ABP - Abandoned Property

Article 1 - (Abandoned Property) SHORT TITLE; DECLARATION OF POLICY; DEFINITIONS

101 - Short title.

101. Short title. This chapter shall be known and may be cited as the "Abandoned Property Law."



102 - Declaration of policy.

102. Declaration of policy. It is hereby declared to be the policy of the state, while protecting the interest of the owners thereof, to utilize escheated lands and unclaimed property for the benefit of all the people of the state, and this chapter shall be liberally construed to accomplish such purpose.



103 - Definitions.

103. Definitions. As used in this chapter

(a) "Abandoned property fund" means the abandoned property fund established by section ninety-five of the state finance law, as such section was added by a chapter of the laws of nineteen hundred forty-four, entitled "An act to amend the state finance law, in relation to establishing an abandoned property fund and providing for the transfer of certain moneys and property to such fund, and to amend the surrogate's court act in relation to payments from such fund."

(b) "Abandoned property heretofore paid to the state" means, unless a more limited meaning clearly appears from the context, all money or other personal property collected or received by the state comptroller or the department of taxation and finance pursuant to the provisions of

(i) section twenty-two hundred twenty-two of the surrogate's court procedure act;

(ii) subdivision two of section five, sections thirty-two, one hundred twenty-seven, one hundred seventy, two hundred fifty-seven and three hundred fourteen of the banking law;

(iii) subsection (c) of section seven thousand four hundred thirty-four of the insurance law;

(iv) subdivision four of section sixty-six-a and section one hundred four-c of the public service law;

(v) section thirteen-c of the transportation corporations law;

(vi) sections eighty-four, ninety and ninety-two of the state finance law;

(vii) section four hundred twenty-four of the vehicle and traffic law;

(viii) section one hundred thirty-eight of the navigation law;

(ix) and any earlier provision of law which embodies provisions which are substantially the same as or equivalent to those contained in such sections.

(c) "Banking organizations" means all banks, trust companies, private bankers, savings banks, industrial banks, safe deposit companies, savings and loan associations, credit unions and investment companies in this state, organized under or subject to the provisions of the laws of this state, or of the United States, including entities organized under section six hundred eleven of title twelve of the United States code, but does not include federal reserve banks. For the purposes of this chapter, the term "banking organization" shall also include any corporation or other organization which is a wholly or partially owned subsidiary of any banking organization, banking corporation, or bank holding company, which performs any or all of the functions of a banking organization, or any corporation or other organization which performs such functions pursuant to the terms of a contract with any banking organization.

(d) "Infant" means a person who has not attained the age of eighteen years.

"Infancy" means the state of being an infant.

(e) "Life insurance corporation" means any insurer corporation organized under the laws of this state or any foreign corporation authorized to do either one or both kinds of insurance business authorized in paragraphs one and two of subsection (a) of section one thousand one hundred thirteen of the insurance law, as amended from time to time. The term life insurance corporation shall include a fraternal benefit society as defined in section four thousand five hundred one of the insurance law.

(f) "Utility services" means gas, electricity or steam supplied by a gas, electric, gas and electric or district steam corporation, telephone, telegraph or other service furnished by a telephone, telegraph or telegraph and telephone corporation, water supplied by a waterworks corporation, or appliances, equipment, installations, fixtures or appurtenances rented by any such corporation.

(g) "Gift certificate" shall mean a written promise or electronic payment device that: (i) is usable at a single merchant or an affiliated group of merchants that share the same name, mark, or logo, or is usable at multiple, unaffiliated merchants or service providers; and (ii) is issued in a specified amount; and (iii) may or may not be increased in value or reloaded; and (iv) is purchased and/or loaded on a prepaid basis for the future purchase or delivery of any goods or services; and (v) is honored upon presentation. Gift certificate shall not include an electronic payment device linked to a deposit account, or prepaid telephone calling cards regulated under section ninety-two-f of the public service law. Gift certificate also shall not include flexible spending arrangements as defined in Section 106(c)(2) of the Internal Revenue Code, 26 U.S.C. 106(c)(2); flexible spending accounts subject to Section 125 of the Internal Revenue Code, 26 U.S.C. 125; Archer MSAs as defined in Section 220(d) of the Internal Revenue Code, 26 U.S.C. 220(d); dependent care reimbursement accounts subject to Section 129 of the Internal Revenue Code, 26 U.S.C. 129; health savings accounts subject to Section 223(d) of the Internal Revenue Code, 26 U.S.C. 223(d), as amended by Section 1201 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Pub. L. No. 108-173; or similar accounts from which, under the Internal Revenue Code and its implementing regulations, individuals may pay medical expenses, health care expenses, dependent care expenses, or similar expenses on a pretax basis. Gift certificate also shall not include a prepaid discount card or program used to purchase identified goods or services at a price or percentage below the normal and customary price; provided that the expiration date of the prepaid discount card or program is clearly and conspicuously disclosed. Gift certificate also shall not include payroll cards or other electronic payment devices which are linked to a deposit account and which are given in exchange for goods or services rendered.






Article 2 - (Abandoned Property) ESCHEAT OF REAL PROPERTY

200 - Escheated lands.

200. Escheated lands. All lands the title of which shall fail from a defect of heirs, shall revert, or escheat, to the people.



201 - Action for recovery of property.

201. Action for recovery of property. Whenever the attorney-general has good reason to believe that the title to, or right of possession of, any real property has vested in the people of the state by escheat whether from defect of heirs, alienage or otherwise, or by conviction or outlawry for treason as provided in section eight hundred nineteen of the code of criminal procedure, he may commence an action to recover the property.



202 - Parties to action.

202. Parties to action. There may be made parties to such action, all persons who would have, might have or might claim to have any interest in or lien upon the premises so escheated or forfeited, at the time of such escheat or forfeiture, and all persons in possession of such real property. Where the names of the defendants are unknown, they may be designated as "unknown defendants." The provisions of law applicable to actions to recover real property shall apply to such actions, except that service of the summons shall not be deemed to be complete until, pursuant to an order of the court, the summons together with a notice directed to the defendants setting forth the object of the action, a brief description of the land affected, the source and manner in and by which it is alleged that said real property shall have escheated or forfeited to the people, and the name or names of person or persons whose title or interest shall have so escheated or have been forfeited, shall have been published once in each week for four successive weeks in two newspapers designated in the order for such publication as most likely to give notice to the defendants to be served.



203 - Effect of judgment in favor of people.

203. Effect of judgment in favor of people. A final judgment in favor of the people in an action authorized as set forth in section two hundred one is conclusive as to the title of the people in and to the premises described in said judgment against any and all parties in said action, including unknown defendants, and against any and all persons claiming from, through or under such a party by title accruing after the filing of the judgment roll or after the filing in the office of the clerk of the county in which said real property or a part thereof is situated, a notice of the pendency of the action.



204 - Sale of property recovered.

204. Sale of property recovered. Upon the rendering of final judgment in an action authorized by section two hundred one, the commissioner of general services may sell or transfer the property as unappropriated land in accordance with the provisions of article three of the public lands law.



205 - Report by attorney-general.

205. Report by attorney-general. The attorney-general shall report to the commissioner of general services all the real property recovered by the people in any action brought pursuant to this article.



206 - Petition for release of escheated lands.

206. Petition for release of escheated lands. 1. Where there is good reason to believe that real property shall have escheated to the state and final judgment shall not have been entered as hereinbefore provided, a petition for the release to the petitioner of any interest in real property believed to have escheated to the state by reason of the failure of heirs or the incapacity, for any reason except infancy or mental incompetency, of any of the petitioner's alleged predecessors in interest to take such property by devise or otherwise, or to convey the same or by reason of the alienage of any person, who but for such alienage would have succeeded to such interest, may be presented to the commissioner of general services within forty years after such escheat. Such petition may be presented:

a. By any person who would have succeeded to such interest but for his alienage or the alienage of another person, or

b. By the surviving husband, widow, stepfather, stepmother or adopted child of the person whose interest has so escheated, or

c. By the purchaser at a judicial sale or sheriff's sale on execution, or

d. By an heir, devisee, assignee, grantee, immediate or remote, or executor of any person, who but for his death, assignment or grant could present such petition, or the alleged grantee of any person or of any association or body, whether incorporated or not, who or which would have succeeded by devise or otherwise to the title of such person but for his alienage or a legal incapacity to take or convey the property so escheated, or

e. By a person having a contract to purchase made prior to the date of escheat with the person whose interest shall have escheated.

2. Such petition shall be verified by each petitioner in the same manner as a pleading in a court of record may be verified, and shall allege:

a. The name and residence of each person owning any interest in such real property immediately prior to the escheat;

b. The name and residence of each petitioner and the circumstances which entitle him to present such petition;

c. The name and place of residence of every person who would have succeeded to any such interest but for his alienage or the alienage of another or any other rule of legal incapacity hereinabove mentioned affecting an attempted transfer of such interest to such person or to or by any of his alleged predecessors in interest;

d. The description and value, at the date of the verification of the petition, of such real property sought to be released;

e. The description and value, at the date of the verification of the petition, of all the property of every such owner, which shall have escheated to the people of the state by reason of failure of heirs or alienage and which shall not then have been released or conveyed by the state;

f. The name and residence of each person having or claiming an interest in such real property at the date of the verification of the petition and the nature and value of such interest;

g. Any special facts or circumstances by reason of which it is claimed that such interest should be released to the petitioner;

h. The name and residence of each person in possession or occupation of the premises and the nature, if any, of the interest of such person;

i. The name and residence of each person having filed a protest with the commissioner of general services under the provisions of section two hundred ten.

Such petition may be filed within sixty days after its verification with the office of general services.



207 - Proceedings on receipt of petition.

207. Proceedings on receipt of petition. Prior to the presentation of such petition, the petitioner shall cause to be personally served upon each person who would have succeeded to any interest in said land but for the alienage of such person or another or for any other rule of legal incapacity hereinbefore mentioned affecting an attempted transfer of such interest of such person, and each person in possession or occupation or who has filed a protest under section two hundred ten, whose names and places of residence are known and cause to be published in a newspaper published in each county in which any part of said land is situated, once in each week for three successive weeks as to those whose names and places of residence are unknown, a notice, in form adopted or approved by the commissioner, directed to such persons. Such notice shall state the date on which such petition shall be filed with the office of general services, the nature of the application, a description of the property affected and the name of the person or persons whose interest or interests shall have escheated to the people of the state of New York. Such notice shall also provide that any person or persons having a claim or right to said property equal to or superior to the right of the petitioner may file a remonstrance with the said commissioner on or before the date of said filing against the granting of such petition and for the granting of a release to such person or persons. Proof of service and of publication as aforementioned shall be filed with the petition. The commissioner may take proof of the facts alleged in said petition, by written or oral evidence, whether or not a sale or release of said property was theretofore made, the value of the property to be released, and such other facts as in his judgment are necessary to determine the matter. If a remonstrance shall have been presented, the commissioner may take proof of the issues raised thereby and the relief therein asked. The commissioner may, as a condition of hearing the matter, require the petitioner or any remonstrant to produce witnesses or advance the expense of producing them.



208 - Release.

208. Release. 1. The commissioner shall make his determination and enter an order accordingly. The commissioner may agreeably to the best interest of the state and in his discretion, if he deems it just to all persons interested, execute in the name of the state, a release on such terms and conditions as the commissioner deems just, releasing to such person or persons as he shall have determined entitled thereto the interest of the state in such real property so sought to be released.

2. A conveyance so made to any such person who is a parent, child, surviving husband or widow of any such owner of any interest therein immediately prior to the escheat, or the heirs-at-law of any such surviving husband or widow, or the alleged grantee or any person or of any association or body, whether incorporated or not, who or which would have succeeded by devise or otherwise to the title of such person but for a legal incapacity to take or convey the property so escheated shall be without consideration, if the value, at the date of the petition, as determined by the commissioner, of all property of any such owner escheated to the state and not conveyed or released by the state, shall not exceed one hundred thousand dollars, and of the property sought to be released shall not exceed ten thousand dollars, except that any and all expenses incurred by the state in an action to recover the property escheated or in any action pertaining thereto, or otherwise relating to the escheated property shall be paid by such person. Where however, the value of the property sought to be released shall exceed the sum of ten thousand dollars the commissioner may release the same to such person upon the payment of the appraised value in excess of ten thousand dollars and in addition thereto the expenses incurred by the state in an action to recover the property as aforementioned.

3. The release shall contain a brief recital of the determinations required to be made by the commissioner on the hearing of the petition, remonstrance or remonstrances, and of all the terms and conditions on which the release is made.



209 - Effect of release on rights of others.

209. Effect of release on rights of others. No such release shall impair or affect any right, title, interest or estate in or to the lands thereby released, of any heir-at-law, devisee, grantee, mortgagee or creditor of any person having an interest in the real property released immediately prior to the escheat thereof, or of any person having a lien or incumbrance thereon, through, under or by any person having an interest therein immediately prior to the escheat.



210 - Protest against release.

210. Protest against release. Any person may file, at any time, with the commissioner, a protest, stating his name, residence and post-office address, against the release by the state of any interest of the people of the state acquired by escheat, in any real property described in such protest.



211 - Lands held under written contract.

211. Lands held under written contract. Where lands have been escheated to the state and the person last seized was a citizen or capable of taking and holding real property the commissioner shall fulfill any contract made by such person or by any person from whom his title is derived, in respect to the sale of such lands, so far only as to convey the right and title of the state, pursuant to such contract, without any covenants of warranty or otherwise, and shall allow all payment which may have been made on such contracts. If any part of such escheated land has been occupied under a verbal agreement for the purchase thereof, and the occupants have made valuable improvements thereon, such agreement shall be as valid and effectual as if it were in writing.



212 - Escheated lands subject to trusts and incumbrances.

212. Escheated lands subject to trusts and incumbrances. Lands escheated to the state shall be held subject to the same trusts and incumbrances to which they would have been subject if they had descended, except that where the owner or beneficiaries of such trusts or the holders of such incumbrances have been made parties to an action brought under section two hundred one, such land shall be subject only to trusts and incumbrances of record in the county in which the land is located prior to the filing of notice of pendency of action authorized under section two hundred one.



213 - Condemnation awards as interest in real property.

213. Condemnation awards as interest in real property. An interest in real property escheated to the state shall for the purposes of this article, be deemed to include any and all awards heretofore or hereafter made in condemnation proceedings against such escheated lands and all the provisions of this article shall apply to the release and assignment of such awards with the same force and effect as to the release and conveyance of an interest in real property.



214 - Receiver.

214. Receiver. At any time during the pendency of said action pursuant to section two hundred one, the court may upon application therefor appoint a receiver to conserve said property and to receive the rents, income and profits therefrom during the pendency of the action. The rents, income and profits so received, after the payment of the expenses of such receivership, shall be paid over to such party or parties as shall be determined in the final judgment to be entitled to possession of said property and in the event that the people are adjudged entitled thereto, shall be directed to be paid into the state treasury.



215 - Claims against state.

215. Claims against state. Where an action has been commenced and final judgment in favor of the people entered therein by reason of the escheat of real property to the people and the said property has been sold pursuant to section two hundred four, any party or parties thereto, or their successors in interest, who, but for the rendering of such final judgment would have been entitled to such real property, or an interest therein, shall have a claim against the state for the value of such real property or interest therein at the time of the entry of such judgment, but no such claim shall exist in favor of such party or parties or their successors in interest unless a petition therefor shall have been filed as hereinafter provided within fifteen years from the date of entry of such final judgment unless such party or parties to such ejectment action shall have been, at the time of the commencement of such action or entry of final judgment, incompetent to conduct his or her affairs by reason of mental illness or mental retardation or have been under the age of eighteen years, or be imprisoned in execution upon conviction of a criminal offense, in which event the period of such disability shall not be deemed to be a part of the time limited within which such petition may be filed. Such party or parties, or their successors in interest shall petition the commissioner of general services for payment of the sum or a part thereof received by the state, upon the sale made pursuant to section two hundred four, and the said commissioner if satisfied that the claim is just and is made by a party who, except for the entry of final judgment in an action authorized by section two hundred one would have been entitled to the real property or an interest therein affected by said action, may certify such facts to the court of claims, whereupon that court is empowered and authorized to determine the amount of such claim or claims and award judgment therefor, the total of which in no event shall exceed the amount received by the people upon the sale of said real property pursuant to section two hundred four.






Article 3 - (Abandoned Property) UNCLAIMED PROPERTY HELD OR OWING BY BANKING ORGANIZATIONS

300 - Unclaimed property held or owing by banking organizations.

300. Unclaimed property held or owing by banking organizations. 1. The following unclaimed property held or owing by banking organizations shall be deemed abandoned property:

(a) Any amounts due on deposits or any amounts to which a shareholder of a savings and loan association or a credit union is entitled, held or owing by a banking organization, which shall have remained unclaimed for three years by the person or persons appearing to be entitled thereto, including any interest or dividends credited thereon, excepting

(i) any such amount which has been reduced or increased, exclusive of dividend or interest payment, within three years, or

(ii) any such amount which is represented by a passbook not in the possession of the banking organization, which has been presented for entry of dividend or interest credit within three years, or

(iii) any such amount with respect to which the banking organization has on file written evidence received within three years that the person or persons appearing to be entitled to such amounts had knowledge thereof, or

(iv) any such amount payable only at or by a branch office located in a foreign country, or payable in currency other than United States currency, or

(v) any such amount that is separately identifiable and has been set aside to meet the burial and related expenses of an individual, provided however that said amount shall be deemed abandoned property where it remains unclaimed for three years subsequent to the death of the individual for whom the amount was deposited.

(b) Any amounts, together with all accumulations of interest or other increment thereon, held or owing by a banking organization for the payment of an interest in a bond and mortgage apportioned or transferred by it pursuant to subdivision seven of former section one hundred eighty-eight of the banking law as it existed prior to July first, nineteen hundred thirty-seven, which shall have remained unclaimed by the person or persons appearing to be entitled thereto for three years after the full and final liquidation of such mortgage, excepting

(i) any such amount which has been reduced by payment to the person or persons appearing to be entitled thereto within three years, or

(ii) any such amount which is represented by a certificate of share ownership not in the possession of the banking organization, which certificate has been presented for transfer within three years, or

(iii) any such amount with respect to which the banking organization has on file written evidence received within three years that the person or persons appearing to be entitled to such amount had knowledge thereof.

(c) Any amount held or owing by a banking organization for the payment of a negotiable instrument under article three of the uniform commercial code or a certified check whether negotiable or not, on which such organization is directly liable, which instrument shall have been outstanding for more than three years from the date it was payable or from the date of its issuance, if payable on demand; provided, however, the provisions of this paragraph shall not apply

(i) to any negotiable instrument payable outside the continental limits of the United States, or

(ii) to any instrument payable in currency other than United States currency.

(d) After the expiration of three years from the opening of any vault, safe deposit box or other receptacle by a banking organization pursuant to the provisions of the banking law, any surplus amounts arising from a sale by such banking organization of the contents of such vault, safe deposit box or other receptacle pursuant to the provisions of the banking law, the balance remaining of any United States coin or currency among the contents of such vault, safe deposit box or other receptacle and the balance remaining of the proceeds of the principal of or interest or dividends on any securities among the contents of such vault, safe deposit box or other receptacle or the securities themselves which have remained unsold by the banking organization.

(e) Any amount or security representing a dividend or other payment received (i) after June thirtieth, nineteen hundred forty, by a banking organization or its nominee as the record holder of any stock, bond, or other security of any corporation, association or joint stock company to which amount or security an unknown person (except a person entitled to such dividend or other payment upon the surrender of other outstanding securities) is entitled or (ii) on or after July first, nineteen hundred seventy-four by a banking organization or its nominee other than as a holder of record or as holder of record for known persons on any stock, bond or other security of any corporation, association or joint stock company or (iii) on or after July first, nineteen hundred eighty-four by a banking organization or its nominee on any stock, bond, or other security of a governmental or other public issuer, (1) which shall have remained unclaimed by the person entitled thereto for three years after receipt thereof by such banking organization or its nominee, or (2) when the stock, bond or other security with respect to which such amount or security representing a dividend or other payment is payable has been deemed abandoned.

(f) Except as provided in paragraph (e) of this subdivision, any stock, bond or other security of any corporation, association or joint stock company received on or after July first, nineteen hundred seventy-seven or any stock, bond or other security of any governmental or other public issuer received on or after July first, nineteen hundred eighty-four by a banking organization or its nominee and held by such banking organization or its nominee (1) as holder of record of such stock, bond or other security, or (2) as custodian, trustee or fiduciary for a person other than the issuer with respect to such stock, bond or other security, or (3) for unknown persons where, for three successive years, (i) all amounts payable upon such stocks, bonds, or other securities of any corporation, association or joint stock company and received by such banking organization or its nominee on or after July first, nineteen hundred seventy-seven or all amounts payable upon such stocks, bonds, or other securities of any governmental or other public issuer and received by such banking organization or its nominee on or after July first, nineteen hundred eighty-four have remained unclaimed by the person entitled thereto, and (ii) no written communication concerning such stock, bond or other security has been received from the person entitled thereto by such banking organization or its nominee.

(g) Any stock, bond, or other security held by a banking organization in any vault or other storage area in any capacity other than as set forth in paragraphs (d), (e) or (f) of this subdivision where, for three successive years, (i) such stock, bond, or other security has remained unclaimed by the person entitled thereto, and (ii) no written communication concerning such stock, bond or other security has been received from the person entitled thereto by such banking organization.

(h) (i) Any amount or security of any domestic, foreign, non-authorized foreign or public corporation, for which a banking organization acts as either agent or trustee of such corporation or as agent or trustee of a fiduciary engaged in the conduct of business, as such terms are defined in article five of this chapter, shall be deemed abandoned property in the same manner and under the same conditions as such amounts or securities are deemed abandoned pursuant to article five of this chapter, except that such amounts or securities shall be reportable, payable and/or deliverable to the state comptroller on the dates specified within this article for the report and delivery of abandoned property by banking organizations to the state comptroller.

(ii) Where a banking organization or its nominee acts as either agent or trustee for the issuer of American depositary receipts, or as agent, fiduciary or holder of record for the rightful owner of such American depositary receipts, or the banking organization is itself the issuer of American depositary receipts, the American depositary receipts shall be deemed "securities" and such securities and amounts payable or distributable thereon shall be deemed abandoned property in the same manner and under the same conditions as securities and amounts payable by banking organizations pursuant to the provisions of subparagraph (i) of this paragraph, provided, however, that this subparagraph shall apply to amounts or securities owing to or owned by persons with a last known address in New York or a foreign address or persons with no last known address and provided further that this subparagraph shall apply to such amounts, whether in cash or stock, received by such banking organization or payable or distributable on or after July first, nineteen hundred seventy-four.

(iii) The certified letters required to be mailed to apparent owners of securities enrolled in a reinvestment plan pursuant to subdivision two of section five hundred one of this chapter shall be mailed in the same manner and at the same time as specified in this article, except that such certified mail must be made to the apparent owners of such securities regardless of the amount.

(i) Any amount or security which shall have become payable or deliverable by a banking organization, as agent or trustee for a corporation, association or joint stock company which shall have discontinued the conduct of its business, or the corporate existence of which shall have terminated, without the right to receive such amount having passed to a successor or successors, and which shall have remained unpaid or undelivered to the person or persons entitled thereto for three years.

(j) Any security representing the capital stock of a banking organization or any amount payable or distributable thereon shall be deemed abandoned property in the same manner and under the same conditions as amounts or securities are deemed abandoned pursuant to article five of this chapter.

(k) Lost property or instruments as defined in section two hundred fifty-one of the personal property law which shall have been held by a safe deposit company or bank for three years pursuant to the provisions of section two hundred fifty-six of the personal property law.

2. Any abandoned property held or owing by a banking organization to which the right to receive the same is established to the satisfaction of such banking organization shall cease to be deemed abandoned.

3. A deposit made with a banking organization directly by a court or by a guardian pursuant to order of a court for the benefit of a person who was an infant at the time of the making of such deposit, which deposit is subject to withdrawal only upon the further order of such court, shall not be subject to the provisions of this chapter until such infant attains the age of eighteen years or until the death of such infant whichever event occurs sooner.

4. As used in sections three hundred to three hundred three inclusive of this article, the term "banking organizations" shall be deemed to include the New York branch or branches or agency or agencies of all foreign banking corporations licensed to do business in this state pursuant to article two and all branches of all out-of-state depository institutions authorized to conduct business in this state pursuant to article five-C of the banking law, and the word "deposits" shall be deemed to include credit balances maintained by any such agencies for the account of others in accordance with the provisions of section two hundred two-a of the banking law.



302 - Publication of list of abandoned property.

302. Publication of list of abandoned property. 1. Every banking organization shall cause to be published, on or before the first day of September in each year, a notice entitled: "NOTICE OF NAMES OF PERSONS APPEARING AS OWNERS OF CERTAIN UNCLAIMED PROPERTY HELD BY (name of banking organization)."

2. Such notice shall be published once in at least one newspaper published in the city or village where such abandoned property is payable, provided, however, that if such abandoned property is payable in the city of New York, such publication shall be in a newspaper published in the county where such abandoned property is payable. If there are no newspapers published in such city or village, then such publication shall be in a newspaper published in the county where such abandoned property is payable. If there are no newspapers published in such county publication shall be in a newspaper published in an adjacent county. Such publication shall be in a newspaper printed in the English language and any other newspaper that will substantially serve to inform the public of such abandoned property. The comptroller shall promulgate rules to determine when it is appropriate to designate an additional publication.

3. Such notice shall set forth:

(a) the names and last-known addresses, which were in such report, of all persons appearing to be entitled to any such abandoned property amounting to fifty dollars or more; provided, however, that with the consent of the state comptroller the name and last-known address of any person may be omitted from such notice where special circumstances make it desirable that such information be withheld. Such names shall be listed in alphabetical order. If, however, such banking organization has reported abandoned property payable in more than one city or village or, in the case of the city of New York, more than one county, the names shall be listed alphabetically for each such city, village or county and such notice shall include only the names of the persons appearing to be entitled to abandoned property payable in such city, village or county;

(b) such other information as the state comptroller may require; and

(c) a statement

(i) that a report of unclaimed amounts of money or other property held or owing by it has been made to the state comptroller and that a list of the names contained in such notice is on file and open to public inspection at the principal office or place of business of such banking organization in any city, village or county where any such abandoned property is payable;

(ii) that such unclaimed moneys or other property will be paid or delivered by it on or before the succeeding thirty-first day of October to persons establishing to its satisfaction their right to receive the same; and

(iii) that in the succeeding month of November, and on or before the tenth day thereof, such unclaimed moneys or other property still remaining will be paid or delivered to the state comptroller and that it shall thereupon cease to be liable therefor.

4. Such banking organization shall file with the state comptroller on or before the tenth day of September in each year proof by affidavit of such publication.



303 - Payment of abandoned property.

303. Payment of abandoned property. 1. In such succeeding month of November, and on or before the tenth day thereof, every banking organization shall pay or deliver to the state comptroller all property which, as of the thirtieth day of June next preceding, was deemed abandoned pursuant to section three hundred of this article, held or owing by such banking organization.

2. Such payment shall be accompanied by a true and accurate report setting forth such information as the state comptroller may require relative to such abandoned property. Such report shall include:

(a) with respect to amounts specified in paragraph (a) of subdivision one of section three hundred which are abandoned property:

(i) the name and last known address of the person or persons appearing from the records of such banking organization to be the owner of any such abandoned property;

(ii) the amount appearing from such records to be due such person or persons;

(iii) the date of the last transaction with respect to such abandoned property;

(iv) the nature and identifying number, if any, of such abandoned property; and

(v) such other identifying information as the state comptroller may require.

(b) with respect to amounts specified in paragraph (b) of subdivision one of section three hundred of this article which are abandoned property:

(i) the name and last known address, if any, of the person or persons appearing from the records of such banking organization to be entitled to receive such abandoned property;

(ii) the amount appearing from such records to be due such person or persons;

(iii) the amount of any interest or other increment due thereon;

(iv) the date of the last transaction with respect to such abandoned property; and

(v) such other identifying information as the state comptroller may require.

(c) with respect to amounts specified in paragraph (c) of subdivision one of section three hundred of this article which are abandoned property:

(i) the name and last known address, if any, of the person or persons appearing from the records of such banking organization to be entitled to receive such abandoned property;

(ii) a description of such abandoned property including identifying numbers, if any, and the amount appearing from such records to be due or payable;

(iii) the amount of any interest or other increment due thereon;

(iv) the date such abandoned property was payable or demandable;

(v) the amount and identifying number of any such instrument where the payee thereof is unknown to the banking organization; and

(vi) such other identifying information as the state comptroller may require.

(d) with respect to amounts specified in paragraph (d) of subdivision one of section three hundred of this article which are abandoned property:

(i) the name and last known address, if any, of the person or persons appearing from the records of such banking organization to be the owner of any such abandoned property; and

(ii) such other information as the state comptroller may reasonably require.

3. Such report shall be in such form as the state comptroller may prescribe. All names of persons appearing in the section of such report relating to deposits, appearing to be the owners thereof, shall be listed in alphabetical order. Abandoned property other than deposits listed in such report shall be classified in such manner as the state comptroller may prescribe, and names of persons appearing to be entitled to such abandoned property appearing in such report shall be listed alphabetically within each such classification.

4. No banking organization in this state, organized under or subject to the provisions of section six hundred eleven of title twelve of the United States code, shall be required to file reports of abandoned property relating to any amounts received on or before the thirtieth day of June, nineteen hundred seventy-seven, unless, as of the effective date of this subdivision, such amounts remain recorded and shown in the books and records of such banking organization as an outstanding obligation thereof.



304 - Unclaimed property held by the superintendent of financial services after liquidation.

304. Unclaimed property held by the superintendent of financial services after liquidation. 1. All amounts held by the superintendent of financial services as trustee for the owners thereof after the completion of the voluntary or involuntary liquidation of the business and property of any banking organization or of the business and property in this state of any foreign banking corporation, as provided in section thirty of the banking law, which shall not have been claimed and paid within four years after receipt by the superintendent shall be deemed abandoned property.

2. Any such abandoned property held by the superintendent of financial services to which the right to receive the same is established as provided in section thirty-one of the banking law shall cease to be deemed abandoned.



305 - Payment of abandoned property after liquidation by superintendent of financial services.

305. Payment of abandoned property after liquidation by superintendent of financial services. 1. Not later than the first day of October in each year the superintendent of financial services shall pay to the state comptroller all such abandoned property held by him which shall have become abandoned property at any time prior to the first day of July next preceding, excepting such abandoned property as since such first day of July shall have ceased to be abandoned.

2. Such payment shall be accompanied by a statement signed by the superintendent of financial services setting forth the name and last known address of, and the amount owning to, each person appearing to be the owner of any such abandoned property, or if the name is unknown, the nature and identifying number of the indebtedness and the name of the banking organization or foreign banking corporation from which such abandoned property was received, together with such other identifying information as the state comptroller may require.



306 - Reimbursement for instruments paid.

306. Reimbursement for instruments paid. Any banking organization which has paid to the state comptroller abandoned property held or owing for the payment of a negotiable instrument or a certified check may make payment to the person entitled thereto, upon presentation of the instrument by such person, and shall thereby be entitled to reimbursement of the amount paid to the comptroller. Such reimbursement shall be made by the comptroller after audit of a claim of the banking organization.






Article 4 - (Abandoned Property) UNCLAIMED DEPOSITS AND REFUNDS FOR UTILITY SERVICES

400 - Unclaimed deposits and refunds for utility services.

400. Unclaimed deposits and refunds for utility services. 1. The following unclaimed moneys held or owing by a gas corporation, an electric corporation, a gas and electric corporation, a district steam corporation, a telegraph corporation, a telephone corporation, a telegraph and telephone corporation, or a waterworks corporation, shall be deemed abandoned property:

(a) Any deposit made by a consumer or subscriber with such a corporation to secure the payment for utility services furnished by such corporation, or the amount of such deposit after deducting any sums due to such corporation by such consumer or subscriber, together with any interest due thereon, which shall have remained unclaimed by the person or persons appearing to be entitled thereto for two years after the termination of the utility services to secure the payment of which such deposit was made, or, if during such two year period utility services are furnished by such corporation to such consumer or subscriber and such deposit is held by such corporation to secure payment therefor, for two years after the termination of such utility services.

(b) Any amount paid by a consumer or subscriber to such a corporation in advance or in anticipation of utility services furnished or to be furnished by such corporation which in fact is not furnished, after deducting any sums due to such corporation by such consumer or subscriber for utility services in fact furnished, which shall have remained unclaimed by the person or persons appearing to be entitled thereto for two years after the termination of the utility services for which such amount was paid in advance or in anticipation, or, if during such period utility services are furnished by such corporation to such consumer or subscriber and such amount is applied to the payment in advance or in anticipation of such utility services, for two years after the termination of such utility services.

(c) The amount of any refund of excess or increased rates or charges heretofore or hereafter collected by any such corporation for utility services lawfully furnished by such corporation which has been or shall hereafter lawfully be ordered refunded to a consumer or other person or persons entitled thereto, together with any interest due thereon, less any lawful deductions, which shall have remained unclaimed by the person or persons entitled thereto for two years from the date it became payable in accordance with the final determination or order providing for such refund.

2. Any such abandoned property held or owing by such a corporation to which the right to receive the same is established to the satisfaction of such corporation shall cease to be deemed abandoned.



402 - Publication of notice of abandoned property.

402. Publication of notice of abandoned property. 1. Every such corporation shall cause to be published, on or before the first day of September in each year, a notice entitled: "NOTICE OF CERTAIN UNCLAIMED PROPERTY HELD BY (name of corporation)."

2. Such notice shall be published once in two newspapers published in the county where such deposits, payments or payments to be refunded were made. If there is only one newspaper published in any such county, such notice shall be published in such newspaper. If there are no newspapers published in such county, then such publication shall be in a newspaper published in an adjacent county. Such publication shall be in a newspaper printed in the English language and any other newspaper that will substantially serve to inform the public of such abandoned property. The comptroller shall promulgate rules to determine when it is appropriate to designate an additional publication.

3. Such notice shall be approved as to form by the state comptroller and shall state:

(a) that a report of unclaimed amounts of money or other property held or owing by it has been made to the state comptroller and that a list of the names of the person or persons appearing from the records of such corporation to be entitled thereto is on file and open to public inspection at its principal office or place of business in any city, village or county where any such abandoned property is payable;

(b) that such deposits, payments and refunds, together with interest due thereon and less lawful deductions, will be paid by it on or before the succeeding thirtieth day of September to persons establishing to its satisfaction their right to receive the same; and

(c) that in the succeeding month of October, and on or before the tenth day thereof, such unclaimed deposits, payments and refunds, together with interest due thereon and less lawful deductions, still remaining will be paid to the state comptroller and that it shall thereupon cease to be liable therefor.

4. Such corporation shall file with the state comptroller on or before the tenth day of September in each year proof by affidavit of such publication.



403 - Payment of abandoned property.

403. Payment of abandoned property. 1. In such succeeding month of October, and on or before the tenth day thereof, every such corporation shall pay to the state comptroller all property which, as of the first day of July next preceding, was deemed abandoned pursuant to section four hundred of this article, held or owing by such corporation.

2. Such payment shall be accompanied by a true and accurate report setting forth such information as the state comptroller may require relating to such abandoned property including:

(a) as to abandoned property specified in paragraphs (a) and (b) of subdivision one of section four hundred of this article:

(i) the name and last known address of each depositor or subscriber appearing from the records of such corporation to be entitled to receive any such abandoned property;

(ii) the date when the deposit was made or amount paid;

(iii) the amount of such deposit or payment;

(iv) the date when utility services furnished to such consumer or subscriber ceased;

(v) any sums due and unpaid to the corporation by such consumer or subscriber, with interest thereon from the date of termination of service;

(vi) the amount of interest due upon such deposit or payment on any balance thereof that has remained with such corporation and not been credited to such consumer's or subscriber's account;

(vii) the amount of such abandoned property; and

(viii) such other identifying information as the state comptroller may require.

(b) as to abandoned property specified in paragraph (c) of subdivision one of section four hundred of this article:

(i) the name and last known address of each person appearing from the records of such corporation to be entitled to receive the same;

(ii) the amount appearing from such records to be due each such person;

(iii) the date payment became due; and

(iv) such other identifying information as the state comptroller may require.

3. Such report shall be in such form and the abandoned property listed shall be classified in such manner as the state comptroller may prescribe. Names of persons entitled to such abandoned property appearing in such report shall be listed in alphabetical order within each such classification.






Article 5 - (Abandoned Property) UNCLAIMED PROPERTY HELD OR OWING FOR PAYMENT TO SECURITY HOLDERS

500 - Definitions.

500. Definitions. When used in this article, the following terms shall have the following meanings:

1. (a) "Corporation" shall mean any corporation (other than a public corporation as defined in paragraph (b) of this subdivision), joint stock company, association of two or more individuals, committee, partnership, investment company (as defined by, and which is registered under, an act of Congress of the United States entitled the "Investment Company Act of 1940", as amended), unit investment trust or business trust, whether or not for profit.

(b) "Public corporation" shall mean any state and a public corporation as defined in section sixty-six of the general construction law, but shall not mean an agency or political subdivision of the United States or of a foreign nation.

2. "Security" shall mean:

(a) Any instrument issued by a corporation or public corporation or any entry on the books and records of such corporation or public corporation evidencing an obligation to make any payment of the principal amount of a debt or of any increment due or to become due thereon; or

(b) Any instrument issued by a corporation to evidence a proprietary interest therein or any intangible interest in a corporation as evidenced by the books and records of the corporation except:

(i) A policy of insurance issued by a mutual insurance corporation, or

(ii) A share issued by a savings and loan association, a building and loan association, or a credit union.

For the purposes of this article, an industrial development bond or an industrial revenue bond shall be deemed a security issued by a public corporation.

3. "Domestic corporation" shall mean any corporation organized under the laws of this state or under the laws of this state and one or more other states or foreign countries, but shall not mean a banking organization as defined in this chapter.

4. "Foreign corporation" shall mean any corporation organized under the laws of a state other than New York or under the laws of a foreign country and doing business in this state or authorized to do business in this state, but shall not mean a banking organization as defined in this chapter. "Non-authorized foreign corporation" shall mean any corporation organized under the laws of a state other than New York which is neither doing business nor authorized to do business in this state.

5. "Fiduciary" shall mean any individual or any domestic or foreign corporation holding a security for a resident or receiving, as agent of a corporation or as holder of a security, any amount due or to become due a resident as the holder or owner of a security but shall not mean any individual or corporation so acting by direction of a court in any case where such court has not directed a distribution of such amount or security.

6. "Resident" shall mean:

(a) An individual domiciled in this state;

(b) A domestic corporation;

(c) A banking organization, as defined in section one hundred three of this chapter; and

(d) This state and any public corporation organized under its laws.

7. (a) "Amount" shall include, but is not limited to, any dividend, profit or other distribution, whether in cash or securities, and any interest or other payment on or of principal, including the cash value of any security which has matured or has been called for full or partial redemption or is payable to security owners or former security owners entitled to payments as the result of a merger, consolidation, acquisition or conversion of any type.

(b) An amount is deemed to be "distributable" or "payable" for the purposes of this article notwithstanding any requirement that a security or other instrument must be presented, exchanged or surrendered, or that an owner must affirmatively make any claim for payment, before actual payment of such amount may be effected.

8. "Wages" shall include moneys payable, under contract or otherwise, for services rendered to a domestic or foreign corporation or fiduciary, including but not limited to payment of salaries, commissions, royalties, expenses, employee benefits, and insurance benefits payable by a corporation pursuant to a self-insurance plan, less lawful deductions.



501 - Unclaimed property; when deemed abandoned.

501. Unclaimed property; when deemed abandoned. 1. (a) Any amount which, on or after January first, nineteen hundred forty-seven, shall have become payable or distributable by a domestic, foreign or public corporation or by a fiduciary to a resident as the owner or former owner of a security as defined in paragraph (a) of subdivision two of section five hundred of this article, shall be deemed abandoned when the security with respect to which such amount is payable or distributable has been deemed abandoned, or when such amount:

(i) is payable or distributable to such resident as the owner or former owner of such security; and

(ii) has, on the thirty-first day of December in any year, remained unpaid to or unclaimed by such resident for a period of three years. For the purposes of this article, a security as defined in paragraph (a) of subdivision two of section five hundred of this article shall not be deemed abandoned until a period of three years has elapsed from the earlier of the maturity date of such security or the date such security has been called for redemption.

(b) Any amount which, on or after January first, nineteen hundred forty-seven shall have become payable or distributable by a domestic or foreign corporation or a fiduciary to a resident as the owner or former owner of a security as defined in paragraph (b) of subdivision two of section five hundred of this article, shall be deemed abandoned when the security with respect to which such amount is payable or distributable has been deemed abandoned or when such amount:

(i) is payable or distributable to such resident as the owner or former owner of such security; and

(ii) has, on the thirty-first day of December in any year, remained unpaid to or unclaimed by such resident for a period of three years.

2. (a) Except as provided in paragraph (b) of this subdivision, any security, as defined in paragraph (b) of subdivision two of section five hundred of this article, of any domestic corporation or foreign corporation owned by or formerly owned by a resident shall be deemed abandoned where, for three successive years:

(i) all amounts, if any, payable or distributable thereon or with respect thereto have remained unpaid to or unclaimed by such resident, and

(ii) no written communication has been received from such resident by the holder.

(b) (i) Any security, as defined in paragraph (b) of subdivision two of section five hundred of this article, of any domestic or foreign corporation in which a resident has an ownership interest and which is enrolled in a plan that provides for the automatic reinvestment of dividends, distributions, or other sums payable as the result of such interest shall be deemed abandoned when any security owned by such resident which is not enrolled in the plan has been deemed abandoned pursuant to paragraph (a) of this subdivision or when, for three successive years:

(1) all amounts, if any, payable thereon or with respect thereto have remained unpaid to or unclaimed by such resident, and

(2) no written communication has been received from such resident by the holder, and

(3) the holder does not know the location of such resident at the end of such three year period.

(ii) For purposes of this paragraph, the reinvestment of any dividend, distribution or other sum payable shall not be considered as payment of an amount for the purpose of extending the statutory period of inactivity after the expiration of which securities enrolled in a reinvestment plan are deemed abandoned.

(iii) Any corporation or fiduciary holding or evidencing on its books and records securities enrolled in a reinvestment plan shall notify the apparent owner by certified mail that such securities will be delivered to the state comptroller as abandoned property, pursuant to the provisions of section five hundred two of this article, unless such corporation or fiduciary receives written communication from the apparent owner of such securities indicating knowledge of such securities prior to the date that such securities are required to be delivered to the state comptroller. Such letter by certified mail shall be sent during the calendar year prior to the year in which such property would be required to be delivered to the state comptroller, but no later than the thirty-first day of December of such year. For purposes of this subdivision, a signed return receipt shall constitute written communication received by the holder from the apparent owner.

(iv) All corporations or fiduciaries holding or evidencing on its books and records securities enrolled in a reinvestment plan shall retain, for a period of five years following the thirty-first day of December of the year for which a report of abandoned property has been filed, a list of (1) the dates and nature of any and all corporate notices which have been sent via first class mail to owners of such securities during the period to which such report relates, and (2) the names and addresses of all owners of such securities for whom postal authorities have returned any first class mail sent by the holder during the period to which such report relates, and the dates on which such mail was returned for each such owner. Nothing contained herein or in any other provision of this chapter shall preclude the state comptroller, in the performance of his duties under this chapter, from verifying that all such notices have been sent and whether or not such notices have been returned to the holder by the postal authorities.

2-a. Notwithstanding any other law to the contrary, any amount, security or other distribution payable or distributable to a resident as the result of a demutualization or similar reorganization of an insurance company shall be deemed abandoned where, for two successive years:

(a) all amounts, securities or other distributions have remained unpaid to or unclaimed by such resident, and

(b) no written communication from such resident has been received by the holder.

3. Any wages payable on or after July first, nineteen hundred sixty-three by a domestic or foreign corporation and held for a resident by such issuing corporation or held and payable by a fiduciary other than a broker or dealer as defined in section five hundred ten of this chapter for a resident shall be deemed to be abandoned property, where for three successive years:

(a) All such wages have remained unpaid to such resident, and

(b) No written communication has been received from such resident by the holder, and

(c) Notice regarding such wages has been sent by the corporation or fiduciary, via first class mail, to such resident at his last known address and such notice has been returned to the corporation or fiduciary by the postal authorities for inability to locate such resident.

4. For the purposes of this section the holder or owner of a security or payee of an amount or a payee of wages shall be deemed to be a resident when the records of the corporation or fiduciary indicate that the last known address of such holder, owner or payee is located within this state or, if the security was issued or the amount or wages were payable by a domestic corporation or a public corporation organized under the laws of this state, when such records do not indicate a last known address outside this state or when the address of such holder, owner or payee is unknown to such corporation or public corporation or fiduciary; or when the address of such holder, owner or payee is in a state not having a law relating to the disposition of abandoned property; or when the address of such holder, owner or payee is in a foreign country.

5. Any amount, wages or security with respect to which such domestic or foreign corporation or public corporation or fiduciary has on file written evidence received within the period specified for determining abandonment of such property that the person entitled to such amount or wages or for whom such security is held had knowledge thereof shall not be deemed abandoned property.



502 - Payment or delivery of abandoned property.

502. Payment or delivery of abandoned property. 1. In the month of March in each year, and on or before the tenth day thereof, every domestic or foreign corporation or public corporation or fiduciary shall pay or deliver to the state comptroller all property which on the preceding thirty-first day of December was deemed abandoned pursuant to section five hundred one excepting such property as since that date has ceased to be abandoned.

2. Where any security delivered to the state comptroller pursuant to subdivision one hereof, is delivered by him to the issuing corporation, the security shall be transferred to him on the books of the corporation and a certificate registered in the name of the state comptroller shall be delivered to him or, if so requested by the comptroller, such corporation shall register such securities in book entry form in the name of the comptroller. The corporation and its transfer agent, registrar or other person acting for or on behalf of the corporation in executing or delivering any such certificate or registering such securities shall be relieved from liability to any person for any losses or damages resulting from the issuance and delivery to the state comptroller of such certificate or registration of such securities.



503 - Report of abandoned property.

503. Report of abandoned property. Each payment or delivery of abandoned property pursuant to section five hundred two shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, in such form as the state comptroller shall prescribe, setting forth:

(a) The name and last known address, if any, of the person appearing to be entitled to such abandoned property;

(b) A description of such abandoned property;

(c) The number of shares represented or the face amount of the security;

(d) The amount of any principal, dividend, interest or other increment due thereon;

(e) The date such amount was demandable or payable; and

(f) Such other identifying information as the state comptroller may require.



504 - Reimbursement for property paid or delivered.

504. Reimbursement for property paid or delivered. A domestic or foreign corporation or public corporation or a fiduciary which has paid or delivered to the state comptroller abandoned property pursuant to section five hundred two may make payment to the person entitled thereto, and may file claim for reimbursement for such payment by the state comptroller, who shall, upon satisfactory proof of such payment and after audit, reimburse such domestic or foreign corporation or public corporation or fiduciary. In no event, however, shall such reimbursement exceed the amount to which the claimant is entitled pursuant to subdivision two of section fourteen hundred three of this chapter.






Article 5-A - (Abandoned Property) UNCLAIMED PROPERTY HELD BY BROKERS

510 - Definitions.

510. Definitions. When used in this article, the following items shall have the following meanings:

1. "Corporation" shall include any joint stock company, corporation, association of two or more individuals, committee, public authority, or business trust.

2. "Public issuer" shall include the United States, the several states and territories thereof, political subdivisions and municipal corporations within such states and territories, foreign countries and political subdivisions and municipal corporations within such foreign countries.

3. "Security" shall include:

(a) Any instrument issued by a corporation or public issuer to evidence an obligation to make any payment of the principal amount of a debt or of any increment due or to become due thereon, or

(b) Any instrument issued by a corporation to evidence a proprietary interest therein except:

(i) A policy of insurance issued by a mutual insurance corporation, or

(ii) A share issued by a savings and loan association, a building and loan association, or a credit union.

4. "Broker" shall include any individual or corporation engaging in the purchase, sale or exchange of securities for or on behalf of any customer.

5. "Dealer" shall include any individual or corporation engaging in any state as a regular business in the purchase, sale or exchange of securities for his or its own account, through a broker or otherwise.

6. (a) "Customer" shall include any individual or corporation entering into a contract with a broker or dealer by which such broker or dealer agrees to effect the purchase, sale, or exchange, or to keep custody of any security for or on behalf of such individual or corporation. The term "customer" shall also include any individual or corporation entering into a contract with a broker or dealer whereby such broker or dealer for his own account buys from or sells to such individual or corporation, any security.

(b) If on the books of account located at an office in this state of a broker or dealer there is indicated a balance to the credit of an individual or corporation with a last-known address in a state other than this state, such individual or corporation shall not be deemed a "customer".

7. "Amount" shall mean that term as defined in subdivision seven of section five hundred of this chapter.

8. "Wages" shall include moneys payable, under contract or otherwise, for services rendered to a broker or dealer, less lawful deductions.



511 - Unclaimed property; when deemed abandoned.

511. Unclaimed property; when deemed abandoned. The following unclaimed property shall be deemed abandoned property:

1. Any amount (a) received in this state after June thirtieth, nineteen hundred forty-six by a broker or dealer or nominee of such broker or dealer as the holder of record of a security remaining unpaid to the person entitled thereto for three years following the receipt thereof, or (b) when paid to such broker, dealer or nominee on or with respect to a security which has been deemed abandoned.

1-a. Any amount (a) received in this state on or after July first, nineteen hundred seventy-four by a broker or dealer or nominee of such broker or dealer other than as the holder of record of a security remaining unpaid to the person entitled thereto for three years following the receipt thereof, or (b) when paid to such broker, dealer or nominee on or with respect to a security which has been deemed abandoned.

2. Any amount (a) received in this state after June thirtieth, nineteen hundred forty-six due from a broker or dealer or nominee of such broker or dealer to a customer which has remained unpaid to the customer for three years after the date of the last entry, other than the receipt of dividends or interest in the account of such broker, dealer or nominee with such customer, or (b) payable on or with respect to a security which has been deemed abandoned.

3. Any security held in this state by a broker or dealer, or nominee of such broker or dealer, as the holder of record of a security for a customer or for a person or persons unknown to such broker or dealer or nominee where, for three successive years, all amounts paid thereon or with respect thereto and received after June thirtieth, nineteen hundred forty-six by such broker or dealer or nominee have remained unclaimed. Provided, however, that if any amount or security specified in subdivision one, two or three of this section is reflected, recorded, or included in an account with respect to which such broker or dealer has on file evidence in writing received within the three years immediately preceding the thirty-first day of December preceding the date such amount or security would otherwise be payable or deliverable pursuant to section five hundred twelve that the person entitled thereto had knowledge of such account, then such amount or security shall not be deemed abandoned property.

4. Any security held by a broker or dealer or nominee of such broker or dealer reflected, recorded, or included in an account with respect to which, for three successive years, all statements of account or other communications which have been sent, via first class mail, to the customer at his last known address have been returned to such broker, dealer or nominee by the postal authorities for inability to locate the customer, and no written communication has been received from the customer by such broker, dealer or nominee, provided such security was received or is held in this state by such broker, dealer or nominee or the last known address of the customer is located in this state.

5. Any wages held and payable on or after July first, nineteen hundred sixty-six by a broker or dealer, as defined in section five hundred ten of this article, for the benefit of a person or persons, known or unknown shall be deemed to be abandoned property, where for three successive years:

(a) All such wages have remained unpaid to such person, and

(b) No written communication has been received from such person by the holder, and

(c) Notice regarding such wages, if sent by the broker or dealer, via first class mail, to such person at his last known address has been returned to the broker or dealer by the postal authorities for inability to locate such person.

6. Any broker or dealer who satisfies the requirements of this subdivision may determine the property which on the thirty-first day of December in the years nineteen hundred seventy-two, nineteen hundred seventy-three, nineteen hundred seventy-four and nineteen hundred seventy-five shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the years nineteen hundred sixty-seven, nineteen hundred sixty-eight, nineteen hundred sixty-nine, and nineteen hundred seventy by the method hereinafter in this subdivision described and the amount so determined as at any such date shall be deemed to be all of such abandoned property held by such broker or dealer pursuant to subdivisions one and three of this section on such date.

The broker or dealer shall compute separately for each of the years nineteen hundred sixty-five and nineteen hundred sixty-six (each of which years is referred to in this subdivision as a "base year") the total value of all stock and cash dividends received by such broker or dealer, or nominee of such broker or dealer, in this state during such year as the holder of record of a security. The value of any dividend paid in stock shall be the mean price of such stock during the calendar month in which the dividend was received as reported by any generally recognized statistical service or, if not so reported, as established in any other manner satisfactory to the state comptroller. The total value of all such stock and cash dividends thus determined for each base year shall be the denominator for that base year. The broker or dealer shall then determine the total value of all such dividends received during each base year belonging to unknown owners as reported to the state comptroller, or as required to be so reported pursuant to this article, which continued to be held by such broker or dealer, or nominee of such broker or dealer, unpaid to the person entitled thereto on the December thirty-first occurring five years after the close of such base year. To the extent any such dividends which continued to be so held unpaid on any such December thirty-first consisted of stock, such stock shall be valued at the mean price of such stock during the calendar month ending on such December thirty-first as reported by any generally recognized statistical service or, if not so reported, as established in any other manner satisfactory to the state comptroller. The total value of such remaining dividends thus determined for each base year shall be the numerator for that base year. The sum of the numerators for the base years shall be divided by the sum of the denominators for the base years and the result thus obtained shall be multiplied by two. The product obtained as the result of such multiplication shall be the average factor of such broker or dealer.

In order to determine the property which on the thirty-first day of December, nineteen hundred seventy-two shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred sixty-seven the broker or dealer shall determine (i) the total value of all stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-seven as the holder of record of a security and shall multiply such total value by the average factor of such broker or dealer, (ii) the aggregate amount of stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-seven as the holder of record of a security for a person or persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-two in covering stock and cash dividends which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred sixty-seven but, according to the books and records of such broker or dealer, were not received, and (iii) the aggregate amount of interest payments received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-seven on securities held for persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-two in covering interest payments which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred sixty-seven but, according to the books and records of such broker or dealer, were not received. The greater of the two amounts determined pursuant to clauses (i) and (ii) of the preceding sentence, plus the amount determined pursuant to clause (iii) of such sentence, shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred sixty-seven on the thirty-first day of December nineteen hundred seventy-two.

In order to determine the property which on the thirty-first day of December, nineteen hundred seventy-three shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred sixty-eight the broker or dealer shall determine (i) the total value of all stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-eight as the holder of record of a security and shall multiply such total value by the average factor of such broker or dealer, (ii) the aggregate amount of stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-eight as the holder of record of a security for a person or persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-three in covering stock and cash dividends which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred sixty-eight but, according to the books and records of such broker or dealer, were not received, and (iii) the aggregate amount of interest payments received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-eight on securities held for persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-three in covering interest payments which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred sixty-eight but, according to the books and records of such broker or dealer, were not received. The greater of the two amounts determined pursuant to clauses (i) and (ii) of the preceding sentence, plus the amount determined pursuant to clause (iii) of such sentence, shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred sixty-eight on the thirty-first day of December, nineteen hundred seventy-three.

In order to determine the property which on the thirty-first day of December, nineteen hundred seventy-four shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred sixty-nine the broker or dealer shall determine (i) the total value of all stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-nine as the holder of record of a security and shall multiply such total value by the average factor of such broker or dealer, (ii) the aggregate amount of stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-nine as the holder of record of a security for a person or persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-four in covering stock and cash dividends which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred sixty-nine but, according to the books and records of such broker or dealer, were not received, and (iii) the aggregate amount of interest payments received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-nine on securities held for persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-four in covering interest payments which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred sixty-nine but, according to the books and records of such broker or dealer, were not received. The greater of the two amounts determined pursuant to clauses (i) and (ii) of the preceding sentence, plus the amount determined pursuant to clause (iii) of such sentence, shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred sixty-nine on the thirty-first day of December nineteen hundred seventy-four.

In order to determine the property which on the thirty-first day of December, nineteen hundred seventy-five shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred seventy the broker or dealer shall determine (i) the total value of all stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred seventy as the holder of record of a security and shall multiply such total value by the average factor of such broker or dealer, (ii) the aggregate amount of stock and cash dividends (valued as above provided) received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred seventy as the holder of record of a security for a person or persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-five in covering stock and cash divi- dends which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred seventy but, according to the books and records of such broker or dealer, were not received, and (iii) the aggregate amount of interest payments received by such broker or dealer, or nominee of such broker or dealer, in this state during nineteen hundred sixty-nine on securities held for persons unknown to such broker or dealer, less the cost incurred by such broker or dealer not later than the thirty-first day of December, nineteen hundred seventy-five in covering interest payments which should have been received by such broker or dealer, or nominee of such broker or dealer, during nineteen hundred seventy but, according to the books and records of such broker or dealer, were not received. The greater of the two amounts determined pursuant to clauses (i) and (ii) of the preceding sentence, plus the amount determined pursuant to clause (iii) of such sentence, shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred seventy on the thirty-first day of December, nineteen hundred seventy-five.

Each broker or dealer which uses the procedure described above in this subdivision shall maintain for a period of not less than six years commencing January first, nineteen hundred seventy-two, books and records evidencing the receipt of dividends in this state for each of the base years, and the payment thereof over the five years succeeding each base year.

Any broker or dealer who chooses to determine the property which on the thirty-first day of December in the years nineteen hundred seventy-two or nineteen hundred seventy-three shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the years nineteen hundred sixty-seven or nineteen hundred sixty-eight by the method described in this subdivision shall thereafter determine the property which on the thirty-first day of December in each subsequent year ending not later than December thirty-first, nineteen hundred seventy-five shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to a year not later than nineteen hundred seventy by the method described in this subdivision. No broker or dealer may choose to determine the property which on the thirty-first day of December in the years nineteen hundred seventy-four or nineteen hundred seventy-five shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the years nineteen hundred sixty-nine or nineteen hundred seventy by the method described in this subdivision unless such broker or dealer shall have used the method described in this subdivision to determine the property which on the thirty-first day of December in the year nineteen hundred seventy-three shall be deemed abandoned property pursuant to subdivisions one and three of this section relating to the year nineteen hundred sixty-eight.

The method of determining abandoned property pursuant to subdivisions one and three of this section as described in this subdivision shall be available only to such brokers or dealers as have made written reports pursuant to section five hundred thirteen in each of the years nineteen hundred seventy-one and nineteen hundred seventy-two covering each of the base years.

In the event that an audit of a broker or dealer by the state comptroller establishes that one or more of the dollar values determined by the broker or dealer for the purpose of computing the average factor of such broker or dealer pursuant to this subdivision was incorrect, the corrected average factor of such broker or dealer established as a result of such audit shall be determined to be the average factor required to be used by such broker or dealer in determining abandoned property pursuant to this subdivision.

Any broker or dealer who does not determine abandoned property pursuant to subdivisions one and three of this section by the method described in this subdivision and who during any of the calendar years nineteen hundred sixty-seven, nineteen hundred sixty-eight, nineteen hundred sixty-nine or nineteen hundred seventy received in this state any stock dividend as the holder of record of a security for a person or persons unknown to such broker or dealer and who sold any such stock dividend during any such or subsequent calendar year, shall pay the proceeds of such sale to the state comptroller not later than the thirty-first day of December, nineteen hundred seventy-three and such proceeds shall, for all purposes of this chapter be deemed abandoned property on the thirty-first day of December of the calendar year during which such sale takes place.



512 - Payment or delivery of abandoned property.

512. Payment or delivery of abandoned property. 1. In the month of March of each year, and on or before the tenth day thereof, every broker or dealer shall pay or deliver to the state comptroller all property which on the preceding thirty-first day of December was deemed abandoned property pursuant to section five hundred eleven excepting such property as since that date has ceased to be abandoned.

2. Where any security delivered to the state comptroller pursuant to subdivision one hereof, is delivered by him to the issuing corporation, the security shall be transferred to him on the books of the corporation and a certificate registered in the name of the state comptroller shall be delivered to him. The corporation and its transfer agent, registrar or other person acting for or on behalf of the corporation in executing or delivering such certificate shall be relieved from liability to any person for any losses or damages resulting from the issuance and delivery to the state comptroller of such certificate.



513 - Report to accompany payment or delivery.

513. Report to accompany payment or delivery. A payment or delivery pursuant to section five hundred twelve shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, in such form as the state comptroller may prescribe, setting forth:

1. With reference to any amount specified in subdivision one of section five hundred eleven,

(a) A description of the security,

(b) The number of shares represented or the face amount of the security,

(c) The date the dividend or interest was payable, and

(d) Such other information as the state comptroller may require.

2. With reference to any amount specified in subdivision two of section five hundred eleven,

(a) The name and last known address, if any, of the customer entitled to such amount,

(b) The date of the last entry, other than the credit of interest or dividends, in the account in which such amount is reflected, recorded or included, and

(c) Such other information as the state comptroller may require.

3. With reference to any security specified in subdivision three or four of section five hundred eleven,

(a) A description of the abandoned security,

(b) The number of shares represented or the face amount of the security,

(c) The name and last known address, if any, of the person appearing to be entitled to such abandoned property, and

(d) Such other information as the state comptroller may require.

4. In case any broker or dealer determines the property which shall be deemed abandoned property pursuant to subdivisions one and three of section five hundred eleven by the method provided in subdivision six of that section, the payment of such abandoned property shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, in such form as the state comptroller may prescribe, which, among other things, shall set forth the computation of the average factor of such broker or dealer pursuant to subdivision six of section five hundred eleven. Each written report accompanying the payment of abandoned property determined pursuant to subdivision six of section five hundred eleven shall contain an undertaking by the broker or dealer making such payment to honor all claims to the extent herein provided whenever made against such broker or dealer by any person determined by him or proved to be entitled to receive from him a stock or cash dividend received in this state during the calendar year covered by such report as the holder of record of a security or an interest payment on a security received in this state during such year. Such undertaking shall obligate the broker or dealer to honor any such claim provided that the payment of abandoned property relating to the year in question determined pursuant to subdivision six of section five hundred eleven made by such broker or dealer to the state comptroller has been exhausted as a result of reimbursements by the state comptroller to the broker or dealer or to other persons claiming such abandoned property as provided in subdivision two of section five hundred fourteen. To the extent related to any stock dividend, any such claim shall not exceed the fair market value of such stock dividend on the thirty-first day of December of the year in which such stock dividend was deemed abandoned property.



513-A - Retention of books and records.

513-a. Retention of books and records. 1. Every broker or dealer shall retain the books and records set forth in subdivision two of this section relating to the years nineteen hundred sixty-seven, nineteen hundred sixty-eight, nineteen hundred sixty-nine and nineteen hundred seventy for a period of ten years following the end of the year in which created; shall retain all such books and records relating to the year nineteen hundred seventy-one for a period of nine years following the close of nineteen hundred seventy-one; and shall retain all such books and records relating to any subsequent calendar year for a period of ten years following the end of the year in which created. The books and records so retained shall be made available to the state comptroller upon his request in the performance of his duties under this chapter.

2. The following books and records shall be those referred to in subdivision one of this section: general ledgers, customers ledgers; daily and weekly stock position records; dividend sheets; cash blotters; purchase and sales blotters; daily journals; bank reconciliations; cancelled checks; claim letters; independent auditor's reports; trial balances; private ledgers; financial statements and supporting data; chart of accounts; and copies of abandoned property reports.



514 - Reimbursement of brokers or dealers.

514. Reimbursement of brokers or dealers. 1. A broker or dealer which has paid or delivered to the state comptroller abandoned property pursuant to section five hundred twelve may elect to make payment to the person entitled thereto. A broker or dealer making such payment may file claim for reimbursement by the state comptroller. The state comptroller upon satisfactory proof of such payment shall, after audit, reimburse such broker or dealer. In no event, however, shall such reimbursement exceed the amount to which the claimant is entitled pursuant to subdivision two of section fourteen hundred three of this chapter.

2. A broker or dealer which has paid to the state comptroller abandoned property relating to any of the years nineteen hundred sixty-seven, nineteen hundred sixty-eight, nineteen hundred sixty-nine or nineteen hundred seventy, determined pursuant to subdivision six of section five hundred eleven, may elect thereafter to make payment to a person entitled to receive (i) a stock or cash dividend received in this state during any such year by such broker or dealer, or nominee of such broker or dealer, as the holder of record of a security, or (ii) an interest payment on a security received in this state during any such year by such broker or dealer, or nominee of such broker or dealer. A broker or dealer making any such payment may file claim for reimbursement by the state comptroller. Subject to the provisions of this subdivision, the state comptroller upon satisfactory proof that a broker or dealer has made payment to the person entitled thereto shall, after audit of such claim, reimburse such broker or dealer. In no event shall the amount or amounts reimbursed by the state comptroller to a broker or dealer relating to any of the years nineteen hundred sixty-seven, nineteen hundred sixty-eight, nineteen hundred sixty-nine or nineteen hundred seventy, plus amounts paid by the state comptroller to any person claiming such abandoned property relating to any of such years, exceed the amount paid by the broker or dealer to the state comptroller pursuant to subdivision six of section five hundred eleven relating to such year. In no event shall the amount paid by the state comptroller to any person claiming a stock dividend received by a broker or dealer, or nominee of such broker or dealer, in any of such years, or to a broker or dealer in reimbursement of any such claim paid by such broker or dealer, exceed the value of such stock dividend as most recently reported by any generally recognized statistical service on the thirty-first day of December of the year in which such stock was deemed abandoned property.






Article 6 - (Abandoned Property) UNCLAIMED OR UNKNOWN OWNER COURT FUNDS

600 - Unclaimed or unknown owner court funds.

600. Unclaimed or unknown owner court funds. 1. The following unclaimed property shall be deemed abandoned property:

(a) Any moneys including the monetary proceeds from the sale of tangible personal property and securities or other intangible property paid into court, which, except as provided in section ten hundred of this chapter, shall have remained in the hands of any county treasurer, or the commissioner of finance of the city of New York, for three years, together with all accumulations of interest or other increment thereon, less such legal fees as he may be entitled to.

(b) The monetary proceeds representing any legacy or distribution share to which an unknown person is entitled, as specified in section two thousand two hundred twenty-two of the surrogate's court procedure act.

(c) Any moneys paid to a support bureau of a family court, for the support of a spouse or child, which shall have remained in the custody of a county treasurer, or the commissioner of finance of the city of New York, for three years, together with any interest due thereon, less such legal fees as he may be entitled to. For purposes of this section, "family court" includes the domestic relations court of the city of New York prior to the first day of September, nineteen hundred sixty-two.

2. Any abandoned property held or owing by a county treasurer or the commissioner of finance of the city of New York to which the right to receive the same is established to the satisfaction of such county treasurer or commissioner of finance of the city of New York shall cease to be abandoned.

3. Notwithstanding the provisions of this section, deposits made with a county treasurer or the commissioner of finance of the city of New York pursuant to order of a court, made subsequent to the second day of April nineteen hundred fifty-two, for the benefit of a person who was an infant at the time of the making of such order, shall not be subject to the provisions of this chapter until such infant attains the age of eighteen years.



601 - Publication of list of abandoned property.

601. Publication of list of abandoned property. 1. On or before the first day of February in each year, such county treasurer or the commissioner of finance of the city of New York shall cause to be published a notice entitled: "NOTICE OF NAMES OF PERSONS APPEARING AS OWNERS OF CERTAIN UNCLAIMED PROPERTY HELD BY (title of officer)."

2. Such notice shall be published once in two newspapers published in the county where such abandoned property is held, except that if such abandoned property is held by the commissioner of finance of the city of New York it shall be published once in two newspapers published daily in the city of New York, not more than one of which shall be published in any one county. If there is only one newspaper published in any such county, such notice shall be published in such newspaper, or, if there are no newspapers published in such county, then in a newspaper published in an adjacent county. Such publication shall be in a newspaper printed in the English language and any other newspaper that will substantially serve to inform the public of such abandoned property. The comptroller shall promulgate rules to determine when it is appropriate to designate an additional publication.

3. Such notice shall be classified as the state comptroller shall prescribe and shall set forth:

(a) the names and last-known addresses, in alphabetical order, of all persons appearing to be entitled to any such abandoned property, as of the first day of January next preceding, amounting to fifty dollars or more, except the names of persons appearing to be the owners of abandoned property which since such date has ceased to be abandoned. With the consent of the state comptroller, the name and last known address of any person may be omitted from such notice where special circumstances make it desirable that such information be withheld;

(b) such other information as the state comptroller may require; and

(c) a statement

(i) that a list of the names contained in such notice is on file and open to public inspection at the office of such officer;

(ii) that such unclaimed moneys or other property will be paid or delivered by him on or before the thirty-first day of March to persons establishing to his satisfaction their right to receive the same; and

(iii) that in the succeeding month of April, and on or before the tenth day thereof, such unclaimed moneys or other property still remaining will be paid or delivered to the state comptroller and that he shall thereupon cease to be liable therefor.

4. Such county treasurer or commissioner of finance of the city of New York shall file with the state comptroller on or before the tenth day of February in each year proof by affidavit of such publication.



602 - Payment of abandoned property.

602. Payment of abandoned property. 1. In such succeeding month of April, and on or before the tenth day thereof, every county treasurer and the commissioner of finance of the city of New York shall pay or deliver to the state comptroller all abandoned property specified in paragraph (a) of subdivision one of section six hundred, which was so abandoned as of the first day of January next preceding.

2. Within thirty days after a decree as provided by section two thousand two hundred twenty-two of the surrogate's court procedure act, the executor, administrator, guardian or testamentary trustee shall pay or deliver to the state comptroller all abandoned property specified in paragraph (b) of subdivision one of section six hundred.

3. In such succeeding month of April, and on or before the tenth day thereof, every county treasurer and the commissioner of finance of the city of New York shall in each year pay to the state comptroller all abandoned property specified in paragraph (c) of section six hundred, which was so abandoned as of the first day of January next preceding.

4. A payment or delivery of abandoned property required to be made pursuant to subdivision one or subdivision three of this section may be made without an order.



603 - Report to accompany payment.

603. Report to accompany payment. Each such payment of abandoned property pursuant to section six hundred two shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, classified as the state comptroller shall prescribe, setting forth:

(a) The names and last known addresses, if any, of the persons entitled to receive such abandoned property;

(b) The title of any proceeding relating to such abandoned property; and

(c) Such other identifying information as the state comptroller may require.






Article 7 - (Abandoned Property) UNCLAIMED LIFE INSURANCE FUNDS

700 - Unclaimed life insurance corporation moneys.

700. Unclaimed life insurance corporation moneys. 1. The following unclaimed property held or owing by life insurance corporations shall be deemed abandoned property:

(a) Any moneys held or owing by any life insurance corporation which shall have remained unclaimed for three years by the person or persons appearing to be entitled thereto under matured life insurance policies on the endowment plan and which are payable to any person whose last-known address, according to the records of the corporation, is within this state.

(b) Any moneys held or owing by any life insurance corporation which are payable under other kinds of life insurance policies to any person whose last-known address, according to the records of the corporation, is within this state, where the insured, if living, would have attained the limiting age under the mortality table on which the reserves are based, exclusive of

(i) any policy which has within three years been assigned, readjusted, kept in force by payment of premium, reinstated or subjected to loan, or

(ii) any policy with respect to which such corporation has on file written evidence received within three years that the person or persons apparently entitled to claim thereunder have knowledge thereof.

(c) Any moneys held or owing by any life insurance corporation due to beneficiaries or other persons entitled thereto under policies on the lives of persons who have died where the last-known address, according to the records of the corporation, of the person or persons appearing to be entitled thereto is within this state, which moneys shall have remained unclaimed by the person or persons entitled thereto for three years.

(d) Any other moneys which are held or owing by any life insurance corporation on or after July first, nineteen hundred sixty-seven constituting or representing refunds of any kind due upon or in connection with life insurance policies payable to any person whose last known address, according to the records of the corporation, is within this state, which moneys shall have remained unclaimed by the person entitled thereto for three years.

(e) Any moneys held or owing by any life insurance corporation on or after July first, nineteen hundred eighty-three upon or in connection with an annuity contract payable to any person whose last-known address, according to the records of the corporation, is within this state, which moneys shall have remained unclaimed by the person entitled thereto for three years.

(f) If no address of the person or persons appearing to be entitled to the unclaimed funds pursuant to (a), (b), (c), (d) or (e) of this subdivision is known to such corporation, or if it is not definite and certain from the records of such corporation what person is entitled to such funds, it shall be presumed that the last-known address of the person entitled to such funds is the same as the last-known address of the insured or annuitant according to the records of such corporation. Where no address can be ascertained, pursuant to this paragraph, for the insured, annuitant or person or persons entitled to the unclaimed funds, such person's last-known address shall be presumed to be within this state if the unclaimed funds are held or owing by life insurance corporation organized under the laws of this state.

2. Any such abandoned property held or owing by a life insurance corporation to which the right to receive the same is established to the satisfaction of such corporation shall cease to be deemed abandoned.



702 - Publication of list of abandoned property.

702. Publication of list of abandoned property. 1. Every such life insurance corporation shall cause to be published, on or before the first day of May in each year, a notice entitled: "NOTICE OF NAMES OF PERSONS APPEARING AS OWNERS OF CERTAIN UNCLAIMED PROPERTY HELD BY (name of life insurance corporation)."

2. Such notice shall be published once in at least one newspaper published in the county of the state in which is located the last-known address of the holder of a policy under which such abandoned property is payable. If there are no newspapers published in such county then such notice shall be published in a newspaper published in an adjacent county. Such publication shall be in a newspaper printed in the English language and any other newspaper that will substantially serve to inform the public of said abandoned property. The comptroller shall promulgate rules to determine when it is appropriate to designate an additional publication.

3. Such notice shall set forth:

(a) the names and last known addresses which were in such report, of all persons appearing to be entitled to any such abandoned property amounting to fifty dollars or more; provided, however, that with the consent of the state comptroller, the name and last known address of any person may be omitted from such notice where special circumstances make it desirable that such information be withheld. Such names shall be listed in alphabetical order;

(b) such other information as the state comptroller may require; and

(c) a statement

(i) that a report of unclaimed amounts of money held or owing by it has been made to the comptroller of the state of New York and that a list of the names contained in such notice is on file and open to public inspection at the principal office or place of business of such life insurance corporation in any city, village or county where any such abandoned property is payable;

(ii) that such unclaimed moneys will be paid by it on or before the succeeding thirty-first day of August to persons establishing to its satisfaction their right to receive the same; and

(iii) that in the succeeding month of September, and on or before the tenth day thereof, such unclaimed moneys still remaining will be paid to the comptroller of the state of New York and that it shall thereupon cease to be liable therefor.

4. Such life insurance corporation shall file with the state comptroller on or before the tenth day of May in each year proof by affidavit of such publication.



703 - Payment of abandoned property.

703. Payment of abandoned property. 1. In such succeeding month of September, and on or before the succeeding tenth day thereof, every such life insurance corporation shall pay to the state comptroller all property which, as of the first day of January next preceding, was deemed abandoned pursuant to section seven hundred of this article, held or owing by such life insurance corporation.

2. Such payment shall be accompanied by a true and accurate report setting forth such information as the state comptroller may require relative to such abandoned property including:

(a) the name and last known address of any person or persons appearing from the records of such life insurance corporation to be entitled to receive any such abandoned property;

(b) the amount appearing from the records of such corporation to be due;

(c) the policy number and policy age of the insured;

(d) the date such abandoned property was payable;

(e) the names and last known addresses of each beneficiary appearing in the records of the insurer; and

(f) such other identifying information as the state comptroller may require.

3. Such report shall be in such form and the abandoned property listed shall be classified in such manner as the state comptroller may prescribe. Names of persons appearing to be entitled to such property or of beneficiaries appearing in such report shall be listed in alphabetical order within each such classification.



704 - Life insurance departments of savings and insurance banks.

704. Life insurance departments of savings and insurance banks. The life insurance department of any savings and insurance bank shall be regarded as a domestic life insurance corporation for the purposes of this article and such savings and insurance banks shall comply with and be subject to all the provisions of this article with respect to the actions and transactions of such life insurance department.



705 - Unclaimed and undistributed property held by superintendent of financial services, as liquidator, upon completion of proceeding.

705. Unclaimed and undistributed property held by superintendent of financial services, as liquidator, upon completion of proceeding. 1. Upon filing the final report or accounting of the superintendent of financial services, as liquidator, closing any proceeding commenced under article seventy-four of the insurance law, all unclaimed and undistributed dividends and other assets of every nature and description whatsoever, including assets of a special or trust nature, which have been held by the liquidator for five years or more, and which the liquidator has not been specifically directed to hold for a longer period by supreme court order, shall be deemed abandoned property.

2. Any such abandoned property held by the superintendent of financial services, as liquidator, to which the right to receive the same is established as provided by law, shall cease to be deemed abandoned.



706 - Payment of abandoned property after liquidation by superintendent of financial services.

706. Payment of abandoned property after liquidation by superintendent of financial services. 1. Not later than the first day of October in every year the superintendent of financial services shall pay to the state comptroller all such abandoned property held by him which shall have become abandoned at any time prior to the first day of July next preceding, excepting such abandoned property as since such first day of July shall have ceased to be abandoned.

2. Such payment shall be accompanied by a statement signed by the superintendent of financial services setting forth the name and last known address, and the amount owing to, each person appearing to be the owner of any such abandoned property, or, if the name is unknown, the nature of the original claim and the name of the insurer, and such other identifying information as the state comptroller may require.



707 - Reimbursement for claims paid by insurers.

707. Reimbursement for claims paid by insurers. Any life insurance corporation which has paid to the state comptroller moneys deemed abandoned property pursuant to the provisions of this article may make payment to any person entitled to all or any part thereof and shall thereby acquire all of the rights of such person to payment by the state comptroller.






Article 10 - (Abandoned Property) UNCLAIMED CONDEMNATION AWARDS

1000 - Unclaimed condemnation awards.

1000. Unclaimed condemnation awards. 1. (a) Any moneys held or owing for the payment of an award made by a court in any condemnation proceeding and payable by a public corporation or other corporation possessing powers of condemnation, which shall have remained unclaimed by the person or persons appearing to be entitled thereto for three years after confirmation by the court, together with any interest due thereon, less, when an award is payable by a public corporation, any amount due such public corporation at the time of title vesting for tax, water or any other liens on the same parcel the award was for, with any interest due thereon, and any amount due such public corporation at the time of title vesting or at the time of confirmation, whichever is later, for an assessment on the same parcel the award was for, with any interest due thereon, shall be deemed abandoned property. In any condemnation proceedings in which the court shall have not made an award, any moneys paid into court, including interest thereon, shall be subject to the provisions of article six of this chapter and this section shall have no application thereto.

(b) The issuance of a warrant for such an award shall not prevent an award from being deemed abandoned property if such warrant is unclaimed three years after confirmation of such award by the court.

2. Any such abandoned property held or owing by such a corporation to which the right to receive the same is established to the satisfaction of such corporation shall cease to be deemed abandoned.



1002 - Publication of notice of abandoned property.

1002. Publication of notice of abandoned property. 1. Every such corporation shall cause to be published, on or before the first day of November in each year, once in a newspaper of general circulation in each county where a damaged parcel included in such report is located a notice, approved as to form by the state comptroller, stating:

(a) That a report of all awards in condemnation proceedings unclaimed for more than three years has been made to the state comptroller and that a copy thereof is on file and open to public inspection, if a public corporation at the office of the chief fiscal officer thereof; or if not a public corporation at the principal office or place of business of such corporation;

(b) That such awards, together with any interest due thereon and less lawful deductions, will be paid by it on or before the succeeding thirty-first day of January to persons establishing to its satisfaction their right to receive the same; and

(c) That in the succeeding month of February, and on or before the tenth day thereof, such awards, together with any interest due thereon and less lawful deductions, still remaining will be paid to the state comptroller and that it shall thereupon cease to be liable therefor.

2. Such corporation shall file with the state comptroller on or before the tenth day of November proof by affidavit of such publication.



1003 - Payment of abandoned property.

1003. Payment of abandoned property. 1. In such succeeding month of February, and on or before the tenth day thereof, every such public and other corporation shall pay to the state comptroller all property which, as of the first day of July next preceding, was deemed abandoned pursuant to section one thousand of this article, held or owing by such corporation.

2. Such payment shall be accompanied by a true and accurate report setting forth such information as the state comptroller may require in relation to such abandoned property including the title of the proceeding, the name and last known address of the awardee if such award is made to a known owner, the date of confirmation, the damage parcel number, the amount of the award, and the amount of any interest due thereon and, if a deduction is claimed for liens by a public corporation, the nature and amount of such liens and any interest claimed thereon.






Article 12 - (Abandoned Property) ESCHEAT OF PROPERTY PAID OR DEPOSITED IN FEDERAL COURTS

1200 - Unclaimed property paid or deposited in federal courts.

1200. Unclaimed property paid or deposited in federal courts. All money or other property which shall have been, or shall hereafter be, paid into or deposited in the custody of, or be under the control of, any court of the United States in and for any district within the state, or shall have been or hereafter shall be in the custody of any depository, registry, clerk, or other officer of such court, and the rightful owner or owners thereof either (a) shall have been or shall be unknown for a period of ten consecutive years; or (b) shall have died or shall die without having disposed thereof, and without having left or without leaving a will disposing thereof, and without having left or without leaving heirs, next-of-kin, or distributees; or (c) shall have abandoned or shall abandon such funds or property, are declared to have escheated or to escheat, together with all interest accrued thereon, to and to have become or to become the property of the state.



1201 - Presumption of abandonment.

1201. Presumption of abandonment. In any proceeding authorized by this article if it shall appear from the records of the court of the United States that the rightful owner or owners of money or property which has been or shall hereafter be deposited in the custody or be under the control of, such court, or in the custody of its depository, registry, clerk, or other officer, have not made claim thereto for a period of ten successive years, it shall be presumed for all purposes of this article that such rightful owner or owners are, and during such period have been, unknown, and that they have died without having disposed thereof, and without having left a will, and without having left any heirs, next-of-kin, or distributees, and that such property has been abandoned. In a case where the rightful owners of such money or property was a corporation it shall also be presumed for purposes of this article that the corporation is dissolved and no longer in existence, and its charter forfeited, and all the foregoing presumptions set forth in this section shall be made with respect to the rightful owners or claimants to the assets of such corporation, including its stockholders and creditors. Any or all of the foregoing several presumptions may be rebutted by competent evidence to the contrary.



1202 - Special proceeding for escheat.

1202. Special proceeding for escheat. Whenever it shall appear, after investigation by the comptroller or otherwise, that there exists or may exist escheated property under this article, the attorney-general may institute a special proceeding in the name of the people of the state of New York for an adjudication that an escheat to the state of such property has occurred, and he shall take appropriate action to recover such funds or property.



1203 - Jurisdiction.

1203. Jurisdiction. The supreme court shall have jurisdiction to hear and determine such a special proceeding. Such proceeding shall be commenced in the supreme court for the county in which is located the court of the United States into which such escheated property has been paid or which has control or custody of said property, or which has jurisdiction to make orders for the payment of such funds or property to the rightful owners thereof.



1204 - Respondents.

1204. Respondents. There shall be named as respondents:

(a) All last known owners or claimants as disclosed by the records of such court, provided however that if (1) the particular fund does not exceed five hundred dollars, or (2) such last known owners or claimants, with respect to a particular fund, exceed ten in number, or (3) the records of such court fail to disclose the number of owners or claimants with respect to a particular fund with a reasonable degree of certainty, they may be designated and described as a class, to wit, as "last known owners or claimants to the fund or property deposited to the credit of the following entitled actions or proceedings in the United States District Court for the .............. District of New York: (naming the actions and proceedings by their titles as appearing on the original process which instituted such actions or proceedings, or by suitable abbreviations thereof, which shall sufficiently describe such actions and proceedings); and

(b) All unknown owners or claimants, who may be designated and described as "unknown owners or claimants to the fund or property deposited to the credit of the following entitled actions or proceedings in the United States district court for the ............ district of New York: (naming the actions and proceedings by their titles as appearing on the original process which instituted such actions or proceedings, or by suitable abbreviations thereof, which shall sufficiently describe such actions and proceedings)."



1205 - Contents of petition.

1205. Contents of petition. The petition shall briefly describe the fund or property with respect to which the proceeding is brought, and the nature of the action or proceeding which gave rise to the fund or property. It may include one or more items, as the attorney-general may be advised, without prejudice to his right subsequently to commence proceedings relating to other items not included. It shall also set forth the facts from which the court may find, or from which a presumption may arise, that (a) the rightful owner or owners of the fund or property are unknown; or (b) that they have died without having disposed thereof, and without having left a will, disposing thereof and without having left any heirs, next-of-kin or distributees; or (c) that such property has been abandoned.



1206 - Service of notice and petition.

1206. Service of notice and petition. 1. The notice and petition shall be served upon the clerk of the court into which or into whose registry the fund or property has been paid or deposited or which has control or custody thereof, or which has jurisdiction to make orders for the payment of such money to the rightful owners thereof, together with a notice that no personal claim is made against him, and also upon the United States attorney for the district in which such court is located.

2. The notice shall be served by publication, as hereinafter set forth, upon the other respondents described in subdivisions (a) and (b) of section twelve hundred four of this act. The court, upon finding that the petition sufficiently sets forth the facts required under section twelve hundred one of this article, may make any or all of the presumptions set forth in such section and make an order directing that the notice be served upon such respondents by publication thereof not less than once in each of four successive weeks in two newspapers in the English language designated in the order as most likely to give notice to such owners or claimants, which newspapers shall be published in the county in which the escheat proceeding shall be commenced, and also by publication thereof in the state bulletin as provided in the executive law.



1207 - Contents and time of answer.

1207. Contents and time of answer. For the purpose of reckoning the time within which a respondent must appear or answer, service by publication under this article is complete on the twenty-eighth day after the date of first publication. Any respondent, or any person making claim to any of the property or funds described in the petition, shall have sixty days after completion of service within which to appear, and the time for all further proceedings shall be as prescribed for proceedings in the supreme court. The answer shall be verified, shall set forth the true name, residence and business address, if any, of the claiming respondent, and shall set forth in full detail the basis of the claim and the respondent's claim of title thereto.



1208 - Amendment of proceedings.

1208. Amendment of proceedings. On application of the attorney-general the court shall:

(a) order the proceeding with respect to items, or portions thereof, as to which claimants appear, to be severed into one or more separate proceedings, and allow all such proceedings to proceed separately;

(b) amend the proceeding or proceedings, as the case may be, by adding to the title thereof the true names of the claiming respondents;

(c) amend the proceedings from time to time in any just and equitable manner.



1210 - Judgment.

1210. Judgment. If the court, after taking the testimony, shall determine either (a) that the rightful owner or owners of such funds or property are unknown or (b) that they have died without having disposed thereof, and without having left a will disposing thereof, and without having left heirs, next-of-kin or distributees, or (c) that they have abandoned such funds or property, it shall make and enter separate findings of fact and conclusions of law and enter a final order, describing the funds or property, and adjudicating that they have escheated and are payable to the state of New York. The findings of any one such set of facts shall not be deemed inconsistent with any other such set of facts, and the court may find one or more such sets of facts. If the court shall determine that any funds or property or part thereof had not escheated to the state, it shall make and enter separate findings of fact and conclusions of law and shall make and enter a final order describing said funds or property or part thereof, dismissing the petition with respect thereto either on the merits or without prejudice to a subsequent proceeding as may be proper.



1211 - Collection by attorney-general.

1211. Collection by attorney-general. The attorney-general shall take appropriate action, by obtaining an order of the court of the United States, or otherwise, to collect and receive such funds or property.



1212 - Payment to the state comptroller; report.

1212. Payment to the state comptroller; report. 1. Upon the collection or receipt of any such funds or property the attorney-general shall forthwith pay or deliver the same to the state comptroller.

2. Each such payment or delivery shall be accompanied by a written report setting forth the names and last known addresses, if any, of the persons whose property has been escheated pursuant to this article and such other identifying information as the state comptroller may require.






Article 12-A - (Abandoned Property) UNCLAIMED OR ABANDONED PROPERTY IN THE POSSESSION, CUSTODY OR CONTROL OF THE UNITED STATES OF AMERICA

1213 - Purpose and policy.

1213. Purpose and policy. It is the purpose of this article to extend the declared policy of the state with respect to unclaimed or abandoned property to all such property in the possession, custody or control of the United States of America, its officers, agencies, departments, instrumentalities and corporations. Article twelve of the abandoned property law provides for the escheat of such property paid into or deposited in courts of the United States. This article provides for the escheat of all unclaimed or abandoned property, of whatever kind or nature, in the possession, custody or control of all other federal authorities, bodies or corporations and shall be liberally construed to accomplish such purpose.



1214 - Definitions.

1214. Definitions. When used in this article, the following terms shall have the following meanings:

(a) "Property" includes, but is not limited to, money, rights to claim refunds or rebates, postal savings deposits, bonds, notes, certificates, policies of insurance, other instruments of value, choses in action, obligations whether written or unwritten, and any thing of value of any nature whatsoever.

(b) "United States" means any officer, agency, department or instrumentality of the United States of America, other than a court, and any corporation organized under its laws.



1215 - Escheat.

1215. Escheat. If the rightful owner of any property in the possession, custody or control of the United States either (a) shall have been or shall be unknown for seven consecutive years; or (b) shall have died or shall die without having disposed thereof and without having left or without leaving a will disposing thereof, and without leaving heirs, next-of-kin, or distributees; or (c) shall have abandoned or shall abandon such property, and either:

(i) the last known address of such rightful owner, as it appears from the records of the United States is in this state, or

(ii) there is no last known address for such rightful owner and the agency or instrumentality possessing, holding, controlling or owing such property is a corporation domiciled in this state; or

(iii) there is no last known address for such rightful owner, the agency or instrumentality possessing, holding, controlling or owing such property is not a corporation or is a corporation domiciled in a state other than New York which has no escheat or custodial statute relating to unclaimed or abandoned property and either

1. the records showing the name of and amount due the rightful owner are in this state; or

2. such property was paid to, deposited with or otherwise acquired by the United States in this state or as the result of transactions occurring in this state; or

3. such property is owed or came into being as the result of returns filed or other transactions occurring in this state; or

4. the court, in its discretion, finds that such property has or had sufficient other contacts with this state; then such property, together with all interest or other increments accrued thereon, shall escheat to the state of New York.



1216 - Presumptions.

1216. Presumptions. If it shall appear from the records of the United States that the rightful owner of property described in section twelve hundred fifteen of this article has not made claim thereto for a period of seven consecutive years, it shall be presumed for purposes of escheat proceedings under this article that such rightful owner is, and during such period has been, unknown or has died without having disposed thereof and without having left a will, and without having left any heirs, next-of-kin or distributees or that such property has been abandoned and that such property has escheated. In any case wherein the rightful owner of such property is a corporation it shall also be presumed for purposes of escheat proceedings under this article that the corporation is dissolved, no longer in existence, and its charter forfeited and the presumptions set forth in the first sentence of this section shall be made with respect to the rightful owners or claimants to the assets of such corporation, including its stockholders and creditors. The presumptions provided for in this section may be rebutted by competent evidence to the contrary.



1217 - Procedure.

1217. Procedure. Whenever it appears, after investigation by the comptroller or otherwise, that there exists or may exist escheated property under this article, the attorney general may take action to recover such property. For such purpose the attorney general may institute special proceedings in the name of the people of the state of New York in the supreme court of this state. In any such proceeding there shall be named as respondents

(a) All last known owners or claimants appearing in the records of the United States. These may be described as a class when

(i) they own or claim property of the same nature and the value of such property as shown on the account of each such owner or claimant in the records of the United States does not exceed five hundred dollars in value, or

(ii) the records of the United States show more than ten such owners or claimants for a particular fund, item or category of property, or

(iii) the records of the United States fail to disclose the number of owners or claimants for a particular fund, item or category of property with a reasonable degree of certainty.

(b) All unknown owners or claimants. These may be described as a class.



1218 - Notice.

1218. Notice. The notice shall contain the names of known respondents or their class description when that is permitted under section twelve hundred seventeen (a) of this article, the class description of unknown owners or claimants, the time and place of hearing, the identity of the officer, agency, department, instrumentality or corporation having possession, custody or control of the property, a description of the property involved and a summary of the relief requested.



1219 - Petition.

1219. Petition. The petition shall describe the property with respect to which the proceeding is instituted, the facts from which the court may find that the requirements of section twelve hundred fifteen of this article have been met and from which the presumptions set forth in section twelve hundred sixteen of this article may arise. It may include one or more items of property, as the attorney general may be advised, without prejudice to his right subsequently to commence proceedings relating to other items not included, provided, however, that when known owners or claimants are described as a class, the requirements of section twelve hundred seventeen (a) (i) of this article must be met.



1220 - Service.

1220. Service. The notice shall be served

(a) by first class mail on all known respondents for whom there is a last known address; and

(b) by publication on unknown respondents and known respondents for whom there is no last known address in the manner provided in subdivision two of section twelve hundred six of this chapter; and

(c) by first class mail, together with a copy of the petition, on the clerk, registrar or other officer in charge of the agency, department, instrumentality or corporation having possession, custody or control of such property, together with a statement that no personal claim is made against him.



1221 - Judgment.

1221. Judgment. If the court, after taking testimony shall determine the facts specified by section twelve hundred fifteen of this article, it shall make and enter findings and a final order as set forth in section twelve hundred ten of this chapter the provisions of which, in respect to findings and orders, shall apply to orders made in escheat proceedings under this article.



1222 - Application of other provisions of article twelve.

1222. Application of other provisions of article twelve. The provisions of sections twelve hundred seven, twelve hundred eight, twelve hundred eleven and twelve hundred twelve of article twelve of this chapter shall apply to all escheat proceedings under this article.



1223 - Alternative to escheat.

1223. Alternative to escheat. If it appears from the records of the United States that the rightful owner of any property subject to escheat under this article has not made claim thereto for seven years and the attorney general does not deem it advisable to institute an escheat proceeding with respect thereto, or has instituted such a proceeding but has not obtained a judgment of escheat therein, such unclaimed property may be deemed abandoned property and shall be paid or delivered to the state comptroller for disposition in accordance with the provisions of this chapter and the provisions of section ninety-five of the state finance law.






Article 13 - (Abandoned Property) MISCELLANEOUS UNCLAIMED PROPERTY

1300 - Unclaimed surplus from sale of pledged property.

1300. Unclaimed surplus from sale of pledged property. 1. Any unclaimed moneys arising from the sale of any personal property which shall have been pledged or mortgaged as security for the loan of money with a corporation, except a banking organization or a licensed lender, heretofore or hereafter organized by or pursuant to a special statute for the purpose of, and principally engaged in, giving aid to individuals by loans of money at interest upon the pledge or mortgage of personal property, and which has subjected itself to special provisions of the banking law, after deducting the amount of the loan, the interest then due on the same and any other lawful charges, which shall have remained in its possession for three years from the date of such sale, shall be deemed abandoned property.

2. Any such abandoned property held or owing by a corporation to which the right to receive the same is established to the satisfaction of such corporation shall cease to be deemed abandoned.

3. On or before the first day of June in each year every such corporation shall report and pay over to the state comptroller all abandoned property specified in subdivision one, which is in its possession and which shall have become abandoned prior to the preceding first day of January.



1301 - Unclaimed surplus from sale of pledge.

1301. Unclaimed surplus from sale of pledge.

1. The word, "pledgee", as used in this section shall mean any person, partnership or corporation

(a) loaning money on the deposit or pledge of personal property, or

(b) purchasing personal property on condition of selling back at a stipulated price, or

(c) doing business as warehouse men and loaning or advancing money upon goods, wares or merchandise pledged or deposited as collateral security.

2. Any surplus moneys resulting from a sale by a pledgee, other than a banking organization, after the thirtieth day of June, nineteen hundred fifty of personal property after deducting the amount loaned or advanced, interest due thereon and any other lawful charges, which surplus moneys have remained unpaid to the person entitled thereto for one year from the date of such sale, shall be deemed abandoned property.

3. Each year in the month of July and on or before the tenth day thereof every pledgee shall pay to the state comptroller all abandoned property specified in subdivision two of this section. Every such payment shall be accompanied by a verified written statement which shall contain the name and last known address of the pledgor, the date of the sale, the number of the pledge, if receipt given to the pledgor is so identified, and the amount of such surplus moneys.



1304 - Unclaimed personal property of persons in certain state institutions.

1304. Unclaimed personal property of persons in certain state institutions. 1. The following unclaimed property belonging or credited to a discharged, deceased or escaped person in an institution under the jurisdiction of the department of social services, the department of health, the department of mental hygiene, the executive department, or the department of corrections and community supervision shall be deemed abandoned property:

(a) Any moneys or intangible personal property which has been inventoried pursuant to section one hundred twenty-eight of the state finance law, and

(b) Any proceeds, less lawful deductions, from a sale of tangible personal property, other than money, pursuant to section one hundred twenty-eight of the state finance law.

2. Any such abandoned property shall be paid or delivered forthwith to the state comptroller. Such payment shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, setting forth such identifying information as the state comptroller may require.

3. The rights of any such discharged, deceased or escaped person in or to any unclaimed passbook, negotiable instrument or other evidence of indebtedness or ownership delivered to the state comptroller pursuant to this section shall pass to the state comptroller as custodian under this chapter.



1305 - Unclaimed surplus moneys after recovery of cost of public assistance and care.

1305. Unclaimed surplus moneys after recovery of cost of public assistance and care.

Any amount comprising a balance credited to an estate or person pursuant to sections one hundred fifty-two-b or three hundred sixty of the social services law which, on June thirtieth in any year, has for four years from the date of such credit remained unclaimed by the estate or person entitled thereto shall be deemed abandoned property.

On or before the tenth day of September in each year every public welfare official shall pay such abandoned property to the state comptroller. Such payment shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, in such form as the state comptroller may prescribe.



1306 - Abandoned property resulting from the administration of the vehicle and traffic law.

1306. Abandoned property resulting from the administration of the vehicle and traffic law. Any abandoned property resulting from the administration of the vehicle and traffic law in the hands of the commissioner of motor vehicles or the commissioner of taxation and finance on the first day of January in any year shall be paid to the state comptroller not later than the first day of July following. Such payment shall be accompanied by a written report setting forth such identifying information as the state comptroller may require.



1307 - Unclaimed proceeds from the sale of wrecked property.

1307. Unclaimed proceeds from the sale of wrecked property. 1. Any proceeds, less lawful deductions, from a sale of wrecked property pursuant to section one hundred thirty-eight of the navigation law, shall be deemed abandoned property.

2. Any proceeds, less lawful deductions, from a sale of perishable wrecked property, pursuant to the provisions of section one hundred thirty-one of the navigation law, held or owing by a county treasurer, which shall have remained unclaimed by the person entitled thereto for one year from the date of such sale, shall be deemed abandoned property.

3. Any sheriff or county treasurer holding any such abandoned property, shall pay the same to the state comptroller immediately after such property shall have been deemed abandoned. Each such payment shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, which shall set forth such information as the state comptroller may require.



1308 - Unclaimed wages.

1308. Unclaimed wages. 1. Any money received from or for the account of an employer and held or owing by the department of labor for the payment of compensation for services theretofore performed by employees or former employees of such employer, which shall have remained unclaimed by such employee for a period of one year after receipt thereof by such department, shall be deemed abandoned property.

2. On or before the first day of May in each year the industrial commissioner shall pay over to the state comptroller for credit to the abandoned property fund all such property which shall have become abandoned prior to the first day of the preceding month.

3. Such payment to the comptroller shall be accompanied by a statement setting forth:

(a) The name and last known address of each employee entitled to such abandoned property and the amount to which such employee is entitled.

(b) The name of the employer and his or its last known address.

(c) The period of employment during which such salary or wages accrued.

(d) Such other identifying information as the state comptroller may require.



1309 - Uncashed travelers checks and money orders.

1309. Uncashed travelers checks and money orders. 1. Any amount held or owing by any organization other than a banking organization for the payment of a travelers check on which such organization is directly liable, sold by such organization on or after January first, nineteen hundred thirty, shall be deemed abandoned property if such amount is held or owing for payment of a travelers check which shall have been outstanding for more than fifteen years from the date of its sale and

(a) the last known address of the person entitled to such amount as shown on the books and records of such organization is located within this state, or

(b) such organization is incorporated in this state and such last known address is not shown on the books and records of such organization and the books and records of such organization do not disclose the place of sale of the travelers check, or

(c) such organization is incorporated in this state and such last known address or place of sale is located in a state the laws of which do not provide for the escheat or custodial taking of such amount, or

(d) such organization is incorporated in this state or in another state or foreign country and such last known address is not shown on the books and records of such organization and such books and records disclose that the place of sale of the travelers check was in this state.

Payment to the state comptroller pursuant to paragraph (b) of this subdivision shall be subject to the right of any other state, the laws of which provide for escheat or custodial taking of such amount, to recover such amount upon proof that the last known address of the person entitled thereto or place of sale of the travelers check was within that other state's borders.

Payment to the state comptroller pursuant to paragraph (c) of this subdivision shall be subject to the right of the state of last known address to recover such amount if and when the law of the state of such last known address makes provision for escheat or custodial taking of such amount.

2. Any amount held or owing by any such organization for the payment of a money order, or for the payment of any instrument drawn or issued to effect the payment therefor, sold by such organization on or after January first, nineteen hundred thirty shall be deemed abandoned property when such amount has remained unpaid to the person entitled thereto for five years and

(a) the last known address of such entitled person, according to the records of such organization is located within this state, or

(b) such organization is incorporated in this state and such last known address cannot be obtained from the records of such organization and the records of such organization do not disclose the place of sale of the money order or instrument, or

(c) such organization is incorporated in this state and such last known address is located in a state not having in effect a statute under which such amount is payable to such state as unclaimed, abandoned or escheated property, or

(d) such organization is incorporated in this state or another state or foreign country and such last known address is not shown on the records of such organization and such records disclosed that the place of sale of the money order or instrument was in this state.

Payment to the state comptroller pursuant to paragraph (b) of this subdivision shall be subject to the right of any other state, the laws of which provide for escheat or custodial taking of such amount, to recover such amount upon proof that the last known address of the person entitled thereto or place of sale of the money order or instrument was within that other state's borders.

Payment to the state comptroller pursuant to paragraph (c) of this subdivision shall be subject to the right of the state of last known address to recover such amount if and when the law of the state of such last known address makes provision for escheat or custodial taking of such amount.

3. On or before the first day of June in each year commencing with the year nineteen hundred forty-nine every such organization shall pay to the state comptroller all property deemed abandoned pursuant to this section. Such payment shall be accompanied by a statement setting forth such information as the state comptroller may require.

4. Notwithstanding any other provision of law, the rights of a holder of a travelers check or money order to payment from any such organization shall be in no wise affected, impaired or enlarged by reason of the provisions of this section or by reason of the payment to the state comptroller of abandoned property hereunder, and any such organization which has paid to the state comptroller abandoned property held or owing for the payment of a travelers check or money order shall, upon making payment to the person appearing to its satisfaction to be entitled thereto and upon submitting to the state comptroller proof of such payment and the identifying number of the travelers check or money order so paid, be entitled to claim reimbursement from the state comptroller of the amount so paid, and after audit the state comptroller shall pay the same.



1310 - Voluntary disposition of miscellaneous property not otherwise subject to this chapter.

1310. Voluntary disposition of miscellaneous property not otherwise subject to this chapter. 1. Any person or entity who holds any intangible personal property, including the proceeds of a sale of tangible property, which is not otherwise subject to the provisions of this chapter or any other law regarding the disposition of unclaimed property belonging to any other person, and which has remained unclaimed for a period of two years by the person or persons appearing to be entitled to receive such property, may request in writing, in such form and manner as the comptroller may by regulation prescribe, that the comptroller consent to receive payment or delivery of such property.

2. Within thirty days of the receipt of a request pursuant to subdivision one of this section, the comptroller shall send a written determination to the person or entity who filed such request which shall either: (i) consent to the request; (ii) consent to the request subject to such conditions as he deems necessary and appropriate; or (iii) deny the request. Any determination by the comptroller denying consent or placing conditions upon the consent shall specifically state the basis for such determination and such denial or conditional consent shall be reviewable in a proceeding pursuant to article seventy-eight of the civil practice law and rules.

3. Any property reported and paid or delivered to the comptroller pursuant to this section shall be deemed abandoned property, and any person or entity paying or delivering such property shall be relieved and held harmless from any or all liability for any claim or claims which exist or may exist with respect to such property to the extent provided in section fourteen hundred four of this chapter.

4. Payment or delivery of property pursuant to this section shall be accompanied by reports in such form as the comptroller may prescribe.



1311 - Unclaimed moneys erroneously collected by utility corporations on account of taxes.

1311. Unclaimed moneys erroneously collected by utility corporations on account of taxes. 1. Any amount held or owing by a gas corporation, an electric corporation, a gas and electric corporation, a district steam corporation, a telegraph corporation, a telephone corporation, a telegraph and telephone corporation or a water works corporation which it has collected within eight years next preceding the effective date of this section, or which it shall hereafter collect, from a consumer or subscriber for or on account of any tax or assessment, or any part thereof, for which the consumer or subscriber was not legally liable, less lawful deductions, which shall have remained unclaimed by the person or persons entitled thereto for one year from the date it was so collected, shall be deemed abandoned property.

2. Any such abandoned property held or owing by such a corporation to which the right to receive a refund of the same is established to the satisfaction of such corporation shall cease to be deemed abandoned.

3. On or before the tenth day of October in each year, every such corporation shall pay to the state comptroller all property which, as of the first day of July next preceding, was deemed abandoned pursuant to this section, held or owing by such corporation. Such payment shall be accompanied by a true and accurate report containing such identifying information as the state comptroller may require.



1312 - Unclaimed amounts or securities held by foreign corporations not authorized to do business in the state of New York.

1312. Unclaimed amounts or securities held by foreign corporations not authorized to do business in the state of New York. 1. Any amounts or securities defined as abandoned property by articles three, four, five, five-a, seven and sections thirteen hundred one, thirteen hundred thirteen, thirteen hundred fifteen and thirteen hundred sixteen of this chapter, unclaimed for the periods of time prescribed in such articles and sections and held by any corporation, banking organization, insurance company, broker or dealer, utility, joint stock association, individual engaged in the conduct of business, association of two or more individuals, committee, business trust or any other entity, whether profit or non-for-profit, chartered or organized in another state or under the laws of another state and not authorized to do business in the state of New York, which are payable to or receivable by persons whose last known addresses on the records of such corporations or enumerated organizations are located within the state of New York shall be deemed abandoned property.

2. Any such abandoned property held or owing by such a corporations or organizations to which the right to receive a refund of the same is established to the satisfaction of such corporations or organizations shall cease to be deemed abandoned.

3. Such abandoned property shall be paid or delivered to the state comptroller on the same dates and in the same manner as presently prescribed for such property by this chapter, except that publication otherwise required by this chapter shall not be applicable to property deemed abandoned by virtue of this section.



1313 - Unclaimed property held by sales finance companies and insurance premium finance agencies.

1313. Unclaimed property held by sales finance companies and insurance premium finance agencies. 1. When used in this section the following terms shall have the following meanings:

(a) "Company" shall mean a sales finance company as defined in subdivision seven of section four hundred ninety-one of the banking law, but shall not mean a banking institution as defined in section one hundred three of this chapter.

(b) "Agency" shall mean an insurance premium finance agency as defined in subdivision seven of section five hundred fifty-four of the banking law, but shall not mean a banking institution as defined in section one hundred three of this chapter.

(c) "Amount" shall mean any amount held or owing by a company or agency which is payable to any person or other entity as a refund or rebate pursuant to the provisions of articles eleven-b or twelve-b of the banking law.

2. Any amount held or owing by a company or agency shall be deemed abandoned property when:

(a) such amount is payable to a person or other entity and,

(b) such amount, on the thirtieth day of June in any year has remained unpaid to such person or other entity for three years.

3. In the succeeding month of October in each year, and on or before the tenth day thereof, each company or agency holding amounts deemed abandoned pursuant to this section shall pay the same to the state comptroller, excepting such amounts as since the preceding thirtieth day of June have ceased to be abandoned.

4. Such payment shall be accompanied by a statement setting forth such information as the state comptroller may require relative to such amounts.



1314 - Unclaimed consumer credit balances.

1314. Unclaimed consumer credit balances. 1. Any amounts transferable to the New York state department of audit and control pursuant to section seven hundred fifteen of the general business law, to be held pursuant to the provisions of the abandoned property law, shall be transferred to the state comptroller during the first fifteen days of the month of February immediately succeeding the thirty-first day of December in the year in which the three year period of retention prescribed in said section is concluded.

2. Such transfer of moneys shall be accompanied by a written report, affirmed as true and accurate under penalty of perjury, in such form as the state comptroller may prescribe.



1315 - Miscellaneous unclaimed property.

1315. Miscellaneous unclaimed property. This section shall encompass the following miscellaneous unclaimed property not otherwise covered by any other section of law. Such property shall be paid or delivered to the state comptroller at such times and shall be accompanied by reports in such form as the state comptroller may prescribe. 1. Any unclaimed amount representing unredeemed gift certificates sold after December thirty-first, nineteen hundred eighty-three, including gift certificates for merchandise only in which case the face value of such certificate shall be deemed the amount deemed abandoned, and owing in this state, or held by any corporation (other than a public corporation), joint stock company, individual, association of two or more individuals, committee or business trust in this state, and which has remained unclaimed by the owner of such amount for five years, shall be deemed abandoned property.

1-a. Any amount representing outstanding checks issued on and after July first, nineteen hundred seventy-four in payment for goods or for services, and owing in this state, or held by any corporation (other than a public corporation), joint stock company, individual, association of two or more individuals, committee or business trust in this state, and which has remained unclaimed by the owner of such amount for three years, shall be deemed abandoned property.

1-b. Any unclaimed amount for services not rendered or for goods not delivered, which amount was received after July first, nineteen hundred seventy-four, or in the case of a public utility company as that term is defined in subdivision twenty-three of section two of the public service law, on or after July first, nineteen hundred eighty which has remained unclaimed by the owner of such amount for three years, shall be deemed abandoned property.

2. Except as otherwise provided by law, any amount representing unclaimed money or securities and held in escrow or otherwise by any corporation (other than a public corporation), joint stock company, individual, association of two or more individuals, committee or business trust, to ensure the performance of any duty or obligation, shall be deemed abandoned property when:

a. such amount is held or owing in this state, and

b. such amount has remained unclaimed by the person or persons entitled thereto for three years, except

c. where the duty or obligation for which such amount was deposited has not been performed and such performance is still required, such amounts shall not be deemed abandoned property.

3. Any amount representing an unpaid lottery prize determined by the division of the lottery pursuant to section sixteen hundred fourteen of the tax law to have been abandoned shall be deemed abandoned property and shall be paid to the state comptroller.

4. Any amount representing an unpaid check or draft issued by the state of New York which shall have remained unpaid after one year from the date of issuance or a debit card issued on behalf of the state of New York for the purpose of paying a tax refund which shall not have been activated for one year from the date of issuance in accordance with section one hundred two of the state finance law shall be deemed abandoned property and shall be paid to the state comptroller.



1316 - Unclaimed insurance proceeds other than life insurance.

1316. Unclaimed insurance proceeds other than life insurance. 1. Any amount issued and payable on or after July first, nineteen hundred seventy-four payable to a resident of this state on or because of a policy of insurance other than life insurance, which is held or owing by a domestic insurer or a foreign insurer authorized to do business in this state or by an agent or agency of such insurer, shall be deemed abandoned property if unclaimed for three years by the person entitled thereto. Where such amount is held or owing by a domestic insurer for an unknown person or a person whose address is unknown, such amount is presumed to be payable to a resident of this state.

2. Every insurer shall cause to be published, on or before the first day of May in each year, a list of such abandoned property in the same manner as that prescribed for life insurance companies by section seven hundred two of this chapter.

3. Such property which was deemed abandoned pursuant to subdivision one of this section shall be paid or delivered to the comptroller within the first ten days of September of each year. Such payment shall be accompanied by a true and accurate report that shall be in such form and manner as the state comptroller may prescribe.



1317 - Unclaimed security deposits held by the title insurance companies.

1317. Unclaimed security deposits held by the title insurance companies. 1. Any amount held or owing by a domestic or foreign title insurer or by an agent or representative of such insurer as a security deposit, relating to the transfer or financing of real property located in this state, made as an inducement to issue a title insurance policy shall be deemed abandoned property if unclaimed as of December thirty-first in any year for three years from the date of deposit, unless there has been written communication from the depositor or other person entitled thereto to the insurer to its agent or representative within said three-year period.

2. Any such property deemed abandoned as of the preceding December thirty-first shall be paid and delivered to the comptroller within the first ten days of March in each year, together with a report of said property, including a listing of depositors and lienholders, in such form as the comptroller may prescribe.

3. The title insurer or its agent or representative shall retain records of the names and addresses of the depositors and lienholders, and any records necessary to show proof of entitlement of such deposits.

4. Notwithstanding any other provision of law to the contrary, the rights of a depositor to payment from a title insurer or its agent or representative pursuant to a security deposit agreement and the obligations of such insurer its agent or representative to fulfill the requirements specified in any such agreement shall in no way be affected, impaired or enlarged by reason of the provisions of this section or by reason of the payment or delivery to the comptroller of abandoned property hereunder. Claim for reimbursement may be filed with the comptroller by any title insurer or its agent or representative who may be required to pay or deliver any abandoned property to the comptroller pursuant to this section.

5. The comptroller may require proof that the title insurer has made payment on the underlying claim under the terms of the security deposit agreement and is entitled to reimbursement therefor and after audit the comptroller shall pay the same.

6. The comptroller shall not be liable for any action by the comptroller made in good faith or based upon representations made by a title insurer pursuant to this section.






Article 14 - (Abandoned Property) GENERAL PROVISIONS

1400 - Statutes of limitations not a bar.

1400. Statutes of limitations not a bar. The expiration of any period of time specified by law, during which an action or proceeding may be commenced or enforced to secure payment of a claim for money or recovery of property, shall not prevent any such money or property from being deemed abandoned property, nor affect any duty to file a report required by this chapter or to pay or deliver to the state comptroller any such abandoned property; and shall not serve as a defense in any action or proceeding by or on behalf of the state comptroller to compel the filing of any report or the payment or delivery of any abandoned property required by this chapter or to enforce or collect any penalty provided by this chapter.



1401 - Comptroller to maintain public record.

1401. Comptroller to maintain public record. The state comptroller shall maintain a public record of all names and last known addresses of the person or persons appearing to be entitled to abandoned property, heretofore paid to the state or hereafter paid or delivered to the state comptroller pursuant to this chapter. In addition, the state comptroller shall maintain a searchable database on the state comptroller's website in such form and manner as the state comptroller deems reasonable and appropriate, subject to the requirements set forth in section fourteen hundred two of this article. The state comptroller shall place a disclaimer prominently on his or her website advising that this searchable database does not contain complete information with respect to abandoned property paid to the state or paid or delivered to the state comptroller, and provide contact information prominently on the website to enable interested parties to inquire whether they appear on an abandoned property listing. Other identifying information set forth in any report or record made or delivered to the state comptroller shall be retained by him but shall be considered confidential and may be disclosed only in the discretion of the state comptroller. The state comptroller shall not reveal the amount of any abandoned property, except to a person who has presented satisfactory proof of an interest in or title to such property.



1402 - Publication of abandoned property by state comptroller.

1402. Publication of abandoned property by state comptroller. 1. (a) Notwithstanding anything to the contrary set forth in section fourteen hundred one of this article, the comptroller shall maintain on his or her website in a readily searchable format, a list of such abandoned property as has been paid or delivered to the comptroller that has a value of over twenty dollars, for a period of twelve months prior to April first, two thousand eleven, and any such abandoned property as has been paid or delivered to the comptroller thereafter that has a value of over twenty dollars, provided that when sixty or more months has passed after such property has been paid or delivered to the comptroller, the comptroller shall not be required to post such property on his or her website if he or she does not deem it reasonable and appropriate to do so.

(b) The provisions of this subdivision shall not apply to abandoned property paid pursuant to section one thousand three hundred of this chapter or section four hundred twenty-four of the vehicle and traffic law.

2. Such list shall be in such form and classified in such manner as the state comptroller shall determine and shall include:

(a) the names and last known addresses of all persons appearing from the records in the comptroller's office, as set forth in the report filed by the holder, to be entitled to receive such abandoned property exceeding twenty dollars in value; and

(b) such other information as the state comptroller may determine.

3. Such listing shall include a statement that: (a) information about the property and its return to the owner may be available to a person having a legal or beneficial interest in the property, upon request to the comptroller; and

(b) a public record is maintained in the office of the state comptroller of all abandoned property in accordance with section fourteen hundred one of this article; and that a claim for any such abandoned property should be filed with the state comptroller at his or her office in the city of Albany.

4. Notwithstanding the foregoing provisions of this section, the state comptroller may omit from such list the name and last known address of any person where special circumstances make it desirable that such information be withheld.



1403 - Sale of personal property by state comptroller.

1403. Sale of personal property by state comptroller. 1. Except as provided in subdivision one-a of this section, all abandoned property, other than money, heretofore paid to the state shall, prior to October first, nineteen hundred forty-five, be sold by the state comptroller, and all abandoned property, other than money and securities, delivered to the state comptroller pursuant to this chapter, shall within fifteen months after such delivery be sold by him, at public auction to the highest bidder, except such property as in his opinion is valueless or of such little value that the cost of sale would exceed the probable proceeds therefrom. Securities shall be sold by the state comptroller on any established stock exchange or by such other means as the comptroller shall deem advisable within fifteen months after their delivery to him pursuant to this chapter.

1-a. Where securities are delivered to the state comptroller pursuant to this chapter on or after November first, nineteen hundred ninety-one, or pursuant to any report of abandoned property which is required to be made on or after November first, nineteen hundred ninety-one, the comptroller shall sell such securities on any established stock exchange or by such other means as the comptroller shall deem advisable as soon as he may in his discretion deem practicable after their delivery to him.

2. Except as provided in subdivision two-a of this section, the proceeds from the sale of any such abandoned property, less all costs incurred in connection with such sale, shall be deposited by the state comptroller in the abandoned property fund and any claimant for abandoned property shall be entitled only to the money so received and deposited.

2-a. Any rightful owner of securities which are delivered to the comptroller on or after November first, nineteen hundred ninety-one or pursuant to any report of abandoned property which is required to be made on or after November first, nineteen hundred ninety-one shall be entitled to claim and receive from the comptroller, in accordance with procedures established by him, such securities and accumulated amounts or distributions thereon, including amounts or distributions accumulated after such securities have been delivered to the comptroller, to the same extent such owner would have been entitled to receive such securities and amounts or distributions if such securities and amounts or distributions had not been deemed abandoned pursuant to the provisions of this chapter. This subdivision may, in the comptroller's sole discretion, also apply to any rightful owner of securities which have been delivered to the comptroller prior to November first, nineteen hundred ninety-one where such securities are delivered pursuant to a report of abandoned property required prior to November first, nineteen hundred ninety-one but which have remained unsold by him as of such date. In the event a claim is made and approved subsequent to the sale of the securities, the comptroller shall pay the rightful owner the cash equivalent of such securities as of the date of approval of any such claim.

3. The state comptroller shall not be liable in any action for any act of his made in good faith pursuant to this section.

4. Where any security delivered to the state comptroller pursuant to this chapter or any act relating to the disposition of abandoned property is delivered by him to the issuing corporation, the security shall be transferred to him on the books of the corporation and a certificate registered in the name of the state comptroller shall be delivered to him or, if so requested by the comptroller, such corporation shall register such securities in book entry form in the name of the comptroller. The corporation and its transfer agent, registrar or other person acting for or on behalf of the corporation in executing or delivering such certificate or registering such securities shall be relieved from liability to any person for any losses or damages resulting from the issuance and delivery to the state comptroller of such certificate or registration of such securities.



1404 - Assumption of liability by the state; return of property erroneously paid to state comptroller.

1404. Assumption of liability by the state; return of property erroneously paid to state comptroller. 1. The care and custody, subject only to the duty of conversion prescribed in section fourteen hundred two of this chapter, of all abandoned property heretofore paid to the state, except

(i) abandoned property in individual amounts of less than one dollar so paid pursuant to chapter one hundred seven of the laws of nineteen hundred forty-two; and of all abandoned property paid to the state comptroller pursuant to this chapter;

(ii) abandoned property so paid pursuant to chapter seven hundred twenty-seven of the laws of nineteen hundred twenty-six, or as such chapter was amended by chapter five hundred sixty-nine of the laws of nineteen hundred twenty-seven, and section sixty of chapter fifty-four of the laws of nineteen hundred twenty-nine, prior to June first, nineteen hundred forty-one; is hereby assumed for the benefit of those entitled to receive the same, and the state shall hold itself responsible for the payment of all claims established thereto pursuant to law, less any lawful deductions, which cannot be paid from the abandoned property fund.

2. Any person, copartnership, unincorporated association or corporation making a payment of or delivering abandoned property to the comptroller shall immediately and thereafter be relieved and held harmless from any or all liability for any claim or claims which exist at such time with reference to such abandoned property or which may thereafter be made or may come into existence on account of or in respect of any such abandoned property.

3. No action shall be maintained against any person, copartnership, unincorporated association or corporation, or any officer thereof, for

(a) the recovery of abandoned property paid or delivered to the state comptroller pursuant to this chapter or for interest thereon subsequent to the date of the report of such abandoned property to the state comptroller pursuant to this chapter;

(b) the recovery of abandoned property heretofore paid or delivered to the state or for interest thereon subsequent to the date of such payment or delivery; or

(c) damages alleged to have resulted from any such payment or delivery.

4. Whenever it appears to the satisfaction of the state comptroller that because of some mistake of fact, error in calculation or erroneous interpretation of a statute, any person has paid or delivered to the state comptroller, pursuant to any provision of this chapter, any moneys or other property not required by the provisions of this chapter to be so paid or delivered, he shall have power, during the six years immediately succeeding such erroneous payment or delivery, to refund or redeliver such moneys or other property to such person; provided that such moneys or property shall not have been paid or delivered to a claimant or otherwise disposed of in accordance with the provisions of this article. Moneys or other property deposited with a county treasurer or the commissioner of finance of the city of New York for the benefit of an infant pursuant to court order, which are or have been erroneously paid or delivered to the state comptroller, may be refunded by the state comptroller at any time. Any such refund hereunder shall be paid from the abandoned property fund without the deduction of any service charge.

5. Whenever, because of some mistake of fact, error in calculation or erroneous interpretation of a statute, any person pays or delivers to the state comptroller any moneys or other property not required by the provisions of this chapter to be so paid or delivered, such moneys or other property shall, for the purposes of this article, be deemed to be abandoned property, unless and until refunded or redelivered by the state comptroller to the person who paid or delivered the same to him.



1405 - Accrual of interest after payment of abandoned property to the state comptroller.

1405. Accrual of interest after payment of abandoned property to the state comptroller. 1. (a) Notwithstanding any other provision of law, no owner of abandoned property shall be entitled to receive interest on account of such abandoned property from and after the date a payment of such abandoned property is hereafter made to the state comptroller pursuant to this chapter or any law relating to abandoned property, whether or not he was entitled to interest on such property prior to such date, except that interest at the overpayment rate set by the commissioner of taxation and finance pursuant to subsection (j) of section six hundred ninety-seven of the tax law, less one percentage point, shall accrue to abandoned property hereafter paid to the state comptroller under the following provisions of this chapter, for the first five years such property is held by him:

(i) paragraph (a) of subdivision one of section three hundred of this chapter; or

(ii) subdivision one of section four hundred of this chapter; or

(iii) paragraph (a) of subdivision one of section six hundred of this chapter; or

(iv) subdivision one of section ten hundred of this chapter.

(b) No claimant to abandoned property heretofore paid to the state comptroller shall be entitled to receive interest on account of such property, whether or not he was entitled to interest on such property prior to such payment, except that as to abandoned property paid to the state comptroller pursuant to the provisions of sub-paragraphs (i), (ii), (iii) and (iv) of subdivision one of this section no earlier than five years preceding the first day of July, nineteen hundred seventy-seven, such abandoned property shall accrue simple interest for that portion of such five year period remaining after the thirtieth day of June, nineteen hundred seventy-seven.

2. (a) Notwithstanding subdivision one of this section, any property heretofore or hereafter received by the state comptroller pursuant to this chapter or any law relating to the disposition of abandoned property, which is subject to the interest crediting provisions of part five hundred of foreign assets control regulations, part five hundred fifteen of Cuban assets control regulations or part five hundred twenty of foreign funds control regulations of the United States department of the treasury, shall be credited with interest at a rate not less than the maximum rate payable on the shortest time deposit available in any domestic bank in this state.

(b) Interest shall be credited from the effective date of this subdivision, to abandoned property subject to paragraph (a) of this subdivision for so long as such property continues to be subject to part five hundred of foreign assets control regulations, part five hundred fifteen of Cuban assets control regulations or part five hundred twenty of foreign funds control regulations of the United States department of the treasury and is held by the state comptroller.



1406 - Claims for abandoned property heretofore or hereafter paid to the state.

1406. Claims for abandoned property heretofore or hereafter paid to the state. 1. (a) Claim may be filed with the state comptroller for any abandoned property amounting to over three dollars heretofore paid to the state or hereafter paid or delivered to the state comptroller pursuant to this chapter, except abandoned property heretofore paid to the state pursuant to

(i) section nine of chapter six hundred fifty-one of the laws of eighteen hundred ninety-two, section forty-four of chapter fifty-eight of the laws of nineteen hundred nine or as such section was amended by chapter two hundred seventeen of the laws of nineteen hundred thirty-three and chapter two hundred thirty-one of the laws of nineteen hundred thirty-eight, and section eighty-four of chapter five hundred ninety-three of the laws of nineteen hundred forty;

(ii) section two hundred seventy-two of the surrogate's court act;

(iii) chapter eight hundred fifteen of the laws of nineteen hundred forty-one as amended by chapter seven hundred eighty-eight of the laws of nineteen hundred forty-two;

(iv) chapter one hundred seven of the laws of nineteen hundred forty-two, if such abandoned property was less than one dollar in amount;

(v) chapter seven hundred twenty-seven of the laws of nineteen hundred twenty-six, or as such chapter was amended by chapter four hundred fifty-six of the laws of nineteen hundred twenty-seven and section sixty of chapter fifty-four of the laws of nineteen hundred twenty-nine, if so paid prior to June first, nineteen hundred forty-one;

(vi) and abandoned property hereafter paid to the state comptroller pursuant to subdivisions (a) or (b) of section six hundred one or section twelve hundred twelve of this chapter.

(b) The comptroller shall possess full and complete authority to determine all such claims and shall forthwith send written notice of such determination to the claimant. At any time within four months thereafter, such claimant may apply for a hearing and a redetermination of his claim. After an appropriate hearing on notice, before the comptroller or person duly designated by him, the comptroller shall make and serve his final determination, which alone shall be reviewable by application to the supreme court, Albany county, within four months following the notice of such final determination, upon not less than ten days' notice to the comptroller.

(c) The comptroller, or any person duly designated by him, is empowered to take testimony and proofs, under oath, upon such hearing, and shall have power to subpoena and require the attendance of witnesses and the production of books, papers and documents pertinent to such hearings.

(d) Whenever it shall be necessary for the state comptroller to determine the validity of a claim for abandoned property heretofore paid to the state pursuant to section five of the banking law or hereafter paid to the state pursuant to section thirteen hundred of this chapter, he shall forthwith notify the corporation which paid such abandoned property to the state of such claim. Within thirty days after such notification such corporation shall send a verified written report to the state comptroller, containing such information as the state comptroller may require from its books or records. The state comptroller shall determine from such report the validity of such claim.

2. (a) Claim in the amount or value of ten thousand dollars or more for any abandoned property heretofore paid to the state pursuant to section forty-four of chapter fifty-eight of the laws of nineteen hundred nine or as such section was amended by chapter two hundred seventeen of the laws of nineteen hundred thirty-three and chapter two hundred thirty-one of the laws of nineteen hundred thirty-eight, or hereafter paid to the state comptroller pursuant to paragraph (a) of subdivision one of section six hundred of this chapter, may be established only on order of the court which had original jurisdiction of the underlying matter, after service of notice upon the state comptroller and upon due notice to all parties to the action or proceeding which resulted in the monies being paid into court. Such court withdrawal action shall be commenced in the court which had original jurisdiction of the underlying matter using the court index number of such original action. Notwithstanding any other provision of law to the contrary, no such withdrawal action shall be brought as a special proceeding against the state comptroller. Notwithstanding any other provision of law to the contrary, if an order directing payment by the state comptroller is made by the court, the claimant or the claimant's attorney shall serve upon the state comptroller a copy thereof, duly certified by the clerk of the court to be a true copy of the original of such order on file in the clerk's office.

(b) Where the value or amount of the claim is less than ten thousand dollars, payment may be made by the state comptroller on sworn application of the claimant when the identity of the claimant as the person entitled to payment is established to the satisfaction of the state comptroller. When, in the determination of the state comptroller, there is insufficient information to enable the state comptroller to make a determination of entitlement, any claim, including a claim the amount of which is less than ten thousand dollars, must be established on order of the court as set forth in paragraph (a) of this subdivision. The decision of the state comptroller that the information is insufficient shall not be deemed a denial of the claim.

3. Claim for any abandoned property heretofore paid to the state pursuant to section two thousand two hundred twenty-two of the surrogate's court procedure act or hereafter paid to the state comptroller pursuant to paragraph (b) of subdivision one of section six hundred of this chapter may be established only in accordance with section two thousand two hundred twenty-two of the surrogate's court procedure act. Any other provision of law to the contrary notwithstanding, if an order directing payment by the state comptroller is made by the court, the claimant or the claimant's attorney shall serve upon the state comptroller a copy thereof, duly certified by the clerk of the court to be a true copy of the original of such order on file in the clerk's office.

4. (a) Claim for any abandoned property heretofore paid to the state pursuant to chapter eight hundred fifteen of the laws of nineteen hundred forty-one as amended by chapter seven hundred eighty-eight of the laws of nineteen hundred forty-two, or hereafter paid to the state comptroller pursuant to section twelve hundred twelve of this chapter, may be established only in accordance with this subdivision.

(b) Such claim may be established only by a person, copartnership, unincorporated association or corporation who shall have had no actual knowledge of the escheat proceeding and who shall commence a proceeding in the supreme court within five years after the entry of the final order of escheat, except that this limitation of time shall be extended pursuant to the provisions of limitations of time for commencing actions of the civil practice law and rules.

(c) Such proceeding shall be commenced by a verified petition and notice of motion, which shall be served upon the comptroller, who shall have twenty days within which to answer. The petition shall set forth the true name, residence and business address, if any, of the claimant and shall also set forth in full detail the basis of the claim and the claimant's chain of title thereto.

(d) In such proceeding the presumptions set forth in section twelve hundred one of this chapter shall apply.

(e) If the court, after hearing the testimony, shall find that such claimant, or his predecessor in interest, would have been entitled to any part of the escheated fund in the escheat proceeding, it shall enter a final order directing the comptroller to pay to him from the abandoned property fund an amount equal to that part of such escheated fund to which he would have been so entitled, provided such amount shall have been collected and received by the comptroller, without interest and costs.

5. (a) Payment made by the comptroller upon presentation of satisfactory proof of entitlement, on a claim made by either of two depositors for the proceeds of a joint deposit or share account originally established pursuant to section six hundred seventy-five of the banking law, shall be a valid and sufficient release and discharge to the comptroller for such payment made on account of such deposit or share prior to the receipt by the comptroller of notice in writing signed by any one of such depositors, not to pay such deposit or shares and any additions or accruals thereon. After receipt of such notice, the comptroller may require the receipt or acquittance of both such depositors or shareholders for any payment.

(b) Payment by the comptroller on a claim for the proceeds of a deposit account, including any additions or accruals thereon, originally established pursuant to section 7-5.2 of the estates, powers and trusts law or former subdivision two of section one hundred thirty-four of the banking law, may be made to the beneficiary of such deposit account upon presentation of satisfactory proof of entitlement. The receipt or acquittance of such beneficiary shall be a valid and sufficient release and discharge to the comptroller for the deposit account, or any part thereof, for such payment prior to the receipt by the comptroller of notice in writing that there exists a testamentary disposition sufficient to dispose of such deposit account pursuant to said section 7-5.2 of the estates, powers and trusts law.

6. (a) Notwithstanding any other provision of law, claim for any abandoned condemnation award heretofore or hereafter paid to the state comptroller pursuant to sections ten hundred and ten hundred three of this chapter for the benefit of unknown persons, or for the benefit of known owners if claim is made by the holder of an equitable lien, may be established only on order of the court which made the award after service of notice upon the state comptroller. Any other provision of law to the contrary notwithstanding, if an order directing payment by the state comptroller is made by the court, the claimant or the claimant's attorney shall serve upon the state comptroller a copy thereof, duly certified by the clerk of the court to be a true copy of the original of such order on file in the clerk's office.

(b) Notwithstanding any other provision of law, payment for any abandoned condemnation award heretofore or hereafter paid to the state comptroller pursuant to sections ten hundred and ten hundred three of this chapter for the benefit of known persons may be made by the state comptroller on sworn application, where the name and last known address of the person or persons entitled to payment and any other identifying information as appearing on the records of the court into which payment was made is included in the report required to be filed pursuant to section ten hundred three of this chapter and when the identity of the claimant as the person entitled to payment is established to the satisfaction of the state comptroller. When, in the determination of the state comptroller, the identifying information included in the report is insufficient to enable the state comptroller to make a determination of entitlement, such claim must be established only on order of the court as set forth in paragraph (a) of this subdivision.



1407 - Payment by comptroller.

1407. Payment by comptroller. Any claim which is allowed by the comptroller or ordered to be paid by him by a court of competent jurisdiction pursuant to the provisions of section fourteen hundred six of this article, together with such costs and disbursements as may be allowed by the court, shall be paid, together with any interest accrued on such claim pursuant to section fourteen hundred five of this article, out of the abandoned property fund, except for any claim relating to a security pursuant to subdivision two-a of section fourteen hundred three of this article, which shall be paid in accordance with procedures established by the comptroller, and the comptroller shall not be liable in any action for any claim including interest if any, paid by him in good faith.

If during any session of the legislature there are insufficient moneys in the abandoned property fund to pay all claims, including any interest accrued thereon, which have been allowed by the state comptroller or ordered to be paid by him by a court of competent jurisdiction, the state comptroller shall so certify to the legislature, which shall appropriate from the general fund to the abandoned property fund an amount sufficient to pay such claims.



1409 - Payment for publication.

1409. Payment for publication. Any amount paid by a person to a newspaper or newspapers for any publication of names as required by this chapter shall be charged pro rata against all abandoned property held or owing by such person at the time of such publication, except abandoned property of individual amounts of less than fifty dollars.



1410 - Designation of newspapers.

1410. Designation of newspapers. Any notice required by this chapter shall be published in such newspapers as shall be designated by the state comptroller, except that in no case shall a notice be published in a newspaper other than one specified in the section requiring such publication.



1411 - Waiver of publication.

1411. Waiver of publication. The state comptroller may waive the publication of any notice required by this chapter, except a notice required by section fourteen hundred two, whenever in his opinion the cost of publishing such notice would be unreasonable in relation to the amount of abandoned property.



1412 - Penalty, interest and special proceedings.

1412. Penalty, interest and special proceedings

1. Any person wilfully failing to make any full and complete report or to file any affidavit required by this chapter shall forfeit to the people of the state the sum of one hundred dollars for each day such report or affidavit shall be wilfully delayed or withheld, except that the state comptroller may extend the time for making any such report or filing any such affidavit and may waive the payment of any penalty or part thereof provided for by this subdivision.

2. In addition to the penalty prescribed in subdivision one of this section for failure to report, any person failing to pay any sum or to deliver any property required to be paid or delivered to the state comptroller by this chapter or any law relating to abandoned property shall pay to the people of the state interest on the amount or value of such property. Such interest shall be at the rate of ten per centum per annum computed for a period to commence upon the date such payment or delivery was required by this chapter and to terminate upon the date of full compliance therewith, except that the state comptroller may waive the payment of all or part of such interest whenever in his opinion the circumstances warrant such waiver.

3. Upon the failure of any person to fully and completely report and pay or deliver abandoned property to the comptroller pursuant to this chapter or any other law relating to abandoned property, the comptroller shall issue a determination of the amount due and owing him as custodian of the abandoned property fund. Such determination shall be served by certified mail upon the person failing to report and pay or deliver and shall be presumptive evidence of the amount stated therein as due and owing the comptroller. Such presumption shall apply to that portion of the stated amount which is alleged to have become payable or deliverable as abandoned property no longer than five years following the thirty-first day of December of the year in which such report was required to be filed. If a full and complete report and payment or delivery is not made by such person within thirty days following the receipt of the determination, the comptroller shall convene a hearing, upon reasonable notice, in order to certify the amount due as abandoned property. The notice of hearing shall be served by certified mail upon the person having failed to report and pay or deliver.

4. Where the comptroller, or a person designated by him, after a hearing certifies the amount due as abandoned property under the provisions of this chapter or any law relating to abandoned property, any aggrieved person may institute a special proceeding within ninety days after notice of said certification under article seventy-eight of the civil practice law and rules for the purpose of reviewing said certification. In addition to the foregoing provisions of this section, the comptroller may institute a special proceeding in the supreme court, for a judgment directing payment to him of any sum certified to be payable as abandoned property under this chapter together with interest as provided in subdivision two of this section and in such proceeding by the comptroller the certification by him shall be conclusive proof thereof.



1412-A - Retention of books and records.

1412-a. Retention of books and records. 1. Except as provided in section five hundred thirteen-a of this chapter, every person, co-partnership, unincorporated association or corporation required to file a report of abandoned property pursuant to this chapter, shall retain for a period of five years following the thirty-first day of December of the year for which such report has been filed, all books, records and documents necessary to establish the accuracy and completeness of such report. The books, records and documents to be retained pursuant to this section shall include but not be limited to general and subsidiary ledgers; journal entry records; cash receipts and disbursements journals; cancelled checks; bank reconciliations; trial balances; financial statements and supporting data; claim and confirmation letters; charts of accounts; independent auditor reports; and copies of abandoned property reports. Such books, records and documents so retained shall be made available to the state comptroller upon his request in the performance of his duties under this chapter.

2. Every report of abandoned property filed pursuant to this chapter for which supporting books, records and documents are required to be retained for five years as provided in subdivision one above, shall be presumed to be accurate following such five year period unless prior thereto the comptroller has made a certification or commenced a proceeding pursuant to subdivision three of section fourteen hundred twelve of this chapter.

3. Property subject to this chapter which is payable or deliverable to a payee or owner and which has remained unpaid or undelivered because such payee or owner is unknown, cannot be located due to the lack of a valid, present address on the records of the payor or holder, or for other reasons, shall be recorded by year of receipt on a separate account identifying the nature and origin of such property, maintained in the books and records of the payor or holder. Any transfer of such property from such separate account during the applicable periods of inactivity specified in this chapter to precede abandonment, shall be supported by adequate information in the books, records and documents set forth in subdivision one of this section or in section five hundred thirteen-a of this chapter, sufficient to establish the accuracy and propriety of the transfer. Property which remains in such separate accounts at the expiration of any such period of inactivity shall be included in abandoned property reports filed with the state comptroller pursuant to this chapter.



1413 - Penalty for fraudulent returns.

1413. Penalty for fraudulent returns. The making of a willful false oath in any report required under the provisions of this chapter shall be perjury and punishable as such according to law.



1414 - Comptroller to make regulations.

1414. Comptroller to make regulations. The state comptroller is hereby authorized to make such rules and regulations as he may deem necessary to enforce the provisions of this chapter.



1415 - Deduction of certain charges.

1415. Deduction of certain charges. No deduction shall be made for service, handling or maintenance charges from property subject to the abandoned property law, by the holder of such property, unless such deduction is made pursuant to:

(a) the laws of the state of New York including therein the regulations of the New York state department of financial services; or

(b) a valid contract which provides, specifically, that the deduction shall not be refundable or otherwise restored to the owner; and such deduction is made in the normal course of business of the holder.



1416 - Restriction on agreement to locate and/or retrieve abandoned property.

1416. Restriction on agreement to locate and/or retrieve abandoned property. 1. For the purposes of this section, "abandoned property location services" shall include any service for a fee providing assistance to consumers for the purposes of locating and/or retrieving property held by the comptroller pursuant to this chapter.

2. This section shall apply to any person, corporation, association, partnership or other entity which sells or offers to sell abandoned property location services for abandoned property delivered to the state and held by the state comptroller; provided, however, that this section shall not apply to a client's agreement with an attorney or accountant where:

(a) the services in question can only be performed by an attorney or accountant; or

(b) there is a pre-existing relationship between the attorney or accountant and the client; or

(c) the agreement results from an effort initiated by the client to engage the attorney or accountant.

3. No agreement for abandoned property location services pursuant to this chapter shall be valid unless such agreement:

(a) is:

(i) in such form as may be prescribed by the comptroller;

(ii) in writing;

(iii) signed by the property owner; and

(iv) witnessed and acknowledged by a notary public;

(b) discloses the nature of the property;

(c) discloses the name and address of the comptroller; and

(d) discloses, in a clear and conspicuous manner, and in at least twelve-point boldface type:

"Abandoned funds held by the State can be obtained directly from the Office of the State Comptroller by the owner of such funds without paying a fee. These funds are held indefinitely by the Office of the State Comptroller. For more information, contact the Office of the State Comptroller at (insert the current telephone number established by the Office of the State Comptroller for receiving inquiries from consumers regarding unclaimed funds) or (insert the current address of the website of the Office of the State Comptroller)".

4. No such agreement shall be valid if it provides for payment of a fee in excess of fifteen percent of the value of recoverable property.

5. Nothing in this section shall be construed to prevent an owner from asserting, at any time, that any agreement for abandoned property location services is based on an excessive or unjust consideration.



1417 - Agreements with other states.

1417. Agreements with other states. 1. The state comptroller is authorized to enter into reciprocal agreements with appropriate officers or agencies of other states to effectuate the purposes of this chapter.

2. Reciprocal agreements entered into pursuant to this section may include within their terms:

(a) agreement to receive and distribute abandoned property between agreeing states, in accordance with existing law, and the manner of such distribution;

(b) agreements for cooperation between agreeing states, including the exchange of information and data and use of personnel, in performing audits and other functions relating to securing compliance with this chapter and the applicable statutes of the agreeing states by holders of unclaimed property.

3. (a) For purposes of this section the term "states" shall mean those states, the district of Columbia and the commonwealth of Puerto Rico, which have enacted laws relating to the disposition of unclaimed property and such laws require that the property be held thereby in custody subject to claim by the person or persons entitled thereto at any time.

(b) For purposes of this section the phrase "existing law" shall include within its meaning decisions of the supreme court of the United States.

4. No reciprocal agreement made pursuant to the provisions of this section shall become effective until approved as to form by the attorney general (of each agreeing state).



1418 - Property for New York residents held by other states.

1418. Property for New York residents held by other states. 1. All property heretofore or hereafter reported and paid to any other state pursuant to the provisions of such other state's unclaimed property laws shall be deemed abandoned property subject to the provisions of this chapter if the last known address of the apparent owner of such property, as it appears on the books and records of such other state, is within this state.

2. The state comptroller, as custodian of unclaimed funds, is hereby authorized to claim such funds from any other state on behalf of the apparent owners of such funds whose last known address is within this state, or may enter into a reciprocal agreement with another state pursuant to section fourteen hundred seventeen of this article for the payment of such funds to this state.

3. The attorney general shall be authorized to maintain an action in any court of appropriate jurisdiction to enforce the provisions of this section if so requested by the state comptroller.



1419 - Reporting of abandoned property in the aggregate.

1419. Reporting of abandoned property in the aggregate. Notwithstanding any provision of this chapter to the contrary, the holder of property which must be reported and delivered to the state comptroller as abandoned property need not specify the name, address or other information identifying the owner of any such property amounting to twenty dollars or less in the report provided to the state comptroller when such property is delivered to the state comptroller, and shall instead report abandoned property in amounts of twenty dollars or less in the aggregate; provided, however, that the foregoing provision shall not be construed to relieve any holder of abandoned property from its responsibility to deliver all abandoned property, in any amount, to the state comptroller.



1420 - Property held by agricultural cooperative corporation.

1420. Property held by agricultural cooperative corporations. 1. For the purposes of this section, "agricultural cooperative corporation" shall include any corporation organized or qualified to do business in this state pursuant to the cooperative corporations law, which is operated primarily for the benefit of producers of agricultural products, as such term is defined in subdivision (a) of section three of the cooperative corporations law. Notwithstanding any other provision of this chapter to the contrary, any share of stock, credit, dividend, profit, patronage refund, distribution, interest, equity certificate, equity retain, payment, or other money or property which:

(a) is in the possession of an agricultural cooperative corporation organized or qualified to do business in this state pursuant to the cooperative corporations law;

(b) evidences membership in or resulted from patronage with an agricultural cooperative corporation or the predecessor of such corporation; and

(c) is held for, allocated to the account of, allocated in the name of or owing by the agricultural cooperative corporation to a member, stockholder, patron or other person; shall not be deemed abandoned property or otherwise subject to the provisions of this chapter.



1421 - Property held by rural electric cooperatives.

1421. Property held by rural electric cooperatives. 1. For the purposes of this section, "rural electric cooperatives" shall include any corporation organized or qualified to do business in this state pursuant to the rural electric cooperative law.

2. Notwithstanding any other provision of this chapter to the contrary, any share of stock, credit, dividend, profit, patronage refund, distribution, interest, equity certificate, equity retain, payment, or other money or property which:

(a) is in the possession of a rural electric cooperative organized or qualified to do business in this state pursuant to the rural electric cooperative law; or

(b) evidences membership in or resulted from patronage with a rural electric cooperative or the predecessor of such cooperative; or

(c) is held for, allocated to the account of, allocated in the name of or owing by a rural electric cooperative to a member, stockholder, patron or other person; shall not be deemed abandoned property or otherwise subject to the provisions of this chapter.



1422 - Mailing of notice to owners of record.

1422. Mailing of notice to owners of record. 1. Any holder of unclaimed funds which is not otherwise required to perform owner notification mailings under the provisions of this chapter shall send, not less than ninety days prior to the applicable reporting date for such unclaimed property, a written notice by first-class mail to each person appearing to be the owner of property listed in a report of abandoned property required to be filed under the provisions of this chapter, at the address of the owner as it appears on the books and records of the holder; provided, however, that the foregoing requirements shall not apply where (a) the holder does not have an address for the owner; or (b) the holder can demonstrate that the only address that the holder has pertaining to the owner is not the current address of the owner.

2. Where notice is required by subdivision one of this section, each holder shall, with respect to property listed in such report whose value is in excess of one thousand dollars, send a second written notice to the owner by certified mail, return receipt requested not less than sixty days prior to the applicable reporting date for such unclaimed property, provided that no notice pursuant to this subdivision shall be required where: (a) such holder has received a claim from the owner of the property; or (b) the original mailing was returned as undeliverable.

3. The written notice required by this section shall advise the owner that the property to which the owner appears to be entitled will be reported as abandoned property and will be remitted to the state comptroller unless such property is claimed by an entitled party before the required remittance date.

4. The failure of any holder of abandoned property to comply with the requirements of this section shall not in any way affect the reporting of abandoned property pursuant to the provisions of this chapter.

5. Costs paid to the postal authorities by holders of unclaimed property to provide such written notice by certified mail, return receipt requested, may be deducted from the property as a service charge.






Article 15 - (Abandoned Property) LAWS REPEALED; CONSTITUTIONALITY; EFFECTIVE DATE

1500 - Laws repealed.

1500. Laws repealed. Of the laws enumerated in the schedule annexed to this chapter, that portion specified in the last column is hereby repealed.



1501 - Constitutionality.

1501. Constitutionality. If any part, provision or section of this chapter, or the application of any such part, provision or section in any particular respect, shall be adjudged by any court of competent jurisdiction to be unconstitutional or ineffective in whole or in part, such judgment shall be confined in its operation to the particular provision or section or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect, impair or invalidate the remainder of such provisions or sections or their application in other respects; and to the extent that such provisions or sections are not unconstitutional or ineffective, they shall remain in full force and effect.



1502 - Effective date.

1502. Effective date. This chapter shall take effect June first, nineteen hundred forty-four.









AGM - Agriculture & Markets

Article 1 - (Agriculture & Markets) Short Title; Definitions; Matters of Public Interest.

1 - Short title.

1. Short title. This chapter shall be known as the agriculture and markets law.



2 - Definitions.

2. Definitions. When used in this chapter, unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

1. "Department" means the state department of agriculture and markets;

2. "Commissioner" means the commissioner of agriculture and markets.

3. The terms "food" and food "products," shall include all articles of food, drink, confectionery or condiment, whether simple, mixed or compound, used or intended for use by man or animals, and shall also include all substances or ingredients to be added to food for any purpose;

4. The production of foods means the producing of food upon the farm or elsewhere by the tillage of the soil, the commercial raising, shearing, feeding and management of animals or other agricultural, horticultural, ranching or dairying processes and shall also include the manufacture of foods.

5. "Farm product" means any agricultural, dairy or horticultural product, or any product designed for food manufactured or prepared principally from an agricultural, dairy or horticultural product and the commercial raising, shearing, feeding and management of animals on a ranch.



3 - Declaration of policy and purposes.

3. Declaration of policy and purposes. The agricultural industry is basic to the life of our state. It vitally concerns and affects the welfare, health, economic well-being and productive and industrial capabilities of all our people. It is the policy and duty of the state to promote, foster, and encourage the agricultural industry, with proper standards of living for those engaged therein; to design and establish long-range programs for its stabilization and profitable operation; to increase through education, research, regulation, and scientific means, the quantity, quality, and efficiency of its production; to improve its marketing system; to encourage adequate and skilled assistance for agricultural enterprises; to maintain at fair prices uncontrolled by speculation the instrumentalities and products of agriculture; to remove unnecessary or unfair costs and obstacles in the transportation, storage, processing, distribution, marketing, and sale of agricultural products; to prevent frauds in the traffic therein; to promote an expanded demand for the state's agricultural products and the intelligent uses thereof by consumers as pure and wholesome food; to protect the public health and to eliminate the evils of under-nourishment; to encourage the selection and consumption of food according to sound dietary and nutritional principles; to improve our citizens' overall health and to combat the increasing incidence of adult and childhood obesity; and to make our people conscious of the bond of mutual self-interest between our urban and our rural populations.

Accordingly, all laws enacted concerning the agricultural industry and its allied subjects, whether included in this chapter or not, are to be deemed an exercise of the police power of the state and a discharge of its obligations for the promotion of the general welfare through state-wide laws and regulations, local initiative and government, cooperative action between groups and localities, home-rule measures, individual enterprise, civic consciousness, and appropriate coordination with the federal government and as between educational research institutions within the state.

Such laws and all governmental measures adopted pursuant thereto should receive a liberal interpretation and application in furtherance of the aforesaid policy and purposes.






Article 2 - (Agriculture & Markets) Department of Agriculture and Markets; Jurisdiction; General Powers and Duties

4 - Department of agriculture and markets.

4. Department of agriculture and markets. There shall continue to be in the state government a department of agriculture and markets.



5 - Commissioner of agriculture and markets.

5. Commissioner of agriculture and markets. The head of the department of agriculture and markets shall be the commissioner of agriculture and markets, who shall be appointed by the governor, by and with the advice and consent of the senate, and hold office until the end of the term of the governor by whom he was appointed, and until his successor is appointed and has qualified. He shall be a person qualified by training and experience for the duties of his office. Subject to removal by the governor, the commissioner of agriculture and markets in office at the time this section takes effect shall be the head of the department of agriculture and markets and shall hold such office until his successor is appointed and has qualified. In addition to the powers and duties specifically prescribed by this chapter, the commissioner shall have supervision over and direction of all officers and employees and of the affairs of the department. He shall be responsible for the enforcement and carrying into effect of the laws, rules and orders pertaining to matters as to which the department has functions, powers and duties.



6 - Deputy commissioners.

6. Deputy commissioners. The commissioner may appoint and at pleasure remove such deputies and other officers and assistants as he may find necessary, and assign them the work which shall be under their respective supervision, and fix their compensation within the amounts appropriated therefor, subject to the approval of the director of the budget. Each of such deputies, officers and assistants shall be a person qualified by training and experience for the performance of the duties so assigned to him.



7 - Secretary.

7. Secretary. There shall be a secretary of the department to be appointed by the commissioner and who shall serve during the pleasure of the commissioner.



8 - Counsel.

8. Counsel. There shall be a counsel of the department to be appointed by the commissioner and who shall serve during the pleasure of the commissioner. The counsel of the department shall represent and appear for the department in all actions and proceedings involving any question under this chapter or within the jurisdiction of the department under any general or special law or under or in reference to any act, order or proceeding of or before the commissioner, and shall, when directed, intervene, if possible, in behalf of the department in any action or proceeding involving or relating to any matter within the jurisdiction or powers of the department as herein prescribed, except that the attorney-general of the state shall continue to have direct charge of and bring such actions as he may deem necessary for any and all violations of this chapter. The said counsel shall, also, act as counsel for any officer of the department in the conduct of a hearing, investigation or inquiry instituted under authority of the department or as provided in this chapter. He shall advise the commissioner or any officer of the department, when so requested, in regard to all matters in connection with their powers and duties, and perform generally all duties and services as counsel of the department which may reasonably be required of him.



9 - Bureaus.

9. Bureaus. Existing bureaus in the department are continued until consolidated or abolished pursuant to this section. The commissioner may establish such divisions, bureaus, and other units within the department as may be necessary for the administration and operation of the department and the proper exercise of its powers and the performance of its duties, under this chapter, and may, from time to time, consolidate or abolish such divisions, bureaus or other units within the department. Notwithstanding any inconsistent provision of law, the commissioner may determine the official functions of each division, bureau, or other unit within the department. There shall be a director of each bureau to be appointed by the commissioner and who shall serve during the pleasure of the commissioner. The directors of bureaus in the department who are in office when this chapter takes effect shall continue in office during the pleasure of the commissioner.



10 - Confidential positions.

10. Confidential positions. The deputy commissioners, secretary and counsel shall be deemed to occupy confidential positions to the commissioner, and may be appointed without competitive examination.



11 - Other officers and employees.

11. Other officers and employees. There shall be such agents, inspectors, chemists, experts, statisticians, accountants and other assistants and employees, as the commissioner shall deem necessary for the exercise of the powers and the performance of the duties of the department under this chapter.

Such officers and employees shall be appointed by the commissioner and hold office during the pleasure of the commissioner. The officers and employees of the department who are in office when this chapter takes effect shall continue in office during the pleasure of the commissioner.

The commissioner may transfer officers or employees from their positions to other positions in the department, or abolish or consolidate such positions.

Prior to the appointment of inspectors and investigators by the department, applicants for such positions shall be fingerprinted as a condition of employment. Such fingerprints shall be submitted to the division of criminal justice services for a state criminal history record check, as defined in subdivision one of section three thousand thirty-five of the education law, and may be submitted to the federal bureau of investigation for a national criminal history record check.



12 - Oaths of office.

12. Oaths of office. The commissioner, the deputy commissioners, the counsel and the secretary shall, before entering upon the duties of their offices, take and subscribe the constitutional oath of office. Such oaths shall be filed in the office of the secretary of state.



13 - Salaries of officers; expenses.

13. Salaries of officers; expenses. The annual salaries and compensation of the deputy commissioners, the counsel, secretary and all other officers and employees of the department shall be fixed by the commissioner within the limits of appropriations made therefor.

The reasonable and necessary traveling and other expenses of the commissioner, deputy commissioners, secretary, counsel and other officers and employees of the department, while actually engaged in the performance of their duties, shall be paid in accordance with the rules and regulations of the department of audit and control from the state treasury upon the audit of the comptroller, upon vouchers approved by the commissioner.



14 - Offices of department.

14. Offices of department. The principal office of the department shall be in the county of Albany in office space to be designated by the commissioner of general services pursuant to law. Branch offices shall be established and maintained by the department in such places as the commissioner of agriculture and markets may determine. The offices shall be supplied with all necessary books, stationery, office equipment and furniture, to be furnished and paid for in the manner provided by law.



15 - Seal of department.

15. Seal of department. The department shall have an official seal, to be prepared and furnished by the secretary of state, as provided by law. Such seal shall be used for the authentication of the orders and proceedings of the commissioner and for such other purposes as the commissioner may prescribe.



16 - General powers and duties of department.

16. General powers and duties of department. The department through the commissioner shall have power to:

1. Execute and carry into effect the laws of the state and the rules of the department, relative to agriculture, horticulture, farm, fruit, and dairy products, aquaculture, and the production, processing, transportation, storage, marketing and distributing of food; enforce and carry into effect the provisions of the laws of the state relative to weights and measures.

2. Aid in the promotion and development of the agricultural resources of the state and the improvement of the conditions of rural life; the improvement of the fertility and productiveness of farm lands and the restoration to fertility and productiveness of unoccupied and unproductive land; the settlement of farms and the supply of farm labor; the stocking of farms with meat-producing and dairy animals and promoting the production of cereals, fruits and vegetables, and co-operate with county farm bureaus, and with agricultural, dairying and horticultural associations or corporations and other agencies organized for any or all of such purposes.

2-a. Aid in the promotion and marketing of finfish and shellfish derived from commercial fishing or aquacultural activities and cooperate with fishing and aquaculture associations or corporations organized for any or all such purposes.

2-b. Aid in the promotion, marketing, and sale of New York state labelled wines, grapes and grape products in cooperation with the department of economic development both within and outside the state and to provide promotion and marketing advisement to wineries, farm wineries, micro-wineries, grape and other fruit growers and processors, and related trade organizations located within this state.

2-c. Aid in the export promotion and marketing of eligible agricultural products, in cooperation with the department of economic development.

2-d. Coordinate with the office of general services and the department of economic development to provide a training program once per year, in each economic development region, established in article eleven of the economic development law, to encourage and increase participation in the procurement process, pursuant to article eleven of the state finance law, by small businesses, as defined in section one hundred thirty-one of the economic development law, including farms, selling food or food products grown, produced, harvested, or processed in New York state and assist such businesses in identifying such food or food products, which may help to meet state agencies' needs. The departments and office may also invite to the regional training programs representatives of local governments, including school districts, that may be interested in purchasing New York state food products.

2-e. Develop, and update, guidance and other information to:

(i) assist county legislative bodies, agricultural and farmland protection boards and departments in creating and reviewing agricultural districts pursuant to sections three hundred three, three hundred three-a and three hundred three-b of this chapter; and

(ii) assist the commissioner of taxation and finance to support training of assessors and any other local government officials who have responsibility for agricultural assessment and taxation.

3. Investigate the cost of food production and marketing in all its phases.

4. Investigate the sources of food supply for the state, the production, transportation, storage, marketing and distribution of food sold, offered for sale, stored or held within the state, the cost of transportation to the leading centers of population and of distribution to consumers.

5. Collect and disseminate accurate data and statistics as to the food produced, stored or held within the state, the quantities available from time to time and the location thereof, and so far as practicable and available collect such like statistics from without the state, as are of value to producers and consumers within the state.

5-a. Establish an information network between agricultural producers and consumers to facilitate and promote the direct marketing of New York farm products. The commissioner may publicize such direct marketing information network. He may compile information voluntarily provided by farmers and growers who desire to sell farm products directly to consumers, and distribute such information, in the manner he deems appropriate, to food buying cooperatives, governmental agencies, community service organizations, the bureau of government-donated foods distribution in the office of general services, the cooperative extension service, and to any person requesting such information.

5-b. (a) Establish, in cooperation with the commissioner of education, a farm-to-school program to facilitate and promote the purchase of New York farm products by schools, universities and other educational institutions under the jurisdiction of the education department. The department shall solicit information from the education department regarding school districts and other educational institutions interested in purchasing New York farm products, including but not limited to, the type and amount of such products schools wish to purchase and the name of the appropriate contact person from the interested school district. The department shall make this information readily available to interested New York farmers, farm organizations and businesses that market New York farm products. The department shall provide information to the education department and interested school districts and other educational institutions about the availability of New York farm products, including but not limited to, the types and amount of products, and the names and contact information of farmers, farm organizations and businesses marketing such products. The commissioner shall report to the legislature on the need for changes in law to facilitate the purchases of such products by schools and educational institutions.

The department shall also coordinate with the education department, and school food service, education, health and nutrition, farm, and other interested organizations in establishing a promotional event, to be known as New York Harvest For New York Kids Week, in early October each year, that will promote New York agriculture and foods to children through school meal programs and the classroom, at farms and farmers' markets and other locations in the community.

(b) Cooperate with the department of health in implementing the childhood obesity prevention program pursuant to title eight of article twenty-five of the public health law and with the commissioner of education to encourage the production and consumption of fresh locally produced fruits and vegetables by elementary and secondary school aged children pursuant to paragraph (a) of this subdivision to help combat the increasing incidence of childhood obesity.

(c) Cooperate with federal, other state and municipal agencies to encourage the expansion of community gardens pursuant to article two-C of this chapter to help encourage the production and consumption of fresh locally produced fruits and vegetables to help combat the increasing incidence of adult and child obesity.

6. Investigate and recommend useful methods of co-operative production, marketing and distribution of foods within the state.

7. Aid in the organization and operation of co-operative associations and corporations among producers and consumers of farm products, and also aid in the organization and operation of co-operative associations, corporations or other agencies for the purpose of increasing the production, improving the quality, grading or bringing together of farm products for wholesale marketing.

7-a. Call conferences of co-operative associations of producers of farm products organized under or subject to the provisions of chapter seventy-seven of the consolidated laws for discussion of cost of production, transportation and marketing, of market conditions and prices for sale of farm products to the end that the marketing operating operations for such co-operative associations may be facilitated, made more efficient and the producers may obtain the reasonable cost of production, plus cost of compliance with sanitary regulations affecting production or marketing. Such conferences shall be held under the supervision of the commissioner. Neither such conferences nor any agreements or arrangements resulting therefrom, if such agreements or arrangements are approved by the commissioner, shall be deemed or construed to be acts, conspiracies, agreements or arrangements in restraint of trade or commerce or injurious to public welfare. The powers hereby conferred may also be exercised in conjunction with officials or representatives of the federal government.

8. Co-operate with and aid farmers and other producers of food, and distributors and consumers thereof, in improving and maintaining economic and efficient systems of production, storage, distribution and marketing, and in reaching advantageous markets. The commissioner may develop, coordinate and conduct programs for advertising, publicity and general promotion of agricultural and food products grown, processed, packed or otherwise made within the state. The commissioner may establish a voluntary program for the improvement of direct marketing of New York farm products at roadside farm markets. The commissioner may adopt a word or symbol to identify roadside markets participating in such program, advertise and publicize the roadside farm market program, and provide technical and promotional assistance to effectuate said program. The commissioner may charge fees for the sale or use of promotional materials or items, and any income derived from such programs shall be deposited in a special account of the farm products publicity fund established under section one hundred fifty-six-i of this chapter. Any expenses incurred in the conduct of such programs may be paid out of such account on vouchers approved by the commissioner, after audit by the comptroller.

9. Acquire and disseminate accurate information as to market prices of food products, and market conditions, in the markets of the state and any other markets, through use of department market reporters, or agreements with organized groups of producers or shippers or dealers in farm produce for the joint employment of market reporters, or special arrangements with existing market reporting agencies, when in the judgment of the commissioner such information will be valuable to the producers or consumers of the state.

10. Acquire and publish useful information to facilitate transportation, to avoid delays therein and upon request advise shippers or purchasers as to the most direct and expeditious route of shipment to market.

11. Co-operate with the commissioner of transportation with the view of obtaining suitable, expeditious and economical facilities for the shipment of food, and recommend as to the action to be taken by such commissioner to avoid and prevent unfair discrimination in such shipment and unreasonable delay in the transportation thereof, and to obtain fair and reasonable rates for such transportation.

12. Investigate delays in transportation, and in case food is likely to spoil for lack of ready market, take such action as seems advisable for facilitating the sale thereof.

13. Investigate restraints of trade or unlawful combinations to fix prices.

14. Investigate as to the needs of terminal, dock and other distributing facilities for the delivery and distribution of foods at the centers of population, and the establishment and operation of co-operative or public abattoirs for the slaughter of animals and poultry for food purposes; and advise and co-operate with corporations and municipalities or other agencies to promote their establishment, construction or acquisition for the public use and make recommendations as to the conduct thereof.

15. Advise and co-operate in establishing local markets, and warehouses for assembling, grading, packing and storing food or farm products, whenever in the judgment of the commissioner the public interests require such establishment.

16. Co-operate with producers in the conduct of experiments and disseminate information as to producing, assembling, grading, packing, distributing and selling farm products, so as to demonstrate economic and efficient methods, and to standardize the grades of such products and determine the cost of such production, assembling, grading, packing, distribution and sale.

17. Investigate plans to be established by law for the purpose of securing an ample supply of pure milk in centers of population upon an economic basis of distribution and to aid in the accomplishment of such purpose within the provisions of existing law.

18. Ascertain the names and addresses of producers, manufacturers, importers, exporters and potential exporters and distributors of food, the kind of food produced, manufactured, imported, exported or to be exported or distributed by such persons, and to publish the same whenever in the judgment of the commissioner public interests require or, upon request, when in the public interest, supply lists of such persons.

19. Make such recommendations as in the judgment of the commissioner will stimulate and increase the production or distribution or sale of food and co-operate with public or private agencies for that purpose.

20. Act as mediator or arbitrator in any controversy or issue that may arise between producers and distributors of food.

21. Investigate, when deemed advisable, the conduct and methods of exchanges and boards of trade within the state for the purchase and sale of food.

22. Collect and publish data concerning the purity, wholesomeness, economic value and the nutritious and hygienic properties of food produced, sold or available for sale within the state, and for such purpose to take, examine and analyze samples of such food.

23. Investigate deceptions in the quality, quantity or character of foods produced, stored, sold or offered for sale within the state, including the adulteration and misbranding thereof.

24. Co-operate with local health departments and other local agencies in preventing the production, manufacture, sale or offering for sale of fraudulent, deleterious or unwholesome food. The commissioner may contract with any such local health department or other local agency for the performance of inspections with respect to any food or other product over which he has jurisdiction, powers and duties under the provisions of this chapter.

25. Inspect and determine the grade or condition of farm products at shipping points and receiving centers, and provide for the issuance of certificates of such inspections and enter into co-operative arrangements with state and federal marketing agencies for joint inspections. The commissioner shall require and receive the payment of fees for such inspection services in amounts not exceeding the estimated cost of the services. The commissioner shall remit to the state treasurer such fees received monthly.

25-a. Inspect and determine the grade or condition of farm products, issue certificates of such inspections and provide quality control services for growers, canners, processors, packers, shippers, sellers, buyers, retailers and receivers upon request therefor; enter into cooperative arrangements with state and federal agencies, or persons or organizations authorized by a federal agency to conduct farm products inspections, for joint inspections; enter into contracts with applicants for such inspections and services, which contracts shall require payment by applicants of the full costs of the services provided. All moneys received by the commissioner pursuant to such contracts shall be deposited in an account within the miscellaneous special revenue fund and shall be used to defray the expenses incidental to carrying out the powers and duties authorized by this subdivision. The state's financial contribution to the pest control compact adopted pursuant to section one hundred forty-nine of this chapter may be paid out of the portion of said moneys received by the commissioner for phytosanitary inspections. All moneys shall be paid out of such fund on vouchers approved by the commissioner, after audit by the comptroller. Nothing contained in this subdivision shall apply to fees received for inspections performed under subdivision twenty-five of this section.

25-b. Require and receive the payment of a fee of fifty dollars for the issuance of certificates of compliance with the food related provisions of this chapter and the regulations promulgated pursuant thereto. Notwithstanding any other provision of law to the contrary, the commissioner is hereby authorized and directed to deposit all money received pursuant to this subdivision in an account within the miscellaneous special revenue fund.

25-c. The commissioner may enter into a contract or cooperative agreement under which laboratory services of the department may be made available to federal, state, local, and educational entities when, in the commissioner's judgment, such contract or cooperative agreement shall be in the public interest and shall not adversely affect the department's obligations under this chapter. Such contracts or cooperative agreements shall require payment by contractors and cooperators of, at a minimum, the full costs of the services provided. All moneys received by the commissioner pursuant to such contracts and agreements shall be deposited in an account within the miscellaneous special revenue fund and shall be used to defray the expenses incidental to carrying out the services authorized by this subdivision.

25-d. The commissioner may enter into a contract or cooperative agreement under which services relating to food safety and inspection, animal health, invasive species control, the collection of samples for research studies and similar services relating to the duties and responsibilities of the department may be made available to federal entities, educational entities located outside of the state, and state and local governmental entities located outside of the state, when, in the commissioner's judgment, such contract or cooperative agreement shall be in the public interest and shall not adversely affect the department's obligations under this chapter. Such contracts or cooperative agreements shall require payment by contractors and cooperators of, at a minimum, the full costs of the services provided. All moneys received by the commissioner pursuant to such contracts and agreements shall be deposited in an account within the miscellaneous special revenue fund and shall be used to defray the expenses incidental to carrying out the services authorized by this subdivision.

26. Investigate and take action to prevent illegal acts or practices in the sale or distribution of food or of fertilizers, feeding stuffs, materials, apparatus and machinery or other instrumentalities used or needed for the production, marketing and distribution of food.

27. Seize, destroy or denature so that it cannot thereafter be used for food, any unwholesome food or food products sold or exposed for sale on the markets of this state, or any food or food products consisting in whole or in part of any filthy, decomposed or putrid animal or vegetable substance, or any portion of an animal unfit for food, whether manufactured or not, or if it is the product of a diseased animal or one that has died otherwise than by slaughter. Provided, however, that the commissioner of agriculture and markets after seizure and before such destruction, shall give the owner, proprietor or custodian of such food ten days notice in writing, to be served either personally or by mail, of a hearing for the said owner, proprietor or custodian to show cause why such food should not be destroyed in accordance with the provisions of the statute.

28. Provide for holding a state fair to be known as the New York state fair and, for the purpose of seeking advice and counsel in relation thereto, consult with the state fair advisory board. The advisory board shall consist of eleven members appointed by the governor, including one member on the recommendation of the temporary president of the senate; one member on the recommendation of the speaker of the assembly; one member on the recommendation of the minority leader of the senate; and one member on the recommendation of the minority leader of the assembly. The governor shall select a member of the advisory board to serve as chairperson. The members of the advisory board shall not receive compensation for their services, but may be paid their actual and necessary expenses incurred in serving upon the advisory board.

29. All the functions of the former department of farms and markets, of the former council of farms and markets and of the former commissioner of farms and markets and all their powers and duties, which were transferred to the department of agriculture and markets by section two hundred and seventy-two of the state departments law or shall have been prescribed by law when this subdivision as hereby enacted takes effect, whether in terms vested in such department, in such council or in such commissioner or in a committee, member or officer thereof, and all the functions of the former council of agriculture and markets and the commissioner of agriculture and markets and all their powers and duties which shall have been prescribed by law when this subdivision, as hereby amended, takes effect, whether in terms vested in such council or in such commissioner or in a committee, member or officer thereof, shall continue to be vested in the department of agriculture and markets and shall continue to be exercised and performed therein by or through the commissioner of agriculture and markets or the appropriate division, bureau, board or officer thereof as prescribed by or pursuant to law, together with such functions, powers and duties as hereafter may be conferred or imposed upon such department by law. All the provisions of this chapter shall apply to the department of agriculture and markets continued by this chapter as hereby amended and to the commissioner of agriculture and markets and to the divisions, bureaus and officers of such department, in so far as such provisions are not inconsistent with this subdivision.

30. Investigate, inspect and supervise the sale and exposure for sale of meat and meat preparations and enforce the provisions of sections two hundred one-a, two hundred one-b and two hundred one-c of this chapter relating thereto, designate an employee of the department as "director of kosher law enforcement" and to make such rules and regulations imposing such additional requirements and restrictions upon such sale and exposure for sale as may be deemed necessary in connection with or in aid of the proper administration and enforcement of such provisions and of any other applicable laws.

30-a. Whenever under this chapter a person may elect to petition therefor, the commissioner may in his discretion establish inspection of petitioner's meat by-products or meat food products, and shall determine the actual cost of inspection thereof and shall require and receive quarterly the pre-payment of fees for such inspection services in amounts not exceeding the actual cost. The commissioner shall establish in the name of such petitioner an inspection fund to maintain such inspection services and any unexpended funds which may remain over and above the amount needed for such inspection or service shall be paid to the petitioner at the close of each fiscal year.

31. Adopt, promulgate and make effective plans, rules and orders with respect to the furnishing of care for children under fourteen years of age, including children temporarily within the state, whose parent or parents are seasonally or temporarily employed by canners, growers and processors of foods and foodstuffs, and to expend or allocate moneys for such purposes out of moneys appropriated to the department on such terms and conditions as he may deem proper provided that he finds such action is necessary in order to maintain an adequate supply of labor or to avoid waste in the growing, harvesting and processing of food. The commissioner is authorized to enter into contracts approved by the attorney-general, the state comptroller and the director of the budget with non-profit membership corporations providing such care. Such contracts shall specify the terms and standards of operation and shall limit the total financial responsibility of the state to a specified sum which shall not exceed the amount appropriated for such purpose.

32. Receive and disburse federal moneys allotted to the state by or pursuant to the federal agricultural marketing act of nineteen hundred forty-six as amended, or any other act of the congress making appropriation for the allocation among the states for research into basic laws and principles relating to agriculture and to improve and facilitate the marketing and distribution of agricultural products, and for any other purpose relating to agriculture or marketing agricultural products; on behalf of the state, to adopt, execute and administer plans and to put into effect such measures as may be necessary for research into basic laws and principles relating to agriculture and to improve and facilitate the marketing and distribution of agricultural products; on behalf of the state, to make and execute such contracts, agreements, covenants or conditions, not inconsistent with law, as may be necessary or required by any duly constituted agency of the federal government as a condition precedent to receiving such funds or in connection with such research; to cooperate with all federal, state or local authorities, or other agencies, authorized under such acts of congress to carry out the purposes thereof; to adopt and from time to time to amend such rules and regulations and to prescribe such conditions, not inconsistent with law, as may be necessary to make available to the people of the state the benefits afforded by such acts of congress; and to enforce all the provisions of this subdivision and the rules adopted pursuant hereto. The department of taxation and finance is designated as custodian of all federal-aid funds allotted to the state for the purposes of this subdivision by the United States and such funds shall be payable only on the audit and warrant of the comptroller on certificate of the commissioner as provided in section one hundred ten of the state finance law.

33. Require each applicant for a license, permit or registration or renewal thereof authorized to be issued by the commissioner under the provisions of this chapter to satisfy the commissioner that such applicant is or will be in compliance with all ordinances or local laws of the county, city, town and village in which such business or occupation will be conducted bearing thereon. The commissioner's approval of an application shall not, however, be construed in any way as certifying that such ordinances or local laws have been complied with.

34. Contract with Cornell university or the New York state veterinary college at Cornell for the planning, design and construction of an animal disease diagnostic laboratory at the state veterinary college at Cornell university.

35. Investigate, inspect, and supervise all sanitary aspects relative to the production, processing, sale and distribution of milk and milk products.

36. Require that a written instrument submitted pursuant to this chapter or a rule or regulation adopted pursuant thereto contain a form notice to the effect that false statements made therein are punishable pursuant to section 210.45 of the penal law or, where the commissioner deems necessary, require that any such instrument be subscribed under oath.

37. Provide for the operation of the state soil and water conservation committee pursuant to the soil and water conservation districts law.

38. Establish and maintain a statewide registry of brands for livestock owners to voluntarily register the brand they use to brand their livestock.

39. (a) Establish a program in the state for the planning, design and implementation of integrated pest management. Under such a program the department may contract with Cornell university or the New York state college of agriculture and life sciences at Cornell university, and shall encourage such contractor to seek federal and private sources of funds for such program. The department shall submit a quinquennial report of such integrated pest management program to the governor, the senate finance committee and the assembly ways and means committee on or before January first, two thousand seven and on or before January first of each fifth year thereafter. Such report shall include, but not be limited to:

i. an identification of all revenue sources, including non-state funds, and an identification of expenditures made within each agricultural production area, as described in article eleven of this chapter;

ii. an evaluation and description of the status of implementation with each agricultural production area and the achievements of each objective outlined in such article eleven made in the previous five years; and

iii. the overall status of the program and multi-year timetable for the future implementation of the program.

(b) Between report due dates, the department shall maintain the necessary records and data to satisfy such report requirements and to satisfy information requests received from the governor, the senate finance committee and the assembly ways and means committee, between such report due dates.

40. Establish and administer, together with the state soil and water conservation committee and the Cornell cooperative extension, a voluntary program to encourage agricultural environmental planning and implementation. The program shall promote farming practices which are compatible with state water quality and other environmental objectives, and may include training and certification of agricultural planners; educational outreach to producers of farm products; technical and financial assistance to farm operators; consultation and coordination with federal, state and local agencies; and periodic evaluation and assessment of program effectiveness.

41. (a) Establish and maintain New York state domestic animal health assurance programs, voluntary, on-farm, integrated disease prevention programs, directed at improving animal health and promoting a safe and wholesome food supply. Such programs may include but are not limited to the New York state cattle and horse health assurance programs. To carry out such programs, the department may contract with public, private and academic entities and shall encourage such entities to seek federal and private sources of funds for such programs.

(b) Any proprietary farm protocol, animal or herd testing information and/or producer herd data maintained in confidence and voluntarily provided by an owner or operator of a farm operation as defined in section three hundred one of this chapter to participate in a voluntary cattle health program established pursuant to this subdivision shall be exempt from public disclosure. The submission of any such information or records by the owner or operator of a farm operation does not constitute a waiver of any applicable privilege or protection under federal or state law.

(c) The exemption described in paragraph (b) of this subdivision shall not apply to: (1) information collected or created as part of a federal, state, or local health agency investigation or official action taken in connection with a public health risk; and (2) records that do not identify and cannot be used to discern the identity of any participating farm.

42. (a) For purposes of making timely determinations and consulting with the chairman of the state liquor authority pursuant to subdivision five of section seventy-six-a of the alcoholic beverage control law, investigate and compile information relative to natural disasters, acts of God, or continued adverse weather conditions which shall affect the crop of grapes or other fruit products used in the production of wine.

(b) For purposes of making timely determinations and consulting with the chairman of the state liquor authority pursuant to subdivision eleven of section fifty-one-a of the alcoholic beverage control law, investigate and compile information relative to natural disasters, acts of God, or continued adverse weather conditions which shall affect the necessary ingredients for brewing beer.

(c) For purposes of making timely determinations and consulting with the chairman of the state liquor authority pursuant to subdivision twelve of section fifty-one-a and subdivision eleven of section fifty-eight-c of the alcoholic beverage control law, investigate and compile information relative to natural disasters, acts of God, or continued adverse weather conditions which shall affect the crop of apples used in the production of cider.

43. Cooperate with the department of environmental conservation and the environmental facilities corporation to establish methods to facilitate loans to New York state's agricultural community, to develop educational materials for farmers about the low-interest loans available through the water pollution control linked deposit program, and to develop an application form to be provided to lenders for linked deposit loan requests. The department may promulgate rules and regulations necessary and reasonable for the operation of the program.

44. Encourage and support the practice of forestry and manufacture of wood products in the state, in coordination with the departments of environmental conservation and economic development; and provide for the operation of the wood products development council as established in section two hundred twenty-five of this chapter.

45. When considering plans, policies, regulations and programs pursuant to article fourteen of this chapter, the commissioner shall take into consideration the impact on the horticulture and other plant based industries in the state of New York, including but not limited to greenhouse, nursery, and fruit and vegetable production.

46. Within the amount of monies appropriated or otherwise made available therefor, establish, administer and operate, or provide for the administration and operation of, a program, which may include establishment of a revolving loan fund, to assist in the development, implementation and operation of agricultural programs.

47. Evaluate, in conjunction with the state office for the aging, programs and services offered by the department to ensure that they support the needs of farmers, and other individuals engaged in agriculture, and the production, processing, marketing and distributing of food, who are also seniors, which shall mean an individual sixty years of age or older.

48. Make available in written and electronic medium, in a manner readily accessible to police agencies and officers and district attorneys, information about animal cruelty and protection laws in this chapter, including, but not limited to, article twenty-six of this chapter. The development of such information shall be coordinated with the division of criminal justice services, including the municipal police training council, in a manner designed to enhance training of municipal police officers and to assist such officers and district attorneys in enforcing and applying such laws.



16-A - Food products containing nitrous oxide; packaging.

16-a. Food products containing nitrous oxide; packaging. The commissioner shall promulgate rules and regulations to require that all food products containing nitrous oxide be offered for sale in tamper evident packaging. For the purposes of this section, the term "tamper evident packaging" shall mean packaging having an indicator or barrier to entry which, if breached or missing, can reasonably be expected to provide visible evidence to consumers that tampering has occurred.



17 - Delegation of powers.

17. Delegation of powers. (a) The commissioner may delegate any of his powers to, or direct any of his duties to be performed by, a deputy commissioner or the director of a bureau and, except where it is otherwise provided in this chapter or the context otherwise requires, may delegate any of such powers to any officer or employee of the department.

(b) The commissioner, except when it is otherwise provided in this chapter or the context otherwise requires, may also delegate to an officer or employee of the United States department of agriculture, engaged within this state in joint or cooperative state-federal programs, any of the powers invested in him by article five of this chapter for the control, suppression or eradication of communicable diseases in domestic animals or domestic fowls, any of the powers invested in him by article five-B of this chapter relative to ante-mortem and post-mortem inspection of animals slaughtered for food purposes and processing inspection of meat, meat by-products and meat food products, any of the powers invested in him by article five-D of this chapter relative to ante-mortem inspection of poultry slaughtered for human food, post-mortem inspection of poultry carcasses and inspection of poultry and poultry products, any of the powers invested in him by article fourteen of this chapter in the control or eradication of injurious insects or plant diseases, and any of the powers invested in him by subdivisions four and five of section sixteen of this chapter relative to the collection, analysis and publication of primary statistical data relating to agricultural products of this state. Such delegation shall be in writing and shall state the specific limits of the powers so delegated.

(c) Whenever by the education law or other statute the commissioner is made a member by virtue of his office of the board of visitors, managers or trustees or other similar body of a state institution, he may in writing authorize and empower a deputy commissioner, the secretary of the department or the director of a bureau to act in his place and stead at any meeting or meetings of any such board or body.



18 - Rules of department.

18. Rules of department. Subject and in conformity to this chapter and the constitution and laws of the state, the commissioner may enact, amend and repeal necessary rules which shall

1. Regulate and control the transaction of business by the department, provide for the exercise of the powers and the performance of the duties of the department and prescribe the powers and duties of the bureaus and of the directors of bureaus and other officers and employees thereof;

2. Provide for carrying into effect the provisions of this chapter and of the laws of the state in respect of food and food traffic;

3. Regulate the conduct of investigations, inquiries and hearings authorized by this chapter and prescribe necessary forms and notices;

4. Establish official grades for foods and farm products and prescribe the use of such grades, and provide for the marking, packing and shipping of foods and farm products so graded.

5. Establish uniform tolerances or amounts of reasonable variation for containers of food and provide uniform regulations for carrying out the provisions of this chapter in relation to such containers.

6. Provide generally for the exercise of the powers and performance of the duties of the department as prescribed in this chapter and the laws of the state and for the enforcement of their provisions and the provisions of the rules enacted as herein provided.

The rules of the department in force at the time this chapter takes effect shall continue as the rules of the department, until amended or repealed by the commissioner.



19 - Publication of rules.

19. Publication of rules. Every rule or regulation enacted by the commissioner pursuant to the provisions of this chapter and intended to have the force of law shall be promptly published once in the New York state bulletin, published by the department of state pursuant to section one hundred sixty of the executive law. A copy of every such rule or regulation certified by the commissioner, a deputy commissioner or the secretary of the department shall be promptly filed with the secretary of state. Every such rule or regulation shall take effect twenty days after such filing, unless some other date of taking effect shall be prescribed by the commissioner.



20 - Access to place of business.

20. Access to place of business. The commissioner, each deputy commissioner and the directors, counsel, experts, chemists, agents and other officers and employees of the department shall have full access to all places of business, factories, farms, buildings, carriages, cars and vessels used in the production, manufacture, storage, sale or transportation within the state of any dairy products or any imitation thereof, or of any article or product with respect of which any authority is conferred by this chapter on the department. They may examine and open any package or container of any kind containing or believed to contain any article or product, which may be manufactured, sold or exposed for sale in violation of the provisions of this chapter, or of the rules of the department, and may inspect the contents therein, and take therefrom samples for analysis.



20-A - Search warrant in aid of the commissioner of agriculture.

20-a. Search warrant in aid of the commissioner of agriculture. A search warrant, in the name of the people, directed to a police officer commanding him to search for dairy products, imitations thereof and substitutes therefor, to open any place of business, factory, building, store, bakery, hotel, tavern, boarding house, restaurant, saloon, lunch counter, place of public entertainment, carriage, car, boat, package, vessel, barrel, box, tub or can, containing, or believed to contain the same, in the possession or under the control of any person who shall refuse to allow the same to be inspected or samples taken therefrom by the commissioner of agriculture, a deputy commissioner or any person or officer authorized by the commissioner or by the agriculture and markets law or to which access is refused or prevented, and to allow and enable the officer mentioned in section fifty-one of the agriculture and markets law applying therefor to take such samples of dairy products, imitations thereof and substitutes therefor, found in the execution of the warrant, as the officer applying for the search warrant shall designate when the same are found, shall be issued by any court to which application is made therefor, whenever it shall be made to appear to such court that such person has refused to permit any dairy products, imitations thereof or substitutes therefor, to be inspected or samples taken therefrom, or that access thereto by any officer mentioned in section fifty-one of the agriculture and markets law has been refused or prevented, and that such officer has reasonable grounds for believing that such person has any dairy products, imitations thereof or substitutes therefor in his possession, or under his control, or that he is violating any of the provisions of the agriculture and markets law relating thereto. The provisions of article six hundred ninety of the criminal procedure law shall apply to such warrant as far as applicable thereto. The officer to whom the warrant is delivered shall make a return in writing of his proceedings thereunto to the court which issued the same.



21 - Interference with department employees in performance of duties; bribery.

21. Interference with department employees in performance of duties; bribery. No person shall attempt, by means of any threat or violence, to deter or prevent an inspector, agent or other employee of the department from performing any duty imposed by law upon him or upon the department; nor shall any person give or offer a bribe or any valuable consideration to any inspector, agent or other employee of the department to influence him in respect to any official act or duty.



22 - Power to administer oaths and compel testimony.

22. Power to administer oaths and compel testimony. The commissioner, a deputy commissioner, the secretary or counsel of the department, or any other officer or employee duly authorized by the commissioner, may administer oaths and take affidavits in relation to any matter or proceeding in the exercise of the powers and duties of the department under this chapter. The commissioner, or a deputy commissioner may subpoena and require the attendance of witnesses and the production of books, papers and documents pertaining to the investigations and inquiries which such commissioner or deputy commissioner is authorized to conduct, and examine them in relation to any matter to be investigated by them and issue commissions for the examination of witnesses who are out of the state or unable to attend or excused from attendance.

Any person who shall wilfully testify falsely as to any material matter pending in an investigation or proceeding under this chapter shall be guilty of and punishable for perjury.

An officer who serves the subpoenas issued as above provided and witnesses attending in response thereto shall be entitled to the same fees as are allowed to officers and witnesses in civil actions in courts of record, to be audited and paid in the same manner as other expenses of the department.



23 - Records, documents and papers of the department.

23. Records, documents and papers of the department. All proceedings, documents, papers and records filed or deposited with the department relating to matters within its jurisdiction and powers shall be public records; except such portions thereof as are received and accepted by the commissioner, as being of a confidential nature which when so received and accepted shall not be subject to subpoena. Copies of all official documents and orders so filed or deposited, certified by the commissioner, a deputy commissioner, counsel, a division director, or an assistant director under the seal of the department to be true copies of the originals, shall be evidence in like manner as the originals.



24 - Publication of department bulletins, publications and reports.

24. Publication of department bulletins, publications and reports. There may be published by the department from time to time bulletins or other publications and reports containing accurate data, statistics and information.

1. As to agriculture, agricultural production, agricultural labor and the agricultural conditions of the state, and the development and improvement thereof, with a view of increasing farm production and values;

2. As to the sources, supply and prices of foods, their storage and accumulation at different places, and the quantities and location of the available supply thereof;

3. As to the market prices of foods;

4. As to facilities afforded for transportation, marketing and distribution of foods within the state;

5. As to matters pertaining generally to the production of foods, the actual food value of articles used as foods, and the sale and distribution thereof to the consumers, which in the opinion of the commissioner will prove valuable or of interest to the public;

6. As to investigations, hearings and inquiries conducted as provided in this chapter, the conclusions reached as to the matters involved therein, and the orders and recommendations made as a result thereof;

7. As to any other matter which the commissioner deems proper.

Such bulletins, publications and reports and the information contained therein shall be published and distributed in the manner deemed best by the commissioner for the dissemination of knowledge as to the agricultural and dairy interests of the state and the production, sale, purchase, storage, marketing and distribution of foods, and the economic and food value of articles used as food. The cost of publishing such bulletins, publications and reports shall be paid in the same manner as other expenses of the department out of appropriations made therefor. Copies of the bulletins, publication and reports of the department may also be sold to the public at the estimated cost thereof, in accordance with a schedule of charges which the commissioner is hereby authorized to adopt.



25 - Annual reports.

25. Annual reports. The commissioner may require all agricultural societies receiving money from the state to make reports to the department, and may prescribe the form of such reports.



26 - Transfer of property and records in custody of council of agriculture and markets.

26. Transfer of property and records in custody of council of agriculture and markets. The property, records, books, papers and documents, if any, in the custody, possession or control of the council of agriculture and markets at the time this section takes effect, which pertain or relate to any of the functions, powers and duties of the department of agriculture and markets or of the council, which is hereby abolished, shall be delivered and belong to the department of agriculture and markets.



27 - Obtaining title to real property by purchase or acquisition.

27. Obtaining title to real property by purchase or acquisition. 1. The commissioner, when an appropriation therefor has been made by the legislature, may obtain title to any real property which he may deem necessary for the purposes of the department, including the purposes of the state fair, by purchase or pursuant to the eminent domain procedure law, which title shall be taken in the name of and be vested in the people of the state of New York; provided, however, that title to real property shall be so obtained by purchase unless such title thereto shall be approved by the attorney general.

2. Whenever real property is to be acquired pursuant to the eminent domain procedure law, the commissioner shall cause to be made by the state department of transportation an accurate acquisition map as so provided in said law.

3. On the approval of such map by the commissioner, the original tracing of such map shall be filed in the main office of the department pursuant to the eminent domain procedure law.

4. If the commissioner shall determine, prior to the filing of such map in the office of the clerk or register of the county, that changes, alterations or modifications of such map as filed in the main office of the department should be made, he or she shall direct the preparation by the department of transportation of an amended map. On the approval of such amended map by the commissioner, it shall be filed in the main office of the department and the amended map shall thereupon in all respects and for all purposes supersede the map previously filed.

5. If the commissioner shall determine, prior to the filing of a copy of such acquisition map in the office of the county clerk or register as provided in section four hundred two of the eminent domain procedure law, if applicable, that such map should be withdrawn, he or she may file a certificate of withdrawal in the offices of the department and of the department of law. Upon the filing of such certificate of withdrawal, the map to which it refers shall be cancelled and all rights thereunder shall cease and determine.

6. The commissioner shall deliver to the attorney general a copy of such acquisition map, whereupon it shall be the duty of the attorney general to advise and certify to the commissioner the names of the owners of the property, easements, interests or rights described in the said acquisition map, including the owners of any right, title or interest therein, pursuant to the requirements of section four hundred three of the eminent domain procedure law.

7. If, at or after the vesting of title to such property in the people of the state of New York as provided for in the eminent domain procedure law, the commissioner shall deem it necessary to cause the removal of an owner or occupant from any real property so acquired, he may cause such owner or occupant to be removed therefrom by proceeding in accordance with section four hundred five of the eminent domain procedure law. The proceeding shall be brought in the name of the commissioner as agent of the state and the attorney general shall represent the petitioner in the proceedings. No execution shall issue for costs, if any, awarded against the state or the commissioner, but they shall be part of the costs of the acquisition of the real property and be paid in like manner. Proceedings may be brought separately against one or more of the owners or occupants of any such property, or one proceeding may be brought against all or several of the owners or occupants of any or all such property within the territorial jurisdiction of the same court, justice or judge; precepts or final orders shall be made for immediate removal of persons defaulting in appearance or in answering, or withdrawing their answers, if any, without awaiting the trial or decision of issues raised by contestants, if any.

8. Upon making any agreement provided for in section three hundred four of the eminent domain procedure law, the commissioner shall deliver to the comptroller such agreement and a certificate stating the amount due such owner or owners thereunder on account of such appropriation of his or their property and the amounts so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of such real property, but not until there shall have been filed with the comptroller a certificate of the attorney general showing the person or persons claiming the amount so agreed upon to be legally entitled thereto.

9. Application for reimbursement of incidental expenses as provided in section seven hundred two of the eminent domain procedure law shall be made to the commissioner upon forms prescribed by him and shall be accompanied by such information and evidence as the commissioner may require. Upon approval of such application, the commissioner shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereof, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of property under this section.

10. The commissioner, with the approval of the director of the budget, shall establish and may from time to time amend rules and regulations authorizing the payment of actual reasonable and necessary moving expenses of occupants of property acquired pursuant to this section; of actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not exceeding an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the commissioner; and actual reasonable expenses in searching for a replacement business or farm; or in hardship cases for the advance payment of such expenses and losses. For the purposes of making payment of such expenses and losses only the term "business" means any lawful activity conducted primarily for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted. Such rules and regulations may further define the terms used in this subdivision. In lieu of such actual reasonable and necessary moving expenses, any such displaced owner or tenant of residential property may elect to accept a moving expense allowance, plus a dislocation allowance, determined in accordance with a schedule prepared by the commissioner and made a part of such rules and regulations. In lieu of such actual reasonable and necessary moving expenses, any such displaced owner or tenant of commercial property who relocates or discontinues his business or farm operation may elect to accept a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall be not less than two thousand five hundred dollars nor more than ten thousand dollars. In the case of a business, no such fixed relocation payment shall be made unless the commissioner finds and determines that the business cannot be relocated without a substantial loss of its existing patronage, and that the business is not part of a commercial enterprise having at least one other establishment, which is not being acquired by the state or the United States, which is engaged in the same or similar business. In the case of a business which is to be discontinued but for which the findings and determinations set forth above cannot be made, the commissioner may prepare an estimate of what the actual reasonable and necessary moving expenses, exclusive of any storage charges, would be if the business were to be relocated and enter into an agreed settlement with the owner of such business for an amount not to exceed such estimate in lieu of such actual reasonable and necessary moving expenses. Application for payment under this subdivision shall be made to the commissioner upon forms prescribed by him and shall be accompanied by such information and evidence as the commissioner may require. Upon approval of such application, the commissioner shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of property under this section. As used in this subdivision the term "commercial property" shall include property owned by an individual, family, partnership, corporation, association or a nonprofit organization and includes a farm operation. As used in this subdivision the term "business" means any lawful activity, except a farm operation, conducted primarily for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property; for the sale of services to the public; or by a nonprofit organization.

11. Authorization is hereby given to the commissioner to make supplemental relocation payments, separately computed and stated, to displaced owners and tenants of residential property acquired pursuant to this section who are entitled thereto, as determined by him. The commissioner, with the approval of the director of the budget, may establish and from time to time amend rules and regulations providing for such supplemental relocation payments. Such rules and regulations may further define the terms used in this subdivision. In the case of property acquired pursuant to this section which is improved by a dwelling actually owned and occupied by the displaced owner for not less than one hundred eighty days immediately prior to initiation of negotiations for the acquisition of such property, such payment to such owner shall not exceed fifteen thousand dollars. Such payment shall be the amount, if any, which, when added to the acquisition payment equals the average price, established by the commissioner on a class, group or individual basis, required to obtain a comparable replacement dwelling that is decent, safe and sanitary to accommodate the displaced owner, reasonably accessible to public services and places of employment and available on the private market, but in no event shall such payment exceed the difference between acquisition payment and the actual purchase price of the replacement dwelling. Such payment shall include an amount which will compensate such displaced owner for any increased interest costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired pursuant to this section was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount shall be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be the prevailing interest rate paid on savings deposits by commercial banks in the general area in which the replacement dwelling is located. Any such mortgage interest differential payment shall, notwithstanding the provisions of section twenty-six-b of the general construction law, be in lieu of and in full satisfaction of the requirements of such section. Such payment shall include reasonable expenses incurred by such displaced owner for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses. Such payment shall be made only to a displaced owner who purchases and occupies a replacement dwelling which is decent, safe and sanitary within one year subsequent to the date on which he is required to move from the dwelling acquired pursuant to this section or the date on which he receives from the state final payment of all costs of the acquired dwelling, whichever occurs later, except advance payment of such amount may be made in hardship cases. In the case of property acquired pursuant to this section from which an individual or family, not otherwise eligible to receive a payment pursuant to the above provisions of this subdivision, is displaced from any dwelling thereon which has been actually and lawfully occupied by such individual or family for not less than ninety days immediately prior to the initiation of negotiations for the acquisition of such property, such payment to such individual or family shall not exceed four thousand dollars. Such payment shall be the amount which is necessary to enable such individual or family to lease or rent for a period not to exceed four years, a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities and reasonably accessible to his place of employment, but shall not exceed four thousand dollars, or to make the down payment, including reasonable expenses incurred by such individual or family for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses, on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities, but shall not exceed four thousand dollars, except if such amount exceeds two thousand dollars, such person must equally match any such amount in excess of two thousand dollars, in making the down payment. Such payments may be made in installments as determined by the commissioner. Application for payment under this subdivision shall be made to the commissioner upon forms prescribed by him and shall be accompanied by such information and evidence as the commissioner may require. Upon approval of such application, the commissioner shall deliver a copy thereof to the comptroller, together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of property under this section.

12. The owner of any real property so acquired may present to the court of claims, pursuant to section five hundred three of the eminent domain procedure law a claim for the value of such property appropriated and for legal damages caused by such appropriation, as provided by law for the filing of claims with the court of claims. Awards and judgments of the court of claims shall be paid in the same manner as awards and judgments of that court for the acquisition of lands generally and shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of such real property.

13. If the commissioner shall determine subsequent to the acquisition of a temporary easement in any real property that the purposes for which such easement right was acquired have been accomplished and that the exercise of such easement is no longer necessary, he shall make his certificate that the exercise of such easement is no longer necessary and that such easement right is therefore terminated, released and extinguished. The commissioner shall cause such certificate to be filed in the office of the department of state and upon such filing all rights acquired by the state in such property shall cease and determine. The commissioner shall cause a certified copy of such certificate as so filed in the office of the department of state to be mailed to the owner of the property affected, as certified by the attorney general, if the place of residence of such owner is known or can be ascertained by a reasonable effort and such commissioner shall cause a further certified copy of such certificate to be filed in the office of the recording officer of each county in which the property affected or any part thereof is situated. On the filing of such certified copy of such certificate with such recording officer, it shall be his duty to record the same in his office in the books used for recording deeds and to index the same against the name of the people of the state of New York as grantor.






Article 2-A - (Agriculture & Markets) DIVISION OF THE NEW YORK STATE FAIR

31 - Fair grounds.

31. Fair grounds. The property described in the conveyance to the state by the New York state agricultural society of its property in the town of Geddes, Onondaga County, New York, by deed dated July twenty-eight, eighteen hundred and ninety-nine, and recorded in the office of the comptroller and any other property heretofore or hereafter acquired by the state for state fair purposes shall be under the management and control of the department, and it may, from time to time, make rules and provide for the care, preservation and improvement thereof. When the exhibition buildings and facilities are not in use for state fair purposes, the commissioner of agriculture and markets may manage and lease such exhibition buildings and facilities and may lease space in such buildings, and may execute contracts in relation to such rentals and fix, impose and collect rentals and license fees therefor. All rental and license fees and such other income as may be provided by the leasing of such buildings, space and facilities shall be considered moneys payable to the state on account of said fair in accordance with the provisions of section thirty-one-c of this article. The commissioner of agriculture and markets may convey to the industrial exhibit authority certain real property in the town of Geddes, Onondaga county, New York, as heretofore or hereafter acquired by the state for state fair purposes. The commissioner is authorized to execute and file in the Onondaga county clerk's office an instrument in writing defining specifically the plot or plots of land transferred to the industrial exhibit authority pursuant to this section provided, however, that such plot or plots of land shall be no more than is sufficient to accomplish the purposes described in the instrument. When such written instrument is so filed it shall vest the authority with the title to the real property defined therein provided, however, that nothing herein shall prevent the industrial exhibit authority from transferring back to the state and vesting title in the state for state fair purposes under the management and control of the department of agriculture and markets any land which the authority heretofore received as state fair land or any state fair land which the authority may hereafter receive pursuant to this section. In the event that the industrial exhibit authority shall be abolished or for any reason cease to exist the title to all lands held by the authority which were formerly state fair lands shall revert to the state for state fair purposes under the management and control of the department of agriculture and markets. All conveyances heretofore made between the commissioner of agriculture and markets and the industrial exhibit authority are hereby confirmed and recognized as valid and sufficient to convey good title.

The maintenance and repair of the improved roads on said property shall however be under the direct supervision and control of the superintendent of public works who is hereby authorized and directed to maintain and repair the same, and the cost of such maintenance and repair shall be paid out of any funds available for the maintenance, repair and reconstruction of improved state highways.



31-A - Organization.

31-a. Organization. There shall continue to be in the department a division to be known as the division of the New York state fair. The head of such division shall be a director, who shall be appointed by the commissioner. In addition to the functions, powers and duties provided in this article, such division shall continue to exercise and perform, subject to the provisions of this article, the functions, powers and duties of the former state fair commission, as provided by law immediately prior to January first, nineteen hundred and twenty-seven.



31-B - State fair.

31-b. State fair. It shall be the duty of the department to hold a state fair to be known as the New York state fair at such times as it may deem proper, and between January first and February fifteenth in each calendar year to publish the time for holding said fair in such year. If such fair be held on the first Monday of September, known as labor day, the department shall designate such day as "organized labor day." It shall not be lawful for any corporation, association or individual to hold or conduct any trotting or pacing race or races during the week in which the New York state fair is held, except upon half-mile tracks, and except at the fairs held by agricultural societies which have received moneys from the state, and no corporation, association or individual holding such races during said week shall be entitled to any of the benefits conferred by article twenty of the membership corporations law, or by any general or special law. The department may make, alter, suspend or repeal needed rules relating to such fair, including the times and duration thereof, the terms and conditions of entries and admissions, exhibits, sale of privileges, payments of premiums, and any other matters which it may deem proper in connection with such fair. It shall furnish to each person who, on the seventeenth day of January, nineteen hundred, was a life member of the state agricultural society, a free admission to the fair ground during the fair of each year during the life of such member.



31-C - Receipts and disbursements.

31-c. Receipts and disbursements. The department shall receive all moneys payable to the state on account of said fair and make all disbursements therefrom and also from any appropriation made for that purpose by the legislature as may be needed, from time to time, in carrying on the work of the department. The provisions of section one hundred twenty-one of the state finance law requiring that money received for or on behalf of the state shall be paid monthly into the state treasury shall not apply to the proceeds of the state fair, and the department may pay from the race and other entry fees, gate admissions and other receipts of such fair such expenses as shall be necessary for the proper conduct of the New York state fair and the purposes of the department. Any balance remaining in its hands received in connection with the state fair shall be retained by the department of agriculture and markets as a special fund for such permanent constructions on the state fair grounds or for administration expenses as shall be approved by the director of the budget, the chairman of the finance committee of the senate and the chairman of the ways and means committee of the assembly.






Article 2-C - (Agriculture & Markets) COMMUNITY GARDENS

31-F - Legislative findings.

31-f. Legislative findings. The legislature hereby finds and declares that community gardens provide significant health, educational and social benefits to the general public, especially for those who reside in urban and suburban areas of this state. Furthermore, it is the articulated public policy of this state to promote and foster growth in the number of community gardens and the acreage of such gardens. The community garden movement continues to provide low cost food that is fresh and nutritious for those who may be unable to readily afford fresh fruits and vegetables for themselves or their families, promotes public health and healthier individual lifestyles by encouraging better eating habits and increased physical activity by growing their own food, fosters the retention and expansion of open spaces, particularly in urban environments, enhances urban and suburban environmental quality and community beautification, provides inexpensive community building activities, recreation and physical exercise for all age groups, establishes a safe place for community involvement and helps to reduce the incidence of crime, engenders a closer relationship between urban residents, nature and their local environment, and fosters green job training and ecological education at all levels. It is therefore the intent of the legislature and the purpose of this article to foster growth in the number, size and scope of community gardens in this state by encouraging state agencies, municipalities and private parties in their efforts to promote community gardens.



31-G - Definitions.

31-g. Definitions. As used in this article, unless another meaning is clearly indicated:

1. "Community garden" shall mean public or private lands upon which citizens of the state have the opportunity to garden on lands which they do not individually own.

2. "Garden" shall mean a piece or parcel of land appropriate for the cultivation of herbs, fruits, flowers, nuts, honey, poultry for egg production, maple syrup, ornamental or vegetable plants, nursery products, or vegetables.

3. "Municipality" shall mean any county, town, village, city, school district, board of cooperative educational services, other special district, or any office or agency thereof.

4. "Office" shall mean the office of community gardens.

4-a. "State agency" shall mean any department, bureau, commission, board, public authority or other agency of the state, including any public benefit corporation of which any member of whose board is appointed by the governor.

5. "Use" shall mean to avail oneself of or to employ without conveyance of title gardens on vacant public lands by any individual or organization.

6. "Vacant public land" shall mean any land owned by the state or a public corporation including a municipality that is not in use for a public purpose, is otherwise unoccupied, idle or not being actively utilized for a period of at least six months and is suitable for garden use.



31-H - Office of community gardens; powers; duties.

31-h. Office of community gardens; powers; duties. 1. The commissioner shall establish within the department an office of community gardens which shall have the authority and responsibility for carrying out the provisions of this article in cooperation with the state department of environmental conservation, the state education department, the department of state, cooperative extensions and other state agencies and municipalities.

2. The duties of the office shall include:

a. Upon request, the office shall assist in the identification of vacant public land within a given geographical location and provide information regarding agency jurisdiction and the relative suitability of such lands for community gardening purposes;

b. Serve as a coordinator on behalf of interested community groups and the appropriate state or local agencies to facilitate the use of vacant public lands for community garden use for not less than one growing season by receiving and forwarding with recommendation completed applications to the appropriate state or municipal agency. Provided, further, that the office may develop a single recommended application form to be used by community groups when applying to state agencies or municipalities for use of vacant public land for community garden purposes;

c. Support and encourage contact between community garden programs already in existence and those programs in the initial stages of development;

d. Seek and provide such assistance, to the extent funds or grants may become available, for the purposes identified in this article;

e. Assist, support and encourage contact and cooperation between, and the cooperative sharing of resources between community garden groups, school garden programs and local voluntary food assistance programs, such as community food pantries, soup kitchens, senior centers, and other community and not-for-profit organizations that provide or distribute food to the elderly, poor, and disadvantaged. Such support can include the provision of surplus community garden food or other agricultural products to such local voluntary food assistance programs; and

f. Assist, support and encourage communication, and the sharing of resources between community garden organizations and the New York Harvest For New York Kids Week program established by the department pursuant to subdivision five-b of section sixteen of this chapter, and individual farm-to-school and school garden programs.



31-I - Use of state or municipally owned land for community gardens.

31-i. Use of state or municipally owned land for community gardens. 1. Any state agency or municipality with title in fee or of a lesser interest to vacant public land may permit community organizations to use such lands for community gardening purposes. Such use of vacant public land may be conditioned on the community organization possessing liability insurance and accepting liability for injury or damage resulting from use of the vacant public land for community gardening purposes.

2. State agencies and municipalities which have received an application for use of public lands for community garden purposes shall respond to the applicant within thirty days and make a final determination within one hundred eighty days.



31-J - Community gardens task force.

31-j. Community gardens task force. 1. The commissioner may convene a community gardens task force to identify and develop ways to encourage state agencies, municipalities and private parties to establish and expand community gardens and the activities conducted by such gardens.

2. The task force shall be chaired by the commissioner, or by such officer or employee of the department as shall be designated by the commissioner. The membership of the task force may include representation from appropriate state agencies and members that represent existing community gardens, counties, cities, towns, villages, school districts, other special use districts, public authorities and cooperative extension services.

3. The commissioner, may request the assistance of state agencies to carry out the work of the task force.

4. (a) The goals of the task force may include, but are not limited to, the study, evaluation and development of recommendations: (i) to encourage the establishment and expansion of community gardens by state agencies, municipal governments and private parties, (ii) to encourage cooperation between the activities and operations of community gardens and provision of donated food to local voluntary food assistance programs for the poor and disadvantaged, (iii) to increase the benefits that community gardens may provide to the local community in which they are located, and (iv) to encourage cooperation with community-based organizations to increase the opportunities for seniors, those aged sixty years of age or older, to participate in community gardens.

(b) In achieving the goals of the task force, the task force may consider recommendations that: (i) encourage the execution of conservation easements by state agencies, municipalities or private parties to establish or protect community gardens, (ii) encourage the creation of mechanisms to transfer development rights to protect community gardens or encourage the donation or lease of lands for community gardens, (iii) development of model zoning codes, local land use laws or other municipal policies that could encourage the establishment or retention of community gardens, and (iv) any other activity to achieve the goals deemed appropriate by the task force according to the provisions of this article.






Article 3 - (Agriculture & Markets) Investigation; Practice and Procedure; Violations; Penalties.

32 - Investigations and proceedings.

32. Investigations and proceedings. 1. The commissioner, or any officer of the department when authorized by the commissioner, may investigate and report as to all matters within or pertaining to the powers and jurisdiction of the department, and for the purposes of carrying into effect the provisions of this chapter or of any other law relative to matters within its jurisdiction and the rules of the department.

2. Proceedings may be instituted before the commissioner against a corporation, association or person upon the written complaint of any person or corporation aggrieved complaining of practices in the production, sale, transportation, purchase, storage, marketing and distribution of foods, in violation of any provision of law or the rules of the department or of the terms of an order issued pursuant to law by the commissioner, under the provisions of this chapter or of any other law the enforcement of which is within the jurisdiction of the department, or the rules of the department, made in conformity therewith.

3. Upon the presentation of such complaint the commissioner may cause inquiries to be made as to the matters alleged therein and if such complaint appears to present a sufficient cause for investigation a copy of such complaint shall be forwarded to the person, association or corporation complained of and answer may be made thereto in accordance with the rules of the department.

4. The commissioner shall thereupon cause the charges presented by such complaint to be investigated as herein provided, and such action shall be taken as the facts justify and as may be authorized by law.



33 - Immunity of witnesses.

33. Immunity of witnesses. In any investigation, hearing or inquiry, conducted pursuant to this chapter or the rules of the department, the commissioner, or his deputy or other officer presiding at such investigation, hearing or inquiry, may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law.



34 - Practice on hearings; attendance and examination of witnesses.

34. Practice on hearings; attendance and examination of witnesses. 1. The practice on all investigations and hearings conducted or instituted as provided in this chapter shall be governed by the rules of the department, and in all such hearings or investigations where testimony is taken, the commissioner, or other officer conducting the same, shall not be bound by the technical rules of evidence.

2. All subpoenas shall be signed and issued by the commissioner, a deputy commissioner or the counsel of the department.

The fees of witnesses shall be audited and paid in the same manner as other expenses of the department. Whenever a subpoena is issued at the instance of a complainant, respondent or other party to the proceeding, the cost of the service thereof and the fees of the witness shall be borne by the party at whose instance the witness is subpoenaed.

3. If a person subpoenaed to attend before the commissioner or other officer of the department, fails to obey the command of such subpoena, without reasonable cause, or if a person in attendance upon an investigation or hearing shall, without reasonable cause, refuse to be sworn or to be examined or to answer a question or to produce a book or paper, when ordered so to do by the officer or officers conducting such an investigation or hearing, or to subscribe and swear to his deposition after it has been correctly reduced to writing, if required so to do, he shall be guilty of a misdemeanor and may be prosecuted therefor in any court of competent criminal jurisdiction.

4. A subpoena issued under this section shall be regulated by the civil practice law and rules.

5. Any person who shall wilfully testify falsely as to any material matter pending in an investigation or proceeding under this chapter shall be guilty of perjury.



35 - Proceedings in court.

35. Proceedings in court. If it appear after an investigation or hearing conducted as herein provided that any person, association or corporation is guilty of a violation of the provisions of this chapter or of any other act the enforcement of which is within the jurisdiction of the department, an action or proceeding may be instituted in a court of competent jurisdiction to recover a penalty for such violation or to compel a compliance with such provisions, or prevent a continuance of such violations.



36 - Orders and service thereof.

36. Orders and service thereof. 1. If it be ascertained after an investigation or hearing conducted as herein provided, that any person, association or corporation has failed to comply with or is guilty of a violation of the provisions of this chapter or of a rule of the department, or of any other general or special law relative to any matter within the jurisdiction of the department, an order may be made by the commissioner, under the seal of the department, compelling a compliance with such law or rule.

2. Every such order shall be served upon every person, association or corporation affected thereby, either by personal delivery of a certified copy thereof, or by mailing a certified copy thereof with postage prepaid to the person affected thereby, or in case of a corporation or association, to an officer or agent thereof, upon whom a summons may be served in accordance with the provisions of the civil practice act.

3. It shall be the duty of the person, association or corporation upon whom such order is so served to notify the department forthwith, in writing, of the receipt of such order, and in the case of an association or corporation such notification must be signed and acknowledged by a person or officer duly authorized by such association or corporation to admit service. Within a time specified in the order, every person, association or corporation upon whom it is served must, if so required in the order, notify the department in like manner whether the terms of the order are accepted and will be obeyed.

4. Every such order shall take effect at a time therein specified, and shall continue in force either for a period to be designated therein or until changed or abrogated by the commissioner.

5. If such hearing is held before a deputy commissioner, a report shall be made upon the termination of the hearing to the commissioner, with recommendation as to the determination which should be made as to the issues raised on such hearing. If the commissioner find upon such report or upon a hearing conducted by him, that the rule or order complained of is reasonable and valid he shall render his decision ratifying or confirming such rule or order; if he find that such rule or order is unreasonable or invalid, he shall revoke or modify it, or substitute a new rule or order in its place. If such modified or new rule or order is substantially different from the rule or order complained of, the parties affected thereby may bring before the commissioner, by a new petition, in the manner above provided, objections to its reasonableness or validity.

6. The decision of the commissioner shall be final, unless within thirty days after its issuance one of the parties shall institute a proceeding for the review thereof, as provided in section thirty-seven.



36-A - Petition for revocation or modification of rule or order of the commissioner.

36-a. Petition for revocation or modification of rule or order of the commissioner. Any person subject to a rule or order of the commissioner, promulgated under the provisions of article four, article four-a, or article twenty-one of this chapter, may file a written petition with the commissioner stating that any such rule or order or provision thereof or any obligation imposed in connection therewith is not in accordance with law and praying for the revocation or modification thereof. He shall thereupon be given an opportunity for a hearing and ruling upon such petition in accordance with the provisions of subdivision five of section thirty-six of this article. The decision of the commissioner shall be final unless within thirty days after its issuance one of the parties shall institute a proceeding for the review thereof, as provided in the next section, provided further that the pendency of any such proceeding shall not impede or prevent the commissioner from taking any action authorized under section thirty-five of this article.



37 - Review by court.

37. Review by court. A decision by the commissioner rendered as provided in the preceding section shall be subject to review in the manner provided by article seventy-eight of the civil practice law and rules. The pleadings upon which such review proceeding is instituted shall be served upon the commissioner or upon an assistant commissioner, personally, in the manner provided for the personal service of a summons in an action unless a different manner of service is provided in an order to show cause granted by the supreme court.



38 - When injunction may be obtained.

38. When injunction may be obtained. In an action in the supreme court or county court for the recovery of a penalty or forfeiture incurred for the violation of any of the provisions of this chapter, or of any other law the enforcement of which is within the jurisdiction of the department, or of the rules of the department, an application may be made on the part of the people to the court or any justice thereof or to the county judge if the defendant be a resident of such county for an injunction to restrain the defendant, his agents and employees from the further violation of such provisions. The court or justice to whom such application is made, shall grant such injunction on proof, by affidavit, that the defendant has been guilty of the violations alleged in the complaint, or of a violation of any such provision subsequent to the commencement of the action. No security on the part of the plaintiff shall be required, and costs of the application may be granted or refused in the discretion of the court or justice. If the plaintiff shall recover judgment in the action for any penalty or forfeiture demanded in the complaint, the judgment shall contain a permanent injunction, restraining the defendant, his agents and employees from any further violation of such provision of this chapter or of any other law the enforcement of which is within the jurisdiction of the department or of the rules of the department. Any injunction, order or judgment obtained under this section may be served on the defendant by posting the same upon the outer door of the defendant's usual place of business, or where such violation was or is committed, or in the manner required by the civil practice act, and the rules and practice of the court. Personal service of the injunction shall not be necessary when such service cannot be secured with reasonable diligence, but the service herein provided shall be deemed sufficient in any proceeding for the violation of such injunction.



38-A - Costs and expenses relating to extraordinary sanitary reinspection services.

38-a. Costs and expenses relating to extraordinary sanitary reinspection services. 1. (a) The total costs and expenses, in excess of ordinary costs and expenses, incurred by the department in connection with the administration and or enforcement of any provision of this chapter or of any other law the administration and or enforcement of which is within the jurisdiction of the department or any order, rule or regulation relating to sanitary conditions and practices and the protection of the public from the sale of adulterated food administered and or enforced by the division of food inspection services shall be charged to and paid by every establishment requiring extraordinary sanitary reinspection services or other necessary action by the department to correct deficiencies.

(b) "Ordinary costs and expenses" shall mean costs and expenses incurred by the department, in the administration of the provisions of law, orders, rules or regulations enumerated in paragraph (a) of this subdivision, provided the establishments covered thereby have been determined to be in compliance therewith without the need for extraordinary sanitary reinspection services or any other necessary action by the department to bring about compliance therewith.

(c) "Extraordinary sanitary reinspection services" shall mean those services which occur subsequent to an inspection, a reinspection, an educational session for an establishment relating to sanitation or the opportunity to attend such educational session in the event of an establishment's failure or refusal to attend, notice of a compliance inspection and a determination at the compliance inspection that an establishment is in violation of any law, order, rule or regulation enumerated in paragraph (a) of this subdivision.

2. Costs and expenses that shall be assessed for extraordinary sanitary reinspection services or other necessary action shall include the cost of direct and indirect personal service including but not limited to the cost of salaries and wages, monetary and non-monetary fringe benefits, retirement contributions made and workmen's compensation premiums paid by the state for or on behalf of personnel, the cost of necessary traveling, meals and lodging, the cost of rentals for space occupied in state-owned or state-leased buildings, the cost of maintenance and operation and the cost of all other actual, direct and indirect costs apportioned to the specific division, bureau or other unit and program involved excluding, however, ordinary expenses.

3. Costs and expenses as specified in subdivision two of this section shall be presented to the establishment requiring extraordinary sanitary reinspection services or other necessary action in the form of a copy of an itemized bill therefor as certified by the commissioner, deputy commissioner, or duly authorized employee of the department. Upon receipt of such bill, the establishment shall have the duty to pay and shall pay forthwith such charges to the commissioner.

4. On written demand made within thirty days of the rendition of any bill, the party so charged shall be afforded an opportunity to be heard as to liability hereunder and the amount thereof. Any amounts of such bills not paid within thirty days from the date of determination upon such hearing, or, if none shall be demanded, on the date upon which such payment is due, shall bear interest at a rate of interest prescribed by section five thousand four of the civil practice law and rules.

5. A right of action for the recovery of such costs and expenses as specified in subdivision two of this section may be released, settled or compromised by the department either before or after an action is brought to recover such expenses. The commissioner may in his discretion for good cause shown waive the collection of such expenses or any part thereof.

6. All moneys collected or recovered as costs and expenses as specified in this section shall be the property of the state and paid into the state treasury.

7. The commissioner may promulgate, after public hearing, rules and regulations necessary to supplement and give full effect to this section.



39 - Penalties for violation of chapter or other laws.

39. Penalties for violation of chapter or other laws. Every person violating any of the provisions of this chapter, or of any other law the enforcement of which is within the jurisdiction of the department shall, except where other penalties are hereinafter prescribed, be subject to a penalty in the sum of not more than six hundred dollars for the first violation, nor more than one thousand two hundred dollars for the second and each subsequent violation and provided further, however, that for a violation of subdivision thirteen or fifteen of section two hundred of this chapter, the minimum penalty shall be five hundred dollars and the maximum penalty shall be one thousand dollars and that for the second and subsequent offenses such person may also be subject to an administrative order suspending the manufacture and/or sale of such confectionery for a period of time up to three months for each such violation. When such violation consists of the manufacture or production of any prohibited article, each day during which or any part of which such manufacture or production is carried on or continued, shall be deemed a separate violation. When the violation consists of the sale, or the offering or exposing for sale or exchange of any prohibited article or substance, the sale of each one of several packages shall constitute a separate violation, and each day on which any such article or substance is offered or exposed for sale or exchange shall constitute a separate violation. If the sale be of milk and it be in cans, bottles or containers of any kind and if the milk in any one of such containers be adulterated, it shall be deemed a violation whether such vendor be selling all the milk in all of his containers to one person or not. When the use of any such article or substance is prohibited, each day during which or any part of which such article or substance is so used or furnished for use, shall constitute a separate violation, and the furnishing of the same for use to each person to whom the same may be furnished shall constitute a separate violation. When the storage of any article is prohibited beyond a certain period, each day during which or any part of which any article is so stored beyond the period provided for by this chapter, shall constitute a separate violation. A right of action for the recovery of, or a liability for, penalties incurred as provided in this chapter, or in any other law the enforcement of which is within the jurisdiction of the department, may be released, settled or compromised before the matter is referred to the attorney general as provided in section forty-four of this article, and thereafter may be released, settled or compromised by the attorney general, either before or after an action is brought to recover such penalties.



40 - Penalty for violation of rule or order.



40-A - Deposit of money.

40-a. Deposit of money. The commissioner is hereby authorized and directed to deposit all money recovered or received by the department in satisfaction of penalties assessed for violations of this chapter and rules and regulations promulgated pursuant thereto to the credit of the general fund.



41 - Violation of chapter a misdemeanor.

41. Violation of chapter a misdemeanor. Except as otherwise provided by the penal law, a person who by himself or another violates any of the provisions of this chapter or of any other law the enforcement of which is within the jurisdiction of the department, is guilty of a misdemeanor, and upon conviction shall, except as otherwise provided in this chapter, be punished by a fine of not less than twenty-five dollars, nor more than two hundred dollars, or by imprisonment for not less than one month, nor more than six months, or by both such fine and imprisonment, for the first offense; and by not more than one year's imprisonment for the second offense.



42 - Act of officer or agent deemed act of principal.

42. Act of officer or agent deemed act of principal. In construing and enforcing the provisions of this chapter relating to penalties, the act of a director, officer, agent or other person acting for or employed by a person, association or corporation subject to the provisions of this chapter and acting within the scope of his employment, shall be deemed the act of such person, association or corporation.



43 - Evidence.

43. Evidence. The doing of anything prohibited by this chapter shall be evidence of the violation of the provisions of this chapter relating to the thing so prohibited, and the omission to do anything directed to be done shall be evidence of a violation of the provisions of the chapter relative to the thing so directed to be done. The intent of any person doing or omitting to do any such act is immaterial in any prosecution for a violation of the provisions of this chapter. Any person who suffers, permits or allows any violation of the provisions of this chapter in any room or building occupied or controlled by him, shall be guilty of such violation and liable accordingly. Any person who shall keep, store or display any article or product, the manufacture or sale of which is prohibited or regulated by this chapter, with other merchandise or stock in his place of business, shall be deemed to have the same in his possession for sale.

Every certificate, duly signed and acknowledged, of a chemist, analyst or other expert employed by the commissioner or any analysis, examination or investigation made by such analyst, chemist or expert with respect to any matter or product which the commissioner has authority to examine or cause to be examined, shall be presumptive evidence of the facts therein stated.



44 - Prosecution for penalties.

44. Prosecution for penalties. 1. Whenever the commissioner shall know or have reason to believe that any penalty has been incurred by any person for a violation of any of the provisions of this chapter, or of any other law the enforcement of which is within the jurisdiction of the department, or of the rules of the department, or that any sum has been forfeited by reason of any such violation, the commissioner may report the facts to the attorney general who may cause an action or proceeding to be brought in the name of the people for the recovery of the same. Such action may be brought in the county where the defendant resides or the violation, or any part thereof, occurred.

2. In an action for a penalty or forfeiture incurred by reason of the violation of the provisions of this chapter, or of any other law the enforcement of which is within the jurisdiction of the department, or of the rules of the department, when the complaint charges a violation of any two or more of such provisions, the plaintiff shall not be compelled to elect between the counts under such different provisions but shall be entitled to recover if it is found that a violation of any of such provisions has been committed for which a penalty or forfeiture is imposed.

3. If the defendant in such an action shall prove that during any portion of the time for which it is sought to recover penalties or forfeitures for a violation of a rule or order of the department, the defendant was actually and in good faith prosecuting a suit, action or proceeding before the department or in the courts to set aside such rule or order, the court shall remit the penalties or forfeitures incurred during the pendency of such action or proceeding.



45 - Disposal of fines and moneys recovered.

45. Disposal of fines and moneys recovered. Except as otherwise provided in this chapter, all moneys recovered, either as fines, penalties, forfeitures or otherwise, for the violation of any of the provisions of this chapter, or of any other law the enforcement of which is within the jurisdiction of the department, or of the rules of the department, and all bail forfeited by persons charged with such violations, shall be the property of the state. Moneys so recovered by town justices shall be paid to the state comptroller in accordance with the provisions of section twenty-seven of the town law and moneys so recovered by village justices shall be paid to the state comptroller in accordance with the provisions of section 4-410 of the village law. The same disposal shall be made of all moneys recovered upon any bond given by any officer by virtue of the provisions of this chapter. Provided, however, that any such moneys collected as fines, penalties or forfeitures as a result of a prosecution for a violation of any of the provisions of article sixteen and sixteen-a of this chapter and all bail forfeited by persons charged with such violations shall be the property of the county or city, as the case may be, in which the alleged offense was prosecuted and shall be paid to the treasurer, or corresponding fiscal officer, of such county or city, except that any such moneys and any such bail forfeitures, collected by the town justices or by village justices shall be paid to the state comptroller in accordance with section twenty-seven of the town law and section 4-410 of the village law, respectively.



45-A - Refunds.

45-a. Refunds. 1. Moneys heretofore or hereafter received by the department pursuant to this chapter may, within one year from the receipt thereof, be refunded to the party for whose account same were received, on proof satisfactory to the commissioner that:

a. Such moneys were in excess of the amount required by law.

b. The license for which application was made has been refused by the commissioner.

c. Such moneys were received as payment for services or materials and such services have not been rendered or such materials furnished.

d. Such moneys were received as rental or concession fees and the applicant for such concession or lease has, by acts or omissions of the department, been deprived of the use of the leased premises or has been prevented from operation of the concession for the whole or a portion of the term of such lease or concession agreement; provided, however, that no such refund shall be for a greater proportion of the total rental or concession fee than the period of such loss of use bears to the period of such lease or concession agreement.

2. Such refunds shall, upon approval by the commissioner and after audit by the comptroller, be paid from any moneys in the custody of the department received as license fees, sales of materials, fees for services or for rentals, or fees for grants of concessions.

3. Whenever any person, firm, corporation or cooperative association has filed with the commissioner any surety bond or other security and fails to perform the conditions for which such surety bond or security was pledged, the commissioner may, after audit by the comptroller, distribute any proceeds therefrom in the manner provided by this chapter.

4. When the conditions under which any security (other than a surety bond) filed with the commissioner have been fully discharged, the commissioner may return such security to the person filing the same, together with any interest or income which may have accrued thereon; and the commissioner may also, from time to time and after audit by the comptroller, pay to the depositor any intermediate interest or income accruing from such security.

5. Nothing contained in this section shall in any way supersede, alter or amend the provisions of section thirty-one-c of this chapter.



45-B - Unauthorized possession, sale, or exchange of food order stamps issued under food stamp plan.

45-b. Unauthorized possession, sale, or exchange of food order stamps issued under food stamp plan. Any person, other than a person authorized by the regulations and conditions prescribed by the secretary of agriculture of the United States governing the food stamp plan, who shall have in his possession, or who shall purchase sell or exchange any food stamps, books, book covers or any other instruments or documents relating to food stamps, for money or for any article or articles other than those foods authorized by the regulations and conditions prescribed by the secretary of agriculture of the United States governing the food stamp plan, or for food the value of which is less than the face amount of such food stamps, or in any other manner in violation of the regulations and conditions prescribed by the secretary of agriculture of the United States governing the food stamp plan, shall be guilty of a misdemeanor. As used herein, the word "person" shall mean any individual, partnership, corporation, or association, whether or not such individual, partnership, corporation or association is eligible to participate or is participating in the food stamp plan.



45-C - Misuse of food commodities donated by the United States.

45-c. Misuse of food commodities donated by the United States. Any person who shall wilfully sell or make any other unauthorized disposition of any food commodity donated under any program of the United States government or whoever, not being an authorized recipient thereof, willfully converts to his own use or benefit any such food commodity shall be guilty of a misdemeanor.






Article 4 - (Agriculture & Markets) Dairy Products.

46 - Declaration of policy.

46. Declaration of policy. It is hereby declared that the dairy industry is a paramount industry of the state and the production, processing, packaging, distribution and sale of milk products has become an enterprise of vast economic importance to the state and of vital importance to the consuming public of the state, and which should be encouraged and promoted in the public interest. It is further declared that milk and milk products have long been accepted by the consuming public as wholesome and nutritious articles of food. Advances in food technology have resulted in the development of a variety of products for similar usage including dairy foods with different composition than products now defined as well as products made with vegetable oils and proteins from sources other than dairy products, products which are similar in appearance, odor, or taste to dairy products, and which are difficult to differentiate from dairy products. It is further declared to be in the interest of the dairy industry and the consuming public to promote and encourage the development of new and different dairy products with varying proportions of fat, solids and other ingredients, including wholesome ingredients not now permitted in dairy products but which may be used without restriction in non-dairy products which are similar in appearance, odor or taste to dairy products. It is also declared to be in the interest of the dairy industry and particularly in the interest of the consuming public, that to the fullest extent possible, there be uniformity of definitions and standards for milk and milk products and in the labeling of milk and milk products between the various states to the end that there may be free movement of milk and milk products between states, and further to the end that the inefficiency, needless expense, and confusion caused by differences in products sold under the same name, and differences in labeling of identical products may be eliminated.



46-A - Regulations.

46-a. Regulations. The commissioner shall, after public hearing, promulgate definitions and standards for milk and milk products, and for products other than milk and milk products, which products are similar in appearance, odor or taste to milk and milk products, together with rules and regulations for the packaging and labeling of all such products, and other conditions relating to the manufacture, processing, packaging, distribution and sale of all such products including sanitation pertaining to manufacture, processing, handling, distribution, surroundings, grounds, equipment, personnel and pasteurization of such products. Such regulations shall apply to all sources including farms where such milk is produced. A copy of all such rules and regulations governing sanitation shall be provided to the state commissioner of health fifteen days prior to the public hearing. The commissioner is further empowered to promulgate rules and regulations by which milk may be standardized, including the plants at which such standardization may be done and may provide that standardization may be done only at plants which are duly licensed and specifically approved by the commissioner to perform such standardization. The commissioner may provide in such rules and regulations for different standards and labeling for products manufactured within the state and sold out of state.



47 - Care and feed of cows, and care and keeping of milk.

47. Care and feed of cows, and care and keeping of milk. No person shall keep cows, for the production of milk for market or for sale or exchange, or for manufacturing the milk or cream from the same into any article of food, in a crowded or unhealthy condition or in unhealthful or unsanitary surroundings and no person shall keep such cows or the product therefrom in such condition or surroundings or in such places as shall cause or tend to cause the produce from such cows to be in an unclean, unhealthful or diseased condition, if the produce from such cows is to be sold, offered or exposed for sale upon the markets for consumption or to be manufactured into any food product, nor shall such cows or the produce therefrom be handled or cared for by any person suffering with or affected by an infectious or contagious disease, nor shall any such cows be fed on any substance that is in a state of putrefaction or fermentation, or upon any food that is unhealthful or that produces or may produce impure, unhealthful, diseased or unwholesome milk. But this section shall not be construed to prohibit the feeding of ensilage.

No person having milk in his possession for the purpose of selling the same for consumption as such or for manufacturing the same into butter, cheese, evaporated or condensed milk or other food shall keep the same in utensils, cans, vessels, rooms or buildings that are unclean or have insanitary surroundings or drainage or in any condition whatsoever that would tend to produce or promote conditions favorable to unhealthfulness or disease. The commissioner shall notify all persons violating this section to clean said utensils, cans, vessels, rooms or buildings or to so improve the sanitary conditions that the foregoing provisions will not be violated; and if such notice is complied with within ten days no presecution, civil or criminal, for a violation of this section shall be instituted.



47-A - Regulating the handling and sale of products made from recovered milk fat and solids.

47-a. Regulating the handling and sale of products made from recovered milk fat and solids. Notwithstanding any other provisions of this chapter, it shall not be unlawful to recover milk fat and other milk solids

(a) from mixtures of milk and potable water produced in the operation of high-temperature short-time pasteurizers or

(b) from rinsings or drippings recovered from cans or equipment used in the handling of milk and milk products, provided such rinsings or drippings do not contain excessive foreign substance, or

(c) from whey

or to use such fat and such other milk solids in

(1) products in the manufacture of which milk fat, other milk solids and water are permitted ingredients, or

(2) in the manufacture of butter and skimmed milk powder (nonfat dry-milk solids).

The commissioner is hereby authorized to promulgate regulations governing the handling, manufacturing and marketing of such mixtures, rinsings, drippings and whey and the products made therefrom, and may prescribe standards for such products.



48 - Receptacles to be cleansed before returning; receptacles may be seized; evidence; violation.

48. Receptacles to be cleansed before returning; receptacles may be seized; evidence; violation. Whenever any can or receptacle is used for transporting or conveying milk, cream or curd to market for the purpose of selling or furnishing the same for consumption as human food, or for manufacturing into human food, which can or receptacle, when emptied, is returned or intended to be returned to the person so selling, furnishing or shipping such substance to be again thus used, or which is liable to continued use in so transporting, conveying, selling or shipping such substance as aforesaid, the consumer, dealer or consignee using, selling or receiving the milk, cream or curd from such can or receptacle, shall, before so returning such can or receptacle remove all substances foreign to milk therefrom, by rinsing with water or otherwise. When any such milk, cream or curd is sold within any city of this state or shipped into any such city, the fact of such shipment or sale shall be prima facie evidence that the same was so shipped or sold for consumption as human food or to be manufactured into human food. When any such can or receptacle is returned or delivered or shipped to any person or creamery so selling such substance within, or shipping the same into such city, it shall be deemed that such can or receptacle is liable to such continued use in so selling or shipping such substance therein for consumption as human food within the meaning and purposes of this article. No person shall place or suffer to be placed in any such can or receptacle any sweepings, refuse, dirt, litter, garbage, filth or any other animal or vegetable substance, nor shall any such consignee or other person through himself, his agent or employee, bring or deliver to any person or railroad or other conveyance any such can or receptacle for the purpose of such return, or any milk, cream or curd can or receptacle for the purpose of delivery or shipment to any person or creamery engaged in so selling or shipping such substances for consumption as human food, which can or receptacle contains such foreign substance or which has not been rinsed as herein provided. The word "curd" as used in this article applies to the substance otherwise known as "pot cheese" or "cottage cheese." Whenever any such can or receptacle is used, returned, delivered or shipped in violation of this article every such use, return, delivery or shipment of each such can or receptacle shall be deemed a separate violation thereof. Such cans or receptacles so used, returned, delivered or shipped in violation of this article may be seized by the commissioner, his assistants or agents and held as evidence of such violation.



49 - Insanitary cans and receptacles condemned.

49. Insanitary cans and receptacles condemned. All cans, or receptacles used in the sale of milk, cream or curd for consumption, or in transporting or shipping the same to market or the delivery thereof to purchasers for consumption as human food, when found by the commissioner or his assistants or agents to be in unfit condition to be so used by reason of being worn out, badly rusted, or with rusted inside surface, or unclean or insanitary or in such condition that they can not be rendered clean and sanitary by washing, and will tend to produce or promote in milk, cream or curd when contained therein, bad flavors, unclean or unwholesome conditions favorable to unhealthfulness or disease, shall be condemned by the commissioner or his assistants or agents. Every such can or receptacle when so condemned shall be marked by a stamp, impression or device, designed by the commissioner, showing that it has been so condemned, and when so condemned shall not thereafter be used by any person for the purpose of so selling, transporting or shipping milk, cream or curd.



50-E - Legislative finding and declaration of policy.

50-e. Legislative finding and declaration of policy. It is hereby declared that cream, half and half, milk and mixtures of milk and cream have long been accepted by the consuming public; recognized as wholesome and nutritious articles of food, and their composition generally understood by consumers.

Advances in food technology have resulted in the development of a variety of products for similar usage including dairy foods of lower butterfat and blends made with vegetable oils and with proteins from sources other than dairy products; products which are so similar in appearance, odor and taste that they are difficult to differentiate from dairy products. It is further declared to be the purpose of this article to promote honesty and fair dealing in the interest of consumers, to insure fair competition with a highly regulated dairy industry which is of considerable economic importance to the economy of the state and to prevent confusion and deception in the sale of such foods by establishing definitions and standards of identity for such foods, and by providing for rules and regulations which will effect their orderly marketing and insure similar sanitary standards.

It is the further intent of the legislature, in view of the well known nutritional qualities of whole milk (including standardized milk) and other dairy products that the burden of proof of nutritional claims of products offered for sale to consumers which have the appearance, odor and taste of whole milk (including standardized milk) or other dairy products is placed on the persons or corporations offering the product or products for sale to consumers.



50-F - Definitions and standards of identity.

50-f. Definitions and standards of identity. As used in this section the terms "melloream" or "a vegetable oil blend" mean any substance, mixture or compound regardless of the name by which it is represented, which contains vegetable fats or oils and proteins derived from animal or vegetable sources, and whose appearance, odor and taste is similar to cream, half and half, milk or a mixture of milk and cream, to the point of rendering these products difficult to differentiate from each other.



50-G - Licenses to manufacturers of melloream.

50-g. Licenses to manufacturers of melloream. 1. No person shall engage in the manufacture or production of melloream in the state of New York or for sale or distribution in the state of New York unless duly licensed as provided in this article or unless licensed as a milk dealer pursuant to article twenty-one of the agriculture and markets law.

2. Application for a license shall be made upon a form prescribed by the commissioner and shall include such facts concerning the applicant's status and operations as are deemed necessary by the commissioner for administration of this article. A license shall be for a period not to exceed two years and a renewal of license must be duly made at least thirty days in advance of the expiration date. The license fee pursuant to this article for the license period for a person who is not otherwise licensed as a milk dealer pursuant to article twenty-one of the agriculture and markets law shall be fifty dollars for each manufactory, plant or place where melloream is manufactured or produced.

3. No license issued pursuant to this article to a manufacturer of melloream shall be denied or revoked unless the commissioner finds by a preponderance of evidence, after due notice and opportunity of a hearing to the applicant or licensee, that such person is not in compliance with or is in violation of any of the provisions of this article or regulations of the commissioner governing the manufacture and labeling of melloream.



50-H - Entry, inspection and investigation.

50-h. Entry, inspection and investigation. Any person designated for the purpose shall have access to and may enter at all reasonable hours all places where melloream is being manufactured, packaged or stored for sale or distribution in the state of New York, where melloream is otherwise being handled or sold in the state of New York, or where the books, papers, records or documents relating to such transactions are kept, and shall have power to inspect and copy the same, and may administer oaths and take testimony for the purpose of ascertaining facts which in the judgment of the commissioner are necessary to administer this article. The commissioner may inspect a plant beyond the boundary of the state, and when he does, the applicant or licensee shall, prior to such inspection, agree to pay, in addition to the license fee provided pursuant to subdivision two of section fifty-g of this article, fees for the inspection of the plant by the commissioner or his representatives. Such fees shall be twenty-five dollars for each day consisting of seven hours or part thereof during which an employee of the commissioner spends traveling to and from and inspecting the plant. In addition the applicant or licensee shall agree to pay all necessary expenses including but not limited to expenses for traveling, lodging and meals. The commissioner may, if satisfied with the adequacy of inspection by some other regulatory agency, and if satisfied that there is substantial compliance with the regulations of the commissioner, forego actual inspection of such out-of-state plant or plants.



50-I - Labeling of melloream and vegetable oil blends.

50-i. Labeling of melloream and vegetable oil blends. Whenever the brand name of melloream or a vegetable oil blend, as defined in section fifty-f, appears on the container so conspicuously as to be seen under customary conditions of purchase, there shall immediately and conspicuously precede or follow the brand name or product designation without intervening written, printed or graphic matter in letters at least one-third of the size of the brand name and on a contrasting background, any one of the following statements: "melloream," "a vegetable blend," "a vegetable oil product," "not a dairy product," and the words "milk," "cream," "half and half," or "a mixture of milk and cream" shall not be used on the package label of melloream or vegetable oil blends except to the extent that there shall also appear on the label an accurate list of ingredients. In the event that a product under this section shall contain an ingredient which has been derived from milk or a milk by-product or during its formation has used milk or a milk by-product, the ingredient labeling shall after specifying the name of the ingredient, place in parentheses the words "milk derived".

Persons or corporations offering such products for sale shall upon request by the commissioner submit to him evidence in support of any nutritional claims made for such products through advertising, labeling or public announcement, and failure to submit such evidence or to revise such claims in the manner suggested by the commissioner shall be presumed to be a misbranding of said products within the meaning of section two hundred one of this chapter.



50-J - Serving melloream, vegetable oil blends and cream in restaurants and other public eating places.

50-j. Serving melloream, vegetable oil blends and cream in restaurants and other public eating places. Whenever melloream, a vegetable oil blend, cream, half and half, milk or a mixture of milk and cream is served in a restaurant, hotel, boarding house, lunch counter, place of entertainment, public eating place or any establishment where food is sold for consumption on the premises, the name of the product served should be clearly stated by label, sign or menu statement in a manner likely to be read by the customer.



50-K - Rules and regulations.

50-k. Rules and regulations. The commissioner shall from time to time, after inquiry and public hearing, promulgate and adopt rules and regulations to supplement and give full effect to the provisions of section fifty-e. Such rules and regulations shall establish sanitary regulations pertaining to the manufacture, packing and distribution of melloream and vegetable oil blends, including the sanitary condition of buildings, ground, and equipment where melloream and vegetable oil blends are manufactured and the sanitary condition of the ingredients and of the persons in direct physical contact with melloream and vegetable oil blends during manufacture. Such sanitary rules and regulations shall be equal to those established for dairy products.



51 - Milk inspection.

51. Milk inspection. The commissioner or his agent, in inspecting milk for the purpose of analysis to determine the percentage of fat or other milk solids, shall take duplicate samples thereof and shall seal both samples, and shall tender, and, if accepted, deliver one sample to the person from whom the milk was taken. When samples are taken from the producer of the milk sampled or his agent, at a place other than the dairy where the milk was produced, the commissioner or his agent shall within ten days thereafter, with the consent of the producer, take duplicate samples of the mixed milk of the herd of cows from which the milk first sampled was drawn, and shall deliver one such sample to the producer or his agent and shall submit the other to analysis. If upon analysis it proves to contain no higher percentage of milk solids, or no higher percentage of fat, or has no lower freezing temperature than the sample first taken, then no action shall lie against the producer for violation of standards as established by the commissioner pursuant to the provisions of section forty-six-a. If the producer refuses to allow such herd sample to be taken, then the producer shall be precluded from offering any evidence that the milk from which the first sample was taken was just as it came from the cow. Where a sample of milk taken by the commissioner or his agent consists of the entire contents of a container unopened at the time of taking, no duplicate need be taken or tendered or delivered.



52 - Presumptions in regard to cream and skim milk.

52. Presumptions in regard to cream and skim milk. When cream is separated or skimmed from milk at any station or establishment where milk is received from producers for the purpose of selling the same or shipping the same to market for consumption as food and the supply of milk on hand thereat at the time of the next regular daily shipment of milk therefrom, consisting of the total amount of milk in such shipment, together with that remaining on hand immediately after such shipment, is not thereby decreased or correspondingly less than the total quantity received during any period extending from some point of time before such skimming was done until the time of such shipment, together with the amount of milk on hand at the commencement of such period, and such decrease is not equal in amount to the quantity of milk that must have been used in so separating such cream in addition to the quantity otherwise there used or disposed of during such period, such fact is conclusive that skim milk or other foreign substance was added to such milk supply within such period and shall be presumptive evidence within the meaning of this section that the same was added to each can or vessel of milk in such shipment. When cream or skim milk is found to have been on the premises of any such station or establishment or is sold or shipped therefrom, such cream or skim milk so found or so sold or shipped therefrom shall be presumed to have been produced by separating or skimming at such station or establishment. In any action or proceeding relative to the adulteration of milk by removing cream therefrom or adding skim milk or other foreign substance thereto, it shall be presumed that when cream has been produced by so skimming or separating or butter has been manufactured, there was made at least five quarts of milk in the production of each quart of cream so produced and there was necessarily so produced thereby at least four quarts of skim milk to each quart of cream so produced, and that there was used at least nine quarts of milk in the production of each pound of butter so manufactured.



54 - Regulations in regard to manufactories, plants or places where milk or cream is brought or received.

54. Regulations in regard to manufactories, plants or places where milk or cream is brought or received. No person shall sell, supply or bring to any butter or cheese factory or to any plant or place which manufactures a food product from milk or which ships or sells milk for consumption any milk diluted with water, or any unclean, impure, unhealthy, adulterated or unwholesome milk, or milk from which any of the cream has been taken, except pure skim milk to skim-cheese factories. No person shall sell, supply or bring to be manufactured to any butter or cheese factory or to any plant or place which manufactures a food product from milk or which ships or sells milk for consumption any milk that is sour or from which has been kept back any part of the milk commonly known as strippings, except pure skim milk to skim-cheese factories. The owner or proprietor or the person having charge of any such manufactory, plant or place where milk is received for any such purpose, not buying all the milk used by him, shall not use for his own benefit, or allow any of his employees or any other person to use for his own benefit, any milk, cream, butter or cheese or any other product thereof, brought to such factory, without the consent of the owners of such milk or the products thereof. Every such manufactory, plant or place not buying all the milk used, shall keep a correct account of all the milk or cream daily received, of the number of packages of butter and cheese made each day, and the number of packages and aggregate weight of cheese and butter disposed of each day; which account shall be open to inspection to any person who delivers milk to such manufactory, plant or place. Every purchaser or receiver of milk from the producer thereof, for manufacturing purposes or for reselling the same, shall on written request therefor, tender daily thereafter at time of delivery to such producer, or to the person delivering such milk to such purchaser in behalf of such producer, a written statement of the amount of milk so received or purchased until or unless such producer notifies such purchaser in writing that he no longer desires such statement; such statement shall give, first, the name of the producer or seller, second, the date of delivery, third, the amount so delivered, fourth, shall be signed by the purchaser or his duly authorized representative; such statement shall be given in the terms of the unit used as a basis for determining the value thereof. Such purchaser or receiver shall, at each periodical time of payment for such milk, give each such producer, so delivering milk, a statement showing the amount of milk delivered during the periodical time for which payment is made, and the average per centum of butter fat test of same, provided payment is made on basis of butter fat content.

Any person having charge of a milk gathering station or establishment as aforesaid shall keep a true and correct monthly record of the receipts of milk or other dairy products received at such station or establishment, and also a true and correct monthly record of all sales or shipments of milk, cream or other dairy products shipped or sold from such station or establishment, and shall also keep a true and correct monthly record of the amount of skim milk produced in such station or establishment and of the disposition of said skim milk. Such record shall be preserved at such station or establishment for at least two years after the same shall have been made and such records shall at all times be open to the inspection of the commissioner, his assistants or agents. When cream is sold or shipped from any such station or establishment so selling or shipping milk for consumption as aforesaid, each original bottle or package of one quart or less of cream so shipped or sold shall bear a label securely attached to the side of such bottle or package on which shall be conspicuously printed the word "cream" in black letters of at least one-fourth of an inch in length or else the word "cream" shall be blown in the side of such bottle in plain raised letters of at least one-half an inch in length, and the top and side of each and every other original package or can containing cream or original crate or case containing bottles of cream so shipped or sold shall bear a label securely attached on which shall be conspicuously printed the word "cream" in black letters of at least one inch in length and also a plainly written or printed statement on the label stating from whom and what station the same is shipped and the name of the consignee and point of destination and date on which the cream therein was produced by such separation or skimming. The shipment of each and every such original package of cream so shipped and not so labeled as herein required shall constitute a separate violation.



55 - Skimmed milk, whey, buttermilk or milk container or plant equipment rinsings to be heated before being used for feeding.

55. Skimmed milk, whey, buttermilk or milk container or plant equipment rinsings to be heated before being used for feeding. Any person operating any butter factory, cheese factory or other milk plant, before delivering to any person any skimmed milk, whey, buttermilk or milk container or plant equipment rinsings, to be used for the feeding of domestic animals, shall cause such by-product to be uniformly heated to a temperature of not less than one hundred and forty-three degrees Fahrenheit and held at such temperature for at least thirty minutes, or to be uniformly heated to a temperature of one hundred and seventy degrees. No such by-product shall be used for the feeding of domestic animals until heated as provided herein.



56 - Determination of the content of milk and/or cream where purchase or settlement therefor is made on the basis of such content.

56. Determination of the content of milk and/or cream where purchase or settlement therefor is made on the basis of such content. 1. The commissioner shall, after public hearing, prescribe, by rules and regulations, the methods, equipment, and procedures, including the calibration and use of electronic equipment, which shall be used in determining the percentage of the components of milk and/or cream where the result of such determination is to be used wholly, or in part, as a basis for payment or settlement for such milk and/or cream, or where the proceeds of co-operative creameries or such milk-receiving or manufacturing plants are allotted on the basis of the determination of a component or components of milk, or where the result of such test is used for the purpose of official inspection or for public record.

2. Whenever the amount of a milk component or components contained in milk and/or cream is used wholly or in part as a basis for payment or settlement for such milk and/or cream, or whenever such component, or components, of milk and/or cream are made a matter of public record or official inspection, no person or persons shall report or record a greater or lesser percentage or average percentage of such milk component than is actually contained in such milk and/or cream. The commissioner or persons employed by him for that purpose may at any time inspect the equipment and assist in making tests of milk and/or cream received at any milk-receiving or manufacturing plant or other place of testing for the purpose of determining the accuracy of tests so made.

3. Any person or persons using other than the method, equipment and procedures prescribed by the commissioner pursuant to this section, or crediting any patron delivering milk and/or cream with a greater or lesser percentage or average percentage of a milk component than is actually contained in such milk and/or cream so delivered and as determined by such prescribed method or methods shall be deemed to have violated the provisions of this chapter.

4. For the purposes of this article, components of milk or cream shall include non-fat solids, milk fat, protein, lactose and total solids contained in milk or cream.



56-A - Taking of composite sample; record of tests.

56-a. Taking of composite sample; record of tests. Corporations, associations or persons buying milk and/or cream from producers of milk and/or cream to be paid for on the basis of the percentage of a component or components of such milk or cream and taking samples therefrom to form a composite sample to be tested periodically to determine its value on such basis, shall, at the request of the producer, or of his agent designated in writing, take such samples in duplicate and subject them to the same treatment. At the end of the period for which the composite samples were taken, such corporation, association or person shall tender same to the producer thereof, or to his authorized agent, and give such producer, or his authorized agent, the choice of one of the two composite samples so taken. Such producer, or his authorized agent, may send such duplicate composite sample, properly marked for identification of the component or components upon which payment or settlement for the milk is based and with the producer's name and post office address, to the New York State food laboratory of the department within three days from the receipt thereof. Such laboratory shall cause such sample to be tested for the per centum of such component or components contained therein, and shall cause a report of such test to be sent to the producer or to his authorized agent, from whom it was received within ten days thereof, or as soon thereafter as possible. Persons testing composite samples of milk and/or cream taken from milk or cream bought or received from producers, where the value thereof is determined by the percentage of a component or components contained in such milk or cream, shall preserve intact the remaining portion of the sample from which the test was made, and in the case of milk keep the same for at least ten days and in the case of cream keep the same for at least one day after the making of such test, for the purpose of permitting the commissioner or his duly authorized representative to examine and test the same. Whenever a producer shall designate in writing his authorized agent, the period for which such authorization shall be in effect shall be stated and the time or times when such duplicate composite sample or samples shall be tendered to the authorized agent. The corporation, association or person buying such milk and/or cream shall permit the authorized agent to collect the samples so chosen.

Persons making such tests of samples of milk and/or cream so purchased or received shall, immediately after such tests are completed, prepare a list containing the names or numbers of the producers whose milk and/or cream was so tested, and place opposite each such producer's name or number the percentage of each component or components, upon which payment or settlement is based, found to have been contained in the sample of milk and/or cream representing the milk and/or cream delivered by each such producer. Such lists so prepared shall be made with indelible pencil or permanent ink and shall be filed in the plant or place where such milk and/or cream is bought or received, and each such list shall be duly signed by the person making such tests and preparing such lists, and such person shall place beneath his signature the number of the state license under which he is testing.

All such lists shall be kept as a record for at least one year and shall be open to examination at all times by the commissioner or his duly authorized representative. At any time, upon request of any producer, or his authorized agent, the purchaser or receiver of such milk and/or cream shall permit such producer to examine such part of said record as contains information concerning the samples of milk and/or cream representing the milk and/or cream delivered by such producer. Every such purchaser or receiver of milk and/or cream from the producer thereof shall, on written request therefor, made by the producer or by his authorized agent, mail or deliver to the producer or his authorized agent, at each time thereafter when such list is made a written statement of the percentage of the component or components, upon which payment or settlement was based, found to have been contained in the sample or samples representing the milk and/or cream delivered by such producer.

Without the written permission of the commissioner, no sample of milk and/or cream so tested by the purchaser or his representative shall be tested at a plant or place other than the one where received, nor without such permission shall any such sample of milk be removed from any such plant or place where tested within ten days from the date of testing, nor shall any such sample of cream be removed therefrom within one day from such date of testing.



56-B - Determination of bacteria in milk and/or cream where purchase or settlement is made therefor on the basis of bacterial count.

56-b. Determination of bacteria in milk and/or cream where purchase or settlement is made therefor on the basis of bacterial count. In milk-receiving or manufacturing plants and other places using methods approved by the commissioner for determining the bacterial count in milk and/or cream, where the result of such determination is to be used wholly or in part as a basis for payment or settlement for such milk or cream, or where the proceeds of co-operative creameries or such milk-receiving or manufacturing plants are allotted on the basis of the bacterial count, no pipette or syringe shall be used in such determination unless the same has been legibly and indelibly marked with the letters "N. Y." by the commissioner or by his duly authorized representative. No such pipette or syringe shall be so marked unless it has been found upon examination to be so constructed and graduated as to deliver accurately the amount of liquid required for the determination. The provisions of this article, however, shall not preclude the use of a pipette already marked "S. B." or "N. Y.", by the director of the New York state agricultural experiment station.

Whenever the bacterial count of such milk and/or cream is used wholly or in part as a basis for payment or settlement for such milk and/or cream, or whenever the bacterial count affects the classification of the milk and/or cream as received from the producer, or the acceptance or rejection of such milk and/or cream by the operator of a milk-receiving or manufacturing plant, no person or persons shall report or record a larger or smaller bacterial count than that obtained by the actual examination of the milk and/or cream so delivered by the producer. The commissioner or persons employed by him for that purpose may at any time inspect the equipment and assist in making bacterial counts of milk and/or cream received at any milk-receiving or manufacturing plant or other place where counts are made for the purpose of determining the accuracy of the counts so made.

Any person or persons using other than the properly marked pipettes or syringes or crediting any patron delivering milk and/or cream with a larger or smaller bacterial count than that obtained by the actual count of the bacteria in the milk and/or cream so delivered and as determined by the method or methods approved by the commissioner shall be deemed to have violated the provisions of the agriculture and markets law.



57 - Licensing of persons in charge of milk-gathering stations, manufactories or plants; licensing of persons sampling milk and/or cream and/or determining

57. Licensing of persons in charge of milk-gathering stations, manufactories or plants; licensing of persons sampling milk and/or cream and/or determining weight or volume of milk and/or cream; and of persons making milk component tests. 1. No person shall take charge, either as superintendent, manager or otherwise, of any milk-gathering station, manufactory or plant where milk and/or cream is received from producers for sale or resale or for manufacture, unless licensed by the commissioner.

2. No person shall measure, weigh, or otherwise determine the volume or weight of milk and/or cream received from or offered for sale by the producer thereof or sample such milk and/or cream, or handle, or prepare such milk and/or cream samples when such samples are to be used for the purpose of determining the amount of a milk component or components contained therein, and/or to determine the bacterial count thereof, or for any other purpose where the result of such test or examination is used as a basis for payment for such milk and/or cream, for the classification of such milk and/or cream, for the rejection or acceptance of such milk and/or cream, or for official inspection, or for public record, unless licensed by the commissioner provided, however, that the provisions of this section shall not be deemed to apply to any person employed by the state department of health or any municipal department of health in New York state when performing his official duties for such health agency. Such license shall be designated as a "milk receiver's license."

3. No person shall prepare or test milk and/or cream samples by any method, for the purpose of determining the amount of any milk component contained therein, where the result of such test is used as a basis for payment for such milk and/or cream, or for official inspection or for public record, unless licensed by the commissioner.

4. Application for a license, or licenses shall be made upon a form prescribed by the commissioner. The applicant shall furnish satisfactory evidence of good moral character, and shall give proof of his ability to perform the functions for which a license is applied, to the satisfaction of the commissioner. The applicant shall pay a license fee of five dollars to the commissioner for remittance to the state treasury. The commissioner, in his discretion, may combine in one license authority to perform any of the functions for which a license is required pursuant to the provisions of subdivisions one, two and three of this section. A license shall be for a period not exceeding five years, and may be renewed, in the discretion of the commissioner, for successive periods of not exceeding five years each upon payment of a license fee of two dollars to the commissioner for remittance to the state treasury.

Each license shall be kept at the place where the licensee is employed and shall be open to inspection.

A license may be revoked by the commissioner, after a hearing upon due notice to the licensee, for false statement in the application, dishonesty, incompetency, inaccuracy or a violation of the provisions of this article, and a license to take charge of a milk-gathering station, manufactory or plant may also be revoked for dishonesty, incompetency, inaccuracy, or a violation of the provisions of this article by any person working under the direction of the licensee and subject to his orders.



57-A - Licensing of persons making bacterial counts of milk and/or cream or making tests of milk and/or cream to detect certain abnormalities.

57-a. Licensing of persons making bacterial counts of milk and/or cream or making tests of milk and/or cream to detect certain abnormalities. No person shall test milk and/or cream in order to determine the bacterial or leucocyte count or make other tests to determine the presence or absence of abnormal milk, where the results of such test affects the rate of payment to the producer for such milk and/or cream, the classification of milk and/or cream as received from the producer, or the acceptance or rejection of such milk and/or cream by the operator of a milk-receiving or manufacturing plant, unless licensed by the commissioner. Application for such license shall be made upon a form prescribed by the commissioner. The applicant shall furnish satisfactory evidence of good moral character, and shall demonstrate his ability to make such tests by an examination under the direction of the commissioner. The applicant shall pay a license fee of five dollars to the commissioner for remittance to the state treasury. A license shall be for a period not exceeding five years. A license may be renewed in the discretion of the commissioner, without an examination, for successive periods of not exceeding five years each upon payment of a license fee of two dollars to the commissioner for remittance to the state treasury.

Each license shall be kept at the place where the licensee is engaged in testing milk and/or cream and shall be open to inspection.

A license may be revoked by the commissioner, after a hearing upon due notice to the licensee, for dishonesty, incompetency, inaccuracy or a violation of the provisions of this article.



59 - Powers of the department concerning oleomargarine.

59. Powers of the department concerning oleomargarine. The department through the commissioner shall have power and it shall be its duty to:

1. Investigate, inspect and supervise the sale and exposure for sale of oleomargarine for home consumption.

2. Investigate, inspect and supervise the sale and serving in public eating places of oleomargarine.

3. Make and enforce reasonable rules and regulations implementing the provisions of this chapter relating to the manufacture, production and sale of oleomargarine.

Nothing contained in this section shall be deemed or construed to limit in any way the effect of any other provision of this chapter conferring a power or imposing a duty upon the department or the commissioner.



61 - Manufacture, sale, and use of oleomargarine.

61. Manufacture, sale, and use of oleomargarine. 1. Definitions. For the purposes of this section, the following terms shall have the following meanings:

(a) "Person" means any person, firm, corporation, copartnership, association, co-operative corporation, or unincorporated co-operative association.

(b) "Oleomargarine" or "margarine" means any oleaginous substance, sold or exposed for sale, as a substitute for, or to take the place of, or used for the same purpose or purposes as butter, or having the appearance, odor, or taste which is similar to butter, and which is not made exclusively of milk or cream, or any substance into which any oil or fat other than that obtained from milk or cream has been introduced to take the place of butterfat. The terms include oleomargarine of any shade or color.

(c) "Public eating place" means any hotel, boarding house, restaurant, saloon, lunch counter, place of public entertainment or any other place where prepared or cooked food is offered for sale to the public for consumption on the premises. When a hotel or other establishment operates more than one public eating place, each such place shall be deemed to be a separate public eating place. It shall be deemed to include camps, dude ranches, and other similar establishments operated for profit even though restricted to a certain age, or other distinctive group, but shall not be deemed to include religious, charitable or private camps.

2. Fat standard. Oleomargarine manufactured, sold, offered or exposed for sale shall contain not less than eighty per centum of fat.

3. Notice to consumers. Consumers shall be given notice of the use of oleomargarine in public eating places under the following conditions and in the following manners.

(a) If oleomargarine is served directly to the customer or is placed on the table or counter where the customer is served notice of such serving shall be given.

(b) If oleomargarine is served in such a manner that the customer cannot identify it, notice of such serving shall be given, provided, however, that use of oleomargarine in preparation of cooked or other foods, in which the identity of the oleomargarine is lost, shall not require notice.

(c) Form of notice. Notice shall be given in such a manner that it is likely to be seen and understood by each person being served. If the public eating place is such that a single sign can be readily seen by each person being served, such sign shall be sufficient; otherwise notice shall be given by signs so located that one can be seen by each customer, or by notice on menus given to each customer.

(d) Wording of notice. If oleomargarine is served on the tables or counters where customers are served, the notice shall read as, "Oleomargarine served here" or "margarine served here", provided, however, that if the oleomargarine is not served or used in any other manner notice may be given by a label on or accompanying the oleomargarine and identifying it as such. If oleomargarine is served in other ways, the notice shall be the same as hereinabove provided, or may specify the food or foods with which the oleomargarine is served.

4. Rules and regulations. The commissioner is authorized, after due notice and hearing, to issue such rules and regulations as are necessary to carry out the provisions of this section.



62 - Coloring matter, dairy terms, size of package, labeling, false advertising.

62. Coloring matter, dairy terms, size of package, labeling, false advertising. No person, manufacturing with intent to sell, any substance or article to be used as a substitute for cheese and which is not made exclusively from unadulterated milk or cream or both, with or without salt or rennet or both but into which any animal, intestinal or offal fats, or any oils or fats or oleaginous substance of any kind not produced from pure, unadulterated milk or cream, or into which melted butter, or butter in any condition or state or any modification of the same, or lard or tallow shall be introduced, shall add thereto or combine therewith any annatto or compounds of the same, or any other substance or substances whatever, for the purpose or with the effect of imparting thereto a color resembling yellow, or any shade of yellow cheese, nor introduce any such coloring matter or other substance into any of the articles of which the same is composed. No person manufacturing, selling or offering for sale any oleaginous substance not made from pure milk or cream from the same, designed to take the place of butter, shall make or sell the same under any brand, device or label bearing words indicative of cows or the product of the dairy or the names of breeds of cows or cattle, nor use terms indicative of processes in the dairy in making or preparing butter; no oleaginous substance not made from pure milk or cream from the same, designed to take the place of butter, shall hereafter be sold, offered or exposed for sale in this state unless

(1) such substance is packaged,

(2) the net weight of the contents of any package thereof sold in a retail establishment is one pound or less,

(3) there appears on the label of the package (a) the word "oleomargarine" or "margarine" in type or lettering at least as large as any lettering on such label, (b) a statement of the net weight of the contents of the package, and (c) a full and accurate statement of the ingredients contained in such substance, and

(4) each part of the contents of the package is contained in a wrapper which bears the words "oleomargarine" or "margarine" in type or lettering not smaller than twenty point type. No person, firm, association or corporation shall, in connection or association with the sale or exposure for sale, advertisement, or on the package, of any substance designed to be used as a substitute for butter, represent or suggest by any means whatever that such substance is a dairy product, except that nothing herein contained shall prevent an accurate statement of any of the ingredients contained in such substance.



63 - Labeling of imitation cheese; imitation cheese food and products containing imitation cheese.

63. Labeling of imitation cheese; imitation cheese food and products containing imitation cheese. 1. Whenever the brand name or product designation of imitation cheese or imitation cheese food appears on a package, the brand name or product designation, whichever is larger, shall be immediately preceded, without intervening printed or graphic material by the word imitation and the name of the food imitated, in letters of the same color and on the same contrasting background and of equal size as the brand name or product designation, whichever is larger.

2. On the label of any product containing imitation cheese or imitation cheese food, the product designation shall be immediately preceded or followed by the words "contains imitation cheese" or "contains imitation cheese food" whichever is appropriate, in letters of the same color and on the same contrasting background and of equal size as the product designation.

3. Whenever imitation cheese or imitation cheese food is used in a product which is offered for sale for carry out or on premises consumption, a sign shall be prominently posted at the place of sale which states the product designation of the food followed immediately by the words "contains imitation cheese" or "contains imitation cheese food," whichever is appropriate. The letters on such sign shall be in block letters at least three inches in height and on a contrasting background which can be easily read by consumers under normal conditions of purchase.

4. Whenever any product which contains imitation cheese or imitation cheese food product is offered for sale on the menu of any service food establishment, the product designation on such menu shall be immediately followed by the words "contains imitation cheese" or "contains imitation cheese food", whichever is appropriate, in letters of equal size and on a contrasting background.

5. Whenever any imitation cheese or imitation cheese food product is placed on the tables or otherwise made available for use by customers in any service food establishment, the container of such product shall be conspicuously labeled "imitation cheese", or "imitation cheese food product".

6. The commissioner shall promulgate such rules and regulations as are necessary and appropriate to carry out the provisions of this section, including specific identification of imitation cheese and imitation cheese food.



67 - Manufacturers identification markings and grade brands for cheese.

67. Manufacturers identification markings and grade brands for cheese. 1. Every manufacturer of cheddar type cheese made in New York state shall put a stencil, brand, stamp or label upon such cheese indicating the variety of cheese as prescribed pursuant to rules and regulations promulgated by the commissioner pursuant to section forty-six-a; and no person shall use such markings upon any cheese which has not been manufactured under sanitary conditions as set forth in article four of this chapter and in accordance with the rules and regulations of the commissioner. The commissioner shall procure and issue on proper application therefor, and under such regulations as to the custody and use thereof as he may prescribe, a uniform stencil, brand, stamp or label bearing the words "cheddar cheese," "washed curd cheese" or "colby cheese," and a different number assigned by the commissioner for each separate factory to any manufacturer of cheese in New York state licensed by the commissioner. Every such stencil, brand, stamp or label shall be used upon the outside of the cheese and shall not be used upon any other than cheddar, washed curd or colby cheese or packages containing the same. It shall be unlawful for any person to use a cheese identification stencil, brand, stamp or label supplied by the commissioner as herein provided, to mark such cheese which does not conform to standards established by the commissioner pursuant to section forty-six-a. Every whole and uncut cheddar type cheese bearing the numbered identification stencil, brand, stamp or label markings herein provided shall be deemed to be in compliance with the provisions of subdivision five, section two hundred one of the agriculture and markets law.

2. Every manufacturer of New York state cheddar type cheese, or his registered agent as provided herein, may put a state brand stamp or stencil issued by the commissioner upon such cheese manufactured in New York state which meets the requirements of the highest grade for New York state cheese. Such requirements shall be established by the commissioner. Such state brand stamp or stencil issued by the commissioner shall have markings at least one-half inch high, reading on a first line "grade" and on a second line "New York state brand," enclosed within a miniature map of New York state and with the letters "NYS" superimposed thereon. Every such state brand stamp or stencil shall bear a different number for each manufacturer.

3. Every manufacturer of New York state cheddar type cheese, or his registered agent as provided herein, may put a New York standard stamp or stencil upon such cheese manufactured in New York state which meets the requirements of the second highest grade for cheese. Such requirements shall be established by the commissioner. Such New York standard stamp or stencil shall be issued by the commissioner and shall have markings at least one-half inch high, reading on a first line "grade" and on a second line "New York standard," and shall bear a different number for each manufacturer, but no map of New York state shall be a part of this stamp or stencil.

4. No person shall by means of any stencil, brand, stamp, label or other device use identification or grade markings which are similar to those provided pursuant to subdivisions one, two, and three of this section, unless authorized by the commissioner to do so.

5. The commissioner shall keep a record in which shall be registered the name and location of each manufacturer to whom such identification markings are issued as provided in subdivision one of this section, and the name and location of each manufacturer and his designated agent to whom grade markings are issued as provided in subdivisions two and three of this section. Whenever evidence is found or received by the commissioner tending to show that the grade-designating stamps or stencils, as provided in subdivisions two and three of this section, have been used to mark cheese which does not meet the requirements of grade for which it is marked, he may order the custodian of such grade markings to immediately discontinue use thereof and return such stamps or stencils to the commissioner; and it is further provided that the commissioner may order the removal or obliteration of such grade markings as provided herein from the cheese which does not meet the grade represented and as established by the commissioner. The custodian to whom such a grade marking device or devices has been issued, and the use of which has been revoked, or who possesses or has possessed cheese from which grade marks have been ordered obliterated, shall, upon request, be granted a hearing before the commissioner or his designated agent, and at such hearing, said custodian may present evidence to show why use of such device or devices should be restored to him and obliterated grade marks on cheese should be replaced. The commissioner may promulgate rules and regulation pertaining to the use of the New York state identifications and grade markings issued by him as provided in this section.



67-B - Pasteurization of cheese.

67-b. Pasteurization of cheese. No person manufacturing cheese or cheese curd or handling cheese or cheese curd as a wholesaler, assembler or broker in the state of New York and no person obtaining cheese from outside the state shall release any cheese or cheese curd to the retail trade or to consumers unless such cheese or cheese curd has been pasteurized or has been made from whole milk, skim milk or cream which has been pasteurized in accordance with rules and regulations promulgated by the commissioner after inquiry and public hearing; except that cheese cured for sixty days or longer after manufacture may be made from unpasteurized milk.



68 - Use of false brand prohibited.

68. Use of false brand prohibited. No person shall offer, sell or expose for sale, in any package, butter or cheese which is falsely branded or labeled.



69 - County trade marks.

69. County trade marks. At a regular or special meeting of a county dairymen's association in any county of the state there may be adopted a county trade mark, by a majority of the members present and voting, to be used as a trade mark by a person manufacturing pure unadulterated butter or full-cream cheese in such county. The secretary of the association shall forthwith send to the commissioner a copy of such trade mark, which copy he shall place on file in his office, noting thereupon the day and hour he received the same. But one county trade mark for butter and for cheese shall be placed on file for the same county. No association shall adopt any trade mark of any county already on file, or use that of any other county in the formation of a trade mark.



70 - Branded cans, jars, bottles, cases, boxes or barrels not to be sold, remarked or used without consent of owner.

70. Branded cans, jars, bottles, cases, boxes or barrels not to be sold, remarked or used without consent of owner. No person shall hereafter without the consent of the owner use, sell, dispose of, buy or traffic in any milk can, jar or bottle, or any cream can, jar or bottle, or any milk bottle case, or any meat case, box or barrel having the name or initials of the owner stamped, marked or fastened on such can, jar, bottle, box, barrel or case, or wilfully mar, erase or change by remarking or otherwise said name or initials of any such owner, so stamped, marked or fastened upon said can, jar, bottle, box, barrel or case. Nor shall any person without the consent of the owner place in any such can, jar or bottle, any substance or product other than milk or cream.



71 - Registration of mark; defacing mark; seizure.

71. Registration of mark; defacing mark; seizure. Any person owning milk cans, jars, bottles, bottle cases or carton cases upon which he has placed or desires to place any designating mark may register the said designating mark with the commissioner, who shall keep a record thereof, and he may also register with the commissioner, from time to time, the number of such cans, jars, bottles, bottle cases or carton cases, which he has or is to have, which do or may bear such designating mark. Such cans, jars, bottles, bottle cases or carton cases may, after such registration be numbered consecutively and such consecutive numbers may be registered in the department, as above provided, with the designating mark. If any such can, jar, bottle, bottle case or carton case, bearing such designating mark, shall be found in possession of, and being used by any person other than the one so registering the same it shall be presumptive evidence of a violation of the provisions of this article, unless such person has the consent of the owner thereof to so have and use the same.

No person, except the original owner thereof, or a person duly authorized by him so to do, shall remove, deface or erase any of the marks upon the cans, jars, bottles, bottle cases or carton cases herein provided for.

When the commissioner, or any person duly authorized by him, shall find any such cans, jars, bottles, bottle cases or carton cases, bearing such registered designating mark, in the possession of or being used by another person than the owner thereof, he may seize the same, and if evidence is produced in three days showing that such person had been given permission to have or use such cans, jars, bottles, bottle cases or carton cases, then they shall be delivered by the commissioner, or his agents, to the person from whom taken, otherwise the commissioner shall notify the owner of such cans, jars, bottles, bottle cases or carton cases, that he has the same and upon application deliver the same to such owner.






Article 4-A - (Agriculture & Markets) Frozen Desserts

71-A - Declaration of policy.

71-a. Declaration of policy. 1. It is hereby declared that the dairy industry is a paramount industry of the state and the production, processing, packaging, distribution and sale of frozen desserts is an important segment of the dairy industry and is of vast economic importance to the state and of vital importance to the consuming public of the state, and which should be encouraged and promoted in the public interest. It is further declared to be in the interest of the dairy industry and of the consuming public that there be uniformity of standards for frozen desserts as between the various states and the federal government to the end that there may be free movement of frozen desserts between the states and to the end that the inefficiency, needless expense, and confusion caused by differences in products sold under the same name, and differences in labeling of identical products may be eliminated. Regulations pertaining to sanitary requirements, production, processing, all labeling requirements, and distribution of frozen desserts products which are uniform and uniformily enforced are essential for the protection of consumers and the economic well being of the dairy industry. It is further declared that advances in food technology have resulted in the development of products similar to frozen desserts, including such products having a lower butterfat content and products made with oils or fats other than butterfat and with solids not fat from sources other than dairy products and that such products are recognized as wholesome and nutritious articles of food; that such products are similar in appearance, odor or taste and are difficult to differentiate from frozen desserts made with dairy products. It is further declared to be the purpose of this article to promote honesty and fair dealing in the interest of consumers, to insure fair competition as between the manufacturers and distributors of the different products and to prevent confusion and deception in the sale of all such products by establishing definitions and standards of identity for such products, to eliminate needless duplication of inspection and conflicting and diverse requirements by various agencies, and by providing for rules and regulations which will effect their orderly marketing and insure uniform sanitary standards and enforcement.

2. For the purpose of this article and for any rules and regulations promulgated pursuant thereto, the term "frozen desserts" shall be deemed to include ice cream, frozen custard, French ice cream, French custard ice cream, artificially sweetened ice cream, ice milk, freezer made shakes, fruit sherbert, water ice, quiescently frozen confection, quiescently frozen dairy confection, manufactured desserts mix, frozen confection, mellorine frozen dessert as all such products are commonly known, together with any mix used in such frozen desserts, and any products which are similar in appearance, odor or taste to such products, or are prepared or frozen as frozen desserts are customarily prepared or frozen, whether made with dairy products or non-dairy products.

3. a. "Person" means and includes any individual, copartnership, corporation, cooperative association, cooperative corporation, or unincorporated association.

b. "Plant" means any single location or mobile manufacturing unit which manufactures frozen desserts.

4. Rules and regulations. (a) The commissioner shall, after public hearing, promulgate definitions and standards for frozen desserts including those made with dairy products, those not made with dairy products and those which are similar in appearance, odor or taste to such products or are prepared or frozen as frozen desserts are customarily prepared or frozen, together with rules and regulations for the packaging and all labeling requirements for all such products, and other conditions relating to the wholesale manufacture, processing, packaging, distribution and sale at wholesale of all such products; including, but not limited to, sanitization pertaining to manufacture, processing, handling, distribution, buildings, grounds, equipment, personnel and pasteurization or heat treatment of frozen desserts or ingredients. No municipality or county may impose any regulation or standard for frozen desserts different from those provided herein or by regulations promulgated hereunder. No municipality or county may require the inspection of frozen dessert plants beyond its borders and shall accept the certification of the commissioner that such plants conform to this act and the rules and regulations promulgated hereunder, unless there is substantial reason to believe that a manufacturer of frozen desserts, offered for sale in such county or municipality, is not in substantial compliance with the requirements of this article or the regulations promulgated pursuant thereto.

(b) Following any hearing to consider definitions and standards or rules and regulations, pursuant to paragraph (a) of this subsection, the commissioner shall issue a recommended decision and shall afford interested parties an opportunity to file exceptions to such recommended decision based upon the facts in the hearing record. After full consideration has been given to such exceptions, a final decision shall be made.

(c) No person shall manufacture, distribute or sell in this state a frozen dessert for which a definition and standard has not been promulgated pursuant to this article.

(d) Any person who desires to manufacture, distribute or sell in this state, any frozen dessert for which a definition and standard has not been promulgated by the commissioner pursuant to this section, shall first make application to the commissioner for the promulgation of a definition and standard for such proposed frozen dessert. Such application shall include the essential details of such proposed definition and standard. Upon the receipt of such an application, the commissioner shall call a public hearing for the purpose of considering such proposed definition and standard. In determining whether or not such proposed definition and standard shall be promulgated, the commissioner shall consider, among other things, the following:

1. Is the proposed product a frozen dessert as provided pursuant to the provisions of subdivision two of this section?

2. Is the proposed frozen dessert substantially different from other frozen desserts for which definitions and standards have already been promulgated by the commissioner?

3. Is it in the public interest to promulgate such proposed definition and standard?

4. Will the promulgation of such proposed definition and standard be advantageous to consumers and not result in a lowering of health standards or promote fraud and deception? Following the hearing to consider any such proposed definition and standard, the commissioner shall issue a recommended decision as provided pursuant to paragraph (b) of subdivision four of this section, either adopting, modifying, or denying the proposed definition and standard, giving interested parties an opportunity to file exceptions, within thirty days, to such recommended decision based upon the facts in the hearing record, and after full consideration has been given to any such exceptions, a final decision shall be made.



71-B - Application for license.

71-b. Application for license. 1. Every wholesale manufacturer of frozen desserts produced for sale, and every person who sells, offers or exposes for sale, or has or possesses for sale other than exclusively at retail, any frozen dessert, shall, not later than the first day of February of every other year, file with the commissioner an application for a license upon a form prescribed by the commissioner, which application shall state such facts concerning the applicant's circumstances and the nature of business to be conducted as in the opinion of the commissioner are necessary for the administration of this article. The license period shall be for twenty-four months, beginning March first following.

2. The application of a manufacturer must show that the frozen desserts to be manufactured by the applicant are to be composed of pure and wholesome ingredients and are to be produced under sanitary conditions. The application shall also show the location of each plant at which frozen desserts are to be manufactured, and the name of the brand or brands, if any, under which the same are to be sold.

3. This section shall not apply to any boarding house in respect to frozen desserts manufactured by such boarding house and served to the patrons thereof for consumption on the premises where manufactured, nor to a person, other than a manufacturer, who sells, offers or exposes for sale, or has on hand with intent to sell exclusively at retail, any frozen dessert.



71-C - License fees.

71-c. License fees. (1) Wholesale. The biennial license fee for each plant which engages in the manufacture of frozen desserts for sale at wholesale, shall be determined on the basis of the biennial volume of frozen desserts manufactured as shown in the application of the manufacturer in accordance with the following schedule:

Not to exceed 200,000 gallons $ 50.00

Over 200,000 but not over 400,000 gallons 100.00

Over 400,000 but not over 1,000,000 gallons 200.00

Over 1,000,000 gallons 300.00

In the event that an audit of the records of any wholesale manufacturer of frozen desserts discloses a greater or lesser volume of frozen desserts manufactured than was shown in such manufacturer's application for license, the license fee paid by such manufacturer shall be adjusted accordingly.

(2) Handlers. The biennial license fee for a person other than a manufacturer who in the regular course of business sells, offers or exposes for sale, or who has or possesses for sale, other than at retail, any frozen dessert shall be twenty dollars.

(3) All fees as provided herein shall be tendered to the commissioner with the application and upon issuance of the license shall be remitted by the commissioner to the state treasury.



71-D - Issuance of License.

71-d. Issuance of License. No license shall be granted unless the commissioner is satisfied that the applicant is qualified by character and experience, and is equipped to conduct the proposed business properly. Prior to the issuance of a license to manufacture frozen desserts, to satisfy himself that the applicant is equipped to conduct the proposed business properly, as required in this section, and at any other time when, in his discretion, he shall deem such action necessary, the commissioner may inspect the plant and equipment of the applicant. The commissioner may enter into and effectuate reciprocal agreements with other states, covering regulation and inspection of frozen dessert plants, as will insure inhabitants of this state frozen desserts substantially complying with the requirements herein enacted or promulgated in rules and regulations hereunder and as part of such agreements may approve or accept inspections and regulation of other states covering frozen desserts plants. The commissioner may inspect a plant beyond the boundary of the state, and when he does, the applicant shall, prior to such inspection, pay by certified check, bank check, domestic or international money order in funds of the United States, in addition to the license fee set forth in section seventy-one-c of this article, fees for inspection of the plant by the department. Such fees shall include expenses for all time during which an employee of the department spends traveling to and from and inspecting the plant. In addition, the applicant shall pay all necessary and reasonable expenses incurred in making such inspection, including, but not limited to, expenses for traveling, lodging and meals and the inspector's salary, including fringe benefits, and overtime if applicable. The commissioner, if satisfied with the qualifications of the applicant as stated in this section and if satisfied that the equipment, the vehicles used for transporting frozen desserts and the premises named in the application and used by the applicant for the manufacture, storage or sale of frozen desserts are maintained in accordance with the standards of sanitation prescribed in the rules and regulations promulgated under the authority of this article, shall issue a license for the handling of frozen desserts. No license shall be issued if any statement in the application is false or misleading, or if the brand name or any label or advertisement of the frozen dessert involved in the application gives a false indication of origin, character, composition or place of manufacture, or is otherwise false or misleading in any particular.



71-E - Revocation or suspension of license.

71-e. Revocation or suspension of license. Any license may be revoked by the commissioner, after notice to the licensee by mail or otherwise and opportunity to be heard, when and if it appears that any statement upon which it was issued was false or misleading, or that any frozen dessert manufactured, sold, offered or exposed for sale, or held for sale, by the licensee is adulterated or misbranded, or is manufactured in a plant, or transported in a vehicle, or stored in equipment not maintained in accordance with the standards of sanitation prescribed in the rules and regulations promulgated under the authority of this article, or that the brand name of any label or advertising of any frozen dessert manufactured, sold, offered or exposed for sale, or held for sale, by the licensee gives a false indication of origin, character, composition or place of manufacture, or is otherwise false or misleading in any particular.

A license may also, after such notice and hearing, be suspended for any of the foregoing reasons until the licensee complies with the conditions prescribed by the commissioner for its reinstatement.

Where the commissioner has denied, revoked or suspended a license, an order to that effect may be issued and service thereof may be made either by personal delivery of a copy, or by mailing a copy in a sealed envelope with postage prepaid to such applicant or licensee, or, in case such applicant or licensee is a corporation, then to any officer or agent of such corporation upon whom a summons may be served in accordance with the provisions of the civil practice law and rules.



71-F - Review.

71-f. Review. The action of the commissioner in refusing to grant a license, or in revoking or suspending a license, shall be subject to review by a proceeding under article seventy-eight of the civil practice law and rules, but the decision of the commissioner shall be final unless within thirty days from the date of the order embodying such action such proceeding to review has been instituted.



71-G - Prohibitions.

71-g. Prohibitions. It shall be unlawful for any person to buy or sell any frozen desserts unless all the parties to such purchase or sale who are required to be licensed under the provisions of this article be duly licensed in accordance therewith.

The foregoing prohibition shall not apply

(1) To any frozen desserts manufactured and sold by a church or a religious organization solely for the benefit of such church or religious organization.

(2) To any frozen dessert manufactured outside of the state of New York and shipped into and/or through this state to be sold without this state while such frozen dessert constitutes the original unbroken package delivered by the shipper to the carrier at the initial point of interstate shipment.

No person shall sell, offer for sale or advertise for sale any frozen dessert, if the brand name of the frozen dessert or the label upon it or the advertising accompanying it shall give a false indication of origin, character, composition, or place of manufacture, or is otherwise false or misleading in any particular.



71-H - Vehicles used for transportation of frozen desserts.

71-h. Vehicles used for transportation of frozen desserts. All vehicles used for the transportation and distribution of frozen desserts shall be constructed of impervious material capable of being cleaned, shall be kept clean and sanitary, shall be so operated as to protect their contents from contamination, and shall have prominently displayed thereon the name and address of the licensee who sells, offers or exposes for sale, or holds with intent to sell, such frozen desserts.



71-I - Illegal use of equipment.

71-i. Illegal use of equipment. (1) No person shall sell or offer or expose for sale frozen desserts in any container which is falsely labeled as to the name of the manufacturer or place of manufacture, or in any other respect.

(2) No person shall misrepresent in any manner the name of the manufacturer or the place of manufacture of frozen desserts.

(3) No person shall use or cause or permit to be used, for the purpose of preserving or holding frozen desserts, any cabinet, can, container or other equipment owned by any other person without the written consent of such owner.

(4) No person shall place any frozen desserts or any other products of one manufacturer in the cabinet, cabinet compartment, can, container or other equipment belonging to another manufacturer without the written consent of the owner of such cabinet, cabinet compartment, can, container or other equipment.

(5) No person, other than the owner, shall remove, erase, obliterate, cover or conceal the owner's name or any distinguishing mark or device which may appear or be placed on any cabinet, can, container or other equipment.



71-J - Samples of frozen desserts for analysis.

71-j. Samples of frozen desserts for analysis. A representative sample of frozen deserts for analysis shall consist of a quantity to be determined by the commissioner.



71-K - Violations; remedies.

71-k. Violations; remedies. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provisions of this article or of the rules and regulations promulgated thereunder, and, in addition to any other remedy under article three of this chapter or otherwise, may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county as provided in the civil practice law and rules, or to the supreme court in the third judicial district.






Article 4-B - (Agriculture & Markets) MILK SANITATION

71-L - Milk sanitation; powers, functions and duties of commissioner.

71-l. Milk sanitation; powers, functions and duties of commissioner. 1. The commissioner is charged with the duty of protecting and promoting the health and welfare of the people of this state by inspecting, regulating, and supervising the sanitary quality of milk and cream distributed, consumed or sold within this state, whether produced within or without the state.

2. (a) Notwithstanding the provisions of any other general, special or local law, the commissioner may, in order to secure uniformity of inspection, regulation and supervision of the sanitary quality of milk and milk products, as defined under the authority of section forty-six-a of this chapter, reverse, modify or annul in whole or in part any rule, regulation, direction, order or ordinance heretofore adopted by the board of health of any local health district or any other body exercising the powers and duties of a board of health therein, or any order, direction or requirement made pursuant thereto, pertaining to or affecting the production, processing, handling, storage, transportation, sale, resale or distribution of milk and cream, or any operations or procedures incident thereto.

(b) The order of the commissioner reversing, modifying or annulling any such rule, regulation, direction, order, ordinance or requirement, shall state the date on which it takes effect and a copy thereof, duly signed by the commissioner shall be filed as a public record in the department.

(c) Nothing contained in this article shall affect any existing rule, regulation, direction, order, ordinance or requirement relating to the dating of milk in cities.



71-M - Milk sanitation; appointment of specialists; appliances.

71-m. Milk sanitation; appointment of specialists; appliances. The commissioner may, within the appropriations made therefor:

(a) appoint such milk control specialists, bacteriologists, and such other employees and assistants as may be required, and

(b) secure such equipment and appliances as may be necessary to carry out the purposes of this article.



71-N - Milk and milk products; permit required.

71-n. Milk and milk products; permit required. 1. (a) No person, firm, association, partnership or corporation shall engage in or carry on the business of shipping, transporting or importing into this state from any other state, territory or foreign country any milk or milk products, as defined in subdivision two of section seventy-one-l of this article, for sale, resale or distribution to consumers without first having obtained from the commissioner a permit authorizing all such shipments, transportations or importations.

(b) All such permits shall expire on June thirtieth following; provided, however, that before the commissioner shall issue such permit he or she shall (i) cause an inspection by a New York state inspector of the out-of-state producers' cows, barns, stables, milk houses, water supply, milk equipment, utensils and milk; (ii) require a veterinarian's certificate showing the cows to be in a healthy condition; and (iii) require the applicant or applicants for the permit to satisfy him or her that the milk or milk products to be shipped, transported or imported into the state meet all of the sanitary requirements and standards for such milk and milk products produced within the state of New York.

(c) Nothing in this section shall be held or construed to apply to evaporated or condensed milk manufactured, sold or exposed for sale or exchange in hermetically sealed cans.

(d) The commissioner shall not issue a permit for the shipment, transportation or importation into this state of any milk or milk products, as defined in subdivision two of section seventy-one-l of this article, for sale, resale or distribution to consumers which fail to meet in detail in accordance with the actual inspection hereinabove described, all sanitary requirements, regulations and product standards now in force or hereafter promulgated by the department for the production of milk or milk products within the state. When the commissioner inspects a plant beyond the boundary of the state, the commissioner may require such plant to reimburse the department for all necessary and reasonable expenses incurred in making such inspections. In lieu of the inspection requirements set forth in paragraph (b) of this subdivision, the commissioner is authorized to effectuate and enter into such reciprocal agreements with governmental units of other states, commonwealths or jurisdictions as will insure the inhabitants of this state milk and milk products complying with all the sanitary requirements and product standards and regulations now in force or hereafter promulgated by the department for the production and handling of milk or milk products within the state, through reciprocal inspection agreements, and in aid of such agreements, may approve or accept inspections conducted by other commonwealths, states and jurisdictions with respect to milk and milk products.

2. No person, firm, association, partnership or corporation shall engage in the production, processing or manufacture of milk and milk products without a permit issued by the commissioner pursuant to this subdivision. The commissioner may decline to grant or renew or may revoke a permit, after due notice and opportunity for a hearing, when he or she is satisfied that the applicant or permit holder is not capable of complying or has not complied with the requirements relating to production, processing or manufacture of milk and milk products set forth in this chapter or the rules and regulations promulgated pursuant thereto. No fee shall be charged for a permit and it shall remain in effect until revoked or until suspended by the commissioner. With respect to a milk producer, the permit required by this section shall consist of a satisfactory sanitary inspection report of a department inspector or a certified milk industry inspector. An emergency suspension of a milk producer's permit pursuant to section four hundred one of the state administrative procedure act may be ordered by a department employee authorized by the commissioner. Such an order may be based upon facts as reported by a certified milk industry inspector.

3. The commissioner may, after public hearing, promulgate such rules and regulations as he or she deems necessary to give full force and effect to the purpose and intent of this article and to conform such rules and regulations to the provisions of the Grade A Pasteurized Milk Ordinance, published by the food and drug administration of the United States department of health and human services, including those provisions concerning the disposition of milk as a sanction for violation of such ordinance.



71-O - Violations.

71-o. Violations. Any person, firm, association or corporation violating any of the provisions of section seventy-one-n of this chapter shall be guilty of a misdemeanor.






Article 4-C - (Agriculture & Markets) FOREIGN DAIRY PRODUCTS

71-U - Definitions.

71-u. Definitions. As used in this article:

1. The term "commissioner" means the commissioner of agriculture and markets of the state of New York.

2. The term "dairy product" means all milk and milk products defined by the definitions and standards of identity promulgated pursuant to section forty-six-a of this chapter and such other food products derived from milk as the commissioner shall designate by regulation.

3. The term "foreign dairy product" means any dairy product produced, processed or manufactured outside the United States.

4. The term "packaged foreign dairy product" means a foreign dairy product which is enclosed in a container or wrapper (including a shipping container or wrapping used for the transportation of such product in bulk or quantity to manufacturers, packers, processors, or to wholesale or retail distributors) or which although not so enclosed has written, printed, or graphic matter pertaining to such foreign dairy product affixed or attached.



71-V - Labeling requirements.

71-v. Labeling requirements. 1. The commissioner shall, by regulation, require that packaged foreign dairy products be labeled in such a manner that, at each stage of distribution within this state, such packaged foreign dairy product will be readily identifiable as being imported. The commissioner may, to the extent he deems appropriate, establish different labeling requirements for packaged foreign dairy products:

a. of different types or classes;

b. with different types of packaging;

c. in different stages of distribution; and

d. intended for delivery to different types or classes of users.

2. If the commissioner determines that, at any stage of distribution:

a. the nature of the container or wrapping of a packaged foreign dairy product makes labeling impractical or inappropriate; and

b. such packaged foreign dairy product will, by means other than labeling, be identifiable by any person, other than a common carrier, to whom such packaged foreign dairy product is displayed or delivered as being imported; he may exempt such packaged foreign dairy product, at such stage of distribution, from the labeling requirements established pursuant to subdivision one.



71-W - Prohibitions.

71-w. Prohibitions. No person shall distribute, or cause to be distributed commercially any packaged foreign dairy product which he knows or has reason to know is a foreign dairy product, unless such product is labeled in accordance with the regulations promulgated pursuant to section seventy-one-m.



71-X - Violations.

71-x. Violations. 1. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provisions of this article and any rules and regulations promulgated by the commissioner to carry out the provisions of this article and in addition may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county as provided in the civil practice law and rules, or to the supreme court in the third judicial district.

2. Whenever the commissioner or his duly authorized representative shall find distributed, offered or exposed for sale within this state, any dairy product produced, processed or manufactured outside the United States which he has probable cause to believe is not labeled in accordance with this article or the rules and regulations promulgated pursuant thereto, or which is otherwise misbranded or adulterated, he may seize or quarantine such product. Following such seizure or quarantine the commissioner shall hold a hearing in accordance with the provisions of section two hundred two-b of this chapter. The determination of the commissioner following such hearing shall be subject to judicial review in the manner and within the time limits set forth therein.






Article 4-D - (Agriculture & Markets) LIABILITY FOR CANNED, PERISHABLE FOOD OR FARM PRODUCTS DISTRIBUTED FREE OF CHARGE

71-Y - Definitions.

71-y. Definitions. As used in this article: 1. "Perishable foods" means any food that may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. Perishable food includes, but is not limited to, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits or vegetables and foods that have been packaged, refrigerated or frozen, or otherwise require refrigeration to remain nonperishable. This definition shall not include game or wild game.

2. "Canned foods" means any canned food that has been hermetically sealed and commercially processed and prepared for human consumption, including canned or preserved fruits, vegetables or other articles of food. There is specifically excluded for purposes of this section canned goods that are rusted, leaking, swollen or canned goods that are defective or cannot be otherwise offered for sale to members of the general public.

3. "Farm products" means any agricultural, dairy or horticultural product or any product designed or intended for human consumption or prepared principally from an agricultural, dairy or horticultural product.

4. "Charitable or nonprofit organization" means any organization which is exempt from federal or state income taxation, except that the term does not include organizations which sell or offer to sell such donated items of food.

5. "Organized gleaning" means the harvest of an agricultural crop that has been donated by an owner, lessee, or occupant of premises or occupant of a farm by persons who are sponsored by a charitable not-for-profit organization.

6. "Game or wild game" means any deer or big game, or portions thereof, as defined in section 11-0103 of the environmental conservation law, taken by lawful hunting.

7. "Public food service establishment" means any building, vehicle, place or structure, or any room or division in a building, vehicle, place or structure where food is prepared, served or sold for immediate consumption on or in the vicinity of the premises; called for or taken out by customers; or prepared prior to being delivered to another location for consumption.



71-Z - Liability for canned, perishable food or farm products distributed free of charge.

71-z. Liability for canned, perishable food or farm products distributed free of charge. 1. Notwithstanding any other provision of law, a good-faith donor of any canned or perishable food, farm product, game or wild game, apparently fit for human consumption, to a bona fide charitable or nonprofit organization, for free distribution, shall not be subject to criminal penalty or civil damages arising from the condition of the food, if the said donor reasonably inspects the food at the time of donation and finds the food apparently fit for human consumption and unless the donor has actual or constructive knowledge that the food is adulterated, tainted, contaminated or harmful to the health or well-being of the person consuming said food. Such good-faith donor shall include, but not be limited to, public food service establishments.

2. This section includes the good faith donation of canned or perishable food or farm products not readily marketable due to appearance, freshness, grade, surplus or other considerations, but shall not be deemed or construed to restrict the authority of any lawful agency to otherwise regulate or ban the use of such food for human consumption.

3. A not-for-profit charitable organization shall provide liability insurance to persons engaged in gleaning activities organized or sponsored by such charitable organization.






Article 5 - (Agriculture & Markets) DISEASES OF DOMESTIC ANIMALS; CALVES AND VEAL; PURE BRED STOCK; CERTIFICATES OF REGISTRY.

72 - Control and suppression of disease.

72. Control and suppression of disease. 1. The commissioner may cause investigations to be made as to the best method for the control, suppression or eradication of infectious or communicable disease affecting domestic animals or carried by domestic animals and affecting humans. Whenever any infectious or communicable disease affecting domestic animals or carried by domestic animals and affecting humans shall exist or shall have recently existed outside this state, the commissioner shall take measures to prevent such disease from being brought into the state. Whenever any such disease shall exist or be brought into or break out in this state, the commissioner shall take measures promptly to suppress the same and to prevent such disease from spreading.

2. He may issue and publish a notice stating that a specified infectious or communicable disease exists, may exist or has recently existed in the state, or in any designated county or other geographical district thereof, and warning all persons to seclude, in the premises where they maybe at the time, all animals within this state, or within such county or district, or an adjoining county or district, that are of a kind susceptible to contract such disease; and ordering all persons to take such precautions against the spreading of the disease as the nature thereof may, in his judgment, render necessary or expedient and which he may specify in such notice. Such notice shall be published in such manner as the commissioner may designate. The commissioner may cause such notice to be posted on buildings where animals are harbored which are believed to be diseased or exposed to disease, or on poles, gates or fences within an area in which diseased or exposed animals are harbored or kept. No person shall tear down, mutilate, deface or destroy any such notice or order issued by the commissioner and posted, as provided herein, during the pendency of such notice or order. The commissioner may alter or modify, from time to time, as he may deem expedient, the terms of any notice or order issued or made pursuant to this article and may at any time cancel or withdraw the same.

3. The commissioner may adopt and enforce rules and regulations for the control, suppression or eradication of communicable diseases in domestic animals or for the purpose of preventing the spread of infection and contagion among such animals, or from such animals to humans, and may, in behalf of the state, accept, in whole or in part, rules and regulations adopted by the secretary of agriculture of the United States under any act of congress providing for the control, suppression or eradication of communicable diseases in domestic animals. The commissioner may cooperate with the authorities of the United States government within this state in the carrying out of such rules and regulations and the enforcement of the provisions of any such act so passed which are not in conflict with the statutes of this state. Whenever the commissioner finds that an emergency situation exists in relation to the prevention or control of communicable disease among domestic animals, or from such animals to humans, the commissioner may by regulation require that all domestic animals of any designated species be immunized against any designated disease. Such regulations may specify the immunizing agent to be used and the method of immunization. The regulations may prescribe that such immunization shall be performed by the agents of the department or require that all owners or harborers of the designated species shall cause such immunization to be performed by a licensed veterinarian.

4. Whenever a program for the control, suppression or eradication of a disease of domestic animals has been adopted and instituted by the commissioner pursuant to this article, the owner or harborer of each domestic animal of the species involved shall, on or at the premises where such animal is kept, present and restrain such animal for tests, examination, immunization, or identification at such times as the commissioner on not less than forty-eight hours notice shall direct.



72-A - Feeding of garbage, offal or carcasses to cattle, swine or poultry prohibited.

72-a. Feeding of garbage, offal or carcasses to cattle, swine or poultry prohibited. 1. Garbage fed to cattle, swine or poultry contributes to the spread of vesicular exanthema, cholera, erysipelas, foot and mouth disease, trichinosis and other infectious animal diseases. Meat from animals so afflicted, when consumed by human beings, is a primary source of trichinosis and other human sickness. It is therefore declared to be the public policy of this state to prohibit the feeding of garbage, offal or carcasses to cattle, swine or poultry to assist in the eradication of animal diseases and for the protection of the public health and public welfare.

2. Definitions. When used in this section:

a. "Garbage" means putrescible animal and poultry wastes from the handling, processing, preparation, cooking and consumption of foods.

b. "Offal" means the waste parts of butchered animals or poultry.

c. "Carcasses" means the dead bodies of animals or poultry.

d. "Person" means any individual, firm, partnership, public or private corporation, public or private institution, public authority, municipal corporation and the state.

e. Notwithstanding anything in the preceding paragraphs of this subdivision to the contrary, animal feeds which have been heat rendered by a rendering plant at a temperature sufficient to make the product commercially sterile shall not be considered garbage, offal or carcasses within the meaning of this section.

3. a. It shall be unlawful for any person to feed garbage, offal, or carcasses, whether cooked or uncooked, to cattle, swine or poultry.

b. This section shall not apply to any individual who feeds garbage from his own household only, to cattle, swine or poultry on his own premises.

c. Violation of this section shall constitute a class A misdemeanor.



73 - Report of disease.

73. Report of disease. Every person shall immediately report to the commissioner the existence among animals of any infectious or communicable disease coming to his knowledge. Every report shall be in writing and shall include a description of the diseased animal or animals, the location thereof, the name of the disease suspected, and, if known, the name and address of the owner or person in charge of such animal or animals.



73-A - Unlawful sale of tuberculous cattle.

73-a. Unlawful sale of tuberculous cattle. A person who knowingly sells, except under the supervision of the commissioner of agriculture and markets, any bovine animal in which tuberculosis shall have been indicated as a result of the tuberculin test, is guilty of a misdemeanor.



73-B - The New York state veterinary diagnostic laboratory.

73-b. The New York state veterinary diagnostic laboratory. 1. The commissioner is authorized to establish and maintain, by contract or otherwise, a New York state veterinary diagnostic laboratory and to contract for other diagnostic services, as he or she may deem necessary or beneficial, to improve the health of food and fiber producing animals, companion animals, sport and recreational animals, exotic animals and wildlife.

2. The New York state veterinary diagnostic laboratory shall:

(a) evaluate domestic and wild animal populations for evidence of disease agents that may cause human disease;

(b) maintain capability to respond to disease outbreaks in animals;

(c) establish diagnostic testing capabilities to establish herd health status and evaluation of disease programs;

(d) support disease surveillance and monitoring programs of domestic, zoo and wild animals;

(e) support veterinarians by analyzing and interpreting samples obtained from clinical cases; and

(f) evaluate, adjust and improve New York's ability to recognize diseases that impact animal populations.

3. "The New York state veterinary diagnostic laboratory advisory board" is hereby created. Such board shall be composed of ten members, as follows:

(a) the commissioner or his or her designee;

(b) the commissioner of environmental conservation or his or her designee;

(c) the commissioner of health or his or her designee;

(d) the dean of the New York state college of agriculture and life sciences or his or her designee;

(e) the director of the division of animal industry of the department;

(f) the director of the New York state veterinary diagnostic laboratory, who shall serve as a non-voting member;

(g) one member to be appointed by the governor, upon recommendation by the commissioner;

(h) one member to be appointed by the governor, upon recommendation by the commissioner, from nominations received from a statewide organization representing dairy producers;

(i) one member to be appointed by the governor, upon recommendation by the commissioner, from nominations received from a statewide organization representing veterinarians licensed in this state; and

(j) one member to be appointed by the governor, upon recommendation by the commissioner, from nominations received from a statewide organization representing agricultural interests.

4. The appointed members of the veterinary diagnostic laboratory advisory board shall be appointed for a term of three years and may serve until their successors are chosen provided, however, that of the members first appointed, two shall be appointed for a term of one year, one shall be appointed for a term of two years and one shall be appointed for a term of three years. Members shall serve without salary, but shall be entitled to actual expenses incurred while engaged in performing the duties herein authorized.

5. The advisory board, which shall be chaired by the commissioner, shall:

(a) evaluate and prioritize the veterinary diagnostic laboratory needs of industry, government and consumer entities;

(b) provide advice and recommendations to the dean of the New York state college of veterinary medicine for strategic direction of diagnostic laboratory services;

(c) make recommendations to the dean regarding appointment of the director of the laboratory;

(d) assess the feasibility of the consolidation, expansion and modernization of the current physical facilities of the laboratory;

(e) provide advice and recommendations to the director of the diagnostic laboratory regarding industry needs and the effectiveness of veterinary diagnostic laboratory services; and

(f) provide advice and recommendations to the commissioner, the New York state veterinarian, and the director of the diagnostic laboratory regarding animal health programs administered by the department, to include but not be limited to the New York state cattle health assurance program and the egg quality assurance program.

6. The director of the New York state veterinary diagnostic laboratory shall be appointed by the dean of the college of veterinary medicine, after consultation with the advisory board. The dean shall provide direction and guidance to the director to ensure that the resources of the college of veterinary medicine are integrated with those of the laboratory to meet current and anticipated industry, state and consumer needs for diagnostic services.



74 - Regulations relating to importation.

74. Regulations relating to importation. The following regulations shall apply to the importation of domestic or feral animals:

1. No person shall knowingly bring into this state any domestic or feral animal which has an infectious or communicable disease, except in the case of pure bred registered bovine animals which have been removed from this state and have reacted to the tuberculin or other recognized test subsequent to such removal, may be returned to this state upon written permission from the commissioner subject to such rules as he may prescribe in relation thereto.

2. Any person bringing into this state domestic or feral animals for any purpose other than immediate slaughter without taking precaution to ascertain whether such animals have an infectious or communicable disease shall be presumed to have brought them in knowingly in violation of this section, if they are found to have such disease.

3. Animals received from outside the state under the supervision of the United States department of agriculture or the department of agriculture and markets of the state of New York, or for which a permit or certificate shall have been issued by either of such departments, shall be deemed to have been handled with due precaution.

4. Any person importing or bringing into this state meat cattle for dairy or breeding purposes shall report immediately upon bringing such cattle into the state to the department, in writing, stating the number of cattle thus brought in, the places where they were procured, the lines over which they were brought, their destination within the state and when they arrive thereat; and if there be filed with the department at the time of filing such report or within ten days thereafter, a certificate by a duly authorized veterinary practitioner approved by the authorities of the state in which he resides or by an authorized veterinary inspector of the United States bureau of animal industry to the effect that he has duly examined such animals and that they are free from any infectious or communicable disease, the commissioner may issue a permit to such person to remove such cattle immediately. Otherwise such person shall detain such animals at the point of destination for at least twenty days for inspection or examination by the commissioner or his duly authorized agent. The provisions of this subdivision relating to advance reports to the department shall not apply to cattle imported into this state at a point where there is federal inspection.

5. Persons bringing into this state or receiving domestic or feral animals from without the state shall give such other information to the department as it may from time to time request relating to such animals.

6. The commissioner may order all or any animals coming into the state to be detained at any place or places for inspection and examination, and if any of them after due examintion be found affected with any infectious or communicable disease, such animals shall be condemned and slaughtered or held in strict quarantine.

7. Each animal brought into the state in violation of any of the provisions of this article shall constitute a separate and distinct violation.

8. Nothing contained in this section shall be construed to prevent or make unlawful the transportation of domestic or feral animals through this state on railroads or boats.

9. The commissioner is hereby authorized, after public hearing, to adopt and promulgate rules and regulations to implement and give full effect to the provisions of this section, including rules and regulations requiring a permit for the importation of domestic or feral animals into the state.

10. For the purposes of this section, a feral animal shall mean an undomesticated or wild animal.



75 - Sanitary regulations.

75. Sanitary regulations. The commissioner may adopt and enforce rules regulating the sanitation and physical requirements of stables, livestock auction buildings or other buildings used for the housing of domestic animals for the purpose of preventing the spread of infection and contagion among such animals and may provide for the inspection and examination of such stables and buildings. The commissioner may adopt and enforce rules concerning the equipment for and the method of the sanitary production of milk and may provide for the examination and scoring of dairies in accordance with such rules. He may also prescribe such rules as may be necessary for disinfecting and cleaning premises, buildings, railway cars, boats and other objects, from or by means of which infection or contagion of animals may be spread or conveyed. Vehicles used for the transportation of livestock shall be cleaned and disinfected at least weekly, or as otherwise directed by the commissioner, with a disinfectant approved by the commissioner. Vehicles used by a farmer in transporting his own livestock need not be cleaned and disinfected as prescribed by the preceding sentence unless directed by the commissioner.



76 - Quarantine on animals or premises.

76. Quarantine on animals or premises. 1. The commissioner, any department employed veterinarian authorized by the commissioner, any veterinarian in the employ of the United States department of agriculture who is working in this state in connection with disease control programs cooperatively conducted by the United States department of agriculture and the department, or, when acting under the direction of any department employed veterinarian authorized by the commissioner to provide such direction, any accredited veterinarian and any licensed veterinary technician in the employ of the department may order any animal to be put in quarantine if such animal (a) is affected with communicable disease, (b) has been exposed to a communicable disease, (c) is believed to be suffering from or exposed to a communicable disease, or (d) is suspected of having biological or chemical residues in its tissues which would cause the carcass or carcasses of such animal, if slaughtered, to be adulterated within the meaning of this chapter, and may order any premises or farm where such disease or condition exists or shall have recently existed to be put in quarantine so that no domestic animal shall be removed from or brought to the premises quarantined during the time of quarantine. The commissioner shall prescribe such regulations affecting animals, persons or property as he may deem necessary or expedient to prevent the dissemination of the disease or condition from the premises so quarantined.

2. Any employee of the department so authorized by the commissioner may impose pursuant to subdivision one hereof a quarantine (a) upon cattle, swine or poultry whenever there is a reasonable cause to believe that such animals have been fed garbage, offal or carcasses in violation of section seventy-two-a of this chapter and (b) upon any horse required to have been tested in accordance with section ninety-five-c of this chapter if the custodian of such animal does not produce for examination a negative test certificate.

3. Whenever the owner of any bovine animal refuses or neglects to have any such animal tuberculin tested or whenever the owner of any domestic animal of a species for which a disease control program has been adopted and instituted by the commissioner pursuant to this article refuses or neglects to subject such animal to such tests or examinations as may have been established under such disease control program, the commissioner may order the premises or farm on which such animal is harbored to be put in quarantine so that no animal of the same species shall be removed from or brought to the premises quarantined, and so that no product of such animals on the premises so quarantined shall be removed from the said premises. Nothing provided in this section shall prevent the addition of new animals to a herd under quarantine or the removal for immediate slaughter of any animals from the premises or herd quarantined if such addition or removal is by written permission of the commissioner and pursuant to rules and regulations adopted by him.



77 - Examination by veterinarian prerequisite to destruction of animal.

77. Examination by veterinarian prerequisite to destruction of animal. No animal shall be destroyed by the commissioner or by his order unless first examined by a veterinarian in the employ of the department, or whose work is approved by the commissioner, nor until such veterinarian renders a certificate to the commissioner, to the effect that he has made such examination, that, in his judgment, such animal is infected with a specified infectious or communicable disease, or that its destruction is necessary in order to prevent or suppress, or to aid in preventing or suppressing such disease.



78 - Examination of domestic animals.

78. Examination of domestic animals. 1. The commissioner shall cause a physical examination and a tuberculin test to be made by competent and authorized veterinarians of all bovine animals, irrespective of age or sex, and cause all such bovine animals to be subjected to periodic retests when deemed necessary by the commissioner. The commissioner may also cause a physical examination and a tuberculin test to be made by competent and authorized veterinarians of any domestic animal or herds of domestic animals, irrespective of age or sex, when deemed necessary in his or her judgment to prevent or suppress disease. If, from such examination or test, any animal be deemed by the commissioner to be infected with tuberculosis or any other communicable disease or its condition be such as to render it undesirable for the production of milk or meat, or a menace to the health of other animals or persons, such animal shall be immediately removed from the herd, slaughtered or otherwise disposed of as the commissioner may prescribe.

2. No person shall possess, maintain, transport, or otherwise handle farmed deer except under conditions by which such animals are biologically segregated from bovine animals in a manner prescribed by the commissioner, provided however that such separation shall not be required with respect to any farmed deer maintained under circumstances where contact with bovine animals would not pose a threat to the state's cattle population as determined by the commissioner pursuant to regulation. For purposes of this subdivision: (a) "farmed deer" shall mean members of family Cervidae which are raised or bred in confinement; and (b) "bovine animals" shall mean cattle and bison. This subdivision shall take effect on the one hundred eightieth day after it shall have become a law.



79 - Examination at request of owner; segregation; grading of herds.

79. Examination at request of owner; segregation; grading of herds. The owner of a herd of cattle kept for dairy or breeding purposes within the state may apply to the commissioner for examination of his herd by the tuberculin, or other approved tests, subject to the following regulations:

1. The application therefor shall be upon a blank form provided by the commissioner and shall include an agreement on the part of the owner of the herd to improve faulty sanitary conditions, to disinfect his premises if diseased cattle be found, and to follow directions of the commissioner designed to prevent the reinfection of the herd and to suppress the disease and prevent the spread thereof.

2. The commissioner shall cause such cattle to be examined accordingly, subject to the provisions of this article, and if any animal responds to such test, he may cause it to be slaughtered or held in strict quarantine.

3. If after examination an animal be found to be suffering from tuberculosis such animal shall be slaughtered under the provisions of this article, or the commissioner may enter into a written agreement with the owner for keeping such animal in segregation or the commissioner may, if the condition of such animal warrants it, consign such animal to any one of the experiment stations or farms owned or controlled by the state, or by any county of the state, or to the farms of such public institutions in the state as the commissioner shall approve, or to hospitals, sanitariums or other institutions existing in whole or in part for the purpose of suppressing tuberculosis, there to be kept and used for breeding, dairy or experimental purposes under regulations to be prescribed by the commissioner.

4. Subject to the rules of the commissioner, an animal found to be diseased after such examination may continue to be used for breeding purposes, but the milk from such animal shall not be used for any purpose until pasteurized at such temperature and for such period as the commissioner may prescribe.

5. The young of any such diseased animal shall immediately be separated from its mother and shall not be permitted to receive or be fed the milk from such affected animal until such milk has been pasteurized as provided in subdivision four of this section.

6. The commissioner may make rules for classifying herds tested under this section and for the purpose of giving recognition to herds which are in a healthy condition, he is hereby authorized to issue such certification as he may deem proper in relation to such herds. If such rules and such certification provide for periodical retests of accredited herds, or other herds not yet accredited, the cost of such retests, after January first, nineteen hundred and thirty, shall be borne by the state and there shall be appropriated annually to the department a sum sufficient to defray the expense of the veterinary service for such required retests.



80 - Certificate to healthy herds.

80. Certificate to healthy herds. For the purpose of giving recognition to other than segregated herds which are certified to him, after competent examination satisfactory to him, to be in a healthy condition, the commissioner is hereby authorized to issue such certificates as he may deem proper to the owner of such herd; to use such terms to designate such herds as will harmonize with federal designations of such herds and to adopt such rules as he may deem proper for the tagging, branding or marking of any animal or animals affected or believed to be affected with any communicable disease, or exposed thereto. In the event that such animals are branded it shall not be construed as cruelty to animals within the meaning of article twenty-six of this chapter.



81 - Sale, removal or slaughter of animals affected with tuberculosis.

81. Sale, removal or slaughter of animals affected with tuberculosis. No animal showing physical evidence of tuberculosis or in which such disease shall have been indicated as a result of the tuberculin test shall be sold, except under the supervision of the commissioner. No such animal shall be removed from the premises where examined, or from any other premises, except upon the written permission of the commissioner. No such animal shall be slaughtered except under the supervision of a veterinarian designated by the commissioner as provided in section eighty-six of this chapter.



82 - Appraisers.

82. Appraisers. The commissioner may employ from time to time appraisers of condemned animals. The chief or any assistant veterinarian shall have all the powers of any appraiser of condemned animals under this article.



83 - Appraisal of diseased animals.

83. Appraisal of diseased animals. Each animal directed to be slaughtered shall be appraised at its market value. The appraiser shall make and transmit to the commissioner a certificate of appraisal and shall deliver to the owner a copy of such appraisal certificate. If the owner is dissatisfied with the amount of the appraisal he may, within ten days after the delivery of the copy of appraisal certificate, make written application to the commissioner for a review of the appraisal. Upon receipt of such application, the commissioner shall cause an investigation to be made as to the market value of the animals referred to in the application for a review. Upon completion of such investigation, the commissioner shall render a decision either confirming the appraisal or modifying it by an increase or a decrease of the amount of the appraisal as justice may require, and shall state in his decision the reasons therefor and shall transmit a copy of the decision to the owner. The decision of the commissioner may be reviewed by a proceeding under article eight of the civil practice law and rules.



85 - Destruction of animals; disposition of carcasses.

85. Destruction of animals; disposition of carcasses. The commissioner may prescribe rules for the destruction of animals affected with infectious or communicable disease, and for the proper disposal of their hides and carcasses and all objects which might carry infection or contagion. Whenever in his judgment necessary for the more speedy and economical suppression or prevention of the spread of any such disease he may cause to be slaughtered and afterward disposed of, in such manner as he may deem expedient, any animal or animals which by contact or association with diseased animals or other exposure to infection or contagion may be considered or suspected to be liable to contract or communicate the disease sought to be suppressed or prevented. The commissioner may seize and cause to be destroyed a carcass or any portion thereof affected with any communicable disease.



86 - Post-mortem examination of animals.

86. Post-mortem examination of animals. The carcass of every animal duly condemned and killed under the provisions of this article shall be examined by a veterinarian designated by the commissioner for the purpose of determining whether or not disease existed in such animal and the person making the examination shall file promptly with the commissioner a report of the examination, in a form prescribed by the commissioner; but such an examination, and the filing of such a report thereof, by an inspector of the United States government engaged in meat inspection service may be accepted by the commissioner in lieu of an examination and report by a designated veterinarian.



87 - Payments for animals killed.

87. Payments for animals killed. The commissioner shall determine all claims which may be presented to him for indemnity to owners of animals killed by the state under the provisions of this article, and shall file in his office a certificate of his determination and, provided the claim is determined complete, shall within five days of having received the claim, issue his order for the amount due to the comptroller for payment. All claims allowed shall bear interest computed as provided in section one hundred seventy-nine-g of the state finance law. A claim shall be considered an invoice within the meaning of the provisions of article eleven-A of the state finance law. Anyone having a right of reimbursement pursuant to the provisions of this article shall be deemed to be a "contractor" having a "contract" with a "state agency" as such terms are defined in section one hundred seventy-nine-e of the state finance law. The commissioner shall issue his order for the amount due as determined by the certificate, which amount shall be paid from the treasury, on the warrant of the comptroller, out of moneys appropriated therefor.



87-A - Domestic fowl and fertile eggs thereof.

87-a. Domestic fowl and fertile eggs thereof. Domestic fowl and fertile eggs of domestic fowl are included within the meaning of the words "animal" and "domestic animal" as used in sections seventy-two, seventy-three, seventy-four, seventy-five, seventy-six, seventy-seven, eighty-two, eighty-three, eighty-five, eighty-six and eighty-seven of this article.



88 - Indemnity.

88. Indemnity. The following provisions shall govern the payment of indemnity to owners of animals killed pursuant to the provisions of this article:

1. In the case of a bovine animal so killed to prevent the spread of tuberculosis, the owner shall be entitled to receive the net proceeds of the sale of the animal, and in addition thereto shall be paid indemnity in a sum sufficient to secure to the owner the full appraised value of the animal, but not exceeding the sum of six hundred dollars for a registered pure bred animal or for a pure bred animal less than three years of age, not registered but eligible for registry, for which a reasonable time shall be granted for the presentation of registration papers to the department, and not exceeding the sum of five hundred dollars for any other bovine animal. In the case of a pure bred animal three years of age or over not registered at the time of appraisal, such animals shall be appraised at grade value, and in computing indemnity to be paid for such animal any other appraised value shall be excluded. The total amount receivable by the owner from the net proceeds of the sale of the animal and indemnity from the federal government and indemnity from the state shall, in every case except as otherwise specifically limited by this subdivision, equal but not exceed the full appraised value of the animal.

If a bovine animal for which indemnity has not been paid is slaughtered at an establishment under state or federal meat inspection and the carcass thereof is found upon post mortem examination and laboratory analysis to contain tubercular lesions and such carcass is condemned and destroyed pursuant to state or federal regulations, the owner thereof shall be entitled to receive as indemnity four hundred dollars for carcasses weighing four hundred pounds or less, and six hundred dollars for carcasses weighing more than four hundred pounds.

2. No indemnity shall be paid to any person who shall have made any false representation, oral or written, in applying to the commissioner for an examination of his or her animals, or who shall have violated any agreement with the state regarding such animals, entered into pursuant to a provision of this chapter, or who shall have failed to comply with any instructions or directions given by the commissioner in respect to the control or eradication of any infectious or communicable diseases among animals, or who shall have failed to comply with any provision of this article or rule or regulation promulgated pursuant to such article, relating to the prevention, control, suppression or eradication of such disease; provided that indemnity may be allowed when payment is deemed by the commissioner to further the public interest in preventing, controlling, suppressing, or eradicating the disease with respect to which indemnity is sought.

3. If upon post-mortem examination of an equine animal evidence of glanders be found, and such animal shall not have exhibited physical symptoms of such disease, indemnity equal to ninety per centum of the appraisal value, or so much thereof as shall not exceed the sum of one hundred and twenty-five dollars, shall be paid. If the animal shall have exhibited such physical symptoms of glanders, indemnity equal to twenty-five per centum of the appraised value, or so much thereof as shall not exceed the sum of one hundred and twenty-five dollars, shall be paid.

4. No indemnity shall be paid unless the animal, if an equine, shall at the time ordered destroyed, have been within the state of New York for at least twelve months; and if a bovine shall at the time ordered destroyed have been within the state for at least three months, except that in the discretion of the commissioner, indemnity may be paid for a bovine which has not been within the state three months, provided that the animal at the time of entry into the state was accompanied by a tuberculin test chart, authenticated by the chief livestock sanitary official by whatever name known of the state or province from which the animal was brought, showing that the animal had originated in a herd under official supervision, and that such herd, including the animal in question, had been subjected to a tuberculin test under the regulations of the accredited herd plan and had passed such test negatively within one year preceding the order of destruction.

5. If animals are slaughtered or property destroyed by order of the commissioner to control, suppress or eradicate the disease known as aphthous fever, or foot and mouth disease, compensation shall be made to the owners of the animals slaughtered or the property destroyed, but not more than two hundred dollars shall be paid on account of any bovine animal.

6. In the case of any poultry, or all or part of any flock which has been exposed to salmonella enteritidis and which the commissioner has ordered to be slaughtered pursuant to section eighty-five of this chapter, the owner shall be entitled to receive, within the amount appropriated for such purpose, indemnity for each poultry, in a sum equal to the full appraised value of the poultry, or to not more than three dollars per poultry, whichever is less.

Final payment of state monies due to the owner of poultry slaughtered as set forth in this subdivision shall be made within sixty calendar days after the order is signed by the commissioner. In the event payment is not made within such period, interest thereafter at the rate of eight per centum per annum on the amount of the said monies owed shall be paid to the owner in a single lump sum calculated from the end of the sixty day period until the final payment is made.

7. In the case of any farmed deer, or all or part of any herd which has been exposed to tuberculosis and which the commissioner has ordered to be slaughtered pursuant to sections eighty-one and eighty-five of this article, the owner shall be entitled to receive the net proceeds of the sale of the animal, and in addition shall be paid indemnity in the sum sufficient to secure to the owner the full appraised value of the animal, but not exceeding the sum of two hundred fifty dollars. The total amount receivable by the owner from the net proceeds of the sale of the animal and indemnity from the federal government and indemnity from the state shall, in every case except as otherwise specifically limited by this subdivision, equal but not exceed the full appraised value of the animal.

Indemnity payments shall be subject to the provisions set forth in section eighty-seven of this article. The amount of indemnity payments made by the state for testing and owner indemnification related to tuberculosis in animals by the department shall be limited to the amount of funds appropriated for such purposes by the legislature, and, notwithstanding any other provision of law to the contrary, shall represent fulfillment of the state's obligation for this program.

For purposes of this subdivision, the term "farmed deer" shall mean members of family cervidae which are raised and bred in confinement.



89 - Control of vaccines, serums and other preparations.

89. Control of vaccines, serums and other preparations. For the purpose of detection, prevention, control or eradication of infectious or contagious diseases of domestic animals and fowls, the commissioner may make such exemptions and promulgate such orders, rules and regulations as he may deem necessary for the proper control, use, and distribution of any and all therapeutic preparations of microbiological origin used in the detection, prevention, control or eradication of such diseases within the state. The following provisions shall govern the disposition and use of such preparations.

(1) Such preparations used, sold, or given away in this state shall be labeled in conformity with the provisions of the federal virus-serum-toxin act of nineteen hundred thirteen, and any act or acts amendatory thereof or supplemental thereto.

(2) No person shall falsely label or mark any package or container of any such preparation, or alter any label or mark on any package or container of such preparation so as to falsify such label or mark.

(3) Such preparations, except those prepared by a federal or a designated state agency, prepared within or brought into the state to be retained, sold or given away within the state, for use in the detection, prevention, control or eradication of infectious or contagious diseases of domestic animals or fowls, or for the administration thereto for whatever purpose, shall be reported to the commissioner unless exempted by him. Such reports shall be made by the individual, firm, corporation or institution preparing or selling such preparations within the state, or receiving such preparations within the state to be retained, sold or given away. The reports shall show the character and purpose of the preparation, the quantity, the name and address of the manufacturer and the name and address of the person or firm to whom the product was sold or given away.

(4) Except by permission of the commissioner, the sale, or gift, or use of such preparations shall be confined to legally qualified veterinarians.

(5) Legally qualified veterinarians using such preparations, except those preparations exempted by the commissioner, in the detection, prevention, control, or eradication of infectious or contagious diseases of domestic animals or fowls shall make a report of such use to the commissioner immediately after the application or administration of such preparation. The report shall include the name and address of the owner or custodian of the animals, the character and purpose of the preparation employed, the amount used, and, if required by the commissioner, the identification of each animal and/or other necessary information.

(6) No person shall treat with or inject into any domestic animal any preparation, material or substance for the purpose of or with the effect of fraudulently interfering in any manner with a normal reaction to an officially prescribed test.

(7) No veterinarian shall certify or make a statement showing or tending to show that any domestic animal has been tested or examined and found free from an infectious or contagious disease, unless such certification shall show the character of the test, and bear a statement that the test was made by an officially accepted method, and that upon such test or examination the animal failed to give evidence of such disease.



90 - Examination of cattle for Bang's disease.

90. Examination of cattle for Bang's disease. 1. The commissioner, within the amounts appropriated for such purpose, may cause an appropriate test for ascertaining the presence or absence of bovine infectious abortion, commonly known as and hereafter termed "Bang's disease," to be made by competent and authorized veterinarians and cause such bovine animals to be subjected to periodic retests when deemed necessary by the commissioner. If, from such examination or test, any animal be deemed by the commissioner to be infected with Bang's disease and its condition be such as to render it undesirable for the production of milk or a menace to the health of other animals or persons, such animal may be immediately removed from the herd, slaughtered or otherwise disposed of as the commissioner may prescribe.

2. If after examination an animal be found to be suffering from Bang's disease such animal may be slaughtered under the provisions of this section, or the commissioner may enter into a written agreement with the owner for keeping such animal in segregation, or the commissioner may, if the condition of such animal warrants it, consign such animal to any one of the experiment stations or farms owned or controlled by the state, or by any county of the state, or to the farms of such public institutions in the state as the commissioner shall approve, or to hospitals, sanitariums or other institutions existing in whole or in part for the purpose of suppressing such bovine disease; there to be kept and used for breeding, dairy or experimental purposes under regulations to be prescribed by the commissioner.

3. No animal showing evidence of Bang's disease as a result of the official test shall be sold, except under the supervision of the commissioner. No such animal shall be removed from the premises where examined, or from any other premises, except upon the written permission of the commissioner. No such animal shall be slaughtered except under the supervision of a veterinarian designated by the commissioner as provided in section eighty-six of this chapter.

4. In the case of a bovine animal killed on account of positive reaction to Bang's disease, the owner shall, in the discretion of the commissioner, and within the amount appropriated for such purpose, be entitled to receive indemnity in a sum equal to seventy-five per cent of the difference between the full appraised value of the animal and the total of the amounts received by the owner from the federal government as indemnity and from the sale of the animal as salvage, but not exceeding the sum of one thousand five hundred dollars for a registered pure bred animal and not exceeding the sum of five hundred dollars for any other bovine animal.

The commissioner may, in his discretion at the request of the owner, order the slaughter of non-reactor animals if he finds that they have been exposed to Bang's disease as a member of an infected herd and that the entire herd should be depopulated to control the spread of the disease. In such case, the owner shall be entitled to receive, within the amount appropriated for such purpose, indemnity in an amount equal to the difference between the full appraised value of the animal and the total of the amounts received by the owner from the federal government as indemnity and from the sale of the animal as salvage, but not exceeding the sum of three hundred dollars for a registered pure bred animal or one hundred seventy-five dollars for any other bovine animal.

The commissioner may, in his discretion, order the slaughter of any animal, or of all or part of any herd, which he finds has been exposed to Bang's disease by association with a positive reactor or by any other manner of exposure which he finds may make the animal or herd liable to contract or communicate the disease. In such case, the owner shall be entitled to receive, within the amount appropriated for such purpose, indemnity for each reactor animal and for each non-reactor animal as set forth in this subdivision unless the commissioner finds that such owner has failed to comply with any laws, rules or regulations relating to the control or eradication of brucellosis.

Final payment of state moneys due the owner of animals slaughtered as set forth in this subdivision shall be made within sixty calendar days after the order is signed by the commissioner. In the event payment is not made within such period, interest thereafter at the rate of eight per centum per annum on the amount of the said moneys owed shall be paid to the owner in a single lump sum calculated from the end of the sixty day period until the final payment is made.

For purposes of this section, the term "registered pure bred animal" shall include a pure bred animal less than three years of age, not registered but eligible for registry, for which application for registry has been duly made prior to the appraisal. Pure bred animals three years of age or over, not registered at the time of appraisal, shall be appraised at grade value.

5. No indemnity shall be paid unless the animal shall, at the time ordered destroyed, have been within the state for at least three months, and provided further that the animal came into the state in accordance with the then existing laws and regulations relative to Bang's disease.

6. The commissioner, within the limits of the amount appropriated for such purpose or purposes, may initiate an official program of calfhood vaccination, may cause blood samples to be taken, may have such samples tested, and may make necessary rules and regulations relative thereto, and provide for identifying and recording all vaccinated animals in order that all such animals may be properly and officially supervised. The commissioner may cooperate for such purpose or purposes with federal or county officials upon such terms as he approves.



90-A - Declaration of policy and purposes.

90-a. Declaration of policy and purposes. Infectious and communicable disease affecting domestic animals continues to exist in this state, and the existence thereof endangers the health and welfare of the people of the state. Despite the moneys spent to control, suppress and eradicate such infection and disease its incidence is the concern of the legislature. The powers of quarantine and condemnation held and exercised by the department of agriculture and markets tend to suppress but do not constitute an adequate control. It is hereby declared to be a matter of legislative determination that a more exacting supervision of those who as a business deal in, handle and transport domestic animals is needed in the public interest and that in the exercise of the police power such persons be required to hold a permit before engaging in such activities.



90-B - Definitions.

90-b. Definitions. As used in this article unless otherwise expressly stated:

1. The term "wholesale cattle dealer" means any person who buys or sells cattle as a business enterprise. The term shall not include a person who buys or sells cattle as part of his or her own bona fide breeding, feeding or dairy operation, nor to a person who receives cattle exclusively for slaughter on his or her own premises.

2. The term "auctioneer" means a person who sells, or makes a business of selling cattle, swine or horses, at auction.

3. The term "auction" means a public sale of cattle, swine or horses to the highest bidder.

4. The term "horse" means the entire family of equidae.

5. The term "horse dealer" means any person who buys or sells horses as a business enterprise. This term shall not include a person who buys or sells horses as part of a bona fide breeding, farming or racing operation or for personal use by his or her own family nor to a person who receives horses exclusively for slaughter on his or her own premises.

6. The term "swine dealer" means any person who buys or sells swine as a business enterprise. The term shall not include a person who buys or sells swine as part of a bona fide breeding, feeding or farming operation, nor to a person who receives swine exclusively for slaughter on his or her own premises.

7. The term "swine" means the entire super family of suidoidae, both feral and domestic.

8. The term "cattle" means the entire family of bovidae.

9. The term "deer" means any member of the family of cervidae.

10. The term "deer dealer" means any person who buys and sells deer as a business enterprise. The term shall not include a person who buys and sells deer as part of a bona fide breeding, feeding or farming operation, nor to a person who receives deer exclusively for slaughter on his or her own premises.

11. The term "camelid" means the entire family of camelidae.

12. The term "camelid dealer" means any person who buys and sells camelids as a business enterprise. The term shall not include a person who buys and sells camelids as part of a bona fide breeding, feeding or farming operation, nor to a person who receives camelids exclusively for slaughter on his or her own premises.

13. The term "ear tag" means a unique, tamper-resistant device which, when affixed to the ears of cattle, deer, swine or camelid, identifies and distinguishes such animals.

14. The term "registration number" means the number assigned to and that identifies a particular domestic animal, which number and the identifying characteristics of such domestic animal are set forth in a registry maintained by a breed association recognized by the department.

15. The term "official backtag" means a unique device which, when affixed to cattle, deer, swine or camelid, identifies and distinguishes such animals.

16. The term "poultry" means a domesticated fowl including chickens, turkeys, waterfowl, guinea fowl and game birds commonly used for the production of meat and eggs. It does not include pigeons.

17. The term "poultry dealer" means any person who buys or sells poultry as a business enterprise. The term shall not include a person who buys or sells poultry as part of a bona fide breeding, feeding or farming operation, or a person who receives poultry exclusively for slaughter on his or her own premises.

18. The term "poultry transporter" means any person who transports poultry as a business enterprise. The term shall not include a person who transports poultry as part of a bona fide breeding, feeding or farming operation, or a person who receives poultry exclusively for slaughter on his or her own premises, provided, however, that the term shall include any person who transports poultry to a live poultry market.

19. The term "live poultry market" means any premises where poultry are assembled and held for sale and slaughter. It does not include livestock auction buildings.

20. The term "goat" means any member of the genus capra.

21. The term "goat dealer" means any person who buys or sells goats as a business enterprise. The term shall not include a person who buys or sells goats as part of a bona fide breeding, feeding or farming operation, or a person who receives goats exclusively for slaughter on his or her own premises.

22. The term "sheep" means any member of the genus ovis.

23. The term "sheep dealer" means any person who buys or sells sheep as a business enterprise. The term shall not include a person who buys or sells sheep as part of a bona fide breeding, feeding or farming operation, or a person who receives sheep exclusively for slaughter on his or her own premises.



90-C - Prohibitions.

90-c. Prohibitions. 1. It shall be unlawful for any person to purchase, or deal in, or sell cattle, swine, horses, deer, camelids, sheep, goats or poultry at wholesale, or for any person to operate or conduct an auction where cattle, swine, horses, deer, camelids, sheep, goats or poultry are sold, or for any person to transport poultry, unless such wholesale cattle, swine, horse, deer, camelids, sheep, goats or poultry dealer or auctioneer or poultry transporter holds a domestic animal health permit granted by the commissioner.

2. No person who holds or is required to hold a domestic animal health permit shall purchase, sell or otherwise deal in cattle, deer, swine, camelids, sheep or goats unless and until an ear tag is securely affixed to the ear of such animal or unless such animal is otherwise identified by a registration number, distinctive tattoo, electronic identification device or other unique permanent mark or, for an animal that is moved directly to slaughter, an official backtag.

3. No person shall deface, obliterate or remove an ear tag or other identification mark affixed to an animal under his or her control, or shall affix an ear tag to the ear of an animal that has previously been affixed to the ear of another animal.



90-D - Application and permit fees.

90-d. Application and permit fees. Application for an animal health permit shall be made to the commissioner. The application shall be on a form prescribed by the commissioner and shall be accompanied by an animal health permit fee of fifty dollars. The applicant shall satisfy the commissioner of his character and responsibility and shall set forth such information as the commissioner shall require regarding the past record of infection or contagion among domestic animals dealt in, or handled, or sold by him during the past five years. A permit shall be issued for a two year period and a renewal application shall be submitted to the commissioner on or before the thirtieth day prior to the expiration of the permit.



90-E - Refusing and revoking permits.

90-e. Refusing and revoking permits. The commissioner after due notice and opportunity of hearing to the applicant or permittee may deny an application for or revoke or refuse to renew a permit when he or she is satisfied that the applicant or permittee has:

1. violated the statutes of the state of New York or of the United States or the official regulations of the commissioner governing the interstate or intrastate movement, shipment or transportation of cattle or horses, swine, camelids, deer, sheep, goats or poultry;

2. made false or misleading statements in his or her application for an animal health permit or has made false or misleading statements as to the health or physical condition of cattle, horses, swine, camelids, deer, sheep, goats or poultry; regarding official tests;

3. knowingly sold for purposes other than slaughter cattle, horses, swine, camelids, deer, sheep, goats or poultry which were affected with a communicable disease;

4. failed to observe sanitary measures in barning, stabling premises or vehicles used for the stabling, holding or transportation of cattle, horses, swine, camelids, deer, sheep, goats or poultry;

5. engaged in a course of dealing of such a nature as to satisfy the commissioner of his or her inability or unwillingness properly to conduct the business for which an animal health permit has been issued;

6. been convicted of a felony;

7. had his or her animal health permit terminated or revoked;

8. ceased to operate the business for which the animal health permit was issued; or

9. failed to comply with any of the provisions of this chapter or the rules and regulations promulgated pursuant thereto.



90-F - Proceedings to review.

90-f. Proceedings to review. The action of the commissioner in denying an application or revoking an animal health permit may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules and the decision of the commissioner shall be final unless within thirty days from the date of service thereof upon the applicant or permittee affected thereby the court proceeding is instituted to review such action. The pleadings upon which such review proceeding is instituted shall be served upon the commissioner or upon an assistant commissioner, personally, in the manner provided for the personal service of a summons in an action unless a different manner of service is provided in an order to show cause granted by a justice of the supreme court.



90-G - Records.

90-g. Records. All records as now required by the commissioner respecting the health of domestic animals shall be continued and the commissioner may require such other and further records as from time to time may seem to him to be necessary or desirable in his enforcement of disease control.



90-H - Violations; remedies.

90-h. Violations; remedies. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provision of the statutes, rules and orders committed to his administration in regard to animal health permits and infectious or communicable disease affecting domestic animals, and in addition to any other remedy under article three of this chapter or otherwise may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county as provided in the civil practice law and rules, or to the supreme court in the third judicial district.



91 - Hog cholera and pseudorabies control; indemnity.

91. Hog cholera and pseudorabies control; indemnity. 1. The commissioner, to control, suppress or eradicate hog cholera and pseudorabies, may cause to be made appropriate examinations or tests for ascertaining the presence or absence of such diseases in swine. If, from such examinations or tests, any swine be found to be infected with or exposed to hog cholera or pseudorabies and such condition be such as to cause the swine to be a menace to the health of other animals the commissioner may order such swine to be immediately slaughtered or otherwise disposed of as he may prescribe.

2. No swine infected with or exposed to hog cholera or pseudorabies shall be sold or removed from the premises where examined, or from any other premises, except upon written permission of the commissioner. No swine so infected or exposed shall be slaughtered or killed except under the supervision of the commissioner.

3. The commissioner, within the appropriation for such purpose, may cause blood samples of swine to be taken and tested.

4. Swine killed on account of hog cholera or pseudorabies shall be appraised and indemnity shall be paid to the owner as provided in this article, except as otherwise specifically limited by this section. The owner shall be entitled to receive the net proceeds, if any, of the sale of the swine, and in addition thereto, within the appropriation for such purpose, shall be paid indemnity in a sum not exceeding one hundred dollars for a registered purebred, inbred or hybrid swine, and not exceeding forty dollars for any other swine. A purebred swine is any breeding swine upon which a certificate of pure breeding has been issued by a purebred swine association; an inbred or hybrid swine is any breeding swine upon which a certificate or registration has been issued by a recognized inbred or hybrid registry association. Certificates of pure breeding or registration for inbred or hybrid swine shall be presented at the time of appraisal or such swine will be appraised as grades, provided, however, that in the absence of such certificates or registrations the commissioner may grant a reasonable time for the presentation of such certificates or registrations to the appraiser. The total amount receivable by the owner from the net proceeds of the sale of the swine and indemnity from the federal government and indemnity from the state shall, in every case, except as otherwise specifically limited by this section, equal but not exceed the full appraised value of the swine.

5. The commissioner may adopt and enforce rules and regulations, and may cooperate with the authorities of the United States government and with local officials, to implement the provisions of this section.



95 - Protecting the breeding of pure bred stock.

95. Protecting the breeding of pure bred stock. It shall be unlawful for any person or persons owning or in the possession of any bull of the age of more than six months, any stallion of the age of more than eighteen months, or buck or boar over five months of age, to suffer or permit such animal or animals to go, or range, or run at large on any lands or premises without the consent of the person entitled to the possession of such land or premises.

No right of action shall accrue under this section to any person who, being liable to contribute to the erection or repair of a division fence as required by the town law, shall neglect or refuse to make and maintain his proportion of such fence, or shall permit the same to be out of repair, for damages done by any animal described in this section coming, by reason of such defective fence, from adjoining lands where such animal was lawfully kept.



95-A - Animal ear tags or other identification.

95-a. Animal ear tags or other identification. A person who without authorization by the commissioner, (a) cuts out, removes, obliterates or destroys a New York state department of agriculture and markets official ear tag or other official New York state identification tag, device or mark on any cattle, camelid, deer, sheep, goats or swine, as defined in this article, other than such identification which may be used for the owner's own records in the state of New York, or (b) inserts or attaches to the ear of any cattle, camelid, deer, sheep, goats or swine, as defined in this article, in the state of New York a New York state department of agriculture and markets official ear tag or inserts in or attaches to any such animal any other official New York state identification tag, device or mark other than such identification which may be used for the owner's own records that has not been duly issued for said animal by the department is guilty of a misdemeanor.



95-B - False pedigree of animals.

95-b. False pedigree of animals. Every person who by any false pretense shall obtain from any club, association, society or company for improving the breed of cattle, horses, sheep, swine or other domestic animals the registration of any animal in the herd register or other register of any such club, association, society or company or a transfer of any such registration, and every person who shall knowingly give a false pedigree of any animal, shall be deemed guilty of a misdemeanor.



95-C - Examination of horses for equine infectious anemia.

95-c. Examination of horses for equine infectious anemia. 1. The commissioner or his authorized agent may cause to be administered to any horse within the state any test he finds appropriate for ascertaining the presence or absence of equine infectious anemia, also known as "swamp fever." Upon order of the commissioner or his authorized agent, the owner, custodian or harborer of any horse shall confine, present, control and restrain such animal or animals for the examinations, tests and identification procedures the commissioner deems necessary and if exposure to equine infectious anemia is apparent, the commissioner shall order confinement for a period up to sixty days or until a negative test can be obtained. During the period of such test, and until the commissioner or his agent shall otherwise direct, the owner, custodian or harborer of any animal being tested shall keep such animal in segregation or confinement as the commissioner's agent shall direct, and no person shall remove a horse under test from the premises where the test is being conducted, nor remove from the horse, or alter or deface any temporary identification marks or devices affixed for the purpose of the test, except with the written consent of the commissioner's authorized agent.

2. (a) Any horse found by the commissioner after testing to be infected with equine infectious anemia may be freeze branded in a manner prescribed by the commissioner. Upon notification of the results of such test, the owner, custodian or harborer of any animal found by the commissioner to be infected with equine infectious anemia shall confine, present and restrain such animal for freeze branding by any duly authorized agent of the commissioner at such time as he may direct.

(b) Notwithstanding any other provisions of law, the owner, harborer or custodian of any horse freeze branded pursuant to this section shall not be indemnified for any loss in value of such animal.

(c) The term "horse" as used throughout this section shall apply to the entire family of equidae. The commissioner may by regulation exclude from the provisions of this section horses within defined age categories.

3. No person shall import or bring into the state any horse unless such horse has been tested for equine infectious anemia and reacted negatively within a period prior to entry, and in a manner, prescribed by the commissioner in regulations.

4. No person shall transport on any public highway within this state any horse unless such horse has been tested for equine infectious anemia and reacted negatively within a period prior to such transportation, and in a manner, prescribed by the commissioner in regulations.

5. No person shall sell, exchange, barter or give away any horse unless such horse has been tested for equine infectious anemia and reacted negatively within a period prior to such transfer of ownership, and in a manner, prescribed by the commissioner in regulations.

6. Subdivisions three, four and five of this section shall not apply to horses which are imported, sold, exchanged, bartered, given away or transported under permit from the commissioner or his authorized agent for immediate slaughter, research or such other purposes as the commissioner finds are consistent with the control and eradication of equine infectious anemia, as prescribed by the commissioner in regulations.



96 - Certificates of registry of domestic animals.

96. Certificates of registry of domestic animals. Certificates of registry, and of transfer of domestic animals when issued by and under seal of a duly organized and recognized corporation or association formed for the purpose of registering pure-bred domestic animals, may be received in evidence in any action or proceeding, and shall be presumptive evidence of the facts and circumstances stated therein.






Article 5-A - (Agriculture & Markets) LICENSING OF SLAUGHTERHOUSES

96-A - Declaration of policy and purpose.

96-a. Declaration of policy and purpose. Whereas unsanitary conditions in the slaughtering of animals and fowl for food have been found to exist in this state, and whereas such conditions endanger the health and welfare of the people of the state, it is hereby declared to be a matter of legislative determination that the supervision of the slaughtering of animals and fowl is in the public interest, and that this article is enacted in the exercise of the police power of the state and its purposes are the protection of the public health.



96-B - License required.

* 96-b. License required. 1. No person, firm, partnership or corporation not granted inspection pursuant to the federal meat inspection act, the federal poultry products inspection act, article five-B or article five-D of this chapter shall operate any place or establishment where animals or fowls are slaughtered or butchered for food unless such person, firm, partnership or corporation be licensed by the commissioner. In addition to any other requirements established by the commissioner, such license shall prohibit the slaughter or butchering by slaughterhouses of domesticated dog and domesticated cat to create food, meat, meat by-products or meat food products for human or animal consumption. An application for license shall be made upon a form prescribed by the commissioner on or before the first day of May in every other year, for a two year license period commencing upon the following first day of June. With the application there shall be paid a license fee of two hundred dollars.

2. In a city with a population of one million or more, the commissioner shall not license any person, firm, partnership or corporation to operate any place or establishment where animals and/or fowls are slaughtered or butchered for food within a fifteen hundred foot radius of a residential dwelling. This subdivision shall not apply to any premises upon which a person, firm, partnership or corporation has been continuously conducting business as described in this subdivision from a date prior to the effective date of this subdivision.

3. In addition to any other requirements established by this chapter, an applicant for a license pursuant to this article shall furnish evidence: (a) of his or her good character, experience and competency, (b) that the establishment has adequate facilities and equipment for the business to be conducted, (c) that the establishment is such that the cleanliness of the premises can be maintained and (d) that the product produced therein will not become adulterated.

* NB Effective until August 5, 2020

* 96-b. License required. No person, firm, partnership or corporation not granted inspection pursuant to the federal meat inspection act, the federal poultry products inspection act, article five-B or article five-D of this chapter shall operate any place or establishment where animals or fowls are slaughtered or butchered for food unless such person, firm, partnership or corporation be licensed by the commissioner. In addition to any other requirements established by the commissioner, such license shall prohibit the slaughter or butchering by slaughterhouses of domesticated dog and domesticated cat to create food, meat, meat by-products or meat food products for human or animal consumption. An application for license shall be made upon a form prescribed by the commissioner on or before the first day of May in every other year, for a two year license period commencing upon the following first day of June. With the application there shall be paid a license fee of two hundred dollars.

In addition to any other requirements established by this chapter, an applicant for a license pursuant to this article shall furnish evidence: (a) of his or her good character, experience and competency, (b) that the establishment has adequate facilities and equipment for the business to be conducted, (c) that the establishment is such that the cleanliness of the premises can be maintained and (d) that the product produced therein will not become adulterated.

* NB Effective August 5, 2020



96-C - Posting of inspection results required.

96-c. Posting of inspection results required. Each person, firm, partnership or corporation licensed pursuant to this article shall post a copy of the date and results of its most recent sanitary inspection by the department in a conspicuous location near each public entrance, as prescribed by the commissioner. Such copies shall also be made available to the public upon request.



96-D - Application of article.

96-d. Application of article. Except for the absolute prohibition against the slaughtering or butchering of domesticated dog and domesticated cat to create food, meat, meat by-products or meat food products for human or animal consumption contained in this article which shall continue to apply notwithstanding the following exclusions from this article, the remaining provisions of this article shall not apply to (a) any bona fide farmer who butchers his own domestic animals or fowl on his farm exclusively for use by him and members of his household and his non-paying guests and employees, or (b) any custom slaughterer, (as used in this section, "custom slaughterer" means a person, firm, corporation or association who or which operates a place or establishment where animals are delivered by the owner thereof for slaughter exclusively for use, in the household of such owner, by him, and members of his household and his non-paying guests and employees, provided, that such custom slaughterer does not engage in the business of buying or selling any carcasses, parts of carcasses, meat or meat products of any animal), or (c) any person who slaughters not more than two hundred fifty turkeys or an equivalent number of birds of all other species raised by him on his own farm during the calendar year for which an exemption is sought (four birds of other species shall be deemed the equivalent of one turkey), provided that such person does not engage in buying or selling poultry products other than those produced from poultry raised on his own farm, or (d) any person who donates, and any charitable or not-for-profit organization that possesses, prepares or serves game or wild game pursuant to section 11-0917 of the environmental conservation law (and any person who processes game or wild game on behalf of such donor).



96-E - Unlawful acts.

96-e. Unlawful acts. 1. It shall be unlawful for any person, firm, partnership or corporation to operate any slaughterhouse, abattoir or other place or establishment where animals or fowl are slaughtered or where meat or meat food products are prepared or processed for food unless such place or establishment is maintained and operated in a clean and sanitary manner, and conducted in accordance with the provisions of this article and with the regulations of the commissioner.

2. It shall be unlawful to expose any meat, fowl or meat food product in any slaughterhouse, abattoir or other place or establishment to insects, live animals or injurious contamination; or to slaughter, possess or sell unwholesome meat. Meat shall be unwholesome within the meaning of this article if it be from a diseased animal or one which shall have died other than by slaughter, or if such meat shall be contaminated with filth or shall have been slaughtered, processed or handled under insanitary conditions.

3. It shall be unlawful to feed hogs uncooked offal from a slaughterhouse.

4. It shall be unlawful for any slaughterhouse, abattoir or other place or establishment, or for any person, to slaughter or butcher domesticated dog (canis familiaris) or domesticated cat (felis catus or domesticus) to create food, meat or meat products for human or animal consumption. A violation of this subdivision shall subject the offender to a civil penalty of up to one thousand dollars for an individual and up to five thousand dollars for a corporation for the first violation. Any subsequent violation shall be subject to a civil penalty of up to twenty-five thousand dollars. Any civil penalties collected pursuant to this subdivision shall be paid to the animal population control fund established by section ninety-seven-xx of the state finance law.



96-F - Denial, revocation and suspension of licenses.

96-f. Denial, revocation and suspension of licenses. 1. The exposure of meat, fowl or meat food product to insects, live animals or injurious contamination, or the slaughter, possession or sale of unwholesome meat, or the slaughtering, butchering, possession or sale of the fur, hair, skin or flesh of a domesticated dog (canis familiaris) or domesticated cat (felis catus or domesticus) shall be cause for the denial of an application for license, or the revocation or suspension of a license already granted. Any such denial, revocation or suspension may be reviewed by a proceeding instituted under article seventy-eight of the civil practice law and rules.

2. After due notice and opportunity to be heard, the license issued to any person, firm, partnership or corporation to operate any place or establishment where animals or fowls are slaughtered or butchered for food pursuant to subdivision one of this section shall be revoked upon establishing failure of three consecutive inspections. Nothing in this subdivision shall prohibit the commissioner from taking licensing action prior to failure of three consecutive inspections.

3. Each licensee shall post a copy of the date and results of its most recent sanitary inspection by the department in a conspicuous location near each public entrance, as prescribed by the commissioner. Such copies shall also be made available to the public upon request. Any licensee that violates the provisions of this subdivision shall be subject to a penalty of five hundred dollars for each day of violation.

4. In addition to any other grounds established by this article for the denial, revocation and suspension of licenses, the commissioner may decline to grant a new license, may decline to renew a license, or may suspend or revoke a license after due notice and opportunity for hearing whenever he or she finds that:

(a) any statement contained in an application for license is or was false or misleading;

(b) the establishment does not have facilities or equipment sufficient to maintain adequate sanitation for the activities conducted;

(c) the establishment is not maintained in a clean and sanitary condition or is not operated in a sanitary or proper manner;

(d) the maintenance and operation of the establishment is such that the product produced therein is or may be adulterated;

(e) the establishment has failed or refused to produce any records or provide any information demanded by the commissioner reasonably related to the administration and enforcement of this article;

(f) the applicant or licensee, or an officer, director, partner, holder of ten percent of the voting stock, or any other person exercising any position of management or control has failed to comply with any of the provisions of this chapter or rules and regulations promulgated pursuant thereto; or

(g) any person including the applicant or licensee, or an officer, director, partner or any stockholder, exercising any position of management or control has been convicted of a felony in any court of the United States or any state or territory and that there is a direct relationship between that felony and the license sought or held by the individual.






Article 5-B - (Agriculture & Markets) SALE OF MEAT

96-G - Definitions.

96-g. Definitions. As used in this article, unless otherwise expressly stated, or unless the content or subject matter otherwise requires;

1. "Department" means the department of agriculture and markets.

2. "Commissioner" means the commissioner of agriculture and markets.

3. "Person" means any person, firm, corporation, or association.

4. "Inspection legend" means a mark or a statement authorized by the provisions of the federal law, on a carcass, meat, meat by-product, or meat food product indicating the product has been inspected and passed.

5. "Meat label" means a display of written, printed, or graphic matter authorized by the provisions of the federal law on a container indicating the meat, meat by-products, or meat food products contained therein have been inspected and passed.

6. "Meat" means the edible part of the muscle of cattle, swine, sheep, goats, horses and other large domesticated animals which is skeletal or which is found in the tongue, in the diaphragm, in the heart or in the esophagus, with or without the accompanying or overlying fat, and the portions of bone, skin, nerve and blood vessels which normally accompany the muscle tissue and which are not separated from it in the process of dressing. It does not include the muscle found in the lips, snout or ears. Any edible part of the carcass which has been manufactured, cured, smoked, processed or otherwise treated shall not be considered meat.

7. "Meat by-product" means any edible part other than meat which has been derived from cattle, swine, sheep, goats, horses and other large domesticated animals. This term shall apply only to those parts which have not been manufactured, cured, smoked, processed or otherwise treated.

8. "Meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any animal, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product by the commissioner under such conditions as he may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products.

9. "Custom slaughterer" means a person, firm, corporation or association who or which operates a place or establishment where animals are delivered by the owner thereof for slaughter exclusively for use, in the household of such owner, by him and members of his household and his non-paying guests and employees, provided, that such custom slaughterer does not engage in the business of buying or selling any carcasses, parts of carcasses, meat or meat products of any animal.

10. "Custom slaughtered meat" means meat from animals which have been slaughtered by a custom slaughterer for the owner exclusively for use, in the household of such owner, by him and members of his household and his non-paying guests and employees.

11. "Farm dressed meat" means meat from animals slaughtered by a bona fide farmer who, as an incident of such farm operation, slaughters his own domestic animals on his own premises exclusively for use, in his household, by him and members of his household and his non-paying guests and employees.

12. "Edible" and "for human consumption" shall apply to any carcass, or part or product of a carcass, of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food, or is naturally inedible by humans.

13. "Animal" means cattle, swine, sheep, goats, horses and other large domesticated mammals.

14. "Carcass" means all parts, including viscera of a slaughtered animal, that are capable of being used for human food.

15. "Federal inspection" means the meat inspection maintained by the United States department of agriculture.

16. "Federal law" means the federal meat inspection act and all acts amendatory thereof and supplementary thereto.

17. "Game or wild game" means any deer or big game, or portions thereof, as defined in section 11-0103 of the environmental conservation law, taken by lawful hunting.



96-H - Application of article.

96-h. Application of article. Notwithstanding any other provisions of this article, the knowing sale, exposure for sale, exchange or transportation at any and all places within the state of the fur, hair, skin or flesh of domesticated dog (canis familiaris) or domesticated cat (felis catus or domesticus) as food, meat, custom slaughtered meat, farm dressed meat, meat by-product or meat food product edible by humans or animals is hereby prohibited. A violation of this section shall subject the offender to a civil penalty of up to one thousand dollars for an individual and up to five thousand dollars for a corporation for the first violation. Any subsequent violation shall be subject to a civil penalty of up to twenty-five thousand dollars. Any civil penalties collected pursuant to this section shall be paid to the animal population control fund established by section ninety-seven-xx of the state finance law. Any authorization given by or pursuant to the provisions of this article to handle, sell, expose for sale, exchange or transport the carcasses of animals, parts thereof, meat, meat by-products and meat food products within the state and any exclusion from the application of this article applicable to custom slaughtered meat or contained in section ninety-six-j or another provision of this article shall not apply to the knowing sale, exposure for sale, exchange or transportation of the fur, hair, skin or flesh of domesticated dog or domesticated cat as food, meat, custom slaughtered meat, farm dressed meat, meat by-product or meat food product edible by humans or animals which is prohibited by the provisions of this section. In the case of any conflict with another provision of this article, the provisions of this section shall prevail over such other provision of this article.



96-I - General powers.

96-i. General powers. The department, through the commissioner, is hereby vested with the power to administer and enforce the provisions of this article.



96-J - Farmer and custom processors.

96-j. Farmer and custom processors. This article shall not apply to any bona fide farmer who butchers his own domestic animals on his own farm exclusively for use by him and members of his household and his non-paying guests and employees, custom slaughterers, custom slaughtered meat, farm dressed meat, custom meat by-products, custom meat food products, and establishments where only such products are prepared, produced, processed or packaged, provided, however, that custom slaughtered meat, farm dressed meat, custom meat by-products and custom meat food products shall be identified as such in such manner as may be required by the commissioner by duly promulgated rules and regulations.



96-L - Inspection legend required.

96-l. Inspection legend required. Except as exempted by the provisions of this article no carcasses of animals, parts thereof, meat, meat by-product or meat food product for human consumption, shall be sold, exposed for sale, exchanged or transported within the state unless the same shall bear an official inspection legend or a meat label affixed pursuant to a federal inspection.



96-M - Sale of inspected meat.

96-m. Sale of inspected meat. All carcasses of animals, parts thereof, meat, meat by-products, and meat food products bearing an inspection legend or meat label affixed after a federal inspection may be sold, exposed for sale, exchanged or transported at all places within the state, except that dressed carcasses of equines or other large domesticated animals, parts, meat, meat by-products and meat food products thereof may be sold, exposed for sale, exchanged or transported only in accordance with such rules and regulations as may be enacted by the commissioner.



96-P-2 - Mishandling and improper transportation of meat, meat by-products and meat food products.

96-p-2. Mishandling and improper transportation of meat, meat by-products and meat food products. (1) No person, firm, association, partnership or corporation engaged in carrying or transporting meat, meat by-products or meat food products shall transport such products except in an enclosed vehicle in such a manner as to assure delivery of the aforesaid products so that frozen products remain frozen and such other products do not rise above forty degrees Fahrenheit, provided, however, that this section shall not apply to establishments engaging in meat handling operations at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail-type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments, nor to household consumers. This section shall not apply to meat food products which because of their method of manufacture, processing, and packaging, require no special handling temperatures to prevent adulteration or unwholesomeness including, but not limited to, commercially sterile meat food products in hermetically sealed containers.

(2) The commissioner may promulgate rules and regulations to further define standards for the transportation of meat, meat by-products or meat food products to further ensure that they are delivered in an unadulterated and wholesome condition.

(3) A violation of the provisions of this section shall be a violation as defined in subdivision three of section 10.00 of the penal law.



96-Q - Unmarked and unlabeled meat.

96-q. Unmarked and unlabeled meat. Inasmuch as it cannot be determined for certain by any presently known method of inspection whether meat is unsound, unhealthful, unwholesome, or otherwise unfit or unsafe for food unless the organs and other tissues of an animal are inspected when slaughtered, or whether meat, meat by-products or meat food products are unsound, unhealthful and unwholesome or contain dyes, chemicals, preservatives or ingredients which render such products adulterated unless inspected where processed, and as uninspected meat, meat by-products and meat food products may be unfit or unsafe for human consumption, the commissioner shall seize and destroy for food purposes any meat, meat by-product or meat food product that does not bear an official inspection legend affixed pursuant to a federal inspection; provided nothing herein shall affect the possession by a custom slaughterer or custom processor, or the possession and transportation by the owner of custom slaughtered meat or farm dressed meat when meats are identified as such in accordance with rules and regulations duly promulgated pursuant to the federal meat inspection act and all acts amendatory thereof; and provided, further, nothing herein shall affect the transportation of dead animals, properly identified, condemned carcasses and parts of carcasses, and other condemned or inedible product or material to rendering plants.



96-R - Unlawful possession of inspection legend and meat label.

96-r. Unlawful possession of inspection legend and meat label. It shall be unlawful for any person to possess, keep, or use an inspection legend or meat label or to possess, keep or use any stamp or label simulating the inspection legend and meat label unless authorized pursuant to the federal meat inspection act.



96-S - Rules and regulations.

96-s. Rules and regulations. The commissioner is hereby authorized to enact, amend and repeal rules and regulations necessary to carry out and give full force and effect to the provisions of this article.

The commissioner is hereby authorized to adopt, insofar as appropriate, the regulations, from time to time promulgated under such federal act or acts, and to change or amend the regulations promulgated under this chapter so as to conform, insofar as appropriate, to those promulgated under the federal meat inspection act and all acts amendatory thereof and supplementary thereto, particularly the wholesome meat act.

The commissioner shall hold a public hearing upon a proposal to promulgate any new or amended regulations under this article, except in the case of a proposal to adopt applicable regulations promulgated under the federal act or acts.



96-T - Enforcement.

96-t. Enforcement. 1. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provision of this article and the rules and regulations adopted and promulgated hereunder and, in addition to any other remedy under article three of this chapter or otherwise, may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any county pursuant to the civil practice law and rules or to the supreme court in any county of the third judicial district.

2. Whenever the commissioner is authorized or directed hereunder to render unfit for food or seize and destroy any meat, meat by-product, or meat food product, the destruction and disposition of such meat, meat by-product, or meat food product, as well as any necessary storage, handling or other incidentals, shall be the responsibility both financially and otherwise, of the owner of the establishment or other person having custody or possession of such meat, meat by-product, or meat food product; provided, however, that such destruction or disposition shall be carried out only under the direction and supervision of the commissioner. Nothing in this subdivision shall be construed as preventing the commissioner from destroying or disposing of meat, meat by-products, or meat food products found to be unfit or unsafe for use as food where such action is necessary for the protection of public health.



96-W - Severability.

96-w. Severability. If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.






Article 5-C - (Agriculture & Markets) LICENSING OF RENDERING PLANTS

96-X - Declaration of policy and purposes.

96-x. Declaration of policy and purposes. The use as food of meat or meat products derived from dead, dying, disabled, diseased or condemned animals endangers the health and welfare of the people of the state. The powers of seizure, quarantine and condemnation held and exercised by the department tend to suppress but do not constitute adequate controls to prevent such adulterated and unfit meat and meat products from being sold for consumption. It is hereby declared to be a matter of legislative determination that regulation and supervision of those who deal in, handle, transport, process or dispose of such animals and the products therefrom are needed in the public interest, and that in the exercise of the police power such persons be required to be licensed before engaging in such activities and that such activities be regulated and supervised. The general purpose of this article is to protect the public health, safety and welfare by controlling the use, movement and disposition of dead, dying, disabled, diseased, or condemned animals, and the meat and meat products derived therefrom.



96-Y - Definitions.

96-y. Definitions. As used in this article, unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

(1) "Disposal plant" means the premises or place where bodies, carcasses or portions thereof of dead, dying, diseased, disabled or condemned animals or inedible meat are received and held for the purpose of burning, processing or rendering or otherwise obtaining the hides, skins, grease or meat therefrom in any manner whatsoever.

(2) "Processing" means any method whereby meat or meat products derived from animals are cut, boned, mixed, blended, canned, cured or otherwise prepared for purposes other than for human consumption.

(3) "Inedible meat" means meat and meat products derived from dead, dying, disabled, diseased or condemned animals, and meat or meat products, regardless of origin, which are adulterated within the meaning of section two hundred of this chapter.

(4) "Rendering" means the method by which animal bodies, carcasses or portions thereof, and meat or meat product are melted down and the fat or grease extracted therefrom.

(5) "Decharacterization" means the uniform application of sufficient quantities of dye, charcoal, malodorous fish oil, acid, or any other agent approved by the commissioner upon and into the freely slashed flesh of meat or meat product not being rendered so as to unequivocally preclude its use for human food.

(6) "Transportation service" means the operation within the state of a vehicle or vehicles by a person not otherwise licensed to operate a disposal plant, for the purpose of transporting for hire unprocessed animal bodies, carcasses or portions thereof, and meat or meat products which are not intended for eventual use for human consumption.

(7) "Vehicle" means a conveyance or any piece of equipment whatsoever used in transportation service.

(8) "Animal" means any animal, domestic or feral, or any domesticated bird.

(9) "Dead animal" means an animal that has died otherwise than by slaughter.

(10) "Meat" means the entire bodies, carcasses or portions thereof of animals or birds.

(11) "Meat product" means any product which is made or derived wholly or in part from the body, carcass or portions thereof of animals or birds.



96-Z - Exemptions.

96-z. Exemptions. This article shall not apply to disposal plants operated under federal inspection or under inspection pursuant to article five-B of this chapter; to any person, who, in the regular course of a refuse collection business, gathers up and disposes of the bodies of dead fowls, cats, dogs or other small animals; or to any person, including but not limited to members of state or municipal highway maintenance crews or state or municipal officials or employees who in the pursuit of their duties, are charged with or responsible for the protection of the health, safety and welfare of the people of the state.



96-Z-1 - License required.

96-z-1. License required. It shall be unlawful for any person to operate a disposal plant or transportation service unless licensed as provided in this article.



96-Z-2 - Application.

96-z-2. Application. Application for a license to operate a disposal plant or transportation service shall be made upon a form prescribed by the commissioner. The applicant shall satisfy the commissioner of his or her character and that he or she has adequate physical facilities for the operation of a disposal plant or transportation service. If so satisfied, the commissioner shall issue to the applicant a non-transferable license which will expire on the thirtieth day of September of the next even numbered year following its issuance. Application for renewal of such license for a period of two years shall be made biennially upon a form prescribed by the commissioner and submitted no later than thirty days prior to the expiration of the existing license.



96-Z-3 - Granting, suspending or revoking licenses.

96-z-3. Granting, suspending or revoking licenses. The commissioner may decline to grant a license or may suspend or revoke a license already granted, after written notice to the applicant or licensee and an opportunity to be heard, when (1) any statement in the application or upon which it was issued is or was false or misleading, (2) the applicant or licensee does not have adequate physical facilities for the operation of a disposal plant or transportation service, (3) facilities are not maintained in a manner and as required by rules and regulations duly promulgated by the commissioner, (4) applicant, an officer, director, partner, or holder of ten per centum or more of the voting stock of an applicant has been convicted of a felony by a court of the United States or any state or territory thereof, without subsequent pardon by the governor or other appropriate authority of the state or jurisdiction in which such conviction occurred, or the receipt of a certificate of relief from disabilities or a certificate of good conduct pursuant to article twenty-three of the correction law, (5) when applicant or licensee is a partnership or corporation, any partner, officer, director, holder or owner of ten percent or more of the stock, has previously been responsible, in whole or in part, for any act on account of which a license may be denied, suspended or revoked pursuant to the provisions of this article, or (6) the applicant or licensee has failed to comply with any of the provisions of this chapter or rules or regulations promulgated pursuant thereto.



96-Z-4 - Review.

96-z-4. Review. The action of the commissioner in refusing to grant a license, or in suspending or revoking a license may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules, and the decision of the commissioner shall be final unless within thirty days from this date of service thereof on the applicant or licensee a proceeding is instituted to review such action.



96-Z-5 - Rules and regulations.

96-z-5. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt and promulgate such rules and regulations to supplement and give full effect to the provision of this article as he may deem necessary.



96-Z-6 - Violations; remedies.

96-z-6. Violations; remedies. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provisions of this article or of any rules and regulations promulgated thereunder, and in addition to any other remedy under article three of this chapter or otherwise, apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county as provided in the civil practice law and rules, or to the supreme court in the third judicial district.



96-Z-7 - Labeling.

96-z-7. Labeling. All products except hides, tallow, meat meal or bone meal, leaving a disposal plant shall be packed in containers approved by the commissioner, and the containers shall be clearly marked or stamped with the legend "unfit for human consumption" in such manner as prescribed by the commissioner.



96-Z-8 - Access to premises; records.

96-z-8. Access to premises; records. The commissioner may inspect as often as he deems necessary, each disposal plant or vehicle licensed under the provisions of this article. For the purpose of making such inspection, the commissioner and his authorized agents shall have free access to all disposal plants licensed hereunder and to all premises where vehicles used in a transportation service are located. Licensees shall maintain such records as the commissioner may require pertaining to the origin, movement, storage, distribution or other disposition of inedible meat and such records shall be open to inspection by the commissioner or his authorized agents at any time during normal working hours.



96-Z-9 - Criminal slaughter, processing or possession of inedible meat.

96-z-9. Criminal slaughter, processing or possession of inedible meat. A person is guilty of criminal slaughter, processing or possession of inedible meat when he knowingly and unlawfully (a) slaughters, for the purpose of human consumption, any animal from which such meat would be derived, (b) adds, mixes or otherwise combines any such meat with food intended for human consumption, or bones, cuts, grinds or otherwise processes such meat for the purpose of human consumption, or (c) possesses such meat with intent to sell the meat for human consumption. Criminal slaughter, processing or possession of an inedible meat is a class E felony.



96-Z-10 - Criminal sale of inedible meat.

96-z-10. Criminal sale of inedible meat. A person is guilty of criminal sale of inedible meat when he knowingly and unlawfully sells such meat for the purpose of human consumption. Criminal sale of inedible meat is a class E felony.



96-Z-11 - Criminal transporting of inedible meat.

96-z-11. Criminal transporting of inedible meat. A person is guilty of criminal transporting of inedible meat when he knowingly and unlawfully transports such meat for human consumption or when he knowingly and unlawfully transports inedible meat which is not marked or stamped with the legend "unfit for human consumption", as required by the commissioner. Criminal transporting of inedible meat is a class E felony.



96-Z-12 - Unlawful decharacterization and labeling of inedible meat.

96-z-12. Unlawful decharacterization and labeling of inedible meat. A person is guilty of unlawful decharacterization and labeling of inedible meat when he knowingly and unlawfully fails to decharacterize and label such meat in a manner prescribed by the commissioner. Unlawful decharacterization and labeling of inedible meat is a class A misdemeanor.






Article 5-D - (Agriculture & Markets) SALE OF POULTRY AND POULTRY PRODUCTS

96-Z-21 - Definitions.

96-z-21. Definitions. As used in this article, unless otherwise expressly stated, or unless the content or subject matter otherwise requires:

1. "Person" means any person, firm, corporation, or association.

2. "Adulterated" means the same as set forth in section two hundred of this chapter.

3. "Poultry" means any domesticated bird, whether live or dead.

4. "Poultry product" means any poultry carcass, or part thereof; or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relative small portion or historically have not been considered by consumers as products of the poultry food industry, and which are exempted by the commissioner from definition as a poultry product under such conditions as the commissioner may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

5. "Federal inspection" means the poultry and poultry products inspection maintained by the United States department of agriculture.



96-Z-28 - Inspection legend required.

96-z-28. Inspection legend required. Except as exempted by the provisions of the Federal Poultry Products Inspection Act, no poultry or poultry product for human consumption, shall be sold, exposed for sale, exchanged or transported within the state unless the same shall bear an official inspection mark affixed pursuant to a federal inspection.



96-Z-29-A - Mishandling and improper transportation of poultry products.

96-z-29-a. Mishandling and improper transportation of poultry products. (1) No person, firm, association, partnership, or corporation engaged in carrying or transporting poultry products shall transport such poultry products except in an enclosed vehicle in such a manner as to assure delivery of the aforesaid products so that frozen products remain frozen and such other products do not rise above forty degrees Fahrenheit, provided, however, that this section shall not apply to (a) household consumers; (b) retail dealers with respect to poultry products sold directly to consumers in retail stores; (c) poultry products derived from either the slaughter by any person of poultry of his own raising, or the custom slaughter by another person of poultry delivered by the owner thereof for such slaughter, when such poultry products are used exclusively by such owner and members of his household and his non-paying guests and employees. This section shall not apply to poultry products which because of their method of manufacture, processing, and packaging, require no special handling temperatures to prevent adulteration or unwholesomeness including, but not limited to, commercially sterile poultry products in hermetically sealed containers.

(2) The commissioner may promulgate rules and regulations to further define standards for the transportation of poultry products to further ensure that they are delivered in an unadulterated and wholesome condition.

(3) A violation of the provisions of this section shall be a violation as defined in subdivision three of section 10.00 of the penal law.



96-Z-32 - Uninspected poultry and poultry products.

96-z-32. Uninspected poultry and poultry products. The commissioner shall seize and destroy for food purposes any poultry or poultry product subject to federal inspection that does not bear the official inspection legend affixed pursuant to federal inspection.



96-Z-33 - Unlawful possession of official devices.

96-z-33. Unlawful possession of official devices. It shall be unlawful for any person:

1. To forge any official federal device or mark.

2. Knowingly to possess, without authority granted by the United States department of agriculture, any official federal device or any counterfeit, simulated, forged or improperly altered official federal device, mark or label, or any carcass of any poultry, or part or product thereof, bearing any counterfeit, simulated, forged or improperly altered official federal mark.

3. Knowingly to represent that any article has been federally inspected and passed, or exempted, when it has not been so inspected and passed, or exempted.



96-Z-34 - Rules and regulations.

96-z-34. Rules and regulations. The commissioner is hereby authorized to enact, amend and repeal rules and regulations necessary to carry out and give full force and effect to the provisions of this article. This chapter and the regulations promulgated thereunder shall be so interpreted and construed as to effectuate a general purpose to enact state legislation uniform with and at least equal to the federal wholesome poultry products act and all acts amendatory thereof and supplementary thereto.

The commissioner is hereby authorized to adopt, insofar as appropriate, the regulations from time to time promulgated under such federal act or acts, and to change or amend the regulations promulgated under this chapter so as to conform, insofar as appropriate, to those promulgated under the federal act or acts.

The commissioner shall hold a public hearing upon a proposal to promulgate any new or amended regulations under this article, except in the case of a proposal to adopt applicable regulations promulgated under such federal act or acts.



96-Z-35 - Enforcement.

96-z-35. Enforcement. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provision of this article and the rules and regulations adopted and promulgated hereunder and, in addition to any other remedy under article three of this chapter or otherwise, may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any county pursuant to the civil practice law and rules or to the supreme court in any county of the third judicial district.



96-Z-36 - Severability.

96-z-36. Severability. If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.






Article 6-A - (Agriculture & Markets) INDEMNIFICATION FOR RABIES

105-C - Temporary emergency.

105-c. Temporary emergency. The present losses to livestock in certain areas of the state resulting from the disease in animals known as rabies threaten to impair the agricultural economy of the communities affected. This article is enacted in the exercise of the police power and its purposes generally are to protect the public welfare. The provisions of this article shall not apply to the city of New York.



105-D - Indemnification for rabies.

105-d. Indemnification for rabies. Each county shall be liable for damages resulting within the county to domestic animals from the disease known as rabies and indemnification therefor shall be made in the manner provided by this article. The term "domestic animals" as used in this article shall mean domesticated sheep, horses, cattle, swine and goats. Such indemnification shall not exceed the actual damage and shall in no event exceed the sum of five hundred dollars for each animal in the case of damage to horses or cattle, or one hundred fifty dollars for each animal in the case of damage to swine, goats or sheep, provided, however, that in the case of registered purebred bovine animals indemnification may be made in an amount not to exceed seven hundred dollars for each animal.

The board of supervisors of each county shall have power to cause to be assessed, levied and collected in the same manner as other charges against the county, such sums of money as shall be necessary to pay indemnification on account of damages resulting from rabies as provided in this article.



105-E - Damage appraisal and report.

105-e. Damage appraisal and report. The owner of a domestic animal which has died as a result of rabies shall immediately upon discovery thereof notify any assessor of the city or town where the death occurred of the fact thereof, and that he claims indemnity therefor, and requires that the damages be determined. Such assessor, immediately upon receiving such notification, shall inquire into the matter. If he deems it necessary, he shall examine witnesses in relation thereto. No indemnification shall be paid unless there shall be presented to the assessor a report from a laboratory officially approved for rabies examination by the state commissioner of health, showing the presence of rabies in each animal for which indemnity is claimed. If the assessor is satisfied that the animal or animals died of rabies, he shall determine the amount of the damages resulting therefrom and shall thereupon make a report in the form prescribed by the commissioner and shall state therein the amount of damages. The report shall be signed by the assessor, one copy of which shall be accompanied by an official laboratory report showing the presence of rabies. Two copies of the report shall be filed by the assessor in the office of the county treasurer, and a third copy shall be delivered by the assessor to the claimant. The county treasurer shall immediately approve or disapprove the claim. If he shall approve the claim, he shall endorse a copy of the report with a statement in accordance with the form prescribed by the commissioner certifying that the amount of the damage so reported by the assessor has been set aside by him for payment to the claimant from funds made available by the county for such purpose, and he shall immediately forward the copy of the report with such endorsement thereon to the commissioner. Upon receipt of such report, the commissioner shall examine the same and may investigate the same on his own part. The commissioner shall either confirm the amount of the damage reported by the assessor or modify it by such increase or decrease of the amount thereof as may appear proper and adequate in view of the facts and, if the facts so warrant, may disallow the same. The decision of the commissioner shall be in writing, and a copy thereof shall be mailed to the county treasurer and to the claimant.



105-F - Review by commissioner.

105-f. Review by commissioner. If the claimant desires to appeal the county treasurer's disapproval of his claim or if he is dissatisfied with the amount of the damage as set forth in the assessor's report, he may, within ten days after the receipt of the report, present to the commissioner a request for a review. The county treasurer may, within ten days after receiving the report of the assessor, if dissatisfied with the damages stated in the report, present to the commissioner a request for a review. Upon receipt of such request, from either the claimant or the county treasurer, the commissioner shall cause an investigation to be made of the facts surrounding the death of the animal or animals described therein and the amount of damage incurred thereby for which indemnification should be made in accordance with the intent of this article. The claimant shall permit the commissioner or his duly authorized representative to enter the premises where the animal or animals for which indemnification is claimed were kept, harbored or pastured, and shall furnish to the commissioner or his duly authorized representative whatever information and proof may be available to the claimant and deemed necessary by the commissioner or his representative to complete the investigation. After the completion of such investigation the commissioner shall make his decision in writing as set forth in the preceding section.



105-G - Review by court.

105-g. Review by court. The decision of the commissioner may be reviewed by the claimant or the county treasurer in the manner provided by article seventy-eight of the civil practice law and rules, but such review must be instituted within twenty days after receipt of the commissioner's decision, otherwise the commissioner's decision shall be final.



105-H - Payment to claimant by county.

105-h. Payment to claimant by county. If the decision of the commissioner increases or decreases the amount to be paid to the claimant above or below the amount originally approved by the county treasurer, the county treasurer shall, upon receipt of the commissioner's decision, adjust the county's share in accordance therewith. Upon receipt of the commissioner's decision and provided a review thereof has not been instituted as herein provided, the county treasurer shall forward to the claimant the county's check for the amount of indemnity allowed. If the commissioner shall disallow the claim, the county shall not be liable for the payment of any amount of indemnity.



105-I - Partial reimbursement by state.

105-i. Partial reimbursement by state. Each county shall be entitled to partial reimbursement by the state for payments by the county of indemnification on account of damages resulting from rabies as provided in this article, to the extent of fifty per centum of the amount of its approved expenditures for such indemnification. Not later than the last day in each of the months of June, September, December and March the county treasurer of each county which has made payments to claimants during the three months' period ending on such days pursuant to the provisions of this article shall make a report to the commissioner of agriculture and markets of the amount of its expenditures for payments to claimants under this article and apply for state reimbursement to the extent of fifty per centum of its approved expenditures therefor. Such report and application shall be in such form and contain such information as may be required by such commissioner. The commissioner shall thereupon promptly certify to the comptroller for payment the amount of state reimbursement due the county thereon. The amounts so certified by the commissioner of agriculture and markets, after audit by and on the warrant of the comptroller, shall be paid to the county treasurers of the respective counties to which such reimbursement is due, from any moneys available by appropriation therefor.



105-J - Enforcement of article.

105-j. Enforcement of article. The commissioner shall supervise the enforcement of this article. It shall be unlawful for any officer to neglect or refuse to perform his duties under the provisions of this article and such neglect or refusal shall be cause for his removal from office.






Article 7 - (Agriculture & Markets) LICENSING, IDENTIFICATION AND CONTROL OF DOGS

106 - Purpose.

106. Purpose. The purpose of this article is to provide for the licensing and identification of dogs, the control and protection of the dog population and the protection of persons, property, domestic animals and deer from dog attack and damage.



107 - Application.

107. Application. 1. This article shall apply to all areas of the state except any city having a population of over two million.

2. In the event that any dog owned by a resident of any city having a population of over two million or by a non-resident of this state is harbored within this state outside of any such city, the licensing municipality in which such animal is harbored may exempt such dog from the identification and licensing provisions of this article for a period of thirty days provided such dog is licensed pursuant to the provisions of law of the area of residence.

3. This article shall not apply to any dog confined to the premises of any public or private hospital devoted solely to the treatment of sick animals, or confined for the purposes of research to the premises of any college or other educational or research institution.

4. This article shall not apply to any dog confined to the premises of any person, firm or corporation engaged in the business of breeding or raising dogs for profit and licensed as a class A dealer under the Federal Laboratory Animal Welfare Act.

5. Nothing contained in this article shall prevent a municipality from adopting its own program for the control of dangerous dogs; provided, however, that no such program shall be less stringent than this article, and no such program shall regulate such dogs in a manner that is specific as to breed. Notwithstanding the provisions of subdivision one of this section, this subdivision and sections one hundred twenty-three, one hundred twenty-three-a and one hundred twenty-three-b of this article shall apply to all municipalities including cities of two million or more.

6. Nothing contained in this article shall be construed to prohibit a county from administering a dog licensing program for the municipalities within its jurisdiction.



108 - Definitions.

108. Definitions. As used in this article, unless otherwise expressly stated or unless the context or subject matter requires otherwise:

1. "Adoption" means the delivery to any natural person eighteen years of age or older, for the limited purpose of harboring a pet, of any dog, seized or surrendered, or any cat.

3. "Clerk" means the clerk of any county, town, city or village where licenses are validated or issued pursuant to this article.

4. "Commissioner" means the state commissioner of agriculture and markets.

5. "Dog" means any member of the species canis familiaris.

6. "Dog control officer" means any individual appointed by a municipality to assist in the enforcement of this article or any authorized officer, agent or employee of an incorporated humane society or similar incorporated dog protective association under contract with a municipality to assist in the enforcement of this article.

7. "Domestic animal" means any domesticated sheep, horse, cattle, fallow deer, red deer, sika deer, whitetail deer which is raised under license from the department of environmental conservation, llama, goat, swine, fowl, duck, goose, swan, turkey, confined domestic hare or rabbit, pheasant or other bird which is raised in confinement under license from the state department of environmental conservation before release from captivity, except that the varieties of fowl commonly used for cock fights shall not be considered domestic animals for the purposes of this article.

8. "Euthanize" means to bring about death by a humane method.

9. "Guide dog" means any dog that is trained to aid a person who is blind and is actually used for such purpose, or any dog during the period such dog is being trained or bred for such purpose.

10. "Harbor" means to provide food or shelter to any dog.

11. "Identification tag" means a tag issued by the licensing municipality which sets forth an identification number, together with the name of the municipality, the state of New York, contact information, including telephone number, for the municipality and such other information as the licensing municipality deems appropriate.

12. "Identified dog" means any dog carrying an identification tag as provided in section one hundred eleven of this article.

13. "Municipality" means any county, town, city and village.

15. "Owner" means any person who harbors or keeps any dog.

16. "Owner of record" means the person in whose name any dog was last licensed pursuant to this article, except that if any license is issued on application of a person under eighteen years of age, the owner of record shall be deemed to be the parent or guardian of such person. If it cannot be determined in whose name any dog was last licensed or if the owner of record has filed a statement pursuant to the provisions of section one hundred twelve of this article, the owner shall be deemed to be the owner of record of such dog, except that if the owner is under eighteen years of age, the owner of record shall be deemed to be the parent or guardian of such person.

17. "Person" means any individual, corporation, partnership, association or other organized group of persons, municipality, or other legal entity.

18. "Police work dog" means any dog owned or harbored by any state or municipal police department or any state or federal law enforcement agency, which has been trained to aid law enforcement officers and is actually being used for police work purposes.

19. "Recognized registry association" means any registry association that operates on a nationwide basis and issues numbered registration certificates.

20. "War dog" means any dog which has been honorably discharged from the United States armed services.

21. "Hearing dog" means any dog that is trained to aid a person with a hearing impairment and is actually used for such purpose, or any dog during the period such dog is being trained or bred for such purpose.

22. "Service dog" means any dog that has been or is being individually trained to do work or perform tasks for the benefit of a person with a disability.

23. "Person with a disability" means any person with a disability as that term is defined in subdivision twenty-one of section two hundred ninety-two of the executive law.

24. (a) "Dangerous dog" means any dog which (i) without justification attacks a person, companion animal as defined in subdivision five of section three hundred fifty of this chapter, farm animal as defined in subdivision four of section three hundred fifty of this chapter or domestic animal as defined in subdivision seven of this section and causes physical injury or death, or (ii) behaves in a manner which a reasonable person would believe poses a serious and unjustified imminent threat of serious physical injury or death to one or more persons, companion animals, farm animals or domestic animals or (iii) without justification attacks a service dog, guide dog or hearing dog and causes physical injury or death.

(b) "Dangerous dog" does not include a police work dog, as defined in subdivision eighteen of this section, which acts in the manner described in this paragraph while such police work dog is being used to assist one or more law enforcement officers in the performance of their official duties.

25. "Working search dog" means any dog that is trained to aid in the search for missing persons and is actually used for such purpose.

26. "Therapy dog" means any dog that is trained to aid the emotional and physical health of patients in hospitals, nursing homes, retirement homes and other settings and is actually used for such purpose, or any dog during the period such dog is being trained or bred for such purpose.

27. "Detection dog" means any dog that is trained and is actually used for such purposes or is undergoing training to be used for the purpose of detecting controlled substances, explosives, ignitable liquids, firearms, cadavers, or school or correctional facility contraband.

28. "Physical injury" means impairment of physical condition or substantial pain.

29. "Serious physical injury" means physical injury which creates a substantial risk of death, or which causes death or serious or protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of any bodily organ.



109 - Licensing of dogs required; rabies vaccination required.

109. Licensing of dogs required; rabies vaccination required. 1. (a) The owner of any dog reaching the age of four months shall immediately make application for a dog license. No license shall be required for any dog which is under the age of four months and which is not at large, or that is residing in a pound or shelter maintained by or under contract or agreement with the state or any county, city, town or village, duly incorporated society for the prevention of cruelty to animals, duly incorporated humane society or duly incorporated dog protective association. Except as otherwise provided in this subdivision, a license shall be issued or renewed for a period of at least one year, provided, that no license shall be issued for a period expiring after the last day of the eleventh month following the expiration date of the current rabies certificate for the dog being licensed. All licenses shall expire on the last day of the last month of the period for which they are issued. In the event an applicant for a license presents, in lieu of a rabies certificate, a statement certified by a licensed veterinarian, as provided in subdivision two of this section, a license shall be issued or renewed for a period of one year from the date of said statement. Any municipality may establish a common renewal date for all such licenses. A license issued by a municipality that has established a common renewal date shall expire no later than the common renewal date prior to the expiration date of the rabies certificate for the dog being licensed.

(b) Application for a dog license shall be made to the clerk of the town, city, or county or, in the counties of Nassau and Westchester, incorporated village in which the dog is harbored or to the village clerk of those villages in the county of Rockland with a population of fifteen thousand or more which have elected to accept applications pursuant to the provisions of this paragraph or to the village clerk of the village of Newark in the county of Wayne upon the election of the village of Newark pursuant to the provisions of this paragraph. Provided, however, that in the counties of Nassau and Westchester, the board of trustees of any incorporated village may by resolution provide that applications for licenses shall no longer be made to the village clerk, but to the clerk of the town in which the village is situated. Provided further, however, that in the county of Rockland, the board of trustees of any incorporated village with a population of fifteen thousand or more may by resolution provide that application for licenses shall be made to the village clerk. Provided further, however, that in the county of Wayne, the board of trustees of the village of Newark may by resolution provide that application for licenses shall be made to the village clerk. The governing body of any town or city or, in the counties of Nassau and Westchester, incorporated village or in the county of Rockland, those villages with a population of fifteen thousand or more which have so elected to accept applications or in the county of Wayne, the village of Newark if such village has so elected to accept applications may, on resolution of such body, authorize that such application be made to one or more named dog control officers of any such town, city or village. The issuance of any license by any such officer shall be under the control and supervision of the clerk. In the case of a seized dog being redeemed or a dog being otherwise obtained from a county animal shelter or pound, such application may be made to the county dog control officer in charge of such facility. In the case of a dog being redeemed or a dog being adopted from a shelter or pound established, maintained or contracted for, pursuant to section one hundred fourteen of this article, such application may be made to the manager of such facility, provided such manager has been authorized by the municipality in which the prospective owner resides to accept such application. Such authorization shall be requested by the governing body of the pound or shelter and the granting or denial of such authorization shall be in the discretion of the municipality in which the prospective owner resides.

(c) The application shall state the sex, actual or approximate age, breed, color, and municipal identification number of the dog, and other identification marks, if any, and the name, address, telephone number, county and town, city or village of residence of the owner. Municipalities may also require additional information on such application as deemed appropriate.

(d) The application shall be accompanied by the license fee prescribed by section one hundred ten of this article and a certificate of rabies vaccination or statement in lieu thereof, as required by subdivision two of this section. In the case of a spayed or neutered dog, every application shall also be accompanied by a certificate signed by a licensed veterinarian or an affidavit signed by the owner, showing that the dog has been spayed or neutered, provided such certificate or affidavit shall not be required if the same is already on file with the clerk or authorized dog control officer. In lieu of the spay or neuter certificate an owner may present a statement certified by a licensed veterinarian stating that he has examined the dog and found that because of old age or other reason, the life of the dog would be endangered by spaying or neutering. In such case, the license fee for the dog shall be the same as for a spayed or neutered dog as set forth in subdivision one of section one hundred ten of this article.

(e) Upon validation by the clerk, authorized dog control officer or authorized pound or shelter manager, the application shall become a license for the dog described therein.

(f) The clerk, authorized dog control officer or authorized pound or shelter manager shall: (i) provide a copy of the license to the owner; (ii) retain a record of the license that shall be made available upon request to the commissioner for purposes of rabies and other animal disease control efforts and actions. In addition, the authorized pound or shelter manager shall send, within forty-eight hours of validation, a copy of the license to the licensing municipality within which the dog is to be harbored.

(g) No license shall be transferable. Upon the transfer of ownership of any dog, the new owner shall immediately make application for a license for such dog.

(h) Notwithstanding the provisions of any general, special or local law, or any rule or regulation to the contrary, the clerk, authorized dog control officer or authorized pound or shelter manager in municipalities having a population of less than one hundred thousand shall within five business days after the license has been validated, send a copy of the validated license to the licensing municipality in which the dog is to be harbored.

2. The clerk, authorized dog control officer or authorized pound or shelter manager, at the time of issuing any license pursuant to this article, shall require the applicant to present a statement certified by a licensed veterinarian showing that the dog or dogs have been vaccinated to prevent rabies or, in lieu thereof, a statement certified by a licensed veterinarian stating that because of old age or another reason, the life of the dog or dogs would be endangered by the administration of vaccine. The clerk, authorized dog control officer or authorized pound or shelter manager shall make or cause to be made from such statement a record of such information and shall file such record with a copy of the license. Such records shall be made available to the commissioner upon request for rabies and other animal disease control efforts.

3. Municipalities may provide for the establishment and issuance of purebred licenses and, in the event they do so, shall provide for the assessment of a surcharge of at least three dollars for the purposes of carrying out animal population control efforts as provided in section one hundred seventeen-a of this article. Municipalities which issue purebred licenses shall remit such surcharge collected to the commissioner.



110 - License fees.

110. License fees. 1. The license fee for dog licenses issued pursuant to subdivision one of section one hundred nine of this article shall be determined by the municipality issuing the license, provided that the total fee for an unspayed or unneutered dog shall be at least five dollars more than the total fee for a spayed or neutered dog. All revenue derived from such fees shall be the sole property of the municipality setting the same and shall be used only for controlling dogs and enforcing this article and any rule, regulation, or local law or ordinance adopted pursuant thereto, including subsidizing the spaying or neutering of dogs and any facility as authorized under section one hundred sixteen of this article used therefor, and subsidizing public humane education programs in responsible dog ownership.

2. Municipalities may exempt from their licensing fees any guide dog, hearing dog, service dog, war dog, working search dog, detection dog, police work dog or therapy dog. Each copy of any license for such dogs shall be conspicuously marked "Guide Dog", "Hearing Dog", "Service Dog", "Working Search Dog", "War Dog", "Detection Dog", "Police Work Dog", or "Therapy Dog", as may be appropriate, by the clerk or authorized dog control officer.

3. In addition to the fee charged pursuant to subdivision one of this section, all municipalities issuing dog licenses pursuant to this article are required to provide for the assessment of an additional surcharge of at least one dollar for altered dogs and at least three dollars for unaltered dogs for the purposes of carrying out animal population control efforts as provided in section one hundred seventeen-a of this article. Such surcharges shall be submitted by municipalities to the commissioner.

4. In addition to the fee charged pursuant to subdivision one of this section, any municipality issuing dog licenses pursuant to this article is hereby authorized to provide for the assessment of additional surcharges for the purpose of:

(a) recovering costs associated with enumeration conducted pursuant to subdivision six of section one hundred thirteen of this article should a dog be identified as unlicensed during such enumeration. Such additional fee shall be the property of the licensing municipality and shall be used to pay the expenses incurred by the municipality in conducting the enumeration. In the event the additional fees collected exceed the expenses incurred by the municipality in conducting an enumeration in any year, such excess fees may be used by the municipality for enforcing this article and for spaying or neutering animals; and

(b) offsetting costs associated with the provision and replacement of identification tags pursuant to section one hundred eleven of this article.



111 - Identification of dogs.

111. Identification of dogs. 1. Each dog licensed pursuant to subdivision one of section one hundred nine of this article shall be assigned, at the time the dog is first licensed, a municipal identification number. Such identification number shall be carried by the dog on an identification tag which shall be affixed to a collar on the dog at all times, provided that a municipality may exempt dogs participating in a dog show during such participation.

2. No tag carrying an identification number shall be affixed to the collar of any dog other than the one to which that number has been assigned.

3. A municipality offering a purebred license may provide a licensee, at his or her expense, any number of tags imprinted with the same number as the purebred license. One such tag shall be affixed to the collar of each dog harbored pursuant to the purebred license at all times, provided that municipalities may exempt dogs participating in a dog show during such participation. Such a tag shall be affixed only to the collar of a dog owned by the holder of the purebred license and harbored on his premises.

4. A municipality offering a license for any guide dog, service dog, hearing dog or detection dog may issue a special tag for identifying such dog, provided that such tag shall be in addition to the identification tag required by subdivision one of this section. The municipality may prescribe the shape, size, color, and form of imprint of the tag which shall be a different color and shape than the standard identification tag. Upon application, the commissioner shall furnish such tags without payment of a fee.



112 - Change of ownership; lost or stolen dog.

112. Change of ownership; lost or stolen dog. 1. In the event of a change in the ownership of any dog which has been licensed pursuant to this article or in the address of the owner of record of any such dog, the owner of record shall, within ten days of such change, file with the municipality in which the dog is licensed a written report of such change. Such owner of record shall be liable for any violation of this article until such filing is made or until the dog is licensed in the name of the new owner.

2. If any dog which has been licensed pursuant to this article is lost or stolen, the owner of record shall, within ten days of the discovery of such loss or theft file with the municipality in which the dog is licensed a written report of such loss or theft. In the case of a loss or theft, the owner of record of any such dog shall not be liable for any violation of this article committed after such report is filed.

3. In the case of a dog's death, the owner of record shall so notify the municipality in which the dog is licensed either prior to renewal of licensure or upon the time of such renewal as set forth by the municipality in which the the dog is licensed.



113 - Dog control officers.

113. Dog control officers. 1. Each town and city, and each village in which licenses are issued, shall appoint, and any other village and any county may appoint, one or more dog control officers for the purpose of assisting, within the appointing municipality, with the control of dogs and the enforcement of this article.

2. In lieu of or in addition to the appointment of a dog control officer or officers, any town or city, or any village in which licenses are issued shall, and any other village and any county may, contract for dog control officer services with any other municipality or with any incorporated humane society or similar incorporated dog protective association, or shall appoint, jointly with one or more other municipalities, one or more dog control officers having jurisdiction in each of the cooperating municipalities.

3. Every dog control officer shall have the power to issue an appearance ticket pursuant to section 150.20 of the criminal procedure law, to serve a summons and to serve and execute any other order or process in the execution of the provisions of this article. In addition, any dog control officer or any peace officer, when acting pursuant to his special duties, or police officer, who is authorized by a municipality to assist in the enforcement of this article may serve any process, including an appearance ticket, a uniform appearance ticket and a uniform appearance ticket and simplified information, related to any proceeding, whether criminal or civil in nature undertaken in accord with the provisions of this article or any local law or ordinance promulgated pursuant thereto.

4. Every dog control officer, peace officer, when acting pursuant to his special duties or police officer shall promptly make and maintain a complete record of any seizure and subsequent disposition of any dog. Such record shall include, but not be limited to, a description of the dog, the date and hour of seizure, the official identification number of such dog, if any, the location where seized, the reason for seizure, and the owner's name and address, if known.

5. Every dog control officer shall file and maintain such records for not less than three years following the creation of such record, and shall make such reports available to the commissioner upon request.

6. The governing body of any municipality in which licenses are issued, may, either individually or in cooperation with other municipal entities, require its dog control officer or animal control officer or any other authorized agent to ascertain and list the names of all persons in the municipality owning or harboring dogs, or in lieu thereof, such municipality may contract to have the same done.



114 - Pounds and shelters.

114. Pounds and shelters. 1. Each town and city, and each village in which licenses are issued shall, and any other village and any county may, establish and maintain a pound or shelter for dogs.

2. In lieu of or in addition to establishing and maintaining such pound or shelter, any town or city, or any village in which licenses are issued shall, and any other village and any county may, contract for pound or shelter services with any other municipality or with any incorporated humane society or similar incorporated dog protective association, or shall establish and maintain, jointly or with one or more other municipalities, a pound or shelter.



115 - Funds expended by municipality for services.

115. Funds expended by municipality for services. No municipality shall be required to expend in any calendar year for dog control officer and pound or shelter services undertaken pursuant to this article, an amount of money greater than it receives during such year pursuant to this article and any local law or ordinance enacted pursuant thereto.



116 - Spaying and neutering facilities authorized.

116. Spaying and neutering facilities authorized. 1. Any municipality may, by local law or ordinance, provide for the establishment and operation of a facility to provide services for the alteration of the reproductive capacity through spaying or neutering of dogs and cats owned by the residents thereof.

2. Any animal which is presented at such facility for alteration must be accompanied by a notarized authorization signed by the owner thereof consenting to such alteration and agreeing to hold the municipality, its agents, servants and employees harmless for any damages arising therefrom or incidental thereto.

3. Any municipality enacting a local law or ordinance as authorized by this section shall further provide for the regulation of such facility with respect to the terms and conditions, including compensation, under which any animal will be maintained while the animal remains in the custody of the facility.

4. In no event shall any of the moneys or fees derived from, or collected pursuant to, the provisions of this article except as provided in subdivision three of section one hundred ten of this article and section one hundred seventeen-a of this article be used to subsidize the spaying or neutering of cats.



117 - Seizure of dogs; redemption periods; impoundment fees; adoption.

117. Seizure of dogs; redemption periods; impoundment fees; adoption. 1. Any dog control officer or peace officer, acting pursuant to his special duties, or police officer in the employ of or under contract to a municipality shall seize:

(a) any dog which is not identified and which is not on the owner's premises;

(b) any dog which is not licensed, whether on or off the owner's premises;

(c) any licensed dog which is not in the control of its owner or custodian or not on the premises of the dog's owner or custodian, if there is probable cause to believe the dog is dangerous; and

(d) any dog which poses an immediate threat to the public safety.

Promptly upon seizure the dog control officer shall commence a proceeding as provided for in subdivision two of section one hundred twenty-three of this article.

2. Any dog control officer or peace officer, acting pursuant to his special duties, or police officer in the employ of or under contract to a municipality may seize any dog in violation of any local law or ordinance relating to the control of dogs, adopted by any municipality pursuant to the provisions of this article.

3. Each dog seized in accordance with the provisions of this article shall be properly sheltered, fed and watered for the redemption period as hereinafter provided.

4. Each dog which is not identified, whether or not licensed, shall be held for a period of five days from the day seized during which period the dog may be redeemed by its owner, provided that such owner produces proof that the dog has been licensed and has been identified pursuant to the provisions of this article and further provided that the owner pays the following impoundment fees:

(a) not less than ten dollars for the first impoundment of any dog owned by that person;

(b) not less than twenty dollars for the first twenty-four hours or part thereof and three dollars for each additional twenty-four hours or part thereof for the second impoundment, within one year of the first impoundment, of any dog owned by that person; or

(c) not less than thirty dollars for the first twenty-four hours or part thereof and three dollars for each additional twenty-four hours or part thereof for the third and subsequent impoundments, within one year of the first impoundment, of any dog owned by that person.

The impoundment fees set forth in paragraphs (a), (b) and (c) of this subdivision notwithstanding, any municipality may set by local law or ordinance such fees in any amount.

5. All impoundment fees shall be the property of the municipality to which they are paid and shall be used only for controlling dogs and enforcing this article and any rule, regulation, or local law or ordinance adopted pursuant thereto, including subsidizing the spaying or neutering of dogs and any facility as authorized under section one hundred sixteen of this article used therefor, and subsidizing public humane education programs in responsible dog ownership.

6. Promptly upon seizure of any identified dog, the owner of record of such dog shall be notified personally or by certified mail, return receipt requested, of the facts of seizure and the procedure for redemption. If notification is personally given, such dog shall be held for a period of seven days after day of notice, during which period the dog may be redeemed by the owner. If such notification is made by mail, such dog shall be held for a period of nine days from the date of mailing, during which period the dog may be redeemed by the owner. In either case, the owner may redeem such dog upon payment of the impoundment fees prescribed by subdivision four of this section and by producing proof that the dog has been licensed.

7. An owner shall forfeit title to any dog unredeemed at the expiration of the appropriate redemption period, and the dog shall then be made available for adoption or euthanized subject to subdivisions six, eight and nine of this section and subject to the provisions of section three hundred seventy-four of this chapter. Any municipality may by local law or ordinance establish additional conditions for adoption including the requirement that adopted dogs shall be spayed or neutered before or after release from custody upon such terms and conditions as the municipality may establish.

7-a. Any animal in the custody of a pound or shelter shall be made available for adoption or euthanized subject to subdivisions six, eight and nine of this section and subject to the provisions of section three hundred seventy-four of this chapter after the time for redemption has expired; provided, however, that such release may be made to another such pound, duly incorporated society for the prevention of cruelty to animals, duly incorporated humane society or duly incorporated animal protective association for the sole purpose of placing such animal in an adoptive home, when such action is reasonably believed to improve the opportunity for adoption.

8. The redemption periods set forth above in this section notwithstanding, any municipality may establish the duration of such periods by local law or ordinance, provided that no such period shall be less than three days, except that where notice to the owner is given by mail, no such period shall be less than seven days.

9. Any dog, owned by a resident of any city having a population of over two million or by a non-resident of this state, seized and impounded pursuant to the provisions of this article, and whose owner can be identified, shall be subject to subdivision six of this section. If the dog is licensed pursuant to the provisions of law of the area of the owner's residence, the licensing requirements of this article shall not apply provided such dog is not harbored within this state outside any city having a population of over two million for a period exceeding thirty days.

10. The seizure of any dog shall not relieve any person from any violation provided for by section one hundred eighteen of this article.

11. No liability in damages or otherwise shall be incurred on account of the seizure, euthanization or adoption of any dog pursuant to the provisions of this article.



117-A - Animal population control program.

117-a. Animal population control program. 1. The commissioner shall submit a request for proposals from not-for-profit entities as described herein for the purpose of administering a state animal population control program. The entity chosen to administer such program shall enter into a contract with the state for a term of five years, which may be renewed subject to the approval of the commissioner. The purpose of this program shall be to reduce the population of unwanted and stray dogs and cats thereby reducing incidence of euthanasia and potential threats to public health and safety posed by the large population of these animals. This program shall seek to accomplish its purpose by encouraging residents of New York state who are the owners of dogs and cats to have them spayed or neutered by providing low-cost spaying and neutering services to such owners meeting the criteria enumerated in subdivision three of this section. For purposes of this section, "low-cost" shall mean substantially less than the average cost in a particular region of the state for spaying or neutering services, including any and all ancillary changes for services, including but not limited to, presurgical examinations, tests and immunizations, and other services related to the spay or neuter procedure. All veterinary services provided pursuant to this section must be performed by a veterinarian licensed in this state.

2. Eligible not-for-profit entities shall consist of duly incorporated societies for the prevention of cruelty to animals, duly incorporated humane societies, duly incorporated animal protective associations, or duly incorporated non-profit corporations that have received designation as 501(c)(3) entities by the Internal Revenue Service and which entities are operating as animal rescue organizations, animal adoption organizations, spay/neuter clinics, or other entities whose core mission predominantly includes statewide efforts to manage the companion animal population in New York state. In awarding the contract, the commissioner must consider the following criteria with respect to each applicant: its experience in providing low-cost spay-neuter services, the scope of services it provides, the length of time it has been operating, its financial history, its demonstrated ability to work with outside organizations and community groups, and the proposed cost of administering and promoting the program. In choosing such entity, the commissioner may establish other criteria for making his or her selection in consultation with veterinarians, representatives from animal advocacy and welfare organizations, and municipalities. The selection of the administrative entity overseeing the state animal population control fund must be completed no later than December thirty-first, two thousand ten.

(a) The administrative entity chosen by the commissioner shall review plans submitted for approval and funding of low-cost spay-neuter programs and award grants for the animal population control fund for implementation of such plans. In reviewing the plans, the entity shall consider the following criteria: the method of providing low-cost spay-neuter services, including an anticipated fee schedule for such services, the size and need of the population served, the plan for outreach and promotion of such services, experience in providing low-cost spay-neuter services and cost-effectiveness of the overall plan. In awarding grants, the entity shall use best efforts to provide statewide distribution of funding.

(b) (i) Upon approving a plan submitted pursuant to this section, the administrative entity shall award a grant for the creation and implementation of such plan.

(ii) Upon approving a plan submitted for approval and funding of all other spay-neuter programs, the administrative entity shall award grants for the ongoing administration of low-cost spay-neuter services. Payments against such grants shall be advanced quarterly. Any remaining funds at the end of the grant period shall be remitted to the animal population control fund.

(iii) Any grants made pursuant to this section may be discontinued if it is found by the administrative entity that funds previously disbursed were not used for their intended purpose or that services performed were not provided according to the terms and conditions as the administrative entity shall provide.

(c) An administrative entity selected pursuant to this section shall use proceeds from the animal population control fund to pay for reasonable expenses incurred in operating the low-cost spay-neuter program, but is hereby authorized to solicit funds from other public and private sources.

(d) Such administrative entity shall submit an annual report to the governor, the temporary president of the senate, the speaker of the assembly, the minority leader of the senate, the minority leader of the assembly, and the commissioner. Such report shall include but not be limited to the balance of the fund, annual expenditures, annual income, the number of entities receiving funding and the amount received by each entity, the total number and type of low-cost spay-neuter services provided by each entity, the method of providing such services by each entity, the expenditure made for promoting the fund and description of marketing efforts, and recommendations regarding the implementation and financial viability of the fund.

(e) The administrative entity shall perform such other tasks as may be reasonable and necessary for the administration of such fund.

(f) If the administrative entity cannot perform its obligations pursuant to its contract, or if it is determined by the commissioner that it is not performing its obligations in a satisfactory manner, the commissioner may cancel such contract and issue another request for proposals from other entities to administer the program.

3. In order to be eligible to participate in the animal population control program, and therefore, be entitled to the low-cost spay/neuter services provided for herein, an owner of a dog or cat shall be a resident of New York state and shall submit proof to the entity providing such services as follows:

(a) in the form of an adoption agreement that their dog or cat was adopted from a pound, shelter maintained by or under contract or agreement with the state or any county, city, town, or village, duly incorporated society for the prevention of cruelty to animals, duly incorporated humane society or duly incorporated dog or cat protective association; or

(b) proof of participation in at least one of the following:

(i) the food stamp program authorized pursuant to 7 U.S.C. 2011, et seq.;

(ii) the supplemental security income for the aged, blind and disabled program authorized pursuant to 42 U.S.C. 1381 et seq.;

(iii) the low income housing assistance program authorized pursuant to 42 U.S.C. 1437(f);

(iv) the Family Assistance program authorized pursuant to title ten of article five of the social services law;

(v) the Safety Net Assistance program authorized pursuant to title three of article five of the social services law;

(vi) the program of Medical Assistance authorized pursuant to title eleven of article five of the social services law; or

(vii) other similar programs identified by the administrative entity and approved by the commissioner; and

(c) in any city, town, village, or county which has enacted a local law or ordinance requiring spay/neuter of all dogs and cats prior to adoption from shelters, pounds, duly incorporated societies for the prevention of cruelty to animals, humane societies and duly incorporated dog or cat protective associations within such city, town, village or county, eligibility for participation in the animal population control program shall be determined based solely on the provisions of paragraph (b) of this subdivision.

4. Notwithstanding the provisions of paragraph (a) of subdivision three of this section, no resident, otherwise qualified pursuant to such paragraph, shall be entitled to participate in the low cost spay/neuter program implemented by this section if the animal to be spayed or neutered:

(a) was imported or caused to be imported from outside the state;

(b) was adopted from an otherwise qualifying pound, shelter, duly incorporated society for the prevention of cruelty to animals, duly incorporated humane society or duly incorporated dog or cat protective association which included the cost of a spaying or neutering procedure in the cost of the adoption.

5. Any county is hereby authorized to establish and implement an animal population control program within its jurisdiction. Any county creating its own program may submit a plan to the administrative entity for such program for approval and to receive funding from the animal population control program. Such plan shall include but not be limited to the criteria described in paragraph (a) of subdivision two of this section.

6. Any county which has created its own program, which has been approved by the administrative entity pursuant to this section, may receive the funds collected by the municipalities within the county pursuant to subdivision three of section one hundred nine of this article and subdivision three of section one hundred ten of this article for the sole purpose of administering such animal population control program. Such county program shall be subject to this article and the terms and conditions of the animal population control program, as may be amended from time to time.

7. Any municipality within a county that does not have its own program approved by the administrative entity pursuant to subdivision two of this section must submit the funds collected pursuant to subdivision three of section one hundred ten of this article to the animal population control fund pursuant to section ninety-seven-xx of the state finance law.

8. In the absence of a county animal population control program, entities described below within such county may, pursuant to subdivision two of this section, apply for funds from the animal population control fund described in section ninety-seven-xx of the state finance law for the sole purpose of providing low-cost spay and neuter services in their service area. In the event that the service area of an entity encompasses two or more counties, such entity may apply and receive funding from the animal population control fund to serve such portion of their service area that is not covered by an existing county animal population control program. Such entities shall include pounds, duly incorporated societies for the prevention of cruelty to animals, duly incorporated humane societies, duly incorporated animal protective associations and duly incorporated nonprofit corporations that have received designation as a 501(c)(3) organization by the Internal Revenue Service, which entities are operating as animal rescue or adoption organizations. Any such entity must also be in good standing with the charities bureau of the office of the attorney general and with the secretary of state.

9. The administrative entity shall establish reporting requirements for any entity awarded funding through the animal population control program, and any other protocols necessary to ensure appropriate and effective use of monies disbursed pursuant to this section.



118 - Violations.

118. Violations. 1. It shall be a violation, punishable as provided in subdivision two of this section, for:

(a) any owner to fail to license any dog;

(b) any owner to fail to have any dog identified as required by this article;

(c) any person to knowingly affix to any dog any false or improper identification tag, special identification tag for identifying guide, service or hearing dogs or purebred license tag;

(d) any owner or custodian of any dog to fail to confine, restrain or present such dog for any lawful purpose pursuant to this article;

(e) any person to furnish any false or misleading information on any form required to be filed with any municipality pursuant to the provisions of this article or rules and regulations promulgated pursuant thereto;

(f) the owner or custodian of any dog to fail to exercise due diligence in handling his or her dog if the handling results in harm to another dog that is a guide, hearing or service dog;

(g) any owner of a dog to fail to notify the municipality in which his or her dog is licensed of any change of ownership or address as required by section one hundred twelve of this article.

2. It shall be the duty of the dog control officer of any municipality to bring an action against any person who has committed within such municipality any violation set forth in subdivision one of this section. Any municipality may elect either to prosecute such action as a violation under the penal law or to commence an action to recover a civil penalty.

A violation of this section shall be punishable, subject to such an election, either:

(a) where prosecuted pursuant to the penal law, by a fine of not less than twenty-five dollars, except that (i) where the person was found to have violated this section or former article seven of this chapter within the preceding five years, the fine may be not less than fifty dollars, and (ii) where the person was found to have committed two or more such violations within the preceding five years, it shall be punishable by a fine of not less than one hundred dollars or imprisonment for not more than fifteen days, or both; or

(b) where prosecuted as an action to recover a civil penalty, by a civil penalty of not less than twenty-five dollars, except that (i) when the person was found to have violated this section or this article within the preceding five years, the civil penalty may be not less than fifty dollars, and (ii) where the person was found to have committed two or more such violations within the preceding five years, the civil penalty may be not less than one hundred dollars.

3. A defendant charged with a violation of any provision of this article or any local law or ordinance promulgated pursuant thereto may plead guilty to the charge in open court. He or she may also submit to the magistrate having jurisdiction, in person, by duly authorized agent, or by registered mail, a statement (a) that he or she waives arraignment in open court and the aid of counsel, (b) that he or she pleads guilty to the offense charged, (c) that he or she elects and requests that the charge be disposed of and the fine or penalty fixed by the court, (d) of any explanation that he or she desires to make concerning the offense charged, and (e) that he or she makes all statements under penalty of perjury. Thereupon the magistrate may proceed as though the defendant had been convicted upon a plea of guilty in open court, provided however, that any imposition of fine or penalty hereunder shall be deemed tentative until such fine or penalty shall have been paid and discharged in full. If upon receipt of the aforesaid statement the magistrate shall deny the same, he or she shall thereupon notify the defendant of this fact, and that he or she is required to appear before the said magistrate at a stated time and place to answer the charge which shall thereafter be disposed of pursuant to the applicable provisions of law.

4. Any person who intentionally refuses, withholds, or denies a person, because he or she is accompanied by an on-duty police work dog, working search, war, or detection dog as defined in section one hundred eight of this article, any accommodations, facilities, or privileges thereof shall be subject to a civil penalty of up to two hundred dollars for the first violation and up to four hundred dollars for each subsequent violation.

5. Any person who for the purpose of participating in the animal population control program shall falsify proof of adoption from a pound, shelter, duly incorporated society for the prevention of cruelty to animals, duly incorporated humane society or duly incorporated dog or cat protective association or who shall furnish any licensed veterinarian of this state with inaccurate information concerning his or her residency or the ownership of an animal or such person's authority to submit an animal for a spaying or neutering procedure pursuant to section one hundred seventeen-a of this article, and any veterinarian who shall furnish false information concerning animal sterilization fees shall be guilty of a violation punishable by a fine of not less than two hundred fifty dollars where prosecuted pursuant to the penal law, or where prosecuted as an action to recover a civil penalty of not more than two hundred fifty dollars.



119 - Disposition of fines.

119. Disposition of fines. Notwithstanding any other provision of law, all moneys collected as fines or penalties by any municipality as a result of any prosecution for violations of the provisions of this article or any local law or ordinance and all bail forfeitures by persons charged with such violations shall be the property of the municipality and shall be paid to the financial officer of such municipality. Such moneys shall be used only for controlling dogs and enforcing this article and any rule, regulation, or local law or ordinance adopted pursuant thereto, including subsidizing the spaying or neutering of dogs and any facility as authorized under section one hundred sixteen of this article used therefor, and subsidizing public humane education programs in responsible dog ownership.



120 - Protection of deer.

120. Protection of deer. 1. Whenever the governing body of any municipality shall determine that the deer population in the municipality or part thereof is suffering severe depredation due to dogs attacking, chasing or worrying deer, such governing body may by order require that all dogs in such municipality or part thereof shall be securely confined during the period of time designated in the order or, if no time is designated, until the order is revoked.

2. Notice of such order shall be given by publication in a newspaper or newspapers of general circulation in said municipality which shall be designated by such governing body and by filing a copy of the order in the office of each clerk in the area affected by such order. Such order shall be in full force and effect at the expiration of twenty-four hours following publication of such notice.

3. If any dog is not confined as required by such order, any dog control officer, peace officer, acting pursuant to his special duties, or police officer shall seize such dog. Any dog so seized shall be subject to the provisions of section one hundred eighteen of this article. A dog shall not be deemed to be in violation of such order if accompanied by and under the full control of the owner.

4. If any dog, which is not confined as required by such order, shall attack, chase or worry any deer, any dog control officer, peace officer, acting pursuant to his special duties, or police officer upon witnessing the same, shall destroy, or seize and destroy, such dog, and no liability in damages or otherwise shall be incurred on account of such destruction.

5. If any dog shall kill or cripple any deer, the owner shall be subject to a civil penalty in the amount of one hundred dollars for the first deer killed or crippled by the dog or by the pack of dogs, if any, of which the dog was a member, and in the amount of one hundred fifty dollars for each additional deer killed or crippled, to be recovered in an action brought by the commissioner of environmental conservation on behalf of the people of the state of New York.

6. This section and any order issued pursuant thereto shall not apply to dogs in special dog training areas or shooting preserves enclosed and licensed pursuant to the provisions of the environmental conservation law, while such dogs are under the control of the owner or trainer.



121 - Night quarantine.

121. Night quarantine. 1. The governing body of any municipality may at any time by order require that all dogs in such municipality shall be securely confined between sunset and one hour after sunrise during the period of time designated in the order, or, if no time is so designated, until the order is revoked.

2. Notice of such order shall be given by publication in a newspaper or newspapers of general circulation in said municipality which shall be designated by such governing body and by filing a copy of the order in the office of each clerk in the area affected by such order.

3. Any dog control officer, peace officer, acting pursuant to his special duties, or police officer shall destroy or seize any dog not confined as required by such order, and no liability in damages or otherwise shall be incurred on account of such destruction or seizure. Any dog so seized shall be subject to the provisions of section one hundred eighteen of this article. A dog shall not be deemed to be in violation of such order if accompanied by and under the full control of the owner.



122 - Local laws or ordinances.

122. Local laws or ordinances. 1. Any municipality may enact a local law or ordinance upon the keeping or running at large of dogs and the seizure thereof, provided no municipality shall vary, modify, enlarge or restrict the provisions of this article relating to rabies vaccination and euthanization.

2. Such local law or ordinance may:

(a) impose penalties for violation of such restrictions to be recovered in a civil action in the name of such municipality;

(b) provide for enforcement by fine or imprisonment for any such violation; or

(c) provide for the issuance pursuant to the criminal procedure law of an appearance ticket, or in lieu thereof, a uniform appearance ticket, or in lieu thereof, a uniform appearance ticket and simplified information, as provided in section one hundred thirteen of this article, by any dog control officer, peace officer, acting pursuant to his special duties, or police officer, who is authorized by any municipality to assist in the enforcement of this article for any such violation.



123 - Dangerous dogs.

123. Dangerous dogs. 1. Any person who witnesses an attack or threatened attack, or in the case of a minor, an adult acting on behalf of such minor, may make a complaint of an attack or threatened attack upon a person, companion animal as defined in section three hundred fifty of this chapter, farm animal as defined in such section three hundred fifty, or a domestic animal as defined in subdivision seven of section one hundred eight of this article to a dog control officer or police officer of the appropriate municipality. Such officer shall immediately inform the complainant of his or her right to commence a proceeding as provided in subdivision two of this section and, if there is reason to believe the dog is a dangerous dog, the officer shall forthwith commence such proceeding himself or herself.

2. Any person who witnesses an attack or threatened attack, or in the case of a minor, an adult acting on behalf of such minor, may, and any dog control officer or police officer as provided in subdivision one of this section shall, make a complaint under oath or affirmation to any municipal judge or justice of such attack or threatened attack. Thereupon, the judge or justice shall immediately determine if there is probable cause to believe the dog is a dangerous dog and, if so, shall issue an order to any dog control officer, peace officer, acting pursuant to his or her special duties, or police officer directing such officer to immediately seize such dog and hold the same pending judicial determination as provided in this section. Whether or not the judge or justice finds there is probable cause for such seizure, he or she shall, within five days and upon written notice of not less than two days to the owner of the dog, hold a hearing on the complaint. The petitioner shall have the burden at such hearing to prove the dog is a "dangerous dog" by clear and convincing evidence. If satisfied that the dog is a dangerous dog, the judge or justice shall then order neutering or spaying of the dog, microchipping of the dog and one or more of the following as deemed appropriate under the circumstances and as deemed necessary for the protection of the public:

(a) evaluation of the dog by a certified applied behaviorist, a board certified veterinary behaviorist, or another recognized expert in the field and completion of training or other treatment as deemed appropriate by such expert. The owner of the dog shall be responsible for all costs associated with evaluations and training ordered under this section;

(b) secure, humane confinement of the dog for a period of time and in a manner deemed appropriate by the court but in all instances in a manner designed to: (1) prevent escape of the dog, (2) protect the public from unauthorized contact with the dog, and (3) to protect the dog from the elements pursuant to section three hundred fifty-three-b of this chapter. Such confinement shall not include lengthy periods of tying or chaining;

(c) restraint of the dog on a leash by an adult of at least twenty-one years of age whenever the dog is on public premises;

(d) muzzling the dog whenever it is on public premises in a manner that will prevent it from biting any person or animal, but that shall not injure the dog or interfere with its vision or respiration; or

(e) maintenance of a liability insurance policy in an amount determined by the court, but in no event in excess of one hundred thousand dollars for personal injury or death resulting from an attack by such dangerous dog.

3. Upon a finding that a dog is dangerous, the judge or justice may order humane euthanasia or permanent confinement of the dog if one of the following aggravating circumstances is established at the judicial hearing held pursuant to subdivision two of this section:

(a) the dog, without justification, attacked a person causing serious physical injury or death; or

(b) the dog has a known vicious propensity as evidenced by a previous unjustified attack on a person, which caused serious physical injury or death; or

(c) the dog, without justification, caused serious physical injury or death to a companion animal, farm animal or domestic animal, and has, in the past two years, caused unjustified physical injury or death to a companion or farm animal as evidenced by a "dangerous dog" finding pursuant to the provisions of this section. An order of humane euthanasia shall not be carried out until expiration of the thirty day period provided for in subdivision five of this section for filing a notice of appeal, unless the owner of the dog has indicated to the judge in writing, his or her intention to waive his or her right to appeal. Upon filing of a notice of appeal, the order shall be automatically stayed pending the outcome of the appeal.

4. A dog shall not be declared dangerous if the court determines the conduct of the dog (a) was justified because the threat, injury or damage was sustained by a person who at the time was committing a crime or offense upon the owner or custodian of the dog or upon the property of the owner or custodian of the dog; (b) was justified because the injured, threatened or killed person was tormenting, abusing, assaulting or physically threatening the dog or its offspring, or has in the past tormented, abused, assaulted or physically threatened the dog or its offspring; (c) was justified because the dog was responding to pain or injury, or was protecting itself, its owner, custodian, or a member of its household, its kennels or its offspring; or was justified because the injured, threatened or killed companion animal, farm animal or domestic animal was attacking or threatening to attack the dog or its offspring. Testimony of a certified applied behaviorist, a board certified veterinary behaviorist, or another recognized expert shall be relevant to the court's determination as to whether the dog's behavior was justified pursuant to the provisions of this subdivision.

5. (a) The owner of a dog found to be a "dangerous dog" pursuant to this section may appeal such determination, and/or the court's order concerning disposition of the dog to the court having jurisdiction to hear civil appeals in the county where the "dangerous dog" finding was made. The owner shall commence such appeal by filing a notice of appeal with the appropriate court within thirty days of the final order pursuant to this section. Court rules governing civil appeals in the appropriate jurisdiction shall govern the appeal of a determination under this section.

(b) Upon filing a notice of appeal from an order of humane euthanasia pursuant to this section, such order shall be automatically stayed pending final determination of any appeal. In all other circumstances, the owner of the dog may make application to the court to issue a stay of disposition pending determination of the appeal.

6. The owner of a dog who, through any act or omission, negligently permits his or her dog to bite a person, service dog, guide dog or hearing dog causing physical injury shall be subject to a civil penalty not to exceed four hundred dollars in addition to any other applicable penalties.

7. The owner of a dog who, through any act or omission, negligently permits his or her dog to bite a person causing serious physical injury shall be subject to a civil penalty not to exceed one thousand five hundred dollars in addition to any other applicable penalties. Any such penalty may be reduced by any amount which is paid as restitution by the owner of the dog to the person or persons suffering serious physical injury as compensation for unreimbursed medical expenses, lost earnings and other damages resulting from such injury.

8. The owner of a dog who, through any act or omission, negligently permits his or her dog, which had previously been determined to be dangerous pursuant to this article, to bite a person causing serious physical injury, shall be guilty of a misdemeanor punishable by a fine of not more than three thousand dollars, or by a period of imprisonment not to exceed ninety days, or by both such fine and imprisonment in addition to any other applicable penalties. Any such fine may be reduced by any amount which is paid as restitution by the owner of the dog to the person or persons suffering serious physical injury as compensation for unreimbursed medical expenses, lost earnings and other damages resulting from such injury.

9. If any dog, which had previously been determined by a judge or justice to be a dangerous dog, as defined in section one hundred eight of this article, shall without justification kill or cause the death of any person who is peaceably conducting himself or herself in any place where he or she may lawfully be, regardless of whether such dog escapes without fault of the owner, the owner shall be guilty of a class A misdemeanor in addition to any other penalties.

10. The owner or lawful custodian of a dangerous dog shall, except in the circumstances enumerated in subdivisions four and eleven of this section, be strictly liable for medical costs resulting from injury caused by such dog to a person, companion animal, farm animal or domestic animal.

11. The owner shall not be liable pursuant to subdivision six, seven, eight, nine or ten of this section if the dog was coming to the aid or defense of a person during the commission or attempted commission of a murder, robbery, burglary, arson, rape in the first degree as defined in subdivision one or two of section 130.35 of the penal law, criminal sexual act in the first degree as defined in subdivision one or two of section 130.50 of the penal law or kidnapping within the dwelling or upon the real property of the owner of the dog and the dog injured or killed the person committing such criminal activity.

12. Nothing contained in this section shall limit or abrogate any claim or cause of action any person who is injured by a dog with a vicious disposition or a vicious propensity may have under common law or by statute. The provisions of this section shall be in addition to such common law and statutory remedies.

13. Nothing contained in this section shall restrict the rights and powers derived from the provisions of title four of article twenty-one of the public health law relating to rabies and any rule and regulation adopted pursuant thereto.

14. Persons owning, possessing or harboring dangerous dogs shall report the presence of such dangerous dogs pursuant to section two hundred nine-cc of the general municipal law.



123-A - Exemption from civil liability.

123-a. Exemption from civil liability. 1. If any dog shall, without justification, attack a person, or behaves in a manner which a reasonable person would believe poses a serious and unjustified imminent threat of serious physical injury to a person, when such person is peaceably conducting himself in a place where he may lawfully be, such person or any other person witnessing the attack or threatened attack may destroy such dog while so attacking, and no liability in damages or otherwise shall be incurred on account of such destruction.

2. If any dog shall, without justification, attack a companion animal, farm animal or domestic animal, or shall behave in a manner which a reasonable person would believe poses a serious and unjustified imminent threat of serious physical injury or death to a companion animal, farm animal or domestic animal, where such animal is in any place where it may lawfully be, the owner or caretaker of such animal, or any other person witnessing the attack, may destroy such dog, and no liability in damages or otherwise shall be incurred on account of such destruction.



123-B - Offenses against service animals and handlers.

123-b. Offenses against service animals and handlers. 1. Definitions. For purposes of this section:

(a) "Service animal" shall mean any animal that has been partnered with a person who has a disability and has been trained or is being trained, by a qualified person, to aid or guide a person with a disability.

(b) "Disability" shall have the same meaning as provided in section two hundred ninety-two of the executive law.

(c) "Handler" shall mean a disabled person using a service animal.

(d) "Formal training program" or "certified trainer" shall mean an institution, group or individual who has documentation and community recognition as a provider of service animals.

2. Any person who owns an animal or possesses control of such animal and who, through any act or omission, recklessly permits his or her animal to interfere with the proper working of a service animal, exposing the handler and service animal to danger or resulting in injury or death of the service animal shall be subject to a civil penalty not to exceed one thousand dollars in addition to any other applicable penalties.

3. Any person who owns an animal or possesses control of such animal and who, through any act or omission, recklessly permits his or her animal to interfere with the proper working of a service animal, exposing the handler and service animal to danger or resulting in injury or death of the service animal, where the animal causing such injury has previously been determined to be dangerous pursuant to this article, shall be guilty of a violation punishable by a fine of not more than two thousand dollars, or by a period of imprisonment not to exceed fifteen days, or by both such fine and imprisonment in addition to any other applicable penalties.

4. The handler of the service animal incapacitated, injured or killed shall have the right to pursue any and all civil remedies available to recover damages for medical and veterinary expenses, rehabilitation or replacement of the service animal, and lost wages, transportation expenses or other expenses directly related to the temporary or permanent loss of the service animal.



124 - Powers of commissioner.

124. Powers of commissioner. The commissioner is hereby authorized to:

(a) promulgate, after public hearing, such rules and regulations as are necessary to supplement and give full effect to the provisions of sections one hundred thirteen, one hundred fourteen and one hundred seventeen of this article; and

(b) exercise all other powers and functions as are necessary to carry out the duties and purposes set forth in sections one hundred thirteen, one hundred fourteen and one hundred seventeen of this article.






Article 7-A - (Agriculture & Markets) MINK AND RANCH FOX FARMING

127-A - Agricultural pursuit.

127-a. Agricultural pursuit. Notwithstanding the provisions of any law to the contrary, the breeding, raising and producing in captivity, and the marketing, by the producer of mink and ranch fox, as live animals, pelts or carcasses, shall be deemed an agricultural pursuit and all persons engaged therein shall be deemed farmers for all purposes, except that employees engaged in the aforementioned activities shall be deemed employees for which coverage is required under the workmen's compensation law, including article nine thereof. All mink and ranch fox raised in captivity shall be deemed domestic animals subject to all laws relative to possession, ownership and taxation applicable to domestic animals, except for the purposes of disease control and indemnification under articles five and seven of this chapter.



127-B - Functions of department.

127-b. Functions of department. All the functions of the conservation department which affect the breeding, raising, producing, marketing, or any other phase of the production or distribution, of domestically raised mink and ranch fox, or products thereof, are hereby transferred to and vested in the department of agriculture and markets.






Article 8 - (Agriculture & Markets) MANUFACTURE AND DISTRIBUTION OF COMMERCIAL FEED

128 - Definitions.

128. Definitions. As used in this article, unless otherwise expressly stated, or unless the content or subject matter otherwise requires:

1. "Commissioner" means the commissioner of agriculture and markets.

2. "Department" means the department of agriculture and markets.

3. "Person" means any person, firm, partnership, corporation or association.

4. "Distribute" means to offer for sale, sell, exchange, or barter commercial feed; or to supply, furnish, or otherwise provide commercial feed to a contract feeder.

5. "Distributor" means any person who distributes.

6. "Feed" means all edible materials which are consumed by animals and contribute energy or nutrients to the animal's diet.

7. "Commercial feed" means all materials except unmixed whole seeds or physically altered entire unmixed seeds, when not adulterated within the meaning of subdivision one of section one hundred thirty-two of this article, which are distributed for use as feed or for mixing in feed, and includes pet food and specialty pet food. Provided, however, the commissioner by regulation may exempt from this definition, or from specific provisions of this article, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances when such commodities, compounds or substances are not inter-mixed or mixed with other materials, and are not adulterated within the meaning of subdivision one of section one hundred thirty-two of this article.

8. "Pet" means any domesticated animal normally maintained in or near the household(s) of the owner(s) thereof.

9. "Pet food" means any commercial feed prepared and distributed for consumption by pets.

10. "Specialty pet" means any domesticated pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

11. "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.

12. "Contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product.

13. "Registrant" means any person who has registered a commercial feed manufacturing facility or brand of pet food or specialty pet food pursuant to the provisions of section one hundred twenty-nine of this article.

13-a. "Licensee" means any person who has licensed a commercial feed manufacturing facility pursuant to section one hundred twenty-eight-a of this article.

14. "Brand" means each commercial feed identified by and differing from others either in name, trademark, descriptive designation or other method or marking, composition or guaranteed analysis.

15. "Feed ingredient" means each of the constitutent materials making up a commercial feed.

16. "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

17. "Customer-formula feed" means commercial feed which consists of a mixture of commercial feeds and/or feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser, including feed mixed from components supplied by the purchaser.

18. "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

19. "Brand name" means any word, name, symbol or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others.

20. "Product name" means the name of the commmercial feed which identifies it as to kind, class, or specific use.

21. "Label" means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

22. "Labeling" means any and all labels and other written, printed or graphic matter (a) upon a commercial feed or any of its containers or wrappers or (b) accompanying such commercial feed.

23. "Official sample" means a sample of feed taken by the commissioner or his authorized agent in accordance with the provisions of section one hundred thirty-five-a of this article.



128-A - Licenses.

128-a. Licenses. 1. No person shall manufacture any commercial feed in this state unless such person holds a license issued therefor by the commissioner. Each application for a license shall be made on a form supplied by the department and shall contain such information as may be required by the department. A license issued on or before the thirtieth of June will expire on the thirty-first of December of the year of its issuance, and if issued between July first and December thirty-first, will expire on the thirty-first day of December in the year following its issuance. Renewal applications shall be made annually on a form prescribed by the commissioner and submitted no later than thirty days prior to the expiration of the existing license.

2. The commissioner may deny any application for a license or revoke any license when granted, after written notice to the applicant and an opportunity to be heard, when:

(a) any statement in the application or upon which it was issued is or was false or misleading;

(b) facilities of the applicant are not maintained in a manner as required by rules and regulations duly promulgated by the commissioner;

(c) the maintenance and operation of the establishment of the applicant is such that the commercial feed produced therein is or may be adulterated, misbranded, or not maintained in any manner as required by this article;

(d) the applicant or licensee, or an officer, director, partner or holder of ten per centum or more of the voting stock of the applicant or licensee, has failed to comply with any of the provisions of this article or rules and regulations promulgated pursuant thereto; or

(e) the applicant or licensee is a partnership or corporation and any individual holding any position or interest or power of control therein has previously been responsible in whole or in part for any act on account of which an application for licensure may be denied or a license revoked pursuant to the provisions of this article.

3. Inspection in accordance with section one hundred thirty-five-a of this article, the results of which establish compliance with the provisions of this article, shall precede issuance of a license or renewal thereof under this section.

4. Upon validation by the commissioner, the application shall become the license of the person.

5. The commissioner shall provide a copy of the license to the licensee. The commissioner shall also retain a copy of the license.

6. No licensee shall publish or advertise the sale of any commercial feed unless the publication or advertisement is accompanied by such licensee's license number.

7. Commercial feed licenses shall be conspicuously displayed on the premises so that they may be readily seen by officers and employees of the department.

8. Notwithstanding the definition of commercial feed under subdivision seven of section one hundred twenty-eight of this article, the provisions of this section shall not apply to a person who conducts a business of selling pet food and specialty pet food.



129 - Registration.

129. Registration. 1. No person shall distribute in this state any commercial feed unless he or she is registered pursuant to the provisions of this section. The biennial registration fee shall be one hundred dollars. Application, upon a form prescribed by the commissioner, shall be made on or before June first of every other year for the registration period beginning July first following. Notwithstanding the provisions of this subdivision, a person licensed in accordance with section one hundred twenty-eight-a of this article shall not be required to be registered pursuant to this section.

2. No person shall distribute in this state any pet food or specialty pet food unless the brand thereof has been registered pursuant to the provisions of this section. An application for such registration of a pet food or specialty pet food shall be accompanied by a registration fee of one hundred dollars for each brand to be distributed, said fee to be paid annually thereafter. If any brand of a pet food or specialty pet food changes in any way after such brand has been registered, a new application therefor shall be made pursuant to the provisions of this section.

3. Application for registration as set forth in subdivisions one and two of this section shall be made to the commissioner on forms prescribed by the commissioner. The applicant shall satisfy the commissioner of his character and responsibility and shall set forth such information as the commissioner shall require. Upon approval by the commissioner the registration shall be issued to the applicant.

4. The commissioner may deny any application for registration as set forth in subdivisions one and two of this section or revoke any registration already granted, after written notice to the applicant or registrant and an opportunity to be heard, when:

(a) Any statement in the application or upon which it was issued is or was false or misleading;

(b) If facilities of the applicant or registrant are not maintained in a manner as required by rules and regulations duly promulgated by the commissioner;

(c) The applicant or registrant, or an officer, director, partner or holder of ten per centum or more of the voting stock of the applicant or registrant, has failed to comply with any of the provisions of this chapter or rules and regulations promulgated pursuant thereto;

(d) The applicant or registrant, or an officer, director, partner or holder of ten per centum or more of the voting stock of the applicant or registrant, has been convicted of a felony by a court of the United States or any state or territory thereof, without subsequent pardon by the governor or other appropriate authority of the state or jurisdiction in which such conviction occurred, or receipt of a certificate of relief from disabilities or a certificate of good conduct pursuant to article twenty-three of the correction law;

(e) The applicant or registrant is a partnership or corporation and any individual holding any position or interest or power of control therein has previously been responsible in whole or in part for any act on account of which an application for registration may be denied or a registration cancelled pursuant to the provisions of this article; or

(f) The maintenance and operation of the establishment of the applicant or registrant is such that the commercial feed held therein is or may be adulterated.



129-A - Review.

129-a. Review. The action of the commissioner in denying an application for registration, or licensure, or in revoking a registration or license already granted, shall be subject to review in the manner provided by article seventy-eight of the civil practice law and rules. The decision of the commissioner shall be final unless within thirty days from the date of service thereof on the applicant or registrant, a proceeding is instituted to review such action.



130 - Labeling.

130. Labeling. 1. A commercial feed, except a customer-formula feed, shall be accompanied by a label bearing the following information:

(a) The net weight.

(b) The product name and the brand name, if any, under which the commercial feed is distributed.

(c) The guaranteed analysis stated in such terms as the commissioner by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists.

(d) The common or usual name of each ingredient used in the manufacture of a commercial feed, provided, that the commissioner by regulation may permit the use of a collective term for a group of ingredients which perform a similar function, or he may exempt such commercial feeds, or any group thereof, from this requirement of an ingredient statement if he finds that such statement is not required in the interest of consumers.

(e) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

(f) Adequate directions for use for all commercial feeds containing drugs and for the use of such other feeds as the commissioner may require by regulation as necessary for their safe and effective use.

(g) Such warning or caution statements as the commissioner by regulation determines are necessary for the safe and effective use of the commercial feed.

2. A customer-formula feed shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

(a) Name and address of the manufacturer.

(b) Name and address of the purchaser.

(c) Date of delivery.

(d) The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used.

(e) Adequate directions for use for all customer-formula feeds containing drugs and for such other customer-formula feeds as the commissioner may require by regulation as necessary for their safe and effective use.

(f) Such warning or caution statements as the commissioner by regulation determines are necessary for the safe and effective use of the customer-formula feed.



131 - Misbranding.

131. Misbranding. A commercial feed shall be deemed to be misbranded if:

1. Its labeling is false or misleading in any particular.

2. It is distributed under the name of another commercial feed.

3. It is not labeled as required in section one hundred thirty of this article.

4. It purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the commissioner.

5. Any word, statement, or other information required by or under authority of this article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



132 - Adulteration.

132. Adulteration. A commercial feed shall be deemed to be adulterated if:

1. (a) It bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this subdivision if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or

(b) It bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of any relevant provisions of the Federal Food, Drug and Cosmetic Act, other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; or (ii) a food additive; or

(c) It is, or it bears or contains any food additive which is unsafe within the meaning of any relevant provisions of the Federal Food, Drug, and Cosmetic Act; or

(d) It is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of any relevant provisions of the Federal Food, Drug, and Cosmetic Act, provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under any relevant provisions of the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of any relevant provisions of the Federal Food, Drug, and Cosmetic Act.

(e) It is or it bears or contains any color additive which is unsafe within the meaning of any relevant provisions of the Federal Food, Drug, and Cosmetic Act.

2. If any valuable constitutent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor.

3. Its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

4. It contains a drug and the methods used in or the facilities or controls used for the manufacture, processing, or packaging of the feed do not conform to current good manufacturing practice regulations promulgated by the commissioner to assure that the drug contained therein meets the requirement of this article as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulation, the commissioner shall adopt the current good manufacturing practice regulations for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this state.

5. It contains viable weed seeds in amounts exceeding the limits which the commissioner shall establish by rule and regulation.



133 - Prohibited acts.

133. Prohibited acts. No person in this state shall commit or cause any of the following acts:

1. The manufacture or distribution of any commercial feed that is adulterated or misbranded.

2. The adulteration or misbranding of any commercial feed.

3. The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of section one hundred thirty-two of this article.

4. The removal or disposal of a commercial feed in violation of a seizure or stop sale order under section one hundred thirty-five-b of this article.

5. The failure or refusal to register in accordance with section one hundred twenty-nine of this article or to obtain a license in accordance with section one hundred twenty-eight-a of this article.

6. The failure to submit tonnage reports or fees as required by section one hundred thirty-three-a of this article.

7. The failure to maintain records or submit reports as required by section one hundred thirty-four of this article.



133-A - Tonnage fees and reports.

133-a. Tonnage fees and reports. 1. Any person who distributes in this state any feed ingredient or commercial feed, except a pet food or specialty pet food, shall pay to the commissioner a tonnage fee at the rate of ten cents per ton for each ingredient or feed distributed, subject to the following:

(a) No fee shall be paid on a feed ingredient or commercial feed if payment has been made for the particular ingredient or feed by a previous distributor;

(b) No fee shall be paid on a customer-formula feed if the tonnage fee has been paid on the commercial feeds which are used as ingredients therein.

(c) No fee shall be paid by any person for any year in which such person distributed less than one hundred tons of feed ingredients and commercial feeds in this state.

2. Each person who is liable for the payment of a tonnage fee shall file with the commissioner, within thirty days of December thirty-first of each year, a statement setting forth the number of tons of feed ingredients and commercial feeds distributed by such person in the state during the preceding twelve month period. Upon filing such statement, such person shall pay the tonnage fee at the rate set forth in this section.



134 - Records and reports.

134. Records and reports. Every distributor, manufacturer and transporter of a commercial feed in this state shall maintain such records and submit such reports to the commissioner as the commissioner may require pertaining to the origin, manufacture, movement, storage, distribution or other disposition of commercial feed. Such records shall be open to inspection by the commissioner or his authorized agent at any reasonable time.



135 - Rules and regulations.

135. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary, provided, that the commissioner may adopt and promulgate, insofar as appropriate, without public hearing, any rules and regulations promulgated under any federal act or acts or change or amend the regulations promulgated hereunder so as to conform, insofar as appropriate, to those promulgated under such federal act or acts. The commissioner may, if he or she determines that the protection of the consumers of the state is not impaired by such action, provide by regulation for exemption from registration of small feed distributors when he or she finds that such an exemption would avoid unnecessary regulation and assist in the administration of the article without impairing such article's purpose.



135-A - Inspection, sampling and analysis.

135-a. Inspection, sampling and analysis. 1. For the purpose of enforcing this article, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees of the department, upon presenting appropriate credentials and, if feasible, a written notice to the owner, operator, or other person in charge, are authorized (a) to enter, at all reasonable times, any factory, warehouse, or establishment within the state in which commercial feed or feed ingredients may be manufactured, processed, packed, or held for distribution, or to enter any vehicle which may be used to transport or hold such feed or ingredients; and (b) to inspect, at all reasonable times, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein, and to obtain samples thereat.

2. If the officer or employee making such inspection of a factory, warehouse, establishment or vehicle has obtained a sample in the course of the inspection, if feasible, upon completion of the inspection and prior to leaving the premises, he shall give to the owner, operator or other person in charge a receipt describing the sample obtained.

3. Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other generally recognized methods as approved by the commissioner.

4. The results of all analyses of official samples shall be forwarded by the commissioner to the person in whose name the brand of such feed is registered under section one hundred twenty-nine of this article, or if there be no such registrant for the same, then to the person named on the label or invoice, delivery slip or other document for such feed, or if the commissioner deems it appropriate, to the person from whom the sample was obtained. When the analysis of an official sample indicates a commercial feed has been adulterated or misbranded, upon request by the person receiving such results within fifteen days following the receipt thereof, the commissioner or his authorized agent shall furnish such person a portion of the sample concerned.



135-B - Detained commercial feeds.

135-b. Detained commercial feeds. 1. Stop sale order: When the commissioner or his authorized agent has probable cause to believe any lot of commercial feed is being, or is about to be distributed in violation of any of the provisions of this article or any of the rules and regulations adopted pursuant thereto, the commissioner or his authorized agent may issue and enforce a written stop sale order, warning the distributor not to remove or dispose of the lot of commercial feed in any manner until written permission for removal or disposal is given by the commissioner or his authorized agent. The commissioner or his authorized agent shall release the lot of feed so detained if and when said provisions and regulations have been complied with. If compliance is not obtained within fifteen days, the commissioner may begin, or upon request of the distributor or registrant shall begin, seizure proceedings in accordance with the provisions of section two hundred two-b of this chapter.

2. Seizure: Whenever the commissioner or his authorized agent shall find distributed, or about to be distributed, any lot of commercial feed which is unfit or unsafe for use as commercial feed, and its condemnation is required to protect the public health, the commissioner or his authorized agent may seize, destroy or denature such feed so that it cannot thereafter be used for commercial feed.

Whenever the commissioner or his authorized agent finds, or has probable cause to believe, that any lot of commercial feed is adulterated or misbranded within the meaning of this article, or if any person fails to comply with a stop sale order duly issued pursuant to the preceding subdivision, the commissioner or his authorized agent shall seize such feed in accordance with the provisions of section two hundred two-b of this chapter.

All proceedings subsequent to seizure, including if necessary destruction of the feed after ten days' notice in writing to the distributor and an opportunity to be heard, shall be had in accordance with the provisions of section two hundred two-b. Prior to destruction of any commercial feed pursuant to the provisions of this subdivision, except where a commercial feed is unfit or unsafe for use as commercial feed and its condemnation is required to protect the public health, the commissioner or his authorized agent, upon request by the distributor, may afford the distributor an opportunity to reprocess or relabel said feed to bring it into compliance.



135-C - Penalties.

135-c. Penalties. Any person who shall violate any of the provisions of this article or the rules and regulations duly adopted pursuant thereto shall be subject to the penalty provisions of section thirty-nine of this chapter, in addition to the remedies provided in this article.



135-D - Enforcement.

135-d. Enforcement. 1. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provision of this article and the rules and regulations adopted and promulgated hereunder and, in addition to any other remedy under article three of this chapter or otherwise, may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any county pursuant to the civil practice law and rules or to the supreme court in any county of the third judicial district.

2. Whenever the commissioner or his agent is authorized or directed hereunder to render any feed unfit for use as commercial feed or seize and destroy any commercial feed, the destruction and disposition of such commercial feed, as well as any necessary storage, handling or other incidentals, shall be the responsibility, both financially and otherwise, of the owner of the same or other person having custody or possession of such feed; provided, however, that such destruction or disposition shall be carried out only under the direction and supervision of the commissioner or his authorized agent. Nothing in this subdivision shall be construed as preventing the commissioner or his authorized agent from destroying or disposing of commercial feed found to be unfit or unsafe for use as commercial feed where such action is necessary for the protection of public health.



135-E - Cooperation with other entities.

135-e. Cooperation with other entities. The commissioner may cooperate with and enter into agreements with governmental agencies of this state, or other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this article.



135-F - Publication.

135-f. Publication. The commissioner shall publish at least annually, in such forms as he may deem proper, a report of the results of the analyses of official samples of commercial feed distributed within the state and any violations established as a result thereof.



135-G - Severability.

135-g. Severability. If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provisions or application, and to this end the provisions of this article are declared to be severable.






Article 9 - (Agriculture & Markets) INSPECTION AND SALE OF SEEDS

136 - Definitions.

136. Definitions. As used in this article unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

1. The term "person" shall include any individual, partnership, corporation, company, society, or association.

2. The term "seed" means botanical structures used for planting purposes and commonly referred to as "seed" within this state. This includes tubers of the Irish potato when such tubers are represented as being suitable for planting purposes.

3. The terms "agricultural seeds" and "crop seeds" include the seeds of grass, forage, cereal, field beans, and fiber crops or any other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds, and mixtures of such seeds.

4. The term "vegetable seeds" includes seeds of those food crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable or herb seeds in this state.

5. The term "flower seeds" includes seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts and commonly known and sold under the name of flower seeds in this state.

6. The term "tree and shrub seeds" includes seeds of woody plants commonly known and sold as tree or shrub seeds in this state.

7. The term "noxious weed seeds" includes seeds of bindweed (Convolvulus arvensis), quackgrass (Elytrigia repens), Canada thistle (Cirsium arvense), bedstraw (Galium spp.), dodder (Cuscuta spp.), horse nettle (Solanum carolinense), wild onion (Allium canadense and A. vineale), corn cockle (Agrostemma githago), and Russian knapweed (Acroptilon repens).

8. The term "labeling" refers to statements written or imprinted on the seed container itself or on a tag or label securely attached to it as specified in the label requirements of this law.

9. The term "advertising" means all representations, other than the required label statements made in any manner or by any means relating to seed within the scope of this act.

10. The term "stop-sale" means an administrative order provided by law, restraining the sale, use, disposition, and movement of a definite amount of seed.

11. The term "seizure" means a legal process carried out by court order against a definite amount of seed.

12. The term "kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, oats, alfalfa, and timothy.

13. The term "variety" means a subdivision of a kind characterized by growth, yield, disease resistance, plant, flower, fruit, seed or other characteristics by which it may be differentiated under certain conditions from other plants of the same kind.

14. The term "lot" means a definite quantity of seed which is identified by a lot number or other mark, and which has been so handled that each portion or container is representative of the whole quantity.

15. The term "hybrid" means the first generation of a cross produced under controlled pollination. The parents must be sufficiently uniform to permit repeated production of the hybrid without change in performance. Hybrid designations shall be treated as variety names.

16. "Pure seed" means agricultural, vegetable, flower, tree, or shrub seeds exclusive of inert matter, weed seeds, and all other seeds distinguishable from the kinds, or kinds and varieties being considered.

17. The term "percentage of germination" means the percentage of seeds, other than hard seeds, which are capable of producing normal seedlings under favorable conditions.

18. The term "percentage of hard seed" means the percentage of seeds which are incapable of sprouting promptly because their outer structures are impermeable to water.

19. The term "treated" means that the seed has received an effective application of an approved substance or method designed to control or repel plant disease organisms, insects, or other pests; or has received some other treatment to improve its planting value.

20. "Certified", "registered", "foundation", "phyto-inspected", or any other terms conveying similar meaning, when referring to seed, means seed which has been produced or collected, processed, and labeled in accordance with the procedures and in compliance with the rules and regulations of an officially recognized certification agency or agencies.

21. "Officially recognized" means recognized and designated by the laws or regulations of any state, the United States, any province of Canada, or the government of any foreign country wherein said seeds were produced, except that if said seeds are produced in New York state, section one hundred forty-one shall govern.



137 - Label requirements of all seeds, including lawn-seeding mixtures.

137. Label requirements of all seeds, including lawn-seeding mixtures. Each container of seed which is sold, offered or exposed for sale, or transported in this state for planting purposes, shall bear thereon or have attached thereto in a conspicuous place, a plainly written or printed label or tag in the English language, giving the following information:

A. All seeds except seed potatoes:

1. The name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this state.

2. If seed has been treated as defined in this article, the commonly accepted or trade name and/or the purpose of the treatment.

3. If seed has received an application of a substance harmful to humans or other vertebrates in the quantities used, a warning adequate to protect the public.

B. All seeds, except tree or shrub seeds and seed potatoes where percentage of germination, exclusive of hard seed and/or percentage of hard seed are required to be indicated, the terms "total" or "total germination and hard seed" may be used, but the term "total germination" alone may not be used.

C. Agricultural seeds, including lawn-seeding mixtures:

1. In order of their predominance, the name of the kind or kind and variety, of each agricultural seed component in excess of five per cent of the whole, and the percentage by weight of each, except that where more than ten per cent of the whole consists of an aggregate of agricultural seed components each present in an amount not exceeding five per cent of the whole, each component in excess of one per cent of the whole shall be named together with the percentage by weight of each.

2. Where more than one agricultural seed component is named, the word mixture or the word mixed shall be shown conspicuously on the label.

3. Lot number or other lot identification.

4. Percentage by weight of all weed seeds.

5. The name and number of seeds per pound of each kind of noxious weed seed present.

6. Percentage by weight of agricultural seeds or crop seeds other than those labeled as components and in addition the commissioner may by regulation designate certain crop seeds as undesirable lawn seeds and when present in lawn seed or lawn seeding mixtures, the manner in which they must be identified on the labeling.

7. The name and number of seeds per pound of rye and hairy vetch (vicia villosa) seeds when present in seeds of wheat, oats and barley.

8. Percentage by weight of inert matter.

9. For each agricultural seed component:

(a) Percentage of germination, exclusive of hard seed.

(b) Percentage of hard seed, if present.

(c) Calendar month and year test was completed to determine such percentages.

10. For cool season lawn and turf grasses including Kentucky bluegrass, red fescue, chewings fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, colonial bentgrass, creeping bentgrass and mixtures thereof:

(a) Calendar month and year the test was completed to determine such percentages. Oldest test date shall be used.

(b) The statement "Sell by " which may be no more than fifteen months from the date of test exclusive of the month of test.

11. For agricultural seeds that are coated:

(a) Percentage by weight of pure seeds with coating material removed.

(b) Percentage by weight of coating material.

(c) Percentage by weight of inert material exclusive of coating material.

(d) Percentage by germination is to be determined on four hundred pellets with or without seeds.

D. Vegetable seeds:

1. For peas, beans, and sweet corn in containers of one pound or less, and other kinds of vegetable seeds in containers of one-quarter pound or less

(a) Name of kind and variety of seed;

(b) For seeds which germinate less than the standard last established by the commissioner under this article;

(1) Percentage of germination, exclusive of hard seed;

(2) Percentage of hard seed, if present;

(3) The calendar month and year the test was completed and the statement "Sell by ," which may be nor more than twelve months from the date of test exclusive of the month of test or the percentage germination and the calendar month and year the test was completed to determine such percentage, provided that the germination test must have been completed within twelve months exclusive of the month of test.

(4) The words "below standard" in not less than eight-point type.

2. For peas, beans, and sweet corn in containers of more than one pound and other kinds of vegetable seeds in containers of more than one-quarter pounds.

(a) Name of kind and variety.

(b) Lot number or other lot identification.

(c) Percentage germination exclusive of hard seeds.

(d) Percentage of hard seed if present.

(e) The calendar month and year test was completed to determine such percentage; or the year for which the seed was packaged or tested.

E. Flower seeds:

1. For flower seeds in packets prepared for use in home flower gardens:

(a) For those kinds of flower seeds where there are annual and/or biennial and/or perennial sorts, a statement in a conspicuous location on the seed container to indicate whether the seed is of the annual, biennial, or perennial sort.

(b) Name of the kind and variety or a statement of type and performance characteristics as prescribed by the commissioner.

(c) For those kinds of seeds for which standard testing procedures shall have been adopted, and for which the commissioner shall have promulgated minimum germination standards as hereinafter specified, and which germinate less than the standard last established by the commissioner:

(1) Percentage germination exclusive of hard seed.

(2) The calendar month and year the test was completed to determine such percentage, or the year for which the seed was packaged or tested.

(3) The words "below standard" in not less than eight-point type.

2. For flower seeds in containers other than packets prepared for use in home flower gardens.

(a) Name of kind and variety or a statement of type and performance characteristics as prescribed by the commissioner.

(b) Lot number or other lot identification.

(c) For kinds of seeds for which standard testing procedures shall have been adopted:

(1) Percentage germination exclusive of hard seed.

(2) Percentage of hard seed if present.

(3) The calendar month and year that test was completed and the statement "Sell by ," which may be no more than twelve months from the date of test exclusive of the month of test or the percentage germination and the calendar month and year the test was completed to determine such percentage, provided that the germination test must have been completed within twelve months exclusive of the month of test.

F. Tree and shrub seeds:

(1) The kind of seed and the variety.

(2) The percentage by weight of pure seed.

(3) The percentage of germination.

(4) The year of collection of such seed.

(5) The specific locality (state and county in the United States or nearest equivalent political unit in the case of foreign countries) in which the seed was collected.

G. Seed potatoes:

1. Name of variety.

2. U. S. grade or New York state grade of contents.

3. Name and address (or in case of certified seed, the code designation) of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state.

H. For combination mulch, seed and fertilizer products. The word "combination" followed by the words "mulch-seed-fertilizer (if appropriate)" must appear on the upper thirty percent of the principal display panel. The word "combination" must be the largest and most conspicuous type on the container, equal to or larger than the product name. The words "mulch-seed-fertilizer" shall be no smaller than one-half the size of the word "combination" and in close proximity to the word "combination". These products shall contain a minimum of seventy percent mulch.



137-A - Responsibility for labeling.

137-a. Responsibility for labeling. The immediate vendor of any lot of seed which is sold, offered or exposed for sale shall be responsible for the presence of the labels required to be attached to said lot of seed. The immediate vendor shall be responsible for all labels attached to broken lots of seed whether he is offering for sale or selling seed which bears labels of a previous vendor with or without endorsement, or bears his own label.

The immediate vendor of any unbroken lot of seed shall be responsible for all labels attached to said lot of seed, at the time he sells or offers for sale such lot of seed.



138 - Prohibitions.

138. Prohibitions. A. It shall be unlawful for any person to sell, offer for sale, expose for sale, or to transport for planting purposes any seed within this state:

1. Unless the test to determine the percentage of germination as required by section one hundred thirty-seven of this article, shall have been made for the calendar year in which the seed is sold, offered, or exposed for sale.

2. Not labeled in accordance with the provisions of this article or having false or misleading labeling.

3. Pertaining to which there has been false or misleading advertising.

4. Containing more than one per cent by weight of all weed seeds except as hereafter specified by the commissioner.

5. So weak or so low in germination as to be unfit for seeding purposes.

6. Represented to be "certified seed", "registered seed", "foundation seed", "phyto-inspected seed", or designated by any other term conveying similar meaning, unless such seed has been produced or collected, processed and labeled in accordance with the procedures and in compliance with the rules and regulations of an officially recognized certification agency or agencies and bears an official tag or label of such an agency.

7. Represented to be hybrid seed unless such seed conforms to the definition of hybrid presented in section one hundred thirty-six of this article; provided that this prohibition shall not apply to variety names in common trade usage at the time this law becomes effective.

8. If lawn seeds, containing more than twenty per cent inert matter which is neither a micro-organism, a nutrient, a pest control substance, a material to modify the size, shape and weight of the seed, nor other beneficial inert matter applied as a coating to such seeds for purposes of improving seed placement, or the yield or vigor of resulting seedlings.

B. It is unlawful for any person within this state:

(1) To detach, alter, deface, or destroy any label provided for in this article or the rules and regulations promulgated thereunder, or to alter or substitute seed, in a manner that may defeat the purpose of this article.

(2) To disseminate any false or misleading advertising concerning seed in any manner or by any means.

(3) To hinder or obstruct in any way, any authorized person in the performance of his duties under this article.

(4) To fail to comply with a "stop-sale" order.

(5) To use the word "type" in any labeling in connection with the name of any seed.

(6) To move or otherwise handle or dispose of any lot of seed held under a "stop-sale" order or tags attached thereto, except with the written permission of the enforcing officer, and for the purpose specified therein.

(7) To sell, offer or expose for sale any color mixture of a single kind of flower seed representing four or more colors or shades, in which any one color or shade occurs in sixty per cent or more of the plants which the mixture is capable of producing, unless colors or shades and approximate percentage of each are indicated on the label.

(8) To sell, offer, or expose for sale a mixture of flower seed kinds in which any one kind is present in excess, of twenty-five per cent by seed count unless the kinds present and the approximate percentage of each are indicated on the label.

(9) To use relabeling stickers without having both the calendar month and year the germination test was completed, the sell by date and the lot number that matches the existing, original lot number. A relabeling may not occur more than one time.



139 - Exemptions.

139. Exemptions. The provisions of this article do not apply

1. To seed not intended for planting purposes.

2. To seed sold by the grower thereof on his own premises and delivered to the vendee or his agent or representative personally on such premises unless such seed has been advertised as being for sale.

3. To seed in storage in, or consigned to, a seed cleaning or processing establishment for cleaning or processing: Provided, that any labeling or other representation which may be made with respect to the uncleaned and unprocessed seed shall be subject to this article.

4. To any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier, provided, that such carrier is not engaged in producing, processing, or marketing seed subject to the provisions of this article.



139-A - Tolerances.

139-a. Tolerances. On account of the unavoidable variations which occur between two analyses or tests and likewise between label statements and the results of subsequent analyses and tests, recognized tolerances shall be employed in the enforcement of the provisions of this article.



140 - Samples; publication of results of tests.

140. Samples; publication of results of tests. 1. The commissioner or his or her duly authorized representatives shall take samples of seeds for examination, analysis, and testing by the department. The commissioner may contract with a qualified laboratory to perform such examination, analysis, and testing. When the analysis of an official sample indicates that seed is mislabeled, the results of such analysis shall be provided to the person responsible for the labeling of the seed and, upon that person's request, made within fifteen days of his or her receipt of said results, the commissioner or his or her authorized agent shall furnish such person with a portion of the sample taken.

2. From time to time the department of agriculture and markets, shall make public the results of examinations, analyses, trials, and tests of any sample or samples so procured, together with such additional information as circumstances advise. These published results shall be the property of the state of New York and shall not be used for advertising or regulatory purposes by any person or agency, governmental or otherwise without requested and granted permission of the commissioner.



140-A - Provision for seed tests.

140-a. Provision for seed tests. Any citizen of this state shall have the privilege of submitting to the department samples of seeds for testing and analysis subject to payment of a fee to the commissioner that shall, at a minimum, cover the full costs of the services provided. All monies received by the commissioner pursuant to this section shall be deposited in an account within the miscellaneous special receive fund and shall be used to defray the expenses incidental to carrying out the services authorized by this section.



141 - Certification.

141. Certification. 1. Certification in this state shall be by the state college of agriculture, or by the department of agriculture and markets, or by such other agency as the commissioner of agriculture and markets may designate. This designated agency may cooperate with other officially recognized certification agencies in the certification of seeds.

2. The commissioner, after consultation with the dean of the state college of agriculture, or, in the case of tree seeds with the president of the state university of New York college of environmental science and forestry, shall adopt and promulgate appropriate standards for the certification of seed.



142 - Implementation.

142. Implementation. The commissioner may adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary. The commissioner or his authorized agents may remove from further sale or prohibit from sale any unlabeled seed or any seeds which are found to be so unclean as to be unfit for seeding purposes until they have been properly recleaned and may prohibit further sale or may destroy seeds which are found to be so weak or low in germination as to be unfit for seeding purposes.

The commissioner may, through promulgation of regulations, add to, or subtract from, the list of noxious weed seeds set forth in definition seven, section one hundred thirty-six of this article, whenever he finds, after public hearing, that such addition or subtraction is in the best interests of the agriculture of this state.

In promulgating the initial germination standard for each kind of flower, tree and shrub seed, the commissioner shall publish the proposed standard at least three years previous to its effective date and shall arrange a public hearing for consideration of the proposed standard prior to its final adoption. The commissioner may, at his discretion, temporarily suspend any flower seed germination standard thus promulgated.






Article 9-A - (Agriculture & Markets) SALE OF AGRICULTURAL LIMING MATERIALS

142-AA - Definitions and standards.

142-aa. Definitions and standards. (a) "Agricultural liming material," means all materials and all calcium and magnesium products in the oxide, hydrate, carbonate or silicate form or combinations thereof and intended for use in the correction of soil acidity, including such forms of material designated as burned lime, hydrated lime, carbonate of lime, agricultural limestone, slag and marl.

(b) "Brand" means each agricultural liming material identified by and differing from others either in name, trademark, descriptive designation or other method of marking, composition, and total neutralizing value or fineness.

(c) "Total neutralizing value" means the neutralizing value of an agricultural liming material expressed as calcium carbonate equivalence as determined in accordance with methods adopted by the commissioner.

(d) "Fineness" means the percentage by weight of the material which will pass sieves of specified number or mesh as established by the commissioner. Fineness shall be measured in reference to a twenty mesh, sixty mesh, and a one hundred mesh sieve, in accordance with methods adopted by the commissioner.



142-BB - Prohibition.

142-bb. Prohibition. 1. No person shall sell, offer or expose for sale, barter, give or otherwise supply in this state as an agricultural liming material, except as provided in subdivision two of this section, any product which does not have a minimum total neutralizing value of sixty per centum calcium carbonate equivalence and, except hydrated lime and burned lime, a minimum fineness of eighty per centum passing a twenty mesh sieve and thirty per centum passing a hundred mesh sieve nor for which a certificate of registration has not been filed and a license has not been issued pursuant to this article; nor shall he or she permit any claim or guarantee to be indicated upon any label, tab, or package or accompanying statement to the effect that such material possesses a higher specification than such material does in fact contain; nor shall he or she sell, offer or expose for sale, barter, give or otherwise supply any such material adulterated with any substance injurious to the growth of plants (other than weeds) or animals or humans when applied in accordance with directions for use accompanying the product; nor shall he or she sell, offer or expose for sale any agriculture liming material in this state without a label or accompanying statement and weigh slip as required by section one hundred forty-two-cc.

2. Insofar as it shall be used as an agricultural liming material in this state, no person shall sell, offer or expose for sale, barter, give or otherwise supply in this state as wood ash, any product which does not have a minimum total neutralizing value of thirty per centum calcium carbonate equivalence and otherwise satisfy the requirements set forth in subdivision one of this section.



142-CC - Label or accompanying statement and weigh slip.

142-cc. Label or accompanying statement and weigh slip. No agricultural liming material shall be sold, offered, or exposed for sale, bartered, given or otherwise supplied in this state unless there shall be affixed to each package in a conspicuous place on the outside thereof a plainly printed, stamped or otherwise marked label, tag or statement or in the case of bulk sales or transfers there shall be provided a certified weigh slip plainly printed, stamped or otherwise marked, which shall certify as follows:

1. The name, principal office address and plant location of the manufacturer, producer or distributor.

2. The identification of the product as to the type of liming material.

3. The brand under which it is sold or supplied.

4. A statement expressing the minimum total neutralizing value stated as calcium carbonate equivalence and the minimum fineness, at time of delivery.

5. The net weight of the material.

6. The kind and amount of adulterant or foreign material therein, if any, expressed by weight of the material.

7. In the case of any material which has been damaged, hydrated, adulterated or otherwise changed subsequent to the original packaging, labelling, or loading thereof and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or accompanying statement, such notice to identify the kind and degree of such damage, hydration, adulteration or other change therein.

8. A guarantee of the calcium and magnesium content expressed as a percentage by weight of each such element.

9. For agricultural liming material sold in bulk, a guarantee of the percentage of its effective neutralizing value, as determined in accordance with regulations adopted by the commissioner. Such value shall also be expressed separately as the weight of such bulk material necessary to equal one ton of agricultural liming material having an effective neutralizing value of one hundred percent.

At every site, from which agricultural liming products are delivered in bulk, and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.



142-DD - Certificate to be filed.

142-dd. Certificate to be filed. Before any person shall sell, offer or expose for sale, barter, give, or otherwise supply in this state any product labelled as agricultural liming material, he or she shall, for each brand thereof, file biennially with the commissioner, upon forms supplied by the commissioner, a certificate for the registration of each such brand, stating the name, principal office address and plant location of the manufacturer or shipper, the type of liming material, the brand name, the minimum specifications as to total neutralizing value, the calcium and magnesium content, effective neutralizing value and fineness. Such certificate shall constitute a warranty by the supplier to the receiver that the material will meet the minimum specifications stated therein at the time of delivery.



142-EE - License.

142-ee. License. Each certificate filed pursuant to section one hundred forty-two-dd of this article shall be accompanied by an application, upon forms supplied by the commissioner, for a license to supply such material under the brand name specified therein, and there shall be transmitted therewith a copy of the label and of the statement proposed to accompany such material in compliance with section one hundred forty-two-cc of this article. Such application shall incorporate by reference the data contained in the accompanying certificate for the brand for which the license is sought. Upon compliance with the provisions of this article, the applicant shall be issued a license for the supplying of such qualifying brand of agricultural liming material, which license shall expire on the thirty-first day of December of the next even numbered year following the year in which it is issued, but no such license shall be issued for the supplying of any such material which does not meet the minimum standards herein provided for, nor for the supplying thereof under a brand descriptive designation or with a label or accompanying statement which is or tends to be misleading or deceptive as to quality, analysis or composition. Application for a renewal of the license for a period of two years shall be made biennially, upon a form prescribed by the commissioner and submitted no later than thirty days prior to the expiration of the existing license. Any such license so issued may be revoked by the commissioner, after notice to the licensee by mail or otherwise and opportunity to be heard, when it appears that any statement or representation upon which it is issued is false or misleading. The action of the commissioner in refusing to grant a license, or in revoking a license, shall be subject to review by a proceeding under article seventy-eight of the civil practice law and rules, but the decision of the commissioner shall be final unless within thirty days from the date of the order embodying such action such proceeding to review has been instituted.

Whenever a manufacturer, producer or distributor shall have been licensed to supply a particular brand of material hereunder, no agent, seller or retailer of such brand shall be required to file a certificate or obtain a license for such brand during a period for which such license is in effect, nor upon such goods which were acquired during a period for which a license was in effect and remaining undistributed in subsequent years.



142-FF - Reports and fees.

142-ff. Reports and fees. 1. Every licensee shall, on or before the first day of February in each year report the net tonnage, including zero tonnage if applicable, of each brand of agricultural liming materials sold, bartered, given, or otherwise supplied by him or her in the state during the preceding calendar year. Such report shall be made in duplicate upon forms supplied by the commissioner. One such copy shall be transmitted to the commissioner and the other copy shall be retained by the licensee. Such reports shall be confidential and no information therein shall be disclosed in such a way as to divulge the operation of any person.

2. Failure to comply with the requirements of this section within the time limit shall subject the licensee to revocation of all current licenses held by him or her and the denial of all future license applications until compliance herewith, after hearing and subject to review as provided in section one hundred forty-two-ee.



142-GG - Sampling and analyzing.

142-gg. Sampling and analyzing. 1. It shall be the duty of the commissioner or his or her duly authorized agent to sample each different brand of agricultural liming material distributed within the state, to such an extent as he or she may deem necessary to determine compliance with the provisions of this article.

A sample to be designated official shall be one taken in the presence of the supplier or a person responsible to the supplier. Such sample shall, in the presence of the witness, be divided into two representative samples, each sealed, and one of such sealed samples shall be tendered, and if accepted, delivered to the witness; the other sealed sample the commissioner shall analyze or cause to be analyzed.

2. The results of the analysis of each official sample shall be promptly reported by the commissioner to the registrant. In the event an official sample shall analyze below the guarantee, the registrant may within twenty days submit evidence that the sample was non-representative or erroneous. If no satisfactory evidence is so submitted the report of analysis shall become official.

3. The commissioner shall publish or cause to be published at least annually the results of all analyses indicating the information required to be shown on labels and statements pursuant to section one hundred forty-two-cc of this article and such other information as the commissioner shall deem advisable.



142-HH - Stop orders.

142-hh. Stop orders. Whenever the commissioner or representatives of the commissioner shall find any agricultural liming material suspected of being supplied in violation of any of the provisions of this article the commissioner or his or her representatives may issue a written "stop order" to the owner or custodian of any such suspect lot and enforce the same against any such person. Any such order may direct that the agricultural liming material be removed from distribution and retained at the establishment having custody. Any person aggrieved by a "stop order" shall be entitled to a hearing thereon within ten days of a demand therefor. It will be a violation of this section for the owner or custodian of any agricultural liming material, affected by a "stop order", to sell, barter, give away, use or otherwise remove such material from the place of retention without prior written approval of the commissioner or his or her authorized representative.






Article 10 - (Agriculture & Markets) SALE AND ANALYSIS OF COMMERCIAL FERTILIZER

143 - Definitions.

143. Definitions. When used in this article, unless otherwise expressly stated:

a. The term "commercial fertilizer" shall mean any substances containing one or more recognized plant nutrients which is used for its plant nutrient content, and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, agricultural liming material, wood ashes, gypsum and other products exempted by regulation of the commissioner.

b. The term "specialty fertilizer" shall mean a commercial fertilizer distributed primarily for non-farm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries, and such other use as the commissioner may define by regulation.

c. The term "bulk fertilizer" shall mean a commercial fertilizer distributed in a non-packaged form.

d. The term "brand" shall mean a term, name, design, or trademark used in connection with one or several grades of commercial fertilizer.

e. The term "guaranteed analysis" shall mean a statement of the minimum percentage of plant nutrients claimed expressed in the order and form provided in section one hundred forty-four hereof.

f. The term "custom mix" means a mixture of fertilizer ingredients blended or manufactured to a particular customer's specifications and for his personal use and not offered for resale.

g. The term "grade" shall mean the percentages of total nitrogen, available phosphoric acid and soluble potash stated in the order and form required in the guaranteed analysis.

h. The term "official sample" means any sample of commercial fertilizer taken by the commissioner or his agent in accordance with section one hundred forty-six-a hereof and designated as "official" by the commissioner.

i. The term "ton" means a net weight of two thousand pounds avoirdupois.

j. The term "per cent" or "percentage" means the percentage by weight.

k. The term "distribute" means to offer for sale, sell, barter, exchange or otherwise supply commercial fertilizers. The term "distributor" means any person who distributes and includes, but is not limited to, manufacturing plants, blending plants and bulk storage facilities.

l. The term "person" includes individual, partnership, association, firm or corporation.

m. The term "licensee" shall mean a person whose license, pursuant to section one hundred forty-six hereof, has been issued by the commissioner and is still in effect.

n. Words importing the singular number may extend and be applied to several persons or things and words importing the plural number may include the singular.

o. The term "fertilizer material" is a commercial fertilizer which either:

1. Contains important quantities of no more than one of the primary plant nutrients (nitrogen, phosphoric acid and potash), or

2. Has approximately eighty-five per cent of its plant nutrient content present in the form of a single chemical compound, or

3. Is derived from a plant or animal residue or by-product or a natural material deposit which has been processed in such a way that its content of primary plant nutrients has not been materially changed except by purification and concentration.

p. The term "mixed fertilizer" is a commercial fertilizer containing any combination or mixture of fertilizer materials.

q. The term "label" means the display of all written, printed or graphic matter upon the immediate container or statement accompanying a commercial fertilizer.

r. The term "labelling" means all written, printed or graphic matter, upon or accompanying any commercial fertilizer, or advertisements, brochures, posters, television and radio announcements used in promoting the sale of such commercial fertilizers.

s. The term "commissioner" means the commissioner of agriculture and markets.



144 - Guaranteed analysis.

144. Guaranteed analysis. Guaranteed analysis shall contain a statement of chemical composition in the following form:

a. A statement of the minimum percentage of claimed plant nutrients shall be expressed in whole numbers or as decimal fractions for specialty fertilizers and in whole numbers for all other commercial fertilizers, as follows:

Total nitrogen (N)..........................percent

Available phosphoric acid (P2O5) or available

phosphate P2O5..............................percent

Soluble potash (K2O)........................percent

b. For unacidulated mineral phosphatic materials and basic slag, bone, tankage and other organic phosphate materials, the total phosphoric acid and/or degree of fineness may also be guaranteed if expressed in whole numbers.

c. Guarantees for plant nutrients except phosphoric acid and potash shall be expressed in the form of the element in a manner prescribed by the commissioner. The sources of such other nutrients (oxides, salt, chelates, etc.) may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed if approved in regulations promulgated by the commissioner.

d. A statement of the potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of one hundred pounds per ton, if required by regulation of the commissioner.



145 - Labelling.

145. Labelling. a. No commercial fertilizer shall be distributed in this state in containers unless there shall be placed on or affixed to the container a label setting forth in clearly legible form a statement which shall certify as follows:

(1) Net weight of the contents of the package.

(2) The brand and grade under which it is to be sold.

(3) The name, street or post-office address of the principal office of the licensee, distributor or person responsible for placing the commodity on the market.

(4) The guaranteed analysis as provided in section one hundred forty-four above.

b. If distributed in bulk, a written or printed statement of the information required in subdivision a of this section above shall accompany delivery and be supplied to the purchaser at the time of delivery.

c. The labelling of specialty fertilizers shall contain all the information required by the foregoing paragraphs of this section and such other information as shall be required by rule or regulation issued by the commissioner.



146 - Licensing.

146. Licensing. (a) No person shall distribute in this state any type of fertilizer until a license to distribute the same has been obtained from the commissioner by the person whose labelling is applied to such fertilizer upon payment of a one hundred fifty dollar fee. The initial license issued hereunder shall expire on December thirty-first of the next even numbered year following the year in which it was issued and each renewal of that license shall be for a two year period, ending on December thirty-first. Application for a renewal of such license shall be made biennially, upon a form prescribed by the commissioner and be submitted no later than thirty days prior to the expiration of the existing license.

(b) The application shall include: (1) The name and address of licensee;

(2) Name and address of each manufacturing plant, blending plant and bulk storage facility within New York state which distributes commercial fertilizer, and

(3) A list of the brand and product name of all commercial fertilizer distributed in this state.

(c) The licensee shall inform the director in writing of additional distribution points established during the period of the license.

(d) The commissioner is authorized and empowered to revoke the license of any distributor of commercial fertilizer, or to refuse to grant or to renew the license of any distributor as herein provided, upon satisfactory evidence that the licensee or applicant has used fraudulent or deceptive practices in the evasion or attempted evasion of the provisions of this article, or of any rules or regulations promulgated hereunder or if the license application or the information furnished upon the sale of the commercial fertilizer is misleading or deceptive or tends to mislead or deceive as to its quality or the constituents or materials of which it is composed. No license shall be revoked or refused until the distributor shall have been given an opportunity to appear for a hearing before the commissioner.



146-A - Inspection, sampling, analysis.

146-a. Inspection, sampling, analysis. a. It shall be the duty of the commissioner, who may act through his authorized agent, to sample, inspect, and analyze commercial fertilizers distributed within this state at such time and place and to the extent he may deem necessary to determine whether such commercial fertilizers are in compliance with the provisions of this act. A sample to be designated an official sample shall be divided into two representative samples, each sealed, and one of such sealed samples shall be tendered, and if accepted, delivered to the custodian of the product; the other sample the commissioner shall analyze or cause to be analyzed. The methods of sampling and analysis shall be those the commissioner may require by regulation and which may be based on methods recommended in publications such as that of the association of official analytical chemists.

b. The results of the analysis of such sample shall be reported to the licensee within ninety days of the date of sampling and the commissioner shall publish or cause to be published at least annually a summary of all analyses made, together with such additional information as circumstances advise.



146-B - Misbranded or adulterated fertilizer.

146-b. Misbranded or adulterated fertilizer. No commercial fertilizer shall be distributed in this state if it is deemed to be misbranded or adulterated.

(a) A commercial fertilizer shall be deemed to be misbranded:

(1) if its labelling is false or misleading in any particular; or

(2) if it purports to be or is represented as a commercial fertilizer, or is represented as containing a plant nutrient or commercial fertilizer unless such plant nutrient or commercial fertilizer conforms to the definition of identity, if any, prescribed by regulation of the commissioner; in the adopting of such regulations the commissioner shall give due regard to commonly accepted definitions and official fertilizer terms such as those employed by the association of American plant food control officials.

(b) A commercial fertilizer shall be deemed to be adulterated:

(1) if it contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use, which may be necessary to protect plant life are not shown upon the label;

(2) if its composition falls below or differs from that which it is purported to possess by its labelling; or

(3) if it contains unwanted crop seed or weed seed.



146-C - Reports and fees.

146-c. Reports and fees. Each licensee who distributes commercial fertilizers in this state shall furnish the commissioner with a written statement of the tonnage of each grade of commercial fertilizer, including zero tonnage if applicable, sold by him or her in this state during the calendar year to persons not required to be licensed under this article. The tonnage of grades of which less than fifty tons were sold shall be reported, either individually or combined under the heading of miscellaneous sales. This report shall be submitted in the form and with such frequency as the commissioner shall require by regulation. The licensee shall pay to the commissioner a sum equal to ten cents for each ton or portion thereof of commercial fertilizer distributed in this state to persons not required to be licensed under this article provided that such annual tonnage fee shall not be less than fifty dollars. This fee shall be remitted on or before February first and calculated based on the calendar year immediately preceding.

No information furnished under this section shall be disclosed in such a way as to divulge the method or scope of the operation of any person.

The commissioner shall publish at least annually a summary of the tonnage reports submitted pursuant to this section.

The licensee shall make such other reports as the commissioner may require.

Failure to make such reports or to pay such fee shall be grounds for revocation of the license hereunder.



146-D - Rules and regulations.

146-d. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt, promulgate and issue such rules and regulations as he may deem necessary to supplement, carry out and give full force and effect to the provisions of this article.



146-E - Stop sale orders.

146-e. Stop sale orders. The commissioner may issue and enforce a written or printed "stop sale, use or removal" order to the owner or custodian of any lot of commercial fertilizer and to hold at a designated place when the commissioner finds said commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this act until the law has been complied with and said commercial fertilizer is released in writing by the commissioner, or said violation has been otherwise legally disposed of by written authority. The commissioner shall release the commercial fertilizer so withdrawn when the requirements of the provisions of this act have been complied with.



146-F - Ammonium nitrate security.

146-f. Ammonium nitrate security. (a) Ammonium nitrate retailers shall be registered with the department, and such registration shall be based on criteria set forth by the commissioner in consultation with or upon the recommendation of the director of the office of homeland security. Registration shall be required to sell or offer for sale ammonium nitrate or regulated ammonium nitrate materials. The commissioner shall charge an annual registration fee of no more than fifty dollars to ammonium nitrate retailers, provided, however, that retailers who pay fees under this article shall be exempt from such fee.

(b) Ammonium nitrate and regulated ammonium nitrate materials, while at all registered facilities, shall be secured to provide reasonable protection against vandalism, theft or other unauthorized access. Reasonable protection may include, but not be limited to ensuring that storage facilities are fenced and locked when unattended, and inspected daily for signs of attempted entry, vandalism and structural integrity. The commissioner in consultation with or upon the recommendation of the director of the office of homeland security, may suggest other security measures. The commissioner shall work in consultation with or upon the recommendation of the director of the state office of homeland security to provide information to ammonium nitrate retailers on appropriate security measures.

(c)(1) Ammonium nitrate retailers shall record the date of sale and quantity purchased along with a valid state or federal driver license number, or other picture identification card number approved for purchaser identification by the commissioner in consultation with or upon the recommendation of the director of state office of homeland security, as well as the name, current physical address, and telephone number for the purchaser of ammonium nitrate or regulated ammonium nitrate materials.

(2) Such information and any additional records as set forth by the commissioner in consultation with or upon the recommendation of the director of the office of homeland security must be maintained by the ammonium nitrate retailer for a minimum of two years on a form or using a format developed by the commissioner in consultation with or upon the recommendation of the director of the office of homeland security.

(3) Ammonium nitrate retailers shall, in compliance with any federal and state requirements regarding the dissemination of such information, provide the commissioner and the director of the office of homeland security access to such records.

(d) For the purposes of this section, the following terms shall mean:

(1) "Ammonium nitrate" means chiefly the ammonium salt of nitric acid. It shall not contain less than thirty-three percent nitrogen, one-half of which is the ammonium form and one-half of which is the nitrate form.

(2) "Regulated Ammonium nitrate materials" means regulated ammonium nitrate materials fertilizer products which have been determined by the commissioner in consultation with or upon the recommendation of the director of the office of homeland security to warrant regulation based on the potential explosive capacity of its ammonium nitrate content.

(3) "Ammonium nitrate retailer" means any person or entity in this state that sells, offers for sale, or otherwise makes available, ammonium nitrate or regulated ammonium nitrate materials.



146-G - Retail sale.

146-g. Retail sale. Any retailer who sells or offers for sale to consumers specialty fertilizer in which the available phosphate (P205) content is greater than 0.67 percent, shall:

(a) display such phosphorus-containing specialty fertilizer separately from non-phosphorus specialty fertilizer; and

(b) post in the location where phosphorus-containing specialty fertilizer is displayed a clearly visible sign which is at least eight and one-half inches by eleven inches in size and states that:

"Phosphorus runoff poses a threat to water quality. Therefore, under New York law, phosphorus-containing fertilizer may only be applied to lawn or non-agricultural turf when:

(1) A soil test indicates that additional phosphorus is needed for growth of that lawn or non-agricultural turf; or

(2) The fertilizer is used for newly established lawn or non-agricultural turf during the first growing season."






Article 10-A - (Agriculture & Markets) Prevention of Fraud in Sale of Soil and Plant Inoculants

147-A - Definition.

147-a. Definition. Soil or plant inoculants shall include any carrier or culture of a specific micro-organism or mixture of micro-organisms represented to improve the soil or the growth, quality, or yield of plants, and shall also include any seed or fertilizer represented to be inoculated with such a culture.



147-B - License.

147-b. License. No person shall sell, offer or expose for sale in this state any soil or plant inoculant unless licensed as provided in this section. Application for a license shall be made upon a form prescribed by the commissioner and shall include a statement as to whether the inoculant is represented as effective for inoculating legumes or for some other purpose, and, if represented as effective for the inoculation of legumes, for which legume or legumes it is so represented. With the application, the applicant shall present a representative sample of the soil or plant inoculant described in the application. The commissioner, if satisfied that the inoculant may be depended upon to produce an effective inoculation for the purpose represented, shall issue to such applicant a license for the sale of such inoculant, expiring on December thirty-first of the next even numbered year following its issuance. Application for renewal of such license for a period of two years shall be made biennially upon a form prescribed by the commissioner and submitted no later than thirty days prior to the expiration of the existing license.



147-C - Label requirements.

147-c. Label requirements. Each soil or plant inoculant, when sold or offered or exposed for sale within this state, shall be clearly and plainly labeled to show whether the inoculant is represented as effective for inoculating legumes or for some other purpose, and if represented as effective for the inoculation of legumes, for which legume or legumes it is so represented; and the date to which the inoculant is represented to produce effective inoculation.



147-D - Misrepresentations prohibited.

147-d. Misrepresentations prohibited. No person shall sell or offer for sale or advertise for sale any soil or plant inoculant if the package containing it, or the label or tag attached thereto, or any advertising relative to it, shall bear any statement or device regarding such soil or plant inoculant which is false or misleading in any particular.



147-E - Inspection and examination.

147-e. Inspection and examination. The commissioner shall, as frequently as he deems necessary, transmit to the New York State Agricultural Experiment Station for analysis, examination and testing samples taken from the different brands of inoculants which are or may be sold or offered or exposed for sale in this state. The director of said experiment station shall cause such samples to be analyzed, examined or tested, and shall report the results thereof to the commissioner and in such report shall state whether the label or any advertising relating to the inoculant shall be found to be false or misleading. The commissioner shall, from time to time, publish in bulletins the findings and other pertinent matter in relation to such inoculants.



147-F - Revocation of license.

147-f. Revocation of license. The commissioner may revoke a license when he is satisfied that the application for the license was false or misleading in any particular, or that any representation made by the licensee, either upon the label or in advertising or otherwise, is false or misleading.



147-G - Review.

147-g. Review. The action of the commissioner in refusing to grant a license, or in revoking a license, shall be subject to review in the manner provided by article seventy-eight of the civil practice law and rules.



147-H - Application.

147-h. Application. This article shall not apply to inoculants distributed by state or federal agencies.



147-I - Rules and regulations.

147-i. Rules and regulations. The commissioner shall adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary. Such rules and regulations shall be filed and open for public inspection at the principal office of the department, and shall have the force of law.






Article 11 - (Agriculture & Markets) INTEGRATED PEST MANAGEMENT PROGRAM

148 - Establishment of integrated pest management program.

148. Establishment of integrated pest management program. 1. There is hereby established an integrated pest management program for the purposes of managing insects, diseases, nematodes, weeds and rodents. Such program shall include, but not be limited to programs of instruction, research and development, the purpose of which is to educate the agricultural community and integrate programs of:

a. crop management and cultural practices;

b. field scouting;

c. economic threshold; and

d. chemical and biological control.

2. Such programs shall be developed and conducted in such a manner to encourage:

a. expanded research on biological and cultural pest management technologies, crop and pest resistance technologies;

b. use of sampling methods, economic thresholds, monitoring technology, pest forecasting, and the effects of weather on pest and crop parameters;

c. development of computer programs and computerized information systems for farmers and extension agents;

d. delivery of current and new integrated pest management technology to the agricultural industry through cooperative extension;

e. minimized levels of pesticides in feed, food and the environment; and

f. minimized economic losses due to crop, animal and stored grain pests.

3. Such program shall identify and make application for all possible funding sources in addition to those offered by the state.



148-A - Integrated pest management program; specific proposals.

148-a. Integrated pest management program; specific proposals. 1. Within the integrated pest management program there shall be established four separate but interrelated programs for pest management and the impact thereof on the following agricultural production areas:

a. livestock/forage production system;

b. fruit production;

c. vegetable and potato production; and

d. ornamentals production.

2. Such programs as provided for in subdivision one hereof shall contain at least the specific proposals as provided for in sections one hundred forty-eight-b, one hundred forty-eight-c, one hundred forty-eight-d and one hundred forty-eight-e of this article.



148-B - Livestock/forage pest management.

148-b. Livestock/forage pest management. Within the integrated pest management program there shall be established a livestock/forage pest management program. Such program shall be conducted in such a manner to achieve the following objectives:

1. develop systematic insect, disease and weed pest management strategies for use on New York livestock and cash grain farms which integrate management tactics into environmentally compatible and economically sound systems to be used by producers, extension personnel and private enterprise;

2. obtain information regarding crop, animal and stored grain pest occurrence and severity, pesticide usage, other pest management strategies used, effective pest monitoring techniques and scouting intervals, and the effectiveness of the producer's current pest control practices;

3. determine the most effective, low-cost methods and organizational structures for delivering integrated pest management systems to individual farming operations; and

4. utilize the program that is designed to satisfy the objectives as provided for in subdivisions one, two and three of this section as a training mechanism for individuals at all levels of operation.



148-C - Fruit pest management.

148-c. Fruit pest management. Within the integrated pest management program there shall be established a fruit pest management program. Such program shall be conducted in such a manner to achieve the following objectives:

1. establish current pesticide use patterns and the economics of pest management for the major fruit crops in New York;

2. investigate alternative pest management tactics (e.g., biological and cultural control, plant resistance) and determine how to integrate these tactics with chemical control and horticultural practices;

3. develop practical monitoring techniques, economic thresholds, and forecasting methods for pests of fruit crops;

4. develop research and grower demonstration sites where integrated pest management technologies can be evaluated as an integral part of the overall fruit production system; and

5. provide the fruit industry with training, information, and educational materials on the implementation of integrated pest management utilizing traditional as well as new communication channels (e.g. computer-based information delivery systems).



148-D - Vegetable and potato pest management.

148-d. Vegetable and potato pest management. Within the integrated pest management program, there shall be established a vegetable and potato pest management program. Such program shall be conducted in such a manner to achieve the following objectives:

1. determine the occurrence and severity of pest problems in commercial fields, and identify the specific environmental factors influencing these events. Document the current pesticide usage and assess the effectiveness of current pest management practices;

2. determine accurate and time-efficient sampling procedures and forecasting methods which can be utilized by private consultants or through cooperative extension. Determine the economic relationship of pest incidence to yield or quality loss. Develop non-pesticide methods of pest management in the areas of cultural practices, biological control and crop resistance. In addition the proper timing, selection and use of pesticides will be integrated into the overall management programs;

3. aid growers in executing the most optimal crop protection program by providing them with timely reports on pest presence and population density levels, forecasted pest occurrences, crop growth, weather and other environmental information, and providing the most current interpretation of the data;

4. increase efforts to educate growers in the principles and tactics of integrated pest management and demonstrate the economic advantages of such a program;

5. develop concepts, techniques, and cultivars for integration of pest resistance with other management tactics in potato production (e.g. crop rotation, biological control, optimum use of pesticides);

6. develop pest sampling procedures, sound action thresholds, forecasting procedures, and economic data necessary for effective decisions in use of pest resistant cultivars and other tactics for management of pests;

7. demonstrate the benefits and reliability of improved pest management tactics to the New York potato industry; and

8. monitor performance of the proposed integrated pest management program during its initial phase of implementation by the potato industry.



148-E - Ornamentals pest management.

148-e. Ornamentals pest management. Within the integrated pest management program there shall be established an ornamentals pest management program to include ornamental, turf, floriculture and greenhouse crops. Such program shall be conducted in such a manner to achieve the following objectives:

1. establish current pesticide use patterns and the economics of pest management for the major ornamentals, turf, floriculture and greenhouse crops;

2. develop practical monitoring techniques, biological control methods, economic thresholds and forecasting methods for pests of such crops; and

3. provide the industry with training, information and educational materials on the implementation of integrated pest management programs utilizing traditional as well as new communication channels.



149 - Enactment of compact.

149. Enactment of compact. 1. The pest control compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

PEST CONTROL COMPACT

ARTICLE I

Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately seven billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

ARTICLE II

Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (a) of article VI of this compact.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance fund" means the pest control insurance fund established pursuant to this compact.

(f) "Governing board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive committee" means the committee established pursuant to subdivision (e) of article V of this compact.

ARTICLE III

The Insurance Fund

There is hereby established the pest control insurance fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

ARTICLE IV

The Insurance Fund, Internal Operations and Management

(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this compact shall be deemed the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board are cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the insurance fund.

(f) The insurance fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this subdivision or services borrowed pursuant to subdivision (f) of this article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The insurance fund annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

ARTICLE V

Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his or her state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his or her state; and

2. Represent his or her state on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the governing board of the insurance fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or on the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

ARTICLE VI

Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in paragraph three of this subdivision do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in paragraph three of this subdivision constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by subdivision (c) of this article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

ARTICLE VII

Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the governing board or executive committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same; provided that any participant in a meeting of the governing board or executive committee held pursuant to subdivision (d) of article VI of this compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

ARTICLE VIII

Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to subdivision (d) of article VI of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

ARTICLE IX

Finance

(a) The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: One-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the insurance fund shall be maintained in two accounts to be designated respectively as the "operating account" and the "claims account." The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two-year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this subdivision only to the extent that such moneys are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under subdivision (g) of article IV of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under subdivision (g) of article IV of this compact, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the insurance fund.

ARTICLE X

Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE XI

Construction and Severability

(a) This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(b) The compact administrator for this state shall be the commissioner who shall be authorized within the meaning of subdivision (b) of article VI or subdivision (a) of article VIII of this compact, to request assistance from the insurance fund whenever in his or her judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request.

(c) Within available appropriations, the departments, agencies and officers of the state may assist the commissioner in administration of the pest control compact.

(d) Pursuant to subdivision (h) of article IV of this compact, copies of bylaws and amendments thereto shall be filed with the secretary of state.






Article 11-A - (Agriculture & Markets) AGRICULTURAL ENVIRONMENTAL MANAGEMENT

150 - Definitions.

150. Definitions. As used in this article: 1. "Agricultural environmental management (AEM) program" means the program established in this article to assist farmers in managing their farm operations in a way that protects the environment and helps maintain the economic viability of the farm.

2. "AEM" means agricultural environmental management.

3. "AEM plan" means a document prepared or approved by a certified AEM planner and accepted by a participating farmer which documents a course of action for the environmental management of a farm operation, including, but not limited to, measures to abate and control agricultural nonpoint source water pollution, air pollution and other adverse environmental impacts from farm operations through the implementation of best management practices, in a way which maintains the viability of the farm operation. An AEM plan may also include measures to address greenhouse gas emissions, global warming and renewable energy related to farm operations.

4. "Best management practice" means a practice or combination of practices determined to be the most effective, economically feasible and practicable means of preventing or reducing water pollution generated by nonpoint sources, air pollution and other adverse environmental impacts from farm operations.



151 - Agricultural environmental management program.

151. Agricultural environmental management program. There is hereby established within the department an agricultural environmental management program to assist farmers in maintaining the economic viability of their farm operations while addressing environmental impacts from those operations, including, but not limited to, soil, air and water pollution and greenhouse gas emissions. The program may also include assistance to farmers for the development of agriculturally-derived renewable energy sources. The program may consist of planner certification to qualify persons to prepare AEM plans; technical assistance to farmers participating in the program; financial assistance, within funds available, to soil and water conservation districts and farmers to prepare and implement plans; other incentives for program participation; and evaluation of program procedures and projects to assess effectiveness.



151-A - Planner certification.

151-a. Planner certification. There is hereby established a planner certification program for the purpose of certifying individuals in both the public and private sectors who are qualified by education, experience, or examination to develop an AEM plan as defined in section one hundred fifty of this article. Subject to the availability of funding, the department, in cooperation with the state soil and water conservation committee, may develop or contract to have developed such testing procedures, educational requirements, and examinations as it deems appropriate to assure the competence of persons seeking certification. To the extent practical, and consistent with the purposes of this article, the department may waive or accept substitutions for educational or testing requirements to facilitate planner certification. Such substitutions may include, but not be limited to, United States department of agriculture natural resources conservation services third party certification and job approval authority. The department may establish application and testing fees and terms and conditions of certification, such as procedures for certification suspension and revocation, and planner continuing education.



151-B - Education and training.

151-b. Education and training. The commissioner is authorized, within funds available, to provide education and training to prospective and certified planners in agriculturally related water quality and environmental issues; and training to participants in the program. The department may contract with Cornell cooperative extension, the United States department of agriculture natural resources conservation service or other parties to provide such education and training. Educational and training materials may include a review of environmental, legal and technical standards affecting agricultural operations; environmental concerns associated with agricultural activities; and agricultural management principles affecting the environment.



151-C - Program participation.

151-c. Program participation. Farm owners or operators shall be deemed to be participating in the AEM program if they have documented in a manner prescribed by the state soil and water conservation committee that they are complying with program principles, standards, and procedures as developed by the state soil and water conservation committee, in partnership with the department of environmental conservation.



151-D - Local regulation.

151-d. Local regulation. Nothing in this article shall preclude a local government from exercising any of its powers to enact, administer or enforce local laws or ordinances, provided that no local government shall exercise such powers in a manner which is inconsistent with this article or which unreasonably restricts planning, practices, structures, projects or other measures conducted or implemented in relation to the participation of a farm owner or operator in the AEM program as set forth in this article.



151-E - Coordination with the state pollutant discharge elimination system (SPDES) permit program.

151-e. Coordination with the state pollutant discharge elimination system (SPDES) permit program. Nothing in this article shall limit the application of title seven or eight of article seventeen of the environmental conservation law relating to point source discharges of pollution to farm owners or operators participating in the AEM program. The department shall work with the department of environmental conservation to coordinate the administration of the AEM program with the SPDES permit program to minimize the regulatory burden on the farm community while protecting the quality of the waters of the state.



151-F - Program funds.

151-f. Program funds. The commissioner is authorized to accept for deposit in an account within the miscellaneous special revenue fund contributions from any source to support the purposes of this article.



151-G - Confidentiality.

151-g. Confidentiality. AEM plans and on-farm surveys and assessments filed with the department or filed with or prepared by county soil and water conservation districts shall be considered confidential and not subject to public disclosure, except such documents shall not be considered confidential as deemed necessary by the commissioner or the district to implement the purposes of this article.



151-H - Report.

151-h. Report. The department, in conjunction with the state soil and water conservation committee, shall report annually to the governor, the legislature and participating agencies on the progress of the AEM program, including an assessment of program effectiveness in achieving state water quality objectives, public and private program participation, and such other information as the department and the committee deem appropriate.



151-I - Rules and regulations.

151-i. Rules and regulations. The state soil and water conservation committee and the commissioner are each empowered to promulgate such rules and regulations and to prescribe such forms as each shall deem necessary to effectuate the purposes of sections one hundred fifty-one-a, one hundred fifty-one-b and one hundred fifty-one-c of this article.






Article 12 - (Agriculture & Markets) Adulteration and Sale of Turpentine and Linseed Oil

152 - Adulteration and sale of turpentine; notification of purchaser.

152. Adulteration and sale of turpentine; notification of purchaser. No person shall manufacture, mix for sale, sell or offer for sale under the name of turpentine, spirits of turpentine, or wood turpentine or any compounding of the word turpentine, or under any name or device illustrating or suggesting turpentine or spirits of turpentine, any article which is not wholly distilled or derived from resin, crude turpentine gum, or scrapings from pine trees, and unmixed and unadulterated with oil, benzine or any other substance of any kind whatever, unless the package containing the same shall be stenciled or marked, with legible black letters in the English language not less than two inches high and one inch in width, "adulterated spirits of turpentine." Nor shall any person, firm or corporation sell or deliver such adulterated spirits of turpentine without informing the purchaser at the time of sale that the article is not pure spirits of turpentine, and the invoice shall accordingly read, "adulterated spirits of turpentine." Every container in which such mixed or adulterated spirits of turpentine is contained shall, in addition to the labeling before memtioned, be marked or stenciled in legible black letters in the English language, with the percentage of adulterant or adulterants which are contained in such mixture.



153 - Adulteration and sale of raw linseed oil.

153. Adulteration and sale of raw linseed oil. No person shall manufacture or mix for sale, offer or expose for sale, or sell under the name of raw linseed oil, or any compounding of the name raw linseed oil, or under any name or device illustrating or suggesting raw linseed oil, any article which is not wholly the product of commercially pure linseed or flaxseed.

No person shall sell such adulterated raw linseed oil unless the package containing the same shall be plainly marked in legible black letters two inches high and one inch in width "adulterated linseed oil" or without informing the purchaser at the time of sale that the same is not pure linseed oil; and the invoice shall accordingly read "adulterated linseed oil. "



154 - Adulteration and sale of boiled linseed oil.

154. Adulteration and sale of boiled linseed oil. No person shall manufacture or mix for sale, offer or expose for sale, or sell under the name of boiled linseed oil any article unless the oil from which said article is made be wholly the product of commercially pure linseed or flaxseed and unless the same has been heated to at least two hundred and twenty-five degrees Fahrenheit. No person shall sell such adulterated boiled linseed oil unless the package containing the same shall be plainly marked in legible black letters two inches high and one inch in width "Adulterated Boiled Linseed Oil," or without informing the purchaser at the time of sale that the same is not pure boiled linseed oil, and the invoice shall accordingly read "Adulterated Linseed Oil."



155 - Notice to be posted.

155. Notice to be posted. No person shall engage in the sale of adulterated turpentine, adulterated linseed oil or adulterated boiled linseed oil, in original packages or other than original packages, unless there are posted conspicuously in the room where such goods are sold, signs bearing the words "Adulterated Turpentine sold here, " or "Adulterated Linseed Oil sold here, " as the case may be, in legible letters in the English language at least two inches in length and one inch in width, said letters to be in black on a white background.



156 - Application of article.

156. Application of article. The provisions of this article shall not be construed as prohibiting the manufacture or sale of any compounds or imitations mentioned in this article providing the requirements of this article are otherwise observed.






Article 12-A - (Agriculture & Markets) Grading of Farm Products

156-C - Farm products; official standards.

156-c. Farm products; official standards. The commissioner is hereby authorized and empowered, after investigation and public hearing, to establish and promulgate official definitions and standards for grading or classifying, packing and labeling farm products, or any of them, packed or repacked within the state; and to change such official standards from time to time. The commissioner, in establishing such official standards, shall, among other things, take into account so far as applicable the factors of maturity, condition, soundness, color, shape, size and freedom from defects. Such official standards shall not be lower in their requirements than the minimum requirements of the official standards for corresponding grades or classifications, as promulgated from time to time by the secretary of agriculture of the United States, commonly known as U. S. grades. The use of such official standards when established shall be optional, but if and when used in relation to any farm products they must be in conformance with such standards.



156-D - Culls.

156-d. Culls. The commissioner is hereby authorized and empowered, after investigation and public hearing, to establish and promulgate definitions of "culls" as applied to farm products, or any of them; and to change such definitions from time to time.



156-DD - Controlled atmosphere.

156-dd. Controlled atmosphere. No person shall sell or exchange or offer or expose for sale or exchange or transport for sale any fruits or vegetables represented as having been exposed to "controlled atmosphere," "modified atmosphere," alone or with other words, or shall so use any such term or form of words or symbols of similar import on any container or lot of fruits or vegetables advertised, sold, offered for sale or transported for sale within this state unless such fruits or vegetables have been kept in a room or storage building with not more than five percent oxygen for a minimum of ninety days; provided, however, that a person may represent as having been exposed to controlled atmosphere or modified atmosphere any variety of apple stored in conformance with regulations promulgated by the commissioner prescribing shorter storage periods and particular atmospheric conditions for such variety of apple, and which take into account relevant scientific research and technology. A record on a form approved by the commissioner shall be kept at a convenient location adjacent to said room or storage building from the day of sealing to the day of opening of said room or storage building, and shall be subject to review by the commissioner or his authorized agents at any time for a period of at least one year.



156-E - Sales prohibitions.

156-e. Sales prohibitions. (1) No person shall sell, expose for sale or transport for sale farm products in open or closed packages, if the package containing them or the label on them shall bear any statement, design or device regarding such farm products which shall be false or misleading in any particular. (2) No person shall sell or offer for sale or transport for sale in either open or closed packages farm products packed in such manner that the face or shown surface shall not be an average of the contents of the package. (3) It shall be unlawful for any person or persons to designate, display any sign designating, or advertise any place of business as a farmers' market, unless farm products as defined in section two hundred twenty-three of the agriculture and markets law principally are displayed and offered for sale or sold therein or thereon.



156-F - Rules and regulations.

156-f. Rules and regulations. The commissioner shall adopt and promulgate such rules and regulations generally to supplement and give full effect to the provisions of this article, and specifically to regulate the marketing, packing, labeling and shipping of "culls," as he shall deem necessary. Such rules and regulations shall be filed and open for public inspection at the principal office of the department and shall have the force of law.



156-G - Seizure of misbranded, mislabeled or misrepresented farm products.

156-g. Seizure of misbranded, mislabeled or misrepresented farm products. Whenever the commissioner or his duly authorized representative shall find that any farm product is misbranded, mislabeled or misrepresented within the meaning of this article, he may seize such product, so that it cannot be sold, offered, exposed or transported for sale, and he may affix to such farm product a tag or other appropriate marking, giving notice that such product is misbranded, mislabeled or misrepresented, and warning all persons not to remove or dispose of such product by sale or otherwise until such product is branded or labeled properly and permission to dispose of the product has been granted by the commissioner or his duly authorized representative. It shall be a violation of this article for any person to remove or dispose of such product so seized by sale or otherwise without such permission.



156-GG - Branding closed packages of potatoes.

156-gg. Branding closed packages of potatoes. 1. No person shall sell, expose for sale, or transport for sale, potatoes in closed packages which are not branded or marked with the grade of the potatoes contained therein in conformity with official standards and grades for potatoes established and promulgated by the commissioner under the provisions of this article, or, with the official standards of the United States commonly known as U.S. grades, except that potatoes packed in consumer packages in retail stores containing fifteen pounds or less and exposed for sale therein need not be so marked provided they are exposed for sale immediately adjacent and conform in variety, grade, size and condition to a bulk display of such potatoes which includes as a part thereof a display sign conspicuously marked as to the grade of the potatoes in conformity with the foregoing requirements of this section. Potatoes in closed packages containing more than sixty pounds net not graded and classified as to quality in accordance with such standards and grades, nor branded or marked in conformity therewith, shall be branded or marked "unclassified".

2. For the purpose of this section, a closed package shall mean any container the entire contents of which cannot be adequately inspected without opening it.



156-H - Food and farm products promotion.

156-h. Food and farm products promotion. 1. The commissioner may design, determine and adopt official brands to be used on labels and on packages and containers to identify New York state food products and New York state produced or landed aquatic products. The design of such brand or brands may contain the whole or a part of the seal of the state of New York. Each of such brands, when adopted by the commissioner, may be registered as a trade mark in the office of the secretary of state under the provisions of article twenty-four of the general business law, or any other provision of law which may hereinafter be enacted relating to the registration of trade marks. Any such trade mark shall be registered by the secretary of state without the exaction of any fee therefor. The commissioner may in his or her discretion register any such mark with the United States government and any other state or foreign country.

2. Such brand or mark may be imprinted upon packages or used on labels upon or attached to packages containing: (a) New York state grown farm products packed within this state in accordance with official standards established as provided by this article, article thirteen, article thirteen-a, article thirteen-b, article thirteen-c and article thirteen-d of this chapter or New York state produced or landed aquatic products, subject to and in accordance with rules and regulations to be promulgated by the commissioner; or

(b) New York state processed food products, manufactured within this state in accordance with official standards established by the commissioner pursuant to regulation, which are essentially composed of New York state grown farm products, provided, however, that whenever the commissioner determines, after public hearing, that the use of ingredients not grown or produced in this state is necessary or beneficial in manufacturing a particular product because such ingredients are either not grown in New York or unavailable in sufficient quantity or at a reasonable price to allow the product to be composed of only New York state grown farm products, the standard for such product may authorize the inclusion of ingredients not produced in this state, except that in no event shall an official brand or mark be approved for use on a food product unless at least fifty-one percent of its content is derived from New York state grown farm products.

3. Notwithstanding the provisions of subdivision two of this section, such brand or mark may be imprinted upon packages or labels attached to packages containing cheddar or American type cheese packed outside this state provided that such product is manufactured within the state and meets all other requirements for the inclusion or attachment of such brand or mark.

4. No such label shall be imprinted on or attached to any package of fresh or processed products unless said products have been produced and packed in accordance with an official quality control program established by the commissioner. The rules and regulations shall provide for a charge to be made for any inspections, except the commissioner, at his or her discretion, need not make a charge for inspections carried out for the purposes of research and development of grades, standards, inspection and quality control techniques. The commissioner shall cause to be printed labels bearing a state brand in sufficient quantities to meet the demand therefor and/or authorize container manufacturers to imprint the state brand on packages at the time of manufacture or printing, and may sell such labels or charge a fee for such imprinting in an amount to be fixed by the commissioner. As an alternative method, the commissioner may in accordance with rules and regulations rent dies or cuts of the state brand to persons desiring to manufacture their own labels for use on fresh or processed products owned and packed by them, at a price to be fixed by the commissioner. Labels shall be affixed to or imprinted on packages in the manner prescribed by the rules and regulations. The label denoting the state brand may be used in conjunction with and in addition to any regional mark or name for growers, packers or processors in a county or group of counties and/or private mark or name under which the grower, packer or processor has been accustomed to pack and market fresh or processed products. Moneys derived from the sale or use of labels denoting the state brand shall be accounted for as to product source and shall be expended as the commissioner may direct for general publicity purposes and to advertise products identified with the state brand.

5. The rules and regulations may provide for an advisory committee of five packers or sellers of the state brand products, who shall advise the commissioner as to the general plan of any publicity campaign and in such other matter as the commissioner may request. The members of any such advisory committee shall serve without compensation. The commissioner shall have the power, by injunction or otherwise, to restrain any person who uses or attempts to use any state brand except in accordance with the provisions of this section.



156-I - Publicity fund.

156-i. Publicity fund. All moneys received by the commissioner from sources other than the general fund or federal funds in the exercise of the powers and duties set forth in subdivisions two, two-a, two-b, two-c, five-a, eight, nine, ten, sixteen, eighteen and twenty-one of section sixteen of this chapter and all moneys received pursuant to section one hundred fifty-six-h of this article, including moneys received from any source for or arising from publicity and promotional activities, shall be transmitted to the state comptroller for deposit in an account or accounts within the miscellaneous special revenue fund. The commissioner may accept contributions of money to an account within the miscellaneous special revenue fund for services to aid in publicity work undertaken by him or her. All such moneys shall be paid out of such fund on vouchers approved by the commissioner, after audit by and upon the warrant of the comptroller. If a product ceases to be packed under the state brand for a period of two consecutive years, the commissioner, at his or her discretion, may distribute moneys remaining in the fund and to the account of such products to the accounts of any or all products continuing to be packed under the state brand and expend such moneys as this section provides.






Article 13 - (Agriculture & Markets)

157 - Apples; closed packages; definition.

157. Apples; closed packages; definition. The term "closed package," wherever used in this article, shall mean a barrel, box or other container, the contents of which cannot be adequately inspected without opening it.



158 - Apples; adoption of grades; branding.

158. Apples; adoption of grades; branding. The commissioner is hereby authorized and empowered, after investigation and public hearing, to fix and promulgate official standards for grading and classifying apples packed or repacked within the state, and to change any of them from time to time. In establishing such standards he shall take into account the factors of maturity, soundness, color and shape. The official standards so fixed and promulgated shall not be lower in their requirements than the minimum requirements of the official standards for corresponding grades of apples as promulgated from time to time by the secretary of agriculture of the United States, which standards are commonly known as the "United States grades."

Each closed package of apples, when sold, exposed for sale or transported for sale, shall be plainly and conspicuously branded to show:

(1) Variety.

(2) Grade.

(3) Minimum diameter or numerical count.

(4) Quantity of contents.

(5) Name and address of packer or repacker.

If the true name of the variety is not known to the packer or repacker, the statement shall include the words "variety unknown" in place of the name of the variety.

In case the branding upon any closed package of apples is changed, the person making the change shall cancel the name and address of the original packer and substitute therefor his own name and address.



159 - Sale of apples; presumption; rules and regulations.

159. Sale of apples; presumption; rules and regulations. 1. No person shall sell, expose for sale, or transport for sale, within this state, apples in closed packages which are not branded as required by section one hundred and fifty-eight and marked with the grade of the apples in conformity with the official standards and grades for apples established and promulgated by the commissioner under provisions of this article, or with the official standards of the United States commonly known as "U.S. grades," except apples in consumer containers of ten pounds or less packed in the store, the contents of which shall conform in variety, grade, and size to a bulk display in connection therewith. Such bulk display shall be plainly and conspicuously marked as to the grade, variety, minimum diameter or numerical count of the apples.

2. No person shall sell, expose for sale, or transport for sale, apples, either in open or closed packages, if the package containing them or the label on them shall bear any statement, design or device regarding the apples which shall be false or misleading in any particular.

3. No person shall sell or offer for sale, or transport for sale, in either open or closed packages, apples packed in such a manner that the face or shown surface shall not be an average of the contents of the package.

4. When apples in closed packages are delivered to a common carrier for shipment, or delivered to a storage house for storage, such delivery shall be presumptive evidence that the apples are intended for sale.

The commissioner shall adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary.



160 - Standard evaporated apples; definition; sale of regulated.

160. Standard evaporated apples; definition; sale of regulated. 1. Evaporated apples containing not more than twenty-four per centum of water or fluids shall be considered standard evaporated apples.

2. No person shall buy for resale, sell, expose or offer for sale as and for evaporated apples any evaporated apples intended to be used for food, or for consumption by any person, other than standard evaporated apples.






Article 13-A - (Agriculture & Markets)

160-A - Eggs; sale for food by grades or standards; consumer; definition.

160-a. Eggs; sale for food by grades or standards; consumer; definition. No person, and the term "person" in this statute shall include an individual, partnership, corporation or association, shall either as producer, wholesaler, commission merchant, jobber or retailer, sell, or offer to sell, or expose for sale for human consumption any eggs in the shell or otherwise which are unfit for human food. From and after the establishment of specific grades or standards of quality and size or weight of eggs by the commissioner of agriculture and markets as provided in the next section, eggs for human consumption shall not be sold or exposed for sale except by the grades or standards so established.

The term "consumer" whenever used in this statute shall mean any person purchasing eggs for his or her own family use or consumption, or a restaurant, hotel, boarding house, bakery or other institution purchasing eggs for serving to guests or patrons, or for its or their use in cooking or baking.



160-B - Establishment of grades or standards.

160-b. Establishment of grades or standards. It shall be the duty of the state department of agriculture and markets to enforce the provisions of this article and the commissioner of agriculture and markets is hereby vested with full power to establish forthwith and from time to time specific grades or standards of quality and size or weight to govern the sale of eggs to the consumer, and to establish different grades or prescribe different terms indicative of size or weight, quality and manner of preparation of eggs for human consumption for use in sales between the producer and wholesaler, between the wholesaler and jobber, and between the wholesaler or jobber and the retailer. The commissioner of agriculture and markets shall have full authority to make rules and regulations for carrying out and enforcing the provisions of this act, provided however, that the grades or standards of quality established by him shall not permit the sale of any eggs for human consumption of poorer quality than permitted by the lowest grade or standard for edible eggs established from time to time by the United States secretary of agriculture. All rules, regulations and standards of quality and size or weight established under the authority of this statute shall have the force of law and shall be filed and open for public inspection in the office of the state department of agriculture and markets.



160-C - Retail sale by grade or quality; fresh eggs; definition.

160-c. Retail sale by grade or quality; fresh eggs; definition. It shall be unlawful for any person to sell, or offer to sell or expose for sale to a consumer any eggs intended for human consumption other than those of his own production without notifying by suitable sign or label the person or persons purchasing or intending to purchase the same of the exact grade or quality of such eggs, according to the standards prescribed by the commissioner of agriculture and markets.

No person shall sell, offer for sale, or advertise for sale as fresh eggs, strictly fresh eggs, hennery eggs, or new-laid eggs, or under words or descriptions of similar import, any eggs which are not fresh. No egg shall be deemed to be fresh which does not meet the standards of quality of fresh eggs established by the commissioner of agriculture and markets.



160-D - Sales; misrepresentation.

160-d. Sales; misrepresentation. No person shall sell or offer for sale, or advertise for sale, eggs for human consumption if the package containing them or the label on them, or any advertising accompanying them, shall bear any statement or device regarding the eggs which may be false or misleading in any particular.



160-E - Making and filing of invoice.

160-e. Making and filing of invoice. Every person, other than the producer, in selling eggs to a retailer, shall furnish to such retailer an invoice showing the exact grade or quality of such eggs according to the standards prescribed by the commissioner of agriculture and markets. If any of the eggs covered by the invoice have been in cold storage, as defined in article nineteen of this chapter, for more than thirty days, either within or without the state, the invoice, in addition to showing the grade or quality of such eggs, shall indicate the fact of such storage by the use of the words "cold storage" or "refrigerator." A copy of such invoice shall be kept on file by the person selling and the retailer at their respective places of business for a period of sixty days, and shall be available and open for inspection at all reasonable times by the state department of agriculture and markets.






Article 13-B - (Agriculture & Markets)

160-H - Grapes; definitions.

160-h. Grapes; definitions. The term "package," wherever used in this article, shall mean a basket, box or other container the contents of which can be adequately inspected. The terms "shipment," or "ship for sale," wherever used in this article, shall mean movement to market in a railroad car, motor truck or other medium of transportation, but shall not be construed to include the process of delivery to a local warehouse, shipping station or processor.



160-I - Grades or standards; establishment; sale.

160-i. Grades or standards; establishment; sale. The commissioner is hereby authorized and empowered, after investigation, to establish and promulgate official standards of quality for grading, classifying and packing grapes packed or repacked within the state, and to change any of them from time to time. In establishing such standards he shall take into account, among other things, the factors of maturity, color, firmness of attachment to capstems, compactness of bunches, and damage caused by freezing or by disease or insects. The official standards so established and promulgated shall not be lower in their requirements than the minimum requirements of the official standards for corresponding grades of grapes as promulgated from time to time by the secretary of agriculture of the United States, which standards are commonly known as "United States grades."

From and after the establishment of specific grades or standards of quality as hereinbefore provided, grapes in packages shall not be shipped for sale or thereafter sold or exposed for sale except by the grades or standards so established; provided, however, that grapes not graded and classified as to quality may be shipped for sale or sold or exposed for sale as unclassified if so marked in a conspicuous manner on an irremovable-part of the container in accordance with rules to be adopted by the commissioner as hereinafter provided.



160-J - Marking requirements.

160-j. Marking requirements. Grapes in packages, if not definitely marked as unclassified as hereinbefore provided, shall, prior to shipment, be marked in a plain and conspicuous manner with the name and address of the person or association under whose authority the grapes are packed and on an irremovable part of the container with a statement of (1) the grade, and (2) the net quantity or weight of contents.



160-K - Prohibitions; presumption; rules and regulations.

160-k. Prohibitions; presumption; rules and regulations. 1. No person shall sell, expose for sale, or transport for sale grapes in open or closed packages if the package containing them, the label on them, or any advertising accompanying them shall bear any statement, design or device regarding the grapes which shall be false or misleading in any particular.

2. No person shall sell, expose for sale, or transport for sale, in either open or closed packages, grapes packed in such a manner that the face or shown surface shall not be an average of the contents of the package.

3. When grapes in packages are delivered to a common carrier for shipment, such delivery shall be presumptive evidence that the grapes are intended for sale.

The commissioner shall adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary.






Article 13-C - (Agriculture & Markets) LETTUCE

160-P - Definitions.

160-p. Definitions. As used in this article:

1. The words "closed package" mean a crate, box, carton or other container, the contents of which cannot be adequately inspected without opening.

2. The word "lettuce" means iceberg type lettuce.



160-Q - Grades and branding.

160-q. Grades and branding. 1. The commissioner is hereby authorized and empowered, after investigation and public hearing, to fix and promulgate official standards including good delivery standards enroute or at destination for grading and classifying lettuce packed or repacked within the state, and to change any of them from time to time. In establishing such standards he shall, among other things, take into account so far as applicable the factors of maturity, condition, solidity, color, size, temperature control and freedom from defects and injury. The official standards so fixed and promulgated shall not be lower in their requirements than the minimum requirements of the official standards for corresponding grades of lettuce as promulgated from time to time by the secretary of agriculture of the United States, which standards are commonly known as the "United States grades".

2. Each closed package of lettuce, when sold, exposed for sale or transported for sale, shall be plainly and conspicuously branded to show:

a. That such lettuce is "cull lettuce", if such is the fact.

b. Number of heads.

c. That the package was vacuum cooled if such be the fact.

d. Name and address of packer or repacker.

The cull identification requirement of paragraph a of this subdivision shall not apply to closed packages of lettuce which are being held for sale at retail in the retailer's own storage facilities or which are being transported from such storage facilities to stores operated by such retailer.

3. In case the branding upon any closed package of lettuce is changed, the person making the change shall cancel the name and address of the original packer and substitute therefor his own name and address.



160-R - Sale of lettuce.

160-r. Sale of lettuce. 1. No person shall sell, expose for sale or transport for sale within this state, regardless of place of origin, lettuce in closed packages which are not branded as required by section 160-q, except that lettuce packaged by a retailer and sold or offered for sale by such retailer, need only be branded to show that it is cull lettuce, if such is the case.

2. Cull lettuce offered or exposed for sale at retail shall be plainly and conspicuously marked as "culls".

3. No person shall sell, offer for sale, or transport for sale lettuce in open or closed packages, or unwrapped lettuce, if the branding, representation as to grade, or any statement, design or device appearing on the label, package or bulk display shall be false or misleading in any particular.

4. When lettuce in closed packages is delivered to a common carrier for shipment, such delivery shall be presumptive evidence that the lettuce is intended for sale.

5. No lettuce shall be sold in closed cardboard containers unless it is vacuum cooled.



160-S - Rules and regulations.

160-s. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary.



160-T - Application of article.

160-t. Application of article. This article shall not apply to lettuce which lettuce is ultimately grown outside of the state of New York and only transported through or within this state for sale outside New York.






Article 13-D - (Agriculture & Markets) MANUFACTURE, DISTRIBUTION AND SALE OF MAPLE SYRUP AND SUGAR

160-U - Manufacture, distribution and sale of maple syrup and sugar.

160-u. Manufacture, distribution and sale of maple syrup and sugar. a. Definitions:

(1) "Maple sap" means the sap or sweet water obtained by tapping the maple tree.

(2) "Maple syrup" means syrup made exclusively by the evaporation of pure maple sap.

(3) "Maple sugar" means sugar made exclusively by the evaporation of pure maple syrup.

(4) "Grade" shall mean the standards for maple syrup or maple sugar promulgated by the commissioner of agriculture and markets, as the official grades of maple syrup or maple sugar for the state of New York.

b. Every consumer package of maple syrup offered or exposed for sale shall be plainly marked as to the grade.

c. Advertising. Any person who uses roadside signs within the state or who uses publications printed or distributed within the state to advertise maple syrup and who quotes a price therein, shall specify the grade of the syrup in a plain and conspicuous manner.

d. The commissioner of agriculture and markets shall promulgate after public hearing, rules and regulations to carry out the provisions of this statute.






Article 13-E - (Agriculture & Markets) PROHIBITION OF DUMPING CERTAIN AGRICULTURAL PRODUCTS

160-V - Dumping of certain agricultural products; prohibited.

160-v. Dumping of certain agricultural products; prohibited. 1. No person, firm, partnership, corporation or association that sells, offers for sale or distributes any food product shall dump, or otherwise discard in a manner reasonably and causally connected to the contamination of food, any cull or waste pile consisting of any agricultural product not produced in this state, including, but not limited to, vegetables, fruits and other like produce falling below the official standard or grade of quality for such product. After consultation with the New York state college of agriculture and life sciences at Cornell university, the commissioner shall identify establishments and practices most susceptible to threats from out of state products, and promulgate rules and regulations for the proper disposal of any such cull or waste pile in such cases, provided that such regulations include options for landfill disposal, composting and deep burial.

2. Any person, firm, partnership, corporation or association who knowingly violates the provisions of this section shall be guilty of a violation, punishable by a fine of five hundred dollars for the first offense and one thousand dollars for a second and each subsequent offense. If site clean-up or decontamination is deemed necessary by the commissioner as a result of a violation of this section, the offender shall also be subject to a fine equal to the sum of any and all expenses incurred in the clean-up or decontamination of such dumping site and the costs reasonably related to recalling any contaminated food distributed in the marketplace.






Article 14 - (Agriculture & Markets) Prevention and Control of Disease in Trees and Plants; Insect Pests; Sale of Fruit-bearing Trees

161 - Definitions.

161. Definitions. As used in this article:

1. The words "nursery stock" shall apply to and include all trees, shrubs, plants and vines and parts thereof.

2. The words "insect pests" mean insects injurious to plant and plant products.

3. The words "plant and plant products" mean trees, shrubs, vines, annuals, biennials, perennials, vegetables, fruit, forage and cereal plants and all other plant cuttings, grafts, scions, buds and all other parts of plants, and fruit, vegetables, roots, bulbs, seeds, wood and lumber.

4. The words "plant diseases" mean fungi, bacteria, nematodes, viruses and plant parasites injurious to plants and plant products, and the pathological condition in plants and plant products caused by fungi, bacteria, nematodes, viruses and plant parasites.

5. The word "nursery" means the grounds and premises, private or public, on or in which nursery stock is propagated, grown or cultivated for the purpose of distribution or selling the same as a business and shall include grounds or premises owned, leased or managed by the state or any agency of the state government, and the owner or operator of such business shall be a "nursery grower"; provided, however, that the term "nursery grower" shall not include persons engaged in the part-time production of plant products not sold in the regular channels of business.

6. The words "nursery dealer" mean any person, firm, partnership, association or corporation not a grower or an original producer of nursery stock in this state which or who buys, or acquires, or receives on consignment nursery stock for the purpose of reselling, transporting, or otherwise disposing of the same.

7. The word "soil" means the commonly accepted medium or other medium in which plants are grown and which is or may be capable of harboring or transmitting insect pests and plant diseases.

8. The words "indoor plants" mean plants which are used for decorative purposes because of their flowering, fruiting or foliar characteristics and which cannot be grown and maintained throughout all seasons in the outdoor environment of this state.

9. The words "noxious weeds" means any living stage (including but not limited to, seeds and reproductive parts) of any parasitic or other plant of a kind, or subdivision of a kind, which is of foreign origin, is new to or not widely prevalent in this state, and can directly or indirectly injure crops, other useful plants, livestock, or poultry or other interests of agriculture, including irrigation.



162 - Nursery stock; common carriers.

162. Nursery stock; common carriers. No nursery stock shall be received by a common carrier for shipment into or within the state unless accompanied by a copy of an unexpired certificate of inspection issued as provided in the subsequent sections of this article.



163 - Prevention of introduction of injurious insects, noxious weeds, and plant diseases.

163. Prevention of introduction of injurious insects, noxious weeds, and plant diseases. 1. The commissioner shall take such action as he may deem necessary to prevent the introduction into this state of injurious insects, noxious weeds, and plant diseases, provided that he shall consult with the commissioner of environmental conservation prior to the commencement of any action to eradicate noxious weeds.

2. All nursery stock shipped into this state shall bear or carry on the container thereof an unexpired certificate, or copy thereof, to the effect that (a) the contents of such container have been inspected by a duly authorized official and that the contents appear to be free from all injurious insects or plant diseases, or (b) that the nursery stock of the grower of such contents had been examined by a duly authorized official and had been found to be apparently free from all injurious insects or plant diseases. Such certificate shall be the certificate of the chief horticultural inspector, by whatever name known, of the country, province or state in which such shipment originated. There shall be shown in the certificate or by a separate tag attached thereto the name and address of the consignor or shipper, the name and address of the consignee or person to whom the nursery stock is shipped, and the general nature of the contents together with labels upon each variety of nursery stock declaring the name thereof and a statement by the consignor or shipper that such nursery stock is in a live and vigorous condition.

3. Any person within the state receiving nursery stock from without the state not accompanied by the certificate described in subdivision two of this section, shall immediately notify the commissioner of the receipt of such nursery stock and shall not unpack the same unless permitted by the commissioner so to do, and shall not allow such nursery stock to leave his possession until it has been inspected and released by the commissioner.

4. It shall be unlawful for any person to offer for sale or to sell dead nursery stock.



163-A - Application.

163-a. Application. Any nursery grower or nursery dealer, except those nursery dealers selling, transporting, or handling for sale or otherwise disposing of nursery stock, exclusively consisting of indoor plants, at a retail level, desiring to sell, or selling, or handling for sale, or otherwise disposing of nursery stock in this state shall make application in writing to the commissioner upon a form prescribed by the commissioner. The application shall be accompanied by a fee of one hundred dollars for a registration effective for two years from the date of issuance. The commissioner may exempt from the payment of such fees agencies or authorities of the state; county, city, town, or village governments; or other entities providing benefit to the general public, including but not limited to, botanical gardens.



163-B - Registration to sell.

163-b. Registration to sell. 1. The commissioner after a nursery has been found to be apparently free from injurious insects and plant diseases shall register each nursery grower desiring to sell, or selling, or handling for sale, or otherwise disposing of nursery stock in this state in accordance with the intent disclosed in the application and shall issue a certificate, upon a form to be prescribed by the commissioner, declaring that such nursery grower is duly registered and authorized to do business in this state. If such nursery grower is maintaining or operating premises in connection with his or her business in more than one place within the state then he or she shall obtain an additional registration for each place of business, provided there shall be no additional fee for such additional registrations.

2. The commissioner shall register each nursery dealer desiring to sell or selling, or handling for sale, or otherwise disposing of nursery stock in this state in accordance with the intent disclosed in his or her application and shall issue a certificate, upon a form prescribed by the commissioner, declaring that such nursery dealer is duly registered and authorized to do business in this state. If such nursery dealer is maintaining or operating premises in connection with his or her business in more than one place within the state, he or she shall obtain a separate registration, upon proper application, for each location.

3. Such certificates shall be conspicuously posted at each place of business, maintained by such nursery grower or nursery dealer.

4. Each person doing a mail order business in nursery stock from an address in this state is required to register as a nursery grower or nursery dealer whether or not the nursery stock sold or offered for sale is within the state.

5. It shall be unlawful to affix a reproduction or facsimile of a nursery dealer's registration on plant materials which have not been inspected by the commissioner.



163-C - Revocation of certificates.

163-c. Revocation of certificates. 1. The commissioner shall at any time have the power to withhold, suspend or revoke any license or certificate for sufficient cause, including the dissemination of false or misleading advertising, or the engaging in fraudulent or deceptive business practices, all of which are hereby declared to be unlawful, or any violation of this chapter or non-conformity with any rules or regulation promulgated thereunder. Before withholding, suspending or revoking any license or certificate, the commissioner shall give written notice to the applicant for or holder of such license or certificate, stating that he contemplates the withholding, suspending or revocation, of same and giving his reasons therefor. Said notice shall appoint a time of hearing before said commissioner and shall be mailed by registered mail or certified mail to the party holding the license or certificate. On the day of hearing, the respondent may present such evidence to the commissioner as he deems fit, and after hearing all the testimony, the commissioner shall decide the question in such manner as to him appears just and proper. The respondent, if he feels aggrieved at the decision of the commissioner, may appeal to the commissioner for a review of said decision within ten days, and in case of his failure to request such review the decision shall become final unless within thirty days after its issuance the respondent shall institute a special proceeding for the review thereof, as provided in article seventy-eight of the civil practice law and rules.

2. The word "fraudulent" as used herein shall include any device, scheme or artifice to defraud and any deception, misrepresentation, concealment, suppression, false premise, false promise or unconscionable contractual provision.



164 - Control and eradication of injurious insects, noxious weeds, and plant diseases.

164. Control and eradication of injurious insects, noxious weeds, and plant diseases. 1. The commissioner shall take such action as he may deem necessary to control or eradicate any injurious insects, noxious weeds, or plant diseases existing within the state.

2. All trees, shrubs, plants and vines or other material, including soil infected or infested with injurious insects or plant diseases, or which have been exposed to injurious insects or plant diseases, or which are hosts of such insects or plant diseases or other material including soil, and noxious weeds are hereby declared public nuisances and may be destroyed or ordered destroyed by the commissioner.

3. The commissioner may order the owner or person in charge of any infected or infested trees, shrubs, plants and vines or other material including soil or host plants, and noxious weeds or the owner or person in charge of the farm or premises upon which they have been grown or on which they exist or in which they have been stored, or of the vehicles or cars in which they have been conveyed, to take such measures to eradicate or control the said infestation, infection, or noxious weeds as the commissioner may deem necessary or proper. Such orders may be communicated by personal service, service through the mails, or by newspaper publication, as the commissioner deems expedient. Such owner or person in charge shall promptly carry out the order of the commissioner within the period of time designated in the order. If such owner or person in charge shall refuse or neglect to carry out any such order, the commissioner may apply such eradication or control measures at the expense of the owner. Upon the completion of such eradication or control measures the owner shall, upon demand of the commissioner, forthwith pay the cost thereof into the state treasury, and upon his neglect or refusal so to do, the amount thereof shall be recovered in a civil action to be brought and prosecuted by the attorney-general in the name of the people of the state.



164-A - Shipment of live pests.

164-a. Shipment of live pests. No person, shall sell, barter, offer for sale, or move, transport, deliver, ship, or offer for shipment, into or within this state any living insects in any state of their development, or noxious weeds, living fungi, bacteria, nematodes, viruses or other living plant parasitic organisms without first obtaining a permit from the commissioner. Such permit shall be issued only after the commissioner has determined that the insects, noxious weeds or living bacteria, fungi, nematodes, viruses or other plant parasitic organisms in question are not injurious to plants or plant products, if not already present in the state, or have not been found to be seriously injurious to warrant their being refused entrance or movement, if known to be already established within the borders of the state; provided, that the commissioner may at his discretion exempt the sale and transportation of specific insects, noxious weeds, fungi, bacteria, and other plant parasitic organisms from the provisions of this section if such sale and transportation is not considered harmful to the health and welfare of the people of the state, or for scientific purposes under specified safeguards determined by the commissioner.



165 - Damages for property destroyed.

165. Damages for property destroyed. No damages shall be awarded for the destruction of infested or infected trees, shrubs, plants and vines, host plants or other material under the provisions of this article except as follows: any person deeming himself aggrieved may, within six months after the destruction occurs, present to the commissioner a verified claim setting forth the grounds of his grievance and the amount of his damages, which claim shall be determined by the commissioner after giving due consideration to any benefits which have accrued or may accrue to the claimant by reason of such destruction, as an offset to the amount of the claim. The determination of the commissioner may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules.



166 - Examination and certification of nurseries and nursery stock.

166. Examination and certification of nurseries and nursery stock. 1. The commissioner shall, as often as he or she deems necessary and no less than once every two years, inspect all nurseries or places where nursery stock is grown for sale. If upon examination it is found that such nursery stock is apparently free from injurious insects and plant diseases, the commissioner shall issue to the owner of the nursery stock a certificate to the effect that the stock so examined is apparently free from all injurious insects and plant diseases. Such certificate shall be valid for the period of time designated by the commissioner at the time of issuance, unless sooner revoked by the commissioner for cause. If injurious insects or plant diseases are found therein, the owner or person in charge thereof shall promptly take such measures to eradicate the same as the commissioner shall prescribe, and no certificate of freedom from disease shall be given until the commissioner has satisfied himself or herself, by subsequent inspection, that all such injurious insects or diseases have been eradicated.

2. Owners of nurseries or places where nursery stock is grown for sale who do not hold unexpired and unrevoked certificates of inspection and freedom from disease, as defined in subdivision one of this section, shall not sell or otherwise dispose of such nursery stock.

3. Dealers in nursery stock who buy nursery stock from nursery growers to whom certificates of inspection and freedom from disease have been issued as provided by subdivision one of this section, may be granted by the commissioner certificates of inspection and freedom from injurious insects and plant diseases in respect to the stock so purchased, upon complying with the regulations adopted by the commissioner in relation thereto.

4. All nursery stock consigned for shipment from any point within this state or shipped by common carrier or other means from any point within this state, shall bear or carry on the container thereof a printed copy of the certificate issued as provided in subdivision one of this section. No nursery stock shall be sold or shipped under such a certificate which has not been produced in the nursery in respect to which such certificate was issued, unless and until such nursery stock shall have been found by the commissioner, by examination or otherwise, to be apparently free from injurious insects and plant diseases.



167 - Access to premises; quarantines; rules and regulations.

167. Access to premises; quarantines; rules and regulations. 1. The commissioner or his representatives shall have full access to all premises, places, farms, buildings, vehicles, airplanes, vessels and cars for the purpose of enforcing the provisions of this article. The commissioner or his representatives may examine trees, shrubs, plants and vines, soil, or host plants or any other material which are infested or infected or susceptible to infestation or infection by injurious insects or plant diseases, or contaminated by noxious weed. He or they may open any package or other container, the contents of which may have been so infested or infected or contaminated with noxious weed or which have been exposed to such infestation, infection or contamination. It shall be unlawful to hinder or defeat such access or examination by misrepresentation, concealment of facts or conditions, or otherwise.

2. The commissioner is hereby authorized to make, issue, promulgate and enforce such orders, by way of quarantines or otherwise, as he may deem necessary or fitting to carry out the purposes of this article.

3. The commissioner may adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary including, but not limited to, the designation of any plant as a noxious weed.

3-a. The department, in cooperation with the department of environmental conservation shall restrict the sale, purchase, possession, propagation, introduction, importation, transport and disposal of invasive species pursuant to section 9-1709 of the environmental conservation law.

4. Non-resident nursery growers or dealers, or other persons, firms, partnerships, associations or corporations desiring to solicit orders for nursery stock in this state shall upon filing a certified copy of their valid state certificate or registration with the commissioner, pay to the commissioner an annual fee of twenty-five dollars. Notwithstanding such filing and fee requirements, the commissioner may enter into reciprocal agreements with the responsible officers of other states, under which agreements the commissioner may accept such other states' certified directories of persons, firms, associations and corporations registered to sell nursery stock, in lieu of requiring the filing of certified copies of individual registrations by the nursery growers of such states and under which nursery stock owned or handled by nursery growers of such states may be sold or delivered in this state without the payment of a New York non-resident fee, provided like privileges are accorded to New York nursery growers in such other states. Upon satisfying the commissioner of such registration in another state and upon payment of the non-resident fee or the waiver of such fee as provided in this section, such person, firm, partnership, association or corporation shall be authorized to solicit orders for nursery stock in this state.



168 - Sale of fruit-bearing trees and grapevines; labels; damages.

168. Sale of fruit-bearing trees and grapevines; labels; damages. The vendor shall attach to every bundle of fruit-bearing trees and grapevines sold or shipped within this state a tag or label specifying the name of the variety of trees or vines contained therein. If the bundle shall contain trees or vines of different varieties, such label or tag shall be attached to each tree or vine or group thereof of the same variety. The purchaser of any fruit-bearing tree or grapevine not true to name as specified on such tag or label, shall have a remedy at law in a civil action to recover the damages sustained. Such action may be brought at any time prior to the third bearing year.



169 - Delegation of powers and immunities in regard to dutch elm disease in municipalities.

169. Delegation of powers and immunities in regard to dutch elm disease in municipalities. The powers and immunities prescribed and granted in sections one hundred sixty-four, one hundred sixty-five and one hundred sixty-seven of this article may, within the limits of any municipality, be exercised and enjoyed by the appropriate officers and employees of such municipality with respect and in regard to the dutch elm disease, if with the approval of the commissioner and under the direction of the commissioner or his representative and if the local legislative body of any such municipality by local law or ordinance elects to exercise and enjoy such powers and immunities.



169-A - Spraying fruit trees or crops with poison.

169-a. Spraying fruit trees or crops with poison. Any person who sprays with or applies in any way poison or any poisonous substance to fruit trees or any alfalfa and clovers grown as field crops while in blossom, is guilty of a misdemeanor punishable by a fine of not less than ten dollars nor more than fifty dollars for each offense except as hereinafter provided.

The commissioner of agriculture and markets may, after public hearing, permit the use of specific materials for fruit blossom thinning sprays during the current year. The provisions of this section shall not prevent the New York State College of Agriculture and the Agricultural Experiment Station at Geneva from conducting experiments in the application of poisons and spraying mixtures to fruit trees while in blossom.



169-B - Fees.

169-b. Fees. Notwithstanding any other provision of law to the contrary, the commissioner is hereby authorized and directed to deposit all money received from fees collected pursuant to this article in designated accounts within the miscellaneous special revenue fund.



169-D - Apiary industry advisory committee.

169-d. Apiary industry advisory committee. 1. There is hereby established within the department an apiary industry advisory committee which shall consist of no more than fifteen members to be appointed by the commissioner on the basis of their experience and expertise in the apiary industry. Of the members so appointed, at least two members shall represent each of the three sectors of the apiary industry, commercial beekeepers, part-time beekeepers and hobbyist beekeepers; at least one member shall represent the horticulture or vegetable industry and one member shall be an officer or employee of the Cornell cooperative extension service. Members shall be appointed for a term of three years and may serve until their successors are chosen provided, however, that of the members first appointed, five shall serve for a term of one year, five shall serve for a term of two years, and five shall serve for a term of three years. Members shall serve without salary. A chairperson shall be elected by a majority vote of members of the committee.

2. The duties and responsibilities of the apiary industry advisory committee shall include providing advice, comments and recommendations to the commissioner in regard to state government plans, policies and programs affecting the apiary industry and such other matters as the commissioner may request in relation to this article.

3. The advisory committee shall meet at least once annually at times and places set by the commissioner.

4. The commissioner may ask other individuals to attend the committee's meetings or work with it on an occasional or regular basis.






Article 14-A - (Agriculture & Markets) SALE AND DISTRIBUTION OF LYE AND OTHER CAUSTIC SUBSTANCES

170 - Short title.

170. Short title. This article shall be known as the caustic poison law.



171 - Definitions.

171. Definitions. 1. The term "dangerous caustic or corrosive substance" means each and all of the acids, alkalis, and substances named below: (a) hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCI) in a concentration of ten per centum or more; (b) sulphuric acid and any preparation containing free or chemically unneutralized sulphuric acid (H2SO4) in a concentration of ten per centum or more; (c) nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of five per centum or more; (d) carbolic acid (C6H5OH), otherwise known as phenol, and any preparation containing carbolic acid in a concentration of five per centum or more; (e) oxalic acid and any preparation containing free or chemically unneutralized oxalic acid (H2C2O4) in a concentration of ten per centum or more; (f) any sale of oxalic acid other than cerium oxolate and any preparation containing any such salt in a concentration of ten per centum or more; (g) acetic acid or any preparation containing free or chemically unneutralized acetic acid (HC2H302) in a concentration of twenty per centum or more; (h) hypochlorus acid, either free or combined, and any preparation containing the same in a concentration so as to yield ten per centum or more by weight of available chlorine, excluding calx chlorinate, bleaching powder, and chloride of lime; (i) potassium hydroxide and any preparation containing free or chemically unneutralized potassium hydroxide (KOH), including caustic potash and Vienna paste, in a concentration of ten per centum or more; (j) sodium hydroxide and any preparation containing free or chemically unneutralized sodium hydroxide (NaOH), including caustic soda and lye, in a concentration of ten per centum or more; (k) silver nitrate, sometimes known as lunar caustic, and any preparation containing silver nitrate (AgNO3) in a concentration of five per centum or more, and (l) ammonia water and any preparation yielding free or chemically uncombined ammonia (NH3), including ammonium hydroxide and "hartshorn," in a concentration of five per centum or more.

2. The term "misbranded parcel, package, or container" means a retail parcel, package, or container of any dangerous caustic or corrosive substance for household use, not bearing a conspicuous, easily legible label or sticker, containing (a) the name of the article; (b) the name and place of business of the manufacturer, packer, seller, or distributor; (c) the word "POISON," running parallel with the main body of reading matter on said label or sticker, on a clear, plain background of a distinctly contrasting color, in uncondensed gothic capital letters, the letters to be not less than twenty-four point size, unless there is on said label or sticker no other type so large, in which event the type shall be not smaller than the largest type on the label or sticker, and (d) directions for treatment in case of accidental personal injury by the dangerous caustic or corrosive substance: Provided, that such directions need not appear on labels or stickers on parcels, packages, or containers at the time of shipment or of delivery for shipment by manufacturers or wholesalers for other than household use.



172 - Provisions governing sale and distribution.

172. Provisions governing sale and distribution. No person shall hereafter sell, barter, or exchange, or receive, hold, pack, display, or offer for sale, barter, or exchange, any dangerous caustic or corrosive substance in a misbranded parcel, package, or container, said parcel, package, or container being designed for household use; provided, that household products for cleaning and washing purposes, subject to this act and labeled in accordance therewith, may be sold, offered for sale, held for sale and distributed by any dealer, wholesale or retail; provided, further, that no person shall be liable to prosecution and conviction under this article when he establishes a guaranty bearing the signature and address of a vendor residing in the United States from whom he purchased the dangerous caustic or corrosive substance, to the effect that such substance is not misbranded within the meaning of this article. No person shall give any such guaranty when such dangerous caustic or corrosive substance is in fact misbranded within the meaning of this article.



172-A - Injunction proceedings; when authorized.

172-a. Injunction proceedings; when authorized. Any dangerous caustic or corrosive substance in a misbranded parcel, package, or container suitable for household use, that is being sold, bartered, or exchanged, or held, displayed, or offered for sale, barter, or exchange, shall be liable to be proceeded against by action for injunction in the supreme court in the judicial district within which the same is found and seized pursuant to judgment rendered therein and if such substance is condemned as misbranded, by said court, it shall be disposed of by destruction or sale, as the court may direct; and if sold, the proceeds, less the actual costs and charges, shall be paid over to the state board of pharmacy to be by it turned over to the comptroller at the end of each fiscal year; but such substance shall not be sold contrary to the laws of the state; provided, however, that upon the payment of the costs of such proceedings and the execution and delivery of a good and sufficient bond to the effect that such substance will not be unlawfully sold or otherwise disposed of, the court may by order direct that such substance be delivered to the owner thereof.



172-B - Enforcement of article.

172-b. Enforcement of article. The state department of agriculture and markets shall enforce the provisions of this article, and it is hereby authorized and empowered to approve and register such brands and labels intended for use under the provisions of this article as may be submitted to it for that purpose and as may in its judgment conform to the requirements of this article; provided, however, that in any prosecution under this article the fact that any brand or label involved in said prosecution has not been submitted to such board for approval, or if submitted, has not been approved by it, shall be immaterial.



172-C - Penalties for violations.

172-c. Penalties for violations. Any person violating the provisions of this article shall be guilty of a misdemeanor and, upon conviction thereof, be punished by a fine of not more than two hundred dollars, or by imprisonment for not more than ninety days, or by both such fine and imprisonment, in the discretion of the court.



172-D - Prosecutions for penalties.

172-d. Prosecutions for penalties. The state department of agriculture and markets and each district attorney to whom there is presented, or who in any way procures, satisfactory evidence of any violation of the provisions of this article shall cause appropriate proceedings to be commenced and prosecuted in the proper courts, without delay, for the enforcement of the penalties as in such cases herein provided.



172-E - Construction of article.

172-e. Construction of article. This article is not to be construed as applying to any substance, subject to this article, sold at wholesale or retail for use by a retail druggist in filling, or in dispensing in pursuance of, a prescription by a physician, dentist or veterinarian; or for use by or under the direction of a physician, dentist or veterinarian; or for use by a chemist in the practice or teaching of his profession; or for any industrial or professional use or for use in any of the arts and sciences.






Article 15 - (Agriculture & Markets) BEE DISEASES

173 - Eradication of bee diseases and certain insects affecting bees.

173. Eradication of bee diseases and certain insects affecting bees. The commissioner may cause inspections to be made of apiaries in the state for the discovery of infectious, contagious or communicable diseases and for the discovery of insects and parasitic organisms adversely affecting bees, and for the discovery of species or subspecies of bees which have been determined by him to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants. He may also cause investigations to be made as to the best method for the eradication of diseases of bees, insects or parasitic organisms adversely affecting bees, or for the eradication of species or subspecies of bees which have been determined by him to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants and he may plan and execute appropriate methods for such eradication.

The commissioner shall have access to all apiaries, structures, appliances or premises where bees or honey or comb used in apiaries may be. He may open any hive, colony, package or receptacle of any kind containing or which he has reason to believe contains any bees, comb, bee products, used beekeeping appliances, or anything else which is capable of transmitting contagious or infectious diseases of bees or which is capable of harboring insects or parasitic organisms adversely affecting bees, or species or subspecies of bees which have been determined by him to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants.



174 - Keeping of diseased and banned bees prohibited; existence of disease to be reported.

174. Keeping of diseased and banned bees prohibited; existence of disease to be reported. 1. No person shall keep in his possession or under his care any colony of bees affected with a contagious or infectious disease or infested by insects or parasitic organisms adversely affecting bees, or by species or subspecies of bees which have been determined by the commissioner to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants. Any person who knows that any bees owned or controlled by him are affected with, or have been exposed to, any contagious or infectious disease, insects or parasitic organisms adversely affecting bees, or by species or subspecies of bees which have been determined by the commissioner to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants, shall at once report such fact to the commissioner, stating all facts known to him with reference to said contagion, infection, or exposure.

2. No person shall hide or conceal any bees or used beekeeping equipment from the inspector or give false information in any manner pertaining to this article. No person shall resist, impede or hinder the commissioner or his duly authorized representatives in the discharge of his or their duties.

3. Whenever the commissioner or his duly authorized representatives shall determine that any colony of bees, bee material, structures or appliances is infected with, or has been exposed to, contagious or infectious diseases of bees, or is infested with or has been exposed to insects or parasitic organisms adversely affecting bees, or to species or subspecies of bees which have been determined by the commissioner to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants, said colonies of bees and material, structures or appliances shall be immediately placed under quarantine and a written notice thereof shall be served on the owner or caretaker. No person shall move, tamper with, handle, or otherwise disturb or molest or cause to be moved, tampered with, handled, or otherwise disturbed or molested any colonies, materials, or appliances so quarantined without a written permit from the commissioner or his duly authorized representatives.

4. All species and subspecies of bees which have been determined by the commissioner to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants and all bees, beehives, bee fixtures or appurtenances infected with, or exposed to, contagious or infectious diseases of bees, or infested with, or exposed to, insects or parasitic organisms adversely affecting bees, or with or to species or subspecies of bees which have been determined by him to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants, are hereby declared to be nuisances to be abated as hereinafter described.

5. If any inspection made by the commissioner or his duly authorized representative discloses that any apiary, appliances, structures, colonies or comb constitute a nuisance within the meaning of this section, the commissioner or his duly authorized representatives may with the co-operation and consent of the owner or person in charge immediately proceed to abate the nuisance by destroying or treating such colonies and equipment, or he may order the owner or person in charge to destroy or treat such colonies or equipment as may be deemed advisable. In case the owner or person in charge will not consent to the abatement of the nuisance by immediate destruction or treatment, the commissioner or his duly authorized representative shall notify in writing the owner, occupant or person in charge of the premises that such nuisance exists and order that the same be abated within five days after a date which shall be specified in said order. Such order shall contain directions setting forth the method or methods which shall be taken to abate the nuisance and shall be served upon the owner, occupant or person in charge of the premises either personally or by registered or certified mail.

6. If the order directs the destruction of any bees, hives, fixtures or appurtenances and the owner thereof considers himself to be aggrieved thereby, he may, within five days from the receipt of the order, present to the commissioner a request for a review. Written notice of such request must be served by mail upon the commissioner. Upon receipt of such notice, the commissioner shall cause an investigation to be made. The request for a review shall act to stay all proceedings until the matter has been investigated and a final determination rendered by the commissioner. During the time specified in the order and during any extended time permitted by reason of such review the quarantined colonies and equipment shall not be removed, molested or tampered with except by written permission of the commissioner or his duly authorized representative. No damage shall be awarded to the owner for the loss of any apiary, bees, hives, apiary appliance, or bee product destroyed under the provisions of this section or any regulation or order made in pursuance thereof.

7. Persons keeping bees shall keep them in hives of such construction that the frames and combs may be easily removed without damaging them for examination of the brood for the purpose of determining whether disease exists in the brood.

8. No person shall expose in any place to which bees have access any bee product, hive or other apiary appliance in such manner that contagious or infectious diseases of bees may be disseminated therefrom.

9. The commissioner may promulgate rules and regulations to establish appropriate tolerance levels for insects or parasitic organisms adversely affecting bees within hives, fixtures, structures or appurtenances. Beehives conforming with such established tolerance levels shall not be considered nuisances under this section. If upon inspection a hive is found to exceed such tolerance levels, the commissioner may consider such apiary to be a nuisance and may order the destruction or treatment of the apiary as set forth in subdivisions four, five and six of this section.



175 - Transportation of bees and bee material.

175. Transportation of bees and bee material. 1. No person shall transport, move, sell, barter, offer for sale or barter, deliver, or offer for transportation any colony of bees, used comb, used beekeeping material, or live bees unless it be within the beekeeper's own premises without a permit from the commissioner, except that colonies of bees and used beekeeping equipment which are not infected with or have not been exposed to bee disease, and which are not infested with and have not been exposed to insects or parasitic organisms adversely affecting bees, or to species or subspecies of bees which have been determined by the commissioner to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants may be moved or transported without a permit provided that the commissioner has been notified in writing of such intention not less than ten days before the bees and equipment are moved.

2. No person shall transport, move, buy, sell, possess, barter, offer for sale or barter, deliver, or offer for transportation any species or subspecies of bees which have been determined by the commissioner to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants, provided, that the commissioner may at his discretion exempt the transportation, sale, possession, movement, or delivery of such bees for scientific or educational purposes under such safeguards as he may deem necessary.

3. Every shipment of live bees in cages or packages without comb into this state from another state or foreign country, shall be accompanied by a permit issued by the commissioner, or by a certificate of freedom from disease executed by an official of such state or foreign country recognized by the commissioner.

4. Every shipment of a colony of bees, used comb, used beekeeping equipment, or live bees on comb into this state from another state or foreign country, shall be accompanied by a permit issued by the commissioner or by a certificate of freedom from disease, from insects and parasitic organisms adversely affecting bees and from species or subspecies of bees which have been determined by the commissioner to cause injury directly or indirectly, to this state's useful bee population, crops or other plants and certifying that a proper inspection was made not earlier than sixty days preceding the date of shipment. Such certificate shall be executed by an official of such state or foreign country recognized by the commissioner. A duplicate of such certificate shall be mailed to the commissioner before any such shipment enters this state. Every transportation company upon receipt of such shipment shall immediately notify the commissioner thereof, giving the name and address of the consignor and consignee.



175-B - Rules and regulations.

175-b. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt, promulgate and issue such rules and regulations as he may deem necessary to carry out and give full force and effect to the provisions of this article, including, but not limited to, the designation of species or subspecies of bees determined by him to cause injury, directly or indirectly, to this state's useful bee population, crops, or other plants. Such rules and regulations shall be filed and open for public inspection at the principal office of the department and shall have the force and effect of law.



175-C - Review by court.

175-c. Review by court. The action of the commissioner on a request for review as authorized by section one hundred seventy-five herein may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules, provided, however, that a stay shall not be granted by the court or a justice thereof pending final determination of the matter except on notice to the commissioner. The decision of the commissioner shall be final unless within thirty days from the receipt of written notice thereof a proceeding is instituted to review the same.



175-D - Violations; remedies.

175-d. Violations; remedies. The commissioner may institute such action at law or in equity as may be necessary to enforce compliance with any provision of this article or of any rule or regulation promulgated thereunder and in addition to any other remedy prescribed in article three of this chapter or otherwise may apply for relief by injunction if necessary to protect the public interest or abate a nuisance as defined in this article without alleging or proving that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county as provided by the civil practice act and the rules of practice of the court, or to the supreme court in the third judicial district.






Article 15-A - (Agriculture & Markets) Sales of Baby Chicks

175-M - Offering baby chicks for sale.

175-m. Offering baby chicks for sale. Before any baby chicks are offered for sale at public auction or community sale, except baby chicks that have been duly entered and exhibited at public exhibitions, a permit shall be granted to offer such baby chicks for sale by the department of agriculture and markets as provided in this article. The term "baby chicks," as used in this article, means any domestic fowl under the age of six weeks.



175-N - Application for permit; fee.

175-n. Application for permit; fee. Any person who desires to offer baby chicks for sale at public auction or community sale shall apply for a permit to do so prior to the date of the proposed sale to the department of agriculture and markets on a form which shall be prescribed and furnished by such department. The application shall be signed by the person who proposes to conduct such sale. The application shall designate the date of the proposed sale, the number and the breed of the baby chicks which are to be offered for sale, and the person by whom they were produced, and shall be accompanied by a fee in the sum of ten dollars for each and every day or fraction thereof during or on which it is proposed to sell baby chicks. The department of agriculture and markets is hereby authorized in its discretion to grant or deny the permit requested in such application. If the department deems advisable, it may require the applicant, as a condition precedent to the granting of such permit, to submit a certificate in such form as the department may prescribe, certifying that the baby chicks which are to be offered for sale are in a healthy condition and free from any such disease as the department may designate.



175-O - Containers; labels.

175-o. Containers; labels. Before any such baby chicks are offered for sale or sold, each box, crate, coop or other container shall be plainly labeled with appropriate statements designating the kind and number of chicks in each such container, the date on which such chicks were hatched and by whom hatched, whether such chicks are sexed or unsexed, and, if sexed, such container shall designate whether the contents are cockerel chicks or pullet chicks, and any other representations made at or prior to the time of sale relative to the purity of the breed and such tests as shall have been made on the parent stock for pullorum disease (bacillary white diarrhea).



175-P - Reports of sale.

175-p. Reports of sale. Within three days after the sale under permit, as provided in this article, shall have been held, the person who conducted the sale shall send a statement to the department giving a complete list of the number and kind of baby chicks sold at such sale, together with the representations and guarantees made in relation thereto, if any were made by the person who conducted such sale, and the person conducting such sale shall be held to have had full knowledge of the representations and guarantees made at the time of such sale and shall be as fully responsible and liable for any such representations and guarantees as is the person who set forth such representations and guarantees on the containers as provided in section one hundred seventy-five-o of this chapter.



175-Q - Rules and regulations of department.

175-q. Rules and regulations of department. The department of agriculture and markets is hereby authorized to make such rules and regulations as may be necessary to administer the provisions of this article.



175-R - Violations.

175-r. Violations. Any person who shall violate any of the provisions of this article shall be guilty of a misdemeanor, and upon conviction shall be fined in any sum not exceeding one hundred dollars.






Article 16 - (Agriculture & Markets) WEIGHTS AND MEASURES

176 - Declaration of policy and purpose.

176. Declaration of policy and purpose. The legislature hereby finds and declares that voluntary and orderly conversion to the metric system of weights and measures is of vital importance to the economy of the state. It is hereby declared to be the public policy of this state to encourage the gradual implementation of the metric system throughout the state's government, industry, commerce, business, education and agriculture. This article is enacted in the exercise of the public power in order to encourage such implementation and to provide a revised code of weights and measures which will be responsive to the present and future needs of commerce, industry and consumers. The legislature finds and declares that the coordination and administration of this unitary regulatory system governing weights and measures throughout the state should be, and is hereby, vested in the commissioner of agriculture and markets and that enforcement of this article by the counties and cities of the state shall be under his supervision.



177 - Authorized systems of weights and measures; basic units.

177. Authorized systems of weights and measures; basic units. 1. The metric system of weights and measures and the system of weights and measures in customary use in the United States are jointly recognized, and either system shall be used for all commercial purposes within the state. However, the International Metric System ("SI"), as defined in the Metric Conversion Act of nineteen hundred seventy-five (Public Law 94-168) and as such definition may hereafter be amended, is hereby adopted as the preferred system within the state.

2. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents as published by the national bureau of standards or its successor organization, the national institute of standards and technology, of the United States department of commerce are recognized and shall govern weighing and measuring equipment and transactions in the state.



178 - Physical standards of weights and measures.

178. Physical standards of weights and measures. The primary standards within this state shall be the weights and measures furnished by the government of the United States, based upon the federal prototype standards, and such other standards as may be received from the federal government in addition thereto or in renewal thereof, as well as other standards which may be added by the state department of agriculture and markets and certified by the national bureau of standards or its successor organization, the national institute of standards and technology.



179 - Powers and duties of the commissioner.

179. Powers and duties of the commissioner. The commissioner is hereby authorized to:

1. Administer, supervise and enforce the provisions of this article.

2. Promulgate such rules and regulations as he may deem necessary to supplement and give full effect to this article.

3. a. Adopt and incorporate by reference in such rules and regulations any official handbook, or part thereof, published by the national bureau of standards or its successor organization, the national institute of standards and technology, and file any handbook, or part thereof, so adopted with the secretary of state.

b. Adopt rules and regulations in consultation with the commissioner of environmental conservation, setting forth standards relating to petroleum product quality, specifications, and sampling and testing methods. Rules and regulations relating to octane ratings and lead content of gasoline shall be consistent with applicable federal statutes and regulations. Insofar as practicable, such rules and regulations shall be consistent with standards established by the National Institute of Standards and Technology and the American Society for Testing and Materials.

4. Take charge of the standards adopted by this article as the primary standards of the state; cause them to be kept in the principal office of the department in the city of Albany, from which they shall not be removed except for repairs or for certification; and take all other precautions for their safekeeping.

5. Submit such primary standards to the national bureau of standards or its successor organization, the national institute of standards and technology, for certification as often as he may deem necessary or upon the request of such bureau.

6. Maintain a complete set of copies of such primary standards, which shall be used for adjusting municipal standards, and the primary standards shall not be used except for the adjustment of this set of copies.

7. Procure such apparatus, equipment and standards, if the same have not already been procured, as are necessary in the comparison and adjustment of municipal standards.

8. Keep a complete record of the standards, balances and other related apparatus which are in his possession.

9. Inspect, either personally or through his authorized agents, as often as he deems necessary but no less than once every two years, the standards of weights and measures of each county and of each city which maintains a weights and measures program; and at least every five years, compare the same with those in his possession and make such corrections in the municipal standards as are necessary; and keep a record of the same.

10. Supervise the weights and measures, weighing and measuring devices and systems, and accessories related thereto, which are sold, offered or exposed for sale, or used in the state.

11. Test, calibrate and certify, upon the request of any person, firm or corporation, standards of weights and measures, weighing and measuring devices and systems, and accessories related thereto; and charge such fees therefor as he deems appropriate.

12. (a) Establish specifications, amounts of tolerances and reasonable variations allowable for weights and measures, weighing and measuring devices and systems, and accessories relating thereto, for packaged commodities sold, or offered or exposed for sale in the state, for the composition and quality of petroleum products, and the testing methods therefor, giving due recognition to federal and state requirements, and enter into such written agreements as the commissioner may deem appropriate, with federal agencies and other state agencies for the purpose of establishing and enforcing uniform specifications and tolerances and (b) establish, by regulation, and collect an appropriate fee commensurate with costs, for the examination of all new types of weighing and measuring devices and systems, and accessories relating thereto prior to their introduction into commerce.

13. Inspect and test, either personally or through his authorized agents, weights and measures, weighing and measuring devices and systems, and accessories relating thereto which are used commercially within the state by any person, firm or corporation in determining the weight, measure or count of commodities or things sold, or offered or exposed for sale on the basis of weight, measure or count, or in computing the basic charge or payment for services rendered on the basis of weight, measure or count, or in the case of coin counting machines which are used commercially within the state by any coin processor required to be licensed pursuant to article twenty-seven-A of the general business law ("coin processor licensing act"), in determining an accurate count of coins, in order to ascertain if such weights and measures, weighing and measuring devices and systems, or accessories related thereto are correct and are being used correctly; and charge fees commensurate with the cost of each such inspection or test for inspections and tests which are not otherwise conducted by municipalities. The commissioner is also authorized to charge fees commensurate with the cost of each such inspection or test for inspections and tests conducted for the purpose of certifying municipal weighing and measuring devices and systems. Fees authorized by this subdivision shall be established by the commissioner by regulation.

14. Weigh, measure and inspect, either personally or through his authorized agents, packaged commodities kept, offered or exposed for sale, sold or in the process of delivery to determine whether such packages contain the amounts represented and whether they are kept, offered or exposed for sale in accordance with this article or the rules and regulations promulgated pursuant thereto.

15. Cause to be tested, as often as he deems necessary by a weights and measures official all weights and measures, weighing and measuring devices and systems, and accessories related thereto, used in checking the receipt or disbursement of supplies in every state agency or institution, and report in writing to the head of the agency or institution concerned; and, at the request of the head of any state agency or institution, appoint in writing one or more employees, then in actual service of such agency or institution, who shall act as special deputies for the purpose of checking the receipt or disbursement of supplies.

16. Supervise municipal weights and measures programs and, in conjunction therewith, examine and evaluate, either personally or through his authorized agents, such programs as often as he deems necessary and report the results thereof.

17. Establish, jointly with the state civil service commission, standards governing the qualifications and appointments of municipal directors of weights and measures, their deputies and employees.

18. Provide technical assistance and training, and issue such instructions to municipal weights and measures officials as he deems appropriate to effectuate the provisions of this article. Such instructions shall be binding upon and govern such officials in the discharge of their duties.

19. a. Inspect, test, and take samples, of any and all petroleum products kept, offered or exposed for sale or in the process of delivery or transport and inspect any and all documents and records required to be maintained by this article. The commissioner of taxation and finance may request from the commissioner cooperation and technical assistance, including, among other things, the inspection, testing and sampling of petroleum products, in connection with the administration and enforcement of the fee and taxes imposed with respect to such products by or pursuant to article twelve-A, thirteen-A, twenty-eight or twenty-nine of the tax law.

b. Provide test kits, sample containers and shipping and custody documents for municipal weights and measures programs and reimburse such municipalities for the cost of petroleum product samples and sample shipping to a testing facility designated by the commissioner.

c. Provide financial reimbursement to municipalities for activities undertaken by municipal weights and measures programs, for one annual inspection, screening test, and sample of fuel being held, kept, stored, or transported in a terminal storage tank or in a storage tank located at a retail fuel outlet and for all additional inspections of petroleum products prescribed by the commissioner. The commissioner, by regulation, shall establish the amount of such reimbursement and the means by which municipalities can qualify for such reimbursement.

20. Pursuant to delegation from the commissioner of environmental conservation under paragraph f of subdivision one of section 19-0301 of the environmental conservation law, and notwithstanding any other provision of this chapter, exercise the authority of the department of environmental conservation to test fuels for conformance with applicable standards and to enforce against violations of such standards.



180 - Municipal directors of weights and measures.

180. Municipal directors of weights and measures. 1. There shall be a county director of weights and measures in each county, except where (a) a county is wholly embraced within a city there shall be a city director of weights and measures, or (b) where two or more counties have entered into an intermunicipal agreement, pursuant to article five-G of the general municipal law, to share the functions, powers, and duties of one director of weights and measures. Any county or city having a population of one million or more may elect to designate its commissioner of consumer affairs as its director of weights and measures. Subdivision four of this section shall not apply to a commissioner of consumer affairs so designated.

2. No city may institute a weights and measures program. Provided, that any city which maintained a weights and measures program on January first, nineteen hundred seventy-six may continue such program under a city director of weights and measures.

a. Any such city may contract with the legislature of the county in which it is located for the county director of weights and measures to perform the duties of and have the same powers within such city as the city director. Such contract shall fix the amount to be paid annually by the city to the county for such services. During the period such contract is in force and effect, the office of city director of weights and measures shall be abolished.

b. The county director shall not have jurisdiction in any city which has a city director of weights and measures, except in the county of Westchester the county director shall have concurrent jurisdiction with city directors of weights and measures in such county.

3. Nothing contained herein shall prohibit the governing body of any county or city from assigning to its municipal director powers and duties in addition to the powers and duties prescribed by this article provided such additional powers and duties deal primarily with services designed to aid and protect the consumer and are not inconsistent with the provisions of this article.

4. The municipal director shall be appointed by the appropriate authority of the municipality in which he resides having the general power of appointment of officers and employees. Where two or more counties have entered into an intermunicipal agreement, pursuant to article five-G of the general municipal law, to share the functions, powers, and duties of one director of weights and measures, such municipal director may reside in any county that is a party to the intermunicipal agreement. He shall be paid a salary determined by the appropriate authority and shall be provided by such authority with the working standards of weights, measures and other equipment as required by rules and regulations promulgated in accordance with this article. The position of municipal director shall be in the competitive class of the civil service with respect to all persons appointed on or after the effective date of this act.



181 - Powers and duties of municipal directors; prosecution for violations; local fees.

181. Powers and duties of municipal directors; prosecution for violations; local fees. Each municipal director appointed pursuant to the provisions of section one hundred eighty of this article, personally or through his authorized agents, shall:

1. Administer, supervise and enforce within his municipality the provisions of this article and the rules and regulations adopted pursuant thereto.

2. Take charge of and safely keep the municipal standards and, at least once every five years, submit such standards to the commissioner, at the place where the standards of the state are kept, for calibration and certification.

3. Keep a complete record of the work done by him and make reports of such work to the commissioner at the times and in the form required by the commissioner.

4. In the general performance of his official duties, in the execution of the provisions of this article; have access to all places of business, buildings or premises; and stop any vendor or dealer whatsoever for the purpose of making proper inspections and tests.

5. Inspect, test and ascertain, as frequently as prescribed by the commissioner, if weights and measures, weighing and measuring devices and systems and pricing devices and systems, and accessories related thereto, which are used commercially by any person, firm or corporation, including but not limited to coin counting machines used by any coin processor required to be licensed pursuant to article twenty-seven-A of the general business law ("coin processor licensing act"), are correct and being used correctly.

6. Weigh, measure and inspect packaged commodities kept, offered or exposed for sale, sold or in the process of delivery to determine whether such packages contain the amounts represented and whether they are kept, offered or exposed for sale in accordance with this article or the rules and regulations promulgated pursuant thereto.

7. a. Upon finding a violation of the provisions of this article or the rules and regulations promulgated pursuant thereto, expeditiously cause the same to be corrected or where there is evidence of intent to defraud refer evidence of such violation to the district attorney of the county for prosecution under section forty-one of this chapter or in the absence of intent to defraud refer to the attorney for the municipality for commencement of a civil action, in the name of the municipality, to recover a civil penalty in the amounts prescribed in sections thirty-nine and forty of this chapter. A cause of action for recovery of such penalty may be released, settled or compromised by the municipal director before the matter is referred to the municipal attorney or thereafter by such attorney. Notwithstanding the provisions of section forty-five of this chapter, all moneys collected hereunder shall be retained by the municipality.

b. The municipal director in a city having a population of one million or more may hold a hearing to determine whether a violation of the provisions of this article has occurred. At least two weeks written notice of a hearing shall be served either personally on the individual in charge of the place of business where the alleged violation occurred or by certified or registered mail addressed to such place of business. Such notice shall contain a concise statement of the facts constituting the alleged violation and shall set forth the date, time and place that the hearing will be held. At a hearing conducted by him or his designee, the municipal director shall be authorized to recover any penalty imposed as the result of a finding of a violation of the provisions of this article.

8. Have authority to establish and collect fees for the inspection and testing of all weights and measures, weighing and measuring devices and systems and pricing devices and systems, and accessories related thereto within his jurisdiction. Provided, however, that the commissioner shall, after public hearing, promulgate rules and regulations fixing maximum levels for such fees and governing any other aspect thereof, including the frequency of such inspections, as he deems necessary. All fees collected by the municipal director shall be paid into the appropriate municipal treasury. No additional inspection fees shall be assessed for pricing accuracy inspections where the retail store being inspected has previously passed two consecutive inspections during the calendar year.

9. Inspect and test fuels for conformance with applicable standards and enforce against violations of such standards.



182 - Notification and use of weighing and measuring devices.

182. Notification and use of weighing and measuring devices. No person shall use, for the purpose of determining the weight, quantity or price of any commodity sold, or offered or exposed for sale, any new, used or repaired weighing or measuring device or system, or accessory related thereto, unless he or she has first notified the appropriate municipal director of weights and measures in writing, or by such other means as the director may deem acceptable, of such intended use or unless such device, system or accessory has been inspected, tested and sealed. Each installation or repair shall be made in conformance with specifications, tolerances and variations allowable as established by the commissioner.



183 - Sealing of approved devices.

183. Sealing of approved devices. 1. Whenever any weights and measures official inspects any weighing or measuring device or system and finds that it corresponds with, or causes it to correspond with, the standards in his possession, and further finds that it meets the specifications, tolerances and variations allowable as established by the commissioner, he or she shall attach an appropriate official seal to such device or system, or a security seal, as appropriate for purposes of this subdivision. The term "official seal" shall mean an approval notice, decal or label affixed to a device or system indicating that the device or system has been inspected by a weights and measures official and found to be in compliance as described in this section. The term "security seal" shall mean a wire or paper seal or similar nonreusable closure or an electronic audit trail, used to indicate that modifications or adjustments have been made to a device or system.

2. No person, except a weights and measures official, shall remove any official seal or security seal from any such weighing or measuring device or system, or obliterate or deface any such seal or cause any of the foregoing, except that the device owner, or his or her agent, may remove a seal to perform repairs and maintenance provided that he or she: (a) has first notified the appropriate municipal director of weights and measures as set forth in section one hundred eighty-two of this article; (b) otherwise complies with section one hundred eighty-two of this article; and (c) in the case of a security seal, replaces it with an equivalent security seal.

3. All users of commercial weighing or measuring devices or systems shall permit the inspection and testing of the same by any weights and measures official for the purpose of emplacing or examining such seals.



184 - Condemnation, seizure or repair of false devices.

184. Condemnation, seizure or repair of false devices. 1. Whenever any weights and measures official inspects any weighing or measuring device or system and finds that it does not correspond with the standards in his possession or does not meet the specifications, tolerances and variations allowable as established by the commissioner, he shall condemn the same and either seize it or order it repaired or removed. In the case of seizure, such device or system may be disposed of only as directed by the commissioner or his authorized agent.

2. No person shall use or attempt to use, for the purpose of determining the weight, quantity or price of any commodity sold, or offered or exposed for sale, any weighing or measuring device or system to which there has been affixed or upon which there has been placed any condemnation tag unless such condemnation tag has been removed therefrom by a weights and measures official.

3. No person, except a weights and measures official, shall remove from any weighing or measuring device or system any condemnation tag which has been affixed thereto or placed thereon or obliterate, cover, obstruct or deface the same or cause any of the foregoing.



185 - Stop-use, stop-removal and removal orders.

185. Stop-use, stop-removal and removal orders. 1. Any weights and measures official shall have the power to issue stop-use orders, stop-removal orders and removal orders with respect to weights, measures, and weighing and measuring devices and systems, being or susceptible of being commercially used, and to issue stop-removal orders and removal orders with respect to packages or amounts of commodities kept, offered or exposed for sale, sold or in process of delivery whenever in the course of his enforcement of the provisions of this article he deems it necessary or expedient to issue such orders.

2. It shall be unlawful for any person to use, or remove or fail to remove from the premises specified, as appropriate, any weight, measure, weighing or measuring device or system, package, commodity or other thing, contrary to the terms of any order issued under the authority of this section.

3. A "stop-use order", when used in this section, shall mean any order or written notice declaring that the device, system or other thing being used is in contravention of this article and such use shall be stopped or discontinued.

4. A "stop-removal order", when used in this section, shall mean any order or written notice declaring that the device, system, commodity or other thing being used or handled is in contravention of this article and shall be removed from use or sale for a reasonable period of time pending correction.

5. A "removal order", when used in this section, shall mean any order or written notice declaring that the device, system, commodity or any other thing being used or handled is in contravention of this article and shall be permanently removed from use or sale.



186 - Possession and use of false devices; responsibility.

186. Possession and use of false devices; responsibility. 1. No person shall retain in his possession any weight, measure or weighing and measuring device or system, knowing it to be false, with intent to use it or permit to be used for determining the quantity of any commodity. Possession of the same shall be prima facie evidence of a violation of this section.

2. For the purpose of purchase, sale or service, no person shall use a false weight, measure, device or system for determining the quantity of any commodity. If the seller furnishes the weight or measure of the commodity sold, he shall not sell or deliver less of any such commodity than the quantity represented to be sold; if the buyer furnishes the weight or measure of the commodity purchased, he shall not receive or accept more of any such commodity than the quantity represented to be purchased.



187 - Oscillation of weighing devices.

187. Oscillation of weighing devices. No person selling, or offering for sale a commodity by net weight shall quote or state the net weight or the total selling price of such commodity unless the weight indicator of the weighing device on which it is being weighed is at rest.



188 - Service charge based on quantity.

188. Service charge based on quantity. No person shall impose a service charge which is based upon quantity in excess of the actual quantity of any commodity or article serviced. Nothing in this provision, however, shall prohibit the person or persons rendering the service from establishing a minimum charge therefor; such minimum charge to apply to all quantities up to and including a fixed limit regardless of the actual weight or measure of the commodity involved. In the event of the establishment of a minimum charge, the dispenser of the service shall inform the person receiving the service, by advertisement or otherwise, of the terms of such minimum charge.



189 - Method of sale of commodities generally.

189. Method of sale of commodities generally. All commodities, the method of sale of which is not prescribed by this chapter, shall be sold, or offered or exposed for sale by net weight, standard measure or numerical count pursuant to regulations promulgated by the commissioner. Such regulations may prescribe the method of sale for specific commodities or categories of commodities and may authorize a method of sale other than those prescribed in this section whenever the commissioner finds that such other method is appropriate and consistent with the interests of consumers.



190 - Method of sale of food and food products.

190. Method of sale of food and food products. 1. Definition of "food" and "food product." The terms "food" and "food product," as used in this section, shall include all material, solid, liquid or mixed, whether simple or compound, used or intended for consumption by human beings or domestic animals normally kept as household pets and shall also include all substances or ingredients to be added thereto for any purpose.

2. All food and food products which are sold, offered or exposed for sale by wholesalers, packers, distributors or jobbers shall be sold, or offered or exposed for sale by net weight, standard measure or numerical count and shall be plainly marked, in such form or manner as may be prescribed by the commissioner, by such person offering the food or food products for sale except that it shall not be necessary to so mark meat, meat products or fish, other than shellfish in natural form, provided the net weight be stated on a written invoice and on the shipping container of the meat, meat product or fish.

3. All food and food products which are sold, offered or exposed for sale at retail and which are not in containers, shall be sold, offered or exposed for sale by net weight, standard measure or numerical count under such regulations as may be prescribed by the commissioner.

4. All food and food products which are packaged or wrapped by the retailer, and all food and food products which are packaged or wrapped in random weight, measure or count in advance of being offered or exposed for sale at retail shall be accurately marked, in such form or manner as may be prescribed by the commissioner, with (a) the net weight, standard measure or numerical count; (b) the selling price per pound or unit of standard measure and (c) the total selling price. Provided that in the case of food or food products packed at one place for subsequent shipment to and sale at another, the price and weight sections of the label may be left blank, to be filled in prior to being offered or exposed for sale at retail.

5. Wherever food or food products are packaged or wrapped for sale by a retailer in advance of being sold, or offered or exposed for sale, an accurate computing scale of sufficient capacity shall be maintained. Such scale shall be placed as to be easily accessible to customers and a prominent and conspicuous sign reading "for customer use" shall be displayed on or near such scale.

6. The provisions of this section shall not apply to commodities dispensed for consumption on the premises, or to packaging or receptacles used merely for the purposes of carrying or delivering commodities or containers which comply with the provisions of this section, or to a commodity in a container if the container contains (a) in the case of a commodity not a drug or cosmetic, less than one-half ounce avoirdupois, less than one-half fluid ounce or less than seven units, (b) in the case of a drug, less than seven units, or (c) in the case of a cosmetic, less than one-fourth ounce avoirdupois, less than one-eighth fluid ounce or less than seven units. The commissioner shall by regulation prescribe comparable metric quantities for the exceptions provided by this subdivision. The exceptions involving declarations in terms of count shall be permitted only if the units of commodity can easily be counted without opening the container.



190-A - Home food service plan sales.

190-a. Home food service plan sales. 1. Definitions. As used in this section, unless the context otherwise requires, the following words and phrases shall have the following meanings:

a. "Home food service plan" means any offering for sale to a household consumer of meat or poultry or seafood or the offering of such products in combination with each other or with any other food or non-food product or service sold as a unit for a total price in the aggregate in excess of two hundred dollars.

b. "Seller" means any person, partnership, corporation or association, however organized, engaged in the sale of food through home food service plans.

c. "Food spoilage protection" means any agreement, guarantee, warranty or contract offered by the seller whereby the buyer is insured or protected against loss of frozen food due to spoilage.

d. "Primal source" means the following cuts: (i) for beef, the primal sources are the round, flank, loin, rib, plate, brisket, chuck and shank; (ii) for veal and lamb or mutton, the primal sources are the leg, flank, loin, rack (rib) and shoulder; and (iii) for pork, the primal sources are the belly, loin, ham, spareribs, shoulder and jowl.

e. "Item" means each constituent part or kind of meat cut from a primal souce, each kind of whole poultry, each kind of poultry part, every package of like seafood, and every package of like grocery and non-food products.

f. "Service charge" means the total price of the home food service plan (including, without limitation, the price of food and non-food items, membership fees and charges for delivery, cutting, wrapping, and freezing) less the total price of all food and non-food items included in the price of the plan.

2. Written contract required for home food service plans. All of the terms and conditions of a home food service plan sale shall be contained in a single written contract furnished to the buyer at the time of the execution of the contract.

3. Right of cancellation. The buyer shall have the right to cancel the home food service plan contract until midnight of the third business day after the day on which the buyer executed the contract or after the day on which the seller provided the buyer with a fully executed copy of the contract, whichever is later.

4. Disclosures required in a written contract. A seller of a home food service plan must disclose to buyers in a contract in writing, in a form approved by the commissioner of agriculture and markets, the following:

a. the name and address of the seller;

b. whether substitutions of food items may be or are made, under which circumstances such substitutions will be made, the substitution values in terms of price, and whether the prospective buyer has the right to refuse such substitutions;

c. the terms and conditions of food spoilage protection, if any;

d. that the buyer is not obligated to (1) enter into an additional home food service plan contract; (2) purchase any appliance, including, but not limited to, a freezer, refrigerator-freezer, or microwave oven; (3) purchase food spoilage protection; or (4) purchase any other product from the seller in order to enter into a home food service plan;

e. the U.S.D.A. quality grade of the meat supplied, if so graded, and the primal source, if applicable;

f. an itemized list of the components of the home food service plan;

g. the estimated weight of each meat, poultry and seafood item offered for sale under the home food service plan, provided, however, that such estimates shall not differ from the actual weight at time of delivery by more than five percent;

h. the price per pound of each meat, poultry and seafood item to be supplied;

i. the total price of the home food service plan, the service charge and the estimated price of each meat, poultry and seafood item to be supplied;

j. the weight, measure or count and unit price of all other food and non-food items supplied for sale;

k. that at the time of delivery the buyer will be furnished with an itemized list stating the identity, primal source, if applicable, weight, measure or count, total number of packages supplied, price per pound, which shall be the price specified in the home food service plan contract, and total price of each food and non-food item included in the sale;

l. that the buyer may cancel the contract until midnight of the third business day after the day on which the buyer executed the contract or after the day on which the seller provided the buyer with a fully executed copy of the contract, whichever is later, by giving written notice of cancellation to the seller; and that within ten days after cancellation, the seller shall return to the buyer any note or other evidence of indebtedness and shall refund to the buyer all monies received from the buyer minus the price of the actual amount of food and non-food products delivered to and not returned or tendered by the buyer following cancellation. Notice of cancellation if given by mail shall be deemed given when deposited in a mailbox properly addressed and postage prepaid.

5. Invoice at delivery required. At the time of delivery, the seller shall provide to the buyer a written invoice disclosing the name and address of the seller and the identity, primal source, if applicable, weight, measure or count, total number of packages supplied, price per pound, which shall be the price specified in the home food service plan contract, and total price of each food and non-food item included in the sale.

6. Restriction on assignment of obligation. a. A seller shall not negotiate, transfer, sell or assign any note or other evidence of indebtedness, issued in connection with a home food service plan sale, to a finance company or other third party prior to midnight of the fifth business day after the day on which the buyer executed the contract or after the day on which the seller provided the buyer with a fully executed copy of the contract, whichever is later.

b. The assignee of any such note or other evidence of indebtedness shall be subject to all claims and defenses of the buyer against the seller arising from the sale notwithstanding any agreement to the contrary. The assignee's liability under this subdivision shall not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. Rights of the buyer under this section can be asserted affirmatively against or as a matter of defense to or set-off against a claim by the assignee.

7. Violations:

A violation of this section shall be subject to the applicable penalties of this chapter. A violation of this section shall not constitute a misdemeanor pursuant to the provisions of section forty-one of this chapter unless such violation is committed with intent to defraud.

In addition to the foregoing, an application may be made to a court or justice having jurisdiction to issue an injunction, to enjoin and restrain the continuance of such violations; and if it shall appear to the satisfaction of the court or justice, that the defendant has, in fact, violated this section, an injunction may be issued by such court or justice, enjoining and restraining any further violation.



190-B - Sale of meat in bulk or on a gross or hanging weight basis.

190-b. Sale of meat in bulk or on a gross or hanging weight basis. 1. Definitions. As used in this section, unless the context otherwise requires, the following words and phrases shall have the following meanings:

a. "Primal source" means the following cuts: (i) for beef, the primal sources are the round, flank, loin, rib, plate, brisket, chuck and shank; (ii) for veal and lamb or mutton, the primal sources are the leg, flank, loin, rack (rib) and shoulder; and (iii) for pork, the primal sources are the belly, loin, ham, spareribs, shoulder and jowl.

b. "Seller" means any person, partnership, corporation, or association, however organized, engaged in the sale at retail of meat provided however that this section shall not apply to any seller whose total annual retail sales are less than ten thousand dollars.

c. "Cutting loss" means the weight of meat, fat and bone removed from the carcass, side, quarter or primal source during standard or custom cutting procedures.

d. "Gross or hanging weight" means the weight of any single carcass, side, quarter or primal source of meat prior to cutting or trimming such meat into any constituent part.

2. Sale of a single carcass, side, quarter or primal source of meat. Sellers of a single carcass, side, quarter or primal source of meat may sell such meat on a gross or hanging weight basis, provided such meat is derived from a single carcass, side, quarter or primal source of meat. With respect to any other retail sale of meat, the seller shall disclose in writing to the buyer the net weight, the selling price per pound and the total selling price of each cut.

3. Disclosures required. A seller of a single carcass, side, quarter or primal source on a gross or hanging weight basis must provide to buyers, in writing, the following at the times indicated:

a. Prior to sale:

i. the name and address of the seller;

ii. the estimated gross or hanging weight of the order;

iii. the U.S.D.A. quality grade of the meat to be supplied, if so graded;

iv. the estimated total price of the order;

v. the estimated cutting loss on the order;

vi. a list, by name and estimated count, of each cut to be derived from each primal source;

vii. the price per pound of the carcass, side, quarter or primal source before cutting and wrapping;

viii. additional costs of cutting, wrapping and freezing, if any; and

ix. that the buyer may keep the cutting loss.

b. At the time of delivery:

i. the name and address of the seller;

ii. the total delivered weight of the meat;

iii. the cutting loss;

iv. a list, by name and count, of each cut derived from each primal source.

c. Exemption. This subdivision shall not apply to the sale of any carcass, side, quarter or primal source of meat which individually has a gross or hanging weight of fifty pounds or less.

4. Violations:

A violation of this section shall be subject to the applicable penalties of this chapter. A violation of this section shall not constitute a misdemeanor pursuant to the provisions of section forty-one of this chapter unless such violation is committed with intent to defraud.

In addition to the foregoing, an application may be made to a court or justice having jurisdiction to issue an injunction, to enjoin and restrain the continuance of such violations; and if it shall appear to the satisfaction of the court or justice, that the defendant has, in fact, violated this section, an injunction may be issued by such court or justice, enjoining and restraining any further violation.



191 - Standardized packaging.

191. Standardized packaging. 1. For the purposes of this section:

a. "Food store" shall mean a store selling primarily food at retail, which store is not primarily engaged in the sale of food for consumption on the premises.

b. "Consumer commodities" shall mean:

(1) food, including all material, solid, liquid, or mixed, whether simple or compound, used or intended for consumption by human beings or domestic animals normally kept as household pets and all substances or ingredients to be added thereto for any purpose;

(2) napkins, facial tissues, toilet tissues, foil wrapping, plastic wrapping, paper toweling, disposable plates and cups;

(3) detergents, soaps and other cleansing agents; and

(4) non-prescription drugs, female hygiene products, and toiletries.

c. "Package" shall mean any container or wrapper in which a consumer commodity is enclosed and offered or exposed for sale in a food store.

d. "Package size" shall mean the physical dimensions of a container which encloses a consumer commodity.

e. "Quantity" shall mean the net weight, volume, numerical count, area or linear measure, as appropriate, of the contents of a package.

f. "Person" shall mean any individual, partnership, corporation, association, or firm.

2. Upon the petition of a substantial number of each group of manufacturers, packers, distributors, and retailers of any consumer commodity packaged or wrapped in advance of being offered or exposed for sale in a food store, the commissioner may hold a public hearing upon due notice to consider rules and regulations prescribing standard quantities or package sizes by which any such commodity shall be sold, or offered or exposed for sale in a food store. If the commissioner finds that the proposed standardization will reduce an undue proliferation of package sizes and facilitate the ability of consumers to make price comparisons, he may adopt and promulgate such rules and regulations with respect to such commodity unless a voluntary product standard has been established for such commodity pursuant to the federal fair packaging and labelling act. In addition to any such commodities, the commissioner may by rule and regulation, and without any public hearing, prescribe the existing standard quantities or package sizes for milk, cream, melloream, frozen desserts, flours and meals; thereafter the commissioner may prescribe standard quantities or package sizes for such commodities, whether or not a voluntary product standard has been established, without petition but shall hold a public hearing prior to the promulgation thereof.

3. No person shall sell, offer or expose for sale in a food store any consumer commodity for which the commissioner has prescribed, pursuant to subdivision two herein, a standardized quantity or package size except in a package or by a quantity which conforms to that prescribed by the commissioner.



192 - Sale and delivery of petroleum products.

192. Sale and delivery of petroleum products. 1. No device shall be used for the purpose of dispensing and measuring petroleum products unless the owner of such device has complied with section one hundred eighty-two of this article.

2. a. Devices equipped with automatic temperature compensation shall be used only if the device is used exclusively for wholesale transactions.

b. Automatic and non-automatic temperature compensation shall not be applied to retail sales of petroleum products.

3. Any person owning or operating any vehicle used for the delivery of any petroleum product and carrying any weighing, measuring or pricing device used in relation thereto shall submit such vehicle for inspection and testing to the weights and measures official of the municipality in which such vehicle is principally stored or kept. Such submission shall be done at least annually and at a location designated by the municipal director.

4. Except where otherwise agreed to by the parties in writing, all petroleum products delivered from a vehicle shall be measured by meter or other measuring device. Where petroleum products delivered from a vehicle are measured by meter, the seller shall provide the buyer with a mechanically prepared metered document which shall show the actual quantities of all grades of petroleum products delivered. Where petroleum products delivered from a vehicle are not measured by meter, the seller shall provide the buyer a mechanically prepared metered document which shall show the actual quantities of all grades of petroleum products transferred to the vehicle. The delivery ticket shall also contain the name and address of the seller and buyer, the date delivered, price per unit measure and total price; provided, however, that such delivery ticket need not set forth the total price if within five days after delivery the seller provides the buyer with a written statement setting forth all the foregoing information including the total price. All deliveries of home heating fuel oil shall be measured by meter, the delivery tickets shall be serially numbered, and a copy retained by the seller for a period of one year.

5. a. It shall be unlawful for any person, firm or corporation to sell or offer for sale at retail for use in internal combustion engines in motor vehicles or motorboats any motor fuel unless such seller shall:

(i) post and keep posted on the dispensing device from which such motor fuel is sold or offered for sale a sign or placard, at least twelve inches in height and at least twelve inches in width, stating clearly and legibly with the whole cent numerals at least nine inches in height and at least two inches in width, the selling price per gallon of such motor fuel; or

(ii) where such individual pump or dispensing device dispenses more than two differently priced grades of motor fuel, only the highest and lowest selling price per gallon of such motor fuel dispensed therefrom must be posted thereon in conformance with all other provisions of this subdivision; or

(iii) where a multiple product dispensing device is capable of dispensing multiple products at multiple prices, then the selling price per gallon may be posted thereon with numerals at least one-half that height and one-half that width required by subparagraph (i) of this paragraph, although numerals representing tenths of a cent may be displayed at no less than one-half those dimensions which disclose the selling price per gallon of such motor fuel dispensed therefrom.

The signs and selling prices shall be posted so as to be clearly visible to the driver of an approaching motor vehicle or motorboat. The name, trade name, brand, mark or symbol, and grade of quality classification, if any of such motor fuel shall be permanently imprinted on said motor fuel dispensing device. The provisions of this subdivision shall not apply to a city, county, town or village which has already enacted and continues in effect a local law, ordinance, rule or regulation in substantial conformity with this subdivision. The provisions of this subdivision shall be enforced in the counties outside the city of New York by the county or city director of weights and measures, as the case may be, and in the city of New York by the department of consumer affairs.

b. Any person who shall violate the provisions of this subdivision shall be liable to a civil penalty of not more than one hundred dollars and for any subsequent violation shall be liable to a civil penalty of not more than five hundred dollars.

6. Gasoline stations; air pumps required. a. Definition. As used in this subdivision: "dealer" shall mean any person owning or operating a premise or facility with four or more gas dispensing nozzles for the retail sale of motor fuels for use in motor vehicles.

b. Any dealer must provide on the premises where motor fuel is sold at retail for use in motor vehicles a functioning motor driven air compressor capable of inflating automobile tires for use by customers during hours in which such station is open for business.

c. Wilful failure to comply with the provisions of this subdivision shall subject a dealer to a civil penalty of up to twenty-five dollars for each day such failure occurs. If the failure to comply results from the breakdown of the air compressor, the failure to repair within a reasonable time shall constitute wilful conduct.



192-A - Fuel octane labelling requirements.

192-a. Fuel octane labelling requirements. 1. Automotive fuel ratings, certification and posting for automotive gasoline. No person shall distribute, sell, or offer for sale any automotive gasoline unless it meets such rating, certification and posting requirements as may be established by regulations duly promulgated by the commissioner. Any such requirements shall be the same as the applicable provisions of Title 15 of the United States Code and any rule adopted pursuant thereto. For purposes of this section, automotive gasoline shall mean an automotive spark-ignition engine fuel, which includes, but is not limited to gasohol, reformulated gasoline and oxygenated gasoline.

2. Regular gasoline. As used in this section, "regular gasoline" means unleaded gasoline, as defined in section one hundred ninety-two-b of this article, with an octane rating (R+M)/2 of eighty-seven, as defined in Title 15 of the United States Code and rules adopted pursuant thereto. The term "regular", either by itself or in combination with any other term or name, shall not be used in connection with the sale, offering for sale, advertising or marketing of unleaded gasoline at retail that has a posted octane rating other than eighty-seven.

3. Inspection, investigation; recordkeeping. (a) The commissioner or the commissioner's designee, or the director of a municipal consumer affairs office or the director's designee, and/or a municipal director of weights and measures or the director's designee, upon presentation of appropriate credentials, shall be authorized to enter during regular business hours upon or through the business premises of any person who sells or offers for sale automotive gasoline or other petroleum products for use in motor vehicles or any place where such gasoline or petroleum product is stored, for the purposes of making inspections, taking samples and conducting tests to determine compliance with the provisions of this section or any rules or regulations promulgated hereunder and under section one hundred seventy-nine of this chapter.

(b) Whenever the commissioner, or the director of a municipal consumer affairs office and/or a municipal director of weights and measures, has reason to believe that a violation of this section or any rule or regulation adopted pursuant to this section has occurred, he or she shall be authorized to make such investigation as he or she shall deem necessary, and to the extent necessary for this purpose, he or she may examine any person and may compel the production of all relevant records.

(c) Any person subject to the provisions of this section shall maintain such written records as the commissioner, or the director of a municipal consumer affairs office and/or a municipal director of weights and measures, may prescribe by regulation.

4. Violations and penalties. (a) (1) Upon finding that a person has violated any of the provisions of this section, or of any rule or regulation promulgated thereunder, the commissioner or the director of a municipal consumer affairs office, or a municipal director of weights and measures, or a representative of any one of such officials, may issue and cause to be served upon such person an order directing the person to cease and desist from engaging in the prohibited activity. Upon the issuance of such an order, the person who is the subject of the order shall be provided written notice of the violation or violations charged and notice of such person's right to appear, in person or by attorney, for a hearing before the commissioner or director, as appropriate, or his or her designee, to be heard with respect to the violation or violations alleged. In the event that the imposition of penalties is to be considered at such hearing, the notice shall set forth the maximum penalties permissible under this section and the grounds for the penalties. Such notice shall further set forth that such person must notify, in writing, the commissioner or a director, as appropriate, within thirty days of the issuance of the notice of his or her intent to contest the violation or violations alleged; failure to so notify shall constitute a waiver of such person's right to a hearing on the violation or violations alleged. Upon receipt of such person's notice of intent to contest the violation or violations alleged, the commissioner or a director, as appropriate, shall schedule a hearing within a reasonable period of time. Following a hearing, the commissioner or a director, as appropriate, shall issue a written determination setting forth his or her findings, including any penalties imposed and cause such findings to be served upon such person by first class mail. The order shall become final upon the expiration of the time allowed for filing any administrative appeal which may be available.

(2) Any person who violates a final order of the commissioner, or of the director of a municipal consumer affairs office or a municipal director of weights and measures, as the case may be, shall be liable for a civil penalty of not less than five hundred dollars nor more than ten thousand dollars for each violation, notwithstanding the penalty provisions of section forty of this chapter which shall not apply to a violation of such order.

(b) Any person who violates the provisions of this section or any rules or regulations promulgated thereunder with actual knowledge or knowledge fairly implied on the basis of objective circumstances that the act or practice underlying the violation is unfair or deceptive shall be liable for a civil penalty of not less than five hundred dollars nor more than ten thousand dollars; provided, however, that in order for any retailer to be held liable under this paragraph for violating any of the provisions of this section related to octane rating, certification or posting, such retailer shall be shown to have had actual knowledge that the act or practice underlying the violation is unfair or deceptive. Any person who engages in a particular act or practice after receiving written notice from the commissioner or the director of a municipal consumer affairs office, or a municipal director of weights and measures, or a representative of any one of such officials, that such act or practice constitutes a violation of this section, shall be presumed to have actual knowledge that such act or practice is unfair or deceptive. Such presumption shall be rebuttable by a preponderance of credible evidence which shows that such person did not have actual knowledge that such act or practice is unfair or deceptive. In determining the amount of any civil penalty imposed under this paragraph, the following shall be considered: the degree of culpability; any history of prior such conduct; ability to pay; effect on ability to continue to do business; and such other matters as justice may require.

(c) In the case of a violation through continuing failure to comply with any of the provisions of this section, any rules or regulations promulgated thereunder, or any order of the commissioner, or of the director of a municipal consumer affairs office and/or a municipal director of weights and measures, issued pursuant to this subdivision, each day of the continuance of such failure shall be treated as a separate violation.

(d) The civil penalties prescribed by the provisions of this subdivision may be imposed by the commissioner, or by the director of a municipal consumer affairs office or a municipal director of weights and measures, as the case may be, after due notice and an opportunity to be heard have been provided for any violation which has not been noticed for a hearing under subparagraph one of paragraph (a) of this subdivision, or may be recovered in a civil action in the name of the state, or the municipality, as the case may be, commenced in a court of competent jurisdiction. A right of action for the recovery of a liability for the civil penalties incurred as provided in this section may be released, settled or compromised by the commissioner or the director of a municipal consumer affairs office or municipal director of weights and measures before the matter is referred to the attorney general as provided in section forty-four of this chapter, or by the attorney for the municipality, as the case may be, and thereafter may be released, settled or compromised by the attorney general or the attorney for the municipality, as the case may be, either before or after an action is brought to recover such penalty. The commissioner or a director of a municipal consumer affairs office or a municipal director of weights and measures may apply to a court of appropriate jurisdiction for an injunction to restrain any person subject to the provisions of this section from the further violation of such provisions or for such other relief as the court deems proper. Any plaintiff seeking such relief shall not be required to furnish security and the costs of the application may be granted in the discretion of the court.

(e) Notwithstanding the foregoing, the commissioner, or the director of a municipal consumer affairs office and/or a municipal director of weights and measures, as the case may be, in a manner consistent with the rules, regulations or policies of such commissioner or director or directors, as the case may be, shall cause to be published once each month the name and business location of any person, firm or corporation that has been found to have violated any provision of this section during the month immediately preceding.

(f) The provisions of sections thirty-nine, forty and forty-one of this chapter shall not apply to a violation described in this subdivision.

5. Concurrent enforcement by municipalities. The provisions of this section and the regulations promulgated thereunder may be enforced concurrently by the director of a municipal consumer affairs office and/or a municipal director of weights and measures, except that nothing in this section or in subdivision three, twelve or nineteen of section one hundred seventy-nine of this article or in section one hundred ninety-two-b or one hundred ninety-two-c or one hundred ninety-two-d of this article shall be construed to prohibit a political subdivision of the state from also continuing to implement and enforce any local law and regulations that were in effect prior to the date this section took effect, and any subsequent amendments thereto, provided such local law and regulations or amendments thereto are not inconsistent with requirements imposed by the provisions of this section or by regulations adopted pursuant to this section. Notwithstanding the provisions of section forty-five of this chapter, all moneys collected hereunder at the instance of a municipal enforcement officer shall be retained by the municipality.

6. Authority of commissioner of environmental conservation to prevent or decrease pollution unimpaired. Nothing in this section shall be deemed to limit or restrict the authority of the commissioner of environmental conservation to adopt rules and regulations that affect the composition, storage, transport, handling or commerce of petroleum products for the purpose of preventing or decreasing pollution pursuant to the environmental conservation law.

7. Rules and regulations. The commissioner shall have the authority to promulgate such rules and regulations as the commissioner shall deem necessary to effectuate the purposes of this section, consistent with its provisions.



192-B - Fuel lead content labelling and requirements.

192-b. Fuel lead content labelling and requirements. 1. For purposes of this section, the following terms shall have the following meanings:

(a) "Distributor" shall mean any person who transports or stores or causes the transportation or storage of gasoline at any point between any plant at which gasoline is produced and any retail outlet or facility of a wholesale purchaser-consumer.

(b) "Gasoline" shall mean any fuel sold for use in motor vehicles and motor vehicle engines, and commonly or commercially known or sold as gasoline.

(c) "Lead additive" shall mean any substance containing lead or lead compounds.

(d) "Leaded gasoline" shall mean gasoline which is produced with the use of any lead additive or which contains more than five one hundredths of a gram of lead per gallon or more than five one thousandths of a gram of phosphorus per gallon.

(e) "Refiner" shall mean any person who owns, leases, operates, controls or supervises a plant at which gasoline is produced.

(f) "Reseller" shall mean any person who purchases gasoline identified by the corporate, trade or brand name of a refiner from such refiner or a distributor and resells or transfers it to retailers or wholesale purchaser-consumers displaying the refiner's brand, and whose assets or facilities are not substantially owned, leased or controlled by such refiner.

(g) "Retail outlet" shall mean any establishment at which gasoline is sold or offered for sale for use in motor vehicles.

(h) "Retailer" shall mean any person who owns, leases, operates, controls, or supervises a retail outlet.

(i) "Unleaded gasoline" shall mean gasoline which is produced without the use of any lead additive and which contains not more than five one hundredths of a gram of lead per gallon and not more than five one thousandths of a gram of phosphorus per gallon.

(j) "Wholesale purchaser-consumer" shall mean any organization that is an ultimate consumer of gasoline and which purchases or obtains gasoline from a supplier for use in motor vehicles and receives delivery of that product into a storage tank of at least five hundred fifty gallon capacity substantially under the control of that organization.

2. No distributor shall sell or transfer to any other distributor, retailer or wholesale purchaser-consumer any gasoline which is represented to be unleaded unless such gasoline meets the defined requirements for unleaded gasoline set forth in subdivision one of this section.

3. No retailer or employee or agent of a retailer, and no wholesale purchaser-consumer or employee or agent of a wholesale purchaser-consumer, shall sell, dispense or offer for sale gasoline represented to be unleaded unless such gasoline meets the defined requirements for unleaded gasoline set forth in subdivision one of this section.

4. Every retailer and wholesale purchaser-consumer shall affix to each gasoline pump stand in a location so as to be readily visible to the employees of such retailer or wholesale purchaser-consumer and to person operating motor vehicles into which gasoline is to be dispensed a permanent legible label as follows: (i) for gasoline pump stands containing pumps for introduction of unleaded gasoline into motor vehicles, the label shall state: "Unleaded gasoline"; and (ii) for gasoline pump stands containing pumps for introduction of leaded gasoline into motor vehicles, the label shall state: "Contains lead anti-knock compounds"; provided, however, that where more than one grade of unleaded gasoline is offered for sale at a retail outlet, compliance with this subdivision is required for only one grade.

5. Notwithstanding any other provisions of law to the contrary, in any proceeding to adjudicate a violation of subdivision four of this section, a retailer or wholesale purchaser-consumer may be found not to be liable for violation thereof where it is shown that more than one grade of gasoline is dispensed from a gasoline pump or pump stand and it is demonstrated to the satisfaction of the commissioner that an alternative system of labeling furthers the objectives of such subdivision.

6. Any violation of subdivision three of this section by a retailer or wholesale purchaser-consumer shall also be deemed a violation by:

(a) the reseller, if any, and the refiner, where the corporate, trade or brand name of such refiner or any of its marketing subsidiaries appears on the pump stand or is displayed at the retail outlet or wholesale purchaser-consumer facility from which the gasoline was sold, dispensed or offered for sale. Except as provided in subdivision seven of this section, the refiner shall be deemed in violation of subdivision three of this section irrespective of whether any other refiner, distributor, retailer or wholesale purchaser-consumer may have caused or permitted the violation; or

(b) the distributor who sold such retailer or wholesale purchaser-consumer gasoline contained in the storage tank which supplied the pump from which the gasoline was sold, dispensed or offered for sale which gave rise to the violation, where the corporate, trade or brand name of a refiner or any of its marketing subsidiaries does not appear on the pump stand and is not displayed at the retail outlet or wholesale purchaser-consumer facility from which the gasoline was sold, dispensed or offered for sale.

7. (a) In any case in which a retailer or wholesale purchaser-consumer and any refiner or distributor would be in violation or be deemed in violation of subdivision three of this section, the retailer or wholesale purchaser-consumer shall not be liable if he or she can demonstrate by a preponderance of the evidence that the violation was not caused by such retailer or wholesale purchaser-consumer or his or her employee or agent.

(b) In any case in which a retailer or wholesale purchaser-consumer would be in violation of subdivision three of this section, and a reseller, if any, and any refiner would be deemed in violation under paragraph (a) of subdivision six of this section, the refiner shall not be deemed in violation if he or she can demonstrate by a preponderance of the evidence: (1) that the violation was not caused by such refiner or his or her employee or agent, and

(2) that the violation was caused by an act in violation of any law, other than the provisions of this section, or an act of sabotage, vandalism, or deliberate commingling of leaded and unleaded gasoline, whether or not such acts are violations of law in the jurisdiction where the violation of the requirements of this section occurred, or

(3) that the violation was caused by the action of a reseller or a retailer supplied by such reseller, in violation of a contractual undertaking imposed by the refiner on such reseller designed to prevent such action, and despite reasonable efforts by the refiner to insure compliance with such contractual obligation, such as periodic sampling, or

(4) that the violation was caused by the action of a retailer who is supplied directly by the refiner and not by a reseller, in violation of a contractual undertaking imposed by the refiner on such retailer designed to prevent such action, and despite reasonable efforts by the refiner to insure compliance with such contractual obligation, such as periodic sampling, or

(5) that the violation was caused by the action of a distributor or other refiner subject to a contract with the refiner for transportation of gasoline from a terminal to a distributor, retailer or wholesale purchaser-consumer, in violation of a contractual undertaking imposed by the refiner on such distributor designed to prevent such action, and despite reasonable efforts by the refiner to insure compliance with such contractual obligation, such as periodic sampling, or

(6) that the violation was caused by a distributor (such as a common carrier) or other refiner not subject to a contract with the refiner but engaged by him or her for transportation of gasoline from a terminal to a distributor, retailer or wholesale purchaser-consumer, despite reasonable efforts by the refiner to prevent such action, such as specification or inspection of equipment, or

(7) that the violation occurred at a wholesale purchaser-consumer facility; provided, however, that if such wholesale purchaser-consumer was supplied by a reseller, the refiner must demonstrate that the violation could not have been prevented by such reseller's compliance with a contractual undertaking imposed by the refiner on such reseller as provided in subparagraph three of this paragraph.

(8) For purposes of subparagraphs two through six of this paragraph, the term "was caused" means that the refiner must demonstrate by a preponderance of the evidence that the violation was caused by another.

(c) In any case in which a retailer or wholesale purchaser-consumer would be in violation of subdivision three of this section, and a reseller and any refiner would be deemed in violation under paragraph (a) of subdivision six of this section, the reseller shall not be deemed in violation if he or she can demonstrate by a preponderance of the evidence that the violation was not caused by such reseller or his or her employee or agent.

(d) In any case in which a retailer or wholesale purchaser-consumer would be in violation of subdivision three of this section, and any distributor would be deemed in violation under paragraph (b) of subdivision six of this section, the distributor will not be deemed in violation if he or she can demonstrate by a preponderance of the evidence that the violation was not caused by such distributor or his or her employee or agent.

8. (a) The commissioner or the commissioner's designee, or the director of a municipal consumer affairs office or the director's designee, and/or a municipal director of weights and measures or the director's designee, upon presentation of appropriate credentials, shall be authorized to enter during regular business hours upon or through the business premises of any person who sells or offers for sale automotive gasoline or other petroleum products for use in motor vehicles or any place where such gasoline or petroleum product is stored, for the purposes of making inspections, taking samples and conducting tests to determine compliance with the provisions of this section or any rules or regulations promulgated hereunder and under section one hundred seventy-nine of this chapter.

(b) Whenever the commissioner, or the director of a municipal consumer affairs office and/or a municipal director of weights and measures, has reason to believe that a violation of this section or any rule or regulation adopted pursuant to this section has occurred, he or she shall be authorized to make such investigation as he or she shall deem necessary, and to the extent necessary for this purpose, he or she may examine any person and may compel the production of all relevant records.

(c) Any person subject to the provisions of this section shall maintain such written records as the commissioner, or the director of a municipal consumer affairs office and/or a municipal director of weights and measures, may prescribe by regulation.

9. (a) Any person who violates the provisions of this section or any rules or regulations promulgated thereunder shall be liable for a civil penalty of not less than five hundred dollars nor more than ten thousand dollars.

(b) In the case of a violation through continuing failure to comply with any of the provisions of this section or any rules or regulations promulgated thereunder, each day of the continuance of such failure shall be treated as a separate violation.

(c) The civil penalties prescribed by the provisions of this subdivision may be imposed by the commissioner, or by the director of a municipal consumer affairs office or a municipal director of weights and measures, as the case may be, after due notice and an opportunity to be heard have been provided or may be recovered in a civil action in the name of the state, or the municipality, as the case may be, commenced in a court of competent jurisdiction. A right of action for the recovery of a liability for the civil penalties incurred as provided in this section may be released, settled or compromised by the commissioner or the director of a municipal consumer affairs office or municipal director of weights and measures before the matter is referred to the attorney general as provided in section forty-four of this chapter, or by the attorney for the municipality, as the case may be, and thereafter may be released, settled or compromised by the attorney general or the attorney for the municipality, as the case may be, either before or after an action is brought to recover such penalty. The commissioner or a director of a municipal consumer affairs office or a municipal director of weights and measures may apply for an injunction to restrain any person subject to the provisions of this section from the further violation of such provisions or for such other relief as the court deems proper. Any plaintiff seeking such relief shall not be required to furnish security and the costs of the application may be granted in the discretion of the court.

(d) Notwithstanding the foregoing, the commissioner, or the director of a municipal consumer affairs office and/or a municipal director of weights and measures, as the case may be, in a manner consistent with the rules, regulations or policies of such commissioner or director or directors, as the case may be, shall cause to be published once each month the name and business location of any person, firm or corporation that has been found to have violated any provision of this section during the month immediately preceding.

(e) The provisions of sections thirty-nine, forty and forty-one of this chapter shall not apply to a violation described in this subdivision.

10. The provisions of this section and the regulations promulgated thereunder may be enforced concurrently by the director of a municipal consumer affairs office and/or a municipal director of weights and measures, except that nothing in this section or in subdivision three, twelve or nineteen of section one hundred seventy-nine of this article or in section one hundred ninety-two-a or one hundred ninety-two-c or one hundred ninety-two-d of this article shall be construed to prohibit a political subdivision of the state from also continuing to implement and enforce any local law and regulations that were in effect prior to the date this section took effect, and any subsequent amendments thereto, provided such local law and regulations or amendments thereto are not inconsistent with requirements imposed by the provisions of this section or by regulations adopted pursuant to this section. Notwithstanding the provisions of section forty-five of this chapter, all moneys collected hereunder at the instance of a municipal enforcement officer shall be retained by the municipality.

11. Nothing in this section shall be deemed to limit or restrict the authority of the commissioner of environmental conservation to adopt rules and regulations that affect the composition, storage, transport, handling or commerce of petroleum products for the purpose of preventing or decreasing pollution pursuant to the environmental conservation law.

12. The commissioner shall have the authority to promulgate such rules and regulations as the commissioner shall deem necessary to effectuate the purposes of this section, consistent with its provisions.



192-C - Motor fuel standards and labelling; cetane rating of diesel fuel; alcohol content.

192-c. Motor fuel standards and labelling; cetane rating of diesel fuel; alcohol content. 1. As used in this section, the following terms shall have the following meanings:

a. "Co-solvent" means an alcohol with a higher molecular weight than methanol which is blended with methanol to prevent phase separation in gasoline.

b. "Diesel motor fuel" means any fuel sold in this state and for use in diesel engines which is commercially known or offered for sale as diesel motor fuel.

c. "Cetane rating" means the property of a diesel motor fuel expressed as a number determined pursuant to a method adopted by the American Society of Testing and Materials, concerning the fuel's ignition properties.

d. "Gasoline" means any fuel sold in this state for use in internal combustion engines which is commercially known or offered for sale as gasoline.

e. "Refiner" means a person, firm or corporation who owns, leases, operates, controls or supervises a commercial entity producing gasoline or diesel motor fuel.

f. "Distributor" means any person, firm or corporation who purchases, transports, stores or causes the transportation or storage of gasoline or diesel motor fuel at any point between commercial entities.

g. "Reseller" means any person who purchases gasoline identified by the corporate, trade or brand name of a refiner from such refiner or a distributor and resells or transfers it to retailers or wholesale purchaser-consumers displaying the refiner's brands, and whose assets or facilities are not substantially owned, leased or controlled by such refiner.

h. "Retailer" means a person, firm or corporation who owns, leases, operates, controls or supervises a commercial entity at which gasoline or diesel motor fuel is sold or offered for sale to the general public.

i. "Wholesale purchaser-consumer" means any organization that is an ultimate consumer of gasoline and which purchases or obtains gasoline from a supplier for use in motor vehicles and receives delivery of that product into a storage tank which has a capacity of five hundred fifty gallons or more and is substantially under the control of that organization.

j. "Ultimate purchaser" means the first person who purchases gasoline for purposes other than resale.

2. No refiner, distributor, reseller or retailer shall transfer, sell, dispense or offer any grade of diesel motor fuel for sale in this state unless said diesel motor fuel meets the standards and specifications established for such product by regulations promulgated by the commissioner or by the commissioner of environmental conservation, after due notice and public hearing. No refiner, distributor, reseller or retailer shall transfer, sell, dispense or offer gasoline for sale in this state unless said gasoline meets the standards and specifications, other than those relating to octane and lead content, established for such product by regulations promulgated by the commissioner or by the commissioner of environmental conservation, after due notice and public hearing.

3. a. A refiner, distributor or reseller shall not transfer, sell or dispense gasoline for sale in this state without delivering to the purchaser a bill, invoice or other instrument evidencing the transaction which shall indicate:

(i) the presence of methanol and co-solvent, each as a percentage of the total volume, if the quantity of methanol exceeds three-tenths of one percent; and

(ii) the presence of ethanol, as a percentage of the total volume, if such quantity exceeds one percent of the total volume.

b. A refiner, distributor or reseller shall not transfer, sell or dispense diesel motor fuel in this state without delivering to the purchaser a bill, invoice or other instrument evidencing the transaction which shall indicate the cetane rating of such diesel motor fuel.

c. For the purposes of this section, the instrument evidencing the transaction shall be on such form as may be required by the commissioner. The commissioner shall consult with the department of taxation and finance and to the extent practicable, the form used for certification of prepayment of the sales tax and payment of motor fuel tax shall be modified and adapted for this purpose, such that said form shall indicate the brand, type and quality of each product delivered.

4. a. A refiner, distributor or reseller shall not transfer, sell, dispense, or offer gasoline or diesel motor fuel for sale in this state to a retailer unless the refiner, distributor or reseller provides to the retailer the materials necessary to comply with the posting requirements contained in this section.

b. It shall be a defense to any violation of paragraph a of this subdivision that a refiner, distributor or reseller, if acting in good faith, had reasonable cause to believe that the retailer had the materials necessary to comply with the posting requirements contained in this section. No common carrier shall be held liable for any violation of paragraph a of this subdivision to the extent that the materials necessary to comply with such posting requirements were not transferred to him or her or his or her agent along with such gasoline or diesel motor fuel.

c. Each retailer shall record, for each day during which gasoline or diesel motor fuel is sold or offered for sale to the general public the cumulative gallon meter readings for each retail petroleum dispensing device and the volume contained in each gasoline and diesel motor fuel storage tank. These records shall be maintained for a period of one year.

5. a. A retailer or reseller shall not transfer, sell, dispense or offer gasoline for sale in this state if it contains more than:

(i) one percent by total volume of ethanol unless the retail petroleum dispensing device displays a sign with at least one-quarter inch block letters on a contrasting background, reading "Contains.....% Ethanol", the blank being filled in with the maximum percentage of ethanol in the gasoline; and

(ii) three-tenths of one percent of total volume of methanol unless the retail petroleum dispensing device displays a sign with at least one-quarter inch block letters on a contrasting background reading "Contains.....% Methanol" and "Contains.....% Co-Solvent", the blanks being filled in with the maximum percentage of methanol and minimum percentage of co-solvent in the gasoline.

b. A retailer shall not transfer, sell, dispense or offer diesel motor fuel for sale in this state unless the retail petroleum dispensing device displays a sign disclosing the minimum cetane rating.

6. No refiner, distributor, reseller or retailer shall store, sell, transfer, dispense or offer for sale gasoline or diesel motor fuel in this state without having in his or her possession a copy of the bill, invoice, or other written instrument evidencing the transaction by which such refiner, distributor, reseller or retailer came into possession of the gasoline or diesel motor fuel; provided, however, that this requirement shall not apply to refiners with respect to gasoline or diesel motor fuel which such refiner has produced from crude oil.

7. a. Except as otherwise provided, any retailer, reseller or distributor charged with a violation under this section may plead and prove by a preponderance of the evidence that the violation was not caused by him or her or his or her agent or employee as an affirmative defense to such charge.

b. Notwithstanding any other provision of this section, a common carrier transporting gasoline or diesel motor fuel shall be deemed to be liable under the provisions of subdivision two of this section only if it is proved by a preponderance of the evidence that a violation was caused by him or her or his or her agent or employee.

8. a. The commissioner or his authorized representative, upon presentation of appropriate credentials, shall have the right to enter during regular business hours upon or through the premises or property of any refiner, distributor, reseller or retailer, and shall have the right to make inspections, take samples of gasoline and diesel motor fuel being stored, offered for sale or in the process of being delivered or transported, and conduct tests during normal business hours to determine compliance with this section.

b. The commissioner may require a refiner, distributor, reseller or retailer to report information regarding the receipt, transfer, delivery or sale of gasoline and diesel motor fuel and to allow the reproduction of that information except that the refiner, distributor, reseller or retailer shall not be required to provide information not maintained in the normal course of business, except as otherwise required in this section. A refiner, distributor, reseller or retailer shall preserve information regarding the receipt, transfer, delivery, or sale of gasoline and diesel motor fuel for one year.

9. Any refiner, distributor, reseller or retailer who or which violates this section shall be liable for a civil penalty not to exceed ten thousand dollars for each violation, and for the first violation not to be less than two hundred fifty dollars, and for the second violation not to be less than one thousand dollars. In the case of a violation through continuing failure to comply with any of the provisions of this section, or any rules or regulations promulgated thereunder, each day of the continuance of such failure shall be treated as a separate violation. Provided, however, that the penalty for any violation of paragraph c of subdivision four of this section for failure to keep the required records shall be a maximum two hundred dollar civil penalty for the first violation, and a maximum four hundred dollar civil penalty for the second and subsequent violations. A right of action for the recovery of a liability for the civil penalties incurred as provided in this section may be released, settled or compromised by the commissioner or the director of a municipal consumer affairs office or a municipal director of weights and measures before the matter is referred to the attorney general as provided in section forty-four of this chapter, or by the attorney for the municipality, as the case may be, and thereafter may be released, settled or compromised by the attorney general or the attorney for the municipality, as the case may be, either before or after an action is brought to recover such penalty. The commissioner or a director of a municipal consumer affairs office or a municipal director of weights and measures may apply to a court of appropriate jurisdiction for an injunction to restrain any person subject to the provisions of this section from the further violation of such provisions or for such other relief as the court deems proper. Any plaintiff seeking such relief shall not be required to furnish security and the costs of the application may be granted in the discretion of the court. The provisions of sections thirty-nine, forty and forty-one of this chapter shall not apply to a violation described in this subdivision.

10. Whenever the commissioner or an authorized representative of the commissioner shall find that a refiner, distributor, reseller or retailer has transferred, sold, dispensed or offered gasoline or diesel motor fuel for sale in this state in violation of this section, such commissioner or his authorized representative may exercise any remedies authorized by section one hundred eighty-five of this article. Any refiner, distributor, reseller or retailer violating an order issued pursuant to this subdivision shall be subject to an additional civil penalty not to exceed five thousand dollars, notwithstanding the penalty provisions of section forty of this chapter which shall not apply to a violation of such order.

11. The provisions of this section and the regulations promulgated hereunder may be enforced concurrently by the director of a municipal consumer affairs office and/or a municipal director of weights and measures. Notwithstanding the provisions of section forty-five of this chapter, all moneys collected hereunder shall be retained by the municipality.

12. Nothing in this section shall be deemed to limit or restrict the authority of the commissioner of environmental conservation to adopt rules and regulations that affect the composition, storage, transport, handling or commerce of petroleum products for the purpose of preventing or decreasing pollution pursuant to the environmental conservation law.

13. The commissioner shall have the authority to promulgate such rules and regulations as the commissioner shall deem necessary to effectuate the purposes of this section, consistent with its provisions.



192-E - Sale and delivery of liquefied petroleum gas.

192-e. Sale and delivery of liquefied petroleum gas. 1. Definition. For the purpose of this section "liquefied petroleum gas" shall mean any material or substance which is predominantly composed of any of the following hydrocarbons or mixtures of the same: propane, propylene, butane, normal or iso-, and butylene.

2. Liquefied petroleum gas shall be sold or offered for sale by avoirdupois net weight, by liquid measure based on the standard United States gallon of two hundred and thirty-one cubic inches, by cubic feet based on the standard cubic foot of one thousand seven hundred and twenty-eight cubic inches, or by the appropriate units in the metric system, or multiple or decimal subdivisions of those units as determined by the commissioner.

3. When liquefied petroleum gas is sold, offered or exposed for sale by package weight, variations at the rate of one percent under the specified net weight of the container are permitted in individual containers, but the average weight of not less than twelve containers shall not be less than the marked net weight of the containers.

4. Containers used where the gas content is sold by package weight must have the tare weight plainly and conspicuously marked on the container or on permanently attached appurtenances, and the net contents plainly and conspicuously marked on the container or on a tag or other type of label firmly attached thereto. Tare weight shall be construed to be the weight of the container, valve and other permanent attachment but does not include the valve-protecting cap; provided, however, that disposable containers weighing five pounds or less when filled shall be exempt from the tare weight marking requirements.

5. When liquefied petroleum gas is sold or delivered in package form and the cylinder or container is connected to the consumer's apparatus, such cylinder or container shall neither be disconnected nor removed from the premises before it becomes empty, except as may be provided hereinafter. When removed before becoming empty such cylinder or container shall be weighed by the seller to determine the quantity of liquefied petroleum gas remaining in such cylinder or container and a written receipt issued to the purchaser or consumer stating such quantity and the amount of the credit due. When weighed on the customer's premises, weight shall be subject to verification by the seller at the dealer distribution point or the filling plant to determine whether credit is due the customer. A cylinder or container shall be considered empty when the gross weight of the cylinder or container does not exceed the tare weight as marked within the tolerance allowed.

6. Each delivery of liquefied petroleum gas sold on a package basis in cylinders or containers to consumers and each delivery of such gas from a vehicle tank or other vessel into tanks, cylinders or containers connected to consumer apparatus when sale is based on a quantity so delivered, shall be accompanied by a delivery ticket and duplicate thereof. On such ticket and duplicate thereof shall be distinctly expressed in ink or other indelible substance the date of delivery, the net weight or volume of such liquefied petroleum gas delivered, the price per unit of metric or customary measure, the total price, the name and address of the seller and the name and address of the purchaser of such liquefied petroleum gas; provided, however, that such delivery ticket need not set forth the total price if within five days after delivery the seller provides the buyer with a written statement setting forth all the foregoing information including the total price. Delivery tickets shall be serially numbered or the serial number of the cylinder or container shall be legibly marked on such delivery ticket. One of such tickets shall be delivered to the person receiving the liquefied petroleum gas, and the other ticket shall be retained by the seller of the liquefied petroleum gas for a period of one year and shall be subject to inspection by any weights and measures official within this time. For systems equipped with the capability of issuing an electronic receipt, ticket or other recorded representation, the customer may be given the option to receive any required information electronically by means of a cellular telephone, mobile telephone, computer, computer tablet or any other personal electronic device, in lieu of or in addition to a hard copy.

7. The use of artificial heat for the purpose of expanding liquefied petroleum gas before or during the process of delivery, when the basis of settlement for such sale or delivery is liquid volume, is prohibited.

8. a. New meters for measuring liquefied petroleum gas sold in the vapor state shall be sealed by the manufacturer thereof as hereinafter provided or by a weights and measures official. The commissioner may prescribe by regulation the specifications and tolerances governing the testing and sealing of such meters and the method of determining the quantity of liquefied petroleum gas, and may authorize any manufacturer or distributor of liquefied petroleum gas to seal used meters upon written agreement to conform to said regulations. The commissioner may revoke for cause the authority so given by him to any manufacturer or distributor of liquefied petroleum gas.

b. Meters equipped with automatic temperature compensation shall be sealed and may be used to compute all retail and wholesale transactions.

9. The provisions of this article shall not apply to interstate tank car and transport truck deliveries to bulk storage, nor to public utility systems using pipes or other fixtures in the public highways or streets for the transmission of liquefied petroleum gas and operating under the jurisdiction of the public service commission of this state, nor to any public service company whose operations are subject to the jurisdiction of the said public service commission.



192-F - Bulk sales or transportation; coal and coke.

192-f. Bulk sales or transportation; coal and coke. 1. This section shall apply to the bulk sale or transportation of coal, coke, feed for domestic animals, fertilizer, lime and household goods, and any other commodity or article sold or transported by weight as the commissioner may prescribe in regulations. Bulk sale means the sale of any unpackaged commodity when the weight thereof forms a basis for the amount of the sale. Bulk transportation means the transportation of any article when the weight thereof forms a basis for the amount charged by the transporter. This section shall not apply to the sale or transportation of entire rail carload or shipload lots. The commissioner may by regulation exempt from this section bulk sales or transportation in small lots, defined by quantity, selling price or any other appropriate standard prescribed by the commissioner.

2. Coal and coke sold in bulk shall be sold by weight.

3. The seller or transporter of any commodity or article covered by this section shall provide the buyer or person for whom transportation is made, at the time of delivery, with a weight ticket issued by a licensed weighmaster. Such weight ticket shall bear the name and address of the seller in the case of a sale and of the transporter in the case of transportation, the date when weighed, and the full signature and license number of the weighmaster. The ticket shall also bear the gross weight of the loaded vehicle, the tare weight of the empty vehicle and the net weight of the commodity or article delivered. If the weight of the product is determined prior to or in the process of loading, the ticket shall bear the net weight of the product and need not bear the gross and tare weights.

4. The operator of any vehicle employed in the delivery of a commodity or article covered by this section shall have in his possession the weight ticket required herein. Any weights and measures official who finds such commodity or article ready for or in process of delivery by vehicle may direct the seller, transporter or vehicle operator to convey the vehicle to an available stationary scale suitable for weighing the loaded vehicle. Such official shall thereupon determine the gross weight of the vehicle and commodity or article and shall direct the seller, transporter or vehicle operator to return to such scale immediately after delivery of the commodity or article, and upon such return such official shall determine the tare weight of the vehicle without load. No seller, transporter or vehicle operator shall fail to take the vehicle, upon the direction of such official, to the scale as aforesaid or refuse to permit the vehicle to be weighed as provided in this section.



192-G - Methyl tertiary butyl ether; prohibited.

192-g. Methyl tertiary butyl ether; prohibited. 1. For the purposes of this section, "gasoline" shall mean any fuel sold for use in motor vehicles and motor vehicle engines, and commonly or commercially known or sold as gasoline.

2. No person shall import into, or sell, dispense or offer for sale any gasoline which contains methyl tertiary butyl ether.

3. Any person who violates the provisions of this section shall be liable for a civil penalty of not less than five hundred dollars nor more than ten thousand dollars.



192-H - Alternate generated power source at retail gasoline outlets.

192-h. Alternate generated power source at retail gasoline outlets. 1. Definitions. When used in this section:

(a) "Alternate generated power source" means electric generating equipment that is of a capacity that is capable of providing adequate electricity to operate all dispensers, dispensing equipment, life safety systems and payment-acceptance equipment located at a retail outlet and which can operate independent of the local electric utility distribution system and provide electricity during a general power outage or declared energy or fuel supply emergency to operate the systems named herein.

(b) "Chain of retail outlets" means a network of subsidiaries or affiliates, under direct or indirect common control, that operate ten or more retail outlets located in a single downstate region; provided, however that this term does not include any franchisor of the brand of motor fuel being sold at such outlet, except if such franchisor owns such outlet.

(c) "Controlled access highway" means every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway.

(d) "Diesel motor fuel" means any fuel sold in this state and for use in diesel engines which is commercially known or offered for sale as diesel motor fuel.

(e) "Dispenser" means a device located at a retail outlet that is used to pump motor fuel from an above-ground or underground storage tank into a motor vehicle.

(f) "Downstate region" means each of the following regions of the state:

(i) Long Island region: Includes Nassau and Suffolk counties.

(ii) Lower Mid-Hudson region: Includes Rockland and Westchester counties.

(iii) New York city region: Includes Bronx, Kings, New York, Queens and Richmond counties.

(g) "Evacuation route" means those roads designated by each county that are to be used by motorists in case of a hurricane or other natural disaster.

(h) "Franchisor" means a person or company that grants a franchise to a franchisee.

(i) "Gasoline" means any fuel sold in this state for use in internal combustion engines which is commercially known or offered for sale as gasoline, whether or not blended with ethanol or other chemicals.

(j) "Motor fuel" means any petroleum product, including any gasoline or diesel motor fuel, which is used for the propulsion of motor vehicles.

(k) "Retailer" means any person who owns, operates, or controls a retail outlet that is subject to the requirements of subdivision two of this section.

(l) "Retail outlet" means a facility, including all land, improvements and associated structures and equipment, that dispenses motor fuel for sale to the general public.

2. Prewiring and transfer switch. (a) Retail outlets in the downstate region shall be prewired with an appropriate transfer switch for using an alternate generated power source at such retail outlets as follows:

(i) each retail outlet in operation on the effective date of this section that is located within one-half mile by road measurement from an exit road on a controlled access highway or from an evacuation route shall be prewired by no later than April first, two thousand fourteen;

(ii) each retail outlet beginning operation after the effective date of this section and before April first, two thousand fourteen that is located within one-half mile by road measurement from an exit road on a controlled access highway or from an evacuation route shall be prewired by no later than April first, two thousand fifteen;

(iii) each retail outlet that is located within one-half mile by road measurement from an evacuation route that is designated as such after the effective date of this section or within one-half mile by road measurement from an exit road that is established after the effective date of this section shall be prewired within one year of such designation or establishment provided that funding is available at such time for the program established under subdivision twenty of section eighteen hundred fifty-four of the public authorities law; and

(iv) thirty percent of all retail outlets that are part of a chain of retail outlets, exclusive of those included in subparagraphs (i), (ii) and (iii) of this paragraph, shall be prewired by no later than August first, two thousand fifteen, provided, however, in the case of an existing retail outlet that becomes part of a chain of retail outlets after the effective date of this section and that has been designated by the chain as an outlet comprising such thirty percent, by no later than August first, two thousand fifteen or one year after becoming part of such chain, whichever is later, and provided further, in the case of a retail outlet that is part of a chain of retail outlets, is part of such thirty percent and is subject to paragraph (b) of this subdivision as required in paragraph (b) of this subdivision.

(b) Each retail outlet for which a building permit is issued on or after April first, two thousand fourteen for new construction or for substantial demolition and reconstruction, shall be prewired with an appropriate transfer switch for using an alternate generated power source.

(c) Such transfer switch and all associated electrical wiring shall be installed, operated, and maintained in compliance with all applicable provisions of the New York state uniform fire prevention and building code or any applicable local building code or standard. Installation of appropriate wiring and transfer switches shall be performed by a licensed electrical contractor.

(d) Each retailer shall keep on file at the retail outlet a written statement in a form approved by the department and containing an attestation by a licensed electrician that the wiring and transfer switch were installed in accordance with the manufacturer's specifications. In addition, each such retailer shall maintain the wiring and transfer switch in accordance with the manufacturer's specifications.

(e) Each retail outlet in operation on the effective date of this section that sold less than seventy-five thousand gallons of motor fuel per month on average for the period they were in operation during the twelve months prior to the effective date shall be exempt from the requirements of this subdivision.

3. Emergency deployment. In the event that a declaration of an energy or fuel supply emergency issued by the governor, the county executive of a county in the downstate region or the mayor of a city with a population in excess of one million inhabitants is in effect, a retailer of a retail outlet within any such county or city for which such declaration was issued shall deploy and install an alternate generated power source as follows:

(a) For a retail outlet subject to the requirements of: (i) subparagraphs (i), (ii) or (iii) of paragraph (a) of subdivision two of this section or (ii) paragraph (b) of subdivision two of this section that is located in the downstate region and that is located within one-half mile by road measurement from an exit road on a controlled access highway or from an evacuation route, within twenty-four hours of such declaration, if such outlet is without power at the time of such declaration. Provided, however, if any such outlet loses power following such declaration and while the declaration is still in effect, then the alternate generated power source shall be deployed and installed within twenty-four hours of such loss of power.

(b) For a retail outlet prewired pursuant to the requirements of subparagraph (iv) of paragraph (a) of subdivision two of this section, within forty-eight hours of such declaration, if such outlet is without power at the time of such declaration. Provided, however, if any such outlet loses power following such declaration and while the declaration is still in effect, then the alternate generated power source shall be deployed and installed within forty-eight hours of the loss of power.

3-a. Declaration of energy or fuel supply emergency. Upon issuance of a declaration of an energy or fuel supply emergency pursuant to this subdivision, a county executive of a county in the downstate region or mayor of a city with a population in excess of one million inhabitants who declared such emergency shall promptly notify the president of the New York state energy research and development authority, the commissioner of homeland security and emergency services, and impacted residents using such means as are practicable and efficient.

4. Plan for alternate generated power source. Each retailer subject to subdivision three of this section shall by the date of the installation of the prewiring and transfer switch required under subdivision two of this section have in place at each applicable retail outlet documentation in a form approved by the department demonstrating a plan to deploy and install an alternate generated power source located at such retail outlet as required under subdivision three of this section. Such plan shall take one of the following forms:

(a) a receipt or other documentation showing ownership of such power source;

(b) for a retailer subject to paragraph (a) of subdivision three of this section, documentation attesting to participation in the program established under subdivision twenty-one of section eighteen hundred fifty-four of the public authorities law; or

(c) a contract with a supplier of such power source providing for deployment and installation of such power source in compliance with the requirements of this section, or other documentation demonstrating the retailer's ability to comply with the requirements of this section, which may include the generator deployment and installation plan of a chain of retail outlets.

5. Inspection; recordkeeping; reporting. The commissioner or the commissioner's designee shall be authorized to enter during regular business hours upon a retail outlet subject to the requirements of subdivision two of this section for the purpose of determining compliance with the provisions of this section and any rules or regulations promulgated hereunder. All documents required pursuant to subdivisions two and four of this section shall be maintained at the applicable retail outlet and made available to the commissioner or the commissioner's designee upon request. In addition, each retailer of a retail outlet, except for retail outlets granted exemptions under paragraph (e) of subdivision two of this section, shall provide to the department by April first, two thousand fourteen and every two years thereafter written documentation in a form approved by the department certifying that such retail outlet is in compliance with the requirements of this section, and any other requirement specified by any rules or regulations promulgated hereunder; provided, however, that, for each retail outlet that is part of a chain of retail outlets or to which subparagraph (ii) or (iii) of paragraph (a) or paragraph (b) of subdivision two applies, such written documentation shall be provided to the department within ten days after the date of installation of the prewiring and transfer switch required to be installed under subdivision two of this section and every two years thereafter.

6. Rules and regulations; notification of applicability. The commissioner shall have the authority, with the assistance of the commissioner of transportation, the commissioner of homeland security and emergency services, the president of the New York state energy research and development authority, the secretary of state and the chair of the public service commission, to promulgate such rules and regulations as the commissioner shall deem necessary to effectuate the purposes of this section. The commissioner shall by June first, two thousand thirteen: (a) notify by first class mail all existing retail outlets that appear to meet the criteria specified in subdivision two of this section of the requirements of this section and include with such notification any other information deemed necessary by the commissioner, including information regarding applicability criteria, compliance measures and potential grant assistance; (b) provide a list of all such retail outlets to the governor, the temporary president of the senate and the speaker of the assembly; and (c) post such list on the department's website. If approval of federal mitigation funds or other approved resources for the program established under subdivision twenty of section eighteen hundred fifty-four of the public authorities law occurs after June first, two thousand thirteen, the commissioner shall provide additional notification of such approval within thirty days. Any retailer of a retail outlet specified on such list shall be subject to the requirements of this section unless he or she provides written documentation to the department by August first, two thousand thirteen proving that such outlet does not qualify, or is eligible for an exemption pursuant to paragraph (e) of subdivision two of this section. The commissioner shall update such list every five years thereafter and notify all new retail outlets that become subject to the requirements of this section; provided, however, that compliance with the requirements of this section is not conditioned on such notification.

7. Violations and penalties. Any retailer who violates any provision of this section, or any rule or regulation promulgated hereunder, shall be liable to the people of the state for a civil penalty of up to one thousand five hundred dollars per day for every such violation, to be assessed by the commissioner, after a hearing or opportunity to be heard upon due notice and with the right to representation by counsel. In determining the amount of civil penalty, the commissioner shall take into consideration mitigating factors, such as the availability of gasoline at the retail outlet, provided that the retailer did not refuse such delivery, and the extent to which the retailer's action or inaction contributed to the violation. Such penalty may be recovered in an action brought by the attorney general at the request and in the name of the commissioner in any court of competent jurisdiction. Such civil penalty may be released or compromised by the commissioner before the matter has been referred to the attorney general. Additionally, after such hearing and a finding that such retailer has violated the provisions of this section, or of any rule or regulation promulgated thereunder, the commissioner may issue and cause to be served upon such person an order enjoining such person from violating such provisions and taking all necessary actions for such person to come into compliance with such provisions. Any such order of the commissioner may be enforced in an action brought by the attorney general at the request and in the name of the commissioner in any court of competent jurisdiction.

Notwithstanding the foregoing, such retailer shall not be in violation of subdivision three of this section if he or she is unable to deploy, install or operate an alternate generated power source because of uncontrollable circumstances, including but not limited to, restrictions imposed by public safety officers to address an emergency situation or that such retail station is made unsafe or unable to operate due to acts of God, fires, floods, explosions or the safety of personnel needed to operate such retail outlet. Additionally, such retailer shall not be in violation of subdivision three of this section if he or she is a participant in the program established under subdivision twenty-one of section eighteen hundred fifty-four of the public authorities law and a generator is not provided to the retailer due to the prioritization allowed under such subdivision or through no fault of the retailer.

8. This section shall not be construed to require any retailer to maintain set business hours in the event of an energy or fuel supply emergency.

9. The provisions of this section shall supersede all local laws or ordinances in the downstate region relating to the installation and deployment of an alternate generated power source or any related electrical or other equipment at any retail outlet.

10. The requirements of this section shall be contingent on the approval of federal mitigation funds or other approved resources for the program established under subdivision twenty of section eighteen hundred fifty-four of the public authorities law. In the event such approval does not occur as of June first, two thousand thirteen, all deadlines with a date of April first, two thousand fourteen shall be delayed by the amount of time such approval is delayed past June first, two thousand thirteen.



193 - Fair packaging and labeling of containers.

193. Fair packaging and labeling of containers. When commodities are sold, or offered or exposed for sale in containers, the net quantity of the contents shall be plainly and conspicuously marked, branded or otherwise indicated, on a label or tag attached thereto, in terms of weight, measure, numerical count or other unit as may be prescribed by the commissioner.



194 - False labels.

194. False labels. 1. No individual, partnership, corporation, association or firm shall put upon any commodity sold, offered or exposed for sale or upon any container, package, ticket or label used in relation to such commodity, or with which such an article is intended to be sold, any false description or false indication of or respecting the number, quantity, weight or measure of such commodity or any part thereof; or sell or offer or expose for sale any commodity which is falsely described or indicated in any of the manners or in any of the particulars as specified in this article or rules and regulations promulgated hereunder. The term "container" shall include any carton, box, crate, barrel, hamper, keg, drum, jar, jug, crock, bottle, bag, basket, pail, can, wrapper, parcel or package.

2. Any individual, partnership, corporation, association or firm violating this section with intent to defraud shall be guilty of a misdemeanor.

3. Any individual, partnership, corporation, association or firm violating this section without intent to defraud shall be subject to the civil penalties as provided in sections thirty-nine and forty of this chapter.



195 - Licensing of weighmasters; duties.

195. Licensing of weighmasters; duties. 1. No person shall act as a weighmaster, issue or sign any weight tickets, or carry out any functions of a weighmaster unless licensed pursuant to this section.

2. Upon application, a weighmaster's license may be issued by the commissioner to an employee of a person, firm, partnership or corporation whose business requires, by contract or otherwise, that materials or commodities manufactured, produced, distributed, sold or handled by such person, firm, partnership or corporation be weighed by a licensed weighmaster; or such license may be issued to an individual engaged in the weighing of materials or commodities. The applicant shall furnish satisfactory evidence of good character and of ability to weigh accurately and to make correct weight tickets. He shall also furnish evidence that he owns, leases or has access to a stationary scale within the state suitable for weighing the materials or commodities to be weighed by him or that he is regularly employed by a person, firm, partnership or corporation who owns, leases or has access to such a scale which has been tested and sealed by the weights and measures official charged with such duty. The applicant shall pay a fee of fifteen dollars. A license shall be for a period not exceeding three years and may be renewed in the discretion of the commissioner upon payment of the fee aforesaid. Such license shall be kept at the place where the weighmaster is engaged in weighing and shall be open to inspection. An application may be denied or a license may be revoked by the commissioner, after a hearing upon due notice to the applicant or licensee, for dishonesty, incompetency, inaccuracy or a violation of the provisions of this article or the rules and regulations adopted pursuant thereto.

3. Each weight ticket issued by a weighmaster shall contain the date, full signature and license number of the weighmaster.

4. Each weighmaster shall retain for a period of one year a copy of every weight ticket he has issued.

5. No weighmaster shall make or issue a false or incorrect weight ticket, nor shall any person solicit him to do so. No person shall knowingly use a false or incorrect weight ticket. No weighmaster shall permit any weight ticket to be issued or used which purports to bear his signature and was not in fact signed by him, or which expresses a weight not ascertained by him.



195-A - Weight tickets issued in other states.

195-a. Weight tickets issued in other states. Whenever in any state requiring weighing licenses or weight tickets, the administrative officer in charge thereof is authorized by statute to recognize and accept weighing licenses and weight tickets of this state, the commissioner in his discretion is authorized to recognize and accept such licenses and tickets provided such tickets have been issued by a licensed weighmaster.



196 - Statewide uniformity.

196. Statewide uniformity. 1. Notwithstanding the provisions of any other general, special or local law, the commissioner may, in order to secure uniform regulation of weights and measures throughout the state, reverse, modify or annul in whole or in part any rule, regulation, direction, order, ordinance, local law or other provision adopted by any municipality which contravenes or is inconsistent with the provisions of this article or any rules and regulations promulgated by the commissioner.

2. The order of the commissioner affecting any such municipal provision shall state the date on which it takes effect and a copy thereof, duly signed by the commissioner, shall be filed as a public record in the state department of agriculture and markets.



197 - Construction of contracts.

197. Construction of contracts. All contracts made within the state for work to be done, or for the sale and delivery of personal property by weight or measure shall be construed according to the standards of weights and measures adopted in this article and rules and regulations promulgated pursuant thereto.



197-A - Weights and measures fees.

197-a. Weights and measures fees. Notwithstanding any other provision of law to the contrary, the commissioner is hereby authorized and directed to deposit all money received in payment of fees under this article in an account within the miscellaneous special revenue fund.



197-B - Retail pricing accuracy.

197-b. Retail pricing accuracy. 1. Definitions. a. "Retail store" shall mean a store that sells stock-keeping units directly to consumers and charges or is liable for the collection of sales tax. For the purposes of this section the term "retail store" shall include those stores that use universal product code (UPC) scanners or price-look-up (PLU) codes in checkout systems or use manual pricing of items.

b. "Pricing accuracy inspection" shall mean an inspection of a retail store for the purpose of ensuring that customers are charged the correct price for the items they purchase.

c. "Price charged" means the price a customer is charged for an item. For prices determined by an automated checkout device, the price charged means the price on the receipt issued to the consumer after the final total has been determined, whether the item is scanned or actually purchased, the device is computing or recording while in training mode, or by using a hand-held device connected to a store's database.

d. "Stock-keeping unit" means each group of items offered for sale of the same brand, quantity of contents, retail price, and having different colors, flavors, or varieties.

e. "Retail price" means the lowest advertised, written, posted, or marked price of a stock-keeping unit.

f. "Overcharge" means a price charged that is higher than the retail price.

g. "Undercharge" means a price charged that is lower than the retail price.

h. "Large overcharge" means an error of twenty-five cents on any individual item up to two dollars and fifty cents and ten percent thereafter.

2. Pricing requirements. A retail store shall:

a. Display the retail price of each stock-keeping unit offered for sale, either on each unit or on easy to read shelf tags, or signs, located directly above or below or immediately adjacent to every stock-keeping unit or group of stock-keeping units of the same brand, size and price.

b. Assure that the price charged after the final total has been determined is equivalent to the retail price.

c. If a UPC scanner system is used to determine the price charged, provide the appropriate inspection official access to the checkout system in use at such retail store to verify the price charged for items included in a pricing accuracy inspection. Access shall be provided to the system either in normal operating mode, in training mode, or through a hand-held or other device tied to the store's database.

d. Post, in a conspicuous place, the refund policy of such retail store in the event of an overcharge.

3. Test procedures and accuracy requirements. a. The commissioner shall, by regulation, adopt test procedures utilizing randomized sampling techniques. Such procedures shall be consistent with the examination procedure for price verification developed by the national conference on weights and measures and published in the national institute of standards and technology handbook one hundred thirty. For purposes of this section, pricing accuracy inspections shall, to the extent possible, be conducted at a time and in a manner that does not interrupt the normal flow of retail business at the retail store.

b. A retail store at least three hundred square feet in size shall be deemed in compliance if ninety-eight percent of the items in the sample selected are accurately priced. For purposes of this section retail stores that are less than three thousand square feet and employ a manual pricing system shall be deemed in compliance if, effective June first, two thousand seven through May thirty-first, two thousand eight, at least ninety-six percent of the items in the sample selected are accurately priced and beginning on June first, two thousand eight at least ninety-eight percent of the items in the sample selected are accurately priced.

c. In addition to establishing a standard frequency of inspection consistent with the provisions of paragraph a of this subdivision, the commissioner or a weights and measures official may conduct inspections of individual items in response to consumer complaints or as a follow-up on items ordered to be corrected in a previous inspection.

4. Enforcement procedures. a. The commissioner or a weights and measures official shall advise the operator of the retail store of any pricing error encountered in an inspection. If the correction cannot be made immediately, then, the commissioner or a weights and measures official shall issue a stop removal order for items subject to overcharges and such stock-keeping units shall be removed from sale until correction is made.

b. Upon finding a violation of this section, the commissioner or the municipal director of weights and measures may impose civil penalties as prescribed in section thirty-nine of this chapter. Such penalty shall not exceed three hundred dollars per violation for violations assessed during an initial inspection in a calendar year and shall not exceed six hundred dollars per violation for violations assessed in a second or subsequent inspection during a calendar year. In determining the amount of any civil penalty imposed, the magnitude of the errors, corrective action taken by the retail store, history of such prior conduct, or other relevant information shall be considered. Penalties may only be imposed for:

(1) Overcharges found in a sample selected using the procedures adopted pursuant to subdivision three of this section, when overcharges number more than two percent of the sample. Each such overcharge may be considered a separate violation provided, however, that any overcharge for a single stock-keeping unit that includes more than one item in such unit shall count as a single violation and not as separate violations for each item in the stock-keeping unit.

(2) A large overcharge found on an individual item.

(3) An overcharge verified in response to a consumer complaint.

(4) Overcharges found on follow-up inspections of items ordered corrected.

(5) Failure to disclose the retail price of a stock-keeping unit pursuant to paragraph a of subdivision two of this section.

(6) Failure to conspicuously post a refund policy pursuant to paragraph d of subdivision two of this section.

5. Local pricing laws. Nothing in this section shall be construed to prohibit a political subdivision of the state from continuing to implement and enforce any local pricing law or regulation in effect prior to the effective date of this section. Where a political subdivision has a local pricing law in effect prior to the effective date of this section, the provisions of this section shall have no force and effect until such time as the political subdivision repeals its local pricing law. Any political subdivision of the state not having any local pricing law or regulation in effect prior to the effective date of this section shall adopt and implement the pricing accuracy provisions set forth in this section or by regulations adopted pursuant to this section.






Article 17 - (Agriculture & Markets) ADULTERATION, PACKING, AND BRANDING OF FOOD AND FOOD PRODUCTS

198 - Definitions.

198. Definitions. 1. The terms "food" and "food product" shall include all articles of food, drink, confectionery or condiment, whether simple, mixed or compound, used or intended for use by men or animals, and shall also include all substances or ingredients to be added to food for any purpose. This definition shall be construed as including chewing gum.

2. The term "person" includes individual, partnership, corporation, and association.

3. The term "label" means a display of written, printed or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper. The term "immediate container" does not include package liners.

4. The term "labeling" means all labels and other written, printed, or graphic matter (a) upon an article or any of its containers or wrappers, or (b) accompanying such article.

5. The term "advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of a food or food product.

6. The term "contaminated with filth" applies to any food or food product not securely protected from dust and dirt, insects and parts thereof, and from all injurious contaminations.

7. The term "food additive" means any substance the intended use of which results or may reasonably be expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food; and including any source of ionizing radiation intended for any such use), if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in food prior to January first, nineteen hundred fifty-eight, through either scientific procedures or experience based on prolonged use in food) to be safe under the conditions of its intended use; except that such term does not include:

(a) a pesticide chemical in or on a raw agricultural commodity: or

(b) a pesticide chemical to the extent that it is intended for use or is used in the production, storage or transportation of any raw agricultural commodity: or

(c) a color additive: or

(d) any substance used in accordance with a sanction or approval granted prior to the enactment of this subdivision pursuant to the federal food, drug, and cosmetic act, the federal poultry products inspection act, or the federal meat inspection act.

8. The term "pesticide chemical" means any substance which, alone, in chemical combination, or in formulation with one or more other substances, is an "economic poison" within the meaning of the federal insecticide, fungicide, and rodenticide act as now in force or as hereafter amended, and which is used in the production, storage or transportation of raw agricultural commodities.

9. The term "raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored or otherwise treated in their unpeeled natural form prior to marketing.

10. (a) The term "color additive" means a material which (1) is a dye, pigment or other substance made by a process of synthesis or similar artifice, or extracted, isolated or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral or other source, and (2) when added or applied to a food is capable (alone or through reaction with other substance) of imparting color thereto: except that such term does not include any material which the commissioner, by regulation, determines is used (or intended to be used) solely for a purpose or purposes other than coloring.

(b) The term "color" includes black, white and intermediate grays.

(c) Nothing in paragraph (a) of this subdivision shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological processes of produce of the soil and thereby affecting its color, whether before or after harvest.

11. "Game or wild game" means any deer or big game, or portions thereof, as defined in section 11-0103 of the environmental conservation law, taken by lawful hunting.



199 - Application of article.

199. Application of article. 1. The provisions of this article regarding the selling of food shall be considered to include the manufacture, production, processing, packing, transportation, exposure, offer, possession, and holding of any such article for sale; the sale, dispensing, and giving of any such article; and the supplying or applying of any such articles in the conduct of any food establishment.

2. The provisions of this article regarding adulteration shall not apply to food or food products for animals, provided, however, that animal food and food products which are or may be adulterated within the meaning of this article may only be manufactured, produced, processed, packed, transported, exposed, offered, possessed, and held for sale pursuant to rules and regulations promulgated under authority of section two hundred fourteen-b of this article. Such rules and regulations shall provide for the safety of humans by requiring, among other things, the decharacterization of such products and the prominent labeling thereof as unfit for human consumption, and for the health of animals by prohibiting the use of certain adulterated products or the use of carcasses of animals or poultry or parts thereof affected with diseases of particular concern to public and animal health, and may require such other safeguards, including heat processing, as are necessary to protect animal health.

3. The provisions of this article regarding misbranding shall not apply to commercial feed as defined in article eight of this chapter, provided such feed complies with the provisions of such article eight and the rules and regulations promulgated thereunder.

4. The provisions of this article shall not apply to game or wild game.



199-A - Prohibition as to adulterated or misbranded food.

199-a. Prohibition as to adulterated or misbranded food. 1. No person or persons, firm, association or corporation shall within this state manufacture, compound, brew, distill, produce, process, pack, transport, possess, sell, offer or expose for sale, or serve in any hotel, restaurant, eating house or other place of public entertainment any article of food which is adulterated or misbranded within the meaning of this article.

2. It shall be unlawful for any person, firm, association or corporation to sell or offer or expose for sale for use in or on food or to use in the manufacturing, compounding, brewing, distilling, producing or processing of any food or food product any new food additive or combination thereof or any color additive which is not in use at the time this section as hereby amended takes effect, or to make any new use of a food additive or color additive therein or thereon unless and until he shall have reported the same to the commissioner upon a form prescribed by the commissioner and shall have submitted test data to the commissioner and shall have satisfied the commissioner as to the safety of such new food additive or color additive or of such new use of such food additive or color additive under the conditions of its intended use.

3. It shall be unlawful for any person, firm, association or corporation to manufacture, compound, brew, distill, produce, process, sell, offer or expose for sale any food additive or color additive or any food or food product containing a food additive or color additive which is in use at the time this section as hereby amended takes effect, or in which in the manufacturing, compounding, brewing, distilling, producing or processing of such a food additive or color additive was used, unless the manufacturer of such a food additive or color additive or of such food or food product shall have reported to the commissioner upon a form prescribed by him the identity of each such food additive or color additive and the proportions thereof by weight in the finished food product manufactured, offered or exposed for sale. The commissioner may, from time to time, through rules and regulations, exempt certain food additives and color additives from the requirements of this subdivision and remove from such exemption lists such food additives and color additives as upon further information may appear to be unsafe.

4. All data submitted to the commissioner in support of the report under this section shall be considered confidential by the commissioner and shall not be revealed to any person other than to a person authorized by the commissioner in the performance of his official duties under this article. In case of an actual controversy as to the validity of an order or decision of the commissioner respecting the test data or report in which a proceeding to review has been instituted as authorized by section two hundred two-c of this article the petition, data and report shall be transmitted by the commissioner to the clerk of the court in which the review proceeding is instituted, together with a record of the proceedings on which the commissioner based his order or decision, and such transmittal shall not be construed to be a violation of confidence. Subdivisions two and three of this section shall not apply to food additives or color additives which are safe within the meaning of the federal food, drug and cosmetic act as amended.



199-B - Powers and duties of commissioner respecting food additives and color additives.

199-b. Powers and duties of commissioner respecting food additives and color additives. 1. The commissioner shall maintain currently an exemption list which shall contain the food additives and color additives which in his judgment are safe for human consumption and need not be reported. All other food additives and color additives shall be reported by the food manufacturer or processor selling or offering or exposing for sale any food in which a food additive or color additive has been used or is an ingredient and the commissioner shall grant a grace period of two years from the effective date of this act within which such manufacturer or processor shall submit test data which shall satisfy the commissioner as to the safety of such food additive or color additive when used in food or food processing. Upon failure of the manufacturer or processor to supply the commissioner with such satisfactory test data within said two year period, the sale or use of such food additive or color additive by such manufacturer or processor shall be unlawful.

2. The commissioner shall determine upon a fair evaluation of the entire record whether a food additive or color additive may be safely used, the conditions under which it may be used, and a safe, permissible maximum therefor. As to such matters, the determination shall be made upon written recommendation with the reasons therefor, and which shall constitute the commissioner's decision upon which a formal order shall be made by him. Whenever the commissioner is not satisfied upon a fair evaluation of the entire record as to the safety of a food additive or color additive, he shall make a determination which shall show the facts found and the reasons for it and on this decision he shall make his formal order. On or before the thirtieth day after the date on which a formal order under this subsection is served either in person or by registered or certified mail upon the person affected thereby, any person who will be adversely affected by such order if placed in effect may file objections thereto with the commissioner specifying with particularity the provisions of the order deemed objectionable, stating the grounds therefor, and requesting a public hearing upon such objections. The filing of such objections shall operate to stay the effectiveness of those provisions of the order to which the objections are made. As soon as practicable after objections are filed by any person who will be adversely affected by such order the commissioner, after due notice, shall hold a public hearing for the purpose of receiving evidence relevant and material to the issue raised by such objections. At the hearing any interested person may be heard in person or by attorney, and upon the completion of the hearing the commissioner shall make a final order which shall be based upon a fair evaluation of the entire record taken at such hearing and shall set forth as part of the order the findings of fact on which the order is based. Any order of the commissioner under this section shall be final unless within thirty days from the date of service thereof upon the party affected thereby a court proceeding is instituted to review it.

3. The commissioner is hereby authorized to adopt regulations relating to the reporting of food additives and color additives, the use thereof in food and food products, the fixing of definitions and standards of identity and of quality for foods and of safe permissible maximums for food additives and color additives in the manufacturing, compounding or processing of foods, requirements for the submission of test data on the safety of food additives and color additives or in new uses therefor, public hearings, official orders and all such matters as shall supplement and give full force and effect to the provisions of this chapter relating to the use of food additives and color additives in food and food products.

4. In making or changing any determination under this article as to whether any food additive or color additive may be safely used, the commissioner of agriculture and markets shall obtain the prior written approval of the department of health which approval shall not be withheld if the food additive or color additive is safe under the conditions of its intended use. The commissioner of agriculture and markets shall make available to the department of health all test data and other information furnished him in accordance with sections one hundred ninety-nine-a and one hundred ninety-nine-b of this article.



199-C - Disposing of tainted food.

199-c. Disposing of tainted food. A person who with intent that the same be used as food, drink, or medicine, sells, or offers or exposes for sale, any article whatever which, to his knowledge, is tainted or spoiled, or for any cause unfit to be used as such food, drink or medicine, is guilty of a misdemeanor.



199-D - Prohibition as to sulfites.

199-d. Prohibition as to sulfites. 1. For the purposes of this section, the terms:

a. "Sulfiting agent" means potassium bisulfite, potassium metabisulfite, sodium bisulfite, sodium metabisulfite, sodium sulfite and sulfur dioxide.

b. "Distributor" means a person, firm, partnership, corporation or association, whether a resident or nonresident, selling or distributing in this state foods to any person.

c. "Retail sale" or "sale at retail" means a sale to any person for any purpose other than resale.

d. "Wholesale" or "sale at wholesale" means a sale to any person for the purpose of resale.

2. It shall be unlawful for any retail or wholesale distributor of foods to add sulfiting agents in, or to, the foods they sell, offer or expose for sale, or serve. The provisions of this section shall not apply to the sale by a manufacturer or grower to a retail or wholesale distributor of any such foods except fruits and vegetables which are to be sold, offered for sale or served raw, by such distributor, at retail.

3. Any violation of the provisions of this section shall be punishable by a civil penalty not to exceed five hundred dollars.

4. Each day a violation is continued shall constitute a separate violation.



199-E - Prohibition as to sale of irradiated foods.

* 199-e. Prohibition as to sale of irradiated foods. 1. Definitions. As used in this section, the following definitions shall apply:

(a) "Food" means fruits, vegetables, meats, poultry, eggs, dairy products and other natural and processed products offered for sale for human or animal consumption.

(b) "Irradiated food" means any food treated with ionizing radiation from radioactive sources, X-rays, or electron beams and includes any food which contains an ingredient that has been irradiated; provided, however, that if the irradiated ingredients of any food consist solely of spices which have been so treated, such food shall not be deemed an irradiated food on account of such irradiated spices.

2. Sale of irradiated food prohibited; exception. It shall be unlawful for any merchant, broker or processor to knowingly sell, offer for sale or expose for sale an irradiated food except as otherwise provided in this subdivision, whether or not such food is deemed to be adulterated under the provisions of subdivision six-a of section two hundred of this article. It shall not be unlawful under this subdivision for any merchant, broker or processor to knowingly sell, offer for sale or expose for sale an irradiated food to a general hospital for use as part of a medical regimen in the care or treatment of persons with immune system deficiency or other disease, provided the irradiated food is packaged with or accompanied by a warning label that it is intended for hospital use only by such persons.

3. Penalties. (a) Any person violating any provision of this article shall be subject to a penalty in the sum of not less than two hundred dollars and not more than ten thousand dollars; provided, however, that for a violation by a retail merchant the penalty shall be not less than fifty dollars and shall not exceed five hundred dollars.

(b) For the purposes of this section, each day on which an irradiated food is unlawfully offered or exposed for sale or exchange shall constitute a separate violation.

(c) For the purposes of this section, the unlawful offer for sale or exchange of a group of identical consumer commodities shall constitute but a single violation, and the unlawful offer for sale or exchange of different groups of identical consumer commodities shall constitute a separate violation for each group.

4. Applicability. The provisions of this section shall not apply to irradiated foods purchased prior to the effective date of this section.

5. Effectiveness. The provisions of this section shall be of no force or effect on and after September first, nineteen hundred ninety-five.

* NB Expired September 1, 1995



200 - Adulteration of food.

200. Adulteration of food. Food shall be deemed to be adulterated: 1. If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this subdivision if the quantity of such substance in such food does not ordinarily render it injurious to health.

2. If it bears or contains any added poisonous or added deleterious substance other than one which is (a) a pesticide chemical in or on a raw agricultural commodity, (b) a food additive, or (c) a color additive, which is unsafe within the meaning of section two hundred two, or if it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section four hundred eight-a of the federal food, drug and cosmetic act, as amended, or if it is, or it bears or contains, any food additive which is unsafe within the meaning of section four hundred nine of such federal act, as amended; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section four hundred eight of such federal act, and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of such pesticide chemical remaining in or on such processed food shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food, when ready to eat, is not greater than the tolerance prescribed for the raw agricultural commodity.

3. If it consists in whole or in part of a diseased, contaminated, filthy, putrid or decomposed substance, or if it is otherwise unfit for food.

4. If it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health.

5. If it is the product of a diseased animal or of an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse.

6. If its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health.

6-a. If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to sections one hundred ninety-nine-a or one hundred ninety-nine-b.

7. If any valuable constituent has been in whole or in part omitted or abstracted therefrom.

8. If any substance has been substituted wholly or in part therefor.

9. If damage or inferiority has been concealed in any manner.

10. If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better than it is or of greater value than its true value.

10-a. If it is, or it bears or contains, a color additive which is unsafe within the meaning of section seven hundred six-a of the federal food, drug and cosmetic act, as amended.

11. If it falls below the standard of purity, quality or strength which it purports or is represented to possess.

12. If it is confectionery and it bears or contains any alcohol or non-nutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one per centum, harmless natural gum, and pectin; provided that this subdivision shall not apply to any confectionery by reason of its containing up to one-half of one per centum by volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless non-nutritive masticatory substances; and provided further that this subdivision shall not apply to any confectionery bearing or containing more than one-half of one per centum but not more than five per centum of alcohol by volume.

13. With respect to the manufacture or sale of confectionery bearing or containing more than one-half of one per centum but not more than five per centum of alcohol by volume, such confectionery must:

(a) not be sold to individuals under twenty-one years of age;

(b) bear a statement on the label that sale of the product to individuals under twenty-one years of age is prohibited;

(c) bear a statement on the label that the product contains alcohol up to five percent by volume;

(d) bear the following statement: "Notice: This product contains alcohol used as a flavoring and, as with any product that contains alcohol: (i) women should not consume alcohol during pregnancy because of the risk of birth defects, and (ii) consumption of alcohol impairs your ability to drive a car or operate machinery, and may cause health problems; and

(e) be sold, either alone or in conjunction with other confectionery containing no alcohol or less than one-half of one per centum by volume of alcohol derived solely from the use of flavoring extracts, in quantities of at least one-half pound or in a package or container containing at least twenty-four pieces.

If the confectionery is sold in bulk to be packaged by the retailer at the time of sale to a consumer, the statements required by paragraphs (b) and (c) of this subdivision shall appear on the box, bag or other container in which the confectionery is placed by the retailer and furnished to the consumer and the statement required by paragraph (d) of this subdivision shall appear either on the box, bag or other container in which the confectionery is placed by the retailer and furnished to the consumer or shall appear on a card enclosed within such box, bag or other container. In addition, the manufacturer and/or distributor of such confectionery in bulk shall provide written notice to the retailer with each shipment (i) that the confectionery in the shipment may not be sold to individuals under twenty-one years of age; and (ii) that the packaging in which such confectionery is furnished to the consumer must bear the statements required by paragraphs (b) and (c) of this subdivision; and (iii) that the statement required by paragraph (d) of this subdivision must appear on the packaging in which such confectionery is furnished to the consumer or on a card enclosed within such packaging; and (iv) that the confectionery must be sold in quantities of at least one-half pound or twenty-four pieces.

14. If it is ice cream or other frozen desserts made with wine bearing or containing more than five percent of alcohol by volume.

15. With respect to the manufacture and sale of ice cream or other frozen desserts made with wine bearing or containing more than one-half of one percent, but not more than five percent of alcohol by volume:

(a) No person shall sell at retail packages of ice cream or other frozen desserts made with wine for consumption off the premises where sold unless:

(i) each package is a sealed package containing at least one pint, as received from the manufacturer or distributor;

(ii) each sealed package containing at least one pint, as received from the manufacturer or distributor, in a format to be established or approved by the commissioner, prominently bears the following statements:

(A) The sale of this product to individuals under the age of twenty-one years is prohibited.

(B) This product is made with wine and contains alcohol up to five percent by volume.

(C) Notice. This product contains alcohol used as a flavoring and, as with any product that contains alcohol:

(1) women should not consume alcohol during pregnancy because of the risk of birth defects, and

(2) consumption of alcohol impairs your ability to drive a car or operate machinery, and may cause health problems.

(iii) the following advisory, on a sign or poster not less than seven inches by five inches, in a format to be established or approved by the commissioner, is displayed prominently at each location where packages of ice cream or other frozen desserts made with wine are made available to the public:

"THIS AREA CONTAINS WINE ICE CREAM OR OTHER FROZEN DESSERTS MADE WITH

WINE

The sale of WINE ICE CREAM OR OTHER FROZEN DESSERTS MADE WITH WINE to individuals under the age of twenty-one years is prohibited.

WINE ICE CREAM OR OTHER FROZEN DESSERTS MADE WITH WINE contain alcohol up to five percent by volume.

NOTICE: WINE ICE CREAM OR OTHER FROZEN DESSERTS MADE WITH WINE contain alcohol used as a flavoring and, as with any product that contains alcohol:

(1) women should not consume alcohol during pregnancy because of the risk of birth defects, and

(2) consumption of alcohol impairs your ability to drive a car or operate machinery, and may cause health problems.

IT IS A VIOLATION PUNISHABLE UNDER LAW FOR ANY PERSON UNDER THE AGE OF TWENTY-ONE TO PRESENT ANY WRITTEN EVIDENCE OF AGE WHICH IS FALSE, FRAUDULENT OR NOT ACTUALLY HIS OWN FOR THE PURPOSE OF ATTEMPTING TO PURCHASE WINE ICE CREAM OR OTHER FROZEN DESSERTS MADE WITH WINE."

(b) No manufacturer and/or distributor of ice cream or other frozen desserts made with wine shall sell such product:

(i) to a person intending to sell at retail individual servings of ice cream or other frozen desserts made with wine, unless, with each shipment, such manufacturer and/or distributor provides:

(A) a written notice that individual servings of wine ice cream or other frozen desserts made with wine may be sold at retail only where the retailer complies with all of the requirements set forth in paragraph (a) of this subdivision, and

(B) a written copy of such requirements; and

(ii) to a person intending to sell at retail packages of wine ice cream or other frozen desserts made with wine for consumption off the premises, unless, with each shipment, such manufacturer and/or distributor provides:

(A) a written notice that packages of wine ice cream or other frozen desserts made with wine may be sold at retail only where the retailer complies with all of the requirements set forth in paragraph (a) of this subdivision, and

(B) a written copy of such requirements.



201 - Misbranding of food.

201. Misbranding of food. Food shall be deemed to be misbranded: 1. If its labeling is false or misleading in any particular.

2. If it is offered for sale under the name of another article.

3. If it is an imitation of another food, unless its label bears the word "imitation" and immediately thereafter the name of the food imitated in type of uniform size and equal prominence, followed by a statement showing the constituents thereof.

4. If its container is so made, formed, colored or filled as to be misleading.

5. If in package form, unless it bears a label containing the name and place of business of the manufacturer, packer, or distributor.

6. If any word, statement or other information required by or under authority of this article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

7. If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed, unless (a) it conforms to such definition and standard, and (b) its label bears the name of the food specified in the definition and standard, and, in so far as may be required, the common names of optional ingredients present in such food.

8. If it purports to be or is represented as (a) a food for which a standard of quality has been prescribed by this chapter or by regulations as provided in section two hundred fourteen-b, and its quality falls below such standard, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or (b) a food for which no definition and standard of identity and/or standard of quality have been prescribed, and it falls below the standard of purity, quality or strength which it purports or is represented to possess.

9. If it is not subject to the provisions of subdivision seven of this section, unless its label bears (a) the common or usual name of the food, if any there be, and (b) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided that, to the extent that compliance with the requirements of clause (b) of this subdivision is impracticable, or results in deception or unfair competition, in the judgment of the commissioner, exemptions shall be established by regulations promulgated by the commissioner.

10. If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the commissioner determines to be and prescribes as necessary in order to inform purchasers fully as to its value for such uses.

11. If it bears or contains any artificial flavoring, artificial coloring, or permitted chemical preservative, unless it bears labeling stating that fact: provided, that to the extent that compliance with the requirements of this subdivision is impracticable, exemptions shall be established by regulations promulgated by the commissioner. The provisions of this subdivision and subdivisions seven and nine with respect to artificial coloring shall not apply in the case of butter, cheese, or ice cream. The provisions of this subdivision with respect to chemical preservatives shall not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil.

12. If it is a raw agricultural commodity which is the produce of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common or usual name and the function of such chemical; provided, however, that no such declaration shall be required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade.

13. If it is a color additive unless its packing and labeling are in conformity with such packing and labeling requirements, applicable to such color additive, as may be contained in regulations promulgated by the commissioner.

14. If it contains a milk protein concentrate, caseinate, or added casein and is not subject to the provisions of subdivision seven of this section, unless its label bears the name of such substance as an ingredient.



201-A - Kosher food and food products; packaging.

201-a. Kosher food and food products; packaging. 1. All food and food products packaged in any container and sold or offered for sale as "kosher" or "kosher for passover" shall have a "kosher" or "kosher for passover" label affixed by the manufacturer or packer at its premises. No person other than such manufacturer or packer shall affix such labels.

2. All food or food products that are not packaged in a container and are sold or offered for sale as "kosher" or "kosher for passover" shall have a "kosher" or "kosher for passover" label affixed thereto. No person other than such manufacturer or packer shall affix such labels.

3. Any food or food product in package form that is certified or labeled as "kosher" or "kosher for passover" shall not be sold or offered for sale by the producer or distributor of such food or food product until the producer or the distributor shall have registered with the department the name, current address and telephone number of the person certifying the food as kosher.

4. Any food or food product in package form that is marked "rabbinical supervision" or that is marked with a "k", "km", "kos", "kp" or any other generic marking used to convey that such food or food product is kosher, except a registered trademark not used to represent such food or food product as kosher, shall not be sold or offered for sale by the producer or distributor of such food or food product until such producer or distributor shall have registered with the department the name, current address and telephone number of the person certifying the food or food product as kosher.

5. As used in this section, the term "food or food product in package form" means a food or food product not intended for consumption at the point of manufacture that is put up or packaged in any manner in advance of sale in units suitable for retail sale.

6. Any advertisement for food or food products representing that such food or food products are kosher shall identify the name of the person, or entity, certifying such food or food products as kosher.

7. Where a producer or distributor is required to register a certifying person pursuant to the provisions of this section, such producer or distributor shall immediately notify the department of any change in the registration information.

8. No liability for misrepresentation shall be incurred by any distributor if it has received written representation from a manufacturer of food and food products that its certifying information has been filed with the commissioner; provided, however, that if such distributor has received notice from the commissioner that the information filed by such manufacturer is no longer valid, the distributor will be liable for the sale of misrepresented products unless the distributor files valid certifying information.



201-B - Retail sale of kosher food or food products.

201-b. Retail sale of kosher food or food products. 1. Any person who sells or offers for sale in the same place of business meat, meat preparations, meat by-products, poultry or other food or food products that are represented as both kosher and non-kosher shall indicate in window signs, in block letters at least four inches in height, "kosher and non-kosher meat sold here" or "kosher and non-kosher food sold here."

2. All fresh meat, meat preparations, meat by-products and poultry sold or offered for sale at retail as kosher shall be marked on the label when packaged, or by a sign when not packaged, with the words "soaked and salted" or "not soaked and salted," as the case may be. Such words, when marked on a label or a sign, shall be in letters at least as large as the letters of the words on the label or sign designating such meat, meat preparations, meat by-products and poultry as kosher.

3. Any person who sells or offers for sale as kosher, at wholesale or retail, any meat, meat preparations, meat by-products or poultry shall maintain a record of each purchase from a manufacturer or packer, which shall include, but not be limited to, a bill of sale, and retain all records with respect to the origin of such meat, meat preparations, meat by-products or poultry for a period of two years after the sale to which the records relate, and shall make such records available to the department upon request. Meat, meat preparations, meat by-products and poultry packed off-premises and labeled as kosher by the packer thereof shall be exempt from the record keeping requirements of this subdivision, provided that the package contains the name and address of the manufacturer or packer and the name of the person certifying such food or food products as kosher.



201-C - Persons certifying as kosher; filing with department.

201-c. Persons certifying as kosher; filing with department. 1. Any person who certifies any non-prepackaged meat, meat preparations, meat by-products or poultry as kosher or kosher for Passover, and any person who certifies any non-prepackaged food or food products as kosher or kosher for Passover shall file with the department, in accordance with regulations set by the commissioner, a statement of such person's qualifications for providing such certification.

2. No person shall within this state manufacture, compound, brew, distill, produce, process, pack, sell or offer for sale any non-prepackaged meat, meat preparations, meat by-products, poultry or food or food products that are represented or branded as kosher unless such person has, in accordance with regulations set by the commissioner, filed with the department the name, address, and telephone number of the person certifying such food or food product as kosher.

3. Any food establishment or caterer that sells or offers for sale food or food products prepared on the premises or under its control that are represented as kosher, shall file with the department the name, address, and telephone number of the person certifying the food or food products as kosher. Food establishments and caterers selling or offering for sale food or food products prepared on the premises or under their control that are represented as kosher shall post a "kosher certification form" in a location readily visible to the consumer, and shall also provide a copy of such form to the department. The kosher certification form shall contain the information and be in the form set forth below, in not less than twelve point type:

KOSHER CERTIFICATION FORM Name of Establishment:_______________________________________________ Address:_____________________________________________________________ Name of Individual or Organization Certifying Food as Kosher:______________________________________________________________ Address & Phone Number of Certifying Individual or Organization:________________________________________________________ Affiliation & Education of Certifying Individual or Organization:__________________________________________ The certifying individual or organization visits this establishment: ___time(s) daily ___time(s) weekly ___time(s) monthly ___time(s) yearly All meat sold or served by this establishment __is __is not soaked and salted. Describe soaking and salting process:_____________________________________________________________ We ___do ___do not exclusively sell or serve kosher food. Establishment selling and serving both kosher and nonkosher food must complete the following: We __do __do not use separate ovens and sinks for kosher and nonkosher foods. We __do __do not use separate utensils, refrigerators, freezers and storage areas for kosher and nonkosher foods. All utensils and equipment __are __are not clearly identified as kosher or nonkosher. Nonkosher products __are __are not mixed with kosher products and then sold as kosher.

4. Any food establishment or caterer that sells or offers for sale food or food products prepared on the premises or under their control that are represented as kosher shall maintain a permanently bound logbook that shall include for each inspection visit of the person certifying their food or food products as kosher, the signature and printed name of the person performing the inspection and the date and time of arrival at the establishment. The logbook shall be maintained for a period of not less than two years after the final entry, and shall be made available to the department upon request.

5. The department is authorized to inspect all food establishments and caterers selling or offering for sale food or food products represented as kosher to ensure compliance with sections two hundred one-a and two hundred one-b of this article and this section, and the accuracy of any information supplied in accordance with such sections. The commissioner is authorized to promulgate rules and regulations as are necessary to further implement the provisions of sections two hundred one-a and two hundred one-b of this article and this section. The department shall develop and maintain a website that makes available to consumers copies of all forms and certification information that are required by this section.

6. Failure to comply with the requirements of sections two hundred one-a and two hundred one-b of this article and this section or the failure to conform sales practices to the information provided in the kosher certification form pursuant to this section shall be punishable by a fine of not more than two thousand five hundred dollars for a first violation; not more than seven thousand five hundred dollars for a second violation; and not more than ten thousand dollars for a third violation and each subsequent violation thereafter.



201-D - Notice of violation.

201-d. Notice of violation. In any case where the department, after consultation between the division responsible for kosher law enforcement and counsel, determines a violation has occurred of any of the provisions of section two hundred one-a, two hundred one-b, or two hundred one-c of this article, it shall notify such person in writing, by regular mail, of the violations alleged, the grounds therefor, and the penalty assessed. After such person has been so notified, such information shall be available to the public, without charge, and shall include as a minimum the following:

1. the name and business address of the alleged violator;

2. the date of inspection of the premises by the department;

3. the violation that is alleged to have occurred; and

4. the amount of the penalty which has been assessed by the department.



201-E - Halal food and food products; packaging.

201-e. Halal food and food products; packaging. 1. All food and food products packaged in any container and sold or offered for sale as "halal" shall have a "halal" label affixed by the manufacturer or packer at its premises. No person other than such manufacturer or packer shall affix such label.

2. All food or food products that are not packaged in a container and are sold or offered for sale as "halal" shall have a "halal" label affixed thereto. No person other than such manufacturer or packer shall affix such label.

3. Any food or food product in package form that is certified or labeled as "halal" shall not be sold or offered for sale by the producer or distributor of such food or food product until the producer or the distributor shall have registered with the department the name, current address and telephone number of the person certifying the food as halal.

4. Any food or food product in package form that is marked with a generic marking used to convey that such food or food product is halal, except a registered trademark not used to represent such food or food product as halal, shall not be sold or offered for sale by the producer or distributor of such food or food product until such producer or distributor shall have registered with the department the name, current address and telephone number of the person certifying the food or food product as halal.

5. As used in this section, the term "food or food product in package form" means a food or food product not intended for consumption at the point of manufacture that is put up or packaged in any manner in advance of sale in units suitable for retail sale.

6. Any advertisement for food or food products representing that such food or food products are halal shall identify the name of the person or entity certifying such food or food products as halal.

7. Where a producer or distributor is required to register a certifying person pursuant to the provisions of this section, such producer or distributor shall immediately notify the department of any change in the registration information.

8. No liability for misrepresentation shall be incurred by any distributor if it has received written representation from a manufacturer of food and food products that its certifying information has been filed with the commissioner; provided, however, that if such distributor has received notice from the commissioner that the information filed by such manufacturer is no longer valid, the distributor will be liable for the sale of misrepresented products unless the distributor files valid certifying information.



201-F - Retail sale of halal food or food products.

201-f. Retail sale of halal food or food products. 1. Any person who sells or offers for sale in the same place of business meat, meat preparations, meat by-products, poultry or other food or food products that are represented as both halal and non-halal shall indicate in window signs, in block letters at least four inches in height, "halal and non-halal meat sold here" or "halal and non-halal food sold here."

2. All fresh meat, meat preparations, meat by-products and poultry sold or offered for sale at retail as halal shall be marked on the label when packaged, or by a sign when not packaged, as the case may be. Such words, when marked on a label or a sign, shall be in letters at least as large as the letters of the words on the label or sign designating such meat, meat preparations, meat by-products and poultry as halal.

3. Any person who sells or offers for sale as halal, at wholesale or retail, any meat, meat preparations, meat by-products or poultry shall maintain a record of each purchase from a manufacturer or packer, which shall include, but not be limited to, a bill of sale, and retain all records with respect to the origin of such meat, meat preparations, meat by-products or poultry for a period of two years after the sale to which the records relate, and shall make such records available to the department upon request. Meat, meat preparations, meat by-products and poultry packed off-premises and labeled as halal by the packer thereof shall be exempt from the record keeping requirements of this subdivision, provided that the package contains the name and address of the manufacturer or packer and the name of the person certifying such food or food products as halal.



201-G - Persons certifying as halal; filing with department.

201-g. Persons certifying as halal; filing with department. 1. Any person who certifies any non-prepackaged meat, meat preparations, meat by-products or poultry as halal, and any person who certifies any non-prepackaged food or food products as halal shall file with the department, in accordance with regulations set by the commissioner, a statement of such person's qualifications for providing such certification.

2. No person shall within this state manufacture, compound, brew, distill, produce, process, pack, sell or offer for sale any non-prepackaged meat, meat preparations, meat by-products, poultry or food or food products that are represented or branded as halal unless such person has, in accordance with regulations set by the commissioner, filed with the department the name, address, and telephone number of the person certifying such food or food product as halal.

3. Any food establishment or caterer that sells or offers for sale food or food products prepared on the premises or under its control that are represented as halal, shall file with the department the name, address, and telephone number of the person certifying the food or food products as halal. Food establishments and caterers selling or offering for sale food or food products prepared on the premises or under their control that are represented as halal shall post a "halal certification form" in a location readily visible to the consumer, and shall also provide a copy of such form to the department. The halal certification form shall contain the information and be in the form set forth below, in not less than twelve point type:

HALAL CERTIFICATION FORM Name of Establishment:_______________________________________________ Address:_____________________________________________________________ Name of Individual or Organization Certifying Food as Halal:______________________________________________________________ Address & Phone Number of Certifying Individual or Organization:________________________________________________________ Affiliation & Education of Certifying Individual or Organization:__________________________________________ The certifying individual or organization visits this establishment: ___time(s) daily ___time(s) weekly ___time(s) monthly ___time(s) yearly All meat sold or served by this establishment __is __is not halal. Describe halal food preparation process:_____________________________________________________________ We ___do ___do not exclusively sell or serve halal food. Establishment selling and serving both halal and non-halal food must complete the following: We __do __do not use separate ovens and sinks for halal and non-halal foods. We __do __do not use separate utensils, refrigerators, freezers and storage areas for halal and non-halal foods. All utensils and equipment __are __are not clearly identified as halal and non-halal. Non-halal products __are __are not mixed with halal products and then sold as halal.

4. Any food establishment or caterer that sells or offers for sale food or food products prepared on the premises or under their control that are represented as halal shall maintain a permanently bound logbook that shall include for each inspection visit of the person certifying their food or food products as halal, the signature and printed name of the person performing the inspection and the date and time of arrival at the establishment. The logbook shall be maintained for a period of not less than two years after the final entry, and shall be made available to the department upon request.

5. The department is authorized to inspect all food establishments and caterers selling or offering for sale food or food products represented as halal to ensure compliance with sections two hundred one-e and two hundred one-f of this article and this section, and the accuracy of any information supplied in accordance with such sections. The commissioner is authorized to promulgate rules and regulations as are necessary to further implement the provisions of sections two hundred one-e and two hundred one-f of this article and this section. The department shall develop and maintain a website that makes available to consumers copies of all forms and certification information that are required by this section.

6. Failure to comply with the requirements of sections two hundred one-e and two hundred one-f of this article and this section or the failure to conform sales practices to the information provided in the halal certification form pursuant to this section shall be punishable by a fine of not more than one thousand dollars for a first violation; not more than five thousand dollars for a second violation; and not more than ten thousand dollars for a third violation and each subsequent violation thereafter.



201-H - Notice of violation.

201-h. Notice of violation. In any case where the department, after consultation between the division responsible for halal law enforcement and counsel, determines a violation has occurred of any of the provisions of section two hundred one-e, two hundred one-f, or two hundred one-g of this article, it shall notify such person in writing, by regular mail, of the violations alleged, the grounds therefor, and the penalty assessed. After such person has been so notified, such information shall be available to the public, without charge, and shall include as a minimum the following:

1. the name and business address of the alleged violator;

2. the date of inspection of the premises by the department;

3. the violation that is alleged to have occurred; and

4. the amount of the penalty which has been assessed by the department.



201-I - Misbranding of certain fish species.

* 201-i. Misbranding of certain fish species. 1. As used in this section: (a) "escolar" shall mean any variety of fish known as escolar, walu, snake mackerel, or any other common name of the scientific species name lepidocybium flavorbrunneum.

(b) "oilfish" shall mean any variety of fish known as oilfish or any other common name of the scientific species name ruvettus pretiosus.

(c) "white tuna" shall mean the fish species known as albacore tuna, long fin tuna, or the scientific species name thunnus alalunga.

2. No person, wholesaler, distributor, retail food store or food service establishment shall willfully sell, offer for sale, distribute, import, or export the species of fish commonly known as escolar or oilfish under the name tuna, albacore tuna, white tuna, or any other species name, common or scientific, other than the recognized common or scientific species names for such species defined in subdivision one of this section.

* NB Effective January 7, 2017



202 - Unavoidable added poisonous or deleterious substances.

202. Unavoidable added poisonous or deleterious substances. Any poisonous or deleterious substance added to any food, except where such substance is required in the production thereof or cannot be avoided in good manufacturing practice, shall be deemed to be unsafe for the purpose of the application of subdivision two of section two hundred; but when such substance is so required or cannot be so avoided, the commissioner shall promulgate regulations limiting the quantity therein or thereon to such extent as he finds necessary for protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for the purposes of the application of subdivision two of section two hundred. While such a regulation is in effect limiting the quantity of any such substance in the case of any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of subdivision one of section two hundred. In determining the quantity of such added substance to be tolerated in or on different articles of food the commissioner shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article, and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.



202-A - False advertising.

202-a. False advertising. 1. An advertisement concerning a food or food product shall not be false or misleading in any particular.

2. No publisher, radio-broadcast licensee, advertising agency, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which the advertisement relates, shall be subject to the penalties provided by this chapter by reason of his dissemination of any false advertisement, unless he has refused on the request of the commissioner to furnish the name and address of the manufacturer, packer, distributor, seller, or advertising agency in the United States, who caused him to disseminate such false advertisement.

3. Whenever it appears to the satisfaction of the court in the case of a newspaper, magazine, periodical, or other publication, published at regular intervals (a) that restraining the dissemination of a false advertisement in any particular issue of such publication would delay the delivery of such issue after the regular time therefor, and (b) that such delay would be due to the methods by which the manufacture and distribution of such publication is customarily conducted by the publisher in accordance with sound business practice, and not to any method or device adopted for evasion of this section or to prevent or delay the issuance of an injunction or restraining order with respect to such false advertisement or any other advertisement, the commissioner shall exclude such issue from the operation of the restraining order or injunction.



202-B - Seizure and quarantine.

202-b. Seizure and quarantine. Whenever the commissioner or his duly authorized representative shall find distributed, offered or exposed for sale within this state, a food or food product which is unfit or unsafe for use as food, and its condemnation is required to protect the public health, he may seize, destroy or denature such product so that it cannot thereafter be used for food.

Whenever the commissioner finds, or has probable cause to believe, that any food or food product is adulterated or misbranded within the meaning of this article, he may affix to such food or food product a tag or other appropriate marking, giving notice that such food or food product is, or is suspected of being, adulterated or misbranded and has been quarantined, and warning all persons not to remove or dispose of such food or food product by sale or otherwise until permission for removal or disposal is given by the commissioner or his duly authorized representative. It shall be a violation of this article for any person to remove or dispose of such quarantined food or food product by sale or otherwise without such permission.

Before destruction of a food or food product following seizure or quarantine, the commissioner shall give the owner, proprietor or custodian of such food or food product ten days' notice in writing, to be served either personally or by mail, of a hearing for said owner, proprietor or custodian to show cause why such food or food product should not be destroyed in accordance with the provisions of law.

Following such hearing, the commissioner shall make a determination in accordance with the provisions of this chapter. The determination of the commissioner may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules, and such determination shall be final unless within thirty days from the date of service of a copy thereof upon the owner, proprietor or custodian a court proceeding is instituted to review such determination.

Whenever, following seizure or quarantine, a food or food product is found to be unfit or unsafe for use as food, the destruction and disposition of such food or food product, as well as any necessary storage, handling, or other incidentals between the time of seizure or quarantine and the destruction and disposition thereof, shall be the responsibility, both financially and otherwise, of the owner or other person having custody of such food or food product; provided, however, that such destruction and disposition shall be carried out only under the direction and immediate supervision of the commissioner or his duly authorized representative. Nothing in this section shall be construed as preventing the commissioner or his duly authorized representative from destroying and disposing of such food or food product found to be unfit or unsafe, where such procedure is warranted.



202-C - Proceedings to review, violations and remedies.

202-c. Proceedings to review, violations and remedies. The commissioner may refuse to approve any new food additive or color additive or combination thereof or new use of a pre-existing food additive or color additive on the ground that he is not satisfied as to its safety. The burden of satisfying the commissioner as to the safety of a food additive or color additive shall be upon the manufacturer or processor selling or offering or exposing the food additive or color additive or food product in which a food additive or color additive was used or is an ingredient. Whenever the commissioner is not satisfied as to the safety of a food additive or color additive or whenever he makes any decision (a) prohibiting the use of a food additive or color additive as unsafe; (b) prescribing the conditions under which it may be used or establishing a safe, permissible maximum for such food additive or color additive, his decision with respect thereto may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules and his determination shall be final unless within thirty days from the date of service thereof personally or by registered or certified mail upon the party affected thereby a court proceeding is instituted to review such action. Such application shall be made to the supreme court in the third judicial district.

The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with sections one hundred ninety-nine-a, two hundred and two hundred one of this article, and any rule or order respecting a food additive or color additive promulgated pursuant to sections one hundred ninety-nine-b and two hundred fourteen-b of this article and, in addition to any other remedy under this chapter or otherwise, may apply for relief by injunction to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. In an action instituted by the commissioner to enforce compliance with said sections one hundred ninety-nine-a, two hundred and two hundred one the commissioner shall not be required to prove that the food, food additive or color additive mentioned in the complaint is unsafe and the claim or defense of the defendant as to its safety shall be immaterial, provided, however, that the recognition by the federal food and drug administration of a food additive or color additive as safe may be alleged as a proper defense.



203 - Manufacture and sale of imitation maple, birch or walnut sugar and syrup prohibited.

203. Manufacture and sale of imitation maple, birch or walnut sugar and syrup prohibited. (a) 1. No person shall manufacture for sale, keep for sale, or offer or expose for sale, any sugar in imitation or semblance of maple sugar which is not pure maple sugar, nor any syrup in imitation or semblance of maple syrup, which is not pure maple syrup, nor shall any person manufacture, offer or expose for sale any sugar as and for maple sugar which is not pure maple sugar, nor any syrup as and for maple syrup which is not pure maple syrup.

2. For the purpose of this article the term "maple sugar" shall be deemed to mean sugar made from pure maple sap or pure maple syrup, and the term "maple syrup" shall be deemed to mean syrup made from pure maple sap.

(b) 1. No person shall manufacture for sale, keep for sale, or offer or expose for sale, any sugar in imitation or semblance of birch sugar which is not pure birch sugar, nor any syrup in imitation or semblance of birch syrup, which is not birch syrup, nor shall any person manufacture, offer or expose for sale any sugar as and for birch sugar which is not pure birch sugar, nor any syrup as and for birch syrup which is not pure birch syrup.

2. For the purpose of this article the term "birch sugar" shall be deemed to mean sugar made from pure birch sap or pure birch syrup, and the term "birch syrup" shall be deemed to mean syrup made from pure birch sap.

(c) 1. No person shall manufacture for sale, keep for sale, or offer or expose for sale, any sugar in imitation or semblance of walnut sugar which is not pure walnut sugar, nor any syrup in imitation or semblance of walnut syrup, which is not pure walnut syrup, nor shall any person manufacture, offer or expose for sale any sugar as and for walnut sugar which is not pure walnut sugar, nor any syrup as and for walnut syrup which is not walnut syrup.

2. For the purpose of this article the term "walnut sugar" shall be deemed to mean sugar made from pure walnut sap or pure walnut syrup, and the term "walnut syrup" shall be deemed to mean syrup made from pure walnut sap.



204 - Branding and labeling of maple, birch or walnut sugar and syrup mixtures.

204. Branding and labeling of maple, birch or walnut sugar and syrup mixtures. No person shall manufacture, sell or expose for sale, any compound or mixture as and for sugar which shall be made up of maple, birch or walnut sugar mixed with any other sugar or any other substance without branding or labeling the said sugar with a statement giving the ingredients of which it is made up. No person shall manufacture, sell, expose for sale or offer for sale any compound or mixture as syrup which shall be made up of maple, birch or walnut syrup mixed with any other syrup or ingredient without branding or labeling said syrup with a statement giving the ingredients of which it is made up. This shall not be construed to apply to a syrup or syrups manufactured and sold for medicinal purposes only.



204-A - Olive oil mixtures.

204-a. Olive oil mixtures. It shall be unlawful for any person to manufacture, pack, possess, sell, offer for sale and/or expose for sale any compound or blended oil of any kind which purports to be an olive oil mixture unless the container thereof be permanently and conspicuously labeled "compound oil" or "blended oil" with a statement of the different ingredients thereof and the specific percentage of olive oil, the total percentage of other vegetable oils and the specific percentage of each other ingredient comprising more than one-half of one per centum of the mixture. 1. As used in this section the following terms shall have the following meanings:

(a) "Olive oil" means the olive oil obtained solely from the fruit of the olive tree (olea europaea), to the exclusion of oils obtained using solvents or reesterification processes and of any mixture with oils of other kinds. For the purpose of product labeling such term means oil consisting of a blend of refined olive oil, and virgin olive oils fit for consumption as they are with a free acidity, expressed as oleic acid, of not more than one gram per hundred grams.

(b) "Olive-pomace oil" means oil obtained by treating olive pomace with solvents or other physical treatments, to the exclusion of oils obtained by reesterification processes and of any mixture with oils of other kinds.

(c) "Refined olive oil" means the olive oil obtained from virgin olive oils by refining methods which do not lead to alterations in the initial glyceridic structure. It has free acidity, expressed as oleic acid, of not more than 0.3 grams per hundred grams.

(d) "Virgin olive oil" means those oils obtained from the fruit of the olive tree solely by mechanical or other physical means under conditions, particularly thermal conditions, that do not lead to alterations in the oil, and which have not undergone any treatment other than washing, decanting, centrifuging and filtration. Virgin olive oils fit for consumption as they are include:

(1) "extra virgin olive oil" which means virgin olive oil which has a free acidity, expressed as oleic acid, of not more than 0.8 grams per hundred grams.

(2) "virgin olive oil" which means olive oil which has a free acidity, expressed as oleic acid, of not more than two grams per hundred grams.

(3) "ordinary virgin olive oil" which means virgin olive oil which has a free acidity, expressed as oleic acid, of not more than 3.3 grams per hundred grams.

2. (a) No additives are permitted in virgin olive oils.

(b) The addition of alpha-tocopherol to refined olive oil, olive oil, refined olive-pomace oil and olive-pomace oil is permitted to restore natural tocopherol lost in the refining process. The concentration of alpha-tocopherol in the final product shall not exceed 220mg/kg.

3. (a) The commissioner shall promulgate rules and regulations for the production and labeling of olive oils and olive-pomace oils presented and sold for human consumption in intrastate commerce. Those regulations shall substantially comply with the standards for the production and labeling of olive oil and olive-pomace oils of the prevailing international voluntary consensus trade organization formed for the development of standards on characteristics and performance of olive products and the promotion of trade and knowledge related to the accurate and honest presentation of such products, as amended, in the absence of specific federal standards of identity for olive oil.

(b) Failure to meet the standards promulgated pursuant to paragraph (a) of this subdivision shall render olive oil sold in intrastate commerce in the state misbranded.



204-B - Foods containing fats and/or oils.

204-b. Foods containing fats and/or oils. 1. (a) Notwithstanding any other provision of law, each individual fat and/or oil ingredient of a food commodity in package form intended for human consumption shall be declared by its specific common or usual name in its order of predominance in the food except that blends of fats and/or oils may be designated as such in their order of predominance as "vegetable", "animal", "marine" shortening, or combination of these, whichever is applicable if, immediately following the term, the common or usual name of each individual vegetable, animal, or marine fat or oil is given in parenthesis.

(b) For products that are blends of fats and/or oils and for foods in which fats and/or oils constitute the predominant ingredient, the listing of the common or usual names of such fats and/or oils in parenthesis shall be in descending order of predominance.

(c) In all other foods in which a blend of fats and oils is used as an ingredient, the listing of the common or usual names in parenthesis need not be in descending order of predominance if the manufacturer, because of the use of varying mixtures, is unable to adhere to a constant pattern of fats and/or oils in the product.

(d) Fat and/or oil ingredients not present in the product may be listed if they may sometimes be used in the product if such ingredients are identified by appropriate language or words indicating that such ingredients may not be present.

2. For the purposes of this section the term "food commodity in package form" shall be construed to mean a food commodity put up or packaged in any manner in advance of sale in units suitable for retail sale, which has been packaged at point of manufacture and which is not intended for consumption at point of manufacture and which is presently not exempt from placing the ingredients on the label.



204-C - Prepared horseradish.

204-c. Prepared horseradish. The term "prepared horseradish" means a clean, wholesome food product made with pure ground horseradish root, vinegar and salt, with or without the addition of oil of mustard. Sugar, spices and other flavorings, and either cream or vegetable oil may be used as optional ingredients provided they are listed on the label.



204-D - Adulteration of natural fruit juices.

204-d. Adulteration of natural fruit juices. Any person who shall knowingly sell, offer or expose for sale, or give away, any compound or preparation composed, in whole or in part, of any unwholesome, deleterious or poisonous acid, or other unwholesome deleterious or poisonous substance, as a substitute for the pure unadulterated and unfermented juice of lemons, limes, oranges, currants, grapes, apples, peaches, plums, pears, berries, quinces, or other natural fruits, representing such compound or preparation to be pure, unadulterated and unfermented juice of such fruits; or who, in the mixing, decoction, or preparation of food or drink, shall knowingly use any such compound or preparation in the place of, or as a substitute for, the pure unadulterated and unfermented juice of one or more of such fruits, shall be guilty of a misdemeanor.



205 - Defining honey.

205. Defining honey. The terms "honey," "liquid or extracted honey," "strained honey," or "pure honey," as used in this article, shall mean the nectar of flowers that has been transformed by, and is the natural product of the honey-bee, taken from the honeycomb and marketed in a liquid, candied or granulated condition.



206 - Relative to selling a commodity in imitation or semblance of honey.

206. Relative to selling a commodity in imitation or semblance of honey. No person or persons shall package, label, sell, keep for sale, expose or offer for sale, any article or product in imitation or semblance of honey depicting thereon a picture or drawing of a bee, beehive or honeycomb, or branded as "honey," "liquid or extracted honey," "strained honey" or "pure honey" which is not pure honey. No person or persons, firm, association, company or corporation, shall manufacture, sell, expose or offer for sale, any compound or mixture branded or labeled as and for honey which shall be made up of honey mixed with any other substance or ingredient. There may be printed on the package containing such compound or mixture a statement giving the ingredients of which it is made; if honey is one of such ingredients it shall be so stated in the same size type as are the other ingredients, but it shall not be packaged, sold, exposed for sale, or offered for sale as honey; nor shall such compound or mixture be branded or labeled with the word "honey" in any form other than as herein provided; nor shall any product in semblance of honey, whether a mixture or not, be sold, exposed or offered for sale as honey, or branded or labeled with the word "honey," unless such article is pure honey. A product which is in semblance or imitation of liquid honey shall be labeled as "honey flavored syrup" or "artificially honey flavored syrup", as is appropriate.



207 - Definition of vinegars and adulterated vinegars.

207. Definition of vinegars and adulterated vinegars.

1. The terms "cider vinegar," "apple cider vinegar," or words of similar import, shall be construed to mean the product made exclusively from the expressed juice of clean, sound, fresh apples, or parts of such apples, by alcoholic and subsequent acetous fermentations without distillation. The term "dried apple vinegar," or words of similar import, shall be construed to mean the product resulting from the alcoholic and subsequent acetous fermentations without distillation of the juice produced from clean, sound, dried apples, clean, sound, dried chopped apples, clean, sound, dried apple skins or cores, or clean, sound dried pomace.

2. The term "sugar vinegar" shall be construed to mean the product made by the alcoholic and subsequent acetous fermentations without distillation of solutions of sugar, syrup, molasses or refiner's syrup.

3. The term "malt vinegar" shall be construed to mean the product made by the alcoholic and subsequent acetous fermentations of an infusion of barley malt and/or cereals or a concentrate thereof which has been enzymatically converted by the malting process.

4. The terms "wine vinegar," "grape vinegar," shall be construed to mean the product made by the alcoholic and subsequent acetous fermentations of the juice of grapes or the acetous fermentation of wine, produced according to federal regulations.

5. The term "glucose vinegar" shall be construed to mean the product made by the alcoholic and subsequent acetous fermentations of sugar, molasses and/or other nutritive carbohydrate sweeteners.

6. The terms "spirit vinegar," "distilled vinegar," "grain vinegar," "white distilled vinegar," "white vinegar," shall be construed to mean the product made by the acetous fermentations of dilute ethyl alcohol.

7. All vinegars which contain less than four grams of acetic acid in one hundred cubic centimeters of the vinegar at twenty degrees centigrade, shall be deemed adulterated. Nothing herein shall be deemed to prohibit the manufacture of vinegar for consumption elsewhere than within this state, of such acid content as may be elsewhere required.

8. The product made by the destructive distillation of wood, known as pyroligneous acid, shall not be sold, offered, exposed or had in possession for sale, for food.

9. The terms blended vinegar, mixed vinegar, compound vinegar shall be construed to mean the product made by acetous fermentation of a blend of raw materials or a blend of two or more vinegars, suitably labeled according to law. The product may also be described as "_________ vinegar," the blank being filled in by any suitable and non-deceptive term that does not represent or suggest that the product consists solely of a vinegar described in subdivisions one through six of this section.

9-a. Manufacture and sale of vinegar and vinegar products defined in subdivisions one through six of this section shall not be deemed to be misbranded provided the product so defined is labeled in compliance with subdivision three of section two hundred one of this article.

10. Vinegar products other than those defined in subdivisions one through six of this section shall not be deemed to be misbranded or adulterated provided that the product source of the raw material shall be identified on the label by its common or usual name. This includes other fruit vinegars which shall be entitled "________ vinegar," the blank being filled in by the name of the fruit or fruit juices. Packages containing vinegars made from wine or fruits which have been reduced with water must be plainly marked or branded "reduced to ......... per centum acid strength," indicating the acidity to which they have been so reduced, or words equivalent thereto.

11. The manufacture and sale of the products made by the addition of safe and suitable flavorings and/or coloring ingredients to vinegars described in subdivisions one through ten of this section, and suitably labeled according to law shall not be deemed to be misbranded.



208 - Manufacture and sale of misbranded vinegar prohibited.

208. Manufacture and sale of misbranded vinegar prohibited. No person, firm or corporation shall manufacture, sell, offer, expose or have in possession for sale in this state:

1. Any vinegar defined herein not in compliance herewith.

2. Any vinegar or product in imitation of cider or apple vinegar which is not cider or apple vinegar unless the labeling complies with subdivision three of section two hundred one of this article.

3. As or for cider or apple vinegar any vinegar or product which is not cider or apple vinegar.



209 - Packages containing vinegar to be branded.

209. Packages containing vinegar to be branded. Every manufacturer or distributor of vinegar, as defined in section two hundred and seven of this chapter, shall plainly brand each cask, barrel or other container of such vinegar with his name and place of business, the kind of vinegar contained therein, in the terms defined in such section two hundred and seven, and the substance or substances from which it was made.

No person shall mark or brand as or for cider vinegar, or apple cider vinegar, or dried apple vinegar, any package containing that which is not cider vinegar, or apple cider vinegar, or dried apple vinegar, as defined in such section two hundred and seven.

Every person who sells any vinegar other than cider vinegar or apple cider vinegar not made from whole apples, or dried apple vinegar not made from dried whole apples or from dried chopped apples, except it be delivered to the purchaser in the unbroken branded package of the manufacturer or distributor, shall plainly and conspicuously mark or brand the receptacle or container in which such vinegar is delivered to the purchaser, whether such receptacle or container be furnished by the seller or purchaser, with a label showing the kind of vinegar, in the terms defined in such section two hundred and seven, so delivered and the substance or substances from which it was made.

Nothing herein shall be deemed to prohibit the sale of cider vinegar stock, provided it be sold as and for such and in compliance with the provisions of this article as to marking or branding. The term "cider vinegar stock" when used herein, shall be construed to mean acetified apple juice of less acidity than that required for vinegar which contains sufficient alcohol to develop the acidity required in vinegar.

The phrase "substance or substances from which it was made," when used in this section, shall, when applied to "cider vinegar" or "apple cider vinegar" not made from whole apples, be construed to mean the parts of the apples, such as skins and cores, from which the vinegar was made, and shall, when applied to "dried apple vinegar" not made from dried whole apples or dried chopped apples, be construed to mean the parts of the dried apples, such as skins, cores or pomace, from which the vinegar was made.



210 - Packaging in the shape of firearms.

210. Packaging in the shape of firearms. 1. No person, firm or corporation shall manufacture, sell, offer, export or have in possession for sale in this state any food or food products packed in a container in the shape of a firearm and for consumption from any such packaging. The provisions of this section shall not apply to any alcoholic beverages.

2. A violation of this section for a first violation shall be punishable by a civil penalty of at least fifty dollars but not more than two hundred dollars, but in no event shall the total penalty therefor exceed one thousand dollars. For a second or subsequent violation in any twelve month period a penalty of at least fifty dollars but not more than four hundred dollars shall be imposed for each violation, but in no event shall the total penalty exceed one thousand dollars for each day.

a. Each packaged food or food product shall constitute a violation.

b. Each day the food or food product is packaged shall constitute a separate violation.

c. Each day a violation is continued shall constitute a separate violation.



210-A - Pork processing.

210-a. Pork processing. For the purpose of preventing trichinosis, the commissioner is hereby authorized to require any person who manufactures, sells, offers for sale, or delivers any article of food containing any muscle tissue of pork customarily eaten without cooking to process such food in the manner prescribed by the department.



213 - Repacking fruit and farm produce.

213. Repacking fruit and farm produce. A person, firm or association who purchases fruit or farm produce in barrels, boxes or other packages, and empties, or causes to be emptied, such barrels, boxes or other packages, and repacks, or causes to be repacked therein the same or other fruit or farm produce, shall before any such repacked barrel, box or other package is sold, or offered or exposed for sale, erase or otherwise obliterate the name of the grower or producer, if found thereon.



214 - Guaranty established.

214. Guaranty established. 1. No dealer shall be prosecuted under the provisions of this article when he can establish a guaranty signed by the wholesaler, jobber, manufacturer or other party residing or having a place of business within the state from whom he purchased the articles to the effect that the same are not adulterated or misbranded within the meaning of this article. Said guaranty to afford protection shall contain the name and address of the guarantor and in such case the guarantor shall be amenable to the prosecutions, fines and other penalties which would attach in due course to the dealer under the provisions of this article.

2. It shall be the duty of the commissioner immediately upon the discovery of evidence that any article of food is adulterated or misbranded within the meaning of this chapter, to notify in writing the dealer selling the same and no guaranty shall exempt any dealer from prosecution if he shall continue to sell such article after having received such written notice.



214-A - Samples.

214-a. Samples. The commissioner is hereby empowered to enact, amend and repeal rules prescribing the number, nature and size of samples of food to be taken in the enforcement of this article.



214-B - Regulations.

214-b. Regulations. The authority to promulgate regulations for the efficient enforcement of this article is hereby vested in the commissioner. This article and the regulations promulgated thereunder shall be so interpreted and construed, however, as to effectuate its general purpose to enact state legislation uniform with the federal act approved June twenty-fifth, nineteen hundred thirty-eight, and all acts amendatory thereof and supplemental thereto.

The commissioner is hereby authorized (1) to adopt, in so far as practicable, the regulations fixing and establishing definitions and standards of identity and/or standards of quality, and tolerances, for foods or food products from time to time promulgated under the federal act or acts, and (2) to change or amend the regulations promulgated under this chapter fixing and establishing definitions and standards of identity, and/or standards of quality, and tolerances, so as to conform in so far as practicable, to those promulgated under the federal act or acts.

The commissioner shall hold a public hearing upon a proposal to promulgate any new or amended regulations under this article, except in the case of a proposal to adopt an applicable regulation promulgated under the federal act or acts.



214-C - (Enacted without section heading).

214-c. No provisions contained in sections one hundred ninety-eight, one hundred ninety-nine, two hundred, two hundred one, two hundred two, two hundred two-a, two hundred two-b and two hundred fourteen-b of this article shall be construed to alter, supersede or repeal any of the provisions of sections two hundred three to two hundred fourteen-a, inclusive, of this article, sections ninety-one, ninety-two and ninety-three of article five, or articles four, four-a, twelve-a, twelve-b, thirteen, thirteen-a and thirteen-b of this chapter, but each of said sections and articles shall continue in full force and effect.



214-D - Legislative finding and declaration of policy.

214-d. Legislative finding and declaration of policy. It is hereby recognized that appropriate investigations of potential advances in dairy and food technology sometime require the market testing of the advantages to, and acceptance by consumers, of variations in food from applicable definitions and standards of identity prescribed under this chapter.

It is therefore desirable from time to time for the commissioner to issue a temporary permit authorizing such market tests in order to provide useful marketing information and to continue to encourage technological advances in dairy and food processing.



214-E - Temporary marketing and manufacturing permits.

214-e. Temporary marketing and manufacturing permits. Any person, firm, partnership, corporation or association desiring a temporary permit to deviate from an existing dairy or food standard or regulation may file with the commissioner a written application on a form prescribed by the commissioner. The application shall include the following: (1) name and address of the applicant, (2) a full description of the proposed variation from the standard and the basis upon which the food so varying is believed to be wholesome and in the interest of the consumers. This description shall include the names, amounts of all ingredients and a sample of the label, (3) if the resulting product is similar to one for which there is now a definition, the applicant shall indicate the nature of the deviation and why it will be of benefit to consumers, (4) the applicant shall indicate the time for which the permit is desired and how the product will be distributed, (5) the commissioner must also receive a statement of the probable amount of such food to be distributed, the areas of distribution and the address at which such food will be manufactured, (6) the commissioner may require the applicant to furnish samples of the food varying from the standard and to furnish such additional information as may be deemed necessary for action on the application, and (7) the commissioner may, in issuing a temporary permit, specify a limited marketing area for the new food product under study and limit the time of such permit.

If the commissioner concludes that the variation may be advantageous to consumers and will not result in a lowering of health standards or promote fraud and deception, a temporary permit may be issued to the applicant. The terms and conditions of such permit shall be binding on the applicant. The period that the permit shall be in effect shall be at the discretion of the commissioner but shall not exceed one year.

The commissioner may after public hearing, revoke the permit for cause, which shall include but not be limited to the following: (1) violation by the permittee of the terms and conditions of the permit, (2) the application for permit contains an untrue statement of fact, or (3) the need therefore no longer exists.



214-F - Temperature requirements for manufacture, transportation and storage of certain foods.

214-f. Temperature requirements for manufacture, transportation and storage of certain foods. For the purpose of controlling and preventing the outbreak of deadly or dangerous human diseases such as botulism and salmonellosis, and to prevent economic and nutritional loss to consumers, the commissioner is hereby authorized to require any person, who manufactures, cans, bottles, sells, offers for sale, transports or stores any food which is considered a low-acid food or one which if improperly handled could tend to contain a potential health hazard or any food which if stored, transported or held under improper conditions of freezing or refrigeration would result in economic or nutritional loss to consumers, to manufacture, cook, pack, store or display for sale such foods in the manner prescribed by the commissioner in rules and regulations promulgated following a public hearing and after consultation with the state department of health except that no public hearing will be required if the commissioner adopts or amends such regulations to conform with appropriate rules and regulations, similar thereto, which have been adopted by the federal government. The provisions of this section and the regulations promulgated thereunder shall not apply to service food establishments under permit and inspection by the state department of health or by a local health agency which maintains a program certified and approved by the state commissioner of health.



214-G - Labeling of certain frozen foods.

214-g. Labeling of certain frozen foods. If any person, firm, corporation, partnership, association or any other business association sells at retail or displays for sale at retail any sea food, food fish or shellfish, any meat, meat by-product or meat food product capable of use as human food as those terms are defined in section ninety-six-g of this chapter, any poultry or poultry product capable of use as human food as those terms are defined in section ninety-six-z-21 of this chapter which has been frozen subsequent to being offered for sale or distribution to the ultimate consumer, it shall bear a label in the form to be prescribed by regulation of the commissioner which is clearly discernible to a customer that such product has been previously offered for sale in unfrozen form. No such sea food, food fish or shellfish, meat, meat by-product or meat food product, poultry or poultry product shall be sold unless in such a package or container bearing said label. The commissioner shall also have the power to prescribe by regulations the labeling of such products not sold by package or container.

(b) The provisions of this subdivision shall not be applicable in cities having a population of one million or more.



214-H - Unit pricing.

214-h. Unit pricing. 1. Consumer information required. Each person who sells, offers or exposes for sale in a retail store a consumer commodity shall disclose to the consumer the unit price and the total price of the commodity as provided in this section.

2. Definitions. a. "Consumer commodities" shall mean the following, however packaged or contained:

(1) food, including all material, solid, liquid or mixed, whether simple or compound, used or intended for consumption by human beings or domestic animals normally kept as household pets and all substances or ingredients to be added thereto for any purpose; and

(2) napkins, facial tissues, toilet tissues, foil wrapping, plastic wrapping, paper toweling, disposable plates; and

(3) detergents, soaps and other cleansing agents; and

(4) non-prescription drugs, female hygiene products and toiletries.

b. "Retail store" shall mean a store which sells consumer commodities at retail, which store is not primarily engaged in the sale of food for consumption on the premises, or which is not primarily engaged in a specialty trade which the commissioner determines, by regulation, would be inappropriate for unit pricing. An establishment which sells consumer commodities only to its members shall be deemed to be included within this definition unless the members must pay a direct fee to qualify for membership and the establishment is not required to collect sales tax on transactions with members, pursuant to article twenty-eight of the tax law.

c. "Unit price" of a consumer commodity shall mean the price per measure.

d. "Price per measure" shall mean:

(1) price per pound for commodities whose net quantity is expressed in units of weight, except for such commodities whose net weight is less than one ounce which shall be expressed as price per ounce and commodities in powdered form which purport to be or are represented for special dietary use solely as a food for infants by reason of its simulation of human milk or suitability as a complete or partial substitute for human milk which shall be expressed as price per reconstituted fluid ounce; provided that the same unit of measure is used for the same commodity in all sizes;

(2) price per pint or quart for commodities whose net quantity is stated in fluid ounces, pints, quarts or gallons or a combination thereof, except for such commodities in concentrated liquid or ready to feed form which purport to be or are represented for special dietary use solely as a food for infants by reason of its simulation of human milk or suitability as a complete or partial substitute for human milk which shall be expressed as price per reconstituted fluid ounce for commodities in concentrated liquid form and price per fluid ounce for commodities in ready to feed form; provided that the same unit of measure is used for the same commodity in all sizes sold in the retail establishment;

(3) price per one hundred for commodities whose net quantity is expressed by count, except as otherwise provided by regulation;

(4) price per foot for commodities whose net quantity is stated in units of length, except for such commodities whose net quantity exceeds one hundred feet, which shall be expressed as price per one hundred feet, and the "ply" count, if any, provided that the same unit of measure is used for the same commodity in all sizes;

(5) price per square foot or square yard, as appropriate, for commodities whose net quantity is expressed in units of area and the "ply" count, if any, provided that the same unit of measure is used for the same commodity in all sizes; or

(6) such other price per measure, including metric equivalents of the customary measures, as the commissioner shall by regulation permit. The commissioner shall establish such metric equivalents whenever he determines that any commodity subject to the provisions of this section is being sold, offered or exposed for sale by metric measure.

3. Exemptions. a. The provisions of this section shall not apply to the following consumer commodities:

(1) food sold for consumption on the premises;

(2) prepackaged food containing separate and identifiable kinds of food segregated by physical division within the package; and any other foods for which the commissioner determines, by rules and regulation, that unit pricing would not be meaningful;

(3) any food which is primarily or exclusively a gourmet or specialty food, provided that the commissioner determines by regulation that unit pricing would be impractical for such food, and provided further that such food is segregated and displayed as a gourmet or specialty food;

(4) any commodity whose net quantity as offered for sale is one pound, one ounce, one pint or quart, one hundred count, one foot, one hundred feet, one square foot, one square yard or equivalent metric units established by the commissioner, provided that it has the retail price marked plainly thereon;

(5) milk, and other similar low fat products such as two percent milk, one percent milk and skim milk, cream, melloream and vegetable oil blend whose net quantity as offered for sale is one half pint, one pint, one quart, one half gallon, one gallon, one half liter, one liter; frozen desserts such as ice cream, light ice cream, low-fat ice cream, fat-free ice cream, sherbet, sorbet, frozen yogurt, and any other product similar in appearance, odor and taste to such products whose net quantity as offered for sale is one half pint, one pint, one quart, one half gallon, one gallon, and multiples of quarts and gallons; and butter, vegetable spread, oleo margarine and margarine whose net quantity is one fourth pound, one half pound, one pound or multiples of one pound, one hundred twenty-five grams, two hundred fifty grams, five hundred grams or multiples of five hundred grams, flour whose net quantity as offered for sale is in five or ten pound bags;

(6) fresh food produce.

b. The provisions of this section shall not apply to convenience stores which include small stores which typically sell motor fuel, tobacco products, fast food and beverages and do not offer sufficient quantity of consumer commodities to make unit pricing useful to consumers or to any retail store having had annual gross sales of consumer commodities in the previous calendar year of less than two and one-half million dollars, unless the store is a part of a network of subsidiaries, affiliates or other member stores, under direct or indirect common control, with five or more stores located in New York, which, as a group, had annual gross sales the previous calendar year of two and one-half million dollars or more of consumer commodities.

4. Means of disclosure. A consumer commodity sold, or offered for sale or exposed for sale, subject to this section, shall have the unit price and total price disclosed to the consumer in one of the following ways:

a. if the item is conspicuously visible to the consumer, by the attachment of a stamp, tag or label directly under the item on the shelf on which the item is displayed, or, in the case of refrigerated items not displayed on shelves, in a manner to be prescribed by regulation; or

b. if the item is not conspicuously visible to the consumer, by a sign or list conspicuously placed near the point of procurement, or by affixing the unit price and total price on the commodity itself.

5. The commissioner may promulgate regulations to effectuate this section.

6. Nothing in this section shall be construed to conflict with or limit section one hundred ninety of this chapter.

7. Violations and penalties. a. A violation of this section shall be subject to the applicable penalties of this chapter except for the penalties specified in section forty-one thereof.

For purposes of this section, each group of identical consumer commodities for which on any single day the total selling price or price per measure is not displayed in accordance with this section or the regulations promulgated thereunder shall be considered a violation of this section. Improper unit pricing caused by nonintentional technical errors, however, shall not constitute a violation.

b. Each group of units not unit priced or improperly unit priced shall constitute a violation. Each individual unit, however, not unit priced or improperly unit priced shall not constitute a violation unless displayed alone.

c. Each day a violation is continued shall constitute a separate violation.

d. The provisions of this section and the regulations promulgated hereunder may be enforced concurrently by the director of a municipal consumer affairs office or a municipal director of weights and measures.

8. Preemption. Except as provided in paragraph b of subdivision three of this section, any local law, ordinance, rule or regulation relating to labeling, displaying or other disclosure of the price per measure of any commodity must be consistent with the provisions of this section and the rules and regulations adopted hereunder.



214-J - Small quantities of fruits and vegetables.

214-j. Small quantities of fruits and vegetables. Fresh fruits and vegetables prepackaged and offered for sale at retail shall be made available in small quantities upon customer request. A prominent and conspicuous sign reading "small quantities of prepackaged fresh fruits and vegetables are available upon request" shall be displayed. Such sign shall be located not more than thirty feet from the prepackaged display. The commissioner shall adopt such rules and regulations as are necessary for the proper application, administration and enforcement of these provisions.

As used in this subdivision, "small quantity" means an amount, by weight or volume, smaller than the amount offered for prepackaged sale.



214-K - Sale and labeling of charcoal.

214-k. Sale and labeling of charcoal. Charcoal and charcoal briquettes shall be sold by weight and each container in which charcoal or charcoal briquettes is sold or delivered in quantities of one hundred pounds or less shall be plainly and conspicuously marked to show the net quantity of the contents in letters and figures commensurate with the size of the container as shall be determined and fixed by the commissioner, and shall also bear the legend "CAUTION--FOR INDOOR USE COOK ONLY IN PROPERLY VENTILATED AREAS", or a substantially similar legend as may be approved by the commissioner, in a size commensurate with the size of the container and so placed on the container as shall be determined and fixed by the commissioner. This section shall apply to the city of New York.



214-L - Sale of talc coated rice prohibited.

214-l. Sale of talc coated rice prohibited. 1. As used in this section, the following terms shall have the following meanings:

a. "Talc coated rice" shall mean milled rice which is coated in whole or in part, with glucose and talc.

b. "Talc" shall mean the color additive which is a finely powdered, inactive, hydrous magnesium silicate sometimes containing a small proportion of aluminum silicate.

2. No person shall sell, offer to sell, or expose for sale any rice which has been coated or treated in any manner with talc.

3. A violation of this section shall be punishable by a civil fine not to exceed one thousand dollars on the first offense and ten thousand dollars on any subsequent offense.

4. It shall be an affirmative defense to a violation of this section that the person did not know and could not reasonably have known that the rice contained talc.



214-M - Labeling of certain food products.

214-m. Labeling of certain food products. If any person, firm, corporation, partnership, association or any other business association which processes, manufactures or imports food products has placed upon or accompanying the shipping container, shipping case, pallet or invoice of such food products, any information, whether in coded form or otherwise, which specifies the expiration, "use by" date or similar date; or the lot, batch, date of manufacture or processing or other information regarding the identity of the food product; it shall be unlawful to willfully alter, mutilate, destroy, obliterate or remove such information other than in connection with the destruction of the entire shipping container, shipping case, pallet or invoice. The provisions of this section and any regulations promulgated hereunder shall not be deemed to require any manufacturer, processor or importer of food products to so label any food product prior to distribution in the state or to prevent a manufacturer, processor or importer of food products from correcting or causing to be corrected any of the information accompanying the shipping container, shipping case, pallet or invoice. The provisions of this section shall not affect any provision of federal, state or local law, ordinance, rule or regulation regarding the placing of an expiration or "use by" date on the retail container of any food product.



214-N - Treatment and sale of apple cider.

214-n. Treatment and sale of apple cider. 1. As used in this section, the following terms shall have the following meanings:

(a) "Apple cider" or words of similar import means a product made exclusively from the expressed, unfermented juice of fresh apples or parts thereof.

(b) "Treat" or "treated" means any approved action or activity undertaken to prevent, reduce to acceptable levels, eliminate or render harmless a pertinent pathogen.

(c) "Pertinent pathogens" means the most resistant microorganisms of public health significance, and shall include, but not be limited to E. Coli O157:H7 and cryptosporidium parvum. The commissioner is hereby authorized to include additional pathogens within this definition as he or she deems necessary and vital to the protection of public health.

(d) "Person" includes any individual, partnership, corporation or association.

(e) "Five log" means a 99.999% reduction in pertinent pathogens.

2. Any person who manufactures, processes, sells or exposes for sale apple cider shall implement an established process to treat such cider that will consistently produce, at a minimum, a five log reduction, for at least as long as the shelf life of the product when stored under normal and moderate abuse conditions, in the pertinent pathogens.

3. This section shall not apply to the sale of apple cider for use in the production and manufacture of hard cider, vinegar and wine.

4. Any person who knowingly violates the provisions of this section shall be subject to a civil penalty of up to one thousand dollars for the first violation and for any subsequent violation.

5. The commissioner is hereby authorized to adopt rules and regulations, in addition to those authorized in paragraph (c) of subdivision one of this section, as are necessary to carry out the provisions of this section.






Article 17-A - (Agriculture & Markets) ENRICHMENT OF CERTAIN FOODS

215 - Declaration of policy.

215. Declaration of policy. Since nineteen hundred forty-five the legislature has recognized the need for providing satisfactory nutritional levels in bread and flour. The legislature now finds that undernourishment still exists in a substantial number of families in this state including, but not limited to, families whose diet is restricted by economic, cultural, or social factors.

In order to insure that these nutritional guarantees apply notwithstanding cultural and other differences in dietary patterns, the legislature hereby extends the authority of the commissioner of agriculture and markets to require the enrichment of food products, to include other staple foods such as rice, macaroni and noodle products.

The legislature also finds that in the interest of public health, the statutory enrichment program should be made more flexible in order to take advantage of present and future developments in nutritional knowledge and food technology.



215-A - Standards for enriched foods.

215-a. Standards for enriched foods. 1. The commissioner is hereby authorized and empowered to establish after public hearing definitions, standards of identity and standards of enrichment for any or all of the food products within the following categories:

(a) wheat flour, corn flour and related products;

(b) bread, rolls and related bakery products;

(c) milled rice;

(d) macaroni and noodle products.

2. The standards of enrichment so established may prescribe maximum and minimum amounts of vitamins, minerals and other nutrients which enriched products must contain, or such standards may prescribe single level requirements, with provisions for a reasonable overage within the limits of good manufacturing practice. In establishing such standards of enrichment, the commissioner shall conform, insofar as he finds practical, to standards of enrichment promulgated by the secretary of health, education and welfare pursuant to the federal food, drug and cosmetic act, and acts amendatory thereof. Any standard established by the commissioner after public hearing may be amended without hearing, if the amendment substantially conforms to standards promulgated under the federal act.



215-C - Rules and regulations.

215-c. Rules and regulations. The commissioner is hereby authorized and empowered to promulgate, amend and repeal rules and regulations to carry out and give full force and effect to the provisions of this article including rules and regulations prescribing the methods which may be used to accomplish the enrichment of the food products governed by this article and rules and regulations governing the labeling of enriched foods.






Article 17-B - (Agriculture & Markets) LICENSING OF FOOD SALVAGERS

216 - Application of article.

216. Application of article. The general purpose of this article is to protect the public safety and health by controlling the salvaging of damaged or contaminated food, food products and devices which come into intimate contact with food or food products.



217 - Definitions.

217. Definitions. (a) The term "food salvager" as used in this article, means a person engaged in the business of reconditioning, labeling, relabeling, packing, repacking, sorting, cleaning, culling, or by other means salvaging food or food products, single service food containers and utensils, soda straws, paper napkins or any product of a similar nature that may have become damaged, contaminated, adulterated or misbranded as a result of fire, flood, transit wreck, accident or other cause, or by water, smoke, chemicals, or any other adulterating agents. The term food salvager shall not include a person who collects donated farm salvage from lands owned, occupied or leased by such person with the intent to donate such farm salvage to a charitable not-for-profit organization provided that such salvage is in fact so donated. A person who manufactures animal feed or an animal feed ingredient from food products in a facility registered pursuant to section one hundred twenty-nine of this chapter shall not be considered a food salvager based on such activity.

(b) "Donated farm salvage" shall mean an agricultural crop that is unharvested, surplus or unmarketable but otherwise nutritious and edible.



218 - License required.

218. License required. No person shall act as a food salvager unless licensed by the commissioner as provided in this article.



219 - Application.

219. Application. Application for license as a food salvager shall be made upon a form prescribed by the commissioner. The applicant shall satisfy the commissioner of his or her character and that he or she has adequate physical facilities for salvaging food and food products. If so satisfied, the commissioner shall issue to the applicant a non-transferable license, which will expire on the thirtieth of June of the next even numbered year following its issuance. Application for renewal of such license for a period of two years shall be made biennially, upon a form prescribed by the commissioner and submitted no later than thirty days prior to the expiration of the existing license. Where a person operates more than one salvage warehouse a separate license is required for each location.



220 - Granting or revoking licenses.

220. Granting or revoking licenses. The commissioner may decline to grant a license or may suspend or revoke a license already granted, after due notice to the applicant or licensee by mail or otherwise and opportunity to be heard, when it appears (1) that any statement in the application or upon which it was issued is or was false or misleading, (2) that the applicant or licensee does not have adequate physical facilities for salvaging food and food products, (3) that the applicant has been convicted of a crime, or (4) that the applicant or licensee has failed to comply with any of the provisions of this chapter or rules and regulations promulgated pursuant thereto.



221 - Review.

221. Review. The action of the commissioner in refusing to grant a license, or in suspending or revoking a license, may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules and the decision of the commissioner shall be final unless within thirty days from the date of service thereof on applicant or licensee a proceeding is instituted to review such action.



222 - Rules and regulations.

222. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary.






Article 18 - (Agriculture & Markets) WOOD PRODUCTS DEVELOPMENT

225 - Wood products development council.

225. Wood products development council. 1. There is hereby established within the department a wood products development council. Such council shall consist of the commissioner, the commissioners of environmental conservation and economic development, or their designees, and ten other persons to be appointed by the governor, including one member on the recommendation of the temporary president of the senate; one member on the recommendation of the speaker of the assembly; one member on the recommendation of the minority leader of the senate; and one member on the recommendation of the minority leader of the assembly. Of the members so appointed, at least one member shall be a sawmill owner, one member shall be a secondary wood products manufacturer, one member shall be a logger, one member shall be a maple syrup producer, one member shall be a commercial forest owner, one member shall be a nonindustrial forest owner, one member shall be a representative of a statewide forest industry organization, and one member shall be a representative of a statewide forest landowners association. Members shall be appointed for a term of three years and may serve until their successors are chosen, provided, however, that of the members first appointed, three shall serve for a term of one year, three shall serve for a term of two years, and four shall serve for a term of three years. The governor shall select a member of the council to serve as chairperson. Council members shall not receive compensation for their services, but may be paid their actual and necessary expenses incurred in serving upon the council.

2. The council shall work with wood-using manufacturers to increase the economic contributions and employment opportunities related to the practice of forestry and manufacture of wood products in New York state. The council shall give priority to increasing private investment in working forests; maintaining access to working and family forests; coordinating policy and permitting issues with state agencies, academia and the private sector; working to improve public understanding of and appreciation for forestry and forest products; and increasing export and market opportunities for New York forest products. The council shall deliver an annual report outlining its work and making recommendations with regard to economic development and marketing initiatives and research and development initiatives consistent with the purposes of the council. The report shall be delivered to the governor, the speaker of the assembly, the temporary president of the senate, the minority leader of the assembly and the minority leader of the senate.

3. The department shall provide necessary support services to the council, including, within funds available, the appointment of an executive director to coordinate the work of the council.






Article 19 - (Agriculture & Markets) REFRIGERATED WAREHOUSES AND LOCKER PLANTS

230 - Definitions.

230. Definitions. As used in this article: 1. The term "refrigeration," shall mean the storage or keeping of articles of food in a refrigerated warehouse at or below a temperature above zero of forty-five degrees Fahrenheit.

2. The term "refrigerated warehouse" shall mean any establishment or structure, or portion thereof, where space is rented or hired for the storage of food at or below the temperature of forty-five degrees Fahrenheit for more than thirty days.

3. The term "temporary storage place" shall mean any establishment or structure, or a separate and distinct portion thereof, artificially cooled to or below a temperature above zero of forty-five degrees Fahrenheit, in which food is stored for periods in no case exceeding thirty days.

4. The term "locker plant" shall mean any building, or portion thereof, under such chemical refrigeration, in which individual compartments or lockers, each of not more than one hundred cubic feet capacity, are rented for the purpose of freezer storage of articles of food.



231 - Licenses, issuance of.

231. Licenses, issuance of. No person or corporation shall maintain or operate any refrigerated warehouse and/or locker plant unless licensed by the commissioner. Application shall be made upon a form prescribed by the commissioner. The applicant shall satisfy the commissioner of his or her character, financial responsibility, and competency to operate a refrigerated warehouse or locker plant. The commissioner, if so satisfied, shall issue to the applicant a license or licenses which will expire on the thirtieth of September of the next odd numbered year following its issuance. Application for renewal of such license or licenses for a period of two years shall be made biennially, upon a form prescribed by the commissioner and submitted no later than thirty days prior to the expiration of the existing license or licenses.



232 - Licenses, suspension or revocation of; review.

232. Licenses, suspension or revocation of; review. The commissioner may suspend a license if any warehouse or locker plant covered by the license shall be found to be conducted in an insanitary manner, such suspension to continue until the unsatisfactory conditions of sanitation are corrected. The commissioner may, after opportunity be given to the licensee to be heard, revoke a license (a) if it appears that any statement upon which the license was issued is false or misleading, (b) if the licensee violates any of the provisions of this chapter, or (c) if the financial condition of the licensee changes so as to imperil the interests of those who store food in the warehouse or locker plant of the licensee, or of those who extend credit upon the security of goods so stored.

The action of the commissioner in refusing to grant a license, or in revoking or suspending a license, shall be subject to review by a proceeding under article seventy-eight of the civil practice law and rules, but the decision of the commissioner shall be final unless within thirty days from the date of the order embodying such action such proceeding to review has been instituted.



233 - Licensee to render financial statements.

233. Licensee to render financial statements. A licensee shall from time to time, when required by the commissioner, make and file with the commissioner a verified statement exhibiting his or its financial condition as of a date to be prescribed by the commissioner. Such statements shall be received by the commissioner on a confidential basis and shall not be open to public inspection.



234 - Records to be kept by refrigerated warehouse licensee.

234. Records to be kept by refrigerated warehouse licensee. The refrigerated warehouse licensee shall assign to each lot of food, when received for storage in a refrigerated warehouse, a distinguishing lot number for the purpose of identification, and shall keep an accurate record of such lot number, and shall also make and keep a record of the date of the receipt and of the date of removal of each lot of food.



234-A - Records to be kept by locker plant licensee.

234-a. Records to be kept by locker plant licensee. The locker plant licensee shall assign a designating number to each locker and keep an accurate record of the name and address of lessee of each locker, by its designated number.



235 - Marking of food held under refrigeration.

235. Marking of food held under refrigeration. No person or corporation shall place, receive or keep in a refrigerated warehouse any article of food, except fruits and vegetables, unless plainly marked or tagged, either upon the container in which it is stored or upon the article of food itself, with the identification lot number assigned and recorded pursuant to the foregoing section.



236 - Removal of marks.

236. Removal of marks. It shall be unlawful for any person to alter, mutilate, destroy, obscure, obliterate, or remove any mark or tag required by this article to be placed on any article of food or the container thereof while the same is stored in a refrigerated warehouse.



237 - Reports of holdings.

237. Reports of holdings. Licensed refrigerated warehouses shall submit monthly reports to the commissioner, upon a form to be prescribed by him, setting forth the quantity of each and every food product stored in the refrigerated warehouse of the licensee, except holdings in break-up rooms, processing rooms and ice cream hardening rooms. Such reports shall be filed on or before the fifth business day of each month and shall show the holdings on the last day of the preceding month.



238 - Exemptions as to locker plants.

238. Exemptions as to locker plants. Sections two hundred thirty-four, two hundred thiryt-five two hundred thirty-six, and two hundred thirty-seven of this chapter shall apply to locker plants, only, when, in addition to their locker operations, such plants conduct a refrigerated warehouse business within the meaning of the law.



239 - Unfit food to be condemned.

239. Unfit food to be condemned. No article of food shall be placed, received, or kept in any refrigerated warehouse or locker plant unless the same is in an apparently pure and wholesome condition. The commissioner may seize and condemn any articles of food in any refrigerated warehouse or locker plant which are found to be unfit for consumption; and such articles of food shall be destroyed or otherwise disposed of so as to prevent their being used for food.



240 - Length of storage period.

240. Length of storage period. 1. No person or corporation shall keep or permit to remain in any refrigerated warehouse or locker plant any article of food beyond the time when it is sound and wholesome and fit to remain in storage. If any article of food is found to be fit for immediate consumption, but unfit for further storage, such article of food shall at once be removed from storage and not again stored. No article of food shall be kept or permitted to remain in any refrigerated warehouse for a longer aggregate period than twenty-four calendar months, except by order of the commissioner. Upon evidence satisfactory to him that the food is sound and wholesome and fit for further storage, the commissioner may, in his discretion, grant an extension of the storage period. He may, in his discretion, cause any articles of food to be examined to ascertain if the food is sound and wholesome and fit for further storage.

2. In the event that any article of food is held in a refrigerated warehouse for a period of longer than twenty-four calendar months without extension having been applied for and granted by the commissioner, and that neither the operator of the refrigerated warehouse nor the commissioner can locate the owner of the said article of food, after ten days' notice by registered mail directed to the last known address of such owner, then, and in that event, the commissioner shall have the power to order the disposition and sale of the said article of food for the purpose of payment of charges for storage or other valid liens against same. If a sale as herein provided is ordered by the commissioner, the proceeds of such sale shall be applied, first, to the payment of any and all charges for storage and service in connection with said property, and second, for any other valid liens against the said property. Any balance then remaining from the proceeds of the sale shall be paid to the owner of the said property, if such owner can be located; and, in the event the owner cannot be located within one year of date of notification, then any balance shall be paid into the treasury of the state of New York.

3. If through non-use of any locker or lockers by the lessee thereof during a period of twelve calendar months, or if for any reason it becomes apparent to the operator of a locker plant that articles of food are possibly being held in any locker or lockers for a period beyond the time when such articles of food may be sound and wholesome or fit to remain in storage, he shall notify the lessee to immediately inspect the contents of his locker or lockers; and, if any article of food is found unfit for further storage, the operator shall require its prompt removal.

4. If the operator of the locker plant, after ten days' notice by registered mail directed to the last known address of such lessee, is unable to locate the lessee of the said locker or lockers, then, and in that event, he shall so notify the commissioner. The commissioner shall thereupon cause the articles of food to be examined, and, if found fit for immediate consumption, he shall have the power to order the disposition and sale of the said article or articles of food for the purpose of payment of the locker charges or other valid liens against same. If a sale as herein provided is ordered by the commissioner, the proceeds of such sale shall be applied, first, to the payment of any and all charges due the locker plant operator for rental and service, and, second, for any other valid liens against the said property. Any balance then remaining from the proceeds of the sale shall be paid to the owner of the said property if such owner can be located; and, in the event that the owner cannot be located within one year of date of notification, then any balance shall be paid into the treasury of the state of New York.

5. In carrying out any order of the commissioner for sale or disposition of any property under the provisions of sections two hundred and thirty-nine or two hundred and forty of this chapter, the owner or operators of the refrigerated warehouse or locker plant are hereby relieved from any liability to the original owner or any other person or persons for the custody of said property, and from any legal liability under any warehouse receipt issued and outstanding covering the said property.



241 - Transfer of food held in refrigerated warehouse.

241. Transfer of food held in refrigerated warehouse. The transfer of any food from one refrigerated warehouse or locker plant to another for the purpose of evading any provisions of this article is hereby prohibited.



242 - Power of commissioner to investigate.

242. Power of commissioner to investigate. The commissioner shall have power to investigate any transaction in connection with the operation of any refrigerated warehouse or locker plant, and may examine the records of any person or corporation applying for or holding a license; but information relating to the general business of the applicant or licensee which may be disclosed by such investigation, and which is not related to the immediate purpose thereof, shall be deemed of a confidential nature by the commissioner.



243 - Rules and regulations.

243. Rules and regulations. The commissioner shall adopt and promulgate such rules and regulations to supplement and give full effect to the provisions of this article as he may deem necessary. Such rules and regulations shall be filed and open for public inspection at the principal office of the department, and shall have the force of law.






Article 20 - (Agriculture & Markets) LICENSING OF FARM PRODUCTS DEALERS

244 - Statement of policy and application of article.

244. Statement of policy and application of article. 1. This article is enacted in the exercise of the police power of the state and its purposes generally are to suppress and prevent unfair and fraudulent practices in the marketing within this state of farm products produced therein and to safeguard the producers and dealers of this state in certain marketing transactions relative to such farm products. This article shall apply only to transactions concerning farm products produced within this state, or concerning livestock produced outside the state when such transactions are either entered into or attempted within the state, and where such transactions involve a dealer doing business within this state. Farm products shipped from a point within this state shall be presumed to have been produced within the state.

2. (a) This article shall not apply to the sale of farm products at auction held at the premises of the owner of said farm products and where said sales do not exceed one sale a year, nor to any agricultural cooperative corporation as defined in subdivision (a) of section one hundred eleven of the cooperative corporations law when receiving, processing, and marketing farm products of its producer members, nor to persons required to file and maintain a mandatory surety under the federal packers and stockyards act with respect to their transactions regulated under that act.

(b) The licensing, bonding and stated grape price provisions of this article shall not apply to: (i) any person whose annual dealings in farm products do not exceed the sum of ten thousand dollars; or (ii) any agricultural cooperative with respect to the receipt, processing and marketing of grapes or grape products of its producer members or non-members of such cooperative on the basis of their patronage, provided, however, that the annual purchase of grape or grape products from non-members of such cooperative shall not exceed the sum of one hundred thousand dollars; or (iii) a charitable not-for-profit organization which receives for distribution donated farm salvage, as defined in section two hundred seventeen of this chapter.



245 - Definitions.

245. Definitions. 1. "Farm products" includes all agricultural, horticultural, floricultural, and vegetable and fruit products of the soil, Christmas trees, livestock and meats, poultry, nuts, honey, maple tree sap and maple products produced therefrom, wool, hides, hay, straw and grains; but shall not include eggs, dairy products or timber products, except as hereinabove set forth.

2. "Dealer" means any person who buys or receives farm products from a producer for resale, or arranges, facilitates or brokers the sale of farm products from a producer to a dealer or any other person; and shall also include "commission merchants", "net-return dealers", "brokers" and "processors". A "commission merchant" means any person engaged in the business of receiving farm products for sale on commission, however computed. A "net-return dealer" means a dealer who solicits or receives shipments of farm products under a promise to pay for the same on the basis of current market prices on receipt or at a price bearing some specified premium above or below established market quotations. A "broker" means any person engaged in the business of negotiating sales and purchases of farm products for or on behalf of the vendor or the purchaser. A "processor" means any person who bakes, brines, bottles, cans, concentrates, dehydrates, dresses, dries, freezes, juices, packages, pickles, preserves, presses or waxes and/or encloses such stabilized farm products, or their derivative products, in any container, whether or not hermetically sealed, provided, however, that a person who buys farm products only for sale, including sale in a processed form, at retail to the ultimate consumer shall not be deemed a dealer for purposes of this article. Sale at retail to the ultimate consumer shall not include sales to industrial, institutional, commercial or agricultural users.

3. "Prompt payment" means payment within thirty days of the date farm products sold by a producer to a dealer are delivered to such dealer, or other person as the purchaser may designate, or such other period of time as otherwise agreed upon in a writing signed by the dealer and the producer on or before delivery of said farm products, provided that in no event shall such period exceed one hundred twenty days from said date of delivery.

4. "Producer" means any person who grows farm products or sells livestock within this state.

5. "Person" means any individual, corporation, partnership or association.

6. "Poultry" means any live or slaughtered domesticated chicken, duck, turkey, goose, pheasant, squab or guinea hen.

9. "Bond" means a bond executed by a surety company authorized to do business in this state.

10. "Letter of credit" means an irrevocable letter of credit conforming to article five of the uniform commercial code, and executed by a bank or trust company authorized to do business in this state.



246 - Unlawful conduct.

246. Unlawful conduct. It shall be unlawful: 1. For any person to act as a dealer unless licensed pursuant to the provisions of this article.

2. For any dealer to make any fraudulent charge in respect to any farm product.

3. For any dealer to reject or fail to account and make prompt payment, without reasonable cause, for any farm products, bought or contracted to be bought or negotiated to be bought by such dealer.

4. For any dealer to discard, dump or destroy, without reasonable cause, any farm products received by him or her.

5. For any dealer to make any false or misleading statement, or other misrepresentation concerning the condition, quality, grade, quantity or disposition of or condition of the market for any farm products received by or bought or contracted to be bought by such dealer, or the purchase or sale of which is negotiated by such dealer.

6. For any dealer directly or indirectly to purchase for his or her own account farm products received by him or her for sale on commission, without prior authority from or without notifying the consignor thereof.



247 - Power of commissioner to investigate.

247. Power of commissioner to investigate. The commissioner and his or her authorized representatives shall have access to and may enter at all reasonable hours all places where farm products are being held, packaged, processed or stored, or where such farm products are being bought, sold or handled, and shall have access to the books, papers, records and documents relating to transactions involving farm products, and shall have the power to inspect and copy the same, and may take testimony under oath concerning any matter related to the administration and enforcement of this article. Any information relating to the business disclosed by such investigation shall be held by the commissioner as confidential except that such information may be disclosed in the administration and enforcement of this article. In the event any person refuses the commissioner or his or her authorized representatives access to any premises, the commissioner may apply to the state supreme court for an administrative inspection warrant which shall be granted upon a showing by the commissioner that the premises sought to be inspected are or may be utilized by such person to conduct any activity subject to regulation under this article.



247-A - Liability to person injured.

247-a. Liability to person injured. Any dealer, who violates any provisions of section two hundred forty-six of this article, shall be liable to the person injured thereby for the full amount of damages resulting from such violation.



248 - Dealers to be licensed and to provide security and to deposit fee.

248. Dealers to be licensed and to provide security and to deposit fee. 1. (a) No person shall act as a dealer unless licensed as provided in this article. Application shall be made upon such forms and at such times as prescribed by the commissioner. Renewal applications shall be submitted to the commissioner at least thirty days prior to the expiration of the existing license. No action will be taken on applications deemed incomplete by the commissioner. The applicant shall furnish evidence of his or her good character, financial statements, prepared and certified by a certified public accountant when required by the commissioner, and evidence that he or she has adequate physical facilities for receiving and handling farm products or processing farm products if he or she is to act as a dealer. The commissioner, if so satisfied, shall issue to such applicant, upon the filing of a bond or letter of credit and upon payment of a fee to be deposited into the agricultural producers security fund as hereinafter provided, a license entitling the applicant to conduct the business of a dealer in farm products for a period of one year. Notwithstanding any other provision of this section, an applicant who intends to pay and a licensee who pays upon delivery for purchases of farm products from producers, in cash, or cash equivalent, including only certified or bank check, money order, electronic funds transfer, or by debit card, shall be exempt from filing a bond or letter of credit. In the event that a licensee who has been so exempted from filing a bond or letter of credit fails to pay cash or a cash equivalent upon delivery for any purchase of farm products from a producer, such licensee shall file a bond or letter of credit as otherwise required by this section with the commissioner no later than ten business days from the date the commissioner notifies the licensee that such bond or letter of credit is required.

(b) The commissioner is authorized to stagger the commencement of the license year among licensees, and shall prorate the license application fee and agricultural producers security fund fee accordingly. Notwithstanding any other provision of law to the contrary, the commissioner is hereby authorized and directed to deposit all license fees received pursuant to this section in the agricultural producers security fund.

2. Before commencing or doing any business for the time for which a license has been issued, said license shall be enclosed in a suitable wood or metal frame having a clear glass space and a substantial wood or metal back so that the whole of said license may be seen therein, and shall be posted and at all times displayed in a conspicuous place in the room where such business is carried on, so that all persons visiting such place may readily see the same.



249 - Granting, revoking or suspending licenses.

249. Granting, revoking or suspending licenses. The commissioner may decline to grant or renew a license, or revoke or suspend a license already granted, upon due notice and opportunity for a hearing to the applicant or licensee, and upon finding of one or more of the following:

1. That the licensee or applicant has violated any provision of section two hundred forty-six of this article.

2. That the licensee has made a general assignment for the benefit of creditors or is insolvent or where a money judgment has been secured against him or her, upon which an execution has been returned unsatisfied and the time to appeal therefrom has expired.

3. That there has been a continued course of dealing or operation of the business of the applicant or licensee of such a nature as to satisfy the commissioner of the inability or the unwillingness of the applicant or licensee to conduct his or her business in compliance with the provisions of this chapter, or of such rules and regulations as the commissioner may adopt.

4. That there has been a continued failure to keep records required by the commissioner or by law.

5. That the applicant or licensee has failed to provide such security as required by the commissioner pursuant to this article.

6. That the applicant or licensee has been a party to or is conspiring to enter a combination to fix prices contrary to law.

7. That the applicant or licensee has solicited, purchased or received farm products contracted to another licensee.

8. That the applicant or licensee has failed to comply with any other provisions of this chapter, article or rules and regulations promulgated thereunder.

9. That the applicant or licensee has made any false or misleading statement in his or her application to the commissioner for a license, or concerning any matter enumerated in this article.

10. That the applicant or licensee or any individual holding any position or interest or power of control of the applicant or licensee had previously been responsible in whole or in part for any act on account of which a license may have been suspended or revoked pursuant to the provisions of this article.

11. That the licensee has violated the posting requirements of section two hundred forty-eight of this article.



250 - Form and amount of security; agricultural producers security fund; scope of coverage.

250. Form and amount of security; agricultural producers security fund; scope of coverage. 1. (a) The bond or letter of credit required by section two hundred forty-eight of this article shall be upon a form prescribed by the commissioner and shall be in the sum fixed by the commissioner, provided that the sum shall not be less than three thousand dollars nor more than four hundred thousand dollars, and shall be conditioned on the faithful compliance by the licensee with the provisions of this article. Upon notice, the commissioner may increase the security based upon review of the applicant's or licensee's financial statements and other materials in support of its application. In the case of an applicant or licensee owned in whole or in part by a producer, said producer may execute a waiver of his or her right to recover from the applicant or licensee's security and the agricultural producers security fund and the amount of the security said applicant or licensee is required to provide shall be adjusted accordingly.

(b) In addition to the bond or letter of credit required by section two hundred forty-eight of this article, a fee for deposit in the agricultural producers security fund shall be paid annually to the commissioner at the time application is made for a license. Such fee shall be determined on the basis of the annual dollar volume of purchases of farm products as shown in the application for license under this article in accordance with the following schedule:

Annual Volume Fee

$5,000,000 and over $2,500

3,000,000 - 4,999,999 1,750

1,000,000 - 2,999,999 1,000

500,000 - 999,999 750

300,000 - 499,999 500

50,000 - 299,999 300

20,000 - 49,999 200

10,000 - 19,999 100

(c) In lieu of filing the bond or letter of credit required by section two hundred forty-eight of this article and paying the fee as provided for in paragraph (b) of this subdivision, the applicant may elect to file a bond or letter of credit in the amount determined by the commissioner, but which shall not be less than an amount covering ninety percent of the previous year's dollar volume of purchases of New York state farm products.

(d) Upon initial application for a license under this article, the applicant who elects to participate in the agricultural producers security fund shall pay into the fund an amount equal to one-half the fee determined in paragraph (b) of this subdivision, based on an applicant's good faith estimate of his or her annual dollar volume of purchases.

(e) There is hereby established in the joint custody of the comptroller and commissioner of taxation and finance a fund to be designated as the agricultural producers security fund. The commissioner shall deposit all moneys received from dealers pursuant to paragraph (b) of this subdivision into the fund. The moneys so received and deposited in the agricultural producers security fund shall not be deemed state funds. The comptroller shall be empowered to invest such funds pursuant to section ninety-eight-a of the state finance law consistent with the purposes of this article. The commissioner is hereby authorized to draw upon such funds, in his or her discretion, to purchase credit insurance for the benefit of the agricultural producers security fund. The expense of administering the licensing and bonding provisions of this article shall be paid from the fund upon vouchers certified by the commissioner. Payments from the fund for administrative expenses shall not exceed five percent of the maximum amount authorized for the fund. The commissioner shall make an annual report of the receipts to and disbursements from the fund, including the costs of administration of the fund, which report shall be made available to each dealer and to any other person having an interest in the fund, and any person who may request a copy of that report.

(f) At any time the fund exceeds four million dollars on the one hundred twentieth day prior to the commencement of the next license year, the commissioner shall suspend collection of the security fund fee, unless he or she has reason to believe that pending claims may reduce the fund below that amount.

2. When and as required by the commissioner, a licensee shall file with the commissioner a verified statement of his or her disbursements during a period to be prescribed by the commissioner which shall contain the names of the producers from whom farm products were received or purchased and the amount due to the producers. Prior to acceptance of such statement for filing, the commissioner may require, at the expense of the licensee, the submission of an audit by a certified public accountant. If, in the judgment of the commissioner, it appears from such statement or from facts otherwise ascertained by him or her that the security afforded to producers delivering or selling farm products to such licensee does not protect such producers to the extent intended by this section, the commissioner may require such licensee to give an additional bond or letter of credit in a sum to be determined by the commissioner, but in no event shall the combined bonds for the licensee exceed four hundred thousand dollars.

3. If satisfied from an investigation of the financial condition, character and record of the person applying for a license that (a) such person is solvent and possessed of sufficient assets reasonably to assure compensation to producers of farm products; and (b) the gross volume of farm products purchased from producers by said applicant will not exceed one hundred thousand dollars during the license year, the commissioner, in his or her discretion, may relieve such applicant from the provision of this section requiring the filing of a bond or letter of credit.

4. The commissioner, at least annually, shall publish the names of all licensees and the amount of their security and shall, upon request, furnish such list to any person.



250-A - Trust upon farm products and sales proceeds for the benefit of producers.

250-a. Trust upon farm products and sales proceeds for the benefit of producers. 1. Farm products received by a dealer in all transactions and all inventories of food or other products derived from farm products and any receivables or proceeds from the sale of such farm products, food or other products shall be held by such dealer in trust for the benefit of all unpaid producers of such farm products until full payment of the amounts owing in connection with such transactions has been received by such producers.

2. To preserve the trust benefit provided by this section, a producer must within sixty days from the date by which the dealer was obligated by statute, regulation or written agreement to make payment to the producer, give written notice to the dealer that the producer is electing the trust benefit. The written notice shall set forth information in sufficient detail to identify the transaction subject to the trust. Notwithstanding any other provision of this subdivision, nothing shall prevent a producer from providing notice of the trust benefit election to a dealer prior to the date by which the dealer was obligated to make payment.

3. Trust beneficiaries shall have a cause of action to enforce payment from the trust. The supreme court is hereby vested with jurisdiction to entertain such actions. A producer who prevails in an action to enforce payment from the trust shall recover from the dealer related costs, fees and disbursements and may recover reasonable attorney fees as determined by the court.



250-B - Producer claims against security and agricultural producers security fund.

250-b. Producer claims against security and agricultural producers security fund. 1. (a) A producer who has not received full payment of amounts due for farm products in accordance with the prompt payment provisions of sections two hundred forty-five and two hundred forty-six of this article shall immediately notify the commissioner in writing of such default in payment. The notification shall set forth the dates of the transactions, the dealer to whom the farm products were sold and/or delivered, the type of product delivered, the amount and the price agreed upon for such product.

(b) If the commissioner has reason to believe that a licensed dealer has defaulted in making payments for farm products to producers, the commissioner shall give notice to producers to file verified claims within thirty days of such notice. The commissioner shall examine the claims so filed, determine the amount due upon such claims, and certify the amounts due each claimant. No claims against the security or the agricultural producers security fund shall be allowed for sales of farm products: (i) to any unlicensed person; (ii) that occurred more than one hundred twenty days after the earliest transaction between the producer and the dealer that remains unpaid as of the date the claim is filed, whether or not that earliest unpaid transaction is included in the claim; or (iii) where a claim is submitted more than three hundred sixty-five days after sale and delivery, but in no event beyond the expiration of the thirty day period provided in the notice published by the commissioner pursuant to this section.

(c) Claims shall be chargeable first against any initial or additional bond or letter of credit provided by the defaulting dealer, and in the event such security is not sufficient to pay the amount owed to all producers, the amounts recovered shall be divided pro rata among all claimants. Any remaining amount of the certified claim shall be payable as set forth in paragraph (d) of this subdivision. The commissioner may bring an action upon the bonds or letter of credit and for purposes of such action his or her determination certifying the amounts due shall be presumptive evidence of the facts stated therein. In the event that the issuer of the bond or letter of credit fails or refuses to honor its obligation to pay under the bond or letter of credit within thirty days from the date of the commissioner's demand for payment, the commissioner may pay from the agricultural producers security fund the amount of the demand and bring an action to recover the amount of the demand from the issuer of the bond or letter of credit. Any recovery in such action shall be deposited in the agricultural producers security fund.

(d) The remainder of such claims against a licensee who elects not to be subject to the additional bonding requirements which are not satisfied by the bond or letter of credit or alternative security shall be processed first against any credit insurance purchased pursuant to this article and any balance thereafter against the agricultural producers security fund. Payment of individual claims against the fund shall not exceed eighty percent of the difference between the total amount recovered on that claim against the bond or other security and the amount determined to be owed pursuant to paragraph (b) of this subdivision. In the event that the fund is not sufficient to pay such amounts owed to the claimants, recovery from the fund shall be divided pro rata.

2. If any claim is paid from the agricultural producers security fund, the defaulting licensee shall be liable to the commissioner for the benefit of the fund for the amount of claims so paid. If the defaulting licensee has not paid the commissioner within fifteen days after personal service upon him or her of the commissioner's certification of payment of a claim from the fund for which the licensee has been found liable to the claimant, the commissioner may issue a warrant under seal of the department directed to the sheriff of any county of the state commanding him or her to levy upon and sell the real and personal property of the defaulting licensee, found within his or her county, for the payment of the amount of such claim with interest and the cost of executing the warrant, and to return such warrant to the commissioner and pay to him or her the money collected by virtue thereof within sixty days after the receipt of such warrant. The commissioner may file with the clerk of any county a copy of such warrant, and thereupon the clerk shall enter in the judgment docket, in the column for judgment debtors, the name of the defaulting licensee designated in the warrant, and in appropriate columns the amount of the licensee's liability to the commissioner for claims, interest and costs, and the date when such copy is filed. Thereupon, the amount of such warrant so docketed shall become a lien, relating back to and deemed perfected as of the date of the dealer's earliest default in payment to producers as determined by the commissioner, upon and shall bind the real and personal property and chattels real of the person against whom it is issued in the same manner as a judgment duly docketed in the office of such clerk. The sheriff shall thereupon proceed upon the same in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of record, and shall be entitled to the same fees for his or her services in executing the warrant, to be collected in the same manner. Upon such filing of a copy of a warrant, the commissioner shall have the same remedies to enforce the licensee's liability as if he or she had recovered judgment against the licensee for the amount of the warrant.



250-C - Stationery and advertising to show license.

250-c. Stationery and advertising to show license. Where a licensee displays on his or her stationery or in his or her advertising the words licensed or bonded, or a combination of the words licensed and bonded, said licenses shall have printed on said stationery or in said advertising the following statement: "New York State Licensed and Bonded Farm Products Dealer".



250-D - Record and report of sales; preservation of records by dealers.

250-d. Record and report of sales; preservation of records by dealers. Every dealer shall, upon receipt of farm products and as he or she handles and disposes of the same, make and preserve for at least three years a record thereof, specifying the date of receipt, the kind and quantity of such farm products, and the name and address of the producer or other person from which said farm products were received, and any fees relative to the sale and the date and method of payment, including any offsets in the purchase price. In the event a dealer is also a producer of farm products, such dealer-producer shall maintain a separate record for those farm products produced by him or her.



250-E - Records to be kept by dealer-processors; deductions for payments to cooperatives.

250-e. Records to be kept by dealer-processors; deductions for payments to cooperatives. 1. It shall be unlawful for a dealer to purchase or receive, or for a seller to deliver, farm products for processing as defined by this article unless the party receiving or purchasing such farm products thereupon furnishes the party selling or delivering said farm products with a certificate legibly printed in the English language upon which there shall be stated the true name of the party purchasing or receiving such farm products for processing; the processing plant license number of said party; the date the farm products are purchased or received; the price to be paid for such farm products except where the farm products are delivered to a cooperative corporation by a member patron or except where the farm products are delivered pursuant to a written contract of purchase and sale which specifies the method by which full payment will be calculated; the method of payment and a payment schedule; the name of the product or products purchased or received; the quantity of the product or products purchased or received; and the name and address of the party from whom the farm products are purchased or received.

2. A member of an agricultural cooperative corporation may by contract with such cooperative corporation, or by separate authorization in writing to the licensee, authorize any person licensed pursuant to this article to make deductions from money due such member for farm products received or purchased by such licensee for processing. The amount of such deductions and the names of the members from whose account deductions are to be made, shall be set forth in a written certificate presented to the licensee by the cooperative, or in the separate written authorization filed with the licensee by the individual member of the cooperative. The licensee shall deduct from moneys due such member of the cooperative the amounts so authorized and shall forward all moneys so deducted to the designated cooperative on or before the fifteenth of the month following the month for which payment is due, together with a statement showing the amounts and agreed prices of farm products received or purchased from the member by the licensee.

3. Every processor shall, at the time of making final payment according to agreements or contracts with each producer from whom he or she has received or purchased farm products, deliver a statement to such producer showing the total quantity of farm products purchased or received, the price per unit, the credits claimed and the manner of computing the amount of such final payment.

4. A producer delivering apples to a dealer or a dealer's designee for processing shall, at the time of delivery, receive from the dealer or the dealer's designee a certificate of official inspection which shall state the grade of the apples delivered as determined by an official federal or state inspection conducted at the time of delivery. In the absence of a written document signed by the producer and the dealer or the dealer's designee stating the standards to be used in such inspection, the current standards for processing apples adopted by the United States Department of Agriculture shall be used.



250-F - Stated grape price.

250-f. Stated grape price. Notwithstanding any provision of subdivision one of section two hundred fifty-e of this article, except with respect to such cooperative member patrons, it shall be unlawful for any processor doing business in New York to purchase or receive or attempt to purchase or receive grapes grown in New York state unless the processor sets forth and makes available to any selling or delivering party, not later than August fifteenth in the year in which the grapes are to be delivered, the sum total in dollars and cents of all amounts paid or to be paid per unit; provided, however, that a processor and a producer may negotiate without restriction a price for up to five tons of grapes per variety, not to exceed a maximum of twenty tons of grapes total, other than the price originally set forth pursuant to this section provided that any such negotiated prices shall be set forth in writing by the processor no later than the date of delivery of said grapes. Where a selling or delivering party has a contract for delivery of such grapes to a processor, the processor shall, not later than August fifteenth in the year in which such grapes are to be delivered, mail to the delivering or selling party written notice of the stated grape price and of the opportunity to refuse to so deliver with respect thereto. Such notice may also be provided by facsimile, or other electronic means to selling or delivering parties who have the ability to accept notice in that manner and have agreed to accept service by such means. The processor shall also provide to the commissioner by mail, facsimile, or other electronic means, no later than August fifteenth of each year in which such grapes are to be delivered, a written statement of the stated grape price to be paid for such grapes.



250-G - Release of security by commissioner.

250-g. Release of security by commissioner. If upon investigation by the commissioner, the licensee is found to have fully paid all the producers of farm products received or purchased by him or her, the commissioner may cancel the license of such licensee upon request of the licensee and release security deposited with a bank or trust company pursuant to section two hundred fifty of this article, other than contributions to the agricultural producers security fund. Such contributions to the agricultural producers security fund shall not be construed to create a legal and equitable interest in such funds for any licensee or producer.



250-H - Review.

250-h. Review. The determination of the commissioner in refusing to grant, suspending or revoking a license, or in determining a claim filed pursuant to this article shall be subject to review in the manner provided by article seventy-eight of the civil practice law and rules. The determination of the commissioner shall be final, unless within thirty days from the date of service thereof on the applicant, licensee, claimant, or any other person adversely affected, a proceeding is instituted to review such determination.



250-I - Rules and regulations.

250-i. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt such rules and regulations as he or she may deem necessary to administer the provisions of this article. Such rules and regulations shall be filed and open for public inspection at the principal offices of the department and with the secretary of state.



250-J - Penalties.

250-j. Penalties. Each transaction by a dealer may be considered a separate violation subjecting the dealer to liability pursuant to section thirty-nine of this chapter, in addition to remedies provided in this article.



250-K - Remidies.

250-k. Remedies. The commissioner may institute such action at law or in equity as may be necessary to enforce compliance with any provisions of this article or of any rule or regulation promulgated hereunder. In addition to any other remedy prescribed in article three of this chapter, or otherwise, if necessary to protect the producers or dealers of this state, the commissioner may apply for relief by injunction without alleging or proving that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county, as provided by the civil practice law and rules, or to the supreme court in the third department.






Article 20-C - (Agriculture & Markets) LICENSING OF FOOD PROCESSING ESTABLISHMENTS

251-Z-1 - Declaration of policy and purpose.

251-z-1. Declaration of policy and purpose. The general purposes of this article are to assure that foods processed in New York state and offered for sale for human consumption are pure and wholesome and that the food processing establishments, in which such foods are manufactured or processed, conform to proper operating and sanitary standards.



251-Z-2 - Definitions.

251-z-2. Definitions. 1. The terms "food" and "food products" shall include all articles of food, drink, confectionery or condiment, whether simple, mixed or compound, used or intended for use by man and shall also include all substances or ingredients to be added to food for any purpose.

2. "Person" shall mean any individual, corporation, partnership, association or other organized group of persons, or any business entity by whatever name designated and whether or not incorporated.

3. The term "food processing establishment" means any place which receives food or food products for the purpose of processing or otherwise adding to the value of the product for commercial sale. It includes, but is not limited to, bakeries, processing plants, beverage plants and food manufactories. However, the term does not include: those establishments that process and manufacture food or food products that are sold exclusively at retail for consumption on the premises; those operations which cut meat and sell such meat at retail on the premises; bottled and bulk water facilities; those food processing establishments which are covered by articles four, four-a, five-a, five-b, five-c, five-d, seventeen-b, nineteen, twenty-b, and twenty-one of this chapter; service food establishments, including vending machine commissaries, under permit and inspection by the state department of health or by a local health agency which maintains a program certified and approved by the state commissioner of health; establishments under federal meat, poultry or egg product inspection; or establishments engaged solely in the harvesting, storage, or distribution of one or more raw agricultural commodities which are ordinarily cleaned, prepared, treated or otherwise processed before being marketed to the consuming public.

4. The term "processing" means processing foods in any manner, such as by manufacturing, canning, preserving, freezing, drying, dehydrating, juicing, pickling, baking, brining, bottling, packing, repacking, pressing, waxing, heating or cooking, or otherwise treating food in such a way as to create a risk that it may become adulterated if improperly handled.

5. The term "chain store" means a food processing establishment that is part of a network of subsidiaries, affiliates, or other member stores under direct or indirect control of a corporation, partnership, limited liability company, or other organized entity.



251-Z-3 - Licenses; fees.

* 251-z-3. Licenses; fees. No person shall maintain or operate a food processing establishment unless licensed biennially by the commissioner. Application for a license to operate a food processing establishment shall be made, upon a form prescribed by the commissioner. A renewal application shall be submitted to the commissioner at least thirty days prior to the commencement of the next license period.

The applicant shall furnish evidence of his or her good character, experience and competency, that the establishment has adequate facilities and equipment for the business to be conducted, that the establishment is such that the cleanliness of the premises can be maintained, that the product produced therein will not become adulterated and, if the applicant is a retail food store, that the applicant has an individual in a position of management or control who has completed an approved food safety education program pursuant to section two hundred fifty-one-z-twelve of this article. The commissioner, if so satisfied, shall issue to the applicant, upon payment of the license fee of four hundred dollars, a license to operate the food processing establishment described in the application. The commissioner shall prorate the license fee paid by an applicant, if the applicant's food processing establishment has as its only full time employees the owner or the parent, spouse, or child of the owner, and/or not more than two full time employees, and if that applicant vacates a food processing establishment six months or more prior to the expiration of the license period, and, within one year of vacating such establishment, applies for a new license associated with another food processing establishment, provided the applicant's license has not been suspended or revoked pursuant to section two hundred fifty-one-z-five of this article. The commissioner may establish rules and regulations governing the prorating of such fees and/or the application of such fees from a prior license to a new one. Notwithstanding the preceding, an applicant that is a chain store shall pay a license fee of one hundred dollars if its license expires six months or less from the date its license period began, two hundred dollars if its license expires between six months and one year from the date its license period began, three hundred dollars if its license expires between one year and eighteen months from the date its license period began, or four hundred dollars if its license expires between eighteen months and two years from the date its license period began. However, the license fee shall be nine hundred dollars for a food processing establishment determined by the commissioner, pursuant to duly promulgated regulations, to require more intensive regulatory oversight due to the volume of the products produced, the potentially hazardous nature of the product produced or the multiple number of processing operations conducted in the establishment. The license application for retail food stores shall be accompanied by documentation in a form approved by the commissioner which demonstrates that the food safety education program requirement has been met. The license shall take effect on the date of issuance and continue for two years from such date. Notwithstanding the preceding, a license issued to an applicant that is a chain store shall expire on the date set forth on the application form prescribed by the commissioner for such applicant.

* NB Effective until September 29, 2017

* 251-z-3. Licenses; fees. No person shall maintain or operate a food processing establishment unless licensed biennially by the commissioner. Application for a license to operate a food processing establishment shall be made, upon a form prescribed by the commissioner. A renewal application shall be submitted to the commissioner at least thirty days prior to the commencement of the next license period.

The applicant shall furnish evidence of his or her good character, experience and competency, that the establishment has adequate facilities and equipment for the business to be conducted, that the establishment is such that the cleanliness of the premises can be maintained, that the product produced therein will not become adulterated and, if the applicant is a retail food store, that the applicant has an individual in a position of management or control who has completed an approved food safety education program pursuant to section two hundred fifty-one-z-twelve of this article. The commissioner, if so satisfied, shall issue to the applicant, upon payment of the license fee of four hundred dollars, a license to operate the food processing establishment described in the application. The commissioner shall waive the license fee for two years for a first time applicant that processes food in a kitchen incubator food processing facility, which for the purposes of this section is a food processing facility used by multiple small and emerging food processing businesses, including both full-time facility tenants and businesses that rent space on a temporary basis. The commissioner shall prorate the license fee paid by an applicant, if the applicant's food processing establishment has as its only full time employees the owner or the parent, spouse, or child of the owner, and/or not more than two full time employees, and if that applicant vacates a food processing establishment six months or more prior to the expiration of the license period, and, within one year of vacating such establishment, applies for a new license associated with another food processing establishment, provided the applicant's license has not been suspended or revoked pursuant to section two hundred fifty-one-z-five of this article. The commissioner may establish rules and regulations governing the prorating of such fees and/or the application of such fees from a prior license to a new one. Notwithstanding the preceding, an applicant that is a chain store shall pay a license fee of one hundred dollars if its license expires six months or less from the date its license period began, two hundred dollars if its license expires between six months and one year from the date its license period began, three hundred dollars if its license expires between one year and eighteen months from the date its license period began, or four hundred dollars if its license expires between eighteen months and two years from the date its license period began. However, the license fee shall be nine hundred dollars for a food processing establishment determined by the commissioner, pursuant to duly promulgated regulations, to require more intensive regulatory oversight due to the volume of the products produced, the potentially hazardous nature of the product produced or the multiple number of processing operations conducted in the establishment. The license application for retail food stores shall be accompanied by documentation in a form approved by the commissioner which demonstrates that the food safety education program requirement has been met. The license shall take effect on the date of issuance and continue for two years from such date. Notwithstanding the preceding, a license issued to an applicant that is a chain store shall expire on the date set forth on the application form prescribed by the commissioner for such applicant.

* NB Effective September 29, 2017



251-Z-4 - Exemptions.

251-z-4. Exemptions. In addition to the exemptions specified in subdivision three of section two hundred fifty-one-z-two, the commissioner may, if he determines that the protection of the consumers of the state as a whole will not be impaired by such action, provide by regulation for exemption from licensing of small food processing establishments when he finds that such exemptions would avoid unnecessary regulation and assist in the administration of this article without impairing its purposes. Regulations defining such exemptions may classify exempted establishments with respect to the volume and types of food handled, the types of processing involved, or with respect to any other factor or combination thereof which bear a reasonable relation to the purposes of this article. Such exemptions may be conditioned upon requirements relating to sanitation, record keeping and reporting as the commissioner may require.



251-Z-5 - Granting, suspending or revoking licenses.

251-z-5. Granting, suspending or revoking licenses. The commissioner may decline to grant a new license, may decline to renew a license, may suspend or revoke a license already granted after due notice and opportunity for hearing whenever he finds that:

(1) Any statement contained in an application for license is or was false or misleading;

(2) The establishment does not have facilities or equipment sufficient to maintain adequate sanitation for the activities conducted;

(3) The establishment is not maintained in a clean and sanitary condition or is not operated in a sanitary or proper manner;

(4) The maintenance and operation of the establishment is such that the product produced therein is or may be adulterated;

(5) The establishment has failed or refused to produce any records or provide any information demanded by the commissioner reasonably related to the administration and enforcement of this article;

(6) The applicant or licensee, or an officer, director, partner, holder of ten per cent of the voting stock, or any other person exercising any position of management or control has failed to comply with any of the provisions of this chapter or rules and regulations promulgated pursuant thereto; or

(7) Any person including the applicant or licensee, or an officer, director, partner or any stockholder, exercising any position of management or control has been convicted of a felony in any court of the United States or any state or territory.

(8) A retail food store licensed under this article fails to comply with the education requirements set forth in section two hundred fifty-one-z-twelve of this article.



251-Z-6 - Review.

251-z-6. Review. The action of the commissioner in refusing to grant or reissue a license, or in suspending or revoking a license, shall be subject to review in the manner provided by article seventy-eight of the civil practice law and rules. The decision of the commissioner shall be final unless within thirty days from the date of service thereof on the applicant or licensee, a proceeding is instituted to review such action.



251-Z-7 - Records to be kept by licensee.

251-z-7. Records to be kept by licensee. Every operator of a food processing establishment shall keep, in such form as the commissioner shall approve, such records as may be required by the commissioner pursuant to rules and regulations promulgated pursuant to this article.



251-Z-8 - Power of commissioner to investigate.

251-z-8. Power of commissioner to investigate. The commissioner and his duly authorized representatives in the performance of his licensing and inspection duties under this article shall have access to and may enter at all reasonable hours all places where food or food products are being manufactured, packaged, processed or stored, or where food or food products are being bought, sold or handled.



251-Z-9 - Rules and regulations.

251-z-9. Rules and regulations. The commissioner is hereby authorized, after public hearing, to adopt, amend, promulgate and issue rules and regulations, including, but not limited to regulations prescribing good manufacturing practices and requiring records relating to processing data and food distribution patterns, food safety education programs and requirements, and such other regulations as he or she may deem necessary to supplement and give full force and effect to the provisions of this article. A proposal to adopt applicable federal regulations pursuant to the federal food, drug and cosmetic act, relating to commercially processed foods for human consumption may be adopted without public hearing.



251-Z-10 - Penalties.

251-z-10. Penalties. No operator of a food processing establishment shall fail to conform to any requirement of or violate any provision of this article or of the rules and regulations promulgated thereunder. Each day's operation of a food processing establishment without a license shall constitute a separate violation of this article, punishable by the penalties described in article three of this chapter, in addition to the remedies provided in this article.



251-Z-11 - Remedies.

251-z-11. Remedies. The commissioner may institute such action at law or in equity as may be necessary to enforce compliance with any provision of this article or of any rule or regulation applicable thereto or promulgated thereunder. In addition to any other remedy prescribed in article three of this chapter, or otherwise, he may apply for relief by injunction without alleging or proving that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county, as provided by the civil practice law and rules, or to the supreme court in the third judicial district.



251-Z-12 - Food safety education.

251-z-12. Food safety education. 1. Every retail food store licensed under this article shall have an individual in a position of management or control assigned to it who has been issued a certificate of completion from an approved food safety education program. Individuals who have completed a food safety education program pursuant to this section shall only be assigned to one retail store for the purpose of compliance with this section. For purposes of this section, a retail food store shall be defined as an establishment or section of an establishment, licensed pursuant to this article, where food and food products are offered to the consumer and are intended for off-premises consumption.

2. This section shall not apply to a food store that:

a. has as its only full-time employees the owner thereof, or the parent, spouse or child of the owner, or in addition thereto not more than two full-time employees; or

b. had annual gross sales in the previous calendar year of less than three million dollars, excluding petroleum products, unless the food store is a part of a network of subsidiaries, affiliates or other member stores, under direct or indirect common control, which, as a group, had annual gross sales the previous calendar year of three million dollars or more.

Notwithstanding the provisions of paragraphs a and b of this subdivision, if at any time the commissioner is not satisfied that an applicant is competent to offer for sale potentially hazardous products, then the commissioner may require such applicant to comply with the requirements of this section.

3. Such program shall consist of not less than eight hours of training received within two years prior to the commencement of the license period or, if the program required the passing of a test, within five years prior to the commencement of the license period. The program shall cover one or more of the following topics: New York state food safety statutes and regulations; food microbiology, including a review of pathogenic and spoilage microorganisms; food-borne illnesses, including causative agents, symptoms, and prevention; HACCP (Hazardous Analysis Critical Control Point); cleaning and sanitation; personal hygiene; temperature control, including heating, cooling, and storage standards; and food security, including identifying risks, implementing preventive measures and pest control. Certifications of completion of an approved food safety education program that does not require the passing of a test shall be valid for a period of two years from the date of issuance. Certifications of completion of an approved, nationally accredited food safety education program that requires the passing of a test shall be valid for a period of five years from the date of issuance. Re-certification of an individual previously certified shall only be granted upon his or her completion of the program requirements in accordance with this subdivision.

4. Food safety education programs established for purposes of this section shall be approved by the commissioner and may only be offered by a federal or state agency, an accredited college or university, a chain store having ten or more retail units, a grocery wholesaler supplying twenty or more food stores, a franchisor with ten or more franchisees, a cooperative with twenty or more members or a trade association with fifty or more members representing the interests of retail food stores. Entities that offer approved food safety education programs shall issue a certificate of completion to every individual who completes an approved program. Such certificate shall consist of a form approved by the commissioner and shall be posted in a manner prescribed by the commissioner in the individual's place of business. A copy of every certificate of completion shall be filed with and maintained by the commissioner. A certificate of completion shall not be invalidated by a change of employment to another licensee.

5. Any entity approved pursuant to subdivision four of this section to offer food safety education programs pursuant to this section shall submit, for each application and renewal, a non-refundable fee of two hundred dollars, in a form approved by the commissioner, together with a copy of the proposed curriculum, or a syllabus of a nationally accredited food safety program upon request by the commissioner, and such other documentation as required by the commissioner. The commissioner shall issue a certificate of approval to those entities authorized to offer food safety education programs. Each certificate of approval shall be good for a period of two years and may be revoked for failure to comply with this section and any department rule or regulation promulgated to implement this section.

6. The commissioner shall allow a licensee a period of up to thirty days to come into compliance with this section where the person assigned to the retail store who has been certified as having completed the approved food safety education program separates from his or her place of employment. The commissioner may, upon determination that a retail store has exercised due diligence in complying with this subdivision, authorize an additional amount of time for compliance with the requirements of this section in the event such store shall not immediately assign an individual certified pursuant to this section. Such additional amount of time shall not exceed thirty days.



251-Z-13 - Severability.

251-z-13. Severability. If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.






Article 21 - (Agriculture & Markets) Milk Control

252 - Division of milk control.

252. Division of milk control. There shall be in the department a division to be known as the division of milk control. The head of the division shall be a director who shall be appointed by the commissioner and serve during his pleasure. The functions, powers and duties of the department, as provided by this article, and by article four of this chapter, shall be exercised and performed therein by and through the division of milk control. The commissioner may delegate any of his powers to, or direct any of his duties to be performed by the director of the division of milk control.



253 - Definitions.

253. Definitions. As used in this article unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

1. "Division" means the division of milk control created by this article.

2. "Director" means the director of the division of milk control.

3. "Person" means any person, firm, corporation, co-partnership, association, co-operative corporation or unincorporated co-operative association.

4. "Milk dealer" means any person who purchases, handles or sells milk, or bargains for the purchase or sale of milk, including brokers and agents. Each corporation which if a natural person would be a milk dealer within the meaning of this article, and any subsidiary and affiliate of such corporation similarly engaged, shall be deemed a milk dealer within the meaning of this definition. A hotel or restaurant which sells only milk consumed on the premises where sold, or a producer who delivers milk only to a milk dealer, or a person who purchases milk from licensed dealers to be combined by him with non dairy products in the manufacture of candy, soup or other food products (except melloream) shall not be deemed a milk dealer.

6. "Licensee" means a licensed milk dealer.

7. "Milk", for the purposes of this article, means all skim milk resulting from the separation of butterfat from whole milk, or resulting from reconstituting or recombining nonfat milk solids with water, and all butterfat in the form of or contained in milk, homogenized milk, vitamin D milk, vitamin-mineral fortified milk, flavored milk, standardized milk, concentrated milk in consumer packages, fluid skim milk, modified skim milk, skim milk drinks, buttermilk, fresh cream, half and half, or any product or products having the appearance and taste of any of the above, regardless of the name by which they are labeled or represented. It includes such skim milk and butterfat contained in melloream whose appearance, odor or taste is similar to any of the aforesaid. In each instance where quantity is referred to the intent is to include the combined product pounds of skim milk and butterfat contained therein.

8. "Producer" means a person producing milk.

9. "Consumer" means any person other than a milk dealer who purchases milk for fluid consumption.

10. "Store" means an individual business establishment at one location including a grocery store, hotel, restaurant, soda fountain, dairy products store, automatic milk vending machine, gasoline station or a similar mercantile establishment offering goods and/or services at retail to individual consumers. The commissioner may after due notice and public hearing define as a store such other mercantile establishment as he finds conforms to the definition as herein provided.

11. "Milk broker" means any person who buys and sells milk for licensees on a fee or commission basis or who arranges for or negotiates contracts to buy or sell milk among licensees.



254 - General powers.

254. General powers. The department through the commissioner is hereby vested with the powers heretofore conferred with respect to milk gathering stations, manufactories and plants, including the following:

(a) To supervise and regulate the entire milk industry of New York state, including the production, transportation, manufacture, storage, distribution, delivery and sale of milk and milk products in the state of New York; provided, however, that nothing contained in this article shall be construed to abrogate or affect the status, force or operation of any provision of the public health law, the public service law, the state sanitary code or any local health ordinance or regulation.

(b) To investigate all matters pertaining to the production, manufacture, storage, transportation, disposal, distribution and sale of milk and milk products in the state of New York. The commissioner shall have the power to subpoena milk dealers, their records, books and accounts, and any other person from whom information may be desired to carry out the purpose and intent of this chapter and may issue commissions to take depositions of witnesses absent from the state. Any designated employee may sign and issue subpoenas and may administer oaths to witnesses and conduct hearings and investigations. A subpoena issued under this section shall be regulated by the civil practice law and rules.

(c) The commissioner may act as mediator and arbitrator in any controversy or issue that may arise among or between producers, among or between producers and milk dealers, among or between milk dealers, as between themselves or that may arise between them as groups.

(d) The operation and effect of any provision of this article conferring a general power shall not be impaired or qualified by the granting by this article of a specific power or powers.



254-A - Milk marketing advisory council.

254-a. Milk marketing advisory council. 1. There shall be established a milk marketing advisory council to advise the commissioner in planning, programs and policy pertaining to milk marketing. The council will be convened at the request of the commissioner not less than two times per year.

2. This advisory council shall consist of not less than seven members who shall be appointed by and serve at the pleasure of the commissioner. The commissioner shall designate one member to serve as chairman of the council. The membership of the council shall include, but not be limited to milk producers, milk dealers, representatives of general farm organizations and dairy farmer cooperative associations, and representatives of milk consumers and representatives of milk retailers. The members shall serve without salary, but shall be entitled to reimbursement of their ordinary and necessary travel expenses.

3. The duties and responsibilities of the milk marketing advisory council shall be prescribed by the commissioner and he may specifically delegate to the council any or all of the following duties and responsibilities:

(a) The recommendation to the commissioner of proposed rules and regulations to effectuate the purposes of this article.

(b) The recommendation to the commissioner of changes or amendments to rules and regulations.

(c) The recommendation to the commissioner of policy positions with respect to proposed federal legislation and regulations affecting milk marketing within the state.

(d) Assisting the commissioner in the collection and assembly of information and data necessary for the proper administration of this article.

(e) Study of milk marketing matters pertaining to the administration of this article and inform the commissioner of their findings.

(f) The performance of such other duties relating to the administration of this article as the commissioner shall designate.



255 - Rules and orders.

255. Rules and orders. The commissioner may adopt and enforce all rules and all orders necessary to carry out the provisions of this article. Every rule or order shall be filed in the office of the department of state, except an order directed only to a person or persons named therein which shall be served by personal delivery of a copy, or by mailing a copy in a sealed envelope with postage prepaid to each person to whom such order is directed, or, in the case of a corporation, to any officer or agent of the corporation upon whom a summons may be served in accordance with the provisions of the civil practice law and rules. The filing of any rule and of any order, not herein required to be served, in the office of the department of state, shall constitute due and sufficient notice to all persons affected by such rule or order. A rule when duly filed as provided in this section shall have the force and effect of law.



256 - Entry, inspection and investigation.

256. Entry, inspection and investigation. Any employee designated for the purpose shall have access to and may enter at all reasonable hours all places where milk is being stored, bottled or manufactured, or where milk or milk products are being bought, sold or handled, or where the books, papers, records or documents relating to such transactions are kept, and shall have power to inspect and copy the same in any place within the state, and may administer oaths and take testimony for the purpose of ascertaining facts which in the judgment of the commissioner are necessary to administer this chapter.



256-A - Audits of books and accounts of milk dealers and cooperatives.

256-a. Audits of books and accounts of milk dealers and cooperatives. It shall be the duty of the commissioner to examine and audit from time to time, as the commissioner deems necessary and proper, the books and accounts of milk dealers and cooperatives licensed or subject to license under this article, for the purpose of determining how payments to producers for the milk handled are computed, whether the amounts of such payments are fair, and whether any provisions of this chapter affecting such payments, directly or indirectly, have been or are being violated, and for the purpose of determining the costs of the handling, distribution and marketing of milk and milk products, and for the purpose of determining the manner of disposition of the total income of each and every milk dealer and cooperative. For the purposes hereof, the commissioner or any employee designated for that purpose shall have access to and may enter at all reasonable hours all places where milk is being stored, bottled or manufactured or where milk and milk products are being bought, sold or handled, and where books, papers, records or documents relating to such purchase or sale are kept, and shall have power to inspect and copy and audit all of said books and accounts. No person or corporation shall in any way hinder or delay the commissioner or any employee in conducting such examination or audit. The commissioner may reveal any of the findings of such examination or audit to the producers interested therein, or may publish all or any part of such findings, as in his judgment will best serve the public interest and accomplish the purposes of this chapter.



256-B - Accounting of milk dealers and cooperatives to producers.

256-b. Accounting of milk dealers and cooperatives to producers. 1. For purposes of this section, any corporation or association of persons engaged in the production of agricultural products and operating for the mutual benefit of its members in conformity with the requirements of the Capper-Volstead Act, and any federation of such corporations or associations, shall be deemed to be a cooperative.

2. Every milk dealer and cooperative, subject to license or regulation under this article, in making payments to producers for milk sold or delivered to such dealer or cooperative, shall clearly set forth the unit price for such milk, whether determined pursuant to federal or state market order or pursuant to agreement, together with the amount of all premiums, subsidies or differentials, all deductions, service fees, hauling charges, supply expenses, costs or adjustments of any nature whatsoever, in such a manner as to fully disclose to the producer the rate, basis and manner of computing such payment.

3. Each cooperative subject to license or regulation pursuant to this article shall, prior to its annual meeting, mail or personally deliver a copy of a written report of audit, prepared in the form and manner prescribed under section seventy-five of the cooperative corporations law, to each member of the cooperative and to individual producer members of any constituent cooperatives. The printing of such report in a publication regularly distributed to the cooperative's entire membership shall satisfy the delivery requirement.

4. Each milk producer who applies for membership in such a cooperative shall, prior to issuance of a membership certificate or entry into a milk marketing agreement with the cooperative, be provided with the following documents of such cooperative and of any federation of cooperatives of which it is a member: (a) a copy of the cooperative's written report of audit required to be provided to the cooperative's membership, pursuant to subdivision three of this section, for the fiscal year preceding the date of such application; (b) a copy of the certificate of incorporation; (c) a copy of the bylaws in effect at the time of such producer's application for membership; and (d) a written statement of the current equity requirements and policy on the allocation of net margins and losses.

5. The commissioner may make or permit disclosure of a written report of audit made pursuant to subdivision three of this section for any cooperative subject to license or regulation pursuant to this article.

6. The commissioner may promulgate rules and regulations necessary to assure such uniform requirements as will carry out the provisions of this section.



257 - Licenses to milk dealers.

257. Licenses to milk dealers. 1. No milk dealer shall buy milk from producers or others or deal in, handle, sell or distribute milk unless such dealer be duly licensed as provided in this article. It shall be unlawful for a milk dealer to buy milk from or sell milk to a milk dealer who is unlicensed, or in any way deal in or handle milk which he has reason to believe has previously been dealt in or handled in violation of the provisions of this chapter.

2. The commissioner may by official order exempt from the license requirements provided by this article, milk dealers who purchase or handle milk in a total quantity not exceeding three thousand pounds in any month, and/or milk dealers selling milk in any quantity in markets of one thousand population or less.

3. A store shall be exempt from the license requirements provided by this article if such store does not engage in the customary functions of a milk dealer and meets all the following conditions:

(a) Sells no milk other than that purchased or received from a duly licensed milk dealer, or a milk dealer exempted by official order of the commissioner from the license requirements of this article.

(b) Does not operate a milk pasteurizing plant.

(c) Delivers no milk to hotels, restaurants, lunch counters, soda fountains, or any eating establishment to be consumed on the premises.

(d) Sells not more than three thousand pounds of milk in any month for off-premises delivery.

(e) Does not deliver or transport or cause to be delivered or transported milk to a store or stores, except milk delivered to such store by a licensed milk dealer or milk dealers.

(f) Does not sell milk to other stores.

(g) Does not purchase, buy, sell or deal in milk received from unlicensed dealers.

4. Farmers (including individuals and partnerships but not corporations) selling not more than one hundred quarts daily average of milk, or any amount of milk pasteurized on the farm where produced, to customers coming there for it shall be exempt from the license requirements provided by this article.

5. Any person who sells food and beverages through vending machines shall be exempt from the licensing requirements provided that such person (a) sells no milk in bulk or in containers that are greater than one pint in size; (b) sells no milk other than that purchased or received from a duly licensed milk dealer, or a milk dealer exempted by official order of the commissioner from the license requirements of this article; (c) does not operate a milk pasteurizing plant; and (d) is subject to those provisions of the state sanitary code that regulate the sale of food and beverages through vending machines.



257-A - Transportation and storage of milk.

257-a. Transportation and storage of milk. 1. Any vehicle transporting pasteurized milk for retail sale in the same container shall be transported in a vehicle capable of maintaining milk at a temperature of at least forty-five degrees fahrenheit or cooler.

2. It shall be unlawful for milk excluding UHT/aseptic packaged milk and milk products to be shipped or stored in the same enclosed refrigerated compartment which contains any hazardous or toxic chemicals, or solid waste. "Toxic and hazardous chemicals" shall not mean common household products normally sold in grocery stores and supermarkets or those products normally provided to commercial establishments by a food service company, that are packaged and handled in a manner which avoids contamination of milk or milk products. "Solid waste" shall not mean any packaging that is approved for reuse such as returnable milk bottles.

3. It shall be the responsibility of any milk dealer who sells milk or dairy products intended for resale to another distributor to obtain certification from such distributor that the requirements for proper refrigeration transportation as provided in this section are met.

4. The commissioner may exempt persons who purchase or handle milk in a total quantity not exceeding twenty gallons per day from the requirements of this section.



258 - Application for license.

258. Application for license. An applicant for a license to operate as a milk dealer shall file an application upon a blank prepared under authority of the commissioner. An applicant shall state such facts concerning his circumstances and the nature of the business to be conducted as in the opinion of the commissioner are necessary for the administration of this chapter. Such application shall be accompanied by the license fee required to be paid. The commissioner may, for the purpose of establishing the rate of license fees and otherwise carrying out the duties of the commissioner under this chapter, classify licenses and issue licenses to milk dealers to carry on a certain kind of business, including but not limited to the purchase of milk, sale or distribution of milk, processing or manufacture of milk, bargaining and collecting for the sale of milk, dealing in or brokering milk, and hauling milk. Upon a finding that the applicant qualifies for a license under the standards set forth in section two hundred fifty-eight-c of this article, the commissioner shall issue such applicant a license.

A license shall be for a period not exceeding one year. An application for renewal of license must be duly made at least sixty days before the expiration of such license by all milk dealers then doing business.



258-A - License fees.

258-a. License fees. 1. A milk dealer receiving, purchasing, handling or selling during any of the twelve calendar months immediately preceding the period for which the license is issued a daily average total quantity of milk not exceeding four thousand pounds shall pay a license fee of one hundred dollars; and for each additional four thousand pounds of milk or fraction thereof received, purchased, handled or sold, the license fee shall be increased forty dollars. In no event, however, shall a license fee in excess of seven thousand five hundred dollars be required.

2. An applicant who has not previously engaged in such business shall pay the minimum license fee as provided herein for the type of business which he proposes to conduct. Any such applicant who during any calendar month of the first year covered by his license receives, purchases, handles or sells a greater quantity of milk than that upon which the license fee paid by such milk dealer was based shall for each additional four thousand pounds of milk or fraction thereof pay an additional license fee of forty dollars.

3. It is not the intent that milk utilized by the applicant or licensee or sold by him in the form of manufactured products shall be included in the determination of the amount of license fee. Sales by a milk dealer of milk outside of the state not involving the receipt or handling or distribution within the state shall not be included in the determination of the license fee.

4. The commissioner may, by rule or order, provide for licensing, at any rate of license fee less than the rates herein fixed, any milk dealer or class of milk dealers which he is authorized to exempt from license requirements.

5. A milk dealer who neither buys nor sells milk but who operates a plant in which milk is pasteurized, processed or handled shall pay a license fee of one hundred dollars.

6. A milk dealer which is a producers' bargaining and collecting cooperative and does not operate milk plants or handle milk physically or operate farm bulk tank milk routes shall pay a license fee of one hundred dollars.

7. A milk dealer who neither buys nor sells milk but who operates a plant in which milk is manufactured shall pay a license fee of one hundred dollars.

8. A milk broker shall pay a license fee of one hundred dollars.

9. A milk dealer who is not a cooperative corporation and who does not buy or sell milk but who hauls milk for other milk dealers shall pay a license fee of one hundred dollars.

10. Notwithstanding any law to the contrary, all receipts of the department pursuant to this section shall be deposited in an account in the miscellaneous special revenue fund and shall be available solely for the administration of this article. The comptroller is authorized and directed to permit interest earnings on any balances to accrue to the benefit of this account.



258-B - Prompt payment for milk purchases; security funds; bonding of milk dealers.

258-b. Prompt payment for milk purchases; security funds; bonding of milk dealers. 1. Scope of coverage. (a) For purposes of this section, a cooperative corporation or association of producers shall be deemed to be a producer and not a dealer with respect to the milk of its producer members under contract with such cooperative, and shall be deemed to be a dealer with respect to milk purchased or received from non-member producers.

(b) Notwithstanding any other provision of this section, sales or other transfers of milk between cooperatives shall not be subject to bond or assessment under the security provisions of this section.

(c) Any corporation or association of persons engaged in the production of agricultural products which is operated for the mutual benefit of its members and which qualifies as such under the provisions of the Capper-Volstead Act shall be deemed to be a cooperative corporation or association for purposes of this section.

2. Prompt payment for milk. (a) Every milk dealer shall: on or before the last day of each month, or such date of payment as established by a federal milk marketing order regulating the marketing of milk in the state or a state milk marketing order promulgated pursuant to section two hundred fifty-eight-m of this article, whichever is earlier, pay for all milk received from producers during the first fifteen days of such month based upon a price or formula as determined by the commissioner and every such milk dealer shall, on or before the twentieth day of each month, or such date of payment as established by a federal milk marketing order regulating the marketing of milk in the state or a state milk marketing order promulgated pursuant to section two hundred fifty-eight-m of this article, whichever is earlier, pay the balance owed producers for milk received during the preceding month.

(b) Notwithstanding any other provision of this section, the commissioner may extend the time for payment from dealers with respect to purchases from producers of non-grade A milk for up to one hundred twenty days after the last day of the month in which the milk was received, provided such producers have requested the extension in writing in such manner as may be acceptable to the commissioner.

(c) Any producer who does not receive payment for milk sold or delivered to a milk dealer, within the time prescribed in paragraph (a) of this subdivision, shall promptly notify the commissioner of such fact.

(d) All wholesale purchasers of milk buying from a licensed milk dealer shall provide not less than seven days' notice to their milk dealer supplier before changing suppliers. All wholesale purchasers shall make payment in full to their milk dealer supplier or satisfy their debts by an appropriate surety bond posted or other legal instrument of payment provided, less any legal rebates, discounts, or other credit earned, before changing suppliers. The provisions of this paragraph shall apply only if the milk dealer has satisfied all substantial pre-existing contractual agreements with the wholesale purchaser prior to final delivery. For the purposes of this paragraph, the definition of the term "wholesale purchaser of milk" shall not include public institutions.

(e) The commissioner may, if he or she finds it is necessary, promulgate after hearing additional rules and regulations prescribing the period within which stores, restaurants, hotels, public institutions and other wholesale purchasers of milk shall pay for milk purchased or received from a licensed dealer. No milk dealer or cooperative shall sell or deliver milk, except on a cash on delivery basis, to any wholesale purchaser who has failed to make full payment within the period prescribed in regulations promulgated by the commissioner pursuant to this paragraph.

3. Payments to security funds. (a) Fund and filing of surety bonds. Any milk dealer, except a cooperative, who has not filed a bond or other security in full satisfaction of the requirements of subdivision six or seven of this section and who buys, receives or otherwise handles milk received from producers, shall, unless entitled to offsetting credits under paragraph (b) of subdivision four of this section, pay monthly to the commissioner during each fiscal year an amount up to one and one-half tenths of one percent of a price per hundredweight of milk as determined by the commissioner or the average statistical uniform price per hundredweight of milk for the previous calendar year, as determined and announced by the commissioner on or before the thirty-first day of March of each year, on each hundredweight of all such milk purchased, received or handled. Such payments by dealers shall be deposited in the milk producers security fund established by subdivision four of this section.

(b) Whenever the commissioner determines that the balance in the milk producers security fund exceeds fifteen percent of the value of milk purchases covered by the fund, the maximum rates established by paragraph (a) of this subdivision shall be reduced from one and one-half tenths of one percent to one-tenth of one percent.

(c) (1) In addition to making such payments for deposit in the milk producers security fund, any such dealer shall file with the commissioner a mandatory minimum surety bond, executed by a surety company authorized to do business in this state and approved by the commissioner, conditioned for the prompt payment of all amounts due to producers for milk sold or consigned by them to such dealer during the license year and all amounts due to the equalization or producer settlement fund of any order promulgated by the commissioner pursuant to section two hundred fifty-eight-m or two hundred fifty-eight-n of this article or to the equalization or producer settlement fund of a federal milk marketing order. The bond shall be twelve times the amount equal to (i) the value of milk purchased or received from producers in the two consecutive months during the preceding twelve months in which the dealer purchased or received the highest aggregate value of milk divided by the number of days in those two months and (ii) the amount owed in the same two-month period to the equalization or producer settlement fund, divided by the number of days in such months.

(2) Upon an application of a dealer and pursuant to regulations promulgated to effectuate the provisions of this paragraph, the commissioner shall examine the financial condition of the applicant and may exempt the applicant from the provisions of this paragraph if the commissioner finds that the granting of the application would not materially affect security for producers or the viability of the milk producers security fund; provided however, that for any applicant where the amount calculated in subparagraph one of this paragraph multiplied by forty-three is less than two hundred fifty thousand dollars, the commissioner shall exempt such applicant from the provisions of this paragraph unless the commissioner finds that the granting of the application would materially affect security for producers. Rules and regulations to effectuate the provisions of this subparagraph shall specify the criteria to be used in reviewing the applicant's financial condition, the viability of the milk producers security fund, and the effect of the proposed exemption on the security afforded to producers delivering milk to the applicant.

(d) The commissioner may require a milk dealer, in addition to making payments to the producers security fund and filing such mandatory minimum surety bond, to execute and file such further additional surety bond or other security as he may deem acceptable and sufficient, at any time the commissioner finds (1) that the milk dealer has insufficient property located within this state upon which to levy, pursuant to paragraph (e) of subdivision five of this section, in the event of a default by a dealer making two monthly payments for forty days purchases of milk, or (2) that the dealer's participation in the fund and filing such mandatory minimum surety bond will not otherwise afford adequate security to all producers protected by the fund.

4. Milk producers security fund. (a) There is hereby established in the joint custody of the comptroller and the commissioner of taxation and finance a fund to be designated as the milk producers security fund. The commissioner shall deposit all monies received from milk dealers pursuant to paragraph (a) of subdivision three hereof into the fund. The funds so received and deposited in such milk producers security fund shall not be deemed to be state funds. The comptroller shall be empowered to invest such funds pursuant to section ninety-eight-a of the state finance law consistent with the purposes of this section. The commissioner is hereby authorized to draw upon such funds, in his or her discretion, to purchase credit insurance for the benefit of the milk producers security fund. The expense of administering the provisions of the milk producers security fund and of administering subdivision one hereof shall be paid from the fund to the commissioner on vouchers certified by the commissioner with the approval and consent of the director of the budget. Such payments from the fund shall not exceed two and one-half percent of the total fund or one hundred thousand dollars per annum, whichever is greater, provided that, upon approval of the director of the budget, the actual costs incurred by the department in carrying out its responsibilities with respect to such provisions of this article may be assessed against any monies available to the fund upon appropriation by the legislature. The commissioner shall make an annual report of the receipts to and disbursements from the fund, including the cost of administration of the fund, which report shall be made available to each milk dealer and to any other person having an interest in the fund. A copy of such report shall be forwarded to the director of the division of the budget, the chairperson of the senate finance committee and the chairperson of the assembly ways and means committee.

(b) After the milk producers security fund shall have equaled twelve million dollars or such greater or lesser amount, up to fifteen percent of the value of milk purchases to be covered by the fund, calculated upon the basis of the average value of the milk covered by the fund during the preceding calendar year, as the commissioner may determine is sufficient to protect the interests of producers, he or she shall administer the fund in the manner prescribed herein. Periodically, but at least twice each year, he or she may credit each milk dealer with an amount which bears the same relationship to the total money in the fund as that dealer's payments to the fund bear to the total payments to the fund by all dealers. If the amount so credited to a milk dealer is greater than that due from such milk dealer, the excess shall be paid or credited to such milk dealer by the comptroller. No such credits or payments shall be made unless the commissioner finds that the fund can be maintained at a level which is sufficient to protect the interests of producers. Any such credit to a milk dealer's account shall not be considered as payments to the fund in computing further credits of such nature.

(c) If a milk dealer participating in the security fund elects to terminate his or her participation therein, he or she shall give notice in writing to the commissioner six months prior to the expiration of the license year and file a surety bond or other security on the first day of the second month before the end of the license year. A milk dealer may thereupon apply for the return of his or her pro rata share of the monies in the security fund, less administrative costs, based upon his or her payments to the fund. Upon being satisfied that the milk dealer is not in default in any payments to producers or cooperatives and upon renewal of the license, the commissioner shall authorize the comptroller to pay to such milk dealer his or her pro rata share in up to six equal monthly payments.

(d) If a milk dealer who participated in the milk producers security fund ceases to do business as a milk dealer or sells or transfers his or her business to another milk dealer, he or she may apply for the return of his or her pro rata share or assign his or her interests to the buying dealer with the approval of the commissioner.

(d-1) The commissioner shall employ every reasonable effort to identify and locate all persons entitled to receive unclaimed pro rata shares of former security fund participants. In addition, the commissioner shall for a period of five years after identifying any person's unclaimed share of one hundred dollars or more, or until the amount due is claimed, whichever is sooner, publish such person's name and notice of his entitlement in a newspaper of general circulation in every county where the commissioner knows or has reason to believe such person maintained a principal office. Notwithstanding any provision of the abandoned property law, the pro rata shares of former security fund participants which remain unclaimed for five years or more shall remain in the producer security fund for use as set forth in this subdivision and subdivision five of this section.

(e) Any milk dealer who first elects to participate in the milk producers security fund shall make an initial payment to the fund, at the rate most recently announced by the commissioner, pursuant to subdivision three of this section, for milk purchased, received or handled from producers during the six months immediately preceding the date that notice of such election is given the commissioner, pursuant to subdivision ten of this section. Upon the payment of the initial deposit into the fund and filing of the mandatory minimum surety bond, as required herein, a milk dealer electing to participate in the fund may apply to the commissioner for termination or adjustment of an existing bond or the return or adjustment of any existing alternative security filed with the commissioner. If there have been no prior purchases, receipts or handling of milk by the dealer, such initial payment and the amount of such bond shall be based upon an estimate of the purchases, receipts or handling of milk by such dealer for the first six months following entry into the fund. After the first six months, the commissioner may adjust such bond and initial deposit so that the amount of the initial deposit and bond are based upon the actual deliveries.

5. Claims against mandatory minimum surety bond and milk producers security fund. (a) If the commissioner has reason to believe that a licensed milk dealer who is participating in the milk producers security fund has defaulted in making payments for milk to producers, the commissioner shall give reasonable notice to the producers believed to be affected to file verified claims and may fix a reasonable time within which such claims must be filed. Upon learning of such default, the commissioner shall immediately examine the records of the defaulting dealer and shall identify the amounts which are reasonably estimated to be owed to producers. Within thirty days of the receipt of a claim by a producer and on the basis of such estimates, the commissioner may authorize the comptroller to pay any such producer up to seventy-five percent of such estimate. In connection with such payment, the commissioner may make provisions for the recovery for the benefit of the fund of any payments made pursuant to this paragraph.

(b) No claims against the producers security fund shall be allowed for: (1) sales of milk to dealers not licensed by the state of New York, or (2) sales of milk by a producer to a milk dealer subsequent to its failure to pay within the time periods prescribed in subdivision two of this section, where the commissioner finds, after due notice and opportunity of hearing, that such extension of credit, whether direct or indirect, to such milk dealer by the producer did not constitute a reasonable exercise of business judgment, or (3) the value of milk produced on farms not located in New York state. Claims shall be limited to: (1) the price the claimant was required to be paid pursuant to the milk marketing order under which the milk was pooled, if the claimant did not pool the milk, or (2) the value of the milk as determined by the commissioner pursuant to provisions of the milk marketing order under which the milk was pooled, if the claimant pooled the milk, or (3) such other price as determined by the commissioner as appropriate for milk not pooled under a milk marketing order, and in no event shall a claim be allowed for deliveries of milk in excess of the amount owed for milk sold or delivered within the first forty consecutive day period for which payment was not received from a dealer. Claims filed by a market administrator may be allowed for amounts owed by a dealer to a producer settlement or equalization fund of an order promulgated under section two hundred fifty-eight-m or two hundred fifty-eight-n of this article, or to a producer settlement or equalization fund of a federal milk marketing order under which the milk is pooled.

(c) The commissioner shall examine the claims so filed, determine after hearing upon reasonable notice to the claimant and to the defaulting dealer the amount due upon such claims, and certify the amount due each claimant, provided, however, that no hearing shall be required with respect to a claim in which the defaulting dealer does not dispute liability and the claimant and defaulting dealer agree and stipulate to the amount found by the department to be payable on said claim. In determining the amount payable on any claim against a surety bond or the milk producers security fund, the commissioner may allocate any payments for milk made by a milk dealer to a claimant subsequent to its failure to pay within the prescribed time period, to the earliest debt owed such claimant by the milk dealer. Any amounts determined to be payable on a claim will be chargeable first against the mandatory minimum surety bond and any additional surety bond or other security filed pursuant to subdivision three of this section. In the event the amount of the mandatory minimum surety bond and any additional surety bond are not sufficient to pay the amount owed the producers for the deliveries of milk made in the first forty consecutive days for which payment was not received from a dealer, a claim against the producer's security fund may be allowed in an amount not to exceed the difference between the amount recoverable on such bonds, and the amount owed for milk delivered in such applicable period.

(d) The commissioner's determination certifying the amount due each claimant shall be final unless the defaulting milk dealer or the claimant shall institute a proceeding pursuant to article seventy-eight of the civil practice law and rules within thirty days from the date of personal service of a copy of the written determination upon the milk dealer and producer affected thereby. If after the expiration of the thirty day period the commissioner's determination has not been stayed by the supreme court in a proceeding instituted to review it, the commissioner shall bring an action on the bond or bonds and proceed to obtain from any other security filed funds with which to pay the claims and, to the extent that such funds are insufficient to pay the amount due, direct the comptroller to pay the claimants from the moneys available in the milk producers security fund. For the purposes of any action brought on a bond, the commissioner's determination shall be presumptive evidence of the facts stated therein.

(e) If any claim is paid from the milk producers security fund, the defaulting dealer shall be liable to the commissioner for the benefit of the fund for the amount of claims so paid. After service by first class mail upon the defaulting dealer of the commissioner's certification of payment of a claim from the fund for which the dealer has been found liable to the claimant, the commissioner may issue a warrant under seal of the department directed to the sheriff of any county of the state commanding him to levy upon and sell the real and personal property of the defaulting dealer, found within his county, for the payment of the amount of such claim with interest and the cost of executing the warrant, and to return such warrant to the commissioner and pay to him the money collected by virtue thereof within sixty days after the receipt of such warrant. The commissioner may file with the clerk of any county a copy of such warrant, and thereupon the clerk shall enter in the judgment docket, in the column for judgment debtors, the name of the defaulting dealer designated in the warrant, and in appropriate columns the amount of the dealer's liability to the commissioner for claims, interest and costs, and the date when such copy is filed. Thereupon the amount of such warrant so docketed shall become a lien, relating back to and deemed perfected as of the date of the dealer's earliest default in payment to producers as determined by the commissioner, upon and shall bind the real and personal property and chattels real of the person against whom it is issued in the same manner as a judgment duly docketed in the office of such clerk. The said sheriff shall thereupon proceed upon the same in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of record, and shall be entitled to the same fees for his services in executing the warrant, to be collected in the same manner. Upon such filing of a copy of a warrant, the commissioner shall have the same remedies to enforce the dealer's liability as if he had recovered judgment against the dealer for the amount of the warrant.

(f) In the event that the surety company who shall have executed a bond for a milk dealer shall fail to make prompt payment of all amounts due producers for milk sold or consigned by them to such milk dealer during the license year and all amounts due to the equalization or producer settlement fund of any order promulgated by the commissioner pursuant to section two hundred fifty-eight-m or two hundred fifty-eight-n of this article such surety company shall, in addition to making such payment on the bond, pay interest at the rate provided for in section 5-501 of the general obligations law on the amounts so owed from the date of the claim together with reasonable attorneys' fees and court costs.

6. Surety bonds. (a) Each milk dealer who buys, receives or otherwise handles milk received from producers may execute and file with the commissioner a surety bond in lieu of participation in the milk producers security fund and the filing of a surety bond or bonds pursuant to subdivision three of this section. The bond shall be executed by a surety company authorized to do business in this state and shall be approved by the commissioner. The bond shall be conditioned for the prompt payment of all amounts due to producers for milk sold or consigned by them to such milk dealer during the license year and all amounts due to the equalization or producer settlement fund of any order promulgated by the commissioner pursuant to section two hundred fifty-eight-m or two hundred fifty-eight-n of this article or to the equalization or producer settlement fund of a federal milk marketing order.

(b) The bond shall be in an amount equal to (1) the value of milk purchased or received from producers in the two consecutive months during the preceding twelve months in which the dealer purchased or received the highest aggregate value of milk, divided by the number of days in those two months and multiplied by forty, and (2) the amount owed in the same two-month period to the equalization or producer settlement fund of a state or federal milk marketing order, divided by the number of days in such months and multiplied by forty.

7. Alternative security. Each milk dealer buying milk from producers may in lieu of filing a surety bond pursuant to subdivision three or six of this section provide an equal amount of protection for the producers from whom he or she purchases or receives milk by filing an irrevocable letter or letters of credit for the account of the milk dealer authorizing the commissioner to draw on a bank or trust company or banks or trust companies authorized to do business in the state of New York. Such letter or letters shall contain such terms and conditions as the commissioner may require.

8. Additional bond or alternative security. Whenever the commissioner shall determine that the value of milk purchased or received from producers by a dealer who is not participating in the producers security fund has increased, or that such increase may reasonably be anticipated, so that the total amount of security does not comply with the formula set forth in subdivision six hereof, as applied to any consecutive two month period during the current year, the commissioner shall require such additional surety bond or securities in lieu thereof as will afford producers the protection intended by this section.

9. Claims against bond or alternative security. Claims by producers against a dealer who had filed a bond or alternative security shall be processed by the commissioner in the same manner as is provided in subdivision five hereof with respect to claims against the producers security fund and such claims shall be subject to the same limitations. The commissioner's determination certifying the amounts due claimants shall be subject to judicial review in the same manner and subject to the same limitations. In the case of a dealer who has filed alternative security, the commissioner shall proceed to obtain from such security the funds with which to pay the claims. If recovery upon the alternative security is not sufficient to pay all claims, the amount recovered shall be divided pro rata among claimants. In the case of a dealer who has filed a surety bond, the commissioner may bring an action on the bond, and for the purposes of such action his determination certifying the amounts due shall be presumptive evidence of the facts therein stated. In the event that recovery on such bond has not been made within sixty days of the commissioner's certification of the amounts due producers covered by the bond, the commissioner shall direct the comptroller to pay such amounts to claimants from whatever monies are available in the milk producers security fund. In the event that recovery against the bond has not been made within one hundred eighty days of certification of the amounts due claimants, each and every dealer having filed a bond pursuant to subdivision six of this section shall pay monthly to the commissioner an amount not to exceed one-half of one-tenth of one percent of the average uniform price per hundredweight of milk for the previous calendar year, as determined by the commissioner on or before the thirty-first day of March of each year, on each hundredweight of such milk purchased, received or handled. Such payments shall continue for such period of time as the commissioner deems necessary in order to return to the fund, no later than three years from the date of such payment therefrom, the total amount paid as a result of the default of such dealer plus interest, at the rate provided for in section 5-501 of the general obligations law on the amount of such payment from the date of such payment. In the event of a recovery on the bond after the commencement of such payments, the commissioners shall authorize the comptroller to pay to each dealer making such payments its pro rata share of the amount by which the total of such payments exceeds the difference between the amount received and the total amount paid to claimants.

10. Time for providing security. Surety bonds or securities, whether filed in addition to or in lieu of participation in the fund, for the license year shall be filed with the commissioner not later than the first day of the second month before the beginning of each license year. Whenever an additional surety bond or alternative security is required to be filed, pursuant to paragraph (a) of subdivision three of this section, such bond or alternative security shall be filed with the commissioner within the time limits fixed by the commissioner. A milk dealer who elects to participate in the security fund and file a bond or bonds pursuant to subdivision three of this section, in lieu of filing a surety bond or alternative security pursuant to subdivision six of this section, shall notify the commissioner not later than three months prior to the date on which such change is to be made, and shall file the bond or bonds and make the initial payment, as required by paragraph (e) of subdivision four of this section, not later than two months before such change is to be made.

11. (a) Notice of failure to provide security. Whenever a milk dealer fails to pay into the producers security fund or to file any surety bond or alternative security, as provided pursuant to this section, within the time or times fixed by this section or the commissioner's demand for additional security, the commissioner shall publish in a newspaper or newspapers having circulation in the area or areas in which the producers whose milk is sold or delivered to such milk dealer reside, a notice stating that he made such demand or request of said milk dealer; that the milk dealer has failed to comply; that the commissioner does not have on file such surety bond or alternative security as demanded, or that he has not paid monies due the producers security fund as required by him; and that adequate security to protect such producers may not be available to them as provided in this section. In addition to such published notice to producers, the commissioner shall send by certified mail a copy of such notice to each producer delivering milk to such milk dealer as he may be able to determine from records available to him and such notice shall be addressed to such producer's last known place of residence. In addition to providing such notice, the commissioner shall issue a notice of hearing directing the licensee to appear within twenty-four hours or such longer period as he may direct and show cause why an order should not be entered revoking such dealer's license or denying the renewal thereof for failure to provide required security.

(b) Payments to farmers. (1) It is hereby determined and declared that the assurance of prompt and full payment to dairy farmers is for the benefit of all the people of the state, and is so directly related to the public interest, the public health and general welfare that it is an essential government function.

(2) The commissioner shall annually no later than November first, assess the status of the milk producer security fund, the anticipated payments from and receipts to the fund for the following fiscal year and, in connection with such assessment, estimate the additional amounts, if any, which may be needed by the fund to meet the fund's objectives in assuring prompt and full payment to dairy farmers. The commissioner shall transmit this information in a report to the governor for his use in the preparation of the budget, and to the speaker of the assembly and the president pro tempore of the senate for use in the consideration of the budget for such fiscal year.

(3) In the event an appropriation is made for the purposes of this paragraph and, thereafter, upon certification by the commissioner, with approval of the director of the budget, that a further sum is required by the milk producers security fund to meet its obligations and accomplish the purposes of this section, the comptroller shall, within the limits of such appropriation, draw a warrant for the payment to the milk producers security fund of an amount up to the amount of such sum. Such amount shall be a liability of the milk producers security fund and shall be repaid to the general fund pursuant to a plan of repayment. Prior to the institution of such a plan, a copy thereof shall be forwarded to the chairman of the senate finance committee and the chairman of the assembly ways and means committee, for use in the consideration of the budget for such fiscal year.

(4) Whenever the comptroller draws a warrant for payment to the milk producers security fund as provided in subparagraph three hereof, the commissioner shall implement the plan of repayment by promulgating through regulation after hearing an increase in the amount of assessment imposed under subdivision three of this section to an amount not exceeding two-tenths of one percent of the average uniform price for the previous year.

15. Prohibitions and violations. It shall be unlawful for a milk dealer to purchase or receive milk from producers or from other dealers for resale or manufacture unless such dealer files a surety bond or bonds as required pursuant to this section and makes prompt payment of any assessment as required pursuant to this section. It shall also be unlawful for a milk dealer to sell milk to another milk dealer, if he has been notified by the commissioner that the buying dealer has failed to make prompt payment to producers, to the producer settlement fund or equalization fund or to the milk producers security fund, or if such buying dealer has exceeded the credit period as provided pursuant to subdivision two of this section and the sale was not made upon the basis of cash on delivery.

In addition to penalties imposed by other provisions of this article a violation of this section shall subject a milk dealer to a penalty in the sum of one hundred dollars for each day that he is late in making payment into the milk producers security fund the assessment required by this section, for each day he sells milk to a milk dealer after being notified by the commissioner of that milk dealer's failure to make any required payment into the milk producers security fund, or for each day a milk dealer sells milk to another milk dealer who has failed to make payments for milk purchased as provided pursuant to subdivision two of this section. Any person who buys or sells milk in violation of the credit period provided in subdivision two of this section, shall be liable for a civil penalty of one hundred dollars a day for each day of violation.

16. Rules and regulations. The commissioner after due notice and public hearing may promulgate rules and regulations to carry out the provisions and intent of this section.



258-C - Granting and revoking licenses.

258-c. Granting and revoking licenses. No license shall be denied to a person not now engaged in business as a milk dealer, or for the continuation of a now existing business, and no license shall be denied to authorize the extension of an existing business by the operation of an additional plant or other new additional facility, unless the commissioner finds after due notice and opportunity of hearing to the applicant or licensee, that the applicant is not qualified by character or experience or financial responsibility or equipment properly to conduct the proposed business, provided however, that no new application shall be denied solely for the reason of inadequate equipment if it is shown that provision has been made for the acquisition of same. The commissioner may also decline to grant or renew a license or may suspend or revoke a license already granted in whole or in part, upon due notice and opportunity of hearing to the applicant or licensee, when he is satisfied of the existence of any of the following reasons:

(a) That a milk dealer has rejected, without reasonable cause, any milk purchased or has rejected without reasonable cause or reasonable advance notice, milk delivered in ordinary continuance of a previous course of dealing, except where contract has been lawfully terminated.

(b) That the milk dealer has failed to account and make payment without reasonable cause, for any milk purchased.

(c) That the milk dealer has committed any act injurious to the public health or public welfare.

(d) Where the milk dealer is insolvent or has made a general assignment for the benefit of creditors or has been adjudged a bankrupt or where a money judgment has been secured against him, upon which an execution has been returned wholly or partly unsatisfied.

(e) Where the milk dealer has continued in a course of dealing of such a nature as to satisfy the commissioner of his inability or unwillingness properly to conduct the business of receiving or selling milk or to satisfy the commissioner of his intent to deceive or defraud producers or consumers.

(f) Where the milk dealer has been a party to a combination to fix prices, contrary to law. A co-operative association of dairymen organized under or operated pursuant to the provisions of chapter seventy-seven of the consolidated laws and engaged in making collective sales or marketing for its members or shareholders of dairy products produced by its members or shareholders shall not be deemed or construed to be a conspiracy or combination in restraint of trade or an illegal monopoly nor shall the contracts, agreements, arrangements or combinations heretofore or hereafter made by such association, or the members, officers or directors thereof, in making such collective sales and marketing and prescribing the terms and conditions thereof, be deemed or construed to be conspiracies or to be injurious to public welfare, trade or commerce, if otherwise authorized by such chapter or law. The provisions of and the remedies provided by this subdivision, section and article shall be in addition to and shall not preempt or displace the provisions of article twenty-two of the general business law.

(g) Where there has been a failure either to keep records or to furnish the statements or information required by the commissioner.

(h) Where it is shown that any material statement upon which the license was issued is or was false or misleading or deceitful in any particular.

(i) Where the applicant or licensee has been convicted of a felony.

(j) Where the applicant is a partnership or a corporation and any individuals holding any position or interest or power of control therein has previously been responsible in whole or in part for any act on account of which a license may be denied, suspended or revoked, pursuant to the provisions of this article.

(k) Where the milk dealer has violated any of the provisions of this chapter.

(l) Where the milk dealer has been duly required to give a bond or an additional bond and has failed to do so, or has failed to make timely payment to the producers security fund if he has elected to participate therein, or to the cooperative security fund if required to make payments thereto.

(m) Where the required permit from the local health officer has terminated or been revoked.

(n) Where the milk dealer has ceased to operate the milk business for which the license was issued.

(o) Notwithstanding any provision of this article to the contrary, no license shall be granted by the commissioner in the event an applicant for such license is buying or accepting the business of another dealer until the applicant has furnished the commissioner sufficient evidence that all payments due producers for milk delivered to the selling dealer have been made in full or that a portion of the purchase price reasonably sufficient to satisfy such claims has been placed in an escrow account with the commissioner.

(p) Assumption of business by licensed dealer. No licensed dealer purchasing the assets or assuming the operation of another licensed dealer may distribute milk in the area served by the dealer whose assets are being purchased or whose operation is being assumed unless such dealer purchasing the assets or assuming such operation has furnished the commissioner sufficient evidence that all payments due producers for milk delivered have been made in full or that a portion of the purchase price reasonably sufficient to satisfy such claims has been placed in an escrow account with the commissioner.

The commissioner may grant or renew a license or may decline to suspend or revoke a license conditionally, or upon the agreement of the licensee or applicant to do or omit to do any definite act, but such condition and/or agreement must have some appropriate relation to the administration of this article.

Whenever a milk dealer's license is denied or revoked or any application for an original license is denied, there shall be filed in the office of the division of milk control a memorandum by the commissioner, which memorandum shall state the reasons for the denial of the application or the denial or revocation of the license. There shall also be filed a transcript of the testimony taken at the hearing given to the applicant or licensee. A transcript of the testimony taken at the hearing shall be given to the applicant or licensee for whom the hearing was held. In addition, the said memorandum as filed in the office of the division of milk control shall set forth findings of fact and the conclusions upon which the said commissioner shall base his denial or revocation. The use of the word license in this article shall include the application for or denial of an extension of license. Upon the filing of the memorandum in the office of the division of milk control a copy thereof shall be mailed forthwith to the applicant or licensee and to his attorney if the applicant or licensee has appeared by attorney.

The commissioner shall notify an applicant for a license within thirty days of receipt of the application as to whether all information required by the commissioner is stated within the application. Upon receipt of a completed application, the commissioner shall conduct any investigation and hearing and shall make a final determination on a license within one hundred twenty days or, if a hearing has been held with respect to such license, within one hundred eighty days. Where the commissioner finds that a final determination cannot be made within such period, he shall indicate his reasons for extending the application review period by not more than one hundred twenty days to the license applicant. Any delay resulting from adjournments granted at the request of the applicant, or as the result of a judicial order, shall not be counted toward any time period provided for in this paragraph.



258-D - Proceedings to review.

258-d. Proceedings to review. The action of the commissioner in refusing to grant or renew a license, or in revoking or suspending a license, or in conditioning or limiting the granting or renewal of a license, may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules, and the decision of the commissioner shall be final unless within thirty days from the date of service thereof upon the party affected thereby a court proceeding is instituted to review such action. The pleadings upon which such review proceeding is instituted shall be served upon the commissioner or upon an assistant commissioner, personally, in the manner provided for the personal service of a summons in an action unless a different manner of service is provided in an order to show cause granted by the supreme court.



258-E - Violations; remedies.

258-e. Violations; remedies. 1. The commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provision of the statutes, rules and orders committed to his administration, and in addition to any other remedy under article three of this chapter or otherwise may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county as provided in the civil practice law and rules, or to the supreme court in the third judicial district.

2. In addition to remedies provided by subdivsion one of this section;

Whenever the commissioner has reason to believe that any person has been or is engaged in conduct which violates any provision of this article or of any regulation promulgated thereunder he may issue a complaint specifying the charges and giving reasonable notice of a hearing thereon.

Whenever the commissioner has reason to believe that any milk dealer, whether licensed or subject to license under this article, has been or is engaging in any conduct for which a license may be declined or revoked pursuant to section two hundred fifty-eight-c, the commissioner may issue a complaint specifying the charges and giving reasonable notice of a hearing thereon.

The person so complained of shall appear and show cause why an order should not be entered by the commissioner requiring such person to cease and desist from the conduct charged, or to perform those acts which will constitute a discontinuance of the conduct charged. After due notice and opportunity of hearing or after default of such person to appear and proceed, if the commissioner shall find such person to have violated any provision of this article or any regulation promulgated thereunder or to have engaged in conduct for which a license may be declined or revoked pursuant to section two hundred fifty-eight-c, he shall enter an order requiring such person to cease and desist from the acts, practices or omissions so found or to perform acts as aforesaid, and imposing such civil penalty as he deems appropriate within the limits of subdivision four.

3. The order of the commissioner issued pursuant to subdivision two of this section shall be final subject to review proceedings under subdivision five of this section, and shall not be stayed by any court except as provided in such subdivision five. Upon failure of such person to obtain a stay as herein provided, the commissioner may apply to the supreme court of Albany county for an order directing compliance, and if such order is issued, any failure to obey such compliance order may be punished as a contempt of court.

4. Any civil penalty imposed by an order issued pursuant to subdivision two of this section shall be in an amount not less than one hundred dollars, or more than one thousand dollars for each violation of this article or any regulation promulgated thereunder. In determining the amount of any penalty to be assessed under this subdivision, the commissioner shall consider, but not be limited to consideration of: (i) the seriousness of the violation for which the penalty is to be imposed and (ii) the nature and extent of any previous violations for which penalties have been assessed against the person. Each day's violation may, in the discretion of the commissioner, be deemed to constitute a separate offense. If, after the expiration of the thirty day review period prescribed by subdivisions three and five of this section, such order has not been stayed by the supreme court in a proceeding for judicial review thereof, the commissioner may file with the clerk of any county the original or a certified copy of the order directing payment of a civil penalty, and thereupon the clerk shall enter in the judgment docket, in the column for judgment debtors, the name of the person against whom the penalty was assessed by such order, and in appropriate columns the amount of such person's liability for such penalty, together with interests and costs, and the date that such order is filed. Upon such filing, the amount of the penalty so docketed shall become a lien upon and bind the real and personal property of the person against whom it is issued in the same manner as a judgment duly docketed in the office of such clerk, and the commissioner shall have the same remedies to enforce such liability as if a judgment in a court of record had been recovered against such person.

5. Any person aggrieved by final order of the commissioner made pursuant to this section may within thirty days after service of such order upon him, institute a proceeding for a review thereof pursuant to article seventy-eight of the civil practice law and rules; provided, however, that no stay shall be issued, unless applied for within seven days after the effective date and unless the applicant makes a clear and convincing showing of present, substantial and irreparable injury, clearly over-balancing the public interest in immediate compliance which is hereby declared as the policy of this act.



258-F - Records.

258-f. Records. The commissioner may require milk dealers to keep the following records:

(a) A record of all milk received, detailed as to location, and as to names and addresses of suppliers, with butterfat test, pounds of protein, butterfat, other solids and solids not fat, prices paid, deductions or charges made.

(b) A record of all milk sold classified as to grade, location and market outlet and size and style of container, with prices and amounts received therefor.

(c) A record of quantities and prices of milk sold.

(d) A record of the quantity of each milk product manufactured and quantity of milk and/or cream used in the manufacture of each product. Also the quantity and value of milk products sold.

(e) A record of wastage or loss of milk or butter fat.

(f) A record of the items of the spread or handling expense and profit or loss, represented by the difference between the price paid and the price received for all milk.

(g) A record of all other transactions affecting the assets, liabilities, or net worth of the licensee.

(h) Such other records, and information as the commissioner may deem necessary for the proper enforcement of this article.



258-G - Reports.

258-g. Reports. Each milk dealer shall, from time to time, as required by rule or order of the commissioner, make and file a verified report on forms prescribed by the commissioner of all matters on account of which a record is required to be kept, together with such other information or facts including an audited financial statement as may be pertinent and material within the scope of the purpose and intent of this chapter. Such report shall cover a period of time specified in the order.



258-J - Construction, exceptions and limitations.

258-j. Construction, exceptions and limitations. The license required by this article shall be in addition to any other license required by this chapter or otherwise required by law. This article shall apply to the city of New York, but shall not be construed to conflict with, alter or repeal laws in force relating to the board of health or the department of health of the city of New York, nor the health code in force in such city or any amendments thereof duly adopted nor shall any provision of this article or any regulations adopted thereunder, relating to matters of health, sanitation or purity or wholesomeness of milk which is in conflict with the health code or the regulations of the board of health or the department of health of the city of New York, apply to the city of New York, or to the production and transportation of milk for said city. No milk dealer shall hereafter accept for sale or distribution in a marketing area or at a plant supplying such marketing area when such marketing area is regulated by a state milk marketing order, milk from any premises on which milk is produced or from any plant in which milk is handled unless such premises constitute a milk production area dairy farm as defined by section two hundred fifty-eight-l or unless the milk from such plant has been received for sale or distribution in such marketing area or at a plant subject to such order within the past two full calendar years without first satisfying the commissioner that such proposed added milk supply is reasonably needed for such marketing area, and that the acceptance of such added milk supply will not deprive any municipality or any other marketing area of a supply, present or future, more conveniently related to it. If any clause, sentence, paragraph or part of this article shall for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof, directly involved in the controversy in which such judgment shall have been rendered. No provision of this article shall apply or be construed to apply to foreign or interstate commerce, except insofar as the same may be effective pursuant to the United States constitution and to the laws of the United States enacted pursuant thereto. Technical, legal and other assistants and employees in the service of the milk control board at the time such transfer takes place shall be transferred to the division, subject to qualifying examinations to be conducted by the civil service commission as soon as convenient after transfer, and in the meantime they shall serve without examination. The civil service commission shall designate, upon advice of the commissioner the positions which it is not practicable to fill by competitive examinations, including the director, assistant director, counsel and assistant counsel.



258-K - Declaration of policy.

258-k. Declaration of policy. For the purpose of implementing the provisions of section two hundred fifty-eight-k through section two hundred fifty-eight-n of this article, it is hereby declared that the dairy industry is a paramount agricultural industry of this state and the normal processes of producing and marketing milk have become an enterprise of vast economic importance to the state and of vital interest to the consuming public which ought to be safeguarded and protected in the public interest; that it is the policy of this state to promote, foster and encourage the intelligent and orderly marketing of milk through producer owned and controlled cooperative associations and to promote, foster and encourage as an incident of such marketing, the maintenance, by such associations, jointly or in cooperation with other cooperative associations of programs designed, by means of advertising, publicity, education or otherwise, to promote increased demand for and consumption of milk and dairy products; that unfair, unjust and destructive demoralizing trade practices have been and are likely to be carried on in the production, sale, processing and distribution of milk and that it is a matter of public interest and for the public welfare for the state to promote the orderly exchange of commodities and in cooperation with the federal government or other states in the regulation of interstate commerce, to take such steps as are necessary and advisable to protect the dairy industry and insure an adequate supply of milk for the inhabitants of this state; that for such purpose public interest requires, as necessity therefor has arisen or may arise, the fixing of prices of milk to be paid to producers and associations of producers where there has been or is a disruption of orderly marketing of milk in any marketing area by reason of surpluses or by reason of unfair, unjust or destructive trade practices, that in order to make such price-fixing effective it is necessary that the benefits of the fluid market and the burden of, and the expense of, handling of surpluses, be shared equally by all producers of milk for the marketing area and to this end that dealers not handling their proportionate share of the surplus shall as part of the price of their milk make payments to a fund to equalize the prices of milk to producers and to share the cost of handling surplus so as to remove one of the principal causes of price demoralization.



258-L - Producers' bargaining agencies and distributors' bargaining agencies.

258-l. Producers' bargaining agencies and distributors' bargaining agencies. (a) Incorporated producers' associations operated under and subject to the cooperative corporations law of this state, or similar laws of another state and organized and controlled by milk producers, may establish producers' bargaining agencies for the various production areas of the state designated by the commissioner. Cooperative corporations similarly incorporated hereafter and owned and controlled by producers shall be entitled to use and participate in such a bargaining agency and be represented by it in order that producers not now represented by a cooperative association may be entitled to the benefits of this act.

Upon presentation of a written certification by a cooperative corporation qualified to receive cooperative payments under a state or a joint federal and state milk marketing order, or orders, or by a cooperative corporation affiliated with a federation of cooperative corporations similarly qualified, to a licensed milk dealer, setting forth a list of its members for the payment of whose milk said dealer is responsible, such dealer shall make payments to such cooperative corporation from moneys due such listed members for milk purchased by the dealer in such amounts as such cooperative shall certify is payable to it; provided that (a) at least the names of 10 members are one the list, or (b) in the case of dealers receiving milk from 17 or less producers at a plant, the names of at least 51% of such producers are on the list. Such amounts shall be payable monthly to the treasurer of the cooperative corporation, together with a compilation of milk poundage to which such payment is related. At intervals, not more frequent than monthly, each such cooperative shall certify to the dealer involved any additions or withdrawals from its listed membership. As to such changes in memberships so certified, the dealer shall make payments on the additional producers, but shall not be required to make payments to the cooperative corporation on the withdrawn producers. In no event shall a dealer be required to make payments on a producer who is not listed as a member by the certifying cooperative corporation.

The voting power of each association participating in such an agency shall be on the basis of one vote for each one hundred producers under contract with such association for the marketing of their milk within such marketing area, and in case of an association with less than one hundred producers under contract with it, a fractional vote in proportion to the number of such producers. Only active contracts shall be considered.

The purpose of a producers' bargaining agency is to negotiate agreements on the basis of orders in the respective marketing areas for presentation to the commissioner for his consideration and approval, as provided in section two hundred and fifty-eight-m herein. A producers' bargaining agency shall be authorized to negotiate with a distributors' bargaining agency in such marketing area in regard to arrangements or agreements to be presented to the commissioner as a basis of marketing agreements or orders pursuant to said section two hundred and fifty-eight-m.

Each association upon joining or employing the producers' bargaining agency shall file with it a certified copy of its certificate of incorporation, its by-laws, copies of form of contracts with its producers and a certified statement of the number of such contracts which are in force.

A producers' bargaining agency may appear before and negotiate with the commissioner in regard to marketing agreements or orders, as provided in section two hundred and fifty-eight-m herein.

It shall be lawful for such producers' bargaining agency to act as a common marketing agency for the various cooperative associations of producers which it represents and such cooperative associations may make contracts with each other and with such producers' agency for such purpose and for the collective processing, preparing for market, handling and marketing of the products of such associations and for effectuating the purposes of this act. In order to carry out and effectuate such purposes, contracts and agreements may be made pursuant to section twenty-five of the co-operative corporations law and as to interstate commerce pursuant to act of congress of February eighteenth, nineteen hundred twenty-two, entitled "An act to authorize association of producers of agricultural products,"

(b) A distributors' bargaining agency may be organized by the distributors in a marketing area. The voting power of each distributor in such bargaining agency shall be in proportion to the quantity of milk distributed by him in such area. Such quantity shall be determined by that distributed during the preceding year as reported to the commissioner. In the New York metropolitan milk marketing area the voting power of each distributor shall be on the basis of one vote for each ten million pounds of milk distributed in such market during the preceding year and in case of a distributor handling a less quantity of milk, a proportionate fractional vote. In other marketing areas the voting basis shall be one vote for each one hundred thousand pounds distributed during the preceding year in such market with a proportionate fractional vote in case of distributors handling a less quantity of milk. The purpose of distributors' bargaining agencies is to negotiate with producers' bargaining agencies as to the agreements or the basis of orders in the respective marketing areas for presentation to the commissioner for his consideration and approval, as provided in section two hundred fifty-eight-m herein.

A distributors' bargaining agency may appear before and negotiate with the commissioner in regard to marketing agreements or orders, as provided in section two hundred fifty-eight-m herein.

Producers' bargaining agencies and distributors' bargaining agencies may also meet and negotiate in order to carry out the purposes of this act and subject to the approval of the commissioner, as provided in section two hundred fifty-eight-m, may make marketing agreements with each other and with cooperative associations in relation to the marketing of milk which may be handled or distributed in more than one marketing area. Such agencies may also meet and negotiate and take such reasonable measures as are necessary and advisable to cooperate with the commissioner and legally constituted authorities of other states and of the United States with respect to the handling and control of milk handled in interstate commerce and carry out and effectuate the provisions of section two hundred fifty-eight-n.

Except as specifically provided in section two hundred fifty-eight-m, the activities and operations of producers' bargaining agencies and distributors' bargaining agencies and of the constituent members thereof, and contracts, agreements or arrangements made by them, pursuant to the provisions of this subdivision, and of section two hundred fifty-eight-m hereof, shall not be deemed or construed to be conspiracies, combinations, contracts or agreements in restraint of trade or commerce or an illegal monopoly.

"Milk production area" as used in this article means those dairy farms maintained primarily as a source of fluid milk for a marketing area. Such primary source of supply shall include farms from which all shipments of milk have been subject to the minimum uniform price provisions of a marketing order or agreement for such market during at least a portion of the preceding two years, together with such other farms as may hereafter be designated by the commissioner as a source of supply for the marketing area in the manner prescribed by section two hundred fifty-eight-j.



258-M - Orders fixing prices for milk and marketing agreements.

258-m. Orders fixing prices for milk and marketing agreements. 1. Upon the petition of a producers' bargaining agency of the production area supplying a marketing area, such agency representing at least thirty-five per centum of the producers of milk therein, alleging the existence of conditions so affecting the orderly marketing of milk in such area that public interest requires regulation of prices of milk in such area and equalization of the burden of surplus milk and expense of handling it, and sharing the benefits of the fluid market in order that the public policy declared in section two hundred fifty-eight-k of this chapter shall be effective, and upon the written request of the petitioner, the commissioner shall set, without a hearing, an interim price for class I fluid milk, and may set an interim price for class II and/or III milk. In determining such interim price, the commissioner shall take into consideration, among other factors: (a) the prices being paid to producers; (b) the costs of production to producers; (c) any changes in the ratio of index of prices received for milk to index of prices paid by dairy farmers; (d) the level of prices paid to producers in adjoining markets; and (e) the interests of the general public. Such interim price shall be set within five days of such written request and to the extent practicable apply to any milk purchased on or after the first day of the month following such determination. Such interim price shall be in effect until the final determination regarding the petition is made pursuant to the provisions of this article and is enforceable and effectuated, provided however, such interim price shall be in effect for no longer than one hundred eighty consecutive calendar days. During such time when the interim price is in effect, the commissioner shall provide for and enforce a mechanism for compensatory payments and have the authority to establish and administer an equalization pool throughout the entire state or any part thereof. Such interim price shall be reviewable by a person aggrieved in a proceeding pursuant to article seventy-eight of the civil practice law and rules. The effectiveness or enforcement of such interim price regulation shall not be restrained, stayed, or enjoined pendente lite. In addition, it shall be the duty of the commissioner to call a public hearing for the consideration of said petition and to give notice thereof by advertising such call in such newspaper or newspapers of general circulation in such marketing area as the commissioner deems advisable. Such notice shall specify a time and a place within the marketing area at which the hearing will be held and at which the applicants and other persons, including producers, distributors and consumers and associations thereof, may be heard. In not more than fifteen days upon receiving the petition the commissioner shall set the hearing date in accordance with the above provisions. Such hearing shall commence in not less than fifteen days but not more than twenty days of the notice specifying the date and time of the hearing. Such hearing shall conclude within fifteen days of commencement, provided however, if the commissioner determines in writing that the hearing has been conducted with due diligence but an extension is necessary to accord due process, he or she may extend the hearing for a period not to exceed ten days. If after such hearing the commissioner shall find, upon the record of the proceeding that conditions referred to in section two hundred fifty-eight-k of this chapter exist so affecting the orderly marketing of milk in such area, that public interest requires that the public policy declared in section two hundred fifty-eight-k of this chapter shall be effective and that it is necessary that prices for milk to producers and associations of producers be fixed by the commissioner, as expressed by section two hundred fifty-eight-k of this chapter, and that it is favored by at least sixty-six and two-thirds per centum of the producers of milk produced in the production area for said marketing area voting, individually or through cooperatives, in the referendum, the commissioner may by order fix and determine for such marketing area fair and equitable minimum prices to be paid to producers. The determination of the commissioner as to whether or not by order to fix and determine minimum prices shall be made within forty days after such hearing, effective on the first day of the month following the determination. If the commissioner determines not to fix and determine minimum prices, he shall state his reasons in writing and transmit same to the petitioner, the governor, the temporary president of the senate and the speaker of the assembly. Such price fixing order or orders shall be rescinded effective at the end of the current month after a public hearing whenever the commissioner shall find either that such conditions have ceased to exist or that such termination is favored by at least thirty-five per centum of the producers of milk handled within such market. For purposes of this subdivision, unless otherwise specified, days shall mean business days.

2. The commissioner may, from time to time upon like petition, during the existence of such conditions revise the prices so fixed, after holding a hearing thereon. Whenever as herein provided a producers' bargaining agency of a production area supplying a marketing area shall file a petition and/or amended petition praying for any relief provided in this article, it shall be lawful for a distributors' agency of such marketing area to file a petition and/or amended petition providing for the consideration of issues therein raised relative to the petition and/or amended petition of the producers' bargaining agency, or to an existing milk marketing order. Upon receipt of any such petition of a producers' bargaining agency for any such marketing area, the commissioner shall mail a copy thereof to the secretary of the distributors' bargaining agency for such marketing area, if any, which meets the qualifications set forth in the last sentence of this paragraph. If such distributors' bargaining agency files either a petition or an amended petition with the commissioner or notifies the commissioner that no such petition will be filed, the commissioner may proceed to give notice of hearing as provided in subdivision one of this section; otherwise the commissioner shall defer the giving of such notice of hearing for a period of ten days after such distributors' bargaining agency has received from the commissioner a copy of the petition and/or amended petition of the producers' bargaining agency. The commissioner shall mail a copy of the distributors' bargaining agency petition to the secretary of the producers' bargaining agency and shall give such notice of such petition by publication or otherwise as the commissioner deems advisable. Evidence upon the proposals set forth in both the producers' and distributors' bargaining agency petitions shall be received at the same hearing. The commissioner shall not be required to furnish a copy of any petition of a producers' bargaining agency to a distributors' bargaining agency nor shall such distributors' bargaining agency be entitled to file a petition and to be heard as herein provided unless within the calendar year preceding the filing with the commissioner of the producers' bargaining agency petition such distributors' bargaining agency shall have filed with the commissioner a list of its distributor members and the names and addresses of its officers and unless such distributors' bargaining agency represents not less than sixty per centum of the quantity of milk distributed in such marketing area, exclusive of that distributed by cooperative corporations, as determined by the reports submitted to the commissioner during the preceding license year.

The provisions of this subdivision relative to distributors' bargaining agency petitions shall not apply to any milk marketing area or order, jointly administered by the commissioner and any officer or agency of the United States or of any other state.

3. Before fixing any prices pursuant to the provisions of the two preceding paragraphs, the commissioner shall investigate what are reasonable costs and charges for producing, hauling, handling, processing and/or other services performed in respect of milk and what prices for milk in the market or markets affected by such prices and under varying conditions will be most in the public interest. The commissioner shall take into consideration the balance between production and consumption of milk, the cost of production and distribution, including compliance with all sanitary regulations in force in the market or markets affected, the cost of feeding stuffs used in the production of milk, the supply of milk in such market and the purchasing power and welfare of the public. The commissioner shall fix prices to producers on the basis of the use thereof in the various classes, grades and forms. Any prices fixed or approved by the commissioner shall be deemed to be prima facie reasonable.

4. In determining the approval or request for an order as herein provided or the termination thereof on the part of producers the commissioner shall consider the approval, request or favor in respect thereto by any bona fide cooperative association of producers engaged in marketing milk within such marketing area as the approval, request or favor either of making an order or of termination thereof of the producers who are under contract with such cooperative association of producers.

The commissioner shall appoint a referendum advisory committee to assist and advise him in the conduct of the referendum. Such committee shall review referendum procedures and the tabulation of results, and shall advise the commissioner of its findings. A record of the committee's advice, recommendations and findings shall be kept and made available to any person upon request. The final certification of the referendum results shall be made by the commissioner. The committee shall consist of three members. One member shall be appointed from at least three nominations of producers submitted by the producers bargaining agency, one shall be an independent producer, and one shall be appointed from at least three nominations of producers submitted by any general farm organization. The members of the committee shall not receive a salary but shall be entitled to actual and reasonable expenses in the performance of their duties.

5. Marketing agreements. It shall be lawful for a producers' bargaining agency of the production area supplying a marketing area and a distributors' bargaining agency for such marketing area to enter into marketing agreements as to the prices to be paid by distributors to producers for milk sold or otherwise utilized in said marketing area, as to rules and regulations covering the method of determining the proportion of the product of the entire dairy herd of a producer which shall be accepted and paid for pursuant to such price or prices, as to reasonable trade practices affecting the relations between producers and distributors in such market. Such agreement may also contain provisions for a committee to administer the provisions of said marketing agreement. No agreement, however, shall be effective until a copy thereof signed by all persons parties thereto shall have been filed with the commissioner.

If the commissioner shall have reason to believe that any such marketing agreement results in a monopoly or restraint of trade to such an extent that the price of milk is unduly enhanced by reason thereof, he shall serve upon the parties to such agreement a complaint stating his charge in that respect, to which complaint shall be attached or contained therein a notice of hearing specifying a date and place, not less than thirty days after the service thereof, requiring the parties to such marketing agreement to show cause why an order should not be made directing them to cease and desist from such monopolization or restraint of trade. The parties so complained of may at the time and place so fixed show cause why such order should not be entered. The evidence given at such a hearing shall be taken under such rules and regulations as the commissioner shall prescribe, reduced to writing and made a part of the record therein. If upon such hearing the commissioner shall be of the opinion that such marketing agreement results in monopoly or restraint of trade to such an extent that the price of milk in the marketing area affected by such agreement is unduly enhanced, he shall issue and cause to be served upon the parties to said agreement an order reciting the facts found by him and directing them to cease and desist from such undue enhancement of prices. If such order is not obeyed by the parties to such agreement, the commissioner shall file with the attorney-general a certified copy of the order, evidence of such disobedience and all of the records in the proceeding, and the attorney-general may apply to the supreme court for an order or decree affirming, modifying or setting aside such order or for making such other order or decree as the court may deem equitable in the premises.

Upon application of the parties to said marketing agreement and after a hearing, as provided in subdivision one of this section, the commissioner may by order make the provisions of said marketing agreement, relative to prices to producers and other provisions thereof, effective as to all producers, distributors and handlers in said market notwithstanding that they may not have approved of said agreement if he shall find that the terms and conditions of said agreement are fair, equitable and in public interest, that the agreement has been fairly entered into without fraud, that public interest so requires, in order to effectuate the declaration of policy contained in section two hundred fifty-eight-k of this chapter, that the proportion of the producers and distributors who have executed such agreement or shall have approved same upon the hearing is equal to that required for an order under subdivision one of this section, and further provided that the commissioner shall determine that the prices set forth in said marketing agreement are reasonable and proper prices, as required by this section for prices fixed by an order of the commissioner. Any order so issued shall terminate effective on the last day of the current month, and in the same manner and upon the same request after a hearing, as provided for the termination of an order in subdivision one of this section.

6. If approved by sixty-six and two-thirds per centum of the producers affected voting individually or through their cooperative in the referendum, any order or marketing agreement fixing the price to producers under either subdivision one or subdivision five of this section for market or markets, may provide for an equalization of prices to all producers of the production area of the market affected so that each producer or co-operative association shall receive the same base price for all milk delivered subject to reasonable differentials for quality and location and for services. Any such order may contain provisions requiring from persons who bring milk or cream into the marketing area regulated by such order payments on all such milk or cream whenever such persons are not otherwise regulated by the order.

In order to effect such equalization of prices to producers the commissioner shall require a monthly report from each dealer receiving milk from producers for such market showing the disposition of all milk handled by the reporting dealer in such market and shall thereafter require payment by each dealer, to a trust company designated as a fiscal agent by the commissioner, of any amount by which the sum otherwise due by such dealer to its producers in accordance with the prices fixed by such order exceeds the equalized base price as determined by the commissioner from such reports, which amounts so paid to said fiscal agent, the commissioner shall direct it to pay to those dealers whose reports show that the base prices they will pay their producers in accordance with such order are less than the equalized base price as so determined by the commissioner, for repayment in turn by such dealers to their producers so as to bring all lower rates of payment up to the equalized base price. Such payments to said fiscal agents shall not be deemed to be state funds. Such equalization shall include milk of all grades and produced by all breeds of cows, and may include milk, approved by a board or boards of health having jurisdiction in a marketing area designated in an order under this section, which was produced by a dealer.

The provisions of this subdivision shall not become operative as to the New York state metropolitan market production area, however, until pursuant to federal or state statutes, or by action of authorities duly constituted and authorized thereunder, prices to producers are so equalized and made effective throughout all the production area of the New York state metropolitan market area.

7. After the commissioner shall have fixed prices in any area or approved prices in a marketing agreement to be charged or paid for milk in any form included in the definition of milk as used in this article whether by class, grade or use, it shall be unlawful for a milk dealer to buy or offer to buy milk at any price less than such price or prices as shall be applicable to the particular transaction, and no method or device shall be lawful whereby milk is bought or sold or offered to be bought or sold at a price less than such price, or prices, as shall be applicable to the particular transaction, whether by a discount or rebate, or free service, or advertising allowance, or a combined price for such milk together with another commodity or commodities, or service or services, which is less than the aggregate of the prices for the milk and the price or prices for such other commodity or commodities, or service or services, when sold or offered for sale separately or otherwise.

8. It is the intent of the legislature that the instant, whenever that may be, that the handling within the state by a milk dealer of milk produced outside of the state becomes a subject of regulation by the state, in the exercise of its police powers, the restrictions set forth in this article respecting such milk so produced shall apply and the powers conferred by this article shall attach.

9. No marketing agreement or order shall prevent a cooperative association from blending as heretofore the proceeds of all sales and distributing to its producers the resultant blended price subject to deductions and differentials as provided by its contracts with its producers, but no such cooperative association shall sell milk at prices lower than the prices fixed by the commissioner in an order for the markets affected.

10. Any marketing agreement or order of the commissioner may provide for necessary deductions from payments to producers to cover the cost of administering such marketing agreement or order, including the cost of auditing milk dealers' classifications, and the cost of other services to producers. The funds so derived from such deductions shall be deposited in an account within the miscellaneous special revenue fund and shall not be deemed to be state funds. The commissioner may, in his or her discretion, appoint an administrator and such assistant administrators as in his or her opinion may be necessary to administer the terms of any agreement or order, and the persons so appointed shall be deemed to occupy positions confidential to the commissioner and may be appointed without competitive examination. All other persons employed by the commissioner in the administration of such a marketing agreement or order shall be selected in accordance with the civil service law and rules.

11. Any marketing agreement or order of the commissioner may provide (a) for payments to cooperative associations of producers in cases where the commissioner finds that such associations are actually rendering marketing services to producers under contract with them, which services enure to the benefit of all producers in the market or to the benefit of the market as a whole and may include the conduct and maintenance, jointly with other cooperative associations, of plans or campaigns, by advertisement or otherwise, including participation in similar regional or national plans or campaigns, to promote the increased consumption of milk and milk products, to acquaint the public with the dietary advantages of milk and milk products and with the economy in the diet, and to command, for milk and dairy products, consumer attention consistent with their importance and value, or that such associations are rendering services in the control and disposition of surplus for the benefit of the market; (b) for payment to milk dealers or to cooperative associations of producers which operate milk receiving stations or manufacturing plants for services rendered by them, in the stabilizing of the supply of fluid milk and cream within the market at times either of surplus or of shortage of milk; and (c) for adjustments in payments to producers to effect a more favorable seasonal balance as between the production and consumption of milk. Such adjustments may be made in the form of deductions and additions to the fund to equalize prices of milk to producers, or by apportioning among producers the total value of all milk subject to equalization on the basis of their marketings of milk during a representative period of time. Any such deductions from the fund to equalize prices shall not be deemed to be state funds. Such moneys shall be held in reserve and used solely for additions to the fund to equalize prices, in such manner as the order may provide. The commissioner shall make no provision for adjustment in payments under this section with respect to a state milk marketing order, except on the petition of a producers' bargaining agency of a production area supplying a marketing area and after a public hearing and subsequent producer approval as required by this section.

12. "Distributor" as used in this and the preceding section means a milk dealer as defined in this article who delivers milk to stores and/or consumers within the marketing area, from a milk depot or milk plant owned and/or operated by such dealer.



258-N - Interstate and federal compacts.

258-n. Interstate and federal compacts. The commissioner is hereby authorized to confer with legally constituted authorities of other states and of the United States with respect to uniform milk control, including sanitary requirements with states and/or as between states, and with the federal government in its control of milk handled in interstate commerce, and may exercise his powers hereunder to effect such uniform milk control. He may join with such other authorities federal and state in conducting joint investigations, holding joint hearings and issue joint or concurrent orders, or orders supplementary to those of the federal government, and shall have the power to employ or designate a joint agent or joint agencies to carry out and enforce such joint, concurrent or supplementary orders.

In order to carry out the policies set forth in sections two hundred fifty-eight-k and two hundred fifty-eight-p, the commissioner is hereby vested with the authority to enter into a compact or compacts or other types of agreements, with the legally constituted authorities of other states and/or the United States to provide for uniform milk control and, in order to effectuate such uniform milk control, he may join with an agent or agencies to exercise under such compact or compacts or other types of agreements the powers conferred upon him by this article with respect to the administration of uniform milk control. In the case of market orders including those covering prices, any such compact or compacts or other types of agreements may provide for necessary assessments upon the handlers regulated thereunder, in order to cover the cost of administering such uniform milk control, including, without limitation, the cost of auditing milk dealers' classifications.

The commissioner may effectuate this section by any type of agreement other than a formal compact if a formal compact is not constitutionally required.



258-O - (Enacted without section heading).

258-o. The commissioner is hereby authorized and directed to make a study of the sanitary regulations, codes and rules applicable to milk and milk products produced in the state of New York, and to study and report to the governor the possible economic impact of a national sanitation act upon New York milk production and New York dairy farmers.



258-P - Declaration of policy.

258-p. Declaration of policy. It is hereby declared: that the milk industry is a paramount agricultural activity of this state and of the northeast in a region comprising the New England states and the Middle Atlantic states and is a business affecting the public health and welfare of the inhabitants of this state and of the northeast; that the production and marketing of milk of the dairy farms of this state and of states in the northeast region is of vast economic importance to the state and to the region; that compliance with reasonable requirements for the production and marketing of a safe and high quality milk supply is a matter of great importance both to the welfare of the dairy farmers of this state and the northeast, and the health and welfare of the consumers of milk and dairy products; that the production conditions in the northeast including the climate, topography and soils are about the same but marketing conditions are unique as compared to the remainder of the United States in that practically all of the milk in the northeast is produced for fluid markets because of the concentration of population. The natural marketing area, under present conditions of production and marketing, lies within the boundaries of the eleven different states with widely different laws and regulations which govern the economic climate and sanitary conditions under which milk and dairy products are marketed. Artificial barriers have contributed significantly to the loss of competitive position by New York and other Northeastern states. The market share held by milk producers in the region has declined. The marketing system for milk and dairy products in the northeast has been and still is badly fragmented. Assembly, administration, operating and sales costs are excessively high. Cooperative membership is below that in most areas of the country. Competition from other regions of the country will increase. A common marketing area in the northeast is necessary for a prosperous and growing dairy industry and it is in the best interest of consumers. It is therefore essential that there be uniformity of laws and regulations governing the production, processing and marketing of milk and dairy products in the northeast. The lack of uniformity of laws and regulations involving inspection of farms and plants, labeling of dairy products and their imitations, standards for dairy products, licensing of milk dealers and the terms of milk market orders have been a serious deterrent to expanding markets for northeast dairy products and costly to consumers.



258-Q - Action for a uniform northeast market.

258-q. Action for a uniform northeast market. The commissioner is hereby authorized and directed to act independently or through the Northeastern Association of State Departments of Agriculture, the National Conference on Interstate Milk Shipments and any other group or agency, to achieve uniformity of laws and regulations involving inspection of farms and plants, sanitary codes, labeling of dairy products and their imitations, standards for dairy products, licensing of milk dealers and the terms of both federal and state milk marketing orders in effect in the area. He is further directed to work toward the elimination of the unnecessary and costly barriers to the free flow of milk created by laws and regulations originally enacted to help the income of dairy farmers but whose present effect is to interfere with the free flow of milk and to reduce the efficiency of distribution. The commissioner will continuously endeavor to effectuate the purpose of this section by seeking uniform laws and regulations, joint investigations, joint hearings, and joint and concurrent orders and regulations. He further will endeavor to create a joint agency or joint agencies to carry out and enforce joint and concurrent orders and any other joint activities.



258-R - Actions to eliminate trade barriers.

258-r. Actions to eliminate trade barriers. 1. Any dairy farmer or cooperative producing milk within this state, any licensed milk dealer or general farm organization may file a complaint with the commissioner alleging that unconstitutional or otherwise illegal barriers to or burdens upon interstate commerce in milk or other dairy products exist in the laws, regulations or practices of any other state, or in the municipalities, agencies or instrumentalities thereof or in the regulations or practices of any federal agency. The complaint shall specify the nature of such barriers or burdens and the manner in which the complainant, or its individual members, is aggrieved thereby.

2. The commissioner shall determine whether such barriers or burdens have or may ultimately have an adverse impact upon New York producers or dealers generally and determine whether the public interest would be served by their elimination. If the commissioner concludes that action upon such complaint is in the general public interest of this state, he shall refer the complaint to the attorney general. The commissioner shall, within ninety days of the receipt of such complaint, inform in writing, the complainant and the attorney general as to the status thereof. Upon making a determination with respect to such complaint, the commissioner shall provide to the complainant and the attorney general a written statement of such determination setting forth the reasons therefor.

3. The commissioner shall maintain a continuing review of the laws, regulations and policies of the eleven Northeast states, their municipalities and federal agencies for the purpose of identifying unconstitutional or illegal barriers to the marketing of New York milk and dairy products. The commissioner may initiate and refer to the attorney general his own complaints with respect to any such barriers.

4. Upon referral of any complaint by the commissioner, the attorney general may bring an action in any state or federal court within or outside the state, for the purpose of invalidating such barriers or burdens upon interstate commerce and for such other relief as may be appropriate. The attorney general may bring such action in a parens patriae capacity.

5. The attorney general shall, within ninety days of receipt of such referral, inform the commissioner in writing as to the status of such referral. Upon deciding whether to commence an action with respect to the complaint, the attorney general shall provide to the commissioner a written statement of such decision and the reasons therefor.






Article 21-AA - DAIRY PROMOTION ACT

ARTICLE 21-AA

DAIRY PROMOTION ACT



Article 21-B - (Agriculture & Markets) DRY MILK POWDER CONTROL

258-BB - Definitions.

258-bb. Definitions. As used in this article unless otherwise expressly stated, or unless the context or subject matter otherwise requires:

1. "Commissioner" means the commissioner of agriculture and markets.

2. "Person" means any person, firm, corporation, co-partnership, association, co-operative corporation or unincorporated co-operative association.



258-CC - Prohibitions.

258-cc. Prohibitions. 1. It shall be unlawful for any person to sell or distribute in the state of New York, other than exclusively at retail, any dry milk powder originating from any area outside the continental United States including Alaska and Hawaii without first having registered with the commissioner.

2. It shall be unlawful for any person to sell or distribute in the state of New York any dry milk powder originating from any area outside the continental United States including Alaska and Hawaii that has not been designated by the commissioner as being rinderpest and foot-and-mouth disease free.

3. It shall be unlawful for any person to sell or distribute in the state of New York any dry milk powder originating from any area outside the continental United States including Alaska and Hawaii unless the labelling of each package clearly discloses the country from which the powder has been imported and the country in which the powder was manufactured.



258-DD - Registration.

258-dd. Registration. Any person who sells, offers or exposes for sale, or has or possesses for sale other than exclusively at retail, any dry milk powder originating from any area outside the continental United States including Alaska and Hawaii, shall, not later than the first day of January of each year, register with the commissioner upon a form prescribed by the commissioner. The registration form shall state such facts concerning registrant's circumstances and the nature of the business to be conducted as in the opinion of the commissioner are necessary for the administration of this article. The registration period shall be for twelve months.



258-EE - Records.

258-ee. Records. The commissioner may require persons who sell or distribute, other than exclusively at retail, dry milk powder originating from any area outside the continental United States including Alaska and Hawaii to keep the following records:

1. A record of all dry milk powder received, detailed as to location, and as to names and addresses of suppliers.

2. A record of all dry milk powder sold classified as to location and market outlet and size and style of container, with prices and amounts received therefor.

3. A record of quantities and prices of dry milk powder sold.

4. Such other records and information as the commissioner may deem necessary for the proper enforcement of this article.



258-FF - Reports.

258-ff. Reports. Each person who sells or distributes, other than exclusively at retail, dry milk powder originating from any area outside the continental United States including Alaska and Hawaii shall, from time to time, as required by rule or order of the commissioner, make and file a verified report on forms prescribed by the commissioner of all matters on account of which a record is required to be kept, together with such other information or facts as the commissioner may deem pertinent and material within the scope of the purpose and intent of this article.



258-GG - Rules and regulations.

258-gg. Rules and regulations. The commissioner shall be authorized, after inquiry and public hearing, to promulgate and adopt rules and regulations to supplement and give full effect to the provisions of this article.



258-HH - Entry, inspection and investigation.

258-hh. Entry, inspection and investigation. Any person designated by the commissioner shall have access to and may enter at all reasonable hours all places where foreign imported dry milk powder is being packaged or stored for sale or distribution in the state of New York, or where the books, papers, records or documents relating to such transactions are kept and shall have power to inspect and copy the same, and may administer oaths and take testimony for the purpose of ascertaining facts which in the judgment of the commissioner are necessary to administer this article.



258-II - Violations.

258-ii. Violations. In addition to any civil penalties provided for in this chapter the commissioner may institute such action at law or in equity as may appear necessary to enforce compliance with any provisions of this article and any rules and orders promulgated by the commissioner to carry out the provisions of this article and in addition may apply for relief by injunction if necessary to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist. Such application may be made to the supreme court in any district or county as provided in the civil practice law and rules, or to the supreme court in the third judicial district.

Whenever the commissioner or his duly authorized representative shall find distributed, offered or exposed for sale within this state, a dry milk powder which has originated from any area outside the continental United States including Alaska and Hawaii that has not been designated in accordance with section two hundred fifty-eight-cc as being disease free or which otherwise is unfit or unsafe for use, and its condemnation is required to protect the public health, he may, in accordance with the procedures set forth in section two hundred two-b of this chapter, seize or quarantine and destroy or denature such product so that it cannot thereafter be used.






Article 21-C - (Agriculture & Markets) NORTHEAST INTERSTATE DAIRY COMPACT

258-KK - Northeast interstate dairy compact.

258-kk. Northeast interstate dairy compact. The northeast interstate dairy compact as set forth in this article is hereby adopted and entered into with all jurisdictions joining therein. The compact is as follows:

NORTHEAST INTERSTATE DAIRY COMPACT

ARTICLE I. STATEMENT OF PURPOSE, FINDINGS AND DECLARATION OF POLICY

1. Statement of purpose, findings and declaration of policy.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

2. Definitions.

3. Rules of construction.

ARTICLE III. COMMISSION ESTABLISHED

4. Commission established.

5. Voting requirements.

6. Administration and management.

7. Rulemaking power.

ARTICLE IV. POWERS OF THE COMMISSION

8. Powers to promote regulatory uniformity, simplicity, and inter- state cooperation.

9. Equitable farm prices.

10. Optional provisions for pricing order.

ARTICLE V. RULEMAKING PROCEDURE

11. Rulemaking procedure.

12. Findings and referendum.

13. Producer referendum.

14. Termination of over-order price or marketing order.

ARTICLE VI. ENFORCEMENT

15. Records, reports, access to premises.

16. Subpoena, hearings and judicial review.

17. Enforcement with respect to handlers.

ARTICLE VII. FINANCE

18. Finance of start-up and regular costs.

19. Audit and accounts.

ARTICLE VIII. ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL

20. Entry into force; additional members.

21. Withdrawal from compact.

22. Severability.

23. Reservation of rights.

ARTICLE I. STATEMENT OF PURPOSE, FINDINGS AND DECLARATION OF POLICY

1. Statement of purpose, findings and declaration of policy.

The purpose of this compact is to recognize by constitutional prerequisite the interstate character of the northeast dairy industry and to form an interstate commission for the northeast region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the northeast, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is the paramount agricultural activity of the northeast. Dairy farms, and associated suppliers, marketers, processors and retailers, are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential to the region's rural communities and character. The farms preserve open spaces, sculpt the landscape and provide the land base for a diversity of recreational pursuits. In defining the rural character of our communities and landscape, dairy farms also provide a major draw for our tourist industries.

By entering into this compact, the participating states affirm that their ability to regulate the price which northeast dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the northeast dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the northeast dairy region. Historically, individual state regulatory action has been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices for dairy products, without preempting the power of states to regulate milk prices above the minimum levels so established. Based on this authority, each state in the region has individually attempted to implement at least one regulatory program in response to the current dairy industry crisis.

In today's regional dairy marketplace, cooperative, rather than individual state action may address more effectively the market disarray. Under our constitutional system, properly authorized, states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of congress, under the compact clause of the constitution.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

2. Definitions.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(a) "Commission" means the commission established by this compact.

(b) "Compact" means this interstate compact.

(c) "Region" means the territorial limits of the states which are or become parties to this compact.

(d) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(e) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(f) "Pool plant" means any milk plant located in a regulated area.

(g) "Partially regulated plant" means a milk plant not located in a regulated area but having class I distribution within such area, or receipts from producers located in such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(h) "Compact over-order price" means a minimum price required to be paid to producers for class I milk established by the commission in regulations adopted pursuant to sections nine and ten of this compact, which is above the price established in federal marketing orders or by state farm price regulation in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(i) "Commission marketing order" means regulations adopted by the commission pursuant to sections nine and ten of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(j) "Milk" means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(k) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of section three of this compact.

(l) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

3. Rules of construction. (a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) This compact shall be construed liberally in order to achieve the purposes and intent enunciated in section one of this compact. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. COMMISSION ESTABLISHED

4. Commission established.

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in, the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs.

5. Voting requirements.

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's by-laws, shall be by majority vote of the delegations present. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

6. Administration and management.

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and, together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt by-laws for the conduct of its business by a two-thirds vote, and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the secretary of agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) to sue and be sued in any state or federal court;

(2) to have a seal and alter the same at pleasure;

(3) to acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) to borrow money and to issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of section eighteen of this compact;

(5) to appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties, and qualifications; and

(6) to create and abolish such offices, employments, and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

7. Rulemaking power.

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV. POWERS OF THE COMMISSION

8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation.

The commission is hereby empowered to:

(a) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(b) Prepare and transmit to the participating states model dairy laws and regulations dealing with the inspection of farms and plants, sanitary codes, labels for dairy products and their imitations, standards for dairy products, license standards, producer security programs, and fair trade laws.

(c) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(d) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposiums or conferences designed to improve industry relations, or a better understanding of problems.

(e) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(f) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve, or promote more efficient assembly and distribution of milk.

(g) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(h) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

9. Equitable farm prices.

(a) The powers granted in this section and section ten of this compact shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to class I milk. Such over-order price shall not exceed one dollar and fifty cents per gallon. Beginning in nineteen hundred ninety, and using that year as a base, the foregoing one dollar and fifty cents per gallon maximum shall be adjusted annually by the rate of change in the consumer price index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish the minimum price for milk to be paid by pool plants, partially regulated plants and all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such action as necessary and feasible to ensure that the over-order price does not create an incentive for producers to generate additional supplies of milk.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

10. Optional provisions for pricing order.

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(a) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(b) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(c) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for class I milk.

(d) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(e) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(1) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(2) With respect to any commission marketing order, as defined in subdivision (i) of section two of this compact, which replaces one or more terminated federal orders or state dairy regulation, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(f) Provisions requiring persons who bring class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the class I price established by the compact over-order price or commission marketing order.

(g) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(h) Provisions requiring that the account of any person regulated under a compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(i) Provisions requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to subdivision (a) of section eighteen of this compact.

(j) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(k) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V. RULEMAKING PROCEDURE

11. Rulemaking procedure.

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subdivision (f) of section nine of this compact, or amendment thereof, as provided in article IV of this compact, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. Sec. 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

12. Findings and referendum.

(a) In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. Sec. 553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under article IV of this compact.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in section thirteen of this compact.

13. Producer referendum.

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subdivision (f) of section nine of this compact, is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the act of congress of February eighteen, nineteen hundred twenty-two, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in paragraph one of this subdivision and subject to the provisions of paragraphs two, three, four and five of this subdivision:

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to insure that all milk producers are informed regarding a proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his or her approval or disapproval with the commission either directly or through his or her cooperative.

14. Termination of over-order price or marketing order.

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. Sec. 553).

ARTICLE VI. ENFORCEMENT

15. Records, reports, access to premises.

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (1) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (2) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall upon conviction be subject to a fine of not more than one thousand dollars or by imprisonment for not more than one year, or by both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States attorney.

16. Subpoena, hearings and judicial review.

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction in equity to review such ruling, provided a bill in equity for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the bill of complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to section seventeen of this compact. Any proceedings brought pursuant to section seventeen of this compact (except where brought by way of counterclaim in proceedings instituted pursuant to this section) shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

17. Enforcement with respect to handlers.

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission in any state or federal court of competent jurisdiction; or

(2) With the agreement of the appropriate state agency of a participating state, by referral to the state agency for enforcement by judicial or administrative remedy.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII. FINANCE

18. Finance of startup and regular costs.

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under paragraph four of subdivision (d) of section six of this compact. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed one-tenth of one percent of the applicable federal market order blend price per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

19. Audit and accounts.

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL

20. Entry into force; additional members.

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont and Virginia and when the consent of congress has been obtained. This compact shall also be open to states which are contiguous to any of the named states and open to states which are contiguous to participating states.

21. Withdrawal from compact.

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

22. Severability.

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact.

Congress reserves the right to amend or rescind this interstate compact at any time.

23. Reservation of rights.

(a) In general. The right to alter, amend, or repeal this compact is expressly reserved.

(b) Compensation requirement. When an over-order price is in effect, the commission established in this compact shall compensate the commodity credit corporation before the end of the fiscal year for the cost of any increased commodity credit corporation dairy purchases that result from projected increased fluid milk production for that fiscal year within the compact region in excess of the national average rate of increase.



258-LL - New York delegation to compact commission.

258-ll. New York delegation to compact commission. (a) The New York delegation to the northeast interstate compact commission shall consist of five persons, at least one of whom shall be a dairy farmer who is engaged in the production of milk at the time of appointment or reappointment and one of whom shall be representative of consumers' interests. One member shall be appointed by the governor, one by the temporary president of the senate, one by the minority leader of the senate, one by the speaker of the assembly and one by the minority leader of the assembly. Members shall serve for a term of three years, except that the members first appointed by the temporary president of the senate and the speaker of the assembly shall serve for a term of two years and the members first appointed by the minority leader of the senate and the minority leader of the assembly shall serve for a term of one year.

(b) The members of the delegation shall receive compensation for their services of three hundred dollars per diem.

(c) The department and any other agency of the state shall, when called upon, provide the members with cooperation, information and staff support.



258-MM - Compact order violations.

258-mm. Compact order violations. Any violation of the provisions of regulations adopted pursuant to the northeast interstate dairy compact establishing an over-order price, a commission marketing order, or any other regulations, shall constitute a violation of this chapter. Any such violation shall be subject to the civil penalties prescribed by section thirty-nine of this chapter. In addition, all the administrative and judicial sanctions and remedies prescribed for a violation of article twenty-one of this chapter shall apply to any such violation.



258-NN - New York delegation; limitation on voting.

258-nn. New York delegation; limitation on voting. The New York delegation to the northeast interstate dairy compact commission, or any member thereof, shall not vote to include all or part of New York state as part of a regulated area, as that term is defined in subdivision (e) of section two of article two of the northeast interstate dairy compact set forth in section two hundred fifty-eight-kk of this article, if the compact over-order price regulation or commission marketing order for such regulated area would establish a price for class I milk in all or part of New York state which is in excess of the highest price for class I milk in the New York-New Jersey marketing area at any time up to the effective date of this section, as calculated by the market administrator in the New York-New Jersey milk marketing area, adjusted annually by the rate of change in the consumer price index as reported by the bureau of labor statistics of the United States department of labor.






Article 22 - (Agriculture & Markets) FARMERS' MARKETS

259 - Legislative findings.

259. Legislative findings. The legislature hereby finds and declares that farmers' markets provide a vital and highly effective marketing mechanism for thousands of New York farmers, improve the access of consumers and wholesalers to New York farm products, and contribute to the economic revitalization of the areas in which the markets are located. The legislature further declares that farmers' markets provide consumers with access to a wide range of high quality, nutritious, farm fresh and processed New York state agricultural and food products; facilitate expanded wholesale distribution of New York state farm products to retail stores, restaurants, institutions and other wholesale food buyers; provide new and expanded farm and city jobs in agricultural production, marketing, and sales, and in market facilities development and operation; promote consumer awareness of New York state agriculture and agricultural products; and foster economic and social interaction between urban and rural residents of the state.

It is therefore the intent of the legislature and the purpose of this article to encourage farmers' markets in the state by providing state assistance to municipalities and public and private agencies interested in developing new markets or expanding or reconstructing existing farm market operations.



260 - Definitions.

260. Definitions. As used in this article:

1. "Farmers' market" shall mean any building, structure or place, the property of a municipal corporation or under lease to or in possession of a public or private agency, individual or business used or intended to be used by two or more producers for the direct sale of a diversity of farm and food products, as defined in subdivision four of this section, from producers to consumers and food buyers. Such market may also include facilities for the packing, shipping, first-instance processing or storage of farm and food products, and shall include all equipment used or intended to be used in connection with such facilities. Such market may also include other businesses which reasonably serve the public or make the market more convenient, efficient, profitable or successful, including, but not limited to, food service, baking, and non-food retailing.

2. "Public market" shall mean any building, structure or place, operated on a not-for-profit basis in the public interest for the buying, selling or keeping for sale of farm and food products at retail and/or wholesale, and may include a farmers' market.

3. "Producer" shall mean any person or persons who grow, produce, or cause to be grown or produced any farm or food products in New York state.

4. "Farm and food product" shall mean any agricultural, horticultural, forest, or other product of the soil or water, including but not limited to, fruits, vegetables, eggs, dairy products, meat and meat products, poultry and poultry products, fish and fish products, grain and grain products, honey, nuts, preserves, maple sap products, apple cider, fruit juice, wine, ornamental or vegetable plants, nursery products, flowers, firewood and Christmas trees.

5. "First-instance processing" shall mean the washing, grading and packaging of farm and food products in connection with a farmers' market.

6. "Storage" shall mean a facility or equipment with a refrigerated, controlled atmosphere, or other enclosed unit used for the purpose of long-term storage of farm and food products in connection with a farmers' market.

7. "Public or private agency" shall mean any agency of federal, state or local government, regional market authority, public benefit corporation, not-for-profit corporation, cooperative corporation or educational institution.

8. "Rural area" shall mean a town having a population density of less than one hundred fifty persons per square mile or a county having a population of two hundred thousand or less as reflected in the latest federal census.

9. "Food desert" shall mean an area with limited access to affordable and nutritious food, particularly such an area that is composed of predominately lower-income neighborhoods and communities.



261 - Powers and duties of department.

261. Powers and duties of department. The department shall:

1. perform necessary activities to encourage the development and improvement of farmers' markets throughout New York state;

2. provide technical assistance to any public or private agency for the planning, financing or development of a farmers' market, which market may include facilities for first-instance processing, shipping, storage, and direct sales of farm and food products on a retail or wholesale basis;

3. provide grants, from amounts appropriated, for state assistance to farmers' markets, as provided under section two hundred sixty-two of this article;

4. collect, compile and publish economic information on farmers' markets in the state;

5. establish working relationships with interested individuals and organizations and cooperative extensions for the purposes of this article; and

6. compile listings of available funding resources for the development and/or improvement of farmers' markets within the state. The department shall periodically advise municipal corporations, regional market authorities, public benefit corporations, not-for-profit corporations and agricultural cooperatives organized pursuant to the cooperative corporations law as to the availability of such information and shall provide such listings upon request.



262 - State aid for farmers' markets.

262. State aid for farmers' markets. 1. There is hereby created within the department a program of grants for the purpose of providing state assistance for farmer's markets. In administering such program, the commissioner, to the extent feasible, shall ensure an equitable distribution of awards to rural areas and other areas of the state. State assistance provided pursuant to this section may be awarded for:

(a) the construction, reconstruction, improvement, expansion or rehabilitation of farmers' markets. Grants provided pursuant to this paragraph shall not exceed the lesser of fifty percent of project cost or fifty thousand dollars per project in any fiscal year.

(b) the purpose of providing promotional support for farmer's markets. Grants provided pursuant to this paragraph shall not exceed the lesser of fifty percent of project cost or seven thousand five hundred dollars per applicant in any fiscal year.

(c) equipment costs associated with improving farmers' market functions, including but not limited to expanding access to electronic benefit transfer technology for farmers' markets and other non-traditional food access points in food deserts in the state.

2. Any municipal corporation, regional market authority, public benefit corporation, not-for-profit corporation or agricultural cooperative organized pursuant to the cooperative corporations law, may submit an application for state assistance for the construction, reconstruction, improvement, expansion or rehabilitation of a farmers' market under their control including assistance for engineering or architectural designs for new or reconstructed facilities, and for providing promotional support for farmers' markets.

3. The commissioner may approve or disapprove any application made pursuant to this section, and shall consider the following in his decision:

a. the relative impact of the proposed farmers' market project on the economy of the area to be served;

b. the anticipated level of municipal and local participation in the project;

c. the extent to which New York farmers would benefit, through the direct sale of farm and food products;

d. the geographic distribution of monies appropriated for state assistance for farmers' markets; and

e. the anticipated quantity of non-farm jobs which would be created and retained due to the proposed project.

4. In administering the provisions of this section, the commissioner:

a. may in the name of the state, contract to make, within the limitations of appropriations available therefor, state grants representing the state share of the costs of projects approved and to be undertaken pursuant to this section;

b. shall examine vouchers for the payment of assistance pursuant to an approved contract and shall forward approved vouchers to the state comptroller. All such payments shall be paid on the audit and warrant of the state comptroller; and

c. may perform such other and further acts and promulgate such rules and regulations as may be necessary, proper or desirable to carry out the provisions of this section.



263 - Quinquennial report.

263. Quinquennial report. 1. The commissioner shall quinquennially report to the governor and the legislature on or before January first, two thousand seven and on or before January first of each fifth year thereafter on the status of the state farmers' markets program, as provided under this article. Such report shall include:

(a) the number and nature of proposals made to the department for state assistance;

(b) the number, nature and geographic location of approved farmers' markets development or improvement projects, and the amounts of each award made thereto;

(c) an assessment of the effectiveness of existing farmers' markets to facilitate New York producers to direct market their farm and food products to retail and wholesale consumers; and

(d) any recommendations for program improvement.

2. Between report due dates, the commissioner shall maintain the necessary records and data required to satisfy such report requirements and to satisfy information requests received from the governor and the legislature between such report due dates.






Article 23 - (Agriculture & Markets) DIRECT MARKETING

281 - Declaration of legislative findings and intent.

281. Declaration of legislative findings and intent. The legislature hereby finds that inflation has caused higher prices in all phases of farm and food production and farm and food products distribution; and that the demand, by consumers within the state, for increasing supplies of wholesome, fresh and nutritious farm and food products provides a significant opportunity for the development of alternative marketing structures for food grown within the state by which such products may be supplied directly to the consuming public. In addition, increasing the supply of wholesome, fresh, locally produced fruits and vegetables can help to encourage the consumption of such produce in a manner that helps to combat the increasing incidence of adult and childhood obesity. Reducing the incidence of obesity can help to improve the overall health of the general public, help to reduce the cost of providing health care and reduce the state's costs of providing such care.

The legislature finds also that encouraging direct sales from farms and other agricultural producers to consumers and other buyers can provide producers with a substantially increased income over that which is currently obtainable through the conventional wholesale marketing system.

It is therefore the intent of the legislature and the purpose of this article to encourage expanded production of farm and food products through providing increased opportunities for farm and food product producers within the state to wholesale and retail their products directly to consumers on a state, regional and local basis; to encourage purchasing opportunities which will lower food costs to consumers; to increase the share of the consumer's food dollar retained by the producers of farm and food products; to make farm and food products more readily available to residents of the state; and to encourage and facilitate the purchase and use of farm and food products produced within the state by public and private institutions and agencies.



282 - Definitions.

282. Definitions. As used in this article:

1. "Direct marketing" means the sale of farm and food products directly from producers to consumers and food buyers.

2. "Farm and food product" means any agricultural, horticultural, forest, or other product of the soil or water that has been grown, harvested, or produced wholly within the state of New York. Such products shall include but not be limited to: fruits, vegetables, eggs, dairy products, meat and meat products, poultry and poultry products, fish and fish products, grain and grain products, honey, nuts, preserves, maple sap products, apple cider, fruit juice, ornamental or vegetable plants, nursery products, flowers, firewood, fermented agricultural products, and Christmas trees.

3. "Producer" means any person who grows, produces, or causes to be grown or produced any farm and food products in New York state. This term shall also include members of the producer's family and the producer's employees.

4. "Farmers' market" means any building, structure or place, the property of a municipal corporation or under lease to or in possession of a public or private agency, used or intended to be used by two or more producers for the direct sale of farm and food products from producers to consumers and food buyers. Such market may also include facilities for the packing, shipping, first-instance processing or storage of farm and food products, and shall include all equipment used or intended to be used in connection with such facilities. Such market may also include other businesses which reasonably serve the public or make the market more convenient, efficient, profitable or successful, including, but not limited to, food service, baking, and non-food retailing.

5. "Public or private agencies" means any department, division, bureau, or program of the federal or state government, or local governments, public benefit corporations, private non-profit organizations, or educational institutions.



283 - Powers and duties of the commissioner.

283. Powers and duties of the commissioner. The commissioner shall have the powers and duties to:

1. Develop and implement programs designed to facilitate direct marketing.

2. Encourage direct marketing through the cooperative selling and buying of farm products or production supplies.

3. Provide technical or educational assistance to producers of farm products seeking new or improved methods of direct marketing of such products.

4. Provide assistance to wholesale buyers and retail stores seeking to purchase farm and food products directly from producers.

5. Provide assistance to consumer or non-profit organizations, public or private agencies, hospitals and other health care facilities seeking to purchase or facilitate the purchase of farm products directly from producers.

6. Publicize and encourage participation by producers and consumers in direct marketing programs.

7. Encourage the direct marketing of food and farm products to public and private agencies within the state.

8. Encourage the development of direct marketing programs within areas of the state which are identified as having poor consumer access to reasonably priced and high quality farm products.

8-a. Encourage the development of direct marketing programs, within areas of the state designated by the department of health as having a high incidence of childhood obesity and to increase the consumption of fresh fruits and vegetables to help curb the incidence of childhood obesity.

9. Conduct conferences, seminars or workshops designed to promote the direct marketing of farm products within the state.

10. Contract, where necessary, and cooperate with other federal, state and local governmental, private non-profit agencies, and other private business organizations for the development, design and implementation of any activities authorized hereunder.

11. Establish a statewide advisory council which shall provide information to and advise the commissioner, as prescribed by him, on policy, planning and programs.

12. Undertake any other activities which he deems necessary to accomplish the purposes of this article.

13. Promulgate rules and regulations necessary to supplement and give full force and effect to the provisions of this article.



284 - Establishment of statewide direct marketing activities.

284. Establishment of statewide direct marketing activities. The department shall conduct statewide direct marketing activities which shall include, but not be limited to, the following:

1. Communications and promotion of direct marketing activities, to include, where appropriate, cooperation with the cooperative extension service in the area of education.

2. Development of institutional direct marketing programs to increase the purchase of New York state farm and food products in coordination with the office of general services and the department of education.

3. Development of a technical assistance program for initiating, improving, and expanding direct marketing activities and developing new forms of direct marketing.

4. Development of guidelines for direct marketing operations that will assist individual producers in reducing costs and improve their financial returns and help assure consumers of high quality food.

5. Assistance to retail food stores in purchasing directly from New York state food producers.

6. Assistance to direct marketing organizations in areas identified as having poor consumer access to high quality and reasonably priced food and farm products.

7. Assistance to producers or consumers to initiate or improve retail and wholesale farmers' markets.

8. (a) Submission of a quinquennial report to the legislature, the first of which shall be submitted in the year two thousand six, which shall include an evaluation of the regional and institutional effect of direct marketing activities during the previous five years.

(b) Between report due dates, the department shall maintain the necessary records and data required to satisfy such report requirements and to satisfy information requests received from the legislature between such report due dates.

9. Establish the Hudson valley agricultural center to serve as a marketing, promotional, informational and cultural center for the Hudson river valley agricultural region and greenway and to promote the production of fruits (including juices, jellies, and preserves made therefrom), wine, cider, vegetables, and other agricultural products.



284-A - Establishment of farm trails, apple trails and cuisine trails.

284-a. Establishment of farm trails, apple trails and cuisine trails. 1. Marketing activities and designation of trails. The department shall conduct statewide and regional marketing activities which shall include, but not be limited to, the designation of farm trails, apple trails, and cuisine trails.

2. Definitions. For the purposes of this section:

(a) "farm trail" shall mean an association of producers that are in close proximity to each other, that sell in a cooperative manner a complementary variety of farm and food products, and that utilize a map, other directional devices, or highway signs to market products and direct patrons to their respective farms.

(b) "apple trail" shall mean an association of producers that are in close proximity to each other, that sell in a cooperative manner a wide variety of fresh apples or other fresh fruits or processed apple or other fruit products, and that utilize a map, other directional devices, or highway signs to market their products and direct patrons to their respective farms.

(c) "cuisine trail" shall mean an association of producers, that may include a combination of producers, food or agricultural product processors and retailers including, but not limited to, restaurants, that are in close proximity to each other, and that sell in a cooperative manner a complementary variety of unusual, unique, gourmet or hard to find fresh farm and food products and foods prepared primarily with such products for on or off premises consumption, including but not limited to, herbs, meats, vegetables, salad materials, wines or other alcoholic beverages and/or non-alcoholic beverages, cut flowers, mushrooms, or fruits. Such trails may utilize a map, other directional devices, or highway signs to market their products and direct patrons to their places of business.

3. Designation of trails. (a) The department shall designate farm, apple, and cuisine trails to promote greater agricultural marketing and promotional opportunities for agricultural producers located in the areas of such trails.

(b) Designations shall take into consideration geographic proximity and alignment, thematic consistency, geographic or historical consistency, density, economic feasibility, and the cooperation of agricultural producers on the trails to be designated. The department shall designate no more than fifteen farm trails, fifteen apple trails, and fifteen cuisine trails. Criteria for developing and approving such trails shall include:

(i) that the length of such trail, excluding laterals, is no longer than seventy-five miles,

(ii) containing a sufficient number of producers to cost-effectively attract patrons to such trail association's participating members,

(iii) incorporating considerations that maximize patronage of such trail,

(iv) ensuring that proposed trail routes do not conflict with existing scenic byways designated pursuant to section three hundred forty-nine-dd of the highway law or wine trails designated pursuant to section three hundred forty-three-k of the highway law,

(v) ensuring that trail designations are neither redundant nor cover themes or subjects or have names that have already been used by trails designated by the New York state scenic byways program or designated as a wine trail pursuant to section three hundred forty-three-k of the highway law,

(vi) ensuring that the trail route is designed and laid out so that it is relatively simple and easy to follow for patrons and contains few branches or laterals that dead end at one association member's business, and

(vii) upon consulting with the commissioner of transportation, trail designations that may support, augment, or reinforce the themes or subjects already covered by the existing scenic byways system or wine trails designated pursuant to the highway law.

(c) In making designations, the department shall consult with:

(i) the New York State Farmers Direct Marketing Association, the advisory council on agriculture, and the New York State scenic byways advisory board; and

(ii) the commissioner of transportation. The commissioner of transportation shall cooperate with the department in carrying out the provisions of this section. The commissioner of transportation, upon receipt of a one time five hundred dollar application fee, is authorized to permit the installation and maintenance of signs on the state highway system for trails designated pursuant to this section. Such funds received by the commissioner of transportation pursuant to this subdivision shall be deposited pursuant to section eighty-nine-b of the state finance law. However, to avoid confusion and to limit any possible disruption of commerce, the trail designations called for pursuant to this section shall be of a ceremonial nature and the official names of such highway shall not be changed as a result of such designations. Signage for trails designated pursuant to this section may include "farm trail", "apple trail", "cuisine trail" or any other descriptive language, approved by the department, in consultation with the department of transportation, used to promote the marketing of such trail products.

(d) Once approved, trail route designations may not be altered for a minimum period of time of eighteen months; provided, however, that additional participating members may be incorporated into already existing designated trail routes. The department may review the designation of any trail established pursuant to this section and review such trail's effectiveness in attracting patrons or tourists, increasing patronage of association member businesses, and expanding the marketing capabilities of all trail members. The department, upon periodically reviewing designated trails, may make suggestions to alter the route, adopt revisions to the business management practices of such trail association, or remove the designation of any such trail authorized by this section.

4. Application for designation. (a) Any association of producers as described in this section, upon payment of an application fee of two hundred fifty dollars and completion of an application form, may obtain from the department designation as a farm, apple, or cuisine trail, or any other descriptive language approved by the department, in consultation with the department of transportation, used to promote the marketing of such trail products. Such funds received by the department pursuant to this subdivision shall be deposited in the general fund. All applicants must satisfy the designation criteria stated in subdivision three of this section.

(b) The department, in approving any trail application and installation of highway signage, if such signage is requested by the applicant, shall consult with and satisfy all reasonable motor vehicle safety concerns specified by the commissioner of transportation to ensure that the trail designation, its route, or proposed signage does not impede vehicular traffic or diminish motorists' safety on the state highway system. The design of all highway signs must conform with all uniform traffic control device regulations and must be approved by the commissioner of transportation.

5. Application for federal monies. The department may apply for and accept federal monies that may be available to support such a program or funds from any other source to support this program. Upon approval of the commissioner of transportation, trails designated pursuant to this section may be eligible for and accept any federal highway aid or funds that may be available to support such program.






Article 24 - (Agriculture & Markets) Promotion of Agriculture and Domestic Arts; Agricultural Societies

286 - Appropriation and apportionment of moneys for the promotion of agriculture and domestic arts.

286. Appropriation and apportionment of moneys for the promotion of agriculture and domestic arts. 1. There shall be appropriated annually for the department of agriculture and markets an amount of money sufficient to pay and satisfy the reimbursement moneys herein specified and which money shall be disbursed by the commissioner on behalf of the state for the promotion of agriculture and domestic arts, to duly incorporated agricultural or horticultural corporations as defined in section fourteen hundred nine of the not-for-profit corporation law, the American institute in the city of New York, the Goshen Historic Track, Inc., the Genesee Valley Breeders' Association, Inc. and county extension service associations in proportion to the actual premiums paid during the previous year including premiums paid for trials or tests of speed and endurance of harness horses.

2. Eligibility. (a) To qualify for premium reimbursement under this section, agricultural and horticultural corporations, the American institute in the city of New York, the Goshen Historic Track, Inc. and the Genesee Valley Breeders' Association, Inc. must have held, with the approval of the commissioner, an annual fair or exposition for the promotion of agriculture and domestic arts during the previous calendar year, paid at least five thousand dollars in actual premiums and filed an annual report as required in paragraph (c) of this subdivision.

(b) To qualify for premium reimbursement under this section a county extension service association must have held, with the approval of the commissioner, a fair or exposition for the promotion of agriculture and domestic arts during the previous calendar year open to all youths in that county up to age twenty-one. A county extension service association may not receive reimbursement for a fair or exposition in a county where an agricultural or horticultural corporation or the American institute in the city of New York has held such a fair or exposition during the past two years. A county extension service association must have paid at least five hundred dollars in actual premiums and filed an annual report as required in paragraph (c) of this subdivision.

(c) All organizations eligible to receive moneys appropriated by the state pursuant to this section shall file with the Department an annual report on or before the fifteenth day of December. The report shall list all premiums awarded during the calendar year and the exhibits for which the premiums were awarded.

3. Reimbursement amounts. (a) Each organization eligible for premium reimbursement pursuant to paragraph (a) of subdivision two of this section shall receive seven thousand two hundred dollars or the amount actually paid out in premiums, whichever is less. Each organization that has paid out more than seven thousand two hundred dollars shall also be eligible to receive an additional reimbursement equal to the premiums paid in its youth department, not to exceed one thousand five hundred dollars.

(b) Each eligible cooperative extension association shall receive five thousand dollars or the amount actually paid out in premiums, whichever is less.

(c) After reimbursements have been allocated pursuant to paragraphs (a) and (b) of this subdivision, the remaining appropriation, if any, shall be distributed in equal shares to the agricultural or horticultural corporations, the American institute in the city of New York, the Goshen Historic Track, Inc. and the Genesee Valley Breeders' Association, Inc. if they have not been fully reimbursed as a result of the allocations set forth above. The American institute in the city of New York, if eligible, shall receive two shares of the pro-rated amount.

(d) In no event shall any agricultural or horticultural corporation, the American institute in the city of New York, the Goshen Historic Track, Inc. or the Genesee Valley Breeders' Association, Inc. receive more than the amount actually paid out in premiums or twelve thousand dollars, whichever is less.

4. Any organization that shall fail or neglect to hold an annual fair or exposition and file its annual report for two consecutive years, shall forfeit any privileges or money to which it may otherwise be entitled pursuant to the provisions of this article. In computing such period of two consecutive years, no year shall be counted in which such failure was deemed by the commissioner to be attributable to a cause or condition with respect to which the organization or its directors or officers had no control, or for any other reason which the commissioner deems justified.

5. For the purposes of this article, Rockland County Future, Inc. shall be eligible for premium reimbursement, as provided in paragraph (a) of subdivision three of this section so long as such organization has held, with the approval of the commissioner, an annual fair or exposition for the promotion of agriculture and domestic arts in conjunction with a county extension service association during the previous calendar year; paid at least five thousand dollars in actual premiums; and filed an annual report as required in paragraph (c) of subdivision two of this section.



286-A - Construction of certain terms of lease of lands used for fair purposes.

286-a. Construction of certain terms of lease of lands used for fair purposes. The inability of any agricultural society entitled to receive moneys from the state under section two hundred eighty-six of this chapter, to hold its annual fair or exposition on lands leased to it for that purpose which is occasioned by the use of such lands, for military or war purposes, during either of the years nineteen hundred forty-two, nineteen hundred forty-three and nineteen hundred forty-four, shall not be deemed to be a failure to hold such fair or exposition contemplated by the parties to, or within the meaning of the terms of any contract, agreement or lease therefor, executed prior thereto, which provides for the termination of such contract, agreement or lease upon the failure of such agricultural society to hold its annual fair or exposition and no action or proceeding for the termination of such a contract, agreement or lease shall be maintained for failure of such agricultural society or institute to hold its annual fair or exposition, where such failure is occasioned by the use of such lands, building or property for military or war purposes.



287 - Supervision of agricultural fairs and expositions.

287. Supervision of agricultural fairs and expositions. The commissioner, after consultation with the dean of the State College of Agriculture at Cornell University, shall have power to establish and promulgate from time to time standards for the conduct of such fairs and expositions in respect to premium lists, exhibits, judging and other educational and agricultural activities. No disbursement shall be made to any agricultural society or to said institute if the last preceding fair or exposition of such society or said institute shall not have been of a standard worthy, in the opinion of the commissioner, of state aid, based upon its contribution to the promotion of agriculture and domestic arts.



288 - Gambling; obscene shows; state police enforcement.

288. Gambling; obscene shows; state police enforcement. No immoral, lewd, obscene or indecent show or exhibition, and no gambling device or devices, instrument or contrivance in the operation of which bets are laid or wagers made, wheel of fortune, or game of chance, shall be permitted upon the grounds during the annual meeting, fair or exposition of any county agricultural society or town or other agricultural society, and it shall be the duty of the state police to enforce this prohibition. This prohibition shall not be construed to prohibit horse racing, tests or trials of skill, or raffles as defined in article nine-A of the general municipal law.



290 - Association of farmers; powers of.

290. Association of farmers; powers of. Any association of farmers, residing in any neighborhood, town or county in this state, now, or hereafter to be organized, and acting under a constitution and by-laws adopted by themselves for their guidance, which shall be filed in the clerk's office of such town or county and which are not inconsistent with the laws of this state, is hereby authorized to lease and maintain grounds and structures for the exhibition and sale of the products of their farms or their skill, and for the instruction and recreation of its members and visitors. Any such association shall have authority to let, for rent, locations on their leased grounds to exhibitions, entertainments, shopmen and persons wishing to furnish suitable refreshments for victualing members and visitors or for storage of personal property when property is available for such activity; to license peddlers to sell on their grounds articles of merchandise, not forbidden to be sold by any law of this state without license from the state; and in the name of such association and upon the action and direction of its officers, to sue for and collect the stipulated sums of such rentals and licenses, and to enforce the observance of its rules and regulations by the several members of its association. And such association is hereby empowered to issue certificates of indebtedness in amounts of five dollars each, providing that the whole amount shall not exceed the sum of one thousand dollars, which they may sell at a price not below the par value thereof, for the purpose of raising money for the erection of buildings, or for such other improvements as may be deemed necessary by a majority of the members of such association.






Article 25-A - (Agriculture & Markets) FOOD AND AGRICULTURE INDUSTRY DEVELOPMENT

296 - Legislative findings and intent.

296. Legislative findings and intent. Agriculture, a leading industry in the state, is the foundation upon which hundreds of thousands of jobs are based. Agriculture related employment is found not only in the production of crops and other basic foods, but also in the processing, distribution and sale thereof. Rapid changes taking place in the food and agriculture industry require new approaches in the research, development, production, processing and distribution of agricultural products which capitalize on the state's unique resources and strategic location near significant markets. Failure to keep pace with such changes would be detrimental to this major state industry and to the supply of quality food for the public. It is essential that those engaged in agriculture and related businesses be offered encouragement and incentives to keep pace with the rapid changes. It is the intent of the legislature to provide matching grants for projects that will promote such strategic business undertakings as are necessary to assure the continued prominence of agriculture as a leading industry in the state and of the state as a supplier of quality foods.



297 - Food and agriculture industry development; program created.

297. Food and agriculture industry development; program created. 1. Creation. There is hereby created within the department a food and agriculture industry development program.

2. Purpose. The purpose of the food and agriculture industry development program shall be to share the cost of implementing innovative and low risk approaches to the research, development, production, processing and distribution of agricultural products and quality foods that capitalize on the state's unique resources and strategic location near significant markets. With an emphasis on programmatic results, such program shall be designed to favor projects which will have an economic benefit to the state's economy and food supply in the near term, and which will have a lasting effect and long-term economic value to business development and job creation.

3. Powers of the commissioner. The commissioner is hereby authorized to issue requests for proposals to implement the food and agriculture industry development program; to award project grants within the limits of any appropriations therefor, provided that grant recipients match awards with at least equal amounts of funds in the form of cash, in-kind services or other resources; and to contract for services with eligible applicants to carry out such program.

4. Eligible projects. Projects involving new product development; alternative production, processing, distribution and marketing technologies; introduction of high technologies; or organizational methods that further development of the food and agriculture industry in the state shall be eligible for grant awards pursuant to the food and agriculture industry development program. Also eligible shall be projects involving farm woodland or fresh water aquatic products produced in either natural or man-made water bodies or in natural or man-made controlled structures. Projects that include public-private partnership investments, and with a strong potential for near-term commercial application and long-term economic value to the state and localities, shall be given priority.

5. Targeted projects. The commissioner may set-aside up to twenty-five percent of any moneys appropriated for the purposes of the food and agriculture industry development program for projects that exhibit special regional or state-wide significance for food and agriculture industry development and that meet the project eligibility requirements established pursuant to this article.

6. Eligible applicants. Public and private agencies and organizations, business and industry, educational institutions, local governments and individuals shall be eligible to submit proposals for funding pursuant to this article.

7. Grant awards. Project grants for contractual services that further development of the state's food and agriculture industry as described in this article shall be awarded on a competitive basis through a request for proposal process. Such grants shall be awarded for worthwhile projects throughout the state, to the extent practicable, so that broad geographic representation is achieved. At least one solicitation for project proposals shall be held within each fiscal year in which appropriations are made for the food and agriculture industry development program. Grant awards for an individual project shall not exceed sixty thousand dollars within a single state fiscal year.

8. Request for proposal guidelines. The commissioner shall, in consultation with the advisory council on agriculture, develop rules and regulations for proposal submission pursuant to this article, including but not limited to: project eligibility and selection process; project proposal format; eligible costs; project implementation; and reporting.

9. Advice of advisory council on agriculture. The commissioner shall seek the recommendations and advice of the advisory council on agriculture regarding the development and promulgation of the request for proposal rules and regulations and the submission of biennial reports for the food and agriculture industry development program.

10. Technology transfer. The commissioner, in consultation with the empire state development corporation, the Cornell cooperative extension service and food and agriculture industry representatives, shall share technological innovations developed as a result of the food and agriculture industry development program with the food and agriculture industry.

11. Preparation and distribution of reports. The commissioner shall submit a biennial report to the governor and legislature describing the progress of the food and agriculture industry development program. The first report shall be submitted on or before September first, two thousand one.






Article 25-AA - (Agriculture & Markets) Agricultural Districts

300 - Declaration of legislative findings and intent.

300. Declaration of legislative findings and intent. It is hereby found and declared that many of the agricultural lands in New York state are in jeopardy of being lost for any agricultural purposes. When nonagricultural development extends into farm areas, competition for limited land resources results. Ordinances inhibiting farming tend to follow, farm taxes rise, and hopes for speculative gains discourage investments in farm improvements, often leading to the idling or conversion of potentially productive agricultural land.

The socio-economic vitality of agriculture in this state is essential to the economic stability and growth of many local communities and the state as a whole. It is, therefore, the declared policy of the state to conserve, protect and encourage the development and improvement of its agricultural land for production of food and other agricultural products. It is also the declared policy of the state to conserve and protect agricultural lands as valued natural and ecological resources which provide needed open spaces for clean air sheds, as well as for aesthetic purposes.

The constitution of the state of New York directs the legislature to provide for the protection of agricultural lands. It is the purpose of this article to provide a locally-initiated mechanism for the protection and enhancement of New York state's agricultural land as a viable segment of the local and state economies and as an economic and environmental resource of major importance.



301 - Definitions.

301. Definitions. When used in this article:

1. "Agricultural assessment value" means the value per acre assigned to land for assessment purposes determined pursuant to the capitalized value of production procedure prescribed by section three hundred four-a of this article.

2. "Crops, livestock and livestock products" shall include but not be limited to the following:

a. Field crops, including corn, wheat, oats, rye, barley, hay, potatoes and dry beans.

b. Fruits, including apples, peaches, grapes, cherries and berries.

c. Vegetables, including tomatoes, snap beans, cabbage, carrots, beets and onions.

d. Horticultural specialties, including nursery stock, ornamental shrubs, ornamental trees and flowers.

e. Livestock and livestock products, including cattle, sheep, hogs, goats, horses, poultry, ratites, such as ostriches, emus, rheas and kiwis, farmed deer, farmed buffalo, fur bearing animals, wool bearing animals, such as alpacas and llamas, milk, eggs and furs.

f. Maple sap.

g. Christmas trees derived from a managed Christmas tree operation whether dug for transplanting or cut from the stump.

h. Aquaculture products, including fish, fish products, water plants and shellfish.

i. Woody biomass, which means short rotation woody crops raised for bioenergy, and shall not include farm woodland.

j. Apiary products, including honey, beeswax, royal jelly, bee pollen, propolis, package bees, nucs and queens. For the purposes of this paragraph, "nucs" shall mean small honey bee colonies created from larger colonies including the nuc box, which is a smaller version of a beehive, designed to hold up to five frames from an existing colony.

k. Actively managed log-grown woodland mushrooms.

3. "Farm woodland" means land used for the production of woodland products intended for sale, including but not limited to logs, lumber, posts and firewood. Farm woodland shall not include land used to produce Christmas trees or land used for the processing or retail merchandising of woodland products.

4. "Land used in agricultural production" means not less than seven acres of land used as a single operation in the preceding two years for the production for sale of crops, livestock or livestock products of an average gross sales value of ten thousand dollars or more; or, not less than seven acres of land used in the preceding two years to support a commercial horse boarding operation or a commercial equine operation with annual gross receipts of ten thousand dollars or more. Land used in agricultural production shall not include land or portions thereof used for processing or retail merchandising of such crops, livestock or livestock products. Land used in agricultural production shall also include:

a. Rented land which otherwise satisfies the requirements for eligibility for an agricultural assessment.

a-1. Land used by a not-for-profit institution for the purposes of agricultural research that is intended to improve the quality or quantity of crops, livestock or livestock products. Such land shall qualify for an agricultural assessment upon application made pursuant to paragraph (a) of subdivision one of section three hundred five of this article, except that no minimum gross sales value shall be required.

b. Land of not less than seven acres used as a single operation for the production for sale of crops, livestock or livestock products, exclusive of woodland products, which does not independently satisfy the gross sales value requirement, where such land was used in such production for the preceding two years and currently is being so used under a written rental arrangement of five or more years in conjunction with land which is eligible for an agricultural assessment.

c. Land used in support of a farm operation or land used in agricultural production, constituting a portion of a parcel, as identified on the assessment roll, which also contains land qualified for an agricultural assessment. Such land shall include land used for agricultural amusements which are produced from crops grown or produced on the farm, provided that such crops are harvested and marketed in the same manner as other crops produced on such farm. Such agricultural amusements shall include, but not be limited to, so-called "corn mazes" or "hay bale mazes".

d. Farm woodland which is part of land which is qualified for an agricultural assessment, provided, however, that such farm woodland attributable to any separately described and assessed parcel shall not exceed fifty acres.

e. Land set aside through participation in a federal conservation program pursuant to title one of the federal food security act of nineteen hundred eighty-five or any subsequent federal programs established for the purposes of replenishing highly erodible land which has been depleted by continuous tilling or reducing national surpluses of agricultural commodities and such land shall qualify for agricultural assessment upon application made pursuant to paragraph a of subdivision one of section three hundred five of this article, except that no minimum gross sales value shall be required.

f. Land of not less than seven acres used as a single operation in the preceding two years for the production for sale of crops, livestock or livestock products of an average gross sales value of ten thousand dollars or more, or land of less than seven acres used as a single operation in the preceding two years for the production for sale of crops, livestock or livestock products of an average gross sales value of fifty thousand dollars or more.

g. Land under a structure within which crops, livestock or livestock products are produced, provided that the sales of such crops, livestock or livestock products meet the gross sales requirements of paragraph f of this subdivision.

h. Land that is owned or rented by a farm operation in its first or second year of agricultural production, or, in the case of a commercial horse boarding operation in its first or second year of operation, that consists of (1) not less than seven acres used as a single operation for the production for sale of crops, livestock or livestock products of an annual gross sales value of ten thousand dollars or more; or (2) less than seven acres used as a single operation for the production for sale of crops, livestock or livestock products of an annual gross sales value of fifty thousand dollars or more; or (3) land situated under a structure within which crops, livestock or livestock products are produced, provided that such crops, livestock or livestock products have an annual gross sales value of (i) ten thousand dollars or more, if the farm operation uses seven or more acres in agricultural production, or (ii) fifty thousand dollars or more, if the farm operation uses less than seven acres in agricultural production; or (4) not less than seven acres used as a single operation to support a commercial horse boarding operation with annual gross receipts of ten thousand dollars or more.

i. Land of not less than seven acres used as a single operation for the production for sale of orchard or vineyard crops when such land is used solely for the purpose of planting a new orchard or vineyard and when such land is also owned or rented by a newly established farm operation in its first, second, third or fourth year of agricultural production.

j. Land of not less than seven acres used as a single operation for the production and sale of Christmas trees when such land is used solely for the purpose of planting Christmas trees that will be made available for sale, whether dug for transplanting or cut from the stump and when such land is owned or rented by a newly established farm operation in its first, second, third, fourth or fifth year of agricultural production.

k. Land used to support an apiary products operation which is owned by the operation and consists of (i) not less than seven acres nor more than ten acres used as a single operation in the preceding two years for the production for sale of crops, livestock or livestock products of an average gross sales value of ten thousand dollars or more or (ii) less than seven acres used as a single operation in the preceding two years for the production for sale of crops, livestock or livestock products of an average gross sales value of fifty thousand dollars or more. The land used to support an apiary products operation shall include, but not be limited to, the land under a structure within which apiary products are produced, harvested and stored for sale; and a buffer area maintained by the operation between the operation and adjacent landowners. Notwithstanding any other provision of this subdivision, rented land associated with an apiary products operation is not eligible for an agricultural assessment based on this paragraph.

l. Land that is owned or rented by a farm operation in its first or second year of agricultural production or in the case of a commercial equine operation, in its first or second year of operation, that consists of not less than seven acres and stabling at least ten horses, regardless of ownership, that receives ten thousand dollars or more in gross receipts annually from fees generated through the provision of commercial equine activities including, but not limited to riding lessons, trail riding activities or training of horses or through the production for sale of crops, livestock, and livestock products, or through both the provision of such commercial equine activities and such production. Under no circumstances shall this subdivision be construed to include operations whose primary on site function is horse racing.

m. Land used in silvopasturing shall be limited to up to ten fenced acres per large livestock, including cattle, horses and camelids, and up to five fenced acres per small livestock, such as sheep, hogs, goats and poultry. For the purposes of this subdivision, "silvopasturing" shall mean the intentional combination of trees, forages and livestock managed as a single integrated practice for the collective benefit of each, including the planting of appropriate grasses and legume forages among trees for sound grazing and livestock husbandry.

5. "Oil, gas or wind exploration, development or extraction activities" means the installation and use of fixtures and equipment which are necessary for the exploration, development or extraction of oil, natural gas or wind energy, including access roads, drilling apparatus, pumping facilities, pipelines, and wind turbines.

6. "Unique and irreplaceable agricultural land" means land which is uniquely suited for the production of high value crops, including, but not limited to fruits, vegetables and horticultural specialties.

7. "Viable agricultural land" means land highly suitable for a farm operation as defined in this section.

8. "Conversion" means an outward or affirmative act changing the use of agricultural land and shall not mean the nonuse or idling of such land.

9. "Gross sales value" means the proceeds from the sale of:

a. Crops, livestock and livestock products produced on land used in agricultural production provided, however, that whenever a crop is processed before sale, the proceeds shall be based upon the market value of such crop in its unprocessed state;

b. Woodland products from farm woodland eligible to receive an agricultural assessment, not to exceed two thousand dollars annually;

c. Honey and beeswax produced by bees in hives located on an otherwise qualified farm operation but which does not independently satisfy the gross sales requirement;

d. Maple syrup processed from maple sap produced on land used in agricultural production in conjunction with the same or an otherwise qualified farm operation;

e. Or payments received by reason of land set aside pursuant to paragraph e of subdivision four of this section;

f. Or payments received by thoroughbred breeders pursuant to section two hundred fifty-four of the racing, pari-mutuel wagering and breeding law; and

g. Compost, mulch or other organic biomass crops as defined in subdivision sixteen of this section produced on land used in agricultural production, not to exceed five thousand dollars annually.

11. "Farm operation" means the land and on-farm buildings, equipment, manure processing and handling facilities, and practices which contribute to the production, preparation and marketing of crops, livestock and livestock products as a commercial enterprise, including a "commercial horse boarding operation" as defined in subdivision thirteen of this section, a "timber operation" as defined in subdivision fourteen of this section, "compost, mulch or other biomass crops" as defined in subdivision seventeen of this section and "commercial equine operation" as defined in subdivision eighteen of this section. Such farm operation may consist of one or more parcels of owned or rented land, which parcels may be contiguous or noncontiguous to each other.

12. "Agricultural data statement" means an identification of farm operations within an agricultural district located within five hundred feet of the boundary of property upon which an action requiring municipal review and approval by the planning board, zoning board of appeals, town board, or village board of trustees pursuant to article sixteen of the town law or article seven of the village law is proposed, as provided in section three hundred five-b of this article.

13. "Commercial horse boarding operation" means an agricultural enterprise, consisting of at least seven acres and boarding at least ten horses, regardless of ownership, that receives ten thousand dollars or more in gross receipts annually from fees generated either through the boarding of horses or through the production for sale of crops, livestock, and livestock products, or through both such boarding and such production. Under no circumstances shall this subdivision be construed to include operations whose primary on site function is horse racing. Notwithstanding any other provision of this subdivision, a commercial horse boarding operation that is proposed or in its first or second year of operation may qualify as a farm operation if it is an agricultural enterprise, consisting of at least seven acres, and boarding at least ten horses, regardless of ownership, by the end of the first year of operation.

14. "Timber operation" means the on-farm production, management, harvesting, processing and marketing of timber grown on the farm operation into woodland products, including but not limited to logs, lumber, posts and firewood, provided that such farm operation consists of at least seven acres and produces for sale crops, livestock or livestock products of an annual gross sales value of ten thousand dollars or more and that the annual gross sales value of such processed woodland products does not exceed the annual gross sales value of such crops, livestock or livestock products.

15. "Agricultural tourism" means activities, including the production of maple sap and pure maple products made therefrom, conducted by a farmer on-farm for the enjoyment and/or education of the public, which primarily promote the sale, marketing, production, harvesting or use of the products of the farm and enhance the public's understanding and awareness of farming and farm life.

16. "Apiary products operation" means an agricultural enterprise, consisting of land owned by the operation, upon which bee hives are located and maintained for the purpose of producing, harvesting and storing apiary products for sale.

17. "Compost, mulch or other organic biomass crops" means the on-farm processing, mixing, handling or marketing of organic matter that is grown or produced by such farm operation to rid such farm operation of its excess agricultural waste; and the on-farm processing, mixing or handling of off-farm generated organic matter that is transported to such farm operation and is necessary to facilitate the composting of such farm operation's agricultural waste. This shall also include the on-farm processing, mixing or handling of off-farm generated organic matter for use only on that farm operation. Such organic matter shall include, but not be limited to, manure, hay, leaves, yard waste, silage, organic farm waste, vegetation, wood biomass or by-products of agricultural products that have been processed on such farm operation. The resulting products shall be converted into compost, mulch or other organic biomass crops that can be used as fertilizers, soil enhancers or supplements, or bedding materials. For purposes of this section, "compost" shall be processed by the aerobic, thermophilic decomposition of solid organic constituents of solid waste to produce a stable, humus-like material.

18. "Commercial equine operation" means an agricultural enterprise, consisting of at least seven acres and stabling at least ten horses, regardless of ownership, that receives ten thousand dollars or more in gross receipts annually from fees generated through the provision of commercial equine activities including, but not limited to riding lessons, trail riding activities or training of horses or through the production for sale of crops, livestock, and livestock products, or through both the provision of such commercial equine activities and such production. Under no circumstances shall this subdivision be construed to include operations whose primary on site function is horse racing. Notwithstanding any other provision of this subdivision, an agricultural enterprise that is proposed or in its first or second year of operation may qualify as a commercial equine operation if it consists of at least seven acres and stables at least ten horses, regardless of ownership, by the end of the first year of operation.



302 - County agricultural and farmland protection board.

302. County agricultural and farmland protection board. 1. (a) A county legislative body may establish a county agricultural and farmland protection board which shall consist of eleven members, at least four of whom shall be active farmers. At least one member of such board shall represent agribusiness and one member may represent an organization dedicated to agricultural land preservation. These six members of the board shall reside within the county which the respective board serves. The members of the board shall also include the chairperson of the county soil and water conservation district's board of directors or an employee of the county soil and water conservation district designated by the chairperson, a member of the county legislative body, a county cooperative extension agent, the county planning director and the county director of real property tax services. The chairperson shall be chosen by majority vote. Such board shall be established in the event no such board exists at the time of receipt by the county legislative body of a petition for the creation or review of an agricultural district pursuant to section three hundred three of this article, or at the time of receipt by the county of a notice of intent filing pursuant to subdivision four of section three hundred five of this article. The members of such board shall be appointed by the chairperson of the county legislative body, who shall solicit nominations from farm membership organizations except for the chairperson of the county soil and water conservation district's board of directors or his or her designee, the county planning director and director of real property tax services, who shall serve ex officio. The members shall serve without salary, but the county legislative body may entitle each such member to reimbursement for actual and necessary expenses incurred in the performance of official duties.

(b) After the board has been established, the chairperson of the county legislative body shall appoint to it two qualified persons for terms of two years each, two qualified persons for terms of three years each and two qualified persons for a term of four years. Thereafter, the appointment of each member shall be for a term of four years. Appointment of a member of the county legislative body shall be for a term coterminous with the member's term of office. Appointment of the county planning director and county director of real property tax services shall be coterminous with their tenure in such office. The appointment of the chairperson of the county soil and water conservation district's board of directors shall be for a term coterminous with his or her designation as chairperson of the county soil and water conservation district's board of directors. Any member of the board may be reappointed for a succeeding term on such board without limitations as to the number of terms the member may serve.

(c) The county agricultural and farmland protection board shall advise the county legislative body and work with the county planning board in relation to the proposed establishment, modification, continuation or termination of any agricultural district. The board shall render expert advice relating to the desirability of such action, including advice as to the nature of farming and farm resources within any proposed or established area and the relation of farming in such area to the county as a whole. The board may review notice of intent filings pursuant to subdivision four of section three hundred five of this article and make findings and recommendations pursuant to that section as to the effect and reasonableness of proposed actions involving the advance of public funds or acquisitions of farmland in agricultural districts by governmental entities. The board shall also assess and approve county agricultural and farmland protection plans.

(d) A county agricultural and farmland protection board may request the commissioner of agriculture and markets to review any state agency rules and regulations which the board identifies as affecting the agricultural activities within an existing or proposed agricultural district. Upon receipt of any such request, the commissioner of agriculture and markets shall, if the necessary funds are available, submit in writing to the board (i) notice of changes in such rules and regulations which he or she deems necessary, (ii) a copy of correspondence with another agency if such rules and regulations are outside his or her jurisdiction, including such rules and regulations being reviewed, and his or her recommendations for modification, or (iii) his or her reasons for determining that existing rules and regulations be continued without modification.

(e) The county agricultural and farmland protection board shall notify the commissioner and the commissioner of the department of environmental conservation of any attempts to propose the siting of solid waste management facilities upon farmland within an agricultural district.

2. Upon the request of one or more owners of land used in agricultural production the board may review the land classification for such land established by the department of agriculture and markets, consulting with the district soil and water conservation office, and the county cooperative extension service office. After such review, the board may recommend revisions to the classification of specific land areas based on local soil, land and climatic conditions to the department of agriculture and markets.



303 - Agricultural districts; creation.

303. Agricultural districts; creation. 1. Any owner or owners of land may submit a proposal to the county legislative body for the creation of an agricultural district within such county, provided that such owner or owners own at least two hundred fifty acres of the land proposed to be included in the district. Such proposal shall be submitted in such manner and form as may be prescribed by the commissioner, shall include a description of the proposed district, including a map delineating the exterior boundaries of the district which shall conform to tax parcel boundaries, and the tax map identification numbers for every parcel in the proposed district. The proposal shall include a review period of eight years.

2. Upon the receipt of such a proposal, the county legislative body:

a. shall thereupon provide notice of such proposal by publishing a notice in a newspaper having general circulation within the proposed district and by posting a notice on the home page of the county's website; posting such notice in five conspicuous places within the proposed district; and providing such notice in writing by first class mail to those municipalities whose territory encompasses the proposed district. The notice shall contain the following information:

(1) a statement that a proposal for an agricultural district has been filed with the county legislative body pursuant to this article;

(2) a statement that the proposal will be on file open to public inspection in the county clerk's office;

(3) a statement that any county landowner or municipality whose territory encompasses the proposed district may propose a modification of the proposed district in such form and manner as may be prescribed by the commissioner;

(4) a statement that the proposed modification must be filed with the county clerk and the clerk of the county legislature within thirty days of the publication and posting and mailing of such notice; and

(5) a statement that at the termination of the thirty day period, the proposal and proposed modifications will be submitted to the county agricultural and farmland protection board and that thereafter a public hearing will be held on the proposal, proposed modifications, and recommendations of the county agricultural and farmland protection board;

b. shall receive any proposals for modifications of such proposal which may be submitted by proponents of the district, any county landowners or municipalities within thirty days of the publication and posting and mailing of such notice;

c. shall, upon the termination of such thirty day period, refer such proposal and proposed modifications to the county agricultural and farmland protection board, which shall, after consultation with the county planning board, within forty-five days report to the county legislative body its recommendations concerning the proposal and proposed modifications; and

d. shall hold a public hearing in the following manner:

(1) The hearing shall be held at a place within the proposed district or otherwise readily accessible to the proposed district;

(2) The notice shall contain the following information:

(a) a statement of the time, date and place of the public hearing;

(b) a description of the proposed district, any proposed additions and any recommendations of the county agricultural and farmland protection board; and

(c) a statement that the public hearing will be held concerning:

(i) the original proposal;

(ii) any written amendments proposed during the thirty day review period; and

(iii) any recommendations proposed by the county agricultural and farmland protection board;

(3) The notice shall be published in a newspaper having a general circulation within the proposed district and posted on the home page of the county's website and shall be given in writing by first class mail to those municipalities whose territory encompasses the proposed district and any proposed modifications, owners of real property within such a proposed district or any proposed modifications who are listed on the most recent assessment roll, the commissioner and the advisory council on agriculture.

3. The following factors shall be considered by the county agricultural and farmland protection board and identified as issues for comment at the public hearing:

a. the viability of active farming within the proposed district and in areas adjacent thereto;

b. the presence of any viable farm lands within the proposed district and adjacent thereto that are not now in active farming;

c. the nature and extent of land uses other than active farming within the proposed district and adjacent thereto;

d. county developmental patterns and needs; and

e. any other matters which the county legislative body deems to be relevant.

In judging viability, any relevant agricultural viability maps prepared by the commissioner shall be considered, as well as soil, climate, topography, other natural factors, markets for farm products, the extent and nature of farm improvements, the present status of farming, anticipated trends in agricultural economic conditions and technology, and such other factors as may be relevant.

4. The county legislative body, after receiving the report and recommendations, including any recommendations of the county planning board, of the county agricultural and farmland protection board and after such public hearing, may adopt as a plan the proposal or any modification of the proposal it deems appropriate or may act to reject the proposal.

5. All plans that are adopted shall include: (a) a review period of eight years; (b) only whole tax parcels in the proposed district; and (c) to the extent feasible, include adjacent viable farm lands, and exclude, to the extent feasible, nonviable farm land and non-farm land.

6. Upon the adoption of a plan, the county legislative body shall submit it to the commissioner. Adopted plans shall be submitted within one year after receipt of a complete proposal as described in subdivision one of this section. The commissioner may, upon application by the county legislative body and for good cause shown, extend the period for submission once for up to six additional months.

7. The commissioner shall have sixty days after receipt of the plan within which to certify to the county legislative body whether the plan is eligible for districting, whether the area to be districted consists predominantly of viable agricultural land, and whether the plan of the proposed district is feasible, and will serve the public interest by assisting in maintaining a viable agricultural industry within the district and the state. The commissioner shall submit a copy of such plan to the advisory council on agriculture.

8. If the commissioner certifies the plan of the proposed district pursuant to subdivision seven of this section, the district shall be created immediately upon certification.

9. Upon the creation of an agricultural district, the description thereof, which shall include tax map identification numbers for all parcels within the district, plus a map delineating the exterior boundaries of the district in relation to tax parcel boundaries, shall be filed by the county legislative body with the county clerk, the county director of real property tax services, and the commissioner. The commissioner, on petition of the county legislative body, may, for good cause shown, approve the correction of any errors in materials filed pursuant to a district creation at any time subsequent to the creation of any agricultural district.



303-A - Agricultural districts; review.

303-a. Agricultural districts; review. 1. The county legislative body shall review any district created under section three hundred three of this article eight years after the date of its creation and at the end of every eight year period thereafter.

2. In conducting a district review the county legislative body shall:

a. provide notice of such district review by publishing a notice in a newspaper having general circulation within the district and by posting a notice on the home page of the county's website; posting such notice in at least five conspicuous places within the district; and providing such notice in writing by first class mail to those municipalities whose territory encompasses the district. The notice shall identify the municipalities in which the district is found and the district's total area; indicate that a map of the district will be on file and open to public inspection in the office of the county clerk and such other places as the legislative body deems appropriate; and notify municipalities and land owners within the district that they may propose a modification of the district by filing such proposal with the clerk of the county legislature within thirty days of the publication and posting and mailing of such notice;

b. direct the county agricultural and farmland protection board to prepare a report within forty-five days concerning the following:

(1) the nature and status of farming and farm resources within such district, including the total number of acres of land and the total number of acres of land in farm operations in the district;

(2) the extent to which the district has achieved its original objectives;

(3) the extent to which county and local comprehensive plans, policies and objectives are consistent with and support the district;

(4) the degree of coordination between local laws, ordinances, rules and regulations that apply to farm operations in such district and their influence on farming; and

(5) recommendations to continue, terminate or modify such district.

c. hold a public hearing in the following manner:

(1) the hearing shall be held at a place within the district or otherwise readily accessible to the proposed district;

(2) a notice of public hearing shall be published in a newspaper having a general circulation within the district and posted on the home page of the county's website and shall be given in writing by first class mail to those municipalities whose territories encompass the district and any proposed modifications to the district; to persons, as listed on the most recent assessment roll, whose land is the subject of a proposed modification; and to the commissioner;

(3) the notice of hearing shall contain the following information:

(a) a statement of the time, date and place of the public hearing; and

(b) a description of the district, any proposed modifications and any recommendations of the county agricultural and farmland protection board.

3. a. The county legislative body, after receiving the report and recommendation of the county agricultural and farmland protection board, and after public hearing, shall make a finding whether the district should be continued, terminated or modified. If the county legislative body finds that the district should be terminated, it may do so at the end of such eight year period by filing a notice of termination with the county clerk and the commissioner.

b. The county legislative body may adopt any modification of the district review plan it deems appropriate.

c. If the county legislative body finds that the district should be continued or modified, it shall submit the district review plan to the commissioner. The district review plan shall include a description of the district, including a map delineating the exterior boundaries of the district which shall conform to tax parcel boundaries; the tax map identification numbers for every parcel in the district; a copy of the report of the county agricultural and farmland protection board required by paragraph b of subdivision two of this section; and a copy of the testimony given at the public hearing required by paragraph c of subdivision two of this section or a copy of the minutes of such hearing.

4. The county legislative body shall complete the review process described in this section by either terminating, continuing, or modifying the district on or before the district's anniversary date. The commissioner may, upon application by the county legislative body and for good cause shown, extend the period for a district review once for up to six additional months. If the county legislative body does not act, or if a modification of a district is rejected by the county legislative body, the district shall continue as originally constituted, unless the commissioner, after consultation with the advisory council on agriculture, terminates such district, by filing a notice thereof with the county clerk, because the area in the district is no longer predominantly viable agricultural land.

5. Plan review, certification, correction of any errors and filing shall be conducted in the same manner prescribed for district creation in section three hundred three of this article.



303-B - Agricultural districts; inclusion of viable agricultural land.

303-b. Agricultural districts; inclusion of viable agricultural land. 1. The legislative body of any county containing a certified agricultural district shall designate an annual thirty-day period within which a land owner may submit to such body a request for inclusion of land which is predominantly viable agricultural land within a certified agricultural district prior to the county established review period. Such request shall identify the agricultural district into which the land is proposed to be included, describe such land, and include the tax map identification number and relevant portion of the tax map for each parcel of land to be included.

2. Upon the termination of such thirty-day period, if any requests are submitted, the county legislative body shall:

a. refer such request or requests to the county agricultural and farmland protection board, which shall, within thirty days report to the county legislative body its recommendations as to whether the land to be included in the agricultural district consists predominantly of "viable agricultural land" as defined in subdivision seven of section three hundred one of this article and the inclusion of such land would serve the public interest by assisting in maintaining a viable agricultural industry within the district; and

b. publish a notice of public hearing in accordance with subdivision three of this section.

3. The county legislative body shall hold a public hearing upon giving notice in the following manner:

a. The notice of public hearing shall contain a statement that one or more requests for inclusion of predominantly viable agricultural land within a certified agricultural district have been filed with the county legislative body pursuant to this section; identify the land, generally, proposed to be included; indicate the time, date and place of the public hearing, which shall occur after receipt of the report of the county agricultural and farmland protection board; and include a statement that the hearing shall be held to consider the request or requests and recommendations of the county agricultural and farmland protection board.

b. The notice shall be published in a newspaper having a general circulation within the county and shall be given in writing directly to those municipalities whose territory encompasses the lands which are proposed to be included in an agricultural district and to the commissioner.

4. After the public hearing, the county legislative body shall adopt or reject the inclusion of the land requested to be included within an existing certified agricultural district. Such action shall be taken no later than one hundred twenty days from the termination of the thirty day period described in subdivision one of this section. Any land to be added shall consist of whole tax parcels only. Upon the adoption of a resolution to include predominantly viable agricultural land, in whole or in part, within an existing certified agricultural district, the county legislative body shall submit the resolution, together with the report of the county agricultural and farmland protection board and the tax map identification numbers and tax maps for each parcel of land to be included in an agricultural district to the commissioner.

5. Within thirty days after receipt of a resolution to include land within a district, the commissioner shall certify to the county legislative body whether the inclusion of predominantly viable agricultural land as proposed is feasible and shall serve the public interest by assisting in maintaining a viable agricultural industry within the district or districts.

6. If the commissioner certifies that the proposed inclusion of predominantly viable agricultural land within a district is feasible and in the public interest, the land shall become part of the district immediately upon such certification.



303-C - Consolidation of agricultural districts.

303-c. Consolidation of agricultural districts. Existing agricultural districts may be consolidated with an existing district undergoing review pursuant to and in the same manner prescribed for district review in section three hundred three-a of this article. The notice of public hearing required by subdivision two of section three hundred three-a of this article shall be given in writing by first class mail to those municipalities whose territories encompass the districts proposed to be consolidated; and to all persons, as listed on the most recent assessment roll, whose land is the subject of a proposed consolidation. In addition to the information required by subdivision two of section three hundred three-a of this article, the notice of hearing shall identify the district into which the existing district or districts will be consolidated and the new anniversary date for the consolidated district.



304-A - Agricultural assessment values.

304-a. Agricultural assessment values. 1. Agricultural assessment values shall be calculated and certified annually in accordance with the provisions of this section.

2. a. The commissioner of agriculture and markets shall establish and maintain an agricultural land classification system based upon soil productivity and capability. The agricultural land classification system shall distinguish between mineral and organic soils. There shall be ten primary groups of mineral soils and such other subgroups as the commissioner determines necessary to represent high-lime and low-lime content. There shall be four groups of organic soils.

b. The land classification system shall be promulgated by rule by the commissioner following a review of comments and recommendations of the advisory council on agriculture and after a public hearing. In making any revisions to the land classification system the commissioner may, in his or her discretion, conduct a public hearing. The commissioner shall foster participation by county agricultural and farmland protection boards, district soil and water conservation committees, and the cooperative extension service and consult with other state agencies, appropriate federal agencies, municipalities, the New York state college of agriculture and life sciences at Cornell university and farm organizations.

c. The commissioner shall certify to the commissioner of taxation and finance the soil list developed in accordance with the land classification system and any revisions thereto.

d. The commissioner shall prepare such materials as may be needed for the utilization of the land classification system and provide assistance to landowners and local officials in its use.

3. a. The commissioner of taxation and finance shall annually calculate a single agricultural assessment value for each of the mineral and organic soil groups which shall be applied uniformly throughout the state. A base agricultural assessment value shall be separately calculated for mineral and organic soil groups in accordance with the procedure set forth in subdivision four of this section and shall be assigned as the agricultural assessment value of the highest grade mineral and organic soil group.

b. The agricultural assessment values for the remaining mineral soil groups shall be the product of the base agricultural assessment value and a percentage, derived from the productivity measurements determined for each soil and related soil group in conjunction with the land classification system, as follows:

Percentage of

Base Agricultural

Mineral Soil Group Assessment Value

1A 100

1B 89

2A 89

2B 79

3A 79

3B 68

4A 68

4B 58

5A 58

5B 47

6A 47

6B 37

7 37

8 26

9 16

10 5

c. The agricultural assessment values for the remaining organic soil groups shall be the product of the base agricultural assessment value and a percentage, as follows:

Percentage of

Base Agricultural

Organic Soil Group Assessment Value

A 100

B 65

C 55

D 35

d. The agricultural assessment value for organic soil group A shall be two times the base agricultural assessment value calculated for mineral soil group 1A.

e. The agricultural assessment value for farm woodland shall be the same as that calculated for mineral soil group seven.

f. Where trees or vines used for the production of fruit are located on land used in agricultural production, the value of such trees and vines, and the value of all posts, wires and trellises used for the production of fruit, shall be considered to be part of the agricultural assessment value of such land.

g. The agricultural assessment value for land and waters used in aquacultural enterprises shall be the same as that calculated for mineral soil group 1A.

4. a. The base agricultural assessment value shall be the average capitalized value of production per acre for the eight year period ending in the second year preceding the year for which the agricultural assessment values are certified. The capitalized value of production per acre shall be calculated by dividing the product of the value of production per acre and the percentage of net profit by a capitalization rate of ten percent, representing an assumed investment return rate of eight percent and an assumed real property tax rate of two percent.

b. The value of production per acre shall be the value of production divided by the number of acres harvested in New York state.

c. The percentage of net profit shall be adjusted net farm income divided by realized gross farm income.

(i) Adjusted net farm income shall be the sum of net farm income, taxes on farm real estate and the amount of mortgage interest debt attributable to farmland, less a management charge of one percent of realized gross farm income plus seven percent of adjusted production expenses.

(ii) The amount of mortgage interest debt attributable to farmland shall be the product of the interest on mortgage debt and the percentage of farm real estate value attributable to land.

(iii) The percentage of farm real estate value attributable to land shall be the difference between farm real estate value and farm structure value divided by farm real estate value.

(iv) Adjusted production expenses shall be production expenses, less the sum of the taxes on farm real estate and the interest on mortgage debt.

d. The following data, required for calculations pursuant to this subdivision, shall be as published by the United States department of agriculture for all farming in New York state:

(i) Farm real estate value shall be the total value of farmland and buildings, including improvements.

(ii) Farm structure value shall be the total value of farm buildings, including improvements.

(iii) Interest on mortgage debt shall be the total interest paid on farm real estate debt.

(iv) Net farm income shall be realized gross income less production expenses, as adjusted for change in inventory.

(v) Production expenses shall be the total cost of production.

(vi) Realized gross income shall be the total of cash receipts from farm marketings, government payments, nonmoney income and other farm income.

(vii) Taxes on farm real estate shall be the total real property taxes on farmland and buildings, including improvements.

(viii) Number of acres harvested including all reported crops.

(ix) Value of production shall be the total estimated value of all reported crops.

e. In the event that the data required for calculation pursuant to this subdivision is not published by the United States department of agriculture or is incomplete, such required data shall be obtained from the New York state department of agriculture and markets.

f. Upon completion of each annual calculation of agricultural assessment values, the commissioner of taxation and finance shall publish an annual report, which shall include a schedule of values, citations to data sources and presentation of all calculations.

The commissioner of taxation and finance shall thereupon certify the schedule of agricultural assessment values and shall transmit a schedule of such certified values to each assessor. Beginning in the year two thousand six and every five years thereafter, the commissioner of taxation and finance shall transmit copies of such annual reports for the five years previous to such transmittal, to the governor and legislature, the advisory council on agriculture, and other appropriate state agencies and interested parties.

g. Notwithstanding any other provision of this section to the contrary, in no event shall the change in the base agricultural assessment value for any given year exceed two percent of the base agricultural assessment value of the preceding year.

5. a. In carrying out their responsibilities under this section, the commissioner of taxation and finance and the commissioner shall keep the advisory council on agriculture fully apprised on matters relating to its duties and responsibilities.

b. In doing so, the commissioner of taxation and finance and the commissioner shall provide, in a timely manner, any materials needed by the advisory council on agriculture to carry out its responsibilities under this section.



304-B - Agricultural district data reporting.

304-b. Agricultural district data reporting. 1. The commissioner shall file a written report with the governor and the legislature on January first, two thousand eight and biennially thereafter, covering each prior period of two years, concerning the status of the agricultural districts program. Such report shall include, but not be limited to, the total number of agricultural districts, the total number of acres in agricultural districts, a list of the counties that have established county agricultural and farmland protection plans, and a summary of the agricultural protection grants program.

2. Between report due dates, the commissioner shall maintain the necessary records and data required to satisfy such report requirements and to satisfy information requests received from the governor and the legislature between such report due dates.



305 - Agricultural districts; effects.

305. Agricultural districts; effects. 1. Agricultural assessments. a. Any owner of land used in agricultural production within an agricultural district shall be eligible for an agricultural assessment pursuant to this section. If an applicant rents land from another for use in conjunction with the applicant's land for the production for sale of crops, livestock or livestock products, the gross sales value of such products produced on such rented land shall be added to the gross sales value of such products produced on the land of the applicant for purposes of determining eligibility for an agricultural assessment on the land of the applicant. Such assessment shall be granted only upon an annual application by the owner of such land on a form prescribed by the commissioner of taxation and finance; provided, however, that after the initial grant of agricultural assessment the annual application shall be on a form prescribed by the commissioner of taxation and finance and shall consist of only a certification by the landowner that the landowner continues to meet the eligibility requirements for receiving an agricultural assessment and seeks an agricultural assessment for the same acreage that initially received an agricultural assessment. The landowner shall maintain records documenting such eligibility which shall be provided to the assessor upon request. The landowner must apply for agricultural assessment for any change in acreage, whether land is added or removed, after the initial grant of agricultural assessment. Any new owner of the land who wishes to receive an agricultural assessment shall make an initial application for such assessment. Such applications shall be on a form prescribed by the commissioner of taxation and finance. The applicant shall furnish to the assessor such information as the commissioner of taxation and finance shall require, including classification information prepared for the applicant's land or water bodies used in agricultural production by the soil and water conservation district office within the county, and information demonstrating the eligibility for agricultural assessment of any land used in conjunction with rented land as specified in paragraph b of subdivision four of section three hundred one of this article. Such application shall be filed with the assessor of the assessing unit on or before the appropriate taxable status date; provided, however, that (i) in the year of a revaluation or update of assessments, as those terms are defined in section one hundred two of the real property tax law, the application may be filed with the assessor no later than the thirtieth day prior to the day by which the tentative assessment roll is required to be filed by law; or (ii) an application for such an assessment may be filed with the assessor of the assessing unit after the appropriate taxable status date but not later than the last date on which a petition with respect to complaints of assessment may be filed, where failure to file a timely application resulted from: (a) a death of the applicant's spouse, child, parent, brother or sister, (b) an illness of the applicant or of the applicant's spouse, child, parent, brother or sister, which actually prevents the applicant from filing on a timely basis, as certified by a licensed physician, or (c) the occurrence of a natural disaster, including, but not limited to, a flood, or the destruction of such applicant's residence, barn or other farm building by wind, fire or flood. If the assessor is satisfied that the applicant is entitled to an agricultural assessment, the assessor shall approve the application and the land shall be assessed pursuant to this section. Not less than ten days prior to the date for hearing complaints in relation to assessments, the assessor shall mail to each applicant, who has included with the application at least one self-addressed, pre-paid envelope, a notice of the approval or denial of the application. Such notice shall be on a form prescribed by the commissioner of taxation and finance which shall indicate the manner in which the total assessed value is apportioned among the various portions of the property subject to agricultural assessment and those other portions of the property not eligible for agricultural assessment as determined for the tentative assessment roll and the latest final assessment roll. Failure to mail any such notice or failure of the owner to receive the same shall not prevent the levy, collection and enforcement of the payment of the taxes on such real property.

b. That portion of the value of land utilized for agricultural production within an agricultural district which represents an excess above the agricultural assessment as determined in accordance with this subdivision shall not be subject to real property taxation. Such excess amount if any shall be entered on the assessment roll in the manner prescribed by the commissioner of taxation and finance.

c. (i) The assessor shall utilize the agricultural assessment values per acre certified pursuant to section three hundred four-a of this article in determining the amount of the assessment of lands eligible for agricultural assessments by multiplying those values by the number of acres of land utilized for agricultural production and adjusting such result by application of the latest state equalization rate or a special equalization rate as may be established and certified by the commissioner of taxation and finance for the purpose of computing the agricultural assessment pursuant to this paragraph. This resulting amount shall be the agricultural assessment for such lands.

(ii) Where the latest state equalization rate exceeds one hundred, or where a special equalization rate which would otherwise be established for the purposes of this section would exceed one hundred, a special equalization rate of one hundred shall be established and certified by the commissioner for the purpose of this section.

(iii) Where a special equalization rate has been established and certified by the commissioner for the purposes of this paragraph, the assessor is directed and authorized to recompute the agricultural assessment on the assessment roll by applying such special equalization rate instead of the latest state equalization rate, and to make the appropriate corrections on the assessment roll, subject to the provisions of title two of article twelve of the real property tax law.

d. (i) If land within an agricultural district which received an agricultural assessment is converted parcels, as described on the assessment roll which include land so converted shall be subject to payments equalling five times the taxes saved in the last year in which the land benefited from an agricultural assessment, plus interest of six percent per year compounded annually for each year in which an agricultural assessment was granted, not exceeding five years. The amount of taxes saved for the last year in which the land benefited from an agricultural assessment shall be determined by applying the applicable tax rates to the excess amount of assessed valuation of such land over its agricultural assessment as set forth on the last assessment roll which indicates such an excess. If only a portion of a parcel as described on the assessment roll is converted, the assessor shall apportion the assessment and agricultural assessment attributable to the converted portion, as determined for the last assessment roll for which the assessment of such portion exceeded its agricultural assessment. The difference between the apportioned assessment and the apportioned agricultural assessment shall be the amount upon which payments shall be determined. Payments shall be added by or on behalf of each taxing jurisdiction to the taxes levied on the assessment roll prepared on the basis of the first taxable status date on which the assessor considers the land to have been converted; provided, however, that no payments shall be imposed if the last assessment roll upon which the property benefited from an agricultural assessment, was more than five years prior to the year for which the assessment roll upon which payments would otherwise be levied is prepared.

(ii) Whenever a conversion occurs, the owner shall notify the assessor within ninety days of the date such conversion is commenced. If the landowner fails to make such notification within the ninety day period, the assessing unit, by majority vote of the governing body, may impose a penalty on behalf of the assessing unit of up to two times the total payments owed, but not to exceed a maximum total penalty of one thousand dollars in addition to any payments owed.

(iii) (a) An assessor who determines that there is liability for payments and any penalties assessed pursuant to subparagraph (ii) of this paragraph shall notify the landowner by mail of such liability at least ten days prior to the date for hearing complaints in relation to assessments. Such notice shall indicate the property to which payments apply and describe how the payments shall be determined. Failure to provide such notice shall not affect the levy, collection or enforcement or payment of payments.

(b) Liability for payments shall be subject to administrative and judicial review as provided by law for review of assessments.

(iv) If such land or any portion thereof is converted to a use other than for agricultural production by virtue of oil, gas or wind exploration, development, or extraction activity or by virtue of a taking by eminent domain or other involuntary proceeding other than a tax sale, the land or portion so converted shall not be subject to payments. If the land so converted constitutes only a portion of a parcel described on the assessment roll, the assessor shall apportion the assessment, and adjust the agricultural assessment attributable to the portion of the parcel not subject to such conversion by subtracting the proportionate part of the agricultural assessment attributable to the portion so converted. Provided further that land within an agricultural district and eligible for an agricultural assessment shall not be considered to have been converted to a use other than for agricultural production solely due to the conveyance of oil, gas or wind rights associated with that land.

(v) An assessor who imposes any such payments shall annually, and within forty-five days following the date on which the final assessment roll is required to be filed, report such payments to the commissioner of taxation and finance on a form prescribed by the commissioner.

(vi) The assessing unit, by majority vote of the governing body, may impose a minimum payment amount, not to exceed five hundred dollars.

(vii) The purchase of land in fee by the city of New York for watershed protection purposes or the conveyance of a conservation easement by the city of New York to the department of environmental conservation which prohibits future use of the land for agricultural purposes shall not be a conversion of parcels and no payment shall be due under this section.

e. Notwithstanding any inconsistent general, special or local law to the contrary, if a natural disaster, act of God, or continued adverse weather conditions shall destroy the agricultural production and such fact is certified by the cooperative extension service and, as a result, such production does not produce an average gross sales value of ten thousand dollars or more, the owner may nevertheless qualify for an agricultural assessment provided the owner shall substantiate in such manner as prescribed by the commissioner of taxation and finance that the agricultural production initiated on such land would have produced an average gross sales value of ten thousand dollars or more but for the natural disaster, act of God or continued adverse weather conditions.

3. Policy of state agencies. It shall be the policy of all state agencies to encourage the maintenance of viable farming in agricultural districts and their administrative regulations and procedures shall be modified to this end insofar as is consistent with the promotion of public health and safety and with the provisions of any federal statutes, standards, criteria, rules, regulations, or policies, and any other requirements of federal agencies, including provisions applicable only to obtaining federal grants, loans, or other funding.

4. Limitation on the exercise of eminent domain and other public acquisitions, and on the advance of public funds. a. Any agency of the state, any public benefit corporation or any local government which intends to acquire land or any interest therein, provided that the acquisition from any one actively operated farm within the district would be in excess of one acre or that the total acquisition within the district would be in excess of ten acres, or which intends to construct, or advance a grant, loan, interest subsidy or other funds within a district to construct, dwellings, commercial or industrial facilities, or water or sewer facilities to serve non-farm structures, shall use all practicable means in undertaking such action to realize the policy and goals set forth in this article, and shall act and choose alternatives which, consistent with social, economic and other essential considerations, to the maximum extent practicable, minimize or avoid adverse impacts on agriculture in order to sustain a viable farm enterprise or enterprises within the district. The adverse agricultural impacts to be minimized or avoided shall include impacts revealed in the notice of intent process described in this subdivision.

b. The agency, corporation or government proposing the action shall also, at least sixty-five days prior to such acquisition, construction or advance of public funds, file a notice of intent with the commissioner and the county agricultural and farmland protection board. Such notice shall include a detailed agricultural impact statement setting forth the following:

(i) a detailed description of the proposed action and its agricultural setting;

(ii) the agricultural impact of the proposed action including short-term and long-term effects;

(iii) any adverse agricultural effects which cannot be avoided should the proposed action be implemented;

(iv) alternatives to the proposed action;

(v) any irreversible and irretrievable commitments of agricultural resources which would be involved in the proposed action should it be implemented;

(vi) mitigation measures proposed to minimize the adverse impact of the proposed action on the continuing viability of a farm enterprise or enterprises within the district;

(vii) any aspects of the proposed action which would encourage non-farm development, where applicable and appropriate; and

(viii) such other information as the commissioner may require.

The commissioner shall promptly determine whether the notice is complete or incomplete. If the commissioner does not issue such determination within thirty days, the notice shall be deemed complete. If the notice is determined to be incomplete, the commissioner shall notify the party proposing the action in writing of the reasons for that determination. Any new submission shall commence a new period for department review for purposes of determining completeness.

c. The provisions of paragraph b of this subdivision shall not apply and shall be deemed waived by the owner of the land to be acquired where such owner signs a document to such effect and provides a copy to the commissioner.

d. Upon notice from the commissioner that he or she has accepted a notice as complete, the county agricultural and farmland protection board may, within thirty days, review the proposed action and its effects on farm operations and agricultural resources within the district, and report its findings and recommendations to the commissioner and to the party proposing the action in the case of actions proposed by a state agency or public benefit corporation, and additionally to the county legislature in the case of actions proposed by local government agencies.

e. Upon receipt and acceptance of a notice, the commissioner shall thereupon forward a copy of such notice to the commissioner of environmental conservation and the advisory council on agriculture. The commissioner, in consultation with the commissioner of environmental conservation and the advisory council on agriculture, within forty-five days of the acceptance of a notice, shall review the proposed action and make an initial determination whether such action would have an unreasonably adverse effect on the continuing viability of a farm enterprise or enterprises within the district, or state environmental plans, policies and objectives.

If the commissioner so determines, he or she may (i) issue an order within the forty-five day period directing the state agency, public benefit corporation or local government not to take such action for an additional period of sixty days immediately following such forty-five day period; and (ii) review the proposed action to determine whether any reasonable and practicable alternative or alternatives exist which would minimize or avoid the adverse impact on agriculture in order to sustain a viable farm enterprise or enterprises within the district.

The commissioner may hold a public hearing concerning such proposed action at a place within the district or otherwise easily accessible to the district upon notice in a newspaper having a general circulation within the district and posted on the home page of the department's website, and individual notice, in writing by first class mail, to the municipalities whose territories encompass the district, the commissioner of environmental conservation, the advisory council on agriculture and the state agency, public benefit corporation or local government proposing to take such action. On or before the conclusion of such additional sixty day period, the commissioner shall report his or her findings to the agency, corporation or government proposing to take such action, to any public agency having the power of review of or approval of such action, and, in a manner conducive to the wide dissemination of such findings, to the public. If the commissioner concludes that a reasonable and practicable alternative or alternatives exist which would minimize or avoid the adverse impact of the proposed action, he or she shall propose that such alternative or alternatives be accepted. If the agency, corporation or government proposing the action accepts the commissioner's proposal, then the requirements of the notice of intent filing shall be deemed fulfilled. If the agency, corporation or government rejects the commissioner's proposal, then it shall provide the commissioner with reasons for rejecting such proposal and a detailed comparison between its proposed action and the commissioner's alternative or alternatives.

f. At least ten days before commencing an action which has been the subject of a notice of intent filing, the agency, corporation or government shall certify to the commissioner that it has made an explicit finding that the requirements of this subdivision have been met, and that consistent with social, economic and other essential considerations, to the maximum extent practicable, adverse agricultural impacts revealed in the notice of intent process will be minimized or avoided. Such certification shall set forth the reasons in support of the finding.

g. The commissioner may request the attorney general to bring an action to enjoin any such agency, corporation or government from violating any of the provisions of this subdivision.

h. Notwithstanding any other provision of law to the contrary, no solid waste management facility shall be sited on land in agricultural production which is located within an agricultural district, or land in agricultural production that qualifies for and is receiving an agricultural assessment pursuant to section three hundred six of this article. Nothing contained herein, however, shall be deemed to prohibit siting when:

(i) The owner of such land has entered into a written agreement which shall indicate his consent for site consideration; or

(ii) The applicant for a permit has made a commitment in the permit application to fund a farm land protection conservation easement within a reasonable proximity to the proposed project in an amount not less than the dollar value of any such farm land purchased for the project; or

(iii) The commissioner in concurrence with the commissioner of environmental conservation has determined that any such agricultural land to be taken, constitutes less than five percent of the project site.

For purposes of this paragraph, "solid waste management facility" shall have the same meaning as provided in title seven of article twenty-seven of the environmental conservation law, but shall not include solid waste transfer stations or land upon which sewage sludge is applied, and determinations regarding agricultural district boundaries and agricultural assessments will be based on those in effect as of the date an initial determination is made, pursuant to article eight of the environmental conservation law, as to whether an environmental impact statement needs to be prepared for the proposed project.

i. This subdivision shall not apply to any emergency project which is immediately necessary for the protection of life or property or to any project or proceeding to which the department is or has been a statutory party.

j. The commissioner may bring an action to enforce any mitigation measures proposed by a public benefit corporation or a local government, and accepted by the commissioner, pursuant to a notice of intent filing, to minimize or avoid adverse agricultural impacts from the proposed action.

5. Limitation on power to impose benefit assessments, special ad valorem levies or other rates or fees in certain improvement districts or benefit areas. Within improvement districts or areas deemed benefited by municipal improvements including, but not limited to, improvements for sewer, water, lighting, non-farm drainage, solid waste disposal, including those solid waste management facilities established pursuant to section two hundred twenty-six-b of the county law, or other landfill operations, no benefit assessments, special ad valorem levies or other rates or fees charged for such improvements may be imposed on land used primarily for agricultural production within an agricultural district on any basis, except a lot not exceeding one-half acre surrounding any dwelling or non-farm structure located on said land, nor on any farm structure located in an agricultural district unless such structure benefits directly from the service of such improvement district or benefited area; provided, however, that if such benefit assessments, ad valorem levies or other rates or fees were imposed prior to the formation of the agricultural district, then such benefit assessments, ad valorem levies or other rates or fees shall continue to be imposed on such land or farm structure.

6. Use of assessment for certain purposes. The governing body of a fire, fire protection, or ambulance district for which a benefit assessment or a special ad valorem levy is made, may adopt a resolution to provide that the assessment determined pursuant to subdivision one of this section for such property shall be used for the benefit assessment or special ad valorem levy of such fire, fire protection, or ambulance district.

7. Notwithstanding any provision of law to the contrary, that portion of the value of land which is used solely for the purpose of replanting or crop expansion as part of an orchard or vineyard shall be exempt from real property taxation for a period of six successive years following the date of such replanting or crop expansion beginning on the first eligible taxable status date following such replanting or expansion provided the following conditions are met:

a. the land used for crop expansion or replanting must be a part of an existing orchard or vineyard which is located on land used in agricultural production within an agricultural district or such land must be part of an existing orchard or vineyard which is eligible for an agricultural assessment pursuant to this section or section three hundred six of this chapter where the owner of such land has filed an annual application for an agricultural assessment;

b. the land eligible for such real property tax exemption shall not in any one year exceed twenty percent of the total acreage of such orchard or vineyard which is located on land used in agricultural production within an agricultural district or twenty percent of the total acreage of such orchard or vineyard eligible for an agricultural assessment pursuant to this section and section three hundred six of this chapter where the owner of such land has filed an annual application for an agricultural assessment;

c. the land eligible for such real property tax exemption must be maintained as land used in agricultural production as part of such orchard or vineyard for each year such exemption is granted; and

d. when the land used for the purpose of replanting or crop expansion as part of an orchard or vineyard is located within an area which has been declared by the governor to be a disaster emergency in a year in which such tax exemption is sought and in a year in which such land meets all other eligibility requirements for such tax exemption set forth in this subdivision, the maximum twenty percent total acreage restriction set forth in paragraph b of this subdivision may be exceeded for such year and for any remaining successive years, provided, however, that the land eligible for such real property tax exemption shall not exceed the total acreage damaged or destroyed by such disaster in such year or the total acreage which remains damaged or destroyed in any remaining successive year. The total acreage for which such exemption is sought pursuant to this paragraph shall be subject to verification by the commissioner or his designee.

In administering this subdivision, the portion of the value of land eligible for such real property tax exemption shall be determined based on the average per acre assessment of all agricultural land of the specific tax parcel as reported in a form approved by the commissioner of taxation and finance.



305-A - Coordination of local planning and land use decision-making with the agricultural districts program.

305-a. Coordination of local planning and land use decision-making with the agricultural districts program. 1. Policy of local governments. a. Local governments, when exercising their powers to enact and administer comprehensive plans and local laws, ordinances, rules or regulations, shall exercise these powers in such manner as may realize the policy and goals set forth in this article, and shall not unreasonably restrict or regulate farm operations within agricultural districts in contravention of the purposes of this article unless it can be shown that the public health or safety is threatened.

b. Upon the request of any municipality, farm owner or operator, the commissioner shall render an opinion to the appropriate local government officials, as to whether farm operations would be unreasonably restricted or regulated by proposed changes in local land use regulations, ordinances or local laws pertaining to agricultural practices and to the appropriate local land use enforcement officials administering local land use regulations, ordinances, or local laws or reviewing a permit pertaining to agricultural practices.

c. The commissioner, upon his or her own initiative or upon the receipt of a complaint from a person within an agricultural district, may bring an action to enforce the provisions of this subdivision.



305-B - Agricultural data statement.

305-b. Agricultural data statement. 1. Submission, evaluation. Any application for a special use permit, site plan approval, use variance, or subdivision approval requiring municipal review and approval by a planning board, zoning board of appeals, town board, or village board of trustees pursuant to article sixteen of the town law or article seven of the village law, that would occur on property within an agricultural district containing a farm operation or on property with boundaries within five hundred feet of a farm operation located in an agricultural district, shall include an agricultural data statement. The planning board, zoning board of appeals, town board, or village board of trustees shall evaluate and consider the agricultural data statement in its review of the possible impacts of the proposed project upon the functioning of farm operations within such agricultural district. The information required by an agricultural data statement may be included as part of any other application form required by local law, ordinance or regulation.

2. Notice provision. Upon the receipt of such application by the planning board, zoning board of appeals, town board, or village board of trustees, the clerk of such board shall mail written notice of such application to the owners of land as identified by the applicant in the agricultural data statement. The notice shall include a description of the proposed project and its location, and may be sent in conjunction with any other notice required by state or local law, ordinance, rule or regulation for the project. The cost of mailing the notice shall be borne by the applicant.

3. Content. An agricultural data statement shall include the following information: the name and address of the applicant; a description of the proposed project and its location; the name and address of any owner of land within the agricultural district, which land contains farm operations and is located within five hundred feet of the boundary of the property upon which the project is proposed; and a tax map or other map showing the site of the proposed project relative to the location of farm operations identified in the agricultural data statement.



305-C - Review of proposed rules and regulations of state agencies affecting the agricultural industry.

305-c. Review of proposed rules and regulations of state agencies affecting the agricultural industry. Upon request of the state advisory council on agriculture, or upon his or her own initiative, the commissioner may review and comment upon a proposed rule or regulation by another state agency which may have an adverse impact on agriculture and farm operations in this state, and file such comment with the proposing agency and the administrative regulations review commission. Each comment shall be in sufficient detail to advise the proposing agency of the adverse impact on agriculture and farm operations and the recommended modifications. The commissioner shall prepare a status report of any actions taken in accordance with this section and include it in the department's annual report.



306 - Agricultural lands outside of districts; agricultural assessments.

306. Agricultural lands outside of districts; agricultural assessments. 1. Any owner of land used in agricultural production outside of an agricultural district shall be eligible for an agricultural assessment as provided herein. If an applicant rents land from another for use in conjunction with the applicant's land for the production for sale of crops, livestock or livestock products, the gross sales value of such products on such rented land shall be added to the gross sales value of such products produced on the land of the applicant for purposes of determining eligibility for an agricultural assessment on the land of the applicant.

Such assessment shall be granted pursuant to paragraphs a, b and f of subdivision one of section three hundred five of this article as if such land were in an agricultural district, provided the landowner annually submits to the assessor an application for an agricultural assessment on or before the taxable status date. In the year of a revaluation or update of assessments, as those terms are defined in section one hundred two of the real property tax law, the application may be filed with the assessor no later than the thirtieth day prior to the day by which the tentative assessment roll is required to be filed by law. Nothing therein shall be construed to limit an applicant's discretion to withhold from such application any land, or portion thereof, contained within a single operation.

2. a. (i) If land which received an agricultural assessment pursuant to this section is converted at any time within eight years from the time an agricultural assessment was last received, such conversion shall subject the land so converted to payments in compensation for the prior benefits of agricultural assessments. The amount of the payments shall be equal to five times the taxes saved in the last year in which land benefited from an agricultural assessment, plus interest of six percent per year compounded annually for each year in which an agricultural assessment was granted, not exceeding five years.

(ii) The amount of taxes saved for the last year in which the land benefited from an agricultural assessment shall be determined by applying the applicable tax rates to the amount of assessed valuation of such land in excess of the agricultural assessment of such land as set forth on the last assessment roll which indicates such an excess. If only a portion of such land as described on the assessment roll is converted, the assessor shall apportion the assessment and agricultural assessment attributable to the converted portion, as determined for the last assessment roll on which the assessment of such portion exceeded its agricultural assessment. The difference between the apportioned assessment and the apportioned agricultural assessment shall be the amount upon which payments shall be determined. Payments shall be levied in the same manner as other taxes, by or on behalf of each taxing jurisdiction on the assessment roll prepared on the basis of the first taxable status date on which the assessor considers the land to have been converted; provided, however, that no payments shall be imposed if the last assessment roll upon which the property benefited from an agricultural assessment, was more than eight years prior to the year for which the assessment roll upon which payments would otherwise be levied is prepared.

(iii) Whenever a conversion occurs, the owner shall notify the assessor within ninety days of the date such conversion is commenced. If the landowner fails to make such notification within the ninety day period, the assessing unit, by majority vote of the governing body, may impose a penalty on behalf of the assessing unit of up to two times the total payments owed, but not to exceed a maximum total penalty of one thousand dollars in addition to any payments owed.

b. (i) An assessor who determines that there is liability for payments and any penalties pursuant to subparagraph (ii) of this paragraph shall notify the landowner of such liability at least ten days prior to the day for hearing of complaints in relation to assessments. Such notice shall specify the area subject to payments and shall describe how such payments shall be determined. Failure to provide such notice shall not affect the levy, collection, or enforcement of payments.

(ii) Liability for payments shall be subject to administrative and judicial review as provided by law for the review of assessments.

(iii) An assessor who imposes any such payments shall annually, and within forty-five days following the date on which the final assessment roll is required to be filed, report such payments to the commissioner of taxation and finance on a form prescribed by the commissioner.

(iv) The assessing unit, by majority vote of the government body, may impose a minimum payment amount, not to exceed five hundred dollars.

c. If such land or any portion thereof is converted by virtue of oil, gas or wind exploration, development, or extraction activity or by virtue of a taking by eminent domain or other involuntary proceeding other than a tax sale, the land or portion so converted shall not be subject to payments. If land so converted constitutes only a portion of a parcel described on the assessment roll, the assessor shall apportion the assessment, and adjust the agricultural assessment attributable to the portion of the parcel not subject to such conversion by subtracting the proportionate part of the agricultural assessment attributable to the portion so converted. Provided further that land outside an agricultural district and eligible for an agricultural assessment pursuant to this section shall not be considered to have been converted to a use other than for agricultural production solely due to the conveyance of oil, gas or wind rights associated with that land.

d. The purchase of land in fee by the city of New York for watershed protection purposes or the conveyance of a conservation easement by the city of New York to the department of environmental conservation which prohibits future use of the land for agricultural purposes shall not be a conversion of parcels and no payment for the prior benefits of agricultural assessments shall be due under this section.

3. Upon the inclusion of such agricultural lands in an agricultural district formed pursuant to section three hundred three, the provisions of section three hundred five shall be controlling.

4. A payment levied pursuant to subparagraph (i) of paragraph a of subdivision two of this section shall be a lien on the entire parcel containing the converted land, notwithstanding that less than the entire parcel was converted.

5. Use of assessment for certain purposes. The governing body of a water, lighting, sewer, sanitation, fire, fire protection, or ambulance district for whose benefit a special assessment or a special ad valorem levy is imposed, may adopt a resolution to provide that the assessments determined pursuant to subdivision one of this section for property within the district shall be used for the special assessment or special ad valorem levy of such special district.



307 - Promulgation of rules and regulations.

307. Promulgation of rules and regulations. The commissioner of taxation and finance and the commissioner are each empowered to promulgate such rules and regulations and to prescribe such forms as each shall deem necessary to effectuate the purposes of this article. Where a document or any other paper or information is required, by such rules and regulations, or by any provision of this article, to be filed with, or by, a county clerk or any other local official, such clerk or other local official may file such document, paper, or information as he or she deems proper, but shall also file or record it in any manner directed by the commissioner of taxation and finance, by rule or regulation. In promulgating such a rule or regulation, such commissioner shall consider, among any other relevant factors, the need for security of land titles, the requirement that purchasers of land know of all potential tax and penalty liabilities, and the desirability that the searching of titles not be further complicated by the establishment of new sets of record books.



308 - Right to farm.

308. Right to farm. 1. a. The commissioner shall, in consultation with the state advisory council on agriculture, issue opinions upon request from any person as to whether particular agricultural practices are sound.

b. Sound agricultural practices refer to those practices necessary for the on-farm production, preparation and marketing of agricultural commodities. Examples of activities which entail practices the commissioner may consider include, but are not limited to, operation of farm equipment; proper use of agricultural chemicals and other crop protection methods; direct sale to consumers of agricultural commodities or foods containing agricultural commodities produced on-farm; agricultural tourism; "timber operation," as defined in subdivision fourteen of section three hundred one of this article and construction and use of farm structures. The commissioner shall consult appropriate state agencies and any guidelines recommended by the advisory council on agriculture. The commissioner may consult as appropriate, the New York state college of agriculture and life sciences and the U.S.D.A. natural resources conservation service, and provide such information, after the issuance of a formal opinion, to the municipality in which the agricultural practice being evaluated is located. The commissioner shall also consider whether the agricultural practices are conducted by a farm owner or operator as part of his or her participation in the AEM program as set forth in article eleven-A of this chapter. Such practices shall be evaluated on a case-by-case basis.

2. Upon the issuance of an opinion pursuant to this section, the commissioner shall publish a notice in a newspaper having a general circulation in the area surrounding the practice and notice shall be given in writing to the owner of the property on which the practice is conducted and any adjoining property owners. The opinion of the commissioner shall be final, unless within thirty days after publication of the notice a person affected thereby institutes a proceeding to review the opinion in the manner provided by article seventy-eight of the civil practice law and rules.

3. Notwithstanding any other provisions of law, on any land in an agricultural district created pursuant to section three hundred three or land used in agricultural production subject to an agricultural assessment pursuant to section three hundred six of this article, an agricultural practice shall not constitute a private nuisance, when an action is brought by a person, provided such agricultural practice constitutes a sound agricultural practice pursuant to an opinion issued upon request by the commissioner. Nothing in this section shall be construed to prohibit an aggrieved party from recovering damages for personal injury or wrongful death.

4. The commissioner, in consultation with the state advisory council on agriculture, shall issue an opinion within thirty days upon request from any person as to whether particular land uses are agricultural in nature. Such land use decisions shall be evaluated on a case-by-case basis.

5. The commissioner shall develop and make available to prospective grantors and purchasers of real property located partially or wholly within any agricultural district in this state and to the general public, practical information related to the right to farm as set forth in this article including, but not limited to right to farm disclosure requirements established pursuant to section three hundred ten of this article and section three hundred thirty-three-c of the real property law.



308-A - Fees and expenses in certain private nuisance actions.

308-a. Fees and expenses in certain private nuisance actions. 1. Definitions. For purposes of this section:

a. "Action" means any civil action brought by a person in which a private nuisance is alleged to be due to an agricultural practice on any land in an agricultural district or subject to agricultural assessments pursuant to section three hundred three or three hundred six of this article, respectively.

b. "Fees and other expenses" means the reasonable expenses of expert witnesses, the reasonable cost of any study, analysis, consultation with experts, and like expenses, and reasonable attorney fees, including fees for work performed by law students or paralegals under the supervision of an attorney, incurred in connection with the defense of any cause of action for private nuisance which is alleged as part of a civil action brought by a person.

c. "Final judgment" means a judgment that is final and not appealable, and settlement.

d. "Prevailing party" means a defendant in a civil action brought by a person, in which a private nuisance is alleged to be due to an agricultural practice, where the defendant prevails in whole or in substantial part on the private nuisance cause of action.

2. Fees and other expenses in certain private nuisance actions. a. When awarded. In addition to costs, disbursements and additional allowances awarded pursuant to sections eight thousand two hundred one through eight thousand two hundred four and eight thousand three hundred one through eight thousand three hundred three-a of the civil practice law and rules, and except as otherwise specifically provided by statute, a court shall award to a prevailing party, other than the plaintiff, fees and other expenses incurred by such party in connection with the defense of any cause of action for private nuisance alleged to be due to an agricultural practice, provided such agricultural practice constitutes a sound agricultural practice pursuant to an opinion issued by the commissioner under section three hundred eight of this article, prior to the start of any trial of the action or settlement of such action, unless the court finds that the position of the plaintiff was substantially justified or that special circumstances make an award unjust. Fees shall be determined pursuant to prevailing market rates for the kind and quality of the services furnished, except that fees and expenses may not be awarded to a party for any portion of the litigation in which the party has unreasonably protracted the proceedings.

b. Application for fees. A party seeking an award of fees and other expenses shall, within thirty days of final judgment in the action, submit to the court an application which sets forth (i) the facts supporting the claim that the party is a prevailing party and is eligible to receive an award under this section, (ii) the amount sought, and (iii) an itemized statement from every attorney or expert witness for which fees or expenses are sought stating the actual time expended and the rate at which such fees and other expenses are claimed.

3. Interest. If the plaintiff appeals an award made pursuant to this section and the award is affirmed in whole or in part, interest shall be paid on the amount of the award. Such interest shall run from the date of the award through the day before the date of the affirmance.

4. Applicability. a. Nothing contained in this section shall be construed to alter or modify the provisions of the civil practice law and rules where applicable to actions other than actions as defined by this section.

b. Nothing contained in this section shall affect or preclude the right of any party to recover fees or other expenses authorized by common law or by any other statute, law or rule.



309 - Advisory council on agriculture.

309. Advisory council on agriculture. 1. There shall be established within the department the advisory council on agriculture, to advise and make recommendations to the state agencies on state government plans, policies and programs affecting agriculture, as outlined below, and in such areas as its experience and studies may indicate to be appropriate. The department of agriculture and markets shall provide necessary secretariat and support services to the council.

2. The advisory council on agriculture shall consist of eleven members appointed by the governor with the advice and consent of the senate, selected for their experience and expertise related to areas of council responsibility. At least five members of the council shall be operators of a commercial farm enterprise and at least two members shall be representatives of local governments. The balance of the council shall be comprised of representatives of business or institutions related to agriculture. Members shall be appointed for a term of three years and may serve until their successors are chosen provided, however, that of the members first appointed, three shall serve for a term of one year, three shall serve for a term of two years, and three shall serve for a term of three years. Members shall serve without salary but shall be entitled to reimbursement of their ordinary and necessary travel expenses. The members of the council shall elect a chairman.

3. The duties and responsibilities of the advisory council on agriculture as they pertain to agricultural districts shall include, but not be limited to, providing timely advice, comments and recommendations to the commissioner in regard to:

a. the establishment of agricultural districts;

b. the eight year review of agricultural districts; and

c. the establishment of and any revision to the land classification system used in connection with the determination of agricultural assessment values.

The commissioner may delegate to the council such additional duties and responsibilities as he deems necessary.

4. The duties and responsibilities of the advisory council on agriculture shall include, but not be limited to, providing timely advice, comments and recommendations to the commissioner of taxation and finance in regard to the establishment of agricultural assessment values.

5. The advisory council on agriculture shall advise the commissioner and other state agency heads on state government plans, policies and programs affecting farming and the agricultural industry of this state. Concerned state agencies shall be encouraged to establish a working relationship with the council and shall fully cooperate with the council in any requests it shall make.

6. The advisory council on agriculture may ask other individuals to attend its meetings or work with it on an occasional or regular basis provided, however, that it shall invite participation by the chairman of the state soil and water conservation committee and the dean of the New York state college of agriculture and life sciences at Cornell university. The advisory council on agriculture shall set the time and place of its meetings, and shall hold at least one meeting per year.

7. The advisory council on agriculture shall file a written report to the governor and the legislature by April first each year concerning its activities during the previous year and its program expectations for the succeeding year.

8. The advisory council on agriculture shall advise the commissioner in regards to whether particular land uses are agricultural in nature.



310 - Disclosure.

310. Disclosure. 1. When any purchase and sale contract is presented for the sale, purchase, or exchange of real property located partially or wholly within an agricultural district established pursuant to the provisions of this article, the prospective grantor shall present to the prospective grantee a disclosure notice which states the following:

"It is the policy of this state and this community to conserve, protect and encourage the development and improvement of agricultural land for the production of food, and other products, and also for its natural and ecological value. This disclosure notice is to inform prospective residents that the property they are about to acquire lies partially or wholly within an agricultural district and that farming activities occur within the district. Such farming activities may include, but not be limited to, activities that cause noise, dust and odors. Prospective residents are also informed that the location of property within an agricultural district may impact the ability to access water and/or sewer services for such property under certain circumstances. Prospective purchasers are urged to contact the New York State Department of Agriculture and Markets to obtain additional information or clarification regarding their rights and obligations under article 25-AA of the Agriculture and Markets Law."

1-a. Such disclosure notice shall be signed by the prospective grantor and grantee prior to the sale, purchase or exchange of such real property.

2. Receipt of such disclosure notice shall be recorded on a property transfer report form prescribed by the commissioner of taxation and finance as provided for in section three hundred thirty-three of the real property law.






Article 25-AAA - (Agriculture & Markets) AGRICULTURAL AND FARMLAND PROTECTION PROGRAMS

321 - Statement of legislative findings and intent.

321. Statement of legislative findings and intent. It is hereby found and declared that agricultural lands are irreplaceable state assets. In an effort to maintain the economic viability, and environmental and landscape preservation values associated with agriculture, the state must explore ways to sustain the state's valuable farm economy and the land base associated with it. External pressures on farm stability such as population growth in non-metropolitan areas and public infrastructure development pose a significant threat to farm operations, yet are the pressures over which farmers have the least control. Local initiatives in agricultural protection policy, facilitated by the agricultural districts program established in article twenty-five-AA of this chapter, have proved effective as a basic step in addressing these pressures. In an effort to encourage further development of agricultural and farmland protection programs, and to recognize both the crucial role that local government plays in developing these strategies, plus the state constitutional directive to the legislature to provide for the protection of agricultural lands, it is therefore declared the policy of the state to promote local initiatives for agricultural and farmland protection.



322 - Definitions.

322. Definitions. When used in this article:

1. "Agricultural and farmland protection" means the preservation, conservation, management or improvement of lands which are part of viable farming operations, for the purpose of encouraging such lands to remain in agricultural production.

2. "Plan" means the county and municipal agricultural and farmland protection plan as provided for in this article.

3. "Program" means the state agricultural and farmland protection program created pursuant to the provisions of this article.

4. "Not-for-profit conservation organization" means an organization as defined in subdivision two of section 49-0303 of the environmental conservation law.

5. "Soil and water conservation district" means an entity as defined in subdivision one of section three of the soil and water conservation districts law.



323 - State agricultural and farmland protection program.

323. State agricultural and farmland protection program. The commissioner shall initiate and maintain a state agricultural and farmland protection program to provide financial and technical assistance, within funds available, to counties, municipalities, soil and water conservation districts, and not-for-profit conservation organizations for their agricultural and farmland protection efforts. Activities to be conducted by the commissioner shall include, but not be limited to:

1. developing guidelines for the creation by counties and municipalities of agricultural and farmland protection plans;

2. providing technical assistance to county agricultural and farmland protection boards, as established in article twenty-five-AA of this chapter, and municipalities;

3. administering state assistance payments to county agricultural and farmland protection boards, municipalities and soil and water conservation districts;

4. disseminating information to county and municipal governments, soil and water conservation districts, owners of agricultural lands and other agricultural interests about the state agricultural and farmland protection program established pursuant to this article;

5. administering state assistance payments to not-for-profit conservation organizations; and

6. reporting biennially to the governor and the legislature regarding the activities of the commissioner, the types of technical assistance rendered to county agricultural and farmland protection boards, municipalities, soil and water conservation districts and not-for-profit conservation organizations, and the need to protect the state's agricultural economy and land resources.



324 - County agricultural and farmland protection plans.

324. County agricultural and farmland protection plans. 1. County agricultural and farmland protection boards may develop plans, in cooperation with the local soil and water conservation district and soil conservation service, which shall include, but not be limited to:

(a) the location of any land or areas proposed to be protected;

(b) an analysis of the following factors concerning any areas and lands proposed to be protected:

(i) value to the agricultural economy of the county;

(ii) open space value;

(iii) consequences of possible conversion; and

(iv) level of conversion pressure on the lands or areas proposed to be protected; and

(c) a description of the activities, programs and strategies, including efforts to support the successful transfer of agricultural land from existing owners to new owners and operators, especially new and beginning farmers, intended to be used by the county to promote continued agricultural use, which may include but not be limited to revisions to the county's comprehensive plan pursuant to section two hundred thirty-nine-d or two hundred thirty-nine-i of the general municipal law.

2. The county agricultural and farmland protection board shall conduct at least one public hearing for public input regarding such agricultural and farmland protection plan, and shall thereafter submit such plan to the county legislative body for its approval.

3. The county agricultural protection plan must be submitted by the county to the commissioner for approval.



324-A - Municipal agricultural and farmland protection plans.

324-a. Municipal agricultural and farmland protection plans. 1. Municipalities may develop agricultural and farmland protection plans, in cooperation with cooperative extension and other organizations, including local farmers. These plans shall include, but not be limited to:

(a) the location of any land or areas proposed to be protected;

(b) an analysis of the following factors concerning any areas and lands proposed to be protected:

(i) value to the agricultural economy of the municipality;

(ii) open space value;

(iii) consequences of possible conversion; and

(iv) level of conversion pressure on the lands or areas proposed to be protected; and

(c) a description of activities, programs and strategies, including efforts to support the successful transfer of agricultural land from existing owners to new owners and operators, especially new and beginning farmers, intended to be used by the municipality to promote continued agricultural use, which may include but not be limited to revisions to the municipality's comprehensive plan pursuant to section two hundred seventy-two-a of the town law or section 7-722 of the village law as appropriate.

2. The municipality shall conduct at least one public hearing for public input regarding such agricultural and farmland protection plan, and shall thereafter submit such plan to the municipal legislative body and the county agricultural farmland protection board for approval.

3. The municipal agricultural and farmland protection plan must be submitted by the municipality to the commissioner for approval.



325 - Agricultural protection.

325. Agricultural protection. 1. Subject to the availability of funds, a program is hereby established to finance through state assistance payments the state share of the costs of locally-led agricultural and farmland protection activities. State assistance payments for planning activities shall not exceed fifty thousand dollars to each county agricultural and farmland protection board or one hundred thousand dollars to two such boards applying jointly, and shall not exceed fifty percent of the cost of preparing an agricultural and farmland protection plan. State assistance payments for planning activities shall not exceed twenty-five thousand dollars to each municipality other than a county or fifty thousand dollars to two such municipalities applying jointly, and shall not exceed seventy-five percent of the cost of preparing an agricultural and farmland protection plan. A county which has an approved farmland protection plan may after one hundred twenty months from the date of such approval by the commissioner apply for additional state assistance payments for planning activities related to the updating of their current plan or development of a new farmland protection plan. Such additional state assistance payments shall not exceed fifty thousand dollars to each county agricultural and farmland protection board or one hundred thousand dollars to two such boards applying jointly, and shall not exceed fifty percent of the cost of preparing an agricultural and farmland protection plan. State assistance payments for implementation of approved agricultural and farmland protection plans may fund up to seventy-five percent of the cost of implementing the county plan or portion of the plan for which state assistance payments are requested. State assistance payments to such counties shall not exceed seventy-five percent of the cost of implementing the local plan or portion of the plan for which state assistance has been requested. Such maximum shall be increased by a percentage equal to the percentage of the total eligible costs for such specified projects that are contributed by the owner of the agricultural land for which the project is being funded, provided, however, that in no event shall the total of such state assistance payments exceed eighty-seven and one-half percent of such eligible costs for any specified project.

2. (a) A county agricultural and farmland protection board, two such boards acting jointly, a municipality or two such municipalities acting jointly shall make application to the commissioner in such manner as the commissioner may prescribe. Application for state assistance payments for planning activities may be made at any time after the county agricultural and farmland protection board has formed and has elected a chairperson. A county agricultural and farmland protection board may make application for state assistance payments for plan implementation at any time after the commissioner has approved a county agricultural and farmland protection plan pursuant to section three hundred twenty-four of this article. Application made jointly by two county agricultural and farmland protection boards may be made after such agricultural and farmland protection plan is approved by each county pursuant to the provisions of section three hundred twenty-four of this article. State assistance payments to such counties shall not exceed seventy-five percent of the cost of implementing the county agricultural and farmland protection plan or portion of the plan for which state assistance has been requested. The commissioner may require such information or additional planning as he or she deems necessary to evaluate such a request for state assistance.

(b) Within a county, a municipality which has in place a local farmland protection plan may apply and shall be eligible for agricultural protection state assistance payments to implement its plan, or a portion of its plan, provided the proposed project is endorsed for funding by the agricultural and farmland protection board for the county in which the municipality is located and that any plan developed on or after January first, two thousand six complies with section three hundred twenty-four-a of this article. State assistance payments to such municipalities shall not exceed seventy-five percent of the cost of implementing the local plan or portion of the plan for which state assistance has been requested. Such maximum shall be increased by a percentage equal to the percentage of the total eligible costs for such specified projects that are contributed by the owner of the agricultural land for which the project is being funded; provided, however, that in no event shall the total of such state assistance payments exceed eighty-seven and one-half percent of such eligible costs for any specified project. The commissioner may require such information or additional planning as he or she deems necessary to evaluate such a request for state assistance.

(c) A soil and water conservation district may apply and shall be eligible for agricultural protection state assistance payments to implement a county or municipal agricultural and farmland protection plan approved by the commissioner provided that the proposed project is endorsed for funding by the county agricultural and farmland protection board for the county in which the proposed project is located. A soil and water conservation district, two such soil and water conservation districts acting jointly, a soil and water conservation district and a municipality acting jointly, or a soil and water conservation district and a not-for-profit conservation organization acting jointly shall make application to the commissioner in such manner as the commissioner may prescribe. The proposed project must also be endorsed for funding by the municipality in which the proposed project is located if the soil and water conservation district is seeking agricultural protection state assistance payments to implement an approved municipal agricultural and farmland protection plan. State assistance payments to such soil and water conservation districts shall not exceed seventy-five percent of the cost of implementing the local plan or portion of the plan for which state assistance has been requested. Such maximum shall be increased by a percentage equal to the percentage of the total eligible costs for such specified projects that are contributed by the owner of the agricultural land for which the project is being funded; provided, however, that in no event shall the total of such state assistance payments exceed eighty-seven and one-half percent of such eligible costs for any specified project. The commissioner may require such information or additional planning as he or she deems necessary to evaluate such a request for state assistance.

(d) A not-for-profit conservation organization may apply and shall be eligible for agricultural protection state assistance payments to implement a county or municipal agricultural and farmland protection plan approved by the commissioner provided that the proposed project is endorsed for funding by the county agricultural and farmland protection board for the county in which the proposed project is located. The proposed project must also be endorsed for funding by the municipality in which the proposed project is located if the not-for-profit conservation organization is seeking agricultural protection state assistance payments to implement an approved municipal agricultural and farmland protection plan. State assistance payments to such not-for-profit organizations shall not exceed seventy-five percent of the cost of implementing the local plan or portion of the plan for which state assistance has been requested. Such maximum shall be increased by a percentage equal to the percentage of the total eligible costs for such specified projects that are contributed by the owner of the agricultural land for which the project is being funded; provided, however, that in no event shall the total of such state assistance payments exceed eighty-seven and one-half percent of such eligible costs for any specified project. The commissioner may require such information or additional planning as he or she deems necessary to evaluate such a request for state assistance.

(e) In evaluating applications for funding, the commissioner shall give priority to projects intended to preserve viable agricultural land as defined in section three hundred one of this chapter; that are in areas facing significant development pressure; and that serve as a buffer for a significant natural public resource containing important ecosystem or habitat characteristics.

(f) In evaluating applications for funding, the commissioner shall consider whether future physical climate risk due to sea level rise, and/or storm surges and/or flooding, based on available data predicting the likelihood of future extreme weather events, including hazard risk analysis data if applicable, has been considered.

3. Upon receipt of a request for state assistance, the commissioner shall review the request, consult with the advisory council on agriculture and, within ninety days from the receipt of a complete application, shall make a determination as to whether or not such projects shall receive state assistance.



325-A - State assistance payments to not-for-profit conservation organizations.

325-a. State assistance payments to not-for-profit conservation organizations. 1. Subject to the availability of funds, a program is hereby established for the purpose of awarding state assistance to not-for-profit conservation organizations for activities that will assist counties and municipalities with their agricultural and farmland protection efforts. To be eligible, an organization shall have at least one active farmer on their board of directors at the time of application or shall provide for the appointment of a farmer to such board of directors in a manner approved by the commissioner.

2. Awards of state assistance payments shall be made on a competitive basis through a request for proposal process which shall set forth the standards for the selection process, the required proposal format, the costs which are eligible for funding, reporting requirements, and such other provisions as the commissioner may deem necessary, proper or desirable to achieve the purposes of this section. Applications for state assistance payments must be endorsed by the agricultural and farmland protection board for the county or counties in which the funded activities would be implemented.

3. In evaluating applications, the commissioner shall give priority to activities that will assist counties and municipalities with their agricultural and farmland protection efforts by disseminating information and providing technical assistance to county and municipal governments, owners of agricultural lands and other agricultural interests.

4. Upon receipt of an application for state assistance, the commissioner shall review the request, consult with the advisory council on agriculture and, within ninety days from the receipt of a complete application, make a determination as to whether or not the application will be funded.

5. State assistance payments awarded to an applicant shall be used in a manner which does not in any way unreasonably restrict or regulate farm operations in contravention of the purposes of article twenty-five-AA of this chapter.

6. State assistance payments awarded pursuant to this section shall not exceed fifty thousand dollars to any applicant in any fiscal year, and shall not exceed five hundred thousand dollars to all applicants in any fiscal year.



326 - Promulgation of rules and regulations.

326. Promulgation of rules and regulations. The commissioner is empowered to promulgate such rules and regulations and to prescribe such forms as he or she deems necessary to effectuate the purposes of this article.






Article 25-AAAA - (Agriculture & Markets) FARMLAND VIABILITY PROGRAM

327 - Legislative intent.

327. Legislative intent. The legislature hereby finds, determines and declares that the New York agriculture industry has a substantial impact on the overall economic health and well-being of the state. Furthermore, state farms preserve approximately 7.7 million acres of open space as working landscapes, thus contributing to the overall quality of the state's environment. Preserving farmland as a working agricultural landscape provides open space benefits for all residents of the state, and maintains the land as a natural habitat for animals. Properly managed farmland has been demonstrated to be the best environmental usage of land for watershed protection, so it is in the best interest of the state to maintain agricultural land. The legislature hereby declares that in order to ensure the continued economic viability of the agricultural industry, and to preserve the environmental benefits of agricultural land use, the department shall create a farmland viability program.



328 - Definitions.

328. Definitions. For purposes of this article, the following terms shall have the following meanings:

1. "Program" shall mean the farmland viability program.

2. "Agricultural product" shall mean any agricultural or aquacultural product of the soil or water, including but not limited to fruits, vegetables, eggs, dairy products, meat and meat products, poultry and poultry products, fish and fish products, grain and grain products, honey, nuts, preserves, maple sap products, apple cider, and fruit juice.

3. "Value added" shall mean the increase in the fair market value of an agricultural product resulting from the processing of such product.

4. "Applicant" shall mean any individual, partnership, association, cooperative, corporation or limited liability company that manages a farm operation as defined in section three hundred one of this chapter, or county agricultural and farmland protection board with an approved agricultural protection plan, or an agricultural cooperative as defined in section one hundred eleven of the cooperative corporations law, applying for financial assistance under the provisions of this article.



329 - Farmland viability program.

329. Farmland viability program. The commissioner shall initiate and maintain a state farmland viability program within the department which is intended to improve the profitability and efficiency of participating farms. The program shall provide technical and financial assistance in the form of matching grants to applicants for projects which contribute to overall farm profitability and sound environmental management.

1. The commissioner may award grants, within available funding, for the following purposes:

a. to a county agricultural and farmland protection board for the implementation of any component of its approved agricultural protection plan which addresses improved farm profitability;

b. to an applicant, other than a county agricultural and farmland protection board, for the development of a farmland viability plan or a portion of such a plan, which shall assess overall farm profitability and identify potential strategies for improved farm profitability such as farm expansion, value added production, diversification, environmental management, or marketing and promotional activities, and

c. to an applicant, other than a county agricultural and farmland protection board, for the implementation of any component of its farmland viability plan which has been approved by the commissioner.

2. The commissioner shall consult with the college of agriculture and life sciences at Cornell university and the state advisory council on agriculture to identify and coordinate available resources for the farmland viability program.



330 - Matching grant program.

330. Matching grant program. 1. Subject to the availability of funds, a matching grant program is hereby established to effectuate the purposes of the program. Grants to applicants, other than a county agricultural and farmland protection board, shall not exceed seventy-five percent of the costs of preparing or implementing a farmland viability plan or portion thereof. Grants to county agricultural and farmland protection boards for implementation of an approved agricultural protection plan shall not exceed fifty percent of the cost of implementing such plan or portion thereof.

2. Project grants shall be awarded on a competitive basis through a request for proposal process which shall set forth the standards for the selection process, the required project proposal format, costs eligible for funding, project implementation, reporting requirements, and such other provisions as the commissioner may deem necessary or beneficial in implementing the program.






Article 25-B - (Agriculture & Markets) ABANDONED ANIMALS

331 - Abandonment of certain animals.

331. Abandonment of certain animals. An animal is deemed to be abandoned when it is placed in the custody of a veterinarian, veterinary hospital, boarding kennel owner or operator, stable owner or operator, or any other person for treatment, board, or care and:

1. Having been placed in such custody for a specified period of time the animal is not removed at the end of such specified period and a notice to remove the animal within ten days thereafter has been given to the person who placed the animal in such custody, by means of registered letter mailed to the last known address of such person, or:

2. Having been placed in such custody for an unspecified period of time the animal is not removed within twenty days after notice to remove the animal has been given to the person who placed the animal in such custody, by means of a registered letter mailed to the last known address of such person.

3. The giving of notice as prescribed in this section shall be deemed a waiver of any lien on the animal for the treatment, board or care of the animal but shall not relieve the owner of the animal removed of his contractual liability for such treatment, board or care furnished.



332 - Disposition.

332. Disposition. Any person having in his or her care, custody, or control any abandoned animal, as defined in section three hundred thirty-one of this article, may deliver such animal to any duly incorporated society for the prevention of cruelty to animals or any duly incorporated humane society having facilities for the care and eventual disposition of such animals, or, in the case of dogs, cats and other small animals, to any pound maintained by or under contract or agreement with any county, city, town, or village within which such animal was abandoned. The person with whom the animal was abandoned shall, however, on the day of divesting himself or herself of possession thereof, notify the person who had placed such animal in his or her custody of the name and address of the animal society or pound to which the animal has been delivered, such notice to be by registered letter mailed to the last known address of the person intended to be so notified. If an animal is not claimed by its owner within five days after being so delivered to such duly incorporated society for the prevention of cruelty to animals, duly incorporated humane society or pound, such animal may at any time thereafter be placed for adoption in a suitable home or euthanized in accordance with the provisions of section three hundred seventy-four of this chapter. In no event, however, shall the use of a decompression chamber or decompression device of any kind be used for the purpose of destroying or disposing of such animal.






Article 26 - (Agriculture & Markets) ANIMALS

350 - Definitions.

350. Definitions. 1. "Animal," as used in this article, includes every living creature except a human being;

2. "Torture" or "cruelty" includes every act, omission, or neglect, whereby unjustifiable physical pain, suffering or death is caused or permitted.

3. "Adoption" means the delivery to any natural person eighteen years of age or older, for the limited purpose of harboring a pet, of any dog or cat, seized or surrendered.

4. "Farm animal", as used in this article, means any ungulate, poultry, species of cattle, sheep, swine, goats, llamas, horses or fur-bearing animals, as defined in section 11-1907 of the environmental conservation law, which are raised for commercial or subsistence purposes. Fur-bearing animal shall not include dogs or cats.

5. "Companion animal" or "pet" means any dog or cat, and shall also mean any other domesticated animal normally maintained in or near the household of the owner or person who cares for such other domesticated animal. "Pet" or "companion animal" shall not include a "farm animal" as defined in this section.



351 - Prohibition of animal fighting.

351. Prohibition of animal fighting. 1. For purposes of this section, the term "animal fighting" shall mean any fight between cocks or other birds, or between dogs, bulls, bears or any other animals, or between any such animal and a person or persons, except in exhibitions of a kind commonly featured at rodeos.

2. Any person who engages in any of the following conduct is guilty of a felony punishable by imprisonment for a period not to exceed four years, or by a fine not to exceed twenty-five thousand dollars, or by both such fine and imprisonment:

(a) For amusement or gain, causes any animal to engage in animal fighting; or

(b) Trains any animal under circumstances evincing an intent that such animal engage in animal fighting for amusement or gain; or

(c) Breeds, sells or offers for sale any animal under circumstances evincing an intent that such animal engage in animal fighting; or

(d) Permits any act described in paragraph (a), (b) or (c) of this subdivision to occur on premises under his control; or

(e) Owns, possesses or keeps any animal trained to engage in animal fighting on premises where an exhibition of animal fighting is being conducted under circumstances evincing an intent that such animal engage in animal fighting.

3. (a) Any person who engages in conduct specified in paragraph (b) of this subdivision is guilty of a misdemeanor and is punishable by imprisonment for a period not to exceed one year, or by a fine not to exceed fifteen thousand dollars, or by both such fine and imprisonment.

(b) The owning, possessing or keeping of any animal under circumstances evincing an intent that such animal engage in animal fighting.

4. (a) Any person who engages in conduct specified in paragraph (b) hereof is guilty of a misdemeanor and is punishable by imprisonment for a period not to exceed one year, or by a fine not to exceed one thousand dollars, or by both such fine and imprisonment.

(b) The knowing presence as a spectator having paid an admission fee or having made a wager at any place where an exhibition of animal fighting is being conducted.

5. (a) Any person who engages in the conduct specified in paragraph (b) of this subdivision is guilty of a class B misdemeanor punishable by imprisonment for a period not to exceed three months, or by a fine not to exceed five hundred dollars, or by both such fine and imprisonment. Any person who engages in the conduct specified in paragraph (b) of this subdivision after having been convicted within the previous five years of a violation of this subdivision or subdivision four of this section is guilty of a misdemeanor and is punishable by imprisonment for a period not to exceed one year, or by a fine not to exceed one thousand dollars, or by both such fine and imprisonment.

(b) The knowing presence as a spectator at any place where an exhibition of animal fighting is being conducted.

6. (a) Any person who intentionally owns, possesses, sells, transfers or manufactures animal fighting paraphernalia with the intent to engage in or otherwise promote or facilitate animal fighting as defined in subdivision one of this section is guilty of a class B misdemeanor punishable by imprisonment for a period of up to ninety days, or by a fine not to exceed five hundred dollars, or by both such fine and imprisonment. Any person who engages in the conduct specified in this subdivision after having been convicted within the previous five years of a violation of this subdivision is guilty of a misdemeanor and is punishable by imprisonment for a period not to exceed one year, or by a fine not to exceed one thousand dollars, or by both such fine and imprisonment.

(b) For purposes of this section, animal fighting paraphernalia shall mean equipment, products, or materials of any kind that are used, intended for use, or designed for use in the training, preparation, conditioning or furtherance of animal fighting. Animal fighting paraphernalia includes the following:

(i) A breaking stick, which means a device designed for insertion behind the molars of a dog for the purpose of breaking the dog's grip on another animal or object;

(ii) A cat mill, which means a device that rotates around a central support with one arm designed to secure a dog and one arm designed to secure a cat, rabbit, or other small animal beyond the grasp of the dog;

(iii) A treadmill, which means an exercise device consisting of an endless belt on which the animal walks or runs without changing places;

(iv) A springpole, which means a biting surface attached to a stretchable device, suspended at a height sufficient to prevent a dog from reaching the biting surface while touching the ground;

(v) A fighting pit, which means a walled area, or otherwise defined area, designed to contain an animal fight;

(vi) Any other instrument commonly used in the furtherance of pitting an animal against another animal.



353 - Overdriving, torturing and injuring animals; failure to provide proper sustenance.

353. Overdriving, torturing and injuring animals; failure to provide proper sustenance. A person who overdrives, overloads, tortures or cruelly beats or unjustifiably injures, maims, mutilates or kills any animal, whether wild or tame, and whether belonging to himself or to another, or deprives any animal of necessary sustenance, food or drink, or neglects or refuses to furnish it such sustenance or drink, or causes, procures or permits any animal to be overdriven, overloaded, tortured, cruelly beaten, or unjustifiably injured, maimed, mutilated or killed, or to be deprived of necessary food or drink, or who wilfully sets on foot, instigates, engages in, or in any way furthers any act of cruelty to any animal, or any act tending to produce such cruelty, is guilty of a class A misdemeanor and for purposes of paragraph (b) of subdivision one of section 160.10 of the criminal procedure law, shall be treated as a misdemeanor defined in the penal law.

Nothing herein contained shall be construed to prohibit or interfere with any properly conducted scientific tests, experiments or investigations, involving the use of living animals, performed or conducted in laboratories or institutions, which are approved for these purposes by the state commissioner of health. The state commissioner of health shall prescribe the rules under which such approvals shall be granted, including therein standards regarding the care and treatment of any such animals. Such rules shall be published and copies thereof conspicuously posted in each such laboratory or institution. The state commissioner of health or his duly authorized representative shall have the power to inspect such laboratories or institutions to insure compliance with such rules and standards. Each such approval may be revoked at any time for failure to comply with such rules and in any case the approval shall be limited to a period not exceeding one year.



353-A - Aggravated cruelty to animals.

353-a. Aggravated cruelty to animals. 1. A person is guilty of aggravated cruelty to animals when, with no justifiable purpose, he or she intentionally kills or intentionally causes serious physical injury to a companion animal with aggravated cruelty. For purposes of this section, "aggravated cruelty" shall mean conduct which: (i) is intended to cause extreme physical pain; or (ii) is done or carried out in an especially depraved or sadistic manner.

2. Nothing contained in this section shall be construed to prohibit or interfere in any way with anyone lawfully engaged in hunting, trapping, or fishing, as provided in article eleven of the environmental conservation law, the dispatch of rabid or diseased animals, as provided in article twenty-one of the public health law, or the dispatch of animals posing a threat to human safety or other animals, where such action is otherwise legally authorized, or any properly conducted scientific tests, experiments, or investigations involving the use of living animals, performed or conducted in laboratories or institutions approved for such purposes by the commissioner of health pursuant to section three hundred fifty-three of this article.

3. Aggravated cruelty to animals is a felony. A defendant convicted of this offense shall be sentenced pursuant to paragraph (b) of subdivision one of section 55.10 of the penal law provided, however, that any term of imprisonment imposed for violation of this section shall be a definite sentence, which may not exceed two years.



353-B - Appropriate shelter for dogs left outdoors.

353-b. Appropriate shelter for dogs left outdoors. 1. For purposes of this section:

(a) "Physical condition" shall include any special medical needs of a dog due to disease, illness, injury, age or breed about which the owner or person with custody or control of the dog should reasonably be aware.

(b) "Inclement weather" shall mean weather conditions that are likely to adversely affect the health or safety of the dog, including but not limited to rain, sleet, ice, snow, wind, or extreme heat and cold.

(c) "Dogs that are left outdoors" shall mean dogs that are outdoors in inclement weather without ready access to, or the ability to enter, a house, apartment building, office building, or any other permanent structure that complies with the standards enumerated in paragraph (b) of subdivision three of this section.

2. (a) Any person who owns or has custody or control of a dog that is left outdoors shall provide it with shelter appropriate to its breed, physical condition and the climate. Any person who knowingly violates the provisions of this section shall be guilty of a violation, punishable by a fine of not less than fifty dollars nor more than one hundred dollars for a first offense, and a fine of not less than one hundred dollars nor more than two hundred fifty dollars for a second and subsequent offenses. Beginning seventy-two hours after a charge of violating this section, each day that a defendant fails to correct the deficiencies in the dog shelter for a dog that he or she owns or that is in his or her custody or control and that is left outdoors, so as to bring it into compliance with the provisions of this section shall constitute a separate offense.

(b) The court may, in its discretion, reduce the amount of any fine imposed for a violation of this section by the amount which the defendant proves he or she has spent providing a dog shelter or repairing an existing dog shelter so that it complies with the requirements of this section. Nothing in this paragraph shall prevent the seizure of a dog for a violation of this section pursuant to the authority granted in this article.

3. Minimum standards for determining whether shelter is appropriate to a dog's breed, physical condition and the climate shall include:

(a) For dogs that are restrained in any manner outdoors, shade by natural or artificial means to protect the dog from direct sunlight at all times when exposure to sunlight is likely to threaten the health of the dog.

(b) For all dogs that are left outdoors in inclement weather, a housing facility, which must: (1) have a waterproof roof; (2) be structurally sound with insulation appropriate to local climatic conditions and sufficient to protect the dog from inclement weather; (3) be constructed to allow each dog adequate freedom of movement to make normal postural adjustments, including the ability to stand up, turn around and lie down with its limbs outstretched; and (4) allow for effective removal of excretions, other waste material; dirt and trash. The housing facility and the area immediately surrounding it shall be regularly cleaned to maintain a healthy and sanitary environment and to minimize health hazards.

4. Inadequate shelter may be indicated by the appearance of the housing facility itself, including but not limited to, size, structural soundness, evidence of crowding within the housing facility, healthful environment in the area immediately surrounding such facility, or by the appearance or physical condition of the dog.

5. Upon a finding of any violation of this section, any dog or dogs seized pursuant to the provisions of this article that have not been voluntarily surrendered by the owner or custodian or forfeited pursuant to court order shall be returned to the owner or custodian only upon proof that appropriate shelter as required by this section is being provided.

6. Nothing in this section shall be construed to affect any protections afforded to dogs or other animals under any other provisions of this article.



353-C - Electrocution of fur-bearing animals prohibited.

353-c. Electrocution of fur-bearing animals prohibited. 1. Notwithstanding any other provision of law, no person shall intentionally kill, or stun to facilitate the killing of, a fur-bearing animal by means of an electrical current. For the purpose of this section, "fur-bearing animal" means arctic fox, red fox, silver fox, chinchilla, mink, pine marten, muskrat, and those fur-bearing animals included within the provisions of section 11-1907 of the environmental conservation law.

2. A violation of subdivision one of this section is a class A misdemeanor.



353-D - Confinement of companion animals in vehicles: extreme temperatures.

353-d. Confinement of companion animals in vehicles: extreme temperatures. 1. A person shall not confine a companion animal in a motor vehicle in extreme heat or cold without proper ventilation or other protection from such extreme temperatures where such confinement places the companion animal in imminent danger of death or serious physical injury due to exposure to such extreme heat or cold.

2. Where the operator of such a vehicle cannot be promptly located, a police officer, peace officer, or peace officer acting as an agent of a duly incorporated humane society may take necessary steps to remove the animal or animals from the vehicle.

3. Police officers, peace officers or peace officers acting as agents of a duly incorporated humane society removing an animal or animals from a vehicle pursuant to this section shall place a written notice on or in the vehicle, bearing the name of the officer or agent, and the department or agency and address where the animal or animals will be taken.

4. An animal or animals removed from a vehicle pursuant to this section shall, after receipt of any necessary emergency veterinary treatment, be delivered to the duly incorporated humane society or society for the prevention of cruelty to animals, or designated agent thereof, in the jurisdiction where the animal or animals were seized.

5. Any person who knowingly violates the provisions of subdivision one of this section shall be guilty of a violation, punishable by a fine of not less than fifty dollars nor more than one hundred dollars for a first offense, and a fine of not less than one hundred dollars nor more than two hundred and fifty dollars for a second and subsequent offenses.

6. Officers shall not be held criminally or civilly liable for actions taken reasonably and in good faith in carrying out the provisions of this section.

7. Nothing contained in this section shall be construed to affect any other protections afforded to companion animals under any other provisions of this article.



353-E - Companion animal grooming facilities; prohibited practices.

353-e. Companion animal grooming facilities; prohibited practices. 1. As used in this section:

(a) "Cage and box dryer" means a product that is attached to or near a cage or box for the purpose of drying or aiding in the drying of a companion animal contained in a cage or box, and which is capable of functioning without a person manually holding a dryer.

(b) "Companion animal grooming facility" means an establishment where a companion animal may be bathed, brushed, clipped or styled for a fee.

2. No person shall use a cage or box dryer which contains a heating element with the heating element turned on for the purpose of drying or aiding in the drying of a companion animal.

3. Any violation of this section shall be punishable by a civil penalty of not less than two hundred fifty dollars nor more than five hundred dollars for each violation.

4. Nothing contained in this section shall limit or abrogate any claim or cause of action any person may have under common law or by statute. The provisions of this section shall be in addition to any such common law and statutory remedies.



353-F - Companion animal piercing and tattooing prohibited.

353-f. Companion animal piercing and tattooing prohibited. 1. No person shall pierce or cause to have pierced a companion animal unless such piercing provides a medical benefit to the companion animal. Such piercing shall be performed by a licensed veterinarian or under the supervision of a licensed veterinarian. Nothing in this section shall be construed to apply to ear tags on rabbits and cavies.

2. No person shall tattoo or cause to have tattooed a companion animal unless such tattoo:

(a) is done in conjunction with a medical procedure for the benefit of the companion animal and to indicate that such medical procedure has been done, provided that such tattoo is not for design purposes; or

(b) is done for the purpose of identification of the companion animal and not for design purposes, and such tattoo includes only such numbers and/or letters allotted by a corporation that, in the regular course of its business, maintains an animal tattoo identification registry.

3. For the purposes of this section, "tattoo" shall mean a mark on the body made with indelible ink or pigments injected beneath the outer layer of the skin.

4. Tattooing done in conjunction with a medical procedure for the benefit of a companion animal that indicates that such medical procedure has been done shall be performed by a licensed veterinarian or under the supervision of a licensed veterinarian.

5. Any person who knowingly violates the provisions of this section shall be guilty of a violation punishable pursuant to the penal law.



354 - Sale of baby chicks and baby rabbits.

354. Sale of baby chicks and baby rabbits. 1. No person shall sell, offer for sale, barter or give away living baby chicks, ducklings or other fowl or baby rabbits unless such person provides proper brooder facilities where appropriate for the care of such baby chicks, ducklings or other fowl or baby rabbits during the time they are in the possession of such person. For the purposes of this section, a baby rabbit shall be a rabbit of less than two months of age.

2. No person shall sell, offer for sale, barter or display living baby chicks, ducklings or other fowl or baby rabbits which have been dyed, colored or otherwise treated so as to impart to them an artificial color.

2-a. No provision of subdivision two shall be interpreted or applied to prevent or restrict teachers and qualified instructors of youth under the guidance and supervision of the New York state cooperative extension service from using eggs for non-profit educational purposes or from observing fowl hatched from such eggs for non-profit educational purposes.

3. No person shall sell, offer for sale, barter or give away living baby chicks, ducklings or other fowl or baby rabbits under two months of age in any quantity less than six.

4. A violation of the provisions of this section is a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than five hundred dollars, or by both.



355 - Abandonment of animals.

355. Abandonment of animals. A person being the owner or possessor, or having charge or custody of an animal, who abandons such animal, or leaves it to die in a street, road or public place, or who allows such animal, if it become disabled, to lie in a public street, road or public place more than three hours after he receives notice that it is left disabled, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or by both.



356 - Failure to provide proper food and drink to impounded animal.

356. Failure to provide proper food and drink to impounded animal. A person who, having impounded or confined any animal, refuses or neglects to supply to such animal during its confinement a sufficient supply of good and wholesome air, food, shelter and water, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or by both. In case any animal shall be at any time impounded as aforesaid, and shall continue to be without necessary food and water for more than twelve successive hours, it shall be lawful for any person, from time to time, and as often as it shall be necessary, to enter into and upon any pound in which any such animal shall be so confined, and to supply it with necessary food and water, so long as it shall remain so confined; such person shall not be liable to any action for such entry, and the reasonable cost of such food and water may be collected by him of the owner of such animal, and the said animal shall not be exempt from levy and sale upon execution issued upon a judgment therefor.



357 - Selling or offering to sell or exposing diseased animal.

357. Selling or offering to sell or exposing diseased animal. A person who wilfully sells or offers to sell, uses, exposes, or causes or permits to be sold, offered for sale, used or exposed, any horse or other animal having the disease known as glanders or farcy, or other contagious or infectious disease dangerous to the life or health of human beings, or animals, or which is diseased past recovery, or who refuses upon demand to deprive of life an animal affected with any such disease, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars or by both.



358 - Selling disabled horses.

358. Selling disabled horses. It shall be unlawful for any person holding an auctioneer's license knowingly to receive or offer for sale or to sell at public auction, other than at a sheriff's or judicial sale under a court order, any horse which by reason of debility, disease or lameness, or for any other cause, could not be worked in this state without violating the law against cruelty to animals. Any person violating any provision of this section shall be punishable by a fine of not less than five dollars nor more than one hundred dollars, or by imprisonment for not more than six months, or by both such fine and imprisonment.



358-A - Live animals as prizes prohibited.

358-a. Live animals as prizes prohibited. 1. For the purposes of this section "livestock" shall mean any domesticated sheep, goat, horse, cattle or swine.

2. No person shall give or offer to give away as a prize, or exchange or offer to exchange for nominal consideration, any live animal other than purebred livestock or fish in any game, drawing, contest, sweepstakes or other promotion, except when any live animal is given away by individuals or organizations operating in conjunction with a cooperative extension education program or agricultural vocational program sanctioned by the state education department.

3. The commissioner shall promulgate rules and regulations which provide guidelines, conditions and requirements when any live animal is given away under the exceptions provided for in subdivision two of this section.

4. Any person who violates the provisions of this section shall be subject to civil penalty of not more than two hundred fifty dollars or in lieu thereof shall be guilty of a violation punishable solely by a fine of not more than two hundred fifty dollars.



359 - Carrying animal in a cruel manner.

359. Carrying animal in a cruel manner. 1. A person who carries or causes to be carried in or upon any vessel or vehicle or otherwise, any animal in a cruel or inhuman manner, or so as to produce torture, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or by both.

2. A railway corporation, or an owner, agent, consignee, or person in charge of any horses, sheep, cattle, or swine, in the course of, or for transportation, who confines, or causes or suffers the same to be confined, in cars for a longer period than twenty-eight consecutive hours, or thirty-six consecutive hours where consent is given in the manner hereinafter provided, without unloading for rest, water and feeding, during five consecutive hours, unless prevented by storm or inevitable accident, is guilty of a misdemeanor. The consent which will extend the period from twenty-eight to thirty-six hours shall be given by the owner, or by person in custody of a particular shipment, by a writing separate and apart from any printed bill of lading or other railroad form. In estimating such confinement, the time during which the animals have been confined without rest, on connecting roads from which they are received, must be computed.



359-A - Transportation of horses.

359-a. Transportation of horses. 1. Every vehicle utilized for the transportation of more than six horses shall meet the following requirements:

a. The interiors of compartments containing horses shall be constructed of smooth materials, containing no sharp objects or protrusions which are hazardous;

b. The floors shall be of such construction or covered with abrasive material so as to prevent horses from skidding or sliding;

c. There shall be sufficient apertures to insure adequate ventilation;

d. There shall be sufficient insulation or coverings to maintain an adequate temperature in the compartment containing horses;

e. Partitions of sturdy construction shall be placed a maximum of ten feet apart in vehicles which do not have stalls;

f. Doorways shall be of sufficient height to allow safe ingress and egress of each horse contained in the compartment;

g. Each compartment containing horses shall be of such height so as to allow sufficient clearance above the poll and withers of each horse in the compartment;

h. Ramps sufficient for loading and unloading horses shall be provided if the vertical distance from the floor of the compartment containing horses to the ground is greater than fifteen inches; and

i. There shall be at least two doorways for ingress and egress, which shall not be on the same side.

2. Every vehicle utilized for the transportation of more than six horses over a highway shall have no more than one tier.

3. a. Transporting a horse in violation of this section shall be a violation punishable by a fine of not more than two hundred fifty dollars.

b. Any subsequent violation of this section on a date following a conviction under the provisions of this section shall be a misdemeanor punishable by a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

4. The commissioner shall promulgate rules and regulations, including size specifications, and establish guidelines in order to facilitate compliance with the provisions of this section.

5. a. The term "horse" as used throughout this section shall apply to the entire family of equidae.

b. The term "vehicle" as used throughout this section shall apply to every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks.

6. The court in which a conviction under the provisions of this section is obtained, shall, within thirty days of such conviction, transmit a copy of the record of conviction to the department which shall maintain a record of such conviction for the purpose of identifying subsequent violations of this section.



360 - Poisoning or attempting to poison animals.

360. Poisoning or attempting to poison animals. A person who unjustifiably administers any poisonous or noxious drug or substance to a horse, mule or domestic cattle or unjustifiably exposes any such drug or substance with intent that the same shall be taken by horse, mule or by domestic cattle, whether such horse, mule or domestic cattle be the property of himself or another, is guilty of a felony. A person who unjustifiably administers any poisonous or noxious drug or substance to an animal, other than a horse, mule or domestic cattle, or unjustifiably exposes any such drug or substance with intent that the same shall be taken by an animal other than a horse, mule or domestic cattle, whether such animal be the property of himself or another, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or by both.



361 - Interference with or injury to certain domestic animals.

361. Interference with or injury to certain domestic animals. A person who wilfully or unjustifiably interferes with, injures, destroys or tampers with or who willfully sets on foot, instigates, engages in or in any way furthers any act by which any horse, mule, dog or any other domestic animal used for the purposes of racing, breeding or competitive exhibition of skill, breed or stamina, is interfered with, injured, destroyed or tampered with, or any act tending to produce such interference, injury, destruction or tampering, whether such horse, mule, dog or other domestic animal be the property of himself or another, is guilty of a felony.



362 - Throwing substance injurious to animals in public place.

362. Throwing substance injurious to animals in public place. A person who wilfully throws, drops or places, or causes to be thrown, dropped or placed upon any road, highway, street or public place, any glass, nails, pieces of metal, or other substance which might wound, disable or injure any animal is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or by both.



363 - Unauthorized possession of dogs presumptive evidence of larceny.

363. Unauthorized possession of dogs presumptive evidence of larceny. The unauthorized possession of a dog or dogs, by any person not the true owner, for a period exceeding ten days, without notifying either the owner, the local police authorities, or the superintendent of the state police at Albany, New York, of such possession, shall be presumptive evidence of larceny.



364 - Running horses on highway.

364. Running horses on highway. A person driving any vehicle upon any plank road, turnpike or public highway, who unjustifiably runs the horses drawing the same, or causes or permits them to run, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than five hundred dollars, or by both.



365 - Clipping or cutting the ears of dogs.

365. Clipping or cutting the ears of dogs. 1. Whoever clips or cuts off or causes or procures another to clip or cut off the whole or any part of an ear of any dog unless an anaesthetic shall have been given to the dog and the operation performed by a licensed veterinarian, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or a fine of not more than one thousand dollars, or by both.

2. The provisions of this section shall not apply to any dog or person who is the owner or possessor of any dog whose ear or a part thereof has been clipped or cut off prior to September first, nineteen hundred twenty-nine.

3. Each applicant for a dog license must state on such application whether any ear of the dog for which he applies for such license has been cut off wholly or in part.

4. Nothing herein contained shall be construed as preventing any dog whose ear or ears shall have been clipped or cut off wholly or in part, not in violation of this section, from being imported into the state exclusively for breeding purposes.



366 - Companion animal stealing.

366. Companion animal stealing. It shall be unlawful for any person:

1. To remove or cause to be removed the collar, identification tag or any other identification by which the owner may be ascertained from any dog, cat or any other companion animal as defined in subdivision five of section three hundred fifty of this chapter, or to entice any identified dog, cat or other such companion animal into or out of any house or enclosure for the purpose of removing its collar, tag or any other identification, except with the owner's permission;

2. To entice, seize or molest any companion animal, while it is being held or led by any person or while it is properly muzzled or wearing a collar with an identification tag attached, except where such action is incidental to the enforcement of some law or regulation;

3. To transport any companion animal, not lawfully in his possession, for the purpose of killing or selling such companion animal.

Any person violating any of the provisions of this section, upon conviction thereof, shall be punished by a fine not exceeding one thousand dollars, or by imprisonment not to exceed six months, or by both.



366-A - Removing, seizing or transporting dogs for research purposes.

366-a. Removing, seizing or transporting dogs for research purposes. It shall be unlawful for any person:

1. To remove, seize or transport or cause to remove, seize or transport any dog which belongs to or is licensed to another for the purpose of sale, barter or to give away said dog to a laboratory, hospital, research institute, medical school or any agency or organization engaged in research activity, without the express written permission of the owner or licensee.

2. Any person who violates the provision of this section, upon conviction thereof, shall be guilty of a misdemeanor, and is punishable by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or by both.



367 - Leaving state to avoid provisions of this article.

367. Leaving state to avoid provisions of this article. A person who leaves this state with intent to elude any of the provisions of this article or to commit any act out of this state which is prohibited by them or who, being a resident of this state, does any act without this state, pursuant to such intent, which would be punishable under such provisions, if committed within this state, is punishable in the same manner as if such act had been committed within this state.



368 - Operating upon tails of horses unlawful.

368. Operating upon tails of horses unlawful. 1. Any person who cuts the bone, tissues, muscles or tendons of the tail of any horse, mare or gelding, or otherwise operates upon it in any manner for the purpose or with the effect of docking, setting, or otherwise altering the natural carriage of the tail, or who knowingly permits the same to be done upon premises of which he is the owner, lessee, proprietor or user, or who assists in or is voluntarily present at such cutting, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than five hundred dollars or by both. If a horse is found with the bone, tissues, muscles or tendons of its tail cut as aforesaid and with the wound resulting therefrom unhealed, upon the premises or in the charge and custody of any person, such fact shall be prima facie evidence of a violation of this section by the owner or user of such premises or the person having such charge or custody, respectively.

2. Any person who shows or exhibits at any horse show or other like exhibition in this state a horse, mare or gelding, the tail of which has been cut or operated upon in the manner referred to in section one hereof, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than five hundred dollars, or by both; provided that the provisions of this section shall not apply with respect to an animal the tail of which has been so cut or operated upon, if the owner thereof furnishes to the manager or other official having charge of the horse show or exhibition at which such animal is shown or exhibited an affidavit by the owner, or a licensed veterinarian, in a form approved by the state department of agriculture and markets, stating either that the tail of such horse was so cut prior to June first, nineteen hundred sixty-four, or that it was so cut in a state wherein such cutting was not then specifically prohibited by the laws thereof. Said affidavit shall, to the best of affiant's knowledge, information and belief, identify the animal with respect to sex, age, markings, sire and dam, and state either that the cutting was done prior to June first, nineteen hundred sixty-four, or the time and place of such cutting and the name and address of the person by whom performed. The affidavit shall be subject to inspection at all reasonable times by any peace officer, acting pursuant to his special duties, or police officer of this state, or by a designated representative of the commissioner. In lieu of furnishing such affidavit to the manager or other official having charge of such horse show or exhibition, the owner of such horse may specify on the entry blank for the horse show or exhibition the name and address of a central registry office designated by the state department of agriculture and markets where such an affidavit has already been filed and is available for inspection.



369 - Interference with officers.

369. Interference with officers. Any person who shall interfere with or obstruct any constable or police officer or any officer or agent of any duly incorporated society for the prevention of cruelty to animals in the discharge of his duty to enforce the laws relating to animals shall be guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or by both.



370 - Protection of the public from attack by wild animals and reptiles.

370. Protection of the public from attack by wild animals and reptiles. Any person owning, possessing or harboring a wild animal or reptile capable of inflicting bodily harm upon a human being, who shall fail to exercise due care in safeguarding the public from attack by such wild animal or reptile, is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than five hundred dollars, or by both. "Wild animal" within the meaning of this section, shall not include a dog or cat or other domestic animal.

Previous attacks upon a human being by such wild animal or reptile, or knowledge of the vicious propensities of such wild animal or reptile, on the part of the possessor or harborer thereof, shall not be required to be proven by the people upon a prosecution hereunder; and neither the fact that such wild animal or reptile has not previously attacked a human being, nor lack of knowledge of the vicious propensities of such wild animal or reptile on the part of the owner, possessor or harborer thereof shall constitute a defense to a prosecution hereunder.



371 - Powers of peace officers.

371. Powers of peace officers. A constable or police officer must, and any agent or officer of any duly incorporated society for the prevention of cruelty to animals may issue an appearance ticket pursuant to section 150.20 of the criminal procedure law, summon or arrest, and bring before a court or magistrate having jurisdiction, any person offending against any of the provisions of article twenty-six of the agriculture and markets law. Any officer or agent of any of said societies may lawfully interfere to prevent the perpetration of any act of cruelty upon any animal in his presence. Any of said societies may prefer a complaint before any court, tribunal or magistrate having jurisdiction, for the violation of any law relating to or affecting animals and may aid in presenting the law and facts before such court, tribunal or magistrate in any proceeding taken.



372 - Issuance of warrants upon complaint.

372. Issuance of warrants upon complaint. Upon complaint under oath or affirmation to any magistrate authorized to issue warrants in criminal cases, that the complainant has just and reasonable cause to suspect that any of the provisions of law relating to or in any wise affecting animals are being or about to be violated in any particular building or place, such magistrate shall immediately issue and deliver a warrant to any person authorized by law to make arrests for such offenses, authorizing him to enter and search such building or place, and to arrest any person there present found violating any of said laws, and to bring such person before the nearest magistrate of competent jurisdiction, to be dealt with according to law.



373 - Seizure of animals lost, strayed, homeless, abandoned or improperly confined or kept.

373. Seizure of animals lost, strayed, homeless, abandoned or improperly confined or kept. 1. Any police officer or agent or officer of the American Society for the Prevention of Cruelty to Animals or any duly incorporated society for the prevention of cruelty to animals, may lawfully take possession of any lost, strayed, homeless or abandoned animal found in any street, road or other public place.

1-a. Any police officer in Lewis county may lawfully take possession of any lost, strayed, homeless or abandoned domestic animal, as defined in section one hundred eight of this chapter, found in any street, road or other public place.

2. Any such police officer or agent or officer may also lawfully take possession of any animal in or upon any premises other than a street, road or other public place, which for more than twelve successive hours has been confined or kept in a crowded or unhealthy condition or in unhealthful or unsanitary surroundings or not properly cared for or without necessary sustenance, food or drink, provided that a complaint stating just and reasonable grounds is made under oath or affirmation to any magistrate authorized to issue warrants in criminal cases, and that such warrant authorizing entry and search is issued and delivered by such magistrate; if just and reasonable cause is shown, the magistrate shall immediately issue such warrant.

3. Any such police officer or agent or officer may also lawfully take possession of any unwanted animal from the person in possession or custody thereof.

4. When any person arrested is, at the time of such arrest, in charge of any animal or of any vehicle drawn by or containing any animal, any agent or officer of said society or societies or any police officer may take charge of such animal and of such vehicle and its contents, and deposit the same in a safe place or custody, or deliver the same into the possession of the police or sheriff of the county or place wherein such arrest was made, who shall thereupon assume the custody thereof; and all necessary expenses incurred in taking charge of such property shall be a charge thereon.

5. Nothing herein contained shall restrict the rights and powers derived from section one hundred seventeen of this chapter relating to seizure of unlicensed dogs and the disposition to be made of animals so seized or taken, nor those derived from any other general or special law relating to the seizure or other taking of dogs and other animals by a society for the prevention of cruelty to animals.

6. a. If any animal is seized and impounded pursuant to the provisions of this section, section three hundred fifty-three-d of this article or section three hundred seventy-five of this article for any violation of this article, upon arraignment of charges, or within a reasonable time thereafter, the duly incorporated society for the prevention of cruelty to animals, humane society, pound, animal shelter or any authorized agents thereof, hereinafter referred to for the purposes of this section as the "impounding organization", may file a petition with the court requesting that the person from whom an animal is seized or the owner of the animal be ordered to post a security. The district attorney prosecuting the charges may file and obtain the requested relief on behalf of the impounding organization if requested to do so by the impounding organization. The security shall be in an amount sufficient to secure payment for all reasonable expenses expected to be incurred by the impounding organization in caring and providing for the animal pending disposition of the charges. Reasonable expenses shall include, but not be limited to, estimated medical care and boarding of the animal for at least thirty days. The amount of the security, if any, shall be determined by the court after taking into consideration all of the facts and circumstances of the case including, but not limited to the recommendation of the impounding organization having custody and care of the seized animal and the cost of caring for the animal. If a security has been posted in accordance with this section, the impounding organization may draw from the security the actual reasonable costs to be incurred by such organization in caring for the seized animal.

b. (1) Upon receipt of a petition pursuant to paragraph a of this subdivision the court shall set a hearing on the petition to be conducted within ten business days of the filing of such petition. The petitioner shall serve a true copy of the petition upon the defendant and the district attorney if the district attorney has not filed the petition on behalf of the petitioner. The petitioner shall also serve a true copy of the petition on any interested person. For purposes of this subdivision, interested person shall mean an individual, partnership, firm, joint stock company, corporation, association, trust, estate or other legal entity who the court determines may have a pecuniary interest in the animal which is the subject of the petition. The petitioner or the district attorney acting on behalf of the petitioner, shall have the burden of proving by a preponderance of the evidence that the person from whom the animal was seized violated a provision of this article. The court may waive for good cause shown the posting of security.

(2) If the court orders the posting of a security, the security shall be posted with the clerk of the court within five business days of the hearing provided for in subparagraph one of this paragraph. The court may order the immediate forfeiture of the seized animal to the impounding organization if the person ordered to post the security fails to do so. Any animal forfeited shall be made available for adoption or euthanized subject to subdivision seven-a of section one hundred seventeen of this chapter or section three hundred seventy-four of this article.

(3) In the case of an animal other than a companion animal or pet, if a person ordered to post security fails to do so, the court may, in addition to the forfeiture to a duly incorporated society for the prevention of cruelty to animals, humane society, pound, animal shelter or any authorized agents thereof, and subject to the restrictions of sections three hundred fifty-four, three hundred fifty-seven and three hundred seventy-four of this article, order the animal which was the basis of the order to be sold, provided that all interested persons shall first be provided the opportunity to redeem their interest in the animal and to purchase the interest of the person ordered to post security, subject to such conditions as the court deems appropriate to assure proper care and treatment of the animal. The court may reimburse the person ordered to post security and any interested persons any money earned by the sale of the animal less any costs including, but not limited to, veterinary and custodial care. Any animal determined by the court to be maimed, diseased, disabled or infirm so as to be unfit for sale or any useful purpose shall be forfeited to a duly incorporated society for the prevention of cruelty to animals or a duly incorporated humane society or authorized agents thereof, and be available for adoption or shall be euthanized subject to section three hundred seventy-four of this article.

(4) Nothing in this section shall be construed to limit or restrict in any way the rights of a secured party having a security interest in any animal described in this section. This section expressly does not impair or subordinate the rights of such a secured lender having a security interest in the animal or in the proceeds from the sale of such animal.

c. In no event shall the security prevent the impounding organization having custody and care of the animal from disposing of the animal pursuant to section three hundred seventy-four of this article prior to the expiration of the thirty day period covered by the security if the court makes a determination of the charges against the person from whom the animal was seized prior thereto. Upon receipt of a petition from the impounding organization, the court may order the person from whom the animal was seized or the owner of the animal to post an additional security with the clerk of the court to secure payment of reasonable expenses for an additional period of time pending a determination by the court of the charges against the person from whom the animal was seized. The person who posted the security shall be entitled to a refund of the security in whole or part for any expenses not incurred by such impounding organization upon adjudication of the charges. The person who posted the security shall be entitled to a full refund of the security, including reimbursement by the impounding organization of any amount allowed by the court to be expended, and the return of the animal seized and impounded upon acquittal or dismissal of the charges, except where the dismissal is based upon an adjournment in contemplation of dismissal pursuant to section 215.30 of the criminal procedure law. The court order directing such refund and reimbursement shall provide for payment to be made within a reasonable time from the acquittal or dismissal of charges.

7. Notwithstanding any other provision of this section to the contrary, the court may order a person charged with any violation of this article to provide necessary food, water, shelter and care for any animal which is the basis of the charge, without the removal of the animal from its existing location, until the charges against the person are adjudicated. Until a final determination of the charges is made, any law enforcement officer, officer of a duly incorporated society for the prevention of cruelty to animals, or its authorized agents, may be authorized by an order of the court to make regular visits to where the animal is being kept to ascertain if the animal is receiving necessary food, water, shelter and care. Nothing shall prevent any law enforcement officer, officer of a duly incorporated society for the prevention of cruelty to animals, or its authorized agents, from applying for a warrant pursuant to this section to seize any animal being held by the person charged pending the adjudication of the charges if it is determined that the animal is not receiving the necessary food, water, shelter or care.



374 - Humane destruction or other disposition of animals lost, strayed, homeless, abandoned or improperly confined or kept.

374. Humane destruction or other disposition of animals lost, strayed, homeless, abandoned or improperly confined or kept. 1. Any agent or officer of any duly incorporated humane society, a duly incorporated society for the prevention of cruelty to animals, any dog control officer, or any police officer, may lawfully cause to be humanely destroyed (by means provided for in paragraph a of subdivision three of this section) any animal found abandoned and not properly cared for, or any lost, strayed, homeless or unwanted animal, if upon examination a licensed veterinarian shall certify in writing, or if two reputable citizens called upon by such agent, officer or police officer to view the same in his or her presence find that the animal is so maimed, diseased, disabled, or infirm so as to be unfit for any useful purpose and that humane euthanasia is warranted; or after such agent, officer or police officer has obtained in writing from the owner of such animal his or her consent to such destruction.

2. In the absence of such findings or certification, a duly incorporated humane society, a duly incorporated society for the prevention of cruelty to animals, or any pound maintained by or under contract or agreement with any county, city, town or village may after five days make available for adoption or have humanely destroyed in accordance with the provisions of this section and subject to subdivisions six, eight and nine of section one hundred eighteen of this chapter, any animal of which possession is taken as provided for in the preceding section, unless the same is earlier redeemed by its owner.

3. a. Except as provided in subdivision four of this section, euthanasia of animals pursuant to this section shall be accomplished solely by means of injection of sodium pentobarbital or sodium pentobarbital solution administered by a certified euthanasia technician, a licensed veterinarian or a licensed veterinary technician. Euthanasia by intracardiac injection of sodium pentobarbital or sodium pentobarbital solution shall be performed only upon animals that are heavily sedated, anesthetized, or comatose. However, only a licensed veterinarian may perform euthanasia by intracardiac injection of sodium pentobarbital or sodium pentobarbital solution upon animals that are not heavily sedated, anesthetized or comatose and only when such licensed veterinarian determines that such intracardiac injection is the most humane option available. Whenever a cardiac injection of sodium pentobarbital or sodium pentobarbital solution is administered by a licensed veterinarian upon an animal that is not heavily sedated, anesthetized or comatose, such veterinarian must document, in writing, the administration of such injection and the reason for its administration. Such documentation shall be retained for at least three years. Under no circumstances shall intracardiac injection be performed on animals that are not heavily sedated, anesthetized or comatose where such animals are under the care of any duly incorporated society for the prevention of cruelty to animals, animal shelter, humane society or pound.

b. No animal shall be left unattended between the time that the euthanasia procedure begins and the time when death is confirmed. The body of a euthanized animal shall not be disposed of in any manner until death is confirmed by a licensed veterinarian, a certified euthanasia technician or a licensed veterinary technician. Violations of this paragraph shall be punishable by a civil penalty of not more than five hundred dollars.

The department of health shall promulgate regulations deemed necessary for implementation of the provisions of this subdivision, including regulations governing the training and certification of certified euthanasia technicians.

4. a. Any method of euthanasia other than that provided for in subdivision three of this section is prohibited except that euthanasia of an animal by gunshot is permissible as an emergency measure for an animal that is posing an imminent threat of serious physical injury to a person or to another animal as provided in section one hundred twenty-one-a of this chapter and where the use of a humane method of euthanasia prescribed in this section is rendered impossible or where a severely injured animal is suffering and cannot otherwise be aided.

b. Within ninety days of the effective date of this subdivision, any chamber used to induce hypoxia by means of a lethal gas shall be dismantled, rendered inoperable and beyond repair, and removed from the premises. Violations of this paragraph shall be punishable by a civil penalty of not more than five hundred dollars.

5. No person shall release any dog or cat from the custody or control of any pound, shelter, society for the prevention of cruelty to animals, humane society, dog protective association, dog control officer, peace officer or any agent thereof, for any purpose except adoption or redemption by its owner, provided, however, that after the time for redemption has expired, release may be made to another such pound, duly incorporated society for the prevention of cruelty to animals, duly incorporated humane society or duly incorporated animal protective association for the sole purpose of placing such animal in an adoptive home when such action is reasonably believed to improve the opportunity for adoption. Notwithstanding the penalties set forth in paragraph b of subdivision three of this section and paragraph b of subdivision four of this section, any violation of this subdivision, subdivision two, three or four of this section, shall constitute a misdemeanor and shall be punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or by both.

6. In lieu of such destruction, redemption or other disposition pursuant to this section, such pound, shelter, or society may in its discretion lawfully and without liability deliver such animal for adoption to an individual other than the owner after the time for redemption has expired.

7. Prior to such destruction or other disposition, the owner of the animal may redeem the same upon proving title to the satisfaction of such society and paying such society such amount, approved by a magistrate, as may have been reasonably expended by such society in connection with the care and maintenance thereof.

8. a. In addition to any other penalty provided by law, upon conviction for any violation of section three hundred fifty-one, three hundred fifty-three, three hundred fifty-three-a, three hundred fifty-three-b, three hundred fifty-five, three hundred fifty-six, three hundred fifty-nine, three hundred sixty, three hundred sixty-one, three hundred sixty-five or three hundred sixty-eight of this article, the convicted person may, after a duly held hearing pursuant to paragraph f of this subdivision, be ordered by the court to forfeit, to a duly incorporated society for the prevention of cruelty to animals or a duly incorporated humane society or authorized agents thereof, the animal or animals which are the basis of the conviction. Upon such an order of forfeiture, the convicted person shall be deemed to have relinquished all rights to the animals which are the basis of the conviction, except those granted in paragraph d of this subdivision.

b. Pursuant to the provisions of subdivisions two, three, four and five of this section, no animal in the custody of a duly incorporated society for the prevention of cruelty to animals, a duly incorporated humane society, duly incorporated animal protective association, pound or its authorized agents thereof, shall be sold, transferred or otherwise made available to any person for the purpose of research, experimentation or testing. No authorized agent of a duly incorporated society for the prevention of cruelty to animals, nor of a duly incorporated humane society, duly incorporated animal protective association or pound shall use any animal placed in its custody by the duly incorporated society for the prevention of cruelty to animals or duly incorporated humane society for the purpose of research, experimentation or testing.

c. The court may additionally order that the convicted person or any person dwelling in the same household who conspired, aided or abetted in the unlawful act which was the basis of the conviction, or who knew or should have known of the unlawful act, shall not own, harbor, or have custody or control of any other animals, other than farm animals, for a period of time which the court deems reasonable.

d. In the case of farm animals, the court may, in addition to the forfeiture to a duly incorporated society for the prevention of cruelty to animals or a duly incorporated humane society or authorized agents thereof, and subject to the restrictions of sections three hundred fifty-four and three hundred fifty-seven of this article, order the farm animals which were the basis of the conviction to be sold. In no case shall farm animals which are the basis of the conviction be redeemed by the convicted person who is the subject of the order of forfeiture or by any person dwelling in the same household who conspired, aided or abetted in the unlawful act which was the basis of the conviction, or who knew or should have known of the unlawful act. The court shall reimburse the convicted person and any duly determined interested persons, pursuant to paragraph f of this subdivision, any money earned by the sale of the farm animals less any costs including, but not limited to, veterinary and custodial care, and any fines or penalties imposed by the court. The court may order that the subject animals be provided with appropriate care and treatment pending the hearing and the disposition of the charges. Any farm animal ordered forfeited but not sold shall be remanded to the custody and charge of a duly incorporated society for the prevention of cruelty to animals or duly incorporated humane society or its authorized agent thereof and disposed of pursuant to paragraph e of this subdivision.

e. A duly incorporated society for the prevention of cruelty to animals or a duly incorporated humane society in charge of animals forfeited pursuant to paragraph a of this subdivision may, in its discretion, lawfully and without liability, adopt them to individuals other than the convicted person or person dwelling in the same household who conspired, aided or abetted in the unlawful act which was the basis of the conviction, or who knew or should have known of the unlawful act, or humanely dispose of them according to the provisions of subdivisions two, three, four and five of this section.

f. (1) Prior to an order of forfeiture of farm animals, a hearing shall be held within thirty days of conviction, to determine the pecuniary interests of any other person in the farm animals which were the basis of the conviction. Written notice shall be served at least five days prior to the hearing upon all interested persons. In addition, notice shall be made by publication in a local newspaper at least seven days prior to the hearing. For the purposes of this subdivision, interested persons shall mean any individual, partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity who the court determines may have a pecuniary interest in the farm animals which are the subject of the forfeiture action.

(2) All interested persons shall be provided an opportunity at the hearing to redeem their interest as determined by the court in the subject farm animals and to purchase the interest of the convicted person. The convicted person shall be entitled to be reimbursed his interest in the farm animals, less any costs, fines or penalties imposed by the court, as specified under paragraph d of this subdivision. In no case shall the court award custody or control of the animals to any interested person who conspired, aided or abetted in the unlawful act which was the basis of the conviction, or who knew or should have known of the unlawful act.

g. Nothing in this section shall be construed to limit or restrict in any way the rights of a secured party having a security interest in any farm animal described in this section. This section expressly does not impair or subordinate the rights of such a secured lender having a security interest in farm animals or in the proceeds from the sale of such farm animals.



375 - Officer may take possession of animals or implements used in fights among animals.

375. Officer may take possession of animals or implements used in fights among animals. Any officer authorized by law to make arrests may lawfully take possession of any animals, or implements, or other property used or employed, or about to be used or employed, in the violation of any provision of law relating to fights among animals. He shall state to the person in charge thereof, at the time of such taking, his name and residence, and also, the time and place at which the application provided for by the next section will be made.



376 - Disposition of animals or implements used in fights among animals.

376. Disposition of animals or implements used in fights among animals. The officer, after taking possession of such animals, or implements, or other property, pursuant to the preceding section, shall apply to the magistrate before whom complaint is made against the offender violating such provision of law, for the order next hereinafter mentioned, and shall make and file an affidavit with such magistrate, stating therein the name of the offender charged in such complaint, the time, place and description of the animals, implements or other property so taken, together with the name of the party who claims the same, if known, and that the affiant has reason to believe and does believe, stating the grounds of such belief, that the same were used or employed, or were about to be used or employed, in such violation, and will establish the truth thereof upon the trial of such offender. He shall then deliver such animals, implements, or other property, to such magistrate, who shall thereupon, by order in writing, place the same in the custody of an officer or other proper person in such order named and designated, to be by him kept until the trial or final discharge of the offender, and shall send a copy of such order, without delay, to the district attorney of the county. The officer or person so named and designated in such order, shall immediately thereupon assume such custody, and shall retain the same for the purpose of evidence upon such trial, subject to the order of the court before which such offender may be required to appear, until his final discharge or conviction. Upon the conviction of such offender, the animals, implements, or other property, shall be adjudged by the court to be forfeited. In the event of the acquittal or final discharge, without conviction, of such offender, such court shall, on demand, direct the delivery of the property so held in custody to the owner thereof.



377 - Disposal of dead animals.

377. Disposal of dead animals. (1) The carcasses of large domestic animals, including but not limited to horses, cows, sheep, swine, goats and mules, which have died otherwise than by slaughter, shall be buried at least three feet below the surface of the ground or otherwise disposed of in a sanitary manner by the owner of such animals, whether the carcasses are located on the premises of such owner or elsewhere. Such disposal shall be completed within seventy-two hours after the owner is directed to do so by any peace officer, acting pursuant to his special duties, police officer, or by a designated representative of the commissioner.

(2) Notwithstanding section forty-one of this chapter, any violation of this section shall constitute a violation. This section shall not apply to animal carcasses used for experimental or teaching purposes.



377-A - Spaying and neutering of dogs and cats.

377-a. Spaying and neutering of dogs and cats. 1. The legislature finds that the uncontrolled breeding of dogs and cats in the state results in an overabundance of puppies and kittens. More puppies and kittens are produced than responsible homes for them can be provided. This leads to many of such animals becoming stray and suffering privation and death, being impounded and destroyed at great expense to the community and constituting a public nuisance and health hazard. It is therefore declared to be the public policy of New York state that every feasible humane means of reducing the production of unwanted puppies and kittens be encouraged.

2. No animal shelter, pound, dog control officer, humane society, dog or cat protective association, or duly incorporated society for the prevention of cruelty to animals shall release any dog or cat for adoption to any person unless prior thereto:

(a) the dog or cat has been spayed or neutered; or

(b) the person intending to adopt the dog or cat shall have executed a written agreement with the animal shelter, pound, dog control officer, humane society, dog or cat protective association, or duly incorporated society for the prevention of cruelty to animals, to have the dog or cat spayed or neutered within thirty days from the adoption date, or in the case of a dog or cat which has not yet reached sexual maturity, within thirty days of the dog or cat reaching six months of age. The person intending to adopt the dog or cat shall deposit with the animal shelter, pound, dog control officer, humane society, dog or cat protective association, or duly incorporated society for the prevention of cruelty to animals, an amount of not less than thirty-five dollars. Not more than every two years, the commissioner, after holding a public hearing, may raise the amount to be deposited to reflect rising costs; or

(c) the person intending to adopt the dog or cat shall have executed a written agreement with the animal shelter, pound, dog control officer, humane society, dog or cat protective association or society for the prevention of cruelty to animals to have the dog or cat spayed or neutered within thirty days from the adoption date, or in the case of a dog or cat which has not yet reached sexual maturity, within thirty days of the dog or cat reaching six months of age. The person intending to adopt the dog or cat shall have paid an adoption fee which includes the cost of the spay or neuter procedure. The written agreement shall require that the animal shelter, pound, dog control officer, humane society, dog or cat protective association or society for the prevention of cruelty to animals from which the dog or cat is adopted bear the cost of the spay or neuter procedure.

3. For the purposes of this section, the age of the animal at the time of adoption shall be determined by the animal shelter, pound, dog control officer, humane society, dog or cat protective association, or duly incorporated society for the prevention of cruelty to animals that releases the animal for adoption and such age shall be clearly written on the written agreement by the animal shelter, pound, dog control officer, humane society, dog or cat protective association, or duly incorporated society for the prevention of cruelty to animals, prior to the agreement being executed by the person adopting the animal.

4. Any deposit collected pursuant to paragraph (b) of subdivision two of this section that is not claimed within ninety days of its collection, or if the deposit is for an animal under six months of age, within sixty days after the animal has reached six months of age, shall be deposited in the animal population control fund established pursuant to section ninety-seven-xx of the state finance law.

Deposits collected pursuant to paragraph (b) of subdivision two of this section shall be refunded to the adopter upon presentation to the animal shelter, pound, dog control officer, humane society, dog and cat protective association, or duly incorporated society for the prevention of cruelty to animals of written documentation from a licensed veterinarian that the dog or cat has been spayed or neutered, provided that the animal has been spayed or neutered within the time specified in the written agreement, or that because of old age or other health reasons, as certified by a licensed veterinarian examining the dog or cat, spaying or neutering would endanger the animal's life.

5. Nothing contained in this section shall prevent any town, city, village or county in New York state from enacting a local law or ordinance requiring that animal shelters, pounds, dog control officers, humane societies, dog or cat protective associations and duly incorporated societies for the prevention of cruelty to animals within such town, city, village or county spay or neuter dogs and cats prior to releasing such animals for adoption, provided that such local law or ordinance may require spaying or neutering at an age earlier, but in no event later than that required in this section, except where because of advanced age or other health reasons, as certified by a licensed veterinarian who has examined the dog or cat, spaying or neutering would endanger the life of the animal. A town, city, village or county in New York state that enacts such a local law or ordinance shall be exempt from the provisions of this section.



378 - Unlawful tampering with animal research.

378. Unlawful tampering with animal research. 1. Definitions. For the purposes of this section, the following terms shall have the following meanings:

(a) "Infectious agents" shall be limited to those organisms that cause serious physical injury or death to humans.

(b) "Animal" means any warm or cold-blooded animal or insect which is being used in food or fiber production, agriculture, research, testing, or education, however, shall not include any animal held primarily as a pet.

(c) "Facility" means any building, structure, laboratory, vehicle, pasture, paddock, pond, impoundment or premises where any scientific research, test, experiment, production, education, or investigation involving the use of any animal is carried out, conducted or attempted or where records or documents relating to an animal or animal research, tests, experiments, production, education or investigation are maintained.

(d) "Release" means to intentionally set free from any facility any animal without any right, title, or claim thereto.

(e) "Abandonment" means the intentional relinquishment or forsaking of possession or control of any animal released from a facility.

(f) "Person" means any individual, firm, organization, partnership, association or corporation.

(g) "Secret scientific material" means a sample, culture, micro-organism, specimen, record, recording, document, drawing or any other article, material, device or substance which constitutes, represents, evidences, reflects, or records a scientific or technical process, invention or formula or any part or phase thereof which is stored, tested, studied or examined in any facility, and which is not, and not intended to be, available to anyone other than the person or persons rightfully in possession thereof or selected persons having access thereto with his or their consent, and when it accords or may accord such rightful possessors an advantage over competitors or other persons who do not have knowledge or the benefit thereof.

(h) "Notice" means to provide information in such detail to make a reasonable person aware of the presence in a facility of infectious agents or secret scientific material.

2. Notice. Any person who, after notice has been given by:

(a) actual notice in writing or orally to the person; or

(b) prominently posting written notice upon or immediately adjacent to the facility; or

(c) notice that is announced upon entry to the facility by any person:

(i) knowingly or intentionally releases an animal from a facility or causes the abandonment of an animal knowing that such animal was exposed to infectious agents prior to such release or abandonment and was capable of transmitting such infectious agents to humans; or

(ii) with intent to do so, causes loss or damage to secret scientific material, and having no right to do so nor any reasonable ground to believe that he has such right, causes loss of or damage to any secret scientific material in an amount in excess of two hundred fifty dollars at a facility, shall be guilty of unlawful tampering with animal research. Unlawful tampering with animal research is a class E felony punishable in accordance with the penal law.

3. Private right of action. Any person who violates any provision of this section shall be liable in any court of competent jurisdiction, including small claims court, in an amount equal to:

(a) Damages sustained as a result of such violation or fifty dollars, whichever is greater, for each violation;

(b) Such additional punitive damages as the court may allow;

(c) Attorney's fees and costs; and

(d) Cost of duplicating any experiment which was damaged by the unlawful tampering with animal research, if applicable.

In any action brought by any person to enforce this section, the court may, subject to its jurisdiction, issue an injunction to restrain or prevent any violation of this section or any continuance of any such violation.



379 - Prohibition of the selling of fur, hair, skin or flesh of a dog or cat.

379. Prohibition of the selling of fur, hair, skin or flesh of a dog or cat. 1. It shall be unlawful for any person, firm, partnership or corporation to knowingly import, sell, offer for sale, manufacture, distribute, transport or otherwise market or trade in the fur, hair, skin or flesh of a domesticated dog (canis familiaris) or domesticated cat (felis catus or domesticus), whether domestically raised or imported from another country, or any product or item containing or comprised of the fur, hair, skin or flesh of a dog or cat. As used in this section the term "domesticated dog or cat" shall not mean or include coyote (ranis latrans), fox (vulpes volpes, vulpes cinereoargenteus), lynx (felis lynx) or bobcat (felis rufus).

2. Manufacturers or suppliers shall provide certification to each retailer that any fur, hair, skin or flesh contained in such items is not derived from domesticated dog or domesticated cat.

3. The commissioner shall establish a standard for the certification required by the provisions of subdivision two of this section on the effective date of this section.

4. A violation of this section shall be punishable by a civil penalty of up to one thousand dollars for an individual and up to five thousand dollars for a corporation for the first violation. Any subsequent violation shall be punishable by a civil penalty of up to twenty-five thousand dollars.

5. Any civil penalties collected pursuant to this section of law are payable to the animal population control fund established pursuant to section ninety-seven-xx of the state finance law.

6. (a) No provision of this section shall be construed to prohibit or interfere with any properly conducted scientific tests, experiments or investigations involving the use of dog or cat fur or flesh, performed or conducted in laboratories or institutions, which are approved for these purposes by the state commissioner of health in accordance with section three hundred fifty-three of this article.

(b) No provision of this section shall be construed to prohibit any person, firm, partnership or corporation from importing, selling, offering for sale, manufacturing, distributing, transporting, or otherwise marketing or trading in the fur, hair, skin, or flesh of a domesticated dog or cat for the purposes of conducting scientific tests, experiments or investigations that are to be performed or conducted in laboratories or institutions, which are approved for these purposes by the state commissioner of health in accordance with section three hundred fifty-three of this article.






Article 26-A - (Agriculture & Markets) CARE OF ANIMALS BY PET DEALERS

400 - Definitions.

400. Definitions. As used in this article:

1. "Animal" means a dog or a cat.

2. "Consumer" means any individual purchasing an animal from a pet dealer. A pet dealer shall not be considered a consumer.

3. "Person" means any individual, corporation, partnership, association, municipality, or other legal entity.

4. "Pet Dealer" means any person who engages in the sale or offering for sale of more than nine animals per year for profit to the public. Such definition shall include breeders who sell or offer to sell animals; provided that a breeder who sells or offers to sell directly to the consumer fewer than twenty-five animals per year that are born and raised on the breeder's residential premises shall not be considered a pet dealer as a result of selling or offering to sell such animals. Such definition shall further not include duly incorporated humane societies dedicated to the care of unwanted animals which make such animals available for adoption whether or not a fee for such adoption is charged.



401 - Minimum standards of animal care.

401. Minimum standards of animal care. Pet dealers shall comply with the following minimum standards of care for every animal in their custody or possession.

1. Housing. (a) Animals shall be housed in primary enclosures or cages, which shall be constructed so as to be structurally sound. Such enclosures shall be maintained in good repair to contain the animal housed inside and protect it from injury. Surfaces shall have an impervious surface so as not to permit the absorption of fluids and which can be thoroughly and repeatedly cleaned and disinfected without retaining odors.

(b) Primary enclosures or cages housing the animals shall provide sufficient space to allow each animal adequate freedom of movement to make normal postural adjustments, including the ability to stand up, turn around, and lie down with its limbs outstretched. If the flooring is constructed of metal strands, such strands must either be greater than one-eighth inch in diameter (nine gauge wire) or shall be coated with a material such as plastic or fiberglass, and shall be constructed so as not to allow passage of the animal's feet through any opening in the floor of the enclosure. Such flooring shall not sag or bend substantially between structural supports.

(c) Housing facilities shall be adequately ventilated at all times to provide for the health and well-being of the animal. Ventilation shall be provided by natural or mechanical means, such as windows, vents, fans, or air conditioners. Ventilation shall be established to minimize drafts, odors, and moisture condensation.

(d) The temperature surrounding the animal shall be compatible with the health and well-being of the animal. Temperature shall be regulated by heating and cooling to sufficiently protect each animal from extremes of temperature and shall not be permitted to fall below or rise above ranges which would pose a health hazard to the animal. This shall include supplying shade from sunlight by natural or artificial means.

(e) The indoor facilities housing the animals shall be provided with adequate lighting sufficient to permit routine inspection and cleaning and be arranged so that each animal is protected from excessive illumination which poses a health hazard to the animal.

(f) The indoor and outdoor facilities housing the animals, including the primary enclosure or cage, shall be designed to allow for the efficient elimination of animal waste and water in order to keep the animal dry and prevent the animal from coming into contact with these substances. If drains are used they shall be constructed in a manner to minimize foul odors and backup of sewage. If a drainage system is used it shall comply with federal, state, and local laws relating to pollution control.

(g) In the event that a pet dealer has a pregnant or nursing dog on his or her premises, the pet dealer shall provide a whelping box for such dog.

(h) Pet dealers shall designate and provide an isolation area for animals that exhibit symptoms of contagious disease or illness. The location of such designated area must be such as to prevent or reduce the spread of disease to healthy animals.

2. Sanitation. Housing facilities, including primary enclosures and cages, shall be kept in a clean condition in order to maintain a healthy environment for the animal. This shall include removing and destroying any agents injurious to the health of the animal and periodic cleanings. The primary enclosure or cage shall be constructed so as to eliminate excess water, excretions, and waste material. Under no circumstances shall the animal remain inside the primary enclosure or cage while it is being cleaned with sterilizing agents or agents toxic to animals or cleaned in a manner likely to threaten the health and safety of the animal. Trash and waste products on the premises shall be properly contained and disposed of so as to minimize the risks of disease, contamination, and vermin.

3. Feeding and watering. (a) Animals shall be provided with wholesome and palatable food, free from contamination and of nutritional value sufficient to maintain each animal in good health.

(b) Animals shall be adequately fed at intervals not to exceed twelve hours or at least twice in any twenty-four hour period in quantities appropriate for the animal species and age, unless determined otherwise by and under the direction of a duly licensed veterinarian.

(c) Food receptacles shall be provided in sufficient number, of adequate size, and so located as to enable each animal in the primary enclosure or cage to be supplied with an adequate amount of food.

(d) Animals shall be provided with regular access to clean, fresh water, supplied in a sanitary manner sufficient for its needs, except when there are instructions from a duly licensed veterinarian to withhold water for medical reasons.

4. Handling. Each animal shall be handled in a humane manner so as not to cause the animal physical injury or harm.

5. Veterinary care. (a) Any pet dealer duly licensed pursuant to this article shall designate an attending veterinarian, who shall provide veterinary care to the dealer's animals which shall include a written program of veterinary care and regular visits to the pet dealer's premises. Such program of veterinary care shall include:

(i) The availability of appropriate facilities, personnel, equipment, and services to comply with the provisions of this article;

(ii) The use of methods determined to be appropriate by the attending veterinarian to prevent, control, and respond to diseases and injuries, and the availability of emergency, weekend, and holiday care;

(iii) Daily observation of all animals to assess their health and well-being; provided, however, that daily observation of animals may be accomplished by someone other than the attending veterinarian who has received the guidance identified in subparagraph (iv) of this paragraph; and provided, further, that a mechanism of direct and frequent communication is required so that timely and accurate information on problems of animal health, behavior, and well-being is conveyed to the attending veterinarian;

(iv) Adequate guidance to personnel involved in the care and use of animals regarding handling and immobilization; and

(v) Pre-procedural and post-procedural care in accordance with established veterinary medical and nursing procedures.

(b) All animals shall be inoculated as required by state or local law. Veterinary care appropriate to the species shall be provided without undue delay when necessary. Each animal shall be observed each day by the pet dealer or by a person working under the pet dealer's supervision.

(c) Within five business days of receipt, but prior to sale of any dog or cat, the pet dealer shall have a duly licensed veterinarian conduct an examination and tests appropriate to the age and breed to determine if the animal has any medical conditions apparent at the time of the examination that adversely affect the health of the animal. For animals eighteen months of age or older, such examination shall include a diagnosis of any congenital conditions that adversely affect the health of the animal. Any animal diagnosed with a contagious disease shall be treated and caged separately from healthy animals.

(d) If an animal suffers from a congenital or hereditary condition, disease, or illness which, in the professional opinion of the pet dealer's veterinarian, requires euthanasia, the veterinarian shall humanely euthanize such animal without undue delay.

(e) In the event an animal is returned to a pet dealer due to a congenital or hereditary condition, illness, or disease requiring veterinary care, the pet dealer shall, without undue delay, provide the animal with proper veterinary care.

6. Humane euthanasia. Humane euthanasia of an animal shall be carried out in accordance with section three hundred seventy-four of this chapter.

7. Exercise requirements. Pet dealers shall develop, maintain, document, and implement an appropriate plan to provide dogs with the opportunity for daily exercise. In developing such plan, consideration should be given to providing positive physical contact with humans that encourages exercise through play or other similar activities. Such plan shall be approved by the attending veterinarian, and must be made available to the department upon request.



402 - Records of purchase and sale.

402. Records of purchase and sale. Each pet dealer shall keep and maintain records for each animal purchased, acquired, held, sold, or otherwise disposed of. The records shall include the following:

1. The name and address of the person from whom each animal was acquired. If the person from whom the animal was obtained is a dealer licensed by the United States department of agriculture, the person's name, address, and federal dealer identification number. If the person from whom the animal was obtained is a dealer licensed by the department, the person's name, address, and state dealer identification number. In the case of cats, if a cat is placed in the custody or possession of the pet dealer and the source of origin is unknown, the pet dealer shall state the source of origin as unknown, accompanied by the date, time, and location of receipt. Notwithstanding the provisions of this subdivision, no pet dealer shall knowingly buy, sell, exhibit, transport, or offer for sale, exhibition, or transportation any stolen animal. No pet dealer shall knowingly sell any cat or dog younger than eight weeks of age.

2. The original source of each animal if different than the person recorded in subdivision one of this section.

3. The date each animal was acquired.

4. A description of each animal showing age, color, markings, sex, breed, and any inoculation, worming, or other veterinary treatment or medication information available. Records shall also include any other significant identification, if known, for each animal, including any official tag number, tattoo, or implant.

5. The name and address of the person to whom any animal is sold, given, or bartered or to whom it is otherwise transferred or delivered. The records shall indicate the date and method of disposition.

6. Records for each animal shall be maintained for a period of two years from the date of sale or transfer, whichever occurs later. During normal business hours, the records shall be made available to persons authorized by law to enforce the provisions of this article.



403 - Licenses.

403. Licenses. 1. No person shall operate as a pet dealer unless such person holds a license issued therefor by the commissioner. Notwithstanding the foregoing, a pet dealer, in operation on or before the effective date of this section, who has filed an application for an initial license under this article shall be authorized to operate without such license until the commissioner grants or, after notice and opportunity to be heard, declines to grant such license. Each application for a license shall be made on a form supplied by the department and shall contain such information as may be required by the department. Renewal applications shall be submitted to the commissioner at least thirty days prior to the commencement of the next license year.

2. The commissioner may delegate his or her authority pursuant to this section to issue pet dealer licenses to the county or city where the pet dealer seeking licensure is located. Such delegation shall be pursuant to an agreement entered into by the commissioner and such city or county.

3. Each application for a license shall be accompanied by a nonrefundable fee of one hundred dollars, except that those pet dealers who engage in the sale of less than twenty-five animals in a year, shall pay a nonrefundable fee of twenty-five dollars.

4. The moneys received by the commissioner pursuant to this section shall be deposited in the "pet dealer licensing fund" established pursuant to section ninety-seven-rr of the state finance law.

5. Where the authority to issue pet dealer licenses is delegated to the county or city pursuant to subdivision two of this section, that county or city shall, on or before the fifth day of each month, remit to the appropriate municipal financial officer one hundred percent of all license fees collected during the preceding month. The remittance shall be accompanied by a report of license sales made during such month. A copy of such report shall simultaneously be sent to the commissioner. All license fees so remitted shall be the property of the municipality, and shall be used solely for the purpose of carrying out and enforcing the provisions of this article and of article thirty-five-D of the general business law.

6. Inspection in accordance with section four hundred five of this article, the results of which establish compliance with the provisions of this article and with the provisions of article thirty-five-D of the general business law regarding recordkeeping and consumer disclosure requirements for pet dealers, shall precede issuance of a license or renewal thereof under this section.

7. Upon validation by the commissioner or the county or city authorized under this section to issue pet dealer licenses, the application shall become the license of the pet dealer.

8. The commissioner shall provide a copy of the license to the pet dealer. The commissioner shall also retain a copy of the license. In those counties where the commissioner has delegated the licensing authority to the county or city that county or city shall, provide a copy of the license to the pet dealer and a copy to the commissioner. The county or city shall also retain a copy of the license in its own records.

9. No pet dealer shall publish or advertise the sale or availability of any dog or cat unless the publication or advertisement is accompanied by the pet dealer's license number. Notwithstanding the foregoing, a pet dealer, in operation on or before the effective date of this section, who has filed an application for an initial license under this article may publish or advertise the sale or availability of any dog or cat without the publication or advertisement being accompanied by the pet dealer's license number until the commissioner grants or, after notice and opportunity to be heard, declines to grant such license.

10. Such license shall be renewable annually, together with the payment of a nonrefundable fee of one hundred dollars, or upon payment of a nonrefundable fee of twenty-five dollars for those pet dealers who engage in the sale of less than twenty-five animals in a year.

11. Pet dealers shall conspicuously display their license on the premises where the animals are kept for sale so that they may be readily seen by potential consumers.



404 - License refusal, suspension, or revocation.

404. License refusal, suspension, or revocation. The commissioner may decline to grant or renew or may suspend or revoke a pet dealer license, on any one of the following grounds:

1. Material misstatement in the license application.

2. Material misstatement in or falsification of records required to be kept pursuant to this article, or under any regulation promulgated thereunder, or failure to allow the commissioner or his or her authorized agents to inspect records or pet dealer facilities.

3. Violation of any provision of this article or conviction of a violation of any provision of article twenty-six of this chapter or regulations promulgated thereunder pertaining to humane treatment of animals, cruelty to animals, endangering the life or health of an animal, or violation of any federal, state, or local law pertaining to the care, treatment, sale, possession, or handling of animals or any regulation or rule promulgated pursuant thereto relating to the endangerment of the life or health of an animal.

4. Before any license shall be suspended or revoked, the commissioner, or any hearing officer he or she may designate, shall hold a hearing, upon due notice to the licensee, in accordance with any regulations promulgated by the department and in accordance with articles three and four of the state administrative procedure act. Where a licensee has three consecutive inspections in which the licensee has failed to correct deficiencies of a critical nature, pursuant to this section, the commissioner shall hold a hearing to consider the suspension or revocation of the pet dealer license. Nothing in this section shall prohibit the commissioner from taking additional actions as otherwise permitted by this section regarding such licenses prior to the occurrence of three consecutive inspections in which the licensee has failed to correct deficiencies of a critical nature.

5. Any action of the commissioner shall be subject to judicial review in a proceeding under article seventy-eight of the civil practice law and rules.



405 - Inspection of pet dealers.

405. Inspection of pet dealers. 1. The commissioner or his or her authorized agents shall, at a minimum, make yearly inspections of pet dealers' facilities to ensure compliance with the provisions of this article and with the provisions of article thirty-five-D of the general business law, except for those pet dealers who engage in the sale of less than twenty-five animals in a year, in which case inspections shall be made whenever in the discretion of the commissioner or his or her authorized agents, a complaint warrants such investigation.

2. The commissioner may, pursuant to an agreement entered into with a county or city delegate the authority to conduct inspections of pet dealers and to respond to complaints concerning pet dealers to such county or city where the pet dealer is located; provided however such delegation of inspection authority shall only be permitted where the commissioner has delegated his or her authority to issue licenses pursuant to section four hundred three of this article.

3. Any person conducting an inspection of a pet dealer or responding to a complaint concerning a pet dealer shall be specifically trained in the proper care of cats and dogs and in the investigation and identification of cruelty to animals.



406 - Violations.

406. Violations. 1. In addition to the penalties provided for elsewhere in this section, a pet dealer who violates any provisions of this article may be subject to denial, revocation, suspension, or refusal of renewal of his or her license in accordance with the provisions of section four hundred four of this article.

2. Violation of any provision of this article, is a civil offense, for which a penalty of not less than one hundred dollars and not more than one thousand dollars for each violation may be imposed.

3. The provisions of this article may be enforced concurrently by the department and by the county or city to which the commissioner has delegated his or her licensing and inspection authority pursuant to section four hundred three and four hundred five of this article, and all moneys collected thereunder shall be retained by such municipality or local government.



407 - Construction with other laws.

407. Construction with other laws. Nothing in this article shall be construed to (a) limit or restrict agents or officers of societies for the prevention of cruelty to animals or the police from enforcing other provisions of article twenty-six of this chapter or any other law relating to the humane treatment of, or cruelty to, animals, (b) limit or restrict any municipality from enacting or enforcing any authorized local law, rule, regulation or ordinance of general application to businesses governing public health, safety or the rights of consumers, or (c) limit or restrict any municipality from enacting or enforcing a local law, rule, regulation or ordinance governing pet dealers, as such term is defined in this article, including a law, rule, regulation or ordinance governing the health or safety of animals acquired or maintained by pet dealers, the source of animals sold or offered for sale by pet dealers, and the spay or neuter of such animals; provided, however, that any such local law, rule, regulation or ordinance shall be no less stringent than the applicable provisions of this article and may not result in essentially banning all sales of dogs or cats raised and maintained in a healthy and safe manner. Where any penalty may be authorized for the violation of such a local law, rule, regulation or ordinance, the authorized penalty in such local law, rule, regulation or ordinance may not exceed a civil penalty of up to five hundred dollars. Where a municipality adopts such a local law, rule, regulation or ordinance that is more stringent than the applicable provisions of this article, such municipality shall have sole responsibility for enforcement of such law, rule, regulation or ordinance that is more stringent than the applicable provisions of this article.






Article 26-B - (Agriculture & Markets) ANIMAL RESPONSE TEAMS

410 - Establishment of animal response teams.

410. Establishment of animal response teams. 1. The commissioner is hereby authorized to establish state and county animal response teams to support the prevention of, preparedness for, response to, and recovery from emergencies and disasters affecting animals in New York state. The commissioner may appoint qualified volunteers to such teams which may include appropriate state agency and specialty personnel and such other personnel and volunteers he or she deems appropriate. For purposes of this section, "qualified volunteer" shall mean a person who does not receive compensation for his or her services, who is an active member of an animal response team and has either been activated by directive of the commissioner or is acting in an official capacity of the animal response team pursuant to guidelines from the commissioner.

2. The commissioner shall be responsible for training such teams established pursuant to this section to ensure response during emergencies and disasters.

3. Individuals appointed to an animal response team shall be deemed volunteer state employees for purposes of section seventeen of the public officers law and section three of the workers' compensation law.

4. The commissioner shall promulgate rules and regulations relating to the formation, training, appointing and activation of state and county animal response teams established pursuant to this article, and is authorized to solicit and accept funds from any public or private source to help carry out the provisions of this article. Provided, however, that the commissioner shall consult with state and local emergency personnel relative to the activation of such animal response teams.






Article 28 - (Agriculture & Markets) SPECIAL POWERS AND DUTIES OF THE DEPARTMENT WITH RESPECT TO RETAIL FOOD STORES, FOOD SERVICE ESTABLISHMENTS AND FOOD WAREHOUSES

500 - Special powers and duties of the department with respect to retail food stores, food service establishments and food warehouses.

500. Special powers and duties of the department with respect to retail food stores, food service establishments and food warehouses. 1. Definitions. For the purposes of this section, the following terms shall have the following meanings:

(a) "Food service establishment" means any place where food is prepared and intended for individual portion service, and includes the site at which individual portions are provided, whether consumption occurs on or off the premises, or whether or not there is a charge for the food.

(b) "Retail food store" means any establishment or section of an establishment where food and food products are offered to the consumer and intended for off-premises consumption. The term does not include establishments which handle only pre-packaged, non-potentially hazardous foods, roadside markets that offer only fresh fruits and fresh vegetables for sale, food service establishments, or food and beverage vending machines.

(c) "Zone" means an administratively determined geographic portion of the state to which inspectors are assigned by the department.

(d) "Food warehouse" shall mean any food establishment in which food is held for commercial distribution.

2. Each retail food store shall post a copy of the date and results of its most recent sanitary inspection by the department in a conspicuous location near each public entrance, as prescribed by the commissioner. Such copies shall also be made available to the public upon request.

3. (a) The department shall assign at least one retail food specialist to each inspection zone. Such specialists shall assist retail food stores in remedying chronic deficiencies and shall ensure that effective pest control and other sanitary measures are properly implemented.

(b) Such specialists shall be given additional training to that normally provided to sanitary inspectors to qualify them for their duties under this section, with particular emphasis on the problems unique to retail food stores and pest control measures.

4. The department shall inspect each retail food store at least once in every twelve month period. Any store that fails two consecutive inspections shall be inspected at least once in every six month period until it has passed two consecutive inspections. In the event that a retail food store fails three consecutive inspections, the department may, in its discretion, order such establishment to cease all retail operation until it passes inspection or suspend or revoke any license issued to such establishment pursuant to article twenty-C of this chapter.

5. Licensure. No person shall maintain or operate a retail food store, food service establishment or food warehouse unless such establishment is licensed pursuant to the provisions of this article, provided, however, that establishments registered, permitted or licensed by the department pursuant to other provisions of this chapter, under permit and inspection by the state department of health or by a local health agency which maintains a program certified and approved by the state commissioner of health, or subject to inspection by the United States department of agriculture pursuant to the federal meat, poultry or egg inspection programs, shall be exempt from licensure under this article. Application for licensure of a retail food store, food service establishment or food warehouse shall be made, upon a form prescribed by the commissioner, on or before December first of every other year for the registration period beginning January first following. Upon submission of a completed application, together with the applicable licensing fee, the commissioner shall issue a license to the retail food store, food service establishment or food warehouse described in the application for two years from the date of issuance. The license fee shall be two hundred fifty dollars provided, however, that food warehouses shall pay a license fee of four hundred dollars. Notwithstanding the preceding sentence, the commissioner shall, upon submission of a completed application for a new license by an applicant that is a chain store, as defined by subdivision five of section two hundred fifty-one-z-two of this chapter, issue such license for a period ending on the same date as the licenses of the other chain stores that are a part of the same network.






Article 29 - (Agriculture & Markets) GROWTH OF INDUSTRIAL HEMP

505 - Definitions.

505. Definitions. As used in this article:

1. "Industrial hemp" means the plant Cannabis sativa L. and any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis.

2. "Institution of higher education" means:

(a) any of the colleges and universities described in subdivision three of section three hundred fifty-two of the education law;

(b) a college established and operated pursuant to the provisions of article one hundred twenty-six of the education law, and providing two-year or four-year post secondary programs in general and technical educational subjects and receiving financial assistance from the state;

(c) the city university of New York, as defined in subdivision two of section sixty-two hundred two of the education law; and

(d) a not-for-profit two or four year university or college given the power to confer associate, baccalaureate or higher degrees in this state by the legislature or by the regents under article five of the education law.



506 - Growth, sale, distribution, transportation and processing of industrial hemp and products derived from such hemp permitted.

506. Growth, sale, distribution, transportation and processing of industrial hemp and products derived from such hemp permitted. Notwithstanding any provision of law to the contrary, industrial hemp and products derived from such hemp are agricultural products which may be grown, produced and possessed in the state, and sold, distributed, transported or processed either in or out of state as part of agricultural pilot programs pursuant to authorization under federal law and the provisions of this article.

Notwithstanding any provision of law to the contrary restricting the growing or cultivating, sale, distribution, transportation or processing of industrial hemp and products derived from such hemp, and subject to authorization under federal law, the commissioner may authorize no more than ten sites for the growing or cultivating of industrial hemp as part of agricultural pilot programs conducted by the department and/or an institution of higher education to study the growth and cultivation, sale, distribution, transportation and processing of such hemp and products derived from such hemp provided that the sites and programs used for growing or cultivating industrial hemp are certified by, and registered with, the department.



507 - Prohibitions.

507. Prohibitions. Except as authorized by federal and state law, and regulations promulgated pursuant to section five hundred eight of this article, the sale, distribution or export of industrial hemp grown or cultivated pursuant to this article is prohibited.



508 - Regulations.

508. Regulations. In cooperation with the commissioner of health and the commissioner of criminal justice services, the commissioner shall develop regulations consistent with the provisions of this article for the approval of agricultural pilot programs for the growing and cultivation, sale, distribution, transportation or processing of industrial hemp and products derived from such hemp, including, but not limited to:

(a) the authorization of any person who as part of such programs may: acquire or possess industrial hemp plants or hemp seeds; grow or cultivate industrial hemp plants; and/or, sell, purchase, distribute, transport or process such plants, seeds and products; and

(b) the disposal, if necessary, of industrial hemp after it has been grown or cultivated and studied.



509 - Industrial hemp reporting.

509. Industrial hemp reporting. The commissioner, in cooperation with the commissioner of economic development, shall file a written report with the governor, the majority and minority leaders of the senate and the speaker and minority leader of the assembly on January first, two thousand eighteen concerning the status of agricultural pilot programs developed pursuant to this article. Such report shall include, but not be limited to, the success of such programs in cultivating, marketing, processing and selling industrial hemp and products derived from such hemp, and the opportunities and barriers to developing hemp related businesses and jobs.






Article 30 - (Agriculture & Markets) Saving Clauses; Laws Repealed; When to Take Effect.

550 - Application of provisions of other laws and of documents.

550. Application of provisions of other laws and of documents. Wherever the terms department of agriculture, department of farms and markets, department of foods and markets, department of weights and measures, department of health, commissioner of agriculture, commissioner of farms and markets, commissioner of foods and markets, state superintendent of weights and measures, or state commissioner of health, shall occur in any law, contract or document, such terms shall be deemed to mean and refer to the department of agriculture and markets and the commissioner of agriculture and markets respectively, so far as such law, contract or document pertains to matters which are within the jurisdiction of such department under the provisions of this chapter. Whenever, by the education law or other statute, the commissioner of agriculture is made a member by virtue of his office of the board of managers or trustees or other governing body of a state institution, the term commissioner of agriculture shall be deemed to mean the commissioner of agriculture and markets.



551 - Existing rules and regulations continued.

551. Existing rules and regulations continued. The rules and regulations now in force and effect, pertaining to any matter within the jurisdiction of the department, adopted in pursuance of any law, the duty of enforcing which is imposed upon the department as provided herein, shall continue in full force and effect until they are modified, amended or repealed as provided by this chapter.



552 - Pending actions or proceedings.

552. Pending actions or proceedings. This chapter shall not affect pending actions or proceedings brought by or against the department of agriculture and markets or the department of farms and markets, the commissioner of agriculture and markets or the commissioner of farms and markets, the department of agriculture, the commissioner of agriculture, the department of foods and markets, the commissioner of foods and markets, the state superintendent of weights and measures, the state commissioner of health, or any other officer, person or corporation, or by or in behalf of the people of the state, under or in pursuance of any of the provisions of the laws which are to be enforced or carried into effect under the provisions of this chapter by the department, but the same may be prosecuted or defended in the same manner and for the same purpose by the department, or by the proper officer or party, under the provisions of this chapter. Any investigation, examination or proceeding undertaken, commenced or instituted by the department of agriculture and markets or the department of farms and markets, the commissioner of agriculture and markets or the commissioner of farms and markets, the department of agriculture, the commissioner of agriculture, the department of foods and markets, the commissioner of foods and markets, the state superintendent of weights and measures, the state commissioner of health, or any other officer, under the provisions of the laws which are to be enforced or carried into effect as provided in this chapter by the department, may be conducted or continued to a final determination by the department, commissioner, or other proper officer of such department, in the same manner and under the same terms and conditions as though this chapter had not been passed.



553 - Existing rights preserved.

553. Existing rights preserved. The provisions of this act, or the repeal of any provisions of any statute thereby shall not effect or impair any act done or right accrued or acquired, or any liability, penalty, forfeiture or punishment incurred or imposed or any limitation or defense accrued or established, prior to its enactment, but the same may be asserted, enforced, prosecuted or inflicted in the same manner and to the same extent as if this act had not been passed.



554 - Laws repealed.

554. Laws repealed. Chapter nine of the laws of nineteen hundred and nine, entitled "An act in relation to agriculture, constituting chapter one of the consolidated laws,"; chapter eight hundred and two of the laws of nineteen hundred and seventeen, entitled "An act in relation to farms and markets, constituting chapter sixty-nine of the consolidated laws,"; articles two, two-a, thirteen, fourteen, fifteen, and twenty-five-a, and sections three hundred and ninety, three hundred and ninety-two, three hundred and ninety-three, three hundred and ninety-four, three hundred and ninety-five, and three hundred and ninety-seven, of chapter twenty-five of the laws of nineteen hundred and nine, entitled "An act relating to general business, constituting chapter twenty of the consolidated laws,"; and section forty-three, forty-six, forty-seven, forty-eight, and forty-nine, of chapter forty-nine of the laws of nineteen hundred and nine, entitled "An act in relation to the public health, constituting chapter forty-five of the consolidated laws,"; and all acts and parts of acts amendatory thereof or supplemental thereto, are hereby repealed.



555 - When to take effect.

555. When to take effect. This chapter shall take effect April first, nineteen hundred and twenty-two.









ABC - Alcoholic Beverage Control

Article 1 - (Alcoholic Beverage Control) SHORT TITLE; POLICY OF STATE AND PURPOSE OF CHAPTER; DEFINITIONS

1 - Short title.

1. Short title. This chapter shall be known and may be cited and referred to as the "alcoholic beverage control law."



2 - Policy of state and purpose of chapter.

2. Policy of state and purpose of chapter. It is hereby declared as the policy of the state that it is necessary to regulate and control the manufacture, sale and distribution within the state of alcoholic beverages for the purpose of fostering and promoting temperance in their consumption and respect for and obedience to law; for the primary purpose of promoting the health, welfare and safety of the people of the state, promoting temperance in the consumption of alcoholic beverages; and, to the extent possible, supporting economic growth, job development, and the state's alcoholic beverage production industries and its tourism and recreation industry; and which promotes the conservation and enhancement of state agricultural lands; provided that such activities do not conflict with the primary regulatory objectives of this chapter. It is hereby declared that such policies will best be carried out by empowering the liquor authority of the state to determine whether public convenience and advantage will be promoted by the issuance of licenses to traffic in alcoholic beverages, the increase or decrease in the number thereof and the location of premises licensed thereby, subject only to the right of judicial review provided for in this chapter. It is the purpose of this chapter to carry out these policies in the public interest.



3 - Definitions.

3. Definitions. Whenever used in this chapter, unless the context requires otherwise:

1. "Alcoholic beverage" or "beverage" mean and include alcohol, spirits, liquor, wine, beer, cider and every liquid, solid, powder or crystal, patented or not, containing alcohol, spirits, wine or beer and capable of being consumed by a human being, and any warehouse receipt, certificate, contract or other document pertaining thereto; except that confectionery containing alcohol as provided by subdivision twelve of section two hundred of the agriculture and markets law and ice cream and other frozen desserts made with wine as provided in subdivision fifteen of section two hundred of the agriculture and markets law shall not be regulated as an "alcoholic beverage" or "beverage" within the meaning of this section where the sale, delivery or giving away is to a person aged twenty-one years or older. The sale, delivery or giving away of ice cream made with wine to a person under the age of twenty-one years may be prosecuted administratively and/or criminally in accordance with the provisions of this chapter.

2. "Alcohol" means ethyl alcohol, hydrated oxide of ethyl or spirit of wine from whatever source or by whatever processes produced.

3. "Beer" means and includes any fermented beverages of any name or description manufactured from malt, wholly or in part, or from any substitute therefor.

3-a. "Biomass feedstock" shall mean any substance, other than oil, natural gas, coal, shale or products derived from any of these which is capable of being converted into alcohol, including but not be limited to wood and other forest materials, animal manure, municipal wastes, food crops and other agricultural materials.

3-b. "Bona fide retailer association" shall mean an association of retailers holding licenses under this chapter, organized under the non-profit or not-for-profit laws of this state, and possessing a federal tax exemption under section 501(c) of the Internal Revenue Code of the United States.

4. "Brewery" means and includes any place or premises where beer is manufactured for sale; and all offices, granaries, mashrooms, cooling-rooms, vaults, yards, and storerooms connected therewith or where any part of the process of manufacture of beer is carried on, or where any apparatus connected with such manufacture is kept or used, or where any of the products of brewing or fermentation are stored or kept, shall be deemed to be included in and to form part of the brewery to which they are attached or are appurtenant.

5. "Brewer" means any person who owns, occupies, carries on, works, or conducts any brewery, either by himself or by his agent.

6. "Board" or "local board" or "appropriate board" or "board having jurisdiction" shall mean the state liquor authority.

7. "Building containing licensed premises" shall include the licensed premises and also any part of a building in which such premises is contained and any part of any other building connected with such building by direct access or by a common entrance.

7-a. "Catering establishment" means and includes any premises owned or operated by any person, firm, association, partnership or corporation who or which regularly and in a bona fide manner furnishes for hire therein one or more ballrooms, reception rooms, dining rooms, banquet halls, dancing halls or similar places of assemblage for a particular function, occasion or event and/or who or which furnishes provisions and service for consumption or use at such function, occasion or event. Such premises must have suitable and adequate facilities and accommodations to provide food and service for not less than fifty persons at any one function, occasion or event and shall in no event be deemed to include any taxi dance hall or any other premises at which public dances are regularly scheduled to be held daily, weekly or monthly and to which the general public is invited.

7-b. (a) "Cider" means the partially or fully fermented juice of fresh, whole apples or other pome fruits, containing more than three and two-tenths per centum but not more than eight and one-half per centum alcohol by volume: (i) to which nothing has been added to increase the alcoholic content produced by natural fermentation; and (ii) with the usual cellar treatments and necessary additions to correct defects due to climate, saccharine levels and seasonal conditions. Nothing contained in this subdivision shall be deemed to preclude the use of such methods or materials as may be necessary to encourage a normal alcoholic fermentation and to make a product that is free of microbiological activity at the time of sale. Cider may be sweetened or flavored after fermentation with fruit juice, fruit juice concentrate, sugar, maple syrup, honey, spices or other agricultural products, separately or in combination. Cider may contain retained or added carbon dioxide.

(b) In the event that an alcoholic beverage meets the definition of both a cider, as defined in this subdivision, and a wine, as defined in subdivision thirty-six of this section, the brand or trade name label owner of such alcoholic beverage shall designate whether such alcoholic beverage shall be sold as a cider or a wine for all purposes under this chapter.

7-c. "Cidery" means and includes any place or premises wherein cider is manufactured for sale.

7-d. "Farm cidery" means and includes any place or premises, located on a farm in New York state, in which New York state labelled cider is manufactured, stored and sold, or any other place or premises in New York state in which New York state labelled cider is manufactured, stored and sold.

8. "Convicted" and "conviction" include and mean a finding of guilt resulting from a plea of guilty, the decision of a court or magistrate or the verdict of a jury, irrespective of the pronouncement of judgment or the suspension thereof.

9. "Club" shall mean an organization of persons incorporated pursuant to the provisions of the not-for-profit corporation law or the benevolent orders law, which is the owner, lessee or occupant of a building used exclusively for club purposes, and which does not traffic in alcoholic beverages for profit and is operated solely for a recreational, social, patriotic, political, benevolent or athletic purpose but not for pecuniary gain; except that where such club is located in an office or business building, or state armory, it may be licensed as such provided it otherwise qualifies as a "club" within the meaning of this subdivision. A "luncheon club" shall mean a club which is open only on week days during the hours between eleven o'clock in the morning and three o'clock in the afternoon. A "member" of a club shall mean a person who whether a charter member or admitted in agreement with the by-laws of the club, has become a bona fide member thereof, who maintains his or her membership by the payment of his or her annual dues in a bona fide manner in accordance with the by-laws and whose name and address is entered on the list of members; or in the case of a veterans club where a person has in his or her possession an identification card indicating his or her membership in the national veterans' organization with which the club at which he or she is present is affiliated. For the purposes of this section a veterans club shall include but not be limited to the Grand Army of the Republic, the United Spanish War Veterans, the Veterans of Foreign Wars, the Jewish War Veterans of the United States, Inc., the Catholic War Veterans, Inc., the Italian American War Veterans of the United States, Incorporated, the Polish Legion of American Veterans, Inc., the Marine Corps League, the Military Order of the Purple Heart, Inc., the American Legion, the Disabled American Veterans, AMVETS, American Veterans of World War II, Masonic War Veterans of the State of New York, Inc., Veterans of World War I of the United States of America Department of New York, Inc., China-Burma-India Veterans Association, Inc., Polish-American Veterans of World War II, the Sons of Union Veterans, Vietnam Veterans of America, the Eastern Paralyzed Veterans Association, the Sons of the American Legion, or the American Legion Auxiliary. In the case of a chapter or lodge of a not-for-profit corporation or a benevolent order qualifying as an organization described in section 501(c)(8) or 501(c)(10) of the United States internal revenue code, a member of another chapter or lodge of such not-for-profit corporation or benevolent order who has in his or her possession an identification card or other proof of membership shall be deemed to be a member. A club and a luncheon club shall appoint an alcoholic beverage officer from among its members who shall be responsible for filing all applications and other documents required to be submitted to the authority. The person appointed alcoholic beverage officer shall be subject to approval by the authority.

9-a. "Custom crush facility" means a licensed winery or farm winery which obtains grapes, fruits and other plants grown exclusively in New York state from, or on behalf of, other licensed wineries or farm wineries and crushes, processes, ferments, bottles or conducts any combination of such services for such other licensed wineries or farm wineries.

10. "Distiller" means any person who owns, occupies, carries on, works, conducts or operates any distillery either by himself or by his agent.

11. "Distillery" means and includes any place or premises wherein any liquors are manufactured for sale.

11-a. "Farm distillery" means and includes any place or premises located on a farm in New York state in which liquor is manufactured and sold, or any other place or premises in New York state in which liquor is manufactured primarily from farm and food products, as defined in subdivision two of section two hundred eighty-two of the agriculture and markets law, and such liquor is sold.

12. "Drug store" means a place registered by the New York state board of pharmacy for the sale of drugs.

12-a. "Farm winery" means and includes any place or premises, located on a farm in New York state, in which wine is manufactured and sold.

12-aa. "Farm" means the land, buildings and equipment used to produce, prepare and market crops, livestock and livestock products as a commercial enterprise. A farm may consist of one or more parcels of owned or rented land, which parcels may be contiguous or noncontiguous to each other.

12-aaa. "Farm brewery" means and includes any place or premises, located on a farm in New York state, in which New York state labelled beer is manufactured, stored and sold, or any other place or premises in New York state in which New York state labelled beer is manufactured, stored and sold.

12-b. "Felony" shall mean any criminal offense classified as a felony under the laws of this state or any criminal offense committed in any other state, district, or territory of the United States and classified as a felony therein which if committed within this state, would constitute a felony in this state.

12-c. "Government agency" means any department, division, board, bureau, commission, office, agency, authority or public corporation of the state or federal government or a county, city, town or village government within the state.

13. "Grocery store" means any retail establishment where foodstuffs are regularly and customarily sold in a bona fide manner for the consumption off the premises.

14. "Hotel" shall mean a building which is regularly used and kept open as such in bona fide manner for the feeding and lodging of guests, where all who conduct themselves properly and who are able and ready to pay for such services are received if there be accommodations for them. The term "hotel" shall also include an apartment hotel wherein apartments are rented for fixed periods of time, either furnished or unfurnished, where the keeper of such hotel regularly supplies food to the occupants thereof in a restaurant located in such hotel. "Hotel" shall also mean and include buildings (commonly called a motel) upon the same lot of land and owned or in possession under a lease in writing by the same person or firm who maintains such buildings for the lodging of guests and supplies them with food from a restaurant located upon the same premises.

* 14-a. "Custom beermakers' center" means a facility that provides one or more individuals with rental space, the use of equipment and storage facilities, and/or beer making supplies to manufacture beer for personal household use and not for resale in accordance with state and federal laws, rules, and regulations.

* NB Effective May 13, 2017

* 14-b. "Custom cidermakers' center" means a facility that provides one or more individuals with rental space, the use of equipment and storage facilities, and/or fruit to manufacture cider for personal household use and not for resale in accordance with state and federal laws, rules and regulations.

* NB Effective May 13, 2017

* 14-c. "Custom winemakers' center" means a facility that provides one or more individuals with rental space, the use of equipment and storage facilities, and/or fruit to manufacture wine for personal household use and not for resale in accordance with state and federal laws, rules and regulations.

* NB Effective May 13, 2017

15. "Liquor authority" and "authority" mean the state liquor authority provided for in this chapter.

17. "License" means a license issued pursuant to this chapter.

17-a. "Seven day license" means a license issued pursuant to this chapter and where the off premise retail license holder may remain open to the consumer all seven days of the week.

18. "Licensee" means any person to whom a license has been issued pursuant to this chapter.

19. "Liquor" means and includes any and all distilled or rectified spirits, brandy, whiskey, rum, gin, cordials or similar distilled alcoholic beverages, including all dilutions and mixtures of one or more of the foregoing.

20. "Manufacturer" means and includes a distiller, brewer, vintner and rectifier; "Manufacture" means and includes distilling, rectifying, brewing and operating a winery.

20-a. "New York state labelled wine" means wine made from grapes or other fruits, at least seventy-five percent the volume of which were grown in New York state.

20-b. "Micro-winery" means and includes any place or premises located on a farm in New York state in which wine or cider is manufactured and sold.

20-c. "New York state labelled liquor" means liquors made from fruit, vegetables, grain and grain products, honey, maple sap or other agricultural products, at least seventy-five percent the volume of which were grown or produced in New York state.

20-d. "New York state labelled beer" means:

(a) from the effective date of this subdivision until December thirty-first, two thousand eighteen, beer made with no less than twenty percent, by weight, of its hops grown in New York state and no less than twenty percent, by weight, of all of its other ingredients, excluding water, grown in New York state;

(b) from January first, two thousand nineteen until December thirty-first, two thousand twenty-three, beer made with no less than sixty percent, by weight, of its hops grown in New York state and no less than sixty percent, by weight, of all of its other ingredients, excluding water, grown in New York state; and

(c) from January first, two thousand twenty-four and thereafter, beer made with no less than ninety percent, by weight, of its hops grown in New York state and no less than ninety percent, by weight, of all of its other ingredients, excluding water, grown in New York state.

20-e. "New York state labelled cider" means cider made exclusively from apples or other pome fruits grown in New York state.

21. "Permittee" means any person to whom a permit has been issued pursuant to this chapter.

22. "Person" includes an individual, copartnership, corporations, society, joint stock company, alcoholic beverage officer appointed by a club or a luncheon club or limited liability company.

23. "Population" means the number of inhabitants as determined by the last preceding federal census.

24. "Rectifier" means and includes any person who rectifies, purifies or refines distilled spirits or wines by any process other than as provided for on distillery premises and every person who, without rectifying, purifying or refining distilled spirits, shall, by mixing such spirits, wine or other liquor with water or any materials, manufactures any imitation of or compounds liquors for sale under the name of whiskey, brandy, gin, rum, wine, spirits, cordials, bitters or any other name.

25. "Retail sale" or "sale at retail" means a sale to a consumer or to any person for any purpose other than for resale.

26. "Retailer" means any person who sells at retail any beverage for the sale of which a license is required under the provisions of this chapter.

27. "Restaurant" shall mean a place which is regularly and in a bona fide manner used and kept open for the serving of meals to guests for compensation and which has suitable kitchen facilities connected therewith, containing conveniences for cooking an assortment of foods, which may be required for ordinary meals, the kitchen of which must, at all times, be in charge of a chef with the necessary help, and kept in a sanitary condition with the proper amount of refrigeration for keeping of food on said premises and must comply with all the regulations of the local department of health. Restaurant shall include a motion picture theatre, movie theatre or other venue that shows motion pictures that meet the definitions of restaurant and meals, and all seating is at tables where meals are served. "Meals" shall mean the usual assortment of foods commonly ordered at various hours of the day; the service of such food and victuals only as sandwiches or salads shall not be deemed a compliance with this requirement. "Guests" shall mean persons who, during the hours when meals are regularly served therein, come to a restaurant for the purpose of obtaining, and actually order and obtain at such time, in good faith, a meal therein. Nothing in this subdivision contained, however, shall be construed to require that any food be sold or purchased with any beverage.

27-a. "Roadside farm market" means any retailer authorized to sell New York state labelled wine pursuant to section seventy-six-f of this chapter.

28. "Sale" means any transfer, exchange or barter in any manner or by any means whatsoever for a consideration, and includes and means all sales made by any person, whether principal, proprietor, agent, servant or employee of any alcoholic beverage and/or a warehouse receipt pertaining thereto. "To sell" includes to solicit or receive an order for, to keep or expose for sale, and to keep with intent to sell and shall include the delivery of any alcoholic beverage in the state.

29. "Spirits" means any beverage which contains alcohol obtained by distillation mixed with drinkable water and other substances in solution.

30. "Traffic in" includes to manufacture and sell any alcoholic beverage at wholesale or retail.

30-a. "Transfer" means the administrative processes involved in issuing a license to a new applicant for an existing licensed business. Transfer applicants shall be under contract with the existing licensee for purchase of the existing licensed business.

31. "Vehicle" shall include any device in, upon or by which any person or property is or may be transported or drawn upon a public highway, road, street or public place.

32. "Vessel" includes any ship or boat of any kind whatsoever, whether propelled by steam or otherwise and whether used as a sea-going vessel or on inland waters which is properly equipped for the service of alcoholic beverages.

33. "Vintner" means any person who owns, occupies, carries on, works, conducts or operates any winery either by himself or by his agent.

34. "Wholesale sale" or "sale at wholesale" means a sale to any person for purposes of resale.

35. "Wholesaler" means any person who sells at wholesale any beverage for the sale of which a license is required under the provisions of this chapter.

36. "Wine" means the product of the normal alcoholic fermentation of the juice of fresh, sound, ripe grapes, or other fruits or plants with the usual cellar treatment and necessary additions to correct defects due to climatic, saccharine and seasonal conditions, including champagne, sparkling and fortified wine of an alcoholic content not to exceed twenty-four per centum by volume. Wine produced from fruits or plants other than grapes shall include appropriate prefixes descriptive of the fruit or the product from which such wine was predominantly produced, and no other product shall be called "wine" unless designated as artificial or imitation wine.

36-a. "Wine product" means a beverage containing wine to which is added concentrated or unconcentrated juice, flavoring material, water, citric acid, sugar and carbon dioxide and containing not more than six per centum alcohol by volume, to which nothing other than such wine has been added to increase the alcoholic content of such beverage.

37. "Winery" means and includes any place or premises wherein wines are manufactured from any fruit or brandies distilled as the by-product of wine or other fruit or cordials compounded and also includes a winery for the manufacture of wine in any state other than New York state and which has and maintains a branch factory, office or storeroom within the state of New York and receives wine in this state consigned to a United States government bonded winery, warehouse or storeroom located within the state.

38. "Warehouse" means and includes a place in which alcoholic beverages are housed or stored.






Article 2 - (Alcoholic Beverage Control) LIQUOR AUTHORITY

10 - State liquor authority.

10. State liquor authority. There shall continue to be in the executive department an alcoholic beverage control division, the head of which shall be the state liquor authority whose members shall consist of a chairman and two commissioners, all of whom shall be citizens and residents of the state. The terms "state alcoholic beverage control board", "state board", "liquor authority", or "authority", wherever occurring in any of the provisions of this chapter or of any other law, or in any official books, records, instruments, rules or papers, shall hereafter mean and refer to the state liquor authority provided for in this section.



11 - Appointment of authority.

11. Appointment of authority. The members of the authority shall be appointed by the governor by and with the advice and consent of the senate. Not more than two members of the authority shall belong to the same political party. The chairman of the state alcoholic beverage control board heretofore appointed and designated by the governor and the remaining members of such board heretofore appointed by the governor shall continue to serve as chairman and members of the authority until the expiration of the respective terms for which they were appointed. Upon the expiration of such respective terms the successors of such chairman and members shall be appointed to serve for a term of three years each and until their successors have been appointed and qualified. The commissioners, other than the chairman shall, when performing the work of the authority, be compensated at a rate of two hundred sixty dollars per day, together with an allowance for actual and necessary expenses incurred in the discharge of their duties. The chairman shall receive an annual salary established in section one hundred sixty-nine of the executive law.



12 - Expenses.

12. Expenses. Each member of the authority shall be entitled to his expenses actually and necessarily incurred by him in the performance of his duties.



13 - Removal.

13. Removal. Any member of the authority may be removed by the governor for cause after an opportunity to be heard. A statement of the cause of his removal shall be filed by the governor in the office of the secretary of state.



14 - Vacancies; quorum.

14. Vacancies; quorum. 1. In the event of a vacancy caused by the death, resignation, removal or disability of any commissioner, the vacancy shall be filled by the governor by and with the advice and consent of the senate for the unexpired term.

2. (a) In the event of a vacancy caused by the death, resignation, removal, or disability of the chairman, the vacancy shall be filled by the governor by and with the advice and consent of the senate for the unexpired term. Notwithstanding any other provision of law to the contrary, the governor shall designate one of the commissioners to serve as acting chairman for a period not to exceed six months or until a successor chairman has been confirmed by the senate, whichever comes first. Upon the expiration of the six month term, if the governor has nominated a successor chairman, but the senate has not acted upon the nomination, the acting chairman can continue to serve as acting chairman for an additional ninety days or until the governor's successor chairman nomination is confirmed by the senate, whichever comes first.

(b) The governor shall provide immediate written notice to the temporary president of the senate of the designation of a commissioner as acting chairman.

(c) If (i) the governor has not nominated a successor chairman upon the expiration of the six month term or (ii) the senate does not confirm the governor's successor nomination within the additional ninety days, the commissioner designated as acting chairman shall no longer be able to serve as acting chairman and the governor is prohibited from extending the powers of that acting chairman or from designating another commissioner to serve as acting chairman.

(d) A commissioner serving as the acting chairman of the authority shall be deemed a state officer for purposes of section seventy-three of the public officers law.

3. A majority of the members of the authority shall constitute a quorum for the purpose of conducting the business thereof and a majority vote of all the members in office shall be necessary for action. Provided, however, that a commissioner designated as an acting chairman pursuant to subdivision two of section fourteen of this chapter shall have only one vote for purposes of conducting the business of the authority.



15 - Officers; employees; offices.

* 15. Officers; employees; offices. Investigators employed by the authority shall be deemed to be peace officers for the purpose of enforcing the provisions of this chapter or judgements or orders obtained for violation thereof, with all the powers set forth in section 2.20 of the criminal procedure law. The counsel, secretary, chief executive officer, assistant chief executive officers, confidential secretaries to commissioners and deputies shall be in the exempt class of the civil service. The other assistants, investigators and employees of the authority shall all be in the competitive class of the civil service. The authority shall continue to have its principal office in the city of Albany, and may maintain a branch office in the cities of New York and Buffalo and such other places as the chairman may deem necessary.

* NB Effective until July 18, 2018

* 15. Officers; employees; offices. The authority shall have power to appoint any necessary deputies, counsels, assistants, investigators, and other employees within the limits provided by appropriation. Investigators so employed by the Authority shall be deemed to be peace officers for the purpose of enforcing the provisions of the alcoholic beverage control law or judgements or orders obtained for violation thereof, with all the powers set forth in section 2.20 of the criminal procedure law. The counsel, secretary, chief executive officer, assistant chief executive officers, confidential secretaries to commissioners and deputies shall be in the exempt class of the civil service. The other assistants, investigators and employees of the authority shall all be in the competitive class of the civil service. The authority shall continue to have its principal office in the city of Albany, and may maintain a branch office in the cities of New York and Buffalo and such other places as it may deem necessary.

The authority shall establish appropriate procedures to insure that hearing officers are shielded from ex parte communications with alleged violators and their attorneys and from other employees of the authority and shall take such other steps as it shall deem necessary and proper to shield its judicial processes from unwarranted and inappropriate communications and attempts to influence.

* NB Effective July 18, 2018



16 - Disqualification of members and employees of authority.

16. Disqualification of members and employees of authority. No member of the authority or any officer, deputy, assistant, inspector or employee thereof shall have any interest, direct or indirect, either proprietary or by means of any loan, mortgage or lien, or in any other manner, in or on any premises where alcoholic beverages are manufactured or sold; nor shall he have any interest, direct or indirect, in any business wholly or partially devoted to the manufacture, sale, transportation or storage of alcoholic beverages, or own any stock in any corporation which has any interest, proprietary or otherwise, direct or indirect, in any premises where alcoholic beverages are manufactured or sold, or in any business wholly or partially devoted to the manufacture, sale, transportation or storage of alcoholic beverages, or receive any commission or profit whatsoever, direct or indirect, from any person applying for or receiving any license or permit provided for in this chapter, or hold any other public office in the state or in any political subdivision except upon the written permission of the liquor authority, such member of the authority or officer, deputy, assistant, inspector or employee thereof may hold the public office of notary public or member of a community board of education in the city school district of the city of New York. Any one who violates any of the provisions of this section shall be removed.



17 - Powers of the authority.

* 17. Powers of the authority. The authority shall have the following functions, powers and duties: 1. To issue or refuse to issue any license or permit provided for in this chapter.

2. To limit in its discretion the number of licenses of each class to be issued within the state or any political subdivision thereof, and in connection therewith to prohibit the acceptance of applications for such class or classes of licenses which have been so limited.

3. To revoke, cancel or suspend for cause any license or permit issued under this chapter and/or to impose a civil penalty for cause against any holder of a license or permit issued pursuant to this chapter. Any civil penalty so imposed shall not exceed the sum of ten thousand dollars as against the holder of any retail permit issued pursuant to sections ninety-five, ninety-seven, ninety-eight, ninety-nine-d, and paragraph f of subdivision one of section ninety-nine-b of this chapter, and as against the holder of any retail license issued pursuant to sections fifty-three-a, fifty-four, fifty-four-a, fifty-five, fifty-five-a, sixty-three, sixty-four, sixty-four-a, sixty-four-b, sixty-four-c, seventy-six-f, seventy-nine, eighty-one and eighty-one-a of this chapter, and the sum of thirty thousand dollars as against the holder of a license issued pursuant to sections fifty-three, sixty-one-a, sixty-one-b, seventy-six, seventy-six-a, and seventy-eight of this chapter, provided that the civil penalty against the holder of a wholesale license issued pursuant to section fifty-three of this chapter shall not exceed the sum of ten thousand dollars where that licensee violates provisions of this chapter during the course of the sale of beer at retail to a person for consumption at home, and the sum of one hundred thousand dollars as against the holder of any license issued pursuant to sections fifty-one, sixty-one, and sixty-two of this chapter. Any civil penalty so imposed shall be in addition to and separate and apart from the terms and provisions of the bond required pursuant to section one hundred twelve of this chapter. Provided that no appeal is pending on the imposition of such civil penalty, in the event such civil penalty imposed by the division remains unpaid, in whole or in part, more than forty-five days after written demand for payment has been sent by first class mail to the address of the licensed premises, a notice of impending default judgment shall be sent by first class mail to the licensed premises and by first class mail to the last known home address of the person who signed the most recent license application. The notice of impending default judgment shall advise the licensee: (a) that a civil penalty was imposed on the licensee; (b) the date the penalty was imposed; (c) the amount of the civil penalty; (d) the amount of the civil penalty that remains unpaid as of the date of the notice; (e) the violations for which the civil penalty was imposed; and (f) that a judgment by default will be entered in the supreme court of the county in which the licensed premises are located, or other court of civil jurisdiction or any other place provided for the entry of civil judgments within the state of New York unless the division receives full payment of all civil penalties due within twenty days of the date of the notice of impending default judgment. If full payment shall not have been received by the division within thirty days of mailing of the notice of impending default judgment, the division shall proceed to enter with such court a statement of the default judgment containing the amount of the penalty or penalties remaining due and unpaid, along with proof of mailing of the notice of impending default judgment. The filing of such judgment shall have the full force and effect of a default judgment duly docketed with such court pursuant to the civil practice law and rules and shall in all respects be governed by that chapter and may be enforced in the same manner and with the same effect as that provided by law in respect to execution issued against property upon judgments of a court of record. A judgment entered pursuant to this subdivision shall remain in full force and effect for eight years notwithstanding any other provision of law.

4. To fix by rule the standards of manufacture and fermentation in order to insure the use of proper ingredients and methods in the manufacture of alcoholic beverages to be sold or consumed in the state.

5. To hold hearings, subpoena witnesses, compel their attendance, administer oaths, to examine any person under oath and in connection therewith to require the production of any books or papers relative to the inquiry. A subpoena issued under this section shall be regulated by the civil practice law and rules.

6. To prohibit, at any time of public emergency, without previous notice or advertisement, the sale of any or all alcoholic beverages for and during the period of such emergency.

7. To delegate the powers provided in this section to the chairman, or to such other officers or employees as may be designated by the chairman.

8. To appoint such advisory groups and committees as it deems necessary to provide assistance to the authority to carry out the purposes and objectives of this chapter.

9. Upon receipt of a resolution adopted by a board of supervisors or a county legislative body requesting further restriction of hours of sale of alcoholic beverages within such county, and upon notice and hearing within such county, to approve or disapprove such hours within such county.

* NB Effective until July 18, 2018

* 17. Powers of the authority. The authority shall have the following functions, powers and duties: 1. To issue or refuse to issue any license or permit provided for in this chapter.

2. To limit in its discretion the number of licenses of each class to be issued within the state or any political subdivision thereof, and in connection therewith to prohibit the acceptance of applications for such class or classes of licenses which have been so limited.

3. To revoke, cancel or suspend for cause any license or permit issued under this chapter and/or to impose a civil penalty for cause against any holder of a license or permit issued pursuant to this chapter. Any civil penalty so imposed shall not exceed the sum of ten thousand dollars as against the holder of any retail permit issued pursuant to sections ninety-five, ninety-seven, ninety-eight, ninety-nine-d, and paragraph f of subdivision one of section ninety-nine-b of this chapter, and as against the holder of any retail license issued pursuant to sections fifty-three-a, fifty-four, fifty-four-a, fifty-five, fifty-five-a, sixty-three, sixty-four, sixty-four-a, sixty-four-b, sixty-four-c, seventy-six-f, seventy-nine, eighty-one, and eighty-one-a of this chapter, and the sum of thirty thousand dollars as against the holder of a license issued pursuant to sections fifty-three, sixty-one-a, sixty-one-b, seventy-six, seventy-six-a and seventy-eight of this chapter, provided that the civil penalty against the holder of a wholesale license issued pursuant to section fifty-three of this chapter shall not exceed the sum of ten thousand dollars where that licensee violates provisions of this chapter during the course of the sale of beer at retail to a person for consumption at home, and the sum of one hundred thousand dollars as against the holder of any license issued pursuant to sections fifty-one, sixty-one and sixty-two of this chapter. Any civil penalty so imposed shall be in addition to and separate and apart from the terms and provisions of the bond required pursuant to section one hundred twelve of this chapter. Provided that no appeal is pending on the imposition of such civil penalty, in the event such civil penalty imposed by the division remains unpaid, in whole or in part, more than forty-five days after written demand for payment has been sent by first class mail to the address of the licensed premises, a notice of impending default judgment shall be sent by first class mail to the licensed premises and by first class mail to the last known home address of the person who signed the most recent license application. The notice of impending default judgment shall advise the licensee: (a) that a civil penalty was imposed on the licensee; (b) the date the penalty was imposed; (c) the amount of the civil penalty; (d) the amount of the civil penalty that remains unpaid as of the date of the notice; (e) the violations for which the civil penalty was imposed; and (f) that a judgment by default will be entered in the supreme court of the county in which the licensed premises are located, or other court of civil jurisdiction, or any other place provided for the entry of civil judgments within the state of New York unless the division receives full payment of all civil penalties due within twenty days of the date of the notice of impending default judgment. If full payment shall not have been received by the division within thirty days of mailing of the notice of impending default judgment, the division shall proceed to enter with such court a statement of the default judgment containing the amount of the penalty or penalties remaining due and unpaid, along with proof of mailing of the notice of impending default judgment. The filing of such judgment shall have the full force and effect of a default judgment duly docketed with such court pursuant to the civil practice law and rules and shall in all respects be governed by that chapter and may be enforced in the same manner and with the same effect as that provided by law in respect to execution issued against property upon judgments of a court of record. A judgment entered pursuant to this subdivision shall remain in full force and effect for eight years notwithstanding any other provision of law.

4. To remove any employee of the authority for cause, after giving such employee a copy of the charges against him in writing, and an opportunity to be heard thereon. Any action taken under this subdivision shall be subject to and in accordance with the civil service law.

5. To fix by rule the standards of manufacture and fermentation in order to insure the use of proper ingredients and methods in the manufacture of alcoholic beverages to be sold or consumed in the state.

6. To hold hearings, subpoena witnesses, compel their attendance, administer oaths, to examine any person under oath and in connection therewith to require the production of any books or papers relative to the inquiry. A subpoena issued under this section shall be regulated by the civil practice law and rules.

7. To prohibit, at any time of public emergency, without previous notice or advertisement, the sale of any or all alcoholic beverages for and during the period of such emergency.

8. To make an annual report to the governor and the legislature of its activities for the preceding year.

8-a. On and after January first, two thousand the report provided for in subdivision eight of this section shall include an evaluation of the effectiveness of the prohibition on the sale of alcohol to persons under the age of twenty-one as provided in section sixty-five-b of this chapter with particular emphasis on the provisions of subdivisions one, two, three, four and five of section sixty-five-b, subdivision five of section one hundred nineteen and subdivision six of section sixty-five of this chapter, paragraph (b) of subdivision seven of section 170.55 of the criminal procedure law and subdivision (f) of section 19.07 of the mental hygiene law.

8-b. On and after January first, two thousand eleven, the report provided for in subdivision eight of this section shall include information related to the number of licenses applied for and the length of time required for the approval or denial of such retail license applied for pursuant to subdivision two-c of section sixty-one, section sixty-four, section seventy-six, section seventy-six-a, section seventy-six-c, section seventy-six-d, and section seventy-six-f of this chapter.

9. The powers provided in this section may be delegated by the authority to the chairman, or to such other officers or employees as may be designated by the chairman.

10. To appoint such advisory groups and committees as it deems necessary to provide assistance to the authority to carry out the purposes and objectives of this chapter.

11. Upon receipt of a resolution adopted by a board of supervisors or a county legislative body requesting further restriction of hours of sale of alcoholic beverages within such county, and upon notice and hearing within such county, to approve or disapprove such hours within such county.

12. To develop and establish minimum criteria for alcohol training awareness programs which may be given and administered by schools; other entities including trade associations whose members are engaged in or involved in the retail sale of alcoholic beverages; national and regional franchisors who have granted at least five franchises in the state which are licensed to sell beer at retail for off-premises consumption; licensees authorized to sell alcoholic beverages at retail for off-premises consumption operating five or more licensed premises; and persons interested, whether as an individual proprietor or partner or officer or member of a limited liability company, in five or more licensees authorized to sell alcoholic beverages at retail for off-premises consumption. The authority shall provide for the issuance of certificates of approval to all certified alcohol training awareness programs. Certificates of approval may be revoked by the authority for failure to adhere to the authority's rules and regulations. Such rules and regulations shall afford those who have been issued a certificate of approval an opportunity for a hearing prior to any determination of whether such certificate should be revoked.

No licensee shall be required to apply for any such certificate or renewal certificate and the licensee may voluntarily surrender such a certificate or renewal certificate at any time. A fee in the amount of nine hundred dollars shall be paid to the authority with each application for a certificate of approval or renewal certificate. The authority shall promptly refund such fee to an applicant whose application was denied. Each certificate of approval and renewal thereof shall be issued for a period of three years. To effectuate the provisions of this subdivision, the authority is empowered to require in connection with an application the submission of such information as the authority may direct; to prescribe forms of applications and of all reports which it deems necessary to be made by any applicant or certificate holder; to conduct investigations; to require the maintenance of such books and records as the authority may direct; to revoke, cancel, or suspend for cause any certificate provided for in this subdivision. Each entity authorized to give and administer an alcohol training awareness program shall issue certificates of completion to all licensees and employees who successfully complete such an approved alcohol training awareness program. Such entity shall regularly transmit to the authority the names, addresses and dates of attendance of all the licensees and employees of licensees who successfully complete an approved alcohol training awareness program. Such transmittal shall be in a form and manner prescribed by the authority. The authority shall adopt rules and regulations to effectuate the provisions of this subdivision, including the minimum requirements for the curriculum of each such training program and the regular ongoing training of employees holding certificates of completion or renewal certificates. Such rules and regulations shall include the minimum requirements for a separate curriculum for licensees and their employees authorized to sell alcoholic beverages at retail for off-premises consumption, minimum requirements for a separate curriculum for licensees and their employees authorized to sell alcoholic beverages at retail for on-premises consumption, and the form of a certificate of completion or renewal thereof to be issued in respect to each such type of program. A certificate of completion or renewal thereof issued by an entity authorized to give and administer an alcohol training awareness program pursuant to this subdivision to licensees and their employees authorized to sell alcoholic beverages at retail for off-premises consumption shall not be invalidated by a change of employment to another such licensee. A certificate of completion or renewal thereof issued by an entity authorized to give and administer an alcohol training awareness program pursuant to this subdivision to licensees and their employees authorized to sell alcoholic beverages at retail for on-premises consumption shall not be invalidated by a change of employment to another such licensee. Attendance at any course established pursuant to this section shall be in person, through distance learning methods, or through an internet based online program.

13. To study and report to the governor and the legislature bi-ennially on or before February first of each year concerning:

(a) recommendations to reduce the number and type of licenses, and to establish a uniform, statewide schedule of fees, such recommendations to include the development of a master application form for all licenses, with specific exhibits required for specific licenses, as appropriate, as well as recommendations on a non-refundable application fee set at a level which will cover the cost of the review and which would be applied against the first year license fee if the application is granted;

(b) recommendations to simplify license renewal procedures;

(c) recommendations to streamline the processing of applications and to eliminate duplication of reviews, such recommendations to include uniform standards for application review and decision which shall seek to assure that the review is as objective as possible and to narrow the discretion of the authority or of any reviewer employed by the authority;

(d) the extent to which quality of life issues, such as noise level, vehicular traffic and parking are considered in licensing decisions, particularly as such issues pertain to proceedings pursuant to subdivision seven of section sixty-four of this chapter;

(e) recommendations to improve enforcement methodologies in order to protect the health and safety of residents of communities experiencing persistent problems in the operation of retail establishments;

(f) recommendations concerning the addition of field enforcement personnel and the ratios of such field enforcement personnel to the total numbers of licensees that in the view of the authority would be appropriate to insure compliance with the law. Such study shall provide a detailed analysis of the costs and projected revenues to be obtained from the addition of such field enforcement personnel;

(g) such other observations and recommendations concerning the activities of the authority as will improve its effectiveness and efficiency including the utilization of on-line services to provide information on a fee-for-service basis; and

(h) provide information concerning the name, total quantity and total price of wine purchased from New York state and out-of-state wineries and farm wineries, and such other information on and recommendations concerning interstate wine shipment.

14. For state fiscal year two thousand nine--two thousand ten, the authority shall, within amounts appropriated therefore, improve and update their information technology in order to meet federal security requirements and to assist in the processing of license and/or permit applications and renewals.

* NB Effective July 18, 2018



18 - Powers and duties of the chairman.

* 18. Powers and duties of the chairman. The chairman shall have the following functions, powers and duties:

1. To exercise the powers and perform the duties in relation to the administration of the division of alcoholic beverage control as are not specifically vested by this chapter in the state liquor authority, including but not limited to budgetary and fiscal matters.

2. To preside at all meetings of the authority and perform the administrative functions of the authority.

3. To appoint any necessary deputies, counsels, assistants, investigators, and other employees within the limits provided by appropriation.

4. To remove any employee of the authority for cause, after giving such employee a copy of the charges against him or her in writing, and an opportunity to be heard thereon. Any action taken under this subdivision shall be subject to and in accordance with the civil service law.

5. To keep records in such form as he or she may prescribe of all licenses and permits issued and revoked within the state; such records shall be so kept as to provide ready information as to the identity of all licensees including the names of the officers and directors of corporate licensees and the location of all licensed premises. The chairman may, with the approval of the commissioner of taxation and finance, contract to furnish copies of the records of licenses and permits of each class and type issued within the state or any political subdivision thereof, for any license or permit year or term of years not exceeding five years.

6. To inspect or provide for the inspection of any premises where alcoholic beverages are manufactured or sold.

7. To prescribe forms of applications for licenses and permits under this chapter and of all reports deemed necessary by the authority.

8. To delegate to the officers and employees of the authority such of his or her powers and duties as he or she may determine.

9. To establish appropriate procedures to insure that hearing officers are shielded from ex parte communications with alleged violators and their attorneys and from other employees of the authority and shall take such other steps as it shall deem necessary and proper to shield its judicial processes from unwarranted and inappropriate communications and attempts to influence.

10. To develop and establish minimum criteria for alcohol training awareness programs which may be given and administered by schools; other entities including trade associations whose members are engaged in or involved in the retail sale of alcoholic beverages; national and regional franchisors who have granted at least five franchises in the state which are licensed to sell beer at retail for off-premises consumption; licensees authorized to sell alcoholic beverages at retail for off-premises consumption operating five or more licensed premises; and persons interested, whether as an individual proprietor or partner or officer or member of a limited liability company, in five or more licensees authorized to sell alcoholic beverages at retail for off-premises consumption. The authority shall provide for the issuance of certificates of approval to all certified alcohol training awareness programs. Certificates of approval may be revoked by the authority for failure to adhere to the authority's rules and regulations. Such rules and regulations shall afford those who have been issued a certificate of approval an opportunity for a hearing prior to any determination of whether such certificate should be revoked.

No licensee shall be required to apply for any such certificate or renewal certificate and the licensee may voluntarily surrender such a certificate or renewal certificate at any time. A fee in the amount of nine hundred dollars shall be paid to the authority with each application for a certificate of approval or renewal certificate. The authority shall promptly refund such fee to an applicant whose application was denied. Each certificate of approval and renewal thereof shall be issued for a period of three years. To effectuate the provisions of this subdivision, the authority is empowered to require in connection with an application the submission of such information as the authority may direct; to prescribe forms of applications and of all reports which it deems necessary to be made by any applicant or certificate holder; to conduct investigations; to require the maintenance of such books and records as the authority may direct; to revoke, cancel, or suspend for cause any certificate provided for in this subdivision. Each entity authorized to give and administer an alcohol training awareness program shall issue certificates of completion to all licensees and employees who successfully complete such an approved alcohol training awareness program. Such entity shall regularly transmit to the authority the names, addresses and dates of attendance of all the licensees and employees of licensees who successfully complete an approved alcohol training awareness program. Such transmittal shall be in a form and manner prescribed by the authority. The authority shall adopt rules and regulations to effectuate the provisions of this subdivision, including the minimum requirements for the curriculum of each such training program and the regular ongoing training of employees holding certificates of completion or renewal certificates. Such rules and regulations shall include the minimum requirements for a separate curriculum for licensees and their employees authorized to sell alcoholic beverages at retail for off-premises consumption, minimum requirements for a separate curriculum for licensees and their employees authorized to sell alcoholic beverages at retail for on-premises consumption, and the form of a certificate of completion or renewal thereof to be issued in respect to each such type of program. A certificate of completion or renewal thereof issued by an entity authorized to give and administer an alcohol training awareness program pursuant to this subdivision to licensees and their employees authorized to sell alcoholic beverages at retail for off-premises consumption shall not be invalidated by a change of employment to another such licensee. A certificate of completion or renewal thereof issued by an entity authorized to give and administer an alcohol training awareness program pursuant to this subdivision to licensees and their employees authorized to sell alcoholic beverages at retail for on-premises consumption shall not be invalidated by a change of employment to another such licensee. Attendance at any course established pursuant to this section shall be in person, through distance learning methods, or through an internet based online program.

11. To make an annual report to the governor and the legislature of its activities for the preceding year.

12. On and after January first, two thousand twelve, the report provided for in subdivision eleven of this section shall include an evaluation of the effectiveness of the prohibition on the sale of alcohol to persons under the age of twenty-one as provided in section sixty-five-b of this chapter with particular emphasis on the provisions of subdivisions one, two, three, four and five of section sixty-five-b, subdivision five of section one hundred nineteen and subdivision six of section sixty-five of this chapter, paragraph (b) of subdivision seven of section 170.55 of the criminal procedure law and subdivision (f) of section 19.07 of the mental hygiene law.

13. On and after January first, two thousand twelve, the report provided for in subdivision eleven of this section shall include information related to the number of licenses applied for and the length of time required for the approval or denial of such retail license applied for pursuant to subdivision two-c of section sixty-one, section sixty-four, section seventy-six, section seventy-six-a, section seventy-six-c, and section seventy-six-d of this chapter.

14. To study and report to the governor and the legislature biennially on or before February first of each year concerning:

(a) recommendations to reduce the number and type of licenses, and to establish a uniform, statewide schedule of fees, such recommendations to include the development of a master application form for all licenses, with specific exhibits required for specific licenses, as appropriate, as well as recommendations on a non-refundable application fee set at a level which will cover the cost of the review and which would be applied against the first year license fee if the application is granted;

(b) recommendations to simplify license renewal procedures;

(c) recommendations to streamline the processing of applications and to eliminate duplication of reviews, such recommendations to include uniform standards for application review and decision which shall seek to assure that the review is as objective as possible and to narrow the discretion of the authority or of any reviewer employed by the authority;

(d) the extent to which quality of life issues, such as noise level, vehicular traffic and parking are considered in licensing decisions, particularly as such issues pertain to proceedings pursuant to subdivision seven of section sixty-four of this chapter;

(e) recommendations to improve enforcement methodologies in order to protect the health and safety of residents of communities experiencing persistent problems in the operation of retail establishments;

(f) recommendations concerning the addition of field enforcement personnel and the ratios of such field enforcement personnel to the total numbers of licensees that in the view of the authority would be appropriate to insure compliance with the law. Such study shall provide a detailed analysis of the costs and projected revenues to be obtained from the addition of such field enforcement personnel;

(g) such other observations and recommendations concerning the activities of the authority as will improve its effectiveness and efficiency including the utilization of on-line services to provide information on a fee-for-service basis; and

(h) provide information concerning the name, total quantity and total price of wine purchased from New York state and out-of-state wineries and farm wineries, and such other information on and recommendations concerning interstate wine shipment.

15. For state fiscal year two thousand twelve--two thousand thirteen, the authority shall, within amounts appropriated therefor, improve and update their information technology in order to meet federal security requirements and to assist in the processing of license and/or permit applications and renewals.

* NB Effective until July 18, 2018

* 18. Powers and duties of the chairman. The chairman shall have the following functions, powers and duties:

1. To exercise the powers and perform the duties in relation to the administration of the division of alcoholic beverage control as are not specifically vested by this chapter in the state liquor authority.

2. To preside at all meetings of the authority and perform the administrative functions of the authority.

3. To keep records in such form as he may prescribe of all licenses and permits issued and revoked within the state; such records shall be so kept as to provide ready information as to the identity of all licensees including the names of the officers and directors of corporate licensees and the location of all licensed premises. The chairman may, with the approval of the commissioner of taxation and finance, contract to furnish copies of the records of licenses and permits of each class and type issued within the state or any political subdivision thereof, for any license or permit year or term of years not exceeding five years.

4. To inspect or provide for the inspection of any premises where alcoholic beverages are manufactured or sold.

5. To prescribe forms of applications for licenses and permits under this chapter and of all reports deemed necessary by the authority.

6. To delegate to the officers and employees of the division such of his powers and duties as he may determine.

* NB Effective July 18, 2018



19 - Oath of office.

19. Oath of office. Each member of the authority shall, before entering upon his duties, take and file an oath of office as prescribed by section ten of the public officers law.






Article 4 - (Alcoholic Beverage Control) SPECIAL PROVISIONS RELATING TO BEER

50 - Kinds of licenses.

50. Kinds of licenses. The following kinds of licenses may be issued for the brewing and sale of beer:

1. Brewer's licenses;

2. Brewer's retail licenses;

3. Wholesaler's licenses;

4. Vendor's licenses;

5. Licenses to sell beer at retail for consumption off the premises; and

6. Licenses to sell beer at retail for consumption on the premises.



51 - Brewer's license.

51. Brewer's license. 1. Any person may apply to the liquor authority for a license to brew beer within this state for sale. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application, it shall issue a license in such form as shall be determined by its rules. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to brew beer in the premises therein specifically licensed.

2. Such a license shall authorize the sale from the licensed premises of the beer brewed by such licensee to duly licensed wholesalers, retailers and permittees in this state, and to sell or deliver such beer to persons outside the state pursuant to the laws of the place of such sale or delivery. A person holding a brewer's license may apply for a license to sell beer brewed by him at wholesale at premises other than those designated in the brewery license and the provisions of this article relative to wholesaler's licenses shall apply so far as applicable to such application.

3. A licensed brewer may, under such rules as may be adopted by the liquor authority, sell beer at retail in bulk by the keg, cask or barrel for consumption and not for resale at a clam-bake, barbeque, picnic, outing or other similar outdoor gathering at which more than fifty persons are assembled.

3-a. A licensed brewer may at the licensed premises conduct tastings of, and sell at retail for consumption on or off the licensed premises, any beer manufactured by the licensee or any New York state labeled beer. Provided, however, that for tastings and sales for on-premises consumption, the licensee shall regularly keep food available for sale or service to its retail customers for consumption on the premises. A licensee providing the following shall be deemed in compliance with this provision: (i) sandwiches, soups or other such foods, whether fresh, processed, pre-cooked or frozen; and/or (ii) food items intended to complement the tasting of alcoholic beverages, which shall mean a diversified selection of food that is ordinarily consumed without the use of tableware and can be conveniently consumed while standing or walking, including but not limited to: cheeses, fruits, vegetables, chocolates, breads, mustards and crackers. All of the provisions of this chapter relative to licenses to sell beer at retail for consumption on and off the premises shall apply so far as applicable to such licensee.

4. A licensed brewery may operate a restaurant, hotel, catering establishment, or other food and drinking establishment in or adjacent to the licensed premises and sell at such place, at retail for consumption on the premises, beer manufactured by the licensee and any New York state labeled beer. All of the provisions of this chapter relative to licenses to sell beer at retail for consumption on the premises shall apply so far as applicable to such licensee. Notwithstanding any other provision of law, the licensed brewer may apply to the liquor authority for a license to sell beer, wine or liquor at retail for consumption on the premises at such establishment. All of the provisions of this chapter relative to licenses to sell beer, wine or liquor at retail for consumption on the premises shall apply so far as applicable to such application.

5. A licensed brewer whose annual production is less than sixty thousand barrels may apply to the liquor authority for a permit to sell beer in a sealed container for off-premises consumption at the state fair, at recognized county fairs and at farmers' markets operated on a not-for-profit basis. As a condition of the permit a representative from the brewer must be present at the time of sale.

5-a. Except as otherwise provided in subdivisions three, four, five and six-a of this section and except as provided in section fifty-two of this article no brewer shall sell any beer, wine or liquor at retail.

6. Notwithstanding the provisions of subdivision one of section one hundred one of this chapter the authority may issue a brewer's license pursuant to this section for a premises which shall be located wholly within the town of Hyde Park, county of Dutchess, state of New York, known and designated as Lot No. 1 shown on a map entitled "Subdivision for Piney" filed in the Dutchess County Clerk's Office as Map No. 8764, being more particularly bounded and described as follows:

BEGINNING at a point on the easterly line of State Highway Route 9 (also known as Albany Post Road) at the northwest corner of the herein described parcel and the southwest corner of the lands now or formerly of Friendly Ice Cream Corp.; thence along the division line between the herein described parcel and the last mentioned lands; South 77 deg 10' 10" East 310.17 feet to the northeast corner of the herein described parcel and the southeast corner of the last mentioned lands at a point on the westerly line of other lands of Fernando Piney which are designated as Lot No. 1 as shown of Filed Map 5678; thence along the division line between the herein described parcel and the last described lands of Piney. South 06 deg 34' 20" West 157.76 feet to the southeast corner of the herein described parcel and the northeast corner of Lot No. 2 as shown on Filed Map No. 8764; thence along the northerly line of Lot No. 2 as shown on the last mentioned filed map. North 81 deg 25' 42" West 155.26 feet and South 87 deg 45' 20" West 155.00 feet to the southwest corner of Lot No. 1 and the northwest corner of Lot No. 2 at a point on the easterly line of State Highway Route 9; thence along the easterly line of State Highway Route 9. North 06 deg 34' 20" East 210.00 feet to the point of beginning. Being the same premises as conveyed to Anthony Lobianco, Joseph Lobianco and Carmelo DeCicco by deed of Universal Land Abstract, as agent of the grantor, Fernando Piney, dated March 21, 1995 and recorded in the office of the Dutchess County Clerk on such date as Receipt no. R12437, Batch record no. A00209; Being the same premises as conveyed to Angela DeCicco by deed of Schirmer Hrdlicka & Strohsahl, as agent of the grantor, Carmelo DeCicco, dated November 17, 2003 and recorded in the office of the Dutchess County Clerk on December 9, 2004 as document no. 02 2004 12028, Receipt no. R98669, Batch record no. C00440.

6-a. A licensed brewer producing New York state labelled beer may:

(a) sell such beer to licensed farm distillers, farm wineries, farm cideries and farm breweries. All such beer sold by the licensee shall be securely sealed and have attached thereto a label as shall be required by section one hundred seven-a of this chapter;

(c) sell such beer at retail for consumption off the premises at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis;

(e) apply for a permit to conduct tastings away from the licensed premises of such beer. Such permit shall be valid throughout the state and may be issued on an annual basis or for individual events. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary. Tastings shall be conducted subject to the following conditions:

(i) tastings shall be conducted by an official agent, representative or solicitor of the licensee. Such agent, representative or solicitor shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a tasting of beer or cider as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the licensee.

(f) if it holds a tasting permit issued pursuant to paragraph (e) of this subdivision, apply to the authority for a permit to sell such beer, for consumption off the premises, during such tastings in premises licensed under sections sixty-four, sixty-four-a, eighty-one and eighty-one-a of this chapter. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary.

7. Notwithstanding any contrary provision of law or of any rule or regulation promulgated pursuant thereto, and in addition to the activities which may otherwise be carried on by any person licensed as a brewer under this chapter, such person may, on the premises designated in such license: (a) produce, package, bottle, sell and deliver soft drinks and other non-alcoholic beverages, vitamins, malt, malt sirup, and other by-products; (b) dry spent grain from the brewery; (c) recover carbon dioxide and yeast; (d) store bottles, packages and supplies necessary or incidental to all such operations; (e) package, bottle, sell and deliver wine products; (f) allow for the premises including space and equipment to be rented by a licensed tenant brewer for the purposes of alternation; and (g) manufacture, produce, blend, package, bottle, purchase, sell and deliver alcoholic beverages. If any licensed brewer desires to engage in any of the activities in paragraph (a), (b), (c), (d) or (e) of this subdivision which (a) require the use of by-products or wastage from the production of beer, or utilize buildings, room-areas or equipment not fully employed in the production of beer; or (b) are reasonably necessary to realize the maximum benefit from the premises and equipment and to reduce the overhead of the brewery; or (c) are in the public interest because of emergency conditions; or (d) involve experiments or research projects related to equipment, materials, processes, products, by-products or wastage of the brewery, he shall submit an application so to do to the liquor authority, on forms prescribed and furnished by it. If the authority determines that the activities specified in the application will not impede the effective administration of the alcoholic beverage control law, it may approve such application, subject to such restrictions or modifications, and in such manner and form as it may determine, and no brewer licensed under this chapter shall engage in any such activities without the prior approval of the authority. Provided, however, if the licensed brewer desires to engage in any activities identified in paragraph (f) or (g) of this subdivision the licensee shall submit an application to do so to the liquor authority, on forms prescribed and furnished by it. If the authority determines that the activities specified in the application will not impede the effective administration of this chapter, it may approve such application, subject to such restrictions or modifications, and in such manner and form as it may determine. The approval of such application shall be subject to the imposition of such additional license fees for such activities identified in paragraph (g) of this subdivision consistent with the manufacture of any alcoholic beverages under this article and articles five and six of this chapter. The liquor authority is hereby authorized to adopt such rules and regulations as it may determine necessary to effectuate the provisions of this subdivision.

8. (a) A licensee or his or her employee, or a brewer or manufacturer as defined in section three of this chapter or its employee or representative, or an importer having a basic permit as required by section 1.20 of title 27 of the code of federal regulations or its employee or representative, may obtain a permit to serve small samples of beer or malt beverages he or she produces or imports at establishments licensed under section fifty-four or fifty-four-a of this article. Furthermore such permit may also be obtained for serving small samples of beer or malt beverages produced or imported by such licensee, brewer, manufacturer or importer at annual fairs sponsored by agricultural and horticultural societies as defined in section fourteen hundred nine of the not-for-profit corporation law, and for sampling at the licensed premises of the holder of a wholesaler's license under section fifty-three of this article issued or renewed prior to July first, nineteen hundred sixty, and thereafter renewed or transferred, which authorizes the holder thereof to sell beer at retail to a person for consumption in his or her home. For purposes of this paragraph, a representative shall not include a person licensed under section fifty-three of this article or his or her employees.

(b) The fee for a temporary brewer tasting permit shall be twenty dollars and shall be issued by the authority and dated for its period of use, which shall not exceed three days. An applicant for such permit may also apply for an annual brewer tasting permit for a fee of one thousand dollars which shall be issued by the authority.

(c) Tastings at such licensed establishments or annual fairs shall be conducted only within the hours fixed by or pursuant to this chapter, during which alcoholic beverages may be lawfully sold or permitted upon premises licensed to sell beer or malt beverages for off-premises consumption.

(d) A licensee or his or her employee may provide small samples of beer or malt beverages he or she produces at their licensed establishment. No permit shall be required for a licensee or his or her employee to provide small samples of beer or malt beverages when served at his or her licensed establishment.

(e) Each serving at tastings shall be served only by the brewer or importer or his or her employee and shall be limited to three ounces or less of a brand of beer or malt beverage produced by the brewer or by the importer and no consumer of legal age shall be provided or given more than two servings of such brands offered for tasting.

(f) All beer or other malt beverages served pursuant to a permit issued under this subdivision shall have been purchased by the retail licensee upon whose premises the serving of samples is taking place.

(g) A brewer or importer to whom a permit is issued pursuant to this subdivision may not be assessed a fee or charge by the retail licensee upon whose premises the serving is taking place for the privilege of serving such samples.

(h) The brewer or importer, or his or her employee serving such samples, shall be responsible for ensuring that such samples are only served to individuals legally eligible to consume alcoholic beverages in this state.

(i) Any liability stemming from a right of action resulting from the sampling of beer or other malt beverages as authorized by this subdivision, and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the brewer or importer.

(j) The authority is authorized and directed to provide such forms to a brewer or importer to obtain the necessary temporary brewer tasting permit and promulgate such rules and regulations, as it deems necessary or appropriate to implement the provisions of this subdivision to protect the health, safety and welfare of the people of this state.

9. A brewery shall manufacture at least fifty barrels of beer annually.



51-A - Farm brewery license.

51-a. Farm brewery license. 1. Any person may apply to the authority for a farm brewery license as provided for in this section to brew beer within this state for sale. Such application shall be in writing and verified and shall contain such information as the authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the authority grants the application, it shall issue a license in such form as shall be determined by its rules. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to brew beer in the premises therein specifically licensed.

2. A farm brewery license shall authorize the holder thereof to operate a brewery for the manufacture of New York state labelled beer. Such a license shall also authorize the licensee to:

(a) manufacture New York state labelled cider;

(b) sell in bulk beer and cider manufactured by the licensee to any person licensed to manufacture alcoholic beverages in this state or to a permittee engaged in the manufacture of products which are unfit for beverage use;

(c) sell or deliver beer and cider manufactured by the licensee to persons outside the state pursuant to the laws of the place of such delivery;

(d) sell beer and cider manufactured by the licensee to wholesalers and retailers licensed in this state to sell such beer and cider, licensed farm distillers, licensed farm wineries, licensed farm cideries and any other licensed farm brewery. All such beer and cider sold by the licensee shall be securely sealed and have attached thereto a label as shall be required by section one hundred seven-a of this chapter;

(e) sell at the licensed premises beer and cider manufactured by the licensee or any other licensed farm brewery, and wine and spirits manufactured by any licensed farm winery or farm distillery, at retail for consumption on or off the licensed premises;

(f) conduct tastings at the licensed premises of beer and cider manufactured by the licensee or any other licensed farm brewery;

(g) operate a restaurant, hotel, catering establishment, or other food and drinking establishment in or adjacent to the licensed premises and sell at such place, at retail for consumption on the premises, beer and cider manufactured by the licensee and any New York state labeled beer or New York state labeled cider. All of the provisions of this chapter relative to licenses to sell beer at retail for consumption on and off the premises shall apply so far as applicable to such licensee. Notwithstanding any other provision of law, the licensed farm brewery may apply to the authority for a license under this chapter to sell other alcoholic beverages at retail for consumption on the premises at such establishment;

(h) sell beer and cider manufactured by the licensee or any other licensed farm brewery at retail for consumption off the premises, at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis;

(i) conduct tastings of and sell at retail for consumption off the premises New York state labelled wine manufactured by a licensed winery or licensed farm winery;

(j) conduct tastings of and sell at retail for consumption off the premises New York state labelled cider manufactured by a licensed cider producer or licensed farm cidery;

(k) conduct tastings of and sell at retail for consumption off the premises New York state labelled liquor manufactured by a licensed distiller or licensed farm distiller; provided, however, that no consumer may be provided, directly or indirectly: (i) with more than three samples of liquor for tasting in one calendar day; or (ii) with a sample of liquor for tasting equal to more than one-quarter fluid ounce; and

(l) engage in any other business on the licensed premises subject to such rules and regulations as the authority may prescribe. Such rules and regulations shall determine which businesses will be compatible with the policy and purposes of this chapter and shall consider the effect of particular businesses on the community and area in the vicinity of the farm brewery licensee.

3. (a) A farm brewery licensee may apply for a permit to conduct tastings away from the licensed premises of beer and cider produced by the licensee. Such permit shall be valid throughout the state and may be issued on an annual basis or for individual events. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary.

(b) Tastings shall be conducted subject to the following limitations:

(i) tastings shall be conducted by an official agent, representative or solicitor of one or more farm breweries. Such agent, representative or solicitor shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a tasting of beer or cider as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the farm brewery.

4. A licensed farm brewery holding a tasting permit issued pursuant to subdivision three of this section may apply to the authority for a permit to sell beer and cider produced by such farm brewery, by the bottle, during such tastings in premises licensed under sections sixty-four, sixty-four-a, eighty-one and eighty-one-a of this chapter. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary.

5. A licensed farm brewery may, under such rules as may be adopted by the authority, sell beer or cider manufactured by the licensee or any other licensed farm brewery at retail in bulk by the keg, cask or barrel for consumption and not for resale at a clam-bake, barbeque, picnic, outing or other similar outdoor gathering at which more than fifty persons are assembled.

6. A licensed farm brewery may apply to the authority for a license to sell liquor and/or wine at retail for consumption on the premises in a restaurant owned by him and conducted and operated by the licensee in or adjacent to its farm brewery. All of the provisions of this chapter relative to licenses to sell liquor or wine at retail or consumption on the premises shall apply so far as applicable.

7. A farm brewery license shall authorize the holder thereof to manufacture, bottle and sell food condiments and products such as mustards, sauces, hop seasonings, beer nuts, and other hops and beer related foods in addition to beer and hop soaps, hop pillows, hop wreaths and other such food and crafts on and from the licensed premises. Such license shall authorize the holder thereof to store and sell gift items in a tax-paid room upon the licensed premises incidental to the sale of beer. These gift items shall be limited to the following categories:

(a) non-alcoholic beverages for consumption on or off premises, including but not limited to bottled water, juice and soda beverages;

(b) food items for the purpose of complementing beer and cider tastings, which shall mean a diversified selection of food that is ordinarily consumed without the use of tableware and can be conveniently consumed while standing or walking. Such food items shall include but not be limited to: cheeses, fruits, vegetables, chocolates, breads, mustards and crackers;

(c) food items, which shall include locally produced farm products and any food or food product not specifically prepared for immediate consumption upon the premises. Such food items may be combined into a package containing cider, beer and/or hop related products;

(d) beer supplies and accessories, which shall include any item utilized for the storage, serving or consumption of beer or for decorative purposes. These supplies may be sold as single items or may be combined into a package containing beer;

(e) beer-making equipment and supplies including, but not limited to, home beer-making or homebrewing kits, filters, bottling equipment, hops, barley, yeasts, chemicals and other beer additives, and books or other written material to assist beer-makers and home beer-makers or homebrewers to produce and bottle beer;

(f) souvenir items, which shall include, but not be limited to artwork, crafts, clothing, agricultural products and any other articles which can be construed to propagate tourism within the region.

8. Notwithstanding any provision of this chapter to the contrary, any farm brewery licensee may charge for tours of its premises.

9. The holder of a license issued under this section may operate up to five branch offices located away from the licensed farm brewery. Such locations shall be considered part of the licensed premises and all activities allowed at and limited to the farm brewery may be conducted at the branch offices. Such branch offices shall not be located within, share a common entrance and exit with, or have any interior access to any other business, including premises licensed to sell alcoholic beverages at retail. Prior to commencing operation of any such branch office, the licensee shall notify the authority of the location of such branch office and the authority may issue a permit for the operation of same.

10. (a) No farm brewery shall manufacture in excess of seventy-five thousand finished barrels of beer and cider annually.

(b) A farm brewery shall manufacture at least fifty barrels of beer and cider annually.

11. (a) Except as provided in paragraph (b) of this subdivision, no licensed farm brewery shall manufacture or sell any beer other than New York state labelled beer.

(b) In the event that the commissioner of agriculture and markets, after investigating and compiling information pursuant to subdivision forty-two of section sixteen of the agriculture and markets law, determines that a natural disaster, act of God, or continued adverse weather condition has destroyed much of the necessary ingredients for brewing beer, such commissioner, in consultation with the chairman of the authority, may give authorization to a duly licensed farm brewery to manufacture or sell beer produced from ingredients grown or produced outside this state. No such authorization shall be granted to a farm brewery licensee unless such licensee certifies to such commissioner the quantity of New York grown ingredients unavailable to such licensee due to such natural disaster, act of God or continuing adverse weather condition and satisfies such commissioner that reasonable efforts were made to obtain brewing ingredients from a New York state source for such beer making purpose. No farm brewery shall utilize an amount of out-of-state grown or produced ingredients exceeding the amount of New York grown ingredients that such brewery is unable to obtain due to the destruction of New York grown or produced ingredients by a natural disaster, act of God or continuing adverse weather condition as determined by the commissioner of agriculture and markets pursuant to this subdivision. For purposes of this subdivision, the department of agriculture and markets and the authority are authorized to adopt rules and regulations as they may deem necessary to carry out the provisions of this subdivision which shall include ensuring that in manufacturing beer farm breweries utilize ingredients grown or produced in New York state to the extent they are reasonably available, prior to utilizing ingredients from an out-of-state source for such purpose.

(c) The commissioner of agriculture and markets shall make available to farm breweries and to the public each specific ingredient loss determination issued pursuant to paragraph (b) of this subdivision on or before August twentieth of each year.

(d) In the event that the continuing effects of a natural disaster, act of God, or adverse weather condition which occurred prior to August twentieth of each year or the effects of a natural disaster, act of God, or adverse weather condition which occurs subsequent to August twentieth each year results in any ingredient loss which meets the standards provided in paragraph (b) of this subdivision, the commissioner of agriculture and markets, in consultation with the chairman of the authority, may issue additional ingredient loss determinations and shall expeditiously make available to farm breweries and to the public each specific ingredient loss determination issued pursuant to this paragraph prior to October tenth of each year.

12. (a) Except as provided in paragraph (b) of this subdivision, no licensed farm brewery shall manufacture or sell any cider other than New York state labelled cider.

(b) In the event that the commissioner of agriculture and markets, after investigating and compiling information pursuant to subdivision forty-two of section sixteen of the agriculture and markets law, determines that a natural disaster, act of God, or continued adverse weather condition has destroyed much of the apple crop necessary for producing cider, such commissioner, in consultation with the chairman of the authority, may give authorization to a duly licensed farm brewery to manufacture or sell cider produced from apples grown outside this state. No such authorization shall be granted to a farm brewery licensee unless such licensee certifies to such commissioner the quantity of New York grown apples unavailable to such licensee due to such natural disaster, act of God or continuing adverse weather condition and satisfies such commissioner that reasonable efforts were made to obtain apples from a New York state source for such cider making purpose. No farm brewery shall utilize an amount of out-of-state grown apples exceeding the amount of New York grown apples that such brewery is unable to obtain due to the destruction of New York grown apples by a natural disaster, act of God or continuing adverse weather condition as determined by the commissioner of agriculture and markets pursuant to this subdivision. For purposes of this subdivision, the department of agriculture and markets and the authority are authorized to adopt rules and regulations as they may deem necessary to carry out the provisions of this subdivision which shall include ensuring that in manufacturing cider farm breweries utilize apples grown in New York state to the extent they are reasonably available, prior to utilizing apples from an out-of-state source for such purpose.

(c) The commissioner of agriculture and markets shall make available to farm breweries and to the public each specific apple loss determination issued pursuant to paragraph (b) of this subdivision on or after August twentieth of each year.

(d) In the event that the continuing effects of a natural disaster, act of God, or adverse weather condition which occurred prior to August twentieth of each year or the effects of a natural disaster, act of God, or adverse weather condition which occurs subsequent to August twentieth of each year results in any apple crop loss which meets the standards provided in paragraph (b) of this subdivision, the commissioner of agriculture and markets, in consultation with the chairman of the authority, may issue additional apple crop loss determinations and shall expeditiously make available to farm breweries and to the public the loss determination issued pursuant to this paragraph prior to October tenth of each year.

13. Notwithstanding any contrary provision of law or of any rule or regulation promulgated pursuant thereto, and in addition to the activities which may otherwise be carried out by any person licensed under this section, such person may, on the premises designated in such license:

(a) produce, package, bottle, sell and deliver soft drinks and other non-alcoholic beverages, vitamins, malt, malt syrup, and other by-products;

(b) dry spent grain from the brewery;

(c) recover carbon dioxide and yeast;

(d) store bottles, packages and supplies necessary or incidental to all such operations;

(e) package, bottle, sell and deliver wine products;

(f) allow for the premises including space and equipment to be rented by a licensed tenant brewer for the purposes of alternation.

14. Notwithstanding any other provision of this chapter, the authority may issue a farm brewery license to the holder of a farm winery or farm distiller's license for use at such licensee's existing licensed premises. The holder of a farm winery or farm distiller's license that simultaneously holds a farm brewery license on an adjacent premises may share and use the same tasting room facilities to conduct any tastings that such licensee is otherwise authorized to conduct.

15. The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this section. In prescribing such rules and regulations, the authority shall promote the expansion and profitability of beer and cider production and of tourism in New York, thereby promoting the conservation, production and enhancement of New York state agricultural lands.



52 - Custom beermakers' center.

* 52. Custom beermakers' center. 1. Any person may apply to the authority on or before December thirty-first, two thousand nineteen for a custom beermakers' center license as provided for in this section to operate a custom beermakers' center facility and provide individuals with rental space, the use of equipment and storage facilities, and/or beer making supplies for the production of beer by such individuals for personal household use and not for resale in accordance with state and federal laws, rules, and regulations authorizing such production. Such application shall be in writing and verified and shall contain such information as the authority shall require, provided, however, the holder of a license under this section may renew such license on or after December thirty-first, two thousand nineteen. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the authority grants the application, it shall issue a license in such form as shall be determined by its rules. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to operate such center to manufacture beer for personal household use in the premises therein specifically licensed.

2. For the purposes of this section, "beer making supplies" shall mean hops, grains, malted grains, wort, sugars, yeasts, water, fruits, fruit juices, and other agricultural products including, but not limited to, honey and flowers, that are grown or produced in the state of New York, in quantity amounts as determined by the authority and shall be governed by paragraph (b) of subdivision eleven of section fifty-one-a of this article.

3. A custom beermakers' center license shall authorize the holder thereof to operate a facility for individuals to rent space, equipment, and storage facilities and, if necessary, to purchase beer making supplies to manufacture beer for personal household use provided that the manufacture and production of beer for personal household consumption and use is done in accordance with state and federal laws and regulations. Such a license shall also authorize the licensee, provided such activities are permitted by the federal Alcohol and Tobacco Tax and Trade Bureau for the manufacture of tax exempt beer for personal household use, to:

(a) conduct training classes on how to manufacture beer; and

(b) conduct beer tastings for those individuals taking such classes and/or using such facility for brewing purposes at the licensed facility provided that the tastings shall be subject to the following limitations:

(i) tastings shall be conducted by the licensee or by an official agent of the licensee. Such licensee or agent shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a tasting of beer as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the custom beermakers' center.

4. The custom beermakers' center licensee shall be subject to the supervision of the authority to ensure that the licensee and the individuals utilizing such center are in compliance with the provisions of this chapter, state laws, rules, and regulations, and the laws, rules, and regulations of the federal Alcohol and Tobacco Tax and Trade Bureau.

5. The licensee or an official agent of the licensee shall be physically present at all times during the facility's hours of operations.

6. The annual aggregate production of beer at any such center for all individuals making beer at such premises, pursuant to a custom beermakers' center license, shall not exceed the production limits set by the authority that are commensurate with a non-commercial production facility. Provided that such aggregate production limit shall not be offset by beer produced at such facility under a brewer's license or farm brewery license.

7. Notwithstanding any other provision of this chapter, the authority may issue a custom beermakers' center license to the holder of a farm brewery or brewery license for use at such licensee's existing licensed premises.

8. The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this section.

9. The licensee must maintain a record of the name, address, and contact information of the individuals that have used such facility and the annual amount of beer produced by each individual at the facility pursuant to the rules of the authority.

* NB Effective May 13, 2017



53 - Wholesaler's license.

53. Wholesaler's license. Any person may apply to the liquor authority for a license to sell beer at wholesale. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules. Such a license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to sell beer at wholesale in the premises therein specifically licensed to duly licensed wholesalers, retailers and permittees in this state, and to sell or deliver beer to persons outside the state pursuant to the laws of the place of such sale or delivery. A wholesaler's license issued or renewed prior to July first, nineteen hundred sixty, and thereafter renewed or transferred, shall authorize the holder thereof to sell beer at retail to a person for consumption in his home; provided, however, that regardless of the date issued, renewed or transferred, a wholesaler's license issued to a brewer or to the wholly-owned subsidiary of a brewer, shall authorize the holder thereof to sell beer at retail to a person for consumption in his home.



53-A - Vendor's license.

53-a. Vendor's license. In cities having a population of one million or more, any individual person may apply for a license to sell beer as a vendor. Such application shall be in writing, and verified, and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules. Such a license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to sell beer as a vendor in cities having a population of one million or more only, from the premises therein specifically licensed. A vendor's license shall authorize the holder thereof to sell beer at retail to be delivered by such vendor to a person for consumption in his home and shall authorize the holder thereof to operate one vehicle for the delivery of beer, but shall not authorize the sale to any person or licensee for resale.



54 - License to sell beer at retail for consumption off the premises.

54. License to sell beer at retail for consumption off the premises. 1. Any person may apply to the appropriate board for a license to sell beer at retail not to be consumed upon the premises where sold. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. The term "premises" shall include any duly licensed supply ship operating in harbors in Lake Erie.

2. In the event that the liquor authority issues such license it shall forward the same to the applicant.

3. If the authority shall disapprove an application for a license or permit, it shall state and file in its offices the reasons therefor and shall notify the applicant thereof. Such applicant may thereupon apply to the liquor authority for a review of such action in a manner to be prescribed by the rules of the liquor authority. A hearing upon notice to the applicant shall thereupon be held by the liquor authority or by one of its members at its office most conveniently situated to the office of its duly authorized representative in a manner to be prescribed in its rules; and on such hearing proof may be taken by oral testimony or by affidavit relative thereto. After such hearing, if the liquor authority confirms such disapproval, it shall endorse such application accordingly and shall send notice to the applicant of its action in such form as the liquor authority may prescribe. If the liquor authority does not confirm the disapproval action it may grant such application and issue such license.

4. No such license shall be issued, however, to any person for any premises other than a grocery store, drug store, or duly licensed supply ship operating in harbors in Lake Erie.

5. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person specifically designated therein to sell beer at retail in the premises specifically licensed, not to be consumed upon said premises.



54-A - License to sell beer and wine products at retail for consumption off the premises.

54-a. License to sell beer and wine products at retail for consumption off the premises. 1. Any person may apply to the appropriate board for a license to sell beer and wine products at retail not to be consumed upon the premises where sold. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by section fifty-six of this article for such license. The term "premises" shall include any duly licensed supply ship operating in harbors in Lake Erie. All the provisions contained in subdivisions two and three of section fifty-four of this article shall apply to the procedure relative to an application for a license under this section.

2. No such license shall be issued, however, to any person for any premises other than a grocery store, drug store, or duly licensed supply ship operating in harbors in Lake Erie.

3. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person specifically designated therein to sell beer and wine products at retail in the premises specifically licensed, not to be consumed upon said premises.



54-B - Beer tasting.

54-b. Beer tasting. Any person holding a retail license to sell beer under this chapter shall be permitted to conduct consumer tastings of beer upon such person's licensed premises. All such tastings shall be subject to the following limitations:

(a) Tastings of beer shall be conducted by the licensee or an authorized agent of the licensee. Provided, however, a licensed beer or cider wholesaler shall not serve as the authorized agent for another entity, nor shall a licensed beer or cider wholesaler be involved in any manner with a beer tasting conducted by another entity.

(b) No more than three samples of beer may be provided to a person in one calendar day.

(c) No sample may exceed three fluid ounces.

(d) No tasting shall be held during the hours prohibited by the provisions of sections one hundred five and one hundred five-a of this chapter.

(e) Any liability stemming from a right of action resulting from a tasting authorized by this section and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law shall accrue to the licensee.

(f) No person under the age of twenty-one shall be permitted to serve a sample or handle an open container of beer.



55 - License to sell beer at retail for consumption on the premises.

55. License to sell beer at retail for consumption on the premises. 1. Any person may make an application to the appropriate board for a license to sell beer at retail to be consumed upon the premises. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. All of the provisions contained in subdivisions two and three of the preceding section shall apply to the procedure relative to an application for a license under this section.

2. Such a license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to sell beer in the premises therein specifically licensed, at retail, to be consumed upon such premises. Such license shall also include the privilege of selling beer at retail to be consumed off the premises.

3. No such license shall be issued, however, to any person for any premises other than premises for which a license may be issued under section sixty-four or sixty-four-a of this chapter or a hotel or premises which are kept, used, maintained, advertised or held out to the public to be a place where food is prepared and served for consumption on the premises in such quantities as to satisfy the liquor authority that the sale of beer intended is incidental to and not the prime source of revenue from the operation of such premises. The foregoing provisions of this subdivision shall not apply to any premises located at, in, or on the area leased by the city of New York to New York World's Fair 1964 Corporation pursuant to the provisions of chapter four hundred twenty-eight of the laws of nineteen hundred sixty, as amended by a chapter of the laws of nineteen hundred sixty-one, during the term or duration of such lease. Such license may also include such suitable space outside of the licensed premises and adjoining it as may be approved by the liquor authority.



55-A - License to sell beer at retail, in certain counties, for consumption at baseball parks, race tracks and outdoor athletic fields and stadia where admis

55-a. License to sell beer at retail, in certain counties, for consumption at baseball parks, race tracks and outdoor athletic fields and stadia where admission fees are charged, in operation for certain periods of the year. 1. Any person may make an application to the appropriate board for a license to sell beer to be consumed at baseball parks, race tracks, and other athletic fields and stadia where admission fees are charged, other than such parks, fields and stadia as are operated and maintained by educational institutions, to be consumed on the premises. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. All of the provisions contained in subdivisions two and three of section fifty-four shall apply to the procedure relative to an application for a license under this section.

2. Such a license shall contain a description of the licensed premises and in form and substance shall be a license to the person therein specifically designated to sell beer on the premises therein specifically licensed, at retail, to be consumed upon such premises.



55-B - Manner of changing beer prices to wholesalers and retail licensees.

55-b. Manner of changing beer prices to wholesalers and retail licensees. 1. It is hereby declared as the policy of the state that the sale and distribution of beer shall be subject to certain restrictions, prohibitions and regulations which tend to maintain an orderly market and prevent destructive competition. The necessity of the provisions of this section is therefore declared as a matter of legislative necessity.

2. No brewer or beer wholesaler may increase the price per case, draft package or special package of beer sold to beer wholesalers or retail licensees until at least one hundred eighty days have elapsed since his last price decrease on such case, draft package or special package, provided, however, that the brewer or beer wholesaler may increase any price established by him at any time in the amount of any direct tax increase on beer, or on containers thereof, actually paid by such brewer or beer wholesaler, and provided further, however, that if a brewer or beer wholesaler has increased his price to beer wholesalers at any time pursuant to the provisions hereof, the beer wholesaler may increase the price established by him on such package in an amount equal to the direct price increase to the beer wholesaler. The price per case, draft package or special package of beer sold to beer wholesalers or retail licensees on the first day of the month following the effective date of this act shall be deemed the base price, to or from which price increases or decreases may be made in accordance with the provisions of this section.

3. The authority is authorized and empowered to do such acts, prescribe such forms and adopt rules and regulations as it may deem necessary or proper to carry into effect the purpose and provisions of this section and to prevent circumvention or evasion thereof.

Without limiting the generality of the foregoing, and in addition to its other powers, the authority may, in its discretion, adopt rules or regulations:

a. Particularizing the standards of packaging which constitute a case, special package and draft package of beer.

b. Defining the guidelines relating to "price" within the purview of this section which guidelines may provide, without limitation thereto, that,

(1) Whenever a brewer or beer wholesaler decreases his price per case, draft package or special package of beer to beer wholesalers, the beer wholesaler may decrease his price to retail licensees on such reduced item or items by no more than the amount in dollars and cents by which the brewer or beer wholesaler has decreased the price per case, draft package or special package to the beer wholesaler.

(2) Whenever the price per case, draft package or special package of beer is increased to retail licensees by action of the brewer or beer wholesaler following a price decrease, the brewer or beer wholesaler may not increase its price to retailers on any item or items more than one-half of the price decrease previously granted, nor may the brewer or beer wholesaler selling such item or items to the beer wholesaler increase its price to such beer wholesaler more than one-half of the price decrease previously granted, provided, however, such restrictions on price increases by both brewers and beer wholesalers shall remain in effect for the period of one hundred eighty days.

(3) Whenever a brewer or beer wholesaler lowers its price per case, draft package or special package of beer to any beer wholesaler in New York state it must lower its price on each item or items by the same amount to all beer wholesalers throughout New York state to whom such item or items is offered for sale.

(4) Whenever a brewer or beer wholesaler, following a price decrease, raises its price per case, draft package or special package of beer to any beer wholesaler in New York state it must raise its price on each item or items by the same amount to all beer wholesalers throughout New York state to whom such item or items are offered for sale.

c. Providing that for good cause shown to its satisfaction, the authority may grant waivers to licensees adversely affected by this section, under such terms and conditions as the authority deems appropriate.

d. Requiring licensees to file with the authority reports certifying their prices of beer, the dates of any changes in the price of any item of beer, and such other matters as the authority may determine from time to time to be necessary to disclose accurately the price of beer during the previous twelve months and requiring licensees to keep forms, records and memoranda prescribed by the authority.

4. For the purpose of defraying the expenses incurred in the administration of this section, there shall be paid to the authority by each person hereafter applying for a license as brewer or beer wholesaler the following sums: brewer whose annual production is sixty thousand barrels per year or more, one thousand dollars; brewer whose annual production is less than sixty thousand barrels per year, one hundred dollars; beer wholesaler, one hundred dollars. A like sum shall be paid by each person hereafter applying for the issuance or renewal of any such license and such sum shall accompany the application and the license fee prescribed by this chapter for such license or renewal thereof, as the case may be. The sums prescribed by this subdivision shall not be pro-rated for any portion of the license fee and shall have no refund value.

5. For any violation of any provision of this section or of any rule or regulation duly promulgated under this section the authority may revoke, cancel or suspend a license or recover, as provided in section one hundred twelve of this chapter, the penal sum of the bond filed by the licensee.



55-C - Agreements between brewers and beer wholesalers.

55-c. Agreements between brewers and beer wholesalers. 1. Purpose. It is hereby declared to be the policy of this state, that the sale and delivery of beer by brewers to beer wholesalers shall be pursuant to a written agreement. That further, the regulation of business relations between brewers and beer wholesalers is necessary and appropriate to the general economy and tax base of this state and in the public interest.

2. Definitions. As used in this section, the following words shall have the following meanings:

(a) "Agreement" means any contract, agreement, arrangement, course of dealing or commercial relationship between a brewer and a beer wholesaler pursuant to which a beer wholesaler is granted the right to purchase, offer for sale, resell, warehouse or physically deliver beer sold by a brewer.

(b) "Brewer" means any person or entity engaged primarily in business as a brewer, manufacturer of alcoholic beverages, importer, marketer, broker or agent of any of the foregoing who sells or offers to sell beer to a beer wholesaler in this state or any successor to a brewer.

(c) "Successor to a brewer" means any person or entity which acquires the business or beer brands of a brewer, without limitation, by way of the purchase, assignment, transfer, lease, or license or disposition of all or a portion of the assets, business or equity of a brewer in any transaction, including merger, corporate reorganization or consolidation or the formation of a partnership, joint venture or other joint marketing alliance.

(d) "Beer wholesaler" and "wholesaler" means the holder of a wholesaler's license pursuant to section fifty-three of this article who purchases, offers to sell, resells, markets, promotes, warehouses or physically distributes beer sold by a brewer.

(e) "Good cause" means and shall be limited to:

(i) (A) The implementation by a brewer of a national or regional policy of consolidation which is reasonable, nondiscriminatory and essential. Such policy shall have been previously disclosed, in writing, in reasonable detail to the brewer's wholesalers, and shall result in a contemporaneous reduction in the number of a brewer's wholesalers not only for a brand in this state, but also for a brand in contiguous states or in a majority of the states in which the brewer sells the brand. All affected wholesalers and affected brewers shall be afforded ninety days prior notice of the implementation of such policy, and such notice shall be provided by the brewer implementing said policy. Further, an affected wholesaler who has actual knowledge of the intended implementation of such policy shall also notify each affected brewer. The term "affected brewers" means all other brewers with an agreement with an affected wholesaler who is a multiple brands wholesaler. The term "affected wholesalers" means wholesalers who may reasonably be expected to experience a loss or diminishment of a right to distribute a brand, in whole or in part, as a consequence of a proposed consolidation policy.

(B) An affected brewer receiving notice pursuant to this paragraph may, within one hundred twenty days after receiving such notice, terminate an agreement with a multiple brands wholesaler in the event: (1) the total case purchases computed in twenty-four twelve ounce equivalence units by the wholesaler of the products of the affected brewer amounted to two percent or less of the multiple brands wholesaler's total sales volume during the twelve month period preceding the notice; and (2) the affected brewer, prior to such termination, pays compensation to the multiple brands wholesaler.

(ii) There is a failure by the beer wholesaler to comply with a material term of an agreement required by subdivision three of this section between the brewer and beer wholesaler, provided that: (A) the wholesaler was given written notice by the brewer of the failure to comply with the agreement as provided for in subdivision five of this section and in which the brewer states with particularity the basis for the brewer's determination of non-compliance, and upon the wholesaler's written request within ten days of receipt of the notice, the brewer has supplemented such notice by submitting to the wholesaler in writing the brewer's recommended plan of corrective action to cure the claimed defaults or deficiencies in a manner satisfactory to it; (B) the wholesaler was afforded a reasonable opportunity to assert good faith efforts to comply with the agreement by curing the claimed defaults or deficiencies specified in said notice within the time provided for in clause (C) of this subparagraph; and (C) the wholesaler was afforded fifteen days after receipt of such notice to submit a written plan of corrective action to comply with the agreement by curing the claimed non-compliance and seventy-five days to cure such non-compliance in accordance with the plan. Provided, however, that such period for cure may be increased or reduced to a commercially reasonable period by an order of a court in this state entered after a hearing at which the brewer has the burden to demonstrate that the claimed defaults or deficiencies can be substantially rectified in the period of time afforded the wholesaler or that, after receipt of notice of default or deficiency as provided for in subdivision five of this section, the wholesaler has intentionally engaged in an affirmative course of conduct in which the brewer's current marketing plans and other trade secrets are disclosed to a third party without the prior consent of the brewer or in which the wholesaler acts or threatens to act to significantly impair, harm or dilute the reputation or competitive position of the brewer or otherwise irreparably injure the brewer, its brands or trademarks. Provided, further however: (1) that such period for cure need not exceed forty-five days if within the twelve months immediately following a cure, the wholesaler intentionally engages in conduct which repeats the same specified default and deficiency which the brewer had deemed cured; and (2) that such period for cure need not exceed sixty days in the event that during the twelve month period preceding the notice, the total case purchases by the wholesaler of the affected products of the brewer account for less than one-half of one percent of the wholesaler's aggregate case purchases from all sources or one thousand cases. For purposes of this subdivision, case purchases of affected products whether package or draught shall be computed in twenty-four twelve ounce equivalence units.

(f) "Good faith" means honesty in fact and the observance of reasonable commercial standards in the trade.

(g) "Material modification" of an agreement or to "materially modify" means and includes a substantial and significant change in the competitive circumstances under which the agreement was entered into and is performed which is caused by a brewer without fault on the part of the wholesaler.

(h) "Multiple brands wholesaler" means a wholesaler which pursuant to agreements with different brewers holds the rights to purchase, resell, warehouse or physically deliver two or more competing products in substantially the same geographic area or to the same customer class.

(i) "Fair market value of distribution rights" means the amount a willing seller, under no compulsion to sell, would be willing to accept and a willing buyer, under no compulsion to purchase, would be willing to pay for the distribution rights.

3. Written agreement required. Except as provided for in subdivision ten of this section, beer offered for sale in this state by a brewer to a beer wholesaler shall be sold and delivered pursuant to a written agreement which conforms to the provisions of this section and which sets forth all essential and material terms, requirements, standards of performance and conditions of the business relationship between a brewer and a beer wholesaler. Such agreement may be cancelled, terminated, materially modified or not renewed for good cause as defined in this section, provided the brewer has acted in good faith.

4. Termination for cause and opportunity to cure. (a) No brewer may cancel, fail to renew, or terminate an agreement unless the party intending such action has good cause for such cancellation, failure to renew, or termination and in any case in which prior notification is required under this section, the party intending to act has furnished said prior notification as provided for in subdivision five of this section and the wholesaler has failed to cure such defaults or deficiencies after a period for cure, as provided for in clause (C) of subparagraph (ii) of paragraph (e) of subdivision two of this section.

(b) No brewer shall amend or materially modify or otherwise terminate any essential and material term or requirement of an agreement unless the brewer has good cause therefor and has furnished the affected party with at least fifteen days prior notification as required by subdivision five of this section.

(c) Notwithstanding any provision of this subdivision to the contrary:

(i) Any brewer with an annual volume as defined in subparagraph (iv) of this paragraph of less than three hundred thousand barrels of beer and whose sales to an affected beer wholesaler are three percent or less of the beer wholesaler's total annual brand sales measured in case equivalent sales of twenty-four--twelve ounce units may terminate an agreement with any beer wholesaler without having good cause for such termination, as defined in paragraph (e) of subdivision two of this section, and shall not be subject to liability to the beer wholesaler under paragraph (b) of subdivision seven of this section provided that, prior to the effective date of the termination, the brewer pays the beer wholesaler the fair market value of the distribution rights which will be lost or diminished by reason of the termination. If such brewer and beer wholesaler cannot mutually agree to the fair market value of the applicable distribution rights lost or diminished by reason of the termination, then the brewer shall pay the beer wholesaler a good faith estimate of the fair market value of the applicable distribution rights.

(ii) If the beer wholesaler being terminated under subparagraph (i) of this paragraph disputes that the payment made by the brewer was less than the fair market value of the distribution rights, then the beer wholesaler may within forty-five days of termination submit the question of fair market value of the applicable distribution rights lost or diminished by reason of the termination to binding arbitration before a panel of three neutral arbitrators appointed in accordance with the commercial arbitration rules of the American Arbitration Association, which panel shall determine by majority decision whether the brewer's payment meets the requirements of subparagraph (i) of this paragraph. If the arbitration panel rules that the payment made by the brewer to the beer wholesaler upon termination was less than the fair market value of distribution rights lost or diminished by reason of the termination, then the brewer must pay the beer wholesaler the difference between the payment made to the beer wholesaler and the determined fair market value plus interest. If the arbitration panel rules that the payment made by the brewer to the beer wholesaler upon termination was more than the fair market value of distribution rights lost or diminished by reason of the termination, then the beer wholesaler must pay the brewer the difference between the payment made to the beer wholesaler and the determined fair market value plus interest. All arbitration fees and expenses shall be equally divided among the parties to the arbitration except if the arbitration panel determines that the brewer's payment upon termination was not a good faith estimate of the fair market value, then the panel may award up to one hundred percent of the arbitration costs to the brewer.

(iii) Notwithstanding any provision of this section to the contrary, for purposes of this paragraph, the term "brewer" shall mean any person or entity engaged primarily in business as a brewer or manufacturer of beer.

(iv) For the purpose of this paragraph, the term "annual volume" shall mean: (1) the aggregate number of barrels of beer, under trademarks owned by that brewery and brewed, directly or indirectly, by or on behalf of the brewer during the measuring period, on a worldwide basis, plus (2) the aggregate number of barrels of beer brewed, during the measuring period, directly or indirectly, by or on behalf of any person or entity which, at any time during the measuring period, controlled, was controlled by or was under common control with the brewer, on a worldwide basis. Annual volume shall not include beer brewed under contract for any other brewer. There shall be no double counting of the same barrels of beer under clauses one and two of this subparagraph.

(v) For the purposes of this paragraph, the term "measuring period" shall mean the twelve month calendar period immediately preceding the date notice of termination, as required under subparagraph (i) of this paragraph, was given by a brewer to the beer wholesaler.

5. Notice of default or deficiency. (a) Except as provided in paragraph (d) of this subdivision, no brewer may cancel, fail to renew or terminate an agreement unless the brewer or beer wholesaler furnished prior notification in accordance with paragraph (c) of this subdivision.

(b) Notwithstanding any agreement, no brewer or beer wholesaler may materially amend or modify an essential and material term or requirement unless the brewer or beer wholesaler furnished prior notification in accordance with paragraph (c) of this subdivision.

(c) The notification required under paragraphs (a) and (b) of this subdivision shall be in writing and sent to the affected party by certified mail. Such notification shall contain:

(i) a statement of intent to cancel, not renew, otherwise terminate, materially amend or modify an agreement;

(ii) a statement of all reasons therefor, stated with particularity; and

(iii) the date on which such action shall take effect.

(d) A brewer or beer wholesaler may cancel, fail to renew or otherwise terminate an agreement without furnishing the prior notification required under this section only:

(i) in the event the affected party has made an assignment for the benefit of creditors or similar disposition of all or substantially all of the assets of such party's business;

(ii) in the event of a conviction or plea of guilty or no contest to a felony which in the reasonable judgment of the brewer may adversely affect the goodwill or interests of the wholesaler or brewer;

(iii) in the event of the revocation or suspension for thirty-one days or more of any license or permit required of the wholesaler for the normal operation of its business;

(iv) in the event there was fraudulent conduct on the part of the brewer or beer wholesaler in its dealings with the other party;

(v) in the event of the failure by either party to pay sums of money to the other party when due or if either the wholesaler or brewer takes any action which would provide grounds for immediate termination pursuant to the reasonable terms of a written enforceable agreement between them, which was freely entered into without threat of termination or other coercion or compulsion and was in full force and effect sixty days from the effective date of the chapter of the laws of nineteen hundred ninety-seven which amended this subparagraph;

(vi) in the event the brewer and beer wholesaler voluntarily agree in writing to terminate the agreement.

6. Right of action. If a brewer fails to comply with the provisions of this section, a beer wholesaler may maintain a civil action in a court of competent jurisdiction within this state for damages sustained in accordance with the laws of this state which shall govern all disputes arising under an agreement or by reason of its making and performance. In any such action the court may grant such equitable relief as is necessary or appropriate, considering the purposes of this section, to remedy the effects of any failure to comply with the provisions of this section or the effects of conduct prohibited hereunder, including declaratory judgment, mandatory or prohibitive injunctive relief, or preliminary or other interim equitable relief; provided, however, that permanent injunctive relief shall not be granted to prohibit the effectiveness of a termination or non-renewal of an agreement in furtherance of a policy of consolidation that is in compliance with subparagraph (i) of paragraph (e) of subdivision two of this section. In any legal action challenging any cancellation, termination or failure to renew, or where an issue is the brewer's compliance with the provisions of subparagraph (i) of paragraph (e) of subdivision two of this section, the brewer shall have the burden of proof that its action was based upon good cause, provided however, the wholesaler shall retain the burden of proof in all other respects. The rights and remedies provided in this section to a beer wholesaler with respect to an agreement with a brewer and to an affected wholesaler or an affected brewer shall be intended to supplement and not be exclusive of any rights and remedies otherwise available pursuant to any other statute, or at law or equity.

7. Reasonable compensation. (a) Any brewer who shall implement a national or regional consolidation policy, pursuant to this section, shall not terminate its relationship with an affected wholesaler until compensation as provided for in this subdivision has been paid. Such brewer shall pay the affected beer wholesaler the fair market value of the distribution rights which will be lost or diminished by reason of the implementation of such policy, together with fair and reasonable compensation for other damages sustained.

(b) Every brewer who without good cause amends, cancels, terminates, materially modifies or fails to renew any agreement, or who in violation of this section causes a beer wholesaler to resign from an agreement or denies or withholds consent to any assignment, transfer or sale of a beer wholesaler's business assets or capital stock or other equity or debt securities, shall pay the affected beer wholesaler the fair market value of the beer wholesaler's business, including distribution rights, which have been lost or diminished as the result of the brewer's actions.

(c) In the event that the brewer and the beer wholesaler are unable to agree on the compensation to be paid for the value of the beer wholesaler's business and assets, the matter may with the consent of both the brewer and the beer wholesaler, be submitted to a neutral arbitrator to be selected by the parties; if they cannot agree on such an arbitrator, the same shall be selected by a judge of a court of competent jurisdiction. No brewer or beer wholesaler may impose binding arbitration of any issue as a term or condition of an agreement. Arbitration costs shall be equally divided by the beer wholesaler and the brewer. The award of the arbitrator shall be confirmed by a court of competent jurisdiction in this state, the judgment of which shall be binding.

8. Sale and transfer of beer wholesaler's business. No brewer shall unreasonably withhold or delay its approval of any assignment, sale or transfer of all or any portion of beer wholesaler's corporate equity or debt or assets, including the beer wholesaler's rights and obligations under the terms of an agreement, whenever the person or persons to be substituted meet objectively reasonable standards imposed by the brewer. A wholesaler who sells, assigns or transfers an agreement made pursuant to this section shall provide written notice of such sale, assignment or transfer to all other brewers with whom it has entered agreements.

9. (a) A brewer qualified to do business in the state of New York may hold an interest in a limited partnership licensed by the authority as a wholesaler, when the brewer or its affiliate is a limited partner and the beer wholesaler is the general partner. Notwithstanding any other provision of law, such brewer may loan money to a general partner of an aforementioned limited partnership. Provided, however, any brewer or its affiliate who holds an interest in a limited partnership licensed by the authority as a wholesaler or who loans money to a general partner of such limited partnership may only exercise such control of the business as permitted by section 121-303 of the partnership law.

(b) Notwithstanding subdivision (a) of this subdivision, no brewer or its affiliate may acquire or hold an interest in or loan money to a general partner of a multiple brands wholesaler unless and until all other brewers having agreements with said multiple brands wholesaler have been afforded sixty days prior written notice of the particular terms and conditions of the limited partnership or loan agreement or of any change therein. A "loan" for purposes of this subdivision shall not include bona fide credit terms for product purchases customarily extended by a brewer to wholesalers in the normal course of business.

(c) For one hundred twenty days after the formation, licensing and commencement of operations as a beer wholesaler of a limited partnership or the making of a loan, and upon at least fifteen days prior notification as required by subdivision five of this section, a brewer may terminate an agreement with a multiple brands wholesaler in the event: (i) a competing brewer or its affiliate becomes a limited partner with or loans money to a general partner of a multiple brands wholesaler, (ii) by reason of said loan, the performance of a loan agreement, or the terms or conduct of the limited partnership, there is a reasonable likelihood that competition between brands of the competing brewers has been or may be significantly reduced in a relevant geographic area or market, and (iii) in lieu of other rights and remedies it might have under this chapter to terminate for good cause, the terminating brewer pays compensation to the multiple brands wholesaler.

10. Coverage. (a) This section shall not apply to written agreements that were in effect prior to the effective date of this section which set forth all terms and conditions of material significance governing the relationship between the brewer and beer wholesaler, including but not limited to the grounds and procedures which govern: (i) termination of the relationship; (ii) approval and disapproval of managers; (iii) change in ownership; and (iv) whether or not the wholesaler is entitled to compensation in the event the wholesaler is terminated for deficient performance under such agreement or without good cause. Provided, however, that this section shall apply to any agreement entered into, and renewals, extensions, amendments or conduct constituting a material modification of an agreement on or after the effective date of this section.

(b) Where an agreement between a brewer and beer wholesaler in effect prior to the effective date of this section is continuous in nature or has no specific duration or has no renewal provision and fails to set forth all terms and conditions of material significance governing the relationship between the brewer and beer wholesaler, including but not limited to the grounds and procedures which govern: (i) termination of the relationship; (ii) approval and disapproval of managers; (iii) change in ownership; and (iv) whether or not the wholesaler is entitled to compensation in the event the wholesaler is terminated for deficient performance under such agreement or without good cause; such agreement shall be considered for purposes of this section to have been renewed sixty days after the effective date of this section.

11. The requirements of this section may not be altered, waived or modified by written or oral agreement in advance of a bona fide case and controversy arising under a written agreement complying with this section.



56 - License fees.

56. License fees. 1. The annual fee for a license to manufacture beer shall be:

(a) four thousand dollars for a brewer's license, unless the annual production of the brewer is less than seventy-five thousand barrels per year, in which case the annual fee shall be three hundred twenty dollars;

(b) three hundred twenty dollars for a farm brewery license.

2. The annual fee for a wholesaler's beer license shall be eight hundred dollars.

3. The annual fee for a vendor's license shall be one hundred forty-four dollars.

4. The annual fee for a license to sell beer at retail not to be consumed on the premises where sold shall be one hundred ten dollars. Where, however, the applicant is the holder of two such licenses, the annual fee for each additional license thereafter issued to such licensee shall be double the amount hereinabove set forth.

5. The annual fee for a license to sell beer at retail to be consumed on the premises where sold shall be three hundred twenty dollars in cities having a population of one hundred thousand or over, and one hundred sixty dollars elsewhere; provided, however, that where the premises to be licensed remain open only within the period commencing April first and ending October thirty-first of any one year or only within the period commencing October first and ending the following April thirtieth, the liquor authority, in its discretion, may grant a summer or winter license effective only for such appropriate period of time, for which an annual fee of one hundred sixty dollars shall be paid where the premises are located in cities having a population of one hundred thousand or over, and eighty dollars where such premises are located elsewhere.

6. The annual fee for selling beer upon any railroad car to be consumed on such car or any car connected therewith shall be ninety-six dollars for each railroad car licensed.

7. The annual fee for selling beer upon any vessel in this state, other than one regularly and exclusively engaged in the business of carrying passengers for hire, by charter or otherwise, for fishing purposes, to be consumed on such vessel, shall be one hundred sixty dollars for each vessel licensed. The annual fee for selling beer upon a vessel regularly and exclusively engaged in the business of carrying passengers for hire, by charter or otherwise, for fishing purposes, to be consumed on such vessel, shall be forty dollars for each vessel licensed. The annual fee for selling beer for off-premise consumption upon a vessel regularly and exclusively engaged, as a duly licensed supply ship, in furnishing supplies to other vessels, shall be eighty dollars.

8. The annual fee for selling beer at any baseball park, race track or outdoor athletic field or stadium, to be consumed in any such baseball park, race track, or outdoor athletic field or stadium, shall be one hundred ninety-two dollars.

9. The annual fee for a license to sell beer and wine products at retail not to be consumed on the premises where sold shall be one hundred ninety-eight dollars.

10. The annual fee for a license to sell beer and wine products at retail not to be consumed on the premises where sold, when the applicant is the holder of two such licenses, the annual fee for each additional license thereafter issued to such licensee shall be three hundred fifty-two dollars.

* 11. The annual fee for a license to operate a custom beermakers' center shall be three hundred twenty dollars.

* NB Effective May 13, 2017



56-A - Filing fees and refunds.

* 56-a. Filing fees and refunds. 1. In addition to the annual fees provided for in this chapter, there shall be paid to the authority with each initial application for a license filed pursuant to section fifty-one, fifty-one-a, fifty-three, fifty-eight, fifty-eight-c, sixty-one, sixty-two, seventy-six or seventy-eight of this chapter, a filing fee of four hundred dollars; with each initial application for a license filed pursuant to section sixty-three, sixty-four, sixty-four-a or sixty-four-b of this chapter, a filing fee of two hundred dollars; with each initial application for a license filed pursuant to section fifty-three-a, fifty-four, fifty-five, fifty-five-a, seventy-nine, eighty-one or eighty-one-a of this chapter, a filing fee of one hundred dollars; with each initial application for a permit filed pursuant to section ninety-one, ninety-one-a, ninety-two, ninety-two-a, ninety-three, ninety-three-a, if such permit is to be issued on a calendar year basis, ninety-four, ninety-five, ninety-six or ninety-six-a, or pursuant to paragraph b, c, e or j of subdivision one of section ninety-nine-b of this chapter if such permit is to be issued on a calendar year basis, or for an additional bar pursuant to subdivision four of section one hundred of this chapter, a filing fee of twenty dollars; and with each application for a permit under section ninety-three-a of this chapter, other than a permit to be issued on a calendar year basis, section ninety-seven, ninety-eight, ninety-nine, or ninety-nine-b of this chapter, other than a permit to be issued pursuant to paragraph b, c, e or j of subdivision one of section ninety-nine-b of this chapter on a calendar year basis, a filing fee of ten dollars.

2. In addition to the annual fees provided for in this chapter, there shall be paid to the authority with each renewal application for a license filed pursuant to section fifty-one, fifty-one-a, fifty-three, fifty-eight, fifty-eight-c, sixty-one, sixty-two, seventy-six or seventy-eight of this chapter, a filing fee of one hundred dollars; with each renewal application for a license filed pursuant to section sixty-three, sixty-four, sixty-four-a or sixty-four-b of this chapter, a filing fee of ninety dollars; with each renewal application for a license filed pursuant to section seventy-nine, eighty-one or eighty-one-a of this chapter, a filing fee of twenty-five dollars; and with each renewal application for a license or permit filed pursuant to section fifty-three-a, fifty-four, fifty-five, fifty-five-a, ninety-one, ninety-one-a, ninety-two, ninety-two-a, ninety-three, ninety-three-a, if such permit is issued on a calendar year basis, ninety-four, ninety-five, ninety-six or ninety-six-a of this chapter or pursuant to subdivisions b, c, e or j of section ninety-nine-b, if such permit is issued on a calendar year basis, or with each renewal application for an additional bar pursuant to subdivision four of section one hundred of this chapter, a filing fee of thirty dollars.

3. If the authority shall deny an application filed pursuant to this chapter it shall return the annual fee to the applicant and retain the filing fee.

* NB Effective until May 13, 2017

* 56-a. Filing fees and refunds. 1. In addition to the annual fees provided for in this chapter, there shall be paid to the authority with each initial application for a license filed pursuant to section fifty-one, fifty-one-a, fifty-two, fifty-three, fifty-eight, fifty-eight-c, fifty-eight-d, sixty-one, sixty-two, seventy-six, seventy-seven or seventy-eight of this chapter, a filing fee of four hundred dollars; with each initial application for a license filed pursuant to section sixty-three, sixty-four, sixty-four-a or sixty-four-b of this chapter, a filing fee of two hundred dollars; with each initial application for a license filed pursuant to section fifty-three-a, fifty-four, fifty-five, fifty-five-a, seventy-nine, eighty-one or eighty-one-a of this chapter, a filing fee of one hundred dollars; with each initial application for a permit filed pursuant to section ninety-one, ninety-one-a, ninety-two, ninety-two-a, ninety-three, ninety-three-a, if such permit is to be issued on a calendar year basis, ninety-four, ninety-five, ninety-six or ninety-six-a, or pursuant to paragraph b, c, e or j of subdivision one of section ninety-nine-b of this chapter if such permit is to be issued on a calendar year basis, or for an additional bar pursuant to subdivision four of section one hundred of this chapter, a filing fee of twenty dollars; and with each application for a permit under section ninety-three-a of this chapter, other than a permit to be issued on a calendar year basis, section ninety-seven, ninety-eight, ninety-nine, or ninety-nine-b of this chapter, other than a permit to be issued pursuant to paragraph b, c, e or j of subdivision one of section ninety-nine-b of this chapter on a calendar year basis, a filing fee of ten dollars.

2. In addition to the annual fees provided for in this chapter, there shall be paid to the authority with each renewal application for a license filed pursuant to section fifty-one, fifty-one-a, fifty-two, fifty-three, fifty-eight, fifty-eight-c, fifty-eight-d, sixty-one, sixty-two, seventy-six, seventy-seven or seventy-eight of this chapter, a filing fee of one hundred dollars; with each renewal application for a license filed pursuant to section sixty-three, sixty-four, sixty-four-a or sixty-four-b of this chapter, a filing fee of ninety dollars; with each renewal application for a license filed pursuant to section seventy-nine, eighty-one or eighty-one-a of this chapter, a filing fee of twenty-five dollars; and with each renewal application for a license or permit filed pursuant to section fifty-three-a, fifty-four, fifty-five, fifty-five-a, ninety-one, ninety-one-a, ninety-two, ninety-two-a, ninety-three, ninety-three-a, if such permit is issued on a calendar year basis, ninety-four, ninety-five, ninety-six or ninety-six-a of this chapter or pursuant to paragraph b, c, e or j of subdivision one of section ninety-nine-b, if such permit is issued on a calendar year basis, or with each renewal application for an additional bar pursuant to subdivision four of section one hundred of this chapter, a filing fee of thirty dollars.

3. If the authority shall deny an application filed pursuant to this chapter it shall return the annual fee to the applicant and retain the filing fee.

* NB Effective May 13, 2017



57 - License fees; when due and payable; fee for part of year.

57. License fees; when due and payable; fee for part of year. 1. (a) Except as otherwise provided pursuant to section fifty-seven-a, each license issued pursuant to this article other than the one specified in paragraph (b) of this subdivision shall be effective for a license year expiring on the thirtieth day of June following the date of its issuance and the license fee prescribed therefor shall be the license fee due and payable therefor and shall be paid in advance at the time of the application as provided for in this article.

(b) Each license issued pursuant to section fifty-five-a of this article shall be effective for a license year expiring on the thirty-first day of March following the date of its issuance and the license fee prescribed therefor shall be the license fee due and payable therefor and shall be paid in advance of the time of the application as provided for in this article.

2. When application for any license under this article is made after the commencement of the license year hereinbefore provided the license fee therefor shall, for the balance of the license year, be in proportion as the remainder of such year shall bear to the whole year, except that it shall in no case be for less than one-half of such year.



57-A - Change in duration of licenses.

57-a. Change in duration of licenses. The liquor authority is authorized to change the periods during which the licenses authorized by sections fifty-three-a, fifty-four, fifty-five and fifty-five-a shall be effective and to establish the commencement dates, duration and expiration dates thereof, provided that no such license shall be effective for a period in excess of three years. When any change or changes are made in the duration of any such license, the license fee shall be equal to the annual license fee specified in this article multiplied by the number of years for which such license is issued. The liquor authority may make such rules as shall be appropriate to carry out the purpose of this section.






Article 4-A - (Alcoholic Beverage Control) SPECIAL PROVISIONS RELATING TO CIDER

58 - Cider producers' or wholesalers' license.

58. Cider producers' or wholesalers' license. 1. Any person may apply to the liquor authority for a cider producers' or wholesalers' license as provided for in this subdivision. Such application shall be in writing and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this subdivision for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules. A license issued under this subdivision shall authorize the licensee to manufacture cider within the licensed premises in this state for sale in bottles, barrels or casks to beer, wine and liquor retail licensee and/or to sell cider at wholesale from the licensed premises to such licensees and to holders of licenses under this section in bottles, barrels or casks and to sell and deliver cider to persons outside the state pursuant to the laws of the place of such sale or delivery. The annual fee for such a license shall be one hundred twenty-five dollars; provided, however, that the annual fee for a farm cidery license shall be seventy-five dollars. The provisions contained in section sixty-seven of this chapter shall apply to all licenses issued pursuant to this article.

2. (a) Any person licensed pursuant to subdivision one of this section may conduct cider tastings of New York state labelled ciders in establishments licensed pursuant to section sixty-three of this chapter to sell alcoholic beverages for off-premises consumption. Such cider producer or wholesaler may charge a fee of not more than twenty-five cents for each cider sample tasted. The liquor authority shall promulgate rules and regulations relating to the conduct of such tastings.

(b) Any person licensed pursuant to subdivision one of this section may conduct cider tastings of New York state labelled ciders and apply to the liquor authority for a permit to sell cider produced by such cider producer or wholesaler, by the bottle, during such tastings in establishments licensed pursuant to section sixty-four of this chapter to sell alcoholic beverages for consumption on the premises. Such cider producer or wholesaler may charge a fee of not more than twenty-five cents for each cider sample tasted. The liquor authority shall promulgate rules and regulations relating to the conduct of tastings.

(c) Cider tastings shall be conducted subject to the following limitations:

(i) cider tastings shall be conducted by an official agent, representative or solicitor of one or more cider producers or wholesalers. Such agent, representative or solicitor shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a cider tasting as authorized pursuant to this subdivision and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the cider producer or wholesaler licensee.

3. Notwithstanding any provision of this chapter to the contrary, a licensed cider wholesaler may apply to the liquor authority for a permit to sell New York state labelled cider by the bottle and conduct cider tastings at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis. As a condition of such permit, an agent, representative or solicitor from the cider wholesaler shall be present at the time of sale or tastings.

3-a. A licensed cider producer producing New York state labelled cider may:

(a) sell such cider to licensed farm distillers, farm wineries, farm cideries and farm breweries. All such cider sold by the licensee shall be securely sealed and have attached thereto a label as shall be required by section one hundred seven-a of this chapter;

(b) conduct tastings at the licensed premises of such cider;

(c) sell such cider at retail for consumption off the premises at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis;

(d) sell and conduct tastings of such cider at retail for consumption on the premises of a restaurant, conference center, inn, bed and breakfast or hotel business owned and operated by the licensee in or adjacent to its farm cidery. A licensee who operates a restaurant, conference center, inn, bed and breakfast or hotel pursuant to such authority shall comply with all applicable provisions of this chapter which relate to licenses to sell cider at retail for consumption on the premises;

(e) apply for a permit to conduct tastings away from the licensed premises of such cider. Such permit shall be valid throughout the state and may be issued on an annual basis or for individual events. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary. Tastings shall be conducted subject to the following conditions:

(i) tastings shall be conducted by an official agent, representative or solicitor of the licensee. Such agent, representative or solicitor shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a tasting of cider as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the licensee.

(f) if it holds a tasting permit issued pursuant to paragraph (e) of this subdivision, apply to the authority for a permit to sell such cider, for consumption off the premises, during such tastings in premises licensed under sections sixty-four, sixty-four-a, eighty-one and eighty-one-a of this chapter. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary.

4. Notwithstanding any provision of this chapter to the contrary, any one or more cider producer or wholesaler licensee, singly or jointly, may apply to the liquor authority for a license or licenses to sell cider at retail for consumption off the premises. The duration of such license shall be coextensive with the duration of such licensee's cider producer or wholesaler license, and the fee therefor shall be six hundred forty dollars if such retail premises is located in cities having a population of one million or more; in cities having less than one million population and more than one hundred thousand, three hundred twenty dollars; and elsewhere, the sum of one hundred sixty dollars. Such license shall entitle the holder thereof to sell at retail for consumption off the premises any New York state labelled cider. Such license shall also entitle the holder thereof to conduct cider tastings on such licensed premises and charge for such tastings. Not more than five such licenses shall be issued to any licensed cider producer or wholesaler. All other provisions of this chapter relative to licenses to sell cider at retail for consumption off the premises shall apply so far as applicable to such application. The liquor authority is hereby authorized to adopt such rules as it may deem necessary to carry out the purpose of this subdivision, provided that all licenses issued pursuant to this subdivision shall be subject to the same rules and regulations as are applicable to the sale of cider at retail for consumption off the premises of the cider producer or wholesaler licensee.

5. A cider producer shall manufacture at least fifty gallons of cider annually.



58-A - Sale of cider by wholesale beer licensees.

58-a. Sale of cider by wholesale beer licensees. A wholesale beer licensee, as defined under this chapter shall, upon the payment of an additional annual license fee of one hundred twenty-five dollars, be permitted to sell cider as defined under this chapter at wholesale from duly licensed premises, to duly licensed beer, wine and liquor retailers and to other holders of licenses under this chapter, in bottles, barrels or casks, and to sell and deliver cider to persons outside the state pursuant to the laws of the place of such delivery. The provisions of section fifty-seven shall apply to licenses issued hereunder to sell cider at wholesale pursuant to the provisions of this section.



58-B - Retail sale of cider by wholesale licensees.

58-b. Retail sale of cider by wholesale licensees. 1. Notwithstanding any other law upon payment to the liquor authority of an additional annual fee of one hundred twenty-five dollars, the liquor authority may in its discretion and upon such terms and conditions as it may prescribe, issue to a licensed cider producer upon application therefor a certificate authorizing such producer to sell cider at retail in sealed containers to a householder for consumption in his home, but no sale to such householder shall be in quantities aggregating more than fifteen gallons. Revenues received by any such licensed cider producer from the sale of cider at retail to householders under such a certificate during the term thereof shall not exceed five per centum of all the revenues derived by such licensee from the sale of apples and cider during such term.

2. No retail licensee of cider authorized by this section shall keep or permit to be kept upon the licensed premises, any cider in any unsealed bottle or other unsealed container, except for the purpose of cider tasting or sampling by any person pursuant to authorization to conduct such a sampling or tasting pursuant to subdivision two of section fifty-eight of this article, except to those persons to whom sales are prohibited in section sixty-five of this chapter.



58-C - Farm cidery license.

58-c. Farm cidery license. 1. Any person may apply to the authority for a farm cidery license as provided for in this section to produce cider within this state for sale. Such application shall be in writing and verified and shall contain such information as the authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the authority grants the application, it shall issue a license in such form as shall be determined by its rules. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to produce cider in the premises therein specifically licensed.

2. A farm cidery license shall authorize the holder thereof to operate a cidery for the manufacture of New York state labelled cider. Such a license shall also authorize the licensee to:

(a) sell in bulk cider manufactured by the licensee to any person licensed to manufacture alcoholic beverages in this state or to a permittee engaged in the manufacture of products which are unfit for beverage use;

(b) sell or deliver cider manufactured by the licensee to persons outside the state pursuant to the laws of the place of such delivery;

(c) sell cider manufactured by the licensee to wholesalers and retailers licensed in this state to sell such cider, licensed farm distillers, licensed farm wineries, licensed farm breweries and any other licensed farm cidery. All such cider sold by the licensee shall be securely sealed and have attached thereto a label as shall be required by section one hundred seven-a of this chapter;

(f) (i) at the licensed premises, conduct tastings of, and sell at retail for consumption on or off the licensed premises, any cider manufactured by the licensee or any New York state labeled cider. Provided, however, for tastings and sales for on-premises consumption, the licensee shall regularly keep food available for sale or service to its retail customers for consumption on the premises. A licensee providing the following shall be deemed in compliance with this provision: (A) sandwiches, soups or other such foods, whether fresh, processed, pre-cooked or frozen; and/or (B) food items intended to complement the tasting of alcoholic beverages, which shall mean a diversified selection of food that is ordinarily consumed without the use of tableware and can be conveniently consumed while standing or walking, including but not limited to: cheeses, fruits, vegetables, chocolates, breads, mustards and crackers. All of the provisions of this chapter relative to licensees selling cider at retail shall apply; and (ii) operate a restaurant, hotel, catering establishment, or other food and drinking establishment in or adjacent to the licensed premises and sell at such place, at retail for consumption on the premises, cider manufactured by the licensee and any New York state labeled cider. All of the provisions of this chapter relative to licensees to selling cider at retail shall apply. Notwithstanding any other provision of law, the licensed farm cidery may apply to the authority for a license under this chapter to sell other alcoholic beverages at retail for consumption on the premises at such establishment;

(g) sell cider manufactured by the licensee or any other licensed farm cidery at retail for consumption off the premises, at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis;

(h) conduct tastings of and sell at retail for consumption on or off the premises New York state labeled beer manufactured by a licensed brewery or licensed farm brewery;

(i) conduct tastings of and sell at retail for consumption on or off the premises New York state labelled wine manufactured by a licensed winery or licensed farm winery;

(j) conduct tastings of and sell at retail for consumption on or off the premises New York state labelled liquor manufactured by a licensed distiller or licensed farm distiller; provided, however, that no consumer may be provided, directly or indirectly: (i) with more than three samples of liquor for tasting in one calendar day; or (ii) with a sample of liquor for tasting equal to more than one-quarter fluid ounce; and

(k) engage in any other business on the licensed premises subject to such rules and regulations as the authority may prescribe. Such rules and regulations shall determine which businesses will be compatible with the policy and purposes of this chapter and shall consider the effect of particular businesses on the community and area in the vicinity of the farm cidery licensee.

3. (a) A farm cidery licensee may apply for a permit to conduct tastings away from the licensed premises of cider produced by the licensee. Such permit shall be valid throughout the state and may be issued on an annual basis or for individual events. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary.

(b) Tastings shall be conducted subject to the following limitations:

(i) tastings shall be conducted by an official agent, representative or solicitor of one or more farm cideries. Such agent, representative or solicitor shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a tasting of cider as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the farm cidery.

4. A licensed farm cidery holding a tasting permit issued pursuant to subdivision three of this section may apply to the authority for a permit to sell cider produced by such farm cidery, by the bottle, during such tastings in premises licensed under sections sixty-four, sixty-four-a, eighty-one and eighty-one-a of this chapter. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules and conditions of the authority as it deems necessary.

5. A licensed farm cidery may, under such rules as may be adopted by the authority, sell cider manufactured by the licensee or any other licensed farm cidery at retail in bulk by the keg, cask or barrel for consumption and not for resale at a clam-bake, barbeque, picnic, outing or other similar outdoor gathering at which more than fifty persons are assembled.

6. A licensed farm cidery may apply to the authority for a license to sell beer, liquor and/or wine at retail for consumption on the premises in a restaurant owned by him and conducted and operated by the licensee in or adjacent to its farm cidery. All of the provisions of this chapter relative to licenses to sell beer, liquor or wine at retail or consumption on the premises shall apply so far as applicable.

7. A farm cidery license shall authorize the holder thereof to manufacture, bottle and sell food condiments and products such as mustards, sauces, jams, jellies, mulling spices and other cider related foods in addition to other such food and crafts on and from the licensed premises. Such license shall authorize the holder thereof to store and sell gift items in a tax-paid room upon the licensed premises incidental to the sale of cider. These gift items shall be limited to the following categories:

(a) non-alcoholic beverages for consumption on or off premises, including but not limited to bottled water, juice and soda beverages;

(b) food items for the purpose of complementing cider tastings, which shall mean a diversified selection of food that is ordinarily consumed without the use of tableware and can be conveniently consumed while standing or walking. Such food items shall include but not be limited to: cheeses, fruits, vegetables, chocolates, breads, mustards and crackers;

(c) food items, which shall include locally produced farm products and any food or food product not specifically prepared for immediate consumption upon the premises. Such food items may be combined into a package containing cider related products;

(d) cider supplies and accessories, which shall include any item utilized for the storage, serving or consumption of cider or for decorative purposes. These supplies may be sold as single items or may be combined into a package containing cider;

(e) cider-making equipment and supplies including, but not limited to, home cider-making kits, filters, bottling equipment, and books or other written material to assist cider-makers and home cider-makers to produce and bottle cider;

(f) souvenir items, which shall include, but not be limited to artwork, crafts, clothing, agricultural products and any other articles which can be construed to propagate tourism within the region.

8. Notwithstanding any provision of this chapter to the contrary, any farm cidery licensee may charge for tours of its premises.

9. The holder of a license issued under this section may operate up to five branch offices located away from the licensed farm cidery. Such locations shall be considered part of the licensed premises and all activities allowed at and limited to the farm cidery may be conducted at the branch offices. Such branch offices shall not be located within, share a common entrance and exit with, or have any interior access to any other business, including premises licensed to sell alcoholic beverages at retail. Prior to commencing operation of any such branch office, the licensee shall notify the authority of the location of such branch office and the authority may issue a permit for the operation of same.

10. (a) No farm cidery shall manufacture in excess of two hundred fifty thousand gallons of cider annually.

(b) A licensed farm cidery shall produce at least fifty gallons of cider annually.

11. (a) Except as provided in paragraph (b) of this subdivision, no licensed farm cidery shall manufacture or sell any cider other than New York state labelled cider.

(b) In the event that the commissioner of agriculture and markets, after investigating and compiling information pursuant to subdivision forty-two of section sixteen of the agriculture and markets law, determines that a natural disaster, act of God, or continued adverse weather condition has destroyed much of the apple crop necessary for producing cider, such commissioner, in consultation with the chairman of the authority, may give authorization to a duly licensed farm cidery to manufacture or sell cider produced from apples grown outside this state. No such authorization shall be granted to a farm cidery licensee unless such licensee certifies to such commissioner the quantity of New York grown apples unavailable to such licensee due to such natural disaster, act of God or continuing adverse weather condition and satisfies such commissioner that reasonable efforts were made to obtain apples from a New York state source for such cider making purpose. No farm cidery shall utilize an amount of out-of-state grown apples exceeding the amount of New York grown apples that such cidery is unable to obtain due to the destruction of New York grown apples by a natural disaster, act of God or continuing adverse weather condition as determined by the commissioner of agriculture and markets pursuant to this subdivision. For purposes of this subdivision, the department of agriculture and markets and the authority are authorized to adopt rules and regulations as they may deem necessary to carry out the provisions of this subdivision which shall include ensuring that in manufacturing cider farm cideries utilize apples grown in New York state to the extent they are reasonably available, prior to utilizing apples from an out-of-state source for such purpose.

(c) The commissioner of agriculture and markets shall make available to farm cideries and to the public each specific apple loss determination issued pursuant to paragraph (b) of this subdivision on or after August twentieth of each year.

(d) In the event that the continuing effects of a natural disaster, act of God, or adverse weather condition which occurred prior to August twentieth of each year or the effects of a natural disaster, act of God, or adverse weather condition which occurs subsequent to August twentieth of each year results in any apple crop loss which meets the standards provided in paragraph (b) of this subdivision, the commissioner of agriculture and markets, in consultation with the chairman of the authority, may issue additional apple crop loss determinations and shall expeditiously make available to farm cideries and to the public the loss determination issued pursuant to this paragraph prior to October tenth of each year.

12. Notwithstanding any contrary provision of law or of any rule or regulation promulgated pursuant thereto, and in addition to the activities which may otherwise be carried out by any person licensed under this section, such person may, on the premises designated in such license:

(a) produce, package, bottle, sell and deliver soft drinks and other non-alcoholic beverages, vitamins, and other by-products;

(b) recover carbon dioxide and yeast;

(c) store bottles, packages and supplies necessary or incidental to all such operations;

(d) package, bottle, sell and deliver wine products;

(e) allow for the premises including space and equipment to be rented by a licensed tenant cider producer for the purposes of alternation.

13. Notwithstanding any other provision of this chapter, the authority may issue a farm cidery license to the holder of a farm brewery, farm winery or farm distiller's license for use at such licensee's existing licensed premises. The holder of a farm brewery, farm winery or farm distiller's license that simultaneously holds a farm cidery license on an adjacent premises may share and use the same tasting room facilities to conduct any tastings that such licensee is otherwise authorized to conduct.

14. The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this section. In prescribing such rules and regulations, the authority shall promote the expansion and profitability of cider production and of tourism in New York, thereby promoting the conservation, production and enhancement of New York state agricultural lands.



58-D - Custom cidermakers' center.

* 58-d. Custom cidermakers' center. 1. Any person may apply to the authority on or before December thirty-first, two thousand nineteen for a custom cidermakers' center license as provided for in this section to operate a custom cidermakers' center facility and provide individuals with rental space, the use of equipment and storage facilities, and/or fruit for the production of cider by such individuals for personal household use and not for resale in accordance with state and federal laws, rules, and regulations authorizing such production. Such application shall be in writing and verified and shall contain such information as the authority shall require, provided, however, the holder of such a license under this section may renew such license on or after December thirty-first, two thousand nineteen. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the authority grants the application, it shall issue a license in such form as shall be determined by its rules. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to operate such center to manufacture cider for personal household use in the premises therein specifically licensed.

2. For the purposes of this section, "fruit" shall mean fresh, whole apples or other pome fruits that are grown or produced in the state of New York.

3. A custom cidermakers' center license shall authorize the holder thereof to operate a facility for individuals to rent space, equipment, and storage facilities and, if necessary, to purchase fruit to manufacture cider for personal household use provided that the manufacture and production of cider for personal household consumption and use is done in accordance with state and federal laws and regulations. Such a license shall also authorize the licensee, provided such activities are permitted by the federal Alcohol and Tobacco Tax and Trade Bureau for the manufacture of tax exempt cider for personal household use, to:

(a) conduct training classes on how to manufacture cider; and

(b) conduct cider tastings for those individuals taking such classes and/or using such facility for the production of cider at the licensed facility provided that the tastings shall be subject to the following limitations:

(i) tastings shall be conducted by the licensee or by an official agent of the licensee. Such licensee or agent shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a tasting of cider as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to such center.

4. The custom cidermakers' center licensee shall be subject to the supervision of the authority to ensure that the licensee and the individuals utilizing such center are in compliance with the provisions of this chapter, state laws, rules, and regulations, and the laws, rules, and regulations of the federal Alcohol and Tobacco Tax and Trade Bureau.

5. The licensee or an official agent of the licensee shall be physically present at all times during the facility's hours of operations.

6. The annual aggregate production of cider at any such center for all individuals making cider at such premises, pursuant to a custom cidermakers' center license, shall not exceed the production limits set forth by the authority that are commensurate with a non-commercial production facility. Provided that such aggregate production limit shall not be offset by cider produced at such facility under a cidery license or farm cidery license.

7. Notwithstanding any other provision of this chapter, the authority may issue a custom cidermakers' center license to the holder of a farm cidery or cidery license or farm winery or winery license for use at such licensee's existing licensed premises.

8. The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this section.

9. The licensee must maintain a record of the name, address, and contact information of the individuals that have used such facility and the annual amount of cider produced by each individual at the facility pursuant to the rules of the authority.

10. The annual fee for a license to operate a custom cidermakers' center shall be three hundred twenty dollars.

* NB Effective May 13, 2017



59 - Authorization for sale of cider by retail licensees.

59. Authorization for sale of cider by retail licensees. Each retail licensee under this chapter shall have the right, by virtue of his license and without being required to pay any additional fee for the privilege, to sell at retail for consumption on or off the premises, as the case may be, cider purchased from a person licensed to produce or sell cider at wholesale under this chapter.



59-A - Cider tasting.

59-a. Cider tasting. Any person holding a retail license under this chapter shall be permitted to conduct consumer tastings of cider upon such person's licensed premises. All such tastings shall be subject to the following limitations:

(a) Tastings of cider shall be conducted by the licensee or an authorized agent of the licensee. Provided, however, a licensed beer or cider wholesaler shall not serve as the authorized agent for another entity, nor shall a licensed beer or cider wholesaler be involved in any manner with a cider tasting conducted by another entity.

(b) No more than three samples of cider may be provided to a person in one calendar day.

(c) No sample may exceed three fluid ounces.

(d) No tasting shall be held during the hours prohibited by the provisions of section one hundred five and one hundred five-a of this chapter.

(e) Any liability stemming from a right of action resulting from a tasting authorized by this section and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law shall accrue to the licensee.

(f) No person under the age of twenty-one shall be permitted to serve a sample or handle an open container of cider.






Article 5 - (Alcoholic Beverage Control) SPECIAL PROVISIONS RELATING TO LIQUOR

60 - Kinds of licenses.

60. Kinds of licenses. The following kinds of licenses may be issued for the manufacture and sale of liquor, alcohol and spirits, to wit:

1. Distiller's license, class A.

1-a. Distiller's license, class A-1.

2. Distiller's license, class B.

2-a. Distiller's license, class C.

2-b. Distiller's license, class B-1.

2-c. Distiller's license, class D.

3. Wholesaler's license.

4. Seven day license to sell liquor at retail for consumption off the premises subject to paragraph (a) of subdivision fourteen of section one hundred five of this chapter.

5. License to sell liquor at retail for consumption on the premises.

6. Special license to sell liquor at retail for consumption on the premises.



61 - Distiller's licenses.

61. Distiller's licenses. 1. A class A distiller's license shall authorize the holder thereof to operate a distillery for the manufacture of liquors by distillation or redistillation at the premises specifically designated in the license. Such a license shall also authorize the sale in bulk by such licensee from the licensed premises of the products manufactured under such license to any person holding a distiller's class A license, a distiller's class B license or a permittee engaged in the manufacture of products which are unfit for beverage use. It shall also authorize the sale from the licensed premises and from one other location in the state of New York of any liquor whether or not manufactured by such licensee to a wholesale or retail liquor licensee or permittee in sealed containers of not more than one quart each. Such license shall also authorize the sale of New York state labelled liquor to licensed farm wineries, farm cideries, farm distilleries and farm breweries in sealed containers of not more than one quart each. Such license shall also include the privilege to operate a rectifying plant under the same terms and conditions as the holder of a class B distiller's license without the payment of any additional fee.

1-a. A class A-1 distiller's license shall authorize the holder thereof to operate a distillery which has a production capacity of no more than seventy-five thousand gallons per year for the manufacture of liquors by distillation or redistillation at the premises specifically designated in the license. Such a license shall also authorize the sale in bulk by such licensee from the licensed premises of the products manufactured under such license to any person holding a winery license, farm winery license, distiller's class A license, a distiller's class B license or a permittee engaged in the manufacture of products which are unfit for beverage use. It shall also authorize the sale from the licensed premises and from one other location in the state of New York of liquors manufactured by such licensee to a wholesale or retail liquor licensee or permittee in sealed containers of not more than one quart each. In addition, it shall authorize such licensee to sell from the licensed premises New York state labelled liquors to licensed farm wineries, farm breweries, farm distilleries and farm cideries in sealed containers of not more than one quart for retail sale for off-premises consumption. Such license shall also include the privilege to operate a rectifying plant under the same terms and conditions as the holder of a class B-1 distiller's license without the payment of any additional fee.

2. A class B distiller's license shall authorize the holder thereof to operate a rectifying plant for the manufacture of the products of rectification by purifying or combining alcohol, spirits, wine or beer and the manufacture of gin and cordials by the redistillation of alcohol or spirits over or with any materials. Such a license shall also authorize the holder thereof to blend, reduce proof and bottle on his licensed premises or in a United States customs bonded warehouse for which a warehouse permit has been issued under this chapter for wholesale liquor licensees or for persons authorized to sell liquor at wholesale pursuant to the laws and regulation of any other state, territorial possession of the United States or foreign country liquor received in bulk by such wholesalers from other states, territorial possessions of the United States or a foreign country, and to rebottle or recondition for wholesale liquor or wine licensees or for persons authorized to sell liquor or wine at wholesale pursuant to the laws and regulations of any other state, territorial possession of the United States or foreign country, liquor or wine manufactured outside the state, which was purchased and received by such wholesalers in sealed containers not exceeding one quart each of liquor or fifteen gallons each of wine. Such a license shall also authorize the sale from the licensed premises of the products manufactured by such licensee to a wholesale or retail licensee in sealed containers of not more than one quart each.

2-a. A class C distiller's license shall authorize the holder thereof to operate a distillery for the manufacture only of fruit brandy and the sale of such product by such licensee to a wholesale or retail licensee in sealed containers of not more than one quart each. Such a license shall also authorize the sale in bulk of fruit brandy to a winery licensee, to a farm winery licensee, to the holder of a class B distiller's license or to a permittee engaged in the manufacture of products which are unfit for beverage use. It shall also authorize the sale from the licensed premises and from one other location in the state of any fruit brandy whether or not manufactured by such licensee to a wholesale or retail liquor licensee or permittee in sealed containers of not more than one quart each. In addition, it shall authorize such licensee to sell from the licensed premises New York state labelled liquors to a farm winery licensee in sealed containers of not more than one quart for retail sale for off-premises consumption.

2-b. A class B-1 distiller's license shall authorize the holder thereof to operate a rectifying plant which has a production capacity of no more than seventy-five thousand gallons per year for the manufacture of the products of rectification by purifying or combining alcohol, spirits, wine, or beer and the manufacture of cordials by the redistillation of alcohol or spirits over or with any materials. Such a license shall also authorize the holder thereof to blend, reduce proof and bottle on his licensed premises or in a United States customs bonded warehouse for which a warehouse permit has been issued under this chapter for wholesale liquor licensees or for persons authorized to sell liquor at wholesale pursuant to the laws and regulation of any other state, territorial possession of the United States or foreign country liquor received in bulk by such wholesalers from other states, territorial possessions of the United States or a foreign country, and to rebottle or recondition for wholesale liquor or wine licensees or for persons authorized to sell liquor or wine at wholesale pursuant to the laws and regulations of any other state, territorial possession of the United States or foreign country, liquor or wine manufactured outside the state, which was purchased and received by such wholesalers in sealed containers not exceeding one quart each of liquor or fifteen gallons each of wine. Such a license shall also authorize the sale from the licensed premises of the products manufactured by such licensee to a wholesale or retail licensee in sealed containers of not more than one quart each. In addition, it shall authorize such licensee to sell from the licensed premises New York state labelled liquors to a farm winery licensee in sealed containers of not more than one quart for retail sale for off-premises consumption.

2-c. (a) A class D distiller's license, otherwise known as a farm distillery license, shall authorize the holder of such a license to operate a farm distillery at the premises specifically designated in the license:

(i) To manufacture liquor primarily from farm and food products, as defined in subdivision two of section two hundred eighty-two of the agriculture and markets law;

(ii) To put such liquor into containers of not more than one quart each, which containers shall then be sealed and to sell such liquor at wholesale, for resale, and to licensed farm wineries, farm cideries, farm breweries and other farm distilleries, wholesale and retail licensees, and permittees;

(iii) To sell at retail, for personal use, in such sealed containers;

(iv) To sell in bulk, liquor manufactured by the licensee to a winery or farm winery licensee, or to the holder of a class A, A-1, B, B-1 or C distiller's license, or to the holder of a permit issued pursuant to paragraph c of subdivision one of section ninety-nine-b of this chapter;

(v) To conduct tastings of and sell at retail for consumption off the premises New York state labelled beer manufactured by a licensed brewer or licensed farm brewery;

(vi) To conduct tastings of and sell at retail for consumption off the premises New York state labelled cider manufactured by a licensed brewer, licensed farm brewery, licensed farm winery, licensed cider producer or licensed farm cidery; and

(vii) To conduct tastings of and sell at retail for consumption off the premises New York state labelled wine manufactured by a licensed winery or licensed farm winery.

(b)(i) Retail sales by a licensed farm distillery may be made only to customers who are physically present upon the licensed premises and such sale shall be concluded by the customer's taking, with him or her, of the sealed containers purchased by the customer at the time the customer leaves the licensed premises except as provided for in subparagraph (iv) of this paragraph;

(ii) Such retail sales shall not be made where the order is placed by letter, telephone, fax or e-mail, or where the customer otherwise does not place the order while the customer is physically present upon the premises of the licensed premises except as provided for in subparagraph (iv) of this paragraph;

(iii) Such retail sales shall not be made where the contemplated sale requires the licensee to transport or ship by common carrier, sealed containers of liquor to a customer;

(iv) A licensed farm distillery may apply to the liquor authority for a permit to sell liquor in a sealed container for off-premises consumption at the state fair, at recognized county fairs and at farmers' markets operated on a not-for-profit basis. As a condition of the permit a representative from the distillery must be present at the time of sale.

(c) A licensed farm distillery may conduct upon the licensed premises, or at approved locations as permitted in subdivision six of this section, consumer tastings of liquor manufactured by the licensee and from no more than three other class A, A-1, B, B-1, C or D distilleries, subject to the following limitations:

(i) Only liquor manufactured primarily from farm and food products, as defined in subdivision two of section two hundred eighty-two of the agriculture and markets law, shall be used in the tastings;

(ii) An official agent, servant or employee of the licensee shall be physically present at all times during the conduct of the consumer tasting of liquor;

(iii) No consumer may be provided, directly or indirectly: (A) more than three samples of liquor for tasting in one calendar day; or (B) with a sample of liquor for tasting equal to more than one-quarter fluid ounce;

(iv) Any liability stemming from a right of action resulting from a consumer tasting of liquor authorized by this paragraph and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the licensee.

(d) Notwithstanding any other provision of this chapter, the authority may issue a farm distillery license to the holder of a class A, A-1, B, B-1 or C distiller's license, a winery license or a farm winery license for use at such licensee's existing licensed premises. For the purposes of this chapter, the premises of the class A, A-1, B, B-1 or C distillery, winery or farm winery shall be considered the premises of the farm distillery. The holder of a farm distillery license that simultaneously holds a winery, farm winery or any class of a distiller's license on the same premises may share and use the same tasting room facilities to conduct wine and liquor tastings that such licensee is otherwise authorized to conduct.

(e) Notwithstanding any other provision of law to the contrary, the holder of a farm distillery license may (i) sell at retail for consumption on the licensed premises, any liquor manufactured by the licensee or any New York state labeled liquor. Provided, however, the licensee shall regularly keep food available for sale or service to its retail customers for consumption on the premises. A licensee providing the following shall be deemed in compliance with this provision: sandwiches, soups or other such foods, whether fresh, processed, pre-cooked or frozen; and/or food items intended to compliment the tasting of alcoholic beverages, which shall mean a diversified selection of food that is ordinarily consumed without the use of tableware and can be conveniently consumed while standing or walking, including but not limited to: cheese, fruits, vegetables, chocolates, breads, mustards and crackers. All of the provisions of this chapter relative to licenses to sell liquor at retail for consumption on the premises shall apply so far as applicable to such licensee; and

(ii) operate a restaurant, hotel, catering establishment, or other food and drinking establishment in or adjacent to the licensed premises and sell at such place, at retail for consumption on the premises, liquor manufactured by the licensee and any New York state labeled liquor. All of the provisions of this chapter relative to licenses to sell liquor at retail for consumption on the premises shall apply so far as applicable to such licensee. Notwithstanding any other provision of law, the licensee may apply to the authority for a license under this chapter to sell other alcoholic beverages at retail for consumption on the premises at such establishment.

(f) No holder of a farm distillery license shall manufacture in excess of seventy-five thousand gallons of liquor annually. In the case of the holder of a class A, A-1, B, B-1 or C distiller's license who operates a farm distillery on the same premises, the liquor manufactured pursuant to the farm distillery license shall not be considered with respect to any limitation on the volume that may be manufactured by the class A, A-1, B, B-1 or C distillery.

(g) The holder of a license issued under this subdivision may operate up to one branch office located away from the licensed farm distillery. Such location shall be considered part of the licensed premises and all activities allowed at and limited to the farm distillery may be conducted at the branch office. Such branch office shall not be located within, share a common entrance and exit with, or have any interior access to any other business, including premises licensed to sell alcoholic beverages at retail. Prior to commencing operation of any such branch office, the licensee shall notify the authority of the location of such branch office and the authority may issue a permit for the operation of same.

(h) A farm distillery license shall authorize the holder thereof to manufacture, bottle and sell food condiments and products such as nuts, popcorn, mulling spices and other spirits related food in addition to other such food and crafts on and from the licensed premises. Such license shall authorize the holder thereof to store and sell gift items in a tax-paid room upon the licensed premises incidental to the sale of liquor. These gift items shall be limited to the following categories:

(i) non-alcoholic beverages for consumption on or off premises, including but not limited to bottled water, juice and soda beverages;

(ii) food items for the purpose of complementing liquor tastings, which shall mean a diversified selection of food that is ordinarily consumed without the use of tableware and can be conveniently consumed while standing or walking. Such food items shall include but not be limited to: cheeses, fruits, vegetables, chocolates, breads, mustards and crackers;

(iii) food items, which shall include locally produced farm products and any food or food product not specifically prepared for immediate consumption upon the premises. Such food items may be combined into a package containing liquor related products;

(iv) liquor supplies and accessories, which shall include any item utilized for the storage, serving or consumption of liquor or for decorative purposes. These supplies may be sold as single items or may be combined into a package containing liquor;

(v) liquor-making equipment and supplies including, but not limited to, filters, bottling equipment, and books or other written material to assist spirits makers to produce and bottle liquor; and

(vi) souvenir items, which shall include, but not be limited to artwork, crafts, clothing, agricultural products and any other articles which can be construed to propagate tourism within the region.

3. A distiller's license of any class shall not authorize more than one of said activities, namely, that of a distillery, a rectifying plant or a fruit brandy distillery, and a separate license shall be required for each such activity, except as provided in subdivision one of this section.

4. Any person may apply to the liquor authority for a distiller's license as provided for in this section. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules.

5. No distiller shall be engaged in any other business on the licensed premises. No distiller shall sell or agree to sell any liquor, alcohol or spirits to any wholesaler or any retailer who is not duly licensed under this article to sell liquor, alcohol or spirits at wholesale or retail at the time of such agreement and sale or sell or agree to sell any liquor, alcohol or spirits to persons outside the state except pursuant to the laws of the place of such sale or delivery.

6. Any person having applied for and received a license as a farm distillery under this section may conduct consumer tastings of liquor pursuant to rules or regulations promulgated by the liquor authority, and subject to the limitations set forth in paragraph c of subdivision two-c of this section at the state fair, at recognized county fairs and at farmers' markets operated on a not-for-profit basis.

7. Any person licensed under this section shall manufacture at least fifty gallons of liquor per year.



61-A - Combined craft manufacturing license.

61-a. Combined craft manufacturing license. 1. The authority may issue a combined craft manufacturer's license to a person for the purposes of articles four, four-a, five and six of this chapter, combining the privileges of two or more farm or micro manufacturing licenses for use at one premises.

2. The license fee for the combined license shall equal the sum of the license fees for each of the licenses included in the combined license. Provided, however, that only one filing fee shall be required for any combined license.

3. The license certificate of the combined license shall set forth the licenses that are included under the combined license.

4. A combined farm manufacturer's license may combine two or more of the following licenses: farm brewery; micro-brewery; farm cidery; farm winery; micro-distillery; micro-rectifier; and farm distillery. Provided, however, that the licensed premises for a combined farm manufacturer's license that includes a farm winery license must be located on a farm.



61-B - Importer's license.

61-b. Importer's license. An importer's license shall authorize the holder thereof to import alcoholic beverages into this state and sell such alcoholic beverages to licensed wholesalers authorized to sell such alcoholic beverages.



62 - Wholesaler's liquor license.

62. Wholesaler's liquor license. Any person may apply to the liquor authority for a license to sell liquor at wholesale. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to sell liquors at wholesale in the premises therein specifically licensed to duly licensed wholesalers, retailers and permittees in this state, and to sell liquor in bulk to a licensed rectifier or to a permittee engaged in the manufacture of products which are unfit for beverage use, for use in the manufacture of products produced and sold by such rectifier or permittee, and to sell or deliver liquor to persons outside the state pursuant to the laws of the place of such sale or delivery. Such a license shall also include the privilege to sell wine at wholesale under the same terms and conditions without the payment of any additional fee.



63 - Seven day license to sell liquor at retail for consumption off the premises.

63. Seven day license to sell liquor at retail for consumption off the premises. 1. Any person may make an application to the appropriate board for a seven day license to sell liquor at retail not to be consumed upon the premises where sold. Such application shall be in such form and shall contain such information as shall be required by the rules of the liquor authority and shall be accompanied by a check or draft in the amount required by this article for such license.

1-a. The liquor authority shall convert all current licenses to sell liquor at retail for consumption off the premises to seven day licenses to sell liquor at retail for consumption off the premises pursuant to subdivision four of section sixty of this article.

2. Section fifty-four shall control so far as is applicable the procedure in connection with such applications.

3. Such license shall in form and in substance be a license to the person specifically designated therein to sell liquor in the premises specifically licensed at retail for off-premise consumption and shall also include the privilege to sell wine under the same terms and conditions without the payment of any additional fee.

* 4. No licensee under this section shall be engaged in any other business on the licensed premises. The sale of lottery tickets, when duly authorized and lawfully conducted, the sale of corkscrews or the sale of ice or the sale of publications, including prerecorded video and/or audio cassette tapes, designed to help educate consumers in their knowledge and appreciation of wine and wine products, as defined in section three of this chapter, or the sale of non-carbonated, non-flavored mineral waters, spring waters and drinking waters or the sale of glasses designed for the consumption of wine, racks designed for the storage of wine, and devices designed to minimize oxidation in bottles of wine which have been uncorked, or the sale of gift bags, gift boxes, or wrapping, for alcoholic beverages purchased at the licensed premises shall not constitute engaging in another business within the meaning of this subdivision.

* NB Effective until November 6, 2019

* 4. No licensee under this section shall be engaged in any other business on the licensed premises. The sale of lottery tickets, when duly authorized and lawfully conducted, the sale of corkscrews or the sale of ice or the sale of publications, including prerecorded video and/or audio cassette tapes, designed to help educate consumers in their knowledge and appreciation of wine and wine products, as defined in section three of this chapter, or the sale of non-carbonated, non-flavored mineral waters, spring waters and drinking waters or the sale of glasses designed for the consumption of wine, racks designed for the storage of wine, and devices designed to minimize oxidation in bottles of wine which have been uncorked, shall not constitute engaging in another business within the meaning of this subdivision.

* NB Effective November 6, 2019

5. Not more than one license shall be granted to any person under this section.

6. Determinations under this section with respect to the issuance of a new license or under section one hundred eleven with respect to the transfer to any other premises of a license issued hereunder, shall be made in accordance with public convenience and advantage.



63-A - Liquor tasting.

63-a. Liquor tasting. 1. (a) Any person licensed pursuant to section sixty-one or sixty-two of this article shall be permitted to conduct consumer tastings of liquor in establishments licensed under section sixty-three of this article to sell alcoholic beverages for off-premises consumption. (b) Any person holding a retail license to sell liquor under this chapter shall be permitted to conduct consumer tastings of liquor upon such person's licensed premises.

2. All consumer tastings of liquor shall be conducted subject to the following limitations:

(a) tastings of liquor shall be conducted by the licensee or an authorized agent of the licensee. Such licensee or agent shall be physically present upon the premises at all times during the conducting of the consumer tasting of liquor.

(b) no more than a total of three samples of liquor may be provided for tasting to a person in one calendar day.

(c) no sample of liquor for tasting may exceed one-quarter fluid ounce.

(d) any liability stemming from a right of action resulting from a consumer tasting of liquor authorized by this section and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the licensee, who conducted such tasting.

3. The state liquor authority shall promulgate rules and regulations regarding liquor tastings as provided for in this section.



64 - License to sell liquor at retail for consumption on the premises.

64. License to sell liquor at retail for consumption on the premises. 1. Notwithstanding the provisions of subdivision two of section seventeen of this chapter, any person may make an application to the appropriate board for a license to sell liquor at retail to be consumed on the premises where sold, and such licenses shall be issued to all applicants except for good cause shown.

2. Such application shall be in such form and shall contain such information as shall be required by the rules of the liquor authority and shall be accompanied by a check or draft in the amount required by this article for such license.

3. Section fifty-four shall control so far as applicable the procedure in connection with such application.

4. Such license shall in form and in substance be a license to the person specifically licensed to sell liquors at retail, to be consumed upon the premises. Such license shall also be deemed to include a license to sell wine and beer at retail to be consumed under the same terms and conditions, without the payment of any additional fee.

5. No retail license under this section shall be granted except for such premises as are being conducted as a bona fide hotel provided that a restaurant is operated in such premises, restaurant, catering establishment, club, railroad car, vessel or aircraft being operated on regularly scheduled flights by a United States certificated airline.

5-a. Notwithstanding the provisions of subdivision five of this section, a liquor license may be issued under this section to an establishment designated and commonly known and operated as a "bed and breakfast" regardless of whether or not a restaurant is operated in such establishment, provided that such license shall only permit the sale of alcoholic beverages to overnight guests of such establishment.

6. Where an on-premise license shall be granted to the owner of a hotel situated in a town or village the liquor authority may in its discretion grant to such owner the right to sell liquor and wine for off-premise consumption under the same terms and conditions as apply to off-premise licenses upon the payment of an additional fee of sixty-two dollars and fifty cents; provided, however, that this permission shall not be granted if an off-premise license has been granted for premises located within eight miles of such hotel.

6-a. The authority may consider any or all of the following in determining whether public convenience and advantage and the public interest will be promoted by the granting of licenses and permits for the sale of alcoholic beverages at a particular unlicensed location:

(a) The number, classes and character of licenses in proximity to the location and in the particular municipality or subdivision thereof.

(b) Evidence that all necessary licenses and permits have been obtained from the state and all other governing bodies.

(c) Effect of the grant of the license on vehicular traffic and parking in proximity to the location.

(d) The existing noise level at the location and any increase in noise level that would be generated by the proposed premises.

(e) The history of liquor violations and reported criminal activity at the proposed premises.

(f) Any other factors specified by law or regulation that are relevant to determine the public convenience and advantage and public interest of the community.

7. No retail license for on-premises consumption shall be granted for any premises which shall be

(a) on the same street or avenue and within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship or

(b) in a city, town or village having a population of twenty thousand or more within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article;

(c) the measurements in paragraphs (a) and (b) of this subdivision are to be taken in straight lines from the center of the nearest entrance of the premises sought to be licensed to the center of the nearest entrance of such school, church, synagogue or other place of worship or to the center of the nearest entrance of each such premises licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article; except, however, that no renewal license shall be denied because of such restriction to any premises so located which were maintained as a bona fide hotel, restaurant, catering establishment or club on or prior to December fifth, nineteen hundred thirty-three; and, except that no license shall be denied to any premises at which a license under this chapter has been in existence continuously from a date prior to the date when a building on the same street or avenue and within two hundred feet of said premises has been occupied exclusively as a school, church, synagogue or other place of worship; and except that no license shall be denied to any premises, which is within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article, at which a license under this chapter has been in existence continuously on or prior to November first, nineteen hundred ninety-three; and except that this subdivision shall not be deemed to restrict the issuance of a hotel liquor license to a building used as a hotel and in which a restaurant liquor license currently exists for premises which serve as a dining room for guests of the hotel and a caterer's license to a person using the permanent catering facilities of a church, synagogue or other place of worship pursuant to a written agreement between such person and the authorities in charge of such facilities. The liquor authority, in its discretion, may authorize the removal of any such licensed premises to a different location on the same street or avenue, within two hundred feet of said school, church, synagogue or other place of worship, provided that such new location is not within a closer distance to such school, church, synagogue or other place of worship.

(d) Within the context of this subdivision, the word "entrance" shall mean a door of a school, of a house of worship, or of premises licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article or of the premises sought to be licensed, regularly used to give ingress to students of the school, to the general public attending the place of worship, and to patrons or guests of the premises licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article or of the premises sought to be licensed, except that where a school or house of worship or premises licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article or the premises sought to be licensed is set back from a public thoroughfare, the walkway or stairs leading to any such door shall be deemed an entrance; and the measurement shall be taken to the center of the walkway or stairs at the point where it meets the building line or public thoroughfare. A door which has no exterior hardware, or which is used solely as an emergency or fire exit, or for maintenance purposes, or which leads directly to a part of a building not regularly used by the general public or patrons, is not deemed an "entrance".

(d-1) Within the context of this subdivision, a building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship by incidental uses that are not of a nature to detract from the predominant character of the building as a place of worship, such uses which include, but which are not limited to: the conduct of legally authorized games of bingo or other games of chance held as a means of raising funds for the not-for-profit religious organization which conducts services at the place of worship or for other not-for-profit organizations or groups; use of the building for fund-raising performances by or benefitting the not-for-profit religious organization which conducts services at the place of worship or other not-for-profit organizations or groups; the use of the building by other religious organizations or groups for religious services or other purposes; the conduct of social activities by or for the benefit of the congregants; the use of the building for meetings held by organizations or groups providing bereavement counseling to persons having suffered the loss of a loved one, or providing advice or support for conditions or diseases including, but not limited to, alcoholism, drug addiction, cancer, cerebral palsy, Parkinson's disease, or Alzheimer's disease; the use of the building for blood drives, health screenings, health information meetings, yoga classes, exercise classes or other activities intended to promote the health of the congregants or other persons; and use of the building by non-congregant members of the community for private social functions. The building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship where the not-for-profit religious organization occupying the place of worship accepts the payment of funds to defray costs related to another party's use of the building.

(e) Notwithstanding the provisions of this chapter to the contrary, the authority may issue a license to sell liquor at retail to be consumed on premises to a club as such term is defined in subdivision nine of section three of this chapter whether or not the building in which the premises for which such license is to be issued is used exclusively for club purposes and whether or not such premises is within two hundred feet of a building used exclusively as a school, church, synagogue or place of worship if such club is affiliated or associated with such school, church, synagogue or place of worship and the governing body of such school, church, synagogue or other place of worship has filed written notice with the authority that it has no objection to the issuance of such license.

(e-1) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be within two hundred feet of a building occupied exclusively as a church, synagogue or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises and/or an overnight lodging facility located wholly within the boundaries of the borough of Manhattan in the city and county of New York, bounded and described as follows:

BEGINNING at a point on the southerly side of 49th Street, distant 160 feet easterly from the corner formed by the intersection of the southerly side of 49th Street with the easterly side of 8th Avenue; running thence southerly, parallel with 8th Avenue and part of the distance through a party wall, 100 feet 5 inches to the center line of the block between 48th and 49th Streets; thence easterly along the center line of the block, 40 feet; thence northerly, parallel with 8th Avenue and part of the distance through a party wall, 100 feet 5 inches to the southerly side of 49th Street; thence westerly along the southerly side of 49th Street, 40 feet to the point or place of beginning. Premises known as 240 and 242 West 49th Street, New York City. Being the same premises described in deed made by Hotel Mayfair Inc. to Harry Etkin and Freda Rubin, dated 1/23/50 and recorded 1/27/50 in liber 4657 Cp. 250.

(e-2) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be within two hundred feet of a building occupied exclusively as a church, synagogue or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the county of Ulster, bounded and described as follows:

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, with the buildings and improvements erected thereon, situated in the Village of Ellenville, Town of Wawarsing, County of Ulster and State of New York, being further bounded and described as follows:

Beginning at a three-quarter inch diameter iron rod found on the southwesterly bounds of Canal Street, marking the northeasterly corner of the lands, now or formerly, John Georges, as described in liber 2645 of deeds at page 278.

Thence along the southeasterly bounds of the lands of John Georges, passing 1.42 feet northwesterly from the southwesterly corner of the building situated on the premises described herein, South thirty-nine degrees, forty-one minutes, fifty-two seconds West, one hundred fifty and zero hundredths feet (S 39-41-52 W, 150.00') to the northeasterly bounds of the lands, now or formerly, Thomas Powers, as described in liber 1521 of deeds at page 749. Thence along the northeasterly bounds of the lands of Thomas Powers, South fifty degrees, thirty-nine minutes, sixteen seconds East, twenty-eight and zero hundredths feet (S 50-39-16 E, 28.00').

Thence passing 1.92 feet southeasterly from the southeasterly corner of the building situated on the premises described herein. North thirty-nine degrees, forty-one minutes, fifty-two seconds East, one hundred fifty and zero hundredths feet (N 39-41-52 E, 150.00') to the southwesterly bounds of Canal Street.

Thence along the southwesterly bounds of Canal Street, North fifty degrees, thirty-nine minutes, sixteen seconds West, twenty-eight and zero hundredths feet (N 50-39-16 W, 28.00') to the point of beginning.

Containing 4,199.92 square feet of land or 0.0996 of an acre of land.

Being the same premises as conveyed by deed dated September 2, 1999 from Chris M. Camio as Executor of the Last Will and Testament of Alice Manzo to Bill Lelbach, John Eckert, Jeffrey Schneider, Jack Harris and Alfred S. Dannhauser and recorded in the Ulster County Clerk's Office on September 15, 1999 in Liber 2966 at page 291.

The undivided interests of John Harris and Alfred S. Dannhauser having been conveyed to Bill Lelbach by deed dated August 21, 2001 and recorded in the Ulster County Clerk's Office in Liber 3213 p 65.

(e-3) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be within two hundred feet of a building occupied exclusively as a school, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises and/or an overnight lodging facility located wholly within the boundaries of the borough of Manhattan in the city and county of New York, bounded and described as follows:

Beginning at a point on the southerly side of 46th street, distant three hundred fifty (350) feet westerly from the corner formed by the intersection of the westerly side of Sixth Avenue with the said southerly side of 46th street. Running thence southerly parallel with the said westerly side of Sixth Avenue and for part of the distance through a party wall, one hundred (100) feet four (4) inches; thence westerly parallel with the southerly side of 46th street, eighty (80) feet; thence northerly again parallel with the westerly side of Sixth Avenue, one hundred (100) feet four (4) inches to the southerly side of 46th street; and thence easterly along the said southerly side of 46th street, eighty (80) feet to the point or place of beginning. Premises known as 130 West 46th Street, New York City. Being the same premises described in deed made by Massachusetts Mutual Life Insurance Company to West 46th Street Hotel, LLC, dated 12/22/06 and recorded 2/06/07 in the Office of the City Register, New York County, on February 6, 2007 as CFRN 2007000069808.

(e-4) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be located within two hundred feet of a building occupied exclusively as a church, synagogue or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the county of Ulster, bounded and described as follows:

THOSE THREE BUILDING LOTS situate on the northeasterly side of Union Avenue in the city of Kingston, between Thomas and Cornell Streets, known and distinguished upon a map of the property of the estate of said Thomas Cornell made by B.B. Codwise, Civil Engineer, bearing date April 11th, 1888, as lot five (5) six (6) and seven (7) upon said map, and bounded and described as follows:

BEGINNING at the west corner of lot seven which is also the corner of Cornell Street, where it intersects with Union Avenue, and runs from thence in the southerly bounds of Cornell Street, N. 48 degrees 10' east the distance of one hundred and thirty-eight (138) feet, to the south bounds of lot (8) eight as laid down upon said map, thence along in the south bounds of lot (8) aforesaid S. 41 degrees 50' east along the rear of lots seven, six and five (7, 6 & 5) as aforesaid the distance of seventy-two (72) feet to a lot of land owned by Max Oppenheimer and known on said map as lot four (4); thence in the division line between lot four and five as laid down upon said map, south 48 degrees 10' W. one hundred and twenty-two (122) feet, and fifty-four hundredths of a foot (122 54/100 feet) to the northeasterly bounds of said Union Avenue; thence along in said northeasterly bounds of said Union Avenue north 53 degrees 57' west along the front of said lots five, six and seven (5, 6 & 7) the distance of seventy-three feet and sixty-five hundredths of a foot (73 65/100 feet) to the place of beginning; and a part of said premises being a part of the same that was conveyed to Thomas Cornell by Jansen Hasbrouck and wife bearing date March 3, 1877 and recorded in the office of the Clerk of Ulster County in book No. 204 of deeds at page 403 March 6th, 1877, the balance of the property hereinbefore described and herein intended to be conveyed was conveyed to Thomas Cornell by James E. Ostrander and wife by deed bearing date February 8th, 1869, and recorded in Ulster County Clerk's Office in book 175 of deeds at page 29, February 6th, 1872.

* (e-5) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be located within two hundred feet of a building occupied exclusively as a school, provided such premises constitute a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the borough of Brooklyn in the county of Kings and the city of New York, bounded and described as follows:

Beginning at a point on the westerly side of Washington Avenue distant 636.45 feet southerly from the intersection of the southerly side of Eastern Parkway and westerly side of Washington Avenue, said point being the point of beginning; Running thence southerly along the westerly side of Washington Avenue, a distance of 345.43 feet; thence westerly along the line forming an interior angle with the previous course of 90 degrees 00 minutes 00 seconds, a distance of 122.68 feet; Thence northerly along the line forming an interior angle with the previous course of 58 degrees 50 minutes 53 seconds, a distance of 123.94 feet; Thence northerly along the line forming an exterior angle with the previous course of 159 degrees 18 minutes 33 seconds, a distance of 36.59 feet; Thence northerly along the line forming an exterior angle with the previous course of 169 degrees 36 minutes 23 seconds, a distance of 26.26 feet; Thence westerly along the line forming an exterior angle with the previous course of 123 degrees 49 minutes 33 seconds, a distance of 58.57 feet; Thence southwesterly along the line forming an exterior angle with the previous course of 129 degrees 53 minutes 13 seconds, a distance of 108.38 feet; Thence westerly, a distance of 84.05 feet along a curve to the right, which has a radius of 192.59 feet, and having a central angle of 25°00'14"; Thence westerly, a distance of 58.94 feet along a curve to the right, which has a radius of 181.42 feet, and having a central angle of 18°36'54". Thence westerly, a distance of 354.56 feet; Thence northerly along the line forming an interior angle with the previous course of 90 degrees 14 minutes 09 seconds, a distance of 114.49 feet; Thence easterly along the line forming an exterior angle with the previous course of 286 degrees 53 minutes 22 seconds, a distance of 7.54 feet; Thence easterly along the line forming an interior angle with the previous course of 195 degrees 07 minutes 53 seconds, a distance of 159.88 feet; Thence easterly along the line forming an interior angle with the previous course of 193 degrees 52 minutes 57 seconds, a distance of 161.51 feet; Thence westerly along the line forming an interior angle with the previous course of 257 degrees 31 minutes 43 seconds, a distance of 116.17 feet; Thence northeasterly, a distance of 7.07 feet along a non-tangent curve to the right, having a radius of 4.50 feet, a central angle of 89°59'10" and a chord of 6.36 feet, which chord makes an interior angle with the previous course of 135 degrees 01 minutes 12 seconds; Thence easterly along the line forming an interior angle with the chord of the above-referenced curve of 135 degrees 01 minutes 17 seconds, a distance of 135.59 feet; Thence easterly, a distance of 81.93 feet along a non-tangent curve to the left, having a radius of 272.93 feet, a central angle of 17°11'59" and a chord of 81.63 feet, which chord makes an interior angle with the previous course of 186 degrees 52 minutes 37 seconds; Thence easterly along the line forming an interior angle with the chord of the above-referenced curve of 192 degrees 21 minutes 11 seconds, a distance of 38.24 feet; Thence easterly along the line forming an interior angle with the previous course of 183 degrees 09 minutes 51 seconds, a distance of 21.53 feet to the point of beginning.

* NB There are 2 par (e-5)'s

* (e-5) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be located within two hundred feet of a building occupied exclusively as a church, synagogue or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the county of Kings, bounded and described as follows: ALL that certain plot, piece or parcel of land situate lying and being in the Borough of Brooklyn, County of Kings, City and State of New York, bounded and described as follows: BEGINNING at the corner formed by the intersection of the southerly side of Synder Avenue, with the easterly side of Bedford Avenue; THENCE easterly along the southerly side of Synder Avenue, 99 feet 10 inches; THENCE southerly parallel with Medford Avenue, 80 feet 11 1/6 inches to the center line of Union Street, as shown on the Bergen Map; THENCE westerly along the center line of Union Street, as aforesaid, 99 feet 10 inches to the easterly side of Bedford Avenue; THENCE northerly along the easterly side of Bedford Avenue, 81 feet 1/8 inches to the point or place of BEGINNING.

* NB There are 2 par (e-5)'s

* (e-6) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be located within two hundred feet of a building occupied as a church, synagogue or other place of worship, provided such premises constitute a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the county of Kings, bounded and described as follows:

BEGINNING at a point on the northerly side of Grand Street, distant three hundred and nineteen feet and three inches easterly from the corner formed by the intersection of the northerly of Grand Street with the easterly side of Berry (formerly Third) Street, which point of beginning is where a line drawn along the easterly wall of the house now or formerly owned by one Schaefer intersects the northerly side of Grand Street; running thence northerly along the easterly wall of the house now or formerly owned by one Schaefer, seventy one feet and six inches; thence easterly nearly parallel with Grand Street, eighteen feet and five inches; thence southerly, seventy feet and seven inches to the northerly side of Grand Street at a point, sixteen feet easterly from the point of beginning; thence westerly along the northerly side of Grand Street, sixteen feet.

* NB There are 2 par (e-6)'s

* (e-6) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the borough of Manhattan in the city and county of New York, bounded and described as follows:

BEGINNING at the corner formed by the intersection of the southerly side of Fulton Street with the westerly side of Broadway;

RUNNING THENCE southerly along the westerly side of Broadway, 78 feet 11 1/2 inches to an angle point, in said westerly side of Broadway;

THENCE southerly still along the westerly side of Broadway, 75 feet 3 inches to the corner formed by the intersection of the westerly side of Broadway with the northerly side of Dey Street;

THENCE westerly along the northerly side of Dey Street, 275 feet 6 3/4 inches;

THENCE northerly along a line which forms an angle on its westerly side with the northerly side of Dey Street of 91 degrees 21 minutes 50 seconds, 77 feet 5 1/2 inches;

THENCE easterly along a line which forms an angle on its southerly side with the last described course of 91 degrees 21 minutes 50 seconds, 75 feet 4 5/8 inches;

THENCE northerly along a line which forms an angle on its westerly side with the last described course of 91 degrees 00 minutes 00 seconds, 77 feet 5 1/4 inches to the southerly side of Fulton Street;

THENCE easterly along the southerly side of Fulton Street, 99 feet 8 inches to an angle point on said southerly side of Fulton Street;

THENCE easterly still along the southerly side of Fulton Street, 100 feet 2 1/2 inches to the point or place of BEGINNING.

TOGETHER with benefits and subject to the terms contained in that certain Easement and License Agreement dated as of April 20, 1993 between Kalikow Fulton Church Realty Company and 195 Property Company and recorded on May 10, 1993 in Reel 1969 page 1310.

* NB There are 2 par (e-6)'s

* (e-7) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be located within two hundred feet of a building occupied exclusively as a church, synagogue, or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for the consumption on the premises located wholly within the boundaries of the county of Ulster, bounded and described as follows:

All that piece or parcel of land, situate in the City of Kingston, County of Ulster and State of New York described as follows: Beginning at a spike in the concrete sidewalk on the south bounds of Main Street at its intersection with the west bounds of Fair Street; Thence south 8 degrees 10 hours 9 minutes east along the west bounds of Fair Street 105.31 feet to a spike in line with a three story brick building on lands now or formerly Norman G. Lebhar and John W. Krueger (L.1516 P.425); Thence south 83 degrees 26 hours 38 minutes west along said building and lands of Lebhar and Krueger 46.27 feet to a corner of said building; Thence north 8 degrees 4 hours 13 minutes west along lands now or formerly Lawrence A. Quilty and others (L.1422 P.123) and along the brick building on the herein described parcel 102.62 feet to a reinforcement rod set on the south bounds of Main Street; Thence north 80 degrees 6 hours 32 minutes east along said bounds of Main Street 46.10 feet to the point and place of beginning. Being the same premises as conveyed by Bernard R. Herzberg and the Estate of Rosalyn M. Nave, Margaret D. Huff, Executrix to Mark J. Berlanga by deed dated September 15, 1995 and recorded in the Ulster County Clerk's Office on September 20, 1995 in Liber 2525 of Deeds at Page 200.

* NB There are 2 par (e-7)'s

* (e-7) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be located within two hundred feet of a building occupied as a church, synagogue or other place of worship, provided such premises constitute a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the county of Erie, bounded and described as follows:

ALL that certain plot, piece or parcel of land situate in the City of Buffalo, County of Erie and state of New York, being part of Lot No. 77, Township 11, Range 8 of the Holland Land Company's Survey, and further distinguished as parts of subdivision Lots 1 and 2 in Block "D" as shown on a map filed in the Erie County Clerk's Office under Cover No. 781 and more particularly bounded and described as follows:

BEGINNING at the point of intersection of the northerly line of Hertel Avenue as now laid out 100 feet wide with the easterly line of Saranac Avenue; thence northerly along the easterly line of Saranac Avenue 120 feet; thence easterly parallel with Hertel Avenue 100 feet; thence southerly parallel with Saranac Avenue and along the easterly line of said subdivision Lot No. 2, a distance of 120 feet to the northerly line of Hertel Avenue; thence westerly along said line of Hertel Avenue 100 feet to the point of beginning.

* NB There are 2 par (e-7)'s

(e-8) Notwithstanding the provisions of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be located within two hundred feet of a building occupied as a church, synagogue or other place of worship, provided such premises constitute a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the county of Erie, bounded and described as follows:

ALL THAT TRACT OR PARCEL OF LAND situate in the City of Buffalo, County of Erie and State of New York, being part of Lot No.48, Township 11, Range 8 of the Holland Land Company's Survey, described as follows:

BEGINNING at a point in the easterly line of Elmwood Avenue distant 191.1 feet north of the intersection of said easterly line of Elmwood Avenue with the northerly line of Bird Avenue; running thence northerly along the said easterly line of Elmwood Avenue 63 feet; thence easterly at right angles with Elmwood Avenue 140 feet; thence southerly parallel with Elmwood Avenue 63 feet; thence westerly at right angles to Elmwood Avenue 140 feet to the said easterly line of Elmwood Avenue to the point or place of beginning.

All that Tract or Parcel of Land, situate in the City of Buffalo, County of Erie and State of New York, being part of Lot No. Forty-Eight (48), Township Eleven (11) and Range Eight (8) of the Holland Land Company's survey and bounded and described as follows:

BEGINNING at a point in the easterly line of Elmwood Avenue One Hundred Sixty and one-tenth (160.10) feet northerly from its intersection with the northerly line of Bird Avenue, running thence northerly on said easterly line of Elmwood Avenue Thirty-one (31) feet; thence easterly at right angles to Elmwood Avenue One Hundred forty (140) feet; thence southerly parallel with Elmwood Avenue Thirty-one (31) feet; thence westerly at right angles to Elmwood Avenue, One Hundred forty (140) feet to the easterly line of Elmwood Avenue at the place of beginning.

All that Tract or Parcel of Land, situate in the City of Buffalo, County of Erie and State of New York, being part of Lot No. 48, Township 11, Range 8 of the Holland Land Company's Survey and bounded and described as follows:

BEGINNING at a point in the east line of Elmwood Avenue, distant 321.50 feet south from the intersection of said east line with the south line of Forest Avenue; thence south along the east line of Elmwood Avenue, 49 feet to a point; thence east at right angles to the east line of Elmwood Avenue, 140 feet to a point, thence north, parallel with the east line of Elmwood Avenue, 49 feet to a point; thence west in a straight line, 140 feet to the point of beginning.

(f) Notwithstanding the provisions of paragraph (b) of this subdivision, the authority may issue a license pursuant to this section for a premises which shall be within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article if, after consultation with the municipality or community board, it determines that granting such license would be in the public interest. Before it may issue any such license, the authority shall conduct a hearing, upon notice to the applicant and the municipality or community board, and shall state and file in its office its reasons therefor. The hearing may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued hearing. Before the authority issues any said license, the authority or one or more of the commissioners thereof may, in addition to the hearing required by this paragraph, also conduct a public meeting regarding said license, upon notice to the applicant and the municipality or community board. The public meeting may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued public meeting. Notice to the municipality or community board shall mean written notice mailed by the authority to such municipality or community board at least fifteen days in advance of any hearing scheduled pursuant to this paragraph. Upon the request of the authority, any municipality or community board may waive the fifteen day notice requirement. No premises having been granted a license pursuant to this section shall be denied a renewal of such license upon the grounds that such premises are within five hundred feet of a building or buildings wherein three or more premises are licensed and operating pursuant to this section and sections sixty-four-a, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article.

8. A license issued for such premises as are being conducted as a catering establishment shall authorize the holder thereof to sell alcoholic beverages at retail during such period of time as a function, occasion or event is in progress therein and then only to persons invited to and attending such function, occasion or event and only for consumption on the premises where sold.

9. A retail license under this section may be granted for a premises being conducted as a restaurant and located in the area leased by the city of New York to the New York World's Fair 1964-1965 pursuant to the provisions of chapter four hundred twenty-eight of the laws of nineteen hundred sixty as amended by chapter nine hundred nine of the laws of nineteen hundred sixty-one during the term or duration of such lease, notwithstanding the fact that said premises is not open to the general public as required by this chapter provided that such premises has been designated as an authorized facility of the New York World's Fair 1964-1965 Corporation and has been certified to the liquor authority by said corporation as such.



64-A - Special license to sell liquor at retail for consumption on the premises.

64-a. Special license to sell liquor at retail for consumption on the premises. 1. On or before September first, nineteen hundred sixty-nine, any license issued under section sixty-four of this article may be converted into a special on-premises license under this section upon the granting of a request for conversion filed with the liquor authority by the holder of said license. Such a request shall be granted by the authority except for good cause shown. The granting of such a request shall constitute conversion of said license into a special on-premises license subject to the provisions of this chapter applicable to special on-premises licenses issued under this section.

2. On or after October first, nineteen hundred sixty-four, any person may make an application to the appropriate board for a special license to sell liquor at retail to be consumed on the premises where sold.

3. Such application shall be in such form and shall contain such information as shall be required by the rules of the liquor authority and shall be accompanied by a check or draft in the amount required by this article for such license.

4. Section fifty-four shall control so far as applicable the procedure in connection with such application.

5. Such special license shall in form and in substance be a license to the person specifically licensed to sell liquor at retail to be consumed on the premises specifically licensed. Such license shall also be deemed to include a license to sell wine and beer at retail to be consumed under the same terms and conditions, without the payment of any additional fee.

6. No special on-premises license shall be granted except for premises in which the principal business shall be (a) the sale of food or beverages at retail for consumption on the premises or (b) the operation of a legitimate theatre or such other lawful adult entertainment or recreational facility as the liquor authority, giving due regard to the convenience of the public and the strict avoidance of sales prohibited by this chapter, shall by regulation classify for eligibility. Nothing contained in this subdivision shall be deemed to authorize the issuance of a license to a motion picture theatre, except those meeting the definition of restaurant and meals, and where all seating is at tables where meals are served.

7. (a) No special on-premises license shall be granted for any premises which shall be

(i) on the same street or avenue and within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship or

(ii) in a city, town or village having a population of twenty thousand or more within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article;

(iii) the measurements in subparagraphs (i) and (ii) of this paragraph are to be taken in straight lines from the center of the nearest entrance of the premises sought to be licensed to the center of the nearest entrance of such school, church, synagogue or other place of worship or to the center of the nearest entrance of each such premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article; except that no license shall be denied to any premises at which a license under this chapter has been in existence continuously from a date prior to the date when a building on the same street or avenue and within two hundred feet of said premises has been occupied exclusively as a school, church, synagogue or other place of worship; and except that no license shall be denied to any premises, which is within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article, at which a license under this chapter has been in existence continuously on or prior to November first, nineteen hundred ninety-three. The liquor authority, in its discretion, may authorize the removal of any such licensed premises to a different location on the same street or avenue, within two hundred feet of said school, church, synagogue or other place of worship, provided that such new location is not within a closer distance to such school, church, synagogue or other place of worship.

(b) Within the context of this subdivision, the word "entrance" shall mean a door of a school, of a house of worship, or of premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article or of the premises sought to be licensed, regularly used to give ingress to students of the school, to the general public attending the place of worship, and to patrons or guests of the premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article or of the premises sought to be licensed, except that where a school or house of worship or premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article or the premises sought to be licensed is set back from a public thoroughfare, the walkway or stairs leading to any such door shall be deemed an entrance; and the measurement shall be taken to the center of the walkway or stairs at the point where it meets the building line or public thoroughfare. A door which has no exterior hardware, or which is used solely as an emergency or fire exit, or for maintenance purposes, or which leads directly to a part of a building not regularly used by the general public or patrons, is not deemed an "entrance".

(c) Notwithstanding paragraph (a) of this subdivision, a special on-premises license for a premises in which the principal business shall be the operation of a legitimate theater by a corporation organized pursuant to the not-for-profit corporation law may be granted notwithstanding the proximity of such premises to any school, provided that the availability of alcoholic beverages on such premises shall not be advertised in any way at such premises in any manner visible from such street or avenue.

(c-1) Notwithstanding the provisions of subparagraph (i) of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises and/or an overnight lodging facility located wholly within the boundaries of the borough of Manhattan in the city and county of New York, bounded and described as follows: BEGINNING at a point on the easterly side of 7th Avenue, distant 25 feet northerly from the northeasterly corner of 7th Avenue and 132nd Street; RUNNING THENCE easterly parallel with the northerly side of 132nd Street and part of the distance of the distance through a party wall, 75 feet; THENCE northerly parallel with 7th Avenue, 49 feet 11 inches; THENCE westerly parallel with 132nd Street 75 feet to the easterly side of 7th Avenue; THENCE southerly along the easterly side of 7th Avenue, 49 feet 11 inches to the point or place of BEGINNING, being the same premises located at 2247 Adam Clayton Powell, Jr. Boulevard (Seventh Avenue), block 1917, lot 2 described in deed made by 2247-49 ACP South realty LLC to AIMCO 2247-2253 ACP, LLC, dated June twenty-ninth, two thousand seven and recorded July seventh, two thousand seven in the Office of the City Register, New York County as document number 2007071001657001.

(c-2) Notwithstanding the provisions of subparagraph (i) of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises located wholly within the boundaries of the town of Bainbridge, county of Chenango, bounded and described as follows:

BEGINNING at an iron stake at the curb on the north side of North Main Street, which stake is in a line with the edge of the concrete sidewalk in front of the Ireland Hardware Block; thence to the joint corner of said hardware block and the concrete post at the southwest corner of the Central Hotel, twenty-seven (27) feet; thence along the foundation wall of said hotel forty (40) feet to an iron stake under a part of the Ireland Hardware Store Building six (6) feet from the corner of said foundation wall and on a continuation of said line along the Hotel foundation; thence at an approximate right angle in a northeasterly direction along a line parallel to and six (6) feet distant from the foundation wall on the "ell" of the Hotel to a point six (6) feet distant from the foundation wall of the main building of the Hotel, fourteen (14) feet; thence again at a right angle in an approximately north-westerly direction on a line parallel to and six (6) feet distant from the foundation wall of said Hotel building forty-three (43) feet to an iron stake; thence in a northeasterly direction on a line from said stake touching the corner of the foundation wall to a point on the line of premises of the Vendor and premises now owned by Edward Danforth, known as the Danforth Block; thence in a southeasterly direction along said boundary line between said premises, which line is believed to be nine (9) feet distant southwesterly from the foundation wall of said Danforth Block, to the curb line; thence along said curb line in a southwesterly direction to the point or place of beginning.

Being known and designated on the Chenango County Tax Map for the Village and Town of Bainbridge as parcel 265.11-2-15 as said tax map was on the 15th day of June 2010.

(c-3) Notwithstanding the provisions of subparagraph (i) of paragraph (a) of this subdivision, the authority may issue a retail license for on-premises consumption for a premises which shall be within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship, provided such premises constitutes a premises for the sale of food or beverages at retail for consumption on the premises and/or an overnight lodging facility located wholly within the boundaries of the borough of Manhattan in the city and county of New York, bounded and described as follows: BEGINNING at the intersection formed by the easterly side of Fifth Avenue and the southerly side of East 117th Street; and RUNNING THENCE easterly along the southerly side of East 117th Street, 110 feet 0 inches; THENCE southerly at right angles to the last mentioned course, 100 feet 11 inches; THENCE westerly at right angles to the last mentioned course, 110 feet 0 inches at right angles to the easterly side of Fifth Avenue; THENCE northerly along the easterly side of Fifth Avenue at right angles to the last mentioned course, 100 feet 11 inches to the point or place of BEGINNING. Being known and designated on the Tax Map of The City of New York, for the Borough of Manhattan, as Section 6, Block 1622 Lot 73 as said Tax Map was on the 26th day of November 1974.

(d) Notwithstanding the provisions of subparagraph (ii) of paragraph (a) of this subdivision, the authority may issue a license pursuant to this section for a premises which shall be within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article if, after consultation with the municipality or community board, it determines that granting such license would be in the public interest. Before it may issue any such license, the authority shall conduct a hearing, upon notice to the applicant and the municipality or community board, and shall state and file in its office its reasons therefor. Notice to the municipality or community board shall mean written notice mailed by the authority to such municipality or community board at least fifteen days in advance of any hearing scheduled pursuant to this paragraph. Upon the request of the authority, any municipality or community board may waive the fifteen day notice requirement. The hearing may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued hearing. Before the authority issues any said license, the authority or one or more of the commissioners thereof may, in addition to the hearing required by this paragraph, also conduct a public meeting regarding said license, upon notice to the applicant and the municipality or community board. The public meeting may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued public meeting. No premises having been granted a license pursuant to this section shall be denied a renewal of such license upon the grounds that such premises are within five hundred feet of a building or buildings wherein three or more premises are licensed and operating pursuant to this section and sections sixty-four, sixty-four-b, sixty-four-c, and/or sixty-four-d of this article.

(e) Within the context of this subdivision, a building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship by incidental uses that are not of a nature to detract from the predominant character of the building as a place of worship, such uses which include, but which are not limited to: the conduct of legally authorized games of bingo or other games of chance held as a means of raising funds for the not-for-profit religious organization which conducts services at the place of worship or for other not-for-profit organizations or groups; use of the building for fund-raising performances by or benefitting the not-for-profit religious organization which conducts services at the place of worship or other not-for-profit organizations or groups; the use of the building by other religious organizations or groups for religious services or other purposes; the conduct of social activities by or for the benefit of the congregants; the use of the building for meetings held by organizations or groups providing bereavement counseling to persons having suffered the loss of a loved one, or providing advice or support for conditions or diseases including, but not limited to, alcoholism, drug addiction, cancer, cerebral palsy, Parkinson's disease, or Alzheimer's disease; the use of the building for blood drives, health screenings, health information meetings, yoga classes, exercise classes or other activities intended to promote the health of the congregants or other persons; and use of the building by non-congregant members of the community for private social functions. The building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship where the not-for-profit religious organization occupying the place of worship accepts the payment of funds to defray costs related to another party's use of the building.

8. Every special on-premises licensee shall regularly keep food available for sale to its customers for consumption on the premises. The availability of sandwiches, soups or other foods, whether fresh, processed, pre-cooked or frozen, shall be deemed compliance with this requirement. The licensed premises shall comply at all times with all the regulations of the local department of health. Nothing contained in this subdivision, however, shall be construed to require that any food be sold or purchased with any liquor, nor shall any rule, regulation or standard be promulgated or enforced requiring that the sale of food be substantial or that the receipts of the business other than from the sale of liquor equal any set percentage of total receipts from sales made therein.

9. The liquor authority may make such rules as it deems necessary to carry out the provisions of this section.



64-B - License to sell liquor on premises commonly known as a bottle club.

64-b. License to sell liquor on premises commonly known as a bottle club. 1. It shall be unlawful for any person, partnership or corporation operating a place for profit or pecuniary gain, with a capacity for the assemblage of twenty or more persons to permit a person or persons to come to the place of assembly for the purpose of consuming alcoholic beverages on said premises, which alcoholic beverages are either provided by the operator of the place of assembly, his agents, servants or employees, or are brought onto said premises by the person or persons assembling at such place, unless an appropriate license has first been obtained from the state liquor authority by the operator of said place of assembly. Nothing in this section shall be construed as affecting the definition of place of assembly in this chapter or any other law. Nothing contained herein shall prohibit or restrict the leasing or use of such place of assemblage as defined herein by any organization or club enumerated in subdivision seven hereof.

2. Upon or after the effective date hereof any person may make an application to the appropriate board for a special license to operate a bottle club.

3. Such application shall be in such form and shall contain such information as shall be required by the rules of the liquor authority and shall be accompanied by a check or draft in the amount required by this article for such license.

4. Section fifty-four of this chapter shall control so far as applicable the procedure in connection with such application.

5. (a) No bottle club license shall be granted for any premises which shall be

(i) on the same street or avenue and within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship; or

(ii) in a city, town or village having a population of twenty thousand or more within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article;

(iii) the measurements in subparagraphs (i) and (ii) of this paragraph are to be taken in straight lines from the center of the nearest entrance of the premises sought to be licensed to the center of the nearest entrance of such school, church, synagogue or other place of worship or to the center of the nearest entrance of each such premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article; except that no license shall be denied to any premises at which a license under this chapter has been in existence continuously from a date prior to the date when a building on the same street or avenue and within two hundred feet of said premises has been occupied exclusively as a school, church, synagogue or other place of worship; and except that no license shall be denied to any premises, which is within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article, at which a license under this chapter has been in existence continuously on or prior to November first, nineteen hundred ninety-three. The liquor authority, in its discretion, may authorize the removal of any such licensed premises to a different location on the same street or avenue, within two hundred feet of said school, church, synagogue or other place of worship, provided that such new location is not within a closer distance to such school, church, synagogue or other place of worship.

(b) Within the context of this subdivision, the word "entrance" shall mean a door of a school, of a house of worship, or of premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article or of the premises sought to be licensed, regularly used to give ingress to students of the school, to the general public attending the place of worship, and to patrons or guests of the premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article or of the premises sought to be licensed, except that where a school or house of worship or premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article or the premises sought to be licensed is set back from a public thoroughfare, the walkway or stairs leading to any such door shall be deemed an entrance; and the measurement shall be taken to the center of the walkway or stairs at the point where it meets the building line or public thoroughfare. A door which has no exterior hardware, or which is used solely as an emergency or fire exit, or for maintenance purposes, or which leads directly to a part of a building not regularly used by the general public or patrons, is not deemed an "entrance".

(c) Notwithstanding the provisions of subparagraph (ii) of paragraph (a) of this subdivision, the authority may issue a license pursuant to this section for a premises which shall be within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article if, after consultation with the municipality or community board, it determines that granting such license would be in the public interest. Before it may issue any such license, the authority shall conduct a hearing, upon notice to the applicant and the municipality or community board, and shall state and file in its office its reasons therefor. The hearing may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued hearing. Before the authority issues any said license, the authority or one or more of the commissioners thereof may, in addition to the hearing required by this paragraph, also conduct a public meeting regarding said license, upon notice to the applicant and the municipality or community board. The public meeting may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued public meeting. Notice to the municipality or community board shall mean written notice mailed by the authority to such municipality or community board at least fifteen days in advance of any hearing scheduled pursuant to this paragraph. Upon the request of the authority, any municipality or community board may waive the fifteen day notice requirement. No premises having been granted a license pursuant to this section shall be denied a renewal of such license upon the grounds that such premises are within five hundred feet of a building or buildings wherein three or more premises are licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-c, and/or sixty-four-d of this article.

(d) Within the context of this subdivision, a building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship by incidental uses that are not of a nature to detract from the predominant character of the building as a place of worship, such uses which include, but which are not limited to: the conduct of legally authorized games of bingo or other games of chance held as a means of raising funds for the not-for-profit religious organization which conducts services at the place of worship or for other not-for-profit organizations or groups; use of the building for fund-raising performances by or benefitting the not-for-profit religious organization which conducts services at the place of worship or other not-for-profit organizations or groups; the use of the building by other religious organizations or groups for religious services or other purposes; the conduct of social activities by or for the benefit of the congregants; the use of the building for meetings held by organizations or groups providing bereavement counseling to persons having suffered the loss of a loved one, or providing advice or support for conditions or diseases including, but not limited to, alcoholism, drug addiction, cancer, cerebral palsy, Parkinson's disease, or Alzheimer's disease; the use of the building for blood drives, health screenings, health information meetings, yoga classes, exercise classes or other activities intended to promote the health of the congregants or other persons; and use of the building by non-congregant members of the community for private social functions. The building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship where the not-for-profit religious organization occupying the place of worship accepts the payment of funds to defray costs related to another party's use of the building.

6. The liquor authority may make such rules as it deems necessary to carry out the provisions of this section.

7. This section shall not apply to any non-profit religious, charitable, or fraternal organization nor to a club as defined in section three, subdivision nine of this chapter, nor to a duly recognized political club, except that it shall be unlawful for any of the above to permit consumption of alcoholic beverages during the hours prohibited by or pursuant to section one hundred six of the alcoholic beverage control law.



64-C - License to manufacture and sell alcoholic beverages in a premises commonly known as a restaurant-brewer.

64-c. License to manufacture and sell alcoholic beverages in a premises commonly known as a restaurant-brewer. 1. Any person may make an application to the state liquor authority for a license to operate a restaurant-brewer.

2. Such application shall be in such form and shall contain such information as shall be required by the liquor authority and shall be accompanied by a check or draft in the amount required by this section for such license.

4. Section fifty-four of this chapter shall control so far as applicable the procedure in connection with such application.

5. Such restaurant-brewer license shall in form and in substance be a license to the person specifically licensed to operate a restaurant and sell liquor at retail to be consumed on the premises specifically licensed. Such license shall also be deemed to include a license to:

(a) sell wine and beer at retail to be consumed under the same terms and conditions, without the payment of any additional fee; and

(b) sell beer brewed on the premises to other retail licensees, where such license is held by the same person holding the restaurant-brewer license, or to commonly owned affiliate licenses, provided that such beer is sold through a New York state licensed beer wholesaler.

6. A license under this section may only be granted to a person who regularly and in a bona fide manner brews beer on the premises.

7. Not more than five licenses shall be granted to any person under this section.

8. A person holding one or more licenses under this section may brew, in the aggregate, no more than twenty thousand barrels of beer per year.

9. On or within thirty days of the effective date of this section, any person who holds a brewer's license under section fifty-one of this chapter as well as a license to sell beer, wine and liquor at retail for consumption on the premises may file an application with the liquor authority to convert those licenses into a license under this section. Such an application shall be granted by the authority except for good cause shown. The granting of such an application shall constitute conversion of said license into a restaurant-brewer license subject to the provisions of this chapter applicable to restaurant-brewers licenses issued under this section.

10. (a) For purposes of sections one hundred one and one hundred six of this chapter, a person licensed under this section shall be deemed a "retailer" as that term is defined within section three of this chapter. Notwithstanding any provision of this chapter to the contrary, a person licensed under this section may also be licensed (or interested directly or indirectly in a license) to sell liquor at retail to be consumed on or off the premises under section fifty-four, fifty-four-a, fifty-five, fifty-five-a, seventy-nine or eighty-one of this chapter or sections sixty-four, sixty-four-a, sixty-four-b and sixty-four-d of this article.

(b) No manufacturer or wholesaler of alcoholic beverages may be granted a license to operate a restaurant-brewer pursuant to this section. Any person who has an interest in premises eligible for conversion under subdivision nine of this section shall not be issued any license under this section unless and until a conversion application has been filed with and approved by the authority.

11. (a) No restaurant-brewer license shall be granted for any premises which shall be:

(i) on the same street or avenue and within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship; or

(ii) in a city, town or village having a population of twenty thousand or more within five hundred feet of three or more existing premises licensed and operating pursuant to the provisions of this section or sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article; or

(iii) the measurements in subparagraphs (i) and (ii) of this paragraph are to be taken in straight lines from the center of the nearest entrance of the premises sought to be licensed to the center of the nearest entrance of such school, church, synagogue or other place of worship or to the center of the nearest entrance of each such premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article; except that no license shall be denied to any premises at which a license under this chapter has been in existence continuously from a date prior to the date when a building on the same street or avenue and within two hundred feet of said premises has been occupied exclusively as a school, church, synagogue or other place of worship and except that no license shall be denied to any premises, which is within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article, at which a license under this chapter has been in existence continuously on or prior to November first, nineteen hundred ninety-three.

(b) Within the context of this subdivision, the word "entrance" shall mean a door of a school, of a house of worship, or premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article or of the premises sought to be licensed, regularly used to give ingress to students of the school, to the general public attending the place of worship, and to patrons or guests of the premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article or of the premises sought to be licensed, except that where a school or house of worship or premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article is set back from a public thoroughfare, the walkway or stairs leading to any such door shall be deemed an entrance; and the measurement shall be taken to the center of the walkway or stairs at the point where it meets the building line or public thoroughfare. A door which has no exterior hardware, or which is used solely as an emergency or fire exit, or for maintenance purposes, or which leads directly to a part of a building not regularly used by the general public or patrons, is not deemed an "entrance".

(c) Notwithstanding the provisions of subparagraph (ii) of paragraph (a) of this subdivision, the authority may issue a license pursuant to this section for a premises which shall be within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article if, after consultation with the municipality or community board, it determines that granting such license would be in the public interest. Before it may issue any such license, the authority shall conduct a hearing, upon notice to the applicant and the municipality or community board, and shall state and file in its office its reasons therefor. The hearing may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued hearing. Before the authority issues any said license, the authority or one or more of the commissioners thereof may, in addition to the hearing required by this paragraph, also conduct a public meeting regarding said license, upon notice to the applicant and the municipality or community board. The public meeting may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued public meeting. Notice to the municipality or community board shall mean written notice mailed by the authority to such municipality or community board at least fifteen days in advance of any hearing scheduled pursuant to this paragraph. Upon the request of the authority, any municipality or community board may waive the fifteen day notice requirement. No premises having been granted a license pursuant to this section shall be denied a renewal of such license upon the grounds that such premises are within five hundred feet of a building or buildings wherein three or more premises are operating and licensed pursuant to this section or sections sixty-four, sixty-four-a, sixty-four-b and/or sixty-four-d of this article.

(d) Within the context of this subdivision, a building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship by incidental uses that are not of a nature to detract from the predominant character of the building as a place of worship, such uses which include, but which are not limited to: the conduct of legally authorized games of bingo or other games of chance held as a means of raising funds for the not-for-profit religious organization which conducts services at the place of worship or for other not-for-profit organizations or groups; use of the building for fund-raising performances by or benefitting the not-for-profit religious organization which conducts services at the place of worship or other not-for-profit organizations or groups; the use of the building by other religious organizations or groups for religious services or other purposes; the conduct of social activities by or for the benefit of the congregants; the use of the building for meetings held by organizations or groups providing bereavement counseling to persons having suffered the loss of a loved one, or providing advice or support for conditions or diseases including, but not limited to, alcoholism, drug addiction, cancer, cerebral palsy, Parkinson's disease, or Alzheimer's disease; the use of the building for blood drives, health screenings, health information meetings, yoga classes, exercise classes or other activities intended to promote the health of the congregants or other persons; and use of the building by non-congregant members of the community for private social functions. The building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship where the not-for-profit religious organization occupying the place of worship accepts the payment of funds to defray costs related to another party's use of the building.

12. The liquor authority may in its discretion and upon such terms and conditions as it may prescribe, issue to a licensed restaurant-brewer upon his application therefor a supplemental license authorizing the restaurant-brewer to sell beer brewed on the licensed premises at retail to a person for consumption in his home, at retail in bulk by the keg, cask or barrel for consumption and not for resale at a clambake, barbecue, picnic, outing or other similar outdoor gathering at which more than fifty persons are assembled and at wholesale. Such additional license shall permit the sale of up to two hundred fifty barrels of beer per year. No person, who holds multiple licenses under this section and applies for and receives multiple supplemental licenses, may sell, under those supplemental licenses, in the aggregate more than one thousand barrels of beer per year.

13. For the exercise of the privilege granted by such supplemental license issued under subdivision twelve of this section there is assessed a fee to be paid by the licensee in the sum of eleven hundred twenty-five dollars per three-year period plus a one hundred dollar filing fee and which fee shall be in addition to the fee provided for in this section for a restaurant-brewer license.

14. An application for a supplemental license under subdivision thirteen of this section shall be in such form and shall contain such information as shall be required by the liquor authority and shall be accompanied by a check or draft in the amount required by subdivision thirteen of this section.

15. The fee for an original and a renewal restaurant-brewer license shall be fifty-eight hundred fifty dollars in the counties of New York, Kings, Bronx and Queens; forty-three hundred fifty dollars in the county of Richmond and in cities having a population of more than one hundred thousand and less than one million; thirty-six hundred dollars in cities having a population of more than fifty thousand and less than one hundred thousand; and the sum of twenty-eight hundred fifty dollars elsewhere. Said license shall run for a period of three years. In addition to the license fees provided for in this subdivision, there shall be paid to the authority with each initial application a filing fee of two hundred dollars and with each renewal application a filing fee of one hundred dollars.

16. A restaurant-brewer license issued under this section and a supplemental license issued under this section shall run concurrently.

17. (a) A licensee or his or her employee may serve small samples of beer or malt beverages he or she produces at their licensed establishments.

(b) Each serving at such tasting shall be served only by the brewer or his or her employee and shall be limited to three ounces or less of a brand of beer or malt beverage produced by the brewer and no consumer of legal age shall be provided or given more than two servings of such brands offered for tasting.

(c) The authority is authorized and directed to promulgate such rules and regulations, as it deems necessary or appropriate to implement the provisions of this subdivision to protect the health, safety and welfare of the people of this state.

18. Notwithstanding the provisions of subdivision six of this section or of subdivision thirteen of section one hundred six of this chapter, the authority may issue a restaurant brewer's license pursuant to this section for a premises which shall be located wholly within the town of Ulster, county of Ulster, state of New York, bounded and described as follows:

ALL that certain plot, piece or parcel of land with the buildings and improvements thereon erected, situate, lying and being in the Town of Ulster, County of Ulster and the State of New York, bounded and described as follows:

BEGINNING at a point on the Northeasterly side of City View Terrace, said point being the Westerly corner of the lands of the State of New York and a Southwesterly corner of the herein described parcel; THENCE from said point of beginning along the Northeasterly side of City View Terrace, North 43 degrees 36 minutes 03 seconds West, 109.02 feet to a point on the Southeasterly side of Forest Hill Drive; THENCE along the Southeasterly side of Forest Hill Drive the following course and distances, North 16 degrees 32 minutes 34 seconds West, 92.62 feet to a point; THENCE North 10 degrees 38 minutes 26 seconds East, 70.45 feet to a point; THENCE North 35 degrees 53 minutes 26 seconds East, 122.45 feet to a point; THENCE North 46 degrees 30 minutes 26 seconds East, 203.40 feet to a point; THENCE North 62 degrees 37 minutes 26 seconds East; 115.94 feet to a point; THENCE North 79 degrees 39 minutes 26 seconds East, 47.82 feet to a point; THENCE North 45 degrees 16 minutes 41 seconds East, 63.33 feet to a recovered bar; THENCE along the bounds of lands of now or formerly Skytop Village Associates, L. 1916-P. 134, the following courses and distances, South 37 degrees 08 minutes 02 seconds East, 196.33 feet to a recovered bar; THENCE South 65 degrees 47 minutes 02 seconds East, 90.63 feet to a point; THENCE North 77 degrees 23 minutes 58 seconds East, 233.85 feet to a recovered bar; THENCE North 85 degrees 29 minutes 58 seconds East, 297.09 feet to a recovered bar; THENCE South 63 degrees 30 minutes 02 seconds East, 108.50 feet to a recovered bar; THENCE along the bounds of lands of now or formerly Robert D. Sabino, L. 1487-P. 397, and along a stone wall, South 32 degrees 24 minutes 04 seconds West, 353.51 feet to a point; THENCE leaving said stone and along the bounds of lands of now or formerly Stanley Amerling, L. 1440-P. 908, South 75 degrees 41 minutes 26 seconds West, 264.62 feet to a point; THENCE along the bounds of lands of Summit Properties, LLC, L. 2856-P. 82, the following courses and distances, North 41 degrees 29 minutes 34 seconds West, 50.00 feet to a point; THENCE South 71 degrees 10 minutes 26 seconds West, 89.84 feet to a point; THENCE South 59 degrees 51 minutes 26 seconds West, 251.72 feet to a point; THENCE South 13 degrees 15 minutes 34 seconds East, 90.20 feet to a point; THENCE along the bounds of lands of said State of New York, the following courses and distances, North 56 degrees 41 minutes 34 seconds West, 168.79 feet to a point; THENCE North 75 degrees 51 minutes 34 seconds West, 254.10 feet to the point and place of beginning. Being the same premises as conveyed to Skytop Motel, LLC by deed of Stewart Title, as agent of the grantor, Skytop Motel, Inc., dated April 29, 2003 and recorded in the office of the Ulster County Clerk on June 10, 2003 as document no. 2003-00016207, Receipt no. 48178, Bk-D VI-3621, pg-171.

19. Notwithstanding the provisions of subdivision six of this section or of subdivision thirteen of section one hundred six of this chapter, the authority may issue a restaurant brewer's license pursuant to this section for a premises which shall be located wholly within the city of Peekskill, county of Westchester, state of New York, bounded and described as follows:

Any such premises or business located on all that certain parcel of land situate in the City of Peekskill, County of Westchester and State of New York, that is a portion of Parcel I as it is shown on that certain map entitled, "Survey . . at Charles Point . . " which was filed in the Westchester County Clerk's Office on October 23, 1980 as Map No. 20407 that is bounded and described as follows:

BEGINNING at a point on the easterly shoreline of the Hudson River and within the bounds of the said Parcel I as it is shown on the said Filed Map NO. 20407, which point occupies coordinate position:

North 464418.83 (y)

East 607401.00 (x)

of the New York State Coordinate System, East Zone and which point is distant, the following courses from the southerly corner of the Parcel shown on Map No. 20407 that occupies coordinate position

North 463520.804 (y)

East 608470.681 (x)

of the aforesaid New York State Coordinate System, East Zone:

North 47 degrees 30' 36" West 856.60 feet,

North 77 degrees 10' 53" West 488.18 feet,

North 41 degrees 17' 53" West 113.32 feet and

North 41 degrees 50' 16" East 169.08 feet;

THENCE from the said point of beginning along the said easterly shoreline (high water mark) of the east bank of the Hudson River:

Due North 16.17 feet,

North 53 degrees 58' 22" West 13.60 feet,

North 73 degrees 04' 21" West 24.04 feet,

North 63 degrees 26' 06" West 22.36 feet,

North 82 degrees 18' 14" West 37.34 feet,

North 64 degrees 47' 56" West 37.58 feet,

South 82 degrees 52' 30" West 16.12 feet,

North 61 degrees 41' 57" West 14.76 feet and

South 21 degrees 48' 05" West 9.71 feet;

THENCE leaving the high water mark and running across a peninsula of land and along the division line between Parcel I and Parcel II as shown on said Filed Map No. 20407, North 65 degrees 32' 43" West 30.18 feet to another point on the said easterly shoreline (high water mark) of the East Bank of the Hudson River;

THENCE northerly along the said high water mark, the following courses:

North 3 degrees 00' 46" West 17.54 feet,

North 13 degrees 45' 39" West 50.45 feet,

North 10 degrees 49' 23" West 69.23 feet,

North 0 degrees 47' 22" West 52.48 feet to a point which is the point of beginning of the hereinafter described 40 foot easement which point occupies coordinate position

North 464676.48 (y)

East 607189.28 (x)

of the New York State Coordinate System, East Zone;

THENCE continuing along the aforesaid easterly shoreline (high water mark) of the East Bank of the Hudson, the following courses:

North 10 degrees 18' 17" West 23.91 feet,

North 39 degrees 04' 58" West 21.39 feet,

North 20 degrees 13' 30" West 21.74 feet,

North 39 degrees 02' 08" West 95.27 feet,

North 13 degrees 08' 02" West 30.81 feet,

North 18 degrees 26' 06" West 53.76 feet,

North 28 degrees 10' 43" West 63.53 feet,

North 18 degrees 26' 06" West 50.60 feet,

North 37 degrees 14' 05" West 31.40 feet,

North 21 degrees 15' 02" West 96.57 feet,

North 32 degrees 00' 19" West 47.17 feet,

North 1 degree 18' 07" West 44.01 feet and

North 17 degrees 14' 29" East 29.32 feet to a point on the southerly line of lands under lease to the County of Westchester (Resco Site);

THENCE along the said County of Westchester (Resco Site) lands: Due East 432.31 feet to a point on the westerly line of an easement and a right-of-way leading to Charles Point Avenue;

THENCE along the said westerly and southwesterly line of the said right-of-way leading to Charles Point Avenue: Due South 241.16 feet and South 27 degrees 13' 00" East 406.90 feet to a point;

THENCE leaving the said easement and running along other lands now or formerly of The City of Peekskill Industrial Development Agency, South 41 degrees 50' 16" West 270.01 feet to the aforementioned easterly shoreline (high water mark) of the East Bank of the Hudson River and the point or place of beginning.

TOGETHER with an easement over all that parcel of land situate in the City of Peekskill, County of Westchester and State of New York that is more particularly bounded and described as follows:

BEGINNING at a point on the westerly line of Charles Point Avenue with the said westerly line is intersected by the line dividing the easement herein described on the south from lands under lease to the County of Westchester (Resco Site) on the north which point occupies coordinate position:

North 464719.99 (y)

East 608004.15 (x)

of the New York State Coordinate System, East Zone;

THENCE from the said point of beginning southerly along the said westerly line of Charles Point Avenue, South 14 degrees 54' 00" West 103.48 feet to a point;

THENCE westerly along other lands of the City of Peekskill Industrial Development Agency: Due West 396.44 feet to a point which is the easterly most corner of the lands of Point Associates, the grantee herein;

THENCE along the northeasterly line of the said Point Associates' land, North 27 degrees 13' 00" West 406.90 feet and Due North 241.16 feet to a point on the southerly line of the aforementioned lands leased to the County of Westchester (Resco Site);

THENCE easterly along the said southerly line Due East 75.00 feet to a point;

THENCE southeasterly and easterly still along the said lands leased to the County of Westchester (Resco Site) the following courses:

Due South 223.00 feet,

South 27 degrees 13' 00" East 314.87 feet and

Due East 390.14 feet to the aforementioned westerly line of Charles Point Avenue and the point or place of BEGINNING.

TOGETHER WITH a non-exclusive easement for utilities, and ingress and egress over that certain right of way leading from Charles Point Avenue, now known as John E. Walsh Boulevard, in a westerly and northwesterly direction to the above described premises and as more fully described in the Declaration of Easement recorded in Liber 8888 cp 35.



64-D - License to sell liquor on premises commonly known as a cabaret.

64-d. License to sell liquor on premises commonly known as a cabaret. 1. Any person may make an application to the state liquor authority to operate a cabaret.

2. Such application shall be in such form and shall contain such information as shall be required by the liquor authority and shall be accompanied by a check or draft in the amount required by this article for such license.

4. Section fifty-four of this chapter shall control so far as applicable the procedure in connection with such application.

5. Such cabaret license shall in form and in substance be a license to the person specifically licensed to operate a cabaret and sell liquor at retail to be consumed on the premises specifically licensed. Such license shall also be deemed to include a license to sell wine and beer at retail to be consumed under the same terms and conditions, without the payment of any additional fee.

6. A license under this section shall be required of any licensee upon whose premises musical entertainment, singing, dancing or other forms of entertainment is permitted; provided, however, that this section shall only apply to licensees whose premises have a capacity for the assemblage of six hundred or more persons. Nothing contained in this subdivision shall be construed as requiring a license under this section by an establishment licensed under section sixty-four or paragraph (b) of subdivision six of section sixty-four-a of this article.

7. The authority shall consider all of the following in determining whether public convenience and advantage and the public interest will be promoted by the granting of a license pursuant to this section:

(a) the number, classes and character of licenses in proximity to the location and in the particular municipality or subdivision thereof;

(b) evidence that applicants have secured all necessary licenses and permits from the state and all other governing bodies;

(c) the effect that the granting of the license will have on vehicular traffic and parking in the proximity of the location;

(d) the existing noise level at the location and any increase in noise level that would be generated by the proposed premises;

(e) the history of liquor violations and reported criminal activity at the proposed premises; and

(f) any other factors specified by law or regulation that are relevant to determine the public convenience or advantage and necessary to find that the granting of such license shall be in the public interest.

8. No cabaret license shall be granted for any premises which shall be:

(a) on the same street or avenue and within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship or

(b) in a city, town or village having a population of twenty thousand or more within five hundred feet of an existing premises licensed and operating pursuant to the provisions of this section, or within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article.

(c) the measurements in paragraphs (a) and (b) of this subdivision are to be taken in straight lines from the center of the nearest entrance of the premises sought to be licensed to the center of the nearest entrance of such school, church, synagogue or other place of worship or to the center of the nearest entrance of each such premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article; except that no license shall be denied to any premises at which a license under this chapter has been in existence continuously from a date prior to the date when a building on the same street or avenue and within two hundred feet of said premises has been occupied exclusively as a school, church, synagogue or other place of worship; and except that no license shall be denied to any premises, which is within five hundred feet of an existing premises licensed and operating pursuant to the provisions of this section or which is within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article, at which a license under this chapter has been in existence continuously on or prior to November first, nineteen hundred ninety-three. The liquor authority, in its discretion, may authorize the removal of any such licensed premises to a different location on the same street or avenue, within two hundred feet of said school, church, synagogue or other place of worship, provided that such new location is not within a closer distance to such school, church, synagogue or other place of worship.

(d) within the context of this subdivision, the word "entrance" shall mean a door of a school, of a house of worship, or of premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article or of the premises sought to be licensed, regularly used to give ingress to students of the school, to the general public attending the place of worship, and to patrons or guests of the premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article or of the premises sought to be licensed, except that where a school or house of worship or premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article or the premises sought to be licensed is set back from a public thoroughfare, the walkway or stairs leading to any such door shall be deemed an entrance; and the measurement shall be taken to the center of the walkway or stairs at the point where it meets the building line or public thoroughfare. A door which has no exterior hardware, or which is used solely as an emergency or fire exit, or for maintenance purposes, or which leads directly to a part of a building not regularly used by the general public or patrons, is not deemed an "entrance".

(e) notwithstanding the provisions of paragraph (b) of this subdivision, the authority may issue a license pursuant to this section for a premises which shall be within five hundred feet of an existing premises licensed and operating pursuant to the provisions of this section or within five hundred feet of three or more existing premises licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article if, after consultation with the municipality or community board, it determines that granting such license would be in the public interest. Before it may issue any such license, the authority shall conduct a hearing, upon notice to the applicant and the municipality or community board, and shall state and file in its office its reasons therefor. The hearing may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued hearing. Before the authority issues any said license, the authority or one or more of the commissioners thereof may, in addition to the hearing required by this paragraph, also conduct a public meeting regarding said license, upon notice to the applicant and the municipality or community board. The public meeting may be rescheduled, adjourned or continued, and the authority shall give notice to the applicant and the municipality or community board of any such rescheduled, adjourned or continued public meeting. Notice to the municipality or community board shall mean written notice mailed by the authority to such municipality or community board at least fifteen days in advance of any hearing scheduled pursuant to this paragraph. Upon the request of the authority, any municipality or community board may waive the fifteen day notice requirement. No premises having been granted a license pursuant to this section shall be denied a renewal of such license upon the grounds that such premises are within five hundred feet of an existing premises licensed and operating pursuant to the provisions of this section or within five hundred feet of a building or buildings wherein three or more premises are licensed and operating pursuant to this section and sections sixty-four, sixty-four-a, sixty-four-b, and/or sixty-four-c of this article.

(f) Within the context of this subdivision, a building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship by incidental uses that are not of a nature to detract from the predominant character of the building as a place of worship, such uses which include, but which are not limited to: the conduct of legally authorized games of bingo or other games of chance held as a means of raising funds for the not-for-profit religious organization which conducts services at the place of worship or for other not-for-profit organizations or groups; use of the building for fund-raising performances by or benefitting the not-for-profit religious organization which conducts services at the place of worship or other not-for-profit organizations or groups; the use of the building by other religious organizations or groups for religious services or other purposes; the conduct of social activities by or for the benefit of the congregants; the use of the building for meetings held by organizations or groups providing bereavement counseling to persons having suffered the loss of a loved one, or providing advice or support for conditions or diseases including, but not limited to, alcoholism, drug addiction, cancer, cerebral palsy, Parkinson's disease, or Alzheimer's disease; the use of the building for blood drives, health screenings, health information meetings, yoga classes, exercise classes or other activities intended to promote the health of the congregants or other persons; and use of the building by non-congregant members of the community for private social functions. The building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship where the not-for-profit religious organization occupying the place of worship accepts the payment of funds to defray costs related to another party's use of the building.

9. On or within ninety days of the effective date of this section, any person who holds a license under section sixty-four of this article to sell beer, wine and liquor at retail for consumption on the premises and who operates pursuant to the provisions of subdivision six of this section shall file an application with the liquor authority to convert such license into a license under this section. Such an application shall be granted by the authority except for good cause shown. The granting of such an application shall constitute conversion of said license into a cabaret license subject to the provisions of this chapter applicable to cabaret licenses issued under this section; provided, however, that no licensee applying for such conversion shall be denied on the grounds that such application fails to meet the requirements of subdivision eight of this section.

10. All other provisions of this chapter relative to licenses to sell liquor at retail for consumption on the premises shall apply as far as applicable.



65 - Prohibited sales.

65. Prohibited sales. No person shall sell, deliver or give away or cause or permit or procure to be sold, delivered or given away any alcoholic beverages to

1. Any person, actually or apparently, under the age of twenty-one years;

2. Any visibly intoxicated person;

3. Any habitual drunkard known to be such to the person authorized to dispense any alcoholic beverages.

4. Neither such person so refusing to sell or deliver under this section nor his or her employer shall be liable in any civil or criminal action or for any fine or penalty based upon such refusal, except that such sale or delivery shall not be refused, withheld from or denied to any person on account of race, creed, color or national origin.

5. The provisions of subdivision one of this section shall not apply to a person who gives or causes to be given any such alcoholic beverage to a person under the age of twenty-one years, who is a student in a curriculum licensed or registered by the state education department and is required to taste or imbibe alcoholic beverages in courses which are part of the required curriculum, provided such alcoholic beverages are used only for instructional purposes during on-campus or off-campus courses conducted pursuant to such curriculum.

6. In any proceeding pursuant to section one hundred eighteen of this chapter to revoke, cancel or suspend a license to sell alcoholic beverages, in which proceeding it is alleged that a person violated subdivision one of this section;

(a) it shall be an affirmative defense that such person had produced a photographic identification card apparently issued by a governmental entity and that the alcoholic beverage had been sold, delivered or given to such person in reasonable reliance upon such identification. In evaluating the applicability of such affirmative defense, the authority shall take into consideration any written policy adopted and implemented by the seller to carry out the provisions of paragraph (b) of subdivision two of section sixty-five-b of this article; and

(b) it shall be an affirmative defense that at the time of such violation such person who committed such alleged violation held a valid certificate of completion or renewal from an entity authorized to give and administer an alcohol training awareness program pursuant to subdivision twelve of section seventeen of this chapter. Such licensee shall have diligently implemented and complied with all of the provisions of the approved training program. In such proceeding to revoke, cancel or suspend a license pursuant to section one hundred eighteen of this chapter, the licensee must prove each element of such affirmative defense by a preponderance of the credible evidence. Evidence of three unlawful sales of alcoholic beverages by any employee of a licensee to persons under twenty-one years of age, within a two year period, shall be considered by the authority in determining whether the licensee had diligently implemented such an approved program.

7. In any proceeding pursuant to section one hundred eighteen of this chapter to revoke, cancel or suspend a license to sell alcoholic beverages, in which proceeding a charge is sustained that a person violated subdivision one or two of this section and the licensee has not had any adjudicated violation of this chapter at the licensed premises where the violation occurred within the previous five year period; and

(a) at the time of such violation the person that committed such violation held a valid certificate of completion or renewal from an entity authorized to give and administer an alcohol training awareness program pursuant to subdivision twelve of section seventeen of this chapter, the civil penalty related to such offense shall be recovery of, as provided for in section one hundred twelve of this chapter, the penal sum of the bond on file during the period in which the violation took place; or

(b) at the time of such violation the licensee has not had any adjudicated violations of this chapter at the licensed premises where the violation occurred within the previous five year period, any civil penalty imposed shall be reduced by twenty-five percent if the licensee submits written proof, within ninety days of the imposition of such civil penalty, that all of the licensee's employees involved in the direct sale or service of alcoholic beverages to the public at the licensed premises where the violation occurred have obtained a valid certificate of completion or renewal from an entity authorized to give and administer an alcohol training awareness program pursuant to subdivision twelve of section seventeen of this chapter.

For the purposes of this subdivision, the five year period shall be measured from the dates that the violations occurred.



65-A - Procuring alcoholic beverages for persons under the age of twenty-one years.

65-a. Procuring alcoholic beverages for persons under the age of twenty-one years. Any person who misrepresents the age of a person under the age of twenty-one years for the purpose of inducing the sale of any alcoholic beverage, as defined in the alcoholic beverage control law, to such person, is guilty of an offense and upon conviction thereof shall be punished by a fine of not more than two hundred dollars, or by imprisonment for not more than five days, or by both such fine and imprisonment.



65-B - Offense for one under age of twenty-one years to purchase or attempt to purchase an alcoholic beverage through fraudulent means.

65-b. Offense for one under age of twenty-one years to purchase or attempt to purchase an alcoholic beverage through fraudulent means. 1. As used in this section: (a) "A device capable of deciphering any electronically readable format" or "device" shall mean any commercial device or combination of devices used at a point of sale or entry that is capable of reading the information encoded on the magnetic strip or bar code of a driver's license or non-driver identification card issued by the commissioner of motor vehicles;

(b) "Card holder" means any person presenting a driver's license or non-driver identification card to a licensee, or to the agent or employee of such licensee under this chapter; and

(c) "Transaction scan" means the process involving a device capable of deciphering any electronically readable format by which a licensee, or agent or employee of a licensee under this chapter reviews a driver's license or non-driver identification card presented as a precondition for the purchase of an alcoholic beverage as required by subdivision two of this section or as a precondition for admission to an establishment licensed for the on-premises sale of alcoholic beverages where admission is restricted to persons twenty-one years or older.

2. (a) No person under the age of twenty-one years shall present or offer to any licensee under this chapter, or to the agent or employee of such licensee, any written evidence of age which is false, fraudulent or not actually his own, for the purpose of purchasing or attempting to purchase any alcoholic beverage.

(b) No licensee, or agent or employee of such licensee shall accept as written evidence of age by any such person for the purchase of any alcoholic beverage, any documentation other than: (i) a valid driver's license or non-driver identification card issued by the commissioner of motor vehicles, the federal government, any United States territory, commonwealth or possession, the District of Columbia, a state government within the United States or a provincial government of the dominion of Canada, or (ii) a valid passport issued by the United States government or any other country, or (iii) an identification card issued by the armed forces of the United States. Upon the presentation of such driver's license or non-driver identification card issued by a governmental entity, such licensee or agent or employee thereof may perform a transaction scan as a precondition to the sale of any alcoholic beverage. Nothing in this section shall prohibit a licensee or agent or employee from performing such a transaction scan on any of the other documents listed in this subdivision if such documents include a bar code or magnetic strip that that may be scanned by a device capable of deciphering any electronically readable format.

(c) In instances where the information deciphered by the transaction scan fails to match the information printed on the driver's license or non-driver identification card presented by the card holder, or if the transaction scan indicates that the information is false or fraudulent, the attempted purchase of the alcoholic beverage shall be denied.

3. A person violating the provisions of paragraph (a) of subdivision two of this section shall be guilty of a violation and shall be sentenced in accordance with the following:

(a) For a first violation, the court shall order payment of a fine of not more than one hundred dollars and/or an appropriate amount of community service not to exceed thirty hours. In addition, the court may order completion of an alcohol awareness program established pursuant to section 19.25 of the mental hygiene law.

(b) For a second violation, the court shall order payment of a fine of not less than fifty dollars nor more than three hundred fifty dollars and/or an appropriate amount of community service not to exceed sixty hours. The court also shall order completion of an alcohol awareness program as referenced in paragraph (a) of this subdivision if such program has not previously been completed by the offender, unless the court determines that attendance at such program is not feasible due to the lack of availability of such program within a reasonably close proximity to the locality in which the offender resides or matriculates, as appropriate.

(c) For third and subsequent violations, the court shall order payment of a fine of not less than fifty dollars nor more than seven hundred fifty dollars and/or an appropriate amount of community service not to exceed ninety hours. The court also shall order that such person submit to an evaluation by an appropriate agency certified or licensed by the office of alcoholism and substance abuse services to determine whether the person suffers from the disease of alcoholism or alcohol abuse, unless the court determines that under the circumstances presented such an evaluation is not necessary, in which case the court shall state on the record the basis for such determination. Payment for such evaluation shall be made by such person. If, based on such evaluation, a need for treatment is indicated, such person may choose to participate in a treatment plan developed by an agency certified or licensed by the office of alcoholism and substance abuse services. If such person elects to participate in recommended treatment, the court shall order that payment of such fine and community service be suspended pending the completion of such treatment.

(d) Evaluation procedures. For purposes of this subdivision, the following shall apply:

(i) The contents of an evaluation pursuant to paragraph (c) of this subdivision shall be used for the sole purpose of determining if such person suffers from the disease of alcoholism or alcohol abuse.

(ii) The agency designated by the court to perform such evaluation shall conduct the evaluation and return the results to the court within thirty days, subject to any state or federal confidentiality law, rule or regulation governing the confidentiality of alcohol and substance abuse treatment records.

(iii) The office of alcoholism and substance abuse services shall make available to each supreme court law library in this state, or, if no supreme court law library is available in a certain county, to the county court law library of such county, a list of agencies certified to perform evaluations as required by subdivision (f) of section 19.07 of the mental hygiene law.

(iv) All evaluations required under this subdivision shall be in writing and the person so evaluated or his or her counsel shall receive a copy of such evaluation prior to its use by the court.

(v) A minor evaluated under this subdivision shall have, and shall be informed by the court of, the right to obtain a second opinion regarding his or her need for alcoholism treatment.

4. A person violating the provisions of paragraph (b) of subdivision two of this section shall be guilty of a violation punishable by a fine of not more than one hundred dollars, and/or an appropriate amount of community service not to exceed thirty hours. In addition, the court may order completion of an alcohol training awareness program established pursuant to subdivision twelve of section seventeen of this chapter where such program is located within a reasonably close proximity to the locality in which the offender is employed or resides.

5. No determination of guilt pursuant to this section shall operate as a disqualification of any such person subsequently to hold public office, public employment, or as a forfeiture of any right or privilege or to receive any license granted by public authority; and no such person shall be denominated a criminal by reason of such determination.

6. In addition to the penalties otherwise provided in subdivision three of this section, if a determination is made sustaining a charge of illegally purchasing or attempting to illegally purchase an alcoholic beverage, the court may suspend such person's license to drive a motor vehicle and the privilege of an unlicensed person of obtaining such license, in accordance with the following and for the following periods, if it is found that a driver's license was used for the purpose of such illegal purchase or attempt to illegally purchase; provided, however, that where a person is sentenced pursuant to paragraph (b) or (c) of subdivision three of this section, the court shall impose such license suspension if it is found that a driver's license was used for the purpose of such illegal purchase or attempt to illegally purchase:

(a) For a first violation of paragraph (a) of subdivision two of this section, a three month suspension.

(b) For a second violation of paragraph (a) of subdivision two of this section, a six month suspension.

(c) For a third or subsequent violation of paragraph (a) of subdivision two of this section, a suspension for one year or until the holder reaches the age of twenty-one, whichever is the greater period of time.

Such person may thereafter apply for and be issued a restricted use license in accordance with the provisions of section five hundred thirty of the vehicle and traffic law.

7. (a) In any proceeding pursuant to subdivision one of section sixty-five of this article, it shall be an affirmative defense that such person had produced a driver's license or non-driver identification card apparently issued by a governmental entity, successfully completed the transaction scan, and that the alcoholic beverage had been sold, delivered or given to such person in reasonable reliance upon such identification and transaction scan. In evaluating the applicability of such affirmative defense, the liquor authority shall take into consideration any written policy adopted and implemented by the seller to carry out the provisions of this chapter. Use of a transaction scan shall not excuse any licensee under this chapter, or agent or employee of such licensee, from the exercise of reasonable diligence otherwise required by this section. Notwithstanding the above provisions, any such affirmative defense shall not be applicable in any other civil or criminal proceeding, or in any other forum.

(b) A licensee or agent or employee of a licensee may electronically or mechanically record and maintain only the information from a transaction scan necessary to effectuate the purposes of this section. Such information shall be limited to the following: (i) name, (ii) date of birth, (iii) driver's license or non-driver identification number, and (iv) expiration date. The liquor authority and the state commissioner of motor vehicles shall jointly promulgate any regulation necessary to govern the recording and maintenance of these records by a licensee under this chapter. The liquor authority and the commissioner of health shall jointly promulgate any regulations necessary to ensure quality control in the use of transaction scan devices.

8. A licensee or agent or employee of such licensee shall only use the information recorded and maintained through the use of such devices for the purposes contained in paragraph (a) of subdivision seven of this section, and shall only use such devices for the purposes contained in subdivision two of this section. No licensee or agent or employee of a licensee shall resell or disseminate the information recorded during such scan to any third person. Such prohibited resale or dissemination includes, but is not limited to, any advertising, marketing or promotional activities. Notwithstanding the restrictions imposed by this subdivision, such records may be released pursuant to a court ordered subpoena or pursuant to any other statute that specifically authorizes the release of such information. Each violation of this subdivision shall be punishable by a civil penalty of not more than one thousand dollars.



65-C - Unlawful possession of an alcoholic beverage with the intent to consume by persons under the age of twenty-one years.

65-c. Unlawful possession of an alcoholic beverage with the intent to consume by persons under the age of twenty-one years. 1. Except as hereinafter provided, no person under the age of twenty-one years shall possess any alcoholic beverage, as defined in this chapter, with the intent to consume such beverage.

2. A person under the age of twenty-one years may possess any alcoholic beverage with intent to consume if the alcoholic beverage is given:

(a) to a person who is a student in a curriculum licensed or registered by the state education department and the student is required to taste or imbibe alcoholic beverages in on-campus or off-campus courses which are a part of the required curriculum, provided such alcoholic beverages are used only for instructional purposes during class conducted pursuant to such curriculum; or

(b) to the person under twenty-one years of age by that person's parent or guardian.

3. Any person who unlawfully possesses an alcoholic beverage with intent to consume may be summoned before and examined by a court having jurisdiction of that charge; provided, however, that nothing contained herein shall authorize, or be construed to authorize, a peace officer as defined in subdivision thirty-three of section 1.20 of the criminal procedure law or a police officer as defined in subdivision thirty-four of section 1.20 of such law to arrest a person who unlawfully possesses an alcoholic beverage with intent to consume. If a determination is made sustaining such charge the court may impose a fine not exceeding fifty dollars and/or completion of an alcohol awareness program established pursuant to section 19.25 of the mental hygiene law and/or an appropriate amount of community service not to exceed thirty hours.

4. No such determination shall operate as a disqualification of any such person subsequently to hold public office, public employment, or as a forfeiture of any right or privilege or to receive any license granted by public authority; and no such person shall be denominated a criminal by reason of such determination, nor shall such determination be deemed a conviction.

5. Whenever a peace officer as defined in subdivision thirty-three of section 1.20 of the criminal procedure law or police officer as defined in subdivision thirty-four of section 1.20 of the criminal procedure law shall observe a person under twenty-one years of age openly in possession of an alcoholic beverage as defined in this chapter, with the intent to consume such beverage in violation of this section, said officer may seize the beverage, and shall deliver it to the custody of his or her department.

6. Any alcoholic beverage seized in violation of this section is hereby declared a nuisance. The official to whom the beverage has been delivered shall, no earlier than three days following the return date for initial appearance on the summons, dispose of or destroy the alcoholic beverage seized or cause it to be disposed of or destroyed. Any person claiming ownership of an alcoholic beverage seized under this section may, on the initial return date of the summons or earlier on five days notice to the official or department in possession of the beverage, apply to the court for an order preventing the destruction or disposal of the alcoholic beverage seized and ordering the return of that beverage. The court may order the beverage returned if it is determined that return of the beverage would be in the interest of justice or that the beverage was improperly seized.



65-D - Posting of signs.

65-d. Posting of signs. 1. The authority shall prepare, have printed and distribute across the state to all persons with a license to sell alcoholic beverages for consumption on the premises or a license to sell alcoholic beverages for consumption off the premises a sign or poster with conspicuous lettering that states the following:

"No person shall sell or give away any alcoholic beverages to:

1. any person under the age of twenty-one years; or

2. any visibly intoxicated person.

IT IS A VIOLATION PUNISHABLE UNDER LAW FOR ANY PERSON UNDER THE AGE OF TWENTY-ONE TO PRESENT ANY WRITTEN EVIDENCE OF AGE WHICH IS FALSE, FRAUDULENT OR NOT ACTUALLY HIS OWN FOR THE PURPOSE OF ATTEMPTING TO PURCHASE ANY ALCOHOLIC BEVERAGE".

Such sign or poster shall be captioned with the word "warning" in at least two inch lettering.

2. All persons with a license to sell alcoholic beverages for consumption on the premises or a license to sell alcoholic beverages for consumption off the premises shall display, in an upright position and in a conspicuous place, where it can be easily read by the clientele of the establishment, the sign or poster upon receiving it from the authority.

3. Any person with such license who violates the provisions of this section shall be subject to a civil penalty, not to exceed one hundred dollars for each day of violation.



66 - License fees.

66. License fees. 1. The annual fee for a distiller's license, class A, shall be twelve thousand dollars.

1-a. The annual fee for a distiller's license, class A-1, shall be two hundred fifty dollars.

2. The annual fee for a distiller's license, class B, shall be eight thousand dollars.

2-a. The annual fee for a distiller's license, class C, shall be one hundred twenty-eight dollars.

2-b. The annual fee for a distiller's license, class B-1, shall be three hundred twenty dollars.

2-c. The annual fee for distiller's license, class D, shall be one hundred twenty-eight dollars.

3. The annual fee for a license to sell liquor at wholesale shall be sixty-four hundred dollars.

3-a. The annual fee for an importer's license shall be one hundred twenty-five dollars.

4. The annual fee for a license, under section sixty-four or sixty-four-a, to sell liquor at retail to be consumed on the premises where sold shall be twenty-one hundred seventy-six dollars in the counties of New York, Kings, Bronx and Queens; fifteen hundred thirty-six dollars in the county of Richmond and in cities having a population of more than one hundred thousand and less than one million; twelve hundred sixteen dollars in cities having a population of more than fifty thousand and less than one hundred thousand; and the sum of eight hundred ninety-six dollars elsewhere; except that the license fees for catering establishments shall be two-thirds the license fee specified herein and for clubs, except luncheon clubs and golf clubs, shall be seven hundred fifty dollars in counties of New York, Kings, Bronx and Queens; five hundred dollars in the county of Richmond and in cities having a population of more than one hundred thousand and less than one million; three hundred fifty dollars in cities having a population of more than fifty thousand and less than one hundred thousand; and the sum of two hundred fifty dollars elsewhere. The annual fees for luncheon clubs shall be three hundred seventy-five dollars, and for golf clubs in the counties of New York, Kings, Bronx, Queens, Nassau, Richmond and Westchester, two hundred fifty dollars, and elsewhere one hundred eighty-seven dollars and fifty cents. Notwithstanding any other provision of law to the contrary, there shall be no annual fee for a license, under section sixty-four, to sell liquor at retail to be consumed on the premises where the applicant is an organization organized under section two hundred sixty of the military law and incorporated pursuant to the not-for-profit corporation law. Provided, however, that where any premises for which a license is issued pursuant to section sixty-four or sixty-four-a of this article remain open only within the period commencing April first and ending October thirty-first of any one year, or only within the period commencing October first and ending the following April thirtieth, the liquor authority may, in its discretion, grant a summer or winter license effective only for such appropriate period of time, for which a license fee shall be paid to be pro-rated for the period for which such license is effective, at the rate provided for in the city, town or village in which such premises are located, except that no such license fee shall be less than one-half of the regular annual license fee; provided further that where the premises to be licensed are a race track or a golf course or are licensed pursuant to section sixty-four or sixty-four-a of this chapter, the period of such summer license may commence March first and end November thirtieth.

Where a hotel, restaurant, club, golf course or race track is open prior to April first and/or subsequent to October thirty-first by reason of the issuance of a caterer's permit or permits issued by the authority, such fact alone shall not affect the eligibility of the premises or the person owning or operating such hotel, restaurant, club, golf course or race track for a summer license.

5. The annual fee for a license to sell liquor at retail not to be consumed on the premises where sold shall be thirteen hundred sixty-six dollars in the counties of New York, Kings, Bronx and Queens; eight hundred fifty-four dollars in the county of Richmond and in cities having a population of more than one hundred thousand and less than one million; and elsewhere the sum of five hundred twelve dollars.

6. The annual fee for a license to sell liquor upon any railroad car to be consumed on such car or any car connected therewith shall be one hundred ninety-two dollars for each railroad car licensed.

7. The annual fee for a license to sell liquor upon any vessel in this state to be consumed upon such vessel shall be sixteen hundred dollars for each vessel licensed, provided, however, that where a vessel is operated only within the period commencing April first and ending October thirty-first of any one year, the liquor authority may, in its discretion, grant for such vessel a summer license effective only for such period of time, for which a license fee of four hundred forty-eight dollars shall be paid.

8. The annual fee for a license to sell liquor upon an aircraft being operated on regularly scheduled flights by a United States certificated airline in this state shall be nineteen hundred twenty dollars per annum for an airline company operating up to and including twenty such aircraft and twenty-five hundred sixty dollars for such an airline operating more than twenty such aircraft.

9. The annual fee for a license for a bottle club shall be the same as the annual fee for a special license to sell liquor at retail to be consumed on the premises, as set forth in subdivision four of this section.

10. Notwithstanding any provision to the contrary, the annual fee for a license for an establishment defined as an owner-occupied residence providing at least three but no more than five rooms for temporary transient lodgers with sleeping accommodations and a meal in the forenoon of the day, known as a "bed and breakfast dwelling" as authorized by subdivision five-a of section sixty-four of this article, shall be two hundred dollars plus fifteen dollars per each available bedroom.



67 - License fees, duration of licenses; fee for part of year.

67. License fees, duration of licenses; fee for part of year. Effective April first, nineteen hundred eighty-three, licenses issued pursuant to sections sixty-one, sixty-two, sixty-three, sixty-four, sixty-four-a and sixty-four-b of this article shall be effective for three years at three times that annual fee, except that, in implementing the purposes of this section, the liquor authority shall schedule the commencement dates, duration and expiration dates thereof to provide for an equal cycle of license renewals issued under each such section through the course of the fiscal year. Effective December first, nineteen hundred ninety-eight, licenses issued pursuant to sections sixty-four, sixty-four-a and sixty-four-b of this article shall be effective for two years at two times that annual fee, except that, in implementing the purposes of this section, the liquor authority shall schedule the commencement dates, duration and expiration dates thereof to provide for an equal cycle of license renewals issued under each such section through the course of the fiscal year. Notwithstanding the foregoing, commencing on December first, nineteen hundred ninety-eight and concluding on July thirty-first, two thousand two, a licensee issued a license pursuant to section sixty-four, sixty-four-a or sixty-four-b of this article may elect to remit the fee for such license in equal annual installments. Such installments shall be due on dates established by the liquor authority and the failure of a licensee to have remitted such annual installments after a due date shall be a violation of this chapter. For licenses issued for less than the three-year licensing period, the license fee shall be levied on a pro-rated basis. The entire license fee shall be due and payable at the time of application. The liquor authority may make such rules as shall be appropriate to carry out the purpose of this section.






Article 6 - (Alcoholic Beverage Control) SPECIAL PROVISIONS RELATING TO WINE

75 - Kinds of licenses.

75. Kinds of licenses. The following licenses may be issued for the manufacture and sale of wine, to wit:

1. Winery license;

1-a. Farm winery license;

1-b. Temporary winery or farm winery permit;

1-c. Micro-winery license;

2. Wholesaler's license;

3. Seven day license to sell wine at retail for consumption off the premises subject to paragraph (a) of subdivision fourteen of section one hundred five of this chapter.

4. License to sell wine at retail for consumption on the premises;

5. Roadside farm market license.



76 - Winery license.

76. Winery license. 1. Any person may apply to the liquor authority for a winery license as provided for in this article. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules.

2. A winery license shall authorize the holder thereof:

(a) to operate a winery for the manufacture of wine at the premises specifically designated in the license;

(b) to receive and possess wine from other states consigned to a United States government bonded winery, warehouse or storeroom located within the state;

(c) to sell in bulk from the licensed premises the products manufactured under such license and wine received by such licensee from any other state to any winery licensee, any distiller licensee or to a permittee engaged in the manufacture of products which are unfit for beverage use and to sell or deliver such wine to persons outside the state pursuant to the laws of the place of such sale or delivery;

(d) to sell from the licensed premises to a licensed wholesaler or retailer, or to a corporation operating railroad cars or aircraft for consumption on such carriers, wine manufactured or received by the licensee as above set forth in the original sealed containers of not more than fifteen gallons each and to sell or deliver such wine to persons outside the state pursuant to the laws of the place of such sale or delivery. All wine sold by such licensee shall be securely sealed and have attached thereto a label setting forth such information as shall be required by this chapter;

(e) to sell from the licensed premises to licensed farm wineries, farm cideries, farm distilleries and farm breweries New York state labelled wine manufactured by the licensee in the original sealed containers of not more than fifteen gallons each; and

(f) to operate, or use the services of, a custom crush facility as defined in subdivision nine-a of section three of this chapter.

3. (a) Any person having applied for and received a license as a winery under this section may conduct wine tastings of New York state labelled wines in establishments licensed under sections sixty-three and seventy-nine of this chapter to sell wine for off-premises consumption. Such winery may charge a fee for each wine sample tasted. The state liquor authority shall promulgate rules and regulations regarding such tastings as provided for in this subdivision.

(a-1) Any person having applied for and received a license as a winery under this section may conduct wine tastings of New York state labelled wines and apply to the liquor authority for a permit to sell wine produced by such winery by the bottle, during such tastings in establishments licensed under section sixty-four, section sixty-four-a, section eighty-one or section eighty-one-a of this chapter to sell wine for consumption on the premises. Such winery may charge a fee of no more than twenty-five cents for each wine sample tasted. The state liquor authority shall promulgate rules and regulations regarding such tastings as provided for in this subdivision.

(b) Tastings shall be conducted subject to the following limitations:

(i) wine tastings shall be conducted by an official agent, representative or solicitor of one or more wineries. Such agent, representative or solicitor shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a wine tasting as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the winery licensee.

(c)(i) Any person having applied for and received a license as a winery under this section may conduct wine tastings of New York state labelled wines and sell such wine by the bottle, during such tasting, for off-premises consumption at outdoor or indoor gatherings, functions, occasions or events, within the hours fixed by or pursuant to subdivision fourteen of section one hundred five of this chapter, sponsored by a bona fide charitable organization. For the purposes of this paragraph, a bona fide charitable organization shall mean and include any bona fide religious or charitable organization or bona fide educational, fraternal or service organization or bona fide organization of veterans or volunteer firefighters, which by its charter, certificate of incorporation, constitution, or act of the legislature, shall have among its dominant purposes one or more of the lawful purposes as defined in subdivision five of section one hundred eighty-six of the general municipal law.

(ii) Upon application, the liquor authority shall issue an annual permit authorizing such winery to participate in outdoor or indoor gatherings, functions, occasions or events sponsored by a charitable organization. The winery must give the authority written or electronic notice of the date, time and specific location of each tasting at least fifteen days prior to the tasting. A winery that obtains a permit to conduct such wine tastings does not need to apply for or obtain a temporary beer or wine permit pursuant to section ninety-seven of this chapter or any other permit to conduct such a tasting or to sell wine by the bottle for off-premises consumption at such tastings.

(iii) Such winery may charge a fee for each wine sample tasted. Tastings shall be conducted by an official agent, representative or solicitor of such winery. The state liquor authority may promulgate rules and regulations regarding such tastings as provided for in this subdivision.

4. A licensed winery may at the licensed premises, conduct tastings of, and sell at retail for consumption on or off the licensed premises, any wine or wine product manufactured by the licensee or any New York state labeled wine or New York state labeled wine product. Provided, however, for tastings and sales for on-premises consumption, the licensee shall regularly keep food available for sale or service to its retail customers for consumption on the premises. A licensee providing the following shall be deemed in compliance with this provision: (i) sandwiches, soups or other such foods, whether fresh, processed, pre-cooked or frozen; and/or (ii) food items intended to complement the tasting of alcoholic beverages, which shall mean a diversified selection of food that is ordinarily consumed without the use of tableware and can be conveniently consumed while standing or walking, including but not limited to: cheeses, fruits, vegetables, chocolates, breads, mustards and crackers. All of the provisions of this chapter relative to licenses to sell wine at retail for consumption on or off the premises shall apply so far as applicable to such licensee.

4-a. A licensed winery may operate a restaurant, hotel, catering establishment, or other food and drinking establishment in or adjacent to the licensed premises and sell at such place, at retail for consumption on the premises, wine and wine products manufactured by the licensee and any New York state labeled wine or New York state labeled wine product. All of the provisions of this chapter relative to licenses to sell wine at retail for consumption on the premises shall apply so far as applicable to such licensee. Notwithstanding any other provision of law, the licensed winery may apply to the authority for a license under article four of this chapter to sell other alcoholic beverages at retail for consumption on the premises at such establishment.

5. Notwithstanding any provision of this chapter to the contrary, any one or more winery licensees, singly or jointly, may apply to the liquor authority for a license or licenses to sell wine at retail for consumption off the premises. For licensees applying singly, the duration of such license shall be coextensive with the duration of such licensee's winery license, and the fee therefor shall be five hundred dollars if such retail premises is located in cities having a population of one million or more; in cities having less than one million population and more than one hundred thousand, two hundred fifty dollars; and elsewhere, the sum of one hundred twenty-five dollars. Such license shall entitle the holder thereof to sell at retail for consumption off the premises any New York state labelled wine. Such license shall also entitle the holder thereof to conduct wine tastings. Such license shall also authorize the sale by the holder thereof of New York state labelled wine, in sealed containers for off-premises consumption, from the specially licensed premises of any person licensed pursuant to section eighty-one-a of this article to sell wine at retail for consumption on premises in which the principal business is the operation of a legitimate theater or such other lawful adult entertainment or recreational facility as the liquor authority may classify for eligibility pursuant to subdivision six of section sixty-four-a of this chapter. Not more than five such licenses shall be issued, either singly or jointly, to any licensed winery. All other provisions of this chapter relative to licenses to sell wine at retail for consumption off the premises shall apply so far as applicable to such application. The liquor authority is hereby authorized to adopt such rules as it may deem necessary to carry out the purpose of this subdivision, provided that all licenses issued pursuant to this subdivision shall be subject to the same rules and regulations as are applicable to the sale of wine at retail for consumption off the premises of the winery licensee.

6. Any winery licensed pursuant to this section is authorized to engage in what is commonly known as wine by wire services whereby a winery within the state may make deliveries on behalf of other wineries within the state.

7. Notwithstanding any provision of this chapter to the contrary, a licensed winery may apply to the liquor authority for a permit to sell New York state labelled wine, by the bottle, at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis. As a condition of the permit, an agent, representative, or solicitor from the winery must be present at the time of sale.

8. Any winery may sell or deliver such wine produced by the winery to persons outside the state pursuant to the laws of the place of such sale or delivery.

9. Notwithstanding any other provision of law to the contrary, a licensed winery may sell wine for consumption upon the premises known as the New York state fairgrounds during the annual New York state fair without obtaining any additional permission or payment of any additional fee, provided that such winery applies for, is granted and maintains a concessionaire's license from the division of the New York state fair in the department of agriculture and markets and such wine is sold and dispensed in amounts of ten ounces or less and further provided that consumption of such wine shall be limited to and shall occur upon such premises.

10. Notwithstanding any provision of this chapter to the contrary, and upon payment to the liquor authority of an additional annual fee of one hundred twenty-five dollars, the liquor authority may in its discretion and upon such terms and conditions as it may prescribe, issue to a licensed winery upon application therefor a certificate authorizing such winery to sell wine at retail in sealed containers to a regularly organized church, synagogue or religious organization for sacramental purposes.

11. (a) A licensed winery may manufacture, bottle and sell fruit juice, fruit jellies and fruit preserves, tonics, salad dressings and unpotable wine sauces on and from licensed premises.

(b) Such license shall authorize the holder thereof to store and sell gift items in a tax-paid room upon the licensed premises. These gift items shall be limited to the following categories:

(i) Non-alcoholic beverages for consumption on or off premises, including but not limited to bottled water, juice and soda beverages.

(ii) Food items for the purpose of complementing wine tasting shall mean a diversified selection of food which is ordinarily consumed without the use of tableware and can conveniently be consumed while standing or walking. Such food items shall include but not be limited to: cheeses, fruits, vegetables, chocolates, breads and crackers.

(iii) Food items, which shall include locally produced farm products and any food or food product not specifically prepared for immediate consumption upon the premises. Such food items may be combined into a package containing wine or wine product.

(iv) Wine supplies and accessories, which shall include any item utilized for the storage, serving or consumption of wine or for decorative purposes. These supplies may be sold as single items or may be combined into a package containing wine or a wine product.

(v) Souvenir items, which shall include, but not be limited to artwork, crafts, clothing, agricultural products and any other articles which can be construed to propagate tourism within the region.

(vi) New York state labelled wine produced or manufactured by any other New York state winery or farm winery licensee. Such wine may be purchased outright by the licensee from a New York winery or farm winery licensee or obtained on a consignment basis pursuant to a written agreement between the selling and purchasing licensee.

(c) Notwithstanding any provision of this chapter to the contrary, any winery licensee may charge:

(i) For tours of its premises; and

(ii) For any wine tastings.

(d) Wine grape growers or wine producer organizations or associations, incorporated within the state for the purpose of wine or wine grape promotion may hold wine tastings for purposes of education in the production and proper use of wine products under the same rules applying to winery licensees.

(e) The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this subdivision.

(f) A licensed winery may engage in any other business on the licensed premises subject to such rules and regulations as the liquor authority may prescribe. In prescribing such rules and regulations, the liquor authority shall promote the expansion and profitability of wine production and of tourism in New York, thereby promoting the conservation, production and enhancement of New York state agricultural lands. Further, such rules and regulations shall determine which businesses will be compatible with the policy and purposes of this chapter and shall consider the effect of particular businesses on the community and area in the vicinity of the winery licensee.

12. A licensed winery shall be permitted to remain open for the purposes of selling its products, in accordance with the provisions of subdivisions two and four of this section, and/or conducting wine tasting at the winery, and/or conducting public tours of its winery and/or to sell New York state labelled wine, by the bottle, at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis in accordance with the provisions of this section on Sunday between the hours of ten o'clock in the morning and midnight. The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this subdivision.

13. Notwithstanding any other provision of law to the contrary, a winery licensed pursuant to this section may engage in custom wine production allowing individuals to assist in the production of wine for sale for personal or family use, provided, however, that (a) the wine must be purchased by the individual assisting in the production of such wine; and (b) the owner, employee or agent of such winery shall be present at all times during such production.

14. Any person licensed under this section shall manufacture at least fifty gallons of wine per year.



76-A - Farm winery license.

76-a. Farm winery license. 1. Any person may apply to the liquor authority for a farm winery license as provided for in this article. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules.

2. A farm winery license shall authorize the holder thereof to:

(a) operate a farm winery for the manufacture of wine or cider at the premises specifically designated in the license;

(b) sell in bulk from the licensed premises the products manufactured under such license to any winery licensee, any other farm winery licensee, any distiller licensee or to a permittee engaged in the manufacture of products which are unfit for beverage use and to sell or deliver such wine to persons outside the state pursuant to the laws of the place of such sale or delivery;

(c) sell from the licensed premises to a licensed winery, farm distiller, farm brewery, farm cidery, wholesaler or retailer, or to a corporation operating railroad cars or aircraft for consumption on such carriers, or at retail for consumption off the premises, wine or cider manufactured by the licensee as above set forth and to sell or deliver such wine or cider to persons outside the state pursuant to the laws of the place of such sale or delivery. All wine or cider sold by such licensee for consumption off the premises shall be securely sealed and have attached thereto a label setting forth such information as shall be required by this chapter;

(d) operate, or use the services of, a custom crush facility as defined in subdivision nine-a of section three of this chapter;

(e) sell at the licensed premises cider and wine manufactured by the licensee or any other licensed farm winery, and beer and spirits manufactured by any licensed farm brewery or farm distillery, at retail for consumption on or off the licensed premises;

(f) operate a restaurant, hotel, catering establishment, or other food and drinking establishment in or adjacent to the licensed premises and sell at such place, at retail for consumption on the premises, wine, cider and wine products manufactured by the licensee and any New York state labeled wine, New York state labeled cider or New York state labeled wine product. All of the provisions of this chapter relative to licenses to sell wine at retail for consumption on the premises shall apply so far as applicable to such licensee. Notwithstanding any other provision of law, the licensed winery may apply to the authority for a license under article four of this chapter to sell other alcoholic beverages at retail for consumption on the premises at such establishment.

3. (a) Any person having applied for and received a license as a farm winery under this section may conduct wine tastings of New York state labelled wines in establishments licensed under section sixty-three of this chapter and section seventy-nine of this article to sell wine for off-premises consumption. Such farm winery may charge a fee for each wine sample tasted. The state liquor authority shall promulgate rules and regulations regarding such tastings as provided for in this subdivision.

(b) Any person having applied for and received a license as a farm winery under this section may conduct wine tastings of New York state labelled wines and apply to the liquor authority for a permit to sell wine produced by such farm winery, by the bottle, during such tastings in establishments licensed under sections sixty-four and sixty-four-a of this chapter and section eighty-one or section eighty-one-a of this article to sell wine for consumption on the premises. Such farm winery may charge a fee of no more than twenty-five cents for each wine sample tasted. The state liquor authority shall promulgate rules and regulations regarding such tastings as provided for in this subdivision.

(c) Tastings shall be conducted subject to the following limitations:

(i) wine tastings shall be conducted by an official agent, representative or solicitor of one or more farm wineries. Such agent, representative or solicitor shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a wine tasting as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the farm winery.

(d) (i) Any person having applied for and received a license as a farm winery under this section may conduct wine tastings of New York state labelled wines and sell such wine by the bottle, during such tasting, for off-premises consumption at outdoor or indoor gatherings, functions, occasions or events, within the hours fixed by or pursuant to subdivision fourteen of section one hundred five of this chapter, sponsored by a bona fide charitable organization. For the purposes of this paragraph, a bona fide charitable organization shall mean and include any bona fide religious or charitable organization or bona fide educational, fraternal or service organization or bona fide organization of veterans or volunteer firefighters, which by its charter, certificate of incorporation, constitution, or act of the legislature, shall have among its dominant purposes one or more of the lawful purposes as defined in subdivision five of section one hundred eighty-six of the general municipal law.

(ii) Upon application, the liquor authority shall issue an annual permit authorizing such farm winery to participate in such outdoor or indoor gatherings, functions, occasions or events sponsored by a charitable organization. The farm winery must give the authority written or electronic notice of the date, time and specific location of each tasting at least fifteen days prior to the tasting. A farm winery that obtains a permit to conduct such wine tastings does not need to apply for or obtain a temporary beer or wine permit pursuant to section ninety-seven of this chapter or any other permit to conduct such a tasting or to sell wine by the bottle for off-premises consumption at such tastings.

(iii) Such farm winery may charge a fee for each wine sample tasted. Tastings shall be conducted by an official agent, representative or solicitor of such farm winery. The state liquor authority may adopt rules and regulations regarding such tastings as provided in this subdivision.

4. (a) A farm winery license shall authorize the holder thereof to manufacture, bottle and sell fruit juice, fruit jellies and fruit preserves, tonics, salad dressings and unpotable wine sauces on and from the licensed premises.

(b) Such license shall authorize the holder thereof to store and sell gift items in a tax-paid room upon the licensed premises incidental to the sale of wine. These gift items shall be limited to the following categories:

(1) Non-alcoholic beverages for consumption on or off premises, including but not limited to bottled water, juice and soda beverages.

(2) Food items for the purpose of complimenting wine tastings, shall mean a diversified selection of food which is ordinarily consumed without the use of tableware and can conveniently be consumed while standing or walking. Such food items shall include but not be limited to: cheeses, fruits, vegetables, chocolates, breads and crackers.

(3) Food items, which shall include locally produced farm products and any food or food product not specifically prepared for immediate consumption upon the premises. Such food items may be combined into a package containing wine or a wine product.

(4) Wine supplies and accessories, which shall include any item utilized for the storage, serving or consumption of wine or for decorative purposes. These supplies may be sold as single items or may be combined into a package containing wine or a wine product.

(5) Souvenir items, which shall include, but not be limited to artwork, crafts, clothing, agricultural products and any other articles which can be construed to propagate tourism within the region.

(6) New York state labelled wine or liquors produced or manufactured by any other New York state winery or farm winery licensee or by the holder of any distiller's license. Such wine or liquors may be purchased outright by the licensee from a New York winery or farm winery licensee or the holder of any distiller's license or obtained on a consignment basis pursuant to a written agreement between the selling and purchasing licensee.

(7) Wine-making equipment and supplies including, but not limited to, grapes, grape juice, grape must, home wine-making kits, presses, pumps, bottling equipment, filters, yeasts, chemicals and other wine additives, wine storage or fermenting vessels, barrels, and books or other written material to assist wine-makers and home wine-makers to produce and bottle wine.

(c) The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this subdivision.

(d) A licensed farm winery may engage in any other business on the licensed premises subject to such rules and regulations as the liquor authority may prescribe. In prescribing such rules and regulations, the liquor authority shall promote the expansion and profitability of wine production and of tourism in New York, thereby promoting the conservation, production and enhancement of New York state agricultural lands. Further, such rules and regulations shall determine which businesses will be compatible with the policy and purposes of this chapter and shall consider the effect of particular businesses on the community and area in the vicinity of the farm winery licensee.

(e) Notwithstanding any provision of this chapter to the contrary, any farm winery licensee may charge:

(i) For tours of its premises; and

(ii) For any wine tastings.

5. (a) Except as provided in paragraph (b) of this subdivision, no licensed farm winery shall manufacture or sell any wine not produced exclusively from grapes or other fruits or agricultural products grown or produced in New York state.

(b) In the event that the commissioner of agriculture and markets, after investigating and compiling information pursuant to subdivision forty-two of section sixteen of the agriculture and markets law, determines that a natural disaster, act of God, or continued adverse weather condition has destroyed no less than forty percent of a specific grape varietal grown or produced in New York state and used for winemaking, the commissioner, in consultation with the chairman of the state liquor authority, may give authorization to a duly licensed farm winery to manufacture or sell wine produced from grapes grown outside this state. No such authorization shall be granted to a farm winery licensee unless such licensee certifies to the commissioner the quantity of New York grown grapes unavailable to such licensee due to such natural disaster, act of God or continuing adverse weather condition and satisfies the commissioner that reasonable efforts were made to obtain grapes from a New York state source for such wine making purpose. No farm winery shall utilize an amount of out-of-state grown grapes or juice exceeding the amount of New York grown grapes that such winery is unable to obtain due to the destruction of New York grown grapes by a natural disaster, act of God or continuing adverse weather condition as determined by the commissioner of agriculture and markets pursuant to this subdivision. For purposes of this subdivision, the department of agriculture and markets and the state liquor authority are authorized to adopt rules and regulations as they may deem necessary to carry out the provisions of this subdivision which shall include ensuring that in manufacturing wine farm wineries utilize grapes grown or produced in New York state to the extent they are reasonably available, prior to utilizing grapes or juice from an out-of-state source for such purpose.

(c) The commissioner of agriculture and markets shall make available to farm wineries and to the public each specific grape varietal loss determination issued pursuant to paragraph (b) of this subdivision on or before August twentieth of each year.

(d) In the event that the continuing effects of a natural disaster, act of God, or adverse weather condition which occurred prior to August twentieth of each year or the effects of a natural disaster, act of God, or adverse weather condition which occurs subsequent to August twentieth each year results in any grape varietal loss which meets the standards provided in paragraph (b) of this subdivision, the commissioner of agriculture and markets, in consultation shall with the chairman of the state liquor authority, may issue additional grape varietal loss determinations and shall expeditiously make available to farm wineries and to the public each specific grape varietal loss determination issued pursuant to this paragraph prior to October tenth of each year.

6. Notwithstanding any other provision of this chapter, a farm winery license shall authorize the holder thereof to:

(a) Offer for sale or solicit any order in the state for the sale of any New York state labelled wine manufactured by the licensee or any other winery or farm winery licensed pursuant to this article.

(b) Engage as a broker in the purchase and sale of New York state labelled wines for a fee or commission for or on behalf of any winery or farm winery licensed pursuant to this article.

(c) Maintain a warehouse on the premises pursuant to section ninety-six of this chapter for the warehousing of any New York state labelled wines manufactured by any winery or farm winery licensed pursuant to this article. Any winery or farm winery that maintains such a warehouse must comply with the provisions of section ninety-six of this chapter.

(d) Deliver or transport any New York state labelled wine manufactured or produced by the licensee or any other winery or farm winery licensed pursuant to this article in any vehicle owned, leased or hired by the licensee. The New York state labelled wine can be delivered, transported or sold by the licensee to any holder of: (i) a winery or farm winery license, (ii) a license to sell alcoholic beverages for consumption on the premises, (iii) a license to sell alcoholic beverages for consumption off the premises, (iv) or any person that can receive or purchase wine from a farm winery. The licensee is not required to obtain from the liquor authority a trucking permit or pay any fees pursuant to section ninety-four of this chapter.

(e) Sell for consumption off the premises New York state labelled liquors manufactured by the holder of a class A-1, B-1, or C distiller's license.

(f) Conduct tastings of New York state labelled liquors manufactured by the holder of a class A-1, B-1, or C distiller's license. All liquor tastings conducted pursuant to this paragraph shall be conducted in the same manner as tastings of brandy pursuant to section seventy-six-e of this article.

(g) Conduct tastings of and sell at retail for consumption off the premises New York state labelled beer manufactured by a licensed brewer or farm brewery.

(h) Conduct tastings of and sell at retail for consumption off the premises New York state labelled cider manufactured by a licensed brewer, licensed farm brewery, licensed farm winery, licensed cider producer or licensed farm cidery.

7. The holder of a license issued under this section may operate up to five branch offices located away from the licensed farm winery. Such locations, although not required to be on a farm, shall be considered part of the licensed premises and all activities allowed at and limited to the farm winery may be conducted at the branch offices. Such branch offices shall not be located within, share a common entrance and exit with, or have any interior access to any other business, including premises licensed to sell alcoholic beverages at retail. Prior to commencing operation of any such branch office, the licensee shall notify the authority of the location of such branch office and the authority may issue a permit for the operation of same. Such branch offices shall not be subject to the provisions of subdivision two, three or four of section seventy-nine of this article or the provisions of subdivisions two and three, and paragraphs (b) and (c) of subdivision ten of section one hundred five of this chapter.

8. (a) No licensed farm winery shall manufacture in excess of two hundred fifty thousand finished gallons of wine annually.

(b) Any person licensed under this section shall manufacture at least fifty gallons of wine per year.

9. Notwithstanding any other provision of law to the contrary, a farm winery licensed pursuant to this section may engage in custom wine production allowing individuals to assist in the production of wine for sale for personal or family use, provided, however, that (a) the wine must be purchased by the individual assisting in the production of such wine; and (b) the owner, employee or agent of such winery shall be present at all times during such production.

10. Notwithstanding any other provision of this chapter, a farm winery license shall authorize the holder thereof to sell wines manufactured or produced by such licensee to a roadside farm market pursuant to section seventy-six-f of this article.



76-B - Temporary winery or farm winery permit.

76-b. Temporary winery or farm winery permit. 1. Any person may apply to the liquor authority for a temporary permit to operate a winery, farm winery, special winery, or special farm winery. Such application shall be in writing and verified and shall contain information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such permit. Such application fee shall offset any subsequently assessed fees required by this article for the issuance of a winery, farm winery, special winery, or special farm winery license to such applicant.

2. Upon application, the liquor authority shall issue such temporary permit when the applicant:

(a) has a winery, farm winery, special winery, or special farm winery license application pending before the liquor authority, and the beginning of the harvest season for grapes or any other fruit or product necessary for the production or manufacture of wine at that facility will occur within thirty days; or

(b) is in good faith negotiating with or has entered into an agreement with a winery, farm winery, special winery, or special farm winery licensee to purchase, obtain or acquire part or full ownership rights in the assets or stock of such existing licensee; or

(c) due to unforeseen circumstances or an emergency situation is in need of a permit to ensure the continued or future operation of an existing winery facility.

3. The liquor authority in granting such permit shall ensure that:

(a) issuance of the permit will not inordinately hinder the operation or effective administration of this article.

(b) the applicant would in all likelihood be able to ultimately obtain a permanent winery, farm winery, special winery, or special farm winery license.

(c) the applicant has substantially complied with the requirements necessary to obtain such license.

(d) upon issuance of the temporary permit, the existing license for said premises shall have been surrendered to, or placed into safekeeping with, the authority pursuant to rules of the liquor authority.

4. The application for a permit shall be approved or denied by the liquor authority within forty-five days after the receipt of such application.

5. A temporary permit shall authorize the holder thereof to operate a winery, farm winery, special winery, or special farm winery as the case may be, for the manufacture and sale of wine at the premises specifically designated in the permit. Further, it shall authorize the holder of the permit to conduct any of the activities permitted, respectively, by section seventy-six, seventy-six-a, seventy-six-c or seventy-six-d of this article.

6. Such temporary permit shall remain in effect for six months or until the permittee is issued a permanent winery, farm winery, special winery, or special farm winery license, whichever is shorter. Such permit may be extended at the discretion of the authority for additional three month periods of time upon payment of an additional fee of fifty dollars for each such extension. Notwithstanding any other provision of law, a temporary permit may be summarily cancelled or suspended at any time if the liquor authority determines that good cause for such cancellation or suspension exists. The liquor authority shall promptly notify the holder of such permit in writing of such cancellation or suspension and shall set forth the reasons for such action.

7. The liquor authority in reviewing such application shall review the entire record and grant it unless good cause is otherwise shown. A decision on an application shall be based on substantial evidence in the record and supported by a preponderance of the evidence in favor of the applicant.



76-C - Special winery license.

76-c. Special winery license. 1. Any person may apply to the liquor authority for a license to operate a special winery on the premises of an existing winery licensee. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules.

2. The provisions of section seventy-six of this article relating to the operation of a winery shall also apply to the holder of a license under this section.

3. Notwithstanding any other provision of this chapter, a special winery license shall authorize the holder thereof to sell wines manufactured or produced by such licensee to a roadside farm market pursuant to section seventy-six-f of this article.



76-D - Special farm winery license.

76-d. Special farm winery license. 1. Any person may apply to the liquor authority to operate a special farm winery on the premises of an existing farm winery licensee as provided for in this article. Such application shall be in writing and verified and shall contain such information as the liquor authority shall require. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application it shall issue a license in such form as shall be determined by its rules.

2. The provisions of section seventy-six-a of this article relating to the operation of a farm winery shall also apply to the holder of a license under this section.



76-E - Special provisions relating to wineries and farm wineries holding a distiller's license.

76-e. Special provisions relating to wineries and farm wineries holding a distiller's license. 1. Any person who holds a winery license pursuant to section seventy-six of this article or a farm winery license pursuant to section seventy-six-a of this article and, in addition to such license, holds a distiller's license pursuant to section sixty-one of this chapter, and who conducts wine tastings pursuant to the provisions of such sections seventy-six and seventy-six-a of this article, shall be authorized to conduct tastings of brandy manufactured by such licensed winery or licensed farm winery, at such wine tastings.

2. All consumer tastings of brandy shall be conducted subject to the following limitations:

(a) Tastings of brandy shall be conducted by an official agent of one or more persons licensed pursuant to section sixty-one of this chapter. Such agent shall be physically present upon the premises at all times during the conducting of the consumer tasting of brandy.

(b) No such person or persons licensed pursuant to section sixty-one of this chapter, and no official agent thereof, may provide, directly or indirectly: (i) more than a total of three samples of brandy for tasting to a person in one calendar day; or (ii) a sample of brandy for tasting equal to more than one-quarter fluid ounce.

(c) Any liability stemming from a right of action resulting from a consumer tasting of brandy authorized by this section and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the persons licensed pursuant to section sixty-one of this chapter, who conducted such tasting.

3. The state liquor authority shall promulgate rules and regulations regarding brandy tastings as provided for in this section.

4. Any person who holds a winery license pursuant to section seventy-six of this article or a farm winery license pursuant to section seventy-six-a of this article, and who is authorized to sell wine for consumption off the premises pursuant to the provisions of such sections seventy-six and seventy-six-a of this article, shall be authorized to sell brandy manufactured by such licensed winery or licensed farm winery for consumption off the premises. Such sale of brandy for consumption off the premises shall only occur at the licensed winery or farm winery and not at any other off-premises locations licensed to the winery or farm winery, pursuant to subdivision four of section seventy-six of this article. The sale of brandy at a winery or farm winery shall also be subjected to the same hours of operation as set forth for the sale of wine at a winery or farm winery. The authority shall promulgate rules and regulations for the sale of brandy at wineries or farm wineries for off-premises consumption.



76-F - Roadside farm market license.

76-f. Roadside farm market license. 1. Any person owning or operating a roadside farm market may apply to the liquor authority for a roadside farm market license to sell wine pursuant to this section. Such application shall be in writing and verified, and shall contain such information as the liquor authority shall require and shall be accompanied by a check or draft for the amount required by this article for such license. If the liquor authority shall grant the application, it shall issue a license in such form as shall be determined by its rules, and the license shall remain in effect for one year.

2. For the purposes of this section, the term "roadside farm market" means a building or structure located on a farm operation, as defined in subdivision eleven of section three hundred one of the agriculture and markets law, except for a commercial horse boarding operation, in which New York agricultural products are primarily sold by producers, growers or farmers of such agricultural products to the general public, and the term "New York agricultural product" means any agricultural or aquacultural product of the soil or water that has been grown, harvested or produced within the state, including but not limited to fruits, vegetables, eggs, dairy products, meat and meat products, poultry and poultry products, fish and fish products, grain and grain products, honey, nuts, preserves, maple sap products, apple cider, fruit juice, and Christmas trees.

3. A roadside farm market license shall authorize the holder thereof to sell wine manufactured or produced by up to two duly licensed farm or special wineries or micro-wineries that are located within twenty miles of the roadside farm market by the bottle for off-premises consumption; provided that such market's owner, operator or representative shall be present at all times during which wine is being offered for sale. Such market shall be deemed to possess a warehouse permit and be permitted to warehouse up to twenty cases of wine; provided that such market shall abide by all rules and regulations promulgated pursuant to section ninety-six of this chapter and any other rules and regulations promulgated by the liquor authority to implement the provisions of this section to ensure that wine stored or kept by such market is segregated and kept in a safe and secure location when such market is closed for business.

4. The sale of wine pursuant to this section shall occur only within the hours fixed by or pursuant to subdivision fourteen of section one hundred five of this chapter. Notwithstanding the provisions of section eighty of this article or any other provision of law, no wine tastings shall be conducted at a roadside farm market that sells wine for off-premises consumption pursuant to the provisions of this section.

5. The liquor authority, in consultation with the department of agriculture and markets, shall promulgate any rules and regulations necessary to implement the provisions of this section.



77 - Custom winemakers' center.

* 77. Custom winemakers' center. 1. Any person may apply to the authority on or before December thirty-first, two thousand nineteen for a custom winemakers' center license as provided for in this section to operate a custom winemakers' center facility and provide individuals with rental space, the use of equipment and storage facilities, and/or fruit for the production of wine by such individuals for personal household use and not for resale in accordance with state and federal laws, rules, and regulations authorizing such production. Such application shall be in writing and verified and shall contain such information as the authority shall require, provided, however, the holder of such license under this section may renew such license on or after December thirty-first, two thousand nineteen. Such application shall be accompanied by a check or draft for the amount required by this article for such license. If the authority grants the application, it shall issue a license in such form as shall be determined by its rules. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to operate such center to manufacture wine for personal household use in the premises therein specifically licensed.

2. For the purposes of this section, "fruit" shall mean grapes, other fruits, fruit juices, and other agricultural products including, but not limited to, honey and flowers, that are grown or produced in the state of New York.

3. A custom winemakers' center license shall authorize the holder thereof to operate a facility for individuals to rent space, equipment, and storage facilities and, if necessary, to purchase fruit to manufacture wine for personal household use provided that the manufacture and production of wine for personal household consumption and use is done in accordance with state and federal laws and regulations. Such a license shall also authorize the licensee, provided such activities are permitted by the federal Alcohol and Tobacco Tax and Trade Bureau for the manufacture of tax exempt wine for personal household use, to:

(a) conduct training classes on how to manufacture wine; and

(b) conduct wine tastings for those individuals taking such classes and/or using such facilities for the production of wine at the licensed facility provided that the tastings shall be subject to the following limitations:

(i) tastings shall be conducted by the licensee or by an official agent of the licensee. Such licensee or agent shall be physically present at all times during the conduct of the tastings; and

(ii) any liability stemming from a right of action resulting from a tasting of wine as authorized herein and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to such center.

4. The custom winemakers' center licensee shall be subject to the supervision of the authority to ensure that the licensee and the individuals utilizing such center are in compliance with the provisions of this chapter, state laws, rules, and regulations, and the laws, rules, and regulations of the federal Alcohol and Tobacco Tax and Trade Bureau.

5. The licensee or an official agent of the licensee shall be physically present at all times during the facility's hours of operations.

6. The annual aggregate production of wine at any such center for all individuals making wine at such premises, pursuant to a custom winemakers' center license, shall not exceed the production limits set forth by the authority that are commensurate with a non-commercial production facility. Provided that such aggregate production limit shall not be offset by wine produced at such facility under a winery's license or farm winery license.

7. Notwithstanding any other provision of this chapter, the authority may issue a custom winemakers' center license to the holder of a farm winery or winery license for use at such licensee's existing licensed premises.

8. The authority is hereby authorized to promulgate rules and regulations to effectuate the purposes of this section.

9. The licensee must maintain a record of the name, address, and contact information of the individual or individuals that have used such facility and the annual amount of wine produced by each individual at the facility pursuant to the rules of the authority.

* NB Effective May 13, 2017



78 - Wholesaler's wine license.

78. Wholesaler's wine license. 1. The procedure contained in section sixty-two hereof shall apply so far as applicable to applications for a wholesaler's wine license. Such license shall contain a description of the licensed premises and in form and in substance shall be a license to the person therein specifically designated to sell wine at wholesale in the premises therein specifically licensed in the original sealed containers of not more than fifteen gallons each to duly licensed manufacturers, wholesalers, retailers and permittees in this state, and to sell or deliver such wine to persons outside the state pursuant to the laws of the place of such sale or delivery.

2. Upon payment to the liquor authority of an additional annual fee of one hundred twenty-five dollars, the liquor authority may in its discretion and upon such terms and conditions as it may prescribe, issue to a wholesale wine licensee upon application therefor a certificate authorizing such wholesaler to sell wine at retail in sealed containers to a regularly organized church, synagogue or religious organization for sacramental purposes.



79 - Seven day license to sell wine at retail for consumption off the premises.

79. Seven day license to sell wine at retail for consumption off the premises. 1. The procedure set forth in section sixty-three of this chapter shall apply so far as applicable to applications for seven day licenses to sell wine at retail for off-premise consumption. Such seven day license shall in form and in substance be a license to the person specifically licensed to sell wine at retail for off-premise consumption.

1-a. The liquor authority shall convert all current licenses to sell wine at retail for consumption off the premises to seven day licenses to sell wine at retail for consumption off the premises pursuant to subdivision three of section seventy-five of this article. However, the conversion of the license to the seven day license shall not affect licenses other than licenses issued pursuant to subdivision three of section seventy-five of this article prior to the effective date of part W3 of chapter 62 of the laws of 2003.

2. Not more than one license shall be granted to any person under this section.

3. No licensee under this section shall be engaged in any other business in the premises licensed. The sale of those items specifically enumerated in subdivision four of section sixty-three of this chapter shall not constitute engaging in another business within the meaning of this subdivision.

4. Determinations under this section with respect to the issuance of a new license or under section one hundred eleven with respect to the transfer to any other premises of a license issued hereunder shall be made in accordance with public convenience and advantage.



79-A - Authorization to sell wine products by certain licensees for consumption off the premises.

79-a. Authorization to sell wine products by certain licensees for consumption off the premises. 1. Any person licensed to sell beer at retail for consumption off the premises, pursuant to section fifty-four of this chapter, shall, by virtue of such license and upon payment to the liquor authority of an additional fee in the sum of one hundred sixty-five dollars in cities having a population of one hundred thousand or over and eighty-three dollars elsewhere, be granted authorization to sell from the licensed premises wine products in sealed containers for consumption off such premises. Upon receipt of such additional fee, the liquor authority shall promptly issue a permit authorizing such sales by the licensee.

2. Notwithstanding any other provisions of this chapter, any person receiving a permit pursuant to this section shall be subject to such provisions of this chapter as are applicable to persons licensed pursuant to section fifty-four of this chapter, and not to those provisions which are applicable only to persons licensed pursuant to sections sixty-three and seventy-nine of this chapter.



79-B - Authorization to sell wine products by certain licensees for consumption on the premises.

79-b. Authorization to sell wine products by certain licensees for consumption on the premises. 1. Any person licensed to sell beer at retail for consumption on the premises, pursuant to section fifty-five of this chapter, shall, by virtue of such license and upon payment to the liquor authority of an additional fee in the sum of one hundred ninety-two dollars in cities having a population of one hundred thousand or over and ninety-six dollars elsewhere, be granted authorization to sell from the licensed premises wine products in sealed containers at retail for consumption on or off such premises. Upon receipt of such additional fee, the liquor authority shall promptly issue a permit authorizing such sales by the licensee.

1-a. Any person licensed to sell beer at retail for consumption on the premises, pursuant to section fifty-five-a of this chapter, shall, by virtue of such license and upon payment to the liquor authority of an additional fee in the sum of one hundred ninety-two dollars in cities having a population of one hundred thousand or over and ninety-six dollars elsewhere, be granted authorization to sell from the licensed premises wine products in sealed containers at retail for consumption on such premises. Upon receipt of such additional fee, the liquor authority shall promptly issue a permit authorizing such sales by the licensee.

2. Notwithstanding any other provisions of this chapter, any person receiving a permit pursuant to this section shall be subject to such provisions of this chapter as are applicable to persons licensed pursuant to section fifty-five of this chapter, and not to those provisions which are applicable only to persons licensed pursuant to sections sixty-four and eighty of this chapter.



79-C - Direct interstate wine shipments.

79-c. Direct interstate wine shipments. 1. Authorization. Notwithstanding any provision of law, rule or regulation to the contrary, any holder of a license to manufacture wine in any other state who obtains an out-of-state direct shipper's license, as provided in this section, may ship no more than thirty-six cases (no more than nine liters each case) of wine produced by such license holder per year directly to a resident of New York who is at least twenty-one years of age, for such resident's personal use and not for resale, provided the state in which such person is so licensed affords lawful means for shipments of wine to be received by a resident thereof who is at least twenty-one years of age, for such resident's personal use and not for resale, from a person licensed in this state as a manufacturer and, provided further, that the state in which such out-of-state winery is located affords to New York state winery and farm winery licensees reciprocal shipping privileges, meaning shipping privileges that are substantially similar to the requirements in this section. No person shall place an order for shipment of wine unless they are twenty-one years of age or older. Any common carrier with a permit issued pursuant to this chapter to whom such out-of-state shipper's license is presented is authorized to make delivery of shipments provided for hereunder in this state in compliance with this section.

2. License. Before sending any shipment hereunder to a resident in this state, the out-of-state shipper shall first obtain a license from the authority under procedures prescribed by rules and regulations of the authority and after providing the authority with a true copy of its current license to manufacture wine in the applicant's state of domicile along with a copy of the applicant's federal basic permit after payment of an annual fee of one hundred twenty-five dollars. Notwithstanding the provisions of section one hundred ten of this chapter, the authority in its discretion, may excuse an out-of-state winery from the submission of such information.

3. Licensee's responsibilities. The holder of an out-of-state direct shipper's license shall:

(a) ship no more than thirty-six cases (no more than nine liters each case) per year of wine produced by such license holder directly to a New York state resident who is at least twenty-one years of age, for such resident's personal use and not for resale;

(b) ensure that the outside of each shipping container used to ship wine directly to a New York resident is conspicuously labeled with the words: "CONTAINS WINE - SIGNATURE OF PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY - NOT FOR RESALE," or with other language specifically approved by the New York state liquor authority;

(c) maintain records in such manner and form as the authority may direct, showing the total amount of wine shipped into the state each calendar year; the names and addresses of the purchasers to whom the wine was shipped, the date purchased, the name of the common carrier used to deliver the wine, and the quantity and value of each shipment;

(d) in connection with the acceptance of an order for a delivery of wine to a New York resident, require the prospective customer to represent that he or she has attained the age of twenty-one years or more and that the wine being purchased will not be resold or introduced into commerce;

(e) require common carriers to:

(i) require a recipient, at the delivery address, upon delivery, to demonstrate that the recipient is at least twenty-one years of age by providing a valid form of photographic identification authorized by section sixty-five-b of this chapter;

(ii) require a recipient to sign an electronic or paper form or other acknowledgement of receipt as approved by the authority; and

(iii) refuse delivery when the proposed recipient appears to be under twenty-one years of age and refuses to present valid identification as required by subparagraph (i) of this paragraph;

(f) file returns with and pay to the New York state department of taxation and finance all state and local sales taxes and excise taxes due on sales into this state in accordance with the applicable provisions of the tax law relating to such taxes, the amount of such taxes to be determined on the basis that each sale in this state was at the location where delivery is made;

(g) keep all records required by this section for three years and provide copies of such records, upon written request, to the authority or the department of taxation and finance;

(h) permit the authority or the department of taxation and finance to perform an audit of such out-of-state shipper upon request;

(i) execute a written consent to the jurisdiction of this state, its agencies and instrumentalities and the courts of this state concerning enforcement of this section and any related laws, rules, or regulations, including tax laws, rules or regulations; and

(j) prior to obtaining an out-of-state direct shipper's license, obtain a certificate of authority pursuant to section eleven hundred thirty-four of the tax law and a registration as a distributor pursuant to sections four hundred twenty-one and four hundred twenty-two of the tax law.

4. Situs. Delivery of a shipment in this state by the holder of an out-of-state direct shipper's license shall be deemed to constitute a sale in this state at the place of delivery and shall be subject to all excise taxes levied pursuant to section four hundred twenty-four of the tax law and all sales taxes levied pursuant to articles twenty-eight and twenty-nine of such law.

5. Renewal. The out-of-state shipper may annually renew its license with the authority by paying a one hundred twenty-five dollar renewal fee, providing the authority with a true copy of its current license in such other state as an alcoholic beverage manufacturer and by complying with such other procedures as are prescribed by rule of the authority.

6. Rules and regulations. The authority and the department of taxation and finance may promulgate rules and regulations to effectuate the purposes of this section.

7. Enforcement. The authority may enforce the requirements of this section including the requirements imposed on the common carrier, by administrative proceedings to suspend or revoke an out-of-state shipper's license and the authority may accept payment of an administrative fine in lieu of suspension, such payments to be determined by rules or regulations promulgated by the authority. In addition, the authority or the attorney general of the state of New York shall report violations of this section, where appropriate, to the United States department of treasury, tax and trade bureau, for administrative action to suspend or revoke the federal basic permit.

8. Violations. In any action brought under this section, the common carrier and the licensee shall only be held liable for their independent acts.



79-D - Direct intrastate wine shipments.

79-d. Direct intrastate wine shipments. Any person having applied for and received a license as a winery or farm winery under sections seventy-six, seventy-six-a, seventy-six-b, seventy-six-c, seventy-six-d and seventy-six-f of this article may ship no more than thirty-six cases (no more than nine liters per case) of wine produced by such winery for farm winery per year directly to a New York state resident who is at least twenty-one years of age, for such resident's personal use and not for resale.

1. Licensee's shipping responsibilities. Notwithstanding any provision to the contrary contained in this chapter, any above referred licensee shall:

(a) in the case of a farm winery licensee or a winery licensee, ship no more than thirty-six cases (no more than nine liters) per year of wine produced by such license holder directly to a New York state resident who is at least twenty-one years of age, for such resident's personal use and not for resale;

(b) ensure that the outside of each shipping container used to ship wine directly to a New York state resident is conspicuously labeled with the words: "CONTAINS WINE - SIGNATURE OF PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY," or with other language specifically approved by the New York state liquor authority;

(c) maintain records in such manner and form as the authority may direct showing the total amount of wine shipped in the state each calendar year, the names and addresses of the purchasers to whom the wine was shipped, the date purchased, the name of the common carrier used to deliver the wine, and the quantity and value of each shipment. Such records shall be kept for three years and, upon written request, be provided to the authority or the department of taxation and finance;

(d) in connection with the acceptance of an order for a delivery of wine to a New York resident, require the prospective customer to represent that he or she has attained the age of twenty-one years or more and that the wine being purchased will not be resold or introduced into commerce; and

(e) require common carriers to:

(i) require a recipient, at the delivery address, upon delivery, to demonstrate that the recipient is at least twenty-one years of age by providing a valid form of photographic identification authorized by section sixty-five-b of this chapter;

(ii) require a recipient to sign an electronic or paper form or other acknowledgment of receipt as approved by the authority; and

(iii) refuse delivery when the proposed recipient appears to be under twenty-one years of age and refuses to present valid identification as required by paragraph (a) of this subdivision.

2. Violations. In any action brought under this section, the common carrier and the licensee shall only be held liable for their independent acts.



80 - Wine tasting.

80. Wine tasting. 1. Except as otherwise provided for in this chapter, any person licensed to sell wine pursuant to this article, or section sixty-three or section seventy-nine of this chapter, shall be permitted to conduct wine tastings only upon the licensed premises. Wine tastings which are conducted under the auspices of an official agent of a farm winery, winery, wholesaler, or importer and where such agent is physically present at all times during the conduct of the tasting, then, in that event, any liability stemming from a right of action resulting from a wine tasting as authorized herein, and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the farm winery, winery, wholesaler, or importer.

2. In addition to such other wine tastings permitted under this chapter, licensed farm wineries, wineries, and wine wholesalers may apply for a permit, pursuant to paragraph k of subdivision one of section ninety-nine-b of this chapter, to conduct wine tastings. Such permits shall be valid throughout the state and may be issued on an annual basis or for individual events. Each such permit and the exercise of the privilege granted thereby shall be subject to such rules of the liquor authority as it deems necessary.



81 - License to sell wine at retail for consumption on the premises.

81. License to sell wine at retail for consumption on the premises. 1. The procedure set forth in section sixty-four hereof shall apply so far as applicable to applications for licenses to sell wine at retail for consumption on the premises, except as provided in subdivision two of this section.

2. No such license shall be issued to any person for any premises other than premises for which a license may be issued under section sixty-four of this chapter or a hotel or premises which are kept, used, maintained, advertised or held out to the public to be a place where food is prepared and served for consumption on the premises in such quantities as to satisfy the liquor authority that the sale of wine intended is incidental to and not the prime source of revenue from the operation of such premises. Such license may also include such suitable space outside the licensed premises and adjoining it as may be approved by the liquor authority.

3. Such license shall in form and in substance be a license to the person specifically licensed to sell wine at retail, to be consumed upon the premises. Such license shall also be deemed to include a license to sell beer and soju at retail to be consumed under the same terms and conditions without the payment of any additional fee. For the purposes of this subdivision, "soju" shall mean an imported Korean alcoholic beverage that contains not more than twenty-four per centum alcohol, by volume, and is derived from agricultural products.

4. A restaurant licensed to sell wine under this section may permit a patron to remove one unsealed bottle of wine for off-premises consumption provided that the patron has purchased a full course meal and consumed a portion of the bottle of wine with such meal on the restaurant premises. For the purposes of this subdivision the term "full course meal" shall mean a diversified selection of food which is ordinarily consumed with the use of tableware and cannot conveniently be consumed while standing or walking. A partially consumed bottle of wine that is to be removed from the premises pursuant to this subdivision shall be securely sealed by the licensee or an agent of the licensee prior to removal from the premises, in a bag such that it is visibly apparent that such resealed bottle of wine has not been tampered with. Such licensee or agent of the licensee shall provide a dated receipt for the bottle of wine to the patron.



81-A - Special license to sell wine at retail for consumption on the premises.

81-a. Special license to sell wine at retail for consumption on the premises. 1. On or after the effective date hereof, any person may make an application to the appropriate board for a special license to sell wine at retail to be consumed on the premises where sold.

2. Such special license shall in form and in substance be a license to the person specifically licensed to sell wine at retail to be consumed on the premises specifically licensed. Such license shall also be deemed to include a license to sell beer at retail to be consumed under the same terms and conditions, without the payment of any additional fee.

3. The provisions contained in subdivisions three, four, six, eight and nine of section sixty-four-a shall apply to applicants for licenses under this section.

4. a. No such license shall be issued to any person for any premises other than premises for which a license may be issued under section sixty-four of this chapter or a hotel or premises which are kept, used, maintained, advertised or held out to the public to be a place where food is prepared and served for consumption on the premises in such quantities as to satisfy the liquor authority that the sale of wine intended is incidental to and not the prime source of revenue from the operation of such premises. Such license may also include such suitable space outside the licensed premises and adjoining it as may be approved by the liquor authority.

b. Notwithstanding paragraph a of this subdivision, a special on-premises license for a premises in which the principal business shall be the operation of a legitimate theater by a corporation organized pursuant to the not-for-profit corporation law may be granted notwithstanding the proximity of such premises to any school, provided that the availability of alcoholic beverages on such premises shall not be advertised in any way at such premises in any manner visible from such street or avenue.



82 - Prohibited sales.

82. Prohibited sales. The restrictions contained in section sixty-five hereof shall apply to persons licensed to sell wine at retail.



83 - License fees.

83. License fees. 1. The annual fee for a winery license shall be six hundred twenty-five dollars.

1-a. The annual fee for a farm winery license shall be one hundred twenty-five dollars, provided that the annual fee for a farm winery manufacturing no more than fifteen hundred finished gallons of wine annually shall be fifty dollars.

1-b. The fee for a temporary winery or farm winery permit shall be one hundred twenty-five dollars.

1-d. The fee for each license issued for a winery or farm winery licensee's authority to conduct wine tastings and the sale of New York state labelled wines for off-premises consumption pursuant to paragraph (c) of subdivision two of section seventy-six of this article shall be forty dollars.

2. The annual fee for a license to sell wine at wholesale shall be eight hundred dollars.

3. The annual fee for a license to sell wine at retail, not to be consumed on the premises, shall be six hundred forty dollars for each such place where such business is carried on in cities having a population of one million or more; in cities having less than one million population and more than one hundred thousand, three hundred twenty dollars; and elsewhere, the sum of one hundred forty-five dollars.

4. The annual fee for selling wine at retail, to be consumed on the premises where sold, shall be as follows:

(a) In cities having a population of one hundred thousand or over the sum of four hundred eighty dollars per year; and

(b) Elsewhere, the sum of two hundred forty dollars per year.

4-a. The annual fee for a license to sell wine at retail to be consumed on the premises where sold where the premises to be licensed remain open only within the period commencing April first and ending October thirty-first of any one year or only within the period commencing October first and ending the following April thirtieth, the liquor authority, in its discretion, may grant a summer or winter license effective only for such appropriate period of time, for which an annual fee of one hundred twelve dollars shall be paid.

5. The annual fee for a special license to sell wine at retail, to be consumed on the premises where sold, shall be as follows:

(a) In cities having a population of one hundred thousand or over, the sum of five hundred seventy-six dollars per year; and

(b) Elsewhere, the sum of two hundred seventy dollars per year.

6. The annual fee for a special winery license shall be six hundred twenty-five dollars.

7. The annual fee for a special farm winery license shall be one hundred twenty-five dollars.

8. The annual fee for a roadside farm market license shall be one hundred dollars.

* 9. The annual fee for a license to operate a custom winemakers' center shall be three hundred twenty dollars.

* NB Effective May 13, 2017



84 - License fees; when due and payable; fee for part of year.

84. License fees; when due and payable; fee for part of year. The provisions contained in section sixty-seven shall apply to all licenses issued pursuant to this article.



85 - Purchase from private collection.

85. Purchase from private collection. Notwithstanding any other provisions of this chapter any nonlicensed person owning bottled wine is authorized to sell that wine to a wholesale or retail licensee authorized to sell wine. The licensee involved in such sale shall ensure that each bottle of wine sold from a private collection has a permanently affixed label stating that the wine was acquired from a private collection.






Article 7 - (Alcoholic Beverage Control) SPECIAL PERMITS

90 - Kinds of permits.

90. Kinds of permits. The following kinds of permits may be issued for carrying on the activities enumerated in this article with respect to alcoholic beverages, alcohol or spirits. No person shall engage in any of such activities without having obtained the appropriate permit required hereby therefor:

1. Industrial alcohol permit.

2. Alcohol permit.

2-a. Alcohol distributors' permits.

3. Solicitor's permit.

3-a. Broker's permit.

4. Trucking permit.

5. Drug store permit.

6. Warehouse permit.

7. Temporary outdoor permit.

8. Caterer's permit.

9. Special permit to remain open during certain hours of the morning.

10. Bottling permit.

11. Reconditioning permit.

12. Miscellaneous permits.



91 - Industrial alcohol permit.

91. Industrial alcohol permit. 1. An industrial alcohol permit may be issued by the liquor authority entitling the applicant to purchase alcohol intended for use in the manufacture and sale of any of the following, when they are unfit for beverage purposes, namely:

(a) Denatured alcohol purchased and used pursuant to acts of Congress and regulations promulgated thereunder.

(b) Patent, proprietary, medicinal, pharmaceutical, antiseptic and toilet preparations.

(c) Flavoring extracts, syrups and food products.

(d) Scientific, chemical, mechanical and industrial products.

2. Such permit shall be in such form as prescribed by the rules of the liquor authority and shall permit the purchaser to use said alcohol for the purpose named in such permit and in accordance with the terms and conditions of such permit and the rules of the liquor authority.

3. Such permit shall be issued for a calendar year, and the fee therefor shall be sixty-four dollars per year, or for any part thereof.

4. Any person who shall knowingly sell any of the products enumerated in this section for beverage purposes, or who shall sell any of the same under circumstances from which he might reasonably deduce the intention of the purchaser to use them for such purposes, shall be subject to the penalties provided for in this chapter.



91-A - Industrial alcohol manufacturers' permits.

91-a. Industrial alcohol manufacturers' permits. 1. An industrial alcohol manufacturer's permit may be issued by the liquor authority entitling the applicant to manufacture alcohol intended for use and/or used for the following purposes:

For scientific, chemical, mechanical, industrial, medicinal and culinary purposes.

For use by those authorized to procure alcohol tax-free, as provided by the acts of congress and regulations promulgated thereunder.

In the manufacture of denatured alcohol as provided by the acts of congress and regulations promulgated thereunder.

In the manufacture of patented, patent, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical and industrial preparations or products, unfit for beverage purposes.

In the manufacture of flavoring extracts and syrups, unfit for beverage purposes.

In the manufacture of ethanol from biomass feedstock for use as fuel (including but not limited to motor fuel, heating fuel or fuel for process heat).

2. Such permit shall be in such form as prescribed by the rules of the liquor authority and shall permit the manufacturer to manufacture and distribute said alcohol to holders of industrial alcohol permits, alcohol permits, distributors' alcohol permits class A, distributors' alcohol permits class B and distributors' alcohol permits class C but nothing contained herein shall authorize the manufacturing and distribution of said alcohol for beverage purposes.

3. The annual fee for an industrial alcohol manufacturer's permit shall be eight hundred dollars, except that:

(a) no holder of a class A distiller's license shall be required to obtain such permit or pay such fee;

(b) no fee shall be required from any applicant who certifies that he will manufacture, solely from biomass feedstock, ethanol for his own use as fuel;

(c) no fee shall be required from any applicant who certifies that he will manufacture, solely from biomass feedstock, less than one hundred thousand gallons of ethanol annually for use as a fuel;

(d) no fee shall be required from any applicant who certifies that he will manufacture, solely from biomass feedstock other than food crops, ethanol for use as fuel; and

(e) no fee shall be required from any applicant who certifies that he is the holder of an experimental distilled spirits plant permit, as provided by federal law and regulation, for the manufacture of ethanol for his own use as fuel.

Any permit issued pursuant to paragraph (b), (c), (d) or (e) of this subdivision shall clearly state the conditions upon which it is granted.

4. Such industrial alcohol manufacturer's permit shall be effective for a license year expiring on the thirty-first day of December following the date of issue, and the fee prescribed therefor by this section shall be the fee due and payable therefor, and shall be paid in advance at the time the application shall be made as provided by this section.

When application for any permit under this section is made, after the first day of January in any year, the fee therefor shall, for the balance of the year, be in proportion as the remainder of such year shall bear to the whole year, except, that it shall in no case be for less than one-half of such year.



92 - Alcohol permit.

92. Alcohol permit. 1. The liquor authority is hereby authorized to issue special permits for the purchase of alcohol to the superintendent, or duly authorized officer, of a hospital, museum, laboratory, art, charitable, educational, or similar public institution, or to a drug store, or licensed physician, dentist, veterinarian, optometrist and chiropodist, or to a manufacturing establishment using alcohol in its processes of manufacture.

2. Such permit shall be issued in such form as prescribed by the liquor authority and shall permit the purchase and use of such alcohol for the purpose named in such permit and in accordance with the terms and conditions thereof and the rules of the liquor authority.

3. Such permit shall be issued for a calendar year, and the fee therefor shall be six dollars per year or for any part thereof.

4. Any person who shall knowingly sell any alcohol for beverage purposes or who shall sell the same under circumstances from which he might reasonably deduce the intention of the purchaser to use it for such purposes, shall be subject to the penalties provided for in this chapter.



92-A - Alcohol distributors' permits.

92-a. Alcohol distributors' permits. 1. The following kinds of permits may be issued for the sale and distribution of alcohol.

(a) Distributor's alcohol permit--- class a.

(b) Distributor's alcohol permit--- class b.

(c) Distributor's alcohol permit--- class c.

(d) Distributor's alcohol permit--- class d.

2. (a) A class "a" permit shall authorize the holder thereof to sell and distribute to licensed rectifiers alcohol which is to be used for beverage purposes and to all holders of permits issued pursuant to this section or sections ninety-one and ninety-two of this chapter. (b) A class "b" permit shall authorize the holder thereof to sell and distribute alcohol to holders of a class "c" alcohol distributor's permit or to holders of permits issued pursuant to section ninety-one and section ninety-two of this chapter. (c) A class "c" permit shall authorize the holder thereof to sell and distribute alcohol to holders of permits issued pursuant to section ninety-two of this chapter and to use alcohol in the preparation by him of any of the products enumerated in section ninety-one of this chapter. Such a permit may be applied for by and shall be issued only to a wholesale druggist. (d) A class "d" permit shall authorize the holder thereof to sell and distribute alcohol to the holder of winery licenses. Such permit shall be issued only to a person holding a winery license under this chapter.

Such permits shall be issued in such form as may be prescribed by the liquor authority, and the privileges granted thereby shall be exercised in accordance with the terms and conditions thereof and the rules of the liquor authority.

3. The annual fee for a distributor's alcohol permit, class "a," shall be sixteen hundred dollars.

4. The annual fee for a distributor's alcohol permit, class "b," shall be eight hundred dollars.

5. The annual fee for a distributor's alcohol permit, class "c," shall be one hundred sixty dollars.

6. The annual fee for a distributor's alcohol permit, class "d," shall be three hundred eighty-four dollars.

7. Such distributors' alcohol permits shall be effective for a license year expiring on the thirty-first day of December following the date of issuance, and the fee prescribed therefor by this section shall be the fee due and payable therefor, and shall be paid in advance at the time the application shall be made as provided by this section.

When application for any permit under this section is made, after the first day of January in any year, the fee therefor shall, for the balance of the year, be in proportion as the remainder of such year shall bear to the whole year, except, that it shall in no case be for less than one-half of such year.



93 - Solicitor's permit.

93. Solicitor's permit. 1. No individual shall offer for sale or solicit any order in the state for the sale of any alcoholic beverage irrespective of whether such sale is to be made within or without the state, unless such person shall have a solicitor's permit. Provided, however, that no permit under this section shall be required for an individual who is soliciting orders on behalf of a micro-brewery, farm brewery, farm cidery, farm winery, micro-farm winery, micro-distillery, micro-rectifier, or farm distillery licensed under this chapter.

2. Such a permit shall authorize the permittee to offer for sale or to solicit orders for the sale of any alcoholic beverages, and shall set forth the name, address and license number of the licensee whom the solicitor represents, and such solicitor shall not represent any licensee whose name does not appear upon such permit.

3. The license fee for such permit shall be twenty-six dollars per year, or for any part thereof, and the permit shall be issued for the calendar year.

4. Notwithstanding the foregoing provisions of this section, any duly licensed manufacturer or wholesaler may apply to the liquor authority for an annual temporary solicitor's employment permit. Such permit shall authorize such manufacturer or wholesaler to employ one or more persons as a solicitor for a period of not exceeding six months provided that within sixty days after such employee has been employed as a solicitor such employee shall file his application for a solicitor's permit with the liquor authority. The license fee for such permit shall be thirty-eight dollars per year, or for any part thereof, and the permit shall be issued for the calendar year. Such permit and the exercise of the privileges hereby granted thereunder, shall be subject to such terms and conditions as may be prescribed by the liquor authority.

5. Notwithstanding any provision of this chapter to the contrary, a licensed winery or licensed farm winery may obtain from the liquor authority a solicitor's permit authorizing the licensee to offer for sale or solicit any order for any New York state labelled wine. The authority shall not charge an application or permit fee for the issuance of a solicitor's permit to a licensed winery or farm winery.



93-A - Broker's permit.

93-a. Broker's permit. 1. No person shall engage as a broker in the purchase and sale of alcoholic beverages in this state unless such person shall have a broker's permit.

2. Such permit shall authorize the permittee to act as a broker in the purchase and sale of alcoholic beverages for a fee or commission, for or on behalf of a person authorized to manufacture or sell at wholesale alcoholic beverages within or without the state. Such permittee shall not buy or sell any alcoholic beverages for his own account, or take or deliver title to such alcoholic beverages, and shall not receive or store any alcoholic beverages in his own name in this state, or offer, agree to offer or sell any alcoholic beverages to any retailer within this state.

3. Such permit shall be issued either for one transaction or for a calendar year and the exercise of the privileges granted thereby shall be subject to such rules and conditions by the liquor authority as it deems necessary.

4. The fee for a broker's permit shall be fixed by the liquor authority, but shall not exceed twenty-six dollars for a permit valid for one transaction nor two hundred fifty-six dollars for a permit issued for a calendar year.



94 - Trucking permit.

94. Trucking permit. 1. No vehicle shall be used in this state for the trucking or transportation of any alcoholic beverage unless such vehicle shall be registered with the liquor authority by a permit issued by it and shall have affixed thereto a sign to be approved by the liquor authority, containing the registration number of such vehicle. In lieu of such sign a vehicle may have in its cab a photostatic copy of its current permit issued by the Authority. This provision shall not apply to vehicles owned or hired and operated by a licensee.

2. Such permit shall be issued for the calendar year, and may cover one or more trucks and in cities having a population of one million or less to duly licensed taxicabs used to deliver only wine or liquor sold at retail and the fee therefor shall be at the rate of fifty-one dollars per truck or such duly licensed taxicab per year.

2-a. In lieu of such permits, the liquor authority may issue a fleet permit for an annual fee of sixty-four hundred dollars. Such fleet permit shall cover any and all vehicles owned or hired, and operated, by such permittee. In lieu of the sign required to be affixed to each vehicle pursuant to subdivision one of this section, the holder of a fleet permit may have in the cab of such vehicle a photostatic copy of its current fleet permit issued by the authority.

2-b. In lieu of such permits, the liquor authority may issue a company permit to a licensed manufacturer or wholesaler licensed pursuant to section fifty-three of this chapter for an annual fee of sixty-four hundred dollars. Such company permit shall cover any and all vehicles over sixty-five thousand pounds hired or contracted for a term by such permittee. In lieu of the sign required to be affixed to each vehicle pursuant to subdivision one of this section, the holder of the company permit may have in the cab of such hired or contracted vehicle a photostatic copy, noting the time and date alcoholic beverages departed the company and its intended delivery time and date of destination of its company permit issued by the authority.

3. If such application is made after July first in any one year, the fee shall be one-half of the annual fee herein provided for.



95 - Drug store permit.

95. Drug store permit. The liquor authority may issue a drug store permit to sell liquor and/or wine for off-premises consumption pursuant to this section.

1. Application must be made upon a form to be provided by the liquor authority and shall be filed with the appropriate board. Section fifty-four shall control so far as applicable the procedure in connection with such application.

2. Such permit shall authorize the permittee to sell liquor or wine in the original sealed package only upon a written prescription of a regularly licensed physician in a quantity not exceeding one pint of liquor and one quart of wine; such prescription shall state the date thereof; the name of the person for whom prescribed and shall be preserved by the vendor and pasted in a book kept for the purpose and be but once filled. Such package shall not be opened after sale nor its contents consumed on the premises where sold.

3. No such permittee shall have, keep or offer for sale, or sell in the premises designated in the permit any liquor which is not of the strength, quality and purity prescribed in the latest United States Pharmacopoeia.

4. Such permit shall be issued for a calendar year and the fee therefor shall be at the rate of fifty-one dollars per year for each place where such traffic is carried on except that where application shall be filed after July first in any year the fee to be paid shall be the sum of twenty-six dollars for the balance of such year.



96 - Warehouse permit.

96. Warehouse permit. 1. (a) No alcoholic beverage shall be stored or kept in or upon any premises which shall not be duly licensed as provided for in this chapter, provided, however, that the liquor authority may issue a permit in such form as prescribed by its rules, for the storage of alcoholic beverages in other than licensed premises, except that no such permit shall be issued to any person licensed pursuant to the provisions of section fifty-four or fifty-four-a of this article, nor shall any such person licensed pursuant to the provisions of section fifty-four or fifty-four-a of this article store or cause to be stored any alcoholic beverages in other than its licensed premises.

(b) Notwithstanding the provisions of paragraph (a) of this subdivision, a person licensed pursuant to section fifty-four or fifty-four-a of this article may be issued a permit pursuant to this section for the storage of a private label brand or brands of beer for which the licensee is the registered owner or for a brand or brands of beer of which the licensee is the exclusive retail seller in the state.

2. The authority is hereby empowered upon application therefor to issue a special retail warehouse permit for the storage of beer. Such permit may be issued to a person licensed pursuant to section fifty-four or section fifty-four-a of this article on an annual basis and shall be issued in such form as prescribed by the rules of the authority for the storage of beer in other than such licensee's licensed premises. No more than five such permits may be issued by the authority on a statewide basis at any time and such permits may only be issued to persons who own licensed premises having no more than twenty-five hundred square feet of retail space per each such premises and employing no more than five people on each premises during any period of operation.

3. Such permit shall be issued for the calendar year and the fee therefor shall be at the rate of two hundred fifty-six dollars per annum, except that where the application shall be filed after July first in any year the fee shall be one hundred twenty-eight dollars for the remainder of such period.



96-A - Bottling permit.

96-a. Bottling permit. 1. No liquor or wine may be bottled in this state except by the manufacturer thereof or as hereinafter provided.

2. The liquor authority is hereby authorized to issue a bottling permit to a wholesale wine or liquor licensee to bottle, recask, filter or clarify wine or liquor, respectively, imported in bulk from a foreign country, on the premises of a United States customs bonded warehouse for which a warehouse permit has been issued under this chapter or in a foreign trade zone established pursuant to federal law. Such permit and the exercise of the privileges granted thereunder shall be subject to the laws of the United States and the rules of the federal agency having jurisdiction thereunder, and such other rules as the state liquor authority deems necessary.

3. The liquor authority is hereby authorized to issue a bottling permit to a person to bottle, on the premises designated in the permit or in a United States customs bonded warehouse for which a warehouse permit has been issued under this chapter, liquor manufactured outside of the state of New York or wine produced in a foreign country and received in this state in bulk. Such bottling may be performed for or on behalf of wholesale liquor or wine licensees or for persons authorized to sell liquor or wine at wholesale pursuant to the laws and regulations of any other state, territorial possession of the United States or foreign country. Such permit shall also authorize the holder thereof to rebottle or recondition liquors and wines manufactured outside of the state of New York and received in this state, for or on behalf of wholesale liquor or wine licensees, or for persons authorized to sell liquor or wine at wholesale pursuant to the laws and regulations of any other state, territorial possession of the United States or foreign country. Such permit and the exercise of the privileges granted thereunder shall be subject to the laws of the United States and the rules of the federal agency having jurisdiction thereunder, and such other rules as the state liquor authority deems necessary.

4. Such permit shall be issued in the form prescribed by the liquor authority and shall be issued for the calendar year and the fee for a permit issued under subdivision two of this section shall be at the rate of four hundred eighty dollars per annum, except that where the application shall be filed after July first in any year the fee shall be two hundred forty dollars for the remainder of such period. The fee for a permit under subdivision three of this section shall be at the rate of sixteen hundred dollars per annum, except that where the application shall be filed after July first in any year the fee shall be eight hundred dollars for the remainder of such period.



96-B - Reconditioning permit.

96-b. Reconditioning permit. 1. The liquor authority may issue a reconditioning permit to a wholesale liquor licensee to recondition wines and liquors manufactured outside of the state of New York including filtering, clarifying, rebottling, labeling, relabeling or repacking such wines and liquors. Such permit may be issued to a wholesale wine licensee to recondition such wines under the same terms and conditions as provided herein. Only wines purchased in sealed containers not exceeding fifteen gallons in content or liquor in sealed containers not exceeding one quart in content may be so reconditioned. Such reconditioning shall be done on such premises and under such conditions as the liquor authority may prescribe.

2. Each such permit and the exercise of the privilege granted thereby shall be subject to the laws of the United States and the rules of the federal agency having jurisdiction thereunder and the rules and regulations to be promulgated by the liquor authority and operations conducted pursuant thereto shall be performed under such supervision as the liquor authority shall require.

3. Each such permit shall be issued in such form as shall be prescribed by the liquor authority and shall be valid for one day only. The fee for each such permit shall not exceed twenty-six dollars.



97 - Temporary beer and wine permit.

97. Temporary beer and wine permit. 1. The liquor authority is hereby authorized to issue temporary permits effective for a period not to exceed twenty-four consecutive hours to authorize the sale of beer and wine manufactured in New York state at outdoor or indoor gatherings, functions, occasions or events, within the hours fixed by or pursuant to subdivision five of section one hundred six of this chapter, during which alcoholic beverages may lawfully be sold or served upon premises licensed to sell alcoholic beverages at retail for on-premises consumption in the community in which is located the premises in which such gathering, function, occasion or event is held. The fee for such permit shall be twenty-six dollars. Such permit and the exercise of the privilege granted thereby shall be subject to such rules of the liquor authority as it deems necessary.

2. The liquor authority is hereby authorized to issue an annual permit to brewers and beer wholesalers authorizing such licensees to sell beer for consumption at outdoor or indoor gatherings, functions, occasions or events, provided that such gatherings are not open to admission to the general public nor is admission thereto made contingent upon the payment of an admission fee, donation or contribution, and further provided that such beer is not resold at such gatherings. Every brewer or beer wholesaler to whom a permit shall be issued hereunder shall require every person to whom beer shall be sold for use at such gatherings to make, execute and file with such brewer or beer wholesaler, upon a form to be prescribed by the liquor authority, a statement, that the beer purchased by such person will not be sold or offered for sale by such person. Such statement shall be accepted for all purposes as the equivalent of an affidavit, and if false, shall subject the person making and executing the same to the same penalties as if he had been duly sworn. Such permit shall be issued in the form prescribed by the liquor authority and shall run concurrently with the annual term of the brewer's license or of the wholesale beer license, and the fee for such permit shall be sixty-four dollars. Such a permit and the exercise of the privileges granted thereunder shall be subject to such rules by the liquor authority as it deems necessary. The provisions hereof shall not apply to the sale of beer for consumption in the home.

3. The liquor authority is hereby authorized to issue a permit under subdivision one of this section to the holder of a concessionaire's license issued by the division of the New York state fair in the department of agriculture and markets. Such permit shall allow for the sale and consumption of wine manufactured in New York state, and beer upon the premises known as the New York state fairgrounds during the annual New York state fair for the calendar year such permit is issued, provided that such wine is sold and dispensed in amounts of ten ounces or less. The fee for such permit shall be determined by the liquor authority.

4. The liquor authority is hereby authorized to issue a temporary permit effective for a period not to exceed twenty-four consecutive hours to any holder of a license to manufacture wine in this or any other state, to sell wine at outdoor or indoor gatherings, functions, occasions, or events, provided that such manufacturer produces not more than one hundred fifty thousand gallons of wine annually. The fee for such permit shall be twenty-six dollars.



97-A - Temporary retail permit.

97-a. Temporary retail permit. 1. The authority is hereby authorized to issue a temporary retail permit:

(a) to the transferee of a retail license to continue the operations of a retail premises during the period that the transfer application for the license from person to person at the same premises is pending; or

* (b) to the applicant for a new retail license where the prospective licensed premises is located in a municipality with a population of less than one million during the period that the application is pending.

* NB Repealed October 12, 2017

2. Such a permit may be issued if all of the following conditions are met:

(a) the applicant for the temporary permit shall have filed with the authority an application for a retail license at such premises, together with all required filing and license fees;

(b) the applicant shall have filed with the authority an application for a temporary retail permit, accompanied by a nonrefundable filing fee of one hundred twenty-eight dollars for all retail beer licenses or six hundred forty dollars for all other retail licenses;

(c) in the case of a transfer application, the premises shall have been operated under a retail license within thirty days of the date of filing the application for a temporary permit;

(d) at the time the permit is issued the current license, if any, in effect for said premises shall have been surrendered to, placed into safekeeping with, or otherwise deemed abandoned by the authority.

3. A temporary retail permit under paragraph (b) of subdivision one of this section may not be issued for any premises that is subject to the provisions of section sixty-three, paragraph (b) of subdivision seven of section sixty-four, subparagraph (ii) of paragraph (a) of subdivision seven of section sixty-four-a, subparagraph (ii) of paragraph (a) of subdivision eleven of section sixty-four-c, paragraph (b) of subdivision eight of section sixty-four-d, or section seventy-nine of this chapter.

4. A temporary retail permit issued by the authority pursuant to this section shall be for a period not to exceed ninety days. A temporary permit may be extended at the discretion of the authority, for an additional thirty day period upon payment of an additional fee of sixty-four dollars for all retail beer licenses and ninety-six dollars for all other temporary permits and upon compliance with all conditions required in this section. The authority may, in its discretion, issue additional thirty day extensions upon payment of the appropriate fee.

5. A temporary retail permit is a conditional permit and authorizes the holder thereof:

(a) in the case of a transfer application to purchase and sell such alcoholic beverages as would be permitted to be purchased and sold under the privileges of the retail license for which the transfer application has been filed;

(b) in the case of all other retail applications, to purchase and sell such alcoholic beverages as would be permitted to be purchased and sold under the privileges of the license applied for; and

(c) to sell such alcoholic beverages to consumers only and not for resale.

6. The holder of a temporary retail permit shall purchase alcoholic beverages only by payment in currency or check for such alcoholic beverages on or before the day such alcoholic beverages are delivered, provided, however, that the holder of a temporary permit issued pursuant to this section who also holds one or more retail licenses and is operating under such retail license or licenses in addition to the temporary retail permit, and who is not delinquent under the provisions of section one hundred one-aa of this chapter as to any retail license under which he operates, may purchase alcoholic beverages on credit under the temporary permit.

7. Notwithstanding any other provision of law, a temporary retail permit may be summarily cancelled or suspended at any time if the authority determines that good cause for such cancellation or suspension exists. The authority shall promptly notify the holder of a temporary retail permit in writing of such cancellation or suspension and shall set forth the reasons for such action.

8. The application for a temporary permit shall be on such form as the authority shall prescribe.

9. Approval of, or extension of, a temporary retail permit shall not be deemed as an approval of the retail application.

10. Notwithstanding any inconsistent provision of law to the contrary, the authority may promulgate such rules and regulations as may be necessary to carry out the provisions of this section.



98 - Caterer's permit.

98. Caterer's permit. 1. The liquor authority is hereby authorized to issue to caterers and other persons furnishing provisions and service for use at a particular function, occasion or event in a hotel, restaurant, club, ballroom or other premises a temporary indoor permit effective for a period not to exceed twenty-four consecutive hours, which shall authorize the service of alcoholic beverages at such function, occasion or event within the hours, fixed by or pursuant to subdivision five of section one hundred six of this chapter, during which alcoholic beverages may lawfully be sold or served upon premises licensed to sell alcoholic beverages at retail for on-premises consumption in the community in which is located the premises in which such function, occasion or event is held. The fee therefor shall be thirty-eight dollars. Such a permit and the exercise of the privilege granted thereby may be subjected to such rules by the liquor authority as it deems necessary and such rules as are in conformity with the provisions of subdivision two of this section. Such a permit may also be issued for functions, occasions or events at premises for which a summer license has been previously issued pursuant to this chapter.

2. Except for good cause shown, the liquor authority shall issue upon proper application and payment of fee, an on-premises caterer's permit to a club licensed pursuant to the provisions of this chapter upon the club premises if it is shown:

a. That the club has not solicited the event, nor advertised such affair in any manner as open to the public and the alcoholic beverages shall be sold only to persons invited to and attending such function, occasion or event; and

b. (see, also, par. b below) That the particular function or event is to be held by a sodality, an auxiliary or other organization affiliated with the licensed club and also other organizations not affiliated with a licensed club, provided the function or event being held is in conjunction with the use of the primary athletic or sports facilities of the licensed club; and

b. (see, also, par. b above) The particular function or event is to be held by a sodality or auxiliary affiliated with the club, or a particular charitable or non-profit function or event is to be held by a charitable or non-profit organization and such organization has one or more members who are also members of the club.

3. The liquor authority may issue upon proper application and payment of fee, an on-premises caterer's permit to a club licensed pursuant to the provisions of this chapter if the facts set forth in the application establish to the satisfaction of the authority that no other suitably licensed premises authorized to sell alcoholic beverages to the public is available within a reasonable distance.

4. A caterer's permit will not be granted to a club licensed for a function to be held off the club premises except where such is exclusively for the use and benefit of the club members only and is so restricted.

5. Notwithstanding any other provision of this chapter or any rule of the liquor authority, the liquor authority is hereby authorized to issue, to caterers and other persons furnishing provisions and services for use at a particular function or occasion or event to be held at a winery or farm winery, a temporary indoor and/or outdoor permit effective for a period not to exceed twenty-four consecutive hours, which shall authorize the service of alcoholic beverages at such function, occasion or event within the hours as fixed by or pursuant to subdivision five of section one hundred six of this chapter, during which alcoholic beverages may lawfully be sold or served upon premises licensed to sell alcoholic beverages at retail for on-premises consumption in the community in which is located the premises in which such function, occasion or event is held. The issuance of a caterer's permit under this section shall in no way prohibit or suspend the lawful operation of the winery or farm winery licensed under this chapter. For purposes of this subdivision, both the permittee and the winery or farm winery licensee shall be responsible for any violations of this chapter or the rules of the authority occurring while the permit is in effect. Liability under the provisions of sections 11-100 and 11-101 of the general obligations law shall accrue to both the permittee and the winery or farm winery licensee. The fee for the permit shall be thirty-eight dollars. Such a permit and the exercise of the privilege granted thereby may be subjected to such rules by the liquor authority as it deems necessary.



99 - Special permit to remain open during certain hours of the morning.

99. Special permit to remain open during certain hours of the morning. 1. Any person licensed to sell alcoholic beverages for consumption on the premises pursuant to this chapter may apply to the liquor authority for a special permit to remain open on any week day between the hours of four o'clock a.m. or the closing hour prescribed by a rule adopted in a county on or before April first, nineteen hundred ninety-five or pursuant to subdivision eleven of section seventeen of this chapter, and eight o'clock a.m. The fee for such permit shall be fifty-one dollars per day.

2. The liquor authority may, in its discretion, issue to any such licensed person, whose premises are located within a trade area, a special permit to remain open during such hours of the morning on week-days. The fee for such permit shall be at the rate of two hundred fifty-six dollars per annum.

3. Such permits and the exercise of the privileges granted thereunder may be subjected by the liquor authority to such rules as it may deem necessary.



99-A - Charitable permits.

99-a. Charitable permits. 1. The liquor authority is hereby authorized to issue a charitable permit to an organization to sell alcoholic beverages, at auction or otherwise, where the authority is satisfied: (a) that contributions made by an individual donor to such organization are deductible for Federal income tax purposes; (b) that the funds so raised will be used for the non-profit purposes of the organization; (c) that all such alcoholic beverages shall be in sealed containers; and (d) that not more than eighty cases shall be sold. Such permit shall be valid for a twenty-four hour period commencing at eight o'clock a.m. and only during the hours when such alcoholic beverages may lawfully be sold by retail licensees in the county in which the auction or sale is held. No alcoholic beverages sold pursuant to such permit shall be consumed on the premises at which they are sold.

2. The fee for a one-day charitable permit shall be twenty dollars.



99-B - Miscellaneous permits.

99-b. Miscellaneous permits. 1. The liquor authority is hereby authorized to issue a permit to:

a. A sheriff, marshal, assignee for the benefit of creditors, trustee or receiver in bankruptcy, executor or administrator of an estate, to sell the stock of alcoholic beverages which came into his possession pursuant to judicial process.

b. A steamship company or company operating aircraft, or its duly authorized agent, to purchase from a manufacturer or wholesaler in this state alcoholic beverages for ship's stores for consumption outside the territorial jurisdiction of the state, and not for purposes of resale in this state.

c. A person engaged in the manufacture of products which are unfit for beverage use and classified by the United States treasury department, as exempt from special and commodity taxes to purchase liquor, wine or beer from licensed wholesalers and manufacturers for use only in the process of manufacture of such products.

d. A fire insurance company or fire salvage company, under the supervision of the New York state department of financial services, to sell to licensees alcoholic beverages which came into its possession as a result of a fire on licensed premises.

e. A hospital, which shall mean a place for overnight care of the sick, conducted or licensed by the state or a political subdivision thereof or subject to visitation and inspection by the state board of social welfare to purchase liquor, wine or beer for medicinal use only in the treatment of bona fide patients of such hospital.

f. A licensee who is liquidating or selling its business, or a former licensee whose license has been surrendered, revoked, cancelled or has expired, to sell its entire stock of alcoholic beverages to other licensees, provided, however, that no such permit shall be issued to a licensee or former licensee who is delinquent under the provisions of section one hundred one-aa or section one hundred one-aaa of this chapter. A former licensee whose license has been surrendered, revoked, cancelled, or has expired, may not transfer its stock of alcoholic beverages to any other person unless it obtains such a permit.

g. A warehouseman, railroad company, steamship company, or other person who has acquired a lien pursuant to law for the storage or carriage of alcoholic beverages, to sell such alcoholic beverages to a licensee.

i. A bank or trust company incorporated under articles three, seven or twelve of the banking law or a foreign banking corporation licensed by superintendent of financial services of this state or a banking corporation organized under the laws of the United States and doing business in this state, to sell warehouse receipts pertaining to alcoholic beverages which it has accepted as collateral security for a loan to a licensee and which it acquired through default in the payment of such loan.

j. A person duly licensed outside the state of New York to manufacture or sell alcoholic beverages at wholesale, or his duly authorized representative, to negotiate and consummate contracts or agreements with licensed wholesalers in this state for the establishment of operating agency relationships for the sale of its products in this state.

k. A person to purchase, receive or sell alcoholic beverages or receipts, certificates, contracts or other documents pertaining to alcoholic beverages, in cases not expressly provided for by this chapter, when in the judgment of the liquor authority it would be appropriate and consistent with the purpose of this chapter.

l. (1) Licensed wineries and licensed farm wineries to sell New York state labelled wine, by the bottle, at the state fair, at recognized county fairs and at farmers markets operated on a not-for-profit basis.

(2) The permit shall be valid for the length of the event, but not for a period to exceed one year.

(3) No fee shall be charged for permits issued pursuant to this subdivision.

m. An institution of higher education operating under authority granted by the state education department, to deliver or cause to be delivered alcoholic beverages to a person who is at least twenty-one years of age enrolled in a single class or course of classes authorized by the institution of higher education and conducted by an instructor or instructors engaged by the institution of higher education, provided that such person's imbibing or tasting of such alcoholic beverages is a required part of the class or course of classes, and provided that such person's imbibing or tasting of such alcoholic beverages is only for instructional purposes. No alcoholic beverage shall be delivered, or shall be permitted to be delivered, to a person under twenty-one years of age during any class conducted under the authority of such permit, and the provisions of subdivision five of section sixty-five and paragraph (a) of subdivision two of section sixty-five-c of this chapter shall not apply to any delivery made during any class conducted under the authority of such permit.

2. Each such permit and the exercise of the privilege granted thereby may be subjected to such rules and conditions by the liquor authority as it deems necessary.

3. Each such permit shall be issued in such form as shall be prescribed by the liquor authority and shall be valid for one transaction only, except that a permit issued pursuant to paragraph b, c, e, j, or m of subdivision one of this section may be issued either for one transaction or for a calendar year. The liquor authority may, by rule, fix the quantity of alcoholic beverages to be involved in a single transaction under a permit issued pursuant to paragraph k of subdivision one of this section, but no single transaction so authorized shall involve more than twenty cases of alcoholic beverages. The fee for each such permit shall be fixed by the liquor authority, but shall not exceed ninety dollars for a permit valid for one transaction only nor two hundred fifty-six dollars for a permit issued for a calendar year.



99-D - Miscellaneous fees.

99-d. Miscellaneous fees. 1. Before any substantial alteration to a licensed premises may be undertaken by or on the behalf of any licensee except a micro-winery, a farm winery or a roadside farm market, the licensee shall make an application to the liquor authority for permission to effect such alteration. A substantial alteration shall include any enlargement or contraction of a licensed premises whether indoors or outdoors; any physical change that reduces the visibility that existed at the time of licensing; any other physical changes in the interior of a licensed premises that materially affect the character of the premises; and, in the case of establishments licensed for consumption on the premises, any material changes to the dining or kitchen facilities, or any change in the size or location of any bar within the contemplation of subdivision four of section one hundred of this chapter at which alcoholic beverages are dispensed. A minor alteration shall be deemed to be one costing and valued at less than ten thousand dollars, which does not materially affect the character of the premises or the physical structure that existed at the time of licensing. Before commencing work on the alteration, any licensee other than a micro-winery, a farm winery or a roadside farm market licensee, shall request permission to effect such minor alteration and shall submit an affidavit to the liquor authority by filing the same in person or by certified mail return receipt requested or overnight delivery service with proof of mailing on forms prescribed by the authority. A winery, micro-winery, farm winery or roadside farm market licensee is not required to obtain permission from the authority to make a minor alteration to its premises. The affidavit shall include but not be limited to a description of the proposed alteration, the cost and value of the alteration, and the source of money making the alteration possible. Upon receipt of such affidavit, the authority shall have twenty days in which to review the proposed alteration and notify the licensee of any objection to the same by certified mail return receipt requested. If no such objection is made within such period permission shall be deemed to have been granted. Work may commence on such alteration if no objection is received by the twenty-fifth day after filing such affidavit. The cost of an alteration, for purposes of this subdivision, shall be equal to the total sum expended to complete the proposed alteration excluding professional fees.

2. Before any change in the members of a limited liability company or the transfer or assignment of a membership interest in a limited liability company or any corporate change in stockholders, stockholdings, alcoholic beverage officers, officers or directors, except officers and directors of a premises licensed as a club or a luncheon club under this chapter can be effectuated for the purposes of this chapter, there shall be filed with the liquor authority an application for permission to make such change and there shall be paid to the liquor authority in advance upon filing of the application a fee of one hundred twenty-eight dollars.

(a) The provisions of this section shall not be applicable where there are ten or more stockholders and such change involves less than ten per centum of the stock of the corporation and the stock holdings of any stockholder are not increased thereby to ten per centum or more of the stock.

(b) Where the same corporation operates two or more premises separately licensed under this chapter a separate corporate change shall be filed for each such licensed premises, except as otherwise provided for by rule of the liquor authority. The corporate change fee provided for herein shall not be applicable to more than one license held by the same corporation.

(c) Notwithstanding any corporate change approved by the authority, a licensed corporation or limited liability company shall be bound by the representations set forth in the original application and any amendments thereto approved by the authority.

3. Before any removal of a license to any premises other than the licensed premises or to any other part of the building containing the licensed premises, the licensee shall make an application to the liquor authority for permission to effect such removal and shall pay to the liquor authority in advance upon filing of the application a fee of one hundred ninety-two dollars where the base license fee is five hundred dollars or more and thirty-two dollars in all other instances.

4. The liquor authority may make such rules as it deems necessary to carry out the provisions of this section.



99-E - Change in duration of permits.

99-e. Change in duration of permits. The liquor authority is authorized to change the periods during which permits authorized by sections ninety-one, ninety-one-a, ninety-two, ninety-two-a, ninety-three, ninety-three-a, ninety-four, ninety-five, ninety-six, ninety-six-a and ninety-nine-b of this article, shall be effective and to establish the commencement dates, duration and expiration dates thereof, provided that no such permit shall be effective for a period in excess of three years. When any change or changes are made in the duration of any such permit, the permit fee shall be equal to the annual permit fee specified in this article multiplied by the number of years for which such permit is issued. Any other provision of any other law to the contrary notwithstanding, an applicant, other than a not-for-profit organization as defined in section one hundred seventy-nine-q of the state finance law, shall not be issued a temporary permit pursuant to section ninety-seven of this article for events to take place upon any premise for which the authority has issued any license, or has issued a permit more than four times within any one year period, provided however that the authority may, in its sole discretion, issue additional single permits if it shall determine upon the issuance of each that (a) the application for such permit is not an attempt to circumvent licensing provisions of this chapter, and (b) the issuance of such permit would not be a detriment to the community or the surrounding neighborhood as such shall be determined by the authority after consultation with municipal authorities and police agencies and community boards for the purpose of reviewing community or neighborhood or police agency complaints, or violations of state or local laws. The liquor authority may make such rules as shall be appropriate to carry out the purpose of this section.



99-F - Special permits for minors to entertain.

99-f. Special permits for minors to entertain. The liquor authority is hereby authorized to issue special permits to any person under the age of eighteen years for the purpose of enabling such person to appear as an entertainer on any premises licensed for retail sale hereunder. The provisions of this section shall apply to persons under the age of eighteen years who are not otherwise eligible to act as an entertainer pursuant to the provisions of subdivision two-b of section one hundred of this chapter. Such special permit shall be issued, in the discretion of the authority, upon the application of such minor. No such special permit shall be granted unless the written consent of both parents or the lawful guardian or guardians of such minor shall appear upon such application. The liquor authority may require the personal appearance at an office of the authority of such applicant and his parents or legal guardians at the time such application is made or at any other time prior to the consideration of such application by the authority upon written notice to the applicant and/or his parents or legal guardians. Such personal appearance, if requested, shall be for the purpose of enabling the authority to establish that the entertainment that the applicant is intending to perform is not contrary to the best interests of the minor. The liquor authority is hereby authorized and directed to promulgate rules and regulations for the orderly implementation and administration of the provisions of this section. Such rules and regulations shall provide for a reasonable limitation upon the types of entertainment for which an application for a special permit shall be granted and may provide for conditions or limitations which may be attached to the granting of such special permit. In addition to any conditions or limitations as may be so imposed, such rules or regulations shall impose as a condition for the granting of such special permit that a parent or legal guardian of the minor shall be present during such minor's appearance as an entertainer. Such special permit shall be subject to revocation, after a hearing upon a determination by the authority that the conditions or limitations attached upon such special permit have been violated. Such special permits shall be issued for limited periods not to exceed one year. The liquor authority may impose a fee for the issuance of such special permit. Such fee shall not exceed sixty-four dollars if issued for an annual period nor shall such fee exceed six dollars per month or any lesser period thereof for which a special permit has been issued. The liquor authority may waive such fee. The liquor authority shall revoke any special permit upon the written request of the parents or legal guardians of such minor.



99-G - Sale of privately held wines and liquors.

99-g. Sale of privately held wines and liquors. 1. (a) Any nonlicensed person legally owning wine and/or liquor is authorized to sell that wine and/or liquor to a licensed person or through a licensed person to an individual or group of individuals by any lawful method of sale or by means of an auction by a licensed person conducted pursuant to this section. The licensee involved in such sale shall ensure that each bottle of wine and/or liquor sold from a private collection has a permanently affixed label stating that the wine and/or liquor were acquired from a private collection.

(b) For purposes of this section, if wine is offered at an auction, "licensed person" means any person licensed under section sixty-three or seventy-nine of this chapter, if liquor is offered at an auction "licensed person" means any person licensed under section sixty-three of this chapter, and in any auction a "licensed person" shall have been so licensed for a period of ten years or more.

2. (a) The liquor authority is hereby authorized to issue a wine and liquor auction permit to a licensed person to conduct auctions of wines and/or liquors. The wine and liquor auction permit shall be in addition to any permit requirements imposed by local law, ordinance or resolution by any municipality in which the auctioneer seeks to operate.

(b) A wine and liquor auction permit shall be issued for a calendar year. A wine and liquor auction permit shall allow the holder to conduct twenty-four auctions of wine and/or liquor during the period the wine and liquor auction permit shall be in effect.

(c) The fee therefor shall be thirty-two hundred dollars for each year or part thereof.

(d) The permit shall be in the form prescribed by the authority.

3. A person owning, controlling or possessing wines and/or liquors may ship the wines and/or liquors from within or without New York state to a wine and liquor auction permittee or licensee; provided that such permittee or licensee shall ensure that each bottle is labelled in accordance with the provisions of paragraph (a) of subdivision one of this section. Although the wines and/or liquors to be offered at auction may not be owned by a wine and liquor auction permittee, upon receipt of the wines and/or liquors the permittee shall be responsible for the storage and warehousing of the wines and/or liquors, as well as be responsible for the delivery of the wines and/or liquors to the purchasers at auction and shall be responsible for the payment of all applicable state and local taxes.

4. Notwithstanding any other provision of this chapter, any person authorized to sell wine at wholesale or retail may purchase any wine offered at an auction conducted pursuant to this section and may resell any wine so purchased in accordance with the terms of his or her license, and any person authorized to sell liquor at wholesale or retail may purchase any liquor offered at an auction conducted pursuant to this section and may resell any liquor so purchased in accordance with the terms of his license; provided that such licensee shall ensure that each bottle is labelled in accordance with the provisions of paragraph (a) of subdivision one of this section.

5. A wine and liquor auction permittee shall be permitted to hold wine tastings at an auction at which wine is offered, and to hold liquor tastings at an auction at which liquor is offered, on the premises of any location approved by the authority for conducting an auction.

6. A wine and liquor auction permittee shall be subject to all restrictions, regulations, and provisions heretofore set forth in the appropriate sections of this chapter governing the sale of wine or liquor for off-premises consumption, provided those provisions are not inconsistent with the provisions created pursuant to this section.

7. (a) Wine tastings which are conducted under this auspices of an official agent of a farm winery, winery, wholesaler or importer and where such agent is physically present at all times during the conduct of the tasting, then, in that event, any liability stemming from a right of action resulting from a wine tasting as authorized herein, and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the farm winery, winery, wholesaler, importer, or licensee.

(b) Liquor tastings which are conducted under the auspices of an official agent of a distiller, wholesaler or importer and where such agent is physically present at all times during the conduct of the tasting, then, in that event, any liability stemming from a right of action resulting from a liquor tasting as authorized herein, and in accordance with the provisions of sections 11-100 and 11-101 of the general obligations law, shall accrue to the distiller, wholesaler, importer, or licensee.

8. The authority shall adopt any rules consistent with and in furtherance of the implementation of this section.



99-H - Sunday on-premises sales permit.

99-h. Sunday on-premises sales permit. 1. A permit issued under this section shall authorize a person licensed to sell alcoholic beverages for consumption on the premises pursuant to this chapter to sell alcoholic beverages for on-premises consumption on Sunday between the hours of eight o'clock a.m. and ten o'clock a.m.

2. A permit under this section shall be issued for one calendar day.

3. The fee for such a permit shall be twenty-five dollars, together with a filing fee of ten dollars.

4. An applicant for a permit under this section shall provide notice to the local municipality of such application as provided in section one hundred ten-b of this chapter.

5. No more than twelve permits under this section may be issued to the same licensee in any calendar year.

6. A permit under this section shall not be available for any licensed premises located in a city with a population of one million or more.

7. Such permit and the exercise of the privileges granted thereunder shall be subject to such rules that the authority may deem necessary.






Article 8 - (Alcoholic Beverage Control) GENERAL PROVISIONS

100 - Alcoholic beverages generally.

100. Alcoholic beverages generally. 1. No person shall manufacture for sale or sell at wholesale or retail any alcoholic beverage within the state without obtaining the appropriate license therefor required by this chapter.

1-a. No person shall sell, offer for sale, or otherwise provide for the consumption of any powdered or crystalline alcoholic product.

2. No manufacturer and no wholesaler shall sell, or agree to sell or deliver in this state any alcoholic beverage for the purposes of resale to any person who is not duly licensed pursuant to this chapter to sell such beverages, at wholesale or retail, as the case may be, at the time of such agreement and sale.

2-a. No retailer shall employ, or permit to be employed, or shall suffer to work, on any premises licensed for retail sale hereunder, any person under the age of eighteen years, as a hostess, waitress, waiter, or in any other capacity where the duties of such person require or permit such person to sell, dispense or handle alcoholic beverages; except that: (1) any person under the age of eighteen years and employed by any person holding a grocery or drug store beer license shall be permitted to handle and deliver beer and wine products for such licensee, (2) any person under the age of eighteen employed as a cashier by a person holding a grocery or drug store beer license shall be permitted to record and receive payment for beer and wine product sales when in the presence of and under the direct supervision of a person eighteen years of age or over, (2-a) any person under the age of eighteen years and employed by a person holding a grocery store or drug store beer license as either a cashier or in any other position to which handling of containers which may have held alcoholic beverages is necessary, shall be permitted to handle the containers if such have been presented for redemption in accordance with the provisions of title ten of article twenty-seven of the environmental conservation law, and (3) any person under the age of eighteen years employed as a dishwasher, busboy, or other such position as to which handling of containers which may have held alcoholic beverages is necessary shall be permitted to do so under the direct supervision of a person of legal age to purchase alcoholic beverages in the state.

2-b. Subject to the provisions of section ninety-nine-f of this chapter no retailer shall permit or suffer to appear as an entertainer, on any premises licensed for retail sale hereunder, any person under the age of eighteen years, except that a person under the age of eighteen years may appear as such entertainer, provided that:

(a) the parents or lawful guardian of such person expressly consent in writing to such appearance;

(b) the appearance is for a special function, occasion, or event;

(c) the appearance is approved by and made under the sponsorship of a primary or secondary school;

(d) the appearance takes place in the presence and under the direct supervision of a teacher of such school; and

(e) the appearance does not take place in a tavern. Failure to restrain such a person from so appearing shall be deemed to constitute permission.

3. Nothing contained in this chapter shall be construed to require that any food be sold or purchased with or in order to obtain any alcoholic beverage for consumption on the premises where sold.

* 4. Alcoholic beverages may be sold to be consumed on the premises at a bar, counter or similar contrivance. Only one such bar, counter or contrivance shall be permitted in any licensed premises, except that not more than two additional bars, counters or contrivances may be permitted by the liquor authority for good cause shown to it, and upon the payment to it of a fee, for each additional bar, equivalent to the amount of the annual license fee paid by the licensee and except that if the licensed premises is a legitimate theatre or concert hall, or contiguous to and used in conjunction with a legitimate theatre or concert hall, additional bars, counters or contrivances may be permitted by the liquor authority upon payment to it of an annual fee of one hundred dollars for each such additional bar, counter or contrivance so permitted, in addition to the annual license fee paid by such licensee and except that if such licensed premises be located at a baseball park, race track, or either outdoor or indoor athletic field, facility, arena or stadium, additional bars, counters or contrivances where beer shall be sold at retail for consumption on the premises maybe permitted by the liquor authority, upon payment to it of the annual fee of thirty dollars for each such additional bar, counter or contrivance so permitted, in addition to the amount of the annual license fee paid by the licensee, and except that temporary portable bars, counters or contrivances shall be permitted in a ballroom, meeting room or private dining-room on the licensed premises of a hotel, restaurant or club during such time as said ballroom, meeting room or private dining-room is used for a private dinner, entertainment, meeting or similar affair to which members of the general public are not admitted.

* NB Effective until February 12, 2017

* 4. Alcoholic beverages may be sold to be consumed on the premises at a bar, counter or similar contrivance. Only one such bar, counter or contrivance shall be permitted in any licensed premises, except that not more than two additional bars, counters or contrivances may be permitted by the liquor authority for good cause shown to it, and upon the payment to it of a fee, for each additional bar, equivalent to the amount of the annual license fee paid by the licensee or, in the case of an additional bar, counter or contrivance operated on a seasonal basis, a fee equivalent to the amount of the annual license fee paid by the licensee prorated for the number of months that the seasonal bar is in operation. Provided however that:

(a) if the licensed premises is a legitimate theatre or concert hall, or contiguous to and used in conjunction with a legitimate theatre or concert hall, additional bars, counters or contrivances may be permitted by the liquor authority upon payment to it of an annual fee of one hundred dollars for each such additional bar, counter or contrivance so permitted, in addition to the annual license fee paid by such licensee;

(b) if such licensed premises be located at a baseball park, race track, or either outdoor or indoor athletic field, facility, arena or stadium, additional bars, counters or contrivances where beer shall be sold at retail for consumption on the premises may be permitted by the liquor authority, upon payment to it of the annual fee of thirty dollars for each such additional bar, counter or contrivance so permitted, in addition to the amount of the annual license fee paid by the licensee; and

(c) temporary portable bars, counters or contrivances shall be permitted in a ballroom, meeting room or private dining-room on the licensed premises of a hotel, restaurant or club during such time as said ballroom, meeting room or private dining-room is used for a private dinner, entertainment, meeting or similar affair to which members of the general public are not admitted.

* NB Effective February 12, 2017

4-a. At race meetings, authorized by the state racing commission, notwithstanding any inconsistent provision of law, additional bars, counters or contrivances where alcoholic beverages shall be sold at retail for consumption on the premises may be permitted by the liquor authority, upon payment to it of a fee equivalent to the amount of the annual or summer license fee paid by the licensee for each such additional bar, counter or contrivance so permitted in addition to the amount of the annual or summer license fee paid by the licensee.

4-b. Notwithstanding any inconsistent provision of law, for venues being operated or to be operated under a license to sell alcoholic beverages for consumption on the premises, and having a capacity for one thousand or more persons, the liquor authority may issue licenses for bars, counters, or similar contrivances in such numbers as the authority may determine in the exercise of its discretion.

5. No retail licensee for off-premises consumption shall sell, deliver or give away, or cause, permit or procure to be sold, delivered or given away any alcoholic beverage, other than as provided herein, on credit: a retail licensee for off-premises consumption, except a winery licensee, may accept third party credit cards for the sale of any alcoholic beverage for which it is licensed; a winery licensee having the right to sell wine at retail for off-premises consumption may accept third party credit cards for the sale of said beverages at the winery premises only; and any person duly authorized to sell wine at retail for consumption off the premises may sell on credit to any regularly organized church, synagogue or religious organization, wines to be used for sacramental purposes only. For purposes of this subdivision, beer and wine products that are delivered and left at the residence of a consumer without payment of the balance due thereon shall not constitute a sale on credit.

6. Notwithstanding any provision of law, rule or regulation to the contrary, a retail licensee for off-premises consumption may sell, deliver or give away, or cause, permit or procure to be sold, delivered or given away any alcoholic beverage on credit to a business or corporation, provided that the business or corporation is permitted to purchase from such retail licensee under this chapter. Such credit period shall not exceed thirty days.

7. No licensee shall sell or purchase any receipts, certificates, contracts or other documents issued for the storage of alcoholic beverages except as provided by the rules of the liquor authority. The liquor authority shall prescribe such rules for the purchase and sale of such receipts, certificates, contracts or other documents issued for the storage of alcoholic beverages which, in its opinion, will best accomplish

(1) Elimination of fraudulent and deceptive transactions;

(2) Protection of purchasers against defaults by sellers;

(3) The delivery of the alcoholic beverages represented by such receipts or documents, and

(4) The payment of all taxes due thereon to the state.

8. Within ten days after filing a new application to sell liquor at retail under section sixty-three, sixty-four, sixty-four-a or sixty-four-b of this chapter, a notice thereof, in the form prescribed by the authority, shall be posted by the applicant in a conspicuous place at the entrance to the proposed premises. The applicant shall make reasonable efforts to insure such notice shall remain posted throughout the pendency of the application. The provisions hereof shall apply only where no retail liquor license has previously been granted for the proposed premise and shall, specifically, not be applicable to a proposed sale of an existing business engaged in the retail sale of liquor. The authority may adopt such rules it may deem necessary to carry out the purpose of this subdivision.



101 - Manufacturers and wholesalers not to be interested in retail places.

101. Manufacturers and wholesalers not to be interested in retail places. 1. It shall be unlawful for a manufacturer or wholesaler licensed under this chapter to

(a) Be interested directly or indirectly in any premises where any alcoholic beverage is sold at retail; or in any business devoted wholly or partially to the sale of any alcoholic beverage at retail by stock ownership, interlocking directors, mortgage or lien or any personal or real property, or by any other means. The provisions of this paragraph shall not apply to (i) any such premises or business constituting the overnight lodging and resort facility located wholly within the boundaries of the town of North Elba, county of Essex, township eleven, Richard's survey, great lot numbers two hundred seventy-eight, two hundred seventy-nine, two hundred eighty, two hundred ninety-eight, two hundred ninety-nine, three hundred, three hundred eighteen, three hundred nineteen, three hundred twenty, three hundred thirty-five and three hundred thirty-six, and township twelve, Thorn's survey, great lot numbers one hundred six and one hundred thirteen, as shown on the Adirondack map, compiled by the conservation department of the state of New York - nineteen hundred sixty-four edition, in the Essex county atlas at page twenty-seven in the Essex county clerk's office, Elizabethtown, New York, provided that such facility maintains not less than two hundred fifty rooms and suites for overnight lodging, (ii) any such premises or business constituting the overnight lodging and resort facility located wholly within the boundaries of that tract or parcel of land situate in the city of Canandaigua, county of Ontario, beginning at a point in the northerly line of village lot nine where it meets with South Main Street, thence south sixty-nine degrees fifty-four minutes west a distance of nine hundred sixteen and twenty-three hundredths feet to an iron pin; thence in the same course a distance of fourteen feet to an iron pin; thence in the same course a distance of fourteen and four-tenths feet to a point; thence south fifteen degrees thirty-eight minutes and forty seconds east a distance of four hundred forty-six and eighty-seven hundredths feet to a point; thence south twenty-eight degrees thirty-seven minutes and fifty seconds east a distance of one hundred thirteen and eighty-four hundredths feet to a point; thence south eighty-five degrees and forty-seven minutes east a distance of forty-seven and sixty-one hundredths feet to an iron pin; thence on the same course a distance of three hundred and sixty-five feet to an iron pin; thence north seventeen degrees twenty-one minutes and ten seconds east a distance of four hundred fifty-seven and thirty-two hundredths feet to an iron pin; thence north nineteen degrees and thirty minutes west a distance of two hundred and forty-eight feet to a point; thence north sixty-nine degrees and fifty-four minutes east a distance of two hundred eighty-four and twenty-six hundredths feet to a point; thence north nineteen degrees and thirty minutes west a distance of sixty feet to the point and place of beginning, provided that such facility maintains not less than one hundred twenty rooms and suites for overnight lodging, (iii) any such premises or business constituting the overnight lodging facility located wholly within the boundaries of that tract or parcel of land situated in the borough of Manhattan, city and county of New York, beginning at a point on the northerly side of west fifty-fourth street at a point one hundred feet easterly from the intersection of the said northerly side of west fifty-fourth street and the easterly side of seventh avenue; running thence northerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the center line of the block; running thence easterly and parallel with the northerly side of west fifty-fourth street and along the center line of the block fifty feet to a point; running thence northerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the southerly side of west fifty-fifth street at a point distant one hundred fifty feet easterly from the intersection of the said southerly side of west fifty-fifth street and the easterly side of seventh avenue; running thence easterly along the southerly side of west fifty-fifth street thirty-one feet three inches to a point; running thence southerly and parallel with the easterly side of the seventh avenue one hundred feet five inches to the center line of the block; running thence easterly along the center line of the block and parallel with the southerly side of west fifty-fifth street, one hundred feet; running thence northerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the southerly side of west fifty-fifth street; running thence easterly along the southerly side of west fifty-fifth street twenty-one feet ten and one-half inches to a point; running thence southerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the center line of the block; running thence westerly along the center line of the block and parallel with the northerly side of west fifty-fourth street three feet one and one-half inches; running thence southerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the northerly side of west fifty-fourth street at a point distant three hundred feet easterly from the intersection of the said northerly side of west fifty-fourth street and the easterly side of seventh avenue; running thence westerly and along the northerly side of west fifty-fourth street two hundred feet to the point or place of beginning, provided that such facility maintains not less than four hundred guest rooms and suites for overnight lodging, (iv) any such premises or business located on that tract or parcel of land, or any subdivision thereof, situate in the Village of Lake Placid, Town of North Elba, Essex County, New York; it being also a part of Lot No. 279, Township No. 11, Old Military Tract, Richard's Survey; it being also all of Lot No. 23 and part of Lot No. 22 as shown and designated on a certain map entitled "Map of Building Sites for Sale by B.R. Brewster" made by G.T. Chellis C.E. in 1892; also being PARCEL No. 1 on a certain map of lands of Robert J. Mahoney and wife made by G.C. Sylvester, P.E. & L.S. # 21300, dated August 4, 1964, and filed in the Essex County Clerk's Office on August 27, 1964, and more particularly bounded and described as follows; BEGINNING at the intersection of the northerly bounds of Shore Drive (formerly Mirror Street) with the westerly bounds of Park Place (formerly Rider Street) which point is also the northeast corner of Lot No. 23, from thence South 21°50' East in the westerly bounds of Park Place a distance of 119 feet, more or less, to a lead plug in the edge of the sidewalk marking the southeast corner of Lot No. 23 and the northeast corner of Lot No. 24; from thence South 68°00'50" West a distance of 50.05 feet to an iron pipe set in concrete at the corner of Lots 23 and 22; from thence South 65°10'50" West a distance of 7.94 feet along the south line of Lot No. 22 to an iron pipe for a corner; from thence North 23°21'40" West and at 17.84 feet along said line passing over a drill hole in a concrete sidewalk, and at 68.04 feet further along said line passing over an iron pipe at the southerly edge of another sidewalk, and at 1.22 feet further along said line passing over another drill hole in a sidewalk, a total distance of 119 feet, more or less, to the northerly line of Lot. No. 22; from thence easterly in the northerly line of Lot 22 and 23 to the northeast corner of Lot No. 23 and the point of beginning. Also including the lands to the center of Shore Drive included between the northerly straight line continuation of the side lines of the above described parcel, and to the center of Park Place, where they abut the above described premises SUBJECT to the use thereof for street purposes. Being the same premises conveyed by Morestuff, Inc. to Madeline Sellers by deed dated June 30, 1992, recorded in the Essex County Clerk's Office on July 10, 1992 in Book 1017 of Deeds at Page 318; (v) any such premises or business located on that certain piece or parcel of land, or any subdivision thereof, situate, lying and being in the Town of Plattsburgh, County of Clinton, State of New York and being more particularly bounded and described as follows: Starting at an iron pipe found in the easterly bounds of the highway known as the Old Military Turnpike, said iron pipe being located 910.39 feet southeasterly, as measured along the easterly bounds of said highway, from the southerly bounds of the roadway known as Industrial Parkway West, THENCE running S 31 ° 54' 33" E along the easterly bounds of said Old Military Turnpike Extension, 239.88 feet to a point marking the beginning of a curve concave to the west; thence southerly along said curve, having a radius of 987.99 feet, 248.12 feet to an iron pipe found marking the point of beginning for the parcel herein being described, said point also marked the southerly corner of lands of Larry Garrow, et al, as described in Book 938 of Deeds at page 224; thence N 07° 45' 4" E along the easterly bounds of said Garrow, 748.16 feet to a 3"x4" concrete monument marking the northeasterly corner of said Garrow, the northwesterly corner of the parcel herein being described and said monument also marking the southerly bounds of lands of Salerno Plastic Corp. as described in Book 926 of Deeds at Page 186; thence S 81° 45' 28" E along a portion of the southerly bounds of said Salerno Plastic Corp., 441.32 feet to an iron pin found marking the northeasterly corner of the parcel herein being described and also marking the northwest corner of the remaining lands now or formerly owned by said Marx and Delaura; thence S 07° 45' 40" W along the Westerly bounds of lands now of formerly of said Marx and DeLaura and along the easterly bounds of the parcel herein being described, 560.49 feet to an iron pin; thence N 83° 43' 21" W along a portion of the remaining lands of said Marx and DeLaura, 41.51 feet to an iron pin; thence S 08° 31' 30" W, along a portion of the remaining lands of said Marx and Delaura, 75.01 feet to an iron pin marking northeasterly corner of lands currently owned by the Joint Council for Economic Opportunity of Plattsburgh and Clinton County, Inc. as described in Book 963 of Deeds at Page 313; thence N 82° 20' 32" W along a portion of the northerly bounds of said J.C.E.O., 173.50 feet to an iron pin; thence 61° 21' 12" W, continuing along a portion of the northerly bounds of said J.C.E.O., 134.14 feet to an iron pin; thence S 07° 45' 42" W along the westerly bounds of said J.C.E.O., 50 feet to an iron pin; thence S 66° 48' 56" W along a portion of the northerly bounds of remaining lands of said Marx and DeLaura, 100.00 feet to an iron pipe found on the easterly bounds of the aforesaid highway, said from pipe also being located on a curve concave to the west; thence running and running northerly along the easterly bounds of the aforesaid highway and being along said curve, with the curve having a radius of 987.93 feet, 60.00 feet to the point of beginning and containing 6.905 acres of land. Being the same premises as conveyed to Ronald Marx and Alice Marx by deed of CIT Small Business Lending Corp., as agent of the administrator, U.S. Small Business Administration, an agency of the United States Government dated September 10, 2001 and recorded in the office of the Clinton County Clerk on September 21, 2001 as Instrument #135020; or (vi) any such premises or business located on the west side of New York state route 414 in military lots 64 and 75 located wholly within the boundaries of that tract or parcel of land situated in the town of Lodi, county of Seneca beginning at an iron pin on the assumed west line of New York State Route 414 on the apparent north line of lands reputedly of White (lib. 420, page 155); said iron pin also being northerly a distance of 1200 feet more or less from the centerline of South Miller Road; Thence leaving the point of beginning north 85-17'-44" west along said lands of White a distance of 2915.90 feet to an iron pin Thence north 03-52'-48" east along said lands of White, passing through an iron pin 338.36 feet distant, and continuing further along that same course a distance of 13.64 feet farther, the total distance being 352.00 feet to a point in the assumed centerline of Nellie Neal Creek; Thence in generally a north westerly direction the following courses and distances along the assumed centerline of Nellie Neal Creek; north 69-25'-11" west a distance of 189.56 feet to a point; north 63-40'-00" west a distance of 156.00 feet to a point; north 49-25'-00" west a distance of 80.00 feet to a point; south 80-21'-00" west a distance of 90.00 feet to a point; north 72-03'-00" west a distance of 566.00 feet to a point; north 68-15'-00" west a distance of 506.00 feet to a point; north 55-16'-00" west a distance of 135.00 feet to a point; south 69-18'-00" west a distance of 200.00 feet to a point; south 88-00'-00" west a distance of 170.00 feet to a point on a tie line at or near the high water line of Seneca Lake; Thence north 25-17'-00" east along said tie line a distance of 238.00 feet to an iron pipe; Thence south 82-04'-15" east along lands reputedly of M. Wagner (lib. 464, page 133) a distance of 100.00 feet to an iron pin; Thence north 06-56'-47" east along said lands of M. Wagner a distance of 100.00 feet to an iron pipe; Thence north 09-34'-28" east along lands reputedly of Schneider (lib. 429, page 37) a distance of 50.10 feet to an iron pipe; Thence north 07-49'-11" east along lands reputedly of Oney (lib. 484, page 24) a distance of 50.00 feet to an iron pipe; Thence north 82-29'-40" west along said lands of Oney a distance of 95.30 feet to an iron pipe on a tie line at or near the highwater line of Seneca Lake; Thence north 08-15'-22" east along said tie line a distance of 25.00 feet to an iron pin; Thence south 82-28'-00" east along lands reputedly of Yu (lib. 405, page 420) a distance of 96.53 feet to an iron pipe; Thence north 34-36'-59" east along said lands of Yu a distance of 95.00 feet to a point in the assumed centerline of Van Liew Creek; Thence in generally an easterly direction the following courses and distances along the assumed centerline of Van Liew Creek; north 72-46'-37" east a distance of 159.98 feet to a point; north 87-53'-00" east a distance of 94.00 feet to a point; south 71-12'-00" east a distance of 52.00 feet to a point; south 84-10'-00" east a distance of 158.00 feet to a point; south 59-51'-00" east a distance of 160.00 feet to a point; south 83-29'-00" east a distance of 187.00 feet to a point; Thence north 01-33'-40" east along lands reputedly of Hansen (lib. 515, page 205) passing through an iron pipe 32.62 feet distant, and continuing further along that same course passing through an iron pin 205.38 feet farther, and continuing still further along that same course a distance of 21.45 feet farther, the total distance being 259.45 feet to the assumed remains of a White Oak stump; Thence north 69-16'-11" east along lands reputedly of Schwartz (lib. 374, page 733) being tie lines along the top of the south bank of Campbell Creek a distance of 338.00 feet to a point; Thence south 57-17'32" east along said tie line a distance of 136.60 feet to a point; Thence south 74-45'-00" east along said tie line a distance of 100.00 feet to an iron pin; Thence north 04-46'-00" east along said lands of Schwartz a distance of 100.00 feet to a point in the assumed centerline of Campbell Creek; Thence in generally an easterly direction the following courses and distances along the assumed centerline of Campbell Creek; south 71-34'-00" east a distance of 330.00 feet to a point; north 76-53'-00" east a distance of 180.00 feet to a point; north 83-05'00" east a distance of 230.00 feet to a point; south 66-44'-00" east a distance of 90.00 feet to a point; south 81-10'-00" east a distance of 240.00 feet to a point; south 45-29'-15" east a distance of 73.18 feet to a point; Thence south 05-25'-50" west along lands reputedly of Stanley Wagner (lib. 450, page 276) a distance of 135.00 feet to a point on the assumed north line of Military Lot 75; Thence south 84-34'-10" east along said lands of Wagner and the assumed north line of Military Lot 75 a distance of 1195.06 feet to an iron pin; Thence south O6-57'52" west along said lands of M. Wagner (lib. 414, page 267) passing through an iron pin 215.58 feet distant, and continuing further along that same course a distance of 20.59 feet farther, the total distance being 236.17 feet to a point in the assumed centerline of Campbell Creek; Thence in generally a south easterly direction the following course and distances along the assumed centerline of Campbell Creek; north 78-23'-09" east a distance of 29.99 feet to a point; south 46-09'-15" east a distance of 65.24 feet to a point; north 85-55'-09" east a distance of 60.10 feet to a point; south 61-59'-50" east a distance of 206.91 feet to a point; north 63-58'-27" east a distance of 43.12 feet to a point; south 28-51'-21" east a distance of 47.72 feet to a point; south 15-14'-08" west a distance of 33.42 feet to a point; south 79-16'-32" east a distance of 255.15 feet to a point; south 62-19'-46" east a distance of 75.82 feet to a point; north 76-10'-42" east a distance of 99.60 feet to a point; north 82-12'55" east a distance of 86.00 feet to a point; south 44-13'53" east a distance of 64.08 feet to a point; north 67-52'-46" east a distance of 73.98 feet to a point; north 88-13'-13" east a distance of 34.64 feet to a point on the assumed west line of New York State Route 414; Thence south 20-13'-30" east along the assumed west line of New York State Route 414 a distance of 248.04 feet to a concrete monument; Thence south 02-10'-30" west along said road line a distance of 322.90 feet to an iron pin; Thence 13-14'-50" west along said road line a distance of 487.41 feet to an iron pin, said iron pin being the point and place of beginning;

Comprising an area of 126.807 acres of land according to a survey completed by Michael D. Karlsen entitled "Plan Owned by Stanley A. Wagner" known as Parcel A of Job number 98-505.

This survey is subject to all utility easements and easements and right-of-ways of record which may affect the parcel of land.

This survey is also subject to the rights of the public in and to lands herein referred to as New York State Route 414.

This survey intends to describe a portion of the premises as conveyed by Ruth V. Wagner to Stanley A. Wagner by deed recorded February 10, 1989 in Liber 450 of deeds, at Page 286.

This survey also intends to describe a portion of the premises as conveyed by Stanley W. VanVleet to Stanley A. Wagner by deed recorded April 30, 1980 in Liber 385 of Deeds, at Page 203. ALSO ALL THAT OTHER TRACT OR PARCEL OF LAND SITUATE on the east side of New York State Route 414 in Military Lot 75 in the Town of Lodi, County of Seneca, State of New York bounded and described as follows:

Beginning at an iron pin on the assumed east line of New York State Route 414, said iron pin being north 50-44'-57" east a distance of 274.92 feet from the south east corner of the parcel of land herein above described; Thence leaving the point of beginning north 00-26'01" east along a mathematical tie line a distance of 504.91 feet to an iron pin; Thence south 37-00'-20" east along lands reputedly of Tomberelli (lib. 419, page 243) passing through an iron pin 176.00 feet distant, and continuing further along that same course a distance of 2.01 feet farther, the total distance being 178.01 feet to a point; Thence south 09-03'-55" west along lands reputedly of M. Wagner (lib. 491, page 181) a distance of 68.19 feet to an iron pipe; Thence south 15-36'-04" west along said lands of M. Wagner a distance of 300.15 feet to an iron pipe; Thence south 72-04'-59" west along said lands of M. Wagner a distance of 20.49 feet to an iron pin, said iron pin being the point and place of beginning.

Comprising an area of 0.727 acre of lands according to a survey completed by Michael D. Karlsen entitled "Plan of Land Owned by Stanley A. Wagner" known as Parcel B of job number 98-505.

This survey is subject to all utility easements and easements and right-of-ways of record which may affect this parcel of land.

This survey is also subject to the rights of the public in and to lands herein referred to as New York State Route 414.

This survey intends to describe the same premises as conveyed by Henry W. Eighmey as executor of the Last Will and Testament of Mary C. Eighmey to Stanley A. Wagner by deed recorded July 2, 1996 in liber 542, page 92.

This survey also intends to describe a portion of the premises as conveyed by Ruth V. Wagner to Stanley A. Wagner by deed recorded February 10, 1989 in Liber 450 of deeds, at Page 286. The provisions of this paragraph shall not apply to any premises or business located wholly within the following described parcel: ALL THAT TRACT OR PARCEL OF LAND situate in the City of Corning, County of Steuben and State of New York bounded and described as follows: Beginning at an iron pin situate at the terminus of the westerly line of Townley Avenue at its intersection with the southwesterly line of New York State Route 17; thence S 00° 45' 18" E along the westerly line of Townley Avenue, a distance of 256.09 feet to a point; thence S 89° 02' 07" W through an iron pin placed at a distance of 200.00 feet, a total distance of 300.00 feet to an iron pin; thence N 00° 59' 17" W a distance of 47.13 feet to an iron pin; thence S 89° 02' 07" W a distance of 114.56 feet to a point situate in the southeast corner of Parcel A-2 as set forth on a survey map hereinafter described; thence N 14° 18' 49" E a distance of 124.40 feet to an iron pin situate at the southeast corner of lands now or formerly of Cicci (Liber 923, Page 771); thence N 14° 18' 49" E a distance of 76.46 feet to an iron pin; thence N 00° 57' 53" W a distance of 26.25 feet to an iron pin marking the southeast corner of parcel A-1 as set forth on the hereinafter described survey map; thence N 00° 58' 01" W a distance of 166.00 to an iron pin situate at the northeast corner of said Parcel A-1, which pin also marks the southeast corner of lands now or formerly of Becraft (Liber 1048, Page 1086); thence N 00° 57' 53" W a distance of 106.00 feet to an iron pin situate in the southerly line of lands now or formerly of the United States Postal Service; thence N 89° 02' 07" E along the southerly line of said United States Postal Service a distance of 81.47 feet to a point; thence N 14° 18' 49" E along the easterly line of said United States Postal Service a distance of 114.29 feet to an iron pin situate in the southwesterly line of New York State Route 17; thence S 32° 00' 31" E along the southwesterly line of New York State Route 17, a distance of 358.93 feet to an iron pin; thence continuing along the southwesterly line of New York state Route 17, S 38° 30' 04" E a distance of 108.18 feet to the iron pin marking the place of beginning. Said premises are set forth and shown as approximately 4.026 acres of land designated as Parcel A (excluding Parcels A-1 and A-2) on a survey map entitled "As-Built Survey of Lands of New York Inn, LLC, City of Corning, Steuben County, New York" by Weiler Associates, dated December 27, 2001, designated Job No. 12462; or (vii) any such premises or businesses located on that certain plot, piece or parcel of land, situate, lying and being in the Second Ward of the City of Schenectady, on the Northerly side of Union Street, bounded and described as follows: to wit; Beginning at the Southeasterly corner of the lands lately owned by Elisha L. Freeman and now by Albert Shear; and running from thence Easterly along the line of Union Street, 44 feet to the lands now owned by or in the possession of James G. Van Vorst; thence Northerly in a straight line along the last mentioned lands and the lands of the late John Lake, 102 feet to the lands of one Miss Rodgers; thence Westerly along the line of the last mentioned lands of said Rodgers to the lands of the said Shear; and thence Southerly along the lands of said Shear 101 feet, 6 inches to Union Street, the place of beginning.

Also all that tract or parcel of land, with the buildings thereon, situate in the City of Schenectady, County of Schenectady, and State of New York, situate in the First, formerly the Second Ward of the said City, on the Northerly side of Union Street, which was conveyed by William Meeker and wife to Elisha L. Freeman by deed dated the second day of December 1843, and recorded in the Clerk's Office of Schenectady County on December 5, 1843, in Book V of Deeds at page 392, which lot in said deed is bounded and described as follows: Beginning at a point in the Northerly line of Union Street where it is intersected by the Easterly line of property numbered 235 Union Street, which is hereby conveyed, and running thence Northerly along the Easterly line of said property, One Hundred Forty and Five-tenths (140.5) feet to a point sixteen (16) feet Southerly from the Southerly line of the new garage built upon land adjoining on the North; thence Westerly parallel with said garage, Forty-six and Seven-tenths (46.7) feet; thence Southerly One Hundred Forty and Eight-tenths (140.8) feet to the Northerly margin of Union Street; thence Easterly along the Northerly margin of Union Street, about Forty-eight and three-tenths (48.3) feet to the point or place of beginning.

The two above parcels are together more particularly described as follows:

All that parcel of land in the City of Schenectady beginning at a point in the northerly margin of Union Street at the southwesterly corner of lands now or formerly of Friedman (Deed Book 636 at page 423) which point is about 60 feet westerly of the westerly line of North College Street and runs thence N. 86 deg. 42' 20" W. 92.30 feet to the southeasterly corner of other lands now or formerly of Friedman (Deed Book 798 at page 498); thence N. 04 deg. 06' 48" E. 140.50 feet to the southwesterly corner of lands now or formerly of Stockade Associates (Deed Book 1038 at page 521); thence S. 87 deg. 05' 27" E. 46.70 feet to lands now or formerly of McCarthy (Deed Book 1129 at page 281); thence along McCarthy S. 00 deg. 52' 02" E. 3.69 feet to the northwesterly corner of lands now or formerly of SONYMA (Deed Book 1502 at page 621); thence along lands of SONYMA S. 02 deg 24' 56" W.34.75 feet to a corner; thence still along lands of SONYMA and lands now or formerly of Magee (Deed Book 399 at page 165) S. 86 deg. 11' 52" E. 42.57 feet to a corner; thence still along lands of Magee and Lands of Friedman first above mentioned S. 03 deg. 10' 08" W. 102.00 feet to the point of beginning.

Excepting and reserving all that portion of the above parcel lying easterly of a line described as follows:

All that tract or parcel of land, situated in the City of Schenectady and County of Schenectady and State of New York, on the Northerly side of Union Street bounded and described as follows:

Beginning at a point in the northerly line of Union Street, said point being in the division line between lands now or formerly of Electric Brew Pubs, Inc. (1506 of Deeds at page 763) on the West and lands now or formerly of Margaret Wexler and Donna Lee Wexler Pavlovic, as trustees under Will of Ruth F. Wexler (Street number 241 Union Street) on the East; thence North 03 deg. 04' 10" East, along the building known as Street No. 241 Union Street, a distance of 30.50 feet to a point; thence North 88 deg. 45' 45" West, along said building and building eve, a distance of 5.62 feet to a point; thence North 03 deg. 03' 30" East, along said building eve of Street No. 241 Union Street, a distance of 32.74 feet; thence South 88 deg. 45' 45" East, along said building eve, a distance of 1.2 feet to an intersection of building corner of Street No. 241 Union Street and a brick wall; thence north 03 deg. 37' 30" East, along said brick wall, a distance of 14.47 feet to a point in the corner of the brick wall, thence South 86 deg. 46' 45" East along said brick wall a distance of 4.42 feet to the intersection of brick wall with the boundary line between the Electric Brew Pubs, Inc. (aforesaid) on the West and lands of Margaret Wexler and Donna Lee Wexler Pavlovic, (aforesaid) on the East; thence North 03 deg 10' 08" East a distance of 0.62 feet to the Northeast corner of lands belonging to Margaret Wexler and Donna Lee Wexler Pavlovic.

Also all that tract or parcel of land commonly known as the Union Street School, located on the Northeasterly corner of Union and North College Streets in the First Ward of the City and County of Schenectady and State of New York, more particularly bounded and described as follows: Beginning at a point in the Northerly street line of Union Street where it is intersected by the Easterly street line of North College Street, and runs thence Northerly along the Easterly street line of North College Street, one hundred seven and five-tenths (107.5) feet to a point, thence easterly at an angle of ninety (90) degrees, one hundred ninety-one and seventy-five hundredths (191.75) feet to a point in the Northwesterly street line of Erie Boulevard thence southwesterly along the Northwesterly street line of Erie Boulevard, one hundred twenty-three and eight-tenths (123.8) feet to its intersection with the Northerly street line of Union Street; thence Westerly along the Northerly street line of Union Street, one hundred twenty-four and fifty-five hundredths (124.55) feet to the point or place of beginning.

The above described parcel of property includes the Blue Line parcel of land, which is a portion of the abandoned Erie Canal Lands, located in the First Ward of the City of Schenectady, New York, and which Blue Line parcel lies between the Northwesterly line of Erie Boulevard as set forth in the above described premises and the Northeasterly lot line of the old Union Street School as it runs parallel with the Northwesterly line of Erie Boulevard as aforesaid.

The two above parcels are together more particularly described as follows: All that parcel of land in the City of Schenectady beginning at a point in the northerly margin of Union Street and the northwesterly margin of Erie Boulevard and runs thence along Union Street N. 86 deg. 42' 20" W. 124.55 feet to the easterly margin of North College Street; thence along North College Street N. 05 deg 04' 40" E. 107.50 feet to the southeasterly corner of lands now or formerly of McCarthy (Deed Book 1129 at page 279); thence along McCarthy, Cottage Alley and lands now or formerly of McGregor (Deed Book 912 at page 624) S. 84 deg. 55' 20" E. 191.75 feet to the northwesterly margin of Erie Boulevard; thence along Erie Boulevard S. 38 deg. 03' 53" W. 123.54 feet to the point of beginning; or (viii) any such premises or businesses located on that tract or parcel of land situate in the Town of Hopewell, Ontario County, State of New York, bounded and described as follows: Commencing at a 5/8" rebar found on the division line between lands now or formerly of Ontario County - Finger Lakes Community College (Liber 698 of Deeds, Page 466) on the north and lands now or formerly of James W. Baird (Liber 768 of Deeds, Page 1109) on the south; thence, North 43°-33'-40" West, on said division line, a distance of 77.32 feet to the Point of Beginning. Thence, North 43°-33'-40" West, continuing on said division line and through said lands of Ontario County, a distance of 520.45 feet to a point on the southeasterly edge of an existing concrete pad; thence, South 74°-19'-53" West, along said edge of concrete and the projection thereof, a distance of 198.78 feet to a point on the easterly edge of pavement of an existing campus drive; thence, the following two (2) courses and distances along said edge of pavement: Northeasterly on a curve to the left having a radius of 2221.65 feet, a chord bearing of North 30°-16'-39" East, a chord distance of 280.79, a central angle of 07°-14'-47", a length of 280.98 feet to a point of reverse curvature; thence, Northeasterly on a curve to the right having a radius of 843.42 feet, a chord bearing of North 45°-25'-09" East, a chord distance of 534.08, a central angle of 36°-55'-01", a length of 543.43 feet to a point; thence, South 30°-04'-59" East, a distance of 18.28 feet to the corner of the property acquired by Ontario County (Liber 766 of Deeds, Page 1112), as shown on a map recorded in the Ontario County Clerk's Office as Map No. 6313; thence, the following four (4) courses and distances along said property line: South 30°-04'-59" East, a distance of 177.17 feet to a point; thence, South 02°-20'-33" East, a distance of 147.53 feet to a point; thence, South 41°-31'-35" East, a distance of 200.93 feet to a point; thence, South 23°-48'-53" West, along said property line, and the projection thereof, through the first said lands of Ontario County - Finger Lakes Community College (Liber 698 of Deeds, Page 466), a distance of 517.96 feet to Point of Beginning. Said parcel containing 7.834 acres, more or less, as shown on a map entitled "Proposed Lease Area - Friends of the Finger Lakes Performing Arts Center, Hopewell, NY", prepared by Bergmann Associates, drawing LM-01, dated June 10, 2005, last revised August 17, 2005. The related PAC Properties are shown on the Map denominated "FLCC Campus Property, FLPAC Ground Lease, Parking, Vehicular & Pedestrian Access", recorded in the Ontario County Clerk's Office on December 10, 2009 in Book 1237 of Deeds at page 9 and are comprised of the areas separately labeled as Parking Lot 'A', Parking Lot 'G', the Ticket Booth area, the Sidewalks, and the Entry Roads; or (ix) any such premises or businesses located on that tract or parcel of land situate lying and being in the Town of Oneonta, County of Otsego and State of New York and being a portion of Otsego County Tax Map Department Parcel Number 287.00-1-33 and bounded and described as follows: Beginning at a point 2.12 feet off the northeasterly corner of a one story building on the lands, now or formerly, of Abner Doubleday, LLC, aka Cooperstown All Star Village, LLC, as owned by Martin and Brenda Patton, which point lies N 87°55'13" W a distance of 149.37' from the northeast corner of the Patton lands; thence N 74°30'18" W a distance of 51.50 feet to a point; thence S 15°29'42" W a distance of 2.00 feet to a point; thence N 74°30'18" W a distance of 14.00 feet to a point; thence S 15°29'42" W a distance of 19.20 feet to a point; thence S 74°30'18" E a distance of 14.20 feet to a point; thence S 15°29'42" W a distance of 4.20 feet; thence S 74°30'18" E a distance of 51.30 feet to a point; thence N 15°29'42" E a distance of 25.40 feet to a point to the point and place of beginning. Containing an area of 1576.06 square feet, or 0.036 acres with such bearings referencing Magnetic North 1995. This survey is subject to any rights of way or easements which may have been granted to utility companies; or * (x) Notwithstanding any other provision of law to the contrary, the state liquor authority may issue a license under section fifty-one-a of this chapter to the owner and/or operator of the parcel described in this subparagraph. The legal description for the parcel so identified as the site is as follows:

ALL THAT TRACT OR PARCEL OF LAND situate in the city of Syracuse, County of Onondaga and State of New York being more particularly described as follows:

Beginning at a point in the easterly line of North Clinton Street, said point being approximately 518.65 feet southerly along the easterly line of North Clinton Street from its intersection with the southerly line of Division Street; thence N. 76° 43' 56" E. a distance of 133.65 feet to a point; thence N. 53° 11' 01" E. a distance of 142.28 feet to a point; thence N. 71° 07' 02" E a distance of 16.99 feet to a point in the westerly line of Genant Drive; thence southeasterly along the westerly line of Genant Drive on a curve to the right with a radius of 643.94 feet, an arc length of 77.63 feet and a chord of S. 16° 43' 54" E. with a distance of 77.58' to the point of tangency; thence S. 13° 17' 52" E. a distance of 265.92 feet to a point; thence on a curve to the right with a radius of 55 feet, an arc length of 57.02 feet and a chord of S. 16° 23' 37" W. with a distance of 54.53 feet to the point of tangency; thence S. 59° 31' 29" W. a distance of 24.64 feet to a point; thence S. 71° 26' 56" W. a distance of 142.18 feet to a point in the easterly line of N. Clinton Street; thence N. 28° 09' 10" W. a distance of 364.86 feet to the point and place of beginning. Said parcel being approximately 1.99 acres. The aforesaid described parcel is also shown as Lot "1B" (331 Genant Drive) according to a map entitled "A Map of Resubdivision of a portion of Block D in the Original Village of Syracuse into Lots 1A and 1B, City of Syracuse, Onondaga County, State of New York, Known as 431 and 311 Genant Drive" by James M. Zuccolotto, Licensed Land Surveyor, dated March 20, 2001 and last revised May 21, 2002, and filed in the Onondaga County Clerk's office on May 28, 2002 as Map No. 9408.

EXCEPTING AND RESERVING THEREFROM, a permanent easement and right-of-way benefiting Niagara Mohawk Power Corporation, its successors and assigns, upon and across that portion of the above described premises more particularly described as follows:

Beginning at a point in the easterly line of North Clinton Street, said point being approximately 518.65 feet southerly along the easterly line of North Clinton Street from its intersection with the southerly line of Division Street; thence N. 76° 43' 56" E. a distance of 133.65 feet to a point; thence N. 53° 11' 01" E. a distance of 142.28 feet to a point; thence N. 71° 07' 02" E a distance of 16.99 feet to a point in the westerly line of Genant Drive; thence southeasterly along the westerly line of Genant Drive on a curve to the right with a radius of 643.94 feet, an arc length of 68.17 feet to a point which is the northeast corner of the Multi-Story Brick Building located on Lot "1B" (311 Genant Drive) as shown on a map entitled "A Map of a Resubdivision of a portion Of Block D in the Original Village of Syracuse into Lots 1A and 1B, City of Syracuse, Onondaga County, State of New York, known as 431 and 311 Genant Drive" by James M. Zuccolotto, Licensed Land Surveyor, dated March 20, 2001 and last revised May 21, 2002, and filed in the Onondaga County Clerk's Office on May 28, 2002 as Map No. 9408 (the "Subdivision Map"); thence along the northerly line of said Multi-Story Brick Building S. 76° 52' 55" W. a distance 283.21 feet to the easterly line of North Clinton Street; thence N. 27° 59' 42" W. a distance of 9.8' to the point and place of beginning. Said easement and right-of-way shall be a permanent easement appurtenant, creating a property right which shall run with the land, for the purpose of ingress and egress by Niagara Mohawk Power Corporation, its successors and assigns to the benefited parcel, identified as the Ash Street Substation located on lot 1A (431 Genant Drive) as shown on the Subdivision Map, and to access, maintain, repair, replace and remove the transformer and containment pad and the two vaults, shown on the Subdivision Map, and any appurtenant facilities or other property of Niagara Mohawk Power Corporation located within said easement, provided that the Multi-Story Brick Building, stairs and two air conditioning units shown on the Subdivision Map and located in the easement area are part of the real property conveyed herein and shall not be deemed to be property of Niagara Mohawk Power Corporation.

ALSO EXCEPTING AND RESERVING to Niagara Mohawk Power Corporation, its successors and assigns, from the parcel(s) described in this deed, the permanent right-of-way and easement to operate, maintain, replace and/or remove any and all existing gas and electric facilities, and all appurtenant facilities thereto, as are now erected upon the premises above described, including the full right, privileges and authority to cross lands of the party of the second part to gain access to said facilities, and also including the full right, privileges and authority to cut and remove all trees, structures, and other obstructions within the permanent right-of-way, together with the right to cut and remove any trees outside the permanent right-of-way which in the sole opinion of Niagara Mohawk Power Corporation, its successors and assigns, are deemed likely to interfere with or pose a hazard to the facilities, provided that the Multi-Story Brick Building, stairs and two air conditioning units shown on the Subdivision Map shall not be removed or modified by Niagara Mohawk Power Corporation, its successors and assigns, pursuant to this Right-of-Way and Easement.

ALSO, EXCEPTING AND RESERVING to Niagara Mohawk Power Corporation, its successors and assigns, the permanent right-of-way and easement to operate, maintain, build, construct, replace and/or remove electric and gas distribution facilities within ten (10) feet of the edge of any highway(s) abutting the premises herein deemed necessary by said Niagara Mohawk Power Corporation, its successors and assigns, said easement to include the full right, privilege and authority to cut and remove all trees, structures, and obstructions within said easement deemed necessary by Niagara Mohawk Power Corporation, provided that the Multi-Story Brick Building shown on the Subdivision Map shall not be removed or modified by Niagara Mohawk Power Corporation, its successors and assigns, pursuant to this right-of-way and easement.

* NB There are 2 sbpar (x)'s * (x) ALL that certain plot, piece or parcel of land, situate, lying and being in the Town of Greenburgh, County of Westchester and State of New York, being bounded and described as follows:

BEGINNING at a point on the easterly side of Saw Mill River Road where the same is intersected by the division line between premises hereinafter described and lands now or formerly of One Riverdale Ave. Development Co., Inc., said point being North 11 Degrees 23' 24" West 22.83 feet from the former North East corner of Saw Mill River Road and Hunter Lane;

THENCE along said division line, North 82 Degrees 18' 00" East 647.08 feet to land now or formerly of One Riverdale Ave. Development Co., Inc.;

THENCE northerly along same, North 7 Degrees 42' 00" West 351.52 feet and North 10 Degrees 15' 00" West 282.50 feet to the southeast corner of lands now or formerly of Hodes Daniels;

THENCE westerly along same, South 80 Degrees 34' 00" West 85.00 feet, South 9 Degrees 26' 00" East 40.52 feet, South 80 Degrees 35' 00" West 120.56 feet, and South 81 Degrees 15' 00" West 485.74 feet to the east side of Saw Mill River Road;

THENCE southerly along same, South 18 Degrees 17' 40" East 150.40 feet and South 11 Degrees 23' 24" East 431.17 feet to the point of BEGINNING.

* NB There are 2 sbpar (x)'s

The provisions of this paragraph shall not apply to any premises licensed under section sixty-four of this chapter in which a manufacturer or wholesaler holds a direct or indirect interest, provided that: (I) said premises consist of an interactive entertainment facility which predominantly offers interactive computer and video entertainment attractions, and other games and also offers themed merchandise and food and beverages, (II) the sale of alcoholic beverages within the premises shall be restricted to an area consisting of not more than twenty-five percent of the total interior floor area of the premises, (III) the retail licenses shall derive not less than sixty-five percent of the total revenue generated by the facility from interactive video entertainment activities and other games, including related attractions and sales of merchandise other than food and alcoholic beverages, (IV) the interested manufacturer or wholesaler, or its parent company, shall be listed on a national securities exchange and its direct or indirect equity interest in the retail licensee shall not exceed twenty-five percent, (V) no more than fifteen percent of said licensee's purchases of alcoholic beverages for sale in the premises shall be products produced or distributed by the manufacturer or wholesaler, (VI) neither the name of the manufacturer or wholesaler nor the name of any brand of alcoholic beverage produced or distributed by said manufacturer or wholesaler shall be part of the name of the premises, (VII) the name of the manufacturer or wholesaler or the name of products sold or distributed by such manufacturer or wholesaler shall not be identified on signage affixed to either the interior or the exterior of the premises in any fashion, (VIII) promotions involving alcoholic beverages produced or distributed by the manufacturer or wholesaler are not held in such premises and further, retail and consumer advertising specialties bearing the name of the manufacturer or wholesaler or the name of alcoholic beverages produced or distributed by the manufacturer or wholesaler are not utilized in any fashion, given away or sold in said premises, and (IX) except to the extent provided in this paragraph, the licensing of each premises covered by this exception is subject to all provisions of section sixty-four of this chapter, including but not limited to liquor authority approval of the specific location thereof. The provisions of this paragraph shall not prohibit (1) a manufacturer or wholesaler, if an individual, or a partner, of a partnership, or, if a corporation, an officer or director thereof, from being an officer or director of a duly licensed charitable organization which is the holder of a license for on-premises consumption under this chapter, nor (2) a manufacturer from acquiring any such premises if the liquor authority first consents thereto after determining, upon such proofs as it shall deem sufficient, that such premises is contiguous to the licensed premises of such manufacturer, and is reasonably necessary for the expansion of the facilities of such manufacturer. After any such acquisition, it shall be illegal for a manufacturer acquiring any such premises to sell or deliver alcoholic beverages manufactured by him to any licensee occupying such premises.

(b) Make, or cause to be made, any loan to any person engaged in the manufacture or sale of any alcoholic beverage at wholesale or retail.

(c) Make any gift or render any service of any kind whatsoever, directly or indirectly, to any person licensed under this chapter which in the judgment of the liquor authority may tend to influence such licensee to purchase the product of such manufacturer or wholesaler. The provisions of this paragraph shall not be construed to prevent a manufacturer or wholesaler from entertaining a licensee at lunch or dinner, or to prevent a manufacturer or wholesaler from participating in or supporting bona fide retailer association activities such as, but not limited to, associate memberships, dinners, conventions, trade shows, product tastings and product education where such participation is in reasonable amounts and does not reach proportions that indicate attempts to influence the purchase of products of contributing manufacturers and wholesalers by the members of such retailer associations.

(d) Enter into any contract with any retail licensee whereby such licensee agrees to confine his sales to alcoholic beverages manufactured or sold by one or more such manufacturers or wholesalers. Any such contract shall be void and subject the licenses of all parties concerned to revocation.

(e) The prohibitions and restrictions contained in paragraphs b, c and d above shall not apply to any contractual arrangements between a licensed manufacturer or wholesaler and a licensed retailer where such manufacturer or wholesaler has made a substantial investment, directly or through such retailer, in the construction, capitalization or furnishing of any exhibit, facility or installation in the area leased by the city of New York to New York World's Fair 1964-1965 Corporation, pursuant to chapter four hundred twenty-eight of the laws of nineteen hundred sixty, as amended, and such retailer is conducting his business as a part of such exhibit or installation or is responsible to such corporation for the construction, operation or maintenance of such exhibit, facility or installation. This modification to the prohibitions and restrictions contained in this paragraph shall continue until November first, nineteen hundred sixty-five.

2. Any lien, mortgage, or other interest or estate however, now held by a manufacturer or wholesaler on the real property of any licensee, which lien, mortgage, interest or estate was acquired on or before December thirty-first, nineteen hundred and thirty-two, shall not be included within the provisions of this section but the burden of establishing the time of the accrual of the interest comprehended by this subdivision shall be upon the person who claims to be entitled to the protection and exemption afforded hereby.

3. Any interest or estate mentioned in this section held by a manufacturer or wholesaler in an office building located in a city having a population of five hundred thousand or more and in which is located the licensed premises of such manufacturer or wholesaler shall not prohibit (1) the issuance of licenses pursuant to section sixty-four of this chapter for restaurant premises located in such building or (2) said manufacturer or wholesaler from being interested directly or indirectly in such restaurant premises, provided the building is not less than five stories in height, both the building and the interior of the restaurant premise have been granted landmark status in accordance with applicable state or local law and space within the building is also occupied by persons other than the manufacturer or wholesaler, and that the rental for the retail premises applied for shall be comparable to that for similar space in such building and similar buildings in the immediate neighborhood; and provided further that the provisions of this paragraph shall apply solely with respect to restaurant premises in a building located on a parcel of land wholly within the boundaries of the borough of Manhattan, city and county of New York, and bounded and described as follows: beginning at a corner formed by the intersection of the northerly side of East Fifty-second Street and the easterly side of Park Avenue; running northerly along the easterly side of Park Avenue, two hundred feet ten inches; thence easterly along the southerly side of East Fifty-third Street; three hundred two feet; thence southerly parallel with the easterly side of Park Avenue, one hundred feet five inches to the center line of the block; thence westerly along the center line of the block at right angles, seven feet; thence southerly parallel with the easterly side of Park Avenue, one hundred feet five inches to the northerly side of East Fifty-second Street; and thence westerly along the northerly side of East Fifty-second Street two hundred ninety-five feet to the corner of the point or place of beginning. The exemption herein provided shall apply to only one building and shall not be extended to any other building in which such manufacturer or wholesaler shall have any interest or estate.

4. (a) Notwithstanding any other provision of law to the contrary, the state liquor authority shall issue a license under section seventy-six-a of this chapter to the New York State Wine and Culinary Center, Inc. ("center") situated at the premises known as: all that certain plot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and being in the City of Canandaigua, County of Ontario and State of New York and being more particularly described as follows: Being at an iron stake located on the northerly line of Village Lot No. 9 where the same intersects the westerly line of South Main Street; thence south 19 degrees 30' east along the westerly street line of South Main Street a distance of 60 feet to an iron stake which is the point and place of beginning; thence (1) south 69 degrees 54' west a distance of 284.26 feet to an iron stake; thence (2) south 19 degrees 30' east a distance of 248 feet to an iron stake; thence (3) south 17 degrees 21' 10" west a distance of 120.05 feet to an iron stake; thence (4) south 81 degrees 52' 20" east a distance of 236.63 feet to an iron stake; thence (5) north 8 degrees 10' east a distance of 30 feet to an iron stake; thence (6) south 81 degrees 50' east a distance of 100 feet to an iron stake; thence (7) north 8 degrees 10' east a distance of 94.97 feet to an iron stake located on the westerly street line of South Main Street; thence (8) north 19 degrees 30' west along the westerly street line of South Main Street a distance of 392.52 feet to an iron stake which is the point and place of beginning.

(b) The center may, but shall not be required to, produce wine as a condition of such license.

(c) No person shall be disqualified from acting as a director, officer, or employee of, or purveyor to, the center by reason of such person holding a license under this law, or being affiliated with a licensee under this law as a shareholder, partner, officer, director, or employee.

(d) No person shall be disqualified from being a lender or lessor to the center, or a donor, patron, contributor or sponsor from time to time of the center through contributions in cash or in kind, on terms agreed with the board of directors of the center, by reason of such person holding a license under this law, or being affiliated with a licensee under this law as a shareholder, partner, officer, director, or employee. Such persons shall be entitled, regardless of their licensing status under this law, to obtain all the benefits generally approved by the board of directors of the center and offered to donors of similar amounts.

(e) Notwithstanding any other provision of law to the contrary, the center is expressly authorized to:

(i) sell New York state produced wines, beers and distilled spirits for both on and off premise consumption;

(ii) offer tastings on the premises of such products and charge the general public such amounts as it deems fit for such tastings. For purposes of this section, tastings may be conducted in a common tasting area on the premises; and

(iii) provide banquet and entertainment facilities for the general public for private parties in consideration of such fees as are established by the board of directors of the center from time to time, and to sell and serve at such events wines, malt beverages and distilled spirits selected by persons hiring the facilities.

5. (a) Notwithstanding any other provision of law to the contrary, the state liquor authority shall issue a license under section seventy-six-a of this chapter to the Finger Lakes Wine Center, Inc. ("center") situated at the premises known as:

All that tract or parcel of land situate in the City of Ithaca, County of Tompkins and State of New York, bounded and described as follows:

PARCEL A:

BEGINNING at a point at the intersection of the easterly street line of South Cayuga Street with the northerly street line of East Clinton Street;

thence North 02 degrees 05 minutes 21 seconds West along the easterly street line of South Cayuga Street a distance of 273.47 feet to a point;

thence North 87 degrees 29 minutes 52 seconds East a distance of 77.84 feet to a point;

thence South 02 degrees 30 minutes 08 seconds East a distance of 108.17 feet to a point;

thence North 87 degrees 29 minutes 52 seconds East a distance of 46.83 feet to a point;

thence South 02 degrees 30 minutes 08 seconds East a distance of 107.31 feet to a point;

thence North 87 degrees 29 minutes 52 seconds East a distance of 12.17 feet to a point;

thence South 02 degrees 30 minutes 08 seconds East a distance of 24.70 feet to a point;

thence South 87 degrees 29 minutes 52 seconds West a distance of 12.17 feet to a point;

thence South 02 degrees 30 minutes 08 seconds East a distance of 33.50 feet to a point in the northerly street line of East Clinton Street;

thence South 87 degrees 35 minutes 39 seconds West a distance of 126.65 feet to the point of beginning, containing 0.680 acres of land.

SUBJECT to the following:

Restrictive covenants running with the land, contained in a Deed from the Ithaca Urban Renewal Agency to the City of Ithaca dated July 13, 1976 and recorded in said Clerk's Office on July 13, 1977 in Liber 558 of Deeds at page 672.

Restrictive covenants running with the land, contained in a Deed from the Ithaca Urban Renewal Agency to the City of Ithaca dated July 13, 1977 and recorded in said Clerk's Office on July 13, 1977 in Liber 558 of Deeds at page 684.

A right of way reserved to the Grantor to enter upon lands contained within the boundary lines of Six Mile Creek to make excavations, remove gravel and other material from the creek bed, erect walls and embankments, etc., as granted by instrument of Salem Twist, et. al. dated August 8, 1906 and recorded in the Tompkins County Clerk's Office on January 31, 1907 in Liber 166 of Deeds at page 163.

Right of way for ingress and egress conveyed by instrument by and between the Ithaca Urban Renewal Agency and D.M. Abbot Investors Corporation dated May 17, 1967 and recorded in said Clerk's Office in Liber 469 of Deeds at page 25.

The provisions of Exhibit A to the Air Rights Lease related to CDP's access to the Premises for repairs and maintenance.

TOGETHER WITH:

1. A right of way for ingress and egress conveyed by instrument by and between D.M. Abbott Investors Corp. and the Ithaca Urban Renewal Agency dated November 24, 1967 and recorded in said Clerk's Office on January 21, 1969 in Liber 479 of Deeds at page 640; and

2. An easement in common with others over the premises shown as "Parcel B" on the below-referenced survey map for ingress from and egress to South Cayuga Street.

The above described premises are SHOWN AS "Parcel A" on a survey map entitled "Boundary Map Showing Property Bounded North by East Green Street, South by East Clinton Street, West by South Cayuga Street and Southeast by Six Mile Creek, Designated for a Proposed Project 'Cayuga Green at Six Mile Creek', City of Ithaca, Tompkins County, New York," dated November 20, 2003 and labeled as job number S02-530, prepared by T.G. Miller, P.C., Engineers and Surveyors, hereinafter referred to as "the Survey Map".

(b) The center may, but shall not be required to, produce wine as a condition of such license.

(c) No person shall be disqualified from acting as a director, officer, or employee of, or purveyor to, the center by reason of such person holding a license under this chapter, or being affiliated with a licensee under this chapter as a shareholder, partner, officer, director, or employee.

(d) No person shall be disqualified from being a lender or lessor to the center, or a donor, patron, contributor or sponsor from time to time of the center through contributions in cash or in kind, on terms agreed with the board of directors of the center, by reason of such person holding a license under this chapter, or being affiliated with a licensee under this chapter as a shareholder, partner, officer, director, or employee. Such persons shall be entitled, regardless of their licensing status under this chapter, to obtain all the benefits generally approved by the board of directors of the center and offered to donors of similar amounts.

(e) The center is expressly authorized to:

(i) charge the general public such amounts as it sees fit for the tasting of New York state wines sold on the premises;

(ii) provide banquet and entertainment facilities for the general public for private parties in consideration of such fees as are established by the board of directors of the center from time to time and to sell and serve at such events wines, malt beverages and distilled spirits selected by persons hiring the facilities; and

(iii) provide for wine related and other educational classes as deemed appropriate by the center, either alone or in conjunction with other entities that conduct educational classes, and charge the general public such amounts as it sees fit for the purpose of carrying out the provisions of this subparagraph.

6. Notwithstanding any other provision of law to the contrary, the state liquor authority may issue a license under subdivision two-c of section sixty-one of this chapter to the owner and/or operator of the parcels described in this paragraph. The legal descriptions for the three parcels so identified as the site are as follows:

PARCEL A

All that piece or parcel of property situate in the Village of Lake George, County of Warren, State of New York and being bounded and described as follows:

BEGINNING at a point at the intersection of the southwesterly boundary of Beach Road with the southeasterly boundary of lands now or formerly of Holly RAJ Inc., and running thence southeasterly along the said southwesterly boundary of Beach Road and the southwesterly boundary of lands now or formerly of the Village of Lake George the following (9) nine courses and distances: 1) South 47° 49' 51" East 49.20 feet to a point; 2) South 41° 08' 51" East 50.18 feet to a point; 3) South 34° 19' 51" East 20.62 feet to a point; 4) South 34° 19' 51" East 29.38 feet to a point; 5) South 28° 23' 51" East 54.00 feet to a point; 6) South 23° 28' 51" East 75.29 feet to a point; 7) South 25° 57' 51" East 130.22 feet to a point; 8) South 30° 43' 21" East 109.09 feet to a point; and 9) South 29° 21' 51" East 140.00 feet to a point in the northwesterly boundary of the premises conveyed by The Counties of Warren and Washington Industrial Development Agency to The Fort William Henry Corporation by deed dated May 18, 1998 and recorded in the Warren County Clerk's Office on May 28, 1998 in Liber 1066 of Deeds at Page 279; thence South 60° 37' 18" West along the said northwesterly boundary of the premises conveyed by The Counties of Warren and Washington Industrial Development Agency to The Fort William Henry Corporation 70.01 feet to a point; thence northwesterly along the northeasterly boundary of said premises conveyed by The Counties of Warren and Washington Industrial Development Agency to The Fort William Henry Corporation the following (5) five courses and distances: 1) North 29° 21' 51" West 139.17 feet to a point; 2) North 30° 43' 21" West 111.17 feet to a point; 3) North 25° 55' 51" West 130.20 feet to a point; 4) North 26° 32' 41" West 145.00 feet to a point; and 5) North 42° 42' 21" West 120.00 feet to a point in the first mentioned southeasterly boundary of lands now or formerly of Holly RAJ Inc.; thence North 51° 01' 09" East along the said southeasterly boundary of lands now or formerly of Holly RAJ Inc. 70.00 feet to the point of beginning, containing 1.062 acres of land, being the same more or less.

PARCEL B

All that piece or parcel of property situate in the Village of Lake George, County of Warren, State of New York and being bounded and described as follows:

BEGINNING at a point at the intersection of the easterly boundary of New York State Route 9N with the northerly boundary of lands now or formerly of Charles R. Wood Foundation, and running thence northerly along the said easterly boundary of New York State Route 9N the following four (4) courses and distances: 1) North 03°- 06'- 51" West 54.12 feet to a point; 2) North 00°- 54'- 09" East 281.77 feet to a point; 3) North 01°-45'- 09" East 59.83 feet to a point; and 4) North 02°- 47'- 35" West 51.87 feet to an iron pin in the southerly boundary of other lands now or formerly of Fort William Henry Corporation; thence easterly along the said southerly boundary of other lands now or formerly of Fort William Henry Corporation the following three (3) courses and distances: 1) North 88°- 22'- 09" East 475.96 feet to a point; 2) North 60°- 07'- 09" East 66.22 feet to a point; and 3) North 47°- 47'- 09" East 315.47 feet to an iron pipe in the easterly boundary of lands now or formerly of the Village of Lake George; thence southerly along the said easterly boundary of lands now or formerly of The Village of Lake George the following three (3) courses and distances: 1) South 32°- 08'- 51" East 148.00 feet to a point; 2) South 37°- 04'- 51" East 221.91 feet to a point; and 3) South 32°- 47'- 51" East 83.60 feet to a point in the northerly boundary of the aforementioned lands now or formerly of Charles R. Wood Foundation; thence westerly along the said northerly boundary of lands now or formerly of Charles R. Wood Foundation the following four (4) courses and distances: 1) South 55°- 39'- 09" West 188.00 feet to a square head bolt; 2) South 68°- 08'- 09" West 115.00 feet to a point; 3) South 81°- 37'-09" West 240.84 feet to a point; and 4) South 74°- 08'- 09" West 546.05 feet to the point of beginning, containing 8.558 acres of land, being the same more or less.

ALSO, ALL that certain piece or parcel of land situate lying and being in the Village of Lake George, County of Warren, State of New York, being more particularly described as follows:

COMMENCING at a point located on the westerly boundary of lands now or formerly of Warren County as described in Liber 281, Page 51, said point also being on the division line between lands now or formerly of Warren County (Liber 4390 Page 154) on the south and lands now or formerly of Fort William Henry Corp. (Liber 497 Page 222) on the north; thence along said division line South 40°27'30" West, 188.00 feet to the Point of Beginning; thence through said lands of Warren County the following three (3) courses and distances: 1) South 33°45'28" West, 74.95 feet to a point, 2) South 59°52'14" West, 108.57 feet to a point, and 3) North 75°07'46" West, 41.87 feet to a point on the division line between said lands of Warren County on the south and lands now or formerly of Fort William Henry Corp. (Liber 497 Page 222) on the north; thence along said division line North 66°25'30" East, 91.92 feet to a point; thence North 52°56'30" East, 115.00 feet to the point or place of beginning.

EXCEPTING AND RESERVING THEREFROM, ALL that certain piece or parcel of land situate lying and being in the Village of Lake George, County of Warren, State of New York, being more particularly described as follows:

BEGINNING at a point located on the westerly boundary of lands now or formerly of Warren County as described in Liber 281, Page 51, said point also being on the division line between lands now or formerly of Warren County (Liber 4390 Page 154) on the south and lands now or formerly of Fort William Henry Corp. (Liber 497 Page 222) on the north; thence along said division line South 40°27'30" West, 188.00 feet to a point; thence through said lands now or formerly of Fort William Henry Corp. North 33°45'28" East, 102.84 feet to a point; thence North 40°27'30" East, 85.36 feet to a point on the aforementioned westerly boundary of lands now or formerly of Warren County (Liber 281, Page 51); thence along said westerly boundary South 51°54'30" East, 12.01 feet to the point or place of beginning.

PARCEL C

All that piece or parcel of property situate in the Village of Lake George, County of Warren, State of New York and being bounded and described as follows:

BEGINNING at an iron pin at the intersection of the easterly boundary of New York State Route 9N with the northerly boundary of other lands now or formerly of Fort William Henry Corporation; said pin being located the following four (4) courses and distances northerly from the intersection of the easterly boundary of New York State Route 9N with the northerly boundary of lands now or formerly of Charles R. Wood Foundation: 1) North 03°- 06'- 51" West 54.12 feet; 2) North 00°- 54'- 09" East 281.77 feet; 3) North 01°- 45'- 09" East 59.83 feet; and 4) North 02°- 47'- 35" West 51.87 feet, and running thence from said point of beginning northerly along the said easterly boundary of New York State Route 9N the following seven (7) courses and distances: 1) North 03°- 29'-09" East 105.00 feet to a point; 2) North 09°- 11'- 09" East 60.10 feet to a point; 3) North 05°- 41'- 09" East 161.06 feet to a point; 4) North 09°- 28'-34" East 124.23 feet to an iron pin; 5) North 14°- 08'- 27" East 150.26 feet to a square monument; 6) North 22°- 36'- 14" East 111.15 feet to a point; and 7) North 17°- 47'- 09" East 91.79 feet to an iron pipe in the southerly boundary of lands now or formerly of Adirondack Entertainment and Recreation, Inc.; thence South 59°- 07'- 51" East along the said southerly boundary of lands now or formerly of Adirondack Entertainment and Recreation, Inc. 40.70 feet to a point; thence North 51°- 01'- 09" East along the southeasterly boundary of said lands now or formerly of Adirondack Entertainment and Recreation, Inc. 167.30 feet to a point in the southwesterly boundary of lands now or formerly of The Adirondack Lakeview Corporation; thence southeasterly along the said southwesterly boundary of lands now or formerly of The Adirondack Lakeview Corporation the following five (5) courses and distances: 1) South 42°- 42'- 21" East 120.00 feet to a point; 2) South 26°- 32'- 41" East 145.00 feet to a point; 3) South 25°-55'- 51" East 130.20 feet to a point; 4) South 30°- 43'- 21" East 111.17 feet to a point; and 5) South 29°- 21'- 51" East 139.17 feet to a point; thence North 60°- 37'- 18" East along the southeasterly boundary of said lands now or formerly of The Adirondack Lakeview Corporation 70.01 feet to a point in the westerly boundary of lands now or formerly of the Village of Lake George; thence southerly along the said westerly boundary of lands now or formerly of The Village of Lake George the following two (2) courses and distances: 1) South 29°- 21'- 51" East 32.24 feet to a point; and 2) South 30°- 27'- 51" East 73.00 feet to an iron pipe in the northerly boundary of other lands now or formerly of Fort William Henry Corporation; thence westerly along the said northerly boundary of other lands now or formerly of Fort William Henry Corporation the following three (3) courses and distances: 1) South 47°- 47'- 09" West 315.47 feet to a point; 2) South 60°- 07'- 09" West 66.22 feet to a point; and 3) South 88°- 22'- 09" West 475.96 feet to the point of beginning, containing 9.398 acres of land, being the same more or less.

7. Notwithstanding any other provision of law to the contrary, the state liquor authority may issue a license under paragraph (b) of subdivision five of section sixty-four-c of this chapter to the Culinary Institute of America, the owner and operator of the parcels described in this subdivision, notwithstanding that such beer brewed on its premises shall be sold to restaurant licensees on its premises by said Culinary Institute of America directly and not through a New York state licensed beer wholesaler. The legal descriptions for the parcels identified as the site are as follows:

SCHEDULE A

ALL that certain tract, lot and parcel of land lying and being in the Town of Hyde Park, County of Dutchess and State of New York, being more particularly described as follows:

BEGINNING at a point on the easterly side of Albany Post Road (NYS Route 9), said point being the southwesterly corner of the herein described premises and the northwesterly corner of lands now or formerly of Traver; running thence along the said easterly side of Albany Post Road the following four (4) courses and distances: North 03° 15' 30" East 68.91 feet, North 09° 35' 20" East 31.09 feet, North 06° 53' 00" East 148.62 feet, and North 12° 25' 00" East 62.03 feet to the corner formed by the intersection of the said easterly side of Albany Post Road and the Southerly side of West Dorsey Lane; running thence along the said southerly side of West Dorsey Lane North 38° 26' 00" East 25.02 feet, North 63° 13' 00" East 37.83 feet, and North 67° 25' 00" East 121.38 feet to the northwest corner of lands now or formerly of Firneiss; running thence along the westerly and southerly line of lands now or formerly of Firneiss, South 03° 16' 59" East 179.57 feet and South 79° 13' 59" East 121.73 feet to lands now or formerly of Maidman; running thence along the westerly line of lands now or formerly of Maidman South 28° 34' 00" West 105.08 feet, South 32° 18' 00", East 12.15 feet, and South 35° 55' 00" West 193.04 feet to lands now or formerly of Traver; running thence along lands now or formerly of Traver North 68° 00' 00" West 188.12 feet to the said easterly side of Albany Post Road, the point or place of beginning.

EXCEPTING AND RESERVING THEREFROM:

ALL that piece or parcel of property hereinafter designated as Parcel No. 72, being a portion of Section 6063-02, Parcel 987506, as shown on the Official Tax Map, situate in the Town of Hyde Park, County of Dutchess, State of New York as shown on the accompanying map and described as follows:

PARCEL NO. 72

BEGINNING at a point on the southeasterly boundary of the existing West Dorsey Lane at the intersection of the said boundary with the division line between the property of Herbert Redl (reputed owner) on the west and the property of Michael Firneiss and Margaretha Firneiss (reputed owner) on the east, said point being 160+ feet distant easterly, measured at right angles, from station H2654-74+ of the hereinafter described survey baseline for the reconstruction of the Poughkeepsie-Hyde Park State Highway No. 453; thence southerly along said division line 59+ feet to a point 168+ feet distant easterly, measured at right angles, from station H265+16+ of said baseline; thence through the property of Herbert Redl (reputed owner) the following two (2) courses and distances: (1) South 74° 03'-27" West 68+ feet to a point 101.00 feet distant easterly, measured at right angles, from station H265+08.00 of said baseline; and (2) North 30° 39' 40" West, 32+ feet to a point on the southerly boundary of said existing West Dorsey Lane, the last mentioned point being 86± feet distant easterly, measured at right angles, from station H265+37+ of said baseline; thence northeasterly along the last mentioned boundary of said existing West Dorsey Lane, 83+ feet to the point of beginning; being 3,327 square feet or 0.076 acre more or less.

The above mentioned survey baseline is a portion of the 1988 survey baseline for the reconstruction of the Poughkeepsie-Hyde Park, State Highway No. 453 as shown on a map and plan on file in the office of the State Department of Transportation and described as follows:

BEGINNING at a station H258+36.14; thence North 09° 19'45" West to station H267+62.73.

ALL bearings referred to TRUE NORTH at the 74' - 20' MERIDIAN OF WEST LONGITUDE.

SUBJECT to utility company agreements, easements, covenants, conditions and restrictions of record.

SUBJECT to the following restrictions, to run with the land in perpetuity and be enforceable at law or in equity by the party of the first part, its successors and assigns:

(i) the premises may not be used, in whole or in part, for any form of live entertainment including, but not limited to, bands or DJ's, at any time; provided however, this restriction shall automatically terminate five (5) years from the date of this deed; and

(ii) if the premises are used to serve any form of alcoholic beverage, the premises must be closed for business no later than 11:59 o'clock p.m. every day; provided, however, this restriction shall automatically terminate five (5) years from the date of this deed.

The party of the second part waives and releases any claim that said restrictions are unenforceable for any reason, including the allegation that such restrictions constitute a restraint upon alienation, are an unreasonable restriction or restraint on business or economic development, are a violation of any law, regulation or right, or that they are not for the benefit of adjoining lands, or are not part of a common scheme or plan, it being clearly understood and expressly agreed by the parties that these restrictions are for the benefit of the party of the first part's other businesses and properties, for the term set forth above both now and hereafter, and that the lack of such restrictions will damage and harm the grantor, its successors and assigns. Without all of these restrictions, the party of the first part would not sell the premises to the party of the second part. In any proceeding to enforce said restrictions or prevent the violation thereof, the party of the first part shall be entitled to judgment for its costs and reasonable attorney's fees.

The parties execute this deed to acknowledge the preceding restrictions.

The premises are not in an agricultural district and are entirely owned by the transferor.

This conveyance was unanimously approved by the board of directors of the grantor corporation and all of its shareholders. This statement is made pursuant to Section 909 of the Business Corporation Law.

SCHEDULE B

ALL that plot, piece or parcel of land situate and being in the Town of Hyde Park, County of Dutchess and State of New York, bounded and described as follows:

BEGINNING at a point on the westerly boundary of US Route 9, (AKA Albany Post Road), said point being the southeasterly corner of the herein described parcel and said point being the northeasterly corner of the lands now or formerly of St Andrews Chapel; thence along the division line between the herein described parcel and said lands now or formerly of St Andrews Chapel; N 75°47'50" W 14.13 feet, N 88°00'00" W 19.26 feet, S 89°03'40" W 71.81 feet, N 85°27'10" W 26.53 feet, N 78°46'10" W 19.94 feet, N 67°29'50" W 16.69 feet, N 59°35'20" W 19.23 feet, N 38°17'40" W 23.84 feet, N 24°05'30" W 19.00 feet, N 09°55'10" W 37.76 feet, N 14°28'00" W 46.56 feet, N 27°34'30" W 37.18 feet, N 41°31'30" W 33.65 feet, N 49°50'10" W 23.03 feet, N 53°39'00" W 32.91 feet, S 14°48'10" W 3.06 feet, S 44°29'40" W 7.00 feet, S 44°31'13" W 59.42 feet, S 49°07'20" 18.46 feet, S 71°48'50" W 21.08 feet, N 79°41'00" W 22.25 feet and 12°45'40" W 164.91 feet to a point on the northerly boundary of Marilyn C. Hoe as described in Liber 1859 of deeds at page 118; thence along the division line between the herein described parcel and said lands now or formerly of Hoe, N 77°14'20" W 144.93 feet, N 78°11'10" W 166.93 feet, N 77°46'10" W 113.88 feet, N 75°19'10° W 99.31 feet and N 76°27'50" W 255.82 feet to a point on the easterly bounds of the lands now or formerly of New York Central Lines LLC as described in deed document # 02-1999-5513; thence along the division line between the herein described parcel and said lands now or formerly of New York Central Lines LLC, N 07°10'10" E 386.40 feet, S 81°18'10" E 12.00 feet, N 08°41'50" E 600.00 feet, N 12°59'10" E 200.56 feet and N 08°41'50" E 151.13 feet to the point of curvature of a non-tangent curve to the right having a radius of 3010.00 feet; thence northeasterly along said curve an arc length of 240.05 feet, having a chord bearing N 10°57'40" E 239.98 feet to a point; thence N 76°46'30" W 10.00 feet, N 13°13'30" E 499.68 feet and N 02°20'30" E 132.97 feet to the point of curvature of a non-tangent curve to the left having a radius of 4077.00 feet; thence northeasterly along said curve an arc length of 249.92 feet, having a chord bearing N 11°02'44" E 249.88 feet to a point; thence N 25°43'50" E 134.21 feet, N 07°55'30" E 257.99 feet, N 07°21'10" W 285.52 feet, N 02°27'50" E 482.00 feet, N 47°10'10" W 26.25 feet, N 02°27'50" E 466.37 feet and N 87°32'10" W 20.00 feet to the point of curvature of a non-tangent curve to the left having a radius of 3165.00 feet; thence northwesterly along said curve an arc length of 293.54 feet, having a chord bearing N 00°11'31" W 293.43 feet to a point; thence N 01°22'30" E 110.01 feet to the point of curvature of a non-tangent curve to the left having a radius of 3175.00 feet; thence northwesterly along said curve an arc length of 141.96 feet, having a chord bearing N 06°06'27" W 141.95 feet to a point; thence along the division line between the herein described parcel and the lands now or formerly of the United States of America as described in deed document 402-2002-4850 and designated as Lot 1 as shown on Filed Map #10481, S 36°25'00" E 87.53 feet, S 57°59'40" E 52.51 feet, S 77°19'10" E 166.22 feet, S 77°55'50" E 100.43 feet, S 77°40'40" E 107.11 feet, N 35°39'40" E 233.03 feet, N 36°54'30" E 105.52 feet, N 69°23'50" E 179.67 feet, N 35°19'50" E 60.26 feet, N 60°24'40" E 155.25 feet, N 08°43'28" E 923.94 feet, S 77°31'22" E 34.05 feet, N 28°59'38" E 583.86 feet and S 77°26'02" E 436.02 feet to a point; thence along the division line between the herein described parcel and the lands now or formerly of Gardner and Donna Van Valkenburg as described in deed document #02-2001-10201 and also along the lands now or formerly of Edwin D. Beck as described in Liber 1697 of deeds at page 301, S 14°34'48" W 95.96 feet, N 75°25'12" W 10.00 feet, S 14°34'48" W 125.00 feet, S 75°25'12" E 10.00 feet, S 14°34'48" W 325.00 feet and S 75°25'12" E 203.05 feet to a point on the westerly bounds of U.S. Route 9; thence along the westerly bounds of U.S. Route 9, S 14°12'43" W 366.41 feet, N 75°47'17" W 3.21 feet, S 16°51'36" W 357.10 feet, S 16°51'37" W 264.56 feet, S 17°21'41" W 200.79 feet, S 06°47'36" W 236.91 feet, S 03°54'03" E 113.84 feet, S 11°33'18" W 168.19 feet, S 11°33'18" W 144.66 feet, S 24°42'50" W 210.43 feet, S 14°35'17" W 42.95 feet, S 15°01'19" W 27.66 feet, S 11°16'33" E. 114.76 feet, S 11°22'40" W 1485.99 feet, S 02°37'22" W 92.32 feet, S 07°24'10" W 114.00 feet, S 11°34'59" W 200.60 feet, S 06°37'42" W 438.02 feet, S 09°11'00" W 460.65 feet, S 13°21'53" W 180.57 feet, S 18°59'07" W 45.72 feet, S 21°30'45" W 19.23 feet, S 10°46'21" W 148.66 feet, S 16°10'46" W 157.35 feet, S 09°41'50" W 135.29 feet, and S 16°37'07" W 229.64 feet to the point or place of beginning.

CONTAINING 171.33 ACRES OF LAND MORE OR LESS.

EXCEPTING and reserving all that plot, piece or parcel of land situate and being in the Town of Hyde Park, County of Dutchess and State of New York, known as St. Andrews Cemetery, bounded and described as follows:

BEGINNING at the southeasterly corner of the herein described parcel, said point being located N 12°20'30" E 32.21 feet from the southwesterly corner of the lands of the Culinary Institute of America as described in Liber 1666 of deeds at page 607, thence along the division line between the herein described parcel and said lands of the Culinary Institute of America, N 77°39'30" W 331.51 feet, N 12°20'30" E 373.20 feet, S 77°39'30" E 331.51 feet and S 12°20'30" W 373.20 feet to the point or place of beginning.

CONTAINING 2.84 ACRES OF LAND MORE OR LESS.

8. (a) Notwithstanding any other provision of law to the contrary, the state liquor authority shall issue a license under section seventy-six-a of this chapter to the Concord Grape Belt Heritage Association Inc. Grape Discovery Center ("center") situated at the premises known as: all that certain plot, piece or parcel of land, with the buildings and improvements thereon erected, situated, lying and being in the Town of Westfield, County of Chautauqua and State of New York being parcels 209.00-2-13 and 209.00-2-14 and being more particularly described as follows:

PARCEL A

All that tract or parcel of land, situate in the Town of Westfield, County of Chautauqua and State of New York, being part of Lot 13, Town 4 and Range 14 of the Holland Land Company's Survey and further bounded and described as follows:

Beginning at a set "MAG" nail on the south bounds of U.S. Route 20 also know as Main Road, also known as the Buffalo and Erie Road, said "MAG" nail being N 60 degrees 17' 18" E, 264.87 feet as measured along the south bounds of U.S. Route 20, from the northwest corner of premises described in deed from David S. Neill to Sam F. Nixon, dated January 30, 1916, and recorded in the Chautauqua County Clerk's Office in Liber 421 of Deeds at page 165; thence N 60 degrees 17' 18" E, along the south bounds of U.S. Route 20, a distance of 195.88 feet to a set "MAG" nail in asphalt; thence N 64 degrees 0' 0" E, and still along the south bounds of U.S. Route 20, a distance 70 feet to a set "MAG" nail in asphalt; thence S 1 degree 55' 0" W, 250 feet to an existing iron pin at the northwest corner of lands of Joanne W. Nixon, as described in a deed recorded in the Chautauqua County Clerk's Office in Liber 2182 of Deeds at page 196; thence continuing along the same course, S 1 degree 55' 0" W along the west line of lands of said Nixon, 78.8 feet to an existing iron stake at the northeast corner of lands of Joanne W. Nixon as described in a deed recorded in the Chautauqua County Clerk's Office in Liber 2418 of Deeds at page 341; thence S 62 degrees 58' 7" W, along the north line of lands of said Nixon, 173.3 feet to a point at the southeast corner of lands of Ed R. Burnside as described in a deed recorded in the Chautauqua County Clerk's Office in Liber 2639 of Deeds at page 336; thence N 13 degrees 36' 25" W, along the east line of lands of said Burnside, 287.68 feet to the point or place of beginning.

PARCEL B

Also all that tract or parcel of land, situate in the Town of Westfield, County of Chautauqua and State of New York, being part of Lot No. 13, Township 4 and Range 14 of the Holland Land Company's Survey and further bounded and described as follows:

Commencing at the northwest corner of premises described in deed from David S. Neill to Sam F. Nixon, dated January 30, 1916, and recorded in the Chautauqua County Clerk's Office in Liber 421 of Deeds at page 165; thence N 60 degrees 17' 18" E. along the south bounds of U.S. Route 20, also known as Main Road, also known as the Buffalo and Erie Road, 460.76 feet to a set "MAG" nail in asphalt; thence N 64 degrees 0' 0" E, and still along the south bounds of U.S. Route 20, a distance of 70 feet to a set "MAG" nail in asphalt at the point of beginning of the parcel hereinafter described; thence N 64 degrees 0' 0" E, along the south bounds of U.S. Route 20, a distance of 200 feet to a set "MAG" nail in asphalt at the northwest corner of lands of Joanne W. Nixon as described in a deed recorded in the Chautauqua County Clerk's Office in Liber 2182 of Deeds at page 196; thence S 1 degree 55' 0" W, along the west line of lands of said Nixon, 250 feet to a point; thence S 64 degrees 0' 0" W, along the north line of lands of said Nixon 200 feet to an existing iron pin in the northwest corner of lands of said Nixon; thence N 1 degree 55' 0" E, 250 feet to the point or place of beginning.

Subject to all easements, rights-of-way, and leases of record which may validly affect said premises.

(b) The center may, but shall not be required to, produce wine as a condition of such license.

(c) No person shall be disqualified from acting as a director, officer, or employee of, or purveyor to, the center by reason of such person holding a license under this chapter, or being affiliated with a licensee under this chapter as a shareholder, partner, officer, director, or employee.

(d) No person shall be disqualified from being a lender or lessor to the center, or a donor, patron, contributor or sponsor from time to time of the center through contributions in cash or in kind, on terms agreed with the board of directors of the center, by reason of such person holding a license under this chapter, or being affiliated with a licensee under this chapter as a shareholder, partner, officer, director, or employee. Such persons shall be entitled, regardless of their licensing status under this chapter, to obtain all the benefits generally approved by the board of directors of the center and offered to donors of similar amounts.

(e) Notwithstanding any other provision of law to the contrary, the center is expressly authorized to:

(i) sell New York state produced wines, beers and distilled spirits for both on and off premise consumption;

(ii) offer tastings on the premises of such products and charge the general public such amounts as it deems fit for such tastings. For purposes of this section, tastings may be conducted in a common tasting area on the premises; and

(iii) provide banquet and entertainment facilities for the general public for private parties in consideration of such fees as are established by the board of directors of the center from time to time, and to sell and serve at such events wines, malt beverages and distilled spirits selected by persons hiring the facilities.



101-AA - Terms of sale.

101-aa. Terms of sale. 1. As used in this section:

a. "Credit period" means a period beginning on the date alcoholic beverages are delivered and ending thirty days thereafter.

b. "payment period" means the period beginning on the date alcoholic beverages are delivered and ending on the thirtieth day following the date on which alcoholic beverages are delivered.

c. "Final payment date" means the last day of a payment period.

d. "Notification date" means, notwithstanding section twenty-five of the general construction law, for deliveries on:

(i) Monday, the Monday immediately following a final payment date;

(ii) Tuesday, the Tuesday immediately following the final payment date;

(iii) Wednesday, the Wednesday immediately following the final payment date;

(iv) Thursday, the Thursday immediately following the final payment date;

(v) Friday, the Friday immediately following the final payment date.

e. "Retail licensee" means a person licensed to sell liquor and/or wine at retail for on-premise consumption or for off-premise consumption (including a person holding a permit granted by the authority pursuant to subdivision six of section sixty-four of this chapter).

f. "Cash" means and includes currency and coin of the United States of America, certified check, money order, electronic funds transfer, bank officer's check or draft, or a check drawn on the account of the retail licensee payable to the manufacturer or wholesaler and dated no later than the date of delivery of the alcoholic beverages and which is honored upon presentment for payment, provided, however, that if any check or other instrument described herein tendered by a retail licensee on the delinquent list is not honored upon presentment for payment, the license of such retail licensee may be suspended for not more than fifteen days for the first offense, and not more than sixty days for a subsequent offense, which penalty shall be in addition to the penalty provided for by the provisions of subdivision six of this section, and provided further, that nothing herein contained shall require a manufacturer or wholesaler to accept a check tendered by or drawn on the account of a retail licensee on the delinquent list unless the same has been certified.

2. No manufacturer or wholesaler licensed under this chapter shall sell or deliver any liquor or wine to any retail licensee except as provided for in this section:

(a) for cash to be paid at the time of delivery; or

(b) on terms requiring payment by such retail licensee for such alcoholic beverages on or before the final payment date of the credit period for which delivery is made.

3. Each such manufacturer and wholesaler is hereby required, on or before the respective notification dates for each retail license, to give written notice of default, by first class mail, to all such licensees therein who have failed to make payment to him or her on or before their final payment date for alcoholic beverages sold or delivered to them during a credit period ending on their final payment date. No retail licensee shall be placed in default if the wholesaler has issued an account credit to the licensee, which after application to all debts owed by the retail licensee, is equal to or greater than the amount of the default. Any such retail licensee receiving such notice shall not thereafter purchase alcoholic beverages except for cash until such time as the authority determines that his or her name shall not be published on the delinquent list as provided in subdivision four of this section, or until such time as the authority permits sales or deliveries to him or her as provided in subdivision five of this section. Each such manufacturer and wholesaler is hereby required to file with the authority, on or before each notification date, copies of the notices sent by him or her to all delinquent retail licensees as required in this subdivision, and in addition, if the authority shall so require, a written list setting forth the names and addresses of all such delinquent licensees. The authority, in its discretion, may extend for a period not exceeding three days the date for giving written notice of default to delinquent retail licensees and extend for three days the date for filing with the authority the copies of notices sent to such licensees and/or the written list of delinquent retail licensees as required in this subdivision. The authority, in its discretion, may limit the documents to be filed to those relating to licensees who are to be added or deleted from the default list and direct that the manufacturer or wholesaler maintain copies of all other documents required under this section for future inspection by the authority. The authority shall, as soon as practicable after each notification date, compile and publish and furnish each manufacturer and wholesaler licensed under this chapter a list, to be designated the delinquent list containing the names and addresses of all retail licensees who have been reported by manufacturers and wholesalers pursuant to the provisions of this section or section one hundred one-aaa of this article as having failed to make payment as required by this section for alcoholic beverages sold or delivered to them, and no such manufacturer or wholesaler, on or after the fifth day after the receipt of such delinquent list, shall knowingly, wilfully or intentionally sell or deliver any alcoholic beverages to any such licensee whose name appears on such list, except for cash, until such time as the name of such licensee is removed therefrom, except as hereinafter permitted. The receipt of a delinquent list by a manufacturer or wholesaler shall constitute knowledge of the names of the retail licensees who have failed to make payment for alcoholic beverages as required by this section. The failure of any manufacturer or wholesaler to comply with the foregoing provisions of this section may, at the discretion of the authority, subject the license of such manufacturer or wholesaler to suspension for not more than five days for the first offense, and not more than thirty days for a subsequent offense. The authority may publish the delinquent list on its website; provided, however, that full access shall be restricted to those manufacturers and wholesalers licensed under this chapter and access to their specific status shall be provided to retailers licensed under this chapter. Such publication shall be considered receipt thereof by all manufacturers and wholesalers.

4. In the event that any dispute shall exist between any manufacturer or wholesaler and a retail licensee to whom he shall have sold alcoholic beverages, either as to the fact of payment or as to the amount due for such alcoholic beverages or as to the quantity of the alcoholic beverages sold or delivered, which dispute cannot be adjusted between them, the authority is hereby authorized to receive statements from each of the parties to such dispute as to the facts and circumstances thereof and to determine whether or not such retail licensee's name should be published on the appropriate delinquent list.

5. The authority in the case of a retail licensee who has actually made payment for alcoholic beverages, or on good cause shown to it, may permit sales or deliveries to any retail licensee who has received notice of default or who is named on any delinquent list, on terms other than for cash, but within the limitations of this section, prior to the publication of the next appropriate delinquent list.

6. The license of any retail licensee who purchases or accepts delivery of alcoholic beverages on any terms, other than as provided in this section, may be suspended for not more than five days for the first offense and not more than thirty days for a subsequent offense. The failure of any such retail licensee to pay any amount in default before the expiration of the period of suspension shall be deemed and punishable as a subsequent offense until paid. In addition, the authority may require any such retail licensee, after default in making payment in accordance with the provisions of this section to make payment in cash for alcoholic beverages subsequently delivered.

7. a. All retail licensees who fail to pay manufacturers or wholesalers for alcoholic beverages sold or delivered to such retail licensees by such manufacturers or wholesalers subsequent to the effective date of this section, shall liquidate and pay such unpaid balances to such manufacturers or wholesalers in equal monthly installments over a period of three months from the date upon which such unpaid balances become due. The authority, shall not, however, because of such an indebtedness or failure to pay such refuse to renew the license of any such licensee.

b. All retail licensees shall, on or before October tenth, nineteen hundred sixty-five, make payment in full to manufacturers and wholesalers of all unpaid balances for alcoholic beverages sold and delivered to such licensees during the month of September, nineteen hundred sixty-five. All retail licensees in groups two, three, four and one shall, on or before November tenth, nineteen hundred sixty-five, make payment in full to manufacturers and wholesalers of all unpaid balances for alcoholic beverages sold and delivered between October first and October seventh, fourteenth, twenty-first and thirty-first, nineteen hundred sixty-five, respectively. The authority may impose any penalty or condition otherwise authorized by this section in the case of any such retail licensee who fails or refuses to liquidate and pay unpaid balance becoming due under this subdivision.

8. Nothing herein contained shall be construed to require any manufacturer or wholesaler to extend credit to any retail licensee nor to restrain any manufacturer or wholesaler from seeking to enforce by legal action or otherwise, payment of any sum or sums of money due or alleged to be due to any such manufacturer or wholesaler for alcoholic beverages sold or delivered to any such retail licensee.

9. The state liquor authority is hereby authorized to do such acts, prescribe such forms and make such rules, regulations and orders as it may deem necessary or proper fully to effectuate the provisions of this section, including but not limited to the changing of any date on which any act or function pursuant to this section is to be performed by any licensee or by the liquor authority.

10. For the purpose of raising the moneys necessary to defray the expenses incurred in the administration of this section, on or before the tenth day after this section becomes a law, there shall be paid to the liquor authority by each manufacturer and wholesaler licensed under this chapter to sell to retailers liquor and/or wines or beer, a sum equivalent to ten per centum of the annual license fee prescribed by this chapter for each such licensee. A like sum shall be paid by each person hereafter applying for any such license or the renewal of any such license, and such sum shall accompany the application and the license fee prescribed by this chapter for such license or renewal, as the case may be.



101-AAA - Terms of sale; beer or wine products.

101-aaa. Terms of sale; beer or wine products. 1. As used in this section:

a. "Credit period" means the following:

(1) A period beginning on Thursday, January first, two thousand four and ending on Sunday, January eighteenth, two thousand four; and

(2) A period beginning on the first Monday succeeding the concluding day of each prior period and ending on the second succeeding Sunday thereafter.

b. "Payment period" means the period ending on the twelfth day immediately following the last day of any credit period.

c. "Final payment date" means the last day of a payment period.

d. "Delinquent notice date" means the third business day immediately following a final payment date.

e. "Notification date" means the day immediately following a delinquent notice date.

f. "Retail licensee" means a person licensed pursuant to this chapter who purchases beer and/or wine products for resale for on or off premises consumption, except a person licensed to sell liquor and/or wine for off premises consumption.

g. "Cash" means and includes currency and coin of the United States of America, certified check, money order, electronic funds transfer, bank officer's check or draft, or a check drawn on the account of the retail licensee payable to the manufacturer or wholesaler and dated no later than the date of delivery of the alcoholic beverages and which is honored upon presentment for payment; provided, however, that if any check or other instrument described in this paragraph tendered by a retail licensee on the delinquent list is not honored upon presentment for payment, the license of such retail licensee may be suspended for not more than fifteen days for the first offense, and not more than sixty days for a subsequent offense, which penalty shall be in addition to the penalty provided for by the provisions of subdivision six of this section, and provided further, that nothing in this section shall require a manufacturer or wholesaler to accept a check tendered by or drawn on the account of a retail licensee on the delinquent list unless the same has been certified.

2. No manufacturer or wholesaler licensed under this chapter shall sell or deliver any beer, cider or wine products to any retail licensee except as provided for in this section:

(a) for cash to be paid at the time of delivery; or

(b) on terms requiring payment by such retail licensee for such beer, cider, or wine products on or before the final payment date of any credit period within which delivery is made.

Provided, however, that the sale of wine products or cider to a retail licensee by a wholesaler licensed under section fifty-eight, sixty-two, or seventy-eight of this chapter, or a licensed manufacturer of liquor or wine or a cider producer's license, shall be governed by the provisions of section one hundred-one-aa of this article.

3. Each such manufacturer and wholesaler shall, on or before the respective delinquent notice date, give written notice of default, by first class mail, to all such licensees who have failed to make payment to the manufacturer or wholesaler on or before their final payment date for beer or wine products sold or delivered to such licensees during the previous credit period. Any such retail licensee receiving such notice shall not thereafter purchase beer or wine products except for cash until such time as the authority determines that its name shall not be published on the delinquent list as provided in this subdivision, or until such time as the authority permits sales or deliveries to such licensee as provided in subdivision five of this section. Each such manufacturer and wholesaler shall file with the authority, on or before each notification date, copies of the notices sent by it to all delinquent retail licensees, and in addition, if the authority shall so require, a written list setting forth the names and addresses of all such delinquent licensees. The authority, in its discretion, may extend for a period not exceeding three days the date for giving written notice of default to delinquent retail licensees and extend for three days the date for filing with the authority the copies of notices sent to such licensees and/or the written list of delinquent retail licensees. The authority shall, as soon as practicable after each notification date, compile, publish, and furnish each manufacturer and wholesaler licensed under this chapter a delinquent list containing the names and addresses of all retail licensees who have been reported by manufacturers and wholesalers pursuant to the provisions of this section or section one hundred one-aa of this article as having failed to make payment as required by this section or section one hundred one-aa of this article for beer or wine products sold or delivered to them, and no such manufacturer or wholesaler, on or after the fifth day after the receipt of such delinquent list, shall knowingly, wilfully or intentionally sell or deliver any beer or wine products to any such licensee whose name appears on such list, except for cash, until such time as the name of such licensee is removed therefrom, except as otherwise permitted by this section. The receipt of a delinquent list by a manufacturer or wholesaler shall constitute knowledge of the names of the retail licensees who have failed to make payment for beer or wine products as required by this section. The failure of any manufacturer or wholesaler to comply with the provisions of this section may, at the discretion of the authority, subject the license of such manufacturer or wholesaler to suspension for not more than five days for the first offense, and not more than thirty days for a subsequent offense. The authority may publish the delinquent list on its website; provided, however, that access shall be restricted to those manufacturers and wholesalers licensed under this chapter. Such publication shall be considered receipt thereof by all manufacturers and wholesalers.

4. In the event that any dispute shall exist between any manufacturer or wholesaler and a retail licensee to whom such manufacturer or wholesaler shall have sold beer or wine products, either as to the fact of payment or as to the amount due for such beer or wine products or as to the quantity of the beer or wine products sold or delivered, which dispute cannot be adjusted between them, the authority is authorized to receive statements from each of the parties to such dispute as to the facts and circumstances thereof and to determine whether or not such retail licensee's name should be published on the delinquent list.

5. The authority in the case of a retail licensee who has actually made payment for beer or wine products, or on good cause shown to it, may permit sales or deliveries to any retial licensee who has received notice of default or who is named on any delinquent list, on terms other than for cash, but within the limitations of this section, prior to the publication of the next delinquent list.

6. The license of any retail licensee who purchases or accepts delivery of beer or wine products on any terms, other than as provided in this section, may be suspended for not more than five days for the first offense and not more than thirty days for a subsequent offense. The failure of any such retail licensee to pay any amount in default before the expiration of the period of suspension shall be deemed and punishable as a subsequent offense until paid. In addition, the authority may require any such retail licensee, after default in making payment in accordance with the provisions of this section to make payment in cash for beer or wine products subsequently delivered.

7. Nothing contained in this section shall be construed to require any manufacturer or wholesaler to extend credit to any retail licensee nor to restrain any manufacturer or wholesaler from seeking to enforce by legal action or otherwise, payment of any sum or sums of money due or alleged to be due to any such manufacturer or wholesaler for beer or wine products sold or delivered to any such retail licensee.

8. There shall be paid to the liquor authority by each person applying after the effective date of this section for any license to sell beer or wine products to retailers or upon the renewal of such license, a sum equivalent to ten per centum of the annual license fee prescribed by this chapter for each such licensee. Such moneys shall be used by the authority to defray the expenses incurred in the administration of this section.

9. Notwithstanding the law in effect at the time of the sale, the final payment date for beer and/or wine products sold prior to the effective date of this section for which payment has not been made shall be the first final payment date as determined by the provisions of this section.



101-B - Unlawful discriminations prohibited; filing of schedules; schedule listing fund.

101-b. Unlawful discriminations prohibited; filing of schedules; schedule listing fund. 1. It is the declared policy of the state that it is necessary to regulate and control the manufacture, sale, and distribution within the state of alcoholic beverages for the purpose of fostering and promoting temperance in their consumption and respect for and obedience to the law. In order to eliminate the undue stimulation of sales of alcoholic beverages and the practice of manufacturers and wholesalers in granting discounts, rebates, allowances, free goods, and other inducements to selected licensees, which contribute to a disorderly distribution of alcoholic beverages, and which are detrimental to the proper regulation of the liquor industry and contrary to the interests of temperance, it is hereby further declared as the policy of the state that the sale of alcoholic beverages should be subjected to certain restrictions, prohibitions and regulations. The necessity for the enactment of the provisions of this section is, therefore, declared as a matter of legislative determination.

2. It shall be unlawful for any person who sells liquors or wines to wholesalers or retailers

(a) to discriminate, directly or indirectly, in price, in discounts for time of payment or in discounts on quantity of merchandise sold, between one wholesaler and another wholesaler, or between one retailer and another retailer purchasing liquor or wine bearing the same brand or trade name and of like age and quality; (b) to grant, directly or indirectly, any discount, rebate, free goods, allowance or other inducement of any kind whatsoever, except a discount or discounts for quantity of liquor or for quantity of wine and a discount not in excess of one per centum for payment on or before ten days from date of shipment.

3. (a) No brand of liquor or wine shall be sold to or purchased by a wholesaler, irrespective of the place of sale or delivery, unless a schedule, as provided by this section, is transmitted to and received by the liquor authority, and is then in effect. Such schedule shall be transmitted to the authority in such form, manner, medium and format as the authority may direct; shall be deemed duly verified by the person submitting such schedule upon its transmission to the authority; and shall contain, with respect to each item, the exact brand or trade name, capacity of package, nature of contents, age and proof where stated on the label, the number of bottles contained in each case, the bottle and case price to wholesalers, the net bottle and case price paid by the seller, which prices, in each instance, shall be individual for each item and not in "combination" with any other item, the discounts for quantity, if any, and the discounts for time of payment, if any. Such brand of liquor or wine shall not be sold to wholesalers except at the price and discounts then in effect unless prior written permission of the authority is granted for good cause shown and for reasons not inconsistent with the purpose of this chapter. Such schedule shall be transmitted by (1) the owner of such brand, or (2) a wholesaler selling such brand and who is designated as agent for the purpose of filing such schedule if the owner of the brand is not licensed by the authority, or (3) with the approval of the authority, by a wholesaler, in the event that the owner of the brand is unable to transmit a schedule or designate an agent for such purpose. As used in this subdivision the term "item" shall be deemed to include a sealed, pre-wrapped package consisting of a sealed container of liquor, wine or wine product and other merchandise reasonably used in connection with the preparation, storage or service of liquor, wine or wine products provided that such other merchandise shall not be potable or edible.

(b) No brand of liquor or wine shall be sold to or purchased by a retailer unless a schedule, as provided by this section, is transmitted to and received by the liquor authority, and is then in effect. Such schedule shall be transmitted to the authority in such form, manner, medium and format as the authority may direct; shall be deemed duly verified by the person submitting such schedule upon its transmission to the authority; and shall contain, with respect to each item, the exact brand or trade name, capacity of package, nature of contents, age and proof where stated on the label, the number of bottles contained in each case, the bottle and case price to retailers, the net bottle and case price paid by the seller, which prices, in each instance, shall be individual for each item and not in "combination" with any other item, the discounts for quantity, if any, and the discounts for time of payment, if any. Such brand of liquor or wine shall not be sold to retailers except at the price and discounts then in effect unless prior written permission of the authority is granted for good cause shown and for reasons not inconsistent with the purpose of this chapter. Such schedule shall be transmitted by each manufacturer selling such brand to retailers and by each wholesaler selling such brand to retailers.

(c) Provided however, nothing contained in this section shall require any manufacturer or wholesaler to list in any schedule to be filed pursuant to this section any item offered for sale to a retailer under a brand which is owned exclusively by one retailer and sold at retail within the state exclusively by such retailer.

(d) The authority may make available the schedules in paragraphs (a) and (b) of this subdivision to all licensed wholesaler or retail establishments by way of controlled internet access.

4. Each such schedule required by paragraph (a) of subdivision three of this section shall be filed on or before the twenty-fifth day of each month and the prices and discounts set forth therein shall become effective on the first day of the second succeeding calendar month and shall be in effect for such second succeeding calendar month. Each such schedule required by paragraph (b) of subdivision three of this section shall be filed on or before the fifth day of each month, and the prices and discounts set forth therein shall become effective on the first day of the calendar month following the filing thereof, and shall be in effect for such calendar month. Within ten days after the filing of such schedule the authority shall make them or a composite thereof available for inspection by licensees. Within three business days after such inspection is provided for, a wholesaler may amend his filed schedule for sales to retailers in order to meet lower competing prices and discounts for liquor or wine of the same brand or trade name, and of like age and quality, filed pursuant to this section by any licensee selling such brand, provided such amended prices are not lower and discounts are not greater than those to be met. Any amended schedule so filed shall become effective on the first day of the calendar month following the filing thereof and shall be in effect for such calendar month. All schedules filed shall be subject to public inspection, from the time that they are required to be made available for inspection by licensees, and shall not be considered confidential. Each manufacturer and wholesaler shall retain in his licensed premises for inspection by licensees a copy of his filed schedules as then in effect. The liquor authority may make such rules as shall be appropriate to carry out the purpose of this section.

4-a. No licensee shall refuse to sell any brand of liquor or wine to any licensee authorized to purchase such brand of liquor or wine from such licensee at the price listed in the schedule of prices of such brand of liquor or wine required to be filed by such licensee with the authority pursuant to this section, provided the purchaser pays cash therefor, and except as herein provided.

(a) A schedule of prices to wholesalers filed by the brand owner or its agent with the authority, pursuant to this section, may limit the distribution or resale of a brand to wholesalers by the filing by the brand owner or its agent with the authority of the names, addresses and license numbers of such wholesalers. Such list shall be filed each month together with the schedule of prices, and no name shall be added thereto or removed therefrom after filing except with permission of the authority.

(b) Only those wholesalers listed, pursuant to paragraph (a) of this subdivision, may schedule the price to retailers for such brand, except that when not inconsistent with the purpose of this section, the authority may authorize any other wholesaler to schedule a price after furnishing the quantity, source of purchase and any other information the authority may require.

(c) When distribution or resale of a brand has been restricted, pursuant to paragraph (a) of this subdivision, such brand shall not be sold or purchased by any wholesalers who are not listed in accordance with paragraph (a) of this subdivision.

(d) For good cause shown to the satisfaction of the authority, permission may be granted for the filing of schedules limiting the distribution or resale of a brand to retailers.

(e) Manufacturers and wholesalers may not require or compel retailers to purchase other brands in order to be able to buy a particular brand.

(f) Nothing contained in this subdivision shall be construed as authority for permitting any conduct or activity by any brand owner or its agent or any wholesaler of liquor or wine proscribed by the antitrust laws of this state or the United States.

(g) If any provision of any paragraph of this subdivision or any subdivision of this section or the application thereof to any person or circumstance shall be adjudged invalid by a court of competent jurisdiction, such order or judgment shall be confined in its operation to the controversy in which it was rendered and shall not affect or invalidate the remainder of any provision of this subdivision or any subdivision of this section or the application of any part thereof to any other person or circumstance and to this end the provisions of each paragraph of this subdivision and each subdivision of this section are hereby declared to be severable.

5. (a) (i) Notwithstanding any other provision of law, each such schedule required by paragraph (a) of subdivision three of this section which is filed by a micro-winery, winery, or farm winery, shall be filed annually on or before the twenty-fifth day of November. The prices and discounts set forth therein shall become effective on the first day of the second succeeding calendar month and shall remain in effect for such twelve succeeding calendar months, unless a price change filing is made pursuant to subparagraph (ii) of this paragraph.

(ii) A micro-winery, winery, or farm winery licensee may file a price schedule change at any time between the required annual filings. Each such price schedule change shall be filed on or before the twenty-fifth day of each month for a change in prices to become effective on the first day of the second succeeding calendar month and shall remain in effect until the effective date of the next filing.

(b) (i) Notwithstanding any other provision of law, each such schedule required by paragraph (b) of subdivision three of this section which is filed by a micro-winery, winery, or farm winery licensee shall be filed annually on or before the fifth day of December. The prices and discounts set forth therein shall become effective on the first day of the calendar month following the filing thereof, and shall remain in effect for such twelve succeeding calendar months, unless a price change filing is made pursuant to subparagraph (ii) of this paragraph.

(ii) A micro-winery, winery, or farm winery licensee may file a price schedule change at any time between the required annual filings. Each such price schedule change shall be filed on or before the fifth day of each month for a change in prices to become effective on the first day of the calendar month following the filing thereof and shall remain in effect until the effective date of the next filing.

(c) Within ten days after the filing of such schedules the authority shall make them or a composite thereof available for inspection by licensees. Within three business days after such inspection is provided for, a wholesaler may amend his filed schedule for sales to retailers in order to meet lower competing prices and discounts for wine of the same brand or trade name, and of like age and quality, filed pursuant to this section by any licensee selling such brand, provided such amended prices are not lower and discounts are not greater than those to be met. Any amended schedule so filed shall become effective on the first day of the calendar month following the filing thereof and shall be in effect until the effective date of the next filing.

(d) All schedules filed shall be subject to public inspection, from the time that they are required to be made available for inspection by licensees, and shall not be considered confidential. Each manufacturer and wholesaler shall retain in his licensed premises for inspection by licensees a copy of his filed schedules as then in effect. The liquor authority may make such rules as shall be appropriate to carry out the purpose of this subdivision.

6. For the purpose of raising the moneys necessary to defray the expenses incurred in the administration of this section, on or before the tenth day after this act becomes a law, there shall be paid to the liquor authority by each manufacturer and wholesaler licensed under this chapter to sell to retailers liquors and/or wines, a sum equivalent to fifteen per centum of the annual license fee prescribed by this chapter for each such licensee. A like sum shall be paid by each person hereafter applying for any such license or the renewal of any such license, and such sum shall accompany the application and the license fee prescribed by this chapter for such license or renewal as the case may be. In the event that any other law requires the payment of a fee by any such licensee or applicant as set forth in this section for schedule listing, then and in such event the total fee imposed by this section and such other law or laws on each such licensee shall not exceed in the aggregate a sum equivalent to fifteen per centum of the annual license fee prescribed by this chapter for such license.

7. The authority may revoke, cancel or suspend any license issued pursuant to this chapter, and may recover (as provided in section one hundred twelve of this chapter) the penal sum of the bond filed by a licensee, or both, for any sale or purchase in violation of any of the provisions of this section or for making a false statement in any schedule filed pursuant to this section or for failing or refusing in any manner to comply with any of the provisions of this section.



102 - General prohibitions and restrictions.

102. General prohibitions and restrictions. 1. (a) Except as provided in section seventy-nine-c of this chapter, no alcoholic beverages shall be shipped into the state unless the same shall be consigned to a person duly licensed hereunder to traffic in alcoholic beverages. This prohibition shall apply to all shipments of alcoholic beverages into New York state and includes importation or distribution for commercial purposes, for personal use, or otherwise, and irrespective of whether such alcoholic beverages were purchased within or without the state, provided, however, this prohibition shall not apply to any shipment consigned to a New York resident who has personally purchased alcoholic beverages for his personal use while outside the United States for a minimum period of forty-eight consecutive hours and which he has shipped as consignor to himself as consignee. Purchases made outside the United States by persons other than the purchaser himself, regardless whether made as his agent, or by his authorization or on his behalf, are deemed not to have been personally purchased within the meaning of this paragraph.

(b) Except as provided in section seventy-nine-c of this chapter, no common carrier or other person shall bring or carry into the state any alcoholic beverages, unless the same shall be consigned to a person duly licensed hereunder to traffic in alcoholic beverages, provided, however, that alcoholic beverages may be delivered by a trucking permittee from a steamship or railroad station or terminal to a New York resident who has personally purchased alcoholic beverages for his personal use while outside the United States for a minimum period of forty-eight consecutive hours, and which he has shipped as consignor to himself as consignee, and except as so stated, no trucking permittee shall accept for delivery, deliver or transport from a steamship or railroad station or terminal any shipment of alcoholic beverages consigned to a non-licensed person having his home or business in New York state. Purchases of alcoholic beverages made outside the United States by persons other than the purchaser himself, regardless whether made as his agent, or by his authorization or on his behalf, are deemed not to have been personally purchased within the meaning of this paragraph.

(c) Paragraphs (a) and (b) of this subdivision shall apply to alcoholic beverages, either in the original package or otherwise, whether intended for commercial or personal use, as well as otherwise, and to foreign, interstate, as well as intrastate, shipments or carriage, irrespective of whether such alcoholic beverages were purchased within or without the state.

(d) Nothing in this chapter shall be deemed to exempt from taxation the sale or use of any alcoholic beverages subject to any tax imposed under or pursuant to the authority of the tax law or to grant any other exemption from the provisions of such law.

2. No person holding any license hereunder, other than a license to sell an alcoholic beverage at retail for off-premises consumption or a license or special license to sell an alcoholic beverage at retail for consumption on the premises where such license authorizes the sale of liquor, beer and/or wine on the premises of a catering establishment, hotel, restaurant, club, or recreational facility, shall knowingly employ in connection with his business in any capacity whatsoever, any person, who has been convicted of a felony, or any of the following offenses, who has not subsequent to such conviction received an executive pardon therefor removing any civil disabilities incurred thereby, a certificate of relief from disabilities or a certificate of good conduct pursuant to article twenty-three of the correction law, or other relief from disabilities provided by law, or the written approval of the state liquor authority permitting such employment, to wit:

(a) Illegally using, carrying or possessing a pistol or other dangerous weapon;

(b) Making or possessing burglar's instruments;

(c) Buying or receiving or criminally possessing stolen property;

(d) Unlawful entry of a building;

(e) Aiding escape from prison;

(f) Unlawfully possessing or distributing habit forming narcotic drugs;

(g) Violating subdivisions six, ten or eleven of section seven hundred twenty-two of the former penal law as in force and effect immediately prior to September first, nineteen hundred sixty-seven, or violating sections 165.25 or 165.30 of the penal law;

(h) Vagrancy or prostitution; or

(i) Ownership, operation, possession, custody or control of a still subsequent to July first, nineteen hundred fifty-four.

If, as hereinabove provided, the state liquor authority issues its written approval for the employment by a licensee, in a specified capacity, of a person previously convicted of a felony or any of the offenses above enumerated, such person, may, unless he is subsequently convicted of a felony or any of such offenses, thereafter be employed in the same capacity by any other licensee without the further written approval of the authority unless the prior approval given by the authority is terminated.

The liquor authority may make such rules as it deems necessary to carry out the purpose and intent of this subdivision.

As used in this subdivision, "recreational facility" shall mean: (i) premises that are part of a facility the principal business of which shall be the providing of recreation in the form of golf, tennis, swimming, skiing or boating; and (ii) premises in which the principal business shall be the operation of a theatre, concert hall, opera house, bowling establishment, excursion and sightseeing vessel, or accommodation of athletic events, sporting events, expositions and other similar events or occasions requiring the accommodation of large gatherings of persons.

3-a. No licensee or permittee shall purchase or agree to purchase any alcoholic beverages from any person within the state who is not duly licensed to sell such alcoholic beverage as the case may be, at the time of such agreement and sale nor give any order for any alcoholic beverage to any individual who is not the holder of a solicitor's permit, except as provided for in section eighty-five or ninety-nine-g of this chapter.

3-b. No retail licensee shall purchase, agree to purchase or receive any alcoholic beverage except from a person duly licensed within the state by the liquor authority to sell such alcoholic beverage at the time of such agreement and sale to such retail licensee, except as provided for in section eighty-five or ninety-nine-g of this chapter.

4. No licensee or any of his or its agents, servants or employees shall peddle any liquor and/or wine from house to house by means of a truck or otherwise, where the sale is consummated and delivery made concurrently at the residence or place of business of a consumer. This subdivision shall not prohibit the delivery by a licensee to consumers, pursuant to sales made at the place of business of said licensee.

5. No licensee shall employ any canvasser or solicitor for the purpose of receiving an order from a consumer for any liquor and/or wine at the residence or place of business of such consumer, nor shall any licensee receive or accept any order, for the sale of any liquor and/or wine, which shall be solicited at the residence or place of business of a consumer. This subdivision shall not prohibit the solicitation by a wholesaler of an order from any licensee at the licensed premises of such licensee.

6. No alcoholic beverage shall be released for delivery from any warehouse located within the state, except upon a permit having first been obtained as provided by this chapter. Applications for such permits may be filed at the office of the liquor authority in New York, Albany or Buffalo, whichever is nearest to the location of the warehouse, and shall be upon a form to be prepared by the liquor authority. This provision shall not apply to alcoholic beverages, which are to be released for shipment outside of the state.

7. Each person owning or operating any warehouse located within the state shall keep and maintain as part of his permanent records, treasury department forms fifty-two and fifty-two-a as heretofore required by the United States government.



103 - Provisions governing manufacturers.

103. Provisions governing manufacturers. 1. No manufacturer shall sell, or agree to sell or deliver in the state any liquors and/or wines, as the case may be, in any cask, barrel, keg, hogshead or other container, except in sealed containers containing quantities in accordance with federal size standards adopted pursuant to the federal alcohol administration act, as amended (27 U.S.C. 201 et. seq.); and provided further, that (a) Class A distillers may sell or deliver liquor in bulk to the holder of a Class A or B distiller's license or to a permittee engaged in the manufacture of products which are unfit for beverage use; (b) Class C distillers may sell or deliver fruit brandy in bulk to the holder of a winery license, a holder of a Class B distiller's license or to a permittee engaged in the manufacture of products which are unfit for beverage use; and (c) a winery licensee may sell or deliver wine in bulk to a holder of a winery license, the holder of a distiller's license of any class, or to a permittee engaged in the manufacture of products which are unfit for beverage use. Such containers shall have affixed thereto such labels as may be required by the rules of the liquor authority, together with all necessary federal revenue and New York state excise tax stamps, as required by law.

2. No manufacturer shall transport alcoholic beverages in any vehicle owned and operated or hired and operated by such manufacturer, unless there shall be attached to or inscribed upon both sides of such vehicle a sign, showing the name and address of the licensee, together with the following inscription: "New York State Distiller (or Brewer or Winery) License No. ..," in uniform letters not less than three and one-half inches in height. In lieu of such sign a manufacturer may have in the cab of such vehicle a photostatic copy of its current license issued by the authority, and such copy duly authenticated by the authority.

3. No manufacturer shall deliver any alcoholic beverages, except in vehicles owned and operated by such manufacturer, or hired and operated by such manufacturer from a trucking or transportation company registered with the liquor authority, and shall only make deliveries at the licensed premises of the purchaser.

7. Each manufacturer shall keep and maintain upon the licensed premises, adequate books and records of all transactions involving the manufacture and sale of his or its products, which shall show the ingredients but not the formula or recipe used in the manufacture of such alcoholic beverages together with the quantity of alcoholic beverages manufactured by such manufacturer; the names, addresses, and the license numbers of the purchasers of such alcoholic beverages, together with the quantities involved in such purchases, whether the same shall be sold within or without the state. Each sale shall be recorded separately on a numbered invoice, which shall have printed thereon the number, the name of the licensee, the address of the licensed premises, and the current license number. Such manufacturer shall deliver to the purchaser a true duplicate invoice stating the name and address of the purchaser, the quantity of alcoholic beverages, description by brands and the price of such alcoholic beverages, and a true, accurate and complete statement of the terms and conditions on which such sale is made. Any terms and conditions of a sale not stated on said invoice shall constitute a service within the meaning of paragraph (c) of subdivision one of section one hundred one of this article. Such books, records and invoices shall be kept for a period of two years and shall be available for inspection by any authorized representative of the liquor authority. Provided, however, that any books and records required by this chapter to be maintained by a winery, farm winery, special winery, special farm winery or microwinery must be kept either upon the licensed premises or such other location as may be approved by the authority.

8. No manufacturer shall furnish or cause to be furnished to any licensee, any exterior or interior sign, printed, painted, electric or otherwise, except as authorized by the liquor authority.

9. Nothing contained in this chapter shall prohibit a brewer from manufacturing, bottling or storing non-alcoholic carbonated beverages on the licensed premises provided such business was conducted by the licensee prior to July first, nineteen hundred thirty-nine.



104 - Provisions governing wholesalers.

104. Provisions governing wholesalers. 1. (a) No wholesaler shall be engaged in any other business on the premises to be licensed; except that nothing contained in this chapter shall: (1) prohibit a beer wholesaler from (i) acquiring, storing or selling non-alcoholic snack foods, as defined in paragraph (b) of this subdivision, (ii) manufacturing, bottling, storing, or selling non-alcoholic carbonated beverages, (iii) manufacturing, storing or selling non-alcoholic non-carbonated soft drinks, mineral waters, spring waters, drinking water, non-taxable malt or cereal beverages, juice drinks, fruit or vegetable juices, ice, liquid beverage mixes and dry or frozen beverage mixes, (iv) acquiring, storing or selling wine products, (v) the sale of promotional items on such premises, or (vi) the sale of tobacco products at retail by wholesalers who are licensed to sell beer and other products at retail; (2) prohibit a wholesaler authorized to sell wine from manufacturing, acquiring or selling wine merchandise, as defined in paragraph (d) of this subdivision; (3) prohibit a licensed winery or licensed farm winery from engaging in the business of a wine wholesaler for New York state labeled wines produced by any licensed winery or licensed farm winery or prohibit such wine wholesaler from exercising any of its rights pursuant to sections seventy-six and seventy-six-a of this chapter provided that the operation of such beer and wine wholesalers business shall be subject to such rules and regulations as the liquor authority may prescribe; (4) prohibit a beer wholesaler who is authorized to sell beer at retail from selling at retail: (i) candy, chewing gum and cough drops; (ii) non-refrigerated salsa; (iii) cigarette lighters, lighter fluid, matches and ashtrays; (iv) barbecue and picnic-related products and supplies, which shall include, but not be limited to, charcoal, grills, propane gas, plastic and paper cups, paper or plastic tablecloths and coolers; (v) beer making and brewing supplies and publications, which shall include, but not be limited to, books, magazines, equipment and ingredients; (vi) steins, mugs and other glassware appropriate for the consumption of beer, malt beverages and wine products; (vii) items typically used to serve beer and malt beverages including, but not limited to, taps, kegerators, koozies and beer socks; (viii) lemons, limes and oranges, provided that no more than two dozen of each shall be displayed at any one time; (ix) rock salt, ice and snow melting compounds, snow shovels; windshield washer solvent; firewood; beach umbrellas; sunglasses and sun block; and (x) prepaid telephone cards; or (5) prohibit the installation and operation of a single automated teller machine in the premises of a beer wholesaler who is authorized to sell beer at retail. For the purposes of this subdivision, "automated teller machine" means a device which is linked to the accounts and records of a banking institution and which enables consumers to carry out banking transactions, including but not limited to, account transfers, deposits, cash withdrawals, balance inquiries and loan payments.

(b) "Non-alcoholic snack foods" as used in paragraph (a) of this subdivision shall include ready to eat finger foods ordinarily intended to be served cold or at room temperature, such as nut and seed meats, cooked pork rinds, pretzels, popped corn and a variety of other similar finger foods which are prepared from high-starch and/or cellulosic edible materials.

(c) "Promotional items" are items which bear advertising information, are of nominal value, are obtained by a licensee through a supplier of alcoholic beverages and are designated and designed for unconditional sale or distribution to the public. The sale or distribution of promotional items shall be incidental to the licensee's sale of alcoholic beverages. All promotional items shall be properly invoiced.

(d) "Wine merchandise" as used in paragraph (a) of this subdivision shall include corkscrews, ice, the sale of publications, including prerecorded video and/or audio cassette tapes, designed to help educate consumers in their knowledge and appreciation of wine and wine products, as defined in section three of this chapter, or the sale of glasses designed for the consumption of wine, racks designed for the storage of wine, and devices designed to minimize oxidation in bottles of wine which have been uncorked.

2. No wholesaler shall sell, or agree to sell or deliver in the state any liquors and/or wines, as the case may be, in any cask, barrel, keg, hogshead or other container, except in a sealed package containing quantities in accordance with federal size standards adopted pursuant to the federal alcohol administration act, as amended (27 U.S.C. 201 et. seq.); provided, however, that wholesalers may store, warehouse or keep off the licensed premises any liquors and/or wines in bulk for sale to a rectifier or to a permittee engaged in the manufacture of products which are unfit for beverage use. Such containers shall have affixed thereto such labels as may be required by the rules of the liquor authority, together with all necessary federal revenue and New York state excise tax stamps, as required by law.

3. Each wholesaler shall have painted on the front window of the licensed premises, or if there be no window, on a sign affixed to the front of the building containing said licensed premises, the name of the licensee together with the inscription, "New York State wholesale beer, liquor or wine license number ________________"; as the case may be, in uniform letters not less than three and one-half inches in height.

5. No wholesaler shall transport alcoholic beverages in any vehicle owned and operated or hired and operated by such wholesaler, unless there shall be attached to or inscribed upon both sides of such vehicle a sign, showing the name and address of the licensee, together with the following inscription: "New York State wholesale beer, liquor or wine license number ................. , " as the case may be, in uniform letters not less than three and one-half inches in height. In lieu of such sign, a wholesaler may have in the cab of such vehicle a photostatic copy of its current license issued by the authority, and such copy duly authenticated by the authority.

6. No wholesaler shall deliver any alcoholic beverages, except in vehicles owned and operated by such wholesaler, or hired and operated by such wholesaler from a trucking or transportation company registered with the liquor authority, and shall only make deliveries at the licensed premises of the purchaser.

10. Each wholesaler shall keep and maintain upon the licensed premises, adequate books and records of all transactions involving the business transacted by such wholesaler, which shall show the amount of alcoholic beverages in gallons, purchased by such wholesaler together with the names, license numbers and places of business of the persons from whom the same was purchased and the amount involved in such purchases, as well as the amount of alcoholic beverages, in gallons, sold by such wholesaler together with the names, addresses, and license numbers of such purchasers whether the same shall be purchased or sold within or without the state. Each sale shall be recorded separately on a numbered invoice, which shall have printed thereon the number, the name of the licensee, the address of the licensed premises, and the current license number. Such wholesaler shall deliver to the purchaser a true duplicate invoice stating the name and address of the purchaser, the quantity of alcoholic beverages, description by brands and the price of such alcoholic beverages, and a true, accurate and complete statement of the terms and conditions on which such sale is made. Any terms and conditions of a sale not stated on said invoice shall constitute a service within the meaning of section one hundred and one, subdivision one (c) of this chapter. Such books, records and invoices shall be kept for a period of two years and shall be available for inspection by any authorized representative of the liquor authority.

11. No wholesaler shall furnish or cause to be furnished to any licensee, any exterior or interior sign, printed, painted, electric or otherwise, unless authorized by the liquor authority.



104-A - Provisions governing vendors.

104-a. Provisions governing vendors. 1. No sign, of any kind, printed, painted, or electric, advertising any brand of beer shall be permitted on the exterior or interior of such premises, except by permission of the liquor authority.

2. No vendor shall transport beer in any vehicle owned and operated or hired and operated by such vendor, for off-premises consumption, unless there shall be attached to or inscribed upon both sides of such vehicle a sign, showing the name and address of the licensee together with the following inscription, "New York State Beer Vendor's License No. ........ , " as the case may be, in uniform letters not less than three and one-half inches in height. In lieu of such sign, a vendor may have in the cab of such vehicle a photostatic copy of its current license issued by the authority, and such copy duly authenticated by the authority.

3. No vendor for off-premises consumption shall sell or deliver to any person beer in excess of five gallons at one and at the same time.

4. Each vendor for off-premises consumption shall keep and maintain upon the licensed premises, adequate books and records of all transactions involving the business transacted by such vendor, which shall show the amount of beer purchased by such licensee together with the names, license numbers and places of business of the persons from whom the same was purchased, and the amount involved in such purchases, as well as the amount of beer sold by such vendor, and the amount involved in each sale. Such books and records shall be available for inspection by any authorized representative of the liquor authority.



105 - Provisions governing licensees to sell at retail for consumption off the premises.

105. Provisions governing licensees to sell at retail for consumption off the premises. 1. No retail license to sell liquors and/or wines for consumption off the premises shall be granted for any premises, unless the applicant shall be the owner thereof, or shall be in possession of said premises under a lease, management agreement or other agreement giving the applicant control over the food and beverage service at the premises, in writing, for a term not less than the license period except, however, that such license may thereafter be renewed without the requirement of a lease, management agreement or other agreement giving the applicant control over the food and beverage service at the premises, as herein provided. This subdivision shall not apply to premises leased from government agencies, as defined under subdivision twelve-c of section three of this chapter; provided, however, that the appropriate administrator of such government agency provides some form of written documentation regarding the terms of occupancy under which the applicant is leasing said premises from the government agency for presentation to the state liquor authority at the time of the license application. Such documentation shall include the terms of occupancy between the applicant and the government agency, including, but not limited to, any short-term leasing agreements or written occupancy agreements.

2. No premises shall be licensed to sell liquors and/or wines at retail for off premises consumption, unless said premises shall be located in a store, the principal entrance to which shall be from the street level and located on a public thoroughfare in premises which may be occupied, operated or conducted for business, trade or industry or on an arcade or sub-surface thoroughfare leading to a railroad terminal. There may be not more than one additional entrance which shall be from the street level and located on and giving access to and from a public or private parking lot or parking area having space for not less than five automobiles.

3. (a) No retail license to sell liquor and/or wine for off-premises consumption shall be granted for any premises which shall be located on the same street or avenue, and within two hundred feet of a building occupied exclusively as a school, church, synagogue or other place of worship; the measurements to be taken in a straight line from the center of the nearest entrance to the building used for such school, church, synagogue or other place of worship to the center of the nearest entrance of the premises to be licensed; except, however, that no license shall be denied to any premises at which a license under this chapter has been in existence continuously from a date prior to the date when a building on the same street or avenue and within two hundred feet of said premises has been occupied exclusively as a school, church, synagogue or other place of worship.

(b) Within the context of this subdivision, the word "entrance" shall mean a door of a school, of a house of worship, or of the premises sought to be licensed, regularly used to give ingress to students of the school, to the general public attending the place of worship, and to patrons or guests of the premises proposed to be licensed, except that where a school or house of worship is set back from a public thoroughfare, the walkway or stairs leading to any such door shall be deemed an entrance; and the measurement shall be taken to the center of the walkway or stairs at the point where it meets the building line or public thoroughfare. A door which has no exterior hardware, or which is used solely as an emergency or fire exit, or for maintenance purposes, or which leads directly to a part of a building not regularly used by the general public or patrons, is not deemed an "entrance".

(c) Within the context of this subdivision, a building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship by incidental uses that are not of a nature to detract from the predominant character of the building as a place of worship, such uses which include, but which are not limited to: the conduct of legally authorized games of bingo or other games of chance held as a means of raising funds for the not-for-profit religious organization which conducts services at the place of worship or for other not-for-profit organizations or groups; use of the building for fund-raising performances by or benefitting the not-for-profit religious organizations which conducts services at the place of worship or other not-for-profit organizations or groups; the use of the building by other religious organizations or groups for religious services or other purposes; the conduct of social activities by or for the benefit of the congregants; the use of the building for meetings held by organizations or groups providing bereavement counseling to persons having suffered the loss of a loved one, or providing advice or support for conditions or diseases including, but not limited to, alcoholism, drug addiction, cancer, cerebral palsy, Parkinson's disease, or Alzheimer's disease; the use of the building for blood drives, health screenings, health information meetings, yoga classes, exercise classes or other activities intended to promote the health of the congregants or other persons; and use of the building by non-congregant members of the community for private social functions. The building occupied as a place of worship does not cease to be "exclusively" occupied as a place of worship where the not-for-profit religious organization occupying the place of worship accepts the payment of funds to defray costs related to another party's use of the building.

5. No retail licensee of liquor and/or wine for off-premises consumption shall keep upon the licensed premises any liquors and/or wines in any cask, barrel, keg, hogshead or other container, except in the original sealed package, as received from the manufacturer or wholesaler. Such containers shall have affixed thereto such labels as may be required by the rules of the liquor authority, together with all necessary federal revenue and New York state excise tax stamps, as required by law. Such containers shall not be opened nor its contents consumed on the premises where sold, except for the purpose of wine tasting or sampling by any person pursuant to authorization to conduct such a sampling or tasting pursuant to subdivision three of section seventy-six of this chapter except those to whom sales are prohibited in section sixty-five of this chapter. The provisions of this subdivision shall not prohibit a licensed winery or farm winery from selling or delivering wine to a consumer for off-premises consumption in a container not to exceed four liters in capacity that shall have a temporarily secured seal for purposes of removing the wine from the premises.

6. Each person licensed to sell liquor and/or wine for off-premises consumption shall have painted on the front window of the licensed premises, the name of the licensee together with the inscription, "New York State Retail Liquor or Wine Store License No. as the case may be, in uniform letters not less than three and one-half inches in height.

7. No sign of any kind printed, painted or electric, advertising any brand of liquors or wines shall be permitted on the exterior or interior of such premises, except by permission of the liquor authority.

8. No retail licensee, for off-premises consumption, shall transport liquors or wines in any vehicle owned and operated or hired and operated by such retail licensee, for off-premises consumption, except liquors and wines transported to the home of a purchaser not to be resold by the purchaser, unless there shall be attached to or inscribed upon both sides of such vehicle a sign, showing the name and address of the licensee together with the following inscription, "New York State Retail Liquor or Wine Store License No. . . . . . . . . . ," as the case may be, in uniform letters not less than three and one-half inches in height, except deliveries may be made in passenger type vehicles owned by the licensee and operated by the licensee or his agent, or hired by the licensee and operated by the licensee or his agent, provided the person making the delivery shall have upon his person while so delivering a photostatic copy of the current license issued by the authority. In lieu of such sign, a retail licensee may have in the cab of such vehicle a photostatic copy of its current license issued by the authority, and such copy duly authenticated by the authority.

9. No retail licensee for off-premises consumption shall deliver any liquors or wines except in vehicles owned and operated by such licensee, or hired and operated by such licensee from a trucking or transportation company registered with the liquor authority, and shall only make such deliveries at the premises of the purchaser.

10. (a) Each retail licensee of liquor and/or wine for off-premises consumption shall have conspicuously displayed within the interior of the licensed premises where sales are made and where it can be readily inspected by consumers a printed price list of the liquors and/or wines offered for sale therein; and no liquor and/or wine shall be sold except at the price set forth in such list;

(b) No screen, blind, curtain, partition, article or thing shall be permitted in the windows or upon the doors of such licensed premises, which shall prevent a clear view into the interior of such licensed premises from the sidewalk, at all times; and

(c) No booth, screen, partition or other obstruction shall be permitted in the interior of said licensed premises.

11. No retail licensee of liquor and/or wine for off-premises consumption shall keep or permit to be kept upon the licensed premises, any liquors and/or wines in any unsealed bottle or other unsealed container, except for the purpose of wine tasting or sampling by any person pursuant to authorization to conduct such a sampling or tasting pursuant to subdivision three of section seventy-six of this chapter except those to whom sales are prohibited in section sixty-five of this chapter. The provisions of this subdivision shall not prohibit a licensed winery or farm winery from selling or delivering wine to a consumer for off-premises consumption in a container not to exceed four liters in capacity that shall have a temporarily secured seal for purposes of removing the wine from the premises.

12. No retail licensee of liquor and/or wine for off-premises consumption shall sell or deliver any liquors and/or wines to any person with knowledge of, or with reasonable cause to believe, that the person to whom such liquors and/or wines are so sold or delivered, has acquired the same for the purpose of peddling them from place to place, or of selling or giving them away in violation of the provisions of this chapter or in violation of the rules and regulations of the liquor authority.

14. (a) No premises licensed to sell liquor and/or wine for off-premises consumption shall be permitted to remain open:

(i) On Sunday before twelve o'clock post meridian and after nine o'clock post meridian.

(ii) On any day between midnight and eight o'clock antemeridian.

(iii) On the twenty-fifth day of December, known as Christmas day.

In any community where daylight saving time is in effect, such time shall be deemed the standard time for the purpose of this subdivision.

(b) This subdivision shall only be interpreted to prohibit the sale of liquor and/or wine for off-premises consumption when it is closed to the public, provided however, retail licensees may undertake all other activities allowed during the course of normal business operations including but not limited to:

(i) placing orders with or taking deliveries from wholesalers;

(ii) meeting with individuals who have valid solicitors permits issued by the liquor authority;

(iii) stocking shelves;

(iv) filling or building displays; and

(v) rotating product on store shelves.

15. Each retail licensee for off-premises consumption shall keep and maintain upon the licensed premises, adequate books and records of all transactions involving the business transacted by such licensee, which shall show the amount of liquors and wines, purchased by such licensee together with the names, license numbers and places of business of the persons from whom the same were purchased, and the amount involved in such purchases, as well as the amount of liquors or wines, sold by such licensee, and the amount involved in each sale. Such books and records shall be available for inspection by any authorized representative of the liquor authority.

16. No retail licensee to sell liquors and/or wines for off-premises consumption shall be interested, directly or indirectly, in any premises where liquors, wines or beer are manufactured or sold at wholesale or any other premises where liquor or wine is sold at retail for off-premises consumption, by stock ownership, interlocking directors, mortgage or lien on any personal or real property or by any other means. Any lien, mortgage or other interest or estate, however, now held by such retailer on or in the personal or real property of such manufacturer or wholesaler, which mortgage, lien, interest or estate was acquired on or before December thirty-first, nineteen hundred thirty-two, shall not be included within the provisions of this subdivision; provided, however, the burden of establishing the time of the accrual of the interest comprehended by this subdivision, shall be upon the person who claims to be entitled to the protection and exemption afforded hereby.

17. No retail licensee for off-premises consumption shall make or cause to be made any loan to any person engaged in the manufacture or sale of liquors, wines or beer at wholesale. No retail licensee to sell liquors and/or wines for off-premises consumption shall make or cause to be made any loan to any person engaged in the manufacture or sale of liquors, wines or beer at wholesale or to any person engaged in the sale of liquors and/or wines at retail for off-premises consumption.

18. A drug store holding a permit to sell liquors and/or wines for off-premises consumption pursuant to this chapter shall be subject to the following conditions:

(a) Liquors and/or wines sold by it shall not be consumed on the premises where sold or in any outbuilding, yard, booth or garden appertaining thereto or connected therewith.

(b) Such permittee shall keep and maintain upon the licensed premises, adequate books and records, which shall show the amount of liquors and wines, in gallons, purchased by such permittee together with the names, license numbers and places of business, of the persons from whom the same were purchased and the amount involved in such purchases, which books and records shall be available for inspection by any authorized representative of the liquor authority.

(c) No liquor or wine shall be displayed in any window of the premises designated in the drug store permit.

(d) No drug store permittee shall use any placard or card advertising the sale of any liquor or wine unless such card, placard or advertisement shall conspicuously state that the sale of liquor or wine in the said premises designated in the drug store permit is limited to medicinal liquor to be sold by prescription only.

20. Each retail licensee of liquor and/or wine shall designate the price of each item of liquor or wine by attaching to or otherwise displaying immediately adjacent to each such item displayed in the interior of the licensed premises where sales are made a price tag, sign or placard setting forth the bottle price at which each such item is offered for sale therein.

21. No retail license to sell liquor and/or wine for consumption off the premises shall be granted for any public billiard or pocket billiard room, or for establishments of any description in which billiards is played or which maintains any apparatus or paraphernalia for the playing of billiards or pocket billiards and is conducted as a public place of business for profit. Notwithstanding any prohibition to the contrary, a license may be issued to an establishment wherein billiards or pocket billiards are played or may be played on a table which measures not more than three feet by six feet provided that not more than two such tables are in the establishment at any one time and further provided that the cue sticks used, and available for use, are made of light plexiglass or some similar light material.

22. No person licensed to sell alcoholic beverages at retail for off-premises consumption, shall suffer or permit any gambling, or offer any gambling on the licensed premises, or suffer or permit illicit drug activity on the licensed premises. The use of the licensed premises or any part thereof for the sale of lottery tickets, when duly authorized and lawfully conducted thereon, shall not constitute gambling within the meaning of this subdivision.

23. All premises licensed under sections fifty-four, fifty-four-a, sixty-three and seventy-nine of this chapter shall be subject to inspection by any peace officer described in subdivision four of section 2.10 of the criminal procedure law acting pursuant to his special duties, or police officer or any duly authorized representative of the state liquor authority, during the hours when the said premises are open for the transaction of business.



105-A - Sale of beer at retail on Sunday.

105-a. Sale of beer at retail on Sunday. 1. No person, firm or corporation holding any license or permit issued under this chapter shall sell, offer for sale or give away beer at retail on Sunday between three antemeridian and eight antemeridian. Persons, firms or corporations holding licenses and/or permits issued under the provisions of the alcoholic beverage control law permitting the sale of beer at retail, may sell such beverages at retail on Sunday before three antemeridian and after eight antemeridian for off-premises consumption to persons making purchases at the licensed premises to be taken by them from the licensed premises.

2. Notwithstanding the provisions of subdivision one of this section, the authority shall allow a brewer, once per annum, and after the property owner obtains a permit under section ninety-seven of this chapter, to sell or offer at no cost beer, beginning at eight antemeridian and ending at the hours fixed by or pursuant to subdivision five of section one hundred six of this article, at the following two locations in the city of Utica, county of Oneida, and bounded and described as follows: PARCEL I

Beginning at the northwest corner of the beer storage building at the corner of Edward Street and Wasmer Street and proceeding northerly for a distance of 76 feet 1 inch; thence 128 feet 5 inches easterly along Wasmer Street; thence continuing along said Wasmer Street northeasterly for a distance of 202 feet 10 inches to the corner of Wasmer Street and Hamilton Street.

Thence northerly along Hamilton Street for a distance of 46 feet 8 inches to the intersection of Columbia Street. Thence northwesterly along Columbia Street for a distance of 233 feet 6 inches. Thence southwesterly for a distance of 77 feet 7 inches to a fence. Thence northwesterly for a distance of 62 feet and thence southwesterly a distance of 10 feet 6 inches to the southeastern corner of the brewery garage.

Thence, following the garage's perimeter: first in a southwesterly direction for a distance of 133 feet 2 inches to the southwest corner of the garage; thence in a northwesterly direction for a distance of 22 feet 5 inches; and thence in a northeasterly direction for a distance of 11 feet 2 inches, then in a northwesterly direction for a distance of 100 feet, to a fence just before the sidewalk on Schuyler Street; thence southwesterly for a distance of 234 feet 5 inches to the Brewery main complex.

Thence following the perimeter of the brewery complex buildings southeast for a distance of 82 feet 8 inches, northeasterly for a distance of 81 feet 11 inches; thence southeasterly for a distance of 85 feet 3 inches; thence northeasterly for a distance of 21 feet 6 inches; and thence southeasterly for a distance of 96 feet 8 inches to the northwestern corner of the shipping office.

From the northwestern corner of the shipping office, southeasterly for a distance of 33 feet 9 inches; thence southwesterly for a distance of 37 feet 8 inches; thence southeasterly for a distance of 65 feet 8 inches; thence southerly for a distance of 27 feet 4 inches; thence easterly for a distance of 33 feet, to the point or place of beginning. PARCEL II

Beginning at the iron fence which is 26 feet northwest of the southwest corner of the tour center on Court Street; thence 66 feet, 7 inches northeast, 11 feet 7 inches northwest to the west corner of the tour center parking lot stairs. Proceeding northeasterly 71 feet 10 inches, thence northwesterly 19 feet 10 inches to the southeastern corner of the boiler room building. Thence northwesterly 161 feet; south by southwest 80 feet; southwest 58 feet 5 inches and finally southeast 155 feet to the point or place of beginning.



105-B - Posting of certain signs.

105-b. Posting of certain signs. 1. The authority shall prepare, have printed and distribute across the state to all persons with a license to sell any alcoholic beverage for consumption on the premises or a license to sell any alcoholic beverage for consumption off the premises, a sign or poster with conspicuous lettering that states: "Government Warning: According to the Surgeon General, women should not drink alcoholic beverages during pregnancy because of the risk of birth defects". Such sign or poster must have conspicuous lettering in at least seventy-two point bold face type that states the warning set forth in this subdivision, except that such sign or poster shall be captioned with the word "warning" in at least two inch lettering.

2. All persons with a license to sell any alcoholic beverage for consumption on the premises or a license to sell any alcoholic beverage for consumption off the premises shall display in a conspicuous place the sign or poster upon receiving it from the authority. Such sign shall be placed as close as possible to the place where alcoholic beverages are sold.

3. Any person with such license who violates the provisions of this section shall be subject to a civil penalty, not to exceed one hundred dollars for each day of violation.

4. Compliance with the provisions of any local law requiring the posting of signs containing warnings regarding alcoholic beverages enacted on or before the date on which the provisions of this section shall have become a law, shall be deemed to be in compliance with the provisions of this section. Nothing contained herein, however, shall be deemed to exempt any licensee not otherwise subject to the provisions of any such local law from complying with the provisions of this section.



106 - Provisions governing licensees to sell at retail for consumption on the premises.

106. Provisions governing licensees to sell at retail for consumption on the premises. 1. No retail license for on-premises consumption shall be granted for any premises, unless the applicant shall be the owner thereof, or shall be in possession of said premises under a lease, management agreement or other agreement giving the applicant control over the food and beverage at the premises, in writing, for a term not less than the license period except, however, that such license may thereafter be renewed without the requirement of a lease, management agreement or other agreement giving the applicant control over the food and beverage at the premises, as herein provided. This subdivision shall not apply to premises leased from government agencies, as defined under subdivision twelve-c of section three of this chapter; provided, however, that the appropriate administrator of such government agency provides some form of written documentation regarding the terms of occupancy under which the applicant is leasing said premises from the government agency for presentation to the state liquor authority at the time of the license application. Such documentation shall include the terms of occupancy between the applicant and the government agency, including, but not limited to, any short-term leasing agreements or written occupancy agreements.

2. (a) No retail licensee for on-premises consumption, except corporations operating railroad cars or aircraft being operated on regularly scheduled flights by a United States certificated airline or persons or corporations operating a hotel, as defined in subdivision fourteen of section three of this chapter, for exclusive use in the furnishing of room service in the manner prescribed by rule or regulation of the state liquor authority, shall keep upon the licensed premises any liquors and/or wines in any cask, barrel, keg, hogshead or other container, except in the original sealed package as received from the manufacturer or wholesaler. Such containers shall have affixed thereto such labels as may be required by the rules of the liquor authority, together with all necessary federal revenue and New York state excise stamps as required by law. No retail licensee for on-premises consumption shall reuse, refill, tamper with, intentionally adulterate, dilute or fortify the contents of any container of alcoholic beverages as received from the manufacturer or wholesaler.

(b) Notwithstanding the provisions of paragraph (a) of this subdivision, a retail licensee for on-premises consumption may prepare and keep drinks containing alcoholic beverages in dispensing machines, having capacities of not less than a gallon, which continually mix such drinks.

3. No retail licensee for on-premises consumption shall sell, deliver or give away, or cause or permit or procure to be sold, delivered or given away any liquors and/or wines for consumption off the premises where sold. The provisions of this subdivision shall not prohibit a licensed winery or farm winery from allowing a patron to leave the winery or farm winery with a partially consumed bottle of wine provided that the removal of the bottle is done in accordance with subdivision four of section eighty-one of this chapter.

4. (a) No liquors and/or wines shall be sold or served in premises licensed under section sixty-four or clause (a) of subdivision six of section sixty-four-a of this chapter, except at tables where food may be served and except as provided by subdivision four of section one hundred.

(b) No liquors and/or wines shall be sold or served in premises licensed under clause (b) of subdivision six of section sixty-four-a of this chapter, except at such times and upon such conditions and by the use of such facilities as the liquor authority, by regulation, may prescribe with due regard to the convenience of the public and the strict avoidance of sales prohibited by this chapter.

4-a. No beer shall be sold or served at a bar, counter or other similar contrivance unless a card, sign or plate, visible to the customer, upon which the name of the brewer is conspicuously and legibly displayed, is annexed or affixed to the tap or faucet from which the beer is drawn.

5. No alcoholic beverages shall be sold, offered for sale or given away upon any premises licensed to sell alcoholic beverages at retail for on-premises consumption, during the following hours:

(a) Sunday, from four ante meridiem to ten o'clock a.m., except pursuant to a permit issued under section ninety-nine-h of this chapter.

(b) On any other day between four ante meridiem and eight ante meridiem.

Unless otherwise approved by the authority pursuant to subdivision eleven of section seventeen of this chapter, where any rule has been adopted in a county on or before April first, nineteen hundred ninety-five, further restricting the hours of sale for alcoholic beverages, such restricted hours shall be the hours, during which the sale of alcoholic beverages at retail for on-premises consumption shall not be permitted within such county.

Nor shall any person be permitted to consume any alcoholic beverages upon any such premises later than one-half hour after the start of the prohibited hours of sale provided for in this section.

6. No person licensed to sell alcoholic beverages shall suffer or permit any gambling on the licensed premises, or suffer or permit such premises to become disorderly. The use of the licensed premises, or any part thereof, for the sale of lottery tickets, playing of bingo or games of chance, or as a simulcast facility or simulcast theater pursuant to the racing, pari-mutuel wagering and breeding law, when duly authorized and lawfully conducted thereon, shall not constitute gambling within the meaning of this subdivision.

6-a. No retail licensee for on-premises consumption shall suffer or permit any person to appear on licensed premises in such manner or attire as to expose to view any portion of the pubic area, anus, vulva or genitals, or any simulation thereof, nor shall suffer or permit any female to appear on licensed premises in such manner or attire as to expose to view any portion of the breast below the top of the areola, or any simulation thereof.

6-b. No retail licensee for on-premises consumption shall suffer or permit any contest or promotion which endangers the health, safety, and welfare of any person with dwarfism. Any retail licensee in violation of this section shall be subject to the suspension or revocation of said licensee's license to sell alcoholic beverages for on-premises consumption. For the purposes of this section, the term "dwarfism" means a condition of being abnormally small which is caused by heredity, endocrine dysfunction, renal insufficiency or deficiency or skeletal diseases that result in disproportionate short stature and adult height of less than four feet ten inches.

6-c. (a) No retail licensee for on-premises consumption shall suffer, permit or promote an event on its premises wherein the contestants deliver, or are not forbidden by the applicable rules thereof from delivering kicks, punches or blows of any kind to the body of an opponent or opponents, whether or not the event consists of a professional match or exhibition, and whether or not the event or any such act, or both, is done for compensation.

(b) The prohibition contained in paragraph (a) of this subdivision, however, shall not be applied to any authorized combative sport.

(c) In addition to any other penalty provided by law, a violation of this subdivision shall constitute an adequate ground for instituting a proceeding to suspend, cancel or revoke the license of the violator in accordance with the applicable procedures specified in section one hundred nineteen of this article.

7. Except where a permit to do so is obtained pursuant to section 405.10 of the penal law, no retail licensee for on-premises consumption shall suffer, permit, or promote an event on its premises wherein any person shall use, explode, or cause to explode, any fireworks or other pyrotechnics in a building as defined in paragraph e of subdivision one of section 405.10 of the penal law, that is covered by such retail license or possess such fireworks or pyrotechnics for such purpose. In addition to any other penalty provided by law, a violation of this subdivision shall constitute an adequate ground for instituting a proceeding to suspend, cancel, or revoke the license of the violator in accordance with the applicable procedures specified in section one hundred nineteen of this article. Provided however, if more than one retail licensee is participating in a single event, upon approval by the authority, only one retail licensee must obtain such permit.

8. A club or a luncheon club licensed to sell alcoholic beverages for on-premises consumption shall be permitted to sell such beverages only to its members and to their guests accompanying them.

9. No restaurant and no premises licensed to sell liquors and/or wines for on-premises consumption under clause (a) of subdivision six of section sixty-four-a of this chapter shall be permitted to have any opening or means of entrance or passageway for persons or things between the licensed premises and any other room or place in the building containing the licensed premises, or any adjoining or abutting premises, unless such licensed premises are in a building used as a hotel and serves as a dining room for guests of such hotel, or unless such premises are a bona fide restaurant with such access for patrons and guests from any part of such building or adjoining or abutting premises as shall serve public convenience in a reasonable and suitable manner; or unless such licensed premises are in a building owned or operated by any county, town, city, village or public authority or agency, in a park or other similar place of public accommodation. All glass in any window or door on said licensed premises shall be clear and shall not be opaque, colored, stained or frosted.

10. A vessel licensed to sell liquors and/or wines for on-premises consumption shall not be permitted to sell any liquors and/or wines, while said vessel is moored to a pier or dock, except that vessels sailing on established schedules shall be permitted to sell liquors and/or wines for a period of three hours prior to the regular advertised sailing time.

11. A railroad car or aircraft being operated on regularly scheduled flights by a United States certificated airline licensed to sell liquors and/or wines for on-premises consumption shall be permitted to sell liquors and/or wines only to passengers and while in actual transit, except that a railroad operating licensed cars shall be allowed to sell liquors and/or wines from portable carts located on station platforms located at Penn Station, Grand Central Station, Jamaica, Hunterspoint Avenue or Flatbush from which such licensed railroad cars depart.

12. Each retail licensee for on-premises consumption shall keep and maintain upon the licensed premises, adequate records of all transactions involving the business transacted by such licensee which shall show the amount of alcoholic beverages, in gallons, purchased by such licensee together with the names, license numbers and places of business of the persons from whom the same were purchased, the amount involved in such purchases, as well as the sales of alcoholic beverages made by such licensee. The liquor authority is hereby authorized to promulgate rules and regulations permitting an on-premises licensee operating two or more premises separately licensed to sell alcoholic beverages for on-premises consumption to inaugurate or retain in this state methods or practices of centralized accounting, bookkeeping, control records, reporting, billing, invoicing or payment respecting purchases, sales or deliveries of alcoholic beverages, or methods and practices of centralized receipt or storage of alcoholic beverages within this state without segregation or earmarking for any such separately licensed premises, wherever such methods and practices assure the availability, at such licensee's central or main office in this state, of data reasonably needed for the enforcement of this chapter. Such records shall be available for inspection by any authorized representative of the liquor authority.

13. No retail licensee for on-premises consumption shall be interested, directly or indirectly, in any premises where liquors, wines or beer are manufactured or sold at wholesale, by stock ownership, interlocking directors, mortgage or lien on any personal or real property or by any other means, except that liquors, wines or beer may be manufactured or sold wholesale by the person licensed as a manufacturer or wholesaler thereof on real property owned by an interstate railroad corporation or a United States certificated airline with a retail license for on-premises consumption, or on premises or with respect to a business constituting an overnight lodging and resort facility located wholly within the boundaries of the town of North Elba, county of Essex, township eleven, Richard's survey, great lot numbers two hundred seventy-eight, two hundred seventy-nine, two hundred eight, two hundred ninety-eight, two hundred ninety-nine, three hundred, three hundred eighteen, three hundred nineteen, three hundred twenty, three hundred thirty-five and three hundred thirty-six, and township twelve, Thorn's survey, great lot numbers one hundred six and one hundred thirteen, as shown on the Adirondack map, compiled by the conservation department of the state of New York - nineteen hundred sixty-four edition, in the Essex county atlas at page twenty-seven in the Essex county clerk's office, Elizabethtown, New York, provided that such facility maintains not less than two hundred fifty rooms and suites for overnight lodging, or on premises or with respect to the operation of a restaurant in an office building located in a city having a population of five hundred thousand or more and in which is located the licensed premises of such manufacturer or wholesaler, provided that the building, the interior of the retail premise and the rental therefor fully comply with the criteria set forth in paragraph two of subdivision three of section one hundred one of this article, any such premises or business located on that tract or parcel of land, or any subdivision thereof, situate in the Village of Lake Placid, Town of North Elba, Essex County, New York; it being also a part of Lot No. 279, Township No. 11, Old Military Tract, Richard's Survey; it being also all of Lot No. 23 and part of Lot No. 22 as shown and designated on a certain map entitled "Map of Building Sites for Sale by B.R. Brewster" made by G.T. Chellis C.E. in 1892; also being PARCEL No. 1 on a certain map of lands of Robert J. Mahoney and wife made by G.C. Sylvester, P.E. & L.S. # 21300, dated August 4, 1964, and filed in the Essex County Clerk's Office on August 27, 1964, and more particularly bounded and described as follows; BEGINNING at the intersection of the northerly bounds of Shore Drive (formerly Mirror Street) with the westerly bounds of Park Place (formerly Rider Street) which point is also the northeast corner of Lot No. 23, from thence South 21°50' East in the westerly bounds of Park Place a distance of 119 feet, more or less, to a lead plug in the edge of the sidewalk marking the southeast corner of Lot No. 23 and the northeast corner of Lot No. 24; from thence South 68°00'50" West a distance of 50.05 feet to an iron pipe set in concrete at the corner of Lots 23 and 22; from thence South 65°10'50" West a distance of 7.94 feet along the south line of Lot No. 22 to an iron pipe for a corner; from thence North 23°21'40" West and at 17.84 feet along said line passing over a drill hole in a concrete sidewalk, and at 68.04 feet further along said line passing over an iron pipe at the southerly edge of another sidewalk, and at 1.22 feet further along said line passing over another drill hole in a sidewalk, a total distance of 119 feet, more or less, to the northerly line of Lot No. 22; from thence easterly in the northerly line of Lot 22 and 23 to the northeast corner of Lot No. 23 and the point of beginning. Also including the lands to the center of Shore Drive included between the northerly straight line continuation of the side lines of the above described parcel, and to the center of Park Place, where they abut the above described premises SUBJECT to the use thereof for street purposes. Being the same premises conveyed by Morestuff, Inc. to Madeline Sellers by deed dated June 30, 1992, recorded in the Essex County Clerk's Office on July 10, 1992 in Book 1017 of Deeds at Page 318, or any such premises or business located on that certain piece or parcel of land, or any subdivision thereof, situate, lying and being in the Town of Plattsburgh, County of Clinton, State of New York and being more particularly bounded and described as follows: Starting at an iron pipe found in the easterly bounds of the highway known as the Old Military Turnpike, said iron pipe being located 910.39 feet southeasterly, as measured along the easterly bounds of said highway, from the southerly bounds of the roadway known as Industrial Parkway West, THENCE running S 31° 54' 33" E along the easterly bounds of said Old Military Turnpike Extension, 239.88 feet to a point marking the beginning of a curve concave to the west; thence southerly along said curve, having a radius of 987.99 feet, 248.12 feet to an iron pipe found marking the point of beginning for the parcel herein being described, said point also marked the southerly corner of lands of Larry Garrow, et al, as described in Book 938 of Deeds at page 224; thence N 07° 45' 4" E along the easterly bounds of said Garrow, 748.16 feet to a 3"x4" concrete monument marking the northeasterly corner of said Garrow, the northwesterly corner of the parcel herein being described and said monument also marking the southerly bounds of lands of Salerno Plastic Corp. as described in Book 926 of Deeds at Page 186; thence S 81° 45' 28" E along a portion of the southerly bounds of said Salerno Plastic Corp., 441.32 feet to an iron pin found marking the northeasterly corner of the parcel herein being described and also marking the northwest corner of the remaining lands now or formerly owned by said Marx and Delaura; thence S 07° 45' 40" W along the Westerly bounds of lands now of formerly of said Marx and DeLaura and along the easterly bounds of the parcel herein being described, 560.49 feet to an iron pin; thence N 83° 43' 21" W along a portion of the remaining lands of said Marx and DeLaura, 41.51 feet to an iron pin; thence S 08° 31' 30" W, along a portion of the remaining lands of said Marx and Delaura, 75.01 feet to an iron pin marking northeasterly corner of lands currently owned by the Joint Council for Economic Opportunity of Plattsburgh and Clinton County, Inc. as described in Book 963 of Deeds at Page 313; thence N 82° 20' 32" W along a portion of the northerly bounds of said J.C.E.O., 173.50 feet to an iron pin; thence 61° 21' 12" W, continuing along a portion of the northerly bounds of said J.C.E.O., 134.14 feet to an iron pin; thence S 07° 45' 42" W along the westerly bounds of said J.C.E.O., 50 feet to an iron pin; thence S 66° 48' 56" W along a portion of the northerly bounds of remaining lands of said Marx and DeLaura, 100.00 feet to an iron pipe found on the easterly bounds of the aforesaid highway, said from pipe also being located on a curve concave to the west; thence running and running northerly along the easterly bounds of the aforesaid highway and being along said curve, with the curve having a radius of 987.93 feet, 60.00 feet to the point of beginning and containing 6.905 acres of land. Being the same premises as conveyed to Ronald Marx and Alice Marx by deed of CIT Small Business Lending Corp., as agent of the administrator, U.S. Small Business Administration, an agency of the United States Government dated September 10, 2001 and recorded in the office of the Clinton County Clerk on September 21, 2001 as Instrument #135020, or any such premises or businesses located on that certain plot, piece or parcel of land, situate, lying and being in the Second Ward of the City of Schenectady, on the Northerly side of Union Street, bounded and described as follows: to wit; Beginning at the Southeasterly corner of the lands lately owned by Elisha L. Freeman and now by Albert Shear; and running from thence Easterly along the line of Union Street, 44 feet to the lands now owned by or in the possession of James G. Van Vorst; thence Northerly in a straight line along the last mentioned lands and the lands of the late John Lake, 102 feet to the lands of one Miss Rodgers; thence Westerly along the line of the last mentioned lands of said Rodgers to the lands of the said Shear; and thence Southerly along the lands of said Shear 101 feet, 6 inches to Union Street, the place of beginning.

Also all that tract or parcel of land, with the buildings thereon, situate in the City of Schenectady, County of Schenectady, and State of New York, situate in the First, formerly the Second Ward of the said City, on the Northerly side of Union Street, which was conveyed by William Meeker and wife to Elisha L. Freeman by deed dated the second day of December 1843, and recorded in the Clerk's Office of Schenectady County on December 5, 1843, in Book V of Deeds at page 392, which lot in said deed is bounded and described as follows: Beginning at a point in the Northerly line of Union Street where it is intersected by the Easterly line of property numbered 235 Union Street, which is hereby conveyed, and running thence Northerly along the Easterly line of said property, One Hundred Forty and Five-tenths (140.5) feet to a point sixteen (16) feet Southerly from the Southerly line of the new garage built upon land adjoining on the North; thence Westerly parallel with said garage, Forty-six and Seven-tenths (46.7) feet; thence Southerly One Hundred Forty and Eighty-tenths (140.8) feet to the Northerly margin of Union Street; thence Easterly along the Northerly margin of Union Street, about Forty-eight and three-tenths (48.3) feet to the point or place of beginning.

The two above parcels are together more particularly described as follows:

All that parcel of land in the City of Schenectady beginning at a point in the northerly margin of Union Street at the southwesterly corner of lands now or formerly of Friedman (Deed Book 636 at page 423) which point is about 60 feet westerly of the westerly line of North College Street and runs thence N. 86 deg. 42' 20" W. 92.30 feet to the southeasterly corner of other lands now or formerly of Friedman (Deed Book 798 at page 498); thence N. 04 deg. 06' 48" E. 140.50 feet to the southwesterly corner of lands now or formerly of Stockade Associates (Deed Book 1038 at page 521); thence S. 87 deg. 05' 27" E. 46.70 feet to lands now or formerly at McCarthy (Deed Book 1129 at page 281); thence along McCarthy S. 00 deg. 52' 02" E. 3.69 feet to the northwesterly corner of lands now or formerly of SONYMA (Deed Book 1502 at page 621); thence along lands of SONYMA S. 02' 56" W.34.75 feet to a corner; thence still along lands of SONYMA and lands now or formerly of Magee (Deed Book 399 at page 165) S. 86 deg. 11' 52" E. 42.57 feet to a corner; thence still along lands of Magee and Lands of Friedman first above mentioned S. 03 deg. 10' 08" W. 102.00 feet to the point of beginning.

Excepting and reserving all that portion of the above parcel lying easterly of a line described as follows:

All that tract or parcel of land, situated in the City of Schenectady and County of Schenectady and State of New York, on the Northerly side of Union Street bounded and described as follows:

Beginning at a point in the northerly line of Union Street, said point being in the division line between lands now or formerly of Electric Brew Pubs, Inc. (1506 of Deeds at page 763) on the West and lands now or formerly of Margaret Wexler and Donna Lee Wexler Pavlovic, as trustees under Will of Ruth F. Wexler (Street number 241 Union Street) on the East; thence North 03 deg. 04' 10" East, along the building known as Street No. 241 Union Street, a distance of 30.50 feet to a point; thence North 88 deg. 45' 45" West, along said building and building eve, a distance of 5.62 feet to a point; thence North 03 deg. 03' 30" East, along said building eve of Street No. 241 Union Street, a distance of 32.74 feet; thence South 88 deg. 45' 45" East, along said building eve, a distance of 1.2 feet to an intersection of building corner of Street No. 241 Union Street and a brick wall; thence north 03 deg. 37' 30" East, along said brick wall, a distance of 14.47 feet to a point in the corner of the brick wall, thence South 86 deg. 46' 45" East along said brick wall a distance of 4.42 feet to the intersection of brick wall with the boundary line between the Electric Brew Pubs, Inc. (aforesaid) on the West and lands of Margaret Wexler and Donna Lee Wexler Pavlovic, (aforesaid) on the East; thence North 03 deg 10' 08" East a distance of 0.62 feet to the Northeast corner of lands belonging to Margaret Wexler and Donna Lee Wexler Pavlovic.

Also all that tract or parcel of land commonly known as the Union Street School, located on the Northeasterly corner of Union and North College Streets in the First Ward of the City and County of Schenectady and State of New York, more particularly bounded and described as follows: Beginning at a point in the Northerly street line of Union Street where it is intersected by the Easterly street line of North College Street, and runs thence Northerly along the Easterly street line of North College Street, one hundred seven and five-tenths (107.5) feet to a point, thence easterly at an angle of ninety (90) degrees, one hundred ninety-one and seventy-five hundredths (191.75) feet to a point in the Northwesterly street line of Erie Boulevard thence southwesterly along the Northwesterly street line of Erie Boulevard, one hundred twenty-three and eight-tenths (123.8) feet to its intersection with the Northerly street line of Union Street; thence Westerly along the Northerly street line of Union Street, one hundred twenty-four and fifty-five hundredths (124.55) feet to the point or place of beginning.

The above described parcel of property includes the Blue Line parcel of land, which is a portion of the abandoned Erie Canal Lands, located in the First Ward of the City of Schenectady, New York, and which Blue Line parcel lies between the Northwesterly line of Erie Boulevard as set forth in the above described premises and the Northeasterly lot line of the old Union Street School as it runs parallel with the Northwesterly line of Erie Boulevard as aforesaid.

The two above parcels are together more particularly described as follows: All that parcel of land in the City of Schenectady beginning at a point in the northerly margin of Union Street and the northwesterly margin of Erie Boulevard and runs thence along Union Street N. 86 deg. 42' 20" W. 124.55 feet to the easterly margin of North College Street; thence along North College Street N. 05 deg 04' 40" E. 107.50 feet to the southeasterly corner of lands now or formerly of McCarthy (Deed Book 1129 at page 279); thence along McCarthy, Cottage Alley and lands now or formerly of McGregor (Deed Book 912 at page 624) S. 84 deg. 55' 20" E. 191.75 feet to the northwesterly margin of Erie Boulevard; thence along Erie Boulevard S. 38 deg. 03' 53" W. 123.54 feet to the point of beginning, any such premises or businesses located on that tract or parcel of land situate in the Town of Hopewell, Ontario County, State of New York, bounded and described as follows: Commencing at a 5/8" rebar found on the division line between lands now or formerly of Ontario County - Finger Lakes Community College (Liber 698 of Deeds, Page 466) on the north and lands now or formerly of James W. Baird (Liber 768 of Deeds, Page 1109) on the south; thence, North 43°-33'-40" West, on said division line, a distance of 77.32 feet to the Point of Beginning. Thence, North 43°-33'-40" West, continuing on said division line and through said lands of Ontario County, a distance of 520.45 feet to a point on the southeasterly edge of an existing concrete pad; thence, South 74°-19'-53" West, along said edge of concrete and the projection thereof, a distance of 198.78 feet to a point on the easterly edge of pavement of an existing campus drive; thence, the following two (2) courses and distances along said edge of pavement: Northeasterly on a curve to the left having a radius of 2221.65 feet, a chord bearing of North 30°-16'-39" East, a chord distance of 280.79, a central angle of 07°-14'-47", a length of 280.98 feet to a point of reverse curvature; thence, Northeasterly on a curve to the right having a radius of 843.42 feet, a chord bearing of North 45°-25'-09" East, a chord distance of 534.08, a central angle of 36°-55'-01", a length of 543.43 feet to a point; thence, South 30°-04'-59" East, a distance of 18.28 feet to the corner of the property acquired by Ontario County (Liber 766 of Deeds, Page 1112), as shown on a map recorded in the Ontario County Clerk's Office as Map No. 6313; thence, the following four (4) courses and distances along said property line: South 30°-04'-59" East, a distance of 177.17 feet to a point; thence, South 02°-20'-33" East, a distance of 147.53 feet to a point; thence, South 41°-31'-35" East, a distance of 200.93 feet to a point; thence, South 23°-48'-53" West, along said property line, and the projection thereof, through the first said lands of Ontario County - Finger Lakes Community College (Liber 698 of Deeds, Page 466), a distance of 517.96 feet to Point of Beginning. Said parcel containing 7.834 acres, more or less, as shown on a map entitled "Proposed Lease Area - Friends of the Finger Lakes Performing Arts Center, Hopewell, NY", prepared by Bergmann Associates, drawing LM-01, dated June 10, 2005, last revised August 17, 2005. The related PAC Properties are shown on the Map denominated "FLCC Campus Property, FLPAC Ground Lease, Parking, Vehicular & Pedestrian Access", recorded in the Ontario County Clerk's Office on December 10, 2009 in Book 1237 of Deeds at page 9 and are comprised of the areas separately labeled as Parking Lot 'A', Parking Lot 'G', the Ticket Booth area, the Sidewalks, and the Entry Roads; any such premises or businesses located on all that certain piece or parcel of land situate in the City of Syracuse, County of Onondaga, State of New York, lying generally Northwesterly of the West Hiawatha Boulevard, and generally Northeasterly of the New York State Barge Canal, being a portion of Lot 11I and Lot 11J of the Carousel Center Subdivision as shown on a resubdivision plan of the Carousel Center Subdivision filed as Map No. 8743 in the Onondaga County Clerk's Office, and as of May 20, 2014 identified as space L323 in a lease between the liquor license applicant and property owner and on the third level of the shopping center thereon, such shopping center land being more particularly bounded and described as follows:

BEGINNING at the point of the intersection of the division line between the Northeasterly boundary of the New York State Barge Canal, Syracuse Terminal designated as "Parcel No. T-111" on the Southwest and Lot 11I of the Carousel Center Subdivision on the Northeast with the Northwesterly boundary of West Hiawatha Boulevard; thence North 50 deg. 26 min. 28 sec. West, along said division line, 690.72 feet; to a point; thence through Lot 11I and 11J of said subdivision the following thirty-five (35) courses and distances:

1) Thence North 40 deg. 22 min. 15 sec. East 191.79 feet to a point;

2) Thence South 82 deg. 04 min. 58 sec. East 294.58 feet to a point;

3) Thence North 07 deg. 52 min. 16 sec. East 314.89 feet to a point;

4) Thence South 82 deg. 07 min. 45 sec. East 53.96 feet to a point;

5) Thence North 07 deg. 52 min. 16 sec. East 70.18 feet to a point;

6) Thence South 82 deg. 07 min. 44 sec. East 40.81 feet to a point;

7) Thence North 07 deg. 52 min. 16 sec. East 35.49 feet to a point;

8) Thence South 82 deg. 07 min. 50 sec. East 1.52 feet to a point;

9) Thence North 07 deg. 52 min. 16 sec. East 45.53 feet to a point;

10) Thence South 82 deg. 07 min. 44 sec. East 92.67 feet to a point;

11) Thence North 07 deg. 52 min. 16 sec. East 194.00 feet to a point;

12) Thence North 82 deg. 07 min. 44 sec. West 121.00 feet to a point;

13) Thence North 07 deg. 52 min. 14 sec. East 408.67 feet to a point;

14) Thence South 82 deg. 07 min. 44 sec. East 168.50 feet to a point;

15) Thence North 07 deg. 52 min. 16 sec. East 34.33 feet to a point;

16) Thence South 82 deg. 07 min. 44 sec. East 15.33 feet to a point;

17) Thence North 07 deg. 52 min. 16 sec. East 341.67 feet to a point;

18) Thence North 82 deg. 07 min. 44 sec. West 199.44 feet to a point;

19) Thence North 07 deg. 52 min. 31 sec. East 0.97 feet to a point;

20) Thence North 52 deg. 50 min. 09 sec. East 11.22 feet to a point;

21) Thence North 07 deg. 52 min. 16 sec. East 20.77 feet to a point;

22) Thence North 37 deg. 05 min. 57 sec. West 30.86 feet to a point;

23) Thence North 82 deg. 07 min. 44 sec. West 21.02 feet to a point;

24) Thence South 52 deg. 13 min. 00 sec. West 5.85 feet to a point;

25) Thence North 82 deg. 07 min. 44 sec. West 7.41 feet to a point;

26) Thence North 07 deg. 52 min. 16 sec. East 108.15 feet to a point;

27) Thence South 82 deg. 07 min. 44 sec. East 0.75 feet to a point;

28) Thence North 07 deg. 52 min. 16 sec. East 22.46 feet to a point;

29) Thence North 82 deg. 07 min. 44 sec. West 0.75 feet to a point;

30) Thence North 07 deg. 52 min. 16 sec. East 43.48 feet to a point;

31) Thence North 52 deg. 52 min. 15 sec. East 7.78 feet to a point;

32) Thence North 07 deg. 52 min. 16 sec. East 47.79 feet to a point;

33) Thence North 37 deg. 07 min. 44 sec. West 7.78 feet to a point;

34) Thence North 07 deg. 52 min. 16 sec. East 198.11 feet to a point; and

35) Thence South 82 deg. 07 min. 44 sec. East 207.07 feet to a point on the westerly right of way line of Interstate Route 81, Thence along the westerly and southwesterly right of way line of Interstate Route 81, in a generally southeasterly direction, the following seven (7) courses and distances:

1) Thence South 18 deg. 26 min. 44 sec. East 44.24 feet to a point;

2) Thence South 31 deg. 26 min. 40 sec. East 70.85 feet to a point;

3) Thence South 37 deg. 56 min. 38 sec. East 377.51 feet to a point;

4) Thence South 33 deg. 48 min. 10 sec. East 129.69 feet to a point;

5) Thence South 32 deg. 22 min. 13 sec. East 213.26 feet to a point;

6) Thence South 42 deg. 27 min. 42 sec. East 58.65 feet to a point; and

7) Thence South 40 deg. 20 min. 45 sec. East 77.11 feet to its intersection with lands appropriated by the People of the State of New York described as Map 1401 Parcel 1831 in Book 5256 of Deeds at Page 686 and Book 5274 of Deeds at Page 836; Thence along the bounds of said Map 1401 Parcel 1831 the following fifteen (15) courses and distances:

1) South 07 deg. 30 min. 19 sec. East 39.16 feet to a point; thence

2) South 03 deg. 25 min. 41 sec. West 30.00 feet to a point; thence

3) South 12 deg. 49 min. 21 sec. West 30.00 feet to a point; thence

4) South 22 deg. 11 min. 30 sec. West 30.00 feet to a point; thence

5) South 31 deg. 35 min. 08 sec. West 30.00 feet to a point; thence

6) South 40 deg. 57 min. 25 sec. West 30.01 feet to a point; thence

7) South 48 deg. 44 min. 51 sec. West 20.00 feet to a point; thence

8) South 55 deg. 01 min. 19 sec. West 19.99 feet to a point; thence

9) South 65 deg. 30 min. 44 sec. West 8.49 feet to a point; thence

10) North 75 deg. 22 min. 31 sec. West 38.92 feet to a point; thence

11) North 29 deg. 08 min. 26 sec. West 25.83 feet to a point; thence

12) North 07 deg. 58 min. 33 sec. West 20.27 feet to a point; thence

13) North 07 deg. 40 min. 45 sec. East 100.00 feet to a point; thence

14) North 82 deg. 23 min. 04 sec. West 1.00 feet to a point; and

15) South 07 deg. 40 min. 49 sec. West 425.30 to its intersection with the northerly bounds of Map 1402 Parcel 1836 of said appropriation; Thence along the bounds of Map 1402 Parcel 1836 as described in Book 5256 of Deeds at Page 686 and Book 5274 of Deeds at Page 836 the following three (3) courses and distances:

1) South 07 deg. 40 min. 17 sec. West 70.35 feet to a point; thence

2) South 82 deg. 09 min. 26 sec. East 1.00 feet to a point; and

3) North 07 deg. 40 min. 37 sec. East 70.35 feet to its intersection with the bounds of the hereinabove described Map 1401 Parcel 1831; Thence along the bounds of said Map 1401 Parcel 1831 the following ten (10) courses and distances:

1) North 07 deg. 40 min. 37 sec. East 100.00 feet to a point; thence

2) North 40 deg. 32 min. 01 sec. East 61.06 feet to a point; thence

3) North 50 deg. 26 min. 34 sec. East 110.76 feet to a point; thence

4) North 55 deg. 51 min. 53 sec. East 43.02 feet to a point; thence

5) North 66 deg. 11 min. 17 sec. East 30.00 feet to a point; thence

6) North 79 deg. 28 min. 24 sec. East 30.00 feet to a point; thence

7) South 87 deg. 12 min. 02 sec. East 30.00 feet to a point; thence

8) South 73 deg. 54 min. 22 sec. East 30.00 feet to a point; thence

9) South 59 deg. 56 min. 49 sec. East 33.00 feet to a point; and

10) South 47 deg. 06 min. 38 sec. East 95.11 feet to its intersection with the division line between Lot 11J on the Northwest and the lands now or formerly of Woodstead Enterprises Co. as described in Book 3530 of Deeds at Page 257 on the Southeast (formerly lands of Rome Watertown and Oswego Railroad Company via Letters Patent, Book 292, Page 264); thence South 28 deg. 12 min. 27 sec. West along said division line and along the Northwesterly boundary of West Hiawatha Boulevard in part, 36.93 feet to its point of intersection with Northeasterly boundary of West Hiawatha Boulevard; thence North 61 deg. 43 min. 58 sec. West along said Northeasterly boundary 158.30 feet to its point of intersection with the Northwesterly boundary of said West Hiawatha Boulevard; thence West along said Northwesterly boundary the following three (3) courses: 1) South 30 deg. 39 min. 30 sec. West 599.46 feet to a point; thence 2) South 30 deg. 30 min. 42 sec. West 62.49 feet to a point; and 3) South 23 deg. 40 min. 55 sec. West 220.04 feet to its point of intersection with Southwesterly boundary of West Hiawatha Boulevard; thence South 49 deg. 30 min. 46 sec. East along said Southwesterly boundary, 0.30 feet to its point of intersection with the first hereinabove described Northwesterly boundary of West Hiawatha Boulevard; thence South 40 deg. 26 min. 20 sec. West, along said Northwesterly boundary, 98.08 feet to its point of intersection with the division line between Lot 11J on the Northeast and Lot 11H of the Carousel Center Subdivision on the Southwest; thence North 50 deg. 25 min. 12 sec. West, along said division line, 147.85 feet to the Northwest corner of Lot 11H; thence South 40 deg. 26 min. 20 sec. West 217.47 feet to the Southwest corner of lot 11H; thence South 49 deg. 49 min. 16 sec. East 147.83 feet to a point on the first hereinabove described Northwesterly boundary of West Hiawatha Boulevard; thence along said Northwesterly boundary of West Hiawatha Boulevard the following two (2) courses: 1) South 40 deg. 26 min. 20 sec. West 17.66 feet to a point; and 2) South 43 deg. 01 min. 50 sec. West 468.25 feet to the point of beginning.

Excepting the following piece or parcel of land appropriated by the People of the State of New York described as Map 1401 Parcel 1832 in Book 5256 of Deeds at Page 686 and Book 5274 of Deeds at Page 836: Commencing at the southwest corner of herein above described Map 1402 Parcel 1836 said point having a proceeding course of South 07 deg. 40 min. 17 sec. West 70.35 feet in the premises describe hereinabove; thence North 13 deg. 18 min. 48 sec. West 138.17 feet to the southeast corner of Map 1401 Parcel 1832; thence along the bounds of said Map 1401 Parcel 1832 the following four (4) courses and distances:

1) North 82 deg. 09 min. 26 sec. West 1.00 feet to a point; thence

2) North 07 deg. 53 min. 50 sec. East 353.36 feet to a point; thence

3) South 81 deg. 54 min. 58 sec. East 1.00 feet to a point, and

4) South 07 deg. 53 min. 54 sec. West 353.36 feet to the point of beginning; or such premises or businesses located on that tract or parcel of land situate lying and being in the Town of Oneonta, County of Otsego and State of New York and being a portion of Otsego County Tax Map Department Parcel Number 287.00-1-33 and bounded and described as follows: Beginning at a point 2.12 feet off the northeasterly corner of a one story building on the lands, now or formerly, of Abner Doubleday, LLC, aka Cooperstown All Star Village, LLC, as owned by Martin and Brenda Patton, which point lies N 87°55'13" W a distance of 149.37' from the northeast corner of the Patton lands; thence N 74°30'18" W a distance of 51.50 feet to a point; thence S 15°29'42" W a distance of 2.00 feet to a point; thence N 74°30'18" W a distance of 14.00 feet to a point; thence S 15°29'42" W a distance of 19.20 feet to a point; thence S 74°30'18" E a distance of 14.20 feet to a point; thence S 15°29'42" W a distance of 4.20 feet; thence S 74°30'18" E a distance of 51.30 feet to a point; thence N 15°29'42" E a distance of 25.40 feet to a point to the point and place of beginning or on premises or with respect to a business constituting the overnight lodging facility located wholly within the boundaries of that tract or parcel of land situated in the borough of Manhattan, city and county of New York, beginning at a point on the northerly side of west fifty-fourth street at a point one hundred feet easterly from the intersection of the said northerly side of west fifty-fourth street and the easterly side of seventh avenue; running thence northerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the center line of the block; running thence easterly and parallel with the northerly side of west fifty-fourth street and along the center line of the block fifty feet to a point; running thence northerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the southerly side of west fifty-fifth street at a point distant one hundred fifty feet easterly from the intersection of the said southerly side of west fifty-fifth street and the easterly side of seventh avenue; running thence easterly along the southerly side of west fifty-fifth street thirty-one feet three inches to a point; running thence southerly and parallel with the easterly side of the seventh avenue one hundred feet five inches to the center line of the block; running thence easterly along the center line of the block and parallel with the southerly side of west fifty-fifth street, one hundred feet; running thence northerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the southerly side of west fifty-fifth street; running thence easterly along the southerly side of west fifty-fifth street twenty-one feet ten and one-half inches to a point; running thence southerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the center line of the block; running thence westerly along the center line of the block and parallel with the northerly side of west fifty-fourth street three feet one and one-half inches; running thence southerly and parallel with the easterly side of seventh avenue one hundred feet five inches to the northerly side of west fifty-fourth street at a point distant three hundred feet easterly from the intersection of the said northerly side of west fifty-fourth street and the easterly side of seventh avenue; running thence westerly and along the northerly side of west fifty-fourth street two hundred feet to the point or place of beginning, provided that such facility maintains not less than four hundred guest rooms and suites for overnight lodging; or on such premises or business located on any of the following four parcels:

Parcel A

any such premises or business constituting the overnight lodging and resort facility located wholly within the boundaries of the Village of Altmar, County of Oswego, Great Lot 19 beginning at a point on centerline of Pulaski Street at its intersection with the division line between the lands now or formerly of Altmar Parish Williamstown Central School District (APW CSD) as described in Book 378 of Deeds at Page 118 on the northwest and the lands now or formerly of Tostanoski as described in Book 1356 of Deeds at Page 55 on the southeast; Thence along said centerline the following two (2) courses: 1) North 37 deg. 35 min. 00 sec. West, a distance of 803.88 ft. to a point and 2). North 45 deg. 48 min. 13 sec. West, a distance of 132.33 ft. to its intersection with the division line between the said lands of APW CSD on the southeast and the lands now or formerly of Hayward as described in Book 894 of Deeds at Page 211 & Doc. #2006-9318 on the northwest; Thence North 23 deg. 48 min. 43 sec. East along said division, a distance of 131.66 ft. to its intersection with the division line between the said lands of APW CSD on the north and the said lands of Hayward on the south; Thence South 73 deg. 16 min. 17 sec. West along the said division line, a distance of 131.66 ft. to its intersection with the division line between the said lands of APW CSD and the lands now or formerly of National Grid as described in Book 282 of Deeds at Page 552; Thence along said division line to the following six (6) courses: 1) North 23 deg. 43 min. 38 sec. East, a distance of 158.73 ft. to a point; thence 2) North 83 deg. 39 min. 24 sec. West, a distance of 190.48 ft. to a point; thence 3) North 25 deg. 39 min. 08 sec. East, a distance of 24.15 ft. to a point; thence 4) North 53 deg. 32 min. 01 sec. East, a distance of 265.18 ft. to a point; thence 5) North 81 deg. 24 min. 54 sec. East a distance of 475.00 ft. to a point; and 6) North 81 deg. 24 min. 54 sec. East, a distance of +/- 522 ft. to its intersection with the center of Salmon River; Thence upstream along said center, and in a generally southerly direction, a distance of +/- 1,455 ft. to its intersection with the division line between the said lands of APW CSD on the northwest and the lands now or formerly of Bennett as described in Book 927 of Deeds at Page 65 on the southeast; Thence South 52 deg. 19 min. 00 sec. West along said division line, a distance of +/- 170 ft. to a point; Thence South 52 deg. 19 min. 00 sec. West, continuing along said division line, a distance of 400.00 ft. to its intersection with the centerline of Pulaski Street; Thence North 37 deg. 35 min. 00 sec. West along said centerline, a distance of 53.65 ft. to its intersection with the division line between the said lands of APW CSD on the southeast and the lands now or formerly of Pfluger as described in Book 922 of Deeds at Page 187 on the northwest; Thence North 52 deg. 25 min. 00 sec. East along said division line, a distance of 330.00 ft. to its intersection with the division line between the said lands of APW CSD on the northeast and the said lands of Pfluger, the lands now or formerly of Endsley as described in Book 1520 of Deeds at page 5, and the hereinabove said lands of Tostanoski, in part by each, on the southwest; Thence North 37 deg. 35 min. 00 sec. West along said division line, a distance of 247.50 ft. to its intersection with the division line between the said lands of APW CSD on the northwest and the said lands of Tostanoski on the southeast; Thence South 52 deg. 25 min. 000 sec. West along said division line, a distance of 330.00 ft. to the POINT OF BEGINNING; or

Parcel B

any such premises or business constituting the overnight lodging and resort facility located wholly within the boundaries of that tract or parcel of land situate in the city of Syracuse, County of Onondaga and State of New York, being part of Block 366 in said City and more particularly bounded and described as follows: beginning at a point at the intersection of the southerly line of East Genesee Street with the westerly line of University Avenue; running thence: South 00° 30' 30" West, along said Westerly line of University Avenue, a distance of 75.16 feet to a point therein; Thence North 89° 49' 00" West, a distance of 140.00 feet to a point; thence South 00° 30' 30" West, a distance of 271.55 feet to a point; Thence North 89° 49' 00" West, a distance of 103.01 feet to a point; Thence South 00° 11' 00" West, a distance of 132.00 feet to a point in the northerly line of Madison Street; Thence North 89° 49' 0" West along said northerly line, a distance of 141.36 feet to a point; Thence North 00° 25' 10" East, a distance of 50 feet to a point in the westerly line of Farm Lot 200 of the Salt Springs Reservation; Thence North 03° 26' 10" West along said westerly line, a distance of 415.12 feet to a point in the southerly line of East Genesee Street; Thence North 88° 11' 00" East, along said southerly line, a distance of 412.50 feet to the point of beginning. The premises are also described as follows: All that tract or parcel of land, situate in the City of Syracuse, County of Onondaga and State of New York, being known as new Lot 1A as is more particularly shown on a Resubdivision Map of Part of Block 366 made by Christopherson Land Surveying and filed in the Onondaga County Clerk's Office October 8, 2002 as Map No. 9498; or

Parcel C

any such premises or business constituting the overnight lodging and resort facility located wholly within the boundaries of all that tract or parcel of land situate in the city of Syracuse, County of Onondaga and State of New York, being a part of Lots 200 and 201, Lots 2, 6, and 7, Block 368 in the City of Syracuse and being further described as follows: Beginning at a drill hole set at the intersection of the easterly street margin of South Crouse Avenue and the southerly street margin of Harrison Street; Thence S. 89° 51' 36" E. (S 89° 49' 40" E measured), along the southerly street margin of Harrison Street, a distance of 395.30 feet to a capped iron rod set at the westerly line of a parcel of land conveyed to Syracuse University; Thence S. 00° 28' 34" W. (S 00° 30' 30" W measured), along the westerly line of those parcels of land conveyed to Syracuse University, a distance of 132.00 feet to a capped iron rod set; Thence N. 89° 51' 36" W. (N 89° 49' 40" W measured), along the northerly line of a parcel of land conveyed to Syracuse University, a distance of 132.00 feet to a capped iron rod set; Thence N. 89° 51' 36" W. (N 89° 49' 40" W measured), along the northerly line of a parcel of land conveyed to Syracuse University, a distance of 66.00 feet to a capped iron rod set; Thence S. 00° 28' 34" W. (S 00° 30' 30" W measured), along the westerly line of that Syracuse University Property, a distance of 71.25 feet to a capped iron rod set; Thence N 89° 55' 36" W. (89° 53' 39" W measured), a distance of 130.40 feet to a capped iron rod set at the easterly line of that parcel of land conveyed to Crouse Health Systems, Inc. by deed recorded in the Onondaga County Clerk's Office in Liber 4800 at Page 730; Thence N. 03° 44' 23" W. (03° 42' 26" W measured), along the easterly line of the Crouse Health System, Inc. property, a distance of 37.99 feet to a magnetic nail set at the northeast corner of the aforementioned Crouse Health System, Inc.; Thence N. 89° 51' 36' W. (N 89° 49' 40" W measured), along the northerly line of the Crouse Health System, Inc. Property, a distance of 195.85 feet to a capped iron rod set at the easterly street margin of South Crouse Avenue; Thence N. 00° 23' 14" E. (N 00° 25' 10" E measured), along the easterly street margin of South Crouse Avenue, a distance of 165.50 feet to the point of beginning. Together with all the right, title and interest in and to strops and gores of land, if any, adjoining or adjacent to said premises and to the lands lying in the bed of any street, road land or right of way, as they now exist, or formerly existed in, in front of, or adjoining the premises above described or used in connection with said above described premises. Containing 1.55 acres of land more or less. It being the intent of this survey description to describe those parcels of land conveyed by Temple Adath Yeshurun, also known as the Congregation Adath Yeshurun, to the Syracuse Urban Renewal Agency, by a Warranty Deed dated September 21, 1972, that was duly recorded in the Onondaga County Clerk's Office on October 10, 1972 in Deed Book 2486 at Page 1137. Being a portion of the premises conveyed at Hotel Skylar, LLC, f/k/a 908 Harrison St., LLC, by deed dated June 5, 2007, and recorded in the Onondaga County Clerk's Office on June 14, 2007 in Deed Book 04998 at Page 0795 (Instrument: 0687909); or

Parcel D

any such premises or business constituting the overnight lodging and resort facility located wholly within the boundaries of all that tract or parcel of land situate in the city of Syracuse, County of Onondaga, being part of Lots 13, 14 and 15 of Block 233 in said City, more particularly bounded and described as follows: beginning at a point in the northerly line of East Genesee Street, a distance of 232.5 feet easterly, measured along said northerly line, from the easterly line of Almond Street; Running thence the following 8 courses and distances: (1.) S 89° 30' 50"E, along said northerly line of East Genesee Street, a distance of 109.5 feet; (2.) N 00° 20' E, parallel with said easterly line of Almond Street, a distance of 158.69 feet to the southerly line of Orange Alley; (3.) N 89° 30' 50" W, along said southerly line of Orange Alley, a distance of 66 feet to a point; (4.) N 00° 20' E, parallel with said easterly line of Almond Street, 20 feet to the northerly line of Orange Alley; (5.) N 89° 30' 50" W, along said northerly line of Orange Alley, a distance of 9 feet; (6.) S 00° 20' W, parallel with said easterly line of Almond Street, a distance of 13.5 feet to a point; (7.) N 89° 30' 50" W, parallel with the aforesaid northerly line of East Genesee Street, a distance of 3 feet to a point; and, (8.) S 00° 20' W, parallel with said easterly line of Almond Street, a distance of 165.19 feet to the point of beginning, containing 17,781+/- sq. ft. (0.41+/- Acres of Land) and; Parcel II (#716-718 East Fayette Street), All that tract or parcel of land situate in the City of Syracuse, County of Onondaga and State of New York, being Lot 3 and part of lots 4 and 9 of Block 233 beginning in the southerly line of East Fayette Street, a distance of 132 feet westerly, measured along said southerly line, from the westerly line of Forman Avenue; Running thence the following 4 courses and distances: (1.) N 89° 30' 50" W, along said southerly line of East Fayette Street, a distance of 97 feet; (2.) S 00° 20' 20" W, parallel with said westerly line of Forman Avenue, a distance of 178.69 feet to the northerly line of Orange Alley; (3.) S 89° 30' 50" E, along said northerly line of Orange Alley, a distance of 97 feet to a point; and, (4.) N 00° 20' 10" E, parallel with said westerly line of Forman Avenue, a distance of 178.69 feet to the point of beginning or with respect to any premises or business located on all that certain parcel of land situate in the City of Peekskill, County of Westchester and State of New York, that is a portion of Parcel I as it is shown on that certain map entitled, "Survey .. at Charles Point.." which was filed in the Westchester County Clerk's Office on October 23, 1980 as Map No. 20407 that is bounded and described as follows:

BEGINNING at a point on the easterly shoreline of the Hudson River and within the bounds of the said Parcel I as it is shown on the said Filed Map No. 20407, which point occupies coordinate position:

North 464418.83 (y)

East 607401.00 (x)

of the New York State Coordinate System, East Zone and which point is distant, the following courses from the southerly corner of the Parcel shown on Map No. 20407 that occupies coordinate position

North 463520.804 (y)

East 608470.681 (x)

of the aforesaid New York State Coordinate System, East Zone:

North 47 degrees 30' 36" West 856.60 feet,

North 77 degrees 10' 53" West 488.18 feet,

North 41 degrees 17' 53" West 113.32 feet and

North 41 degrees 50' 16" East 169.08 feet;

THENCE from the said point of beginning along the said easterly shoreline (high water mark) of the east bank of the Hudson River:

Due North 16.17 feet,

North 53 degrees 58' 22" West 13.60 feet,

North 73 degrees 04' 21" West 24.04 feet,

North 63 degrees 26' 06" West 22.36 feet,

North 82 degrees 18' 14" West 37.34 feet,

North 64 degrees 47' 56" West 37.58 feet,

South 82 degrees 52' 30" West 16.12 feet,

North 61 degrees 41' 57" West 14.76 feet and

South 21 degrees 48' 05" West 9.71 feet;

THENCE leaving the high water mark and running across a peninsula of land and along the division line between Parcel I and Parcel II as shown on said Filed Map No. 20407, North 65 degrees 32' 43" West 30.18 feet to another point on the said easterly shoreline (high water mark) of the East Bank of the Hudson River;

THENCE northerly along the said high water mark, the following courses:

North 3 degrees 00' 46" West 17.54 feet,

North 13 degrees 45' 39" West 50.45 feet,

North 10 degrees 49' 23" West 69.23 feet,

North 0 degrees 47' 22" West 52.48 feet to a point which is the point of beginning of the hereinafter described 40 foot easement which point occupies coordinate position

North 464676.48 (y)

East 607189.28 (x)

of the New York State Coordinate System, East Zone;

THENCE continuing along the aforesaid easterly shoreline (high water mark) of the East Bank of the Hudson, the following courses:

North 10 degrees 18' 17" West 23.91 feet,

North 39 degrees 04' 58" West 21.39 feet,

North 20 degrees 13' 30" West 21.74 feet,

North 39 degrees 02' 08" West 95.27 feet,

North 13 degrees 08' 02" West 30.81 feet,

North 18 degrees 26' 06" West 53.76 feet,

North 28 degrees 10' 43" West 63.53 feet,

North 18 degrees 26' 06" West 50.60 feet,

North 37 degrees 14' 05" West 31.40 feet,

North 21 degrees 15' 02" West 96.57 feet,

North 32 degrees 00' 19" West 47.17 feet,

North 1 degree 18' 07" West 44.01 feet and

North 17 degrees 14' 29" East 29.32 feet to a point on the southerly line of lands under lease to the County of Westchester (Resco Site);

THENCE along the said County of Westchester (Resco Site) lands: Due East 432.31 feet to a point on the westerly line of an easement and a right-of-way leading to Charles Point Avenue;

THENCE along the said westerly and southwesterly line of the said right-of-way leading to Charles Point Avenue: Due South 241.16 feet and South 27 degrees 13' 00" East 406.90 feet to a point;

THENCE leaving the said easement and running along other lands now or formerly of The City of Peekskill Industrial Development Agency, South 41 degrees 50' 16" West 270.01 feet to the aforementioned easterly shoreline (high water mark) of the East Bank of the Hudson River and the point or place of beginning.

TOGETHER with an easement over all that parcel of land situate in the City of Peekskill, County of Westchester and State of New York that is more particularly bounded and described as follows:

BEGINNING at a point on the westerly line of Charles Point Avenue with the said westerly line is intersected by the line dividing the easement herein described on the south from lands under lease to the County of Westchester (Resco Site) on the north which point occupies coordinate position:

North 464719.99 (y)

East 608004.15 (x)

of the New York State Coordinate System, East Zone;

THENCE from the said point of beginning southerly along the said westerly line of Charles Point Avenue, South 14 degrees 54' 00" West 103.48 feet to a point;

THENCE westerly along other lands of the City of Peekskill Industrial Development Agency: Due West 396.44 feet to a point which is the easterly most corner of the lands of Point Associates, the grantee herein;

THENCE along the northeasterly line of the said Point Associates' land, North 27 degrees 13' 00" West 406.90 feet and Due North 241.16 feet to a point on the southerly line of the aforementioned lands leased to the County of Westchester (Resco Site);

THENCE easterly along the said southerly line Due East 75.00 feet to a point;

THENCE southeasterly and easterly still along the said lands leased to the County of Westchester (Resco Site) the following courses:

Due South 223.00 feet,

South 27 degrees 13' 00" East 314.87 feet and

Due East 390.14 feet to the aforementioned westerly line of Charles Point Avenue and the point or place of BEGINNING.

TOGETHER WITH a non-exclusive easement for utilities, and ingress and egress over that certain right of way leading from Charles Point Avenue, now known as John E. Walsh Boulevard, in a westerly and northwesterly direction to the above described premises and as more fully described in the Declaration of Easement recorded in Liber 8888 cp 35. Any lien, mortgage or other interest or estate now held by said retail licensee on or in the personal or real property of such manufacturer or wholesaler, which mortgage, lien, interest or estate was acquired on or before December thirty-first, nineteen hundred thirty-two, shall not be included within the provisions of this subdivision; provided, however, the burden of establishing the time of the accrual of the interest, comprehended by this subdivision shall be upon the person who claims to be entitled to the protection and exemption afforded hereby.

14. No retail licensee for on-premises consumption shall make or cause to be made any loan to any person engaged in the manufacture or sale of liquors, wines or beer at wholesale.

15. All retail licensed premises shall be subject to inspection by any peace officer, acting pursuant to his or her special duties, or police officer and by the duly authorized representatives of the liquor authority, during the hours when the said premises are open for the transaction of business.

17. Notwithstanding any other provision of law, a retail licensee for on-premises consumption that is a person or corporation operating a hotel shall be permitted to sell liquors, beer, and/or wines through a mechanical device or vending machine placed in the lodger's rooms and to which access to such device or machine is restricted by means of a locking device which requires the use of a key, magnetic card or similar device provided, however, that no such key, card or similar device shall be provided to any person under the age of twenty-one or to any person who is visibly intoxicated.



106-A - Notice of arrest and convictions.

106-a. Notice of arrest and convictions. 1. When an arrest for gambling activity, illicit drug activity, prostitution activity, or for a breach of the peace or for a crime of a violent nature, or for a crime of weapons possession occurs or where the activity or crime has taken place in a licensed premises, the arresting agency shall notify in writing, the authority and the district attorney of the county in which the licensed premises are located within two weeks of the arrest and set forth therein the name of the arrestee, the date of the arrest, the time of the arrest, the exact place of the arrest, the name of the licensee, the name and address of the licensed premises, the offense or offenses allegedly committed by the arrestee, the factual circumstances of the arrest, the name or names of the arresting officer, and such other information as may reasonably be required by the authority.

2. Such district attorney shall maintain a written record of all notices forwarded as required by subdivision one of this section and where the arrestee named in said notice is convicted of either the offense charged or a lesser included offense as defined by the penal law, the district attorney shall so notify the authority in writing. In addition, where a person is convicted of a violation of paragraph (b) of subdivision one of section sixty-five-b of this chapter or of a violation of subdivision one of section sixty-five of this chapter, the district attorney shall promptly notify the authority of such conviction in writing and shall include in such notification the information required to be provided pursuant to subdivision one of this section.



106-B - Provisions for governing sports facilities operators and retail licenses to sell at certain sporting events for consumption on premises.

* 106-b. Provisions for governing sports facilities operators and retail licenses to sell at certain sporting events for consumption on premises. 1. (a) Every person who operates a facility for the performance of a sporting event during which alcoholic beverages are sold or otherwise furnished for consumption on such premises shall establish nonalcoholic seating accommodations, separate from other seating accommodations within such premises, wherein the sale, possession or consumption of alcoholic beverages shall not be permitted.

(b) Nonalcoholic seating accommodations shall constitute not less than six percentum of all permanent seating accommodations for a given sporting event, unless otherwise provided for by this section, and shall at such level be equally distributed among each separately designated ticket price area.

2. (a) Every person who operates a facility for the performance of a sporting event during which alcoholic beverages are sold or otherwise furnished for consumption on such premises shall establish nonvending seating accommodations, separate from other seating accommodations within such premises, wherein the sale or other furnishing of alcoholic beverages shall not be permitted, but where the consumption of such alcoholic beverages shall not be prohibited.

(b) Nonvending seating accommodations shall constitute not less than fifteen percentum of all permanent seating accommodations, in addition to those seating accommodations segregated pursuant to subdivision one of this section, and shall be equally distributed among each separately designated ticket price area.

3. (a) Immediately upon the effective date of this section, each facility operator shall designate not less than ten percentum of all non-season ticket seating as either nonalcohol seating accommodations or nonvending seating accommodations or both, and that such designations shall thereafter remain in effect up to and until the commencement of designations pursuant to paragraph (b) of this subdivision, or designations pursuant to subdivision four of this section.

(b) The establishment of seating accommodations pursuant to subdivisions one and two of this section may be implemented over a period of three years from the effective date of this section, and in a combination of nonalcoholic seating accommodations and nonvending seating accommodations, that is consistent with the provisions of this section, provided that

(i) designations of not less than one-third of the total seating accommodations required pursuant to subdivisions one and two of this section are made within one year of the effective date of this section; however, such designation up to the first one-third of the total nonalcohol seating accommodation may be designated in any ticket price area, and

(ii) designations of an additional one-third of the total seating accommodations required pursuant to subdivisions one and two of this section are made by January first, nineteen hundred ninety-one; however, such designation up to the second one-third of the total nonalcohol seating accommodation may be designated in any ticket price area, and

(iii) designations of a final one-third of the total seating accommodations required pursuant to subdivisions one and two of this section are made by January first, nineteen hundred ninety-two.

(c) A facility operator may petition the state liquor authority for an exemption from the provisions of subparagraphs (ii) and (iii) of paragraph (b) hereof as they relate to nonalcohol seating if it can be shown that the demand for such seating does not exceed the availability under subparagraph (i) of paragraph (b) hereof. The state liquor authority, in evaluating such petition, shall consider, among other things, the availability of such seating, the promotion of such seating, the method of merchandising tickets for such seating, and the location of such seating sections within the overall seating available in a given facility. In addition, the state liquor authority shall consider any voluntarily instituted alcohol reduction plan which includes, but is not necessarily limited to, the provision of low alcohol beer, the limitation on the number of servings of alcoholic beverages, or limitations on the size of such servings.

(d) Nothing in this section shall be construed as prohibiting facility operators from relocating designated nonvending or nonalcohol seating accommodations in each year, provided that each facility maintains the levels of nonalcohol and nonvending seating accommodations provided for in this section.

4. Notwithstanding any provision of this section to the contrary, a facility operator shall be exempt from the provisions of subdivisions one, two and three hereof, upon the filing of certification with the state liquor authority that said operator prohibits the vending of alcoholic beverages in all seating areas of such facility, and furthermore provides non-alcohol seating accommodations in not less than two percentum of the total permanent seating accommodations.

5. (a) For the purposes of preserving order and preventing offenses against the laws of the state during the course of a sporting event, and when otherwise authorized pursuant to the provisions of the criminal procedure law and appropriate local legislation, the trustees or directors of any corporation acting in the capacity of facility operator and licensed to do business in New York, may apply from time to time to the commissioner of police of the municipality within which the facility is located for the appointment of special patrolmen, who, when appointed, shall be peace officers with the same powers within such facility as are set forth in section 2.20 of the criminal procedure law, whose duty, when appointed, shall be to preserve order within the facility operated by the applicant corporation, to protect the property within said facility, with the authority to eject or arrest all persons who shall be improperly within the facility or who shall be guilty of disorderly conduct, or who shall neglect or refuse to pay the fees prescribed by said corporation; and it shall be the further duty of said special patrolmen, when appointed, to prevent all violations of law and arrest any and all persons violating such provisions, and to process such persons in accordance with the criminal procedure law. The appointment of special patrolmen pursuant to this section shall not supersede in any way the authority of peace officers or police officers of the jurisdiction within which such facility is located, nor shall any patrolmen be deemed by virtue of such employment an employee of said municipality, or be entitled to any of the benefits arising from such employment, and such special patrolmen may be terminated by the commissioner at any time, without assigning cause therefore.

(b) The special patrolmen appointed and approved pursuant to the provisions of this subdivision shall be the sole responsibility of the applying corporate entity, and such entity shall indemnify and defend the municipality for any and all liability arising from the acts or omissions of such officers. In consideration of their appointment, special patrolmen shall sign an agreement in writing releasing and waiving all claim whatsoever against the police department or the municipality for pay, salary or compensation for their services, or for any other expenses connected thereto.

6. Each facility operator shall file with the state liquor authority a plan of compliance with the provisions of this section, including but not limited to a facility diagram or such other seating program, indicating ticket price areas designated as nonalcoholic and nonvending seating accommodations. This plan shall also include a description of all policies and procedures instituted by the facility operator in relation to the sale, consumption or limitation of alcoholic beverages.

7. (a) For the purposes of this section, "facility for the performance of a sporting event" shall include any stadium, arena, ballpark, or other indoor or outdoor athletic field complex in use during a professional sporting event, and located within a standard metropolitan statistical area having a population of one million or more as of the most current decennial census as conducted by the United States Department of Commerce, but shall not include facilities owned or operated by an educational institution.

(b) For the purposes of this section, "facility operator" shall include the primary tenant of a facility defined in paragraph (a) of this subdivision. In those situations where the entity responsible for operation and management of said facility is other than the primary tenant, the person or persons so responsible shall constitute the "facility operator." If no facility operator pursuant to this section can be ascertained, then the facility owner shall also constitute the facility operator. In any event, the designation of such facility operator shall be included in all plans of compliance filed pursuant to subdivision six of this section.

8. The state liquor authority shall promulgate rules and regulations no later than January first, nineteen hundred eighty-nine, that provide for notification of facility operators of such facilities and sellers of alcoholic beverages at such facilities of the provisions of this section and that provide for the conspicuous posting at such facilities notices informing the public of the provisions of this section, indicating the nonalcohol and nonvending seating accommodations designated pursuant to this section, and the penalty for violating this section, and shall promulgate such other rules and regulations in furtherance of the provisions of this section.

9. The state liquor authority shall report to the governor and legislature no later than February first, nineteen hundred ninety-three on the compliance with the provisions of this section, any and all administrative or enforcement actions taken under the authority vested in it by the provisions of this section and the effectiveness of the provisions of this section in reducing the occurrence of alcohol-related incidents.

10. (a) Violation by a facility operator of the provisions of this section or of the rules and regulations promulgated pursuant to this section is a misdemeanor.

(b) Violation of any stadium plan enacted pursuant to this section or the rules and regulations promulgated hereunder is a violation.

11. Severability. If any provision of this section shall be held void or unconstitutional, all other provisions and all other sanctions not expressly held to be void or unconstitutional shall continue in full force and effect.

12. (a) Notwithstanding any provision of this section to the contrary, a facility operator may reduce the total number of seats segregated as non-alcohol seating as necessary to assure local television broadcast of a particular sporting event when ninety-nine percent of all other seating is unavailable, so long as the facility operator, prior to the commencement of the sporting season, files with the state liquor authority for a plan of reduction in the consumption of alcoholic beverages that includes:

(i) restrictions in those areas that were to be segregated as non-alcohol seating that exceed the limitations on non-vending, but which do not prohibit the consumption of alcohol in toto;

(ii) the development of additional security personnel in those areas that were to be segregated as non-alcohol seating, or such other areas in which persons requesting non-alcohol seating are located; and

(iii) a plan of marketing, promotion, method of merchandising and location of non-alcoholic seating, and a description of the seats to be declassified as non-alcohol seats.

(b) The provisions of this subdivision shall apply only in those instances where a facility is operated with two percent of its seating segregated as non-alcohol seating in accordance with the provisions of this section.

(c) In the event that a facility operator invokes the provisions of this subdivision for its intended purposes, the facility operator shall notify the state liquor authority at least three days before the particular sporting event of the utilization of this subdivision, the time period in which the provisions of this subdivision shall be in effect, and certify that such utilization is based on the unavailability of seating in all remaining sections of the facility.

* NB Expired Effective July 1, 1993



107 - Advertising and forms of notices of the issuance of licenses.

107. Advertising and forms of notices of the issuance of licenses. Every person procuring a license hereunder must publish a notice thereof as herein provided:

1. Where the licensed premises are located in any county other than New York, Kings, Queens or Bronx, notice shall be published once a week for two successive weeks in a daily or weekly newspaper published in the city, town or village in which the licensed premises are located, except that if there shall be no daily or weekly newspaper published in the city, town or village in which the licensed premises are located, then such notice shall be published in a daily or weekly newspaper published in the county in which the licensed premises are located, once a week for two successive weeks. The provisions of this section shall only be applicable to the original license issued to the licensee for the premises.

2. Where the licensed premises are located in the counties of New York, Kings, Queens or Bronx, such notice shall be published once a week for two successive weeks in one daily and one weekly newspaper published in the county in which the licensed premises are located. This provision is only applicable to the original license issued to the licensee for the premises.

3. The notice to be so published shall be printed in English, in substantially the following forms:

(a) Form of notice for manufacturer's license. Notice is hereby given that manufacturer's license (fill in beer, liquor or wine manufacturer or rectifier and number) has been issued to the undersigned to manufacture (beer, liquor or wine, as the case may be) under the alcoholic beverage control law in the premises located at (fill in street address, city, town or village and county in which licensed premises are located).

(Name of licensee)

(Address of licensee)

(b) Form of notice for wholesaler's license. Notice is hereby given that wholesaler's license (fill in beer, liquor or wine wholesaler and license number) has been issued to the undersigned to sell (beer, liquor or wine, as the case may be) at wholesale under the alcoholic beverage control law in the premises located at (fill in street address, city, town or village and county in which licensed premises are located).

(Name of licensee)

(Address of licensee)

(c) Form of notice for off-premises license. Notice is hereby given that license (fill in beer, liquor or wine store and license number) has been issued to the undersigned to sell (beer, liquor or wine, as the case may be) at retail under the alcoholic beverage control law at (fill in street address, city, town or village and county in which licensed premises are located) for off-premises consumption.

(Name of licensee)

(Address of licensee)

(d) Form of notice for on-premises license. Notice is hereby given that license (fill in beer, liquor or wine as the case may be, and license number) has been issued to the undersigned to sell (beer, liquor or wine, as the case may be) at retail in a (hotel, club, restaurant, vessel, car, or other type of establishment, as the case may be) under the alcoholic beverage control law at (fill in street address, city, town or village and county in which licensed premises are located) for on-premises consumption.

(Name of licensee)

(Address of licensee)

4. The first publication of said notice shall be made within fifteen days after the date of issuance of said license and proof of such publication, in the form hereinafter set forth, shall be obtained by the licensee and retained by him during the license year. The form of proof of such publication shall be as follows: STATE OF NEW YORK )

) ss: County of ....... )

............ of ............ , being duly sworn, says that he is ............ of the publishers of the ............. , a (daily) or (weekly) newspaper (printed and) published in the (city, town, or village and county) ........... and that the notice of which the annexed is a true copy, has been published in said newspaper for two successive weeks commencing on the ........... day of ..................195 ...

..................... Sworn to before me this

......................., 195.....

..................................



107-A - Labeling containers of alcoholic beverages.

107-a. Labeling containers of alcoholic beverages. 1. The liquor authority is hereby authorized to promulgate rules and regulations governing the labeling and offering of alcoholic beverages bottled, packaged, sold or possessed for sale within this state.

Such regulations shall be calculated to prohibit deception of the consumer; to afford him or her adequate information as to quality and identity; and to achieve national uniformity in so far as possible.

2. The bottling, packaging, sale or possession by any licensee of any alcoholic beverage not labelled or offered in conformity with this section shall be ground for suspension, revocation or cancellation of the license.

3. No alcoholic beverage shall be offered or advertised for sale in this state unless:

(a) there is a brand or trade name label affixed to or imprinted upon the container of such alcoholic beverage;

(b) such label is registered with and approved by the authority and contains the information required in this section; and

(c) the appropriate fee has been paid as provided for in this section.

4. An application for registration of a brand or trade name label shall be filed by (1) the owner of the brand or trade name if such owner is licensed by the authority, or (2) a wholesaler selling such brand who is appointed as exclusive agent, in writing, by the owner of the brand or trade name for the purpose of filing such application, if the owner of the brand or trade name is not licensed by the authority, or (3) any wholesaler, with the approval of the authority, in the event that the owner of the brand or trade name does not file or is unable to file such application or designate an agent for such purposes, or (4) any wholesaler, with the approval of the authority, in the event that the owner of the brand or trade name is a retailer who does not file such application, provided that the retailer shall consent to such filing by such wholesaler. Such retailer may revoke his consent at any time, upon written notice to the authority and to such wholesaler.

Unless otherwise permitted or required by the authority, the application for registration of a liquor or wine brand or trade name label filed pursuant to this section shall be filed by the same licensee filing schedules pursuant to section one hundred one-b of this article.

Cordials and wines which differ only as to fluid content, age, or vintage year, as defined by such regulations, shall be considered the same brand; and those that differ as to type or class may be considered the same brand by the authority where consistent with the purposes of this section.

(a) (1) The application for registration of a brand or trade name label shall be filed by certified mail return receipt requested, registered mail return receipt requested, or overnight delivery service with proof of mailing, on a form prescribed by the authority, and shall contain such information as the authority shall require. Such application shall be accompanied by the appropriate fee prescribed by paragraph (b) of this subdivision.

(2) Provided, however, where a brand or trade name label has been approved by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of Treasury, it shall be deemed registered and approved by the authority if:

(i) the applicant submits on a form prescribed by the authority, by certified mail return receipt requested, registered mail return receipt requested, or overnight delivery service with proof of mailing, a true copy of the brand or trade name label approval issued by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of Treasury along with the appropriate fee as established in paragraph (b) of this subdivision; and

(ii) the authority does not deny such application within thirty days after receipt.

(3) Provided, however, that where a brand or trade name label for wine has been approved by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of Treasury, it shall be deemed registered and approved by the authority and no application, application fee, or annual registration fee shall be submitted to the authority.

(b) The annual fee for registration of any brand or trade name label for liquor shall be two hundred fifty dollars; the annual fee for registration of any brand or trade name label for beer or cider shall be one hundred fifty dollars; the annual fee for registration of any brand or trade name label for wine or wine products shall be fifty dollars. Such fee shall be in the form of a check or draft. No annual fee for registration of any brand or trade name label for wine shall be required if it has been approved by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of Treasury pursuant to this section.

Each brand or trade name label registration approved pursuant to this section shall be valid for a term of one year as set forth by the authority and which shall be pro-rated for partial years as applicable.

Each brand or trade name label registration approved pursuant to this section shall be valid only for the licensee to whom issued and shall not be transferable.

(c) If the authority shall deny the application for registration of a brand or trade name label pursuant to this section, it shall return the registration fee to the applicant, less twenty-five per centum of such fee and shall notify the applicant, in writing with the specific reasons for its denial.

(d) The authority may at any time exempt any discontinued brand from such fee provisions where a manufacturer or wholesaler has an inventory of one hundred cases or less of liquor or wine and five hundred cases or less of beer, and certifies to the authority in writing that such brand is being discontinued. The authority may also at any time exempt any discontinued brand from such fee provisions where a retailer discontinuing a brand owned by him has a balance of an order yet to be delivered of fifty cases or less of liquor or wine, or two hundred fifty cases or less of beer, wine products or cider.

(e) The authority shall exempt from such fee provisions the registration of each brand or trade name label used for beer or cider that is produced in small size batches totaling fifteen hundred barrels or less of beer or cider annually.

(f) The authority shall exempt from such fee provisions the registration of each brand or trade name label used for spirits or liquor that is produced in small size batches totaling one thousand gallons or less of spirits or liquor annually.

5. (a) Each brand or trade name label shall contain the following information:

(i) the brand or trade name;

(ii) the class and type (if applicable) of alcoholic beverage in accordance with the labeling regulations promulgated by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of Treasury; and

(iii) the net contents of the container.

(b) The brand or trade name label, or a separate label on the front or back of the container shall contain information consistent with the labeling regulations promulgated by the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of Treasury.

(c) No brand or trade name label, or any separate label on the front or back of the container shall contain:

(i) any statement that is false or untrue in any particular manner;

(ii) any statement that is disparaging of a competitor's product;

(iii) any statement, design, device or representation that is likely to mislead the consumer; or

(iv) any statement or claim of health benefits to be derived from consumption by the consumer.

(d) A separate label registration shall be required in connection with the registration of a brand or trade name label used where there is a difference in any of the following information:

(i) the brand or trade name;

(ii) the class and type (if applicable) of alcoholic beverage in accordance with federal label regulations; or

(iii) a private label owned and sold exclusively by one retailer, where the alcoholic beverage is manufactured, bottled, or imported by a different manufacturer, bottler, or importer, provided all other information appearing on the label is the same.



108 - Restrictions upon licensees.

* 108. Restrictions upon licensees. 1. No licensee except the holder of a license to manufacture alcoholic beverages shall keep or permit to be kept or consumed on the licensed premises any alcoholic beverage except the alcoholic beverages which he is permitted to sell under the terms of the license issued to him.

2. The provisions of subdivision one of this section shall not prohibit a person holding a retail on-premises license and a retail off-premises beer or beer and wine products license for an adjacent premises to transport alcoholic beverages through such off-premises location to supply such adjacent on-premises location.

* NB Effective until November 6, 2019

* 108. Restrictions upon licensees. No licensee except the holder of a brewer's or distiller's license or a winery license shall keep or permit to be kept or consumed on the licensed premises any alcoholic beverage except the alcoholic beverages which he is permitted to sell under the terms of the license issued to him.

* NB Effective November 6, 2019



109 - Renewals of licenses and permits.

109. Renewals of licenses and permits. 1. Each license and permit, except a temporary permit effective for one day only, issued pursuant to this chapter may be renewed upon application therefor by the licensee or permittee and the payment of the annual fee for such license or permit as prescribed by this chapter. In the case of applications for renewals, the liquor authority may dispense with the requirements of such statements as it deems unnecessary in view of those contained in the application made for the original license or permit; provided, however, that no waiver of paragraph (f) of subdivision one of section one hundred ten of this article may be made. The submission of photographs of the licensed premises shall be dispensed with provided the applicant for such renewal shall file a statement with such authority to the effect that there has been no alteration of such premises since the original license was issued. An applicant for a retail license for on-premises consumption shall also submit to the authority a copy of the valid certificate of occupancy or such other document issued by the local code enforcement agency for the premises for which the original license was issued. The liquor authority may make such rules as may be necessary not inconsistent with this chapter regarding applications for renewals of licenses and permits and the time for making the same.

2. The authority shall provide an application for renewal of a license issued under section sixty-four or sixty-four-a of this chapter not less than sixty days prior to the expiration of the current license.



110 - Information to be requested in applications for licenses or permits.

110. Information to be requested in applications for licenses or permits. 1. The following shall be the information required on an application for a license or permit:

(a) A statement of identity as follows:

(i) If the applicant is an individual, his name, date and place of birth, citizenship, permanent home address, telephone number and social security number, as well as any other names by which he has conducted a business at any time.

(ii) If the applicant is a corporation, the corporate name of the applicant, its place of incorporation, its main business address (and if such main business address is not within the state, the address of its main place of business within the state), other names by which it has been known or has conducted business at any time, its telephone number, its federal employer identification number, and the names, ages, citizenship, and permanent home addresses of its directors, officers and its shareholders (except that if there be more than ten shareholders then those shareholders holding ten percent or more of any class of its shares).

(iii) If the applicant is a partnership, its name, its main business address (and if such main business address is not within the state, the address of its main place of business within the state), other names by which it has been known or has conducted business at any time, its telephone number, its federal employer identification number, and the names, ages, citizenship, and permanent home addresses of each of its partners.

(b) A statement identifying the street and number of the premises to be licensed, if the premises have a street and number, and otherwise such description as will reasonably indicate the locality thereof; photographs, drawings or other items related to the appearance of the interior or exterior of such premises, and a floor plan of the interior, shall be required. The applicant shall also state the nature of his interest in the premises; and the name of any other person interested as a partner, joint venturer, investor or lender with the applicant either in the premises or in the business to be licensed.

(c) A description of any other alcohol beverage license or permit under this chapter or any other alcoholic beverage control law which, within the past ten years, the applicant (including any officers, directors, shareholders or partners listed in the statement of identity under paragraph (a) of this subdivision or the spouse of any such person) or the applicant's spouse held or applied for.

(d) A statement that such applicant or the applicant's spouse has not been convicted of a crime addressed by the provisions of section one hundred twenty-six of this article which would forbid the applicant (including any officers, directors, shareholders or partners listed in the statement of identity under paragraph (a) of this subdivision or the spouse of such person) or the applicant's spouse to traffic in alcoholic beverages, a statement whether or not the applicant (including any officers, directors, shareholders or partners listed in the statement of identity under paragraph (a) of this subdivision or the spouse of any such person) or the applicant's spouse is an official described in section one hundred twenty-eight of this article, and a description of any crime that the applicant (including any officers, directors, shareholders or partners listed under paragraph (a) of this subdivision or the spouse of any such person) or the applicant's spouse has been convicted of and whether such person has received a pardon, certificate of good conduct or certificate of relief from disabilities; provided, however, that no person shall be denied any license solely on the grounds that such person is the spouse of a person otherwise disqualified from holding a license under this chapter.

(e) A statement that the location and layout of the premises to be licensed does not violate any requirement of this chapter relating to location and layout of licensed premises, with a copy of the certificate of occupancy for the premises.

(f) A statement indicating the type of establishment to be operated at the premises. Such statement shall indicate the occurrence of topless entertainment and/or exotic dancing whether topless or otherwise, including, but not limited to, pole dancing and lap dancing, at the establishment.

(g) A statement that the applicant has control of the premises to be licensed by ownership of a fee interest or via a leasehold, management agreement, or other agreement giving the applicant control over the food and beverage at the premises, with a term at least as long as the license for which the application is being made, or by a binding contract to acquire the same and a statement of identity under paragraph (a) of this subdivision for the lessor of any leasehold, manager of any management agreement, or other agreement giving the applicant control over the food and beverage at the premises, with a copy of the lease, contract, management agreement, or other agreement giving the applicant control over the food and beverage at the premises, or deed evidencing fee ownership of the premises.

(h) A financial statement adequate to show all persons who, directly or indirectly have an economic interest in the establishment or acquisition of the business for which the license or permit application is being made, to identify the sources of funds to be applied in such establishment or acquisition, and to describe the terms and conditions governing such establishment with copies of such financial documents as the authority may reasonably require.

(i) The fingerprints of the applicants. Fingerprints submitted by the applicants shall be transmitted to the division of criminal justice services and may be submitted to the federal bureau of investigation for state and national criminal history record checks.

2. All license or permit applications shall be signed by the applicant (if an individual), by an officer (if a corporation), or by all partners (if a partnership). Each person signing such application shall verify it or affirm it as true under the penalties of perjury.

3. All license or permit applications shall be accompanied by a check, draft or other forms of payment as the authority may require or authorize in the amount required by this chapter for such license or permit.

4. If there be any change, after the filing of the application or the granting of a license, in any of the facts required to be set forth in such application, a supplemental statement giving notice of such change, cost and source of money involved in the change, duly verified, shall be filed with the authority within ten days after such change. Failure to do so shall, if willful and deliberate, be cause for revocation of the license.

5. In giving any notice, or taking any action in reference to a licensee of a licensed premises, the authority may rely upon the information furnished in such application and in any supplemental statement connected therewith, and such information may be presumed to be correct, and shall be binding upon a licensee or licensed premises as if correct. All information required to be furnished in such application or supplemental statements shall be deemed material in any prosecution for perjury, any proceeding to revoke, cancel or suspend any license, and in the authority's determination to approve or deny the license.

6. The authority may in its discretion waive the submission of any category of information described in this section for any category of license or permit, provided that it shall not be permitted to waive the requirement for submission of any such category of information solely for an individual applicant or applicants and provided further that no waiver of paragraph (f) of subdivision one of this section shall be made.

7. The authority may, by rule, adopt additional categories of information which may be reasonably necessary to carry out the provisions of this section.



110-A - Notice of application for certain licenses to be published by applicant.

110-a. Notice of application for certain licenses to be published by applicant. 1. Every person applying for a license to sell alcoholic beverages pursuant to subdivision four of section fifty-one, or section fifty-five, sixty-four, sixty-four-a, sixty-four-c, eighty-one or eighty-one-a of this chapter shall publish notice thereof pursuant to subdivision two of this section.

2. All applicants required to publish notice of an application for a license pursuant to subdivision one of this section shall, in such form as prescribed by subdivision three of this section, publish such notice as follows:

(a) Where the prospective licensed premises are located in any county other than New York, Kings, Queens or Bronx, notice shall be published once a week for two successive weeks in a daily or weekly newspaper, to be designated by the county clerk, published in the city, town or village in which the prospective licensed premises are located, except that if there shall be no daily or weekly newspaper published in the city, town or village in which the prospective licensed premises are located, then such notice shall be published in a daily or weekly newspaper, to be designated by the county clerk, published in the county in which the prospective licensed premises are located, once a week for two successive weeks.

(b) Where the prospective licensed premises are located in the counties of New York, Kings, Queens or Bronx, such notice shall be published once a week for two successive weeks in one daily and one weekly newspaper, to be designated by the county clerk, published in the county in which the prospective licensed premises are located.

3. Such notice shall be printed in English, in substantially the following form:

Form of notice for on-premises license. Notice is hereby given that license (fill in beer, liquor or wine as the case may be, and license number) has been applied for by the undersigned to sell (beer, liquor or wine, as the case may be) at retail in a (hotel, club, restaurant, vessel, car, or other type of establishment, as the case may be) under the alcoholic beverage control law at (fill in street address, city, town or village and county in which licensed premises are located) for on-premises consumption.

(Name of licensee)

(Address of licensee)

4. The provisions of this section shall apply only to the application for the original license issued to the licensee for the premises.

5. Except for good cause shown, the first publication of such notice shall be made within ten days after the date of the submission of the application for such license to the authority. Two original copies of proof of such publication, in the form set forth in this subdivision shall be obtained by the applicant for such license, who shall within fifteen days of receipt of such original copies of such proof, submit one original copy to the authority, and the second original copy of such proof shall be retained by the applicant for such license. Except for good cause shown, the authority shall not issue the license sought by the applicant unless such proof is submitted within such fifteen-day period. The form of proof of such publication shall be as follows: State of New York)

) ss.: County of .......) ............. of ..................... being duly sworn, says that he is ........... of the publishers of the ...................... (daily) or (weekly) newspaper (printed and) published in the (city, town, or village and county) ......................, and that the notice of which the annexed is a true copy, has been published in said newspaper for two successive weeks commencing on the ............. day of ..................... 199.... ____________________________________________............................. Sworn to before me this ............. day of ...................



110-B - Notification to municipalities.

110-b. Notification to municipalities. 1. Not less than thirty days before filing any of the following applications, an applicant shall notify the municipality in which the premises is located of such applicant's intent to file such an application:

(a) for a license issued pursuant to section fifty-five, fifty-five-a, sixty-four, sixty-four-a, sixty-four-b, sixty-four-c, sixty-four-d, eighty-one or eighty-one-a of this chapter;

(b) for a renewal under section one hundred nine of this chapter of a license issued pursuant to section fifty-five, fifty-five-a, sixty-four, sixty-four-a, sixty-four-c, sixty-four-d, eighty-one or eighty-one-a of this chapter if the premises is located within the city of New York;

(c) for approval of an alteration under section ninety-nine-d of this chapter if the premises is located within the city of New York and licensed pursuant to section fifty-five, fifty-five-a, sixty-four, sixty-four-a, sixty-four-c, sixty-four-d, eighty-one or eighty-one-a of this chapter; or

(d) for approval of a substantial corporate change under section ninety-nine-d of this chapter if the premises is located within the city of New York and licensed pursuant to section fifty-five, fifty-five-a, sixty-four, sixty-four-a, sixty-four-c, sixty-four-d, eighty-one or eighty-one-a of this chapter.

2. Such notification shall be made to the clerk of the village, town or city, as the case may be, wherein the premises is located. For purposes of this section:

(a) notification need only be given to the clerk of a village when the premises is located within the boundaries of the village; and

(b) in the city of New York, the community board established pursuant to section twenty-eight hundred of the New York city charter with jurisdiction over the area in which the premises is located shall be considered the appropriate public body to which notification shall be given.

3. For purposes of this section, "substantial corporate change" shall mean:

(a) for a corporation, a change of eighty percent or more of the officers and/or directors, or a transfer of eighty percent or more of stock of such corporation, or an existing stockholder obtaining eighty percent or more of the stock of such corporation; and

(b) for a limited liability company, a change of eighty percent or more of the managing members of the company, or a transfer of eighty percent or more of ownership interest in said company, or an existing member obtaining a cumulative of eighty percent or more of the ownership interest in said company.

4. Such notification shall be made in such form as shall be prescribed by the rules of the liquor authority.

5. A municipality may express an opinion for or against the granting of such application. Any such opinion shall be deemed part of the record upon which the liquor authority makes its determination to grant or deny the application.

6. Such notification shall be made by: certified mail, return receipt requested; overnight delivery service with proof of mailing; or personal service upon the offices of the clerk or community board.

7. The liquor authority shall require such notification to be on a standardized form that can be obtained on the internet or from the liquor authority and such notification to include:

(a) the trade name or "doing business as" name, if any, of the establishment;

(b) the full name of the applicant;

(c) the street address of the establishment, including the floor location or room number, if applicable;

(d) the mailing address of the establishment, if different than the street address;

(e) the name, address and telephone number of the attorney or representative of the applicant, if any;

(f) a statement indicating whether the application is for:

(i) a new establishment;

(ii) a transfer of an existing licensed business;

(iii) a renewal of an existing license; or

(iv) an alteration of an existing licensed premises;

(g) if the establishment is a transfer or previously licensed premises, the name of the old establishment and such establishment's license serial number;

(h) in the case of a renewal or alteration application, the license serial number of the applicant; and

(i) the type of license.



111 - License to be confined to premises licensed.

111. License to be confined to premises licensed. A license issued to any person, pursuant to chapter one hundred eighty of the laws of nineteen hundred thirty-three or this chapter, for any licensed premises shall not be transferable to any other person or to any other premises or to any other part of the building containing the licensed premises except in the discretion of the authority. It shall be available only to the person therein specified, and only for the premises licensed and no other except if authorized by the authority. Provided, however, that the provisions of this section shall not be deemed to prohibit the issuance of a license under section seventy-six-b or seventy-six-c of this chapter. For the purposes of this section each railroad car and each vessel shall be deemed premises separately to be licensed.



112 - Bonds of licensees and permittees.

112. Bonds of licensees and permittees. The liquor authority may require the licensees and permittees of one or more of the kinds or classes described in this chapter to file with it a bond to the people of the state of New York issued by a surety company, approved by the superintendent of financial services as to solvency and responsibility and authorized to transact business in this state, in such penal sum as the liquor authority may heretofore have prescribed or hereafter shall prescribe, conditioned that such licensee or permittee will not suffer or permit any violation of the provisions of this chapter and that all fines and penalties which shall accrue, during the time the license or permit shall be in effect, will be paid, together with all costs taxed or allowed in any action or proceeding brought or instituted for a violation of any of the provisions of this chapter. A suit to recover on any bond filed pursuant to chapter one hundred eighty of the laws of nineteen hundred thirty-three or this chapter may be brought by the liquor authority or on relation of any party aggrieved, in a court of competent jurisdiction and in the event that the obligor named in such bond has violated any of the conditions of such bond, recovery for the penal sum of such bond may be had in favor of the people of the state. Notwithstanding the provisions of this section, no bond shall be required to be filed by the holder of a solicitor's permit issued under section ninety-three of this chapter.



113 - Premises for which no license shall be granted.

113. Premises for which no license shall be granted. 1. Where a license for any premises licensed has been revoked, the liquor authority in its discretion may refuse to issue a license under this chapter, for a period of two years after such revocation, for such licensed premises or for any part of the building containing such licensed premises and connected therewith.

2. In determining whether to issue such a license for such two year period, in addition to any other factors deemed relevant, the liquor authority shall, in the case of a license revoked due to the illegal sale of alcohol to a minor, determine whether the proposed subsequent licensee has obtained such premises through an arm's length transaction, and, if such transaction is not found to be an arm's length transaction, the liquor authority shall deny the issuance of such license.

3. For purposes of this section, "arm's length transaction" shall mean a sale of a fee of all undivided interests in real property, lease, management agreement, or other agreement giving the applicant control over the food and beverage at the premises, or any part thereof, in the open market, between an informed and willing buyer and seller where neither is under any compulsion to participate in the transaction, unaffected by any unusual conditions indicating a reasonable possibility that the sale was made for the purpose of permitting the original licensee to avoid the effect of the revocation. The following sales shall be presumed not to be arm's length transactions unless adequate documentation is provided demonstrating that the sale, lease, management agreement, or other agreement giving the applicant control over the food and beverage at the premises, was not conducted, in whole or in part, for the purpose of permitting the original licensee to avoid the effect of the revocation:

(a) a sale between relatives;

(b) a sale between related companies or partners in a business; or

(c) a sale, lease, management agreement, or other agreement giving the applicant control over the food and beverage at the premises, affected by other facts or circumstances that would indicate that the sale, lease, management agreement, or other agreement giving the applicant control over the food and beverage at the premises, is entered into for the primary purpose of permitting the original licensee to avoid the effect of the revocation.



114 - Licenses, publication, general provisions.

114. Licenses, publication, general provisions. 1. All licenses issued pursuant to this chapter shall be distinctive in color and design so as to be readily distinguishable from each other.

2. No license shall be transferable or assignable except that notwithstanding any other provision of law, the license of a sole proprietor converting to corporate form, where such proprietor becomes the sole stockholder and only officer and director of such new corporation, may be transferred to the subject corporation if all requirements of this chapter remain the same with respect to such license as transferred and, further, the licensee shall transmit to the authority, within ten days of the transfer of license allowable under this subdivision, on a form prescribed by the authority, notification of the transfer of such license.

3. No license shall be pledged or deposited as collateral security for any loan or upon any other condition; and any such pledge or deposit, and any contract providing therefor, shall be void.

4. Licenses issued under this chapter shall contain, in addition to any further information or material to be prescribed by the rules of the liquor authority, the following information: (a) Name of person to whom license is issued; (b) kind of license and what kind of traffic in alcoholic beverages is thereby permitted; (c) description by street and number, or otherwise, of licensed premises; (d) a statement in substance that such license shall not be deemed a property or vested right, and that it may be revoked at any time pursuant to law.

5. There shall be printed and furnished by the liquor authority to each licensee a statement of the causes for which licenses may be revoked. Such statement shall be prepared by the liquor authority and delivered to the licensee with his license or as soon thereafter as may be practicable. Any amendments thereto shall also be sent by the liquor authority to all licensees as soon as may be practicable after such amendments. Failure to send such statements or changes therein, or failure to receive the same, or any misstatement or error contained in such statements or amendments shall, however, not be an excuse or justification for any violation of law, or prevent, or remit, or decrease any penalty or forfeiture therefor.

6. Before commencing or doing any business for the time for which a license has been issued said license shall be enclosed in a suitable wood or metal frame having a clear glass space and a substantial wood or metal back so that the whole of said license may be seen therein, and shall be posted up and at all times displayed in a conspicuous place in the room where such business is carried on, so that all persons visiting such place may readily see the same. It shall be unlawful for any person holding a license to post such license or to permit such license to be posted upon premises other than the premises licensed, or upon premises where traffic in alcoholic beverages is being carried on by any person other than the licensee, or knowingly to deface, destroy or alter any such license in any respect. Whenever a license shall be lost or destroyed without fault on the part of the licensee or his agents or employees, a duplicate license in lieu thereof may be issued by the liquor authority in its discretion and in accordance with such rules and regulations and the payment of such fees, not exceeding five dollars, as it may prescribe.



114-A - License or permit issuance and registration approval.

114-a. License or permit issuance and registration approval. No license or permit shall be issued and no registration approved pursuant to this chapter until such time as any check or draft submitted for payment of the required fee has been honored by the payor financial institution, provided, however, that this provision shall not apply in the case of a certified check, bank officers' check or money order.



115 - Rules need not be uniform.

115. Rules need not be uniform. Whenever in this chapter the liquor authority is authorized to adopt rules in respect to a particular subject or matter, such rules need not be uniform in their application to the various localities within the jurisdiction of such authority, but may vary in accordance with a reasonable classification of such localities.



116 - Deliveries of alcoholic beverages.

116. Deliveries of alcoholic beverages. No alcoholic beverage shall be transported within this state by any vehicle unless such vehicle is owned and operated, or hired and operated by a licensee and unless there shall be attached to or inscribed upon both sides of such vehicle so as to be visible from a reasonable distance, a sign setting forth the name and address of such licensee in such form and with such additional information as the liquor authority may prescribe; provided, however, (a) that alcoholic beverages may be transported by a retail licensee to the home of a purchaser not to be resold by the purchaser; (b) that alcoholic beverages owned by a person may be transported from place to place not for purposes of sale; (c) that alcoholic beverages may be delivered from a licensee to a steamship or railroad station or terminal for purposes of transportation, and may be delivered from a steamship or railroad station or terminal to a purchaser for purposes of consumption, or to a licensee by any bona fide trucking agency holding a permit under this chapter. In lieu of such sign, a licensee may have in the cab of such vehicle a photostatic copy of its current license issued by the authority, and such copy duly authenticated by the authority.



117 - Transportation of alcoholic beverages.

117. Transportation of alcoholic beverages. No common carrier or person operating a transportation facility in this state, other than the United States government, shall receive for transportation or delivery within the state any alcoholic beverages unless the shipment is accompanied by copy of a bill of lading, or other document, showing the name and address of the consignor, the name and address of the consignee, the date of the shipment, and the quantity and kind of alcoholic beverage contained therein.



117-A - Unlimited drink offerings prohibited.

117-a. Unlimited drink offerings prohibited. 1. No licensee, acting individually or in conjunction with one or more licensees, shall:

(a) offer, sell, serve, or deliver to any person or persons an unlimited number of drinks during any set period of time for a fixed price.

(b) allow a person, agent, party organizer, or promoter, as such terms shall be defined by the authority in rule and regulation, to offer, sell, serve, or deliver to any person or persons an unlimited number of drinks during any set period of time for a fixed price.

(c) advertise, promote, or charge a price for drinks that in the judgment of the authority creates an offering of alcoholic beverages in violation of the purposes and intent of this section, or which in the judgment of the authority is an attempt to circumvent the intent and purposes of this section, such as, but not limited to, offerings of free drinks, or multiple drinks for free or for the price of a single drink, or for a low initial price followed by a price increment per hour or other period of time, or for such a minor amount that in the judgment of the authority the pricing would constitute an attempt to circumvent the intent and purposes of this section.

2. As used in this section, licensee means and includes the licensee, and any employees, or agents of such licensee.

3. With respect to an individual licensee, this section shall not apply to private functions not opened to the public, such as weddings, banquets, or receptions, or other similar functions, or to a package of food and beverages where the service of alcoholic beverages is incidental to the event or function.

4. The authority shall investigate any documented allegation of a violation of this section upon a complaint by any person.

5. The authority shall promulgate rules and regulations necessary to implement the provisions of this section.

6. The provisions of this section shall not apply to the holder of a temporary permit under subdivision two of section one hundred five-a of this article.



117-B - Possession or use of alcohol vaporizing devices prohibited.

117-b. Possession or use of alcohol vaporizing devices prohibited. 1. For purposes of this section, "alcohol vaporizing device" means any device, machine or process which mixes spirits, liquor or other alcohol product with pure oxygen or other gas to produce a vaporized product for the purpose of consumption by inhalation.

2. No licensee shall knowingly possess or make available for use an alcohol vaporizing device upon the premises of an establishment licensed pursuant to this chapter.

3. A violation of the provisions of this section shall be an offense punishable by a fine of not more than five thousand dollars. A violation of the provisions of this section after having been previously convicted of such an offense within the previous five years shall be a class B misdemeanor punishable by a fine of not more than ten thousand dollars.

4. Nothing in this section shall be construed to prohibit the authority from instituting proceedings to suspend, cancel, or revoke a license as provided in section seventeen of this chapter.



118 - Revocation of licenses for cause.

118. Revocation of licenses for cause. 1. Any license or permit issued pursuant to this chapter may be revoked, cancelled, suspended and/or subjected to the imposition of a civil penalty for cause, and must be revoked for the following causes:

(a) Conviction of the licensee, permittee or his agent or employee for selling any illegal alcoholic beverages on the premises licensed.

(b) For transferring, assigning or hypothecating a license or permit.

2. Notwithstanding the issuance of a license or permit by way of renewal, the liquor authority may revoke, cancel or suspend such license or permit and/or may impose a civil penalty against any holder of such license or permit, as prescribed by this section and section one hundred nineteen of this chapter, for causes or violations occurring during the license period immediately preceding the issuance of such license or permit, and may recover, as provided in section one hundred twelve of this chapter, the penal sum of the bond on file during said period.

3. (a) As used in this section, the term "for cause" shall also include the existence of a sustained and continuing pattern of noise, disturbance, misconduct, or disorder on or about the licensed premises, related to the operation of the premises or the conduct of its patrons, which adversely affects the health, welfare or safety of the inhabitants of the area in which such licensed premises are located.

(b) (i) As used in this section, the term "for cause" shall also include, for licensees that sell alcoholic beverages for on premises consumption, deliberately misleading the authority:

(A) as to the nature and character of the business to be operated on the licensed premises; or

(B) by substantially altering the nature or character of such business at the licensed premises during the licensing period without seeking appropriate approvals from the authority.

(ii) As used in this subdivision, the term "substantially altering the nature or character" of such business shall mean any significant alteration in the scope of business activities conducted at a licensed premises that would require obtaining an alternate form of license.

4. As used in this chapter, the existence of a sustained and continuing pattern of noise, disturbance, misconduct, or disorder on or about the licensed premises, related to the operation of the premises or the conduct of its patrons, will be presumed upon the sixth incident reported to the authority by a law enforcement agency of noise or disturbance or misconduct or disorder on or about the licensed premises or related to the operation of the premises or the conduct of its patrons, in any sixty day period, absent clear and convincing evidence of either fraudulent intent on the part of any complainant or a factual error with respect to the content of any report concerning such complaint relied upon by the authority.

5. Notwithstanding any other provision of this chapter to the contrary, a suspension imposed under this section against the holder of a license issued under section sixty-one-a of this chapter shall only suspend the licensed activities related to the type of alcoholic beverage involved in the violation resulting in the suspension.



119 - Procedure for revocation or cancellation.

119. Procedure for revocation or cancellation. 1. Any license or permit issued by the liquor authority pursuant to chapter one hundred eighty of the laws of nineteen hundred thirty-three or this chapter may be revoked, cancelled or suspended and/or be subjected to the imposition of a monetary penalty in the manner prescribed by this section.

2. The liquor authority may on its own initiative or on complaint of any person institute proceedings to revoke, cancel or suspend any retail license and may impose a civil penalty against the licensee after a hearing at which the licensee shall be given an opportunity to be heard. Such hearing shall be held in such manner and upon such notice as may be prescribed by the rules of the liquor authority.

3. All other licenses or permits issued under this chapter may be revoked, cancelled, suspended and/or made subject to the imposition of a civil penalty by the liquor authority after a hearing to be held in the manner to be determined by the rules of the liquor authority.

4. (a) The provisions of this subdivision shall apply in all cases of licensee or permittee failure after receiving appropriate notice, to comply with a summons, subpoena or warrant relating to a paternity or child support proceeding and arrears in payment of child support or combined child and spousal support referred to the authority by a court pursuant to the requirements of section two hundred forty-four-c of the domestic relations law or pursuant to section four hundred fifty-eight-b or five hundred forty-eight-b of the family court act.

(b) Upon receipt of an order from the court based on arrears in payment of child support or combined child and spousal support pursuant to one of the foregoing provisions of law, the authority, if it finds such person to have been issued a license or permit, shall within thirty days of receipt of such order from the court, provide notice to the licensee or permittee of, and initiate, a hearing which shall be held at least twenty days and no more than thirty days after the sending of such notice to the licensee or permittee. The hearing shall be solely held for the purpose of determining whether there exists as of the date of the hearing proof that full payment of all arrears of support established by the order of the court to be due from the licensee or permittee have been paid. Proof of such payment shall be a certified check showing full payment of established arrears or a notice issued by the court or the support collection unit, where the order is payable to the support collection unit designated by the appropriate social services district. Such notice shall state that full payment of all arrears of support established by the order of the court to be due have been paid. The licensee or permittee shall be given full opportunity to present such proof of payment at the hearing in person or by counsel. The only issue to be determined by the authority as a result of the hearing is whether the arrears have been paid. No evidence with respect to the appropriateness of the court order or ability of the respondent party in arrears to comply with such order shall be received or considered by the authority.

(c) Notwithstanding any inconsistent provision of this article or of any other provision of law to the contrary, such license or permit shall be suspended if at the hearing, provided for by paragraph (b) of this subdivision, the licensee or permittee fails to present proof of payment as required by such subdivision. Such suspension shall not be lifted unless the court or the support collection unit, where the court order is payable to the support collection unit designated by the appropriate social services district, issues notice to the authority that full payment of all arrears of support established by the order of the court to be due have been paid.

(d) Upon receipt of an order from the court based on failure to comply with a summons, subpoena, or warrant relating to a paternity or child support proceeding, the authority, if it finds such person has been issued a license or permit, shall within thirty days of receipt of such order from the court, provide notice to the licensee or permittee that his or her license shall be suspended in sixty days unless the conditions in paragraph (e) of this subdivision are met.

(e) Notwithstanding any inconsistent provision of this article or of any other provision of law to the contrary, such license or permit shall be suspended in accordance with the provisions of paragraph (c) of this subdivision unless the court terminates its order to commence suspension proceedings. Such suspension shall not be lifted unless the court issues an order to the authority terminating its order to commence suspension proceedings.

(f) The authority shall inform the court of all actions taken hereunder as required by law.

(g) This subdivision applies to support obligations paid pursuant to any order of child support or child and spousal support issued under provisions of article three-A or section two hundred thirty-six or two hundred forty of the domestic relations law, or article four, five or five-A of the family court act.

(h) Notwithstanding any inconsistent provision of this article or of any other provision of law to the contrary, the provisions of this subdivision shall apply to the exclusion of any other requirements of this article and to the exclusion of any other requirement of law to the contrary.

5. Where a licensee is convicted of two or more qualifying offenses within a five year period, the authority, upon receipt of notification of such second or subsequent conviction pursuant to the provisions of subdivision two of section one hundred six-a of this article, shall, in addition to any other sanction or civil or criminal penalty imposed pursuant to this chapter, impose on such licensee a civil penalty not to exceed five hundred dollars. For purposes of this subdivision, a qualifying offense shall mean (a) the offense defined in subdivision one of section sixty-five of this chapter; or (b) the offense defined in paragraph (b) of subdivision one of section sixty-five-b of this chapter. For purposes of this subdivision, a conviction of a licensee or an employee or agent of such licensee shall constitute a conviction of such licensee.



120 - Decisions by liquor authority.

120. Decisions by liquor authority. A decision upon any application or hearing submitted to or held by the liquor authority shall be rendered within thirty days after such submission or hearing.



120-A - Corporate change; hearing on application.

120-a. Corporate change; hearing on application. Upon the disapproval by the authority of an application for a corporate change in the stockholders, stockholdings, officers or directors the liquor authority shall provide for a hearing at which the applicant may produce any evidence it shall desire with reference to such disapproval by the authority.



121 - Review by courts.

121. Review by courts. The following actions by the liquor authority shall be subject to review by the supreme court in the manner provided in article seventy-eight of the civil practice law and rules provided that no stay shall be granted pending the determination of the matter except on notice to the liquor authority and for a period not exceeding thirty days:

1. Refusal by the liquor authority to issue a license or a permit.

2. The revocation, cancellation or suspension of a license or permit by the liquor authority.

3. The failure or refusal by the liquor authority to render a decision within the time required by section one hundred twenty of this article.

4. The transfer by the liquor authority of a license or permit to any other premises, or the failure or refusal by the liquor authority to approve such a transfer.

5. The issuance of an order of warning by the liquor authority.

6. Refusal to approve alteration of premises.

7. Refusal to approve a corporate change in stockholders, stockholdings, officers or directors.

8. Refusal by the liquor authority to grant permission for an additional bar pursuant to subdivision four of section one hundred of this chapter.



122 - Continuance of business by receiver or other representative.

122. Continuance of business by receiver or other representative. If a corporation or copartnership holding any license or holding a permit for which an annual fee of one hundred dollars or more is prescribed by this chapter shall be dissolved, or if a receiver or assignee for the benefit of creditors be appointed therefor, or if a receiver, assignee for the benefit of creditors or a committee or conservator of the property of an individual holding any license or holding a permit for which an annual fee of one hundred dollars or more is prescribed by this chapter be appointed, during the time for which such license or permit was granted, or if a person, including a member of a copartnership, holding any license or holding a permit for which an annual fee of one hundred dollars or more is prescribed by this chapter shall die during the term for which such license or permit was given, such corporation, copartnership, receiver or assignee, or the administrator or executor of the estate of such individual, or of such deceased member of a copartnership, or a committee of the property of a person adjudged to be incompetent, or a conservator of the property of an individual, or a petition under title eleven of the United States code shall have been filed and a trustee has been appointed or the holder of the license of permit has been permitted to remain in possession without the appointment of a trustee, may continue to carry on such business upon such premises for the balance of the term for which such license or permit was effective, with the same rights and subject to the same restrictions and liabilities as if he had been the original applicant for and the original holder, or one of either of them, of such license or permit, providing the approval of the liquor authority shall be first obtained. Before continuing such business, such receiver, assignee, individual, committee, or conservator, debtor in possession, or trustee in bankruptcy shall file a statement setting forth in such form and substance as the liquor authority may prescribe the facts and circumstances by which he has succeeded to the rights of the original licensee or permittee. The liquor authority may, in its discretion, permit the continuance of such business or may refuse to do so. In the event that the authority determines to permit the continuance of the business, the license or permit shall be submitted to the authority and shall have affixed thereto a certificate in the form prescribed by the authority. For each such certificate a fee shall be paid to the liquor authority of fifty dollars by the applicant, except in the case of an off-premise beer license, such fee shall be ten dollars which shall be paid into the same fund as other license fees herein provided for.



123 - Injunction for unlawful manufacturing, sale or consumption of liquor, wine or beer.

123. Injunction for unlawful manufacturing, sale or consumption of liquor, wine or beer. 1. (a) If any person shall engage or participate or be about to engage or participate in the manufacturing or sale of liquor, wine or beer in this state without obtaining the appropriate license therefor, or shall traffic in liquor, wine or beer contrary to any provision of this chapter, or otherwise unlawfully, or shall traffic in illegal liquor, wine or beer, or, operating a place for profit or pecuniary gain, with a capacity for the assemblage of twenty or more persons, shall permit a person or persons to come to such place of assembly for the purpose of consuming alcoholic beverages without having the appropriate license therefor pursuant to section sixty-four-b of this chapter, the liquor authority or any taxpayer residing in the city, village or town in which such activity is or is about to be engaged or participated in or such traffic is being conducted, or the city, town or village, may present a verified petition or complaint to a justice of the supreme court at a special term of the supreme court of the judicial district in which such city, village or town is situated, for an order enjoining such person engaging or participating in such activity or from carrying on such business. Such petition or complaint shall state the facts upon which such application is based. Upon the presentation of the petition or complaint, the justice or court shall grant an order requiring such person to appear before such justice or court at or before a special term of the supreme court in such judicial district on the day specified therein, not more than ten days after the granting thereof, to show cause why such person should not be permanently enjoined from engaging or participating in such activity or from carrying on such business, or why such person should not be enjoined from carrying on such business contrary to the provisions of this chapter. A copy of such petition or complaint and order shall be served upon the person, in the manner directed by such order, not less than three days before the return day thereof. On the day specified in such order, the justice or court before whom the same is returnable shall hear the proofs of the parties and may, if deemed necessary or proper, take testimony in relation to the allegations of the petition or complaint. If the justice or court is satisfied that such person is about to engage or participate in the unlawful traffic in alcoholic beverages or has unlawfully manufactured or sold liquor, wine or beer without having obtained a license or contrary to the provisions of this chapter, or has trafficked in illegal liquor, wine or beer, or, is operating or is about to operate such place for profit or pecuniary gain, with such capacity, and has permitted or is about to permit a person or persons to come to such place of assembly for the purpose of consuming alcoholic beverages without having such appropriate license, an order shall be granted enjoining such person from thereafter engaging or participating in or carrying on such activity or business. If, after the entry of such an order in the county clerk's office of the county in which the principal place of business of the corporation or copartnership is located, or in which the individual so enjoined resides or conducts such business, and the service of a copy thereof upon such person, or such substituted service as the court may direct, such person, copartnership or corporation shall, in violation of such order, manufacture or sell liquor, wine or beer, or illegal liquor, wine, or beer, or permit a person or persons to come to such place of assembly for the purpose of consuming alcoholic beverages, such activity shall be deemed a contempt of court and be punishable in the manner provided by the judiciary law, and, in addition to any such punishment, the justice or court before whom or which the petition or complaint is heard, may, in his or its discretion, order the seizure and forfeiture of any liquor, wine or beer and any fixtures, equipment and supplies used in the operation or promotion of such illegal activity, including any bar, bar or refrigeration equipment, vending machines, gaming machines and jukeboxes, and such property shall be subject to forfeiture pursuant to the provisions of subdivision two of this section. Costs upon the application for such injunction may be awarded in favor of and against the parties thereto in such sums as in the discretion of the justice or court before whom or which the petition or complaint is heard may seem proper.

(b) The owner, lessor and lessee of a building, erection or place where alcoholic beverages are unlawfully manufactured, sold, consumed or permitted to be unlawfully manufactured, sold or consumed may be made respondents or defendants in the proceeding or action.

2. (a) This seized property shall be delivered by the peace officer, acting pursuant to his special duties or police officer having made the seizure to the custody of the authority or the district attorney of the county wherein the seizure was made as may be directed by the court, except that in the cities of New York and Buffalo, the seized property shall be delivered to the custody of the authority or of the police department of such cities, together with a report of all the facts and circumstances of the seizure.

(b) It shall be the duty of the authority or such district attorney or, if the seizure was made in the cities of New York or Buffalo, of the authority or corporation counsel of such city, as the case may be, to inquire into the facts of the seizure so reported and if it appears probable that a forfeiture has been incurred, for the determination of which the institution of proceedings in the supreme court is necessary, to cause the proper proceedings to be commenced and prosecuted, at any time after thirty days from the date of seizure, to declare such forfeiture, unless, upon inquiry and examination the authority or such person, as the case may be, decides that such proceedings can not probably be sustained or that the ends of public justice do not require that they should be instituted or prosecuted, in which case, the authority or such person shall cause such seized property to be returned to the owner thereof.

(c) Notice of the institution of the forfeiture proceeding shall be served either (i) personally on the owners of the seized property or (ii) by registered mail to the owners' last known address and by publication of the notice once a week for two successive weeks in a newspaper published or circulated in the county wherein the seizure was made.

(d) Forfeiture shall not be adjudged where the owners established by preponderance of the evidence that (i) the use of such seized property was not intentional on the part of any owner, or (ii) said seized property was used by any person other than an owner thereof, while such seized property was unlawfully in the possession of a person who acquired possession thereof in violation of the criminal laws of the United States, or of any state.

(e) The authority or such person having custody of the seized property, after such judicial determination of forfeiture, shall, by a public notice of at least five days, sell such forfeited property at public sale. The net proceeds of any such sale, after deduction of the lawful expenses incurred, shall be paid into the general fund of the county wherein the seizure was made except that the net proceeds of the sale of property seized in the cities of New York and Buffalo shall be paid into the respective general funds of such cities.

(f) Whenever any person interested in any property which is seized and declared forfeited under the provisions of this section files with a justice of the supreme court a petition for the recovery of such forfeited property, the justice of the supreme court may restore said forfeited property upon such terms and conditions as he deems reasonable and just, if the petitioner establishes either of the affirmative defenses set forth in paragraph (d) of subdivision two of this section and that the petitioner was without personal or actual knowledge of the forfeiture proceeding. If the petition be filed after the sale of the forfeited property, any judgment in favor of the petitioner shall be limited to the net proceeds of such sale, after deduction of the lawful expenses and costs incurred by the seizing party.

(g) No suit or action under this section for wrongful seizure shall be instituted unless such suit or action is commenced within two years after the time when the property was seized.



124 - Liquor authority to be necessary party to certain proceedings.

124. Liquor authority to be necessary party to certain proceedings. The state liquor authority shall be made a party to all actions and proceedings affecting in any manner the submission of the local option questions provided for in this chapter, or the result of any vote thereupon; to all actions and proceedings relative to issuance or revocation of licenses or permits; to all injunction proceedings, and to all other civil actions or proceedings which in any manner affect the enjoyment of the privileges or the operation of the restrictions provided for in this chapter.



125 - Disposition of moneys received for license fees.

125. Disposition of moneys received for license fees. The moneys received for license fees provided for in this chapter shall be turned over by the liquor authority to the state comptroller. It shall be placed by the state comptroller in the fund derived from the proceeds of the taxes on liquor, wine and beer provided for in article eighteen of the tax law and become a part thereof and be subject to all of the provisions of law relating to such fund.



126 - Persons forbidden to traffic in alcoholic beverages.

126. Persons forbidden to traffic in alcoholic beverages. The following are forbidden to traffic in alcoholic beverages:

1. Except as provided in subdivision one-a of this section, a person who has been convicted of a felony or any of the misdemeanors mentioned in section eleven hundred forty-six of the former penal law as in force and effect immediately prior to September first, nineteen hundred sixty-seven, or of an offense defined in section 230.20 or 230.40 of the penal law, unless subsequent to such conviction such person shall have received an executive pardon therefor removing this disability, a certificate of good conduct granted by the department of corrections and community supervision, or a certificate of relief from disabilities granted by the department of corrections and community supervision or a court of this state pursuant to the provisions of article twenty-three of the correction law to remove the disability under this section because of such conviction.

1-a. Notwithstanding the provision of subdivision one of this section, a corporation holding a license to traffic in alcoholic beverages shall not, upon conviction of a felony or any of the misdemeanors or offenses described in subdivision one of this section, be automatically forbidden to traffic in alcoholic beverages, but the application for a license by such a corporation shall be subject to denial, and the license of such a corporation shall be subject to revocation or suspension by the authority pursuant to section one hundred eighteen of this chapter, consistent with the provisions of article twenty-three-A of the correction law. For any felony conviction by a court other than a court of this state, the authority may request the department of corrections and community supervision to investigate and review the facts and circumstances concerning such a conviction, and such department shall, if so requested, submit its findings to the authority as to whether the corporation has conducted itself in a manner such that discretionary review by the authority would not be inconsistent with the public interest. The department of corrections and community supervision may charge the licensee or applicant a fee equivalent to the expenses of an appropriate investigation under this subdivision. For any conviction rendered by a court of this state, the authority may request the corporation, if the corporation is eligible for a certificate of relief from disabilities, to seek such a certificate from the court which rendered the conviction and to submit such a certificate as part of the authority's discretionary review process.

2. A person under the age of twenty-one years.

3. A person who is not a citizen of the United States or an alien lawfully admitted for permanent residence in the United States.

4. A copartnership or a corporation, unless each member of the partnership, or each of the principal officers and directors of the corporation, is a citizen of the United States or an alien lawfully admitted for permanent residence in the United States, not less than twenty-one years of age, and has not been convicted of any felony or any of the misdemeanors, specified in section eleven hundred forty-six of the former penal law as in force and effect immediately prior to September first, nineteen hundred sixty-seven, or of an offense defined in section 230.20 or 230.40 of the penal law, or if so convicted has received, subsequent to such conviction, an executive pardon therefor removing this disability a certificate of good conduct granted by the department of corrections and community supervision, or a certificate of relief from disabilities granted by the department of corrections and community supervision or a court of this state pursuant to the provisions of article twenty-three of the correction law to remove the disability under this section because of such conviction; provided however that a corporation which otherwise conforms to the requirements of this section and chapter may be licensed if each of its principal officers and more than one-half of its directors are citizens of the United States or aliens lawfully admitted for permanent residence in the United States; and provided further that a corporation organized under the not-for-profit corporation law or the education law which otherwise conforms to the requirements of this section and chapter may be licensed if each of its principal officers and more than one-half of its directors are not less than twenty-one years of age and none of its directors are less than eighteen years of age; and provided further that a corporation organized under the not-for-profit corporation law or the education law and located on the premises of a college as defined by section two of the education law which otherwise conforms to the requirements of this section and chapter may be licensed if each of its principal officers and each of its directors are not less than eighteen years of age.

5. (a) A person who shall have had any license issued under this chapter revoked for cause, until the expiration of two years from the date of such revocation.

(b) A person not licensed under the provisions of this chapter, who has been convicted of a violation of this chapter, until the expiration of two years from the date of such conviction.

6. A corporation or copartnership, if any officer and director or any partner, while not licensed under the provisions of this chapter, has been convicted of a violation of this chapter, or has had a license issued under this chapter revoked for cause, until the expiration of two years from the date of such conviction or revocation.

* 8. Notwithstanding any of the provisions of this section, the authority is authorized to waive the citizenship requirements therein, provided that the applicant otherwise conforms to the requirements of this section, and the application is for a premises located in the area leased by the city of New York to the New York World's Fair 1964-1965 Corporation pursuant to the provisions of chapter four hundred twenty-eight of the laws of nineteen hundred sixty as amended by chapter nine hundred nine of the laws of nineteen hundred sixty-one, during the term or duration of such lease.

* NB Expired January 31, 1966



127 - Surrender and cancellation of licenses; payment of refunds; notice to police officials.

127. Surrender and cancellation of licenses; payment of refunds; notice to police officials. 1. If a person holding a license to traffic in alcoholic beverages under the provisions of this chapter, against whom no complaint, prosecution or action is pending on account of any violation thereof, shall voluntarily, and before arrest or indictment for a violation of this chapter, cease to traffic in alcoholic beverages during the term for which the license fee is paid, such person may surrender such license to the liquor authority for cancellation and refund, provided that such license shall have at least one month to run at the time of such surrender. Such refund shall be computed for full months less thirty dollars, commencing with the first day of the month succeeding the one in which such license is surrendered, unless such surrender be on the first day of the month; and at the same time such person shall present to the liquor authority a verified petition setting forth all facts required to be shown by the liquor authority upon such surrender. The liquor authority shall thereupon compute the amount of refund then due on said license for the unexpired term thereof, and shall execute a receipt therefor showing the name of the person to whom such license was issued, the number thereof, date when issued, amount of license fee paid therefor, and the date when surrendered for cancellation, together with the amount of refund due thereon at such date as computed by it, and the name of the person entitled to receive the refund. Such receipt shall be delivered by the liquor authority to the person entitled thereto. If within thirty days from the date of such surrender and application, the person surrendering such certificate shall be arrested or indicted for a violation of this chapter, or proceedings shall be instituted for the cancellation of such certificate, or an action shall be commenced against him for penalties, such petition shall not be granted until the final determination of such proceedings or actions; and if the said petitioner be convicted, or said action or proceedings be determined against him, the authority may direct that any refund due thereunder be forfeited or may impose such other penalty or conditions it may deem appropriate in the circumstances but if such petitioner be acquitted, or such proceedings or action against him be dismissed on the merits or, if within such time, no such action or proceeding shall be brought against such person, then the liquor authority shall prepare an order for the payment of such refund, directed to the comptroller, to be paid him, on his audit, upon the surrender of the receipt theretofore given such person; provided, however, that if any taxes or penalties imposed by article eighteen of the tax law or if any civil penalties imposed under this chapter are unpaid by such person, the amount of such taxes, penalties or civil penalties shall be deducted from the amount of such refund. Any refunds due on the surrender and cancellation of licenses pursuant to this section shall be paid by the comptroller from moneys in his custody, derived from license fees received pursuant to this chapter.

2. It shall be the duty of the liquor authority, upon the receipt of a license surrendered for cancellation and refund pursuant to this section, to immediately serve a written or printed notice upon the commissioner of police, chief of police, or chief police officer of the city, borough or village in which the place for which the surrendered license was issued is situated, or upon the sheriff of the county and a constable of the town, in case the license was issued for a place situated in a town and not within any city, borough or village, which notice shall include a statement of the number of the surrendered license, the name and place of residence of the holder of the license at the time of surrender, the location of the place for which the license was issued and was held at the time of surrender by street and number, if any, otherwise such apt description as will definitely locate the premises; the fact that such license has been surrendered; that the traffic in alcoholic beverages at said premises by any one is not authorized until a new license has been obtained therefor; and the date when such license was surrendered for cancellation. Such notice may be served by registered or certified mail, by inclosing the same in a post-paid sealed envelope, duly addressed to such officer.



127-A - Surrender and cancellation of permits; payment of refunds; notice to police officials.

127-a. Surrender and cancellation of permits; payment of refunds; notice to police officials. The procedure prescribed by the provisions of section one hundred twenty-seven of this chapter shall be applicable to permits issued pursuant to this chapter. Notwithstanding anything to the contrary contained in this chapter, no refund shall be payable with respect to any special permit issued pursuant to section ninety-nine-c.



127-B - Payment of refunds on special permits and notice to police officers.

127-b. Payment of refunds on special permits and notice to police officers. Where a special permit to remain open until three antemeridian has been issued under subdivision two of section ninety-nine of this chapter, in a county where a regulation of a local board further restricting the hours during which alcoholic beverages may be sold for on-premises consumption shall have been rescinded by such local board during the period for which the special permit was issued, the holder of such special permit shall be entitled to a refund computed for full months commencing with the first day of the month succeeding the month in which the rescission of the local regulation occurred. The procedure with reference to the payment of refunds and notice to police officials shall be as nearly as possible the same as outlined in section one hundred and twenty-seven of this chapter.



127-C - Refunds on licenses and permits erroneously or unlawfully cancelled, revoked or suspended.

127-c. Refunds on licenses and permits erroneously or unlawfully cancelled, revoked or suspended. If a license or permit issued under this chapter is cancelled, revoked or suspended and thereafter the action of the state liquor authority effecting such cancellation, revocation or suspension is reversed or annulled, upon application made within six months of the date of such judgment of reversal or annulment there shall be refunded to such licensee or his assignee such proportion of the fee paid for such license or permit as the period that such licensee or permittee has not had the beneficial use of such license or permit by reason of such cancellation, revocation or suspension bears to the full period for which the license or permit was issued. The provisions of section one hundred twenty-seven of this chapter so far as they can be made applicable and are not inconsistent with this section, shall govern the procedure to be followed in making application for refunds under this section.



127-D - Refunds on over-payment of fees; permit not issued.

127-d. Refunds on over-payment of fees; permit not issued. Monies heretofore or hereafter received by the authority pursuant to this chapter may, within three years from the receipt thereof, be refunded to the applicant for the license or permit, on satisfactory proof that:

a. Such monies were in excess of the amount required by this chapter, to the extent of such excess.

b. The permit for which application was made has not been issued.

Such refunds shall, upon approval by the authority and after audit by the state comptroller, be paid from any monies in the custody of the comptroller, derived from fees received pursuant to this chapter.



128 - Certain officials not to be interested in manufacture or sale of alcoholic beverages.

128. Certain officials not to be interested in manufacture or sale of alcoholic beverages. 1. Except as otherwise provided in section one hundred twenty-eight-a and section one hundred twenty-eight-b of this article, it shall be unlawful for any police commissioner, police inspector, captain, sergeant, roundsman, patrolman or other police official or subordinate of any police department in the state, to be either directly or indirectly interested in the manufacture or sale of alcoholic beverages or to offer for sale, or recommend to any licensee any alcoholic beverages. A person may not be denied any license granted under the provisions of sections fifty-four, fifty-five, fifty-nine, sixty-three, sixty-four, seventy-nine, eighty-one, or article seven of this chapter solely on the grounds of being the spouse of a public servant described in this subdivision. The solicitation or recommendation made to any licensee, to purchase any alcoholic beverages by any police official or subordinate as hereinabove described, shall be presumptive evidence of the interest of such official or subordinate in the manufacture or sale of alcoholic beverages.

2. No elective village officer shall be subject to the limitations set forth in subdivision one of this section unless such elective village officer shall be assigned duties directly relating to the operation or management of the police department.



128-A - Police officers allowed to work in licensed premises in certain cases.

128-a. Police officers allowed to work in licensed premises in certain cases. Notwithstanding any inconsistent provision of law to the contrary, the authority shall promulgate such rules and regulations as may be necessary to provide that it shall not be unlawful for a police officer employed in this state, having written permission and consent from his commanding officer, to work in a premises licensed to sell beer at retail for off-premises consumption under section fifty-four of this chapter or to work solely as a security guard or director of traffic on the premises of a volunteer firefighters' organization licensed to sell beer and wine at retail pursuant to a temporary permit for on-premises consumption under section ninety-seven of this chapter.



128-B - Police officers allowed to serve as an officer of a volunteer firefighters' organization.

128-b. Police officers allowed to serve as an officer of a volunteer firefighters' organization. Notwithstanding any inconsistent provision of law to the contrary, a volunteer firefighters' organization shall not be precluded from applying for an on-premises license or permit under the provisions of this chapter due to the presence of a police officer serving as an officer of such organization and the state liquor authority shall be authorized to issue such license or permit.



129 - Surrender of license; notice to police officials.

129. Surrender of license; notice to police officials. Within three days after a license shall have been revoked pursuant to this chapter, notice thereof shall be given to the licensee by mailing such notice addressed to him at the premises licensed. Notice shall also be mailed to the owner of the premises licensed. The holder of such license shall thereupon surrender same to the liquor authority. The mailing thereof by the licensee to the liquor authority by registered mail or insured parcel post shall be deemed sufficient compliance with this section. The liquor authority, immediately upon giving notice of revocation, shall serve a written notice thereof upon the commissioner of police, chief of police or chief police officer of the city, or village in which the premises for which the revoked license was issued is situated, or upon the sheriff of the county or a constable of the town in case the license was issued for premises situated in a town and not within any city or village. Such notice shall include a statement of the number of such license, the name and place of residence of the holder thereof, the location of the licensed premises, and the date when such license was revoked. In case such license be not forthwith surrendered, the liquor authority shall issue a written demand for the surrender of such license and deliver said demand to the sheriff of the county in which the licensed premises are located, or to any representative of the liquor authority, and said sheriff or representative shall immediately take possession of such license and return the same to the liquor authority.



130 - Penalties for violations of chapter.

130. Penalties for violations of chapter. 1. Any person who manufactures for sale or sells alcoholic beverages, other than the illicit alcoholic beverages as defined in section one hundred fifty, without having an appropriate license therefor, or whose license has been revoked, surrendered or cancelled, shall be guilty of a misdemeanor, and upon first conviction thereof shall be punished by a fine not more than two times the cost of a special on premises license in the county where the unlawful act took place or by imprisonment in a county jail or penitentiary for a term of not less than thirty days nor more than one year or both and upon second conviction thereof shall be punished by a fine not less than two times and not more than three times the cost of a special on premises license in the county where the unlawful act took place or by imprisonment in a county jail or penitentiary for a term of not less than thirty days nor more than one year or both and upon all subsequent convictions thereof shall be punished by a fine not less than three times and not more than four times the cost of a special on premises license in the county where the unlawful act took place or by imprisonment in a county jail or penitentiary for a term of not less than thirty days nor more than one year or both provided, however, that in default of payment of any fine imposed, such person shall be imprisoned in a county jail or penitentiary for a term of not less than thirty days.

1-a. Any licensee, whose license has been suspended pursuant to the provisions of this chapter, who sells alcoholic beverages during the suspension period, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than two hundred dollars or by imprisonment in a county jail or penitentiary for a term of not more than six months, or by both such fine and imprisonment.

2. Any person who shall make any false statement in the application for a license or a permit under this chapter shall be guilty of a misdemeanor, and upon conviction thereof shall be punishable by a fine of not more than two hundred dollars, or by imprisonment in a county jail or penitentiary for a term of not more than six months or both.

3. Any violation by any person of any provision of this chapter for which no punishment or penalty is otherwise provided shall be a misdemeanor, provided, however, that the provisions of this subdivision shall not apply to the prohibitions provided for in subdivision six-a of section one hundred six of this chapter.

4. In the city of New York, a summons shall be issued for a violation of the provisions of subdivision fourteen of section one hundred and five, section one hundred and five-a and subdivision five of section one hundred and six of this chapter in the same manner as provided by subdivision h of section one hundred and sixteen of the New York city criminal courts act.

5. Any violation by any person of the alcoholic beverage control law for which no punishment or penalty is otherwise provided shall be a misdemeanor, provided, however, that the provisions of this subdivision shall not apply to the prohibitions provided for in subdivision six-a of section one hundred six of this chapter.



131 - New York alcoholic beverage control problem premises task force.

131. New York alcoholic beverage control problem premises task force. 1. There is hereby created within the authority the New York alcoholic beverage control problem premises task force (hereinafter "task force"), which shall consist of employees of the authority as designated by the members of the authority, provided however, that the task force shall include at least one investigator from the Albany office, one investigator from the Buffalo office, and one investigator from the New York city office.

2. In any case where the authority receives notification from the mayor, chief of police, police commissioner, sheriff, or local legislative body of any city, town or village which certifies that continued operation of an on-premises establishment poses a significant threat to the public health, safety, or welfare requiring immediate action, the authority shall assign responsibility for conducting an investigation concerning such premises to the task force. In the city of New York, the community board established pursuant to section twenty-eight hundred of the New York city charter with jurisdiction over the area in which such premises is located shall be considered the appropriate local legislative body.

3. Not more than fourteen calendar days after receipt by the authority of a notification as provided in this section, the task force shall commence an investigation into the operation of the establishment. The task force shall complete its investigation and the authority shall commence a disciplinary hearing proceeding pursuant to this chapter for revocation or other appropriate action within forty-five calendar days, unless the task force determines in written findings that no disciplinary charges are warranted. A copy of any such determination shall be sent to the mayor, chief of police, police commissioner, sheriff, or local legislative body of the city, town or village that filed the notification with the authority. The authority shall notify the mayor, chief of police, police commissioner, sheriff, or local legislative body of the city, town or village that filed the notification to the authority of the final disposition of the disciplinary proceeding within ten business days of the completion of this process.






Article 9 - (Alcoholic Beverage Control) LOCAL OPTION

140 - Applicability of chapter before local option.

140. Applicability of chapter before local option. Until such time as it shall become unlawful to sell alcoholic beverages in any town or city by the vote of the voters in such town or city in the manner provided in this article, all of the provisions of this chapter shall apply throughout the entire state. This article shall not apply to the Whiteface mountain ski center, owned by the state and located in the town of Wilmington, county of Essex.



141 - Local option for towns.

141. Local option for towns. 1. Not less than sixty days nor more than seventy-five days before the general election in any town at which the submission of the questions hereinafter stated is authorized by this article, a petition signed by electors of the town to a number amounting to twenty-five per centum of the votes cast in the town for governor at the then last preceding gubernatorial election, acknowledged by the signers or authenticated by witnesses as provided in the election law in respect of a nominating petition, requesting the submission at such election to the electors of the town of one or more of the following questions, may be filed with the town clerk:

Question 1. Tavern alcoholic beverage license. Shall a person be allowed to obtain a license to operate a tavern with a limited-service menu (sandwiches, salads, soups, etc.) which permits the tavern operator to sell alcoholic beverages for a customer to drink while the customer is within the tavern. In addition, unopened containers of beer (such as six-packs and kegs) may be sold "to go" for the customer to open and drink at another location (such as, for example, at his home)?

Question 2. Restaurant alcoholic beverage license. Shall the operator of a full-service restaurant be allowed to obtain a license which permits the restaurant operator to sell alcoholic beverages for a customer to drink while the customer is within the restaurant. In addition, unopened containers of beer (such as six-packs and kegs) may be sold "to go" for the customer to open and drink at another location (such as, for example, at his home)?

Question 3. Year-round hotel alcoholic beverage license. Shall the operator of a year-round hotel with a full-service restaurant be allowed to obtain a license which permits the year-round hotel to sell alcoholic beverages for a customer to drink while the customer is within the hotel. In addition, unopened containers of beer (such as six-packs and kegs) may be sold "to go" for the customer to open and drink at another location (such as, for example, at his home)?

Question 4. Summer hotel alcoholic beverage license. Shall the operator of a summer hotel with a full-service restaurant, open for business only within the period from May first to October thirty-first in each year, be allowed to obtain a license which permits the summer hotel to sell alcoholic beverages for a customer to drink while the customer is within the hotel. In addition, unopened containers of beer (such as six-packs and kegs) may be sold "to go" for the customer to open and drink at another location (such as, for example, at his home)?

Question 5. Retail package liquor or wine store license. Shall a person be allowed to obtain a license to operate a retail package liquor-and-wine or wine-without-liquor store, to sell "to go" unopened bottles of liquor or wine to a customer to be taken from the store for the customer to open and drink at another location (such as, for example, at his home)?

Question 6. Off-premises beer and wine cooler license. Shall the operator of a grocery store, drugstore or supply ship operating in the harbors of Lake Erie be allowed to obtain a license which permits the operator to sell "to go" unopened containers of beer (such as six-packs and kegs) and wine coolers with not more than 6% alcohol to a customer to be taken from the store for the customer to open and drink at another location (such as, for example, at his home)?

Question 7. Baseball park, racetrack, athletic field or stadium license. Shall a person be allowed to obtain a license which permits the sale of beer for a patron's consumption while the patron is within a baseball park, racetrack, or other athletic field or stadium where admission fees are charged?

2. Upon the due filing of such petition complying with the foregoing provisions, such questions shall be submitted in accordance therewith.

3. The town clerk shall, within five days from the filing of such petition in his office, prepare and file in the office of the board of elections, as defined by the election law, of the county, a certified copy of such petition. Such questions may be submitted only at the time of a general election. At least ten days before such general election, the board of elections shall cause to be printed and posted in at least four public places in such town, a notice of the fact that all of the local option questions will be voted on at such general election; and the said notice shall also be published at least five days before the vote is to be taken once in a newspaper published in the county in which such town is situated, which shall be a newspaper published in the town, if there be one. Whenever such questions are to be submitted under the provisions of this article the board of elections shall cause the proper ballot labels to be printed and placed on all voting machines used in the town in which such questions are to be submitted, in the form prescribed by the election law in respect of other propositions or questions, upon the face of which shall be printed in full the said questions. Any elector qualified to vote for state officers shall be entitled to vote upon such local option questions. As soon as the election shall be held, a return of the votes cast and counted shall be made as provided by law and the returns canvassed by the inspectors of election. If a majority of the votes cast shall be in the negative on all or any of the questions, no person shall, after such election, sell alcoholic beverages in such town contrary to such vote or to the provisions of this chapter; provided, however, that the result of such vote shall not shorten the term for which any license may have been lawfully issued under this chapter or affect the rights of the licensee thereunder; and no person shall after such vote apply for or receive a license to sell alcoholic beverages at retail in such town contrary to such vote, until, by referendum as hereinafter provided for, such sale shall again become lawful.



142 - Local option for cities.

142. Local option for cities. 1. Not less than sixty days nor more than eighty days before the general election in the year nineteen hundred thirty-five in any city, and before any subsequent general election in the city at which the submission of the questions hereinafter stated is authorized by this article, a petition signed by electors of the city to a number amounting to twenty-five per centum of the votes cast in the city for governor at the then last preceding gubernatorial election, requesting the submission at such election to the electors of the city of the questions contained in section one hundred forty-one, substituting however the word "city" for "town," may be filed with the city clerk or, in the city of New York, with the board of elections.

(a) Opposite and on the right of the name of each elector signing such petition shall be written his residence address by house number and street name, if any, and otherwise by an appropriate designation, and the date of his signing. Each signature shall be made personally by the one whose name is signed and not by another. No signature shall be valid or counted as to which any of such requirements is not complied with, nor as to which the date of signing is more than four months prior to the day of the election. No signature shall be withdrawn after the petition is filed.

(b) At the bottom of each sheet of the petition shall be a statement, signed by a duly qualified elector of the city, with his residence address, stating that every signature on that sheet of the petition is genuine and that to the best of his knowledge and belief every person so signing was at the time thereof a qualified elector of such city, that their respective residences are correctly stated therein and that each signer signed the same on the date set opposite his name. Such statement shall be sworn to before an officer authorized to administer oaths within such city.

(c) The same petition may be either in one document or prepared and signed in two or more documents. Such documents shall constitute one petition and be filed as a whole.

(d) The petition shall also appoint a committee upon whom or any of its members a summons, order or notice may be served in any proceeding respecting the validity of the petition or of an election held pursuant thereto, and shall also designate the chairman of such committee. The residence address of each member of the committee shall be stated. Such committee may fill a vacancy in its chairmanship or in its membership, and notice of any such change shall promptly be filed with the officer with whom the petition is required to be filed; provided, however, that failure to file such notice shall not invalidate any proceeding under this chapter.

(e) Upon the due filing of such a petition, complying with the foregoing provisions, such questions shall be submitted in accordance therewith. If the petition be filed with the city clerk, he shall within five days from the filing thereof, prepare and file in the office of the board of elections of the county, as defined by the election law, a certified copy thereof.

2. The method and manner of submission, preparation and provision of ballot labels, balloting by voting machine and conducting the election, canvassing the result and making and filing the returns and all other procedure with reference to the submission of and action upon any such question shall be the same as in the case of any other proposition to be submitted to the electors of a city at a general election as provided by law.

3. If a majority of the votes cast shall be in the negative on any or all of the questions, no person shall, after such election, sell alcoholic beverages in such city contrary to such vote or to the provisions of this chapter; provided, however, that the result of such vote shall not shorten the term for which any license may have been lawfully issued under this chapter or affect the rights of the licensee thereunder; and no person shall after such vote apply for or receive a license to sell alcoholic beverages at retail in such city contrary to such vote, until, by referendum as hereinafter provided for, such sale shall again become lawful.



143 - Filing certificate of result with liquor authority.

143. Filing certificate of result with liquor authority. Whenever at an election a vote shall be taken on the local option questions pursuant to sections one hundred forty-one or one hundred forty-two in any town or city, the officer or board charged by law with the duty of filing a statement of the result and certificate of determination of such election shall file a duplicate thereof with the liquor authority.



144 - Contesting validity of petition.

144. Contesting validity of petition. Proceedings may be instituted and maintained to contest the validity, sufficiency or legality of any petition provided for in this article, in the manner provided by the election law, as though such petition were a certificate of nomination.



145 - False statements and forgery.

145. False statements and forgery. A person who forges the signature of any person upon any petition or statement provided for in this article shall be guilty of forgery in the third degree and on conviction thereof be punished accordingly.



147 - Effective duration of local option determination.

147. Effective duration of local option determination. 1. In any town or city in which a vote shall be taken on any one or more of the local option questions provided for in this article, no further vote shall be submitted upon any local option question that was presented to the voters before the second general election thereafter.

2. If at the time of any subsequent submission of such questions it shall be lawful to sell alcoholic beverages and a majority of the votes cast shall be in the negative on such questions, then all of the provisions of this article applicable thereto shall become effective.






Article 10 - (Alcoholic Beverage Control) SPECIAL PROVISIONS RELATING TO ILLICIT ALCOHOLIC BEVERAGES AND STILLS

150 - Definitions.

150. Definitions. Whenever used in this article only, unless the context requires otherwise:

1. "Illicit alcoholic beverage" means and includes any alcohol or distilled spirits owned, manufactured, distributed, bought, sold, bottled, rectified, blended, treated, fortified, mixed, processed, warehoused, possessed or transported on which any tax required to have been paid under any applicable federal law has not been paid.



151 - Possession of illicit alcoholic beverages.

151. Possession of illicit alcoholic beverages. Any person who shall knowingly possess or have under his control any illicit alcoholic beverages is guilty of a misdemeanor.



152 - Sale of illicit alcoholic beverages.

152. Sale of illicit alcoholic beverages. (a) Any person who shall knowingly barter or exchange with, or sell, give or offer to sell or to give another any illicit alcoholic beverage is guilty of a misdemeanor.

(b) Any person who shall possess or have under his control or transport any illicit alcoholic beverage with intent to barter or exchange with, or to sell or give to another the same or any part thereof is guilty of a misdemeanor. Such intent is presumptively established by proof that the person knowingly possessed or had under his control one or more gallons of illicit alcoholic beverages. This presumption may be rebutted.



153 - Stills and distilling apparatus.

153. Stills and distilling apparatus. Any person who shall manufacture any illicit alcoholic beverage or who, not being duly licensed as a distiller under the provisions of the alcoholic beverage control law, shall own, operate, possesses or have under his control any still or distilling apparatus is guilty of a felony. "Still" or " distilling apparatus" shall mean any apparatus designed, intended, actually used, or capable of being used for or in connection with the separating of alcoholic or spirituous vapors, or alcohol or spirituous solutions, or alcohol or spirits, from alcohol or spirituous solutions or mixtures, but shall not include stills used for laboratory purposes or stills used for distilling water or other nonalcoholic materials where the cubic capacity of such stills is one gallon or less.

Provided, however, that it shall not be unlawful for any person to own, possess or have under his control any still or distilling apparatus (a) where the same has been duly registered in compliance with or has otherwise complied with the provisions of federal law and regulations issued pursuant thereto, or (b) where the same is not required to be registered under federal law, or (c) where the same is in the possession of a duly qualified manufacturer of stills under federal law.

The unlawful ownership, operation, possession, control or use of any still or distilling apparatus or illicit alcoholic beverage is a nuisance, and each such still and distilling apparatus and illicit alcoholic beverage is hereby declared to be a nuisance, and when any such still or distilling apparatus or illicit alcoholic beverage shall be taken from the possession of any person, the same shall be surrendered and forfeited to the sheriff of the county wherein the same shall be taken, except that in a city having a population of seventy-five thousand or more, the same shall be surrendered and forfeited to the police commissioner or other head of the police force or department of said city and except that in the county of Nassau, the same shall be surrendered and forfeited to the commissioner of the county police department.



154 - Premises used for manufacture or storage of illicit alcoholic beverages.

154. Premises used for manufacture or storage of illicit alcoholic beverages. Any person who, being the owner, lessee, or occupant of any room, shed, tenement, booth or building, float or vessel, or part thereof, knowingly permits the same to be used for the manufacture, distribution, purchase, sale, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing, transportation, distilling, or storage of an illicit alcoholic beverage, is guilty of a misdemeanor.



155 - Punishment for second offenders.

155. Punishment for second offenders. Any person who is convicted of violating section one hundred fifty-two or section one hundred fifty-four of this chapter and who has been previously convicted of a violation of either of these said sections or after the effective date of this article has been convicted in any other state or federal court of a crime which if committed in this state would constitute a violation of either of said sections, is guilty of a felony and shall be punishable for a felony.






Article 11 - (Alcoholic Beverage Control) MISCELLANEOUS PROVISIONS; LAWS REPEALED; TIME OF TAKING EFFECT

160 - Construction of chapter.

160. Construction of chapter. This chapter shall be so construed as to assure that the policy of the state and the intent and purpose thereof will be carried out.



161 - Invalidity; effect of.

161. Invalidity; effect of. If any part, provision or section of this chapter or the application thereof to any person or circumstances shall be held invalid by any court of competent jurisdiction, the remainder thereof or the application of such part, provision or section to any other person or circumstances shall not be affected thereby.



162 - Laws repealed; effect of repeal; saving clause.

162. Laws repealed; effect of repeal; saving clause. 1. Chapter one hundred eighty of the laws of nineteen hundred thirty-three, entitled "An act relating to the manufacture, sale, control, distribution and regulation of certain alcoholic beverages, constituting chapter three-b of the consolidated laws," and all acts amendatory thereof or supplemental thereto are hereby repealed.

2. The repeal of the acts specified in subdivision one hereof shall not operate or be construed to shorten or terminate the term of any license heretofore issued thereunder or the rights of any person holding such a license; nor shall it be construed to abolish the state alcoholic beverage control board or the several county alcoholic beverage control boards or the New York city alcoholic beverage control board, as presently constituted, and which were heretofore established and are now operating pursuant to such acts nor to invalidate or affect any action heretofore taken by either of such boards or their officers or employees; nor to require the discharge or the re-appointment of any employees of either of such boards.

3. This chapter shall not affect any action or proceeding now pending in any court.



163 - Time of taking effect.

163. Time of taking effect. This chapter shall take effect July first, nineteen hundred thirty-four except that the state liquor authority and the local alcoholic beverage control board may, prior to July first, nineteen hundred thirty-four, receive and entertain such applications for licenses or permits and take such other steps as may be necessary or appropriate to permit this chapter to become effective and operative on July first, nineteen hundred thirty-four.



164 - Saving clause on repeal of article three.

164. Saving clause on repeal of article three. 1. The repeal of article three by the chapter of the laws of nineteen hundred ninety-five which added this section shall not operate or be construed to invalidate or affect any action heretofore taken by the several county alcoholic beverage control boards or the New York city alcoholic beverage control board, as heretofore established by said article three, or by their boards or officers or employees, nor to require the discharge or the re-appointment of any of their employees.

2. Such chapter of the laws of nineteen hundred ninety-five shall not affect any action or proceeding now pending in any court on or before the effective date of this section.









ACG - Alternative County Government

Article 1 - (Alternative County Government) SHORT TITLE; APPLICATION; AUTHORIZATION; DEFINITIONS

1 - Short title.

1. Short title. This chapter shall be known as the "Alternative county government law."



2 - Application.

2. Application. This chapter shall apply to all counties, except that:

1. It shall not apply to counties within the city of New York.

2. It shall not affect the form of government in operation in a county which shall have heretofore adopted or shall hereafter adopt an alternative form of county government pursuant to any law other than this chapter, except that any such county may adopt any one of the alternative forms of county government provided in this chapter by the procedure herein provided.



3 - Authorization; alternative forms; variations.

3. Authorization; alternative forms; variations. 1. Any county is hereby authorized to adopt one of the alternative forms of county government provided in this chapter in accordance with the procedure specified in article fourteen.

2. Alternative forms of county government provided by this chapter shall consist of: The "county administrator form"; the "county manager form"; the "county director form"; and the "county president form".

3. In connection with any alternative form of county government, a county may adopt one or more variations in structure, organization and distribution of functions authorized by this chapter. Any and each combination of provisions for the government of a county and the units of local government therein contained which is authorized by this chapter is hereby declared to be one of the alternative forms of county government provided by this chapter.



4 - Definitions.

4. Definitions. As used in this chapter the following terms shall mean and include:

1. "County". Any county other than a county within the city of New York.

2. "County executive". A county administrator, county manager, county director or county president.

3. "County administrator form". The form of county government prescribed by section fifty of this chapter.

4. "County manager form". The form of county government prescribed by section fifty-one of this chapter.

5. "County director form". The form of county government prescribed by section fifty-two of this chapter.

6. "County president form". The form of county government prescribed by section fifty-three of this chapter.

7. "Unit of local government". A city, town or village within the county.

8. "Population". The population shown by the last completed federal census.

9. "Administrative unit". An office, department, division, bureau, board or commission, or any other agency of county government.

10. "Spending agency". Any administrative unit of the county or office which expends or incurs obligations for the expenditure of county money.

11. "Auditing authority". The county comptroller, except that with respect to the county administrator form, it shall mean the county auditor.

12. "County act". A local law or resolution adopted by the board of supervisors.

13. "Local law". A law adopted by the board of supervisors pursuant to this chapter or other act of the legislature in accordance with the provisions of the municipal home rule law.

14. "Whole number". Shall have the meaning defined in section forty-one of the general construction law.

15. "County-using agency". Any administrative unit of the county which uses any supplies, materials or other articles.






Article 2 - (Alternative County Government) ALTERNATIVE FORMS OF COUNTY GOVERNMENT

50 - County administrator form.

50. County administrator form. A county which shall adopt the county administrator form of government shall have a county executive to be called "county administrator." The board of supervisors shall appoint the county administrator to serve during the term of office for which the members of such board then in office were elected. Successors shall be appointed for like terms. Vacancies shall be filled by appointment by the board of supervisors for the remainder of the term of office for which the members of such board then in office were elected. No member of the board of supervisors, other than the chairman shall, during the term for which he was elected, be eligible for appointment as county administrator. The board of supervisors may appoint the chairman of the board of supervisors as county administrator, who shall perform the duties of county administrator concurrently with those of chairman but without additional compensation. The county administrator may, when authorized by local law, serve as the head of one or more departments not administered by an elective official but without additional compensation. The board of supervisors shall appoint a county auditor who shall serve during the term of office for which the members of such board then in office were elected. Successors shall be appointed for like terms. In any county having an elective county auditor, the incumbent of the office shall continue in office, unless a vacancy otherwise occurs, until the expiration of the term of office for which he was elected. Vacancies in the office of county auditor shall be filled by appointment by the board of supervisors for the remainder of the term of office for which the members of such board then in office were elected. The county auditor shall audit all claims, accounts and demands which are made county charges by law and which otherwise would be audited by the board of supervisors. The county treasurer shall pay the amounts audited and certified by such auditor as if the same had been audited by the board of supervisors. The provisions of section three hundred sixty-nine of the county law shall apply to the audit and payment of claims against the county. The county administrator, subject to confirmation by the board of supervisors, shall appoint a county purchasing agent who shall serve during the term of office of the administrator. Successors shall be appointed for like terms. Vacancies in the office of county purchasing agent shall be filled by appointment in like manner for the remainder of the term. The county purchasing agent shall have and exercise all functions, powers and duties vested in or imposed upon the office under article nine of this chapter or other general law. The foregoing provisions of this section, together with other applicable provisions of this chapter, including those provisions which may be made applicable, shall constitute the structure of the county administrator form of government authorized to be adopted by this chapter.



51 - County manager form.

51. County manager form. A county which shall adopt the county manager form of government shall have a county executive to be called "county manager." The board of supervisors shall appoint the county manager to serve during the pleasure of the board of supervisors. At the time of his appointment he need not be a resident of the county or the state, but during his term of office he shall reside within the county. No member of the board of supervisors shall, during the term for which he was elected, be eligible for appointment as county manager. Subject to any applicable provisions of the civil service law, the county manager shall appoint, supervise and at pleasure remove every other administrative officer and employee of the county except those elected by vote of the people and their subordinates, except that (1) the county manager may, when authorized by local law, serve without additional compensation as the head of one or more departments not administered by an elective official and (2) the county manager may delegate to any of his subordinates the power to appoint or remove persons working under the supervision of such subordinate. The foregoing provisions of this section, together with the other applicable provisions of this chapter, including those provisions which may be made applicable, shall constitute the structure of the county manager form of government authorized to be adopted by this chapter.



52 - County director form.

52. County director form. A county which shall adopt the county director form of government shall have a county executive to be called "county director. " The board of supervisors shall appoint the county director. The term of office of the county director first appointed shall be four years from and including the first day of January of the year in which the county director form becomes effective in the county. Successors shall be appointed for terms of four years each. Vacancies occurring otherwise than by expiration of term shall be filled by appointment by the board of supervisors for the unexpired portion of the term. The county director may, when authorized by local law, serve as the head of one or more departments not administered by an elective official but without additional compensation. The foregoing provisions of this section, together with other applicable provisions of this chapter, including those provisions which may be made applicable, shall constitute the structure of the county director form of government authorized to be adopted by this chapter.



53 - County president form.

53. County president form. A county which shall adopt the county president form of government shall have a county executive to be called "county president." The office of county president shall be elective. The term of office of the county president first elected shall be three years from and including the first day of January of the second calendar year in which the county president form becomes effective in the county. Successors shall be chosen by the electors of the county for terms of four years each. A vacancy occurring otherwise than by expiration of term shall be filled by appointment by the board of supervisors and the person so appointed shall hold office until the commencement of the calendar year next succeeding the first general election at which the vacancy may be filled. The county president may, when authorized by local law, serve as the head of one or more departments not administered by an elective official but without additional compensation. The board of supervisors of the county shall continue to have and exercise all the functions, powers and duties of boards of supervisors as now or hereafter provided by this chapter or by other law, except as limited or otherwise provided by this section. The county president shall have power, as provided in subdivision five of section twenty of the municipal home rule law, to veto any local law passed by the board of supervisors. The foregoing provisions of this section, together with other applicable provisions of this chapter, including those provisions of this chapter which may be made applicable, shall constitute the county president form of government authorized to be adopted by this chapter.



54 - Modification of alternative form after adoption.

54. Modification of alternative form after adoption. A county which shall have adopted an alternative form of county government may, in like manner and with like approval of the electors of the county, as provided by this chapter for submission and adoption of an alternative form of county government, supplement the form of government theretofore approved by adding thereto any provisions which might have been adopted originally or delete or change any provisions of the form so as to leave it in a modified form which could have been adopted originally, and the form of government as thus modified shall, from and after the time it becomes effective, have the force and effect of, and be deemed to be, an alternative form of county government.



55 - Change from one alternative form of county government to another.

55. Change from one alternative form of county government to another. A county operating under an alternative form of county government may, after the lapse of three years from the date such form becomes effective in the county, abandon its then existing form and adopt another alternative form of county government authorized by this chapter, and such change shall become effective at the time provided in subdivision five of section six hundred fifty-six. No such question shall be submitted more often than once in every four years. All of the provisions of this chapter relating to initiating a proceeding for the adoption of an alternative form of county government and to the submission and approval of the question shall apply also to a change from one alternative form of county government to another as authorized in this section. The question shall be in substantially the following form: "Shall the county of (name of county) abandon its present form of county government and adopt the (name of form) of government?"



56 - Abandonment of existing alternative form.

56. Abandonment of existing alternative form. A county which shall have adopted an alternative form of county government may, after the lapse of three years from the date such form becomes effective in the county, rescind its previous action and elect to be governed by the provisions of the county law as then or thereafter in force. No such question shall be submitted more often than once in every four years. All of the provisions of this chapter relating to initiating a proceeding for the adoption of an alternative form of county government and to the submission and approval of the question shall apply also to the abandonment of an existing alternative form of county government as authorized by this section. Any such question shall become effective, if approved, on the first day of January of the year specified in the petition or resolution, and if no year be specified, shall become effective on the first day of January of the second year after its adoption. The question shall be in substantially the following form: "Shall the county of (name of county) abandon its present form of county government and be governed by the county law after January first (year)?"



57 - Terms of elective county officials not to be abridged.

57. Terms of elective county officials not to be abridged. The term of office of an elective county official shall not be abridged by reason of the approval of any question providing for the adoption in the first instance of an alternative form of county government or modification, change or abandonment, of any such form previously adopted. If an elective official of the county is continued in office after his office is abolished, he shall perform such related duties for the remainder of his term, unless a vacancy otherwise occurs, as may be assigned to him: (1) in case of the modification or change of an existing form of county government, by the county executive; or (2) in case of the abandonment of an existing form, by the board of supervisors of the county. He shall be paid a compensation to be fixed by the board of supervisors and paid by the county.



58 - Choice between election and appointment of officials.

58. Choice between election and appointment of officials. 1. The office of comptroller, in a county where the office would otherwise be elective, or any elective county office that is being continued except that of a supervisor or a judicial officer, may be made appointive by provision therefor in the petition or resolution by which an alternative form of county government or a change in such a form is initiated and by vote of the people as provided in article fourteen. This option shall apply to elective officers provided for in the constitution as well as to others. By like action the office of county commissioner of public welfare, in a county where the office would otherwise be appointive, or any formerly elective office that has been made appointive pursuant to this section, may be made elective. Whenever one of the options provided for in this section is submitted to the people, it shall be submitted as a separate question. Its adoption may, however, be made contingent on the adoption of another question submitted at the same time if the petition or resolution by which it is initiated so provides.

2. Except as otherwise expressly provided in this chapter, every elective official of a county shall remain elective after the adoption of an alternative form of government and shall continue to perform the functions pertaining to his office.

3. When an office which could be made appointive remains or becomes elective under an alternative form of county government, the term of such office shall be four years from and including the first day of January after each election to the office, except that the term of the first official elected to such office after the alternative form takes effect shall be three years if the term begins in an odd-numbered year. Elections shall take place at the general elections in the last year of each term. When an appointive office is made elective, the first election to the office shall take place at the next general election.

4. When an elective office is made appointive, the appointment shall be made as provided in section two hundred two for a term coterminous with the term of the county executive or board of supervisors making the appointment, except that it may be shortened as provided in subdivision three if the office is made elective and that the person so appointed shall continue to serve until his successor is chosen and has qualified. If a vacancy occurs in such an office, it shall be filled similarly by appointment for the balance of the term.






Article 3 - (Alternative County Government) BOARD OF SUPERVISORS

100 - Board of supervisors.

100. Board of supervisors. 1. A county adopting an alternative form of county government shall continue to have a board of supervisors. The supervisors of the several cities and towns in the county, when lawfully convened, shall constitute the board of supervisors.

2. If the petition or resolution for the adoption of an alternative form of county government or for the modification or change of an alternative form previously adopted shall so provide and the adoption, modification or change shall be approved by the voters as herein provided, the members of the common council or other legislative governing body of each city within the county shall serve as the members of the county board of supervisors representing such city and no separate city supervisors shall be elected. In such case each city shall continue to have the number of votes on the board of supervisors which it would have had if this option had not been exercised and the votes of each city shall be divided equally among the members representing such city.



101 - General powers.

101. General powers. The board of supervisors of any such county shall be the legislative and policy determining body of the county and shall, except as otherwise expressly provided in the alternative form adopted by the county, continue to be vested with all the functions, powers and duties of the county and of the board of supervisors as now or hereafter provided by law.



102 - Specific powers.

102. Specific powers. In pursuance of and in addition to all powers specified in section one hundred one, the board of supervisors, subject to the provisions of the alternative form adopted by the county, shall have power to:

1. Create, organize, alter, consolidate or abolish administrative units and transfer and assign their functions, powers and duties.

2. Exercise all powers of local legislation under the provisions of article six of the county law or other act of the legislature.

3. Adopt the annual county budget as provided in article seven of the county law.

4. Fix the compensation of all officers and employees of the county paid from county funds, except judicial officers, as provided in the county law.

5. Fix the number of deputies, assistants and clerks in the several administrative units of the county.

6. Provide for the assumption and discharge by county officers and other officials paid from county funds of such functions of cities, towns and villages as may devolve upon the county under or pursuant to the alternative form of county government, or modification or change, adopted by the county.

7. Fix the amount of bonds of all officers and employees paid from county funds.

8. Employ such legal, financial or other technical advisers as may be necessary from time to time, in relation to the performance of any of the functions of the alternative form of government adopted by the county.

9. Make appropriations, levy taxes and incur indebtedness in the manner provided by law for the purpose of carrying out any of the functions, powers and duties conferred or imposed on the county or on any officer or administrative unit of the county, by the alternative form of government adopted by the county or otherwise by law.

10. Make appropriation for the expenses of any advisory board.

11. Investigate the official conduct and the accounts, receipts, disbursements, bills and affairs of any administrative unit or of any officer paid from county funds of the county.

12. Make such studies and investigations as it deems to be in the best interest of the county, and for such purposes subpoena witnesses, administer oaths and require the production of books, papers and other evidence deemed necessary or material to the inquiry.

13. Whenever it is not clear what officer shall exercise any power or perform any duty conferred or imposed upon the county or an officer thereof, designate the officer who shall perform the service. Pending action by the board of supervisors, the county executive may make a temporary assignment.

14. Determine and make provision for any matter of county government not otherwise provided for, including any matter involved in transition to the form of government adopted by the county.

15. Enact such county acts and make such reasonable rules and regulations as may be necessary and proper to carry out the form of alternative county government adopted by the county.






Article 4 - (Alternative County Government) COUNTY EXECUTIVE

150 - Expiration of term.

150. Expiration of term. Every county executive elected or appointed for a fixed term shall hold over and continue to discharge the duties of his office after the expiration of his term until his successor is chosen and has qualified, but after the expiration of such term the office shall be deemed vacant for the purpose of choosing his successor. All provisions of section five of the public officers law not inconsistent with this chapter shall apply.



151 - Compensation.

151. Compensation. The county executive shall be paid an annual compensation to be fixed by the board of supervisors of the county in accordance with the provisions of the county law.



152 - County executive to hold no other elective office.

152. County executive to hold no other elective office. The county executive shall, during the term for which he was elected or appointed, hold no other elective office, except as otherwise provided in section fifty of this chapter.



153 - Qualifications.

153. Qualifications. A person holding the office of county executive shall have the qualifications prescribed by section three of the public officers law, except as otherwise provided in section fifty-one of this chapter.



154 - Removal of county executive.

154. Removal of county executive. 1. A county president may be removed in the manner provided in sections thirty-three, thirty-four and thirty-five of the public officers law.

2. A county manager may be removed by majority vote of the whole number of the members of the board of supervisors for any reason deemed by the board to be sufficient.

3. An appointive county executive, other than a county manager, may be removed by a two-thirds vote of the whole number of the members of the board of supervisors for any of the following reasons:

(a) because at the time of his appointment he was ineligible or has since become ineligible to hold such office; or

(b) for malfeasance or nonfeasance in office; or

(c) upon conviction of a felony or of a misdemeanor involving moral turpitude; or

(d) for failure to perform the duties of his office in an honorable, competent and reasonably efficient manner; or

(e) if he becomes morally, physically or mentally unfit to act in behalf of the county.

4. Before an appointive county executive can be removed, he must be given ten days' written notice of the proposed action, and if he so demands, must within ten days after such demand, and at least ten days before the board of supervisors votes to remove him, be furnished with a written statement of the charges against him or the reasons for his removal in order that he may reply thereto. If he so demands within five days after receiving such statement or at any time prior thereto, he shall also have the right to a hearing on such charges or reasons arranged with at least five days' public notice at a public meeting of the board of supervisors held within fifteen days of such demand and the board of supervisors shall not vote on the question of his removal until at least ten days after such hearing. Pending removal, the board of supervisors may suspend him from office, except that the period of suspension shall not exceed fifty days. The action of the board of supervisors in suspending or removing a county manager shall not be subject to review. Such action in suspending or removing a county executive other than a county manager shall be subject to review under article seventy-eight of the civil practice law and rules.



155 - Powers and duties.

155. Powers and duties. 1. The county executive, except as otherwise provided by this chapter or by other law, shall:

(a) Be the administrative head of the county government.

(b) Have supervision, direction and control over governmental functions of all administrative units of the county.

(c) Have and exercise all functions, powers and duties of budget officer under article seven of the county law.

(d) Do and perform such additional acts, duties and governmental functions as may be delegated to him by county act.

(e) Report to the board of supervisors annually on or before the first day of February, a statement of the activities of the several administrative units of the county during the preceding fiscal year in such detail as the board of supervisors shall direct.

(f) See that all laws of the state and all county acts pertaining to the administration of county government are enforced.

(g) Report to the board of supervisors the failure of any county officer or other official paid from county funds, or the head of any administrative unit, institution or other county agency to enforce any law or county act which such official has been charged to perform.

(h) Examine and approve or disapprove the form and sufficiency of sureties on official bonds and undertakings.

(i) Report to the board of supervisors the removal of any appointive officer or employee of the county in the manner and within the time prescribed by local law.

(j) Present to the board of supervisors, from time to time, such information concerning the affairs of the county as he may deem necessary or as the board of supervisors by county act may request.

(k) Attend meetings of the board of supervisors if he so desires or is requested by the board of supervisors so to do.

2. When delegated to him by county act, the county executive shall have and exercise the following functions, powers and duties: (a) to coordinate the various activities of the county and unify the management of its affairs; (b) to cause an audit and examination to be made of the books, records and papers of any administrative unit of the county and of any county officer or other official paid from county funds and report thereon to the board of supervisors with all convenient speed; and (c) to supervise the administration of all functions transferred to the county from units of local government and make recommendations thereon to the board of supervisors.



156 - Deputy county executive.

156. Deputy county executive. 1. The board of supervisors shall have power to authorize the county executive to appoint one or more deputy county executives. Every appointment of a deputy county executive shall be in writing filed and recorded in the office of the county clerk. Any such appointment may be revoked by the county executive at any time by filing a written revocation in the office of the county clerk.

2. A deputy county executive shall perform such duties pertaining to the office as may be directed by the county executive.

3. The deputy designated by the county executive for the purpose shall have the powers and perform the duties of the county executive during his absence or disability.

4. If more than one deputy county executive shall be appointed, the county executive shall designate in writing and file in the office of the county clerk and clerk of the board of supervisors the order in which such deputies shall exercise the powers and duties of the office in the event of the absence or inability of such county executive to perform the duties of the office.

5. The head of any department may be designated to serve as deputy county executive but without additional compensation. In the event that no deputy county executive has been appointed or designated, or in the event that the deputy appointed or person so designated is unable to serve, the board of supervisors shall designate the head of a department or other qualified person to perform the duties of the office during the absence or inability of the county executive.






Article 5 - (Alternative County Government) COUNTY DEPARTMENTS AND OFFICES

200 - Departments.

200. Departments. Each county adopting the county manager form, the county director form or the county president form shall have a department of finance, a department of audit and control, a department of public works, a department of purchase and a department of public welfare. Each county adopting the county administrator form shall have a department of finance and a department of public welfare. All offices, commissions, boards, bureaus and other agencies of the county, so far as consistent with the alternative form adopted, shall continue until modified, amended, superseded or repealed by or pursuant to the alternative form of county government adopted, or by or pursuant to local law.



201 - Reorganization of departments.

201. Reorganization of departments. When authorized by local law, and in accordance with its provisions, the county executive may establish additional departments or change the functions of existing departments under his jurisdiction, provide for their organization and maintenance and assign to each the functions it shall perform, including functions exercised at the time of such reorganization by any other administrative departments, offices or agencies of the county not headed by elective officers. Any such department, office or agency, when all of its functions are so assigned, may be abolished by local law. County functions not expressly assigned by this chapter shall be distributed among departments as may be provided by local law.



202 - Department heads.

202. Department heads. 1. The county executive shall appoint, to serve during his pleasure, the head of every department or office not administered by an elective official, except that an appointive auditor or comptroller shall always be appointed by the board of supervisors and except as otherwise specifically provided in this chapter. The appointment of the head of any department or office in a county adopting the county administrator form, the county director form or the county president form, shall be subject to confirmation by the board of supervisors. The county executive may with the approval of the board of supervisors appoint one head for two or more departments. All appointments shall be in writing under the hand of the county executive and filed and recorded in the office of the county clerk. A duplicate certificate of each appointment shall be filed with the clerk of the board of supervisors within ten days after the appointment is made.

2. Subject to the provisions of section five of the public officers law, the head of any such department or office, unless reappointed for a new term, shall not be authorized or permitted to serve beyond the term of the county executive by whom the appointment was made, except that he shall continue to serve until his successor is appointed and has qualified.

3. In any county adopting the county administrator form, the county director form or the county president form, the county executive may appoint the head of any department by interim appointment pending confirmation. Any such interim appointment shall be effective for ninety days only and may not be renewed or extended. The county executive may, however, act as head of the department, or designate a deputy in the department to be acting head until the appointment is confirmed or the position otherwise filled.

4. The head of a department, one deputy and the confidential secretary of the head of each department or office shall be in the exempt class of the civil service. This section shall not affect any other position in the exempt class now or hereafter included therein by or pursuant to law.

5. Except as otherwise provided in this chapter and subject to any pertinent provisions of the civil service law, the head of every department and office shall appoint all of his subordinates. Except as otherwise provided in the civil service law, such subordinates shall serve during his pleasure.



203 - Elective and appointive officers.

203. Elective and appointive officers. Except as otherwise provided in this chapter, all officers paid from county funds shall continue to be elected or appointed as provided in the constitution and laws of this state.



204 - Confirmation by board of supervisors.

204. Confirmation by board of supervisors. Confirmation of appointment of the head of any department or office when required, shall be by affirmative vote of a majority of the whole number of members of the board of supervisors taken at a regular meeting or at a special meeting of the board of supervisors called for that purpose.



205 - Vacancies in elective offices.

205. Vacancies in elective offices. Vacancy in the offices of sheriff, coroner, county clerk, register, district attorney, and county treasurer shall be filled by the governor with the advice and consent of the senate if in session. When a vacancy shall occur, otherwise than by expiration of term, in the office of judge of the county court, surrogate, or judge of the family court outside the city of New York, it shall be filled for a full term at the next general election held not less than three months after such vacancy occurs and, until the vacancy shall be so filled, the governor by and with the consent of the senate, if the senate shall be in session, or, if the senate not be in session the governor may fill such vacancy by an appointment which shall continue until and including the last day of December next after the election at which the vacancy shall be filled. All other vacancies in an elective county office shall be filled by the board of supervisors.



206 - Organization of departments and offices.

206. Organization of departments and offices. Subject to approval by the board of supervisors of the county, the county executive may organize departments and offices into such divisions, bureaus or offices and make such assignments of functions, powers and duties among them, and from time to time change such organization or assignments, as he may consider advisable.



207 - Abolition of register or registrar.

207. Abolition of register or registrar. The office of register or registrar, where such office exists in any county operating under an alternative form of county government, may be abolished by local law and its functions, powers and duties transferred to the county clerk, and such local law shall not require submission to the people. Such abolition and transfer may also be provided for in the petition or resolution by which an alternative form of county government, or a change in such a form, is initiated.






Article 6 - (Alternative County Government) DEPARTMENT OF FINANCE

250 - Department of finance.

250. Department of finance. The head of the department of finance shall be the director of finance, except that in counties adopting the county administrator form, the head of the department shall be the county treasurer. The director of finance shall be appointed as provided in section two hundred two. In counties adopting the county manager form, the county director form or the county president form, the office of county treasurer is abolished and the functions, powers and duties of the office, except as otherwise expressly provided, shall devolve upon the department of finance. In a county in which the office of county treasurer is abolished, the county treasurer in office at the time the alternative form becomes effective in the county, shall perform the duties of director of finance, unless a vacancy otherwise occurs, until the expiration of the term for which he was elected county treasurer. Whenever in this chapter the term "director of finance" is used, it shall be deemed to mean and to refer to the county treasurer in counties adopting the county administrator form of government.



251 - Powers and duties.

251. Powers and duties. The director of finance, or county treasurer, as the case may be, subject to the powers and authority of the board of supervisors and of the county executive, shall:

1. Be the chief fiscal officer of the county.

2. Have charge of the administration of all the financial affairs of the county, except as otherwise provided in this chapter.

3. Receive and have custody of all public funds belonging to or handled by the county.

4. Collect all taxes, assessments, license fees and other revenues of the county for whose collection the county is responsible, except those payable by law to the county clerk or sheriff.

5. Deposit all funds coming into his hands in such depositories as may be designated by resolution of the board of supervisors, or if no such resolution be adopted then as designated by the county executive, subject to the requirements of law as to depositories and depositories' undertakings.

6. Have supervision over and be responsible for the disbursement of all county funds.

7. Require reports of receipts and disbursements from all spending agencies of the county to be made daily, or at such intervals as may be required by county act.

8. Submit to the board of supervisors annually on or before the first day of February a complete financial statement containing a general balance sheet for the county, and at such other times as may be required by county act.

9. Have charge of the administration of the function of assessment of real property for taxation, in the event such function shall be transferred from units of local government to the county, unless otherwise delegated by local law.

10. Perform all the duties required by any law to be performed by the county treasurer, unless such duties shall have been assigned to some other county department or officer.

11. Have the custody, investment and management of any sinking funds provided for the payment or redemption of county debts.

12. Perform such additional and related duties as the board of supervisors shall require by county act.






Article 7 - (Alternative County Government) DEPARTMENT OF AUDIT AND CONTROL

300 - Department of audit and control.

300. Department of audit and control. 1. The head of the department of audit and control in a county operating under the county manager form, the county director form or the county president form shall be the comptroller. The office of comptroller shall be elective, except that under the county manager form it shall be appointive and under any of the other forms provided by this chapter it may be made appointive by vote of the people as provided in section fifty-eight.

2. If the comptroller is elective, the first comptroller elected under the form adopted shall be elected at the first general election after its adoption, except that, if the county has an elective county auditor at the time of such adoption, the first comptroller shall be elected at the general election in the last year of the term of the last county auditor elected or, if the office of such auditor becomes vacant before the last year of his term, at the next general election thereafter at which the vacancy may be filled by the election of a comptroller. The second comptroller shall be elected at the general election in the second odd-numbered year after the year in which the first comptroller is elected, and subsequent comptrollers shall be elected at the general election in every fourth year thereafter. The term of office of the comptroller shall be four years from and including the first day of January next following his election, except that the first comptroller elected shall serve for a term of three years if he is elected in an even-numbered year. A vacancy in the office of an elective comptroller occurring otherwise than by expiration of term shall be filled by appointment by the board of supervisors and the person so appointed shall hold office until the commencement of the calendar year next succeeding the first general election at which the vacancy may be filled.

3. If the comptroller is appointive, he shall be appointed by the board of supervisors for an indefinite term and shall be removable by the board of supervisors at its pleasure. If the office becomes vacant in such a county, the board of supervisors may appoint an acting comptroller pending its appointment of a new comptroller.

4. In counties adopting the county manager form, the county director form or the county president form, the office of county auditor is abolished, and the functions, powers and duties of the office shall devolve upon the department of audit and control.

5. In a county having an elective county auditor wherein the office is thus abolished, the last county auditor elected before the alternative form becomes effective in the county shall perform the duties of comptroller, unless a vacancy otherwise occurs, until the expiration of the term for which he was elected county auditor. If the office of the last auditor elected becomes vacant otherwise than by expiration of term, the board of supervisors shall forthwith appoint a comptroller, who shall serve until his successor is elected or appointed and has qualified.

6. In a county having no county auditor or having an appointive county auditor in which the form adopted provides for a comptroller, the board of supervisors shall appoint a county comptroller as soon as the alternative form takes effect and the person so appointed shall succeed the county auditor, if any, forthwith and hold office until his successor is elected or appointed and has qualified.

7. Nothing in this article contained shall be construed to impair the powers of the county auditor in counties adopting the county administrator form of government.



301 - Powers and duties.

301. Powers and duties. The county comptroller shall:

1. Examine, audit and verify all books, records and accounts kept by the various administrative units, offices, officials paid from county funds, institutions and other agencies of the county, including bond and note registers and trust accounts, and the accrual and collection of all county revenues and receipts, and for this purpose have access to all such books, records and accounts at any time.

2. Procure from the depositories with which the director of finance shall have deposited the funds and moneys coming into his possession, statements, at least monthly, of all moneys deposited by the director of finance or paid out pursuant to his order, and reconcile such statements with the county accounts.

3. Prescribe such methods of accounting for the county and other units of local government of the county as he may deem necessary, provided the same shall have been approved by the state comptroller and county executive.

4. Submit to the board of supervisors periodic reports in such form and detail and at such times as may be prescribed by county act.

5. Be the auditing authority of the county.

6. Perform such additional and related duties as the board of supervisors shall require by county act.



302 - Audit and payment of claims.

302. Audit and payment of claims. All claims, accounts and demands against the county shall be submitted, audited, allowed and paid in the manner provided by section three hundred sixty-nine of the county law as now in force or hereafter amended.






Article 8 - (Alternative County Government) DEPARTMENT OF PUBLIC WORKS

350 - Department of public works.

350. Department of public works. The head of the department of public works shall be the director of public works. In counties adopting the county manager form, the county director form and the county president form, the office of county superintendent of highways and of county engineer, if any, is abolished and the functions, powers and duties of the office shall devolve upon the department of public works. Nothing in this article contained shall be construed to impair the powers of the county superintendent of highways in counties adopting the county administrator form of government, and the county superintendent of highways of any such county shall continue to have and exercise the functions, powers and duties of his office as now or hereafter provided by law.



351 - Powers and duties.

351. Powers and duties. The director of public works shall:

1. Have charge of the construction and maintenance of county roads, bridges, sewers, drains and all other public works of the county.

2. Have charge of the construction, repair, upkeep and care of all public buildings, storerooms and warehouses of the county.

3. Have charge of such equipment and supplies as the board of supervisors may authorize.

4. Have general supervisory power over town superintendents of highways.

5. Have charge of county parks and playgrounds, athletic fields and recreation centers, together with all buildings, structures, equipment and appurtenances thereof, except in counties having a park and recreation commission.

6. Have supervision of all public works and co-operate with and advise any public works, sewer, water or other commission or bureau or department specially created, and through his department provide engineering services for all county departments, unless otherwise specified by law.

7. Have and exercise all the powers and duties of the county superintendent of highways as now or hereafter prescribed by law.

8. Have all the powers and be subject to all the duties of the town superintendent of highways for every town in the county if the form adopted provides for the transfer to the county of the functions of towns in relation to the construction and maintenance of town highways and bridges, and of the corresponding officials of any other units of local government from which such functions are similarly transferred to the county.

9. Perform such additional and related duties as may be prescribed by general or special law or by county act.






Article 9 - (Alternative County Government) DEPARTMENT OF PURCHASE

400 - Department of purchase.

400. Department of purchase. The head of the department of purchase shall be the county purchasing agent. Nothing in this article contained shall be construed to impair the powers of the county purchasing agent in counties adopting the county administrator form of county government, and the county purchasing agent of any such county shall continue to have and exercise the functions, powers and duties of his office as now or hereafter provided by the county law.



401 - Powers and duties.

401. Powers and duties. The county purchasing agent except in a county having adopted the county administrator form of county government:

1. Shall, within the amount of the unencumbered balance provided by appropriation therefor, make all purchases and contracts for the various administrative units, officers and other officials paid from county funds, institutions and other agencies of the county, except the purchase of real estate, and may also make purchases for units of local government of the county if authorized by local law and by appropriate action by the governing board or body of the unit of local government affected.

2. May with the approval of the county executive, transfer supplies, materials, equipment and other articles from one administrative unit of the county to another.

3. May with the approval of the county executive, sell, trade in and exchange supplies, materials, equipment and other articles of the county.

4. May with the approval of the county executive, establish suitable specifications and standards for all supplies, materials, equipment and other articles which the county purchases, and may inspect deliveries of all such materials, equipment and other articles to determine their compliance with such specifications and standards.

5. Shall let only after public advertisement and competitive bidding every purchase or contract in an amount exceeding one thousand dollars under rules and regulations to be established by local law except that he may make any such purchase or contract without public advertisement or competitive bidding: (a) when, by resolution duly adopted by a two-thirds vote of the whole number of the members of the board of supervisors, it is determined to be impracticable to advertise for such bids or that a public emergency exists requiring immediate action; (b) when the heating, ventilating, lighting, plumbing, air conditioning, water, gas, sewerage or other operation functions, or the machinery, apparatus or equipment of any of the public buildings of the county shall become disabled, or any of the said buildings or parts thereof shall be rendered unusable by reason of the sudden action of the elements or any other unusual cause, and the county executive shall certify in writing to the county purchasing agent such emergency and the necessity of immediate repair of such defects, or (c) whenever the machinery, apparatus or equipment of any kind for the upkeep of highways becomes disabled or worn and the county executive shall certify in writing to the necessity of purchases of new parts for repairs to the same.

6. Shall not furnish any supplies, materials, equipment or other articles to any county-using agency, except upon receipt of a requisition approved by the head of such county-using agency, and unless there be an unencumbered balance of appropriation available for payment of the same.

7. Shall advertise for such bids when so required for at least three consecutive days in an official newspaper of the county and let the contract to the lowest responsible bidder who in the opinion of the county purchasing agent is able to supply the items to be purchased to the best interest of the county.

8. Shall, upon dates to be fixed by the board of supervisors and covering periods to be specified by it, furnish to the director of finance and to the clerk of the board of supervisors verified statements of all purchases together with the quantity and price and shall furnish to the board of supervisors such additional statement as the board of supervisors shall direct.

9. Shall perform such additional and related duties as may be delegated to him by county act.






Article 10 - (Alternative County Government) DEPARTMENT OF PUBLIC WELFARE

450 - Department of public welfare.

450. Department of public welfare. 1. The head of the department of public welfare shall be the county commissioner of public welfare. Any inconsistent provision of this chapter notwithstanding, the county commissioner of public welfare shall be appointed by the county executive in accordance with the provisions of the social welfare law for a term of five years. A vacancy in the office of the county welfare commissioner whether occurring by expiration of term or otherwise shall be filled by appointment by the county executive.

2. Any inconsistent provision of this chapter notwithstanding, the deputy commissioners of public welfare, if any, shall be appointed and serve in accordance with the provisions of the social welfare law.



451 - Powers and duties.

451. Powers and duties. The county commissioner of public welfare shall:

1. Have all the powers and perform all the duties conferred on or required of a county commissioner of public welfare under the social welfare law.

2. Have charge of the county home, county hospital, and any other public welfare institution maintained by the county.

3. Perform such additional and related duties as may be delegated to him by county act.






Article 11 - (Alternative County Government) PARKS, PLAYGROUNDS AND RECREATION CENTERS

500 - County park and recreation commission.

500. County park and recreation commission. The board of supervisors of any county adopting an alternative form of county government under this chapter may create a county park and recreation commission. The commission shall consist of five members to be appointed by the county executive with the approval of the board of supervisors. One of the members shall be designated as chairman by the county executive with the approval of the board of supervisors. The term of office of the members of the commission shall be five years, except that of those first appointed, one member shall be appointed for five years, one for four years, one for three years, one for two years and one member shall be appointed for one year. Successors shall be appointed in the same manner as those originally appointed for terms of five years each. A vacancy occurring otherwise than by expiration of term shall be filled by appointment for the unexpired portion of the term. The members of the commission shall receive for the services such compensation as may be fixed by the board of supervisors, together with their actual expenses incurred in the performance of their duties. The commission, with the approval of the county executive, may appoint and at pleasure remove an executive secretary and employ and contract for such engineers, architects, experts and employees as may be necessary to perform the duties of the commission. The secretary and each such engineer, architect, expert or other employee shall receive a compensation to be fixed by the commission within the scale and line item schedule of funds appropriated by the board of supervisors. In any county having a department of public works, county engineers and county architects, when available, shall be assigned temporarily to the work of the commission but without additional compensation. Nothing in this section contained shall affect the civil service or retirement rights of any person assigned to the work of the commission.



501 - Parks, playgrounds and recreation centers.

501. Parks, playgrounds and recreation centers. 1. The county is hereby authorized to accept by gift and to acquire by purchase, condemnation, lease or permit, and to own, construct, operate, maintain and repair anywhere within the county outside of cities, parks, playgrounds, athletic fields and recreation centers, together with necessary buildings, structures, equipment and appurtenances, including, but without limitation, public baths, swimming pools and auditoriums, and to make the cost thereof a county charge. The county may contract with any town or village for the operation by the county or by such town or village of any park, playground, athletic field or recreation center located within such town or village, whether owned by the county or by such town or village, and make the cost thereof a county charge.

2. The board of supervisors shall have power by county act to regulate the use of and to establish a schedule of charges for the use of such parks, playgrounds, athletic fields, recreation centers and facilities therein and may prescribe reasonable penalties for violations of its rules and regulations. The board of supervisors may authorize the operation, granting and sale of concessions by the commission or others in or in connection with any such park, playground, athletic field or recreation center. All moneys received by the commission shall belong to the county and shall be paid into the county treasury monthly on or before the tenth day of the month. The board of supervisors, upon determination by county act that any playground, athletic field or recreation center, or part thereof, or facility therein, is no longer required for public use, may authorize the commission to sell or lease the same under rules and regulations to be prescribed by local law.



502 - Powers of commission.

502. Powers of commission. The county park and recreation commission shall, subject to such rules and regulations as the board of supervisors shall prescribe, have supervision, direction and control over the operation, maintenance and repair of all parks, playgrounds, athletic fields and recreation centers, including buildings, structures, equipment and appurtenances constructed or otherwise acquired by the commission within the county outside cities.






Article 12 - (Alternative County Government) OPTIONAL TRANSFER OF POWERS

550 - County assessment of real property.

550. County assessment of real property. 1. If the alternative form of county government, or the modification or change of any such form, shall provide for the transfer to the county of the function of assessment of real property from the towns, villages or cities, the director of finance, or county treasurer, as the case may be, shall have all the powers and perform all the duties of the assessment officers of the unit of local government from which the functions of assessment have been transferred to the county. All provisions of law which apply to the assessment officers of such units of local government shall apply to such officer, except that the board of supervisors may, by local law, enact such provisions relating to the assessment of property in such units of local government as shall not be inconsistent with the general plan for the assessment of property contained in the tax law and subject to the general supervision and authority of the state tax commission, but which may include, without limitation of the power thus conferred, a rearrangement of dates for the performance of acts, or the method of giving notices, or the place of filing the assessment-roll so as to coordinate the assessment work; provided, however, that the county board of assessment review of such county, if there be one, shall review such assessments in the manner provided in this article. It shall be the duty of the director of finance to adopt scientific methods of assessment, including tax and land value maps in the form approved by the state tax commission.

2. If the function of assessment of real property is transferred from the towns or the cities to the county, the school districts or parts thereof within such towns or cities shall use the county assessment.

3. If the alternative form of county government provides for the transfer to the county of the function of assessment of real property from any units of government within the county, such form may provide for a board of assessors, either three or five in number as provided in the petition or resolution by which the form or the question of adopting such board is initiated to be appointed by the board of supervisors upon recommendation of the county executive. At least one of such assessors shall be a resident of a city in the county if there be any such city, and at least one shall be a resident of the county outside of any city. In case of the appointment of a board of assessors, the director of finance shall have general supervisory power only over such board, and shall not have charge of the administration of the function of assessment of real property for taxation, which function shall be performed solely by the board of assessors.



551 - County collection of taxes.

551. County collection of taxes. 1. If the alternative form of county government, or the modification or change of any such form, shall provide for the transfer to the county of the function of collection of taxes and special assessments from the school districts, towns, villages or cities to the county, the director of finance shall have all the powers and perform all the duties of the tax-collecting officers of the units of local government from which the function of collecting taxes and special assessments has been transferred to the county and also, if the function has been transferred from the towns to the county, shall collect all taxes and special assessments for other tax and assessment districts within such towns.

2. All provisions of law which would govern the collection of taxes and special assessments, if that function had been retained by the respective units of local government, shall apply to the collection of taxes and assessments by the director of finance, except that the board of supervisors may provide for the collection of taxes and special assessments by local law, and such law, so long as it shall remain in effect, shall supersede inconsistent provisions of any general or special law. Such a local law shall not become effective until approved by the state tax commission. Any such local law may provide for payment of taxes in installments.

3. The county tax collection official shall mail to each property owner, on or before the day when taxes or installments thereof become due, a bill containing a brief description of the property assessed, the assessed valuation and the amount of taxes then due, together with a statement as to when and where payable, and the penalties for non-payment with the dates when such penalties become effective. Whenever it shall appear from the records of the county tax collection official that arrears of taxes or special assessments, or both, are outstanding against any parcel for which a tax bill is prepared, the amount of such arrears shall be entered upon the bill with a statement that the same are in arrears. On the reverse side of each such bill shall be printed the assessed valuations and tax rates for the county and for each unit of local government a tax for which is included in the bill. Whenever any taxes shall have remained due and unpaid for the period of six months, the county tax collection official shall mail a second bill therefor to each property owner, and may in his discretion, and shall upon direction of the county executive, send bills at other periods. The provisions of this section with respect to the mailing of tax bills and statements of arrears are for the benefit of taxpayers, provided that failure to mail any such bill or statement, or failure of the addressee to receive the same, shall not in any manner affect the validity of the taxes or the penalties imposed by law with respect thereto.

4. All of the provisions of law which would be applicable if taxes were collected by units of local government shall apply to county tax collections, unless modified by local law, but no local law shall be enacted which shall effect a change in the disposition required to be made of taxes by the collecting officer.



552 - County planning commission.

552. County planning commission. 1. If the alternative form of county government, or the modification or change of any such form, shall so provide, there shall be a county planning commission in such county. Such commission shall consist of seven members who shall be appointed by the board of supervisors and either one or two ex-officio members as hereinafter provided. Of the appointive members of the commission, three shall be appointed for terms of one year, three for terms of two years and one member shall be appointed for a term of three years. Successors shall be appointed for terms of three years each. A vacancy occurring otherwise than by expiration of term shall be filled by appointment by the board for the unexpired term. The county executive and director of public works in a county having such a director, shall be ex-officio members of the commission. The appointive members of the commission shall receive a compensation to be fixed by the board of supervisors at not exceeding ten dollars for each meeting actually attended, together with their necessary traveling and other expenses incurred in the performance of their duties. Such commission shall have power, within the limits of the appropriation made by the board of supervisors, to employ a secretary and other necessary clerical assistants and employ or contract with such technical assistants as may be necessary from time to time to give full effect to the provisions of this section. The department of public works, in counties having such a department, shall furnish such engineering service as may be required by the commission.

2. The county planning commission shall have control of land subdivisions in towns outside cities and villages, and no map subdividing land into lots for residential or business purposes in any such town shall be accepted for filing by the county clerk unless it shall have been first approved by the county planning commission and shall have such approval endorsed thereon.

3. It shall be the duty of the county planning commission to make and recommend to the board of supervisors a master plan for the physical development of the county, which plan, with the accompanying maps, plats, charts and descriptive matter, shall set forth recommendations of the commission for the development of the county, including, without excluding any other thing: (a) the general location, character and extent of streets, highways, viaducts, subways, bridges, waterways, water fronts, boulevards, parkways, playgrounds, squares, parks, aviation fields, public and private parking spaces, and other public ways, grounds and open spaces; (b) the general location of public buildings and other public property; (c) the general location and extent of public utilities and terminals whether publicly or privately operated, for water, light, sanitation, transportation and communication, power and other purposes; and (d) the removal, relocation, alteration, vacating, abandonment, change of use or extension of any of the foregoing features of the plan. As the work of carrying the master plan into effect progresses, such commission may, from time to time, recommend to the board of supervisors that action be taken with respect to a part or parts thereof covering one or more major sections or divisions of the county or one or more of the functional matters included in the plan. Before recommending the master plan or any part thereof, or any amendment, extension or addition thereto, to the board of supervisors, such commission shall hold at least one public hearing, of which it shall give at least seven days' notice by publication in the newspapers designated to publish the concurrent resolutions of the legislature. In addition, at least seven days' notice of the hearing shall be given in writing to the supervisor and town clerk of each town and to the mayor and clerk of each city or village, any portion of which falls within the part of the master plan under consideration. Any recommendation made by such commission must be by resolution carried by the affirmative vote of not less than five members, failing which, the resolution shall be deemed to have been lost.

4. The board of supervisors shall have power by local law to adopt the master plan recommended by the county planning commission, or any portion, amendment or extension thereof or addition thereto, in so far as the same relates to any portion of the county other than the territory within the boundaries of any city, or village which have adopted a plan of development and also any portion which relates to state highways and county or town roads, county buildings and navigable waterways, irrespective of whether they may be located within the boundaries of any city or village or elsewhere within the county. Upon the adoption of any such local law, the board of supervisors shall file with the county clerk forthwith a certified copy thereof, including copies of all relevant maps and plans.

5. Whenever a master plan, or one or more parts thereof, shall have been adopted as hereinbefore provided, no street, square, park or other public way, ground, open space or other public place, public building, structure or public utility (whether publicly or privately owned) shall be constructed or authorized in any portion of the county in respect to which said plan or part thereof has been adopted, until the location, character and extent thereof shall have been submitted to and approved by the county planning commission as conforming to the general intent and purpose of the master plan. The county planning commission shall make rules relating to such matters, which shall provide for notice to all parties interested, including units of local government which may be affected thereby, and including the office of parks and recreation if the matter submitted relates to any portion of the county within two hundred feet of any state park or parkway. If the matter submitted relates to the territory of any unit of local government which has adopted a plan of development prior to the adoption of the master plan, such plan shall not be superseded except by a two-thirds vote of the whole number of members of the county planning commission.

6. The laws conferring authority upon units of local government and the officers, boards and commissions thereof, to adopt ordinances regulating and restricting the height, number of stories and size of buildings and other structures, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes shall continue in full force and effect and such ordinances shall continue in full force and effect in such units of local government, provided, however, that if such master plan and the provisions of any such zoning ordinance conflict, such master plan shall supersede such zoning ordinance, if, in such respect it shall be reaffirmed by a two-thirds vote of the whole number of the members of the county planning commission, after a hearing thereon in the manner provided for the adoption of such master plan.



553 - Transfer of functions from units of local government.

553. Transfer of functions from units of local government. 1. A petition or resolution for the adoption of an alternative form of county government, for the modification of an alternative form previously adopted or for a change from one such form to another may provide for the transfer of any of the following functions, powers and duties of units of local government within the county to the county or from one kind of unit of local government within the county to another:

(a) From the towns to the county:

(1) Assessment of property.

(2) Collection of taxes and special assessments.

(3) Maintenance and construction of town highways and bridges.

(b) From the villages to the county:

(1) Assessment of property.

(2) Collection of taxes and special assessments.

(3) Maintenance and construction of village highways and bridges, provided that the similar function has been, or is simultaneously being proposed to be, transferred from the towns to the county. If such a transfer from the towns, simultaneously submitted, is not approved, any approval of such a transfer from the villages shall be of no effect.

(c) From the cities to the county:

(1) Assessment of property.

(2) Collection of taxes and special assessments.

(3) Maintenance and construction of city highways and bridges, provided that the similar function has been, or is simultaneously being proposed to be, transferred from the towns and villages, if any, to the county. If such a transfer from the towns or villages, simultaneously submitted, is not approved, any approval of such a transfer from the cities shall be of no effect.

(d) From the school district to the county:

(1) Collection of school taxes.

(e) From the villages to the towns:

(1) Assessment of property.

(2) Collection of taxes and special assessments.

(3) Maintenance and construction of village highways and bridges.

(f) From school districts to the towns and cities, if any:

(1) Collection of school taxes.

Nothing in this section shall be construed to prevent the transfer of functions by other methods when authorized by other provisions of law.

2. If the petition or resolution for the adoption of an alternative form of county government or for the modification or change of an alternative form previously adopted, shall provide for the transfer from any or all of the units of local government to the county, of:

(a) The functions thereof in relation to the assessment of property, such functions shall be exercised in the manner provided in section five hundred fifty.

(b) The functions thereof in relation to the collection of taxes and special assessments, such functions shall be exercised in the manner provided in section five hundred fifty-one.

(c) The functions thereof in relation to the maintenance and construction of highways and bridges, such functions shall be exercised in the manner provided in section three hundred fifty-one, except that in a county having the county administrative form of county government such functions shall be exercised by the county superintendent of public works.

3. If the petition or resolution for the adoption of an alternative form of county government or for the modification or change of an alternative form previously adopted, shall provide for the transfer from the villages to the towns, of:

(a) The functions thereof in relation to the assessment of property, the assessors of each town shall annually, but not later than the first day of October, certify and file in the office of the village clerk of each village wholly or partly contained in such town, one copy of the assessment-roll of the town filed in the office of the town clerk, pursuant to section twenty-nine of the tax law, in so far as the same shall relate to property contained within the corporate limits of such village. The assessment-roll so filed in the office of the village clerk shall constitute the assessment-roll of the village or part thereof within the town, and the office of assessor in such village shall be abolished, unless the village is partly within another county in which the function of assessment of property has not been transferred to the towns, in which case the village assessor shall continue to perform his duties for the part of the village within the other county.

(b) The functions thereof in relation to the collection of taxes and special assessments, the board of trustees of each village wholly or partly within the county shall annually issue to the receiver of taxes and assessments, the tax collector or the town clerk, as the case may be, of each town within the county which contains any part of such village, a warrant for the collection of the village taxes and assessments for property within such town, and such officer shall have all the powers and be subject to all the duties of a village treasurer or other village officer charged with the duty of collecting taxes and special assessments for such village or part thereof within such town.

4. If the petition or resolution for the adoption of an alternative form of county government or for the modification or change of an alternative form previously adopted, shall provide for the transfer from the school districts to the towns and cities, if any, of the functions thereof in relation to the collection of school taxes, the collector of each town or the town clerk of a town in which the office of collector has been abolished pursuant to section thirty-six of the town law, and the tax collecting official of each city within the county, shall have and possess and exercise in the manner and within the time prescribed by law all the rights, powers and authority possessed and exercised by the school district collectors in such town or city and it shall be his duty to receive and collect all school taxes and all other moneys provided by law to be paid to the school district collector. If the school district shall include territory in two or more towns or in one or more towns and a city, the board of education or trustee or trustees of such district shall divide the tax roll of such school district so as to set forth separately that portion of the district contained in each town or city and shall deliver to the collector or town clerk or city collecting official, as the case may be, the portion of the tax roll which includes the property of the district contained in the town or city for which he collects taxes and a warrant for the collection of the taxes levied thereon. All school district moneys collected shall be deposited to the credit of the school district in such bank or banks as may be designated from time to time by the board of education or trustee or trustees of the school district. Whenever the function of collecting school taxes shall be transferred to a town or city, the undertaking of the town collector or town clerk or city collecting official, as the case may be, shall be further conditioned that he will well and truly keep, pay over and account for all school district taxes and such undertaking shall be in lieu of any other bond or undertaking otherwise required by law in the collection of such school district taxes and the proper accounting therefor, and the trustees of every school district for which such town collector or town clerk or city collecting official shall act as collector shall have and may exercise the same powers and remedies with respect to such undertaking as is given them with respect to the official bond of the collector by the provisions of article forty-three of the education law or by the provisions of any other general or special law.

5. If any alternative form of government or the modification or change of such form shall be adopted which provides for the transfer of all of the functions of any officer, office, department or agency of any unit of local government to the county or to another unit of local government, such officer, office, department or agency shall be abolished, except that no such transfer shall have the effect of shortening the term of office of the incumbent of any elective office, but any such incumbent, at the time such new form of government becomes effective, shall turn over all books, records and other papers pertaining to the conduct of his office to the department, office or agency which succeeds to such powers and duties. Any such incumbent, until the end of his term, shall serve in an advisory capacity to the department, office or agency to which the powers and duties of his office have been transferred, except that the county executive, if the functions have been transferred to the county, or the board of trustees, common council or other elective governing body of the town, village or city, if the functions have been transferred to such town, village or city, may require any such incumbent to continue the active performance of his powers and duties for any period within the term for which he was elected and until such county executive or elective governing body shall direct the transfer of the records of the office. Any officer whose powers and duties are transferred as in this section provided shall be compensated in an amount to be fixed by the county executive with the approval of the board of supervisors, or the elective governing body of the town, village or city, as the case may be, during the remainder of his term.

6. In the event of the transfer of a function from a unit of local government to the county, or from one unit of local government to another, the cost of the performance of such function by the transferee shall be paid in the first instance by the transferee from current funds but be a charge against the transferor, to be audited and paid in the same manner as other charges against the transferor, except that if any function performed by a transferee shall be of general benefit throughout the entire territory of such transferee the costs thereof may be provided by a tax upon all of the property within the boundaries of the transferee.

7. If the petition or resolution pursuant to which an alternative form of government or modification or change is adopted shall so provide, the cost to the transferor of the performance of any function in any cases where functions are transferred pursuant to such petition or resolution, shall be determined on the basis of a contract to be entered into between the transferor and the transferee. The amount agreed upon under any such contract shall be raised by taxation upon the property of the transferor in the same manner as taxes were raised for the cost of such function prior to the transfer.

8. In any case where there shall have been a transfer of a function pursuant to this section, any outstanding indebtedness against the transferor existing at the time of the transfer shall not be affected by the transfer but shall continue to be raised by tax and paid in the same manner as if the transfer had not been effected.






Article 13 - (Alternative County Government) GENERAL PROVISIONS

600 - Fiscal year; county budget; tax levy.

600. Fiscal year; county budget; tax levy. The fiscal year of the county shall begin on the first day of January and end with the thirty-first day of December in each year. Except as otherwise expressly provided in the alternative form adopted by the county, or the modification or change of any such form, all provisions of article seven of the county law, as now in force or hereafter amended, shall continue to apply to the county. When the county budget shall have been finally adopted, the board of supervisors shall levy the annual tax in the manner provided by law.



601 - County finance.

601. County finance. The provisions of the local finance law shall continue to apply to a county which has adopted an alternative form of county government under this chapter.



602 - County taxes and assessments.

602. County taxes and assessments. The provisions of the tax law or other applicable general or special statute shall continue to apply to a county which has adopted an alternative form of county government.



603 - County board of elections.

603. County board of elections. There shall be a county board of elections to be appointed by the board of supervisors in the manner and for such term as provided by the election law. The county board of elections shall continue to have and exercise all functions, powers and duties vested in or imposed on boards of elections by any law applicable to the county.



604 - Administration of education.

604. Administration of education. Nothing in this chapter shall be construed to affect or impair the administration of education within the county.



605 - Advisory and planning boards.

605. Advisory and planning boards. The county executive, upon authorization by the board of supervisors, may appoint a board of electors of the county to act in an advisory capacity to himself or to the head of any administrative unit under his jurisdiction. The members of the advisory board shall serve without compensation but shall be allowed and paid actual and necessary expenses incurred by them in the performance of their duties. It shall be the duty of members of any such advisory and planning board to consult and advise upon county problems but not to direct the conduct or administration of county affairs.



606 - Citizenship and residence requirements for department heads and deputies.

606. Citizenship and residence requirements for department heads and deputies. The head of each department or office and each deputy appointed under or pursuant to the provisions of this chapter shall, at the time of his appointment and throughout the incumbency of his office be a citizen of the United States and a resident of the county.



607 - Retirement system.

607. Retirement system. Persons who are members of an existing pension or retirement system, or beneficiaries or prospective beneficiaries thereof, shall continue to have the rights, privileges, obligations and status with respect to such system which are now or hereafter may be provided by law and the benefits of such system shall not be diminished or impaired by reason of the enactment of this chapter.



608 - Civil service.

608. Civil service. Appointments and promotions in the county government shall continue to be made in accordance with the provisions of the civil service law and rules of civil service.



609 - Continuity of authority.

609. Continuity of authority. The performance of functions by a department, office or agency to which they are assigned pursuant to the provisions of this chapter shall be deemed and held to constitute a continuation thereof for the purpose of succession to all rights, powers, duties and obligations attached to such functions at the time of such assignment.



610 - Completion of unfinished business.

610. Completion of unfinished business. Any proceeding or other business undertaken or commenced by a department, office or agency, the functions, powers and duties whereof are assigned, may be conducted and completed by the head of the department, office or agency to which the assignment is made, in the same manner and under the same terms and conditions and with the same effect as if undertaken or commenced and conducted and completed by the department, office or agency, the functions, powers and duties whereof are so assigned.



611 - Oath of office; official undertaking.

611. Oath of office; official undertaking. 1. The county executive and each other officer whose compensation is paid from county funds shall take and file an official oath in the manner prescribed in section ten of the public officers law and the provisions of section four hundred two of the county law shall apply to all such officers.

2. The county executive, the head of each administrative unit and each other officer whose compensation is paid from county funds shall, before entering upon the duties of his office, execute an official undertaking as provided in section eleven of the public officers law, except as otherwise provided by law. The amount of such undertaking shall be fixed by the board of supervisors and approved by such board if in session and if not in session by the county clerk, except that the undertaking of the county clerk shall be approved by the county judge. When in the opinion of the board of supervisors the sureties are deemed insufficient and the money and property of the county may be unsafe, such board may direct a further undertaking upon ten days' notification thereof in writing and such officer shall not perform any duties nor be entitled to compensation until such further undertaking is furnished. All elective and appointive county officers shall give such other undertakings as may be required by law. The board of supervisors or any county officer shall have the power to demand the giving of an undertaking by subordinates or employees, as may be deemed necessary. Any default or misfeasance in office on the part of any such subordinate or employee shall be deemed a breach of the undertaking of the county officer appointing him as well as a breach of the undertaking furnished by such subordinate or employee. The neglect to furnish and file any such undertaking within the time prescribed by law, except in the cases of the sheriff, county clerk and district attorney, shall be deemed a refusal to serve and the office may be filled as in the case of a vacancy. Until the sheriff, county clerk or district attorney shall execute and file the required undertaking, he shall not perform any duties of the office, nor be entitled to any compensation. The board of supervisors shall cause an action to be brought upon any breach of the conditions of any such undertaking.



612 - Application.

612. Application. The provisions of this article shall apply to any county adopting one of the alternative forms of county government provided by this chapter.






Article 14 - (Alternative County Government) SUBMISSION AND ADOPTION

650 - Initiation of proceeding.

650. Initiation of proceeding. A proceeding for adoption of an alternative form of county government may be initiated by petition, or by resolution of the board of supervisors of the county; provided, however, that no such resolution shall be adopted by the board of supervisors after the initiation of such a proceeding by the filing of a petition therefor, or subsequent to ten days following the filing of an advance notice of filing such a petition, so long as the proceeding initiated by the petition or thereafter initiated pursuant to such advance notice is pending.



651 - Petition.

651. Petition. Upon the filing with the clerk of the board of supervisors of a petition signed by electors of the county equal in number to at least ten per centum of the whole number of votes cast in the county for governor at the last gubernatorial election asking that a referendum be held on the question of adopting one of the alternative forms of county government authorized by this chapter, with or without variations, the board of supervisors shall cause the question to be submitted to the electors of the county in the manner hereinafter provided. Proceedings may be instituted and maintained to contest the sufficiency and validity of any petition in the manner provided in the election law, as though such petition were a designating petition. If the petition be sufficient and valid, the board of supervisors shall by resolution cause the question to be submitted to the electors of the county for approval or disapproval at the next general election occurring in an odd-numbered year and not less than sixty days after the date on which the petition is filed.



652 - Resolution.

652. Resolution. The board of supervisors of a county may by resolution duly adopted provide for submission to the electors of the county of one of the alternative forms of county government authorized by this chapter, with or without variations, at the next general election occurring in an odd-numbered year and not less than forty-five days after the adoption of the resolution; provided, however, that no such resolution shall be adopted by the board of supervisors after the initiation of a proceeding for the adoption of an alternative form of county government, with or without variations, by the filing of a petition therefor, or subsequent to ten days following the filing of an advance notice of filing such a petition, so long as the proceeding initiated by the petition or thereafter initiated pursuant to such advance notice is pending.



653 - Form of petition or resolution.

653. Form of petition or resolution. The petition or resolution, as the case may be, shall specify: (a) the alternative form of county government proposed, unless the form is a continuation of the existing form; and (b) the variation or variations proposed, if any, including any proposed transfer of functions or other additional arrangement authorized by this chapter.



654 - Advance notice of petition; effect.

654. Advance notice of petition; effect. Any elector of the county may file with the clerk of the board of supervisors advance notice of his intention to prepare, circulate and file a petition for the submission of any question authorized by this chapter. Any such notice shall specify the alternative form of county government proposed, together with any variations and shall be accompanied by a deposit of twenty-five dollars. If the board of supervisors shall have adopted a resolution initiating a proceeding for the adoption of an alternative form of county government, with or without variations, within ten days after the filing of such an advance notice, then and in that event such advance notice shall have no further force and effect and the twenty-five dollars deposited shall be refunded to the person making the deposit. In the event that no such resolution is adopted by the board of supervisors within such period of ten days after the filing of such an advance notice, then and in that event if one-third of the number of signatures required for the submission of the question are filed with such clerk within twenty days and the remaining two-thirds within forty days after the filing of the notice, the twenty-five dollars shall be refunded to the person making the deposit and no other petition or advance notice shall be filed or accepted for filing, or resolution of the board of supervisors adopted, for the submission of any question under this chapter, until the question proposed in the advance notice shall have been submitted to the electors of the county in accordance with the provisions of this chapter. The several parts of the petition filed with the clerk of the board of supervisors under this section, when complete, shall constitute one petition, which shall be deemed to be filed for the purposes of this chapter on the date the last portion is filed. If the required number of signatures is not filed within the twenty day period, or the forty day period aforesaid, the notice of intention to file a petition shall be deemed withdrawn and shall have no further force or effect and the deposit of twenty-five dollars shall be paid into the general fund of the county treasury.



655 - Question.

655. Question. 1. Unless the proposal is for a variation or variations of an existing form, the first question submitted shall indicate by name the alternative form of county government proposed and shall be substantially in the form indicated below. Each variation proposed shall be separately stated and submitted and the form of the questions shall be substantially according to the following examples:

"Shall the county of (name of county) adopt the (name of form) of government?"

"If the (name of form) is adopted, shall the members of the common councils of cities within the county constitute the city supervisors on the county board of supervisors?"

"If the (name of form) is adopted, shall the county have county assessment of property for the towns, villages, cities and school districts in the county?"

"If county assessment of property for towns, villages, cities and school districts is adopted, shall the county have a board of assessors of five members?"

"If the (name of form) is adopted, shall the county have county collection of all taxes and special assessments levied on real property in the county for city, town, village and school district purposes?"

2. The form of each question to be submitted shall be prepared by the clerk of the board of supervisors or under his direction. The clerk of the board of supervisors may also prepare or cause to be prepared a brief explanation of the effect of each proposal submitted. He shall transmit such questions and explanations, if any, forthwith to the board of elections of the county. Such board of elections, at least twenty days before the election, shall send two or more copies thereof to the clerk of every city, town or village in the county to be made a public record in his office and shall cause sufficient number of copies to be printed and made available to the electors at the time of registration or otherwise. In addition, such board of elections shall cause a sufficient number of copies to be delivered with the other election supplies and distributed to the electors at the election.

3. Expenses incurred in connection with the submission of any question under this chapter shall be a charge against the county.



656 - Submission of question; adoption; effect.

656. Submission of question; adoption; effect. 1. The board of elections shall cause such question to be submitted to the electors of the county in the manner provided in the election law. The provisions of section one hundred two of the county law, so far as applicable, shall apply also to the manner of submission of questions under the provisions of this chapter.

2. No alternative form of county government or variation thereof shall become operative in a county unless adopted by receiving a majority (a) of the total votes cast thereon in the county at large, (b) of the total votes cast thereon within the area outside of cities, and (c) of the total votes cast thereon within the area of any cities in the county considered as one unit. The disapproval of any question proposing a variation shall not otherwise affect or invalidate an alternative form of county government approved at the same election. The approval of any question proposing a variation of a form of government not already in effect at the time of submission shall be of no effect unless the alternative form of government is also approved at the same election.

3. If any such form of government provides for the transfer of any functions of local government to or from the cities, the towns or the villages of the county, the alternative form of county government proposed shall not take effect with respect to such transfer unless the transfer or the form of government containing it shall also receive a majority of all the votes cast thereon in all the cities so affected considered as one unit, in all the towns so affected considered as one unit, and in all the villages so affected considered as one unit.

4. Any alternative form of county government adopted by a county under this chapter shall take effect on the first day of January next succeeding its adoption, except as provided in subdivision five and except that the county president form of county government shall take effect on the first day of January of the second year after its adoption and the first county president shall be elected at the next general election following the adoption for a term beginning when the county president form takes effect. All provisions of the election law applicable to the nomination and election of other county officers shall apply also to the nomination and election of the county president.

5. Any modification of an existing form shall take effect on the first day of January next succeeding its adoption, except that a modification making an appointive officer elective shall take effect as to the election at the next general election after its adoption and the officer then elected shall take office on the first day of January thereafter. Any change to another form of government or abandonment of an existing form shall take effect on the first day of January of the second year after its adoption. Any new elective officers required by such change or abandonment shall be elected at the general election next preceding the taking effect of the new form of government.

6. Variations which are inconsistent shall not be submitted at the same election. Should two or more inconsistent variations be proposed, the variation first proposed shall have preference and shall be first submitted to the electors of the county for approval or disapproval. The other shall be submitted to the electors at subsequent general elections occurring in an odd-numbered year, in the order of their filing, but only if the inconsistent variation or variations previously submitted have been disapproved or if initiated by a new petition or resolution.






Article 15 - (Alternative County Government) CONSTRUCTION; SAVING CLAUSES; LAWS REPEALED; TIME OF TAKING EFFECT

700 - Construction.

700. Construction. 1. The provisions of this chapter shall be liberally construed for the purpose of effectuating the intent of the people in adopting section two of article nine of the constitution. It is the intent of the legislature to set forth the structure of the alternative forms of county government enumerated in this chapter and the manner in which each is to function.

2. It is not the intention of the legislature hereby to abolish or curtail any existing powers or rights heretofore conferred upon or delegated to a county or counties or to any board, body or officer thereof, unless a contrary intention is clearly manifest from the express provisions of this chapter or by necessary intendment therefrom.

3. It is the intention of the legislature hereby to continue in force all special laws passed by the legislature, not inconsistent with the provisions of this chapter, until repealed, amended, modified or superseded by or pursuant to the provisions of this chapter or other law or pursuant to the form of government adopted by the county affected.

4. All general laws applicable to counties, not inconsistent with the provisions of this chapter shall continue to apply to a county after it has adopted one of the alternative forms of county government, until repealed, amended, modified or superseded by or pursuant to the provisions of this chapter or other law or by or pursuant to the form of government adopted by the county.

5. The enumeration of specific powers by this chapter shall not operate to detract from the meaning of any general grant of power or to exclude other powers comprehended in such general grant of power.

6. If any clause, sentence, paragraph, word, section or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.



701 - Saving clauses.

701. Saving clauses. 1. Nothing herein shall be deemed to affect, impair or supersede the provisions of any alternative or optional form of county government, administrative code, county government law, civil divisions act, or any local law heretofore or hereafter adopted pursuant to any such optional or alternative form of county government, unless a contrary intent is expressly provided in this chapter.

2. The optional county government law, in so far as the provisions of such law apply to and are in force in the county of Monroe or any other county at the time when the repeal of such law with respect to counties generally takes effect, shall continue in effect in such county unless and until repealed, amended, modified or superseded by or pursuant to the provisions of such law or this chapter or other general, special or local law.

3. Nothing herein shall be deemed to affect, impair or supersede any special or local act of the legislature relating to the preparation of assessment rolls, extension and collection of taxes, lien of tax and foreclosure, sale or other disposition thereof.

4. This chapter, or the adoption of a form of county government herein provided, shall not affect or impair:

(a) any pending action or proceeding, civil or criminal, but the same may be prosecuted or defended in the same manner and with the same effect as though this chapter had not been enacted;

(b) any contract, or act done, or offense committed, or right accruing, accrued or required, or liability, or penalty, or forfeiture, or punishment incurred prior thereto, but the same may be enjoyed, asserted, enforced, prosecuted or inflicted as fully and to the same extent as if this chapter had not been enacted.



702 - Laws repealed.

702. Laws repealed. Chapter eight hundred sixty-two of the laws of nineteen hundred thirty-seven, entitled "An act in relation to providing alternative forms of county government, constituting chapter eleven-a of the consolidated laws, " and all acts amendatory thereof or supplemental thereto, constituting the optional county government law, are hereby repealed, except as otherwise provided herein. Such repeal shall take effect May fifteenth, nineteen hundred fifty-four.



703 - Time of taking effect.

703. Time of taking effect. This chapter shall take effect immediately, except as otherwise provided in and with respect to section seven hundred two.









ACA - Arts and Cultural Affairs

Title A - SHORT TITLE

Article 1 - (1.01) SHORT TITLE

1.01 - Short title.

1.01. Short title. This chapter shall be known as the "arts and cultural affairs law" and may be cited as such.









Title B - PROMOTION OF THE ARTS

Article 3 - (3.01 - 3.19) COUNCIL ON THE ARTS

3.01 - Legislative findings and declaration of policy.

3.01. Legislative findings and declaration of policy. It is hereby found that many of our citizens lack the opportunity to view, enjoy or participate in living theatrical performances, musical concerts, operas, dance and ballet recitals, art exhibits, examples of fine architecture, and the performing and fine arts generally. It is hereby further found that, with increasing leisure time, the practice and enjoyment of the arts are of increasing importance and that the general welfare of the people of the state will be promoted by giving further recognition to the arts as a vital aspect of our culture and heritage and as a valued means of expanding the scope of our educational programs.

It is hereby declared to be the policy of the state to join with private patrons and with institutions and professional organizations concerned with the arts to insure that the role of the arts in the life of our communities will continue to grow and will play an ever more significant part in the welfare and educational experience of our citizens and in maintaining the paramount position of this state in the nation and in the world as a cultural center.

It is further declared that all activities undertaken by the state in carrying out this policy shall be directed toward encouraging and assisting rather than in any ways limiting the freedom of artistic expression that is essential for the well-being of the arts.



3.03 - Council on the arts.

3.03. Council on the arts. 1. The council on the arts in the executive department is hereby continued. The twenty-one members shall be, broadly representative of all fields of the performing and fine arts, to be appointed by the governor, with the advice and consent of the senate, from among private citizens who are widely known for their professional competence and experience in connection with the performing and fine arts. In making such appointments, due consideration shall be given to the recommendations made by representative civic, educational and professional associations and groups, concerned with or engaged in the production or presentation of the performing and fine arts generally.

2. The term of office of each member of the council shall be five years. Vacancies in the council occurring otherwise than by expiration of term, shall be filled for the unexpired term in the same manner as original appointments. The governor shall designate a chairperson and two vice-chairpersons from the members of the council, to serve as such at the pleasure of the governor. The chairperson shall be the chief executive officer of the council.

3. The chairperson shall receive compensation fixed by the governor and shall be reimbursed for all expenses actually and necessarily incurred by him in the performance of his duties hereunder, within the amount made available by appropriation therefor. The other members of the council shall receive no compensation for their services, but shall be reimbursed for all expenses actually and necessarily incurred by them in the performance of their duties hereunder within the amount made available by appropriation therefor.

4. The chairperson may appoint such officers, experts and other employees as he may deem necessary, prescribe their duties, fix their compensation and provide for reimbursement of their expenses within amounts available therefor by appropriation.



3.05 - General powers and duties of council.

3.05. General powers and duties of council. The council shall have the following powers and duties:

1. To stimulate and encourage throughout the state the study and presentation of the performing and fine arts and public interest and participation therein;

2. To make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including but not limited to, music, theatre, dance, painting, sculpture, architecture, and allied arts and crafts, and to make recommendations concerning appropriate methods to encourage participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

3. To take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state and to expand the state's cultural resources;

4. To hold public or private hearings;

5. To enter into contracts, within the amount available by appropriation therefor, with individuals, organizations and institutions for services furthering the educational objectives of the council's programs;

6. To enter into contracts, within the amount available by appropriation therefor, with local and regional associations for cooperative endeavors furthering the educational objectives of the council's programs;

7. To accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the educational objectives of the council's programs;

8. To make and sign any agreements and to do and to perform any acts that may be necessary, desirable or proper to carry out the purposes of this chapter;

9. To promote tourism by supporting arts and cultural projects which would stimulate tourism and improve the state's attractions for tourists.

10. To administer the New York state musical instrument revolving fund in accordance with the provisions of section ninety-seven-v of the state finance law.



3.07 - State financial assistance for improvement, expansion or rehabilitation of existing buildings.

3.07. State financial assistance for improvement, expansion or rehabilitation of existing buildings. 1. Any other provision of any other law to the contrary notwithstanding, state financial assistance may be provided for up to fifty percent of the approved costs (excluding feasibility studies, plans or similar activities) of eligible projects for the rehabilitation of existing buildings, including leasehold improvements, by an eligible nonprofit cultural organization, as provided herein. Such financial assistance may be in the form of grants and/or loans.

2. A nonprofit cultural organization may submit an application for state financial assistance for eligible projects as provided herein. The council, after review of the programmatic and fiscal needs and resources of the project and the organization, shall make a determination, subject to the restrictions, limitations, responsibilities and requirements of this section, as to the amount of state financial assistance in the form of a grant and/or state financial assistance in the form of a loan, or any combination thereof, that the organization may receive, provided, however, that subject to the requirements established herein:

(a) Any financial assistance in the form of a grant may be provided for any amount from funds appropriated specifically therefor up to and including the amount of fifty thousand dollars.

(b) Any financial assistance in the form of a loan may be provided from the arts capital revolving fund established pursuant to section ninety-seven-z of the state finance law for any amount up to and including the amount of one hundred thousand dollars, provided that interest in any such loan shall not exceed a maximum of ten or a minimum of three percent per annum.

(c) Any combined financial assistance in the form of a grant and a loan may be provided for an amount up to and including the amount of one hundred fifty thousand dollars and may include any amount of state financial assistance in the form of a grant and any amount of state financial assistance in the form of a loan, as shall be determined by the council subject to the provisions of paragraphs (a) and (b) of this subdivision and the requirements, duties and responsibilities imposed by this section.

(d) Nothing contained herein shall be deemed to require approval of a total of fifty thousand dollars in state financial assistance in the form of a grant, or approval of a total of one hundred thousand dollars in state financial assistance in the form of a loan, or to prevent the council from approving a loan or any combination of a grant and loan in any amount, subject only to the limitation on such financial assistance imposed by paragraphs (a) and (b) of this subdivision, and the council's determination of the programmatic and fiscal needs and resources of the project and the organization, and other requirements of this section, irrespective of the amount of state financial assistance in the form of a grant and/or state financial assistance in the form of a loan requested or suggested by the applicant.

(e) The council may contract with outside entities to effect the purposes of this paragraph and to disburse loans and receive payments on such loans.

3. (a) For the purposes of this section, organizations or eligible organizations shall mean nonprofit cultural organizations which received funding from the council in each of the three previous state fiscal years and which own a condominium or a building or a part of a building or which own shares representing a cooperative interest in a building or which have entered into a lease-purchase agreement to own a building or which lease a building or space in it, and which operate a program therein, provided that evidence of such ownership, lease or lease-purchase agreement shall be provided by the eligible organization in such manner and form as is satisfactory to the council. Nothing contained herein shall prevent an eligible organization from receiving financial assistance under this section which has satisfactory occupancy agreements in a building which is owned by a local government.

(b) Eligible organizations shall not include:

(1) public school districts, their components, and affiliate organizations, state agencies or departments, or, except as provided hereunder, public universities, their components and affiliate organizations; or

(2) the provisions of subparagraph one of this paragraph to the contrary notwithstanding, a public university, its components or affiliate organizations may be funded if it serves and is located in a rural or minority community, as such shall be determined by the council pursuant to subdivisions seven and fifteen of this section and meets all other applicable requirements for funding under this section, provided that applications from such entities for state financial assistance shall not be considered by the council prior to December thirty-first in any state fiscal year.

(c) Eligible projects shall include:

(1) improvement, expansion or rehabilitation of a building for arts purposes;

(2) improvement, expansion or rehabilitation of existing buildings to increase or assure public access;

(3) improvement or rehabilitation of existing buildings for energy conservation purposes or for such other purposes as will serve to reduce the organization's costs of operation in such building;

(4) improvement or rehabilitation of existing buildings to address known health and safety deficiencies;

(5) improvement, expansion or rehabilitation of existing buildings to provide for handicapped accessibility;

(6) such other projects of substantive character as are in keeping with the spirit and intent of this section.

(d) No project shall be considered eligible if it is approved for financing from any other state assistance program.

4. Each application for financial assistance shall be submitted to the council by the governing body of the eligible organization. Each application shall:

(a) demonstrate that adequate operating support and resources will be available at the completion of the project to provide an improved or increased level of service;

(b) contain verification in such form as may be acceptable to the council that the remaining cost of the project, exclusive of state financial assistance, has been or will be obtained;

(c) demonstrate that the project will be completed promptly and in accordance with the application;

(d) either demonstrate that the operation of the organization will be made more economical or efficient as a consequence of approval or demonstrate that health and safety concerns will be repaired or access to handicapped provided;

(e) demonstrate that the project will be conducted in accordance with applicable federal, state and local laws and regulations;

(f) demonstrate that, where appropriate, competitive bidding procedures will be followed as required by law, or provide such other evidence of competition as shall be satisfactory to the council;

(g) provide an assessment of the useful life of the project, and such recommendation, analysis of needs or feasibility studies as may be required by the council provided, however, that for the purposes of this section the term "useful life" shall mean such method of calculating the worth of a project and the amount of annual depreciation necessary for effecting contracts under this section as the council shall require after consultation with the state comptroller and upon approval by the state division of the budget;

(h) demonstrate that contracts for the project will be executed in accordance with subdivision twelve of this section;

(i) provide such other information as may be required by the council including such guarantees as are further required by subdivisions eight and nine of this section.

5. Each organization may submit no more than one application annually. Any other provision of this section to the contrary notwithstanding, no organization shall receive state financial assistance under this section funding more than three years in any consecutive five-year period.

6. (a) Each application for state financial assistance shall be reviewed by the council for its merits and for the programmatic and fiscal needs and resources of the proposed project and the applicant organization. Any application for a project whose total cost equals or exceeds the sum of one million dollars which is deemed preliminary acceptable shall be submitted by the council to the dormitory authority of the state of New York for technical review. Provided, however, that nothing contained herein shall prevent the council from submitting any application for financial assistance, irrespective of the amount of financial assistance requested or the total project cost, to the authority for technical review and recommendations pursuant to the provisions of this section.

(b) Within thirty days of the receipt of an application from the council, the authority shall provide the council with a written evaluation of the project which shall include the following factors:

(1) feasibility of the proposed project from an engineering standpoint;

(2) total project cost estimate;

(3) proposed project schedule;

(4) useful life of the proposed project as defined pursuant to paragraph (b) of subdivision four of this section;

(5) such other factors which the authority shall determine are applicable to its evaluation of the project.

(c) If within the thirty-day period the authority finds more information is necessary, the authority shall so notify the council and shall have a maximum of ninety days to complete its review.

(d) Concurrent with its approval of any application, the authority shall include its recommendation as to the manner in which the design and construction of the project should be managed.

(e) In any case where the authority and the council and the organization have agreed that the authority will award contracts for the design and construction of the project, the authority shall prepare or cause to be prepared a feasibility design and performance plan which shall set forth the terms and conditions associated with the construction management process. Such plan shall contain provisions relating to the relative responsibilities of the authority, appropriate performance and surety bonds, remedies against architects, contractors and sureties deemed to be in default in the performance of their obligations, and, generally, the management of the construction process in a professional manner in accordance with prevailing construction industry standards.

(f) Should the authority fail to provide the council with an approval, disapproval or request for additional information within thirty days of receipt of the original application or within ninety days as may be appropriate, the application shall be submitted to the council for its final approval or disapproval.

(g) If approved by the authority, the application shall be returned to the council, which may provide final approval for state financial assistance.

(h) Subject to approval by the director of the division of the budget, the council shall enter into an agreement to insure that the authority shall be reimbursed for reasonable expenses incurred in fulfilling its responsibilities under this section and shall authorize payment to the authority out of monies earned on interest in the arts capital revolving fund established pursuant to section ninety-seven-z of the state finance law or from any other funds allocated by it to fulfill the purposes of this section, provided, however, that in no event shall the council authorize payment under this paragraph an amount greater than the sum of fifty thousand dollars in any state fiscal year.

7. In approving any application, the council shall consider:

(a) the condition of the existing building;

(b) the recommendation and analysis of need as provided in the feasibility study or other documentation required by the council;

(c) the available resources for the project;

(d) the nature of the activities proposed to take place at the site which is the subject of the application;

(e) such other criteria as the council may deem appropriate or necessary to the approval of any application, including the fiscal resources of the applicant, which shall be determined after review of any one of the prior year's report of the following: a financial statement prepared by an independent certified public accountant; an annual statement of income and expenses; a federal tax return with all itemizations and breakdowns; or a long form report from the office of charities registration; and

(f) where appropriate and in keeping with the provisions of subdivision fifteen of this section, the needs of rural and minority communities.

8. Any other provision of law or of this section to the contrary notwithstanding, state financial assistance shall not be provided pursuant to this section until the council has (a) considered the useful life of the eligible project as such term is defined herein; (b) determined the grant, loan or combined amount of state financial assistance to be provided; and (c) executed an agreement to provide such assistance. Such agreement shall be executed by the council and the organization or, in the case of a leasehold or lease-purchase agreement, with the eligible nonprofit cultural organization and, where appropriate, the owner of the property for which the eligible project has been proposed. Any such agreement shall provide for the creation of a lien or other security interest or such other guarantee as shall be satisfactory to the council to assure repayment of financial assistance provided under this section. Such agreement shall assure that the length of a loan shall not exceed the useful life of the project and shall include, in addition to such other provisions as the council may require, the following:

(i) the amount of financial assistance, the terms and conditions upon which it is provided, the useful life of the eligible project and the method of depreciating the eligible project for purposes of the repayment provisions of the agreement;

(ii) a requirement that the organization provide the council with such prior notice as the council may require of a sale or other disposition of the subject property or of a termination of the lease prior to the expiration of such useful life or the expiration of the term of any loan made hereunder;

(iii) a requirement that, in the event of such sale or disposition of the property or termination of the lease prior to the expiration of the useful life or the expiration of the term of any loan made hereunder, the owner of the subject property or such other guarantor shall repay to the council an amount equal to that portion of the approved costs of the project financed by financial assistance provided under this section, less accumulated depreciation, as of the date of such sale, disposition or termination, or, in the case of a loan or a combination of a grant and loan, repay an amount equal to the unpaid balance of the loan;

(iv) a requirement that, upon a finding by the council that a project has not been completed, or has not been completed in accordance with the terms of the agreement, the full amount of the financial assistance provided in the form of a grant, or the outstanding balance of financial assistance provided in the form of a loan shall be repaid to the council by the guarantor, provided that upon a showing of good cause by the organization the council shall grant an extension of up to ninety days from the date of such finding to allow the organization to complete the project in accordance with the terms of the agreement, and further provided that the council shall provide no more than two such extensions from the date of such finding to allow the organization to complete the project in accordance with the terms of the agreement.

9. In any case in which state financial assistance is provided in the form of a loan or as a combination of a grant and loan, the following shall additionally be included in the agreement:

(i) a requirement that the organization shall obtain, in addition to such other security as may be required by the council or by other provisions of law, an undertaking or surety bond from any person or entity which has contracted to perform work on an approved project to assure the faithful performance of such project and/or a labor and/or material bond as may be appropriate; and

(ii) a requirement that the authority shall provide such construction management services as have been specified and agreed to pursuant to paragraphs (d) and (e) of subdivision six of this section.

10. Any lien, security interest or guarantee established created under the provisions of subdivision eight or nine of this section shall be in addition to any other rights or obligations of the council under the provisions of the lien law or any other law.

11. The council shall cause to be filed and to be recorded in the office of the county clerk in the county where the subject property is situated any lien or other security interest as may be required to assure repayment of financial assistance in accordance with the provisions of this section. The department of law shall provide such assistance as the council may require to create and perfect any such liens or other security interests.

12. (a) All contracts for design, construction, services and materials pursuant to this section of whatever nature and all documents soliciting bids or proposals therefor shall contain or make reference to the following provisions:

(i) That the contractor will not discriminate against employees or applicants for employment because of race, creed, color, national origin, sex, age, disability, or marital status, and will undertake or continue existing programs of affirmative action to ensure that minority group persons and women are afforded equal opportunity without discrimination. Such programs shall include, but not be limited to, recruitment, employment, job assignment, promotion, upgrading, demotion, transfer, layoff, termination, rates of pay or other forms of compensation, and selection for training and retraining, including apprenticeship and on-the-job training;

(ii) That the contractor shall request any employment agency, labor union, or authorized representative of workers with which it has a collective bargaining or other agreement or understanding and which is involved in the performance of the contract to furnish a written statement that it will not discriminate because of race, creed, color, national origin, sex, age, disability or marital status and it will cooperate in the implementation of the contractor's obligations hereunder;

(iii) That the contractor will state, in any solicitations or advertisements for employees placed by or on behalf of the contractor in the performance of the contract, that all qualified applicants will be afforded equal employment opportunity without discrimination because of race, creed, color, national origin, sex, age, disability or marital status;

(iv) That the contractor will include the provisions of subparagraphs (i) through (iii) of this paragraph in every subcontract or purchase order in such a manner that such provisions will be binding upon each subcontractor or vendor as to its work in connection with the contract with the agency.

(b) The council shall establish appropriate measures, procedures and guidelines to ensure that contractors and subcontractors undertake meaningful programs to employ and promote qualified minority group members and women. Such procedures may require after notice in a bid solicitation, the submission of a minority and women workforce utilization program prior to the award of any contract, or at any time thereafter, and may require the submission of compliance reports relating to the operation and implementation of any workforce utilization program adopted hereunder. The council may take appropriate action, including the impositions of sanctions for non-compliance to effectuate the provisions of this subdivision and the monitoring of compliance with this subdivision.

(c) (i) In the performance of projects pursuant to this section, minority and women-owned business enterprises shall be given the opportunity for meaningful participation. For purposes hereof, minority business enterprise shall mean any business enterprise which is at least fifty-one per centum owned by, or in the case of a publicly owned business, at least fifty-one per centum of the stock or other voting interest is owned by citizens or permanent resident aliens who are Black, Hispanic, Asian, American Indian, Pacific Islander, or Alaskan native, and such ownership interest is real, substantial and continuing and has the authority to independently control the day to day business decisions of the entity for at least one year; and women-owned business enterprise shall mean any business enterprise which is at least fifty-one per centum owned by, or in the case of a publicly owned business, at least fifty-one per centum of the stock to other voting interests of which is owned by citizens or permanent resident aliens who are women, and such ownership interest is real, substantial and continuing and has the authority to independently control the day to day business decisions of the entity for at least one year.

The provisions of this subdivision shall not be construed to limit the ability of any minority business enterprise to bid on any contract.

(ii) In order to implement the requirements and objectives of this section, the council shall request, as appropriate, the assistance of other state agencies to monitor the contractors' compliance with provisions hereof, provide assistance in obtaining competing qualified minority and women-owned business enterprises to perform contracts proposed to be awarded, and take other appropriate measures to improve the access of minority and women-owned business enterprises to these contracts.

13. In approving applications pursuant to this section, the council shall seek to insure that:

(a) sixty percent of the funds appropriated pursuant to this section and made available for grants, and sixty percent of the funds made available for loans shall be made available in such a manner as to insure that the ratio of the amount received within each county to the whole of the financial assistance made available pursuant to this paragraph is no greater than the ratio of the population of such county to the population of the state, provided;

(b) notwithstanding the provisions of paragraph (a) of this subdivision the council shall make such additional allocations for rural and minority communities as to insure that the needs of cultural development are met; and

(c) any funds made available pursuant to paragraph (a) or (b) of this subdivision which, by December thirty-first of the year in which this section shall have become a law, and October thirty-first of each year thereafter are declined by or which cannot be used by such organizations within such counties, and/or such communities, as such shall be determined by the council, shall be made available to other eligible nonprofit cultural organizations for eligible projects.

14. Any other provision of this section or of any other law to the contrary notwithstanding, the council shall provide a reasonable amount not exceeding seven and one-half percent of the funds appropriated pursuant to this section to organizations located in rural or minority communities, as such shall be determined by the council, to obtain technical and/or financial assistance necessary to bring a project to fruition, provided, however that this subdivision shall only be effective until March thirty-first, nineteen hundred eighty-nine.

15. The council shall establish a written policy recognizing the importance of and making provision to further cultural development in rural and minority communities, as such shall be determined by the council. Copies of the council policy concerning minority and rural cultural development shall be provided to the senate finance and the assembly ways and means committees.

16. To insure effective evaluation of applications made to it for financial assistance under this section at least three or one-fourth whichever is less of the persons designated by the chairman to provide a review of such application shall be licensed professional engineers. Such engineers shall be chosen for their expertise in the disciplines critical to the design process including but not limited to structural, mechanical and electrical and acoustical. The recommendations made by such engineers concerning each application shall be considered specifically and apart from the reviews of any other persons designated to provide a review of such applications, and, any other provision of any other law to the contrary notwithstanding, such engineers may be designated to conduct audits or may be retained as consultants by the council. Nothing contained herein shall prevent the council from meeting the requirements of this subdivision by retaining an engineering firm as a consultant. Nothing contained in this subdivision shall be deemed to affect quorum requirements of any review group or panel established by the chairman to review such applications, or to require the presence of all of such engineers at each such meeting of each such review group or panel. The council shall establish appropriate quorum requirements for this panel or review group.

17. In the event an eligible organization fails to make a payment on a loan or fails to make any other payment required under the provisions of this section, the council shall inform the comptroller of such failure and of the amount overdue, which amount the comptroller may recover from any payments due from the state to the eligible organization, including local assistance payments.

18. The council shall adopt guidelines within sixty days of the effective date of this section, and shall promulgate rules and regulations not later than September first, nineteen hundred eighty-eight as are necessary to carry out the purposes and provisions of this section. In addition to any other requirements set forth by this section, the council shall, in establishing such guidelines, rules and regulations, delimit the application process, provide for an appeals procedure, establish the written policy required by subdivision fifteen of this section and establish procedures for the recoupment of financial assistance provided in the event that a project is not completed or not completed as proposed by the applicant organization. Copies of such rules and regulations shall be provided at least sixty days prior to the time they shall be effective to the senate finance committee and the assembly ways and means committee.

19. The council shall report to the governor, the temporary president of the senate, the speaker of the assembly, the chairs of the senate finance committee and assembly ways and means committee not later than January fifteenth of each year concerning the amounts appropriated and expended pursuant to this section, the number of applications received, the total amount of financial assistance requested, the total number of applications funded, the amount of funding provided, and such other information as the chairman shall deem appropriate, including any recommendations for program improvement, recommendations for increasing the total amount of funding from state and nonstate sources available to increase total funds for projects available to the arts and cultural community of this state, in particular for rural and minority communities, and identification of and proposals for removing barriers or limits faced by communities in accessing the program or in maximizing use of funds provided hereunder.



3.09 - Assistance of other agencies.

3.09. Assistance of other agencies. To effectuate the purposes of this article, the council on the arts may request from any department, board, bureau, commission or other agency of the state, and the same are authorized to provide, such assistance, services and data as will enable the council properly to carry out its powers and duties hereunder.



3.11 - Grants by council; consideration to certain applicants.

3.11. Grants by council; consideration to certain applicants. In issuing grants to applicants for council funds in the area of the performing arts the council may give consideration to the applicant's demonstration of an ability to enhance the state's capacity to attract tourists as evidenced by showing that significant numbers of persons in such audiences are or will be attracted to the applicant's geographical area by reason of such applicant's program and evidence of advertising and publicity designed and planned in such a manner as to reach potential audiences from outside the applicant's geographical area.



3.13 - Participation in programs to promote progress and scholarship in the humanities and the arts.

3.13. Participation in programs to promote progress and scholarship in the humanities and the arts. 1. As used in this section, the following terms shall mean and include:

a. "Municipal corporation". A county, city, town, village, or school district of the state, or a board of higher education in a city having a population of one million or more.

b. "National foundation act". The national foundation on the arts and humanities act of nineteen hundred sixty-five and any federal laws amendatory or supplemental thereto heretofore or hereafter enacted.

2. Any municipal corporation shall have power, either individually or jointly with one or more other municipal corporations, to apply for, accept, and expend funds made available by the federal government pursuant to the provisions of the national foundation act in order to administer, conduct or participate with the federal government in a program which has as its purpose the promotion of progress and scholarship in the humanities and the arts. Any such municipal corporation is authorized to appropriate and expend such sums as are required to administer, conduct, or participate in any such program and may perform any and all acts necessary to effectuate the purposes of any such program.

3. Any municipal corporation, either individually or jointly with one or more other municipal corporations, may enter into agreements with private, non-profit agencies which are authorized to apply for and accept funds made available by the federal government pursuant to the provisions of the national foundation act. Such agreements may provide that funds, services, or facilities will be made available by any such municipal corporation or municipal corporations to such private, non-profit agency upon such terms and conditions as may be prescribed by such municipal corporation or municipal corporations, in order to defray that portion of the cost of any program administered by any such private, non-profit agency which is not paid for by funds made available by the federal government. Such private, non-profit agency shall file annually with each such municipal corporation with which it has entered into such an agreement, or at such more frequent periods as may be required by such municipality, a financial report with respect to such program or programs and shall make available for inspection or audit by each such municipal corporation, its books, records and other data.

4. No funds, services, or facilities shall be made available by a municipal corporation to a private, non-profit agency pursuant to the provisions of subdivision three of this section unless such agency has obtained approval of its application for a federal grant-in-aid as required by the provisions of the national foundation act, and its program is designed to promote progress and scholarship in the humanities and the arts within the municipal corporation or municipal corporations with which it has entered into such an agreement.



3.15 - Shared use space grant.

* 3.15. Shared use space grant. 1. Within amounts appropriated or made available, the council shall develop and maintain a pilot grant program for the purposes of helping working artists secure shared use facilities in the cities of Rochester, Syracuse, Kingston and New York.

2. For purposes of this section, the term "shared use facility" shall mean a space which provides an artist either studio, performance or gallery space in which to practice or display his or her art form, and living quarters that meet all applicable local and state housing ordinances and statutes.

3. Grants authorized pursuant to this section shall be for a two-year term, and may cover any portion of rent or lease payments necessary to secure a shared use facility, but shall not exceed twelve thousand dollars. No grant provided pursuant to a cooperative agreement between multiple artists shall exceed twenty thousand dollars. Community arts organizations shall be eligible for a two-year grant, not to exceed twenty thousand dollars, to assist artists in establishing or maintaining shared use facilities. Arts organizations may use grant funds for organization efforts that provide assistance to artists in the form of shared use production or performance space and as direct financial assistance for artists renting shared use facilities.

4. Special consideration shall be given to cooperative agreements between multiple artists provided that each artist on such application fully utilizes such shared use facilities for studio, performance or gallery space and as living quarters.

5. The council shall annually report to the mayors of the cities of Rochester, Syracuse, Kingston, and New York regarding the impact of the pilot grant program established by this section on the arts community in each such city. Information to be included in each such report shall include, but shall not be limited to, the number of applications for grants that were received by the council for each city, the number of grants awarded to artists in each city, the total dollar amount of grants awarded in each city, the increase in the number of artists living in such city, a general statement setting forth the overall effect that the provisions of this section have had on preserving artistic influence in such city and any other information that the council determines to be relevant.

* NB Repealed December 31, 2016



3.19 - Prohibition.

3.19. Prohibition. The council on the arts shall be prohibited from issuing grants to an organization unless such organization is incorporated as a nonprofit organization either in the state or, if an organization is incorporated elsewhere, such organization must be registered to do business in the state through the department of state and must have its principal place of business located within the state. Grant recipients shall also be prohibited from using grant funding received from the council on the arts to fund components of an organization's budget that are not directed towards programs in the state. If an organization is found to have violated this section, they shall (1) be required to reimburse back to the council on the arts, all monies received under the particular grant within thirty days or face a fine to be determined by the department of state, and (2) not be allowed to reapply for future funding until they provide proof to the council on the arts of their subsequent filing of articles of incorporation with the department of state in New York.






Article 4 - (4.01 - 4.11) EMPIRE STATE PLAZA ART COMMISSION

4.01 - Legislative findings and declaration of policy.

4.01. Legislative findings and declaration of policy. The legislature hereby finds and declares that the Governor Nelson A. Rockefeller empire state plaza is a unique architectural entity and is intensively used by the public for recreation, for conventions of business and governmental groups and for participation in exhibits and exhibitions of the visual and performing arts.

It is hereby declared a policy of the state that there be created in the executive department the empire state plaza art commission, with a legislative mandate regarding the works of art of great value to the people of the state of New York which are located in the empire state plaza.



4.03 - Definitions.

4.03. Definitions. Except as otherwise provided herein and unless the context shall otherwise require, the following terms as used in this article shall have the following meanings:

1. "Commission" shall mean the empire state plaza art commission created by this article.

2. "Empire state plaza" shall mean the Governor Nelson A. Rockefeller empire state plaza, excluding the cultural education center, the legislative office building and any other offices and facilities of the legislature in said plaza.

3. "State agency" shall mean any state board, body, bureau, commission, council, department, public authority, public corporation, division, office, or other governmental entity performing a governmental or proprietary function for the state, but shall not include the legislature.



4.05 - Empire state plaza art commission; creation.

4.05. Empire state plaza art commission; creation. 1. The empire state plaza art commission is hereby created in the executive department.

2. The main office of the commission shall be located in the empire state plaza in space designated therein by the commissioner of general services.

3. The commission shall consist of twenty-five members. Twenty-one of such members shall be appointed by the governor by and with the advice and consent of the senate, four of whom shall be so appointed on recommendation of the temporary president of the senate, four on recommendation of the speaker of the assembly, two on recommendation of the minority leader of the senate and two on recommendation of the minority leader of the assembly. The commissioner of education, the commissioner of general services, the commissioner of parks, recreation and historic preservation and the chairman of the state council on the arts shall serve as ex officio members and shall have the same rights as other members.

4. The governor shall designate one of the members to serve as chairman of the commission, by and with the advice and consent of the senate.

5. The term of each member appointed by the governor shall be for three years provided, however, that of the members first appointed (a) the persons appointed on recommendation of the temporary president of the senate and the speaker of the assembly shall be appointed for terms ending December thirty-first, nineteen hundred eighty-six, provided, however, that the persons first so appointed on or after December thirty-first, nineteen hundred eighty-six shall be appointed for terms ending December thirty-first, nineteen hundred eighty-nine; (b) the persons appointed on recommendation of the minority leader of the senate and the minority leader of the assembly shall be appointed for terms ending December thirty-first, nineteen hundred eighty-five, provided, however, that the persons first so appointed on or after December thirty-first, nineteen hundred eighty-six shall be appointed for terms ending December thirty-first, nineteen hundred eighty-eight; and (c) the other nine persons appointed by the governor shall be appointed for terms ending December thirty-first, nineteen hundred eighty-four, provided, however, that the persons so appointed on or after December thirty-first, nineteen hundred eighty-six shall be appointed for terms ending December thirty-first, nineteen hundred eighty-seven. Vacancies shall be filled for the unexpired terms in the same manner as the original appointment. The ex officio members shall serve only during their tenures as commissioner or chairman.

6. Members shall receive no compensation for their services but shall be allowed their reasonable expenses actually and necessarily incurred in the performance of their duties. No member shall be disqualified from holding any other public office or employment by reason of such person's appointment or service as a member notwithstanding the provisions of any other law to the contrary.

7. The commission shall conduct at least four regular meetings a year at such times and places as may be fixed by it.

8. Thirteen members shall constitute a quorum for the transaction of business and, unless a greater number is required by the by-laws, the commission shall exercise its powers and duties by a vote of the majority of the total members of the commission then serving.

9. The commission shall adopt by-laws governing the calling and conduct of its meetings and all other matters relating to its organization and internal operations.



4.07 - Powers and duties of commission.

4.07. Powers and duties of commission. The commission shall have the following responsibilities, powers and duties:

1. To make recommendations to state agencies regarding the custody, display, conservation, preservation and maintenance of works of art in the empire state plaza under the jurisdiction of such agencies;

2. To appraise and catalogue works of art in the empire state plaza;

3. To advise and assist state agencies in the preparation and distribution of publications by such agencies;

4. To make recommendations to the governor, the legislature and the commissioner of general services regarding the purchase of works of art for display at the empire state plaza;

5. To solicit and acquire by gift, grant or loan such works of art for display at the empire state plaza as it deems to be in the best interests of the people of the state;

6. To enter into such contracts as may be necessary or appropriate for the performance of the functions vested in it by this article;

7. To render such assistance as the legislature or either house thereof may request with respect to the legislative office building and other offices and facilities of the legislature in the empire state plaza;

8. To render such assistance as the commissioner of education may request with respect to the cultural education center;

9. To make an annual report to the governor and the legislature on or before December fifteenth which shall contain a complete inventory of the works of art in the empire state plaza, a summary of the accomplishments of the commission for the prior year, as well as its projects planned for the current year, and such recommendations pertinent to the duties of the commission as it deems advisable. Such report shall contain a full fiscal accounting of the activities of the commission, both current and projected;

10. To solicit and accept gifts, contributions and bequests of funds from individuals, foundations, corporations and other organizations or institutions for purposes of the commission. All funds of the commission from such gifts, contributions and bequests shall be deposited in a state fiduciary fund, expenditures from which shall be limited to the purposes of the commission set forth in this article;

11. To establish a program, in consultation with the commissioner of general services, for the promotion of the empire state plaza art collection to the public through such means as determined by the commission to be appropriate, including, but not limited to, educational seminars, remote exhibitions, special events and the sale of souvenirs or mementos related to the collection. All receipts of the commission from promotional efforts shall be deposited in a state fiduciary fund, expenditures from which shall be limited to the purposes of the commission set forth in this article.



4.09 - Appointment of curator and other employees.

4.09. Appointment of curator and other employees. 1. The chairman, with the concurrence of the commission and the commissioner of general services, shall appoint a curator who shall serve at the pleasure of the commission. The commission shall prescribe powers and duties of the curator and shall fix his or her compensation within the amounts appropriated therefor.

2. The commission may appoint such employees of the commission as it may require, prescribe their powers and duties and fix their compensation within the amounts appropriated therefor.



4.11 - Assistance of state agencies and political subdivisions.

4.11. Assistance of state agencies and political subdivisions. The commission may request and shall receive from any state agency or political subdivision of the state such assistance and information as will enable it to carry out its duties and accomplish its purposes.






Article 5 - (5.01 - 5.05) ART COMMISSION

5.01 - Purchase of art productions in certain cities.

5.01. Purchase of art productions in certain cities. Cities of the first and second class are hereby authorized, in the discretion of those officers or bodies in such cities that have charge of the appropriation of the public funds, to purchase works of art which are the production of professional artists who are citizens of the United States, and which have been executed in the United States. The word "productions" shall be held to include among other works of art, mural paintings or decorations which artists may be employed to put on the walls of public buildings of such cities, mosaic and stained or painted glass. A city of the first class may expend under this section any amount not to exceed fifty thousand dollars annually. A city of the second class may expend under this section not to exceed ten thousand dollars annually.



5.03 - Art commissioners.

5.03. Art commissioners. Where provision is not made by law for an art commission for any city of the first or second class, the mayor of such city shall, as soon as any city decides to expend any moneys under the provisions of this article, appoint art commissioners for such city. Such commissioners shall not contain more than a bare majority of persons selected from any one political party. It shall be composed of persons who are experts in art matters.



5.05 - Selection and placing of art productions.

5.05. Selection and placing of art productions. All art productions purchased under this article shall be selected by the art commission of the city, and shall be placed in the public buildings, grounds or parks thereof for the purpose of beautifying the same.






Article 7 - (7.01 - 7.15) NEW YORK STATE SUMMER SCHOOL OF THE ARTS

7.01 - New York state summer school of the arts.

7.01. New York state summer school of the arts. The New York state summer school of the arts under the jurisdiction and control of the education department is hereby continued.



7.03 - Object of the summer school.

7.03. Object of the summer school. The primary object of the summer school of the arts is to provide to high school and college students, who are residents of the state of New York, having exceptional artistic skills and talents and who are interested in pursuing professional careers in the arts, an opportunity to receive advanced training and instruction on the highest professional level from artists who are distinctly qualified by background, training, and experience to provide such instruction, at locations to be determined by the commissioner of education.



7.05 - Executive director.

7.05. Executive director. 1. The executive director heretofore appointed by the commissioner of education to be the head of the New York state summer school of the arts shall continue in office. The executive director shall hold office at the pleasure of the commissioner of education and shall be subject to such rules and regulations as he may prescribe.

2. The commissioner of education may appoint such deputies, directors and other officers, teachers, employees, agents, consultants and special committees as he may deem necessary for the proper implementation of this article, prescribe their duties, fix their compensation and provide for reimbursement of their expenses within the amounts available therefor by appropriation. The executive director shall develop a program and plan for the establishment of a summer school of the arts in all branches of the arts whenever possible, and in accordance with the rules of such commissioner shall undertake all necessary action to execute such program and plan in accordance with the provisions of this section. The executive director shall undertake the necessary studies and evaluations and report to such commissioner for ways and means to improve the summer school of the arts.

3. The executive director shall pursue a course of action in connection with the performance of his duties and responsibilities to encourage and obtain the services, on a voluntary basis, of well-known and qualified artists and performers who have distinguished themselves in the visual and performing arts, and who by background, training and experience can provide such essential services to the students within the meaning and intent of this article.



7.07 - Advisory council; powers.

7.07. Advisory council; powers. 1. The advisory council heretofore appointed by the commissioner of education is hereby continued consisting of seven members who need not be residents of the state, and each of whom shall serve at the pleasure of such commissioner. The term of office of members of such council shall be for two years. The chairperson heretofore designated by the members shall continue in office and shall have the responsibility of enforcing all such regulations pertaining to such council as will be promulgated by such commissioner.

2. In the event that a vacancy occurs on the advisory council either because of incapacity, death or disability or expiration of a term, such vacancy shall be filled by appointment of the commissioner of education for the balance of the unexpired term.

3. The advisory council shall visit and inspect all facilities maintained and operated by the department of education, and have such other powers and duties as may be required or authorized by the commissioner of education.

4. Meetings of the advisory council shall be bi-monthly, or more often as the commissioner of education may direct.

5. The members of the advisory council shall serve without pay but shall be paid their actual expenses necessarily incurred in the discharge of their official duties. No member of the council shall have any pecuniary interest in any contract pertaining to the operation and administration of the summer school of the arts or of any of its facilities.



7.09 - Areas of instruction; credits.

7.09. Areas of instruction; credits. The summer school of the arts shall consist of the following divisions:

1. Theatre.

2. Ballet and modern dance.

3. Visual arts.

4. Film/media.

5. Music/orchestral studies/choral studies.

6. Creative writing.

7. Technical theatre arts.



7.11 - Tuition.

7.11. Tuition. The executive director shall, subject to the approval of the commissioner of education and the director of the budget, fix and determine the amount of tuition to be paid by each applicant for admission. Such tuition may be paid by the local school district wherein such applicant resides in whole or in part. Payment of such tuition may be waived in whole or in part by the executive director upon a proper showing of financial hardship by an applicant for admission.



7.13 - Eligibility requirements for admission.

7.13. Eligibility requirements for admission. 1. All applicants for admission must be residents of the state.

2. All applicants for admission must demonstrate to the satisfaction of the commissioner of education that such applicant:

(a) Intends to pursue a professional career in some branch of the arts as described in section 7.09 of this article;

(b) Possesses unique and distinctive skills, qualifications and talents in the visual and performing arts or such other areas related to the arts as described in section 7.09 of this article.

3. All applicants for admission shall be selected on the basis of open competition to determine their demonstrated and/or potential ability and performance capabilities.



7.15 - Regulations for admission and scholastic credits.

7.15. Regulations for admission and scholastic credits. The commissioner of education may make such regulations in relation to the admission of applicants into any of the facilities operated and maintained by the summer school of the arts. The commissioner may further promulgate all such rules which in his discretion are necessary and proper to effectuate the foregoing, and in addition thereto specify and further prescribe all scholastic credits and the degree thereof that may be granted to the students attending the facilities of the summer school of the arts upon successful completion of courses provided.






Article 8 - (8.01 - 8.13) NEW YORK STATE WRITERS' INSTITUTE

8.01 - Legislative findings and declaration of policy.

8.01. Legislative findings and declaration of policy. The legislature hereby finds and declares that New York state is unique among states for its contribution to the art of writing and for the special resources and opportunities it offers to writers. It is hereby further found that the art of writing is of increasing importance and that the general welfare of the people of the state will be enhanced by the establishment of a center devoted to writing and the allied arts.

It is hereby declared a policy of the state that there be created a New York state writers' institute with a legislative mandate to encourage the development of writing skills at all levels of education throughout the state, to provide a milieu for established and aspiring writers to work together to encourage the development of, and increase the freedom of, the artistic imagination of this art in the state of New York.



8.03 - New York state writers' institute.

8.03. New York state writers' institute. The New York state writers' institute is hereby established under the jurisdiction of the state university of New York.



8.05 - Objectives.

8.05. Objectives. The New York state writers' institute shall:

1. Establish an arts and cultural program for the study of creative writing in the context of literary criticism, the humanities and other creative arts;

2. Hire such writers, artists and other personnel as may be necessary for programs, courses, workshops, lectures and readings to encourage the development of writing skills in all phases and genres of writing including fiction, non-fiction, poetry, journalism, playwriting and screenwriting;

3. Offer such scholarships, grants and awards in writing as may help develop the talent of writers and the craft of writing;

4. Offer programs for teachers and high school students in New York that will serve to train them in the craft of writing and demonstrate it as a complement to other areas of education;

5. Authorize the trustees of the state university to accept, on behalf of the institute, gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the institute's objectives;

6. Offer at least one lecture annually by a distinguished writer on an aspect of the creative imagination which will further the objectives of the institute's programs and which will enrich the community's exposure to the arts;

7. Establish and maintain such publications, records and documents as may help arts audiences for the future and stimulate and aid the craft of writing;

8. Foster cooperation among programs for writers in New York, including workshops that will serve to enhance continued development in the craft of writing and to increase opportunities for writers in New York state; and

9. Develop other programs that will enhance the craft of writing and opportunities for writers.



8.07 - Site.

8.07. Site. The site of the New York state writers' institute shall be at the state university of New York at Albany.



8.09 - Administration.

8.09. Administration. The institute shall be administered by a director appointed by the trustees of the state university upon the recommendation of the chancellor of the state university.



8.11 - New York state Walt Whitman citation of merit for poets.

8.11. New York state Walt Whitman citation of merit for poets. 1. The governor shall biennially present the New York state Walt Whitman citation of merit to a distinguished New York poet upon the recommendation of the panel constituted in this section. The poet selected shall be considered the state poet and the citation shall carry an honorarium of ten thousand dollars.

2. The institute shall biennially appoint and convene an advisory panel of distinguished poets and persons with particular expertise in the field of poetry. The director of the institute shall be a permanent member of the advisory panel and each current state poet shall serve as a member of the panel in choosing the next New York state Walt Whitman poet. The panel shall recommend to the governor a poet whose achievements make him or her deserving of such recognition.

3. The state poet shall promote and encourage poetry within the state and shall give two public readings within the state each year.

4. The institute shall establish such procedures and guidelines as are necessary to effect the provisions of this section.



8.13 - New York state Edith Wharton citation of merit for fiction writers.

8.13. New York state Edith Wharton citation of merit for fiction writers. 1. The governor shall biennially present the New York state Edith Wharton citation of merit to a distinguished New York author upon the recommendation of the panel constituted in this section. The author selected shall be considered the state author and the citation shall carry an honorarium of ten thousand dollars.

2. The institute shall biennially appoint and convene an advisory panel of distinguished authors and persons with particular expertise in the field of fiction. The director of the institute shall be a permanent member of the advisory panel and each current state author shall serve as a member of the panel in choosing the recipient of the next New York state Edith Wharton citation of merit. The panel shall recommend to the governor an author whose achievements make him or her deserving of such recognition.

3. The state author shall promote and encourage fiction within the state and shall give two public readings within the state each year.

4. The institute shall establish such procedures and guidelines as are necessary to effect the provisions of this section.






Article 10 - (10.01 - 10.13) INSTITUTE FOR THE HUDSON RIVER COLLECTION

10.01 - Legislative findings and declaration of intent.

10.01. Legislative findings and declaration of intent. The legislature hereby finds and declares that the Hudson river area of New York state, which includes that area of the state adjacent to the Hudson river and extending from the Adirondack Mountains to the tip of Manhattan Island in the city of New York, is unique for its contribution to the arts, culture, history and heritage of this state, this nation and the world.

It is further found and declared that efforts to identify and conserve the literary and visual arts record of the Hudson river valley; to maintain and make accessible the artistic and cultural materials that document the heritage of this area; to support research, publications, educational programs and to promote contemporary artistic works interpreting the cultural and natural history of the area; and to facilitate statewide, interstate and international collaborations and exchange programs of art, artists and scholars concerning the history, art and cultural contributions of the area to the state and to the cultural, historic and artistic life of the country and the world are in every respect in the public interest and to the benefit of all persons in this state.

It is hereby declared a policy of the state that there be created the Institute for the Hudson River Collection with a legislative mandate to take such actions as are necessary and appropriate to assure the strengthening, perpetuation and continued availability of the artistic and cultural heritage of the Hudson river area to this state, the country and the world.



10.03 - Definitions.

10.03. Definitions. Except as otherwise provided herein and unless the context shall otherwise require, as used in this article:

1. "Hudson river area" or "Hudson river valley" means the Hudson river and adjacent areas between the Adirondack Mountains and the tip of Manhattan Island in the city of New York.

2. "Institute" means the Institute for the Hudson River Collection created by this article.

3. "State agency" means any state board, body, bureau, commission, council, department, public authority, public corporation, division, office or other governmental entity performing a governmental or proprietary function for the state.



10.05 - Institute for the Hudson River Collection; creation; board of directors; governance.

10.05. Institute for the Hudson River Collection; creation; board of directors; governance. 1. The Institute for the Hudson River Collection is hereby established under the jurisdiction of the New York state museum of the state education department.

2. The institute shall consist of fifteen members. Nine of such members shall be appointed by the governor by and with the advice and consent of the senate, two of whom shall be the commissioner of parks, recreation and historic preservation, and the chairman of the New York state council on the arts or his or her representative, two of whom shall be so appointed on recommendation of the temporary president of the senate, two on recommendation of the speaker of the assembly, one on recommendation of the minority leader of the senate and one on recommendation of the minority leader of the assembly. Each member so appointed shall be representative of those educational and cultural institutions of the state that hold significant collections or conduct continuing research and education programs on the cultural and natural history of the Hudson river area. The commissioner of education shall be a member and shall serve as chairman of the institute. Five of such members shall be appointed by the board of regents in consultation with the commissioner of education.

3. The term of each member appointed by the governor shall be for three years provided, however, that of the members first appointed (a) the members first appointed on recommendation of the temporary president of the senate and the speaker of the assembly shall be for terms ending December thirty-first, nineteen hundred ninety, provided however that persons first so appointed after December thirty-first, nineteen hundred ninety, shall be appointed for terms ending December thirty-first, nineteen hundred ninety-three; and (b) the persons appointed on recommendation of the minority leader of the senate and the minority leader of the assembly shall be appointed for terms ending December thirty-first, nineteen hundred eighty-nine, provided however that persons first so appointed after December thirty-first, nineteen hundred eighty-nine, shall be appointed for terms ending December thirty-first, nineteen hundred ninety-two. Vacancies shall be filled for the unexpired terms in the same manner as the original appointment. The commissioners of parks, recreation and historic preservation and education and the chairman of the New York state council on the arts shall serve only during his tenure as such official.

4. Members shall receive no compensation for their services but shall be allowed their reasonable expenses actually and necessarily incurred in the performance of their duties, within the funds available from appropriations made pursuant to section ninety-two-q of the state finance law. No member shall be disqualified from holding any other public office or employment by reason of such person's appointment or service as a member notwithstanding the provisions of any other law to the contrary.

5. The institute shall conduct at least four regular meetings a year at such times and places as may be fixed by it.

6. Eight members shall constitute a quorum for the transaction of business and, unless a greater number is required by the by-laws, the institute shall exercise its powers and duties by a vote of the majority of the total members of the commission then serving.

7. The institute shall adopt by-laws governing the calling and conduct of its meetings and all other matters relating to its organization and internal operations.



10.07 - Objectives.

10.07. Objectives. The Institute for the Hudson River Collection shall:

1. Take steps to develop, enhance, stimulate and facilitate public and private study and appreciation and interpretation of the heritage, legacy and patrimony of the Hudson river area.

2. Support research, publications, educational programs and artistic works interpreting the cultural and natural history of the Hudson river valley and advise and assist any state department, board, bureau, commission or other agency, or political subdivision of the state, in the preparation and distribution of publications by such agencies concerning the Hudson river area.

3. Facilitate statewide, interstate and international collaborations and exchange programs of art, artists and scholars on the Hudson river school of painting and the art history of the Hudson river valley.

4. Maintain and make accessible a comprehensive record of the artistic and cultural materials that document the heritage of the Hudson river valley.

5. Contract with other cultural institutions for the management of projects which it initiates or facilitates.

6. Accept and disburse private and public grants, gifts, contributions and bequests made in furtherance of its purposes.

7. Conduct such surveys as may be necessary, required or appropriate of the public and private institutions and individuals engaged in cultural and artistic activities in the Hudson river area, and make recommendations on means to encourage and expand public and private interest in the Hudson river area.

8. Hold public hearings on matters pertinent or appropriate to its purposes.

9. Enter into contracts, within the amounts appropriated therefor pursuant to section ninety-two-q of the state finance law, with individuals, organizations and institutions for cooperative endeavors furthering the cultural and artistic interests of the Hudson river area and the objectives stated in this article.

10. Establish a New York state Hudson river art collection composed of public and private holdings. The institute shall catalogue works of art in the New York state Hudson river art collection.

11. Make and sign any agreements and do and perform any acts necessary, desirable or appropriate to carry out the purposes of this article.



10.09 - Reports.

10.09. Reports. Not later than February first of each year the institute shall report to the governor and the legislature on the needs, opportunities and priorities for development of its programs.



10.11 - Assistance of other agencies.

10.11. Assistance of other agencies. The institute may request and shall receive from any state agency or political subdivision of the state, and the same are authorized to provide, such assistance and information as will enable it to carry out its purposes and duties pursuant to this article.



10.13 - Additional considerations in fulfilling its responsibilities.

10.13. Additional considerations in fulfilling its responsibilities. In fulfilling its responsibilities under this article, the institute shall additionally:

1. Give consideration to the likelihood of any project undertaken to attract or enhance tourism through a greater appreciation of the artistic and cultural heritage of the Hudson river area.

2. Encourage the appreciation of the Hudson river area by individual artists.









Title C - TRANSACTIONS INVOLVING ARTISTS AND THEIR WORKS

Article 11 - (11.01) DEFINITIONS

11.01 - Definitions.

11.01. Definitions. As used in this title:

1. "Artist" means the creator of a work of fine art or, in the case of multiples, the person who conceived or created the image which is contained in or which constitutes the master from which the individual print was made.

2. "Art merchant" means a person who is in the business of dealing, exclusively or non-exclusively, in works of fine art or multiples, or a person who by his occupation holds himself out as having knowledge or skill peculiar to such works, or to whom such knowledge or skill may be attributed by his employment of an agent or other intermediary who by his occupation holds himself out as having such knowledge or skill. The term "art merchant" includes an auctioneer who sells such works at public auction, and except in the case of multiples, includes persons, not otherwise defined or treated as art merchants herein, who are consignors or principals of auctioneers.

3. "Author" or "authorship" refers to the creator of a work of fine art or multiple or to the period, culture, source or origin, as the case may be, with which the creation of such work is identified in the description of the work.

4. "Creditors" means "creditor" as defined in subdivision twelve of section 1-201 of the uniform commerical code.

5. "Counterfeit" means a work of fine art or multiple made, altered or copied, with or without intent to deceive, in such manner that it appears or is claimed to have an authorship which it does not in fact possess.

6. "Certificate of authenticity" means a written statement by an art merchant confirming, approving or attesting to the authorship of a work of fine art or multiple, which is capable of being used to the advantage or disadvantage of some person.

7. "Conservation" means acts taken to correct deterioration and alteration and acts taken to prevent, stop or retard deterioration.

8. "Craft" means a functional or non-functional work individually designed, and crafted by hand, in any medium including but not limited to textile, tile, paper, clay, glass, fiber, wood, metal or plastic; provided, however, that if produced in multiples, craft shall not include works mass produced or produced in other than a limited edition.

9. "Fine art" means a painting, sculpture, drawing, or work of graphic art, and print, but not multiples.

10. "Limited edition" means works of art produced from a master, all of which are the same image and bear numbers or other markings to denote the limited production thereof to a stated maximum number of multiples, or are otherwise held out as limited to a maximum number of multiples.

11. "Master" when used alone is used in lieu of and means the same as such things as printing plate, stone, block, screen, photographic negative or other like material which contains an image used to produce visual art objects in multiples, or in the case of sculptures, a mold, model, cast, form or other prototype, other than from glass, which additional multiples of sculpture are produced, fabricated or carved.

12. "On consignment" means that no title to, estate in, or right to possession of, the work of fine art or multiple that is superior to that of the consignor vests in the consignee, notwithstanding the consignee's power or authority to transfer or convey all the right, title and interest of the consignor, in and to such work, to a third person.

13. "Person" means an individual, partnership, corporation, association or other group, however organized.

14. "Print" in addition to meaning a multiple produced by, but not limited to, such processes as engraving, etching, woodcutting, lithography and serigraphy, also means multiples produced or developed from photographic negatives, or any combination thereof.

15. "Proofs" means multiples which are the same as, and which are produced from the same masters as, the multiples in a limited edition, but which, whether so designated or not, are set aside from and are in addition to the limited edition to which they relate.

16. "Reproduction" means a copy, in any medium, of a work of fine art, that is displayed or published under circumstances that, reasonably construed, evinces an intent that it be taken as a representation of a work of fine art as created by the artist.

17. "Reproduction right" means a right to reproduce, prepare derivative works of, distribute copies of, publicly perform or publicly display a work of fine art.

18. "Sculpture" means a three-dimensional fine art object produced, fabricated or carved in multiple from a mold, model, cast, form or other prototype, other than from glass, sold, offered for sale or consigned in, into or from this state for an amount in excess of fifteen hundred dollars.

19. "Signed" means autographed by the artist's own hand, and not by mechanical means of reproduction, after the multiple was produced, whether or not the master was signed or unsigned.

20. "Successor in interest" shall mean a "personal representative", "testamentary beneficiary", trustee or beneficiary of a "lifetime trust" or an "heir" (including heirs who acquire the work of fine art, craft or print from the artist or craftsperson or from another heir or beneficiary of the artist or craftsperson), which terms shall have the same meanings as set forth in the estates, powers and trusts law.

21. "Visual art multiples" or "multiples" means prints, photographs, positive or negative, sculpture and similar art objects produced in more than one copy and sold, offered for sale or consigned in, into or from this state for an amount in excess of one hundred dollars exclusive of any frame or in the case of sculpture, an amount in excess of fifteen hundred dollars. Pages or sheets taken from books and magazines and offered for sale or sold as visual art objects shall be included, but books and magazines are excluded.

22. "Written instrument" means a written or printed agreement, bill of sale, invoice, certificate of authenticity, catalogue or any other written or printed note or memorandum or label describing the work of fine art or multiple which is to be sold, exchanged or consigned by an art merchant.






Article 12 - (12.01 - 12.03) ARTIST-ART MERCHANT RELATIONSHIPS

12.01 - Artist-art merchant relationships.

12.01. Artist-art merchant relationships. 1. Notwithstanding any custom, practice or usage of the trade, any provision of the uniform commercial code or any other law, statute, requirement or rule, or any agreement, note, memorandum or writing to the contrary:

(a) Whenever an artist or craftsperson, or a successor in interest of such artist or craftsperson, delivers or causes to be delivered a work of fine art, craft or a print of such artist's or craftsperson's own creation to an art merchant for the purpose of exhibition and/or sale on a commission, fee or other basis of compensation, the delivery to and acceptance thereof by the art merchant establishes a consignor/consignee relationship as between such artist or craftsperson, or the successor in interest of such artist or craftsperson, and such art merchant with respect to the said work, and:

(i) such consignee shall thereafter be deemed to be the agent of such consignor with respect to the said work;

(ii) such work is trust property in the hands of the consignee for the benefit of the consignor;

(iii) any proceeds from the sale of such work are trust funds in the hands of the consignee for the benefit of the consignor;

(iv) such work shall remain trust property notwithstanding its purchase by the consignee for his own account until the price is paid in full to the consignor; provided that, if such work is resold to a bona fide third party before the consignor has been paid in full, the resale proceeds are trust funds in the hands of the consignee for the benefit of the consignor to the extent necessary to pay any balance still due to the consignor and such trusteeship shall continue until the fiduciary obligation of the consignee with respect to such transaction is discharged in full; and

(v) such trust property and trust funds shall be considered property held in statutory trust, and no such trust property or trust funds shall become the property of the consignee or be subject or subordinate to any claims, liens or security interest of any kind or nature whatsoever of the consignee's creditors.

(b) Waiver of any provision of this section is absolutely void except that a consignor may lawfully waive the provisions of clause (iii) of paragraph (a) of this subdivision, if such waiver is clear, conspicuous, in writing, in words which clearly and specifically apprise the consignor that the consignor is waiving rights under this section with respect to proceeds from the sale of the consignor's work, and subscribed by the consignor, provided:

(i) no such waiver shall be valid with respect to the first two thousand five hundred dollars of gross proceeds of sales received in any twelve-month period commencing with the date of the execution of such waiver;

(ii) no such waiver shall be valid with respect to the proceeds of a work initially received on consignment but subsequently purchased by the consignee directly or indirectly for his own account; and

(iii) no such waiver shall inure to the benefit of the consignee's creditors in any manner which might be inconsistent with the consignor's rights under this subdivision.

(c) Proceeds from the sale of consigned works covered by this section shall be deemed to be revenue from the sale of tangible goods and not revenue from the provision of services to the consignor or others, except that the provisions of this paragraph shall not apply to proceeds from the sale of consigned works sold at public auction.

2. If a consignee fails to treat the trust property or trust funds identified in paragraph (a) of subdivision one of this section in accordance with the requirements of fiduciaries in section 11-1.6 of the estates, powers and trusts law, such failure shall constitute a violation of this article and of section 11-1.6 of the estates, powers and trusts law and shall be subject to the penalties provided therein.

3. Any person who has been injured by reason of a violation of this article may bring an action in his or her own name to enjoin such unlawful act, to recover his or her actual damages, or both. The court may award reasonable attorneys' fees, costs and expenses to a prevailing plaintiff in any such action.

4. Nothing in this section shall be construed to have any effect upon any written or oral contract or arrangement in existence prior to September first, nineteen hundred sixty-nine or to any extensions or renewals thereof except by the mutual written consent of the parties thereto.



12.03 - Exemption from seizure.

12.03. Exemption from seizure. No process of attachment, execution, sequestration, replevin, distress or any kind of seizure shall be served or levied upon any work of fine art while the same is enroute to or from, or while on exhibition or deposited by a nonresident exhibitor at any exhibition held under the auspices or supervision of any museum, college, university or other nonprofit art gallery, institution or organization within any city or county of this state for any cultural, educational, charitable or other purpose not conducted for profit to the exhibitor, nor shall such work of fine art be subject to attachment, seizure, levy or sale, for any cause whatever in the hands of the authorities of such exhibition or otherwise.






Article 13 - (13.01 - 13.07) EXPRESS WARRANTIES

13.01 - Express warranties.

13.01. Express warranties. Notwithstanding any provision of any other law to the contrary:

1. Whenever an art merchant, in selling or exchanging a work of fine art, furnishes to a buyer of such work who is not an art merchant a certificate of authenticity or any similar written instrument it:

(a) Shall be presumed to be part of the basis of the bargain; and

(b) Shall create an express warranty for the material facts stated as of the date of such sale or exchange.

2. Except as provided in subdivision four of this section, such warranty shall not be negated or limited provided that in construing the degree of warranty, due regard shall be given the terminology used and the meaning accorded such terminology by the customs and usage of the trade at the time and in the locality where the sale or exchange took place.

3. Language used in a certificate of authenticity or similar written instrument, stating that:

(a) The work is by a named author or has a named authorship, without any limiting words, means unequivocally, that the work is by such named author or has such named authorship;

(b) The work is "attributed to a named author" means a work of the period of the author, attributed to him, but not with certainty by him; or

(c) The work is of the "school of a named author" means a work of the period of the author, by a pupil or close follower of the author, but not by the author.

4. (a) An express warranty and disclaimers intended to negate or limit such warranty shall be construed wherever reasonable as consistent with each other but subject to the provisions of section 2-202 of the uniform commercial code on parol or extrinsic evidence, negation or limitation is inoperative to the extent that such construction is unreasonable.

(b) Such negation or limitation shall be deemed unreasonable if:

(i) the disclaimer is not conspicuous, written and apart from the warranty, in words which clearly and specifically apprise the buyer that the seller assumes no risk, liability or responsibility for the material facts stated concerning such work of fine art. Words of general disclaimer are not sufficient to negate or limit an express warranty; or

(ii) the work of fine art is proved to be a counterfeit and this was not clearly indicated in the description of the work; or

(iii) the information provided is proved to be, as of the date of sale or exchange, false, mistaken or erroneous.



13.03 - Falsifying certificates of authenticity or any similar written instrument.

13.03. Falsifying certificates of authenticity or any similar written instrument. A person who, with intent to defraud, deceive or injure another, makes, utters or issues a certificate of authenticity or any similar written instrument for a work of fine art attesting to material facts which the work does not in fact possess is guilty of a class A misdemeanor.



13.05 - Express warranties for multiples.

13.05. Express warranties for multiples. 1. When an art merchant furnishes the name of the artist of a multiple, or otherwise furnishes information required by this title for any time period as to transactions including offers, sales or consignments, the provisions of section 13.01 of this article shall apply except that said section shall be deemed to include sales to art merchants. The existence of a reasonable basis in fact for information warranted shall not be a defense in an action to enforce such warranty, except in the case of photographs produced prior to nineteen hundred fifty, and multiples produced prior to nineteen hundred.

2. The provisions of subdivision four of section 13.01 of this article shall apply when an art merchant disclaims knowledge as to a multiple about which information is required by this title, provided that in addition, such disclaimer shall be ineffective unless clearly, specifically and categorically stated as to each item of information and contained in the physical context of other language setting forth the required information as to a specific multiple.



13.07 - Construction.

13.07. Construction. 1. The rights and liabilities created by this article shall be construed to be in addition to and not in substitution, exclusion or displacement of other rights and liabilities provided by law, including the law of principal and agent, except where such construction would, as a matter of law, be unreasonable.

2. No art merchant who, as buyer, is excluded from obtaining the benefits of an express warranty under this article shall thereby be deprived of the benefits of any other provision of law.






Article 14 - (14.01 - 14.08) WORKS OF FINE ART; SCULPTURE AND MULTIPLES GENERALLY

14.01 - Right to reproduce works of fine art.

14.01. Right to reproduce works of fine art. 1. Whenever a work of fine art is sold or otherwise transferred by or on behalf of the artist who created it, or his heirs or personal representatives, the reproduction right thereto is reserved to the grantor until it passes into the public domain by act or operation of law unless such right is sooner expressly transferred by an instrument, note or memorandum in writing signed by the owner of the rights conveyed or his duly authorized agent.

2. Whenever an exclusive or non-exclusive conveyance of any reproduction right is made by the holder of such right, or his duly authorized agent, ownership of the physical work of fine art shall be presumed to remain with and be reserved to the grantor unless expressly transferred in writing by an instrument, note or memorandum or by other written means, signed by the grantor or his duly authorized agent.

3. This article shall not apply to the sale, conveyance, donation or other transfer of the physical work of fine art which does not include a conveyance of a reproduction right in such work.

4. Nothing herein contained, however, shall be construed to prohibit the fair use of such work of fine art.

5. Nothing in this section shall operate or be construed to conflict with any rights or liabilities under federal copyright law.



14.03 - Artists authorship rights.

14.03. Artists authorship rights. 1. Except as limited by subdivision three of this section, on and after January first, nineteen hundred eighty-five, no person other than the artist or a person acting with the artist's consent shall knowingly display in a place accessible to the public or publish a work of fine art or limited edition multiple of not more than three hundred copies by that artist or a reproduction thereof in an altered, defaced, mutilated or modified form if the work is displayed, published or reproduced as being the work of the artist, or under circumstances under which it would reasonably be regarded as being the work of the artist, and damage to the artist's reputation is reasonably likely to result therefrom, except that this section shall not apply to sequential imagery such as that in motion pictures.

2. (a) Except as limited by subdivision three of this section, the artist shall retain at all times the right to claim authorship, or, for just and valid reason, to disclaim authorship of such work. The right to claim authorship shall include the right of the artist to have his or her name appear on or in connection with such work as the artist. The right to disclaim authorship shall include the right of the artist to prevent his or her name from appearing on or in connection with such work as the artist. Just and valid reason for disclaiming authorship shall include that the work has been altered, defaced, mutilated or modified other than by the artist, without the artist's consent, and damage to the artist's reputation is reasonably likely to result or has resulted therefrom.

(b) The rights created by this subdivision shall exist in addition to any other rights and duties which may now or in the future be applicable.

3. (a) Alteration, defacement, mutilation or modification of such work resulting from the passage of time or the inherent nature of the materials will not by itself create a violation of subdivision one of this section or a right to disclaim authorship under subdivision two of this section; provided such alteration, defacement, mutilation or modification was not the result of gross negligence in maintaining or protecting the work of fine art.

(b) In the case of a reproduction, a change that is an ordinary result of the medium of reproduction does not by itself create a violation of subdivision one of this section or a right to disclaim authorship under subdivision two of this section.

(c) Conservation shall not constitute an alteration, defacement, mutilation or modification within the meaning of this section, unless the conservation work can be shown to be negligent.

(d) This section shall not apply to work prepared under contract for advertising or trade use unless the contract so provides.

(e) The provisions of this section shall apply only to works of fine art or limited edition multiples of not more than three hundred copies knowingly displayed in a place accessible to the public, published or reproduced in this state.

4. (a) An artist aggrieved under subdivision one or subdivision two of this section shall have a cause of action for legal and injunctive relief.

(b) No action may be maintained to enforce any liability under this section unless brought within three years of the act complained of or one year after the constructive discovery of such act, whichever is longer.



14.05 - Sculpture; identifying mark.

14.05. Sculpture; identifying mark. 1. Every sculpture produced, fabricated or carved in or from this state after January first, nineteen hundred ninety-one shall contain thereon, in a clear and legible fashion and in an easily accessible location, a distinctive mark which identifies the foundry or other production facility at which such sculpture was made, and the year that such sculpture was made. This section shall also apply to unique works of sculpture produced, fabricated or carved in this state.

2. It shall be unlawful for a foundry or other production facility (a) to fail or refuse to affix an identifying mark and the year or (b) to affix a false identifying mark or incorrect year to any sculpture produced by it. Notwithstanding any other provision of law, violation of this subdivision shall be punishable by a civil penalty not to exceed five thousand dollars for each unlabeled or mislabeled sculpture.

3. It shall be unlawful for any person to deface, mark over or tamper with the identifying mark and date required by this section to be included on a sculpture. Notwithstanding any other provision of law, violation of this subdivision shall be punishable by a civil penalty not to exceed five thousand dollars for each instance of defacing, marking over or tampering with such identifying mark or date. Any violation of this subdivision shall be punishable in accordance with the penal law.



14.06 - Sculpture; written records.

14.06. Sculpture; written records. 1. Any foundry or person in this state producing one or more sculptures for any person subsequent to the effective date of this article shall prepare, and maintain for a period of not less than twenty-five years from the date of such production, records that shall contain all of the information required to be provided pursuant to subdivisions one and two of section 15.10 of this chapter. Such records shall be open for inspection by the attorney general during ordinary business hours upon notice of no less than three business days.

2. A duplicate of the written instrument provided to a purchaser by an art merchant or art merchant's agent supplying information pursuant to article fifteen of this chapter shall be retained by such art merchant and the art merchant's agent for a period of not less than ten years from the date of sale of the work, and shall be similarly considered a certificate of authenticity subject to the provisions of section 13.03 of this chapter.



14.07 - Sculpture; unauthorized cast.

14.07. Sculpture; unauthorized cast. 1. For purposes of this section an "unauthorized sculpture cast" shall mean any sculpture created by an artist which is produced, fabricated, or carved either before or following the death of such artist without the written permission of the artist or the estate, heirs, or other legal representative of the artist.

2. It shall be unlawful to produce, offer for sale, sell or consign an unauthorized sculpture cast, provided, however, that this prohibition shall not apply where the phrase "THIS IS A REPRODUCTION" is imprinted and appears in a clear and legible fashion on each such sculpture in the same location and with the same size lettering as the date and identifying mark as required by section 14.05 of this article.



14.08 - Violations.

14.08. Violations. Any violation of the provisions of section 14.05, 14.06 or 14.07 of this article may be enforced by the attorney general in accordance with the provisions of section 15.17 of this chapter.






Article 15 - (15.01 - 15.19) SALE OF VISUAL ART OBJECTS AND SCULPTURES PRODUCED IN MULTIPLES

15.01 - Full disclosure in the sale of certain visual art objects produced in multiples.

15.01. Full disclosure in the sale of certain visual art objects produced in multiples. 1. An art merchant shall not sell or consign a multiple in, into or from this state unless a written instrument is furnished to the purchaser or consignee, at his request, or in any event prior to a sale or consignment, which sets forth as to each multiple the descriptive information required by this article for the appropriate time period. If a prospective purchaser so requests, the information shall be transmitted to him prior to the payment or placing of an order for a multiple. If payment is made by a purchaser prior to delivery of such an art multiple, this information shall be supplied at the time of or prior to delivery. With respect to auctions, this information may be furnished in catalogues or other written materials which are readily available for consultation and purchase prior to sale, provided that a bill of sale, receipt or invoice describing the transaction is then provided which makes reference to the catalogue and lot number in which such information is supplied. Information supplied pursuant to this subdivision shall be clearly, specifically and distinctly addressed to each item as required by this article for any time period unless the required data is not applicable. This section is applicable to transactions by and between merchants, non-merchants, and others considered art merchants for the purposes of this article.

2. An art merchant shall not cause a catalogue, prospectus, flyer or other written material or advertisement to be distributed in, into or from this state which solicits a direct sale, by inviting transmittal of payment for a specific multiple, unless it clearly sets forth, in close physical proximity to the place in such material where the multiple is described, the descriptive information required by this article for the appropriate time period. In lieu of this required information, such written material or advertising may set forth the material contained in the following quoted passage, or the passage itself, containing terms the nonobservance of which shall constitute a violation of this article, if the art merchant then supplies the required information prior to or with delivery of the multiple:

"Article fifteen of the New York arts and cultural affairs law provides for disclosure in writing of certain information concerning multiples of prints and photographs when sold for more than one hundred dollars ($100) each, exclusive of any frame, and of sculpture when sold for more than fifteen hundred dollars, prior to effecting a sale of them. This law requires disclosure of such matters as the identity of the artist, the artist's signature, the medium, whether the multiple is a reproduction, the time when the multiple was produced, use of the master which produced the multiple, and the number of multiples in a 'limited edition'. If a prospective purchaser so requests, the information shall be transmitted to him prior to payment or the placing of an order for a multiple. If payment is made by a purchaser prior to delivery of such an art multiple, this information will be supplied at the time of or prior to delivery, in which case the purchaser is entitled to a refund if, for reasons related to matter contained in such information, he returns the multiple substantially in the condition in which received, within thirty days of receiving it. In addition, if after payment and delivery, it is ascertained that the information provided is incorrect the purchaser may be entitled to certain remedies."

This requirement is not applicable to general written material or advertising which does not constitute an offer to effect a specific sale.

3. In each place of business in the state where an art merchant is regularly engaged in sales of multiples, the art merchant shall post in a conspicuous place, a sign which, in a legible format, contains the information included in the following passage:

"Article fifteen of the New York arts and cultural affairs law provides for the disclosure in writing of certain information concerning prints, photographs and sculpture. This information is available to you in accordance with that law."



15.03 - Information required.

15.03. Information required. The following information shall be supplied, as indicated, as to each multiple produced on or after January first, nineteen hundred eighty-two:

1. Artist. State the name of the artist.

2. Signature. If the artist's name appears on the multiple, state whether the multiple was signed by the artist. If not signed by the artist then state the source of the artist's name on the multiple, such as whether the artist placed his signature on the master, whether his name was stamped or estate stamped on the multiple, or was from some other source or in some other manner placed on the multiple.

3. Medium or process. (a) Describe the medium or process, and where pertinent to photographic processes the material, used in producing the multiple, such as whether the multiple was produced through etching, engraving, lithographic, serigraphic or a particular method and/or material used in the photographic developing processes. If an established term, in accordance with the usage of the trade, cannot be employed accurately to describe the medium or process, a brief, clear description shall be made.

(b) If the purported artist was deceased at the time the master was made which produced the multiple, this shall be stated.

(c) If the multiple or the image on or in the master constitutes a mechanical, photomechanical, hand-made or photographic type of reproduction, or is a reproduction, of an image produced in a different medium, for a purpose other than the creation of the multiple being described, this information and the respective mediums shall be stated.

(d) If paragraph (c) of this subdivision is applicable, and the multiple is not signed, state whether the artist authorized or approved in writing the multiple or the edition of which the multiple being described is one.

4. Use of master. (a) If the multiple is a "posthumous" multiple, that is, if the master was created during the life of the artist but the multiple was produced after the artist's death, this shall be stated.

(b) If the multiple was made from a master which produced a prior limited edition, or from a master which constitutes or was made from a reproduction of a prior multiple or of a master which produced prior multiples, this shall be stated.

5. Time produced. As to multiples produced after nineteen hundred forty-nine, state the year or approximate year the multiple was produced. As to multiples produced prior to nineteen hundred fifty, state the year, approximate year or period when the master was made which produced the multiple and/or when the particular multiple being described was produced. The requirements of this subdivision shall be satisfied when the year stated is approximately accurate.

6. Size of the edition. (a) If the multiple being described is offered as one of a limited edition, this shall be so stated, as well as the number of multiples in the edition, and whether and how the multiple is numbered.

(b) Unless otherwise disclosed, the number of multiples stated pursuant to paragraph (a) of this subdivision shall constitute an express warranty, as defined in section 13.01 of this title, that no additional numbered multiples of the same image, exclusive of proofs, have been produced.

(c) The number of multiples stated pursuant to paragraph (a) of this subdivision shall also constitute an express warranty, as defined in section 13.01 of this title, that no additional multiples of the same image, whether designated "proofs" other than trial proofs, numbered or otherwise, have been produced in an amount which exceeds the number in the limited edition by twenty or twenty percent, whichever is greater.

(d) If the number of multiples exceeds the number in the stated limited edition as provided in paragraph (c) of this subdivision, then state the number of proofs other than trial proofs, or other numbered or unnumbered multiples, in the same or other prior editions, produced from the same master as described in paragraph (b) of subdivision four of this section, and whether and how they are signed and numbered.



15.05 - Information required; nineteen hundred fifty to January first, nineteen hundred eighty-two.

15.05. Information required; nineteen hundred fifty to January first, nineteen hundred eighty-two. The information which shall be supplied as to each multiple produced during the period from nineteen hundred fifty to January first, nineteen hundred eighty-two, shall consist of the information required by section 15.03 of this article except for paragraph (d) of subdivision three, paragraph (b) of subdivision four and paragraphs (c) and (d) of subdivision six of such section.



15.07 - Information required; nineteen hundred to nineteen hundred forty-nine.

15.07. Information required; nineteen hundred to nineteen hundred forty-nine. The information which shall be supplied as to each multiple produced during the period from nineteen hundred through nineteen hundred forty-nine shall consist of the information required by section 15.03 of this article except for paragraphs (b), (c) and (d) of subdivision three and subdivisions four and six of such section.



15.09 - Information required; pre-nineteen hundred.

15.09. Information required; pre-nineteen hundred. The information which shall be supplied as to each multiple produced prior to nineteen hundred shall consist of the information required by section 15.03 of this article except for subdivision two, paragraphs (b), (c) and (d) of subdivision three and subdivisions four and six of such section 15.03.



15.10 - Information required for sculptures.

15.10. Information required for sculptures. 1. The following information shall be supplied as indicated in a written instrument as to each multiple produced, fabricated or carved, on or after January first, nineteen hundred ninety-one:

(a) Artist. State the name of the artist.

(b) Title. State the title of the sculpture.

(c) Foundry. State the name, if known, of the foundry which or person who produced, fabricated or carved the sculpture.

(d) Medium. Describe the medium or process used in producing the multiple. If an established term, in accordance with the usage of the trade, cannot be employed accurately to describe the medium or process, a brief, clear description shall be made.

(e) Dimensions. State the dimensions of the sculpture.

(f) Time produced. State the year the sculpture was cast, fabricated or carved.

(g) Number cast. State the number of sculpture casts, according to the best information available, produced or fabricated or carved as of the date of the sale.

(h) If the purported artist was deceased at the time the sculpture was produced, this shall be stated.

(i) Use of master. State whether the sculpture is authorized by the artist or, if produced after the artist's death, whether it was authorized in writing by the artist or by the estate, heirs or other legal representatives of the artist. In the event of a sale after the initial sale, the art merchant may disclose in writing evidence of such reasonable inquiries as have been made pursuant to subdivision two of section 15.15 of this article and any information imparted as may be relevant in fulfilling the intent of this paragraph.

2. For limited edition sculpture produced on or after January first, nineteen hundred ninety-one, in addition to the information required to be provided pursuant to subdivision one of this section, the following items of information shall also be provided to the purchaser in a written instrument:

(a) whether and how the sculpture and the edition is numbered;

(b) the size of the edition or proposed edition and the size of any prior edition or editions of the same sculpture, regardless of the color or material used;

(c) whether additional sculpture casts have been produced in excess of the stated size of the edition or proposed edition and, if so, the total number of such excess casts produced or proposed to be produced and whether and how they are or will be numbered according to the stated intention of the artist or a statement that the artist has not disclosed his intention about the number of additional casts or their numbering. Additional sculpture casts shall include all casts from the same master regardless of their color, material or size; and

(d) whether the artist has stated in writing a limitation on the number of additional sculpture casts to be produced in excess of the stated size of the edition or proposed edition and, if so, the total number of such excess casts produced or proposed to be produced and whether and how they are or will be numbered according to the stated intention of the artist or the estate, heirs or other legal representatives of the artist or a statement that the artist has not disclosed his intention about the number of additional casts or their numbering. Additional sculpture casts shall include all casts from the same master regardless of their color, material or size.

3. For copies of sculpture not made from the master and produced after January first, nineteen hundred ninety-one, in addition to the information required to be provided pursuant to subdivisions one and two of this section, the following items of information shall also be provided to the purchaser in a written instrument:

(a) the means by which the copy was made;

(b) whether the copy was authorized by the artist or the estate, heirs or other legal representatives of the artist; and

(c) whether the copy is of the same material and size as the master.



15.11 - Express warranties.

15.11. Express warranties. Information provided pursuant to the provisions of this article shall create an express warranty pursuant to section 13.05 of this title. When such information is not supplied because not applicable, this shall constitute an express warranty that such required information is not applicable.



15.13 - Construction.

15.13. Construction. 1. The rights, liabilities and remedies created by this article shall be construed to be in addition to and not in substitution, exclusion or displacement of other rights, liabilities and remedies provided by law, except where such construction would, as a matter of law, be unreasonable.

2. Whenever an artist sells or consigns a multiple of his own creation, the artist shall incur the obligations prescribed by this article for an art merchant, but an artist shall not otherwise be regarded as an art merchant.

3. An artist or merchant who consigns a multiple to a merchant for the purpose of effecting a sale of the multiple shall have no liability to a purchaser under this article if such consignor, as to the consignee, has complied with the provisions of this article.

4. When a merchant has agreed to sell a multiple on behalf of a consignor, who is not an art merchant, or when an artist has not consigned a multiple to a merchant, but the merchant has agreed to act as the agent for an artist for the purpose of supplying the information required by this article, such merchant shall incur liabilities of other merchants prescribed by this article as to a purchaser.

5. When an art merchant or merchant is liable to a purchaser pursuant to the provisions of this article, as a result of providing information in the situations referred to above in this section, as well as when such a merchant purchased such a multiple from another merchant, if the merchant or art merchant can establish that his liability results from incorrect information which was provided by the consignor, artist or merchant to him in writing, the merchant who is liable in good faith relied on such information, the consignor, artist or merchant shall similarly incur such liabilities as to the purchaser and such merchant.



15.15 - Remedies and enforcement.

15.15. Remedies and enforcement. 1. An art merchant, including a merchant consignee, who offers or sells a multiple in, into or from this state without providing the information required by this article for the appropriate time period, or who provides required information which is mistaken, erroneous or untrue, except for harmless errors such as typographical errors, shall be liable to the purchaser to whom the multiple was sold. The merchant's liability shall consist of the consideration paid by the purchaser with interest from the time of payment at the rate prescribed by section five thousand four of the civil practice law and rules or any successor provisions thereto, upon the return of the multiple in substantially the same condition in which received by the purchaser. This remedy shall not bar or be deemed inconsistent with a claim for damages or with the exercise of additional remedies otherwise available to the purchaser.

2. In any proceeding in which an art merchant relies upon a disclaimer of knowledge as to any relevant information required by this article for the appropriate time period, such disclaimer shall be effective only if it complies with the provisions of section 13.05 of this title, unless the claimant is able to establish that the merchant failed to make reasonable inquiries, according to the custom and usage of the trade, to ascertain the relevant information or that such relevant information would have been ascertained as a result of such reasonable inquiries.

3. (a) The purchaser of such a multiple may recover from the art merchant an amount equal to three times the amount recoverable under subdivision one of this section if an art merchant offers, consigns or sells a multiple and:

(i) willfully fails to provide the information required by this article for the appropriate time period;

(ii) knowingly provides false information; or

(iii) the purchaser can establish that the merchant willfully and falsely disclaimed knowledge as to any required information.

(b) Pursuant to subparagraphs (i) and (iii) of paragraph (a) of this subdivision, a merchant may introduce evidence of the relevant usage and custom of the trade in any proceeding in which such treble damages are sought. This subdivision shall not be deemed to negate the applicability of article thirteen of this chapter as to authenticity and article thirteen is applicable, as to authenticity, to the multiples covered by the provisions of this article.

4. In any action to enforce any provision of this article, the court may allow the prevailing purchaser the costs of the action together with reasonable attorneys' and expert witnesses' fees. In the event, however, the court determines that an action to enforce was brought in bad faith it may allow such expenses to the art merchant as it deems appropriate.

5. An action to enforce any liability under this article shall be brought within the period prescribed for such actions by article two of the uniform commercial code.



15.17 - Enjoining violations.

15.17. Enjoining violations. Any violation of this article or of section 14.05, 14.06 or 14.07 of this chapter shall be deemed to be unlawful for the purposes of invoking sections three hundred forty-nine and three hundred fifty of article twenty-two-A of the general business law, and any person who engages in repeated violations of this article shall be deemed to have demonstrated the persistent fraud or illegality necessary to invoke subdivision twelve of section sixty-three of the executive law. The attorney general may bring an action pursuant to article twenty-two-A of the general business law or a proceeding pursuant to subdivision twelve of section sixty-three of the executive law to enjoin violations of this article and seek restitution for any person entitled thereto. In any such action or proceeding, the attorney general may recover, in addition to any other relief provided in those statutes, a civil penalty of not more than five hundred dollars to be forfeited to the state, provided, however, that with respect to actions brought pursuant to this section to which article twenty-two-A of the general business law applies, the foregoing civil penalty shall be in lieu of any penalty set forth therein. In connection with any such proposed action or proceeding, the attorney general is authorized to take proof and make a determination of the relevant facts, and to issue subpoenas in accordance with the civil practice law and rules.



15.19 - Application of the article.

15.19. Application of the article. This article shall apply to the visual art objects governed by this article which are sold, offered for sale, consigned or possessed with intent to sell in, into or from this state. With respect to such multiples compliance with this article shall commence six months after January first, nineteen hundred eighty-five.






Article 16 - (16.01) SEVERABILITY

16.01 - Severability.

16.01. Severability. Effect of unconstitutionality in part. If any clause, sentence, paragraph, subdivision, section or part of this title shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.









Title D - REGULATION OF PUBLIC ENTERTAINMENTS OR EXHIBITIONS BY CINEMATOGRAPH

Article 19 - (19.01 - 19.15) PUBLIC ENTERTAINMENTS OR EXHIBITIONS BY CINEMATOGRAPH OR ANY OTHER APPARATUS FOR PROJECTING MOVING PICTURES

19.01 - Fireproof booth for cinematograph or any other apparatus for projecting moving pictures.

19.01. Fireproof booth for cinematograph or any other apparatus for projecting moving pictures. No cinematograph or any other apparatus for projecting moving pictures, save as excepted in sections 19.05 and 19.09 of this article, which apparatus uses combustible films of more than ten inches in length, shall be set up for use or used in any building, place of public assemblage or entertainment, unless such apparatus for the projecting of moving pictures shall be inclosed therein in a booth or inclosure constructed of concrete, brick, hollow tile or other approved fireproof material or any approved fireproof framework covered or lined with asbestos board, or with some other approved fire resisting material, and unless such booth shall have been constructed as provided in section 19.03 of this article and the certificate provided in section 19.07 of this article shall have been issued to the owner or lessee of the premises wherein such booth is situated.



19.03 - Construction of booth; approval of plans and specifications.

19.03. Construction of booth; approval of plans and specifications. The booths provided for in section 19.01 of this article shall be constructed according to plans and specifications which shall have been first approved, in a city, by the mayor or chief executive officer of the city department having supervision of the erection of buildings in such city; in a village, by the mayor of such village; in a town outside the boundaries of a city or village, by the supervisor of such town. Provided, however, that no plans and specifications for the construction of such booths shall be approved by any public official, unless the following requirements are substantially provided for in such plans and specifications:

1. Dimensions. Such booths shall be at least six feet in height. If one machine is to be operated in such booth the floor space shall be not less than forty-eight square feet. If more than one machine is to be operated therein, an additional twenty-four square feet shall be provided for each such additional machine.

2. General specifications. In case such booth is not constructed of concrete, brick, hollow tile or other approved fireproof material than asbestos, such booth shall be constructed with an angle framework of approved fireproof material, the angles to be not less than one and one-quarter inches by three-sixteenths of an inch thick, the adjacent members being joined firmly with angle plates of metal. The angle members of the framework shall be spaced not more than four feet apart on the sides and not more than three feet apart on the front and back and top of such booth. The sheets of asbestos board or other approved fire-resisting material shall be at least one-quarter of an inch in thickness and shall be securely attached to the framework by means of metal bolts and rivets. The fire-resisting material shall completely cover the sides, top and all joints of such booth. The floor space occupied by the booth shall be covered with fire-resisting material not less than three-eighths of an inch in thickness. The booth shall be insulated so that it will not conduct electricity to any other portion of the building. There shall be provided for the booth a door not less than two feet wide and five feet ten inches high, consisting of an angle frame of approved fireproof material covered with sheets of approved fireproof material one-quarter of an inch thick, and attached to the framework of the booth by hinges, in such a manner that the door shall be kept closed at all times, when not used for ingress or egress.

The operating windows, one for each machine to be operated therein and one for the operator thereof, shall be no larger than reasonably necessary, to secure the desired service, and shutters of approved fireproof material shall be provided for each window. When the windows are open, the shutters shall be so suspended and arranged that they will automatically close the window openings, upon the operating of some suitable fusible or mechanical releasing device.

Where a booth is so built that it may be constructed to open directly on the outside of the building through a window, such window shall be permitted for the comfort of the operator, but such booth shall not be exempted from the requirement of the installation of a vent flue as hereinafter prescribed. Said booth shall contain an approved fireproof box for the storage of films not on the projecting machine. Films shall not be stored in any other place on the premises; they shall be rewound and repaired either in the booth or in some other fireproof inclosure. The booth in which the picture machine is operated shall be provided with an opening or vent flue in its roof or upper part of its side wall leading to the outdoor air. The vent flue shall have a minimum cross-sectional area of fifty square inches and shall be fireproof. When the booth is in use there shall be a constant current of air passing outward through said opening or vent flue at the rate of not less than thirty cubic feet per minute.



19.05 - This article not retroactive under certain conditions.

19.05. This article not retroactive under certain conditions. Sections 19.01 and 19.03 of this article shall not be retroactive for any booth approved by the appropriate public authority or official prior to March third, nineteen hundred forty-one, provided such booth have or be so reconstructed of the same material as to have dimensions as specified in section 19.03 of this article; provided such booth conform to the specification of section 19.03 of this article as regards vent flue, box for storage of films, specifications for rewinding and repairing films and specifications for windows and doors, and provided such booth be of rigid fireproof material, and be insulated so as not to conduct electricity to any other part of the building and be so separated from any adjacent combustible material as not to communicate fire through intense heat in case of combustion within the booth.



19.07 - Inspection; certificate for permanent booths.

19.07. Inspection; certificate for permanent booths. After the construction of such booth shall have been completed, the public officer charged herein with the duty of passing upon the plans and specifications therefor shall within three days after receipt of notice in writing that such booth has been completed cause such booth to be inspected. If the provisions of sections 19.01 and 19.03 of this article have been complied with, such public officer shall issue to the owner or lessee of the premises wherein such booth is situated a certificate stating that the provisions of sections 19.01 and 19.03 of this article have been complied with.



19.09 - Portable booth for temporary exhibitions.

19.09. Portable booth for temporary exhibitions. Where motion pictures are exhibited daily for not more than one month, or not more often than three times a week, in educational or religious institutions or bona fide social, scientific, political or athletic clubs, a portable booth may be substituted for the booth required in sections 19.01 and 19.03 of this article. Such booth shall have a height of not less than six feet and an area of not less than twenty square feet and shall be constructed of asbestos board, sheet steel of no less gauge than twenty-four; or some other approved fireproof material. Such portable booth shall conform to the specifications of section 19.03 of this article with reference to windows and door, but not with reference to vent flues. The floor of such booth shall be elevated above the permanent support on which it is placed by a space of at least one-half inch, sufficient to allow the passage of air between the floor of the booth and the platform on which the booth rests, and the booth shall be insulated so that it will not conduct electricity to any other portion of the building.



19.11 - Exemption and requirements for miniature cinematograph machines.

19.11. Exemption and requirements for miniature cinematograph machines. The above sections, 19.01, 19.03, 19.05, 19.07 and 19.09, referring to permanent and portable booths, shall not apply to:

1. Any miniature motion picture machine in which the maximum electric current used for the light shall be three hundred and fifty watts. Such miniature machine shall be operated in an approved box of fireproof material constructed with a fusible link or other approved releasing device to close instantaneously and completely in case of combustion within the box. The light in said miniature machine shall be completely inclosed in a metal lantern box covered with an unremovable roof;

2. The use or operation of any so-called miniature motion picture apparatus which uses only an enclosed incandescent electric lamp and approved acetate of cellulose or slow burning films, and is of such construction that films ordinarily used on full-size commercial picture apparatus cannot be used therewith.



19.13 - Inspection; certificate for portable booths and miniature cinematograph machines.

19.13. Inspection; certificate for portable booths and miniature cinematograph machines. Before moving pictures shall be exhibited with a portable booth, under section 19.09 of this article, and before a miniature machine without a booth shall be used as prescribed in section 19.11 of this article, there shall be obtained from the appropriate authority, as defined in section 19.03 of this article, a certificate of approval.



19.15 - Penalty for violating this article.

19.15. Penalty for violating this article. The violation of any of the provisions of this article shall constitute a misdemeanor. This article shall not apply to cities which have local laws or ordinances now in force which provide for fireproof booths of any kind for moving picture machines or apparatus, nor to a place of public assembly as defined in subdivision twelve of section two of the labor law and subject to the requirements of the labor law and the rules adopted thereunder.









Title E - NEW YORK STATE CULTURAL RESOURCES ACT

Article 20 - (20.01 - 20.47) NEW YORK STATE CULTURAL RESOURCES ACT

20.01 - Short title.

20.01. Short title. This act shall be known and may be cited as the "New York State Cultural Resources Act".



20.03 - General definitions.

20.03. General definitions. As used or referred to in this article and in any special law creating a trust for cultural resources, except as otherwise provided in such law, the following terms shall have the following meanings:

1. "Board" or "board of trustees" shall mean the board of trustees of a trust for cultural resources.

2. "Bonds and notes" shall mean the bonds and notes issued by a trust for cultural resources.

3. "Combined-use facility" shall mean any structure or improvement and any adjoining structures or improvements that are or are to be designed to be and upon completion are used or occupied in part by a participating cultural institution and in part by other persons who shall pay tax equivalency payments to the trust pursuant to section 20.13 of this article, any real property used or to be used in connection therewith, and any and all recreational, educational, cultural, office, living, rehearsal, parking, restaurant, retail, storage and other facilities necessary or desirable in connection with the activities of the participating cultural institution or such other person.

4. "Convey" shall mean to convey, grant, sell, license, lease, sublease, assign, transfer, or otherwise dispose of real property, and the term "conveyance" shall mean and include the equivalent noun form of each such verb included within the meaning of the verb "to convey." The terms "to convey" or "conveyance" shall not include the creation of a mortgage or other lien on real property unless such mortgage or lien has been foreclosed or the mortgagee or lienholder of such mortgage or lien has taken possession of such real property.

5. "Cultural facility" shall mean any structure, improvement, furnishing, equipment or other real or personal property that is or is to be used, owned, or occupied in whole or in part by a participating cultural institution, including but not limited to museums, performing arts centers, public television and radio stations, theaters, auditoriums, libraries, exhibition, performance and rehearsal space, galleries, artists' and dancers' studios, recording studios, and any and all recreational, educational, cultural, office, living, rehearsal, parking, restaurant, retail, storage and other facilities necessary or desirable in connection with the activities of the participating cultural institution.

6. "Develop" shall mean to design, construct, acquire, reconstruct, rehabilitate, expand, modernize, repair or otherwise improve real property for use or conveyance, and the term "development" shall mean and include the equivalent noun form of each such verb included within the meaning of the verb "to develop."

7. "Developer" shall mean any person approved by a trust as being qualified and eligible to enter into an agreement with a trust for the development of a combined-use facility or any part or portion thereof or a cultural facility or any part or portion thereof.

8. "Exempt real property" shall mean real property exempt from real property taxation pursuant to section four hundred twenty-a or four hundred twenty-b of the real property tax law.

9. "Governing body" shall mean the board or body in which the general legislative powers of a municipality or county are vested.

10. "Governor" shall mean the governor of the state.

11. "Institutional portion" shall mean the part or portion of a combined-use facility that prior to completion is designed to be and upon completion is used or occupied by a participating cultural institution. The institutional portion shall include the real property used or to be used in connection therewith; any and all recreational, educational, cultural, office, living, rehearsal, parking, restaurant, retail, storage and other facilities necessary or desirable in connection with the activities of the participating cultural institution; and any interest in a combined-use facility which prior to completion is designed to be and upon completion is owned by, or conveyed to, a participating cultural institution jointly or in common with a trust, a developer, or an owner, to the extent of the interest of such participating cultural institution.

12. "Mayor" shall mean the mayor or highest elected official of a municipality.

13. "Municipality" shall mean any city in the state having a population of one million or more people.

14. "County" shall mean any county in the state except a county located wholly within a city.

15. "Non-institutional portion" shall mean the part or portion of a combined-use facility other than the institutional portion. If the non-institutional portion, or any part thereof, consists of a condominium, the consent of the trust which has developed or approved the developer of such condominium shall be required prior to any amendment of the declaration of such condominium pursuant to subdivision nine of section three hundred thirty-nine-n of the real property law and prior to any amendment of the by-laws of such condominium pursuant to paragraph (j) of subdivision one of section three hundred thirty-nine-v of the real property law, and whether or not such trust is a unit owner of such condominium, it may exercise the rights of the board of managers and an aggrieved unit owner under section three hundred thirty-nine-j of the real property law in the case of a failure of any unit owner of such condominium to comply with the by-laws of such condominium and with the rules, regulations, and decisions adopted pursuant thereto.

16. "Owner" shall mean any person, other than a trust for cultural resources, to whom any real property, consisting of all or any part of the non-institutional portion of a combined-use facility, or in or on which all or any part of such portion prior to completion is designed to be and upon completion is developed, is conveyed.

17. "Participating cultural institution" shall mean a person de- scribed in the special law creating a trust.

18. "Not-for-profit cultural organization" shall mean a not-for-profit corporation described in the special law creating a trust in any county and which is able to demonstrate any one of the following three proofs of not-for-profit status: acceptance of non-profit status by the U. S. treasury department under section 501 (c) (3) of the U. S. internal revenue code; filing with the board of regents of the state of New York pursuant to section two hundred sixteen of the education law; or filing with the secretary of state under the registration of charitable organizations, pursuant to section one hundred seventy-two of the executive law; provided that such organization shall have been incorporated or shall have made the appropriate filing at least five years prior to the date on which the trust approves a loan for such organization.

19. "Person" shall mean an individual, a partnership, an association, a joint stock company, an unincorporated organization, a trust (as distinguished from a trust for cultural resources), a corporation, including any public corporation, any corporation formed other than for profit and any corporation formed for profit, all as classified and defined respectively in sections sixty-five and sixty-six of the general construction law, or a government or political subdivision or agency thereof.

20. "Real property" shall mean any land, water, structures, buildings, improvements or any rights or interest therein, including without limitation air, space or development rights, interests in such property less than full title, such as permanent or temporary easements, rights-of-way, franchises, uses, leaseholds, licenses, and all other incorporeal hereditaments in every legal or equitable estate, interest or right, and any and all other things and rights usually included within the term "real property".

21. "Special law" shall mean an act of the legislature creating a trust for cultural resources pursuant to this article.

22. "State" shall mean the state of New York.

23. "Tax-equivalency payments" shall mean the payments required to be made pursuant to subdivision three of section 20.13 of this article.

24. "Trust for cultural resources" or "trust" shall mean a public benefit corporation created by special law.

25. "Trustee" shall mean a member of the board of trustees of a trust for cultural resources.



20.05 - Legislative findings and determinations, and statement of purposes.

20.05. Legislative findings and determinations, and statement of purposes. 1. The legislature hereby finds, determines and declares:

(a) that cultural institutions in the state promote public interest in and knowledge of the arts and other cultural activities; attract artists and others with creative talents who live in proximity to and perform work related to such institutions; and otherwise vitally contribute to educational, recreational and cultural activities and opportunities of benefit to the people of the state; and that such institutions provide a wealth of specialized educational and cultural activities designed for, among others, students, minority and ethnic populations, senior citizens, the unemployed, consumers and citizens interested in the performing arts; and that it is the sense of the legislature that the contributions of such institutions to the people of New York state have been exceptional;

(b) that such institutions are essential to the existence of cultural centers in the state, contribute to the continued existence and growth in the state of industries related to the arts and other cultural activities, attract residents of and visitors to the state, including patrons of the arts, generate substantial tax and other revenues in and for the state, and otherwise vitally contribute to the economy and tax base of the state;

(c) that recognizing the importance of and public purpose served by such institutions, the state has appropriated and expended substantial funds for and has otherwise supported and assisted such institutions;

(d) that there is a serious shortage of required space and facilities for the continued existence, proper operation and needed growth of such institutions and that there is a serious shortage of required modern equipment, furnishing and installations for the continued existence, proper operation and needed growth of such institutions;

(e) that owing to inflation, increases in the cost of energy and other economic forces, operating expenses of many such institutions exceed revenues from endowments and other sources; sufficient funds to pay operating expenses and the costs of needed expansion, improvement and rehabilitation of the space and facilities of such institutions are not available from the state, municipalities or counties in the state or other past sources of such funds; and unless corrective action is taken, the needed expansion, improvement, equipping, furnishing and rehabilitation of the space and facilities of such institutions will not be undertaken and such institutions will be required to invade their endowments and other capital assets to pay operating expenses, thereby endangering the continued existence and operation of such institutions;

(f) that a public purpose would be served and the interests of the people of the state would be promoted if the collections, endowments and other capital assets of such institutions were preserved and expanded; if continued operation in the state and needed expansion, improvement and rehabilitation of the space and facilities of such institutions were encouraged; and if action were taken to permit such operation and expansion, improvement and rehabilitation without additional funds from or adverse effects on the tax base of the state, counties or municipalities of the state;

(g) that many such institutions own or plan to acquire valuable real property or interests in real property which are unused or underuti- lized, and such institutions are unable properly to develop or otherwise fully to utilize and realize the value of such real property owing in part to lack of expertise and in part to risks to their endowment, collections and other capital assets;

(h) that appropriate development and utilization of such real property and interest in real property and the purchase of capital equipment and other personal property would foster continued operation in the state and needed expansion, improvement and rehabilitation of the space and facilities of such institutions without additional funds from or adverse effects on the tax base of the state, counties or municipalities of the state; would help provide suitable housing accommodations, commercial uses and related facilities in proximity to such institutions; and would otherwise promote the interest of the people of the state;

(i) that development of suitable housing accommodations, commercial uses, and related facilities compatible with and complementary to such institutions would help to maintain, strengthen and revitalize the areas in which such institutions are located, that such development would encourage such institutions to continue operation in such areas and permit needed expansion, improvement and rehabilitation of the space and facilities of such institutions, and that a public purpose would be served and the interests of the people of the state would be promoted by the development of such accommodations, uses and facilities in combination with the facilities of such institutions;

(j) that many not-for-profit cultural organizations are in need of development and/or rehabilitation of sufficient and appropriate space to assure their continued existence and benefit for the people of the state; and that sufficient funds to pay the costs of such needed space and facilities of such organizations are not currently available from the state, counties or municipalities; and that a program which would utilize current resources and bring to bear other possible additional resources for the development and rehabilitation of such space is essential to the continued existence and operation of such organizations and is therefore found by the legislature to be in the public interest; and

(k) that based on past experience, the private sector alone will continue to be unable properly to develop such real property and the requirements of such institutions will not be met unless corrective action is taken.

2. The legislature further finds, determines and declares that a public purpose would be served and the interests of the people of the state would be promoted by appropriate development of unused and underutilized real property and interests in real property of such institutions; that appropriate development of such real property includes construction of cultural facilities and of combined-use facilities consisting of institutional portions (including the expansion, improvement or rehabilitation of the space and facilities of such institutions) and non-institutional portions (including suitable housing accommodations, related facilities and other lawful uses compatible with uses of institutional portions of such facilities and embodying architectural and design characteristics acceptable to such institutions); and that construction of cultural facilities and of combined-use facilities often provides the only economically feasible method for utilizing such real property for needed expansion, improvement and rehabilitation of the space and facilities of such institutions.

3. The legislature further finds, determines and declares that a public purpose would be served and the interests of the people of the state would be promoted by the creation pursuant to this article of public benefit corporations, known as trusts for cultural resources, to provide for the appropriate development of unused and underutilized real property and interests in real property of such institutions and for the construction, equipping and furnishing of combined-use facilities, and of cultural facilities in accordance with this article; that it is necessary to grant to trusts for cultural resources the powers, rights and duties provided by this article which include the delegation of part of the sovereign power of the state; that the creation of trusts for cultural resources, the exercise of such powers and rights, the performance of such duties, and the carrying out of the purposes of trusts for cultural resources are in all respects for the benefit of the people of the state and are and will serve a public purpose; and that in the exercise of such powers and rights, the performance of such duties and the carrying out of such purposes, trusts for cultural resources created under this article will be performing an essential public and governmental function.



20.07 - Creation and purposes of a trust.

20.07. Creation and purposes of a trust. 1. A trust shall be created by a special law as a corporate governmental agency and a public benefit corporation, constituting a political subdivision of the state. A trust and its corporate existence shall continue until terminated by law; provided, however, that no such law shall take effect so long as the trust shall have bonds, notes or other obligations outstanding unless adequate provision has been made for the payment thereof. Upon termination of the existence of a trust, all its rights and properties not otherwise disposed of shall pass to and be vested in the state. Any net earnings of a trust, beyond that necessary to retire any indebtedness of a trust or to implement the purposes set forth in this article and in any special law, may not inure to the benefit of any person other than the state, county or the municipality in which the principal office of the trust is located.

2. A trust shall exercise the powers granted to it by this article and by special law in cooperation with participating cultural institutions solely and exclusively in furtherance of the purposes of this article and such special law. Before entering into any agreement for the construction of a combined-use facility, a facility for a not-for-profit cultural organization, or before making a loan to a not-for-profit cultural organization, the board of trustees shall hold a public hearing and thereafter shall determine that development of such facility or the making of such loan is the most feasible means by which such purposes may be effectuated and that the architectural and design characteristics of the non-institutional portion are compatible with those of the institutional portion of such combined-use facility. Notice of such public hearing shall be published at least once no less than twenty days prior to such hearing in a newspaper of general circulation in the municipality or county in which such facility is located. Notice of such public hearing shall be served by certified mail upon the chairman of the planning board of any county in which such combined-use facility is or is designed to be developed, except that in a municipality, such notice shall be so served upon the chairman of the local community board in the area in which such facility is or is designed to be developed; and notice of such public hearing shall be served upon the chairman of the planning board, or equivalent board, of any county in which a facility for a not-for-profit cultural organization is, or is designed to be, developed, or in which, in the case of a loan, a not-for-profit cultural organization is located.



20.09 - Administration of a trust.

20.09. Administration of a trust. 1. A trust shall be administered by a board of trustees, all of whom shall be appointed as provided by special law. The number of trustees, their qualifications, and the duration of their respective terms of office shall be set forth in the special law.

2. The special law creating a trust may provide for the appointment of a trustee as chairman of the board of trustees and for the appointment of a trustee as president and chief executive officer of the trust. The chairman of the board of trustees and the president and chief executive officer of the trust shall have such powers and duties as may be prescribed by special law.

3. No trustee other than the president and chief executive officer shall receive, directly or indirectly, any salary or other compensation from a trust, in any capacity. Each trustee shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of his duties as a trustee. Each trustee shall be deemed to be a state officer for purposes of sections seventy-three and seventy-four of the public officers law. Notwithstanding anything to the contrary contained in any general, special or local law concerning the holding of dual offices, an officer or employee of the state or any political subdivision of the state, or any agency or instrumentality of the state or any such political subdivision, or any public corporation, may be appointed as president and chief executive officer of a trust, and such officers and employees may be appointed as trustees. No such officer or employee shall forfeit his office or employment by reason of his acceptance or appointment as a trustee, officer, employee or agent of the trust. No more than one person serving on the board of trustees, or equivalent body, of each participating cultural institution with which the trust has entered into a financing agreement shall serve concurrently on the board of trustees of a trust. Any trustee of a trust who is concurrently serving on the board of trustees, or equivalent body, of a participating cultural institution shall refrain from participating in discussions or voting on matters pertaining to such participating cultural institution. Each trustee may be removed for cause as provided by special law.

4. Except as otherwise provided in this article or by special law, (a) a majority of the trustees then in office shall constitute a quorum for the transaction of any business or the exercise of any power by a trust; and (b) the powers of the trust shall be vested in, and be exercised by the affirmative vote of, a majority of the members of the board of trustees present at a meeting at which a quorum is in attendance; provided, however, that any action required or permitted to be taken at a meeting of the board of trustees may be taken without a meeting if all the members of the board of trustees then in office consent thereto in writing and provided further that one or more trustees may participate in a meeting by means of conference telephone or similar communications equipment allowing all persons participating in the meeting to hear each other at the same time and participation by such means shall constitute presence in person at a meeting. No trustee may vote by proxy. The trust may delegate to one or more of its trustees, officers, agents or employees such powers and duties as it may deem proper.

5. The trustees, officers and employees of a trust shall not be personally liable for any debt, obligation or liability incurred by or imposed upon the trust at any time.

6. A trust may make payments to or on behalf of its trustees, officers and employees in accordance with and to the same extent as authorized by the provisions of sections seven hundred twenty-one through seven hundred twenty-six of the business corporation law as amended from time to time with the same effect as though such sections applied to the trust, its trustees, officers and employees; provided, however, that a trust shall save harmless and indemnify its trustees, officers and employees against any claim, demand, suit or judgment based on allegations that financial loss has been sustained by any person in connection with the acquisition, disposition or holding of bonds, notes, securities or other obligations of a trust, or those of any other public corporation if such loss allegedly resulted from dealings with the trust, unless such trustee, officer or employee is found by a final judicial determination not to have acted in good faith for a purpose which he reasonably believed to be in the best interests of the trust or not to have had reasonable cause to believe that his conduct was lawful; and provided further than no trustee, officer or employee of the trust shall be liable to any person other than the trust based solely on his or her conduct in the execution of such office, unless the conduct of such trustee, officer or employee with respect to the person asserting liability constituted gross negligence or was intended to cause the resulting harm to the person asserting such liability. A trust may procure insurance or be indemnified with respect to any payment permitted under this subdivision in such amounts and with such insurers or other persons as it deems desirable.



20.11 - General powers of a trust.

20.11. General powers of a trust. In addition to the other powers conferred by this article and by special law, a trust shall have the following general powers:

1. to sue and be sued,

2. to have a seal and alter the same at pleasure,

3. to make and execute contracts and all other instruments, including without limitation instruments of guarantee and indemnification,

4. to incur liabilities, borrow money at such rates of interest as the trust may determine, issue its notes, bonds and other obligations, and notwithstanding subdivision three of section 20.33 of this article, if in its sole discretion the trust so determines and declares, to issue bonds and notes, the income from and interest on which may be taxed or taxable by the United States, by the state, and if applicable, by any municipality or other political subdivision in the state, or by any of them, and to secure any of its obligations by mortgage or pledge of all or any of its real and personal property or any interest therein, wherever situated,

5. to invest and reinvest any funds held in reserve or sinking funds or any other funds not required for immediate use or disbursement, including proceeds from the sale of any bonds or notes and any revenues, receipts, borrowings and income, in obligations of or guaranteed by the United States, the state or any political subdivision of the state, or any agency or instrumentality of any of them, or certificates of deposit, savings accounts, time deposits or other obligations or accounts of banks or trust companies in the state, secured, if the trust shall so require, in such manner as the trust may so determine,

6. to adopt, amend or repeal by-laws for its organization and internal management, the power to amend, alter or repeal which shall not be abridged by any covenant with bondholders, and rules and regulations governing the exercise of its powers and the fulfillment of its purposes,

7. to acquire or contract to acquire by grant, purchase, or otherwise, any real, personal or mixed property or any interest therein; to own, hold, clear, improve, maintain, develop, operate, employ, use and otherwise deal in, and to sell, assign, exchange, transfer, convey, lease, mortgage, grant a security interest in or otherwise dispose of or encumber the same,

8. to appoint such officers and hire such employees as it may require, to fix and determine their qualifications, duties and compensation and to retain or employ other agents, including but not limited to architects, counsel, auditors, engineers and private consultants on a contract basis or otherwise for rendering professional or technical services and advice,

9. to make plans, surveys, and studies necessary, convenient or desirable to the effectuation of its purposes and powers and to prepare recommendations in regard thereto,

10. to procure insurance against any loss in connection with its property, assets and operations in such amounts and from such insurers as it deems desirable,

11. to enter into agreements with the state, any county or municipality and the United States, or any agency or instrumentality of any of them, or any other person for any lawful purposes,

12. to accept grants, loans or contributions from the state, any county or municipality and the United States, or any agency or instrumentality of any of them, and from any other person or source and to expend the proceeds thereof,

13. to make loans to a participating cultural institution in accordance with an agreement between the trust and the participating cultural institution for the development of cultural facilities or the institutional portion of combined-use facilities, and

14. to do any and all things necessary, convenient or desirable to carry out its purposes and exercise its powers.



20.13 - Special powers of a trust.

20.13. Special powers of a trust. 1. A trust shall have such special powers with respect to assisting participating cultural institutions or other not-for-profit cultural organizations as are provided by special law; provided, that a trust may not develop or cause to be developed a combined-use facility for use or occupancy by a participating cultural institution unless (i) in a municipality such institution shall have had average annual admissions of at least five hundred thousand persons as shown on the records of such institution for a period of at least five years prior to either the effective date of this article or the date on which a trust first enters into an agreement for the development of a combined-use facility for the use or occupancy by such institution, (ii) in a city having a population of one hundred twenty-five thousand or more, such institution shall have had average annual admissions of at least fifty thousand persons as shown on the records of such institution for such period and (iii) in any other city, such institution shall have such minimum average annual admissions as are set forth in the special law creating a trust; provided, however, with respect to a participating cultural institution that is a public television station with respect to which a trust entered an agreement prior to January first, nineteen hundred ninety the foregoing shall not apply and provided further that the decision of the trust in determining such average annual admissions shall be final.

2. A trust may not acquire real property by condemnation, unless otherwise provided by special law.

3. For so long as any real property, consisting of all or any part of the non-institutional portion of a combined-use facility or in or on which all or any part of such portion prior to completion is designed to be and upon completion is developed shall be exempt from real property taxation pursuant to section 20.33 of this article, the owners from time to time of such real property shall pay to the trust which has developed or approved the developer of such facility, annual or other periodic amounts, as tax-equivalency payments, at least equal to the real property taxes that would have otherwise been paid or payable in respect of such real property; provided, however, that the special law creating a trust may provide a method for calculating such real property taxes for purposes of determining the amount of such tax-equivalency payments; and provided further that the special law creating a trust shall specify the purposes for which the trust shall use or expend such tax-equivalency payments, the means for enforcing such payments and the priorities in favor of a trust in connection with such enforcement.

4. A trust and the participating cultural institution with which the trust has entered into an agreement for the development of a combined-use facility, any facility for a not-for-profit cultural organization or a public television facility prior to January first, nineteen hundred ninety shall each have all rights provided by law, as if each were the owner of such facility and the real property in or on which such facility is or is designed to be developed, to contest in whole or in part any assessment or revised assessment of the value of such facility and property, or any portion thereof, by appropriate legal proceedings, and for purposes of this subdivision four, each shall be deemed to be a person aggrieved. Each owner required to make tax-equivalency payments to a trust shall have all rights provided by law, as if he were the owner of the real property with respect to which he is required to make such payments, to contest in whole or in part any assessment or revised assessment of the value of such real property, and each such owner shall be deemed to be a person aggrieved for purposes of this subdivision.

5. Subject to any agreement with holders of its notes or bonds, a trust may enter into an agreement to pay or cause to be paid, by means which may include an agreement with a participating cultural institution in a municipality or a not-for-profit cultural institution in a county, a developer or an owner, annual sums in lieu of taxes to any municipality or political subdivision of the state, in respect of any real property which is exempt from taxation pursuant to section 20.33 of this article and is located in such municipality or political subdivision, or the special law creating a trust may provide for such payments in lieu of taxes.



20.15 - Resources of a trust.

20.15. Resources of a trust. 1. A trust may receive, accept, invest, administer, expend and disburse for its corporate purposes, including without limitation the operation and administration of the trust, any revenues and monies made available or to be made available to it from any or all sources, including gifts, grants, loans and payments from the state, any county or municipality and the United States, and any agency or instrumentality of any of them, and from any other person.

2. A trust shall keep separate books and records of account in connection with each combined-use facility and each cultural facility and shall not spend or commingle any monies received by it in connection with such facility with any other monies received by it in connection with any other facility; provided, however, the trust may charge each such facility its costs of administration and operation allocable to each such facility, and establish or maintain such reserves for the payment of such costs as the trust deems necessary.

3. The comptroller of the state or his legally authorized representative and the chief fiscal officer of the municipality or county in which a trust shall develop or cause to be developed any combined-use facility or a facility for a not-for-profit cultural organization or any cultural facility or his legally authorized representative shall be authorized from time to time to examine the books and accounts of the trust including its receipts, disbursements, contracts, reserves, investments, and any other matters relating to its financial standing. Such an examination shall be conducted by each such officer at least once in every three years; each such officer is authorized, however, to accept from the trust, in lieu of such an examination, an external examination of its books and accounts made by a certified public accountant acceptable to such officer.



20.17 - Bonds and notes of a trust.

20.17. Bonds and notes of a trust. 1. A trust shall have the power and is hereby authorized to issue from time to time its bonds and notes in such principal amounts as the trust shall determine to be necessary for achieving any of its corporate purposes, including: (a) the payment of all or any part of the cost of developing cultural facilities or the institutional portion of combined-use facilities; (b) developing facilities for not-for-profit cultural organizations; (c) the making of loans pursuant to this article to not-for-profit cultural organizations and to participating cultural institutions; (d) the payment of interest on bonds and notes of the trust; (e) the establishment of reserves to secure such bonds and notes of the trust; (f) the payment of expenses incurred in connection with the issuance of the bonds and notes of the trust; and (g) during the period of development of a combined-use facility or a cultural facility or other facility authorized by this article, the payment of other expenses but, except in the case of a trust created prior to the effective date of this section, such expenses shall not include operating expenses of the participating cultural institution. All bonds or notes and the interest coupons applicable thereto whether or not in negotiable form are hereby made and shall be construed to be negotiable instruments and investment securities under article eight of the uniform commercial code.

2. A trust shall have the power to issue from time to time (a) notes to renew notes, (b) bonds to pay notes, including the interest thereon and redemption premium, if any, (c) bonds to refund any bonds of the trust then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds, and pending such purchase, redemption or payment, such proceeds may be invested and reinvested in obligations of or guaranteed by the United States, the state, or any political subdivision of the state, or any agency or instrumentality of any of them, secured in such manner as the trust shall determine, maturing at such time or times as shall be appropriate to assure the prompt payment, as to the principal, interest and redemption premium, if any, on the outstanding bonds to be refunded. A trust shall have power out of any funds available therefor to purchase (as distinguished from the power of redemption herein provided) any bonds or notes of the trust, and all bonds so purchased shall be cancelled.

3. With respect to notes or bonds issued or renewed on and after the effective date of this title, no note or renewal thereof shall mature more than five years from and after the date of the original issue of such note, and no bond or bond issued to refund such bond shall mature more than thirty years from and after the date of the original issue of such bond, provided, however, no bond issued to refund bonds issued prior to the effective date of this section shall mature more than fifty years from and after the date of the original issue of any such bond. Notwithstanding the foregoing, notes issued by a trust for the purpose of repaying advances from a participating cultural institution which uses or occupies the institutional portion of a combined-use facility the cost of development of which was paid with the proceeds of bonds of the trust which were issued prior to September first, nineteen hundred ninety-one, shall mature no later than seven years from and after the date of original issue of such note, and bonds issued by a trust for such purpose, including bonds issued to refund such notes, shall mature no later than fifty years from and after the date of original issue of such bonds.

4. The issuance of bonds and notes by a trust shall be authorized by resolution of the trust without further authorization or approval, which resolution shall be a part of the contract with the holders of the bonds or notes thereby authorized. Such resolution may provide that such bonds and notes may be registered or registrable as to principal and interest or as to interest alone and that such bonds and notes may be payable at such place or places, within or without the state, may bear interest at such rate or rates, may be payable and mature at such time or times, may be in such form and evidenced in such manner, may be in such denominations, and may contain such other provisions not inconsistent with this article, including provisions as to reserve or sinking funds, payment, redemption or refunding of bonds or notes, security therefor, events of default, remedies of bondholders or noteholders, appointment of trustees, as distinguished from members of the board of trustees of a trust for cultural resources, or fiscal agents, custody, collection, securing, investment and payment of any money and amendment or abrogation of such provisions, all as the trust may determine; provided that such resolution may provide for the manner of determining any or all of the foregoing provisions for such bonds and notes in lieu of determining such provisions.

5. Bonds may be issued in one or more series as serial bonds, or as term bonds, or as a combination thereof. Any signature, manual or facsimile, of an officer of the trust appearing on bonds or notes or coupons shall be valid and sufficient for all purposes whether or not such officer shall then be in office. The trust may also provide for the authentication of the bonds or notes by a trustee (as distinguished from a member of the board of trustees of a trust for cultural resources) or fiscal agent.

6. The bonds or notes of a trust may be sold at such prices at a public or private sale, in such manner and from time to time, as may be determined by the trust, and the trust may pay all expenses, premiums and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof. No bonds or notes of a trust may be sold at a private sale unless such sale and the terms thereof have been approved in writing by the comptroller of the state and the chief fiscal officer of the municipality or county in which the combined-use facility or cultural facility for which such bonds or notes are issued is located.

7. Neither the trustees, officers or employees of a trust, nor any participating cultural institution or the members, directors, trustees, officers or employees of such institution, nor any person executing or authenticating the bonds or notes of the trust shall be liable on the bonds or notes or be subject to any personal or other liability or accountability by reason of the issuance thereof.



20.19 - Security for bonds or notes.

20.19. Security for bonds or notes. 1. The principal of and interest on any bonds or notes issued by a trust may be secured by a pledge of any revenues and receipts of the trust, including without limitation the receipt of sums as tax-equivalency payments or loan repayments, and may be secured by a lease, loan agreement, mortgage, pledge, security interest or other instrument covering all or any part of a combined-use facility or cultural facility as authorized by this article, including any additions, improvements, extensions to or enlargements of such a facility thereafter made. Bonds or notes issued for a combined-use facility or cultural facility as authorized by this article may also be secured by an assignment of any lease of such combined-use facility or cultural facility as authorized by this article and by an assignment of the revenues and receipts of a trust from any such lease and by the assignment of any loan agreement with a participating cultural institution and by an assignment of the revenues and receipts of a trust from any such loan agreement and by the assignment of any mortgage, pledge, security interest or other instrument covering a combine-use facility or cultural facility.

2. A trust may provide in any proceedings under which bonds or notes may be authorized for the time and manner of and the requisites for disbursements for the cost of a combined-use facility or cultural facility authorized by this article, and for all certificates and approvals of construction and disbursements as the trust shall deem necessary.

3. Any pledge by a trust of, or security interest granted in, earnings, revenues or other monies, including tax-equivalency payments, accounts, contract rights, general intangibles or other personal property shall be valid and binding from the time when the pledge is made; the earnings, revenues or other monies so pledged and thereafter received by the trust shall immediately be subject to the lien of such pledge or other security interest, without any physical delivery of the collateral thereof or further act, and the lien of any such pledge or other security interest shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the trust irrespective of whether such parties have notice thereof. No resolution or any other instrument by which a pledge or other security interest is created need be recorded, and no notice thereof need be filed in any public office.

4. In the discretion of a trust, the bonds may be secured by a trust indenture, which may contain any lawful provisions for protecting and enforcing the rights and remedies of the bondholders, by and between the trust and a corporate trustee, as distinguished from a member of the board of trustees of a trust, which may be any trust company or bank having the powers of a trust company in the state. A trust may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues of a combined-use facility or cultural facility authorized by this article to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. If the bonds shall be secured by a trust indenture the bondholders shall have no authority to appoint a separate trustee to represent them.



20.21 - Reserve fund.

20.21. Reserve fund. A trust may create and establish a reserve fund to secure the bonds of a trust and may pay into such reserve fund any monies which may be made available to the trust for the purposes of such fund from any source, including without limitation tax-equivalency payments. The monies held in or credited to any such reserve fund shall be used only in accordance with the proceedings under which the bonds shall be issued or as provided by special law.



20.23 - State's right to require a redemption of bonds.

20.23. State's right to require a redemption of bonds. Notwithstanding and in addition to any provisions for the redemption of bonds which may be contained in any contract with the holders of the bonds of a trust, the state may, upon furnishing sufficient funds therefor, require the trust to redeem, prior to maturity, as a whole, any issue of bonds on any interest payment date not less than twenty years after the date of the bonds of such issue at one hundred five per centum of their face value and accrued interest or at such lower redemption price as may be provided in the bonds in case of the redemption thereof as a whole on the redemption date. Notice of such redemption shall be published at least twice in at least two newspapers publishing and circulating respectively in the cities of Albany and New York, the first publication to be at least thirty days before the date of redemption.



20.25 - Remedies of bondholders and noteholders.

20.25. Remedies of bondholders and noteholders. 1. The supreme court shall have jurisdiction of any suit, action or proceeding by or on behalf of the holders of any bonds or notes issued by a trust. The venue of any such suit, action, or proceeding shall be laid in the county in which the principal office of the trust is located.

2. Before the principal of notes or bonds of a trust is declared due and payable by or on behalf of bondholders and noteholders thereof, thirty days notice shall first be given in writing to the governor, to the attorney general of the state, to the mayor of the municipality or chief executive officer of the county in which the principal office of the trust is located and to the trust.



20.27 - State and municipalities not liable on bonds and notes.

20.27. State and municipalities not liable on bonds and notes. The bonds, notes and other obligations of the trust shall not be a debt of the state or of any municipality or county in the state, and neither the state nor any municipality or county shall be liable thereon.



20.29 - Agreement of the state.

20.29. Agreement of the state. The state does hereby pledge to and agree with the holders of any bonds or notes of a trust that the state will not limit or alter the rights vested in a trust by this article or by special law to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of such holders until such bonds or notes together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. A trust is authorized to include this pledge and agreement of the state in any agreement with the holders of such bonds or notes.



20.31 - Bonds and notes as legal investments.

20.31. Bonds and notes as legal investments. The bonds and notes of a trust are hereby made securities in which all public officers and bodies of this state and all municipalities and political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds including capital in their control or belonging to them. The bonds and notes are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and political subdivisions for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.



20.33 - Exemption from taxation.

20.33. Exemption from taxation. 1. It is hereby determined that the creation of a trust pursuant to this article and the carrying out of its corporate purposes are in all respects for the benefit of the people of the state, for the improvement of their health and welfare, and for the promotion of the economy; that said purposes are public purposes; and that a trust will perform an essential governmental function by exercising the powers conferred upon it by this article and by special law.

2. Notwithstanding any other provision of any other law to the contrary, the income, monies, operations and properties of a trust shall be exempt from taxation, including without limitation any and all state and local income, franchise, occupancy, transfer, recording, real property, sales and compensating use taxation. Any combined-use facility, including the non-institutional portion thereof, any facility for a not-for-profit cultural organization and any public television facility with respect to which a trust entered an agreement prior to January first, nineteen hundred ninety which has been developed by or on behalf of, or pursuant to an agreement with, or in whole or in part with the proceeds of a loan from a trust and any real property in or on which all or any part of any such facility prior to completion is designed to be and upon completion is developed shall be exempt from real property taxation from and after the date on which such real property has first been conveyed to the trust, or in the case of the development of a public television facility with respect to which a trust entered an agreement prior to January first, nineteen hundred ninety by a public television station or a facility for a not-for-profit cultural organization in whole or in part with proceeds of a loan from a trust, from and after the date on which such real property has first been conveyed to such station. In the case of a combined-use facility for a performing arts center with respect to which a trust entered an agreement prior to January first, nineteen hundred ninety, the non-institutional portion shall not be exempt from real property taxation from and after the date a trust conveys such non-institutional portion to any non-exempt third party.

3. The state covenants with all holders and transferees of bonds and notes issued by a trust, in consideration of the acceptance of and payment for the bonds and notes, that the bonds and notes of the trust, and the interest thereon and income therefrom and all its properties, income, fees, charges, gifts, grants, revenues, receipts, and other monies received or to be received, shall at all times be free from income and other taxation, except for estate or gift taxes on such bonds and notes and taxes on transfers.



20.35 - Actions by and against a trust.

20.35. Actions by and against a trust. 1. The supreme court shall have exclusive jurisdiction of any action, suit or special proceeding brought by or against or involving a trust. The venue of any action, suit or special proceeding brought against a trust shall be laid in the city and county in which its principal office is located.

2. Any action or proceeding to which a trust or the people of the state, a county or a municipality may be parties, in which any question arises as to the validity of this article or the special law creating the trust, shall be preferred over all other civil causes except election causes in all courts of the state and shall be heard and determined in preference to all other civil business pending therein except election causes, irrespective of position on the calendar. The same preference shall be granted upon application of counsel to a trust in any action or proceeding in which the trust is a party or in which such counsel may be allowed to intervene.

3. Except as otherwise expressly provided by a lease, sublease, or other agreement to which it is a party, a participating cultural institution or not-for-profit cultural organization shall not be liable to any person for any claim, loss, cost or damage arising from or in connection with the development of a combined-use facility, a facility for a not-for-profit cultural organization or a public television facility with respect to which a trust entered an agreement prior to January first, nineteen hundred ninety, or any part or portion thereof.



20.37 - Cooperation with the state, counties and municipalities.

20.37. Cooperation with the state, counties and municipalities. Any agency or department of the state, of the county or of any municipality may render such services to a trust as may be requested by the trust. Upon request of a trust, any such agency or department is hereby authorized and empowered to transfer to the trust such officers and employees as the trust may deem necessary from time to time to assist the trust in carrying out its functions. Officers and employees so transferred shall not lose their civil service status or rights. A trust may enter into an agreement to pay, or cause to be paid by means which may include an agreement with a participating cultural institution or not-for-profit cultural organization, a developer or an owner, compensation to the state, a county or a municipality for services rendered to the trust.



20.39 - Annual and other reports.

20.39. Annual and other reports. 1. A trust shall submit to the governor and to the mayor or chief executive officer and the governing body of the municipality or county in which its principal office is located, within ninety days after the end of each fiscal year, a complete and detailed report setting forth: (a) its operations and accomplishments; (b) its receipts and expenditures, in accordance with the categories or classifications established by the trust for its own operating and capital outlay purposes; (c) its assets and liabilities at the end of its fiscal year including the status of reserve, depreciation, special or other funds; and (d) a schedule of its bonds and other obligations outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year.

2. A trust shall submit to the governor and to the mayor or chief executive officer and the governing body of the municipality or county in which its principal office is located, within thirty days after receipt thereof, a copy of the report of every external examination of the books and accounts of the trust, other than reports of examinations by any state, county or municipal official.



20.41 - Construction.

20.41. Construction. This article and each special law enacted pursuant to this article, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.



20.43 - Inconsistent provisions of other laws superseded.

20.43. Inconsistent provisions of other laws superseded. Insofar as the provisions of this article and each special law enacted pursuant to this article are inconsistent with the provisions of any other law, general, special or local, the provisions of this article and each such special law shall be controlling.



20.45 - Separability.

20.45. Separability. If any provision of any section of this article and each special law enacted pursuant to this article or the application thereof to any person or circumstance shall be judged invalid by a court of competent jurisdiction, such order or judgment shall be confined in its operation to the controversy in which it was rendered, and shall not affect or invalidate the remainder of any provision of any section of this article and each such special law or the application thereof to any other person or circumstances, and to this end each provision of this article and each such special law is hereby declared to be severable.



20.47 - Application of law.

20.47. Application of law. Any other provision of any other law to the contrary notwithstanding, all of the applicable provisions of the general municipal law, or of any other law, shall apply to the New York state cultural resources act herein continued in the same manner as if the language of such law had been incorporated in full into this article, except to the extent that such provisions are inconsistent with the provisions of this article. For the purposes of article fifteen-A of the executive law only, a trust shall be deemed a state agency as that term is used in such article, and its contracts for design, construction, services and materials shall be deemed state contracts within the meaning of that term as set forth in such article.






Article 21 - (21.01 - 21.15) TRUST FOR CULTURAL RESOURCES OF THE CITY OF NEW YORK

21.01 - Special definitions.

21.01. Special definitions. As used or referred to in this article, all terms shall have the meanings set forth in section 20.03 of this chapter, except that the following terms shall have the following meanings:

1. "City" shall mean the city of New York.

2. "Mayor" shall mean the mayor of the city.

3. "Participating cultural institution" shall mean any person formed other than for profit which operates or makes available a cultural facility in the city, including but not limited to museums, performing arts centers, public television and radio stations, theaters, auditoriums, libraries, exhibition, performance and rehearsal space, galleries, artists' and dancers' studios, recording studios, and recreational, educational, office, living, parking, restaurant, retail or storage space related to any of the foregoing. The decision of the trust in determining that a person is a participating cultural institution shall be final and conclusive. The annual average admissions of each person which would itself qualify as a participating cultural institution and which leases or licenses space in a performing arts center from another participating cultural institution (the "lessor") shall be attributed to the lessor for purposes of this article and article twenty of this chapter.

4. "Trust for cultural resources" or "trust" shall mean the trust for cultural resources of the city of New York created by this article.



21.03 - Legislative findings and statement of purposes.

21.03. Legislative findings and statement of purposes. 1. The legislature hereby finds, determines and declares:

(a) that it is essential for the general and economic welfare of the people of the state for the city to remain a unique national and international center for cultural activities and affairs;

(b) that the city's position as such a unique national and international cultural center is essential to its position as a center for national and international finance, communications, publishing, entertainment, conventions, transportation, shipping and other enterprises, as well as philanthropic and educational activities and institutions;

(c) that certain areas of the city will be strengthened and revitalized by, and the city's reputation and position as a unique national and international center will be enhanced by, the development of combined-use facilities and cultural facilities in the city as provided by this article and by article twenty of this title;

(d) that certain cultural institutions located in the city are invaluable cultural, educational and recreational resources of the state and the continued operation of such institutions in the city is for the benefit of the people of the state;

(e) that by reason of the severe economic and fiscal problems facing both the state and city, neither the state nor the city is able adequately to support the cultural institutions of the city in their efforts both to provide cultural, recreational and educational opportunities to the people of the state and to maintain the position of the city as a unique national and international cultural center; and

(f) that it is in the interest of the people of the state and for their benefit and welfare to encourage the creative and innovative use of public and private resources in order to preserve and protect the cultural resources of the city and otherwise to effectuate the purposes of this article and article twenty of this chapter by the creation of the trust for cultural resources of the city of New York.

2. The legislature hereby further finds, determines and declares that the creation of the trust for cultural resources of the city of New York and the delegation to the trust of part of the sovereign power of the state are in all respects for the benefit of the people of the state and constitute a governmental, state, municipal and public purpose; and that the exercise by the trust of the functions and powers granted to it under this article constitutes the performance of an essential public and governmental function.



21.05 - Creation and administration of the trust.

21.05. Creation and administration of the trust. 1. There is hereby created the trust for cultural resources of the city of New York which shall have all the powers, rights, privileges and exemptions of a trust for cultural resources described in article twenty of this chapter and this article.

2. The board of trustees of the trust shall consist of nine trustees, as follows: the deputy mayor of finance and economic development of the city of New York, the chairperson of the New York city industrial development agency, the commissioner of cultural affairs of the city of New York and six trustees to be appointed by the mayor. The mayor shall designate one of the trustees appointed by the mayor as chairman of the board of trustees. The chairman shall preside over all meetings of the board of trustees, and after consultation with the mayor, the chairman may appoint a trustee who may be the chairman as president and chief executive officer of the trust. The chairman and the president and chief executive officer shall have such powers and duties as are set forth in the by-laws of the trust. Trustees appointed by the mayor shall be appointed for a term of six years from the effective dates of their appointments; provided, however, that the term of office of two trustees first appointed shall be five years, and the term of office of one trustee first appointed shall be four years. All trustees shall continue to hold office until their successors have been appointed. If at any time there is a vacancy in the membership of the board of trustees, by reason of death, resignation, disqualification or otherwise, such vacancy shall be filled for the unexpired term in the same manner as the original appointment. The mayor may remove any trustee from office for cause.

3. The deputy mayor for economic development and rebuilding of the city of New York, the chairperson of the New York city industrial development agency and the commissioner of cultural affairs of the city of New York each may designate a person from his or her staff or agency to represent him or her at all meetings of the board of trustees of the trust for cultural resources for the city of New York from which such trustee may be absent. Any representatives so designated shall have the power to attend and to vote at any meeting of the board of trustees of said trust from which the trustee so designating him or her is absent, with the same force and effect as if the trustee designating such representative were present and voting. Such designation shall be by written notice signed by the trustee making the designation and delivered to the chairman of the board of trustees of the trust for cultural resources for the city of New York. The designation of each such person shall continue until revoked at any time by written notice signed by the trustee making the designation or his or her successor in office. Such designation shall not limit the power of the trustee making the designation to attend and vote in person at any meeting of the board of trustees of the trust for cultural resources for the city of New York.

4. Notwithstanding any other provision of law, any person serving as an ex officio member of the board of trustees of the trust for cultural resources for the city of New York, may also serve as an ex officio member of the board of trustees, or equivalent body, of any participating cultural institution. Notwithstanding any other provision of law, the trust for cultural resources for the city of New York may enter into a financing agreement with a participating cultural institution if more than one person serving on the board of trustees, or the equivalent body, of such participating cultural institution serves concurrently on the board of trustees of the trust for cultural resources for the city of New York, provided, however, that no more than one such person serves other than in an ex officio capacity. Any trustee of the trust for cultural resources for the city of New York who is concurrently serving on the board of trustees, or equivalent body, of a participating cultural institution shall refrain from participating in discussions or voting on matters pertaining to such participating cultural institution, except that any such trustee of the trust for cultural resources for the city of New York who is serving concurrently as an ex officio member of the board of trustees of such trust and as an ex officio member of the board of trustees, or the equivalent body, of such participating cultural institution may participate in discussions and voting on matters pertaining to such participating cultural institutions while attending any regularly scheduled meeting or duly called special meeting of the board of directors for the trust for cultural resources for the city of New York.



21.07 - Special powers of the trust relating to assisting participating cultural institutions.

21.07. Special powers of the trust relating to assisting participating cultural institutions. In addition to such powers as are conferred elsewhere in article twenty of this chapter and this article, the trust shall have the following powers which may be exercised, at the discretion of the board of trustees, solely and exclusively in furtherance of its corporate purposes with or without public auction or bidding:

1. to undertake surveys of the present and anticipated needs of cultural institutions in the city, including without limitation the need for development of the facilities of such institutions, in order to determine whether or not the trust may effectively exercise its powers and fulfill its purposes in cooperation with any such institution;

2. to acquire, construct, install, equip, furnish, renovate, modernize, and otherwise develop combined-use facilities and cultural facilities or cause such combined-use facilities and cultural facilities to be so developed, in accordance with this article and article twenty of this title, to acquire in connection therewith real property or interests in real property of a participating cultural institution or of the city, or of the developer or other persons whose participation the trust deems necessary for the development of any such combined-use facility or cultural facility, subject (if applicable) to the retention or creation by any such parties of any future or remainder interests in such property, all of which shall be valid notwithstanding any rule against perpetuities, and in connection therewith, to install or cause to be installed water, fuel, gas, electrical, telephone, heating, air-conditioning and other utility services, including appropriate connections;

3. to maintain, repair, keep up, manage and operate its real property and any combined-use facility or part thereof or any cultural facility or part thereof developed by or pursuant to an agreement with it, by means which may include the enforcement of its rules and regulations in the manner described in subdivision d of section two hundred two of the not-for-profit corporation law with the same effect as though such subdivision applied to the trust and to such property and combined-use facility or cultural facility;

4. to offer to convey and to convey all or any part of the non-institutional portion of a combined-use facility or any interest therein, and to take any and all actions deemed necessary or appropriate by the trust to advertise, promote, encourage, and effect such conveyances, all future or remainder interests created or retained by the trust in connection therewith which shall be valid notwithstanding any rule against perpetuities;

5. to convey with or without consideration, to a participating cultural institution the institutional portion of a combined-use facility or a cultural facility developed in cooperation with such institution and any real property held by the trust in connection with such development;

6. to enter into a partnership, joint venture or other enterprise in any capacity deemed by it to be appropriate, for the purpose of developing and operating a combined-use facility or any part thereof or a cultural facility or any part thereof;

7. to convey, without public auction or bidding, any real property to a developer for the purpose of developing therein or thereon a combined-use facility, or a part or portion thereof, or a cultural facility, or any part or portion thereof, subject to the creation or retention by the trust and/or a participating cultural institution of such future or remainder interests in such property as it deems appropriate, all of which shall be valid notwithstanding any rule against perpetuities;

8. to purchase or lease the institutional portion of a combined-use facility or all or any portion of a cultural facility from the developer thereof for use and occupancy by a participating cultural institution;

9. to furnish cultural institutions with advice and with technical and other assistance; to act as liaison with federal, state and municipal and other local authorities and with users and occupants of combined-use facilities and cultural facilities with respect to the cultural, recreational and educational activities provided by cultural institutions; and otherwise to foster and encourage greater public knowledge of, and participation in, the cultural, recreational and educational activities of such institutions;

10. to organize one or more wholly-owned subsidiary corporations under any applicable provision of law and to perform through such subsidiaries or cause such subsidiaries to perform all or any part of its powers and functions;

11. to establish and promulgate such rules and regulations as the trust may deem necessary, convenient or desirable for the use and operation of any combined-use facility, or part thereof, or cultural facility, or part thereof, and for the use of any real property developed or to be developed by or pursuant to an agreement with it, including but not limited to rules and regulations governing the conduct and safety of the public on such premises;

12. to make and execute such agreements, including without limitation, instruments of conveyance and agreements with participating cultural institutions with respect to the architectural and design characteristics of any combined-use facility or cultural facility, as are necessary or convenient for the exercise of its corporate powers and the fulfillment of its purposes; and

13. to make loans in accordance with article twenty of this chapter.



21.09 - Special provisions relating to the acquisition of real property.

21.09. Special provisions relating to the acquisition of real property. 1. Subject to subdivision two of this section, the trust may acquire real property by condemnation pursuant to the provisions of the eminent domain procedure law where not inconsistent with this article. Prior to the commencement of any condemnation proceedings pursuant to this section, the trust shall cause a survey and map of the property to be condemned to be made and filed in its office and to be annexed thereto a certificate, executed by such officer or employee as the trust may designate, stating that the acquisition of the property described in such survey and map has been determined by the unanimous vote of its board of trustees to be necessary for the fulfillment of its corporate purposes. All condemnation proceedings brought by the trust pursuant to this section shall be brought in supreme court, New York county, and the compensation to be paid shall be determined by the court without a jury and without the appointment of commissioners. The court shall decree that title to any real property subject to condemnation proceedings brought pursuant to this section shall vest in the trust upon the entry and filing of an order of immediate possession, granted pursuant to the provisions of the eminent domain procedure law and providing for the deposit required by such section; provided that the trust shall have first complied with chapter one thousand one hundred sixty-one of the laws of nineteen hundred seventy-one and the deposit or payment made thereunder shall be credited against the deposit required under eminent domain procedure law. No award of compensation shall be increased by reason of any increase in the value of real property caused by the actual or proposed acquisition, use, development or disposition by the trust of any other real property.

2. The trust shall have the power to acquire by condemnation only the real property described as follows:

Any real property situate, lying and being in the Borough of Manhattan, City, County and State of New York, bounded and described as follows:

BEGINNING at a point on the northerly side of 53rd Street distant 306 feet 9 inches easterly from the corner formed by the intersection of the northerly side of 53rd Street and the easterly side of Avenue of the Americas (formerly Sixth Avenue); running thence northerly, parallel with Avenue of the Americas, 100 feet 5 inches to the center line of the block between 53rd and 54th Streets; thence easterly, along said center line of the block, 78 feet 3 inches; thence southerly, again parallel with Avenue of the Americas, 100 feet 5 inches to the northerly side of 53rd Street; and thence westerly along the northerly side of 53rd Street, 78 feet 3 inches to the point or place of Beginning.

3. All real property, other than the real property described in subdivision two of this section, in or on which all or any part of a combined-use facility is or is designed to be developed (i) shall have been owned in fee by a participating cultural institution for a period of at least five years prior to the date on which the trust first enters into an agreement for the development of such facility; or (ii) shall have been owned by the city prior to the date on which the trust or a participating cultural institution first enters into an agreement for the development of such facility; or (iii) the proposed use of such real property for all or any part of the combined use facility developed or designed to be developed on such real property shall have been approved by the mayor by written instrument delivered to the trust and the participating cultural institution; or (iv) with respect to a public television station with respect to which a trust entered an agreement prior to January first, nineteen hundred ninety such real property shall exceed one hundred thousand square feet in area, and shall have been owned or leased by such public television station for a period of at least five years prior to the date on which the trust first enters into an agreement for the development of a combined-use facility or such public television facility or makes a loan to such station.



21.11 - Special provisions relating to tax-equivalency payments.

21.11. Special provisions relating to tax-equivalency payments. 1. The trust shall use and apply in the following order the tax-equivalency payments it receives in respect of each combined-use facility:

(a) the trust shall first pay the costs of administration of the trust allocable to such combined-use facility in accordance with generally accepted accounting principles consistently applied, including without limitation, the costs of collecting such tax-equivalency payments, and establish or maintain such reserves for the payment of such costs as the trust deems necessary;

(b) the trust shall then pay to the city, from and after the date on which the trust acquires any real property described in subdivision two of section 21.09 of this article or any other real property in or on which all or any part of a combined use facility is or is designed to be developed after January first, nineteen hundred ninety-seven, as nearly as practicable in accordance with the applicable schedule for making real property tax payments to the city with respect to such property, annual amounts equal to the total assessed valuation, for the fiscal year of such acquisition, of any such acquired real property with respect to which real property taxes were paid to the city during the fiscal year immediately preceding such acquisition, multiplied by the real property tax rate applicable to such acquired property during each fiscal year in which such amounts are required to be paid; provided that the amount paid by the trust pursuant to this paragraph during any fiscal year shall not be less than the amount paid by the trust pursuant to this paragraph during the immediately preceding fiscal year;

(c) if, for any fiscal year of the city up to and including the fiscal year ending ten years after the taxable status date next following the completion of construction of the non-institutional portion of such facility, the amount required to be paid by the trust pursuant to paragraph (b) of this subdivision is less than ten per centum of the aggregate amount of tax-equivalency payments received by the trust in respect of such portion during the same fiscal year, then the trust shall pay to the city, in lieu of the amount required to be paid by the trust pursuant to paragraph (b) of this subdivision, an amount equal to ten per centum of the aggregate amount of such tax-equivalency payments;

(d) the trust shall then pay to the city an amount equal to fifty per centum of the increase in the amount of tax-equivalency payments received by the trust in respect of the non-institutional portion of such facility, during each fiscal year of the city following the fiscal year beginning ten years after the taxable status date next following the completion of construction of such portion, above the amount of the tax-equivalency payments received by it during the fiscal year beginning ten years after such taxable status date, such payments to be made by the trust at the end of each fiscal year of the city for which they are required to be made; to the extent that such increase has resulted from a change in the assessed valuation or the real property tax rate applied to such portion;

(e) with remaining amounts, to pay principal and interest on bonds, notes and other obligations of the trust issued to finance development of all or any part of the institutional portion of such combined-use facility, and establish or maintain reserves to pay or secure such bonds, notes or other obligations equal to no more than the sum required to be paid to such reserves so that the moneys then held in such reserves equal the aggregate amount of the then outstanding principal of such bonds plus any redemption premium thereon and any interest to accrue thereon to the earliest or subsequent date of payment or redemption thereof;

(f) unless otherwise provided by a resolution of the board of estimate of the city, or successor body, beginning with the fiscal year of the trust in which the trust has paid, redeemed or otherwise retired or provided a reserve to redeem or otherwise retire all bonds, notes and obligations of the trust issued to finance development of all or any part of the institutional portion of such combined-use facility, the trust shall then pay from time to time the costs of operating and maintaining the institutional portion, developed by or on behalf of the trust, of such combined-use facility, including without limitation, the costs of lighting, heating, cooling, security, maintenance, repairs and necessary replacements; provided that at the end of each fiscal year of the city after commencement of payment of such costs, the trust shall have sufficient funds to make the payments then required under paragraphs (b), (c) and (d) of this subdivision; and

(g) the trust shall then pay to the city the entire remaining balance at the end of each fiscal year of the trust.

The provisions of paragraphs (b), (c) and (d) of this subdivision shall be subject to any agreement under subdivision five of section 20.13 of article twenty of this chapter.

2. Solely for purposes of determining the amount of the tax-equivalency payments required to be paid in respect of the real property, consisting of the non-institutional portion, or any part thereof, of a combined-use facility or in or on which all or any part of such portion prior to completion is designed to be and upon completion is developed for residential use, such real property shall be deemed to be exempt from real property taxation as follows: during the period of construction of such portion, such exemption shall consist of full exemption, and for a period not to exceed ten years in the aggregate after the taxable status date in the city next following the completion of such construction, such exemption shall consist of two years of full exemption, followed by two years of exemption from eighty percent of such taxation, followed by two years of exemption from sixty percent of such taxation, followed by two years of exemption from forty percent of such taxation, followed by two years of exemption from twenty percent of such taxation; provided that during such period of construction and such ten-year period tax-equivalency payments shall be made with respect to such real property at least equal to the amount computed by multiplying (a) the amount which bears the same ratio to the assessed valuation, for the fiscal year of the city prior to the commencement of such construction, of the land comprising the zoning lot or lots, exclusive of the real property described in subdivision two of section 21.09 of this article on which all or any part of such combined-use facility is or is designed to be developed as the floor area used or designed to be used in the non-institutional portion of such facility for residential use bears to the aggregate floor area permitted to be constructed on such lot or lots under applicable zoning regulations in effect at the time of commencement of such construction by (b) the real property tax rate in the city for such fiscal year.

3. The exercise of the power granted to the trust by this article and article twenty of this chapter to collect tax-equivalency payments from owners is in all respects for the general welfare and benefit of the people of the state, and with respect to such owners, has the same effect as though such tax-equivalency payments were taxes as defined in the real property tax law which had been duly levied and imposed upon such owners by the city.

4. If any owner shall fail to make tax-equivalency payments as required by this article and article twenty of this chapter, the trust shall have a lien on the real property in respect of which such payments were required to be made as if the tax-equivalency payments were real property taxes and the trust were a tax district within the meaning of the real property tax law. Such lien shall have all the priorities of a lien for taxes of such real property in favor of the city and shall be enforceable by the trust in the manner provided for the collection of tax liens in title two of such article eleven; provided that in place of any period of redemption provided by law no judgment of foreclosure shall be entered until three years after the date on which such owner first failed to make such payments; and provided further that from such date interest shall accrue on such lien at the rate for late payment of real property taxes in the city.



21.13 - Special provisions relating to the financing and development of combined-use facilities or public television facilities.

21.13. Special provisions relating to the financing and development of combined-use facilities or public television facilities. 1. Notwithstanding any of the powers granted to the trust by this article or by article twenty of this title, the trust shall neither convey nor cause to be conveyed any real property that is part of a combined-use facility unless the instrument of such conveyance, or an agreement relating thereto, contains a provision that no person other than the trust or a participating cultural institution may acquire, directly or indirectly, an interest in the institutional portion of a combined-use facility developed or designed to be developed for use or occupancy by such institution, at any time prior to the date on which all bonds and notes of the trust issued to finance construction of such portion have been fully paid, which interest would entitle such person to a deduction for depreciation with respect to such interest under the provisions of the United States internal revenue code of 1986, as amended, or any successor federal tax or revenue act, if the development of any part of such portion has been financed in whole or in part by bonds or notes issued by the trust.

2. No individual who serves on the board of trustees, or equivalent body, of a participating cultural institution shall be a developer of, or share in any profits arising from the development of, the non-institutional portion of a combined-use facility developed or designed to be developed for use or occupancy by such institution; provided that: (a) a person in which such individual has a financial interest not exceeding five per centum of the equity of such person may be a developer of, and may share in any profits arising from the development of, such non-institutional portion, if such individual refrains from voting at any meeting of the board of trustees, or equivalent body, of such institution on any matter relating to the approval by the trust of such person as a developer of such portion and the terms and conditions of any agreement relating thereto; (b) a person in which such individual has a financial interest may make a loan to the trust, to a developer or to any other person in the ordinary course of business in connection with such development; and (c) any such individual may purchase or rent an apartment, or any interest therein, in such portion, for fair market value.

3. No trustee of the trust and no person in which such trustee has a financial interest shall be a developer of the non-institutional portion of any combined-use facility.



21.15 - Application of law.

21.15. Application of law. Any other provision of any other law to the contrary notwithstanding:

1. All of the applicable provisions of the general municipal law or of any other law shall apply to the trust herein continued in the same manner as if the language of such law had been incorporated in full into this article, except to the extent that such provisions are inconsistent with the provisions of this article.

2. The repeal of article thirteen-F of the general municipal law, and the enactment of this article with modifications as to the general reference of sections within this article, shall not be construed to take away, impair, or affect any right, remedy, responsibility or authority acquired or given by the provisions so repealed, including any covenants with bondholders or any legal contracts or agreements with any person or political subdivision of this state; and all existing suits or proceedings may be continued and completed; and all offenses committed or penalties or forfeitures incurred shall continue and remain in force with the same effect as if this article had not become law.






Article 22 - (22.01 - 22.09) TRUST FOR CULTURAL RESOURCES OF THE COUNTY OF ONONDAGA

22.01 - Special definitions.

22.01. Special definitions. As used or referred to in this article, all terms shall have the meanings set forth in section 20.03 of this chapter, except that the following terms shall have the following meanings:

1. "County" shall mean the county of Onondaga.

2. "County executive" shall mean the county executive of the county of Onondaga.

3. "Not-for-profit cultural organization" shall mean a not-for-profit cultural organization as defined in section 20.03 of this chapter which is located in the county of Onondaga.

4. "Facility" shall mean a facility for a not-for-profit cultural organization.

5. "Trust for cultural resources" or "trust" shall mean the trust for cultural resources of the county of Onondaga created by this article.



22.03 - Legislative findings and statement of purposes.

22.03. Legislative findings and statement of purposes. 1. The legislature hereby finds, determines and declares:

(a) that certain major cultural institutions located in the county are invaluable cultural, educational and recreational resources of the state and the continued operation of such institutions in the county is for the benefit of the people of the state and the county;

(b) that by reason of the severe economic and fiscal problems facing both the state and county, neither the state nor the county is able adequately to support the cultural institutions of the county in their efforts both to provide cultural, recreational and educational opportunities to the people of the state and to improve the viability and growth of cultural organizations in the county; and

(c) that it is in the interest of the people of the state and for their benefit and welfare to encourage the creative and innovative use of public and private resources in order to preserve and protect the cultural resources of the county and otherwise to effectuate the purposes of this article and article twenty of this chapter by the creation of the trust for cultural resources of the county of Onondaga.

2. The legislature hereby further finds, determines and declares that the creation of the trust for cultural resources of the county of Onondaga and the delegation to the trust of part of the sovereign power of the state are in all respects for the benefit of the people of the state and constitute a governmental, state, municipal and public purpose; and that the exercise by the trust of the functions and powers granted to it under this article constitutes the performance of an essential public and governmental function.



22.05 - Creation and administration of the trust.

22.05. Creation and administration of the trust. 1. There is hereby created the trust for cultural resources of the county of Onondaga which shall have all the powers, rights, privileges and exemptions of a trust for cultural resources described in article twenty of this chapter and this article.

2. The board of trustees of the trust shall consist of five trustees, all of whom shall be appointed by the county executive with the approval of the county legislature after consultation with persons designated by participating cultural institutions. The county executive, after consultation with such persons, shall appoint a trustee as chairman of the board of trustees. The chairman shall preside over all meetings of the board of trustees, and after consultation with the county executive, the chairman shall appoint a trustee as president and chief executive officer of the trust. The chairman and the president and chief executive officer shall have such powers and duties as are set forth in the by-laws of the trust. Trustees shall be appointed for a term of six years from the effective dates of their appointments; provided, however, that the term of office of two trustees first appointed, other than the chairman and the president, shall be five years, and the term of office of one trustee first appointed, other than the chairman and the president, shall be four years. All trustees shall continue to hold office until their successors have been appointed. If at any time there is a vacancy in the membership of the board of trustees, by reason of death, resignation, disqualification or otherwise, such vacancy shall be filled for the unexpired term in the same manner as the original appointment. The county executive may remove any trustee from office for cause.



22.07 - Special powers of the trust relating to assisting participating cultural institutions.

22.07. Special powers of the trust relating to assisting participating cultural institutions. In addition to such powers as are conferred elsewhere in article twenty of this chapter and this article, the trust shall have the following powers which may be exercised, at the discretion of the board of trustees, solely and exclusively in furtherance of its corporate purposes with or without public auction or bidding:

1. to undertake surveys of the present and anticipated needs of not-for-profit cultural organizations in the county, including without limitation the need for development of the facilities of such organizations, in order to determine whether or not the trust may effectively exercise its powers and fulfill its purposes in cooperation with any such organizations;

2. to develop facilities for not-for-profit cultural organizations or cause such facilities to be developed, in accordance with this article and article twenty of this chapter, to acquire in connection therewith real property of a not-for-profit cultural organization, subject to the retention or creation by such organization of any future or remainder interests in such property, all of which shall be valid notwithstanding any rule against perpetuities, and in connection therewith, to install or cause to be installed water, fuel, gas, electrical, telephone, heating, air-conditioning and other utility services, including appropriate connections;

3. to maintain, repair, keep up, manage and operate its real property and any facility for a not-for-profit cultural organization or part thereof developed by or pursuant to an agreement with it, by means which may include the enforcement of its rules and regulations in the manner described in subdivision d of section two hundred two of the not-for-profit corporation law with the same effect as though such subdivision applied to the trust and to such property and facility;

4. to offer to convey and to convey all or any part of the non-institutional portion of a facility or any interest therein, and to take any and all actions deemed necessary or appropriate by the trust to advertise, promote, encourage, and effect such conveyances, all future or remainder interests created or retained by the trust in connection therewith which shall be valid notwithstanding any rule against perpetuities;

5. to convey with or without consideration, to a not-for-profit cultural organization the institutional portion of a facility developed in cooperation with such organization and any real property held by the trust in connection with such development;

6. to enter into a partnership, joint venture or other enterprise in any capacity deemed by it to be appropriate, for the purpose of developing and operating a facility for a not-for-profit cultural organization or any part thereof;

7. to convey, without public auction or bidding, any real property to a developer for the purpose of developing therein or thereon a facility, or a part or portion thereof, subject to the creation or retention by the trust of such future or remainder interests in such property as it deems appropriate, all of which shall be valid notwithstanding any rule against perpetuities;

8. to purchase or lease the institutional portion of a facility from the developer thereof for use and occupancy by a not-for-profit cultural organization;

9. to furnish not-for-profit cultural organizations with advice and with technical and other assistance; to act as liaison with federal, state and municipal and other local authorities and with users and occupants of facilities with respect to the cultural, recreational and educational activities provided by not-for-profit cultural organizations; and otherwise to foster and encourage greater public knowledge of, and participation in, the cultural, recreational and educational activities of such organizations;

10. to organize one or more wholly-owned subsidiary corporations under any applicable provision of law and to perform through such subsidiaries or cause such subsidiaries to perform all or any part of its powers and functions;

11. to establish and promulgate such rules and regulations as the trust may deem necessary, convenient or desirable for the use and operation of any facility, or part thereof, and for the use of any real property developed or to be developed by or pursuant to an agreement with it, including but not limited to rules and regulations governing the conduct and safety of the public on such premises;

12. to make and execute such agreements, including without limitation, instruments of conveyance and agreements with not-for-profit cultural organizations with respect to the architectural and design characteristics of any facility, as are necessary or convenient for the exercise of its corporate powers and the fulfillment of its purposes; and

13. to make loans in accordance with article twenty of this chapter.



22.09 - Special provisions relating to the financing and development of facilities in the county of Onondaga.

22.09. Special provisions relating to the financing and development of facilities in the county of Onondaga. 1. No individual who serves on the board of trustees, or equivalent body, of a not-for-profit cultural organization shall be a developer of, or share in any profits arising from the development of, the non-institutional portion of a facility developed or designed to be developed for use or occupancy by such organization; provided that: (a) a person in which such individual has a financial interest not exceeding five per centum of the equity of such person may be a developer of, and may share in any profits arising from the development of, such non-institutional portion, if such individual refrains from voting at any meeting of the board of trustees, or equivalent body, of such institution on any matter relating to the approval by the trust of such person as a developer of such portion and the terms and conditions of any agreement relating thereto; (b) a person in which such individual has a financial interest may make a loan to the trust, to a developer or to any other person in the ordinary course of business in connection with such development; and (c) any such individual may purchase or rent an apartment, or any interest therein, in such portion, for fair market value.

2. No trustee of the trust and no person in which such trustee has a financial interest shall be a developer of the non-institutional portion of any facility.

3. In any case in which real property, consisting of all or any part of the non-institutional portion of a combined-use facility or in or on which all or any part of such portion prior to completion is designed to be and upon completion is developed, is exempt from real property taxation pursuant to section 20.33 of this title, and subject to any agreements with the holders of its bonds or notes, the trust shall pay or cause to be paid by means which may include an agreement with a participating not-for-profit cultural organization, a developer or an owner, annual sums in lieu of taxes to any municipality or political subdivision of the state to which such taxes would otherwise be owed, provided that such payments in lieu of taxes shall be for the full amount of any such tax payments due and owing, unless such municipality or other political subdivision shall agree to a lesser payment for a length of time to be specified in an agreement between the trust and such municipality or political subdivision; and provided further that the trust shall not be empowered to receive tax equivalency payments; and further provided, that the non-institutional portion shall not be exempt from real property taxation from and after the date a trust conveys such non-institutional portion to any non-exempt third party.









Title F - THEATRICAL SYNDICATION FINANCING

Article 23 - (23.01 - 23.23) REGULATION OF THEATRICAL SYNDICATION FINANCING

23.01 - Legislative findings and declaration of policy.

23.01. Legislative findings and declaration of policy. The legislature hereby finds and declares that:

1. The maintenance and well-being of the legitimate theatre in this state is essential to the cultural, moral and artistic well-being of the people of the state.

2. It is hereby determined and declared that the promotion and financing of theatrical productions, as defined in this article, are matters affected with a public interest and subject to the supervision of the state for the purpose of safeguarding investors and other members of the public against fraud, fraudulent accountings, financial misconduct, exorbitant rates and similar abuses.

3. It is further determined and declared that the integrity of box office operations as they relate to the allocation, distribution and advance sale of tickets to the public for theatrical productions, concerts, sporting events or other events, as defined herein, is a matter affected with a public interest and subject to the supervision of the state for the purpose of safeguarding ticket purchasers against practices which lead to charges beyond the premium permitted by law for tickets to such events, to the inability of such purchasers to obtain an exchange of tickets or refund following the nonperformance of the event for which tickets were purchased in advance, and to other similar abuses.



23.03 - Definitions.

23.03. Definitions. 1. The following terms, whenever used or referred to in this article, shall have the following meanings, unless the context clearly requires otherwise:

(a) A "theatrical production" shall mean those live-staged dramatic productions, dramatic-musical productions and concerts, as defined in this subdivision, which hereafter are shown to the public for profit and which are financed wholly or in part by the offering or sale in or from this state, directly, or through agents or distributors, of investment agreements, evidences of interest, limited partnerships, producer shares, equity or debt securities, pre-organization subscriptions or any other syndication participation, when any persons are offered, solicited to purchase or sell, directly or indirectly, such syndication interests for moneys or services within or from the state of New York; provided, however, that for purposes of paragraphs (h) and (i) of this subdivision a "theatrical production" shall mean any live-staged dramatic production, dramatic-musical production or concert which is presented to the public in a place of entertainment as defined in this subdivision.

(b) "Fraud", "deceit", and "defraud", as such terms are used in this article, are not limited to common-law deceit.

(c) "Syndication" shall mean all forms, methods and devices for pooling of investment funds for the chief purpose of participating in a theatrical production company, as defined herein.

(d) A "principal" shall mean and include every person or firm directly or indirectly controlling the business affairs or operations of a theatrical production company or of a ticket distributor, as defined herein.

(e) A "person" shall mean an individual, firm, company, partnership, corporation, trust or association.

(f) A "concert" shall mean any live performance whether musical or spoken, dramatic or nondramatic, by one or more performers, which is presented to the public in a place of entertainment, as defined in this subdivision.

(g) A "sporting event" shall have the same meaning as set forth in subdivision three of section 23.23 of this article.

(h) The term "event" shall mean a theatrical production or sporting event, as those terms are defined in this subdivision, or any other public exhibition, game, show, contest or performance which is presented to the public in a place of entertainment as defined in this subdivision.

(i) A "place of entertainment" shall mean a theatre, dinner theatre, hall, coliseum, convention center, arena, auditorium, stadium, concert hall, garden, outdoor space or other place of amusement operated as a for profit entity and located in this state in which theatrical productions, sporting events or other events are presented.

(j) A "theatrical production company" shall mean any entity formed to (i) develop, produce, invest in or otherwise exploit, or any combination thereof, one or more specified or nonspecified theatrical productions, and (ii) conduct all activities related thereto.

(k) The term "advance ticket" shall mean a ticket of admission sold more than twelve hours in advance of the time of performance of the event for which the ticket is purchased.

(l) The term "ticket distributor" shall have the same meaning as set forth in subdivision one of section 23.23 of this article.

(m) The term "accredited investor" shall mean (i) a natural person whose individual net worth (or joint net worth with his or her spouse) will exceed one million dollars at the time of purchase, or (ii) a natural person who has an individual income (exclusive of any income attributable to a spouse) of more than two hundred thousand dollars for the past two years or joint income with a spouse of more than three hundred thousand dollars in each of those years and has a reasonable expectation of reaching the same income level in the current year, or (iii) an entity in which each equity owner is an accredited investor under subparagraph (i) or (ii) of this paragraph, or (iv) either an organization described in section 501 (C)(3) of the Internal Revenue Code of 1986, as amended, a corporation, a Massachusetts or similar business trust, or a partnership, in each case not formed for the specific purpose of acquiring the securities being offered, and with total assets in excess of five million dollars, or (v) a trust, with total assets in excess of five million dollars, not formed for the specific purpose of acquiring the securities, whose purchase of the securities is directed by a person who has such knowledge and experience in business and financial matters that he or she is capable, as defined by the Securities Act of 1933, as amended, of evaluating the merits and risks of the prospective investment, or a bank, as defined in section 3(a)(2) of the Securities Act of 1933, as amended, (A) acting in its fiduciary capacity as trustee, or (B) subscribing for the purchase of securities being offered on its own behalf.

2. Accurate books and records of account shall be maintained by each theatrical production company. Every producer of a theatrical production shall at least once for each twelve month fiscal period beginning with the initial expenditure of investors' funds (other than those of any principal), within four months after the end of such period or the last public performance of the original production in New York state, whichever is sooner, furnish to all investors and to the department of law a written balance sheet and statement of profit and loss which shall be prepared by an independent public accountant and contain an express opinion by such accountant that such statements fairly present the financial position and results of operations of the theatrical production company, hereinafter referred to as "certified statement". Notwithstanding the aforesaid, in no event shall a producer be required by this subdivision to submit certified statements to investors for any period less than twelve months following the period covered by a prior certified statement. Irrespective of the aforesaid, and in addition thereto, every such producer shall also furnish each investor and the department of law with an accurate and truthful itemized statement of income and expenditure for every six month period not covered by a previously issued certified statement or a certified statement required to be issued hereunder for a period ending at such time, which additional statement shall be subscribed to by the producer as accurate, and may be submitted within three months after the close of such six month period. Following the last public performance in New York state of the original production, the producer shall accurately report to the investors and the department of law, at least once within four months after the end of each year thereafter, with respect to any subsequent earnings or expenditures by the theatrical production, which shall be truthful and accurate and which shall be subscribed to by the producer as accurate. The attorney general may adopt, promulgate, amend and rescind rules and regulations setting forth other accounting requirements than set forth above, which may be selected by a producer in lieu of the accounting requirements set forth above. Upon conditions set forth by the attorney general, such rules and regulations may further provide for the issuance of an exemption from the requirements herein (i) for offerings of less than two hundred fifty thousand dollars, (ii) for offerings made to less than thirty-six persons in or from this state, or (iii) for such other offerings and upon such other grounds as may be determined by the attorney general.

This subdivision shall not apply to any production whose first performance in New York state preceded June first, nineteen hundred sixty-four.

3. (a) Except as otherwise provided herein, no offering of syndication interests in a theatrical production company, as defined herein, shall be made within or from this state without the use of a prospectus or offering circular making full and fair disclosure of material facts pertaining to the particular venture. The attorney general may also issue rules and regulations requiring the submission to prospective investors in such offerings an offering circular and amendments thereto containing a concise and accurate description of the nature of the offering, profits to promoters and others, the background of the producers, a description of subsidiary rights and other pertinent information as will afford potential investors or purchasers and participants an adequate basis upon which to found their judgment, but the attorney general shall accept offering literature filed with the Securities and Exchange Commission and authorized for use by such agency as complying therewith as of the date of receipt of a true copy by the department of law of such literature and proof of authorization by the Securities and Exchange Commission by affidavit or otherwise. The attorney general may also provide for the method of filing of offering literature other than that filed with the Securities and Exchange Commission, as well as underlying documents, with the department of law at its office in the city of New York, prior to the offering of the syndication interest involved; however, any such regulation also shall provide that all funds derived from the sale of such theatrical syndication interests shall be held in trust in a special bank account until the attorney general has issued to the issuer or other offeror a letter stating that the offering has been permitted to be filed; but in that event such regulation promulgated by the attorney general shall also provide that the attorney general, not later than fifteen days after such submission, shall issue such a letter or, in the alternative, a notification in writing indicating deficiencies therein.

(b) Where not more than one million dollars is the total amount of the theatrical offering, including the right to an involuntary overcall, the provisions of this subdivision shall be deemed to be satisfied by the use of an investment agreement clearly setting forth in easily readable print all of the terms of the offering. A copy of such document may be filed with the department of law in lieu of a prospectus or offering circular in the manner set forth in this article and shall be deemed to be offering literature.

(c) The provisions of this subdivision shall not apply to offerings to fewer than thirty-six persons (plus an unlimited number of accredited investors) where express waivers in writing to the filing and offering circular requirements of this subdivision are filed with the department of law by or on behalf of all investors.

4. A limited partnership that is a theatrical production company is exempt from the requirement for publishing its certificate or notice under sections ninety-one, 121-201 and 121-902 of the partnership law so long as the words "limited partnership" appear in its name. A limited liability company that is a theatrical production company is exempt from the requirement for publishing its articles of organization, application for authority or a notice containing the substance thereof under sections two hundred six and eight hundred two of the limited liability company law so long as the words "limited liability company" appear in its name.

5. It shall be unlawful for any person, in connection with the offer, sale, or purchase of any syndication interest in any theatrical production company, as defined herein, directly or indirectly:

(a) To employ any device, scheme, or artifice to defraud;

(b) To willfully make any untrue statement of a material fact or to omit to state a material fact necessary in order to make such statement made, not misleading; or

(c) To engage in any act, practice, or course of business which he knows or reasonably should have known operates or would operate as a fraud or deceit upon any person.

6. Any person, partnership, corporation, company, trust or association or any agent or employee thereof, who (or which), having engaged in any act or practice constituting a violation of subdivision five of this section, commits additional acts under such circumstances as to constitute a felony, the crime of conspiracy, petit larceny, or more than one of the aforesaid, shall be punishable therefor, as well as for the violation of subdivision five of this section, and may be prosecuted for each crime, separately or in the same information or indictment, notwithstanding any other provision of law.



23.05 - Investigations.

23.05. Investigations. 1. Whenever it shall appear to the attorney general either upon complaint or otherwise that any person has violated or is about to violate any provision of this article, or that he believes it necessary to aid in the enforcement of this article or in the prescribing of rules or regulations hereunder, the attorney general:

(a) May make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate any provision of this article or any rule or regulation hereunder, or to aid in the enforcement of this article or in the prescribing of rules and forms hereunder; and

(b) May require or permit any person to file a statement in writing, under oath or otherwise as the attorney general determines, as to all the facts and circumstances concerning the matter to be investigated.

2. The attorney general, or any officer designated by him, is empowered to subpoena witnesses, compel their attendance, examine them under oath before him or a court of record or a judge or justice thereof, and require the production of any books or papers which he deems relevant or material to the inquiry. Such power of subpoena and examination shall not abate or terminate by reason of any action or proceeding brought by the attorney general under this article.

3. No person shall be excused from attending such inquiry in pursuance to the mandate of a subpoena, or from producing a paper or book, or from being examined or required to answer a question on the ground of failure of tender or payment of a witness fee and/or mileage, unless at the time of such appearance or production, as the case may be, such witness makes demand for such payment as a condition precedent to the offering of testimony or production required by the subpoena and unless such payment is not thereupon made. The provision for payment of witness fee and/or mileage shall not apply to any officer, director or person in the employ of any person, partnership, corporation, company, trust or association whose conduct or practices are being investigated.

4. If a person subpoenaed to attend such inquiry fails to obey the command of a subpoena without reasonable cause, or if a person in attendance upon such inquiry shall without reasonable cause refuse to be sworn or to be examined or to answer a question or to produce and permit reasonable examination of a book or paper when ordered so to do by the officer conducting such inquiry, or if a person, partnership, corporation, company, trust or association fails to perform any act required hereunder to be performed, he shall be guilty of a misdemeanor.

5. It shall be the duty of all public officers, their deputies, assistants, subordinates, clerks or employees and all other persons to render and furnish to the attorney general or other designated officer when requested all information and assistance in their possession or within their power with respect to all matters being investigated by the attorney general under this article. Any officer participating in such inquiry and any person examined as a witness upon such inquiry who shall disclose to any person other than his attorney or the attorney general the name of any witness examined or any other information obtained upon such inquiry except as directed by the attorney general shall be guilty of a misdemeanor.



23.07 - Records; bank accounts.

23.07. Records; bank accounts. All moneys raised from the offer and sale of syndication interests in a theatrical production company, as defined herein, shall be held in a special bank account in trust until actually employed for pre-production or production purposes of the particular theatrical production company or returned to the investor or investors thereof. All the records of such bank account and bank transactions shall be preserved for at least two years. It shall be clearly set forth in writing in an investment agreement and any prospectus or circular distributed to each investor in a theatrical production company, as defined herein, that all moneys raised from the offer and sale of syndication interests in a theatrical production company, as defined herein, shall be held in a special bank account in trust until actually employed for pre-production or production purposes of the particular theatrical production company or returned to the investor or investors thereof. Any provision of any contract or agreement or understanding, whether oral or in writing, whereby a person who so purchases an interest in any theatrical production company syndication, as defined herein, waives any provision of this section is absolutely void.



23.08 - Proceeds from advance ticket sales; refunds.

23.08. Proceeds from advance ticket sales; refunds. 1. Any ticket distributor who offers or sells to the public in or from the state of New York, advance tickets of admission to events to be held in places of entertainment, or who contracts for the sale of such advance tickets of admission, and accepts in advance partial or full payment of the purchase price therefor, shall, no later than the next business day after receipt thereof, deposit all such advance payments in an escrow account in a bank, trust company, savings bank, or state or federal savings and loan association, located in this state. A separate escrow account shall be established for each place of entertainment. Monies deposited in escrow shall be released upon performance of each event for which such monies have been deposited to the extent that such monies represent payment for advance tickets sold for the performed event. The person who offers or sells advance tickets shall not be required to keep in separate depository accounts the funds of the separate ticket purchasers from whom payments have been received, provided his books of account shall clearly show the number of tickets sold at each price for each theatrical production, concert or sporting event for which a separate escrow account has been established, and the total amount of advance ticket revenues. Each advance ticket purchaser shall, until the performance of the event for which the advance ticket has been purchased, retain a property interest in that portion of the deposit which equals the amount he has paid for such advance ticket, and shall be entitled to a refund for such amount if the performance of the event for which such ticket has been purchased in advance has been cancelled or rescheduled, except as provided for by subdivision three of this section.

2. In lieu of the deposit of all such advance payments in an escrow account as provided in subdivision one of this section, any ticket distributor who offers or sells advance tickets may post with the secretary of state in a form, substance and amount satisfactory to the attorney general, a letter of credit drawn on a bank, trust company, savings bank, or state or federal savings and loan association, located in this state, or a bond or contract of indemnity, issued by a surety company licensed to execute such an instrument in this state, such letter of credit, bond or contract of indemnity to be in favor of the state for the benefit of any person who has purchased an advance ticket if performance of the event for which such ticket has been purchased has been cancelled or rescheduled, except as provided for by subdivision three of this section. The amount of the escrow account required to be established under subdivision one of this section may be reduced by the amount of the letter of credit, bond or contract of indemnity provided for in this subdivision provided that the combined amount of money held in such escrow account and the value of such letter of credit, bond or contract of indemnity shall at all times at least be equal to the amount of money collected from advance ticket sales for all events to be held at each place of entertainment.

3. The refund provisions of subdivisions one and two of this section shall not apply where (i) there was no material change in the time of the performance of the event or in the location at which the event was held; (ii) the performance of such event was rescheduled due to an Act of God, war, riot or other catastrophe as to which negligence or willful misconduct on the part of the ticket distributor who offered or sold such advance tickets was not the proximate cause and where the advance ticket purchaser was given the right to use his or her ticket for such rescheduled performance or the right to exchange such ticket for a ticket comparable in price and location to another, similar event; or (iii) the back of the ticket conspicuously states that if the performance is cancelled or rescheduled, the ticket distributor shall not be required to refund the ticket price if the ticket purchaser is given the right, within twelve months of the originally scheduled date of the performance, to attend a rescheduled performance of the same event or to exchange such ticket for a ticket comparable in price and location to another, similar event.



23.09 - Application of article; exemptions.

23.09. Application of article; exemptions. 1. The provisions of article twenty-three-A of the general business law shall not be applicable to offerings subject to the requirements of this article, or with respect to such offerings, to producers or principals thereof.

2. The provisions of subdivisions one and two of section 23.08 of this article shall not apply to any ticket distributor who offers or sells advance tickets of admission, as set forth in such subdivisions, if such ticket distributor or a principal thereof which owns or controls a fifty percent or greater interest in such ticket distributor or which owns or controls less than a fifty percent interest but at least a twenty-five percent interest in such ticket distributor and actively participates in the day-to-day management of such ticket distributor or otherwise exercises managerial control:

(a) has, for a period in excess of ten years, produced or presented events at the same place of entertainment or produced or presented events under the same corporate or organizational name; or

(b) controls, is controlled by or under common control with any ticket distributor which has, for a period in excess of ten years, produced or presented events at the same place of entertainment or produced or presented events under the same corporate or organizational name; or

(c) maintains minimum net capital of one hundred thousand dollars or minimum net worth or, if a corporation, shareholder's equity of two hundred thousand dollars; or

(d) offers or sells advance tickets of admission to a theatre or other place of entertainment as defined in section 23.03 of this article (i) which contains no more than ninety-nine seats for paying customers, or (ii) for which the average ticket sale revenues, as measured over the preceding fifty-two week period, does not exceed two thousand five hundred dollars per week for each week for which tickets are sold; or

(e) is a not-for-profit, educational, charitable, or tax-exempt organization which sells tickets to an event produced or presented by the organization.

The attorney general may from time to time make, amend and rescind such rules and regulations as are necessary to carry out the provisions of this article, notwithstanding any other provision of this section, providing for exemptions therefrom when he finds such action is not inconsistent with the public interest and defining any terms, whether or not used in this article, insofar as the definitions are not inconsistent with the provisions of such article.



23.11 - Injunctions; modification or dissolution.

23.11. Injunctions; modification or dissolution. 1. Whenever the attorney general shall believe from evidence satisfactory to him that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this article or any rule or regulation hereunder, he may in his discretion bring an action in the supreme court of the state of New York to enjoin the acts or practices and to enforce compliance with this article or any rule or regulation hereunder. Upon a proper showing a permanent or temporary injunction or restraining order shall be granted, which may include the appointment of a temporary or permanent receiver of all of the assets and affairs of a theatrical production, as defined herein, for the purpose of transacting the affairs or liquidating such production, upon conditions set by the court, whenever such relief is deemed by such court in the interest of the investor and the public generally. Upon a showing by the attorney general that a violation of this article or any rule or regulation thereunder has occurred, he may include in an action under this article an application to direct restitution of any moneys or property obtained directly or indirectly by such violation. Whenever the court shall determine that a violation of this article has occurred, the court may impose a civil penalty of not more than one thousand dollars for each such violation.

2. Any person against whom an injunction has been granted under the provisions of this article may apply to the supreme court at any time after five years from the date such permanent injunction became effective, upon at least sixty days' notice to the attorney general, for an order dissolving such injunction or modifying the same upon such terms and conditions as the court deems necessary or desirable. Such application for dissolution or modification of such injunction shall contain a recitation of the facts and circumstances which caused the granting of the injunction; the occupation and employment of the person making the application and his financial remuneration therefrom since the time the injunction was granted; his net worth at the time of the application and the sources thereof, together with any other facts bearing upon the reasonableness of the application and the character of the applicant, as may enable the court to issue an order that will properly dispose of such application in the interests of justice. A copy of such application, together with copies of any other papers in support thereof, shall be served upon the attorney general at least sixty days prior to the return date thereof. In addition thereto the applicant shall file with the court a good and sufficient surety bond in the sum of one thousand dollars guaranteeing that he will pay all costs and expenses of an investigation by the attorney general of such applicant and the statements and claims alleged in the application together with any further investigation which the attorney general may deem necessary or desirable to determine whether he should consent to the application, oppose the same or make such other recommendations to the court as in his opinion are desirable to be included in any modification of such injunction. Should it appear in the course of such investigation by the attorney general that said sum is not sufficient, the attorney general may apply to the court by usual notice of motion or order to show cause for an increase in the amount of security or further surety bond necessary to fully pay all of the costs of the investigation and the court may require such further bond as the situation requires to fully pay such costs and expenses. Upon the completion of such investigation, the attorney general may file an answer to such application setting forth such facts as are pertinent to the determination by the court of the matter before it and whether said injunction should be dissolved, modified or continued in whole or in part and what conditions, if any, shall be attached to any dissolution or modification of said injunction. After a hearing upon such application and after any further investigation, proof or testimony which the court may order, it may make a final order dissolving the permanent injunction or modifying the same upon such terms and conditions as in its opinion are just and desirable, or in its discretion, may deny the application. Such order shall contain a direction that the applicant pay to the attorney general the costs and expenses of the investigation in connection with the proceeding, and any judgment entered thereon may be enforced directly against the surety on the bond. The court shall grant no temporary or other relief from the injunction in force pending a final determination of such application. No application under this subdivision shall be entertained: (a) where the injunction was granted as an incident to a crime of which the applicant has been convicted, nor (b) in any case where the applicant has been convicted of a felony or a crime that would be a felony if committed in the state of New York since the issuance of the injunction, nor (c) convicted at any time of any crime involving stocks, bonds, investments, securities, or like instruments, nor (d) convicted at any time of any crime involving theatrical syndication interests, which are the subject matter of this article. Nor shall anything contained in this subdivision be construed to deny to or interfere with the power of the attorney general to bring any other action or proceeding, civil or criminal, against the applicant at any time.



23.13 - Application of the provisions of civil practice law and rules.

23.13. Application of the provisions of civil practice law and rules. The provisions of the civil practice law and rules shall apply to all actions and proceedings brought under this article except as herein otherwise provided.



23.15 - Immunity.

23.15. Immunity. Upon any investigation or proceeding before the attorney general or other officer designated by him, or in any criminal proceeding before any court, pursuant to or for a violation of any of the provisions of this article, the attorney general or other officer designated by him or the court, may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law.



23.17 - Enforcement by attorney general.

23.17. Enforcement by attorney general. The attorney general may prosecute every person charged with a criminal offense in violation of this article and regulations issued thereunder, or any violation of any other law of this state applicable to or in respect to fraudulent practices in connection with the offer, sale, negotiation or advertising of syndication interests in theatrical productions, as defined herein. In all such proceedings, the attorney general may appear in person or by his deputy before any court of record or any grand jury and exercise all the powers and perform all the duties in respect of such actions or proceedings which the district attorney would otherwise be authorized or required to exercise or perform; or the attorney general may in his discretion transmit evidence, proof and information as to such offense to the district attorney of the county or counties in which the alleged violation has occurred, and every district attorney to whom such evidence, proof and information is so transmitted may proceed to investigate and prosecute any corporation, company, association, or officer, manager or agent thereof, or any firm or person charged with such violation. In any such proceeding, wherein the attorney general has appeared either in person or by deputy, the district attorney shall only exercise such powers and perform such duties as are required of him by the attorney general or the deputy attorney general so appearing.



23.19 - Unlawful retention of payments.

23.19. Unlawful retention of payments. Any producer, promoter, principal, employee, general manager, company manager or agent of a theatrical production company, as defined herein, who knowingly receives, directly or indirectly, from any supplier, advertising agency, publication, theatre owner, theatre treasurer, ticket agent, ticket broker, or other firm or person having dealings with, or applicable to, the theatrical production company, or from any employees or agents thereof, any cash, checks, rebates, commissions, gifts, gratuities or other payments or consideration for reason of the business operations, management, bidding, negotiation or other operation of such theatrical production company or arising out of the business of such theatrical production company, and who does not pay such amounts or consideration into such theatrical production company within a period of seventy-two hours thereafter, except where such retention is expressly permitted by the theatrical production company and where a written investor agreement signed by all investors represented that such retention would be permitted by the theatrical production company, shall be guilty of a misdemeanor, punishable by a fine of not more than five hundred dollars or imprisonment for not more than one year, or both.



23.21 - Violations and penalties.

23.21. Violations and penalties. Any person, partnership, corporation, company, trust or association willfully violating any of the provisions of this article or any rule or regulation issued thereunder shall be guilty of a misdemeanor punishable by a fine of not more than five hundred dollars, or imprisonment for not more than one year, or both.



23.23 - Prohibited activities of ticket distributors.

23.23. Prohibited activities of ticket distributors. 1. The term "ticket distributor" shall mean all owners, operators or operating lessees whether an individual, firm, company, partnership, corporation, trust or association who control the operation of a place of entertainment, as that term is defined in this article, including the allocation or distribution of tickets to any event, as that term is defined in this article, and all controlling partners, and controlling stockholders and controlling officers of the aforesaid; and all agents, representatives, employees and licensees of any of the aforementioned, including without limitation box office treasurers and assistant treasurers of places of entertainment, who for any period of time have control of the allocation or distribution by designation or authority of the aforementioned, of tickets in connection with the showing of events, but shall not include subordinate personnel performing non-discretionary or ministerial functions in connection with the allocation or distribution of tickets for events.

2. A "theatrical production" as used in this section shall mean those live-staged dramatic productions, dramatic-musical productions and concerts as defined in section 23.03 of this chapter which hereafter are shown to the public in a place of entertainment.

3. A "sporting event" as used in this section shall mean those contests, games, or other events involving athletic or physical skills which are shown to the public in a place of entertainment and whose participants are paid for the exhibition of their athletic or physical skills, but not exhibitions under the jurisdiction of the state racing or state harness racing commissions.

4. It shall be illegal and prohibited for any owner, lessee or operator or manager or treasurer or assistant treasurer or any other ticket distributor of a place of entertainment, as defined in this article, to sell tickets to any event to be held in this state directly or indirectly, through agents, employees or otherwise, unless and until there is filed with the department of law of the state of New York by the ticket distributor, directly or indirectly, controlling the distribution of tickets a registration known as a "ticket distributor registration" on which shall be contained the names, addresses and connection with the distribution of tickets of all ticket distributors, as defined herein, on forms issued by the attorney general of the state of New York, as applicable to such registration and amendments thereto. It shall be illegal for any ticket distributor to sell tickets, or control the sale thereof, unless named on such registration. The attorney general may issue an order cancelling or suspending the name of a particular individual or individuals from such registration or issue an order barring such person from selling any tickets to any event to be held in this state as aforesaid whether or not the person's name appears on any particular registration after a hearing, conducted by him or a designated officer, when, based upon substantial evidence on the entire record, it is determined that: such ticket distributor or any person who resells tickets to any event to be held in this state subsequent to October first, nineteen hundred sixty-five, directly or indirectly, has willfully aided, abetted or participated in exacting, demanding, accepting or receiving, directly or indirectly, any premium or price in excess of the regular or established price or charge, plus lawful taxes, as printed upon the face of each ticket or other evidence of the right of entry thereto, for tickets to any event to be held in this state from members of the public or ticket brokers or agents, whether designated as price, gratuity or otherwise; or whenever such ticket distributor has been convicted of any crime relating to the sale of tickets to any event, or violations of this article; or whenever such ticket distributor shall have engaged in any practice in connection with the sale of tickets to any event which operates as a fraud upon the public or amounts to financial misconduct, or the exacting of exorbitant rates or other similar abuses; or whenever any ticket distributor has willfully violated any provision of this article or any rule or regulation issued thereunder. The attorney general may also issue rules and regulations relating to the maintenance of box office records of places of entertainment and with respect to the filing and content of ticket distributor registrations, including exemptions relating to educational institutions which the attorney general may determine to be in the public interest.

5. All ticket distributors as defined in this section shall keep or cause to be kept books, records, memoranda or correspondence containing the following information in connection with the sale or distribution of tickets:

(a) The number of tickets sold, allocated or distributed to ticket brokers licensed pursuant to article twenty-five of this chapter or other known brokers, specifying the price and location of each ticket sold, allocated or distributed to each broker and the date and time of performance of each such ticket.

(b) The number of tickets among those allocated and distributed to brokers by ticket distributors, returned by each broker to ticket distributors specifying the price of each such returned ticket and the date and time of performance of each such ticket.

(c) The number of tickets sold or distributed as house seats with recipients thereof; or to duly licensed theatre party agents representing charitable or eleemosynary organizations, specifying the price and location of each ticket sold, allocated or distributed and the date and time of performance of each such ticket.

(d) All mail order correspondence, including disposition thereof.

All records required to be kept pursuant to this section shall be preserved for a period of not less than one year subsequent to the date of performance to which such record relates.

6. Any person aggrieved by an order of the attorney general hereunder may obtain a review of such order in the appellate division of the supreme court pursuant to article seventy-eight of the civil practice law and rules by filing in such court within ten days after the entry of such order, a notice of petition, petition and suitable affidavits as provided in subdivision (c) of section seven thousand eight hundred four of the civil practice law and rules, praying that the order of the attorney general be modified or set aside in whole or in part upon any of the grounds set forth in section seven thousand eight hundred three of the civil practice law and rules.

7. If any provision of this section is in conflict with any provision of any law of the state of New York or any municipality or subdivision thereof or any rule or regulation thereof in force on October first, nineteen hundred sixty-five, the provisions of this section shall prevail.









Title G - REGULATION OF SALE OF THEATRE TICKETS

Article 25 - (25.01 - 25.35) TICKETS TO PLACES OF ENTERTAINMENT

25.01 - Legislative findings.

* 25.01. Legislative findings. The legislature finds and declares that transactions involving tickets for admission to places of entertainment are a matter of public interest and subject to the supervision of New York and the appropriate political subdivisions of the state for the purpose of safeguarding the public against fraud, extortion, and similar abuses.

The legislature further finds that many ticket resellers advertise and sell tickets to places of entertainment within the boundaries of New York state often from locations outside the state, without adhering to the provisions of this article. The legislature objects to any claim that businesses domiciled outside New York state are exempted from this statute when selling tickets to events occurring in New York state, regardless of the territories of origin of both the buyer and seller. It is the legislature's intent that all governmental bodies charged with enforcement of this article, including the attorney general of New York state have the authority to regulate the activities of all persons reselling tickets to venues located within this state to the full extent of the state's powers under the federal and state constitutions and that this article be construed in light of this purpose.

* NB Effective until July 1, 2017

* 25.01. Matters of public interest. It is hereby determined and declared that the price of or charge for admission to theatres, places of amusement or entertainment, or other places where public exhibitions, games, contests or performances are held is a matter affected with a public interest and subject to the supervision of the appropriate political subdivisions of the state for the purpose of safeguarding the public against fraud, extortion, exorbitant rates and similar abuses.

* NB Effective July 1, 2017



25.03 - Definitions.

* 25.03. Definitions. As used in this article the term: 1. "Entertainment" means all forms of entertainment including, but not limited to, theatrical or operatic performances, concerts, motion pictures, all forms of entertainment at fair grounds, amusement parks and all types of athletic competitions including football, basketball, baseball, boxing, tennis, hockey, and any other sport, and all other forms of diversion, recreation or show.

2. "Established price" means the price fixed at the time of sale by the operator of any place of entertainment for admission thereto, which must be printed or endorsed on each ticket of admission.

3. "Final auction price" shall mean the price paid for a single ticket by a winning bidder. In the case of a single action price for a ticket package, including packages containing tickets to multiple events, the final auction price per ticket shall be established by evenly dividing a prorated share of the winning bid, which shall be determined by the seller, by the number of tickets to such event.

4. "Not-for-profit organization" means a domestic corporation incorporated pursuant to or otherwise subject to the not-for-profit corporation law, a charitable organization registered with the department of law, a religious corporation as defined in section sixty-six of the general construction law, a trustee as defined in section 8-1.4 of the estates, powers and trusts law, an institution or corporation formed pursuant to the education law, a special act corporation created pursuant to chapter four hundred sixty-eight of the laws of eighteen hundred ninety-nine, as amended, a special act corporation formed pursuant to chapter two hundred fifty-six of the laws of nineteen hundred seventeen, as amended, a corporation authorized pursuant to an act of congress approved January fifth, nineteen hundred five, (33 stat. 599), as amended, a corporation established by merger of charitable organizations pursuant to an order of the supreme court, New York county dated July twenty-first, nineteen hundred eighty-six and filed in the department of state on July twenty-ninth, nineteen hundred eighty-six, or a corporation having tax exempt status under section 501 (c) (3) of the United States Internal Revenue Code, and shall further be deemed to mean and include any federation of charitable organizations.

5. "Operator" means any person who owns, operates, or controls a place of entertainment or who promotes or produces an entertainment.

6. "Place of entertainment" means any privately or publicly owned and operated entertainment facility such as a theatre, stadium, arena, racetrack, museum, amusement park, or other place where performances, concerts, exhibits, athletic games or contests are held for which an entry fee is charged.

7. "Physical structure" means the place of entertainment, or in the case where a structure either partially or wholly surrounds the place of entertainment, such surrounding structure.

8. "Resale" means any sale of a ticket for entrance to a place of entertainment located within the boundaries of the state of New York other than a sale by the operator or the operator's agent who is expressly authorized to make first sales of such tickets. Resale shall include sales by any means, including in person, or by means of telephone, mail, delivery service, facsimile, internet, email or other electronic means, where the venue for which the ticket grants admission is located in New York state. Except as provided in sections 25.11 and 25.27 of this article, the term "resale" shall not apply to any person, firm or corporation which purchases any tickets solely for their own use or the use of their invitees, employees and agents or which purchases tickets on behalf of others and resells such tickets to such invitees, employees and agents or others at or less than the established price. Similarly, the term "resale" shall not apply to any not-for-profit organization, or person acting on behalf of such not-for-profit organization, as long as any profit realized from ticket reselling is wholly dedicated to the purposes of such not-for-profit organization.

9. "Ticket" means any evidence of the right of entry to any place of entertainment.

10. "Ticket office" means a building or other structure located other than at the place of entertainment, at which the operator or the operator's agent offers tickets for first sale to the public.

* NB Effective until July 1, 2017

* 25.03. Reselling of tickets of admission; licenses; fees. 1. No person, firm or corporation shall resell or engage in the business of reselling any tickets of admission or any other evidence of the right of entry to a theatre, place of amusement or entertainment, or other places where public exhibitions, games, contests or performances are held, or own, conduct or maintain any office, branch office, bureau, agency or sub-agency for such business without having first procured a license or certificate therefor from the commissioner of licenses of the political subdivision in which such person intends to conduct such business and if there be no such commissioner, then the chief executive officer thereof shall be deemed to be the commissioner for the purposes of this article. A license for the principal office shall be granted upon the payment by or on behalf of the applicant of a fee of two hundred dollars and shall be renewed upon the payment of a like fee annually; and a certificate shall be granted for each branch office, bureau, agency or sub-agency, upon payment by or on behalf of an applicant of a fee of fifty dollars and shall be renewed upon the payment of a like fee annually. Such license or certificate shall not be transferred or assigned, except by permission of such commissioner. No change in the location of the premises covered by such license or certificate shall be made, except by permission of such commissioner, and upon the payment of a fee of ten dollars. Such license or certificate shall run to the first day of January next ensuing the date thereof, unless sooner revoked by such commissioner. Such license or certificate shall be granted upon a written application setting forth such information as such commissioner may require in order to enable him to carry into effect the provisions of this article and shall be accompanied by proof satisfactory to such commissioner of the moral character of the applicant. No license or certificate shall be issued for any office or branch office, bureau, agency or sub-agency unless such office or branch office, bureau, agency or sub-agency shall be a suitable place for the conduct of said business and shall meet with the approval of such commissioner.

2. This section shall not apply to any person, firm or corporation which purchases any tickets as defined in this section with the intent of using the tickets solely for their own use or the use of their invitees, employees and agents and resells them at a price not in excess of that permitted by section 25.13 of this article should they no longer be able to use them.

* NB Effective July 1, 2017



25.05 - Ticket speculators.

* 25.05. Ticket speculators. Any person who:

1. Conducts on or in any street in a city or in the county of Nassau the business of selling or offering for sale any ticket of admission or any other evidence of the right of entry to any performance or exhibition in or about the premises of any theatre or concert hall, place of public amusement, circus or common show; or

2. Solicits on or in any street in a city or in the county of Nassau by words, signs, circulars or other means any person to purchase any such ticket or other evidence of the right of entry; or

3. In or from any building, store, shop, booth, yard, garden or in or from any opening, window, door, hallway, corridor or in or from any place of ingress or egress to or from any building, place of business, store, shop, booth, yard or garden in a city or in the county of Nassau indicates, holds out or offers for sale to any person or persons on or in the street by word of mouth, crying, calling, shouting or other means that such ticket or other evidence of the right of entry may be purchased in such building, store, shop, booth, yard, garden or any other place; or

4. In or from any such place or places in a city or in the county of Nassau solicits by word of mouth, crying, calling, shouting or other means any person on or in the street to purchase any such ticket or other evidence of the right of entry, is guilty of a misdemeanor.

* NB Effective July 1, 2017



25.07 - Ticket prices.

* 25.07. Ticket prices. 1. Every operator of a place of entertainment shall, if a price be charged for admission thereto, print or endorse on the face of each such ticket the established price, or the final auction price if such ticket was sold or resold by auction through the operator or its agent.

2. Notwithstanding any other provision of law, any person, firm or corporation, regardless of whether or not licensed under this article, that resells tickets or facilitates the resale or resale auction of tickets between independent parties by any means, must guarantee to each purchaser of such resold tickets that the person, firm or corporation will provide a full refund of the amount paid by the purchaser (including, but not limited to, all fees, regardless of how characterized) if any of the following occurs: (a) the event for which such ticket has been resold is cancelled, provided that if the event is cancelled then actual handling and delivery fees need not be refunded as long as such previously disclosed guarantee specifies that such fees will not be refunded; (b) the ticket received by the purchaser does not grant the purchaser admission to the event described on the ticket, for reasons that may include, without limitation, that the ticket is counterfeit or that the ticket has been cancelled by the issuer due to non-payment, or that the event described on the ticket was cancelled for any reason prior to purchase of the resold ticket, unless the ticket is cancelled due to an act or omission by such purchaser; or (c) the ticket fails to conform to its description as advertised unless the buyer has pre-approved a substitution of tickets.

3. Prior to the payment of a refund it shall be the obligation of the seller and purchaser to first make a good faith effort to remedy any disputes where the seller and purchaser have agreed to terms established by the licensee or website manager for the disposition of disputes as a condition to facilitate the transaction.

* NB Effective until July 1, 2017

* 25.07. Bond. The commissioner shall require the applicant for a license to file with the application therefor a bond in due form to the people of the political subdivision in which such license is issued in the penal sum of one thousand dollars, with two or more sufficient sureties or a duly authorized surety company, which bond shall be approved by such commissioner. Each such bond shall be conditioned that the obligor will not be guilty of any fraud or extortion, will not violate directly or indirectly any of the provisions of this article or any of the provisions of the license or certificate provided for in this article, will comply with the provisions of this article and will pay all damages occasioned to any person by reason of any misstatement, misrepresentation, fraud or deceit or any unlawful act or omission of such obligor, his agents or employees, while acting within the scope of their employment, made, committed or omitted in connection with the provisions of this article in the business conducted under such license or caused by any other violation of this article in carrying on the business for which such license is granted. Such commissioner shall keep books wherein shall be entered in alphabetical order all licenses granted and all bonds received by him as provided for in this article, the date of the issuance of such license and the filing of such bonds, which record shall be open to public inspection. A suit to recover on the bond required to be filed by the provisions of this article may be brought in the name of the person damaged, upon the bond deposited with the political subdivision by such licensed person, in a court of competent jurisdiction. The amount of damages claimed by the plaintiff and not the penalty named in the bond shall determine the jurisdiction of the court in which the action is brought. One or more recoveries or payments upon such bond shall not vitiate the same but such bond shall remain in full force and effect, provided, however, that the aggregate amount of all such recoveries or payments shall not exceed the penal sum thereof. Upon the commencement of any action or actions against the surety upon any such bond for a sum or sums aggregating or exceeding the amount of such bond the commissioner shall require a new and additional bond in like amount as the original one, which shall be filed with the commissioner within thirty days after the demand therefor. Failure to file such bond within such period shall constitute cause for the revocation of the license theretofore issued to the licensee upon whom such demand shall have been made. Any suit or action against the surety on any bond required by the provisions of this section shall be commenced within one year after the cause of action shall have accrued.

* NB Effective July 1, 2017



25.08 - Additional printing on tickets.

* 25.08. Additional printing on tickets. Every operator of a place of entertainment having a permanent seating capacity in excess of five thousand persons shall, if a price be charged for admission thereto, print or endorse in a clear and legible manner on each ticket, "This ticket may not be resold within one thousand five hundred feet from the physical structure of this place of entertainment under penalty of law".

* NB Repealed July 1, 2017



25.09 - Ticket speculators.

* 25.09. Ticket speculators. 1. Any person who in violation of section 25.13 of this article unlawfully resells or offers to resell or solicits the purchase of any ticket to any place of entertainment shall be guilty of ticket speculation.

2. Any person, firm or corporation which in violation of section 25.13 of this article unlawfully resells, offers to resell, or purchases with the intent to resell five or more tickets to any place of entertainment shall be guilty of aggravated ticket speculation.

* NB Effective until July 1, 2017

* 25.09. Suspension or revocation of licenses. In the event that any licensee shall be guilty of any fraud or misrepresentation or otherwise violate any of the provisions of this article or any other law or local ordinance, such commissioner shall be empowered, on giving five days' notice by mail to such licensee, and on affording such licensee an opportunity to answer the charges made against him, to suspend or revoke the license issued to him.

* NB Effective July 1, 2017



25.11 - Resales of tickets within buffer zone.

25.11. Resales of tickets within buffer zone. 1. No person, firm, corporation or not-for-profit organization, whether or not domiciled, licensed or registered within the state, shall resell, offer to resell or solicit the resale of any ticket to any place of entertainment having a permanent seating capacity in excess of five thousand persons within one thousand five hundred feet from the physical structure of such place of entertainment, or a ticket office.

2. No person, firm, corporation or not-for-profit organization, whether or not domiciled, licensed or registered within the state, shall resell, offer to resell or solicit the resale of any ticket to any place of entertainment having a permanent seating capacity of five thousand or fewer persons within five hundred feet from the physical structure or ticket office of such place of entertainment, provided however that current licensees and those seeking a license under this article are exempt from such buffer zone when operating out of a permanent physical structure.

3. Notwithstanding subdivisions one and two of this section, an operator may designate an area within the property line of such place of entertainment for the lawful resale of tickets only to events at such place of entertainment by any person, firm, corporation or not-for-profit organization, whether or not domiciled, licensed or registered within the state.

4. For purposes of this section, "ticket office" means a building or other structure located other than at the place of entertainment, at which the operator or the operator's agent offers tickets for first sale to the public.



25.13 - Licensing of ticket resellers.

* 25.13. Licensing of ticket resellers. 1. No person, firm or corporation shall resell or engage in the business of reselling any tickets to a place of entertainment or operate an internet website or any other electronic service that provides a mechanism for two or more parties to participate in a resale transaction or that facilitates resale transactions by the means of an auction, or own, conduct or maintain any office, branch office, bureau, agency or sub-agency for such business without having first procured a license or certificate for each location at which business will be conducted from the secretary of state. Any operator or manager of a website that serves as a platform to facilitate resale, or resale by way of a competitive bidding process, solely between third parties and does not in any other manner engage in resales of tickets to places of entertainment shall be exempt from the licensing requirements of this section. The department of state shall issue and deliver to such applicant a certificate or license to conduct such business and to own, conduct or maintain a bureau, agency, sub-agency, office or branch office for the conduct of such business on the premises stated in such application upon the payment by or on behalf of the applicant of a fee of five thousand dollars and shall be renewed upon the payment of a like fee annually. Such license or certificate shall not be transferred or assigned, except by permission of the secretary of state. Such license or certificate shall run to the first day of January next ensuing the date thereof, unless sooner revoked by the secretary of state. Such license or certificate shall be granted upon a written application setting forth such information as the secretary of state may require in order to enable him or her to carry into effect the provisions of this article and shall be accompanied by proof satisfactory to the secretary of state of the moral character of the applicant.

2. No operator's agent shall sell or convey tickets to any secondary ticket reseller owned or controlled by the operator's agent.

3. The operator or the promoter shall determine whether a seat for which a ticket is for sale has an obstructed view, and shall disclose such obstruction. Every sale or resale of such ticket shall include a disclosure of such obstructed view.

4. If any licensee under this section demonstrates that their business provides a service to facilitate ticket transactions without charging any fees, surcharges or service charges above the established price, on every transaction, except a reasonable and actual charge for the delivery of tickets, then the fees for licensing under this section shall be waived.

* NB Effective until July 1, 2017

* 25.13. Printing price on ticket. Every person, firm or corporation who owns, operates or controls a theatre, place of amusement or entertainment, or other place where public exhibitions, games, contests or performances are held shall, if a price be charged for admission thereto, print on the face of each such ticket or other evidence of the right of entry the price charged therefor by such person, firm or corporation. Such person, firm or corporation shall likewise be required to print or endorse thereon the maximum premium (not to exceed two dollars, plus lawful taxes), at which such ticket or other evidence of the right of entry may be resold or offered for resale. It shall be unlawful for any person, firm or corporation to resell or offer to resell such ticket or other evidence of the right of entry at any premium or price in excess of such maximum premium printed or endorsed thereon, plus lawful taxes, or so that the ultimate price to the purchaser of such ticket shall exceed a sum in excess of two dollars over and above the original price charged for admission as printed on the face of each such ticket or other evidence of the right of entry, plus lawful taxes.

* NB Effective July 1, 2017



25.15 - Bond.

* 25.15. Bond. The secretary of state shall require the applicant for a license to file with the application therefor a bond in due form to the people of New York in the penal sum of twenty-five thousand dollars, with two or more sufficient sureties or a duly authorized surety company, which bond shall be approved by the secretary of state. Each such bond shall be conditioned that the obligor will not be guilty of any fraud or extortion, will not violate directly or indirectly any of the provisions of this article or any of the provisions of the license or certificate provided for in this article, will comply with the provisions of this article and will pay all damages occasioned to any person by reason of any misstatement, misrepresentation, fraud or deceit or any unlawful act or omission of such obligor, his or her agents or employees, while acting within the scope of their employment, made, committed or omitted in connection with the provisions of this article in the business conducted under such license or caused by any other violation of this article in carrying on the business for which such license is granted. One or more recoveries or payments upon such bond shall not vitiate the same but such bond shall remain in full force and effect, provided, however, that the aggregate amount of all such recoveries or payments shall not exceed the penal sum thereof. Before the secretary shall draw upon such bond, the secretary shall issue a determination in writing which shall include the basis of such action. The secretary shall notify in writing the licensee of any such determination and shall afford the licensee an opportunity to respond within twenty days of the receipt of such determination. In no event may the bond be drawn upon in less than twenty-five days after the service of a determination to the licensee. Such written notice may be served by delivery thereof personally to the licensee, or by certified mail to the last known business address of such licensee. Only upon such determination of the secretary shall moneys be withdrawn from the bond. Upon the commencement of any action or actions against the surety upon any such bond for a sum or sums aggregating or exceeding the amount of such bond the secretary of state shall require a new and additional bond in like amount as the original one, which shall be filed with the department of state within thirty days after the demand therefor. Failure to file such bond within such period shall constitute cause for the revocation of the license pursuant to section 25.31 of this article theretofore issued to the licensee upon whom such demand shall have been made. Any suit or action against the surety on any bond required by the provisions of this section shall be commenced within one year after the cause of action shall have accrued.

* NB Effective until July 1, 2017

* 25.15. Posting of license or certificate. Immediately upon the receipt of the license or certificate issued pursuant to this article by such commissioner, the licensee named therein shall cause such license to be posted and at all times displayed in a conspicuous place in the principal office of such business for which it is issued, and shall cause the certificate for each branch office, bureau, agency or sub-agency to be posted and at all times displayed in a conspicuous place in such branch office, bureau, agency or sub-agency for which it is issued, so that all persons visiting such principal office, branch office, bureau, agency or sub-agency may readily see the same. Such license or certificate shall at all reasonable times be subject to inspection by such commissioner or his authorized inspectors. It shall be unlawful for any person, firm, partnership or corporation holding such license or certificate to post such license or certificate or to permit such certificate to be posted upon premises other than those described therein or to which it has been transferred pursuant to the provisions of this article or unlawfully to alter, deface or destroy any such license or certificate.

* NB Effective July 1, 2017



25.17 - Supervision and regulation.

* 25.17. Supervision and regulation. The secretary of state shall have power, upon complaint of any person or on his or her own initiative, to investigate the business, business practices and business methods of any such licensee which relates to this state's or any other state's ticket resale law, or in regards to ticket resale practices generally. Each such licensee shall be obliged, on the reasonable request of the secretary of state, to supply such information as may be required concerning his or her business, business practices or business methods provided that the information requested is related to the complaint which forms the basis of such investigation. Each operator of any place of entertainment shall also be obliged, on request of the secretary of state, to supply such information as may be required concerning the business, business practices or business methods of any licensee provided that the information requested is related to the complaint which forms the basis of such investigation. The secretary of state shall have the power to promulgate such rules and regulations as may be deemed necessary for the enforcement of this article.

* NB Effective until July 1, 2017

* 25.17. Removal of office. If the holder of an unexpired license or certificate issued pursuant to this article shall remove the office, branch office, bureau, agency or sub-agency to a place other than that described in the license or certificate, he shall within the twenty-four hours immediately following such removal, give written notice of such removal to such commissioner, which notice shall describe the premises to which such removal is made and the date on which it was made, and send such license or certificate to such commissioner, at his office in the political subdivision, and such commissioner shall cause to be written or stamped across the face of such license or certificate a statement to the effect that the holder of such license has removed on the date stated in such written notice such principal office, branch office, bureau, agency or sub-agency from the place originally described in such license or certificate to the place described in such written notice, and such license or certificate with the endorsement thereon shall be returned to the licensee named therein. No tickets, or evidence or tokens thereof, shall be sold at any place other than places for which a license or certificate provided for by this article has been issued and posted.

* NB Effective July 1, 2017



25.19 - Posting of license or certificate.

* 25.19. Posting of license or certificate. Immediately upon the receipt of the license or certificate issued pursuant to this article by the secretary of state, the licensee named therein shall cause such license to be posted and at all times displayed in a conspicuous place in the principal office of such business for which it is issued, and shall cause the certificate for each branch office, bureau, agency or sub-agency to be posted and at all times displayed in a conspicuous place in such branch office, bureau, agency or sub-agency for which it is issued, so that all persons visiting such principal office, branch office, bureau, agency or sub-agency may readily see the same, and if such licensee does business on the internet, to provide a hyperlink displayed in a conspicuous manner to a scanned copy of such license. Such license or certificate shall at all reasonable times be subject to inspection by the secretary of state or his or her authorized inspectors. It shall be unlawful for any person, firm, partnership or corporation holding such license or certificate to post such license or certificate or to permit such certificate to be posted upon premises other than those described therein or to which it has been transferred pursuant to the provisions of this article or unlawfully to alter, deface or destroy any such license or certificate.

* NB Effective until July 1, 2017

* 25.19. Posting of price lists; information to purchaser. In every principal office or branch office, bureau, agency or sub-agency of any licensee under this article, there shall be conspicuously posted and at all times displayed a price list showing the price charged by the person, firm or corporation owning, operating or controlling the theatre, place of amusement or entertainment, or the place where the public exhibition, game, contest or performance for which a ticket is being sold by such licensee, together with the price being charged by such licensee for the resale of such ticket, so that all persons visiting such place may readily see the same. The licensee shall also on request furnish each purchaser of a ticket with a receipt showing the same information.

* NB Effective July 1, 2017



25.21 - Change of office location.

* 25.21. Change of office location. In the event of a change in the location of the premises covered by license or certificate issued under this article, the department of state shall be duly notified in writing of such change within twenty-four hours thereafter. The secretary of state shall cause to be written or stamped across the face of such license or certificate a statement to the effect that the holder of such license has removed on the date stated in such written notice such principal office, branch office, bureau, agency or sub-agency from the place originally described in such license or certificate to the place described in such written notice, and such license or certificate with the endorsement thereon shall be returned to the licensee named therein. No tickets shall be sold at any place other than places for which a license or certificate provided for by this article has been issued and posted.

* NB Effective until July 1, 2017

* 25.21. Records of purchases and sales. Every licensee shall at all times keep full and accurate sets of records showing the prices at which all tickets have been bought and sold by such licensee and the names and addresses of the person, firm or corporation from whom they were bought.

* NB Effective July 1, 2017



25.23 - Posting of price lists; information to purchaser.

* 25.23. Posting of price lists; information to purchaser. In every principal office or branch office, bureau, agency or sub-agency of any licensee under this article, there shall be conspicuously posted and at all times displayed a price list showing the established price charged by the operator of the place of entertainment for which a ticket is being sold by such licensee, together with the price being charged by such licensee for the resale of such ticket, so that all persons visiting such place may readily see the same. The licensee shall also on request furnish each purchaser of a ticket with a receipt showing the same information. Further, if the licensee conducts business through the use of the internet, the same price list, or hyperlink to the same, shall be conspicuously displayed on the internet page on which tickets are accessed. In addition the licensee shall publish in a conspicuous place, or hyperlink to on the internet a statement clearly detailing the required guarantees required by section 25.07 of this article.

* NB Effective until July 1, 2017

* 25.23. Commissions to employees of theatres. No licensee shall pay to any officer or employee of any theatre or place of amusement or entertainment or other place where public exhibitions, games, contests or performances are held, or to any producer or manager or employee of any theatrical or other exhibition or theatrical company, any commission, gratuity or bonus in connection with the sale, delivery or payment of tickets or in connection with the business being done by such licensee in tickets of admission to such places.

* NB Effective July 1, 2017



25.24 - Ticket purchasing software.

* 25.24. Automated ticket purchasing software. 1. The term "automated ticket purchasing software" shall mean, any machine, device, computer program or computer software that navigates or runs automated tasks on retail ticket purchasing websites in order to bypass security measures to purchase tickets.

2. It shall be unlawful for any person to utilize automated ticket purchasing software to purchase tickets.

3. Any person who knowingly utilizes automated ticket purchasing software in order to bypass security measures to purchase tickets shall be subject to a civil penalty in an amount of no less than five hundred dollars and no more than one thousand dollars for each such violation and shall forfeit all profits made from the sale of any such unlawfully obtained tickets.

4. Any person who intentionally maintains any interest in or maintains any control of the operation of automated ticket purchasing software to bypass security measures to purchase tickets shall be subject to a civil penalty in an amount of no less than seven hundred fifty dollars and no more than one thousand five hundred dollars for each such violation and shall forfeit all profits made from the sale of any such unlawfully obtained tickets.

5. Any person who is subject to a civil penalty under this section and has been assessed a penalty under this section in the previous five years shall be guilty of a violation and may be fined no less than one thousand dollars and no more than five thousand dollars for each such violation and shall forfeit all profits from the sale of any such unlawfully obtained tickets. In addition, a person convicted of a violation under this section may be required to forfeit any and all equipment used in the unlawful purchasing of tickets.

6. The attorney general shall have jurisdiction to enforce the provisions of this section in accordance with the powers granted to him or her by section sixty-three of the executive law.

7. In addition to the power given to the attorney general to enforce the provisions of this section, any place of entertainment, as defined by section 23.03 of this chapter, or any aggrieved party that has been injured by wrongful conduct prescribed by this section may bring an action to recover all actual damages suffered as a result of any of such wrongful conduct. The court in its discretion may award damages up to three times the amount of actual damages. The court may enjoin the respondent from any and all activity prohibited under this section. The court may also award reasonable attorney's fees and costs.

* NB Effective until February 26, 2017

* 25.24. Ticket purchasing software. 1. The term " ticket purchasing software" shall mean, any machine, device, computer program or computer software that, on its own or with human assistance, bypasses security measures or access control systems on a retail ticket purchasing platform, or other controls or measures on a retail ticket purchasing platform that assist in implementing a limit on the number of tickets that can be purchased, to purchase tickets. For purposes of this section, the term "retail ticket purchasing platform" shall mean a retail ticket purchasing website, application, phone system, or other technology platform used to sell tickets.

2. (a) It shall be unlawful for any person, firm, corporation or other entity to utilize ticket purchasing software to purchase tickets.

(b) It shall be unlawful for any person, firm, corporation or other entity to knowingly resell or offer to resell a ticket that such person, firm, corporation or other entity knows was obtained using ticket purchasing software and was not obtained for their own use or the use of their invitees, employees, or agents.

3. (a) Any person, firm, corporation or other entity who knowingly utilizes ticket purchasing software in order to purchase tickets shall be subject to a civil penalty in an amount of no less than five hundred dollars and no more than one thousand five hundred dollars for each such violation and shall forfeit all profits made from the sale of any such unlawfully obtained tickets.

4. Any person, firm, corporation or other entity who intentionally maintains any interest in or maintains any control of the operation of ticket purchasing software to purchase tickets shall be subject to a civil penalty in an amount of no less than seven hundred fifty dollars and no more than one thousand five hundred dollars for each such violation and shall forfeit all profits made from the sale of any such unlawfully obtained tickets.

5. Any person, firm, corporation or other entity who knowingly resells or offers to resell a ticket that such person, firm, corporation or other entity knows was obtained using ticket purchasing software and was not obtained for their own use or the use of their invitees, employees, or agents shall be subject to a civil penalty in an amount of no less than five hundred dollars and no more than one thousand five hundred dollars for each such violation and shall forfeit all profits made from the sale of any such unlawfully obtained ticket.

6. Any person who is subject to a civil penalty under this section and has been assessed a penalty under this section in the previous three years shall be guilty of a violation and may be fined no less than one thousand dollars and no more than five thousand dollars for each such violation and shall forfeit all profits from the sale of any such unlawfully obtained tickets. In addition, a person convicted of a violation under this section may be required to forfeit any and all equipment used in the unlawful purchasing of tickets.

7. The attorney general shall have jurisdiction to enforce the provisions of this section in accordance with the powers granted to him or her by section sixty-three of the executive law.

8. In addition to the power given to the attorney general to enforce the provisions of this section, any place of entertainment, as defined by section 23.03 of this chapter, or any aggrieved party that has been injured by wrongful conduct prescribed by this section may bring an action to recover all actual damages suffered as a result of any of such wrongful conduct. The court in its discretion may award damages up to three times the amount of actual damages. The court may enjoin the respondent from any and all activity prohibited under this section. The court may also award reasonable attorney's fees and costs.

9. Any person, firm, corporation or other entity who for the purpose of selling or offering to sell tickets in order to derive a profit therefrom (i) intentionally utilizes ticket purchasing software to purchase such tickets, (ii) intentionally maintains any interest in or maintains any control of the operation of ticket purchasing software which is used to purchase such tickets, or (iii) knowingly resells or offers to resell a ticket that such person, firm, corporation or other entity knows was obtained using ticket purchasing software and was not obtained for their own use or the use of their invitees, employees, or agents, shall be guilty of a class A misdemeanor.

* NB Effective February 26, 2017



25.25 - Records of purchases and sales.

* 25.25. Records of purchases and sales. 1. Every licensee shall at all times keep full and accurate sets of records showing: (a) the prices at which all tickets have been bought and sold by such licensee; and (b) the names and addresses of the person, firm or corporation from whom they were bought. Operators offering for initial sale tickets by means of an auction shall maintain a record of the price when known and the number of tickets and types of seats offered through auction. These records shall be made available upon request to the state attorney general, the secretary of state, or other governmental body with the express authority to enforce any section of this article; provided, however, that the records required to be maintained by this section shall be considered proprietary in nature and shall be governed by the protections set forth in subdivision five of section eighty-nine of the public officers law. These records shall be retained for a period of not less than ten years.

2. Twice annually, on June thirtieth and December thirty-first, every licensee that resells tickets or facilitates the resale or resale auction of tickets between independent parties by any and all means shall report to the department of state the total number of, and average resale or average final resale auction price of, all tickets to each ticketed event, provided, however, that repeat performances of a single event, and multiple events that are part of a season-long performance shall be treated as a single event for the purposes of the reporting requirement of this subdivision. The information required to be reported by this section shall be considered proprietary in nature and shall be governed by the protections set forth in subdivision five of section eighty-nine of the public officers law, and shall be used exclusively for analytical purposes by the department of state.

* NB Effective until July 1, 2017

* 25.25. Violations; penalties. 1. Every person, firm or corporation who resells any such ticket or other evidence of right of entry or engages in the business of reselling any such ticket or other evidence of the right of entry, without first having procured the license prescribed and filing of a bond required by this article shall be guilty of a misdemeanor. Every person, firm or corporation who violates any provision of this article shall be guilty of a misdemeanor. A conviction for any violation hereof shall be punishable by a fine not to exceed two hundred fifty dollars for the first violation, five hundred dollars for the second violation and one thousand dollars for any subsequent violation or by imprisonment for a period not to exceed one year, or both such fine and imprisonment as herein provided.

2. Notwithstanding the provisions of subdivision one of this section, any person who has not previously been convicted of violating this section and who sells less than six tickets shall be guilty of a violation, and upon conviction shall be punishable by a fine not to exceed one hundred dollars.

* NB Effective July 1, 2017



25.27 - Commissions to employees of places of entertainment.

* 25.27. Commissions to employees of places of entertainment. No licensee, other person or entity, whether or not domiciled, licensed or registered within the state, shall pay to any officer or employee of any place of entertainment, any commission, gratuity or bonus in connection with the sale, delivery or payment of tickets or in connection with the business being done by such licensee, other person or entity, whether or not domiciled, licensed or registered within the state, in tickets of admission to such place.

* NB Effective until July 1, 2017

* 25.27. Unlawful charges in connection with theatre tickets. 1. Any owner, operating lessee, operator, manager, treasurer or assistant treasurer of any theatre wherein public performances are held, or of any stadium, arena, garden or other place of amusement showing sporting events, or his agent, representative, employee or licensee who, if a price be charged for admission thereto, exacts, demands, accepts or receives, directly or indirectly, any premium or price in excess of the regular or established price or charge, plus lawful taxes, as printed upon the face of each ticket or other evidence of the right of entry thereto, whether designated as price, gratuity or otherwise, shall be guilty of a misdemeanor. A conviction for each violation hereof shall be punishable by a fine not to exceed five hundred dollars or by imprisonment for a period not to exceed one year, or both.

2. The provisions of this section shall also apply to the sale of theatre tickets and tickets for sporting events to persons licensed to resell theatre tickets and tickets for sporting events, pursuant to the provisions of this article.

3. In any prosecution under this section the attorney general shall have concurrent jurisdiction with any district attorney and in any such prosecution he or his deputy shall exercise all the powers and perform all the duties which the district attorney would otherwise be authorized to exercise or perform therein.

* NB Effective July 1, 2017



25.29 - Unlawful charges in connection with tickets.

* 25.29. Unlawful charges in connection with tickets. 1. No operator of any place of entertainment, or his or her agent, representative, employee or licensee shall, if a price be charged for admission thereto, exact, demand, accept or receive, directly or indirectly, any premium or price in excess of the established price plus lawful taxes whether designated as price, gratuity or otherwise; provided, however: (a) nothing in this article shall be construed to prohibit a reasonable service charge by the operator or agents of the operator for special services, including but not limited to, sales away from the box office, credit card sales or delivery; and (b) nothing in this article shall be construed to prohibit an operator or its agent from offering for initial sale tickets by means of an auction.

2. In any prosecution under this section the attorney general shall have concurrent jurisdiction with any district attorney and in any such prosecution he or she or his or her deputy shall exercise all the powers and perform all the duties which the district attorney would otherwise be authorized to exercise or perform therein.

* NB Repealed July 1, 2017



25.30 - Operator prohibitions.

* 25.30. Operator prohibitions. 1. A ticket is a license, issued by the operator of a place of entertainment, for admission to the place of entertainment at the date and time specified on the ticket, subject to the terms and conditions as specified by the operator. Notwithstanding any other provision of law to the contrary, it shall be prohibited for any operator of a place of entertainment, or operator's agent, to:

(a) restrict by any means the resale of any tickets included in a subscription or season ticket package as a condition of purchase, as a condition to retain such tickets for the duration of the subscription or season ticket package agreement, or as a condition to retain any contractually agreed upon rights to purchase future subscription or season ticket packages that are otherwise conferred in the subscription or season ticket agreement;

(b) deny access to a ticket holder who possesses a resold subscription or season ticket to a performance based solely on the grounds that such ticket has been resold; or

(c) employ a paperless ticketing system unless the consumer is given an option to purchase paperless tickets that the consumer can transfer at any price, and at any time, and without additional fees, independent of the operator or operator's agent. Notwithstanding the foregoing, an operator or operator's agent may employ a paperless ticketing system that does not allow for independent transferability of paperless tickets only if the consumer is offered an option at the time of initial sale to purchase the same tickets in some other form that is transferrable independent of the operator or operator's agent including, but not limited to, paper tickets or e-tickets. The established price for any given ticket shall be the same regardless of the form or transferability of such ticket. The ability for a ticket to be transferred independent of the operator or operator's agent shall not constitute a special service for the purpose of imposing a service charge pursuant to section 25.29 of this article.

2. Additionally, nothing in this article shall be construed to prohibit an operator of a place of entertainment from maintaining and enforcing any policies regarding conduct or behavior at or in connection with their venue. Further, nothing in this article shall be construed to prohibit an operator of a place of entertainment or such operator's agent, from restricting the resale of tickets that are offered as part of a targeted promotion, at a discounted price, or for free, to specific individuals or groups of individuals because of their status as, or membership in, a specific community or group, including, but not limited to, persons with disabilities, students, religious or civic organizations, or persons demonstrating economic hardship; provided, however that tickets offered promotionally to the general public shall not be considered as tickets offered to specific individuals or groups of individuals. Any promotional discounted or free tickets for which the operator or operator's agent restricts resale must be clearly marked as such. An operator shall be permitted to revoke or restrict season tickets for reasons relating to violations of venue policies, including but not limited to, attempts by two or more persons to gain admission to a single event with both the cancelled tickets originally issued to a season ticket holder and those tickets re-issued as part of a resale transaction, and to the extent the operator may deem necessary for the protection of the safety of patrons or to address fraud or misconduct.

3. No operator or operator's agent shall sell or convey tickets to any secondary ticket reseller owned or controlled by the operator or operator's agent.

4. The operator or the promoter shall determine whether a seat for which a ticket is for sale has an obstructed view, and shall disclose such obstruction. If the operator or promoter discloses that a seat for which a ticket is for sale has an obstructed view, it shall be the responsibility of the secondary ticket reseller to disclose such obstruction upon the resale of such ticket. Such obstruction shall not include an obstruction of view caused by a person, or persons, seated in an adjacent seat, or seats, or occupying an aisle; or an obstruction of view caused by an object or objects placed upon an adjacent seat or seats, or in an aisle; or an obstruction of view that is de minimus or transitory in nature.

* NB Repealed July 1, 2017



25.31 - Suspension or revocation of licenses.

* 25.31. Suspension or revocation of licenses. 1. Powers of department of state. The department of state may deny an application or may revoke or suspend a license issued pursuant to this article, impose a fine not exceeding one thousand dollars per violation payable to the department of state, issue a reprimand and order restitution upon proof to the satisfaction of the secretary of state that the holder thereof has: (a) violated any provision of this article or any rule or regulation adopted hereunder; (b) made a material misstatement in the application for such license; (c) engaged in fraud or fraudulent practices; (d) demonstrated untrustworthiness or incompetency; or (e) been convicted of serious offense or misdemeanor which, in the discretion of the secretary, bears such a relationship to licensure as to constitute a bar to licensure or renewal.

2. Determination of department of state. In the event that the department of state shall revoke or suspend any such license, or impose any fine or reprimand on the holder thereof, its determination shall be in writing and officially signed. The original of such determination, when so signed, shall be filed with the department of state and copies thereof shall be served personally or by certified mail upon the licensee or applicant and addressed to the principal place of business of such licensee.

3. No license shall be suspended or revoked nor shall any fine or reprimand be imposed, nor shall any application be denied, until after an opportunity for a hearing had before an officer or employee of the department of state designated for such purpose by the secretary of state upon notice to the licensee or applicant of at least ten days. The notice shall be served by certified mail and shall state the date and place of hearing and set forth the ground or grounds constituting the charges against the licensee or the reasons for the proposed denial of the application. The licensee or applicant shall have the opportunity to be heard in his or her defense either in person or by counsel and may produce witnesses and testify on his or her behalf. A stenographic record of the hearing shall be taken and preserved. The hearing may be adjourned from time to time. The person conducting the hearing shall make a written report of his or her findings and a recommendation to the secretary of state for decision. The secretary of state shall review such findings and the recommendation and, after due deliberation, shall issue an order accepting, modifying or rejecting such recommendation and dismissing the charges or suspending or revoking the license or imposing a fine or reprimand upon the licensee. For the purpose of this article, the secretary of state or any officer or employee of the department of state designated by him or her, may administer oaths, take testimony, subpoena witnesses and compel the production of books, papers, records and documents deemed pertinent to the subject of investigation.

* NB Repealed July 1, 2017



25.33 - Private right of action.

* 25.33. Private right of action. Notwithstanding any right of action granted to any governmental body pursuant to this chapter, any person who has been injured by reason of a violation of this article may bring an action in his or her own name to enjoin such unlawful act, an action to recover his or her actual damages or fifty dollars, whichever is greater, or both such actions. The court may award reasonable attorney's fees to a prevailing plaintiff.

* NB Repealed July 1, 2017



25.35 - Criminal penalties.

* 25.35. Criminal penalties. 1. (a) Any person, firm, corporation or other entity, whether or not domiciled, licensed or registered within the state, which is convicted of violating section 25.27 or 25.29 of this article shall be guilty of a class A misdemeanor punishable by a fine not to exceed one thousand dollars or two times the amount of the defendant's gain, to be determined pursuant to the procedures set forth in section 400.30 of the criminal procedure law, whichever is greater, or by a term of imprisonment not to exceed one year, or by both such fine and imprisonment.

(b) Any person, firm, corporation or other entity, whether or not domiciled, licensed, or registered within the state, which is convicted of violating section 25.27 or 25.29 of this article, when the value of the commission, gratuity, bonus, premium or price unlawfully paid or accepted exceeds one thousand dollars for an event as defined in section 23.03 of this chapter, whether or not such payment is for tickets to a single performance of that event, shall be guilty of a class E felony, punishable by a term of imprisonment in accordance with the penal law, or by a fine of five thousand dollars or two times the amount of the defendant's gain, to be determined pursuant to the procedures set forth in section 400.30 of the criminal procedure law, whichever is greater, or by both such fine and imprisonment.

2. Any person, firm or corporation which is convicted of violating subdivision two of section 25.09 of this article shall be guilty of a misdemeanor punishable by a term of imprisonment not to exceed one year or by a fine not to exceed seven hundred fifty dollars on the first conviction; one thousand five hundred dollars on the second conviction; and two thousand dollars, on each subsequent conviction or by both such fine and imprisonment.

3. Any person, firm or corporation which is convicted of knowingly violating subdivision one of section 25.07 or section 25.13 or section 25.15 of this article shall be guilty of a misdemeanor punishable by a term of imprisonment not to exceed one hundred eighty days or by a fine not to exceed five hundred dollars on the first conviction; one thousand dollars on the second conviction; and two thousand dollars on each subsequent conviction or by both such fine and imprisonment.

4. Notwithstanding any other penalty which may be imposed for any other violation of this article, any person, firm or corporation which is convicted of violating section 25.11 of this article shall be guilty of a violation punishable by a fine not to exceed two hundred dollars on the first conviction; five hundred dollars on the second conviction; and one thousand dollars on each subsequent conviction.

5. Any person, firm or corporation which is convicted of violating subdivision one of section 25.09 of this article shall be guilty of a violation punishable by a fine not to exceed five hundred dollars.

6. Any person, firm or corporation which is convicted of violating any other section of this article shall be guilty of a violation punishable by a fine not to exceed two hundred fifty dollars.

7. Notwithstanding any other provision to the contrary, when the fines included in this section are imposed on a firm, corporation or other entity that is not a single person, such fines may be imposed at up to two times the amount otherwise allowed, or, where applicable, three times the amount of the defendant's gain.

* NB Repealed July 1, 2017









Title J - OFFENSES RELATING TO UNAUTHORIZED PHOTOGRAPHS AND CERTAIN COPYRIGHTED MATERIALS

Article 31 - (31.01 - 31.05) OFFENSES RELATING TO UNAUTHORIZED PHOTOGRAPHS AND CERTAIN COPYRIGHTED MATERIALS

31.01 - Unauthorized photographs and sound recordings of performances.

31.01. Unauthorized photographs and sound recordings of performances. 1. Definitions. The following words as used in this section shall have the following meanings:

(a) "Performance" shall mean any presentation consisting in whole or in part of a musical, dramatic, dance or other stage rendition by living persons who appear in the immediate presence of their audience.

(b) "Theatre" shall mean a concert hall, recital hall, theatre or other auditorium in which a performance is rendered and admission to which is limited by its management to persons holding admission tickets or other written evidence of permission to enter.

(c) "Management" shall mean: (i) the operator of a theatre; and (ii) with respect to a particular performance, the person hiring the theatre to present such performance unless such person shall have agreed in writing with such operator not to photograph or make sound recordings of such performance.

2. No person shall take any photograph or make any sound recording of any performance presented in a theatre without having first obtained the written consent of the management to do so. The management of any theatre may maintain an action for an injunction, an accounting, or for damages resulting from or in respect of any photographs or sound recordings of any performance made without the consent required by this section having been obtained, or resulting from or in respect of any distribution or attempted distribution of any such photographs or sound recordings or reproductions thereof.

3. If any person admitted or seeking admission to a theatre in which a performance is to be or is being presented, attempts to bring into, or brings into such theatre any photographic or sound recording device without having first obtained the written consent of the management to do so, such management shall have the right to request and obtain possession of such photographic or sound recording device until the conclusion of such performance. The management shall give a receipt for such device, and shall be liable for any damage to such device or loss or theft of such device while in their care.

4. If any person admitted or seeking admission to a theatre in which a performance is to be or is being presented, refuses or fails to give or surrender possession of any photographic or sound recording device which such person has brought into or attempts to bring into such theatre without having first obtained the written consent of the management to do so, then the management shall have the right to remove such person therefrom or refuse admission thereto to such person, and shall thereupon offer to refund and, unless such offer is refused, refund to such person the price paid by such person for admission to such theatre. If such person refuses to leave such theatre after having been informed by the management thereof that possession of any photographic or sound recording device in such theatre without the written consent of the management is prohibited, then such person shall be deemed to be remaining in the theatre unlawfully within the meaning of subdivision five of section 140.00 and section 140.05 of the penal law, and in addition, the management shall have the right to maintain an action in trespass and for punitive damages against such person.

5. The criminal penalties and civil remedies provided by this section shall be without force or effect unless the management of the theatre shall have posted signs at the box office and at or near the audience entrance to the portion of the theatre wherein the performance is to be presented and printed in any program which may be furnished to the audience for such performance, stating in substance as follows:

WARNING

The photographing or sound recording of any performance or the possession of any device for such photographing or sound recording inside this theatre, without the written permission of the management is prohibited by law. Offenders may be ejected and liable for damages and other lawful remedies.



31.03 - Producing unpublished, undedicated or copyrighted opera or dramatic composition, without consent of owner.

31.03. Producing unpublished, undedicated or copyrighted opera or dramatic composition, without consent of owner. Any person who causes to be publicly performed or represented for profit any unpublished, undedicated or copyrighted dramatic composition, or musical composition known as an opera, without the consent of its owner or proprietor, or who, knowing that such dramatic or musical composition is unpublished, undedicated or copyrighted and without the consent of its owner or proprietor, permits, aids or takes part in such a performance or representation, shall be guilty of a misdemeanor.



31.04 - Copyrights.

31.04. Copyrights. 1. As used in this section:

(a) "Copyright owner" means the owner of a copyright of a nondramatic musical work recognized and enforceable under the copyright laws of the United States pursuant to Title 17 of the United States Code, Pub. L. 94-553 (17 U.S.C. 101 et seq.). "Copyright owner" shall not include the owner of a copyright in a motion picture or audiovisual work, or in part of a motion picture or audiovisual work.

(b) "Performing rights society" means an association or corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners, such as the American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI), and SESAC, Inc.

(c) "Proprietor" means the owner of a retail establishment, restaurant, inn, bar, tavern, or any other similar place of business or professional office located in this state in which the public may assemble and in which nondramatic musical works may be performed, broadcast, or otherwise transmitted.

(d) "Royalty" or "royalties" means the fees payable to a performing rights society for public performance rights.

2. No performing rights society shall enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at the time of the offer, or any time thereafter, but no later than seventy-two hours prior to the execution of that contract, it provides to the proprietor in writing, the following:

(a) a schedule of the rates and terms of royalties under the contract;

(b) upon the request of the proprietor, the opportunity to review the most current available list of the members or affiliates represented by the society;

(c) notice that it will make available, upon written request of any proprietor or bona fide trade associations representing groups of proprietors, at the sole expense of the proprietor or bona fide trade associations representing groups of proprietors by electronic means or otherwise, the most current available listing of the copyrighted musical works in such performing rights society's repertory, provided that such notice shall specify the mean by which such information can be secured;

(d) notice that the performing rights society has a toll free telephone number which can be used to answer inquiries of a proprietor regarding specific musical works and the copyright owners represented by that performing rights society; and

(e) notice that it complies with federal law and orders of courts having appropriate jurisdiction regarding the rates and terms of royalties and the circumstances under which licenses for rights for public performances are offered to any proprietor.

3. Every contract between a performing rights society and proprietor for the payment of the royalties executed issued or renewed in this state on or after the effective date of this section shall:

(a) be in writing;

(b) be signed by the parties; and

(c) include at least the following information:

(1) the proprietor's name and business address and the name and location of each place of business to which the contract applies;

(2) the name and address of the performing rights society;

(3) the duration of the contract; and

(4) the schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of those rates for the duration of that contract.

4. No performing rights society, or any agent or employee thereof shall:

(a) with respect to contracts executed, issued or renewed on or after the effective date of this section, collect or attempt to collect from a proprietor licensed by that performing rights society a royalty payment except as provided in a contract executed pursuant to the provisions of this section;

(b) enter onto the premises of a proprietor's business for the purpose of discussing a contract for payment of royalties for the use of copyrighted works by that proprietor without first identifying himself or herself to the proprietor or his or her employees and disclosing that the agent is acting on behalf of such performing rights society and disclosing the purpose of the discussion; and

(c) fail to provide written notice to a proprietor or his or her employees within seventy-two hours after entering the proprietor's business for the purpose of investigating the possible performance, broadcasting or transmission of non-dramatic musical works, and disclosing that such agent or employee was investigating on behalf of such performing rights society and disclosing:

(1) the name of the performing rights society;

(2) the date on which such agent or employee conducted the investigation; and

(3) the copyrighted works in such performing rights society's repertory performed at the business during the investigation.

5. Any person who suffers a violation of this section may bring an action to recover actual damages and reasonable attorney's fees and seek an injunction or any other remedy available at law or in equity. This section shall not apply to contracts between performing rights societies and broadcasters licensed by the federal communications commission or to contracts with cable operators, programmers or other transmission services. This section shall also not apply to investigations conducted by law enforcement agencies or other persons with respect to a suspected violation of article two hundred seventy-five of the penal law.



31.05 - Printing, publishing or selling copyrighted musical composition without consent of owner.

31.05. Printing, publishing or selling copyrighted musical composition without consent of owner. Whoever prints, publishes, sells, distributes or circulates, or causes to be printed, published, sold, distributed or circulated for profit any circular, pamphlet, card, handbill, advertisement, printed paper, book, newspaper or other document containing the words or musical score of any musical composition which or any part of which is copyrighted under the laws of the United States, without first having obtained the consent of the owner or proprietor of such copyrighted musical composition, is guilty of a misdemeanor.









Title K - TRADE-MARKS

Article 33 - (33.01 - 33.15) OFFENSES AGAINST TRADE-MARKS

33.01 - Trade-mark defined.

33.01. Trade-mark defined. A "trade-mark" is a mark used to indicate the maker, owner or seller of an article of merchandise, and includes, among other things, any name of a person, or corporation, or any letter, word, device, emblem, figure, seal, stamp, diagram, brand, wrapper, ticket, stopper, label, or other mark, lawfully adopted by him, and usually affixed to an article of merchandise to denote that the same was imported, manufactured, produced, sold, compounded, bottled, packed or otherwise prepared by him; and also a signature or mark, used or commonly placed by a painter, sculptor or other artist, upon a painting, drawing, engraving, statue or other work of art, to indicate that the same was designed or executed by him.



33.03 - Affixing defined.

33.03. Affixing defined. A trade-mark is deemed to be affixed to an article of merchandise, when it is placed in any manner in or upon:

1. The article itself; or

2. A box, bale, barrel, bottle, case, cask, platter, or other vessel or package, or a cover, wrapper, stopper, brand, label, or other thing in, by or with which the goods are packed, inclosed or otherwise prepared for sale or disposition.



33.05 - Article of merchandise defined.

33.05. Article of merchandise defined. The expression "article of merchandise," as used in the preceding two sections, signifies any goods, wares, work of art, commodity, compound, mixture or other preparation or thing, which may be lawfully kept or offered for sale.



33.07 - Imitation of a trade-mark defined.

33.07. Imitation of a trade-mark defined. An "imitation of a trade-mark" is that which so far resembles a genuine trade-mark as to be likely to induce the belief that it is genuine, whether by the use of words or letters, similar in appearance or in sound, or by any sign, device or other means whatsoever.



33.09 - Offenses against trade-marks.

33.09. Offenses against trade-marks. A person who:

1. Falsely makes or counterfeits a trade-mark; or

2. Affixes to any article of merchandise, a false or counterfeit trade-mark, knowing the same to be false or counterfeit, or the genuine trade-mark, or an imitation of the trade-mark of another, without the latter's consent; or

3. Knowingly sells, or keeps or offers for sale, an article of merchandise to which is affixed a false or counterfeit trade-mark, or the genuine trade-mark, or an imitation of the trade-mark of another, without the latter's consent; or

4. Has in his possession a counterfeit trade-mark, knowing it to be counterfeit, or a die, plate, brand or other thing for the purpose of falsely making or counterfeiting a trade-mark; or

5. Makes or sells, or offers to sell or dispose of, or has in his possession with intent to sell or dispose of, an article of merchandise with such a trade-mark or label as to appear to indicate the quantity, quality, character, place of manufacture or production, or persons manufacturing, packing, bottling, boxing or producing the article, but not indicating it truly; or

6. Knowingly sells, offers or exposes for sale, any goods which are represented in any manner, by word or deed, to be the manufacture, packing, bottling, boxing or product of any person, firm or corporation, other than himself, unless such goods are contained in the original package, box or bottle and under the labels, marks or names placed thereon by the manufacturer who is entitled to use such marks, names, brands or trade-marks; or

7. Shall sell or shall expose for sale any goods in bulk, to which no label or trade-mark shall be attached, and shall by representation, name or mark written or printed thereon, represent that such goods are the production or manufacture of a person who is not the manufacturer; or

8. Shall knowingly sell, offer or expose for sale any article of merchandise, and shall orally or by representation, name or mark written or printed thereon or attached thereto used in connection therewith, or by advertisement, or otherwise, in any manner whatsoever make any false representation as to the person by whom such article of merchandise or the material thereof was made, or was in whole or in part produced, manufactured, finished, processed, treated, marketed, packed, bottled or boxed, or falsely represent that such article of merchandise or the material or any part thereof has or may properly have any trade-mark attached to it or used in connection with it, or is or may properly be indicated or identified by any trade-mark, is guilty of a misdemeanor.



33.11 - Refilling or selling trade-mark bottles and vessels.

33.11. Refilling or selling trade-mark bottles and vessels. Any person engaged in making, bottling, packing, selling or disposing of milk, ale, beer, cider, mineral water or other beverage, or in making, selling or disposing of articles of pastry, may register his title as owner of a trade-mark by filing with the secretary of state and the clerk of the county where the principal place of business of such person is situated, a description of the marks and devices used by him in his business, and in case the same has not been heretofore published according to the laws existing at the time of publication, causing the same to be published in a newspaper of the county, three weeks daily, if in the city of New York or Brooklyn, and weekly if in any other part of the state; but no trade-mark shall be filed which is not and can not become a lawful trade-mark, or which is merely the name of a person, firm or corporation unaccompanied by a mark sufficient to distinguish it from the same name when used by another person. After such registration, the use without the consent of the owner of the trade-mark so described, or the filling of any bottle, siphon, barrel, platter, vessel, or thing for the purpose of sale, or for the sale, therein, of any article of the same general nature and quality which said bottle, siphon, barrel, platter, vessel or other thing before contained, without the obliteration or defacement of the trade-mark upon it, when such trade-mark can be obliterated or defaced without substantial injury to the bottle, siphon, barrel, platter, vessel or other thing so as to prevent its wrongful use, shall be deemed a misdemeanor.



33.13 - Keeping trade-mark bottles and vessels with intent to refill or sell them.

33.13. Keeping trade-mark bottles and vessels with intent to refill or sell them. Any person engaged in the business of buying and selling bottles, siphons, barrels, platters, or other vessels or things, who shall with intent to defraud the registered owner of the trade-mark, knowingly sell or offer for sale any bottle, siphon, barrel, platter, vessel, or other things, to any person, who he has reason to believe wrongfully intends to use the trade-mark upon it, or to fill such bottle, siphon, barrel, platter, vessel or other thing in violation of the preceding section, shall be deemed guilty of a misdemeanor.



33.15 - Search for trade-mark bottles and vessels kept in violation of law authorized.

33.15. Search for trade-mark bottles and vessels kept in violation of law authorized. Whenever a registered owner of a trade-mark, or his agent, makes oath before a magistrate that he has a reason to believe and does believe, stating the grounds of his belief, that a bottle, siphon, barrel, platter, vessel or other thing to which is affixed a trade-mark belonging to him is being used or filled, or has been sold or offered for sale, by any person whomsoever in violation of the preceding section, then the magistrate may issue a search warrant to discover the thing and cause the person having it in possession to be brought before him and may thereupon inquire into the circumstances, and if on examination, he finds that such person has been guilty of the offense charged, he may hold the offender to bail to await the action of the grand jury, and the offender shall also be liable to an action on the case for damages, for such wrongful use of such trade-mark at the suit of the owner thereof, and the party aggrieved, shall also have his remedy according to the course of equity to enjoin the wrongful use of his trade-mark, and to recover compensation therefor in any court having jurisdiction over the person guilty of such wrongful use.






Article 34 - (34.01 - 34.09) LIVE MUSICAL PERFORMANCE AND PRODUCTIONS

34.01 - Short title.

34.01. Short title. This article shall be known and may be cited as the "truth in music advertising act".



34.03 - Definitions.

34.03. Definitions. The following terms as used in this article shall have the following meanings:

1. "Performing group" means any vocal or instrumental group seeking to use, using, advertising the use of, or promoting the name of a recording group that has previously released a commercial sound recording under the name of such recording group.

2. "Recording group" means any vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which such member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

3. "Sound recording" means any work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, including, but not limited to, a disk, tape, computerized file or other phono-record, in which the sounds are embodied.



34.05 - Production.

34.05. Production. 1. No performing group shall use, advertise or promote a live musical performance or production through the use of a false, deceptive or misleading affiliation, connection or association between a recording group and a performing group where such performing group is seeking to use the same or a substantially similar name as such recording group.

2. The provisions of subdivision one of this section shall not apply if:

(a) the performing group is the authorized registrant and owner of a federal service mark for that recording group registered in the United States Patent and Trademark Office;

(b) at least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(c) the live musical performance or production is identified in all advertising and promotion as a salute or tribute;

(d) the advertising does not relate to a live musical performance or production taking place in this state; or

(e) the performance or production by the performing group with the same or substantially similar name of a specific recording group is expressly authorized by that recording group.



34.07 - Restraining prohibited acts.

34.07. Restraining prohibited acts. 1. Whenever the attorney general has reason to believe that any person is advertising, using, advertising the use of or promoting, a live musical performance or production in violation of section 34.05 of this article, and that it would be in the public interest, the attorney general may bring an action in the name of the people of the state of New York against the person to restrain by preliminary or permanent injunction such promotion, advertising or use of the same or substantially similar name of such recording group, live musical performance or production.

2. In addition to any injunctive relief granted pursuant to subdivision one of this section, the court may direct the defendant to disgorge to the recording group or its authorized representative any moneys which may have been acquired by means of any violation of section 34.05 of this article subject to such terms and conditions as the court shall determine to be just.



34.09 - Penalty.

34.09. Penalty. Any person who violates the provisions of section 34.05 of this article shall be liable to the state for a civil penalty of up to five thousand dollars for a first violation, but not more than fifteen thousand dollars for subsequent violations.









Title L - PROTECTION OF CHILD PERFORMERS AND MODELS

Article 35 - (35.01 - 35.07) CHILD PERFORMERS AND MODELS

35.01 - Child performers.

35.01. Child performers. 1. It shall be unlawful, except as otherwise provided by section one hundred fifty-one of the labor law, to employ, or to exhibit or cause to be exhibited, or to use, or have custody of, for the purpose of exhibition, use or employment, any child under the age of sixteen years, or for one who has the care, custody or control of such child as a parent, relative, guardian, employer or otherwise, to exhibit, use or to procure or consent to the use or exhibition of such child, or to neglect or to refuse to restrain such child from engaging or acting in a public or private place, except as hereinafter provided, whether or not an admission fee is charged and whether or not such child or any other person is to be compensated for the use of such child therein, in the following activities:

(a) In singing; or dancing; or modeling; or playing upon a musical instrument; or acting, or in rehearsing for, or performing in a theatrical performance or appearing in a pageant; or as a subject for use, in or for, or in connection with the making of a motion picture film; or

(b) In rehearsing for or performing in a radio or television broadcast or program.

2. The provisions of subdivision one of this section shall not apply to the participation or employment, use or exhibition of any child in a church, academy or school, including a dancing or dramatic school, as part of the regular services or activities thereof respectively; or in the annual graduation exercises of any such academy or school; or in a private home; or in any place where such performance is under the direction, control or supervision of a department of education; or in the performance of radio or television programs in cases where the child or children broadcasting do so from a school, church, academy, museum, library or other religious, civic or educational institution, or for not more than two hours a week from the studios of a regularly licensed broadcasting company, where the performance of the child or children is of a nonprofessional character and occurs during hours when attendance for instruction is not required in accordance with the education law.

3. A child performer permit shall be issued by the state department of labor pursuant to section one hundred fifty-one of the labor law.

4. The mayor or other chief executive officer of the city, town or village where the exhibition, rehearsal or performance will take place may solicit the assistance of the Society for the Prevention of Cruelty to Children in New York city, and outside New York city, with the Society for the Prevention of Cruelty to Children or other child protective organization, if there be one and such other state and local agencies as he or she may determine.

5. Violation of this section shall be a misdemeanor.



35.03 - Judicial approval of certain contracts for services of infants; effect of approval; guardianship of savings.

35.03. Judicial approval of certain contracts for services of infants; effect of approval; guardianship of savings. 1. A contract made by an infant or made by a parent or guardian of an infant, or a contract proposed to be so made, under which (a) the infant is to perform or render services as an actor, actress, model, dancer, musician, vocalist or other performing artist, or as a participant or player in professional sports, or (b) a person is employed to render services to the infant in connection with such services of the infant or in connection with contracts therefor, may be approved by the supreme court or the surrogate's court as provided in this section where the infant is a resident of this state or the services of the infant are to be performed or rendered in this state. If the contract is so approved the infant may not, either during his minority or upon reaching his majority, disaffirm the contract on the ground of infancy or assert that the parent or guardian lacked authority to make the contract. A contract modified, amended or assigned after its approval under this section shall be deemed a new contract.

2. (a) Approval of the contract pursuant to this section shall not exempt any person from any other law with respect to licenses, consents or authorizations required for any conduct, employment, use or exhibition of the infant in this state, nor limit in any manner the discretion of the licensing authority or other persons charged with the administration of such requirements, nor dispense with any other requirement of law relating to the infant.

(b) No contract shall be approved which provides for an employment, use or exhibition of the infant, within or without the state, which is prohibited by law and could not be licensed to take place in this state.

(c) No contract shall be approved unless (i) the written acquiescence to such contract of the parent or parents having custody, or other person having custody of the infant, is filed in the proceeding or (ii) the court shall find that the infant is emancipated.

(d) No contract shall be approved if the term during which the infant is to perform or render services or during which a person is employed to render services to the infant, including any extensions thereof by option or otherwise, extends for a period of more than three years from the date of approval of the contract, provided, however that if the court finds that such infant is represented by qualified counsel experienced with entertainment industry law and practices such contract may be for a period of not more than seven years. If the contract contains any covenant or condition which extends beyond such three years or, where the court finds that the infant is represented by qualified counsel as provided in this paragraph, seven years, the same may be approved if found to be reasonable and for such period as the court may determine.

(e) If the court which has approved a contract pursuant to this section shall find that the well-being of the infant is being impaired by the performance thereof, it may, at any time during the term of the contract during which services are to be performed by the infant or rendered by or to the infant or during the term of any other covenant or condition of the contract, either revoke its approval of the contract, or declare such approval revoked unless a modification of the contract which the court finds to be appropriate in the circumstances is agreed upon by the parties and the contract as modified is approved by order of the court. Application for an order pursuant to this paragraph may be made by the infant, or his parent or parents, or guardian, or his limited guardian appointed pursuant to this section, or by the person having the care and custody of the infant, or by a special guardian appointed for the purpose by the court on its own motion. The order granting or denying the application shall be made after hearing, upon notice to the parties to the proceeding in which the contract was approved, given in such manner as the court shall direct. Revocation of the approval of the contract shall not affect any right of action existing at the date of the revocation, except that the court may determine that a refusal to perform on the ground of impairment of the well-being of the infant was justified.

3. (a) The court may withhold its approval of the contract until the filing of consent by the parent or parents entitled to the earnings of the infant, or of the infant if he is entitled to his own earnings, that a part of the infant's net earnings for services performed or rendered during the term of the contract be set aside and saved for the infant pursuant to the order of the court and under guardianship as provided in this section, until he attains his majority or until further order of the court. Such consent shall not be deemed to constitute an emancipation of the infant.

(b) The court shall fix the amount or proportion of net earnings to be set aside as it deems for the best interests of the infant, and the amount or proportion so fixed may, upon subsequent application, be modified in the discretion of the court, within the limits of the consent given at the time the contract was approved. In fixing such amount or proportion, consideration shall be given to the financial circumstances of the parent or parents entitled to the earnings of the infant and to the needs of their other children, or if the infant is entitled to his own earnings and is married, to the needs of his family. Unless the infant is at the time thereof entitled to his own earnings and has no dependents, the court shall not condition its approval of the contract upon consent to the setting aside of an amount or proportion in excess of one-half of the net earnings.

(c) For the purposes of this subdivision, net earnings shall mean the gross earnings received for services performed or rendered by the infant during the term of the contract, less (i) all sums required by law to be paid as taxes to any government or subdivision thereof with respect to or by reason of such earnings; (ii) reasonable sums to be expended for the support, care, education, training and professional management of the infant; and (iii) reasonable fees and expenses paid or to be paid in connection with the proceeding, the contract and its performance.

4. (a) A proceeding for the approval of a contract shall be commenced by verified petition of the guardian of the infant's person or property, or of the infant, or of a parent, or of any interested person, or of any relative of the infant on his behalf. If a guardian of the infant's person or property has been appointed or qualified in this state, the petition shall be made to the court by which he was appointed or in which he qualified. If there is no such guardian, the petition shall be made to the supreme court or the surrogate's court in the county in which the infant resides, or if he is not a resident of the state, in any county in which the infant is to be employed under the contract.

(b) The following persons, other than one who is the petitioner or joins in the petition, shall be served with an order or citation to show cause why the petition should not be granted: (i) the infant, if over the age of fourteen years, (ii) his guardian or guardians, if any, whether or not appointed or qualified in this state; (iii) each party to the contract; (iv) the parent or parents of the infant; (v) any person having the care and custody of the infant; (vi) the person with whom the infant resides; and (vii) if it appears that the infant is married, his spouse. Service shall be made in such manner as the court shall direct, at least eight days before the time at which the petition is noticed to be heard, unless the court shall fix a shorter time.

5. The petition shall have annexed a complete copy of the contract or proposed contract and shall set forth:

(a) The full name, residence and date of birth of the infant;

(b) The name and residence of any living parent of the infant, the name and residence of the person who has care and custody of the infant, and the name and residence of the person with whom the infant resides;

(c) Whether the infant has had at any time a guardian appointed by will or deed or by a court of any jurisdiction;

(d) Whether the infant is a resident of the state, or if he is not a resident, that the petition is for approval of a contract for performance or rendering of services by the infant and the place in the state where the services are to be performed or rendered;

(e) A brief statement as to the infant's employment and compensation under the contract or proposed contract;

(f) (i) A statement that the term of the contract during which the infant is to perform or render services or during which a person is employed to render services to the infant can in no event extend for a period of more than three years from the date of approval of the contract, and (ii) an enumeration of any other covenants or conditions contained in the contract which extend beyond such three years or a statement that the contract contains no such other covenants or conditions;

(g) A statement as to who is entitled to the infant's earnings and, if the infant is not so entitled, facts regarding the property and financial circumstances of the parent or parents who are so entitled;

(h) The facts with respect to any previous application for the relief sought in the petition or similar relief with respect to the infant;

(i) A schedule showing the infant's gross earnings, estimated outlays and estimated net earnings as defined in subdivision three of this section;

(j) The interest of the petitioner in the contract or proposed contract or in the infant's performance under it;

(k) Such other facts regarding the infant, his family and property, as show that the contract is reasonable and provident and for the best interests of the infant.

If no guardian of the property of the infant has been appointed or qualified in this state, the petition shall also pray for the appointment of a limited guardian as provided in subdivision seven of this section. The petition may nominate a person to be appointed as such limited guardian, setting forth reasons why the person nominated would be a proper and suitable person to be appointed as limited guardian and setting forth the interest of the person so nominated in the contract or proposed contract or in the infant's performance under it.

6. At any time after the filing of the petition the court, if it deems it advisable, may appoint a special guardian to represent the interests of the infant.

7. If a guardian of the property of the infant has been appointed or qualified in this state, he shall receive and hold any net earnings directed by the court to be set aside for the infant as provided in subdivision three. In any other case a limited guardian shall be appointed for such purpose. A parent, guardian or other petitioner is not ineligible to be appointed as limited guardian by reason of his interest in any part of the infant's earnings under the contract or proposed contract or by reason of the fact that he is a party to or otherwise interested in the contract or in the infant's performance under the contract, provided such interest is disclosed.

If the contract is approved and if the court shall direct that a portion of the net earnings be set aside as provided in subdivision three of this section, the limited guardian shall qualify in the manner provided with respect to a general guardian of the property of the infant appointed by the court in which the proceeding is had, and with respect to net earnings ordered to be set aside shall be subject to all provisions applicable to a general guardian so appointed.

If a guardian of the property of the infant is appointed or qualifies after the appointment of a limited guardian, the limited guardian may continue to act with respect to earnings under the contract approved by the court until the termination of the contract; upon such termination he shall transfer to the guardian of the infant's property the funds of the infant in his hands.

8. (a) The infant shall attend personally before the court upon the hearing of the petition. Upon such hearing, and upon such proof as it deems necessary and advisable, the court shall make such order as justice and the best interests of the infant require.

(b) The court at such hearing or on an adjournment thereof may, by order:

(i) determine any issue arising from the pleadings or proof and required to be determined for final disposition of the matter, including issues with respect to the age or emancipation of the infant or with respect to entitlement of any person to his earnings;

(ii) disapprove the contract or proposed contract or approve it, or approve it upon such conditions, with respect to modification of the terms thereof or otherwise, as it shall determine;

(iii) appoint a limited guardian as provided in subdivision seven of this section.

(c) If the contract is approved upon condition of consent that a portion of the net earnings of the infant under the contract be set aside, the court shall fix the amount or proportion of net earnings to be set aside and if the court shall find that consent or consents thereto have been filed as provided in subdivision three of this section, shall give directions with respect to computation of and payment of sums to be set aside.



35.07 - Unlawful exhibitions.

35.07. Unlawful exhibitions. 1. It shall be unlawful for any person to employ, use, or exhibit any child under sixteen years of age, or for a parent, guardian or employer to consent to or to refuse to restrain such child in engaging or acting:

a. As a rope or wire walker, gymnast (except in a non-professional capacity or activity), rider upon a horse or other animal (except in a non-professional horse show), or as an acrobat, or upon any bicycle or other mechanical vehicle or contrivance unless a child performer permit is issued pursuant to the provisions of section one hundred fifty-one of the labor law, and the child is protected by the use of safety devices or protective equipment which comply with the provisions of the Federal Occupational Safety and Health Act provided, however, that where an activity is exempt from the permit requirement of this paragraph because the activity is non-professional, the activity shall still be required to comply with the requirement of this paragraph relating to safety devices and protective equipment; or

(b) As a wrestler, boxer, or contortionist; or

(c) In begging or receiving or soliciting alms in any manner or under any pretense, or in any mendicant occupation; or in gathering or picking rags, or collecting cigar stumps; or collecting bones or refuse from markets or streets; or in peddling; or

(d) In any illegal, indecent, or immoral exhibition or practice; or in the exhibition of any such child when mentally ill, mentally retarded, or when presenting the appearance of any deformity or unnatural physical formation or development; or

(e) In any practice or exhibition or place dangerous or injurious to the life, limb, health or morals of such child provided, however, that the provisions of this paragraph shall not apply to service as a member of a certified volunteer ambulance service under the supervision of an emergency medical technician as provided in article thirty of the public health law by youthful volunteers at least fifteen years of age who hold a current American Red Cross advanced first aid and emergency care card.

2. It shall be unlawful for any person to employ, use or exhibit any person under eighteen years of age as a dancer or performer in any portion of a facility open to the public wherein performers appear and dance or otherwise perform unclothed, under circumstances in which such employment would be harmful to such person in the manner defined in subdivision six of section 235.20 of the penal law.

3. Violation of this section shall be a misdemeanor.









Title M - THEATRICAL EMPLOYMENT CONTRACTS; SAFETY PRECAUTIONS FOR CERTAIN PERFORMERS; PERFORMING ARTISTS

Article 37 - (37.01 - 37.11) THEATRICAL EMPLOYMENT CONTRACTS; SAFETY PRECAUTIONS FOR CERTAIN PERFORMERS

37.01 - Definitions.

37.01. Definitions. As used in sections 37.03 and 37.05 of this article:

1. "Person" means any individual, company, society, association, corporation, manager, contractor, subcontractor, partnership, bureau, agency, service, office or the agent or employee of the foregoing.

2. "Fee" means anything of value, including any money or other valuable consideration charged, collected, received, paid or promised for any service, or act rendered or to be rendered by an employment agency, including but not limited to money received by such agency or its emigrant agent which is more than the amount paid by it for transportation, transfer of baggage, or board and lodging on behalf of any applicant for employment.

3. "Theatrical employment agency" means any person (as defined in subdivision one hereof) who procures or attempts to procure employment or engagements for an artist, but such term does not include the business of managing entertainments, exhibitions or performances, or the artists or attractions constituting the same, where such business only incidentally involves the seeking of employment therefor.

4. "Theatrical engagement" means any engagement or employment of an artist in employment described in subdivision three of this section.

5. "Artist" shall mean actors and actresses rendering services on the legitimate stage and in the production of motion pictures, radio artists, musical artists, musical organizations, directors of legitimate stage, motion picture and radio productions, musical directors, writers, cinematographers, composers, lyricists, arrangers, models, and other artists and persons rendering professional services in motion picture, theatrical, radio, television and other entertainment enterprises.



37.03 - Theatrical employment; contracts.

37.03. Theatrical employment; contracts. Every licensed person who shall procure for or offer to an applicant a theatrical engagement shall have executed in duplicate a contract or deliver to the parties as herein set forth a statement containing the name and address of the applicant; the name and address of the employer of the applicant and of the person acting for such employer in employing such applicant; the time and duration of such engagement; the amount to be paid to such applicant; the character of entertainment to be given or services to be rendered; the number of performances per day or per week that are to be given by said applicant; if a vaudeville engagement, the name of the person by whom the transportation is to be paid, and if by the applicant, either the cost of transportation between the places where said entertainment or services are to be given or rendered, or the average cost of transportation between the places where such services are to be given or rendered; and if a dramatic engagement, the cost of transportation to the place where the services begin, if paid by the applicant; and the gross commission or fees to be paid by said applicant and to whom. Such contracts or statements shall contain no other conditions and provisions except such as are equitable between the parties thereto and do not constitute an unreasonable restriction of business. Forms of such contract and statement in blank shall be first approved by the commissioner and his determination shall be reviewable by certiorari. One of such duplicate contracts or of such statements shall be delivered to the person engaging the applicant and the other shall be retained by the applicant. The licensed person procuring such engagement for such applicant shall keep on file or enter in a book provided for that purpose a copy of such contract or statement.



37.05 - Theatrical employment; financial investigations and security.

37.05. Theatrical employment; financial investigations and security. A theatrical employment agent shall investigate whether or not any employer (person, firm or corporation) who is offering employment to an applicant for employment, has defaulted in the payment of salaries, fees or other compensation to any performer or group of performers or has left stranded any performing companies or individuals or groups, during the five years preceding the date of the application. An agent shall not procure or undertake to procure employment or engagements on the part of any performer or groups of performers for an employer who has failed to pay salaries, fees or other compensation, or who has left stranded any performer or groups of performers or any performing companies or individuals during the five years preceding the date of the application, unless such employer (person, firm or corporation) shall provide sufficient security for the direct benefit of the performer or performers and in an amount ample to pay the performer or performers their full compensation for the specified employment or engagement designated in the employment or engagement contract. The provisions of this section shall not apply to employment or engagements in modeling.



37.07 - Performing artists; ads for availability of employment.

37.07. Performing artists; ads for availability of employment. 1. It shall be unlawful for any person, firm, corporation, association, or agent or employee thereof, holding itself out to the public by any designation indicating a connection with show business including, but not limited to, talent agent, talent scout, personal manager, artist manager, impresario, casting director, public relations advisor or consultant, promotion advisor or consultant, to

(a) Make, publish, disseminate, circulate or place before the public or cause directly or indirectly to be made, published, disseminated, circulated or placed before the public in this state an advertisement, solicitation, announcement, notice or statement which represents that such person, firm, corporation or association has employment available or is able to secure any employment in the field of show business, including, but not limited to, theatre, motion pictures, radio, television, phonograph records, commercials, opera, concerts, dance, modeling or any other entertainments, exhibitions or performances when an advance fee of any nature is a condition to such employment; or

(b) Accept from a member of the public any fee, retainer, salary, advance payment or other compensation of any nature in return for services or otherwise, other than (i) repayment for advances or expenses actually incurred for or on behalf of such member of the public, or (ii) agreed commissions, royalties or similar compensation based upon payments received by or on behalf of such member of the public as a result of his employment in the field of show business.

2. Whenever there shall be a violation of this section, an application may be made by the attorney general in the name of the people of the state of New York to a court or justice having jurisdiction to issue an injunction, and upon notice to the defendant of not less than five days, to enjoin and restrain the continuance of such violations; and if it shall appear to the satisfaction of the court or justice that the defendant has, in fact, violated this section, an injunction may be issued by such court or justice, enjoining and restraining any further violation, without requiring proof that any person has, in fact, been injured or damaged thereby. In any such proceeding, the court may make allowances to the attorney general as provided in paragraph six of subdivision (a) of section eighty-three hundred three of the civil practice law and rules, and direct restitution. In connection with any such proposed application, the attorney general is authorized to take proof and make a determination of the relevant facts and to issue subpoenas in accordance with the civil practice law and rules.



37.09 - Protection of aerial performers from accidental falls.

37.09. Protection of aerial performers from accidental falls. 1. No person shall participate in any public performance or exhibition on a trapeze, tightrope, wire, rings, ropes, poles, or other aerial apparatus which requires skill, timing or balance and which creates a substantial risk to himself or others of serious injury from falling, unless there shall be provided for such performance a safety belt, life-net, or other safety device of similar purpose suitably constructed and placed to arrest or cushion his fall and minimize the risk of such injury. No owner, agent, lessee, manager or other person in charge of a circus, carnival, fair, theatre, moving-picture house, public hall, or other public place of assembly, resort or amusement, shall permit any person to take part in a performance specified herein without providing such safety device. Any such aerial performance or exhibition without such safety device in which the height of possible fall is more than twenty feet, shall be presumed to create a substantial risk of serious injury.

2. The commissioner of labor may make rules supplementary to this section designating safety devices of an approved type, strength and location and otherwise effectuating the purposes hereof. The commissioner may also grant variations pursuant to the provisions of section thirty of the labor law. Violations of this section shall be punishable as provided in section two hundred thirteen of the labor law for violations thereunder.

3. In acting upon an application for a variation, the board may take into consideration the availability, in whole or part, of practicable safety devices for a particular type of performance or exhibition and the history and nature of the accidents incurred in such performance or exhibition. The provisions of subdivision one of this section and the rules of the board issued pursuant to this section shall be inapplicable to any performance or exhibition concerning which a variation has been issued to the extent specified in such variation.



37.11 - Prevention of personal injuries at carnivals, fairs and amusement parks.

37.11. Prevention of personal injuries at carnivals, fairs and amusement parks. The commissioner of labor may make rules guarding against personal injuries in the assembly, disassembly and use of amusement devices and temporary structures at carnivals, fairs and amusement parks to persons employed at or to persons attending the carnivals, fairs and amusement parks where the carnivals, fairs and amusement parks are located outside the city of New York, and where the carnivals, fairs and amusement parks are located within the city of New York, the department of buildings of the city of New York may make and enforce such rules.









Title P - NEW YORK STATE CULTURAL EDUCATION TRUST

Article 40 - (40.01 - 40.13) NEW YORK STATE CULTURAL EDUCATION TRUST

40.01 - Short title.

40.01. Short title. This title shall be known and may be cited as the "New York state cultural education trust act".



40.03 - Definitions.

40.03. Definitions. When used or referred to in this title, unless otherwise specified, the following terms shall have the following meaning:

1. "Trust" shall mean the trust created by section 40.05 of this title.

2. "Board" shall mean the board of the trust created by section 40.05 of this title.

3. "Board of regents" shall mean the board of regents of the university of the state of New York.



40.05 - New York state cultural education trust.

40.05. New York state cultural education trust. 1. A trust to be known as the "New York state cultural education trust" is hereby created under the jurisdiction of the state education department and its existence shall commence with the appointment of the members of the board as provided herein.

2. The board shall consist of five members as follows: the chancellor of the board of regents of the university of the state of New York, or his or her designee from the board of regents, who shall serve as the chair; one additional member of the board of regents, to be appointed by such chancellor; one member appointed by the governor; one member appointed by the majority leader of the senate; and one member appointed by the speaker of the assembly. Members of the board, other than the representative of the board of regents, shall be appointed to the board based on their knowledge and background as relevant to the purposes of the trust, or, due to their experience and knowledge in the fields of New York state history, collection display and management or other related fields.

3. The member of the board of regents appointed to the board shall serve at the pleasure of the chancellor of the board of regents and shall serve a term equivalent to his or her term as a member of the board of regents. The chancellor may reappoint the same member of the board of regents as his or her appointee for so long as such regent remains a member of the board of regents.

4. The initial terms of the appointees of the governor, the speaker of the assembly and the majority leader of the senate shall be staggered, with the governor's appointment expiring after one year and the majority leader of the senate's and the speaker of the assembly's appointments expiring after three years. All subsequent appointments shall be for three years.

5. Members may be reappointed and may serve two consecutive full terms, in addition to the terms of their original appointments, but not more than nine consecutive years. Each member shall continue in office until such member's successor has been appointed and qualifies. Such continuation in office shall not be counted in determining whether a member has served nine consecutive years. In the event of a vacancy occurring in the office of any member of the board, other than by the expiration of a member's term, such vacancy shall be filled for the balance of the unexpired term, if applicable, in the same manner as the original appointment.

6. The members of the board shall serve without compensation, but shall be entitled to reimbursement of their actual and necessary expenses incurred in the performance of their official duties.

7. The powers of the trust shall be vested in and exercised by a majority of the members thereof.



40.07 - Purpose of the trust.

40.07. Purpose of the trust. The purpose of the trust shall be to prepare and recommend plans, in cooperation with the commissioner of education, to the director of the budget regarding projects to enhance the public display of the collections and exhibits of the state museum, library and archives, and for the aquisition of a new storage facility for such collections.



40.09 - Reports.

40.09. Reports. Not later than ninety days following the end of the state fiscal year the trust shall annually submit to the governor, the majority leader of the senate and the speaker of the assembly a report on the priorities and finances of the trust.



40.11 - Assistance of other agencies.

40.11. Assistance of other agencies. The trust board may request from any state agency or political subdivision of the state and the same are authorized to provide such assistance and information as will enable it to carry out its purpose and powers pursuant to this title.



40.13 - Members not to profit.

40.13. Members not to profit. No member of the trust shall receive or may be lawfully entitled to receive any pecuniary profit from the operation of the trust.









Title S - ARTICLE 54 -- EXECUTIVE MANSION TRUST

Article 54 - (54.01 - 54.17) EXECUTIVE MANSION TRUST

54.01 - Short title.

54.01. Short title. This title may be cited as the "Executive Mansion Trust Act".



54.03 - Definitions.

54.03. Definitions. When used or referred to in this title, unless a different meaning clearly appears from the context, the terms listed below shall have the following meanings:

1. "Trust" shall mean the trust created by section 54.05 of this title.

2. "Executive mansion" shall mean the lands and structures constituting the executive residence of the governor at 138 Eagle Street in Albany, New York.

3. "Real property" shall mean lands, structures, franchise and interest in lands and any and all things usually included within the said term. The term "real property" as used in this title, shall exclude the executive mansion.



54.05 - Executive Mansion Trust.

54.05. Executive Mansion Trust. 1. A trust known as the "Executive Mansion Trust" is hereby created. The trust shall be a body corporate and politic and its existence shall commence upon the appointment of the members as herein provided.

2. The trust shall consist of the commissioner of general services, the commissioner of parks, recreation and historic preservation, the commissioner of education, the chairman of the board of trustees of the New-York Historical Society and a private citizen appointed to a three-year term of membership by the governor; such private citizen shall be a person known for professional competence and experience in the field of history, architecture, art, design or museum services. The director of the budget and a designee of the governor shall serve as non-voting members of the trust.

3. The powers of the trust shall be vested in and exercised by a majority of the voting members thereof.

4. The commissioner of general services shall serve as chairperson of the trust.

5. The members of the trust shall serve without compensation, but shall be entitled to reimbursement of their actual and necessary expenses incurred in the performance of their official duties.

6. The trust shall be subject to the provisions of article 15-A of the executive law.

7. The trust and its corporate existence shall continue until terminated by law, provided, however, that no such law shall take effect so long as the trust shall have financial obligations outstanding, unless adequate provision has been made for the payment thereof, and until arrangements have been made for the adequate care and conservation of its artifacts and collections. Upon termination of the existence of the trust, all its rights and properties shall vest in the state.



54.07 - Purposes and powers of the trust.

54.07. Purposes and powers of the trust. The purposes of the trust shall be to preserve, improve and promote the executive mansion as a historical and cultural resource of the state of New York, including by operation of an executive mansion museum, and to serve as a focal point for the receipt and administration of private, gifts, devises, loans, and bequests made or donated to these ends. To carry out such purposes, the trust shall have power:

1. To accept unconditional gifts, devises and bequests, and, with the approval of the director of the budget, conditional gifts, devises, loans, and bequests, of real or personal property for the purposes of preserving, improving or promoting the executive mansion as a historical and cultural resource of the state of New York.

2. To accept, administer and expend funds made available to the trust by private donation or public grant or appropriation for any of its purposes.

3. To operate an executive mansion museum within the executive mansion.

4. To acquire artifacts or furnishings to enhance the historical and cultural character of the executive mansion, and other real or personal property by purchase, gift, bequest, loan, or exchange, for use in, on, or to benefit the executive mansion, its grounds, and any executive mansion museum operated by the trust. The cost of acquisition of such property, exclusive of services provided by any state department, board, commission or agency, shall be paid from funds available to the trust.

5. To retain or, as appropriate, transfer immediate jurisdiction and control over any property acquired by the trust to the office of general services or other appropriate public body or agency with its consent and the prior approval of the director of the budget.

6. To undertake any work, including furnishing of services and materials, required to preserve, restore, maintain, improve or promote the historical or cultural significance or character of the executive mansion and the executive mansion museum, or any property associated with them related to their historical and cultural character, upon request or approval of the office of general services, and with the prior approval of the director of the budget.

7. To undertake or commission research or studies and to make reports relating to the executive mansion, including development of a master plan for the preservation and maintenance of the executive mansion and its grounds as a historic and cultural resource of the state of New York.

8. To appoint and employ such officers, employees and staff, qualified by training and experience, who shall be deemed to be state employees, and to retain such expert legal, financial, architectural, curatorial, conservation and other consultant services as it deems necessary to carry out its corporate purposes, including operation of an executive mansion museum.

9. To sell and convey real or personal property or interest therein, acquired by and under the jurisdiction of the trust and surplus to its needs and the needs of the executive mansion, excluding property to which the state of New York has title, in accordance with generally accepted museum standards, provided such sale and conveyance receives the prior approval of the director of the budget and does not contravene the terms or conditions of any gift, devise, loan, or bequest. The trust shall retain the proceeds derived therefrom for its corporate purposes in accordance with generally accepted museum standards.

10. To participate and cooperate with other public and private agencies having mutual interests and purposes in appropriate programs and projects intended to preserve, improve and promote the historic and cultural significance and character of the executive mansion or of the properties and activities associated with the historic or cultural significance of such mansion or executive mansion museum.

11. To administer, manage or operate any property acquired by the trust pending transfer or jurisdiction thereof, and to retain for its corporate purposes any receipts, revenues or income derived from the operation or use of such property during the pendency of such transfer.

12. To sue and be sued.

13. To have a seal and alter the same at pleasure.

14. To do all things necessary or convenient to carry out the purposes of this trust.



54.09 - Temporary assignment and transfer of employees.

54.09. Temporary assignment and transfer of employees. Whenever in the opinion of the trust it would be in the public interest, it may, after prior approval of the director of the budget, request the temporary assignment and transfer of certain employees of any board, commission, agency or department of the state or its political subdivisions, and said board, commission, agency or department, if in its opinion such transfer will not interfere with the performance of its duties and functions, may make such assignment and transfer of said employees to the trust. Such assignment and transfer or extension thereof shall not affect the civil service status, continuity of service, retirement plan status, right to compensation, grade or compensation or other rights or privileges of any employee so transferred.



54.11 - Services provided by state officials.

54.11. Services provided by state officials. 1. The attorney general shall furnish any and all necessary legal services and advice, including examination of title to real property, required to assist the trust in accomplishing its corporate services.

2. The commissioner of education shall advise the trust with respect to the custody, use, cataloging, restoration, deaccessioning, and control of original documents, artifacts and furnishings having unique historic significance.



54.13 - Moneys of the trust.

54.13. Moneys of the trust. 1. The head of the division of the treasury in the department of taxation and finance shall be the custodian of the funds of the trust. Disbursements from the funds of the trust shall be made by the custodian or such person as may be authorized by him only upon warrants signed by the chairperson of the trust or an official thereof authorized to do so.

2. The comptroller of the state and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the trust including its receipts, disbursements, contracts, investments and any other matters relating to its financial standing. The report of any such audit shall be included in the report required by subdivision three of this section.

3. The trust shall submit to the governor, the chairperson of the senate finance committee, the chairperson of the assembly ways and means committee and the state comptroller, within ninety days after the end of its fiscal year (which shall be the same as the state's fiscal year), a complete and detailed report of its operations and accomplishments, including staffing and temporary transfer and assignment of employees, its receipts and disbursements, any acquisitions and deaccessions, and its assets and liabilities.



54.15 - Creation of trust a public purpose.

54.15. Creation of trust a public purpose. It is hereby found, determined and declared that the creation of the trust and the carrying out of its corporate purposes is in all respects for the benefit of the people of the state of New York, for the preservation, improvement and promotion of the executive mansion as a historical and cultural resource of the state of New York, and is a public purpose, in that the trust will be performing an essential governmental function in the exercise of the powers conferred upon it by this title and the trust shall not be required to pay taxes or assessments upon any of the property acquired by it or under its jurisdiction and control, or upon its activities in the operation and maintenance of such properties or use of any moneys, revenues or other income received by the trusts. All contributions made to the trust whether by gift, devise or bequest shall qualify as deductions in computing the net taxable income of the donor for the purposes of any income tax imposed by the state or any political subdivision thereof. The trust is authorized to seek exemption for federal tax purposes.



54.17 - Members and employees not to profit.

54.17. Members and employees not to profit. No officer, member or employee of the trust shall receive or may be lawfully entitled to receive any pecuniary profit from the operation thereof except reasonable compensation for services in effecting one or more of its purposes as set forth in this title.









Title T - NATURAL HERITAGE TRUST

Article 55 - (55.01 - 55.23) NATURAL HERITAGE TRUST

55.01 - Short title.

55.01. Short title. This title may be cited as the "Natural Heritage Trust Act."



55.03 - Definitions.

55.03. Definitions. As used or referred to in this title, unless a different meaning clearly appears from the context:

1. The term "trust" shall mean the corporation created by section 55.05 of this article.

2. The term "board" shall mean the members of the corporation.

3. The term "real property" shall mean lands, structures, franchises and interest in lands and any and all things usually included within the said term, and includes not only fees simple and absolute but also any and all lesser interests, such as easements, rights of way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real property.



55.05 - Natural Heritage Trust.

55.05. Natural Heritage Trust. The board known as the "Natural Heritage Trust" is hereby continued. Such a board shall be a body corporate and politic constituting a public benefit corporation and its existence shall commence upon the appointment of the members as herein provided. Such board shall consist of the chairperson of the state council of parks and outdoor recreation, the commissioner of environmental conservation, the secretary of state and the commissioner of parks, recreation and historic preservation. The powers of the board shall be vested in and exercised by the majority of the members thereof. The members of the board shall serve without compensation, but shall be entitled to reimbursement of their actual and necessary expenses incurred in the performance of their official duties. At the first meeting of the board and the first meeting thereof in each fiscal year thereafter, the members of the board shall choose from their number, a chairperson and vice-chairperson.

The trust and its corporate existence shall continue until terminated by law, provided, however, that no such law shall take effect so long as the trust shall have bonds, notes and other obligations outstanding, unless adequate provision has been made for the payment thereof in the documents securing the same. Upon termination of the existence of the trust, all its rights and properties shall vest in the state.



55.07 - Purposes and powers of the corporation.

55.07. Purposes and powers of the corporation. The purpose of the corporation shall be to serve as a focal point for the receipt and administration of private gifts, devises and bequests of real and personal property donated to further conservation, outdoor recreation and historic preservation purposes and advance public understanding, revitalization and restoration of New York's waterfronts. Revitalization and restoration of the waterfront shall be undertaken pursuant to, and consistent with an approved local waterfront revitalization plan or plan approved by the department of state, which has been the subject of a public hearing. To carry out said purposes, the corporation shall have power:

1. To accept unconditional gifts, devises and bequests, and, with the approval of the governor, conditional gifts, devises and bequests, of real or personal property for conservation, outdoor recreation, historic preservation purposes and public understanding, revitalization and restoration of New York's waterfronts and to administer and expend funds made available to the corporation for any of its purposes.

2. To acquire real property in the name of the people of the state of New York by purchase, gift, devise or exchange of lands previously acquired by the trust and under its immediate jurisdiction or by appropriation through the agency of the commissioner of parks, recreation and historic preservation or the commissioner of environmental conservation whenever the attorney general shall determine such appropriation is necessary to clear any defect or encumbrance on the title of such real property which would hinder its use for the intended public purpose. The cost of such land acquisition, exclusive of services furnished by any state department, board, commission or agency, shall be paid from funds available to the trust.

3. To acquire personal property in the name of the people of the state of New York by purchase, gift, bequest or exchange of personalty previously acquired by the trust and under its immediate jurisdiction. The cost of acquisition of such personal property shall be paid from funds available to the trust.

4. To transfer immediate jurisdiction and control over any real or personal property acquired by the trust to the office of parks, recreation and historic preservation, the department of environmental conservation, the secretary of state or other appropriate public body or agency with its consent and the prior approval of the director of the budget.

5. To undertake any work, including furnishing of services and materials, required to manage, preserve, restore, maintain or improve any real or personal property under its jurisdiction and, at the request of the office of parks, recreation and historic preservation, department of state or department of environmental conservation, upon real or personal property under the jurisdiction of the requesting agency, after prior approval of the director of the budget.

6. To undertake research, studies and make reports relating to conservation, outdoor recreation, historic preservation matters and public understanding, revitalization and restoration of New York's waterfronts.

7. To sell and convey any real or personal property or interest therein acquired by and under the jurisdiction of the trust and surplus to its needs, provided such sale and conveyance does not contravene the terms or conditions of any gift, devise or bequest, and to retain the proceeds derived therefrom for its corporate purposes.

8. To appoint and employ such officers, employees and staff and to retain such expert legal, financial, engineering, architectural and such other consultant services as it deems necessary to carry out its corporate purposes.

9. To participate and cooperate with other public and private agencies having mutual interests and purposes in appropriate programs and projects intended to preserve and improve the natural and historic resources of the state and advance public understanding, revitalization and restoration of New York's waterfronts in furtherance of the education, welfare and enjoyment of its people.

10. To administer, manage or operate any property acquired by the trust pending transfer of jurisdiction thereof and to retain for its corporate purposes any receipts, revenue or income derived therefrom during the pendency of such transfer.

11. To sue and be sued.

12. To have a seal and alter the same at pleasure.

13. To do all things necessary or convenient to carry out the purposes of this corporation.



55.09 - Temporary assignment and transfer of employees.

55.09. Temporary assignment and transfer of employees. Whenever in the opinion of the trust it would be in the public interest, it may, after prior approval of the director of the budget, request the temporary assignment and transfer of certain employees of any board, commission, agency or department of the state or its political subdivisions, and said board, commission, agency or department, if in its opinion such transfer will not interfere with the performance of its duties and functions may make such assignment and transfer of said employees to the trust. Such assignment and transfer or extension thereof shall not in any way affect the civil service status, continuity of service, retirement plan status, right to compensation, grade or compensation or other rights or privileges of any employee so transferred.



55.11 - Examination of title.

55.11. Examination of title. The title to all real property proposed to be acquired by the trust shall be examined and approved by the attorney general of the state who shall also furnish any and all necessary legal services and advice required to assist the trust in accomplishing its corporate purposes.



55.13 - Moneys of the corporation.

55.13. Moneys of the corporation. 1. The moneys of the trust shall be retained by it and deposited in a general account and such other accounts as the trust may deem necessary for the transaction of its business and shall be paid out on checks signed by the chairperson of the corporation or by such other member or officer as the corporation may authorize.

2. The comptroller of the state and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the trust including its receipts, disbursements, contracts, investments and any other matters relating to its financial standing.

3. The trust shall submit to the governor, the chairperson of the senate finance committee, the chairperson of the assembly ways and means committee and the state comptroller, within ninety days after the end of its fiscal year, a complete and detailed report of its operations and accomplishments, its receipts and disbursements and its assets and liabilities.



55.15 - Creation of trust a public purpose.

55.15. Creation of trust a public purpose. It is hereby found, determined and declared that the creation of the trust and the carrying out of its corporate purposes is in all respects for the benefit of the people of the state of New York, for the preservation and improvement of the natural, historic and waterfront resources constituting their natural heritage and in furtherance of their welfare and prosperity, and is a public purpose, in that the trust will be performing an essential governmental function in the exercise of the powers conferred upon it by this title and the trust shall not be required to pay taxes or assessments upon any of the property acquired by it or under its jurisdiction and control, or upon its activities in the operation and maintenance of such properties or use of any moneys, revenues or other income received by the corporation. All contributions of real or personal property made to the trust whether by gift, devise or bequest shall qualify as deductions in computing the net taxable income of the donor for the purposes of any income tax imposed by the state or any political subdivision thereof.



55.17 - Payments in lieu of taxes.

55.17. Payments in lieu of taxes. The trust may, when funds are available and with the approval of the governor, enter into an agreement with a municipality or district within which real property has been acquired by the trust providing for the payment of moneys in lieu of anticipated tax revenues for a period not to exceed five years whenever the trust shall determine that undue hardship justifying such financial relief has been created by such acquisition.



55.19 - Members and employees not to profit.

55.19. Members and employees not to profit. No officer, member or employee of the trust shall receive or may be lawfully entitled to receive any pecuniary profit from the operation thereof except reasonable compensation for services in effecting one or more of its purposes herein set forth.



55.21 - Application of law.

55.21. Application of law. All of the general provisions of the public authorities law or of any other law shall apply to the natural heritage trust herein continued in the same manner as if the language of such law had been incorporated in full into this article, except to the extent that such provisions are inconsistent with the provisions of this article.



55.23 - Actions against the trust.

55.23. Actions against the trust. Except in an action for wrongful death, an action against the trust founded on tort shall not be commenced more than one year and ninety days after the cause of action therefor shall have accrued, nor unless a notice of claim shall have been served on the trust within the time limited by, and in compliance with all the requirements of section fifty-e of the general municipal law. An action against the trust for wrongful death shall be commenced in accordance with the notice of claim and time limitation provisions of title eleven of article nine of the public authorities law.









Title U - DIVISIONS OF HISTORY AND PUBLIC RECORDS

Article 57 - (57.01 - 57.11) DIVISIONS OF HISTORY AND PUBLIC RECORDS

57.01 - Office of state history.

57.01. Office of state history. There shall be in the education department the office of state history.



57.02 - New York state history month.

57.02. New York state history month. 1. Each month of November following the effective date of this section shall be designated as New York state history month.

2. The purpose of this month shall be to celebrate the history of New York state and recognize the contributions of state and local historians.

3. The commissioner of education, through the office of state history is hereby authorized to undertake projects to recognize New York state history month. Such projects may include the creation of an essay contest for state residents who are enrolled in any elementary or secondary education program which shall reflect upon the importance of New York state history. Any project or projects created pursuant to this subdivision may, in the discretion of the commissioner of education, authorize non-monetary awards to be given to project participants or project winners as such commissioner may deem appropriate.



57.03 - Functions of the office of state history.

57.03. Functions of the office of state history. It shall be the function of the office of state history:

1. To collect, edit and publish, with the approval of the commissioner of education, any archives, records, papers or manuscripts that are deemed essential or desirable for the preservation of the state's history.

2. To prepare and publish, with the approval of the commissioner of education, or assist in the preparation and publication of, works relating to the history of the colony and state of New York.

3. To acquire, administer, preserve, exhibit, interpret, and, in conformity with the regulations of the commissioner of education, to loan, exchange or dispose of historical objects of personal property relating to the history of the colony and state of New York; and to advise any state agency, board, commission, office, civil subdivision, institution, organization, or individual on the acquisition, administration, preservation, exhibition, interpretation, and disposition of historical objects.

4. To perform the functions of the state education department set forth in section 19.11 of the parks, recreation and historic preservation law with respect to historic sites under the jurisdiction of the office of parks, recreation and historic preservation; and to advise and assist any political subdivision of the state and any institution, organization or individual concerning the designation, acquisition, administration, interpretation, use and disposition of any historic site, property or place relative to the history of the colony and state of New York, and to coordinate educational programs and projects at such historic sites or properties.

5. To advise and assist any state agency, board, commission, office, civil subdivision, institution or organization in the planning and execution of any commemorative event relating to the history of the colony and state of New York or New York's participation in commemorative events outside of the state.

6. To perform other functions or duties assigned the office by the commissioner of education.



57.05 - State archives.

57.05. State archives. 1. There shall be continued within the education department the state archives. The state archives shall acquire, appraise, preserve either in original or duplicate form, catalog, display, duplicate and make available for reference and use by state officials and others those official records that have been determined to have sufficient historical value or other value to warrant their continued preservation by the state.

2. For the purposes of this section, official records shall include all books, papers, maps, photographs, or other documentary materials, regardless of physical form or characteristics, made or received by any agency of the state or by the legislature or the judiciary in pursuance of law or in connection with the transaction of public business and preserved or appropriate for preservation by that agency or its legitimate successor as evidence of the organization, functions, policies, decisions, procedures, operations, or other activities, or because of the information contained therein.

3. Library or museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents shall not be deemed to constitute official records for the purposes of this section.

4. Except as otherwise provided by law, the state archives shall acquire and assume the official custody and responsibility for preserving and making available for reference and use those official records of the legislature, the judiciary and the civil departments of the state government which are deemed to have sufficient historical value or other value to warrant their continued preservation by the state.

5. The state archives shall acquire and assume the official custody and responsibility for preserving and making available for reference and use the official records of any public office, body or board now extinct, or hereafter becoming extinct, which are deemed to have sufficient historical value, or other value to warrant their continued preservation by the state, if the custody and preservation of such records are not otherwise provided for by law.

6. The state archives may accept records, or copies of records, of a municipal, district or public benefit corporation, providing the records have sufficient historical significance to warrant continued preservation by the state.

7. The commissioner of education may request the attorney general to institute legal action for the return to the custody of the state of any record which has not legally been released from state custody.

8. The state archives may duplicate records in its custody, and certify under its own official seal to the authenticity of the copies of such records. The state archives with the approval of the commissioner of education and in accordance with existing state statutes may dispose of original records in its custody that have been duplicated.

9. The commissioner of education shall have the power to promulgate rules and regulations to carry out the purposes of this section, providing no objection to those rules and regulations is made within thirty days prior to the effective date of the proposed rules and regulations by the following: the speaker of the assembly for rules and regulations relating to the records of the assembly; the president pro-tem of the senate for rules and regulations relating to the records of the senate; the director of the division of the budget for rules and regulations relating to records of the civil departments; and the chief administrator of the courts for rules and regulations relating to records of the judiciary.

11. The state archives shall establish a state records center consisting of one or more depositories for nonpermanent storage of state records and shall be responsible for the preservation and disposal of such records. Solely for the purposes of carrying out his record-keeping functions, the commissioner of education shall be empowered:

(a) To assume responsibility for the physical possession, storage, servicing and preservation of state agency records accepted into the state records center, and for the security of the information contained in or on them. State records stored with the state archives shall for all purposes be deemed to be within the possession, custody and control of the agency that transferred such records.

(b) To authorize the disposal or destruction of state records including books, papers, maps, photographs, microphotographs or other documentary materials made, acquired or received by any agency. At least forty days prior to the proposed disposal or destruction of such records, the commissioner of education shall deliver a list of the records to be disposed of or destroyed to the attorney general, the comptroller and the state agency that transferred such records. No state records listed therein shall be destroyed if within thirty days after receipt of such list the attorney general, comptroller, or the agency that transferred such records shall notify the commissioner of education that in his opinion such state records should not be destroyed.

(c) To agree to the deposit of noncurrent state records in the state records center.

(d) To review plans submitted by state agencies for management of their records and to make recommendations thereupon to the head of the state agency and the director of the division of the budget.

(e) To inquire into the condition, character, amount and method of keeping such records.

(f) To develop and implement a comprehensive and ongoing training program in records management for all state agencies.

(g) To provide technical assistance in records management for state agencies.

(h) To provide for the transfer of such records having archival value from the state records center to the state archives for their permanent preservation.

(i) To develop and implement a fee schedule, to be adopted by the board of regents pursuant to rules and regulations adopted in conformity with the state administrative procedure act, to support records management activities subject to the following:

(i) the fee schedule may be changed only once in any twelve month period, and

(ii) after the initial fee schedule is established by the board of regents, proposed changes to said schedule must be included in the annual budget request submitted to the director of the budget. Such amended fee schedule shall not become effective until enactment of the budget submitted annually by the governor to the legislature in accordance with article seven of the constitution, and shall generate revenues consistent with appropriations contained therefor within such budget and sufficient to cover anticipated expenditures for the period for which such fees shall be effective.

(j) To promulgate such other regulations as are necessary to carry out the purposes of this subdivision.



57.07 - Local historian; appointment; maintenance of historical edifices.

57.07. Local historian; appointment; maintenance of historical edifices. 1. A local historian shall be appointed, as provided in this section, for each city, town or village, except that in a city of over one million inhabitants a local historian shall be appointed for each borough therein instead of for the city at large; and a county historian may be appointed for each county. Such historian shall be appointed as follows: For a city, by the mayor; for a borough, by the borough president; for a town, by the supervisor; for a village, by the mayor; for a county, by the board of supervisors. Such historian shall serve without compensation, unless the governing board of the city, town, village or county for or in which he or she was appointed or in the city of New York, the mayor, shall otherwise provide. In a city having a board of estimate, other than the city of New York, a resolution or ordinance establishing compensation or salary for such historian shall not take effect without the concurrence of such board. Each local government historian shall promote the establishment and improvement of programs for the management and preservation of local government records with enduring value for historical or other research; encourage the coordinated collection and preservation of nongovernmental historical records by libraries, historical societies, and other repositories; and carry out and actively encourage research in such records in order to add to the knowledge, understanding and appreciation of the community's history. The local authorities of the city, town, village or county for which such historian is appointed, may provide the historian with sufficient space in a safe, vault or other fire proof structure for the preservation of historical materials collected. Such local authorities and also the board of supervisors of each of the counties of the state are hereby authorized and empowered to appropriate, raise by tax and expend moneys for historical purposes within their several jurisdictions, including historical edifices, the erection of historical markers and monuments, the collection of war mementos, and, either alone or in cooperation with patriotic or historical organizations, the preparation and publication of local histories and records and the printing and issuing of other historical materials in aid of the work of the local historian.

2. Such local authorities and also the board of supervisors of each of the counties of the state are hereby authorized and empowered, in their discretion, to contract with the trustees of an historical association for the support of any or all historic edifices situated within the boundaries of such municipality; or may share the cost of maintaining the same as agreed with other municipal bodies; or may contract with the trustees of such historical associations to maintain said historic edifices for public use under such terms and conditions as may be stated in such contract. The amount agreed to be paid for such use under such contract shall be a charge upon the municipality and shall be paid in the same manner as other municipal charges, except in a city having a board of estimate, other than the city of New York, such contracts and any payments made thereunder shall be approved by such board of estimate. In the city of New York, such contracts and any payments thereunder shall be approved by the mayor.

3. Such local authorities are hereby authorized to establish and collect reasonable charges to defray the cost of searching for and reproducing copies of written or printed historical materials collected.



57.09 - Duties of local historian.

57.09. Duties of local historian. It shall be the duty of each local historian, appointed as provided in the last section, in cooperation with the state historian, to collect and preserve material relating to the history of the political subdivision for which he or she is appointed, and to file such material in fireproof safes or vaults in the county, city, town or village offices. Such historian shall examine into the condition, classification and safety from fire of the public records of the public offices of such county, city, town or village, and shall call to the attention of the local authorities and the state historian any material of local historic value which should be acquired for preservation. He or she shall make an annual report, in the month of January, to the local appointing officer or officers and to the state historian of the work which has been accomplished during the preceding year. He or she shall, upon retirement or removal from office, turn over to the local county, city, town or village authorities, or to his or her successor in office, if one has been then appointed, all materials gathered during his or her incumbency and all correspondence relating thereto. It shall be the duty of the county historian to supervise the activities of the local historians in towns and villages within the county in performing the historical work recommended by the state historian, and also to prepare and to present to the board of supervisors a report of the important occurrences within the county for each calendar year. The state historian, at regular intervals, not less than once a year, shall indicate to the local historians the general lines along which local history material is to be collected.



57.11 - Penalty.

57.11. Penalty. A public officer who refuses or neglects to perform any duty required of him by this article or to comply with a recommendation of the commissioner of education under the authority of this article, shall for each month of such neglect or refusal, be punished by a fine of not less than twenty dollars.






Article 57-A - (57.13 - 57.39) LOCAL GOVERNMENT RECORDS LAW

57.13 - Statement of legislative intent.

57.13. Statement of legislative intent. The legislature finds that public records are essential to the administration of local government. Public records contain information which allows government programs to function, provides officials with a basis for making decisions, and ensures continuity with past operations. Public records document the legal responsibility of government, protect the rights of citizens, and provide citizens with a means of monitoring government programs and measuring the performance of public officials. Local government records also reflect the historical development of the government and of the community it serves. Such records need to be systematically managed to ensure ready access to vital information and to promote the efficient and economical operation of government.



57.15 - Short title.

57.15. Short title. This article may be cited as the "Local Government Records Law".



57.17 - Definitions.

57.17. Definitions. Wherever used in this article, the following terms shall have the respective meanings hereinafter set forth:

1. "Local government" means any county, city, town, village, school district, board of cooperative educational services, district corporation, public benefit corporation, public corporation, or other government created under state law that is not a state department, division, board, bureau, commission or other agency, heretofore or hereafter established by law.

2. "Governing body" means the town board, village board of trustees, city council, county legislature or board of supervisors, board of education or board of trustees of a school district or board of cooperative educational services, board of fire commissioners or other body authorized by law to govern the affairs of a local government.

3. "Local officer" shall mean and include a local officer as defined in section two of the public officers law and any officer of a public benefit corporation.

4. "Record" means any book, paper, map, photograph, or other information-recording device, regardless of physical form or characteristic, that is made, produced, executed, or received by any local government or officer thereof pursuant to law or in connection with the transaction of public business. Record as used herein shall not be deemed to include library materials, extra copies of documents created only for convenience of reference, and stocks of publications.

5. "Retention period" means the minimum length of time that must elapse before a record is eligible for disposition.

6. "Records retention and disposition schedule" means a list or other instrument describing records and their retention periods which is issued by the commissioner of education.

7. "Disposition" means the disposal of a record by destruction, sale, gift, transfer to the local government archives, or by other authorized means.



57.19 - Local government records management program.

57.19. Local government records management program. The governing body, and the chief executive official where one exists, shall promote and support a program for the orderly and efficient management of records, including the identification and appropriate administration of records with enduring value for historical or other research. Each local government shall have one officer who is designated as records management officer. This officer shall coordinate the development of and oversee such program and shall coordinate legal disposition, including destruction of obsolete records. In towns, the town clerk shall be the records management officer. In fire districts, the district secretary shall be the records management officer. In villages, the village clerk shall be the records management officer. In other units of government, except where the governing body shall have enacted a local law or ordinance establishing a records management program and designating a records management officer prior to the date that this article shall take effect, the chief executive official shall designate a local officer to be records management officer, subject to the approval of the governing body.



57.21 - Local government records advisory council.

57.21. Local government records advisory council. The commissioner of education shall appoint a local government records advisory council consisting of representatives of local government associations, historians, the chief administrative judge, the commissioner of the department of records and information services of the city of New York or its successor agency, other users of local government records, and other citizens. The city clerk of the city of New York shall be a non-voting members of such advisory council. The council shall advise the commissioner of education concerning local government records policies and procedures, state services and financial support needed to assist or advise local officials, and regulations pertaining to local government records, and grants for local government records management improvement pursuant to section 57.35 of this chapter. The advisory council shall prepare an initial report on the above matters by December first, nineteen hundred eighty-seven to be provided to the commissioner of education, the governor, and appropriate committees of the legislature. The commissioner of education shall not promulgate regulations for the administration and maintenance of local government records before July first, nineteen hundred eighty-eight except with prior consultation with and review by the advisory council.



57.23 - Oversight and advisory services.

57.23. Oversight and advisory services. 1. It shall be the responsibility of the commissioner of education to advise local governments on planning and administering programs for the creation, maintenance, preservation, reproduction, retention, and disposition of their records; to advise local governments on the development of micrographics systems, automated data processing systems, and other systems that rely on technology to create, store, manage, and reproduce information or records; and to advise local governments on the preservation and use of vital records and records with enduring value for historical or other research purposes.

2. The commissioner of education is authorized to establish requirements for the proper creation, preservation, management and protection of records, and shall develop statewide plans to ensure preservation of adequate documentation of the functions, services, and historical development of local governments.

3. The commissioner of education is authorized to promulgate regulations to implement the provisions of this article with advice from the local government records advisory council.



57.25 - Records retention and disposition.

57.25. Records retention and disposition. 1. It shall be the responsibility of every local officer to maintain records to adequately document the transaction of public business and the services and programs for which such officer is responsible; to retain and have custody of such records for so long as the records are needed for the conduct of the business of the office; to adequately protect such records; to cooperate with the local government's records management officer on programs for the orderly and efficient management of records including identification and management of inactive records and identification and preservation of records of enduring value; to dispose of records in accordance with legal requirements; and to pass on to his successor records needed for the continuing conduct of business of the office. In towns, records no longer needed for the conduct of the business of the office shall be transferred to the custody of the town clerk for their safekeeping and ultimate disposal.

2. No local officer shall destroy, sell or otherwise dispose of any public record without the consent of the commissioner of education. The commissioner of education shall, after consultation with other state agencies and with local government officers, determine the minimum length of time that records need to be retained. Such commissioner is authorized to develop, adopt by regulation, issue and distribute to local governments records retention and disposition schedules establishing minimum legal retention periods. The issuance of such schedules shall constitute formal consent by the commissioner of education to the disposition of records that have been maintained in excess of the retention periods set forth in the schedules. Such schedules shall be reviewed and adopted by formal resolution of the governing body of a local government prior to the disposition of any records. If any law specifically provides a retention period longer than that established by the records retention and disposition schedule established herein the retention period established by such law shall govern.



57.27 - Records with statewide significance.

57.27. Records with statewide significance. The commissioner of education is authorized to designate particular local government records for permanent retention because of their enduring statewide significance.



57.29 - Reproduction of records and disposition of the originals.

57.29. Reproduction of records and disposition of the originals. Any local officer may reproduce any record in his custody by microphotography or other means that accurately and completely reproduces all the information in the record. Such official may then dispose of the original record even though it has not met the prescribed minimum legal retention period, provided that the process for reproduction and the provisions made for preserving and examining the copy meet requirements established by the commissioner of education. Such copy shall be deemed to be an original record for all purposes, including introduction as evidence in proceedings before all courts and administrative agencies.



57.31 - Cooperative records storage and management.

57.31. Cooperative records storage and management. All local government records shall be kept in secure facilities maintained by the local government unless the consent of the commissioner of education is obtained to their transfer and storage elsewhere. Any local government may cooperate with another local government or governments for the improved management and preservation of records, and may enter into a contractual arrangement for such purposes.



57.33 - Exclusions.

57.33. Exclusions. The provisions of this article shall not apply to:

1. The records of any court, except as provided in section 57.35 of this article.

2. The records of any city with a population of one million or more, and the records of any county contained therein, so long as the destruction of the records of such city or county shall be carried out in accordance with the procedure prescribed by any existing law exclusively applicable to the destruction of the records of such city or county, provided that section 57.35 of this article shall apply to grants for local government records management for supreme court records in the custody of the counties of New York, Kings, Queens, Richmond and Bronx, and records under the jurisdiction of the department of records and information services of the city of New York or its successor agency, and records under the jurisdiction of the city clerk of the city of New York. If any such law shall be amended by local law after the first day of July, nineteen hundred fifty-one, the provisions of this section shall not apply to the destruction of such records if the procedures therefor established by such law, as amended by local law, shall be acceptable to the commissioner of education.

3. The records of any state department, division, board, bureau, commission or other agency.



57.35 - Grants for local government records management improvement.

57.35. Grants for local government records management improvement. 1. The commissioner of education, upon consultation with the local government records advisory council, is authorized to award grants for records management improvement as specified in sections 57.19, 57.25, 57.29 and 57.31 of this article to individual local governments, groups of cooperating local governments and local governments that have custody of court records and for records management improvement for supreme court records in the custody of the counties of New York, Kings, Queens, Richmond, and Bronx and in accordance with subdivision two-a of this section, records under the jurisdiction of the department of records and information services of the city of New York or its successor agency and the city clerk of the city of New York, and to fire companies and voluntary ambulance services as such terms are defined in section one hundred of the general municipal law.

2. The commissioner of education shall promulgate rules and regulations setting forth criteria and procedures necessary to award grants for records management improvement from monies available for this purpose in the New York state local government records management improvement fund, established pursuant to section ninety-seven-i of the state finance law.

Such criteria shall include but not be limited to:

(a) the development by the applicant of a written plan for a records management program;

(b) the condition of the records of the applicant;

(c) the geographic location of the applicant so as to provide, to the extent practicable, equitable geographic distribution of the grants;

(d) the particular design of the applicant's records management program; and

(e) the applicant's arrangements for cooperative activities among local governments for a records management program.

2-a (a) Notwithstanding the provision of paragraph (c) of subdivision two of this section, the commissioner of education may award grants totaling in the aggregate no more than one million dollars annually for records management improvement to the department of records and information services of the city of New York or its successor agency and the city clerk of the city of New York in accordance with the provisions of this subdivision.

(b) The department of records and information services or its successor agency and the city clerk of the city of New York shall submit applications to the commissioner of education at the same time as applications pursuant to subdivision two of this section are required to be submitted. The applications shall set forth the records management improvement projects proposed by the department of records and information services or its successor agency and the city clerk of the city of New York is priority order and the amount requested for each project. Priority assignment of each project shall be a factor taken into consideration in addition to those outlined in subdivision two of this section when making grant awards.

(c) Upon receipt of grant monies, the commissioner of the department of records and information services or its successor agency and the city clerk of the city of New York shall direct the disbursement of grant monies to each project for which a grant has been approved.

(d) The commissioner of the department of records and information services or its successor agency and the city clerk of the city of New York shall, in addition to monitoring the progress of and providing technical assistance to projects receiving awards pursuant to this subdivision, prepare and submit progress reports on such projects. Such reports shall be at the level of detail and frequency comparable to reports required of other local governments receiving awards pursuant to this section.

3. All monies received by the commissioner of education under the provisions of the third undesignated paragraph of subdivision (a) of section eight thousand eighteen, subparagraph b of paragraph four of subdivision (a) of section eight thousand twenty-one and subparagraph b of paragraph eleven of subdivision (b) of section eight thousand twenty-one of the civil practice law and rules, and subdivision a of section 7-604 of the administrative code of the city of New York, shall be deposited by the commissioner of education to the credit of the New York state local government records management improvement fund established pursuant to section ninety-seven-i of the state finance law by the tenth day of the month following receipt of such monies.

4. Each year the New York state local government records advisory council shall review and make recommendations on a proposed operational and expenditure plan for the New York state local government records management improvement fund prior to its adoption by the commissioner of education. The annual expenditure plan shall be subject to the approval of the director of the division of the budget.



57.37 - Regional records offices.

57.37. Regional records offices. 1. The commissioner of education is authorized to establish in each judicial district, except New York city, a regional records office. In New York city, the commissioner of education is authorized to establish a single regional records office to oversee records management programs for entities within the city of New York whose records are not under the jurisdiction of the department of records and information services or its successor agency and the city clerk of the city of New York.

2. The regional records offices shall provide advisory and consultative services and technical assistance to local governments on records management and the administration of archival records and address recommendations of the New York state local government records advisory council.

3. The commissioner of education is authorized to employ specialists in records management, archives administration and other specialists necessary to provide advisory, consultative and technical assistance to local governments from monies available for this purpose in the New York state local government records management improvement fund, established pursuant to section ninety-seven-i of the state finance law.



57.39 - Reporting requirements.

57.39. Reporting requirements. The commissioner of education, with the advice of the New York state local government records advisory council, shall report annually on or before March first to the governor and the legislature on the status of local government records management, including a report of revenues and expenditures from the New York state local government records management improvement fund for the previous calendar year and appropriate recommendations.






Article 57-B - (57.51 - 57.54) THE AMISTAD COMMISSION

57.51 - Legislative findings.

57.51. Legislative findings. The legislature finds and declares that:

1. During the period beginning late in the fifteenth century through the nineteenth century, millions of persons of African origin were enslaved and brought to the Western Hemisphere, including the United States of America; anywhere from between twenty to fifty percent of enslaved Africans died during their journey to the Western Hemisphere; the enslavement of Africans and their descendants was part of a concerted effort of physical and psychological terrorism that deprived groups of people of African descent the opportunity to preserve many of their social, religious, political and other customs; the vestiges of slavery in this country continued with the legalization of second class citizenship status for African-Americans through Jim Crow laws, segregation and other similar practices; the legacy of slavery has pervaded the fabric of our society; and in spite of these events there are endless examples of the triumphs of African-Americans and their significant contributions to the development of this country.

2. All people should know of and remember the human carnage and dehumanizing atrocities committed during the period of the African slave trade and slavery in America and of the vestiges of slavery in this country; and it is in fact vital to educate our citizens on these events, the legacy of slavery, the sad history of racism in this country, and on the principles of human rights and dignity in a civilized society.

3. It is the policy of the state of New York that the history of the African slave trade, slavery in America, the depth of their impact in our society, and the triumphs of African-Americans and their significant contributions to the development of this country is the proper concern of all people, particularly students enrolled in the schools of the state of New York.

4. It is therefore desirable to create a state-level commission, which shall research and survey the extent to which the African slave trade and slavery in America is included in the curricula of New York state schools, and make recommendations to the legislature and executive regarding the implementation of education and awareness programs in New York concerned with the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans in building our country. Such recommendations may include, but not be limited to, the development of workshops, institutes, seminars, and other teacher training activities designed to educate teachers on this subject matter; the coordination of events on a regular basis, throughout the state, that provide appropriate memorialization of the events concerning the enslavement of Africans and their descendants in America as well as their struggle for freedom and liberty; and suggestions for revisions to the curricula and textbooks used to educate the students of New York state to reflect a more adequate inclusion of issues identified by the commission.



57.52 - Amistad commission; established.

57.52. Amistad commission; established. 1. The Amistad commission (commission), so named in honor of the group of enslaved Africans led by Joseph Cinque who, while being transported in eighteen hundred thirty-nine on a vessel named the Amistad, gained their freedom after overthrowing the crew and eventually having their case successfully argued before the United States Supreme Court, is hereby created and established. The commission shall consist of nineteen members, including the secretary of state or his or her designee, the commissioner of education or his or her designee, and the chancellor of the state university of New York or his or her designee, serving ex officio, and sixteen public members. Public members shall be appointed as follows: four public members, no more than two of whom shall be of the same political party, shall be appointed by the temporary president of the senate; four public members, no more than two of whom shall be of the same political party, shall be appointed by the speaker of the assembly; and eight public members, no more than four of whom shall be of the same political party, shall be appointed by the governor. The public members shall be residents of the state, chosen with due regard to broad geographic representation and ethnic diversity, who have an interest in the history of the African slave trade and slavery in America and the contributions of African-Americans to our society.

2. Each public member of the commission shall serve for a term of three years, except that of the initial members so appointed: one member appointed by the temporary president of the senate, one member appointed by the speaker of the assembly, and two members appointed by the governor shall serve for terms of one year; one member appointed by the temporary president of the senate, one member appointed by the speaker of the assembly, and three members appointed by the governor shall serve for terms of two years; and two members appointed by the temporary president of the senate, two members appointed by the speaker of the assembly, and three members appointed by the governor shall serve for terms of three years. Public members shall be eligible for reappointment. They shall serve until their successors are appointed and qualified, and the term of the successor of any incumbent shall be calculated from the expiration of the term of that incumbent. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

3. The members of the commission shall serve without compensation but shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties.

4. The secretary of state, or his or her designee, shall serve as the chair and the commissioner of education, or his or her designee, shall serve as the vice-chair of the commission. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.

5. The department of education shall provide technical assistance and data to the commission as may be necessary for the commission to carry out its responsibilities pursuant to this article.



57.53 - The Amistad commission; duties and responsibilities.

57.53. The Amistad commission; duties and responsibilities. The Amistad commission shall have the following responsibilities and duties:

1. to survey and catalog the extent and breadth of education concerning the African slave trade, slavery in America, the vestiges of slavery in this country and the contributions of African-Americans to our society presently being incorporated into the curricula and textbooks and taught in the school systems of the state; and, to inventory those African slave trade, American slavery, or relevant African-American history memorials, exhibits and resources which should be incorporated into courses of study at educational institutions and schools throughout the state.

2. to compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars and workshops with students and teachers on the subject of the African slave trade, American slavery and the impact of slavery on our society today, and the contributions of African-Americans to our country; and

3. to prepare reports for the governor and the legislature regarding its findings and recommendations on facilitating the inclusion of the African slave trade, American slavery studies, African-American history and special programs in the educational system of the state.



57.54 - Authorization.

57.54. Authorization. 1. The Amistad commission is authorized to call upon any department, office, division or agency of the state, or of any county, municipality or school district of the state, to supply such data, program reports and other information, as it deems necessary to discharge its responsibilities under this article.

2. These departments, offices, divisions and agencies shall, to the extent possible and not inconsistent with any other law of this state, cooperate with the commission and shall furnish it with such information and assistance as may be necessary or helpful to accomplish the purposes of this article.









Title V - AMERICAN MUSEUM OF NATURAL HISTORY PLANETARIUM AUTHORITY

Article 59 - (59.01 - 59.27) AMERICAN MUSEUM OF NATURAL HISTORY PLANETARIUM AUTHORITY

59.01 - Short title.

59.01. Short title. This title may be cited as the "Museum Planetarium Act".



59.03 - Definitions.

59.03. Definitions. As used or referred to in this title, unless a different meaning clearly appears from the context,

1. The term "Planetarium Authority" shall mean the corporation created by section 59.05 of this chapter;

2. The term "planetarium" shall mean the planetarium herein authorized and shall include the building housing the same and all machinery, equipment, facilities and educational material incidental thereto;

3. The term "bonds" shall mean bonds issued by the authority pursuant to this title;

4. The term "board" shall mean the members of the board of directors of the Planetarium Authority.



59.05 - The American Museum of Natural History Planetarium Authority.

59.05. The American Museum of Natural History Planetarium Authority. The trustees of The American Museum of Natural History, a corporation created by chapter one hundred and nineteen of the laws of eighteen hundred sixty-nine, and their successors in such office shall appoint no less than three nor more than five individuals to serve as members of the board of directors of the Planetarium Authority for terms of one to three years (as determined by the trustees of the American Museum of Natural History), and which is hereby continued as a body corporate by the name of "The American Museum of Natural History Planetarium Authority," to be located in the city of New York, for the purpose of establishing and maintaining in such city a planetarium upon a site provided by the authorities of such city adjacent to The American Museum of Natural History in such city; of encouraging and developing the study of astronomical science; of advancing the general knowledge of kindred subjects, and to that end, of furnishing popular instruction. Such authority shall constitute a public benefit corporation.

Each member of the board of the Planetarium Authority shall be independent of the Planetarium Authority and of the American Museum of Natural History as described in the public authorities law; and the American Museum of Natural History shall not be considered an affiliate of the Planetarium Authority.

The board of the Planetarium Authority may appoint an executive director. The members of the board and the executive director of the Planetarium Authority shall serve pro bono and shall be entitled to no compensation for their services or reimbursement for expenses incurred or to be incurred in connection with the planetarium hereby authorized. A majority of the members of the board of the Planetarium Authority shall constitute a quorum at any meeting of the board, and a majority of the members present at a meeting of the board at which there is a quorum may exercise the powers of the authority. The board of the Planetarium Authority may delegate to one or more of its members or to its officers, any such powers and duties as it may deem proper. The Planetarium Authority shall continue the lease with the American Museum of Natural History for the exclusive occupancy, operation and use of the planetarium by the American Museum of Natural History for the purpose of carrying out the purposes set forth above and related purposes, all upon the obligation of the American Museum of Natural History to keep the planetarium in reasonable repair, and to maintain and operate the planetarium, which lease may be of indefinite duration terminable only upon surrender of the lease by the direction and authorization of the board of trustees of the American Museum of Natural History.

The existence of the Planetarium Authority shall continue until dissolved by its board, provided that all its liabilities have been met and its bonds have been paid in full or such liabilities or bonds have been discharged and provided further that the Planetarium Authority's lease to the American Museum of Natural History shall have been surrendered by the American Museum of Natural History. Notwithstanding the foregoing, the Planetarium Authority shall be dissolved when the American Museum of Natural History surrenders its lease of the planetarium to the Planetarium Authority, provided that all its liabilities have been met and its bonds have been paid in full or such liabilities or bonds have been discharged or assumed by the American Museum of Natural History. Upon its ceasing to exist, all of its real property shall pass to the city of New York and all of its personal property shall pass to The American Museum of Natural History for its corporate purposes. Thereupon, such real property shall be maintained and operated in the same manner and subject to the same provisions, restrictions and authorities and by the same corporation as the other property of the city of New York which is now occupied by The American Museum of Natural History.



59.07 - Powers of the Planetarium Authority.

59.07. Powers of the Planetarium Authority. The Planetarium Authority shall have power:

1. To sue and be sued;

2. To have a seal and alter the same at pleasure;

3. To acquire, hold and dispose of personal property for its corporate purposes;

4. To make by-laws for the management and regulation of its affairs;

5. To use the agents, employees and facilities of The American Museum of Natural History, paying its proper proportion of the compensation or cost;

6. To appoint officers and agents;

7. To make contracts and to execute all instruments necessary or convenient;

8. By contract or contracts or by its own employees, to construct such planetarium building, together with incidental machinery, equipment and facilities;

9. To purchase or construct, or acquire by gift, loan or otherwise from The American Museum of Natural History or other persons or corporations, and install in such planetarium building, a planetarium instrument or instruments and such other astronomical instruments and exhibits as to such board shall seem best adapted for astronomical instruction;

10. To maintain, reconstruct and operate the planetarium;

11. To charge or grant to the American Museum of Natural History in the lease the right to charge admission fees for exhibiting the planetarium or some part or parts thereof, subject to and in accordance with section 59.09 of this title and such agreements with bondholders as may be made as hereinafter provided;

12. To issue negotiable bonds and to provide for the rights of the holders thereof; and

13. To do all things necessary or convenient to carry out the powers expressly given by this title.



59.09 - Admission fees.

59.09. Admission fees. In order that the educational influence of the planetarium shall reach as many persons as possible, the board shall not fix admission fees, at rates higher than are necessary to pay the cost of construction, operation, maintenance and repair of the planetarium and instruction in connection therewith, and reserves therefor, and to pay the principal of and interest on any bonds issued hereunder, and to meet the reserves and sinking funds provided for in any resolution authorizing such bonds. Classes from the public schools and colleges of the city of New York shall be admitted to the planetarium at such times and upon such days of the week and under such reasonable rules and regulations as the board shall prescribe.



59.11 - Moneys of the Planetarium Authority.

59.11. Moneys of the Planetarium Authority. The moneys in the deposit account of the Planetarium Authority shall be paid out on checks signed by the executive director of the Planetarium Authority or by such other person or persons as the Planetarium Authority may authorize. All deposits of such moneys shall, if required by the Planetarium Authority, be secured by obligations of the United States or the state of New York, of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give such security for such deposits. The comptroller of the city of New York and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the Planetarium Authority, including its receipts, disbursements, contracts, sinking funds, investments and any other matters relating to its financial standing.



59.13 - Bonds of the Planetarium Authority.

59.13. Bonds of the Planetarium Authority. 1. Subject to the consent of the American Museum of Natural History, the Planetarium Authority shall have power and is hereby authorized from time to time to issue its negotiable bonds in conformity with applicable provisions of the uniform commercial code in the aggregate principal amount of not exceeding one million dollars. The Planetarium Authority shall have power from time to time to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. In computing the total amount of bonds of the Planetarium Authority which may at any time be outstanding the amount of the outstanding bonds to be refunded from the proceeds of the sale of new bonds or by exchange for new bonds shall be excluded.

2. Such bonds shall be authorized by resolution of the board and shall bear such date or dates, mature at such time or times not exceeding twenty-five years from their respective dates, bear interest at such rate or rates as approved by the state comptroller, payable semi-annually, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption not exceeding par and accrued interest as such resolution or resolutions may provide. Such bonds may be sold at public or private sale for such price or prices as the authority shall determine.

3. Such bonds may be issued for any corporate purposes of the Planetarium Authority.

4. Any resolution or resolutions authorizing any bonds may contain provisions which shall be a part of the contract with the holders of the bonds, as to

(a) Pledging the revenues of the planetarium to secure the payment of the bonds;

(b) The admission fees to be charged for the exhibition of the planetarium and the amount to be raised in each year by admission fees and the use and disposition of such fees and other revenues;

(c) The setting aside of reserves or sinking funds and the regulation or disposition thereof;

(d) The use and exhibition of the planetarium;

(e) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied;

(f) Limitations on the issuance of additional bonds;

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

5. Neither the members of the board nor any person executing such bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

6. The Planetarium Authority shall have power out of any funds available therefor to purchase any bonds issued by it at a premium of not more than four percentum and accrued interest. All bonds so purchased shall be cancelled.



59.15 - State and city not liable on bonds.

59.15. State and city not liable on bonds. The bonds and other obligations of the Planetarium Authority shall not be a debt of the state of New York or city of New York and neither the state nor such city shall be liable thereon, nor shall they be payable out of any funds other than those of the Planetarium Authority.



59.17 - Bonds legal investments for fiduciaries.

59.17. Bonds legal investments for fiduciaries. The bonds are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, administrators, guardians, executors, trustees and other fiduciaries in the state may properly and legally invest funds in their control.



59.19 - Bonds to be tax exempt.

59.19. Bonds to be tax exempt. The bonds shall be exempt from taxation except for transfer and estate taxes.



59.21 - Remedies of bondholders.

59.21. Remedies of bondholders. 1. In the event that the Planetarium Authority shall default in the payment of principal of or interest on any of the bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the Planetarium Authority shall fail or refuse to comply with the provisions of this title, or shall default in any agreement made with the holders of the bonds, the holders of twenty-five percentum in aggregate principal amount of the bonds then outstanding by instrument or instruments filed in the office of the clerk of the county of New York and proved or acknowledged in the same manner as a deed to be recorded may appoint a trustee to represent the bondholders for the purposes herein provided;

2. Such trustee may, and upon written request of the holders of twenty-five percentum in the principal amount of the bonds then outstanding shall, in his or its own name:

(a) By suit, action or special proceeding enforce all rights of the bondholders, including the right to require the Planetarium Authority and the board to collect admission fees adequate to carry out any agreement as to, or pledge of, such admission fees, and to require the Planetarium Authority and the board to carry out any other agreements with the bondholders and to perform its and their duties under this title;

(b) Bring suit upon the bonds;

(c) By action or suit in equity, require the authority to account as if it were the trustee of an express trust for the bondholders;

(d) By action or suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders;

(e) Declare all bonds due and payable, and if all defaults shall be made good annul, upon the written consent of the holders of twenty-five percentum in principal amount of the bonds then outstanding, such declaration and its consequences.

3. The supreme court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of the bondholders. The venue of any such suit, action or proceeding shall be laid in New York county.

4. Before declaring the principal of all bonds due and payable the trustee shall first give thirty days' notice in writing to the Planetarium Authority.

5. Any such trustee, whether or not all bonds have been declared due and payable, shall be entitled as of right to the appointment of a receiver who may enter and take possession of the planetarium or any part or parts thereof and operate and maintain the same and collect and receive all admission fees and other revenues thereafter arising therefrom in the same manner as the Planetarium Authority itself might do and shall deposit all such moneys in a separate account and apply the same in such manner as the court shall direct. In any suit, action or proceeding by the trustee the fees, counsel fees and expenses of the trustee and of the receiver, if any, shall constitute taxable disbursements and all costs and disbursements allowed by the court shall be a first charge on any admission fees and other revenues derived from the planetarium.

6. Such trustee shall in addition to the foregoing have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of the bondholders in the enforcement and protection of their rights.



59.23 - Members of the board of the Planetarium Authority and employees not to profit.

59.23. Members of the board of the Planetarium Authority and employees not to profit. No officer, member of the board or employee of the corporation shall receive or may be lawfully entitled to receive any pecuniary profit from the operation thereof.



59.25 - Visitation by regents.

59.25. Visitation by regents. The regents, or the commissioner of education, or their representatives, may visit, examine into and inspect, the Planetarium Authority as an institution under the educational supervision of the state, and may require, as often as desired, duly verified reports therefrom giving such information and in such form as the regents or the commissioner of education shall prescribe.



59.27 - Application of law.

59.27. Application of law. All of the general provisions of the public authorities law or of any other law shall apply to the Planetarium Authority herein continued in the same manner as if the language of such law had been incorporated in full into this article, except to the extent that such provisions are inconsistent with the provisions of this article.









Title V-1 - SALE OF AUTOGRAPHED SPORTS COLLECTIBLES

Article 60 - (60.01 - 60.06) SALE OF AUTOGRAPHED SPORTS COLLECTIBLES

60.01 - Definitions.

60.01. Definitions. As used in this article, the following terms shall have the following meanings:

1. "Autographed" means bearing the actual signature of a sports personality, signed by such individual's own hand.

2. "Collectible" means an autographed sports item including, but not limited to, a photograph, book, ticket, plaque, sports program, trading card, item of sports equipment or clothing, or other sports memorabilia sold or offered for sale in or from this state by a dealer to a consumer for twenty-five dollars or more.

3. "Consumer" means any natural person who purchases an autographed sports collectible from a dealer for personal, family or household purposes.

4. "Dealer" means a person who is in the business of selling or offering for sale in or from this state, exclusively or non-exclusively, autographed sports collectibles or a person who by his occupation holds himself out as having knowledge or skill peculiar to such collectibles, or to whom such knowledge or skill may be attributed by his employment of an agent or other intermediary who by his occupation holds himself out as having such knowledge or skill. The term "dealer" includes an auctioneer who sells such collectibles at public auction, and includes persons who are consignors or principals of auctioneers.

5. "Description" means any representation in writing, including but not limited to a representation contained in an advertisement, invoice, catalog, flyer, sign, brochure, or other commercial or promotional material. Such term shall also include a representation contained in a prepared script and made for the purpose of selling an autographed sports collectible in a radio or television broadcast to the public in or from this state.

6. "Person" means any natural person, partnership, corporation, company, trust, association or other entity, however organized.

7. "Supplier" means any person who provides collectibles to a dealer specifically for the purposes of re-sale.



60.02 - Certificate of authenticity; contents.

60.02. Certificate of authenticity; contents. 1. Whenever a dealer, in selling or offering to sell in or from this state a collectible to a consumer, provides a description of such collectible as being autographed, he shall furnish to the consumer at the time of sale a certificate of authenticity. Such certificate of authenticity shall be in writing and signed by such dealer, his or her authorized agent or his or her supplier. The certificate shall be in at least ten point boldface type and shall contain the dealer's or supplier's true legal name and street address. Each certificate of authenticity shall:

(a) describe the collectible and the name of the sports personality who signed it; and

(i) specify the purchase price and date of sale; or

(ii) be accompanied by a separate invoice that specifies the purchase price and date of sale;

(b) contain an express warranty, which shall be presumed to be part of the basis of the bargain, of the authenticity of the autographed collectible. Such warranty shall not be negated or limited because the dealer or the supplier in the certificate does not use formal words such as "warranty", or "guarantee", or because such dealer or supplier does not have a specific intention or authorization to make a warranty or because any statement relevant to the autographed collectible is, or purports to be, or is capable of being, merely the dealer's or the supplier's opinion; and

(c) unless such information appears in legible fashion on the collectible itself, specify whether the collectible is offered as one of a limited edition and, if so:

(i) how the collectible and the edition are numbered, and

(ii) the size of the edition and the size of any prior or anticipated future edition, if any. If the size of any prior or anticipated future edition is not known, the certificate shall contain an explicit statement to that effect.

2. If a dealer offers collectibles at auction, the requirement for a certificate of authenticity may be met if the dealer at the time of sale:

(a) provides the buyer a catalog which (i) is available to the public, (ii) contains a picture and description of the collectible, and (iii) contains a warranty and information which meet the requirements of paragraphs (b) and (c) of subdivision one of this section; and

(b) provides a separate invoice that specifies the purchase price and date of sale.

The dealer shall be required to maintain a copy of such catalog and information regarding the sale of items described therein for a period of five years following the year of such sale.

3. In those instances in which the provisions of this section are met in accordance with subdivision two of this section by use of a catalog, any warranty contained in such catalog shall not be more restrictive than the provisions of this article.



60.03 - Prohibitions.

60.03. Prohibitions. No dealer shall represent that a collectible is autographed if said dealer knows, or has reason to believe, that it was signed other than by the sports personality in his or her own hand.



60.04 - Disclosure required.

60.04. Disclosure required. 1. No dealer shall sell or offer for sale in or from this state an autographed sports collectible to any consumer unless, at the location where the sale occurs, in close proximity to the merchandise, he places a conspicuous sign that reads:

SALE OF AUTOGRAPHED SPORTS MEMORABILIA

AS REQUIRED BY LAW A DEALER WHO SELLS TO A CONSUMER

ANY SPORTS MEMORABILIA DESCRIBED AS BEING PERSONALLY

AUTOGRAPHED FOR TWENTY-FIVE DOLLARS OR MORE MUST

PROVIDE A WRITTEN CERTIFICATE OF AUTHENTICITY AT THE

TIME OF SALE.

2. (a) Any dealer engaged in a mail-order or telephone order business who sells or offers for sale in or from this state an autographed sports collectible to any consumer shall include in any written advertisement relating to any such item, in type of conspicuous size, the disclosure required by subdivision one of this section or language substantially equivalent to the disclosure required by subdivision one of this section.

(b) When an offer for sale of an autographed sports collectible takes the form of a televised broadcast, such offer shall include a written on-screen message that shall be prominently displayed and clearly visible for no less than five seconds at the beginning of each segment of broadcast for each item offered for sale and displayed thereafter for no less than five seconds at ten minute intervals during said segment, that reads:

A WRITTEN CERTIFICATE OF AUTHENTICITY

IS PROVIDED WITH EACH AUTOGRAPHED

COLLECTIBLE, AS REQUIRED BY LAW.

(c) When such offer for sale takes the form of a radio advertisement, such advertisement shall include as part of the oral message the disclosure required by paragraph (b) of this subdivision.



60.05 - Private remedies.

60.05. Private remedies. Any consumer injured by the failure of a dealer to provide a certificate of authenticity containing the information required by section 60.02 of this article, or by the furnishing by a dealer of a certificate of authenticity that contains information that the dealer knows or has reason to believe is materially false may bring an action for recovery of damages after giving the dealer fifteen days notice by certified mail, return receipt requested. In any such action the court may allow the prevailing consumer the costs of the action together with reasonable attorney's fees and expert witnesses' fees. A dealer may assert the tender of a refund of the original purchase price as a full defense to such an action when such refund has been tendered prior to the commencement of such action. This remedy shall not bar or be deemed inconsistent with the exercise of additional remedies otherwise available to the consumer.



60.06 - Enforcement by attorney general.

60.06. Enforcement by attorney general. In addition to the other remedies provided, whenever there shall be a violation of this article, application may be made by the attorney general in the name of the people of the state of New York to a court or justice having jurisdiction by a special proceeding to issue an injunction, and upon notice to the defendant of not less than five days, to enjoin and restrain the continuance of such violations; and if it shall appear to the satisfaction of the court or justice that the defendant has, in fact, violated this article, an injunction may be issued by such court or justice, enjoining and restraining any further violation, without requiring proof that any person has, in fact, been injured or damaged thereby. In any such proceeding, the court may make allowances to the attorney general as provided in paragraph six of subdivision (a) of section eighty-three hundred three of the civil practice law and rules, and direct restitution. Whenever the court shall determine that a violation of this article has occurred, the court may impose a civil penalty of not more than one thousand dollars for each violation. In connection with any such proposed application, the attorney general is authorized to take proof and make a determination of the relevant facts and to issue subpoenas in accordance with the civil practice law and rules.









Title W - MISCELLANEOUS PROVISIONS

Article 61 - (61.01 - 61.13) MISCELLANEOUS PROVISIONS

61.01 - Public entertainment on Sunday.

61.01. Public entertainment on Sunday. All legitimate theatrical performances, concert and recital dances, motion picture exhibitions, or other public exhibitions, exhibits, shows or entertainment on the first day of the week are prohibited, except as hereinafter provided.

Notwithstanding the provisions of this section, or of any general or local law, it shall be lawful to conduct or participate in any public entertainment on the first day of the week after five minutes past one o'clock in the afternoon, to witness which the public is invited or an admission fee is charged, either directly or indirectly, in a city, town or village as shall be permitted, by a local law or ordinance heretofore or hereafter adopted by the common council or other legislative body of the city, town or village, permitting the same on such day and after such hour. If in any city, town or village concert or recital dances, motion pictures or legitimate theatrical productions are now exhibited on the first day of the week, they may continue to be so exhibited during such times as the exhibition of such dances, pictures, productions and performances shall not have been prohibited by a local law or ordinance heretofore or hereafter adopted by the common council or other legislative body of such city, town or village.



61.03 - Maintenance or employment of band by a city or village.

61.03. Maintenance or employment of band by a city or village. The governing board of any city of the first or second class may, and the governing board of a city of the third class or of a village, if a proposition be submitted as provided in this section and adopted by majority vote of the qualified voters of the city or village voting thereon, shall provide for the maintenance or employment of a band for musical purposes, for the entertainment of the public. In a city of the third class or a village, a petition, signed and duly acknowledged by at least five percentum of the qualified voters of the city or village may be filed, within sixty days and not later than thirty days before a regular municipal election therein, with the officer or board charged by law with the duty of preparing ballots for such election, requesting the submission thereat of the proposition "Shall this city (or village) maintain or employ a band at an annual expense of not exceeding (amount to be inserted) dollars?" Upon the due filing of such a petition, such proposition shall be submitted at such election in the manner provided in the election law, and notice that such proposition is to be so submitted shall be published by such board or officer as follows: In a newspaper published in the city or village once in each of the two weeks preceding the election; but if there be no such newspaper, such board or officer shall cause such notice to be posted in ten public places in the city or village at least ten days before the election. In such a city of the third class or village, in which such a proposition shall have been adopted, a like petition may be presented after two years for the submission of the proposition "Shall the maintenance or employment of a band by the city (or village) be discontinued?" Such proposition shall be submitted accordingly and if adopted by majority vote of the qualified voters of the city or village voting thereon, the power of the city or village to maintain or employ such a band shall cease. This section shall not apply to a city or village whose charter makes special provision in relation to the maintenance or employment of a band by the city.



61.05 - Free public libraries.

61.05. Free public libraries. Any municipal corporation may establish and maintain a free public library or museum in accordance with the library provisions of sections two hundred fifty-three to two hundred seventy-one, both inclusive, of the education law.



61.07 - Use of fireworks in entertainment productions in certain cities.

61.07. Use of fireworks in entertainment productions in certain cities. Notwithstanding any other provision of law, a city having a population of one million or more may enact a local law permitting and regulating the storage, transportation, sale for use or use of fireworks, as defined in subdivision one of section 270.00 of the penal law, in connection with the presentation in whole or in part of a musical, dramatic, dance, operatic or other stage performance by performers who appear in person in the immediate presence of an audience, which is held in any building or part of a building adapted and used for such purpose or which has a stage for such performances used with scenery or other stage appliances, and to which admission is limited to persons holding admission tickets or other evidence of permission to enter, or in connection with the production of motion pictures.



61.09 - Use of school house by news media.

61.09. Use of school house by news media. The trustees or board of education of any school district may permit, subject to terms and conditions satisfactory to such trustees or board, the admission of persons and equipment of any news medium to school grounds, school houses, school buildings and other locations for the dissemination of information by print, broadcast, recording or other means, of athletic events, concerts, lectures and similar activities taking place thereat of interest to the general public; provided that nothing herein contained shall prevent the broadcasting or televising of any such events or activities with or without commercial sponsorship.



61.11 - Fingerprinting employees of public galleries, museums, hospitals, medical colleges affiliated with hospitals and private proprietary hospitals.

61.11. Fingerprinting employees of public galleries, museums, hospitals, medical colleges affiliated with hospitals and private proprietary hospitals. The trustees or board of managers of a public gallery of art or museum housing valuable objects of art, precious metals or precious stones, or the trustees or board of managers of a legally incorporated hospital, supported in whole or in part by public funds or private endowment, or the trustees or board of managers of a medical college affiliated with such a hospital or the governing body of a private proprietary hospital may, as a condition of securing employment or of continuing employment, require that all of its employees be fingerprinted. Such fingerprints shall be submitted to the division of criminal justice services for a state criminal history record check, as defined in subdivision one of section three thousand thirty-five of the education law, and may be submitted to the federal bureau of investigation for a national criminal history record check.



61.13 - Earl W. Brydges Artpark.

61.13. Earl W. Brydges Artpark. Notwithstanding any inconsistent provision of law to the contrary, the performing arts theatre in the Niagara Frontier region known as the Lewiston State Park Arts Center shall continue to be known and suitably marked, in a manner prescribed by the commissioner of parks, recreation and historic preservation, as the Earl W. Brydges Artpark.












BNK - Banking

Article 1 - (Banking) SHORT TITLE; DEFINITIONS; MISCELLANEOUS PROVISIONS.

1 - Short title.

1. Short title. This chapter, together with amendments thereof, shall be known as the "banking law", and shall be applicable to all corporations, partnerships and individuals defined in the next section and to such other corporations, unincorporated associations, partnerships and individuals as shall subject themselves to special provisions thereof, or who shall, by violating any of its provisions, become subject to the penalties provided therein.



2 - Definitions.

2. Definitions. 1. Bank. The term, "bank," when used in this chapter, unless a different meaning appears from the context, means any corporation, other than a trust company, organized under or subject to the provisions of article three of this chapter.

2. Trust company. The term, "trust company," when used in this chapter, unless a different meaning appears from the context, means any corporation or limited liability trust company organized under or subject to the provisions of article three of this chapter, having, in addition to the other powers specified in such article, the fiduciary powers specified therein. The definitions set forth in section two-b of this article shall be utilized when the provisions of this chapter are applied to the formation and operation of limited liability trust companies.

3. Private banker. The term, "private banker," when used in this chapter, means an individual or partnership duly authorized by the superintendent to engage in the business of a private banker pursuant to the provisions of article four of this chapter.

4. Savings bank. The term, "savings bank," when used in this chapter, means any corporation organized under or subject to the provisions of article six of this chapter. Such term shall include stock-form savings banks which shall be subject to the provisions of article six of this chapter to the extent not otherwise provided by the superintendent of financial services pursuant to regulations promulgated under section fourteen-e of this chapter.

6. Safe deposit company. The term, "safe deposit company," when used in this chapter, means any corporation organized under or subject to the provisions of article eight of this chapter.

7. Licensed lender. The term, "licensed lender," when used in this chapter, means any person or other entity duly authorized by the superintendent to engage in business pursuant to the provisions of article nine of this chapter. The terms, "licensee," and "licensees," when used in article nine of this chapter, mean a licensed lender or licensed lenders.

8. Savings and loan association. The term, "savings and loan association," when used in this chapter, means any corporation organized under or subject to the provisions of article ten of this chapter. Such term shall include stock-form savings and loan associations which shall be subject to the provisions of article ten of this chapter to the extent not otherwise provided by the superintendent of financial services pursuant to regulations promulgated under section fourteen-e of this chapter.

9. Credit union. The term, "credit union," when used in this chapter, means any corporation organized under article eleven of chapter six hundred eighty-nine of the laws of nineteen hundred nine, as amended by chapter five hundred eighty-two of the laws of nineteen hundred thirteen, or under article eleven of this chapter. Every such corporation shall be a non-stock corporation.

10. Investment company. The term, "investment company," when used in this chapter, means any corporation or limited liability investment company organized under or subject to the provisions of article twelve of this chapter. The definitions set forth in section two-a of this article shall be utilized when the provisions of this chapter are applied to the formation and operation of limited liability investment companies.

10-a. Mutual trust investment company. The term "mutual trust investment company" when used in this chapter, means an investment company as defined by an act of congress entitled the "Investment Company Act of 1940", approved August twenty-second, nineteen hundred forty, as amended, provided that (a) such company is organized under or subject to the provisions of article twelve-A of this chapter; and (b) all of the stock and shares, other than stock or shares required by law to qualify directors of such investment company, are or are to be owned by trust companies or national banks having trust powers and having their principal offices within the state of New York or their nominees or the nominees of such corporate fiduciaries and individual co-fiduciaries.

11. Banking organizations. The term, "banking organizations," when used in this chapter, means and includes all banks, trust companies, private bankers, savings banks, safe deposit companies, savings and loan associations, credit unions and investment companies.

12. Time deposits. The term, "time deposits," when used in this chapter, and except as provided otherwise by regulation of the superintendent of financial services, means all deposits the payment of which cannot legally be required within fourteen days.

13. Demand deposits. The term, "demand deposits," when used in this chapter, and except as provided otherwise by regulation of the superintendent of financial services, means deposits payment of which can legally be required within fourteen days.

14. Net demand deposits. The term, "net demand deposits," when used in this chapter, means the total of all deposits, and of all amounts due to banking corporations and private bankers and of all amounts due on certified and officers' checks, letters of credit and travelers' checks sold for cash, and for unpaid dividends, less the following items:

(a) Time deposits;

(b) Amounts due on demand from banking corporations organized under the laws of the United States or any state of the United States and private bankers other than a federal reserve bank and reserve depositaries.

15. Reserves on hand. The term, "reserves on hand," when used in this chapter, means the reserves against deposits kept in the vault of any banking organization.

16. Reserves on deposit. The term, "reserves on deposit," when used in this chapter, means the reserves against deposits maintained with a federal reserve bank located in this state and with reserve depositaries by any banking organization, pursuant to the provisions of this chapter.

17. Total reserves. The term, "total reserves," when used in this chapter, means the aggregate of reserves on hand and reserves on deposit maintained pursuant to the provisions of this chapter.

18. Reserve depositary. The term, "reserve depositary," when used in this chapter, means a banking corporation or private banker designated by the superintendent as a depositary for reserves on deposit.

19. Stockholder. The term, "stockholder," when used in this chapter, unless otherwise qualified, means a person who appears by the books of a stock corporation to be the owner and holder of one or more shares of the stock of such corporation.

20. Shareholder. The term, "shareholder," when used in this chapter, means a member of a mutual savings and loan association or a member of a credit union.

21. Population. The term, "population," when used in this chapter, means population as determined by the latest federal census; or when used in connection with the words "unincorporated village," as determined by the superintendent from the best available sources of information.

22. Capital stock. The term, "capital stock," when used in this chapter in connection with any stock corporation subject to this chapter, means the aggregate par value of all outstanding shares of every class.

24. Deed of trust. The term "mortgage", when used in this chapter, shall, unless the context otherwise requires, include a deed of trust securing a loan; provided, however, that in applying the recording provisions of this chapter in the case of any obligation secured by a deed of trust, such provisions shall be deemed to require only that such deed of trust be recorded in the name of the trustee or trustees thereunder.

25. Bond and mortgage. The term "bond and mortgage", when used in this chapter, in referring to investments in or loans secured by mortgages on real estate, shall, unless the context otherwise requires, include a note secured by such mortgage.

26. Minor or infant. The term, "minor" or "infant", when used in this chapter, shall mean a person who has not attained the age of eighteen years; provided, however, that such definition shall not be applicable to any provision relating to the New York Uniform Transfers to Minors Act.

27. Trust office. The term "trust office", when used in this chapter, means an office of a trust company at which the activities conducted are limited to one or more of the fiduciary activities permitted for a trust company under this chapter and such non-fiduciary activities as may be ancillary to those activities. A trust office shall not be considered to be a branch office pursuant to any other provisions of this chapter.

(28) Department. The term "department" means the department of financial services of this state.

(29) Superintendent. The term "superintendent" means the superintendent of financial services of this state.

30. Consummation of a mortgage loan. The term "consummation of a mortgage loan" means, for purposes of the act of congress entitled Truth in Lending Act and the regulations thereunder and the Real Estate Settlement Procedures Act of 1974, as amended, and the regulations thereunder, when the applicant for the mortgage loan executes the promissory note and mortgage.



2-A - Limited liability investment company; definitions.

2-a. Limited liability investment company; definitions. When the provisions of this chapter are applied to the formation and operation of a limited liability investment company references to:

1. "Board of directors" shall include the managers charged with the management of a limited liability investment company as set forth in its articles of organization.

2. "By-laws" shall include the operating agreement of a limited liability investment company.

3. "Capital stock" shall include the cash and property the members of a limited liability investment company have contributed to the company, but shall not include promissory notes, or other obligations to contribute cash or property or to perform future services.

4. "Corporation" shall include an unincorporated investment company formed as a limited liability investment company pursuant to the provisions of article twelve of this chapter.

5. "Director" shall include one of the managers charged with the management of a limited liability investment company as set forth in its articles of organization.

6. "Dividend" shall include the distribution of a limited liability investment company's cash or other assets to its members.

7. "Incorporator" shall include the person or persons who is or are the organizer or organizers of a limited liability investment company.

8. "Organization certificate" shall include the articles of organization of a limited liability investment company.

9. "Share" shall include the equity interest of a member of a limited liability investment company as set forth in the company's articles of organization or, in the absence of such a provision, the equity interest represented by a member's right to a proportionate share of the profits of the company.

10. "Stock" shall include the equity interest represented by the percentage of the total votes a member may cast as set forth in the articles of organization of a limited liability investment company or, in the absence of such a provision, the equity interest represented by a member's right to a proportionate share of the profits of the company.

11. "Stockholder" shall include a member of a limited liability investment company who has an equity interest represented by his or her right to a proportionate share of the profits or capital of the company.

12. "Voting stock" shall include the definition of stock as set forth in this section.



2-B - Limited liability trust companies; definitions.

2-b. Limited liability trust companies; definitions. When the provisions of this chapter are applied to the formation and operation of a limited liability trust company references to:

1. "Board of directors" shall include the managers charged with the management of a limited liability trust company as set forth in its articles of organization.

2. "By-laws" shall include the operating agreement of a limited liability trust company.

3. "Capital stock" shall include the cash and property the members of a limited liability trust company have contributed to the company, but shall not include promissory notes or other obligations to contribute cash or property or to perform future services.

4. "Corporation" shall include an unincorporated trust company formed as a limited liability trust company pursuant to the provisions of article three of this chapter.

5. "Director" shall include one of the managers charged with the management of a limited liability trust company as set forth in its articles of organization.

6. "Dividend" shall include the distribution of a limited liability trust company's cash or other assets to its members.

7. "Incorporator" shall include the person or persons who is or are the organizer or organizers of a limited liability trust company.

8. "Organization certificate" shall include the articles of organization of a limited liability trust company.

9. "Share" shall include the equity interest of a member of a limited liability trust company as set forth in the company's articles of organization or, in the absence of such a provision, the equity interest represented by a member's right to a proportionate share of the profits of the company.

10. "Stock" shall include the equity interest represented by the percentage of the total votes a member may cast as set forth in the articles of organization of a limited liability trust company or, in the absence of such a provision, the equity interest represented by a member's right to a proportionate share of the profits of the company.

11. "Stockholder" shall include a member of a limited liability trust company who has an equity interest represented by his, her, or its right to a proportionate share of the profits or capital of the company.

12. "Voting stock" shall include the definition of stock as set forth in this section.



4 - Information to be given to social services officials, state department of social services, state department of mental hygiene, the mental hygiene lega

4. Information to be given to social services officials, state department of social services, state department of mental hygiene, the mental hygiene legal service, representatives of boards of child welfare and children's court by banking organizations. 1. If requested by an authorized representative of the state department of mental hygiene, the mental hygiene legal service, or of the state department of social services, or by the authorities charged with the duty of administering laws relating to public assistance or care or hospital care at public expense in any town, city or county, the officials of any banking organization shall furnish to such representative such information as such officials have as to whether any inmate of any state institution, or any applicant for or any person who is or was a recipient of hospital care at public expense, or any applicant for or any person who is or was a recipient of any form of public assistance or care under the social services law, named in such request or the husband or wife, or other relative legally responsible for the support of such inmate, applicant, or recipient has or had funds, securities or other property on deposit or in the custody of such banking organization, and the amount or probable value thereof.

2. If requested by an authorized representative of the state office of temporary and disability assistance, or a social services district child support enforcement unit established pursuant to section one hundred eleven-c of the social services law, the officials of any financial institution, as defined in paragraph one of subdivision (d) of section four hundred sixty-nine A of the federal social security act, shall enter into an agreement with the state office of temporary and disability assistance or a social services district child support enforcement unit to develop and operate a data match system, using automated data exchanges to the maximum extent feasible, in which each such financial institution shall provide for each calendar quarter the name, record address, social security number or other taxpayer identification number, and other identifying information for each individual who maintains a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, or money-market mutual fund account at such institution and who owes past-due support, as identified by the state office of temporary and disability assistance or a social services district child support enforcement unit by name and social security number or other taxpayer identification number. Nothing herein shall be deemed to limit the authority of a local social services district support collection unit pursuant to section one hundred eleven-h of the social services law.

3. No financial institution which discloses information pursuant to subdivision two of this section, or discloses any financial record to the state office of temporary and disability assistance or a child support enforcement unit of a social services district for the purpose of enforcing a child support obligation of such person, shall be liable under any law to any person for such disclosure, or for any other action taken in good faith to comply with subdivision two of this section.



4-A - Banks to display signs.

4-a. Banks to display signs. Every banking organization having as its purpose or among its purposes the receipt of deposits, shall continuously display a sign, or signs, as prescribed by the superintendent of financial services, at each station or window within the state where deposits are usually and normally received in its principal place of business and in all its branches indicating whether deposits are insured, and if insured the name of the insurer and the extent to which each depositor is insured. Signs in non-insured banking organizations shall clearly and legibly state "DEPOSITS NOT INSURED", all in letters of the same size and character. No sign shall appear in any non-insured bank with regard to insurance or deposits except as herein prescribed.



4-B - Advertising.

4-b. Advertising. Every such non-insured banking organization shall include in all its advertising within the state with reference to deposit accounts the statement substantially as follows: "DEPOSITS NOT INSURED". Where such advertising is printed the statement shall be of such size and print to be clearly legible, all letters in such statement being of the same size and character. No further reference shall be contained in the advertising of non-insured banking organizations with reference to the insurance of depositors which shall tend to be misleading in connection therewith. The non-English equivalent of the insurance statement may be used in any advertisement provided that the entire advertisement is in such language and that the translation has had the prior approval of the superintendent of financial services.



4-C - Exemptions from certain provisions of chapter.

4-c. Exemptions from certain provisions of chapter. Any uninsured banking organization whose assets are in excess of two hundred million dollars shall be exempt from compliance with the provisions of sections four-a, four-b and four-c of this chapter unless otherwise directed by the superintendent.



5 - Loans pursuant to the "Servicemen's Readjustment Act of 1944."

5. Loans pursuant to the "Servicemen's Readjustment Act of 1944." 1. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, (i) any loan at least twenty per centum of which is guaranteed under title three of an act of congress entitled the "Servicemen's Readjustment Act of 1944," may be made or invested in by any banking organization having the power to make loans, and the savings and loan bank of the state of New York, and (ii) any bank or trust company may make any loan made on the security of a loan or loans eligible under the preceding subparagraph (i), without regard to the limitations and restrictions of this chapter; provided however, that

(a) No such loan upon the security of real estate shall be made or invested in if the amount of such loan exceeds the appraised value of such real estate, as improved or to be improved by the application of the proceeds of such loan, or if the amount of such loan, when added to the amount unpaid upon prior mortgages, liens and encumbrances upon such real estate, exceeds such appraised value. Such appraised value shall be determined by an appraiser appointed pursuant to policies established by the board of directors or trustees of the corporation making or investing in such loan, or, in the case of a private banker, shall be determined by the private banker or by an appraiser appointed pursuant to policies established by such private banker;

(b) Each such loan, if secured by real property, shall be subject to the provisions of this chapter relating to the recording of mortgages and assignments of mortgages upon real property;

(bb) The requirements of the foregoing paragraphs (a) and (b) shall not apply when not less than ten such mortgages are assigned as security for a loan made under paragraph (ii), providing the term of such loan does not exceed twelve months;

(c) Each such loan shall be subject to the provisions of this chapter prescribing the maximum limits, in amount, of (1) loans in the aggregate to, or upon the net liability of, any one individual and (2) loans in the aggregate secured by real property;

(d) Each such loan made or invested in by a savings bank, a savings and loan association, or the savings and loan bank of the state of New York shall be subject to the following additional provisions: (1) a loan pursuant to section five hundred one, five hundred two or five hundred three of the "Servicemen's Readjustment Act of 1944," for the purpose of repairing, altering or improving a building or buildings, and a loan pursuant to section five hundred five (a) of such act, need not be secured by a lien on real property, but all other loans pursuant to such act must be secured by a first lien on such property; and (2) in the case of each loan for the acquisition or benefit of, or secured by, real property, such real property must, if located without the state of New York, be located, in the case of a savings bank, within twenty-five miles of the principal office of such savings bank; in the case of a savings and loan association, within fifty miles of the principal office of such association; and, in the case of the savings and loan bank of the state of New York, within fifty miles of the principal office of such bank or the principal office of one of its member savings and loan associations; except that, if the amount of a loan secured by real property, after deducting therefrom the amount thereof which is guaranteed pursuant to such act, is in excess of two-thirds of the appraised value of such real property, as determined in accordance with paragraph (a) of this subdivision, such real property must be located within the state of New York and, in the case of a savings bank or a savings and loan association, within one hundred miles of the principal office of any such corporation which makes, and any such corporation which invests in, such loan; and except that, in the case of a loan pursuant to section five hundred five (a) of such act, the real property for the acquisition or benefit of which such loan is made may be located within the applicable and prescribed limits of this chapter as to the location of real property securing a loan insured by the federal housing commissioner.

(e) The authority provided in this subdivision to invest in any loan secured by real property guaranteed pursuant to the provisions of the act of congress entitled the "Servicemen's Readjustment Act of 1944", shall include authority to acquire title to real property in connection with investing in an installment contract for the sale of real property, so guaranteed, where the purchaser under such contract is in possession and control of the property, and title is acquired by the banking organization solely as security for the obligations of the purchaser.

2. In complying with the provisions of this chapter which prescribe the maximum limits, in amount, of loans in the aggregate to, or upon the net liability of, any one individual, and loans in the aggregate secured by real property, a banking organization or the savings and loan bank of the state of New York may deduct from the total amount of each loan made or invested in by it that portion of such loan which is guaranteed pursuant to the "Servicemen's Readjustment Act of 1944", and, in the case of each loan made or invested in by it which is secured by a loan which is guaranteed pursuant to said act, may deduct that portion which is equal to the portion of such security which is so guaranteed.

3. The foregoing provisions of this section shall not apply to loans insured pursuant to section five hundred eight of the "Servicemen's Readjustment Act of 1944," but the superintendent of financial services shall have power to authorize banking organizations and the savings and loan bank of the state of New York to make and invest in such loans upon such terms and conditions as it shall prescribe. Nothing contained in this section shall prevent loans guaranteed or insured pursuant to the "Servicemen's Readjustment Act of 1944" from being made or invested in under, and subject to the limitations and restrictions of, other provisions of this chapter.



6 - Investment in obligations of housing corporations indirectly guaranteed pursuant to the "Servicemen's Readjustment Act of 1944".

6. Investment in obligations of housing corporations indirectly guaranteed pursuant to the "Servicemen's Readjustment Act of 1944". Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, any bank, trust company or savings bank may invest in obligations of any corporation organized under any law of this state for the purpose of acquiring, constructing, owning, maintaining, operating, selling or conveying a housing project or projects (not including hotels but including accommodations for retail stores, shops, offices and other community services reasonably incident to such projects) located within this state, which obligations are (a) secured by a first mortgage lien on such project, or such part thereof, as was or is to be constructed or acquired out of the proceeds of such obligations, either directly or by issue under an indenture of mortgage from such corporation to a corporate trustee having its principal office in this state, and (b) guaranteed indirectly through the pledge as security therefor of obligations directly guaranteed under title three of an act of congress entitled the "Servicemen's Readjustment Act of 1944", in an aggregate amount equal to at least thirty per centum of the principal amount of all sums advanced to such corporation under the loan instrument or indenture during the period of construction and, upon completion, to the extent of at least forty per centum of the principal amount of such obligations.



6-A - Investment in obligations of certain persons sixty-five years of age or over incurred to satisfy real property tax indebtedness.

6-a. Investment in obligations of certain persons sixty-five years of age or over incurred to satisfy real property tax indebtedness. 1. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper and notwithstanding any inconsistent provision of this chapter to the contrary, any bank, trust company, savings bank, savings and loan association, or life insurance company authorized to do business in this state may make loans described in subdivision two of this section.

2. Banking institutions described in subdivision one may make loans under this section to natural persons aged sixty-five or older subject to the following conditions:

(a) the principal amount of the loan shall not exceed the aggregate amount of all real property taxes, special ad valorem levies, and special assessments paid or owing by the borrower for the current or prior years or both with respect to real property owned individually or jointly by such borrower which constitutes the principal residence of such borrower; provided, however, that the loan agreement may provide for such principal amount to be modified to include the amount of additional real property taxes, special ad valorem levies, and special assessments pertaining to such property as they are incurred; and

(b) such loan shall be secured by a first or second mortgage on the property which mortgage expressly states in like or similar terms "this mortgage is given to secure a loan made pursuant to the provisions of section six-a of the banking law"; and

(c) the annual interest chargeable on such loan shall not exceed the allowable interest chargeable by such lender to any other person, not including a corporation, on an obligation secured by a first mortgage lien; and

(d) a loan which is undertaken pursuant to this section shall not be payable until the sale or other disposition of such property, provided however that any borrower may discharge any indebtedness he has undertaken pursuant to the provisions of this section at any time without payment of any charges other than principal and interest.

3. Subject to regulations of the superintendent of financial services, banking institutions described in subdivision one of this section which make loans pursuant to this section may, pursuant to the loan agreement, utilize part or all of the proceeds of such loan to make direct payment of real property taxes, special ad valorem levies, and special assessments on the property which secures such loan. Any such institution which retains part or all of the proceeds of such loan for the purpose of making direct payment of such real property taxes, special ad valorem levies, and special assessments shall be liable to such borrower, upon failure to pay such taxes, levies, and assessments for the amount of such taxes, levies, and assessments plus penalties and interest imposed thereon.

4. Every banking institution which makes direct payment of real property taxes, special ad valorem levies, and special assessments pursuant to subdivision three shall at least annually provide to the borrower any paid bill it has received for the payment of such taxes, levies, and assessments. Such bill shall be contained in a succeeding loan statement as may be sent to such borrower. This section shall not apply to billings for real property taxes, special ad valorem levies, and special assessments transmitted by computer tape by a city with a population of one million or more persons.



6-C - Application forms to be made available; certain cases.

6-c. Application forms to be made available; certain cases. 1. Every banking organization which originates loans secured by real property located in this state shall provide at its principal place of business and at all its branches except automated teller machines, point-of-sale terminals or other similar facilities, application forms for such loans which forms shall be made available upon request.

2. Every such organization shall be required, in such manner as the superintendent shall determine, to maintain a record of such application forms returned substantially completed and the last activity had with respect thereto.

3. Every such organization shall inform any person making inquiry regarding the origination of loans secured by real property located in this state that written loan application forms are available at its principal place of business and at all its branches except automated teller machines, point-of-sale terminals or other similar facilities.

4. For purposes of this section "a loan secured by real property" shall include any loan secured by a mortgage or other lien upon real property including a leasehold estate and any cooperative apartment loan subject to the provisions of subdivision five of section one hundred three, subdivision eight-a of section two hundred thirty-five or subdivision two-a of section three hundred eighty of this chapter.



6-D - Requirement to state in writing reason for denial of mortgage loan.

6-d. Requirement to state in writing reason for denial of mortgage loan. Every banking organization and licensed mortgage banker which originates mortgage loans secured by real property located within New York state which denies an application for such a loan or makes its approval of such a loan conditional upon the applicant's agreement to terms substantially different than those included in or contemplated by the submitted application shall be required to notify, in writing, any person or agent who returns a substantially completed written mortgage loan application form of the reasons for the denial or conditioned approval.



6-E - Graduated payment mortgages authorized.

6-e. Graduated payment mortgages authorized. Notwithstanding any inconsistent provision of this chapter or other law and in addition to any other power exercisable by it, every banking organization, licensed mortgage banker, national banking association, federal savings bank, federal savings and loan association and federal credit union shall have the power to offer graduated payment mortgages and loans which conform to the provisions of section two hundred seventy-nine of the real property law, subject to the rules and regulations prescribed by the superintendent of financial services.



6-F - Alternative mortgage instruments made by banks, trust companies, savings banks, savings and loan associations and credit unions.

6-f. Alternative mortgage instruments made by banks, trust companies, savings banks, savings and loan associations and credit unions. 1. Notwithstanding any inconsistent provision of this chapter or any other law of this state, the superintendent of financial services is authorized to adopt such rules or regulations as shall permit banks, trust companies, foreign banking corporations licensed to maintain a branch or agency in this state, savings banks, savings and loan associations, credit unions and persons and entities engaging in the business described in section five hundred ninety of this chapter to make residential mortgage loans and cooperative apartment unit loans which provide for (a) periodic readjustments of the rate of interest charged for the loan or successive terms of the loan or (b) terms of loan which are shorter than the term of the mortgage or (c) repayment of the principal amount of the loan by regular payments which are not equal in amount throughout the term of the mortgage or (d) the lender thereof to receive a share in the future appreciation of the property serving as security for the loan under the circumstances set forth in the following sentence or (e) any combination of paragraphs (a), (b), (c) and (d) of this subdivision, subject to the provisions of subdivision two of this section. Where the lender or holder of a residential mortgage loan or cooperative apartment unit loan enters into a written agreement with the borrower under which the lender or holder conditionally reduces an amount of principal of such loan in order to assist a borrower at risk of foreclosure to avoid such foreclosure, the lender or holder may enter into a written agreement (a "shared appreciation agreement") with the borrower under which the lender shall be entitled to share in the appreciation of the market value of the real property or cooperative shares and proprietary lease securing such loan between the effective date of such reduction in principal amount until the date when the property is sold, provided that the amount the lender is entitled to receive under such shared appreciation agreement shall be the lesser of (i) the amount of such reduction in principal, plus interest on such amount from the date of such reduction to the date of payment at the same rate of interest as applies to the remaining principal amount of the residential mortgage loan, and (ii) fifty percent of the amount of such appreciation. Such amounts shall be payable when the mortgagor sells the residential real property or cooperative shares and proprietary lease that secure the loan. Such shared appreciation agreement shall expressly and conspicuously bear a legend at the top of the agreement in at least fourteen-point type which shall include the following: "In this agreement, you are giving away some of any future increase in value of your home. Please read carefully." For purposes of this subdivision, the appreciation of the property shall be measured as the difference, if positive, between the gross sales proceeds (net of any reasonable real estate commission) of the sale of the property and the value of the property at the time of the closing of the shared appreciation mortgage, as determined by an appraisal by an independent New York state licensed real estate appraiser. Recovery of such reduction in the principal amount shall not be deemed to be interest for any purpose of the laws of this state.

Any shared appreciation agreement shall be accompanied by a notice, which shall be on a separate page from the shared appreciation agreement and shall contain the following heading in bold, fourteen-point type: "Important disclosures about the contract in which you agree to give away a part of any future increase in value of your home. Please read carefully." The notice shall include the following disclosures:

(1) a statement that the lender will be entitled to share in any appreciation of the market value of the mortgaged property that occurs between the time of the loan modification and the time the property is sold, up to the amount of principal forborne plus interest on such amount at the applicable rate of interest on the mortgage but in no event more than fifty percent of the amount of such appreciation, and providing at least three examples of how such shared appreciation may affect the borrower at the time the borrower sells the mortgaged property, such examples to include (A) no appreciation in the value of the mortgaged property, (B) appreciation of twenty percent and (C) appreciation of fifty percent;

(2) a statement advising the borrower to seek independent counseling from a lawyer, a HUD-certified mortgage counselor or a tax advisor regarding (A) the trade-off between a current reduction in the size of the mortgage, versus the promise to give up part of the future appreciation of the home, and (B) the tax consequences of the principal forgiveness and shared appreciation agreement, and providing a list of the names and contact information of five HUD-certified mortgage counselors in the county where the mortgaged property is located or, if there are fewer than five such counselors in that county, the list may include counselors in one or more neighboring counties;

(3) a statement on the potential effect of the shared appreciation agreement on any future refinancing of the mortgage and the potential effect of any prepayment or refinancing of the mortgage on the appreciation sharing agreement; and

(4) such other disclosures as the superintendent of financial services may require.

2. Any rules or regulations which are adopted by the superintendent of financial services pursuant to subdivision one of this section:

(a) shall provide for disclosures and notices to the borrower with respect to the terms and conditions of the loan and the mortgage, and the superintendent of financial services may require the adoption of uniform disclosure and notice forms for this purpose;

(b) shall provide for the conditions governing renewals of the term of the loan;

(c) shall not permit any uninsured loan secured by residential real property to be made in an amount exceeding ninety percent of the appraised value of the property; and

(d) shall not allow, with respect to any specific alternative mortgage instrument which permits a periodic readjustment of the rate charged on the loan, for a greater change in rate than that permitted under federal law or regulations to federally-chartered banking organizations located in this state for loans made pursuant to an equivalent alternative mortgage instrument.



6-G - Override of certain provisions of United States Public Law 97-320.

6-g. Override of certain provisions of United States Public Law 97-320. 1. The provisions of Title VIII of an act of congress entitled "Garn-St Germain Depository Institutions Act of 1982", United States Public Law 97-320, and the preemption of state law provided in section 804 thereof, shall not apply with respect to residential real property and cooperative apartment unit alternative mortgage transactions subject to the laws of this state except as provided in this section.

2. With respect to a real property loan secured by a lien on residential real property containing less than five dwelling units, including a lien on the stock allocated to a dwelling unit in a cooperative housing corporation or on a residential manufactured home, a lender may not exercise its option pursuant to a "due-on-sale" clause upon:

(a) A transfer by devise, descent, or operation of law on the death of a joint tenant or tenant by the entirety;

(b) The granting of a leasehold interest of three years or less not containing an option to purchase;

(c) A transfer to a relative resulting from the death of a borrower;

(d) A transfer where the spouse or children of the borrower become an owner of the property;

(e) A transfer resulting from a decree of a dissolution of marriage, legal separation agreement, or from an incidental property settlement agreement, by which the spouse of the borrower becomes an owner of the property; or

(f) A transfer into an inter-vivos trust in which the borrower is and remains a beneficiary and that does not relate to a transfer of rights of occupancy in the property.



6-H - Reverse mortgage loans authorized.

6-h. Reverse mortgage loans authorized. Notwithstanding any inconsistent provision of law, in addition to any other power exercised by it, every authorized lender, as defined by section two hundred eighty or two hundred eighty-a of the real property law, shall have the power to offer reverse mortgage loans (1) which conform to the provisions of section two hundred eighty or two hundred eighty-a of the real property law and the rules and regulations promulgated by the superintendent of financial services; or (2) which conform to the requirements of the federal housing administration's home equity conversion mortgage insurance demonstration program for as long as such program exists as provided for in section 1715Z-20 of title 12 of the United States Code. "Reverse mortgage" shall mean the mortgage, deed of trust or other security instrument relating to a particular reverse mortgage loan transaction.

The proceeds of a reverse mortgage shall not be considered as income for the purposes of section four hundred sixty-seven of the real property tax law; provided, however, that monies used to repay a reverse mortgage may not be deducted from income, and provided additionally that any interest or dividends realized from the investment of reverse mortgage proceeds shall be considered income.



6-I - Mortgage loans.

6-i. Mortgage loans. No person, partnership, corporation, banking organization, exempt organization as defined in section five hundred ninety of this chapter or other entity shall make a mortgage loan as defined in section five hundred ninety of this chapter except in conformity with the requirements of article twelve-D and in compliance with such rules and regulations as may be promulgated by the superintendent of financial services under this section. Nothing in this section shall be construed to limit or otherwise modify any otherwise applicable requirement of state or federal law.



6-J - Proof of insurance.

6-j. Proof of insurance. 1. No exempt organization, as defined in section five hundred ninety of this chapter, or licensed mortgage banker which originates mortgage loans shall, at the time of title closing for a loan secured by a one to four family residential real property, refuse to accept a binder, issued by an insurer, or a duly authorized representative of an insurer, licensed to do business in this state, as evidence that hazard insurance has been procured for the mortgaged premises. Nothing herein is intended to prohibit the mortgage banker or exempt organization from requiring the borrower to also furnish a receipt indicating that the annual or installment premium on such insurance policy has been paid.

2. As used in this section, "binder" means a written document (a) which includes the name and address of the insured and any additional named insureds, mortgagees, or lienholders; a description of the property insured; a description of the nature and amount of coverage which shall be deemed to include the terms of the standard fire insurance policy except as conspicuously noted on the binder; the identity of the insurer and of the authorized representative executing the binder; the effective date of coverage; the binder number or the policy number where applicable to a policy extension, and (b) which temporarily obligates the insurer to provide that insurance coverage pending issuance of the insurance policy. The cancellation of such a binder shall be governed at the minimum by the provisions of the standard fire insurance policy and the provisions of the insurance law applicable thereto.



6-K - Real property insurance escrow accounts.

6-k. Real property insurance escrow accounts. 1. Definitions. When used in this section: (a) "Mortgage investing institution" means any bank, trust company, national bank, savings bank, savings and loan association, federal savings bank, federal savings and loan association, private banker, credit union, federal credit union, investment company, pension fund, licensed mortgage banker or any other entity which maintains a real property insurance escrow account for real property located in this state.

(b) "Mortgagor" means a person having title to and occupying a one to four family residence which is located in this state and is subject to a mortgage.

(c) "Real property insurance" means a policy of insurance issued, or issued for delivery in this state, on a risk located or resident in this state insuring the following contingency: loss or damage (including but not limited to loss or damage on account of fire) to real property used predominantly for residential purposes and consists of not more than four dwelling units, other than motels or hotels.

(d) "Real property insurance escrow account" means an account established by contract between a mortgagor of real property improved by a one to four family residence and the mortgage investing institution having a mortgage thereon, into which the mortgage investing institution shall deposit money collected from the mortgagor for the purpose of paying real property insurance premiums.

(e) "One to four family residence" means property used primarily for residential purposes for one to four families, including property held in condominium form of ownership, and which is occupied in whole or in part by the owner.

2. Duties and responsibilities of mortgage investing institutions. (a) Every mortgage investing institution shall make all payments for insurance for which they hold real property insurance escrow accounts in a timely manner.

(b) Every mortgage investing institution shall pay at least the minimum rate of interest on each real property insurance escrow account as prescribed therein.

(c) Every mortgage investing institution shall deposit funds from a real property insurance escrow account of a mortgagor in a banking institution whose deposits are insured by a federal agency or a licensed branch of a foreign banking corporation whose deposits are insured by a federal agency. Notwithstanding the foregoing provisions of this subdivision, the superintendent shall have the power to exempt from the requirements of this subdivision any banking organization which does not receive deposits or share accounts from the general public.

(d) A mortgage investing institution may debit a mortgagor's real property insurance escrow account for payments of insurance premiums only if actual payment for such premiums is made within twenty-one days after such debit.

(e) Every mortgage investing institution shall, at least annually, provide to the mortgagor an analysis of the real property insurance escrow account of the mortgagor. Such analysis shall contain, for the twelve month period covered by the analysis, at least: (1) interest earned; (2) the amount of insurance premiums paid from the real property insurance escrow account; and (3) the account balance as of the beginning of the period covered by the analysis and the ending account balance as of a specified date within forty-five days preceding the date of the analysis. In addition, the mortgage investing institution shall, upon request by the mortgagor, provide to the mortgagor the date or dates of the payment of insurance premiums from such real property insurance escrow account. The information required by this paragraph may be provided in notices otherwise required by federal or state law, regulation or rule to be sent on at least an annual basis to the mortgagor, including but not limited to notices under title three-A of the real property tax law.

(f) The mortgage investing institution shall provide a written disclosure, in at least eight point bold face type, to the mortgagor with respect to the real property insurance escrow account. Such disclosure shall be provided at the time of the establishment of the real property insurance escrow account. In the case of accounts already in existence on the effective date of this act, such disclosure shall be provided to the mortgagor with the next annual analysis required by paragraph (e) of this subdivision. The disclosure shall contain substantially the following language:

(i) The mortgage investing institution is obligated to make all payments for real property insurance for which the real property insurance escrow account is maintained. If any such payments are not timely, the mortgage investing institution is responsible for making such payments including any penalties and interest and shall be liable for all damages to the mortgagor resulting from its failure to make timely payment.

(ii) In the event that a real property insurance premium notice is sent directly to the mortgagor by the insurer, the mortgagor shall have the obligation to promptly transmit such premium notice to the mortgage investing institution, or such other institution or agent as may be designated in writing by the mortgage investing institution, for payment. Failure to do so may jeopardize the mortgagor's insurance coverage and may excuse the mortgage investing institution from liability for failure to timely make such real property insurance payments.

(iii) The mortgagor is obligated to pay one-twelfth of the real property insurance premiums each month to the mortgage investing institution for deposit into the real property insurance escrow account, unless there is a deficiency or surplus in the account, in which case a greater or lesser amount may be required.

(iv) If the mortgage investing institution is subject to the provisions of paragraph (c) of this subdivision, the mortgage investing institution must deposit the escrow payments made by the mortgagor in a banking institution or a licensed branch of a foreign banking corporation whose deposits are insured by a federal agency.

(g) Every mortgage investing institution shall provide written notice to a mortgagor no later than ten business days after the transfer to another mortgage investing institution of the right to receive all payments from the mortgagor, including payments made into the real property insurance escrow account, which notice shall include the name, address and telephone number of the mortgage investing institution to which such rights have been transferred. Upon request by the mortgagor, the mortgage investing institution shall advise the mortgagor of the amount of money in such account as of the date of such transfer. Every mortgage investing institution shall remain fully liable to pay any real property insurance premiums which are due and payable prior to the date of such transfer, and the mortgage investing institution to which such rights have been transferred shall be liable to pay any real property insurance premiums which are due and payable after the date of such transfer, unless otherwise agreed among the parties to the transfer.

(h) Every mortgage investing institution shall, no later than thirty days after the final payment of the mortgage loan, where the mortgagor retains ownership of the property, send to the mortgagor a written statement that shall include, but not be limited to the following information: (i) that the real property insurance escrow account has been or will be terminated (whichever is applicable); and (ii) that unless the mortgagor establishes a new real property insurance escrow account with a mortgage investing institution, the mortgagor will be obliged to pay to the appropriate insurer real property insurance premiums becoming due thereafter. The written notice shall also set forth the effective date of the termination and shall provide the name and address of each insurer and shall advise the mortgagor to contact such insurer for billing information.

3. Mailing or delivery of bills to mortgage investing institutions. A mortgagor who has entered into a real property insurance escrow account may designate, in writing, a mortgage investing institution, and its successors, agents or assigns to receive premium notices for real property insurance. The mortgage investing institution shall advise the insurer in writing within fifteen days after the termination of such escrow account and shall inform the insurer that all future premium notices should be sent directly to the insured. The mortgage investing institution shall, upon the request of the insurer, provide any document that clearly evidences its authorization to receive insurance premium notices or obligation to pay real property insurance premiums.

4. Payments by mortgage investing institutions. A mortgage investing institution may pay the real property insurance premiums due on more than one parcel by a single instrument, provided that the mortgage investing institution also provides to the insurer a detailed list of the specific parcels to which the instrument is to be applied, each parcel identification number (if any) and the amount of the real property insurance premium to be paid with respect to each parcel.

5. Liabilities of mortgage investing institutions. (a) A mortgage investing institution which receives moneys from a mortgagor for deposit into a real property insurance escrow account shall be liable to such mortgagor, upon failure to pay such real property insurance premiums, for the amount of the real property insurance premiums plus penalties and interest imposed thereon.

(b) In addition to any other remedies permitted by law, a mortgagor whose real property insurance premiums are to be paid by means of a real property insurance escrow account pursuant to this section may bring an action against the mortgage investing institution maintaining such account for the mortgagor under the provisions of this subdivision if payments for real property insurance premiums have not been made for thirty days after the date such insurance premiums have become due and payable. If a court shall find, after considering the circumstances of the failure of a mortgage investing institution to pay the real property insurance premium of a mortgagor pursuant to an escrow agreement, that such failure was due to the negligence or intentional acts of the mortgage investing institution, its agent, or both, the court may award the mortgagor injunctive relief and liquidated damages in an amount equal to three times the real property insurance premium not paid, but in no event greater than six thousand dollars.

(c) A mortgage investing institution shall be liable to the mortgagor for all damages and shall bear all responsibility for failure to make timely payment of insurance premiums.

(d) The mortgage investing institution shall have liability to the mortgagor under this subdivision only if:

(i) the mortgage investing institution, or such other institution or agent as designated in writing by the mortgage investing institution, has received the real property insurance premium notice; and

(ii) the mortgagor has made required payments for deposit into the real property insurance escrow account.

6. Separability. If any provision of this section or the application of such provision in certain circumstances shall be held invalid, the validity of the remainder of this section and its applicability to other circumstances shall not be affected.



6-L - High-cost home loans.

6-l. High-cost home loans. 1. Definitions. The following definitions apply for the purposes of this section:

(a) "Affiliate" means any company that controls, is controlled by, or is under common control with another company, as set forth in the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.), as amended from time to time.

(b) "Annual percentage rate" means the annual percentage rate for the loan calculated according to the provisions of the Federal Truth-in-Lending Act (15 U.S.C. 1601, et seq.), and the regulations promulgated thereunder by the federal reserve board (as said act and regulations are amended from time to time).

(c) "Bona fide loan discount points" means loan discount points knowingly paid by the borrower funded through any source, for the purpose of reducing, and which in fact result in a bona fide reduction of, the interest rate or time-price differential applicable to the loan, provided that the amount of the interest rate reduction purchased by the discount points is reasonably consistent with established industry norms and practices for secondary mortgage market transactions. For purposes of this section, it shall be presumed that a point is a bona fide loan discount point if it reduces the interest rate by a minimum of twenty-five basis points provided all other terms of the loan remain the same.

(d) A "High-cost home loan" means a home loan in which the terms of the loan exceed one or more of the thresholds as defined in paragraph (g) of this subdivision.

(e) "Home loan" means a loan, including an open-end credit plan, other than a reverse mortgage transaction or a loan made or fully or partially guaranteed by the state of New York mortgage agency, in which:

(i) The principal amount of the loan at origination does not exceed the conforming loan size limit (including any applicable special limit for jumbo mortgages) for a comparable dwelling as established from time to time by the federal national mortgage association;

(ii) The borrower is a natural person;

(iii) The debt is incurred by the borrower primarily for personal, family, or household purposes;

(iv) The loan is secured by a mortgage or deed of trust on real estate improved by a one to four family dwelling, or by a condominium unit, or by any certificate of stock or other evidence of ownership in, and a proprietary lease from, a corporation, partnership or other entity formed for the purpose of cooperative ownership of real estate, in either case used or occupied or intended to be used or occupied, wholly or partly, as the home or residence of one or more persons and which is or will be occupied by the borrower as the borrower's principal dwelling; and

(v) The property is located in this state.

(f) "Points and fees" means:

(i) All items listed in 15 U.S.C. 1605(a)(1) through (4), except interest or the time-price differential;

(ii) All charges for items listed under 226.4(c)(7) of title 12 of the code of federal regulations, as amended from time to time, but only if the lender receives direct or indirect compensation in connection with the charge or the charge is paid to an affiliate of the lender; otherwise, the charges are not included within the meaning of the phrase "points and fees";

(iii) All compensation paid directly or indirectly to a mortgage broker, including a broker that originates a loan in its own name in a table-funded transaction, not otherwise included in subparagraphs (i) and (ii) of this paragraph;

(iv) The cost of all premiums financed by the lender, directly or indirectly, for any credit life, credit disability, credit unemployment, or credit property insurance, or any other life or health insurance, or any payments financed by the lender directly or indirectly for any debt cancellation or suspension agreement or contract, except that insurance premiums calculated and paid on a monthly basis shall not be considered financed by the lender.

(g) "Thresholds" means:

(i) For a first lien mortgage loan, the annual percentage rate of the home loan at consummation of the transaction exceeds eight percentage points over the yield on treasury securities having comparable periods of maturity to the loan maturity measured as of the fifteenth day of the month immediately preceding the month in which the application for the extension of credit is received by the lender; or for a subordinate mortgage lien, the annual percentage rate of the home loan at consummation of the transaction equals or exceeds nine percentage points over the yield on treasury securities having comparable periods of maturity on the fifteenth day of the month immediately preceding the month in which the application for extension of credit is received by the lender; as determined by the following rules: if the terms of the home loan offer any initial or introductory period, and the annual percentage rate is less than that which will apply after the end of such initial or introductory period, then the annual percentage rate that shall be taken into account for purposes of this section shall be the rate which applies after the initial or introductory period; or

(ii) The total points and fees exceed: five percent of the total loan amount if the total loan amount is fifty thousand dollars or more; or six percent of the total loan amount if the total loan amount is fifty thousand dollars or more and the loan is a purchase money loan guaranteed by the federal housing administration or the veterans administration; or the greater of six percent of the total loan amount or fifteen hundred dollars, if the total loan amount is less than fifty thousand dollars; provided, the following discount points shall be excluded from the calculation of the total points and fees payable by the borrower:

(1) Up to and including two bona fide loan discount points payable by the borrower in connection with the loan transaction, but only if the interest rate from which the loan's interest rate will be discounted does not exceed by more than one percentage point the yield on United States treasury securities having comparable periods of maturity to the loan maturity measured as of the fifteenth day of the month immediately preceding the month in which the application is received;

(2) Any and all bona fide loan discount points funded directly or indirectly through a grant from a federal, state or local government agency or 501(c)(3) organization.

(h) "Total loan amount" means the principal of the loan minus those points and fees as defined in paragraph (f) of this subdivision that are included in the principal amount.

(i) "Lender" means a mortgage banker as defined in paragraph (f) of subdivision one of section five hundred ninety of this chapter or an exempt organization as defined in paragraph (e) of subdivision one of section five hundred ninety of this chapter.

2. Limitations and prohibited practices for high-cost home loans. A high-cost home loan shall be subject to the following limitations:

(a) No call provisions. No high-cost home loan may contain a provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This provision does not prohibit acceleration of the loan in good faith due to the borrower's failure to abide by the material terms of the loan.

(b) No balloon payments. No high-cost home loan may contain a scheduled payment that is more than twice as large as the average of earlier scheduled payments, unless such balloon payment becomes due and payable at least fifteen years after the loan's origination. This provision does not apply when the payment schedule is adjusted to the seasonal or irregular income of the borrower.

(c) No negative amortization. No high-cost home loan may contain a payment schedule with regular periodic payments that cause the principal balance to increase. A loan is considered to have such a schedule if the borrower is given the option to make regular periodic payments that cause the principal balance to increase, even if the borrower is also given the option to make regular periodic payments that do not cause the principal balance to increase. This paragraph shall not prohibit negative amortization as a result of a temporary forbearance sought by a borrower.

(d) No increased interest rate. No high-cost home loan may contain a provision which increases the interest rate after default. This provision does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents; provided that the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness.

(e) Limitation on advance payments. No high-cost home loan may include terms under which more than two periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower.

(f) No modification or deferral fees. A lender may not charge a borrower any fees to modify, renew, extend, or amend a high-cost home loan or to defer any payment due under the terms of a high-cost home loan if, after the modification, renewal, extension or amendment, the loan is still a high-cost loan or, if no longer a high-cost home loan, the annual percentage rate has not been decreased by at least two percentage points. For purposes of this paragraph, fees shall not include interest that is otherwise payable and consistent with the provisions of the loan documents. This paragraph shall not prohibit a lender from charging points and fees in connection with any additional proceeds received by the borrower in connection with the modification, renewal, extension or amendment (over and above the current principal balance of the existing high-cost home loan) provided that the points and fees charged on the additional sum must reflect the lender's typical point and fee structure for high-cost home loans.

(g) No oppressive mandatory arbitration clauses. No high-cost home loan may be subject to a mandatory arbitration clause that is oppressive, unfair, unconscionable, or substantially in derogation of the rights of consumers.

(h) No financing of insurance or other products sold in connection with the loan. No high-cost home loan shall finance, directly or indirectly, any credit life, credit disability, credit unemployment, or credit property insurance, or any other life or health insurance premiums, or any payments directly or indirectly for any debt cancellation or suspension agreement or contract, or any product or service that is not necessary or related to the high-cost home loan such as auto club memberships or credit report monitoring, but not including fees paid to the lender, broker, or closing agent, fees related to the recording of the mortgage, title insurance or other settlement fees. Insurance premiums or debt cancellation or suspension fees calculated and paid on a monthly basis shall not be considered financed.

(i) No "loan flipping". No lender or mortgage broker making or arranging a high-cost home loan may engage in the unfair act or practice of "loan flipping". "Loan flipping" is making a home loan to a borrower that refinances an existing home loan when the new loan does not have a tangible net benefit to the borrower considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the borrower's situation.

(j) No refinancing of special mortgages. No lender or mortgage broker making or arranging a high-cost home loan may refinance an existing home loan that is a special mortgage originated, subsidized or guaranteed by or through a state, tribal or local government, or nonprofit organization, which either bears a below-market interest rate at the time of origination, or has nonstandard payment terms beneficial to the borrower, such as payments that vary with income, are limited to a percentage of income, or where no payments are required under specified conditions, and where, as a result of the refinancing, the borrower will lose one or more of the benefits of the special mortgage, unless the lender is provided prior to loan closing documentation by a HUD approved housing counselor or the lender who originally made the special mortgage that a borrower has received home loan counseling in which the advantages and disadvantages of the refinancing has been received.

(k) No lending without due regard to repayment ability. A lender or mortgage broker shall not make or arrange a high-cost home loan without due regard to repayment ability, based upon consideration of the resident borrower or borrowers' current and expected income, current obligations, employment status, and other financial resources (other than the borrower's equity in the dwelling which secures repayment of the loan), as verified by detailed documentation of all sources of income and corroborated by independent verification. However, a lender making a high-cost home loan shall benefit from a rebuttable presumption that the loan was made with due regard to repayment ability if the lender demonstrates that at the time the loan is consummated, the resident borrower or borrowers' total monthly debts, including amounts owed under the loan, do not exceed fifty percent of the resident borrower or borrowers' monthly gross income; and the lender follows the residual income guidelines established in 38 C.F.R. 36.4337(e) and VA Form 26-6393.

(l) (i) No lending without counseling disclosure and list of counselors. A lender or mortgage broker must deliver, place in the mail, fax or electronically transmit the following notice in at least twelve point type to the borrower at the time of application: "You should consider financial counseling prior to executing loan documents. The enclosed list of counselors is provided by the New York State Department of Financial Services". In the event of a telephone application, the disclosures must be made immediately after receipt of the application by telephone. Such disclosure shall be on a separate form. In order to utilize an electronic transmission, the lender or broker must first obtain either written or electronically transmitted permission from the borrower. A list of approved counselors, available from the New York state department of financial servcies, shall be provided to the borrower by the lender or the mortgage broker at the time that this disclosure is given.

(ii) A lender or mortgage broker shall not make or arrange a high-cost home loan unless either the lender or mortgage broker has given the following notice in writing to the borrower within three days after determining that the loan is a high-cost home loan, but no less than ten days before closing:

"CONSUMER CAUTION AND HOME OWNERSHIP COUNSELING NOTICE

If you obtain this loan, which pursuant to New York State Law is a High-Cost Home Loan, the lender will have a mortgage on your home. You could lose your home, and any money you have put into it, if you do not meet your obligations under the loan.

You should shop around and compare loan rates and fees. Mortgage loan rates and closing costs and fees vary based on many factors, including your particular credit and financial circumstances, your earnings history, the loan-to-value requested, and the type of property that will secure your loan. The loan rate and fees could vary based on which lender or mortgage broker you select. Higher rates and fees may be related to the individual circumstances of a particular consumer's application.

You should consider consulting a qualified independent credit counselor or other experienced financial adviser regarding the rate, fees, and provisions of this mortgage loan before you proceed. The enclosed list of counselors is provided by the New York State Department of Financial Services.

You are not required to complete any loan agreement merely because you have received these disclosures or have signed a loan application. If you proceed with this mortgage loan, you should also remember that you may face serious financial risks if you use this loan to pay off credit card debts and other debts in connection with this transaction and then subsequently incur significant new credit card charges or other debts. If you continue to accumulate debt after this loan is closed and then experience financial difficulties, you could lose your home and any equity you have in it if you do not meet your mortgage loan obligations.

Your payments on existing debts contribute to your credit ratings. You should not accept any advice to ignore your regular payments to your existing creditors."

(m) Financing of points and fees. In making a high-cost home loan, a lender shall not, directly or indirectly, finance any points and fees as defined in paragraph (f) of subdivision one of this section, in an amount that exceeds three percent of the principal amount of the loan.

(n) Restrictions on home improvement contracts. A lender shall not pay a contractor under a home improvement contract from the proceeds of a high-cost home loan other than: by an instrument payable to the borrower or jointly to the borrower and the contractor; or at the election of the borrower, through a third-party escrow agent in accordance with terms established in a written agreement signed by the borrower, the lender, and the contractor prior to the disbursement.

(o) No encouragement of default. In making or arranging a high-cost home loan, a lender or mortgage broker shall not recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of a high-cost home loan that refinances all or any portion of such existing loan or debt.

(p) Prohibited payments to mortgage brokers. In making or arranging a high-cost home loan, no lender or mortgage broker shall accept or give any fee, kickback, thing of value, portion, split or percentage of charges, other than as payment for goods or facilities that were actually furnished or services that were actually performed. Such payment must be reasonably related to the value of the goods or facilities that were actually furnished or services that were actually performed.

(q) No points and fees when a lender refinances its own high-cost home loan with a new high-cost home loan. A lender shall not charge a borrower points and fees in connection with a high-cost home loan if the proceeds of the high-cost home loan are used to refinance an existing high-cost home loan held by the lender or an affiliate of the lender.

(r) No prepayment penalties. Notwithstanding paragraph b of subdivision three of section 5-501 of the general obligations law, no prepayment penalties or fees shall be charged or collected on a high-cost home loan. A prepayment penalty in a high-cost home loan shall be unenforceable.

(s) No yield spread premiums. In connection with the making or brokering of a home loan, no person may provide, and no mortgage broker or mortgage lender may receive, directly or indirectly, any compensation that is based on, or varies with, the terms of any home loan. This paragraph shall not prohibit compensation based on the principal balance of the loan.

(t) Mandatory escrow of taxes and insurance. No high-cost home loan shall be made after July first, two thousand ten unless the lender requires and collects the monthly escrow of property taxes and hazard insurance. With respect to a high-cost home loan, a borrower may waive escrow requirements by notifying the lender in writing after one year from consummation of the loan. The provisions of this paragraph shall not apply to a high-cost home loan that is a subordinate lien when the taxes and insurance are escrowed through another home loan or where the borrower can demonstrate a record of twelve months of timely payments of taxes and insurance on a previous home loan.

(u) Mandatory disclosure of taxes and insurance payments. With respect to a high-cost home loan, the first time a borrower is informed of the anticipated or actual periodic payment amount in connection with a first-lien residential mortgage loan for a specific property, the lender or mortgage broker shall inform the borrower that an additional amount will be due for taxes and insurance and shall disclose to the borrower as soon as reasonably possible the approximate amount of the initial periodic payment for property taxes and hazard insurance.

(v) No teaser rates. No lender or mortgage broker shall make or arrange a high-cost home loan which has an initial or introductory rate with a duration of less than six months.

2-a. (a) High-cost home loan mortgages shall include a legend on top of the mortgage in twelve-point type stating that the mortgage is a high-cost home loan subject to this section.

(b) The lender shall report both the favorable and unfavorable payment history of the borrower to a nationally recognized consumer credit bureau at least annually during such period as the lender holds or services the high-cost home loan.

3. The provisions of this section shall apply to any person who in bad faith attempts to avoid the application of this section by any subterfuge, including but not limited to splitting or dividing any loan transaction into separate parts for the purpose of evading the provisions of this section.

4. A lender of a high-cost home loan that, when acting in good faith, fails to comply with the provisions of this section, will not be deemed to have violated this section if the lender establishes that either:

(a) Within thirty days of the loan closing and prior to the institution of any action under this section, the borrower is notified of the compliance failure, appropriate restitution is made, and whatever adjustments are necessary are made to the loan to either, at the choice of the borrower, (i) make the high-cost home loan satisfy the requirements of this section, or (ii) change the terms of the loan in a manner beneficial to the borrower so that the loan is no longer a high-cost home loan subject to the provisions of this section; or

(b) The compliance failure resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such errors and, within sixty days after the discovery of the compliance failure and prior to the institution of any action under this section or the receipt of written notice of the compliance failure, the borrower is notified of the compliance failure, appropriate restitution is made, and whatever adjustments are necessary are made to the loan to either, at the choice of the borrower, (i) make the high-cost home loan satisfy the requirements of this section, or (ii) change the terms of the loan in a manner beneficial to the borrower so that the loan is no longer a high-cost home loan subject to the provisions of this section. Examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person's obligations under this section is not a bona fide error.

5. The attorney general, the superintendent, or any party to a high-cost home loan may enforce the provisions of this section.

6. A private action against the lender or mortgage broker pursuant to this section must be commenced within six years of origination of the high-cost home loan.

7. Any person found by a preponderance of the evidence to have violated this section shall be liable to the borrower for the following:

(a) actual damages, including consequential and incidental damages; and

(b) statutory damages as follows (i) all of the interest, earned or unearned, points and fees, and closing costs charged on the loan shall be forfeited and any amounts paid shall be refunded; except that this element of statutory damages shall not be awarded for violations of:

(1) paragraph (i) of subdivision two of this section regarding loan flipping; and

(2) paragraph (k) of subdivision two of this section regarding ensuring the borrower's ability to repay the loan, so long as the lender demonstrates that at the time of the loan, it verified by detailed documentation all sources of the borrower's income and corroborated it with independent verification; or

(ii) five thousand dollars per violation or twice the amount of points and fees and closing costs as defined in this section, whichever is greater, for violations of:

(1) paragraph (i) of subdivision two of this section regarding loan flipping; and

(2) paragraph (k) of subdivision two of this section regarding ensuring the borrower's ability to repay the loan, where the borrower is not entitled to relief under subparagraph (i) of this paragraph.

8. A court may also award reasonable attorneys' fees to a prevailing borrower.

9. A borrower may be granted injunctive, declaratory and such other equitable relief as the court deems appropriate in an action to enforce compliance with this section.

10. Upon a finding by the court of an intentional violation by the lender of this section, or regulation thereunder, the home loan agreement shall be rendered void, and the lender shall have no right to collect, receive or retain any principal, interest, or other charges whatsoever with respect to the loan, and the borrower may recover any payments made under the agreement.

11. Upon a judicial finding that a high-cost home loan violates any provision of this section, whether such violation is raised as an affirmative claim or as a defense, the loan transaction may be rescinded. Such remedy of rescission shall be available as a defense without time limitation.

12. The remedies provided in this section are not intended to be the exclusive remedies available to a borrower of a high-cost home loan.

13. In any action by an assignee to enforce a loan against a borrower in default more than sixty days or in foreclosure, a borrower may assert any claims in recoupment and defenses to payment under the provisions of this section and with respect to the loan, without time limitations, that the borrower could assert against the original lender of the loan.

14. The provisions of this section shall be severable, and if any phrase, clause, sentence, or provision is declared to be invalid, or is preempted by federal law or regulation, the validity of the remainder of this section shall not be affected thereby. If any provision of this section is declared to be inapplicable to any specific category, type, or kind of points and fees, the provisions of this section shall nonetheless continue to apply with respect to all other points and fees.



6-M - Subprime home loans.

6-m. Subprime home loans. 1. Definitions. The following definitions apply for the purposes of this section:

(a) "Annual percentage rate" means the annual percentage rate for the loan calculated according to the provisions of the Federal Truth-in-Lending Act (15 U.S.C. 1601, et seq.), and the regulations promulgated thereunder by the federal reserve board (as said act and regulations are amended from time to time).

(b) "Fully indexed rate" means: (i) for an adjustable rate loan based on an index, the annual percentage rate calculated using the index rate on the loan on the date the lender provides the "good faith estimate" required under 12 USC 2601 et seq. plus the margin to be added to it after the expiration of any introductory period or periods; or (ii) for a fixed rate loan, the annual percentage rate on the loan disregarding any introductory rate or rates and any interest rate caps that limit how quickly the contractual interest rate may be reached calculated at the time the lender issues its commitment.

(c) "Subprime home loan" means a home loan in which the initial interest rate or the fully-indexed rate, whichever is higher, exceeds by more than one and three-quarters percentage points for a first-lien loan, or by more than three and three-quarters percentage points for a subordinate-lien loan, the average commitment rate for loans in the northeast region with a comparable duration to the duration of such home loan, as published by the Federal Home Loan Mortgage Corporation (herein "Freddie Mac") in its weekly Primary Mortgage Market Survey (PMMS) posted in the week prior to the week in which the lender provides the "good faith estimate" required under 12 USC 2601 et seq. The term "subprime home loan" excludes a transaction to finance the initial construction of a dwelling, i.e., a construction only loan, a temporary or "bridge" loan with a term of twelve months or less, such as a loan to purchase a new dwelling where the borrower plans to sell a current dwelling within twelve months, or a home equity line of credit but shall include any loan, however structured, that thereafter is converted into a permanent loan.

(i) The comparable duration for a home loan shall be determined as follows: for an adjustable or variable home loan with an initial rate that is fixed for less than three years, the Freddie Mac survey result for a one-year adjustable rate mortgage; for an adjustable or variable home loan with an initial rate that is fixed for at least three years, the Freddie Mac survey result for a five-year hybrid adjustable rate mortgage; for a fixed rate home loan with a term of fifteen years or less, the Freddie Mac survey result for a fifteen-year fixed rate mortgage; and for a fixed rate home loan with a term of more than fifteen years, the Freddie Mac survey result for a thirty-year fixed rate mortgage. The superintendent may prescribe by regulation a different comparable duration standard as necessary or appropriate to reflect changes in the terms and types of mortgages included in the Freddie Mac survey.

(ii) Notwithstanding the comparable rates set forth in this paragraph, and notwithstanding any other law, if the superintendent determines that by statute, rule or regulation, different thresholds for determining underwriting standards for subprime loans become applicable to nationally chartered lending institutions, or the provisions of this section have had an unduly negative effect upon the availability or price of mortgage financing in this state, the superintendent may from time to time designate such other threshold rates as may be necessary to achieve parity between such nationally chartered institutions and banking organizations, mortgage banks and mortgage brokers in this state or to alleviate such unduly negative effects. Such determination shall promptly be published on the website of the department of financial services.

(iii) Notwithstanding the thresholds set forth in this paragraph, if a home loan is insured by the federal housing administration, and if annual mortgage insurance premiums are collected by the federal housing administration for the maximum duration permitted under federal statute, and if such loan is not a Title 1 home improvement loan nor a home equity conversion mortgage, then the term "subprime home loan" means a home loan in which the initial interest rate or the fully-indexed rate, whichever is higher, exceeds by more than two and a half percentage points for a first-lien loan, or by more than four and a half percentage points for a subordinate-lien loan, the average commitment rate for loans in the northeast region with a comparable duration to the duration of such home loan, as published by the Federal Home Loan Mortgage Corporation (herein "Freddie Mac") in its weekly Primary Mortgage Market Survey (PMMS) posted in the week prior to the week in which the lender provides the "good faith estimate" required under 12 USC 2601 et seq.

(d) "Home loan" means a loan, including an open-end credit plan, other than a reverse mortgage transaction or a loan made or fully or partially guaranteed by the state of New York mortgage agency, in which:

(i) The principal amount of the loan at origination does not exceed the conforming loan size limit (including any applicable special limit for jumbo mortgages) for a comparable dwelling as established from time to time by the federal national mortgage association;

(ii) The borrower is a natural person;

(iii) The debt is incurred by the borrower primarily for personal, family, or household purposes;

(iv) The loan is secured by a mortgage or deed of trust on real estate improved by a one to four family dwelling, or by a condominium unit, or by any certificate of stock or other evidence of ownership in, and a proprietary lease from, a corporation, partnership or other entity formed for the purpose of cooperative ownership of real estate, in either case, used or occupied or intended to be used or occupied, wholly or partly, as the home or residence of one or more persons and which is or will be occupied by the borrower as the borrower's principal dwelling; and

(v) The property is located in this state.

(e) "Lender" means a mortgage banker as defined in paragraph (f) of subdivision one of section five hundred ninety of this chapter or an exempt organization as defined in paragraph (e) of subdivision one of section five hundred ninety of this chapter.

(f) "Mortgage broker" means a mortgage broker as defined in paragraph (g) of subdivision one of section five hundred ninety of this chapter and a mortgage banker as defined in paragraph (f) of subdivision one of section five hundred ninety of this chapter, when such mortgage banker solicits, processes, places or negotiates a mortgage loan for others.

2. Limitations and prohibited practices for subprime home loans. A subprime home loan shall be subject to the following limitations:

(a) No call provisions. No subprime home loan may contain a provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This provision shall not prohibit acceleration of the loan in good faith due to the borrower's failure to abide by the material terms of the loan.

(b) No negative amortization. No subprime home loan may contain a payment schedule with regular periodic payments that cause or may cause the principal balance to increase. A loan is considered to have such a schedule if the borrower is given the option to make regular periodic payments that cause the principal balance to increase, even if the borrower is also given the option to make regular periodic payments that do not cause the principal balance to increase. This paragraph shall not prohibit negative amortization as a result of a temporary forbearance sought by a borrower.

(c) No increased interest rate. No subprime home loan may contain a provision which increases the interest rate after default. This provision shall not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents; provided that the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness.

(d) Limitation on advance payments. No subprime home loan may include terms under which more than two periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower.

(e) No modification or deferral fees. A lender may not charge a borrower any fees to modify, renew, extend, or amend a subprime home loan or to defer any payment due under the terms of a suprime home loan if, after the modification, renewal, extension or amendment, the loan is still a subprime home loan or, if no longer a subprime home loan, the annual percentage rate has not been decreased by at least two percentage points. For purposes of this paragraph, fees shall not include interest that is otherwise payable and consistent with the provisions of the loan documents. This paragraph shall not prohibit a lender from charging points and fees in connection with any additional proceeds received by the borrower in connection with the modification, renewal, extension or amendment (over and above the current principal balance of the existing subprime home loan) provided that the points and fees charged on the additional sum must reflect the lender's typical point and fee structure for subprime home loans. This paragraph shall not apply if the existing subprime home loan is in default or is sixty or more days delinquent and the modification, renewal, extension, amendment or deferral is part of a work-out process.

(f) No oppressive mandatory arbitration clauses. No subprime home loan may be subject to a mandatory arbitration clause that is oppressive, unfair, unconscionable, or substantially in derogation of the rights of consumers.

(g) No financing of insurance or other products sold in connection with the loan. No subprime home loan shall finance, directly or indirectly, any credit life, credit disability, credit unemployment, or credit property insurance, or any other life or health insurance premiums, or any payments directly or indirectly for any debt cancellation or suspension agreement or contract, or any product or service that is not necessary or related to the home loan such as auto club memberships or credit report monitoring, but not including fees paid to the lender, broker, or closing agent, fees related to the recording of the mortgage, title insurance or other settlement fees. Insurance premiums or debt cancellation or suspension fees calculated and paid on a monthly basis shall not be considered financed.

(h) No "loan flipping". No lender or mortgage broker making or arranging a subprime home loan may engage in the unfair act or practice of "loan flipping". "Loan flipping" is making a home loan to a borrower that refinances an existing home loan when the new loan does not have a tangible net benefit to the borrower considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the borrower's situation.

(i) No refinancing of special mortgages. No lender making a subprime home loan may refinance an existing home loan that is a special mortgage originated, subsidized or guaranteed by or through a state, tribal or local government, or nonprofit organization, which either bears a below-market interest rate at the time of origination, or has nonstandard payment terms beneficial to the borrower, such as payments that vary with income, are limited to a percentage of income, or where no payments are required under specified conditions, and where, as a result of the refinancing, the borrower will lose one or more of the benefits of the special mortgage, unless the lender is provided prior to loan closing documentation by a HUD approved housing counselor or the lender who originally made the special mortgage that the borrower has received home loan counseling about the advantages and disadvantages of the refinancing.

(j) No lending without providing information on the availability of counseling. A lender or mortgage broker must deliver, place in the mail, fax or electronically transmit the following notice in at least twelve point type to the borrower of a subprime home loan at the time of application: "You should consider financial counseling prior to executing loan documents. The enclosed list of counselors is provided by the New York State Department of Financial Services." In the event of a telephone application, the disclosures must be made immediately after receipt of the application by telephone. Such disclosure shall be on a separate form. In order to utilize an electronic transmission, the lender or broker must first obtain either written or electronically transmitted permission from the borrower. A list of approved counselors, available from the New York state department of financial services, shall be provided to the borrower by the lender or the mortgage broker at the time that this disclosure is given.

(k) No encouragement of default. In making or arranging a subprime home loan, a lender or mortgage broker shall not recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of the subprime home loan that refinances all or any portion of such existing loan or debt.

(l) Prohibited payments to mortgage bankers and brokers. In making or arranging a subprime home loan, no lender, mortgage banker or mortgage broker shall accept or give any fee, kickback, thing of value, portion, split or percentage of charges, other than as payment for goods or facilities that were actually furnished or services that were actually performed. Such payment must be reasonably related to the value of the goods or facilities that were actually furnished or services that were actually performed.

(m) No prepayment penalties on subprime home loans. No prepayment penalties or fees shall be charged or collected on a subprime home loan. A prepayment penalty in a subprime home loan shall be unenforceable.

(n) No yield spread premiums. In connection with the making or brokering of a home loan, no person may provide, and no mortgage broker or mortgage lender may receive, directly or indirectly, any compensation that is based on, or varies with, the terms of any home loan. This paragraph shall not prohibit compensation based on the principal balance of the loan.

(o) Mandatory escrow of taxes and insurance. No subprime home loan shall be made after July first, two thousand ten unless the lender requires and collects the monthly escrow of property taxes and hazard insurance. With respect to a subprime home loan, a borrower may waive escrow requirements by notifying the lender in writing after one year from consummation of the loan. The provisions of this paragraph shall not apply to a subprime home loan that is a subordinate lien when the taxes and insurance are escrowed through another home loan or where the borrower can demonstrate a record of twelve months of timely payments of taxes and insurance on a previous home loan.

(p) Mandatory disclosure of taxes and insurance payments. With respect to a subprime home loan, the first time a borrower is informed of the anticipated or actual periodic payment amount in connection with a first-lien residential mortgage loan for a specific property, the lender or mortgage broker shall inform the borrower that an additional amount will be due for taxes and insurance and shall disclose to the borrower as soon as reasonably possible the approximate amount of the initial periodic payment for property taxes and hazard insurance.

(q) No teaser rates. No lender or mortgage broker shall make or arrange a subprime home loan which has an initial or introductory rate with a duration of less than six months.

3. Certain loan provisions rendered void. Any provision in a subprime home loan that violates subdivision two of this section shall be rendered void.

4. Ability to repay. No lender or mortgage broker shall make or arrange a subprime home loan unless the lender or mortgage broker reasonably and in good faith believes at the time of the loan closing that one or more of the borrowers, when considered individually or collectively, has the ability to repay the loan according to its terms and to pay applicable real estate taxes and hazard insurance premiums. If a lender or mortgage broker making or arranging a subprime home loan knows that one or more home loans secured by the same real property will be made contemporaneously to the same borrower with the subprime home loan being made or arranged by that lender or mortgage broker, the lender or mortgage broker making or arranging the subprime home loan must document the borrower's ability to repay the combined payments of all loans on the same real property.

(a) A lender or mortgage broker's analysis of a borrower's ability to repay a subprime home loan according to the loan terms and to pay related real estate taxes and insurance premiums shall be based on a consideration of the borrower's credit history, current and expected income, current obligations, employment status, and other financial resources other than the borrower's equity in the real property that secures repayment of the subprime home loan.

(b) In determining a borrower's ability to repay a subprime home loan, the lender or mortgage broker shall take reasonable steps to verify the accuracy and completeness of information provided by or on behalf of the borrower using tax returns, payroll receipts, bank records, reasonable alternative methods, or reasonable third-party verification.

(c) In determining a borrower's ability to repay a subprime home loan according to its terms when the loan has an adjustable rate feature, the lender or mortgage broker shall calculate the monthly payment amount for principal and interest by assuming (i) the loan proceeds are fully disbursed on the date of the loan closing, (ii) the loan is to be repaid in substantially equal monthly amortizing payments of principal and interest over the entire term of the loan, with no balloon payment, and (iii) the interest rate over the entire term of the loan is a fixed rate equal to the higher of the initial interest rate or the fully indexed rate at the time of the loan closing, without considering any initial discounted rate.

(d) A lender or mortgage broker's analysis of a borrower's ability to repay a subprime home loan may utilize reasonable commercially recognized underwriting standards and methodologies, including automated underwriting systems, provided the standards and methodologies comply with the provisions of this section.

5. Required legend. Subprime home loan mortgages shall include a legend on top of the mortgage in twelve-point type stating that the mortgage is a subprime home loan subject to this section.

6. Evasion of statutory requirements. The provisions of this section shall apply to any person who attempts to avoid the application of this section by any subterfuge, including but not limited to, splitting or dividing any loan transaction into separate parts for the purpose of evading the provisions of this section.

7. Good faith errors. A lender of a subprime home loan that, when acting in good faith, fails to comply with the provisions of this section, shall not be deemed to have violated this section if, prior to the institution of any action and before the borrower is prejudiced, the lender notifies the borrower of the compliance failure, appropriate restitution is made, and whatever adjustments that are necessary are made to the loan to make the loan satisfy the requirements of this section.

8. Enforcement. The attorney general or the superintendent may enforce the provisions of this section.

9. Damages. Any person found by a preponderance of the evidence to have violated this section shall be liable to the borrower of a subprime home loan for actual damages.

10. Attorneys fees. A court may also award reasonable attorneys' fees to a prevailing borrower in a foreclosure action.

11. Equitable relief. A borrower may be granted injunctive, declaratory and such other equitable relief as the court deems appropriate in an action to enforce compliance with this section.

12. Remedies not exclusive. The remedies provided in this section are not intended to be the exclusive remedies available to a borrower of a subprime home loan.

13. Defense to foreclosure. In any action by a lender or assignee to enforce a loan against a borrower in default more than sixty days or in foreclosure, a borrower may assert as a defense, any violation of this section.

14. Severability. The provisions of this section shall be severable, and if any phrase, clause, sentence, or provision is declared to be invalid, or is preempted by federal law or regulation, the validity of the remainder of this section shall not be affected thereby. If any provision of this section is declared to be inapplicable to any specific category, type, or kind of points and fees with respect to a home loan, the provisions of this section shall nonetheless continue to apply with respect to all other points and fees.



7 - Payment of dividends or interest upon unclaimed deposits or shares; limitation of charges in connection with savings accounts.

7. Payment of dividends or interest upon unclaimed deposits or shares; limitation of charges in connection with savings accounts. 1. No banking organization or foreign banking corporation transacting business in this state shall discontinue the payment of dividends or interest on any deposit made with such organization or corporation, or reduce the rate at which dividends or interest is paid, solely because such deposit is inactive or unclaimed, except that payment of dividends or interest may be discontinued for the period following June thirtieth of the year in which the deposit is paid to the state comptroller pursuant to section three hundred three of the abandoned property law. A share issued by a savings and loan association or by a credit union shall be deemed a deposit for the purposes of this section.

2. No banking organization or foreign banking corporation transacting business in this state shall impose any service charge on an inactive savings account which is higher than the service charge imposed by such organization or corporation on an active savings account; provided, however, that a banking organization or foreign banking corporation may impose a reasonable charge on an inactive savings account for costs related to or incurred as a result of the payment or delivery of abandoned property to the state comptroller pursuant to the abandoned property law.

3. The superintendent of financial services may promulgate such regulations as he or she deems necessary and proper to implement and define the provisions of this section.



8 - Deposits by custodian designated by administrator of veterans' affairs, or by person certified by social security administration.

8. Deposits by custodian designated by administrator of veterans' affairs, or by person certified by social security administration. When any deposit shall be made for the benefit of an individual by the person who has been designated the custodian of such individual by the administrator of veterans' affairs pursuant to the provisions of title thirty-eight, United States code, "Veterans' Benefits", as amended, or when a deposit shall be made for the benefit of an individual by a person who has been certified by the social security administration as the person to whom payment for the benefit of such individual should be made pursuant to the provisions of an act of congress entitled the "Social Security Act", the deposit, together with any interest or dividends credited thereon, may be paid to such custodian or his successor designated by the administrator of veterans' affairs or to such person or his successor certified by the social security administration, and the receipt or acquittance of such custodian or person or such successor shall be a valid and sufficient release and discharge to the depositary for any payment so made.



9 - Checks drawn against corporate funds or payable to corporations; no notice of defense against or claim to check.

9. Checks drawn against corporate funds or payable to corporations; no notice of defense against or claim to check. Notwithstanding section 3-304 of the uniform commercial code, the drawing of a check by an officer or agent of a corporation against the account of, or in the name of the corporation, whether the check is drawn against an account in the name of the corporation, or in the name of such officer or agent of the corporation as such, to himself as payee, or the endorsement of a check in the name of the corporation, to himself as endorsee, and in either case the cashing of such check or the deposit thereof to the credit of his personal account, shall not constitute notice to a private banker, banking organization or branch of a foreign banking corporation of any defense against or claim to the check on the part of any person, provided that the private banker, banking organization or branch has on file an authorization from the corporation showing that the officer or agent is authorized on behalf of the corporation to perform any of the above acts for unlimited or limited amounts, and that the amount of the check does not exceed the maximum limits of the amount so contained in the authorization so filed for the officer or agent when such a limitation is contained therein.



9-A - Defense of ultra vires.

No act of a corporation formed under this chapter, or of a corporation formed under any other statute or special act having as its purpose or among its purposes a purpose for which a corporation may be formed under this chapter, and no transfer of real or personal property to or by such a corporation, otherwise lawful, shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such transfer, but such lack of capacity or power may be asserted:

1. In an action by a stockholder or member against the corporation to enjoin the doing of any act or the transfer of real or personal property by or to the corporation. If the unauthorized act or transfer sought to be enjoined is being, or is to be, performed or made under any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the action and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, such compensation as may be equitable for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of such contract; provided that anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

2. In an action by or in the right of the corporation to procure a judgment in its favor against an incumbent or former officer or director of the corporation for loss or damage due to his unauthorized act.

3. In an action or special proceeding by the superintendent or the attorney-general to annul or dissolve the corporation or to enjoin it from the doing of unauthorized business.



9-B - Actions or special proceedings by superintendent or attorney-general.

attorney-general.

1. In addition to any action or special proceeding which may be maintained by either of them under any other section of this chapter, the superintendent or the attorney-general may maintain an action or special proceeding:

(a) To annul the corporate existence or dissolve a corporation formed under any article of this chapter or formed under any other statute or special act having as its purpose or among its purposes a purpose for which a corporation may be formed under this chapter that has acted beyond its capacity or power or to restrain it from the doing of unauthorized business.

(b) To annul the corporate existence or dissolve any such corporation that has not been duly formed.

(c) To restrain any person or persons from acting as such a corporation within this state without being duly incorporated or from exercising in this state any corporate rights, privileges or franchises not granted to them by the law of the state.

(d) To dissolve a corporation under section nine-c.

2. In any action or special proceeding brought under this section:

(a) If an action, it is triable by jury as a matter of right.

(b) The court may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law.

(c) A temporary restraining order to restrain the commission or continuance of the unlawful acts which form the basis of the action or special proceeding may be granted upon proof, by affidavit, that the defendant or defendants have committed or are about to commit such acts. Application for such restraining order may be made ex parte or upon such notice as the court may direct.

(d) When final judgment in such action or special proceeding is rendered against the defendant or defendants, the court may direct the costs to be collected by execution against any or all of the defendants or by order of attachment or other process against the person of any director or officer of a corporate defendant.

(e) In connection with any such proposed action or special proceeding the superintendent or the attorney-general may take proof and issue subpoenas in accordance with the civil practice law and rules.



9-C - Superintendent's or attorney-general's action for judicial dissolution.

dissolution.

1. The superintendent or the attorney-general may bring an action for the dissolution of a corporation formed under any article of this chapter or formed under any other statute or special act having as its purpose or among its purposes a purpose for which a corporation may be formed under this chapter upon one or more of the following grounds:

(a) That the corporation procured its formation through fraudulent misrepresentation or concealment of a material fact.

(b) That the corporation has exceeded the authority conferred upon it by law, or has violated any provision of law whereby it has forfeited its charter, or carried on, conducted or transacted its business in a persistently fraudulent or illegal manner, or by the abuse of its powers contrary to the public policy of the state has become liable to be dissolved.

2. An action under this section is triable by jury as a matter of right.

3. The enumeration in subdivision one of grounds for dissolution shall not exclude actions or special proceedings by the superintendent, the attorney-general or other state officials for the annulment or dissolution of a corporation for other causes as provided in this chapter or in any other statute of this state.



9-D - Enforcement of section two hundred ninety-six-a of the executive law.

9-d. Enforcement of section two hundred ninety-six-a of the executive law. In addition to the powers conferred upon the superintendent of financial services by this chapter, he shall enforce section two hundred ninety-six-a of the executive law by taking such action as is therein authorized.



9-F - Geographic discrimination in making mortgage loans prohibited.

9-f. Geographic discrimination in making mortgage loans prohibited. 1. No banking institution as such term is defined in this section shall refuse to make a prudent loan upon the security of real property or otherwise discriminate with respect thereto because of the geographic location of such property if such property is located within the geographic area ordinarily serviced by such bank or within the community within which the principal or any branch office of such banks is located. A violation of the provisions of this subdivision shall be subject to the applicable provisions of sections thirty-nine and forty-four of this chapter.

2. Any person who makes application for such a loan and is refused such loan may request the superintendent to review the denial of such application. If the superintendent determines that such loan was prudent and was denied in violation of subdivision one hereof, the superintendent shall certify such determination to the state of New York mortgage agency created pursuant to title seventeen of article eight of the public authorities law.

3. For the purposes of this section, the term (a) "prudent loan" means a loan upon the security of real property which is prudent by acceptable banking standards and is in compliance with all of the provisions of this chapter and rules and regulations of the superintendent of financial services; and (b) notwithstanding any other provision of this chapter or law to the contrary, the term banking institution when used in this section shall mean and include all banks, trust companies, savings banks, savings and loan associations, credit unions, mortgage bankers, exempt organizations as defined in article twelve-D of this chapter and foreign banking corporations whether incorporated, chartered, organized or licensed under the laws of this state or any other state or the United States.

4. If any clause, sentence, paragraph, subdivision or part of this section or the application thereof to any person, firm or corporation, or circumstance shall be adjudged by any court of competent jurisdiction to be invalid or unconstitutional, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined (i) in its operation to the clause, sentence, paragraph, subdivision, or part of this section, or (ii) in its application to the person, firm or corporation, or circumstance, directly involved in the controversy in which such judgment shall have been rendered.



9-G - Right of set off.

9-g. Right of set off. 1. No banking institution shall assert, claim or exercise any right of set off against any deposit account into which social security or supplemental security income payments are deposited pursuant to an agreement with such banking institution which provides that such payments be deposited directly into such deposit account without presentation to the depositor at the time of deposit.

2. No banking institution shall assert, claim or exercise any right of set off against any other deposit account held by such banking institution unless, prior to or on the same business day of such action, notice of the set off together with the reasons for the set off are mailed to the depositor.

3. Failure to provide the notice required by this section shall not be deemed to affect the validity of the right of set off.

4. "Banking institution" as used in this section shall have the same meaning as used in section nine-f of this chapter.

5. "Depositor" as used in this section shall include shareholders in state and federal savings and loan associations and state and federal credit unions.

6. "Deposit account" as used in this section shall include shares and share accounts of state and federal savings and loan associations and state and federal credit unions.

7. If any provision of this section, or the application of such provision to any bank, trust company, national bank, savings bank, federal mutual savings bank, savings and loan association, federal savings and loan association, credit union, federal credit union or branch of a foreign banking corporation, shall be held invalid, the remainder of this section, and the application of such section to banks, trust companies, national banks, savings banks, federal mutual savings banks, savings and loan associations, federal savings and loan associations, credit unions, federal credit unions or branches of foreign banking corporations other than those to which it is held invalid, shall not be affected thereby.



9-H - Imposition of service charges prohibited.

9-h. Imposition of service charges prohibited. No banking organization shall impose any service charge with respect to any deposit account as a result of the loss of a check or money which is properly deposited with the banking organization by delivery to an employee of the banking organization for credit to the deposit account and for which a written receipt is issued by the employee.



9-I - Close-out fees prohibited in certain cases.

* 9-i. Close-out fees prohibited in certain cases. No banking institution, as that term is defined in section nine-f of this chapter, shall charge its customers a fee for the withdrawal of all funds from any account resulting in the closing of such account provided that such account was opened for a period of at least one hundred eighty consecutive days prior to its closing.

* NB There are 2 9-i's



9-I*2 - Prohibition on depositor of early withdrawal penalty in certain cases.

* 9-i. Prohibition on depositor of early withdrawal penalty in certain cases. No banking institution, as that term is defined in section nine-f of this chapter, shall impose any penalty for the repayment of a time deposit prior to maturity where the depositor has died or been declared legally incompetent.

* NB There are 2 9-i's



9-J - Disposal of records; customer accounts.

9-j. Disposal of records; customer accounts. 1. Every banking institution, which for purposes of this section means a bank, trust company, savings bank, savings and loan association, licensed foreign banks and credit unions, with respect to written records no longer required or needed to be retained which contain information relating to an identified customer or an identified customer's depository or loan account, shall in disposing of such records provide procedures and processes reasonably calculated to assure destruction or disposal in a manner which prevents subsequent unauthorized review or reuse of the record.

2. The superintendent shall enforce the provisions of this section by appropriate rules, regulations and orders.



9-K - Sale of education loans.

9-k. Sale of education loans. 1. "Banking institution" as used in this section shall mean and include all banks, trust companies, savings banks, savings and loan associations, credit unions and foreign banking corporations whether incorporated, chartered, organized or licensed under the laws of this state or any other state or the United States.

2. "Lender" as used in this section shall mean and include:

(a) a national or state chartered bank, mutual savings bank, savings and loan association, or credit union that:

(1) is subject to examination and supervision in its capacity as a lender by an agency of the United States or of the state in which its principal place of operation is established; and

(2) does not make or hold loans to students under the federal guaranteed student loan program that total more than one-half of its consumer credit loan dollar volume, including home mortgages, unless it is a bank that is wholly owned by a state; or

(b) a pension fund as defined in the federal employees retirement income security act; or

(c) an insurance company that is subject to examination and supervision by an agency of the United States or a state; or

(d) in any state, a single agency of the state or a single private nonprofit agency designated by the state; or

(e) for purposes only of purchasing and holding loans made by other lenders under the federal guaranteed student loan program, the student loan marketing association or an agency of any state functioning as a secondary market.

3. "Guaranteed education loan" as used in this section shall mean and include any loan made for the purpose of financing higher education which is made under the authority of Part B of Title IV of the Higher Education Act of 1965 as amended or under the authority of section six hundred eighty of the education law.

4. Whenever a banking institution or other eligible lender as such terms are defined in this section sells a guaranteed education loan to another banking institution or eligible lender, such selling institution shall notify the borrower in writing within fifteen days of such sale. Such notice shall include the name and address of the institution which has purchased such loan. The selling institution shall also notify the New York state higher education services corporation or other guarantor of such sale. Notice shall include:

(a) the name and address of the institution which has purchased the loan; and

(b) the name, address and social security number of the borrower and the borrower's account number.



9-M - Return of checks.

9-m. Return of checks. Any banking institution as that term is defined in section nine-f of this chapter, except a credit union, and any other financial institution which offers consumer accounts, meaning accounts established by natural persons primarily for personal, family or household purposes, which can be accessed by check, negotiable order of withdrawal, or other similar written instrument, shall offer a consumer account on which the cancelled checks, negotiable orders of withdrawal, or other similar instruments drawn on that account are returned to the customer with a periodic statement of the account.



9-N - Trust accounts; address of beneficiary.

9-n. Trust accounts; address of beneficiary. 1. Every banking institution, which for the purposes of this section means a bank, trust company, savings bank, savings and loan association, licensed foreign bank or credit union, which shall hold accounts by depositors in such depositor's own name and, further, in trust for a third party beneficiary or beneficiaries, shall make a written record of the address of any such beneficiary or beneficiaries at the time a trust account is established.

2. The superintendent shall enforce the provisions of this section by appropriate rules, regulations and orders.



9-O - Mortgage loans; disclosure form.

9-o. Mortgage loans; disclosure form. 1. For the purpose of this section, the following terms shall have the following meanings:

(a) "Mortgage lending institution" shall mean an insurance company, banking organization, foreign banking corporation licensed by the superintendent or the comptroller of the currency, to transact business in this state, national bank, federal savings bank, federal savings and loan association, federal credit union, or any bank, trust company, savings bank, savings and loan association, or credit union organized under the laws of any other state, or any instrumentality created by the United States or any other state, with the power to make mortgage loans. Mortgage lending institution shall include a subsidiary of such entity.

(b) "Mortgage banker" shall mean a person or entity who or which is licensed pursuant to section five hundred ninety-one of this chapter to make mortgage loans in this state.

2. Every mortgage lending institution and mortgage banker which originates loans secured by real property used for residential purposes located in this state shall provide a separate disclosure form with each application that shall contain a provision stating whether the interest rate of such loan shall be the interest rate in effect at the time of application, the time of commitment, the time of closing or at such other period of time as shall be determined by the lending institution. The superintendent of financial services shall promulgate rules and regulations to implement the provisions of this section.



9-P - Acceptance of certain checks for deposit.

9-p. Acceptance of certain checks for deposit. No banking institution as that term is defined in section nine-f of this chapter shall, as a policy or general practice, refuse to accept as a deposit made with a teller by an account holder a check for the sole reason that it contains two endorsements. Nothing contained herein shall prevent a banking institution from requiring the approval of an officer or manager as a condition of accepting a check with two endorsements for deposit or from refusing to accept a deposit of a check with two endorsements that is not made with a teller.



9-R - Geographic restrictions.

9-r. Geographic restrictions. 1. No banking institution shall have a policy or general practice of refusing to open a deposit account solely on the basis of the geographic location of the depositor's residence or place of business; provided that the banking office at which the depositor seeks to open the account is within the county or, in the case of a county wholly contained within a city, the city in which such residence or place of business is located. For purposes of this section, "banking institution" means any bank, trust company, savings bank, savings and loan association, or branch of a foreign banking corporation the deposits of which are insured by the federal deposit insurance corporation, which is incorporated, chartered, organized or licensed under the laws of this state or any other state or the United States.

2. Nothing herein contained shall prevent a banking institution from requiring any person applying for a deposit account to demonstrate that the residence or place of business of such person is located within the same county or city, or prevent a banking institution from taking actions necessary to verify such person's residence or place of business, so as to avoid being considered in violation of any law of the United States or of this state which has as its purpose the prevention of money laundering or other criminal or fraudulent acts, including, without limitation, 12 USC 1829b (Bank Secrecy); 18 USC 1341 (Frauds and Swindles); 18 USC 1342 (Fictitious Name or Address); 18 USC 2113 (Bank Robbery and Incidental Crimes); 31 USC 5311 through 5326 (Records and Reports on Monetary Instruments Transactions).



9-S - Preauthorized electronic fund transfers.

9-s. Preauthorized electronic fund transfers. 1. Every banking institution which provides preauthorized electronic fund transfers from consumer accounts shall, in accordance with regulations adopted by the superintendent of financial services, provide consumers with the right to stop payment by giving written or oral notice within a specified period of time prior to such transfer. For purposes of this section, "banking institution" shall mean any state or federally chartered bank, trust company, savings bank, savings and loan association or credit union, and "consumer account" shall mean an account used primarily for personal, family or household purposes.

2. No agreement for preauthorized electronic fund transfers entered into on or after January first, two thousand thirteen shall permit or require the transfer from a consumer account of any funds as a penalty or a final payment after the consumer has given written or oral notice to stop payment to his or her financial institution.

3. Any banking institution which complies with the stop payment provisions of the federal Electronic Funds Transfer Act, as such act may be amended from time to time, and any regulations adopted pursuant thereto, shall be deemed to be in compliance with the provisions of this section.



9-T - Unsolicited mail-loan checks.

9-t. Unsolicited mail-loan checks. 1. For purposes of this section, the following terms shall have the following meanings:

(a) "lending institution" shall mean a licensed lender or a state or federally chartered bank, trust company, savings bank, savings and loan association or credit union.

(b) "mail-loan check" shall mean a check, made out to and mailed to a person by a lending institution, which, when cashed or deposited by such person, obligates such person to repay to such lending institution the amount of the proceeds of such check according to terms mailed to such recipient with such check.

2. Any lending institution which issues mail-loan checks shall:

(a) include on the face of each check issued to a non-customer a written statement, in legible type reading "ONE FORM OF VALID PHOTOGRAPHIC ID NEEDED TO CASH OR DEPOSIT"; provided, however, that any entity cashing or accepting a mail-loan check for deposit may require more than one form of identification;

(b) make no reference on the outside of the envelope containing a mail-loan check that indicates that a check is enclosed within such envelope;

(c) provide that all mail-loan checks shall be non-transferable; and

(d) include an expiration date of not more than six months on the mail-loan check.

3. Any lending institution which mails a mail-loan check in violation of the provisions of this section shall be liable for a civil penalty not to exceed five hundred dollars for each such violation.



9-U - ATM transactions by persons using foreign bank accounts.

9-u. ATM transactions by persons using foreign bank accounts. 1. Subject to the requirements of section three hundred ninety-nine-y of the general business law, as added by chapter four hundred ninety-five of the laws of nineteen hundred ninety-nine, an agreement to operate or share an automated teller machine shall not have the effect of prohibiting, limiting or restricting the right of the operator or owner of the automated teller machine to charge a customer who is conducting a transaction using an account from a financial institution that is located outside the United States an access fee or surcharge not otherwise prohibited under state or federal law.

2. Nothing in this section shall be construed to prohibit or otherwise limit the ability of an operator or owner of an automated teller machine to voluntarily enter into an agreement regarding participation in a surcharge free network.



9-V - Savings promotion prize giveaway.

9-v. Savings promotion prize giveaway. A banking organization organized under or subject to the provisions of this chapter, federal credit union, federal savings bank, federal savings and loan association, or national bank association may conduct a savings promotion in accordance with the provisions of this section, to the extent it is not prohibited by federal law or regulation.

1. Definitions. As used in this section the following terms shall have the following meanings:

a. The term "savings promotion" means a contest or promotion sponsored by a banking organization, federal credit union, federal savings bank, federal savings and loan association, or national bank association in which a chance of winning designated prizes is obtained by its depositors for the purposes of encouraging depositors to build and maintain savings deposits.

b. The term "qualifying account" means a savings account, share account, share certificate, or other savings product or program offered by a banking organization, federal credit union, federal savings bank, federal savings and loan association, or national bank association through which depositors may obtain chances to win prizes in a savings promotion.

c. The term "non-qualifying account" means a savings account, share account, certificate of deposit, or other savings product or program offered by a banking organization, federal credit union, federal savings bank, federal savings and loan association, or national bank association that is not a qualifying account.

2. Rules of operation. a. Participants in a savings promotion shall not be required to provide any consideration in order to obtain entries to win. For purposes of this paragraph, participants shall not be deemed to have provided consideration due to the requirement that they deposit money in a qualifying account to obtain entries to win, so long as: (i) the interest rate associated with any such qualifying account is not reduced when compared with other comparable non-qualifying accounts offered by any banking organization, federal credit union, federal savings bank, federal savings and loan association or national bank association, to account for the possibility of depositors winning specified prizes; and (ii) no banking organization, federal credit union, federal savings bank, federal savings and loan association, or national bank association may charge a fee for entry. All fees charged in connection with such qualifying account shall be comparable with all fees charged in connection with other comparable non-qualifying accounts, if any, offered by any banking organization, federal credit union, federal savings bank, federal savings and loan association, or national bank association.

b. A savings promotion shall be conducted such that each entry in the savings promotion has an equal chance of being drawn.

c. Participants in a savings promotion shall not be required to be present at a prize drawing in order to win.

d. The offering of a savings promotion shall be subject to section three hundred sixty-nine-e of the general business law in the same manner as other promotions regulated thereunder. For purposes of the general business law and the penal law, a savings promotion offered in accordance with this chapter shall not be deemed to entail consideration or the promotion of gambling or a lottery.



9-W - Standard financial aide award letter.

9-w. Standard financial aid award letter. The superintendent of financial services in consultation with the president of the higher education services corporation shall develop a standard financial aid award letter which shall clearly delineate (a) the estimated cost of attendance, including but not limited to, the cost of tuition and fees, room and board, books, and transportation. Such standard letter shall provide the estimated cost of attendance for the current academic year as well as estimates for each academic year that the student would need to attend to earn a degree at such institution with a disclaimer that the cost of attendance for years other than the current academic year are estimates and may be subject to change, (b) all financial aid offered from the federal government, the state, and the institution with an explanation as to which components will require repayment, (c) any expected student and/or family contribution, (d) campus-specific graduation, median borrowing, and loan default rates, and (e) any other information as determined by the superintendent in consultation with the president. Such standard letter shall include a glossary of standard terms and definitions used on such standard letter. The superintendent shall publish and make available such standard letter by December thirty-first, two thousand fifteen and thereafter. Each college, vocational institution, and any other institution that offers an approved program as defined in section six hundred one of the education law shall utilize the standard letter issued by the department of financial services in responding to all undergraduate financial aid applicants for the two thousand sixteen--two thousand seventeen academic year and thereafter. The superintendent shall promulgate regulations implementing this section.






Article 2 - (Banking) DEPARTMENT OF FINANCIAL SERVICES; SUPERINTENDENT OF FINANCIAL SERVICES; SUPERVISORY AND REGULATORY POWERS

10 - Declaration of policy.

10. Declaration of policy. It is hereby declared to be the policy of the state of New York that the business of all banking organizations shall be supervised and regulated through the department of financial services in such manner as to insure the safe and sound conduct of such business, to conserve their assets, to prevent hoarding of money, to eliminate unsound and destructive competition among such banking organizations and thus to maintain public confidence in such business and protect the public interest and the interests of depositors, creditors, shareholders and stockholders.



11 - Department of financial services; official documents; destruction of documents; official communications.

11. Department of financial services; official documents; destruction of documents; official communications. 1. The department shall be charged with the execution of the laws relating to the individuals, partnerships, corporations and other entities to which this chapter is applicable and shall exercise such powers and perform such duties as are conferred and imposed upon it by this chapter, or by any law of this state.

2. (a) Except as specified in paragraph (b) or (c) of this subdivision, any report expressly required to be rendered to the superintendent under any provision of this chapter, any report of an examination made in accordance with any provision of this chapter, and any oath or declaration of office received by the department shall be retained in such form and for such period as the superintendent finds necessary and proper. After such period the superintendent shall recommend disposal of such material in accordance with the provisions of the arts and cultural affairs law.

(b) Reports made in accordance with section twenty-eight-b of this article or pursuant to the rules and regulations of the superintendent promulgated in connection with assessing a banking organization's record of performance in meeting the credit needs of local communities within the meaning of section twenty-eight-b of this article, including reports expressly required to be rendered to the superintendent and reports of examinations may be destroyed at the direction of the superintendent and in accordance with the provisions of the arts and cultural affairs law after three years from date of receipt thereof, provided any such report has first been photographed, microphotographed or otherwise reproduced. Each such reproduction shall be retained in the files of the department for a period of at least fifteen years from the date of the last received report, oath or declaration appearing thereon. After the expiration of such period, such reproduction may be destroyed at the direction of the superintendent and in accordance with the provisions of the arts and cultural affairs law. Such reproduction thereof shall be deemed, for any purpose, the equivalent of the original of such report. Any such report not so reproduced shall be retained in the files of the department for a period of at least fifteen years from the date of receipt thereof, after which it may be destroyed at the direction of the superintendent and in accordance with the provisions of the arts and cultural affairs law.

(c) This subdivision shall not apply to any records, documents or correspondence referred to in subdivision four of section six hundred twenty-seven of this chapter.

4. Any communication from the department to any person, partnership, corporation or other entity may contain a direction that such communication shall be presented to the controlling owners or principal management of such entity, members of such partnership or to the board of directors or trustees of such corporation. A communication containing such direction shall be for the purposes of this chapter an official communication. The superintendent may, in his or her discretion, notify in writing each owner or principal manager of such entity, every member of such partnership and every director or trustee of such corporation of the sending of such a communication and, in that event the notification shall state the date of such communication.



12-A - Power of state chartered banking institutions to exercise the rights of counterpart federally chartered banking institutions.

* 12-a. Power of state chartered banking institutions to exercise the rights of counterpart federally chartered banking institutions. 1. Definitions. (a) As used in this section, "state chartered banking institution" shall mean any bank, trust company, private banker, savings bank, savings and loan association, foreign banking corporation, or credit union.

(b) As used in this section and as is applicable, "federally chartered banking institution" shall mean (i) any national banking association organized pursuant to the National Bank Act of 1864, as amended, (12 USC 21 et seq.); (ii) any federal savings association as such term is defined by the Federal Deposit Insurance Act, as amended, (12 USC 1813(b)(2)); (iii) a federal branch and agency of a foreign bank, as such terms are defined by the International Banking Act of 1978, as amended, (122 USC 3101); or (iv) a federal credit union, as such term is defined by the Federal Credit Union Act, as amended, (12 USC 1752(1)).

(c) As used in this section, "charter" shall mean the organization certificate or comparable document of a state banking institution, or the license for a state branch or agency of a foreign banking corporation, or a similar organizational document for a federal banking institution or a federal branch or agency, and "chartered" shall mean the formal act of the state or appropriate federal regulatory agency in approving and conveying such charter of a banking institution.

(d) As used in this section, "federally permitted power" shall mean any right, power, privilege or benefit, any activity, or any loan, investment or transaction which a federally chartered banking institution directly or through a subsidiary or subsidiaries, may lawfully exercise or into which it may lawfully engage or enter.

(e) As used in this section "foreign banking corporation" shall mean a banking corporation organized under the laws of a foreign country and acting through a branch or agency licensed pursuant to section twenty-six of this article.

(f) As used in this section, unless the context requires otherwise, the term "subsidiary" shall have the same meaning as set forth in subdivision five of section one hundred forty-one of this chapter, except that (i) any reference therein to "bank holding company" shall be deemed to refer to a "state chartered banking institution" as defined in this section, and (ii) with respect to a credit union, the term "subsidiary" as used in this section shall mean a "credit union organization".

2. Pursuant to this section and notwithstanding any other provision of law, except as otherwise provided in its charter, a state-chartered banking institution may exercise any federally permitted power of its counterpart federally chartered banking institution as herein set forth:

(a) a bank, private banker, or trust company may exercise any federally permitted power of a national banking association;

(b) a savings bank or savings and loan association may exercise any federally permitted power of a federal savings association;

(c) a foreign banking corporation acting through a branch may exercise any federally permitted power of a foreign bank acting through a federal branch;

(d) a foreign banking corporation acting through an agency may exercise any federally permitted power of a foreign bank acting through a federal agency;

(e) a credit union may exercise any federally permitted power of a federal credit union.

Nothing contained in this section shall be deemed to permit a state chartered banking institution to exercise any federally permitted power except in a manner consistent with the following provisions of law, in each case, as the terms contained in such provisions may be amended from time to time:

(i) chapter one of the laws of nineteen hundred ninety-four;

(ii) chapter nine of the laws of nineteen hundred ninety-six; and

(iii) sections fourteen-c, twenty-eight-b, thirty-nine and forty-four of this article, and sections six hundred five through six hundred thirty-four of this chapter, and with respect to savings banks and savings and loan associations, respectively, section two hundred forty and section three hundred ninety-six of this chapter.

3. Except with respect to a federally permitted power approved pursuant to subdivision four of this section, prior to any state chartered banking institution initially exercising any federally permitted power pursuant to this section, such banking institution shall make an application individually or with one or more state chartered banking institutions to the superintendent indicating that such institution or institutions intend to exercise such federally permitted power and the basis on which such institution or institutions believe such power is a federally permitted power. The superintendent shall have one hundred twenty days from receipt of the application to determine whether it meets the requirements of this section, provided that such period may be extended for an additional period of time with the written consent of the applicant or applicants. If such application meets the requirements of this section, the superintendent shall post such application upon the bulletin board of the department pursuant to section forty-two of this article. If such application does not meet the requirements of this section, the superintendent shall, within ten days of such determination, notify the applicant or applicants of the reasons why the application fails to meet the requirements. The superintendent shall determine, consistent with the standards set forth in subdivision five of this section, whether to approve such application subject to such terms and conditions as the superintendent may deem appropriate, in the superintendent's sole discretion. Such determination, shall be made by the superintendent within forty-five days after the posting of such application, provided however that the superintendent may notify the applicant or applicants that the review of the application shall be extended for an additional period of time not exceeding sixty days after the posting of such application, and provided further that such period of time may be extended for an additional period of time with the written consent of the applicant or applicants. The superintendent shall not act upon the application prior to thirty days after such application has been posted. If the superintendent approves such application, the superintendent shall, within ten days of approving the application, notify the applicant or applicants in writing thereof, and the applicant or applicants may exercise such federally permitted power subject to such terms and conditions as the superintendent may have approved. If the superintendent declines such application, the superintendent shall, within ten days of making such determination, notify the applicant or applicants in writing thereof. An applicant or applicants may, upon the superintendent's failure to comply with this section, petition the superintendent to act upon the application. The failure of the superintendent to act upon the application or notify the applicant or applicants, in writing, as to the reasons why action cannot be taken within thirty days of receipt of such petition shall be deemed a denial of the application, which shall be subject to judicial review. Notwithstanding any other law, the superintendent may make the approval of an application under this section applicable to one or more additional state chartered banking institutions that are qualified to exercise the same federally permitted powers as the applicant or applicants pursuant to subdivision two of this section, subject to such terms and conditions as the superintendent shall find necessary and appropriate.

4. Notwithstanding any other law, the superintendent, in the superintendent's discretion, may, when the superintendent deems it necessary and appropriate after considering the standards set forth in subdivision five of this section, by order, authorize one or more state chartered banking institutions to exercise a federally permitted power, subject to such terms and conditions as the superintendent shall find necessary and appropriate. Prior to issuing such order, the superintendent shall post notice of the superintendent's intention to issue such order upon the bulletin board of the department pursuant to section forty-two of this article, and shall not act upon such intention prior to thirty days after such notice has been posted.

5. Prior to approving any application or proposal pursuant to subdivision three or four of this section, the superintendent shall make a finding that the approval of such application or proposal is:

(i) consistent with the policy of the state of New York as declared in section ten of this article and thereby protects the public interest, including the interests of depositors, creditors, shareholders, stockholders and consumers; and

(ii) necessary to achieve or maintain parity between state chartered banking institutions and their counterpart federally chartered banking institutions with respect to rights, powers, privileges, benefits, activities, loans, investments or transactions.

6. A federally permitted power authorized pursuant to this section shall not exceed and shall be limited by any conditions, qualifications or restrictions on the same when exercised by a counterpart federally chartered banking institution of a state chartered banking institution unless the state chartered banking institution is so authorized by other New York state law, or a rule, regulation or policy adopted pursuant to such other New York state law, or by a judicial decision. Notwithstanding any other law, the superintendent may, at any time, impose by order any other terms and conditions as he or she finds necessary and proper including, but not limited to, a requirement that any federally permitted power authorized by this section be exercised, conducted or held in a subsidiary of a state chartered banking institution. In the event that federally chartered banking institutions located in the state of New York lose the authority to exercise a federally permitted power, based upon which comparable authority was granted to the counterpart state chartered banking institutions pursuant to this section, then unless such authority is authorized by other New York state law, or a rule, regulation or policy adopted pursuant to such other New York state law, or by a judicial decision, the authorization for such state chartered banking institutions pursuant to this section shall be deemed revoked, provided, however, that any such revocation shall be subject to such terms and conditions as may be imposed upon the counterpart federally chartered banking institutions or by the superintendent.

7. (a) In those instances where state chartered banking institutions are permitted to engage in the business of insurance pursuant to this section, they shall do so subject to all insurance laws, rules, and regulations; provided, however, that the superintendent may exempt state chartered banking institutions from any insurance law, rule or regulation which has been preempted under federal law, rule or regulation for federally chartered banking institutions if such law, rule or regulation has been preempted because it applies to insurance activities of federally chartered banking institutions and not to those of other entities.

(b) In those instances where a federally permitted power authorized pursuant to this section is subject to regulation by an agency, as defined in subdivision one of section one hundred two of the state administrative procedure act, other than the superintendent, then when a state chartered banking institution exercises such federally permitted power, unless it is so authorized by other New York state law, or a rule, regulation or policy adopted pursuant to such other New York state law, or by a judicial decision, it shall do so subject to such regulation to the same extent and in the same manner as such agency regulates entities other than state chartered banking institutions, except to the extent that federally chartered banking institutions are not subject to such regulation.

(c) Any state chartered banking institution or federally chartered banking institution and any subsidiary or affiliate thereof which is licensed to sell insurance in this state shall maintain separate and distinct books and records relating to its insurance transactions, including all files relating to and reflecting consumer complaints, and such insurance books and records shall be made available to the superintendent for inspection upon reasonable notice.

8. On or before June first of each year, the superintendent shall submit a report to the governor, the speaker of the assembly, the temporary president of the senate, the minority leaders of the senate and assembly, and the chairs and ranking minority members of the senate and assembly banks committees, which shall include, with respect to the authority provided for in this section, with respect to the preceding calendar year, (1) a listing of state chartered banking institutions that were established, (2) a listing of institutions that have converted to a federal charter or have been acquired by, or merged with, another banking institution, (3) the number of New York banking institutions exercising the insurance activities authorized by this section, (4) the total number of New York chartered banking institutions located in this state, and (5) the total amount of assets of such chartered banking institutions by type.

9. Any rules or regulations promulgated by the banking board pursuant to former sections fourteen-g and fourteen-h of this chapter prior to September first, two thousand seven, and any resolutions adopted by the banking board pursuant to this section after September first, two thousand seven and before the effective date of the chapter of the laws of two thousand eleven which amended this subdivision, including any such rules, regulations and resolutions which in whole or in part impose conditions, qualifications or restrictions on any federally permitted powers authorized thereby which exceed the conditions, qualifications or restrictions imposed on the same when exercised by a federally chartered banking institution, shall remain in full force and effect on or after such date, unless any such rule, regulation or resolution is thereafter superseded, modified, or revoked by the superintendent pursuant to the provisions of subdivisions three and four of this section.

* NB Repealed September 10, 2019



14 - Additional powers of the superintendent.

14. Additional powers of the superintendent. 1. For the purpose of effectuating the policy declared in section ten of this article, without limiting any other powers that the superintendent is permitted by law to exercise, the superintendent shall have the power to make, alter and amend orders, rules and regulations not inconsistent with law. Such orders, rules and regulations shall be brought to the attention of those affected thereby in a manner prescribed by law. Without limiting the foregoing power, orders or rules or regulations may be so adopted for the following specific purposes:

(a) To approve organization certificates and articles of association, private bankers' certificates and applications of foreign corporations for licenses to do business in this state, as provided in this article.

(b) To determine the purposes for which and the extent to which capital notes or debentures shall be considered and treated as capital stock of corporate banking organizations; but capital notes or debentures shall not be considered or treated as capital stock for the purposes of sections one hundred ten and one hundred eleven of this chapter.

(c) To grant permission to a trust company, including a national bank, to establish one or more common trust funds upon application and after inquiry concerning the qualifications of such trust company to maintain and manage the same, and to regulate the conduct and management of any common trust fund and for such purpose, but not by way of limitation of the foregoing power, to prescribe (1) the records and accounts to be kept of such common trust funds; (2) the procedure to be followed in adding moneys to or withdrawing moneys or investments from any such common trust fund; (3) the methods and standards to be employed in determining the value of such common trust funds and of the assets and investments thereof; (4) the maximum amount of moneys of any estate, trust or fund which may be invested in any common trust fund; and (5) the maximum proportionate share of any such common trust fund which may be apportioned to any estate, trust or fund; and in connection with such powers to classify the corporations maintaining such common trust funds according to the population of the city, town or village in which the principal offices of such corporations are respectively located and to prescribe the minimum total of any such common trust fund and the permissible limits of investment therein in accordance with such classification.

(cc) To approve the incorporation by or on behalf of trust companies and national banks with trust powers of a mutual trust investment company to form a medium for the common investment of funds held by trust companies, including national banks, acting as executors, administrators, guardians, inter-vivos or testamentary trustees or committees or conservators either alone or with individual co-fiduciaries, and any amendments of the certificate of incorporation of such mutual trust investment company, and to regulate the conduct and management of such mutual trust investment company and for such purpose, but not by way of limitation of the foregoing power, to prescribe (1) the records and accounts to be kept by such mutual trust investment company; (2) the procedure to be followed in the sale or redemption of stocks or shares therein; (3) the methods and standards to be employed in determining the value of such shares in the mutual trust investment company and the assets and investments thereof; and (4) the maximum proportionate shares of any such mutual trust investment company which may be apportioned or sold to any one trust company or national bank.

(d) To authorize a bank or a trust company to invest in the capital stock of, or any other equity interest in, any corporation, partnership, unincorporated association, limited liability company, or other entity not included among the corporations or other entities for which investment in the capital stock or other equity interest is expressly authorized by this chapter.

(e) To authorize a savings bank to invest in the capital stock, capital notes and debentures of a trust company or other corporation, as provided in article six of this chapter.

(f) To authorize a savings and loan association to invest in the capital stock, capital notes and debentures of a trust company or other corporation, as provided in article ten of this chapter.

(g) To prescribe from time to time: (1) the rates of interest which may be paid on deposits with any banking organization and with any branch or agency of a foreign banking corporation; and (2) the rates of dividends which may be paid on shares of any savings and loan association or credit union, and to prohibit the payment of such interest or such dividends by any banking organization or by any branch of a foreign banking corporation. Interest or dividend rates so prescribed need not be uniform.

(h) To limit and regulate withdrawals of deposits or shares from any banking organization, if the superintendent shall find that such limitation and regulation are necessary because of the existence of unusual and extraordinary circumstances.

(i) To prescribe from time to time reserves against deposits to be maintained by banks and trust companies pursuant to article three of this chapter; provided that no reserve requirement imposed against either time or demand deposits shall require any bank or trust company to maintain total reserves in an amount greater than it would be required to maintain if it were at the time a member of the federal reserve system; and provided further, however, that a bank or trust company not a member of the federal reserve system may be authorized to maintain total reserves against deposits in an amount lower than the reserves required by article three of this chapter to be maintained, either in individual cases or by general regulations on such basis as the superintendent may deem reasonable or appropriate in view of the character of the business transacted by such bank or trust company.

(j) To grant permission to officers, directors, clerks or employees of banks and trust companies to engage in the issue, flotation, underwriting, public sale or distribution at wholesale or retail, or through syndicate participation of stocks, bonds or other similar securities, and to revoke such permission, both as provided in this chapter.

(k) To prescribe the methods and standards to be used (1) in making the examinations provided for in this chapter, and (2) in valuing the assets of banking organizations.

(l) To prescribe the form and contents of periodical reports of condition to be rendered to the superintendent by banks, trust companies, private bankers and branches of foreign banking corporations, and the manner of publication of such reports.

(m) To postpone or omit the calling for and rendering of reports provided for by this chapter if the superintendent shall find that such postponement or omission is necessary because of the existence of unusual and extraordinary circumstances.

(n) To define what is an unsafe manner of conducting the business of banking organizations.

(o) To define what is a safe or unsafe condition of a banking organization.

(p) To make variations from the requirements of this chapter, provided such variations are in harmony with the spirit of the law, if the superintendent shall find that such variations are necessary because of the existence of unusual and extraordinary circumstances.

(q) To establish safe and sound methods of banking and safeguard the interests of depositors, creditors, shareholders and stockholders generally in times of emergency.

(qq) To permit any banking organization, national banking association, federal mutual savings bank, federal savings and loan association and federal credit union to offer graduated payment mortgages which shall conform to the provisions of section two hundred seventy-nine of the real property law.

(s) To permit authorized lenders, as defined by section two hundred eighty or two hundred eighty-a of the real property law, to offer reverse mortgage loans which shall conform to the provisions of section two hundred eighty or two hundred eighty-a of the real property law.



14-A - Rate of interest; superintendent of financial services to adopt regulations.

14-a. Rate of interest; superintendent of financial services to adopt regulations. 1. The maximum rate of interest provided for in section 5-501 of the general obligations law shall be sixteen per centum per annum.

2. The rate of interest as so prescribed under this section shall include as interest any and all amounts paid or payable, directly or indirectly, by any person, to or for the account of the lender in consideration for the making of a loan or forbearance as defined by the superintendent pursuant to subdivision three of this section.

3. The superintendent shall have the power to adopt such regulations as the superintendent shall deem necessary or proper to implement the provisions of this section. The superintendent shall make available to the public copies of all regulations adopted pursuant to this section.

4. Such regulations as shall have been adopted pursuant to the provisions of this chapter and in effect immediately prior to the effective date of this section, shall continue in effect until such time as new regulations shall have been adopted by the superintendent and shall become effective.

5. Whenever reference is made in this chapter or in any other law, contract or document to the rate of interest prescribed or to be prescribed by the superintendent pursuant to this section or any former section fourteen-a of this chapter, such reference shall be deemed a reference to the rate of interest prescribed in subdivision one of this section.

6. Notwithstanding the provisions of subdivision five of this section, the rate of interest charged, taken or received on any loan or forbearance, which would have otherwise been subject to the provisions of former section fourteen-a of this chapter, made or entered into between the effective date of this section and the first day of February, nineteen hundred eighty-one pursuant to a commitment which was made or entered into prior to the effective date of United States Public Law 96-161 and which provides for interest at the prevailing rate at the time of closing shall not exceed the rate of eleven and one-quarter per centum per annum.

7. Nothing contained in this section nor in any other provision of this act whereunder this section is added to the banking law shall be deemed to prohibit the charging of interest at the rates provided or permitted by United States Public Laws 96-161, 96-221 and 96-399, where applicable.



14-B - Power of the superintendent of financial services to prescribe minimum rate of interest on mortgage escrow accounts.

14-b. Power of the superintendent of financial services to prescribe minimum rate of interest on mortgage escrow accounts. 1. The superintendent shall have the power to prescribe, from time to time but not more often than once in every three month period, by regulation a minimum rate of, and method or basis of computing, interest that a mortgage investing institution shall be required to pay on each escrow account maintained with respect to a mortgage on a one to six family residence occupied by the owner or on any property owned by a cooperative apartment corporation, as defined in subdivision twelve of section three hundred sixty of the tax law, (as such subdivision was in effect on December thirtieth, nineteen hundred sixty), and located in this state, which rate shall be greater than the rate of interest required to be paid under section 5-601 or 5-602 of the general obligations law.

2. In making such determination the superintendent shall consider pertinent economic and cost factors including, but not limited to: (i) current yields on short term investments, (ii) current dividend rates paid on regular savings accounts throughout this state, (iii) currently prevailing interest rates on conventional and insured or guaranteed mortgage loans in this state, (iv) cost factors in maintaining escrow accounts and (v) such other pertinent economic or cost factors that the superintendent shall deem to be appropriate. Prior to the superintendent's prescription of any such minimum rate of interest, the superintendent shall issue a statement in writing setting forth the economic and cost data and criteria upon which such determination is based. Prior to making such determination, the superintendent may invite presentation, by interested persons, of information and data relating to economic and cost factors relevant to such minimum rate of interest.

3. The superintendent may promulgate such regulations as the superintendent deems necessary and proper to implement and define the provisions of this section. The superintendent may prescribe the minimum rate of interest from time to time, but not more often than once in any three-month period, and shall provide reasonable notice to the public of any change in the rate of interest, of the effective date of such change, which shall be not less than seven days following the adoption of such change by the superintendent, and of any rule or regulation adopted pursuant to this subdivision.

4. In no event shall interest be required to be paid on escrow accounts where (i) there is a contract between the mortgagor and the mortgage investing institution, entered into before the date this subdivision shall have become a law which contains an express disclaimer of an obligation on the part of the mortgage investing institution to pay interest on such accounts, or (ii) the payment of such interest would violate any federal law or regulation, or (iii) such accounts are maintained with a mortgage servicing company, neither affiliated with nor owned in whole or in part by the mortgage investing institution, under a written contract, entered into before the date this subdivision shall have become a law, which contract does not permit the mortgage investing institution to earn or receive a return from the investment of such accounts.

5. "Mortgage investing institution" as used in this section and in section 5-601 or 5-602 of the general obligations law shall mean and include any bank, trust company, national bank, savings bank, savings and loan association, federal savings and loan association, private banker, credit union, investment company, insurance company, pension fund, mortgage company or other entity which makes, extends or holds a mortgage on any one to six family residence occupied by the owner or any property owned by a cooperative apartment corporation, as defined in subdivision twelve of section three hundred sixty of the tax law, (as such subdivision was in effect on December thirtieth, nineteen hundred sixty), and located in this state.

6. "Escrow account" as used in this section and in section 5-601 or 5-602 of the general obligations law shall mean any account established pursuant to an agreement between a mortgagor and a mortgage investing institution whereby the mortgagor pays to the mortgage investing institution or his designee amounts to be used for the payment of insurance premiums, water rents or any similar charges, and shall also include real property tax escrow accounts as defined in title three-A of article nine of the real property tax law.

7. "One to six family residence" as used in this section and in section 5-601 or 5-602 of the general obligations law shall mean property used primarily for residential purposes for one to six families, including property held in condominium form, and which is occupied in whole or in part by the owner.

8. If any provision of this section, or the application of such provision to any individual, company, corporation or circumstance, shall be held invalid, the remainder of this section, and the application of such section to individuals, companies, corporations, or circumstances other than those to which it is held invalid, shall not be affected thereby.



14-C - Power of the superintendent of financial services to prescribe criteria for disclosure of information on savings and time accounts.

14-c. Power of the superintendent of financial services to prescribe criteria for disclosure of information on savings and time accounts. 1. The superintendent of financial services shall promulgate rules and regulations with respect to the disclosure of information on savings and time accounts by all banking organizations and out-of-state state banks authorized to operate and maintain branches pursuant to article five-C of this chapter. Such rules and regulations shall set forth guidelines for, but not be limited to the following:

(a) disclosure of the annual rate of simple interest; the effective annual yield; the formula used in calculating interest; the frequency of compounding and crediting of interest; date on which a deposit begins to earn interest; any delay in crediting a deposited instrument; grace periods for deposits and withdrawals; the minimum balance required to earn interest; the method of determining the balance on which interest is paid; the minimum length of time funds must remain on deposit to earn interest; any fees levied on inactive accounts; any charges, penalties or other conditions imposed upon withdrawals; any penalties for the closing of an account before a specific date; and any other fees, charges or penalties.

(b) form, content and distribution of information.

2. The superintendent of financial services may alter or amend rules and regulations or promulgate additional rules and regulations as he or she deems necessary and proper to effectuate the provisions of subdivision one.



14-D - Power of the superintendent of financial services to prescribe a reasonable period of time permitting the drawing on items received for deposit in a customer's account.

14-d. Power of the superintendent of financial services to prescribe a reasonable period of time permitting the drawing on items received for deposit in a customer's account. 1. It is the public policy of this state to provide all banking customers with the ability to draw against items deposited for collection with any banking institution located in this state within a reasonable period of time.

2. The superintendent of financial services shall promulgate regulations, which may be amended from time to time, establishing a reasonable period of time within which a banking institution must permit a banking customer to draw, as of right, on an item which has been received for deposit in the customer's account.

3. The superintendent is authorized to gather from banking institutions such information as may be required by the superintendent of financial services for the promulgation of the regulations required by this section.

4. (a) Except as otherwise provided in paragraph (b) of this subdivision, a provision in any agreement between a banking institution and its banking customer which provides for a period of time longer than the period prescribed under regulations promulgated pursuant to this section is unreasonable for purposes of article four of the uniform commercial code and, in lieu thereof, the maximum period of time permitted in the regulation shall be deemed controlling. For all other purposes the provisions of this section shall not be deemed or construed to alter or impair any right or obligation under the uniform commercial code.

(b) This section does not prohibit a banking institution and a banking customer from agreeing in writing to a greater period of time than that otherwise prescribed by regulation pursuant to this section for the drawing against items because of special circumstances, provided that, such agreement is not contained in a pre-printed form and is not a usual, regular business practice of the institution.

5. Such regulations shall require every banking institution to notify each of its banking customers, in writing, of the applicable time limitations on the right to draw on items received for deposit in the customer's account and to keep posted in a conspicuous place at each branch, a notice substantially setting forth the generally applicable time limitations of the banking institution's customers' rights to draw on items deposited to their accounts.

6. The superintendent of financial services is empowered, upon a determination that the uniform application of a regulation adopted pursuant to this section would result in unsafe or unsound banking practices, to issue such further regulation or order with respect thereto as it deems appropriate.

7. In this section "banking institution" has the same meaning ascribed to it by section nine-f of this chapter and "item" has the same meaning ascribed to it by the uniform commercial code.



14-E - Power of the superintendent to authorize the operation of savings banks and savings and loan associations in stock form.

14-e. Power of the superintendent to authorize the operation of savings banks and savings and loan associations in stock form.

1. Notwithstanding any other provision of law to the contrary, the superintendent is authorized to promulgate such rules and regulations as shall facilitate:

(a) The organization and operation of stock-form savings banks and stock-form savings and loan associations,

(b) The conversion of mutual savings banks and savings and loan associations to stock form, and

(c) Mergers and acquisitions of assets or of capital stock between and among all of the foregoing banking institutions and between and among such institutions and any other banking institution.

The superintendent is authorized to define and implement, by regulation, the terms and provisions of this section. In adopting such regulations, the superintendent shall take into account the declaration of policy contained in section one of a chapter of the laws of nineteen hundred eighty-four entitled "An Act to amend the banking law, in relation to the organization and incorporation of stock-form savings banks and stock-form savings and loan associations and the conversion of mutual savings banks and mutual savings and loan associations to stock form". In connection with such regulations, the superintendent is empowered to apply to such stock-form organizations any provision of this chapter, in whole or in part, as shall be applicable to any other stock-form banking organization and to vary any condition, requirement or provision of this article or article fifteen or sixteen of this chapter.

2. Such applications as the superintendent may prescribe under paragraph (a), (b) or (c) of subdivision one of this section shall each be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this article.

3. Without limiting the foregoing, the superintendent, if the superintendent shall determine that unusual and extraordinary circumstances exist, shall be authorized, by resolution or regulation, to apply or to deem inapplicable to any banking institution referred to in subdivision one of this section, such provisions of this chapter in whole or in part, as it shall find appropriate in connection with the organization, operation, conversion, merger or any other transaction involving a stock-form savings bank or stock-form savings and loan association, provided, however, that such actions are in harmony with the spirit of the law and are necessary because of the existence of such circumstances.



14-F - Power of the superintendent of financial services to require the provision of basic banking services.

14-f. Power of the superintendent of financial services to require the provision of basic banking services. 1. The legislature finds and declares that certain consumers residing in this state may be unable to afford, without undue financial hardship, the cost of maintaining a consumer transaction account at a banking institution located in this state. It is the policy of this state that, consistent with safe and sound banking practices, banking institutions make available lower cost banking services to consumers. It is further intended that no banking institution be required to offer lower cost banking services at a cost to account holders which is less than the actual cost to the banking institution to provide such services.

2. Except as otherwise provided in this section, every banking institution shall make available to consumers a consumer transaction account, to be known as a "basic banking account", with the following features to be prescribed by the superintendent of financial services by regulation:

(a) the maximum amount which a banking institution may require as an initial deposit, if any;

(b) the maximum amount a banking institution may require as a minimum balance, if any, to maintain such account;

(c) eight withdrawal transactions, including those conducted at electronic facilities, during any periodic cycle at no additional charge to the account holder; and

(d) the maximum amount a banking institution may charge per periodic cycle for the use of such account.

3. With respect to any transactions in excess of the number specified in accordance with paragraph (c) of subdivision two of this section, (a) a banking institution may impose a reasonable per-transaction charge, or (b) it may impose the fees and charges normally applied to other consumer transaction accounts available at that banking institution provided that any charge per periodic cycle imposed hereunder must be reduced by the charge imposed under paragraph (d) of subdivision two of this section; provided however, that at no time shall the fees and charges on the basic banking account exceed the amount that is normally applied to other consumer transaction accounts available at that banking institution.

4. A banking institution may require as a condition for opening or maintaining a basic banking account, (a) that the holder of a basic banking account be a resident of this state; and (b) the direct deposit to the banking institution of recurring payments such as, but not limited to, social security, wage, or pension payments where direct deposit is available to both the consumer and the banking institution.

5. Except as provided in this section and any rules and regulations promulgated hereunder, a basic banking account may be offered subject to the same rules, conditions and terms normally applicable to other consumer transaction accounts offered by the banking institution; provided that the fees and charges for specific services other than those otherwise provided in this section shall not exceed those imposed by the banking institution for the same services in connection with other consumer transaction accounts offered by the banking institution.

6. No banking institution shall be required to permit any person to open or maintain a basic banking account pursuant to this section if such person maintains another consumer transaction account either at that banking institution or any other banking institution.

7. In lieu of the basic banking account required by this section, a banking institution may make available an alternative account or other banking services determined by the superintendent to be at least as advantageous to consumers as the basic banking account.

8. Where a banking institution posts in the public area of its offices notice of the availability of its other consumer transaction accounts, it shall also post equally conspicuous notice in such public areas and in the same manner the availability of its basic banking accounts. Where a banking institution makes available in such public areas material describing the terms of its other consumer transaction accounts, it shall also make comparable descriptive material available in the same such areas and in the same manner for its basic banking account.

9. For purposes of this section:

(a) "banking institution" means any bank, trust company, savings bank, savings and loan association, or credit union, or branch of a foreign banking corporation the deposits of which are insured by the Federal Deposit Insurance Corporation, which is incorporated, chartered, organized or licensed under the laws of this state or any other state or the United States, and, in the ordinary course of its business, offers consumer transaction accounts to the general public or, in the case of a credit union, to its members;

(b) "consumer transaction account" means a demand deposit account, negotiable order of withdrawal account, share draft account or similar account used primarily for personal, family or household purposes.

10. For purposes of this section, any banking insititution which offers share draft accounts shall use the term "basic share draft account" instead of "basic banking account".

11. If any provision of this section, or the application of such provision to any person or circumstance shall be held invalid, the remainder of this section, and the application of such provisions thereof to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.



18 - Fees for copies and certifications.

18. Fees for copies and certifications. Notwithstanding any provision of this chapter to the contrary, for every copy of any paper filed in the department and for the certification thereof, the superintendent may charge such amounts by regulation as the superintendent, in his or her discretion, determines to be fair and reasonable.



18-A - Application fees.

18-a. Application fees. 1. The provisions of this section shall only be applicable to applications for which a fee is authorized to be imposed by any other provision of this chapter or regulations promulgated thereunder.

2. The fees set forth in this section may be imposed notwithstanding any fee amount set forth in any other provision of this chapter or the regulations promulgated thereunder.

3. As used in this section, "applications" shall include notices and similar filings.

4. The fee which shall be imposed for any application for an initial license, registration, incorporation or for the formation of any other entity pursuant to this chapter, or for a merger, acquisition, purchase or sale of assets, change of control, or for any other application requiring the approval of the superintendent that may necessitate, as determined by the superintendent, a determination regarding the character or fitness and/or the safety and soundness of such applicant or a similar investigative undertaking by the department, shall be:

(a) twelve thousand five hundred dollars when such application relates to a banking organization, bank holding company or, except as provided in paragraph (b) of this subdivision, a foreign banking corporation;

(b) seven thousand five hundred dollars when such application relates to licensing a branch, agency or representative office of a foreign banking corporation;

(c) one thousand five hundred dollars when the application relates to a mortgage broker; or

(d) three thousand dollars for all other such applications.

5. The fee for any other application requiring the approval of the superintendent, including, but not limited to, any application required to change the name of the applicant, open branches or offices or additional locations, or relocate an existing branch, office, or location, and any other application not subject to subdivision four of this section, shall be:

(a) seven hundred fifty dollars when the application relates to a banking organization, bank holding company, out-of-state state bank, foreign credit union, or foreign banking corporation;

(b) two thousand dollars when the application relates to the licensing of an additional location or change of location or the licensing of a mobile unit of a licensed casher of checks; or

(c) five hundred dollars for all other such applications.

6. The superintendent, in his or her sole discretion, may waive or reduce the amount of the fee to be imposed pursuant to this section, either on a case-by-case basis or, by regulation, generally with respect to a type of application, if the superintendent determines that:

(a) the payment of such fee would impose an economic hardship upon the applicant;

(b) the amount of such fee is excessive with respect to the expenses incurred by the department of financial services to investigate such application; or

(c) such waiver or reduction (i) serves the interests of interstate administrative reciprocity or multi-state regulatory cooperation; (ii) facilitates the administration of the department of financial services; or (iii) is otherwise appropriate.



19 - Assessments for deficiency in reserves against deposits.

19. Assessments for deficiency in reserves against deposits. If any banking organization or branch of a foreign banking corporation shall not maintain the total reserves prescribed by or pursuant to this chapter, the superintendent may levy an assessment upon it for such period as any deficiency in its total reserves amounting to one per centum or more of its deposits against which reserves are required to be maintained shall continue, at rates not in excess of the following:

(1) Six per centum per annum upon any such deficiency not exceeding two per centum of such deposits.

(2) Eight per centum per annum upon any additional deficiency in excess of two and not exceeding three per centum of such deposits.

(3) Ten per centum per annum upon any additional deficiency in excess of three and not exceeding four per centum of such deposits.

(4) Twelve per centum per annum upon any additional deficiency therein.



20 - Assessments, penalties and forfeitures entitled to priority.

20. Assessments, penalties and forfeitures entitled to priority. In case of the insolvency or voluntary or involuntary liquidation of any person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter, all unpaid charges lawfully assessed against such person or entity by the superintendent and all unpaid penalties and forfeitures incurred by such person or entity under any section of this chapter shall be entitled to priority of payment from such person's or entity's assets on an equality with any other priority given by this chapter.



21 - Collection of assessments, penalties and forfeitures; proceedings by attorney general.

21. Collection of assessments, penalties and forfeitures; proceedings by attorney general. 1. When the superintendent, pursuant to the powers conferred on him or her by this article, shall have duly levied any assessment and shall have given due notification of the amount thereof, the amount so assessed shall become a liability of, and shall be paid to the superintendent by any person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter upon which it was levied.

2. If any person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter shall not pay, after due notice, any such assessment or any penalty or forfeiture incurred under any section of this chapter, the superintendent may, in his or her discretion, apply in payment thereof, with interest at the legal rate, so much as may be necessary of the interest accruing on any stocks or bonds deposited with him or her by such person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter pursuant to any requirement of this chapter.

3. The superintendent may, in his or her discretion, report to the attorney general any failure to make such payments or the failure of any officer, director, trustee, or employee of any person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter, after due notice, to pay any penalty or forfeiture incurred by him or her under any provision of this chapter, or any violation by any corporation, unincorporated association, partnership, individual, or any other entity, of any provision of this chapter. The attorney general shall thereupon, in the name of the superintendent, or of the people of the state, institute such action or proceedings as the facts may warrant.

4. The provisions of this section shall be applicable to any bank holding company, as that term is defined in article three-A of this chapter.



22 - Fingerprints.

22. Fingerprints. (a) Notwithstanding any other provision of law, every applicant for a license, authorization or registration under articles nine, nine-A, eleven-B, twelve-B, twelve-C, twelve-D, twelve-E and thirteen-B of this chapter and every applicant filing an application to acquire control of any licensee or registrant, as the case may be, under such articles shall submit simultaneously with an application, his or her fingerprints in such form and in such manner as specified by the division of criminal justice services, but in any event, no less than two digit imprints. The superintendent shall submit such fingerprints to the division of criminal justice services for the purpose of conducting a criminal history search and returning a report thereon in accordance with the procedures and requirements established by the division pursuant to the provisions of article thirty-five of the executive law, which shall include the payment of the prescribed processing fees. The superintendent shall request that the division submit such fingerprints to the federal bureau of investigation, together with the processing fees prescribed by such bureau, for the purpose of conducting a criminal history search and returning a report thereon. An applicant shall not be required to submit his or her fingerprints as required by this subdivision if such applicant (i) is already subject to regulation by the department and the applicant has submitted such fingerprints to the department, such fingerprints have been submitted to the division of criminal justice services for the purpose of conducting a criminal history search, and a report of such search has been received by the department from such division; or (ii) is subject to regulation by a federal bank regulatory agency and has submitted such fingerprints to such agency which has had a criminal history search conducted of such individual and has shared such information or its determination resulting from such search with the department; or (iii) is an officer or stockholder of a corporation whose common or preferred stock is registered on a national securities exchange, as provided in an act of congress of the United States entitled the "Securities Exchange Act of 1934", approved June sixth, nineteen hundred thirty-four, as amended, or such other exchange or market system as the superintendent shall approve by regulation, and has submitted such fingerprints to such exchange or market system which has had a criminal history search conducted of such individual and has shared such information or its determination resulting from such search with the department; provided, however, that the superintendent may subsequently require such applicant to submit his or her fingerprints if the superintendent has a reasonable basis for updating the information or determination resulting from the report of the criminal history search conducted at the request of such federal banking agency, exchange or market system.

(b) The superintendent shall also, concurrent with an investigation of a licensee or registrant, or an authorized individual, pertaining to a violation of this chapter, submit such fingerprints to the division of criminal justice services for the purpose of conducting a criminal history search and returning a report thereon and through the division to the federal bureau of investigation for the purpose of a fingerprint check of such licensee, registrant or authorized individual.

(c) For purposes of this section, "applicant" shall include a natural person or such principal, officer, director, trustee or stockholder of any other entity as may be designated by the superintendent. Notwithstanding any other provision of this article, the superintendent shall not access criminal history data or information, unless any agency from which the superintendent receives directly criminal history data or information has entered into a use and dissemination agreement with the superintendent consistent with the provisions of this section.



23 - Acceptance or rejection of certificate; investigation fees.

23. Acceptance or rejection of certificate; investigation fees. Within twenty days after the receipt by the superintendent of any organization certificate of a corporation proposed to be organized under this chapter, or any private banker's certificate together with such documents as are required to be filed therewith, the superintendent shall, if such certificate and such accompanying documents comply in form and substance with the requirements of this chapter, file such certificate for examination and note thereon the date of such filing. If such certificate or such accompanying documents do not comply in all respects with the requirements of this chapter, the superintendent shall, within twenty days after receipt thereof, return them to the persons from whom they were received, calling attention to the defect or defects therein.

At the time of submission of the certificate and accompanying documents an investigation fee as prescribed pursuant to section eighteen-a of this article shall be paid to the superintendent, to be retained by him or her if the certificate and accompanying documents are filed. If the certificate and accompanying documents are not filed because of defects therein, the investigation fee is to be returned with such papers to the persons from whom they were received.



24 - Investigation by superintendent; refusal or approval; filing certificate.

24. Investigation by superintendent; refusal or approval; filing certificate. 1. Within ninety days after the date when any organization certificate or private banker's certificate shall have been filed for examination, the superintendent, if the superintendent shall find after investigation and examination of what the superintendent deems to be the best sources of information available that the character, responsibility and general fitness of the person or persons named in such certificate are such as to command confidence and warrant belief that the business of the proposed corporation or private banker will be honestly and efficiently conducted in accordance with the intent and purpose of this chapter, and that the public convenience and advantage will be promoted by allowing such proposed corporation or private banker to engage in business, shall approve such certificate. An extension of such ninety day period may be requested, by a written request executed by a majority of the persons from whom the superintendent received such organization certificate or private banker's certificate, for such additional reasonable period of time as may be required for applicants to comply with conditions precedent stipulated by the superintendent as being a prerequisite to his or her approval. The superintendent, in the superintendent's sole discretion, shall determine whether to grant such an extension.

2. The superintendent shall also endorse upon each of the duplicates the date of such approval. The superintendent shall forthwith cause notice of such approval to be given to the proposed incorporators or private banker and one of the duplicate certificates shall be filed in the office of the department and the other in the office of the clerk of the county in which the principal office of such proposed corporation or private banker is to be located. In a case in which a private banker certificate is submitted to the superintendent for the purpose of continuing the business in connection with a change in its partnership, the superintendent shall approve the private banker certificate upon making a determination that the private banker should be permitted to continue its business based upon the considerations set forth in subdivision one of this section.

3. If the superintendent is not satisfied, upon the considerations set forth in subdivision one of this section, that such proposed corporation or private banker should be permitted to engage in business, the superintendent shall refuse such certificate and shall endorse thereon the date of such refusal and return one of the duplicates to the proposed incorporators or private banker from whom such certificate was received.

4. The provisions of this section shall not apply to any organization certificate required to be filed in the office of the superintendent by section one hundred thirty-six, by section two hundred sixty-b, by section four hundred ten, by section four hundred eleven or by section four hundred eighty-six of this chapter.



25 - Authorization certificate; when and to whom issued; contents; filing and recording.

25. Authorization certificate; when and to whom issued; contents; filing and recording. 1. If the superintendent shall find that a corporation or private banker, the certificate of which has been approved and filed as provided in section twenty-four of this article, has in good faith complied with all the requirements of law and fulfilled all the conditions precedent to commencing business imposed by this chapter, the superintendent shall, within ninety days after the date of such approval, issue and execute under the official seal of the department, in triplicate, an authorization certificate to the person or persons named in such organization certificate or private banker's certificate. Notwithstanding the preceding sentence, if the superintendent determines it is consistent with the declaration of policy contained in section ten of this article, the superintendent may extend the period within which the superintendent may issue the authorization certificate by (i) an additional ninety days, provided, however, that he or she shall have determined that such extension of time is needed for raising capital, for fulfilling any other condition precedent to the commencement of business or for satisfying any other requirement of organization, whether imposed by statute or regulation or otherwise, or (ii) such longer period of time as he or she shall deem appropriate, provided, however, that he or she shall have determined that extraordinary circumstances exist. Such authorization certificate shall state that the corporation or private banker named therein has complied with the provisions of this chapter and that it is authorized to transact the business specified therein. Such authorization certificate shall be conclusive evidence that all conditions precedent have been fulfilled and that the corporation has been formed under this chapter, except in an action or special proceeding brought by the superintendent or the attorney general. The superintendent shall cause one of the triplicate authorization certificates to be transmitted to the corporation or private banker thereby authorized to commence business, another to be filed in the office of the department, and the third to be filed in the county clerk's office in which the organization certificate or the private banker's certificate has been filed. The copies of the authorization certificate filed in the offices of the superintendent and the county clerk shall be attached to the copies of the organization certificate or private banker's certificate previously filed and such certificates shall be recorded in the records of incorporation therein.

2. Any corporation which shall not receive an authorization certificate within the time period provided by subdivision one of this section shall forfeit its rights and privileges as a corporation and its corporate powers shall cease and determine.

3. Any corporation which shall not commence business within six months after the date on which its authorization certificate is issued by the superintendent shall forfeit its rights and privileges as a corporation and its corporate powers shall cease and determine unless the time within which such business may be commenced has been extended by the superintendent. Upon satisfactory cause being shown, the superintendent may grant one or more extensions. Such extension shall be granted by order executed, transmitted and filed in the manner provided for an authorization certificate in subdivision one of this section.



25-A - Authority of superintendent to file organization certificate and issue authorization certificate under certain conditions.

* 25-a. Authority of superintendent to file organization certificate and issue authorization certificate under certain conditions. 1. Notwithstanding any other provision of law to the contrary, the superintendent is authorized to file and approve the organization certificate of a bank or trust company and to issue an authorization certificate to such bank or trust company in accordance with the provisions of subdivision two of this section.

2. If the superintendent, after taking possession of the business and property of any banking organization pursuant to section six hundred six of this chapter, shall find that it is in the public interest for all or a substantial part of the business or property of such banking organization to be acquired by a bank or trust company to be organized for such purpose, he may forthwith file and approve the organization certificate of, and issue an authorization certificate to, such bank or trust company and in connection therewith may waive any condition, requirement or provision of articles two, three and fifteen of this chapter, provided, however, that the superintendent shall be empowered to impose such terms and conditions, if any, on the exercise of any authority granted to any such bank or trust company as he may deem appropriate to effectuate the declaration of policy contained in section ten of this article.

* NB Expired March 31, 1982



26 - Licenses to foreign banking corporations; renewal.

26. Licenses to foreign banking corporations; renewal. Upon receipt of an application in proper form of any foreign banking corporation for leave to do business in this state under the provisions of article five of this chapter, the superintendent, if he or she shall find after investigation and examination of what he or she deems to be the best sources of information that the character, responsibility and general fitness of the person or persons named in such application are such as to command confidence and warrant belief that the business of such foreign banking corporation will be honestly and efficiently conducted in accordance with the intent and purpose of this chapter and that the public convenience and advantage will be promoted by granting such foreign banking corporation leave to do business in this state, shall execute and issue a license under the official seal of the department authorizing such applicant to carry on such business at the place designated in the license. Such license shall be executed in triplicate and the superintendent shall cause one copy to be transmitted to the applicant, another to be filed in the office of the department and the third to be filed in the office of the clerk of the county in which the place of business designated in such license is located. A license issued to such foreign banking corporation pursuant to this section shall remain in full force and effect until surrendered or revoked.



27 - Exchange and examination of securities.

27. Exchange and examination of securities. 1. Any corporation, unincorporated association, partnership or individual which shall have deposited with the superintendent in trust any stocks or bonds in pursuance of any requirement of this chapter, may be permitted by the superintendent, so long as it shall continue business in the ordinary course, from time to time to withdraw any of such stocks or bonds upon depositing with the superintendent other stocks or bonds of the kind it is required by this chapter to deposit with him and if the value of the stocks or bonds so held by the superintendent exceeds the amount required by this chapter to be so deposited, the stocks or bonds in excess of such amount may be withdrawn without depositing others in exchange therefor.

2. Any such corporation, unincorporated association, partnership or individual may, at any time during ordinary business hours, examine such stocks or bonds and compare them with the record on the books of the department. Unless it shall deliver to the superintendent at least once in each calendar year, a statement listing such stocks or bonds and the amounts thereof, and stating that they are in the custody and possession of the superintendent at the date of the statement, the state comptroller and the superintendent shall appoint some suitable and discreet person as agent for such corporation, unincorporated association, partnership or individual, who shall make an examination of such stocks or bonds. If such agent finds that the stocks or bonds held by the superintendent agree with the records thereof on the books of the department, he shall execute a statement in the form above described and transmit a copy thereof to the corporation, unincorporated association, partnership or individual in behalf of which it is made, and such statement shall have the same force and effect as if executed by such corporation, unincorporated association, partnership or individual. Compensation for the services and expenses of such agent in making such examination shall be paid as a general expense of the department.



28 - Change of location; change of designation of principal office; approval or refusal; certificate.

28. Change of location; change of designation of principal office; approval or refusal; certificate. Upon receipt by the superintendent of a written application in proper form from any banking organization or foreign corporation for leave to change its place or one of its places of business to another place or from any banking organization for leave to change the designation of its principal office to a branch office and to change the designation of one of its branch offices to its principal office, the superintendent shall, if he or she shall be satisfied that such change may be permitted under the terms of this chapter and that there is no reasonable objection to such change, execute and issue a certificate under the official seal of the department authorizing such change and specifying the date on or after which such change may be made, and shall cause the original of such certificate to be transmitted to the applicant, a copy to be filed in the office of the department and a copy to be filed in the office of the clerk of the county in which the principal office of the applicant is located, provided that if the proposed principal office is in a different county than the county in which the principal office is located at the time of the filing of the application, the superintendent shall cause copies to be filed in the offices of the clerks of both counties. If the superintendent shall be satisfied in any case that such change is undesirable or inexpedient, he or she shall refuse such application and notify the applicant of such determination.



28-A - Temporary change of location; approval or refusal; certificate.

28-a. Temporary change of location; approval or refusal; certificate. Notwithstanding any provisions of law limiting the number of offices which may be maintained thereby, any banking organization or foreign banking corporation may make a written application to the superintendent for a temporary change of location of its authorized place or one of its authorized places of business or a portion thereof to another place within the state which shall be as near as practicable to such authorized place of business. At the time of making the application an investigation fee as prescribed pursuant to section eighteen-a of this article shall be paid to the superintendent for each temporary location for which leave to open is sought, except where (1) the applicant would not be required to pay an investigation fee upon the filing of an application for a change of location under provisions of this chapter other than this section, or (2) said application is necessitated by damage or destruction caused by flood, tidal wave, earthquake, conflagration, tornado, hurricane, cyclone, windstorm or other storm or such other event as shall have been declared a catastrophe by the superintendent. If there is no reasonable objection to such change, and if the superintendent finds that such change is necessary or desirable during a period of construction, repair, alteration, improvement, or reconstruction of the previously authorized place of business, he or she shall issue a certificate under his or her hand and the official seal of the department authorizing each such change and specifying (a) the period during which such temporary location may be maintained, (b) the date on or after which such change may be made, and (c) the powers which may be exercised thereat. The superintendent shall cause the original of such certificate to be transmitted to the applicant, a copy to be filed in the office of the department and a copy to be filed in the office of the clerk of the county in which the principal office of the applicant is located. If the superintendent shall be satisfied in any case that a change is undesirable or inexpedient, he or she shall refuse such application and notify the applicant of his or her determination. A temporary place of business occupied pursuant to the provisions of this section shall be closed as soon as practicable, and in no event later than the date specified in its authorization certificate, unless the superintendent shall have extended such time. The banking organization or corporation shall notify the superintendent in writing prior to such closing as to the date it intends to close the temporary place of business.



28-B - Credit needs of local communities.

28-b. Credit needs of local communities. 1. Each banking institution as defined in subdivision four of this section to which the Community Reinvestment Act of 1977, United States P.L. 95-128, applies shall file with the superintendent a copy of each report and document which it is required to prepare for or file with one or more federal agencies pursuant to the provisions of that law and the rules and regulations promulgated thereunder. Where a banking institution has filed such reports or documents with the superintendent, an update of the reports or documents shall be required at such time as the banking institution requests the superintendent to take any action on any application to which the provisions of subdivision three of this section apply.

3. (a) When taking any action on an application or notice made by a banking institution under (i) section one hundred five, two hundred twenty-four, two hundred forty, or three hundred ninety-six of this chapter for a branch office, (ii) section one hundred ninety-one of this chapter for a public accommodation office, (iii) section six hundred one-b of this chapter for approval of a merger or purchase of assets, or (iv) under section one hundred five-a, two hundred forty-a or three hundred ninety-six-a of this chapter for the use or installation of an automated teller machine, point-of-sale terminal or similar electronic facility or on any other application or notice to which the superintendent of financial services shall by rule or regulation make applicable the provisions of this section, the superintendent shall take into account, among other factors, an assessment, in writing, of the record of performance of the banking institution in helping to meet the credit needs of its entire community, including low and moderate-income neighborhoods, consistent with safe and sound operation of the banking institution. Such assessment and any written communications from the department of financial services to a banking institution relating to such assessment shall be made available to the public upon request, provided that nothing contained in this subdivision shall be deemed to alter, amend or affect the provisions of subdivision ten of section thirty-six of this chapter. In making such assessment the superintendent shall review all reports and documents filed pursuant to subdivision one of this section and any signed, written comments received by the superintendent which specifically relate to the banking institution's performance in helping to meet the credit needs of its community. In addition, the superintendent shall consider the following factors in assessing a banking institution's record of performance:

(1) Activities conducted by the banking institution to ascertain credit needs of its community, including the extent of the banking institution's efforts to communicate with members of its community regarding the credit services being provided by the banking institution;

(2) The extent of the banking institution's marketing and special credit-related programs to make members of the community aware of the credit services offered by the banking institution;

(3) The extent of participation by the banking institution's board of directors or board of trustees in formulating the banking institution's policies and reviewing its performance with respect to the purposes of the Community Reinvestment Act of 1977;

(4) Any practices intended to discourage application for types of credit set forth in the banking institution's Community Reinvestment Act Statement(s);

(5) The geographic distribution of the banking institution's credit extensions, credit applications and credit denials;

(6) Evidence of prohibited discriminatory or other illegal credit practices;

(7) The banking institution's record of opening and closing offices and providing services at offices;

(8) The banking institution's participation, including investments, in local community development and redevelopment projects or programs;

(9) The banking institution's origination of residential mortgage loans, housing rehabilitation loans, home improvement loans and small business or small farm loans within its community or the purchase of such loans originated in its community;

(10) The banking institution's participation in governmentally-insured, guaranteed or subsidized loan programs for housing, small businesses or small farms;

(11) The banking institution's ability to meet various community credit needs based on its financial condition, size, legal impediments, local economic condition and other factors;

(11-a) The geographic distribution, availability and use of automated teller machines, point-of-sale terminals, personal computer banking, debit cards or similar electronic facilities or services; and any training of customers thereon among every branch of the banking institution, if the institution offers such services to any of its customers; and

(12) Other factors that, in the judgment of the superintendent, reasonably bear upon the extent to which a banking institution is helping to meet the credit needs of its entire community, including, without limitation, the banking institution's participation in credit counseling services.

(b) In assessing the record of performance of a banking institution pursuant to the provisions of paragraph (a) of this subdivision, the superintendent may, where he or she deems it appropriate, provide for public hearings when an objection to the banking institution's application or notification has been submitted.

(c) An assessment of a banking institution's record of performance under paragraph (a) of this subdivision may be the basis for denying an application or notice under the provisions of this section.

(d) When taking any action pursuant to paragraph (a) of this subdivision, the superintendent shall request from the applicant or notificant banking institution and from the appropriate federal bank regulatory authorities any documents, other than those required to be filed with the superintendent by this section or by other applicable statutes or regulations, which are (1) filed with the federal bank regulatory authorities in connection with the application or notice or (2) produced by the applicant or notificant banking institution or others in connection with the application or notice.

4. Notwithstanding any other provision of this chapter or other law to the contrary, the term banking institution when used in this section shall mean and include all banks, trust companies, savings banks, savings and loan associations, credit unions and foreign banking corporations incorporated, chartered, organized or licensed under the laws of this state. In the case of a foreign banking corporation licensed pursuant to this article and maintaining a branch in this state, the management of the branch shall establish a committee of not fewer than three officers to function in the role of a board of directors for purposes of this section.

5. The superintendent is hereby authorized and empowered to promulgate rules and regulations effectuating the provisions of this section, including any rules and regulations providing that the assessment of banking institutions referred to in subdivision three of this section shall be made on a graduated numerical basis.

6. If any clause, sentence, paragraph, subdivision or part of this section or the application thereof to any person, firm, or corporation, or circumstance shall be adjudged by any court of competent jurisdiction to be invalid or unconstitutional, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined (i) in its operation to the clause, sentence, paragraph, subdivision, or part of this section or (ii) in its application to the person, firm or corporation, or circumstance, directly involved in the controversy in which such judgment shall have been rendered.



28-C - Branch office closings; report to and action by the superintendent.

28-c. Branch office closings; report to and action by the superintendent. 1. This section is intended to provide the superintendent with detailed information concerning the planned closing of branch offices by state-chartered banking organizations, the availability of alternative financial services within the general area served by such branch and the economic impact upon the community resulting from such closing, and to provide the superintendent with authority to conduct meetings with banking organizations and community groups in areas where a branch closing is planned. The requirements of this section shall not apply to the following:

(a) branch offices located outside the state of New York;

(b) a sale or other transfer of a branch office which does not result in any material reduction in the financial services offered at such location;

(c) the closing of a branch office acquired from a failing or failed institution, provided that such closing occurs within one hundred eighty days from the date of the acquisition; or

(d) the closing of a branch office when unexpected circumstances make strict compliance impossible, provided that such determination shall be solely within the discretion of the superintendent and provided further that the superintendent may require the banking organization to comply with the requirements of this section to the extent possible.

2. Every banking organization shall submit to the superintendent a report of its planned or intended closing of a branch office, and shall give written notice to any person who maintains a banking account relationship with such branch office which is the subject of such planned or intended closing, no less than ninety days nor more than one hundred eighty days prior to the date of actual closing. The banking organization shall post and keep posted in a conspicuous place notice of such planned closing at such branch office, commencing on the date the banking organization submits its report pursuant to the foregoing provision and until the proposed closing is effected or withdrawn.

3. Such report shall be in writing and shall contain a statement of the reasons leading to the decision to close the branch and any statistical or other information in support thereof. Such report shall be and remain at all times subject to the provisions of subdivision ten of section thirty-six of this chapter. Such report shall also contain the following information, provided that the superintendent may waive or modify these requirements for good cause:

(a) a past (at least three years), present and projected financial analysis of deposits at such branch (giving number of accounts and dollar amount, profits and losses);

(b) a past (at least three years), present and projected financial analysis of profits and losses relating to the loan activity at such branch;

(c) a detailed map of the general area served by such branch showing the distance and direction of all remaining state or federally chartered institutions within such area and any licensee of the department which provides financial services of any kind; and

(d) a description of any planned limited or full service banking facility to be opened within such area by either the reporting banking organization or, if known, to the reporting banking organization, by any other banking institution.

4. The superintendent shall make a finding as to whether or not the proposed branch closing will result in a significant reduction of financial services in the community to be affected. Such finding shall be made public. If the superintendent finds that the availability of financial services in a particular geographic area or community will be significantly reduced by the closing of a particular branch office, he or she shall conduct such meetings with banking organizations and community leaders as are necessary, in his or her judgment, to explore the feasibility of replacing such branch with other adequate banking facilities.

5. In this section:

(a) "banking organization" includes each bank, trust company, savings bank, and savings and loan association as those terms are defined in section two of this chapter and each out-of-state state bank authorized to operate and maintain a branch pursuant to article five-C of this chapter;

(b) "branch office", "branch", or "office" shall not include electronic facilities as defined by general regulation of the superintendent of financial services, but shall include a public accommodation office;

(c) "financial services" includes demand and time deposit accounts, check cashing services, deposit and withdrawal transactions, sale of bank or travellers checks and money orders, processing loan applications, acceptance of loan repayments, and any related services; and

(d) "facility" and "facilities" includes any building, structure, vehicle, unit, machine, or device, permanent or temporary, mobile or stationary, which provides or dispenses financial services of any kind or description.

6. No provision of this section or any rule or regulation adopted pursuant thereto shall be deemed or construed as impairing the ability of any banking organization to close any branch office after complying with the provisions of subdivision two of this section.



29 - Branch offices; public accommodation offices; approval or refusal; certificate; investigation fee.

29. Branch offices; public accommodation offices; approval or refusal; certificate; investigation fee. When a banking organization seeks to open a branch office or public accommodation office, it shall submit a written application to the superintendent. The application shall contain such information as the superintendent deems necessary. At the time of making such application, an investigation fee as prescribed pursuant to section eighteen-a of this article shall be paid to the superintendent for each branch office or public accommodation office for which leave to open is sought. If the superintendent finds that the opening of the branch office or public accommodation office is consistent with the declaration of policy set forth in section ten of this article and that the applicant is in compliance with section twenty-eight-b of this article, he or she shall issue a certificate in triplicate under his or her hand and the official seal of the department authorizing the opening and occupation of such branch office or public accommodation office and specifying the date on or after which and the conditions under which it may be opened and the place where it shall be located. The superintendent shall cause one of such triplicate certificates to be transmitted to the applicant, another to be filed in the office of the department and the third to be filed in the office of the clerk of the county in which the principal office of the applicant is located. If the superintendent shall not find that the opening of the branch or public accommodation office is consistent with the declaration of policy set forth in section ten of this article or that the applicant is in compliance with section twenty-eight-b of this article, he or she shall notify the applicant that the application has been denied.

No investigation fee for branch applications shall be collected from applicants if such branch applications are filed in conjunction with proceedings under section one hundred thirty-six, four hundred ten or subdivision eight of section six hundred five of this chapter.



30 - Unclaimed amounts; deposit by superintendent in trust; preference; release of debtor.

30. Unclaimed amounts; deposit by superintendent in trust; preference; release of debtor. 1. After the completion of the voluntary or involuntary liquidation of the business and property of any banking organization or of the business and property in this state of any foreign banking corporation, the superintendent may take and hold as trustee for the owners thereof any amounts which remain due to and unclaimed by any creditor, depositor, stockholder, shareholder, bailor or depositor of property for hire or otherwise, or lessee of any safe, vault or box. Whenever such amounts are received by the superintendent and he is not in possession of the business and property of such banking organization or corporation, he shall give his receipt for such amounts and shall forthwith deposit them in one or more banks, trust companies, or savings banks, to the credit of the superintendent of financial services in trust for the persons entitled thereto. In a liquidation by the superintendent he shall deposit such amounts in like manner at the times provided in article thirteen of this chapter.

2. All such deposits by the superintendent shall be entitled to priority of payment in case of the insolvency or voluntary or involuntary liquidation of the depositary on an equality with any other priority given by this chapter.

3. The superintendent shall before the close of each fiscal year pay into the state treasury all interest received by him on such unclaimed amounts since the last such payment.

4. Any banking organization or foreign banking corporation with respect to which the superintendent has received unclaimed amounts as trustee for the owners thereof pursuant to the provisions of this section shall, from and after the date when such amounts are so received, be relieved and held harmless from any and all liability for any claim or claims which exist at such time with respect to such unclaimed amounts, or which may thereafter be made or may come into existence on account of or in respect of any such unclaimed amounts, and no action shall be maintained against such banking organization or corporation or any officer, partner, agent, employee, attorney, shareholder or stockholder thereof for the recovery of any such unclaimed amounts, or for interest thereon subsequent to the date of receipt by the superintendent or for damages alleged to have resulted from the payment thereof to the superintendent.



31 - Index of persons entitled to unclaimed amounts; payment to persons entitled; deduction of service charge.

31. Index of persons entitled to unclaimed amounts; payment to persons entitled; deduction of service charge. An index shall be kept in the office of the department of the names of all persons for whom the superintendent holds in trust any unclaimed amounts. The superintendent may pay over any such amount which he holds in trust amounting to over three dollars to any person who shall show by evidence satisfactory to the superintendent that he is lawfully entitled to receive it. In cases of doubt or conflicting claims, he may require of the claimant an order of the supreme court authorizing and directing the payment thereof. The superintendent shall be held harmless and shall not be liable to any subsequent claimant for any payment made by him in good faith. The superintendent shall deduct from the amount of any claim of fifty dollars or more allowed by him or ordered by the court to be paid a service charge of one percentum of the amount thereof, but in no event less than one dollar and, in addition, any costs, disbursements and legal fees which the court may allow. The amount so deducted shall be paid into the state treasury in accordance with the provisions of section seventeen of this chapter.



32 - Insurance of deposits and share accounts.

32. Insurance of deposits and share accounts.

1. Within one year from the date this section shall have become law, every bank, trust company, savings bank, savings and loan association and credit union shall obtain insurance of deposits and share accounts, as the case may be:

(a) from the Federal Deposit Insurance Corporation, in the case of a bank, trust company, savings bank or savings and loan association;

(b) from the Administrator of the National Credit Union Administration, in the case of a credit union; or

(c) in the case of any such banking organization, from any other insurer upon such terms and conditions as the superintendent shall approve.

2. No banking organization whose deposit or share accounts are so insured shall hereafter voluntarily terminate such insured status.

3. Notwithstanding the foregoing provisions of this section, the superintendent shall have the power to promulgate such regulations as the superintendent deems necessary and proper (a) to implement and define the provisions of this section, (b) to exempt from the requirements of this section any banking organization which does not receive deposits or share accounts from the general public, and (c) for good cause shown, to extend for up to two years the period within which any banking organization must comply with the requirements of subdivision one of this section.



33 - Reserve depositaries.

33. Reserve depositaries. The superintendent shall, in his discretion, upon the nomination of any bank, trust company, industrial bank, foreign banking corporation authorized to maintain a branch or branches in this state or private banker, designate as a depositary for its reserves on deposit a bank, trust company, private banker or national bank located in this state, or a banking corporation located elsewhere in the United States if such banking corporation shall make such reports as the superintendent may prescribe and shall submit to such examinations as he may deem necessary. No such bank, trust company, private banker, national bank or banking corporation may be a depositary of any such reserves unless it shall have a combined capital and surplus of at least

(1) One million dollars, if located in a borough in this state which has a population of one million five hundred thousand or over;

(2) Seven hundred and fifty thousand dollars, if located in a borough in this state which has a population of one million or over and less than one million five hundred thousand or in a city in this state not divided into boroughs which has a population of four hundred thousand or over;

(3) Five hundred thousand dollars, if located elsewhere in this state;

(4) Two million dollars, if located outside this state.

No bank, trust company, private banker or national bank located in a borough having a population of one million five hundred thousand or over which does not have a combined capital and surplus of at least two million dollars, may be a depositary for such reserves unless it shall have a combined capital and surplus greater than the combined capital and surplus of the bank, trust company, industrial bank, foreign banking corporation authorized to maintain a branch or branches in this state or private banker depositing such reserves.



34 - Superintendent as attorney to accept service of process.

34. Superintendent as attorney to accept service of process. Whenever pursuant to any provision of this chapter, the superintendent shall have been duly appointed attorney to receive service of process for any individual, partnership, unincorporated association or corporation, such service shall be made by personally delivering duplicate copies of the process to and leaving them with the superintendent or any deputy superintendent. Service of process so made shall be deemed to have been made within the territorial jurisdiction of any court in this state. The superintendent or deputy superintendent shall forthwith forward by mail, postage prepaid, a copy of every process served upon him in accordance with this section, directed to the person last designated by such individual, partnership, unincorporated association or corporation in accordance with the provisions of this chapter to receive such process on his or its behalf. For each service of process upon the superintendent or a deputy, he shall collect the sum of two dollars, which shall be paid by the plaintiff or moving party at the time of such service. The term process when used in this section, includes any writ, summons, petition or order whereby any suit, action or proceeding shall be commenced.



36 - Examinations; right of inspection; penalties for refusing to permit examination.

36. Examinations; right of inspection; penalties for refusing to permit examination. 1. The superintendent shall have the power to examine every banking organization, every bank holding company and any non-banking subsidiary thereof (as such terms "bank holding company" and "non-banking subsidiary" are defined in article three-A of this chapter) and every licensed lender at any time prior to its dissolution whenever in his judgment such examination is necessary or advisable.

2. At least once in each calendar year upon such date or dates within each such period as in his or her discretion he or she deems proper, the superintendent shall cause every banking organization to be examined; provided, however, that:

(a) the provisions of this subdivision shall not be applicable to an investment company unless (i) such investment company has been authorized by the superintendent of financial services to receive deposits, in accordance with the terms of subdivision three of section five hundred eight of this chapter, (ii) a bank or trust company, or any two or more of such organizations, shall own an aggregate of twenty-five per centum or more of the capital stock of such investment company, or (iii) such investment company is a corporation which, under the terms of subdivision six of this section, is deemed for the purposes of this section to be a corporation affiliated with a corporate banking organization, and

(b) the superintendent may extend the examination interval from at least once in each calendar year to at least once in each eighteen month period if the banking organization to be examined:

(1) has total assets of less than two hundred fifty million dollars;

(2) is well-capitalized, which for purposes of this paragraph is defined as having capital which significantly exceeds the required minimum level for each relevant capital measure or as having such capital as the superintendent shall otherwise define by regulation;

(3) at its most recent examination, was found to be well-managed and its composite condition was found to be outstanding or good;

(4) is not currently subject to a formal enforcement proceeding or order by the superintendent, the federal deposit insurance corporation or any other federal banking agency; and

(5) has not been acquired by any person during the twelve month period in which an examination would be required but for this paragraph, and

(c) the superintendent may modify the examination intervals as prescribed by this subdivision to the extent the superintendent deems appropriate, in his or her sole discretion, in order to obtain the efficient use of the personal and nonpersonal resources of the department by maximizing coordination with identical or parallel examinations having differing or varying intervals performed by federal banking regulators, whether such examinations are performed in conjunction with the department or on an alternating schedule with such federal banking regulators; provided, that nothing in this paragraph shall be deemed in any manner to lessen or modify the requirement imposed pursuant to section ten of this article.

3. On every such examination of any banking organization inquiry shall be made as to (a) its financial condition, (b) the security afforded to those by whom its engagements are held, (c) the policies of its management, (d) whether the requirements of law have been complied with in the administration of its affairs, and (e) such other matters as the superintendent may prescribe. Examination of a licensed lender shall be made only for the purposes set forth in section three hundred forty-eight of this chapter.

4. The superintendent shall also have power at any time to examine every agency, branch or office located in this state of any foreign banking corporation, including, but not limited to, all of the books, accounts or records of every agency, branch or office located in this state of such foreign banking corporation as well as all of the books, accounts or records maintained in this state of any agency, branch or office not located in this state of such foreign banking corporation for the purpose of ascertaining whether it has violated any law and for any other purpose.

5. The superintendent shall have the power to make such special investigations as he shall deem necessary to determine whether any individual, partnership, unincorporated association or corporation has violated any of the provisions of this chapter; and to the extent necessary for this purpose the superintendent shall have the power to examine all relevant books, records, accounts and documents.

6. For the purpose of determining the financial condition of a banking organization, the superintendent shall have the power, when in his or her judgment it is necessary or advisable, to examine corporations or any other entity affiliated with any such banking organization. The following are deemed for the purposes of this section to be corporations or other entities affiliated with a banking organization:

(a) (i) Any corporation or other entity, the capital stock of which such banking organization directly or indirectly, or through a subsidiary or subsidiaries, owns or controls ten per centum or more of the voting shares of such corporation or other entity; or (ii) any corporation or other entity the election of a majority of the board of directors of which is in any manner directly or indirectly controlled by such banking organization; or (iii) any corporation or other entity the management or policies over which the banking organization has the power, directly or indirectly, to exercise a controlling influence, as determined by the superintendent; provided, however, the foregoing definition of affiliate corporations and other entities shall not apply to small business investment companies as defined in and operating pursuant to the provisions of an act of congress entitled "Small Business Investment Act of 1958," and such companies shall be deemed to be corporations affiliated with the banking organization for the purposes of this subdivision, if such banking organization directly or indirectly owns or controls twenty-five per centum or more of the voting shares or more than twenty-five per centum of the shares voted for the election of directors at the preceding annual meeting of such small business investment company; or any such small business investment company the election of at least twenty-five per centum of the board of directors of which is in any other manner directly or indirectly controlled by such banking organization; or

(b) Any corporation or other entity which directly or indirectly, or through a subsidiary or subsidiaries, owns or controls ten per centum or more of the voting shares of capital stock of such banking organization; or any corporation or other entity which in any manner directly or indirectly controls the election of a majority of the board of directors of such banking organization; or with respect to the management or policies of such banking organization has the power, directly or indirectly, to exercise a controlling influence, as determined by the superintendent.

6-a. (a) For the purposes of determining the financial condition of a banking organization, the superintendent shall have the power, when in his or her judgment it is necessary or advisable, to examine a non-banking subsidiary of a corporation or other entity which corporation or other entity, pursuant to paragraph (b) of subdivision six of this section, is deemed to be an affiliate of a banking organization.

(b) For the purposes of this subdivision, a "subsidiary" of such affiliated corporation or other entity shall mean:

(1) Any corporation or other entity ten per centum or more of whose voting stock is directly or indirectly, or through a subsidiary or subsidiaries, owned, controlled, or held with power to vote, by an affiliated corporation or other entity; or (2) any corporation or other entity, the election of a majority of whose directors is controlled in any manner by an affiliated corporation or other entity; or (3) any corporation or other entity, ten per centum or more of whose voting stock is directly or indirectly owned, controlled, or held with power to vote, by a trustee or trustees for the benefit of the stockholders or members of an affiliated corporation or other entity; or (4) any corporation or other entity, at least ten per centum of the voting stock of which is directly or indirectly, or through a subsidiary or subsidiaries, owned, controlled or held with power to vote by a combination of an affiliated corporation or other entity and by a trustee or trustees for the benefit of the stockholders or members of such affiliated corporation or other entity; or (5) any entity, corporate or unincorporated, with respect to the management or policies of which such affiliated corporation or other entity has the power, directly or indirectly, to exercise a controlling influence, as determined by the superintendent, after notice and opportunity for a hearing. For the purposes of this subdivision, voting stock shall not be deemed to include voting stock owned by the United States or by any corporation wholly owned by the United States.

(c) A "non-banking subsidiary" for the purposes of this subdivision means one which is not a banking organization or which is not engaged in the banking business as defined in subdivision one of section one hundred thirty-one of this chapter.

(d) The superintendent may use the reports of regulatory agencies of this state, of other states, of any foreign government, and of federal regulatory agencies in making such examinations or in conjunction with such examination. All regulatory agencies of this state, shall upon request of the superintendent, furnish or make available to him or her reports of examination made by them of any such non-banking subsidiary.

6-b. For purposes of subdivisions six and six-a of this section, any references contained therein to "voting stock" or "voting shares" shall be deemed to include any ownership interest with respect to any entity other than a corporation, any references to "stockholders" or "shareholders" shall include persons or entities who have an equity interest in any entity other than a corporation, and any references to "board of directors" shall be deemed to mean the governing body with respect to any entity other than a corporation.

7. The superintendent may cause any corporation, association or partnership having business transactions or relations with any corporate banking organization to be examined if such examination is found by a justice of the supreme court, on application of the superintendent and on notice to such company, to be necessary or expedient in order to ascertain whether the capital stock of such corporate banking organization is impaired or whether safety of depositors with it has been imperilled.

8. Examinations may be made and inquiries instituted or continued in the discretion of the superintendent after he has taken possession of the property and business of any banking organization or after it has entered upon voluntary dissolution until it shall resume business or its affairs shall be finally liquidated.

9. Any individual, partnership, unincorporated association or corporation, or any other entity, which refuses to permit examination or investigation in accordance with the terms of this section shall forfeit to the people of the state an amount as determined pursuant to section forty-four of this chapter for every day such refusal continues.

10. All reports of examinations and investigations, correspondence and memoranda concerning or arising out of such examination and investigations, including any duly authenticated copy or copies thereof in the possession of any banking organization, bank holding company or any subsidiary thereof (as such terms "bank holding company" and "subsidiary" are defined in article three-A of this chapter), any corporation or any other entity affiliated with a banking organization within the meaning of subdivision six of this section and any non-banking subsidiary of a corporation or any other entity which is an affiliate of a banking organization within the meaning of subdivision six-a of this section, foreign banking corporation, licensed lender, licensed casher of checks, licensed mortgage banker, registered mortgage broker, licensed mortgage loan originator, licensed sales finance company, registered mortgage loan servicer, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, any other person or entity subject to supervision under this chapter, or the department, shall be confidential communications, shall not be subject to subpoena and shall not be made public unless, in the judgment of the superintendent, the ends of justice and the public advantage will be subserved by the publication thereof, in which event the superintendent may publish or authorize the publication of a copy of any such report or any part thereof in such manner as may be deemed proper or unless such laws specifically authorize such disclosure. For the purposes of this subdivision, "reports of examinations and investigations, and any correspondence and memoranda concerning or arising out of such examinations and investigations", includes any such materials of a bank, insurance or securities regulatory agency or any unit of the federal government or that of this state any other state or that of any foreign government which are considered confidential by such agency or unit and which are in the possession of the department or which are otherwise confidential materials that have been shared by the department with any such agency or unit and are in the possession of such agency or unit.



36-A - Reports of lending by banking organizations.

36-a. Reports of lending by banking organizations. The superintendent may require every banking organization to submit from time to time data on its mortgage loans, home improvement loans, or other loans and data on its deposits.



36-B - Preservation of books and records.

36-b. Preservation of books and records. When any provision of this chapter or any rule or regulation adopted pursuant thereto requires that books and records be preserved, such requirement may be satisfied by maintenance of original papers or other records, photographic reproductions, or records stored in electronic storage media. As used in this chapter, "electronic storage media" means any digital storage medium or system that meets the following conditions:

1. It must preserve the records exclusively in non-rewritable, non-erasable format;

2. It must verify automatically the quality and accuracy of the storage media recording process;

3. It must have the capacity to readily download indexes, metadata and records preserved on the electronic storage media to any medium acceptable to the superintendent; and

4. It must be immediately readable on equipment at all times available to the superintendent for examination of such records.



37 - Reports to superintendent.

37. Reports to superintendent. 1. The superintendent shall at least two times in each year designate a past day as of which every bank, trust company, private banker and, in the discretion of the superintendent, a bank holding company and any non-banking subsidiary thereof shall render a periodical report of condition to him. He shall deliver or mail a notice designating such day to such bank, trust company, private banker, bank holding company or any non-banking subsidiary thereof at its principal office.

3. In addition to any reports expressly required by this chapter to be made, the superintendent may require any banking organization, licensed lender, licensed casher of checks, licensed mortgage banker, foreign banking corporation licensed by the superintendent to do business in this state, bank holding company and any non-banking subsidiary thereof, corporate affiliate of a corporate banking organization within the meaning of subdivision six of section thirty-six of this article and any non-banking subsidiary of a corporation which is an affiliate of a corporate banking organization within the meaning of subdivision six-a of section thirty-six of this article to make special reports to him at such times as he may prescribe.

4. The superintendent, except as otherwise expressly provided in this chapter, may prescribe the form and contents of all periodical and all special reports.

5. The superintendent may extend at his discretion the time within which a banking organization, foreign banking corporation licensed by the superintendent to do business in this state, bank holding company or any non-banking subsidiary thereof, licensed casher of checks, licensed mortgage banker, private banker or licensed lender is required to make and file any report to the superintendent.

6. For purposes of this section thirty-seven the terms "bank holding company" and "non-banking subsidiary" shall be defined as such terms are defined in article three-A of this chapter.



37-A - Submission of annual reports by the Holocaust claims processing office.

37-a. Submission of annual reports by the Holocaust claims processing office. The superintendent shall report annually to the governor, the temporary president of the senate, the speaker of the assembly, the chairs of the senate standing committees on finance and banks, and the chairs of the assembly standing committees on ways and means and banks on the fifteenth of January of each year, a statement of condition with respect to the purpose, policies and activities of the Holocaust claims processing office. Such report shall include the following information:

1. such offices' operations and accomplishments; and

2. a schedule of expenses including, but not limited to personal service costs, nonpersonal service costs and expenses related to the recovery of properties belonging to Holocaust victim survivors.



38 - Power of subpoena.

38. Power of subpoena. 1. The superintendent shall have power at all times, either personally or by his deputies, including special deputy superintendents, or examiners, to subpoena witnesses, to compel their attendance, to administer an oath, to examine any person under oath and to require the production of any relevant books or papers. Such examination may be conducted on any subject relating to the duties imposed upon, or the powers vested in, the superintendent under the provisions of this chapter. Any corporation, association, partnership or individual which fails to obey the command of a subpoena without reasonable excuse or refuses, without reasonable cause, to be sworn or to be examined or to answer a question or to produce a book or paper when ordered so to do by the officer duly conducting such inquiry, or fails to perform any act required hereunder to be performed, shall be guilty of a misdemeanor and shall also be subject to the compulsions provided by the civil practice law and rules. Any officer participating in such inquiry and any person examined as a witness upon such inquiry who shall disclose to any person other than the superintendent the name of any witness examined or any other information obtained upon such inquiry, except as directed by the superintendent, shall be guilty of a misdemeanor.

2. In any such investigation before the superintendent or before his deputy or any other officer duly designated by him to conduct such investigation, the superintendent or such deputy or officer may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law.



39 - Orders of superintendent.

39. Orders of superintendent. 1. To appear and explain an apparent violation. Whenever it shall appear to the superintendent that any banking organization, bank holding company, registered mortgage broker, licensed mortgage banker, registered mortgage loan servicer, licensed mortgage loan originator, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, out-of-state state bank that maintains a branch or branches or representative or other offices in this state, or foreign banking corporation licensed by the superintendent to do business or maintain a representative office in this state has violated any law or regulation, he or she may, in his or her discretion, issue an order describing such apparent violation and requiring such banking organization, bank holding company, registered mortgage broker, licensed mortgage banker, licensed mortgage loan originator, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, out-of-state state bank that maintains a branch or branches or representative or other offices in this state, or foreign banking corporation to appear before him or her, at a time and place fixed in said order, to present an explanation of such apparent violation.

2. To discontinue unauthorized or unsafe and unsound practices. Whenever it shall appear to the superintendent that any banking organization, bank holding company, registered mortgage broker, licensed mortgage banker, registered mortgage loan servicer, licensed mortgage loan originator, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, out-of-state state bank that maintains a branch or branches or representative or other offices in this state, or foreign banking corporation licensed by the superintendent to do business in this state is conducting business in an unauthorized or unsafe and unsound manner, he or she may, in his or her discretion, issue an order directing the discontinuance of such unauthorized or unsafe and unsound practices, and fixing a time and place at which such banking organization, bank holding company, registered mortgage broker, licensed mortgage banker, registered mortgage loan servicer, licensed mortgage loan originator, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, out-of-state state bank that maintains a branch or branches or representative or other offices in this state, or foreign banking corporation may voluntarily appear before him or her to present any explanation in defense of the practices directed in said order to be discontinued.

3. To make good impairment of capital or to ensure compliance with financial requirements. Whenever it shall appear to the superintendent that the capital or capital stock of any banking organization, bank holding company or any subsidiary thereof which is organized, licensed or registered pursuant to this chapter, is impaired, or the financial requirements imposed by subdivision one of section two hundred two-b of this chapter or any regulation of the superintendent on any branch or agency of a foreign banking corporation or the financial requirements imposed by this chapter or any regulation of the superintendent on any licensed lender, registered mortgage broker, licensed mortgage banker, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner or private banker are not satisfied, the superintendent may, in the superintendent's discretion, issue an order directing that such banking organization, bank holding company, branch or agency of a foreign banking corporation, registered mortgage broker, licensed mortgage banker, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, or private banker make good such deficiency forthwith or within a time specified in such order.

4. To make good encroachments on reserves. Whenever it shall appear to the superintendent that either the total reserves or reserves on hand of any banking organization, branch or agency of a foreign banking corporation are below the amount required by or pursuant to this chapter or any other applicable provision of law or regulation to be maintained, or that such banking organization, branch or agency of a foreign banking corporation is not keeping its reserves on hand as required by this chapter or any other applicable provision of law or regulation, he or she may, in his or her discretion, issue an order directing that such banking organization, branch or agency of a foreign banking corporation make good such reserves forthwith or within a time specified in such order, or that it keep its reserves on hand as required by this chapter.

5. To keep books and accounts as prescribed. Whenever it shall appear to the superintendent that any banking organization, bank holding company, registered mortgage broker, licensed mortgage banker, registered mortgage loan servicer, licensed mortgage loan originator, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, agency or branch of a foreign banking corporation licensed by the superintendent to do business in this state, does not keep its books and accounts in such manner as to enable him or her to readily ascertain its true condition, he or she may, in his or her discretion, issue an order requiring such banking organization, bank holding company, registered mortgage broker, licensed mortgage banker, registered mortgage loan servicer, licensed mortgage loan originator, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed budget planner, or foreign banking corporation, or the officers or agents thereof, or any of them, to open and keep such books or accounts as he or she may, in his or her discretion, determine and prescribe for the purpose of keeping accurate and convenient records of its transactions and accounts.

6. As used in this section, "bank holding company" shall have the same meaning as that term is defined in section one hundred forty-one of this chapter.



40 - Revocation of authorization certificate or license or suspension of activities in certain cases.

40. Revocation of authorization certificate or license or suspension of activities in certain cases. 1. If the superintendent shall find that (i) any of the reasons for taking possession of the business and property of a banking organization or of the business and property in this state of a foreign banking corporation enumerated in section six hundred six of this chapter, shall exist with respect to a private banker to which the superintendent has issued an authorization certificate or a foreign banking corporation to which the superintendent has issued a license or (ii) any fact or condition exists which would be grounds for denial of an application for such a license issued to a foreign banking corporation, as defined by the superintendent of financial services by regulation, he may, after notice and hearing thereon, revoke such license or authorization certificate. Notice of such revocation, under the superintendent's hand and the official seal of the department, shall be executed in triplicate and one copy shall be transmitted to such private banker or foreign corporation, another shall be filed in the office of the department and the third shall be filed in the office of the clerk of the county in which the authorization certificate or license of such private banker or foreign corporation has been filed. The superintendent may, in his discretion, publish a copy of such notice, with such other facts as he may deem proper, in the state register.

2. If the superintendent finds that any of the grounds for revocation described in subdivision one of this section are present with respect to a foreign banking corporation licensed pursuant to this chapter and in addition the superintendent finds it necessary to protect the interest of depositors or the public, the superintendent may issue, without notice and hearing, an order suspending or otherwise limiting the activities of the foreign banking corporation, for a period not to exceed ninety days, pending investigation or hearing.



41 - Removal of director, trustee or officer.

41. Removal of director, trustee or officer. 1. Whenever the superintendent shall find that any director, trustee or officer of any corporate banking organization or bank holding company (as such term "bank holding company" is defined in article three-A of this chapter) or any person or persons in charge of, or any officer of, a branch of a foreign banking corporation has violated any law or duly enacted regulation of the superintendent of financial services relating to such corporation, or has continued unauthorized or unsafe practices in conducting the business of such corporation after having been ordered or warned by the superintendent to discontinue such practices, the superintendent may, in his discretion, certify the facts to the board. The board shall cause notice to be served upon such director, trustee, officer or person in charge of, or officer of, a branch of a foreign banking corporation either personally or, upon a finding that he cannot be served personally within the state, by registered mail, at his address last known to the superintendent, to appear before such board to show cause why he should not be removed from office. A copy of such notice shall be sent by registered mail to each director or trustee of the banking organization and to each person in charge of and each officer of a branch of the foreign banking corporation affected. If, after granting the accused director, trustee, officer or person in charge of, or officer of, a branch of a foreign banking corporation a reasonable opportunity to be heard, the board by a three-fifths vote of all its members finds that he has violated any law or duly enacted regulation of the board relating to such corporation, or has continued unauthorized or unsafe practices in conducting the business of such corporation after having been ordered or warned by the superintendent to discontinue such practices, the board, in its discretion, by a three-fifths vote of all its members, may order that such director, trustee, officer or person in charge of, or officer of, a branch of a foreign banking corporation be removed from office.

2. Upon service either personally or by registered mail at his address last known to the superintendent upon such director, trustee, officer or person in charge of, or officer of, a branch of a foreign banking corporation and upon the corporation of which he is a director, trustee, officer or, in case he is a person in charge of, or officer of, a branch of a foreign banking corporation upon such foreign banking corporation, of a copy of such order, he shall cease to be a director, trustee or officer of such banking organization or person in charge of, or officer of, a branch of a foreign banking corporation. Such order and the findings of fact upon which it is based shall not be made public or disclosed to anyone except the director, trustee or officer or person in charge of, or officer of, a branch of a foreign banking corporation involved and the directors or trustees of the corporation involved, except in connection with proceedings for a violation of this section. Any director, trustee or officer or any person or persons in charge of, or any officer of, a branch of a foreign banking corporation so removed from office who thereafter without permission of the board participates in any manner in the management of such banking organization or of a branch of such foreign banking corporation shall be guilty of a misdemeanor.



42 - Official acts of superintendent and details of department business to be made public.

42. Official acts of superintendent and details of department business to be made public. The superintendent shall publish and make available to the general public at the offices of the department and also post on the department's internet website a bulletin at noon on Friday of each week stating the following items of general information with regard to the work of the department since the preceding statement:

1. The name and the location of the principal office of every proposed corporation, private banker, licensed lender and licensed casher of checks, the organization certificate, private banker's certificate or application for license of which has been filed for examination, and the date of such filing.

2. The name and location of every licensed lender and licensed casher of checks, and the name, location, amount of capital stock or permanent capital and amount of surplus of every corporation and private banker and the minimum assets required of every branch of a foreign banking corporation authorized to commence business, and the date of authorization or licensing.

3. The name of every proposed corporation, private banker, branch of a foreign banking corporation, licensed lender and licensed casher of checks to which a certificate of authorization or a license has been refused and the date of notice of refusal.

4. The name and location of every private banker, licensed lender, licensed casher of checks, sales finance company and foreign corporation the authorization certificate or license of which has been revoked, and the date of such revocation.

5. The name of every banking organization, licensed lender, licensed casher of checks and foreign corporation which has applied for leave to change its place or one of its places of business and the places from and to which the change is proposed to be made; the name of every banking organization which has applied to change the designation of its principal office to a branch office and to change the designation of one of its branch offices to its principal office, and the location of the principal office which is proposed to be redesignated as a branch office and of the branch office which is proposed to be redesignated as the principal office.

6. The name of every banking organization, licensed lender, licensed casher of checks and foreign corporation authorized to change its place or one of its places of business and the date when and the places from and to which the change is authorized to be made; the name of every banking organization authorized to change the designation of its principal office to a branch office and to change the designation of a branch office to its principal office, the location of the redesignated principal office and of the redesignated branch office, and the date of such change.

7. The name of every banking organization and of every foreign banking corporation which has applied for permission to open a branch office or a public accommodation office, the date of such application and the location of the proposed branch or public accommodation office.

8. The name of every banking organization and of every foreign banking corporation authorized to open a branch office or a public accommodation office, the date of approval and the location of such office.

9. The name and location of every banking organization authorized to increase or reduce its capital stock or permanent capital, the date of such authorization and the amount of the increase or reduction.

10. The names and locations of all banking organizations which have merged pursuant to the provisions of this chapter and the dates upon which such mergers became effective.

11. The name and city or town of residence of every person, whose compensation is to be paid upon the audit and warrant of the comptroller, who has been appointed deputy and of every person who has been appointed to a position in the exempt class of the classified service as such terms are defined in the civil service law, in the department, and the title of the position to which he or she has been appointed and the date of appointment. Such other information as the superintendent deems appropriate.

12. The date on which a call pursuant to section thirty-seven of this chapter for a periodical report of condition by banks, trust companies and private bankers was issued and the day designated as the day as of which such reports should be made.

13. The name and location of every banking organization and branch of a foreign banking corporation of which the superintendent has taken possession for the purpose of liquidation, the date of taking possession, and the name and residence of any special deputy superintendent appointed to assist in the liquidation thereof.

14. The name and location of every banking organization of which the superintendent has surrendered possession pursuant to the provisions of section six hundred seven of this chapter.

15. The name and location of every corporate banking organization the creditors and depositors of which have been paid in full by the superintendent and a meeting of stockholders of which has been called, and the date of notice of meeting and date of meeting.

16. The name and location of every corporate banking organization the affairs and business of which have been finally liquidated and which has been dissolved.

17. The name and location of every private banker the liquidation of the affairs of which has been completed by the superintendent.

18. The name and location of every corporate banking organization which has applied for approval of a change of name, and the name proposed.

* 19. a. The name of every state chartered banking institution, as defined pursuant to section twelve-a of this article, which has applied to exercise a federally permitted power pursuant to subdivision three of section twelve-a of this article, a description of such power and the date of such filing.

b. The intention of the superintendent to issue an order pursuant to subdivision four of section twelve-a of this article, which shall include a description of the proposed federally permitted power and a reference to the state-chartered banking institutions which shall be permitted to exercise such power.

* NB Repealed September 10, 2019

Every such statement after having been so posted for one week shall be placed on file and kept in the office of the department. All such statements shall be public documents and at all reasonable times shall be open to public inspection.



44 - Violations; penalties.

44. Violations; penalties. 1. (a) Without limiting any power granted to the superintendent under any other provision of this chapter, the superintendent may, in a proceeding after notice and a hearing, require any safe deposit company, licensed lender, licensed casher of checks, licensed sales finance company, licensed insurance premium finance agency, licensed transmitter of money, licensed mortgage banker, registered mortgage broker, licensed mortgage loan originator, registered mortgage loan servicer or licensed budget planner to pay to the people of this state a penalty for any violation of this chapter, any regulation promulgated thereunder, any final or temporary order issued pursuant to section thirty-nine of this article, any condition imposed in writing by the superintendent in connection with the grant of any application or request, or any written agreement entered into with the superintendent.

(b) The penalty for each violation prescribed in paragraph (a) of this subdivision shall not exceed two thousand five hundred dollars for each day during which such violation continues.

(c) Notwithstanding paragraph (b) of this subdivision, if the superintendent determines (i) that any such licensee, registrant or safe deposit company has committed a violation as described in paragraph (a) of this subdivision, or has recklessly engaged in any unsafe and unsound practice and (ii) that such violation or practice is part of a pattern of misconduct, results or is likely to result in more than minimal loss to such licensee, registrant or safe deposit company, or results in pecuniary gain or other benefit to such licensee, registrant or safe deposit company, then the penalty shall not exceed fifteen thousand dollars for each day during which such violation or practice continues.

(d) Notwithstanding paragraphs (b) or (c) of this subdivision, if the superintendent determines (i) that any such licensee, registrant or safe deposit company has knowingly and willfully committed any violation as described in paragraph (a) of this subdivision, or has knowingly and willfully engaged in any unsafe and unsound practice, or (ii) that any licensee, registrant or safe deposit company has knowingly committed any violation described in paragraph (a) of this subdivision which substantially undermines public confidence in any such licensee, registrant or safe deposit company or in such licensees, registrants or safe deposit companies generally, and, in either case, (iii) that such licensee, registrant or safe deposit company has knowingly or recklessly incurred so substantial a loss as a result of such violation or practice as to threaten the safety and soundness of such licensee, registrant or safe deposit company, then the penalty shall not exceed seventy-five thousand dollars for each day during which such violation continues.

(e) The superintendent, in determining the amount of any penalty assessed pursuant to this subdivision, shall take into consideration the net worth and annual business volume of such licensees, registrants or safe deposit companies.

2. (a) Without limiting any power granted to the superintendent under any other provision of this chapter, the superintendent may, in a proceeding after notice and hearing, require any banking organization, bank holding company out-of-state state bank that maintains a branch or branches or representative or other offices in this state, or foreign banking corporation licensed by the superintendent to maintain a branch, agency or representative office in this state to pay to the people of this state a penalty for any violation of this chapter, any regulation promulgated thereunder, any final or temporary order issued pursuant to section thirty-nine of this article, any condition imposed in writing by the superintendent in connection with the grant of any application or request, or any written agreement entered into with the superintendent. For purposes of this section, any reference to a "banking organization" shall be deemed to exclude a safe deposit company and any reference to a "foreign bank licensee" shall be deemed to include an out-of-state state bank that maintains a branch or branches or representative or other offices in this state and a foreign banking corporation licensed to maintain a branch, agency or representative office in this state.

(b) The penalty for each violation prescribed in paragraph (a) of this subdivision shall not exceed five thousand dollars for each day during which such violation continues.

3. Notwithstanding paragraph (b) of subdivision two of this section, if the superintendent determines: (a) that any banking organization, bank holding company, or foreign bank licensee has committed any violation described in subdivision two of this section or has recklessly engaged in any unsafe and unsound practice, and

(b) that such violation or practice is part of a pattern of misconduct, results or is likely to result in more than minimal loss to the banking organization, bank holding company, or foreign bank licensee, or results in pecuniary gain or other benefit to the banking organization, bank holding company, or foreign bank licensee, then the penalty shall not exceed twenty-five thousand dollars for each day during which such violation or practice continues.

4. Notwithstanding paragraph (b) of subdivision two and subdivision three of this section, if the superintendent determines: (a) (i) that any banking organization, bank holding company, or foreign bank licensee has knowingly and willfully committed any violation described in subdivision two of this section or has knowingly and willfully engaged in any unsafe and unsound practice, or (ii) that any banking organization, bank holding company, or foreign bank licensee has knowingly committed any violation described in subdivision two of this section which substantially undermines public confidence in any such banking organization, bank holding company, or foreign bank licensee or in banking organizations, bank holding companies, or foreign bank licensees generally, and, in either case, (b) that the banking organization, bank holding company, or foreign bank licensee has knowingly or recklessly incurred so substantial a loss as a result of such violation or practice as to threaten the safety and soundness of such banking organization, bank holding company, or foreign bank licensee, then the penalty shall not exceed the lesser of (i) two hundred fifty thousand dollars or (ii) one percent of the total assets of such banking organization, or one percent of the total assets of the banking subsidiaries, as such term is defined pursuant to section one hundred forty-one of this chapter, of such bank holding company, or one percent of the total assets in this state of such foreign bank licensee, as applicable, for each day during which such violation or practice continues.

5. In assessing any penalty against any entity listed in paragraph (a) of subdivision one or paragraph (a) of subdivision two of this section, the superintendent shall take into account, without limitation, factors including: (a) the extent, if any, to which senior management or board directors or trustees participated therein, (b) the extent to which the entity has cooperated with the superintendent in the investigation of such conduct, (c) any sanction imposed by any other regulatory agency, (d) the financial resources and good faith of the entity, (e) the gravity of the violation, (f) any history of prior violations, and (g) such other matters as justice and the public interest may require.

6. Whenever the superintendent shall require the payment of such penalty by any such entity, he shall forthwith execute in duplicate a written order to that effect. On the date such order is executed, the superintendent shall file one copy of such order in the office of the department and serve the second copy upon such entity either personally or by registered or certified mail, return receipt requested, directed to the entity's principal place of business or, in the case of a licensee or registrant, its last known address of record. Such order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such special proceeding for review as authorized by this section must be commenced within thirty days from the service of such order.

7. The superintendent may compromise, modify, or remit any penalty which he or she may assess or had already assessed under this section.

8. The superintendent may prescribe regulations to carry out the provisions and purposes of this section.

9. As used in this section, "bank holding company" shall have the same meaning as that term is defined in subdivision six of section thirty-nine of this article.



44-A - Violations and penalties; failure to make reports.

44-a. Violations and penalties; failure to make reports. 1. Notwithstanding any other provision of this chapter to the contrary:

a. any person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter, or an out-of-state state bank, that inadvertently or unintentionally: (i) fails to make any report required by the superintendent pursuant to this chapter, on or before the day designated for the making thereof; (ii) fails to include within such report any prescribed matter; or (iii) submits false or misleading information therein, shall, after notice and hearing, forfeit to the people of the state not more than two thousand dollars for each day during which such report or omitted matter is delayed or withheld or such false or misleading information is not corrected, unless the time therefor shall have been extended by the superintendent, for good cause shown, in his or her sole discretion;

b. notwithstanding the provisions of paragraph a of this subdivision any person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter, or an out-of-state state bank, that demonstrates by any pattern of behavior or other action that any of its failures as described in paragraph a of this subdivision were not inadvertent or unintentional shall, after notice and hearing, forfeit to the people of the state not more than twenty thousand dollars for each day during which such failures continue;

c. notwithstanding the provisions of paragraph a or b of this subdivision, any person or entity licensed, registered, or incorporated or otherwise formed pursuant to this chapter that demonstrates that any of its failures as described in paragraph a of this subdivision constitutes a pattern of behavior or other action performed knowingly and with reckless disregard shall, after notice and hearing, forfeit to the people of the state not more than two hundred fifty thousand dollars or in the case of a banking organization, foreign bank licensee or an out-of-state state bank, the lesser of two hundred fifty thousand dollars or one percent of the total assets of such banking organization or one percent of the total assets in this state of such foreign bank licensee, as applicable for each day that its failures continue.

With respect to any amount assessed pursuant to this section against any person or entity licensed or registered pursuant to this chapter, but not with respect to a banking organization, foreign bank licensee or out-of-state state bank, the superintendent in determining such amount, shall take into consideration the net worth and annual business volume of such licensed or registered person or entity.

2. In assessing any penalty pursuant to this section, the superintendent shall take into account, without limitation, factors including:

a. the extent, if any, to which senior management or board directors or trustees participated therein,

b. the extent to which the entity has cooperated with the superintendent in the investigation of such conduct,

c. any sanction imposed by any other regulatory agency,

d. the financial resources and good faith of the entity,

e. the gravity of the violation,

f. any history of prior violations, and

g. such other matters as justice and the public interest may require.

3. Whenever the superintendent shall require the payment of such penalty by any such entity, he or she shall forthwith execute in duplicate a written order to that effect. On the date such order is executed, the superintendent shall file one copy of such order in the office of the department and serve the second copy upon such entity either personally or by registered or certified mail, return receipt requested, directed to the entity's principal place of business or, in the case of a licensee or registrant, its last known address of record. Such order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such special proceeding for review as authorized by this section must be commenced within thirty days from the service of such order.

4. The superintendent may compromise, modify, or remit any penalty which he or she may assess or had already assessed under this section.

5. The superintendent may prescribe regulations to carry out the provisions and purposes of this section.



45 - Export finance awareness program.

45. Export finance awareness program. There shall be created within the department an export finance awareness program. Such program shall provide in a manner prescribed by the superintendent, but not be limited to, the following:

1. information to all the various banking corporations principally engaged in doing business within the state, about the various methods used by particular corporations which provide financing for businesses engaged in the export of products or services to foreign countries;

2. information to such banking corporations about other state or federal programs designed to promote or expedite financing of exports that may be of value to them, specifically such programs that may be targeted to the small and medium-size transactions; and

3. the use of seminars, workshops, written materials disseminated by the department or any other methods the superintendent may deem necessary or proper for the provision of such information.






Article 2-AA - (Banking) ATM SAFETY ACT

75-A - Legislative intent.

75-a. Legislative intent. The legislature hereby finds that automated teller machines are an integral part of consumers' lives and that automated teller machines are used by millions of New Yorkers, statewide, on a daily basis. It is the legislature's intent to ensure the convenience and safety of automated teller machine use by establishing security measures for automated teller machine facilities.



75-B - Definitions.

75-b. Definitions. For purposes of this article, the following terms shall have the following meanings:

1. "Access device" means a card, code, or other means of access to a consumer's account, or any combination thereof, that may be used by the consumer for the purpose of initiating electronic fund transfers.

2. "Automated teller machine" means a device which is linked to the accounts and records of a banking institution and which enables consumers to carry out banking transactions, including, but not limited to, account transfers, deposits, cash withdrawals, balance inquiries, and loan payments.

3. "Automated teller machine facility" means an area within the dominion and control of a banking institution comprised of one or more automated teller machines and any adjacent space which is made available to banking customers after regular banking hours.

4. "Adequate lighting" means (a) with respect to an automated teller machine facility located within the interior of a building, lighting, on a twenty-four hour basis, which permits a person entering such facility to readily and easily see all persons occupying such facility, and which permits a person inside such facility to readily and easily see all persons at the entry door of such facility.

(b) with respect to an open and operating automated teller machine facility open to the outdoor air, and any defined parking area, lighting during nighttime hours according to the following standards:

(i) a minimum illuminance of five footcandles is maintained on a horizontal plane at a point five feet outward from and five feet above the ground surface from the automated teller machine;

(ii) a minimum illuminance of two footcandles is maintained on a horizontal plane at a point thirty feet in all unobstructed directions from the automated teller machine, measured at ground level; and

(iii) at sixty feet in all unobstructed directions from the automated teller machine, a minimum illuminance of one footcandle is maintained, measured on a vertical plane at five feet above ground level, with the normal to the plane of measurement aimed at a light source; or

(iv) with respect to an automated teller machine facility that is not in accordance with the standards set forth in either subparagraph (ii) or (iii) of this paragraph, or both such subparagraphs, a minimum illuminance of two footcandles is maintained, measured on a horizontal plane at five feet above ground level, at fifty feet in all unobstructed directions from the automated teller machine.

(c) with respect to an open and operating automated teller machine facility located within the interior of a building, which facility includes a defined parking area: (i) a minimum illuminance of two footcandles is maintained on a horizontal plane at a point thirty feet in all unobstructed directions from the entrance to the automated teller machine facility, measured at ground level; and (ii) at sixty feet in all unobstructed directions from the entrance to the automated teller machine facility, a minimum illuminance of one footcandle is maintained, measured on a vertical plane at five feet above ground level, with the normal to the plane of measurement aimed at a light source; or (iii) with respect to an automated teller machine facility that is not in accordance with the standards set forth in either subparagraph (i) or (ii) of this paragraph, or both such subparagraphs, a minimum illuminance of two footcandles is maintained, measured on a horizontal plane at five feet above ground level, at a point sixty feet in all unobstructed directions from the entrance to the automated teller machine facility.

5. "Banking institution" means any state or federally chartered bank, trust company, savings bank, savings and loan association, or credit union, whether headquartered within or outside of the state, that operates one or more automated teller machine facilities within the state.

6. "Footcandles" means the unit of illuminance equal to one lumen per square foot.

7. "Regular banking hours" means the time at which an office of a banking institution is open to the banking public for normal transaction of business.

8. "Nighttime hours" means the period of time beginning thirty minutes after sunset and ending thirty minutes before sunrise.

9. (a) "Defined parking area" means that portion of any parking area open for and accessible to customers of a banking institution which is:

(1) contiguous to any paved walkway or sidewalk within fifty feet of an automated teller machine facility;

(2) regularly, principally and lawfully used for parking by users of the automated teller machine facility while conducting transactions at such automated teller machine facility; and

(3) owned or leased by the operator of the automated teller machine facility, or owned or otherwise controlled by the party leasing the automated teller machine facility site to the banking institution.

(b) The term "defined parking area" does not include any parking area which is not open or regularly used for parking by the users of the automated teller machine facility or the conduct of transactions during nighttime hours. For this purpose, the parking area is not open if it is physically closed to access or if conspicuous signs indicate that it is closed.



75-C - Security measures.

75-c. Security measures. Every banking institution shall maintain the following security measures with respect to each of the automated teller machine facilities within its dominion and control:

1. A surveillance camera or cameras, which shall view and record all persons entering an automated teller machine facility located within the interior of a building, or which shall view and record all activity occurring within a minimum of three feet in front of an automated teller machine located outside a building and open to the outdoor air. Such camera or cameras need not record banking transactions made at the automated teller machines. The recordings made by such cameras shall be preserved by the banking institution for at least forty-five days.

2. Adequate lighting.

3. With respect to an indoor automated teller machine facility: (a) entry doors equipped with locking devices which permit entry to such facility only to persons using a magnetic-strip plastic card or similar access device.

(b) To the extent practicable, as determined by an expert with competence in such matters and as permitted by local building codes, at least one exterior wall which provides an unobstructed view of the interior of the automated teller machine facility.

(c) A reflective mirror or mirrors, as necessary, placed in such a manner as to permit a person entering an indoor automated teller machine facility to view areas within such facility that are otherwise concealed to plain view.

(d) A clearly visible sign which, at a minimum, provides the following information:

(1) the activity of the automated teller machine facility is being recorded by a surveillance camera or cameras;

(2) customers should close the entry door completely upon entering and exiting;

(3) customers should not permit any unknown persons to enter after regular banking hours;

(4) customers should place withdrawn cash securely upon their person before exiting the automated teller machine facility;

(5) complaints concerning security in the automated teller machine facility should be directed to the banking institution's security department or the department of financial services, together with telephone numbers for such complaints, and that the nearest available public telephone should be used to call the police if emergency assistance is needed.



75-D - List of facilities.

75-d. List of facilities. Any banking institution which operates an automated teller machine facility shall file a list of such facilities with the department, including the street addresses, intersecting streets, hours of operation, and the telephone number of the banking institution's security department. Such information shall also be filed with the department with respect to each additional automated teller machine facility within a reasonable time, as specified by the superintendent, from the date upon which such facility commences operation. The department shall make such list available on request of local law enforcement agencies and other local governmental entities.



75-E - Consumer safety information.

75-e. Consumer safety information. Upon the original issuance or reissuance of an automated teller machine facility access device, the issuing banking institution shall provide its customers with written information concerning safety precautions to be employed while using an automated teller machine facility. Such written information shall include, at a minimum, the information described in paragraph (d) of subdivision three of section seventy-five-c of this article.



75-F - Enforcement and statistics.

75-f. Enforcement and statistics. 1. The department is authorized to enforce this article.

2. Statistics of crimes associated with the use of automated teller machine facilities compiled and maintained by any law enforcement agency shall be made available upon the request of any banking institution or the department.



75-G - Report of compliance.

75-g. Report of compliance. 1. By the fifteenth day of January and July of each year (or the following business day if such day is not a business day), every banking institution which had an automated teller machine facility which was in operation on the fifteenth day of the preceding month shall submit a written compliance report to the department on a form prescribed by the superintendent, certifying that such automated teller machine facility is in compliance with the provisions of this article or any variance or exemption that has been granted, or if such facility is not in compliance with such provisions, stating the manner in which such facility fails to meet such requirements. Notwithstanding article three of the state technology law or any other law to the contrary, the superintendent may require that such reports and any other reports required by this section shall be made by electronic means, unless the superintendent, in his or her sole discretion, grants a waiver of such electronic filing requirements, upon good cause shown.

2. If any compliance report required by subdivision one of this section indicates any failure to meet the requirements of this article, such banking institution shall submit a written report to the department, on a form prescribed by the superintendent, no later than the eleventh business day following such compliance report, indicating whether each such failure has been corrected and, for any failure that has not been corrected, the reason for such failure and the expected correction date. If any such failure shall not have been corrected within ten business days of the filing date of the applicable compliance report, such banking institution shall, promptly after correcting such failure, submit a written report to the department with the date or dates of each such correction.



75-H - Compliance with local building code and all other applicable provisions of law.

75-h. Compliance with local building code and all other applicable provisions of law. Unless otherwise provided in this article, nothing contained in this article shall be construed to exempt or relieve any banking institution from complying with all relevant provisions of the local building code and all other applicable provisions of law.



75-I - Facilities not subject to this article.

75-i. Facilities not subject to this article. The provisions of this article shall not apply to any unenclosed automated teller machine located in any building, structure or space whose primary purpose or function is unrelated to banking activities, including but not limited to supermarkets, airports, school buildings, and public buildings, provided that such automated teller machine shall be available for use only during the regular hours of operation of the building, structure, or space in which such machine is located.



75-J - Civil penalties.

75-j. Civil penalties. 1. Any banking institution found to be in violation of any provision of section seventy-five-c of this article in a compliance report under section seventy-five-g of this article or otherwise found by the department to be in violation of any provision of section seventy-five-c of this article shall correct the violation within ten business days after such finding. Where a banking institution fails to correct any violation of a provision of section seventy-five-c of this article within ten business days after the filing of such report or a finding of violation by the department, the superintendent may in a proceeding after notice and a hearing, require such banking institution to pay a civil penalty in an amount as determined pursuant to section forty-four of this chapter, provided, however, that the aggregate penalty for all offenses with respect to any one automated teller machine facility in any one proceeding shall not exceed an amount as determined pursuant to section forty-four of this chapter. For the purposes of this article, each violation of section seventy-five-c of this article shall be considered a separate and distinct violation.

2. Any banking institution found to be in violation of the provisions of section seventy-five-g of this article shall be liable for a civil penalty in an amount as determined pursuant to section forty-four-a of this chapter for each automated teller machine facility for which a report has not been filed. Any banking institution which makes a material false statement or material omission in any report filed pursuant to section seventy-five-g of this article shall be liable for a civil penalty in an amount as determined pursuant to section forty-four-a of this chapter for each such report.

3. Whenever payment of a civil penalty is required under this article, the superintendent shall execute a written order to that effect. A copy of such order shall be filed in the office of the department and a second copy shall, within three days of execution, be served upon such banking institution either personally or by registered or certified mail, return receipt requested, directed to the banking institution's principal place of business. Such order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such special proceedings for review as authorized by such section must be commenced within thirty days from the service of such order. Such section shall in no way limit any of the powers granted to the superintendent under any provision of this chapter.



75-K - Collection of penalties.

75-k. Collection of penalties. The superintendent shall have the discretion to report to the attorney general any failure, after due notice, to make payments of penalties incurred under this article. The attorney general shall, thereupon, in the name of the superintendent, or of the people of the state, institute such actions or proceedings as the facts may warrant.



75-L - Preemption.

75-l. Preemption. 1. Except as provided in subdivision two of this section, this article shall supersede and preempt all rules, regulations, codes, statutes or ordinances of all cities, counties, municipalities, and local agencies regarding customer safety at automated teller machine facilities.

2. To the extent that any security measures inconsistent with or in addition to the provisions of section seventy-five-c of this article are in effect, on the date on which this article becomes a law, in any city having a population of one million or more, pursuant to any rules, regulations, codes, statutes or ordinances regarding customer safety at automated teller machine facilities duly enacted by such city on or before the date on which this article becomes a law, such security measures shall continue to be required within such city; provided, however, that the enforcement of any such security measures shall be enforced by the superintendent.



75-M - Variances and exemptions from automated teller machine security measures.

75-m. Variances and exemptions from automated teller machine security measures. 1. Except in cities having a population of one million or more, and in accordance with the guidelines set forth in this article, the superintendent, pursuant to rules and regulations promulgated by the superintendent, and upon written request of a banking institution, may approve variances which provide substitute security measures that are substantially as safe as the requirements of any of the security measures contained in this article, or exemptions from such measures, with respect to an automated teller machine facility or facilities operated by such banking institution;

2. In no event, however, shall the superintendent vary or exempt any such measures unless he or she shall have received the following items, in form and substance satisfactory to him or her:

(a) a resolution or declaration of the governing body of the city, village, or town in which such automated teller machine facility is located consenting to any such variance or exemption; and

(b) written certification from the banking institution's security officer, appointed in accordance with federal law, that, in his or her professional judgment, either the variance will provide security measures which are substantially as safe as those which are otherwise required by this article or the exemption is warranted, as applicable; and

(c) in the event the request for any such variance or exemption is premised upon the impracticability or burdensome expense that would result from compliance with the security provisions contained in this article, and such impracticability or expense is attributable to the manner in which the building in which such automated teller machine facility is, or is to be, located, constructed, configured or otherwise situated, written certification to such effect from an expert with competence in the areas of renovation and/or design, as may be appropriate; and

(d) such other evidence or information as the superintendent may, in his or her sole discretion, deem appropriate or necessary.



75-N - Rules and regulations.

75-n. Rules and regulations. The superintendent shall promulgate such rules and regulations as necessary to define and implement the provisions of this article.



75-O - Severability.

75-o. Severability. If any word, phrase, clause, sentence, paragraph, section or part of this article shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the word, phrase, clause, sentence, paragraph, section or part thereof directly involved in the controversy in which judgment shall have been rendered.






Article 2-B - (Banking) FINANCIAL FRAUDS

78 - Powers with respect to certain crimes and frauds.

78. Powers with respect to certain crimes and frauds. If the superintendent has a reasonable suspicion that a person or entity is engaging in or has engaged in fraud (as interpreted under this chapter, the insurance law or the financial services law) or a misdemeanor or felony under this chapter or one of the articles of the penal law enumerated in this section in connection with activities regulated by the superintendent pursuant to this chapter or involving a product regulated pursuant to this chapter, the superintendent may undertake such investigation as is deemed necessary, and in the enforcement of this chapter, determine whether any such person or entity has violated or is about to violate this chapter or any such enumerated articles. The applicable articles of the penal law are article one hundred fifty-five, one hundred seventy, one hundred seventy-five, one hundred seventy-six, one hundred eighty, one hundred eighty-five, one hundred eighty-seven, one hundred ninety, two hundred, two hundred ten or four hundred seventy. Notwithstanding the above-referenced laws or articles, the scope of authority set forth in this section shall not be deemed to otherwise limit or impair the ability of the department to assist any other entity in an investigation involving a violation of law.






Article 2-C - (Banking) COMMUNITY BANK DEPOSIT PROGRAM

85 - Community bank deposit program; purpose.

85. Community bank deposit program; purpose. In recognition of the economic benefits and stimulus which result from the placement of deposits in local banks, the community bank deposit program is hereby created to authorize and encourage the state comptroller and the commissioner of taxation and finance to deposit a portion of the funds under their control into community banking institutions.



86 - Eligibility.

86. Eligibility. 1. To be eligible to receive deposits, or to renew existing deposits under this program, a bank, trust company, savings bank or savings and loan association: (a) must be chartered under the provisions of this chapter and (b) must have a current CRA rating of satisfactory or better. The superintendent shall, if requested by the state comptroller or the commissioner of taxation and finance, confirm whether a particular banking institution meets the criteria specified in this section.

2. A federal bank, trust company, savings bank or savings and loan association may also be eligible to receive deposits, or to renew existing deposits, under this program if: (a) its principal office is located in this state; (b) it has a current CRA rating of satisfactory or better; and (c) it meets any additional criteria established by the comptroller and the commissioner of taxation and finance to determine eligibility for participation in the program. Such criteria may include an institution's loan to deposit ratio, its record of small business lending, and the impact such deposits would have on an area's economic activity.



87 - Deposits.

87. Deposits. 1. Notwithstanding any provisions of law to the contrary, the state comptroller and the commissioner of taxation and finance shall, for the purposes of administering moneys in accordance with the provisions of sections ninety-eight-a and one hundred five of the state finance law, give consideration to depositing funds into those community banking institutions which are deemed eligible to receive deposits pursuant to section eighty-six of this article.

2. The maximum amount of funds which the state comptroller and the commissioner of taxation and finance may deposit under this program shall not exceed two hundred fifty million dollars each. The maximum amount of funds on deposit at a community banking institution shall not exceed twenty million dollars.

3. Notwithstanding any provision of law to the contrary, any deposits made pursuant to this article shall be made at rates, and for such periods of time, as may be agreed to by the state comptroller or the commissioner of taxation and finance and the eligible community banking institution.

4. Any deposits made pursuant to this article may be secured by an irrevocable letter of credit issued by a federal home loan bank.






Article 3 - (Banking) BANKS AND TRUST COMPANIES

94 - Change from bank to trust company; from trust company to bank.

A bank complying with the minimum capital stock requirements specified in subdivision nine of section four thousand one of this chapter may become a trust company by filing a certificate pursuant to subdivision two of section eight thousand one of this chapter to provide that it shall have the powers specified in section one hundred of this article. A trust company may become a bank by filing a certificate pursuant to subdivision two of section eight thousand one of this chapter to provide that it shall not have the powers specified in section one hundred of this article. Prior to or simultaneously with the filing of such certificate, such trust company shall if its title contains the term "trust company" file a certificate pursuant to subdivision two of section eight thousand one of this chapter for the purpose of omitting such term from its title.



96 - General powers.

96. General powers. Every bank and every trust company shall, subject to the restrictions and limitations contained in this chapter, have the following powers:

1. To discount, purchase and negotiate promissory notes, drafts, bills of exchange, other evidences of debt, and obligations in writing to pay in installments or otherwise all or part of the price of personal property or that of the performance of services; purchase accounts receivable, whether or not they are obligations in writing; lend money on real or personal security; borrow money and secure such borrowings by pledging assets; buy and sell exchange, coin and bullion; and receive deposits of moneys, securities or other personal property upon such terms as the bank or trust company shall prescribe; and exercise all such incidental powers as shall be necessary to carry on the business of banking. For purposes of this subdivision, the term "accounts receivable" shall not include the right to receive payment for property to be sold at a future date or services to be rendered at a future date.

2. To accept for payment at a future date, drafts drawn upon it by its customers and to issue letters of credit authorizing the holders thereof to draw upon it or its correspondents at sight or on time.

3. (a) To receive upon deposit for safe-keeping for hire upon terms and conditions to be prescribed by the bank or trust company, money, securities, papers of any kind and any other personal property;

(b) To engage in the safe deposit business by renting vaults, safe deposit boxes and other receptacles upon premises occupied by the bank or trust company, upon such terms and conditions as may be prescribed by the bank or trust company.

4. To issue by its board of directors capital notes or debentures, when so specifically authorized by the superintendent, and, when so specifically authorized by the superintendent, to receive in payment therefor, in whole or in part, mortgages, interests therein or other property and to retain, unrecorded or unregistered, assignments or conveyances of such mortgages, interests therein or other property, provided that the superintendent shall not approve the retention of any assignment of mortgage or interest therein or any conveyance of other property, which may be recorded or registered, without record or registration thereof, except where such mortgage, interest therein or other property is assigned or conveyed by a corporation organized under the banking law or by a corporation wholly owned by not less than twenty savings banks of this state.

5. To become a member of a federal reserve bank, and to have and exercise all powers, not in conflict with the laws of this state, which are conferred upon any such member by the federal reserve act. Such bank or trust company and its directors, officers and stockholders shall continue to be subject, however, to all liabilities and duties imposed upon them by any law of this state and to all the provisions of this chapter relating to banks and trust companies.

6. To assume and discharge such obligations to Federal Deposit Insurance Corporation as may be necessary or required for the purpose of maintaining deposit insurance in such corporation.

7. (a) To act as financial agent of the United States Government and as depositary of public money of the United States (including, without being limited to, revenues and funds of the United States, and any funds the deposit of which is subject to the control or regulation of the United States or any of its officers, agents, or employees, and Postal Savings funds); and to perform all such reasonable duties as depositary of such public money and as financial agent of the United States Government as may be required of it; and to pledge assets or furnish other security, satisfactory in form and amount to the Secretary of the Treasury of the United States, for the safekeeping and prompt payment of such public money deposited with it and for the faithful performance of its duties as financial agent of the United States Government.

(b) To pledge assets or furnish other security, satisfactory in form and amount to judges of courts of bankruptcy, for the repayment of deposits of the money of estates under the national bankruptcy act.

(c) To pledge assets or furnish other security, satisfactory in form and amount to the depositor, for the repayment of moneys held in the name of any state (which term shall include every territory of the United States, the District of Columbia, and the Commonwealth of Puerto Rico), or of any foreign nation, or of any Indian nation or tribe, or of any political subdivision or instrumentality or authority of any of them, when required to be secured by applicable law, decree, regulation or resolution, and to pledge assets or furnish other security for the repayment of moneys held as fiduciary, or in the name of a fiduciary, of any trust created by any such state, foreign nation, Indian nation or tribe, political subdivision, instrumentality or authority as required by the terms of such trust; provided, however, that before any pledge or security is made or furnished to any depositor other than this state or a political subdivision, instrumentality or authority of this state, the bank or trust company shall obtain a certified or official copy of such law, decree, regulation, or resolution or trust requiring such pledge or other security, and an opinion of counsel that such pledge or security is required by such law, decree, regulation, or resolution or by the terms of such trust.

9. To execute and deliver such guaranties as may be incidental to carrying on the business of a bank or trust company.

10. To exercise, subject to such regulations as may be issued from time to time by the superintendent, through any foreign branch office (other than one opened or occupied in another state of the United States, the District of Columbia, any territory of the United States, Guam, American Samoa, the United States Virgin Islands, and the Northern Mariana Islands) opened and occupied with the approval of the superintendent as provided in section one hundred five of this article, such further powers as may be usual in connection with the transaction of the business of banking in the place where such foreign branch office shall transact business, provided that no such foreign branch office shall engage in the general business of producing, distributing, buying or selling goods, wares, or merchandise, nor, except with respect to securities issued by any foreign nation or any political subdivision, agency or instrumentality thereof, engage or participate, directly or indirectly, in the business of underwriting, selling or distributing securities.

11. To designate one or more agents (except its employees) to issue or sell its travelers checks or money orders at locations other than its principal office or branch offices authorized pursuant to section one hundred five of this chapter, subject to such rules and regulations as the superintendent may make from time to time.

12. To acquire and lease personal property, or to acquire personal property subject to an existing lease together with the lessor's interest therein, subject to such limitations and conditions as the superintendent of financial services may from time to time prescribe by general regulation.

13. To reserve or order transportation, travel accommodations or other travel services.

14. To arrange, purchase or sell loans secured by liens on interests in real estate, subject to such terms, conditions and limitations as may be prescribed by the superintendent by regulation.

15. To engage in a "savings promotion" in accordance with section nine-v of this chapter and subject to any regulations promulgated by the superintendent. The superintendent shall consult with the state gaming commission before proposing any such regulations or any amendments thereto. Such regulations shall ensure that:

a. no participant in a savings promotion is charged any fee that would constitute, directly or indirectly, consideration for participation in such savings promotion; and

b. no participant in a savings promotion foregoes, directly or indirectly, any interest that would constitute consideration for participation in such savings promotion.

* 16. In addition to such authority as is contained in section ninety-eight of this chapter and notwithstanding any limitations set forth therein, to purchase, lease, exchange or otherwise acquire real property, improved or unimproved, or any interest therein, to erect, construct, rebuild, enlarge, alter, improve, maintain, manage and operate buildings or other improvements of any description thereon, to sell, lease, sublet, mortgage, exchange or otherwise dispose of same and execute, perform and carry out contracts for construction, alteration, improvement, maintenance, management or repair thereof, to make loans in connection therewith, as owner, co-owner or otherwise, subject to such specific or general approvals and limitations as shall be required by regulations promulgated from time to time by the superintendent of financial services pursuant to this subdivision; provided, however, that no activity specified herein shall be undertaken pursuant to the authority contained in this subdivision until the superintendent of financial services shall have issued regulations specifying the limitations and requirements which shall be imposed in connection with the investments and activities referred to herein, including, without limitation, the consideration of such bank or trust company's record in meeting the credit needs of local communities within the meaning of section twenty-eight-b of this chapter.

* NB Expired June 30, 1988



96-A - Servicing of mortgages by banks.

96-a. Servicing of mortgages by banks. 1. Every bank shall, subject to the restrictions and limitations contained in this article, have the power to service mortgages, and the superintendent shall have the power to prescribe, by specific or general regulation, the extent to which, and the conditions upon which, mortgages may be serviced.

2. No bank shall, by virtue of the provisions contained in this section, be deemed to have the powers defined and described in subdivision two of section one hundred of this article.

3. The grant of powers to banks by or pursuant to this section shall not be deemed to limit or restrict any other banking organizations, heretofore or hereafter organized, in the exercise of their lawful powers.



96-B - Payroll payment by banks or trust companies.

96-b. Payroll payment by banks or trust companies. l. Every bank and trust company shall have the power to enter into contracts with any municipal corporation, school district, district corporation, town or county improvement district, public authority, or public corporation to receive in a single payment, for each pay period, the total payroll of such corporations, districts or authorities and deposit the same in accordance with the terms of such contract, which shall include provision for deposits for withholding, retirement and insurance, if any.

2. The amount due each employee shall be disbursed or credited in accordance with the directions of each employee to saving or checking accounts, or loan or mortgage accounts within such bank or trust company or to a single account in another bank or trust company or savings bank or savings and loan association or may be payable in cash or by check to such employee.



96-C - Power to act as trustee under self-employed retirement trust or individual retirement trust.

96-c. Power to act as trustee under self-employed retirement trust or individual retirement trust. Every bank without fiduciary powers may, subject to any regulations and restrictions prescribed by the superintendent of financial services, act as trustee under a retirement plan established pursuant to the provisions of the act of congress entitled "Self-employed Individuals Tax Retirement Act of 1962" as such provisions may be amended from time to time, and under an individual retirement account plan established pursuant to the amendments to the provisions of the Internal Revenue Code contained in the act of congress entitled "Employee Retirement Income Security Act of 1974" as such provisions may be amended from time to time, provided that the provisions of such retirement or individual retirement account plan require the funds of such trust to be invested exclusively in deposits in banks, trust companies, savings banks, savings and loan associations or federal savings and loan associations whose principal offices are located in this state. In the event that any such retirement or individual retirement account plan, which in the judgment of the bank, constituted a qualified plan under the provisions of the applicable act of congress hereinabove mentioned and the regulations promulgated thereunder at the time the trust was established and accepted by the bank is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the bank may, nevertheless, continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof. No bank, in respect to deposits made under this section, shall be required to segregate such deposits from other deposits of such bank, provided, however, that the bank shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this section.



96-D - Banking development districts.

96-d. Banking development districts. 1. * There is hereby created a banking development district program, the purpose of which is to encourage the establishment of bank branches in geographic locations where there is a demonstrated need for banking services. The superintendent of financial services shall, in consultation with the department of economic development, promulgate rules and regulations, after public hearing and comment, which set forth the criteria for the establishment of banking development districts. Such criteria shall include, but not be limited to, the following:

* NB Effective until January 1, 2023

* There is hereby created a banking development district program, the purpose of which is to encourage the establishment of commercial bank branches in geographic locations where there is a demonstrated need for banking services. The superintendent of financial services shall, in consultation with the department of economic development, promulgate rules and regulations, after public hearing and comment, which set forth the criteria for the establishment of banking development districts. Such criteria shall include, but not be limited to, the following:

* NB Effective January 1, 2023

(a) the location, number, and proximity of sites where banking services are available within the district;

(b) the identification of consumer needs for banking services within the district;

(c) the economic viability and local credit needs of the community within the district;

(d) the existing commercial development within the district;

(e) the impact additional banking services would have on potential economic development in the district; and

(f) such other criteria which the superintendent in his or her discretion shall identify as appropriate.

2. A local government, in conjunction with a bank, trust company or national bank, may submit an application to the superintendent for the designation of a banking development district. The superintendent shall issue a determination on such an application within sixty days of receiving such application. If an application is approved, the superintendent shall transmit notification of such approval to the local government, the bank, trust company or national bank, the state comptroller, the commissioner of taxation and finance, the commissioner of the department of economic development, the temporary president of the senate and the speaker of the assembly.

2-a. Notwithstanding any other provision of law, an application may be submitted by a local government in conjunction with a bank, trust company or national bank which has already opened a bank branch within such area, provided such branch was opened after December thirty-first, nineteen hundred ninety-six. In considering the criteria authorized pursuant to subdivision one of this section, the superintendent shall also take into account the importance and benefits of preserving the banking services offered by the existing branch.

* 3. The establishment of a branch in a banking development district by a bank, trust company or national bank shall be subject to all applicable state and federal laws regarding the establishment of branch offices, including the provisions of section one hundred five of this article, provided however that the branch application fee required pursuant to section twenty-nine of this chapter shall be waived for any such branch. A bank or trust company may submit an application to open a branch office simultaneously with the submission of the application for the designation of a banking development district.

* NB Effective until January 1, 2023

* 3. The establishment of a branch in a banking development district by a bank, trust company or national bank shall be subject to all applicable state and federal laws regarding the establishment of branch offices, including the provisions of section one hundred five of this article. A bank or trust company may submit an application to open a branch office simultaneously with the submission of the application for the designation of a banking development district.

* NB Effective January 1, 2023

4. For the purposes of this section, the term "local government" shall mean a county, town, city or village.

* 5. (a) Notwithstanding the provisions of subdivision two of section two hundred thirty-seven of this chapter; for the purposes of this section, paragraph c of subdivision two of section ten of the general municipal law, subdivision six of section one hundred five of the state finance law and section four hundred eighty-five-f of the real property tax law, any reference to a bank, trust company or national bank shall be deemed to include a savings bank, savings and loan association, federal savings and loan association or federal savings bank; provided, however, that such provisions of law do not grant a savings bank, savings and loan association, federal savings and loan association or federal savings bank eligibility to accept municipal or public funds or municipal or public moneys other than for the limited purposes of the establishment of a branch in a banking development district pursuant to this section. Any such municipal or public funds or moneys shall be deposited only at the branch established pursuant to this section, and any municipal funds or moneys may be deposited only by the sponsoring municipality in which the branch and banking development district are located; provided further that any such municipal or public funds or moneys shall be subject to the same requirements which apply to municipal or public funds or moneys deposited in a bank, trust company or national bank and shall also be subject to the provisions of section one hundred five of the state finance law or section ten of the general municipal law relating to such deposits.

(b) Notwithstanding any other provision of law, the superintendent of financial services shall promulgate rules and regulations to authorize the participation of savings banks, savings and loan associations, federal savings banks and federal savings and loan associations in the program established pursuant to this section.

* NB Repealed January 1, 2023

6. For the purposes of this section, nothing shall preclude a bank, trust company or national bank from seeking approval to establish one or more branches in an existing banking development district where it or another bank has or is authorized to have a branch. The department shall have the authority to approve any bank, trust company or national bank for participation in the banking development district program, and any branch approved pursuant to this section shall operate in accordance with this section and is eligible for all the rights and privileges authorized by this section.



97 - Power to purchase securities and stocks.

97. Power to purchase securities and stocks. Subject to the restrictions and limitations contained in this chapter, a bank or trust company may invest in and have and exercise all rights of ownership with respect to:

1. Bonds, notes, debentures and other obligations for payment of money, which are not in default as to either principal or interest when acquired.

2. Stocks of any city, county, town or village of this state which are not in default as to either principal or interest when acquired.

3. Stock of a federal reserve bank in the amount necessary to qualify for membership in such reserve bank.

4. Stock of each of the following to an amount not in excess of ten per centum of the capital stock, surplus fund and undivided profits of such bank or trust company:

(a) Any safe deposit company which does business on premises owned or leased by the bank or trust company or the vaults of which are connected with or adjacent to an office of such bank or trust company; provided that the purchase and holding of such stock is first duly authorized by resolution of the board of directors of the bank or trust company and by written approval of the superintendent, stating the number and amount of the shares which may be so purchased and held, excepting that the bank or trust company may, without the written approval of the superintendent, acquire the stock owned by a former director of the safe deposit company at the time that he ceased to be a director. The bank or trust company may not pay, without the prior written approval of the superintendent, more for such stock than the cost thereof to the director.

(b) Any investment company qualified to exercise the powers specified in subdivision two of section five hundred eight of this chapter;

(c) The Bank for International Settlements.

4-a. Subject to such restrictions as the superintendent of financial services may prescribe, stock or other equity investments in subsidiary corporations, partnerships, unincorporated associations, limited liability companies, or other entities engaged in, or to be organized to engage in the following activities:

(a) To acquire and lease personal property under the same terms and conditions as provided in subdivision twelve of section ninety-six of this article;

(b) To purchase accounts receivable as provided in subdivision one of section ninety-six of this article;

(c) To be a corporation organized pursuant to the provisions of section twenty-five (a) of an act of congress entitled the "Federal Reserve Act";

(d) To own or operate real or personal property acquired through foreclosure or in settlement or reduction of debts due it;

(e) To own or operate real or personal property for use as bank premises; or

(f) To transact any other business in which the bank or trust company may engage directly.

4-b. Common or preferred stock of any corporation created or existing under the laws of the United States or of any state, district or territory thereof, or of the commonwealth of Puerto Rico, provided that: (a) such common or preferred stock is registered on a national securities exchange, as provided in an act of congress of the United States entitled the "Securities Exchange Act of 1934", approved June sixth, nineteen hundred thirty-four, as amended, or such other exchange or market system as the superintendent shall approve by regulation; (b) the aggregate amount of all investments in common and preferred stock as permitted by this subdivision shall at no time exceed two percent of the assets or twenty percent of the capital, surplus and undivided profits of the bank or trust company, whichever is less, provided however that the superintendent may, upon the request of a bank or trust company, approve an increase in such aggregate amount to a maximum of five percent of the assets or one hundred percent of the capital, surplus and undivided profits of such bank or trust company, whichever is less, subject to any limitations or conditions prescribed by the superintendent; (c) the aggregate amount of all investments in the common and preferred stock of any one issuer pursuant to this subdivision, together with the aggregate amount of all investments in the bonds, debentures, notes or other obligations of such issuer made pursuant to paragraph (i) of subdivision one of section one hundred three of this chapter, shall at no time exceed one percent of the assets or fifteen percent of the capital, surplus and undivided profits of the bank or trust company, whichever is less; and (d) no bank or trust company shall at any time hold pursuant to this subdivision more than two percent of the total issued and outstanding shares of stock of any one issuer.

4-c. Subject to such restrictions as the superintendent of financial services may prescribe, stock or other equity interest in one or more small business investment companies, as authorized pursuant to the provisions of an act of congress entitled "Small Business Investment Act of 1958," as amended, or in any entity established to invest solely in such small business investment companies, except that in no event shall the total amount of such investments exceed five percent of the capital stock, surplus fund and undivided profits of such bank or trust company.

5. So much of the capital stock of, or any other equity interest in, any other corporations, partnerships, unincorporated associations, limited liability companies, or other entities as may be specifically authorized by the laws of this state or by the superintendent, or regulations promulgated by the superintendent.

The superintendent is authorized to adopt such rules and regulations as shall permit banks and trust companies to make a loan which provides for receipt of shares of stock of or any other equity interest in, or a share of the profits, income or earnings of, a borrower in consideration for making the loan.

A bank or trust company may acquire stock or any other equity interest in settlement or reduction of a loan, or advance of credit or in exchange for an investment previously made in good faith and in the ordinary course of business, where such acquisition of stock or any other equity interest is necessary in order to minimize or avoid loss in connection with any such loan, advance of credit or investment previously made in good faith. A trust company may acquire stock or any other equity interest from any estate, trust or fund with respect to which such trust company is acting in a fiduciary capacity, if a claim is asserted or may be asserted against it with respect to the purchase or retention of such stock or equity interest for such estate, trust or fund, (a) where such acquisition by the trust company has been authorized or directed by a court, or (b) where such trust company has been advised by its counsel in writing that it has incurred a contingent or potential liability with respect to the purchase or retention of such stock or equity interest and such trust company desires to relieve itself from such liability. Stocks or any other equity interest acquired pursuant to the provisions of this paragraph may be held for such period as the board of directors deems advisable.

A bank or trust company may continue to hold any bonds or other securities or stock which it holds in accordance with the provisions of law at the time this act takes effect.

No bank or trust company shall purchase, acquire, or hold any stock of, or any other equity interest in, any corporation or any other entity, except as provided in this section.



98 - Power to take and hold real estate; restrictions.

98. Power to take and hold real estate; restrictions. 1. A bank or trust company may purchase, hold, lease and convey real property as follows:

(a) A plot whereon there is or may be erected a building suitable for the convenient transaction of its business, from portions of which not required for its own use a revenue may be derived, and a plot whereon parking accommodations are, or are to be, provided, with or without charge, primarily for its customers or employees or both, and a building or a portion or portions thereof for use by the bank or trust company in its business, provided that the aggregate of all investments of any bank or trust company in such plots and buildings and in a leased building or a portion or portions thereof or in the stock, debentures or other obligations of any corporation holding such plots or buildings and of all loans to or upon the security of the stock of any such corporation shall not exceed forty per centum of the aggregate of the capital stock, surplus fund and undivided profits of such bank or trust company, except with the approval of the superintendent. Any bank or trust company having, prior to April twenty-third, nineteen hundred thirty-four, made loans and investments in excess of the limitations prescribed by this paragraph may retain any such loans and investments notwithstanding such limitations.

(b) Such as shall be conveyed to it in satisfaction of debts previously contracted in the course of its business.

(c) Such as it shall purchase at sales under judgments, decrees or mortgages held by it.

(d) Such purchase, lease, conveyance or other acquisition or sale of real property which is located outside the United States, its territories and possessions, and which is used principally as the residence of one or more directors, officers, or employees of the bank or trust company as may be specifically approved by the superintendent.

(e) A whole or part interest in a "project", as defined in the New York state urban development corporation act, pursuant to sections six or eight of such act. An investment by a bank or trust company in a single project shall not exceed one per centum of the assets or fifteen per centum of the combined capital stock, surplus fund and undivided profits of such bank or trust company, whichever is less, and the aggregate of all investments of a bank or trust company in such projects and investments in securities of any "subsidiary" of the New York state urban development corporation, as defined in the New York state urban development corporation act, shall not exceed five per centum of the assets or seventy-five per centum of the combined capital stock, surplus fund and undivided profits of such bank or trust company, whichever is less.

2. All real estate purchased by any bank or trust company or taken by it in settlement of debts due it, shall be conveyed to it in its name or, subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, may be taken in the name of a duly authorized nominee. All such conveyances shall be immediately recorded or registered in the office of the proper recording officer of the county in which such real estate is located.



98-A - Club accounts.

98-a. Club accounts. 1. No contract under which a bank or trust company agrees to repay deposits of fixed sums made at regular intervals at a given time with all interest or dividends credited thereon, or to repay said deposits when, together with interest or dividends credited thereon, they shall equal a specified sum, may provide for any forfeiture of the sums deposited in the event of the discontinuance of the regular payments. Interest or dividends on club accounts, if offered, must be credited at least quarterly and may not be forfeited once credited, in the event of the discontinuance of regular payments.

2. Any bank which provides for deposits in club accounts shall, in all advertising, announcements or brochures pertaining to such accounts, state whether or not interest or dividends are paid thereon and, if interest or dividends are paid, shall state the rate or form of interest or dividends so paid in accordance with any rules and regulations that may be prescribed by the superintendent.



100 - Fiduciary powers.

100. Fiduciary powers. Every trust company shall have, subject to the restrictions and limitations contained in this chapter, the following powers:

1. To act as the fiscal or transfer agent of the United States, any state, municipality, body politic or corporation; and in such capacity to receive and disburse money, to transfer, register and countersign certificates of stock, bonds or other evidences of indebtedness or other securities, and to act as attorney in fact or agent of any person or corporation, foreign or domestic, for any lawful purpose.

2. To act as trustee under any mortgage or bonds issued by any municipality, body politic or corporation, foreign or domestic, and accept and execute any other municipal or corporate trust not prohibited by the laws of this state.

3. To be appointed and to act under the order or appointment of any court of competent jurisdiction:

(a) As guardian, receiver, trustee, committee or conservator of the estate of any minor, mentally ill person, mentally retarded person, person of unsound mind, alcohol abuser or conservatee or in any other fiduciary capacity;

(b) As receiver, trustee, or committee of the property or estate of any person in insolvency or bankruptcy proceedings.

4. To be appointed and to accept the appointment of executor or of trustee under the last will and testament or administrator with or without the will annexed of the estate of any deceased person.

5. To take, accept and execute any and all such trusts, duties and powers of whatever nature or description as may be conferred upon or entrusted or committed to it by any person or persons, or any body politic, corporation, domestic or foreign, or other authority by grant, assignment, transfer, devise, bequest or otherwise, or which may be entrusted or committed or transferred to it or vested in it by order of any court of competent jurisdiction, or any surrogate, and to receive, take, manage, hold and dispose of according to the terms of such trust, duty or power, any property or estate, real or personal, which may be the subject of any such trust, duty or power.

Provided that no trust company shall have any right or power to make any contract, or to accept or execute any trust whatever, which it would not be lawful for any individual to make, accept or execute.



100-A - Fiduciary capacities; appointment by court authorized; bond; oath; accounting.

100-a. Fiduciary capacities; appointment by court authorized; bond; oath; accounting. 1. Executor. When any trust company is appointed executor in any last will and testament, the court or officer authorized to grant letters testamentary in this state, shall, upon the proper application, grant letters testamentary thereon to such trust company or to its successors by merger.

2. Guardian, trustee or administrator.

(a) Any trust company may be appointed guardian, trustee or administrator, on the application or consent of any person acting as such or as an executor or entitled to such appointment irrespective of whether such person would himself be disqualified from acting by reason of his being an alien or non-resident of this state, and in the place and stead of such person, or such trust company may be joined with any person so acting or entitled to such appointment; but such appointments shall be made upon such notice, as is required by law, to the persons interested in the estate or fund and on the consent of such of the principal legatees or other persons interested in the estate or fund as the court, surrogate or judge making the appointment shall deem proper. No appointment so made shall be deemed to increase the number of persons entitled to full compensation beyond the number so entitled under the terms of the will or deed creating the trust or appointing a guardian or authorized by law. Whenever a person is joined with such trust company in any appointment as guardian, trustee or administrator, his appointment may be under such limitation of powers and upon such terms and conditions as to deposit of assets by such person, with such trust company, or otherwise, and upon such reduced bond or security to be given by such person, as the court, surrogate or judge, making the appointment shall prescribe.

(b) When application is made to any court or officer having authority to grant letters of administration with the will annexed upon the estate of any deceased person, and there is no person entitled to such letters who is qualified, competent, willing and able to accept such administration, such court or officer may at the request of any party interested in the estate, grant such letters of administration with the will annexed, to any trust company.

(c) Any court or officer having authority to grant letters of guardianship of any infant may upon the same application as is required by law for the appointment of a guardian for such infant, appoint any trust company as the guardian of the estate of such infant.

3. Committee of incompetent or conservator of a conservatee. Any court having jurisdiction to appoint a trustee, guardian, receiver, committee of the estate of a mentally ill person, mentally retarded person or alcohol abuser or conservator of the estate of a conservatee, or to make any fiduciary appointment, may appoint any trust company to be such trustee, guardian, receiver, committee or conservator, or to act in any other fiduciary capacity.

4. Receiver, trustee or committee. Any court, having jurisdiction to appoint a committee or trustee or a receiver in insolvency or bankruptcy proceedings or in any other proceeding, or action, under state or federal law, may appoint any trust company to be such receiver, trustee or committee.

5. Bonds. No bond or other security, except as hereinafter provided, shall be required from any trust company for or in respect to any trust, nor when appointed executor, administrator, guardian, trustee, receiver, committee or depositary or in any other fiduciary capacity nor when receiving commissions under the provisions of SCPA 2310 or 2311. The court, or officer making such appointment may, upon proper application, require any trust company, which shall have been so appointed to give such security as to the court or officer shall seem proper, or upon failure of such trust company to give security as required, may remove such trust company from and revoke such appointment.

6. Court orders, accounts. Such court or officer may make orders respecting such trusts and require any such trust company to render all accounts, which such court or officer might lawfully require if such executor, administrator, guardian, trustee, receiver, committee, depositary or such trust company acting in any other fiduciary capacity, were a natural person.

7. No official oath required. Upon the appointment of such trust company as such executor, administrator, guardian, trustee, receiver or committee, no official oath shall be required.



100-B - Investments as fiduciary; when interest is to be paid; preference.

100-b. Investments as fiduciary; when interest is to be paid; preference. 1. Investments. All investments of money received by any trust company as executor, administrator, guardian, trustee of a trust of any kind, receiver, committee, conservator or depositary, shall be at its sole risk, and for all losses of such money the capital stock, property and effects of the trust company shall be absolutely liable, unless the investments are such as are proper when made by an individual acting as trustee, executor, administrator, guardian, receiver, committee, conservator or depositary, or such as are permitted in and by the instrument or words creating or defining the trust. But no corporate fiduciary shall purchase securities from itself. Any moneys of any such estate or fund awaiting investment or distribution may be held on deposit by such trust company in its own name, subject to the provisions of subdivision four of this section; provided that appropriate entries showing the share or interest of each such estate or fund in the moneys so held on deposit shall, at all times, appear upon the records of such trust company.

2. On and after September first, nineteen hundred thirty-six, no trust company shall invest in any part interest in a bond and mortgage or note and mortgage on behalf of any estate or fund held by such trust company as executor, administrator, guardian, personal or testamentary trustee, receiver, committee, conservator or depositary except that if the instrument creating such estate or fund has authorized such trust company as executor, administrator, guardian, personal or testamentary trustee, receiver, committee, conservator or depositary to invest in any part interest in a bond and mortgage or note and mortgage insured by the federal housing commissioner such trust company may so invest and if the instrument creating an employee benefit trust has authorized such trust company to invest in any part interest in a bond and mortgage or note and mortgage, such trust company may so invest. Any part interest in a bond and mortgage or note and mortgage heretofore apportioned to any estate or fund and held by such trust company as executor, administrator, guardian, personal or testamentary trustee, receiver, committee, conservator or depositary, and outstanding at any time in the hands of any estate, fund or person may be repurchased at its face value by such corporation individually. Such trust company, in any case where it shall have apportioned or transferred a part interest in any bond and mortgage or note and mortgage whether to any estate or fund held by it alone or in conjunction with another person or otherwise, shall be authorized and empowered, in behalf of all persons interested therein, to collect the principal and interest and to satisfy and discharge the mortgage on receiving payment thereof in the amount and in the manner specified in the bond and mortgage or note and mortgage, to pay the said principal and interest to the persons entitled thereto and generally to exercise all of the options reserved to the mortgagee, to enforce in its own name by appropriate action or proceeding, including foreclosure, any and all of the covenants in the said bond and mortgage or note and mortgage, to take such other measures for the protection of the mortgage loan and the preservation of the security and the management of, utilization and sale of any real estate which may be acquired on foreclosure as may be necessary and appropriate and to exercise all other rights of ownership in respect of the entire bond and mortgage or note and mortgage. In case any bond, note or mortgage shall be held by, or in the name of, such trust company and it shall hold any part interest therein, acting as a fiduciary, whether alone, or in conjunction with another person or otherwise, it may, prior to April first, nineteen hundred sixty-nine, waive or modify or agree to waive or modify, either with or without consideration and prior or subsequent to maturity, any terms and conditions thereof, including the rate of interest, and extend or re-extend or agree to extend or re-extend such bond and mortgage or note and mortgage, for a period of not more than five years from the time of such extension, by agreement with the owner of the real property subject to the lien thereof, upon the consent of the holders of such part interests to the extent of sixty-six and two-thirds per centum of the whole amount of such bond and mortgage or note and mortgage, notwithstanding that, at the time of such waiver, modification, extension or agreement, the value of such real property may be less than that required by law for an original investment of such an amount therein by such holder and, in case any such investment is guaranteed, such trust company may also extend or re-extend or agree to extend or re-extend the time of payment under the guaranty for a like period from its due date, and may release or agree to release such guaranty or from time to time waive or modify or agree to waive or modify any terms and conditions thereof, including the rate of interest; provided however, that no such waiver, modification, extension or agreement shall be made or agreed to unless, at least fifteen days prior thereto, such trust company shall have notified each holder of such a part interest in such bond and mortgage or note and mortgage of the terms and conditions of such contemplated waiver, modification, extension or agreement. Such notice shall be given by mailing the same by registered mail to the address or place of residence of each holder according to the records of such trust company. The notice hereinbefore provided for shall not be required to be given to any holder of such a part interest in such bond and mortgage or note and mortgage (1) who, at the time of the mailing of such notice to holders of part interests in such bond and mortgage or note and mortgage, was not shown on the records of such trust company to be such holder, or (2) who, at any time whether before or after any such waiver, modification, extension or agreement shall have been made or agreed to, shall have consented to such waiver, modification, extension or agreement. Any such consent shall also be binding upon and shall be deemed to be the consent also of each and every holder of the part interest in such bond and mortgage or note and mortgage or of any part of such part interest with respect to which such consent was given who, at the time such consent was given, was not shown on the records of such trust company to be such holder whether or not such holder shall have become such holder before or after such consent was given. Any holder to whom the notice hereinbefore provided for is required to be given as hereinbefore provided and who objects to such waiver, modification, extension or agreement shall have the right to apply, within fifteen days after such notice shall have been mailed to such holder as hereinbefore provided, to the supreme court of the county in which the real property securing such mortgage is located and, subject to the discretion of the supreme court in the premises, to obtain an order enjoining such waiver, modification, extension or agreement. In the event of the granting of such an order, any holder shall have the right to apply to such supreme court and, subject to the discretion of the supreme court in the premises, to obtain an order directing a partition of such bond and mortgage or note and mortgage by a judicial sale thereof. Such sale shall be upon such notice and advertisement and at such time and place and in such manner as the court or a justice thereof may direct, but at least fifteen days' notice thereof shall be given to each holder. The proceeds of the sale of such bond and mortgage or note and mortgage after deducting the expenses of such sale, shall be paid into the supreme court and shall be distributed among such holders according to their respective interests therein. Such trust companies shall have all the powers heretofore had under this section or any other provision of law with respect to investments in part interests in bonds and mortgages or notes and mortgages for the protection, preservation and liquidation of the trust property. It is the intent of this subdivision to prohibit after August thirty-first, nineteen hundred thirty-six, any future apportionments or investments of any part interests in bonds and mortgages and notes and mortgages to or investments in part interests of bonds and mortgages and notes and mortgages for any estate or fund of which such trust company is executor, administrator, guardian, personal or testamentary trustee, receiver, committee, conservator or depositary, except as permitted by this subdivision. Such trust company, however, shall not transfer to any estate or fund any part interests in bonds and mortgages or notes and mortgages heretofore purchased, or invested in, from itself or from any other estate or fund.

Nothing contained in this act shall be construed to affect any investments in part interest in bonds and mortgages apportioned or transferred, prior to September first, nineteen hundred thirty-six, to any estate or fund of which such trust company is executor, administrator, guardian, personal or testamentary trustee, receiver, committee, conservator or depositary, nor to affect any action heretofore taken in accordance with law with respect to such bonds and mortgages or part interests in said bonds and mortgages; nor to affect the right of any such trust company to transfer or apportion any such investment from an estate or fund to a succeeding interest created by the same instrument under which the investment was made; nor shall it be construed to impair or otherwise affect the power of such trust company to apportion to any estate, fund or person interested in such mortgage its or his proportionate share of the consideration, consisting in whole or in part of evidences of indebtedness secured by mortgages on real property received by such trust company on the sale of real property acquired by foreclosure of such mortgage, or otherwise, and to exercise with respect to such mortgages on behalf of such estates, funds, or persons the same powers reserved with respect to the original mortgage.

3. Preference. If dissolved by the legislature or the court, or otherwise, or liquidated by the superintendent or otherwise, the debts from any trust company as guardian, trustee, executor, administrator, committee, conservator or depositary, shall be entitled to priority of payment from the assets of such trust company on an equality with any other priority given by this chapter.

4. Interest. On all sums of money not less than one thousand dollars, which shall be collected, received and held as principal by a trust company acting as executor, administrator, guardian, trustee, receiver, committee or conservator under the appointment of any court or officer, or in any fiduciary capacity under such appointment, or as a depositary of moneys paid into court, interest shall be paid by such trust company from sixty days after the receipt thereof until the moneys so received shall be duly expended or distributed, at a rate equal to the maximum rate per annum then being paid by such trust company on savings deposits, except that in the case of a trust company acting as executor or administrator interest shall not be paid, and the grace period of sixty days herein provided for shall not be deemed to begin, until five months after the date of issuance of letters testamentary or of administration to it; provided however that such trust company shall not be required to allow any interest upon any such moneys payment of which is prohibited under any order, regulation or ruling issued under or pursuant to the "Trading with the Enemy Act" and any amendments thereto, or under or pursuant to any other law, so long as such prohibition shall remain in force and effect. If income be accumulated for a minor or surplus income in excess of expenditures be held for investment by the committee of an incompetent or the conservator of a conservatee, but not otherwise, any uninvested balance of such income shall be treated as principal upon which interest shall be paid as provided in this subdivision. If interest moneys payable hereunder or any part thereof shall not annually be expended or distributed pursuant to the terms or provisions of the trust under which such moneys are held, the amount thereof not so expended or distributed shall be accumulated by such trust company for the benefit of the parties interested in such trust fund, and shall be added to the principal to constitute a new principal upon which interest shall thereafter be computed. The word "trustee" as used in this subdivision shall mean a trustee appointed by will or by any court, and the words "savings deposits" as used in this subdivision shall mean time deposits with respect to which the depositor is not required by the deposit contract, but may at any time be required by such trust company, to give notice in writing of an intended withdrawal not less than fourteen days before such withdrawal is made, and which is not payable on a specified date or at the expiration of a specified time after the date of deposit. For the purposes of this subdivision only, moneys on which interest is payable as provided herein shall not be deemed to be demand deposits.



100-C - Common trust funds.

100-c. Common trust funds. 1. For the purpose of investment and reinvestment of moneys received and held by any trust company as executor, administrator, guardian, trustee, donee of power during minority to manage property vested in an infant, custodian under any Uniform Gifts to Minors Act, any Uniform Transfers to Minors Act or The New York Uniform Transfers to Minors Act, conservator or committee, such trust company may establish and maintain common trust funds and short term investment common trust funds. In any case where the instrument or the order, decree or judgment under which such moneys are held does not forbid, such trust company, either alone or in conjunction with one or more other persons acting with it in any fiduciary capacity, may invest and reinvest such moneys or any part thereof by adding the same to any such common trust funds and short term investment common trust funds. Such trust company shall have the same power to invest common trust funds in securities of any management type investment company or investment trust, registered pursuant to the federal investment company act of nineteen hundred forty, as is set forth in, and subject to the provisions of, sections 11-2.2 and 11-2.3 of the estates, powers and trusts law.

2. Notwithstanding any other provision of law, a trust company may deposit securities investments of a common trust fund, or arrange for the deposit of such investments through a subcustodian, (a) with a clearing corporation pursuant to EPTL 11-1.9, (b) with a federal reserve bank pursuant to EPTL 11-1.8, or (c) with a securities depository, clearing agency, or bank, whether or not subject to the laws of a jurisdiction other than the United States of America, or any state or subdivision thereof, for the account of the trust company and such investments shall be deemed for the purposes of this section to be in the custody of such trust company.

3. A common trust fund shall not be deemed a separate trust fund on which commissions or other compensation is allowable and no trust company maintaining such a fund shall make any charge against such fund for the management thereof. Provided, however, that in those instances where a trust company invests common trust funds in securities of any management type investment company or investment trust pursuant to the provisions of subdivision one of this section, such trust company may charge the common trust fund for the fees and expenses of such securities pursuant to and consistent with the provisions of sections 11-2.2 and 11-2.3 of the estates, powers and trusts law.

4. If money of an estate, trust or fund or any part thereof held by a trust company in conjunction with one or more other persons in any fiduciary capacity is invested in a common trust fund, the participating interest therein so acquired shall be withdrawn therefrom upon the written request of any such other person acting in such fiduciary capacity with such trust company.

5. If any investment held in a common trust fund shall cease to be eligible as a new investment of such common trust fund, the trust company maintaining the common trust fund, prior to any further additions to or withdrawals from such fund, either shall sell such investment or shall set the same apart in a liquidating account for the benefit ratably of each participant then interested in such common trust fund.

6. At least once every ten years, each trust company maintaining a common trust fund shall file an account of its proceedings in respect thereof either in the office of the clerk of the supreme court or in the office of the surrogate in any county in which such trust company maintains an office.

Upon the filing of the petition for the settlement of such account, the court shall assign a time and place for a hearing on the settlement of such account and order notice thereof by: (a) one publication not less than twenty days prior to the date of such hearing, of a notice in a newspaper to be designated by the court, and (b) mailing on or before the day of publication a copy of the notice to all persons whose names and addresses appear, at the close of the period accounted for, upon the records maintained by the trust company pertaining to the common trust fund as well as to any estate, trust or fund, any part of which shall have been invested in the common trust fund and who at the close of the period accounted for were known by such trust company to be or to claim to be included in any of the following classes of persons: (i) those who at any time during the period accounted for were entitled to share in the income of any estate, trust or fund invested in the common trust fund at any time during the period accounted for; (ii) those who became entitled to share in the principal of any estate, trust or fund invested in the common trust fund which became distributable in whole or in part during the period accounted for; (iii) those who at the close of the period accounted for would have been entitled to share in the principal of any estate, trust or fund invested in the common trust fund if the event upon which such estate, trust or fund would become distributable in whole or in part had occurred at the close of the period accounted for, provided, however, that in the case of a trust which at the close of the period accounted for can be revoked in its entirety in favor of and by the grantor, donor, trustor or creator, it shall not be necessary for such trust company to include the names and addresses of any persons interested in the principal of such trust other than the grantor, donor, trustor, or creator; (iv) those living at the close of the period accounted for who had any interest in the income or principal, or both, of any estate, trust or fund invested in the common trust fund, and who prior to the close of the period accounted for shall have notified the trust company in writing to send a copy of the notice or citation of any proceeding for the settlement of any account or the trustee of such common trust fund to such person at an address furnished to the trust company by such person; (v) those who at any time during the period accounted for were acting with the trust company in a fiduciary capacity with respect to any such estate, trust or fund; (vi) the guardian of any infant, the committee of any incompetent and the conservator of any conservatee included among the persons hereinbefore described; (vii) the personal representative of any deceased person included among the persons hereinbefore described in class (i), (ii), (iii), or (v).

Upon the filing of such petition, the court shall appoint a person to appear as guardian ad litem for each person who has or who may thereafter have any interest in the income of such common trust fund and a person to appear as guardian ad litem for each person who has or who may thereafter have any interest in the principal of such common trust fund. Each such interested person may appear in such accounting proceeding and on his failure to appear shall be deemed to be represented in such proceeding by the person designated respectively as such guardian ad litem.

Except as otherwise herein provided, such proceeding shall be conducted in the same manner as any other proceeding for the voluntary judicial settlement of the account of a testamentary trustee. The decree in such proceeding shall be thereafter binding and conclusive in respect of any matter embraced in the account or in such decree upon all persons having or who may thereafter have any interest in such common trust fund or in any participating estate, trust or fund.

7. As used in this section, subject to subdivision eight of this section the term "trust company" shall mean any trust company, any bank duly authorized to exercise fiduciary powers and any national bank having a principal, branch or trust office in this state and duly authorized to exercise fiduciary powers; the term "estate" shall mean the assets held by an executor or an administrator, with or without the will annexed, of the goods, chattels and credits of a decedent, but not a temporary administrator; the term "trust" shall mean the assets of any trust however created held by the trustee thereof, including, but without limitation, any assets held by a fiduciary as donee of a power during minority to manage property vested in an infant; the term "fund" shall include the assets of an infant held by the guardian thereof, the assets of an incompetent person held by the committee thereof, and the assets of a conservatee held by the conservator thereof. The term "donee of a power during minority to manage property vested in an infant" shall for the purposes of this section include only a fiduciary who has power during a period measured by a minority to hold and invest moneys under the terms of an instrument under which the fiduciary had theretofore held such moneys as executor or as personal or testamentary trustee.

8. (a) A trust company, at least ninety per centum of the capital stock of which is directly or indirectly, or through a subsidiary or subsidiaries, owned, controlled or held with power to vote by a bank holding company may establish and maintain one or more common trust funds and short term investment common trust funds, or may utilize one or more common trust funds and short term investment common trust funds previously established by it, for funds held in any of the fiduciary capacities mentioned in subdivision one of this section, by itself and by other trust companies at least ninety per centum of the capital stock of each of which is directly or indirectly, or through a subsidiary or subsidiaries, owned, controlled or held with power to vote by such bank holding company. Each trust company, the capital stock of which is so owned, controlled or held, may invest and reinvest in one or more of such common trust funds and short term investment common trust funds moneys held in any of the fiduciary capacities mentioned in subdivision one of this section. The trust company establishing, maintaining, or so utilizing any such common trust funds and short term investment common trust funds shall comply with, and be subject to, all of the provisions of this section as though such trust company and the other trust companies participating in such fund were one and the same corporate entity.

(b) For the purpose of this subdivision, (i) the term "bank holding company" shall be given the same meaning as is contained in the definition of such term in section one hundred forty-one of this chapter, and (ii) the term "trust company" shall be given the same meaning as is contained in the definition of such term in subdivision seven of this section, except that such term shall be deemed to include, in addition to the entities listed in such subdivision, any banking, trust or financial company, corporation or association, organized under the laws of the United States, whether or not having its principal office outside this state, or of any state of the United States, which is duly authorized to exercise fiduciary powers.

9. (a) As used in this subdivision, unless the context otherwise required:

(i) "Short term investment common trust fund" means a common trust fund maintained and administered by a trust company exclusively for the collective investment and reinvestment of moneys contributed thereto which are invested and reinvested in any short term investment by a trust company, in its capacity as a fiduciary or co-fiduciary.

(ii) "Short term investment" means bonds, notes or other evidences of indebtedness which are payable upon demand (including variable amount notes) or which have a maturity date of one year or less from the date of purchase, or which may be prescribed, from time to time, by rules or regulations promulgated by the superintendent of financial services, and which are acquired or held by a trust company in a short term investment common trust fund.

(iii) "Participant" means any estate, trust, donee of a power during minority, guardianship, committeeship, conservatorship, or custodian under any Uniform Transfers to Minors Act administered by a trust company, as fiduciary or co-fiduciary, having a participation.

(iv) "Participation" means the interest of a participant in a short term investment common trust fund.

(b) Any trust company may administer one or more short term investment common trust funds.

(c) Any trust company shall, at least once each year, cause an audit of each short term investment common trust fund administered by the trust company to be made by auditors who are independent certified public accountants. A copy of such audit shall be available at the office of the trust company maintained for the transaction of trust business, during all regular business hours, for inspection by any person having an interest in any participant, and upon request a copy of any such audit shall be furnished without any cost to such person. The reasonable expenses of any such audit made by independent certified public accounts or of any examination by the superintendent may be charged to the income of the short term investment common trust fund.

(d) A trust company administering a short term investment common trust fund shall not be required to render a court accounting with regard to such fund.

10. The superintendent of financial services shall promulgate such regulations and rules as he or she considers appropriate to govern the administration of common trust funds and short term investment common trust funds.



100-D - Foreign common trust funds.

100-d. Foreign common trust funds. Any banking corporation or trust company incorporated under the laws of another state which is qualified to act as executor or testamentary trustee in this state pursuant to subdivision three of section one hundred thirty-one of the banking law may, when acting in either such capacity, invest any moneys received and held by it in such capacity, either alone or in conjunction with one or more other persons acting with it in such capacity, in any common trust fund or funds maintained by it in accordance with the laws of the state of its incorporation; provided that the will under which it is acting does not specifically prohibit such investment and that the will under which it is acting shall authorize the investment of such moneys in any of the following; (a) in such a common trust fund; (b) in such investments as such fiduciary or fiduciaries under such will may select in the discretion of such fiduciary or fiduciaries; (c) generally in investments other than those in which trustees are by law authorized to invest trust funds; and provided that any banking corporation or trust company incorporated under the laws of this state is permitted by the laws of the state of incorporation of such foreign banking corporation or trust company, when acting in similar fiduciary capacity in that state, to invest any moneys received and held by it in such capacity in any common trust fund or funds maintained by it in accordance with the laws of this state.



101 - Additional powers of certain trust companies.

101. Additional powers of certain trust companies. Every trust company which at the time this act takes effect lawfully possesses and exercises the power, for hire, to examine titles to real estate, to procure and furnish information in relation thereto, and to guarantee or insure the title to real estate to persons interested, in such real estate or in mortgages thereon, against loss, by reason of defective title or other encumbrances of or upon, such real estate, shall continue to possess such power, but no other trust company shall hereafter have or exercise such power.



102 - Powers of specially chartered trust companies.

102. Powers of specially chartered trust companies. Every trust company incorporated by a special law shall possess the powers of trust companies incorporated under this chapter and shall be subject to such provisions of this chapter as are not inconsistent with the special laws relating to such specially chartered company.



102-A - Limited liability trust companies.

102-a. Limited liability trust companies. 1. Trust companies which (a) do not receive deposits from the general public and (b) have been exempted by the superintendent of financial services from the requirements of section thirty-two of this chapter, may be formed and operated as limited liability trust companies. Such limited liability trust companies shall be formed in accordance with, shall operate in compliance with, and shall meet all of the requirements of the limited liability company law and this chapter, except that to the extent any provision of the limited liability company law shall be inconsistent with the provisions of this chapter, the provisions of this chapter shall govern; provided, however, that limited liability trust companies shall not have perpetual existence.

2. Notwithstanding any other provision of this chapter, a limited liability trust company shall dissolve and its affairs shall be wound up upon the occurrence of any event specified in section seven hundred one of the limited liability company law. Upon such a dissolution, the provisions of this chapter shall govern the winding up of the affairs of the limited liability trust company and the distribution of its assets. Further, upon such a dissolution, if the members of a limited liability trust company wish to continue the existence of the company and meet the requirements of section seven hundred one of the limited liability company law, they shall apply for and may receive the approval of the superintendent for new articles of organization and a new authorization certificate.

3. Trust companies which have been formed and are operating pursuant to this article and article fifteen of this chapter on the effective date of this section, and which meet the requirements of subdivision one of this section, may, with the approval of the superintendent of financial services, convert into limited liability trust companies, provided that they meet all of the other requirements of this chapter as if they were newly formed companies.

4. The superintendent is hereby authorized and empowered to make such general rules and regulations as may be necessary and proper to effectuate the provisions of this chapter relating to the formation and operation of limited liability trust companies.



103 - Restrictions on loans, purchases of securities, total liabilities and other credit exposures to a bank or trust company of any one person.

103.* Restrictions on loans, purchases of securities and total liabilities to bank or trust company of any one person.

* NB Effective until notification of the superintendent of financial services

* Restrictions on loans, purchases of securities, total liabilities and other credit exposures to a bank or trust company of any one person.

* NB Effective upon notification of the superintendent of financial services

No bank or trust company shall:

1. Lend to any person (which term shall mean, for the purposes of this subdivision, any individual, partnership, unincorporated association, corporation or body politic) an amount which will exceed fifteen per centum of the capital stock, surplus fund and undivided profits of such bank or trust company. Any extension of credit to a person by means of the issue or confirmation of irrevocable sight letters of credit upon the responsibility of such person, or by means of the discount or purchase of, or investment in, bills of exchange, notes, bonds, debentures or other obligations made, drawn or accepted by such person, shall be considered a loan to such person for the purposes of this subdivision except that (1) in the case of an accepted bill of exchange, the loan shall be considered, subject to clause (2) below, to be made to the acceptor and not to the drawer; and (2) if any bill of exchange, note, bond, debenture or other obligation is endorsed without limitation or guaranteed by any person and discounted with, or sold to, such bank or trust company by such person, the loan shall be considered a loan to such person and not to the maker, drawer or acceptor of such bill of exchange, note, bond, debenture or other obligation. The foregoing limitation is subject to the following exceptions:

(a) The limitations in this subdivision shall not apply to (1) any loan to the extent that the United States, this state or any city, county, town, village or school district of this state, or any department, agency or instrumentality of the United States or this state designated by the superintendent by general or specific regulation, has agreed to pay the principal and interest thereof, or has guaranteed payment (by guaranty or commitment to purchase or otherwise) of such principal and interest, or is committed to supply, by loan, subsidy or otherwise, funds sufficient to pay such principal and interest, or has otherwise pledged its faith and credit for the payment of such principal and interest; or (2) any loan secured by not less than a like amount (based on their principal amount or market value, whichever is lower, at the time the loan is made) of direct obligations of the United States or of this state or of any city, county, town, village or school district of this state or of any such department, agency or instrumentality of the United States or this state or by obligations otherwise fully guaranteed as to principal and interest by the United States.

(b) The limitations in this subdivision shall not apply to any loan to the extent such loan is secured by cash collateral which is not subject to withdrawal.

In addition, the limitations in this subdivision shall not apply (i) to loans arising from the discount of commercial or business paper evidencing an obligation to the person negotiating it with recourse; (ii) to loans to the student loan marketing association; (iii) to loans to any financial institution or to any receiver, conservator, superintendent of financial services, or other agent in charge of the business and property of such financial institutions when such loans are approved by the superintendent; (iv) to the purchase of bankers' acceptances of the kind described in section 13 of an act of congress entitled the "Federal Reserve Act" and issued by other banking corporations; and (v) to loans made to facilitate prompt clearance or settlement arising from the purchase or sale of readily marketable securities which loans (A) are secured by readily marketable securities having a market value or a principal face amount (whichever is less) at the time the loan is made of not less than the principal amount of said loan, and (B) shall be required to be repaid upon settlement of such purchase or sale.

(c) Loans (exclusive of any loan described in paragraph (a) of this subdivision) to any state other than the state of New York, or to any foreign nation, the New York State thruway authority, the Triborough bridge and tunnel authority, The Port of New York Authority, a railroad corporation, a municipal corporation of this state, a corporation subject to the jurisdiction of a public service commission of this state, or any international lending facility or public benefit corporation designated by the superintendent by regulation, may equal but not exceed twenty-five per centum of the capital stock, surplus fund and undivided profits of such bank or trust company.

(d) Loans to any person, other than loans described in paragraph (a), (b) or (c) of this subdivision, may equal but not exceed twenty-five per centum of the capital stock, surplus fund and undivided profits of such bank or trust company, provided such loans either in whole or in part, but in any event that part thereof in excess of fifteen per centum of such capital stock, surplus fund and undivided profits:

(1) are upon, or with respect to, drafts or bills of exchange drawn in good faith against actually existing values, or upon bankers' acceptances or bills of exchange of the kinds and maturities made eligible by law for purchase in the open market by federal reserve banks; or

(2) are secured by collateral having an ascertained market value, or otherwise having a value as collateral as found in good faith by an officer of such bank or trust company, at least equal to the excess of such loans over fifteen per centum of such capital stock, surplus fund and undivided profits.

(d-1) Loans secured by bills of lading, warehouse receipts, or similar documents transferring or securing title to readily marketable staples shall be subject to a limitation of thirty-five per centum of the capital stock, surplus fund and undivided profits of such bank or trust company in addition to the general limitations if the market value of the staples securing each additional loan at all times equals or exceeds one hundred fifteen per centum of the outstanding amount of such loan. The staples shall be fully covered by insurance whenever it is customary to insure such staples.

(d-2) Loans secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock when the market value of the livestock securing the obligation is not at any time less than one hundred fifteen per centum of the face amount of the note covered, shall be subject to a maximum limitation equal to twenty-five per centum of the capital stock, surplus fund and undivided profits of such bank or trust company.

In addition, loans which arise from the discount by dealers in dairy cattle of paper given in payment for dairy cattle, which paper carries a full recourse endorsement or unconditional guarantee of the seller, and which are secured by the cattle being sold, shall be subject to a limitation of twenty-five per centum of the capital stock, surplus fund and undivided profits of such bank or trust company.

(e) In computing the total loans by any bank or trust company (i) to any individual, there shall be included all loans by the bank or trust company to any partnership or unincorporated association of which he is a member, and all loans made for his benefit or for the benefit of such partnership or association; (ii) to any partnership or unincorporated association, there shall be included all loans by the bank or trust company to its individual members and all loans made by the bank or trust company for the benefit of such partnership or unincorporated association or any member thereof; and (iii) to any corporation, there shall be included all loans made by the bank or trust company for the benefit of the corporation. A loan shall be deemed to be made for the benefit of a corporation only to the extent that the proceeds of such loan (1) are to be loaned to the corporation; (2) are to be used for the acquisition (otherwise than in connection with a public offering) from the corporation by a person in control of, or under common control with, the corporation, of any stock or other securities issued by the corporation, or (3) are to be transferred to the corporation without fair and adequate consideration, and the discharge of an equivalent amount of debt previously incurred in good faith and for value shall be considered fair and adequate consideration. A loan shall not be deemed to be made for the benefit of a corporation if such loan is made to a person other than the corporation and is secured as provided in subdivision four of this section or is secured by collateral having an ascertained market value, or otherwise having a value as collateral as found in good faith by an officer of such bank or trust company, at least equal to the amount of the loan; provided that stock or other securities issued by, or a lien on property of, such corporation shall not be considered collateral for the purposes of this provision.

(f) The limitations in this subdivision shall not apply to the acceptance of bills of exchange or the issue or confirmation of letters of credit calling for acceptances by a bank or trust company, but no bank or trust company shall make acceptances, or issue letters of credit calling for acceptances, upon the responsibility of any person to an amount in excess of fifteen per centum of the capital stock, surplus fund and undivided profits of such bank or trust company, unless that part thereof in excess of fifteen per centum of such capital stock, surplus fund and undivided profits is, and will remain, secured either by accompanying documents or by some other actual security growing out of the same transaction as the acceptance or by substituted security of similar character.

(g) Loans arising from the discount of negotiable or non-negotiable installment consumer paper which carries a full recourse endorsement or unconditional guarantee by the transferor of such paper shall be subject to a limitation of twenty-five per centum of the capital stock, surplus fund and undivided profits of such bank or trust company. Within the meaning of this subdivision, the liability to such bank or trust company of any individual, partnership, unincorporated association or corporation as endorser or guarantor of negotiable or non-negotiable instalment consumer paper shall not be deemed a loan to such individual, partnership, unincorporated association or corporation to the extent of the value of the obligation thereon of the maker of such instalment consumer paper, as found in good faith in writing by an officer of such bank or trust company, designated to make such evaluation and certification by the board of directors of the bank or trust company, and upon the further certification by the said officer that the bank or trust company is relying primarily on the maker of the instalment consumer paper for the payment of an amount owing upon the instalment consumer paper upon the security of which the bank or trust company is making the loan or in which it is making the investment. The certifications are to be made at the time of making the loan or investment, and are to be based on information contained in the files of the bank or trust company, or on the personal knowledge of the designated officer. Instalment consumer paper, for the purposes of this section, shall mean retail instalment contracts and retail instalment obligations as defined in subdivisions six and six-a of section four hundred ninety-one of this chapter, and similar agreements entered into outside of this state.

(h) The limitations in this subdivision shall not apply to any advance of federal funds by such bank or trust company to a commercial bank, provided such advance is made on the condition that it be repaid on the next business day following the day on which the advance is made. For purposes of this paragraph, the term "federal funds" shall mean funds on deposit at a federal reserve bank or funds on deposit at a commercial bank which are exchangeable for funds on deposit at a federal reserve bank; the term "commercial bank" shall mean any bank, trust company, private banker, national banking association, any banking corporation organized under the laws of the United States or any state of the United States and engaged in a commercial banking business, or any banking corporation organized under the laws of any foreign country and engaged in the commercial banking business that maintains a branch or agency licensed by any state of the United States or the comptroller of the currency; and the term "business day" shall mean any day on which the bank or trust company making the advance, the commercial bank obtaining the advance and any federal reserve bank or banks through which such advance was effected are all open for general business.

* (i) The limitations in this subdivision shall not apply to the investment of such bank or trust company in the bonds, debentures, notes or other obligations of any person, provided: (i) such bonds, debentures, notes or other obligations mature not less than one year after their respective dates of issuance, and, at the time of such investment, are rated in one of the three highest rating grades by an independent rating service designated by the superintendent of financial services; (ii) such investment does not exceed fifteen per centum of the capital stock, surplus fund and undivided profits of such bank or trust company; and (iii) such investment complies with such additional limitations and conditions as the superintendent of financial services from time to time may prescribe by general regulation.

* NB Effective until notification of the superintendent of financial services

* (i) The limitations in this subdivision shall not apply to the investment of such bank or trust company in the bonds, debentures, notes or other obligations of any person, provided: (i) such bonds, debentures, notes or other obligations mature not less than one year after their respective dates of issuance, and, at the time of such investment, meet the standards of creditworthiness established by regulation by the superintendent; (ii) such investment does not exceed fifteen per centum of the capital stock, surplus fund and undivided profits of such bank or trust company; and (iii) such investment complies with such additional limitations and conditions as the superintendent from time to time may prescribe by regulation.

* NB Effective upon notification of the superintendent of financial services

* (j) In the case of a trust company which (1) does not receive deposits from the general public and (2) has been exempted by the superintendent of financial services from the requirements of section thirty-two of this chapter, the limitations of this subdivision shall not apply to the investment of such trust company in the bonds, debentures, notes or other obligations of, any foreign nation, or any political subdivision, agency or instrumentality thereof, provided: (i) at the time of such investment, such bonds, debentures, notes or other obligations are rated in one of the three highest rating grades by an independent rating service designated by the superintendent of financial services; (ii) for any such bonds, debentures, notes or other obligations, the foreign nation, or any political subdivision, agency or instrumentality thereof, has guaranteed payment (by guaranty or commitment to purchase or otherwise) of such principal and interest, or is committed to supply, by loan, subsidy or otherwise, funds sufficient to pay such principal and interest, or has otherwise pledged its faith and credit for the payment of such principal and interest; (iii) such investments do not exceed the per centum applicable to such obligor of the capital stock, surplus fund and undivided profits of such bank or trust company as the superintendent shall approve, and (iv) such investments comply with such limitations and conditions as the superintendent may from time to time prescribe.

* NB Effective until notification of the superintendent of financial services

* (j) In the case of a trust company which (1) does not receive deposits from the general public and (2) has been exempted by the superintendent from the requirements of section thirty-two of this chapter, the limitations of this subdivision shall not apply to the investment of such trust company in the bonds, debentures, notes or other obligations of, any foreign nation, or any political subdivision, agency or instrumentality thereof, provided: (i) at the time of such investment, such bonds, debentures, notes or other obligations meet the standards of creditworthiness established by regulation by the superintendent; (ii) for any such bonds, debentures, notes or other obligations, the foreign nation, or any political subdivision, agency or instrumentality thereof, has guaranteed payment (by guaranty or commitment to purchase or otherwise) of such principal and interest, or is committed to supply, by loan, subsidy or otherwise, funds sufficient to pay such principal and interest, or has otherwise pledged its faith and credit for the payment of such principal and interest; (iii) such investments do not exceed the per centum applicable to such obligor of the capital stock, surplus fund and undivided profits of such bank or trust company as the superintendent shall approve; and (iv) such investments comply with such limitations and conditions as the superintendent may from time to time prescribe.

* NB Effective upon notification of the superintendent of financial services

* (k) In the case of a trust company which (1) does not receive deposits from the general public and (2) has been exempted by the superintendent of financial services from the requirements of section thirty-two of this chapter, the limitations of this subdivision shall not apply to the purchase of securities under repurchase agreement provided that the repurchase agreement relates to not less than a like amount of direct obligations (based on their principal amount or market value, whichever is lower, at the time the purchase occurs) of any foreign nation, or any political subdivision, agency or instrumentality thereof, provided: (i) at the time of such purchase, such direct obligations are rated in one of the three highest rating grades by an independent rating service designated by the superintendent of financial services; (ii) for any such direct obligations, the foreign nation, or any political subdivision, agency or instrumentality thereof, has guaranteed payment (by guaranty or commitment to purchase or otherwise) of the principal and interest thereof, or is committed to supply, by loan, subsidy or otherwise, funds sufficient to pay such principal and interest, or has otherwise pledged its faith and credit for the payment of such principal and interest; (iii) the purchase price of such securities does not exceed the per centum applicable to the obligor of such securities of the capital stock, surplus fund and undivided profits of such bank or trust company as the superintendent shall approve; and (iv) such purchase complies with such limitations and conditions as the superintendent may from time to time prescribe.

* NB Effective until notification of the superintendent of financial services

* (k) In the case of a trust company which (1) does not receive deposits from the general public and (2) has been exempted by the superintendent from the requirements of section thirty-two of this chapter, the limitations of this subdivision shall not apply to the purchase of securities under repurchase agreement provided that the repurchase agreement relates to not less than a like amount of direct obligations (based on their principal amount or market value, whichever is lower, at the time the purchase occurs) of any foreign nation, or any political subdivision, agency or instrumentality thereof, provided: (i) at the time of such purchase, such direct obligations meet the standards of creditworthiness established by regulation by the superintendent; (ii) for any such direct obligations, the foreign nation, or any political subdivision, agency or instrumentality thereof, has guaranteed payment (by guaranty or commitment to purchase or otherwise) of the principal and interest thereof, or is committed to supply, by loan, subsidy or otherwise, funds sufficient to pay such principal and interest, or has otherwise pledged its faith and credit for the payment of such principal and interest; (iii) the purchase price of such securities does not exceed the per centum applicable to the obligor of such securities of the capital stock, surplus fund and undivided profits of such bank or trust company as the superintendent shall approve; and (iv) such purchase complies with such limitations and conditions as the superintendent may from time to time prescribe.

* NB Effective upon notification of the superintendent of financial services

* The superintendent of financial services shall be empowered to promulgate rules and regulations as shall be appropriate to carry out the purposes of this subdivision.

* NB Effective until notification of the superintendent of financial services

* The superintendent shall be empowered to promulgate rules and regulations as shall be appropriate to carry out the purposes of this subdivision.

* NB Effective upon notification of the superintendent of financial services

* The superintendent also shall be authorized to determine the manner and extent to which credit exposure resulting from derivative transactions, repurchase agreements, reverse repurchase agreements, securities lending transactions and securities borrowing transactions shall be taken into account for purposes of this section. As used in this section, the term "derivative transaction" includes any transaction that is a contract, agreement, swap, warrant, note or option that is based, in whole or in part, on the value of, any interest in, any quantitative measure of, or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices or other assets. In making such determinations, the superintendent may, but is not required to, act by order or regulation.

* NB Effective upon notification of the superintendent of financial services

4. Make a loan upon the security of real estate within or without this state which does not comply with any such rules or regulations as the superintendent of financial services may prescribe.

No loan shall be made under the provisions of this subdivision except upon the written and signed certificate of an appraiser appointed pursuant to policies established by the board of directors, certifying to the value of the premises according to his judgment.

The provisions of this subdivision shall not constitute the authority to make a loan to a natural person upon the security of a mortgage which is not a first lien.

Where the collateral for any loan consists partly of real estate security and partly of other security, including a guarantee or endorsement by or an obligation or commitment of a person other than the borrower, only the amount by which the loan exceeds the value as collateral of such other security, as found in good faith by a duly authorized officer of such bank or trust company, at the time of the making of the loan or commitment therefor, shall be considered a loan upon the security of real estate, provided, that in no event shall a loan be considered a loan upon the security of real estate (i) where the principal amount of any real estate security taken therefor is less than fifteen per centum of the amount of such loan or (ii) where the loan is payable in monthly or quarterly installments over a period not to exceed one hundred twenty-one months and does not exceed twenty thousand dollars and is for the purpose of paying the cost of any repairs, alterations or improvements upon, or in connection with, or, as the superintendent may authorize, the equipping of existing structures or the building of new structures by the owners thereof or by the lessees under a lease expiring not less than six months after the maturity of the loan or (iii) where the loan is fully guaranteed or insured by the United States or a state, or any department, agency or instrumentality thereof, and for the payment of which loan the full faith and credit of the United States or of such state is pledged and if under the terms of the guaranty or insurance agreement the bank or trust company will be assured of repayment in accordance with the terms of the loan or (iv) where there is a binding and valid commitment or agreement by a financially responsible lender, purchaser or other financially responsible party either directly with the lending bank or trust company or which is for the benefit of, or has been assigned to, the lending bank or trust company and pursuant to which commitment, agreement or assignment, the lender, purchaser or other party is required to advance to the lending bank or trust company within thirty months from the date of such commitment or agreement the full amount of the loan to be made by the lending bank or trust company upon the security of real estate improved by a building or buildings, or to be improved by a building or buildings in the process of construction, the major portion of which building is used, or in the case of a building under construction is to be used, for residential, business, manufacturing or agricultural purposes, and where pursuant to the terms and provisions of such commitment or agreement such advance shall be made prior to or upon the maturity of the loan by the lending bank or trust company.

Real estate security for purposes of this section shall not include (a) an assignment of rents under a lease, (b) a mortgage or other lien upon a leasehold, (c) a mortgage or other lien upon leasehold, royalty or other rights in oil, gas, minerals, standing timber, or other products of land, (d) a mortgage or other lien made or given upon real estate and taken as collateral security for loans to a borrower, provided, that at the time of the making of the loan or commitment therefor, repayment thereof is reasonably expected to be made out of the operations of such borrower or of the mortgagor, or (e) such mortgages or other liens on property as may be specifically exempted from the limitations and restrictions of this subdivision by the superintendent of financial services by general or specific regulations. Nothing in this paragraph shall be construed to imply that security of a kind not mentioned herein is to be deemed real estate security.

The limitations and restrictions contained in this subdivision shall not prevent the acceptance of any real estate security to secure the payment of a debt previously contracted in good faith. Every mortgage and every assignment of a mortgage taken or held by such bank or trust company shall immediately be recorded or registered in its name in the office of the clerk or the proper recording officer of the county in which the real estate described in the mortgage is located, except that where the underlying real estate is located outside the state of New York such mortgage or assignment may be recorded or registered in the name of a duly authorized nominee, and except that if such mortgage or assignment of mortgage or of an interest therein shall be taken from a corporation organized under the banking law or all of the capital stock of which is owned by not less than twenty savings banks of this state, the bank or trust company may hold such mortgage or assignment unrecorded unless the superintendent shall direct the bank or trust company to record the same. The recording or registering of assignments of mortgages shall not be required when not less than ten mortgages are assigned as security for a loan, the term of which does not exceed twelve months.

Any bank or trust company may renew from time to time any loan upon the security of real estate lawfully made by it prior to June thirtieth, nineteen hundred thirty-seven.

None of the prohibitions and restrictions contained in this subdivision shall apply to any corporation all of the capital stock of which is owned by not less than twenty savings banks of this state.

4-a. A bank or trust company may, in addition to the authority granted under any other provisions of this article, make a loan to a natural person upon the security of a mortgage which is not a first lien at the rate or rates agreed to by the bank or trust company and the borrower, subject to such regulations as the superintendent of financial services may prescribe. Such regulations by the superintendent of financial services may include such restrictions as the superintendent of financial services finds necessary or proper, including without limitation, a restriction as to the percentage of total assets which may be invested in such loans or a restriction on the loan to appraisal value of property securing such loan.

For purposes of this subdivision, the term mortgage shall include a lien on an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate.

5. Make any loan for the purpose of financing the purchase of or refinancing an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate, unsecured except to the extent of an assignment or transfer of the stock certificates or other evidence of ownership interest of the borrower and the proprietary lease within ninety days from the making of the loan, which shall exceed the maximum per cent of the loan permitted to be made on real estate improved by a single family residence occupied by the owner, provided that for purposes of this section the amount of the purchase price shall be deemed to equal the appraised value of such certificate of stock or other evidence of an ownership interest, or, in the case of a refinancing, the appraised value of such certificates of stock or other evidence of an ownership interest and which shall fail to provide for full repayment of principal and interest within the same number of years as a conventional mortgage loan previously described in this subdivision, provided that all real estate owned by such corporation or partnership shall be located within the state; and provided, further, that such loan shall be subject to such regulations as the superintendent of financial services may from time to time promulgate. The maximum rate of interest which may be charged, taken or received upon any loan or forbearance made pursuant to this subdivision may exceed the rate of interest prescribed by the superintendent of financial services in accordance with section fourteen-a by no more than one and one-half per centum per annum.

6. Make any loan or discount on the security of the shares of its own capital stock, or, except as provided in section five thousand twelve of this chapter, be the purchaser of any such shares, unless such security or purchase shall be necessary to minimize or avoid loss upon a debt previously contracted in good faith, and stock so purchased shall be sold at public or private sale, or otherwise disposed of, within six months from the time of its purchase unless the superintendent shall authorize such bank or trust company in writing to hold such shares for a longer period. Any bank or trust company violating any of the provisions of this subdivision shall forfeit to the people of the state twice the amount of the loan or purchase.

7. Knowingly lend, directly or indirectly, any money or property for the purpose of enabling any person to pay for or hold shares of its stock, unless the loan is made upon security having an ascertained market value of at least fifteen per centum more than the amount of the loan. Any bank or trust company violating the provisions of this subdivision shall forfeit to the people of the state twice the amount of the loan.

8. Except in conformity with such rules and regulations as may be promulgated by the superintendent, lend any sum of money to any executive officer or director of such bank or trust company. The superintendent shall have power to determine by regulation who shall be considered, under the provisions of this subdivision, to be an executive officer and what shall be considered, under the provisions of this subdivision, to be a loan to an executive officer or director. In making such determination, the superintendent shall have power to include or exclude, subject to such conditions and limitations, if any, as he shall prescribe, any or all of the following: (1) any transaction as a result of which an executive officer or director of a bank or trust company becomes obligated to such bank or trust company upon any note, draft, bill of exchange or other indebtedness, as maker, drawer, endorser, guarantor, surety or otherwise; and (2) any transaction as a result of which a corporation, in which an executive officer or director or any combination of such persons, owns or controls a majority of the stock, or as a result of which a partnership in which an executive officer or director is a partner, becomes obligated or renews its obligation to such bank or trust company upon any note, draft, bill of exchange or other indebtedness, as maker, drawer, endorser, guarantor, surety or otherwise. Every bank or trust company violating this provision or any regulation issued pursuant thereto and every officer or director of such bank or trust company knowingly participating in such violation shall, for each offense, forfeit to the people of the state twice the amount of the loan.

No executive officer or director of a bank or trust company shall borrow from the bank or trust company of which he is an executive officer or director except as permitted by this section.



104 - Entries in books; restrictions; amortization of securities.

104. Entries in books; restrictions; amortization of securities. 1. No bank or trust company shall by any system of accounting or any device of bookkeeping, directly or indirectly enter any of its assets upon its books in the name of any individual, partnership, unincorporated association or of any other corporation, or under any title or designation that is not truly descriptive thereof, except as authorized by the provisions of this article.

2. The stocks, bonds and other interest-bearing securities purchased by a bank or trust company shall be entered on its books at the actual cost thereof, and shall not thereafter be carried upon the books at a valuation exceeding their cost as adjusted by amortization for the purpose of bringing them to par at maturity except that the same may be carried at cost if appropriate amortization reserve is set up for the purpose of bringing them to par at maturity. Where securities purchased at a premium are callable prior to maturity, the rate of amortization thereof shall be increased where necessary to such extent as shall reduce the amount at which such securities are carried upon the books to the call price at the date or dates upon which a call may be made; provided, however, that no adjustment for amortization or amortization reserve shall be required to be made on the books except when net profits are computed. The superintendent may by regulation vary the requirements of this subdivision to permit the amortization of premiums at the same rate as that required by federal tax statutes or regulations.

3. No bank or trust company shall, except with the written approval of the superintendent, enter on its books its real estate and the building or buildings thereon, or its fixtures, vaults, furniture and equipment, at a valuation exceeding the actual cost to such bank or trust company, or carry such real estate, building or buildings, fixtures, vaults, furniture or equipment at a valuation exceeding the actual cost less appropriate allowances for depreciation except that the same may be carried at cost if appropriate depreciation reserve is set up; provided, however, no adjustment for depreciation or depreciation reserve shall be required to be made on the books except when net profits are computed.

4. Real estate acquired by a bank or trust company, other than that acquired for use as a place of business, shall be entered on the books of the bank or trust company in conformity with the method of accounting for troubled debt restructurings approved by the financial accounting standards boards or such other method of accounting as may be authorized or required by rules and regulations of the superintendent of financial services.

The provisions of this subdivision shall not, except as the superintendent may otherwise require, apply to any parcel of real estate as to which the bank or trust company has exercised its option to transfer or convey such real estate to the veterans administration or the federal housing commissioner pursuant to insurance or guaranty.

5. Every bank and every trust company shall conform its methods of keeping its books and records to such orders in respect thereto as shall have been made and promulgated by the superintendent pursuant to article two of this chapter. Any bank or trust company that refuses or neglects to obey such order shall be subject to a penalty in an amount as determined pursuant to section forty-four of this chapter for each day it so refuses or neglects.

6. Every bank and every trust company holding any funds or money paid into court shall keep records in which it shall make an exact account thereof, including appropriate references to the order or orders pursuant to which such funds are held.



105 - Branch offices; prohibition against doing business at unauthorized places.

105. Branch offices; prohibition against doing business at unauthorized places. 1. (a) No bank or trust company or officer, director, agent or employee thereof, shall transact any part of its usual business of banking at any place other than its principal office, except that a bank or trust company may open and occupy one or more branch offices at any location in the state, provided: (i) that the requirements of section twenty-nine of this chapter are met and (ii) that, except for the city or village in which its principal office is located, in no event shall a branch be opened and occupied pursuant to this subdivision in a city or village with a population of fifty thousand or less in which is already located the principal office of another bank, trust company or national banking association, other than a bank holding company, if such bank holding company is a banking institution, or a banking subsidiary of a bank holding company (as such terms "bank holding company", "banking institution" and "banking subsidiary" are defined in section one hundred forty-one of this chapter) except that the definition of "bank holding company" is modified to change the phrase "a banking institution" wherever it appears therein to " two or more banking institutions" and the definition of "banking institution" is modified to add a national banking association, the principal office of which institution is located in this state, except, in the case of a conversion pursuant to the provisions of this article, branch offices occupied immediately prior thereto or except for the purpose of acquiring by merger, sale or otherwise the business and property of a bank, trust company or national banking association, whether in liquidation or doing business in the usual course.

(b) An office of an affiliated bank at which the customers of a bank or trust company may make deposits, renew time deposits, make withdrawals, close loans, service loans, and receive payments on loans and other obligations shall not be deemed a branch office of such bank or trust company. For the purposes of this section, the term "affiliated bank" means any bank, as such term is defined in section 3(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(a)(1)), that is a subsidiary of the same bank holding company, as that term is defined in section 2 of the Bank Holding Company Act (12 U.S.C. 1841).

2. Hereafter before any branch or branches shall be opened and occupied pursuant to subdivision one of this section the superintendent shall have given his written approval as provided in article two of this chapter.

3. (a) Any bank or trust company may with the written approval of the superintendent, open and occupy a branch office or branch offices in one or more places located without the state of New York, either in the United States of America or in foreign countries.

(b) If any bank or trust company has opened and occupied a branch office in a foreign country pursuant to the provisions of paragraph (a) of this subdivision, it may, unless otherwise advised by the superintendent, open and occupy an additional branch office or branch offices in such country without having to apply for the approval of the superintendent, provided that it gives the superintendent notice of at least thirty days (or such shorter period as the superintendent in individual cases may approve) before opening and occupying any such additional branch office.

4. The term "village" as used in this section shall mean either an incorporated or an unincorporated village.

5. (a) A bank or trust company may, if the merger or asset acquisition is permitted by law, and if the merger or asset acquisition agreement so provides, maintain as a branch office or branch offices or trust office or trust offices, the place or places of business of any bank, trust company, safe deposit company, national banking association, out-of-state state bank or out-of-state trust company (as such terms are defined in section two hundred twenty-two of this chapter), savings bank, or savings and loan association, federal savings bank or federal savings and loan association which it has received into itself by merger or by acquisition of assets thereof pursuant to the provisions of this chapter and, if the merger or acquisition agreement so provides, may maintain, as its principal office rather than as a branch or trust office, the principal office of such banking institution with which it has merged or from which it has acquired assets (so long as such principal office is located in this state), in which event the former principal office of the receiving or acquiring bank or trust company may be maintained as a branch office. A state bank or trust company resulting from the conversion of a national banking association may, if the conversion agreement so provides, maintain as a branch office or branch offices or trust office or trust offices the place or places of business of the national banking association. As used in this subdivision, the term "place or places of business" shall include any branch office or trust office of the banking institution that was converted, merged or the assets of which were acquired which has been approved pursuant to this chapter or federal law or the law of another state, as the case may be, even if such branch office or trust office is not in operation at the time said merger, asset acquisition or conversion becomes effective.

(b) Notwithstanding anything to the contrary in paragraph (a) of this subdivision, any public accommodation office of a merging or acquired banking organization or association, including any such office which has been approved pursuant to section one hundred ninety-one of this chapter but which is not in operation at the time said merger or acquisition becomes effective, may be maintained by the receiving or acquiring bank or trust company as a public accommodation office only.



105-A - Electronic facilities.

105-a. Electronic facilities. A bank or trust company may conduct a banking business, at automated teller machines, point-of-sale terminals, and similar facilities subject to regulations which may be promulgated by the superintendent of financial services. Such facilities shall not be deemed to be branches and shall not be subject to any of the provisions of this chapter applicable to branches; provided however that notwithstanding the foregoing, for purposes of clause (ii) of subdivision one of section one hundred five of this chapter, such facilities shall be deemed to be branches, and such facilities shall be subject to the terms and conditions of section one hundred five, and for purposes of section twenty-eight-b of this chapter, such facilities shall be deemed to be branches.



105-B - Trust offices.

105-b. Trust offices. 1. A trust company may establish or acquire and maintain one or more trust offices anywhere in this state, or outside the state of New York, either in the United States or in foreign countries.

2. A trust company seeking to establish or acquire and maintain a trust office shall submit a written notice to the superintendent describing the proposed activities and such other information as the superintendent shall request. The notice shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter.

3. The trust office may commence operation thirty days after the superintendent receives such notice, unless the superintendent notifies the trust company in writing within such time period that the office may not commence operation or that additional information or time is required for the superintendent to consider such notice.

4. The superintendent may deny approval of the trust office if the superintendent finds that the maintenance of such office would not be consistent with the goals set forth in the declaration of policy contained in section ten of this chapter.



106 - Deposits by banks and trust companies with other banking corporations and private bankers; restrictions.

106. Deposits by banks and trust companies with other banking corporations and private bankers; restrictions. 1. No bank or trust company shall deposit any of its funds with any other foreign or domestic banking corporation or private banker in an amount exceeding one hundred per centum of the capital stock, surplus fund and undivided profits of such bank or trust company unless such other banking corporation or private banker has been approved by the superintendent as a depositary for the purpose of this section, in which case the amount so deposited may equal but shall not exceed such per centum of the capital stock, surplus fund and undivided profits of such bank or trust company as the superintendent shall approve.

2. The restrictions contained in this section shall not apply to deposits by any bank or trust company with a federal reserve bank.



107 - Reserves against deposits.

107. Reserves against deposits. 1. Every bank and trust company shall maintain total reserves against its demand and time deposits in such ratios as the superintendent of financial services shall by regulation impose. If the principal office or any branch of such bank or trust company is located in a special requirement area, as designated in or pursuant to subdivision two of this section said bank or trust company shall maintain such additional reserves as may be prescribed by the superintendent of financial services.

2. The cities of Albany and Buffalo and the boroughs of Brooklyn, Manhattan and The Bronx are hereby designated as special requirement areas. The superintendent of financial services may at any time add to the number of cities or boroughs designated as special requirement areas, or may terminate the designation of any city or borough as such.

3. Any part of total reserves may be deposited, subject to call, with a federal reserve bank in the district in which such bank or trust company is located, or with reserve depositaries, and the reserves on hand not so deposited shall consist of any form of currency authorized by the laws of the United States. Any bank or trust company which is or shall become a member of the federal reserve system shall maintain such reserves with a federal reserve bank as are required by or pursuant to the federal reserve act and so long as it complies with the requirements of such federal reserve act with reference to reserves shall be exempt from the preceding provisions of this section.

4. If any bank or trust company shall fail to maintain its total reserves in the manner prescribed and authorized by this section, it shall be liable to, and shall pay any assessment or assessments levied by the superintendent pursuant to the provisions of article two of this chapter.



107-A - Security for public deposits.

107-a. Security for public deposits. 1. As used in this section, the following terms shall have the following meanings:

(a) "Public depositary". A bank, trust company or other depositary, whether state or federally chartered, authorized to accept and hold deposits of public funds under the laws of this state.

(b) "Public funds". Funds of a political subdivision.

(c) "Political subdivision". Any municipal corporation, school district, board of cooperative educational services, district corporation, special improvement district governed by a separate board of commissioners or a public library.

(d) "Public deposits". Deposits of public funds in a public depositary which are available for all uses generally permitted by the public depositary to the depositing political subdivision for actually and finally collected funds under the public depositary's account agreement or policies.

2. Whenever a political subdivision is required by any general or special law to obtain a pledge of assets or other security from a public depositary for its public deposits and such political subdivision has entered into a written agreement with such public depositary relating to such public deposits and has provided written notice in a form specified by such written agreement to the public depositary of such public deposits, the public depositary shall comply with the provisions of such law at the time it accepts any public deposits from the political subdivision; provided, however, that where the public depositary and political subdivision have agreed in writing as to the maximum amount of security which such depositary shall provide, and the terms, conditions and timing of the provisions of security pursuant thereto, and the depositary has at all times complied with such agreement, it shall be deemed to have complied with the provisions of such law for so long as it shall comply with such agreement.



108 - Rates of interest; installment obligations; personal loan departments.

108. Rates of interest; installment obligations; personal loan departments. 1. Except as otherwise provided in this section, no bank or trust company shall take, receive, reserve or charge on any loan or discount made, or upon any note, bill of exchange or other evidence of debt, negotiable or otherwise, interest, as computed pursuant to this subdivision, at a rate greater than the rate prescribed by the superintendent of financial services pursuant to section fourteen-a of this chapter, or, if no rate has been so prescribed, six per centum per annum, or two dollars if the interest so computed is less than that amount. Such interest may be taken in advance, reckoning the days for which the note, bill or evidence of debt has to run. If interest is so taken in advance and the maturity of the debt is accelerated and judgment is obtained, or the debt is otherwise paid prior to its normal date of maturity, the bank or trust company shall refund to the obligor or his legal representative, as the case may be, the unearned interest previously deducted and the unused portion of any premiums charged for insuring the obligor under a group credit insurance policy, such refund to be calculated in accordance with the method described in paragraph (e) of subdivision four of this section. A reasonable charge by a bank or trust company for the collection of a bona fide bill of exchange, note or other evidence of debt payable at a place other than the place where purchased, discounted or sold, in addition to the interest, shall not be considered interest for the purpose of any law regulating the maximum rate of interest which may be charged, taken or received.

Anything contained in this subdivision to the contrary notwithstanding, the charging of interest or discount on a loan or discount made outside this state at a rate allowed by the laws of the jurisdiction where such loan is made, or the acquisition by a bank or trust company of a part interest or the entire interest in any loan or discount heretofore or hereafter made by a bank or trust company or any other banking institution, shall not be a violation of this section.

2. Any bank or trust company may purchase or otherwise acquire from the payee, owner or holder thereof any obligation in writing to pay in installments all or part of the price of personal property or that of the performance of services, whether that obligation be a negotiable promissory note or other evidence of debt, or any accounts receivable, whether or not they are obligations in writing, or any lease of personal property, and may lease personal property acquired by it, doing so for such price or rentals or other consideration and upon such additional terms and conditions as may be mutually agreeable.

3. Upon advances of money, repayable on demand, to an amount not less than five thousand dollars, made upon documents of title within article seven of the uniform commercial code or negotiable instruments within article three or article eight of the uniform commercial code pledged as collateral security for such repayment, any bank or trust company may receive or contract to receive and collect as compensation for making such advances any sum which may be agreed upon by the parties to such transaction.

4. (a) A bank or trust company may operate a personal loan department at all or at any one or more of its authorized places of business in accordance with the requirements of this subdivision. The records of such department shall be kept in such form as the superintendent may from time to time prescribe. The superintendent may, after giving notice of the contemplated action and reasonable opportunity to be heard, order that the operation of such department be discontinued if he shall find that the bank or trust company has failed to conform to any requirement of this subdivision. The superintendent may forthwith, and for a period not to exceed thirty days pending further investigation, order that the operation of any such department be temporarily discontinued if he shall have reasonable cause to believe that the requirements of this subdivision are not having compliance. Such order of discontinuance or temporary discontinuance may apply to one or more of the authorized places of business of a bank or trust company. The superintendent may terminate or modify such orders if he shall be satisfied that such department will be operated in accordance with the requirements of this subdivision. No order of discontinuance or temporary order of discontinuance shall impair or affect the obligation of any preexisting lawful loan or advance from a bank or trust company to any borrower.

(b) A bank or trust company which operates a personal loan department may make loans and charge interest thereon, which may be calculated on the actual unpaid principal balances of the loan or in the case of a loan commitment from the date of each advance thereunder for the actual time outstanding, according to a generally accepted actuarial method at a fixed or variable rate in accordance with the provisions of the evidence of the indebtedness, or taken in advance, computed from the date of the loan, or in the case of a loan commitment from the date of each advance thereunder, to the date of the last installment payable thereunder, at the rate or rates agreed to by the bank or trust company and the borrower, with respect to any loan which is repayable at regular periodic intervals of not more than one month over a period from the date of the loan not exceeding (i) thirty-seven months, if the face amount of the loan is for not more than twelve hundred dollars, or (ii) any number of months agreed to by the bank or trust company and the borrower, (A) if the face amount of the loan is for more than twelve hundred dollars, (B) if the loan is for more than twelve hundred dollars, and is made for a commercial or business use or purpose or for investment in or purchase of an unincorporated business or commercial enterprise, (C) if the loan or loan commitment is made for educational purposes as specified in subdivision five-b of this section, or (D) if the loan or advance of credit is made for the purpose of financing alterations, repairs and improvements upon or in connection with, or as the superintendent may authorize the equipping of existing structures, and the building of new structures, upon urban, suburban, or rural real property (including the restoration, rehabilitation, rebuilding and replacement of such improvements which have been damaged or destroyed by earthquake, conflagration, tornado, hurricane, cyclone, flood or other catastrophe), by the owners thereof or by lessees of such real property under a lease expiring not less than six months after the maturity of the loan or advance of credit or by lessees under proprietary leases from corporations or partnerships formed for the purpose of the cooperative ownership of real estate. The total unpaid principal balances of any one or more loans made by such bank or trust company to the borrower pursuant to this subdivision shall be determined by agreement between such bank or trust company and the borrower. If the loan is made for a period of one year or more, provision may be made in the note, instrument or other evidence of debt, for the omission of payments during not more than any three specified months in any twelve-month period, but the maximum period of thirty-seven months, shall not be exceeded. On any loan with a variable rate of interest made pursuant to this paragraph, the rate shall be determined at regular intervals as set forth in the evidence of indebtedness and in accordance with such regulations as the superintendent of financial services shall prescribe but said rate shall not vary more often than once in any three month period and shall be based on a published index that is (a) readily available, (b) independently verifiable, (c) beyond the control of the bank or trust company and (d) approved by the superintendent.

The superintendent of financial services shall adopt regulations, including but not limited to: (a) providing for disclosure to the borrower by the bank or trust company of the circumstances under which the rate may increase, any limitations on the increase, the effect of an increase and an example of the payment terms that would result from an increase; (b) providing for disclosure to the borrower by the bank or trust company of a history of the fluctuations of the index over a reasonable period of time; and (c) providing for notice to the borrower from the bank or trust company prior to any rate increase or change in the terms of payment.

(c) The rate of interest authorized by this subdivision shall be inclusive of all charges incident to investigating and making any loan. No fee, commission, expense, or other charge whatsoever in addition thereto shall be taken, received, reserved, or contracted for, except (i) the fees payable to the appropriate public officer to perfect any lien or other security interest taken to secure the loan or the premium, not in excess of such filing fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the provisions of the instrument evidencing the obligation, either a fine in an amount not to exceed five cents per dollar on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the period during which it remains in default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per centum of such loan, or in any event twenty-five dollars, the bank or trust company shall refund such excess to the borrower within sixty days after the loan is paid in full, or, subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of the rate provided for in the instrument evidencing the obligation; (iii) the actual expenditures, including reasonable attorney's fees for necessary court process; and (iv) in case the bank or trust company insures a borrower under a credit unemployment insurance policy, group life insurance policy, group health insurance policy, group accident insurance policy, or group health and accident insurance policy, or requires insurance on personal property securing any such loan, an amount not in excess of the premiums chargeable in accordance with rate schedules then in effect and on file with the superintendent of financial services for such insurance by the insurer. No bank or trust company shall require a borrower to place any sum on deposit, or to make deposits in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition precedent to granting a loan under the authority of this subdivision except as provided in subdivision five-b of this section. Notwithstanding the foregoing, a bank or trust company may, with the prior approval of the superintendent, offer a loan product that encourages personal savings by requiring a borrower to place a portion of the principal of the loan into an interest-bearing savings account as a condition precedent to granting a loan under the authority of this subdivision. In deciding whether to approve a loan product pursuant to the preceding sentence, the superintendent may consider the recent results of examinations of the bank or trust company, the terms and structure of, and the underwriting criteria and marketing plan for the proposed loan product, other loans offered by the bank or trust company, and such other factors the superintendent deems to be relevant. Notwithstanding the provisions of this paragraph no refund of excess fines shall be required if it amounts to less than one dollar.

(d) In each note, instrument or other evidence of debt given by a borrower to evidence a loan under this subdivision, where such loan is not subject to the provisions of the act of congress entitled "Truth in Lending Act" and the regulations thereunder, as such act and regulations may from time to time be amended, the rate of charge (stating any minimum as permitted by this subdivision four), shall be expressed either in accordance with the method prescribed by such act of congress or: (i) as a rate in dollars per annum discount per one hundred dollars face amount of loan, or (ii) as the rate or rates agreed to by the bank or trust company and the borrower.

(e) A borrower may prepay the loan in full or, with the consent of the bank or trust company, may refinance the loan. If the interest is calculated on the actuarial basis, or if the evidence of the indebtedness provides that the rate of interest may vary from time to time, a borrower may prepay the loan in full without penalty. If the interest was taken in advance, in the event of such prepayment or refinancing, the bank or trust company shall refund: (1) the unearned portion of the interest to the borrower the amount of which portion shall be determined according to a generally accepted actuarial method; provided, however, that if the amount of interest previously deducted (i) was less than ten dollars, no refund shall be required; or (ii) exceeded the sum of ten dollars and the earned interest is less than that amount, the bank or trust company may retain such an additional amount as will bring the earned interest to the sum of ten dollars and refund the remainder, and provided further, that unless the loan is refinanced, no refund shall be required if it amounts to less than one dollar; and (2) if a charge was made to the borrower for premiums for insuring the borrower under a credit unemployment insurance policy, group life insurance policy, or under a group health, group accident or group health and accident insurance policy, the excess of the charge to the borrower therefor over the premiums paid or payable by the bank or trust company, if such premiums were paid or payable by the bank or trust company periodically, or the refund for such insurance premium received or receivable by the bank or trust company, if such premium was paid or payable in a lump sum by the bank or trust company, provided that no such refund shall be required if it amounts to less than one dollar. In the event (i) the maturity of the loan is accelerated due to the default of the borrower or otherwise and judgment is obtained, or (ii) repayment is made pursuant to any such insurance policy, the borrower or his legal representative, as the case may be, shall be entitled to the same refund as if the loan had been prepaid in full on the date of acceleration or repayment.

(f) A bank or trust company may, upon agreement with the borrower, extend the scheduled due date or defer the scheduled payment of all or any part of any installment or installments payable under the loan. The agreement for such extension or deferment must be in writing and signed by the borrower. The bank or trust company may charge and contract for the payment of an extension or deferral charge by the borrower and collect and receive the same, at the rate or rates agreed to by the bank or trust company and the borrower, on the amount of the installment or installments, or part thereof, extended or deferred for the period of extension or deferral. Such period shall not exceed the period from the date when such extended or deferred installment or installments, or part thereof, would have been payable in the absence of such extension or deferral, to the date when such installment or installments, or part thereof, are made payable under the agreement of extension or deferment; except that a minimum charge of one dollar for the period of extension or deferral may be made in any case where the extension or deferral charge, when computed at such rate, amounts to less than one dollar. Such agreement may also provide for the payment by the borrower of the additional cost to the bank or trust company of premiums for continuing in force, until the end of such period of extension or deferral, any insurance coverages provided in connection with the loan subject to the other provisions of this subdivision.

(g) If the borrower is obligated in connection with the loan to maintain insurance on a motor vehicle securing the loan and if subsequent to the making of the loan the borrower fails to maintain the insurance, the bank or trust company may make advances to procure the equivalent limits of insurance for either the interests of the borrower and the bank or trust company or of either of them, and any amount so advanced may be the subject of an interest charge from the date of such advance as though such amount was part of the unpaid principal balance of the loan. Each amount so advanced shall be secured by the personal property if so provided in the security agreement covering the personal property and if the bank or trust company notifies the borrower in writing of the advance of such amount and of his or her option to repay such amount in any one of the following ways:

(1) Full payment within ten days from the date of giving or mailing the notice;

(2) Full amortization during the term of the insurance or the remaining term of the loan, at the option of the bank or trust company;

(3) If offered by the bank or trust company, as a final balloon payment payable one month after the last scheduled payment in connection with the loan;

(4) If offered by the bank or trust company, full amortization after the term of the loan, to be payable in instalments which do not exceed the average instalment payable in connection with the loan; or

(5) If offered by the bank or trust company, any other amortization plan.

If the borrower neither pays in full the amount so advanced nor notifies the bank or trust company in writing of his or her choice regarding amortization options before the expiration of ten days from the date of giving or mailing of the notice by the bank or trust company, the bank or trust company shall amortize the amount so advanced pursuant to subparagraph two of this paragraph.

5. (a) A bank or trust company which operates a personal loan department pursuant to paragraph (a) of subdivision four hereof may establish credits under written agreements with borrowers, pursuant to which one or more loans or advances to or for the account of a borrower may be made from time to time, by means of honoring one or more checks or other written, electronic or telephonic orders or requests of the borrower and may charge interest on such loans and advances at the rate permitted by paragraph (b) of this subdivision, provided such loans and advances comply with the provisions of this subdivision. This subdivision does not authorize any bank or trust company to make any loan or advance in connection with the purchase or lease of goods or services by means of a credit card as defined in section five hundred eleven of the general business law, except for a loan or advance resulting from the use of a card which may be used to access a deposit account and line of credit associated with that account. The records of such loans and advances shall be kept in such form as the superintendent may from time to time prescribe.

(b) Such agreement may provide for interest on the unpaid aggregate principal amount of such loans and advances from time to time outstanding at the rate or rates agreed to by the bank or trust company and the borrower, as computed pursuant to this section, including, in accordance with the provisions of the agreement, rates that may vary from time to time reckoned on each loan or advance from the date thereof, calculated on any of the following bases: (i) on the unpaid principal amount of such loans and advances from time to time outstanding, or (ii) for each month on an average balance outstanding determined by dividing by two the sum of the balances of unpaid principal of such loans and advances outstanding on two dates during such month, as specified in such agreement; the first of which dates being not later than the fifteenth day of such month and the second being not earlier than the sixteenth day of such month and not less than ten nor more than twenty days after the first date, or (iii) for each month on a fixed amount selected from a schedule, which fixed amount may exceed the average daily balance under (i) above, or the average balance if determined under (ii) above, by a differential of not more than five dollars, provided the same fixed amount is also used for computing interest for any month for which such balance exceeds said fixed amount by any amount up to at least the same differential. For purposes of this subdivision, a month may but need not be a calendar month, and a bank or trust company computing interest on a daily basis may charge for each day one thirtieth of the monthly interest rate. No amendment to any agreement shall take effect unless at least 30 days prior to the effective date of such amendment, imposition or increase, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes such amendment, imposition or increase and the indebtedness to which it applies and if the amendment has the effect of increasing the rate of interest, either (a) the notice states that the incurrence by the borrower or another person authorized by him of any further indebtedness under the plan to which the agreement relates on or after the effective date of such change specified in the notice shall constitute acceptance of such change, and either the borrower agrees in writing to such change or the borrower or another person authorized by him incurs such further indebtedness on or after the effective date of the change stated in the notice, or (b) the notice advises the borrower that he has thirty days from the earlier of the mailing or delivery of the notice to advise the bank or trust company in writing that he does not accept such amendment, provided that such notice contains an address to which the borrower may send notice of his election not to accept the amendment and also provided that the notice specifies that the amendment will take effect absent receipt of the borrower's written objection to the amendment. Any borrower who has received a notice pursuant to clause (a) who does not agree in writing to the amendment and no further indebtedness is incurred under the plan to which the agreement relates, and any borrower who gives a timely notice, pursuant to clause (b), electing not to accept the amendment shall be permitted to pay his outstanding indebtedness in accordance with the terms of the agreement but the bank or trust company may terminate the amount of credit available to the borrower and may require the borrower to return all credit cards and checks issued in connection with the agreement. If such a borrower subsequently obtains credit under the agreement, such use shall constitute acceptance of the change of terms and shall be deemed to have been accepted and shall become effective as to the borrower as of the date such change would have become effective but for the giving of notice by the borrower. If notice is given pursuant to clause (b) and the borrower does not timely object in writing to the amendment, such amendment shall become effective without action on the part of the borrower; provided that in no event shall any such amendment or increase take effect with respect to (i) the unpaid aggregate principal amount of loans or advances representing indebtedness outstanding prior to January 1, 1981 and (ii) the unpaid aggregate principal amount of loans or advances representing indebtedness incurred, under or pursuant to an agreement in effect on December 1, 1980, between January 1, 1981, and the effective date of such amendment or increase specified in the first notice mailed or delivered pursuant to clause (a). Indebtedness outstanding prior to January 1, 1981, for purpose of clause (i) above and indebtedness outstanding prior to the effective date of an increase for purposes of clause (ii) above shall be determined on the basis of crediting payments and other credits first to that portion of any such indebtedness representing interest charges, insurance premiums, service charges and fines and then to that portion representing the principal amount of loans or advances in the order in which made. The provisions of this paragraph permitting an increase in a rate of interest shall not apply in the case of an agreement which expressly prohibits changing of interest rates or which provides limitations on changing of interest rates which are more restrictive than the requirements of this paragraph. An amendment to an agreement deleting a provision that the rate of interest may vary from time to time may not become effective within one year from the later of the effective date of the agreement or the effective date of an amendment to an agreement adding a variable rate provision. On any loans or advances with rates of interest that may vary from time to time made pursuant to this paragraph, such variable rates of interest shall be determined at regular intervals as set forth in the agreement and in accordance with such regulations as the superintendent of financial services shall prescribe but said rate shall not vary more often than once in any three month period and shall be based on a published index that is (a) readily available, (b) independently verifiable, (c) beyond the control of the bank or trust company and (d) approved by the superintendent, (e) such loan rate shall be based on the index values, or the index numbers plus or minus additional percentage points provided, however, that variations in the rate must correspond directly to the movements of the index values plus or minus additional percentage points only. Once such rate is established no lending institution may add any factors to increase the rate other than variations in the established index without the prior approval of the superintendent of financial services. For purposes of this paragraph, an adjustment in the rate of interest as a consequence of movement in the selected index shall not constitute an amendment to that agreement. A reduction in the grace period for the assessment of a fee on any installment not paid when due, shall be considered an amendment to an agreement as set forth in this paragraph.

The superintendent of financial services shall adopt regulations with respect to agreements that provide for a variable rate of interest, including but not limited to: (a) providing for disclosure to the borrower by the bank or trust company of the circumstances under which the rate may increase, any limitations on the increase, the effect of an increase and an example of the payment terms that would result from an increase; (b) providing for disclosure to the borrower by the bank or trust company of a history of the fluctuations of the index over a reasonable period of time; and (c) providing for notice to the borrower from the bank or trust company prior to any rate increase or change in the terms of payment. The regulations shall allow a bank or trust company after choosing an approved index to choose a spread and a minimum and maximum rate of interest at its discretion.

A written agreement, whether it provides for a fixed or variable interest rate, may provide for an introductory rate of interest at either a fixed or a variable rate, provided that the terms of such introductory rate, including, if applicable, the date on which the introductory rate shall terminate, are disclosed to the borrower. Such disclosure shall be contained on an application form or pre-approved written solicitation as specified pursuant to subdivisions one and one-a of section five hundred twenty of the general business law. A change in the interest rate upon expiration of an introductory rate shall not be considered a variable rate or a change in terms. The interest rate in effect after expiration of an introductory rate may apply to all amounts due under the agreement regardless of when incurred and disclosure of the same shall be provided to the borrower in the written agreement.

Any interest charge, whether assessed by a fixed or variable rate, may be reduced on such terms as the bank or trust company may determine, provided that the terms of such reduction, including, if applicable, the date on which the reduction will terminate, are disclosed to the borrower on the written notice announcing the reduction, prior to the effective date of the reduction. A new method of determining an interest charge is a reduction in the interest charge if the charge determined under the new method never exceeds the charge under the original method. The original interest charge or original method of determining the interest charge may be applied after the reduction ends to the entire outstanding indebtedness, including any indebtedness incurred when a reduced interest charge applied and disclosure of the same shall be provided to the borrower in the written notice announcing the reduction. A reduction to an interest charge, including the resumption of the original interest charge or the original method of determining the interest charge, shall not be considered an amendment of the agreement for purposes of this paragraph.

(c) The aggregate unpaid principal amount of all such loans and advances to a borrower made pursuant to this subdivision by a bank or trust company at any one time outstanding shall be determined by agreement between such bank or trust company and the borrower except to the extent that such loans or advances are made pursuant to a written agreement providing for establishing credits for a primarily commercial or business use or purpose or for investment in or purchase of an interest in an unincorporated business or commercial enterprise.

(d) The aggregate unpaid principal amount of all loans and advances outstanding at any time pursuant to this subdivision shall be repayable at regular periodic intervals of not more than one month and for such term as agreed upon by such bank or trust company and the borrower; provided, however, that nothing herein shall prohibit a bank or trust company from providing in any agreement for the omission of payments for three consecutive specified months during any consecutive twelve month period. The initial installment of any loan or advance may be deferred for a period of not more than sixty-five days from the date of such loan or advance; provided, however, that the installments payable during any such period on any prior loans or advances shall not be affected by any such deferment. Provided, however, that an agreement may require a minimum installment as agreed upon by the parties.

The borrower may at any time prepay the amount owing in part or in full, with interest to the date of prepayment.

Notwithstanding the foregoing provisions of this paragraph, each installment or other amount paid by the borrower to the bank or trust company may be applied to interest, insurance premiums, service charges, fines and principal in the order named, or in any such manner as the agreement may provide. The term "installment" may be deemed to include or exclude amounts to be applied to interest, insurance premiums, service charges and fines.

(e) The fees and charges authorized by this paragraph and paragraph (b) of this subdivision shall be inclusive of all charges to the borrower incident to investigating and making any such loan or advance. No fee, commission, expense, or other charge to the borrower whatsoever shall be taken, received, reserved, or contracted for, except as provided in this subdivision. In addition to the interest charge permitted under paragraph (b) of this subdivision, the bank or trust company may charge, receive and collect any one or more of the fees and charges described in this paragraph, provided that any such fee or charge is set forth in the written agreement with the borrower. The bank or trust company may contract with the borrower for the payment by the borrower of: (i) a service charge either as a percentage or an amount upon each such check or other written, electronic or telephonic order or request which is approved; (ii) a charge in an amount or percentage for each check or other written, electronic or telephonic order or request to obtain money from a credit line that cannot be approved since the borrower is in violation of the terms of the agreement or payment of such order or request would cause borrower to be in violation of the terms of the agreement; (iii) a fee for any installment which is not paid on or before the date on which it is due. A bank or trust company that imposes the charge described in this subparagraph without allowing a grace period of at least ten days must credit any cash payment made by a borrower to a teller at a branch where deposits are accepted by the bank or trust company, as of the date of receipt of the payment; (iv) the actual expenditures, including reasonable attorneys' fees for necessary court process; (v) in case the bank or trust company insures a borrower in accordance with applicable insurance law, including but not limited to under a credit unemployment insurance policy, group life insurance policy, group health insurance policy, group accident insurance policy, or group health and accident insurance policy, an amount for each month which, notwithstanding any other law, may be computed on the amount of the borrower's entire unpaid indebtedness under this subdivision except in the case of a loan or loan commitment made under this subdivision for educational purposes as specified in subdivision five-b of this section, and then on an amount no greater than the unpaid balance of the borrower's scheduled periodic payments, whether due or not due, upon the loan or loan commitment, at a rate not in excess of the premiums chargeable for such month in accordance with rate schedules then in effect and on file with the superintendent of financial services for such insurance by the insurer; (vi) if loans or advances may be obtained by use of a credit card issued by the bank or trust company to the borrower, an annual fee for membership in the credit card plan. If the borrower has requested the issuance of a credit card, the fee for the first year may be charged by the bank or trust company at any time. The bank or trust company shall in each subsequent year in which an annual fee is payable, send the borrower in or with the statement for the monthly billing period before that in which the fee is to be billed, a notice that the annual fee will be billed in the next monthly statement. A borrower who is not delinquent or otherwise in breach of any term of the agreement with the bank or trust company shall have the right during the first six months after the annual fee is billed to notify the bank or trust company in writing, at its address on the credit agreement, to terminate the borrower's account and request a refund of the unused portion of the annual fee previously paid. Upon receipt of the termination notice and refund request from such borrower, the bank or trust company shall refund to the borrower the unused pro rata share of any annual fee previously paid as of the first billing statement date after receipt of the termination notice; and (vii) an overlimit charge which may be imposed whenever the specified credit limit is exceeded but not more than once in a monthly billing cycle. If the overlimit charge is imposed, the credit limit must be disclosed on the monthly billing statement; and (viii) a returned payment charge, in the amount set forth in section 5-328 of the general obligations law, for any check or other method of payment that is returned unpaid, excluding payment made by automated teller machine or other electronic media; (ix) a charge for replacement of lost or stolen credit cards, which charge shall be applied only where a borrower has suffered a lost or stolen credit card after two replacements thereof; (x) a charge for additional credit cards for the borrower's account; and (xi) a charge for copies of sales slips, cash advance slips, monthly statements and other documents when such copies are not required by federal or state law governing billing error disputes.

The fees and charges set forth in this paragraph shall not be considered in applying sections 190.40 and 190.42 of the penal law. For purposes of 12 U.S.C. 85, 1831d, 1463(g) and 1785(g), the fees and charges permitted under this paragraph are interest under New York law, and all terms, conditions, and other provisions of a written agreement between a bank or trust company and a borrower, including without limitation, fees and charges, provisions related to the method of determining the outstanding balance on which an interest charge is imposed and circumstances in which an interest charge may be avoided, are material to the determination of the interest rate under New York law.

(f) No bank or trust company shall require a borrower to keep any sum on deposit, or to make deposits in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition precedent to the entering into of the agreement or granting of a loan or advance under the authority of this subdivision, except as provided in subdivision five-b of this section, provided, however, that nothing herein shall be construed to prohibit a borrower from agreeing that such loans and advances may be disbursed by crediting a demand deposit account to be opened or maintained by the borrower on the same terms as are offered generally by the bank or trust company to all or any class or classes of demand deposit customers, and provided further, that a bank or trust company may require a pledge to such bank or trust company of a specifically identified interest-bearing deposit account at such bank or trust company as collateral security for a loan made by such bank or trust company under the authority of this subdivision.

5-a. A bank or trust company may make loans secured by mobile home chattel paper evidencing a monetary obligation incurred to finance the purchase of a mobile home located at the time of such purchase, or to be located within ninety days, at a semipermanent site within the state or in a contiguous state and to be maintained as a residence of the borrower, the borrower's spouse, child, grandchild, parent or grandparent.

(1) For this subdivision:

(i) "mobile home chattel paper" means written evidence of both a monetary obligation and a security interest of first priority in a mobile home and any equipment installed or to be installed therein; and

(ii) "mobile home" or "manufactured home" means a structure, transportable in one or more sections, which in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein.

(2) If the loan is for the purpose of financing the purchase of a new mobile home,

(i) it shall mature not later than two hundred forty months after the date thereof, and

(ii) the amount advanced shall not exceed one hundred per cent of the sum of (a) the manufacturer's invoice price of such mobile home (including any installed equipment), excluding freight, plus (b) the invoice price of the manufacturer of any new equipment installed or to be installed by the dealer, excluding freight.

(3) If the loan is for the purpose of financing the purchase of a used mobile home,

(i) it shall mature not later than two hundred forty months after the date of the loan, and

(ii) the amount advanced shall not exceed one hundred per cent of the purchase price of the used mobile home actually paid or the wholesale value of such mobile home (including any installed equipment) as established in the dealer's market, whichever is the lower.

(4) The loan shall be payable in equal or substantially equal monthly installments calculated from the date of the loan. Interest, which may be taken in advance, may be charged thereon, computed from the date of the loan to the date of the last installment payable thereunder, if the loan has a maturity (i) not exceeding thirty-seven months, at a rate not to exceed six dollars per annum discount per one hundred dollars of the face amount or ten dollars if the interest so computed is less than that amount, or (ii) exceeding thirty-seven months, at a rate not to exceed five dollars per annum discount per one hundred dollars of the face amount or ten dollars, if the interest so computed is less than that amount; provided that the interest which may be charged, if it exceeds ten dollars, shall not exceed one per cent per month on the unpaid principal balance.

(5) The authorized interest shall include all charges incident to investigating and making any loan. No fee, commission, expense, or other charge shall be permitted except that the bank or trust company may contract to charge the borrower (i) the fees payable to a public officer to perfect any lien or other security interest taken to secure the loan, or the premium, not in excess of such fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the instrument evidencing the obligation, either a fine in an amount not to exceed five per cent on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the duration of the default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per cent of such loan or twenty-five dollars the bank or trust company shall refund such excess within sixty days after the loan is paid in full, or, subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of one per cent per month during the period of delinquency; (iii) the actual expenditures, including reasonable attorney's fees for necessary court process, and (iv) in case the bank or trust company insures a borrower under a credit unemployment insurance policy, group life, health, accident, or health and accident insurance policy, or requires insurance on the property securing such loan, an amount not in excess of the premiums lawfully chargeable. No bank or trust company shall require a borrower to place any sum on deposit, or to make deposits in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition of a mobile home loan, as the superintendent may from time to time approve. No refund or excess fines shall be required if it amounts to less than one dollar.

(6) A borrower may prepay the loan in full or, with the consent of the bank or trust company, may refinance the loan. In such event, the bank or trust company shall refund: (1) the unearned portion of the interest to the borrower the amount of which portion shall be determined according to a generally accepted actuarial method; provided that if the interest previously deducted (i) was less than ten dollars, no refund shall be required; or (ii) exceeded ten dollars and the earned interest is less than that amount, the bank or trust company may retain such an additional amount as will bring the earned interest to ten dollars and refund the remainder, and provided further, that unless the loan is refinanced, no refund shall be required if it amounts to less than one dollar; and (2) if a charge was made to the borrower for premiums for insuring the borrower under a credit unemployment insurance policy, group life insurance policy, or under a group health, group accident or group health and accident insurance policy, the excess of the charge to the borrower therefor over the premiums paid or payable by the bank, if such premiums were paid or payable by the bank or trust company periodically, or the refund for such insurance premium received or receivable by the bank or trust company, if such premium was paid or payable in a lump sum by the bank or trust company. No such refund need be made if it amounts to less than one dollar. In the event (i) the maturity of the loan is accelerated due to the default of the borrower or otherwise and judgment is obtained, or (ii) repayment is made pursuant to any such insurance policy, the borrower or his legal representative, as the case may be, shall be entitled to the same refund as if the loan had been prepaid in full on the date of acceleration or repayment.

(7) As a condition of any loan made pursuant hereto, the borrower shall certify that the mobile home, for the purchase of which the loan is made, is intended to be maintained in the state or in a contiguous state as a residence of the borrower, the borrower's spouse, child, grandchild, parent or grandparent. If the mobile home shall not be so maintained on the ninetieth day next succeeding the date of the loan or if it is relocated so as to no longer be located in the state or a contiguous state at any time before the first anniversary of the loan, the loan and all authorized charges shall become immediately due and payable subject only to the refund provisions of paragraph six and the borrower may, if the contract so provides, be required to pay as an additional authorized charge, a penalty in an amount not to exceed two per cent of the face amount of the loan.

(8) No investment shall be made by a bank or trust company pursuant to this subdivision if the total amount invested by it pursuant to this subdivision exceeds, or by the making of such investment will exceed, an amount equal to fifteen per cent of the assets of the bank or trust company.

(9) Subject to such limitations and conditions as the superintendent of financial services may prescribe by general regulation, a bank or trust company may make a loan pursuant to this subdivision which the federal housing administrator has insured or has made a commitment to insure and may receive and hold such debentures as are issued by the federal housing administrator in payment of such insurance, or which is guaranteed pursuant to the provisions of the act of congress entitled the "Servicemen's Readjustment Act of 1944." No law of this state prescribing or limiting the interest rate upon loans or advances of credit or prescribing a penalty for violation thereof or prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made or prescribing or limiting the period for which loans or advances of credit may be made or limiting the amount of any class of loans, advances of credit or purchases which may be made shall be deemed to apply to loans, advances of credit or purchases made or to loans acquired by purchase pursuant to this paragraph.

5-b. Notwithstanding any inconsistent provision of this section, a bank or trust company may make loans for the purpose of defraying the cost of education of one or more students at a university or college, or at an elementary or secondary school providing education required of minors which may provide for (i) payment of origination fees, or guarantee fees in such amounts as the superintendent may from time to time approve; (ii) capitalization of interest, provided that the borrower has the option to avoid capitalization by paying such interest without penalty; and (iii) deferral and forbearance of payments under circumstances for which such deferral or forbearance could be granted for loans made pursuant to Title IV of the Higher Education Act of 1965 (20 USC 1070 et seq.).

6. The knowingly taking, receiving, reserving or charging a greater rate of interest than that authorized by this section as computed by this section, shall be held and adjudged a forfeiture of the entire interest which the note, bill of exchange or other evidence of debt carries with it, or which has been agreed to be paid thereon, and if a greater rate of interest has been paid, the person paying the same or his legal representative may recover from the bank or trust company twice the entire amount of the interest thus paid.

7. Upon an advance of money, whether or not repayable on demand, to an amount not less than five thousand dollars, made upon documents of title within article seven of the uniform commercial code or negotiable instruments within article three or article eight of the uniform commercial code pledged as collateral security for such repayment, any bank or trust company may receive or contract to receive and collect as compensation for making such advance any sum which may be agreed upon by the parties to such transaction; provided that such advance is (a) to or for any partner of a firm which is a member firm of a national securities exchange registered with the securities and exchange commission as a national securities exchange under the federal securities exchange act of 1934, as amended, to enable such partner to make a contribution of capital to such firm or to purchase stock of an affiliated corporation of such firm, provided that such partner is actively engaged in the business of such firm and devotes the major portion of his time thereto, or (b) to or for any person who is or will become a holder of stock of a corporation which is a member corporation of such a national securities exchange to enable such person to purchase stock of such corporation or to purchase stock of an affiliated corporation of such corporation, provided that such person is actively engaged in the business of such corporation and devotes the major portion of his time thereto.

8. (a) The superintendent shall have the power to prescribe by regulation (i) the maximum charge which may be imposed in this state by a bank or trust company in connection with a check or other written order drawn upon it on insufficient funds, irrespective of whether the instrument is paid, accepted, or returned by the bank, and (ii) the maximum charge which may be imposed in this state by a bank or trust company in connection with a check or other written order received by it for deposit or collection and subsequently dishonored and returned for any reason by the drawee.

(b) No bank or trust company shall, in connection with the payment, acceptance or return of such check or order, impose any fee, fine, commission or other charge, however designated, in addition to the maximum charge established therefore by the superintendent of financial services pursuant to paragraph (a) of this subdivision, except that nothing herein expressed shall prevent a bank or trust company from taking, receiving, reserving or charging interest, as authorized by law in connection with credit extended in connection with the payment of such check or order or from imposing any charge in accordance with a written agreement established in accordance with the provisions of subdivision five of this section. A bank or trust company may, as an accommodation to its customers, pay, accept, or return a check or order without charge, or at a lesser charge than the maximum charge established by the superintendent of financial services.

(c) In prescribing a maximum charge pursuant to paragraph (a) of this subdivision, the superintendent shall consider the following factors: (i) the cost of processing an overdraft or returned check or order, as the case may be, (ii) the charge necessary to deter overdrafts or returned checks or orders, as the case may be, and (iii) such other economic or cost factors that the superintendent shall deem to be appropriate. Prior to the superintendent's prescribing any such maximum charge, the superintendent shall issue a written determination as to such maximum charge, reciting the cost and other data upon which the determination is based.

(d) The superintendent of financial services may promulgate such regulations as he or she deems necessary and proper to implement and define the provisions of this subdivision. The superintendent of financial services may prescribe maximum charges from time to time, but not more often than once in any six month period, and shall provide reasonable notice to the public of any change in such maximum charges, of the effective date of such change, which shall not be less than seven days following the adoption of such change by the superintendent of financial services, and of any rule or regulation adopted pursuant to this subdivision.

9. A bank or trust company may, in the case of business or agricultural loans in the amount of twenty-five thousand dollars or more, take, receive, reserve, and charge on any loan or discount made, or upon any note, bill of exchange, or other evidence of debt, interest at a rate of not more than five per centum in excess of the discount rate on ninety-day commercial paper in effect at the Federal Reserve Bank of New York, and such interest may be taken in advance, reckoning the days for which the note, bill, or other evidence of debt has to run.



108-A - Acceptance of United States currency.

108-a. Acceptance of United States currency. No bank or trust company shall impose a fee, commission or service charge for accepting for deposit or exchanging for other United States currency any United States currency provided that any coins are properly rolled and have the customer's account number for that bank or trust company displayed on the coin roll, provided further that no more than ten rolls of coins in any denomination are presented for deposit or exchange at any one time.



109 - Closing of books; profits; how to be computed.

109. Closing of books; profits; how to be computed. 1. Every bank and every trust company shall close its books not less frequently than annually for the purpose of transferring its net profits to the undivided profits and surplus fund accounts.

2. To determine the amount of gross income of any bank or trust company for the purpose of computing its net profits for any period, the following items may be included:

(a) All income received or properly accrued, provided that no interest shall be accrued upon interest-bearing assets upon which a default of principal or interest has existed for a period which shall be determined by the superintendent except interest-bearing assets secured by collateral the ascertained value of which is at least equal to the amount at which the asset plus all interest accrued thereon is carried on its books.

(b) Realizable profits resulting from a revaluation to ascertained current market of a foreign exchange position, provided that a consistent practice is followed in the deduction from gross income of losses so resulting.

(c) Amounts added to cost or charged to amortization reserve for the purpose of amortizing discounts on securities purchased for less than par, provided that no discount shall be amortized on securities upon which a default exists.

(d) Any profits actually realized from the sale or other disposition of securities, real estate or other property.

(e) Amounts recovered on assets previously charged off, including amounts allowed by the superintendent on account of assets previously disallowed by him and other amounts allowed by the board of directors on account of assets previously disallowed by it. For the purpose of this paragraph amounts transferred to valuation reserves shall be considered as amounts charged off.

(f) Provided the superintendent shall have approved, and only to the extent of such approval, any increase in the book value of the real estate and building or buildings thereon used by it as its place or places of business.

(g) Such other items as the superintendent, in his discretion, may permit to be included.

3. To determine the amount of net profits for such period, the following items shall be deducted from gross income:

(a) All expenses paid or properly accrued in the transaction of its business and the management of its affairs.

(b) Interest paid or properly accrued upon debts owing by it.

(c) Amounts deducted from cost or credited to amortization reserve for the purpose of amortizing premiums on securities purchased for more than par.

(d) All losses sustained, including assets, or portions thereof, disallowed by the superintendent, and other assets, or portions thereof, disallowed by the board of directors. With the approval of the superintendent, any items referred to in this paragraph may be excluded. For the purposes of this paragraph, provision for disallowances may be effected by charge off or by establishment of valuation reserve and any existing valuation reserve may be deducted from the related asset in determining the amount of loss sustained.

4. The balance thus obtained shall constitute the net profits of such bank or trust company for such period.



110 - Surplus fund; of what composed, and for what purposes used.

110. Surplus fund; of what composed, and for what purposes used. Every bank and every trust company shall create a fund to be known as a surplus fund. Such fund may be created or increased by contributions, by transfers from undivided profits, or from net profits. Such fund shall not be available for the payment of dividends, except with the prior approval of the superintendent, and may be used to pay expenses or absorb losses only in the event such bank or trust company has no undivided profits against which such expenses or losses may be charged.



111 - Profits; credits to surplus fund and to undivided profits.

111. Profits; credits to surplus fund and to undivided profits. In any case where the combined capital stock, surplus fund and undivided profits of a bank or trust company do not equal ten per centum of its net deposit liabilities, the superintendent of financial services may in his or her discretion require such bank or trust company at the close of each accounting period to credit its surplus fund with a portion of its net profits for such period, not to exceed ten per centum thereof, until its combined capital stock, surplus fund and undivided profits equal ten per centum of its net deposit liabilities. For the purposes of this section, the term "net deposit liabilities" shall mean total deposits including all amounts due to national banks, banks, bankers, trust companies and savings banks, the amounts due on certified and cashier's checks, and for unpaid dividends less the amounts of balances due from national banks, banks, bankers, and trust companies and cash items in process of collection payable immediately upon presentation in the United States.



112 - Dividends; payable from net profits; restrictions.

112. Dividends; payable from net profits; restrictions. 1. The directors of a bank or trust company may annually, semi-annually or quarterly, but not more frequently unless authorized by the superintendent by regulation or otherwise, declare such dividends as they deem judicious to be paid from net profits. No dividend shall be declared, credited or paid so long as there is any impairment of capital stock. No bank or trust company having outstanding preferred stock shall, except as otherwise authorized by the superintendent, declare dividends upon common stock for any period other than a period for which dividends are declared upon preferred stock.

2. The approval of the superintendent shall be required if the total of all dividends declared by a bank or trust company in any calendar year shall exceed the total of its net profits for that year combined with its retained net profits of the preceding two years, less any required transfer to surplus or a fund for the retirement of any preferred stock.

3. For the purposes of this section, the term "net profits" shall mean the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets, after deducting from the total thereof all current operating expenses, actual losses, accrued dividends on preferred stock, if any, and all federal and state taxes.



113 - Change of location; change of designation of principal office.

113. Change of location; change of designation of principal office. Any bank or trust company may make a written application to the superintendent, such application to be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter, for leave to change its place or one of its places of business to another place in the state or for leave to change the designation of its principal office to a branch office and to change the designation of one of its branch offices to its principal office. The application shall state the reasons for such proposed change.

Such change may be made upon the written approval of the superintendent. If the superintendent shall grant his certificate authorizing the change of location, as provided in article two of this chapter, the bank or trust company may, upon or after the day specified in the certificate, remove its property and effects to the location designated therein.



114 - Assessment of stockholders to make good impairment of capital stock; sale of stock.

114. Assessment of stockholders to make good impairment of capital stock; sale of stock.

Whenever the superintendent shall have made requisition upon any bank or trust company pursuant to the provisions of article two of this chapter to make good the amount of an impairment of its capital stock, the directors of the bank or trust company shall immediately give notice of such requisition to each stockholder and of the amount of the assessment which he must pay for the purpose of making good such deficiency, by a written or printed notice mailed to such stockholder at his last address appearing upon the records of the bank or trust company, or served personally upon him. If any stockholder shall refuse or neglect to pay the assessment specified in such notice within sixty days from the date thereof, the directors of such bank or trust company shall have the right to sell to the highest bidder at public auction the stock of such stockholder, after giving previous notice of such sale once a week for two successive weeks in a newspaper of general circulation in the county where the principal office of such bank or trust company is located; or such stock may be sold at private sale, and without such published notice, provided, however, that before making a private sale thereof an offer in writing to purchase such stock shall first be obtained, and a copy thereof served upon the owner of record of the stock sought to be sold either personally or by mailing a copy of such offer to such owner at his last address appearing upon the records of the bank or trust company; and if, after service of such offer, such owner shall still refuse or neglect to pay such assessment within two weeks from the time of service of such offer, the said directors may accept such offer and sell such stock to the person or persons making such offer, or to any other person or persons making a larger offer than the amount named in the offer submitted to such stockholder; but said stock shall in no event be sold for a smaller sum than the amount of the assessment called for and the necessary costs of sale. Out of the avails of the stock sold the directors shall pay the necessary costs of sale and the amount of the assessment called for thereon. The balance, if any, shall be paid to the person or persons whose stock has been thus sold. A sale of stock as herein provided shall effect an absolute cancellation of the outstanding certificate or certificates evidencing the stock so sold, and shall render the same null and void and a new certificate or certificates shall be issued to the purchaser or purchasers of said stock.



121 - Reports to directors.

121. Reports to directors. The board of directors shall, at least once in each year by resolution duly recorded in the minutes, designate an officer or officers whose duty it shall be to prepare and submit, either to each director present at each regular meeting of the board, or to each member of an executive committee of not less than five members of such board, present at a regular meeting of such committee, a written report as described in this section. Except as otherwise provided by the superintendent by regulation, which regulation may define the terms contained herein and establish such requirements according to size and/or business activities of a bank or trust company, such report shall include all the purchases and sales of securities, and every discount, loan or other advance, including all renewals made and the maximum overdraft permitted in each account, since the date of the last preceding similar report, describing the collateral to such indebtedness as of the date of the report; but such officer or officers may omit from such report discounts, loans or advances, including overdrafts and renewals, of an amount less than one-half of one per centum of the combined capital stock, surplus fund and undivided profits of such bank or trust company, or less than one thousand dollars, whatever the combined capital stock, surplus fund and undivided profits may be. Unless the superintendent shall provide otherwise by regulation, which regulation may define the terms contained herein and establish such requirements according to size and/or business activities of a bank or trust company, such report shall also contain a list giving the aggregate of loans, discounts and advances, including overdrafts and renewals, to each individual, partnership, unincorporated association, corporation or person whose liability to the bank or trust company has been increased, since the date of the last preceding similar report to an amount equal to or more than the amount above required to be reported, and such report shall also include any further increase thereafter provided that the amount of any such increase, either itself, or together with other increases since such loan, discount, advance, overdraft or renewal was last reported is equal to more than one-tenth of one per centum of the combined capital stock, surplus fund and undivided profits of such bank or trust company. Each such report shall also contain a description of the collateral to such indebtedness held by the bank or trust company as of the date of the report unless the superintendent shall provide otherwise by regulation. Such aggregate liabilities shall be computed as provided in paragraph (e) of subdivision one of section one hundred three of this article. A copy of such report, together with a list of the directors present at such meeting, verified by the affidavit of the officer or officers charged with the duty of preparing and submitting such report shall be filed with the records of the bank or trust company within five business days after such meeting, and be presumptive evidence of the matters therein stated.



122 - Examinations of banks and trust companies by directors; employment of assistants.

122. Examinations of banks and trust companies by directors; employment of assistants. 1. It shall be the duty of the board of directors of every bank and every trust company once in each calendar year to examine, or cause a committee of at least three of its members to examine, such bank or trust company for the purpose of determining its financial condition and reviewing its investment, loan and audit and control policies and in such examination particular attention shall be given to the loans or discounts made directly or indirectly to its officers or directors, or for the benefit of such officers or directors, or for the benefit of other corporations of which such officers or directors are also officers or directors, or in which they have a beneficial interest as stockholders, creditors, or otherwise, with the special view of ascertaining their safety and present value, and the value of the collateral security, if any, held in connection therewith, and to such other matters as the superintendent may require. Such directors shall have the power to employ such assistants in making such examination as they may deem necessary, and shall employ the assistance of independent auditors if the superintendent deems inadequate the internal auditing and control procedures established by such bank or trust company. The various offices, departments and phases of business of any such bank or trust company may be examined as of different dates during the year.

2. With respect to any bank or trust company subject to the provisions of section one hundred twelve of the Federal Deposit Insurance Corporation Act of 1991, as implemented by the provisions of part three hundred sixty-three of the rules and regulations of the Federal Deposit Insurance Corporation, as they may be amended from time to time, compliance with such provisions shall be deemed to satisfy the examination requirement of this section.



123 - Reports of directors' examinations.

123. Reports of directors' examinations. 1. A report in writing of any examination made pursuant to the requirements of section one hundred twenty-two of this article, shall be presented to the board of directors of such bank or trust company at their next regular meeting after completion of such examination, and placed on file in such bank or trust company, and a duplicate thereof filed in the office of the superintendent. Such report shall contain such information as the superintendent shall require.

2. A report prepared pursuant to part three hundred sixty-three of the rules and regulations of the Federal Deposit Insurance Corporation, as the same may be amended from time to time, may, in the sole discretion of the superintendent, satisfy the reporting requirements of this section.

3. Any report filed in the office of the superintendent shall include a certificate that such report was presented to the board of directors, in the form prescribed by the superintendent.



124 - Communications from department of financial services to be submitted to directors and noted in minutes.

124. Communications from department of financial services to be submitted to directors and noted in minutes. Any officer of a bank or trust company who receives from the office of the superintendent an official communication as defined in article two of this chapter shall submit such communication to the board of directors at the next meeting of such board, and such communication shall be duly noted in the minutes of the meetings of such board.



125 - Reports to superintendent; penalty for failure to make.

125. Reports to superintendent; penalty for failure to make. 1. Within fifteen days after service upon it of the notice provided for by section thirty-seven of this chapter, every bank and every trust company shall make a written report of its financial condition to the superintendent, which report shall be in such form and contain such information as the superintendent of financial services may prescribe.

2. Every bank and every trust company shall also make such other special reports to the superintendent as he may from time to time require, in such form and at such date as may be prescribed by him and such reports shall, if required by him, be subscribed and affirmed as true under the penalties of perjury.

3. If any bank or trust company shall fail to make any report required by or pursuant to this section, on or before the day designated for the making thereof, or shall fail to include therein any prescribed matter, such bank or trust company shall forfeit to the people of the state an amount as determined pursuant to section forty-four-a of this chapter for every day that such report shall be delayed or withheld, and for every day that it shall fail to report any such omitted matter, unless the time therefor shall have been extended by the superintendent as provided in article two of this chapter.



128 - Preservation of books and records.

128. Preservation of books and records. Every bank and every trust company shall preserve all its records of final entry, including cards used under the card system and deposit tickets, for a period of at least six years from the date of making the same or from the date of the last entry thereon; provided, however, that preservation of photographic reproductions thereof or records in photographic form shall constitute compliance with the requirements of this section. Notwithstanding the foregoing, the superintendent of financial services may prescribe by regulation such period of time longer or shorter than six years during which all records kept by banks and trust companies as fiduciary shall be preserved in original form.



129 - Requirement of notice on withdrawal of certain time deposits; notice to superintendent.

129. Requirement of notice on withdrawal of certain time deposits; notice to superintendent. In the event that any bank or trust company shall elect to require that thirty or more days' notice be given before time deposits payable only on presentation of a passbook may be withdrawn the bank or trust company shall upon the day such election is made notify the superintendent thereof by telephone or telegraph.



130 - Restrictions on officers, directors and employees.

130. Restrictions on officers, directors and employees. 1. No officer, director, clerk or other employee of any bank or trust company, and no person in any way interested or concerned in the management of its affairs, shall, acting on his own behalf or for any partnership or unincorporated association of which he is a member or for any corporation, of which he owns or controls a majority of the capital stock, discount, or directly or indirectly make any loan upon, any note or other evidence of debt which he shall know to have been offered for discount to such bank or trust company, and to have been refused. Every person violating the provisions of this subdivision shall, for each offense, forfeit to the people of the state twice the amount of the loan which he shall have made.

2. No officer, director, clerk or other employee of any bank or trust company shall, directly or indirectly, purchase or be interested in the purchase of any promissory note or other evidence of debt issued by it on terms more favorable than those available to the general public, provided, however, that every director, and every officer, clerk or other employee who is a stockholder of such bank or trust company, may purchase promissory notes or other evidences of debt issued by it in the same ratio as to amount and on the same terms as any other stockholder.

3. (a) No executive officer of a bank or trust company may be an executive officer, director or trustee of another bank or trust company, savings bank, savings and loan association, national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, bank holding company or foreign banking corporation maintaining a branch in this state, unless permission therefor has been granted by the superintendent of financial services pursuant to the provisions of paragraph (b) of this subdivision, except that an executive officer of a bank or trust company which is a subsidiary of a bank holding company may be (i) an executive officer and (ii) a director of the bank holding company and of one or more banking institutions which are subsidiaries of such bank holding company.

(b) The superintendent of financial services shall have the power to determine by regulation who shall be considered, under the provisions of this subdivision, to be an executive officer, and by a general or specific regulation to grant permission to an executive officer of a bank or trust company to be an executive officer, director or trustee or both an executive officer and director or a trustee of another bank or trust company, savings bank, or savings and loan association, national bank, federal savings bank or federal savings association, the principal office of which is located in this state, bank holding company, or foreign banking corporation maintaining a branch in this state. Such permission may be granted only if in the judgment of the superintendent of financial services such service by the executive officer will be consistent with the policy of the state of New York as declared in section ten of this chapter. The superintendent of financial services shall have the power to revoke such permission whenever he or she finds, after reasonable notice and an opportunity to be heard, that the public interest requires such revocation.

(c) For the purposes of this subdivision, the terms "subsidiary", "banking institution" and "bank holding company" shall each be given the same meaning as is contained in their respective definition in section one hundred forty-one of this chapter, except that the definition of the term "banking institution" is modified to include a national bank, federal savings bank or federal savings association, the principal office of which institution is in this state, and a foreign banking corporation maintaining a branch in this state.

(d) All other restrictions and limitations imposed by this chapter on executive officers and directors of banks and trust companies shall continue in effect.

5. Every director of a bank or trust company who is obligated on any loan or other extension of credit made by such bank or trust company to such director or to any other individual, partnership, unincorporated association or corporation, shall file a statement of his financial condition with such bank or trust company at least once in each year and at such other times as the superintendent may require. This subdivision shall not apply to directors whose obligations are secured by collateral having an ascertained market value of at least fifteen per centum more than the amount of such obligations. The superintendent shall have the power to determine by regulation what shall be considered, under the provisions of this subdivision, to be a loan or an extension of credit.

6. If any officer of a bank or trust company becomes indebted to any domestic or foreign banking organization, other than the bank or trust company of which he is an officer, or becomes indebted to any banking institution organized under the laws of the United States, he shall within ten calendar days after he becomes so indebted make a written report to the board of directors of the bank or trust company of which he is an officer, stating the date and amount of any such loan or indebtedness, and the security therefor. In addition to the foregoing reports he shall render written reports of such other indebtedness as the board of directors of the bank or trust company may by resolution require of its officers. The superintendent shall have the power to determine by regulation who shall be considered an officer and what shall be considered a loan or indebtedness under the provisions of this subdivision.

The provision of this subdivision shall not be applicable if the amount of the indebtedness does not exceed an amount which shall be determined by the superintendent.

7. (a) Every person who is directly or indirectly the beneficial owner of more than ten per centum of any class of any equity security of a bank or trust company or who is a director or officer thereof, shall file, within ten days following (i) the effective date of this section, or (ii) the date on which he becomes such beneficial owner, director or officer, whichever is later, a statement with the superintendent of the amount of all equity securities of such bank or trust company of which he is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been any change in such ownership during such month, shall file with the superintendent a statement indicating his ownership at the close of the calendar month and such changes in such ownership as have occurred during such calendar month.

(b) Any such beneficial owner, director or officer of a bank or trust company shall not be subject to the requirements of this section if

(1) he is required by section sixteen (a) of the securities exchange act of nineteen hundred thirty-four, as amended, to file with the board of governors of the federal reserve system in accordance with regulation f of such board or with the federal deposit insurance corporation in accordance with part three hundred thirty-five of title twelve of the regulations of such corporation, a statement as to his stock ownership and he files with the superintendent at his New York city office four copies of each such statement filed with such board or corporation, or

(2) he is such beneficial owner, director or officer of a bank or trust company, all of the voting securities of which, excepting only directors' qualifying shares, are owned, controlled or held with power to vote by a bank holding company as defined in section one hundred forty-one of this chapter or by a single corporation, or

(3) he is such beneficial owner, director or officer of a bank or trust company, all of the voting securities of which, excepting only directors' qualifying shares, are owned, controlled or held with power to vote by one or more banks organized under the laws of a foreign country, or

(4) he is such beneficial owner, director or officer of a trust company, all of the capital stock of which is owned by twenty or more savings banks chartered by the state of New York.

(c) The superintendent shall have power to adopt such regulations as the superintendent shall deem necessary or proper to implement the provisions of this section.



131 - Prohibitions against encroachments upon certain powers of banks and trust companies.

131. Prohibitions against encroachments upon certain powers of banks and trust companies. 1. No person unauthorized by law shall subscribe to or become a member of, or be in any way interested in any association, institution or company formed or to be formed for the purpose of issuing notes or other evidences of debt to be loaned or put in circulation as money; nor shall any such person subscribe to or become in any way interested in any bank or trust company or fund created or to be created for the like purposes or either of them. No corporation, domestic or foreign, other than a national bank or a federal reserve bank, unless expressly authorized by the laws of this state, shall employ any part of its property, or be in any way interested in any fund which shall be employed for the purpose of receiving deposits, making discounts, receiving for transmission or transmitting money in any manner whatsoever, or issuing notes or other evidences of debt to be loaned or put into circulation as money, except that a small business investment company as defined in and operating pursuant to the provisions of an act of congress entitled "Small Business Investment Act of 1958," may act as depository or fiscal agent of the United States when so designated by the secretary of the treasury without violating the provisions of this section, except that a corporation duly licensed by the superintendent under article thirteen-B of this chapter or therein expressly excepted from the application of said article may engage in the business of selling or issuing checks or the business of receiving money for transmission or transmitting the same and except that services of an agent or representative may be performed in connection with the obligations of issuers where each such marketable obligation has a face value of not less than one hundred thousand dollars. The discounting of bills, notes or evidences of debt by a corporation organized solely for the purpose of enabling producers of farm, dairy, horticultural or other agricultural products or cooperative corporations of such producers to avail themselves of the provisions of an act of congress approved March fourth, nineteen hundred and twenty-three, known as the agricultural credits act of nineteen hundred and twenty-three, same being subchapter three of chapter seven of title twelve of the code of laws of the United States as adopted by congress January third, nineteen hundred thirty-five, and amendments thereto, where such discounting is solely in connection with the rediscount of such bills, notes or evidences of debt under the provisions of said act of congress shall not be deemed or construed to be a form of banking, nor shall the making of such discounts be deemed to violate any provisions of law pertaining to banking. Except as otherwise provided in article twelve-D of this chapter, engaging in the business of loaning money in this state on bonds, notes or other evidences of indebtedness, secured by deeds of trust or mortgages upon real property or personal property situated in, upon or appurtenant thereto, and/or purchasing of or otherwise acquiring existing bonds, notes or other evidences of indebtedness, deeds of trust or mortgages of or upon such properties, or any interest therein, and the holding of the same, or the endorsing, selling, assigning, transferring or disposing of the same to another corporation, by a domestic business corporation, or by a foreign corporation which is authorized to transact business in this state, shall not be deemed or construed to violate any of the provisions of this chapter. The purchase or other acquisition on original issue or subsequent transfer for less than the principal amount thereof or otherwise at a discount of any evidences of indebtedness or other obligations for the payment of money shall not by reason of such discount be or be deemed to be a violation of the provisions of this section.

2. No person, association of persons or corporation, unless expressly authorized by law, shall keep any office for the purpose of issuing any evidences of debt, to be loaned or put in circulation as money; nor shall they issue any bills or promissory notes or other evidences of debt for the purpose of loaning them or putting them in circulation as money, unless thereto specially authorized by law.

3. Except as otherwise provided in article five or article five-C of this chapter or subdivision four of this section, no corporation other than a trust company shall have or exercise in this state the power of receiving deposits of money, securities or other personal property from any person or corporation in trust, or have or exercise in this state any of the powers specified in section one hundred of this article, or have or maintain an office in this state for the transaction of, or transact, directly or indirectly, any such or similar business, except that a federal reserve bank may exercise the powers conferred by subdivision one of such section if authorized so to do by the laws of the United States and any domestic corporation legally exercising any of the powers conferred by such subdivision at the time this act takes effect may continue to exercise such powers, and a foreign banking corporation or trust company incorporated under the laws of another state, which by the law of the state of its incorporation may act as trustee, guardian, executor, administrator, or in any other fiduciary capacity under any last will and testament or codicil thereto or other testamentary writing or under any deed of trust inter vivos or other written instrument establishing a trust, or by the appointment of any court of said state, may act in this state in any such fiduciary capacity, provided similar domestic corporations which have the power under the law of this state to act herein in any such fiduciary capacity, are permitted to act in like fiduciary capacity in the state where such foreign corporation has its domicile, provided that if such foreign corporation proposes to act in any fiduciary capacity in this state and to do so is required to file its qualification in the surrogate's court of this state, it shall file in the office of the clerk of the surrogate's court of the county in which application for such appointment is pending (a) a duly executed instrument in writing, by its terms of indefinite duration and irrevocable, appointing such clerk and his or her successors its true and lawful attorney, upon whom all process in any action or proceeding against such fiduciary, affecting or relating to the state, trust or fund represented or held by such fiduciary or the acts of defaults of such corporation in reference to such estate, trust or fund may be served with the same force and effect as if it were a domestic corporation and had been lawfully served with process within the state, and (b) a copy of its charter certified by its secretary under its corporate seal, together with the post office address of its principal office; provided further that if such foreign corporation proposes to act in any other fiduciary capacity in the state, it shall file in the office of the superintendent (a) a duly executed instrument in writing, by its terms of indefinite duration and irrevocable, appointing the superintendent and his or her successors its true and lawful attorney, upon whom all process in any action or proceeding against such fiduciary affecting or relating to the estate, trust or fund held or represented by such fiduciary or the acts or defaults of such corporation in reference to such estate, trust or fund may be served with the same force and effect as if it were a domestic corporation and had been lawfully served with process within the state, (b) a written certificate of designation, which may be changed from time to time thereafter by the filing of a new certificate of designation, specifying the name and address of the officer, agent, or other person to whom such process shall be forwarded by the superintendent, and (c) a copy of its charter certified by its secretary under its corporate seal, together with the post office address of its principal office.

4. (a) Except as otherwise provided in article five or article five-C of this chapter, no foreign corporation, having authority to act in this state as trustee, guardian, executor, administrator, or in any other fiduciary capacity shall establish or maintain, directly or indirectly, any branch office or agency in this state.

(b) Notwithstanding any other provisions of this chapter, a bank or trust company incorporated under the laws of another state, which is authorized by its charter and by the laws of the state of its incorporation to exercise in such state any or all of the fiduciary powers that trust companies are authorized to exercise in this state pursuant to sections one hundred, one hundred-a, one hundred-b, one hundred-c and one hundred-d of this article, may establish and maintain a trust office in this state for purposes of exercising any or all of the fiduciary powers authorized by the laws of the state of its incorporation; provided, however, that (i) such trust office is not its principal office; (ii) such exercise does not exceed the powers authorized under sections one hundred, one hundred-a, one hundred-b, one hundred-c and one hundred-d of this article; and (iii) a bank or trust company organized under the laws of this state and authorized to exercise any or all fiduciary powers under sections one hundred, one hundred-a, one hundred-b, one hundred-c and one hundred-d of this article is permitted to establish a trust office and exercise substantially similar fiduciary powers on substantially the same basis as permitted an out-of-state state bank or trust company pursuant to this subdivision, in the state where such out-of-state state bank or trust company is so incorporated. A trust office established or maintained by such an out-of-state state bank or trust company pursuant to this subdivision shall not be considered to be a branch office pursuant to any other provisions of this chapter.

(c) An out-of-state state bank or trust company seeking to establish and maintain a trust office or open any additional trust offices in this state shall file a notice with the superintendent in the form prescribed by the superintendent describing the proposed activities of the office and such other information as the superintendent shall request. The trust office may commence operation thirty days after the superintendent receives such notice, unless the superintendent notifies the out-of-state state bank or trust company in writing within such time period that such office may not commence operation or that additional information or time is required for the superintendent to consider such notice.

(d) Such out-of-state state bank or trust company may establish and maintain additional trust offices in this state pursuant to and consistent with the provisions of this subdivision, provided that the superintendent finds that the establishment and maintenance of any and all trust offices by such out-of-state state bank or trust company is and continues to be consistent with the goals set forth in the declaration of policy contained in section ten of this chapter. The superintendent shall have the power at any time in his or her discretion to examine any trust office established pursuant to this section to the same extent as is provided for in the case of banking organizations pursuant to the provisions of this chapter. If any such foreign corporation or out-of-state state bank or trust company violates this provision, such foreign corporation or out-of-state state bank or trust company shall not thereafter be appointed or act in any such fiduciary capacity in this state. The validity of any mortgage heretofore given by a foreign corporation to a trust company doing business within a foreign domicile of such mortgagor to secure the payment of an issue of bonds shall not be affected by any of the provisions of this section and such mortgage shall be enforceable in accordance with the laws of this state against property covered thereby within the state of New York.

5. Any out-of-state state bank or trust company subject to the provision of subdivision three or four of this section may be either in corporate form or organized as a limited liability company.

6. Every person, and every corporation, director, agent, officer or member thereof, who shall violate any provision of this section, directly or indirectly or assent to such violation, shall forfeit an amount as determined pursuant to section forty-four of this chapter to the people of the state.



132 - Use of sign, or words, indicating bank or trust company by unauthorized persons prohibited.

132. Use of sign, or words, indicating bank or trust company by unauthorized persons prohibited.

No person, except a national bank, a federal reserve bank, or a corporation duly authorized by the superintendent to transact business in this state, shall make use of any office sign at the place where such business is transacted having thereon any artificial or corporate name, or other words indicating that such place or office is the place of business or office of a bank or trust company; nor shall any such person or persons make use of or circulate any letterheads, billheads, blank forms, notes, receipts, certificates, circulars, or any written or printed or partly written and partly printed paper whatever, having thereon any artificial or corporate name, or other word or words, indicating that such business is the business of a bank or trust company; provided, however, that nothing in this section shall be deemed to prevent a bank holding company from using any corporate name it is duly authorized to use under subdivision (b) of section three hundred two of the business corporation law.



133 - Use of banking institution name.

133. Use of banking institution name. 1. No person shall use the name of a banking institution when advertising, marketing or soliciting business which is likely to induce, directly or indirectly, the purchase of goods or services, if the reference to such institution is:

(a) without the consent of the banking institution; and

(b) which would cause a reasonable person to conclude that the advertising or marketing material or solicitation either originated from, or is endorsed by or is any other way the responsibility of a banking institution.

2. Nothing in this section shall prohibit the use of or reference to the name of a banking institution in advertising or marketing materials or solicitations, if the use or reference to such institution does not deceive or confuse a reasonable person regarding whether the advertising or marketing material or solicitation (a) originated from, (b) is endorsed by or (c) is in any other way the responsibility of a banking institution.

3. The department is authorized to enforce the provisions of this section.

4. For purposes of this section, "banking institution" shall mean any state or federally chartered bank, trust company, savings bank, savings and loan association or credit union which has an office or branch in this state, or a private banker, safe deposit company or investment company.



134 - Repayment of deposits standing in the names of minors, trustees or joint depositors; repayment where adverse claim is asserted; interpleader in certai

134. Repayment of deposits standing in the names of minors, trustees or joint depositors; repayment where adverse claim is asserted; interpleader in certain actions; effect of claims or advices originating in, and statutes, rules or regulations purporting to be in force in occupied territories. 1. Any minor may endorse a check payable to his order for the purpose of depositing the proceeds in a deposit in his name and when any deposit shall be made by or in the name of any minor, the same shall be held for the exclusive right and benefit of such minor, and free from the control or lien of all other persons, except creditors, and shall be paid, together with the interest thereon to the person or upon the order by check or otherwise of the person in whose name the deposit shall stand, and the receipt, acquittance or order of payment of such minor shall be a valid and sufficient release and discharge for such deposit or any part thereof to the bank or trust company.

4. A bank or trust company need not recognize or give any effect to a claim of authority to order the payment or delivery of any funds or other property standing on its books to the credit of, or held by it for the account of, any person, corporation, unincorporated association or partnership, which claim conflicts with a claim of authority of which the bank or trust company had prior notice, unless the person or persons asserting such subsequent claim shall procure a restraining order, injunction or other appropriate process against said bank or trust company from a court of competent jurisdiction in the United States, or, in lieu thereof, with the consent of said bank or trust company, shall execute to said bank or trust company, in form and with sureties acceptable to it, a bond, indemnifying it for any and all liability, loss, damage, costs and expenses for or on account of any payment or delivery of such property by it pursuant to such subsequent claim of authority or for or on account of the dishonor of any check or other order of any person or persons asserting the claim of authority of which such bank or trust company already had notice at the time the subsequent conflicting claim of authority is asserted by the person or persons furnishing such bond.

5. Notice to any bank or trust company of an adverse claim to any property, or to a deposit of cash or securities standing on its books to the credit of, or held for the account of, any person shall not be effectual to cause said bank or trust company to recognize said adverse claimant unless said adverse claimant shall also either procure a restraining order, injunction or other appropriate process against said bank or trust company from a court of competent jurisdiction in the United States in a cause therein instituted by him wherein the person to whose credit the deposit stands, or for whose account the property or deposit is held, or his executor or administrator is made a party and served with summons, or shall execute to said bank or trust company, in form and with sureties acceptable to it a bond, indemnifying said bank or trust company from any and all liability, loss, damage, costs and expenses, for and on account of the payment of or delivery pursuant to such adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands on the books of said bank or trust company or for whose account the property or deposit is held by said bank or trust company.

6. (a) In all actions against any bank or trust company to recover for moneys on deposit therewith, if there be any person or persons not parties to the action, who claim the same fund, the court in which the action is pending, may, on the petition of such bank or trust company, and upon eight days' notice to the plaintiff and such claimants, and without proof as to the merits of the claim, make an order amending the proceedings in the action by making such claimants parties defendant thereto; and the court shall thereupon proceed to determine the rights and interests of the several parties to the action in and to such funds. The remedy provided in this section shall be in addition to and not exclusive of that provided in any other interpleader provision.

(b) The funds on deposit which are the subject of such an action may remain with such bank or trust company to the credit of the action until final judgment therein, and be entitled to the same interest as other deposits of the same class, and shall be paid by such bank or trust company in accordance with the final judgment of the court; or the deposit in controversy may be paid into court to await the final determination of the action, and when the deposit is so paid into court such bank or trust company shall be struck out as a party to the action, and its liability for such deposit shall cease.

(c) The costs in all actions against a bank or trust company to recover deposits shall be in the discretion of the court, and may be charged upon the fund affected by the action.

7. (a) A bank or trust company need not recognize or give any effect to (1) any claim to a deposit of cash, securities, or other property standing on its books to the credit of, or held by it for the account of, any corporation, firm or association in occupied territory or (2) any advice, statute, rule or regulation purporting to cancel or to give notice of the cancellation of the authority of any person at the time appearing on the books of such bank or trust company as authorized to withdraw or otherwise dispose of cash, securities, or other property of such corporation, firm or association, unless such bank or trust company is required so to do by appropriate process procured against it in a court of competent jurisdiction in the United States in a cause therein instituted by or in the name of such corporation, firm or association, or unless the person making such claim or giving such advice or invoking such statute, rule or regulation, as the case may be, shall execute to such bank or trust company, in form and with sureties acceptable to it, a bond indemnifying it from any and all liability, loss, damage, costs and expenses for and on account of recognizing or giving any effect to such claim, advice, statute, rule or regulation.

(b) For the purposes of this subdivision (1) the term "occupied territory" shall mean territory occupied by a dominant authority asserting governmental, military or police powers of any kind in such territory, but not recognized by the United States as the de jure government of such territory, and (2) the term "corporation, firm or association in occupied territory" shall mean a corporation, firm or association which has, or at any time has had, a place of business in territory which has at any time been occupied territory.

(c) The foregoing provisions of this subdivision shall be effective only in cases where (1) such claim or advice purports or appears to have been sent from or is reasonably believed to have been sent pursuant to orders originating in, such occupied territory during the period of occupation, or (2) such statute, rule or regulation appears to have emanated from such dominant authority and purports to be or to have been in force in such occupied territory during the period of occupation.

(d) The foregoing provisions of this subdivision shall apply to claims, advices, statutes, rules or regulations made, given or invoked either prior to, or on or subsequent to the effective date of this act.

9. Deposits by custodian for a minor under part six of article seven of the estates, powers and trusts law. When any deposit of cash or securities shall be made by a person purporting to act as custodian for a minor under part six of article seven of the estates, powers and trusts law or under a similar law of another state, the deposit together with any interest or dividends credited thereon may be paid or delivered to or upon the order of such person, or his successor as custodian, or to a minor upon the minor's attaining either eighteen years or twenty-one years, as provided in accordance with part six of article seven of the estates, powers and trusts law, if no custodian is acting at the time of such payment or delivery, and any receipt or order of such person, successor or minor shall be valid and sufficient release and discharge of the depositary for any payment or delivery so made. No depositary dealing with a person purporting to act as a custodian for a minor under said article shall be bound to inquire into any facts bearing upon the designation of such person as such custodian or the propriety of or authority for any act of such person under said article or otherwise or the age of the person designated as a minor. No depositary shall be liable for any act performed pursuant to the instruction or direction of any person purporting to act as custodian under said article unless the depositary has actual knowledge that such act, or the instruction or direction therefor, constitutes a breach of such person's obligations as such custodian, or unless the depositary performs such act with knowledge of such facts that acting pursuant to such instruction or direction amounts to bad faith.



136 - Change of national banking association into state bank by conversion or merger.

136. Change of national banking association into state bank by conversion or merger. 1. A national banking association may convert into or merge with a state bank under a state charter, provided that the action taken complies with federal law. Each such conversion or merger shall be subject to the requirements of this chapter.

2. In the case of each conversion, a written plan of conversion shall be submitted, in duplicate, to the superintendent. Such plan shall be in form satisfactory to the superintendent, shall prescribe the terms and conditions of the conversion and the mode of carrying it into effect and shall have annexed thereto and forming a part thereof an organization certificate of the state bank which is to result from the conversion. Such organization certificate shall be in the form prescribed by section four thousand one of this chapter with such variations, if any, as shall be satisfactory to the superintendent. With such plan of conversion there shall be submitted, in duplicate, to the superintendent a certificate of the president, secretary or cashier of the national banking association certifying that all steps have been taken which are necessary under federal law to the consummation of the conversion. The superintendent shall approve or disapprove such plan of conversion within ninety days of such submission thereof to him or her. If the superintendent shall approve such plan, he or she shall file one duplicate thereof, together with one duplicate of such certificate submitted therewith and the original of the approval of the superintendent, in the office of the superintendent, and the other duplicate of such plan, together with a duplicate of such certificate and a duplicate of the superintendent's approval, shall be filed in the office of the clerk of the county in which the principal office of the state bank is to be located. Upon such filing in the office of the superintendent, the conversion shall become effective, unless a later date is specified in the plan, in which event the conversion shall become effective upon such later date, and the organization certificate attached to such plan shall thereafter be the organization certificate of the state bank for all purposes.

3. In the case of each merger, a written plan of merger shall be submitted, in duplicate, to the superintendent. Such plan shall be in form satisfactory to the superintendent and shall prescribe the terms and conditions of the merger and the mode of carrying it into effect. Such plan may provide the name to be borne by the state bank, as receiving corporation, if such name is to be changed. Such plan may also name the persons who shall constitute the first board of directors of the state bank after the merger shall have been accomplished, provided that the number and qualifications of such persons shall be in accordance with the provisions of this chapter relating to the number and qualifications of directors of a state bank; or such plan may provide for a meeting of the stockholders to elect a board of directors within sixty days after such merger, and may make provision for conducting the affairs of the state bank meanwhile. With such plan of merger there shall be submitted, in duplicate, to the superintendent the following: (a) by the national banking association, a certificate of the president, secretary or cashier of such association certifying that all steps have been taken which are necessary under federal law to the consummation of the merger; (b) by the state bank, a certificate of the president, secretary or cashier certifying that such plan of merger has been approved by the board of directors of the state bank by a majority vote of all the members thereof, that such plan has been submitted to the stockholders of the state bank at a meeting thereof held upon notice of at least fifteen days, specifying the time, place and object of such meeting and addressed to each stockholder at the address appearing upon the books of the state bank and published at least once a week for two successive weeks in one newspaper in the county in which the state bank has its principal place of business, and that such plan of merger has been approved at such meeting by the vote of the stockholders owning at least two-thirds in amount of the stock of the state bank, except that such certificate submitted by the state bank need not certify that such plan was submitted to or approved by vote of the stockholders of the state bank if (i) the total assets of the national banking association do not exceed ten per centum of the total assets of the state bank and (ii) the plan of merger does not change the name or the authorized shares of capital stock of the state bank or make or require any other change or amendment for which the approval or consent of stockholders of the state bank would be required under provisions of law other than this section.

4. As used in this section, the term "state bank" means a bank or trust company. For purposes of merger under this section the term "national banking association" means one or more national banking associations.

5. With the written plan of conversion submitted under subdivision two of this section, there shall be paid to the superintendent an investigation fee as prescribed pursuant to section eighteen-a of this chapter, and with the written plan of merger submitted under subdivision three of this section there shall be paid to the superintendent an investigation fee as prescribed pursuant to section eighteen-a of this chapter.



136-A - Purchase of assets of national banking association by bank or trust company.

136-a. Purchase of assets of national banking association by bank or trust company. 1. A state bank or trust company may acquire, whether by purchase or otherwise, other than by merger, all or a substantial part of the assets of a national banking association, provided that the action taken complies with federal law.

2. In the case of each such acquisition, a written plan providing for the acquisition by the bank or trust company of the assets of the national banking association shall be submitted, in duplicate, by the bank or trust company to the superintendent. Such plan shall be in form satisfactory to the superintendent, shall specify the selling and the acquiring corporation, and shall prescribe the terms and conditions of the acquisition and the mode of carrying it into effect.

At the time of submission for action by the superintendent of the written plan of acquisition of assets, an investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid to the superintendent.

3. With such plan of acquisition of assets there shall also be submitted, in duplicate, to the superintendent the following: (a) by the national banking association, a certificate of the president, secretary or cashier of such association certifying that all steps have been taken which are necessary under federal law to the sale of its assets; (b) by the bank or trust company, if the assets of the national banking association exceed ten per centum of the assets of the bank or trust company, a certificate of the president, secretary or cashier certifying that such plan has been approved by the board of directors of his corporation by a majority vote of all the members thereof, and that such plan was thereafter submitted to the stockholders of such corporation at a meeting thereof held upon notice of at least fifteen days, specifying the time, place, and object of such meeting and addressed to each stockholder at the address appearing upon the books of the corporation and published at least once a week for two successive weeks in one newspaper in the county in which the bank or trust company has its principal place of business and that such plan has been approved at such meeting by the vote of stockholders owning at least two-thirds in amount of the stock of such corporation.

4. Nothing contained in this section one hundred thirty-six-a shall be construed to prohibit any other purchase of assets which is otherwise permitted by applicable law.



136-B - Approval of superintendent.

136-b. Approval of superintendent. The superintendent shall approve or disapprove of a proposed merger as authorized by section one hundred thirty-six of this article or a proposed acquisition of all or a substantial part of the assets of a national banking association as authorized by section one hundred thirty-six-a of this article, as the case may be, within one hundred twenty days after the submission of the proposed plan thereof to him or her. In determining whether to so approve, the superintendent shall take into consideration (i) the declaration of policy contained in section ten of this chapter, (ii) whether the effect of such merger or acquisition shall be either to expand the size or extent of the resulting or acquiring institution beyond limits consistent with adequate and sound banking and the preservation thereof or result in a concentration of assets beyond limits consistent with effective competition, (iii) whether such merger or acquisition may result in such a lessening of competition as to be injurious to the interests of the public or tend toward monopoly and (iv) primarily, the public interest and the needs and convenience thereof. If the superintendent shall approve such proposed merger or acquisition, he or she shall file the plan, together with such certificates and the original of the approval of the superintendent, in the office of the superintendent, and, in the case of merger, a duplicate of the plan, together with a duplicate of each of such certificates and a duplicate of the superintendent's approval, shall be filed in the office of the clerk of the county in which the principal office of the receiving corporation is located. Upon such filing in the office of the superintendent, the merger or acquisition shall become effective, unless a later date is specified in the plan, in which event the merger or acquisition shall become effective upon such later date.



136-C - Effect of merger or conversion of national banking association into state bank.

136-c. Effect of merger or conversion of national banking association into state bank. 1. At the time when a merger or conversion under sections one hundred thirty-six and one hundred thirty-six-b of this chapter becomes effective.

(a) the resulting state bank shall be considered the same business and corporate entity as the national banking association, although as to rights, powers and duties, the resulting bank is a state bank;

(b) all of the property, rights, powers and franchises of the national banking association shall vest in the resulting state bank and the resulting state bank shall be subject to and be deemed to have assumed all of the debts, liabilities, obligations and duties of the national banking association and to have succeeded to all of its relationships, fiduciary or otherwise, as fully and to the same extent as if such property, rights, powers, franchises, debts, liabilities, obligations, duties and relationships had been originally acquired, incurred or entered into by the resulting state bank; provided, however, that the resulting state bank shall not, through such conversion or merger, acquire power to engage in any business or to exercise any right, privilege or franchise which is not conferred by the provisions of this chapter upon such resulting state bank;

(c) any reference to the national banking association in any contract, will or document, whether executed or taking effect before or after the conversion or merger, shall be considered a reference to the resulting state bank if not inconsistent with the other provisions of the contract, will or document;

(d) a pending action or other judicial proceeding to which the national banking association is a party, shall not be deemed to have abated or to have discontinued by reason of the conversion or merger, but may be prosecuted to final judgment, order or decree in the same manner as if the conversion or merger had not been made; or the resulting state bank may be substituted as a party to such action or proceeding, and any judgment, order or decree may be rendered for or against it that might have been rendered for or against the national banking association if the conversion or merger had not occurred.

2. As used in this section, the term "state bank" means a bank or trust company.



137 - Change of state bank into national banking association by conversion, merger or consolidation.

137. Change of state bank into national banking association by conversion, merger or consolidation. 1. A state bank may, by vote of the stockholders owning at least two-thirds in amount of its stock, convert into, or merge or consolidate with, a national banking association under the charter of a national banking association in the manner provided by federal law and without approval of any state authority.

2. The franchise of a state bank as a state bank shall automatically terminate when its conversion into or its merger or consolidation with a national banking association under a federal charter is consummated and the resulting national banking association shall be considered the same business and corporate entity as the state bank, although as to rights, powers and duties the resulting bank is a national banking association.

3. At the time when such conversion, merger or consolidation becomes effective

(a) all of the property, rights, powers and franchises of the state bank shall vest in the national banking association and the national banking association shall be subject to and be deemed to have assumed all of the debts, liabilities, obligations and duties of the state bank and to have succeeded to all of its relationships, fiduciary or otherwise, as fully and to the same extent as if such property, rights, powers, franchises, debts, liabilities, obligations, duties and relationships had been originally acquired, incurred or entered into by the national banking association; provided, however, that nothing in this section shall be deemed to authorize the national banking association to maintain as its own office any office previously maintained by the state bank, and authority, if any, to maintain any such office shall be governed by applicable federal law;

(b) any reference to the state bank in any contract, will or document, whether executed or taking effect before or after the conversion, merger or consolidation, shall be considered a reference to the national banking association if not inconsistent with the other provisions of the contract, will or document;

(c) a pending action or other judicial proceeding to which the state bank is a party, shall not be deemed to have abated or to have discontinued by reason of the conversion, merger or consolidation, but may be prosecuted to final judgment, order or decree in the same manner as if the conversion, merger or consolidation had not been made; or the national banking association may be substituted as a party to such action or proceeding, and any judgment, order or decree may be rendered for or against it that might have been rendered for or against the state bank if the conversion, merger or consolidation had not occurred.

4. As used in this section, the term "state bank" means any bank, trust company or other banking organization engaged in the business of receiving deposits other than a mutual savings bank. For purposes of merger or consolidation under this section the term "national banking association" means one or more national banking associations, and the term "state bank" means one or more state banks.



138 - Foreign branches; performance of contracts and repayment of deposits.

138. Foreign branches; performance of contracts and repayment of deposits. 1. Notwithstanding section 1-105 of the uniform commercial code, any bank or trust company or national bank located in this state which in accordance with the provisions of this chapter or otherwise applicable law shall have opened and occupied a branch office or branch offices in any foreign country shall be liable for contracts to be performed at such branch office or offices and for deposits to be repaid at such branch office or offices to no greater extent than a bank, banking corporation or other organization or association for banking purposes organized and existing under the laws of such foreign country would be liable under its laws. The laws of such foreign country for the purpose of this section shall be deemed to include all acts, decrees, regulations and orders promulgated or enforced by a dominant authority asserting governmental, military or police power of any kind at the place where any such branch office is located, whether or not such dominant authority be recognized as a de facto or de jure government.

2. Notwithstanding section 1-105 of the uniform commercial code, if by action of any such dominant authority which is not recognized by the United States as the de jure government of the foreign territory concerned, any property situated in or any amount to be received in such foreign territory and carried as an asset of any branch office of such bank or trust company or national bank in such foreign territory is seized, destroyed or cancelled, then the liability of such bank or trust company or national bank for any deposit theretofore received and thereafter to be repaid by it, and for any contract theretofore made and thereafter to be performed by it, at any branch office in such foreign territory shall be reduced pro tanto by the proportion that the value (as shown by the books or other records of such bank or trust company or national bank at the time of such seizure, destruction or cancellation) of such assets bears to the aggregate of all the deposit and contract liabilities of the branch office or offices of such bank or trust company or national bank in such foreign territory, as shown at such time by the books or other records of such bank or trust company or national bank.

2-a. Notwithstanding the provisions of any law to the contrary, a bank or trust company or national bank located in this state shall not be required to repay any deposit made at a foreign branch of any such bank if the branch cannot repay the deposit due to (i) an act of war, insurrection, or civil strife; or (ii) an action by a foreign government or instrumentality, whether de jure or de facto, in the country in which the branch is located preventing such repayment, unless such bank has expressly agreed in writing to repay the deposit under such circumstances. The superintendent of financial services may promulgate regulations necessary to effectuate the provisions of this subdivision, including regulations providing for adequate disclosure to retail depositors in the United States of the restrictions on repayment contained in this subdivision. The provisions of this subdivision shall not alter or diminish the liability of a custodian of assets of a fund under section one hundred seventy-eight-a of the retirement and social security law.

3. If any provision of this section, or the application of such provision to any bank, trust company or national bank, shall be held invalid, the remainder of this section, and the application of such section to banks, trust companies and national banks other than those to which it is held invalid, shall not be affected thereby.



139 - Saving clause.

139. Saving clause. All banks which shall have been authorized by the superintendant to exercise fiduciary powers pursuant to this chapter, as from time to time in effect, shall be known as trust companies subject to the provisions of this article applicable to trust companies, but nothing contained in this chapter shall require any such bank to change its name to include the term "trust company". All trust companies organized under or subject to the provisions of this chapter, as from time to time in effect, shall be subject to all the provisions of this article applicable to trust companies. Notwithstanding any other provision or law, a corporation formed under this article to acquire the banking business previously done by a partnership doing business pursuant to this chapter may have as its corporate name the name under which such partnership did business, with the addition of a word or words, indicating that it is a corporation.



140-A - Stock option plans.

140-a. Stock option plans. Subject to such regulations and restrictions as may be prescribed by the superintendent, every bank and every trust company may grant options to purchase authorized and unissued shares of its capital stock to officers, directors and employees, for a consideration as authorized by section five thousand four of this chapter of not less than one hundred per cent of the fair market value of the shares on the date the option is granted, pursuant to the terms of a stock option plan which has previously been adopted by the board of directors of the bank or trust company and approved by the holders of a majority of the outstanding shares of capital stock of the bank or trust company and by the superintendent. Stock options issued hereunder shall not extend beyond a period of ten years from date of issuance.






Article 3-A - (Banking) BANK HOLDING COMPANIES; CONTROL OF BANKING INSTITUTIONS

141 - Definitions.

141. Definitions. 1. "Banking institution," when used in this article, means a bank, a trust company, a stock-form savings bank or a stock-form savings and loan association.

2. "Company," when used in this article, means any corporation, partnership, trust, unincorporated association, joint stock association or similar organization organized under the laws of the state of New York, or if not so organized, doing business in the state of New York, or any individual residing or doing business in the state of New York, or any combination of individuals which combination is residing or is doing business in the state of New York, any combination of the foregoing which combination is residing or is doing business in the state of New York, or any such individual and any of the foregoing acting in concert, but shall not include (a) any corporation the majority of the stock of which is owned by the United States or by any state unless the superintendent determines that it would be in the public interest to deem such a corporation to constitute a company, or (b) any corporation or community chest, fund, or foundation, organized and operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inures to the benefit of any private stockholder or individual, and no substantial part of the activities of which is the carrying on of propaganda, or otherwise attempting to influence legislation unless the superintendent determines that it would be in the public interest to deem such a corporation, community chest, fund, or foundation to constitute a company, or (c) any corporation or partnership owning or controlling stock acquired in connection with an underwriting of securities and which is held only for such period of time as will permit the sale thereof upon a reasonable basis.

3. "Bank holding company," when used in this article, means any company which (a) directly or indirectly, or through a subsidiary or subsidiaries, owns, controls, or holds with power to vote (i) ten per centum or more of the voting stock of a company which is or becomes a bank holding company by virtue of this article, or (ii) ten per centum or more of the voting stock of a banking institution, or (b) controls in any manner the election of a majority of the directors of (i) a banking institution, or (ii) a company which is or becomes a bank holding company by virtue of this article, or (c) is a company, for the benefit of whose stockholders or members ten per centum or more of the voting stock of a banking institution or of a company which is or becomes a bank holding company by virtue of this article is held, directly or indirectly, by a trustee or trustees, or (d) through a combination of (i) ownership, control or holding, directly or indirectly, of voting stock and (ii) voting stock and held, directly or indirectly, by a trustee or trustees for the benefit of the members or stockholders of such company, if such voting stock is voting stock of one or more banking institutions or of one of more companies which are or become bank holding companies by virtue of this article, as the case may be, is a company which would be a bank holding company if the aggregate of such voting stock were either entirely owned, controlled or held, directly or indirectly, by such company or entirely held, directly or indirectly, by a trustee or trustees for the benefit of the members or stockholders of such company. Notwithstanding the foregoing, no company shall be a bank holding company by virtue of its ownership or control of either stock acquired in a fiduciary capacity, except where such stock is held for the benefit of the stockholders or members of such company; or voting rights of stock acquired in the court of a proxy solicitation by a company formed and operated for the sole purpose of participating in proxy solicitations by virtue of its control of voting rights of stock in any banking institution or bank holding company acquired in the course of such solicitations.

4. "Subsidiary," when used in this article, means (a) any company ten per centum or more of whose voting stock is directly or indirectly, or through a subsidiary or subsidiaries, owned, controlled, or held with power to vote, by a bank holding company; or (b) any company the election of a majority of whose directors is controlled in any manner by a bank holding company; or (c) any company ten per centum or more of whose voting stock is directly or indirectly owned, controlled, or held with power to vote, by a trustee or trustees for the benefit of the stockholders or members of a bank holding company; or (d) any company at least ten per centum of the voting stock of which is directly or indirectly, or through a subsidiary or subsidiaries, owned, controlled or held with power to vote by a combination of a bank holding company and by a trustee or trustees for the benefit of the stockholders or members of such bank holding company. For purposes of this subdivision, voting stock shall not be deemed to include voting stock owned by the United States or by any company wholly owned by the United States. Any company having any of the relationships with a bank holding company described in clauses (a), (b), (c) or (d) of this subdivision shall be deemed to be a subsidiary of such bank holding company.

5. "Doing business," when used in this article, shall include the maintenance by a foreign company of a place of business in this state, or the conduct by a foreign company of operations in this state, or the acquisition, owning or holding by a foreign company of any stock or assets of any banking institution or any company which directly or indirectly owns, controls or holds with power to vote ten per centum or more of the voting stock of a banking institution.

6. "Banking subsidiary," when used in this article, means a subsidiary that is a banking institution, and a "non-banking subsidiary" means a subsidiary that is not a banking institution.



142 - Limitations on, and regulation of, bank holding companies.

142. Limitations on, and regulation of, bank holding companies. 1. It shall be unlawful for any person knowingly to borrow, directly or indirectly, any money or property for the purpose of enabling such person to pay for or to hold shares of stock of a bank holding company from any subsidiary of such bank holding company, unless such borrowing is made upon security having an ascertained market value of at least fifteen per centum more than the amount thereof. Any person knowingly violating the provisions of this subdivision shall, for each offense, forfeit to the people of the state twice the amount of such borrowing.

2. Except in conformity with such rules and regulations as may be promulgated by the superintendent, it shall be unlawful for any executive officer or director of a bank holding company to borrow any sum of money from any subsidiary of such bank holding company. Every executive officer or director of such bank holding company violating the provisions of this subdivision shall, for each offense, forfeit to the people of the state twice the amount of such borrowing or borrowings.



142-A - Limitation on acquisition of newly chartered banking institutions.

142-a. Limitation on acquisition of newly chartered banking institutions. 1. No bank holding company may acquire control of any banking institution which has been chartered for less than five years and has its principal office in a city or village with a population of fifty thousand or less if the principal office of a bank, trust company or national bank the principal office of which institution is located in this state and which institution is not a subsidiary of a bank holding company is located in such city or village; provided, however, such an acquisition may be consummated upon the obtaining of the appropriate supervisory approvals if: (a) application is pending for the institution being acquired to merge with or acquire the assets of another banking institution having its principal office in the same city or village and chartered for over five years, or if; (b) the superintendent finds that the banking institution being acquired was not chartered directly or indirectly by the acquiring bank holding company, its officers, directors or stockholders, and does not have the capacity to continue to conduct its business independently in a fashion consistent with the public interest and the interests of depositors, creditors, shareholders and stockholders.

2. As used in this section, the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a banking institution, whether through the ownership of voting stock of such banking institution, the ownership of voting stock of any company which possesses such power or otherwise. Control shall be presumed to exist if any company, directly or indirectly, owns, controls or holds with the power to vote ten per centum or more of the voting stock of any banking institution or of any company which owns, controls or holds with power to vote ten percent or more of the voting stock of such banking institution, but no person shall be deemed to control a banking institution solely by reason of his being an officer or director of such banking institution or company. As used in this section, the terms "bank holding company" and "banking institution" shall have the meanings as defined in section one hundred forty-one of this article, except that the definition of "bank holding company" is modified to change the phrase "a banking institution" wherever it appears therein to " two or more banking institutions" and the definition of "banking institution" is modified to add a national banking association, the principal office of which is located in this state.

3. As used in this section, the term "village" shall mean either an incorporated or unincorporated village.



143 - Limitations on directors, officers and employees.

143. Limitations on directors, officers and employees.

1. Every director of a bank holding company who is contingently obligated on any loan or other extension of credit made by a banking subsidiary of the bank holding company of which he is a member of the board of directors to any other individual, partnership, unincorporated association or corporation, shall file a statement of his financial condition with such bank holding company at least once in each year and at such other times as the superintendent may require. This subdivision two shall not apply with respect to directors whose obligations are secured by collateral having an ascertained market value of at least fifteen per centum more than the amount of such obligations.

2. (a) No executive officer of a bank holding company may be an executive officer or director of another bank holding company or of a bank or trust company, savings bank, or savings and loan association, or of a national bank, federal savings bank or federal savings association, the principal office of which is located in this state, or of a foreign banking corporation maintaining a branch in this state, unless permission therefor has been granted by the superintendent of financial services pursuant to the provisions of paragraph (b) of this subdivision, except that an executive officer of a bank holding company may be (i) an executive officer and (ii) a director of one or more banking institutions or bank holding companies which are subsidiaries of such bank holding company.

(b) The superintendent shall have the power to determine by regulation who shall be considered, under the provisions of this subdivision, to be an executive officer, and by regulation to grant permission to an executive officer of a bank holding company to be at the same time an executive officer, director or trustee or both an executive officer and a director or a trustee of another bank holding company or of a bank or trust company, savings bank, savings and loan association, national bank located in this state, federal savings and loan association located in this state or foreign banking corporation maintaining a branch in this state. Such permission may be granted only if in the judgment of the superintendent such service by the executive officer will be consistent with the policy of the state of New York as declared in section ten of this chapter. The superintendent shall have the power to revoke such permission whenever the superintendent finds, after a reasonable notice and an opportunity to be heard, that the public interest requires such revocation.

(c) For the purposes of this subdivision, the terms "subsidiary", "banking institution" and "bank holding company" shall each be given the same meaning as is contained in their respective definition in section one hundred forty-one of this article, except that the definition of the term "banking institution" is modified to include national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, and a foreign banking corporation maintaining a branch in this state.

(d) All other restrictions and limitations imposed by this chapter on executive officers and directors of bank holding companies shall continue in effect.



143-A - Acquisitions by companies of all the capital stock of banks and trust companies; no change of ultimate control.

143-a. Acquisitions by companies of all the capital stock of banks and trust companies; no change of ultimate control. 1. A company having capital stock or membership interests may acquire all the capital stock or membership interests of one or more corporations organized under or subject to the provisions of article three, six, or ten of this chapter, provided that (a) such corporation or corporations are directly or indirectly controlled prior to such acquisition by the persons or entities that directly or indirectly control such company and (b) such persons or entities will continue to control such company thereafter. Such company and such corporation or corporations shall submit in duplicate to the superintendent a written plan of acquisition of such stock. Such plan shall be in form satisfactory to the superintendent, shall specify each corporation the stock of which is to be acquired by the company and shall prescribe the terms and conditions of the acquisition and the mode of carrying it into effect, including the manner of exchanging the shares of each of the corporations for shares or other securities of the company. Any such plan may provide for the payment of cash in lieu of the issuance of fractional shares of the company.

At the time of submission to the superintendent of the written plan of acquisition of stock, an investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid to the superintendent.

2. There shall be submitted, in duplicate, to the superintendent with the plan of acquisition of stock, a certificate of the president or secretary of the company, certifying that such plan has been approved by the board of directors or other governing body of his company by a majority vote of all the members thereof, and a certificate of the president, secretary or cashier of each corporation, the acquisition of all the capital stock of which is provided for, certifying that such plan has been approved by the board of directors of his corporation by a majority vote of all the members thereof, and that such plan was thereafter submitted to the stockholders of such corporation at a meeting thereof held upon notice of at least fifteen days, specifying the time, place and object of such meeting and addressed to each stockholder at the address appearing upon the books of the corporation and published at least once a week for two successive weeks in one newspaper in the county in which such corporation has its principal place of business and that such plan has been approved at such meeting by the vote of the stockholders owning at least two-thirds in amount of the stock of such corporation.

3. If no action to be taken pursuant to the plan of acquisition requires approval of the superintendent pursuant to section one hundred forty-three-b of this article, the superintendent shall approve or disapprove of a proposed plan of acquisition within one hundred twenty days after the submission of such plan of acquisition, and in determining whether or not to approve any such plan the superintendent shall take into consideration the declaration of policy contained in section ten of this chapter. If the superintendent shall approve such plan of acquisition, the superintendent shall file the plan, together with such certificates and the original of the approval of the superintendent in the office of the superintendent. Upon such filing in the office of the superintendent, the plan, and the acquisitions provided for therein, shall become effective, unless a later date is specified in the plan, in which event the plan and such acquisitions shall become effective upon such later date.

4. Any stockholder of any such corporation, entitled to vote on such plan of acquisition, who does not assent thereto shall, subject to and by complying with section six thousand twenty-two of this chapter, have the right to receive payment of the fair value of such stockholder's shares and the other rights and benefits provided by such section.

5. Notwithstanding the provisions of subdivisions one, two, three and four of this section, the superintendent of financial services, by general regulation, may establish particular procedures enabling the acquisition of all the capital stock of a stock-form savings bank or stock-form savings and loan association by a company having capital stock divided into shares, provided that such acquisition occurs as part of a transaction in which such savings bank or savings and loan association is converted from mutual to stock form.

6. Notwithstanding the provisions of subdivision three of section two-b of this chapter, when applying this section to limited liability trust companies, the term "capital stock" shall mean the equity interest of a member as set forth in the company's articles of organization or, in the absence of such a provision, the equity interest represented by a member's right to a proportionate share of the profits of the company.



143-B - Acquisition by companies of control of banking institutions.

143-b. Acquisition by companies of control of banking institutions. 1. It shall be unlawful except with the prior approval of the superintendent for any company to acquire control of any banking institution, directly or indirectly, provided, however, that the provisions of this section shall not apply to a company which has submitted to the superintendent a plan of acquisition pursuant to section one hundred forty-three-a of this article for an acquisition not involving a change of control of the banking institution. As used in this section, the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a banking institution, whether through the ownership of voting stock of such banking institution, the ownership of voting stock of any company which possesses such power or otherwise. Control shall be presumed to exist if any company, directly or indirectly, owns, controls or holds with the power to vote ten per centum or more of the voting stock of any banking institution or of any company which owns, controls or holds with power to vote ten per centum or more of the voting stock of such banking institution, but no person shall be deemed to control a banking institution solely by reason of his or her being an officer or director of such banking institution or company. The superintendent may in the superintendent's discretion, upon the application of a banking institution or any company which, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such banking institution, determine whether or not the ownership, control or holding of such voting stock would constitute control of such banking institution for purposes of this section.

2. A company desiring to acquire control of a banking institution may file application therefor, in writing, with the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall contain such information as the superintendent, by rule or regulation, may prescribe as necessary or appropriate for the purpose of making the determination required by subdivision three of this section.

3. Upon receipt of such application, the superintendent shall post notice of the receipt thereof upon the bulletin board of the department of financial services. The superintendent shall by order grant or deny the application and shall state the reasons for such grant or denial. An order shall be issued within one hundred twenty days after the date of the submission of the application to the superintendent and a copy thereof shall be posted upon the bulletin board of the department of financial services. In determining whether or not to approve any such application, the superintendent shall take into consideration (i) the declaration of policy contained in section ten of the chapter, (ii) whether the effect of such action shall be consistent with adequate or sound banking and the preservation thereof, or result in a consolidation of assets beyond limits consistent with effective competition, (iii) whether such acquisition of control may result in such a lessening of competition as to be injurious to the interest of the public or tend toward monopoly, and (iv) primarily, the public interest and the needs and convenience thereof.

4. A company does not control a banking institution by virtue of its ownership or control of: (a) stock acquired by a company in good faith in a fiduciary capacity, except where such stock is held for the benefit of stockholders or members of such company; (b) voting rights of stock acquired in the course of a proxy solicitation by a company formed for the sole purpose of participating in proxy solicitations by virtue of its control of voting rights of stock acquired in the course of such solicitation; (c) stock acquired by a company in connection with its underwriting of securities if such shares are held only for such period of time as will permit the sale thereof on a reasonable basis; (d) stock acquired by a company in settlement or reduction of a loan, or advance of credit, or in exchange for an investment previously made in good faith and in the ordinary course of business, provided that any stock so acquired shall be disposed of within a period of two years from the date upon which it was acquired unless the superintendent shall, in writing, authorize such banking institution to hold such stock for a longer period; or (e) stock dividends, stock splits, or additional stock acquired by a bank holding company, or by any subsidiary thereof, in exercise of its preemptive right as a stockholder.

5. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe in writing, the provisions of subdivisions one, two and three of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of a company which has control of a banking institution. Thereafter, such legal representative shall comply with the provisions of subdivisions one and two of this section. The provisions of subdivision three of this section shall be applicable to an application made under this section by a legal representative.

The term "legal representative," for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

If any provision of this section, or the application of such provision to any individual, company, corporation or circumstance, shall be held invalid, the remainder of this section, and the application thereof to anyone other than one to which it is held invalid, shall not be affected thereby.



145 - Penalties; restraining orders and injunctions.

145. Penalties; restraining orders and injunctions. 1. Any company which wilfully violates any provision of this article is guilty of a misdemeanor and upon conviction thereof shall be fined not more than one thousand dollars for each day during which such violation continues.

2. Any individual who wilfully participates in a violation of any provision of this article is guilty of a misdemeanor and upon conviction thereof shall be fined not more than ten thousand dollars or shall be imprisoned not more than one year, or both.

3. If any action violates or would violate any of the provisions of this article, the superintendent or his duly authorized agent may apply to the supreme court of this state for the enforcement of this article; and such court shall have jurisdiction to enforce obedience thereto, to order divestment of stock illegally acquired, held or voted, by injunction or by other process, mandatory or otherwise, and to restrain violation of this article.



146 - Saving provision.

146. Saving provision. Nothing herein contained shall be interpreted or construed as approving any act, action or conduct which is or has been or may be in violation of existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding, pending or hereafter instituted on account of any act, action, or conduct prohibited by law.



147 - Separability of provisions.

147. Separability of provisions. If any provision of this article, or the application of such provision to any individual, company or circumstance, shall be held invalid, the remainder of the article, and the application of such provision to individuals, companies or circumstances other than those to which it is held invalid, shall not be affected thereby.






Article 3-B - (Banking) SUBSIDIARY TRUST COMPANIES

150 - Definitions.

150. Definitions. 1. "Subsidiary trust company", when used in this article, means a trust company which is subject to the provisions of this article.

2. "Bank holding company" and "subsidiary", when used in this article, shall each have the same meaning specified in section one hundred forty-one of this chapter.

3. "Owning bank holding company", when used in this article with respect to a subsidiary trust company, means the bank holding company which owns all of the outstanding voting stock of such subsidiary trust company.

4. When used in this article, an "affiliated bank" or "affiliated trust company" of a subsidiary trust company means any bank, trust company, savings bank, savings and loan association, national bank, federal savings bank, federal savings association, or out-of-state state bank (as such term is defined in section two hundred twenty-two of this chapter), or such other banking institution as the superintendent of financial services may permit specifically or by general rule or regulation, which is a subsidiary of the bank holding company which owns such subsidiary trust company.

5. "Trust office", when used in this article with respect to a subsidiary trust company, means an office of the subsidiary trust company maintained for the purpose of conducting its business.

6. "Trust officer", when used in this article with respect to a trust company which is not a subsidiary trust company, means an office maintained solely for the purpose of conducting business relating to the exercise of its fiduciary powers.



151 - Organization of subsidiary trust companies.

151. Organization of subsidiary trust companies. A subsidiary trust company shall be organized in accordance with the provisions of this chapter relating to the organization of trust companies. All of the outstanding voting stock of a subsidiary trust company shall be owned by a bank holding company.



152 - Business of subsidiary trust companies; limitation on powers.

152. Business of subsidiary trust companies; limitation on powers. A subsidiary trust company shall have all of the powers of and be entitled to engage in the business of a trust company, provided that a subsidiary trust company shall not have the power to accept deposits.



153 - Offices.

153. Offices. Notwithstanding the provisions of sections twenty-nine and one hundred five of this chapter, (a) a subsidiary trust company may open and occupy a trust office, including its principal office, at any one or more locations in the state of New York at which the owning bank holding company, any affiliated bank, or any affiliated trust company has a banking office, and (b) an affiliated trust company may open and occupy a trust office at the location in the state at which such subsidiary trust company has its principal office. A subsidiary trust company or an affiliated trust company, as the case may be, which proposes to open and occupy a trust office pursuant to this section shall make written application to the superintendent for leave to do so in the manner provided in section twenty-nine of this chapter with respect to branch offices and shall pay the investigation fee specified therein.



154 - Transfer of fiduciary relationships from affiliated banks or trust companies to subsidiary trust companies.

154. Transfer of fiduciary relationships from affiliated banks or trust companies to subsidiary trust companies. 1. (a) At any time or times after the issuance to it by the superintendent of the authorization certificate specified in article two of this chapter, a subsidiary trust company may apply by verified petition to the supreme court, special term, in and for the county in which its principal office is located requesting that it be substituted for each of its affiliated banks or trust companies specified in the petition (i) in every existing fiduciary capacity designated therein and (ii) in the case of the first such petition, in every fiduciary capacity which may take effect after the date of the hearing provided for below. Each such specified affiliated bank or trust company shall join in such petition. Notice of the filing of such petition shall be given prior to the filing thereof to the superintendent.

(b) Such petition shall indicate the county wherein the principal office of each affiliated bank or trust company joining in the petition is located and shall designate each fiduciary relationship existing at the date thereof with respect to which such subsidiary trust company requests substitution. Such petition shall additionally set forth, with regard to each existing fiduciary relationship designated therein, the name and address last known to the petitioner of each person entitled to receive notice of hearing thereon, to wit:

(i) in the case where an affiliated bank or trust company specified in the petition is acting with one or more cofiduciaries in respect to such fiduciary relationship, each such cofiduciary; and

(ii) in the case where the instrument creating such fiduciary relationship so provides, each person who, alone or together with others, is empowered to revoke, terminate or amend such instrument or to remove the corporate fiduciary; and

(iii) in the case of any fiduciary relationship not specified in subparagraph (ii) of this paragraph, each beneficiary currently receiving income and any other beneficiary interested in the income and any person presumptively entitled to share in distributions of principal were such fiduciary relationship terminated at the date of such petition; and

(iv) in the case of any fiduciary relationship, including those specified in subparagraphs (i), (ii) and (iii) of this paragraph, which is an estate of a deceased person or which is a guardianship or conservatorship, the clerk of the court in which such estate, guardianship or conservatorship matter is pending, together with a statement that a notice has been, or is being, given to the persons specified in such subparagraphs. If any of the persons specified in subparagraph (i), (ii) or (iii) of this paragraph is an infant or an incompetent, such notice shall be given to the guardian or committee, as the case may be, of his property. If any such infant, or incompetent shall not have a guardian or committee to so represent him, or if any of the persons specified in subparagraph (i), (ii) or (iii) of this paragraph is incapacitated, unknown (or a person whose whereabouts are unknown) or confined as a prisoner in a penal institution, the court may, in its discretion, appoint one or more guardians ad litem to represent any one or more of such persons.

2. When any petition described in subdivision one of this section shall have been filed, the supreme court for the county where filed shall enter an order fixing a date and time for hearing thereon, which date shall not be less than thirty-five days after the filing of the petition, and approving the form of notice to be given by the petitioner as hereinafter provided. At least twenty-five days prior to the hearing date, the petitioner shall cause a copy of such notice to be mailed by first class mail to each person identified in the petition as being entitled to receive notice under the provisions of this article, at such person's address last known to the petitioner as set forth in the petition. In addition, the petitioner shall cause a copy of such notice to be published at least once a week for three successive weeks preceding the hearing date, the first such publication to be at least twenty-five days prior to the hearing date, such publication to be in a newspaper of general circulation published in each county in which the principal office of an affiliated bank or trust company specified in the petition is located, or if in any case there be no such newspaper, then in a newspaper of general circulation published in a contiguous county.

3. The notice to be mailed and published with respect to each such petition shall state (a) the time and place of the hearing thereon, (b) the name of the subsidiary trust company which has filed the petition, (c) the name of each affiliated bank or trust company which has joined in such petition, (d) that the petition requests that the subsidiary trust company be substituted for each of its affiliated banks or trust companies specified in the petition in every existing fiduciary capacity designated therein and, if appropriate, in every fiduciary capacity which may take effect after such hearing, and (e) that any person to whom such notice is addressed may file an objection as provided in, and in accordance with, subdivision four of this section. All costs incurred in connection with the printing, mailing and publishing of such notice shall be borne by the petitioner.

4. Any person entitled to receive notice under the provisions of this article may, as to the fiduciary relationship by which he is affected, object to the substitution of the subsidiary trust company as fiduciary. Any such person wishing to so object must file a written objection to such substitution, setting forth the reasons therefor, with the clerk of the court in which the hearing is to be held, and serve a copy thereof upon the attorney for the petitioner, at least three days before the date of hearing and must appear at such hearing in person or by attorney.

5. On the date fixed for the hearing on such petition, upon making a determination that notice has been properly given as required by this section, the said supreme court shall enter an order substituting the subsidiary trust company for each of its specified affiliated banks or trust companies in every designated existing fiduciary capacity and, in the case of the first petition by the petitioner, in every fiduciary capacity which may take effect thereafter, excepting fiduciary capacities in any existing relationship with respect to which an objection has been filed pursuant to and in accordance with subdivision four of this section; provided, that in the case of a fiduciary relationship where more than one person would be entitled under this article to object to substitution of the subsidiary trust company, the properly made objection by less than all of such persons shall be considered by the court which shall, in its sole discretion, determine whether such substitution shall be so ordered. In the case of a fiduciary relationship in which an objection has been properly made by any person who is entitled pursuant to this article to object to such substitution, the court may, in its discretion, determine that the resignation of the affiliated bank or trust company will be accepted in respect of such fiduciary relationship; if the court shall determine that such resignation will be accepted, it shall enter an order substituting a different banking institution or subsidiary trust company, which shall have given its written consent to such substitution prior to the entry of such order. In construing the language of any instrument which is the subject of a proceeding pursuant to this article, nothing contained herein shall be considered to abrogate or affect the intent or written language of the instrument creating the fiduciary relationship. Upon entry of the court's order, the subsidiary trust company shall, without further act, be substituted in every such fiduciary capacity.

6. In respect of each fiduciary capacity, existing and future, as to which substitution has been ordered pursuant to this article, each designation of a petitioning affiliated bank or trust company as fiduciary in any capacity contained in any contract, will or other document or instrument shall be deemed a designation of the subsidiary trust company substituted for such bank or trust company pursuant to this section. Any grant in any such contract, will or other document or instrument of any rights, powers, duties or authorities, whether or not discretionary, shall be deemed conferred upon the subsidiary trust company deemed designated as the fiduciary pursuant to this section.

7. Upon substitution pursuant to this section, each affiliated bank or trust company shall deliver to the subsidiary trust company all assets held by such trust company as fiduciary (except assets held in capacities with respect to which there has been no substitution pursuant to this section) and upon such substitution all such assets shall become the property of the subsidiary trust company without the necessity of any instrument of transfer or conveyance. A trust company shall account, in respect of each of its existing fiduciary relationships designated in the petition and as to which a substitution has been ordered under this section, for that portion of the accounting period in which such substitution was ordered ending on the date of such order; thereafter the subsidiary trust company which has been substituted as fiduciary for such bank or trust company shall account in respect of each such fiduciary relationship. Notwithstanding any provision in this chapter to the contrary, after a substitution of existing fiduciary capacities pursuant to this article, an affiliated bank or trust company shall remain jointly liable with the subsidiary trust company which has been substituted for it in respect of each of the existing fiduciary relationships as to which such substitution has been ordered, but such affiliated bank or trust company shall be entitled to a right of subrogation against such subsidiary trust company for all amounts paid by such affiliated bank or trust company as a result of such joint liability.



155 - Applicable laws and regulations.

155. Applicable laws and regulations. To the extent not inconsistent with provisions of this article, a subsidiary trust company shall be subject to the laws of the state of New York generally applicable to trust companies. Nothing in this article shall be deemed to affect in any way the powers of the superintendent of financial services to adopt, alter or amend rules and regulations with respect to trust companies, provided that no such rule or regulation shall be applicable to a subsidiary trust company to the extent it is inconsistent with, or purports to limit the powers or rights of a subsidiary trust company expressly granted by, the provisions of this article.






Article 4 - (Banking) PRIVATE BANKERS.

160 - Verified certificate.

160. Verified certificate. Any individual or partnership desiring to engage in business as a private banker shall submit to the superintendent a verified certificate in duplicate which shall state:

1. The full name, residence and post office address of such individual or of each member of such partnership.

2. The state or country of which each individual named in such certificate is a citizen.

3. The amount of permanent capital such individual or partnership will invest in his business as a private banker which shall be not less than one million dollars.

4. The place where his office is to be located.



161 - Authorization certificate.

161. Authorization certificate. If the superintendent shall issue an authorization certificate as provided in article two of this chapter, such individual or partnership may engage in the business of banking including receiving deposits subject to check or for repayment upon the presentation of a pass book, certificate of deposit or other evidence of debt, or upon the request of the depositor, or in the discretion of such individual, or partnership; receiving money for transmission; discounting or negotiating promissory notes, drafts, bills of exchange or other evidences of debt; and buying or selling exchange, coin or bullion at the location specified in such authorization certificate, subject to all the restrictions and limitations contained in this chapter. In conducting such business a private banker may make use of the words "bank," "banker" or "banking" or their equivalent or any derivative or compound thereof.



162 - Permanent capital; increase or decrease.

162. Permanent capital; increase or decrease. Every private banker shall keep unimpaired in his banking business the amount of permanent capital specified in his verified certificate. From time to time, with the written approval of the superintendent and upon good cause shown, such permanent capital may be increased or decreased.



163 - Restrictions as to place of business.

163. Restrictions as to place of business. The office of a private banker shall not be located in the same room with, or in a room connecting with, any bank, trust company, savings bank, or national bank.



164 - Change of location.

164. Change of location. Any private banker may make a written application to the superintendent to change the location of his office to another place in the same city or village. The application shall state the reason for such proposed change and shall be verified by such private banker, or if such private banker is a partnership, by a majority of the members thereof, and shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter. Such change may be made upon the written approval of the superintendent.



165 - Segregation of investments; title to be taken in descriptive name.

165. Segregation of investments; title to be taken in descriptive name. 1. Every private banker shall segregate and keep separate and apart from all other property and assets of the individual or partnership all securities and property, and the evidences of title thereto, in which funds held by him as a private banker and the surplus used by him in his private banking business have been invested. The phrase "funds held by him as a private banker" shall for the purpose of this chapter mean such private banker's permanent capital and moneys received by him on deposit.

2. All conveyances, deeds, mortgages, assignments, contracts and agreements received, taken, or entered into by any private banker, in connection with his banking business, shall be received, taken, or entered into in the firm name if such private banker is a partnership or in the name of such private banker with the addition of the descriptive name "private banker" if such private banker is not a partnership.



166 - Depositors preferred in case of failure or suspension.

166. Depositors preferred in case of failure or suspension. In case of the failure or suspension of any private banker, the claims of persons for money on deposit or delivered for transmission shall be preferred against such assets as shall be shown by the books of such private banker, or by other legal evidence, to have been derived from the investment of such moneys, or from the investment of permanent capital, such claimants shall also share pro rata with other creditors in any other assets of such individual or of such partnership and of the individual members thereof.



167 - Reserves against deposits.

167. Reserves against deposits. Every private banker shall maintain total reserves against his deposits of the same amount and kind and on hand or on deposit to the same extent as is at the time required by or pursuant to the provisions of this chapter of a bank doing business in the same place.

If any private banker shall fail to maintain the reserves required by this section, he shall be liable for and shall pay any assessments levied by the superintendent as provided in article two of this chapter.



168 - Restrictions on acceptance of deposits and payment of interest.

168. Restrictions on acceptance of deposits and payment of interest. No private banker shall:

(1) Accept any amount for deposit if after the acceptance of such amount the average amount of the deposits received from all depositors during the twelve month period ending upon the day upon which such deposit is tendered, or during such period, if less than twelve months, that such private banker has been engaged in business, would be less than one thousand dollars. The term "deposit" as used in this paragraph shall mean coin or currency of the United States or of any foreign country, and checks, drafts and other funds credited by such private banker to the account of any one depositor on any one day, but shall not include dividend checks, coupons, or other similar items collected by such private banker for the account of a depositor, or remittances made by a depositor for the purpose of repaying, in whole or in part, any existing indebtedness due to such private banker, or interest credited by such private banker to the account of a depositor, or amounts delivered for transmission; or

(2) Pay or credit interest, or pay, credit or give any bonus or gratuity or thing of value, on any deposit balance, if the average of the daily credit balances in such deposit account during the period for which interest is paid or credited is less than seven thousand five hundred dollars.



171 - Repayment of deposits standing in the names of minors, trustees or joint depositors; repayment where adverse claim is asserted; interpleader in certai

171. Repayment of deposits standing in the names of minors, trustees or joint depositors; repayment where adverse claim is asserted; interpleader in certain actions; effect of claims or advices originating in, and statutes, rules or regulations purporting to be in force in occupied territory. 1. When any deposit shall be made by or in the name of any minor, the same shall be held for the exclusive right and benefit of such minor, and free from the control or lien of all other persons, except creditors, and shall be paid, together with the interest thereon to the person in whose name the deposit shall have been made, and the receipt or acquittance of such minor shall be a valid and sufficient release and discharge for such deposit or any part thereof to the private banker.

4. A private banker need not recognize or give any effect to a claim of authority to order the payment or delivery of any funds or other property standing on his books to the credit of, or held by him for the account of, any person, corporation, unincorporated association or partnership, which claim conflicts with a claim of authority of which the private banker had prior notice, unless the person or persons asserting such subsequent claim shall procure a restraining order, injunction or other appropriate process against said private banker from a court of competent jurisdiction in the United States, or, in lieu thereof, with the consent of said private banker, shall execute to said private banker, in form and with sureties acceptable to him, a bond, indemnifying him for any and all liability, loss, damage, costs and expenses for or on account of any payment or delivery of such property by him pursuant to such subsequent claim of authority or for or on account of the dishonor of any check or other order of any person or persons asserting the claim of authority of which such private banker already had notice at the time the subsequent conflicting claim of authority is asserted by the person or persons furnishing such bond.

5. Notice to any private banker of an adverse claim to any property, or to a deposit of cash or securities standing on his books to the credit of, or held for the account of, any person shall not be effectual to cause said private banker to recognize said adverse claimant unless said adverse claimant shall also either procure a restraining order, injunction or other appropriate process against said private banker from a court of competent jurisdiction in the United States in a cause therein instituted by him wherein the person to whose credit the deposit stands, or for whose account the property or deposit is held, or his executor or administrator is made a party and served with summons, or shall execute to said private banker, in form and with sureties acceptable to him a bond, indemnifying said private banker from any and all liability, loss, damage, costs and expenses, for and on account of the payment of or delivery pursuant to such adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands, or for whose account the property or deposit is held, on the books of said private banker.

6. (a) In all actions against any private banker to recover for moneys on deposit therewith, if there be any person or persons, not parties to the action who claim the same fund, the court in which the action is pending, may, on the petition of such private banker, and upon eight days' notice to the plaintiff and such claimants, and without proof as to the merits of the claim, make an order amending the proceedings in the action by making such claimants parties defendant thereto; and the court shall thereupon proceed to determine the rights and interests of the several parties to the action in and to such funds. The remedy provided in this section shall be in addition to and not exclusive of that provided in any other interpleader provision.

(b) The funds on deposit which are the subject of such an action may remain with such private banker to the credit of the action until final judgment therein, and be entitled to the same interest as other deposits of the same class, and shall be paid by such private banker in accordance with the final judgment of the court; or the deposit in controversy may be paid into court to await the final determination of the action, and when the deposit is so paid into court such private banker shall be struck out as a party to the action, and its liability for such deposit shall cease.

(c) The costs in all actions against a private banker to recover deposits shall be in the discretion of the court, and may be charged upon the fund affected by the action.

7. (a) A private banker need not recognize or give any effect to (1) any claim to a deposit of cash, securities, or other property standing on his books to the credit of, or held by him for the account of, any corporation, firm or association in occupied territory, or (2) any advice, statute, rule or regulation purporting to cancel or to give notice of the cancellation of the authority of any person at the time appearing on the books of such private banker as authorized to withdraw or otherwise dispose of cash, securities, or other property of such corporation, firm or association, unless such private banker is required so to do by appropriate process procured against him in a court of competent jurisdiction in the United States in a cause therein instituted by or in the name of such corporation, firm or association, or unless the person making such claim or giving such advice or invoking such statute, rule or regulation, as the case may be, shall execute to such private banker, in form and with sureties acceptable to him, a bond indemnifying him from any and all liability, loss, damage, costs and expenses for and on account of recognizing or giving any effect to such claim, advice, statute, rule or regulation.

(b) For the purposes of this subdivision (1) the term "occupied territory" shall mean territory occupied by a dominant authority asserting governmental, military or police powers of any kind in such territory, but not recognized by the United States as the de jure government of such territory, and (2) the term "corporation, firm or association in occupied territory" shall mean a corporation, firm or association which has, or at any time has had, a place of business in territory which has at any time been occupied territory.

(c) The foregoing provisions of this subdivision shall be effective only in cases where (1) such claim or advice purports or appears to have been sent from, or is reasonably believed to have been sent pursuant to orders originating in, such occupied territory during the period of occupation, or (2) such statute, rule or regulation appears to have emanated from such dominant authority and purports to be or to have been in force in such occupied territory during the period of occupation.

(d) The foregoing provisions of this subdivision shall apply to claims, advices, statutes, rules or regulations made, given or invoked either prior to, or on or subsequent to the effective date of this act.



172 - Restrictions on investments.

172. Restrictions on investments. 1. Every private banker may, subject to the limitations and restrictions contained in this article, make such investments of funds held by him as a private banker in real or personal securities, or personal property, as are consistent with safety and prudence of management.

2. No private banker shall appropriate to his own use or lend to any person with whom he is associated as a partner, or invest in any business conducted by a partnership of which he is a member, any funds held by him as a private banker.

3. No private banker shall, after June thirtieth, nineteen hundred thirty-eight, make with funds held by him as a private banker any loan to, or investment in the capital stock of, any corporation of which fifty per centum of the capital stock is owned or controlled directly or indirectly, or as a result of any such investment would be so owned or controlled by such private banker, as a private banker and as an individual, or if such private banker is a partnership, by such partnership and the individual members thereof, if as a result thereof the total amount of outstanding loans and investments so made after such date will exceed ten per centum of his permanent capital with respect to any one such corporation, or will exceed twenty-five per centum of his permanent capital with respect to all such corporations.



173 - Rate of interest; effect of usury.

173. Rate of interest; effect of usury. 1. No private banker shall take, receive, reserve or charge on any loan or discount made, or upon any note, bill of exchange or other evidence of debt, interest as computed pursuant to this section, at a rate greater than the rate prescribed by the superintendent of financial services pursuant to section fourteen-a of this chapter, or, if no rate has been so prescribed, six per centum per annum, or two dollars if the interest so computed is less than that amount. Such interest may be taken in advance, reckoning the days for which the note, bill or evidence of debt has to run. The knowingly taking, receiving, reserving or charging a greater rate of interest shall be held and adjudged a forfeiture of the entire interest which the note, bill of exchange or other evidence of debt carries with it, or which has been agreed to be paid thereon. If a greater rate of interest has been paid, the person paying the same or his legal representatives may recover twice the entire amount of the interest thus paid from the private banker. The purchase, discount or sale of a bona fide bill of exchange, note or other evidence of debt payable at another place than the place of such purchase, discount or sale at not more than the current rate of exchange for sight draft, or a reasonable charge for the collection of the same, in addition to the interest, shall not be considered interest for the purpose of any law regulating the maximum rate of interest which may be charged, taken or received.

Anything contained in this subdivision to the contrary notwithstanding, the charging of interest or discount on a loan or discount at an office of a private banker located outside of the states of the United States of America and the District of Columbia at a rate allowed by the laws of the country, territory, dependency, province, dominion, insular possession or other political subdivision where such office is located, or the acquisition by a private banker of a part interest or the entire interest in any loan or discount heretofore or hereafter made by a bank or trust company or any other banking institution at an office located outside of the states of the United States of America and the District of Columbia, shall not be a violation of this section.

1-a. Anything contained in this section to the contrary notwithstanding, any private banker, in purchasing or otherwise acquiring, any note or other evidence of debt, which has arisen out of the sale of personal property or the performance of services on credit and which is repayable in instalments from the payee or holder thereof, may take, receive, reserve or charge an amount not exceeding twelve per centum per annum, computed pursuant to this section on unpaid principal balances, or the sum of ten dollars, whichever is the greater; provided, however, that nothing contained in this subdivision shall authorize a private banker to take, receive, reserve or charge upon the purchase or other acquisition of any two or more notes or other evidences of debt, arising out of the same transaction, an amount greater than such private banker would be entitled to take, receive, reserve or charge if all of such obligations constituted a single obligation. In the event that the private banker insures, under a group insurance policy, the life of the person primarily liable on any such obligation, or in the event that the private banker requires insurance on personal property securing any such obligation, the actual cost of such insurance may be added to the amount which such private banker may take, receive, reserve or charge upon the purchase or other acquisition of such obligation. This subdivision shall not be in derogation of any powers, rights or privileges possessed by any private banker prior to the effective date this subdivision.

2. Upon advances of money repayable on demand to an amount not less than five thousand dollars made upon warehouse receipts, bills of lading, certificates of stock, certificates of deposit, bills of exchange, bonds or other negotiable instruments, pledged as collateral security for such repayment, a private banker may receive or contract to receive and collect as compensation for making such advances any sum which may be agreed upon by the parties to such transaction.

3. Upon an advance of money, whether or not repayable on demand, to an amount not less than five thousand dollars, made upon documents of title within article seven of the uniform commercial code or negotiable instruments within article three or article eight of the uniform commercial code pledged as collateral security for such repayment, any private banker may receive or contract to receive and collect as compensation for making such advance any sum which may be agreed upon by the parties to such transaction; provided that such advance is (a) to or for any partner of a firm which is a member firm of a national securities exchange registered with the securities and exchange commission as a national securities exchange under the federal securities exchange act of 1934, as amended, to enable such partner to make a contribution of capital to such firm or to purchase stock of an affiliated corporation of such firm, provided that such partner is actively engaged in the business of such firm and devotes the major portion of his time thereto, or (b) to or for any person who is or will become a holder of stock of a corporation which is a member corporation of such a national securities exchange to enable such person to purchase stock of such corporation or to purchase stock of an affiliated corporation of such corporation, provided that such person is actively engaged in the business of such corporation and devotes the major portion of his time thereto.



174 - Restrictions on purchases of, and loans on real estate.

174. Restrictions on purchases of, and loans on real estate. 1. No private banker shall purchase with funds held by him as private banker any real estate except a plot upon which there is or may be erected a building suitable for the convenient transaction of his business; nor make a loan of such funds upon the security of real estate, if such real estate is unimproved, in excess of two-thirds, and if such real estate is improved by a building or buildings or is to be improved by a building or buildings in the process of construction, the major portion of which building or buildings is used, or in the case of a building under construction is to be used, for residential, business, manufacturing or agricultural purposes, in excess of three-fourths, of the appraised value of such real estate, or in an amount which when added to the amount unpaid upon prior mortgages, liens and encumbrances upon such real estate exceeds the foregoing respective proportions of such appraised value, or if such real estate is subject to a prior mortgage, lien or encumbrance and the amount unpaid upon such prior mortgage, lien or encumbrance or the aggregate amount unpaid upon all prior mortgages, liens and encumbrances exceeds ten per centum of the permanent capital of such private banker.

2. All real estate acquired by a private banker in satisfaction or reduction of loans of funds held by him as a private banker, shall be sold within five years from the date of its acquisition, unless the superintendent upon application shall extend the time within which such sale shall be made.



175 - Books and records.

175. Books and records. 1. Every private banker shall keep separate and complete books of account in which shall be promptly entered the details of all business transacted by him as a private banker including statements in detail of the liabilities incurred by him as a private banker and of the securities or property in which funds held by him as a private banker have been invested.

2. Every private banker shall conform his or her methods of keeping his or her books and records to such orders in respect thereto as shall have been made and promulgated by the superintendent pursuant to article two of this chapter. Any private banker who refuses or neglects to obey any such order shall be subject to a penalty of an amount as determined pursuant to section forty-four of this chapter for each day that such refusal or neglect continues.

3. Every private banker shall preserve all his records of final entry, including cards used under the card system and deposit tickets, for a period of at least six years from the date of making the same or from the date of the last entry thereon; provided, however, that preservation of photographic reproduction thereof or records in photographic form shall constitute compliance with the requirements of this section.



176 - Reports required by superintendent; penalty for failure to make.

176. Reports required by superintendent; penalty for failure to make. Within fifteen days after service upon any private banker of the notice provided for by section thirty-seven of this chapter, he shall make a written report to the superintendent of the financial condition of his business as a private banker, which report shall be in such form and shall contain such information as the superintendent of financial services may prescribe. Such report shall be published by such private banker in such manner as the superintendent of financial services may prescribe in a newspaper published in the place where the office of such private banker is located or if no newspaper is published there, in a newspaper of general circulation in such place.

Every private banker shall also make such other special reports to the superintendent as he may from time to time require in such form and on such dates as may be prescribed by the superintendent, which reports shall if required by the superintendent be verified in such form as he may prescribe.

If any private banker shall fail to make any report required by this section on or before the date designated for the making thereof or shall fail to include therein any prescribed matter, such private banker shall forfeit to the people of the state an amount as determined pursuant to section forty-four-a of this chapter for every day that such report shall be delayed or withheld and for every day that he or she shall fail to report any such omitted matter, unless the time therefor shall have been extended by the superintendent, as provided in article two of this chapter.



177 - Official communications from superintendent.

177. Official communications from superintendent. Every official communication, as defined in article two of this chapter, directed to any private banker, shall, if such private banker is a partnership, be submitted by the person receiving it to the members thereof present at their next meeting and duly noted on the records of such private banker.



178 - Business of deceased private banker; continuation; liquidation.

178. Business of deceased private banker; continuation; liquidation. In case of the death of an individual engaged in the business of a private banker, his executor, administrator or other legal representative, and in case of the death of a member of a partnership so engaged, the surviving members of the partnership, may continue such business for a period of six months from the date of such death if such continuation is necessary, in order to bring about the liquidation of such business. If the liquidation shall not have been accomplished within such period of six months, the superintendent may extend the time for a further period not to exceed one year or may, at his option, take over such private banking business and complete the liquidation, but the provisions of this chapter shall be applicable to the business of such deceased private banker while the business is being continued pursuant to the provisions of this section. Nothing herein contained shall prevent the surviving partner or partners of or a successor to a deceased private banker from applying for and receiving, if otherwise entitled thereto, an authorization certificate to engage in business as a private banker.



179 - Effect of revocation of authorization certificate.

179. Effect of revocation of authorization certificate. Whenever the superintendent shall have revoked the authorization certificate of any private banker, and shall have taken the action to make such revocation effective specified in article two of this chapter, all the rights and privileges resulting from such authorization, shall forthwith cease and determine.



180 - Prohibitions against encroachment upon certain powers of private bankers, savings banks and savings and loan associations.

180. Prohibitions against encroachment upon certain powers of private bankers, savings banks and savings and loan associations. Except as authorized by this chapter, no individual, either for himself or as trustee, and no partnership or unincorporated association shall:

(1) Engage in the business of receiving deposits;

(2) Make use of the words "bank," "banker" or "banking" or any derivative or compound of any such words or any word or words in a foreign language having the same or similar meanings in any sign, advertisement, circular, letterhead or in other written or printed matter, in such manner as might indicate that such individual, partnership or unincorporated association is authorized to engage in business as a bank or private banker;

(3) As principal, agent or trustee engage in the business of receiving payments of money in installments, for cooperative, mutual loan, savings or investment purposes in sums of less than five hundred dollars each under a declaration of trust or otherwise;

(4) Personally or by the publication or circulation of advertisements solicit such payment of money to any unauthorized individual, trustee, partnership or unincorporated association or the execution of a declaration of trust to or a contract with, any unauthorized individual, trustee, partnership or unincorporated association, under which such payments will become due and payable;

(5) Engage in or conduct a business similar to the business of a savings bank or of a savings and loan association, or promise to make loans at any time, either fixed or uncertain, upon real estate security for building, home-owning, savings or investment purposes as an inducement for the payment of sums of money in installments of less than five hundred dollars each to any unauthorized person, trustee, partnership or unincorporated association;

(6) Engage in the business of transmitting money or receiving money for transmission in any manner whatsoever; provided, however, that nothing contained in this paragraph shall apply to an individual, partnership or unincorporated association licensed pursuant to the provisions of article thirteen-B of this chapter.

Any person who shall violate any provision of this section shall be guilty of a misdemeanor.



181 - Exemptions of certain private bankers.

181. Exemptions of certain private bankers. 1. Every individual and partnership conducting the business of a private banker on June thirtieth, nineteen hundred thirty-eight, pursuant to an authorization certificate issued by the superintendent may thereafter continue to conduct such business under the authority of such existing authorization certificate.

2. Nothing in this article shall be construed to render unlawful the continued ownership or holding by a private banker of any investments, loans, or other real or personal property lawfully acquired prior to June thirtieth, nineteen hundred thirty-eight.






Article 4-A - (Banking) PUBLIC ACCOMMODATION OFFICES OF BANKS, TRUST COMPANIES, SAVINGS BANKS, SAVINGS AND LOAN ASSOCIATIONS AND FOREIGN BANKING CORPORATIONS

190 - Application of article; definition.

190. Application of article; definition. This article shall apply to banks, trust companies, savings banks, savings and loan associations and foreign banking corporations licensed, pursuant to section twenty-six of this chapter, to maintain a branch in the state, as those terms are defined, respectively, in subdivisions one, two, four and eight of section two, and subdivision five of section two hundred of this chapter. As used in this article, the term "banking institution" shall mean and include banks, trust companies, savings banks, savings and loan associations and foreign banking corporations licensed, pursuant to section twenty-six of this chapter, to maintain a branch in the state, as so defined.



191 - Public accommodation offices authorized.

191. Public accommodation offices authorized. A banking institution may apply for the approval of the superintendent to establish, maintain and operate not more than one public accommodation office as an adjunct to its principal office, and not more than one public accommodation office as an adjunct to each branch office now occupied by it or hereafter lawfully opened and occupied by it, provided, however, that no public accommodation office may be established as an adjunct to any electronic facility established pursuant to section one hundred five-a, two hundred forty-a or three hundred ninety-six-a of this chapter.



192 - Location of public accommodation office.

192. Location of public accommodation office. 1. Each public accommodation office established pursuant to this article shall be located in the same city, town or village in which the banking institution maintains the office of which such public accommodation office is an adjunct and within one thousand feet from the principal office or branch office of the banking institution of which it is an adjunct.

2. For the purposes of this article, distances shall be measured along a straight line drawn between the wall of the principal office or branch office of a banking institution and the nearest wall of the public accommodation office.



193 - Limitation upon business which may be transacted at public accommodation office.

193. Limitation upon business which may be transacted at public accommodation office. No business other than that actually and necessarily involved in connection with the performance of one or more of the functions enumerated in this section shall be transacted at any public accommodation office:

(a) the receipt of deposits of money, currency, checks and other similar items;

(b) the payment of withdrawals;

(c) the cashing of checks, drafts and other similar items;

(d) the receipt of moneys due to the banking institution;

(e) the issuance of cashier's checks, treasurer's checks, money orders and other similar items; and

(f) the disbursement of funds pursuant to an existing loan agreement or extension of credit which provides for advances to or for the account of the borrower, by means of honoring one or more checks or other written orders or by use of a credit card or other similar arrangement.

Nothing contained in this section shall be construed to authorize the performance of any function or the rendition of any service in any public accommodation office which such banking institution is not otherwise authorized to engage in by other provisions of this chapter or other law.



194 - Public accommodation office not deemed branch office.

194. Public accommodation office not deemed branch office. A public accommodation office shall not be deemed a branch office as that term is used in this chapter and shall not be subject to any other provision of this chapter specifically relating to the establishment of branch offices. Each public accommodation office shall be deemed to be an integral part of the banking institution or branch office of which it is an adjunct, and all business transacted at such public accommodation office shall be deemed to be transacted at the office of which it is an adjunct.



195 - Rules, regulations and orders.

195. Rules, regulations and orders. The superintendent shall have power to adopt, amend and enforce such rules, regulations and orders as the superintendent may deem necessary to enable the superintendent to administer and carry out the provisions of this article and to prevent evasions thereof.






Article 5 - (Banking) FOREIGN BANKING CORPORATIONS AND NATIONAL BANKS

200 - When foreign banking corporation may transact business in this state.

200. When foreign banking corporation may transact business in this state. No foreign banking corporation, other than a bank organized under the laws of the United States, shall transact in this state the business of buying, selling, paying or collecting bills of exchange, or of issuing letters of credit or of receiving money for transmission or transmitting the same by draft, check, cable or otherwise, or of making loans, or of receiving deposits, or of exercising the fiduciary powers specified in section two hundred one-b of this chapter, or transacting any part of such business, or maintaining in this state its initial agency or branch for carrying on such business, or any part thereof, unless such corporation shall have:

1. Been authorized by its charter to carry on such business and shall have complied with the laws of the state or country under which it is incorporated;

2. Furnished to the superintendent such proof as to the nature and character of its business and as to its financial condition as he may require;

3. Filed in the office of the superintendent (a) a duly executed instrument in writing, by its terms of indefinite duration and irrevocable, appointing the superintendent and his or her successors its true and lawful attorney, upon whom all process in any action or proceeding against it on a cause of action arising out of a transaction with its New York agency or agencies or branch or branches, may be served with the same force and effect as if it were a domestic corporation and had been lawfully served with process within the state and (b) a written certificate of designation, which may be changed from time to time thereafter by the filing of a new certificate of designation, specifying the name and address of the officer, agent or other person to whom such process shall be forwarded by the superintendent;

4. Received a license duly issued to it by the superintendent as provided in article two of this chapter and, in the case of a foreign banking corporation desiring to exercise the fiduciary powers specified in section two hundred one-b of this chapter, or any part thereof, received a certificate of authorization duly issued to it by the superintendent as provided in such section two hundred one-b.

This section shall not be construed to prohibit foreign banking corporations which do not maintain an office in this state for the transaction of business from (1) making loans in this state secured by mortgages on real property, nor from contracting in this state with a banking institution engaged in the business of banking under the laws of this state to acquire from or through such banking institution a part interest or the entire interest in a loan or evidence of debt which such banking institution has heretofore or hereafter made, purchased or acquired, for its own account or otherwise, together with a like interest in any security and any security instrument proposed to be given or heretofore or hereafter given to secure or evidence such loan or evidence of debt; (2) enforcing in this state obligations heretofore or hereafter acquired by it in the transaction of business outside of this state, or in the transaction of any business authorized by this section; (3) acquiring, holding, leasing, mortgaging, contracting with respect to, or otherwise protecting or conveying property in this state heretofore or hereafter assigned, transferred, mortgaged or conveyed to it as security for, or in whole or part satisfaction of a loan or loans made by it or obligations acquired by it in the transaction of business outside of this state, or in the transaction of any business authorized by this section.

If any foreign banking corporation has opened and occupied an agency or branch in this state pursuant to the provisions of this chapter, it may, unless otherwise advised by the superintendent, open and occupy an additional agency or branch, as the case may be, without having to apply for the approval of the superintendent, provided that it gives the superintendent notice of at least thirty days (or such shorter period as the superintendent in individual cases may approve) before opening and occupying any such additional office.



200-A - Actions maintained by a foreign banking corporation.

In maintaining an action or special proceeding in this state, a foreign banking corporation shall maintain such action or proceeding in like manner and subject to the same limitations as are applicable in the case of an action or special proceeding maintained by a domestic banking organization, except as otherwise prescribed by statute.



200-B - Actions maintained against foreign banking corporation; residents; foreign corporations, foreign banking corporations as non-residents.

residents; foreign corporations, foreign banking corporations

as non-residents.

1. An action or special proceeding against a foreign banking corporation may be maintained by a resident of this state for any cause of action. For purposes of this subdivision one, the term "resident of this state" shall include any corporation formed under any law of this state.

2. Except as otherwise provided in this chapter, an action or special proceeding against a foreign banking corporation may be maintained by another foreign corporation or foreign banking corporation or by a non-resident in the following cases only:

(a) where the action is brought to recover damages for the breach of a contract made or to be performed within this state, or relating to property situated within this state at the time of the making of the contract;

(b) where the subject matter of the litigation is situated within this state;

(c) where the cause of action arose within this state, except where the object of the action or special proceeding is to affect the title of real property situated outside this state;

(d) where the action or special proceeding is based on a liability for acts done within this state by a foreign banking corporation;

(e) where the defendant is a foreign banking corporation doing business in this state.

3. The limitations contained in subdivision two do not apply to a corporation formed and existing under the laws of the United States and which maintains an office in this state.



200-C - Maintenance of books, accounts and records.

200-c. Maintenance of books, accounts and records. Every foreign banking corporation licensed pursuant to this chapter to maintain one or more branches, agencies or representative offices in this state shall maintain or make available at any such branch, agency or representative office appropriate books, accounts and records reflecting (i) all transactions effected by or on behalf of the branch, agency or representative office and (ii) all actions taken in this state by employees of the foreign banking corporation located in this state to effect transactions on behalf of any office of such foreign banking corporation located outside this state.



201 - Conditions to be complied with by foreign banking corporations applying for initial license.

201. Conditions to be complied with by foreign banking corporations applying for initial license. Every foreign banking corporation before being licensed by the superintendent to transact in this state the business of buying, selling, paying or collecting bills of exchange, or of issuing letters of credit or of receiving money for transmission or transmitting the same by draft, check, cable or otherwise, or of making loans, or receiving deposits, and before being authorized by the superintendent to exercise the fiduciary powers specified in section two hundred one-b of this chapter, or any part of such business, or before maintaining in this state its initial agency or branch for carrying on such business or any part thereof, shall subscribe and acknowledge and submit to the superintendent at his office, an application certificate in duplicate, which shall specifically state:

1. The name of such foreign banking corporation.

2. The place where its business is to be transacted in this state; and if such business is to be conducted through an agency in this state, the name of the agent or agents through whom such business is to be transacted; and if such business is to be transacted in this state by a branch of said foreign banking corporation, the name of the person who shall be in charge of the business and affairs of such branch.

3. The amount of its capital actually paid in cash and the amount subscribed for and unpaid.

4. The actual value of the assets of such corporation, which must be at least one million dollars in excess of its liabilities; and a complete and detailed statement of its financial condition as of a date prior to the date of such application as the superintendent in his discretion may determine.

At the time such application certificate is submitted to the superintendent, such corporation shall also submit a duly exemplified or otherwise authenticated copy of its charter and a verified or otherwise authenticated copy of its by-laws, or an equivalent thereof satisfactory to the superintendent, and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to be collected by the superintendent.



201-A - Rights and privileges of foreign banking corporation under license; effect of revocation.

201-a. Rights and privileges of foreign banking corporation under license; effect of revocation. 1. When the superintendent shall have issued a license as provided in section twenty-six of this chapter to any such foreign banking corporation, it may engage in the business specified in sections two hundred and two hundred one of this article either as an agency or as a branch at the location specified in such license for a period not exceeding one year from the date of such license or, if such license so provides, until such license is surrendered or revoked. A license issued for a period not exceeding one year may, upon the approval of the superintendent, be renewed as provided in section twenty-six of this chapter. No such license shall be transferable or assignable. Every such license shall be at all times conspicuously displayed in the place of business specified therein. In the event that such license shall have been revoked by the superintendent, as provided in article two of this chapter, it shall be surrendered to the superintendent within twenty-four hours after such corporation has received written notice of such revocation.

2. Whenever the superintendent shall have revoked any such license and shall have taken the action to make such revocation effective specified in article two of this chapter, all the rights and privileges of such foreign banking corporation to transact the business thus licensed shall forthwith cease and determine.



201-B - Fiduciary powers of foreign banking corporations.

201-b. Fiduciary powers of foreign banking corporations. Every foreign banking corporation licensed pursuant to article two of this chapter to maintain one or more branches or agencies in this state, and holding an authorization certificate issued pursuant to this section may, subject to such further limitations and restrictions as the superintendent may prescribe, exercise the powers described in sections one hundred, one hundred-a, one hundred-b and one hundred-c of this chapter to the same extent, and subject to the same requirements and restrictions and effect as apply in the case of trust companies in the exercise of such powers.

The superintendent shall, within sixty days of the receipt by him of a request for such authorization, issue to a foreign banking corporation licensed pursuant to article two of this chapter to maintain one or more branches or agencies in this state, a certificate of authorization to exercise the fiduciary powers referred to in this section at all or at any one or more of its authorized branches or agencies, if he shall be satisfied that such powers will be exercised in accordance with the requirements of this chapter. The superintendent may, after giving notice of the contemplated action and reasonable opportunity to be heard, revoke any such certificate of authorization if he shall find that a foreign banking corporation so authorized has failed to conform to any requirement of this chapter relating to the conduct of such business. Such revocation may apply to one or more of the authorized branches or agencies of a foreign banking corporation.



201-C - Notice of acquisition of control or merger.

201-c. Notice of acquisition of control or merger. 1. A foreign banking corporation licensed pursuant to article two of this chapter to maintain a branch or agency in this state shall file with the superintendent a notice, in such form and containing such information as the superintendent may prescribe, no later than fourteen calendar days after such foreign banking corporation becomes aware of any acquisition of control of such corporation or merges with another foreign banking corporation.

2. Control, for purposes of this section, means any person or entity, or group of persons or entities acting in concert, directly or indirectly, owning, controlling or holding with power to vote, twenty-five percent or more of any class of voting stock of such foreign banking corporation, or having the ability in any manner to elect a majority of the directors of such foreign banking corporation, or otherwise exercising a controlling influence over the management and policies of such foreign banking corporation as defined by the superintendent by regulation.



202 - Rates of interest; installment obligations; personal loan departments; effect of usury

202. Rates of interest; installment obligations; personal loan departments; effect of usury. Branches and agencies of foreign banking corporations licensed to do business in this state may make loans and offer extensions of credit to the same extent and subject to the same conditions as banks and trust companies may make loans and extend credit pursuant to the provisions of subdivisions four-a and five of section one hundred three of this chapter and section one hundred eight of this chapter. Without limiting the foregoing, a foreign banking corporation licensed pursuant to article two of this chapter to maintain one or more branches or agencies in this state, may, in pursuance of its otherwise lawful powers under this chapter, take, receive, reserve or charge on any loan or discount made, or upon any note, bill of exchange or other evidence of debt, negotiable or otherwise, interest at such rate and such other charges and fees as a bank or trust company shall be permitted to charge under the provisions of the laws of this state or the laws of the United States, with respect to the same class or classes of loans or transactions to which such rate or such charges and fees shall be applicable.



202-A - Restrictions on receiving deposits.

202-a. Restrictions on receiving deposits. 1. A foreign banking corporation licensed pursuant to article two of this chapter to maintain one or more agencies in this state shall not engage in the business of receiving deposits in this state; provided (a) that such foreign banking corporation may maintain for the account of others credit balances incidental to, or arising out of, the exercise of its lawful powers; and (b) that the superintendent of financial services is authorized to adopt regulations that permit a foreign banking corporation, licensed pursuant to article two of this chapter to maintain one or more agencies in this state, to issue to a corporation, partnership, trust, unincorporated association, joint stock association or similar association obligations each in a principal amount of not less than one hundred thousand dollars; and (c) that such foreign banking corporation may accept deposits other than from citizens or residents of the United States as the superintendent shall define by regulation.

2. A foreign banking corporation organized under the laws of a foreign country may be licensed pursuant to article two of this chapter to maintain a branch or branches in this state and may engage in the business of receiving deposits in this state.

3. The superintendent of financial services shall have power to prescribe, by specific or general regulation, to the extent to which and the conditions upon which, the deposits and credit balances in agencies and branches in this state of foreign banking corporations may be established, maintained and paid out.



202-B - Maintenance of assets in this state.

202-b. Maintenance of assets in this state. * 1. Upon opening a branch or agency and thereafter, a foreign banking corporation licensed pursuant to article two of this chapter shall keep on deposit, in accordance with such rules and regulations as the superintendent shall adopt shall from time to time, with such banks or trust companies or private bankers or national banks in the state of New York as such foreign banking corporation may designate and the superintendent may approve, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district, or instrumentality of this state or guaranteed by this state, or dollar deposits, or obligations of the International Bank for Reconstruction and Development, or obligations issued by the Inter-American Development Bank, or obligations of the Asian Development Bank, or obligations issued by the African Development Bank, or obligations issued by the International Finance Corporation, or bonds, notes, debentures, or other obligations issued by or guaranteed by the Federal Home Loan Mortgage Corporation (Freddie Mac) or by the Federal National Mortgage Corporation (Fannie Mae), or bonds, notes, debentures, or other obligations issued by or guaranteed by the Student Loan Marketing Association (SALLIE MAE) or all bonds, notes, debentures, or other obligations issued by or guaranteed by a federal home loan bank, or bonds, notes, debentures or other obligations of any unaffiliated issuer provided that, at the time of such investment, the obligation has received the highest rating of an independent rating service designated by the superintendent or, if the obligation is rated by more than one such service, the highest rating of at least two such services, or such other assets as the superintendent shall by rule or regulation permit, to an aggregate amount to be determined by the superintendent, based upon principal amount or market value, whichever is lower, in the case of the above-described securities, and subject to such limitations as the superintendent shall prescribe; provided, however, that the superintendent may determine, in the superintendent's discretion, that any such bonds, notes, debentures or other obligations of a particular issuer are not acceptable for purposes of meeting the requirements of this subdivision. The superintendent may from time to time require that the assets deposited pursuant to this subdivision may be maintained by the foreign banking corporation at such amount, in such form and subject to such conditions as he or she shall deem necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and the public interest, and to maintain public confidence in the business of such branch or branches or such agency or agencies. The superintendent may give credit to reserves required to be maintained with a federal reserve bank in or outside the state of New York pursuant to federal law, subject to such rules and regulations as the superintendent may from time to time promulgate. So long as it shall continue business in the ordinary course, such foreign banking corporation shall be permitted to collect interest on the securities so deposited and from time to time exchange, examine and compare such securities.

* NB Effective until notification of the superintendent of financial services

* 1. Upon opening a branch or agency and thereafter, a foreign banking corporation licensed pursuant to article two of this chapter shall keep on deposit, in accordance with such rules and regulations as the superintendent shall from time to time promulgate, with such banks or trust companies or private bankers or national banks in the state of New York as such foreign banking corporation may designate and the superintendent may approve, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district, or instrumentality of this state or guaranteed by this state, or dollar deposits, or obligations of the International Bank for Reconstruction and Development, or obligations issued by the Inter-American Development Bank, or obligations of the Asian Development Bank, or obligations issued by the African Development Bank, or obligations issued by the International Finance Corporation, or bonds, notes, debentures, or other obligations issued by or guaranteed by the Federal Home Loan Mortgage Corporation (Freddie Mac) or by the Federal National Mortgage Corporation (Fannie Mae), or bonds, notes, debentures, or other obligations issued by or guaranteed by the Student Loan Marketing Association (SALLIE MAE) or all bonds, notes, debentures, or other obligations issued by or guaranteed by a federal home loan bank, or bonds, notes, debentures or other obligations of any unaffiliated issuer that meet the standards of creditworthiness established by regulation by the superintendent, or such other assets as the superintendent shall by rule or regulation permit, to an aggregate amount to be determined by the superintendent, based upon principal amount or market value, whichever is lower, in the case of the above-described securities, and subject to such limitations as he or she shall prescribe; provided, however, that the superintendent may determine, in his or her discretion, that any such bonds, notes, debentures or other obligations of a particular issuer are not acceptable for purposes of meeting the requirements of this subdivision. The superintendent may from time to time require that the assets deposited pursuant to this subdivision may be maintained by the foreign banking corporation at such amount, in such form and subject to such conditions as he or she shall deem necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and the public interest, and to maintain public confidence in the business of such branch or branches or such agency or agencies. The superintendent may give credit to reserves required to be maintained with a federal reserve bank in or outside the state of New York pursuant to federal law, subject to such rules and regulations as the superintendent may from time to time promulgate. So long as it shall continue business in the ordinary course, such foreign banking corporation shall be permitted to collect interest on the securities so deposited and from time to time exchange, examine and compare such securities.

* NB Effective upon notification of the superintendent of financial services

2. Each foreign banking corporation shall hold in this state currency, bonds, notes, debentures, drafts, bills of exchange or other evidences of indebtedness, including loan participation agreements or certificates, or other obligations payable in the United States or in United States funds or, with the prior approval of the superintendent, in funds freely convertible into United States funds, or such other assets as the superintendent shall by rule or regulation permit, in an amount which shall bear such relationship as the superintendent shall by regulation prescribe to liabilities of such foreign banking corporation appearing in the books, accounts or records of its agency, agencies, branch or branches in this state as liabilities of such agency, agencies, branch or branches, including acceptances and such other liabilities (including contingent liabilities) as the superintendent shall determine, but excluding amounts due and other liabilities to other offices, agencies or branches of, and affiliates of, such foreign banking corporation. As used in this subdivision, (i) "affiliate" shall mean any person or entity, or group of persons or entities acting in concert, that controls, is controlled by or is under common control with such foreign banking corporation and (ii) "control" means any person, or group of persons acting in concert, directly or indirectly, owning, controlling or holding with power to vote, more than fifty percent of the voting stock of a company, or having the ability in any manner to elect a majority of the directors of a company, or otherwise exercising a controlling influence over the management and policies of a company as defined by the superintendent by regulation. For purposes of this subdivision, the term "person" shall mean a corporation, unincorporated association, partnership, or any other entity or individual. For the purposes of this subdivision, the superintendent shall value marketable securities at principal amount or market value, whichever is lower, shall have the right to determine the value of any non-marketable bond, note, debenture, draft, bill of exchange, other evidence of indebtedness, including loan participation agreements or certificates, or of any other asset or obligation held by or owed to the foreign banking corporation or its agency, agencies, branch or branches within the state, and in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, shall have the power to exclude in whole or in part any particular asset. If, by reason of the existence or the potential occurrence of unusual and extraordinary circumstances, the superintendent deems it necessary or desirable for the maintenance of a sound financial condition, the protection of depositors, creditors and the public interest, and to maintain public confidence in the business of the agency, agencies, branch or branches of a foreign banking corporation, the superintendent may, subject to such terms and conditions as the superintendent may prescribe, require such foreign banking corporation to deposit the assets required to be held in this state pursuant to this subdivision two with such banks or trust companies or private bankers or national banks located in this state, as the superintendent may designate.

3. In the event that any of the deposits received within the state by a foreign banking corporation are insured by the Federal Deposit Insurance Corporation, the superintendent shall specify what reasonable percentage of deposit liabilities may be excluded in determining the aggregate amount of liabilities of such foreign banking corporation for deposits received within the state for purposes of subdivision two of this section by reason of the fact that all or a part of such deposit liabilities are insured by the Federal Deposit Insurance Corporation.



202-C - Reserves against deposits.

202-c. Reserves against deposits. Each such foreign banking corporation which is authorized to maintain a branch or branches in this state shall maintain such reserves against the deposits of such branch or branches as may be required from time to time by the laws of this state to be maintained by banks and trust companies. Such reserves shall be maintained, subject to call, as provided by sections thirty-three and one hundred seven of this chapter; provided, however, that any such foreign banking corporation which maintains reserves with a federal reserve bank pursuant to federal law shall be exempt from the preceding provisions of this section so long as it shall comply with the requirements of such law with reference to reserves, and provided further that the superintendent of financial services may determine that it is necessary or appropriate to require such a foreign banking corporation to maintain additional reserves against the deposits of its branch or branches in this state, taking into consideration the character of business conducted by such institutions and the need to maintain vigorous and fair competition between and among such branches and banks organized under the laws of this state. As to any such additional reserves which are required to be maintained pursuant to this section, to the extent permitted by the superintendent, amounts carried on the books of any such branch or branches as credits to the account of another office or branch or wholly owned (except for a nominal number of directors' shares) subsidiary of such foreign banking corporation shall not be deemed to be deposits.



202-D - Foreign banking corporation may not maintain both agencies and branches in this state.

202-d. Foreign banking corporation may not maintain both agencies and branches in this state. No foreign banking corporation licensed to maintain one or more agencies in this state shall be licensed to maintain a branch in this state except upon termination of the operation of such agency or agencies; and no foreign banking corporation licensed to maintain one or more branches in this state shall be licensed to maintain an agency in this state except upon termination of the operation of such branch or branches.



202-F - Restrictions on loans, purchases of securities and total liabilities of any one person to New York branch or agency of foreign bank.

202-f. Restrictions on loans, purchases of securities and total liabilities of any one person to New York branch or agency of foreign bank. Before opening a branch or agency in this state, and annually thereafter so long as a branch or agency is maintained in this state, a foreign banking corporation, licensed pursuant to article two of this chapter, shall certify to the superintendent the amount of its paid-in capital stock, its surplus fund and its undivided profits, each expressed in the currency of the country of its incorporation, the dollar equivalent of which amount, as determined by the superintendent, shall be deemed to be the amount of its capital stock, surplus fund and undivided profits. Loans, purchases and discounts of notes, bills of exchange, bonds, debentures and other obligations, and extensions of credit and acceptances by a branch or agency of a foreign banking corporation within this state shall be subject to the same limitations as to amount in relation to capital stock, surplus fund, and undivided profits as are applicable to banks and trust companies pursuant to article three of this chapter, provided, however, that with the prior approval of the superintendent of financial services, the capital notes and capital debentures of such foreign banking corporation may be treated as capital stock in computing such limitations.



202-G - Succession to agency by branch and to branch by agency.

202-g. Succession to agency by branch and to branch by agency. Notwithstanding any other provision of this chapter, the superintendent may, subject to such regulations as he may adopt, authorize the conversion of a foreign banking corporation agency to a branch or the conversion of a foreign banking corporation branch to an agency.

When a foreign banking corporation shall be licensed to conduct in this state a branch in lieu of an agency theretofore conducted by it or to conduct an agency in this state in lieu of a branch theretofore conducted by it, the preceding form of organization shall, with the approval of the superintendent, be converted into the succeeding form of organization of such foreign banking corporation and all of the liabilities of such foreign banking corporation previously payable at the office where such preceding form of organization shall have been conducted shall thereafter be payable at the office of the successor form of organization.

In the event that the successor form of organization shall succeed to assets in which it would not have had legal power to invest in its successor form, or, in the event the successor form of organization shall succeed to liabilities which the successor form of organization would not have had power to incur, it shall liquidate such assets or liabilities within the next succeeding twelve calendar months unless the superintendent shall, in his discretion, extend such period of time in the interest of the orderly conduct of such branch or agency.



202-H - Repayment of deposits standing in the names of minors, trustees, joint depositors or custodians; interpleader in certain actions.

202-h. Repayment of deposits standing in the names of minors, trustees, joint depositors or custodians; interpleader in certain actions. 1. Any minor may endorse a check payable to his order for the purpose of depositing the proceeds in a deposit in his name with a branch in this state of a foreign banking corporation and when any deposit shall be made by or in the name of any minor, the same shall be held for the exclusive right and benefit of such minor, and free from the control or lien of all other persons, except creditors, and shall be paid, together with the interest thereon to the person or upon the order by check or otherwise of the person in whose name the deposit shall stand, and the receipt, acquittance or order of payment of such minor shall be a valid and sufficient release and discharge for such deposit or any part thereof to the foreign banking corporation.

4. (a) In all actions against any foreign banking corporation to recover for moneys on deposit with a branch thereof in this state, if there be any person or persons, not parties to the action, who claim the same fund, the court in which the action is pending, may, on the petition of such foreign banking corporation, and upon eight days' notice to the plaintiff and such claimants, and without proof as to the merits of the claim, make an order amending the proceedings in the action by making such claimants parties defendant thereto; and the court shall thereupon proceed to determine the rights and interests of the several parties to the action in and to such funds. The remedy provided in this section shall be in addition to and not exclusive of any other interpleader provision.

(b) The funds on deposit which are the subject of such an action may remain with such foreign banking corporation to the credit of the action until final judgment therein, and be entitled to the same interest as other deposits of the same class, and shall be paid by such foreign banking corporation in accordance with the final judgment of the court; or the deposit in controversy may be paid into court to await the final determination of the action, and when the deposit is so paid into court such foreign banking corporation shall be struck out as a party to the action, and its liability for such deposit shall cease.

(c) The costs in all actions against a foreign banking corporation to recover deposits shall be in the discretion of the court, and may be charged upon the fund affected by the action.

5. Deposits by custodian for a minor under part six of article seven of the estates, powers and trusts law. When any deposit of cash or securities shall be made with a branch in this state of a foreign banking corporation by a person purporting to act as custodian for a minor under part six of article seven of the estates, powers and trusts law or under a similar law of another state, the deposit together with any interest or dividends credited thereon may be paid or delivered to or upon the order of such person, or his successor as custodian, or to a minor upon the minor's attaining either eighteen years or twenty-one years, as provided in accordance with part six of article seven of the estates, powers and trusts law, if no custodian is acting at the time of such payment or delivery, and any receipt or order of such person, successor or minor shall be valid and sufficient release and discharge of the depositary for any payment or delivery so made. No depositary dealing with a person purporting to act as a custodian for a minor under said article shall be bound to inquire into any facts bearing upon the designation of such person as such custodian or the propriety of or authority for any act of such person under said article or otherwise or the age of the person designated as a minor. No depositary shall be liable for any act performed pursuant to the instruction or direction of any person purporting to act as custodian under said article unless the depositary has actual knowledge that such act, or the instruction or direction therefor, constitutes a breach of such person's obligations as such custodian, or unless the depositary performs such act with knowledge of such facts that acting pursuant to such instruction or direction amounts to bad faith.



202-I - Safe deposit business of branches.

202-i. Safe deposit business of branches. Each such foreign banking corporation which is authorized to maintain a branch or branches in this state may (a) receive upon deposit for safe-keeping for hire upon terms and conditions to be prescribed by such foreign banking corporation, money, securities, papers of any kind and any other personal property, and (b) engage in the safe deposit business by renting vaults, safe deposit boxes or other receptacles upon premises of such branch or branches, upon such terms and conditions as may be prescribed by such foreign corporation.



202-J - Power to act as trustee under self-employed retirement trust or individual retirement trust.

202-j. Power to act as trustee under self-employed retirement trust or individual retirement trust. Each such foreign banking corporation which is authorized to maintain a branch or branches in this state the deposits of which are insured by the federal deposit insurance corporation or any successor may, subject to any regulations prescribed by the superintendent of financial services, act through any such branch as trustee under a retirement plan established pursuant to the provisions of the act of congress entitled "Self-employed Individuals Tax Retirement Act of 1962" as such provisions may be amended from time to time, and under an individual retirement account plan established pursuant to the amendments to the provisions of the Internal Revenue Code contained in the act of congress entitled "Employee Retirement Income Security Act of 1974" as such provisions may be amended from time to time, provided that the provisions of such retirement or individual retirement account plan require the funds of such trust to be invested exclusively in deposits of branches of foreign banking corporations located in this state the deposits of which are insured by the federal deposit insurance corporation or any successor and in deposits of banks, trust companies, savings banks, savings and loan associations, federal mutual savings or federal savings banks or federal savings and loan associations whose principal offices are located in this state. In the event that any such retirement or individual retirement account plan, which in the judgment of the foreign banking corporation constituted a qualified plan under the provisions of the applicable act of congress hereinabove mentioned and the regulations promulgated thereunder at the time the trust was established and accepted by the foreign banking corporation is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the foreign banking corporation may, nevertheless, continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof. No foreign banking corporation, in respect to deposits made under this section, shall be required to segregate such deposits from other deposits of such foreign banking corporation, provided, however, that the foreign banking corporation shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this section.



203 - Change of location, name or business.

Any foreign corporation licensed pursuant to article two of this chapter to engage in business in this state, may make a written application to the superintendent for leave to do one or more of the following:

1. To change its place of business from the place designated in its license to another place in this state. An application for such change shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter.

2. To change its corporate name if such change has been effected under the laws of the jurisdiction of its incorporation.

3. To enlarge, limit or otherwise change the business which it proposes to do in this state.



204 - Reports of foreign banking corporations; penalties.

204. Reports of foreign banking corporations; penalties. Every foreign banking corporation licensed by the superintendent to engage in business in this state, shall at such times and in such form as the superintendent shall prescribe, make written reports to the superintendent under the oath of one of its officers, managers or agents transacting business in this state, showing the amount of its assets and liabilities and containing such other matters as the superintendent shall prescribe. If any such corporation shall fail to make any such report as directed by the superintendent, it shall be subject to the penalties prescribed by section one hundred twenty-five of this chapter, and any false statement contained in any such report or in any other sworn statement made to the superintendent by such corporation in pursuance of the provisions of this chapter shall constitute perjury. Nothing herein contained shall be deemed to modify the prohibitions of section one hundred thirty-one of this chapter.



204-A - Payment of claims by foreign banking corporations where adverse claim is asserted; effect of claims or advices originating in, and statutes, rules or

204-a. Payment of claims by foreign banking corporations where adverse claim is asserted; effect of claims or advices originating in, and statutes, rules or regulations purporting to be in force in occupied territory; performance of contracts and repayment of deposits performable or repayable at foreign offices of foreign banking corporations. 1. Notice to any foreign banking corporation doing business in this state under a license issued by the superintendent in accordance with the provisions of this chapter, of an adverse claim to a credit standing on its books to the account of any person, or to the balance in any deposit account, or of an adverse claim to securities or other property held for the account of any person, shall not be effectual in this state to cause said foreign banking corporation to recognize said adverse claimant unless said adverse claimant shall also either procure a restraining order, injunction or other appropriate process against said foreign banking corporation from a court of competent jurisdiction in the United States in a cause therein instituted by him wherein the person to whose account the credit or deposit stands, or for whose account the securities or other property are held, or his executor or administrator is made a party and served with summons, or shall execute to said foreign banking corporation, in form and with sureties acceptable to it a bond, indemnifying said foreign banking corporation from any and all liability, loss, damage, costs and expenses, for and on account of the payment of or delivery pursuant to such adverse claim or the dishonor of the order of the person to whose account the credit or deposit stands on the books of said foreign banking corporation or for whose account the securities or other property are held by said foreign banking corporation.

2. (a) A foreign banking corporation doing business in this state under a license issued by the superintendent in accordance with the provisions of this chapter, need not in this state recognize or give any effect to (1) any claim to a credit standing on its books to the account of, or the balance in any deposit account of, or any claim to securities, or other property held by it for the account of, any corporation, firm or association in occupied territory or (2) any advice, statute, rule or regulation purporting to cancel or to give notice of the cancellation of the authority of any person at the time appearing on the books of such foreign banking corporation as authorized to withdraw or otherwise dispose of cash, securities, or other property of such corporation, firm or association, unless such foreign banking corporation is required so to do by appropriate process procured against it in a court of competent jurisdiction in the United States in a cause therein instituted by or in the name of such corporation, firm or association, or unless the person making such claim or giving such advice or invoking such statute, rule or regulation, as the case may be, shall execute to such foreign banking corporation, in form and with sureties acceptable to it, a bond indemnifying it from any and all liability, loss, damage, costs and expenses for and on account of recognizing or giving any effect to such claim, advice, statute, rule or regulation.

(b) For the purposes of this subdivision (1) the term "occupied territory" shall mean territory occupied by a dominant authority asserting governmental, military or police powers of any kind in such territory, but not recognized by the United States as the de jure government of such territory, and (2) the term "corporation, firm or association in occupied territory" shall mean a corporation, firm or association which has, or at any time has had, a place of business in territory which has at any time been occupied territory.

(c) The foregoing provisions of this subdivision shall be effective only in cases where (1) such claim or advice purports or appears to have been sent from or is reasonably believed to have been sent pursuant to orders originating in, such occupied territory during the period of occupation, or (2) such statute, rule or regulation appears to have emanated from such dominant authority and purports to be or to have been in force in such occupied territory during the period of occupation.

(d) The foregoing provisions of this subdivision shall apply to claims, advices, statutes, rules or regulations made, given or invoked either prior to, or on or subsequent to the effective date of this act.

(e) A foreign banking corporation doing business in this state under a license issued by the superintendent in accordance with the provisions of this chapter need not in this state recognize or give any effect to a claim of authority to order the payment or delivery of any funds or other property standing on its books to the credit of, or held by it for the account of, any person, corporation, unincorporated association or partnership, which claim conflicts with a claim of authority of which the foreign banking corporation had prior notice, unless the person or persons asserting such subsequent claim shall procure a restraining order, injunction or other appropriate process against said foreign banking corporation from a court of competent jurisdiction in the United States, or, in lieu thereof, at the option of said foreign banking corporation, shall execute to said foreign banking corporation, in form and with sureties acceptable to it, a bond, indemnifying it for any and all liability, loss, damage, costs and expenses for or on account of any payment or delivery of such property by it pursuant to such subsequent claim of authority or for or on account of the dishonor of any check or other order of any person or persons asserting the claim of authority of which such foreign banking corporation already had notice at the time the subsequent conflicting claim of authority is asserted by the person or persons furnishing such bond.

3. (a) Notwithstanding section 1-105 of the uniform commercial code, any foreign banking corporation doing business in this state under a license issued by the superintendent in accordance with the provisions of this chapter shall be liable in this state for contracts to be performed at its office or offices in any foreign country, and for deposits to be repaid at such office or offices, to no greater extent than a bank, banking corporation or other organization or association for banking purposes organized and existing under the laws of such foreign country would be liable under its laws. The laws of such foreign country for the purpose of this subdivision shall be deemed to include all acts, decrees, regulations and orders promulgated or enforced by a dominant authority asserting governmental, military or police power of any kind at the place where any such office is located, whether or not such dominant authority be recognized as a de facto or de jure government.

(b) Notwithstanding section 1-105 of the uniform commercial code, if by action of any such dominant authority which is not recognized by the United States as the de jure government of the foreign territory concerned, any property situated in or any amount to be received in such foreign territory and carried as an asset of any office of such foreign banking corporation in such foreign territory is seized, destroyed or cancelled, then the liability, if any, in this state of such foreign banking corporation for any deposit theretofore received and thereafter to be repaid by it, and for any contract theretofore made and thereafter to be performed by it, at any office in such foreign territory shall be reduced pro tanto by the proportion that the value (as shown by the books or other records of such foreign banking corporation, at the time of such seizure, destruction or cancellation) of such assets bears to the aggregate of all the deposit and contract liabilities of the office or offices of such foreign banking corporation in such foreign territory, as shown at such time by the books or other records of such foreign banking corporations. Nothing contained in this paragraph shall diminish or otherwise affect the liability of any such foreign banking corporation to any corporation, firm or individual which at the time of such seizure, destruction or cancellation was incorporated or resident in any state of the United States.

(c) Notwithstanding the provisions of any law to the contrary, a foreign banking corporation operating a branch or branches or an agency or agencies in this state shall not be required to repay, at any such branch, branches, agency or agencies in this state, any deposit made at a foreign office of any such foreign banking corporation if such office cannot repay the deposit due to (i) an act of war, insurrection, or civil strife; or (ii) an action by a foreign government or instrumentality, whether de jure or de facto, in the country in which the office is located preventing such repayment, unless the foreign banking corporation operating in this state has expressly agreed in writing to repay the deposit under such circumstances. The superintendent of financial services may promulgate regulations necessary to effectuate the provisions of this paragraph, including regulations providing for adequate disclosure to retail depositors in the United States of the restrictions on repayment contained in this subdivision. The provisions of this paragraph shall not alter or diminish the liability of a custodian of assets of a fund under section one hundred seventy-eight-a of the retirement and social security law.



206 - Termination of existence.

206. Termination of existence. When a foreign banking corporation licensed pursuant to article two of this chapter is dissolved or its authority or existence is otherwise terminated or cancelled in the jurisdiction of its incorporation, a certificate of the superintendent of financial services, or official performing the equivalent function as to records of banking corporations, of the jurisdiction of incorporation of such foreign banking corporation attesting to the occurrence of any such event or a certified copy of an order or decree of a court of such jurisdiction directing the dissolution of such foreign banking corporation, the termination of its existence or the cancellation of its authority shall be delivered to the superintendent. The filing of the certificate, order or decree shall have the same effect as the revocation of its license under section forty of this chapter. The superintendent shall continue as agent of the foreign banking corporation upon whom process against it may be served in any action or special proceeding based upon any liability or obligation incurred by the foreign banking corporation within this state prior to the filing of such certificate, order or decree and he shall promptly cause a copy of such process to be mailed by registered mail, return receipt requested, to such foreign corporation at the post office address on file in his office specified for such purpose. The post office address may be changed in the manner provided in section two hundred of this article.



207 - Service of process on unlicensed corporation formed under laws other than the statutes of this state.

other than the statutes of this state.

1. Every corporation formed under laws other than the statutes of this state which is required by this chapter to obtain a license from the superintendent, and which itself or through an agent does any business in this state for which such license is required either without obtaining such license or after the revocation thereof, submits itself to the jurisdiction of the courts of this state and is deemed to have designated the superintendent as its agent upon whom process against it may be served, in any action or special proceeding arising out of or in connection with the doing of such business. Such process may issue in any court in this state having jurisdiction of the subject matter.

2. Service of such process upon the superintendent shall be made by personally delivering to and leaving with him or his deputy, or with any person authorized by the superintendent to receive such service, at the office of the superintendent, a copy of such process together with the statutory fee, which fee shall be a taxable disbursement. Such service shall be sufficient if notice thereof and a copy of the process are:

(a) Delivered personally without this state to such foreign banking corporation by a person and in the manner authorized to serve process by law in the jurisdiction in which service is made, or

(b) Sent by or on behalf of the plaintiff to such foreign banking corporation by registered mail with return receipt requested, at the post office address specified for the purpose of mailing process, on file in the department of financial services, or with any official or body performing the equivalent function, in the jurisdiction of its incorporation, or if no such address is there specified, to its registered or other office there specified, or if no such office is there specified, to the last address of such foreign banking corporation known to the plaintiff.

3. Proof of service shall be by affidavit of compliance with this section filed, together with the process, within thirty days after such service, with the clerk of the court in which the action or special proceeding is pending. If a copy of the process is mailed in accordance with this section, there shall be filed with the affidavit of compliance either the return receipt signed by such foreign banking corporation or other official proof of delivery or, if acceptance was refused by it, the original envelope with a notation by the postal authorities that acceptance was refused. If acceptance was refused, a copy of the notice and process together with notice of the mailing by registered mail and refusal to accept shall be promptly sent to such foreign banking corporation at the same address by ordinary mail and the affidavit of compliance shall so state. Service of process shall be complete ten days after such papers are filed with the clerk of the court. The refusal to accept delivery of the registered mail or to sign the return receipt shall not affect the validity of the service and such foreign banking corporation refusing to accept such registered mail shall be charged with knowledge of the contents thereof.

4. Service made as provided in this section shall have the same force as personal service made within this state.

5. Nothing in this section shall affect the right to serve process in any other manner permitted by law.

6. The department of financial services shall keep a record of each process served upon the superintendent under this section, including the date of service. It shall, upon request made within ten years of such service, issue a certificate under its seal certifying as to the receipt of the service by an authorized person, the date and place of such service and the receipt of the statutory fee. Process served upon the superintendent under this section shall be destroyed by him after a period of ten years from such service.



208 - Nondiscriminatory treatment of insured state banks and national banks.

208. Nondiscriminatory treatment of insured state banks and national banks. Notwithstanding any other laws of this state, a state bank, which is incorporated in another state and whose deposits are insured by Federal Deposit Insurance Corporation, shall have the same protection, privileges and immunities, including the right to sue, collect debts, realize on collateral security, enforce liens, claims and obligations, and protect its property in this state, as a national bank whose principal office is located in the same state as such state bank, and such state bank and its shares, securities and evidences of indebtedness shall enjoy the same privileges, protections and immunities as those of such a national bank and shall not be subject to any disability, incapacity, restriction, regulation, penalty, fee, fine or taxation which is not imposed by this state in the case of such a national bank, provided however that this section shall not apply with respect to any state bank and its shares, securities and evidences of indebtedness unless such state bank's state of incorporation has a statute with provisions substantially similar to this section which is applicable to a state bank incorporated in this state. As used in this section the term "state bank" shall mean any commercial bank or trust company.



209 - Restrictions on executive officers of foreign banking corporations and national banks.

209. Restrictions on executive officers of foreign banking corporations and national banks. 1. No executive officer of a foreign banking corporation maintaining a branch in this state may be an executive officer, director or trustee of a bank or trust company, savings bank, savings and loan association, national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, bank holding company or another foreign banking corporation maintaining a branch in this state, unless permission therefor has been granted by the superintendent pursuant to the provisions of subdivision three of this section, except that an executive officer of a foreign banking corporation maintaining a branch in this state which is a subsidiary of a bank holding company may be (i) an executive officer and (ii) a director of the bank holding company of which such foreign banking corporation is a subsidiary, and of one or more of the banking institutions which are subsidiaries of such bank holding company.

2. No executive officer of a national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, may be an executive officer, director or trustee of a bank or trust company, savings bank, savings and loan association, bank holding company or foreign banking corporation maintaining a branch in this state, unless permission therefor has been granted by the superintendent pursuant to the provisions of subdivision three of this section, except that (1) an executive officer of a national bank located in this state, which is a subsidiary of a bank holding company may be (i) an executive officer and (ii) a director of the bank holding company and of one or more banking institutions which are subsidiaries of such bank holding company.

3. The superintendent shall have the power to determine by regulation who shall be considered, under the provisions of this subdivision, to be an executive officer, and by regulation, to grant permission to an executive officer of a foreign banking corporation maintaining a branch in this state and to an executive officer of a national bank located in this state, to be at the same time an executive officer, trustee or director or both an executive officer and a trustee or director of a bank or trust company, savings bank, savings and loan association, national bank, federal savings bank or federal savings association, the principal office of which is located in this state, bank holding company, and foreign banking corporation maintaining a branch in this state. Such permission may be granted only if in the judgment of the superintendent such service by the executive officer will be consistent with the policy of the state of New York as declared in section ten of this chapter. The superintendent shall have the power to revoke such permission whenever the superintendent finds, after reasonable notice and an opportunity to be heard, that the public interest requires such revocation.

4. For the purposes of this subdivision, the terms "subsidiary", "banking institution" and "bank holding company" shall each be given the same meaning as is contained in their respective definition in section one hundred forty-one of this chapter, except that the definition of the term "banking institution" is modified to include a national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, and a foreign banking corporation maintaining a branch in this state.

5. All other restrictions and limitations imposed by this chapter on executive officers and directors of foreign banking corporations maintaining a branch in this state and on national banks, federal savings banks and federal savings associations, the principal office of which institution is located in this state, shall continue in effect.






Article 5-A - (Banking) NEW YORK BUSINESS DEVELOPMENT CORPORATION

210 - Establishment.

210. Establishment. 1. There is hereby created a corporation which shall be known as the "New York Business Development Corporation". Process in any action or proceeding against such corporation may be served upon the secretary of state, as agent of such corporation for such purpose. If such corporation fails to commence business by April first, nineteen hundred fifty-eight, its existence shall terminate and the provisions of this article shall become null and void.

2. The business corporation law applies to the New York Business Development Corporation, except that in case of a conflict between the business corporation law and this article the provisions of this article shall govern. If there is in this article a provision relating to a matter embraced in the business corporation law and not in conflict therewith, both provisions shall apply. The New York Business Development Corporation shall be treated as a "corporation", or "domestic corporation", as such terms are used in the business corporation law, except that the purposes for which such corporation is formed under this article shall not thereby be extended.

3. For the purpose of this section and elsewhere in this article, the effective date of the business corporation law as to the New York Business Development Corporation shall be September first, nineteen hundred sixty-four.



211 - Economic regions.

211. Economic regions. For the purposes of this article, the state is hereby divided into twelve economic regions, as follows:

1. Binghamton region. The counties of Broome, Chenango, Delaware and Otsego.

2. Capital district-Champlain region. The counties of Clinton, Essex, Rensselaer, Albany, Saratoga, Schoharie, Schenectady, Warren and Washington.

3. Elmira region. The counties of Chemung, Schuyler, Steuben, Tioga and Tompkins.

4. Mid-Hudson region. The counties of Dutchess, Columbia, Greene, Orange, Putnam, Sullivan and Ulster.

5. Mohawk Valley region. The counties of Fulton, Hamilton, Herkimer, Montgomery and Oneida.

6. Nassau-Suffolk region. The counties of Nassau and Suffolk.

7. New York city region. The counties of Bronx, Kings, New York, Queens and Richmond.

8. Niagara-southwestern region. The counties of Allegany, Cattaraugus, Chautauqua, Erie and Niagara.

9. Northern region. The counties of Franklin, Jefferson, Lewis and St. Lawrence.

10. Rochester region. The counties of Genesee, Livingston, Monroe, Ontario, Orleans, Seneca, Wayne, Wyoming and Yates.

11. Syracuse region. The counties of Cayuga, Cortland, Madison, Onondaga and Oswego.

12. Westchester-Rockland region. The counties of Rockland and Westchester.



212 - Purposes, powers and operation.

212. Purposes, powers and operation. 1. (a) The purposes of such corporation shall be to assist, promote, encourage and, through the cooperative efforts of the institutions and corporations which shall, from time to time, become members thereof, develop and advance the business prosperity and economic welfare of the state; to encourage and assist in the location of new business and industry in the state and to rehabilitate and retain existing business and industry; to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of the state, provided maximum opportunities for employment, encourage thrift and improve the standard of living of the citizens of the state; to cooperate and act in conjunction with other organizations, public or private, the objects of which are the promotion and advancement of industrial, commercial, agricultural and recreational developments in the state; to furnish money and credit to approved and deserving applicants, for the promotion, development and conduct of all kinds of business activity in the state, thereby establishing a source of credit not otherwise readily available; and to provide financial assistance in the form of loans to small businesses unable to obtain financing from other private sources, including, but not limited to, assistance to women and minority-owned business enterprises and small businesses located in economically distressed areas. For the purposes of this article, "economically distressed areas" shall mean areas determined by the commissioner of the department of economic development on the basis of criteria indicative of economic distress, including poverty rates, numbers of persons receiving public assistance, unemployment rates, rate of employment decline, population loss, rate of per capita income change, decline in economic activity and private investment, and such other indicators as the commissioner deems appropriate. Economically distressed areas may include cities, municipalities, block numbering areas, and census tracts.

(b) The corporation shall undertake the following programs in furtherance of the above objectives: (i) establish regional offices at locations throughout New York, with sufficient staffing to advise, develop and package financial assistance for small and medium sized businesses; (ii) develop a comprehensive outreach program to increase the visibility and awareness of the corporation's programs, including allocating budget and staff to establish and maintain an aggressive and extensive marketing program of the corporation's program of assistance to small and medium sized businesses, providing for specific outreach to minority and women owned enterprises, and entering into cooperative relationships with local chambers of commerce, local development agencies, local development corporations and other community based financial intermediaries as set forth in subdivision three of this section; (iii) establish and operate, or affiliate with a small business investment company and a specialized small business investment company; and (iv) establish a pilot export financing program, using personnel from the private sector, to evaluate whether the corporation can play a significant role in the growth of the export industry in the state. The corporation shall undertake the programs enumerated herein at such times as its board of directors determines that the corporation's capital base and available funds are adequate to support the operation of such program. The programs enumerated herein may be modified by the corporation as may be necessary to meet the changing needs of the state's economy, as determined by the board of directors.

2. In furtherance of the purposes set forth in subdivision one of this section, and in addition to the powers conferred on stock corporations by general laws, such corporation shall, subject to the restrictions and limitations contained in this article, have the following powers:

(a) To borrow money and otherwise incur indebtedness for any of its purposes; to issue its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured, therefor; and to secure the same by mortgage, pledge, deed of trust or other lien on its property, franchises, rights and privileges of every kind and nature or any part thereof.

(b) To assist, promote, encourage and through the cooperative efforts of the institutions and corporations which shall, from time to time, become members thereof, develop and advance the business prosperity and economic welfare of the state; to encourage and assist in the location of new business and industry in the state and to rehabilitate existing business and industry; to evaluate, assess and determine the value of a patent right and to take, sell or transfer an agreement or note pursuant to section five hundred fifty of the general business law, to lend money to, and to guarantee, endorse, or act as surety on the bonds, notes, contracts, or other obligations of, or otherwise assist financially, any person, firm, corporation or association, and to establish and regulate the terms and conditions with respect to any such loans or financial assistance and the charges for interest and service connected therewith; provided, however, that it shall not be the intention hereof to take from banking organizations any such loans or commitments as may be desired by such organizations generally in the ordinary course of their business.

(c) To purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, mortgage, lease, pledge, or otherwise dispose of, upon such terms and conditions as its board of directors may deem advisable, real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by such corporation from time to time in the satisfaction of debts or enforcement of obligations.

(d) To acquire the good will, business, rights, real and personal property and other assets, or any part thereof, of such persons, firms, corporations, joint stock companies, associations or trusts as may be in furtherance of the corporate purposes provided herein, and to assume, undertake, guarantee or pay the obligations, debts and liabilities of any such person, firm, corporation, joint stock company, association or trust; to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments, and, in furtherance of the corporate purposes provided herein, to acquire, construct, or reconstruct, alter, repair, maintain, operate, sell, lease, or otherwise dispose of industrial plants or business establishments.

(e) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint stock company, association or trust, and while the owner or holder thereof, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon.

(f) To cooperate with and avail itself of the facilities of the state department of commerce and any other government agencies; and to cooperate with and assist, and otherwise encourage, local organizations in the various communities in the state in the promotion, assistance and development of the business prosperity and economic welfare of such communities and of the state.

(g) (1) To acquire a patent right or any part thereof, from such persons, firms, corporations, joint stock companies, associations or trusts as may be in furtherance of the corporate purposes provided herein; (2) to assume, undertake, guarantee or pay the obligations, debts and liabilities of any such person, firm, corporation, joint stock company, association or trust; (3) to set forth specific criteria and standards by which the corporation shall evaluate the patent and the value of patent rights evolving from that patent; and (4) to allow ownership of the patent to remain with the borrower and to accept a percentage of the patent rights as collateral on a loan for capital formation of a business.

(h) With respect to funds administered by the corporation, to obtain loan guarantees from any state or federal program to guarantee loans made to small businesses by the corporation with such funds.

3. The corporation may contract or otherwise affiliate with local development corporations and other local development organizations certified for this purpose by the commissioner of the department of economic development throughout the state, including, but not limited to, not-for-profit corporations established pursuant to article nine of the economic development law, to market the programs of the corporation to small and medium sized businesses, to provide technical, financial packaging and loan application assistance to business owners seeking financial assistance from the corporation, including but not limited to minority owned business enterprises and small and medium sized businesses located in economically distressed areas.



213 - Board of directors.

213. Board of directors. 1. All the corporate powers of such corporation shall be exercised by a board of directors consisting of a maximum of thirty persons, all of whom shall be of full age, residents of the state and at least one-half of whom shall be citizens of the United States.

2. The president of such corporation, who shall be appointed by the board, shall serve as a director.

3. At each annual meeting of such corporation, the members of such corporation shall elect up to ten directors for a term of one year, who shall, to the extent possible, represent different economic regions as defined in section two hundred eleven of this article. The exact number shall be established in the by-laws by the board of directors. In such elections, members of such corporation shall have one vote each.

4. At such annual meetings the stockholders of such corporation shall elect up to seven directors for a term of one year each. The exact number shall be established in the by-laws by the board of directors.

5. One director shall be appointed by any of the entities that are members or stockholders of such corporation and whose membership or stockholder interest meets a minimum commitment as established in the by-laws by the board of directors.

6. The directors elected by the members and the stockholders shall elect three additional directors: one representing minority interests, one representing women's interests, and one representing regional or local development corporations' interests.

7. The state commissioner of the department of economic development shall be a director exofficio.

7-a. Two directors shall be appointed by the governor, who shall serve at the pleasure of the governor; one director shall be appointed by the temporary president of the senate, who shall serve at the pleasure of the temporary president; one director shall be appointed by the senate minority leader, who shall serve at the pleasure of the minority leader; and one appointed by the assembly minority leader, who shall serve at the pleasure of the minority leader; and one director shall be appointed by the speaker of the assembly, who shall serve at the pleasure of the speaker.

8. If any director shall lose his citizenship or shall cease to be a resident of the state, he shall immediately vacate his position as a director and such position shall thereupon be deemed vacant.

9. If any vacancy occurs in the elected membership of the board of directors through death, resignation or otherwise, the remaining directors shall elect a person to fill such vacancy for the unexpired term.

10. Upon the expiration of their terms, the elected directors shall continue as such until their successors have been elected and have qualified.

11. The board of directors shall elect one of its members as chairman and one of its members as vice-chairman of such board, shall adopt by-laws for such corporation, and may appoint such officers and employees as it deems advisable.



214 - Committees.

214. Committees. 1. There shall be a loan committee of such corporation for each of the twelve economic regions as defined in section two hundred eleven of this chapter or such other regions as the board of directors shall designate for this purpose. Each such committee shall include such persons as the board of directors shall designate.

2. The board of directors of such corporation may establish an office for any such loan committee, within such committee's economic region.

3. Every application to such corporation for a loan or financial assistance shall be made through the loan committee for the economic region wherein the applicant resides or maintains a regular place of business, or directly to one of the regional offices of the corporation. Any such applications made to a regional office shall be promptly referred to the loan committee for the economic region wherein the applicant resides or maintains a regular place of business. All such applications shall thereupon be reviewed by such regional loan committee and promptly transmitted by it to the central loan committee established by the board of directors for consideration, along with the recommendations of such regional loan committee with respect thereto.

4. The board of directors shall have the responsibility to appoint all necessary board and officer committees to provide for prudent management and oversight of such corportion.



215 - Membership.

215. Membership. 1. The members of such corporation shall include such banking organizations, insurance and surety companies as may make application for membership in such corporation, and membership shall become effective upon the acceptance of such applications by the board of directors. Each member shall lend funds to such corporation as and when called upon by it to do so, but the total amount on loan by any member at any one time shall not exceed the following limit to be determined as of the time it became a member, and such amount shall thereafter be readjusted annually in the event of any change in the base of the loan limit of such member; national banking associations, state-chartered commercial banks and trust companies, two per cent of capital stock and surplus; New York savings and loan associations, two per cent of the surplus account determined as provided in article ten, section three hundred eighty-five; savings banks, two percent of net worth as defined in article six, section two hundred forty-four; stock insurance companies, two per cent of capital and surplus; surety and casualty companies, two per cent of capital and surplus; mutual insurance companies, two per cent of surplus to policy holders; and comparable limits for other banking, loaning and insurance organizations, as established by the board of directors; provided, however, that the total amount on loan by any member at anyone time shall not exceed ten million dollars, provided further, however, that any member having a loan limit in excess of ten million dollars may elect that its total amount on loan at any one time to such corporation shall equal said loan limit but in any event shall not exceed twenty million dollars. In the event that two or more members shall merge or consolidate, the organization as so merged or consolidated shall elect that its total amount on loan to such corporation shall be equal to the combined loan limits of such members determined immediately before the merger or consolidation but in no event to exceed twenty-five million dollars at any one time outstanding. All loan limits shall be established at the thousand dollar nearest to the amount computed on an actual basis. All calls of funds which members are committed to lend to such corporation shall be prorated by such corporation among the members in the same proportion that the maximum loan limit of each bears to the aggregate loan limits of all members of such corporation. Upon six months' prior written notice to the board of directors, a member of such corporation may withdraw from membership, effective at the end of such six month period and, after the effective date of such withdrawal, such member shall be free of obligations hereunder except those accrued or committed by such corporation prior to such effective date of withdrawal. Notwithstanding the provisions of any other law, general or special, the notes or other interest-bearing obligations of such corporation, issued in accordance with and by virtue of this article and the by-laws of such corporation, shall be legal investments for the banking, insurance and surety organizations, and other non-public entities who become members of such corporation, up to but in no event exceeding the loan limits established herein.

2. Other entities may make application for membership in such corporation according to such terms and criteria as established by the board of directors; except that such other entities may not include public benefit corporations established under the laws of the state of New York.



216 - Capital stock.

216. Capital stock. The capital stock of such corporation shall be five hundred thousand shares of common and preferred stock, in such amounts as shall be established in the by-laws by the board of directors, with the preferred stock having such relative rights, preferences and limitations as shall be established in the by-laws by the board of directors. At least a majority of the capital stock of such corporation shall at all times be held by residents of the state or by persons, firms or corporations engaged in doing business therein.



217 - Surplus, obligations and depositories.

217. Surplus, obligations and depositories. 1. Such corporation shall set apart as an earned surplus all of its net earnings in each and every year until such earned surplus shall equal the total of the paid-in capital and paid-in surplus then outstanding. Said earned surplus shall be held in cash, invested in United States government bonds, or as provided in such corporation's by-laws, and shall be kept and used to meet losses and contingencies of such corporation and, whenever the amount of earned surplus shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation.

2. At no time shall the total obligations of such corporation exceed ten times the amount of its paid-in capital and surplus, not including therein the earned surplus, or two hundred fifty million dollars, whichever is greater.

3. Such corporation shall not deposit any of its funds in any banking organization unless such banking organization has been designated as a depository by a vote of the majority of all of the directors of such corporation, exclusive of any director who is an officer or director of the depository so designated. Such corporation shall not receive money on deposit. Such corporation shall not make any loans directly or indirectly to any of its officers or to any firms in which any of its officers is a member or officer.



218 - Supervision and reports.

218. Supervision and reports. Such corporation shall be subject to the supervision, examination and control of the superintendent of financial services in the same manner as banking organizations are so supervised, examined and controlled by him pursuant to this chapter, and shall be examined by him annually, but such corporation shall not be deemed to be a banking organization nor be required to pay a fee for such an examination. Such corporation shall make an annual report of its condition to the governor, legislature and superintendent of financial services, on or before January first of each year.

Commencing January first, nineteen hundred eighty-six, such annual report shall contain but not be limited to the following:

a. information on the cost and sources of funds and capital and the total allowable maximum amount available from members, the maximum amount committed by each individual member, and the corporation's outstanding liabilities to members;

b. classification of firms in the corporation's portfolio by standard industrial code, including a breakdown of (i) size of firms by sales and number of employees, (ii) number and percentage of loans to manufacturing, service and wholesale businesses, and (iii) number and percentage of loans to traditional industries and to high technology firms within the manufacturing sector;

c. information on the types of financing provided by the corporation, including guaranteed loans, the size and term of loans, and a breakdown of investments by senior debt, subordinated debt and equity financings;

d. information on interest rates of loans, including percentage of fixed rate and variable rate loans;

e. information on the use of capital provided by the corporation, including number of working capital loans, loans to assist leveraged buyouts by employees, management or others, and secured mortgages for plant expansion or new production facilities;

f. information on how the corporation is fulfilling its mission to assist women and minority owned businesses;

g. information on resources and actions taken to advance the corporation's marketing program;

h. information on the corporation's regional offices, including a description of the volume of business and the nature of loan activity at each office;

i. information on the activities of the corporation's MESBIC; and

j. information on the corporation's pilot export financing program, including the number of firms serviced and the types of assistance provided.



219 - Unissued securities and reorganization.

219. Unissued securities and reorganization. 1. The holders of capital stock of such corporation shall not, as such, have any preemptive or preferential right to purchase or subscribe for any part of the unissued or new issue of capital stock of such corporation, whether now or hereafter authorized or issued, or to purchase or subscribe for any bonds or other obligations, whether or not convertible into stock of such corporation, now or hereafter authorized or issued.

2. Whenever a compromise or arrangement or any plan of reorganization of such corporation is proposed between such corporation and its creditors, members or stockholders, the supreme court, by virtue of its general equity powers may, on application of such corporation or of any creditor, member or stockholder thereof, or on the application of any receiver or receivers appointed for such corporation, order a meeting of such creditors, members or stockholders, as the case may be, as may be affected by the proposed compromise or arrangement or plan of reorganization, which shall be called in such manner as the said court directs. If, at such meeting, such compromise or arrangement or plan of reorganization is agreed to by or on behalf of the creditors, if affected thereby, holding two-thirds in amount of the claims against such corporation, and by or on behalf of the stockholders, if affected thereby, holding the majority of capital stock, and by or on behalf of the members, if affected thereby, holding two-thirds in amount of the outstanding notes or other interest-bearing obligations of such corporation as provided for in section two hundred fifteen of this chapter, and if such agreement shall be further evidenced by the written acceptance of said creditors, stockholders and members, duly filed in the said court, such compromise or arrangement or plan of reorganization shall, if approved by the said court as just and equitable, be binding on all creditors, stockholders or members, as the case may be, who are affected thereby, and also on such corporation. All persons who become creditors, stockholders or members of such corporation shall be deemed to have become creditors, stockholders or members subject in all respects to this section, and the same shall be absolutely binding upon them. For the purposes of this subdivision only, members shall not be deemed to be creditors and shall act under this subdivision as a separate class.



220 - Participation.

220. Participation. Notwithstanding any rule at common law or any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization, certificates of incorporation, or trust indentures:

1. All domestic corporations organized for the purpose of carrying on business within this state, including, without implied limitation, any railroad or transportation corporation, and all trusts, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities or other evidences of indebtedness created by, or the shares of the capital stock of the corporation established by this article and, while owners of said stock, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of this state;

2. All banking organizations are hereby authorized to become members of the corporation established by this article and to make loans to such corporation as provided herein;

3. All banking organizations are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities or other evidences of indebtedness issued by such corporation or the shares of its capital stock, and while owners of said stock, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of this state. The amount of capital stock of such corporation which any banking organization is authorized to acquire pursuant to the authority granted herein shall be in addition to the amount of capital stock in corporations which such banking organization may otherwise be authorized to acquire.

* 220. Participation. 1. Notwithstanding any rule at common law or any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization, certificates of incorporation, or trust indentures:

(a) All domestic corporations organized for the purpose of carrying on business within this state, including, without implied limitation, any railroad or transportation corporation, and all trusts, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities or other evidences of indebtedness created by, or the shares of the capital stock of the corporation established by this article and, while owners of said stock, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of this state;

(b) All banking organizations are hereby authorized to become members of the corporation established by this article and to make loans to such corporation as provided herein;

(c) All banking organizations are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities or other evidences of indebtedness issued by such corporation or the shares of its capital stock, and while owners of said stock, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of this state. The amount of capital stock of such corporation which any banking organization is authorized to acquire pursuant to the authority granted herein shall be in addition to the amount of capital stock in corporations which such banking organization may otherwise be authorized to acquire.

2. Notwithstanding the provisions of any general, special or local law, the notes and other interest-bearing obligations of the corporation shall be legal investments for any fund defined in section one hundred seventy-six of the retirement and social security law; provided however, that any such investment shall meet the criteria contained in subdivision seven of section one hundred seventy-seven of the retirement and social security law, and shall be made only pursuant to a loan agreement between such fund and the corporation. Provided further, however, that such agreement shall not permit loans exceeding the lesser of: (i) two percent of the assets of such fund; or (ii) one hundred million dollars principal amount.

* NB Expired December 31, 1988






Article 5-B - (Banking) LICENSE FOR A FOREIGN BANKING CORPORATION TO MAINTAIN A REPRESENTATIVE

221-A - Doing business without license prohibited.

221-a. Doing business without license prohibited. 1. No person, co-partnership, association, corporation or other entity shall establish, maintain or use one or more offices in this state as the representative of one or more foreign banking corporations unless the foreign banking corporation to be represented has first obtained a license from the superintendent of financial services. Entities lawfully registered pursuant to this article on or before September first, nineteen hundred ninety-two shall be deemed licensed pursuant to this section until September first, nineteen hundred ninety-four, provided however that the superintendent may require the submission of any additional documents or materials relating to the business activities of the registrant as he or she may deem necessary or appropriate.

2. Upon receipt of a license, the foreign banking corporation may establish one or more representative offices in this state which shall be subject to examination whenever in the superintendent's judgment such examination is necessary or advisable.

3. Such office shall be limited to conducting the following activities: solicitation of loans and in connection therewith, assembly of credit information, making of property inspections and appraisals, securing of title information, preparation of applications for loans including making recommendations with respect to action thereon, solicitation of investors to purchase loans from the bank, the search for such investors to contract with the bank for the servicing of such loans; solicitation of new business and conduct of research. Any other activity which the foreign banking corporation seeks to conduct at such office, shall be subject to the prior written approval of the superintendent by general regulation or upon application in such form as the superintendent may prescribe.



221-B - Definitions.

221-b. Definitions. 1. Banking institution. The term "banking institution", when used in this article, shall mean any entity authorized by its charter to accept deposits and to make loans.

2. Foreign banking corporation. The term "foreign banking corporation", when used in this article, shall mean any banking institution organized under the laws of any jurisdiction other than the United States, any state of the United States or Puerto Rico.

3. Representative. The term "representative" shall mean any person or entity engaging in any activity in this state for or on behalf of a foreign banking corporation, provided that such activity is not otherwise permitted by law.

4. The superintendent shall be authorized to exempt from the above definitions such additional persons, entities, activities or classes thereof which shall be deemed appropriate in order to effectuate the purposes of this article.



221-C - Application for license; fees.

221-c. Application for license; fees. The application for such license shall be in writing under oath and shall contain the information required by and be in the form prescribed by the superintendent. As part of the application, the foreign banking corporation shall appoint the superintendent or his or her successor as agent for service of process in connection with any action or proceeding against the foreign banking corporation relating to any cause of action which may arise out of a transaction with its representative office, with the same force and effect as if it were a domestic corporation and had been lawfully served with process in this state. At the time of making such application, the applicant shall pay to the superintendent an investigation fee as prescribed pursuant to section eighteen-a of this chapter.



221-D - Conditions precedent to issuing license; procedure where application denied.

221-d. Conditions precedent to issuing license; procedure where application denied. Upon the filing of an application for a license, if the superintendent shall find that the financial responsibility, experience, character, and general fitness of the foreign banking corporation and its representative are such as to command the confidence of the community and to warrant belief that the representative will operate honestly, fairly, and efficiently within the purpose and intent of this article, a license shall thereupon be issued in duplicate to conduct the activity described in section 221-a of this article in accordance with the provisions of this article. If the superintendent shall not so find, the license shall not be issued, and the applicant shall be notified of the denial. The superintendent shall transmit one copy of such license to the applicant and file another in the office of the department of financial services. Such license shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as hereinafter provided. The superintendent shall approve or deny every application for a license hereunder within ninety days from the filing thereof provided, however, that failure to act within the prescribed period shall not be deemed approval of any such application.



221-E - License provisions.

221-e. License provisions. Each license issued under this article shall state the address or addresses at which a representative is to be located and shall state fully the name of the licensee. Such license shall not be transferable or assignable. In the event the location of the representative shall be changed, the licensee shall forthwith notify the superintendent who shall thereupon without charge attach to the license an amendment certificate setting forth such changed location.



221-F - Grounds for suspension or revocation of license; procedure.

221-f. Grounds for suspension or revocation of license; procedure. 1. The superintendent may revoke any license issued hereunder if it shall be found that:

(a) The licensee or its representative has violated any provision of this article, or of any rule or regulation made by the superintendent under and within the authority of this article or of any other law, rule or regulation of this state.

(b) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the superintendent in refusing originally to issue such license.

2. The superintendent may, on good cause shown, suspend any license for a period not exceeding thirty days, pending investigation.

3. Except as provided in subdivision two of this section, no license shall be revoked or suspended except after notice and a hearing thereon.

4. Any licensee may surrender any license by delivering to the superintendent written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

5. Every license issued hereunder shall remain in force and effect until the same shall have been surrendered, revoked or suspended in accordance with the provisions of this article, but the superintendent shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the superintendent in refusing originally to issue such license under this article.

6. Whenever the superintendent shall revoke or suspend a license issued pursuant to this article, a written order shall be immediately executed in duplicate to that effect. The superintendent shall file one copy of such order in the office of the department of financial services and shall forthwith serve the other copy upon the licensee. Any such order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such application for review as authorized by this section must be made within thirty days from the date of such order of suspension or revocation.



221-G - Superintendent authorized to examine; expenses.

221-g. Superintendent authorized to examine; expenses. For the purpose of discovering violations of this article or securing information lawfully required by him hereunder, the superintendent may at any time, and as often as may be determined, either personally or by a person duly designated by him, investigate the activities of representatives of licensees and examine the books, accounts, records, and files used in relation to those activities. For that purpose the superintendent and a duly designated representative (i) shall have free access to the offices, books, accounts, papers, records, files, safes and vaults of licensees and their representatives, and (ii) shall have authority to require the attendance of and to examine under oath all persons whose testimony may be required relative to the activities of a representative. The expenses incurred in making any examination pursuant to this section shall be assessed against and paid by the licensee so examined, except that traveling and subsistence expenses so incurred shall be charged against and paid by licensees in such proportions as the superintendent shall deem just and reasonable, and such proportionate charges shall be added to the assessment of the other expenses incurred upon each examination. Upon written notice by the superintendent of the total amount of such assessment, the licensee shall become liable for and shall pay such assessment to the superintendent.



221-H - Licensee's books and records; reports.

221-h. Licensee's books and records; reports. A foreign banking corporation licensed pursuant to this article shall keep or cause each of its representatives to keep and use such books, accounts and records as will enable the superintendent to determine whether the representative is complying with the provisions of this article and with the rules and regulations lawfully made by the superintendent. Such books, accounts and records shall be preserved for at least three years; provided however, that preservation by photographic reproduction thereof or records in photographic form shall constitute compliance with the requirements of this section.

The superintendent may require such regular or special reports as may be deemed necessary to the proper supervision of licensees under this article. Such additional reports shall be in the form prescribed by the superintendent and shall be subscribed and affirmed as true under the penalties of perjury.



221-I - Notice of acquisition of control or merger.

221-i. Notice of acquisition of control or merger. 1. A foreign banking corporation licensed pursuant to this article to maintain a representative office in this state shall file with the superintendent a notice, in such form and containing such information as the superintendent may prescribe, no later than fourteen calendar days after such foreign banking corporation becomes aware of any acquisition of control of such corporation or merges with another foreign banking corporation.

2. Control, for purposes of this section, means any person or entity, or group of persons or entities acting in concert, directly or indirectly, owning, controlling, or holding with power to vote, twenty-five percent or more of any class of voting stock of such foreign banking corporation, or having the ability in any manner to elect a majority of the directors of such foreign banking corporation, or otherwise exercising a controlling influence over the management and policies of such foreign banking corporation as defined by the superintendent by regulation.



221-J - Authority of superintendent.

221-j. Authority of superintendent. The superintendent is hereby authorized and empowered to promulgate, in addition hereto and not inconsistent herewith, such general rules and regulations, definitions, and such specific rulings, demands and findings as may be deemed necessary for the proper conduct of the business authorized and licensed hereunder and for the enforcement of this article.



221-K - Separability of provisions.

221-k. Separability of provisions. If any provision of this article, or the application of such provision to any person, entity or circumstance, shall be held invalid, the remainder of the article, and the application of such provision to persons, entities or circumstances other than those as to which it is held invalid, shall not be affected thereby.






Article 5-C - (Banking) INTERSTATE BRANCHING

222 - Definitions.

222. Definitions. In this article, the following definitions shall apply:

1. The term "out-of-state bank" means an out-of-state state bank, an out-of-state national bank, or an out-of-state federal savings association.

2. The term "out-of-state state bank" means a state bank, as such term is defined in section 3(a)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1813(a)(2)), or an out-of-state state-chartered trust company, but such term shall not include a banking organization.

3. The term "out-of-state national bank" means a national banking association the main office of which is located outside this state.

4. The term "out-of-state federal savings association" means any federal savings association or federal savings bank which is chartered under Section 5 of the Home Owners Loan Act (12 U.S.C. 1464) the home office of which is located outside this state.

5. The term "out-of-state trust company" means either a nationally chartered trust company or an out-of-state state-chartered trust company that has the power to exercise fiduciary powers, but is not insured by the Federal Deposit Insurance Corporation.

6. The term "New York bank" means a bank, trust company savings bank, or savings and loan association as such terms are defined in subdivisions one, two, four and eight of section two of this chapter.

7. The term "state" means any state of the United States (other than this state), the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the United States Virgin Islands, and the Northern Mariana Islands.

8. The term "home state" means with respect to an out-of-state state bank or out-of-state state-chartered trust company, the state under the laws of which such out-of-state state bank or out-of-state state-chartered trust company is incorporated or otherwise organized, and with respect to an out-of-state national bank or trust company, the state in which such out-of-state national bank's or trust company's main office is located.

9. The term "acquisition transaction" means any merger, consolidation or purchase of assets and assumption of liabilities of all or part of a banking institution.

10. The term "like-type banking organization" means, with respect to an out-of-state bank, a banking organization with the type of charter that most nearly corresponds to the charter of such out-of-state bank, as determined by the superintendent.

11. The term "appropriate state supervisor" means the home state supervisor with supervisory and regulatory jurisdiction over an out-of-state state bank or out-of-state state-chartered trust company in its home state.

12. The term "banking institution" means any bank, trust company, savings bank, savings and loan association, or branch of a foreign banking corporation the deposits of which are insured by the federal deposit insurance corporation, which is incorporated, chartered, organized or licensed under the laws of this state or any other state of the United States, or under the laws of the United States.

13. The term "branch" means any office of a banking institution at which deposits are received, checks paid or money lent. Except for purposes of subdivision three of section two hundred twenty-four of this article, the term shall not include an automated teller machine or other electronic facility. For purposes of this article, the term "branch" shall also refer to the principal or main office of a banking institution.

14. The term "trust office" means an office of a banking institution other than a branch at which such institution may conduct one or more fiduciary activities permitted for a trust company.



223 - Establishment of branches or trust offices by means of an acquistion transaction.

223. Establishment of branches or trust offices by means of an acquisition transaction. An out-of-state bank may maintain one or more branches or one or more trust offices located in this state that have been acquired by means of an acquisition transaction.



223-A - Establishment of branches by out-of-state banks by de novo branching.

223-a. Establishment of branches by out-of-state banks by de novo branching. In addition to the authority of an out-of-state bank to maintain a branch or branches by means of an acquisition transaction, an out-of-state bank may establish one or more de novo branches in this state; provided, however, that an out-of-state state bank shall obtain the superintendent's prior approval in accordance with the requirements in section two hundred twenty-four of this chapter.



224 - Application for the establishment of branches or trust offices not resulting from an acquistion transaction; retention of branches or trust offices resulting from merger or acquistion.

224. Application for the establishment of branches or trust offices not resulting from an acquisition transaction; retention of branches or trust offices resulting from merger or acquisition. 1. An application for approval to the superintendent containing such information as he or she deems necessary shall be submitted by an out-of-state state bank prior to the establishment of each branch. At the time of making such application, an investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid to the superintendent for each branch for which approval is sought. If the superintendent finds that the opening of the branch is not consistent with the declaration of policy set forth in section ten of this chapter, he or she shall notify the applicant that the application has been denied. An out-of-state state bank or out-of-state state-chartered trust company seeking to establish one or more trust offices in this state shall comply with the notice procedures set forth in subdivision four of section one hundred thirty-one of this chapter.

2. Subject to the provisions of this article, if the merger or acquisition agreement so provides, an out-of-state state bank may maintain as a branch or branches or trust office or trust offices the place or places of business of any banking institution which it has received into itself as a result of an acquisition transaction authorized by this article.

3. No out-of-state state bank shall open, occupy or maintain a branch in this state at a location not permitted to a like-type banking organization.



224-A - Change of location of branches or trust offices by out-of-state state banks or out-of-state state-chartered trust companies.

224-a. Change of location of branches or trust offices by out-of-state state banks or out-of-state state-chartered trust companies. An application for approval containing such information as the superintendent deems necessary shall be submitted by an out-of-state state bank or an out-of-state state-chartered trust company prior to the relocation of a branch or trust office in this state. At the time of making such application, an investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid to the superintendent for each branch or trust office for which approval is sought. If the superintendent shall be satisfied that such relocation may be permitted under the terms of this chapter and that there is no reasonable objection to such change, he or she shall approve such application.



225 - Interstate acquisition transactions.

225. Interstate acquisition transactions. 1. An out-of-state bank may engage in an acquisition transaction with a New York bank or with a banking institution located in New York and may maintain as a branch or branches or trust office or trust offices, the branches or trust offices, respectively, of any such New York bank or banking institution which it has received into itself as a result of such transaction, subject to the requirements of this article.

2. Except when section twenty-nine of this chapter applies, section six hundred one or six hundred one-a of this chapter, as the case may be, and section six hundred one-b of this chapter shall apply to any acquisition transaction in which the receiving corporation is a New York bank. In the case of an acquisition transaction authorized by this article in which an out-of-state bank or out-of-state trust company is the receiving corporation, the out-of-state bank or out-of-state trust company shall file with the superintendent a copy of any application filed with the appropriate state supervisor and appropriate federal banking agency.

3. At the time when a merger or consolidation authorized by this article or by section six hundred of this chapter becomes effective:

(a) the resulting or consolidated corporation shall be considered the same business and corporate entity as each of the constituent corporations;

(b) all the property, rights, powers and franchises of each of the constituent corporations shall vest in the resulting or consolidated corporation and the resulting or consolidated corporation shall be subject to and shall be deemed to have assumed all of the debts, liabilities, obligations and duties of each constituent corporation and to have succeeded to all of its relationships, fiduciary or otherwise, as fully and to the same extent as if such property, rights, powers, franchises, debts, liabilities, obligations, duties and relationships had been originally acquired, incurred or entered into by the resulting or consolidated corporation;

(c) any reference to a constituent corporation in any contract, will or document, whether executed or taking effect before or after the merger or consolidation, shall be considered a reference to the resulting or consolidated corporation if not inconsistent with the other provisions of the contract, will or document;

(d) a pending action or other judicial proceeding to which any constituent corporation is a party, shall not be deemed to have abated or to have discontinued by reason of the merger or consolidation, but may be prosecuted to final judgment, order or decree in the same manner as if the merger or consolidation had not been made, or the resulting or consolidated corporation may be substituted as a party to such action or proceeding, and any judgment, order or decree may be rendered for or against it that might have been rendered for or against such constituent corporation if the merger or consolidation had not occurred; and

(e) nothing in this subdivision shall be deemed to authorize a banking institution to exercise any power or engage in any activity not otherwise permitted under its charter.

4. In the case of a merger or consolidation authorized by this article in which an out-of-state bank or out-of-state trust company is the resulting or consolidated corporation, the franchise of any constituent New York bank shall automatically terminate when the merger or consolidation is consummated.



225-A - Power of superintendent to examine branches or trust offices of out-of-state state banks or out-of-state state-chartered trust companies.

225-a. Power of superintendent to examine branches or trust offices of out-of-state state banks or out-of-state state-chartered trust companies. The superintendent shall have the power at any time in his or her discretion to examine every branch or trust office located in this state of an out-of-state state bank or out-of-state state-chartered trust company for the same purposes and to the same extent as is provided in the case of banking organizations pursuant to the provisions of this chapter.



225-B - Applicability of certain sections to out-of-state banks.

225-b. Applicability of certain sections to out-of-state banks. 1. Except as otherwise provided in this section, nothing in article five or article five-B of this chapter shall apply to an out-of-state bank or out-of-state trust company authorized to open, occupy and maintain a branch pursuant to the provisions of this article or a trust office pursuant to this article or to subdivision four of section one hundred thirty-one of this chapter. Any reference in this chapter (other than in article five or article five-B) to a foreign bank, foreign corporation or foreign banking corporation shall be deemed to be a reference to an out-of-state bank or out-of-state trust company authorized to open, occupy and maintain a branch pursuant to the provisions of this article or a trust office pursuant to this article or to subdivision four of section one hundred thirty-one of this chapter. Notwithstanding the foregoing, the provisions of section two hundred two-h (Repayment of deposits standing in the names of minors, trustees, joint depositors or custodians; interpleader in certain actions), of this chapter shall apply with equal force and effect to out-of-state banks or out-of-state trust companies authorized to open, occupy or maintain branches pursuant to the provisions of this article.

2. The provisions of section three hundred ninety-nine-a, subdivision three of section one hundred thirty, subdivision two of section one hundred forty-three, subdivision five of section two hundred forty-seven and subdivision five of section three hundred ninety-nine of this chapter with respect to restrictions on executive officers or directors of foreign banking corporations and the provisions of sections twenty, twenty-six, thirty, thirty-one and six hundred thirty-four, subdivisions eleven and twelve of section six hundred five, subdivision four of section six hundred six and paragraph (a) of subdivision one of section fourteen of this chapter, shall not apply to out-of-state banks authorized to open, occupy or maintain branches pursuant to the provisions of this article.



226 - Powers of out-of-state state banks.

226. Powers of out-of-state state banks. An out-of-state state bank that opens, occupies or maintains a branch in this state as authorized by this article shall have in this state the same powers under the laws of this state as a like-type banking organization.



227 - Powers permitted to out-of-state branches of New York banks.

227. Powers permitted to out-of-state branches of New York banks. A New York bank that opens, occupies and maintains one or more branch offices in any state may exercise such powers at such branch or branches as would be permitted at such place or places to an out-of-state state bank maintaining a branch or branches at such place or places with the type of charter that most nearly corresponds to the charter of such New York bank; provided, however, that prior to exercising in any state any power not permitted to be exercised by such New York bank in this state, it shall apply to the superintendent to exercise such power and approval therefor shall be given unless the superintendent determines that the exercise of such power is contrary to the declaration of policy contained in section ten of this chapter.



227-B - Rules and regulations.

227-b. Rules and regulations. The superintendent shall have the authority to promulgate such rules and regulations consistent with the purposes of this article, including but not limited to such rules and regulations as may define the terms used in this article and as may be necessary or appropriate to interpret, implement or enforce the provisions thereof.



227-C - Separability of provisions.

227-c. Separability of provisions. If any provision of this article, or the application of such provision to any person or circumstance shall be held invalid, the remainder of this article, and the application of such provisions thereof to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.






Article 5-D - (Banking) SMALL BUSINESS INVESTMENT COMPANIES

228-A - Establishment.

228-a. Establishment. 1. A small business investment company to be known as the "New York small business investment company," shall be organized under the business corporation law and operated so as to qualify for licensing under Section 301(c) and applicable regulations. A specialized small business investment company to be known as the "New York specialized small business investment company," shall be organized under the business corporation law and operated so as to qualify for licensing under Section 301(d) and applicable regulations. The corporate structure, organization, and activities of the NYSBIC and the NYSSBIC shall be in conformity with the requirements of Title III and 13 C.F.R. Pt. 107.

2. The business corporation law shall apply to the NYSBIC and the NYSSBIC, except that in case of a conflict between the business corporation law and this article, the provisions of this article shall govern. If there is in this article a provision relating to a matter embraced in the business corporation law and not in conflict therewith, both provisions shall apply.

3. The governor, in consultation with the president pro tem of the senate and the speaker of the assembly, on behalf of the people of the state of New York, the New York business development corporation, and the voting shareholders, on or before April thirtieth, nineteen hundred ninety-four, shall enter into a memorandum of understanding on an agreed upon plan for establishing the NYSBIC and the NYSSBIC, including the legal, organizational and financial structure of the NYSBIC and the NYSSBIC.



228-B - Definitions.

228-b. Definitions. As used in this article, the following terms and abbreviations shall have the meanings indicated:

1. "NYSBIC" means the New York small business investment company which shall be organized and operated in conformity with Section 301(c) and applicable regulations.

2. "NYSSBIC" means the New York specialized small business investment company which shall be organized and operated in conformity with Section 301(d) and applicable regulations.

3. "Highly distressed area" means: (a) a census tract or tracts or block numbering area or areas or such census tract or block numbering area contiguous thereto which, according to the most recent census data available, has:

(i) a poverty rate of at least twenty percent for the year to which the data relates or at least twenty percent of the households receiving public assistance; and

(ii) an unemployment rate of at least one and twenty-five one hundredths times the statewide unemployment rate for the year to which the data relates; or

(b) a city, town, village or county within a city with a population of one million or more for which: (i) the ratio of the full value property wealth, as determined by the comptroller for the year nineteen hundred ninety, per resident to the statewide average full value property wealth per resident; and (ii) the ratio of the income per resident, as shown in the nineteen hundred ninety census to the statewide average income per resident; are each fifty-five percent or less of the statewide average.

4. "Investment companies" means the NYSBIC and the NYSSBIC collectively.

5. "Section 301(c)" means Section 301(c) of Title III, 15 U.S.C. 681(c).

6. "Section 301(d)" means Section 301(d) of Title III, 15 U.S.C. 681(d).

7. "Title III" means Title III of the Small Business Investment Act of 1958, United States Pub. L. 85-699 (as amended).

8. "Voting shareholders" means those shareholders of the NYSBIC or the NYSSBIC that contribute to the capitalization and ongoing funding of the investment companies.



228-C - Purposes, powers and operation.

228-c. Purposes, powers and operation. 1. (a) The purposes of the NYSBIC shall be to serve the needs of the small business community in the state of New York. The NYSBIC shall direct its efforts towards providing small business with start-up, venture, operating or working capital, particularly where general economic and historical conditions, such as recent employment displacement caused by international, national, state, regional, and local economic developments, have prevented traditional capital sources from extending credit to such small businesses.

(b) The purposes of the NYSSBIC shall be to provide financing to facilitate small business ownership by minorities and persons who reside in highly distressed areas as defined in section two hundred twenty-eight-b of this article, neighborhood based alliance communities, and persons eligible for the earned income tax credit under an act to amend the internal revenue code of 1954, Pub. L. 94-12, 89 Stat. 30 (1975), as amended, and the regulations promulgated thereunder, whose participation in the free enterprise system is hampered by an inability to compete effectively for capital in the marketplace due to prevailing or past restrictive practices provided, however, in approving applications for assistance, priority shall be given to minorities residing in neighborhood based alliance communities, designated empire zones or highly distressed areas. The NYSSBIC shall direct its efforts toward providing these businesses with start-up, venture, operating or working capital. The NYSSBIC will adopt an investment policy consistent with the policy set forth in Section 301(d).

(c) The NYSBIC and the NYSSBIC shall function as licensees and perform the respective functions set forth in Title III and applicable regulations.

2. In furtherance of the purposes set forth in subdivision one of this section, and in addition to the powers conferred on stock corporations by the business corporation law, the NYSBIC and the NYSSBIC shall, subject to the restrictions and limitations contained in this article and without limiting any power otherwise conferred herein, have the following powers:

(a) To lend money and conduct other financing transactions at such rate or rates as may be available to banking organizations licensed under this chapter; and

(b) To enter such business and financing transactions and arrangements at such rates and under such terms and conditions as may be permitted to licensees under Sections 301(c), 301(d) and applicable regulations.



228-D - New York small business investment company; board of directors.

228-d. New York small business investment company; board of directors. 1. The corporate powers of the New York small business investment companies shall be exercised by a board of directors, which shall consist of thirty persons, all of whom shall be of full age, citizens of the United States, and residents of this state. Of the thirty members of the board of directors, twenty shall be selected by the voting shareholders and ten shall be selected by the governor, two upon the recommendation of the president pro tem of the New York state senate, one upon recommendation of the senate minority leader, two upon the recommendation of the speaker of the New York state assembly and one upon recommendation of the assembly minority leader.

2. The president of the investment company shall be elected by a majority of the board of directors.

3. Nothing contained in this section shall prevent a director of the New York small business investment company from serving as a director of the New York specialized small business investment company nor prevent the president of the NYSBIC from serving as the president of the NYSSBIC.



228-E - New York specialized small business investment company; board of directors.

228-e. New York specialized small business investment company; board of directors. 1. The corporate powers of the New York specialized small business investment companies shall be exercised by a board of directors, which shall consist of thirty persons, all of whom shall be of full age, citizens of the United States, and residents of this state. Of the thirty members of the board of directors, twenty shall be selected by the voting shareholders and ten shall be selected by the governor, two upon the recommendation of the president pro tem of the New York state senate, one upon recommendation of the senate minority leader, two upon the recommendation of the speaker of the New York state assembly and one upon recommendation of the assembly minority leader.

2. The president of the investment company shall be elected by a majority of the board of directors.

3. Nothing contained in this section shall prevent a director of the New York specialized small business investment company from serving as a director of the New York small business investment company nor prevent the president of the NYSSBIC from serving as the president of the NYSBIC.



228-F - Reports.

228-f. Reports. 1. The investment companies shall make an annual report of their conditions to the governor, the legislature and the superintendent of financial services, on or before January first of each year.

2. Commencing January first, nineteen hundred ninety-five, such annual report shall contain but not be limited to the following:

(a) information on the cost and source of funds and capital and the total allowable amount available from the voting shareholders, and the maximum amount committed by each individual voting shareholder;

(b) classification of the businesses in the investment companies' portfolio by standard industrial code;

(c) information on the types of financing provided by the investment companies, including start-up, venture, operating or working capital loans, the size and term of loans, and a breakdown of investments by senior debt, subordinated debt and equity financing;

(d) information on interest rates of loans, including the percentage of fixed and variable rate loans;

(e) information on how the NYSBIC is fulfilling its mission to provide small businesses with credit assistance, particularly where general economic and historical conditions have prevented traditional capital sources from extending credit to such small business;

(f) information on how the NYSSBIC is fulfilling its mission to provide credit assistance to facilitate small business ownership by minorities, persons who reside in highly distressed area and neighborhood based alliance communities and persons eligible for the earned income credit as provided by paragraph (b) of subdivision one of section two hundred twenty-eight-c of this article;

(g) information on resources and actions taken to advance the investment companies' marketing programs, including their coordination and efforts to solicit the assistance of local bankers and local economic development corporations, the state department of economic development, the job development authority, the urban development corporation, the science and technology foundation, the state university of New York small business development centers, the centers for advanced technology and other New York state agencies and organizations the investment companies deem appropriate.






Article 6 - (Banking) SAVINGS BANKS

229 - Application.

1. This article applies to every savings bank and shall not apply to any other banking organization except to such extent, if any, as may be specified in any article of this chapter governing such banking organization; provided, however, that in the case of stock-form savings banks, this article applies to every such organization except that the superintendent of financial services, consistent with the declaration of policy described in section fourteen-e of this chapter, shall be empowered to deem inapplicable to stock-form savings banks, sections two hundred thirty, two hundred thirty-one, two hundred thirty-two, two hundred thirty-three, subdivisions one and two of section two hundred thirty-four, two hundred forty-three, two hundred forty-four, two hundred forty-five, two hundred forty-six, two hundred forty-six-a, two hundred forty-seven, two hundred forty-eight, two hundred forty-nine, two hundred fifty, two hundred fifty-one and two hundred fifty-two of this chapter.

2. The general corporation law, the stock corporation law and the business corporation law shall not apply to any savings bank. If there should be in any other corporate law a provision which conflicts with any provision of this chapter, the provision of this chapter shall prevail and the conflicting provision of such other corporate law shall not apply in such case.



230 - Incorporation; organization certificate.

230. Incorporation; organization certificate. When authorized by the superintendent as provided in article two of this chapter, not less than nine nor more than twenty persons may incorporate a savings bank. They shall subscribe and acknowledge an organization certificate in duplicate, which shall specifically state:

1. The name by which the corporation is to be known.

2. The place where its principal office is to be located.

3. Its duration if other than perpetual.

4. The name, occupation, citizenship, residence and post-office address of each incorporator.

5. The amount which each incorporator will contribute in cash to the surplus fund.

6. The names of the incorporators who are to constitute its first board of trustees. Such persons as individuals and as a group must be free of the disqualifications specified in section two hundred forty-six of this article.



232 - Organization certificate to be submitted to superintendent; proof of publication and service of notice of intention.

232. Organization certificate to be submitted to superintendent; proof of publication and service of notice of intention. After the lapse of at least twenty-eight days from the date of the first due publication of the notice of intention to organize and within ten days after the date of the last publication thereof, the organization certificate, executed in duplicate, shall be submitted for examination to the superintendent with affidavits showing due publication and service of the notice of intention to organize.



233 - When corporate existence begins; conditions precedent to commencing business.

233. When corporate existence begins; conditions precedent to commencing business. When the superintendent shall have approved the organization certificate, as provided in article two of this chapter, the corporate existence of the savings bank shall begin, and it may exercise all the powers necessary to the completion of its organization. Such savings bank shall transact no other business until:

1. The incorporators shall have deposited to the credit of such savings bank in cash as an initial surplus fund at least ten thousand dollars, and, if the superintendent shall so require, shall have entered into an agreement or undertaking with the superintendent as trustee for the depositors of the savings bank, to make such further contributions in cash to the surplus fund as, in the opinion of the superintendent, may be necessary to maintain the savings bank in safe condition to continue business, and shall have filed with the superintendent a surety bond of a corporation authorized to transact the business of insurance in this state, securing such agreement or undertaking in the amount required by the superintendent.

2. It shall have informed the superintendent of the name, residence and post-office address of each officer of the corporation.

3. The superintendent shall have duly issued to it the authorization certificate specified in article two of this chapter.



234 - General powers.

234. General powers. Every savings bank shall have, subject to the restrictions and limitations contained in this chapter, the following powers:

1. To receive and repay deposits, including demand deposits; invest its funds; pay interest on deposits; and exercise all such incidental powers as shall be necessary to conduct the business of a savings bank, including, subject to regulation by the superintendent of financial services, the power to charge for maintaining a demand deposit account or for honoring checks drawn on or accepting deposits made to such an account.

1-a. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, to contract to receive time deposits, including deposits upon which the savings bank contracts to pay interest at a fixed rate.

2. To issue transferable certificates showing the amounts contributed to the surplus fund by any incorporator or trustee. Each such certificate shall contain a statement that the amount represented by it does not constitute a liability of such savings bank, except as provided in this article.

3. To acquire, hold, lease and convey real property.

4. To improve real property acquired by it when such improvements are necessary to protect the interest of the savings bank therein and to facilitate the sale thereof.

5. To borrow money for the purpose of repaying depositors and to pledge or hypothecate its assets as collateral for any such loans.

5-a. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, to borrow money for purposes other than that of repaying depositors and to pledge or hypothecate its assets as collateral for any such loans.

5-b. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper and notwithstanding any other provisions of law, to issue notes, bonds, debentures, or other obligations or other securities subordinated to deposits in such savings bank; provided that, unless the superintendent has given prior approval otherwise, the aggregate principal amount thereof at the time of issuance shall not exceed twenty-five per cent of the net worth of such savings bank, exclusive of all such notes, bonds, debentures, or other obligations or other securities. The proceeds or other consideration derived by a savings bank from the issuance pursuant to this subdivision of any such notes, bonds, debentures, or other obligations or other securities shall be deemed for purposes of this chapter to constitute a part of the net worth of such savings bank.

5-c. To accept moneys deposited by the comptroller or the commissioner of taxation and finance as linked deposits pursuant to article fifteen of the state finance law and to enter into agreements, pledge assets or furnish other security, including, but not limited to, an irrevocable letter of credit issued by a federal home loan bank, satisfactory in form and amount to such authorized depositor, for the repayment of such moneys.

5-d. To accept moneys deposited by the comptroller or the commissioner of taxation and finance in a branch located in a banking development district established pursuant to section ninety-six-d of this chapter and to enter into agreements, pledge assets or furnish other security, including, but not limited to an irrevocable letter of credit issued by a federal home loan bank, satisfactory in form and amount to such authorized depositor, for the repayment of such moneys.

5-e. To accept moneys deposited by the New York state environmental facilities corporation as linked deposits pursuant to article sixteen of the state finance law and to enter into agreements, pledge assets or furnish other security, satisfactory in form and amount to the New York state environmental facilities corporation, for the repayment of such moneys.

6. To collect promissory notes or bills of exchange.

7. To receive as depositary, or as bailee for safekeeping, obligations of the United States government.

8. To receive money for transmission and to transmit the same.

9. To engage in the safe deposit business by renting safe deposit boxes in which to keep personal property and papers of any kind.

10. To act as agent in the sale of travelers' checks.

11. To assume and discharge such obligations to Federal Deposit Insurance Corporation as may be necessary or required for the purpose of maintaining deposit insurance in such corporation.

12. To become a member of a federal reserve bank and to have and exercise all powers, not in conflict with the laws of this state, which are conferred upon any such member by the federal reserve act. Such savings bank and its trustees and officers shall continue to be subject, however, to all liabilities and duties imposed upon them by any law of this state and to all the provisions of this chapter relating to savings banks.

13. To become a member of a federal home loan bank and to have and to exercise all powers, not in conflict with the laws of this state, which are conferred upon any such member by the federal home loan bank act. Such savings bank and its trustees and officers shall continue to be subject, however, to all liabilities and duties imposed upon them by any law of this state and to all provisions of this chapter relating to savings banks.

15. To perform services for the Federal National Mortgage Association created under the housing act of nineteen hundred fifty-four, as amended from time to time, and to sell or assign mortgages to such association and in connection therewith to make capital contributions thereto, purchase stock thereof, and do any and all other acts which under the laws and regulations applicable to such sales may be required to enable such sales to be effected.

16. To service mortgages for others, and to render investment advice incidental to the purchase of and investment in mortgages by others, provided, however, that the superintendent of financial services shall have power to prescribe, by specific or general regulation, the extent to which and the conditions upon which such mortgages may be serviced and such investment advice may be rendered.

17. To sue and to be sued in all courts and to participate in actions and proceedings, whether judicial, arbitrative or otherwise, in like cases as natural persons.

18. To have a corporate seal, and to alter such seal at pleasure, and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

19. To make donations, irrespective of corporate benefit, for the public welfare or for community fund, hospital, charitable, educational, scientific, civic or similar purposes, and in time of war or other national emergency in aid thereof.

20. To elect or appoint officers, employees, and other agents of the savings bank, define their duties, fix their compensation, and to indem- nify corporate personnel.

21. To execute and deliver such guaranties as may be incidental or usual in the transfer of investment securities.

22. To have perpetual existence.

23. To have and exercise all other powers necessary or appropriate in conducting the business of the savings bank.

24. Subject to such regulations as the superintendent of financial services finds to be necessary and proper, and notwithstanding any other provision of law, to accept federal tax and loan accounts, the balances of which are payable on demand without previous notice of intended withdrawal and to pledge collateral to secure such accounts.

25. Subject to any limitations or other specific provisions contained in this chapter or any other statute of this state or its organization certificate, and as shall be appropriate in conducting the business of the corporation, and only for such activities which are authorized by this chapter for savings banks: to be a promoter, partner, member, associate or manager of other business enterprises or ventures, or to the extent permitted in any other jurisdiction to be an incorporator of other corporations of any type or kind.

26. To engage in a "savings promotion" in accordance with section nine-v of this chapter and subject to any regulations promulgated by the superintendent. The superintendent shall consult with the state gaming commission before proposing any such regulations or any amendments thereto. Such regulations shall ensure that:

a. no participant in a savings promotion is charged any fee that would constitute, directly or indirectly, consideration for participation in such savings promotion; and

b. no participant in a savings promotion foregoes, directly or indirectly, any interest that would constitute consideration for participation in such savings promotion.



234-A - Settlement, modification or readjustment of investment.

234-a. Settlement, modification or readjustment of investment. A savings bank may consent to any settlement, modification or readjustment of any investment in securities legally made by such savings bank, and may accept and hold stocks, bonds, notes, securities or other property, real or personal, offered in full or partial settlement, modification or readjustment of any such investment. The superintendent may, in his discretion, require any savings bank to dispose of any investment acquired by it pursuant to this section.



234-B - Trust powers.

234-b. Trust powers. 1. The superintendent of financial services is authorized and empowered to grant permission to a savings bank to exercise any or all of the powers specified in sections one hundred, one hundred-a, one hundred-b and one hundred-c of this chapter. In passing upon applications for permission to exercise any such powers, the superintendent of financial services may take into consideration the amount of surplus of the applying savings bank, whether or not such surplus is sufficient under the circumstances of the case, the needs of the community to be served and any other facts and circumstances that seem to it proper, and may grant or refuse it permission accordingly.

2. Whenever the laws of this state require a trust company acting in a fiduciary capacity to deposit securities with the state authorities for the protection of private or court trusts, a savings bank, so acting, is empowered to make similar deposits of securities.

4. The superintendent of financial services is authorized to promulgate such regulations as he or she may deem necessary or proper to implement the provisions of this section and the proper exercise of the powers granted by this section.



235 - Investment of funds.

235. Investment of funds. A savings bank may invest in the following property and securities and no others:

1. Obligations of the United States, or those for which the faith of the United States is pledged to provide for the payment of the interest and principal, or those for which annual contributions to be paid pursuant to contract by the United States government or any of its instrumentalities in accordance with an act of congress entitled the "Housing Act of 1949", are pledged as security for the payment of the interest and principal.

2. Obligations of this state, issued pursuant to the authority of any law of the state, or those for which the faith of this state is pledged to provide for the payment of the interest and principal.

3. Obligations of any state of the United States, or those for which the faith of any state of the United States is pledged to provide for the payment of the interest and principal, upon which there is no default and upon which there has been no default for more than ninety days; provided, that within ten years immediately preceding the investment such state has not been in default for more than ninety days in the payment of any part of principal or interest of any debt duly authorized by the legislature of such state to be contracted by such state after the first day of January, eighteen hundred seventy-eight, except debts representing a refunding or adjustment of any indebtedness originally contracted or in existence at that date or prior thereto.

4. Obligations of or those for which the faith of any city, county, town, village, school district, poor district, water district, sewer district or fire district in this state is pledged to provide for the payment of principal and interest, provided that they were issued pursuant to law and the faith and credit of the issuing municipal corporation or district is pledged for their payment, bonds and debentures or other obligations of any public authority or commission or similar body created or approved by the state of New York having assets of not less than fifty million dollars; and bonds and debentures of any other public authority, commission or similar body which is legally obligated to establish rates which while any debt is outstanding will provide sufficient revenues for the cost of operation, maintenance and debt service, such debt service to include interest on all outstanding obligations and serial maturities and sinking funds, provided such other authority, commission or similar body shall issue financial statements at least annually which shall be available to the public, shall have had receipts from operations during each of the five fiscal years immediately preceding date of investment sufficient after meeting operation and maintenance expenses to cover debt service, and provided further that the revenues available for debt service received during the fiscal year immediately preceding investment or the average amount available for debt service for the three fiscal years preceding investment shall have been adequate to meet the maximum annual debt service of the bonds outstanding, and said obligations have not been in default as to principal or interest; and bonds, debentures or other obligations of any public authority or commission or similar body created by the state of New York, the average of receipts from the operations of which, during the three years immediately preceding the date of investment, after meeting operation and maintenance expenses, were not less than one hundred twenty-five per cent of the maximum annual debt service on the bonds outstanding and which obligations have not been in default as to principal or interest.

5. (a) Obligations, excluding however, non-negotiable warrants, of any city or of any school district coterminous with or which includes such city, or of any county situated in one of the states of the United States which adjoins the state of New York, provided said city or county has a population, as shown by the last federal census next preceding such investment, of not less than ten thousand inhabitants, and has not, within twenty-five years preceding said investment, defaulted for more than one hundred and twenty days in the payment of any part either of principal or interest of any bond, note, or other evidence of indebtedness. The term "city" in this paragraph shall include any city, town, borough, village, township or other incorporated municipality. An investment made before August first, nineteen hundred twenty-eight, shall not under the population provision of this paragraph, as to the then owner thereof, cease to be an authorized investment for the moneys of savings banks.

(b) Obligations, excluding however, non-negotiable warrants, of any city or of any school district or county coterminous with or which includes such city, situated in any other of the states of the United States the obligations of which state are an authorized investment for the moneys of savings banks, provided said city has a population, as shown by the last federal census next preceding said investment, of not less than thirty thousand inhabitants, and was incorporated as a city at least twenty-five years prior to the making of said investment, and has not, within twenty-five years preceding said investment, defaulted for more than one hundred and twenty days in the payment of any part either of principal or interest of any bond, note, or other evidence of indebtedness. Provided further, that obligations issued by a city having a population of less than forty-five thousand inhabitants as shown by said census or by a school district or county shall not be an authorized investment for the moneys of savings banks unless the city, school district or county has power to levy taxes on the taxable real property therein for the payment of such obligations without limitation of rate or amount.

(c) If at any time the indebtedness of any city described in paragraphs (a) or (b) of this subdivision or in paragraph (c) of subdivision twenty-five of this section, together with the indebtedness of any district, municipal corporation or subdivision, except a county, which is wholly within the boundaries of such city, and together with a proportionate part of the indebtedness of any district, municipal corporation or subdivision, except a county, which is partly within the boundaries of such city, and together with so much of the indebtedness of any county wholly within the boundaries of such city and a proportionate part of so much of the indebtedness of any county partly within the boundaries of such city, as shall be in excess of five per centum of the valuation for the purposes of taxation of the real property in any such county, shall exceed twelve per centum of the valuation of real property in said city for the purposes of taxation, the obligations of such city or of any school district or of any county coterminous with or which includes such city, shall, thereafter, and until such indebtedness shall be reduced to twelve per centum of the valuation of real property in said city for the purposes of taxation, cease to be an authorized investment for the moneys of savings banks. If there is no county wholly or in part within such city or if the county wholly or in part within such city has neither any indebtedness nor power to incur indebtedness, the obligations of such city or of any school district coterminous with or which includes such city, shall not cease to be an authorized investment unless such indebtedness shall exceed the percentage above provided plus an additional three per centum. If at any time the indebtedness of any county described in paragraphs (a) or (b) shall exceed five per centum of the valuation of real property for the purposes of taxation, the obligations of such county shall thereafter, and until such indebtedness shall be reduced to five per centum of the valuation of real property for the purposes of taxation, cease to be an authorized investment for the moneys of savings banks. A proportionate part of any indebtedness for the purpose of this paragraph shall be, unless otherwise apportioned by law, that proportion which the valuation of taxable real property of a county, district, municipal corporation or subdivision within the boundaries of a city bears to the total valuation of all taxable real property of said county, district, municipal corporation or subdivision. Contract liability shall be excluded unless represented by stocks, bonds, notes, certificates of indebtedness or other like instruments and water debt shall be excluded and sinking funds applicable to debts not excluded shall be deducted, in determining the amount of any indebtedness hereunder.

(d) The provisions of paragraph (c) shall not apply to the obligations of any city which has taxable real property with a valuation for the purposes of taxation in excess of two hundred million dollars and which has a population as shown by the last decennial federal census of not less than one hundred fifty thousand inhabitants and shall not apply to the obligations of any school district or county coterminous with or which includes such city, provided that the city, school district, or county, as the case may be, has power to levy taxes on the taxable real property therein for the payment of such obligations without limitation of rate or amount.

(e) The valuation of property for purposes of taxation under this subdivision and under subdivision twenty-five of this section shall be an official valuation duly made and recorded and in cases where the assessed valuation is based on a percentage of such official valuation, the percentage used shall have been authorized under statutory or charter power prior to the determination of such assessed valuation.

(f) No obligations issued after the year nineteen hundred thirty-eight by any city, county, school district or other municipality of any state other than New York shall be an authorized investment for savings banks unless such city, county, school district or other municipality shall have power to levy taxes on the taxable real property therein for the payment of such obligation without limitation of rate or amount.

(g) Obligations issued by a city, village, town, county, department, agency, district, authority, commission or other public body in this state or any other state of the United States payable out of the revenues of a public utility system providing water, electricity, gas or sewerage service, provided that if the public utility system is located outside the state, it must serve an area having a population of not less than one hundred thousand. Said city, village, town, county, department, agency, district, authority, commission or other public body shall be legally obligated by statute, charter, indenture or covenant to fix, maintain and collect charges or taxes, or both, to provide net revenues after operation and maintenance of the facilities used to provide such service sufficient to meet maturing interest, principal and sinking fund payments on such obligations or shall be empowered to require the fixing, maintaining, and collecting of such charges or taxes, or both, by duly authorized public officers or bodies, and shall be restrained by statute, charter, indenture or covenant from disposing of all or any substantial portion of such facilities unless provision is made for a continuance of the interest, principal and sinking fund payments due on such obligations, or for the retirement of such obligations, provided said city, village, town, county, department, agency, district, authority, commission or other public body shall have had net earnings during each of the five years immediately preceding investment sufficient to cover all debt service and further provided that the net earnings available for debt service for the year immediately preceding investment shall have been sufficient to meet the maximum annual debt service of the obligations outstanding, and said obligations shall not have been in default as to principal or interest.

5-a. Bonds and mortgages and notes and mortgages on unimproved real property in this state or outside this state, subject to such limitations as the superintendent of financial services may prescribe.

6. Bonds and mortgages and notes and mortgages on improved real property, including leasehold estates, in this state, and, subject to such limitations and conditions as the superintendent of financial services may prescribe by general regulation, in any other location outside this state. The provisions of this subdivision shall not constitute the authority to make a loan to a natural person upon the security of a mortgage which is not a first lien.

(c) For the purposes of this subdivision real property upon which there is a building in process of construction, which when completed will constitute a permanent improvement with a value of more than twenty-five per centum of the value of such real property shall be considered improved real property, as shall real property with improvements thereon that are capable of producing income sufficient to pay all costs of operation and maintenance of such real property, all taxes thereon and to effect full repayment of principal and interest in accordance with the terms of the mortgage loan to be made pursuant to this subdivision.

(e) Except as hereinafter provided no investment in any bond and mortgage or any note and mortgage shall be made by any savings bank except upon the written and signed certificate of an appraiser appointed pursuant to policies established by the board of trustees stating that in such appraiser's judgment it affords adequate security for such investment. Such certificate shall be filed and preserved among the records of the savings bank.

(f) For the purpose of protecting its interests a savings bank may release any obligation to pay, or guarantee of the payment of, principal or interest, or otherwise waive or modify any of the terms and conditions of any bond and mortgage, and of any note and mortgage, and may extend or reextend any bond and mortgage and any note and mortgage, and may also accept a sum less than the principal amount thereof in full payment and satisfaction of the same.

A savings bank may also waive its right to enforce payment of any bond or note secured by a mortgage on real property and may waive its right to obtain a deficiency judgment against the borrower in the event of foreclosure of such mortgage.

(g) Every mortgage and every assignment of a mortgage taken or held by a savings bank shall immediately be recorded or registered in the office of the proper recording officer of the county in which the real property described in the mortgage is located. This paragraph shall not apply to a participating interest in any mortgage which shall have been acquired by a savings bank under the provisions of subdivision fourteen of section two hundred thirty-four, paragraph (h) of this subdivision, and subdivision eighteen of section two hundred thirty-five.

(h) A savings bank may, subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, participate and invest in (1) loans of a type that it is authorized to invest in pursuant to subparagraph (a) of paragraph four of subdivision eight of section two hundred thirty-five of this chapter and (2) in any bond and mortgage or note and mortgage on improved and unencumbered real property including leasehold estates, in which it is individually authorized to invest, which said mortgage is duly recorded or registered in the office of the proper recording officer of the county in which the real property described in the mortgage is located, provided that no such investment shall be made by a savings bank in any part interest in such mortgage which is junior or subordinate to any other part interest nor if the aggregate amount of all part interests in such mortgage when added together will exceed any percentage of the appraised value of such real property by which the authority of a savings bank to invest individually in such mortgage is limited. Investments made by any savings bank in mortgage loans pursuant to this subdivision and pursuant to subdivision twenty-eight of this section shall be included in the computation of permissive investment in mortgage loans pursuant to paragraph (d) of subdivision six of this section.

(i) A mortgage loan upon a leasehold estate shall not be made unless such leasehold estate shall have an unexpired term of not less than twenty-one years, which term may include the term provided by an option of renewal enforceable at the exclusive discretion of the savings bank. No mortgage loan upon a leasehold estate shall be made or acquired by a savings bank unless the terms thereof shall provide, regardless of the period of the loan, for payments to be made by the borrower on the principal thereof at least once in each year in amounts which would be sufficient to completely amortize a loan whose period extended for four-fifths of the unexpired term of the lease, which term may include the term provided by an option of renewal enforceable at the exclusive discretion of the savings bank; or, in the case of a mortgage loan upon a leasehold estate in real property upon which there is a building in process of construction, such payments of principal need not be required during the period of construction or the first three years of the mortgage, whichever is shorter. The provisions of paragraphs (c), (d), (e), (f), (g), and (h) of this subdivision shall be applicable to loans made upon leasehold estates.

6-a. A savings bank may, in addition to the authority granted under any other subdivisions of this section, make a loan to a natural person upon the security of a mortgage which is not a first lien at the rate or rates agreed to by the savings bank and the borrower, subject to such regulations as the superintendent of financial services may prescribe. Such regulations by the superintendent of financial services may include such restrictions as the superintendent of financial services finds necessary or proper, including without limitation, a restriction as to the percentage of total assets which may be invested in such loans or a restriction on the loan to appraisal value of property securing such loan.

For purposes of this subdivision, the term mortgage shall include a lien on an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate.

7. Railroad obligations as provided in this subdivision. (1) Obligations issued, assumed or guaranteed as to principal and interest by endorsement, or so guaranteed which guaranty has been assumed; or

(2) Obligations for the payment of the principal and interest of which a railroad corporation such as is described in this paragraph is obligated under the terms of a lease made or assumed; or

(3) Equipment obligations in respect of which liability has been incurred: by a railroad corporation incorporated under the laws of the United States, or any state thereof, and owning and operating within the United States not less than five hundred miles of standard-gauge railroad line, exclusive of sidings, or if the mileage so owned shall be less than five hundred miles, the railroad operating revenues from the operation of all railroad operated by it, including such revenues from the operation of all railroad controlled through ownership of all (except directors' qualifying shares) of the voting stock of the owning corporation, shall have been not less than ten million dollars each year for at least five of the six fiscal years next preceding such investment; provided, however, (1) that in the five fiscal years next preceding such investment, the amount of income of such railroad corporation, available for its fixed charges, as hereinafter defined, shall have averaged not less than two and one-half times the amount of fixed charges at the time of investment, as hereinafter defined; (2) that at no time within such period of five years such railroad corporation, unless in process of reorganization or readjustment since completed, pursuant to applicable law, shall have failed regularly and punctually to pay the matured principal and interest on its mortgage and funded indebtedness; and (3) that the security, if any, for such obligations shall be property wholly or in part within the United States and which obligations shall be

(a) fixed interest-bearing bonds secured by direct mortgage on railroad owned or operated by such railroad corporation; or

(b) fixed interest-bearing bonds secured by first mortgage upon terminal, depot or tunnel property, including lands, buildings and appurtenances, used in the service of transportation by one or more such railroad corporations, provided that such bonds be the direct obligation of, or that payment of principal and interest thereof be guaranteed by endorsement by, or guaranteed by endorsement which guaranty has been assumed by, one or more such railroad corporations; or

(c) equipment obligations, comprising bonds, notes, certificates, conditional sale agreements or assignments of conditional sale agreements and participations therein, issued or made in connection with the purchase for use on railroads of new standard-gauge rolling stock through the medium of an equipment agreement, and which obligations, so long as any thereof shall be outstanding and unpaid or unprovided for, shall be secured by an instrument (1) vesting title to such equipment in a trustee free of encumbrance, or (2) creating a first lien on such equipment, or, pending such vesting of title, by the deposit of cash in trust, which deposit may be invested in whole or in part in obligations of the United States or obligations for which the faith of the United States is pledged to provide for the payment of the interest and principal, or obligations of any public housing agency as defined in the United States housing act of nineteen hundred thirty-seven, as amended, in the United States as are secured either (1) by an agreement between the public housing agency and the public housing administration in which the public housing agency agrees to borrow from the public housing administration, and the public housing administration agrees to lend to the public housing agency, prior to the maturity of such obligations, which obligations shall have a maturity of not more than eighteen months, moneys in an amount which, together with any other moneys irrevocably committed to the payment of interest on such obligations, will suffice to pay the principal of such obligations with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on such obligations at their maturity, or (2) by a pledge of annual contributions under an annual contributions contract between such public housing agency and the public housing administration if such contract shall contain the covenant by the public housing administration which is authorized by section 1421a(b) of Title 42, U.S. Code, and if the maximum sum and the maximum period specified in such contract pursuant to section 1421a(b) of Title 42, U.S. Code, shall not be less than the annual amount and the period for payment which are requisite to provide for the payment, when due, of all installments of principal and interest on such obligations, to an amount equal to the face amount of such equipment obligations issued in respect of such equipment title to which is not yet so vested; provided further, that the maximum amount of such obligations so issuable shall not exceed eighty per centum of the cost of such equipment; and provided further, that the owner, purchaser or lessee, or the owners, purchasers or lessees, of such equipment shall be obligated by the terms of such obligations or of such instrument (a) to maintain such equipment in proper repair; (b) to replace any thereof that may be destroyed or released with other equipment of equal value, or, if released in connection with a sale thereof, to deposit the proceeds of such sale in trust for the benefit of the holders of such obligations pending replacement of such equipment; (c) to pay any and all taxes or other governmental charges that may be required by law to be paid upon such equipment; (d) to pay, in accordance with the provisions of such obligations or of such instrument, to holders, or to such trustee for the benefit of holders, of such obligations the amount of interest due thereon or of the dividends payable in respect thereof; and (e) to pay the amount of the entire issue of such obligations in such annual or semi-annual installment each year throughout a period of not exceeding fifteen years from the first date of issue of any thereof that the amount of the respective unmatured installments at any time outstanding shall be approximately equal; provided, further, that unless the owner, purchaser or lessee of such equipment or one or more of such owners, purchasers or lessees shall be such railroad corporation as is described in and meets the requirements of this subdivision preceding paragraph (a), such obligations shall be guaranteed by endorsement as to principal and as to interest or dividends by such railroad corporations; or

(d) fixed interest-bearing bonds of such railroad corporation secured by irrevocable pledge as collateral under a trust agreement of other railroad bonds that are legal investments for savings banks under this section, have a maturity not earlier than the bonds that they secure and of a total face amount not less than the total face amount of the bonds that they secure; or

(e) fixed interest-bearing mortgage bonds other than those described in paragraphs (a) or (b) hereof, income mortgage bonds, collateral trust bonds or obligations other than those described in paragraph (d) hereof, or unsecured bonds or obligations, issued, assumed or guaranteed as to principal and interest by endorsement by, or so guaranteed which guaranty has been assumed by, such railroad corporation, provided that (a) the annual fixed charges and contingent interest charges of such railroad at the time of investment shall not exceed thirty per cent of the average annual income available for such charges for the five fiscal years next preceding, and (b) the net income of such railroad after all taxes and charges shall have averaged not less than fifteen million dollars annually in such period.

The amount of income available for fixed charges shall be the amount obtained by deducting from gross income all items deductible in ascertaining net income other than federal income taxes, contingent income interest and those constituting fixed charges. Fixed charges shall be: rent for leased roads, miscellaneous rents, fixed interest on funded debt, interest on unfunded debt and amortization of discount on funded debt.

Accounting terms used in the preceding paragraph shall be deemed to refer to those used in the accounting reports prescribed by the accounting regulations for common carriers subject to the provisions of the interstate commerce act. If the interstate commerce commission shall prescribe accounting regulations wherein shall be defined the term income available for fixed charges and the term fixed charges, the definitions thereof as so prescribed shall be taken and used in lieu of the definitions set forth in the preceding paragraph of this subdivision for all purposes hereof, except that federal income taxes shall not be deducted, nor shall federal income tax credits be included, in computing income available for fixed charges. In determining income available for fixed charges and fixed charges pursuant to this paragraph or the immediately preceding paragraph interest, dividends and rentals paid by a railroad corporation and included in both such amounts shall be eliminated.

For all purposes of this subdivision seven, the revenues, earnings, income and fixed charges of, and dividends paid by, any railroad corporation prior to the acquisition of all or substantially all of its railroad lines by another railroad corporation, through merger, consolidation, conveyance or lease, shall, while such lines remain in the possession of the acquiring corporation, be deemed to have been revenues, earnings, income and fixed charges of, and dividends paid by, such acquiring corporation.

Whenever a railroad corporation shall own (directly or through a subsidiary all of the stock of which, except directors' qualifying shares, is owned by such corporation) at least ninety per cent of the capital stock of one or more other railroad corporations, the property of which is operated by it under lease, the consolidated statements of all such railroad corporations may be used in determining the amount of income available for fixed charges and the amount of fixed charges.

Obligations of a railroad corporation the railroad lines of which have been so leased prior to April fifth, nineteen hundred twenty-nine, for the payment of which the lessee is not obligated, that are outstanding and officially listed by the department of financial services of the state of New York as authorized investments prior to that date, shall be and remain authorized investments hereunder; provided, that such railroad lines shall be in the possession of and be operated by a railroad corporation such as is described in and meets the requirements of the provisions of this subdivision preceding paragraph (a).

Notwithstanding any other provisions of this subdivision, equipment obligations described in paragraph (c) which shall have been issued, assumed or guaranteed by any railroad corporation classified by the interstate commerce commission as a class one railroad and which are not in default, shall be authorized investments hereunder.

Notwithstanding any of the provisions of this subdivision, fixed interest-bearing obligations of railroad corporations, excluding terminal, depot and tunnel corporations, which are eligible for purchase by savings banks on December thirty-first, nineteen hundred fifty-two under the provisions of subdivisions seven or nineteen of this section, or which shall thereafter become eligible pursuant to the provisions of this subdivision seven, as amended, if not in default, shall be and remain eligible hereunder, provided that the income available for fixed charges, as herein defined, of the railroad corporation which has issued, assumed or guaranteed such obligations, or which operates under lease the railroad lines of the corporation which has issued, assumed or guaranteed such obligations, shall have averaged for the five fiscal years next preceding the time of investment not less than twice the interest charges for the last such fiscal year on all equipment obligations, and other obligations eligible hereunder, of such railroad corporation which remain outstanding at time of investment.

Fixed interest-bearing bonds of terminal, depot and tunnel companies which are eligible for purchase by savings banks on December thirty-first, nineteen hundred fifty-two under the provisions of subdivisions seven or nineteen of this section, or which shall thereafter become eligible pursuant to the provisions of this subdivision seven, as amended, shall be and remain eligible hereunder, provided that the principal and interest thereof be guaranteed by endorsement by, or guaranteed by endorsement which guaranty has been assumed by, a railroad corporation which meets the requirements of the preceding paragraph for continuing the eligibility of its own fixed interest-bearing obligations.

Not more than twenty-five per centum of the assets of any savings bank shall be loaned or invested in the bonds, notes, certificates, conditional sale agreements, assignments of conditional sale agreements and participations therein in this subdivision seven defined, and not more than ten per centum of such assets shall be invested in such bonds, notes, certificates, conditional sale agreements, assignments of conditional sale agreements and participations therein for which any one railroad corporation of this state shall be obligated, and not more than five per centum of such assets shall be invested in the bonds, notes, certificates, conditional sale agreements, assignments of conditional sale agreements and participations therein for which any one railroad corporation not of this state shall be obligated.

Street railroad corporations shall not be considered railroad corporations within the meaning of this subdivision.

7-a. Any savings bank which prior to April first, nineteen hundred thirty-eight acquired any railroad obligation eligible at the time of acquisition for investment by savings banks may continue to hold such obligation as though the same continue to be eligible by law for new investment by such savings bank.

8. Promissory notes and other agreements as provided in this subdivision.

(1) Promissory notes payable to the order of the savings bank which are:

(a) Secured by one or more mortgages in which a savings bank may invest; provided the amount loaned is not in excess of ninety per centum of the principal sum secured by such mortgage or mortgages. The assignment of every mortgage taken as security for any such note shall be recorded or registered in the office of the proper recording officer of the county in which the real property described in such mortgage is located, unless such mortgage or mortgages have been so assigned by a savings bank.

(b) Secured by any of the stocks and bonds in which a savings bank may invest; provided that (1) the amount of the loan is not in excess of ninety per centum of the market value of such stocks and bonds; and (2) the term "stocks," as used in this paragraph, shall be deemed to refer to stocks eligible for investment by a savings bank other than in accordance with the provisions of subdivision twenty-six of this section.

(c) Made by a savings and loan association which has been incorporated three years or more and has an accumulated capital of at least fifty thousand dollars.

(2) Promissory notes payable to the order of the savings bank which are secured by the assignment of a deposit in any savings bank; provided the amount of the loan is not in excess of the amount of such deposit.

(3) Any loan secured by not less than a like amount of direct obligations of the United States or of this state, or of any city, county, town, village or school district of this state or of any such department, agency or instrumentality of the United States or this state.

(4) (a) Promissory notes representing loans and advances of credit for the purpose of financing alterations, repairs and improvements upon or in connection with, or as the superintendent may authorize the equipping of existing structures, and the building of new structures, upon urban, suburban, or rural real property (including the restoration, rehabilitation, rebuilding and replacement of such improvements which have been damaged or destroyed by earthquake, conflagration, tornado, hurricane, cyclone, flood or other catastrophe), by the owners thereof or by lessees of such real property under a lease expiring not less than six months after the maturity of the loan or advance of credit or by lessees under proprietary leases from a corporation or partnership formed for the purpose of the cooperative ownership of real estate, provided: (1) the amount of such loan, advance of credit, or purchase made for the purpose of financing the alteration, repair, equipping or improvement of existing structure or the building of new structure does not exceed twenty thousand dollars; (2) the maturity thereof does not exceed one hundred twenty-one months; (3) the rate which may be paid by the borrower for interest, discount, and fees of all kinds in connection with the transaction shall be the rate or rates agreed to by the savings bank and the borrower in the promissory note; and (4) the loan shall be paid in equal or substantially equal monthly installments calculated from the date of the note; provided, however, that in addition thereto the savings bank may contract to charge the borrower: (i) the fees payable to the appropriate public officer to perfect any lien or other security interest taken to secure the loan or the premium, not in excess of such filing fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the provisions of the instrument evidencing the obligation, either a fine in an amount not to exceed five cents per dollar on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the period during which it remains in default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per centum of such loan, or in any event twenty-five dollars, the savings bank shall refund such excess to the borrower within sixty days after the loan is paid in full, or subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of the rate provided for in the instrument evidencing the obligation; (iii) the actual expenditures, including reasonable attorney's fees, for necessary court process; and (iv) in case the savings bank insures a borrower under a credit unemployment insurance policy, group life insurance policy, group health insurance policy, group accident insurance policy, or group health and accident insurance policy, or requires insurance on personal property securing any such loan, an amount not in excess of the premiums chargeable in accordance with rate schedules then in effect and on file with the superintendent of financial services for such insurance by the insurer. No savings bank shall require a borrower to place any sum on deposit, or to make deposits in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition precedent to granting a loan or advance of credit under the authority of this subdivision. Notwithstanding the provisions of this paragraph no refund of excess fines shall be required if it amounts to less than one dollar.

(b) Promissory notes representing loans and advances of credit for the purpose of defraying the cost of attendance of one or more students the income of whose family is fifteen thousand dollars or more per year at the time the loan or loan commitment is made at a university or college or for the purpose of defraying the cost of attendance of one or more students at an elementary or secondary school providing education required for minors; provided, however, that no such loan shall bring the total unpaid principal balances of any one or more loans made by such savings bank to the borrower pursuant to this subparagraph to an amount in excess of thirty thousand dollars; and further provided that the maturity of any such loan does not exceed eighty-five months; and further provided that the rate which may be paid by the borrower for interest, discount, and fees of all kinds in connection with the transaction shall be the rate or rates agreed to by the savings bank and the borrower in the promissory note, reckoned on each loan or advance from the date thereof, calculated on any of the following bases: (i) on the unpaid principal amount of such loans and advances from time to time outstanding, or (ii) for each month on an average balance outstanding determined by dividing by two the sum of the balances of unpaid principal of such loans and advances outstanding on two dates during such month, as specified in such agreement; the first of which dates being not later than the fifteenth day of such month and the second being not earlier than the sixteenth day of such month and not less than ten nor more than twenty days after the first day, or (iii) for each month on a fixed amount selected from a schedule, which fixed amount may exceed the average daily balance under (i) above, or the average balance if determined under (ii) above, by a differential of not more than five dollars, provided the same fixed amount is also used for computing interest for any month for which such balance exceeds said fixed amount by any amount up to at least the same differential; and further provided that the loan shall be paid in equal or substantially equal monthly installments calculated from the date of the note. No fee, commission, expense, or other charge whatsoever shall be taken, received, reserved or contracted for in addition to the maximum rate of interest authorized by this subparagraph except (i) the fees payable to the appropriate public officer to perfect any lien or other security interest taken to secure the loan or the premium, not in excess of such filing fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the provisions of the instrument evidencing the obligation, either a fine in an amount not to exceed five cents per dollar on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the period during which it remains in default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per centum of such loan, or in any event twenty-five dollars, the savings bank shall refund such excess to the borrower within sixty days after the loan is paid in full, or, subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of the rate provided for in the instrument evidencing the obligation; (iii) the actual expenditures, including reasonable attorney's fees, for necessary court process; and (iv) in case the savings bank insures a borrower under a credit unemployment insurance policy, group life insurance policy, group health insurance policy, group accident insurance policy, or group health and accident insurance policy, or requires insurance on personal property securing any such loan, an amount not in excess of the premiums chargeable in accordance with rate schedules then in effect and on file with the superintendent of financial services for such insurance by the insurer. No savings bank shall require a borrower to place any sum on deposit, or to make deposits in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition precedent to granting a loan or advance of credit under the authority of this subparagraph, except under such terms and conditions as the superintendent may from time to time approve. Notwithstanding the provisions of this subparagraph no refund of excess fines shall be required if it amounts to less than one dollar.

(c) Promissory notes secured by mobile home chattel paper evidencing a monetary obligation incurred to finance the purchase of a mobile home located at the time of such purchase, or to be located within ninety days, at a semipermanent site within the state or in a contiguous state and to be maintained as a residence of the borrower, the borrower's spouse, child, grandchild, parent or grandparent.

(1) For this subparagraph:

(i) "mobile home chattel paper" means written evidence of both a monetary obligation and a security interest of first priority in a mobile home and any equipment installed or to be installed therein; and

(ii) "mobile home" or "manufactured home" means a structure, transportable in one or more sections, which in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein.

(2) If the loan is for the purpose of financing the purchase of a new mobile home,

(i) it shall mature not later than two hundred forty months after the date thereof, and

(ii) the amount advanced shall not exceed one hundred per cent of the sum of (a) the purchase price of such mobile home (including any installed equipment) plus (b) the price of any new equipment installed or to be installed by the dealer.

(3) If the loan for the purpose of financing the purchase of a used mobile home,

(i) it shall mature not later than two hundred forty months after the date thereof, and

(ii) the amount advanced shall not exceed one hundred per cent of the purchase price of the mobile home actually paid (including any installed equipment).

(4) The loan shall be payable in equal or substantially equal monthly installments calculated from the date of the loan. Interest, which may be taken in advance, may be charged thereon, computed from the date of the loan to the date of the last installment payable thereunder, if the loan has a maturity (i) not exceeding thirty-seven months, at a rate not to exceed six dollars per annum discount per one hundred dollars of the face amount or ten dollars if the interest so computed is less than that amount, or (ii) exceeding thirty-seven months, at a rate not to exceed five dollars per annum discount, per one hundred dollars of the face amount or ten dollars if the interest so computed is less than that amount; provided that the interest which may be charged; if it exceeds ten dollars, shall not exceed one per cent per month on the unpaid principal balance.

(5) The authorized interest shall include all charges incident to investigating and making any loan. No fee, commission, expense, or other charge shall be permitted except that the savings bank may contract to charge the borrower (i) the fees payable to a public officer to perfect any lien or other security interest taken to secure the loan, or the premium, not in excess of such fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the instrument evidencing the obligation, either a fine in an amount not to exceed five per cent on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the duration of the default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per cent of such loan or twenty-five dollars, the savings bank shall refund such excess within sixty days after the loan is paid in full, or, subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of one per cent per month during the delinquency; (iii) the actual expenditures, including reasonable attorney's fees for necessary court process, and (iv) in case the savings bank insures a borrower under a credit unemployment insurance policy, group life, health, accident, or group health and accident insurance policy, or requires insurance on the property securing such loan, an amount not in excess of the premiums lawfully chargeable. No savings bank shall require a borrower to place any sum on deposit, or to make deposits in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition to a mobile home loan except as the superintendent may from time to time approve. No refund of excess fines need be made if it amounts to less than one dollar.

(6) As a condition of any loan made pursuant hereto, the borrower shall certify that the mobile home, against which the loan is made, is intended to be maintained in the state or in a contiguous state as a residence of the borrower, the borrower's spouse, child, grandchild, parent or grandparent. If the mobile home shall not be so maintained on the ninetieth day next succeeding the date of the loan or if it is relocated so as to no longer be located in the state or a contiguous state at any time before the first anniversary of the date of the loan, then, in either event and notwithstanding anything to the contrary in this subparagraph, the loan and all authorized charges shall become immediately due and payable subject to the refund provisions of subparagraph (c) of paragraph four and the borrower may, if the contract so provides, be required to pay as an additional authorized charge, a penalty in an amount not to exceed two per cent of the face amount of the loan.

(7) No investment shall be made by a savings bank pursuant hereto if the total amount invested by it pursuant to this subparagraph exceeds, or by the making of such investment will exceed, an amount equal to thirty per cent of the assets of the savings bank.

(8) Subject to such limitations and conditions as the superintendent of financial services may prescribe by general regulation, a savings bank may make a loan pursuant to this subparagraph which the federal housing administrator has insured or has made a commitment to insure and may receive and hold such debentures as are issued by the federal housing administrator in payment of such insurance, or which is guaranteed pursuant to the provisions of the act of congress entitled the "Servicemen's Readjustment Act of 1944." No law of this state prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made or prescribing or limiting the period for which loans or advances of credit may be made or limiting the amount of any class of loans, advances of credit or purchases which may be made shall be deemed to apply to loans, advances of credit or purchases made or to loans acquired by purchase pursuant to this item.

(d) A borrower may prepay in full any loan made pursuant to the provisions of subparagraph (a), (b) or (c) of this paragraph or, with the consent of the savings bank, may refinance the loan. In the event of such prepayment or refinancing, the savings bank shall refund: (1) the unearned portion of the interest to the borrower the amount of which portion shall be determined according to a generally accepted actuarial method; provided, however, that if the amount of interest previously deducted (i) was less than ten dollars, no refund shall be required; or (ii) exceeded the sum of ten dollars and the earned interest is less than that amount, the savings bank may retain such an additional amount as will bring the earned interest to the sum of ten dollars and refund the remainder, and provided further, that unless the loan is refinanced, no refund shall be required if it amounts to less than one dollar; and (2) if a charge was made to the borrower for premiums for insuring the borrower under a credit unemployment insurance policy, group life insurance policy, or under a group health, group accident or group health and accident insurance policy, the excess of the charge to the borrower therefor over the premiums paid or payable by the savings bank, if such premiums were paid or payable by the savings bank periodically or the refund for such insurance premium received or receivable by the savings bank, if such premium was paid or payable in a lump sum by the savings bank, provided that no such refund shall be required if it amounts to less than one dollar. In the event (i) the maturity of the loan is accelerated due to the default of the borrower or otherwise and judgment is obtained, or (ii) repayment is made pursuant to any such insurance policy, the borrower or his legal representative, as the case may be, shall be entitled to the same refund as if the loan had been prepaid in full on the date of acceleration or repayment.

(5) Promissory notes from a resident of the state of New York provided that payment of each such note is guaranteed by the New York Higher Education Assistance Corporation, or promissory notes that are insured or covered by a commitment to insure or are guaranteed or covered by a commitment to guarantee issued by the Federal Education Commissioner in accordance with the provisions of the act of congress entitled "Higher Education Act of 1965".

8-a. Promissory notes representing loans for the purpose of financing the purchase of or refinancing an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of cooperative ownership of real estate within or without this state, as provided in this subdivision.

A savings bank may, subject to such regulations as the superintendent of financial services finds necessary and proper, invest to an amount not exceeding the maximum per cent of the loan permitted to be made on real estate improved by a single family residence occupied by the owner, provided that for purposes of this section the amount of the purchase price shall be deemed to equal the appraised value of such certificate of stock or other evidence of an ownership interest, or, in the case of a refinancing, the appraised value of certificates of stock or other evidence of an ownership interest in and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate within or without this state, for the purpose of financing a purchase of or refinancing an existing ownership interest in such a corporation or partnership, provided (a) such investment is secured within ninety days from the making of the loan by an assignment or transfer of the stock or other evidence of an ownership interest of the borrower and a proprietary lease; and (b) repayment of principal and interest shall be effected within the same number of years as a conventional mortgage loan previously described in this subdivision. The maximum rate of interest which may be charged, taken or received upon any loan or forbearance made pursuant to this subdivision may exceed the rate of interest prescribed by the superintendent of financial services in accordance with section fourteen-a of this chapter by no more than one and one-half per centum per annum.

8-b. Personal loan departments. Subject to such regulations as the superintendent of financial services may prescribe, a savings bank may operate a personal loan department under the same terms and conditions as are provided under the provisions of subdivisions four and five of section one hundred eight of this chapter.

The superintendent of financial services shall be empowered (a) to prescribe the terms and conditions governing the conduct and operation of personal loan departments including, the maximum amount, expressed as a percentage of assets or otherwise, which a savings bank may invest pursuant to the provisions of this subdivision or in the aggregate, taking into account such other provisions of law authorizing investments by savings banks, and (b) to prescribe such terms and conditions as may be appropriate to effect or facilitate the transfer of accounts operated pursuant to the provisions of any other section of this chapter to the personal loan departments authorized to be operated hereunder.

In pursuance of the authority granted hereunder savings banks shall be empowered to issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations, and to act as financing agency as defined in subdivision nine of section three hundred one and subdivision eighteen of section four hundred one of the personal property law.

8-c. Subject to such regulations as the superintendent of financial services may prescribe, promissory notes and other evidences of indebtedness representing commercial, corporate or business loans, provided that the aggregate amount of all such loans outstanding at any time to any borrower shall, if unsecured, not exceed fifteen per centum of the net worth of such savings bank or, if secured, subject to the same limitations as to amount in relation to net worth as are applicable to banks and trust companies pursuant to article three of this chapter. For purposes of this section the term "net worth" shall have the meaning ascribed to it by subdivision four of section two hundred forty-four of this chapter.

8-d. Subject to such regulations as the superintendent of financial services may prescribe and subject to the limits of subdivision eight-c of this section and any other applicable limits or requirements imposed by law or regulation, promissory notes and other evidence of indebtedness that represent linked loans, each authorized and approved pursuant to article fifteen of the state finance law and each in an amount equal to a corresponding linked deposit made pursuant to such article.

8-e. Subject to such regulations as the superintendent of financial services may prescribe and subject to the limits of subdivision eight-c of this section and any other applicable limits or requirements imposed by law or regulation, promissory notes and other evidence of indebtedness that represent linked loans, each authorized and approved pursuant to article sixteen of the state finance law and each in an amount equal to a corresponding linked deposit made pursuant to such article.

9. Real estate as provided in this subdivision.

(a) A savings bank may purchase or acquire the following real estate:

(1) A plot whereon there is or may be erected a building suitable for the convenient transaction of the business of the savings bank, from portions of which not required for its own use a revenue may be derived, and a plot whereon parking accommodations are, or are to be, provided, with or without charge, primarily for its customers or employees or both. The aggregate of all investments of a savings bank in such plots and buildings shall not exceed five per centum of the assets of such savings bank, except with the approval of the superintendent.

(2) Such as shall be conveyed to it in satisfaction of debts previously contracted in the course of its business.

(3) Such as it shall purchase at sales under judgments, decrees or mortgages held by it.

(4) In lieu of instituting an action to foreclose a mortgage lien, a savings bank may purchase a deed to the underlying real property.

(5) A whole or part interest in a "project" as defined in the New York state urban development corporation act, pursuant to sections six or eight of such act. An investment by a savings bank in a single project shall not exceed one per centum of the assets or ten per centum of the net worth of such savings bank, whichever is less, and the aggregate of all investments of a savings bank in such projects and investments in securities pursuant to subparagraph one-a of paragraph (a) of subdivision twenty-one of this section shall not exceed five per centum of the assets or fifty per centum of the net worth of such savings bank, whichever is less. For the purposes of this subdivision, "net worth" of a savings bank shall mean the excess of its assets at book value, less allocated reserves, over known liabilities.

* (6) Improved or unimproved real property (either by purchase, lease, exchange or otherwise), or any interest therein, to erect, construct, rebuild, enlarge, alter, improve, maintain, manage and operate buildings or other improvements of any description thereon, to sell, lease, sublet, mortgage, exchange or otherwise dispose of same and execute, perform and carry out contracts for construction, alteration, improvement, maintenance, management or repair thereof, to make loans in connection therewith, as owner, co-owner or otherwise, subject to such specific or general approvals and limitations as shall be required by regulations promulgated from time to time by the superintendent of financial services pursuant to this subparagraph; provided, however, that no activity specified herein, shall be undertaken pursuant to the authority contained in this subparagraph until the superintendent of financial services shall have issued regulations specifying the limitations and requirements which shall be imposed in connection with the investments and activities referred to herein including, without limitation, the consideration of such savings bank's record in meeting the credit needs of local communities within the meaning of section twenty-eight-b of this chapter.

* NB Expired June 30, 1988

(b) Every parcel of real estate acquired by a savings bank shall be conveyed to it directly by name, or, subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, may be taken in the name of a duly authorized nominee, and the conveyance shall be immediately recorded or registered in the office of the proper recording officer of the county in which such real estate is located.

10. Bonds and other obligations of Savings and Loan Bank of the State of New York.

11. Farm loan bonds, including consolidated bonds, issued by federal land banks, federal intermediate credit bank debentures, including consolidated debentures, issued by federal intermediate credit banks and bonds, debentures or other obligations of banks for cooperatives, including consolidated debentures issued by banks for cooperatives organized under the laws of the United States.

12. Bankers' acceptances and bills of exchange which are eligible for purchase in the open market by federal reserve banks and which have been accepted by a bank, a trust company, a private banker or an investment company, as those terms are defined in this chapter, or by a banking corporation which is organized under the laws of the United States or of any state thereof and which is a member of the federal reserve system.

Aggregate liability of any bank, trust company, private banker, investment company or banking corporation to any savings bank for acceptances shall not exceed twenty-five per centum of the capital and surplus of such bank, trust company, private banker, investment company or banking corporation, or five per centum of the aggregate amount credited to the depositors of such savings bank, whichever amount is less.

12-a. * (a) Obligations of any corporation organized under the laws of any state of the United States maturing within two hundred seventy days, provided that such obligations receive the highest rating of an independent rating service designated by the superintendent of financial services.

* NB Effective upon notification of the superintendent of financial services

* (a) Obligations of any corporation organized under the laws of any state of the United States maturing within two hundred seventy days, provided that such obligations meet the standards of creditworthiness established by regulation by the superintendent.

* NB Effective upon notification of the superintendent of financial services

(b) Subject to such regulations as the superintendent of financial services may impose, certificates of deposit issued by or accounts of (1) a bank, trust company or national bank having a principal, branch or trust office in this state, (2) a banking corporation organized under the laws of the United States or of any state thereof whose deposits are insured by an agency of the United States, or (3) an agency or branch located within the United States of a foreign banking corporation with total worldwide bank assets in excess of one billion dollars.

12-b. Advances of federal funds to designated depositaries, provided such advances are made on the condition that they be repaid on the next business day following the day on which the advance is made. For purposes of this subdivision and subdivision twelve of this section, the term "federal funds" shall mean funds which a savings bank has on deposit at a depositary which are exchangeable for funds on deposit at a federal reserve bank; and the term "business day" shall mean any day on which the savings bank, the depositary and the federal reserve bank where the funds are on deposit are all open for general business.

13. Bonds of any corporation which at the time of such investment is incorporated under the laws of the United States or any state thereof, or the District of Columbia, and transacting the business of supplying electrical energy or artificial gas, or natural gas purchased from another corporation and supplied in substitution for, or in mixture with, artificial gas, for light, heat, power and other purposes, or transacting any or all of such business, provided at least eighty per centum of the gross operating revenues of any such corporation are derived from such business, subject to the following conditions:

(a) Such corporation shall have all franchises necessary to operate in territory in which at least seventy-five per centum of its gross income is earned. Such corporation shall file with the superintendent of financial services and make public in each year a statement and a report giving the income account covering the previous fiscal year and a balance sheet showing in reasonable detail the assets and liabilities at the end of the year.

(b) Either the outstanding full paid capital stock together with premiums thereon and the surplus of such corporation shall be not less than two-thirds of the total debt secured by mortgage lien on any part or all of its property, or the outstanding full paid capital stock together with premiums thereon and surplus and unsecured debt not maturing within five years and not in excess of fifty per centum of such capital stock, premiums and surplus shall be equal to at least three-fourths of the total debt secured by mortgage lien on any part or all of its property, provided, however, that in case of a corporation having no-par value shares, the amount of capital which such shares represent shall be the capital as shown by the books of the corporation.

(c) Such corporation shall have been in existence for a period of not less than eight fiscal years and at no time within such period of eight fiscal years next preceding the date of such investment shall said corporation have failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a major portion of its property was acquired by consolidation, merger or purchase shall be considered together in determining the required period.

(d) For a period of five fiscal years next preceding such investment the net earnings of such corporation shall have averaged per year not less than two times the average annual interest charges on its total funded debt applicable to that period, and for the last fiscal year preceding such investment such net earnings shall have been not less than twice the interest charges for a full year on its total funded debt outstanding at the time of such investment, and for such period the gross operating revenues of any such corporation shall have averaged per year not less than two million dollars.

(e) In determining the qualifications of any bond under this subdivision where a corporation shall have acquired its property or any substantial part thereof within five years immediately preceding the date of such investment by consolidation or merger, or by the purchase of all or a substantial portion of the property of any other corporation or corporations, the gross operating revenues, net earnings, and interest charges of the several predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether the requirements of paragraph (d) of this subdivision have been complied with.

(f) Such bonds shall be (1) bonds secured by a first or refunding mortgage on property owned and operated, or controlled, by the corporation issuing or assuming them, or underlying mortgage bonds secured by a lien on property owned and operated, or controlled, by the corporation issuing or assuming them, provided that such underlying mortgage bonds are to be refunded by a junior mortgage providing for their retirement, that the bonds under such junior mortgage comply with the requirements of this subdivision, and that such underlying mortgage is either a closed mortgage or remains open solely for the issue of additional bonds which are to be pledged under such junior mortgage and provided that the aggregate principal amount of bonds secured by such first or refunding mortgage plus the principal amount of all the underlying outstanding bonds shall not exceed two-thirds of the net value of the physical property owned or controlled as shown by the books of the owning corporation, and subject to the lien of such mortgage or mortgages securing the total mortgage debt and provided further, that if a refunding mortgage, it must provide for the retirement on or before the date of their maturity of all bonds secured by prior liens on the property, or (2) bonds, other than mortgage bonds, provided, that (a) for a period of five fiscal years next preceding such investment the net earnings of such corporation shall have averaged per year not less than two and one-half times the average annual interest charges on its total funded debt applicable to that period, and for the last fiscal year preceding such investment such net earnings shall have been not less than two and one-half times the interest charges for a full year on its total funded debt outstanding at the time of such investment, and (b) the capital stock together with premiums thereon and surplus of such corporation shall not be less than two-thirds of its total funded debt outstanding, and (c) such bonds, if issued for a term longer than fifteen years, shall have been issued under an indenture containing a covenant providing for the establishment of a sinking fund for the benefit of such bonds whereby such bonds shall be redeemed at an annual rate of not less than two per centum of the largest principal amount of their issue at any one time outstanding, and (d) the mortgage bonds of such corporation, if any, shall qualify under the provisions of this subdivision.

(g) (1) The gross operating revenues and expenses of a corporation for the purposes of this subdivision shall be, respectively, the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated, or leased and operated, by such corporation, as determined by a system of accounts adopted by a federal, state or municipal public service commission, public utility commission or other similar regulatory body. The gross operating revenues and expenses, as defined above, of subsidiary companies may be included, provided all the mortgage bonds and a controlling interest in stock or stocks of such subsidiary companies are pledged as part security for the mortgage debt of the principal company. The net value of any property shall be its value as shown by the books of the corporation less the amounts of any reserves for depreciation, retirement or amortization thereof. Property shall be deemed to be controlled by a corporation if such corporation shall own not less than ninety per cent of the capital stock of the corporation owning such property.

(2) The net earnings of any corporation for the purposes of this subdivision shall be the balance obtained by deducting from its gross operating revenues, its operating and maintenance expenses, taxes other than federal and state income taxes, rentals and provision for renewals and retirements of the physical assets of the corporation, and by adding to said balance its income from securities and miscellaneous sources but not, however, to exceed fifteen per centum of said balance. The term funded debt shall be construed to mean all interest-bearing debt maturing more than one year from date of issue.

(3) In the computation for the purposes of this subdivision of the ratio of mortgage debt to net mortgaged property value there shall be excluded from the amount of outstanding mortgage bonds the amount of any cash deposited with the trustee of the mortgage and held in trust pursuant to the terms of such mortgage.

(h) Not more than twenty-five per centum of the assets of any savings bank shall be loaned on or invested in bonds of such electric and gas corporations, and not more than two per centum of the assets of any savings bank shall be invested in the bonds of any one such corporation, as authorized by this subdivision.

(i) As used in this subdivision, the term "bond" includes a note or debenture.

14. Bonds of any corporation which at the time of such investment is incorporated under the laws of the United States or any state thereof, or the District of Columbia, and authorized to engage, and engaging, in the business of furnishing telephone service in the United States, subject to the following conditions:

(a) Such corporation shall have been in existence for a period of not less than eight fiscal years and at no time within such period of eight fiscal years next preceding the date of such investment shall said corporation have failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed, or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a major portion of its property was acquired by consolidation, merger or purchase, shall be considered together in determining the required period; and such corporation shall file with the superintendent of financial services and make public in each year a statement and a report giving the income account covering the previous fiscal year and a balance sheet showing in reasonable detail the assets and liabilities at the end of the year.

(b) The outstanding full paid capital stock together with premiums thereon and the surplus of such corporation shall at the time of such investment be equal to at least two-thirds of the aggregate of its funded debt and the total funded debt, exclusive of any such funded debt held by such corporation, of every telephone corporation a majority of the capital stock of which is owned by such corporation.

(c) For a period of five fiscal years next preceding such investment the net earnings of such corporation shall have averaged per year not less than two and one-half times the average annual interest charges on its total debt applicable to that period, and for the last fiscal year preceding such investment such net earnings shall have been not less than twice the interest charges for a full year on its total funded debt outstanding at the time of such investment, and for such period the gross operating revenues of any such corporation shall have averaged per year not less than five million dollars.

(d) In determining the qualifications of any bond under this subdivision where a corporation shall have acquired its property or any substantial part thereof within five years immediately preceding the date of such investment by consolidation or merger, or by the purchase of all or a substantial portion of the property of any other corporation or corporations, the gross operating revenues, net earnings and interest charges of the several predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether the requirements of paragraph (c) of this subdivision have been complied with.

(e) The gross operating revenues and expenses of a corporation for the purposes of this subdivision shall be, respectively, the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated, or leased and operated, by such corporation, as determined by a system of accounts adopted by the federal communications commission, a public service commission, or public utility commission, or other similar federal or state regulatory body.

(f) The net earnings of any corporation for the purposes of this subdivision shall be the balance obtained by deducting from its gross operating revenues, its operating and maintenance expenses, provision for depreciation of the physical assets of the corporation, taxes other than federal and state income taxes, rentals and miscellaneous charges, and by adding to said balance its income from securities and miscellaneous sources but not, however, to exceed fifteen per centum of said balance. The term funded debt shall be construed to mean all interest-bearing debt maturing more than one year from date of issue.

Whenever a corporation shall own a majority of the capital stock of one or more other telephone corporations, the consolidated statements of all such telephone corporations shall be used in determining the amount of net earnings available for interest charges, and the amount of interest charges, of such corporation.

(g) Not more than twenty-five per centum of the assets of any savings bank shall be loaned on or invested in bonds of such telephone corporations, and not more than three per centum of the assets of any savings bank shall be invested in the bonds of any one telephone corporation, as authorized by this subdivision.

(h) As used in this subdivision, the term "bond" includes a note or debenture.

15. Bonds, debentures, consolidated debentures or other obligations of any federal home loan bank or banks, or of Tennessee Valley Authority, and obligations of, or instruments issued by or fully guaranteed as to principal and interest by, the Federal National Mortgage Association, or Federal Home Loan Mortgage Corporation, and notes, bonds, debentures, mortgages and other evidences of indebtedness of the United States Postal Service.

16. Stock of a federal reserve bank in the amount necessary to qualify for membership in such bank.

17. Stock of a federal home loan bank in the amount necessary to qualify for membership in such bank and in such additional amounts as are approved by the superintendent of financial services.

19. Securities of corporations which securities are made eligible for investment by savings banks by the superintendent of financial services.

20. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, (a) (1) any bond and mortgage insured by the federal housing commissioner, or for which a commitment to insure has been made by the federal housing commissioner, or (2) any bond and mortgage guaranteed pursuant to the provisions of the act of congress entitled the "Servicemen's Readjustment Act of 1944", or (3) provided the mortgage is a first lien, any bond and mortgage at least twenty per centum of which is guaranteed pursuant to the provisions of such act, or (4) a participation in any loan or a part interest in any bond and mortgage, secured by real property, to the extent that the small business administration is committed to pay the principal and interest thereof; (b) any whole or part interest in any such bond and mortgage or in any whole or part interest in any such bond and mortgage, which bond and mortgage is held for the benefit of the holder or holders of a whole interest or part interests therein by any entity or entities with which a savings bank is authorized to participate pursuant to this paragraph, but no such investment shall be made in any part interest which is junior or subordinate to any other part interest therein; (c) any bond secured by any such mortgage or mortgages, which mortgage is, or which mortgages are, held for the benefit of the holder or holders of the bond or bonds secured thereby, by a savings bank or bank or trust company; and (d) any property improvement note issued pursuant to the provisions of the national housing act, provided the savings bank investing in such note shall have qualified for and received in connection therewith a contract of insurance from the federal housing commissioner. A savings bank may receive and hold such debentures as are issued in payment of any such insurance. No law of this state prescribing or limiting the interest rate upon loans or advances of credit or prescribing a penalty for violation thereof or prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made or prescribing or limiting the period for which loans or advances of credit may be made or limiting the amount of any class of loans, advances of credit or purchases which may be made shall be deemed to apply to loans, advances of credit or purchases made or to loans acquired by purchase pursuant to this subdivision.

The provisions of subdivision six of this section, except those of paragraph (f) thereof, shall not apply to investments made pursuant to this subdivision by any savings bank. Paragraphs (a), (b) and (c) of section one of chapter eight hundred ninety-seven of the laws of nineteen hundred thirty-four as amended shall not apply to savings banks. The term "bond", as used in this subdivision, includes a note. The authority provided in this subdivision to invest in any bond and mortgage guaranteed pursuant to the provisions of the act of congress entitled the "Servicemen's Readjustment Act of 1944", shall include authority to acquire title to real property in connection with investing in an installment contract for the sale of real property, so guaranteed, where the purchaser under such contract is in possession and control of the property, and title is acquired by the savings bank solely as security for the obligations of the purchaser.

21. (a) Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper:

(1) Stock and obligations, not otherwise eligible for investment by the savings bank, of any corporation organized under any law of this state for the purpose of acquiring, constructing, owning, maintaining, operating, selling or conveying a housing project or projects (not including hotels but including accommodations for retail stores, shops, offices and other community services reasonably incident to such projects) located within this state, provided that all the stock and obligations of any such corporation have been or are originally issued to one or more savings banks of this state.

(1-a). Stock and obligations, not otherwise eligible for investment by the savings bank, of any "subsidiary" of the New York state urban development corporation, as defined in the New York state urban development corporation act, provided that all the stock and obligations of any such subsidiary is or is to be owned by one or more savings banks of this state, or by such other owners of such stock and obligations as may be approved by the superintendent of financial services.

(2) Corporate interest-bearing securities, other than those issued by any corporation organized under the laws of a foreign country except Canada whose securities are not registered with the United States Securities and Exchange Commission or listed on a national securities exchange in accordance with the Securities Exchange Act of 1934, as amended, and interest-bearing securities of any state in the United States or of any public authority, commission or instrumentality organized under the laws of any state of the United States or of any political subdivision of any such state, not otherwise eligible for investment by the savings bank, which are not in default as to either principal or interest when acquired, provided that no investment shall be made pursuant to this subparagraph (2) in the securities of any corporation if the total direct liabilities of such corporation to the savings bank exceed, or by the making of such investment will exceed, ten per centum of the total direct liabilities of such corporation or one per centum of the assets of the savings bank, whichever amount is less. The term "securities", as used in this subparagraph (2), means such bonds, notes, debentures and other obligations for payment of money as are negotiable, or conditional sale agreements, assignments of conditional sale agreements and participations therein which are issued or made by railroads for the purchase of rolling stock, and which have a maturity of not less than five years from the date of issue or making, or, if issued or made in a series or repayable in installments, an average maturity of not less than five years from the date of issue or making.

(b) No investment shall be made by a savings bank pursuant to subparagraphs one and two of paragraph (a) of this subdivision if the total amount invested by it pursuant to such paragraph, together with the total amount invested by it pursuant to any provisions of any law other than the banking law, exceeds, or by the making of such investment will exceed, an amount equal to ten per centum of the assets of the savings bank. An investment by a savings bank in a single subsidiary of the New York state urban development corporation pursuant to subparagraph one-a of paragraph a of this subdivision shall not exceed one per centum of the assets or ten per centum of the net worth of such savings bank, whichever is less, and the aggregate of all investments of a savings bank in such subsidiaries and investments in securities pursuant to subparagraph five of paragraph (a) of subdivision nine of this section shall not exceed five per centum of the assets or fifty per centum of the net worth of such savings bank, whichever is less. For the purposes of this paragraph, "net worth" of a savings bank shall mean the excess of its assets at book value, less allocated reserves, over known liabilities.

(d) For the purposes of sections two hundred seventy-four, two hundred eighty-five and four hundred thirty-five of this chapter, investments authorized by this subdivision shall not be deemed investments in which savings banks may legally invest, except that investments authorized by subparagraph one-a of paragraph (a) of this subdivision shall be deemed investments in which savings banks may legally invest for the purposes of section three hundred seventy-nine of this chapter.

(e) For the purposes of section three hundred fifty-nine-f of the general business law, investments authorized by sub-paragraph (2) of paragraph (a) of this subdivision shall not be deemed investments in which savings banks may legally invest.

* 21-a. Interest-bearing obligations payable in United States funds which at the time of investment are rated in one of the three highest rating grades by each rating service, designated by the superintendent of financial services, which has rated such obligations, provided that the aggregate amount invested in the obligations of any single issuer pursuant to this subdivision and pursuant to subparagraph (2) of paragraph (a) of subdivision twenty-one of this section may not exceed one per centum of the assets of the savings bank, and provided further that the aggregate amount invested in the interest-bearing obligations of any single issuer pursuant to this subdivision and pursuant to any provision of this section specifically authorizing such investment, may not exceed the percentage limitations contained in any such provision.

* NB Effective upon notification of the superintendent of financial services

* 21-a. Interest-bearing obligations payable in United States funds which at the time of investment meet the standards of creditworthiness established by regulation by the superintendent, provided that the aggregate amount invested in the obligations of any single issuer pursuant to this subdivision and pursuant to subparagraph (2) of paragraph (a) of subdivision twenty-one of this section may not exceed one per centum of the assets of the savings bank, and provided further that the aggregate amount invested in the interest-bearing obligations of any single issuer pursuant to this subdivision and pursuant to any provision of this section specifically authorizing such investment, may not exceed the percentage limitations contained in any such provision.

* NB Effective upon notification of the superintendent of financial services

22. Certificates of investment in savings banks life insurance fund.

23. Certificates representing advances to the surplus fund of its life insurance department.

24. Obligations issued or guaranteed by the international bank for reconstruction and development.

24-a. Obligations issued or guaranteed by the inter-American development bank.

24-b. Obligations issued or guaranteed by the Asian development bank.

24-c. Obligations issued or guaranteed by the African Development Bank.

24-d. Obligations guaranteed by the youth facilities project guarantee fund and participations therein.

24-e. Obligations issued or guaranteed by the International Finance Corporation.

25. Obligations of the Dominion of Canada, or of any province or city of the Dominion of Canada, as provided in this subdivision. (a) Obligations of the Dominion of Canada, or those for which the faith of the Dominion of Canada is pledged to provide for the payment of the interest and principal, provided that the principal and interest of such obligations are payable in United States funds.

(b) Obligations of any province of the Dominion of Canada or those for which the faith of any such province is pledged to provide for the payment of the interest and principal upon which there is no default and upon which there has been no default for more than ninety days; provided, that within ten years immediately preceding the investment such province has not been in default for more than ninety days in the payment of any part of principal or interest of any debt duly authorized by the legislature of such province; and provided that the principal and interest of such obligations are payable in United States funds; and provided further, that if at any time the net debt, as hereinafter defined, of any such province shall exceed twenty-five per centum of the valuation of real property in such province for the purposes of taxation, the obligations of such province shall, thereafter, and until such net debt shall be reduced to twenty-five per centum of the valuation of real property in such province for the purposes of taxation, cease to be an authorized investment for the moneys of savings banks. The term "net debt" as used in this paragraph shall mean the aggregate of all direct obligations funded and unfunded of any such province and all other obligations excluding any on which interest is being paid out of other than the ordinary revenues of such province; less sinking funds applicable to such obligations.

(c) Obligations of any city in Canada, provided that said city has a population, according to the last federal census of Canada next preceding said investment, of not less than one hundred fifty thousand inhabitants, and has not, within twenty-five years preceding said investment, defaulted for more than one hundred and twenty days in the payment of any part either of principal or interest of any bond, note, or other evidence of indebtedness, provided that the indebtedness of such city does not exceed the limitations imposed by paragraph (c) of subdivision five of this section if applicable; and provided further that the principal and interest of such obligations are payable in United States funds. No obligations of any such city shall be an authorized investment for savings banks unless such city shall have power to levy taxes on the taxable real property therein or to require a levy thereon by municipalities within its area in either case for the payment of such obligation without limitation of rate or amount. The term "city" as used in this paragraph and in paragraph (d) of subdivision five of this section shall include The Municipality of Metropolitan Toronto and any other similar corporation in Canada, and the power to require a levy by municipalities within its area shall be deemed to be a power to levy taxes within the meaning of such last mentioned paragraph.

(d) Not more than ten per centum of the assets of any savings banks shall be invested in the obligations defined in this subdivision, and not more than two per centum of such assets shall be invested in the obligations of any province, nor more than two per centum of such assets in the obligations of any city, as authorized by this subdivision.

26. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper:

(a) Preferred stock of any corporation, created or existing under the laws of the United States or of any state, district or territory thereof, provided (1) the net earnings of such corporation available for its fixed charges for a period of five fiscal years next preceding the date of investment by such savings bank shall have averaged per year not less than one and one-half times the sum of the following, computed as of the date of such investment: its annual fixed charges, if any, its annual maximum contingent interest, if any, and its annual preferred dividend requirements; and (2) during either of the last two years of such period such net earnings shall have been not less than one and one-half times the sum of its fixed charges, contingent interest and preferred dividend requirements for such year. As used in this paragraph (a), the term "dividend requirements" shall be construed to mean cumulative or non-cumulative dividends whether or not paid.

(b) Guaranteed stock of any corporation created or existing under the laws of the United States or of any state, district or territory thereof, provided (1) the net earnings of the guaranteeing corporation available for its fixed charges for a period of five fiscal years next preceding the date of investment by such savings bank shall have averaged per year not less than one and one-half times its annual fixed charges computed as of the time of such investment; and (2) during either of the last two years of such period net earnings shall have been not less than one and one-half times its fixed charges for such year.

(c) Common stock of any corporation created or existing under the laws of the United States or of any state, district or territory thereof, provided such common stock is registered on a national securities exchange, as provided in an act of congress of the United States, entitled the "Securities Exchange Act of 1934", approved June sixth, nineteen hundred thirty-four, as amended.

(e) Stock or shares of any investment company, as defined by, and which is registered under, an act of congress of the United States, entitled the "Investment Company Act of 1940", approved August twenty-second, nineteen hundred forty, as amended, provided such company may invest only in such investments as are eligible for savings banks, including, without limitation, investments made eligible for savings banks by paragraphs (a), (b) and (c) of this subdivision but excluding investments made eligible for savings banks by subdivisions five-a, six, eight, nine, sixteen, seventeen, eighteen, twenty-two and twenty-three of this section, provided that (i) investment restrictions based upon the assets, surplus fund, net worth or other features of the condition or operation of the savings bank shall not be applicable to such investment company, (ii) the amount of stock of any corporation which may be held by such investment company shall not exceed five per centum of the number of shares of stock of such corporation outstanding at the time of investment by such investment company, and (iii) at the time the investment is made, the percentage of assets that a savings bank may invest in the stock or shares of the investment company shall not exceed the limitation, if any, applicable to a savings bank's investment in any individual security included in the investment company's portfolio. Nothing contained in the provisions of this chapter shall prevent an officer, director, clerk or other employee of any bank or trust company from being an officer, director or employee of any such investment company.

(ee) Stock of any "bank service corporation", as such term is defined by an act of congress of the United States, entitled the "Bank Service Corporation Act", approved October twenty-third, nineteen hundred sixty-two, as such act may be amended from time to time, provided such investment shall have been authorized by the superintendent.

(eee) Stock or shares of any investment company, as defined by, and which is registered under, an act of Congress of the United States, entitled the "Investment Company Act of 1940", approved August twenty-second, nineteen hundred forty, as amended, provided: (1) such company is managed, advised and has its assets held at a bank or trust company which is supervised and examined by the superintendent; (2) all of the stock and shares, other than stock or shares required by law to qualify directors, of such investment company are or are to be owned by savings banks, savings and loan associations and pension trusts, funds, plans or agreements participated in by one or more savings banks or savings and loan associations to provide retirement benefits, for any or all of its or their active officers and employees; and (3) such investment company may invest only in investments as are made eligible for savings banks by subdivisions one, two, three, four and fifteen of this section. For the purpose of investments authorized by this paragraph, no investment shall be made by a savings bank if the total amount invested by it exceeds, or by the making of the investment will exceed, an amount equal to thirty-five percent of its assets.

(f) For the purposes of this subdivision, (1) the term "net earnings available for fixed charges" shall mean net income after deducting operating and maintenance expenses, taxes other than federal and state income taxes, depreciation and depletion, but excluding extraordinary non-recurring items of income or expense appearing in the regular financial statements of the issuing, assuming or guaranteeing corporation; provided, however, that in the case of preferred stocks, federal and state income taxes shall also be deducted in determining net earnings available for fixed charges; (2) the term "fixed charges" shall include interest on funded and unfunded debt, amortization of debt discount and rentals for leased properties; (3) if net earnings are determined in reliance upon consolidated earnings statements of parent and subsidiary corporations, such net earnings shall be determined after provision for income taxes of subsidiaries and after proper allowance for minority stock interest, if any, and the required coverage of fixed charges shall be computed on a basis including fixed charges and preferred dividends of subsidiaries other than those payable by such subsidiaries to the parent corporation or to any other of such subsidiaries; and (4) in applying the earnings tests under this subdivision to any issuing, assuming, or guaranteeing corporation, where such corporation shall have acquired its property or any substantial part thereof within the five years immediately preceding the date of investment by consolidation or merger, or by the purchase of all or a substantial portion of any other corporation or corporations, or shall have acquired the assets of any unincorporated business enterprise by purchase or otherwise, the gross operating income, net earnings and interest charges of the several predecessor or constitutent corporations or enterprises shall be consolidated and adjusted so as to ascertain whether or not the applicable requirements of this subdivision have been complied with.

(g) No investment shall be made by a savings bank pursuant to paragraphs (a), (b) or (c) of this subdivision in the stock of any corporation if the total investment by the savings bank in the stock of such corporation exceeds, or by the making of such investment will exceed (1) in amount, one per centum of the assets of the savings bank, or (2) in number of shares, two per centum of the total issued and outstanding shares of stock of such corporation.

(h) No investment shall be made by a savings bank pursuant to paragraph (a), (b) or (c) of this subdivision if the total aggregate amount so invested by it exceeds, or by the making of such investment will exceed, an amount equal to seven and onehalf per centum of its assets.

(i) No investment in an investment company shall be made by a savings bank pursuant to paragraph (e) of this subdivision if the total amount invested by it in all such investment companies pursuant to such paragraph exceeds, or by the making of such investment will exceed, an amount equal to seven and one-half per centum of its assets.

(k) For the purposes of sections two hundred seventy-four, two hundred eighty-five and four hundred thirty-five of this chapter, investments authorized by this subdivision shall not be deemed investments in which savings banks may legally invest.

(l) For the purposes of any other statutes which restrict investments to securities authorized for investment by savings banks, including but not limited to section ninety-two of the membership corporation law, section 9.27 of the mental hygiene law and sections fifteen and twenty-five-a of the workmen's compensation law, investments authorized by this subdivision, shall not be deemed investments in which savings banks may legally invest.

26-a. (1) Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, the stock or obligations of one or more corporations engaged, or to be engaged, primarily in originating and servicing mortgages on real property, provided, however, that if the savings bank shall own less than all of the stock and obligations of any such corporation, the remainder of the stock, excluding directors' qualifying shares, if any, and obligations of such corporation shall be owned by one or more savings banks or savings and loan associations located in this state.

(2) No investment shall be made pursuant to this subdivision unless the corporation in which such investment is to be made shall have furnished satisfactory assurance to the superintendent that it will be subject to examination by him to the same extent as if the business of such corporation were being conducted by the savings bank on its own premises. No investment shall be made by a savings bank pursuant to this subdivision if the total amount so invested by it exceeds, or by the making of such investment will exceed, an amount equal to one per centum of its assets.

(4) For the purposes of any other provisions of law which restrict investments to those in which savings banks may legally invest, other than subdivision five of section three hundred seventy-nine of this chapter, investments authorized by this subdivision shall not be deemed investments in which savings banks may legally invest.

27. For the purposes of this section the term "state", when used generally to include every state of the United States, includes also the commonwealth of Puerto Rico, and the term "city", when used generally to include cities in every state of the United States, includes also any municipality of the commonwealth of Puerto Rico.

28. Bonds, notes or evidences of indebtedness issued by a corporation organized for the purpose of undertaking, constructing, owning, maintaining, operating, selling or conveying a slum clearance and redevelopment project, located within this state, pursuant to title one of an act of congress of the United States approved July fifteenth, nineteen hundred forty-nine, entitled the "Housing Act of 1949," or organized pursuant to articles five and six of the private housing finance law, and secured by a first mortgage upon all of the real property owned by the corporation. A mortgage loan made under this subdivision may equal but shall in no event exceed ninety per centum of the cost as estimated prior to the completion of the project, or ninety per centum of the total actual final cost, if that shall be greater than the estimated cost, but in no event, shall such mortgage loan exceed ninety per centum of the appraised value of the completed project determined pursuant to subdivision six of this section. The estimated cost and the total actual final cost shall be certified as to reasonableness and correctness by an independent engineering organization and shall include the cost to the corporation of the lands owned by the corporation, the cost of demolition, the cost of constructing the improvements, including planning, designing, engineering and landscaping, the cost of relocation of tenants, interest and other carrying charges during the period of acquisition and of construction, all other costs necessarily incurred and properly attributable to undertaking, constructing and completing the project, and an allowance for working capital which shall not exceed an amount equal to three per centum of the estimated cost or of the total actual final cost of the project if that shall be greater than the estimated cost. A mortgage loan made under this subdivision may be participated in by one or more savings banks. An agreement setting forth the manner in which the participating banks shall administer the mortgage and acquire real estate, if any, shall be executed on behalf of each bank by two persons appointed by the board of trustees of such bank. Investments made by any savings bank in mortgage loans pursuant to this subdivision and pursuant to paragraph (h) of subdivision six of this section shall not, in the aggregate, exceed ten per centum of the assets or an amount equal to the surplus fund and undivided profits and surplus reserve of such savings bank, whichever is less, and shall be included in the computation of permissive investment in mortgage loans pursuant to paragraph (d) of subdivision six of this section. Investments in such mortgage loans shall be subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper.

28-a. Such bonds or other evidences of indebtedness issued or guaranteed by the State of Israel as are approved by the comptroller of the currency for investment by national banks; provided, however, that the principal and interest payable thereon shall be payable in United States dollars; and provided that such investments may not exceed in the aggregate five percent of the bank's capital deposits, undivided profits, surplus and reserves.

28-b. Such acquisitions and leases of personal property as are authorized to be made by commercial banks by subdivision twelve of section ninety-six of this chapter, subject to those limitations applicable to such investments in the case of banks or trust companies.

29. Subject to such restrictions as the superintendent of financial services may prescribe, stock or other equity interest in one or more small business investment companies, as authorized pursuant to the provisions of an act of congress entitled "Small Business Investment Act of 1958," as amended, or in any entity established to invest solely in such small business investment companies, except that in no event shall the total amount of such investments exceed: (a) for a stock form savings bank five percent of its capital stock, surplus fund and undivided profits; or (b) for a non-stock savings bank five percent of its net worth.

30. Alternative investment authority of savings banks to invest in certain securities. Notwithstanding the limitations contained in subdivision one, two, three, four, five, seven, seven-a, ten, eleven, thirteen, fourteen, fifteen, nineteen, twenty-one-a, twenty-four, twenty-four-a, twenty-four-b, twenty-four-c, twenty-five, twenty-six, twenty-seven, twenty-eight-a, or subparagraph two of paragraph (a) or paragraph (b) of subdivision twenty-one of this section, and subject to such limitations as the superintendent of financial services shall adopt, a savings bank shall be authorized to invest in such debt securities as are not in default as to either principal or interest when acquired, and in such equity securities, in both cases as would be acquired by prudent persons of discretion and intelligence in such matters who are seeking a reasonable income and preservation of their capital.

Without limiting its authority hereunder, the superintendent of financial services shall adopt regulations to require that any savings bank which shall elect to make investments pursuant to this subdivision shall have first established an investment committee of its board of trustees to supervise and monitor the investment activities exercisable pursuant to the authority granted by this subdivision, the majority of the members of which shall be trustees who are not also officers or employees of such savings bank.

The superintendent of financial services shall, in addition, adopt regulations to require that no savings bank, in making investments pursuant to this subdivision shall (either before or after the making of such investments) control, as the superintendent of financial services shall define the term "control", the issuer of any such securities acquired by such savings bank.

For purposes of any other law establishing or limiting the investments of any person or entity to those investments which are permitted for savings banks, the investments authorized by this subdivision shall not, by virtue of this subdivision alone, be deemed investments in which a savings bank may legally invest.

31. Subject to such regulations as the superintendent of financial services may promulgate, investments which do not qualify under any of the preceding subdivisions of this section, provided that:

(a) No investment shall be made by a savings bank pursuant to this subdivision if the amount of such investment exceeds one per centum of the assets of the savings bank, or if the aggregate amount of all such investments by a savings bank exceeds, or by the making of such investment will exceed, five per centum of its assets;

(b) No investment shall be made by a savings bank in the equity securities of any one issuer pursuant to this subdivision if the aggregate amount invested by it pursuant to this subdivision together with the amount invested in the equity securities of such issuer pursuant to any other provision of law exceeds, or by the making of such investment will exceed, one per centum of the assets of the savings bank, and no investment shall be made by a savings bank in a loan to, or in the debt securities of, any one issuer pursuant to this subdivision, if the aggregate amount invested by it pursuant to this subdivision together with the amount invested in a loan to, or in the debt securities of, such issuer pursuant to any other provision of law exceeds, or by the making of such investment will exceed, one per centum of the assets of the savings bank;

(c) This subdivision shall not be deemed to alter any provision of this chapter limiting the aggregate amount which may be invested in any class of loan or investment;

(e) For the purposes of this subdivision, "net worth" of a savings bank shall mean the excess of its assets at book value, less allocated reserves, over known liabilities; and

(f) For the purposes of sections two hundred seventy-four, two hundred eighty-five and four hundred thirty-five of this chapter, section three hundred fifty-nine-f of the general business law, and any other provisions of law which restrict investments to those in which savings banks may legally invest, other than subdivision six of section three hundred seventy-nine of this chapter, investments authorized by this subdivision shall not be deemed investments in which savings banks may legally invest.



235-B - Effect of usury.

235-b. Effect of usury. The knowingly taking, receiving, reserving, or charging by a savings bank of interest at a rate greater than six per centum per annum, as computed pursuant to this section, or in excess of such greater rate of interest as may be authorized by law, shall be held and adjudged a forfeiture of the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon. If such greater rate of interest has been paid, the person paying the same or his legal representatives may recover from the savings bank twice the entire amount of the interest thus paid. Nothing in this section shall be deemed to affect the powers of any savings bank with respect to loans or investments it is authorized to make.

* 235-b. Effect of usury. The knowingly taking, receiving, reserving, or charging by a savings bank of interest at a rate greater than such rate of interest as may be authorized by law shall be held and adjudged a forfeiture of the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon. If such greater rate of interest has been paid, the person paying the same or his legal representatives may recover from the savings bank twice the entire amount of the interest thus paid, if action therefor is brought within two years from the time the excess of interest is taken. Nothing in this section shall be deemed to affect the powers of any savings bank with respect to loans or investments it is authorized to make.

* NB Effectiveness of amendments made by chapter 349/1989 7 expired September 1, 1971 per 13 of such chapter



235-C - Regulation of certain charges.

235-c. Regulation of certain charges. The superintendent of financial services shall have the power to prescribe by regulation (i) the maximum charge which may be imposed in this state by a savings bank in connection with a check or other written order drawn upon it on insufficient funds, irrespective of whether the instrument is paid, accepted or returned by the bank, and (ii) the maximum charge which may be imposed in this state by a savings bank in connection with a check or other written order received by it for deposit or collection and subsequently dishonored and returned for any reason by the drawee.



235-D - Service corporations owned by savings banks; authorized activities of such corporations; investment therein.

235-d. Service corporations owned by savings banks; authorized activities of such corporations; investment therein. 1. A savings bank may invest in the stock, capital notes and debentures of one or more service corporations organized under the laws of this state for the sole activities set forth in subdivision two of this section, to the extent and upon such conditions as are or have been authorized by the superintendent of financial services, provided that all of the stock of such service corporations is, or is to be, owned by one or more savings banks; and provided further, that no savings bank may make any investment under this section if its aggregate outstanding investment thereby, determined as prescribed by the superintendent of financial services, would thereupon exceed three per centum of its assets.

2. The activities of such service corporations, performed directly or through one or more wholly owned subsidiaries, shall consist of rendering such services to savings banks and making such investments for itself and for savings banks as are authorized services and investments for such savings banks under the provisions of this chapter, as well as such activities as may be prescribed by general regulation of the superintendent of financial services.



236 - Deposits by savings banks with other banking corporations and private bankers; restrictions.

236. Deposits by savings banks with other banking corporations and private bankers; restrictions. 1. Except for investments made pursuant to subdivision twelve-a of section two hundred thirty-five of this chapter, no savings bank shall deposit any of its funds with any other banking corporation or private banker unless such corporation or private banker has been designated as a depositary by vote of a majority of all the trustees of the savings bank, exclusive of any trustee who is an officer, partner, director or trustee of the depositary so designated.

2. The amount deposited by any savings bank in any depositary, including investments made pursuant to subdivisions twelve-a and twelve-b of section two hundred thirty-five of this chapter, shall not exceed twenty-five per centum of the net worth as shown by the last published statement of such depositary, if a corporation, or twenty-five per centum of the permanent capital and surplus as shown by the last published statement of such depositary, if a private banker, or five per centum of the aggregate amount credited to the depositors of such savings bank, whichever is smaller.



237 - Deposits with savings banks; restrictions.

237. Deposits with savings banks; restrictions. 1. No savings bank shall accept any deposit for credit to any executor, administrator, trustee, committee, conservator or guardian, named in a will or appointed by a court of competent jurisdiction, unless a certified copy of the will, order or decree of the court authorizing such deposits or appointing such executor, administrator, trustee, committee, conservator or guardian, or a certificate of such appointment is filed with the savings bank.

2. No savings bank shall accept any deposit for credit to any municipal corporation.

3. A savings bank may limit the aggregate amount which it will receive on deposit; may, in its discretion, refuse to accept a deposit; and may at any time return all or any part of any deposit other than a deposit held pursuant to subdivision one-a of section two hundred thirty-four of this chapter.

4. Notwithstanding any inconsistent provision of law, a savings bank may accept deposits of moneys paid under and as security for the performance of any lease or leases, or to be applied to payments under such lease or leases when due, although the person depositing such moneys is held accountable therefor as a trustee of trust funds. Moneys received from or held for persons under more than one lease may be deposited in one or more accounts.

Notwithstanding any inconsistent provision of law, the word "person" as used in this subdivision four shall include an individual, municipal corporation, partnership, corporation, association or any other organization operated for profit.

5. Nothing contained in this section shall require a savings bank to return any deposit lawfully held by it at the time this act takes effect.

6. Nothing contained in this section or in this chapter shall be construed to prevent a savings bank from accepting a deposit or deposits in any amount in any account in the name of or to the credit of any bona fide charitable or religious association, corporation or organization.

7. Subject to any regulations and restrictions prescribed by the superintendent of financial services, a savings bank shall have power to act as trustee under a retirement plan established pursuant to the provisions of the act of congress entitled "Self-employed Individuals Tax Retirement Act of 1962", and provisions of law contained therein as amended, provided that the provisions of such retirement plan require the funds of such trust to be invested exclusively in deposits in savings banks. In the event that any such retirement plan which, in the judgment of the savings bank, constituted a qualified plan under the provisions of said Self-employed Individuals Tax Retirement Act of 1962, and provisions of law contained therein as amended, and the regulations promulgated thereunder at the time the trust was established and accepted by the savings bank is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the savings bank may, nevertheless, continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof. No savings bank, in respect to deposits made under this subdivision, shall be bound by any provision of this chapter restricting or limiting the amount of deposits which a savings bank may accept, or be required to segregate such deposits from other deposits of such savings banks, provided, however, that a savings bank shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subdivision.

8. Subject to any regulations and restrictions prescribed by the superintendent of financial services, a savings bank shall have power to act as trustee of an individual retirement account established pursuant to the provisions of the act of congress entitled "Employee Retirement Income Security Act of 1974", provided that the provisions of the written governing instrument creating the trust require the funds of such trust to be invested exclusively in deposits in savings banks. In the event that any such individual retirement account, which in the judgment of the savings bank, constituted a qualified individual retirement account under the provisions of said Employee Retirement Income Security Act of 1974 and the regulations promulgated thereunder at the time the trust was established and accepted by the savings bank is subsequently determined not to be such a qualified individual retirement account or subsequently ceases to be such a qualified individual retirement account, in whole or in part, the savings bank may, nevertheless, continue to act as trustee of any deposits theretofore made under such individual retirement account and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof. No savings bank, in respect to deposits made under this subdivision, shall be bound by any provision of this chapter restricting or limiting the amount of deposits which a savings bank may accept, or be required to segregate such deposits from other deposits of such savings banks, provided, however, that a savings bank shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subdivision.



238 - Regulations and restrictions as to repayment of deposits.

238. Regulations and restrictions as to repayment of deposits. 1. The repayment of deposits made with any savings bank and any interest credited thereto, shall be subject to the provisions of this chapter and to rules and regulations made in accordance therewith. Any such regulations adopted by the board of trustees shall be posted in a conspicuous place in the office or offices of such savings bank, and shall be available to depositors upon request. All such rules and regulations, from time to time in effect, and all amendments thereto, from time to time in effect, shall be binding upon all depositors.

2. A savings bank may at any time by a resolution of its board of trustees require a notice of sixty days before repaying deposits which are not demand deposits, in which event no non-demand deposit shall be due or payable until sixty days after notice of intention to withdraw the same shall have been personally given by the depositor. Any such non-demand deposit shall cease to be due or payable under such notice or by reason thereof upon the fifteenth day after the expiration of such sixty days' notice if not withdrawn by the fifteenth day thereafter. Nothing herein contained, however, shall be construed as prohibiting any savings bank from making payments of such deposits before the expiration of said sixty days' notice. Except as provided in subdivision four of this section and in subdivision one-a of section two hundred thirty-four of this chapter, no savings bank shall agree with its depositors in advance to waive said sixty days' notice nor shall it require a longer notice than sixty days. In the event that any savings bank shall require that notice be given before such deposits may be withdrawn it shall, upon the day such requirement is made effective, notify the superintendent by telephone or telegraph that such requirement has been made.

3. Except as provided in subdivisions four, five and six of this section, a savings bank shall not pay, nor shall a depositor, his assignee or anyone claiming through a depositor, be entitled to receive any interest or deposit or portion of a deposit, unless the passbook of the depositor be produced and the proper entry be made therein at the time of the payment. The board of trustees, however, may provide in the by-laws for making payments in cases of loss of passbook, or other exceptional cases where the passbooks cannot be produced without serious inconvenience to depositors. The board of trustees may further provide in the by-laws for the payment of interest to a depositor without requiring the production of the passbook, provided that such payment is made (a) pursuant to the written request of the depositor, and (b) by check payable to the order of the depositor. The right to make such payments without production of the passbook shall cease when the superintendent shall so direct, upon his being satisfied that such right is being improperly exercised. Payments, however, may be made upon the judgment or order of a court. Where payment is made without production of the passbook in accordance with its by-laws, a savings bank shall not be liable to an assignee of that passbook for such payment if such assignee has not, prior to such payment, served upon the savings bank written notice of the assignment. When authorized by the depositor, or, in the case of a joint account, by both depositors, a savings bank may charge the account of such depositor or depositors for any sums due the insurance department of such savings bank, or due the insurance department of any other savings bank for which it is agent, without requiring the production of the passbook for the recording of the charge therein. For the purpose of this subdivision, the term "passbook" shall include any evidence of ownership of a deposit held pursuant to subdivision one-a of section two hundred thirty-four of this chapter, subject, however, to such regulations and restrictions as the superintendent of financial services may prescribe pursuant to such subdivision.

4. A savings bank may contract with its depositors to repay deposits of fixed sums made at regular intervals, other than demand deposits and deposits held pursuant to subdivision one-a of section two hundred thirty-four of this chapter, at a given time with all interest credited thereon or to repay said deposits when, together with interest credited thereon, they shall equal a specific sum and may issue a certificate setting forth the given sum to which such deposits shall be accumulated or the given time during which the deposits and the interest thereon shall be accumulated. Such contract shall not provide for any forfeiture of the sums deposited in the event of the discontinuance of the regular payments. Interest on club accounts, if offered, must be credited at least quarterly and may not be forfeited once credited, in the event of the discontinuance of regular payments. Any savings bank which provides for deposits in club accounts shall, in all advertising, announcements or brochures pertaining to such accounts, state whether or not interest is paid thereon and, if interest is paid, shall state the rate or form of interest so paid in accordance with any rules and regulations that may be prescribed by the superintendent.

4-a. If a deposit held pursuant to subdivision one-a of section two hundred thirty-four of this chapter is repaid prior to maturity at the request of a depositor, such repayment shall be subject to such penalties as the superintendent of financial services may find to be necessary and proper, except that no such penalty shall be imposed where the depositor has died or been declared legally incompetent.

5. A savings bank may accept deposits from an employer or an employee group, to be credited to the individual accounts of the members of a group of employees having a common employer, without the issuance of a passbook in connection therewith, and may pay to any one of the members of such group, or to his authorized agent, in person, the whole or any part of such deposits credited to his account together with the interest credited thereon, without requiring the production of a passbook.

6. Subject to any regulations and restrictions prescribed by the superintendent of financial services, a savings bank may accept deposits, including demand deposits, without the issuance of a passbook in connection therewith, and may issue such other evidences of its obligation to repay such deposits as may be appropriate to safeguard the interests of the depositors and of the savings bank.



239 - Repayment of deposits of minors, trust deposits, joint deposits, and deposits adversely claimed; interpleader in certain actions; statute of limitatio

239. Repayment of deposits of minors, trust deposits, joint deposits, and deposits adversely claimed; interpleader in certain actions; statute of limitations. 1. Any deposit made by or in the name of any minor shall be held for the exclusive right and benefit of such minor, and free from the control or lien of all other persons, except creditors, and shall be paid together with the interest credited thereon, to the person in whose name the deposit shall have been made, and the receipt or acquittance of such minor shall be a valid and sufficient release and discharge to the savings bank for any payment so made.

5. Notice to any savings bank of an adverse claim to a deposit standing on its books to the credit of any person shall not be effectual to cause such savings bank to recognize such adverse claimant unless he shall also either procure a restraining order, injunction or other appropriate process against such savings bank from a court of competent jurisdiction in a cause therein instituted by him wherein the person to whose credit the deposit stands or his executor or administrator is made a party and served with summons, or shall execute to such savings bank, in form and with sureties acceptable to it a bond, indemnifying such savings bank from any and all liability, loss, damage, costs and expenses, for and on account of the payment of such adverse claim or the dishonor of the order of the person to whose credit the deposit stands on the books of such savings bank; provided, that this section shall not apply in any instance where the person to whose credit the deposit stands is a fiduciary for such adverse claimant, and the facts constituting such relationship, and the facts showing reasonable cause for belief on the part of such claimant that such fiduciary is about to misappropriate such deposit, are made to appear by the affidavit of such claimant.

6. (a) In all actions against any savings bank to recover moneys on deposit therewith, if there be any person or persons, not parties to the action, who claim the same fund, the court in which the action is pending may, on the petition of such savings bank, and upon eight days' notice to the plaintiff and such claimants, and without proof as to the merits of the claim, make an order amending the proceedings in the action by making such claimants parties defendant thereto; and the court shall thereupon proceed to determine the rights and interests of the several parties to the action in and to such funds. The remedy provided in this section shall be in addition to and not exclusive of that provided in any other interpleader provision.

(b) The funds on deposit which are the subject of such an action may remain with such savings bank to the credit of the action until final judgment therein, and be entitled to the same interest as other deposits of the same class, or, in the case of deposits held pursuant to subdivision one-a of section two hundred thirty-four of this chapter, to interest at the rate specified in the deposit contract until maturity and at the rate at which interest is credited on regular savings accounts from maturity until final judgment, and shall be paid by such savings bank in accordance with the final judgment of the courts; or the deposit in controversy may be paid into court to await the final determination of the action, and when the deposit is so paid into court such savings bank shall be struck out as a party to the action, and its liability for such deposit shall cease.

(c) The costs in all actions against a savings bank to recover deposits shall be in the discretion of the court, and may be charged upon the fund affected by the action.



239-A - Preservation of books and records.

239-a. Preservation of books and records. Every savings bank shall preserve all its records of final entry, including cards used under the card system and deposit tickets, for a period of at least six years from the date of making the same or from the date of the last entry thereon; provided, however, that preservation of photographic reproductions thereof or records in photographic form shall constitute compliance with the requirements of this section. Notwithstanding the foregoing, the superintendent of financial services may prescribe by regulation such period of time longer or shorter than six years during which all records kept by saving banks as fiduciary shall be preserved in original form.



240 - Restrictions as to place of business; branch offices.

240. Restrictions as to place of business; branch offices. 1. A savings bank shall not be located in the same room with or in a room connecting with any bank, trust company or national bank, unless it be a savings bank lawfully so located when this act takes effect. The prohibitions of this subdivision shall not apply to automated teller machines, point-of-sale terminals and similar facilities established pursuant to section one hundred five-a, two hundred forty-a or three hundred ninety-six-a of this chapter or pursuant to any federal law authorizing a national bank to operate a similar facility.

2. No savings bank, or trustee, officer, agent or employee thereof, shall transact any part of its usual business of banking at any place other than its principal office except as follows:

(a) A savings bank may open and occupy one or more branch offices at any location in the state. In addition, a savings bank may open and occupy a branch office or branch offices in one or more places located without the state of New York.

(b) An office of an affiliated bank at which the customers of a savings bank may make deposits, renew time deposits, make withdrawals, close loans, service loans, and receive payments on loans and other obligations shall not be deemed a branch office of such savings bank. For the purposes of this section, the term "affiliated bank" means any bank, as such term is defined in section 3(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(a)(1)), that is a subsidiary of the same bank holding company, as that term is defined in section 2 of the Bank Holding Company Act (12 U.S.C. 1841).

(c) Except for the city or village in which its principal office is located, no branch office may be opened and occupied pursuant to paragraph (a) of this subdivision in any city or village with a population of fifty thousand or less and in which is already located the principal office of a bank, trust company or national banking association, other than a bank holding company, if such bank holding company is a banking institution, or a banking subsidiary of a bank holding company, as such terms "bank holding company", "banking institution" and "banking subsidiary" are defined in section one hundred forty-one of this chapter except that the definition of "bank holding company" is modified to change the phrase "a banking institution" wherever it appears therein to "two or more banking institutions" and the definition of "banking institution" is modified to add a national banking association, the principal office of which institution is located in this state.

(d) (1) If so provided in the merger or asset acquisition plan submitted to the superintendent pursuant to section six hundred one or six hundred one-a of this chapter, and if such merger or asset acquisition is permitted by law, a savings bank may, in addition to the authority granted under paragraph (a) of this subdivision, and without limitation by any of the provisions of paragraph (c) of this subdivision, maintain as a branch office, or branch offices, the place or places of business of any savings bank or savings and loan association, federal savings bank, federal savings and loan association, bank, trust company, national bank, or out-of-state state bank (as such term is defined in section two hundred twenty-two of this chapter) which it has received into itself by merger or asset acquisition pursuant to this chapter which were in existence at the time the merger or asset acquisition becomes effective, including any branch office of the savings bank, savings and loan association, or bank or trust company with which it has merged or from which it has acquired assets which has been approved pursuant to subdivision three of this section or paragraph (c) of subdivision two of section three hundred ninety-six, or subdivision two of section one hundred five of this chapter even if such branch office is not in operation at the time said merger or asset acquisition becomes effective and may maintain, as its principal office rather than as a branch office, the principal office of such institution with which it has merged or from which it has acquired assets (so long as the principal office is located in this state), in which event the former principal office of the receiving savings bank may be maintained as a branch office.

(2) Notwithstanding anything to the contrary in subparagraph one of this paragraph, any public accommodation office of a savings bank, savings and loan association, or bank or trust company which has been merged or had assets acquired in an asset acquisition transaction, including any such office which has been approved pursuant to section one hundred ninety-one of this chapter but which is not in operation at the time said merger or asset acquisition becomes effective, may be maintained by the receiving savings bank as a public accommodation office only.

(e) If so provided in an agreement submitted to the superintendent pursuant to section six hundred one-c of this chapter, a savings bank may, in addition to the authority granted under paragraph (a) of this subdivision, and without limitation by any of the provisions of paragraph (a) or (c) of this subdivision, maintain as a branch office or offices the place or places of business of any savings bank or savings and loan association which it has acquired pursuant to such agreement as authorized by section six hundred one-c of this chapter.

3. Before any branch office shall be opened and occupied pursuant to paragraph (a) of subdivision two of this section, the superintendent shall have given his written approval.

4. The term "village" as used in this section shall mean either an incorporated or an unincorporated village.



240-A - Electronic facilities.

240-a. Electronic facilities. A savings bank may conduct a banking business, at automated teller machines, point-of-sale terminals, and similar facilities subject to regulations which may be promulgated by the superintendent of financial services. Such facilities shall not be deemed to be branches and shall not be subject to any of the provisions of this chapter applicable to branches; provided however that notwithstanding the foregoing, for purposes of paragraph (b) of subdivision two of section two hundred forty of this chapter, such facilities shall be deemed to be branches, and such facilities shall be subject to the terms and conditions of section two hundred forty, and for purposes of section twenty-eight-b of this chapter, such facilities shall be deemed to be branches.



240-B - Acceptance of United States currency.

240-b. Acceptance of United States currency. No savings bank shall impose a fee, commission or service charge for accepting for deposit or exchanging for other United States currency any United States currency provided that any coins are properly rolled and have the customer's account number for that savings bank displayed on the coin roll, provided further that no more than ten rolls of coins in any denomination are presented for deposit or exchange at any one time.



241 - Change of location; change of designation of principal office.

241. Change of location; change of designation of principal office. Any savings bank may make a written application to the superintendent, such application to be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter, for leave to change its place or one of its places of business to another place in the state or for leave to change the designation of its principal office to a branch office and to change the designation of one of its branch offices to its principal office. This application shall state the reasons for such proposed change. Such change may be made upon the written approval of the superintendent. If the superintendent shall grant his or her certificate authorizing the change of location, as provided in article two of this chapter, the savings bank may, upon or after the day specified in the certificate, remove its property and effects to the location designated therein.



242 - Assets; how entered and carried on books; disallowance by superintendent.

242. Assets; how entered and carried on books; disallowance by superintendent. 1. No savings bank shall by any system of accounting or any device of bookkeeping, directly or indirectly enter any of its assets upon its books in the name of any individual, partnership or unincorporated association or of any other corporation, or under any title or designation that is not truly descriptive thereof, except as authorized by the provisions of this article.

2. The stocks, bonds, promissory notes or other interest-bearing obligations purchased by a savings bank shall be entered on its books at the actual cost thereof, and shall not thereafter be carried upon the books at a valuation exceeding their cost as adjusted by amortization for the purpose of bringing them to par at maturity; and where securities purchased at a premium are callable prior to maturity, the rate of amortization thereof shall be increased when necessary to such extent as shall reduce the amount at which such securities are carried upon the books to the call price at the date or dates upon which a call may be made. No adjustment for amortization shall be required to be made on the books except when the books are closed for the purpose of computing net earnings. The superintendent may by regulation vary the requirements of this subdivision to permit the amortization of premiums at the same rate as that required by federal tax statutes or regulations.

3. No savings bank, without the written approval of the superintendent, shall enter on its books its real estate and the building or buildings thereon, or its fixtures, vaults, furniture and equipment, at a valuation exceeding its actual cost to such savings bank, or carry such real estate, building or buildings, fixtures, vaults, furniture or equipment at a valuation exceeding the actual cost less appropriate allowance for depreciation. No adjustment for depreciation shall be required to be made on the books except when the books are closed for the purpose of computing net earnings.

4. Real estate acquired by a savings bank, other than that acquired for use as a place of business, shall be entered on the books of the savings bank in conformity with the method of accounting for troubled debt restructurings approved by the financial accounting standards board or such other method of accounting as may be authorized or required by rules and regulations of the superintendent of financial services.

The provisions of this subdivision shall not, except as the superintendent may otherwise require, apply to any parcel of real estate as to which the savings bank has exercised its option to transfer or convey such real estate to the veterans administration or the federal housing commissioner pursuant to insurance or guaranty.

5. The superintendent may disallow the book value of any assets in whole or in part. In such event the savings bank shall reduce the value at which such assets are carried on its books to the value allowed by the superintendent, or, if the written approval of the superintendent is first obtained, may allocate a reserve for the valuation of such assets.



243 - Surplus fund.

243. Surplus fund. 1. Every savings bank shall create a fund to be known as a surplus fund. Such fund may be created or increased by contributions made by the incorporators as provided in this article or by transfers from undivided profits or by transfers from earnings as required in this article. Such fund up to ten per centum of the amount due depositors shall not be available for any purpose other than that specified in subdivision two of this section, except with the prior written approval of the superintendent, provided that such fund shall be available without such approval for the purpose of paying expenses or absorbing losses only in the event such savings bank has no undivided profits against which such expenses or losses may be charged.

2. Contributions of incorporators or trustees to the surplus fund may be repaid pro rata in such amounts as will not reduce the surplus fund below five per centum of the amount due depositors, provided the written approval of the superintendent shall be required before any repayments may be made that will reduce the surplus fund below the amount created at the time of incorporation of the savings bank. In case of the liquidation of the savings bank before the contributions to the surplus fund have been repaid, any portion of such contributions not needed for the payment of the expenses of liquidation and the payment of depositors and creditors in full may be repaid to the contributors pro rata.

3. Contributions heretofore made by incorporators or trustees of any savings bank to pay its expenses or to maintain its solvency, under an agreement with the superintendent that such contributions may be returned whenever such return will not affect the solvency of such savings bank or render it unsafe to continue business, may be returned in accordance with the provisions of such agreement.

4. The aggregate of the guaranty fund and expense fund of every savings bank at the time this act takes effect shall constitute the surplus fund at that date and shall thereafter be subject to all the provisions of this article relating to surplus fund.



244 - Earnings; how and when to be computed; transfers to surplus fund.

244. Earnings; how and when to be computed; transfers to surplus fund. 1. Every savings bank shall close its books no less frequently than quarterly. To determine the amount of gross earnings for any such accounting period the following items shall be included:

(a) All earnings actually received, less interest accrued and uncollected included in a previous computation of earnings;

(b) Interest accrued and uncollected upon debts owing to it, exclusive of debts or portions of debts, which its board of trustees or the superintendent shall have directed to be excluded from the computation of the accrual;

(c) Amounts added to cost for the purpose of amortizing bonds, promissory notes or other interest-bearing obligations purchased for less than par;

(d) Any profits actually received from the sale of securities, real estate or other property owned by it;

(e) Amounts recovered on assets previously charged off, including amounts allowed by the superintendent on account of assets previously disallowed by him and other amounts allowed by the board of trustees on account of assets previously disallowed by it. For the purpose of this paragraph amounts transferred to valuation reserves shall be considered as amounts charged off;

(f) Provided the superintendent shall have approved, and only to the extent of such approval, any increase in the book value of the real estate and building or buildings thereon used by it as its place or places of business;

(g) Such other items as the superintendent, in his discretion and upon his written consent, may permit to be included.

2. To determine the amount of net earnings for such accounting period, the following items shall be deducted from gross earnings:

(a) Any expenses paid or incurred, both ordinary and extraordinary, in the transaction of its business, the collection of debts owing to it and the management of its affairs, less expenses incurred and deducted in a previous computation of earnings;

(b) Interest paid or accrued and unpaid upon deposits held by it and upon debts owing by it, less interest accrued upon such deposits and debts and deducted in a previous computation;

(c) Amounts deducted from cost for the purpose of amortizing bonds, promissory notes or other interest-bearing obligations purchased for more than par;

(d) Any losses sustained by it, except to the extent that such losses have been charged against the surplus fund or valuation reserves. Losses to be deducted from gross earnings shall include all deductions from the book value of assets made pursuant to the directions of the board of trustees or by reason of the disallowance of assets by the superintendent, and shall include amounts transferred to a valuation reserve, other than amounts transferred to the surplus fund under subdivision three of this section. With the approval of the superintendent, any items referred to in this paragraph may be excluded. For the purposes of this paragraph, provision for disallowances may be effected by charge off or by establishment of valuation reserve and any existing valuation reserve may be deducted from the related asset in determining the amount of loss sustained.

The balance thus obtained shall constitute the net earnings of such savings bank for such period.

3. If at the close of any accounting period the net worth of any savings bank, including the net earnings for that period, is less than ten per centum of the amount due to depositors, including all interest accrued and credited for that period, such per centum of its net earnings for such period as may be determined by the superintendent of financial services shall be credited to its surplus fund.

4. For purposes of this article, the term "net worth" shall mean the excess of assets at book value, less allocated reserves, over known liabilities.



245 - Interest payments.

245. Interest payments. 1. A savings bank may classify its depositors according to the character, amount or duration of their dealings with the savings bank.

2. In the discretion of a majority of all the trustees, the amounts contributed by incorporators or trustees to the surplus fund may be credited with interest at the same rate that interest is credited to depositors. Such interest may be paid in cash or added to the contributions previously made and if so added shall be subject to all provisions of this article relating to contributions of incorporators or trustees to the surplus fund. If interest on such contributions is not paid for any period at the time interest for such period is paid to depositors, the contributors shall not thereafter receive or be credited with any interest for such period.

3. A savings bank shall not pay any interest on any deposit for a longer period than the same has been on deposit, except as provided in subdivision three-a of this section.

3-a. Deposits made not later than the tenth calendar day of any calendar month may be credited with interest from the first day of the month in which such deposits were made, and deposits withdrawn upon one of the last three business days of any interest period or, in the event that one of such last three business days is a Saturday, deposits withdrawn upon one of the last four business days of any interest period may be credited with interest as if they had remained on deposit to the end of the interest period. If the by-laws so provide, deposits withdrawn before the close of an interest period may be credited with interest to the first day of the month in which such withdrawal is made. The provisions of this subdivision shall not apply to deposits on which interest is credited pursuant to subdivision three-b of this section.

3-b. Subject to such limitations and restrictions as may be prescribed by regulation of the superintendent of financial services, a savings bank may credit interest on deposits from the date on which the deposit is made to the date the deposit is withdrawn.



246 - Board of trustees; number; vacancies; qualifications; oath and declaration.

246. Board of trustees; number; vacancies; qualifications; oath and declaration. 1. (a) The board of trustees shall have the entire management and control of the affairs of the savings bank. A savings bank shall have such number of trustees as the board of trustees may establish from time to time. Such number shall be not less than seven nor more than twenty. Notwithstanding the provisions of this section relating to the number of trustees, where two or more savings banks are merged or where one or more savings and loan associations merge into a savings bank and the merger agreement so provides, the board of trustees may consist of a number not more than thirty, and such number shall be reduced to not more than twenty by the elimination of one authorized office for every two vacancies that occur. No trustee in office on the thirty-first day of March, nineteen hundred thirty-eight shall be required to vacate his office by reason of the provisions of this subdivision relating to the number of trustees. The bylaws may also prescribe three-year terms of office for trustees, in which case the total authorized number of trustees, as well as all incumbent trustees, shall be divided into three classes as nearly equal in number as possible, the terms of each such class to expire in successive years on a date specified in the bylaws.

(b) Notwithstanding the provisions of the foregoing paragraph of this section, a vacancy now existing or hereafter occurring in the board of trustees of a savings bank, which savings bank resulted from the merger of two or more savings banks or one or more savings and loan associations and a savings bank, may be filled, even though the remaining number of trustees exceeds twenty, by election thereto of one or more of the three highest ranking officers of the savings bank who are not then trustees, provided (1) that the superintendent of financial services shall have given his prior written approval that such vacancy be filled, (2) that the election of such officer or officers shall not result in having more than three active officers on the board of trustees at any one time, and (3) that the total number of trustees shall in no event exceed the number authorized by the merger agreement.

(c) The bylaws of a savings bank may prescribe a maximum age beyond which no person shall be eligible for election to the board of trustees, and may prescribe a mandatory retirement age of seventy-five years or less for trustees, subject to the following limitations:

(i) No person shall be eligible for initial election as a trustee after December thirty-first, nineteen hundred sixty-eight who is seventy years of age or more; and

(ii) No person shall continue to serve as a trustee past December thirty-first of the year in which such trustee reaches the age of seventy-five years.

(d) In the case of a savings bank which does not adopt a bylaw prescribing a mandatory retirement age for trustees prior to January first, nineteen hundred sixty-nine, or which does not maintain thereafter a bylaw prescribing such a mandatory retirement age, the office of a trustee of such savings bank shall become vacant on the last day of the month in which such trustee reaches his seventieth birthday, or on December thirty-first, nineteen hundred sixty-eight, whichever is the later.

2. Vacancies in the board may be filled by election by the remaining trustees at a regular meeting of the board. A savings bank shall report to the superintendent within ten days the occurrence of any vacancy and shall likewise report the name, address, age and occupation of the person elected to fill any vacancy and the name of the person whose place he fills.

3. No person shall be a trustee of a savings bank who

(a) Is not a citizen of the United States and at least eighteen years of age.

(b) Has, within fifteen years immediately prior to his election, been adjudicated a bankrupt or has taken the benefit of any insolvency law, or has made a general assignment for the benefit of creditors.

(c) Has suffered a judgment recovered against him for a sum of money to remain unsatisfied or unsecured for a period of more than six months from the date of entry thereof provided, however, no person shall be ineligible for election as a trustee of a savings bank if such judgment was satisfied of record more than one year prior to the date of such election.

(d) Is a trustee, officer or employee of any other savings bank.

(e) Would, upon his election, become the third salaried full-time employee of the savings bank on its board of trustees if such board, with his election, would have twelve or less trustees, or would, upon his election, become the fourth salaried full-time employee of the savings bank on its board of trustees if such board, with his election, would have more than twelve trustees; provided, however, that with the written approval of the superintendent four salaried full-time employees may serve as trustees of a savings bank resulting from the merger of two or more savings banks or the merger of one or more savings and loan associations into a savings bank if, immediately prior to such merger, each such person was a salaried full-time employee and a trustee or a director of a merging institution.

(f) No trustee in office on April first, nineteen hundred sixty-eight, shall be ineligible for the office of trustee by reason of the provisions of paragraph (e) of this subdivision.

4. No person shall be a trustee of a savings bank if:

(a) Such person's spouse is a trustee or one of the five highest paid salaried officers of such institution;

(b) Such person or such person's spouse is the grandparent, parent, child, grandchild, brother, sister, aunt, uncle, nephew or niece of a trustee or one of the five highest paid salaried officers of such institution; or

(c) A trustee or one of the five highest paid salaried officers of such institution is the spouse of such person's child, grandchild, brother or sister.

No trustee in office on September first, nineteen hundred seventy-one shall be ineligible for the office of trustee by reason of the pro- visions of this subdivision.

5. No person who is a director or trustee of a bank, trust company or a national bank located in this state, operating a special interest department, or of a mortgage or title company organized under the banking law or insurance law, shall be eligible to election as trustee of a savings bank, if, after such election a majority of the trustees of such savings bank will be directors or trustees of such other institutions.

6. Every trustee, before entering upon his duties, shall take an oath that he will diligently and honestly administer the affairs of the savings bank. Such oath shall be subscribed by the trustee making it, and certified by an officer authorized by law to administer oaths, and immediately transmitted to the superintendent.

7. In each year every trustee shall subscribe and acknowledge a declaration that he has not resigned, become ineligible, or in any other manner vacated his office as such trustee. Such declaration shall be filed with the superintendent on or before the first day of March. The superintendent, in his discretion, may extend the time within which such declaration may be subscribed and filed.



246-A - Executive committee and other committees.

246-a. Executive committee and other committees. 1. If the organization certificate or the by-laws so provide, the board of trustees by resolution adopted by a majority of the entire board, may designate from among its members an executive committee consisting of at least five trustees and other committees each consisting of two or more trustees, officers or other persons, not including alternate members, but not less than may otherwise be required by this chapter nor differing in composition from any requirement of this chapter, and each of which shall have such authority as may be provided in the resolution or in the organization certificate or by-laws or under this chapter, except that no such committee shall have authority as to the following matters:

(a) The filling of vacancies in the board of trustees or in any such committee;

(b) The fixing of compensation of the trustees for serving on the board or on any committee;

(c) The amendment or repeal of the by-laws, or the adoption of new by-laws;

(d) The amendment or repeal of any resolution of the board which by its terms shall not be so amendable or repealable;

(e) The taking of action which is expressly required by any provision of this chapter to be taken at a meeting of the board or by a specified proportion of the trustees.

2. Each such committee shall serve at the pleasure of the board. The designation or appointment of, or making of provision for, any such committee and the delegation thereto of authority shall not alone relieve any trustee of his duty to the savings bank under any provision of this chapter.

3. Minutes shall be kept of each meeting of each such committee and records shall be kept of all action taken in exercise of the authority or in performance of the function of each such committee. Such minutes and records shall be submitted to the board of trustees and shall be filed with the records of the savings bank.



247 - Restrictions upon trustees and officers.

247. Restrictions upon trustees and officers. 1. A trustee of a savings bank shall not

(a) Have any interest, direct or indirect, in the profits of the savings bank, but may receive interest upon the amounts contributed by him or her to the surplus fund, may make deposits in the savings bank and receive interest thereon and may acquire from the life insurance department of the savings bank, or through the savings bank as agent for the life insurance department of another savings bank, life insurance issued on his or her life, or that of another, in accordance with the provisions of article six-A of this chapter and may receive dividends thereon. Notwithstanding the provisions of this paragraph, an officer of a savings bank who also serves as a trustee of such institution may receive compensation as an officer of such institution, as approved by the board of trustees, which in whole or in part is based upon the financial performance of the institution.

(b) Become a member of the board of directors of a bank, trust company or national bank of which board enough other trustees of the savings bank are members to constitute with him a majority of the board of trustees.

(c) Become a director or trustee of a bank, trust company or national bank located in this state, operating a special interest department, or of a mortgage or title company organized under the banking law or insurance law, if, after election as such director or trustee a majority of the trustees of the savings bank will be directors or trustees of such other institutions.

2. Neither a trustee nor an executive officer of a savings bank shall

(a) Receive directly or indirectly and retain for his or her own use any commission on or benefit from any loan made by the savings bank, or any pay or emolument for services rendered to any borrower from the savings bank in connection with such loan, except as provided in section two hundred forty-nine of this article.

(b) Direct or require a borrower on a mortgage to negotiate any policy of insurance on the mortgaged property through any particular insurance broker or brokers, or attempt to divert to any particular insurance broker or brokers the business of borrowers from the savings bank, or refuse to accept any such insurance policy because it was not negotiated through a particular insurance broker or brokers.

(c) Become an indorser, surety, or guarantor, or in any manner an obligor, for any loan made by the savings bank.

(d) For himself or as agent or partner of another, directly or indirectly borrow or use any of the funds of the savings bank or become the owner of real property on which the savings bank holds a mortgage.

2-a. Notwithstanding paragraph (c) or (d) of subdivision two of this section an executive officer of a savings bank may borrow from such savings bank or become the owner of real property on which the savings bank holds a mortgage if the loan is secured by (a) a first mortgage or is a cooperative apartment unit loan, which property or apartment is to be occupied as the executive officer's primary residence and is specifically approved in writing by the board of trustees or (b) a deposit maintained by the executive officer with the savings bank.

2-b. As used in subdivisions two and two-a of this section, the term "executive officer" shall be defined as set forth in section 22(h)(9)(C) of the Federal Reserve Act 12 U.S.C. 375b(9)(C), and regulations promulgated thereunder, as amended.

3. A loan to or a purchase by a corporation in which he is a stockholder to the amount of fifteen per centum of the total outstanding stock, or in which he and other trustees of the savings bank hold stock to the amount of twenty-five per centum of the total outstanding stock, shall be deemed a loan to or a purchase by such trustee within the meaning of this section; except when the loan to or purchase by such corporation shall have occurred without his knowledge or against his protest. A deposit with a banking corporation shall not be deemed a loan within the meaning of this section.

4. This section shall not be construed to prohibit a savings bank from making a loan to a religious corporation, club, or other membership corporation of which one or more trustees of such savings bank may be members or officers but in which they have no financial interest, nor shall it be construed to prohibit a savings bank from making loans to or purchasing guaranteed mortgages from any stock corporation, provided no trustee owns more than fifteen per centum of the capital stock of such corporation, and the total amount of such stock owned by all the trustees of such savings bank is less than twenty-five per centum of such capital stock.

5. (a) No executive officer of a savings bank may be an executive officer, director or trustee of another savings bank, or of a bank or trust company, savings and loan association, national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, bank holding company or foreign banking corporation maintaining a branch in this state, unless permission therefor has been granted by the superintendent pursuant to the provisions of paragraph (b) of this subdivision.

(b) The superintendent shall have the power to determine by regulation who shall be considered, under the provisions of this subdivision, to be an executive officer, and by regulation, to grant permission to an executive officer of a savings bank to be an executive officer, director or trustee or both an executive officer and director or trustee of another savings bank or a bank or trust company, savings and loan association, national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, bank holding company or foreign banking corporation maintaining a branch in this state. Such permission may be granted only if in the judgment of the superintendent such service by the executive officer will be consistent with the policy of the state of New York as declared in section ten of this chapter. The superintendent shall have the power to revoke such permission whenever the superintendent finds, after reasonable notice and an opportunity to be heard, that the public interest requires such revocation.

(c) For the purposes of this subdivision, the term "bank holding company" shall be given the same meaning as is contained in section one hundred forty-one of this chapter, and the definition of the term, "banking institution" is modified to include a national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, and a foreign banking corporation maintaining a branch in this state.

(d) All other restrictions and limitations imposed by this chapter on officers and trustees of savings banks shall continue in effect.



248 - Removal and forfeiture of office of trustee.

248. Removal and forfeiture of office of trustee. 1. Whenever the conduct and habits of a trustee are of such a character as to be injurious to the savings bank, or a trustee has been guilty of acts that are detrimental or hostile to the interests of the savings bank, he may be removed from office at any regular meeting of the trustees, by the affirmative vote of three-fourths of all the trustees; provided, however, that a written copy of the charges made against him shall have been served upon him personally at least two weeks before such meeting, that the vote of such trustees shall be entered in the record of the minutes of such meeting, and that such removal shall receive the written approval of the superintendent, which shall be attached to the minutes of such meeting and form a part of the record.

2. The office of a trustee of a savings bank shall become vacant whenever he

(a) Shall fail to comply with any of the provisions of this article relating to his official oath and declaration.

(b) Shall become disqualified for any of the reasons specified in this article.

(c) Shall have failed to attend the regular meetings of the board of trustees and also of any committee of the board of which he is a member, for a period of six successive months, unless excused by the board for such failure by resolution adopted at the first or second regular meeting of the board after expiration of such six months period and entered upon its minutes; provided, however, that a trustee who has forfeited or vacated his office by reason of such failure to attend meetings shall not be eligible for re-election until the expiration of one year from the date of the first regular meeting of the board at which a resolution could have been adopted by it, as herein provided, to excuse such failure. A copy of such resolution shall be transmitted to the superintendent by the savings bank within five days after its adoption.

(d) Shall violate any of the provisions of this article imposing restrictions upon trustees and officers.

(e) Shall reach the mandatory retirement age, if any, prescribed in the by-laws of the savings bank.

3. A trustee who has forfeited or vacated his office shall not be eligible for re-election, except when the forfeiture or vacancy occurred solely by reason of his

(a) Failure to comply with the provisions of this article relating to his official oath and declaration; or

(b) Failure to attend the regular meetings of the board of trustees or neglect of his official duties as prescribed in paragraph (c) of subdivision two of this section; or

(c) Disqualification through becoming a non-resident, or becoming a trustee, officer or employee of another savings bank, or becoming a director or trustee of a bank, trust company, national bank, mortgage or title company and such disqualification shall have been removed.

(d) Resignation while free of any of the disqualifications specified in this article.



249 - Compensation of trustees and officers.

249. Compensation of trustees and officers. 1. A trustee of a savings bank shall not directly or indirectly receive any pay or emolument for any services rendered to the savings bank, except as provided in this section.

2. A trustee may, by affirmative vote of a majority of all the trustees, receive reasonable compensation for (a) attendance at meetings of the board of trustees; (b) service as an officer of the savings bank, provided his duties as officer require and receive his regular and faithful attendance at the savings bank; (c) service in appraising real property for the savings bank; and (d) service as a member of a committee of the board of trustees.

3. An attorney for a savings bank, although he be a trustee thereof, may receive a reasonable compensation for his professional services, including examinations and certificates of title to real property on which mortgage loans are made by the savings bank; or if the savings bank requires the borrowers to pay all expenses of searches, examinations and certificates of title, including the drawing, perfecting and recording of papers, such attorney may collect of the borrower and retain for his own use the usual fees for such services, excepting any commissions as broker or on account of placing or accepting such mortgage loans.



250 - Pensions; insurance.

250. Pensions; insurance. Subject to such regulations as the superintendent of financial services may prescribe, a savings bank may, in the discretion of a majority of all the trustees:

1. Provide pensions to officers and employees pursuant to a nondiscriminatory plan for service rendered to the savings bank or for having become incapacitated while in service to the savings bank, including annual supplements to retirees based upon the "current cost of living index figure" for any calendar year based upon the Consumer Price Index as issued by the bureau of labor statistics of the United States department of labor.

2. Provide life insurance for its officers and employees, provided that life insurance is not purchased solely for or on behalf of officers and highly compensated employees.



251 - Meetings; quorum; by-laws; officers.

251. Meetings; quorum; by-laws; officers. 1. Regular meetings of the board of trustees shall be held at least once a month, unless otherwise provided by the by-laws. The board of trustees shall hold not less than ten regular monthly meetings per year provided, however, that during any three consecutive calendar months, the board shall meet at least twice.

2. A savings bank may provide in its by-laws the number of trustees necessary to constitute a quorum at meetings of its board. Such number shall not be less than four nor less than one-third of all the trustees. In the absence of such a provision, a majority of the total number of trustees which a savings bank would have if there were no vacancies shall constitute a quorum for the transaction of business or of any specified item of business. Any reference in this chapter to corporate action to be taken by the board shall mean such action at a meeting of the board. Except as otherwise provided in this chapter, the vote of a majority of the trustees present at the time of the vote, if a quorum is present at such time, shall be the act of the board.

3. (a) Unless otherwise provided by the by-laws, regular meetings of the board may be held without notice if the time and place of such meetings are fixed by the by-laws or the board. Special meetings of the board shall be held upon notice to the trustees.

(b) The by-laws may prescribe what shall constitute notice of meeting of the board. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board, unless required by the by-laws.

(c) Notice of a meeting need not be given to any trustee who submits a signed waiver of notice whether before or after the meeting or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to him.

(d) A majority of the trustees present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the by-laws so provide, a notice of any adjournment of a meeting of the board to another time or place shall be given to the trustees who were not present at the time of the adjournment and, unless such time and place are announced at the meeting, to the other trustees.

4. The board may from time to time make by-laws, rules and regulations, not inconsistent with law, for the election and appointment of officers and committees, and for their respective powers and duties; for the increase or reduction of the number of trustees; for the repayment of deposits, and generally for the transaction and management of the affairs of the savings bank. A copy of such by-laws, and of any amendment thereto or change therein shall be transmitted to the superintendent.

5. The board shall elect or appoint such officers as they may deem proper. Such officers need not be trustees. Each officer shall hold office for the term for which he is elected or appointed and until his successor has been elected or appointed and qualified. Any two or more offices may be held by the same person except the offices of president and secretary. The trustees may require any officer to give security for the faithful performance of his duties and all officers as between themselves and the savings bank shall have such authority and perform such duties in the management of the corporation as may be provided in the by-laws or, to the extent not so provided, by the board.

6. Any officer elected or appointed by the board may be removed by the board, or his authority suspended by it, with or without cause. Such removal or suspension without cause, however, shall be without prejudice to his contract rights. The election or appointment of an officer shall not be deemed of itself to create contract rights. This subdivision does not affect the powers of the superintendent under section forty-one of this chapter.



252 - Reports to trustees.

252. Reports to trustees. The board of trustees of every savings bank shall designate, by resolution duly recorded in the minutes, an officer or officers whose duty it shall be to prepare and submit to each trustee present at a regular meeting of the board, or to each member of an executive committee of not less than five members of such board, present at a regular meeting of such committee, a written report as described in this section. Except as otherwise provided by the superintendent by regulation, which regulation may define the terms contained herein and establish such requirements according to size and/or business activities of a savings bank, such report shall include all the purchases and sales of securities, made by such savings bank since the date of the last preceding report made pursuant to this section. Unless otherwise provided by the superintendent, such report shall also contain a statement showing every loan, made or invested in by such savings bank, which is outstanding, at the time of such report, in an amount equal to or greater than a reportable amount, as hereinafter in this section defined, describing the collateral to such indebtedness as of the date of such report. A copy of such current report, verified by the affidavit of the officer or officers charged with the duty of preparing and submitting such report, together with a list of the trustees present at such meeting, shall be filed with the records of the savings bank within one day after such meeting, and shall be presumptive evidence of the matters therein stated. The superintendent, by regulation, may require the preparation and submission of such a report to trustees at other than regular board and committee meetings. For the purposes of this section, (a) the term "loan" shall mean the aggregate of all loans to the same borrower, except that, with respect to loans secured by real estate, it shall mean the aggregate of all loans upon the security of the same real estate; (b) the term "borrower" shall, with respect to any loan, mean the individual, partnership, unincorporated association or corporation primarily liable upon the loan; and (c) the term "reportable amount" shall, at each time of the determination thereof, mean two hundred fifty thousand dollars or one per centum of the net worth of such savings bank, whichever is less; provided, however, that such term shall not include (1) an amount less than one thousand dollars, or (2) the amount of any loan which loan is fully secured by the assignment of one or more deposits in such savings bank, or (3) the then amount of a loan which loan was outstanding in an equal or greater amount at the date of the last preceding report made pursuant to this section.



253 - Official communications from department of financial services to be submitted to trustees and noted in minutes.

253. Official communications from department of financial services to be submitted to trustees and noted in minutes. Every official communication, as defined in article two of this chapter, shall be submitted by the officer receiving it to the board of trustees at the next meeting of such board, and duly noted in the minutes.



254 - Examinations by trustees.

254. Examinations by trustees. 1. Once in each calendar year the trustees of each savings bank by a committee of not less than three of their number, none of whom shall be an officer or salaried employee of, or an attorney who receives any fee, compensation or any other form of emolument for legal services rendered to, such savings bank, shall fully examine the records and affairs of such savings bank, for the purpose of determining its true financial condition. Such examination shall be made as of a date not less than six months after the date of the previous such examination. In the conduct of each such examination inquiry shall be made into the policies of management for the purpose of determining whether such policies are sound and consistent with the requirements of law, and into such other matters as shall be necessary to enable the trustees to determine whether adequate protection is afforded to depositors. The trustees may employ such assistants as they deem necessary in making the examination prescribed by this section, other than an attorney who receives any fee, compensation or any other form of emolument for legal services rendered to such savings bank.

2. A savings bank's compliance with section one hundred twelve of the Federal Deposit Insurance Corporation Act of 1991, as implemented by the provisions of part three hundred sixty-three of the rules and regulations of the Federal Deposit Insurance Corporation, as they may be amended from time to time, shall be deemed to satisfy the examination requirement of this section.

3. A report of each such examination, in such form as may be prescribed by the superintendent, sworn to by the trustees making the same shall, within thirty days after the completion of such examination, be presented to the board of trustees of such savings bank at a regular meeting and thereafter filed with the records of such savings bank. Within ten days after the presentation of such report to the board of trustees a duplicate thereof shall be filed in the office of the superintendent, together with a certificate that such report was presented to the board of trustees, in the form prescribed by the superintendent.



255 - Reports to superintendent; penalty for failure to make.

255. Reports to superintendent; penalty for failure to make. 1. On or before the first day of February in each year every savings bank shall make a written report to the superintendent, which shall contain a statement of its conditions as of the morning of the first day of January of such year. Such report shall contain such information and be in such form as the superintendent may prescribe and shall be subscribed by the president or a vice-president and another principal officer and affirmed by such officers as true under the penalties of perjury.

2. Every savings bank shall also make such other special reports to the superintendent as he may from time to time require, in such form and at such date as may be prescribed by him and such reports shall, if required by him, be subscribed and affirmed as true under the penalties of perjury.

3. If a savings bank shall fail to make any report required by or pursuant to this section, on or before the day designated for the making thereof, or shall fail to include therein any information required by the superintendent to be included, such savings bank shall forfeit to the people of the state an amount as determined pursuant to section forty-four-a of this chapter for every day that such report shall be delayed or withheld, and for every day that it shall fail to report any such omitted information, unless the time therefor shall have been extended by the superintendent as provided in this chapter.

4. No savings bank shall be required to make any annual or other report or be subject to any inspection or supervision, except as provided in this chapter.



255-A - Publication and delivery of annual report.

255-a. Publication and delivery of annual report. Every savings bank shall (1) prepare a complete statement of its financial condition, including a summary of income and expense since its last previous statement, and publish the same annually, such publication to be made in the form and manner determined by the superintendent and in accordance with the requirements of this section, (2) mail a copy of such financial statement to each depositor on application therefor, and (3) make copies of such financial statement available to depositors and other persons in a convenient and conspicuous location on the premises of each of its authorized places of business.



256 - Photographic reproduction of records.

256. Photographic reproduction of records. Any photograph, microphotograph or reproduction on film of any of the documents and records of a savings bank relating to the accounts of its depositors and the operation of its business, which such savings bank has caused to be made in the conduct of its business, shall be deemed to be the equivalent of the original thereof for all purposes, provided that the original of any such documents and records has been destroyed, that such photograph, microphotograph or reproduction on film shall be of durable material, and that the device used to reproduce such documents and records shall be one which accurately reproduces the original thereof in all details.



257 - Duties of trustees and officers.

257. Duties of trustees and officers. 1. Trustees and officers shall discharge the duties of their respective positions in good faith and with that degree of diligence, care and skill which prudent men would exercise under similar circumstances in like positions. In discharging their duties, trustees and officers, when acting in good faith, may rely (a) upon financial statements of the savings bank represented to them to be correct by the president or the officer of the savings bank having charge of the books of account, or stated in a written report by an independent public or certified public accountant or firm of such accountants fairly to reflect the financial condition of such savings bank and (b) upon reports required to be submitted to them by any provision of this chapter or prepared in the ordinary course of business by an officer or committee charged with the responsibility therefor. Nothing in this section shall be deemed to require the trustees to perform functions vested in any committee, officer or other person pursuant to the provisions of any other section of this chapter.

2. An action may be brought against one or more trustees or officers of a savings bank to procure a judgment for the following relief:

(a) To compel the defendant to account for his official conduct in the following cases:

(1) The neglect of, or failure to perform, or other violation of his duties in the management and disposition of the savings bank's assets committed to his charge.

(2) The acquisition by himself, transfer to others, loss or waste of the savings bank's assets due to any neglect of or failure to perform, or other violation of his duties.

(b) To set aside a conveyance, assignment or transfer of the savings bank's assets by one or more trustees or officers, contrary to a provision of law, where the transferee knew the purpose of the transfer.

(c) To enjoin such a conveyance, assignment or transfer of the savings bank's assets by one or more of the trustees or officers where there is good reason to apprehend that it will be made.

3. Subject to section six hundred thirty-one of this chapter, an action may be brought for the relief provided in this section by a savings bank or an officer, trustee or judgment creditor thereof.

4. This section shall not affect any liability otherwise imposed by law upon any trustee or officer.



258 - Prohibition of unauthorized savings banks and use of the word "savings"; exception as to school savings.

258. Prohibition of unauthorized savings banks and use of the word "savings"; exception as to school savings. 1. No individual, partnership, unincorporated association or corporation other than a savings bank, state or federal chartered savings and loan association, bank, trust company, industrial bank, private banker, national bank, foreign banking corporation licensed pursuant to this chapter to transact in this state the business of receiving deposits or state and federal chartered credit unions shall make use of the word "saving" or "savings" or their equivalent in its banking or financial business, or use any advertisement containing the word "saving" or "savings", or their equivalent in relation to its banking or financial business, nor shall any individual or corporation other than a savings bank in any way solicit or receive deposits as a savings bank; but nothing herein shall be construed to prohibit the use of the word "savings" in the name of the Savings and Loan Bank of the State of New York or in the name of a trust company all of the stock of which is owned by not less than twenty savings banks. Any bank, trust company, industrial bank, private banker, national bank, foreign banking corporation, state or federal chartered credit unions, individual, partnership, unincorporated association or corporation violating this provision shall forfeit to the people of the state for every offense the sum of one hundred dollars for every day such offense shall be continued.

2. Any school in the state of New York may collect from time to time amounts of money from the pupils of such school and any philanthropic agency incorporated for philanthropic purposes, if such agency be so authorized by certificate of the superintendent of financial services, may collect from time to time amounts of money from the children or persons under the direction or guidance of, or the promotion of whose welfare is an object of, such philanthropic agency. As to each such school, such money shall be collected by or under the supervision of, the principal or superintendent of such school or by, or under the supervision of, any person designated for that purpose by the board of education or other authority having jurisdiction over such school. As to each such philanthropic agency, such money shall be collected by, or under the supervision of, the superintendent or other designated head of such agency. All money so collected shall, not later than the day following the day of collection, be deposited in some savings bank in the state, be used for the purchase of shares in any savings and loan association organized under this law, or under the laws of the United States, whose principal office is located in the state of New York, or be deposited in any trust company or state or national bank located in the state and having an interest department. All money so collected from any person shall be deposited, or used to purchase shares, in his name; provided, however, that if the principal, superintendent, designated person or agency head by whom, or under whose supervision, such money was collected shall deem the amount of money so collected at any one time to be insufficient for the opening of individual accounts, such money shall be deposited, or used to purchase shares, in the name of such principal, superintendent, designated person or agency head, in trust, to be by him eventually transferred to the credit of the respective persons to whom the same belongs, and pending such transfer, said principal, superintendent, designated person or agency head shall furnish to the depositary institution or savings and loan association receiving such money the name, signature, address, age and place of birth of each person from whom such money was collected, and such other data concerning such person as the institution may require. Any depositary institution or savings and loan association authorized to receive any amounts collected by a school or philanthropic agency in accordance with this subdivision, may, on the request of any person authorized by this subdivision to collect such amounts for such school or philanthropic agency, send a collector to such school or philanthropic agency to receive and receipt for same. Any certificate of authorization issued to a philanthropic agency by the superintendent of financial services in accordance with this subdivision shall specify the period for which such authorization is to be effective and the area in which collections may be made, and may specify any other terms or conditions upon which such authorization is granted. Any such authorization may be terminated by the superintendent of financial services by written notice served upon the philanthropic agency or mailed to it at its last known address. As used in this subdivision with reference to the placing of amounts with a depositary institution or savings and loan association, the words "the day following the day of collection" shall mean the next day, after the day of collection, on which such institution or association is open for business. As used in this subdivision, the words "philanthropic agency" shall be deemed to include, without limitation a corporation, not organized for profit, engaged in promoting the welfare of seamen.

3. Money, deposited pursuant to the provisions of subdivision two of this section and held by such banking organizations in the name of such principal, superintendent, designated person or agency head in a school district in a city having a population of more than one million, and under whose custodial authority said money has remained for a period of thirty years may be used by such a school district to establish a trust fund after due and diligent effort by such principal, superintendent, designated person, or agency head to locate and notify any such persons entitled to receive such property. The income of said trust fund shall be used to provide college scholarships to disadvantaged youth on a competitive basis pursuant to rules promulgated by the board of education of said district provided however that such scholarships shall not exceed the cost of attendance. Any person or persons entitled to receive such property shall be reimbursed from funds held in trust pursuant to this subdivision. A bank shall not be liable as a result of action taken under the provisions of this subdivision. Furthermore, no banking organization acting on the instructions of or otherwise dealing with any such principal, superintendent, designated person or agency head shall be responsible for determining whether any such person is acting in accordance with this section or is obliged to inquire into the validity or propriety of the actions or instructions executed by any such person or is bound to see to the application of any funds.



260 - Charters of all savings banks conformed to this article.

260. Charters of all savings banks conformed to this article. The powers, privileges and duties, and all restrictions, heretofore or hereafter conferred or imposed upon any savings bank by whatever name known, by its charter or act of incorporation, are hereby abridged, enlarged or modified, as each particular case may require, in such manner that every such charter or act of incorporation shall be made to conform to the provisions of this article and to such amendments thereof as may be hereafter made. Every savings bank shall possess the powers, rights and privileges, and be subject to the duties, restrictions and liabilities, conferred and imposed by this article, notwithstanding anything to the contrary in their respective charters or acts of incorporation.



260-A - Amendment of organization certificate and by-laws.

260-a. Amendment of organization certificate and by-laws. Any proposed change in the organization certificate or the by-laws of any savings bank shall be submitted to the superintendent and, upon the superintendent's written approval thereof, shall be posted in a conspicuous place in the office of the savings bank for thirty days. Such proposed changes may thereafter be incorporated in the organization certificate or the by-laws of the savings bank by being duly adopted by its trustees. A copy of such change shall be filed in the office of the superintendent within thirty days after such adoption.



260-B - Conversion of a savings bank into a savings and loan association.

260-b. Conversion of a savings bank into a savings and loan association. 1. Any savings bank may convert itself into a savings and loan association upon receiving the approval of the superintendent as hereinafter provided. A meeting of the board of trustees shall be held upon not less than thirty days' written notice to each trustee, either served personally or mailed to him at his last known address and containing a statement of the time, place and purpose of such meeting. Proof by affidavit of due service of such notice shall be filed in the office of the savings bank before or at the time of such meeting.

2. At such meeting the trustees may, by vote of not less than two-thirds of all the members of such board of trustees, authorize the conversion of such savings bank into a savings and loan association subject to the approval of the superintendent as hereinafter provided. A copy of the minutes of such meeting, verified by the presiding officer and by the secretary of the meeting, shall be filed in the office of the superintendent within thirty days after the date of such meeting together with a copy of the affidavit of due service of the notice of the meeting, a statement setting forth the reasons why the trustees believe the conversion would be in the best interests of the savings bank, its depositors and the public, and such other information as the superintendent may require. If the superintendent determines that the proposed conversion would be in the best interests of the savings bank, its depositors and the public, he shall so advise the board of trustees of the savings bank and deliver to them his written approval of the proposed conversion.

3. Upon receiving the superintendent's written approval of the proposed conversion, there shall be filed with the superintendent, the organization certificate required by section three hundred seventy-five of this chapter, executed by a majority of the directors, and proposed by-laws as required by section three hundred seventy-six of this chapter.

4. When the superintendent shall have approved the organization certificate and the proposed by-laws and shall have issued the authorization certificate, provided in article two of this chapter, the savings bank shall cease to be a savings bank and shall thereupon be converted into a savings and loan association, but such savings bank shall be deemed to be continued for the purpose of prosecuting or defending suits and of enabling it to wind up its affairs as a savings bank and to dispose of and convey its property.

At the time when such conversion becomes effective all the property of the savings bank shall immediately by act of law and without any conveyance or transfer become the property of the savings and loan association and the savings and loan association shall succeed to all the offices, rights, obligations and relations of the savings bank.






Article 6-B - (Banking) FUND FOR INSURING DEPOSITS IN SAVINGS BANKS AND/OR OTHERWISE PROTECTING DEPOSITORS

282 - Creation of fund.

282. Creation of fund. Any seventy-five or more savings banks organized under the laws of the state of New York whose deposits aggregate not less than fifty per cent of the total deposit liabilities of all the savings banks in the state, may enter into an agreement (hereinafter called the agreement) subject to the approval of the superintendent of financial services to create a fund (hereinafter called the fund) and from time to time make such contributions to such fund as the said agreement may provide for, for the purpose of insuring deposits and/or otherwise protecting the interests of depositors in the banks (hereinafter referred to as member banks) which become parties to the said agreement. Once this agreement has become effective, if at any subsequent time there should be fewer member banks than the number required to create the fund, the remaining member banks are authorized to continue the fund.



283 - Management of fund.

283. Management of fund. The fund shall be collected, held, administered and disbursed by a corporate trustee or a board of trustees composed of individuals who are trustees of mutual savings banks, either of which shall be approved by the superintendent of financial services, which corporate trustee or board of trustees are hereinafter referred to as the trustee. In the event there be a board of individual trustees, a majority of them at any time in office shall constitute a quorum, and the vote of a majority at any meeting, provided a quorum be present, shall be determinative and any action taken pursuant thereto be the action of the trustee.



284 - Agreement; filing and provisions thereof.

284. Agreement; filing and provisions thereof. The agreement when approved by the superintendent of financial services shall be executed by the savings banks parties thereto and filed in his office. The agreement may be executed in any number of counterparts, all of which taken together shall constitute the original. The agreement shall name the trustee and contain suitable provisions for the removal or resignation of the trustee, or if the trustee named be a board of trustees, for the removal or resignation of any or all of them, and for the appointment of a successor trustee or for the filling of vacancies in such board of trustees, whether caused by death, resignation, disqualification or removal; it shall also provide the amount of the initial contributions to the fund and the manner of making subsequent calls, and may contain such limitations thereon as the superintendent shall approve, but all such initial contributions to the fund and payments pursuant to further calls shall be made ratably by all the member banks in proportion to their several deposit liabilities, except that the superintendent of financial services may exempt from any such call in whole or in part any member bank or banks the condition of which makes such exemption in his opinion desirable; it may also provide for the liquidation of the fund pursuant to rules and regulations for that purpose acceptable to the superintendent of financial services, provided that on any such liquidation the liabilities incurred or assumed by the trustee pursuant to the provisions hereof shall first be paid and the balance, if any, be distributed among the member banks pro rata according to their contributions; and the agreement may similarly provide for the change or amendment thereof with the approval of the superintendent of financial services and with such approval may be amended in such manner as may be provided therein; and the agreement shall also define the powers of the trustee, which may be all or any one or more or the powers hereinafter set forth, together with any additional powers not inconsistent with the powers herein enumerated or with the purposes of the fund, set forth in the agreement.



285 - Powers which may be granted to trustee.

285. Powers which may be granted to trustee. In addition to such other powers as may be set forth in the agreement not inconsistent herewith or with the purposes of the fund, the trustee shall have such of the following powers as the agreement may provide:

1. To insure in whole or in part the deposits in member banks, subject to such terms and conditions as the agreement may provide.

2. To buy any assets owned by any member bank at the book value thereof notwithstanding such value may exceed the market value thereof, or such other value as the trustee may elect either with or without an agreement providing for the repurchase of the same at such price or value and at such time and subject to such conditions as may be agreed upon by the trustee in its discretion and to make loans or advances to any member bank upon such terms and conditions as may seem desirable and with such security as the trustee may determine or without security; in any agreement of repurchase or repayment it may be provided that the savings bank receiving such loan or advance or making such sale of assets may not be obligated to repay the same or repurchase such assets until the superintendent of financial services shall certify that such savings bank is in a safe and sound condition to make such repurchase or repayment.

3. To deposit all or any part of any moneys in said fund in any savings bank or savings banks and such savings bank or savings banks may receive the same notwithstanding the provisions of section two hundred thirty-seven of this act and/or in any one or more banks or trust companies organized under the laws of the state of New York selected by the trustee with the approval of the superintendent, and such deposits in case of suspension or liquidation of any such depositary other than a savings bank shall have the same priority as deposits of savings banks pursuant to law. In the event of the liquidation of a savings bank which is such depositary, such deposits shall be subordinate to the claims of the depositors in such bank but prior to all other claims except those of the state of New York or of the United States.

4. In addition to any other uses authorized herein and provided in the agreement, to invest and reinvest the fund in such securities and property as are legal for investment by savings banks subject to those limitations applicable to such investments in the case of savings banks.

5. To make contributions to the surplus fund of any member bank upon such terms and conditions for the use and the repayment thereof and evidenced in such manner as the superintendent of financial services may approve, and such savings bank may make such repayment as such agreement may provide notwithstanding any provisions of law; but no such agreement shall require such repayment except if, as and when the surplus and surplus fund of such savings bank shall be not less than five per centum of the amount due its depositors nor shall any such agreement require any payment on account of such contribution in such an amount as to reduce the surplus and surplus fund of such savings bank below five per centum of the amount owed its depositors. The agreement may provide the manner in which the surplus and surplus fund shall be computed for the purpose of this subdivision. Such contributions shall not constitute a liability of such member bank except as herein provided.

6. If it shall appear by certificate of the superintendent of financial services filed in his office, that any member bank to which the trustee with the approval of the superintendent has made any loan or advance, or to the surplus fund of which it has made a contribution, or from which the trustee has purchased any asset at a price in excess of the market value thereof, would but for such loan, advance, contribution or purchase be in such condition that the superintendent might take possession of the business and property of the same pursuant to law, or that any such member bank to which the trustee with the approval of the superintendent has made any loan or advance, or to the surplus fund of which it has made a contribution, or from which the trustee has purchased any asset at a price in excess of the market value thereof, or the deposits in which have been insured by the fund in whole or in part shall have committed such an act or is in such condition that the superintendent might take possession of the business and property of the same pursuant to law, the trustee shall have the right if it so elects, and in such case the superintendent, on such conditions and subject to such rules and regulations as he shall prescribe, shall permit the trustee to take possession and control forthwith of the property and business of such bank and operate and/or liquidate the same. The trustee may, while carrying on such business, pay to such bank out of the moneys in or available to the fund such sums as the agreement may authorize as the trustee deems necessary for the protection of the bank's depositors.

7. At any time after the trustee has taken over the control, possession and operation of any savings bank, as provided in subdivision six hereof, it may, with the approval of the superintendent, turn back the control, possession and operation thereof to such bank which may continue or resume business, provided the moneys advanced from the fund have been repaid or satisfactory arrangements made for the repayment thereof and the superintendent has certified such bank to be in a safe and sound condition or upon such other conditions authorized in the agreement as may seem proper to the trustee.

8. The trustee, with the approval of the superintendent of financial services may at any time after it has taken over the control, possession and operation of any bank under subdivision six hereof discontinue the business of such bank and proceed to liquidate its affairs. The trustee may use the assets in the fund to pay to the depositors of any such savings bank out of moneys in or available to the fund the excess, if any, or such portion thereof as the agreement may provide, of the full amount of their respective deposits over the dividends received therefor on such liquidation.

9. To carry out the provisions aforesaid, the trustee shall have and may exercise all the rights, powers, privileges and franchises of any savings bank taken over by it, and at any time, with the approval of the superintendent of financial services, to suspend the authority of the trustees of any savings bank and exercise the powers and duties of such trustees, and in addition to the foregoing, in the event it shall operate and/or liquidate any such savings bank it shall have and may exercise all of the rights and powers which the superintendent of financial services would have pursuant to law in connection with the operation and/or liquidation of such bank and be subject to the same duties and supervision. The trustee, or any duly authorized agent of the trustee, in connection with the operation and/or liquidation of any such bank may execute, acknowledge and deliver in the name of such bank, and under its seal, or may authorize any officer or officers of any such bank to execute, acknowledge and deliver in the name of such bank and under its seal any instrument affecting or relating to the property, business or affairs of such bank, and in the event any such officer is so authorized by the trustee, such authorization shall be deemed the authorization of the board of trustees of such bank and he may swear or affirm the usual certificate of acknowledgment to the effect that he executed the same and such seal was affixed by the authority of the board of trustees thereof. Any instrument executed in any manner provided herein shall be valid and effectual for all purposes.

10. To borrow money for the purpose of the fund and pledge any assets in the fund as security for such loans, and in connection therewith may rehypothecate any securities or collateral pledged to it by any savings bank.

11. To collect, or enforce by legal proceedings if necessary, the contributions for which each member bank is liable pursuant to the provisions of the agreement, or any debt or obligation due to the fund or mortgage or lien held by the fund.



286 - Taxation and exemption of property held in fund; exemption of mortgages from mortgage recording tax.

286. Taxation and exemption of property held in fund; exemption of mortgages from mortgage recording tax. The fund and the income thereof shall be exempt from all taxation now or hereafter imposed by the state of New York or by any county, municipality or local authority or subdivision, except that any real property constituting an asset of the fund shall be subject to city, county, municipal or local taxation to the same extent according to its value as other similar real property is taxed. Mortgages executed by the fund and/or its trustee shall be exempt from the mortgage recording taxes imposed by article eleven of the tax law.



287 - Member savings banks.

287. Member savings banks. Any savings bank incorporated in the state of New York may become a member of the fund upon the terms and conditions set forth in the agreement by executing the agreement authorized by this article, or a counterpart thereof.



288 - Contributions as assets.

288. Contributions as assets. All contributions and payments pursuant to call paid into the fund by any member savings bank may be carried by it as an asset to the extent authorized by the superintendent of financial services.



289 - Confirmation of powers.

289. Confirmation of powers. Any savings bank shall have the authority to do and permit to be done any of the acts and things and make any of the payments and contributions herein authorized.



289-A - Immunity of trustee and member savings banks.

289-a. Immunity of trustee and member savings banks. The trustee shall in no event be individually liable for anything done or any liability incurred or assumed by virtue hereof, and any such liability shall be collectible only out of the fund, nor shall any member bank be subject to any liability except for its unpaid contributions to the fund.



289-B - Construction.

289-b. Construction. The provisions of this article shall be liberally construed with a view to the protection of the depositors of savings banks.






Article 6-C - (Banking) MUTUAL HOLDING COMPANIES

290 - Authorization of the formation of mutual holding companies.

290. Authorization of the formation of mutual holding companies. 1. Notwithstanding any other provision of law, and in accordance with general regulations which the superintendent of financial services shall promulgate to facilitate such reorganizations, a mutual savings bank may reorganize so as to cause its deposit-taking and one or more other activities to be conducted by a stock savings bank subsidiary of a mutual holding company formed for such purpose, upon the payment of a fee as prescribed pursuant to section eighteen-a of this chapter.

2. Except to the extent that such provisions are inconsistent with this article, the stock savings bank subsidiary of the mutual holding company shall be subject to the same provisions of this chapter as apply to savings banks which have converted to stock form pursuant to sections fourteen-e and nine thousand nineteen of this chapter.



291 - Required approvals.

291. Required approvals. 1. A reorganization of a mutual savings bank pursuant to this article shall be approved by a majority of the board of trustees of the mutual savings bank.

2. (a) A mutual savings bank proposing a reorganization pursuant to this article shall provide the superintendent with written notice of such proposed reorganization. Such notice shall include a copy of the plan of reorganization approved by the board of trustees pursuant to subdivision one of this section, the proposed organization certificate for the mutual holding company and the stock savings bank subsidiary and shall contain such other information as the superintendent shall require. The superintendent shall approve or disapprove the plan of reorganization within sixty days of the submission of such plan together with such other information as the superintendent shall require.

(b) In determining whether to approve the plan of reorganization, the superintendent shall consider:

(i) whether the formation of the mutual holding company would not be detrimental to the interests of the depositors of the mutual savings bank proposing to reorganize as provided in section two hundred ninety of this article;

(ii) whether disapproval is necessary to prevent unsafe or unsound banking practices;

(iii) whether the interest of the public will be served by the proposed reorganization;

(iv) whether the financial or management resources of the mutual savings bank proposing to reorganize as provided in section two hundred ninety of this article warrant disapproval of the proposed plan of reorganization; and

(v) whether the mutual savings bank proposing to reorganize as provided in section two hundred ninety of this article fails to furnish any information required under paragraph (a) of this subdivision or furnishes information containing any statement which, at the time and in the circumstances under which it was made, was false or misleading with respect to any material fact or omits to state any material fact necessary to make the statements therein not false or misleading.

(c) When the superintendent shall have determined to approve or disapprove the plan of reorganization, the superintendent shall so advise the mutual savings bank in writing and shall endorse approval on an organization certificate and cause it to be filed in the office of the superintendent and with the clerk of the county in which the principal office of the mutual savings bank is located. Upon the filing of the organization certificate the existence of the mutual holding company shall commence. As used in this article, the term "organization certificate" shall include an amended organization certificate.

3. If approved by the superintendent, the mutual savings bank shall submit the plan of reorganization to its depositors for approval at a meeting convened in accordance with general regulations promulgated by the superintendent of financial services for the sole purpose of approving or disapproving such plan. At such meeting:

(a) all depositors whose aggregate deposit balance equals at least one hundred dollars as of a record date shall be entitled to approve the plan of reorganization, either in person or by valid proxy;

(b) each depositor entitled to vote shall be entitled to cast one vote for each full one hundred dollars of deposits of such depositor shown on the books and records of the mutual savings bank as of the record date;

(c) no depositor shall be entitled to cast any vote for any deposit balance in amounts of less than one hundred dollars; and

(d) no plan of reorganization shall be effective unless approved by the affirmative vote of at least seventy-five per centum of the aggregate dollar amount of the book value of deposits represented at such meeting either in person or by valid proxy and entitled to vote thereat.



292 - Formation of a mutual holding company.

292. Formation of a mutual holding company. 1. The plan of reorganization may authorize the formation of a mutual holding company by:

(a) (i) the organization by the mutual holding company of a stock savings bank subsidiary and the transferal to such stock savings bank of the substantial part of its assets and liabilities, including all of its deposit liabilities, in accordance with general regulations promulgated by the superintendent of financial services;

(ii) the organization by the mutual savings bank of a mutual holding company and the organization by such mutual holding company of a stock savings bank subsidiary which merges with the mutual savings bank; or

(iii) the reorganization of the mutual savings bank under any other method approved pursuant to general or specific regulations promulgated by the superintendent of financial services.

(b) For the purposes of paragraph (a) of this subdivision, such regulations shall permit the stock savings bank to issue to persons other than the mutual holding company of which it is a subsidiary an amount of common stock and securities convertible into common stock which in the aggregate does not exceed forty-nine per centum of the issued and outstanding common stock of such stock savings bank, provided that if a mutual holding company which owns all of the common stock and securities convertible into common stock of its savings bank subsidiary subsequently determines to make such an issuance it shall pay a fee as prescribed pursuant to section eighteen-a of this chapter. Issued and outstanding securities that are convertible into common stock shall be considered issued and outstanding common stock for the purposes of computing the forty-nine per centum limitation. This paragraph shall not limit the authority of such stock savings bank to issue equity or debt securities other than common stock and securities convertible into common stock.

2. In connection with the reorganization of a mutual savings bank as provided in section two hundred ninety of this article, the mutual holding company may retain or acquire assets of the mutual savings bank to the extent that such assets are not then required to be transferred to or retained by the stock savings bank in order to satisfy capital or reserve requirements of any applicable state or federal law or regulation.

3. A stock savings bank at least fifty-one per centum but less than one hundred per centum of the outstanding common stock of which is owned by a mutual holding company shall have at least one director, but no more than two-fifths of its directors, who are "unaffiliated directors" who shall represent the interests of the minority shareholders. An "unaffiliated director" is a director who is not (a) an officer or employee of the stock savings bank (or any affiliate thereof) or (b) an officer, trustee or employee of the mutual holding company. If the organization certificate or bylaws of the stock savings bank provide that the board of directors shall be divided into two or more classes, then to the extent possible, each class shall contain the same number of unaffiliated directors as each other class.



293 - Mutual holding company powers.

293. Mutual holding company powers. 1. Upon the formation of a mutual holding company by a mutual savings bank:

(a) except as provided pursuant to the provisions of subdivision two of this section, the mutual holding company shall possess all the rights, powers and privileges, except deposit-taking powers, and shall be subject to all the limitations, not inconsistent with this article, of a mutual savings bank under articles six and sixteen of this chapter.

(b) the mutual holding company shall be subject to the limitations imposed by the Bank Holding Company Act of 1956 (title twelve United States Code Section 1841, et seq.) or, in the case of a mutual holding company resulting from the reorganization of a savings bank which has elected either prior or subsequent to such reorganization to be treated as a savings association as that term is defined in title twelve United States Code Section 1467a, such mutual holding company shall be subject to the limitations imposed by the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a).

2. Notwithstanding any inconsistent provisions of section fourteen-e, six hundred, six hundred one, six hundred one-a or six hundred one-b of this chapter, subject to regulations of the superintendent, a mutual holding company may:

(a) merge with, acquire or purchase the assets of a mutual holding company established pursuant to this article or the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a);

(b) acquire or purchase the assets or stock of a stock savings bank, a stock savings and loan association, a stock federal savings bank or a stock federal savings and loan association;

(c) acquire a mutual savings bank, a mutual savings and loan association, a federal mutual savings bank or a federal mutual savings and loan association through the merger of such institution with a stock subsidiary of such mutual holding company;

(d) engage in any other acquisition or combination specifically permitted by regulations of the superintendent; provided, however, that any such regulation shall only authorize activities which are authorized by the provisions of the Bank Holding Company Act of 1956, as amended, (title twelve United States Code, Section 1841, et seq.) and the provisions applicable, to mutual holding companies under the Home Owners Loan Act, as amended, (title twelve United States Code, Section 1467a) and any regulations or rules of the Federal Reserve Board and the federal Office of Thrift Supervision pursuant thereto, respectively, to the extent such authorized activities are not otherwise limited or prohibited by this chapter.



294 - Conversion of mutual holding company into stock holding company.

294. Conversion of mutual holding company into stock holding company. 1. If approved by the superintendent, a mutual holding company may convert to a stock holding company in accordance with general regulations promulgated by the superintendent of financial services.

2. If approved by the superintendent, the mutual holding company shall submit the plan of conversion to its depositors for approval at a meeting convened for that purpose in accordance with such regulations. The provisions of paragraphs (a), (b), (c) and (d) of subdivision three of section two hundred ninety-one of this article shall apply to such meeting. For the purpose of this subdivision, the term "depositors" shall mean those depositors as of a record date, of a stock savings bank subsidiary of the mutual holding company which:

(a) was organized as a result of the reorganization of a mutual savings bank as provided in section two hundred ninety of this article; and

(b) has not at any time subsequent to its organization issued more than forty-nine per centum of its issued and outstanding common stock to any persons other than a mutual holding company organized pursuant to this article or the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a).






Article 8 - (Banking) SAFE DEPOSIT COMPANIES.

317 - General powers.

317. General powers. Every safe deposit company shall, subject to the limitations and restrictions contained in this article, have the power:

1. To receive upon deposit as bailee for storage, upon terms and conditions to be prescribed by the safe deposit company, personal property and papers of any kind.

2. To engage in the safe deposit business by renting vaults, safe deposit boxes and other receptacles upon premises occupied by the safe deposit company upon such terms and conditions as may be prescribed by the safe deposit company.



318 - Branch offices.

318. Branch offices. Any safe deposit company having a capital of one hundred thousand dollars or more may, in accordance with the provisions of article two of this chapter, be permitted to open and maintain a branch office or branch offices in the city or village where its principal office is located.

Any safe deposit company having a capital of one hundred thousand dollars or more, the majority of stock of which is owned by any other banking organization or a national bank may, in accordance with the provisions of article two of this chapter, be permitted to open and maintain a branch office at a location at which such banking organization or national bank is maintaining a duly authorized branch office.



319 - Limitations upon the powers of safe deposit companies.

319. Limitations upon the powers of safe deposit companies.

No safe deposit company shall:

1. Lend money, or make any advance, on any property left in its possession, or belonging to others.

2. Open or maintain any branch offices, except as provided in section three hundred and eighteen of this article.



320 - Books and records.

320. Books and records. Every safe deposit company shall conform its methods of keeping its books and records to such orders in respect thereto as shall have been made and promulgated by the superintendent pursuant to the provisions of article two of this chapter. Any safe deposit company that refuses or neglects to obey such order shall be subject to a penalty of an amount as determined pursuant to section forty-four of this chapter for each day it so refuses or neglects.



321 - Change of location; change of designation of principal office.

321. Change of location; change of designation of principal office. Any safe deposit company may make a written application to the superintendent for leave to change its place or one of its places of business to any place at which it could be authorized, under the provisions of this chapter, to open and maintain a branch office or for leave to change the designation of its principal office to a branch office and to change the designation of one of its branch offices to its principal office. The application shall state the reasons for such proposed change, and shall be accompanied by a copy of a resolution authorizing the making of the application, certified by a principal officer of the safe deposit company to have been adopted by vote of a majority of its entire board of directors at a meeting of such board, duly convened and held, as well as by a fee as prescribed pursuant to section eighteen-a of this chapter. If the proposed place of business is within the limits of the village, borough or city if in a city not divided into boroughs, in which the place of business sought to be changed is located, such change may be made upon the written approval of the superintendent. If the proposed place of business is beyond such limits, notice of intention to make such application, signed by a principal officer of the safe deposit company shall be published once a week for two successive weeks in a newspaper to be designated by the superintendent for the purpose, in accordance with the provisions of article two of this chapter. If the superintendent shall grant his certificate authorizing the change of location, as provided in article two of this chapter, the safe deposit company may, upon or after the day specified in the certificate, remove its property and effects to the location designated therein.



323 - Assessment of stockholders to make good impairment of capital; sale of stock.

323. Assessment of stockholders to make good impairment of capital; sale of stock.

Whenever the superintendent shall have made requisition upon any safe deposit company pursuant to the provisions of article two of this chapter to make good the amount of an impairment of its capital, the directors of the safe deposit company shall immediately give notice of such requisition to each stockholder of the amount of the assessment which he must pay for the purpose of making good such deficiency, by a written or printed notice mailed to such stockholder at his place of residence, or served personally upon him. If any stockholder shall refuse or neglect to pay the assessment specified in such notice within sixty days from the date thereof, the directors of such safe deposit company shall have the right to sell to the highest bidder at public auction the stock of such stockholder, after giving previous notice of such sale once a week for two successive weeks in a newspaper of general circulation in the county where the principal office of such safe deposit company is located; or such stock may be sold at private sale, and without such published notice, provided, however, that before making a private sale thereof an offer in writing to purchase such stock shall first be obtained, and a copy thereof served upon the owner of record of the stock sought to be sold either personally or by mailing a copy of such offer to such owner at his place of residence or the address furnished by him to the safe deposit company; and if, after service of such offer, such owner shall still refuse or neglect to pay such assessment within two weeks from the time of service of such offer, the said directors may accept such offer and sell such stock to the person or persons making such offer, or to any other person or persons making a larger offer than the amount named in the offer submitted to such stockholder; but said stock shall in no event be sold for a smaller sum than the amount of the assessment called for and the necessary costs of sale. Out of the avails of the stock sold the directors shall pay the necessary costs of sale and the amount of the assessment called for thereon. The balance, if any, shall be paid to the person or persons whose stock has been thus sold. A sale of stock as herein provided shall effect an absolute cancellation of the outstanding certificate or certificates evidencing the stock so sold, and shall render the same null and void and a new certificate or certificates shall be issued to the purchaser or purchasers of said stock.



324 - Change of control.

324. Change of control. 1. It shall be unlawful, except with the prior approval of the superintendent, for any company, as defined in subdivision two of section one hundred forty-one of this chapter, to directly or indirectly acquire control of any safe deposit company subject to the provisions of this article.

As used in this section, the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a safe deposit company, whether by means of the ownership of the voting stock or equity interests of such safe deposit company or of one or more companies controlling such safe deposit company by means of a contractual arrangement, or otherwise. Control shall be presumed to exist if any company, directly or indirectly, owns, controls or holds with the power to vote ten per centum or more of the voting stock of any safe deposit company or of any company which owns, controls or holds with power to vote ten per centum or more of the voting stock of such safe deposit company, but no person shall be deemed to control a safe deposit company solely by reason of his being an officer or director of such safe deposit company. The superintendent may, in his discretion, upon the application of a safe deposit company or any company which, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or holds with power to vote any voting stock of such safe deposit company, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such safe deposit company for purposes of this section.

2. (a) A company which seeks to acquire control of a safe deposit company subject to the provisions of this article shall file a written application therefor with the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall be in such form and shall contain such information as the superintendent may require.

(b) The superintendent shall disapprove the proposed exercise of control of any safe deposit company if, after notice to and an opportunity to be heard by the applicant and such safe deposit company, he finds the acquisition of control therein contrary to law or determines that disapproval is reasonably necessary to protect the interests of the people of this state. In making such determination, the superintendent shall only consider (i) whether the character, responsibility and general fitness of the company which seeks to control such safe deposit company are such as to command confidence and warrant belief that the business of such safe deposit company will be honestly and efficiently conducted in a manner consistent with the public interest, the interests of bailors and creditors of such safe deposit company and (ii) whether the exercise of control may impair the safe and sound conduct of the business of such safe deposit company, the conservation of its assets, or public confidence in its business. Unless the superintendent shall have denied such application in writing within ninety days of the receipt thereof, or shall have advised the applicant in writing before the expiration of ninety days of his determination to extend such period an additional sixty days, such application shall be deemed approved.

(c) For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe in writing, the provisions of this subdivision shall not apply to a transfer of control by operation of law to a legal representative, as hereinafter defined, who has control of a safe deposit company.

The term "legal representative", for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in a ancillary capacity thereto in accordance with the provisions of such court appointment.



327 - Use of sign or words indicating safe deposit company by unauthorized persons prohibited.

327. Use of sign or words indicating safe deposit company by unauthorized persons prohibited. 1. No entity, other than a duly chartered safe deposit company, shall make use of any office sign at the place where such business is transacted having thereon any artificial or corporate name, or other words indicating that such place or office is the place of business or office of a safe deposit company; nor shall any such entity make use of or circulate any letterheads, billheads, blank forms, notes, receipts, certificates, circulars, or any written or printed or partly written and partly printed paper whatever, having thereon any artificial or corporate name, or other word or words, indicating that such business is the business of a safe deposit company.

2. Nothing in this section shall be deemed to prevent any banking organization, foreign banking corporation duly licensed to maintain a branch in the state, national bank, federal savings and loan association or federal savings bank from engaging in the safe deposit business in this state.



328 - Communications from department of financial services must be submitted to directors and noted in minutes.

328. Communications from department of financial services must be submitted to directors and noted in minutes. Every official communication as defined in article two of this chapter directed to a safe deposit company or to any officer thereof shall be submitted, by the officer receiving it, to the board of directors at the next meeting of such board, and duly noted in the minutes of the meetings of such board.



329 - Reports to superintendent; penalty for failure to make.

329. Reports to superintendent; penalty for failure to make. On or before the first day of February in each year, every safe deposit company shall make a written report to the superintendent of financial services which shall contain a statement of its condition on the morning of the first day of January in said year. Every such report shall be subscribed and affirmed as true under the penalties of perjury, according to the best of their knowledge and belief, by the two principal officers in charge of the affairs of the safe deposit company at the time of such subscription and shall state that the usual business of the safe deposit company has been transacted at the location required by this article and not elsewhere.

Every safe deposit company shall also make such other special reports to the superintendent as he may from time to time require, which shall be in such form and filed at such date as may be prescribed by the superintendent and shall, if required by him, be subscribed and affirmed as true under the penalties of perjury.

If any safe deposit company shall fail to make any report required by this section on or before the day designated for the making thereof, or shall fail to include therein any matter required by the superintendent, it shall forfeit to the people of the state an amount as determined pursuant to section forty-four-a of this chapter for every day that such report shall be delayed or withheld, and for every day that it shall fail to report any such omitted matter, unless the time therefor shall have been extended by the superintendent as provided in article two of this chapter.



330 - Liability of safe deposit company for assessments by superintendent.

330. Liability of safe deposit company for assessments by superintendent. When the superintendent, pursuant to the powers conferred on him by article two of this chapter, shall have levied any assessment upon any safe deposit company and shall have duly notified such safe deposit company of the amount thereof, the amount so assessed shall become a liability of and shall be paid by such safe deposit company to the superintendent.






Article 8-A - (Banking) SAFE DEPOSIT BUSINESS

332 - Definitions.

332. Definitions. As used in this article, the following terms have the following meanings:

1. Lessor. The term, "lessor" means a banking organization, foreign banking corporation or a national banking association authorized to engage in the safe deposit business.

2. Safe deposit box. The term, "safe deposit box" means a vault, safe deposit box or other receptacle.



333 - Access to safe deposit boxes by certain fiduciaries.

333. Access to safe deposit boxes by certain fiduciaries. Where a safe deposit box is let by a lessor to one or more persons acting as executors, administrators, trustees, guardians, a committee, or as conservators, the lessor may, except as otherwise expressly provided by the terms of the lease or by the will or other instrument or order or decree under which such person or persons may be acting, allow access thereto as follows:

1. By any one or more of the persons acting as executors or administrators;

2. By any one or more of the persons acting as trustees, guardians, a committee, or as conservators when authorized in writing signed by the other person or all other persons so acting.

3. By any agent, authorized in a writing signed and duly acknowledged by the person, or if more than one, by all the persons acting as executors, administrators, trustees or guardians, a committee, or as conservators.



334 - Leases to minors.

334. Leases to minors. A lessor may let a safe deposit box to a minor with the same effect as if such lessee were of full age and with the same effect may allow access to such safe deposit box and to the contents thereof to such lessee or to any deputy or agent appointed in writing by such lessee.



335 - Special remedies where rental of safe deposit box is not paid or when safe deposit box is not vacated on termination of lease.

335. Special remedies where rental of safe deposit box is not paid or when safe deposit box is not vacated on termination of lease. Every lessor shall be entitled to the following special remedies:

1. (a) If the amount due for the rental of any safe deposit box let by any lessor shall not have been paid for one year, or if the lessee thereof shall not have removed the contents thereof within thirty days from the termination of the lease therefor for any reason other than for non-payment of rent, the lessor may, at the expiration of such period, send to the lessee of such safe deposit box by registered or certified mail, return receipt requested, a notice in writing in a securely closed postpaid letter, directed to such person at his last known post-office address, as recorded upon the books of the lessor, notifying such lessee that if the amount due for the rental of such safe deposit box is not paid within thirty days from date, and/or if the contents thereof are not removed within thirty days from date, the lessor may, at any time thereafter, cause such safe deposit box to be opened, and the contents thereof to be inventoried and removed from such safe deposit box.

(b) At any time after the expiration of thirty days from the date of mailing such notice, and the failure of the lessee of the safe deposit box to pay the amount due for the rental thereof to the date of payment, and/or remove the contents thereof, the lessor may, in the presence of a notary public and of any officer of the lessor or any other employee of the lessor designated for such purpose by the lessor, cause such safe deposit box to be opened, and the contents thereof, if any, to be removed and inventoried. Such contents shall be retained by the lessor for safe-keeping for a period of not less than two years unless sooner removed by the lessee of the safe deposit box so opened. The charge for such safe-keeping shall not exceed the original rental of the safe deposit box so opened. The notary public shall file with the lessor a certificate under seal, which shall fully set out the date of the opening of such safe deposit box, the name of the lessee of such safe deposit box and a list of the contents, if any.

(c) A copy of such certificate shall within ten days after the opening be mailed by registered or certified mail, return receipt requested, to the lessee of the safe deposit box so opened, at his last known post-office address, in a securely closed postpaid letter, together with a notice that the contents will be kept, at the expense of the lessee, by the lessor for a period of not less than two years. Upon the payment of all rentals due at the time of the opening of the safe deposit box, the cost of the opening thereof, the fees of the notary public for issuing his certificate thereon, and the payment of all further charges and costs of safe-keeping such contents for the period since the opening of the safe deposit box, the lessee may require the delivery of such of the contents set out in such certificate as have not been sold pursuant to paragraph (d) of this subdivision or destroyed pursuant to paragraph (f) of this subdivision, or become abandoned property.

(d) At any time after the expiration of two years from the time of mailing the certificate herein provided for, the lessor may mail by registered or certified mail, return receipt requested, in a securely closed postpaid letter, addressed to the lessee at his last known post-office address, a notice stating that the lessor will sell all the property or articles of apparent value set out in such certificate, at a time and place stated in such notice, not less than thirty days after the time of mailing such notice and stating the amount which shall have then been due for rental up to the time of opening such safe deposit box, the cost of the opening thereof, the fees of the notary public for issuing his certificate thereon and the further charges and costs of safe-keeping all of its contents for the period since the opening of the safe deposit box. Unless the lessee shall pay on or before the day mentioned all such sums and all the charges and costs accruing to the time of payment, including advertising, the lessor may sell all the property or articles of apparent value set out in such certificate, at public auction, at the time and place stated in such notice, provided a notice of the time and place of sale has been published once within ten days prior to the sale, in a newspaper published in the place where the sale is to be held or, if there be no newspaper published in such place, then in a newspaper published in the same or in an adjoining county and in general circulation in the place where the sale is to be held.

(e) From the proceeds of the sale, the lessor shall deduct all its charges and costs as stated in such notice, together with any further charges and costs that shall have accrued since the mailing thereof, including reasonable expenses for notice, advertising and sale. The balance, if any, may be used to pay from time to time the further costs and charges of safe-keeping and destroying the other contents, if any, of the safe deposit box. Unless sooner claimed by the lessee of the safe deposit box so opened, such balance or such part as shall remain after the payment of such further charges and costs shall, after the expiration of three years from the time of the opening of the safe deposit box, be deemed abandoned property subject to the provisions of article three of the abandoned property law.

(f) Any documents, letters or other papers of a private nature and any property or articles of no apparent value among the contents of any such safe deposit box shall not be sold, but shall be retained by the lessor for a period of at least ten years from the time of the opening of the safe deposit box, and, unless sooner claimed by the lessee of the safe deposit box, may thereafter be destroyed.

(f-1) Any military awards, medals, or decorations among the contents of any safe deposit box shall not be sold, but shall be sent to the division of military and naval affairs of the executive department where such awards, medals, or decorations shall be retained indefinitely until claimed by the lessee of the safe deposit box or the lessee's estate or released to a person or entity lawfully entitled to possession thereof. The state comptroller shall develop regulations specifying the procedures and requirements for delivering such items to the division of military and naval affairs and for reporting such information to the state comptroller's office. The New York state military museum and veterans research center under the jurisdiction of the division of military and naval affairs of the executive department shall provide storage for and shall display any such awards, medals, or decorations.

(g) United States coin or currency among the contents of any safe deposit box so opened need not be sold, but may be used by the lessor to pay the amount which shall have been due for rental up to the time of opening such safe deposit box, the cost of the opening thereof, the fees of the notary public for issuing his certificate thereon, and to pay from time to time the further charges and costs of safe-keeping, selling and destroying the contents of the safe deposit box so opened, including reasonable expenses for notices, advertising and sale and destruction. Unless sooner claimed by the lessee of the safe deposit box, such coin and currency or such part as shall remain after payment of the said charges and costs shall, after the expiration of three years from the time of the opening of the safe deposit box, be deemed abandoned property subject to the provisions of article three of the abandoned property law.

2. Whenever in subdivision one of this section, a lessor is given the power to sell the contents of a safe deposit box, such power shall be deemed to include the power to sell any bonds, stock certificates, promissory notes, choses in action or other securities and any other tangible and intangible properties found in such safe deposit box, regardless of whether or not it shall appear from such securities or properties that the lessee of the safe deposit box possesses title to or any interest in such securities, or other properties, or power to transfer such title or interest.

3. If the principal of or interest or dividends on any securities found in a safe deposit box opened pursuant to the provisions of this section, is due and payable at the time of the opening of such safe deposit box or thereafter while the same remains in the possession of the lessor shall become due and payable, the lessor may, at its election, collect such principal and/or interest and/or dividends and from the proceeds thereof may deduct all sums due from the lessee of the safe deposit box for rental to the time of opening such safe deposit box and for the cost of opening thereof, the fees of the notary public for issuing his certificate thereon, and the further charges and costs of safe-keeping of the contents thereof from the time of the opening thereof including reasonable expenses for notices, advertising and sale and destruction. The balance, if any, of such collection shall, after the expiration of three years from the time of the opening of such safe deposit box, be deemed abandoned property subject to the provisions of article three of the abandoned property law.

4. A lessor holding a safe deposit box originally let by a predecessor in interest, or a lessor which has been dissolved, or a lessor holding the contents of such safe deposit box may have the remedies provided by this section as to such safe deposit box or the contents thereof in like manner and to the same extent as if such safe deposit box had been rented from such lessor in the first instance.

5. The provisions of this section shall not preclude any other remedy by action or otherwise for the enforcement of the claims of the lessor against the person to whom a safe deposit box shall have been let, nor bar the right of the lessor to recover the debt due it in any other lawful manner.



336 - Special remedies where property is deposited.

336. Special remedies where property is deposited. 1. Every banking organization, foreign banking corporation or national banking association authorized to receive personal property upon deposit for safe-keeping or as bailee for storage, and which shall have received any such property and shall have issued a receipt therefor, shall have the remedies of a warehouseman as to such property, and the banking organization, foreign banking corporation or national banking association shall have a lien on such deposits or the proceeds thereof to the same extent and with the same effect, and enforceable in the same manner, as is provided by article seven of the uniform commercial code.

2. A banking organization, foreign banking corporation or national banking association holding personal property upon deposit for which a receipt was issued by a predecessor in interest may have the remedies provided by this section.

3. The provisions of this section shall not preclude any other remedy by action or otherwise for the enforcement of the claim of the banking organization, foreign banking corporation or national banking association against the person from whom personal property has been received upon deposit and to whom a receipt shall have been issued therefor, nor bar the right of the banking organization, foreign banking corporation or national banking association to recover the debt due it in any other lawful manner.



337 - Sale of safe deposit business.

337. Sale of safe deposit business. Subject to the provisions of subdivision eight of section six hundred five of article thirteen of this chapter, any banking organization or foreign banking corporation may, with the approval of the superintendent, sell to another banking organization, foreign banking corporation or national banking association authorized to conduct the business of renting safe deposit boxes, all or any part of its safe deposit business, and upon at least thirty days notice in writing to the lessees of the safe deposit boxes so sold, such safe deposit boxes may be delivered to the possession of such purchasing banking organization, foreign banking corporation or national banking association and thereupon, except for claims against the selling banking organization or foreign banking corporation asserted in writing prior to such delivery, the obligations and rights of the selling banking organization or foreign banking corporation upon the leases relating thereto shall be deemed to be assumed by the purchasing banking organization, foreign banking corporation or national banking association as a successor in interest of the selling banking organization or foreign banking corporation and the selling banking organization or foreign banking corporation shall be discharged from liability in respect thereof. Any lessee of a safe deposit box, upon receipt of a notice in writing of the proposed sale of such safe deposit box by a banking organization or foreign banking corporation, may terminate his lease therefor by removing the contents therefrom and surrendering such safe deposit box to the banking organization or foreign banking corporation prior to the date fixed in such notice for the delivery of such safe deposit box to the purchasing banking organization, foreign banking corporation or national banking association and thereupon such lessee shall be entitled to a refund of the unearned rent, if any, paid by such lessee to the selling banking organization or foreign banking corporation.



338 - Notice to renters of safe deposit boxes regarding insurance.

338. Notice to renters of safe deposit boxes regarding insurance. 1. Any banking organization or safe deposit company which offers safe deposit boxes for rent shall provide each customer at the time of rental with a copy of a safe deposit box rental agreement. Such agreement shall include, on its face, or on an attachment thereto a notice in at least eight point bold type reading as follows:

Important Notice: (1) The contents of your safe deposit box

may not be fully protected against loss under the insurance

coverage maintained by the bank or safe deposit company. (2)

For your protection, you may wish to secure your own insurance

through an insurance company of your choice. (3) You should

keep a complete list and description of all property stored in

your safe deposit box, and any available proof of ownership.

2. The notice required under subdivision one of this section shall also appear on all subsequent rental bills or attachments thereto.






Article 9 - (Banking) LICENSED LENDERS

340 - Doing business without license prohibited.

340. Doing business without license prohibited. No person or other entity shall engage in the business of making loans in the principal amount of twenty-five thousand dollars or less for any loan to an individual for personal, family, household, or investment purposes and in a principal amount of fifty thousand dollars or less for business and commercial loans, and charge, contract for, or receive a greater rate of interest than the lender would be permitted by law to charge if he were not a licensee hereunder except as authorized by this article and without first obtaining a license from the superintendent.

For the purposes of this section, a person or entity shall be considered as engaging in the business of making loans in New York, and subject to the licensing and other requirements of this article, if it solicits loans in the amounts prescribed by this section within this state and, in connection with such solicitation, makes loans to individuals then resident in this state, except that no person or entity shall be considered as engaging in the business of making loans in this state on the basis of isolated, incidental or occasional transactions which otherwise meet the requirements of this section.

Nothing in this article shall apply to licensed collateral loan brokers.



341 - Application for license; fees; capital requirements.

341. Application for license; fees; capital requirements. 1. (a) As used in this article, the term master license shall mean an original license granted to a person or entity.

(b) As used in this article, the term supplemental license shall mean the license granted to a person or entity having a master license for additional licensed locations.

2. An application for a master license shall be in writing, under oath, and in the form prescribed by the superintendent and shall contain such information as the superintendent may require by regulations. The application shall set forth all of the locations at which the applicant seeks to conduct business hereunder. At the time of making the application for a master license, the applicant shall pay to the superintendent a fee as prescribed pursuant to section eighteen-a of this chapter for each proposed location for investigating the application.

3. In addition to the investigation fee and annual license fee every licensee hereunder shall pay to the superintendent the sums provided to be paid under the provisions of section seventeen of the banking law.

4. In connection with an application for a master license, the applicant shall submit an affidavit of financial solvency noting such capitalization requirements and access to such credit as may be prescribed by the regulations of the superintendent.

5. The applicant shall also prove, in form satisfactory to the superintendent, that the applicant has available for the operation of such business at the location or locations specified in the application liquid assets of at least fifty thousand dollars. This amount shall be maintained for the period within which the licensee makes loans in the amounts prescribed in section three hundred forty of this article at such location.

6. If a person or entity holding a master license seeks to open another location for the conduct of activities licensable under this article, the licensee shall first submit written notification of this fact to the superintendent. The notification shall contain the address of the new location and the master license number. An investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid for each additional location. Upon receipt of the notification and fees, the superintendent shall issue a temporary supplemental license, valid for a period not exceeding thirty days, pending the final approval of the new location. The superintendent, in his or her sole discretion, may extend the validity of the temporary supplemental license for additional thirty day periods pending investigation, but such extension shall not exceed a total of sixty days. The temporary supplemental license shall, upon written approval by the superintendent, become permanent after thirty days of issuance, or after the expiration of any extension granted by the superintendent, unless the superintendent finds that the opening of the new location by the licensee is not in the public interest, in which case, the superintendent shall send a written denial to the licensee. Upon receipt of such written denial, the temporary supplemental license issued to the licensee shall become void and the licensee shall immediately cease all activity licensable under this article at the location set forth on such license. The failure of the superintendent to give written approval or denial of the permanence of the temporary supplemental license prior to expiration of the initial thirty day period or any extension thereof shall not be deemed to constitute the approval of a permanent supplemental license.



342 - Conditions precedent to issuing license; procedure where application denied.

342. Conditions precedent to issuing license; procedure where application denied. Upon the filing of such application and the payment of such fees, if the superintendent shall find that the financial responsibility, experience, character, and general fitness of the applicant, and of the members thereof if the applicant be a partnership or association, and of the officers and directors thereof if the applicant be a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purposes of this article, and if the superintendent shall find that the applicant has available for the operation of such business at each specified location liquid assets of at least fifty thousand dollars, the superintendent shall thereupon execute a master license, and if applicable one or more supplemental licenses, to make loans in accordance with the provisions of this article at the location or locations specified in the said application. The superintendent shall transmit one copy of such license or licenses to the applicant and file the same in the office of the department. Each such license shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as hereinafter provided; if the superintendent shall not so find, a master license shall not be issued and the superintendent shall notify the applicant of the denial. If an application is denied or withdrawn the superintendent shall return to the applicant the sum paid by the applicant as a license fee, retaining the investigation fee to cover the costs of investigating the application. The superintendent shall approve or deny every application for a master license hereunder within ninety days from the filing thereof with the said fees.



343 - License provisions; separate license for each place of business; change of location.

343. License provisions; separate license for each place of business; change of location. 1. A license shall state the address at which the business is to be conducted and shall state fully the name of the licensee, and if the licensee is a partnership or association, the names of the members thereof, and if a corporation, the date and place of its incorporation. A master license shall be kept conspicuously posted in the principal place of business of the licensee and a supplemental license shall be conspicuously posted at the location identified in the license. No master or supplemental license shall be transferable or assignable.

2. A separate license shall be required for each location at which a licensee makes loans under the provisions of this article. The superintendent may issue more than one license to the same licensee. For each new license, the licensee shall comply with all the requirements for obtaining a license as stated in this article.

3. (a) A licensee may change the location of a licensed lender business by giving written notice to the superintendent at least thirty days prior to such change. The licensee shall pay to the superintendent a fee as prescribed pursuant to section eighteen-a of this chapter for each change of location and shall provide any information which may be required regarding the change of location.

(b) The superintendent shall, if satisfied that there is no reasonable objection to such change of location and upon the surrender of the license for the location which is being changed, issue a license containing the information required by subdivision one of this section. If the superintendent shall not be satisfied that such change is in accordance with the purposes of this article, the superintendent shall refuse such change of location and notify the licensee of the determination.



344 - Issuance of license upon acquisition of business of licensed lender.

344. Issuance of license upon acquisition of business of licensed lender. 1. Prior to any acquisition, by merger, consolidation, purchase of assets or otherwise, except by purchase of stock, of the assets or business, or a substantial part thereof, of a licensee under this article, the person desirous of continuing to maintain and operate any place of business theretofore maintained and operated by such licensee and each person who controls such person shall file with the superintendent, for all such places of business, one application, in such form and containing such information, including the information required under section three hundred forty-one of this article, as the superintendent may require. At the time of making such application, the applicants shall pay to the superintendent an investigation fee, as prescribed pursuant to section eighteen-a of this chapter if the person desirous of continuing to maintain and operate such places of business is already licensed under this article, or, if such person is not so licensed, an investigation fee as prescribed pursuant to section eighteen-a of this chapter. If such person is licensed, the superintendent shall amend the license accordingly within thirty days if it is found that the acquisition is in accordance with the purposes of this article. If such person is not licensed, the superintendent shall determine whether the financial responsibility, experience, character, and general fitness of the applicants, and of the members thereof if any applicant be a partnership or association, and of the officers, directors and controlling stockholders thereof if any applicant be a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purpose of this article and the superintendent shall approve or deny such application within ninety days of the filing thereof. If the superintendent disapproves such application, or, if no such application has been made, the license for each such place of business shall become null and void and the applicants or licensee, whoever has possession of each such license, shall forthwith surrender the license theretofore in effect to the superintendent. If the superintendent approves such application, the person being acquired shall surrender to the superintendent the license theretofore in effect for each such place of business and the superintendent shall issue and transmit one copy of a new license to maintain and operate each such place of business to the person desirous of continuing to maintain and operate such place of business and file another copy in the department.

As used in this subdivision one, (a) the term "person" includes an individual, partnership, corporation, association or any other organization and (b) the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether by means of the ownership of the voting stock or equity interests of such person or of one or more persons controlling such persons, by means of a contractual arrangement, or otherwise. Control shall be presumed to exist if any person directly or indirectly owns, controls or holds with the power to vote ten per centum or more of the voting stock or equity interests of the person desirous of continuing to maintain and operate a licensee's place of business or of any entity which directly or indirectly controls such person. The superintendent may, upon the application of a licensee or any such person or entity, determine whether or not the ownership, control or holding of such voting stock or equity interests constitutes or would constitute control for purposes of this subdivision.

2. The transfer by operation of law to a legal representative, as hereinafter defined, of the assets or business of a licensee under this article, or a substantial part thereof, shall not, to the extent hereinafter provided, be deemed an acquisition within the meaning of this section. Such legal representative, if duly qualified to act in this state, may continue to maintain and operate any place of business theretofore maintained and operated by such licensee, subject to all the provisions of this chapter including the payment of license fees, for a period of not more than six months from the date of his qualification as legal representative and for such additional period of time as the superintendent may prescribe in writing. During such period, the legal representative shall be deemed a licensee under this article. The appointment and qualification of a successor to the legal representative shall not, without the approval of the superintendent, operate to extend such period.

Each such legal representative shall promptly following his or her appointment file with the superintendent a certificate or duly certified copy of an order of the court to evidence his authority to acquire the assets of the licensee and to maintain and operate the business thereof. If a legal representative desires to continue to maintain and operate any place of business theretofore maintained and operated by the licensee he or she shall, prior to the expiration of such six month period or any extension thereof prescribed by the superintendent, file an application pursuant to this section and comply with all of the provisions of this chapter. The investigation fee payable upon filing such application shall be as prescribed pursuant to section eighteen-a of this chapter.

The term "legal representative," for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction as an executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

If any provision of this section, or the application of such provision to any individual, company, corporation or circumstance, shall be held invalid, the remainder of this section, and the application thereof to anyone other than the one to which it is held invalid, shall not be affected thereby.



345 - Application for acquisition of control of licensed lender by purchase of stock.

345. Application for acquisition of control of licensed lender by purchase of stock. 1. Prior to the acquisition of control of a licensee under this article by means of the acquisition of the capital stock or equity interests in such licensee or in any person who directly or indirectly controls such licensee, the person desirous of acquiring such capital stock or other equity interests shall make written application to the superintendent. Such application shall be in such form and shall contain such information, including the information required under section three hundred forty-one of this article, as the superintendent may require and such applicant, at the time of making such application if not licensed, shall pay to the superintendent an investigation fee as prescribed pursuant to section eighteen-a of this chapter. If such licensee is licensed, upon payment of an investigation fee as prescribed pursuant to section eighteen-a of this chapter, the superintendent shall approve the acquisition if it is found that such acquisition is in accordance with the purposes of this article. If such person is not licensed, the superintendent shall determine whether the financial responsibility, experience, character, and general fitness of the applicant, and of the members thereof if the applicant be a partnership or association, and of the officers, directors and controlling stockholders thereof if the applicant be a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purpose of this article. Unless the superintendent shall have denied such application in writing within ninety days of the filing thereof, such application shall be deemed approved. If no such application has been made, the license for each place of business maintained and operated by the licensee shall, at the discretion of the superintendent, become null and void and each such license shall be surrendered to the superintendent. In addition, the superintendent may, in a proceeding after notice and a hearing, require any person who has failed to make application pursuant to this subdivision to pay the people of this state a penalty in an amount as determined pursuant to section forty-four of this chapter for each day of said violation.

As used in this subdivision, (a) the term "person" includes an individual, partnership, corporation, association or any other organization and (b) the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether by means of the ownership of the voting stock or equity interests of such person or of one or more persons controlling such person, by means of a contractual arrangement, or otherwise. Control shall be presumed to exist if any person directly or indirectly owns, controls or holds with the power to vote ten per centum or more of the voting stock or equity interests of the person desirous of continuing to maintain and operate a licensee's place of business or of any entity which directly or indirectly controls such person. The superintendent may, upon the application of a licensee or any such person or entity, determine whether or not the ownership, control or holding of such voting stock or equity interests constitutes or would constitute control for purposes of this subdivision.

2. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe in writing, the provisions of subdivision one of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of a licensee. Thereafter, such legal representative shall comply with the provisions of subdivision one of this section. The provisions of subdivision one of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative," for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

If any provision of this section, or the application of such provision to any individual, company, corporation or circumstance, shall be held invalid, the remainder of this section, and the application thereof to anyone other than one to which it is held invalid, shall not be affected thereby.



347 - Grounds for revocation or suspension of license; procedure.

347. Grounds for revocation or suspension of license; procedure. The superintendent may suspend or revoke any license issued hereunder if the superintendent shall find that:

(a) The licensee has failed to pay any sum of money lawfully demanded by the superintendent or to comply with any demand, ruling, or requirement of the superintendent;

(b) The licensee has violated any provisions of this article, the act of congress entitled "Truth in Lending Act" and the regulations thereunder, as such act and regulations may from time to time be amended, or of any rule or regulation lawfully made by the superintendent;

(c) Any fact or condition exists which, if it had existed at the time of the original application for such license, clearly would have warranted the superintendent in refusing originally to issue such license;

(d) The licensee has engaged in the business of a sales finance company and has done or failed to do any act, except the failure to pay the fees required, which would be grounds for the suspension or revocation of its license pursuant to section four hundred ninety-five of this chapter were it required to obtain such a license.

The superintendent may on good cause shown, without notice or hearing, suspend any license for a period not exceeding thirty days, pending investigation.

The superintendent may revoke or suspend only the particular license with respect to which grounds for revocation or suspension may occur or exist, or, if the superintendent shall find that such grounds for revocation or suspension are of general application to all offices, or to more than one office, operated by such licensee, the superintendent shall revoke or suspend all of the licenses issued to such licensee or such number of licenses as such grounds apply to, as the case may be.

Any licensee may surrender any license by delivering to the superintendent written notice that the licensee thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

No revocation or suspension or surrender of any license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any borrower.

Every license issued hereunder shall remain in force and effect until it shall have been surrendered, revoked, or suspended in accordance with the provisions of this article, but the superintendent shall have authority to reinstate suspended licenses or to issue new licenses to a licensee whose license or licenses shall have been revoked if no fact or condition then exists which clearly would have warranted the superintendent in refusing originally to issue such license under this article.

Whenever the superintendent shall revoke or suspend a license issued pursuant to this article, the superintendent shall execute a written order to that effect. The superintendent shall file one copy of such order in the office of the department and serve a copy upon the licensee, which order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such special proceeding for review as authorized by this section must be commenced within thirty days from the date of such order of suspension or revocation.



348 - Superintendent authorized to examine.

348. Superintendent authorized to examine. For the purpose of discovering violations of this article or securing information lawfully required hereunder, the superintendent may at any time, and as often as may be determined, either personally or by a person duly designated by the superintendent, investigate the loans and business and examine the books, accounts, records, and files used therein of every licensee. For that purpose the superintendent and duly designated representatives shall have free access to the offices and place of business, books, accounts, papers, records, files, safes and vaults of all such licensees. The superintendent shall have authority to require the attendance of and to examine under oath all persons whomsoever whose testimony may be required relative to such loans or such business.



349 - Licensee's books and records; reports.

349. Licensee's books and records; reports. The licensee shall keep and use in its business such books, accounts, and records as will enable the superintendent to determine whether such licensee is complying with the provisions of this article and with the rules and regulations lawfully made by the superintendent hereunder. Every licensee shall preserve such books, accounts, and records, including cards used in the card system, if any, for at least two years after making the final entry on any loan recorded therein. Preservation of photographic reproduction thereof or records in photographic form, including an optical disk storage system and the use of electronic data processing equipment that provides comparable records to those otherwise required and which are available for examination upon request shall constitute compliance with the requirements of this section.

Each licensee shall annually on or before the first day of April file a report with the superintendent giving such information as the superintendent may require concerning the business and operations during the preceding calendar year of each licensed place of business conducted by such licensee within the state under authority of this article. Such report shall be subscribed and affirmed as true by the licensee under the penalties of perjury and shall be in the form prescribed by the superintendent who shall make and publish annually a consolidated statement of condition showing the combined assets and liabilities of all licensed lenders. Such consolidated statement of condition shall be based upon the information contained in such reports. In addition to annual reports, the superintendent may require such additional regular or special reports as may be deemed necessary to the proper supervision of licensees under this article. Such additional reports shall be in the form prescribed by the superintendent and shall be subscribed and affirmed as true under the penalties of perjury.



350 - Restrictions concerning advertising, liens on real estate, and places where loans made.

350. Restrictions concerning advertising, liens on real estate, and places where loans made. 1. (a) No licensee or other entity shall advertise, print, display, publish, distribute, or broadcast or cause or permit to be advertised, printed, displayed, published, distributed, or broadcasted, in any manner whatsoever any statement or representation with regard to the rates, terms, or conditions for the loaning of money, credit, goods, or things in action which is false, misleading or deceptive, or in violation of chapter three of the act of congress entitled "Truth in Lending Act" and the regulations thereunder, as such act and regulations may from time to time be amended.

(b) No licensee shall make, directly or indirectly, orally or in writing, by any method, practice or device, any representation that it is licensed under this chapter, except a representation that such licensee is licensed as a licensed lender by the New York state department of financial services.

2. No licensee shall take a lien upon real estate as security for any loan under the provisions of this article, except such lien as is created by law upon the recording of a judgment.

3. No licensee shall conduct the business of making loans under the provisions of this article within any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, except (a) a licensee may, after obtaining any required license, conduct on its premises businesses authorized under articles eleven-B, twelve-B, twelve-D and thirteen-B of this chapter, or (b) as may be authorized in writing by the superintendent upon a finding that such other business would not result in evasions of this article or of the rules and regulations lawfully made hereunder.

4. No licensee shall transact such business or make any loan provided for by this article under any other name or at any other place of business than that named in the license, except as may be authorized by the superintendent.



351 - Restrictions on loans subject to the provisions of this article; interest; other charges.

351. Restrictions on loans subject to the provisions of this article; interest; other charges. 1. Every licensee hereunder may loan any sum of money not exceeding the maximum principal amounts prescribed in section three hundred forty of this article, and may charge, contract for, and receive thereon interest at the rate or rates agreed to by the licensee and the borrower. Such interest may either (a) be calculated on the actual unpaid principal balances of the loan or in the case of a loan commitment from the date of each advance thereunder for the actual time outstanding, according to a generally accepted actuarial method at a fixed or variable rate and in accordance with the provisions of the evidence of the indebtedness or (b) precomputed under subdivision five of this section.

2. On any loan with a variable rate of interest made pursuant to this subdivision, the rate shall be determined at regular intervals as set forth in the evidence of indebtedness and in accordance with such regulations as the superintendent of financial services shall prescribe but said rate shall not vary more often than once in any three month period and shall be based on a published index that is (a) readily available, (b) independently verifiable, (c) beyond the control of the licensee, and (d) approved by the superintendent.

The superintendent of financial services shall adopt regulations, including but not limited to: (i) providing for disclosure to the borrower by the licensee of the circumstances under which the rate may increase, any limitations on the increase, the effect of an increase and an example of the payment terms that would result from an increase; (ii) providing for disclosure to the borrower by the licensee of a history of the fluctuations of the index over a reasonable period of time; and (iii) providing for notice to the borrower from the licensee prior to any rate increase or change in the terms of payment.

3. Loans may be granted under an open end or closed end loan agreement providing for a fixed or variable rate.

4. Interest, consideration, or charges for the use of money shall not be deducted or received in advance and shall be computed on unpaid principal balances. Such interest, consideration, or charges shall not be compounded; provided that, if part or all of the principal amount of any loan contract is the unpaid principal balance of a prior loan, the unpaid interest, consideration or charges for the use of money on such prior loan which have accrued within sixty days before the making of such loan contract may be incorporated as interest bearing principal in the principal amount of such loan contract, and for the purposes of this subdivision any such new loan shall be deemed a separate loan transaction.

5. When a closed-end loan agreement requires repayment in substantially equal and consecutive monthly installments of principal and interest combined, the interest may be precomputed at the agreed rate on scheduled unpaid principal balances according to the terms of the agreement and added to the principal amount of the loan. Every payment may be applied to the combined total of principal and precomputed interest until the loan agreement is fully paid and the acceptance or payment of interest on loans made under the provisions of this subdivision shall not be deemed to constitute payment, deduction or receipt thereof in advance nor compounding under subdivision four of this section. Such precomputed interest shall be subject to the following adjustments:

(a) If the loan agreement is prepaid in full by cash, a new loan, refinancing or otherwise before the final installment date, the borrower shall receive a refund of (i) the unearned portion of the interest the amount of which portion shall be determined according to a generally accepted actuarial method; provided, however, that if the amount of precomputed interest (A) is less than ten dollars, no refund shall be required; or (B) exceeds the sum of ten dollars and the earned interest is less than that amount, the licensee may retain such an additional amount as will bring the earned interest to ten dollars and refund the remainder, and provided further, that unless the loan is refinanced, no refund shall be required if it amounts to less than one dollar; and (ii) if a charge was made to the borrower for credit related insurance for insuring the borrower the excess of the charge to the borrower therefor over the insurance charges paid or payable by the licensee, if such insurance charges were paid or payable by the licensee periodically, or the refund for such insurance charges received or receivable by the licensee, if such premium was paid or payable in a lump sum by the licensee, provided that no such refund shall be required if it amounts to less than one dollar. In the event (i) the maturity of the loan is accelerated due to the default of the borrower or otherwise and judgment is obtained, or (ii) repayment is made pursuant to any credit related insurance policy for which a charge was made to the borrower for the premium thereon, the borrower or legal representative, as the case may be, shall be entitled to the same refund of interest and insurance charges as if the loan had been prepaid in full on the date of acceleration or repayment.

(b) (i) In the event of default of more than ten days in the payment of any scheduled installment, the licensee may charge and collect a default charge not exceeding five percent of the installment in default. This charge may not be collected more than once for the same default and may be collected at the time of such default or at any time thereafter.

(ii) After the final due date or upon acceleration of maturity for default, the licensee may charge interest at the original agreed rate on actual unpaid balances if the loan agreement so provides.

(c) If payment of all unpaid installments on which no default charge has been charged and collected is deferred one or more full months, and if the loan agreement so provides, the licensee may charge and collect an amount which shall be equal to the difference between the refund that would be required for prepayment in full as of the scheduled due date of the first deferred installment and the amount which would be required for prepayment in full as of one month prior to said date, multiplied by the number of months in the deferment period. The deferment period is that period in which no scheduled payment has been made and in which no payment is required by reason of the deferment. Such charge may be collected at the time of deferment or may be collected at any time thereafter. If a refund of precomputed interest is required during a deferment period the borrower shall also receive a refund of the deferment charge for the number of months remaining in said period, for which purpose a portion of a month exceeding fifteen days shall be deemed a month.

(d) If two or more installments or parts thereof are in default for five days or more, the licensee may, if the loan agreement so provides, elect to convert the loan from a precomputed one to one in which interest is paid on actual unpaid balances. In this event, the licensee shall make the same refund of interest as if the loan were prepaid in full on the scheduled payment due date preceding the date of conversion and thereafter may charge interest at the agreed rate, by the actuarial method, on actual unpaid balances for the time actually outstanding.

6. * (a) In addition to the interest, consideration, or charges above specified, no further or other charge or amount whatsoever for any examination, service, brokerage, commission, expense, fee, or bonus or other thing or otherwise shall be directly or indirectly charged, contracted for, or received, except the premium or identifiable charge for insurance authorized by section three hundred fifty-seven of this article; the lawful fees, if any, actually and necessarily paid out by the licensee to any public officer for filing, recording, or releasing in any public office any instrument securing the loan, which fees may be collected when the loan is made or at any time thereafter or non-filing insurance premiums not in excess of seven dollars in lieu of filing, recording or releasing any such instrument; an annual fee on open end loans authorized by the superintendent and made pursuant to subdivision three of this section, provided, however, that no such fee shall exceed an amount equal to one percent of the amount of the loan or fifty dollars, whichever is less; and a fee, not to exceed the amount set forth in section 5-328 of the general obligations law, for return by a depository institution of a dishonored check, negotiable order of withdrawal, or share draft.

* NB Effective until June 30, 2017

* (a) In addition to the interest, consideration, or charges above specified, no further or other charge or amount whatsoever for any examination, service, brokerage, commission, expense, fee, or bonus or other thing or otherwise shall be directly or indirectly charged, contracted for, or received, except the premium or identifiable charge for insurance authorized by section three hundred fifty-seven of this article; the lawful fees, if any, actually and necessarily paid out by the licensee to any public officer for filing, recording, or releasing in any public office any instrument securing the loan, which fees may be collected when the loan is made or at any time thereafter or non-filing insurance premiums not in excess of seven dollars in lieu of filing, recording or releasing any such instrument; and a fee, not to exceed the amount set forth in section 5-328 of the general obligations law, for return by a depository institution of a dishonored check, negotiable order of withdrawal, or share draft.

* NB Effective June 30, 2017

(b) Any licensee which knowingly receives, reserves or charges a greater rate of interest than that authorized by this section shall forfeit the entire interest which the note, or other evidence of debt carries with it, or which has been agreed to be paid thereon, and if a greater rate of interest has been paid, the person paying the same or his legal representative may recover from the licensee twice the entire amount of interest thus paid.

* (c) In addition to other such information as the superintendent may require, any licensee which charges an annual fee on open end loan accounts shall annually report, in a manner and form prescribed by the superintendent, information to the department on open end loan borrowers, which shall include: average annual income of borrowers at the time of the loan, average amount of loans outstanding at the end of each calendar year, average interest charged, average amount of annual fees, and geographic distribution of loans made by the licensee.

* NB Repealed June 30, 2017



352 - Acts required of licensees; acts prohibited.

352. Acts required of licensees; acts prohibited. Every licensee shall:

Deliver to the borrower at the time any loan is made or prior to the first advance under an open-end loan agreement a statement, in the English language showing in clear and distinct terms the name and address of the borrower and of the licensee and all items required to be disclosed by the act of congress entitled "Truth in Lending Act" and the regulations thereunder, as such act and regulations may from time to time be amended.

For each cash payment made on account of any closed-end loan, give to the person making it at the time the payment is made, a plain and complete receipt containing the information required by regulations of the superintendent.

Permit payment to be made in advance in any amount on any loan agreement at any time, but the licensee may initially apply such payment to all interest and other charges due to the date of such payment.

Upon repayment of the loan in full, mark indelibly every obligation signed by the borrower or a copy thereof with the word "paid" or "cancelled", and release any mortgage or security agreement no longer securing an obligation of the borrower, restore any pledge, cancel and return any note or a copy thereof, and cancel and return any assignment or a copy thereof given to the licensee by the borrower. An open-end loan shall not be deemed to be repaid in full for this purpose unless any balance is paid in full and the borrower relinquishes all power to receive further advances under the contract and makes a written request for the release of all collateral for the loan. Every licensee which holds collateral of a borrower shall be fully liable for the return of the collateral upon payment of the indebtedness in full.

No licensee shall take any confession of judgment or any power of attorney running to himself or to any third person to confess judgment or to appear for the borrower in a judicial proceeding.

No licensee shall take any instrument in which blanks are left to be filled in after execution.



353 - Limitation on licensee's charges on certain loans.

353. Limitation on licensee's charges on certain loans. No licensee shall directly or indirectly charge, contract for, or receive any interest, discount, or consideration upon the loan, use, or forbearance of money, goods, or things in action, or upon the loan, use, or sale of credit, of the amount or value of more than the maximum amounts prescribed in section three hundred forty of this article greater than the rate permitted by section 5-501 of the general obligations law. The foregoing prohibition shall also apply to any licensee which permits any person, as borrower or as endorser, guarantor, or surety for any borrower or otherwise, to owe directly or contingently or both to the licensee at any time more than the maximum amounts prescribed in section three hundred forty of this article.



354 - Restrictions on assignments of compensation for services.

354. Restrictions on assignments of compensation for services. 1. A licensee shall not take an assignment of unearned wages or other earnings unless:

(a) the assignment by its terms is revocable at the will of the borrower; or

(b) the assignment is a payroll deduction plan.

2. No assignment of wages or other earnings given to secure any loan hereunder shall be valid unless the amount of such loan is paid to the borrower simultaneously with its execution.



355 - Solicitation of loans.

355. Solicitation of loans. 1. Any loan made by a person not licensed under this article to a resident of this state, in the amount, not exceeding the maximum amounts prescribed in section three hundred forty of this article, where solicitation of the loan was made within this state, and where the interest, discount, consideration or other charge contracted for or received exceeds that permitted to a licensee under the laws of this state shall be void, and the lender shall have no right to collect or receive any principal, interest or charge whatsoever. No action to enforce a loan made in violation of this subdivision may be maintained, even though the amount demanded to be paid in such action does not exceed that permitted to a licensee under the laws of this state.

2. For purposes of this article, solicitation of a loan shall include any solicitation, request or inducement to enter into a loan made by means of or through a direct mailing, television or radio announcement or advertisement, advertisement in a newspaper, magazine, leaflet or pamphlet distributed within this state, or visual display within this state, whether or not such solicitation, request or inducement constitutes an offer to enter into a contract.



356 - Restrictions on certain loans by non-licensees, interests, other charges; loans made outside this state.

356. Restrictions on certain loans by non-licensees, interests, other charges; loans made outside this state. No person or other entity, other than a licensee under this article, shall directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than the person or other entity would be permitted by law to charge if it were not a licensee hereunder upon a loan not exceeding the maximum amounts prescribed in section three hundred forty of this article.

The foregoing prohibition shall apply to any person or other entity who or which, by any device, subterfuge, or pretense whatsoever shall charge, contract for, or receive greater interest, consideration, or charges than is authorized by the laws of this state for any such loan, use, or forbearance of money, goods, or things in action or for any such loan, use, or sale of credit.

Any loan in an amount not exceeding the maximum amounts prescribed in section three hundred forty of this article for which a greater rate of interest, consideration, or charges than is permitted by the laws of this state has been charged, contracted for, or received, wherever made, shall not be enforced in this state and every person or other entity participating therein in this state shall be subject to the provisions of this article. An action to enforce any such loan made in any other state to a person then a resident of that state, who now resides in this state may be maintained in this state if the amount of interest, discount, consideration or other charge for such loan, demanded to be paid in such action, does not exceed that permitted to a licensee by section three hundred fifty-one of this article for a loan of the same amount repayable in the same manner.



357 - Insurance.

357. Insurance. 1. The licensee may require a borrower, on loans of two hundred and fifty dollars or more, excluding insurance premiums and precomputed interest, to insure tangible personal property, except household goods, taken as security for a loan against any substantial risk of loss, damage or destruction for an amount not to exceed the lesser of the reasonable value of the property insured or the principal amount of the loan, and for the customary insurance term approximating the term of the loan contract. The policy may insure the interest of the borrower as well as the interest of the licensee. A policy covering a motor vehicle securing the loan may also insure the borrower against liability for bodily injury and property damage, but such liability insurance shall be at the option of the borrower and shall not be required by the licensee. The premiums for all such insurance shall not exceed the premiums chargeable in accordance with rate filings made with the superintendent of financial services for such insurance by the insurer. Such insurance shall be written by, or through, a duly licensed insurance agent or broker, or shall be provided directly by a company qualified to do business in this state.

2. For purposes of this section, the term "household goods" shall mean clothing, furniture, appliances, one radio and one television, linens, china, crockery, kitchenware, and personal effects (including wedding rings) owned by the consumer and his or her dependents, but shall not include works of art, other electronic entertainment equipment, items acquired as antiques, and other jewelry.

3. When a licensee provides credit life insurance, credit accident and health insurance, or credit unemployment insurance, or credit property insurance pursuant to section two thousand three hundred forty of the insurance law, or any combination thereof with respect to one or more borrowers, such licensee may collect from the borrower a premium or identifiable charge which shall not exceed the premium rates or identifiable charges chargeable in accordance with rate filings made with the superintendent of financial services for such insurance by the insurer, subject to a refund of the insurance charge computed as provided in paragraph (a) of subdivision five of section three hundred fifty-one of this article, in the event of prepayment by cash, a new loan, refinancing or otherwise. Only one such amount may be collected in connection with any loan contract irrespective of the number of obligors and only one obligor need be insured.

4. The insurance authorized by this section, with the exception of insurance provided under group insurance policies, may be written by or arranged through the licensee or an affiliate, associate or employee of the licensee only if such licensee, affiliate, associate or employee is a duly licensed insurance agent or broker, provided, however, no licensee shall decline new or existing insurance which meets or exceeds the standards set forth in this section, nor prevent any borrower from obtaining such insurance coverage from other sources.

5. If a borrower procures such insurance by or through a licensee, the statement required by section three hundred fifty-two of this article shall disclose the cost or rate of charge to the borrower and the type of insurance, and the licensee shall cause to be delivered to the borrower a copy of the policy, certificate, or other evidence therefor within a reasonable time.

6. The insurance authorized by this section and all benefits or returns therefrom accruing to the licensee or to any affiliate, associate or employee of the licensee shall not be prohibited by any other provision of this article.

7. No insurance shall be required, requested, sold or offered for sale in connection with any loan made under this article, except as and to the extent authorized by this section or as provided in subdivision six of section three hundred fifty-one of this article.

If the borrowers on any loan are husband and wife, joint credit life insurance and joint credit accident and health insurance may be issued on such loan pursuant to this section.



358 - Penalties.

358. Penalties. Any person or other entity including the officers, directors, agents, and employees thereof, which shall violate or participate in the violation of any of the provisions of section three hundred forty of this chapter shall be guilty of a misdemeanor.



359 - Authority of superintendent.

359. Authority of superintendent. The superintendent is hereby authorized and empowered to make such general rules and regulations, and such specific rulings, demands, and findings as may be necessary for the proper conduct of the business authorized and licensed under and for the enforcement of this article, in addition hereto and not inconsistent herewith.



360 - Short title.

360. Short title. This article shall be known and may be cited as the New York licensed lender law.



361 - Severability.

361. Severability. If any provision of this article or the application thereof to any person or circumstances is held to be invalid, such invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.






Article 9-A - (Banking) LICENSED CASHERS OF CHECKS

366 - Definitions.

366. Definitions. When used in this article. 1. The term "licensed casher of checks" means any individual, partnership, unincorporated association or corporation duly licensed by the superintendent of financial services to engage in business pursuant to the provisions of this article.

2. The term "licensee" means a licensed casher of checks, drafts and/or money orders.

3. The term "mobile unit" means any vehicle or other movable means from which the business of cashing checks, drafts or money orders is to be conducted.



367 - License requirements; fees; capital requirements.

367. License requirements; fees; capital requirements. 1. No person, partnership, association or corporation shall engage in the business of cashing checks, drafts or money orders for a consideration without first obtaining a license from the superintendent.

2. Application for such license shall be in writing, under oath, and in the form prescribed by the superintendent, and shall contain the name, and the address both of the residence and place of business, of the applicant, and if the applicant is a co-partnership or association, of every member thereof, and if a corporation, of each officer and director thereof; also, if the business is to be conducted at a specific address, the address at which the business is to be conducted, and if the business is to be conducted from a mobile unit, the New York state registration number or other identification of such mobile unit and the area in which the applicant proposes to operate such mobile unit; and also such further information as the superintendent may require.

3. Such applicant at the time of making such application shall pay to the superintendent a fee as prescribed pursuant to section eighteen-a of this chapter for investigating the application. Any licensee requesting a change of address, shall at the time of making such request, pay to the superintendent a fee as prescribed pursuant to section eighteen-a of this chapter for investigating the new address; provided, however, that the superintendent may, in his or her discretion, waive such investigation fee if warranted, and provided further, that no fee shall be payable for the relocation of a limited station.

4. Every applicant shall prove, in form satisfactory to the superintendent that he or it has available for the operation of such business, for each location and for each mobile unit specified in the application, liquid assets of at least ten thousand dollars, and every licensee shall continuously maintain for the operation of such business for each location and for each mobile unit liquid assets of at least ten thousand dollars. Notwithstanding the foregoing provisions of this subdivision, the superintendent, upon application by an applicant and for good cause shown, may permit a reduction from ten thousand dollars to not less than five thousand dollars of minimum liquid assets required for each location.



369 - Conditions precedent to issuing license; issuance and filing of license; posting license.

369. Conditions precedent to issuing license; issuance and filing of license; posting license. 1. If the superintendent shall find that the financial responsibility, experience, character, and general fitness of the applicant, and of the members thereof if the applicant be a co-partnership or association, and of the officers and directors thereof if the applicant be a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purposes of this article, and if the superintendent shall find that the granting of such application will promote the convenience and advantage of the area in which such business is to be conducted, and if the superintendent shall find that the applicant has available for the operation of such business for each location and for each mobile unit specified in the application liquid assets of at least ten thousand dollars, the superintendent shall thereupon execute a license in duplicate to permit the cashing of checks, drafts and money orders in accordance with the provisions of this article at the location or in the area specified in such application. In finding whether the application will promote the convenience and advantage to the public, the superintendent shall determine whether there is a community need for a new licensee in the proposed area to be served. No license shall be issued to an applicant for a license, at a location to be licensed which is closer than one thousand five hundred eighty-four feet (three-tenths of a mile) from an existing licensee, except with the written consent of such existing licensee or pursuant to subdivision three of section three hundred seventy of this article, subject to any restriction or condition as the superintendent may promulgate by regulation; provided, however, the superintendent may permit a location to be licensed that is closer than three-tenths of a mile from an existing licensee provided such applicant engages in the cashing of checks, drafts or money orders only for payees of such checks, drafts or money orders that are other than natural persons at the location to be licensed and such applicant was engaged in the cashing of such checks, drafts or money orders for payees that are other than natural persons at such location on or before the fourteenth day of July, two thousand four, and provided further that upon licensing any such location by the superintendent, such license as it pertains solely to such location shall not be affected thereafter by any change of control of such license pursuant to section three hundred seventy-a of this article, provided that the licensee continues thereafter to engage at that location in the cashing of checks, drafts or money orders only for payees that are other than natural persons and provided further that such license shall bear a legend stating that such location is restricted to the cashing of checks, drafts or money orders only for payees that are other than natural persons. The three-tenths of a mile distance requirement as set forth in this section shall not apply in cases where the existing licensee is a restricted location as authorized in the preceding sentence, or is any other licensed location that engages solely in the cashing of checks, drafts or money orders only for payees that are other than natural persons. For purposes of this section, such distance shall be measured on a straight line along the street between the nearest point of the store fronts of the check cashing facilities. The primary business of the licensee, at the location to be licensed, shall be financial services. The superintendent shall transmit one copy of such license to the applicant and file another in the office of the department. Notwithstanding the foregoing provisions of this subdivision, the superintendent, upon application by an applicant and for good cause shown, may permit a reduction from ten thousand dollars to not less than five thousand dollars of minimum liquid assets required for each location.

2. Such license shall state the name of the licensee; and if the licensee is a co-partnership or association, the names of the members thereof; and if the licensee is a corporation, the date of its incorporation; and if the business is to be conducted at a specific address, the address at which such business is to be conducted; and if the business is to be conducted through the use of a mobile unit, the New York state registration number or other identification of such mobile unit and the area in which such mobile unit is authorized to do business.

3. Such license shall be kept conspicuously posted in the place of business of the licensee or, in the case of a mobile unit, upon such mobile unit. Such license shall not be transferable or assignable.

4. Such license shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as provided in this article.

5. If the superintendent shall find that the applicant fails to meet any of the conditions set forth in subdivision one of this section, he shall not issue such license, and he shall notify the applicant of the denial. If an application is denied or withdrawn, the superintendent shall retain the investigation fee to cover the costs of investigating the application and return the license fee to the applicant.

6. The superintendent may refuse to issue a license pursuant to this article if he shall find that the applicant, or any person who is a director, officer, partner, agent, employee or substantial stockholder of the applicant, (a) has been convicted of a crime in any jurisdiction or (b) is associating or consorting with any person who has, or persons who have, been convicted of a crime or crimes in any jurisdiction or jurisdictions; provided, however, that the superintendent shall not issue such a license if he shall find that the applicant, or any person who is a director, officer, partner, agent, employee or substantial stockholder of the applicant, has been convicted of a felony in any jurisdiction or of a crime which, if committed within this state, would constitute a felony under the laws thereof. For the purposes of this article, a person shall be deemed to have been convicted of a crime if such person shall have pleaded guilty to a charge thereof before a court or magistrate, or shall have been found guilty thereof by the decision or judgment of a court or magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof, unless such plea of guilty, or such decision, judgment or verdict, shall have been set aside, reversed or otherwise abrogated by lawful judicial process or unless the person convicted of the crime shall have received a pardon therefor from the president of the United States or the governor or other pardoning authority in the jurisdiction where the conviction was had, or shall have received a certificate of relief from disabilities or a certificate of good conduct pursuant to article twenty-three of the correction law to remove the disability under this article because of such conviction. The term "substantial stockholder," as used in this subdivision, shall be deemed to refer to a person owning or controlling ten per centum or more of the total outstanding stock of the corporation in which such person is a stockholder. In making a determination pursuant to this subdivision, the superintendent shall require fingerprinting of the applicant. Such fingerprints shall be submitted to the division of criminal justice services for a state criminal history record check, as defined in subdivision one of section three thousand thirty-five of the education law, and may be submitted to the federal bureau of investigation for a national criminal history record check.

7. No license pursuant to this article shall be issued to any applicant to do business at the place specified in the application as the place where the business is to be conducted if, within the twelve months preceding such application, a license to engage in business pursuant to this article at such place shall have been revoked.



370 - Restrictions as to place or area of doing business; establishment of stations; change of location.

370. Restrictions as to place or area of doing business; establishment of stations; change of location. 1. No more than one place of business or one mobile unit shall be maintained under the same license; provided, however, that more than one license may be issued to the same licensee upon compliance with the provisions of this article for each new license.

2. Any licensed casher of checks may open and maintain, within this state, one or more limited stations for the purpose of cashing checks, drafts or money orders for the particular group or groups specified in the license authorizing each such station. Such stations shall be licensed pursuant to and be subject to all the provisions of this chapter applicable to licensed cashers of checks, except that (a) such station shall not be subject to the distance limitation set forth in subdivision one of section three hundred sixty-nine of this article, (b) the fee for investigating the application for a station shall be as prescribed pursuant to section eighteen-a of this chapter, and (c) where such a station is at the premises of a specified employer for the purpose of cashing checks, drafts and money orders for the employees of such employer, the fees and charges for cashing such checks, drafts or money orders shall not be subject to the limitations of subdivision one of section three hundred seventy-two of this article if such fees and charges are paid by such employer.

3. A licensee may make a written application to the superintendent for leave to change his or her place of business, or in the case of a mobile unit, the area in which such unit is authorized to be operated, stating the reasons for such proposed change. Such application may be approved for relocation from a site within three-tenths of a mile of another licensee to another site within three-tenths of a mile of such other licensee provided that such new site is farther from such existing licensee than the site from which permission to relocate is sought. Only in situations in which a licensee seeks to change its place of business due to extraordinary circumstances, as may be determined by the superintendent pursuant to regulations, may the superintendent, in his or her discretion, determine that an application may be approved for relocation from a site within three-tenths of a mile of another licensee to a new site which is closer to such existing licensee than the site from which permission to relocate is sought. Notwithstanding any other provision of this subdivision, a licensee may relocate from any location to a location that is within three-tenths of a mile from another licensee with the written consent of the other licensee. If the superintendent approves such application he or she shall issue a new license in duplicate in accordance with the provisions of section three hundred sixty-nine of this article, stating the new location of such licensee or, in the case of a mobile unit, the new area in which such mobile unit may be operated.



370-A - Changes in control.

370-a. Changes in control. 1. It shall be unlawful except with the prior approval of the superintendent for any action to be taken which results in a change of control of the business of a licensee. Prior to any change of control, the person desirous of acquiring control of the business of a licensee shall make written application to the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall contain such information as the superintendent, by rule or regulation, may prescribe as necessary or appropriate for the purpose of making the determination required by subdivision two of this section.

2. The superintendent shall approve or disapprove the proposed change of control of a licensee in accordance with the provisions of subdivisions one and six of section three hundred sixty-nine of this article. The superintendent shall approve or disapprove the application in writing within ninety days after the date the application is filed with the superintendent.

3. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe, in writing, the provisions of subdivisions one and two of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of a licensee. Thereafter, such legal representative shall comply with the provisions of subdivisions one and two of this section. The provisions of subdivisions one and two of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative", for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

4. As used in this section: (a) the term "person" includes an individual, partnership, corporation, association or any other organization, and (b) the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a licensee, whether through the ownership of voting stock of such licensee, the ownership of voting stock of any person which possesses such power or otherwise. Control shall be presumed to exist if any person, directly or indirectly, owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee or of any person which owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee, but no person shall be deemed to control a licensee solely by reason of being an officer or director of such licensee or person. The superintendent may in his discretion, upon the application of a licensee or any person who, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such licensee, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such licensee for purposes of this section.



371 - Regulations.

371. Regulations. The superintendent is hereby authorized and empowered to make such rules and regulations, and such specific rulings, demands, and findings as he may deem necessary for the proper conduct of the business authorized and licensed under and for the enforcement of this article, in addition hereto and not inconsistent herewith.



372 - Fees and charges; posting schedule; records and reports.

372. Fees and charges; posting schedule; records and reports. 1. The superintendent shall, by regulation, establish the maximum fees which may be charged by licensees for cashing a check, draft, or money order. No licensee shall charge or collect any sum for cashing a check, draft, or money order in excess of that established by the superintendent's regulations; provided, however, that no maximum fee shall apply to the charging of fees by licensees for the cashing of checks, drafts or money orders for payees of such checks, drafts or money orders that are other than natural persons.

2. The schedule of fees and charges permitted under this section shall be conspicuously and continuously posted in every location and mobil unit licensed under this article.

3. No change in fees shall become effective earlier than thirty days after the superintendent shall notify the majority leader of the senate, the speaker of the assembly, and the chairmen of both the senate and assembly committees on banks of his intention to change fees.

4. The fees in effect immediately prior to the effective date of this subdivision shall continue to be the maximum allowable fees until revised by the superintendent's regulations.

5. Each licensee shall keep and use in its business such books, accounts, and records as the superintendent may require to carry into effect the provisions of this article and the rules and regulations made by the superintendent hereunder. Every licensee shall preserve such books, accounts and records for at least two years.

6. Before a licensee shall deposit with any banking organization, or with any organization engaged in the business of banking, a check, draft or money order cashed by such licensee, the same must be endorsed with the actual name under which such licensee is doing business and must have the words "licensed casher of checks" legibly written or stamped immediately after or below such name.

7. Every licensee shall submit to the superintendent, or such person as the superintendent may designate, such suspicious activity reports or currency transaction reports as are required to be submitted to federal authorities pursuant to provisions of the Bank Secrecy Act (subchapter 11, chapter 53, title 31, United States code) and regulations and administrative orders related thereto, as amended, within the periods of time as required by such act and regulations. A licensee may submit a copy of any such report to the superintendent, or such person as the superintendent may designate, that is filed with such federal authorities. The superintendent may adopt such regulations or require such additional reports as he or she deems necessary to insure the effective enforcement of this subdivision.



372-A - Superintendent authorized to examine.

372-a. Superintendent authorized to examine. 1. For the purpose of discovering violations of this article or securing information lawfully required in this section, the superintendent may at any time, and as often as may be determined, either personally or by a person duly designated by the superintendent, investigate the cashing of checks by licensees and examine the books, accounts, records, and files used therein of every licensee.

2. For the purpose established in subdivision one of this section, the superintendent and his or her duly designated representatives shall have free access to the offices and places of business, books, accounts, papers, records, files, safes and vaults of all such licensees. The superintendent shall have authority to require the attendance of and to examine under oath all persons whose testimony may be required relative to such cashing of checks or such business.



372-B - Forged checks for cashing; signage.

372-b. Forged checks for cashing; signage. All licensees shall post in a conspicuously prominent place, clearly visible to all patrons, a statement printed in plain language as provided by the superintendent informing the public that cashing a forged check is illegal and that those who knowingly cash forged checks will be prosecuted pursuant to article one hundred seventy of the penal law.



373 - Acts prohibited; suspension or revocation of license; penalties.

373. Acts prohibited; suspension or revocation of license; penalties. 1. No licensee shall engage in the business of making loans of money, credit, goods or things or discounting of notes, bills of exchange, checks, or other evidences of debt pursuant to the provisions of article nine of this chapter, nor shall a loan business or the negotiation of loans or the discounting of notes, bills of exchange, checks or other evidences of debt be conducted on the same premises where the licensee is conducting business pursuant to the provisions of this article. Except as otherwise provided by regulation of the superintendent, all checks, drafts and money orders shall be deposited in the licensee's bank account not later than the first business day following the day on which they were cashed. No licensee shall at any time cash or advance any moneys on a post-dated check or draft or engage in the business of transmitting money or receiving money for transmission; provided, however, that a licensee may cash a check payable on the first banking business day following the date of cashing (a) if such check is drawn by the United States, the state of New York, or any political subdivision of the state of New York, or by any department, bureau, agency, authority, instrumentality or officer, acting in his official capacity, of the United States or of the state of New York or of any political subdivision of the state of New York, or (b) if such check is a payroll check drawn by an employer to the order of its employee in payment for services performed by such employee. No licensee shall cash any check, draft or money order if the face amount for which it is drawn is in excess of fifteen thousand dollars; provided, however, that this restriction shall not apply to the cashing of checks, drafts or money orders drawn by the United States, any state thereof or any political subdivision of any such state, or by any department, bureau, agency, authority, instrumentality or officer, acting in his official capacity, of the United States, any state thereof or any political subdivision of any such state, or any banking institution, or to any check or draft drawn by any insurance company, any broker or dealer registered with the securities and exchange commission, or any attorney for the settlement of claims, or to any check which has been certified by the banking institution on which it has been drawn; provided further, however, that any such restriction upon the maximum face amount that may be cashed by a licensee shall not apply to the cashing of checks, drafts or money orders by licensees for payees of such checks, drafts or money orders that are other than natural persons. For purposes of this subdivision, "banking institution" means any bank, trust company, savings bank, savings and loan association or credit union which is incorporated, chartered or organized under the laws of this state or any other state or the United States.

2. The superintendent may suspend or revoke any license or licenses issued pursuant to this article if, after notice and a hearing, he shall find that the licensee (a) has committed any fraud, engaged in any dishonest activities or made any misrepresentation; or (b) has violated any provisions of the banking law or any regulation issued pursuant thereto, or has violated any other law in the course of its or his dealings as a licensed casher of checks; or (c) has made a false statement in the application for such license or failed to give a true reply to a question in such application; or (d) has demonstrated his or its incompetency or untrustworthiness to act as a licensed casher of checks; or (e) is not doing sufficient business pursuant to this article to justify the continuance of the license, or if he shall find that any ground or grounds exist which would require or warrant the refusal of an application for the issuance of the license if such an application were then before him. Such a hearing shall be held in the manner and upon such notice as may be prescribed by the superintendent. Pending an investigation or a hearing for the suspension or revocation of any license or licenses issued pursuant to this article, the superintendent may temporarily suspend such license or licenses for a period not to exceed ninety days, provided the superintendent shall find that such a temporary suspension is in the public interest.

3. Whenever the superintendent shall suspend or revoke a license issued pursuant to this article, he shall forthwith execute a written order to that effect. The superintendent shall on the date such order is executed file one copy thereof in the office of the department and serve a second copy thereof on the licensee either personally or by mailing the same to the last known address of such licensee. Such order shall be subject to review by the supreme court in the manner provided in article seventy-eight of the civil practice law and rules; provided, however, that a special proceeding for review of such order must be commenced within thirty days from the date of such order of suspension or revocation and, provided further, that no stay shall be granted pending the determination of the matter except on notice to the superintendent and for a period not exceeding thirty days.

4. Any person, partnership, association or corporation and the several members, officers, directors, agents and employees thereof, who shall violate any of the provisions of this article, shall be guilty of a misdemeanor, and shall be punishable by imprisonment for not more than one year or by a fine of not more than five hundred dollars, or by both such fine and imprisonment.

5. Notwithstanding the provisions of subdivision four of this section, any person, partnership, association or corporation and the several members, officers, directors, agents and employees thereof who shall violate the provisions of subdivision one of section three hundred sixty-seven of this article shall be guilty of a class A misdemeanor.



374 - Application of article.

374. Application of article. 1. The provisions of this article shall not apply when checks, drafts or money orders are cashed, other than by a licensee, without a consideration or charge; nor when checks, drafts or money orders are cashed, other than by a licensee, as an incident to the conduct of any other lawful business where not more than one dollar is charged for cashing each check, draft or money order; nor shall the provisions of this article apply to any national bank, federal reserve bank, or to any person, partnership, association, corporation or other organization doing business under or pursuant to the provisions of this chapter, except a licensee under this article.

2. The provisions of this article shall apply to the operation of electronic check cashing machines. No person, partnership, association, corporation or other organization required to be licensed under this article shall operate an electronic check cashing machine without being duly licensed by the superintendent to engage in such business pursuant to this article.

* 3. Notwithstanding the provisions of subdivisions one and two of this section, no national bank or any person, partnership, association, corporation or other organization doing business under or pursuant to the provisions of this chapter, except a licensee under this article, shall conduct the business of cashing checks at a separate location which is used primarily by any such entity for the purpose of cashing checks, or at a separate location by means of an electronic check cashing machine, unless such separate location is not closer than one thousand five hundred eighty-four feet (three-tenths of a mile) from an existing licensee; provided however that this restriction shall not apply to any separate location which was in operation prior to the effective date of this subdivision nor shall it apply to any national bank or any person, partnership, association, corporation or other organization doing business under or pursuant to the provisions of this chapter which was engaged in the business of electronic check cashing machines in this state prior to the effective date of this subdivision.

* NB Repealed August 1, 2018

4. Notwithstanding the provisions of article four-A of this chapter and any rules or regulations adopted thereunder, a public accommodation office shall be deemed a separate location for purposes of subdivision three of this section if such office is used primarily for the purpose of cashing of checks. A public accommodation office, for purposes of this subdivision, shall include, without limitation, both those public accommodation offices for which regulatory approval is required and those public accommodation offices for which regulatory approval is not required. The provisions of this subdivision shall be deemed to apply to any similar facility established by a national bank.






Article 10 - (Banking) SAVINGS AND LOAN ASSOCIATIONS

375 - Incorporation; organization certificate.

375. Incorporation; organization certificate. When authorized by the superintendent as provided in article two of this chapter, fifteen or more persons, residents of the state of New York, may form a corporation to be known as a savings and loan association. Such persons shall subscribe and acknowledge and submit to the superintendent an organization certificate in duplicate, which shall specifically state: 1. The name by which the association is to be known, which shall contain as a part thereof the words "savings and loan association."

2. The place where its principal office is to be located.

3. The name, occupation and place of residence of each incorporator and the number of shares for which he has subscribed.

4. The total matured value of the shares for which the incorporators have subscribed, which shall be at least: (a) Twenty-five thousand dollars if the place where the principal office is to be located has a population of ten thousand or more; or

(b) Ten thousand dollars if the principal office is to be located elsewhere.

5. The number of directors of the association, or that the number of directors shall not be less than a stated minimum nor more than a stated maximum. Such number, or the minimum and the maximum stated, shall be within the limitations prescribed by section three hundred ninety-seven of this article.

6. The names of the incorporators who shall be its directors until the first annual meeting. The incorporators named as directors must possess the qualifications of directors as to citizenship and residence specified in section three hundred ninety-seven of this article.



376 - Proposed by-laws.

376. Proposed by-laws. 1. The incorporators shall subscribe and acknowledge and submit to the superintendent proposed by-laws in duplicate, which shall make provision for the following: (a) The dates of regular meetings of shareholders; the notice, if any, to be given; the qualifications of voters and the manner of voting; the manner of calling special meetings; and the number of members which shall constitute a quorum.

(b) The number of directors, and their qualifications, other than those specified in this article; their terms of office, which shall not be less than one year nor more than three years, and if the terms of office be more than one year, the method of division into classes for the purpose of electing, as nearly as may be, an equal number of directors each year; and the removal or suspension of directors. The by-laws may provide that the number of directors shall be not less than seven nor more than fifteen, in which event the by-laws shall also provide the manner in which the number of directors shall be fixed within the minimum and maximum limits.

(c) The meetings of the board of directors, of which there shall be no less than ten regular monthly meetings per year, provided, however, that during any three consecutive calendar months the board of directors shall meet at least twice; its powers and duties; the appointment or election of auditors and their compensation; the establishment of policies governing the appointment of appraisers and their compensation.

(d) The officers; the manner of their election; their terms of office, duties and compensation; and the bonds which shall be required of officers.

(e) The classes of shares which may be issued; whether they shall be issued in series or otherwise; the times when they may be issued; and their matured value.

(f) The manner in which evidence of share ownership shall be issued to members.

(g) The dues that shall be paid upon shares and the time of their payment; the time and manner of apportioning, crediting and paying dividends.

(h) The conditions upon which shares may be transferred, matured, withdrawn, retired or suspended and forfeited.

(i) If a member thereof, the voting of shares in the Savings and Loan Bank of the State of New York and the nomination of a director of such bank.

(j) The manner and conditions under which the by-laws may be altered or amended.

2. Such by-laws may make provision for the following:

(a) The fees that may be charged, which shall be only an entrance fee at a rate not exceeding twenty-five cents a share with a maximum amount of five dollars, or in lieu thereof a membership fee not exceeding one dollar; a transfer fee not exceeding twenty-five cents a share, or in lieu thereof a total fee not exceeding one dollar on each transfer.

(b) Loans and investments; the security to be taken for loans, and the conditions under which loans may be repaid.

(c) The fines and penalties which may be imposed for failure promptly to make payments when due.

(d) Prohibiting or further limiting proxies for members, and their duration, pursuant to subdivision two of section three hundred seventy-eight.

(e) The receipt of time and demand deposits.



377 - When corporate existence begins.

377. When corporate existence begins. When the superintendent shall have approved the organization certificate and the proposed by-laws, and shall have issued his authorization certificate as provided in article two of this chapter, the corporate existence of the association shall begin.



378 - Power to issue shares; dues thereon.

378. Power to issue shares; dues thereon. 1. Every savings and loan association shall be either permanent or serial in character. A permanent association shall be one which issues instalment shares, not in series, and credits dividends thereon to the holders of such shares individually. A serial association shall be one which issues instalment shares in series and credits the dividends apportioned to such shares by series. No additional shares shall be issued in any series after a dividend has been credited thereto unless the person to whom such shares shall be issued shall pay therefor the book value of such shares including the estimated accrued dividend thereon since the close of the preceding dividend period. Dividends credited by a serial association upon shares issued by it other than instalment shares may be credited to the holders of such shares individually.

2. The members of a savings and loan association shall be: (1) those persons who are the holders of record of shares whose membership shall continue until such shares have matured and been paid, or have been withdrawn, retired, suspended, forfeited, or transferred; and (2) all borrowers from the association and all persons obligated to the association on loans whose membership shall continue until such loans or obligations have been paid. Each member shall be entitled to at least one vote upon all question at any meeting of such members of the association, except when by statute the vote is required to be based upon the capital of the association. Every member entitled to vote at a meeting of members of the association may authorize another person or persons to act for him by proxy, but no director, officer, clerk, teller or bookkeeper of the savings and loan association shall act as proxy at any meeting of such association. Every proxy must be signed by the member or his attorney-in-fact. No proxy shall be valid after the expiration of eleven months from the date thereof unless otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the member executing it. The authority of the holder of a proxy to act shall not be revoked by the incompetence or death of the member who executed the proxy unless, before the authority is exercised, written notice of an adjudication of such incompetence or of such death is received by the officer of the association responsible for maintaining the list of members. The by-laws may prohibit or further limit proxies for members and their duration. No director or officer of a savings and loan association shall be eligible to act as an inspector of an election of directors at any meeting of members of the association.

3. The capital of every such association shall consist of the dues and dividends credited to its members upon their shares either individually or by series, time deposits held by such association pursuant to section three hundred seventy-eight-a of this chapter together with interest accrued on such deposits, and demand deposits held by such association pursuant to subdivision thirteen of section three hundred eighty-three of this chapter.

4. Any savings and loan association may issue shares of the following classes: (a) Instalment shares, class one, upon which regular payments of dues shall be made as provided in the by-laws of the association, until such shares reach their matured value or are withdrawn, retired or forfeited; and instalment shares, class two, which shall have no participation in dividends and upon which the dues payable in regularly increasing amounts are applied in reduction of a debt due to the association from the holder of such shares in accordance with a direction given by him.

(b) Savings shares, upon which dues shall be paid in such sums, at such times and for such purposes as the holder thereof may elect, until the shares are withdrawn or retired. Upon the request of the holder thereof, such savings shares may be converted by the issuing association into special savings shares authorized for issuance by paragraph (bb) of this subdivision. The association may enter such conversion in its records and on the evidence of ownership of the savings shares as an alternative to withdrawal or retirement of the savings shares and issuance of special savings shares.

(bb) Subject to such limitations and restrictions as may be prescribed by regulation of the superintendent of financial services, special savings shares, upon which dues shall be paid in such sums, at such times and for such purposes as the holder thereof may elect, and which shall provide that dividends shall be credited from the date of actual receipt of such dues to the date they are withdrawn or retired. Dividends on special savings shares shall be credited and shall be made available no later than the end of a regular dividend period, or at the time such special savings shares are withdrawn or retired if in the opinion of a majority of the board of directors it appears the savings and loan association will have sufficient profit available at the end of such regular dividend period to pay dividends and if the board of directors chooses payment of dividends at withdrawal as an option to periodic payment of dividends. Any savings and loan association which does not make dividends available pursuant to the provisions of this paragraph shall promptly notify the superintendent of financial services of such decision. Withdrawals or retirements of special savings shares during the last three business days of any regular dividend period or, in the event that any one of such last three business days is a Saturday, withdrawals of such shares upon one of the last four business days of any such period may receive dividends apportioned for the full period.

(c) Accumulative prepaid shares upon which a single payment of dues to the amount of fifty per centum or more of the matured value thereof shall be paid at the time when such shares are issued. The whole or a part of the dividends apportioned to such shares shall be credited thereto until such shares are matured, withdrawn or retired. Any balance of such dividends not so credited shall be paid in cash.

(d) Income shares, upon which a single payment of dues amounting to one hundred dollars per share shall be paid at the time when such shares are issued. The dividends on such shares shall be paid in cash or, in accordance with the written order of the holder, applied to the purchase of other shares in the association. Income shares may be issued which shall not be withdrawable without the consent of the board of directors, until the expiration of a fixed period, which shall be not more than ten years. Whenever income shares are issued which are not withdrawable until the expiration of a fixed period, a statement that they are not withdrawable until the expiration of such fixed period shall be printed upon the face of the certificate of shares or other evidence of ownership in such manner as to be clearly legible. Whenever any association is unable to locate the holder of income shares and dividends shall have been apportioned which cannot be paid to the holder thereof by reason of the inability of such association to locate such holder, such association may credit such dividends as dues upon another class of shares in the name of holder of such income shares and shall carry such other shares and any accumulations thereon for the benefit of such shareholder. Income shares which are not withdrawable until the expiration of a fixed period shall be termed "income shares, class two." Other income shares shall be termed "income shares, class one."

(e) Cumulative income shares upon which a single payment of dues of not less than one hundred dollars shall be paid at the time such shares are issued. The dividends on such shares may be credited thereto until such shares are matured, withdrawn or retired. Cumulative income shares may be issued which shall not be withdrawable without the consent of the board of directors, until the expiration of a fixed period, which shall be not more than ten years nor less than ninety days. Whenever cumulative income shares are issued which are not withdrawable until the expiration of a fixed period, a statement that they are not withdrawable until the expiration of such fixed period shall be printed upon the face of the certificate of shares or other evidence of ownership in such manner as to be clearly legible. Cumulative income shares which are not withdrawable until the expiration of a fixed period shall be termed "cumulative income shares, class two." Other cumulative income shares shall be termed "cumulative income shares, class one."

5. All shares hereafter issued by any savings and loan association shall have a matured value of one hundred dollars, except that instalment shares may be issued having a matured value of not less than one hundred nor more than two hundred fifty dollars.

6. Shares issued in the name of more than one person shall confer no greater voting rights than if issued in the name of one person.

7. Persons who hold shares in a fiduciary capacity shall have all the rights and privileges of membership, except to hold office.

8. A savings and loan association shall have a lien upon the shares of its members to the extent of any lawful fines or other obligations due to it, whether or not such shares are specifically transferred or pledged to it, and may, at its option, after five days' notice to the member, apply such shares toward the payment of any matured obligations due it.

9. A savings and loan association may in its discretion accept or refuse advance payments of dues.

10. Notwithstanding any provision of this chapter, a savings and loan association, in its organization certificate, by-laws, advertising matter or any other instrument, document or other writing used in or in connection with its business, may designate its shares as "deposit accounts" or "savings accounts" its members as "depositors", its dues or share payments as "deposits", and its capital as "deposit liability". The use of any term permitted by this subdivision shall not affect any right, duty, privilege or liability which the savings and loan association, any member or any depositor would otherwise have.



378-A - Time deposits.

378-a. Time deposits. 1. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, a savings and loan association may contract to receive time deposits including deposits upon which the savings and loan association contracts to pay interest at a fixed rate.

2. Any time deposit made by or in the name of any minor shall be held for the exclusive right and benefit of such minor, and free from the control or lien of all other persons, except creditors, and shall be paid together with interest credited thereon, to the person in whose name the deposit shall have been made. The receipt or acquittance of such minor shall be a valid and sufficient release and discharge to the association for any payment so made. When any time deposit shall be made by any person in trust for another, including a minor, and no other or further notice of the existence and terms of a legal and valid trust shall have been given in writing to the association, in the event of the death of the trustee, the deposit, together with the interest credited thereon, may be paid to the person for whom the deposit was made. The receipt of acquittance of such person shall be a valid and sufficient release and discharge to the association for any payment so made.

3. The repayment of time deposits made with any association and any interest credited thereto, shall be subject to the provisions of this chapter and to rules and regulations made in accordance therewith. Any such regulations adopted by the board of directors shall be posted in a conspicious place in the office or offices of such association, and shall be available to depositors upon request. All such rules and regulations, from time to time in effect, and all amendments thereto, from time to time in effect, shall be binding upon all depositors.

4. Notice to any association of an adverse claim to a time deposit standing on its books to the credit of any person shall not be effectual to cause such association to recognize such adverse claimant unless he shall also either procure a restraining order, injunction or other appropriate process against such association from a court of competent jurisdiction in a cause therein instituted by him wherein the person to whose credit the deposit stands or his executor or administrator is made a party and served with summons, or shall execute to such association, in form and with sureties acceptable to it a bond, indemnifying such association from any and all liability, loss, damage, costs and expenses, for and on account of the payment of such adverse claim or the dishonor of the order of the person to whose credit the deposit stands on the books of such association; provided, that this section shall not apply in any instance where the person to whose credit the deposit stands is a fiduciary for such adverse claimant, and the facts constituting such relationship, and the facts showing reasonable cause for belief on the part of such claimant that such fiduciary is about to misappropriate such deposit, are made to appear by the affidavit of such claimant.

5. (a) In all actions against any association to recover a time deposit, if there be any person or persons, not parties to the action, who claim the same fund, the court in which the action is pending may, on the petition of such association, and upon eight days' notice to the plaintiff and such claimants, and without proof as to the merits of the claim, make an order amending the proceedings in the action by making such claimants parties defendants thereto; and the court shall thereupon proceed to determine the rights and interests of the several parties to the action in and to such funds. The remedy provided in this section shall be in addition to and not exclusive of that provided in any other interpleader provision.

(b) The time deposit which is the subject of such an action may remain with such association to the credit of the action until final judgment therein, and be entitled to the same interest as other deposits of the same class, and shall be paid by such association in accordance with the final judgment of the court; or the deposit in controversy may be paid into court to await the final determination of the action, and when the deposit is so paid into court such association shall be struck out as a party to the action, and its liability for such deposit shall cease.

(c) The costs in all actions against an association to recover deposits shall be in the discretion of the court, and may be charged upon the fund affected by the action.

7. Subject to any regulations and restrictions prescribed by the superintendent of financial services, a savings and loan association may accept time deposit without the issuance of a passbook in connection therewith, and may issue such other evidences of its obligation to repay such time deposits as may be appropriate to safeguard the interests of the depositors and of the savings and loan association.



378-B - Club accounts.

378-b. Club accounts. 1. No contract under which a savings and loan association agrees to repay shares of fixed sums made at regular intervals at a given time with all interest or dividends credited thereon, or to repay said shares when, together with interest or dividends credited thereon, they shall equal a specified sum, may provide for any forfeiture of the sums deposited in the event of the discontinuance of the regular payments. Interest or dividends on club accounts, if offered, must be credited at least quarterly and may not be forfeited once credited, in the event of the discontinuance of regular payments.

2. Any savings and loan association which provides for deposits in club accounts shall, in all advertising announcements or brochures pertaining to such accounts, state whether or not interest or dividends are paid thereon and, if interest or dividends are paid, shall state the rate or form of interest or dividends so paid in accordance with any rules and regulations that may be prescribed by the superintendent.



378-C - Excelsior linked deposit program.

378-c. Excelsior linked deposit program. A savings and loan association may accept moneys deposited by the comptroller or the commissioner of taxation and finance as linked deposits pursuant to article fifteen of the state finance law and enter into agreements, pledge assets or furnish other security, satisfactory in form and amount to such authorized depositor, for the repayment of such moneys.



378-D - Preservation of books and records.

378-d. Preservation of books and records. Every savings and loan association shall preserve all its records of final entry, including cards used under the card system and deposit tickets, for a period of at least six years from the date of making the same or from the date of the last entry thereon; provided, however, that preservation of photographic reproductions thereof or records in photographic form shall constitute compliance with the requirements of this section. Notwithstanding the foregoing, the superintendent of financial services may prescribe by regulation such period of time longer or shorter than six years during which all records kept by savings and loan associations as fiduciary shall be preserved in original form.



378-E - Water pollution control linked deposit program.

378-e. Water pollution control linked deposit program. A savings and loan association may accept moneys deposited by the New York state environmental facilities corporation as linked deposits pursuant to article sixteen of the state finance law and enter into agreements, pledge assets or furnish other security, satisfactory in form and amount to New York state environmental facilities corporation, for the repayment of such moneys.



379 - Power to invest in securities.

379. Power to invest in securities. A savings and loan association may invest its funds in the following securities: (1) Shares of the Savings and Loan Bank of the State of New York, in an amount not exceeding five per centum of the assets of such association at the time of such investment, except that such amount may exceed five per centum with the written approval of the superintendent.

(2) Capital stock of a federal home loan bank, in an amount not exceeding five per centum of the assets of such association at the time of such investment, except that such amount may exceed five per centum with the written approval of the superintendent.

(3) Obligations of the Savings and Loan Bank of the State of New York.

(4) Bonds, debentures, consolidated debentures, or other obligations of a federal home loan bank or banks.

(5) Securities, certificates of deposit and other accounts and corporate obligations in which investments are authorized to be made by savings banks subject to those limitations applicable to such investments in the case of savings banks, including, without limiting the foregoing, investments made under the provisions of subdivision thirty of section two hundred thirty-five of this chapter.

(6) Such additional investments as are authorized to be made by savings banks by subdivision thirty-one of section two hundred thirty-five of this chapter, subject to those limitations applicable to such investments in the case of savings banks.

(7) Such bonds or other evidences of indebtedness issued or guaranteed by the State of Israel as are approved by the comptroller of the currency for investment by national banks; provided, however, that the principal and interest payable thereon shall be payable in United States dollars; and provided that such investments may not exceed in the aggregate five percent of the association's capital deposits, undivided profits, surplus and reserves.



379-B - Service corporation owned by associations; authorized activities of such corporation; investment therein.

379-b. Service corporation owned by associations; authorized activities of such corporation; investment therein. 1. A savings and loan association may invest in the stock, capital notes and debentures of a service corporation organized under the laws of this state for the sole activities set forth in subdivision two of this section, to the extent and upon such conditions as are or have been authorized by the superintendent of financial services, provided that all of the stock of such service corporation is, or is to be, owned by one or more savings and loan associations; and provided further, that no savings and loan association may make any investment under this section if its aggregate outstanding investment thereby, determined as prescribed by the superintendent of financial services, would thereupon exceed three per centum of its assets.

2. The activities of such service corporation, performed directly or through one or more wholly owned subsidiaries, shall consist of rendering such services to savings and loan associations and making such investments for itself and for savings and loan associations as are authorized services and investments for such associations under the provisions of this chapter as well as such activities as may be prescribed by general regulation of the superintendent of financial services.



380 - Power to make loans.

380. Power to make loans. 1. A savings and loan association may make a loan upon the security of a mortgage of the type authorized to be made by a savings bank by subdivisions five-a and six of section two hundred thirty-five of this chapter, subject to such regulations as the superintendent of financial services may prescribe.

1-b. A savings and loan association may also lend its funds to borrowers therefrom upon their promissory notes payable to the association which are:

(a) secured by one or more mortgages in which a savings and loan association may invest; provided however, that the amount loaned is not in excess of ninety per centum of the principal sum secured by such mortgage or mortgages. The assignment of every mortgage taken as security for any such note shall be recorded or registered in the office of the proper recording officer of the county in which the real property described in such mortgage is located, unless such mortgage or mortgages have been so assigned by a savings and loan association;

(b) secured by any of the stocks and bonds in which a savings and loan association may invest, except stocks eligible for investment pursuant to the provisions of subdivision twenty-six of section two hundred thirty-five of this chapter; provided however, that the amount of the loan is not in excess of ninety per centum of the market value of such stocks and bonds;

(c) made by a savings bank which has been incorporated three years or more.

(d) secured by any of the stocks eligible for investment by a savings and loan association pursuant to the provisions of subdivision twenty-six of section two hundred thirty-five of this chapter; provided however, that (1) the amount of the loan is not in excess of the lesser of (i) eighty-five per centum of the market value of such stocks, or (ii) the maximum loan value of such stocks determined in accordance with Federal Reserve Regulation U and the supplement thereto of the board of governors of the federal reserve system and as if the savings and loan association were a member bank of such system extending credit secured by such stocks for their purchase as margin stock, and (2) the amount of such loan, together with the aggregate amount outstanding of all loans made pursuant to this paragraph and the aggregate amount of investments in stock eligible for investment by a savings and loan association pursuant to the provisions of subdivision twenty-six of section two hundred thirty-five of this chapter, shall not exceed the aggregate limitations set forth in subdivision twenty-six of section two hundred thirty-five of this chapter;

2. A savings and loan association may lend its funds to its members upon their notes as follows: (a) secured by the transfer and pledge to the association of shares of any savings and loan association or by the assignment to the association of a time deposit in any savings and loan association, the withdrawal value of which, in either case, shall not be less than the amount of any such loan.

(b) Representing loans and advances of credit for the purpose of financing alterations, repairs and improvements upon or in connection with, or as the superintendent may authorize the equipping of existing structures, and the building of new structures, upon urban, suburban, or rural real property (including the restoration, rehabilitation, rebuilding, and replacement of such improvements which have been damaged or destroyed by earthquake, conflagration, tornado, hurricane, cyclone, flood, or other catastrophe), by the owners thereof or by lessees of such real property under a lease expiring not less than six months after the maturity of the loan or advance of credit or by lessees under proprietary leases from a corporation or partnership formed for the purpose of the cooperative ownership of real estate, provided: (1) the amount of such loan, advance of credit, or purchase made for the purpose of financing the alteration, repair, equipping or improvement of existing structure or the building of new structure does not exceed twenty thousand dollars; (2) the maturity thereof does not exceed one hundred twenty-one months; (3) the rate which may be paid by the borrower for interest, discount, and fees of all kinds in connection with the transaction shall be the rate or rates agreed to by the savings and loan association and the borrower; and (4) the loan shall be paid in equal or substantially equal monthly installments calculated from the date of the note; provided, however, that in addition thereto, the savings and loan association may contract to charge the borrower: (i) the fees payable to the appropriate public officer to perfect any lien or other security interest taken to secure the loan or the premium, not in excess of such filing fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the provisions of the instrument evidencing the obligation, either a fine in an amount not to exceed five cents per dollar on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the period during which it remains in default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per centum of such loan, or in any event twenty-five dollars, the savings and loan association shall refund such excess to the borrower within sixty days after the loan is paid in full, or, subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of the rate provided for in the instrument evidencing the obligation; (iii) the actual expenditures, including reasonable attorney's fees, for necessary court process; and (iv) in case the savings and loan association insures a borrower under a credit unemployment insurance policy, group life insurance policy, group health insurance policy, group accident insurance policy, or group health and accident insurance policy, or requires insurance on personal property securing any such loan, an amount not in excess of the premiums chargeable in accordance with rate schedules then in effect and on file with the superintendent of financial services for such insurance by the insurer. No savings and loan association shall require a borrower to purchase shares in the association, or to purchase shares in lieu of regular periodic installment payments, or to do or refrain from any other act which would entail additional expense or sacrifice, as a condition precedent to granting a loan or advance of credit under the authority of this paragraph. Notwithstanding the provisions of this paragraph no refund of excess fines shall be required if it amounts to less than one dollar.

(c) Representing loans and advances of credit for the purpose of defraying the cost of attendance of one or more students the income of whose family is fifteen thousand dollars or more per year at the time the loan or loan commitment is made at a university or college or for the purpose of defraying the cost of attendance of one or more students at an elementary or secondary school providing education required for minors; provided, however, that no such loan shall bring the total unpaid principal balances of any one or more loans made by such savings and loan association to the borrower pursuant to this paragraph to an amount in excess of thirty thousand dollars; and further provided that the maturity of any such loan does not exceed eighty-five months; and further provided that the rate which may be paid by the borrower for interest, discount, and fees of all kinds in connection with the transaction shall be the rate or rates agreed to by the savings and loan association and the borrower, reckoned on each loan or advance from the date thereof, calculated on any of the following bases: (i) on the unpaid principal amount of such loans and advances from time to time outstanding, or (ii) for each month on an average balance outstanding determined by dividing by two the sum of the balances of unpaid principal of such loans and advances outstanding on two dates during such month, as specified in such agreement; the first of which dates being not later than the fifteenth day of such month and the second being not earlier than the sixteenth day of such month and not less than ten nor more than twenty days after the first day, or (iii) for each month on a fixed amount selected from a schedule, which fixed amount may exceed the average daily balance under (i) above, or the average balance if determined under (ii) above, by a differential of not more than five dollars, provided the same fixed amount is also used for computing interest for any month for which such balance exceeds said fixed amount by any amount up to at least the same differential; and further provided that the loan shall be paid in equal or substantially equal monthly installments calculated from the date of the note. No fee, commission, expense, or other charge whatsoever shall be taken, received, reserved or contracted for in addition to the rate of interest authorized by this paragraph except (i) the fees payable to the appropriate public officer to perfect any lien or other security interest taken to secure the loan or the premium, not in excess of such filing fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the provisions of the instrument evidencing the obligation, either a fine in an amount not to exceed five cents per dollar on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the period during which it remains in default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per centum of such loan, or in any event twenty-five dollars, the savings and loan association shall refund such excess to the borrower within sixty days after the loan is paid in full, or, subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of the rate provided for in the instrument evidencing the obligation; (iii) the actual expenditures, including reasonable attorney's fees, for necessary court process; and (iv) in case the savings and loan association insures a borrower under a credit unemployment insurance policy, group life insurance policy, group health insurance policy, group accident insurance policy, or group health and accident insurance policy, or requires insurance on personal property securing any such loan, an amount not in excess of the premiums chargeable in accordance with rate schedules then in effect and on file with the superintendent of financial services for such insurance by the insurer. No savings and loan association shall require a borrower to place any sum on deposit, or to make deposits in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition precedent to granting a loan or advance of credit under the authority of this paragraph, except under such terms and conditions as the superintendent may from time to time approve. Notwithstanding the provisions of this paragraph no refund of excess fines shall be required if it amounts to less than one dollar.

(d) Representing loans secured by mobile home chattel paper evidencing a monetary obligation incurred to finance the purchase of a mobile home located at the time of such purchase, or to be located within ninety days, at a semipermanent site within the state or in a contiguous state and to be maintained as a residence of the borrower, the borrower's spouse, child, grandchild, parent or grandparent.

(1) For this paragraph:

(i) "mobile home chattel paper" means written evidence of both a monetary obligation and a security interest of first priority in a mobile home and any equipment installed, or to be installed therein, and

(ii) "mobile home" or "manufactured home" means a structure, transportable in one or more sections, which in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein.

(2) If the loan is for the purpose of financing the purchase of a new mobile home,

(i) it shall mature not later than two hundred forty months after the date thereof, and

(ii) the amount advanced to the borrower shall not exceed one hundred per cent of the sum of (a) the purchase price of such mobile home (including any installed equipment) plus (b) the price of any new equipment installed or to be installed by the dealer.

(3) If the loan is for the purpose of financing the purchase of a used mobile home,

(i) it shall mature not later than two hundred forty months after the date thereof, and

(ii) the amount advanced to the borrower shall not exceed one hundred per cent of the purchase price of the mobile home actually paid (including any installed equipment).

(4) The loan shall be payable in equal or substantially equal monthly installments calculated from the date of the loan. Interest, which may be taken in advance, may be charged thereon, computed from the date of the loan to the date of the last installment payable thereunder, if the loan has a maturity, (i) not exceeding thirty-seven months, at a rate not to exceed six dollars per annum discount per one hundred dollars of the face amount or ten dollars if the interest so computed is less than that amount, or (ii) exceeding thirty-seven months, at a rate not to exceed five dollars per annum discount per one hundred dollars of the face amount provided that the interest charged, if the amount thereof exceeds ten dollars, shall not exceed one per cent per month on the unpaid principal balance.

(5) The authorized interest shall be inclusive of all charges incident to investigating and making any loan. No fee, commission, expense, or other charge shall be permitted except that the savings and loan association may contract to charge the borrower (i) the fees payable to a public officer to perfect any lien or other security interest taken to secure the loan, or the premium, not in excess of such filing fee, payable for any insurance in lieu of such filing; (ii) in case of default, and in accordance with the instrument evidencing the obligation, either a fine in an amount not to exceed five per cent on any installment which has become due and remained unpaid for a period in excess of ten days, but no such fine shall exceed five dollars and only one fine shall be collected on any such installment regardless of the duration of the default, and provided further that should the aggregate of such fines collected in connection with any loan exceed two per cent of such loan or twenty-five dollars, the savings and loan association shall refund such excess within sixty days after the loan is paid in full, or, subject to an allowance of unearned interest attributable to the amount in default, interest on each amount past due at a rate not in excess of one per cent per month during the delinquency; (iii) the actual expenditures, including reasonable attorney's fees for necessary court process, and (iv) in case the savings and loan association insures a borrower under a credit unemployment insurance policy, group life insurance, health insurance, accident insurance, or health and accident insurance policy, or requires insurance on the property securing such loan, an amount not in excess of the premiums lawfully chargeable. No savings and loan association shall require a borrower to purchase shares in the association, or to purchase shares in lieu of regular periodic installment payments, or to do or refrain from doing any other act which would entail additional expense or sacrifice, as a condition to granting a loan under this paragraph except as the superintendent may from time to time approve. No refund of excess fines need be made if it amounts to less than one dollar.

(6) As a condition of any loan made pursuant to this paragraph, the borrower shall certify that the mobile home, against which the loan is made, is intended to be maintained in the state or in a contiguous state as a residence of the borrower, the borrower's spouse, child, grandchild, parent or grandparent. If the mobile home shall not be so maintained on the ninetieth day next succeeding the date of the loan or if it is relocated so as to no longer be located in the state or a contiguous state at any time before the first anniversary of the loan, the loan and all authorized charges shall become immediately due and payable subject only to the refund provisions of paragraph (d) and the borrower may, if the contract so provides, be required to pay, as an additional authorized charge, a penalty in an amount not to exceed two per cent of the face amount of the loan.

(7) No loan shall be made by a savings and loan association pursuant hereto if the total amount loaned by it pursuant to this paragraph exceeds, or by the making of such loan will exceed, an amount equal to five per cent of the assets of the savings and loan association.

(8) Subject to such limitations and conditions as the superintendent of financial services may prescribe by general regulation, a savings and loan association may make a loan pursuant to this paragraph which the federal housing administrator has insured or has made a commitment to insure and may receive and hold such debentures as are issued by the federal housing administrator in payment of such insurance, or which is guaranteed pursuant to the provisions of the act of congress entitled the "Servicemen's Readjustment Act of l944." No law of this state prescribing or limiting the interest rate upon loans or advances of credit or prescribing a penalty for violation thereof or prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made or prescribing or limiting the period for which loans or advances of credit may be made or limiting the amount of any class of loans, advances of credit or purchases which may be made shall be deemed to apply to loans, advances of credit or purchases made or to loans acquired by purchase pursuant to this subparagraph.

(e) A borrower may prepay any loan made pursuant to paragraph (b), (c) or (d) in full or, with the consent of the savings and loan association, may refinance the loan. In the event of such prepayment or refinancing, the savings and loan association shall refund: (1) the unearned portion of the interest to the borrower the amount of which portion shall be determined according to a generally accepted actuarial method; provided, however, that if the amount of interest previously deducted (i) was less than ten dollars, no refund shall be required; or (ii) exceeded the sum of ten dollars and the earned interest is less than that amount, the savings and loan association may retain such an additional amount as will bring the earned interest to the sum of ten dollars and refund the remainder, and provided further, that unless the loan is refinanced, no refund shall be required if it amounts to less than one dollar; and (2) if a charge was made to the borrower for premiums for insuring the borrower under a credit unemployment insurance policy, group life insurance policy, or under a group health, group accident or group health and accident insurance policy, the excess of the charge to the borrower therefor over the premiums paid or payable by the savings and loan association, if such premiums were paid or payable by the savings and loan association periodically, or the refund for such insurance premium received or receivable by the savings and loan association, if such premium was paid or payable in a lump sum by the savings and loan association, provided that no such refund shall be required if it amounts to less than one dollar. In the event (i) the maturity of the loan is accelerated due to the default of the borrower or otherwise and judgment is obtained, or (ii) repayment is made pursuant to any such insurance policy, the borrower or his legal representative, as the case may be, shall be entitled to the same refund as if the loan had been prepaid in full on the date of acceleration or repayment.

2-a. A savings and loan association may lend its funds to borrowers therefrom upon their promissory notes representing loans for the purpose of financing the purchase of or refinancing an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate as provided in this subdivision.

A savings and loan association may, subject to such regulations as the superintendent of financial services finds necessary and proper, invest to an amount not exceeding the maximum per cent of the loans permitted to be made on real estate improved by a single family residence occupied by the owner, provided that for purposes of this section the amount of the purchase price shall be deemed to equal the appraised value of such certificate of stock or other evidence of an ownership interest, or, in the case of a refinancing, the appraised value of certificates of stock or other evidence of the ownership of an interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate, for the purpose of financing a purchase of or refinancing an existing ownership interest in such a corporation or partnership; provided (a) such investment is secured within ninety days from the making of the loan by an assignment or transfer of the stock or other evidence of an ownership interest of the borrower and a proprietary lease; and (b) repayments of principal and interest shall be effected within the same number of years as a conventional mortgage loan previously described in this subdivision. The maximum rate of interest which may be charged, taken or received upon any loan or forbearance made pursuant to this subdivision may exceed the rate of interest prescribed by the superintendent of financial services in accordance with section fourteen-a of this chapter by no more than one and one-half per cent per annum.

3. A savings and loan association may also lend its funds, if at any time such association has funds in excess of the amount needed for loans to its members, as follows:

(a) To other savings and loan associations.

(b) Upon bonds and mortgages and notes and mortgages upon real estate to the same extent authorized in subdivision one of this section, subject to the limitations therein.

3-a. A savings and loan association may also lend its funds to its members or their children who are attending or planning to attend colleges in this state or elsewhere, to assist them in meeting their expenses of higher education, where such loans are made by the association and (1) guaranteed by the New York higher education assistance corporation in accordance with the provisions of article fourteen of the education law, or (2) insured or covered by a commitment to insure or are guaranteed or covered by a commitment to guarantee issued by the federal education commissioner in accordance with the provisions of the act of congress entitled the "Higher Education Act of 1965". In such cases no further security for the repayment of such loans shall be required of the borrowers by the association. A savings and loan association may also lend its funds to nonmembers, for the same purposes and upon the same terms and conditions if, at any time, such association has funds in excess of the amount needed for loans to its members.

4. No loan shall be made under the provisions of this section upon the security of a mortgage:

(a) Which is not a first lien upon the property described therein, unless all prior mortgages, liens or encumbrances thereon are owned by such association; and no such prior mortgage, lien or encumbrance shall be sold, transferred or assigned by such association until every subsequent mortgage, lien or encumbrance owned by it shall have been fully paid and satisfied; and further provided that whenever loans are made under both subdivisions one and three of this section upon the same real estate the limitations of amount applicable to the loan under each subdivision shall be determined by first segregating that portion of the appraised value of the premises necessary to sustain the prior mortgage, lien or encumbrance, and the limitation of amount applicable to the additional mortgage, lien or encumbrance shall then be determined with reference only to the remaining portion of the appraised value; provided further that the loan under subdivision three shall provide for equal or substantially equal periodic payments of interest and principal at least annually in amount sufficient to pay all interest and effect full repayment of principal within thirty years;

(b) Except upon the written and signed certificate of an appraiser appointed pursuant to policies established by the board of directors, certifying to the value of the premises according to such appraiser's judgment. Such certificate shall be filed and preserved among the records of the association and any member shall have access thereto;

4-a. A savings and loan association may, in addition to the authority granted under any other subdivision of this section or subdivision six of section three hundred seventy-nine of this article, make a loan to a natural person upon the security of a mortgage which is not a first lien at the rate or rates agreed to by the savings and loan association and the borrower, subject to such regulations as the superintendent of financial services may prescribe. Such regulations by the superintendent of financial services may include such restrictions as the superintendent of financial services finds necessary or proper, including without limitation, a restriction as to the percentage of total assets which may be invested in such loans or a restriction on the loan to appraisal value of property securing such loan.

For purposes of this subdivision, the term mortgage shall include a lien on an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate.

5. Every mortgage and every assignment of a mortgage taken by any savings and loan association shall be immediately recorded or registered in the office of the proper recording officer of the county in which the real estate described in such mortgage is located. This subdivision shall not apply to a participating interest in any mortgage which shall have been acquired by a savings and loan association under the provisions of section three hundred eighty-c of the banking law if the originating mortgagee shall have recorded such mortgage or an assignment thereof in the office of the proper recording officer of the county in which the real estate described in such mortgage is located.

6. Any savings and loan association may require either single premium reducing term, monthly premium reducing term, or fully paid-up life insurance or accident, health or disability insurance to be assigned to it by any borrower. When directed by the written order of a borrower, the cost of such insurance may be advanced and paid by the association. All such payments may be added to the unpaid balance of the loan.

7. A savings and loan association shall have the power to waive its right to enforce payment of a bond or note secured by a mortgage on real property and may waive its right to obtain a deficiency judgment against the borrower in the event of foreclosure of such mortgage.



380-A - Power to purchase mortgage, loan or investment.

380-a. Power to purchase mortgage, loan or investment. Subject to such regulations and restrictions as the superintendent of financial services may prescribe therefor, an association may acquire by purchase any mortgage, loan or invetsment which by the provisions of this article it is authorized to make and hold.



380-B - Power to purchase mortgages from mortgage holders.

380-b. Power to purchase mortgages from mortgage holders. A savings and loan association may purchase from mortgage holders; (1) any bond and mortgage insured or guaranteed by the United States or any instrumentality thereof, or for which there is a commitment to so insure or guarantee, or (2) provided the mortgage is a first lien, any bond and mortgage at least twenty per centum of which is guaranteed pursuant to the provisions of the act of congress entitled the "Servicemen's Readjustment Act of 1944". A savings and loan association may receive and hold such debentures as are issued in payment of any such insurance. No law of this state prescribing or limiting the interest rate upon loans or advances of credit or prescribing a penalty for violation thereof or prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made or prescribing or limiting the period for which loans or advances of credit may be made or limiting the amount of any class of loans, advances of credit or purchases which may be made shall be deemed to apply to loans, advances of credit or purchases made or to loans acquired by purchase pursuant to this subdivision.



380-C - Power to participate in certain loans and mortgage investments.

380-c. Power to participate in certain loans and mortgage investments. Subject to such regulations and restrictions as may be prescribed by the superintendent of financial services, a savings and loan association may participate in making or acquiring (1) loans of a type that it is authorized to have by paragraph (b) of subdivision two of section three hundred eighty of this chapter, and (2) mortgage investments of any type that it is authorized to have, provided that the participation acquired shall not be subordinate to any other part interest.



380-E - Effect of usury.

380-e. Effect of usury. The knowingly taking, receiving, reserving, or charging by a savings and loan association of interest, as computed pursuant to this article, at a rate greater than such rate of interest as may be authorized by law shall be held and adjudged a forfeiture of the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon. If such greater rate of interest has been paid, the person paying the same or his legal representatives may recover from the savings and loan association twice the entire amount of the interest thus paid. Nothing in this section shall be deemed to affect the powers of any savings and loan association with respect to loans or investments it is authorized to make.



380-F - Power to make advances of federal funds.

380-f. Power to make advances of federal funds. A savings and loan association may make advances of federal funds to commercial banks, provided such advances are made on the condition that they be repaid on the next business day following the day on which the advance is made. For purposes of this section the term "federal funds" shall mean funds which a savings and loan association has on deposit at a commercial bank which are exchangeable for funds on deposit at a federal reserve bank; the term "commercial bank" shall mean any bank, trust company, private banker, national banking association, having its principal office in this state; and the term "business day" shall mean any day on which the savings and loan association, the commercial bank and the federal reserve bank where the funds are on deposit are all open for general business.



380-G - Power to engage in line of credit financing of residential real estate.

380-g. Power to engage in line of credit financing of residential real estate. A savings and loan association is authorized to invest an amount, not exceeding the lesser of (a) ten per centum of the sum of its surplus, undivided profits, and reserves or (b) one per centum of its assets, in loans or in interests therein the principal purpose of which is to provide financing with respect to what is or is expected to become primarily residential real estate within this state, where (i) the association relies substantially for repayment on the borrower's general credit standing, with or without other security, or (ii) the association relies on other assurances for repayment, including but not limited to a guaranty or similar obligation of a third party, and, in either case described in clause (i) or (ii), regardless of whether or not the association takes security.



380-H - Trust powers.

380-h. Trust powers. 1. The superintendent of financial services is authorized and empowered to grant permission to a savings and loan association to exercise any or all of the powers specified in sections one hundred, one hundred-a, one hundred-b and one hundred-c of this chapter. In passing upon applications for permission to exercise any such powers, the superintendent of financial services may take into consideration the amount of surplus of the applying association, whether or not such surplus is sufficient under the circumstances of the case, the needs of the community to be served and any other facts and circumstances that seem proper, and may grant or refuse it permission accordingly.

2. Whenever the laws of this state require a trust company acting in a fiduciary capacity to deposit securities with the state authorities for the protection of private or court trusts, a savings and loan association, so acting, is empowered to make similar deposits of securities.

4. The superintendent of financial services is authorized to promulgate such regulations as he or she may deem necessary or proper to implement the provisions of this section and the proper exercise of the powers granted by this section.



380-I - Personal loan departments.

380-i. Personal loan departments. Subject to such regulations as the superintendent of financial services may prescribe, a savings and loan association may operate a personal loan department under the same terms and conditions as are provided under subdivisions four and five of section one hundred eight of this chapter.

The superintendent of financial services shall be empowered (a) to prescribe the terms and conditions governing the conduct and operation of personal loan departments including the maximum amount, expressed as a percentage of assets or otherwise, which a savings and loan association may invest pursuant to the provisions of this subdivision or in the aggregate, taking into account such other provisions of law authorizing investments by savings and loan associations and (b) to prescribe such terms and conditions as may be appropriate to effect or facilitate the tranfer of accounts operated pursuant to the provisions of any other section of this chapter to the personal loan departments authorized to be operated hereunder.

In pursuance of the authority granted hereunder savings and loan associations shall be empowered to issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations, and to act as financing agencies as defined in subdivision nine of section three hundred one and subdivision eighteen of section four hundred one of the personal property law.



380-J - Authorization to acquire and lease personal property.

380-j. Authorization to acquire and lease personal property. A savings and loan association is authorized to acquire and lease personal property to the same extent as a commercial bank is authorized to engage in such activities under subdivision twelve of section ninety-six of this chapter, subject to those limitations applicable to such activities in the case of banks or trust companies.



380-K - Investment in promissory notes.

380-k. Investment in promissory notes. A savings and loan association may invest in promissory notes and other evidences of indebtedness representing commercial, corporate or business loans to the same extent as a savings bank is authorized to invest in such notes under subdivision eight-c of section two hundred thirty-five of this chapter, subject to those limitations applicable to such investments in the case of a savings bank. For the purposes of this section, the term "net worth" shall have the meaning ascribed to it by subdivision four of section two hundred forty-four of this chapter. In addition, a savings and loan association is authorized to invest in such promissory notes as a savings bank may invest in pursuant to paragraph five of subdivision eight of section two hundred thirty-five of this chapter.



380-L - Excelsior linked deposit program.

380-l. Excelsior linked deposit program. A savings and loan association may make linked loans, each authorized and approved pursuant to article fifteen of the state finance law and each in an amount equal to a corresponding linked deposit made pursuant to such article, subject to the limits of section three hundred eighty-k of this article and any other applicable limits or requirements imposed by law or regulation.



380-M - Water pollution control linked deposit program.

380-m. Water pollution control linked deposit program. A savings and loan association may make linked loans, each authorized and approved pursuant to article sixteen of the state finance law and each in an amount equal to a corresponding linked deposit made pursuant to such article, subject to the limits of section three hundred eighty-k of this article and any other applicable limits or requirements imposed by law or regulations.



381 - Power to take and hold real estate; restrictions.

381. Power to take and hold real estate; restrictions. 1. A savings and loan association may take, hold and convey real property as follows: (a) A plot whereon there is or may be erected a building suitable for the convenient transaction of its business, from portions of which not required for its own use a revenue may be derived, and a plot whereon parking accommodations are, or are to be, provided, with or without charge, primarily for its customers or employees or both; provided that the aggregate of all investments of any savings and loan association in such plots and buildings or in the bonds and mortgages upon such plots or buildings shall not exceed five per centum of the assets of such association except with the approval of the superintendent.

(b) Such as shall be conveyed to it in satisfaction of debts previously contracted in the course of its business.

(c) Such as it shall purchase at sales under judgments, decrees or mortgages held by it.

(d) A whole or part interest in a "project" as defined in the New York state urban development corporation act, pursuant to sections six or eight of such act. An investment by an association in a single project shall not exceed one per centum of the assets or ten per centum of the net worth of such association, whichever is less, and the aggregate of all investments of an association in such projects and investments in securities pursuant to subparagraph one-a of paragraph (a) of subdivision twenty-one of section two hundred thirty-five of this chapter shall not exceed five per centum of the assets or fifty per centum of the net worth of such association, whichever is less. For the purposes of this subdivision, "net worth" of an association shall mean the excess of its assets at book value, less allocated reserves, over known liabilities.

* (e) Improved or unimproved real property (either by purchase, lease, exchange or otherwise), or any interest therein, to erect, construct, rebuild, enlarge, alter, improve, maintain, manage and operate buildings or other improvements of any description thereon, to sell, lease, sublet, mortgage, exchange or otherwise dispose of same and execute, perform and carry out contracts for construction, alteration, improvement, maintenance, management or repair thereof, to make loans in connection therewith, as owner, co-owner or otherwise, subject to such specific or general approvals and limitations as shall be required by regulations promulgated from time to time by the superintendent of financial services pursuant to this paragraph; provided, however, that no activity specified herein shall be undertaken pursuant to the authority contained in this paragraph until the superintendent of financial services shall have issued regulations specifying the limitations and requirements which shall be imposed in connection with the investments and activities referred to herein, including, without limitation, the consideration of such savings and loan association's record in meeting the credit needs of local communities within the meaning of section twenty-eight-b of this chapter.

* NB Expired June 30, 1988

2. All real estate purchased by any such association or taken by it in settlement of debts due it, shall be conveyed to it directly by name or, subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper, may be taken in the name of a duly authorized nominee, and the conveyance immediately recorded or registered in the office of the proper recording officer of the county in which such real estate is located.



382 - Power to borrow.

382. Power to borrow. Subject to such regulations as the superintendent of financial services may promulgate, a savings and loan association may borrow money and pledge its assets as security for the repayment thereof if it has been authorized so to do by the vote of a majority of its board of directors.



382-A - Power to act as trustee under self-employed retirement trust and of individual retirement account; investment in savings account.

382-a. Power to act as trustee under self-employed retirement trust and of individual retirement account; investment in savings account. 1. Subject to any regulations and restrictions prescribed by the superintendent of financial services, a savings and loan association shall have power to act as trustee under a retirement plan established pursuant to the provisions of the act of congress entitled "Self-employed Individuals Tax Retirement Act of 1962", and provisions of law contained therein as amended, provided that the provisions of such retirement plan require the funds of such trust to be invested exclusively in deposits in savings and loan associations and federal savings and loan associations whose principal offices are located in this state. In the event that any such retirement plan, which in the judgment of the association, constituted a qualified plan under the provisions of said Self-employed Individuals Tax Retirement Act of 1962, and provisions of law contained therein as amended, and the regulations promulgated thereunder at the time the trust was established and accepted by the association is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the association may, nevertheless, continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof. No association, in respect to deposits made under this subdivision, shall be required to segregate such deposits from other deposits of such association, provided, however, that the association shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subdivision. As used in this subdivision, the term "deposits" shall include shares issued by the association and time deposits held pursuant to section three hundred seventy-eight-a of this chapter.

2. Subject to any regulations and restrictions prescribed by the superintendent of financial services, a savings and loan association shall have power to act as trustee of an individual retirement account established pursuant to the provisions of the act of congress entitled "Employee Retirement Income Security Act of 1974" provided that the provisions of the written governing instrument creating the trust require the funds of such trust to be invested exclusively in deposits in savings and loan associations and federal savings and loan associations whose principal offices are located in this state. In the event that any such individual retirement account, which in the judgment of the association, constituted a qualified individual retirement account under the provisions of said Employee Retirement Income Security Act of 1974 and the regulations promulgated thereunder at the time the trust was established and accepted by the association is subsequently determined not to be such a qualified individual retirement account or subsequently ceases to be such a qualified individual retirement account, in whole or in part, the association may, nevertheless, continue to act as trustee of any deposits theretofore made under such individual retirement account and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof. No association, in respect to deposits made under this subdivision, shall be required to segregate such deposits from other deposits of such association, provided, however, that the association shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subdivision. As used in this subdivision, the term "deposits" shall include shares issued by the association and time deposits held pursuant to section three hundred seventy-eight-a of this chapter.



382-B - Power to issue certain obligations.

382-b. Power to issue certain obligations. 1. In addition to all other powers granted to it by other provisions of law, a savings and loan association may issue such notes, bonds, debentures, or other obligations or other securities as the superintendent may authorize.

2. Subject to such regulations and restrictions as the superintendent of financial services finds to be necessary and proper and notwithstanding any other provisions of law, a savings and loan association may issue notes, bonds, debentures, or other obligations or other securities subordinated to deposits in such savings and loan association; provided that, unless the superintendent has given prior approval otherwise, the aggregate principal amount thereof at the time of issuance shall not exceed twenty-five per cent of the net worth of such savings and loan association, exclusive of all such notes, bonds, debentures, or other obligations or other securities. The proceeds or other consideration derived by a savings and loan association from the issuance pursuant to this subdivision of any such notes, bonds, debentures, or other obligations or other securities shall be deemed for purposes of this chapter to constitute a part of the net worth of such savings and loan association. For the purposes of this article, the term "net worth" shall mean the excess of assets at book value, less allocated reserves, over known liabilities, including deposit liabilities.



383 - Other powers.

383. Other powers. Every savings and loan association shall, subject to the restrictions and limitations contained in this chapter, have the following powers:

1. To become a member of the Savings and Loan Bank of the State of New York; to exercise such powers as may be conferred upon member associations of such Savings and Loan Bank; and to perform such duties and obligations as may be lawfully required of such member associations.

2. To become a member of a federal home loan bank; and to have and to exercise all powers, not in conflict with the laws of this state, which are conferred upon any such member by the federal home loan bank act. Such savings and loan association and its directors and officers shall continue to be subject, however, to all liabilities and duties imposed upon them by any law of this state and to all provisions of this chapter relating to savings and loan associations.

3. To assume and discharge such obligations to Federal Deposit Insurance Corporation as may be necessary or required for the purpose of maintaining share insurance in such corporation.

4. To receive money for transmission and to transmit such money, and to sell money orders and travel checks as agent for any corporation, association or joint stock company empowered to sell such instruments through agents in the state of New York.

5. To service mortgages for others, and to render investment advice incidental to the purchase of and investment in mortgages by others, provided, however, that the superintendent of financial services shall have power to prescribe, by specific or general regulation, the extent to which and the conditions upon which such mortgages may be serviced and such investment advice may be rendered.

6. To service mortgages or to perform other services for the Federal National Mortgage Association created under the housing act of nineteen hundred fifty-four, as amended from time to time, and to sell or assign mortgages to such association and in connection therewith to make capital contributions thereto, purchase stock thereof, and do any and all other acts which under the laws and regulations applicable to such sales may be required to enable such sales to be effected.

7. To sue and to be sued in all courts and to participate in actions and proceedings, whether judicial, arbitrative or otherwise, in like cases as natural persons.

8. To have a corporate seal, and to alter such seal at pleasure, and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

9. To make donations, irrespective of corporate benefit, for the public welfare or for community fund, hospital, charitable, educational, scientific, civic or similar purposes, and in time of war or other national emergency in aid thereof.

10. To elect or appoint officers, employees and other agents of the savings and loan association, define their duties, fix their compensation, and to indemnify corporate personnel.

11. To have perpetual existence.

12. To execute and deliver such guaranties as may be incidental or usual in the transfer of investment securities.

13. To receive and repay demand deposits subject to those provisions applicable to such deposits, in the case of savings banks under section two hundred thirty-seven of this chapter, including, subject to regulation by the superintendent of financial services, the power to charge for maintaining a demand deposit account or for honoring checks drawn on or accepting deposits made to such an account.

The superintendent of financial services shall have the power to prescribe by regulation (a) the maximum charge which may be imposed in this state by a savings and loan association in connection with a check or other written order drawn upon it on insufficient funds, irrespective of whether the instrument is paid, accepted or returned by the bank, and (b) the maximum charge which may be imposed in this state by a savings and loan association in connection with a check or other written order received by it for deposit or collection and subsequently dishonored and returned for any reason by the drawee.

14. To have and exercise all other powers necessary or appropriate in conducting the business of a savings and loan association.

15. Subject to such regulations as the superintendent of financial services finds to be necessary and proper, and notwithstanding any other provision of law, to accept federal tax and loan accounts, the balance of which are payable on demand without previous notice of intended withdrawal and to pledge collateral to secure such accounts.

16. Subject to any limitations or other specific provisions contained in this chapter or any other statute of this state or its organization certificate, and as shall be appropriate in conducting the business of the corporation, and only for such activities which are authorized by this chapter for savings and loan associations: to be a promoter, partner, member, associate or manager of other business enterprises or ventures, or to the extent permitted in any other jurisdiction to be an incorporator of other corporations of any type or kind.

17. To engage in a "savings promotion" in accordance with section nine-v of this chapter and subject to any regulations promulgated by the superintendent. The superintendent shall consult with the state gaming commission before proposing any such regulations or any amendments thereto. Such regulations shall ensure that:

a. no participant in a savings promotion is charged any fee that would constitute, directly or indirectly, consideration for participation in such savings promotion; and

b. no participant in a savings promotion foregoes, directly or indirectly, any interest that would constitute consideration for participation in such savings promotion.



383-A - Rental of safe deposit boxes.

383-a. Rental of safe deposit boxes. Any savings and loan association may rent to its members safe deposit boxes in which to keep personal property and papers of any kind.



384 - Entries in books; restrictions; amortization of securities.

384. Entries in books; restrictions; amortization of securities. 1. No savings and loan association shall by any system of accounting or any device of bookkeeping, directly or indirectly, enter any of its assets upon its books in the name of any individual, partnership or unincorporated association or of any other corporation, or under any title or designation that is not truly descriptive thereof, except as authorized by the provisions of this article.

2. The stocks, bonds or other interest-bearing obligations purchased by a savings and loan association shall be entered on its books at the actual cost thereof, and shall not thereafter be carried upon its books at a valuation exceeding their cost as adjusted by amortization for the purpose of bringing them to par at maturity; and where securities purchased at a premium are callable prior to maturity, the rate of amortization thereof shall be increased when necessary to such extent as shall reduce the amount at which such securities are carried upon the books to the call price at the date or dates upon which a call may be made. No adjustment for amortization shall be required to be made on the books, except when the books are closed for the purpose of computing profits. The superintendent may by regulation vary the requirements of this subdivision to permit the amortization of premiums at the same rate as that required by federal tax statutes or regulations.

3. No savings and loan association, without the written permission of the superintendent, shall enter on its books its real estate and the building or buildings thereon, or its fixtures, vaults, furniture and equipment, at a valuation exceeding the actual cost thereof to such savings and loan association, or carry such real estate, building or buildings, fixtures, vaults, furniture or equipment on its books at a valuation exceeding the actual cost less appropriate allowances for depreciation. No adjustment for depreciation shall be required to be made on the books except when the books are closed for the purpose of computing profits.

4. Real estate acquired by an association other than that acquired for use as a place of business, shall be entered on the books of the association in conformity with the method of accounting for troubled debt restructurings approved by the financial accounting standards board or such other method of accounting as may be authorized or required by rules and regulations of the superintendent.

The provisions of this subdivision shall not, except as the superintendent may otherwise require, apply to any parcel of real estate as to which the savings and loan association has exercised its option to transfer or convey such real estate to the veterans administration or the federal housing commissioner pursuant to insurance or guaranty.

5. Every savings and loan association shall conform its method of keeping its books and records to such orders in respect thereto as shall have been made and promulgated by the superintendent. Any savings and loan association that refuses or neglects to obey any such order shall be subject to a penalty in an amount as determined pursuant to section forty-four of this chapter for each day it so refuses or neglects.



385 - Surplus account.

385. Surplus account. Every savings and loan association shall accumulate and maintain a surplus account as provided in section three hundred eighty-seven of this article. Such surplus account up to ten per centum of the association's capital shall not be available for any purpose, except with the prior written approval of the superintendent; but any such association may: (a) charge against such surplus account any losses or expenses without such approval only in the event such association has no undivided profits against which such losses or expenses may be charged or (b) may, with the prior written approval of the superintendent, transfer any part of such surplus account to any other account for any purpose. Such account may be created or increased by contributions and by transfers from undivided profits or from net profits.



386 - Profits; how and when to be computed.

386. Profits; how and when to be computed. 1. Every savings and loan association shall close its books, for the purpose of computing its profits, at the end of any period for which a dividend is to be paid and in no event less frequently than quarterly. To determine the amount of gross income for any such accounting period the following items may be included:

(a) All income received or properly accrued, provided that no interest shall be accrued upon any interest-bearing asset upon which a default of principal or interest has existed for a period which shall be determined by the superintendent, except for interest-bearing assets secured by collateral the ascertained value of which is at least equal to the amount at which such asset plus all interest accrued thereon is carried on its books.

(b) Amounts added to cost for the purpose of amortizing discounts on securities purchased for less than par, provided that no discount shall be amortized on securities upon which a default exists.

(c) Any profits actually realized from the sale or other disposition of securities, real estate or other property.

(d) Amounts recovered on assets previously charged off, including amounts allowed by the superintendent on account of assets previously disallowed by him; and other amounts allowed by the board of directors on account of assets previously disallowed by it.

(e) Provided the superintendent shall have approved, and only to the extent of such approval, any increase in the book value of the real estate and building or buildings thereon used by it as its place or places of business.

(f) Such other items as the superintendent, in his discretion, may permit to be included.

2. To determine the amount of net profits for such accounting period the following items shall be deducted from gross income:

(a) All expenses paid or properly accrued, both ordinary and extraordinary, in the transaction of its business, the collection of its debts and the management of its affairs.

(b) Interest paid or properly accrued upon time deposits held pursuant to section three hundred seventy-eight-a of this article, interest paid or properly accruing upon deposits referred to in section three hundred seventy-eight-b of this article and debts owing by it.

(c) Amounts deducted from cost for the purpose of amortizing premiums on securities purchased for more than par.

(d) Any losses sustained by it except to the extent that such losses have been charged against the surplus account or valuation reserves. In the computation of such losses there shall be included all deductions from the book value of assets made pursuant to the direction of the board of directors or by reason of the disallowance of assets by the superintendent. The balance thus obtained shall constitute the net profits of such savings and loan association for such period.



387 - Credits to surplus account and undivided profits; dividends to shareholders.

387. Credits to surplus account and undivided profits; dividends to shareholders. 1. When the net profits of any savings and loan association have been determined at the close of an accounting period, if its net worth does not equal ten per centum of its capital, such net profits shall be credited to its surplus account in such amount as may be determined by the superintendent of financial services until such net worth equals ten per centum of its capital. For purposes of this article, the term "net worth" shall mean the excess of assets at book value, less allocated reserves, over known liabilities. The balance of such net profits, together with any amounts remaining from similar balances for previous accounting periods, shall constitute the undivided profits of such savings and loan association at the close of such period. The directors, in addition to the transfers to the surplus account required by this section, may transfer additional amounts to surplus account from undivided profits or continue to carry as undivided profits such sum or sums as they may deem wise. Amounts heretofore credited to a reserve for bad debts pursuant to chapter three hundred nine of the laws of nineteen hundred fifty-two shall be transferred to surplus account.

2. The undivided profits of a savings and loan association at the close of an accounting period shall be available for dividends. The directors may declare such dividends pursuant to the provisions of this paragraph or for any annual, semiannual, quarterly or monthly period closing on the last day of a calendar month or as provided in paragraph (bb) of subdivision four of section three hundred seventy-eight of this chapter. No association shall declare, credit or pay any dividend while its capital is impaired, or at any time except by a vote of the board of directors.

Notwithstanding the foregoing, in the event the gross income, undivided profits, surplus account or net worth of a savings and loan association shall be, or shall be deemed by the superintendent to be, increased as a result of any loan, purchase of assets or guaranty by, or other transaction with, any insuror of the accounts of such savings and loan association, including a transaction subject to subdivision two of section three hundred eighty-two-b of this article, the amount of any such increase in the gross income, undivided profits, surplus account or net worth of such savings and loans association shall, with the prior written approval of the superintendent, be available for dividends.

4. Dividends shall be apportioned upon the dues and dividends credited to members, provided, however, that, except in the case of special savings shares, no dividend shall be required to be computed and paid upon any dues credited to a member except from the first day of the month immediately following the date of receipt of such dues, and provided further, that no dividend shall be required to be apportioned on shares having a book value of less than fifty dollars or on savings shares issued for special purposes which by their terms are to be withdrawn by the shareholder within one year from the date of their issuance. Any such association may compute dividends upon dues credited to a member from the date of actual receipt of such dues. The by-laws of any such association may provide a schedule of varying rates of dividends for different classes of shares and different types of shares within any class.

5. No savings and loan association shall declare any dividends upon the accumulations on any share for a longer period than that during which such accumulations have been held; provided, however, that dues paid upon shares not later than the tenth day of any month, may have dividends declared thereon from the first day of the month in which such payment was made; and withdrawals of shares during the last three business days of any dividend period or, in the event that one of such last three business days is a Saturday, deposits withdrawn upon one of the last four business days of any dividend period may receive dividends apportioned for the full period.



388 - Fines and penalties for failure to make payments on instalment shares.

388. Fines and penalties for failure to make payments on instalment shares. 1. Where dividends on instalment shares are credited by series, a savings and loan association may impose fines upon the holders of instalment shares of a series, their legal representatives or successors in interest, if they neglect to pay dues, interest or premium when due, but such fines shall not exceed one per centum per month of the amount in default for the period during which such dues, interest and premium shall have remained in default, except that a fine at the rate of two per centum per month of the amount in default may be imposed during the first three months of any default.

2. Where dividends on instalment shares are credited individually to shares, a savings and loan association may declare a lower rate of dividend on instalment shares upon which there has been a default for more than sixty days since the last declaration of dividends, provided that such dividend shall be not less than sixty per centum of the dividend declared on like instalment shares not in default.

3. Where dues on instalment shares are applied directly in reduction of a mortgage loan, a savings and loan association may provide, as one of the terms of the obligation, that interest may be added to the unpaid balance of the obligation on the first day of each month and computed upon the unpaid balance of the obligation due as of the last day of the preceding month.

4. No fine shall be charged against or deducted from the dues actually paid by a member and no fines or penalties other than those provided in this section shall be imposed for failure to meet payments on instalment shares.



389 - Matured shares; conversion into shares of another class upon notice.

389. Matured shares; conversion into shares of another class upon notice. Whenever the dues and dividends credited to instalment or accumulative prepaid shares shall equal their matured value, notice of such maturity shall be given to the holders thereof and the payment of dues thereon shall cease. Such notice shall be mailed to such shareholder at his last known address as it appears on the books of the association and, in the discretion of the board of directors, may contain a further provision that if such shareholder fails to accept payment for such shares, convert such shares into shares of another class or file an application to withdraw such shares within sixty days after the mailing of such notice, the same will be converted into another class of shares specified in such notice. If such additional provision has been included in such notice and the shareholder fails or neglects to accept payment for such shares, convert such shares into shares of another class or file an application to withdraw such shares, within such sixty days, the board of directors may, by resolution, convert such shares into the class of shares specified in such notice. For the purpose of maturing such shares, a special dividend may be credited between regular dividend dates at the same rate at which the last regular dividend was credited. When shares pledged to the association mature, the value of such shares shall, to the extent of the obligation for which they are pledged, be applied in payment thereof. Any remaining balance of such shares shall be treated as matured shares and any other collateral not required to satisfy such obligation shall be returned.



390 - Withdrawal of unpledged shares; provisions for dividends.

390. Withdrawal of unpledged shares; provisions for dividends. 1. The accumulations upon shares of any savings and loan association which are not pledged to the association to secure a loan, whether or not such shares are matured, may be withdrawn subject to the provisions of this chapter and of the by-laws and regulations of the association made in accordance therewith. In addition to his rights as a shareholder of an association, a shareholder shall be a creditor of the association to the extent of all dues and dividends credited to him. An association may by regulation adopted by resolution of its board of directors require a written notice of thirty days before paying withdrawals, in which event no withdrawal shall be paid until thirty days after notice of intention to make the withdrawal shall have been filed. It shall on the day such regulation is made effective notify the superintendent by telephone or telegraph that such regulation has been made and shall thereafter number, date and file in the order of actual receipt every notice of intention to make a withdrawal. Except as provided in section three hundred seventy-eight-a of this chapter, no savings and loan association shall hereafter agree with any of its shareholders in advance to waive the said thirty days' notice. Except in the case of special savings shares, if the by-laws so provide, a special dividend may be credited on shares withdrawn between regular dividend dates at the rate of the last dividend, computing from the last dividend period to the first day of the month in which such withdrawal is made.

1-a. A savings and loan association may permit a shareholder to withdraw the accumulations upon his shares of the association which are not pledged to the association to secure a loan, whether or not such shares are matured, through a disbursing savings and loan association that is a member of the federal deposit insurance corporation if the office of the disbursing association through which payment of such withdrawal is made is located more than fifty miles from the principal dwelling place of such shareholder. The association may authorize payment by the disbursing association only upon receiving a specific telephonic withdrawal request, which may be oral or electronic, from such shareholder, and the amount so paid shall be immediately withdrawn from the shareholder's account at such association. A savings and loan association providing withdrawal services pursuant to this subdivision one-a may, but is not required to: (a) charge a fee to shareholders making such withdrawals, (b) place a limitation upon the amount of such withdrawal requests, and (c) pay a fee to the disbursing association. A savings and loan association may also act as the disbursing association in a similar withdrawal transaction from such accumulations on shares in another association that is a member of the federal deposit insurance corporation, and may collect a fee for its services. This subdivision one-a shall not apply to time deposits received by an association pursuant to section three hundred seventy-eight-a of this chapter.

2. If a member shall not apply for the withdrawal within fifteen days after the expiration of the thirty days' notice of intention no withdrawal shall be payable under such notice or by reason thereof. While any withdrawal application made pursuant to the required notice of intention remains in effect and unpaid, no withdrawal application made pursuant to a notice of intention subsequently filed shall be paid and no loan may be made secured by transfer or pledge of shares, nor shall shares be retired or applied by the association, or by the member toward the payment of fines and obligations due to the association, nor shall dividends be declared or paid.

3. Upon the withdrawal of instalment or accumulative prepaid shares prior to their maturity, or upon the withdrawal of income shares issued for a fixed term prior to the expiration of such fixed term, a portion of the dividends credited to such shares may be retained by the association as its own property, in accordance with a schedule, clearly and fully set forth in the by-laws. Such schedule shall make proper provision with respect to each class of share, and in the case of instalment shares shall take into account the period such shares have been in force, provided, however, that the portion of such dividends that may be retained by the association upon the withdrawal of a share shall in no case exceed forty per centum of the dividends apportioned and credited upon such share.

4. The board of directors may permit a member to withdraw part of the accumulations on his shares, other than instalment shares issued in series, without reducing the number of shares held by him.

5. Subject to any regulations and restrictions prescribed by the superintendent of financial services, a savings and loan association may accept deposits, including demand deposits, without the issuance of a passbook in connection therewith, and may issue such other evidences of its obligation to repay such deposits as may be appropriate to safeguard the interests of the depositors and of the savings and loan association.

6. In case of conflict between this section and any other provision of law, this section shall control.



392 - Retirement of shares; suspension; transfer.

392. Retirement of shares; suspension; transfer. 1. The board of directors of any savings and loan association may retire shares which are not pledged to the association by requiring their withdrawal, if the by-laws clearly state the manner in which such withdrawals may be required. The holders of such shares shall be paid the book value of their shares less all lawful obligations.

2. Whenever a member of any savings and loan association shall have failed for six months to pay dues upon any instalment shares owned by him, such association may serve notice upon him to pay such dues within the time stated in such notice, which time shall be not less than thirty days. If such shareholder does not make such payment within the time stated in the notice, the amount which would be due him if his shares were withdrawn shall be determined and such amount transferred and credited to him in a savings share account or a suspense account. If transferred to a suspense account, the rights of such member shall cease except the right to withdraw, subject to the provisions of section three hundred ninety of this article, the amount thus credited to him and such dividends as may be credited thereon following the date of such transfer. Dividends on amounts in suspense accounts shall be credited at a rate of at least three-fifths of the lowest rate at which dividends are apportioned to any type of instalment shares.

3. No transfer of shares shall be binding upon any savings and loan association until such transfer has been recorded upon its books. The transferee of any share shall take the same subject to all liabilities to the association and all conditions attaching thereto at the time of the transfer. If the shares are in the names of two persons and in the form to be paid to either or the survivor of them, the assignment thereof by one of such persons shall authorize the association to record the assignment upon its books or to accept it as collateral for a share loan made pursuant to subdivision two-a of section three hundred eighty of this article.



393 - Repayment of mortgage loans; application of pledged shares.

393. Repayment of mortgage loans; application of pledged shares. 1. For the purpose of making payment on his mortgage loan a member may at any time, without forfeiture of dividends, transfer from the amount credited upon the shares pledged by him as security, a sum equal to the matured value of one or more instalment shares.

2. Any mortgage loan made by a savings and loan association to a member may be repaid in whole or in part at any time, but the loan contract may expressly provide for a period during which prepayment may not be made without incurring prepayment penalties. When such provision is contained therein, the loan contract must also expressly provide for prepayment penalties or no prepayment penalties may be collected when the loan is prepaid. However, where a loan is secured by mortgage on a one to six family residence, or is extended to finance the purchase of a cooperative under subdivision two-a of section three hundred eighty of this chapter which residence or cooperative is or will be occupied in whole or in part by the member, prepayment penalties may be imposed only during the first twelve months from the date the mortgage or cooperative loan was made and may not exceed:

(a) Interest for a period of three months on the principal so prepaid; or

(b) Interest for the remaining months of the first year on the principal so prepaid if the prepayment is made at any time within one year from the date the loan is made.

The book value of instalment shares pledged as security for any such loan shall be deducted from the amount of the loan in determining the amount of principal upon which such interest may be charged.

3. Whenever any mortgage is foreclosed, the withdrawal value of the shares transferred and pledged to any such association as security for the loan shall be applied toward the payment of the indebtedness of the member and his rights under such shares shall terminate.

4. In event of the voluntary or involuntary liquidation of any association, the holder of shares pledged as security for a mortgage loan pursuant to the provisions of subdivision one of section three hundred eighty of this article shall be entitled to have the payments on such shares and the dividends credited or entitled to be credited thereon applied in reduction of such mortgage loan.

5. No shares pledged as security for a mortgage loan may be withdrawn while the mortgage loan against which they are pledged is outstanding.



394 - Joint shares; shares of minors; shares in trust.

394. Joint shares; shares of minors; shares in trust.

3. When shares shall be issued in the name of a minor they shall be held for the exclusive right and benefit of such minor and free from the control or lien of all other persons except creditors, and the withdrawal value thereof shall be paid to the person in whose name the shares are held. A receipt or acquittance from such minor shall be a valid and sufficient release and discharge to the association for all payments made on account of such shares. When shares have been issued to a parent, guardian or voluntary trustee for a minor the association may permit the transfer of such shares to the minor by such parent, guardian or trustee and in the event of the death of such parent, guardian or trustee the association may transfer and hold such shares for the exclusive right and benefit of such minor, upon presentation of satisfactory evidence of such death and upon the surrender of the certificate, passbook or other proper evidence of the ownership of such shares.

4. No association shall be liable to beneficiaries for moneys paid to their guardians or trustees, unless written notice of limitation upon the right of such guardians or trustees to withdraw such funds has been previously filed with the association. The receipt or acquittance of such guardians or trustees shall be a valid and sufficient release and discharge to the association for all payments made prior to the receipt of written notice of such limitation.



395 - Alternative provisions relative to payment of interest to shareholders.

395. Alternative provisions relative to payment of interest to shareholders. Notwithstanding any provision of this chapter to the contrary the superintendent may adopt such rules or regulations as shall permit mutual savings and loan associations to pay interest on share accounts at the option of such association.



396 - Change of location; change of designation of principal office; maintenance of branch office.

396. Change of location; change of designation of principal office; maintenance of branch office. 1. Any savings and loan association may make a written application to the superintendent, such application to be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter, for leave to change its place or one of its places of business to another place in the state or for leave to change the designation of its principal office to a branch office and to change the designation of one of its branch offices to its principal office. The application shall state the reasons for such proposed change. Such change may be made upon the written approval of the superintendent. If the superintendent shall grant his or her certificate authorizing the change of location, the association may, upon or after the day specified in the certificate, remove its property and effects to the location designated therein.

2. (a) A savings and loan association may open and occupy one or more branch offices at any location in the state. In addition, a savings and loan association may open and occupy a branch office or branch offices in one or more places located without the state of New York.

(b) Except for the city or village in which its principal office is located, no branch office may hereafter be opened and occupied pursuant to paragraph (a) of this subdivision in any city or village with a population of less than thirty thousand and in which is already located the principal office of a bank, trust company or national banking association, other than a bank holding company, if such bank holding company is a banking institution, or a banking subsidiary of a bank holding company, as such terms "bank holding company", "banking institution" and "banking subsidiary" are defined in section one hundred forty-one of this chapter except that the definition of "bank holding company" is modified to change the phrase "a banking institution" wherever it appears therein to " two or more banking institutions" and the definition of "banking institution" is modified to add a national banking association, the principal office of which institution is located in this state.

(c) Before any branch office shall be opened and occupied pursuant to this subdivision two, the superintendent shall have given his written approval.

(d) The term "village" as used in this section shall mean either an incorporated or an unincorporated village.

3. (a) A savings and loan association may, if the merger or asset acquisition agreement so provides, and if such merger or asset acquisition is permitted by law, maintain as a branch office or branch offices the place or places of business of any savings and loan association, savings bank, federal savings bank, federal savings and loan association, bank, trust company, national bank, or out-of-state bank (as such term is defined in section two hundred twenty-two of this chapter) which it has received into itself pursuant to the provisions of this chapter which were in existence at the time the merger or asset acquisition becomes effective, including any branch office of the savings and loan association, savings bank, or bank or trust company with which it has merged or from which it has acquired assets, which has been approved pursuant to paragraph (c) of subdivision two of this section or subdivision three of section two hundred forty or subdivision two of section one hundred five of this chapter, even if such branch office is not in operation at the time the merger or asset acquisition becomes effective and may maintain, as its principal office rather than as a branch office, the principal office of such institution with which it has merged or from which it has acquired assets (so long as the principal office is located in this state), in which event the former principal office of the receiving savings and loan association may be maintained as a branch office.

(b) Notwithstanding anything to the contrary in paragraph (a) of this subdivision, any public accommodation office of a savings and loan association, savings bank, or bank or trust company, which has been merged or had assets acquired in an asset acquisition transaction, including any such office which has been approved pursuant to section one hundred ninety-one of this chapter but which is not in operation at the time said merger or asset acquisition becomes effective, may be maintained by the receiving savings and loan association as a public accommodation office only.

3-a. Notwithstanding anything to the contrary in subdivisions two and three of this section, a savings and loan association may, if so provided in an agreement made pursuant to section six hundred one-c of this chapter, maintain as a branch office or offices the place or places of business of any savings bank or savings and loan association which it has acquired pursuant to such agreement.



396-A - Electronic facilities.

396-a. Electronic facilities. A savings and loan association may conduct a banking business, at automated teller machines, point-of-sale terminals, and similar facilities subject to regulations which may be promulgated by the superintendent of financial services. Such facilities shall not be deemed to be branches and shall not be subject to any of the provisions of this chapter applicable to branches; provided however that notwithstanding the foregoing, for purposes of paragraph (b) of subdivision two of section three hundred ninety-six of this chapter, such facilities shall be deemed to be branches, and such facilities shall be subject to the terms and conditions of section three hundred ninety-six, and for purposes of section twenty-eight-b of this chapter, such facilities shall be deemed to be branches.



396-B - Acceptance of United States currency.

396-b. Acceptance of United States currency. No savings and loan association shall impose a fee, commission or service charge for accepting for deposit or exchanging for other United States currency any United States currency provided that any coins are properly rolled and have the customer's account number for that savings and loan association displayed on the coin roll, provided further that no more than ten rolls of coins in any denomination are presented for deposit or exchange at any one time.



397 - Number, qualifications and disqualifications of directors; oath; quorum; meeting of directors.

397. Number, qualifications and disqualifications of directors; oath; quorum; meeting of directors. 1. The affairs of every savings and loan association shall be managed and its corporate powers exercised by a board of directors, in number not less than seven nor more than fifteen, except that in the case of the merger of two or more savings and loan associations or one or more savings banks into a savings and loan association and if the merger agreement so provides, the authorized number of directors of the resulting association may be increased to not more than twenty-four, provided that thereafter the number of directors shall be reduced to fifteen by the elimination of one authorized office for every two vacancies that occur.

2. (a) All directors of a savings and loan association must be over the age of eighteen years and citizens of the United States.

(b) No person shall be eligible to election as a director of any savings and loan association

(1) Unless he is the owner in good faith and in his own right on the books of the association of shares having a book value of not less than two hundred dollars and every person elected a director, who, after such election shall hypothecate, pledge or cease to be the owner in his own right of such qualifying shares, shall thereby vacate his office, and shall not be eligible for re-election as a director for a period of one year from the date of the next succeeding annual meeting. Except as provided in paragraphs (c) and (d) of this subdivision, every person legally qualified and duly serving as a director at the time this act takes effect, may continue as such director until the expiration of the term for which he was elected or appointed, but shall not be eligible for re-election unless he shall meet the requirement of this subdivision.

(2) If he would, upon his election, become the third salaried full-time employee of the savings and loan association on its board of directors and if such board, with his election, would have twelve or less directors, or if he would, upon his election, become the fourth salaried full-time employee of the savings and loan association on its board of directors and if such board, with his election, would have more than twelve directors; provided, however, that with the written approval of the superintendent, four salaried full-time employees may serve as directors of a savings and loan association resulting from the merger of two or more savings and loan associations or from the merger of one or more savings banks into a savings and loan association if, immediately prior to such merger, each such person was a salaried full-time employee and a director or a trustee of a merging institution.

No director in office on April first, nineteen hundred sixty-eight, shall be ineligible for the office of director by reason of the provisions of subparagraph (2) of paragraph (b) of this subdivision.

(3) If: (a) Such person's spouse is a director or one of the five highest paid salaried officers of the association; (b) Such person or such person's spouse is the grandparent, parent, child, grandchild, brother, sister, aunt, uncle, nephew or neice of a director or one of the five highest paid salaried officers of the association; or (c) A director or one of the five highest paid salaried officers of the association is the spouse of such person's child, grandchild, brother or sister.

No director in office on September first, nineteen hundred seventy-one shall be ineligible for the office of director by reason of the provisions of subparagraph three of paragraph (b) of this subdivision.

(c) The bylaws of a savings and loan association may prescribe a maximum age beyond which no person shall be eligible for election to the board of directors, and may prescribe a mandatory retirement age of seventy-five years or less for directors, subject to the following limitations:

(i) No person shall be eligible for initial election as a director after December thirty-first, nineteen hundred sixty-eight who is seventy years of age or more; and

(ii) No person shall continue to serve as a director after December thirty-first, nineteen hundred seventy-three who is seventy-five years of age or more, and the office of any such director shall become vacant on the last day of the month in which such director reaches his seventy-fifth birthday or on December thirty-first, nineteen hundred seventy-three, whichever is the later.

(d) In the case of a savings and loan association which does not adopt a bylaw prescribing a mandatory retirement age for directors prior to January first, nineteen hundred sixty-nine, or which does not maintain thereafter a bylaw prescribing such a mandatory retirement age, the office of a director of such savings and loan association shall become vacant on the last day of the month in which such director reaches his seventieth birthday, or on December thirty-first, nineteen hundred sixty-eight, whichever is the later.

3. Any director of a savings and loan association who shall default in any contractual payment on any obligation to such association for more than ninety days shall by reason of such default vacate his office as director and shall not be eligible for re-election for a period of one year from the date of the next succeeding annual meeting and until such default is cured.

4. Every director of any savings and loan association, before entering upon his duties as a director, shall take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of such association, and will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable to such association, and that he is the owner in good faith and in his own right, of shares having a book value of not less than two hundred dollars standing in his name on the books of the association and that the same are not hypothecated, or in any way pledged as security for any loan or debt, and, in case of re-election or re-appointment, that such shares were not hypothecated, or in any way pledged as security for any loan or debt during his previous term. Such oath shall be subscribed by the director making it, certified by an officer authorized by law to administer oaths, and immediately transmitted to the superintendent.

5. In the absence of a provision in the by-laws providing for the number of directors necessary to constitute a quorum, a majority of the total number of directors which a savings and loan association would have if there were no vacancies shall constitute a quorum for the transaction of business or of any specified item of business. Any reference in this chapter to corporate action to be taken by the board shall mean such action at a meeting of the board. Except as otherwise provided in this chapter, the vote of a majority of the directors present at the time of the vote, if a quorum is present at such time, shall be the act of the board.

6. (a) Unless otherwise provided in the by-laws, regular meetings of the board may be held without notice if the time and place of such meetings are fixed by the by-laws or the board. Special meetings of the board shall be held upon notice to the directors.

(b) The by-laws may prescribe what shall constitute notice of meetings of the board. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board, unless required by the by-laws.

(c) Notice of a meeting need not be given to any director who submits a signed waiver of notice whether before or after the meeting or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to him.

(d) A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the by-laws so provide, notice of any adjournment of a meeting of the board to another time or place shall be given to the directors who were not present at the time of the adjournment and, unless such time and place are announced at the meeting, to the other directors.

7. Any officer elected or appointed by the board may be removed by the board, or his authority suspended by it, with or without cause. Such removal or suspension without cause, however, shall be without prejudice to his contract rights. The election or appointment of an officer shall not be deemed of itself to create contract rights. This subdivision does not affect the powers of the superintendent under section forty-one of this chapter.

8. Upon the petition of any shareholder aggrieved by an election, and upon notice to the persons declared elected thereat, the savings and loan association and such other persons as the court may direct, the supreme court at a special term held within the judicial district where the office of the savings and loan association is located shall forthwith hear the proofs and allegations of the parties, and confirm the election, order a new election, or take such other action as justice may require.



397-A - Report to directors.

397-a. Report to directors. The board of directors of every savings and loan association shall designate, by resolution duly recorded in the minutes, an officer or officers whose duty it shall be to prepare and submit to each director present at a regular meeting of the board or to each member of an executive committee of not less than five members of such board present at a regular meeting of such committee, a written report containing such information and meeting such requirements as are required in the case of reports submitted to the trustees of savings banks pursuant to section two hundred fifty-two of this chapter and such regulations as the superintendent may promulgate thereunder or hereunder. A copy of such report, verified by the affidavit of the officer or officers charged with the duty of preparing and submitting such report, together with a list of the directors present at such meeting, shall be filed with the records of the savings and loan association within one day after such meeting, and shall be presumptive evidence of the matters therein stated. The superintendent, by regulation, may require the preparation and submission of such a report to directors at dates other than those required herein.



398 - Filling of vacancies in board of directors; change in number of directors.

398. Filling of vacancies in board of directors; change in number of directors. 1. Vacancies in the board of directors of any savings and loan association not exceeding one-third of the whole number of the board may be filled by vote of a majority of the remaining directors, and the directors so elected may hold office until such vacancies are filled by the members at a special or annual election. When the number of directors fixed by the by-laws of any savings and loan association is nine or more, two vacancies may, with the consent of the superintendent, be left unfilled until the next annual election. All vacancies not otherwise provided for in this section shall be filled by election by the members.

2. The number of directors may be changed within the limits provided in subdivision one of section three hundred ninety-seven of this article by amendment of the by-laws, except where the by-laws provide that the number of directors shall be not less than seven nor more than fifteen and also provide the manner in which the number of directors shall be fixed within the minimum and maximum limits.

3. Each vacancy in the office of director and each reduction in the number of directors shall be reported to the superintendent within ten days after such vacancy occurs or such reduction is effected. Each election of a director shall be likewise reported together with the name, address and occupation of the person so elected.



398-A - Forfeiture of office of director.

398-a. Forfeiture of office of director. The office of a director of a savings and loan association shall become vacant whenever he shall have failed to attend the regular meetings of the board of directors and also of any committee of the board of which he is a member, for a period of six successive months, unless excused by the board for such failure by resolution adopted at the first or second regular meeting of the board after expiration of such six months period, and entered upon its minutes. A copy of such resolution shall be transmitted to the superintendent by the savings and loan association within five days after its adoption. A director who has vacated his office by reason of such failure to attend meetings shall not be eligible for re-election as a director until the expiration of one year from the date of the first regular meeting of the board at which a resolution could have been adopted by it, as herein provided, to excuse such failure.



398-B - Duties of directors and officers.

1. Directors and officers shall discharge the duties of their respective positions in good faith and with that degree of diligence, care and skill which prudent men would exercise under similar circumstances in like positions. In discharging their duties, directors and officers, when acting in good faith, may rely (a) upon financial statements of the savings and loan association represented to them to be correct by the president or the officer of the savings and loan association having charge of the books of account, or stated in a written report by an independent public or certified public accountant or firm of such accountants fairly to reflect the financial condition of such savings and loan association and (b) upon reports required to be submitted to them by any provision of this chapter or prepared in the ordinary course of business by an officer or committee charged with the responsibility therefor. Nothing in this section shall be deemed to require the directors to perform functions vested in any committee, officer or other person pursuant to the provisions of any other section of this chapter.

2. An action may be brought against one or more directors or officers of a savings and loan association to procure a judgment for the following relief:

(a) To compel the defendant to account for his official conduct in the following cases:

(1) The neglect of, or failure to perform, or other violation of his duties in the management and disposition of the savings and loan association's assets committed to his charge.

(2) The acquisition by himself, transfer to others, loss or waste of the savings and loan association's assets due to any neglect of or failure to perform, or other violation of his duties.

(b) To set aside a conveyance, assignment or transfer of the savings and loan association's assets by one or more directors or officers, contrary to a provision of law, where the transferee knew the purpose of the transfer.

(c) To enjoin such a conveyance, assignment or transfer of the savings and loan association's assets by one or more of the directors or officers where there is good reason to apprehend that it will be made.

3. Subject to section six hundred thirty-one of this chapter, an action may be brought for the relief provided in this section by a savings and loan association or an officer, director or judgment creditor thereof.

4. This section shall not affect any liability otherwise imposed by law upon any director or officer.



398-C - Executive committee and other committees.

398-c. Executive committee and other committees. 1. If the organization certificate or the by-laws so provide, the board of directors, by resolution adopted by a majority of the entire board, may designate from among its members an executive committee consisting of at least five directors and other committees each consisting of two or more directors, officers or other persons, not including alternate members, but not less than may otherwise be required by this chapter nor differing in composition from any requirement of this chapter, and each of which, shall have such authority as may be provided in the resolution or in the organization certificate or by-laws or under this chapter, except that no such committee shall have authority as to the following matters:

(a) The submission to shareholders of any action that needs shareholders' authorization under this chapter;

(b) The filling of vacancies in the board of directors or in any such committee;

(c) The fixing of compensation of the directors for serving on the board or on any committee;

(d) The amendment or repeal of the by-laws, or the adoption of new by-laws;

(e) The amendment or repeal of any resolution of the board which by its terms shall not be so amendable or repealable;

(f) The taking of action which is expressly required by any provision of this chapter to be taken at a meeting of the board or by a specified proportion of the directors.

2. Each such committee shall serve at the pleasure of the board. The designation or appointment of, or making of provision for, any such committee and the delegation thereto of authority shall not alone relieve any director of his duty to the association under any provision of this chapter.

3. Minutes shall be kept of each meeting of each such committee and records shall be kept of all action taken in exercise of the authority or in performance of the function of each such committee. Such minutes and records shall be submitted to the board of directors and shall be filed with the records of the association.



399 - Restrictions on directors and officers.

399. Restrictions on directors and officers. 1. No director or officer of any savings and loan association shall receive any salary, fees, expenses or other compensation for soliciting the sale of shares of the association to any person.

2. No officer, director, attorney, agent or employee of any savings and loan association shall discount or, directly or indirectly, purchase from a member of such association a share in such association, whether or not withdrawal application has been filed with respect to such share, except by payment therefor of the book value of such share. For the purposes of this subdivision, the book value of a share shall consist of the dues and dividends credited thereon and dividends declared but withheld subject to payment at maturity.

3. No director or officer of any savings and loan association shall, after June thirtieth, nineteen hundred thirty-nine for himself or as agent or partner of another borrow any of the funds of such association or become the owner of real property upon which such association holds a mortgage; except that such officer or director may borrow from such association on the security of shares held by him or on the security of real estate owned by him if used and occupied by him as a home for himself or family, or may become the owner of real estate so used and occupied upon which the association holds a mortgage. As used in this subdivision, the terms "real property", "real estate", and "mortgage" shall be deemed to refer to ownership interests in, and security with respect to, a cooperative apartment unit.

4. No director or officer of any savings and loan association shall direct or require a borrower on a mortgage to negotiate any policy of insurance on the mortgaged property through any particular insurance company or companies or through any particular insurance agent or agents and broker or brokers or attempt to divert to any particular insurance company or companies or any particular insurance agent or agents and broker or brokers, the business of borrowers from the savings and loan association, or refuse to accept any insurance policy because it was not negotiated through a particular insurance company or companies or through a particular insurance agent or agents and broker or brokers.

5. (a) No executive officer of a savings and loan association may be an executive officer, director or trustee of another savings and loan association, bank or trust company, savings bank, national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, bank holding company or foreign banking corporation maintaining a branch in this state unless permission therefor has been granted by the superintendent of financial services pursuant to paragraph (b) of this subdivision.

(b) The superintendent shall have the power to determine by regulation who shall be considered, under the provisions of this subdivision, to be an executive officer, and by regulation,, to grant permission to an executive officer of a savings and loan association to be an executive officer, director or trustee or both an executive officer and a director or a trustee of another savings and loan association, bank or trust company, savings bank, national bank, federal savings bank or federal savings association, the principal office of which is located in this state, bank holding company or foreign banking corporation maintaining a branch in this state. Such permission may be granted only if in the judgment of the superintendent such service by the executive officer will be consistent with the policy of the state of New York as declared in section ten of this chapter. The superintendent shall have the power to revoke such permission whenever the superintendent finds, after reasonable notice and an opportunity to be heard, that the public interest requires such revocation.

(c) For the purposes of this subdivision, the term "bank holding company" shall be given the same meaning as is contained in section one hundred forty-one of this chapter, and the definition of the term "banking institution" is modified to include a national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, and a foreign banking corporation maintaining a branch in this state.

(d) All other restrictions and limitations imposed by this chapter on executive officers and directors of savings and loan associations shall continue in effect.



399-A - Restrictions on holding of certain offices by executive officers of federal savings banks and federal savings associations.

399-a. Restrictions on holding of certain offices by executive officers of federal savings banks and federal savings associations. 1. No executive officer of a federal savings bank or federal savings association the principal office of which institution is located in this state may be an executive officer, director or trustee of a savings and loan association, bank or trust company, savings bank, bank holding company or foreign banking corporation maintaining a branch in this state, unless permission therefor has been granted by the superintendent pursuant to subdivision two of this section, provided, however, that an executive officer of a federal savings and loan association located in this state, who on the effective date of this section is an executive officer, director or trustee of a savings and loan association, bank or trust company, savings bank, bank holding company or foreign banking corporation maintaining a branch in this state, may continue to hold such other office without permission from the superintendent, until the expiration of the term of such office or the close of business on the last day of December, nineteen hundred seventy-four, whichever occurs sooner.

2. The superintendent shall have the power to determine by regulation who shall be considered, under the provisions of this subdivision, to be an executive officer, and by regulation to grant permission to an executive officer of a federal savings bank or federal savings association located in this state, to be at the same time an executive officer, director or trustee, or both an executive officer and a director or trustee of a savings and loan association, bank or trust company, savings bank, bank holding company, and foreign banking corporation maintaining a branch in this state. Such permission may be granted only if in the judgment of the superintendent such service by the executive officer will be consistent with the policy of the state of New York as declared in section ten of this chapter. The superintendent shall have the power to revoke such permission whenever the superintendent finds, after reasonable notice and an opportunity to be heard, that the public interest requires such revocation.

3. For the purposes of this subdivision, the term "bank holding company" shall be given the same meaning as is contained in section one hundred forty-one of this chapter, and the definition of the term "banking institution" is modified to include a national bank, federal savings bank or federal savings association, the principal office of which institution is located in this state, and a foreign banking corporation maintaining a branch in this state.

4. All other restrictions and limitations imposed by this chapter on executive officers and directors of federal savings and loan associations located in this state, shall continue in effect.



400 - Pensions; insurance.

400. Pensions; insurance. Subject to such regulations as the superintendent of financial services may prescribe, a savings and loan association may, in the discretion of a majority of all the directors:

1. Provide pensions to officers and employees pursuant to a nondiscriminatory plan for service rendered to the savings and loan association or for having become incapacitated while in service to the savings and loan association, including annual supplements to retirees based upon the "current cost of living index figure" for any calendar year based upon the Consumer Price Index as issued by the bureau of labor statistics of the United States department of labor.

2. Provide life insurance for its officers and employees, provided that life insurance is not purchased solely for or on behalf of officers and highly compensated employees.



401 - Official communications to be submitted to directors and noted in minutes.

401. Official communications to be submitted to directors and noted in minutes. Every official communication, as defined in article two of this chapter, shall be submitted, by the officer receiving it, to the board of directors at the next meeting of such board and noted in the minutes.



402 - Amendment of articles of association and by-laws.



403 - Examination by directors.

403. Examination by directors. 1. Once in each calendar year the directors of every savings and loan association by a committee of not less than three of their number, none of whom shall be salaried officers or employees of such association, shall examine fully the records and affairs of such association for the purpose of determining its true financial condition. Such examination shall be made as of a date not less than six months after the date of the previous such examination.

2. In the conduct of each such examination, inquiry shall be made into the policies of management for the purpose of determining whether such policies are sound and consistent with the requirements of law, and into such other matters as shall be necessary to enable the directors to determine whether adequate protection is afforded to shareholders and depositors.

3. A savings and loan association's compliance with section one hundred twelve of the Federal Deposit Insurance Corporation Act of 1991, as implemented by the provisions of part three hundred sixty-three of the rules and regulations of the Federal Deposit Insurance Corporation, as they may be amended from time to time, shall be deemed to satisfy the examination requirement of this section.

4. The directors may employ such assistance as they deem necessary in making the examinations prescribed by this section. Within thirty days after the completion of such examination, a report thereof, in such form as the superintendent may prescribe and sworn to by the directors making the report, shall be presented to the board of directors of such association at a regular meeting, and placed on file in the office of the association. Within ten days after the presentation of such report to the board of directors a duplicate thereof shall be filed in the office of the superintendent, together with a certificate that such report was presented to the board of directors, in the form prescribed by the superintendent.



404 - Reports to the superintendent; penalty for failure to make.

404. Reports to the superintendent; penalty for failure to make. 1. On or before the first day in February in each year, every savings and loan association shall make a written report to the superintendent which shall contain a statement of its condition as of the morning of the first day of January in such year. Such report shall contain such information and be in such form as the superintendent may prescribe and shall be subscribed and affirmed as true under the penalties of perjury by the president or a vice-president and another principal officer.

2. Every such association shall also make such other special reports to the superintendent as he may from time to time require, in such form and at such date as may be prescribed by him and such reports shall, if required by him, be subscribed and affirmed as true under the penalties of perjury.

3. If any such association shall fail to make any report required by or pursuant to this section on or before the day designated for the making thereof, or shall fail to include therein any information required by the superintendent to be included, such association shall forfeit to the people of the state an amount as determined pursuant to section forty-four-a of this chapter for every day that such report shall be delayed or withheld, and for every day that it shall fail to report any such omitted information, unless the time therefor shall have been extended by the superintendent.



404-A - Photographic reproduction of records.

404-a. Photographic reproduction of records. Any photograph, microphotograph or reproduction on film of any of the documents and records of a savings and loan association relating to the members of such savings and loan association and the operation of its business, which such savings and loan association has caused to be made in the conduct of its business, shall be deemed to be the equivalent of the original thereof for all purposes, provided that the original of any such documents and records has been destroyed, that such photograph, microphotograph or reproduction on film shall be of durable material, and that the device used to reproduce such documents and records shall be one which accurately reproduces the original thereof in all details.



405 - Annual report to shareholders; delivery and publication.

405. Annual report to shareholders; delivery and publication. Every savings and loan association shall (1) prepare a complete statement of its financial condition, including a summary of income and expense since its last previous statement, and publish the same annually, such publication to be made in the form and manner determined by the superintendent and in accordance with the requirements of this section, (2) mail a copy of such financial statement to each shareholder or depositor on application therefor, and (3) make copies of such financial statement available to depositors, shareholders and other persons in a convenient and conspicuous location on the premises of each of its authorized places of business.



406 - Charters conformed to this article; obligations and rights unimpaired; saving clause; applicability to stock-form savings and loan associations.

406. Charters conformed to this article; obligations and rights unimpaired; saving clause; applicability to stock-form savings and loan associations. 1. Except as provided by regulations promulgated by the superintendent of financial services pursuant to section fourteen-e of this chapter, the powers, rights, duties, privileges and obligations of every savings and loan association shall be governed, controlled, construed, extended, limited and determined by the provisions of this chapter, and the articles of association, certificate of incorporation, by-laws or rules of every such association heretofore made or existing, are hereby modified, altered and amended to conform to the provisions of this chapter, and are declared void where such articles of association, certificate of incorporation, by-laws or rules are inconsistent with the provisions of this chapter; except that the obligations of any existing association, and the obligations to any such association, existing on June thirtieth, nineteen hundred thirty-nine, shall not be in any wise impaired by the provisions of this act. No savings and loan association shall by reason of the provisions of this act be required to dispose of any loan or investment held by it on June thirtieth, nineteen hundred thirty-nine. For the purposes of this section, articles of association and by-laws are not to be deemed obligations of the association and may be changed as prescribed in section four hundred two, anything in the articles of association or by-laws to the contrary notwithstanding.

2. The provisions of this article shall apply to stock-form savings and loan associations except that the superintendent of financial services, consistent with the declaration of policy described in section fourteen-e of this chapter, shall be empowered to deem inapplicable to stock-form savings and loan associations, sections three hundred seventy-five, three hundred seventy-six, three hundred seventy-seven, three hundred seventy-eight, three hundred eighty-five, three hundred eighty-six, three hundred eighty-seven, three hundred eighty-eight, three hundred eighty-nine, three hundred ninety, three hundred ninety-two, three hundred ninety-seven, three hundred ninety-eight, three hundred ninety-eight-a, three hundred ninety-eight-b, three hundred ninety-eight-c, subdivisions one, two and three of section three hundred ninety-nine, four hundred, four hundred two, four hundred five and four hundred six of this chapter.



407 - Exemptions.

407. Exemptions. Savings and loan associations shall be deemed institutions for savings, and such associations and the property of such associations shall be exempt from taxation under any law which shall exempt savings banks or institutions for savings from taxation. The shares held by members of any association and the dues and dividends credited thereon shall be exempt from sale on execution and proceedings supplementary thereto to the amount of six hundred dollars, and the members of any such association shall not be individually liable for the payment of its debts. The shares of savings and loan associations shall not be subject to the stock transfer tax either when issued by the association or when transferred from one member to another.



409 - Conversion of a state savings and loan association into a federal savings and loan association.

409. Conversion of a state savings and loan association into a federal savings and loan association. Any savings and loan association may convert itself into a federal savings and loan association. A meeting of the shareholders shall be held upon not less than ten days' written notice to each shareholder, either served personally or mailed to him at his last known address and containing a statement of the time, place and purpose of such meeting. Proof by affidavit of due service of such notice shall be filed in the office of the association before or at the time of such meeting.

At such meeting the shareholders may, by vote in person or by proxy of the holders of (a) at least sixty-six and two-thirds per centum in amount of the book value of all outstanding shares, or (b) at least seventy-five per centum in amount of the book value of the outstanding shares represented at the meeting, authorize the conversion of such savings and loan association into a federal savings and loan association. A copy of the minutes of such meeting, verified by the presiding officer and by the secretary of the meeting, shall be filed in the office of the superintendent within two days thereafter.

Within three months after the date of such meeting, the association shall take such action, in the manner prescribed or authorized by the laws of the United States as shall make it a federal savings and loan association and shall thereupon file in the office of the superintendent a copy of the charter or authorization issued to it. Upon such filing the association shall cease to be a corporation under the laws of this state, except that its corporate existence shall continue for the purpose of prosecuting or defending suits and of enabling it to wind up its affairs as a state savings and loan association and to dispose of and convey its property. At the time when such conversion becomes effective, all of the property of the state savings and loan association shall immediately by act of law and without any conveyance or transfer become the property of the federal savings and loan association and the federal savings and loan association shall thereupon succeed to all the rights, obligations and relations of the state savings and loan association.



410 - Conversion of a federal savings and loan association into a state savings and loan association.

410. Conversion of a federal savings and loan association into a state savings and loan association. 1. Any federal savings and loan association having its place of business in this state may convert itself into a state savings and loan association. A meeting of the shareholders shall be held upon not less than ten days' written notice to each shareholder, either served personally or mailed to him at his last known address and containing a statement of the time, place and purpose of such meeting. Proof by affidavit of due service of such notice shall be filed in the office of the association before or at the time of such meeting.

2. At such meeting the shareholders may, by vote, in person or by proxy, of the holders of (a) at least sixty-six and two-thirds per centum in amount of the book value of all outstanding shares, or (b) at least seventy-five per centum in amount of the book value of the outstanding shares represented at the meeting, authorize the conversion of such federal savings and loan association into a state savings and loan association. A copy of the minutes of such meeting, verified by the presiding officer and by the secretary of the meeting, shall be filed in the office of the superintendent within thirty days after the date of such meeting.

3. There shall be filed with such copy of the minutes, the organization certificate required by section three hundred seventy-five of this article, executed by a majority of the directors, and proposed by-laws as required by section three hundred seventy-six of this article. The federal savings and loan association shall also submit a written plan of conversion to the superintendent, together with an investigation fee as described pursuant to section eighteen-a of this chapter.

4. Within sixty days after such filing, the federal savings and loan association shall take the action prescribed or authorized by the laws of the United States to effect such conversion and there shall thereupon be filed in the office of the superintendent a copy of any consent or authorization required of such federal savings and loan association pursuant to the laws of the United States to effect such conversion.

5. When the superintendent shall have approved the organization certificate and the proposed by-laws and shall have issued the authorization certificate, provided in article two of this chapter, the association shall cease to be a federal savings and loan association and shall thereupon be converted into a state savings and loan association, but such federal savings and loan association shall be deemed to be continued for the purpose of prosecuting or defending suits and of enabling it to wind up its affairs as a federal savings and loan association, and to dispose of and convey its property.

At the time when such conversion becomes effective all the property of the federal savings and loan association shall immediately by act of law and without any conveyance or transfer become the property of the state savings and loan association and the state savings and loan association shall succeed to all the rights, obligations and relations of the federal savings and loan association.

6. In the case of a conversion of a federal savings and loan association, at the time such conversion becomes effective all life insurance plans, deferred payment plans, option plans, pension plans, and any similar plans, as well as retirement benefits, death benefits, disability benefits, and any similar benefit programs, for the benefit of officers and employees of such federal savings and loan associations which plans and programs are authorized under the laws of the United States, shall be deemed to qualify under the banking law, notwithstanding any provision of the banking law to the contrary; provided, however, that to the extent any such plan or program is in violation of any such provision of the banking law with respect to savings and loan associations, such plan or program shall be deemed to qualify under the banking law only with respect to those officers and employees who at the time when such conversion becomes effective (i) are or have been officers or employees of the converting federal savings and loan association, and (ii) have acquired a right or interest in such plan or program which has vested in such officers or employees by contractual arrangement in effect not less than six months prior to such conversion or by reason of such officers or employees becoming eligible and qualified under such plan or program. Notwithstanding the foregoing provisions of this subdivision, the superintendent is authorized to withhold his approval of the conversion of a federal savings and loan association if in his opinion the benefits under such plans or programs are unduly excessive.



411 - Conversion of a savings and loan association or federal savings and loan association into a savings bank.

411. Conversion of a savings and loan association or federal savings and loan association into a savings bank. 1. Any savings and loan association or federal savings and loan association having its place of business in this state may convert itself into a savings bank upon receiving the approval of its shareholders and the superintendent as hereinafter provided. A meeting of the shareholders shall be held upon not less than twenty days' written notice to each shareholder, either served personally or mailed to him at his last known address and containing a statement of the time, place and purpose of such meeting and the effect of the proposed conversion upon the shareholders' right to vote on matters affecting the management of the resulting savings bank. Proof by affidavit of due service of such notice shall be filed in the office of the association before or at the time of such meeting.

2. At such meeting the shareholders may, by vote, in person or by proxy, of the holders of at least sixty-six and two-thirds per centum in amount of the book value of all outstanding shares represented at the meeting, authorize the conversion of such savings and loan association or federal savings and loan association into a savings bank subject to the approval of the superintendent as hereinafter provided. A copy of the minutes of such meeting, verified by the presiding officer and by the secretary of the meeting, shall be filed in the office of the superintendent within thirty days after the date of such meeting, together with a statement setting forth the reasons why the board of directors believe the conversion would be in the best interests of the savings and loan association or federal savings and loan association and the public, and such other information as the superintendent may require. If the superintendent determines that the proposed conversion would be in the best interests of the savings and loan association or federal savings and loan association and the public, he shall so advise the board of directors of the savings and loan association or federal savings and loan association and deliver to them his written approval of the proposed conversion.

3. Upon receiving the superintendent's written approval of the proposed conversion, there shall be filed with the superintendent, the organization certificate required by section two hundred thirty of this chapter, executed by a majority of the directors, and proposed by-laws as required by section two hundred fifty-one of this chapter.

4. Within sixty days after such filing, or such additional time as the superintendent may authorize in writing, a federal savings and loan association proposing to convert to a savings bank pursuant to this section shall take the action prescribed or authorized by the laws of the United States to effect such conversion and there shall thereupon be filed in the office of the superintendent a copy of any consent or authorization required of such federal savings and loan association pursuant to the laws of the United States to effect such conversion.

5. When the superintendent shall have approved the organization certificate and the proposed by-laws and shall have issued the authorization certificate, provided in article two of this chapter, the association shall cease to be a savings and loan association or federal savings and loan association, as the case may be, and shall thereupon be converted into a savings bank, but such savings and loan association or federal savings and loan association shall be deemed to be continued for the purpose of prosecuting or defending suits and of enabling it to wind up its affairs as a savings and loan association or federal savings and loan association, and to dispose of and convey its property.

At the time when such conversion becomes effective all the property of the savings and loan association or federal savings and loan association, as the case may be, shall immediately by act of law and without any conveyance or transfer become the property of the savings bank and the savings bank shall succeed to all the offices, rights, obligations and relations of such savings and loan association or federal savings and loan association.

6. In the case of a conversion of a federal savings and loan association, at the time such conversion becomes effective all life insurance plans, deferred payments plans, option plans, pension plans, and any similar plans, as well as retirement benefits, death benefits, disability benefits, and any similar benefit programs, for the benefit of officers and employees of such federal savings and loan associations which plans and programs are authorized under the laws of the United States, shall be deemed to qualify under the banking law notwithstanding any provision of the banking law to the contrary; provided, however, that, to the extent any such plan or program is in violation of any such provision of the banking law with respect to savings banks, such plan or program shall be deemed to qualify under the banking law only with respect to those officers and employees who, at the time when such conversion becomes effective, (i) are or have been officers or employees of the converting federal savings and loan association, and (ii) have acquired a right or interest in such plan or program which has vested in such officers or employees by contractual arrangement in effect not less than six months prior to such conversion or by reason of such officers or employees becoming eligible and qualified under such plan or program. Notwithstanding the foregoing provisions of this subdivision, the superintendent is authorized to withhold his approval of the conversion of a federal savings and loan association if in his opinion the benefits under such plans or programs are unduly excessive.



412 - Conversion of federal savings institutions to state charter.

412. Conversion of federal savings institutions to state charter. The superintendent is authorized to promulgate such regulations as are necessary to permit the conversion of any federal savings association or federal savings and loan association to state charter where such conversion is not otherwise governed by the provisions of this chapter. Subject to the foregoing, such regulations may provide for the conversion of a federal savings association or federal savings and loan association, whether in mutual or stock form, into a state-chartered savings bank or state-chartered savings and loan association. The federal savings association shall submit a written plan of conversion to the superintendent, together with an investigation fee as prescribed pursuant to section eighteen-a of this chapter.



413 - Reciprocal interstate acquisitions.

413. Reciprocal interstate acquisitions. 1. With the prior approval of the superintendent, a New York savings and loan holding company or a subsidiary thereof or a New York savings association may acquire control of an out-of-state savings and loan holding company or an out-of-state savings association, and an out-of-state savings and loan holding company or a subsidiary thereof or an out-of-state savings association may acquire control of a New York savings and loan holding company or a New York savings association subject to regulations to be adopted by the superintendent of financial services. The terms and conditions prescribed by such regulations shall be substantially similar to those contained in section one hundred forty-two-b of this chapter governing reciprocal interstate acquisitions by bank holding companies.

2. For the purposes of this section:

(a) the term "savings association" shall have the same meaning as in section 10 of an Act of Congress entitled Home Owners Loan Act as amended from time to time;

(b) the term "savings and loan holding company" shall have the same meaning as in section 10 of an Act of Congress entitled Home Owners Loan Act as amended from time to time;

(c) the term "New York savings association" shall mean a savings association whose principal office is located in this state and the term "out-of-state savings association" shall mean a savings association whose principal office is located in a state other than this state or the District of Columbia; and

(d) the term "New York savings and loan holding company" shall mean a savings and loan holding company which controls one or more New York savings associations and the term "out-of-state savings and loan holding company" shall mean a savings and loan holding company other than a New York savings and loan holding company which conducts its principal banking business in a state other than this state or the District of Columbia. The jurisdiction in which an out-of-state savings and loan holding company conducts its principal banking business is that state or the District of Columbia in which the total deposits of such company and its banking subsidiaries are largest.






Article 10-A - (Banking) STATE SAVINGS AND LOAN INSURANCE FUND

420 - Definitions.

420. Definitions. When used in this article unless the context otherwise requires:

1. "Default" means an adjudication or other official determination of a court of competent jurisdiction or other public authority pursuant to which a conservator, receiver, or other legal custodian is appointed for an insured institution for the purpose of liquidation.

2. "Fund" means the state savings and loan insurance fund created by section four hundred twenty-a of this article.

3. "Insured account" means a savings account held by an insured member and which is insured under the provisions of this article.

4. "Insured savings and loan association" means an association whose accounts are insured under this article.

5. "Member" or "insured member" means a savings and loan association whose application for membership in the fund has been accepted and approved; and which has made all payments required by this article; and whose membership has not been terminated.

6. "Reserves" means the aggregate total of capital, advance premiums, assessments and retained earnings of the fund.



420-A - State savings and loan insurance fund.

420-a. State savings and loan insurance fund. 1. There is hereby created the "state savings and loan insurance fund". The fund shall be a corporate governmental agency constituting a public benefit corporation. It shall have the powers and privileges of a corporation, and under its corporate name all of its business shall be transacted, all funds invested, all warrants for money drawn and payments made, and all cash and securities and other personal property shall be held.

2. The fund shall be administered by six trustees, four of whom shall be appointed by the governor with the advice and consent of the senate, one shall be elected by the insured members and one shall be elected by the board of directors of the Savings and Loan Bank of the State of New York from their own number. The trustees of the fund first appointed by the governor shall serve for terms ending December thirty-first in nineteen hundred sixty-eight, nineteen hundred sixty-nine, nineteen hundred seventy and nineteen hundred seventy-one, respectively. Persons appointed for full terms as their successors shall serve for four years each commencing as of January first next following the year in which the term of his predecessor expired. The trustee elected by the insured members shall serve for a term ending on December thirty-first, nineteen hundred sixty-nine and the trustee elected by the board of directors of the savings and loan bank of the state of New York shall serve for a term ending on December thirty-first, nineteen hundred seventy-one. Persons elected for full terms as their successors shall serve for four years each commencing as of January first next following the year in which the term of his predecessor expired. In the event of a vacancy occurring in the office of an appointed trustee by death, resignation or otherwise, the governor shall appoint a successor in the same manner as an original appointment to serve for the balance of the unexpired term. If, for the previously stated reasons, a vacancy occurs in the office of an elected trustee, said vacancy shall be filled for the unexpired term by special election.

3. The trustees of the fund shall serve without salary, but each trustee shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of his official duties and to a fee of one hundred dollars per day when rendering service as such member, provided that the aggregate amount of such fees payable to any one trustee in any one fiscal year shall not exceed the sum of five thousand dollars.

4. The trustees of the fund may engage in private employment, or in a profession or business, subject to the limitations contained in sections seventy-three and seventy-four of the public officers law. The fund shall, for the purposes of such sections, be a "state agency", and the trustees thereof shall be "officers" of the agency for the purposes of said sections.

5. Notwithstanding any inconsistent provisions of law, general, special or local, no officer or employee of the state, or of any civil division thereof, shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of appointment as a trustee, officer or agent of the fund; provided, however, that a trustee, officer or agent who holds such other public office or employment shall receive no additional compensation, fee or allowance for services rendered pursuant to this article, but shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of such services.

6. The governor may remove any trustee for inefficiency, neglect of duty or misconduct in office after giving him a copy of the charges against him and an opportunity to be heard, in person or by counsel, in his defense, upon not less than ten days notice. If any trustee shall be removed, the governor shall file with the secretary of state a complete statement of charges made against the trustee, and his findings thereon, together with a complete record of the proceedings.

7. The chairman of the board of trustees shall be designated by the governor. He shall preside over all meetings of the trustees and shall have such other duties as the trustees may direct. A vice-chairman who shall preside over all meetings of the fund in the absence of the chairman and who shall have such other duties as the trustees may direct may be designated from time to time by the trustees from among the other trustees.

8. The powers of the fund shall be vested in and exercised by no less than four of the trustees then in office. The fund may delegate to one or more of its trustees, or officers, agents or employees, such powers and duties as the trustees may deem proper, provided, however, that all contracts involving an estimated expense of ten thousand dollars or more shall be approved prior to execution by no less than four trustees of the fund.

9. The fund shall be subject to an examination by the superintendent of financial services at least once in each calendar year.

10. Within three days, Saturdays, Sundays and holidays excepted, after each meeting of the trustees of the fund, the secretary or other officer of the fund in charge of the minutes of the proceedings of the trustees shall transmit to the superintendent of financial services at his office in Albany three certified copies of the minutes of every meeting of the trustees for his information.

11. The fund shall become operative when the total aggregate of the savings deposits of its members amount to five hundred million dollars or more and shall continue so long as it shall have bonds, insurance or other obligations outstanding and until its existence shall be terminated by law. Upon the termination of the existence of the fund, all its rights and properties shall pass to and be vested in the state.

12. Before becoming operative the fund shall adopt, and obtain the approval of the superintendent, of by-laws for its organization, management and operations. Any amendment of the by-laws shall require the prior approval of the superintendent.



420-B - Purposes of the fund.

420-b. Purposes of the fund. The fund shall insure the savings accounts of savings and loan associations eligible for insurance as hereinafter provided.



420-C - General powers of the fund.

420-c. General powers of the fund. Except as otherwise limited by this article, the fund shall have power:

1. To sue and be sued;

2. To have a seal and alter the same at pleasure;

3. To borrow money and issue negotiable notes, bonds or other obligations and to provide for the rights of the holders thereof;

4. To invest any funds held in reserve or sinking funds, or any monies not required for immediate use or disbursement, at the discretion of the fund, in obligations of the state or the United States government or obligations the principal and interest of which are guaranteed by the state or the United States government;

5. Subject to the approval of the superintendent of financial services, to establish rules and regulations governing the exercise of its powers and the fulfillment of its purposes under this article;

6. To enter into contracts and leases and to execute all instruments necessary or convenient;

7. To acquire, hold and dispose of real or personal property in the exercise of its powers;

8. To appoint such officers and employees as it may require for the performance of its duties, and to fix and determine their qualifications, duties, and compensation and to retain or employ auditors, engineers and private consultants on a contract basis or otherwise for rendering professional or technical services and advice, and with the approval of the attorney general of the state of New York, to retain or employ counsel;

9. To conduct investigations and hearings in the furtherance of its general purposes, and in aid thereof have access to any books, records or papers relevant thereto; and if any person whose testimony shall be required for the proper performance of the duties of the fund shall fail or refuse to aid or assist the fund in the conduct of any investigation or hearing, or to produce any relevant books, records or other papers, the fund is authorized to apply for process of subpoena, to issue out of any court of general original jurisdiction whose process can reach such person, upon due cause shown;

10. In the performance of the fund's duties, to utilize the services of employees of the department of financial services, reimbursing the department of financial services for such services and expenses therein;

11. To do all things necessary, convenient or desirable to carry out its purposes and for the exercise of the powers granted in this article.



420-D - Capital stock; advance premiums; other fiscal provisions.

420-d. Capital stock; advance premiums; other fiscal provisions. 1. The fund shall have a capital stock of one hundred million dollars which shall be divided into shares of one hundred dollars each. Each member savings and loan association whose accounts are insured under this article shall subscribe and pay for such stock in an amount equal to one percentum of its savings accounts at the time of admission to the fund and shall make annual adjustments to maintain such ratio.

2. Each savings and loan association at the time it becomes a member of the fund shall pay an advance premium to the fund in an amount equal to one percentum of the savings and loan association's savings accounts, said premium to be maintained at a one per cent level by annual adjustments thereof until such time as the reserves of the fund are in excess of two and one-half percentum of the aggregate of the savings accounts of its members, whereupon such excess shall be applied at the end of the fiscal year on a pro-rata basis to the reduction of the advance premiums or to the payment of current premiums at the discretion of the trustees.



420-E - Exemption from taxation.

420-e. Exemption from taxation. It is hereby found, determined and declared that the creation of the fund and the carrying out of its purposes is in all respects for the benefit of the people of the state of New York and for the improvement of their health, welfare and prosperity and is a public purpose, and that the fund will be performing an essential governmental function in the exercise of the powers conferred upon it by this article, and that the fund shall be required to pay no fees, taxes or assessments, whether state or local, including but not limited to fees, taxes or assessments on real estate, franchise taxes, sales taxes or other excise taxes, upon its activities as an insurer; and that all income received by the fund and that the bonds of the fund and the income therefrom shall at all times be exempt from taxation, except for gift and estate taxes and taxes on transfers. This section shall constitute a covenant and agreement with the holders of all bonds issued by the fund.



420-F - Use of fund name prohibited; penalties for violation.

420-f. Use of fund name prohibited; penalties for violation. No individual, association, partnership, or corporation shall use the words "state savings and loan insurance fund", or any combination of any of these words which would have the effect of leading the public in general to believe there was any connection, actually not existing, between such individual, association, partnership, or corporation and the fund, as the name under which he or it shall hereafter do business. No individual, association, partnership, or corporation shall advertise or otherwise represent falsely by any device whatsoever that his or its accounts are insured or in anywise guaranteed by the fund, or by the state, or by any instrumentality thereof; and no insured member shall advertise or otherwise represent falsely by any device whatsoever the extent to which or the manner in which its accounts are insured by the fund. Every individual, partnership, association, or corporation violating this section shall be guilty of a misdemeanor punishable by a fine of not exceeding one thousand dollars, or by imprisonment not exceeding one year, or both.



420-G - Insurance of accounts and eligibility provisions.

420-g. Insurance of accounts and eligibility provisions. 1. It shall be the duty of the fund to insure the accounts of all state savings and loan associations that apply and qualify therefor. Approval of the application shall constitute the savings and loan association a member of the fund.

2. Applications shall be in such form as the fund shall prescribe, and shall contain an agreement (a) to pay the reasonable cost of such examinations as the fund shall deem necessary in connection with such insurance, and (b) if the insurance is granted, to permit and pay the cost of such examinations as in the judgment of the fund may from time to time be necessary for its protection and the protection of member savings and loan associations, to permit the fund to have access to any information or report with respect to any examination made by any public regulatory authority and to furnish any additional information with respect thereto as the fund may require, and to pay the premium charges for insurance as hereinafter provided.

3. The fund shall reject the application of any applicant if it finds that the applicant has assets insufficient to pay its debts and the amount due its members upon savings accounts or that its financial policies or management are unsafe or unsound; and the fund may reject the application of any applicant if it finds that the character of the management of the applicant or its home financing policy is inconsistent with economical home financing or with the purposes of this article. Upon the approval of any application for insurance the fund shall notify the applicant, and upon the required purchase of the capital stock of the fund and upon the payment of the initial premium charge for such insurance and required advance premiums the fund shall issue to the applicant a certificate stating that it has become an insured institution. In considering applications for such insurance the fund shall give full consideration to all factors in connection with the financial condition of applicants and insured institutions, and shall have power to require such adjustments in their financial statements as the fund finds to be necessary.

4. Any savings and loan association which applies after January first, nineteen hundred sixty-seven for insurance under this article shall pay, in the event its application is approved, an admission fee in such amount as the fund shall determine, taking into consideration the total cost of processing all insurance applications.



420-H - Premiums on insurance.

420-h. Premiums on insurance. 1. Each savings and loan association whose application for insurance is approved by the fund shall pay required advance premiums to the fund, as well as a premium charge for such insurance equal to one-twelfth of one per centum of the total amount of all savings accounts of such institution plus any creditor obligations of such institution. Such premiums shall be paid at the time the certificate is issued by the fund under section four hundred twenty-g of this article, and thereafter annually until the reserves of the fund equal two and one-half per centum of all savings accounts of all members; except that under regulations prescribed by the fund such premium charge may be paid semiannually. If at any time such reserves fall below such two and one-half per centum, the payment of such annual premium charge for insurance shall be resumed and shall be continued until the reserves are brought back to such two and one-half per centum. For the purposes of this subdivision, the amount in all accounts of insured members and the amount of creditor obligations of any institution may be determined from adjusted statements made within one year prior to the approval of the application of such savings and loan association for insurance, or in such other manner as the fund may by rules and regulations prescribe.

2. The fund is further authorized to assess against each insured savings and loan association additional premiums for insurance until the amount of such premiums equals the amount of all losses and expenses of the fund; except that the total amount so assessed in any one year against any such savings and loan association shall not exceed one-eighth of one per centum of the total amount of its savings accounts and its creditor obligations.



420-I - Payment of insurance.

420-i. Payment of insurance. 1. Each savings and loan association whose application for insurance under this article is approved by the fund shall be entitled to insurance up to the full withdrawal value of the accounts of each of its members and investors or in such amount as shall be established by the board of trustees, but in no event shall the maximum amount of insurance for any savings account be less than fifteen thousand dollars.

2. In the event of a default by any insured savings and loan association, payment of each insured account in such insured association shall be made by the fund as soon as possible either (1) by cash or (2) by making available to each savings account a transferred savings account in a new insured savings and loan association in the same community or in another insured savings and loan association in an amount equal to the insured savings account; provided however, that the fund, in its discretion, may require proof of claims to be filed before paying the insured accounts, and that in any case where the fund is not satisfied as to the validity of a claim for an insured account, it may require the final determination of a court of competent jurisdiction before paying such claim.



420-J - Liquidation of insured savings and loan associations.

420-j. Liquidation of insured savings and loan associations. 1. In the event that a savings and loan association is in default, the fund may be appointed by the superintendent as conservator or receiver and as such, may be authorized by the superintendent (a) to take over the assets of and operate such association, (b) to take such action as may be necessary to put it in a sound and solvent condition, (c) to negotiate for a merger with another insured savings and loan association, (d) to negotiate the organization of a new savings and loan association to take over its assets, or (e) to proceed to liquidate its assets in an orderly manner, whichever shall appear to the superintendent to be in the public interest. The payment by the fund of an insured account in any such association which is in default shall entitle the fund to the rights of the holder of such insured account, but shall not affect any right which the holder of such account may have in the uninsured portion of his account or any right which he may have to participate in the distribution of the net proceeds remaining from the disposition of the assets of such association.

2. In order to prevent a default in an insured savings and loan association or in order to restore an insured association to normal operation as an insured savings and loan association, the fund is authorized, in its discretion, to make loans to, purchase the assets of, or make a contribution to, an insured savings and loan association or an insured savings and loan association in default; but no contribution shall be made to any such association in an amount in excess of that which the fund finds to be reasonably necessary to save the expense of liquidating such association.



420-K - Termination of insurance.

420-k. Termination of insurance. 1. Whenever in the opinion of the fund any insured savings and loan association has continued unsafe or unsound practices in conducting the business of such savings and loan association, or has knowingly or negligently permitted any of its officers or agents to violate any provision of any law or regulation to which the insured savings and loan association is subject, said fund shall first give to the superintendent a statement with respect to such practices or violations for the purpose of securing the correction thereof and shall give a copy thereof to the savings and loan association. Unless such correction shall be made within one hundred and twenty days or such shorter period of time as the superintendent shall require, the fund, if it shall determine to proceed further, shall give to the savings and loan association not less than thirty days' written notice of intention to terminate the status of the savings and loan association as an insured savings and loan association, and shall fix a time and place for a hearing before the fund or a person designated by the fund. The fund shall make written findings. Unless the savings and loan association shall appear at the hearing by a duly authorized representative, it shall be deemed to have consented to the termination of its status as an insured savings and loan association. If the fund shall find that any unsafe or unsound practice or violation specified in such notice has been established and has not been corrected within the time above prescribed in which to make such correction, the fund may issue its order terminating the insured status of the association effective on a date subsequent to such finding and to the expiration of the time specified in such notice of intention. The order shall be subject to review under article seventy-eight of the civil practice law and rules. In the event of the termination of such status, insurance of its accounts to the extent that they were insured on the date of such order of termination, less any amounts thereafter withdrawn, repurchased, or redeemed which reduce the insured accounts of an insured member below the amount insured on the date of such order, shall continue for a period of two years, but no investments or deposits made after the date of such order of termination shall be insured. The fund shall have the right to examine such association from time to time during the two-year period aforesaid. Such insured savings and loan association shall be obligated to pay, within thirty days after any such order of termination, as a final insurance premium, a sum equivalent to twice the last annual insurance premium paid by it pursuant to subdivision one of section four hundred twenty-h of this chapter. In the event of the termination of insurance of accounts as herein provided the savings and loan association which was the insured savings and loan association shall give prompt notice in writing sent to all its account holders that it has ceased to be an insured savings and loan association and it may include in such notice the fact that insured accounts, to the extent not withdrawn, repurchased, or redeemed, remain insured for two years from the date of such termination, but it shall not further represent itself in any manner as an insured association. In the event of failure to give the notice to account holders as herein provided the fund is authorized to give such notice.

2. (a) At any time after five years of membership, but not before, an insured savings and loan association may submit to the fund a certificate of intention to terminate its membership therein. Termination shall become effective on the first day of the sixth month following the submission of the certificate provided that:

(i) The member pay a termination fee equivalent to twice the last annual premium paid by it pursuant to subdivision one of section four hundred twenty-h of this chapter; this fee shall not extend or enlarge insurance coverage.

(ii) The insured savings and loan association sends to each holder of a savings account a notice in writing not later than two months after submission of the certificate; the notice shall be in a form prescribed by the fund and shall set forth the facts of the termination.

(b) The fund may elect to refund to the association its original capital contribution to the fund subject to terms it may prescribe, provided that such refund is made within two years of termination of membership.



420-L - Savings and loan bank eligible as fiscal agent.

420-l. Savings and loan bank eligible as fiscal agent. The savings and loan bank operating pursuant to article ten-B of the banking law may be designated by the fund as its fiscal agent; such bank shall have the power to accept such designation and to do all acts necessary in order to carry out the duties thereby imposed in accordance with any agreement entered into pursuant thereto.






Article 10-B - (Banking) SAVINGS AND LOAN BANK OF THE STATE OF NEW YORK

432 - Incorporation; organization certificate.

432. Incorporation; organization certificate. When authorized by the superintendent as provided in article two of this chapter, ten or more savings and loan associations, the aggregate resources of which shall not be less than five million dollars, may form the Savings and Loan Bank of the State of New York. Each of such associations shall subscribe, acknowledge and submit to the superintendent at his office an organization certificate in duplicate which shall specifically state:

1. The name, "Savings and Loan Bank of the State of New York."

2. The place in the state of New York where its business is to be transacted.

3. The number of shares for which each association has subscribed which shall amount in the aggregate to not less than one hundred thousand dollars.

4. The number of directors of such savings and loan bank, which shall not be less than seven nor more than fifteen, and the names of the persons who shall be its directors until the first annual meeting. The certificate shall recite that the directors possess the qualifications specified in section four hundred forty-one of this article.

5. The name and location of the principal office of each savings and loan association subscribing the certificate and the aggregate resources of each such association.



433 - Proposed by-laws.

433. Proposed by-laws. The incorporators shall subscribe and acknowledge and submit to the superintendent at his office proposed by-laws in duplicate, which shall prescribe the manner in which the business of such savings and loan bank shall be conducted with reference to the following matters: 1. The date during the month of January of the annual meeting of shareholders; the manner of calling special meetings, and the number of members which shall constitute a quorum.

2. The number, manner of election and qualifications of directors, subject to the provisions of section four hundred forty-one of this article; the method of division into classes for the purpose of electing, as nearly as may be, an equal number of directors each year; the removal or suspension of directors; the filling of vacancies in the board of directors, and the number of directors which shall constitute a quorum, which shall not be less than five.

3. The meetings, powers and duties of directors; the appointment or election of committees.

4. The officers; the manner of their election; their terms of office, duties and compensation; and the bonds which shall be required of officers.

5. The annual commission that may be charged each member, subject to the limitations of section four hundred forty of this article.

6. The minimum amount of shares necessary to qualify for membership.

7. The minimum amount of shares necessary to qualify for extension of credit.

8. The manner of voting, subject to the limitations of section four hundred forty-four of this article.

9. The transfer of membership, subject to the limitations of section four hundred thirty-nine of this article.

10. The manner in which the by-laws may be altered or amended.



434 - When corporate existence begins; conditions precedent to commencing business.

434. When corporate existence begins; conditions precedent to commencing business. When the superintendent shall have endorsed his approval on the organization certificate as provided in article two of this chapter, the corporate existence of the Savings and Loan Bank of the State of New York shall begin and it shall then have power to elect officers and transact such other business as relates to its organization; but such savings and loan bank shall transact no other business until: 1. Subscriptions to its shares aggregating one hundred thousand dollars shall have been paid in cash and an affidavit stating that such subscriptions have been so paid, subscribed and sworn to by its two principal officers, shall have been filed in the clerk's office of the county of New York, and a certified copy thereof in the office of the superintendent.

2. The superintendent shall have duly issued to it the authorization certificate specified in article two of this chapter.



435 - General powers.

435. General powers. The savings and loan bank shall, subject to the restrictions and limitations contained in this article and its by-laws, have the following powers: 1. To issue, sell and redeem bonds and notes secured by bonds and first mortgages made to or held by its members and to issue, sell and redeem debenture bonds and notes.

2. To receive money or property from its members and from other associations, corporations and persons with whom it has contracts, engagements or undertakings, in instalments or otherwise; to enter into any contract, engagement or undertaking with such associations, corporations or persons for the withdrawal of such money or property, with any increase thereof, or for the payment to them or to any association, corporation or person of any sum of money, at any time, either fixed or uncertain; to lend money to its members upon the security of their promissory notes with or without collateral.

3. To invest its capital and other funds in investments in which its member savings and loan associations are authorized to invest under article ten of this chapter; and in securities in which investments are authorized to be made by savings banks.

4. To receive by assignment from its members and to deposit in trust with the comptroller of the state of New York to be held by him as security for its and their outstanding obligations any first mortgages on real estate and the bonds secured thereby that are legally receivable by its members; to empower such members as agents of the savings and loan bank, to collect and immediately pay over to the savings and loan bank the dues, interest and other sums payable under the terms, conditions and covenants of the bonds and mortgages or, prior to a default upon any such bond and mortgage so assigned and when adequate security has been given to the savings and loan bank by any such member, to retain such collections until a payment to the savings and loan bank from such member becomes due; to return to, or permit such member to retain any sums of money so collected in excess of the amount required to meet the obligations of such member.

5. To purchase in its own name, hold and convey real property for the following purposes and no others: (a) A plot whereon there is or may be erected a building suitable for the convenient transaction of its business from portions of which not required for its own use a revenue may be derived.

(b) Such as shall be mortgaged to it in good faith, by way of security for loans made by it or moneys due to it.

(c) Such as shall be conveyed to it for debts previously contracted in the course of its business, and such as it shall purchase at sales under judgments, decrees or mortgages held by it.

6. To designate as depositaries of its funds any bank, trust company, or savings bank, or any national bank located in this state.

7. To sue and to be sued in all courts and to participate in actions and proceedings, whether judicial, arbitrative or otherwise, in like cases as natural persons.

8. To have a corporate seal, and to alter such seal at pleasure and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

9. To elect or appoint officers, employees and other agents of the savings and loan bank, define their duties, fix their compensation, and to indemnify corporate personnel.

10. To have perpetual existence.

11. To have and exercise all other powers necessary or appropriate in conducting business of the savings and loan bank.



436 - Restrictions on powers.

436. Restrictions on powers. The savings and loan bank shall not: 1. Do a general deposit business except with its members.

2. Invest more than twenty-five per centum of its surplus account in real estate occupied, or to be occupied, by it as a place of business, without the written approval of the superintendent.

3. Incur any indebtedness, except for the purpose of making loans to its members or purchasing from its members those investments made by them under article ten of this chapter, upon any bonds or notes, secured or unsecured, with a maturity exceeding three years or in an aggregate amount exceeding five times its capital.

4. Incur any indebtedness upon bonds or notes, secured or unsecured, for the purpose of making loans to its members unless the amount of any such bonds or notes which are secured shall not be in excess of eighty per centum of the value of the collateral security pledged therefor to such savings and loan bank; and any such bonds or notes which are unsecured shall not have a maturity in excess of three years.

5. Purchase from its members mortgage loans which were originated less than five years prior to date of such purchase, nor incur indebtedness for the purchase from its members of mortgage loans which were originated five years or more prior to the date of such purchase by the issuance of bonds or notes, secured or unsecured, with a maturity exceeding five years.



437 - Redemption of bonds and notes; procedure in event of default.

437. Redemption of bonds and notes; procedure in event of default. 1. All bonds and notes issued by the savings and loan bank may be called on any interest day at one hundred two and one-half per centum and interest by giving notice of not less than sixty days in a newspaper published in the city of New York or on such notice, in such manner and at such time and price, not to exceed one hundred five per centum and interest, as may be specified in such bonds or notes.

2. In the event of any default for more than ninety days in the payment of the principal of, or for more than ninety days in the payment of any instalment of interest upon, any bond or note issued by the savings and loan bank, the superintendent may, in his discretion, and shall, upon the request in writing of the holders of said obligations in default to the amount of fifty thousand dollars, forthwith take possession of and proceed to liquidate the savings and loan bank. Upon such liquidation he shall be entitled in the name of the savings and loan bank to enforce all of its rights and securities and to collect and realize upon all of its assets, including all mortgages assigned to the savings and loan bank by its several members, and deposited with the comptroller of the state of New York, up to the amounts advanced by the savings and loan bank to the several members thereon. Upon any such liquidation all said obligations then issued and outstanding shall forthwith become due and payable equally and ratably out of all the assets of the savings and loan bank in advance of any other debts thereof not specifically preferred by law.



438 - Surplus account.

438. Surplus account. 1. The savings and loan bank shall accumulate from its profits a surplus account by carrying thereto annually a sum equal to one-half of one per centum of its capital, until such surplus account shall be equal to at least fifteen per centum of its capital.

2. The guaranty fund on June thirtieth, nineteen hundred thirty-nine shall be transferred to the surplus account and shall constitute the surplus account at that date.



439 - Membership; liability; transfer of shares.

439. Membership; liability; transfer of shares. 1. Membership in the savings and loan bank shall be limited to savings and loan associations, except, that the directors of the savings and loan bank may, in their discretion, permit federal savings and loan associations located in this state to be or become members of the savings and loan bank. Every member shall pay one hundred dollars for each share of the capital of the savings and loan bank issued to it.

2. Members of the savings and loan bank shall not be individually liable for the payment of its debts.

3. Shares shall not be transferable, except that a member, which is not liable to the savings and loan bank for any direct obligation may transfer its shares therein to another savings and loan association, by and with the consent of the board of directors of the savings and loan bank; or it may retire from membership and receive back such sums as it has paid for its shares, upon giving one year's notice in writing to the savings and loan bank of such intention, provided, however, that no withdrawal shall be permitted by the board of directors, which shall reduce the total amount of the capital of the savings and loan bank below five hundred thousand dollars. The board of directors may, in their discretion, waive such notice, in the event of the liquidation of any member, and pay back such sums as it has paid for its shares even though such payment should result in a reduction of capital below five hundred thousand dollars. Any member liable to the savings and loan bank for any direct obligation which holds shares in excess of the number required by the by-laws of the savings and loan bank, may transfer such excess shares to another savings and loan association, by and with the consent of the board of directors of the savings and loan bank; or it may, by and with the consent of the board of directors of the savings and loan bank, withdraw such excess shares and receive back such sum as it has paid for such excess shares, upon giving one year's notice in writing to the savings and loan bank of such intention, provided, however, that no withdrawal of shares shall be permitted by the board of directors, which shall reduce the total amount of the capital of the savings and loan bank below five hundred thousand dollars.



440 - Commissions and payment of expenses.

440. Commissions and payment of expenses. The savings and loan bank may charge each member an annual commission, not to exceed one-half of one per centum, upon the outstanding bonds and notes issued in its behalf, provided, however, that the rate of commission in any year shall be the same on all outstanding obligations in respect to which a commission is charged; or in lieu of charging such commissions the expenses incurred on account of any such obligations may be charged to the member on whose behalf such obligations are issued.



441 - Qualifications and disqualification of directors; oath of directors.

441. Qualifications and disqualification of directors; oath of directors. 1. At least three-fourths of the directors of the savings and loan bank must reside in the state of New York during their term of office, and all must be citizens of the United States. No person shall be elected a director unless he is the owner in good faith and in his own right on the books of a member savings and loan association of shares having a book value of not less than two hundred dollars and has been nominated by such member savings and loan association for that office; and every person elected to be a director who, after such election, shall hypothecate, pledge or cease to be the owner in his own right of such qualifying shares shall cease to be a director of the savings and loan bank, and his office shall be vacant.

2. Each director, when appointed or elected, shall take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the savings and loan bank, and will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable to such corporation and that he is the owner in good faith and in his own right on the books of the savings and loan association which nominated him of shares having a book value not less than two hundred dollars, and that the same is not hypothecated, or in any way pledged as security for any loan or debt and, in case of re-election that such shares were not hypothecated or in any way pledged as security for any loan or debt during his previous term. Such oath shall be subscribed by the directors making it, certified by an officer authorized by law to administer oaths, and immediately transmitted to the superintendent.



442 - Number of directors; filling of vacancies; change of number.

442. Number of directors; filling of vacancies; change of number. 1. The number of directors of the savings and loan bank shall be not less than seven nor more than fifteen.

2. All vacancies in the office of director shall be filled by election by the members except as provided in this section. Vacancies not exceeding one-third of the whole number of the board may be filled by the affirmative vote of a majority of the directors then in office, and the directors so elected may hold office until such vacancies are filled by the members at a special or annual election; or when the number of directors is nine or more, two vacancies may, with the consent of the superintendent, be left unfilled until the next annual election.

3. The number of directors may be changed within the limits provided in subdivision one of this section by amendment of the by-laws.



443 - Amendment of by-laws.

443. Amendment of by-laws. The by-laws may be altered or amended, from time to time, provided such alterations or amendments shall have first received the written approval of the superintendent and shall thereafter have been duly adopted at a meeting of the directors.

A copy of any such alteration or amendment shall be filed in the office of the superintendent within thirty days after such adoption.



444 - Annual meeting; notice; voting.

444. Annual meeting; notice; voting. The annual meeting of the shareholders for the election of directors shall be held in January in each year at a place within the state to be determined by the board of directors. Notice of the time and place of holding such election shall be given by publication thereof, at least once in each week for two successive weeks immediately preceding such election, in a newspaper published in the city of New York and by mailing a copy of such notice postage prepaid to each shareholder of the savings and loan bank not less than ten nor more than forty days before the holding of such meeting. Each member shall be entitled to one vote, and to such additional votes not exceeding one vote for every share of the capital standing in its name on the books of the savings and loan bank as the by-laws may prescribe. Such vote or votes may be cast by mail when so provided in the by-laws.



445 - Preference of credits.

445. Preference of credits. In case of the insolvency or voluntary or involuntary liquidation of any bank, trust company or savings and loan association, its assets shall be applied in the first place ratably and proportionately to the payment in full of any sum or sums of money deposited therewith by the savings and loan bank or due to the savings and loan bank for subscriptions, sinking funds, interest and principal of bonds, or guaranty of mortgages, notes secured or unsecured or any other obligations due to the savings and loan bank, but not to an amount exceeding that authorized to be so deposited or contracted by the provisions of this chapter, and in accordance and on an equality with any other preference provided for in this chapter.



446 - Exemptions.

446. Exemptions. The bonds and notes issued by the savings and loan bank and the savings and loan bank itself, together with its capital, accumulations and funds, shall have the same exemption from taxation as other institutions for savings. No law which taxes corporations in any form, or the shares thereof, or the accumulations therein, shall be deemed to include the savings and loan bank or its issues of bonds or notes unless they are specifically named in such law.






Article 10-C - (Banking) MUTUAL HOLDING COMPANIES

447 - Authorization of the formation of mutual holding companies.

447. Authorization of the formation of mutual holding companies. 1. Notwithstanding any other provision of law and in accordance with general regulations which the superintendent of financial services shall promulgate to facilitate such reorganizations, a mutual savings and loan association may reorganize so as to cause its deposit-taking and one or more other activities to be conducted by a stock savings and loan association subsidiary of a mutual holding company formed for such purpose upon the payment of a fee as prescribed pursuant to section eighteen-a of this chapter.

2. Except to the extent that such provisions are inconsistent with this article, the stock savings and loan association subsidiary of the mutual holding company shall be subject to the same provisions of this chapter as apply to savings and loan associations which have converted to stock form pursuant to sections fourteen-e and nine thousand nineteen of this chapter.



447-A - Required approvals.

447-a. Required approvals. 1. Approval by the board of directors. A reorganization of a mutual savings and loan association pursuant to this article shall be approved by a majority of the board of directors of the mutual savings and loan association.

2. (a) Approval by the superintendent. A mutual savings and loan association proposing a reorganization pursuant to this article shall provide the superintendent with written notice of such proposed reorganization. Such notice shall include a copy of the plan of reorganization approved by the board of directors pursuant to subdivision one of this section, the proposed organization certificate for the mutual holding company and the stock savings and loan association subsidiary and shall contain such other information as the superintendent shall require. The superintendent shall approve or disapprove the plan of reorganization within sixty days of the submission of such plan together with such other information as the superintendent shall require.

(b) Factors considered. In determining whether to approve the plan of reorganization, the superintendent shall consider:

(i) whether the formation of the mutual holding company would not be detrimental to the interests of the shareholders of the mutual savings and loan association proposing to reorganize as provided in section four hundred forty-seven of this article;

(ii) whether disapproval is necessary to prevent unsafe or unsound banking practices;

(iii) whether the interest of the public will be served by the proposed reorganization;

(iv) whether the financial or management resources of the mutual savings and loan association proposing to reorganize as provided in section four hundred forty-seven of this article warrant disapproval of the proposed plan of reorganization; (v) whether the mutual savings and loan association proposing to reorganize as provided in section four hundred forty-seven of this article fails to furnish any information required under paragraph (a) of this subdivision or furnished information containing any statement which, at the time and in the circumstances under which it was made, was false or misleading with respect to any material fact or omits to state any material fact necessary to make the statements therein not false or misleading.

(c) When the superintendent shall have determined to approve or disapprove the plan of reorganization, the superintendent shall so advise the mutual savings and loan association in writing and shall endorse approval on an organization certificate and cause it to be filed in the office of the superintendent and with the clerk of the county in which the principal office of the mutual savings and loan association is located. Upon the filing of the organization certificate the existence of the mutual holding company shall commence. As used in this article, the term "organization certificate" shall include an amended organization certificate.

3. Approval by shareholders. If approved by the superintendent the mutual savings and loan association shall submit the plan of reorganization to its shareholders for approval at a meeting convened in accordance with general regulations promulgated by the superintendent of financial services for the sole purpose of approving or disapproving such plan. At such meeting:

(a) all shareholders whose aggregate share balance equals at least one hundred dollars as of a record date shall be entitled to approve the plan of reorganization, either in person or by valid proxy;

(b) each shareholder entitled to vote shall be entitled to cast one vote for each full one hundred dollars of shares of such shareholder shown on the books and records of the mutual savings and loan association as of the record date;

(c) no shareholder shall be entitled to cast any vote for any share balance in amounts of less than one hundred dollars;

(d) no plan of reorganization shall be effective unless approved by the affirmative vote of at least seventy-five per centum of the aggregate dollar amount of the book value of shares represented at such meeting either in person or by valid proxy and entitled to vote thereat.



447-B - Formation of a mutual holding company.

447-b. Formation of a mutual holding company. 1. The plan of reorganization may authorize the formation of a mutual holding company by:

(a) (i) the organization by the mutual holding company of a stock savings and loan association subsidiary and the transferal to such stock savings and loan association of the substantial part of its assets and liabilities, including all of its deposit liabilities, in accordance with general regulations promulgated by the superintendent of financial services;

(ii) the organization by the mutual savings and loan association of a mutual holding company and the organization by such mutual holding company of a stock savings and loan association subsidiary which merges with the mutual savings and loan association; or

(iii) the reorganization of the mutual savings and loan association under any other method approved pursuant to general or specific regulations promulgated by the superintendent of financial services.

(b) For the purposes of paragraph (a) of this subdivision, such regulations shall permit the stock savings and loan association to issue to persons other than the mutual holding company of which it is a subsidiary an amount of common stock and securities convertible into common stock which in the aggregate does not exceed forty-nine per centum of the issued and outstanding common stock of such stock savings and loan association, provided that if a mutual holding company which owns all of the common stock and securities convertible into common stock of its savings and loan association subsidiary subsequently determines to make such an issuance it shall pay a fee as prescribed pursuant to section eighteen-a of this chapter. Issued and outstanding securities that are convertible into common stock shall be considered issued and outstanding common stock for the purposes of computing the forty-nine per centum limitation. This paragraph shall not limit the authority of such stock savings and loan association to issue equity or debt securities other than common stock and securities convertible into common stock.

2. In connection with the reorganization of a mutual savings and loan association as provided in section four hundred forty-seven of this article, the mutual holding company may retain or acquire assets of the mutual savings and loan association to the extent that such assets are not then required to be transferred to or retained by the stock savings and loan association in order to satisfy capital or reserve requirements of any applicable state or federal law or regulation.

3. A stock savings and loan association, at least fifty-one per centum but less than one hundred per centum of the outstanding common stock of which is owned by a mutual holding company shall have at least one director, but no more than two-fifths of its directors, who are "unaffiliated directors" who shall represent the interests of the minority shareholders. An "unaffiliated director" is a director who is not (a) an officer or employee of the stock savings and loan association (or any affiliate thereof) or (b) an officer, trustee, director or employee of the mutual holding company. If the organization certificate or bylaws of the stock savings and loan association provide that the board of directors shall be divided into two or more classes, then to the extent possible, each class shall contain the same number of unaffiliated directors as each other class.



447-C - Mutual holding company powers.

447-c. Mutual holding company powers. 1. Upon the formation of a mutual holding company by a mutual savings and loan association:

(a) the mutual holding company shall possess all the rights, powers and privileges, except deposit-taking powers, and shall be subject to all the limitations not inconsistent with this article of a mutual savings and loan association under articles ten and sixteen of this chapter;

(b) the mutual holding company shall be subject to the limitations imposed by the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a);

(c) notwithstanding the provisions of paragraph (b) of this subdivision no mutual holding company shall exercise any rights, powers or privileges pursuant to any provision of federal law applicable to savings and loan holding companies which are not also authorized under article ten of this chapter.

2. Notwithstanding any inconsistent provision of section fourteen-e, six hundred, six hundred one, six hundred one-a or six hundred one-b of this chapter, subject to general regulations promulgated by the superintendent of financial services, a mutual holding company may:

(a) merge with, acquire or purchase the assets of a mutual holding company established pursuant to this article or the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a);

(b) acquire or purchase the assets or stock of a stock savings bank, a stock savings and loan association, a stock federal savings bank or a stock federal savings and loan association;

(c) acquire a mutual savings bank, a mutual savings and loan association, a federal mutual savings bank or a federal mutual savings and loan association through the merger of such institution with a stock subsidiary of such mutual holding company;

(d) engage in any other acquisition or combination specifically permitted by general or special regulations promulgated by the superintendent of financial services; provided, however, that the superintendent of financial services shall have no power to permit any insurance activities prohibited by subdivision three of this section or to expand by interpretation any provision of federal law set forth in the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a).

3. Except to the extent permitted by the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a) and authorized by article ten of this chapter, the powers of the mutual holding company shall not include the power to directly or indirectly engage in: the sale or underwriting of insurance; the formation or acquisition of an insurance agency or an insurance company, or; the issue, sale, distribution and underwriting of, or to deal in, any security arising out of a contract issued by an insurance company and subject to the supervision of the superintendent of financial services.



447-D - Conversion of mutual holding company into stock holding company.

447-d. Conversion of mutual holding company into stock holding company. 1. If approved by the superintendent, a mutual holding company may convert to a stock holding company in accordance with general regulations promulgated by the superintendent of financial services.

2. If approved by the superintendent, the mutual holding company shall submit the plan of conversion to its shareholders for approval at a meeting convened for that purpose in accordance with such regulations. The provisions of paragraphs (a), (b), (c) and (d) of subdivision three of section four hundred forty-seven-a of this article shall apply to such meeting. For the purpose of this subdivision, the term "shareholders" shall mean those shareholders as of a record date, of a stock savings and loan association subsidiary of the mutual holding company which:

(a) was organized as a result of the reorganization of a mutual savings and loan association as provided in section four hundred forty-seven of this article; and

(b) has not at any time subsequent to its organization issued more than forty-nine per centum of its issued and outstanding common stock to any persons other than a mutual holding company organized pursuant to this article or the savings and loan holding company provisions of the Home Owners Loan Act (title twelve United States Code Section 1467a).






Article 11 - (Banking) CREDIT UNIONS

450 - Incorporation; organization certificate.

450. Incorporation; organization certificate. When authorized by the superintendent as provided in article two of this chapter, seven or more persons employed or residing in the state of New York may form a corporation to be known as a credit union, which may include a corporate credit union or a credit union. The provisions of this article shall apply to a corporate credit union or a credit union except as otherwise provided. Such persons shall subscribe and acknowledge and submit to the superintendent at his office an organization certificate in duplicate which shall specifically state:

1. The name of the corporation which shall include the words "credit union."

2. The place where its business is to be transacted. If the condition of membership is employment of its members by certain individuals, partnerships or corporations, the place of business of any such individual, partnership or corporation may be stated as the place of business of such credit union.

3. The par value of the shares.

4. The full name, residence and post office address of each of the incorporators. These incorporators may serve as directors until the first annual meeting of shareholders. The organization certificate shall also indicate which of the incorporators will serve as directors until such meeting.

5. Its duration if other than perpetual.



450-A - Designation of low income credit union.

450-a. Designation of low income credit union. 1. A credit union organized under this article may be designated as a low income credit union as defined in subdivision five of this section.

2. A credit union, including a credit union in formation, may make written application to the superintendent to be designated as a low income credit union. If the superintendent shall find, after investigation, that such credit union meets the definition of a low income credit union, as set forth in this section, he or she shall approve such designation.

3. Notwithstanding any other provision of this article, a low income credit union may issue shares, share drafts and share certificates to nonmembers who or which may be natural persons, corporations, partnerships or other legal entities.

4. Except as provided in this section, all provisions of this chapter shall be applicable to low income credit unions.

5. As used in this section, the term "low income credit union" shall mean a credit union in which a majority of the members: (a) make less than eighty percent of the average for all wage earners as established by the bureau of labor statistics of the United States department of labor or have annual household incomes that fall at or below eighty percent of the median household income for the nation as established by the United States census bureau; or (b) are residents of a public housing project who qualify for such residency because of low income; or (c) qualify to receive benefits from any program designed to assist the economically disadvantaged. The superintendent of financial services may promulgate regulations appropriate to the formation and operation of low income credit unions.

6. A credit union's designation as a low income credit union may be removed by the superintendent if he or she shall find, after investigation, that such credit union no longer meets the definition of a low income credit union as set forth in this section. Upon such a loss of designation, such credit union shall no longer be authorized to exercise the powers set forth in this section but shall remain subject to all of the other provisions of this chapter applicable to credit unions generally.



450-B - Designation of student branches.

450-b. Designation of student branches. 1. As used in this section the following terms shall have the following meanings:

(a) "school" shall mean any public or private elementary or secondary school;

(b) "student" shall mean a child enrolled in a school;

(c) "student branch" shall mean the designation provided to the credit union pertaining to the in-school services and financial education offered to students. A student branch shall not be deemed to be a station and shall not be subject to any of the provisions of this article applicable to stations; provided, however, that a credit union shall provide written notice to the superintendent of the establishment of any such student branch.

2. A credit union organized under this article may upon agreement with a school's governing body open and maintain a student branch.

3. Notwithstanding any other provision of this article any student enrolled in the school maintaining a student branch who is not otherwise qualified for membership in the credit union is hereby qualified for a student membership. Said student membership shall expire thirty days after the student's graduation from secondary school, transfer to another school or termination of enrollment. The student branch shall be for the express use of the students and may not be used by faculty, staff or lineal ancestors or descendants of students. Neither faculty, staff nor lineal ancestors or descendants of student members are eligible for membership in the credit union unless otherwise qualified under this article.

4. The superintendent may promulgate regulations appropriate to the formation and operation of student branches.



451 - Proposed bylaws.

451. Proposed bylaws. The incorporators shall subscribe and acknowledge and submit to the superintendent proposed bylaws, in duplicate, which shall prescribe the manner in which the business of the credit union shall be conducted with reference to the following matters:

1. The purposes of the corporation.

2. The qualifications for membership.

Such qualifications for membership shall be established in accordance with the provisions of section four hundred fifty-one-a of this article, except that such section shall not apply to a corporate credit union.

3. The manner of conducting meetings, the method by which members shall be notified of meetings, and the number of members which shall constitute a quorum.

4. The number of directors, which shall be a number not less than five nor more than fifteen.

5. The term of office of directors.

6. The number of directors necessary to constitute a quorum.

7. The time, place and manner of holding the annual and any special meetings of the members of the credit union.

8. The officers to be elected from among the board of directors; their titles, duties and terms of office.

9. Whether one or more loan officers or, in the alternative, a credit committee shall have the responsibility of passing upon the applications of members for loans and the powers and duties of the loan officer or credit committee and the number of members, not less than three, of which the credit committee shall be composed, their term of office, and manner of election or appointment.

10. The powers, duties, term of office and manner of election or appointment of the supervisory committee and the number of members, not less than three, of which it shall be composed.

11. The conditions upon which shares may be issued, paid for, transferred and withdrawn.

12. The fines, if any, which shall be charged for failure punctually to meet obligations to the corporation.

13. The manner in which dividends shall be determined and paid to members.

14. The manner in which the funds of the corporation shall be employed.

15. The conditions upon which loans may be made and repaid.

16. The maximum rate of interest that may be charged upon loans.

17. The method of receipting for money paid on account of shares or loans.



451-A - Qualifications for membership.

451-a. Qualifications for membership. 1. Subject to approval of the superintendent, the membership of a credit union shall consist of persons within the credit union's field of membership who have been duly admitted members.

Subject to the approval of the superintendent, a credit union's field of membership may include one or more of the following categories:

(a) Persons:

(1) within the same occupation or from multiple groups each representing a different occupation;

(2) within the same association or from multiple groups each representing a different association;

(3) who reside, work, worship or attend school within a well-defined identifiable neighborhood, community or rural district and who, in the judgment of the superintendent, have such a community of interest as will ensure proper administration. For purposes of this section a "well-defined identifiable neighborhood, community or rural district" may consist of one or more adjacent precincts, districts, cities or counties; or

(4) within a combination of these three categories described in this subdivision; or

(b) Organizations located within a well-defined identifiable neighborhood, community or rural district, as determined in accordance with subparagraph three of paragraph (a) of this subdivision and which, in the judgment of the superintendent, have such a community of interest as will ensure proper administration; or

(c) Family members of such persons described in paragraph (a) of this subdivision. For the purposes of this paragraph, "family member" means a person related by blood, marriage or living in the same household with a person within the field of membership and their lineal ancestors and descendants including persons so related by adoption, siblings, stepparents, stepchildren and stepsiblings; and "household" means persons living in the same residence and maintaining a single economic unit; or

(d) Any employee of the credit union; or

(e) Any member who leaves the field of membership and who has not withdrawn or been expelled may retain membership; or

(f) Any incorporated or unincorporated organization composed principally of persons eligible to membership in the credit union and that organization's employees.

2. Any person who is eligible for membership by reason of the fact that he or she is an employee of a common employer or of a credit union shall not become ineligible, after the termination of such employment, as long as he or she receives a pension or annuity from, or under, a plan or other arrangement established by such common employer or credit union.

3. Subject to approval of the superintendent, a credit union may extend membership to persons and organizations in an underserved local community, neighborhood or rural district where such area is considered an "investment area" as defined in the federal Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(16)).

4. In considering an application pursuant to subdivision one of this section, the superintendent shall consider the credit union's record and history of serving underserved areas, as well as low and moderate-income individuals within the communities it currently services, if any, and its commitments to serve underserved areas, as well as low and moderate-income individuals in the communities to be served. Furthermore, in considering such application, the superintendent may impose such limitation, such as geographical limitations, as the superintendent determines to be appropriate in his or her sole discretion.



452 - When corporate existence begins; conditions precedent to commencing business.

452. When corporate existence begins; conditions precedent to commencing business. When the superintendent shall have endorsed his approval on the organization certificate, as provided in article two of this chapter, the corporate existence of the credit union shall begin, and it shall then have power to elect officers and to transact such other business as relates to its organization. But it shall transact no other business until the superintendent shall have duly issued to it the authorization certificate specified in article two of this chapter.



453 - Corporate credit unions.

453. Corporate credit unions. 1. A corporate credit union may be incorporated under this section and shall be subject to all provisions of this article not inconsistent with this section.

2. Membership in a corporate credit union shall be institutional and shall be limited to: credit unions organized under this article, the Federal Credit Union Act or any other credit union act, and organizations or associations owned by or composed of credit unions and corporations and associations which primarily service credit unions.

3. The board of directors of each credit union, organization, association or corporation becoming a member of a corporate credit union shall designate one person to be a voting representative in the corporate credit union. Such person shall be eligible to hold office in the corporate credit union as if such person were a member of the corporate credit union.

4. A corporate credit union is a credit union whose members consist primarily of other credit unions and whose purposes are to:

(a) accumulate and prudently manage the liquidity of its member credit unions through interlending and investment services;

(b) act as an intermediary for credit union funds between members and other corporate credit unions;

(c) obtain liquid funds from other credit union organizations, financial intermediaries and other sources;

(d) foster and promote in cooperation with other state, regional and national corporate credit unions and credit union organizations or associations the economic security, growth and development of member credit unions; and

(e) perform such other financial services of benefit to its members which are authorized by the superintendent.

5. A corporate credit union shall enjoy the powers and privileges of any other credit union incorporated under this chapter in addition to those powers enumerated in this article, notwithstanding any limitation or restrictions found elsewhere in this article. The superintendent of financial services may promulgate such regulations concerning the establishment and operations of corporate credit unions as in its discretion are necessary and proper. Subject to such regulations, a corporate credit union may:

(a) accept shares or deposits in any form from its members, other state, regional or national corporate credit unions, and credit union organizations or associations;

(b) make loans to its members and other credit unions and other state, regional, or national corporate credit unions, organizations and associations of credit unions;

(c) establish lines of credit for members and participate with other credit unions in making loans to its members under the terms and conditions determined by the board of directors;

(d) invest in the shares of or make deposits in credit unions;

(e) buy and sell any form of marketable debt obligations of domestic or foreign corporations or of federal, state or local government units;

(f) borrow money, accept demand deposits and issue notes or debentures;

(g) acquire or sell the assets and assume the liabilities of a member; and

(h) enter into agreements with credit unions to discount or purchase loans made pursuant to government-guaranteed loan programs, real estate loans made by members or any obligations of the United States or any agency thereof held by members.

6. A corporate credit union shall be exempt from the reserve requirements of section four hundred fifty-eight-a of this article, but shall be required to accumulate and maintain reserves in accordance with the requirements of the National Credit Union Administration.



454 - General powers.

454. General powers. In addition to the powers conferred by the provisions of this chapter, a credit union shall, subject to the restrictions and limitations contained in this article, in its bylaws, and in any regulations promulgated by the superintendent, or in any regulations of the superintendent of financial services as may be specifically authorized under this section, have the following powers:

1. To issue and receive payments on, shares, share drafts, and share certificates, subject to such terms, rates, and conditions as are established by its board of directors, from its members and from other credit unions, both state and federally chartered.

A member may designate any person or persons to own shares or share certificates with him or her in joint tenancy with the right of survivorship, but no joint tenant shall be permitted to vote, obtain loans, or hold office, unless he or she is within the field of membership and is a qualified member.

2. To act as trustee under a retirement plan established pursuant to the provisions of the act of congress entitled "Self-employed Individuals Tax Retirement Act of 1962," and provisions of law contained therein, as amended; provided that the provisions of such retirement plan require the funds of such trust to be invested exclusively in share accounts of insured state and federally chartered credit unions. In the event that any such retirement plan, which, in the judgment of the credit union, constituted a qualified plan under the provisions of said self-employed individuals tax retirement act of nineteen hundred sixty-two, and provisions of law contained therein, as amended, and the regulations promulgated thereunder at the time the trust was established and accepted by the credit union, is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the credit union may, nevertheless, continue to act as trustee of any shares theretofore made under such plan and to dispose of the same in accordance with the directions of the shareholders and the beneficiaries thereof. No credit union, in respect to shares purchased under this subdivision, shall be required to segregate such shares from other shares of such credit union; provided, however, that the credit union shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subdivision.

3. To act as trustee of an individual retirement account established pursuant to the provisions of the act of congress entitled "Employee Retirement Income Security Act of 1974," and provisions of law contained therein, as amended; provided that the provisions of the written governing instrument creating the trust require the funds of such trust to be invested exclusively in share accounts of insured state and federally chartered credit unions. In the event that any such individual retirement account, which, in the judgment of the credit union, constituted a qualified individual retirement account under the provisions of said employee retirement income security act of 1974, and provisions of law contained therein, as amended, and the regulations promulgated thereunder at the time the trust was established and accepted by the credit union, is subsequently determined not to be such a qualified individual retirement account or subsequently ceases to be such a qualified individual retirement account, in whole or in part, the credit union may, nevertheless, continue to act as trustee of any shares theretofore purchased under such individual retirement account and to dispose of the same in accordance with the directions of the shareholder and the beneficiaries thereof. No credit union, in respect to shares purchased under this subdivision, shall be required to segregate such shares from other shares of such credit union; provided, however, that the credit union shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subdivision.

4. To charge an entrance fee to any person who has applied for and been elected to membership.

5. To charge a reasonable fee for the transfer of its shares.

6. (a) To lend money to its members at the rate or rates agreed to by the credit union and the borrower upon such terms and conditions as are established by its board of directors and subject to such regulations and restrictions as the superintendent of financial services finds necessary and proper.

(b) The knowingly taking, receiving, reserving, or charging a greater rate of interest than permitted by law shall be held and adjudged a forfeiture of the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon. If such greater rate of interest has been paid, the person paying the same or his legal representatives may recover twice the entire amount of the interest thus paid from the credit union.

(c) (i) No credit union may make any member business loan that would result in a total amount of such loans outstanding at that credit union at any one time equal to more than the lesser of 1.75 times the actual net worth of the credit union, or 1.75 times the minimum net worth required under 12 U.S.C. 1790d(c)(1)(A) for a credit union to be well capitalized.

(ii) Subparagraph (i) of this paragraph does not apply in the case of: (A) a credit union chartered for the purpose of making, or that has a history of primarily making, member business loans to its members, as determined by the superintendent; or (B) a credit union that serves predominantly low-income members, as defined by the superintendent, or which is a community development financial institution as defined in 12 U.S.C. 4702; or (C) a credit union excepted from the requirements of such subparagraph (i) by the superintendent where such credit union is seeking an exception from any federal limits on member business loans to the same extent as permitted to federally-insured state credit unions pursuant to the Federal Credit Union Act and regulations related thereto, provided that such credit union demonstrates to the satisfaction of the superintendent that such exception would be consistent with the declaration of policy as set forth in section ten of this chapter.

(iii) For purposes of this paragraph the term "member business loan" and the term "net worth" shall have the same meaning as such terms are defined in 12 U.S.C. 1757a.

7. (a) To issue credit cards, debit cards, and similar devices to allow members to make purchases and to access their loans, lines of credit, shares and deposits;

(b) To collect, receive and disburse funds in connection with the issuance of negotiable checks, money orders, travelers checks and other payment instruments to members, and to charge a fee for such services;

(c) To rent safe deposit boxes to members; and

(d) To provide any related financial services to members which are not expressly authorized pursuant to this article, including but not limited to electronic funds transfers and correspondent services; provided, however, that any credit union which seeks to offer any such related financial services which it has not offered prior to June twentieth, two thousand three shall, not less than sixty days prior to offering such services, notify the superintendent in writing of its intention to offer such services. If the superintendent does not object in writing to the offering of such services within sixty days after the receipt of the notice, the credit union may offer such services to its members.

8. To deposit any moneys received by it, and not lent to members, in one or more state or federally chartered banking organizations or branches of foreign banking corporations which are insured by the Federal Deposit Insurance Corporation, by the National Credit Union Share Insurance Fund, or by another agency of the United States government.

9. To borrow money subject to such regulations and restrictions as the superintendent of financial services finds necessary and proper from any source in an aggregate amount not exceeding fifty percent of assets without the written approval of the superintendent.

10. To impose financing charges and late charges in the event of late payment or default on loans and recover reasonable costs and expenses, including collection costs and reasonable attorneys' fees incurred both before and after judgment.

11. To suspend or expel members, as provided in section four hundred sixty-four of this article.

12. To impress and enforce a lien upon the shares, share accounts, share certificates, deposits, dividends, and accumulation of interest on the shares, accounts, certificates, and deposits of any member to the extent of any sums owed the credit union by said member and any loans made to him or her directly or indirectly or on which he or she is surety, guarantor, or endorser.

13. To cancel the shares of any member who withdraws or is expelled and apply the withdrawal value thereof to the liquidation of such member's indebtedness to the corporation.

14. Subject to the limitations contained in subdivision seven of section four hundred fifty-six of this article, to hold shares in and make loans to other credit unions, whether state or federally chartered.

15. To conduct its business at automated teller machines, point-of-sale terminals, shared service centers, and similar facilities subject to regulations which may be promulgated by the superintendent of financial services. Such facilities shall not be deemed to be stations and shall not be subject to any of the provisions of this chapter applicable to stations.

16. To issue shares to and accept deposits from a member in the name of a minor. Such shares and deposits shall be held for the minor's exclusive right and benefit and free from control or lien of all other persons, except creditors. The withdrawal value of such shares or deposits shall be paid to the person in whose name such shares or deposits are held. A receipt or acquittance of a minor shall be valid and sufficient release and discharge to such credit union for all payments made on account of such shares or deposits.

17. To issue shares to and accept deposits from a member, which are held in the name of a member in trust for a beneficiary or in the name of a non-member in trust for a beneficiary who is a member. No beneficiary, unless a member in his or her own right, shall be permitted to vote, obtain loans, or hold office or be required to pay an entrance or membership fee. Payment of part or all of such a trust account to the party in whose name the account is held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary, and the credit union shall be under no obligation to see to the application of such payment. In the event of the death of the party who owns a trust account, if the credit union has been given no other written notice of the existence or terms of any trust and has not received a court order as to disposition of the account, the account's funds and any dividends or interest thereon shall be paid to the beneficiary.

18. (a) To invest its funds in: (i) Those securities authorized as permissible investments for savings banks by subdivisions one, two, three, four, twelve, paragraph (a) of subdivision twelve-a, and subdivisions fifteen, seventeen, twenty-seven and twenty-eight-a of section two hundred thirty-five of this chapter and such other investments as the superintendent deems permissible.

(ii) Advances of federal funds as authorized for savings banks by subdivision twelve-b of section two hundred thirty-five of this chapter.

(iii) Common trust units of a credit union investment pool organized for the purchase of:

(A) obligations of the United States of America, or securities fully guaranteed as to principal and interest thereby;

(B) obligations issued by banks for cooperatives, federal land banks, federal intermediate credit banks, federal home loan banks, the Federal Home Loan Bank Board, or any corporation designated in section 846 of Title 31 of the United States Code as a wholly owned government corporation, or in obligations, participations, or other instruments of or issued by, or fully guaranteed as to principal and interest by, the Federal National Mortgage Association or the Government National Mortgage Association, or in mortgages, obligations, or other securities which are or ever have been sold by the Federal Home Loan Mortgage Corporation pursuant to section 1454 or 1455 of Title 12 of the United States Code, or in obligations or other instruments or securities of the Student Loan Marketing Association;

(C) participation certificates evidencing beneficial interests in obligations, or in the right to receive interest and principal collections therefrom, which obligations have been subjected by one or more government agencies to a trust or trusts for which any executive department, agency, or instrumentality of the United States (or the head thereof) has been named to act as trustee; provided that such investment pool has been approved by the superintendent; or

(D) securities, obligations or other instruments of, or issued by, any agency of the United States.

(iv) Where the assets of a credit union are in excess of three million dollars, such credit union is further authorized to invest its funds in the securities enumerated in subdivisions thirteen and fourteen of section two hundred thirty-five of this chapter, subject in each case to those limitations applicable to such investment in the case of savings banks.

(b) All such securities, except those purchased in a common trust unit pursuant to subparagraph (iii) of paragraph (a) of this subdivision, must be registered in the name of the credit union; provided that where any such securities are non-registerable, except those purchased in a common trust investment pool, as hereinbefore provided, they shall be placed in the custody of a bank, trust company, national bank, or state or federal corporate credit union in the name of the credit union, and shall be retained by such bank, trust company, national bank, or state or federal corporate credit union until such securities are liquidated at maturity or sold, in either of which events the proceeds of such securities shall be deposited in the name of the credit union in any institution specified in subdivision eight of this section.

(c) Notwithstanding the provisions of this subdivision, a credit union may invest the lesser of ten percent of its capital or net worth, but at least ten thousand dollars, in the shares of investment companies; provided that the portfolio of such investment company consists solely of securities in which credit unions are permitted to invest directly. The term "investment companies" means open-end and close-end investment companies and unit investment trusts as these terms are used in an Act of Congress entitled "Investment Company Act of 1940."

19. Subject to regulations and restrictions of the superintendent of financial services, a credit union may invest its funds in and make loans to credit union organizations; provided that such loans or investments shall be approved by the board of directors. No such loan or investment shall be made by a credit union pursuant to this subdivision if the amount of such loan or investment exceeds three per centum of the total sum due to the members on shares and deposits. For the purpose of this subdivision, a credit union organization is any organization established primarily to serve the needs of its member state and federal credit unions, and whose business relates to the daily operations of the credit unions it serves.

20. To purchase, sell, service, pledge or discount, or otherwise receive or dispose of, eligible obligations to the same extent as authorized pursuant to Title 12 U.S.C. section 1757(13) and any regulations promulgated thereunder, as such laws or regulations may be amended from time to time.

21. To purchase, hold, lease and convey a plot whereon there is or may be erected a building suitable for the transaction of its business, from portions of which not required for its own use a revenue may be derived, and a plot whereon parking accommodations are or are to be provided, with or without charge, primarily for its members or employees or both; provided that the net aggregate of all investments of any credit union in such plots and building shall be limited to six per centum of the capital and retained earnings of such credit union, except with the approval of the superintendent.

22. To enter into contracts.

23. To sue and to be sued in all courts and to participate in actions and proceedings, whether judicial, arbitrative, or otherwise, in like cases as natural persons.

24. To have a corporate seal, and to alter such seal at pleasure, and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

25. To make donations, irrespective of corporate benefit, for the public welfare or for community fund, hospital, charitable, educational, scientific, civic, or similar purposes, and, in time of war or other national emergency, in aid thereof.

26. To elect or appoint officers, employees, and other agents of the credit union, define their duties, fix the compensation of employees and other agents, and to indemnify credit union officials, committee members, and employees.

27. To have perpetual existence.

28. To honor requests for withdrawals of member accounts, whether shares or deposits, in any manner approved by the credit union's board of directors, including, without limitation because of enumeration, requests in person, by telephone, by mail, by negotiable or non-negotiable order, by electronic communication, or otherwise. The board of directors may, at any time, require members to give, in writing, not more than sixty days' notice of intention to withdraw the whole or any part of the amounts paid in by them, except that this requirement shall not apply to amounts in a share draft or checking account. In the event that any credit union shall require that notice be given before such amounts may be withdrawn, it shall, before or upon the day such requirement is made effective, notify the superintendent by telephone, other electronic means or in writing that such requirement has been made.

29. To, either on an individual or participation basis, establish or maintain an accounting service center, the functions, facilities, and operations of which are limited to providing data processing services. As used in this subdivision, the term "data processing services" means the maintenance of bookkeeping, accounting, or other records related to the purposes and functions of a credit union, primarily by mechanical or electronic methods, and the furnishing of reports and information derived from such records. Participation in the accounting service center may be by means of a partnership or other non-corporate arrangement between or among the participating entities or by participation in an accounting service center corporation organized for the sole purpose of providing data processing services. A credit union's individual or proportionate ownership of the accounting service center shall not exceed two percent of its members' shareholdings.

30. To acquire and lease personal property, and to hold, assign, pledge, sell or otherwise dispose of such personal property, to the same extent as authorized under subdivision twelve of section ninety-six of this chapter, subject to such limitations and conditions as the superintendent of financial services may from time to time prescribe by general regulation.

31. To hold membership in other credit unions organized under this article or under federal law or any other credit union act, and in associations and organizations controlled by or fostering the interests of credit unions, including a central liquidity facility organized under state or federal law.

32. To execute and deliver for its members such guarantees as may be incidental or usual in the transfer of investment securities.

33. Notwithstanding any other provision of this article to the contrary, to participate in the minority - and women-owned business development and lending program, as established in section 16-c of section 1 of chapter 174 of the laws of 1968, constituting the urban development corporation act, to the extent that such program allows participation by credit unions.

34. To have and exercise all other powers that are necessary or appropriate to enable it to carry out its purpose.

35. To participate in loans to credit union members jointly with other credit unions, credit union organizations, or other banking organizations pursuant to written policies established by the board of directors; provided that a credit union which originates a loan for which participation arrangements are made shall retain an interest in at least ten percent of the face amount of the loan. The member of the originating credit union benefiting from the proceeds of the loan need not be within the field of membership of the other credit unions participating in the loan.

36. To invest its funds in a collateralized mortgage obligation/real estate mortgage investment conduit. A credit union may invest in a fixed or variable rate collateralized mortgage obligation/real estate mortgage investment conduit, subject to the same extent and under the same conditions as federal credit unions are authorized to so invest, pursuant to the Federal Credit Union Act (12 U.S.C 1757(15)(B)) and any regulations related thereto, as amended.

37. To engage in a "savings promotion" in accordance with section nine-v of this chapter and subject to any regulations promulgated by the superintendent. The superintendent shall consult with the state gaming commission before proposing any such regulations or any amendments thereto. Such regulations shall ensure that:

a. no participant in a savings promotion is charged any fee that would constitute, directly or indirectly, consideration for participation in such savings promotion; and

b. no participant in a savings promotion foregoes, directly or indirectly, any interest that would constitute consideration for participation in such savings promotion.



455 - Trust powers.

455. Trust powers. 1. The superintendent of financial services is authorized and empowered to grant permission to a credit union to exercise any or all of the powers specified in sections one hundred, one hundred-a, one hundred-b and one hundred-c of this chapter. In passing upon applications for permission to exercise any such powers, the superintendent of financial services may take into consideration the amount of net worth of the applying credit union, whether or not such net worth is sufficient under the circumstances of the case, the needs of the community to be served and any other facts and circumstances that seem proper, and may grant or refuse it permission accordingly.

2. Whenever the laws of this state require a trust company acting in a fiduciary capacity to deposit securities with the state authorities for the protection of private or court trusts, a credit union, so acting, is required and empowered to make similar deposits of securities.

3. The superintendent of financial services is authorized to promulgate such regulations as he or she may deem necessary or proper to implement the provisions of this section and the proper exercise of the powers granted by this section.



456 - Limitations upon powers.

456. Limitations upon powers. No credit union shall:

1. Pay any commission or compensation for securing members or for the sale of its shares; except that such restrictions shall not prohibit a credit union from issuing or selling shares to other state or federal credit unions through deposit brokers, subject to any regulations prescribed by the superintendent, nor pay any compensation to directors or committee members except that directors and committee members may be reimbursed for reasonable and proper costs incurred while carrying out the responsibilities of their positions. Such reimbursement shall be determined by the board of directors to be appropriate in carrying out the official business of the credit union and shall be in accordance with written policies and procedures, including documentation requirements, established by the board of directors.

2. Make any loan to any member, if, upon the making of that loan, the member would be indebted to the credit union upon loans made to, or guaranteed or endorsed by, such member in an aggregate amount which would exceed ten per centum of the capital and undivided profits of the credit union.

3. Impose a fine, in case of failure of a member to make payments on shares, exceeding two per centum per month or fraction of a month on amounts due.

4. Permit any director, officer, employee, member of the credit committee or supervisory committee to borrow directly or indirectly or become surety for any loan or advance made by such credit union where such loan or advance or aggregate loans or advances exceed twenty thousand dollars, unless the loan or advance is fully secured in accordance with criteria established by the board of directors or unless the loan or advance is approved by a majority of the entire board of directors. Such approval must be given in writing. Complete minutes of such meeting shall be kept which shall include the names of all directors present. The rate of interest or discount charged on any such loan to a director, officer or member of the credit committee or supervisory committee shall not be less than the rate of interest or discount charged for loans of like character in the ordinary course of business.

5. Issue any shares except as provided in subdivision one of section four hundred fifty-four of this article, and unless there is printed upon the certificate or other evidence of such shares the words "Transferable only to qualified members."

6. Retain physical possession of a passbook or other evidence of membership of any member except that the supervisory committee may retain such passbook or other evidence of membership for a period not to exceed ten days for the purpose of auditing the records of the credit union.

7. Except in the case of a state or federal corporate credit union, make any loan or other extension of credit to, or investment in the shares of, any other credit union other than a state or federal corporate credit union in an amount the aggregate of which shall exceed twenty-five per centum of its assets or twenty-five per centum of the assets of such other credit union; provided, however, that the superintendent may approve a credit union's request to invest a higher per centum of its assets in any other credit union; nor shall a credit union issue or sell one or more shares to another credit union if, by such issuance or sale, the aggregate of its shares held by other credit unions will thereby exceed thirty per centum of its own assets; provided, however, that the superintendent may approve a credit union's request to issue or sell shares which aggregate a higher per centum of its assets to other credit unions. Extension of credit to or investment in the shares of another credit union or the issuance or sale of shares to another credit union, under this subdivision, shall include credit unions chartered by the federal government or federally insured credit unions chartered by a state.

In the case of a corporate credit union, no loan shall be made to a member credit union in an amount in excess of twenty percent of the share capital of the corporate credit union.

8. Permit any member to withdraw any shares pledged as security for any loan on which such member is liable as maker, endorser, guarantor or surety except upon the prior written approval of a majority of the credit committee or the loan officer. In any case, the amount of shares in excess of the liability of such member as maker, endorser, guarantor or surety, may be withdrawn without the approval of the credit committee or the loan officer.

9. Make a loan to a member upon the security of a mortgage which is not a first lien, unless such loan is in compliance with the regulations of the superintendent of financial services. Such regulations may include such restrictions as the superintendent of financial services finds necessary and proper, including without limitation, a restriction as to the percentage of total assets which may be invested in such loans, a restriction on the loan-to-appraisal value of property securing such loan, a restriction on the maximum amount to be loaned to each member, and a limitation on such loans based upon share capital, as determined by the superintendent of financial services.



457 - Capital.

457. Capital. The capital of a credit union shall consist of the payments and dividends credited to shareholders on their shares.



458-A - Maintenance of reserves.

458-a. Maintenance of reserves. A credit union shall contribute to and maintain such net worth reserve categories as the superintendent shall, by regulation, prescribe. Such regulations shall provide for a system of maintaining net worth reserves that is comparable to that of Title 12 U.S.C. section 1790(d) and any regulations promulgated by the National Credit Union Administration thereunder, except as otherwise deemed necessary by the superintendent in accordance with the declaration of policy set forth in section ten of this chapter.



459 - Allowance for loan loss.

459. Allowance for loan loss. An allowance for loan loss account shall be established and maintained in an amount that represents the current estimated loss on loans. The allowance for loan loss account requirement shall be computed and adjusted, through the provision for loan loss account, prior to the payment of dividends.

The calculation of this account shall be in accordance with the rules established by the National Credit Union Administration.



460 - Dividends to shareholders; conditions precedent.

460. Dividends to shareholders; conditions precedent. 1. The board of directors of any credit union may declare a dividend from the credit union's undivided profits calculated as provided in this article for any period determined by the board of directors.

2. Earnings from all sources for the period for which a dividend is to be paid, except as provided in section four hundred fifty-eight of this article, may be credited to the profit and loss account of the credit union and the following items shall be charged against such account in the determination of the amount available for dividends to shareholders:

(a) All expenses paid or incurred by the credit union in the management of its affairs, the collection of its debts or the transaction of its business.

(b) The interest paid or accrued on debts owed by the credit union.

(c) All losses incurred on loans in excess of the allowance for loan loss account.

(d) Any interest collected in advance shall be considered unearned at the end of the fiscal period, and shall be set aside in an account called "unearned interest". The credit balance of the profit and loss account as thus determined shall constitute the undivided profits of the credit union at the close of such period, and shall be applicable to the payment of dividends except as provided in subdivision three of this section.

3. No dividend shall be credited or paid unless the credit union has:

(a) Made good any existing impairment of its capital; and

(b) Carried to its allowance for loan loss account such part of its earnings as is required by section four hundred fifty-nine of this article.

4. Dividends may be paid on shares and share certificates at various rates with due consideration of the conditions that pertain to each type of account such as minimum balance, notice and time requirements.

5. When any dividend shall be declared in excess of the amount available for dividends as determined in accordance with the provisions of this section, the directors voting for such dividend may be held jointly and severally liable to the credit union for the amount of the excess so declared.



461 - Change of location; estblishment of stations; extension or revival of corporate existence.

461. Change of location; establishment of stations; extension or revival of corporate existence. 1. Any credit union may make a written application to the superintendent for leave to change its place of business to another place within the state of New York. The application shall state the reasons for such proposed change, and shall be accompanied by a copy of a resolution authorizing the making of the application, certified by a principal officer of the credit union to have been adopted by a vote of a majority of its entire board of directors at a meeting of such board, duly convened and held. Such change may be made upon the written approval of the superintendent. If the superintendent shall grant his certificate authorizing the change of location, as provided in article two of this chapter, the credit union may, upon or after the day specified in the certificate, remove its property and effects to the location designated therein.

2. Subject to such regulations as the superintendent may adopt, any credit union, may open and maintain within or without the state, in any locality in which a substantial portion of its actual potential membership is employed or residing, one or more stations for the conduct of its business provided that before any such station or stations shall be opened or maintained or removed to a new location:

(a) Its board of directors shall submit to the superintendent a written application setting forth the reasons therefor and the proposed location of such station or stations.

(b) The superintendent shall have given his written approval thereto.

3. Every application submitted under either subdivision one or two of this section shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter.

4. By votes cast by a majority of the shareholders of record entitled to vote at a meeting called for the purpose, a credit union, not having perpetual existence, may extend its duration, or, if it ceased to exist because of the expiration of the duration specified in its organization certificate, may revive its existence. Such resolution shall be transmitted to the superintendent, who shall issue, under his hand and the official seal of the department, in triplicate, a certificate setting forth the duration of the credit union as extended, which certificates shall be transmitted and filed in the same manner as authorization certificates.



462 - Foreign credit unions.

462. Foreign credit unions. Subject to such regulations as the superintendent may adopt, any credit union located in a state other than this state may open and maintain in this state, in any locality in which a substantial portion of its actual or potential membership is employed or residing, one or more stations for the conduct of its business provided that before any such station or stations shall be opened or maintained or removed to a new location:

1. Its board of directors shall submit to the superintendent a written application setting forth the reasons therefor and the proposed location of such station or stations. The application for each such station shall be accompanied by a fee as prescribed pursuant to section eighteen-a of this chapter.

2. The superintendent shall have given his written approval thereto.



463 - Exemptions and individual liability of shareholders.

463. Exemptions and individual liability of shareholders. The transfer of the shares of any credit union shall not be taxable under the provisions of article twelve of the tax law.

The shareholders of a credit union shall not be individually liable for the payment of the credit union's debts.



464 - Manner of withdrawal; expulsion or suspension of members; effect upon liabilities to credit unions.

464. Manner of withdrawal; expulsion or suspension of members; effect upon liabilities to credit unions. 1. A member desiring to withdraw from a credit union shall file a written notice of his or her intention to withdraw. However, a member who fails to complete payment of one share within six months of his or her admission to membership, or within six months from an increase in the par value of shares, or a member who reduces his or her share balance below the par value of one share and does not increase the balance to at least the par value of one share within six months of the reduction will be considered to have withdrawn from membership in the credit union.

2. The board of directors, pursuant to a written policy approved by such board, may expel or suspend any member who has not carried out his or her engagements with the credit union, or who has been convicted of a criminal offense, or who neglects or refuses to comply with the provisions of this article, or of the bylaws, or who habitually neglects to pay his or her debts, or who becomes insolvent or bankrupt, or who is physically or verbally abusive to credit union members or staff. Such written policy shall include the conditions and procedures under which a member may be expelled or may be suspended, in whole or in part, regarding member participation in services and other rights and benefits of membership; provided, however, that a member who has been suspended may continue to maintain a share account and may continue to vote at annual and special meetings.

(a) Except as provided in paragraph (b) of this subdivision, a member shall not be expelled or suspended unless he or she has been informed in writing of the charges against him or her and has been provided the opportunity to be heard within thirty days of the date of the mailing or delivery of such written notice.

(b) In the case of a member who has been physically abusive or who has made threats of physical harm or violence, such member may be suspended or expelled from the date of the mailing or delivery of a written notice of such action and the reasons for the suspension or expulsion. As part of such notice, the member shall be advised of the opportunity to request reinstatement and to be heard within thirty days of the date of the mailing or delivery of such notice.

3. Any member of a credit union who withdraws or is suspended or expelled shall not be relieved of any liability to the corporation. The amounts paid in on shares or deposited by such members, together with any dividends credited to their shares and any interest which has accrued on their deposits, shall be repaid to them in the order of their withdrawal, suspension or expulsion, as funds become available therefor, but the credit union may deduct from such payments any sums due it from such members.



465 - Withdrawal of shares after voting to liquidate; notices to shareholders.

465. Withdrawal of shares after voting to liquidate; notices to shareholders. After the shareholders of a credit union have duly voted that the credit union be closed and such business wound up and voluntarily liquidated, and prior to the entry of an order of the supreme court declaring the business of such credit union closed, any shareholder withdrawing any or all of his shares shall be given written notice by the credit union at the time of such withdrawal on the withdrawal notice, that it has been duly voted to close the corporation, wind up its business and voluntarily liquidate, that application may be made to the supreme court for a closing order pursuant to subdivision four of section six hundred five of this chapter, and that by receiving payment for the shares surrendered, he will not be entitled to any part of the surplus which may remain upon final liquidation and which would have been credited upon such shares had the same remained until the time that the closing order was obtained. If the notice is not given as aforesaid, the shareholder shall be entitled to share in the surplus, as if he had not made the withdrawal.



466 - Meetings of shareholders; voting.

466. Meetings of shareholders; voting. 1. At all meetings of shareholders of every credit union each shareholder shall have one vote irrespective of the number of shares which he holds; provided, however, after a credit union has been in existence for a period of more than one year, only a person who shall have been a shareholder of such credit union for ninety days prior to the date of any such meeting shall be entitled to vote. Every member entitled to vote at a meeting of members of the credit union may authorize another person or persons to act for him by proxy at such meeting or, if the bylaws so provide, may vote by mail in accordance with the provisions of the bylaws. Every proxy must be signed by the member or his attorney-in-fact. No proxy shall be valid except for the meeting specified therein and adjournments thereof. Every proxy shall be revocable at the pleasure of the member executing it. The authority of the holder of a proxy to act shall not be revoked by the incompetence or death of the member who executed the proxy unless, before the authority is exercised, written notice of an adjudication of such incompetence or of such death is received by the officer of the credit union responsible for maintaining the list of members. A shareholder may vote by proxy at a meeting called to vote upon voluntary dissolution. The bylaws may prohibit or further limit proxies for members and their duration. No officer, director, supervisory committee member, credit committee member, loan officer, clerk, teller or bookkeeper of the credit union shall act as such proxy. No director, supervisory committee member, credit committee member, or officer of a credit union shall be eligible to act as an inspector of an election of directors, supervisory committee members and credit committee members, at any meeting of members of the credit union.

2. Complete minutes of all shareholders' meetings shall be kept which shall include a record of the exact number of members present together with a count of votes cast for the election of all directors and committee members.

3. Upon the petition of any shareholder aggrieved by an election, and upon notice to the persons declared elected, the credit union and such other persons as the court may direct, the supreme court at a special term held within the judicial district where the office of the credit union is located shall forthwith hear the proofs and allegations of the parties, and confirm the election, order a new election or take such other action as justice may require.



467 - Qualifications and disqualifications of directors and committee members.

467. Qualifications and disqualifications of directors and committee members. Every director and committee member of a credit union shall be the owner of at least one share subscribed for by him or standing in his name on the books of the credit union; and every person elected to be a director or committee member, who, after his election, shall hypothecate, pledge or cease to be the owner of his qualifying share or shares, except as permitted by subdivision four of section four hundred fifty-six of this article, shall cure the disqualification within thirty days or thereby vacate his office, and not be eligible for re-election as a director or committee member for a period of one year from the date of the next succeeding annual meeting. The restrictions herein of requiring directors and committee members to be the owner of at least one share shall not apply to a corporate credit union.



468 - Oaths of directors; officers and members of committees.

468. Oaths of directors, officers and members of committees. Each director, officer and member of a committee when first appointed or elected, shall take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the credit union, and will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable to such corporation, and that he is the owner of at least one share subscribed for by him or standing in his name on the books of the credit union and that the same is not hypothecated, or in any way pledged as security for any loan or debt, except as permitted by subdivision four of section four hundred fifty-six of this chapter. The affirmation of share ownership need not be given by any director, officer and member of a committee of a corporate credit union. Such oath shall be subscribed by the directors, officers and members of committees making it and certified by any officer authorized by law to administer oaths, and immediately transmitted to the superintendent.



469 - Vacancies; change in number of directors.

469. Vacancies; change in number of directors. 1. Vacancies in the board of directors, supervisory committee, or the credit committee, occasioned by resignations, deaths or other causes shall be reported by each credit union to the superintendent within ten days after the event; and the credit union shall likewise report the filling of each such vacancy with the name, address and occupation of the person elected and the name of the person whose place he is to fill.

2. The number of directors may be changed within the limits provided in subdivision four of section four hundred fifty-one of this article by amendment of the bylaws.



470 - Powers and duties of directors; not entitled to compensation; disqualification of directors.

470. Powers and duties of directors; not entitled to compensation; disqualification of directors. 1. The board of directors of every credit union shall have the general management of the affairs, funds and records of the corporation. No member of the board of directors shall receive any compensation for his services as a member of the board. Whenever the directors shall deem any loan unsafe they may, in their discretion, require additional security to be given by the borrower, and if such security is not furnished as required by them, they may declare the loan due and take action to collect the same. Complete minutes of all meetings of directors shall be kept which shall include the names of the directors present.

2. No person shall be eligible for election as a director of a credit union if such person's spouse is a director or one of the five highest paid salaried officers of the credit union, if such person or such person's spouse is the grandparent, parent, child, grandchild, brother, sister, uncle, nephew, or niece of a director or one of the five highest paid salaried officers of the credit union, or if a director or one of the five highest paid salaried officers of the credit union is the spouse of such person's child, grandchild, brother or sister.

No director in office on July seventeenth, nineteen hundred eighty-six shall be ineligible for the office of director by reason of the provisions of this subdivision.



471 - Duty of directors and officers.

471. Duty of directors and officers. 1. Directors and officers shall discharge the duties of their respective positions in good faith and with that degree of diligence, care and skill which a prudent person would exercise under similar circumstances in like positions. In discharging their duties, directors and officers, when acting in good faith, may rely (a) upon financial statements of the credit union represented to them to be correct by the executive officer or the officer of the credit union having charge of the books of account, or stated in a written report by an independent public or certified public accountant or firm of such accountants fairly to reflect the financial condition of such credit union, and (b) upon reports required to be submitted to them by any provision of this chapter or prepared in the ordinary course of business by an officer or committee charged with the responsibility therefor. Nothing in this section shall be deemed to require the directors to perform functions vested in any committee, officer or other person pursuant to the provisions of any other section of this chapter.

2. An action may be brought against one or more directors or officers of a credit union to procure a judgment for the following relief:

(a) To compel the defendant to account for his official conduct in the following cases:

(i) The neglect of, or failure to perform, or other violation of his duties in the management and disposition of the credit union's assets committed to his charge.

(ii) The acquisition by himself, transfer to others, loss or waste of the credit union's assets due to any neglect of or failure to perform, or other violation of his duties.

(b) To set aside a conveyance, assignment or transfer of the credit union's assets by one or more directors or officers, contrary to a provision of law, where the transferee knew the purpose of the transfer.

(c) To enjoin such a conveyance, assignment or transfer of the credit union's assets by one or more of the directors or officers where there is good reason to apprehend that it will be made.

3. Subject to section six hundred thirty-one of this chapter, an action may be brought for the relief provided in this section by a credit union or an officer, director or judgment creditor thereof.

4. This section shall not affect any liability otherwise imposed by law upon any director or officer.



472 - Special duties of directors.

472. Special duties of directors. Unless the bylaws shall expressly reserve any or all of the following duties to the shareholders, it shall be the special duty of the directors:

1. To act upon applications for membership and to expel members; provided that the board of directors may appoint a membership committee consisting of not less than two directors, which committee may act upon applications for membership and approve persons for membership under such conditions as the board may prescribe; except that such committee so authorized shall submit to the board at each monthly meeting a list of approved or pending applications for membership received since the previous monthly meeting, together with such other related information as the board may require.

2. To fix the amount of surety bond required of each officer having the control or custody of funds.

3. To determine from time to time the rate of interest which shall be allowed on deposits and charged on loans.

4. To fix the maximum number and classes of shares, share drafts and share certificates which may be held by, and the maximum amount which may be lent to, any member, subject in each case, however, to the restrictions contained in section four hundred fifty-six of this article.

5. To declare dividends and authorize an interest refund to all members of record at the close of business on the last day of any dividend period in proportion to the interest paid by them during the dividend period. The amount of interest refund to the members shall be in proportion to the amount of interest paid by them during the dividend period as determined by the application of a uniform percentage. The board may authorize an interest refund for a dividend period only during a month in which, under the bylaws, it may declare a dividend for such period, except that if, under the bylaws, a credit union has for the calendar year dividend periods more frequently than annually and an interest refund was omitted for one or more of such dividend periods, the board, during the time permitted for the declaration of the current dividend, may authorize an interest refund for the current dividend period and for any one or more of the omitted dividend periods. However, the board shall not authorize an interest refund for any dividend period with respect to which it has not declared a dividend. An interest refund shall be recorded on the books of the credit union as a reduction of interest income.

6. To recommend amendments to the bylaws.

7. To fill vacancies in the board of directors or the credit or supervisory committees as provided for in the bylaws.

8. To choose a chairman and recording officer of the credit committee from among the members thereof at the annual organization meeting of the board of directors of the credit union.

9. To direct the deposit or investment of funds, except loans to members.

10. To perform such other duties as the bylaws may prescribe.



473 - Loan officers, credit committee; duties.

473. Loan officers, credit committee; duties. Whenever the term "credit committee" is used in this article, it shall solely be applicable to those credit unions whose bylaws provide for such committee. The credit committee of every credit union shall meet as often as necessary, after due notice has been given to each member, for the purpose of passing upon applications of members for loans. No loan shall be made unless approved by a loan officer or by a majority of the members of the credit committee; except the credit committee or a loan officer may approve in advance upon application by a member, an extension of credit, and loans may be granted to such members within the limits of such extension of credit. The loan officers or the credit committee shall be responsible for reviewing and affirming all extensions of credit and any extension of credit shall expire if the member becomes more than ninety days delinquent in his obligations to the credit union. If the credit union has shares in excess of fifty thousand dollars, the credit committee may appoint one or more loan officers and delegate to him, her or them the power to approve loans within the limits fixed by the board of directors. If the credit committee appoints one or more loan officers, not more than one loan officer shall be a member of the credit committee and each loan officer shall report to the credit committee a record of each loan approved or disapproved by him, her or them within seven days after filing of the loan application. All applications not approved by a loan officer shall be acted upon by the credit committee. If there is no credit committee, a member shall have the right, upon written request, of review by the board of directors of a loan application which has been denied.

In no case shall a loan officer or a member of the credit committee serve as a member of the supervisory committee. No officer who is authorized to sign checks shall act as a loan officer. If a credit union has less than five hundred thousand dollars in assets, its board of directors may act as its credit committee. The credit committee of every credit union shall keep full and complete minutes of all the business transacted at each of its meetings. Such minutes shall include the names of those present at such meetings.



474 - Loan reports to directors.

474. Loan reports to directors. 1. The credit committee shall prepare and submit written reports to the board of directors of all loans approved or disapproved. If there is no credit committee, the board of directors shall designate, by resolution, a loan officer or officers whose duty it shall be to prepare and submit such written reports to the board.

2. These written reports shall be submitted to the board of directors at every regular monthly meeting of the board. Such written reports shall include a detailed description of any collateral securing these loans.

3. The superintendent may promulgate regulations relating to the provisions of these loan reports.



475 - Supervisory committee; powers and duties.

475. Supervisory committee; powers and duties. 1. The supervisory committee shall have power:

(a) To suspend at any time by unanimous vote, at a meeting called for that purpose, any member of the credit committee or any member of the board of directors or any officer.

(b) By a majority vote to call a meeting of the shareholders to consider any violation of this article or the bylaws, or any practices of the credit union which, in the opinion of the committee, are unsafe or unauthorized.

2. It shall be the duty of the supervisory committee:

(a) To inspect the securities, cash and accounts of the credit union and supervise the acts of its board of directors, officers and credit committee.

(b) Within fourteen days after the suspension of any member of the credit committee or any member of the board of directors or any officer, to cause notice of a special meeting to be given to the shareholders to take any action regarding such suspension as may be deemed necessary.

(c) To fill vacancies in the supervisory committee until the next annual meeting of the shareholders; provided, if such committee is appointed by the directors, it shall be the duty of the board to fill any such vacancies in this committee.

(d) Once each fiscal year, at the close of any quarter and not less than six months after the date of the previous such audit, to make an audit of the books and records of the credit union for the period following the most recent audit; to examine fully its business and affairs and into such other matters as the superintendent may require; upon the completion of such audit and examination to make full report thereof in writing, and sworn to by each member of the supervisory committee, to the board of directors at their next regular meeting after the completion of such audit and examination, to cause such report to be filed in the office of the credit union and to give notice to each member of the board of directors that such report has been filed, to cause a duplicate of such report to be filed in the office of the superintendent within ten days after the next regular meeting of the board of directors, and which report to the board of directors shall include a statement of the assets and liabilities, receipts and disbursements of the credit union based upon such audit and examination and to cause such report to be read at the annual meeting of shareholders and filed with the records of the credit union; and to keep full and complete minutes of all business transacted at each of its meetings. In no case shall a member of the supervisory committee serve as a loan officer or as a member of the credit committee or as a member of the board of directors. Such supervisory committee may employ such assistance in making such examination that they may deem necessary, and, if the superintendent shall require, the said supervisory committee shall employ the assistance of independent auditors.

3. Any or all members of the supervisory committee may be removed for cause by vote of the shareholders at a regular or special meeting thereof, provided, however, that a written copy of the charges made against each such member shall have been served upon him personally and mailed to each shareholder and to the superintendent at least two weeks before such meeting.



476 - Officers; powers and duties.

476. Officers; powers and duties. The powers and duties of the officers of any credit union shall be such as are prescribed in the bylaws.



477 - Retirement and insurance benefits for officers and employees.

477. Retirement and insurance benefits for officers and employees. 1. Subject to such regulations as the superintendent of financial services may prescribe, a credit union may, in the discretion of a majority of all the board of directors, provide to officers and employees retirement benefits, deferred compensation programs and other employee benefit plans.

2. A credit union investing to fund a retirement benefit, deferred compensation program or other benefit plan for its officers and employees shall not be subject to or limited by the investment provisions set forth in subdivision eighteen of section four hundred fifty-four of this article so long as the investment is directly related to the benefit plan, and any obligation or potential obligation thereunder, and the credit union holds the investment for as long as it provides such benefit plan or has any actual or potential obligation thereunder.



478 - Amendment of bylaws; approval of superintendent.

478. Amendment of bylaws; approval of superintendent. 1. The bylaws of a credit union may be changed or amended by a vote of a majority of the total number of directors which a credit union would have if there were no vacancies present at any meeting; provided the proposed change or amendment shall have first had the approval of the superintendent, except as provided in subdivision two of this section; and provided further, that notice of such meeting, with notice of the proposed change or amendment, shall have been given to each director as prescribed in the bylaws and provided, further, that any amendment, or change in a bylaw affecting the manner or method by which a shareholders' meeting may be convened, the voting rights of the shareholders, or a decrease in the number of directors of the credit union shall also require the approval of a majority of the shareholders present at a meeting of the shareholders. A copy of any change or amendment thus adopted shall be filed in the office of the superintendent within thirty days after its adoption.

2. Notwithstanding the provisions of subdivision one of this section, a credit union may change or amend its bylaws to add a group of less than three thousand members upon receiving a notice of no objection from the superintendent. Within ten business days of receiving such proposed change or amendment, the superintendent shall either send a notice of no objection, notify the credit union that the proposed change or amendment is denied, or notify the credit union that additional review is necessary; provided, however, that if additional review is necessary, the superintendent shall notify the credit union of his or her final decision within no more than twenty-five business days of receiving such proposed change or amendment.

3. Any credit union deeming itself aggrieved by the refusal of the superintendent to give his or her approval to a proposed change or amendment may apply to any justice of the supreme court of the district wherein the credit union is located, upon notice to the superintendent, for a review of such decision. Such justice shall review the decision of the superintendent and may overrule or set aside the action of the superintendent and approve such change or amendment. An approval thus obtained shall enable such credit union to make the change or amendment as approved.



479 - Credit union not liable for taxation.

479. Credit union not liable for taxation. Any credit union subject to the provisions of this article shall be deemed an institution for savings within the meaning of the law which exempts such institutions from taxation. No law which taxes corporations in any form, or the shares thereof or the accumulations therein, shall apply to corporations doing business in accordance with the provisions of this article, unless such corporations are specifically named in said law.



480 - Fiscal year.

480. Fiscal year. The fiscal year of every credit union shall end at the close of business on the thirty-first day of December.



481 - Communications from department of financial services must be submitted to directors and supervisory committee, and noted in the minutes.

481. Communications from department of financial services must be submitted to directors and supervisory committee, and noted in the minutes. Every official communication as defined in article two of this chapter directed to a credit union shall be submitted to both the board of directors and the supervisory committee at the next meeting of each such board or committee and duly noted in the minutes of the meeting of such board or committee.



482 - Reports to superintendent; penalty for failure to make.

482. Reports to superintendent; penalty for failure to make. 1. Credit unions shall forward to the superintendent all reports required by the National Credit Union Administration.

2. Every credit union shall also make such other special reports to the superintendent at such times as he may require, which reports shall be in the form and filed on the date prescribed by the superintendent.

3. If any credit union shall fail to make any report required by this section on or before the day designated for the making thereof, or shall fail to include therein any information required by the superintendent to be included, such credit union shall forfeit to the people of the state an amount as determined pursuant to section forty-four-a of this chapter for every day that such report shall be delayed or withheld, and for every day that it shall fail to report any such omitted information, unless the time therefor shall have been extended by the superintendent.



483 - Penalty for loans to non-members; recovery.

483. Penalty for loans to non-members; recovery. Any officer, director or member of a committee of a credit union who knowingly permits a loan to be made or participates in a loan to a non-member of the corporation shall be guilty of a misdemeanor and shall be primarily liable to the corporation for the amount thus illegally loaned, and the illegality of such a loan shall be no defense in any action by the corporation to recover the amount lent.



484 - Penality for use of term "credit union".

484. Penalty for use of term "credit union". The use by any person, partnership, association or corporation, other than those authorized as provided in this article, or by any federal law, and other than any statewide association of credit unions operating in this state, of any name or title which contains the two words "credit" and "union" shall be a misdemeanor.



485 - Entries in books; preservation of records.

485. Entries in books; preservation of records. 1. No credit union shall by any system of accounting or any device of bookkeeping, directly or indirectly, enter any of its assets or liabilities upon its books in the name of any person, or under any title or designation that is not truly descriptive thereof.

2. Every credit union shall preserve all of its records of original and final entry, including cancelled checks, withdrawal slips and deposit tickets, for a period of at least six years from the date of making same or from the date of the last entry thereon; provided, however, that preservation of photographic reproduction thereof or records in photographic form shall constitute compliance with the requirements of this section.



486 - Conversion of a federal credit union into a state credit union.

486. Conversion of a federal credit union into a state credit union. Any federal credit union having its place of business in this state may convert itself into a state credit union. A meeting of the shareholders shall be held upon not less than ten days' written notice to each shareholder, either served personally or mailed to him or her at his or her last known address and containing a statement of the time, place and purpose of such meeting, provided that if the laws of the United States prescribe a different period of time or manner of communicating notice to each shareholder, then a meeting of the shareholders shall be held in conformity with such laws. Proof by affidavit of due service of such notice shall be filed in the office of the credit union before or at the time of such meeting.

At such meeting, a majority of the shareholders represented at the meeting may, by an affirmative vote, in person or by proxy, authorize the conversion of such federal credit union into a state-chartered credit union, provided that in the event the laws of the United States require a different affirmative vote, such vote shall apply in lieu of the affirmative vote required hereby. A copy of the minutes of such meeting, certified by the presiding officer and by the secretary of the meeting, shall be filed in the office of the superintendent within thirty days after the date of such meeting.

There shall be filed with such copy of the minutes the organization certificate required by section four hundred fifty of this article, executed by a majority of the directors, and proposed bylaws as required by section four hundred fifty-one of this article. The federal credit union shall also submit a written plan of conversion to the superintendent, together with an investigation fee as described pursuant to section eighteen-a of this chapter.

Within sixty days after such filing, or such later date as the superintendent in his discretion may determine, the federal credit union shall take the action prescribed or authorized by the laws of the United States to effect such conversion and there shall thereupon be filed in the office of the superintendent a copy of any consent or authorization required of such federal credit union pursuant to the laws of the United States and the state to effect such conversion.

When the superintendent shall have approved the organization certificate and the proposed bylaws and shall have issued the authorization certificate, as provided in article two of this chapter, the credit union shall cease to be a federal credit union and shall thereupon be converted into a state credit union, but such federal credit union shall be deemed to be continued for the purpose of prosecuting or defending suits and of enabling it to wind up its affairs as a federal credit union and to dispose of and convey its property.

At the time when such conversion becomes effective, all the property of the federal credit union shall immediately by act of law and without any conveyance or transfer become the property of the state-chartered credit union and the state-chartered credit union shall succeed to all the rights, obligations and relations of the federal credit union.



486-A - Retention of special additional mortgage recording tax exemption for converted federal credit unions.

486-a. Retention of special additional mortgage recording tax exemption for converted federal credit unions. Mortgages made by a credit union that is issued an authorization certificate on or after January first, two thousand nine pursuant to section four hundred eighty-six of this article shall be exempt from the special additional mortgage tax imposed pursuant to paragraph (a) of subdivision one-a of section two hundred fifty-three of the tax law.



487 - Conversion of a credit union into a federal credit union.

487. Conversion of a credit union into a federal credit union. Any credit union may convert itself into a federal credit union. A meeting of the shareholders of the credit union shall be held upon not less than ten days' written notice to each shareholder, either served personally or mailed to him or her at his or her last known address and containing a statement of the time, place and purpose of such meeting. Proof by affidavit of due service of such notice shall be filed in the office of the credit union before or at the time of such meeting.

At such meeting, a majority of the shareholders represented at the meeting may, by an affirmative vote in person or by proxy, authorize the conversion of such credit union into a federal credit union. A copy of the minutes of such meeting, certified by the presiding officer and by the secretary of the meeting, shall be filed in the office of the superintendent within two days thereafter.

Within sixty days after the date of such meeting, or such later date as the superintendent in his discretion may determine, the credit union shall take such action, in the manner prescribed or authorized by the laws of the United States, as shall make it a federal credit union and shall thereupon file in the office of the superintendent a copy of the charter or authorization issued to it. Upon such filing the credit union shall cease to be a corporation under the laws of this state, except that its corporate existence shall continue for the purpose of prosecuting or defending suits and of enabling it to wind up its affairs as a state credit union and to dispose of and convey its property. At the time when such conversion becomes effective, all of the property of the state credit union shall immediately by act of law and without any conveyance or transfer become the property of the federal credit union and the federal credit union shall thereupon succeed to all the rights, obligations and relations of the state credit union.



487-A - Conversion of a credit union into a mutual savings bank.

487-a. Conversion of a credit union into a mutual savings bank. 1. Any credit union having its place of business in this state may convert to a mutual savings bank, subject to the requirements and procedures set forth in the laws and regulations governing mutual savings banks.

2. A proposal for a conversion described in this section shall first be approved, and a date set for a vote thereon by the members (either at a meeting to be held on that date or by written ballot to be filed on or before that date), by a majority of the directors of the credit union. Approval of the proposal for conversion shall be by the affirmative vote of a majority of the members of the credit union who vote on the proposal.

3. A credit union that proposes to convert to a mutual savings bank under this section shall submit notice to each of its members who is eligible to vote on the matter of its intent to convert. Such notice must adequately describe the purpose and subject matter of the vote to be taken at the meeting or by submission of a written ballot. Such notice shall be submitted:

a. ninety days before the date of the member vote on the conversion;

b. sixty days before the date of the member vote on the conversion; and

c. thirty days before the date of the member vote on the conversion. The notice submitted thirty days before the date of the member vote on the conversion shall contain a written ballot, and shall clearly inform the member that the member may vote at the meeting or by submitting the written ballot. Such notice also shall state the date, time and place of the meeting.

4. The superintendent shall require a credit union that proposes to convert to a mutual savings bank under this section to submit a notice to the superintendent of its intent to convert during the ninety-day period preceding the date of the completion of the conversion, accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter.

5. No director or senior management official of a credit union may receive any economic benefit in connection with a conversion of the credit union as described in this section, other than:

a. director fees; and

b. compensation and other benefits paid to directors or senior management officials of the converted institution in the ordinary course of business.

c. For purposes of this subdivision, the term "senior management official" means a chief executive officer, an assistant chief executive officer, a chief financial officer, and any other senior executive officer as defined by the appropriate federal banking agency pursuant to section 32(f) of the Federal Deposit Insurance Act, 12 U.S.C. 1831i(f).

6. The member vote concerning charter conversion under this section shall be verified by the superintendent. If the superintendent disapproves of the methods by which the member vote was taken or procedures applicable to the member vote, the member vote shall be taken again, as directed by the superintendent.

7. Upon completion of a conversion described in this section, the credit union shall no longer be subject to any of the provisions of this article.

When the superintendent shall have approved the organization certificate and the proposed bylaws and shall have issued the authorization certificate, as provided in article six of this chapter, the credit union shall cease to be a credit union and shall thereupon be converted into a mutual savings bank; provided, however, that such credit union shall be deemed to be continued for the purpose of prosecuting or defending suits and of enabling it to wind up its affairs as a credit union and to dispose of and convey its property.

At the time when such conversion becomes effective, all the property of the credit union shall immediately by act of law and without any conveyance or transfer become the property of the mutual savings bank and the mutual savings bank shall succeed to all the rights, obligations and relations of the credit union.






Article 11-A - (Banking) CREDIT UNION INSURANCE FUND

490-A - Creation of fund.

490-a. Creation of fund. Any fifty or more credit unions organized under the provisions of this chapter whose share liabilities aggregate not less than fifty per centum of the total share liabilities of all credit unions so organized may enter into an agreement, subject to the approval of the superintendent, to create a fund and from time to time make contributions thereto in accordance with the terms of such agreement, for the purpose of insuring the shares of such credit unions as shall become parties to such agreement; provided, however, that the shares so insured of any one holder in any one credit union shall not exceed two thousand dollars. Such an agreement once entered into may be continued, notwithstanding the fact that any number of associations may cease to be parties thereto.



490-B - Management of fund.

490-b. Management of fund. The fund shall be collected, held, administered and disbursed by a corporate trustee or a board of trustees composed of individuals who are directors or members of a supervisory committee of credit unions. The appointment of a corporate trustee or a board of trustees, as the case may be, shall be subject to the approval of the superintendent. In the event there be a board of individual trustees, a majority of them at any time in office, shall constitute a quorum and the vote of a majority present at any meeting, provided a quorum is present, shall be determinative.



490-C - Execution and filing of agreement.

490-c. Execution and filing of agreement. The agreement when approved by the superintendent and executed by the credit unions desiring to become parties thereto shall be filed in the office of the superintendent and shall thereupon become effective. The agreement may be executed in any number of counterparts.



490-D - Provisions of agreement.

490-d. Provisions of agreement. The agreement shall provide for the following: (a) The designation of a corporate trustee or a board of trustees to administer the fund and procedure for the resignation or removal of any such trustee or trustees and for the selection of a substitute trustee or trustees;

(b) The amount of the initial contribution to the fund, which shall be made by all parties to the agreement ratably in proportion to their respective share and deposit liabilities, and which shall be not less than one-fourth of one per centum of the total share and deposit liabilities, of each such party;

(c) The manner of making subsequent calls for contributions, which shall be made ratably upon all parties to the agreement in proportion to their respective share and deposit liabilities, except that the superintendent, where he deems it necessary and advisable, may exempt any such party or parties from any such call in whole or in part;

(d) Procedure for amendment of such agreement and its termination and liquidation of the fund;

(e) The powers to be vested in the corporate trustee or board of trustees, as the case may be, and the manner in which such powers shall be exercised;

(f) The distribution of any earnings realized from the fund which distribution shall be made only with the written consent of the superintendent;

(g) The method of determining from time to time the amount of the share and deposit liabilities of the respective parties to the agreement;

(h) The requirements to be complied with by a party to the agreement desiring to withdraw therefrom prior to its termination, provided the contributions to the fund theretofore made by such withdrawing party shall not be returned but shall remain the property of the fund.



490-E - Powers and duties of trustee or trustees.

490-e. Powers and duties of trustee or trustees. It shall be the duty of the corporate trustee or the board of trustees, as the case may be, to collect the initial contribution to the fund, to call for, and to collect by legal proceedings if necessary, such subsequent contributions as become payable under the terms of the agreement, and to administer the fund so created in accordance with the terms of the agreement. Such part of the fund as is not required to be kept on hand or in bank for the purpose of meeting and satisfying demands made by the superintendent pursuant to the next succeeding section, may be invested in obligations of the United States and of the state of New York, and of any county or municipality of the state of New York.



490-F - Powers of superintendent to obtain payment from fund.

490-f. Powers of superintendent to obtain payment from fund. In any case where the superintendent has taken possession of any party to the agreement and has been engaged in the liquidation thereof for one year, he may demand of the trustee or trustees payment to him from the fund of such sum as shall be necessary to enable him to pay a dividend on account of insured shares which taken together with any dividends previously paid on account thereof will equal fifty per centum of the established insured claim of shareholders. At the end of two years from the date upon which the superintendent took possession of any such party to the agreement he may demand of the trustee or trustees payment to him from the fund of such additional sum as shall be necessary to enable him to pay a dividend on account of insured shares which taken together with dividends previously paid on account thereof shall equal seventy-five per centum of such established insured claims of shareholders. At the end of three years from the date upon which the superintendent took possession of any party to the agreement he may demand of the trustee or trustees payment to him from the fund of such additional sum as shall be necessary to enable him to pay the unpaid balance of such established insured claims of shareholders. Any payments demanded by the superintendent shall be paid to him from the fund by the trustee or trustees within thirty days of the date of such demand. Any sum realized by the superintendent from the liquidation of any party to the agreement after shareholders have been paid in full, shall be paid by him to the trustee or trustees of the fund to the extent of the aggregate of the sums paid by the trustee or trustees to the superintendent under the provisions of this section.



490-G - Payment of liquidating dividends on uninsured shares.

490-g. Payment of liquidating dividends on uninsured shares. In the event of liquidation by the superintendent of any credit union which is a party to the agreement, he shall pay on account of its uninsured share liabilities and deposit liabilities, dividends in the same manner and amount as he would pay on account thereof if none of the share liabilities of such credit union were insured.



490-H - Exemption of fund from taxation.

490-h. Exemption of fund from taxation. The fund provided for by this article and the income thereof shall be exempt from all taxation now or hereafter imposed by the state of New York or by any county, municipality or local authority or subdivision.



490-I - Liability for payment of contributions.

490-i. Liability for payment of contributions. Any credit union which is a party to the agreement provided for by this article shall be liable for the payment of any contribution called for by the trustee or trustees pursuant to such agreement in the same manner as it would be liable for the payment of a debt otherwise contracted.



490-J - Powers of credit unions with respect to agreement.

490-j. Powers of credit unions with respect to agreement. Any credit union organized under the provisions of this chapter shall have the power to become a party to the agreement provided for by this article, and to take all actions authorized or required by the terms of such agreement and to pay all contributions provided for therein. Any such contributions paid into the fund by any party to such agreement may be carried on its books by such party as an asset to the extent authorized by the superintendent.






Article 11-B - (Banking) SALES FINANCE COMPANIES

491 - Definitions.

491. Definitions. In this article, unless the context or subject matter otherwise requires:

1. "Goods" means all chattels personal, but not including money and things in action.

2. "Motor vehicle" or "vehicle" means any device propelled or drawn by any power other than muscular power, upon or by which any person or property is or may be transported or drawn upon a public highway, road or street. Unless otherwise specified, "motor vehicle" or "vehicle" also means a "mobile home" or "manufactured home". "Mobile home" or "manufactured home" means a structure, transportable in one or more sections, which in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein.

3. "Instalment buyer" or "buyer" or "retail buyer" means a person who buys goods from a retail seller and who executes a retail instalment contract in connection therewith.

4. "Instalment seller" or "seller" or "retail seller" means a person who sells goods to a retail buyer under or subject to a retail instalment contract.

5. "Retail instalment sale" or "sale" means a sale, other than for a commercial or business use or for the purpose of resale, of goods by a retail seller to a retail buyer for a time sale price payable in two or more instalments, payment of which is secured by a retail instalment contract.

6. "Retail instalment contract" or "contract" means an agreement, entered into in this state, pursuant to which the title to, the property or a security interest in or a lien upon the goods, which are the subject matter of a retail instalment sale, is retained or taken by a retail seller from a retail buyer as security, in whole or in part, for the buyer's obligation. The term includes such an agreement wherever entered into if executed by the buyer in this state and if solicited in person by a salesman or other person acting on his own behalf or that of the seller. The term also includes a contract whereby a security interest in favor of the seller is created or retained and a contract for the bailment or leasing of goods by which the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of their value and by which it is agreed that the bailee or lessee is bound to become, or for no other or for a nominal consideration has the option of becoming, the owner of the goods upon full compliance with the terms of the contract.

6-a. "Retail instalment obligation" or "obligation" means an agreement, entered into in this state, pursuant to which the buyer promises to pay, in instalments, the time sale price or prices of goods and/or services, or any part thereof. The term does not include (a) a retail instalment contract, (b) a retail instalment credit agreement or (c) an obligation which is intended to be and is ultimately insured or guaranteed under title three of the act of Congress entitled "Servicemen's Readjustment Act of 1944".

6-b. "Retail instalment credit agreement" or "credit agreement" means an agreement entered into in this state, pursuant to which the buyer promises to pay, in instalments, his outstanding indebtedness from time to time to a retail seller, not evidenced by a retail instalment contract or obligation, for one or more items of goods or services, whenever purchased or obtained, which provides for a service charge and under which instalment payments apply to his outstanding indebtedness from time to time.

7. "Sales finance company" means a person engaged, in whole or in part, directly or indirectly, in the business of purchasing or otherwise acquiring retail instalment contracts, obligations or credit agreements made by and between other parties, or any interest therein. The term includes a retail seller of motor vehicles engaged, in whole or in part, in the business of holding retail instalment contracts acquired from retail buyers, which have aggregate unpaid time balances of twenty-five thousand dollars or more at any one time, exclusive of contracts repurchased from a sales finance company or financing agency, under an agreement to repurchase in case of default entered into as an incident to the bona fide sale thereof to a sales finance company or financing agency. The term does not include the pledgee of an aggregate number of contracts to secure a bona fide loan thereon. The term includes a person engaged, in whole or in part, directly or indirectly, in the business of entering into retail instalment credit agreements with retail buyers pursuant to subdivision eleven of section four hundred thirteen of the personal property law.

8. "Superintendent" means the superintendent of financial services.

9. "Person" means an individual, partnership, corporation, association or other group, however organized.

10. Words in the singular include the plural and vice versa.



492 - License.

492. License. 1. No person, except a bank, savings bank, savings and loan association, trust company, private banker, credit union, investment company organized under article twelve of this chapter and authorized to accept deposits, national bank, federal savings association, federal credit union, or out-of-state state bank, as such term is defined in subdivision two of section two hundred twenty-two of this chapter, or lender licensed pursuant to article nine of this chapter, shall engage in the business of a sales finance company in this state without a license therefor obtained from the superintendent, as provided in this article.

1-a. Subdivision one of this section does not apply to corporations subject to the insurance law and corporations and private bankers subject to the banking law in exercising the powers granted to them by chapter eight hundred ninety-seven of the laws of nineteen hundred thirty-four as heretofore or hereafter enacted.

2. Application for a license required under this article shall be in writing, under oath, and in the form prescribed by the superintendent, and shall contain the following:

(a) The exact name of the applicant and date of incorporation, if incorporated;

(b) The complete address where the business is to be conducted, showing the street and number, if any, the office building and room number, if any, and the municipality and county;

(c) If the applicant has one or more branches, subsidiaries or affiliates operating in this state, the complete address of each such place of business; and

(d) The name and resident address of the owner or partners of the applicant or, if a corporation or association, of the directors, trustees and principal officers, and of any stockholder owning twenty per centum or more of its stock; and

(e) Such other pertinent information as the superintendent may require.

3. Where an applicant operates several places of business, separate applications for license shall be made for each such place of business.

4. At the time of filing an application for license, the applicant shall pay to the superintendent an investigation fee.

The investigation fee shall be as prescribed pursuant to section eighteen-a of this chapter, except that, when an applicant files applications for licenses for three or more places of business at the same time, the total investigation fee for all the applications shall be three times the amount as prescribed pursuant to section eighteen-a of this chapter.



492-A - Changes in control.

492-a. Changes in control. 1. It shall be unlawful except with the prior approval of the superintendent for any action to be taken which results in a change of control of the business of a licensee. Prior to any change of control, the person desirous of acquiring control of the business of a licensee shall make written application to the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall contain such information as the superintendent, by rule or regulation, may prescribe as necessary or appropriate for the purpose of making the determination required by subdivision two of this section.

2. The superintendent shall approve or disapprove the proposed change of control of a licensee in accordance with the provisions of subdivision one of section four hundred ninety-three of this article. The superintendent shall approve or disapprove the application in writing within ninety days after the date the application is filed with the superintendent.

3. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe, in writing, the provisions of subdivisions one and two of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of a licensee. Thereafter, such legal representative shall comply with the provisions of subdivisions one and two of this section. The provisions of subdivisions one and two of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative", for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

4. As used in this section: (a) the term "person" includes an individual, partnership, corporation, association or any other organization, and (b) the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a licensee, whether through the ownership of voting stock of such licensee, the ownership of voting stock of any person which possesses such power or otherwise. Control shall be presumed to exist if any person, directly or indirectly, owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee or of any person which owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee, but no person shall be deemed to control a licensee solely by reason of being an officer or director of such licensee or person. The superintendent may in his discretion, upon the application of a licensee or any person who, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such licensee, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such licensee for purposes of this section.



493 - Action by superintendent on application.

493. Action by superintendent on application. 1. Upon the filing of an application for a sales finance company's license, and the payment of the fees for license and investigation, the superintendent

(a) May refuse to issue the license if he finds that the applicant, or any person who at the time of filing such application is an owner, director, officer, member, partner, employee, agent, or spouse of the applicant, has duly suffered a revocation of license under this article, or has been found guilty of a violation of any of the provisions of this article, or of any other law regulating retail instalment sales contracts, obligations or credit agreements, or has been responsible for any act or omission in consequence of which a license issued under this article to any person was duly revoked. The superintendent may likewise refuse to issue the license if he shall find that the experience, character and general fitness of the applicant are not such as to command the confidence of the community and to warrant the belief that the business will be conducted honestly and fairly within the purposes and intent of this article. For the purpose of this subdivision, the applicant shall be deemed to include all the members of the applicant if it is a partnership or unincorporated association, and all the stockholders, officers and directors of the applicant if it is a corporation; or

(b) Shall issue and deliver to the applicant a license to engage in business as a sales finance company in accordance with the provisions of this article at the location specified in said application.

2. The superintendent shall approve or deny every original application for a license hereunder within ninety days from the filing thereof with the said fees.

3. If the superintendent refuses to issue a license, he

(a) Shall notify the applicant of the denial, return the sum paid by the applicant as a license fee, but retain the investigation fee to cover the costs of investigating the applicant; and

(b) Within twenty days thereafter shall file a written decision and findings containing the reasons supporting the denial, and shall forthwith serve a copy thereof upon the applicant.

4. Each license issued hereunder shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as provided in this article.

5. Only one place of business may be maintained under each license, but more than one license may be issued to the same licensee pursuant to this article.

6. No county, city, or other political subdivision of this state may require a licensee under this article to obtain a local license or pay a local fee for the privilege of engaging therein in the business of a sales finance company.

7. Any sales finance company in business on the date this act takes effect may continue in operation but must obtain a license within six months from said date in accordance with the provisions of this article.



494 - License form; posting; limitations.

494. License form; posting; limitations. 1. Each license issued under this article shall state the address at which the licensed business is to be conducted and shall state fully the name of the licensee and, if the licensee is a copartnership or association, the names of the members thereof, and if a corporation, the date and place of its incorporation and the address of its principal place of business. Such license shall be kept conspicuously posted in the licensee's specified place of business and shall not be transferable or assignable.

2. Whenever any licensee hereunder changes its place of business to another location, it shall give immediate written notice thereof to the superintendent, who shall without charge attach to the license or endorse on it in writing a record of the change and the date thereof, which shall be authority for the operation of the business under such license at such new location.

3. No person, except a licensee, may make any representation, directly or indirectly, orally or in writing, that he is licensed under this article, and a licensee may make such a representation only in connection with the licensee's business as a sales finance company and in accordance with any rules and regulations of the superintendent.



495 - Revocation, suspension or surrender of licenses.

495. Revocation, suspension or surrender of licenses. 1. The superintendent may suspend or revoke any license issued under this article, if he shall find that:

(a) the licensee, knowingly or without the exercise of due care to prevent such violation, has violated any provision of this article, the act of congress entitled "Truth in Lending Act" and the regulations thereunder, as such act and regulations may from time to time be amended, or of any other law regulating instalment sales agreements, or has failed to comply with any demand, or requirement, lawfully made by the superintendent under and within the authority of this article; or

(b) there has been any material misstatement or failure to give a true reply to a question in the application for the license; or

(c) the licensee has defrauded any retail buyer to the buyer's damage; or wilfully failed to perform any written agreement with any retail buyer; or

(d) Any fact or condition exists which, if it had existed at the time of the original application for such license, clearly would have warranted the superintendent of financial services in refusing to issue such license originally.

(e) in the case of a licensee other than a natural person.

(1) any officer, director, trustee, or partner of such licensee has been guilty of any act or omission which would be cause for revoking or suspending a license of such party as an individual; or

(2) any other agent or employee of such licensee has been guilty of such act or omission and the licensee has approved or had knowledge thereof or of acts or omission of like character and after such approval or knowledge has retained the benefit, proceeds, profit, or advantage of such act or omission or otherwise ratified it.

2. No license shall be suspended or revoked except after a hearing thereon. The superintendent shall give the licensee at least ten days' written notice of the time and place of such hearing by registered mail addressed to the principal place of business in this state of such licensee. Any order suspending or revoking such license shall recite the grounds upon which it is based and shall not be effective until ten days after written notice thereof has been sent by registered mail to the licensee at such principal place of business.

3. The superintendent in his discretion may revoke or suspend only the particular license with respect to which grounds for revocation or suspension may occur or exist; but if he finds that grounds for revocation or suspension are of general application to all places of business, or to more than one place of business, operated by such licensee, he shall revoke or suspend all of the licenses issued to said licensee or those licenses to which the grounds for revocation or suspension apply, as the case may be.

4. Any licensee may surrender any license by delivering to the superintendent written notice that such license is thereby surrendered, but such surrender shall not affect the licensee's civil or criminal liability for acts committed prior thereto.

5. No suspension, revocation or surrender of any license shall impair or affect the obligation of any instalment contract, obligation or credit agreement lawfully acquired previously thereto by the licensee.

6. The superintendent shall establish rules as to the form of hearings, findings, and orders which shall be reasonable and in the public interest.

7. The superintendent may, on good cause shown, or where there is a substantial risk of public harm, suspend any license issued pursuant to this article for a period not exceeding thirty days, pending investigation. "Good cause", as used in this subdivision, shall exist only when the licensee has defaulted or is likely to default in performing its financial engagements or engages in dishonest or inequitable practices which may cause substantial harm to the persons afforded the protection of this article.



496 - Judicial review.

496. Judicial review. The refusal, suspension or revocation of a license by the superintendent shall be subject to review in the manner provided by article seventy-eight of the civil practice law and rules.



497 - Investigations and examinations.

497. Investigations and examinations. 1. The superintendent shall have the power to make such investigations as he shall deem necessary to determine whether any licensee or any other person has violated any of the provisions of this article or any other law relating to retail instalment sales, contracts, obligations or credit agreements, and to the extent necessary for this purpose, he may require the attendance of and examine any person under oath, and shall have the power to compel the production of all relevant books, records, accounts, and documents.

2. The superintendent shall have the power to make such examinations of the books, records, accounts and documents used in the business of any licensee as he shall deem necessary to determine whether such licensee has violated any of the provisions of this article or any other law relating to retail instalment sales, contracts, obligations or credit agreements.

3. The expenses incurred in making any examination pursuant to subdivision two of this section four hundred ninety-seven shall be assessed against and paid by the licensee so examined, except that traveling and subsistence expenses so incurred shall be charged against and paid by licensees in such proportions as the superintendent shall deem just and reasonable, and such proportionate charges shall be added to the assessment of the other expenses incurred upon each examination. Upon written notice by the superintendent of the total amount of such assessment, the licensee shall become liable for and shall pay such assessment to the superintendent.

4. All reports of examinations and investigations, and all correspondence and memoranda concerning or arising out of such examinations or investigations, including any duly authenticated copy or copies thereof in the possession of any licensee or the department of financial services, shall be confidential communications, shall not be subject to subpoena and shall not be made public unless, in the judgment of the superintendent, the ends of justice and the public advantage will be subserved by the publication thereof, in which event he may publish or authorize the publication of a copy of any such report or other material referred to in this subdivision four, or any part thereof, in such manner, as he may deem proper.



498 - Complaints.

498. Complaints. 1. Any buyer having reason to believe that this article, or any other law regulating retail instalment sales, contracts, obligations or credit agreements, has been violated by any person may file with the superintendent a written complaint setting forth the details of such alleged violation. Upon receipt of such complaint, the superintendent, or any person duly designated by him, may inspect the pertinent books, records, letters and contracts of any licensee, and of any retail seller or other person involved, relating to such specific written complaint.

2. The superintendent or any person duly designated by him, shall have the power to hold hearings upon such complaints and to determine the time and place in this state, reasonably convenient to the parties involved, where they shall be held.

3. The superintendent shall make findings on any complaint on which a hearing has been held. The investigation, notice and hearing shall be in accordance with the provisions of this article and one copy of the findings shall be given to each such person involved in the complaint.

4. No licensee or other person shall be subject to examination or investigation by the superintendent except as provided in this article. The superintendent shall have only such powers as are expressly delegated to him by this article.



498-B - Regulations and rulings.

498-b. Regulations and rulings. The superintendent of financial services is hereby authorized and empowered to make such general rules and regulations, and such specific rulings, demands and findings as may be necessary for the proper conduct of the business authorized and licensed under and for the enforcement of this article.



499 - Violations and penalties.

499. Violations and penalties. Any person who violates or participates in the violation of any provision of this article, or who knowingly makes any incorrect statement of a material fact in any application, report or statement filed pursuant to this article, or who knowingly omits to state any material fact necessary to give the superintendent any information lawfully required by him or refuses to permit any lawful investigation or examination, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than six months or both, in the discretion of the court.



501 - Repeal of inconsistent acts.

501. Repeal of inconsistent acts. All acts and parts of acts inconsistent with this article are hereby repealed to the extent of such inconsistency.



502 - Severability.

502. Severability. If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect the remainder of this article or the application of such provision to other persons or other circumstances.






Article 12 - (Banking)

507 - Limited liability investment companies.

507. Limited liability investment companies. 1. Investment companies which (a) do not accept or maintain credit balances or deposits in the United States, (b) do not engage in any business activity in the United States except as an incident to their international or foreign business or operations, and (c) conduct business in compliance with the provisions of this chapter, may be formed and operated as limited liability investment companies. Such limited liability investment companies shall be formed in accordance with, shall operate in compliance with, and shall meet all of the requirements of the limited liability company law and this chapter, except that to the extent any provision of the limited liability company law shall be inconsistent with the provisions of this chapter, the provisions of this chapter shall govern; provided, however, that limited liability investment companies shall not have perpetual existence.

2. Notwithstanding any other provision of this chapter, a limited liability investment company shall dissolve and its affairs shall be wound up upon the occurrence of any event specified in section seven hundred one of the limited liability company law. Upon such a dissolution, the provisions of this chapter shall govern the winding up of the affairs of the limited liability investment company and the distribution of its assets. Further, upon such a dissolution, if the members of a limited liability investment company wish to continue the existence of the company and meet the requirements of section seven hundred one of the limited liability company law, they shall apply for and may receive the approval of the superintendent for a new articles of organization and new authorization certificate.

3. For a period of one year following the effective date of this section, investment companies which have been formed and are operating pursuant to this article and article fifteen of this chapter on the effective date of this section, and which meet the requirements of subdivision one of this section, may convert into limited liability investment companies provided they meet all of the other requirements of this chapter as if they were newly formed companies and subject to the approval of the superintendent of financial services.

4. The superintendent is hereby authorized and empowered to make such general rules and regulations as may be necessary and proper to effectuate the provisions of this chapter relating to the formation and operation of limited liability investment companies.



508 - General powers.

508. General powers. In addition to the powers conferred by article fifteen of this chapter, an investment company may, subject to the restrictions and limitations contained in this article, have the following powers:

1. (a) To borrow and lend money, with or without real or personal security; as principal or agent, to purchase, discount, acquire, invest in, sell and dispose of bills of exchange, drafts, notes, acceptances and other choses in action and obligations for the payment of money; and, as principal or agent, to purchase, acquire, invest in, service, sell and dispose of, and make loans upon the security of, bonds and mortgages on real property situated in this state or outside this state.

(b) Pursuant to paragraph (a) of this subdivision, an investment company may lend money at a rate or rates, and upon such terms and conditions, as agreed to by such investment company and borrower.

2. To accept bills of exchange or drafts drawn upon it payable on demand or on time not exceeding one year from the date of acceptance; to issue letters of credit authorizing the holders thereof to draw upon it or its correspondents at sight or on time; and to buy and sell coin, bullion and exchange.

3. With the approval of the superintendent of financial services, and subject to such conditions as the superintendent of financial services shall impose,

(a) To act as financial agent of the United States government and as depositary of public money of the United States (including, without being limited to, revenues and funds of the United States, and any funds the deposit of which is subject to the control or regulation of the United States or any of its officers, agents, or employees); and to perform all such reasonable duties as depositary of such public money and as financial agent of the United States government as may be required of it; and to pledge assets or furnish other security, satisfactory in form and amount to the secretary of the treasury of the United States, for the safekeeping and prompt payment of such public money deposited with it and for the faithful performance of its duties as financial agent of the United States government.

(b) To engage in the business of receiving deposits outside this state.

(c) To receive money for transmission and to transmit the same from the United States to any foreign country and from any foreign country to the United States.

4. To establish branches pursuant to the provisions of article two of this chapter; provided, however, that an investment company to which the provisions of subdivision two of section thirty-six of this chapter are inapplicable may establish branches, without applying and obtaining authorization therefor under the provisions of article two of this chapter, but such investment company shall not open any such branch until it shall have notified the superintendent in writing of the place where such branch is to be located.

5. To purchase, acquire, invest in and hold all or any of the stocks of any corporation, domestic or foreign, and to sell and dispose of all or any such stocks owned by it.

6. To exercise, subject to such regulations as may be issued from time to time by the superintendent, through any branch office opened and occupied outside the states of the United States and the District of Columbia with the approval of the superintendent as provided in article two of this chapter, such further powers as may be usual, in connection with the transaction of the business permitted by this article, in the place where such branch office shall transact business; provided that no such branch office shall engage in the general business of producing, distributing, buying or selling goods, wares, or merchandise.

The grant of powers to investment companies by or pursuant to this section shall not be deemed to limit or restrict any other corporations, heretofore or hereafter organized, in the exercise of their lawful powers.



509 - Restrictions on powers of investment companies.

509. Restrictions on powers of investment companies. An investment company shall not:

1. Exercise within this state the powers conferred by subdivision two of section five hundred eight of this chapter, unless it shall have a paid-up capital stock of at least two million dollars.

2. Deposit any of its funds with any other moneyed corporation unless such other corporation has been designated as such depositary by a vote of a majority of the directors of the investment company, exclusive of any director who is an officer, director or trustee of the depositary so designated; provided, however, that this limitation shall not apply to the deposit of funds by an investment company with another moneyed corporation, which owns all or a majority of the capital stock of such investment company.

3. Be the holder of any shares of its own capital stock unless such stock shall have been taken to prevent loss upon a debt previously contracted in good faith, and stock so acquired shall, within six months from the time of its acquisition, be sold or disposed of at public or private sale; nor shall it, either directly or indirectly, make any discount to any person for the purpose of enabling him to pay for or hold shares of its stock either subscribed for or purchased by him. Any investment company making any such discount shall forfeit to the people of the state twice the amount of such discount.

4. Except as provided in section five hundred eight of this article, engage in the business of receiving deposits; provided, however, that nothing contained in this article shall prevent an investment company from maintaining for the account of others credit balances incidental to, or arising out of, the exercise of its lawful powers, but the superintendent of financial services shall have power to prescribe, by specific or general regulation, the extent to which, and the conditions upon which, such credit balances may be established, maintained and paid out.



510 - Restrictions as to entries in books.

510. Restrictions as to entries in books. 1. No investment company shall by any system of accounting or any device of bookkeeping, directly or indirectly enter any of its assets upon its books in the name of any other individual, partnership, unincorporated association or corporation, or under any title or designation that is not truly descriptive thereof.

2. Every investment company shall conform its methods of keeping its books and records to such orders in respect thereto as shall have been made and promulgated by the superintendent pursuant to the provisions of article two of this chapter. Any investment company that refuses or neglects to obey such order shall be subject to a penalty in an amount as determined pursuant to section forty-four of this chapter for each day it so refuses or neglects.



511 - Change of location; change of designation of principal office.

511. Change of location; change of designation of principal office. Any investment company may make a written application to the superintendent, such application to be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter, for leave to change its place or one of its places of business to another place or for leave to change the designation of its principal office to a branch office and to change the designation of one of its branch offices to its principal office. The application shall state the reasons for such proposed change, and shall be accompanied by a copy of a resolution authorizing the making of the application, certified by a principal officer of the investment company to have been adopted by vote of a majority of its entire board of directors. If the proposed place of business is within the limits of the village, borough or city, if in a city not divided into boroughs, in which the place of business sought to be changed is located, such change may be made upon the written approval of the superintendent; if beyond such limits, notice of intention to make such application, signed by a principal officer of the corporation, shall be published once a week for two successive weeks in a newspaper to be designated by the superintendent for the purpose, in accordance with the provisions of article two of this chapter. If the superintendent shall grant his or her certificate authorizing the change of location, as provided in article two of this chapter, the investment company may, upon or after the day specified in the certificate, remove its property and effects to the location designated therein.

Anything contained in this chapter to the contrary notwithstanding, an investment company to which the provisions of subdivision two of section thirty-six of this chapter are inapplicable may change the location of its place or one of its places of business to another place or may change the designation of its principal office to a branch office and change the designation of one of its branch offices to its principal office, without applying or obtaining authorization therefor under the provisions of this section or article two of this chapter, but no such change shall be made by an investment company until it shall have notified the superintendent in writing of the new location or of the change of designation of its principal office.

If the newly designated principal office be in a different county than the county in which the principal office is located immediately prior to the change, the superintendent shall file in the office of the clerk of each such county a certificate stating that such change has been made by the investment company.



512 - Communications from department of financial services must be submitted to directors and noted in minutes.

512. Communications from department of financial services must be submitted to directors and noted in minutes. Every official communication as defined in article two of this chapter directed to an investment company or to any officer thereof shall be submitted, by the officer receiving it, to the board of directors at the next meeting of such board, and duly noted in the minutes of the meetings of such board.



513 - Reports to superintendent.

513. Reports to superintendent. On or before the first day of April in each year, every investment company shall make a written report to the superintendent of financial services which shall contain a statement of its condition on the morning of the first day of January in said year and shall be in the form and contain the matters prescribed by the superintendent. The superintendent may, however, in his discretion accept from an investment company which has branches in a foreign country or countries, a report containing a statement of its condition as of a date not later than the first day of January and not earlier than the first day of November in the preceding year. Every such report shall be subscribed and affirmed as true under the penalties of perjury, according to the best of their knowledge and belief, by the two principal officers of the investment company at the time of such subscription, and shall state that the usual business of the investment company has been transacted at the location or locations required by this article and not elsewhere.

Every such investment company shall also make such other special reports to the superintendent as he may from time to time require, which shall be in such form and filed at such date as may be prescribed by the superintendent and shall, if required by him, be subscribed and affirmed as true under the penalties of perjury.



514 - Liability of investment company for assessments by superintendent.

514. Liability of investment company for assessments by superintendent. When the superintendent, pursuant to the powers conferred on him by article two of this chapter, shall have levied any assessment upon any investment company and shall have duly notified such investment company of the amount thereof, the amount so assessed shall become a liability of and shall be paid by such investment company to the superintendent.



515 - Preservation of records of investment company.

515. Preservation of records of investment company. Every investment company shall preserve all its records of final entry, including cards used under the card system and deposit tickets, for a period of at least six years from the date of making the same or from the date of the last entry thereon; provided, however, that preservation of photographic reproduction thereof or records in photographic form shall constitute compliance with the requirements of this section.



516 - Restrictions on officers, directors and other employees.

516. Restrictions on officers, directors and other employees. No officer, director, clerk or other employee of any investment company, and no person in any way interested or concerned in the management of its affairs, shall as individuals discount, or directly or indirectly, make any loan upon any note or other evidence of debt, which he shall know to have been offered for discount to such corporation, and to have been refused. Every person violating the provisions of this subdivision, shall, for each offense, forfeit to the people of the state twice the amount of the loan which he shall have made.

No executive officer or director of any investment company shall borrow, directly or indirectly, from such investment company any sum of money if the transaction would not be permissible pursuant to subdivision eight of section one hundred three of this chapter in the case of an executive officer or director, as the case may be, of a bank or trust company.

Vacancies in the board of directors occasioned by resignations, deaths or other cause shall be reported by each investment company to the superintendent within ten days after the event; and the investment company shall likewise report each election by the board to fill such vacancy with the name, address and occupation of the person elected and the name of the person whose place he fills.



517 - How net earnings credited for dividend purposes, credits to surplus fund and to undivided profits, dividends to stockholders.

517. How net earnings credited for dividend purposes, credits to surplus fund and to undivided profits, dividends to stockholders. When the net earnings of an investment company having preferred shares issued and outstanding have been determined at the close of a dividend period, if the surplus fund does not equal twenty per centum of the investment company's capital, one-tenth of such net earnings shall be credited to the surplus fund, or so much thereof, less than one-tenth, as will make such fund equal twenty per centum of such capital. The balance of such net earnings, or the entire amount thereof if such fund equals such twenty per centum, may be credited to the investment company's profit and loss account; or, if its expenses and losses for such dividend period exceed its gross earnings, such excess shall be charged to its profit and loss account. The credit balance of such account shall constitute the undivided profits at the close of such dividend period, which undivided profits shall be available for dividends.

The directors of any investment company may annually, semi-annually or quarterly, but not more frequently, declare such dividends as they shall judge expedient from such undivided profits; provided, however, that the directors of any such company may declare a dividend in the last month of the fiscal year of such company, in lieu of any other semi-annual or quarterly declaration in the same fiscal year. No investment company shall declare any dividends to its stockholders until it shall have made good any existing impairment of its capital and any existing encroachment on its reserves required to be maintained against deposits.



518 - Payment of claims by investment companies where adverse claim is asserted; effect of claims or advices originating in, and statutes, rules or regulati

518. Payment of claims by investment companies where adverse claim is asserted; effect of claims or advices originating in, and statutes, rules or regulations purporting to be in force in occupied territory. 1. Notice to any investment company of an adverse claim to a credit standing on its books to the account of any person, or of an adverse claim to securities or other property held for the account of any person, shall not be effectual to cause said investment company to recognize said adverse claimant unless said adverse claimant shall also either procure a restraining order, injunction or other appropriate process against said investment company from a court of competent jurisdiction in the United States in a cause therein instituted by him wherein the person to whose account the credit stands, or for whose account the securities or other property are held, or his executor or administrator is made a party and served with summons, or shall execute to said investment company, in form and with sureties acceptable to it a bond, indemnifying said investment company from any and all liability, loss, damage, costs and expenses, for and on account of the payment of or delivery pursuant to such adverse claim or the dishonor of the order of the person to whose account the credit stands on the books of said investment company or for whose account the securities or other property are held by said investment company.

2. (a) An investment company need not recognize or give any effect to (1) any claim to a credit standing on its books to the account of, or any claim to securities or other property held by it for the account of, any corporation, firm or association in occupied territory or (2) any advice, statute, rule or regulation purporting to cancel or to give notice of the cancellation of the authority of any person at the time appearing on the books of such investment company as authorized to withdraw or otherwise dispose of cash, securities or other property of such corporation, firm or association, unless such investment company is required so to do by appropriate process procured against it in a court of competent jurisdiction in the United States in a cause therein instituted by or in the name of such corporation, firm or association, or unless the person making such claim or giving such advice or invoking such statute, rule or regulation, as the case may be, shall execute to such investment company, in form and with sureties acceptable to it, a bond indemnifying it from any and all liability, loss, damage, costs and expenses for and on account of recognizing or giving any effect to such claim, advice, statute, rule or regulation.

(b) For the purposes of this subdivision (1) the term "occupied territory" shall mean territory occupied by a dominant authority asserting governmental, military or police powers of any kind in such territory, but not recognized by the United States as the de jure government of such territory, and (2) the term "corporation, firm or association in occupied territory" shall mean a corporation, firm or association which has, or at any time has had, a place of business in territory which has at any time been occupied territory.

(c) The foregoing provisions of this subdivision shall be effective only in cases where (1) such claim or advice purports or appears to have been sent from or is reasonably believed to have been sent pursuant to orders originating in, such occupied territory during the period of occupation, or (2) such statute, rule or regulation appears to have emanated from such dominant authority and purports to be or to have been in force in such occupied territory during the period of occupation.

(d) The foregoing provisions of this subdivision shall apply to claims, advices, statutes, rules or regulations made, given or invoked either prior to, or on or subsequent to the effective date of this act.

3. An investment company need not recognize or give any effect to a claim of authority to order the payment or delivery of any funds or other property standing on its books to the credit of, or held by it for the account of, any person, corporation, unincorporated association or partnership, which claim conflicts with a claim of authority of which the investment company had prior notice, unless the person or persons asserting such subsequent claim shall procure a restraining order, injunction or other appropriate process against said investment company from a court of competent jurisdiction in the United States, or, in lieu thereof, at the option of said investment company, shall execute to said investment company, in form and with sureties acceptable to it, a bond, indemnifying it for any and all liability, loss, damage, costs and expenses for or on account of any payment or delivery of such property by it pursuant to such subsequent claim of authority on for or on account of the dishonor of any draft or other order of any person or persons asserting the claim of authority of which such investment company already had notice at the time the subsequent conflicting claim of authority is asserted by the person or persons furnishing such bond.



519 - Acquisition of control of investment companies.

519. Acquisition of control of investment companies. 1. Subject to such regulations as the superintendent may prescribe, prior to the acquisition of control of an investment company by means of the acquisition of the capital stock or equity interests in such investment company or in any company which directly or indirectly controls such investment company, the acquiring company shall make written application to the superintendent for permission to acquire such control. Such application shall be in such form and shall contain such information as the superintendent may require and such applicant, at the time of making such application, shall pay to the superintendent an investigation fee as prescribed pursuant to section eighteen-a of this chapter.

The superintendent shall disapprove the proposed exercise of control of an investment company if, after notice to and an opportunity to be heard by the applicant and such investment company, he finds the acquisition of control therein contrary to law or determines that disapproval is reasonably necessary to protect the interests of the people of this state. In making such determination, the superintendent shall only consider (a) whether the character, responsibility and general fitness of the company which seeks to control such investment company are such as to command confidence and warrant belief that the business of such investment company will be honestly and efficiently conducted in a manner consistent with the public interest, the interests of depositors and creditors of such investment company, and (b) whether the exercise of control may impair the safe and sound conduct of the business of such investment company, the conservation of its assets or public confidence in its business. Unless the superintendent shall have denied such application in writing within ninety days of the filing thereof, or shall have advised the applicant in writing before the expiration of ninety days of his determination to extend such period an additional sixty days, such application shall be deemed approved.

As used in this subdivision one, the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether by means of the ownership of the voting stock or equity interests of such person or of one or more persons controlling such person, by means of a contractual arrangement, or otherwise. Control shall be presumed to exist if any company, directly or indirectly, owns, controls or holds with the power to vote ten per centum or more of the voting stock of any investment company or of any company which owns, controls or holds with power to vote ten per centum or more of the voting stock of such investment company, but no person shall be deemed to control an investment company solely by reason of his being an officer or director of such investment company. The superintendent may in his discretion, upon the application of an investment company or any company which, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such investment company, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such investment company for purposes of this section.

The provisions of this subdivision shall not apply to (1) a company which has submitted a plan of acquisition to the superintendent pursuant to subdivision two of this section or (2) any action taken pursuant to article thirteen of this chapter.

2. Any company, whether or not it is in control of the business of an investment company as provided in subdivision one of this section, which desires to acquire all, or substantially all of the capital stock of an investment company shall, together with such investment company, submit in duplicate to the superintendent a written plan of acquisition of such stock together with such other information as the superintendent may determine. Such plan shall be in form satisfactory to the superintendent, shall specify each investment company the stock of which is to be acquired by the company and shall prescribe the terms and conditions of the acquisition and the mode of carrying it into effect, including the manner of exchanging the shares of the investment company for shares or other securities or cash of the company. Any such plan may provide for the payment of cash in lieu of the issuance of fractional shares of the company.

At the time of submission to the superintendent of the written plan of acquisition of stock, an investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid to the superintendent.

There shall be submitted, in duplicate, to the superintendent with the plan of acquisition of stock, a certificate of the president or secretary of the company, certifying that such plan has been approved by the board of directors or other governing body of his company by a majority vote of all the members thereof, and a certificate of the president, secretary or cashier of the investment company, the acquisition of all the capital stock of which is provided for, certifying that such plan has been approved by the board of directors of his corporation by a majority vote of all the members thereof, and that such plan was thereafter submitted to the stockholders of such corporation at a meeting thereof held upon notice of at least fifteen days, specifying the time, place and object of such meeting and addressed to each stockholder at the address appearing upon the books of the corporation and published at least once a week for two successive weeks in one newspaper in the county in which such corporation has its principal place of business and that such plan has been approved at such meeting by the vote of the stockholders owning at least two-thirds in amount of the stock of such corporation.

The superintendent shall approve or disapprove of a proposed plan of acquisition within one hundred twenty days after the submission of such plan of acquisition to him, and in determining whether or not to approve any such plan the superintendent shall take into consideration the declaration of policy contained in section ten of this chapter. If the superintendent shall approve such plan of acquisition, the superintendent shall file the plan, together with such certificates and the original of the approval of the superintendent, in the office of the superintendent. Upon such filing in the office of the superintendent the plan, and the acquisitions provided for therein, shall become effective, unless a later date is specified in the plan, in which event the plan and such acquisitions shall become effective upon such later date.

Any stockholder of any such corporation, entitled to vote on such plan of acquisition, who does not assent thereto shall, subject to and by complying with section six thousand twenty-two of this chapter, have the right to receive payment of the fair value of his shares and the other rights and benefits provided by such section.

The provisions of this subdivision shall not apply to any action taken pursuant to article thirteen of this chapter.

3. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe in writing, the provisions of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of an investment company. Thereafter, such legal representative shall comply with the provisions of subdivision one of this section. The provisions of subdivision one of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative," for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

4. For purposes of this section the term "company" shall be given the same meaning as is contained in its definition in section one hundred forty-one of this chapter.

5. Notwithstanding the provisions of subdivision three of section two-a of this chapter, when applying this section to limited liability investment companies, the term "capital stock" shall mean the equity interest of a member as set forth in the company's articles of organization or, in the absence of such a provision, the equity interest represented by a member's right to a proportionate share of the profits of the company.



520 - Savings clause.

520. Savings clause. Nothing in this article contained shall be deemed to require the reincorporation of any corporation heretofore organized under the provisions of article seven of chapter three hundred and sixty-nine of the laws of nineteen hundred fourteen, entitled "An act in relation to banking corporations, and individuals, partnerships, unincorporated associations and corporations under the supervision of the banking department," constituting chapter two of the consolidated laws, or under the provisions of said article seven of said chapter two of the consolidated laws, or under the provisions of said article seven of said chapter as amended, nor to alter or affect any rights, privileges, powers, benefits, or immunities granted to such corporations by the provisions of any law of this state. Such corporations shall have all of the rights, privileges, powers, benefits and immunities provided by any laws of this state with the same effect as if such corporations were referred to in such laws as organized under this article; and no further amendment to any such laws shall be required to give such corporations such rights, privileges, powers, benefits and immunities. Except as in this article otherwise provided such corporations shall be subject to all of the obligations and duties of investment companies organized under the provisions of this article, and such corporations shall have all of the rights, privileges, powers, benefits and immunities by this article granted to such companies.






Article 12-A - (Banking) MUTUAL TRUST INVESTMENT COMPANIES

550 - Incorporation; organization certificate.

550. Incorporation; organization certificate. When authorized by the superintendent as provided in article two of this chapter, five or more persons may form a corporation to be known as a mutual trust investment company. Such persons shall subscribe and acknowledge and submit to the superintendent at the superintendent's office an organization certificate in duplicate which shall specifically state:

1. The name by which the mutual trust investment company is to be known and the investment purpose of its formation under the following section five hundred fifty-one.

2. The place where its principal office is to be located.

3. The amount of its capital stock and the number of shares into which such capital stock shall be divided.

4. The full name, residence and post-office address of each of the incorporators and the number of shares subscribed for by each.

5. The term of its existence, which may be perpetual.

6. The number of its directors, which shall not be less than five and the names and addresses of the persons who shall be its directors until the first annual meeting of stockholders.

Such certificate may provide for the manner in which the stock of the corporation may be transferred and for the number of directors necessary to constitute a quorum.

When the superintendent shall have endorsed his approval on the organization certificate as provided in article two of this chapter, the corporate existence shall begin.



551 - Investment powers.

551. Investment powers. A mutual trust investment company may invest in such investments as the company may select in its discretion.

The amount of stock of any corporation which may be held by any mutual trust investment company shall not exceed five per centum of the number of shares of stock of such corporation outstanding at the time of investment by such mutual trust investment company.



552 - Accountability.

552. Accountability. A mutual trust investment company shall not be responsible for ascertaining the investment powers of any fiduciary who may purchase its stocks or shares and shall not be liable for accepting funds from a fiduciary in violation of the restrictions in any will, deed or other instrument in the absence of actual knowledge of such violation, and shall be accountable only to the fiduciaries who are the owners of its stocks or shares.



553 - Investment by fiduciaries in shares.

553. Investment by fiduciaries in shares. Unless the instrument or the order, decree or judgment under which moneys are held in a fiduciary capacity prohibits such investment, an eligible fiduciary or fiduciaries may invest and reinvest moneys so held in shares of stock of one or more mutual trust investment companies as it may determine.

The net aggregate amount of moneys of any estate, trust or fund invested in shares of a mutual trust investment company shall not at any time exceed the maximum amount permitted by such rules and regulations as may be promulgated by the superintendent of financial services.

"An eligible fiduciary or fiduciaries" shall be deemed to mean a trust company or a national banking association having its principal office within the state of New York and acting either as sole fiduciary or with one or more co-fiduciaries.






Article 12-B - (Banking) INSURANCE PREMIUM FINANCE AGENCIES

554 - Definitions.

554. Definitions. In this article, unless the context otherwise requires:

1. "Authorized insurer" and "insurance contract" have the respective meanings assigned to them by the insurance law.

2. "Bank" means a bank, trust company, private banker, savings bank, savings and loan association, credit union, investment company organized under article twelve of this chapter and authorized to accept deposits, national bank, federal savings association, federal credit union, or out-of-state state bank, as such term is defined in subdivision two of section two hundred twenty-two of this chapter, having a principal, branch or trust office in this state.

3. "Insurance agent" and "insurance broker" means, respectively, an insurance agent or insurance broker duly licensed as such under the insurance law.

4. "Insured" means a person who enters into a premium finance agreement with a premium finance agency or makes and delivers a premium finance agreement to, or to the order of, an insurance agent or broker, whether or not he is insured under an insurance contract, premiums for which are advanced or to be advanced under the premium finance agreement.

5. "Lending institution" means a bank or a lender licensed pursuant to article nine of this chapter.

6. "Person" means an individual, corporation, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

7. "Premium finance agency" means:

(a) a person engaged, in whole or in part, in the business of entering into premium finance agreements with insureds, including a bank if so engaged; or

(b) a person engaged, in whole or in part, in the business of acquiring premium finance agreements from insurance agents or brokers or other premium finance agencies, including a bank if so engaged and an insurance agent or broker who is licensed as a premium finance agency and who holds premium finance agreements made and delivered by insureds to him or his order.

8. "Premium finance agreement" means a promissory note or other written agreement by which an insured promises or agrees to pay to, or to the order of, either a premium finance agency or an insurance agent or broker the amount advanced or to be advanced under the agreement to an authorized insurer or to an insurance agent or broker in payment of premiums on an insurance contract, together with a service charge as authorized and limited by law. If the premium finance agreement is payable to, or to the order of, an insurance agent or broker not licensed as a premium finance agency, payments under the agreement must be payable at the office of a premium finance agency named in the agreement, to whom the agreement is by its terms to be and is subsequently assigned. The term "premium finance agreement" does not include a retail instalment credit agreement which complies with the provisions of paragraph (b) of subdivision eleven of section four hundred thirteen of the personal property law.

9. "Superintendent" means the superintendent of financial services.



555 - License.

555. License. 1. No person except a lending institution or an authorized insurer shall engage in the business of a premium finance agency without a license therefor obtained from the superintendent, as provided in this article.

2. Application for license required under this article shall be in writing, and in the form prescribed by the superintendent.

3. When an applicant has more than one office, separate applications for license shall be made for each such office.

4. At the time of filing an application for a license, the applicant shall pay to the superintendent an investigation fee. The investigation fee shall be as prescribed pursuant to section eighteen-a of this chapter, except that, when an applicant files applications for licenses for three or more offices at the same time, the total investigation fee for all the applications shall be three times the amount prescribed pursuant to section eighteen-a of this chapter.



555-A - Changes in control.

555-a. Changes in control. 1. It shall be unlawful except with the prior approval of the superintendent for any action to be taken which results in a change of control of the business of a licensee. Prior to any change of control, the person desirous of acquiring control of the business of a licensee shall make written application to the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall contain such information as the superintendent, by rule or regulation, may prescribe as necessary or appropriate for the purpose of making the determination required by subdivision two of this section.

2. The superintendent shall approve or disapprove the proposed change of control of a licensee in accordance with the provisions of subdivision one of section five hundred fifty-six of this article. The superintendent shall approve or disapprove the application in writing within ninety days after the date the application is filed with the superintendent.

3. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe, in writing, the provisions of subdivisions one and two of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of a licensee. Thereafter, such legal representative shall comply with the provisions of subdivisions one and two of this section. The provisions of subdivisions one and two of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative", for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

4. As used in this section: (a) the term "person" includes an individual, partnership, corporation, association or any other organization, and (b) the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a licensee, whether through the ownership of voting stock of such licensee, the ownership of voting stock of any person which possesses such power or otherwise. Control shall be presumed to exist if any person, directly or indirectly, owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee or of any person which owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee, but no person shall be deemed to control a licensee solely by reason of being an officer or director of such licensee or person. The superintendent may in his discretion, upon the application of a licensee or any person who, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such licensee, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such licensee for purposes of this section.



556 - Action by superintendent on application.

556. Action by superintendent on application. 1. Within ninety days after the filing of an application for a license accompanied by payment of the fees for license and investigation, the superintendent shall issue the license, or the superintendent may refuse to issue the license if he shall find that the financial responsibility, experience, character and general fitness of the applicant or any person associated with the applicant are not such as to command the confidence of the community and to warrant the belief that the business will be conducted honestly, fairly and efficiently within the purposes and intent of this article. For the purpose of this subdivision, the applicant shall be deemed to include all the members of the applicant if it is a partnership or unincorporated association, and all the stockholders, officers and directors of the applicant if it is a corporation. Such license to engage in business in accordance with the provisions of this article at the location specified in the application shall be executed in triplicate by the superintendent and he shall transmit one copy thereof to the applicant, file a copy in the office of the department of financial services, and file a copy in the office of the clerk of the county in which is located the place designated in such license.

2. If the superintendent refuses to issue a license, he shall notify the applicant of the denial, return to the applicant the sum paid as a license fee, but retain the investigation fee to cover the costs of investigating the applicant.

3. Each license issued hereunder shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as provided in this article.

4. Only one office may be maintained under each license, but more than one license may be issued to the same licensee pursuant to this article.

5. Any person engaged in the business of a premium finance agency on the date this act takes effect may continue in operation in accordance with the provisions of this article but must obtain a license for each office at which he engages in the business of a premium finance agency by January first, nineteen hundred sixty-one.



557 - License provisions and posting.

557. License provisions and posting. Such license shall state the name and address of the licensee, and if the licensee be a co-partnership or association, the names of the members thereof, and if a corporation the date and place of its incorporation. Such license shall be kept conspicuously posted in the office of the licensee and shall not be transferable or assignable.



558 - Change of location.

558. Change of location. Before any licensee changes any office of his to another location, he shall give written notice thereof to the superintendent, who shall without charge issue an endorsement indicating the change and the date thereof, which endorsement shall be attached to the license for such office and be authority for the operation of the business under such license at such new location.



559 - Grounds for revocation of license; procedure.

559. Grounds for revocation of license; procedure. 1. The superintendent may forthwith revoke or suspend any license issued hereunder if he shall find that:

(a) The licensee has failed to pay the annual license fee or any sum of money lawfully demanded, or to comply with any demand, ruling, or requirement of the superintendent lawfully made pursuant to and within the authority of this article;

(b) The licensee has violated any provision of this article, the act of congress entitled "Truth in Lending Act" and the regulations thereunder, as such act and regulations may from time to time be amended or any rule or regulation lawfully made by the superintendent under and within the authority of this article;

(c) Any fact or condition exists which, if it had existed at the time of the original application for such license, clearly would have warranted the superintendent in refusing originally to issue such license.

2. The superintendent may revoke or suspend only the particular license with respect to which grounds for revocation or suspension may occur or exist, or, if he shall find that such grounds for revocation or suspension are of general application to all offices, or to more than one office, operated by such licensee, he shall revoke or suspend all of the licenses issued to such licensee or such number of licenses as such grounds apply to, as the case may be.

3. Any licensee may surrender any license by delivering to the superintendent written notice that he thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

4. No revocation or suspension or surrender of any license shall impair or affect the obligation of an insured under any lawful premium finance agreement previously acquired or held by the licensee.

5. Every license issued hereunder shall remain in force and effect until the same shall have been surrendered, revoked, or suspended in accordance with the provisions of this article, but the superintendent shall have authority to reinstate suspended licenses or to issue new licenses to a licensee whose license or licenses shall have been revoked if no fact or condition then exists which clearly would have warranted the superintendent in refusing originally to issue such license under this article.

6. Whenever the superintendent shall revoke or suspend a license issued pursuant to this article, he shall forthwith execute in triplicate a written order to that effect. The superintendent shall file one copy of such order in the office of the department, file another in the office of the clerk of the county in which is located the place designated in such license and forthwith serve the third copy upon the licensee, which order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such special proceeding for review as authorized by this section must be commenced within thirty days from the date of such order of suspension or revocation.

7. The superintendent may, on good cause shown, or where there is a substantial risk of public harm, suspend any license issued pursuant to this article for a period not exceeding thirty days, pending investigation. "Good cause", as used in this subdivision, shall exist only when the licensee has defaulted or is likely to default in performing its financial engagements or engages in dishonest or inequitable practices which may cause substantial harm to the persons afforded the protection of this article.



560 - Investigations and examinations.

560. Investigations and examinations. 1. The superintendent shall have the power to make such investigations as he shall deem necessary to determine whether any licensee or any other person has violated any of the provisions of this article, or whether any licensee has conducted himself in such manner as would justify the revocation of his license, and to the extent necessary therefor, he may require the attendance of and examine any person under oath, and shall have the power to compel the production of all relevant books, records, accounts, and documents.

2. The superintendent shall have the power to make such examinations of the books, records, accounts and documents used in the business of any licensee as he shall deem necessary to determine whether any such licensee has violated any of the provisions of this article.

3. The expenses incurred in making any examination pursuant to subdivision two of this section five hundred sixty shall be assessed against and paid by the licensee so examined, except that traveling and subsistence expenses so incurred shall be charged against and paid by licensees in such proportions as the superintendent shall deem just and reasonable, and such proportionate charges shall be added to the assessment of the other expenses incurred upon each examination. Upon written notice by the superintendent of the total amount of such assessment, the licensee shall become liable for and shall pay such assessment to the superintendent.

4. All reports of examinations and investigations, and all correspondence and memoranda concerning or arising out of such examinations or investigations, including any duly authenticated copy or copies thereof in the possession of any licensee or the department of financial services, shall be confidential communications, shall not be subject to subpoena and shall not be made public unless, in the judgment of the superintendent, the ends of justice and the public advantage will be subserved by the publication thereof, in which event he may publish or authorize the publication of a copy of any such report or other material referred to in this subdivision four, or any part thereof, in such manner as he may deem proper.



561 - Regulations and rulings.

561. Regulations and rulings. The superintendent is hereby authorized and empowered to make such general rules and regulations, conduct hearings and make such specific rulings, orders, demands and findings as may be necessary for the proper conduct of the business authorized and licensed under and for the enforcement of this article.



563 - Violations and penalties.

563. Violations and penalties. 1. Any person, including any member, officer, director or employee of a licensee, who violates or participates in the violation of any provision of this article, or who knowingly makes any incorrect statement of a material fact in any application, report or statement filed pursuant to this article, or who knowingly omits to state any material fact necessary to give the superintendent any information lawfully required by him or refuses to permit any lawful investigation or examination, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than six months or both, in the discretion of the court.

2. A premium finance agency's knowingly taking or receiving from or charging an insured a greater charge than authorized in this article shall be held and adjudged a forfeiture of all charges which the premium finance agreement carries with it or which have been agreed to be paid thereon, and if a greater charge has been paid by an insured, the person paying the same or his legal representative may recover from the premium finance agency twice the entire amount of the charges thus paid if action is brought within two years from the time of such payment.

3. No licensee shall make, directly or indirectly, orally or in writing, or by any method, practice or device, a representation that he is licensed under the banking law except that a licensee may make a representation that he is licensed as a premium finance agency under the banking law and is licensed to finance insurance premiums.



565 - Licensee's books and records; reports.

565. Licensee's books and records; reports. 1. The licensee shall keep and use in his business such books, accounts and records as will enable the superintendent to determine whether such licensee is complying with the provisions of this article and with the rules and regulations lawfully made by the superintendent hereunder. Every licensee shall preserve such books, accounts and records, including cards used in a card system, if any, for at least six years after making the final entry in respect to any premium finance agreement recorded therein; provided, however, the preservation of photographic reproductions thereof or records in photographic form shall constitute compliance with this requirement.

2. Each licensee shall annually on or before the first day of February file a report with the superintendent giving such information as the superintendent may require concerning the business and operations during the preceding calendar year of each licensed place of business conducted by the licensee within the state under the authority of this article. Upon good cause shown by a licensee, the superintendent may extend the time for filing such report for a period not in excess of sixty days. Such report shall be subscribed and affirmed as true by the licensee under the penalties of perjury and be in the form prescribed by the superintendent who may make and publish annually an analysis and recapitulation of such reports. In addition to such annual reports, the superintendent may require of licensees such additional regular or special reports as he may deem necessary to the proper supervision of licensees under this article. Such additional reports shall be in the form prescribed by the superintendent and shall be subscribed and affirmed as true under the penalties of perjury.



566 - Insurance agents and brokers; acquisition by premium finance agencies of premium finance agreements.

566. Insurance agents and brokers; acquisition by premium finance agencies of premium finance agreements. 1. An insurance agent or broker may be licensed as a premium finance agency in accordance with this article.

2. Notwithstanding any contrary provisions of the personal property law, banking law or other law:

(a) No premium finance agency, and no employee of such an agency shall pay, allow or offer to pay or allow in any manner whatsoever to an insurance agent or broker or any employee of an insurance agent or broker, or to any other person, either as an inducement to the financing of any insurance policy with the premium finance agency or after any such policy has been financed, any rebate whatsoever, either from the service charge for financing specified in the premium finance agreement or otherwise, or shall give or offer to give any valuable consideration or inducement of any kind directly or indirectly, other than an article of merchandise not exceeding one dollar in value which shall have thereon the advertisement of the premium finance agency, but a premium finance agency may purchase or otherwise acquire a premium finance agreement, provided that it conforms to this article in all respects, from an insurance agent or broker or another premium finance agency with recourse against the agent, broker or agency on such terms and conditions as may be mutually agreed upon; and

(b) No filing of the assignment or notice thereof to the insured shall be necessary to the validity of the written assignment of a premium finance agreement as against creditors or subsequent purchasers, pledgees or encumbrances of the assignor.



567 - Form and content of premium finance agreements.

567. Form and content of premium finance agreements. 1. A premium finance agreement shall be in writing and dated on the date of its signature by the insured; the printed portion thereof shall be in at least eight point type.

2. It shall contain the entire agreement of the parties with respect to the insurance contract, the premiums for which are advanced or to be advanced under it, and:

(a) At its top, the words PREMIUM FINANCE AGREEMENT in at least ten point bold type; and

(b) A notice in at least eight point bold type, reading as follows: NOTICE: 1. Do not sign this agreement before you read it or if it contains any blank space. 2. You are entitled to a completely filled in copy of this agreement. 3. Under the law, you have the right to pay off in advance the full amount due and under certain conditions to obtain a partial refund of the service charge.

3. A premium finance agreement shall:

(a) Contain the name and place of business of the insurance agent or broker, if any, negotiating the related insurance contract, the name and residence or the place of business of the insured as specified by him, the name and place of business of the premium finance agency which is to hold or acquire the agreement and to which instalment or other payments are to be made, a description of the insurance contract, the premiums for which are advanced or to be advanced under the agreement, and the amount of the premiums for such insurance contract; and

(b) Set forth the items required to be disclosed by the act of congress entitled "Truth in Lending Act" and the regulations thereunder, as such act and regulations may from time to time be amended.

4. No premium finance agreement shall be signed by an insured when it contains any blank space to be filled in after it has been signed; however, if any insurance contract, the premiums for which are advanced or to be advanced under the agreement, has not been issued at the time of its signature by the insured and it so provides, the name of the authorized insurer by whom such insurance contract is issued and the policy number and the due date of the first instalment may be left blank and later inserted in the original of the agreement after it has been signed by the insured.



568 - Limitation on service and other charges.

568. Limitation on service and other charges. 1. A premium finance agency shall not, except as otherwise provided by law, impose, take, receive from, reserve or charge an insured greater charges than are permitted by this article.

2. A premium finance agency, including an insurance agent or broker licensed as such, may, in a premium finance agreement, contract for, and if so contracted for, the holder of the agreement may charge, receive and collect a service charge, for financing or arranging the financing of premiums under the agreement, computed as provided in subdivision four.

3. An insurance agent or broker not licensed as a premium finance agency may, in a premium finance agreement which is payable to the agent or broker or his order at the office of a premium finance agency and which is endorsed or otherwise transferred or assigned to such a premium finance agency, contract for and, if so contracted for, the premium finance agency holding the agreement may charge, receive and collect charges for financing or arranging the financing of premiums under the agreement, computed as provided in subdivision four.

4. (a) The service charge provided for in this section shall be computed on the principal balance of the premium finance agreement from the inception date of the insurance contract, the premiums for which are advanced or to be advanced under the agreement, or from the due date of such premiums, disregarding any period of grace or credit allowed for payment thereof, to and including the date when the final instalment of the premium finance agreement is payable, at not exceeding fourteen dollars per one hundred dollars per annum, plus an additional charge of ten dollars per premium finance agreement, which additional charge need not be refunded upon cancellation or prepayment, provided, however, that no insurance agent or broker or premium finance agency shall induce an insured to become obligated under more than one premium finance agreement for the purpose of obtaining more than one additional charge.

(b) In computing the service charge permitted by this subdivision, if the premium finance agreement is executed later than thirty days after the inception date, there shall be deducted from the amount of such service charge an amount which bears the same proportion to such service charge, as (i) the number of days from the thirtieth day after the inception date until the day of execution of the premium finance agreement, bears to (ii) the number of days from the inception date to the date when the final instalment of the premium finance agreement is payable. No deduction shall be required under this paragraph, however, if the amount thereof is less than one dollar. For purposes of this paragraph the term "inception date" shall mean the inception date of the insurance contract being financed, or the due date of the premium being financed (disregarding any period of grace or credit allowed for payment thereof), which ever shall be earlier.

(c) Such service charge shall be computed on the principal balance of a premium finance agreement payable in successive monthly instalments substantially equal in amount for a period of one year. On a premium finance agreement providing for instalments extending for a period less than or greater than one year, the service charge shall be computed proportionately.

(d) When a premium finance agreement provides for unequal or irregular instalments, the service charge shall be computed at the effective rate provided for in paragraph (a), having due regard for the schedule of instalments.

(e) The foregoing charges shall be inclusive of all charges incident to the premium finance agreement and for the extension of credit provided for therein.

(f) The foregoing paragraphs of this subdivision four apply if the premiums under only one insurance contract are advanced or to be advanced under a premium finance agreement; if premiums under more than one insurance contract are advanced or are to be advanced under a premium finance agreement, the service charge shall be computed as if the premiums under each insurance contract were advanced or to be advanced under separate premium finance agreements.



569 - Delinquency, collection and cancellation charges; attorney's fees.

569. Delinquency, collection and cancellation charges; attorney's fees. 1. A premium finance agreement may provide for the payment by the insured of a delinquency and collection charge on each instalment in default for a period of not less than five days in an amount of one dollar to a maximum not in excess of five per centum of such instalment, provided however, that when any personal, household or domestic insurance contract are listed in the agreement the charge shall not exceed five dollars and, provided that only one such delinquency and collection charge may be collected on any such instalment regardless of the period during which it remains in default and, if the default results in the cancellation of any personal, household or domestic insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge equal to the difference between any delinquency and collection charge imposed in respect to the instalment in default and five dollars.

2. A premium finance agreement may also provide for the payment of attorney's fees not exceeding twenty per centum of the amount due and payable under the agreement if it is referred for collection to an attorney not a salaried employee of the premium finance agency holding the agreement.

3. Notwithstanding the provisions of this section, a premium finance agency shall not take or receive from or charge an insured any cancellation charge or attorney's fees unless, within ten days after default in the payment of any instalment of a premium finance agreement, the agency has mailed a notice of the default to the insured at his address as shown on the agreement and to any insurance agent or broker named therein at his place of business as shown therein.



570 - Restrictions on premium finance agreements.

570. Restrictions on premium finance agreements. 1. No premium finance agreement shall contain any provision by which:

(a) In the absence of default of the insured, the premium finance agency holding the agreement may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the amount owing thereunder;

(b) A power of attorney is given to confess judgment in this state; or

(c) The insured relieves the insurance agent or broker or the premium finance agency holding the agreement from liability for any legal rights or remedies that the insured may otherwise have against the insurance agent or broker.

2. No person may use a premium finance agreement in a manner designed to evade any requirement of article seventy-eight of the insurance law.

3. Every person or premium finance agency that enters into a premium finance agreement, as such terms are defined pursuant to article twelve-B of this chapter, shall file in the office of the superintendent of financial services, on or before the first day of March, a statement, to be known as its annual statement, verified by the oath of at least two of its principal officers, showing its condition at the end of the preceding calendar year. The statement shall be in such form and shall contain such other matters as the superintendent of financial services shall prescribe. In addition to any other requirements, the annual statement shall specify the total number, aggregate face amount and life settlement proceeds of, policies settled during the immediately preceding calendar year, together with a breakdown of the information by policy issue year.



571 - Delivery of copy of premium finance agreement.

571. Delivery of copy of premium finance agreement. Before the due date of the first instalment payable under a premium finance agreement, the insurance agent or broker or the premium finance agency holding the agreement shall deliver to the insured, or mail to him at his address as shown in the agreement, a copy thereof or, if the agreement contained any blank space when it was signed by the insured and such blank space was subsequently filled in in accordance with subdivision four of section five hundred sixty-seven, a copy of the agreement, as so filled in.



572 - Notice of assignment; payments.

572. Notice of assignment; payments. Unless the insured has notice of actual or intended assignment of a premium finance agreement, payment thereunder by him to the last known holder of the agreement shall be binding upon all subsequent holders or assignees.



573 - Statement of account; receipts.

573. Statement of account; receipts. 1. At any time after its execution, but not later than one year after the last payment thereunder, a premium finance agency holding a premium finance agreement shall, upon written request of the insured, give or mail to him a written statement of the dates and amounts of payments and the total amount, if any, unpaid thereunder. Such a statement shall be supplied once each year without charge; if any additional statement is requested the premium finance agency shall supply such statement at a charge not exceeding one dollar for each additional statement so supplied. An insured shall be given a receipt for a payment when made in cash.

2. After the payment of all sums for which an insured is obligated under a premium finance agreement, and upon his written demand, the premium finance agency holding the agreement shall deliver, or mail to the insured at his last known address such one or more good and sufficient instruments as may be necessary to acknowledge payment in full and to release all interests in or rights to the insurance contracts, the premiums for which are advanced or are to be advanced under the agreement.



574 - Credit upon anticipation of payments.

574. Credit upon anticipation of payments. 1. Notwithstanding the provisions of any premium finance agreement to the contrary, any insured may pay it in full at any time before the maturity of the final instalment of the balance thereof and, if he does so and the agreement included an amount for service charge, shall receive and be entitled to receive for such anticipation a refund credit thereon.

2. The amount of any such refund credit shall represent at least as great a proportion of the service charge, if any, as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of instalments in the agreement. Such refund shall be computed in the service charge exclusive of the additional charge. Where the amount of the refund credit for anticipation of payment is less than one dollar, no refund need be made.



575 - Refinancing.

575. Refinancing. A premium finance agency may, upon agreement with the insured, extend the scheduled due date or defer the scheduled payment of all or of any part of any instalment or instalments payable thereunder. The agreement for such extension or deferment must be in writing and signed by the parties thereto. The premium finance agency may charge and contract for the payment of an extension or deferral charge by the insured and collect and receive the same, but such charge may not exceed an amount equal to one per centum per month simple interest on the amount of the instalment or instalments, or part thereof, extended or deferred for the period of extension or deferral. Such period shall not exceed the period from the date when such extended or deferred instalment or instalments, or part thereof, would have been payable in the absence of such extension or deferral, to the date when such instalment or instalments, or part thereof, are made payable under the agreement of extension or deferment; except that a minimum charge of one dollar for the period of extension or deferral may be made in any case where the extension or deferral charge, when computed at such rate, amounts to less than one dollar.



576 - Cancellation of insurance contract upon default.

576. Cancellation of insurance contract upon default. 1. When a premium finance agreement contains a power of attorney or other authority enabling the premium finance agency to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled unless such cancellation is effectuated in accordance with the following provisions:

(a) Not less than ten days written notice shall be mailed to the insured at his last known address as shown on the records of the premium finance agency, of the intent of the premium finance agency to cancel the insurance contract unless the default is cured within such ten day period and that at least three days for mailing such notice is added to the ten day notice. A copy of the notice of intent to cancel shall also be mailed to the insurance agent or broker.

(b) Service of the notice of intent to cancel or notice of cancellation by mail shall be effective provided that the notices are mailed to the insured's last known address as shown on the records of the premium finance agency. The records of the premium finance agency shall be presumptive evidence as to the correctness of such address.

(c) If the insurance contract or contracts provide motor vehicle liability insurance, every such notice of cancellation shall include in type or print, of which the face shall not be smaller than twelve point, a statement that proof of financial security is required to be maintained continuously throughout the registration period and a notice prescribed by the commissioner of motor vehicles indicating the punitive effects of failure to maintain continuous proof of financial security and actions which may be taken by the insured to avoid punitive effects.

(d) After the notice in paragraph (a) above has expired, the premium finance agency may thereafter, in the name of the insured, cancel such insurance contract by mailing to the insurer a notice of cancellation stating when thereafter the policy shall be cancelled, and the insurance contract shall be cancelled as if such notice of cancellation had been submitted by the insured himself, but without requiring the return of the insurance contract. A copy of the notice of cancellation shall also be mailed to the insured.

(e) All statutory, regulatory and contractual restrictions providing that the insured may not cancel his insurance contract unless he or the insurer first satisfies such restrictions by giving a prescribed notice to a governmental agency, the insurance carrier or an individual or a person designated to receive such notice for said governmental agency, insurance carrier or individual, shall apply where cancellation is effected under the provisions of this section. The insurer shall in accordance with said prescribed notice where it is required to give such notice in behalf of itself or the insured give notice to such governmental agency, person or individual and it shall determine and calculate the effective date of cancellation from the day it receives the copy of the notice of cancellation from the premium finance agency; provided (1) where the aforementioned prescribed notice requires that more than ten days' notice be given, the prescribed time for such notice shall control as to the effective date of cancellation, and (2) where less than ten days' notice is required by the aforementioned prescribed notice the effective date of cancellation shall not be prior to the date contained in the copy of the cancellation notice sent by the premium finance agency.

Notwithstanding that certain provisions of section ninety-three-c of the vehicle and traffic law as added by chapter six hundred fifty-five of the laws of nineteen hundred fifty-six and its successor statute, section three hundred thirteen of the vehicle and traffic law, as enacted by chapter seven hundred seventy-five of the laws of nineteen hundred fifty-nine are consistent with certain of the provisions of this article, those sections shall not be applicable to concellation of insurance by a premium finance agency under the provisions of this article.

(f) The insurer or insurers within a reasonable time not to exceed sixty days after the effective date of cancellation, shall return whatever gross unearned premiums are due under the insurance contract or contracts on a pro rata basis to the premium finance agency for the benefit of the insured or insureds. However, upon such cancellation the insurer or insurers shall be entitled to retain a minimum earned premium on the policy of ten percent of the gross premium or sixty dollars, whichever is greater.

(g) Upon the cancellation of motor vehicle liability insurance by a premium finance agency, unless a notice of such cancellation is not required by the vehicle and traffic law or by the regulations of the commissioner of motor vehicles, a notice of such cancellation under the provisions of this article, shall be filed by the insurer or insurers with the commissioner of motor vehicles not later than thirty days following the effective date of such cancellation where such a filing is required pursuant to section ninety-three-c of the vehicle and traffic law, as added by chapter six hundred fifty-five of the laws of nineteen hundred fifty-six or its successor statute, section three hundred thirteen of the vehicle and traffic law as enacted by chapter seven hundred seventy-five of the laws of nineteen hundred fifty-nine.

2. The provisions of subdivision one relating to cancellation by a premium finance agency of an insurance contract and the return by an insurer of unearned premiums to the premium finance agency also apply to the surrender by a premium finance agency of an insurance contract providing life insurance and the payment by the insurer of the cash value of the contract to the premium finance agency, except that the insurer may require the surrender of the insurance contract.

3. In this section, unless the context otherwise requires:

(a) "Premium finance agency" includes (1) a lending institution making a loan for the purpose of financing insurance premiums in accordance with the applicable provisions of other laws authorizing and regulating the making of loans by the lending institution, and (2) a bank, or a sales finance company licensed under article eleven-b of this chapter;

(b) "Premium finance agreement" includes (1) a promissory note or other written agreement or obligation evidencing or securing such a loan by a lending institution, and (2) a retail instalment contract or obligation held by a bank, or a sales finance company so licensed; and

(c) "Insured" includes (1) each borrower or other obligor under or upon a promissory note or other written agreement or obligation evidencing or securing such a loan by a lending institution, and (2) each buyer under a retail instalment contract or obligation held by a bank, or a sales finance company so licensed.



577 - Interpretation of article.

577. Interpretation of article. This article does not affect: (1) the inclusion of amounts for insurance in retail instalment contracts or obligations in accordance with the motor vehicle retail instalment sales act or the retail instalment sales act; (2) the inclusion of amounts for insurance in retail lease agreements in accordance with the motor vehicle retail leasing act; or (3) the making of loans for the purpose of financing insurance premiums:

(a) By any person at a rate of interest not greater than the rate prescribed by the superintendent of financial services pursuant to section fourteen-a of this chapter, or, if no rate has been so prescribed, six per centum per annum; or

(b) By a lending institution in accordance with the applicable provisions of other laws authorizing and regulating the making of loans by the lending institution.



577-A - Premium finance agreements.

577-a. Premium finance agreements. 1. Any amount advanced by a premium finance agency, with regard to any insurance policy issued pursuant to any plan established under article fifty-three of the insurance law shall be paid either by check or draft made payable to the insurance company, or, if the company is not known, by check or draft made payable to the entity which pursuant to the plan established under article fifty-three of the insurance law designates which insurer shall insure or service the risk. The check or draft shall not be made payable to the insurance agent or broker.

2. Where insurance coverage is procured through a wholesale producer for insurance policies financed with a premium finance agency, other than policies subject to subdivision one of this section:

(a) Prior to or contemporaneously with the advancement of any funds to an insurance retail producer who has procured an insurance policy through a wholesale producer, the retail producer shall provide the premium finance agency with the name and address of the wholesale producer through whom coverage was procured and, if available, the policy number of the insurance policy being financed, in writing;

(b) The premium finance agency shall notify, in writing, the wholesale producer and the insurance company of the gross premium, the borrower's name and address, and, if available, the policy number, within ten (10) business days of acceptance of the agreement;

(c) Failure by the retail producer to comply with paragraph (a) of this subdivision shall be a violation of subsection (d) of section twenty-one hundred twenty of the insurance law, and the retail producer shall be liable for actual damages caused by his or her failure to disclose;

(d) For the purposes of this subdivision, a "retail insurance producer" or "retail producer" means an insurance producer who directly deals with an insured; a "wholesale insurance producer" or "wholesale producer" means the producer from whom or through whom the retail producer has procured coverage on behalf of the insured.



578 - Severability.

578. Severability. If any provision of this article or the application thereof to any person or circumstances is held invalid, the invalidity thereof shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.






Article 12-C - (Banking) BUDGET PLANNERS

579 - Doing business without license prohibited.

579. Doing business without license prohibited. Only a charitable corporation as defined in paragraph (a) of section one hundred two (Definitions) of the not-for-profit corporation law of this state, or an entity incorporated in another state and having a similar not-for-profit status, shall engage in the business of budget planning as defined in subdivision one of section four hundred fifty-five of the general business law of this state except as authorized by this article and without first obtaining a license from the superintendent.



580 - Application for license.

580. Application for license. 1. Application for a license required under this article shall be in writing, under oath, and in the form prescribed by the superintendent, and shall contain the following:

(a) The exact name and the address of the applicant and its date of incorporation; and

(b) The name and complete business and residential address and occupation of each officer and director of the applicant; and

(c) The complete address where the business of the applicant is to be conducted, showing the street and number, if any, post office and building and room number, if any, the office building and room number, if any, and the municipality and county; and

(d) If the applicant has one or more branches, subsidiaries or affiliates operating in this state, the complete address of each such place of business; and

(e) Such other pertinent information as the superintendent may require, including but not limited to evidence indicating that the applicant, or officer, director, or manager of such applicant has at least one year of experience in financial services or related fields applicable to budget planning.

2. Where an applicant operates several places of business, separate applications for license shall be made for each such place of business.

3. Upon original application for a license or licenses to operate one or more places of business, the applicant shall pay an investigation fee in an aggregate amount as prescribed pursuant to section eighteen-a of this chapter. No additional investigation fee shall be required for any subsequent application for a license unless such application is subsequent to a denial of a license or to a revocation, suspension or surrender of a license.

4. As a condition for the issuance and retention of a budget planner license, and subject to such regulations as the superintendent shall prescribe, applicants for a license shall file with the superintendent a surety bond in form satisfactory to the superintendent issued by a bonding company or insurance company authorized to do business in this state. Except as provided hereunder, the principal amount of such bond shall be two hundred fifty thousand dollars. The superintendent may require a larger bond if he or she determines, in his or her sole discretion, that a licensee has engaged in a pattern of conduct resulting in bona fide consumer complaints of misconduct and that such increased bond is necessary for the protection of consumers; or the superintendent may increase or decrease the amount of such bond or deposit based upon the applicant's or licensee's financial condition, business plan, and the actual or estimated aggregate amount of payments and fees paid by debtors to such licensee. In lieu of such bond, an applicant may keep on deposit with such banks, savings banks, savings and loan associations, trust companies, private bankers, national banks, federal savings banks, or federal savings and loan associations in the state as such licensee may designate and the superintendent may approve, interest-bearing bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district, or instrumentality of this state or guaranteed by this state, or dollar deposits, or such other assets or letters of credit as the superintendent shall by rule or regulation permit. The proceeds of each bond or deposit shall constitute a trust fund to be used exclusively to reimburse payments by debtors that have not been properly distributed to creditors or to reimburse fees determined by the superintendent to be improperly charged or collected and, in the event of the insolvency, liquidation, or bankruptcy of such licensee, to pay outstanding department of financial services examination costs and assessments. Within ninety days after the effective date of this subdivision, each licensee shall comply with the requirements of this subdivision.



581 - Conditions for issuance of a license; procedure where application denied.

581. Conditions for issuance of a license; procedure where application denied. 1. Upon the filing of an application for a license, if the superintendent shall find that the financial responsibility, experience, character, and general fitness of the applicant, and of the officers and directors thereof are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purposes of this article, he or she shall thereupon issue a license in duplicate to engage in budget planning in accordance with the provisions of this article. The superintendent shall transmit one copy of such license to the applicant and file another in the office of the department of financial services. Such license shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as hereinafter provided; if the superintendent shall not so find he or she shall not issue such license and he or she shall notify the applicant of the denial. The superintendent shall approve or deny every application for license hereunder within ninety days from the filing thereof.

2. The superintendent shall not issue a license unless an applicant agrees to provide, either directly or indirectly, budgeting, educational and/or counseling services, acceptable to the superintendent, to the debtors with whom such licensee has a contract to engage in budget planning, as defined by section four hundred fifty-five of the general business law. Failure of a licensee to provide, directly or indirectly, such budgeting, educational and/or counseling services acceptable to the superintendent shall be a basis for suspension and revocation of the license.



582 - License provisions.

582. License provisions. Each license issued under this article shall state the address or addresses at which the business is to be conducted and shall state fully the name of the licensee, and the date and place of its incorporation. A copy of such license shall be prominently posted in each place of business of the licensee. Such license shall not be transferable or assignable. In the event the location at which the business is to be conducted shall be changed, the licensee shall forthwith notify the superintendent who shall thereupon without charge attach to the license a rider setting forth such changed location. Each licensee, within ninety days of the close of the licensee's fiscal year, shall submit an independently audited financial statement to the superintendent.



583 - Changes in officers or directors of licensee.

583. Changes in officers or directors of licensee. In the event that there shall be any change among the officers or directors of any licensee, the licensee shall promptly notify the superintendent of the name, address, and occupation of each new officer or director and provide such other information as the superintendent may require.



583-A - Changes in control.

583-a. Changes in control. 1. It shall be unlawful except with the prior approval of the superintendent for any action to be taken which results in a change of control of the business of a licensee. Prior to any change of control, the person desirous of acquiring control of the business of a licensee shall make written application to the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall contain such information as the superintendent, by rule or regulation, may prescribe as necessary or appropriate for the purpose of making the determination required by subdivision two of this section.

2. The superintendent shall approve or disapprove the proposed change of control of a licensee in accordance with the provisions of section five hundred eighty-one of this article. The superintendent shall approve or disapprove the application in writing within ninety days after the date the application is filed with the superintendent.

3. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe, in writing, the provisions of subdivisions one and two of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of a licensee. Thereafter, such legal representative shall comply with the provisions of subdivisions one and two of this section. The provisions of subdivisions one and two of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative", for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

4. As used in this section: (a) the term "person" includes an individual, partnership, corporation, association or any other organization, and (b) the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a licensee, whether through the ownership of voting stock of such licensee, the ownership of voting stock of any person which possesses such power or otherwise. Control shall be presumed to exist if any person, directly or indirectly, owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee or of any person which owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee, but no person shall be deemed to control a licensee solely by reason of being an officer or director of such licensee or person. The superintendent may in his discretion, upon the application of a licensee or any person who, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such licensee, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such licensee for purposes of this section.



584 - Grounds for suspension or revocation of license; procedure.

584. Grounds for suspension or revocation of license; procedure. 1. The superintendent may revoke any license issued hereunder if he shall find that:

(a) The licensee has violated any provisions of this article, or of any rule or regulation made by the superintendent under and within the authority of this article;

(b) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the superintendent in refusing originally to issue such license; or

(c) The conviction of a licensee for a crime against the laws of this state or any other state or of the United States involving moral turpitude or fraudulent or dishonest actions, or the entry of a final judgement in a court of competent jurisdiction against the licensee in a civil action arising from fraud, misrepresentation, or deceit.

2. The superintendent may, on good cause shown, suspend any license for a period not exceeding thirty days, pending investigation.

3. No license shall be revoked or suspended except after notice and a hearing thereon.

4. Any licensee may surrender any license by delivering to the superintendent written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

5. No revocation, suspension or surrender of any license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any person.

6. Every license issued hereunder shall remain in force and effect until the same shall have been surrendered, revoked or suspended in accordance with the provisions of this article, but the superintendent shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the superintendent in refusing originally to issue such license under this article.

7. Whenever the superintendent shall revoke or suspend a license issued pursuant to this article, he shall forthwith execute in duplicate a written order to that effect. The superintendent shall file one copy of such order in the office of the department of financial services and shall forthwith serve the other copy upon the licensee. Any such order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such application for review as authorized by this section must be made within thirty days from the date of such order of suspension or revocation.



584-A - Contracts with debtors; fees.

584-a. Contracts with debtors; fees. Each licensee shall submit to the department any form of written contract it intends to use between itself and such debtor. Such form contract shall, at minimum, make provision for the following information:

1. a complete list of the debtor's obligations to be adjusted, including the name of each creditor;

2. the total fees agreed to for such services, including any adjustments for estimated available rebates from creditors, provided that nothing in this subdivision shall require a licensee to share rebates with its clients;

3. the commencement and termination date of the contract;

4. a pro forma statement of the total fees to be charged, including expected available rebates from creditors, expressed as a percentage of the total obligations, principal and interest to be adjusted under such contract;

5. settlement terms in case of cancellation of the contract or prepayment of the obligations;

6. a notice to the debtor that the debtor may cancel the contract until midnight of the third business day after the day on which the debtor has signed the contract; and

7. the terms under which the payments may be made by the debtor. Upon execution, a copy of such contract shall be immediately furnished to the debtor. Such contract may subsequently be amended to include additional creditors and debtors obligations.



584-B - Prohibited activities.

584-b. Prohibited activities. 1. No person, partnership, association, corporation, or other entity, except a licensee, may make any representation, directly or indirectly, orally or in writing that he, she, or it is licensed under this article.

2. No licensee shall advertise its services in any media, whether print or electronic, in any manner that may be false or deceptive. All such advertisements shall contain the name and office address of such entity, which shall conform to a name and address on record with the department and which shall indicate that the licensee is licensed by the department. Any advertisements in any media, print or electronic, contracted for or placed prior to the effective date of this section, shall not be subject to the provisions of this section.

3. No person or any other entity, other than a licensee, shall use the title "budget planner" or "licensed budget planner" or the term "budget planning" in any public advertisement, business card, or letterhead.

4. No licensee shall commingle monies received from debtors with any other funds associated with the operation of its business or with any funds associated with any other type of business, provided, however, that for the sole purpose of making a single payment to a creditor, a licensee may commingle monies received from debtors under contract with one or more of its affiliates authorized to engage in budget planning in another state.

5. Licensees shall make payments to creditors in a timely manner, in accordance with the contract between the licensee and the debtor, provided, however, that a licensee may contract with a person or entity that distributes, or supervises, coordinates, or controls the distribution of, such payments to the creditors, pursuant to such terms or conditions that the superintendent may prescribe by regulation. Payments made pursuant to such contract with the licensee shall not require such person or entity to be licensed pursuant to article thirteen-b of this chapter.

6. No licensee shall purchase any obligation of a debtor.

7. No licensee shall operate as a person or entity seeking payment of obligations on behalf of any creditors that are not receiving payments pursuant to a contract between a debtor and a licensee.

8. No licensee shall execute any contract or agreement to be signed by the debtor unless the contract or agreement is fully completed, and the duration of any such contract shall be in conformance with any limitations specified pursuant to regulations of the superintendent.

9. No licensee shall pay any bonus or other consideration to any person or entity for the referral of a debtor to its business, or accept or receive any bonus, commission or other consideration for referring any debtor to any person or entity for any reason; provided, however, that nothing herein shall prohibit the payment of rebates from creditors to licensees.

10. No licensee shall disclose or threaten to disclose information concerning the existence of a debt, or any other conduct, which could coerce payment of the debt of a debtor with whom it has a contract.

11. No licensee shall use a communication which simulates in any manner a legal or judicial process, or which gives the false appearance of being authorized, issued, or approved by a government, governmental agency, or attorney-at-law.

12. No licensee, or a director, manager or officer of such licensee, or any immediate family member of such individual, or a controlling party of such licensee as defined in section five hundred eighty-three-a of this article, shall be a director, manager, officer, owner, or controlling party of any creditor or a subsidiary of any such creditor, that is receiving or will receive payments from the licensee on behalf of a debtor with whom the licensee has contracted.

13. No licensee, or a director, manager or officer of such licensee, or any immediate family member of such individual, or a controlling party of such licensee as defined in section five hundred eighty-three-a of this article, shall disclose by any means, directly or indirectly, the name, address, or any other identifying information of a debtor, except as required by subpoena or other process from a court of competent jurisdiction or a law enforcement agency, or in order to establish an account with a creditor. "Identifying information of a debtor" as used herein shall include, but not be limited to, a debtor's name, photograph, address, telephone number, social security number, date of birth, drivers identification number, credit card number, bank account number, mother's maiden name, medical or disability information, if any, as well as any other identification number which a licensee may possess.



585 - Superintendent authorized to examine.

585. Superintendent authorized to examine. For the purpose of discovering violations of this article or securing information lawfully required by him or her hereunder, the superintendent may at any time, and as often as he or she may determine, either personally or by a person duly designated by him or her, investigate the business and examine the books, accounts, records, and files used therein of every licensee hereunder. For that purpose the superintendent and his or her duly designated representative shall have free access to the offices and place of business, books, accounts, papers, records, files, safes and vaults of all such licensees. The superintendent and any person duly designated by him or her shall have authority to require the attendance of and to examine under oath all persons whose testimony he or she may require relative to such business. The expenses incurred in making any examination pursuant to this section shall be assessed against and paid by the licensee so examined, except that traveling and subsistence expenses so incurred shall be charged against and paid by licensees in such proportions as the superintendent shall deem just and reasonable, and such proportionate charges shall be added to the assessment of the other expenses incurred upon each examination. Upon written notice by the superintendent of the total amount of such assessment, the licensee shall become liable for and shall pay such assessment to the superintendent. If, upon review, the superintendent shall determine that the fees or service charges set by the licensee are unreasonable, he or she shall direct the licensee to make adjustments in said fees and service charges in accordance with his or her findings, which shall set forth a detailed factual basis and reasoning supporting such finding.



586 - Licensee's books and records; reports.

586. Licensee's books and records; reports. 1. The licensee shall keep and use in its business such books, accounts, and records as will enable the superintendent to determine whether such licensee is complying with the provisions of this article and with the rules and regulations lawfully made by the superintendent hereunder. Every licensee shall preserve such books, accounts, and records, for at least three years; provided, however, that preservation by photographic reproduction thereof or records in photographic form shall constitute compliance with the requirements of this section.

2. Each licensee shall annually, on or before the first day of February, file a report with the superintendent giving such information as the superintendent may require concerning the business and operations during the preceding calendar year of such licensee under authority of this article. Such report shall be subscribed and affirmed as true by the licensee under the penalties of perjury and shall be in the form prescribed by the superintendent. In addition to annual reports, the superintendent may require, under oath and in the form prescribed by him, such additional regular or special reports as he may deem necessary to the proper supervision of licensees under this article. Such additional reports shall be in the form prescribed by the superintendent and shall be subscribed and affirmed as true under the penalties of perjury.



587 - Authority of superintendent.

587. Authority of superintendent. The superintendent is hereby authorized and empowered to make, in addition hereto and not inconsistent herewith, such general rules and regulations, and such specific rulings, demands, and findings as he may deem necessary for the proper conduct of the business authorized and licensed hereunder and for the enforcement of this article.






Article 12-D - (Banking) LICENSED MORTGAGE BANKERS

589 - Declaration of policy.

589. Declaration of policy. The origination, funding and servicing of residential mortgage loans and the types of entities involved in residential mortgage lending has undergone significant changes in recent years, due in part to developments in the general economy, specifically interest rate volatility, the sophistication of the national secondary market for mortgage loans and the market for mortgage-backed securities. The recent trend toward deregulation in the financial services industry has accelerated the evolution of residential mortgage lending, dramatically increasing the types of mortgage loans offered and the manner in which they are advertised and marketed to consumers. Depository institutions, traditionally the major source of residential mortgage financing for individuals, now compete for capital and customers with mortgage bankers and other financial service organizations. Residential mortgage lenders of every type have increasingly relied on non-financial intermediaries, such as mortgage brokers, to make loans available to consumers. These developments have raised questions as to whether all entities engaging in this banking function operate under appropriate regulatory scrutiny and as to whether all residential mortgage lenders are conducting their business in the best interests of New York homeowners and potential homeowners.

The activities of lenders and their agents offering financing for residential real property have a direct and immediate impact upon the housing industry, the neighborhoods and communities of this state, its homeowners and potential homeowners. The legislature finds that it is essential for the protection of the citizens of this state and the stability of the state's economy that reasonable standards governing the business practices of mortgage lenders and their agents be imposed. The legislature further finds that the obligations of lenders and their agents to consumers in connection with making, soliciting, processing, placing or negotiating of mortgage loans are such as to warrant the uniform regulation of the residential mortgage lending process, including the application, solicitation, making and servicing of mortgage loans. Consistent with the purposes of promoting mortgage lending for the benefit of our citizens by responsible providers of mortgage loans and services and avoiding requirements inconsistent with legitimate and responsible business practices in the mortgage lending industry, the purpose of this article is to protect New York consumers seeking a residential mortgage loan and to ensure that the mortgage lending industry is operating fairly, honestly and efficiently, free from deceptive and anti-competitive practices.



590 - Licensing.

590. Licensing. 1. Definitions. (a) "Mortgage loan" shall mean a loan to a natural person made primarily for personal, family or household use, secured by either a mortgage or deed of trust on residential real property, any certificate of stock or other evidence of ownership in, and proprietary lease from, a corporation or partnership formed for the purpose of cooperative ownership of residential real property or, if determined by the superintendent by regulation, shall include such a loan secured by a security interest on a manufactured home;

(b) "Residential real property" shall mean real property located in this state improved by a one-to-four family dwelling used or occupied, or intended to be used or occupied, wholly or partly, as the home or residence of one or more persons, but shall not refer to unimproved real property upon which such dwellings are to be constructed;

(c) "Making a mortgage loan" shall mean for compensation or gain, either directly or indirectly, advancing funds, offering to advance funds, or making a commitment to advance funds to an applicant for a mortgage loan or a mortgagor as a mortgage loan;

(d) "Soliciting, processing, placing or negotiating a mortgage loan" shall mean for compensation or gain, either directly or indirectly, accepting or offering to accept an application for a mortgage loan, assisting or offering to assist in the processing of an application for a mortgage loan, soliciting or offering to solicit a mortgage loan on behalf of a third party or negotiating or offering to negotiate the terms or conditions of a mortgage loan with a lender on behalf of a third party;

(e) "Exempt organization" shall mean any insurance company, banking organization, foreign banking corporation licensed by the superintendent or the comptroller of the currency to transact business in this state, national bank, federal savings bank, federal savings and loan association, federal credit union, or any bank, trust company, savings bank, savings and loan association, or credit union organized under the laws of any other state, or any instrumentality created by the United States or any state with the power to make mortgage loans. Subject to such regulations as may be promulgated by the superintendent, "exempt organization" may also include any subsidiary of such entities;

(f) "Licensee" or "mortgage banker" shall mean a person or entity who or which is licensed pursuant to section five hundred ninety-one of this chapter to engage in the business of making mortgage loans in this state;

(g) "Registrant" or "mortgage broker" shall mean a person or entity registered pursuant to section five hundred ninety-one-a of this chapter to engage in the business of soliciting, processing, placing or negotiating mortgage loans for others, or offering to solicit, process, place or negotiate mortgage loans for others;

(h) "Mortgage loan servicer" or "servicer" shall mean a person or entity registered pursuant to subdivision two of this section to engage in the business of servicing mortgage loans for property located in this state;

(i) "Servicing mortgage loans" shall mean receiving any scheduled periodic payments from a borrower pursuant to the terms of any mortgage loan, including amounts for escrow accounts under section six-k of this chapter, title three-A of article nine of the real property tax law or section ten of 12 U.S.C. 2609, and making the payments to the owner of the loan or other third parties of principal and interest and such other payments with respect to the amounts received from the borrower as may be required pursuant to the terms of the mortgage service loan documents or servicing contract. In the case of a home equity conversion mortgage or reverse mortgage as referenced in section six-h of this chapter, sections two hundred eighty and two hundred eighty-a of the real property law or 24 CFR 3500.2, servicing includes making payments to the borrower.

2. Necessity for license. (a) No individual, person, partnership, association, corporation or other entity shall engage in the business of making mortgage loans without first obtaining a license from the superintendent in accordance with the licensing procedure provided in this article and such regulations as may be promulgated by the superintendent. The licensing provisions of this subdivision shall not apply to: (i) any exempt organization; (ii) any entity or entities which shall be exempted in accordance with regulations promulgated by the superintendent hereunder; or (iii) any individual, person, partnership, association, corporation or other entity which makes not more than three such loans in a calendar year, nor more than five in a two year period, provided that no such mortgage loans have been made which were solicited, processed, placed or negotiated by a mortgage broker, mortgage banker or exempt organization.

(b) No person, partnership, association, corporation or other entity shall engage in the business of soliciting, processing, placing or negotiating a mortgage loan or offering to solicit, process, place or negotiate a mortgage loan in this state without first being registered with the superintendent as a mortgage broker in accordance with the registration procedure provided in this article and by such regulations as may be promulgated by the superintendent. The registration provisions of this subdivision shall not apply to any exempt organization, mortgage banker or mortgage loan servicer. No real estate broker or salesman, as defined in section four hundred forty of the real property law, shall be deemed to be engaged in the business of a mortgage broker if he does not accept a fee, directly or indirectly, for services rendered in connection with the solicitation, processing, placement or negotiation of a mortgage loan. No attorney-at-law who solicits, processes, places or negotiates a mortgage loan incidental to his legal practice shall be deemed to be engaged in the business of a mortgage broker. The registration provisions of this subdivision shall not apply to any person or entity which shall be exempted in accordance with regulations promulgated by the superintendent hereunder.

(b-1) No person, partnership, association, corporation or other entity shall engage in the business of servicing mortgage loans with respect to any property located in this state without first being registered with the superintendent as a mortgage loan servicer in accordance with the registration procedure provided by such regulations as may be prescribed by the superintendent. The superintendent may refuse to register a mortgage loan servicer on the same grounds that the superintendent may refuse to issue a registration certificate to a mortgage broker pursuant to subdivision two of section five hundred ninety-two-a of this article. The registration provisions of this subdivision shall not apply to any exempt organization, mortgage banker, or mortgage broker or any person or entity which shall be exempted in accordance with regulations prescribed by the superintendent hereunder; provided that such exempt organization, mortgage banker, mortgage broker, or exempted person notifies the superintendent that it is acting as a mortgage loan servicer in this state and complies with any regulation applicable to mortgage loan servicers, promulgated by the superintendent. The superintendent may require all registrations and notifications to be made through the Nationwide Mortgage Licensing System and Registry. An application to become a registered mortgage loan servicer or any application with respect to a mortgage loan servicer shall be accompanied by a fee as prescribed pursuant to section eighteen-a of this chapter. Any fee established pursuant to this subdivision may be collected by and include a processing fee charged by the Nationwide Mortgage Licensing System and Registry. Any such processing fees shall not be remitted to the superintendent and shall not be deemed revenue pursuant to this chapter or the state finance law.

(c) A licensee registrant or mortgage loan servicer may apply for authority to open and maintain one or more branch offices.

(d) No person or entity engaged in the building and sale of residential real property, or a financing subsidiary thereof, shall be deemed to be making a mortgage loan, as defined in paragraph (c) of subdivision one of this section, or soliciting, processing, placing or negotiating a mortgage loan, as defined in paragraph (d) of subdivision one of this section, if and only if such person, entity or financing subsidiary shall make, solicit, process, place or negotiate a mortgage loan with respect to residential real property it has built through a licensee or exempt organization which is acting as its agent in compliance with this article and regulations promulgated hereunder.

3. Rules and regulations. In addition to such powers as may otherwise be prescribed by this chapter, the superintendent is hereby authorized and empowered to promulgate such rules and regulations as may in the judgement of the superintendent be consistent with the purposes of this article, or appropriate for the effective administration of this article, including, but not limited to:

(a) Such rules and regulations in connection with the activities of mortgage brokers, mortgage bankers, mortgage loan servicers and exempt organizations as may be necessary and appropriate for the protection of consumers in this state;

(b) Such rules and regulations as may be necessary and appropriate to define improper or fraudulent business practices in connection with the activities of mortgage brokers, mortgage bankers, mortgage loan servicers and exempt organizations in making mortgage loans;

(c) Such rules and regulations under this article regarding the origination, sale or servicing of manufactured home loans as may be necessary and appropriate for the protection of consumers;

(d) Such rules and regulations as may define the terms used in this article and as may be necessary and appropriate to interpret and implement the provisions of this article; and

(e) Such rules and regulations as may be necessary for the enforcement of this article.

The superintendent is hereby authorized and empowered to make such specific rulings, demands and findings as the superintendent may deem necessary for the proper conduct of the mortgage lending industry.

4. Exemptions from provisions of article. No person shall be subject to the licensure or registration provisions of this article if he or she is employed by an exempt organization, a licensee or registrant, or a mortgage loan servicer to assist in the performance of the business activities described in this article for the exempt organization, licensee or registrant, or a mortgage loan servicer or is engaged in regulated activities as an associate or affiliate of a registrant, a licensee, a mortgage loan servicer or exempt organization which has filed an undertaking of accountability with the superintendent.

No employee of an exempt organization shall be subject to the licensure or registration provisions of this article due to such employee's assisting in the performance of the business activities of a mortgage banker that is controlled by the exempt organization or affiliated with the exempt organization through common ownership or control.

5. Activities of mortgage brokers, mortgage bankers, mortgage loan servicers and exempt organizations. (a) Mortgage brokers may not make mortgage loans in this state;

(b) Mortgage brokers shall solicit, process, place and negotiate mortgage loans with a mortgage banker licensed pursuant to the provisions of this article or exempt organization as defined herein or pursuant to regulations as promulgated by the banking board or prescribed by the superintendent and in conformity with the provisions of this chapter, such rules and regulations as may be promulgated by the superintendent thereunder and all applicable federal laws and the rules and regulations promulgated thereunder;

(c) Mortgage bankers and exempt organizations shall make mortgage loans in conformity with the provisions of this chapter, such rules and regulations as may be promulgated by the superintendent thereunder and all applicable federal laws and the rules and regulations promulgated thereunder;

(d) Mortgage loan servicers shall engage in the business of servicing mortgage loans in conformity with the provisions of this chapter, such rules and regulations as may be promulgated by the superintendent thereunder and all applicable federal laws and the rules and regulations promulgated thereunder.

(e) Nothing in this section shall be construed to limit any otherwise applicable state or federal law or regulations.

5-a. Mortgage brokers and federal housing administration-insured mortgage loans. (a) Notwithstanding the provisions of this section, a mortgage broker may enter into agreements with federally-approved sponsors and make mortgage loans, which are insured by the federal housing administration, for sale or transfer to such sponsors, provided that such mortgage broker:

(i) meets all federal requirements as a loan correspondent and receives and maintains federal approval;

(ii) prior to making any such federal housing administration-insured mortgage loans, receives the superintendent's approval;

(iii) maintains the superintendent's approval;

(iv) enters into agreements only with federally-approved sponsors who are licensed mortgage bankers or exempt organizations;

(v) promptly notifies the superintendent when it enters into an agreement with a federally-approved sponsor and when any such agreement terminates. The federally-approved sponsor shall also promptly notify the superintendent when any such agreement with a mortgage broker terminates;

(vi) maintains a written agreement with its federally-approved sponsors to fund all federal housing administration-insured mortgage loans that the mortgage broker makes;

(vii) issues a lock-in agreement or commitment only after receiving approval for such agreement or commitment from its federally-approved sponsors; and

(viii) maintains at all times the federal net worth requirement.

(b) A federally-approved sponsor is responsible to the superintendent for the actions of any mortgage broker which is its loan correspondent in regard to the making of a mortgage loan insured by the federal housing administration.

(c) If a mortgage broker's federal approval is surrendered, suspended or revoked, the authorization granted pursuant to this subdivision shall immediately cease and the mortgage broker shall immediately notify the superintendent of the surrender, suspension or revocation.

(d) The approval of the superintendent pursuant to paragraph (a) of this subdivision may be immediately suspended or revoked in the sole discretion of the superintendent if it is found that the making of federal housing administration-insured mortgage loans under this section by a mortgage broker is inconsistent with the provisions of section five hundred eighty-nine of this chapter.

(e) Notwithstanding the provisions of this section and sections five hundred ninety-three-a and five hundred ninety-five-a of this chapter, the superintendent may establish regulations to implement this subdivision, and may impose requirements and conditions on mortgage brokers which supplement or exceed federal requirements.

6. The superintendent is hereby authorized and empowered, consistent with the declaration of policy set forth in this article, to exempt by rule or regulation from any or all of the provisions of this article any or all licensees or exempt organizations as defined in paragraph (e) of subdivision one of this section with respect to credit line mortgages, installment loans and home improvement loans.



590-A - Junior mortgage loans.

590-a. Junior mortgage loans. 1. A licensee may make a loan to a natural person upon the security of a mortgage on residential real property which is not a first lien at the rate or rates agreed to by the licensee and the borrower, subject to such regulations as the superintendent of financial services may prescribe. Such regulations by the superintendent of financial services may include such restrictions as the superintendent of financial services finds necessary or proper. For purposes of this section, the term mortgage shall include a lien on an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of residential real estate.

2. A contract, note or instrument evidencing or securing a junior mortgage loan shall not contain any acceleration clause which would provide that the junior mortgage loan may be declared due and payable upon the condition that the licensee deems itself insecure with respect to the unpaid balance of such junior mortgage loan; shall not contain clauses which authorize confession of judgment; shall allow the borrower to prepay the loan in whole or in part without penalty, and shall contain the following notice in bold face type, at least ten point size:

"DEFAULT IN THE PAYMENT OF THIS LOAN AGREEMENT MAY RESULT IN THE LOSS OF THE PROPERTY SECURING THE LOAN. UNDER FEDERAL LAW, YOU MAY HAVE THE RIGHT TO CANCEL THIS AGREEMENT. IF YOU HAVE THIS RIGHT, THE CREDITOR IS REQUIRED TO PROVIDE YOU WITH A SEPARATE WRITTEN NOTICE SPECIFYING THE CIRCUMSTANCES AND TIMES UNDER WHICH YOU CAN EXERCISE THIS RIGHT."

3. Where the contract, note or instrument evidencing or securing a junior mortgage loan provides for a variable rate of interest, said rate shall be based on a published index that is (a) readily available, (b) independently verifiable, (c) beyond the control of the licensee, and (d) approved by the superintendent. The interest rate of the junior mortgage loan shall be reduced in proportion to any decrease in the index rate. Increases in the interest rate may be made at the option of the licensee.

4. The superintendent of financial services shall adopt regulations, including but not limited to: (a) providing for disclosure to the borrower by the licensee of the circumstances under which the rate may increase, any limitations on the increase, the effect of an increase and an example of the payment terms that would result from an increase, (b) providing for disclosure to the borrower by the licensee of a history of the fluctuations of the index over a reasonable period of time, and (c) providing for notice to the borrower from the licensee of any rate increase or change in the terms of payment.

5. A line of credit secured by a junior mortgage shall be established in an amount of no less than twenty-five hundred dollars; and shall be repayable in monthly installments.



590-B - Responsibilities.

590-b. Responsibilities. 1. Each mortgage broker shall, in addition to the duties imposed by otherwise applicable provisions of state and federal law, with respect to any transaction, including any practice, or course of business in connection with the transaction, in which the mortgage broker solicits, processes, places or negotiates a home loan:

(a) act in the borrower's interest;

(b) act with reasonable skill, care and diligence;

(c) act in good faith and with fair dealing;

(d) not accept, give, or charge any undisclosed compensation, directly or indirectly, that inures to the benefit of the mortgage broker, whether or not characterized as an expenditure made for the borrower;

(e) clearly disclose to the borrower, not later than three days after receipt of the loan application, all material information as specified by the superintendent that might reasonably affect the rights, interests, or ability of the borrower to receive the borrower's intended benefit from the home loan, including total compensation that the broker would receive from any of the loan options that the lender or mortgage broker presents to the borrower; and

(f) diligently work to present the borrower with a range of loan products for which the borrower likely qualifies and which are appropriate to the borrower's existing circumstances, based on information known by, or obtained in good faith by, the broker.

2. No lender or mortgage broker shall improperly influence or attempt to improperly influence the development, reporting, result or review of a real estate appraisal relating to real property securing a home loan, provided that it shall not be a violation of this prohibition to:

(a) ask an appraiser to consider additional information about a borrower's principal dwelling or about comparable properties;

(b) request that an appraiser provide additional information about the basis for a valuation;

(c) request that an appraiser correct factual errors in a valuation;

(d) obtain multiple appraisals of a borrower's principal dwelling, so long as the lender or mortgage broker adheres to a policy of selecting the most reliable appraisal, rather than the appraisal that states the highest value;

(e) withhold compensation from an appraiser for breach of contract or substandard performance of services;

(f) terminate a relationship with an appraiser for violations of applicable state or federal law or breaches of ethical or professional standards; and

(g) take action permitted or required by applicable state or federal statute, regulation, or agency guidance.

3. Any mortgage broker found by a preponderance of evidence to have violated subdivision one of this section, shall be liable to the borrower for actual damages.

3-a. In connection with the making or brokering of a home loan, no person may provide, and no mortgage broker or mortgage lender may receive, directly or indirectly, any compensation that is based on, or varies with, the terms of any home loan. This subdivision shall not prohibit compensation based on the principal balance of the loan.

4. Any lender or mortgage broker found by a preponderance of evidence to have violated subdivision two of this section, shall be liable to the borrower for actual damages.

5. A borrower may be granted injunctive, declaratory, and such other equitable relief as the court deems appropriate in an action to enforce compliance with this section.

6. A court may also award reasonable attorneys' fees to a prevailing borrower in a foreclosure action.

7. The attorney general or the superintendent may enforce the provisions of this section.

8. The remedies provided in this section are not intended to be the exclusive remedies available to a borrower.



591 - Application for a mortgage banker's license; fees.

591. Application for a mortgage banker's license; fees. 1. The application for a license to be a mortgage banker shall be in writing, under oath, and in the form prescribed by the superintendent. Notwithstanding article three of the state technology law or any other law to the contrary, the superintendent may require that an application for, or renewal of, a license or any other submission or application for approval as may be required by this article, be made or executed by electronic means, including through the National Mortgage Licensing System and Registry or other entities designated by the National Mortgage Licensing System and Registry if he or she deems it necessary to ensure the efficient and effective administration of this article. The application shall contain the name and complete business and residential address or addresses of the applicant. If the applicant is a partnership, association, corporation or other form of business organization, the application shall contain the names and complete business and residential addresses of each member, director and principal officer thereof. Such application shall also include a description of the activities of the applicant, in such detail and for such periods, as the superintendent may require; including:

(a) An affirmation of financial solvency noting such capitalization requirements as may be required by the superintendent, and access to such credit as may be required by the superintendent;

(b) The fingerprints of the applicant, which may be submitted to the division of criminal justice services and the federal bureau of investigation for state and national criminal history record checks;

(c) An affirmation that the applicant, or its members, directors or principals as may be appropriate, are at least twenty-one years of age;

(d) Information as to the character, fitness, financial and business responsibility, background and experiences of the applicant.

2. An application shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter payable to the superintendent.

3. A licensee may apply for authority to open and maintain a branch office by giving the superintendent prior notice of its intention in such form as shall be prescribed by the superintendent. Unless the superintendent denies the application within thirty days of publication of notice of receipt of a completed application, the licensee shall be permitted to open and maintain such branch office. An application to open and maintain a branch office shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter.

4. As a condition for the issuance and retention of a mortgage banker's license, and subject to such regulations as the superintendent shall prescribe, applicants for a license shall file with the superintendent a surety bond in form satisfactory to him or her issued by a bonding company or insurance company authorized to do business in this state. The principal amount of such bond shall be in an amount and form prescribed by regulations of the superintendent. Such regulations shall provide for a varying bond amount based upon a licensee's volume of business and any other relevant factors as determined by the superintendent, but in no case shall such bond be less than fifty thousand dollars nor more than five hundred thousand dollars; provided, however, that if the superintendent determines, in his or her sole discretion, that a licensee has engaged in a pattern of conduct resulting in bona fide consumer complaints of misconduct, the superintendent may require such licensee to post a surety bond, or keep on deposit as provided in this subdivision, twice the amount of such bond or deposit as is required consistent with such regulations. In lieu of such bond, an applicant may keep on deposit with such banks, savings banks, savings and loan associations, or trust companies or private bankers or national banks or federal savings banks or federal savings and loan associations in the state of New York as such applicant may designate and the superintendent may approve, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district, or instrumentality of this state or guaranteed by this state, or dollar deposits, or such other assets or letters of credit as the superintendent shall by rule or regulation permit. In the event of the insolvency, liquidation or bankruptcy of such licensee, or the surrender or revocation of such mortgage banker's license, or where the superintendent takes possession of such licensee, the proceeds of each bond or deposit shall constitute a trust fund to be used exclusively to reimburse consumer fees or other charges determined by the superintendent to be improperly charged or collected and to pay past due department of financial services examination costs and assessments charged to the licensee, unpaid penalties, or other obligations of the licensee. The superintendent is authorized to promulgate such regulations as are necessary and desirable to define and implement the provisions of this subdivision. Persons and entities licensed prior to the effective date of any regulations of the superintendent prescribing the bonding requirement authorized by this subdivision shall file such bond or establish such deposit within six months of the effective date of such regulations.



591-A - Application to register as a mortgage broker; fees.

591-a. Application to register as a mortgage broker; fees. 1. An application to become registered as a mortgage broker shall be in writing, under oath, in such form as shall be prescribed by the superintendent, and shall be accompanied by the fingerprints of the applicant. Notwithstanding article three of the state technology law or any other law to the contrary, the superintendent may require that an application for, or renewal of, a license or any other submission or application for approval as may be required by this article, be made or executed by electronic means, including through the National Mortgage Licensing System and Registry or other entities designated by the National Mortgage Licensing System and Registry if he or she deems it necessary to ensure the efficient and effective administration of this article. Such fingerprints shall be submitted to the division of criminal justice services for a state criminal history record check, as defined in subdivision one of section three thousand thirty-five of the education law, and may be submitted to the federal bureau of investigation for a national criminal history record check. Such application shall contain the name and complete business and residential address or addresses of the applicant, or if the applicant is a partnership, association, corporation or other form of business organization, the names and complete business and residential addresses of each member, director and principal officer thereof. Such application shall also include an affirmation of financial solvency noting such capitalization requirements as may be required by the superintendent, and such descriptions of the business activities, financial responsibility, educational background and general character and fitness of the applicant as may be required by the superintendent. Such application shall be accompanied by an investigation fee payable to the superintendent as prescribed pursuant to section eighteen-a of this chapter.

2. A registrant may apply for authority to open and maintain a branch office by giving the superintendent prior notice of its intention in such form as shall be prescribed by the superintendent. Unless the superintendent denies the application within thirty days of publication of notice of receipt of a completed application, the registrant shall be permitted to open and maintain such branch office. An application to open and maintain a branch office shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter.

3. As a condition for the issuance and retention of a mortgage broker's registration, and subject to such regulations as the superintendent shall prescribe, applicants for a registration shall file with the superintendent a surety bond or make a deposit, as described in subdivision four of section five hundred ninety-one of this article, in an amount and form prescribed by regulations of the superintendent. Such regulations shall provide for a varying bond amount based upon a registrant's volume of business and any other relevant factors as determined by the superintendent, but in no case shall such bond be less than ten thousand dollars nor more than one hundred thousand dollars; provided however that if the superintendent determines, in his or her sole discretion, that a registrant has engaged in a pattern of conduct resulting in bona fide consumer complaints of misconduct, the superintendent may require such registrant to post a surety bond, or keep on deposit as provided in this subdivision, twice the amount of such bond or deposit as is required consistent with such regulations. In the event of the insolvency, liquidation or bankruptcy of such registrant, or the surrender or revocation of such mortgage broker's registration, or where the superintendent takes possession of such registrant, the proceeds of each bond or deposit shall constitute a trust fund to be used exclusively to reimburse consumer fees or other charges determined by the superintendent to be improperly charged or collected and to pay past due department of financial services examination costs and assessments charged to the registrant, unpaid penalties, or other obligations of the registrant. The superintendent is authorized to promulgate such regulations as are necessary and desirable to define and implement the provisions of this subdivision. Persons and entities registered prior to the effective date of any regulations of the superintendent implementing or modifying the bonding requirement authorized by this subdivision shall file such bond or establish such deposit within six months of the effective date of such regulations.



592 - Application process to receive license to engage in the business of mortgage banking.

592. Application process to receive license to engage in the business of mortgage banking. 1. Upon the filing of an application for a license, if the superintendent shall find that the financial responsibility, experience, character, and general fitness of the applicant and of the members thereof if the applicant is a co-partnership or association, and of the officers and directors thereof if the applicant is a corporation are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purpose of this article, the superintendent shall thereupon issue a license in duplicate to engage in the business of making mortgage loans described in section five hundred ninety of this article in accordance with provisions of this article. If the superintendent shall not so find, the superintendent shall not issue such license, and the superintendent shall notify the applicant of the denial. The superintendent shall transmit one copy of such license to the applicant and file another in the office of the department of financial services. Upon receipt of such license, a mortgage banker shall be authorized to engage in the business of making mortgage loans in accordance with the provisions of this article. Such license shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as hereinafter provided. The superintendent shall approve or deny every application for license hereunder within ninety days from the filing of a completed application provided, however, that failure to act within the prescribed period shall not be deemed approval of any such application.

2. The superintendent may refuse to issue a license pursuant to this article if he or she shall find that the applicant, or any person who is a director, officer, partner, agent, employee, substantial stockholder of the applicant, consultant or person having a relationship with the applicant similar to a consultant, (a) has been convicted of a crime involving an activity which is a felony under this chapter or under article one hundred fifty-five, one hundred seventy, one hundred seventy-five, one hundred seventy-six, one hundred eighty, one hundred eighty-five, one hundred eighty-seven, one hundred ninety, two hundred, two hundred ten or four hundred seventy of the penal law or any comparable felony under the laws of any other state or the United States, provided that such crime would be a felony if committed and prosecuted under the laws of this state or (b) has had a license or registration revoked by the superintendent or (c) has been a director, partner, or substantial stockholder of an entity which has had a license or registration revoked by the superintendent or (d) has been an agent, employee or officer of an entity, or a consultant to, or person having had a similar relationship with, any entity which has had a license or registration revoked by the superintendent where such person shall have been found by the superintendent to bear responsibility in connection with the revocation. The term "substantial stockholder", as used in this subdivision, shall be deemed to refer to a person owning or controlling directly or indirectly ten per centum or more of the total outstanding stock of a corporation.



592-A - Application process to register as a mortgage broker.

592-a. Application process to register as a mortgage broker. 1. Upon the filing of an application for registration, if the superintendent shall find that the financial responsibility, experience, character, and general fitness of the applicant, and of the members thereof if the applicant is a co-partnership or association, and of the officers and directors thereof if the applicant is a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purpose of this article, the superintendent shall thereupon register the applicant as a mortgage broker on a roll maintained for that purpose at the department of financial services, and issue a certificate attesting to such registration in duplicate. If the superintendent shall not so find, the superintendent shall not register such applicant, and shall notify the applicant of the denial. The superintendent shall transmit one copy of such certificate to the applicant and file another in the office of the department of financial services. Upon receipt of such certificate a mortgage broker shall be authorized to engage in the business of placing, processing and negotiating mortgage loans. Such registration shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as hereinafter provided, except that such registration, notwithstanding any provisions of subdivision five of section seventeen of this chapter to the contrary, shall expire upon the registrant's failure to pay the required assessment charged pursuant to such section seventeen thirty days after the date or dates such payment or payments are due. If the registrant fails to pay such charged assessment by the date or dates such payment or payments are due, then the registrant shall be required to pay, in addition, a late fee in the amount of one hundred dollars. Such registration shall be reinstated if the registrant pays such assessment charged and any applicable late fees and/or interest within sixty days of such expiration. The superintendent shall approve or deny every application for registration hereunder within ninety days from the filing of a complete application provided, however, that failure to act within the prescribed period shall not be deemed approval of any such application.

2. The superintendent may refuse to issue a certificate pursuant to this article if he or she shall find that the applicant, or any person who is a director, officer, partner, agent, employee, substantial stockholder of the applicant, consultant or person having a relationship with the applicant similar to a consultant, (a) has been convicted of a crime involving an activity which is a felony under this chapter or under article one hundred fifty-five, one hundred seventy, one hundred seventy-five, one hundred seventy-six, one hundred eighty, one hundred eighty-five, one hundred eighty-seven, one hundred ninety, two hundred, two hundred ten or four hundred seventy of the penal law or any comparable felony under the laws of any other state or the United States, provided that such crime would be a felony if committed and prosecuted under the laws of this state or (b) has had a license or registration revoked by the superintendent or (c) has been a director, partner, or substantial stockholder of an entity which has had a license or registration revoked by the superintendent or (d) has been an agent, employee or officer of an entity, or a consultant to, or person having had a similar relationship with, any entity which has had a license or registration revoked by the superintendent where such person shall have been found by the superintendent to bear responsibility in connection with the revocation. The term "substantial stockholder", as used in this subdivision, shall be deemed to refer to a person owning or controlling directly or indirectly ten per centum or more of the total outstanding stock of a corporation.



593 - License provisions.

593. License provisions. Each license issued under this article shall state the address or addresses at which the business is to be conducted and shall state fully the name of the licensee, and the date and place of its incorporation if applicable. A copy of such license shall be prominently posted in each place of business of the licensee. Such license shall not be transferable or assignable. In the event the location at which the business is to be conducted shall be changed, the licensee shall forthwith notify the superintendent who shall thereupon without charge attach to the license an amendment certificate setting forth such changed location.



593-A - Registration provisions.

593-a. Registration provisions. 1. Each certificate issued to a registered mortgage broker under this article shall state the address or addresses at which the business is to be conducted and shall state fully the name of the registrant, and the date and place of its incorporation if applicable. A copy of such certificate shall be prominently posted in each place of business of the registrant. Such certificate shall not be transferable or assignable. In the event the location at which the business is to be conducted shall be changed, the registrant shall forthwith notify the superintendent who shall thereupon without charge attach to the certificate an amendment certificate setting forth such changed location.

2. In addition to the display of such certificate, each registered mortgage broker shall prominently display a notice printed in the English language, each letter to be at least two inches in height, indicating that the mortgage broker is not empowered to make mortgage loans, and such other notices as required by the superintendent of financial services.



594 - Changes in officers and directors.

594. Changes in officers and directors. Upon any change of any of the executive officers, partners or directors of any licensee or registrant, the licensee or registrant shall submit to the superintendent the name, address, and occupation of each new officer, partner or director, and provide such other information as the superintendent may require.



594-B - Changes in control.

594-b. Changes in control. 1. It shall be unlawful except with the prior approval of the superintendent for any action to be taken which results in a change of control of the business of a licensee or registrant. Prior to any change of control, the person desirous of acquiring control of the business of a licensee or registrant shall make written application to the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall contain such information as the superintendent, by rule or regulation, may prescribe as necessary or appropriate for the purpose of making the determination required by subdivision two of this section. This information shall include but not be limited to the information and other material required for a licensee by subdivision one of section five hundred ninety-one of this article or required for a registrant by subdivision one of section five hundred ninety-one-a of this article.

2. The superintendent shall approve or disapprove the proposed change of control of a licensee or registrant in accordance with the provisions of section five hundred ninety-two of this article relating to licensees or section five hundred ninety-two-a of this article relating to registrants. The superintendent shall approve or disapprove the application in writing within ninety days after the date the application is filed with the superintendent.

3. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe, in writing, the provisions of subdivisions one and two of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of a licensee or registrant. Thereafter, such legal representative shall comply with the provisions of subdivisions one and two of this section. The provisions of subdivisions one and two of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative", for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

4. As used in this section: (a) the term "person" includes an individual, partnership, corporation, association or any other organization, and (b) the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a licensee or registrant, whether through the ownership of voting stock of such licensee or registrant, the ownership of voting stock of any person which possesses such power or otherwise. Control shall be presumed to exist if any person, directly or indirectly, owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee or registrant or of any person which owns, controls or holds with power to vote ten per centum or more of the voting stock of any licensee or registrant, but no person shall be deemed to control a licensee or registrant solely by reason of being an officer or director of such licensee or registrant or person. The superintendent may in his discretion, upon the application of a licensee or registrant or any person who, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such licensee or registrant, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such licensee or registrant for purposes of this section.



595 - Grounds for suspension or revocation of license, or suspension or deletion of name from mortgage broker roll.

595. Grounds for suspension or revocation of license, or suspension or deletion of name from mortgage broker roll. 1. The superintendent may revoke any license to engage in the business of a mortgage banker issued pursuant to this article or delete the name of a mortgage broker from the roll of mortgage brokers registered pursuant to this article if he shall find that:

(a) Through a course of conduct, the licensee or registrant has violated any provisions of this article, or any rule or regulation promulgated by the superintendent of financial services under and within the authority of this article or of any other law, rule or regulation of this state or the federal government;

(b) Any fact or condition exists which, if it had existed at the time of the original application for such license or registration, would have warranted the superintendent in refusing originally to issue such license;

(c) The commission by a licensee or registrant of a crime against the laws of this state or any other state or of the United States involving moral turpitude or fraudulent or dishonest dealing, or the entry of a final judgment against a licensee or registrant in a civil action upon grounds of fraud, misrepresentation or deceit;

(d) As a part of such determination regarding suspension or revocation, the superintendent is authorized to require the fingerprinting of any licensee or registrant. Such fingerprints shall be submitted to the division of criminal justice services for a state criminal history record check, as defined in subdivision one of section three thousand thirty-five of the education law, and may be submitted to the federal bureau of investigation for a national criminal history record check.

2. The superintendent may, on good cause shown, or where there is a substantial risk of public harm, suspend any license or delete the name of any registrant for a period not exceeding thirty days, pending investigation. "Good cause", as used in this subdivision, shall exist only when the licensee or registrant has defaulted or is likely to default in performing its financial engagements or engages in dishonest or inequitable practices which may cause substantial harm to the persons afforded the protection of this article.

3. Except as provided in subdivision two of this section, no license or registration shall be revoked or suspended except after notice and a hearing thereon. Any order of suspension issued after notice and a hearing may include as a condition of reinstatement that the licensee or registrant make restitution to consumers of fees or other charges which have been improperly charged or collected as determined by the superintendent.

4. Any licensee or registrant may surrender any license or certificate by delivering to the superintendent written notice that it thereby surrenders such license or certificate, but such surrender shall not affect such licensee's or registrant's civil or criminal liability for acts committed prior to such surrender. If such surrender is made after the issuance by the superintendent of a statement of charges and notice of hearing, the superintendent may proceed against the licensee or registrant as if such surrender had not taken place.

4-a. An expiration of registration in accordance with section five hundred ninety-two-a of this article shall not affect such registrant's civil or criminal liability for acts committed prior to such expirations. If such expiration occurs after the issuance by the superintendent of a statement of charges and notice of hearing, the superintendent may proceed against the registrant as if such expiration had not taken place.

5. No revocation, suspension, surrender or expiration of any license or certificate shall impair or affect the obligation of any preexisting lawful contract between the licensee or registrant and any person.

6. Every license or registration issued pursuant to this article shall remain in force and effect until the same shall have expired in accordance with section five hundred ninety-two-a of this article or shall have been surrendered, revoked or suspended in accordance with any other provisions of this article, but the superintendent shall have authority to reinstate a suspended license or certificate or to issue a new license or certificate to a licensee or registrant whose license or registration shall have been revoked if no fact or condition then exists which would have warranted the superintendent in refusing originally to issue such license or registration under this article.

7. Whenever the superintendent shall revoke or suspend a license or registration issued pursuant to this article, he shall forthwith execute in duplicate a written order to that effect. The superintendent shall file one copy of such order in the office of the department of financial services and shall forthwith serve the other copy upon the licensee or registrant. Any such order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such application for review as authorized by this section must be made within thirty days from the date of such order of suspension or revocation.

7-a. Whenever a registration shall have expired in accordance with section five hundred ninety-two-a of this article, the superintendent shall notify the registrant that the registration has expired and that the registrant may not engage in the business of soliciting, processing, placing or negotiating a mortgage loan or offering to solicit, process, place or negotiate a mortgage loan in this state.

8. Any hearing held pursuant to the provisions of this section shall be noticed, conducted and administered in compliance with the state administrative procedure act.



595-A - Regulation of mortgage brokers, mortgage bankers and exempt organizations.

595-a. Regulation of mortgage brokers, mortgage bankers and exempt organizations. 1. Establishment of grounds to impose a fine or penalty. In addition to such other rules, regulations and policies as the superintendent of financial services may prescribe to effectuate the purposes of this article, the superintendent of financial services shall promulgate regulations and policies governing the establishment of grounds to impose a fine or penalty with respect to the activities of a mortgage banker, mortgage broker or exempt organization. Such regulation shall encompass the following:

(a) The misrepresentation of material facts or the making of false promises likely to influence, persuade, or induce an applicant for a mortgage loan or mortgagor to take a mortgage loan, or pursuing a course of misrepresentation or false promises through agents or otherwise;

(b) The misrepresentation, or concealment of any material factors, terms or conditions of a transaction to which he is a party, including the receipt of payment from a third party, pertinent to an applicant for a mortgage loan or a mortgagor;

(c) The failure to disburse funds in accordance with a written commitment or agreement to make a mortgage loan;

(d) The failure to account for or deliver to any person any personal property obtained in connection with a mortgage loan such as money, fund, deposit, check, draft, mortgage, or other document, or thing of value, which has come into his hands, and which is not his property, or which he is not in law or equity entitled to retain;

(e) The improper refusal to issue a satisfaction of mortgage;

(f) Engaging in any transaction, practice, or course of business which operates a fraud upon any person in connection with the purchase or sale of any mortgage loan;

(g) Violation of section six-j of this chapter; and

(h) Making a mortgage loan, or indirectly or directly providing for the making of a mortgage loan, to an equity purchaser, as defined in section two hundred sixty-five-a of the real property law, if the mortgage banker, mortgage broker or exempt organization had knowledge that the equity purchaser was not complying with the provisions of section two hundred sixty-five-a of the real property law with respect to such transaction.

2. Restrictions on advertising. In addition to such other rules, regulations and policies as the superintendent of financial services may promulgate to effectuate the purposes of this article, the superintendent of financial services shall prescribe regulations governing the advertising of mortgage loans, including, without limitation, the following requirements:

(a) All advertisements by a mortgage broker, mortgage banker or exempt organization shall contain the name and an office address of such entity, which in the case of licensees and registrants shall conform to a name and address on record with the department of financial services;

(b) No licensed mortgage broker or mortgage banker shall advertise its services in any media, whether print or electronic, without the words "registered mortgage broker" or "licensed mortgage banker" or similar words therein;

(c) No mortgage broker, mortgage banker or exempt organization shall advertise information concerning mortgage loans, including rates, margins, discounts, points, fees, commissions or other material information, including material limitations on such loans, unless such entity is able to make such mortgage loans available to a reasonable number of qualified applicants;

(d) All advertisements by mortgage brokers must include language indicating that such brokers may not make loans; and

(e) The term "advertisement" shall not include promotional material containing fifteen words or less which does not contain references to specific rates, points, discounts, fees, material loan factors, etc., such as imprinted pencils, pens or balloons.

3. Required disclosures. In addition to such other rules, regulations and policies as the superintendent of financial services may promulgate to effectuate the purposes of this article, the superintendent of financial services shall promulgate regulations governing the disclosure required to be made to applicants for a mortgage loan, including, without limitation, the following requirements:

(a) Each mortgage broker, mortgage banker and exempt organization shall provide to each applicant for a mortgage loan at or before the time of application a disclosure of the fees payable at the time of application and the conditions under which such fees may be refundable, and such other disclosures as shall be required by the superintendent of financial services;

(b) Each mortgage banker and exempt organization shall make available to each applicant for a mortgage loan at or before the time a commitment to make a mortgage loan is given a written disclosure, the fees to be paid in connection with the commitment and the loan, or the manner in which such fees shall be determined and the conditions under which such fees may be refundable, and such other disclosures as may be required by the superintendent of financial services; and

(c) In each lock-in agreement it shall issue, every mortgage banker and exempt organization shall include a list of all documents typically required to be produced and conditions typically required to be satisfied for closing of a mortgage loan based on information provided by the applicant. In each commitment it shall issue, every mortgage banker and exempt organization shall include a list of all documents foreseeably required to be produced and conditions foreseeably required to be satisfied for closing of a mortgage loan based on information provided by the applicant. In addition, no later than twelve business days prior to the expiration of any lock-in period or commitment period, a mortgage banker or exempt organization shall mail to each applicant for a mortgage loan a notice indicating the date of such expiration together with a request that the applicant contact the lender immediately to discuss the conditions precedent to the closing of such loan; and

(d) Each mortgage broker, mortgage banker and exempt organization shall provide such other disclosure as the superintendent of financial services shall determine by regulation are appropriate to carry out the purposes of this article.

4. Restrictions on tying. (a) No mortgage banker, mortgage broker or exempt organization shall, as a condition for the approval of a mortgage loan, require the use of a particular title insurance company, title insurance agency or title insurance agent or, for any other type of insurance, require the use of a particular insurer, agent or broker.

(b) A bank, trust company, savings bank, savings and loan association or national bank which operates in compliance with the provisions of paragraph (e) of subdivision seven of section twelve-a of this chapter and paragraph two of subdivision (a) of section two thousand five hundred two of the insurance law shall be deemed to be in compliance with this subdivision.

5. No licensee or registrant engaging in any activities constituting the business of a distressed property consultant, as described in section two hundred sixty-five-b of the real property law, shall charge for or accept payment for real property consulting services as defined in such section before the full completion of such services.



595-B - Regulation of mortgage loan servicers.

595-b. Regulation of mortgage loan servicers. 1. Establishment of grounds to impose a fine or penalty. In addition to such other rules, regulations and policies as the superintendent may promulgate to effectuate the purposes of this article, the superintendent shall promulgate regulations and policies governing the establishment of grounds to impose a fine or penalty with respect to the activities of a mortgage loan servicer.

2. Servicing practices. In addition to such other rules, regulations and policies as the superintendent may promulgate to effectuate the purposes of this article, the superintendent may prescribe regulations which relate to: (a) providing for disclosures to borrowers of the basis for any interest rate resets; (b) requirements for the provision of pay-off statements; and (c) governing the timing of the crediting of payments made by the borrower.



595-C - Regulation of dealings of mortgage brokers and home improvement contractors.

595-c. Regulation of dealings of mortgage brokers and home improvement contractors. 1. No home improvement contractor nor any agents or salespersons thereof shall represent, act as an agent for, or advertise, promote or arrange for the services of a mortgage broker or its affiliate while soliciting home improvement contracts nor receive anything of value from a mortgage broker or its affiliate for the referral of a borrower to a mortgage broker. The staff of a home improvement contractor shall not act on behalf of a mortgage broker in any transaction.

2. Where a mortgage broker has solicited, processed, placed or negotiated a mortgage loan, a home improvement contractor shall not be paid directly but instead may receive payment from the proceeds of a home improvement loan payable solely to the borrower or, at the election of the borrower, through an independent third party escrow agent in accordance with the terms established in a written agreement signed by the borrower, the lender and the contractor prior to disbursement. A mortgage broker shall not offer a homeowner different loan terms contingent on the homeowner executing an agreement for payment through an independent third party as described in the preceding sentence. Any such agreement shall contain a clear and conspicuous disclosure: YOU ARE NOT REQUIRED TO EXECUTE THIS AGREEMENT. YOU MAY INSTEAD RECEIVE PAYMENT DIRECTLY. (NAME OF MORTGAGE BROKER) MAY NOT OFFER YOU DIFFERENT TERMS ON YOUR LOAN TO SIGN THIS AGREEMENT. The provisions of this subdivision shall not apply to a home improvement loan insured by the federal housing administration under section 203(k) of the National Housing Act, 12 U.S.C. 1709(k), or to amounts added to a federal housing administration insured mortgage under the energy efficiency mortgage program originally established under section 106 of the Energy Policy Act of 1992, as from time to time amended.

3. A mortgage broker shall not permit a home improvement contractor to be a cosigner or to act as a guarantor for a mortgage loan for home improvement.

4. For the purpose of this section, "home improvement contractor", means, with respect to any home improvement, a person, firm or corporation which owns or operates a home improvement business or who undertakes, offers to undertake or agrees to perform any home improvement for a fee and for whom the total price for all labor, materials and other items is equal to or greater than two hundred dollars. Home improvement contractor does not include a person, firm, corporation, landlord, cooperative corporation, condominium board of managers, joint tenant or co-tenant that owns, in whole or in part, the property to be improved.

5. This section shall not annul, alter, affect or exempt any person subject to the provisions of this section from complying with the laws, ordinances, rules or regulations of any locality or other governmental body, relating to home improvement contracts, except to the extent that such laws, ordinances, rules or regulations are inconsistent with any provision of this section, but no such law, ordinance, rule or regulation shall be considered inconsistent, if it affords greater protection to the homeowner from persons subject to this section.



596 - Superintendent authorized to examine; expenses.

596. Superintendent authorized to examine; expenses. For the purpose of discovering violations of this article or securing information lawfully required by him hereunder, the superintendent may at any time, and as often as he or she may determine, either personally or by a person duly designated by him, investigate the business and examine the books, accounts, records, and files used therein of every licensee, servicer and registrant. For that purpose the superintendent and his or her duly designated representative shall have free access to the offices and places of business, books, accounts, papers, records, files, safes and vaults of all such licensees, servicers and registrants. The superintendent and any person duly designated by him or her shall have authority to require the attendance of and to examine under oath all persons whose testimony he or she may require relative to such business. The expenses incurred in making any examination pursuant to this section shall be assessed against and paid by the licensee, servicer or registrant so examined, except that traveling and subsistence expenses so incurred shall be charged against and paid by licensees, servicers or registrants in such proportions as the superintendent shall deem just and reasonable, and such proportionate charges shall be added to the assessment of the other expenses incurred upon each examination. Upon written notice by the superintendent of the total amount of such assessment, the licensee, servicer or registrant shall become liable for and shall pay such assessment to the superintendent.

In any hearing in which the bank examiner acting under authority of this chapter is available for cross-examination, any official written report, worksheet, other related papers, or duly certified copy thereof, compiled, prepared, drafted, or otherwise made by said bank examiner, after being duly authenticated by said examiner, may be admitted as competent evidence upon the oath of said examiner that said worksheet, investigative report, or other related documents were prepared as a result of an examination of the books and records of a licensee, servicer or registrant or other person, conducted pursuant to the authority of this chapter.



597 - Books and records; reports and electronic filing.

597. Books and records; reports and electronic filing. Each licensee, servicer, registrant and exempt organization shall keep and use in its business such books, accounts and records as will enable the superintendent to determine whether such licensee, servicer, registrant or exempt organization is complying with the provisions of this article and with the rules and regulations lawfully made by the superintendent and the superintendent of financial services. Every licensee, servicer, registrant and exempt organization shall preserve such books, accounts, and records, for at least three years; provided, however, that preservation by photographic reproduction thereof or records in photographic form, including an optical disk storage system and the use of electronic data processing equipment that provides comparable records to those otherwise required and which are available for examination upon request shall constitute compliance with the requirements of this section.

Each licensee and registrant shall annually, on or before a date to be determined by the superintendent, file a report with the superintendent giving such information as the superintendent may require concerning the business and operations during the preceding calendar year of such licensee or registrant under authority of this article. Such report shall be subscribed and affirmed as true by the licensee or registrant under the penalties of perjury and shall be in the form prescribed by the superintendent. In addition to annual reports, the superintendent may require such additional regular or special reports as he or she may deem necessary to the proper supervision of licensees and registrants under this article. Such additional reports shall be in the form prescribed by the superintendent and shall be subscribed and affirmed as true under the penalties of perjury.

Notwithstanding article three of the state technology law or any other law to the contrary, the superintendent may require that any application for, or renewal of, any license or registration or any other submission or approval as may be required by the superintendent be made or executed by electronic means if he or she deems it necessary to ensure the efficient administration of this article.

The superintendent may require servicers to file annual reports or other regular or special reports, including reports with respect to mortgage delinquencies and foreclosures. Such reports shall be in the form prescribed by the superintendent and shall be subscribed and affirmed as true under the penalties of perjury.



598 - Additional penalties for violation of this article; civil, criminal; liquidated damages.

598. Additional penalties for violation of this article; civil, criminal; liquidated damages. 1. In addition to such penalties as may otherwise be applicable by law, the superintendent may, after notice and hearing as provided elsewhere in this article, require any entity, licensee, servicer, registrant or exempt organization found violating the provisions of this article or the rules or regulations promulgated hereunder to pay to the people of this state an additional penalty for each violation of the article or any regulation or policy promulgated hereunder a sum not to exceed an amount as determined pursuant to section forty-four of this chapter for each such violation.

2. Whoever violates any provision of the licensing requirements of subparagraphs (a) and (b) of subdivision two of section five hundred ninety of this article by making a mortgage loan without being licensed or specifically exempted from licensing, or soliciting, processing, placing or negotiating a mortgage loan without being registered or specifically exempted from registration, shall be guilty of a class A misdemeanor, punishable as provided in articles seventy and eighty of the penal law.

3. Liquidated damages. In addition to any other remedy which an applicant for a mortgage loan or mortgagor may have against a licensee, registrant or exempt organization for breach of contract or agreement to make a mortgage loan, the court after considering the circumstances may award the plaintiff, upon granting a judgment in his favor in an individual action on such claim, liquidated damages an amount equal to twice the amount of any fees or other charges paid by the applicant or mortgagor in connection with such contract or agreement exclusive of any amounts paid or payable after the mortgage or other security instrument is executed.

4. Statutory or common-law remedies. Nothing in this article shall limit any statutory or common-law right of any person to bring any action in any court for any act, or the right of the state to punish any person for any violation of any law.

5. Civil penalties assessable against unlicensed or unregistered persons or entities. If any non-exempt unlicensed or unregistered person or entity engages in activities encompassed by this article, he shall be liable to any person or entity affected by such activities for a sum of money of not less than the amount of money paid to an affected person or entity in connection with such activities, nor more than four times such sum. Such sum may be sued for and recovered by any person or entity for his use and benefit in any court of competent jurisdiction.



599 - Separability of provisions.

599. Separability of provisions. If any provision of this article, or the application of such provision to any person, co-partnership, association, corporation or circumstance, shall be held invalid, the remainder of the article, and the application of such provision to persons, co-partnerships, associations, corporations or circumstances other than those as to which it is held invalid, shall not be affected thereby.






Article 12-E - (Banking) LICENSED MORTGAGE LOAN ORIGINATORS

599-A - Legislative purpose.

599-a. Legislative purpose. The legislature deems it necessary, in order to enhance consumer protection, reduce fraud and ensure the public welfare, that mortgage loan originators who originate mortgage loans on residential real property be subject to regulation by the superintendent and that such regulation be consistent with Title V of The Housing and Economic Recovery Act of 2008, also known as the S.A.F.E. Mortgage Licensing Act, as it may be amended from time to time, and regulations thereunder or interpretations thereof, that may be adopted from time to time by the Secretary of the U.S. Department of Housing and Urban Development.



599-B - Definitions.

599-b. Definitions. As used in this article:

1. "Annual expiration date" means December thirty-first of each year.

2. "Depository institution" has the same meaning as in section three of the Federal Deposit Insurance Act, and includes any credit union.

3. "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

4. "Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild. This includes stepparents, stepchildren, stepsiblings and adoptive relationships.

5. "Individual" means a natural person.

6. Loan processor or underwriter-

(a) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed, or exempt from licensing, under this article, provided that such individual does not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

(b) For purposes of this subdivision, "clerical or support duties" may include, subsequent to the receipt of an application:

(i) the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(ii) communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

7. Mortgage loan originator (MLO) --

(a) "Mortgage Loan Originator" means an individual who for compensation or gain or in the expectation of compensation or gain:

(i) takes a residential mortgage loan application; or

(ii) offers or negotiates terms of a residential mortgage loan.

(b) Does not include:

(i) any individual engaged solely as a loan processor or underwriter except as otherwise provided in subdivision four of section five hundred ninety-nine-c of this article;

(ii) an individual who performs only real estate brokerage activities and is licensed or registered in accordance with applicable New York law, unless the individual is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator; and

(iii) an individual solely involved in extensions of credit relating to timeshare plans, as that term is defined in section 101(53D) of title 11, United States Code.

(c) For purposes of this article, "real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

(i) acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(ii) bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(iii) negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to any such transaction);

(iv) engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and

(v) offering to engage in any activity, or act in any capacity, described in subparagraphs (i), (ii), (iii), or (iv) of this paragraph.

8. "Residential mortgage loan" shall mean a loan to a natural person made primarily for personal, family or household use, secured by either a mortgage, deed of trust or other equivalent consensual security interest on a dwelling (as defined in section 1203(v) of the Truth in Lending Act) or residential real property or any certificate of stock or other evidence of ownership in, and proprietary lease from, a corporation or partnership formed for the purpose of cooperative ownership of residential real property and shall include any refinance or modification of any such existing loan.

9. "Nationwide Mortgage Licensing System and Registry" (NMLSR) means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

10. "Nontraditional mortgage product" means, for purposes of this article, any mortgage product other than a thirty-year fixed rate mortgage.

11. "Originating entity" means a person or entity licensed or registered pursuant to article twelve-D of this chapter or such other employer of mortgage loan originators as the superintendent may approve.

12. "Person" means an individual or any corporation, company, limited liability company, partnership, association or other entity.

13. "Registered mortgage loan originator" means any individual who:

(a) Meets the definition of mortgage loan originator and is an employee of:

(i) a depository institution;

(ii) a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency; or

(iii) an institution regulated by the Farm Credit Administration; and

(b) Is registered with, and maintains a unique identifier through, the NMLSR.

14. "Residential real property" shall mean real property located in this state improved by a one-to-four family residence or residential unit in a building used or occupied, or intended to be used or occupied, wholly or partly, as the home or residence of one or more persons, but shall not refer to unimproved real property upon which such residence is to be constructed.

15. "Unique identifier" means a number or other identifier assigned by protocols established by the NMLSR.



599-C - License required.

599-c. License required. 1. License required. No individual, unless specifically exempt pursuant to subdivision three of this section shall engage in the business of a mortgage loan originator with respect to any dwelling or residential real property in this state without first obtaining and maintaining annually a license under this article. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the NMLSR.

2. Effective date. In order to facilitate an orderly transition to licensing and minimize disruption in the mortgage marketplace:

(a) Each individual, other than an individual described in paragraph (b) of this subdivision, shall be licensed pursuant to subdivision one of this section not later than July thirty-first, two thousand ten, or such later date approved for mortgage loan originators in this state by the Secretary of the U.S. Department of Housing and Urban Development, pursuant to the authority granted under Public Law 110-289, Section 1508(a) and approved by the superintendent;

(b) Each individual authorized as a mortgage loan originator under prior law not later than July thirty-first, two thousand nine, shall be licensed pursuant to subdivision one of this section not later than January first, two thousand eleven, or such later date approved for mortgage loan originators in this state by the Secretary of the U.S. Department of Housing and Urban Development, pursuant to the authority granted under Public Law 110-289, Section 1508(a) and approved by the superintendent.

(c) Notwithstanding paragraphs (a) and (b) of this subdivision, after the effective date of this article, no individual shall act as a mortgage loan originator if such individual has been convicted of, or pled guilty or nolo contendere to, a felony of the types and during the time periods described in paragraph (b) of subdivision one of section five hundred ninety-nine-e of this article, in a domestic, foreign or military court, unless expressly authorized to act as a mortgage loan originator by the superintendent.

3. Exemption from licensing requirements. The following persons are exempt from the licensing requirements otherwise applicable under this article:

(a) Registered mortgage loan originators, when acting for an entity described in subparagraphs (i), (ii) and (iii) of paragraph (a) of subdivision thirteen of section five hundred ninety-nine-b of this article.

(b) Any individual who offers or negotiates the terms of a residential mortgage loan with or on behalf of an immediate family member of the individual.

(c) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling or residential real property that served as the individual's own residence.

(d) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(e) Any individual employed by a mortgage loan servicer registered under article twelve-D of this chapter, who negotiates any modification of an existing residential mortgage loan on behalf of such servicer, and does not otherwise act as a mortgage loan originator, unless licensing is required by a rule, regulation, guideline or interpretation issued by the U.S. Department of Housing and Urban Development under Public Law 110-289.

(f) Any individual involved in the sale of manufactured homes if exempted from licensing by a rule, regulation, guideline or interpretation issued by the U.S. Department of Housing and Urban Development under Public Law 110-289.

4. Independent contractor loan processors or underwriters. A loan processor or underwriter who is an independent contractor of an originating entity may not engage in residential mortgage loan origination activities unless such independent contractor loan processor or underwriter obtains and maintains a license under this article. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the NMLSR.



599-D - State license application.

599-d. State license application. 1. Form of application. Applicants for a license under this article shall apply on a form prescribed by the superintendent. Each such form shall contain content as set forth by rule, regulation, instruction or procedure of the superintendent and may be changed or updated as necessary by the superintendent in order to carry out the purposes of this article. As part of such application and notwithstanding section eighteen-a of this chapter, the applicant (or his or her originating entity on his or her behalf) shall pay a fee as determined by the superintendent as an investigation and initial license fee; provided, however, that the investigation portion of such fee shall be no more than the superintendent's reasonable estimate of the actual cost or costs to the department to undertake such investigation of the applicant, and the initial license portion of such fee and the annual license fee as hereafter required pursuant to this article shall be a license fee amount determined by the superintendent.

2. Charges to originating entities. Any expense of the administration of this article with respect to the licensing of mortgage loan originators that is included with an assessment of originating entities pursuant to section seventeen of this chapter shall be levied only upon such originating entities having employed or affiliated mortgage loan originators that are required to be licensed.

3. Fee collection by the NMLSR. Any fee established pursuant to this section may be collected by the NMLSR and include a processing fee charged by that entity. Any such processing fees shall not be remitted to the superintendent and shall not be deemed revenue pursuant to this section or the state finance law.

4. Relationship with NMLSR. In order to fulfill the purposes of this article, the superintendent is authorized to establish contracts with the NMLSR or other entities designated by the NMLSR to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this article.

5. Waiver or modification of requirements. The superintendent is authorized to waive or modify, in whole or part, by rule, regulation or order, any and all requirements of this article and to establish new requirements as may be reasonably necessary to participate in the NMLSR or to comply with Title V of The Housing and Economic Recovery Act of 2008, also known as the S.A.F.E. Mortgage Licensing Act, as it may be amended from time to time, and regulations thereunder or interpretations thereof, that may be adopted from time to time by the Secretary of the U.S. Department of Housing and Urban Development.

6. Electronic filing. Notwithstanding article three of the state technology law or any other law to the contrary, the superintendent may require that any application for, or renewal of, a license or for any other submission or approval as may be required by this article, be made or executed by electronic means, including through the NMLSR or other entities designated by the NMLSR if he or she deems it necessary to ensure the efficient and effective administration of this article.

7. NMLSR as agent to distribute criminal background information. For the purposes of this section and in order to expedite the processing of all fingerprints, the superintendent is authorized to use the NMLSR as a channeling agent for requesting information from and distributing information to the U.S. Department of Justice or any governmental agency.

8. NMLSR as agent to distribute non-criminal background information. For the purposes of this section and in order to expedite the processing of all applications, including obtaining independent credit reports and information related to administrative, civil or criminal findings by any governmental jurisdiction, the superintendent is authorized to use the NMLSR as a channeling agent for requesting and distributing information to and from any source.

9. Background information. In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the NMLSR and the superintendent, as required by the superintendent, information concerning the applicant's identity, including:

(a) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check, as may be designated by the superintendent; and

(b) Personal history and experience in a form prescribed by the NMLSR, including the submission of authorization for the NMLSR to obtain:

(i) an independent credit report from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act; and

(ii) information related to any administrative, civil or criminal findings by any governmental jurisdiction.

(c) The current business name and principal address of the originating entity employing the applicant or with which the applicant has an affiliation; and

(d) Such other pertinent information as the superintendent may require.



599-E - Issuance of a license.

599-e. Issuance of a license. 1. Findings. Notwithstanding any other law, the superintendent shall not issue a mortgage loan origination license unless he or she makes, at a minimum, the following findings:

(a) No license revocation. That the applicant has never had a mortgage loan originator authorization, license or license equivalent revoked in any governmental jurisdiction, except that a subsequent formal vacation of such revocation shall not be deemed a revocation;

(b) No felony conviction. That the applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court:

(i) During the seven-year period preceding the date of the application for licensing; or

(ii) At any time preceding such date of application, if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering, provided that for purposes of this subdivision, the superintendent may, in his or her discretion, disregard a conviction where the felon has been pardoned;

(c) Character and fitness. That the applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the MLO will operate honestly, fairly, and efficiently within the purposes of this article;

(d) Pre-licensing education. That the applicant has completed the pre-licensing education requirement described in section five hundred ninety-nine-f of this article;

(e) Written test. That the applicant has passed a written test that meets the test requirement described in section five hundred ninety-nine-g of this article;

(f) Surety bond. That the applicant has met the surety bond requirement described in section five hundred ninety-nine-k of this article; and

(g) Affiliation. Unless the superintendent shall have waived the affiliation requirement pursuant to regulations adopted by the superintendent, that the applicant is employed by, or is an independent contractor of (i) an originating entity, (ii) solely in the case of a mortgage loan originator engaged in the origination of residential mortgage loans on manufactured homes, an entity licensed under article nine or eleven-B of this chapter, or (iii) in the case of a mortgage loan originator engaged in mortgage loan servicing and employed by a mortgage loan servicer, an entity registered as a mortgage loan servicer under article twelve-D of this chapter or exempt from registration under such article. A mortgage loan originator may not be simultaneously employed or affiliated with more than one originating entity.

2. Disqualifying associations. The superintendent may refuse to issue a license pursuant to this article if he or she shall find that the applicant (a) has been a director, partner, or substantial stockholder of an originating entity which has had a registration or license revoked by the superintendent or a regulator of another state that regulates such originating entity, or (b) has been an employee, officer or agent of, or a consultant to, an originating entity that has had a registration or license revoked by the superintendent or a regulator of another state that regulates such originating entity where such person shall have been found by the superintendent or by such regulator of another state to bear responsibility for the acts resulting in such revocation. For the purposes of this subdivision, a person shall be deemed to have been convicted of a crime if such person shall have pled guilty to a charge thereof before a court or magistrate, or shall have been found guilty thereof by the decision or judgment of a court or magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof.

3. Issuance of a license. The superintendent, after making the findings required by subdivision one of this section shall thereupon issue a license to the applicant as mortgage loan originator. The superintendent shall transmit one copy of such certificate to the applicant and file another in his or her office, and shall transmit notice of approval of such application, in such form as the superintendent deems appropriate, to the originating entity for which the applicant is providing services. Such license shall be deemed to terminate at the end of the annual license period, unless such license is renewed in accordance with section five hundred ninety-nine-i of this article.



599-F - Pre-licensing educational requirements.

599-f. Pre-licensing educational requirements. 1. Minimum educational requirements. In order to meet the pre-licensing education requirement referred to in this article, a person shall complete at least twenty hours of education approved in accordance with subdivision two of this section, which shall include at least the following minimum requirements:

(a) Three hours of federal law and regulations;

(b) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues;

(c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace; and

(d) Three hours of training on applicable New York State law and regulations as may be approved by the superintendent.

2. Approved education courses. For purposes of subdivision one of this section, pre-licensing education courses shall be such courses, including the course provider thereof, as shall have been reviewed, and approved, by the NMLSR based upon reasonable standards. An hour of education for purposes of this article shall be as defined by the NMLSR.

3. Employer and affiliate education courses. Nothing in this section shall preclude any pre-licensing education course, as approved by the NMLSR, that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such employer or entity.

4. Venue of education. Pre-licensing education may be offered either in a classroom, online or by any other means approved by the NMLSR.

5. Reciprocity of education courses. Pre-licensing education courses approved by the NMLSR pursuant to paragraphs (a), (b) and (c) of subdivision one of this section for any state shall be accepted as credit towards completion of pre-licensing education requirements in this state.

6. Re-licensing educational requirements. An individual licensed under this article subsequent to its effective date applying to be licensed again must prove that he or she has completed all the continuing education requirements for the year in which the license was last held.



599-G - Testing of mortgage loan originators.

599-g. Testing of mortgage loan originators. 1. General requirements. In order to meet the written test requirement referred to in this article, an individual shall pass, in accordance with the standards established under this section, a qualified written test developed by the NMLSR and administered by a test provider approved by the NMLSR based upon reasonable standards.

2. Qualified test. A written test shall not be treated as a qualified written test for purposes of subdivision one of this section unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including the following:

(a) Ethics;

(b) Federal law and regulation pertaining to mortgage origination;

(c) State law and regulation pertaining to mortgage origination; and

(d) Federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

3. Testing location. Nothing in this section shall prohibit a test provider approved by the NMLSR from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of such entity, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

4. Minimum competency. The following conditions apply to individuals taking such competency tests:

(a) An individual shall not be considered to have passed a qualified written test unless the individual shall have achieved a test score of not less than seventy-five percent correct answers to questions;

(b) An individual may retake a test three consecutive times, with each consecutive taking occurring at least thirty days after the preceding test;

(c) After failing three consecutive tests, an individual shall wait at least six months before taking the test again; and

(d) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer, not taking into account any time during which such individual is a registered mortgage loan originator, shall retake the test.



599-H - Mortgage call reports.

599-h. Mortgage call reports. Each originating entity shall submit to the NMLSR reports of condition, which shall be in such form and shall contain such information as the NMLSR may require.



599-I - Standards for license renewal; inactive status.

599-i. Standards for license renewal; inactive status. 1. Standards for renewal. The following minimum standards for license renewal for mortgage loan originators are hereby established:

(a) The mortgage loan originator must continue to meet the minimum standards for license issuance set forth in section five hundred ninety-nine-e of this article;

(b) The mortgage loan originator must satisfy the annual continuing education requirements described in section five hundred ninety-nine-j of this article; and

(c) The mortgage loan originator must have paid all required fees for the renewal of the license.

2. Failure to satisfy standards. The license of a mortgage loan originator failing to satisfy the minimum standards for renewal shall terminate. In the event the licensed mortgage loan originator fails to pay such fee or otherwise satisfy this section, then the department shall notify the originating entity of the termination of the license. Such license shall be reinstated, in the case of a licensed mortgage loan originator failing to timely pay such fee, if such licensed mortgage loan originator pays such fee within sixty days of such due date.

3. Submission of annual request. An annual request for renewal of a license as a mortgage loan originator shall be affirmed by the mortgage loan originator and submitted electronically, including through the NMLSR, in such form and in such manner as may be prescribed by the superintendent. The annual request for renewal shall contain such information as specified by the superintendent.

4. Inactive status. The license of a mortgage loan originator is not effective during any period during which the mortgage loan originator is not employed by, or is an independent contractor of, an originating entity. When a mortgage loan originator ceases to be employed by, or is an independent contractor of, an originating entity, the originating entity shall promptly notify the superintendent of the termination date of such employment or affiliation. The license of such mortgage loan originator shall be placed in inactive status until the superintendent receives written or electronic notice of the mortgage loan originator's new employment or affiliation. A mortgage loan originator shall continue to pay the annual license fee and to take required education courses while in inactive status.



599-J - Continuing education for mortgage loan originators.

599-j. Continuing education for mortgage loan originators. 1. Continuing education requirements. In order to meet the annual continuing education requirements referred to in section five hundred ninety-nine-i of this article, a licensed mortgage loan originator shall complete, beginning in the year after such individual is licensed, at least eleven hours of education approved in accordance with subdivision two of this section, which shall include at least:

(a) Three hours of Federal law and regulations;

(b) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues;

(c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace; and

(d) Three hours of training on applicable New York State law and regulations.

2. Approved education courses. For purposes of subdivision one of this section, continuing education courses shall be reviewed and approved by the NMLSR based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

3. Employer and affiliate education courses. Nothing in this section shall preclude any education course approved by the NMLSR that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity.

4. Venue of education. Continuing education may be offered either in a classroom, online or by any other means approved by the NMLSR.

5. Calculation of credits. A licensed mortgage loan originator:

(a) Except for subdivision nine of this section, may receive credit for a continuing education course only in the calendar year in which the course is taken; and

(b) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

6. Instructor credit. A licensed mortgage loan originator who is an instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two hours credit for every one hour taught.

7. Reciprocity of education. A person having successfully completed the education requirements approved by the NMLSR pursuant to paragraphs (a), (b), and (c) of subdivision one of this section for any state shall be accepted as credit towards completion of continuing education requirements in this state.

8. Lapse in license. A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

9. Make up of continuing education. An individual meeting the requirements of paragraphs (a) and (c) of subdivision one of section five hundred ninety-nine-i of this article may make up any deficiency in continuing education as established by rule or regulation of the superintendent.



599-K - Required surety bond.

599-k. Required surety bond. 1. Each mortgage loan originator shall be covered by a surety bond in accordance with this section. In the event that the mortgage loan originator is an employee or exclusive agent of an originating entity, the surety bond of such person may be used to satisfy the mortgage loan originator's surety bond requirement; provided that such surety bond contains coverage for each mortgage loan originator not otherwise covered by a qualifying surety bond in an amount prescribed in subdivision two of this section. The surety bond shall be in a form prescribed by the superintendent. The superintendent may promulgate rules or regulations with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of this article.

2. The penal amount of the required surety bond shall be maintained in an amount that reflects the dollar amount of loans originated by the mortgage loan originator as determined by the superintendent.

3. When an action is commenced on a licensee's bond, the superintendent may require the filing of a new or supplemental bond.

4. Immediately upon recovery upon any claim or action on or under the bond, the mortgage loan originator (or the originating entity as the case may be), shall file a new or supplemental bond restoring the face amount of the bond to the amount required by the superintendent.



599-L - Reports by the superintendent; permissive challenges by licensees.

599-l. Reports by the superintendent; permissive challenges by licensees. 1. Notwithstanding any other provisions of law, the superintendent shall report on a regular basis, not more than annually, all violations of this article, as well as enforcement actions and other relevant information, to the NMLSR subject to the provisions contained in the confidentiality provisions of section five hundred ninety-nine-q of this article.

2. The superintendent shall establish a process whereby a mortgage loan originator may challenge information entered into the NMLSR by the superintendent.



599-M - Required records and reporting.

599-m. Required records and reporting. 1. Educational records. Each originating entity shall obtain and retain acceptable documentation of the satisfactory completion of education courses required pursuant to this article by each mortgage loan originator employed by or affiliated with such originating entity and shall provide such documentation at the request of the superintendent. Such documentation shall be retained by an originating entity for six years. An originating entity shall retain a copy of any original proof or record of completion provided by a mortgage loan originator. In those instances when an originating entity also retains the original proof or record of such completion of any then applicable education requirement, such originating entity shall provide the original proof or record, upon request, when a mortgage loan originator terminates or has terminated his or her employment or affiliation with the originating entity.

2. List of licensed mortgage loan originators. The superintendent shall maintain upon the internet web-page of the department a list of the mortgage loan originators licensed and in good standing. Such list shall indicate the name, license number and current originating entity, if any, employing each mortgage loan originator or with whom such mortgage loan originator is affiliated.

3. Reports by originating entities. Each originating entity shall on a quarterly basis in each calendar year provide the superintendent, in written or electronic form, with a list of the mortgage loan originators employed by, or affiliated with, such originating entity and shall also advise in such report of any dismissal for cause of a mortgage loan originator employed by, or affiliated with, such originating entity during such quarter, which is due or based upon an alleged violation of this chapter or any law involving real property.

4. Reports by mortgage loan originators. Each mortgage loan originator shall promptly notify the superintendent of the following:

(a) A change in his or her primary residence address;

(b) Any felony conviction or pending felony charges; any charge of or conviction with respect to a misdemeanor involving financial services or a financial services related business; or any charge or conviction involving fraud, false statements or omissions, theft or wrongful taking of property, bribery, perjury, forgery or extortion subsequent to initial authorization;

(c) Any termination of or resignation from employment of affiliation with an originating entity;

(d) Any initiation, settlement or resolution of any complaint, action or proceeding brought against him or her by a state or federal governmental unit or self-regulatory organization in connection with a financial services-related activity or business or involving fraud, misrepresentation, consumer deception, larceny or perjury;

(e) Any initiation, settlement or resolution of any other civil action or proceeding against him or her involving fraud, misrepresentation, larceny or perjury; and

(f) Any other matters as directed by the superintendent.



599-N - Enforcement authority; grounds for suspension or revocation of a mortgage loan originator license; restitution.

599-n. Enforcement authority; grounds for suspension or revocation of a mortgage loan originator license; restitution. 1. Licensee revocation. In addition to the authority set forth in subdivision three of this section, the superintendent may revoke a license to engage in business as a mortgage loan originator pursuant to this article if he or she finds, after notice and a hearing, that:

(a) Through a course of conduct, the licensee has violated any provisions of this article, or any rule or regulation promulgated by the superintendent thereunder, or any rule or regulation promulgated by the superintendent under article twelve-D of this chapter or of any other applicable law, rule or regulation of this state or the federal government pertaining to mortgage banking, brokering or loan originating; or

(b) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the superintendent to refuse to issue such initial license.

2. Restitution. The superintendent may order a mortgage loan originator or any other person to pay restitution for violations of this article or any rules of the superintendent promulgated hereunder.

3. Suspension; termination. (a) The superintendent may, for good cause, or where there is a substantial risk of public harm, without notice or a hearing, issue an order suspending the license of any mortgage loan originator for a period not to exceed ninety days for investigation. "Good cause", as used in this subdivision, shall exist only when the mortgage loan originator has engaged or engages in dishonest or inequitable practices or practices which demonstrate incompetent mortgage loan originating, which practices may cause substantial harm to the persons afforded the protection of article twelve-D of this chapter, or the license of the mortgage loan originator was revoked in another state or jurisdiction participating in the NMLSR.

(b) The superintendent may, without notice or a hearing, issue an order suspending any license: (i) thirty days after the date the mortgage loan originator fails to file any report required to be filed with the superintendent pursuant to the authority provided by this article; or (ii) immediately upon notice that any required surety bond with respect to the licensee is no longer in effect.

(c) If the superintendent has issued an order suspending a license pursuant to paragraph (a) of this subdivision, such license may be reinstated if the superintendent determines, in his or her sole discretion after investigation, that good cause therefor did not exist or no longer exists. If the superintendent has issued an order suspending a license pursuant to paragraph (b) of this subdivision, such license may be reinstated, if the superintendent determines, in his or her sole discretion, that the licensee has cured all deficiencies set forth in such order by the close of business ninety days after the date of such suspension order. Otherwise, in case of a suspension pursuant to paragraph (b) of this subdivision, unless the superintendent has, in his or her sole discretion, extended such suspension, the license of such mortgage loan originator shall be deemed to be automatically terminated by operation of law at the close of business on such ninetieth day.

4. Requirement for a hearing. Except as provided in subdivision three of this section, no license shall be revoked or suspended except after notice and a hearing thereon. Any order of suspension issued after notice and a hearing may include as a condition of reinstatement that restitution be made to consumers of fees or other charges which have been improperly charged or collected as determined by the superintendent.

5. Surrender of license. With the prior consent of the superintendent, any mortgage loan originator may surrender any license by delivering to the superintendent written notice that he or she thereby surrenders such license, but such surrender shall not affect such mortgage loan originator's civil or criminal liability for acts committed prior to such surrender or its obligations to the superintendent for assessments, fees or administrative actions with respect to the periods before such surrender.

6. Continuation of liability. A suspension, revocation or termination of a license in accordance with this article shall not affect such mortgage loan originator's civil or criminal liability for acts committed prior to such suspension, revocation or termination or its obligations to the superintendent for assessments, fees or administrative actions with respect to the periods before such suspension, revocation or termination.

7. Continuation of contracts. No revocation, suspension, surrender or termination of any license under this article shall impair or affect the obligation of any preexisting lawful contract between any licensee under article twelve-D of this chapter and any person.

8. Continuation of license. Every license issued pursuant to this article shall remain in force and effect until the same shall have been surrendered, revoked, terminated or suspended in accordance with any provision of this article, but the superintendent shall have authority in his or her sole discretion to reinstate a suspended license or to issue a new license to a mortgage loan originator whose license shall have been revoked or terminated if no fact or condition then exists which would have warranted the superintendent to refuse to issue such initial authorization under this article.

9. Notice of revocation or suspension; review. Whenever the superintendent shall revoke or suspend a license issued pursuant to this article, he or she shall forthwith execute multiple copies of a written order to that effect. The superintendent shall file one copy of such order in the office of the department and shall forthwith serve a copy upon the mortgage loan originator and any affected originating entity. Any such order may be reviewed in the manner provided by article seventy-eight of the civil practice law and rules. Such application for review as authorized by this section must be made within thirty days from the date of such order of suspension or revocation.

10. Notice of termination. Whenever a license shall have terminated in accordance with this article, the superintendent shall notify the mortgage loan originator and any affected originating entity that the license has terminated and that the mortgage loan originator may not engage in the business of soliciting, processing, placing or negotiating a mortgage loan or offering to solicit, process, place or negotiate a mortgage loan in this state.

11. Hearing requirements. Any hearing held pursuant to the provisions of this section shall be subject to the provisions of the state administrative procedure act.



599-O - Rules, regulations and examinations.

599-o. Rules, regulations and examinations. 1. The superintendent is hereby authorized and empowered to make such rules and regulations and interim procedures for licensing and acceptance of applications as may in his or her judgment be necessary or appropriate for the effective administration or enforcement of this article. For individuals previously authorized to act as mortgage loan originators under this chapter, the superintendent may establish expedited review and licensing procedures.

2. For the purpose of discovering violations of this article or securing information lawfully required by him or her hereunder, the superintendent may at any time, and as often as he or she may determine, investigate the business and examine the books, accounts, records, and files of every licensee under this article and any entity with which such individual is associated as an employee or independent contractor. For that purpose the superintendent shall have free access to the offices and places of business, books, accounts, papers, records, files, safes and vaults of all such entities. The superintendent shall have authority to require the attendance of and to examine under oath all persons whose testimony he or she may deem necessary or desirable relative to such business. The expenses incurred in making any examination pursuant to this section shall be assessed against and paid by the licensee so examined, except that traveling and subsistence expenses so incurred shall be charged against and paid by licensees in such proportions as the superintendent shall deem just and reasonable, and such proportionate charges shall be added to the assessment of the other expenses incurred upon each examination. Upon written notice by the superintendent of the total amount of such assessment, the licensee shall become liable for and shall pay such assessment to the superintendent.



599-P - Unique identifier.

599-p. Unique identifier. The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations or advertisements, including business cards or websites, and any other documents as established by rule, regulation or order of the superintendent.



599-Q - Confidentiality.

599-q. Confidentiality. In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, information provided to the superintendent by an MLO shall be subject to the following:

1. Except as otherwise provided in public law 110-289, section 1512, the requirements under any federal law, the freedom of information law ("FOIL") or other law of this state regarding the privacy or confidentiality of any information or material provided to the NMLSR, and any privilege arising under federal or state law (including the rules of any federal or state court) with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the NMLSR. Such information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege of the loss of confidentiality protections provided by federal law, FOIL or this chapter.

2. For these purposes, the superintendent is authorized to enter into agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators or other associations representing governmental agencies as established by rule, regulation or order of the superintendent.



599-R - Construction.

599-r. Construction. Nothing contained in this article shall be deemed to impair, alter or render ineffective any provision of article twelve-D of this chapter, including but not limited to any provision thereof relating to issuing, suspending or revoking any mortgage banker license or mortgage broker registration.






Article 13 - (Banking) MERGER; VOLUNTARY DISSOLUTION; SUPERINTENDENT'S TAKING POSSESSION; REORGANIZATION; LIQUIDATION

600 - Merger; when authorized.

600. Merger; when authorized. The following mergers are hereby authorized:

(1) One or more corporations organized under the laws of this state and subject to the provisions of article three, article eight, article eleven or article twelve of this chapter with another corporation subject to the provisions of the same article.

(2) One or more mutual savings banks with another mutual savings bank.

(3) One or more mutual savings and loan associations with another mutual savings and loan association.

(4) One or more mutual savings and loan associations with one or more mutual savings banks.

(5) One or more safe deposit companies with a bank or trust company.

(6) One or more banks, trust companies, stock-form savings banks or stock-form savings and loan associations, with one or more out-of-state banks or out-of-state trust companies as such terms are defined in section two hundred twenty-two of this chapter.

(7) One or more subsidiaries or affiliates of a bank, trust company, savings bank or savings and loan association, which are not a bank, trust company, savings bank or savings and loan association, as those terms are defined in section two of this chapter, with the bank, trust company, savings bank or savings and loan association of which it is a subsidiary or affiliate, as the superintendent of financial services shall approve and enter on its records; provided, however, that nothing in this subdivision shall be deemed to authorize a bank, trust company, savings bank or savings and loan association to exercise any power or engage in any activity that it may not exercise or engage in pursuant to this chapter. The superintendent of financial services may promulgate such regulations as he or she deems necessary and proper to implement and define the provisions of this subdivision. Nothing in this subdivision shall alter, affect or impair any regulation or resolution adopted, or that may be adopted, by the superintendent of financial services, pursuant to section twelve-a or former sections fourteen-g or fourteen-h of this chapter.

(8) Such other mergers between and among banking institutions as the superintendent of financial services may authorize. The superintendent may promulgate such regulations as he or she deems necessary and proper to implement and define the provisions of this paragraph.



601 - Merger agreement; authorization; approval; filing.

601. Merger agreement; authorization; approval; filing. 1. A written plan of merger shall be submitted, in duplicate, to the superintendent by the corporations which are to merge. Such plan shall be in form satisfactory to the superintendent, shall specify each corporation to be merged and the corporation which is to receive into itself the merging corporation or corporations, and shall prescribe the terms and conditions of the merger and the mode of carrying it into effect. Such plan may provide the name to be borne by the receiving corporation and such name may be the name of any corporation which is a party to such plan or a new name. Such plan may also name the persons who shall constitute the board of directors or trustees of the receiving corporation after the merger shall have been accomplished, provided that the number and qualifications of such persons shall be in accordance with the provisions of this chapter relating to the number and qualifications of directors or trustees of such a corporation; or, in the case of stock corporations, such plan may provide for a meeting of the stockholders to elect a board of directors within sixty days after such merger, and may make provision for conducting the affairs of the corporation meanwhile. In the case of savings banks, such plan may also provide that the place or places of business of the merging bank may be maintained as an office or offices of the receiving bank as provided in paragraph (c) of subdivision two of section two hundred forty of this chapter.

At the time of submission for action by the superintendent of the written plan of merger, an investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid to the superintendent.

2. In the case of stock corporations, there shall be submitted, in duplicate, to the superintendent with the plan of merger, a certificate of the president, secretary or cashier of each of the corporations which are to merge, certifying that such plan has been approved by the board of directors of his corporation by a majority vote of all the members thereof, and that such plan was thereafter submitted to the stockholders of such corporation at a meeting thereof held upon notice of at least fifteen days, specifying the time, place and object of such meeting and addressed to each stockholder at the address appearing upon the books of the corporation and published at least once a week for two successive weeks in one newspaper in each county in which any of the merging corporations has its principal place of business and that such plan has been approved at such meeting by the vote of the stockholders owning at least two-thirds in amount of the stock of such corporation, except that such certificate of the president, secretary or cashier of the receiving corporation need not certify that such plan was submitted to or approved by vote of the stockholders of such corporation if (a) the total assets of the merging corporation or corporations do not exceed ten per centum of the total assets of the receiving corporation and (b) the plan of merger does not change the name or the authorized shares of capital stock of the receiving corporation or make or require any other change or amendment for which the approval or consent of stockholders of the receiving corporation would be required under provisions of law other than this section.

3. In the case of mutual savings banks, mutual savings and loan associations or credit unions, there shall be submitted, in duplicate, to the superintendent with the plan of merger, a certificate of the president, secretary or cashier of each of the corporations which are to merge, certifying that such plan has been submitted to a special meeting of the board of trustees or directors of his corporation, that a notice of at least fifteen days, specifying the time, place and object of the meeting, together with a copy of the plan has been mailed to each trustee or director and that such plan has been approved at such meeting by a vote of two-thirds of all the members of such board of trustees or directors.

4. In the case of merger of a safe deposit company into a bank or trust company which owns at least ninety-five per centum of the outstanding shares of each class of the stock of such safe deposit company, in lieu of compliance with subdivisions one and two of this section there may be submitted, in duplicate, to the superintendent a written plan of merger in form satisfactory to the superintendent stating that such safe deposit company as the merging corporation is to be merged into such bank or trust company as the receiving corporation and setting forth any necessary or appropriate terms and conditions of the merger and provisions for carrying it into effect, including, if the receiving corporation does not own all the outstanding stock of the merging corporation, provisions with respect to the cash or other consideration to be paid or delivered to the stockholders of the merging corporation (other than the receiving corporation) upon the merger becoming effective and upon the surrender of their shares. There shall be submitted, in duplicate, to the superintendent with such plan of merger, a certificate of the president, secretary or cashier of the merging corporation and of the receiving corporation, certifying that such plan has been approved by the board of directors of his corporation by a majority vote of all the members thereof. The certificate of the president, secretary or cashier of the merging corporation shall certify the extent of the ownership by the receiving corporation of the outstanding capital stock of the merging corporation. If the receiving corporation does not own all the outstanding stock of the merging corporation, the certificate of the president, secretary or cashier of the merging corporation shall also certify that there has been mailed to each of its stockholders of record (other than the receiving corporation), at the address appearing upon the books of the merging corporation, a copy of the plan of merger. Any holder of a share or shares of stock of the merging corporation not owned by the receiving corporation may, at any time prior to the expiration of twenty days after the date of mailing of the plan of merger to the stockholders of the merging corporation, object to the merger and demand payment for his stock. Such objection and demand must be in writing and filed with the receiving corporation. Thereupon such stockholder and the receiving corporation shall have the right to have such stock appraised and paid for as provided in section six thousand twenty-two of this chapter, subject to the conditions and provisions of said section (other than the conditions and provisions of subdivisions one, two and three thereof); except that (a) the time within which the receiving corporation may mail to such stockholder a written offer accompanied by a balance sheet and profit and loss statement of the merging corporation as provided in subdivision seven of said section shall expire thirty days after the merger takes effect, (b) all references in subdivision eight of said section to the stockholders' authorization date shall be deemed to refer to the date of mailing of the plan of merger to the stockholders of the merging corporation, and (c) all references in said section to the notice of election to dissent shall be deemed to refer to the demand of a stockholder of the merging corporation for payment of his stock.



601-A - Purchase of assets.

601-a. Purchase of assets. 1. The following acquisitions are hereby authorized whether by purchase or otherwise, other than by merger, of all or a substantial part of the assets of:

(a) One or more corporations organized under the laws of this state and subject to the provisions of article three, article eight or article twelve of this chapter by another corporation subject to the provisions of the same article.

(b) One or more safe deposit companies by a bank or trust company.

(c) One or more mutual savings banks by another mutual savings bank.

(d) One or more mutual savings and loan associations by another mutual savings and loan association.

(e) One or more stock-form savings banks by another stock-form savings bank.

(f) One or more stock-form savings and loan associations by another stock-form savings and loan association.

(g) One or more banks, trust companies, stock-form savings banks or stock-form savings and loan associations, with one or more out-of-state banks or out-of-state trust companies as such terms are defined in section two hundred twenty-two of this chapter.

(h) One or more banking institutions by another banking institution as the superintendent may authorize. For purposes of this paragraph, a branch or agency of a foreign banking corporation licensed pursuant to article two of this chapter and seeking approval for a transfer of fiduciary relationships pursuant to section six hundred four-a of this chapter shall be considered a banking institution. The superintendent may promulgate such regulations as he or she deems necessary and proper to implement and define the provisions of this paragraph.

2. A written plan providing for the acquisition by one corporation of the assets of another shall be submitted, in duplicate, to the superintendent by both corporations. Such plan shall be in form satisfactory to the superintendent, shall specify the selling and the acquiring corporation, and shall prescribe the terms and conditions of the acquisition and the mode of carrying it into effect.

At the time of submission for action by the superintendent of the written plan of acquisition of assets, an investigation fee as prescribed pursuant to section eighteen-a of this chapter shall be paid to the superintendent; provided, however, that no investigation fee shall be payable under this subdivision with respect to an acquisition to which subdivision two of section six hundred one-b of this article is applicable.

3. There shall also be submitted, in duplicate, to the superintendent with the plan of acquisition of assets, a certificate of the president, secretary or cashier of the selling corporation and, in the event the assets of the selling corporation shall exceed ten per centum of the assets of the acquiring corporation, of the acquiring corporation, certifying that such plan has been approved by the board of directors of his corporation by a majority vote of all the members thereof, and that such plan was thereafter submitted to the stockholders of such corporation at a meeting thereof held upon notice of at least fifteen days, specifying the time, place, and object of such meeting and addressed to each stockholder at the address appearing upon the books of the corporation and published at least once a week for two successive weeks in one newspaper in each county in which the selling corporation and, if applicable, the acquiring corporation has its principal place of business and that such plan has been approved at such meeting by the vote of the stockholders owning at least two-thirds in amount of the stock of such corporation.

5. Nothing contained in this section six hundred and one-a shall be construed to prohibit any other purchase of assets which is otherwise permitted by applicable law.



601-B - Approval or disapproval of merger or purchase of assets.

601-b. Approval or disapproval of merger or purchase of assets. 1. The superintendent shall approve or disapprove of a proposed merger as authorized by section six hundred of this chapter or a proposed acquisition of all or a substantial part of the assets of any banking organization as authorized by section six hundred one-a of this chapter, as the case may be, within one hundred twenty days after the submission of the proposed plan thereof to him. In determining whether to so approve, the superintendent shall take into consideration (i) the declaration of policy contained in section ten of this chapter, (ii) whether the effect of such merger or acquisition shall be either to expand the size or extent of the resulting or acquiring institution beyond limits consistent with adequate and sound banking and the preservation thereof or result in a concentration of assets beyond limits consistent with effective competition, (iii) whether such merger or acquisition may result in such a lessening of competition as to be injurious to the interests of the public or tend toward monopoly and (iv) primarily, the public interest and the needs and convenience thereof. If the superintendent shall approve such proposed merger or acquisition, he shall file the plan, together with such certificates and the original of the approval of the superintendent, in the office of the superintendent, and, in the case of merger, a duplicate of the plan, together with a duplicate of each of such certificates and a duplicate of the superintendent's approval, shall be filed in the office of the clerk of the county in which the principal office of the receiving corporation is located. Upon such filing in the office of the superintendent, the merger or acquisition shall become effective, unless a later date is specified in the plan, in which event the merger or acquisition shall become effective upon such later date.



601-C - Sale, lease, exchange or other disposition of property, rights, privileges and franchises.

601-c. Sale, lease, exchange or other disposition of property, rights, privileges and franchises. 1. Subject to subdivision eight of section six hundred five of this chapter, and except as otherwise provided by law or by its organization certificate or other certificate filed pursuant to law, a corporation organized under the laws of this state and subject to the provisions of article three, article six, article eight, article ten or article twelve of this chapter may voluntarily sell, lease, exchange or otherwise dispose of its property, rights, privileges and franchises, or any interest therein or any part thereof; provided, however, that if such sale, lease, exchange or other disposition is not made in the regular course of business of the corporation and involves all or substantially all of its property, rights, privileges and franchises, or an integral part thereof essential to the conduct of the business of the corporation, such sale, lease, exchange or other disposition shall be authorized only in accordance with the following procedure:

(a) In the case of a corporation subject to the provisions of article three, article eight, article twelve or a stock-form banking organization subject to either article six or article ten of this chapter, the board of directors of the corporation by a majority vote of all the members thereof shall approve the proposed sale, lease, exchange or other disposition and direct its submission to a vote of stockholders.

Notice of meeting shall be given to each stockholder of record, whether or not entitled to vote.

The stockholders shall authorize such sale, lease, exchange or other disposition and may fix, or may authorize the board of directors to fix, any of the terms and conditions thereof and the consideration to be received by the corporation therefor, which may consist in whole or in part of cash or other property, real or personal, including shares, bonds or other securities of any other domestic or foreign corporation or corporations, by vote at a meeting of stockholders of the holders of two-thirds of all outstanding shares entitled to vote thereon.

(b) In the case of a mutual corporation subject to the provisions of article six of this chapter, the board of trustees of the corporation by a vote of a majority of all the members thereof shall approve and authorize the proposed sale, lease, exchange or other disposition and shall fix any of the terms and conditions thereof and the consideration to be received by the corporation therefor, which may consist in whole or in part of cash or other property, real or personal, including such shares, bonds or other securities of any other domestic or foreign corporation or corporations as are authorized investments for savings banks, subject to those limitations applicable to such investments.

A verified copy of the minutes of the meeting at which the board of trustees approves and authorizes the proposed transaction shall be filed in the office of the superintendent together with a copy of the agreement governing the proposed transaction, a statement setting forth the reasons why the trustees believe the proposed transaction would be in the best interest of the savings bank, its depositors and the public and such other information as the superintendent may require. In determining whether or not to approve the proposed transaction, the superintendent shall consider whether the proposed transaction would be in the best interests of the savings bank, its depositors and the public and such other information as the superintendent may deem appropriate. The superintendent shall notify the board of trustees in writing of his or her determination. If the superintendent disapproves, the board of trustees shall abandon the proposed transaction.

(c) In the case of a mutual corporation subject to the provisions of article ten of this chapter, the board of directors of the corporation by a majority vote of all the members thereof shall approve the proposed sale, lease, exchange or other disposition and direct its submission to a vote of shareholders.

Notice of meeting shall be given to each shareholder.

The shareholders shall authorize such sale, lease, exchange or other disposition and may fix, or may authorize the board of directors to fix, any of the terms and conditions thereof and the consideration to be received by the corporation therefor, which may consist in whole or in part of cash or other property, real or personal, including such shares, bonds or other securities of any other domestic or foreign corporation or corporations as are authorized investments for savings and loan associations, subject to those limitations applicable to such investments, by vote at a meeting of shareholders of the holders of two-thirds in amount of the book value of all outstanding shares entitled to vote thereon.

A verified copy of the minutes of the meetings at which the board of directors and shareholders approve and authorize the proposed transaction shall be filed in the office of the superintendent together with a copy of the agreement governing the proposed transaction, a statement setting forth the reasons why the directors believe the proposed transaction would be in the best interest of the savings and loan association, its shareholders and the public and such other information as the superintendent may require. In determining whether or not to approve the proposed transaction, the superintendent shall consider whether the proposed transaction would be in the best interests of the savings and loan association, its shareholders and the public. The superintendent shall notify the board of directors in writing of his or her determination. If the superintendent disapproves, the board of directors shall abandon the proposed transaction.

2. Notwithstanding stockholder or shareholder authorization, the board may abandon the proposed sale, lease, exchange or other disposition without further action by the stockholders or shareholders, subject to the rights, if any, of third parties under any contract relating thereto.

3. This section shall not be applicable to a sale or disposition of assets the acquisition of which is authorized by section six hundred one-a of this chapter, or to any sale or other disposition of assets after the entry of an order pursuant to subdivision four of section six hundred five of this chapter, or to a sale or disposition of all or substantially all of the assets by a mutual corporation subject to the provisions of article six or article ten of this chapter to a national banking association or national banking associations or a corporation or corporations subject to the provisions of article three, article eight or article twelve of this chapter or to a stock-form corporation subject to article six or article ten of this chapter or to a stock-form federal savings bank or to a stock-form federal savings and loan association.



602 - Effect of merger.

602. Effect of merger. At the time when a merger becomes effective:

(1) the receiving corporation shall be considered the same business and corporate entity as each corporation merged into it;

(2) all of the property, rights, powers and franchises of any corporation that shall be so merged shall vest in the receiving corporation and the receiving corporation shall be subject to and be deemed to have assumed all of the debts, liabilities, obligations and duties of such merged corporation and to have succeeded to all of its relationships, fiduciary or otherwise, as fully and to the same extent as if such property, rights, powers, franchises, debts, liabilities, obligations, duties and relationships had been originally acquired, incurred or entered into by the receiving corporation;

(3) any reference to a merged corporation in any contract, will or document, whether executed or taking effect before or after the merger, shall be considered a reference to the receiving corporation if not inconsistent with the other provisions of the contract, will or document;

(4) a pending action or other judicial proceeding to which any corporation that shall be so merged is a party, shall not be deemed to have abated or to have discontinued by reason of the merger, but may be prosecuted to final judgment, order or decree in the same manner as if the merger had not been made; or the receiving corporation may be substituted as a party to such action or proceeding, and any judgment, order or decree may be rendered for or against it that might have been rendered for or against such other corporation if the merger had not occurred.

No corporation organized under or subject to the provisions of this chapter which subsequent to January first, nineteen hundred thirty-eight, receives or has received into itself by merger pursuant to any provision of law a corporation organized under or subject to the provisions of any law other than this chapter shall, through such merger, acquire power to engage in any business or to exercise any right, privilege or franchise which is not conferred by the provisions of this chapter upon such receiving corporation.



603 - Issuance of new certificates of stock or other consideration.

603. Issuance of new certificates of stock or other consideration. The receiving corporation may require the return of the original certificate or certificates held by each stockholder or shareholder in such other corporation or corporations and may issue in lieu thereof new certificates for such number of its own shares, or pay or deliver such other consideration, as such stockholder or shareholder may be entitled to receive under the merger plan.



604 - Rights of dissenting stockholders.

604. Rights of dissenting stockholders.

The following stockholders shall, subject to and by complying with section six thousand twenty-two of this chapter, have the right to receive payment of the fair value of their shares and the other rights and benefits provided by such section:

1. In the case of a merger pursuant to a plan submitted to stockholders as provided in subdivision two of section six hundred one of this chapter, any stockholder of the merging corporation entitled to vote thereon who does not assent thereto;

2. In the case of a plan of acquisition of assets submitted to stockholders as provided in subdivision two of section six hundred one-a of this chapter, any stockholder of the selling corporation entitled to vote thereon who does not assent thereto; and

3. In the case of a sale, lease, exchange or other disposition which requires stockholder authorization under section six hundred one-c of this chapter, any stockholder, entitled to vote thereon, of the corporation making such sale, lease, exchange or other disposition who does not assent thereto, except in the case of a transaction wholly for cash where the stockholders' authorization thereof is conditioned upon the distribution of all the net proceeds of such transaction to the stockholders in accordance with their respective interests within one year after the date of such transaction and upon the dissolution of the corporation.



604-A - Transfer of fiduciary relationships.

604-a. Transfer of fiduciary relationships. 1. If any banking institution, including a bank or trust company, national banking association, savings bank, savings and loan association, federally chartered savings bank, federally chartered savings association, or a branch or agency of a foreign banking corporation licensed pursuant to article two of this chapter, located in this state, shall have transferred all or substantially all of its assets to another banking institution in a transaction subject to this chapter pursuant to a written agreement between the transferor and transferee whereby the transferee has assumed the deposit liabilities, if any, of the transferor and has agreed to assume all fiduciary relationships of the transferor, the transferee may file in the office of the superintendent a certificate in its name and under its seal, signed by its president, secretary or cashier, setting forth a copy of such agreement and stating that the transferee assumes all of the fiduciary relationships of the transferor pursuant to the provisions of this section; provided, however, that such certificate shall not be filed unless the approval of the superintendent shall have been endorsed thereon or annexed thereto before filing. In the case of a branch or agency licensed pursuant to article two of this chapter that seeks to participate in a transaction described in this section, such branch or agency shall be subject to the application and approval requirements governing acquisition transactions set forth in sections six hundred one-a and six hundred one-b of this article.

2. Upon the filing of such certificate in the office of the superintendent, all of the property, rights, powers and franchises of the transferor as fiduciary shall vest in the transferee and the transferee shall be deemed to have assumed all of the debts, liabilities, obligations and duties of the transferor as fiduciary, and to have succeeded to all the fiduciary relationships of the transferor, as fully and with the same effect as is provided in sections one hundred thirty-six-c and six hundred two of this chapter in the case of a merger, and any reference to the transferor as fiduciary in any capacity, contained in any contract, will or document, whether executed or taking effect before or after the filing of such certificate in the office of the superintendent, shall be considered a reference to the transferee if not inconsistent with the other provisions of the contract, will or document.

3. For purposes of this section, the fiduciary relationships of the transferor shall include all relationships as agent, trustee, guardian, receiver, committee, conservator, executor, administrator, or other fiduciary in any capacity or for any purpose mentioned in section one hundred of this chapter, and all relationships of the transferor as bailee or depositary of personal property.

4. This section shall not be deemed to authorize a transferee to assume any fiduciary relationship of a kind which it would not otherwise have power to undertake and perform. Nothing in this section shall be deemed to authorize any such transferee to maintain as its own office any office previously maintained by the transferor, and authority, if any, to maintain any such office shall be governed by the applicable provisions of law other than this section. This section shall not be deemed to apply to contracts of the transferor for the leasing of safe deposit boxes or vaults.



605 - Voluntary liquidation; sale of assets; forfeiture of charter by non-user.

605. Voluntary liquidation; sale of assets; forfeiture of charter by non-user. 1. Any corporate banking organization, the assets of which have a value at least equal to its liabilities, exclusive of any liability to shareholders or stockholders, as such, may voluntarily wind up its affairs; but no banking organization of which the superintendent has taken possession in accordance with the provisions of section six hundred six of this chapter shall take any steps for such voluntary dissolution until it has received the written approval of the superintendent.

2. To effect a voluntary dissolution of any corporation, a meeting of the stockholders or shareholders of such corporation having full voting rights, and if applicable any other stockholders or shareholders authorized by the organization certificate or by-laws of such corporation to vote on a resolution to effect a voluntary dissolution, shall be held upon not less than twenty days' written notice to each such stockholder or shareholder, either served personally or mailed to the stockholder or shareholder at the address appearing upon the books of the corporation, and containing a statement of the purpose for which such meeting is called. Proof by affidavit of due service of such notice shall be filed in the office of the corporation before or at the time of such meeting.

In the case of a mutual savings bank, a meeting of its board of trustees shall be held upon like notice. Proof by affidavit of due service of such notice shall be filed in the office of the savings bank before or at the time of such meeting.

3. At such a meeting of stockholders or mutual shareholders, such stockholders or mutual shareholders may, by a vote of the owners of at least two-thirds in amount of such stock, or of the capital of such mutual corporation, direct that the corporation be closed and its business wound up. The proceedings of such meeting shall be entered in the minutes of such corporation.

At such a meeting of the board of trustees of a savings bank, the trustees may by vote of not less than two-thirds of their whole number, direct by resolution that the savings bank be closed and its business wound up. The vote on such resolution shall be recorded with the resolution in the minutes of the board of trustees.

A copy of the minutes of such meeting of stockholders or mutual shareholders or board of trustees, verified by the presiding officer and by the secretary of such meeting, shall be filed in the office of the superintendent within five days after the date of such meeting.

4. Within three months after the date of any such meeting, application may be made to the supreme court, after due notice to the superintendent, for an order declaring the business of such corporation closed. In a proper case, the court shall make such order which shall prescribe the notice to be given to creditors and depositors to present their claims to the corporation for payment. In the closing order, the court shall set a date certain by which claims must be presented to the corporation for payment. The corporation need not consider any claims submitted after that date. Within five days after the making of such order, a certified copy thereof shall be filed in the office of the superintendent. Upon the entry of such order such corporation shall cease to do business and shall wind up its affairs, pay its creditors and depositors, if any, and, except in the case of a mutual savings bank, distribute any remaining assets among its shareholders or stockholders according to their respective rights and interests. The corporation or any creditor or depositor thereof, upon due notice, may apply to the court that issued the closing order for a determination as to any disputed claim or for any other relief necessary to effectuate the liquidation and dissolution of the corporation. Any petition, application, or motion to vacate, set aside, modify or amend such order so as to permit the corporation to resume business shall have incorporated therein a certificate of the superintendent certifying that after investigation the superintendent has found that the public convenience and advantage will be promoted by the granting of said petition, application or motion.

4-a. (a) Such corporation may, at any time after entry of the order described in subdivision four of this section, cause to be mailed to each person claiming to be, or appearing upon the books of such corporation to be

(1) the owner of any personal property in the custody or possession of such corporation as bailee or depositary for hire or otherwise, including the contents of any safe, vault or box theretofore opened for non-payment of rental in accordance with the provisions of this chapter, or

(2) the lessee of any safe, vault or box, a notice in writing directed by registered mail to such person at his last address as the same appears on the books of such corporation or at his last known address if no address appears on such books, notifying such person to remove all such property or the contents of any such safe, vault or box, within a period stated in said notice, which period shall be not less than sixty days from the date of such notice, and further notifying such person of the terms and provisions of this subdivision. The contract of bailment or of deposit for hire, or lease of safe, vault or box, if any, between the person to whom such notice is mailed and such corporation shall cease and determine upon the date for removal fixed in such notice. Such person shall have a claim against such corporation for the amount of the unearned rent or charges, if any, paid by such person from the date fixed in such notice, if the property or contents is removed on or before such date, or from the date of actual removal, if the property or contents is removed after such date.

(b) If such property or contents shall not be removed, and all rent or storage and other charges theretofore accrued, if any, shall not be paid, within the time fixed by such notice, such corporation shall, within thirty days thereafter, cause such property to be inventoried, or such safe, vault or box, or any package, parcel or receptacle in the custody or possession of such corporation as bailee or depositary for hire or otherwise, to be opened and the contents, if any, to be removed and inventoried, in the presence of an officer of such corporation and of a notary public, not an officer or employee thereof. Such property or contents shall thereupon be sealed up by such notary public in a package distinctly marked by him with the name of the person in whose name such property or such safe, vault, box, package, parcel or receptacle stands upon the books of such corporation, and a copy of the inventory of the property therein shall be certified and attached thereto by such notary public. Such package may be kept in such place as the corporation, with the approval of the superintendent, may determine, at the expense and risk of the person in whose name it stands until delivered to such person or until sold, destroyed or otherwise disposed of as hereinafter provided. Such package may, from time to time, pending final disposition of its contents, be opened in the presence of an officer of such corporation and of a notary public, not an officer or employee thereof, for inspection or appraisal, or to enable such corporation to exercise any of the powers conferred or duties imposed by this article. Whenever such package is opened, the notary shall endorse on the outside thereof the date of opening and re-sealing, and shall certify and attach thereto a list of the articles, if any, removed therefrom, or placed or replaced therein, and an affidavit of the officer in whose presence it was opened showing the reason for opening the same.

(c) At any time prior to the sale, destruction or other disposition of the contents thereof, the person in whose name such package stands may require the delivery thereof upon payment of all rental or storage charges accrued, and all other charges or expenses paid or incurred to the date of delivery with respect to such package or the contents thereof, including the cost of inventorying or of opening and inventorying, the fees of the notary public, the cost of preparing and mailing the notice, and advertising, if any. If the principal of, or interest, income, or dividends on any bonds, stock certificates, promissory notes, choses in action or other securities contained in such package, is or becomes due and payable while it is in the possession of such corporation, it may at its election collect such principal, interest, income or dividends, and from the proceeds thereof may deduct all such sums due for rental and other charges, until the time of such collection. The balance, if any, of the amount or amounts so collected shall be disposed of as hereafter in paragraph (e) of this subdivision and in subdivision five hereof provided.

(d) After the expiration of one year from the time of mailing the notice in paragraph (a) of this subdivision described, such corporation may apply to the supreme court for an order authorizing such corporation to sell, destroy or otherwise dispose of the contents of such package. In a proper case, the court shall make such order upon such terms and conditions as justice may require. The application for an order of the supreme court pursuant to this paragraph shall be made upon an order to show cause, which shall provide that notice thereof to the person in whose name such package stands and to any other person claiming or appearing to have an interest therein, shall be published, mailed or given in such other manner as the court may prescribe. Whenever, pursuant to the provisions of this paragraph, a corporation is given the power to sell the contents of any package, such power to sell shall be deemed a power to sell in satisfaction of a lien for non-payment of rental or storage charges accrued, and all other charges and expenses paid or incurred to the date of sale with respect to such package and the contents thereof, including the charges and expenses described in paragraph (c) hereof. Such power to sell, or the power to destroy or otherwise dispose of, when authorized pursuant to the provisions of this paragraph, shall be deemed to include the power to sell, destroy or otherwise dispose of, as the case may be, any bonds, stock certificates, promissory notes, choses in action, or other securities, and any other tangible or intangible property contained in any package, regardless of whether or not it shall appear from such securities or properties that the person in whose name the package stands, possesses title to or interest in such securities or other properties, or power to transfer such title or interest, and any sale of such securities or properties, pursuant to this paragraph, shall vest good title thereto in the purchaser thereof.

(e) From the proceeds of any sale, such corporation shall deduct all rental or storage charges accrued, and all other charges and expenses paid or incurred to the date of sale, including the charges and expenses described in paragraph (c) hereof, and the expenses of sale. The balance of such proceeds, if any, shall be credited to the person in whose name such package stood and, unless sooner paid over to the superintendent pursuant to subdivision five hereof, shall be paid over to such person, his assignee or legal representative on satisfactory evidence of identity.

(f) The provisions of this subdivision do not affect or preclude any other remedy by action or otherwise for the enforcement of the claims or rights of such corporation against the person in whose name any property, or any safe, vault, box, package, parcel or receptacle stands, nor affect, nor bar the right of such corporation to recover, before sale, any debt or claim due it or, after sale, so much of the debt or claim as shall not be paid by the proceeds of the sale.

(g) The procedure prescribed in this subdivision may be followed by any corporation winding up its affairs in accordance with the provisions of this section, notwithstanding the fact that such corporation may have commenced proceedings to open, or may have opened, any safe, vault or box for non-payment of rental in accordance with other provisions of this chapter and notwithstanding the contents of any notice that may have been given by such corporation in accordance with any requirement of this section.

5. When such corporation shall have given the notice to creditors and depositors to present their claims as prescribed in the order entered in accordance with the provisions of subdivision four hereof, and shall have paid all its debts and obligations for which a legal claimant has been found, and shall have complied with the provisions of subdivision four-a hereof, it shall, before applying to court for a release upon final accounting or for a final order of dissolution, make a verified transcript or statement from its books of the names of all depositors, creditors, stockholders, shareholders, owners of personal property in the custody or possession of such corporation as bailee, depositary for hire or otherwise, or lessees of any safe, vault or box, who have not claimed or have not received the deposits, debts, dividends, interest balances or other amounts due them, and shall file such transcript or statement with the superintendent together with all identifying information, including, in the case of unclaimed proceeds of any sale pursuant to subdivision four-a hereof, a certified copy of the inventory, and an affidavit showing compliance with the provisions of said subdivision, a list of the articles sold, the price or prices obtained therefor, and the amount or amounts deducted and retained from the proceeds and such corporation shall thereupon pay over such unclaimed amounts to the superintendent as trustee for the persons entitled to receive them, as provided in article two of this chapter.

6. Upon the petition of such corporation showing

(a) that all its debts and obligations have been discharged except those for which no legal claimant has been found,

(b) that notice was given to creditors and depositors to present their claims as prescribed by the court and that any period prescribed by the court for the presentation of such claims has expired,

(c) that the provisions of subdivision four-a hereof, if applicable, have been complied with and

(d) that all unclaimed amounts referred to in subdivision five hereof have been paid over to the superintendent, and on notice to the comptroller and the superintendent and such further notice as the court may prescribe, the court may, on such terms as justice requires, make an order affirming such disposition of such unclaimed amounts and declaring such corporation dissolved and its corporate existence terminated.

7. On filing with the superintendent a certified copy of the order of dissolution described in the last preceding subdivision of this section, the corporation shall cease to exist.

8. Unless the superintendent shall otherwise provide, any corporate banking organization that, pursuant to an agreement, sells or conveys more than fifty per centum of its assets without the written approval of the superintendent shall take the proceedings for voluntary dissolution herein prescribed and, within six months from the date of such sale or conveyance, shall file with the superintendent a certified copy of the closing order in the form prescribed by subdivision four of this section. The corporate banking organization, upon making written application to the superintendent for approval of the sale or conveyance of more than fifty per centum of its assets, shall pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter. If a closing order is required to be filed pursuant to this subdivision and such order is not filed within the time prescribed, the superintendent shall have the power, in the superintendent's discretion, to take possession of the business and property of such corporation and proceed with the liquidation thereof under the provisions of this article.

9. If the superintendent shall certify that any corporate banking organization is deemed by him to have abandoned and forfeited its charter by non-user and to be virtually in process of liquidation, such corporation, if its assets have a value at least equal to its liabilities, exclusive of any liability to shareholders or stockholders, as such, shall take the proceeding for voluntary dissolution herein prescribed and, within six months from the date of such certificate, shall file with the superintendent a certified copy of the closing order in the form prescribed by subdivision four of this section. If such order is not filed within the time prescribed, the superintendent shall have the power, in his discretion, to take possession of the business and property of such corporation and proceed with the liquidation thereof under the provisions of this article.

10. (a) Upon the petition of the superintendent showing

(1) that any corporate banking organization has ceased to transact business, or has commenced but failed to complete proceedings for its voluntary dissolution in accordance with the banking law, or for any other reason is deemed by the superintendent to have abandoned and forfeited its charter by non-user, and

(2) that all of its assets have been distributed, or that the superintendent has no knowledge as to the existence of any such assets, the supreme court in the judicial district where such banking organization maintained its principal place of business may make an order declaring such corporation dissolved and the corporate existence thereof terminated. Upon the filing of a certified copy of such order in the office of the superintendent the existence of such corporation shall cease and determine.

(b) If the petition of the superintendent shall show, in addition to the allegations required by the provisions of subparagraph (1) of paragraph (a) of this subdivision, that such banking organization

(1) has undistributed assets and it appears that in the opinion of the superintendent the cost of taking possession of and liquidating such assets in accordance with the provisions of this article will exceed the fair value of such assets, and

(2) has failed, for a period of two years after ceasing to transact business or commencing proceedings for its voluntary dissolution, to complete such proceedings or to produce proof satisfactory to the superintendent that it has complied with or is in the process of complying with the provisions of the banking law, the court may, upon such notice as it may prescribe, make an order declaring such corporation dissolved and the corporate existence thereof terminated, and further declaring that such assets have been abandoned and providing for the payment, delivery or transfer thereof to the superintendent in such manner and at such time as the court may direct. Upon the filing of a certified copy of such order in the office of the superintendent the existence of such corporation shall cease and determine. At any time within six months after the entry of such order, the court may upon good cause shown and upon such terms as justice may require, vacate or modify such order. At the expiration of such six-month period or such further period as the court may prescribe, the superintendent shall sell, redeem or otherwise dispose of such assets and from the proceeds thereof may retain and pay all costs, disbursements and legal fees allowed by the court and any assessments, penalties or forfeitures incurred by such banking organization under the banking law. The remaining proceeds if any shall forthwith be paid into the state treasury for the use and benefit of the state.

11. (a) Any foreign banking corporation which has been licensed pursuant to article two of this chapter to engage in business in this state, including any such corporation whose license has been surrendered or revoked, may, if it so desires, take proceedings for the voluntary liquidation of its business and property in this state in accordance with the provisions of paragraph (b) of this subdivision; but no such liquidation shall be commenced while the superintendent is in possession of such business and property unless such corporation shall have first received the written approval of the superintendent. In any such liquidation the claims of creditors of such corporation arising out of transactions had by them with its New York agency or agencies or branch or branches shall be accorded the same preference accorded to similar claims in a liquidation under subdivision four of section six hundred six of this article.

(b) To effect such a voluntary liquidation, a foreign corporation shall subscribe, acknowledge and file with the superintendent at his office a written notice of its intention so to liquidate, which notice shall specify the date of commencement of the liquidation, and upon such date, such corporation shall forthwith cease to transact business in this state if it has not already done so, and shall proceed to wind up its affairs in this state. Within thirty days after such date, such corporation shall make application to the supreme court, after due notice to the superintendent, for an order prescribing the notice to be given to the preferred creditors hereinabove described to present their claims for payment. Every such corporation shall, in the course of such liquidation, comply with the provisions of subdivisions four-a, five and six of this section, except that an order entered pursuant to subdivision six of this section shall affirm the disposition of the unclaimed amounts therein referred to and shall authorize the turn-over of all of the assets remaining after payment of the preferred creditors to the principal office of such corporation. Within five days after the making of any order described in this paragraph a certified copy thereof shall be filed in the office of the superintendent.

(c) Any foreign banking corporation which has been licensed pursuant to article two of this chapter to engage in business in this state, which shall liquidate its business and property in this state without electing to comply with the provisions of paragraphs (a) and (b) of this subdivision, shall, upon completion of the liquidation, make a verified transcript or statement from its books of the names of all creditors whose claims arise out of transactions had by them with its New York agency or agencies, or its New York branch or branches and of all owners of personal property in the custody or possession of such agency or agencies or branch or branches as bailee, depositary for hire or otherwise, who have not claimed or have not received the debts or other amounts due them, and shall file such transcript or statement with the superintendent together with all identifying information, including, in the case of unclaimed proceeds of any sale of personal property, a list of the articles sold, the price or prices obtained therefor, and the amount or amounts deducted and retained from the proceeds, and such corporation shall thereupon pay over such unclaimed amounts to the superintendent as trustee for the persons entitled to receive them, as provided in article two of this chapter. Any such corporation so liquidating its business and property in this state may, if it so desires, follow the procedures for the disposition of personal property in the custody or possession of, and exercise the same powers and privileges with respect thereto accorded to, banking organizations in subdivision four-a of this section. To effectuate the purposes of this chapter, the superintendent may impose additional requirements and procedures for the foreign banking corporation to follow with respect to the dissolution of the licensed office.

(d) For the purposes of this subdivision, the words "debts", "obligations" and "deposits", as used in subdivisions four-a, five and six of this section, shall be deemed to refer to the preferred claims hereinabove described, the words "creditors" and "depositors" shall be deemed to refer to the owners of such preferred claims, the references in subdivisions four-a and five of this section to the order entered in accordance with subdivision four of this section shall be deemed to refer to the like order entered in accordance with the provisions of this subdivision, and, except when the context shall otherwise require, the word "corporation" shall be deemed to refer to the New York agency or agencies, or branch or branches and the word "officer" shall include the agent or other person in charge of such agency or agencies and any person in charge of or who is an officer of such branch or branches or of the liquidation.

12. If the superintendent shall at any time find that any of the reasons enumerated in section six hundred six of this article for takeover of the business and property of a banking organization or of the business and property in this state of a foreign banking corporation shall exist, he may, in his discretion, forthwith take possession of such business and property in accordance with the provisions of such section notwithstanding that such banking organization or corporation may have theretofore commenced proceedings for the voluntary liquidation of such business and property in accordance with this section.



605-A - Transfer of deposit liabilities of bank or trust company; sale or pledge of assets to facilitate such transfer.

605-a. Transfer of deposit liabilities of bank or trust company; sale or pledge of assets to facilitate such transfer. 1. A bank or trust company may, pursuant to a plan approved by the superintendent, enter into an agreement with another bank or trust company, whereby its liabilities to depositors will be assumed by such other bank or trust company. To facilitate the consummation of such plan and agreement, such bank or trust company may borrow money from the Federal Deposit Insurance Corporation and pledge all or any part of its assets as security for the money so borrowed, or it may sell all or any part of its assets to Federal Deposit Insurance Corporation and the money so borrowed or realized with or without any other assets belonging to such bank or trust company, may be transferred by it to such other bank or trust company, in consideration of the latter's agreement to assume and pay the deposit liabilities of the former. If the superintendent shall thereafter take possession of the business and property of such bank or trust company, pursuant to this article, the validity of a claim against such bank or trust company which was in existence when such plan was consummated and remains unpaid shall be determined pursuant to the provisions of section six hundred twenty to six hundred twenty-five inclusive of this article as though such plan had not been consummated. Nothing in this section nor in any plan consummated pursuant to this section shall be deemed to require allowance of any claim if such claim would not otherwise be allowable in the liquidation proceedings. If such claim is allowed or ultimately established, the owner thereof shall be entitled to dividends on his claim as though such plan had not been consummated, and as though the assets of such bank or trust company had been taken over for liquidation immediately prior to any sale, pledge or transfer made pursuant to such plan. If such bank or trust company in liquidation does not have sufficient other assets to pay such dividends, the deficiency shall be paid from the proceeds of the sale or liquidation of the assets sold or pledged by such bank or trust company to Federal Deposit Insurance Corporation. If such proceeds prove insufficient to pay such deficiency in full, any remaining deficiency shall be paid from the proceeds of the sale or liquidation of the assets transferred by such bank or trust company to such other bank or trust company, exclusive of cash representing the proceeds of a sale to or a loan from Federal Deposit Insurance Corporation. The superintendent shall take such action as he shall deem necessary and appropriate to protect the interests of the owner of any such claim, but he shall not be required to obtain possession of any of the assets from the proceeds of which the deficiency in dividends upon such claim is payable, unless it shall appear that the amount required for the payment of such deficiency is not otherwise available. The superintendent may, subject to the approval of the supreme court in the judicial district where the principal office of such bank or trust company is located, enter into an agreement with the Federal Deposit Insurance Corporation and the bank or trust company to which any assets of such bank or trust company have been transferred, or either of them, whereby payments shall be made to him as trustee for the benefit of the person or persons entitled thereto from time to time as cash is realized from the sale or liquidation of the assets from the proceeds of which claims are payable. If such agreement is approved by the supreme court, after notice of a kind which the court deems to be adequate to all persons whose interests, in the opinion of the court, may be affected thereby, such agreement shall be binding upon all such persons. No action may be brought by any such person to enforce payment of his claim unless it be clearly shown that the superintendent has refused or failed to take necessary and appropriate action to protect the interests of such person. No sale, conveyance or transfer by a bank or trust company of all or any part of its assets shall be deemed to have been made pursuant to the provisions of this section unless the plan approved by the superintendent shall expressly so state. Nothing contained in this section shall be deemed to repeal, limit, modify or otherwise affect any right or power of a bank or trust company to sell, convey or transfer all or any part of its assets pursuant to any other provision of law.

2. A bank or trust company assuming the deposit liabilities of another bank or trust company in connection with a plan pursuant to this section may issue preferred shares which, to the extent permitted by the superintendent, may have a retirable value greater than the amount received in payment for such shares.



606 - When superintendent may take possession of banking organization; when possession may be surrendered.

606. When superintendent may take possession of banking organization; when possession may be surrendered. 1. The superintendent may, in his discretion, forthwith take possession of the business and property of any banking organization whenever it shall appear that such banking organization:

(a) Has violated any law;

(b) Is conducting its business in an unauthorized or unsafe manner;

(c) Is in an unsound or unsafe condition to transact its business;

(d) Cannot with safety and expediency continue business;

(e) Has an impairment of its capital; or, in the case of a mutual savings and loan association or credit union, has assets insufficient to pay its debts and the amount due members upon their shares;

(f) Has suspended payment of its obligations; or, in the case of a mutual savings and loan association, has failed for sixty days after a withdrawal application has been filed with it by any shareholder to pay such withdrawal application in full;

(g) Has neglected or refused to comply with the terms of a duly issued order of the superintendent;

(h) Has refused, upon proper demand, to submit its records and affairs for inspection to an examiner of the department;

(i) Has refused to be examined upon oath regarding its affairs.

(j) Has neglected, refused or failed to take or continue proceedings for voluntary liquidation in accordance with any of the provisions of this chapter.

2. The superintendent may, in his discretion, and upon such conditions as may be approved by him, surrender possession and permit such banking organization to resume business.

3. When the superintendent shall have duly taken possession of the property and business of any such banking organization, he may hold such possession until its affairs are finally liquidated by him, unless he shall surrender possession as provided in subdivision two of this section or be enjoined from continuing possession as provided in section six hundred seven of this article, or unless such banking organization shall, with the written approval of the superintendent, voluntarily wind up its affairs as provided in section six hundred five of this article.

4. (a) The superintendent may also, in his or her discretion, forthwith take possession of the business and property in this state of any foreign banking corporation that has been licensed by the superintendent under the provisions of this chapter, including, for the purposes of this article, any such corporation whose license has been surrendered or revoked, upon his or her finding that any of the reasons enumerated in subdivision one of this section exist with respect to such corporation or that it is in liquidation at its domicile or elsewhere or that there is reason to doubt its ability or willingness to pay in full the claims of the creditors hereinbelow described. Title to such business and property shall vest by operation of law in the superintendent and his or her successors forthwith upon taking possession. Thereafter the superintendent shall liquidate or otherwise deal with such business and property in accordance with the provisions of this chapter applicable to the liquidation of banking organizations, except that the superintendent may deal with such business and property and prosecute and defend any and all actions relating thereto in his or her own name as superintendent. Only the claims of creditors of such corporation arising out of transactions had by them with its New York agency or agencies, or with its New York branch or branches, shall be accepted by the superintendent for payment out of such business and property in this state as provided in this article. Acceptance or rejection of such claims by the superintendent shall not prejudice such creditors' rights to otherwise share in the assets of such corporation. The following claims shall not be accepted by the superintendent for payment out of such business and property in this state: (1) claims which would not represent an enforceable legal obligation against such branch or agency if such branch or agency were a separate and independent legal entity; and (2) amounts due and other liabilities to other offices, agencies or branches of, and affiliates of, such foreign banking corporation.

(b) Whenever the accepted claims, together with interest thereon, if interest was paid, and the expenses of the liquidation have been paid in full or properly provided for, the superintendent upon the order of the supreme court shall turn over the remaining assets to, in the first instance, other offices of the foreign banking corporation that are being liquidated in the United States, upon the request of the liquidators of those offices, in amounts which the liquidators of those offices demonstrate to the superintendent are needed to pay the claims accepted by those liquidators and any expenses incurred by the liquidators in liquidating those other offices of the foreign banking corporation. After such payments, if any, have been made, any assets of the foreign banking corporation remaining in the hands of the superintendent shall be turned over to the principal office of such foreign banking corporation, or to the duly appointed domiciliary liquidator or receiver of said foreign banking corporation. Dividends and other amounts remaining unclaimed or unpaid in the hands of the superintendent for six months after such turn-over shall be deposited by him or her as provided in article two of this chapter.

(c) As used in this subdivision the phrase "business and property in this state" includes, but is not limited to, all property of the foreign corporation, real, personal or mixed, whether tangible or intangible, (1) wherever situated, constituting part of the business of the New York agency or branch and appearing on its books as such, and (2) situated within this state whether or not constituting part of the business of the New York agency or branch or so appearing on its books.

(d) For the purposes of this subdivision, the words "debts", "obligations", "deposits" and other similar terms as used in subsequent sections of this article, shall be deemed to refer to the claims that the superintendent shall accept pursuant to paragraph (a) of this subdivision, the words "creditors" and "depositors" shall be deemed to refer to the owners of such accepted claims and, except when the context shall otherwise require, the terms "banking organization" and "corporation" shall be deemed to refer to the New York agency or agencies or branch or branches and the word "officer" shall include the agent or other person in charge of such agency or agencies and any person in charge of or who is an officer of such branch or branches. As used in this subdivision, (i) "affiliate" shall mean any person, or group of persons acting in concert, that controls, is controlled by or is under common control with such foreign banking corporation and (ii) "control" means any person, or group of persons acting in concert, directly or indirectly, owning, controlling or holding with power to vote, more than fifty percent of the voting stock of a company, or having the ability in any manner to elect a majority of the directors of a company, or otherwise exercising a controlling influence over the management and policies of a company as defined by the superintendent by regulation. For purposes of this subdivision, the term "person" shall mean a corporation, unincorporated association, partnership, or any other entity or individual.

5. The term "banking organization" as used in this and subsequent sections of this article shall be deemed to include a corporation which has engaged in any business or other activity prohibited by section one hundred thirty-one of this chapter, and an unincorporated association, partnership, fiduciary or individual who has engaged in any business or other activity prohibited by section one hundred eighty of this chapter.

6. (a) In the case of the liquidation of an investment company by the superintendent, accepted claims, amounts due and other liabilities owed to affiliates of such investment company shall be paid only after all accepted claims, amounts due and other liabilities owed have been fully paid to such creditors and other claimants of the investment company that are not affiliates of such investment company.

(b) For the purposes of this subdivision, (i) "affiliate" shall mean any person, or group of persons acting in concert, that controls, is controlled by or is under common control with such investment company, and (ii) "control" means any person, or group of persons acting in concert, directly or indirectly, owning, controlling, or holding with power to vote, more than fifty percent of the voting stock of a company, or having the ability in any manner to elect a majority of the directors of a company, or otherwise exercising a controlling influence over the management and policies of a company as defined by the superintendent by regulation. For purposes of this subdivision, the term "person" shall mean a corporation, unincorporated association, partnership, or any other entity or individual.



607 - Manner and time within which taking possession may be tested.

607. Manner and time within which taking possession may be tested. At any time within ten days after the superintendent has taken possession of the property and business of any banking organization such banking organization may apply to the supreme court in the judicial district in which its principal office is located, for an order requiring the superintendent to show cause why he should not be enjoined from continuing such possession. The court may, upon good cause shown, direct the superintendent to refrain from further proceedings and to surrender such possession.



609 - Resumption of business by bank, trust company or industrial bank; retirement of certificates; applicability to stock-form savings banks and stock-form

609. Resumption of business by bank, trust company or industrial bank; retirement of certificates; applicability to stock-form savings banks and stock-form savings and loan associations. 1. Any bank, trust company, stock-form savings bank or stock-form savings and loan association of which the superintendent has taken possession or which is operating under restrictions imposed by duly constituted authority may be permitted by the superintendent, in his discretion and subject to such conditions as may be approved by him, to resume business in accordance with the provisions of this section.

2. No bank, trust company or industrial bank permitted by the superintendent to resume business in accordance with the provisions of this section shall, without previously obtaining the written permission of the superintendent, pay, on account of any deposit made or debt incurred before such restrictions were imposed or before the superintendent took possession of such bank, trust company or industrial bank, more than that proportion of eighty per centum of the total value of its sound assets, as determined by the superintendent, which such deposit or debt bears to the total of the deposits and debts of such bank, trust company or industrial bank at the time of resuming business: provided that nothing contained in this section shall affect any preference created by any law of this state for the benefit of any depositor or creditor or impair the rights of any secured depositor or creditor in any assets lawfully pledged or assigned as such security. For the purposes of this section, the holder of a judgment against any such bank, trust company or industrial bank for the payment of money arising out of a cause of action arising prior to such resumption of business, whether such judgment was recovered prior or subsequent to such resumption of business, shall have the same rights as if he were a depositor having a balance equal to the amount of such judgment at the time such restrictions were imposed or at the time the superintendent took possession of such bank, trust company or industrial bank. The superintendent shall prepare for each such bank, trust company or industrial bank a list of the assets which, in his judgment, are sound and the value thereof as determined by him.

3. Such bank, trust company or industrial bank shall, immediately upon resuming business, issue to its depositors and creditors non-negotiable transferable certificates, in a form approved by the superintendent, representing the part of its deposits and debts which it is not authorized to pay at that time under the provisions of subdivision two of this section. Such certificates shall bear interest, if any, at a rate not in excess of three per centum per annum.

4. The superintendent shall from time to time determine the excess of the value of the sound assets of such bank, trust company or industrial bank over the total of the principal amount of such certificates outstanding and of the deposits and debts of such bank, trust company or industrial bank not represented by such certificates, including deposits made and debts incurred after resuming business. The amount by which such excess is greater than the excess of the value of the sound assets of such bank, trust company or industrial bank, determined as provided in subdivision two of this section, over its total deposits and debts at the time of resuming business may, unless the superintendent disapproves, be paid pro rata on account of the principal due on such certificates or, if the principal has been paid in full, on account of the interest, if any, due thereon. No such bank, trust company or industrial bank shall, without previously obtaining the written permission of the superintendent, make any other payment on account of the principal or interest of such certificates.

5. No dividends shall be paid on the stock of such bank, trust company or industrial bank while any such certificates are outstanding, unless, having previously secured the written permission of the superintendent to pay such certificates, it shall set aside and maintain a sum sufficient for the payment of all such outstanding certificates and the interest, if any, accrued thereon and shall publish once a week for two calendar weeks in a newspaper published in the county in which its principal office is located, notice to the effect that it will pay all such certificates and the interest, if any, accrued thereon upon due presentation for payment. If, thereafter, any such certificate together with all interest, if any, accrued thereon, shall not be paid when so presented, the authority of such bank, trust company or industrial bank to pay such dividends shall cease.

6. So long as any of such certificates are outstanding, every holder of such a certificate shall have the same right to notice of all regular or special meetings of the stockholders of such bank, trust company or industrial bank and to attend and to vote in person or by proxy at such meetings as would a holder of stock of the par value of the unpaid principal amount of such certificate, except that no holder of a certificate or certificates shall be entitled to vote upon any change in respect to shares or capital stock pursuant to title eight of article fifteen or to receive notice of or attend a meeting of stockholders specially called for that purpose. Within sixty days after such bank, trust company or industrial bank has resumed business a meeting of its stockholders and holders of such certificates shall be called upon notice prescribed by the superintendent. At such meeting directors shall be elected who shall succeed the former directors, and the directors so elected shall elect officers who shall succeed the former officers. Directors in office at the date of such meeting may be elected at such meeting to succeed themselves and the directors elected at such meeting may elect officers then serving to succeed themselves.

7. If the superintendent shall retake possession of the business and property of such bank, trust company or industrial bank while any such certificates are still outstanding and liquidate its business as elsewhere provided in this chapter, deposits and debts not represented by such certificates, including deposits made and debts incurred after resuming business, shall be entitled to payment of principal and interest in priority to the payment of the principal and interest of such certificates.

8. (a) A plan for the retirement of certificates issued or made available by a bank, trust company or industrial bank pursuant to the provisions of this section may be promulgated in accordance with this subdivision eight in any case where the value of all the assets of such bank, trust company or industrial bank as determined by the superintendent is less than the aggregate of the amounts owing to depositors and other creditors plus the unpaid amount of all such certificates so issued or made available by such bank, trust company or industrial bank. Such plan may be promulgated by such bank, trust company or industrial bank or by the holders of ten per centum or more in principal amount of all such outstanding certificates or the representative or representatives of such holders.

(b) Such plan may provide for any one or more of the following:

(1) The retirement of certificates by the issuance in exchange therefor of shares of capital stock or debentures or both of such bank, trust company or industrial bank;

(2) The issuance of preferred stock of such bank, trust company or industrial bank and the sale of such preferred stock for cash or its exchange for real or personal property or for outstanding capital notes, debentures or other obligations of such bank, trust company or industrial bank;

(3) The issuance of fractional shares of capital stock of such bank, trust company or industrial bank in exchange for certificates or portions thereof in unpaid amount insufficient to permit the exchange thereof for a full share of capital stock. Such fractional shares of capital stock shall have no voting rights, but, when combined with other fractional shares in sufficient amount, shall be convertible into a full share or shares of capital stock;

(4) The transfer into a separate account upon the books of such bank, trust company or industrial bank or to a separate corporation, of any assets to be liquidated for the pro rata benefit of certificate holders and the issuance to certificate holders of evidences of participation in such assets if transferred into a separate account upon the books of such bank, trust company or industrial bank, or of stock or obligations or both of such separate corporation, if such assets are transferred to a separate corporation;

(5) The organization of a corporation to issue its stock or obligations or both in exchange for certificates and for the exchange of certificates so acquired by such corporation for shares of the capital stock or debentures or both of such bank, trust company or industrial bank;

(6) The amount of capital stock which such bank, trust company or industrial bank shall have upon the plan becoming effective, the classes, if any, into which such capital stock shall be divided, the number of shares in each class and the par value of each share.

In addition to provisions herein specifically authorized to be contained in a plan promulgated pursuant to this subdivision, such plan may also contain any other provisions deemed necessary or convenient to effectuate the general purpose or purposes of the plan.

(c) The person or persons promulgating such plan shall first submit it to the superintendent for his approval. If the plan is approved by the superintendent, such person shall within sixty days of such approval submit it to the supreme court in and for the county in which the principal office of such bank, trust company or industrial bank is located, together with an application for its approval. Such application shall set forth such facts as may be necessary to enable the court to determine the fairness of such plan and shall be made upon an order to show cause which shall provide that notice thereof of a kind which the court deems to be adequate shall be given by such bank, trust company or industrial bank to all holders of such certificates and all other persons whose interests, in the opinion of the court, may be affected by such plan. If the issue is raised in any proceeding involving a plan promulgated pursuant to this subdivision, a certificate executed by the superintendent and filed with the court shall be presumptive evidence of the fact that the value of all of the assets of such bank, trust company or industrial bank is less than the aggregate of the amounts owing to depositors and other creditors plus the unpaid amount of all such certificates issued or made available by such bank, trust company or industrial bank.

(d) The superintendent or the bank, trust company or industrial bank or any person or persons authorized to promulgate a plan hereunder may propose and submit to the court an alternative plan or a modification or modifications of any plan before the court. The court may modify any such plan or may propose a new or alternative plan, provided, however, that a modification or modifications, whether proposed by the court or by any other person or persons, may be made only after a hearing upon notice to all holders of certificates and all other persons whose interests, in the opinion of the court, may be affected thereby, and subject to the right of any person who shall previously have consented to such plan to withdraw such consent within a period to be prescribed by the court and after such notice as the court may direct. If any person having such right of withdrawal shall not withdraw within the period so prescribed he shall be deemed to have approved such plan as so modified.

(e) After the hearing or hearings above provided the court shall by order approve a plan, with or without modifications, or shall reject all such plans, provided, however, that no order made pursuant to this paragraph approving such plan shall be made or entered unless such plan, in final form, shall first have been approved in writing by the superintendent and such written approval shall have been filed in the proceeding. If at the time of making the order approving such plan, the court is satisfied that the holders of two-thirds in amount of such certificates have approved such plan, the order of the court shall recite such fact and shall declare that such plan shall be effective upon the filing by the superintendent in the office of the clerk of the county in which is located the principal office of such bank, trust company or industrial bank of the certificate required to be filed pursuant to paragraph (k) of this subdivision. If at the time of making such order, such plan shall not have been approved by the holders of two-thirds in amount of such certificates, such order shall provide that upon satisfactory proof of the fact that the holders of two-thirds in amount of such certificates shall have approved the same, a further order may be entered ex parte declaring that such plan shall be effective upon the filing by the superintendent in the office of the clerk of the county in which is located the principal office of such bank, trust company or industrial bank of the certificate required to be filed pursuant to paragraph (k) of this subdivision.

(f) Upon the entering of an order declaring that such plan shall be effective upon the filing by the superintendent in the office of the county clerk of the certificate required to be filed pursuant to paragraph (k) of this subdivision, such plan shall become binding upon the holders of all certificates of such bank, trust company or industrial bank and all such holders shall be conclusively deemed to have consented to all the terms and conditions of such plan whether or not all of such holders shall actually have consented thereto and whether or not all of them shall have received notice thereof or of the hearing thereon hereinbefore provided.

(g) Every executor, administrator, trustee, guardian, committee, conservator, receiver, or other fiduciary, and every public and private corporation or association, and every political and public instrumentality or body, including, but not by way of limitation of the generality of the foregoing, boards of education and school districts and other special districts, is hereby authorized and empowered to approve and accept a plan promulgated pursuant to this subdivision and to execute and deliver such papers and documents as may be necessary or proper to evidence such approval and acceptance, and shall not be subject to any liability whatsoever for any such approval or acceptance or any exchange of certificates for stock or other securities or both made pursuant thereto.

(h) A plan promulgated pursuant to this subdivision may be effectuated even though it has not been expressly approved by the holders of two-thirds in amount of all outstanding certificates, provided, as an alternative to such express approval, the provisions of this paragraph have been complied with. After the plan is approved by the superintendent as provided by paragraph (c) of this subdivision, the person or persons promulgating such plan shall file a copy thereof with the clerk of the court and shall prepare and mail to each of the holders of such certificates and to each of the holders of stock of the bank, trust company or industrial bank, addressed by registered mail to him, postage prepaid, to his last known address as the same appears on the records of the bank, trust company or industrial bank, a summary of such plan together with a notice stating in substance that such plan will be presented to the supreme court in and for the county in which the principal office of the bank, trust company or industrial bank is located, and designating a date, which date shall not be less than thirty days after the mailing of such notice, when such court will consider such plan and hear any objection thereto on the part of any holder of a certificate or of stock. Such notice shall also be published by the person or persons promulgating such plan once, at least twenty days before said date, in a daily newspaper of general circulation published in the county where such hearing is to be had and if no such daily newspaper is published in such county, then such notice shall be published in a newspaper of general circulation in said county. Upon the return of such notice or any adjourned date or dates thereof, the court shall hear the parties interested therein and may accept proof in affidavit form or otherwise as to any facts and circumstances material thereto. The court upon proof by affidavit that the provisions hereof with respect to mailing and publication have been fully complied with shall thereupon approve, modify or disapprove such plan, but in no event shall any such plan, with or without modifications, be approved by the court unless the court deems such plan fair and equitable to the holders of certificates and unless such plan, in final form, shall first have been approved in writing by the superintendent, and such written approval shall have been filed in the proceeding; or if written dissent therefrom, duly executed and acknowledged, shall be filed with the clerk of the court prior to such return date, or prior to such other date as may be fixed by the court, by the holders in the aggregate of more than thirty-three and one-third per centum of the face amount of the certificates affected by such plan. All holders of certificates who have not dissented from the plan in the manner provided by this paragraph and prior to the return date or such other date as may be fixed by the court shall be conclusively deemed to have assented thereto. Such plan shall contain a provision in respect of certificate holders dissenting thereto, to the effect that adequate protection will be provided for the realization by them of the value of their certificates by such method as will in the opinion of the court, under and consistent with the circumstances of the particular case, be equitable and fair to them. When such plan, with or without modifications, shall be approved by the court, the court shall make an order reciting such approval and declaring that such plan shall be effective upon the filing by the superintendent in the office of the clerk of the county in which is located the principal office of such bank, trust company or industrial bank of the certificate required to be filed pursuant to paragraph (k) of this subdivision. The appellate court to which an appeal is taken by any dissenting certificate holder or by any stockholder from any action by the court pursuant to this section shall have the right to impose upon the appellant as part of the costs of the appeal, reasonable fees of counsel for the respondent, and such appellate court may also, in its discretion, require bond therefor before entertaining any such appeal.

(i) Upon the entering of an order declaring that such plan shall be effective upon the filing by the superintendent in the office of the county clerk of the certificate required to be filed pursuant to paragraph (k) of this subdivision, such steps shall be taken by the superintendent and all other persons, and all acts shall be done as may be required by such plan and as may be necessary or desirable to make such plan operative. Within ten days after the entering of such order, the superintendent shall issue an order pursuant to article two of this chapter directing that such bank, trust company or industrial bank shall forthwith make good the impairment of its capital. Upon receipt of such order, the directors of the bank, trust company or industrial bank shall give notice to each stockholder of such requisition and of the amount of the assessment he must pay, which amount shall be the aggregate par value of his shares. Such notice shall be mailed to each stockholder at his address appearing on the records of the bank, trust company or industrial bank or shall be served personally upon him. Notwithstanding any provision of section one hundred fourteen or section three hundred six of this chapter, all outstanding stock certificates of the bank, trust company or industrial bank shall be canceled of record not less than thirty days after notice of assessment is given to stockholders as herein provided, and thereupon such stock certificates shall be null and void for all purposes and the rights of the holders thereunder shall cease and determine; provided, however, that each stockholder who pays the full amount of such assessment within thirty days after notice of assessment is given as herein provided shall receive, in lieu of the stock on account of which such assessment was paid, new stock in the amount to which he would be entitled if he held certificates issued by such bank, trust company or industrial bank pursuant to the provisions of this section in an aggregate unpaid principal and interest amount equal to the assessment so paid.

(j) Not less than thirty nor more than sixty days after notice of assessment is given to stockholders as provided in paragraph (i) of this subdivision, the superintendent shall, if the plan so provides, cause any assets of such bank, trust company or industrial bank which are to be liquidated for the pro rata benefit of certificate holders, to be set aside in a special account upon the books of such bank, trust company or industrial bank or transferred to a separate corporation.

(k) Upon the completion of the acts required to be done pursuant to paragraph (i) and paragraph (j) of this subdivision and not more than sixty days after notice of assessment is given to stockholders as provided in paragraph (i) of this subdivision, the superintendent shall execute in triplicate a certificate declaring such plan to be effective and stating the amount of capital stock which such bank, trust company or industrial bank shall thereafter have, the classes, if any, into which such capital stock shall be divided, the number of shares in each class and the par value of each such share. The amount of capital stock stated in such certificate shall be not less than the amount of capital stock required to be issued to certificate holders pursuant to such plan, plus the amount of capital stock required, pursuant to paragraph (i) of this subdivision, to be issued to stockholders who shall have paid the full amount of the assessments levied pursuant to such paragraph (i). The amount of capital stock, the number of shares and the par value of each such share as stated in such certificate shall be the amount of capital stock, the number of shares and the par value thereof which such bank, trust company or industrial bank shall thereafter be authorized to have, provided that nothing herein contained shall be deemed to limit the power of any such bank, trust company or industrial bank subsequently to change the amount of its capital stock, the number of its shares or the par value of its shares pursuant to subdivision two of section eight thousand one. One of such triplicate certificates shall be transmitted forthwith by the superintendent to such bank, trust company or industrial bank, another shall be filed in the office of the superintendent and the third shall be filed by the superintendent in the office of the clerk of the county in which is located the principal office of such bank, trust company or industrial bank. Upon such filing in the office of the county clerk, the plan shall become effective and all certificates theretofore issued by such bank, trust company or industrial bank pursuant to the provisions of this section shall be null and void and shall not be deemed to be outstanding for any purpose. Thereupon such bank, trust company or industrial bank shall issue and make available to the holders of such certificates shares of stock or debentures or both of such bank, trust company or industrial bank, and if the plan so provides, evidences of participation in the assets aside in a special account or stock or other securities or both of a separate corporation, in the proportions and amounts specified in such plan.

(l) Within sixty days after a plan pursuant to this subdivision has become effective with respect to any bank, trust company or industrial bank, there shall be called in accordance with its by-laws a meeting of its stockholders who shall elect directors who shall succeed the former directors. The directors so elected shall elect officers who shall succeed the former officers. Directors in office at the date of such meeting may be elected at such meeting to succeed themselves and the directors elected at such meeting may elect officers then serving to succeed themselves. Notwithstanding the requirements as to ownership of capital stock contained in section one hundred sixteen or section three hundred three of this chapter, the directors of such bank, trust company or industrial bank holding office at the time that such plan becomes effective may continue to hold office as directors, until their successors are elected and shall have qualified.

(m) The supreme court in and for the county in which is located the principal office of such bank, trust company or industrial bank is hereby vested with jurisdiction and authority to determine the fairness of, and to approve or disapprove, any plan, or modification or modifications thereof, which may be promulgated hereunder and to determine the fairness of, and to approve or disapprove, the terms and conditions of the issuance and exchange of stock or other securities, or both, of any corporation for certificates issued pursuant to the provisions of this section and to make such orders and do such other things as may be required by this subdivision or as may be necessary or convenient to carry out the purposes hereof.

9. If there be in article fifteen of this chapter a provision which conflicts with any provision of this section six hundred nine, the provision of this section six hundred nine shall prevail, and the conflicting provision of article fifteen shall not apply in such case. If there be in article fifteen a provision relating to a matter embraced in this section six hundred nine, but not in conflict therewith, both provisions shall apply.



610 - Resumption of business in accordance with plan of reorganization.

610. Resumption of business in accordance with plan of reorganization. The superintendent, in his discretion, may permit a corporation of which he has taken possession or which is operating on a restricted basis pursuant to regulations promulgated by duly constituted authority, to resume business in accordance with a plan of reorganization under which depositors and other creditors will receive less than the full amount of their claims and/or in partial payment thereof will receive certificates of beneficial interest in certain segregated assets and/or stock of such corporation, and under which stockholders will contribute their shares of capital stock and/or money in lieu of assessments upon such stock. In any such case in which the superintendent permits resumption of business pursuant to such a plan of reorganization, all depositors and creditors and stockholders of any such corporation, whether or not they shall have consented to such plan of reorganization, shall be fully and in all respects subject to and bound by its provisions, and claims of all depositors and other creditors shall be treated as if they had consented to such plan; provided, however, that the superintendent shall not permit a corporation to resume business in accordance with such a plan of reorganization unless it has been shown to his satisfaction that (1) such plan is fair and equitable to all depositors and other creditors and stockholders and is in the public interest and (2) that depositors and other creditors, representing at least eighty per centum in amount of its total deposits and other liabilities, exclusive of the claims of depositors and other creditors which will be satisfied in full under the plan of reorganization, and stockholders owning at least two-thirds of its outstanding capital stock, as shown by the books of the corporation, have consented in writing to such plan; provided further, that permission to resume business under any such plan of reorganization shall be granted by the superintendent only upon an order of the supreme court in and for the county in which the principal office of such corporation is located. The application for an order of the supreme court pursuant to this section shall be made upon an order to show cause which shall provide that notice thereof, of a kind which the court deems to be adequate and proper, be given to depositors, creditors and stockholders of such corporation.



611 - Special deputies; assistants; counsel and other employees.

611. Special deputies; assistants; counsel and other employees. The superintendent may, by certificate, under his hand and the official seal of the department, appoint one or more special deputy superintendents as agent or agents to assist him in liquidating the business and affairs of any banking organization in his possession. The superintendent shall file such certificate in his office and shall cause a certified copy thereof to be filed with the supreme court in the judicial district in which the principal office of such banking organization is located. He may delegate such special deputy superintendents to perform such duties connected with such liquidation as he may deem proper. The superintendent may employ such counsel and expert assistants, without being subject to the requirements of section one hundred twelve of the state finance law or to the prior approval of any other state agency, under such titles as he shall assign to them and may retain such of the officers or employees of such banking organization as he may deem necessary in the liquidation and distribution of its assets. He shall require such security as he may deem proper from his agents and assistants appointed pursuant to the provisions of this section.



611-A - Appointment of single judge.

611-a. Appointment of single judge. When the superintendent has taken possession of and is liquidating the business and property in this state of any banking organization under the provisions of this article, the superintendent shall be entitled to the appointment of a single judge to supervise the liquidation upon request to the administrative judge of the supreme court in the judicial district in which the principal office of such banking organization is located. Such judge shall have the power to order expedited or simplified procedures or order a reference wherever necessary to resolve a matter in such liquidation.



612 - Certificates to be recorded and received in evidence.

612. Certificates to be recorded and received in evidence. The superintendent, deputy superintendents, and the special deputy superintendents designated under the provisions of section six hundred eleven of this chapter, are hereby authorized to subscribe and acknowledge written statements reciting determinations made or acts performed pursuant to the powers vested in and duties imposed upon the superintendent pursuant to the terms and provisions of this chapter. Every paper so executed and acknowledged by the superintendent or a deputy superintendent or a special deputy superintendent may be recorded in any proper recording office in the same manner and with the same effect as a deed regularly acknowledged and, whether or not so recorded, shall be received in evidence in any action or proceeding now pending or hereafter commenced, and shall be presumptive evidence of the facts therein stated.

Any statement, similarly executed and acknowledged, setting forth an extract from a book, record or document of any banking organization in the possession of the superintendent or any other book, record or document relating to the liquidation thereof, shall be received in evidence in any action or proceeding now pending or hereafter commenced with the same effect as the original book, record or document.



612-A - Payment of wages.

612-a. Payment of wages. All wages actually owing to the employees of a banking organization in the possession of the superintendent for services rendered within three months prior to the date when possession was taken, not exceeding two thousand dollars to each employee, shall be paid prior to the payment of every other debt or claim, and in the discretion of the superintendent may be paid as soon as practicable after taking possession, except that at all times the superintendent shall reserve such funds as will in his opinion be sufficient for the expenses of administration.



613 - Payment by superintendent of expenses of liquidation.

613. Payment by superintendent of expenses of liquidation. The superintendent shall pay out of the funds in his hands of any banking organization of which he is in possession, all expenses of liquidation, subject to the approval of the supreme court in the judicial district in which the principal office of such banking organization was located. The application for an order of the supreme court pursuant to this section shall be made upon an order to show cause which shall provide that notice thereof to the depositors and creditors, and to the stockholders or shareholders, if any, of such banking organization be published once in each week for two consecutive weeks in a newspaper of general circulation in the county in which the principal office of such banking organization was located. Such order to show cause shall also be served upon such banking organization in such manner as the court, in such order to show cause, may direct. The hearing upon such application shall be held not less than ten days after the first publication of such notice. An order approving the final expenses of liquidation of a corporate banking organization may, in a proper case, and if the petition complies with the requirements of subdivision three of section six hundred twenty-seven of this article, include a provision declaring the banking organization dissolved and its corporate existence terminated. The supreme court shall not upon any application under this section increase the compensation of special deputy superintendents, assistants, counsel or other employees over the amount fixed by the superintendent, or direct the superintendent to make any expenditure not approved by him.



614 - Obtaining possession of pleadings, et cetera, in actions against which attorneys' liens are asserted.

614. Obtaining possession of pleadings, et cetera, in actions against which attorneys' liens are asserted. When the superintendent is in possession of any banking organization, and attorneys' liens are asserted by attorneys of such banking organization against any causes of action to which such banking organization is a party, or against pleadings or other papers in the possession of such attorneys relating to such causes of action, or if such liens are asserted against any evidences of title to any assets or against any of the assets of such banking organization then in the possession of such attorneys, the superintendent may institute special proceedings and petition the court to fix and determine the amount of such liens. Such proceedings shall be instituted in the county in which the principal office of such banking organization is located. Upon application of the superintendent and upon notice to such attorneys to be prescribed by the court, the court may by order prior to final order in such proceeding direct such attorneys to deliver to the superintendent all property of such banking organization, against which such liens are asserted, together with such consents to substitution of attorneys as the court may direct, upon the superintendent furnishing security to such attorneys in the manner and to an amount that may be fixed by the court.



615 - On taking possession, superintendent shall notify those holding assets; effect of notification; turnover of assets and payment of debts owed to the ba

615. On taking possession, superintendent shall notify those holding assets; effect of notification; turnover of assets and payment of debts owed to the banking organization. When the superintendent shall take possession of the property and business of any banking organization:

1. The superintendent shall forthwith give notice of such fact to all corporations, unincorporated associations, partnerships, governmental entities and other entities and individuals known to him to hold any assets of such banking organization. No corporation, unincorporated association, partnership, governmental entity or other entity or individual having notice or knowledge that the superintendent has taken possession of such banking organization, shall have a lien or charge for any payment, advance or clearance thereafter made against any of the assets of such banking organization for liability thereafter incurred.

2. Upon the written demand of the superintendent, any corporation, unincorporated association, partnership, governmental entity or other entity or individual holding assets of such banking organization shall deliver such assets to the superintendent and shall thereupon be discharged from liability with respect to any claim upon such assets; provided, however that such demand shall not affect the right of a secured creditor with a perfected security interest, or other valid lien or security interest enforceable against third parties, to retain collateral, including any right of such secured creditor under any security arrangement related to a qualified financial contract, as defined in section six hundred eighteen-a of this article to retain collateral and apply such collateral in accordance with paragraph (d) of subdivision two of section six hundred eighteen-a of this article. Nothing in this section shall affect any right of setoff permitted under applicable law; provided, however, that in connection with the liquidation of a branch or agency of a foreign banking corporation pursuant to this article, no entity or individual may set off the business and property in this state of such foreign banking corporation described in subparagraph one of paragraph (c) of subdivision four of section six hundred six of this article against liabilities of such foreign banking corporation other than those that arise out of transactions had by such entity or individual with such branch or agency (which liabilities shall be deemed to include in the case of qualified financial contracts the lesser of the two amounts calculated with respect to any such qualified financial contract pursuant to paragraph (c) of subdivision two of section six hundred eighteen-a of this article) and provided that such setoff is otherwise permissible under applicable law.



616 - Inventory of assets; where filed.

616. Inventory of assets; where filed. After the superintendent shall have taken possession of and shall have determined to liquidate the property and business of any banking organization, he shall make in duplicate an inventory of the assets of such banking organization. He shall file one copy of such inventory in his office and shall cause one copy to be filed with the supreme court in the judicial district in which the principal office of such banking organization is located.



617 - Disposition of property held as bailee, or depositary; opening of safe deposit boxes; disposal of contents.

617. Disposition of property held as bailee, or depositary; opening of safe deposit boxes; disposal of contents. 1. The superintendent may, after he has taken possession of any banking organization, cause to be mailed to each person claiming to be, or appearing upon the books of such banking organization to be

(1) the owner of any personal property in the custody or possession of such banking organization as bailee or depositary for hire or otherwise, including the contents of any safe, vault or box theretofore opened for non-payment of rental in accordance with the provisions of this chapter, or

(2) the lessee of any safe, vault or box, a notice in writing directed by registered mail to such person at his last address as the same appears on the books of such banking organization or at his last known address if no address appears on such books, notifying such person to remove all such property or the contents of any such safe, vault or box, within a period stated in said notice, which period shall be not less than sixty days from the date of such notice, and further notifying such person of the terms and provisions of this section. The contract of bailment or of deposit for hire, or lease of safe, vault or box, if any, between the person to whom such notice is mailed and such banking organization shall cease and determine upon the date for removal fixed in such notice. Such person shall have a claim against such banking organization for the amount of the unearned rent or charges, if any, paid by such person from the date fixed in such notice, if the property or contents is removed on or before such date, or from the date of actual removal, if the property or contents is removed after such date.

As used herein the phrase "personal property in the custody or possession of such banking organization as bailee or depositary for hire or otherwise" shall include, without limitation, securities, whether held in custody directly or in book-entry form by such banking organization, its nominee, subcustodian, clearing corporation or similar entity.

2. If such property or contents shall not be removed, and all rent or storage and other charges theretofore accrued, if any, shall not be paid, within the time fixed by such notice, the superintendent may cause such property to be inventoried, or such safe, vault or box, or any package, parcel or receptacle in the custody or possession of such banking organization as bailee or depositary for hire or otherwise, to be opened and the contents, if any, to be removed and inventoried, in his presence or in the presence of a deputy superintendent, a special deputy superintendent, or an examiner and of a notary public, not an officer or employee of such banking organization or of the department of financial services. Such property or contents shall thereupon be sealed up by such notary public in a package distinctly marked by him with the name of the person in whose name such property or such safe, vault, box, package, parcel or receptacle stands upon the books of such banking organization, and a copy of the inventory of the property therein shall be certified and attached thereto by such notary public. Such package may be kept by the superintendent in such place as he may determine at the expense and risk of the person in whose name it stands until delivered to such person or until sold, destroyed or otherwise disposed of as hereinafter provided. Such package may, pending final disposition of its contents, be opened by the superintendent, a deputy superintendent, special deputy superintendent or examiner, from time to time for inspection or appraisal, or to enable the superintendent to exercise any of the powers conferred or duties imposed upon him by this article. Whenever such package is opened, the superintendent, deputy superintendent, special deputy superintendent or examiner, shall endorse on the outside of said package the date of opening and re-sealing, and shall prepare an affidavit which shall be attached thereto, showing the reason for opening and the articles, if any, removed therefrom, or placed or replaced therein.

3. At any time prior to the sale, destruction or other disposition of the contents thereof, the person in whose name such package stands may require the delivery thereof upon payment of all rental or storage charges accrued, and all other charges or expenses paid or incurred to the date of delivery with respect to such package or the contents thereof, including the cost of inventorying or of opening and inventorying, the fees of the notary public, the cost of preparing and mailing the notice, and advertising, if any. In case the superintendent is in doubt concerning the person entitled to receive such package, or there are conflicting claims thereto, he may require of the claimant an order of the supreme court authorizing and directing the delivery thereof, but for any delivery or transfer made by him in good faith to the claimant appearing from the records in his office to be entitled thereto, he shall be held harmless and shall not be liable to any subsequent claimant. If the principal of, or interest, income, or dividends on any bonds, stock certificates, promissory notes, choses in action or other securities contained in such package, is or becomes due and payable while it is in the possession of the superintendent, he may at his election collect such principal, interest, income or dividends, and from the proceeds thereof may deduct all such sums due for rental and other charges, until the time of such collection. The balance, if any, of the amount or amounts so collected shall be disposed of by the superintendent as hereafter in subdivision five provided.

4. After the expiration of one year from the time of mailing the notice in subdivision one hereof described, the superintendent may apply to the supreme court for an order authorizing him to sell, destroy or otherwise dispose of the contents of such package. In a proper case, the court shall make such order upon such terms and conditions as justice may require. The application for an order of the supreme court pursuant to this subdivision shall be made upon an order to show cause, which shall provide that notice thereof to the person in whose name such package stands and to any other person claiming or appearing to have an interest therein, shall be published, mailed or given in such other manner as the court may prescribe. Whenever, pursuant to the provisions of this subdivision, the superintendent is given the power to sell the contents of any package, such power to sell shall be deemed a power to sell in satisfaction of a lien for non-payment of rental or storage charges accrued, and all other charges and expenses paid or incurred to the date of sale with respect to such package and the contents thereof, including the charges and expenses described in subdivision three hereof. Such power to sell, or the power to destroy or otherwise dispose of, when authorized pursuant to the provisions of this subdivision, shall be deemed to include the power to sell, destroy or otherwise dispose of, as the case may be, any bonds, stock certificates, promissory notes, choses in action, or other securities, and any other tangible or intangible property contained in any package, regardless of whether or not it shall appear from such securities or properties that the person in whose name the package stands, possesses title to or interest in such securities or other properties, or power to transfer such title or interest, and any sale of such securities or properties, pursuant to this subdivision, shall vest good title thereto in the purchaser thereof.

5. From the proceeds of any sale, the superintendent shall deduct all rental or storage charges accrued, and all other charges and expenses paid or incurred to the date of sale, including the charges and expenses described in subdivision three hereof, and the expenses of sale. The balance of such proceeds, if any, shall be credited to the person in whose name such package stood and shall be paid over to such person, his assignee or legal representative on satisfactory evidence of identity. At the expiration of six months after the completion of the liquidation of such banking organization, the superintendent shall deposit any unclaimed amounts derived from such sale, as provided in article two of this chapter.

6. The provisions of this section do not affect or preclude any other remedy by action or otherwise for the enforcement of the claims or rights of the superintendent, or of a banking organization of which he is in possession, against the person in whose name any property, or any safe, vault, box, package, parcel or receptacle stands, nor affect, nor bar the right of the superintendent or the banking organization to recover, before sale, any debt or claim due him or it, or, after sale, so much of the debt or claim as shall not be paid by the proceeds of the sale.



618 - Liquidation and conservation of assets; compromising debts and claims; deposit of moneys collected; preference; superintendent, as liquidator, authori

618. Liquidation and conservation of assets; compromising debts and claims; deposit of moneys collected; preference; superintendent, as liquidator, authorized to borrow on and pledge assets of banks. 1. (a) The superintendent is authorized, upon taking possession of any banking organization, to liquidate the affairs thereof and to do all acts and to make such expenditures as in his or her judgment are necessary to conserve its assets and business. The superintendent shall proceed to collect the debts due. The superintendent may, upon an order of the supreme court (unless such order is not required pursuant to the provisions of paragraph (b), (c) or (d) of this subdivision), (i) sell, assign, compromise, or otherwise dispose of all bad or doubtful debts held by such banking organization, (ii) compromise claims against such banking organization, other than deposit claims, and (iii) sell or otherwise dispose of all or any of the real and personal property of such banking organization wherever situated. In case any of the real property so sold is located in a county in this state other than a county in which the application to the court for leave to sell is made, the superintendent shall cause a certified copy of such order to be filed in the office of the clerk of the county in which such real property is located.

(b) The superintendent may sell, assign, compromise or otherwise dispose of any bad or doubtful debt held by such banking organization the value of which does not exceed fifty thousand dollars upon such terms as he or she may deem for the best interests of such banking organization without obtaining the approval of the court. For purposes of this paragraph, the value of any such bad or doubtful debt shall be the current value thereof as determined by the superintendent in good faith.

(c) The superintendent may, when the amount proposed to be paid by the superintendent in compromise does not exceed fifty thousand dollars, compromise any claim against such banking organization, other than any deposit claim, upon such terms as he or she may deem for the best interests of such banking organization without obtaining the approval of the court.

(d) The superintendent may sell or otherwise dispose of any personal property of such banking organization (other than bad or doubtful debts subject to the provisions of paragraph (b) of this subdivision) the value of which does not exceed fifty thousand dollars upon such terms as he or she may deem for the best interests of such banking organization without obtaining the approval of the court. For purposes of this paragraph, the value of any such personal property of such banking organization shall be (i) in the case of any single class of a security, or any commodity, or other property or claim that has a readily ascertainable market value, such market value, and (ii) in any other case, the current value thereof as determined by the superintendent in good faith.

2. The moneys collected by the superintendent shall be: (a) Deposited on demand, time or otherwise in one or more banks, savings banks or trust companies and, in case of the insolvency or voluntary or involuntary liquidation of the depositary, such deposits shall be entitled to priority of payment on an equality with any other priority given by this chapter;

(b) Deposited on demand, time or otherwise in one or more national banks with its principal office located in this state and with total assets exceeding five billion dollars; or

(c) Invested in obligations of the United States, or those for which the full faith and credit of the United States is pledged to provide for the payment of interest and principal.

3. Upon an order of the supreme court in and for the county in which the principal office of such banking organization is located, the superintendent is authorized to borrow money and to execute, acknowledge and deliver notes or other evidences of indebtedness therefor and to secure the repayment thereof by the mortgage, pledge, assignment in trust or hypothecation of any or all of the property whether real, personal or mixed of such banking organization. Money may be so borrowed for any one or more of the following purposes:

(a) Facilitating liquidation;

(b) Protecting or preserving the assets in his possession;

(c) Declaring and paying dividends to depositors and other creditors;

(d) Providing for the expenses of administration and liquidation;

(e) Aiding in the reopening or reorganization of such banking organization;

(f) Aiding in the merger or consolidation of any one or more of such banking organizations which are corporations;

(g) Aiding in the sale of all of the assets of any such banking organization.

The superintendent with the aforesaid order of the supreme court shall have power to take any and all other action necessary and proper to consummate any such loans and to provide for the repayment thereof.

The superintendent shall be under no obligation personally or in his official capacity to repay any loan made pursuant to this subdivision. The obligation for the repayment of any such loan shall be solely the obligation of the banking organization receiving the benefit of such loan.



618-A - Repudiation of contracts.

618-a. Repudiation of contracts. 1. Except as otherwise provided in this section, when the superintendent has taken possession of the business and property in this state of a banking organization, unless the federal regulator or insurer is appointed as receiver or liquidator, the superintendent may assume or repudiate any contract, including an unexpired lease, of the banking organization: (a) to which such banking organization is a party, (b) the performance of which the superintendent, in the superintendent's discretion, determines to be burdensome, and (c) the repudiation of which the superintendent determines, in the superintendent's discretion, will promote the orderly administration of the banking organization's affairs. After the expiration of ninety days from the date that the superintendent takes possession of the banking organization, any party to a contract with the banking organization being liquidated may demand in writing that the superintendent assume or repudiate such contract. If the superintendent has not assumed or repudiated the contract within fifteen calendar days from the date of receipt of the demand by the superintendent, the affected party may bring an action in the supreme court in the judicial district in which the principal office of the banking organization is located to obtain an order requiring the superintendent to decide whether to assume or repudiate that contract. If the superintendent has not assumed or repudiated a contract by one month before the last date for filing claims against the banking organization being liquidated pursuant to section six hundred twenty of this article, such contract shall be deemed repudiated. Notwithstanding the foregoing, with respect to an unexpired lease of the banking organization for the rental of real property under which the banking organization was a lessee, if the superintendent remains in possession of the leasehold, the superintendent shall not be required to assume or repudiate such lease and may continue in possession of such leasehold for the remainder of the term of the lease in accordance with the terms of the lease; provided, however, that should the superintendent later repudiate the lease before the end of the lease term, any amounts that may be due the lessor due to such repudiation shall be calculated according to the provisions of paragraph (a) of subdivision three of this section. Notwithstanding any other provision contained in this subdivision, in liquidating a branch or agency of a foreign banking corporation, the superintendent shall not assume or repudiate any qualified financial contract that the branch or agency entered into which is subject to a multi-branch netting agreement or arrangement that provides for netting present or future payment obligations or payment entitlements (including termination or close-out values relating to the obligations or entitlements) among the parties to the contract and agreement or arrangement and the superintendent shall not be required to assume or repudiate any other qualified financial contract that the branch or agency entered into; provided, however, that upon any repudiation of any qualified financial contract or the termination or liquidation of any qualified financial contract in accordance with its terms, the liability of the superintendent under such qualified financial contract shall be determined in accordance with subdivision two of this section.

2. (a) Except as otherwise provided in this section, upon the repudiation or termination of any contract pursuant to subdivision one of this section, the liability of the superintendent shall be limited to the actual direct compensatory damages of the parties to the contract, determined as of the date the superintendent took possession of the banking organization. The superintendent shall not be liable for any future wages other than severance payments (to the extent such payments are reasonable), or for payments for future services, costs of cover, or any consequential, punitive or exemplary damages, damages for lost profits or lost opportunity or damages for pain and suffering.

(b) Except as otherwise provided in this section, the liability of the superintendent upon the repudiation of any qualified financial contract, or in connection with the termination or liquidation of any qualified financial contract in accordance with the terms thereof, shall be limited as provided in paragraph (a) of this subdivision, except that compensatory damages shall be deemed to include normal and reasonable costs of cover or other reasonable measures of damages utilized among participants in the market for qualified financial contract claims, calculated as of the date of repudiation or the date of the termination of such qualified financial contract in accordance with its terms. Upon the repudiation of any qualified financial contract or in connection with the termination or liquidation of any qualified financial contract in accordance with the terms thereof, if the superintendent shall be entitled to damages, such damages shall be paid over by the party to the superintendent upon written demand pursuant to subdivision two of section six hundred fifteen of this article, notwithstanding any provision in any such contract that purports to effect a forfeiture of such damages.

(c) In the case of the liquidation of a branch or agency of a foreign banking corporation by the superintendent, with respect to qualified financial contracts subject to netting agreements or arrangements that provide for netting present or future payment obligations or payment entitlements (including termination or close-out values relating to the obligations or entitlements) among the parties to the contracts and agreements or arrangements, the liability of the superintendent to any party to any such qualified financial contract upon repudiation or in connection with the termination or liquidation of such qualified financial contract in accordance with the terms thereof, shall be calculated as of the date of repudiation or the date of the termination of such qualified financial contract in accordance with its terms and shall be limited to the lesser of (i) the global net payment obligation and (ii) the branch/agency net payment obligation. The liability of the superintendent under this paragraph shall be reduced by any amount otherwise paid to or received by the party in respect of the global net payment obligation pursuant to such qualified financial contract which if added to the liability of the superintendent under this paragraph would exceed the global net payment obligation. The liability of the superintendent under this paragraph to a party to a qualified financial contract also shall be reduced by the fair market value or the amount of any proceeds of collateral that secures and has been applied to satisfy the obligations of the foreign banking corporation pursuant to such qualified financial contract to the party. In the event that netting under the applicable netting agreement or arrangement results in a branch/agency net payment entitlement, notwithstanding any provision in any such contract that purports to effect a forfeiture of such entitlement, the superintendent may make written demand upon the party to such contract under subdivision two of section six hundred fifteen of this article for an amount not to exceed the lesser of (x) the global net payment entitlement and (y) the branch/agency net payment entitlement. The liability of the party under this paragraph shall be reduced by any amount otherwise paid to or received by the superintendent or any other liquidator or receiver of the foreign banking corporation in respect of the global net payment entitlement pursuant to such qualified financial contract which if added to the liability of the party under this paragraph would exceed the global net payment entitlement. The liability of the party under this paragraph to the superintendent pursuant to such qualified financial contract also shall be reduced by the fair market value or the amount of any proceeds of collateral that secures and has been applied to satisfy the obligations of the party pursuant to such qualified financial contract to the foreign banking corporation.

(d) A party to a qualified financial contract with a foreign banking corporation, the branch or agency of which the superintendent is liquidating, which party has a perfected security interest in collateral, or other valid lien or security interest in collateral enforceable against third parties pursuant to a security arrangement related to such qualified financial contract, may retain all such collateral and upon repudiation of that qualified financial contract, or in connection with the termination or liquidation of that qualified financial contract in accordance with its terms thereof, apply such collateral in satisfaction of any claims secured by the collateral, provided that the total amount so applied to such claims shall in no event exceed the global net payment obligation, if any.

(e) The following terms shall have the following meanings: (i) "qualified financial contract" means any securities contract, commodity contract, forward contract (including spot and forward foreign exchange), repurchase agreement, swap agreement, and any similar agreement, any option to enter into any such agreement, including any combination of the foregoing, and any master agreement for such agreements (such master agreement, together with all supplements thereto, shall be treated as one qualified financial contract), provided that such contract, option or agreement, or combination of contracts, options or agreements is reflected in the books, accounts or records of the banking organization or a party provides documentary evidence of such agreement; the superintendent may define by regulation securities contract, commodity contract, forward contract, repurchase agreement and swap agreement, and may by regulation or order determine any other agreement to be a qualified financial contract for purposes of this paragraph; (ii) "global net payment obligation" means the amount, if any, owed by a foreign banking corporation as a whole to a party after giving effect to the netting provisions of a qualified financial contract with respect to all transactions subject to netting under such qualified financial contract; (iii) "global net payment entitlement" means the amount, if any, owed by a party (or that would be owed if the relevant agreements provided for payments to either party, upon termination thereof under any and all circumstances) to a foreign banking corporation as a whole after giving effect to the netting provisions of a qualified financial contract with respect to all transactions subject to netting under such qualified financial contract; (iv) "branch/agency net payment obligation" means with respect to a qualified financial contact the amount, if any, that would have been owed by the foreign banking corporation to a party after netting only those transactions entered into by the branch or agency and such party under such qualified financial contract; and (v) "branch/agency net payment entitlement" means with respect to a qualified financial contract the amount, if any, that would have been owed by a party to the foreign banking corporation after netting only those transactions entered into by the branch or agency and such party under such qualified financial contract. The superintendent shall have authority to prescribe such regulations relating to qualified financial contracts and netting thereof as the superintendent shall deem appropriate.

3. (a) If the superintendent repudiates a lease of the banking organization for the rental of real or personal property under which the banking organization was a lessee, the lessor under such lease shall be entitled to file a claim with the superintendent for whichever is the least amount of: (i) the amount designated as liquidated damages contained in the agreement between the banking organization and the lessor, (ii) an amount equal to one year's rent under the terms of the repudiated lease, or (iii) an amount equal to the rent for the remaining term of the lease.

(b) If the superintendent repudiates a lease of the banking organization for the rental of real property under which the banking organization was a lessor, and the lessee was not in default at the time of repudiation, the lessee under such repudiated lease may either (i) treat the lease as terminated by such repudiation and vacate the premises, or (ii) remain in possession of the leasehold interest for the balance of the term of the lease, and for any renewal or extension of such term that is enforceable by such lessee under applicable non-insolvency law, unless the lessee defaults under the terms of the lease after the date of such repudiation. If the lessee remains in possession of the leasehold interest, the lessee shall continue to pay to the superintendent the contractual rent pursuant to the terms of the lease after the date of the repudiation of such lease, and may offset against such rent payment any damages which may accrue due to the nonperformance of any obligation of the banking organization under the lease after the date of repudiation. The superintendent shall not be liable to the lessee for any damages arising after such date as a result of the repudiation other than the amount of any offset allowed under this subdivision. Nothing stated herein shall prohibit the superintendent from entering into a new contract with the lessee for the rental of the leasehold which was the subject of the repudiated lease.

4. Except as otherwise provided, notwithstanding any provision in an unexpired lease or other contract, or in applicable law, a contract or unexpired lease of the banking organization may not be terminated or modified by any party other than the superintendent without the concurrence of the superintendent, and any right or obligation under such contract or lease may not be terminated or modified, at any time after the superintendent's taking of possession, solely pursuant to a provision in such contract or lease that is conditioned on the superintendent's taking of possession, or the insolvency, financial condition or liquidation of the banking organization.

5. Nothing in this section shall affect the right of a party to a contract of a foreign banking corporation to seek performance of such contract or damages thereon in any other jurisdiction, provided, however, that the superintendent shall not be liable for the performance of such contract or damages thereon in any other jurisdiction.

6. The rights granted herein are in addition to any other rights available to the superintendent under common law or any other law.



619 - Prosecution and defense of actions; actions preferred; limitations; power to execute instruments; exemption from filing and other fees.

619. Prosecution and defense of actions; actions preferred; limitations; power to execute instruments; exemption from filing and other fees. 1. (a) For the purpose of executing any of the powers and performing any of the duties hereby conferred upon him, the superintendent may, in the name of any banking organization of which he is in possession, prosecute and defend any and all actions. Any such action, upon application of the superintendent, shall be entitled to the same preference to which an action by or against a receiver appointed by the court is entitled in any court of the state. Except as provided in the civil practice law and rules for venue for real property actions, all actions against a banking organization in the possession of the superintendent or against the superintendent arising out of its affairs, shall be instituted and maintained in a court of record in the county in which such banking organization maintained its principal place of business.

(b) If the superintendent takes possession of the business and property of any banking organization entitled to maintain an action, before the expiration of the time limited for the commencement thereof, such action may be commenced by the superintendent in the name of such banking organization before the expiration of that time or within one year after taking such possession, whichever date is later.

(c) Where by any agreement a period of limitation is fixed for instituting an action upon any claim, or for presenting or filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any action or by statute or ordinance, a period of limitation is fixed for serving or filing any claim or pleading, taking any appeal, or doing any other act, and where in any such case such period had not expired at the date of taking possession of the business and property of any such banking organization, the superintendent may for the benefit of such banking organization institute any such action, serve or file any such claim or pleading, take any such appeal, or do any such other act, required or permitted to such banking organization within a period of one year subsequent to the date of taking of such possession, or within such further period as may be permitted by the agreement, or in the action, or by statute or ordinance, as the case may be.

(d) (1) Except as provided in this paragraph, unless the federal regulator or insurer is appointed as receiver or liquidator, the superintendent's taking of possession of any banking organization and the liquidation of same shall operate as a stay of and as an injunction against, as of the date the superintendent takes possession of the banking organization, applicable to all persons or entities, of:

(i) The commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the banking organization that was or could have been commenced before the taking of possession, or to recover a claim against the banking organization that arose before the taking of possession;

(ii) The enforcement, against the banking organization or the business and property of the banking organization in this state, of a judgment obtained before the taking of possession;

(iii) Any act to obtain possession of property of the banking organization or of property from the banking organization or to exercise control over property of the banking organization;

(iv) Any act to create, perfect, or enforce any lien against property of the banking organization;

(v) Any act to create, perfect or enforce against property of the banking organization any lien to the extent that such lien secures a claim that arose before the taking of possession; and

(vi) Any act to collect, assess, or recover a claim against the banking organization that arose before the taking of possession.

(2) The superintendent's taking of possession of a banking organization and the liquidation of same does not operate as a stay of or as an injunction against:

(i) The filing of a claim pursuant to section six hundred twenty of this article in the liquidation of the banking organization; the making of a demand upon the superintendent pursuant to section six hundred eighteen-a of this article to decide whether to assume or repudiate a contract of the banking organization; the exercise of any setoff otherwise permissible under applicable law except as limited by subdivision two of section six hundred fifteen of this article; the right of any secured creditor with a perfected security interest or other valid lien or security interest enforceable against third parties to retain collateral, including any right of such secured creditor under any security arrangement related to a qualified financial contract, as defined in section six hundred eighteen-a of this article, to retain collateral and to apply such collateral in accordance with paragraph (d) of subdivision two of section six hundred eighteen-a of this article; any automatic termination in accordance with the terms of any qualified financial contract or any right to cause the termination or liquidation of any qualified financial contract, as defined in section six hundred eighteen-a of this article, in accordance with the terms thereof; any right to offset or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more such qualified financial contracts; or the commencement of an action under section six hundred seven of this article or any other action relating to the liquidation before the supreme court justice overseeing the liquidation of the banking organization;

(ii) The commencement or continuation of a criminal action or proceeding against the banking organization;

(iii) The commencement or continuation of an action or proceeding by a governmental unit to enforce such governmental unit's police or regulatory power;

(iv) The enforcement of a judgment, other than a money judgment, obtained in an action or proceeding by a governmental unit to enforce such governmental unit's police or regulatory power;

(v) The issuance to the banking organization by a governmental unit of a notice of tax deficiency; and

(vi) The commencement or continuation of a judicial action or proceeding by a secured creditor with a perfected security interest, or other valid lien or security interest enforceable against third parties, including any right of such secured creditor under any security arrangement related to a qualified financial contract, as defined in section six hundred eighteen-a of this article, to enforce such security interest or lien.

(3) Except as otherwise provided in this paragraph:

(i) The stay or enjoining of an act against property of the banking organization under this paragraph shall continue until such property is no longer the property of the superintendent in possession of the banking organization; and

(ii) The stay or enjoining of any other act under this paragraph shall continue until the superintendent has concluded liquidating the banking organization.

(4) For good cause shown, on request of a party in interest and after notice and a hearing, the supreme court justice overseeing the liquidation may grant relief from the stay or injunction provided under this paragraph, such as by terminating, annulling, modifying or conditioning such stay or injunction.

(5) In the case of any willful violation of a stay or injunction provided in this paragraph by any person or entity who has knowledge of the superintendent's taking of possession of the banking organization that is the subject of the stay or injunction, the superintendent shall recover actual damages, including costs and attorneys' fees and, in appropriate circumstances, may recover punitive damages.

(e) No action against the superintendent, his or her deputies, special deputies, attorneys, agents or employees, or against a banking organization whose business and property have been taken over by him or her, with respect to any matter arising out of the liquidation, administration, distribution or other disposition by or on behalf of the superintendent

(i) of the estate of such banking organization, or

(ii) of money or property in its possession or under its control as executor, administrator, trustee, guardian, committee, conservator, or other fiduciary capacity, or as bailee, pledgee, depository, agent or otherwise, or

(iii) of money or property in or removed from a safe, vault or box of which it is or was the lessor, shall be commenced subsequent to either (a) three years after the accrual of such cause of action, or (b) the expiration of such period of limitation as may be otherwise applicable thereto under the provisions of any other statute, whichever period is shorter. A cause of action shall be deemed to accrue within the meaning of this paragraph, when the facts upon which such cause of action is based come into existence. Nothing in this paragraph shall be deemed to extend or otherwise affect the period of limitation in section six hundred twenty-five of this article provided with respect to claims or causes of action therein referred to.

2. (a) The superintendent may, in the name of any banking organization of which he is in possession, execute, acknowledge and deliver any and all deeds, assignments, bills of sale, releases, extensions, satisfactions and other instruments necessary and proper to effectuate any sale, lease or transfer of real or personal property or to carry into effect any power conferred or duty imposed upon him by this article or by order of the supreme court. Any instrument executed pursuant to the authority hereby given shall be as valid and effectual for all purposes as though executed by the officers of the banking organization.

(b) The superintendent shall not be required to pay any fee to any clerk, sheriff, register or other public officer for entering, filing, docketing, registering, recording, executing, issuing a copy, transcript, extract or certificate of, or authenticating or exemplifying any paper, record or instrument pertaining to the exercise by the superintendent of any of the powers conferred or duties imposed upon him by any of the provisions of this article, whether or not such paper, record or instrument be executed by the superintendent and whether or not it is connected with an action.

3. The word "action" contained in this section and section six hundred twenty-five of this article is to be construed as including a special proceeding or any proceeding therein or in an action. A cause of action upon which an action cannot be maintained, as prescribed in this article, cannot be effectually interposed as a defense, set-off or counterclaim.



620 - Notice to creditors to make proof of claims; form of claims; claims for priority of payment.

620. Notice to creditors to make proof of claims; form of claims; claims for priority of payment. 1. When the superintendent shall have taken possession of any banking organization, and shall have determined to liquidate its affairs, he or she shall notify all persons who may have claims against such banking organization to present such claims to him or her and make proper proof thereof within four months from the date of such notice and at a place specified therein; provided, that (a) if the superintendent finds that a shorter period than four months will afford a reasonable time for presenting claims and making proof thereof, he or she may specify such shorter period which shall in no event be less than thirty days or (b) if the superintendent finds that a longer period than four months is needed to afford a reasonable time for presenting claims and making proof thereof, he or she may specify such longer period which shall in no event be more than six months from the date of such notice. In any event the superintendent shall specify in such notice the last date for presenting claims and for making proof thereof. The superintendent shall cause such notice to be mailed to all persons whose names appear as creditors upon the books of the banking organization. Such notice to persons appearing as depositors shall be mailed to the address appearing upon the deposit records or ledger of such banking organization. The superintendent shall also cause such notice to be inserted biweekly in such newspaper or newspapers as he or she may direct for three consecutive months, the first insertion thereof to be published more than ninety days before the last day fixed in such notice for presenting proof of claims; provided, that where the notice requires claims to be presented within less than four months, the superintendent shall cause such notice to be inserted weekly in such newspaper or newspapers as he or she may direct for three consecutive weeks, the first insertion thereof to be published more than twenty-one days before the last day fixed in such notice for presenting claims. Such notice shall specify that all persons having claims for priority of payment shall make demand in writing for priority in the proof of their claims. The superintendent shall have no power to accept any claim presented after the date specified in such notice as the last date for presenting claims.

2. A proof of claim shall consist of a written statement under oath signed by the claimant or his attorney in fact, and shall be in such form as the superintendent shall require.

3. All persons who shall have failed to demand in writing priority of payment as specified in the notice to file claims shall be deemed to have waived and abandoned any right to such priority of payment. No person who shall have failed to demand in writing priority of payment as herein above provided, shall be entitled to maintain any action or proceeding for any priority of payment. In all actions or proceedings for priority of payment, the claimant shall be required to allege and prove that the claim upon which the action is instituted was duly filed and contained therein demand in writing for priority of payment.



620-A - Certain claims shall not be accepted.

620-a. Certain claims shall not be accepted. The superintendent shall not accept a claim based on an agreement with the banking organization unless the agreement is either reflected on the accounts, books or records of the banking organization or a creditor provides documentary evidence of such agreement. The superintendent may issue any regulations determined to be necessary to implement this section.



622 - List of claims duly presented; filing.

622. List of claims duly presented; filing. The superintendent shall cause to be made in duplicate a complete list of all claims duly presented specifying the name of the claimant, the nature of the claim and the amount thereof. Such list shall also contain a statement of accounts payable as shown by the books and records and as to which no claims have been presented, specifying the name of each person to whom such an account appears to be payable, the nature of the debt and amount thereof. Within sixty days after the last date fixed in the notice to creditors to present and make proof of claims, the superintendent shall file one copy of such list in his office, and cause one copy to be filed with the supreme court in the judicial district in which the principal office of such banking organization is located.



623 - Filing objections to claims presented or listed; procedure upon claim under objection.

623. Filing objections to claims presented or listed; procedure upon claim under objection. Within forty days after the superintendent shall have filed in his office a copy of the list of claims required by section six hundred twenty-two, objections to any claim duly presented or to any account appearing on such list may be made by any party interested, by filing with the superintendent such objections in writing, signed by the objector and duly verified. Unless the superintendent rejects any claim or accounts to which objections have been duly filed with him, he shall, within sixty days after the time to file such objections has expired, apply to the supreme court, upon notice to the objector, for an order directing the superintendent as to the disposition of such claim or account. The court may thereupon dispose of such objections or may order a reference for that purpose.



624 - Acceptance and rejection of claims and accounts; filing of list thereof; secured claims and accounts; determination of priorities.

624. Acceptance and rejection of claims and accounts; filing of list thereof; secured claims and accounts; determination of priorities. 1. The superintendent shall, not later than sixty days after the time has expired to file objections to claims duly presented, accept or reject, in whole or in part, every duly filed claim except claims as to which objections are still pending undetermined by the court and accept or reject, in whole or in part, every account payable as shown by the books and records and as to which no claim has been presented except accounts as to which objections are still pending undetermined by the court. Whenever the superintendent accepts a portion of a claim or account and rejects the remainder, the portion accepted and the portion rejected shall, for the purposes of this article, each be deemed separate claims or accounts as the case may be.

2. No claim or account of any secured claimant or creditor shall be accepted at a sum greater than the difference between the value of the claim or account without security and the value of the security itself as of the commencement of the liquidation, unless the claimant or creditor shall, prior to the expiration of the time fixed by the superintendent for the presentation of claims, surrender his security to the superintendent, in which event the claim or account may be accepted in the full amount for which it is valued.

3. Every claim or account payable accepted by the superintendent shall be endorsed "accepted" and filed so endorsed in his office. If the superintendent is unable, from the books, accounts or records of the banking organization, to determine the ownership of a claim or account payable or if for any other reason he doubts the justice or validity of any claim or account payable, he shall reject such claim or account payable and shall endorse the same "rejected" and file it as so endorsed in his office. He shall cause notice of such acceptance or rejection to be mailed within fourteen calendar days after the superintendent has accepted or rejected all claims duly filed. Where a proof of claim has been filed, such notice need be mailed only to the address appearing thereon, and where no proof of claim has been filed, only to the address appearing upon the books of the banking organization. Where, however, the superintendent is unable from the proof of claim or the books and records of the banking organization to identify a name or address, such notice of rejection need not be given.

4. Within thirty days after the superintendent has accepted or rejected all claims duly filed, and all accounts payable as shown by the books and records as to which no claims have been presented, he shall make a list of all such claims and accounts accepted or rejected by him and file one copy thereof in his office and one copy with the supreme court in the judicial district in which the principal office of such banking organization is located.

5. The superintendent shall not determine priorities, in accepting or rejecting claims and the acceptance by the superintendent of a claim in which priority of payment is demanded shall not entitle the claimant to priority. Accepted claims in which priority of payment is duly demanded shall be presented to the supreme court on notice to the claimant for determination as to their priority of payment. All claims entitled to priority of payment shall be paid ratably and proportionately.



625 - Effect of accepting claims and accounts; limitation upon actions to establish claims and accounts; necessary allegations; effect of judgment.

625. Effect of accepting claims and accounts; limitation upon actions to establish claims and accounts; necessary allegations; effect of judgment. 1. When the superintendent has accepted a duly filed claim and has filed such claim endorsed "accepted" in his office, the claimant, unless priority of payment has been duly demanded, and such claim is entitled by law to priority of payment, shall be entitled to share ratably with other general creditors in the distribution of the proceeds of the liquidation of the assets of such banking organization as such proceeds are distributed pursuant to section six hundred twenty-seven of this article, provided, however, that any accepted claim or claims for taxes owed to any taxing authority shall be paid in full, to the extent that assets of the banking organization are available, prior to the payment of any other accepted claim. Where the claimant has duly demanded priority of payment, and such claim is entitled by law to priority of payment, the receipt and acceptance of ratable dividends shall be without prejudice to the right to such priority of payment.

2. When the superintendent has accepted an account payable as shown by the books and records and as to which no claim has been presented and included the same in the list filed in his office as provided in section six hundred twenty-four of this article, the owner thereof shall be entitled to share ratably with other general creditors in the distribution of the proceeds of the liquidation of the assets of such banking organization as such proceeds are distributed pursuant to section six hundred twenty-seven of this article.

3. Within six months after the date that the superintendent files the list required by subdivision four of section six hundred twenty-four of this article listing the claims and accounts payable accepted or rejected by the superintendent, a claimant whose claim has been duly filed and has not been accepted by the superintendent, or any person whose account payable as shown by the books and records, as to which no claim has been presented, has not been accepted by the superintendent, may institute and maintain an action thereon against such banking organization. Such action may be maintained only in the supreme court in the judicial district in which the principal office of such banking organization was located.

4. No action shall be maintained against such banking organization while the superintendent is in possession of its affairs and business unless brought within the period of limitation specified in this section. In all actions instituted against such banking organization while the superintendent is in possession of its property and business, the plaintiff shall be required to allege and prove that the claim upon which the action is instituted was duly filed and that such claim has not been accepted, or in the case of an action upon an account as to which no claim has been presented the plaintiff shall be required to allege and prove that such account appeared upon the books and records and that such account has not been accepted.

5. If, in an action instituted in accordance with this section, the court should determine that a claim or account rejected by the superintendent should be allowed, the judgment entered therein shall so provide and shall fix and determine the amount thereof as of the date the superintendent took possession. A claim or account whose status and amount have been so fixed shall have the same force and effect as a claim or account which has been accepted by the superintendent in accordance with the provisions of section six hundred twenty-four of this article. Notwithstanding any other provision of law, the court shall not award interest, nor shall interest accrue, in any such action at a rate greater than the amount rate of interest, if any, that the superintendent has determined is payable to other creditors; provided further that the court shall not award interest, nor shall interest accrue, except from the date from which the superintendent has determined to pay interest to creditors whose claims or accounts payable have been accepted or otherwise duly established to the date such claims or accounts are paid; provided, however, that the court may in its discretion award interest at a rate not to exceed the rate permitted by section six hundred twenty-seven of this article on any such judgment for the claimant in any such action for the period from the date such claim would have been paid had it been accepted initially by the superintendent to the date such judgment is paid.



626 - Judgments recovered shall not be liens.

626. Judgments recovered shall not be liens. A lien shall not attach to any of the property or assets of any banking organization by reason of the entry of any judgment recovered against such banking organization after the superintendent has taken possession of its property and business and so long as such possession continues.



627 - Dividends to creditors; distributions to stockholders; dissolution; destruction of documents.

627. Dividends to creditors; distributions to stockholders; dissolution; destruction of documents. 1. At any time after the date fixed by the superintendent for the presentation of claims, the superintendent may, upon an order of the supreme court, declare and pay out of the funds remaining in his or her hands after the payment of expenses, one or more dividends to creditors whose claims or accounts payable have been accepted or otherwise duly established. If the superintendent intends to declare and pay more than one dividend to creditors, at the time he or she declares and pays out such first dividend to creditors, the superintendent may pay in full those claims and accounts payable that were accepted, or otherwise duly established, in an amount that is less than one hundred dollars; provided, however, that this sentence shall not be construed as a right to priority of payment; and provided further, that if the superintendent will not be able to satisfy in full all other creditors with accepted claims or accounts payable either in the first or succeeding dividends, then such payment may not be made. After a dividend or dividends aggregating one hundred per centum of the principal amount of all such claims and accounts payable shall have been paid or set apart, and if funds are available therefor, a further dividend or dividends on account of interest accruing, on such claims and accounts payable, subsequent to the commencement of the liquidation may, at the sole discretion of the superintendent, be paid to the creditors entitled thereto at a rate not to exceed four per centum per annum, but nothing herein shall be deemed to create any right to interest which would not otherwise accrue or be payable. No creditor shall be entitled to receive nor be paid interest on any dividend or dividends by reason of delay in payment of such dividend or dividends. Dividends remaining unclaimed or unpaid in the hands of the superintendent for six months after payment of a final dividend, shall be deposited as provided in article two of this chapter except that if, after payment of such a dividend, the liquidation is continued in accordance with the provisions of subdivision two of this section, then such dividends shall be so deposited simultaneously with the like deposit of unclaimed or unpaid distributive amounts pursuant to the provisions of such subdivision at the expiration of six months after a final distribution.

2. Whenever the superintendent shall have (a) paid to, or set apart for, each creditor of any stock corporation whose claim or account payable has been accepted or otherwise duly established, a dividend or dividends aggregating the full amount of such claim or account payable together with interest thereon, and (b) set aside proper reserves for claims and accounts payable in litigation and not finally determined and for such other purposes as in the discretion of the superintendent shall be necessary or desirable, and (c) paid all the expenses of liquidation, the superintendent shall, if there be assets remaining in his or her hands, continue the liquidation of the affairs of such corporation and after paying the expenses thereof, distribute the proceeds, together with any part of the foregoing reserves not finally necessary to pay creditors and expenses in full, among the persons equitably entitled thereto according to their respective rights and interests and in such manner and upon such notice as may be directed by order of the supreme court. Any such distributive amounts remaining unpaid or unclaimed in the hands of the superintendent for six months after a final distribution shall be deposited by the superintendent as provided in article two of this chapter.

3. Upon the petition by the superintendent showing that the liquidation of a corporate banking organization of which he has taken possession has been completed and upon such notice as the supreme court may prescribe, the court may, on such terms as justice requires, make an order declaring such corporation dissolved and the corporate existence thereof terminated. Upon the filing of a certified copy of such order in the office of the superintendent, the existence of such corporation shall cease and determine.

4. Any records, documents and correspondence of any banking organization of which the superintendent has taken possession and any records, documents and correspondence in the custody of the superintendent relating to the liquidation of such banking organization may be destroyed or otherwise disposed of at such time or times and in such manner as the supreme court by order may authorize.



628 - Payment of dividends when deposits have been made available by Federal Deposit Insurance Corporation.

628. Payment of dividends when deposits have been made available by Federal Deposit Insurance Corporation. When the superintendent shall have taken possession of any banking organization for the purpose of liquidation, and Federal Deposit Insurance Corporation shall have made available to the depositors thereof the amounts of their respective deposits insured by such corporation, he shall be authorized, without requiring assignments from depositors, to pay to such corporation such dividends on account of such insured deposits as such depositors would be entitled to receive had their deposits not been made available to them by such corporation.



629 - Payment of dividends to minors, trustees or joint depositors; payment of dividends where adverse claim is asserted; interpleader in certain actions.

629. Payment of dividends to minors, trustees or joint depositors; payment of dividends where adverse claim is asserted; interpleader in certain actions. 1. Where a claim or an account payable in the name of any minor has been accepted by the superintendent, dividends thereon shall be paid to such minor and the receipt or acquittance of such minor shall be a valid and sufficient release and discharge to the superintendent.

5. Notice to the superintendent of an adverse interest in a claim or account payable accepted by the superintendent to the credit of any person shall not be effectual to cause the superintendent to recognize said adverse claimant unless said adverse claimant shall also either procure a restraining order, injunction or other appropriate process against said superintendent from a court of competent jurisdiction in a cause therein instituted by him wherein the person to whose credit said claim or account payable was accepted or his executor or administrator is made a party and served with summons, or shall execute to said superintendent, in form and with sureties acceptable to him, a bond, indemnifying the superintendent from any and all liability, loss, damage, costs and expenses, for and on account of the payment of dividends to such adverse claimant.

6. (a) In all actions or proceedings against the superintendent to recover dividends on claims or accounts payable accepted, if there be any person or persons, not parties to the action, who claim the fund, the court in which the action or proceeding is pending, may, on the motion of the superintendent, make an order amending the proceedings making such claimants parties thereto; and the court shall thereafter proceed to determine the rights and interests of the several parties to such funds. The remedy provided in this section shall be in addition to and not exclusive of that provided in any other interpleader provision.

(b) The dividends which are the subject of such an action may remain with the superintendent to the credit of the action until final judgment therein and shall not be entitled to interest, and shall be paid by the superintendent in accordance with the final judgment of the court; or the dividends in controversy may be paid into court to await the final determination of the action and when the dividend or dividends are so paid into court the superintendent shall be stricken out as a party to the action and his liability shall cease.

(c) The costs in all actions against the superintendent to recover dividends shall be in the discretion of the court, and may be charged upon the fund affected by the action.

7. In case the superintendent is in doubt concerning the person entitled to receive payment of any dividend, or there are conflicting claims thereto, he may require of the claimant an order of the supreme court authorizing and directing the payment thereof, but for any payment made by him in good faith, by check or order, payable to the claimant appearing from the records in his office to be entitled thereto, he shall be held harmless and shall not be liable to any subsequent claimant.



630 - Claims of shareholders and members of credit unions and savings and loan associations.

630. Claims of shareholders and members of credit unions and savings and loan associations. For the purposes of sections six hundred six to six hundred thirty-one, both inclusive, of this chapter, the terms "depositors" and "creditors" shall be deemed to include shareholders or members of a credit union or savings and loan association, and the terms "claims, " "accounts payable, " "deposits" and "deposit accounts" shall be deemed to include the liability of a credit union or savings and loan association to such shareholders or members, provided, however, that nothing contained in this section shall in any way affect any priority over such shareholders or members to which any general creditor of a credit union or savings and loan association would be entitled in the absence of this section, and provided further that the provisions of subdivision two of section six hundred twenty of this chapter shall not apply to the claims of creditors entitled to such priority.



631 - Actions against directors, trustees, managers or officers for violation of their official duties.

631. Actions against directors, trustees, managers or officers for violation of their official duties. At any time while the superintendent is in possession of the property and business of any corporation, he may within six years after the cause of action has accrued institute and maintain in his name as superintendent of financial services against its directors, trustees, managers or officers, or any of them, any action or proceeding which is vested in such corporation or in the stockholders or creditors thereof.



633 - Service of notice or process during time of war.

633. Service of notice or process during time of war. Whenever, pursuant to the provisions of this article, any communication, notice or other paper or process is required to be given or served by the superintendent upon any person and the giving or service thereof is in any manner prohibited by the provisions of the act of congress, known as the "Trading with the Enemy Act," or any amendment thereof, or the rules, regulations or licenses issued pursuant thereto, or any other law, rule, regulation or license pursuant to law prohibiting or regulating the same, such communication, notice or other paper or process shall be deemed to have been duly given or served on such person if given or served on his behalf, in the manner provided in the pertinent provisions of this article, on the alien property custodian or on such other officer as may have been appointed or designated by the president of the United States of America to take possession of the property of alien enemies. This section shall apply whether or not (1) such alien property custodian or other officer shall actually have taken possession of any property of such person, or (2) the president, or an officer duly designated by him for the purpose, has the power to authorize or license the giving or service of any such communication, notice or other paper or process, and nothing herein shall require the superintendent to apply to the president or such officer for such authority or license, provided, however, that in any case where it appears that at the time such communication, notice or other paper or process is required to be given or served, the president or such officer has actually authorized or licensed the giving or service of same in the manner provided in the pertinent provisions of this article, then this section shall not apply and the superintendent shall be required to give or serve such communication, notice or other paper or process on such person in accordance with such authorization or license.



634 - Power to appoint regulator or insurer as receiver; additional powers.

634. Power to appoint regulator or insurer as receiver; additional powers. Notwithstanding anything to the contrary in this chapter, the superintendent may, in his or her sole discretion, and upon such terms and conditions as the superintendent may approve, appoint as receiver or liquidator of any banking organization or branch or agency of a foreign banking corporation, the business and property of which the superintendent has taken or is entitled to take possession, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the National Credit Union Administration, the successor or assignee of any of the foregoing, or such other regulator, or insurer of deposits or shares as may be empowered by federal law to receive such appointment. Any regulator or insurer which accepts such appointment may act without bond or other security as to such appointment and shall have and possess, and may exercise, all the rights, powers and privileges provided by the laws of this state to the superintendent in his or her capacity as, or to any other, receiver or liquidator of a banking organization or branch or agency of a foreign banking corporation. Upon the payment to any depositor or shareholder of a banking organization or branch or agency of a foreign banking corporation, the regulator or insurer shall be subrogated to all the rights of such depositor or shareholder to the extent of such payment.

In addition to such other powers as he or she may possess under law, the superintendent, or any regulator or insurer which accepts appointment in accordance with the provisions of this section, may, without obtaining the approval of stockholders, shareholders or any court, sell, transfer, assign, consolidate or otherwise dispose of all or any part of the assets, real and personal, including fiduciary relationships, of the banking organization, or branch or agency of the foreign banking corporation, to another banking organization, national bank, branch or agency of a foreign banking corporation, federal savings bank, federal savings and loan association or federal credit union or to such regulator or insurer, its successor or assignee, on such terms as may be determined to be in the best interests of depositors, shareholders and other creditors. In connection therewith the superintendent may, in addition, and without obtaining court approval, borrow from such regulator or insurer any amount necessary to facilitate the assumption of deposit liabilities by any other banking institution and assign any part or all of the assets of a banking organization or branch or agency of a foreign banking corporation as security for such loan.






Article 13-A - (Banking) LICENSEES: SUPERINTENDENT'S TAKING POSSESSION: CONSERVATION: LIQUIDATION

635 - Definitions.

635. Definitions. 1. "Person" when used in this article means an individual, partnership, corporation, unincorporated association, joint stock association, trust or other group, however organized.

2. "License" when used in this article means any license duly issued by the superintendent pursuant to the provisions of article nine, nine-A, eleven-B, twelve-B, twelve-C, twelve-D or thirteen-B of this chapter or any registration certificate issued by the superintendent pursuant to the provisions of article twelve-D of this chapter.

3. "Licensee" when used in this article means any person issued a license.



636 - When superintendent may take possession of license; when possession may be surrendered.

636. When superintendent may take possession of license; when possession may be surrendered. 1. The superintendent may, in his discretion, forthwith take possession of the business and property of any licensee which is used in the business for which the license is granted whenever it shall appear to the superintendent that in the conduct of the business for which it has received a license, a clear and present danger exists to the public because such licensee:

(a) Is conducting its business in a manner which is unauthorized or unsafe or which might render its further operations hazardous to the public;

(b) Is in an unsafe or unsound condition to transact business;

(c) Cannot with safety and expediency continue business;

(d) Has an impairment of its capital, has assets insufficient to pay its debts and obligations, or is otherwise unable to pay its debts and obligations as they mature;

(e) Has suspended payment of some or all of its debts and obligations;

(f) Has neglected or refused to comply with the terms of a duly issued order of the superintendent;

(g) Has refused, upon proper demand, to submit its records and affairs for inspection to an examiner of the department; or

(h) Has refused, or any of its officers, directors or partners have refused, to be examined under oath regarding its affairs.

2. When the superintendent shall have duly taken possession of the business and property of any such licensee, he may hold such possession until its affairs are finally liquidated by him, unless, he shall surrender possession as provided in subdivision three of this section, a receiver is appointed by the supreme court pursuant to section six hundred thirty-seven of this article to liquidate the affairs of the licensee, or he is enjoined from continuing possession as provided in section six hundred thirty-eight of this article.

3. The superintendent may, in his discretion, and upon such conditions as may be approved by him, surrender possession and permit such licensee to resume business.



637 - Powers of superintendent in possession; application for receiver.

637. Powers of superintendent in possession; application for receiver. 1. When the superintendent has taken possession of the business and property of a licensee, he shall liquidate or otherwise deal with such business and property in accordance with the provisions of article thirteen of this chapter applicable to the possession, liquidation and conservation of the business and property of a banking organization.

2. Whenever the superintendent has taken possession of the business and property of a licensee, he may, in his discretion, apply to the supreme court in the judicial district in which such licensee's principal office is located for the appointment of a receiver to liquidate or otherwise deal with the affairs of the licensee. Any receiver which accepts such appointment may act without bond or other security as to such appointment and shall have and possess, and may exercise, all the rights, powers and privileges provided by this article to the superintendent or by the laws of this state to the superintendent in his capacity as, or to any other, receiver or liquidator of a banking organization.



638 - Manner and time within which taking possession may be tested.

638. Manner and time within which taking possession may be tested. At any time within ten days after the superintendent has taken possession of the business and property of any licensee, such licensee may apply to the supreme court in the judicial district in which its principal office is located, for an order requiring the superintendent to show cause why he should not be enjoined from continuing such possession. The court may, upon good cause shown, direct the superintendent to refrain from further proceedings and to surrender such possession.



639 - Severability.

639. Severability. If any provision of this article, or the application of such provision to any person or circumstance shall be held invalid, the remainder of this article, and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.






Article 13-B - (Banking) TRANSMITTERS OF MONEY

640 - Definitions.

640. Definitions. In this article, unless the context or subject matter otherwise requires:

1. "Person" means an individual, partnership, corporation, association, joint stock association, trust or other group, however organized.

2. "Licensee" means any person duly licensed by the superintendent pursuant to this article.

3. "Check" means any check, draft, travelers check, money order or other instrument for the transmission or payment of money.

4. "purchaser", "holder", "New York instrument" and "New York traveler's check" shall have the respective meanings ascribed to such terms by section six hundred fifty-three of this chapter.

5. "Payment instrument" means any check, draft, money order, or other instrument or order for the transmission or payment of money, whether or not such instrument or order is negotiable, and sold to one or more persons. "Payment instrument" does not include a traveler's check, any instrument which is redeemable by the issuer in merchandise or services, a letter of credit or a permissible investment as defined in this section.

6. "Outstanding payment instruments" means unpaid payment instruments sold anywhere in the United States and whose sale has been reported to a licensee.

7. "Traveler's check" means an instrument, regardless of its form, specifically identified on the instrument as a traveler's check and issued in either written form, with a provision for a specimen signature of the purchaser to be completed at the time of purchase and a counter-signature of the purchaser to be completed at the time of its negotiation, or in electronic form with a provision for the electronic equivalent of the specimen signature and counter signature. An instrument shall not be identified as a traveler's check if it fails to comply, as the case may be, with either the written or electronic signature requirements of this subdivision.

8. "Outstanding traveler's checks" means unpaid traveler's checks sold anywhere in the United States and whose sale has been reported to a licensee.

9. "Permissible investments" means:

(i) cash;

(ii) certificates of deposit or other debt instruments of a commercial bank;

(iii) bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers acceptances, which are eligible for purchase by member banks of the federal reserve system;

(iv) commercial paper of prime quality as defined by a nationally recognized organization which rates such securities;

* (v) interest-bearing bills, notes, bonds, debentures or other obligations issued or guaranteed by the United States or any state or other local governmental entity or any agent or instrumentality thereof, bearing a rating of one of the three highest grades by a nationally recognized investment service organization that has been engaged regularly in rating state and municipal issues for a period of not less than five years;

* NB Effective until notification of the superintendent of financial services

* (v) interest-bearing bills, notes, bonds, debentures or other obligations issued or guaranteed by the United States or any state or other local governmental entity or any agent or instrumentality thereof, which meet the standards of creditworthiness established by regulation by the superintendent;

* NB Effective upon notification of the superintendent of financial services

* (vi) interest-bearing bills, notes, bonds, debentures or preferred stock traded on any national securities exchange or on a national over-the-counter market or bearing a rating of one of the three highest grades by a nationally recognized investment service organization that has been engaged regularly in rating corporate debt or equity issues for a period of not less than five years; and

* NB Effective until notification of the superintendent of financial services

* (vi) interest-bearing bills, notes, bonds, debentures or preferred stock traded on any national securities exchange or on a national over-the-counter market or which meet the standards of creditworthiness established by regulation by the superintendent; and

* NB Effective upon notification of the superintendent of financial services

(vii) such other investments or assets if and as approved by the superintendent.

Except for cash and certificates of deposit of a commercial bank, any particular investment within the classes of investments authorized by this section is subject to disqualification for one or more licensees for the purpose of this article, if unsatisfactory for any reason in the opinion of the superintendent. Notwithstanding the foregoing provisions of this section, the superintendent shall have the power to limit, with respect to any particular licensee or all licensees, the extent to which any class of investments authorized by this section, except for cash and certificates of deposit of a commercial bank, may be considered a permissible investment.

10. "Agent" means any person designated or appointed by the licensee pursuant to a written agency contract to engage in money transmission activities at locations other than a duly authorized office of the licensee as provided in section six hundred forty-eight of this article. Except for a licensee, any person acting as agent engaging in money transmission activities absent such a written agency contract shall be deemed to be in violation of section six hundred forty-one of this article and may be subject to criminal prosecution pursuant to section six hundred fifty of this article. Such term shall not be deemed to include any banking corporation incorporated or licensed under this chapter or under the laws of the United States or any other state or any casher of checks licensed under this chapter.



641 - License.

641. License. 1. No person shall engage in the business of selling or issuing checks, or engage in the business of receiving money for transmission or transmitting the same, without a license therefor obtained from the superintendent as provided in this article, nor shall any person engage in such business as an agent, except as an agent of a licensee or as agent of a payee; provided, however, that nothing in this article shall apply to a bank, trust company, private banker, foreign banking corporation licensed pursuant to article two of this chapter or foreign banking company authorized to operate pursuant to the International Banking Act of 1978 (12 USC 3101 et seq.), as amended, savings bank, savings and loan association, an investment company, a national banking association, federal reserve bank, corporation organized under the provisions of section twenty-five-a of an act of congress entitled the "Federal Reserve Act", federal savings bank, federal savings and loan association or state or federal credit union.

2. Application for a license required under this article shall be in writing, under oath, and in the form prescribed by the superintendent, and shall contain the following:

(a) The exact name of the applicant and, if incorporated, the date of incorporation and the state where incorporated.

(b) The complete address of the principal office from which the business is to be conducted, and where the books and records of the applicant are maintained and to be maintained, showing the street and number, if any, and the municipality and county;

(c) If the applicant has one or more branches, subsidiaries or affiliates engaging in this state in the business of selling or issuing checks, or of receiving money for transmission or transmitting the same, the complete name and address of each;

(d) The name and residence address of the applicant, if an individual or, if a partnership, of its partners or, if a corporation or association, of the directors, trustees and principal officers thereof, and of any stockholder owning twenty per centum or more of any class of its stock; and

(e) Such other pertinent information as the superintendent may require.

3. Application for a license shall be accompanied by an investigation fee as prescribed pursuant to section eighteen-a of this chapter, which shall not be refunded.



642 - Action by superintendent.

642. Action by superintendent. 1. Upon the filing of an application, and the payment of the fees for investigation and license, the superintendent shall investigate the financial condition and responsibility, financial and business experience, character and general fitness of the applicant and, if the superintendent finds these qualities are such as to warrant the belief that the applicant's business will be conducted honestly, fairly, equitably, carefully and efficiently within the purposes and intent of this article, and in a manner commanding the confidence and trust of the community, the superintendent shall advise the applicant in writing of his conditional approval of the application, and thereafter upon compliance by the applicant with the provisions of section six hundred forty-three of this article, shall issue to the applicant a license to engage in the business of selling and issuing checks, and of receiving money for transmission and transmitting the same, subject to the provisions of this article; or the superintendent may deny the application and return the license fee to the applicant.

2. The superintendent shall approve conditionally or deny every application for a license hereunder within ninety days from the filing thereof. Such period of ninety days may be extended, by the written consent of the applicant, for such additional reasonable period of time as may be required to enable compliance with such requirements and conditions as may be provided by this article and the rules or regulations of the superintendent issued thereunder.

3. A license issued pursuant to this article shall remain in full force and effect until it is surrendered by the licensee or revoked or suspended as provided in this article.

4. The superintendent may suspend or revoke a license on any ground on which he might refuse to issue an original license, or for a violation of any provision of this chapter or any regulation issued under this article, or for failure of the licensee to pay a judgment, recovered in any court, within or without this state, by a claimant or creditor in an action arising out of the licensee's business in this state of selling or issuing checks or of receiving money for transmission or transmitting the same, within thirty days after the judgment becomes final or within thirty days after expiration or termination of a stay of execution thereon; provided, however, that if execution on the judgment be stayed, by court order or operation of law or otherwise, then proceedings to suspend or revoke the license (for failure of the licensee to pay such judgment) may not be commenced by the superintendent during the time of such stay, and for thirty days thereafter.

5. No license shall be suspended or revoked except after a hearing thereon. The superintendent shall give the licensee at least ten days' written notice of the time and place of such hearing by registered or certified mail addressed to the principal place of business of such licensee. Any order of the superintendent suspending or revoking such license shall state the grounds upon which it is based and shall not be effective until ten days after written notice thereof has been sent by registered or certified mail to the licensee at such principal place of business, except that revocation by reason of the licensee's bond not being kept in full force and effect as required by this article, or by reason of failure to keep on deposit sufficient securities or funds as required by this article, may take effect immediately if the superintendent so orders.

6. The superintendent may, on good cause shown, or where there is a substantial risk of public harm, suspend any license issued pursuant to this article for a period not exceeding thirty days, pending investigation. "Good cause", as used in this subdivision, shall exist only when the licensee has defaulted or is likely to default in performing its financial engagements or engages in dishonest or inequitable practices which may cause substantial harm to the persons afforded the protection of this article.



643 - Bond or securities.

643. Bond or securities. 1. As a condition for the issuance and retention of the license, applicants for a license and other licensees shall, within thirty days after notice by the superintendent, or such longer or shorter period as he or she shall prescribe, file with the superintendent one or more corporate surety bond or bonds, as required below, in form satisfactory to him or her and issued by a bonding company or insurance company authorized to do business in this state. One bond shall be in favor of the superintendent and in such principal amount as he or she shall determine is necessary or desirable for the protection of the purchasers and holders of New York instruments sold or to be sold by the applicant or licensee, provided, however, that until June first, nineteen hundred seventy-seven, the principal amount of such bond shall be no less than two hundred ten thousand dollars and on and after June first, nineteen hundred seventy-seven, the principal amount of such bond shall be no less than five hundred thousand dollars. If the applicant or licensee intends to engage or engages in the sale of New York traveler's checks, such applicant or licensee shall file with the superintendent a separate bond. Said bond shall be in favor of the superintendent and in such principal amount as he or she shall determine is necessary or desirable for the protection of the purchasers and holders of the New York traveler's checks sold or to be sold by the applicant or licensee; provided, however, that the principal amount of such bond shall not be less than seven hundred fifty thousand dollars, unless the superintendent, for good cause shown, shall have determined that a lesser amount will adequately protect the purchasers and holders of the New York traveler's checks sold or to be sold by such applicant or licensee.

In making any determination under this subdivision, the superintendent may take into account the financial condition of the licensee, the number of locations in this state at which the licensee, either directly or through agents, transacts the business of selling New York instruments or New York traveler's checks, the controls imposed on such agents or, and the possible exposure of purchasers and holders of New York instruments and New York traveler's checks to loss in the event of the insolvency, bankruptcy or other financial impairment of the licensee. The proceeds of each bond shall constitute a trust fund for the exclusive benefit of the purchasers and holders of the New York instruments and New York traveler's checks, as the case may be. Except as otherwise provided in the following sentence, in the event of the insolvency or bankruptcy of any licensee, the proceeds of the bond or bonds held for the exclusive benefit of the purchasers and holders of New York instruments and the proceeds of the bond or bonds held for the exclusive benefit of the purchasers and holders of New York traveler's checks shall be paid to the superintendent forthwith for disposition in accordance with the provisions of this article. If any New York instruments have been assigned to the fund, the proceeds of the bond held for the exclusive benefit of the purchasers and holders of New York instruments shall constitute a trust fund for the benefit of, and shall be payable to, the fund to the extent of such assignment. From time to time, the superintendent may require, upon thirty days notice or such longer or shorter period as he or she shall prescribe, that such bond or bonds be increased if he or she shall determine that such increase is necessary or desirable for the protection of the purchasers and holders of New York instruments and New York traveler's checks.

2. The licensee shall give notice to the superintendent by registered or certified mail of any action which shall be brought against him and of any judgment which shall be entered against him by such purchaser or holder of a New York instrument or a New York traveler's check, with details sufficient to identify the action or judgment, within ten days after the commencement of any such action or notice to the licensee of entry of any such judgment. The corporate surety shall within ten days after it pays any claim or judgment to any such purchaser or holder of a New York instrument or a New York traveler's check give notice to the superintendent by registered mail of such payment, with details sufficient to identify the purchaser or holder and the claim or judgment so paid. Whenever the principal sum of such bond or bonds is reduced by one or more recoveries or payments thereon the licensee shall furnish a new or additional bond or bonds under the provisions of this section, so that the total or aggregate principal sum of such bond or bonds shall equal the sum required pursuant to the provisions of this section, or shall furnish an endorsement duly executed by the corporate surety reinstating the bond or bonds to the required principal sum thereof. The liability of the surety on such bond or bonds to the superintendent and to the said purchasers and holders of New York instruments and New York traveler's checks shall not be affected in any way by any misrepresentation, breach of warranty or failure to pay the premium or by any act or omission upon the part of the licensee nor by the insolvency or bankruptcy of the licensee or the insolvency of the licensee's estate, and in the event of the death or dissolution or liquidation of the licensee, shall continue upon all transactions entered into by the agents of such deceased, dissolved or liquidated licensee within a period of thirty days after the death, dissolution or liquidation of the licensee or termination of the bond or bonds, whichever date shall first occur, provided, however, that such transactions were entered into in good faith by such purchasers and holders of New York instruments and New York traveler's checks. Every such corporate surety bond shall provide that in the event that a judgment recovered against the licensee or its legal representative or successor by any such purchaser or holder on a claim arising or a transaction entered into during the life of the bond shall remain unsatisfied after the expiration of thirty days from the service of notice of entry of judgment upon the licensee or upon his legal representative or successor or upon the attorney for the licensee, and upon the corporate surety, or in the event that the fund has become an assignee of any claim arising or a transaction entered into during the life of the bond, then an action may be maintained against the corporate surety under the terms of the bond (1) by such purchaser or holder for the amount of such judgment not exceeding the amount of the bond, except during a stay of execution of such judgment against the licensee or his legal representatives or successors, or (2) by the superintendent, on behalf of the fund, for the amount of such claim, not exceeding the amount of the bond. The bond may not be cancelled either by the licensee or the surety except upon notice to the superintendent by registered or certified mail with return receipt requested, the cancellation to be effective not less than ten days after receipt by the superintendent of such notice.

3. In lieu of such corporate surety bond or bonds, or of any portion of the principal sum thereof as required by this section, applicants for a license and other licensees may keep on deposit, or may be required to keep on deposit by the superintendent, with such banks, trust companies, national banks, savings bank, savings and loan associations, federal savings associations, credit unions, or federal credit unions in the state of New York as such applicants or licensees may designate and the superintendent may approve, and in accordance with such rules and regulations as the superintendent shall from time to time promulgate, interest-bearing stocks and bonds, notes, debentures or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district or instrumentality of this state, or guaranteed by this state, or dollar deposits, to an aggregate amount, based upon principal amount or market value, whichever is lower, in the case of the above-described securities, of not less than the amount of the required corporate surety bond or bonds or portion or portions thereof. Such securities or funds shall be deposited to secure the same obligation or obligations as would the corporate surety bond or bonds filed under this section. So long as it shall continue business in the ordinary course, such licensee shall be permitted to collect interest on the securities so deposited and from time to time to exchange, examine and compare such securities. In the event of the failure or insolvency of such licensee, the securities, any proceeds therefrom and the funds deposited pursuant to this section shall constitute a trust fund for the exclusive benefit of the purchasers and holders of New York instruments or New York traveler's checks, as the case may be, or, in the event such New York instruments are assigned to the fund, the securities, any proceeds therefrom and the funds deposited pursuant to this section for the benefit of the purchasers and holders of New York instruments shall constitute a trust fund, for the benefit of the fund.

4. Notwithstanding the foregoing provisions of this section, if the superintendent shall find that a licensee has transacted the business of money transmission in this state for a period of five consecutive years and that such business has been conducted honestly, efficiently and safely and that the licensee's financial condition is sound and that its New York instruments are insured, the superintendent may dispense with, modify or eliminate any of the foregoing requirements of this section with respect to New York instruments; provided, however, that if at any time subsequent thereto, the superintendent shall deem it necessary or desirable for the protection of the purchasers and holders of New York instruments, to reinstate any of the requirements of this section, he may do so.



645 - Assignment of claims to superintendent.

645. Assignment of claims to superintendent. At the written request of any claimant or creditor of the licensee whose claim is based on a transaction, in this state, for the sale or issuance of a check or the receipt of money for transmission or transmission of the same, under the provisions of this article, the superintendent may, in his discretion, take an assignment of such claim in trust for the benefit of the assigning claimant or creditor and may bring any legal action necessary to collect such claim. Two or more such claims against the licensee may be combined in one such action.



646 - Investigations, hearings and reports.

646. Investigations, hearings and reports. 1. The superintendent shall have the power to make such investigations and conduct such hearings as he shall deem necessary to determine whether any licensee or any other person has violated any of the provisions of this article, or whether any licensee has conducted himself in such manner as would justify the suspension or revocation of his license.

2. In making any investigation or conducting any hearing pursuant to the provisions of this article, the superintendent, or any person duly designated by him, shall have the power at all times to subpoena witnesses; to take depositions of witnesses residing without the state, in the manner provided for in civil actions in courts of record; to pay such witnesses the fees and mileage for their attendance provided for witnesses in civil actions in courts of record; and to administer oaths. He shall also have the power to compel by order or subpoena the production of and to examine all relevant books, records, accounts and other documents. Any person who fails to obey the command of the subpoena without reasonable excuse, or refuses without reasonable cause to be served or to be examined or to answer a question or to produce a book or paper when ordered so to do, or fails to perform any act required hereunder to be performed, shall be subject to the compulsions in such cases made and provided by law, and if the person be licensed hereunder, the superintendent shall have the right to suspend or revoke the license.

3. The superintendent may require of any licensee such reports, under oath or otherwise, concerning the licensee's business in this state, as he may deem necessary for the enforcement of this article.

4. All reports of investigations and other reports rendered pursuant to this section, and all correspondence and memoranda concerning or arising out of such investigations or reports, including any duly authenticated copy or copies thereof in the possession of any licensee or the department of financial services, shall be confidential communications, shall not be subject to subpoena and shall not be made public unless, in the judgment of the superintendent, the ends of justice and the public advantage will be subserved by the publication thereof, in which event the superintendent may publish or authorize the publication of a copy of any such report or other material referred to in this subdivision, or any part thereof, in such manner as may be deemed proper. For purposes of this subdivision, "reports of investigations, and other reports rendered pursuant to this section and all correspondence and memoranda concerning or arising out of such investigations or reports" shall have the same meaning as such terms are defined pursuant to subdivision ten of section thirty-six of this chapter.



647 - Judicial review.

647. Judicial review. The refusal by the superintendent of an original license, in the case of an applicant which, prior to January first, nineteen hundred sixty-three, and upon the date of filing such application, has lawfully been engaged in this state in the business of selling or issuing checks or of receiving money for transmission or transmitting the same, and in all cases the suspension or revocation of any license by the superintendent, shall be subject to judicial review in the manner in such cases made and provided by law.



648 - Agents.

648. Agents. A licensee may conduct its business at one or more locations within this state, as follows:

(a) The business may be conducted through or by means of agents as the licensee may from time to time designate or appoint and, in no event, shall the business of money transmission be conducted through a subagent.

(b) No license under this article shall be required of any agent of a licensee in cases in which such agent is acting on behalf of a licensee under, and in accordance with, an agency contract except as provided in subdivision (c) of this section.

(c) An agent, other than a person expressly excepted from the application of this article, who sells or delivers the licensee's checks over-the-counter to the public shall not be exempt from licensing under this article if such agent in the ordinary conduct of such business receives or at any time has access to (1) the licensee's checks which, having been paid, are returned through banking channels or otherwise for verification or for reconciliation or accounting with respect thereto or (2) bank statements relating to checks so returned. No license under this article shall be required of an agent, including a general or managing agent, of a licensee who does not directly sell or deliver the licensee's checks over-the-counter to the public.



649 - Rules and regulations.

649. Rules and regulations. The superintendent is hereby authorized and empowered to make such rules and regulations as may in his judgment be necessary or appropriate for the enforcement of this article.



650 - Violations and penalties.

650. Violations and penalties. 1. Any person who violates or participates in the violation of any provisions of this article, or who knowingly makes any incorrect statement of a material fact in any application, report or statement made pursuant to this article, or who knowingly omits to state any material fact necessary to give the superintendent any information lawfully required by him or refuses to permit any lawful investigation by the superintendent shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than six months or both, in the discretion of the court.

2. a. Any person who either (1) engages in the business of receiving money for transmission or transmitting the same or (2) sells or issues New York instruments or New York traveler's checks as those terms are defined by section six hundred fifty-three of this chapter, without a license therefor obtained from the superintendent as provided in this article, shall be guilty of a Class A misdemeanor.

b. Any person who violates paragraph a of this subdivision and in the course of that violation:

(1) knowingly receives or agrees to receive for transmission from one or more individuals a total of ten thousand dollars or more in a single transaction, a total of twenty-five thousand dollars or more during a period of thirty days or less, or a total of two hundred fifty thousand dollars or more during a period of one year or less; or

(2) knowingly sells or issues New York instruments or New York traveler's checks to one or more individuals totaling ten thousand dollars or more in a single transaction, a total of twenty-five thousand dollars or more during a period of thirty days or less, or a total of two hundred fifty thousand dollars or more during a period of one year or less; or

(3) knowingly engages in the business of receiving money for transmitting or transmitting the same, knowing such money to be the proceeds of any criminal conduct; or

(4) knowingly sells or issues New York instruments or New York traveler's checks as those terms are defined by section six hundred fifty-three of this chapter, knowing such instruments or checks to be purchased with the proceeds of or derived from any criminal conduct; shall be guilty of a class E felony.

3. Any licensee who fails to make any report required by the superintendent pursuant to this article, on or before the day designated for the making thereof, or fails to include therein any prescribed matter, shall forfeit to the people of the state an amount as determined pursuant to section forty-four-a of this chapter for every day that such report shall be delayed or withheld, and for every day that it shall fail to report any such omitted matter, unless the superintendent shall, in his or her sole discretion, for good cause shown, reduce the amount to be forfeited, or unless the time therefor shall have been extended by the superintendent, as provided in subdivision four of this section.

4. The superintendent may extend, for a period not exceeding ninety days, the time within which a licensee is required to make any report required by the superintendent pursuant to this article.



651 - Investments.

651. Investments. Every licensee shall at all times maintain permissible investments having (i) a market value, computed in accordance with generally accepted accounting principles, at least equal to the aggregate of the amount of all its outstanding payment instruments and all its outstanding traveler's checks or (ii) a net carrying value, computed in accordance with generally accepted accounting principles, at least equal to the aggregate of the amount of all its outstanding payment instruments and all its outstanding traveler's checks so long as the market value of such permissible investments is at least eighty per centum of the net carrying value. Notwithstanding the foregoing provisions of this section, the superintendent shall have the authority, for good cause shown, to exempt from the requirements of this section any licensee.



651-A - Remittances.

651-a. Remittances. Each agent of a licensee which sells any New York instruments or New York traveler's checks issued by such licensee shall, and each licensee shall so require each of its agents which sells any New York instruments or New York traveler's checks issued by such licensee to report such sale and remit the face amount of New York instruments and New York traveler's checks to such licensee within such period of time as the licensee requires within the normal course of its business or as the superintendent, by rule or regulation, may prescribe. For purposes of this section, remittance shall include either direct payment of such funds to the licensee or the deposit of such funds in a banking organization, national bank, federal savings bank, federal savings and loan association, federal credit union, or a banking institution chartered under the laws of another state or country, in an account in the name of such licensee specifically established for the purpose of receiving such funds. Remittance by such agent to such licensee or deposit by such agent in such account or its equivalent of funds in advance of the sale of such New York instruments and New York traveler's checks, in an amount not less than the amount said agent would normally receive from such sales of New York instruments and New York traveler's checks, shall be deemed compliance with the provisions of this section.



651-B - Maintenance of books and records by agents.

651-b. Maintenance of books and records by agents. Each licensee shall require of each of its agents to make and keep such accounts, correspondence, memoranda, papers, books and other records as the superintendent by regulation or order requires. All records so required shall be preserved for the time specified by the regulation or order of the superintendent.



652 - Severability.

652. Severability. If any provision of this article, or the application of such provision to any person or circumstance, shall be held invalid, the remainder of this article, and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.



652-A - Changes in control.

652-a. Changes in control. 1. It shall be unlawful except with the prior approval of the superintendent for any action to be taken which results in a change of control of the business of a licensee. Prior to any change of control, the person desirous of acquiring control of the business of a licensee shall make written application to the superintendent and pay an investigation fee as prescribed pursuant to section eighteen-a of this chapter to the superintendent. The application shall contain such information as the superintendent, by rule or regulation, may prescribe as necessary or appropriate for the purpose of making the determination required by subdivision two of this section.

2. The superintendent shall disapprove the proposed change of control of a licensee if, after notice to and an opportunity to be heard by the applicant and such licensee, he finds the acquisition of control therein contrary to law or determines that disapproval is reasonably necessary to protect the interest of the people of this state. In making such determination, the superintendent shall consider (a) whether the character, responsibility and general fitness of the person which seeks to control such licensee are such as to command confidence and warrant belief that the business of such licensee will be honestly and efficiently conducted in a manner consistent with the public interest, (b) whether the exercise of control may impair the safe and sound conduct of the business of such licensee, the conservation of its assets or public confidence in its business, and (c) primarily, the public interest and the needs and convenience thereof. Unless the superintendent shall have denied such application in writing within one hundred fifty days of the filing thereof, such application shall be deemed approved. If the superintendent disapproves such application, or, if no such application has been made, upon consummation of the acquisition of control, the license of the licensee shall become null and void and the applicant or licensee, whoever has possession of such license, shall forthwith surrender to the superintendent the license theretofore in effect.

3. For a period of six months from the date of qualification thereof and for such additional period of time as the superintendent may prescribe, in writing, the provisions of subdivisions one and two of this section shall not apply to a transfer of control by operation of law to the legal representative, as hereinafter defined, of one who has control of a licensee. Thereafter, such legal representative shall comply with the provisions of subdivisions one and two of this section. The provisions of subdivisions one and two of this section shall be applicable to an application made under such section by a legal representative.

The term "legal representative", for the purposes of this section, shall mean one duly appointed by a court of competent jurisdiction to act as executor, administrator, trustee, committee, conservator or receiver, including one who succeeds a legal representative and one acting in an ancillary capacity thereto in accordance with the provisions of such court appointment.

4. As used in this section the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a licensee, whether through the ownership of voting stock of such licensee, the ownership of voting stock of any person which possesses such power or otherwise. Control shall be presumed to exist if any person directly or indirectly, owns, controls, or holds with power to vote twenty-five per centum or more of the voting stock of any licensee or of any person which owns, controls or holds with power to vote twenty-five per centum or more of the voting stock of such licensee, but no person shall be deemed to control a licensee solely by reason of his being an officer or director of such licensee or person. The superintendent may in his discretion, upon the application of a licensee or any person who, directly or indirectly, owns, controls or holds with power to vote or seeks to own, control or hold with power to vote any voting stock of such licensee, determine whether or not the ownership, control or holding of such voting stock constitutes or would constitute control of such licensee for purposes of this section.



652-B - Tying arrangements.

652-b. Tying arrangements. 1. It shall be unlawful for any transmitter of money or its officers, affiliates or subsidiaries to enter into an agreement with a check casher, licensed pursuant to the provisions of article nine-A of this chapter, whereby credit is extended to the check casher at the same time as, and on the condition that, the transmitter of money enters into an agreement with the check casher whereby the check casher will (1) sell only the New York instruments or New York traveler's checks of the transmitter of money or (2) agree to the exclusive use of any of the other services of the transmitter of money. This section shall not apply to the issuance by a transmitter of money of a guarantee of any indebtedness of a check casher licensed pursuant to the provisions of article nine-A of this chapter.

2. For purposes of this section the term "transmitter of money" means a licensee, as such term is defined in subdivision two of section six hundred forty of this article, a bank, trust company, private banker, savings bank, savings and loan association, credit union, foreign banking corporation licensed pursuant to article five of this chapter, national banking association, federal savings bank, federal savings and loan association, federal credit union, foreign banking company authorized to operate pursuant to the international banking act of 1978 (12 USC 3101 et seq.), as amended, and an investment company, which either directly or through agents transacts the business in this state of selling or issuing New York instruments or New York traveler's checks.

For purposes of this section the terms "New York instruments" and "New York traveler's checks" shall have the meaning ascribed to them by section six hundred fifty-three of this chapter.






Article 13-C - (Banking) STATE TRANSMITTER OF MONEY INSURANCE FUND

653 - Definitions.

653. Definitions. 1. "Claimant", when used in this article, means a purchaser or holder of a New York instrument.

2. "Federal insuring agency", when used in this article, means the Federal Deposit Insurance Corporation or the National Credit Union Administration.

3. "Fund", when used in this article, means the state transmitter of money insurance fund as provided for in this article.

4. "Holder", when used in this article, means a person, other than a purchaser, who is either (i) in possession of a New York instrument and is the named payee thereon, or (ii) in possession of a New York instrument issued or endorsed to him or bearer or in blank; provided, however, that no person who is in possession of a lost, stolen or forged New York instrument or who is in possession of a New York instrument by virtue of the fact that he is the surety on a bond required by subdivision one of section six hundred forty-three of this chapter or is a receiver or trustee, whether in bankruptcy or otherwise, for an uninsured transmitter of money shall be deemed a "holder" thereof.

5. "Insured transmitter of money" means a transmitter of money whose New York instruments are insured by a federal insuring agency.

6. "New York instrument" means a money order, check, draft or other instrument or document for the transmission or payment of money, or which evidences an obligation for the transmission or payment of money, or which evidences the purchase or deposit of funds for the purchase of any such instrument or document, sold in New York, but shall not include a New York traveler's check.

7. "Purchaser" means a person who buys or has bought a New York instrument from an uninsured transmitter of money or agent thereof.

8. "Transmitter of money" means a licensee, as such term is defined in subdivision two of section six hundred forty of this chapter, a bank, trust company, private banker, savings bank and savings and loan association, a credit union, foreign banking corporation licensed pursuant to article two of this chapter and any investment company which either directly or through agents transacts the business in this state of selling or issuing New York instruments.

9. "New York traveler's check" means an instrument, regardless of its form, specifically identified on the instrument as a traveler's check, and issued in either written form, with a provision for a specimen signature of the purchaser to be completed at the time of purchase and a counter-signature of the purchaser to be completed at the time of its negotiation, or in electronic form with provision for the electronic equivalent of the specimen signature and counter signature, and, in either case, sold in New York. An instrument shall not be identified as a traveler's check if it fails to comply, as the case may be, with either the written or electronic signature requirements of this subdivision.

10. "Uninsured transmitter of money" means a transmitter of money other than a banking organization, whose New York instruments are uninsured by a federal insuring agency.



654 - Purpose of the fund.

654. Purpose of the fund. There is hereby created a fund to be known as the "state transmitter of money insurance fund". The purpose of the fund shall be to insure the New York instruments of uninsured transmitters of money which, by reason of insolvency, bankruptcy or other inability to pay, have defaulted in making payment on their New York instruments, whether such default has occurred prior to or after the effective date of this act.



655 - Maximum amount of insurance.

655. Maximum amount of insurance. 1. Subject to the provisions of subdivisions two and three of this section, the maximum amount of insurance that any claimant shall be entitled to shall be determined by the superintendent after taking into account the amount of claims, the amount of the fund, including the authority of the fund to make assessments pursuant to section six hundred fifty-seven of this article, and any claim for recovery which the fund would have pursuant to the provisions of section six hundred forty-three of this chapter.

2. No insurance shall be paid on any New York instrument payable for an amount in excess of one thousand dollars, other than those New York instruments issued for the purpose of paying utility bills.

3. The maximum amount of insurance which any claimant shall be entitled to shall be determined as follows:

a. If the claimant is a purchaser, the maximum amount of insurance which such purchaser shall be entitled to on all insured New York instruments purchased by said purchaser shall be five thousand dollars.

b. If the claimant is a holder, the maximum amount of insurance which such holder shall be entitled to shall be the aggregate of the amounts which would have been due to the purchasers of the insured New York instruments held by the holder, had the instruments remained in the possession of the purchasers, rather than the holder.



656 - Claims against the fund.

656. Claims against the fund. 1. If an uninsured transmitter of money has defaulted in making payment on any of its New York instruments, the superintendent shall give notice of such default to purchasers and holders of such instruments. Such notice may be given by means of publication in such newspaper or newspapers as the superintendent may direct and by such other means, if any, as the superintendent may determine to be reasonable and necessary under the circumstances. The determination of the superintendent as to the means of notice shall be conclusively presumed reasonable if notice is published in such newspaper or newspapers for five consecutive days. Such notices shall request purchasers and holders of such instruments who wish to file claims against the fund to present such claims to the superintendent and to file proper proof thereof within the period of time set forth in the notice and at a place specified therein. Such notice may limit the period of time within which claims may be filed to a period of time no less than ten business days from the final date of notice. Claimants shall file their claims in the form and manner prescribed by the superintendent and shall make proof thereof and of the loss actually suffered by such claimants to the satisfaction of the superintendent. The superintendent shall examine the claims so filed, determine the amount due upon such claims and certify, in writing, the amount due each claimant, whereupon payment by the fund to the claimant shall be made as provided for in this article. In any case where the superintendent is not satisfied as to the allowability of a claim or if he has notice of an adverse claim with respect to such New York instrument, he may require the final determination of a court of competent jurisdiction before certifying such claim. Whoever, for the purpose of obtaining payment on any insured New York instrument, or the payment of any claim, makes any statement knowing it to be false, or willfully overvalues any claim, shall be guilty of a Class A misdemeanor.

2. The payment by the fund to the claimant shall constitute an assignment, by operation of law, of all rights which the claimant has with respect to the New York instrument, including all rights, claims and interests in property which the claimant could have asserted against the transmitter of money or its property or otherwise, and all recoveries which he would have been entitled to under the provisions of section six hundred forty-three of this chapter, provided that if any portion of such New York instrument is uninsured by virtue of the fact that it exceeds the maximum amount of insurance provided for by section six hundred fifty-five of this article or otherwise, the claimant shall retain all of his rights with respect to the uninsured portion of such instrument.



657 - Payments to the fund.

657. Payments to the fund. In the event the fund has borrowed any monies from the property and liability insurance security fund pursuant to the provisions of section six hundred fifty-eight of this chapter, and has any debt outstanding thereto, or in the event an uninsured transmitter of money is declared, or declares itself, insolvent or defaults on its New York instruments, the fund shall levy an assessment upon each uninsured transmitter of money. The amount of such assessment shall be determined by the superintendent provided, however, that each uninsured transmitter of money shall be assessed ratably, in proportion to the average of the dollar amounts of the New York instruments issued by such uninsured transmitter of money outstanding at the end of each calendar quarter for the calendar year preceding that in which the assessment is made, and provided, further, that no such assessments shall be levied once the net value of the fund shall equal such amount as the superintendent shall have determined to be necessary to protect the interests of the purchasers and holders of New York instruments. In making his determination, the superintendent shall consider the scope of the risk covered by the fund, the expenses incurred or expected to be incurred by the fund, the amount of any loans and advances to the fund, and the interest thereon.

In no event shall the total amount so assessed in any one year against any uninsured transmitter of money pursuant to this section exceed two per centum of the New York instruments of such uninsured transmitter of money which were outstanding at the end of the calendar year preceding that in which such assessments are made or one hundred twenty-five thousand dollars, whichever is less. The net value of the fund shall be determined by deducting from the value of the assets of the fund the aggregate actual and estimated liabilities of the fund as determined by the superintendent.



658 - General powers of the fund; administration of the fund.

658. General powers of the fund; administration of the fund. 1. The fund shall have the power to borrow money from the property and liability insurance security fund created by section seven thousand six hundred three of the insurance law on such terms and conditions as the superintendent may authorize pursuant to section seven of chapter one of the laws of nineteen hundred seventy-seven to the extent necessary to protect the interests of the purchasers and holders of New York instruments, and to pledge the assets of the fund or any portion thereof as security for such borrowings.

2. The fund shall have the power to accept contributions or donations to the fund from any source. The fund shall also have the power to pursue, realize upon, compromise and otherwise dispose of all rights and remedies of claimants assigned to the fund pursuant to the provisions of this article. The proceeds of all such rights and remedies and any other amounts which the fund may receive from any source shall constitute a part of the assets of the fund.

3. The fund created by this article shall be separate and apart from any other fund and from all other state monies, and the faith and credit of the state of New York is pledged for its safekeeping. The commissioner of taxation and finance shall be the custodian of the fund and all disbursements from said fund shall be made by the commissioner of taxation and finance upon vouchers signed by the superintendent or his designated deputy. The monies of said fund may be invested by the commissioner of taxation and finance only in obligations of the United States or of this state and in interest-bearing certificates of deposit for a bank or trust company located and authorized to do business in this state, or of a national bank located in this state, secured by a pledge of direct obligations of the United States or of the state of New York in an amount equal to the amount of such certificate of deposit. The commissioner of taxation and finance may sell any of the obligations or certificates of deposit in which said fund is invested, if advisable, for its proper administration or in the best interests of said fund.

4. The expense of administering the fund shall be paid out of the fund. Prior to the first days of January, April, July and October, there shall be submitted to the director of the budget for approval an estimated budget of expenditures for the succeeding three months. There may not be expended for the purpose of administering the fund more than the amounts as authorized by the director of the budget. The superintendent shall serve as administrator of the fund without additional compensation, but may be allowed and paid from the fund expenses incurred in the performance of his duties in connection with the fund. The compensation of those persons employed by the superintendent, within the amounts approved by the director of the budget, shall be deemed administration expense payable from the fund. The superintendent shall make an annual report of the receipts to and disbursements from the fund, including the cost of administration of the fund, which report shall be made available to each uninsured transmitter of money who has made payments into the fund during such year and to any other person having an interest in the fund.



659 - Rules and regulations.

659. Rules and regulations. The superintendent is hereby authorized and empowered to make such rules and regulations as may in his judgment be necessary or appropriate for the enforcement of this article.






Article 13-D - (Banking) MISCONDUCT RELATING TO BANKING ORGANIZATIONS

660 - Misconduct of officers, directors, trustees, or employees of banking corporations and of private bankers.

660. Misconduct of officers, directors, trustees, or employees of banking corporations and of private bankers. A director of a corporation, organized under the laws of this state, having banking powers, who concurs in any vote or act of the directors of such corporation, or any of them, by which it is intended to make a loan or discount to any director of such corporation, or upon paper upon which any such director is liable or responsible to an amount exceeding the amount allowed by statute; or, any director, trustee, officer or employee of any corporation to which the banking law is applicable who makes or maintains, or attempts to make or maintain, a deposit of such corporation's funds with any other corporation on condition, or with the understanding, express or implied, that the corporation receiving such deposit make a loan or advance, directly or indirectly, to any director, trustee, officer or employee of the corporation so making or maintaining or attempting to make or maintain such deposit; or any director, trustee, officer, or employee of any banking corporation organized under the laws of another state which is doing business in New York, who makes or maintains, or attempts to make or maintain, a deposit of such corporation's funds with any banking organization or any branch of a foreign banking corporation licensed under article five of this chapter, on condition, or with the understanding, express or implied, that the banking organization or branch receiving such deposit make a loan or advance, directly or indirectly, to any director, trustee, officer or employee of such banking corporation so making or maintaining or attempting to make or maintain such deposit; or any director, trustee, officer, or employee of any banking organization or any branch or agency of a foreign banking corporation licensed under article five of this chapter who receives, or attempts to receive, a deposit of funds from any other banking organization, or any national banking association, federal savings and loan association, federal credit union, or a banking corporation organized under the laws of another state or country, on condition, or with the understanding, express or implied, that such banking organization or foreign banking corporation licensed under article five of this chapter receiving, or attempting to receive, such deposit make a loan or advance, directly or indirectly, to any director, trustee, officer or employee of the banking organization, national banking association, federal savings and loan association, federal credit union or banking corporation organized under the laws of another state or country, so making or attempting to make, such deposit; or, any officer or employee of any corporation to which the banking law is applicable who intentionally conceals from the directors or trustees of such corporation any discounts or loans made by it between the regular meetings of its board of directors or trustees, or the purchase of any securities or the sale of any of its securities during the same period, or knowingly fails to report to its board of directors or trustees when required to do so by law, all discounts or loans made by it and all securities purchased or sold by it between the regular meetings of its board of directors or trustees; or any director, officer or employee of a bank or trust company, or a private banker or his employee, who makes any agreement express or implied, before or at the time of issuing a certificate of deposit, by which its holder may demand or receive payment thereof in advance of its maturity, is guilty of a misdemeanor. Nothing in this section shall render any loan made by the directors of any such corporation, in violation thereof, invalid.



661 - Officer or agent of banking corporation or a private banker making guaranty or endorsement beyond the legal limit.

661. Officer or agent of banking corporation or a private banker making guaranty or endorsement beyond the legal limit. An officer or agent of any banking corporation, or a private banker or his agent, who makes or delivers any guaranty or indorsement on behalf of such corporation or private banker, whereby such corporation or private banker may become liable on any of its or his discounted notes, bills or obligations, in a sum beyond the amount of loans and discounts which such corporation or private banker may legally make, is guilty of a misdemeanor.



662 - Bank officer or employee overdrawing his account or asking for or receiving commissions or gratuities from persons procuring loans or making overdraft

662. Bank officer or employee overdrawing his account or asking for or receiving commissions or gratuities from persons procuring loans or making overdrafts of their accounts. Any officer, director, agent, teller, clerk or employee of any bank, banking association, savings bank, trust company or private banker, who:

1. Knowingly overdraws his account with such bank, banking association, savings bank, trust company or private banker, and thereby obtains the money, notes or funds of any such bank, banking association, savings bank, trust company or private banker; or

2. Asks or receives, or consents or agrees to receive, any commission, emolument, gratuity or reward, or any promise of any commission, emolument, gratuity or reward, or any money, property or thing of value or of personal advantage, for procuring or endeavoring to procure for any person, firm or corporation, any loan from, or the purchase or discount of any paper, note, draft, check or bill of exchange, by any such bank, banking association, savings bank, trust company or private banker, or for permitting any person, firm or corporation to overdraw any account with such bank, banking association, savings bank, trust company or private banker,

Is guilty of a misdemeanor.



663 - Receiving deposits in insolvent bank.

663. Receiving deposits in insolvent bank. An officer, agent, teller or clerk of any bank, banking association or savings bank, and every private banker or his agent and any teller or clerk of a private banker or any officer, agent or clerk of any corporation transacting any part of the business which a banking corporation is authorized by law to transact who receives any deposit, knowing that such bank or association or banker or corporation is insolvent, is guilty of a misdemeanor, if the amount or value of such deposit be less than twenty-five dollars; if the amount or value of such deposit be twenty-five dollars or over, such person shall be guilty of a felony.



664 - Unlawful investments by officers of mutual savings banks.

664. Unlawful investments by officers of mutual savings banks. Any officer or trustee of a mutual savings bank authorizing or making any investment of the funds of the bank in securities not authorized by law, is guilty of a misdemeanor.



665 - Misconduct by directors of banking corporations.

665. Misconduct by directors of banking corporations. Every director of a banking corporation who:

1. In case of the fraudulent insolvency of such corporation, shall have participated in such fraud; or

2. Wilfully does any act as such director which is expressly forbidden by statute, or wilfully omits to perform any duty imposed upon him as such director by statute,

Is guilty of a misdemeanor, if no other punishment is prescribed therefor by law.

The insolvency of a banking corporation is deemed fraudulent unless its affairs appear upon investigation to have been administered fairly, legally and with the same care and diligence that agents receiving a compensation for their services are bound, by law, to observe.



666-A - Loans to be guaranteed by New York state higher education assistance corporation.

666-a. Loans to be guaranteed by New York state higher education assistance corporation. It shall be unlawful for any banking corporation or private banker authorized to carry on the business of banking under the laws of this state to require that a person making application for a loan to be guaranteed by the New York state higher education assistance corporation be a depositor with the bank prior to the time of such application.



668 - Use of checks with certain photographs or drawings reproduced thereon prohibited.

668. Use of checks with certain photographs or drawings reproduced thereon prohibited. It shall be unlawful for any person, firm or corporation to use any bank check in this state that has printed or embossed thereon a photograph, drawing or other reproduction of any public building of the United States or of this or any other state or of any municipality, or the shield, coat of arms, flag or other insignia of the United States or of this or any other state or municipality. Violation of the provisions of this section shall constitute a misdemeanor.



669 - Unauthorized use of the term "bank" or "trust company."

669. Unauthorized use of the term "bank" or "trust company." Any person not authorized by the superintendent of financial services, who:

1. Uses an office sign at the place where his business is transacted, having thereon any artificial or corporate name, or other words indicating that such place or office is the place or office of a bank or trust company; or,

2. Uses or circulates any letter-heads, bill-heads, blank notes, blank receipts, certificates, circulars or any written or printed paper whatever, having thereon any artificial or corporate name, or other word or words indicating that such business is the business of a bank or trust company.

Is guilty of a misdemeanor; provided, however, that nothing in this section shall be deemed to prevent a bank holding company from using any corporate name it is duly authorized to use under subdivision (b) of section three hundred two of the business corporation law.



671 - False statements or rumors as to banking institutions.

671. False statements or rumors as to banking institutions. Any person who wilfully and knowingly makes, circulates or transmits to another or others any statement or rumor, written, printed or by word of mouth, which is untrue in fact and is directly or by inference derogatory to the financial condition or effects the solvency or financial standing of any bank, private banker, savings bank, banking association, building and loan association or trust company doing business in this state, or who knowingly counsels, aids, procures or induces another to start, transmit or circulate any such statement or rumor, is guilty of a misdemeanor.



672 - Falsification of books, reports or statements of private bankers or corporations subject to the banking law.

672. Falsification of books, reports or statements of private bankers or corporations subject to the banking law. 1. Any officer, director, trustee, employee or agent of any corporation to which the banking law is applicable who makes a false entry in any book, report or statement of such corporation with intent to deceive any officer, director or trustee thereof, or any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public officer, office or board to which such corporation is required by law to report, or which has authority by law to examine into its condition or into any of its affairs, or who, with like intent, wilfully omits to make a true entry of any material particular pertaining to the business of such corporation in any book, report or statement of such corporation made, written or kept by him under his direction, is guilty of a felony.

2. Any employee or agent of a private banker who makes a false entry in any book, report or statement of such private banker with intent to deceive such private banker, or any agent or examiner lawfully appointed to examine into the condition or affairs of such private banker, or any public officer, office or board to which such private banker is required by law to report, or which has authority by law to examine into the condition of such private banker or into any of its affairs, or who, with like intent, wilfully omits to make a true entry of any material particular pertaining to the business of such private banker in any book, report or statement made, written or kept by such private banker or under his direction is guilty of a felony.

3. Any private banker who commits any act made punishable by subdivision two, or who wilfully omits to make the true entry required thereby, with intent to deceive his co-partner or any such agent, examiner, public officer, office or board is guilty of a felony.



673 - Abstraction or misappropriation of money, funds or property, or misapplication of credit of private bankers or corporations to which the banking law i

673. Abstraction or misappropriation of money, funds or property, or misapplication of credit of private bankers or corporations to which the banking law is applicable, by an officer, director, trustee, employee or agent thereof. Any officer, director, trustee, employee or agent of any corporation to which the banking law is applicable, or any employee or agent of any private banker, who abstracts or wilfully misapplies any of the money, funds or property of such corporation or private banker, or wilfully misapplies its or his credit, is guilty of a felony. Nothing in this section shall be deemed or construed to repeal, amend or impair any existing provision of law prescribing a punishment for any such offense.



674 - Presumption of knowledge of corporate condition and business and of assent thereto by directors; definitions.

674. Presumption of knowledge of corporate condition and business and of assent thereto by directors; definitions. It is no defense to a prosecution for a violation of the provisions of this article, that the corporation is a foreign corporation, if it carries on business or keeps an office therefor in this state.

The term "director" as used in this article includes any of the persons having, by law, the direction or management of the affairs of a corporation, by whatever name described.

A director of a corporation or joint-stock association is deemed to have such a knowledge of the affairs of the corporation or association as to enable him to determine whether any act, proceeding or omission of its directors is a violation of this article. If present at a meeting of the directors at which any act, proceeding or omission of such directors in violation of this article occurs, he must be deemed to have concurred therein, unless he at the time causes or in writing requires his dissent therefrom to be entered on the minutes of the directors. If absent from such meeting, he must be deemed to have concurred in any such violation, if the facts constituting such violation appear on the record or minutes of the proceedings of the board of directors, and he remains a director of the corporation for six months thereafter without causing or in writing requiring his dissent from such violation to be entered on such record or minutes.



674-A - Unlawful undertakings.

674-a. Unlawful undertakings. 1. Every undertaking, whether written or oral, express or implied, constituting or contained in a contract heretofore or hereafter entered into, directly or indirectly, between a banking organization, bank holding company, national banking association, federal savings and loan association or foreign banking corporation and the owner of an interest in real property located in the state, which bars such owner from leasing, selling or otherwise disposing of any interest in real property to any other banking organization, bank holding company, national banking association, federal savings and loan association or foreign banking corporation shall be null and void.

2. Any banking organization, bank holding company, national banking association, federal savings and loan association, foreign banking corporation or any other entity or person injured in his business or property by reason of an undertaking which violates subdivision one hereof may sue on account thereof and be entitled to recover three times the amount of the damages sustained, and the cost of suit, including reasonable attorneys' fees.

3. If any provision of this section, or the application of such provision to any individual, company or circumstance, shall be held invalid, the remainder of this section, and the application of such section to individuals, companies or circumstances other than those to which it is held invalid, shall not be affected thereby.






Article 13-E - (Banking) JOINT DEPOSITS AND SHARES; Unauthorized Withdrawals; Withdrawals From Decedents' Accounts

675 - Joint deposits and shares; ownership and payment.

675. Joint deposits and shares; ownership and payment. (a) When a deposit of cash, securities, or other property has been made or shall hereafter be made in or with any banking organization or foreign banking corporation transacting business in this state, or shares shall have been already issued or shall be hereafter issued, in any savings and loan association or credit union transacting business in this state, in the name of such depositor or shareholder and another person and in form to be paid or delivered to either, or the survivor of them, such deposit or shares and any additions thereto made, by either of such persons, after the making thereof, shall become the property of such persons as joint tenants and the same, together with all additions and accruals thereon, shall be held for the exclusive use of the persons so named, and may be paid or delivered to either during the lifetime of both or to the survivor after the death of one of them, and such payment or delivery and the receipt or acquittance of the one to whom such payment or delivery is made, shall be a valid and sufficient release and discharge to the banking organization or foreign banking corporation for all payments or deliveries made on account of such deposit or shares prior to the receipt by the banking organization or foreign banking corporation of notice in writing signed by any one of such joint tenants, not to pay or deliver such deposit or shares and the additions and accruals thereon in accordance with the terms thereof, and after receipt of any such notice, the banking organization or foreign banking corporation may require the receipt or acquittance of both such joint tenants for any further payments or delivery.

(b) The making of such deposit or the issuance of such shares in such form shall, in the absence of fraud or undue influence, be prima facie evidence, in any action or proceeding to which the banking organization, foreign banking corporation, surviving depositor or shareholder is a party, of the intention of both depositors or shareholders to create a joint tenancy and to vest title to such deposit or shares, and additions and accruals thereon, in such survivor. The burden of proof in refuting such prima facie evidence is upon the party or parties challenging the title of the survivor.

(c) 1. The superintendent of financial services shall promulgate and may from time to time amend rules and regulations which require that the joint tenants of an account established on or after the date on which the rule or regulation becomes effective and representing any deposit or shares governed by the foregoing provisions of this section, shall, at the time the account is established be informed of the terms and conditions of the account including the relationship and consequences between the parties in the account and the responsibilities of the institution with which the account is established.

2. This subdivision or any rule or regulation thereunder shall not be deemed or construed as increasing or diminishing the rights or liability of any person, or other entity.



676 - Unauthorized withdrawals from savings or time deposit accounts.

676. Unauthorized withdrawals from savings or time deposit accounts. Any withdrawal of moneys from any savings account or time deposit account maintained in any banking organization, branch of a foreign banking corporation, national bank, federal savings and loan association or federal credit union located in this state which is made by means of an unauthorized signature is wholly inoperative as to the person whose name is signed unless such person has authorized or ratified such withdrawal or is precluded from denying such withdrawal because he has received a portion of the funds withdrawn, provided that in such latter event he shall be precluded from denying such withdrawal only with respect to the funds so received; provided, however, that such a signature shall operate as the signature of the unauthorized signer in favor of any such banking organization, branch of a foreign banking corporation, national bank, federal savings and loan association or federal credit union which has, in good faith, honored such withdrawal. No such banking organization, branch of a foreign banking corporation, national bank, federal savings and loan association or federal credit union shall interpose the defense, in an action for recovery by a depositor of money paid upon an unauthorized signature, that it has exercised due care and diligence in ascertaining the identity of the person to whom it has paid such money. The term "unauthorized signature" shall have the meaning ascribed to it by section 1--201 of the uniform commercial code and the term "savings account" shall include shares issued by a savings and loan association, state or federally chartered, and by a credit union, state or federally chartered.

Any waiver of the provisions of this section or any contrary agreement, by-law, rule or regulation of any banking organization, branch of a foreign banking corporation, national bank, federal savings and loan association or federal credit union located in this state shall be void as against public policy and wholly unenforceable.



677 - Decedents' accounts, withdrawals by authorized persons.

677. Decedents' accounts, withdrawals by authorized persons. 1. The maximum withdrawal permissible by law for purposes of this section shall be the amount permitted to be paid, without the consent of the commissioner of taxation and finance, under rules or regulations promulgated by such commissioner pursuant to section one hundred seventy-one of the tax law.

3. Notwithstanding the foregoing, no banking organization or foreign banking corporation shall be required to make any payment pursuant to this section if (a) it has notice of an adverse claim with respect to any such savings or time deposits or shares standing on its books to the credit of the decedent, or (b) there is in effect an order, injunction or other appropriate process of a court of competent jurisdiction restraining such payment, or (c) it has notice that such payment would violate the terms of a legal and valid trust, or (d) such payment is inconsistent with any federal laws or regulations.

4. Such payments as any banking organization or foreign banking corporation is required to make pursuant to this section shall be a valid and sufficient release and discharge to such banking organization or foreign banking corporation for any payment so made.



678 - Accounts for convenience only.

678. Accounts for convenience only. 1. When a deposit of cash, securities or other property has been made, or shares shall be issued in or with any banking organization or foreign banking corporation transacting business in this state, in an account established after the effective date of this section, in the name of a depositor and another person and in form to be paid or delivered to either "for the convenience" of the depositor, the making of such deposit or the issuance of such shares shall not affect the title to such deposit or shares and the depositor shall not be considered to have made a gift of one-half the deposit or of any additions or accruals thereon to the other person, and, on the death of the depositor, the other person shall have no right of survivorship in the account. If an addition is made to such an account by anyone other than the depositor, such an addition and accruals thereon shall be considered to have been made by the depositor. Such deposit or shares, together with all additions and accruals thereon, may be paid or delivered to the depositor or the other person, and such payment or delivery and the receipt or acquittance of the one to whom such payment or delivery is made, shall be a valid and sufficient release and discharge to the banking organization or foreign banking corporation prior to the receipt by the banking organization or foreign banking corporation of notice in writing signed by the depositor not to pay or deliver such deposit or shares and the additions and accruals thereon in accordance with the terms thereof, and after receipt of any such notice, the banking organization or foreign banking corporation may require the receipt or acquittance of the depositor for any further payments or delivery. If the depositor is dead, such payment or delivery to the other person shall be a valid and sufficient release to the banking organization or foreign banking corporation prior to the receipt by the banking organization or foreign banking corporation of written notice of the depositor's death. A banking organization or foreign banking corporation which, upon the death of the depositor and prior to service upon it of a restraining order, injunction or other appropriate process from a court of competent jurisdiction prohibiting payment, makes payment to the executor, administrator or other qualified representative of the deceased depositor's estate, shall, to the extent of such payment, be released from liability to any person claiming a right to the funds and the receipt or acquittance of the executor, administrator or qualified representative to whom payment is made shall be a valid and sufficient release and discharge of the financial institution.

2. The superintendent of financial services shall promulgate and may from time to time amend rules and regulations which require that a depositor who requests the establishment of an account in the name of the depositor and another person "for the convenience" of the depositor be informed of the terms and conditions of the account described in subdivision one of this section, including the relationship and consequences between the parties in such an account, the difference between such an account and a joint account established under section six hundred seventy-five of this article, and the responsibilities of the institution with which such an account is established. This subdivision or any rule or regulation thereunder shall not be deemed or construed as increasing or diminishing the rights or liability of any person, or other entity.






Article 14 - (Banking) Laws Repealed; Construction; When to Take Effect.

700 - Laws repealed.

700. Laws repealed. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



701 - Construction.

701. Construction. The provisions of this chapter shall be construed as a continuation of the provisions of chapter ten of the laws of nineteen hundred nine, as amended, modified or amended according to the language employed, and not as a new enactment.



702 - When to take effect.

702. When to take effect. This act, except the repeal of chapters three hundred forty-eight of the laws of nineteen hundred ten and three hundred ninety-three of the laws of nineteen hundred eleven, shall take effect immediately; and the repeal of chapters three hundred forty-eight of the laws of nineteen hundred ten and three hundred ninety-three of the laws of nineteen hundred eleven, shall take effect on November first, nineteen hundred fourteen.






Article 15 - General Provisions Applicable to Banking Stock Corporations, Limited Liability Investment Companies, and Limited Liability Trust Companies

Title 1 - (1001 - 1008) Definitions; Application; Certificates; Miscellaneous

1001 - Definitions.

1001. Definitions. In this article, unless the context otherwise requires:

1. "Corporation" means and includes all banks, trust companies, safe deposit companies, investment companies, mutual trust investment companies, and, to the extent not provided otherwise under any regulation of the superintendent of financial services promulgated pursuant to the provisions of section fourteen-e of this chapter, stock-form savings banks and stock-form savings and loan associations.

2. "Director" means any member of the governing board of a corporation, whether designated as director, trustee, manager, governor, or by any other title. The term "board" means "board of directors".

3. "Foreign corporation" means a corporation which is licensed by the superintendent under the provisions of article two of this chapter to do business in this state or is applying for such license and a corporation authorized to conduct business in this state pursuant to article five-C of this chapter or is applying for such authorization.

4. "Office" means in the case of a bank or trust company its principal office, in the case of a safe deposit company, investment company or mutual trust investment company, its principal place of business and in the case of a foreign corporation the place of business designated in its license or its authorization pursuant to article five-C of this chapter, as the case may be, for the oldest agency or branch in this state of such foreign corporation.

5. "Organization certificate" includes (a) the original organization certificate or any other instrument filed or issued under any statute to form a corporation or foreign corporation, as amended, supplemented or restated by certificates of amendment, merger or consolidation or other certificates or instruments filed or issued under any statute; or (b) a special act or charter creating a corporation or foreign corporation, as amended, supplemented or restated by special acts or by certificates of amendment, merger or consolidation or other certificates or instruments filed or issued under any statute.

6. "Treasury shares" means shares which have been issued, have been subsequently acquired, and are retained uncancelled by the corporation.



1002 - Application.

1002. Application. 1. This article applies to every corporation and, to the extent herein provided, to every foreign corporation, and shall not apply to any other banking organization, except to such extent, if any, as may be specified in any article of this chapter governing such banking organization.

2. The general corporation law, the stock corporation law and the business corporation law shall not apply to any corporation or foreign corporation as defined in section one thousand one.



1003 - Certificates; requirements, signing, filing, effectiveness.

1003. Certificates; requirements, signing, filing, effectiveness. 1. Every certificate or other instrument relating to a corporation or foreign corporation which is delivered to the superintendent for filing under this chapter shall be in the English language, except that the corporate name may be in another language if written in English letters or characters.

2. Whenever such instrument is required to set forth an address, it shall include the street and number, or other particular description instead of a street and number. This requirement does not apply where a post office address is specified to be set forth.

3. Whenever such instrument is required to set forth the date when an organization certificate was filed by the superintendent, the original organization certificate is meant. This requirement shall be satisfied, in the case of a corporation created by special act, by setting forth the chapter number and year of passage of such act.

4. Every such instrument required under this chapter to be signed and delivered to the superintendent shall, except as otherwise specified in the section providing for such instrument, be signed either (a) by the holders of all outstanding shares entitled to vote thereon, or (b) by the chairman of the board, the president or a vice president and by the secretary or an assistant secretary or, in the case of a corporation which does not have a secretary or an assistant secretary, by the cashier or an assistant cashier or (c) if there are no such officers, by a majority of the directors or such directors as are designated by a majority of the directors in office, or (d) if also there are no directors, by the holders, or such of them as are designated by the holders, of record of a majority of all outstanding shares, entitled to vote thereon, or (e) if also there is no stockholder of record, by a subscriber for shares whose subscription has been accepted or his successor in interest, or (f) if also no subscription for shares has been accepted, by an incorporator or anyone acting in his stead under subdivision three of section six thousand fifteen. His name and the capacity in which any person signs such instrument shall be stated beneath or opposite his signature. The person signing such instrument, or if more than one person signs it, one of such persons shall verify or acknowledge the instrument if required by the section providing for such instrument.

5. No such instrument shall be filed unless it shall have endorsed thereon the approval of the superintendent. No certificate of authentication or conformity or other proof shall be required with respect to any verification, oath or acknowledgment of any instrument delivered to the superintendent under this chapter, if such verification, oath or acknowledgment purports to have been made before a notary public, or person performing the equivalent function, of one of the states, or any subdivision thereof, of the United States or the District of Columbia.

6. Except as otherwise provided in this chapter, such instrument shall become effective upon the filing thereof by the superintendent.

7. The superintendent shall make, certify and transmit a copy of each such instrument to the clerk of the county in which the office of the corporation or foreign corporation is or is to be located. The county clerk shall file and index such copy.



1004 - Certificates; corrections.

1004. Certificates; corrections. Any certificate or other instrument relating to a corporation or foreign corporation filed by the superintendent under this chapter may be corrected with respect to any informality or error apparent on the face or defect in the execution thereof including the deletion of any matter not permitted to be stated therein. A certificate, entitled "Certificate of correction of ............ (correct title of certificate and name of corporation or foreign corporation)" shall be signed, verified or acknowledged as provided in this chapter with respect to the instrument being corrected and delivered to the superintendent. It shall set forth the name of the corporation or foreign corporation, the date the instrument to be corrected was filed by the superintendent, the provision in the instrument as corrected or eliminated and if the execution was defective, the proper execution. The filing of the certificate by the superintendent shall not alter the effective time of the instrument being corrected, which shall remain as its original effective date, and shall not affect any right or liability accrued or incurred before such filing. The name of the corporation or foreign corporation may not be changed or corrected under this section.



1005 - Certificates as evidence.

1005. Certificates as evidence. 1. Any certificate or other instrument filed by the superintendent relating to a corporation or a foreign corporation and containing statements of fact required or permitted by law to be contained therein, shall be received in all courts, public offices and official bodies as prima facie evidence of such facts and of the execution of such instrument.

2. Whenever by the laws of any jurisdiction other than this state, any certificate by any officer in such jurisdiction or a copy of any instruments certified or exemplified by any such officer, may be received as prima facie evidence of the incorporation, existence or capacity of any foreign corporation incorporated in such jurisdiction, or claiming so to be, such certificate when exemplified, or such copy of such instrument when exemplified shall be received in all courts, public offices and official bodies of this state, as prima facie evidence with the same force as in such jurisdiction. Such certificate or certified copy of such instrument shall be so received, without being exemplified, if it is certified by the secretary of state, or official performing the equivalent functions as to corporate records, of such jurisdiction.



1006 - Corporate seal as evidence.

1006. Corporate seal as evidence. The presence of the corporate seal on a written instrument purporting to be executed by authority of a corporation or a foreign corporation shall be prima facie evidence that the instrument was so executed.



1007 - When notice or lapse of time unnecessary; notices dispensed with when delivery is prohibited.

1007. When notice or lapse of time unnecessary; notices dispensed with when delivery is prohibited. 1. Whenever, under this article or the organization certificate or by-laws of any corporation or by the terms of any agreement or instrument, a corporation or the board or any committee thereof is authorized to take any action after notice to any person or persons or after the lapse of a prescribed period of time, such action may be taken without notice and without the lapse of such period of time. If at any time before or after such action is completed the person or persons entitled to such notice or entitled to participate in the action to be taken or, in the case of a stockholder, by his attorney-in-fact, submit a signed waiver of notice of such requirements.

2. Whenever any notice or communication is required to be given to any person by this article, the organization certificate or by-laws, or by the terms of any agreement or instrument, or as a condition precedent to taking any corporate action and communication with such person is then unlawful under any statute of this state or of the United States or any regulation, proclamation or order issued under said statutes, then the giving of such notice or communication to such person shall not be required and there shall be no duty to apply for a license or other permission to do so. Any affidavit, certificate or other instrument which is required to be made or filed as proof of the giving of any notice or communication required under this article shall, if such notice or communication to any person is dispensed with under this section, include a statement that such notice or communication was not given to any person with whom communication is unlawful. Such affidavit, certificate or other instrument shall be as effective for all purposes as though such notice or communication had been personally given to such person.



1008 - Effect of invalidity of part of article; severability.

1008. Effect of invalidity of part of article; severability. If any provision of this article or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared severable.






Title 2 - (2001) Corporate Powers

2001 - General corporate powers.

2001. General corporate powers. 1. Every corporation shall have, in addition to all other powers granted by this chapter or any other statute of this state, the following powers:

(a) To sue and be sued in all courts and to participate in actions and proceedings, whether judicial, administrative, arbitrative or otherwise, in like cases as natural persons.

(b) To have a corporate seal, and to alter such seal at pleasure, and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

(c) To adopt, amend or repeal by-laws, including emergency by-laws made pursuant to subdivision sixteen of section twelve of the state emergency defense act, relating to the business of the corporation, the conduct of its affairs, its rights or powers or the rights or powers of its stockholders, directors or officers.

(d) To make donations, irrespective of corporate benefit, for the public welfare or for community fund, hospital, charitable, educational, scientific, civic or similar purposes, and in time of war or other national emergency in aid thereof.

(e) To pay pensions, establish and carry out pension, profit-sharing, savings, thrift and other retirement, incentive and benefit plans, trusts and provisions for any or all of its directors, officers and employees.

(f) To have perpetual existence.

2. Every corporation, subject to any limitations or other specific provisions contained in this chapter or any other statute of this state or its organization certificate, shall have such of the following powers as shall be appropriate in conducting the business of the corporation:

(a) To purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated.

(b) To sell, convey, lease, exchange, transfer or otherwise dispose of, all or any of its property or any interest therein, wherever situated.

(c) To make contracts, give guarantees and incur liabilities.

(d) To do business, carry on its operations, and have offices and exercise the powers granted by this chapter in any jurisdiction within or without the United States.

(e) To elect or appoint officers, employees and other agents of the corporation, define their duties, fix their compensation and the compensation of directors, and to indemnify corporate personnel.

(f) To be a promoter, partner, member, associate or manager of other business enterprises or ventures, or to the extent permitted in any other jurisdiction to be an incorporator of other corporations of any type or kind; provided, however, that nothing contained in this paragraph shall authorize a banking organization to engage in any activity not otherwise authorized by the laws of New York or by regulations of the superintendent.

(g) To have and exercise all other powers necessary or appropriate in conducting the business of the corporation.






Title 3 - (3001 - 3002) Corporate Name

3001 - Corporate name; general.

3001. Corporate name; general. Except as otherwise provided in this chapter, the name of a corporation or a foreign corporation, or the name of representative and other offices in this state, which are open to the general public and maintained by any banking corporation, wherever located, shall not be the same as the name of a corporation of any type or kind, as such name appears on the index of names of existing corporations and foreign corporations of any type or kind in the department of financial services or a name so similar to such name as to tend to confuse or deceive.



3002 - Corporate name; exceptions.

3002. Corporate name; exceptions. 1. Any reference to a corporation in this section shall include both corporations and foreign corporations.

2. The provisions of section three thousand one:

(a) Shall not require any corporation, existing or licensed under this chapter on the effective date of this article, to add to, modify or otherwise change its corporate name.

(b) Shall not prevent a corporation with which another corporation is merged or which is formed by the reorganization or consolidation of one or more other corporations or upon a sale, lease, exchange or other disposition of all or substantially all the assets of another corporation, including its name, from having the same name as any of such corporations if at the time such other corporation was licensed or existing under this chapter.






Title 4 - (4001 - 4005) Formation of Corporations

4001 - Incorporation; organization certificate; amount of capital stock.

4001. Incorporation; organization certificate; amount of capital stock. When authorized by the superintendent as provided in article two of this chapter, five or more persons may incorporate a bank or trust company, a stock-form savings bank, a stock-form savings and loan association, a safe deposit company or an investment company. Such persons shall subscribe and acknowledge an organization certificate in duplicate which shall specifically state:

1. The name by which the corporation is to be known.

2. The place where its office is to be located.

3. The amount of its authorized capital stock, the number of shares into which such capital stock shall be divided and the par value of the shares, which capital stock shall amount to not less than the minimum amount prescribed by the superintendent of financial services, nor more than the aggregate of (a) the amount of capital stock the corporation expects to sell in its initial offering of shares and (b) such additional amount as may be approved by the superintendent of financial services.

4. If the shares are to be classified:

(a) The number of shares to be included in each class and the par value of the shares;

(b) The designation of each class and the relative rights, preferences and limitations of the shares of each class;

(c) The number of shares of common stock, if any, which are to be reserved for issuance in exchange for preferred shares or otherwise to replace any capital stock represented by preferred shares.

5. The names and places of residence of the incorporators and, in the case of banks, trust companies and safe deposit companies, the citizenship of the incorporators.

6. Its duration if other than perpetual.

7. The number of its directors or that the number of directors shall not be less than a stated minimum nor more than a stated maximum. Such number, or the minimum and the maximum stated, shall be within the limitations prescribed by section seven thousand two of this article.

8. The names of the incorporators who shall be its directors until the first annual meeting of stockholders. The incorporators named as directors must possess the qualifications of directors as to citizenship and residence specified in section seven thousand one of this article; and the certificate of a safe deposit company shall recite that such qualifications are possessed by such incorporators.

9. In the case of a trust company, that the proposed corporation is to exercise the powers conferred by section one hundred of this chapter, if the proposed corporation desires to exercise such powers in addition to the other powers conferred upon banks and trust companies in article three of this chapter.

No corporation shall be authorized to exercise the powers set forth in section one hundred of this chapter unless its capital stock shall amount to not less than the amounts prescribed by the superintendent of financial services.



4001-A - Formation of limited liability investment companies.

4001-a. Formation of limited liability investment companies. 1. Notwithstanding the provisions of section four thousand one of this title and when authorized by the superintendent as provided in article two of this chapter, five or more persons may form a limited liability investment company pursuant to the provisions of article twelve of this chapter. Such person or persons shall subscribe and acknowledge the articles of organization in duplicate which shall specifically state:

(a) the name by which the limited liability investment company is to be known;

(b) the place where its office is to be located;

(c) the amount of its capital contributions;

(d) if the company is to have classes or groups of members, the relative rights, powers, preferences, limitations and voting powers of each such class or group;

(e) the names and places of residence of the persons forming the company;

(f) the duration of the company;

(g) the number of managers charged with the management of the company as its board, provided that such number shall be in accordance with the requirements set forth in section seven thousand two of this article; and

(h) the names of the persons who shall manage the company until the first annual meeting of the members, provided that such persons must possess the qualifications as to citizenship and residence specified in section seven thousand one of this article.

2. No limited liability investment company shall be authorized to exercise the powers set forth in this chapter or the limited liability company law unless its capital contributions amount to not less than the amounts prescribed by the superintendent.



4001-B - Formation of limited liability trust companies.

4001-b. Formation of limited liability trust companies. 1. Notwithstanding the provisions of section four thousand one of this title and when authorized by the superintendent as provided in article two of this chapter, five or more persons may form a limited liability trust company pursuant to the provisions of article three of this chapter. Such person or persons shall subscribe and acknowledge the articles of organization in duplicate, which shall specifically state:

(a) the name by which the limited liability trust company is to be known;

(b) the place where its office is to be located;

(c) the amount of its capital contributions;

(d) if the company is to have classes or groups of members, the relative rights, powers, preferences, limitations, and voting powers of each such class or group;

(e) the names and places of residence of the persons forming the company;

(f) the duration of the company;

(g) the number of managers charged with the management of the company as its board, provided that such number shall be in accordance with the requirements set forth in section seven thousand two of this article; and

(h) the names of the persons who shall manage the company until the first annual meeting of the members, provided that such persons must possess the qualifications as to citizenship and residence specified in section seven thousand one of this article.

2. No limited liability trust company shall be authorized to exercise the powers set forth in this chapter or the limited liability company law unless its capital contributions amount to not less than the amounts prescribed by the superintendent.



4002 - Fingerprints.

4002. Fingerprints. (a) Notwithstanding any other provisions of law, every incorporator of a corporation shall, in addition to any other requirements which may be imposed by the superintendent, submit simultaneously with an application, his or her fingerprints in such form and in such manner as specified by the division of criminal justice services, but in any event, no less than two digit imprints. Every applicant filing an application to acquire control of any banking institution under sections one hundred forty-three-a and one hundred forty-three-b of this chapter shall, in addition to any other requirements which may be imposed by the superintendent, submit simultaneously with an application, his or her fingerprints in such form and in such manner as specified by the division of criminal justice services, but in any event, no less than two digit imprints. The superintendent shall submit the fingerprints to the division of criminal justice services for the purpose of conducting a criminal history search and returning a report thereon in accordance with the procedures and requirements established by the division pursuant to the provisions of article thirty-five of the executive law, which shall include the payment of the prescribed processing fees. The superintendent shall request that the division submit such fingerprints to the federal bureau of investigation, together with the processing fees prescribed by such bureau, for the purpose of conducting a criminal history search and returning a report thereon.

(b) The superintendent shall also, concurrent with an investigation of an incorporator of a corporation pertaining to a violation of this chapter, submit such fingerprints to the division of criminal justice services for the purpose of conducting a criminal history search and returning a report thereon and through the division to the federal bureau of investigation for the purpose of a fingerprint check of such incorporator.

(c) For purposes of this section, "incorporator" shall include a natural person or such principal, officer, director, trustee or stockholder of any other entity as may be designated by the superintendent. Notwithstanding any other provision of this article, the superintendent shall not access criminal history data or information, unless any agency from which the superintendent receives directly criminal history data or information has entered into a use and dissemination agreement with the superintendent consistent with the provisions of this section.

(d) An applicant shall not be required to submit his or her fingerprints as required by subdivision (a) of this section if such applicant (i) is already subject to regulation by the department and the applicant has submitted such fingerprints to the department, such fingerprints have been submitted to the division of criminal justice services for the purpose of conducting a criminal history search, and a report of such search has been received by the department from such division; or (ii) is subject to regulation by a federal bank regulatory agency and has submitted such fingerprints to such agency which has had a criminal history search conducted of such individual and has shared such information or its determination resulting from such search with the department; or (iii) is an officer or stockholder of a corporation whose common or preferred stock is registered on a national securities exchange, as provided in an act of congress of the United States entitled the "Securities Exchange Act of 1934", approved June sixth, nineteen hundred thirty-four, as amended, or such other exchange or market system as the superintendent shall approve by regulation, and has submitted such fingerprints to such exchange or market system which has had a criminal history search conducted of such individual and has shared such information or its determination resulting from such search with the department; provided, however, that the superintendent may subsequently require such applicant to submit sets of fingerprints if the superintendent has a reasonable basis for updating the information or determination resulting from the report of the criminal history search conducted at the request of such federal banking agency, exchange or market system.



4003 - Organization certificate to be submitted to the superintendent.

4003. Organization certificate to be submitted to the superintendent. The organization certificate of a bank, trust company, stock-form savings bank, stock-form savings and loan association, safe deposit company or investment company, executed in duplicate, shall be submitted to the superintendent at his office.



4004 - When corporate existence begins; conditions precedent to commencing business.

4004. When corporate existence begins; conditions precedent to commencing business. 1. When the superintendent shall have endorsed his approval on the organization certificate as provided in article two of this chapter, the corporate existence of the corporation shall begin and such corporation shall then have power to elect officers and transact such other business as relates to its organization. Such corporation shall transact no other business until:

(a) All of its capital stock, except such shares as may be reserved in accordance with any provision made therefor in the organization certificate, shall have been fully paid in cash and an affidavit stating that it has been so paid, subscribed and sworn to by two of its principal officers, shall have been delivered to and filed by the superintendent.

(b) In the case of a bank or trust company, stock-form savings bank, or stock-form savings and loan association, there shall have been delivered to and filed by the superintendent a list of its stockholders, verified by two of its principal officers, giving the name, residence, post-office address and the number of shares of stock held by each stockholder; which list shall become a confidential communication and shall not be filed in the office of the county clerk or be made public, unless, in the judgment of the superintendent, the ends of justice or the public advantage will be subserved by the publication thereof;

(c) The superintendent shall have duly issued to it the authorization certificate specified in article two of this chapter.



4005 - Organization meeting.

4005. Organization meeting. 1. After the corporate existence has begun, an organization meeting of the incorporators shall be held within this state, for the purpose of adopting by-laws and the transaction of such other business relating to organization as may come before the meeting. The meeting may be held at the call of any incorporator, who shall give at least five days' notice thereof by mail to each other incorporator, which notice shall set forth the time and place of the meeting. Notice need not be given to any incorporator who attends the meeting or submits a signed waiver of notice before or after the meeting. A majority shall constitute a quorum and the act of the majority of the incorporators present at a meeting at which a quorum is present shall be the act of the incorporators.

2. Any action permitted to be taken at the organization meeting may be taken without a meeting if each incorporator signs an instrument setting forth the action so taken.

3. If an incorporator dies or is for any reason unable to act, action may be taken as provided in such event in subdivision three of section six thousand fifteen.






Title 5 - (5001 - 5016) Corporate Finance

5001 - Authorized shares.

5001. Authorized shares. 1. Every corporation shall have power to create and issue the number of shares stated in its organization certificate. Such shares may be all of one class or may be divided into two or more classes. Each class shall consist of shares with par value, having such designation and such relative voting, dividend, liquidation and other rights, preferences and limitations, consistent with this chapter, as shall be stated in the organization certificate. The organization certificate may deny, limit or otherwise define the voting rights and may limit or otherwise define the dividend or liquidation rights or shares of any class, but no such denial, limitation or definition of voting rights shall be effective unless at the time one or more classes of outstanding shares, singly or in the aggregate, are entitled to full voting rights, and no such limitation or definition of dividend or liquidation rights shall be effective unless at the time one or more classes of outstanding shares, singly or in the aggregate, are entitled to unlimited dividend and liquidation rights.

2. If the shares are divided into two or more classes, the shares of each class shall be designated to distinguish them from the shares of all other classes. Shares which are entitled to preference in the distribution of dividends or assets shall not be designated as common shares. Shares which are not entitled to preference in the distribution of dividends or assets shall not be designated as preferred shares.

3. Subject to the designations, relative rights, preferences and limitations applicable to separate series and except as otherwise permitted by subdivision two of section five thousand five of this chapter, each share shall be equal to every other share of the same class.



5002 - Issue of any class of preferred shares in series.

5002. Issue of any class of preferred shares in series. 1. If the organization certificate so provides, a corporation may issue any class of preferred shares in series. Shares of each such series, when issued, shall be designated to distinguish them from the shares of all other series.

2. The number of shares included in any or all series of any classes of preferred shares and any or all of the designations, relative rights, preferences and limitations of any or all such series may be fixed in the organization certificate, subject to the limitation that, if the stated dividends and amounts payable on liquidation are not paid in full, the shares of all series of the same class shall share ratably in the payment of dividends including accumulations, if any, in accordance with the sums which would be payable on such shares if all dividends were declared and paid in full, and in any distribution of assets other than by way of dividends in accordance with the sums which would be payable on such distribution if all sums payable were discharged in full.

3. If any such number of shares or any such designation, relative right, preference or limitation of the shares of any series is not fixed in the organization certificate, it may be fixed by the board, to the extent authorized by the organization certificate.

4. Before the issue of any shares of a series established by the board, a certificate of amendment shall be filed as provided in section eight thousand five. Such certificate shall set forth:

(a) The name of the corporation and, if it has been changed, the name under which it was formed.

(b) The date the organization certificate was filed by the superintendent.

(c) That the organization certificate is thereby amended by the addition of a provision stating the number, designation, relative rights, preferences, and limitations of the shares of the series as fixed by the board, setting forth in full the text of such provision.



5003 - Subscription for shares; time of payment, forfeiture for default.

5003. Subscription for shares; time of payment, forfeiture for default. 1. Unless otherwise provided by the terms of the subscription, a subscription for shares of a corporation to be formed shall be irrevocable, except with the consent of all other subscribers or the corporation, for a period of seven months from its date.

2. A subscription, whether made before or after the formation of a corporation, shall not be enforceable unless in writing and signed by the subscriber.

3. Unless otherwise provided by the terms of the subscription, subscriptions for shares, whether made before or after the formation of a corporation, shall be paid in full at such time, or in such instalments and at such times, as shall be determined by the board. Any call made by the board for payment on subscriptions shall be uniform as to all shares of the same class or of the same series. If the superintendent has taken possession of the business and property of the corporation, all unpaid subscriptions shall be paid at such times and in such instalments as the superintendent may direct.

4. In the event of default in the payment of any instalment or call when due, the corporation may proceed to collect the amount due in the same manner as any debt due the corporation or the board may declare a forfeiture of the subscriptions. The subscription agreement may prescribe other penalties, not amounting to forfeiture, for failure to pay instalments or calls that may become due. No forfeiture of the subscription shall be declared as against any subscriber unless the amount due thereon shall remain unpaid for a period of thirty days after written demand has been made therefor. If mailed, such written demand shall be deemed to be made when deposited in the United States mail in a sealed envelope addressed to the subscriber at his last post-office address known to the corporation, with postage thereon prepaid. Upon forfeiture of the subscription, if at least fifty percent of the subscription price has been paid, the shares subscribed for shall be offered for sale for cash at a price at least sufficient to pay the full balance owed by the delinquent subscriber plus the expenses incidental to such sale, and any excess of net proceeds realized over the amount owed on such shares shall be paid to the delinquent subscriber or to his legal representative. If no prospective purchaser offers a cash price sufficient to pay the full balance owed by the delinquent subscriber plus the expenses incidental to such sale, or if less than fifty percent of the subscription price has been paid, the shares subscribed for shall be cancelled and restored to the status of authorized but unissued shares and all previous payments thereon shall be forfeited to the corporation and transferred to surplus.



5004 - Consideration and payment for shares.

5004. Consideration and payment for shares. 1. Consideration for the issue of shares shall consist of money or (except as otherwise required by subdivision a of subdivision one of section four thousand four) other property tangible or intangible, or labor or services actually received by or performed for the corporation or for its benefit or in its formation or reorganization, or a combination thereof. In the absence of fraud in the transaction, the judgment of the board or stockholders, as the case may be, as to the value of the consideration received for shares shall be conclusive.

2. Neither obligations of the subscriber for future payments nor future services shall constitute payment or part payment for shares of a corporation.

3. Shares may be issued for such consideration, not less than the par value thereof, as is fixed from time to time by the board.

4. Treasury shares may be disposed of by a corporation on such terms and conditions as are fixed from time to time by the board.

5. Upon distribution of authorized but unissued shares to stockholders, that part of the undivided profits or surplus of a corporation which is concurrently transferred to capital stock shall be the consideration for the issue of such shares.

6. In the event of a conversion of capital notes, debentures or shares into shares, or in the event of an exchange of capital notes, debentures or shares for shares, the consideration for the shares so issued in exchange or conversion shall be the sum of (a) either the principal sum of, and accrued interest on, the capital notes or debentures so exchanged or converted, or the par value of the shares so exchanged or converted, plus (b) any additional consideration paid to the corporation for the new shares, plus (c) any undivided profits or surplus transferred to capital stock in respect of the new shares.

7. Certificates for shares may not be issued until the full amount of the consideration therefor has been paid.

8. When the consideration for shares has been paid in full, the subscriber shall be entitled to all the rights and privileges of a holder of such shares and to a certificate representing his shares, and such shares shall be fully paid and, subject to sections one hundred thirteen-a, one hundred thirteen-b, one hundred fourteen, three hundred five, three hundred five-a, three hundred six, three hundred twenty-two, three hundred twenty-two-a and three hundred twenty-three of this chapter, shall be nonassessable.



5005 - Transferable rights to purchase shares; imposition of restrictions or conditions thereon.

5005. Transferable rights to purchase shares; imposition of restrictions or conditions thereon. 1. Except as otherwise provided in this section or in the organization certificate, a corporation may create and issue, whether or not in connection with the issue and sale of any of its capital notes, debentures or shares, rights or options entitling the holders thereof to purchase from the corporation, upon such consideration, terms and conditions as may be fixed by the board, shares of any class or series, whether authorized but unissued shares, treasury shares or shares to be purchased or acquired.

2. (a) In the case of a corporation that has a class of voting stock registered pursuant to section twelve of the Exchange Act, the terms and conditions of such rights or options may include, without limitation, restrictions or conditions that preclude or limit the exercise, transfer or receipt of such rights or options by an interested shareholder or any transferee of any such interested shareholder or that invalidate or void such rights or options held by any such interested shareholder or any such transferee. For the purposes of this subdivision, the terms "voting stock", "Exchange Act" and "interested shareholder" shall have the same respective meanings as are set forth in section nine hundred twelve of the business corporation law except that for this purpose references in said section of the business corporation law to a "resident business corporation" shall be read instead to refer to a "corporation" as defined by section one thousand one of this chapter.

(b) Determinations of the board of directors whether to impose, enforce or waive or otherwise render ineffective such limitations or conditions as are permitted by paragraph (a) of this subdivision shall be subject to judicial review in an appropriate proceeding in which the courts formulate or apply appropriate standards in order to insure that such limitations or conditions are imposed, enforced or waived in the best long-term interests and short-term interests of the corporation and its stockholders considering, without limitation, the prospects for potential growth, development, productivity and profitability of the corporation.

3. The consideration for shares to be purchased under any such right or option shall comply with the requirements of section five thousand four of this chapter.

4. The terms and conditions of such rights or options, including the time or times at or within which and the price or prices at which they may be exercised and any limitations upon transferability, shall be set forth or incorporated by reference in the instrument or instruments evidencing such rights or options.

5. If there is shareholder approval for the issue of rights and options, such approval may provide that the board is authorized by certificate of amendment under section eight thousand five of this chapter to increase the authorized shares of any class or series to such number as will be sufficient, when added to the previously authorized but unissued shares of such class or series, to satisfy any such rights or options entitling the holders thereof to purchase from the corporation authorized but unissued shares of such class or series.

6. In the absence of fraud in the transaction, the judgment of the board shall be conclusive as to the adequacy of the consideration, tangible or intangible, received or to be received by the corporation for the issue of rights or options for the purchase from the corporation of its shares.

7. The provisions of this section are inapplicable to the rights of the holders of convertible shares, capital notes or debentures to acquire shares upon the exercise of conversion privileges under section five thousand sixteen of this chapter.

8. The provisions of this section are inapplicable to the rights of officers, directors and employees of a corporation who have been issued options to purchase authorized and unissued shares of its capital stock under or by reference to section one hundred forty-a of this chapter.



5006 - Compensation for formation, reorganization and financing.

5006. Compensation for formation, reorganization and financing. The reasonable charges and expenses of formation or reorganization of a corporation, and the reasonable expenses of and compensation for the sale or underwriting of its shares may be paid or allowed by the corporation out of the consideration received by it in payment for its shares without thereby impairing the fully paid and nonassessable status of such shares as provided in subdivision eight of section five thousand four.



5007 - Certificates representing shares.

5007. Certificates representing shares. 1. The shares of a corporation shall be represented by certificates or shall be uncertificated shares. Certificates shall be signed by the chairman or a vice-chairman of the board or the president or a vice-president and the secretary or an assistant secretary or, in the case of a corporation which does not have a secretary or an assistant secretary, by the cashier or an assistant cashier, or the treasurer or an assistant treasurer of the corporation, and may be sealed with the seal of the corporation or a facsimile thereof. The signatures of the officers upon a certificate may be facsimiles if (i) the shares are listed on a registered national security exchange, or (ii) the certificate is countersigned by a transfer agent or registered by a registrar which, unless the corporation is a trust company, shall be a person other than the corporation itself or its employee. In case any officer who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer before such certificate is issued, it may be issued by the corporation with the same effect as if he or she were such officer at the date of issue.

2. Each certificate representing shares issued by a corporation which is authorized to issue shares of more than one class shall set forth upon the face or back of the certificate, or shall state that the corporation will furnish to any stockholder upon request and without charge, a full statement of the designation, relative rights, preferences and limitations of the shares of each class authorized to be issued and, if the corporation is authorized to issue any class of preferred shares in series, the designation, relative rights, preferences and limitations of each such series so far as the same have been fixed and the authority of the board to designate and fix the relative rights, preferences and limitations of other series.

3. Each certificate representing shares shall when issued state upon the face thereof:

(a) That the corporation is formed under the laws of this state.

(b) The name of the person or persons to whom issued.

(c) The number and class of shares, and the designation of the series, if any, which such certificate represents.

(d) The par value of each share represented by such certificate.

4. Shares shall be transferable in the manner provided by law and in the by-laws.

5. The corporation may issue a new certificate for shares in place of any certificate theretofore issued by it, alleged to have been lost or destroyed, and the board may require the owner of the lost or destroyed certificate, or his legal representative, to give the corporation a bond sufficient to indemnify the corporation against any claim that may be made against it on account of the alleged loss or destruction of any such certificate or the issuance of any such new certificate.

6. Unless otherwise provided by the articles of incorporation or by-laws, the board of directors of a corporation may provide by resolution that some or all of any or all classes and series of its shares shall be uncertificated shares, provided that such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to subdivisions two and three of this section. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated shares and the rights and obligations of the holders of certificated shares and the rights and obligations of the holders of certificates representing shares of the same class and series shall be identical.



5008 - Fractions of a share or scrip authorized.

5008. Fractions of a share or scrip authorized. 1. a. A corporation may, but shall not be obliged to, issue fractions of a share either represented by a certificate or uncertificated, which may entitle the holder, in proportion to his or her fractional holdings, to exercise voting rights, receive dividends and participate in liquidating distributions.

b. As an alternative, a corporation may pay in cash the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined.

2. As an alternative, a corporation may issue scrip in registered or bearer form over the manual or facsimile signature of an officer of the corporation or of its agent, exchangeable as therein provided for full shares, but such scrip shall not entitle the holder to any rights of a stockholder except as therein provided. Such scrip may be issued subject to the condition that it shall become void if not exchanged for certificates representing full shares or uncertificated full shares before a specified date, or subject to the condition that the shares for which such scrip is exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of such scrip, or subject to any other conditions which the board may determine.

3. Subject to subdivision six of section one hundred three and subdivision three of section five hundred nine of this chapter, a corporation may provide reasonable opportunity for persons entitled to fractions of a share or scrip to sell such fractions of a share or scrip or to purchase such additional fractions of a share or scrip as may be needed to acquire a full share.



5009 - Dividends or other distributions in cash or property.

5009. Dividends or other distributions in cash or property. Subject to sections one hundred ten, one hundred twelve and five hundred seventeen of this chapter, a corporation may declare and pay dividends or make other distributions in cash or property, including the shares or bonds of other corporations, on its outstanding shares, out of net profits or surplus, except when there is any impairment of capital stock, or when the declaration, payment, or distribution would be contrary to any restrictions contained in the organization certificate.



5010 - Share distributions and changes.

5010. Share distributions and changes. 1. A corporation may make pro rata distributions of its authorized but unissued shares to holders of any class or series of its outstanding shares, subject to the following conditions:

(a) Such shares shall be issued at not less than the par value thereof and there shall be transferred to capital stock at the time of such distribution an amount of undivided profits or surplus equal to the aggregate par value of such shares.

(b) A distribution of shares of any class or series may be made only to holders of the same class or series of shares unless the organization certificate permits distribution, subject to the preemptive rights of holders of any outstanding shares, to holders of another class or series or unless such distribution is authorized, when there are no outstanding preemptive rights, by the affirmative vote or the written consent of the holders of a majority of the outstanding shares of the class or series to be distributed.

2. A corporation making a pro rata distribution of authorized but unissued shares to the holders of any class or series of outstanding shares may at its option make an equivalent distribution upon treasury shares of the same class or series, and any shares so distributed shall be treasury shares.

3. A change of issued shares of any class which increases the aggregate par value of those shares may be made if the sum of the undivided profits and surplus of the corporation is sufficient to permit the transfer, and a transfer is concurrently made, from undivided profits or surplus to capital stock, of an amount equal to such increase.



5011 - Redeemable shares.

5011. Redeemable shares. 1. A corporation may provide in its organization certificate for a class of common shares in relation to an incentive stock option plan pursuant to section one hundred forty-a of this chapter and for one or more classes or series of preferred shares which are redeemable, in whole or in part, at the option of the corporation at such price or prices, within such period or periods and under such conditions as are stated in the organization certificate.

2. A corporation shall not issue redeemable or other shares which purport by their terms to grant to any holder thereof the right to compel the corporation to redeem such shares.

3. Nothing in this section shall prevent a corporation from creating sinking funds for the redemption or purchase of its preferred shares to the extent permitted by section five thousand twelve.



5012 - Purchase or redemption by a corporation of its own shares.

5012. Purchase or redemption by a corporation of its own shares. 1. A corporation may purchase its own shares, or pay stockholders entitled to receive payment for their shares, when permitted or required under any other provision of this chapter.

2. To effect retirement of its common shares reacquired under section one hundred forty-a of this chapter, or of its preferred shares in accordance with any provision in its organization certificate, a corporation may, with the written approval of the superintendent, purchase or redeem such shares out of undivided profits or surplus or, to the extent of the par value of such shares, out of capital stock.

3. Nothing in this title shall prevent a corporation from returning to stockholders any amounts made available for such purpose by a reduction of capital stock in accordance with section eight thousand two.



5013 - Agreements for purchase by a corporation of its own shares.

5013. Agreements for purchase by a corporation of its own shares. 1. An agreement for the purchase by a corporation of its own shares shall be enforceable by the stockholder and the corporation to the extent such purchase is permitted at the time of purchase by section five thousand twelve.

2. The possibility that a corporation may not be able to purchase its shares under section five thousand twelve shall not be a ground for denying to either party specific performance of an agreement for the purchase by a corporation of its own shares, if at the time for performance the corporation can purchase all or part of such shares under section five thousand twelve.



5014 - Reacquired shares.

5014. Reacquired shares. 1. Shares that have been issued and have been reacquired under subdivision one of section five thousand twelve shall, subject to other applicable provisions of this chapter, be sold or otherwise disposed of or, with the written approval of the superintendent, may be retained or may be cancelled by the board.

2. Shares that have been issued and thereafter converted shall be cancelled.

3. Shares that have been issued and have been reacquired under subdivision two of section five thousand twelve shall be cancelled.

4. Neither the retention of reacquired shares as treasury shares nor their subsequent distribution to stockholders or disposition for a consideration shall change the capital stock.

5. When reacquired shares other than converted shares are cancelled, the capital stock of the corporation shall be reduced by the amount of capital stock represented by such shares.

6. Within ninety days after any shares are cancelled under this section, (a) the corporation by action of the board shall file a certificate of amendment under section eight thousand five eliminating such shares from the number of authorized shares, except that if the organization certificate does not prohibit the reissue of such shares, such shares may with the written approval of the superintendent be restored to the status of authorized but unissued shares, and (b) unless stated in a certificate of amendment so filed, a certificate of the corporation shall be signed, verified and filed as provided in section one thousand three stating the number of shares of each class or series thereof so cancelled, the manner of reacquisition thereof and, if converted shares, the number of shares of each class or series thereof into which the same were converted, and such other information with respect thereto as the superintendent may require.



5015 - Capital notes and debentures.

5015. Capital notes and debentures. No corporation shall issue capital notes or debentures except for money or other property, tangible or intangible, or labor or services actually received by or performed for the corporation or for its benefit or in its formation or reorganization, or a combination thereof. In the absence of fraud in the transaction, the judgment of the board as to the value of the consideration received shall be conclusive.



5016 - Convertible shares, capital notes and debentures.

5016. Convertible shares, capital notes and debentures. 1. When so provided in the organization certificate, and subject to the restrictions in subdivision four of this section, a bank, trust company, stock-form savings bank, or stock-form savings and loan association may issue preferred shares convertible, at the option of the holder only, into common shares of any class. Authorized shares, whether issued or unissued, may be made so convertible within such period and upon such terms and conditions as are stated in the organization certificate.

2. Unless otherwise provided in the organization certificate, and subject to subdivision four of section ninety-six and subdivision five-b of section two hundred thirty-four of this chapter, and to the restrictions in subdivision four of this section, a bank, trust company, stock-form savings bank, or stock-form savings and loan association may issue its capital notes or debentures convertible into shares of the corporation within such period and upon such terms and conditions as are fixed by the board.

3. If there is stockholder approval for the issue of capital notes, debentures or shares convertible into shares of the corporation, such approval may provide that the board is authorized by certificate of amendment under section eight thousand five to increase the authorized shares of any class or series to such number as will be sufficient, when added to the previously authorized but unissued shares of such class or series, to satisfy the conversion privileges of any such capital notes, debentures or shares convertible into shares of such class or series.

4. No issue of capital notes, debentures or shares convertible into shares of the corporation shall be made unless:

(a) A sufficient number of authorized but unissued shares of the appropriate class or series are reserved by the board to be issued only in satisfaction of the conversion privileges of such convertible capital notes, debentures or shares when issued; or

(b) The aggregate conversion privileges of such convertible capital notes, debentures or shares when issued do not exceed the aggregate of any shares reserved under paragraph (a) and any additional shares which may be authorized by the board under subdivision three of this section.

5. No privilege of conversion may be conferred upon, or altered in respect to, any shares or capital notes or debentures that would result in the receipt by the corporation of less than the minimum consideration required to be received upon the issue of new shares. The consideration for shares issued upon the exercise of a conversion privilege shall be that provided in subdivision six of section five thousand four.

6. Within ninety days after any capital notes or debentures are converted into shares of the corporation, a certificate of the corporation shall be signed, verified and filed as provided in section one thousand three stating the amount of capital notes or debentures so converted, the number of shares of each class or series into which the same were converted, and such other information with respect thereto as the superintendent may require.






Title 5-A - (5050) Limited Liability Investment Company or Limited Liability Trust Company Finance

5050 - Company finance.

5050. Company finance. Notwithstanding the provisions of title five of this article, the allocation of profits and losses, and the distribution of cash or other assets of a limited liability investment company or limited liability trust company shall be in accordance with article five of the limited liability company law.






Title 6 - (6001 - 6029) Stockholders

6001 - By-laws.

6001. By-laws. 1. The initial by-laws of a corporation shall be adopted by its incorporators. Except as otherwise provided in the organization certificate under section six thousand thirteen, by-laws may be amended, repealed or adopted by vote of the holders of the shares at the time entitled to vote in the election of any directors. When so provided in the organization certificate, a by-law adopted by the stockholders or a by-law validly adopted prior to the effective date of this article, by-laws may also be amended, repealed or adopted by the board, but any by-law adopted by the board may be amended or repealed by the stockholders entitled to vote thereon as herein provided. Any reference in this article to a "by-law adopted by the stockholders" shall include a by-law adopted by the incorporators.

2. If any by-law regulating an impending election of directors is adopted, amended or repealed by the board, there shall be set forth in the notice of the next meeting of stockholders for the election of directors the by-law so adopted, amended or repealed, together with a concise statement of the changes made.

3. The by-laws may contain any provision relating to the business of the corporation, the conduct of its affairs, its rights or powers or the rights or powers of its stockholders, directors, committees or officers, not inconsistent with this chapter or any other statute of this state or the organization certificate.



6002 - Meetings of stockholders.

6002. Meetings of stockholders. 1. Meetings of stockholders may be held at such place, within or without this state, as may be fixed by or under the by-laws, or if not so fixed, at the office of the corporation in this state except that the annual meetings of stockholders of banks and trust companies, stock-form savings banks, and stock-form savings and loan associations shall be held in the city or village in which the office of the bank or trust company, stock-form savings bank, or stock-form savings and loan association is located.

2. A meeting of stockholders shall be held annually for the election of directors and the transaction of other business within the first four months of each institution's fiscal year in the case of banks, trust companies, stock-form savings banks, stock-form savings and loan associations, and safe deposit companies and on a date fixed by or under the by-laws in the case of investment companies. A failure to hold the annual meeting on the date so fixed or to elect a sufficient number of directors to conduct the business of the corporation shall not work a forfeiture or give cause for dissolution of the corporation.

3. Special meetings of the stockholders may be called by the board and by such person or persons as may be so authorized by the organization certificate or the by-laws.



6003 - Special meeting for election of directors.

6003. Special meeting for election of directors. 1. If, for a period of one month after the date fixed by or under section six thousand two or the by-laws for the annual meeting of stockholders, or if no date has been so fixed, for a period of thirteen months after the formation of the corporation or the last annual meeting, there is a failure to elect a sufficient number of directors to conduct the business of the corporation, the board shall call a special meeting for the election of directors. If such special meeting is not called by the board within two weeks after the expiration of such period or if it is so called but there is a failure to elect such directors for a period of two months after the expiration of such period, holders of ten percent of the shares entitled to vote in an election of directors may, in writing, demand the call of a special meeting for the election of directors specifying the date and month thereof, which shall not be less than two nor more than three months from the date of such call. The secretary of the corporation upon receiving the written demand shall promptly give notice of such meeting, or if he fails to do so within five business days thereafter, any stockholder signing such demand may give such notice. The meeting shall be held at the place fixed in the by-laws or, if not so fixed, at the office of the corporation.

2. At any such special meeting called on demand of stockholders, notwithstanding section six thousand eight, the stockholders attending, in person or by proxy, and entitled to vote in an election of directors shall constitute a quorum for the purpose of electing directors, but not for the transaction of any other business.



6004 - Fixing record date.

6004. Fixing record date. 1. For the purpose of determining the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, or to express consent to or dissent from any proposal without a meeting, or for the purpose of determining stockholders entitled to receive payment of any dividend or the allotment of any rights, or for the purpose of any other action, the by-laws may provide for fixing or, in the absence of such provision, the board may fix, in advance, a date as the record date for any such determination of stockholders. Such date shall not be more than fifty nor less than ten days before the date of such meeting, nor more than fifty days prior to any other action.

2. If no record date is fixed:

(a) The record date for the determination of stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day on which the meeting is held.

(b) The record date for determining stockholders for any purpose other than that specified in paragraph (a) shall be at the close of business on the day on which the resolution of the board relating thereto is adopted.

3. When a determination of stockholders of record entitled to notice of or to vote at any meeting of stockholders has been made as provided in this section, such determination shall apply to any adjournment thereof, unless the board fixes a new record date under this section for the adjourned meeting.



6005 - Notice of meetings of stockholders.

6005. Notice of meetings of stockholders. 1. Whenever under the provisions of this chapter stockholders are required or permitted to take any action at a meeting, written notice shall state the place, date and hour of the meeting and unless it is the annual meeting, indicate that it is being issued by or at the direction of the person or persons calling the meeting. Notice of a special meeting shall also state the purpose or purposes for which the meeting is called. If, at any meeting, action is proposed to be taken which would, if taken, entitle stockholders fulfilling the requirements of section six thousand twenty-two to receive payment for their shares, the notice of such meeting shall include a statement of that purpose and to that effect. A copy of the notice of any meeting shall be given, personally or by mail, not less than ten nor more than fifty days before the date of the meeting, to each stockholder entitled to vote at such meeting. If mailed, such notice is given when deposited in the United States mail, with postage thereon prepaid, directed to the stockholder at his address as it appears on the record of stockholders, or, if he shall have filed with the secretary of the corporation a written request that notices to him be mailed to some other address, then directed to him at such other address. An affidavit of the secretary or other persons giving the notice or of the transfer agent of the corporation that the notice required by this section has been given shall, in the absence of fraud, be prima facie evidence of the facts therein stated.

2. When a meeting is adjourned to another time or place, it shall not be necessary, unless the by-laws require otherwise, to give any notice of the adjourned meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken, and at the adjourned meeting any business may be transacted that might have been transacted on the original date of the meeting. However, if after the adjournment the board fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record on the new record date entitled to notice under subdivision one.

3. To the extent that any provision of this section conflicts with any other provision of this chapter relating to a notice of a meeting of stockholders, the latter shall prevail.



6006 - Waivers of notice.

6006. Waivers of notice. Notice of meeting need not be given to any stockholder who submits a signed waiver of notice, in person or by proxy, whether before or after the meeting. The attendance of any stockholder at a meeting, in person or by proxy, without protesting prior to the conclusion of the meeting the lack of notice of such meeting, shall constitute a waiver of notice by him.



6007 - List of stockholders at meetings.

6007. List of stockholders at meetings. A list of stockholders as of the record date, certified by the corporate officer responsible for its preparation or by a transfer agent, shall be produced at any meeting of stockholders upon the request thereat or prior thereto of any stockholder. If the right to vote at any meeting is challenged, the inspectors of election, or person presiding thereat, shall require such list of stockholders to be produced as evidence of the right of the persons challenged to vote at such meeting, and all persons who appear from such list to be stockholders entitled to vote thereat may vote at such meeting.



6008 - Quorum of stockholders.

6008. Quorum of stockholders. 1. The holders of a majority of the shares entitled to vote thereat shall constitute a quorum at a meeting of stockholders for the transaction of any business, provided that when a specified item of business is required to be voted on by a class or series, voting as a class, the holders of a majority of the shares of such class or series shall constitute a quorum for the transaction of such specified item of business.

2. The organization certificate or by-laws may provide for any lesser quorum not less than one-third of the shares entitled to vote, and the organization certificate may, under section six thousand sixteen, provide for a greater quorum.

3. When a quorum is once present to organize a meeting, it is not broken by the subsequent withdrawal of any stockholders.

4. The stockholders present may adjourn the meeting despite the absence of a quorum.



6009 - Proxies.

6009. Proxies. 1. Every stockholder entitled to vote at a meeting of stockholders or to express consent or dissent without a meeting may authorize another person or persons to act for him by proxy.

2. Every proxy must be signed by the stockholder or his attorney-in-fact. No proxy shall be valid after the expiration of eleven months from the date thereof unless otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the stockholder executing it, except as otherwise provided in this section.

3. The authority of the holder of a proxy to act shall not be revoked by the incompetence or death of the stockholder who executed the proxy unless, before the authority is exercised, written notice of an adjudication of such incompetence or of such death is received by the corporate officer responsible for maintaining the list of stockholders.

4. Except when other provision shall have been made by written agreement between the parties, the record holder of shares which are held by a pledgee as security or which belong to another, upon demand therefor and payment of necessary expenses thereof, shall issue to the pledgor or to such owner of such shares a proxy to vote or take other action thereon.

5. A stockholder shall not sell his vote or issue a proxy to vote to any person for any sum of money or anything of value, except as authorized in this section and section six thousand twenty.

6. A proxy which is entitled "irrevocable proxy" and which states that it is irrevocable, is irrevocable when it is held by any of the following or a nominee of any of the following:

(a) A pledgee;

(b) A person who has purchased or agreed to purchase the shares.

7. Notwithstanding a provision in a proxy, stating that it is irrevocable, the proxy becomes revocable after the pledge is redeemed. This paragraph does not affect the duration of a proxy under subdivision two.

8. A proxy may be revoked, notwithstanding a provision making it irrevocable, by a purchaser of shares without knowledge of the existence of the provision unless the existence of the proxy and its irrevocability is noted conspicuously on the face or back of the certificate representing such shares.

9. No director, officer, clerk, teller or bookkeeper of a corporation shall act as proxy at any meeting of such corporation.



6010 - Selection of inspectors at stockholders' meetings.

6010. Selection of inspectors at stockholders' meetings. Unless otherwise provided in the by-laws, the board, in advance of any stockholders' meeting, may appoint one or more inspectors to act at the meeting or any adjournment thereof. If inspectors are not so appointed, the person presiding at a stockholders' meeting may, and on the request of any stockholder entitled to vote thereat shall, appoint one or more inspectors. In case any person appointed fails to appear or act, the vacancy may be filled by appointment made by the board in advance of the meeting or at the meeting by the person presiding thereat. Each inspector, before entering upon the discharge of his duties, shall take and sign an oath faithfully to execute the duties of inspector at such meeting with strict impartiality and according to the best of his ability. No director or officer of the corporation shall be eligible to act as an inspector of an election of directors of such corporation.



6011 - Duties of inspectors at stockholders' meetings.

6011. Duties of inspectors at stockholders' meetings. The inspectors shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes, ballots or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes, ballots or consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all stockholders. On request of the person presiding at the meeting or any stockholder entitled to vote thereat, the inspectors shall make a report in writing of any challenge, question or matter determined by them and execute a certificate of any fact found by them. Any report or certificate made by them shall be prima facie evidence of the facts stated and of the vote as certified by them. Each inspector shall be entitled to a reasonable compensation for his services, to be paid by the corporation.



6012 - Qualification of voters.

6012. Qualification of voters. 1. Every stockholder of record shall be entitled at every meeting of stockholders to one vote for every share standing in his name on the record of stockholders, unless otherwise provided in the organization certificate.

2. Treasury shares and shares held by another corporation of any type or kind, whether or not formed under any law of this state, if a majority of the shares entitled to vote in the election of directors of such other corporation is beneficially owned by the corporation, shall not be shares entitled to vote or to be counted in determining the total number of outstanding shares.

3. Shares held by an administrator, executor, guardian, conservator, committee, or other fiduciary, except a trustee, may be voted by him, either in person or by proxy, without transfer of such shares into his name. Shares held by a trustee may be voted by him, either in person or by proxy, only after the shares have been transferred into his name as trustee or into the name of his nominee. Shares of its own stock held by a trust company as sole trustee, whether registered in its own name as such trustee or in the name of its nominee, shall not be voted by the registered owner in the election of directors unless under the terms of the trust the manner in which such shares shall be voted may be determined by a donor or beneficiary of the trust and unless such donor or beneficiary actually directs how such shares shall be voted, and shares of its own stock held by a trust company and one or more persons as trustees may be voted by such other person or persons, as trustees, in the same manner as if he or they were the sole trustee.

4. Shares held by or under the control of a receiver may be voted by him without the transfer thereof into his name if authority so to do is contained in an order of the court by which such receiver was appointed.

5. A stockholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, or a nominee of the pledgee.

6. Redeemable shares which have been called for redemption shall not be deemed to be outstanding shares for the purpose of voting or determining the total number of shares entitled to vote on any matter on and after the date on which written notice of redemption has been sent to holders thereof and a sum sufficient to redeem such shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders of the shares upon surrender of certificates therefor.

7. Shares standing in the name of another corporation of any type or kind, whether or not formed under any law of this state, may be voted by such officer, agent or proxy as the by-laws of such corporation may provide, or, in the absence of such provision, as the board of such corporation may determine.

8. When shares are registered on the record of stockholders of a corporation in the name of, or have passed by operation of law or by virtue of any deed of trust or other instrument to two or more fiduciaries, and dispute arises among them in respect to voting thereon, such shares may be voted by a majority of such fiduciaries, and in such manner and for such purpose as such majority shall direct, and if the fiduciaries shall be equally divided as to voting such shares, any court having jurisdiction of their accounts, upon petition by any of such fiduciaries or by any party in interest, may direct the voting of such shares for the best interest of the beneficiaries. This subdivision shall not apply in any case where the instrument or order of the court appointing such fiduciaries shall otherwise direct how such shares shall be voted. Nor shall this subdivision apply to any fiduciaries appointed by a court prior to May sixth, nineteen hundred eighteen, or by last will and testament of a decedent, whose death occurred prior to such date, or by deed of trust or other instrument made prior to May first, nineteen hundred fifty-six, nor to shares at any time transferred to or held by fiduciaries so appointed.

9. Notwithstanding the foregoing subdivisions, a corporation shall be protected in treating the persons in whose names shares stand on the record of stockholders as the owners thereof for all purposes.



6013 - Limitations on right to vote.

6013. Limitations on right to vote. The organization certificate may provide, except as limited by section five thousand one, either absolutely or conditionally, that the holders of any designated class or series of shares shall not be entitled to vote, or it may otherwise limit or define the respective voting powers of the several classes or series of shares, and, except as otherwise provided in this chapter, such provisions of such certificate shall prevail, according to their tenor, in all elections and in all proceedings, over the provisions of this chapter which authorize any action by the stockholders.



6014 - Vote of stockholders.

6014. Vote of stockholders. 1. Directors shall, except as otherwise required by this article or by the organization certificate as permitted by this article, be elected by a plurality of the votes cast at a meeting of stockholders by the holders of shares entitled to vote in the election.

2. Whenever any corporate action, other than the election of directors, is to be taken under this chapter by vote of the stockholders, it shall, except as otherwise required by this chapter or by the organization certificate as permitted by this article, be authorized by a majority of the votes cast at a meeting of stockholders by the holders of shares entitled to vote thereon.



6015 - Written consent of stockholders, subscribers or incorporators without a meeting.

6015. Written consent of stockholders, subscribers or incorporators without a meeting. 1. Whenever under this chapter stockholders are required or permitted to take any action by vote, such action may be taken without a meeting on written consent, setting forth the action so taken, signed by the holders of all outstanding shares entitled to vote thereon. This subdivision shall not be construed to alter or modify the provisions of any section or any provision in an organization certificate not inconsistent with this chapter under which the written consent of the holders of less than all outstanding shares is sufficient for corporate action.

2. Written consent thus given by the holders of all outstanding shares entitled to vote shall have the same effect as a unanimous vote of stockholders and any certificate with respect to the authorization or taking of any such action which is to be delivered to the superintendent shall recite that the authorization was by unanimous written consent.

3. When there are no stockholders of record, such action may be taken on the written consent signed by a majority in interest of the subscribers for shares whose subscriptions have been accepted or their successors in interest or, if no subscription has been accepted, on the written consent signed by a majority of the incorporators. If any incorporator dies or is for any reason unable to act, the other or others may act. If there is no incorporator able to act, any person for whom an incorporator was acting as agent may act in his stead, or if such other person also dies or is for any reason unable to act, his legal representative may act.



6016 - Greater requirement as to quorum and vote of stockholders.

6016. Greater requirement as to quorum and vote of stockholders. 1. The organization certificate may contain provisions specifying either or both of the following:

(a) That the proportion of shares, or the proportion of shares of any class or series thereof, the holders of which shall be present in person or by proxy at any meeting of stockholders in order to constitute a quorum for the transaction of any business or of any specified item of business, including amendments to the organization certificate, shall be greater than the proportion prescribed by this chapter in the absence of such provision.

(b) That the proportion of votes of the holders of shares, or of the holders of shares of any class or series thereof, that shall be necessary at any meeting of stockholders for the transaction of any business or of any specified item of business, including amendments to the organization certificate, shall be greater than the proportion prescribed by this chapter in the absence of such provision.

2. An amendment of the organization certificate which adds a provision permitted by this section or which changes or strikes out such a provision, shall be authorized at a meeting of stockholders by vote of the holders of two-thirds of all outstanding shares entitled to vote thereon, or of such greater proportion of shares or class or series of shares, as may be provided specifically in the organization certificate for adding, changing or striking out a provision permitted by this section.

3. If the organization certificate of any corporation contains a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every certificate for shares issued by such corporation.



6017 - Voting by class or classes of shares.

6017. Voting by class or classes of shares. 1. The organization certificate may contain provisions specifying that any class or classes of shares or of any series thereof shall vote as a class in connection with the transaction of any business or of any specified item of business at a meeting of stockholders, including amendments to the organization certificate.

2. Where voting as a class is provided in the organization certificate, it shall be by the proportionate vote so provided or, if no proportionate vote is provided, in the election of directors, by a plurality of the votes cast at such meeting by the holders of shares of such class entitled to vote in the election, or for any other corporate action, by a majority of the votes cast at such meeting by the holders of shares of such class entitled to vote thereon.

3. Such voting by class shall be in addition to any other vote, including vote by class, required by this chapter and by the organization certificate as permitted by this article.



6018 - Cumulative voting.

6018. Cumulative voting. The organization certificate of any corporation may provide that in all elections of directors of such corporation each stockholder shall be entitled to as many votes as shall equal the number of votes which, except for such provisions as to cumulative voting, he would be entitled to cast for the election of directors with respect to his shares multiplied by the number of directors to be elected, and that he may cast all of such votes for a single director or may distribute them among the number to be voted for, or any two or more of them, as he may see fit, which right, when exercised, shall be termed cumulative voting.



6019 - Powers of supreme court respecting elections.

6019. Powers of supreme court respecting elections. Upon the petition of any stockholder aggrieved by an election, and upon notice to the persons declared elected thereat, the corporation and such other persons as the court may direct, the supreme court at a special term held within the judicial district where the office of the corporation is located shall forthwith hear the proofs and allegations of the parties, and confirm the election, order a new election, or take such other action as justice may require.



6020 - Agreements as to voting.

6020. Agreements as to voting. An agreement between two or more stockholders, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the shares held by them shall be voted as therein provided, or as they may agree, or as determined in accordance with a procedure agreed upon by them.



6021 - Preemptive rights.

6021. Preemptive rights. 1. As used in this section, the term:

(a) "Unlimited dividend rights" means the right without limitation as to amount either to all or to a share of the balance of current or liquidating dividends after the payment of dividends on any shares entitled to a preference.

(b) "Equity shares" means shares of any class, whether or not preferred as to dividends or assets, which have unlimited dividend rights.

(c) "Voting rights" means the right to vote for the election of one or more directors, excluding a right so to vote which is dependent on the happening of an event specified in the organization certificate which would change the voting rights of any class of shares.

(d) "Voting shares" means shares of any class which have voting rights.

(e) "Preemptive right" means the right to purchase shares or other securities to be issued, as such right is defined in this section.

(f) "New shares or securities" means new equity shares of any class or any shares or other securities convertible into equity shares of any class.

2. The preemptive rights provided for in subdivision three of this section shall not apply to new shares or securities of any corporation whose organization certificate is approved on or after the effective date of this subdivision, unless expressly provided for in the organization certificate of such corporation, which may incorporate by reference the preemptive rights set forth in this section, or further modify such preemptive rights.

3. Except as otherwise provided in the organization certificate, and except as provided in this section, in case of the proposed issuance by the corporation of new shares or securities:

(a) if the issuance of the new shares or securities would adversely affect the unlimited dividend rights of the holders of existing equity shares of any class, such holders shall have the right during a reasonable time and on reasonable conditions, both to be fixed by the board, to purchase such new shares or securities in such proportions as shall be determined as provided in this section; and

(b) if such new shares or securities are voting shares of any class and the issuance of the new shares or securities would adversely affect the voting rights of the holders of existing shares of any class, such holders shall have the right during a reasonable time and on reasonable conditions, both to be fixed by the board, to purchase such new shares or other securities in such proportions as shall be determined as provided in this section.

4. The preemptive right provided for in subdivision three of this section shall entitle stockholders having such rights to purchase the shares or other securities to be offered for sale as nearly as practicable in such proportions as would, if such preemptive right were exercised, preserve the relative unlimited dividend rights and voting rights of such holders and at a price or prices not less favorable than the price or prices at which such shares or other securities are proposed to be offered for sale to others, without deduction of such reasonable expenses of and compensation for the sale, underwriting or purchase of such shares or other securities by underwriters or dealers as may lawfully be paid by the corporation. In case each of the shares entitling the holders thereof to preemptive rights does not confer the same unlimited dividend right or voting right, the board shall apportion the shares or other securities to be offered for sale among the stockholders having preemptive rights to purchase them in such proportions as in the opinion of the board shall preserve as far as practicable the relative unlimited dividend rights and voting rights of the holders at the time of such offering. The apportionment made by the board shall, in the absence of fraud or bad faith, be binding upon all stockholders.

5. Unless otherwise provided in the organization certificate, shares or other securities offered for sale shall not be subject to preemptive rights under subdivisions two and three of this section if they:

(a) Are to be issued by the board to effect a merger or offered for consideration other than cash;

(b) Are to be issued or subjected to options under section one hundred forty-a of this chapter;

(c) Are to be issued to satisfy conversion rights theretofore granted by the corporation;

(d) Are treasury shares; or

(e) Are part of the shares or other securities of the corporation authorized in its original organization certificate and are issued, sold or optioned within two years from the date of filing such certificate.

6. Stockholders of record entitled to preemptive rights on the record date fixed by the board under section six thousand four, or, if no record date is fixed, then on the record date determined under section six thousand four, and no others shall be entitled to the right defined in this section.

7. The board shall cause to be given to each stockholder entitled to purchase shares or other securities in accordance with this section, a notice directed to him in the manner provided in section six thousand five setting forth the time within which and the terms and conditions upon which the stockholder may purchase such shares or other securities and also the apportionment made of the right to purchase among the stockholders entitled to preemptive rights. Such notice shall be given personally or by mail at least fifteen days prior to the expiration of the period during which the stockholder shall have the right to purchase. All stockholders entitled to preemptive rights to whom notice shall have been given as aforesaid shall be deemed conclusively to have had a reasonable time in which to exercise their preemptive rights.

8. Shares or other securities which have been offered to stockholders having preemptive rights to purchase and which have not been purchased by them within the time fixed by the board may thereafter, for a period of not exceeding one year following the expiration of the time during which stockholders might have exercised such preemptive rights, be issued or sold to any other person or persons at a price, without deduction of such reasonable expenses of and compensation for the sale, underwriting or purchase of such shares by underwriters or dealers as may lawfully be paid by the corporation, not less than that at which they were offered to such stockholders. Any such shares or other securities not so issued or sold to others during such one year period shall thereafter again be subject to the preemptive rights of stockholders.

9. Except as otherwise provided in the organization certificate and except as provided in this section, no holder of any shares of any class shall as such holder have any preemptive right to purchase any other shares or securities of any class which at any time may be sold or offered for sale by the corporation.



6022 - Procedure to enforce stockholder's right to receive payment for shares.

6022. Procedure to enforce stockholder's right to receive payment for shares. 1. A stockholder intending to enforce his right under a section of this chapter to receive payment for his shares if the proposed corporate action referred to therein is taken shall file with the corporation, before the meeting of stockholders at which the action is submitted to a vote, or at such meeting but before the vote, written objection to the action. The objection shall include a statement that he intends to demand payment for his shares if the action is taken. Such objection is not required from any stockholder to whom the corporation did not give notice of such meeting in accordance with this chapter or where the proposed action is authorized by written consent of stockholders without a meeting.

2. Within ten days after the stockholders' authorization date, which term as used in this section means the date on which the stockholders' vote authorizing such action was taken, or the date on which such consent without a meeting was obtained from the requisite stockholders, the corporation shall give written notice of such authorization or consent by registered mail to each stockholder who filed written objection or from whom written objection was not required, excepting any who voted for or consented in writing to the proposed action.

3. Within twenty days after the giving of notice to him, any stockholder to whom the corporation was required to give such notice and who elects to dissent shall file with the corporation a written notice of such election, stating his name and residence address, the number and classes of shares as to which he dissents and a demand for payment of the fair value of his shares.

4. A stockholder may not dissent as to less than all of the shares, held by him of record, that he owns beneficially. A nominee or fiduciary may not dissent on behalf of any beneficial owner as to less than all of the shares of such owner held of record by such nominee or fiduciary.

5. Upon filing a notice of election to dissent, the stockholder shall cease to have any of the rights of a stockholder except the right to be paid the fair value of his shares and any other rights under this section. Withdrawal of a notice of election shall require the written consent of the corporation. If a notice of election is withdrawn, or the proposed corporate action is abandoned or rescinded, or a court shall determine that the stockholder is not entitled to receive payment for his shares, or the stockholder shall otherwise lose his dissenter's rights, he shall not have the right to receive payment for his shares and he shall be reinstated to all his rights as a stockholder as of the filing of his notice of election, including any intervening preemptive rights and the right to payment of any intervening dividend or other distribution or, if any such rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the corporation, the fair value thereof in cash as determined by the board as of the time of such expiration or completion, but without prejudice otherwise to any corporate proceedings that may have been taken in the interim.

6. At the time of filing the notice of election to dissent or within one month thereafter the stockholder shall submit the certificates representing his shares to the corporation, or to its transfer agent, which shall forthwith note conspicuously thereon that a notice of election has been filed and shall return the certificates to the stockholder or other person who submitted them on his behalf. Any stockholder who fails to submit his certificates for such notation as herein specified shall, at the option of the corporation exercised by written notice to him within forty-five days from the date of filing of such notice of election to dissent, lose his dissenter's rights unless a court, for good cause shown, shall otherwise direct. Upon transfer of a certificate bearing such notation, each new certificate issued therefor shall bear a similar notation together with the name of the original dissenting holder of the shares and a transferee shall acquire no rights in the corporation except those which the original dissenting stockholder had after filing his notice of election.

7. Within seven days after the expiration of the period within which stockholders may file their notices of election to dissent, or within seven days after the proposed corporate action is consummated, whichever is later, the corporation or, in the case of a merger, the receiving corporation, shall make a written offer by registered mail to each stockholder who has filed such notice of election to pay for his shares at a specified price which the corporation considers to be their fair value. Such offer shall be made at the same price per share to all dissenting stockholders of the same class, or if divided into series, of the same series and shall be accompanied by a balance sheet of the corporation whose shares the dissenting stockholder holds as of the latest available date, which shall not be earlier than twelve months before the making of such offer, and a profit and loss statement or statements for not less than a twelve month period ended on the date of such balance sheet or, if the corporation was not in existence throughout such twelve month period, for the portion thereof during which it was in existence. If within thirty days after the making of such offer, the corporation making the offer and any stockholder agree upon the price to be paid for his shares, payment therefor shall be made within sixty days after the making of such offer upon the surrender of the certificates representing such shares.

8. The following procedure shall apply if the corporation fails to make such offer within such period of seven days, or if it makes the offer and any dissenting stockholder or stockholders fail to agree with it within the period of thirty days thereafter upon the price to be paid for their shares:

(a) The corporation or, in the case of a merger, the receiving corporation shall, within twenty days after the expiration of whichever is applicable of the two periods last mentioned, institute a special proceeding in the supreme court in the judicial district in which the office of the corporation is located to determine the rights of dissenting stockholders and to fix the fair value of their shares.

(b) If the corporation fails to institute such proceeding within such period of twenty days, any dissenting stockholder may institute such proceeding for the same purpose not later than thirty days after the expiration of such twenty day period. If such proceeding is not instituted within such thirty day period, all dissenter's rights shall be lost unless the supreme court, for good cause shown, shall otherwise direct.

(c) All dissenting stockholders, excepting those who, as provided in subdivision seven, have agreed with the corporation upon the price to be paid for their shares, shall be made parties to such proceeding, which shall have the effect of an action quasi in rem against their shares. The corporation shall serve a copy of the petition in such proceeding upon each dissenting stockholder who is a resident of this state in the manner provided by law for the service of a summons, and upon each nonresident dissenting stockholder either by registered mail and publication, or in such other manner as is permitted by law. The jurisdiction of the court shall be plenary and exclusive.

(d) The court shall determine whether each dissenting stockholder, as to whom the corporation requests the court to make such determination, is entitled to receive payment for his shares. If the corporation does not request any such determination or if the court finds that any dissenting stockholder is so entitled, it shall proceed to fix the value of the shares, which, for the purposes of this section, shall be the fair value as of the close of business on the day prior to the stockholders' authorization date, excluding any appreciation or depreciation directly or indirectly induced by such corporate action or its proposal. The court may, if it so elects, appoint an appraiser to receive evidence and recommend a decision on the question of fair value. Such appraiser shall have the power, authority and duties specified in the order appointing him, or any amendment thereof.

(e) The final order in the proceeding shall be entered against the corporation in favor of each dissenting stockholder who is a party to the proceeding and is entitled thereto for the value of his shares so determined.

(f) The final order shall include an allowance for interest at such rate as the court finds to be equitable, from the stockholders' authorization date to the date of payment. If the court finds that the refusal of any stockholder to accept the corporate offer of payment for his shares was arbitrary, vexatious or otherwise not in good faith, no interest shall be allowed to him.

(g) The costs and expenses of such proceeding shall be determined by the court and shall be assessed against the corporation, or, in the case of a merger, the receiving corporation, except that all or any part of such costs and expenses may be apportioned and assessed, as the court may determine, against any or all of the dissenting stockholders who are parties to the proceeding if the court finds that their refusal to accept the corporate offer was arbitrary, vexatious or otherwise not in good faith. Such expenses shall include reasonable compensation for and the reasonable expenses of the appraiser, but shall exclude the fees and expenses of counsel for and experts employed by any party unless the court, in its discretion, awards such fees and expenses. In exercising such discretion, the court shall consider any of the following: (A) that the fair value of the shares as determined materially exceeds the amount which such corporation offered to pay; (B) that no offer was made by such corporation; and (C) that such corporation failed to institute the special proceeding within the period specified therefor.

(h) Within sixty days after final determination of the proceeding, the corporation or, in the case of a merger, the receiving corporation shall pay to each dissenting stockholder the amount found to be due him, upon surrender of the certificates representing his shares.

9. Shares acquired by the corporation upon the payment of the agreed value therefor or of the amount due under the final order, as provided in this section, shall be dealt with as provided in section five thousand fourteen, except that, in the case of a merger, they shall be disposed of as provided in the plan of merger or consolidation.

10. The enforcement by a stockholder of his right to receive payment for his shares in the manner provided herein shall exclude the enforcement by such stockholder of any other right to which he might otherwise be entitled by virtue of share ownership, except as provided in subdivision five, and except that this section shall not exclude the right of such stockholder to bring or maintain an appropriate action to obtain relief on the ground that such corporate action will be or is illegal or fraudulent as to him.

11. Except as otherwise expressly provided in this section, any notice to be given by a corporation to a stockholder under this section shall be given in the manner provided in section six thousand five.



6023 - Books and records; right of inspection, prima facie evidence.

6023. Books and records; right of inspection, prima facie evidence. 1. Each corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its stockholders, board and executive committee, if any, and shall keep at the office of the corporation in this state or at the office of its transfer agent or registrar in this state, a record containing the names and addresses of all stockholders, the number and class of shares held by each and the dates when they respectively became the owners of record thereof. Any of the foregoing minutes or records may be in written form or in any other form capable of being converted into written form within a reasonable time.

2. Any person who shall have been a stockholder of record of a corporation for at least six months immediately preceding his demand, or any person holding, or thereunto authorized in writing by the holders of, at least five percent of any class of the outstanding shares, upon at least five days' written demand shall have the right to examine in person or by agent or attorney, during usual business hours, its minutes of the proceedings of its stockholders and record of stockholders and to make extracts therefrom. If an investment company has failed to pay wages as defined in subdivision two of section six thousand twenty-nine, any person to whom a stockholder may be liable thereunder upon at least five days' written demand shall have the right to examine in person or by agent or attorney during usual business hours, the record of stockholders and to make extracts therefrom.

3. An inspection authorized by subdivision two may be denied to such stockholder or other person upon his refusal to furnish to the corporation, its transfer agent or registrar an affidavit that such inspection is not desired for a purpose which is in the interest of a business or object other than the business of the corporation and that he has not within five years sold or offered for sale any list of stockholders of any corporation of any type or kind, whether or not formed under any law of this state, or aided or abetted any person in procuring any such record of stockholders for any such purpose. The enforcement of liability of an investment company under section six thousand twenty-nine shall not be an object other than the business of the corporation.

4. Upon refusal by the corporation or by an officer or agent of the corporation to permit an inspection of the minutes of the proceedings of its stockholders or the record of stockholders as herein provided, the person making the demand for inspection may apply to the supreme court in the judicial district where the office of the corporation is located, upon such notice as the court may direct, for an order directing the corporation, its officer or agent to show cause why an order should not be granted permitting such inspection by the applicant. Upon the return day of the order to show cause, the court shall hear the parties summarily, by affidavit or otherwise, and if it appears that the applicant is qualified and entitled to such inspection, the court shall grant an order compelling such inspection and awarding such further relief as to the court may seem just and proper.

5. Nothing in this section contained shall impair the power of courts to compel the production for examination of the books and records of a corporation when not inconsistent with any other provision of this chapter.

6. The minutes of the proceedings of stockholders, record of stockholders and the books and records of account of the corporation specified in subdivision one shall be prima facie evidence of the facts therein stated in favor of the plaintiff in any action or special proceeding against such corporation or any of its officers, directors or stockholders.



6024 - Infant securityholders.

6024. Infant securityholders. 1. A corporation may treat an infant who holds shares, capital notes or debentures of such corporation as having capacity to receive and to empower others to receive dividends, interest, principal and other payments and distributions, to vote or express consent or dissent, in person or by proxy, and to make elections and exercise rights relating to such shares, capital notes or debentures, unless, in the case of shares, the corporate officer responsible for maintaining the list of stockholders or the transfer agent of the corporation or, in the case of capital notes or debentures, the paying officer or agent has received written notice that such holder is an infant.

2. An infant holder of shares, capital notes or debentures of a corporation who has received or empowered others to receive payments or distributions, voted or expressed consent or dissent, or made an election or exercised a right relating thereto, shall have no right thereafter to disaffirm or avoid, as against the corporation, any such act on his part, unless prior to such receipt, vote, consent, dissent, election or exercise, as to shares, the corporate officer responsible for maintaining the list of stockholders or its transfer agent, or in the case of capital notes or debentures, the paying officer or agent had received written notice that such holder was an infant.

3. This section does not limit any other statute which authorizes any corporation to deal with an infant or limits the right of an infant to disaffirm his acts.



6025 - Stockholders' derivative action brought in the right of the corporation to procure a judgment in its favor.

6025. Stockholders' derivative action brought in the right of the corporation to procure a judgment in its favor. 1. An action may be brought in the right of a corporation to procure a judgment in its favor, by a holder of shares or of a beneficial interest in such shares.

2. In any such action, it shall be made to appear that the plaintiff is such a holder at the time of bringing the action and that he was such a holder at the time of the transaction of which he complains, or that his shares or his interest therein devolved upon him by operation of law.

3. In any such action, the complaint shall set forth with particularity the efforts of the plaintiff to secure the initiation of such action by the board or the reasons for not making such effort.

4. Such action shall not be discontinued, compromised or settled, without the approval of the court having jurisdiction of the action. If the court shall determine that the interest of the stockholders of any class or classes thereof will be substantially affected by such discontinuance, compromise, or settlement, the court, in its discretion, may direct that notice, by publication or otherwise, shall be given to the stockholders or class or classes thereof whose interests it determines will be so affected; if notice is so directed to be given, the court may determine which one or more of the parties to the action shall bear the expense of giving the same, in such amount as the court shall determine and find to be reasonable in the circumstances, and the amount of such expense shall be awarded as special costs of the action and recoverable in the same manner as statutory taxable costs.

5. If the action on behalf of the corporation was successful, in whole or in part, or if anything was received by the plaintiff or plaintiffs or a claimant or claimants as the result of a judgment, compromise or settlement of an action or a claim, the court may award the plaintiff or plaintiffs, claimant or claimants, reasonable expenses, including reasonable attorney's fees, and shall direct him or them to account to the corporation for the remainder of the proceeds so received by him or them. This subdivision shall not apply to any judgment rendered for the benefit of injured stockholders only and limited to a recovery of the loss or damage sustained by them.



6026 - Security for expenses in stockholders' derivative action brought in the right of the corporation to procure a judgment in its favor.

6026. Security for expenses in stockholders' derivative action brought in the right of the corporation to procure a judgment in its favor. In any action specified in section six thousand twenty-five, if the plaintiff or plaintiffs hold less than five percent of any class of the outstanding shares or hold a beneficial interest in shares representing less than five percent of any class of such shares, then unless the shares and beneficial interest of such plaintiff or plaintiffs have a fair value in excess of fifty thousand dollars, the corporation in whose right such action is brought shall be entitled at any stage of the proceedings before final judgment to require the plaintiff or plaintiffs to give security for the reasonable expenses, including attorney's fees, which may be incurred by it in connection with such action and by the other parties defendant in connection therewith for which the corporation may become liable under this article, under any contract or otherwise under law, to which the corporation shall have recourse in such amount as the court having jurisdiction of such action shall determine upon the termination of such action. The amount of such security may thereafter from time to time be increased or decreased in the discretion of the court having jurisdiction of such action upon showing that the security provided has or may become inadequate or excessive.



6029 - Liability of stockholders for wages due to laborers, servants or employees.

6029. Liability of stockholders for wages due to laborers, servants or employees. 1. The ten largest stockholders, as determined by the fair value of their beneficial interest as of the beginning of the period on which the unpaid services referred to in this section are performed, of every investment company, the shares of which are not listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or an affiliated securities association, shall jointly and severally be personally liable for all debts, wages or salaries due and owing to any of its laborers, servants or employees other than contractors, for services performed by them for such investment company. Before such laborer, servant or employee shall charge such stockholder for such services, he shall give notice in writing to such stockholder that he intends to hold him liable under this section. Such notice shall be given within ninety days after termination of such services, except that if, within such period, the laborer, servant or employee demands an examination of the record of stockholders under subdivision two of section six thousand twenty-three, such notice may be given within sixty days after he has been given the opportunity to examine the record of stockholders. An action to enforce such liability shall be commenced within ninety days after the return of an execution unsatisfied against the investment company upon a judgment recovered against it for such services.

2. For the purposes of this section, wages or salaries shall mean all compensation and benefits payable by an employer to or for the account of the employee for personal services rendered by such employee. These shall specifically include but not be limited to salaries, overtime, vacation, holiday and severance pay; employer contributions to or payments of insurance or welfare benefits; employer contributions to pension or annuity funds; and any other moneys properly due or payable for services rendered by such employee.

3. A stockholder who has paid more than his pro rata share under this section shall be entitled to contribution pro rata from the other stockholders liable under this section with respect to the excess so paid, over and above his pro rata share, and may sue them jointly or severally or any number of them to recover the amount due from them. Such recovery may be had in a separate action. As used in this subdivision, "pro rata" means in proportion to beneficial share interest. Before a stockholder may claim contribution from other stockholders under this subdivision, he shall, unless they have been given notice by a laborer, servant or employee under subdivision one, give them notice in writing that he intends to hold them so liable to him. Such notice shall be given by him within twenty days after the date that notice was given to him by a laborer, servant or employee under subdivision one.






Title 6-A - (6050) Membership In A Limited Liability Investment Company Or A Limited Liability Trust Company

6050 - Company membership.

6050. Company membership. The members of a limited liability investment company or limited liability trust company shall have all of the rights and obligations as set forth in the limited liability company law, except as otherwise provided in this chapter.






Title 7 - (7001 - 7023) Directors and Officers

7001 - Board of directors; qualifications and disqualifications.

7001. Board of directors; qualifications and disqualifications. 1. The affairs of every corporation shall be managed by a board of directors, each of whom shall be at least eighteen years of age.

2. (a) At least one-half of the directors of a bank or trust company, stock-form savings bank, or stock-form savings and loan association must be citizens of the United States at the time of their election and during their continuance in office.

(b) At least one-third of the directors of a safe deposit company must be citizens of the United States and domiciliaries of this state at the time of their election and during their continuance in office.

(c) At least one of the directors of an investment company shall be a citizen of the United States and a resident of this state.

3. Each director of an investment company shall be a stockholder of such company unless otherwise provided in the organization certificate, or in a by-law adopted by a stockholders' meeting.

4. No more than one-third of the directors of any bank or trust company, stock-form savings bank, or stock-form savings and loan association with capital stock, surplus fund and undivided profits in an amount in excess of that determined by regulation of the superintendent pursuant to this subdivision shall be active officers or employees of the corporation. Each person lawfully serving as director of such a corporation at the time such regulation takes effect, or any amount as determined therein is modified, and who is then an active officer or employee of the corporation, may continue to serve as a director until the expiration of the term for which such person was elected, notwithstanding the fact that by reason thereof more than one-third of the directors of the corporation are active officers or employees thereof.

5. Every person lawfully serving as a director of a bank or trust company, stock-form savings bank, or stock-form savings and loan association at the time this act takes effect, who is not a citizen of the United States, may continue to serve as a director until the expiration of the term for which he was elected notwithstanding such lack of citizenship, and if otherwise qualified shall be eligible for re-election as a director of the bank or trust company, stock-form savings bank, or stock-form savings and loan association of which he is a director at the time this act takes effect.

6. The organization certificate or the by-laws of a corporation may prescribe other qualifications for directors.



7002 - Number of directors; definition of "entire board".

7002. Number of directors; definition of "entire board". 1. (a) The number of directors constituting the entire board of every bank and trust company, stock-form savings bank, and stock-form savings and loan association shall be not less than five nor more than fifteen, except that any such corporation with capital stock, surplus funds and undivided profits of two million dollars or more may have not less than seven nor more than twenty, and any such corporation with capital stock, surplus funds and undivided profits of five million dollars or more may have not less than seven nor more than thirty directors. The superintendent may in his or her discretion permit (i) a bank or trust company, stock-form savings bank, or stock-form savings and loan association having less than five million dollars capital stock, surplus funds and undivided profits, to have not more than thirty directors, and (ii) a bank or trust company, stock-form savings bank, or stock-form savings and loan association which is a subsidiary, as defined in subdivision five of section one hundred forty-one of this chapter, to have less than the minimum number of directors provided herein.

(b) The number of directors constituting the entire board shall be not less than five nor more than thirteen in the case of a safe deposit company, and not less than five in the case of an investment company.

2. If the organization certificate does not specify the number of directors, the by-laws may prescribe the manner in which the number is to be determined and the manner in which the number may be changed within the maximum and minimum limitations prescribed in the organization certificate or an amendment thereof.

3. As used in this article, the term "entire board" means the total number of directors which a corporation would have if there were no vacancies.



7003 - Election and tenure of directors.

7003. Election and tenure of directors. 1. At each annual meeting of stockholders of a corporation, the stockholders shall elect directors to hold office until the next annual meeting except as authorized by section seven thousand four of this article. The organization certificate may provide for the election of one or more directors by the holders of the stock of any class or series, voting as a class.

2. Each director shall, unless sooner removed or disqualified, hold office until the expiration of the term for which he is elected, and until his successor has been elected and qualified.



7004 - Classification of directors.

7004. Classification of directors. 1. The board of directors of any bank or trust company, stock-form savings bank, or stock-form savings and loan association may be classified into three classes as nearly equal as may be, with the terms of office of one class expiring each year, and such corporations may make provisions for such classification in their by-laws.

2. In the case of corporations other than banks and trust companies, stock-form savings banks, and stock-form savings and loan associations:

(a) The organization certificate or the specific provisions of a by-law adopted by the stockholders may provide that the directors be divided into either two, three or four classes. All classes shall be as nearly equal in number as possible, and no class shall include less than three directors. The terms of office of the directors initially classified shall be as follows: that of the first class shall expire at the next annual meeting of stockholders, the second class at the second succeeding annual meeting, the third class, if any, at the third succeeding annual meeting, and the fourth class, if any, at the fourth succeeding annual meeting.

(b) At each annual meeting after such initial classification, directors to replace those whose terms expire at such annual meeting shall be elected to hold office until the second succeeding annual meeting if there are two classes, the third succeeding annual meeting if there are three classes, or the fourth succeeding annual meeting if there are four classes.

(c) If directors are classified and the number of directors is thereafter changed:

(1) Any newly created directorships or any decrease in directorships shall be so apportioned among the classes as to make all classes as nearly equal in number as possible.

(2) When the number of directors is increased by the board and any newly created directorships are filled by the board, there shall be no classification of the additional directors until the next annual meeting of stockholders.



7005 - Vacancies and newly created directorships.

7005. Vacancies and newly created directorships. 1. In the case of banks and trust companies, stock-form savings banks, and stock-form savings and loan associations:

(a) The persons named in the organization certificate as the first board may elect such additional number of directors as is provided for by the organization certificate.

(b) All vacancies in the office of director, including newly created directorships resulting from an increase in the number of directors, shall be filled by election by the stockholders except as hereinafter provided in this paragraph. Vacancies not exceeding one-third of the entire board may be filled by the affirmative vote of a majority of the directors then in office, and the directors so elected shall hold office for the balance of the unexpired term; provided, however, the superintendent shall have the power to determine by regulation the conditions under which vacancies in the office of director may be left unfilled until the next annual election. Such regulations shall specify the maximum number of vacancies which may be left unfilled with the superintendent's permission, and shall require the superintendent, in granting such permission, to take into account (i) whether such banking organization is subject to adequate supervisory oversight by a bank holding company (as defined in section one hundred thirty or one hundred forty-one of this chapter), parent bank, or similar entity, (ii) the financial condition of such banking organization, (iii) whether it holds insured deposits, and (iv) the provisions of section ten of this chapter.

(c) Each vacancy, including newly created but unfilled directorships resulting from an increase in the number of directors, in the office of director and each reduction in the number of directors shall be reported to the superintendent within ten days after such vacancy occurs or such reduction is effected. Each election by the board to fill any such vacancy shall be likewise reported together with the name, address and occupation of the person so elected.

2. In the case of corporations other than banks and trust companies, stock-form savings banks, and stock-form savings and loan associations:

(a) Newly created directorships resulting from an increase in the number of directors and vacancies occurring in the board for any reason except the removal of directors without cause may be filled by vote of a majority of the directors then in office, although less than a quorum exists, unless the organization certificate or the by-laws provide that such newly created directorships or vacancies shall be filled by vote of the stockholders.

(b) Unless the organization certificate or the specific provisions of a by-law adopted by the stockholders provide that the board shall fill vacancies occurring in the board by reason of the removal of directors without cause, such vacancies may be filled only by vote of the stockholders.

(c) A director elected to fill a vacancy shall be elected to hold office for the unexpired term of his predecessor.

(d) Vacancies in its board occasioned by resignations, deaths or other causes, including newly created but unfilled directorships resulting from an increase in the number of directors, shall be reported by each corporation to the superintendent within ten days after the event; and the corporation shall likewise report each election by the board to fill such vacancy with the name, address and occupation of the person elected and the name of the person whose place he has been elected to fill.



7006 - Removal of directors.

7006. Removal of directors. 1. Any or all of the directors may be removed for cause by vote of the stockholders. The organization certificate or the specific provisions of a by-law adopted by the stockholders may provide for such removal by action of the board, except in the case of any director elected by cumulative voting, or by the holders of the shares of any class or series, voting as a class, when so entitled by the provisions of the organization certificate.

2. If the organization certificate or the by-laws so provide, any or all of the directors may be removed without cause by vote of the stockholders.

3. The removal of directors, with or without cause, as provided in subdivisions one and two, is subject to the following:

(a) In the case of a corporation having cumulative voting, no director may be removed when the votes cast against his removal would be sufficient to elect him if voted cumulatively at an election at which the same total number of votes were cast and the entire board, or the entire class of directors of which he is a member, were then being elected; and

(b) When by the provisions of the organization certificate the holders of the shares of any class or series, voting as a class, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the holders of the shares of that class or series, voting as a class.

4. This section does not affect the powers of the superintendent under section forty-one of this chapter.



7007 - Quorum of directors.

7007. Quorum of directors. 1. Subject to subdivision two of this section, unless a greater proportion is required by the organization certificate, a majority of the entire board shall constitute a quorum for the transaction of business or of any specified item of business, except that the organization certificate or the by-laws may fix the quorum at less than a majority of the entire board but not less than one-third thereof.

2. Notwithstanding any provision contained in its organization certificate, a bank or trust company, stock-form savings bank, or stock-form savings and loan association may provide in its by-laws the number of directors necessary to constitute a quorum at meetings of its board. Such number shall not be less than five nor less than one-third of the entire board except that a bank or trust company, stock-form savings bank, or stock-form savings and loan association having not more than seven directors may provide for a quorum of not less than a majority of such directors.



7008 - Action by the board.

7008. Action by the board. 1. Any reference in this chapter to corporate action to be taken by the board, other than the approval required by section five hundred eleven of this chapter, shall mean such action at a meeting of the board. Except as otherwise provided in this chapter, the vote of a majority of the directors present at the time of the vote, if a quorum is present at such time, shall be the act of the board.

2. When authorized by the organization certificate of incorporation or the by-laws, any one or more members of the board or any committee thereof may participate in a meeting of such board or committee by means of a conference telephone or similar communications equipment allowing all persons participating in the meeting to hear each other at the same time. Participation by such means shall constitute presence in person at a meeting.

3. The superintendent shall have the power to determine by regulation the circumstances under which any action required or permitted to be taken at any meeting of the board of directors of a banking organization may be taken without a meeting if all members of the board consent thereto in writing and the resolution and written consents thereto are filed with the minutes of the proceedings of the board.



7009 - Greater requirement as to quorum and vote of directors.

7009. Greater requirement as to quorum and vote of directors. Subject to subdivision two of section seven thousand seven with respect to banks and trust companies, stock-form savings banks, and stock-form savings and loan associations:

1. The organization certificate may contain provisions specifying either or both of the following:

(a) That the proportion of directors that shall constitute a quorum for the transaction of business or of any specified item of business shall be greater than the proportion prescribed by this chapter in the absence of such provision.

(b) That the proportion of votes of directors that shall be necessary for the transaction of business or of any specified item of business shall be greater than the proportion prescribed by this chapter in the absence of such provision.

2. An amendment of the organization certificate which adds a provision permitted by this section or which changes or strikes out such a provision, shall be authorized at a meeting of stockholders by vote of the holders of two-thirds of all outstanding shares entitled to vote thereon or of such greater proportion of shares, or class or series of shares, as may be provided specifically in the organization certificate for adding, changing or striking out a provision permitted by this section.

3. If the organization certificate of any corporation contains a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every certificate for shares issued by such corporation.



7010 - Place and time of meetings of the board.

7010. Place and time of meetings of the board. 1. Meetings, regular or special, of the board may be held at any place within or without this state, unless otherwise provided by the organization certificate or the by-laws.

2. The board of every bank and trust company, stock-form savings bank, and stock-form savings and loan association shall, after their due qualification, hold an annual meeting for the election of officers within twenty-five days after the annual meeting of stockholders. The board of every such corporation shall hold a regular monthly meeting at least ten times a year provided, however, that during any three consecutive calendar months the board shall meet at least twice. The executive committee shall meet at least once in each thirty day period during which the board does not meet.

3. Subject to subdivisions one and two, the time and place for holding meetings of the board may be fixed by or under the by-laws, or, if not so fixed, by the board.



7011 - Notice of board meetings; waiver; adjournment.

7011. Notice of board meetings; waiver; adjournment. 1. Unless otherwise provided by the by-laws, regular meetings of the board may be held without notice if the time and place of such meetings are fixed by the by-laws or the board. Special meetings of the board shall be held upon notice to the directors.

2. The by-laws may prescribe what shall constitute notice of meeting of the board. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board, unless required by the by-laws.

3. Notice of a meeting need not be given to any director who submits a signed waiver of notice whether before or after the meeting, or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to him.

4. A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the by-laws so provide, notice of any adjournment of a meeting of the board to another time or place shall be given to the directors who were not present at the time of the adjournment and, unless such time and place are announced at the meeting, to the other directors.



7012 - Executive committee and other committees.

7012. Executive committee and other committees. 1. If the organization certificate or the by-laws so provide, the board, by resolution adopted by a majority of the entire board, may designate from among its members an executive committee consisting of at least five directors in the case of banks, trust companies, stock-form savings banks, and stock-form savings and loan associations and of at least three directors in the case of other corporations, and other committees each consisting of three or more directors, and each of which, to the extent provided in the resolution or in the organization certificate or by-laws, shall have all the authority of the board, except that no such committee shall have authority as to the following matters:

(a) The submission to stockholders of any action that needs stockholders' authorization under this chapter.

(b) The filling of vacancies in the board of directors or in any such committee.

(c) The fixing of compensation of the directors for serving on the board or on any committee.

(d) The amendment or repeal of the by-laws, or the adoption of new by-laws.

(e) The amendment or repeal of any resolution of the board which by its terms shall not be so amendable or repealable.

(f) The taking of action which is expressly required by any provision of this chapter to be taken at a meeting of the board or by a specified proportion of the directors.

The board may designate one or more directors as alternate members of any such committee, who may replace any absent member or members at any meeting of such committee.

2. The board may appoint or provide for such other committees consisting of such directors, officers or other persons and having such powers and functions in the management of the corporation as may be provided in the by-laws or, to the extent not so provided, by the board.

3. Each such committee shall serve at the pleasure of the board. The designation or appointment of, or making of provision for, any such committee and the delegation thereto of authority shall not alone relieve any director of his duty to the corporation under section seven thousand fifteen of this article.



7013 - Officers.

7013. Officers. 1. The board of every corporation, at the annual meeting of such board following each annual meeting of stockholders, shall elect a president (who, in the case of a bank or trust company, stock-form savings bank, or stock-form savings and loan association, shall be from its own number) and shall also elect one or more vice presidents and such other officers as are required by the by-laws to be elected annually. It may from time to time fill vacancies in the offices of any officers so elected, and elect or appoint such other officers as it may determine or as may be provided in the by-laws. Where a corporation shall elect a chief executive officer in lieu of a president, whose duties and functions are substantially the same as those of a president, such chief executive officer shall be deemed to be a president for purposes of this chapter.

2. Each officer shall hold office for the term for which he is elected or appointed, and until his successor has been elected or appointed and qualified.

3. Any two or more offices may be held by the same person, except the offices of president and secretary.

4. The board may require any officer to give security for the faithful performance of his duties.

5. All officers as between themselves and the corporation shall have such authority and perform such duties in the management of the corporation as may be provided in the by-laws or, to the extent not so provided, by the board.



7014 - Removal of officers.

7014. Removal of officers. 1. Any officer elected or appointed by the board may be removed by the board, or his authority suspended by it, with or without cause. Such removal or suspension without cause, however, shall be without prejudice to his contract rights. The election or appointment of an officer shall not be deemed of itself to create contract rights.

2. This section does not affect the powers of the superintendent under section forty-one of this chapter.



7015 - Duty of directors and officers; oath of directors.

7015. Duty of directors and officers; oath of directors. 1. Directors and officers shall discharge the duties of their respective positions in good faith and with that degree of diligence, care and skill which ordinarily prudent men would exercise under similar circumstances in like positions. In discharging their duties, directors and officers, when acting in good faith, may rely upon (a) financial statements of the corporation represented to them to be correct by the president or the officer of the corporation having charge of its books of account, or stated in a written report by an independent public or certified public accountant or firm of such accountants fairly to reflect the financial condition of such corporation, and (b) reports required to be submitted to them by any provision of this chapter or prepared in the ordinary course of business by an officer or committee charged with the responsibility therefor. Nothing in this section shall be deemed to require the directors to perform functions vested in any committee, officer or other person pursuant to the provisions of any other section of this chapter.

2. In taking action, including, without limitation, action which may involve or relate to a change or potential change in the control of the banking institution, a director shall be entitled to consider, without limitation, (1) both the long-term and the short-term interests of the corporation and its shareholders and (2) the effects that the corporation's actions may have in the short-term or in the long-term upon any of the following:

(i) the prospects for potential growth, development, productivity and profitability of the corporation;

(ii) the corporation's current employees;

(iii) the corporation's retired employees and other beneficiaries receiving or entitled to receive retirement, welfare or similar benefits from or pursuant to any plan sponsored, or agreement entered into, by the corporation;

(iv) the corporation's customers and creditors; and

(v) the ability of the corporation to provide, as a going concern, goods, services, employment opportunities and employment benefits and otherwise to contribute to the communities in which it does business.

Nothing in this subdivision shall create any duties owed by any director to any person or entity to consider or afford any particular weight to any of the foregoing or abrogate any duty of the directors, either statutory or recognized by common law or court decisions. For purposes of this subdivision, "control" shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a banking institution whether through the ownership of voting stock of such banking institution, the ownership of voting stock of any company which possesses such power or otherwise.

3. Each director of a bank or trust company, stock-form savings bank, or stock-form savings and loan association, when appointed or elected, shall take an oath that he will, so far as the duty devolves on him, diligently and honestly administer the affairs of such corporation, and will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable to such corporation. Such oath shall be subscribed by the director making it, and certified by an officer authorized by law to administer oaths, and immediately transmitted to the superintendent.

4. Each director of a safe deposit company, when appointed or elected, shall take an oath that he will, so far as the duty devolves on him, diligently and honestly administer the affairs of such corporation, and will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable thereto. Such oath shall be subscribed by the director making it, and certified by an officer authorized by law to administer oaths, and immediately transmitted to the superintendent.



7016 - Liability of directors in certain cases.

7016. Liability of directors in certain cases. 1. Directors of a corporation, who vote for or concur in the declaration of any dividend or other distribution to stockholders which impairs its capital stock or while its capital stock is impaired, impairs any surplus fund or reserve which is not available for dividends under section one hundred ten, section three hundred nine-a or section five hundred seventeen of this chapter, or is contrary to any restrictions contained in its organization certificate, shall be jointly and severally liable to the corporation for the benefit of its creditors and stockholders, to the extent of any injury suffered by such persons, respectively, as a result of such action.

2. A director who is present at a meeting of the board, or any committee thereof, at which action specified in subdivision one of this section is taken shall be presumed to have concurred in the action unless his dissent thereto shall be entered in the minutes of the meeting, or unless he shall submit his written dissent to the person acting as the secretary of the meeting before the adjournment thereof, or shall deliver or send by registered mail such dissent to the secretary of the corporation promptly after the adjournment of the meeting. Such right to dissent shall not apply to a director who voted in favor of such action. A director who is absent from a meeting of the board, or any committee thereof, at which such action is taken shall be presumed to have concurred in the action unless he shall deliver or send by registered mail his dissent thereto to the secretary of the corporation or shall cause such dissent to be filed with the minutes of the proceedings of the board or committee within a reasonable time after learning of such action.

3. Any director against whom a claim is successfully asserted under this section shall be entitled to contribution from the other directors who voted for or concurred in the action upon which the claim is asserted.

4. Directors against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amounts paid by them to the corporation as a result of such claims, upon payment to the corporation of any amount of an improper dividend or distribution, to be subrogated to the rights of the corporation against stockholders who received such dividend or distribution with knowledge of facts indicating that it was within the scope of subdivision one of this section, in proportion to the amounts received by them respectively, unless such amount has been returned by the stockholder to the corporation.

5. A director shall not be liable under this section if, in the circumstances, he discharged his duty to the corporation under section seven thousand fifteen.

6. This section shall not affect any liability otherwise imposed by law upon any director.



7017 - Actions against directors and officers for misconduct.

7017. Actions against directors and officers for misconduct. 1. An action may be brought against one or more directors or officers of a corporation to procure a judgment for the following relief:

(a) To compel the defendant to account for his official conduct in the following cases:

(1) The neglect of, or failure to perform, or other violation of his duties in the management and disposition of corporate assets committed to his charge.

(2) The acquisition by himself, transfer to others, loss or waste of corporate assets due to any neglect of, or failure to perform, or other violation of his duties.

(b) To set aside an illegal conveyance, assignment or transfer of corporate assets, where the transferee knew of its illegality.

(c) To enjoin a proposed illegal conveyance, assignment or transfer of corporate assets, where there is sufficient evidence that it will be made.

2. Subject to section six hundred thirty-one of this chapter, an action may be brought for the relief provided in this section and in subdivision one of section seven thousand sixteen by a corporation, or a receiver, trustee in bankruptcy, officer, director or judgment creditor thereof, or, under section six thousand twenty-five, by a stockholder or the owner of a beneficial interest in shares thereof.

3. This section shall not affect any liability otherwise imposed by law upon any director or officer.



7018 - Nonexclusivity of statutory provisions for indemnification of directors and officers.

7018. Nonexclusivity of statutory provisions for indemnification of directors and officers. The indemnification and advancement of expenses granted pursuant to, or provided by, this article shall not be deemed exclusive of any other rights to which a director or officer seeking indemnification or advancement of expenses may be entitled, whether contained in the organization certificate or the by-laws or, when authorized by such certificate of incorporation or by-laws, (i) a resolution of shareholders, (ii) a resolution of directors, or (iii) an agreement providing for such indemnification, provided that no indemnification may be made to or on behalf of any director or officer if a judgment or other final adjudication adverse to the director or officer establishes that his acts were committed in bad faith or were the result of active and deliberate dishonesty and were material to the cause of action so adjudicated, or that he personally gained in fact a financial profit or other advantage to which he was not legally entitled. Nothing contained in this article shall affect any rights to indemnification to which corporate personnel other than directors and officers may be entitled by contract or otherwise under law.



7019 - Authorization for indemnification of directors and officers.

7019. Authorization for indemnification of directors and officers. 1. A corporation may indemnify any person, made, or threatened to be made, a party to an action or proceeding (other than one by or in the right of the corporation to procure a judgment in its favor), whether civil or criminal, including an action by or in the right of any other corporation of any type or kind, whether or not formed under any law of this state, or any partnership, joint venture, trust, employee benefit plan or other enterprise, which any director or officer of the corporation served in any capacity at the request of the corporation, by reason of the fact that he, his testator or intestate, was a director or officer of the corporation, or served such other corporation, partnership, joint venture, trust, employee benefit plan or other enterprise in any capacity, against judgments, fines, amounts paid in settlement and reasonable expenses, including attorneys' fees actually and necessarily incurred as a result of such action or proceeding, or any appeal therein, if such director or officer acted, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service for any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation and, in criminal actions or proceedings, in addition, had no reasonable cause to believe that his conduct was unlawful.

2. The termination of any such civil or criminal action or proceeding by judgment, settlement, conviction or upon a plea of nolo contendere, or its equivalent, shall not in itself create a presumption that any such director or officer did not act, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service to any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation or that he had reasonable cause to believe that his conduct was unlawful.

3. A corporation may indemnify any person made, or threatened to be made, a party to an action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he, his testator or intestate, is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director or officer of any other corporation of any type or kind, whether or not formed under any law of this state, of any partnership, joint venture, trust, employee benefit plan or other enterprise, against amounts paid in settlement and reasonable expenses, including attorneys' fees, actually and necessarily incurred by him in connection with the defense or settlement of such action, or in connection with an appeal therein, if such director or officer acted, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service for any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation, except that no indemnification under this subdivision shall be made in respect of (a) a threatened action, or a pending action which is settled or otherwise disposed of, or (b) any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation, unless and only to the extent that the court in which the action was brought, or, if no action was brought, any court of competent jurisdiction, determines upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such portion of the settlement amount and expenses as the court deems proper.

4. For the purpose of this section, a corporation shall be deemed to have requested a person to serve an employee benefit plan where the performance by such person of his duties to the corporation also imposes duties on, or otherwise involves services by, such person to the plan or participants or beneficiaries of the plan; excise taxes assessed on a person with respect to an employee benefit plan pursuant to applicable law shall be considered fines; and action taken or omitted by a person with respect to an employee benefit plan in the performance of such person's duties for a purpose reasonably believed by such person to be in the interest of the participants and beneficiaries of the plan shall be deemed to be for a purpose which is not opposed to the best interests of the corporation.



7020 - Payment of indemnification other than by court award.

7020. Payment of indemnification other than by court award. 1. A person who has been successful, on the merits or otherwise, in the defense of a civil or criminal action or proceeding of the character described in section seven thousand nineteen shall be entitled to indemnification as authorized in such section.

2. Except as provided in subdivision one, any indemnification under section seven thousand nineteen or otherwise permitted by section seven thousand eighteen, unless ordered by a court under section seven thousand twenty-one, shall be made by the corporation, only if authorized in the specific case:

(a) By the board acting by a quorum consisting of directors who are not parties to such action or proceeding upon a finding that the director or officer has met the standard of conduct set forth in section seven thousand nineteen or established pursuant to section seven thousand eighteen, as the case may be, or,

(b) If a quorum under paragraph (a) is not obtainable or, even if obtainable, a quorum of disinterested directors so directs:

(i) By the board upon the opinion in writing of independent legal counsel that indemnification is proper in the circumstances because the applicable standard of conduct set forth in such sections has been met by such director or officer, or

(ii) By the stockholders upon a finding that the director or officer has met the applicable standard of conduct set forth in such sections.

3. Expenses incurred in defending a civil or criminal action or proceeding may be paid by the corporation in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount as, and to the extent, required by subdivision one of section seven thousand twenty-two.



7021 - Indemnification of directors and officers by a court.

7021. Indemnification of directors and officers by a court. 1. Notwithstanding the failure of a corporation to provide indemnification, and despite any contrary resolution of the board of directors or of the stockholders in the specific case under section seven thousand twenty, indemnification shall be awarded by a court to the extent authorized under section seven thousand nineteen and subdivision one of section seven thousand twenty. Application therefor may be made, in every case, either:

(a) In the civil action or proceeding in which the expenses were incurred or other amounts were paid, or

(b) To the supreme court in a separate proceeding, in which case the application shall set forth the disposition of any previous application made to any court for the same or similar relief and also reasonable cause for the failure to make application for such relief in the action or proceeding in which the expenses were incurred or other amounts were paid.

2. The application shall be made in such manner and form as may be required by the applicable rules of court or, in the absence thereof, by direction of a court to which it is made. Such application shall be upon notice to the corporation. The court may also direct that notice be given at the expense of the corporation to the stockholders and such other persons as it may designate in such manner as it may require.

3. Where indemnification is sought by judicial action, the court may allow a person such reasonable expenses, including attorneys' fees, during the pendency of the litigation as are necessary in connection with his defense therein, if the court shall find that the defendant has by his pleadings or during the course of the litigation raised genuine issues of fact or law.



7022 - Other provisions affecting indemnification of directors and officers.

7022. Other provisions affecting indemnification of directors and officers. 1. All expenses incurred in defending a civil or criminal action or proceeding which are advanced by the corporation under subdivision three of section seven thousand twenty or allowed by a court under subdivision three of section seven thousand twenty-one shall be repaid in case the person receiving such advancement or allowance is ultimately found, under the procedure set forth in this article, not to be entitled to indemnification or, where indemnification is granted, to the extent the expenses so advanced by the corporation or allowed by the court exceed the indemnification to which he is entitled.

2. No indemnification, advancement or allowance shall be made under this article in any circumstance where it appears:

(a) That the indemnification would be inconsistent with a provision of the organization certificate, a by-law, a resolution of the board or of the stockholders, an agreement or other proper corporate action, in effect at the time of the accrual of the alleged cause of action asserted in the threatened or pending action or proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or

(b) If there has been a settlement approved by the court, that the indemnification would be inconsistent with any condition with respect to indemnification expressly imposed by the court in approving the settlement.

3. If any expenses or other amounts are paid by way of indemnification otherwise than by court order or action by the stockholders, the corporation shall, not later than the next annual meeting of stockholders unless such meeting is held within three months from the date of such payment, and, in any event, within fifteen months from the date of such payment, mail to its stockholders of record at the time entitled to vote for the election of directors a statement specifying the persons paid, the amounts paid, and the nature and status at the time of such payment of the litigation or threatened litigation.

4. If any action with respect to indemnification of directors and officers is taken by way of amendment of the by-laws, resolution of directors, or by agreement, then the corporation shall, not later than the next annual meeting of shareholders, unless such meeting is held within three months from the date of such action and, in any event within fifteen months from the date of such action, mail to its shareholders of record at the time entitled to vote for the election of directors a statement specifying the action taken.

5. No payment of indemnification, advancement or allowance under this article shall be made unless a notice has been filed with the superintendent, not less than thirty days prior to such payment, specifying the persons to be paid, the amounts to be paid, the manner in which such payment was authorized, and the nature and status at the time of the notice of the litigation or threatened litigation.



7023 - Insurance for idemnification of directors and officers.

7023. Insurance for idemnification of directors and officers. (a) Subject to subdivision (b), a corporation shall have power to purchase and maintain insurance:

(1) To indemnify the corporation for any obligation which it incurs as a result of the indemnification of directors and officers under the provisions of this article, and

(2) To indemnify directors and officers in instances in which they may be indemnified by the corporation under the provisions of this article, and

(3) To idemnify directors and officers in instances in which they may not otherwise be indemnified by the corporation under the provisions of this article provided the contract of insurance covering such directors and officers provides, in a manner acceptable to the superintendent of financial services, for a retention amount and for co-insurance.

(b) No insurance under subdivision (a) may provide for any payment, other than cost of defense, to or on behalf of any director or officer:

(1) if a judgement or other final adjudication adverse to the insured director or officer establishes that his acts of active and deliberate dishonesty were material to the cause of action so adjudicated, or that he personally gained in fact a financial profit or other advantage to which he was not legally entitled, or

(2) in relation to any risk the insurance of which is prohibited under the insurance law of this state.

(c) Insurance under any or all paragraphs of subdivision (a) may be included in a single contract or supplement thereto. Retrospective rated contracts are prohibited.

(d) The corporation shall, within the time and to the persons provided in subdivision three of section seven thousand twenty-two, mail a statement in respect of any insurance it has purchased or renewed under this section, specifying the insurance carrier, date of the contract, cost of the insurance, corporate positions insured, and a statement explaining all sums, not previously reported in a statement to shareholders, paid under any indemnification insurance contract.

(e) This section is the public policy of this state to spread the risk of corporate management, notwithstanding any other general or special law of this state or of any other jurisdiction including the federal government.






Title 8 - (8001 - 8007) Amendments and Changes

8001 - Right to amend organization certificate.

8001. Right to amend organization certificate. 1. A corporation may amend its organization certificate, from time to time, in any and as many respects as may be desired, if such amendment contains only such provisions as might be lawfully contained in an original organization certificate filed at the time of making such amendment.

2. In particular, and without limitation upon such general power of amendment, a corporation may amend its organization certificate, from time to time, so as:

(a) To change its corporate name.

(b) In the case of a bank or trust company, to change its corporate powers in accordance with section ninety-four.

(c) To extend the duration of the corporation or, if the corporation ceased to exist because of the expiration of the duration specified in its organization certificate, to revive its existence.

(d) To increase or decrease the number of its directors, or to provide that the number of its directors shall be not less than a stated minimum nor more than a stated maximum; provided that in either case the number of directors shall not be less than the minimum prescribed in this chapter, and provided further that the number of the directors may be increased notwithstanding any maximum number prescribed by any special law.

(e) To increase or decrease the aggregate number of shares, or shares of any class or series, which the corporation shall have authority to issue.

(f) To eliminate from authorized shares any class of shares, or any shares of any class, whether issued or unissued.

(g) To increase the par value of any authorized shares of any class, whether issued or unissued.

(h) To reduce the par value of any authorized shares of any class, whether issued or unissued.

(i) To change any authorized shares, whether issued or unissued, into a different number of shares of the same class or into the same or a different number of shares of any one or more classes or any series thereof.

(j) To fix, change or abolish the designation of any authorized class or any series thereof, or any of the relative rights, preferences and limitations of any shares of any authorized class or any series thereof, whether issued or unissued, including any provisions in respect of any undeclared dividends, whether or not cumulative or accrued, or the redemption of any shares, or any preemptive right to acquire shares or other securities.

(k) As to the shares of any preferred class, then or theretofore authorized, which may be issued in series, to grant authority to the board or to change or revoke the authority of the board to establish and designate series and to fix the number of shares and the relative rights, preferences and limitations as between series.

(l) To strike out, change or add any provision, not inconsistent with this chapter or any other statute, relating to the business of the corporation, its affairs, its rights or powers, or the rights or powers of its stockholders, directors or officers, including any provision which under this chapter is required or permitted to be set forth in the by-laws.

3. A corporation created by special act may accomplish any or all amendments permitted in this title, in the manner and subject to the conditions provided in this subarticle.

4. A corporation may not change the location of its office under this section.



8002 - Reduction of capital stock by amendment.

8002. Reduction of capital stock by amendment. A corporation may reduce its capital stock by an amendment of its organization certificate under section eight thousand one which:

1. Reduces the par value of any issued shares.

2. Changes issued shares under subdivision two (i) of section eight thousand one and results in a reduction of capital stock.

3. Eliminates from authorized shares, shares that have been issued and reacquired by the corporation.



8003 - Authorization of amendment or change.

8003. Authorization of amendment or change. 1. Amendment of the organization certificate may be authorized by vote of the holders of a majority of all outstanding shares entitled to vote thereon at a meeting of stockholders.

2. This section shall not alter the vote required by section six thousand sixteen or seven thousand nine for the adoption of an amendment referred to therein, nor alter the authority of the board to authorize amendments under section five thousand two, subdivision six of section five thousand fourteen, or section five thousand sixteen.



8004 - Class voting on amendment.

8004. Class voting on amendment. 1. Notwithstanding any provision in the organization certificate, the holders of shares of a class or series, shall be entitled to vote and to vote as a class upon the authorization of an amendment and, in addition to the authorization of the amendment by vote of the holders of a majority of all outstanding shares entitled to vote thereon, the amendment shall be authorized by vote of the holders of a majority of all outstanding shares of the class or series when a proposed amendment would:

(a) Exclude or limit their right to vote on any matter, except as such right may be limited by voting rights given to new shares then being authorized of any existing or new class or series;

(b) Change their shares under subdivision two (h), (i) or (j) of section eight thousand one or provide that their shares may be converted into shares of any other class or into shares of any other series of the same class, or alter the terms or conditions upon which their shares are convertible or change the shares issuable upon conversion of their shares, if such action would adversely affect such holders; or

(c) Subordinate their rights, by authorizing shares having preferences which would be in any respect superior to their rights.

2. If any proposed amendment referred to in subdivision one would adversely affect or subordinate the rights of the holders of shares of only one or more series of any class, but not the entire class, then only the holders of each series whose rights would be adversely affected or subordinated shall be considered a separate class for the purposes of this section.



8005 - Certificate of amendment or of change; contents.

8005. Certificate of amendment or of change; contents. 1. To accomplish any amendment or change, a certificate of amendment, entitled "Certificate of amendment of the organization certificate of ........... (name of corporation) under section 8005 of the Banking Law" shall be signed, verified and filed as provided in section one thousand three. It shall set forth:

(a) The name of the corporation and, if it has been changed, the name under which it was formed.

(b) The date its organization certificate was filed by the superintendent.

(c) Each amendment effected thereby.

(d) If any such amendment provides for a change or elimination of issued shares, and if the manner in which the same shall be effected is not set forth in such amendment, then a statement of the manner in which the same shall be effected.

(e) If any amendment reduces capital stock, then a statement of the manner in which the same is effected and the amounts from which and to which capital stock is reduced.

(f) The manner in which the amendment of the organization certificate was authorized.

2. Any number of amendments or changes may be included in one certificate under this section. Such certificate may also include any amendments or changes permitted by other sections and in that case the certificate shall set forth any additional statement required by any other section specifying the contents of a certificate to effect such amendment or change.

3. In the case of a change of shares, the shares resulting from such change shall, upon the filing of the certificate of amendment under this section, be deemed substituted for the shares changed, in accordance with the stated terms of the change.



8006 - Provisions as to certain proceedings.

8006. Provisions as to certain proceedings. 1. The superintendent shall not file a certificate of amendment reviving the existence of a corporation unless the consent of the state tax commission to the revival is delivered to the superintendent. If the name of the corporation being revived is not available under section three thousand one for use by a corporation then being formed under this chapter, the certificate of amendment shall change the name to one which is available for such use.

2. The following provisions shall apply to amendments and changes under this title:

(a) Any changes that may be made in the relative rights, preferences and limitations of the authorized shares of any class by any certificate of amendment which does not eliminate such shares from authorized shares or change them into shares of another class, shall not for the purpose of any statute or rule of law effect an issue of a new class of shares.

(b) No amendment or change shall affect any existing cause of action in favor of or against the corporation, or any pending suit to which it shall be a party, or the existing rights of persons other than stockholders; and in the event the corporate name shall be changed, no suit brought by or against the corporation under its former name shall abate for that reason.

(c) A holder of any adversely affected shares who does not vote for or consent in writing to the taking of such action shall, subject to and by complying with the provisions of section six thousand twenty-two, have the right to dissent and to receive payment for such shares, if the certificate of amendment (1) alters or abolishes any preferential right of any outstanding shares having preferences; or (2) creates, alters or abolishes any provision or right in respect of the redemption of any outstanding shares; or (3) alters or abolishes any preemptive right of such holder to acquire shares or other securities; or (4) excludes or limits the right of such holder to vote on any matter, except as such right may be limited by the voting rights given to new shares then being authorized of any existing or new class.



8007 - Restated organization certificate.

8007. Restated organization certificate. 1. A corporation, when authorized by the board, may restate in a single certificate the text of its organization certificate, as amended theretofore, without making any further amendment or change thereby, except that it may include any one or more of the amendments or changes which may be authorized by the board without a vote of stockholders under this chapter. Alternatively, a corporation may restate in a single certificate the text of its organization certificate, as amended theretofore, and as further amended thereby to effect any one or more of the amendments or changes authorized by this chapter, when authorized by the required vote of the holders of shares entitled to vote thereon.

2. A restated organization certificate entitled "Restated organization certificate of ............. (name of corporation) under section 8007 of the Banking Law" shall be signed, verified and filed as provided in section one thousand three. It shall set forth:

(a) The name of the corporation and, if it has been changed, the name under which it was formed.

(b) The date its organization certificate was filed by the superintendent.

(c) If the restated certificate restates the text of the organization certificate, as amended theretofore, without making any further amendment or change, then a statement that the text of the organization certificate, as amended theretofore, is thereby restated without further amendment or change to read as therein set forth in full.

(d) If the restated certificate restates the text of the organization certificate, as amended theretofore, and as further amended or changed thereby, then a statement that the organization certificate is amended or changed to effect one or more of the amendments or changes authorized by this chapter, specifying each such amendment or change and that the text of the organization certificate, as amended theretofore, is thereby restated as further amended or changed to read as therein set forth in full.

(e) If any such amendment, effected by the restated certificate, provides for a change or elimination of issued shares, and if the manner in which the same shall be effected is not set forth in such amendment, then a statement of the manner in which the same shall be effected.

(f) If the restated certificate contains an amendment which effects a reduction of capital stock, then a statement of the manner in which the same is effected and the amounts from which and to which capital stock is reduced.

(g) The manner in which the restatement of the organization certificate was authorized.

3. A restated certificate need not include statements as to the incorporators, the original subscribers for shares or the first directors.

4. Any amendment or change under this section shall be subject to any other section, not inconsistent with this section, which would be applicable if a separate certificate were filed to effect such amendment or change.

5. Upon filing by the superintendent, the original organization certificate, as amended theretofore, shall be superseded and the restated organization certificate, including any further amendments and changes made thereby, shall be the organization certificate of the corporation.









Article 16 - (Banking) General Provisions Applicable to Banking Non-Stock Corporations

9001 - Definitions.

9001. Definitions. In this article, unless the context otherwise requires:

1. "Corporation" means and includes all mutual savings banks, mutual savings and loan associations, mutual holding companies and credit unions.

2. "Director" means any member of the governing board of a corporation, whether designated as director, trustee, manager, governor or by any other title; the term "board" means "board of directors. "

3. "Organization certificate" includes (a) the original organization certificate or any other instrument filed or issued under any statute to form a corporation or foreign corporation, as amended, supplemented or restated by certificates of amendment, merger or consolidation or other certificates or instruments filed or issued under any statute; or (b) a special act or charter creating a corporation or foreign corporation, as amended, supplemented or restated by special acts or by certificates of amendment, merger or consolidation or other certificates or instruments filed or issued under any statute.

4. "Foreign corporation" means a non-stock corporation which is licensed by the superintendent under the provisions of article two of this chapter to do business in this state or is applying for such license and a non-stock corporation authorized to conduct business in this state pursuant to article five-C of this chapter or is applying for such authorization.



9001-A - Fingerprints.

9001-a. Fingerprints. (a) Notwithstanding any other provision of law, every incorporator of a corporation shall, in addition to any other requirements which may be imposed by the superintendent, submit simultaneously with an application, his or her fingerprints in such form and in such manner as specified by the division of criminal justice services, but in any event, no less than two digit imprints. The superintendent shall submit the fingerprints to the division of criminal justice services for the purpose of conducting a criminal history search and returning a report thereon in accordance with the procedures and requirements established by the division pursuant to the provisions of article thirty-five of the executive law, which shall include the payment of the prescribed processing fees. The superintendent shall request that the division submit such fingerprints to the federal bureau of investigation, together with the processing fees prescribed by such bureau, for the purpose of conducting a criminal history search and returning a report thereon.

(b) The superintendent shall also, concurrent with an investigation of an incorporator of a corporation pertaining to a violation of this chapter, submit such fingerprints to the division of criminal justice services for the purpose of conducting a criminal history search and returning a report thereon and through the division to the federal bureau of investigation for the purpose of a fingerprint check of such incorporator.

(c) For purposes of this section, "incorporator" shall include a natural person or such principal, officer, director, trustee or stockholder of any other entity as may be designated by the superintendent. Notwithstanding any other provision of this article, the superintendent shall not access criminal history data or information, unless any agency from which the superintendent receives directly criminal history data or information has entered into a use and dissemination agreement with the superintendent consistent with the provisions of this section.

(d) An applicant shall not be required to submit his or her fingerprints as required by subdivision (a) of this section if such applicant (i) is already subject to regulation by the department and the applicant has submitted such fingerprints to the department, such fingerprints have been submitted to the division of criminal justice services for the purpose of conducting a criminal history search, and a report of such search has been received by the department from such division; or (ii) is subject to regulation by a federal bank regulatory agency and has submitted such fingerprints to such agency which has had a criminal history search conducted of such individual and has shared such information or its determination resulting from such search with the department; or (iii) is an officer or stockholder of a corporation whose common or preferred stock is registered on a national securities exchange, as provided in an act of congress of the United States entitled the "Securities Exchange Act of 1934", approved June sixth, nineteen hundred thirty-four, as amended, or such other exchange or market system as the superintendent shall approve by regulation, and has submitted such fingerprints to such exchange or market system which has had a criminal history search conducted of such individual and has shared such information or its determination resulting from such search with the department; provided, however, that the superintendent may subsequently require such applicant to submit such fingerprints if the superintendent has a reasonable basis for updating the information or determination resulting from the report of the criminal history search conducted at the request of such federal banking agency, exchange or market system.



9002 - Application.

9002. Application. 1. To the extent not inconsistent with articles six, ten, ten-B and eleven, this article applies to every corporation and, to the extent herein provided, to every foreign corporation.

2. The business corporation law shall not apply to any corporation or foreign corporation as defined in section nine thousand one of this article.



9003 - Certificates; requirements, signing, filing, effectiveness.

9003. Certificates; requirements, signing, filing, effectiveness. 1. Every certificate or other instrument relating to a corporation or a foreign corporation which is delivered to the superintendent for filing under this chapter shall be in the English language, except that the corporate name may be in another language if written in English letters or characters.

2. Whenever such instrument is required to set forth an address, it shall include the street and number, or other particular description instead of a street and number. This requirement does not apply where a post office address is specified to be set forth.

3. Whenever such instrument is required to set forth the date when an organization certificate was filed by the superintendent, the original organization certificate is meant.

4. Every such instrument required under this chapter to be signed and delivered to the superintendent, except as otherwise provided in the section providing for such instrument, shall be signed either (a) by the holders of all outstanding shares entitled to vote thereon, or (b) by the chairman of the board, the president or vice president and by the secretary or an assistant secretary or, in the case of a corporation which does not have a secretary or an assistant secretary, by the cashier or an assistant cashier, or (c) if there are no such officers, by a majority of the directors or such directors as are designated by the majority of the directors in office, or (d) if also there are no directors, by the holders, or such of them as are designated by the holders of record of a majority of all outstanding shares entitled to vote thereon, or (e) if also there is no shareholder of record, by a subscriber for shares whose subscription has been accepted or his successor in interest, or (f) if also no subscription for shares has been accepted, by an incorporator. His name and the capacity in which any person signs such instrument shall be stated beneath or opposite his signature. The person signing such instrument, or, if more than one person signs it, one of such persons shall verify or acknowledge the instrument if required by the section providing for such instrument.

5. No such instrument shall be filed unless it shall have endorsed thereon the approval of the superintendent. No certificate of authentication or conformity or other proof shall be required with respect to any verification, oath or acknowledgment of any instrument delivered to the superintendent under this chapter, if such verification, oath or acknowledgment purports to have been made before a notary public, or person performing the equivalent function, of one of the states, or any subdivision thereof, of the United States or the District of Columbia.

6. Except as otherwise provided in this chapter, such instrument shall become effective upon the filing thereof by the superintendent.



9004 - Certificates; corrections.

9004. Certificates; corrections. Any certificate or other instrument relating to a corporation filed by the superintendent under this chapter may be corrected with respect to any informality or error apparent on the face or defect in the execution thereof, including the deletion of any material not permitted to be stated therein. A certificate, entitled " Certificate of correction of ........... (correct title of certificate and name of corporation) " shall be signed, verified or acknowledged as provided in this chapter with respect to the instrument being corrected and delivered to the superintendent. It shall set forth the name of the corporation or foreign corporation, the date the instrument to be corrected was filed by the superintendent, the provision in the instrument as corrected or eliminated and if the execution was defective, the proper execution. The filing of the certificate by the superintendent shall not alter the effective time of the instrument being corrected, which shall remain as its original effective date, and shall not affect any right or liability accrued or incurred before such filing. The name of the corporation or foreign corporation may not be changed or corrected under this section.



9005 - Nonexclusivity of statutory provisions for indemnification of directors and officers.

9005. Nonexclusivity of statutory provisions for indemnification of directors and officers. The indemnification and advancement of expenses granted pursuant to, or provided by, this article shall not be deemed exclusive of any other rights to which a director or officer seeking indemnification or advancement of expenses may be entitled, whether contained in the organization certificate or the by-laws or, when authorized by such certificate of incorporation or by-laws, (i) a resolution of shareholders, (ii) a resolution of directors, or (iii) an agreement providing for such indemnification, provided that no indemnification may be made to or on behalf of any director or officer if a judgment or other final adjudication adverse to the director or officer establishes that his acts were committed in bad faith or were the result of active and deliberate dishonesty and were material to the cause of action so adjudicated, or that he personally gained in fact a financial profit or other advantage to which he was not legally entitled. Nothing contained in this article shall affect any rights to indemnification to which corporate personnel other than directors and officers may be entitled by contract or otherwise under law.



9006 - Authorization for indemnification of directors and officers.

9006. Authorization for indemnification of directors and officers. 1. A corporation may indemnify any person, made, or threatened to be made, a party to an action or proceeding (other than one by or in the right of the corporation to procure a judgment in its favor), whether civil or criminal, including an action by or in the right of any other corporation of any type or kind, whether or not formed under any law of this state, or any partnership, joint venture, trust, employee benefit plan or other enterprise, which any director or officer of the corporation served in any capacity at the request of the corporation, by reason of the fact that he, his testator or intestate, was a director or officer of the corporation, or served such other corporation, partnership, joint venture, trust, employee benefit plan or other enterprise in any capacity, against judgments, fines, amounts paid in settlement and reasonable expenses, including attorneys' fees actually and necessarily incurred as a result of such action or proceeding, or any appeal therein, if such director or officer acted, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service for any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation and, in criminal actions or proceedings, in addition, had no reasonable cause to believe that his conduct was unlawful.

2. The termination of any such civil or criminal action or proceeding by judgment, settlement, conviction or upon a plea of nolo contendere, or its equivalent, shall not in itself create a presumption that any such director or officer did not act, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service to any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation or that he had reasonable cause to believe that his conduct was unlawful.

3. A corporation may indemnify any person made, or threatened to be made, a party to an action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he, his testator or intestate, is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director or officer of any other corporation of any type or kind, whether or not formed under any law of this state, of any partnership, joint venture, trust, employee benefit plan or other enterprise, against amounts paid in settlement and reasonable expenses, including attorneys' fees, actually and necessarily incurred by him in connection with the defense or settlement of such action, or in connection with an appeal therein, if such director or officer acted, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service for any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation, except that no indemnification under this subdivision shall be made in respect of (a) a threatened action, or a pending action which is settled or otherwise disposed of, or (b) any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation, unless and only to the extent that the court in which the action was brought, or, if no action was brought, any court of competent jurisdiction, determines upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such portion of the settlement amount and expenses as the court deems proper.

4. For the purpose of this section, a corporation shall be deemed to have requested a person to serve an employee benefit plan where the performance by such person of his duties to the corporation also imposes duties on, or otherwise involves services by, such person to the plan or participants or beneficiaries of the plan; excise taxes assessed on a person with respect to an employee benefit plan pursuant to applicable law shall be considered fines; and action taken or omitted by a person with respect to an employee benefit plan in the performance of such person's duties for a purpose reasonably believed by such person to be in the interest of the participants and beneficiaries of the plan shall be deemed to be for a purpose which is not opposed to the best interests of the corporation.



9007 - Payment of indemnification other than by court award.

9007. Payment of indemnification other than by court award. 1. A person who has been successful, on the merits or otherwise, in the defense of a civil or criminal action or proceeding of the character described in section nine thousand six shall be entitled to indemnification as authorized in such section.

2. Except as provided in subdivision one, any indemnification under section nine thousand six or otherwise permitted by section nine thousand five, unless ordered by a court under section nine thousand eight, shall be made by the corporation, only if authorized in the specific case:

(a) By the board acting by a quorum consisting of directors who are not parties to such action or proceeding upon a finding that the director or officer has met the standard of conduct set forth in section nine thousand six or established pursuant to section nine thousand five, as the case may be, or,

(b) If a quorum under paragraph (a) is not obtainable or, even if obtainable, a quorum of disinterested directors so directs:

(1) By the board upon the opinion in writing of independent legal counsel that indemnification is proper in the circumstances because the applicable standard of conduct set forth in such sections has been met by such director or officer, or

(2) By the shareholders upon a finding that the director or officer has met the applicable standard of conduct set forth in such sections.

3. Expenses incurred in defending a civil or criminal action or proceeding may be paid by the corporation in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount as, and to the extent, required by subdivision one of section nine thousand nine.



9008 - Indemnification of directors and officers by a court.

9008. Indemnification of directors and officers by a court. 1. Notwithstanding the failure of a corporation to provide indemnification, and despite any contrary resolution of the board or of the shareholders in the specific case under section nine thousand seven, indemnification shall be awarded by a court to the extent authorized under section nine thousand six and subdivision one of section nine thousand seven. Application therefor may be made, in every case, either:

(a) In the civil action or proceeding in which the expenses were incurred or other amounts were paid, or

(b) To the supreme court in a separate proceeding, in which case the application shall set forth the disposition of any previous application made to any court for the same or similar relief and also reasonable cause for the failure to make application for such relief in the action or proceeding in which the expenses were incurred or other amounts were paid.

2. The application shall be made in such manner and form as may be required by the applicable rules of court, or in the absence thereof, by direction of a court to which it is made. Such application shall be upon notice to the corporation. The court may also direct that notice be given at the expense of the corporation to the shareholders and such other persons as it may designate in such manner as it may require.

3. Where indemnification is sought by judicial action, the court may allow a person such reasonable expenses, including attorneys' fees, during the pendency of the litigation as are necessary in connection with his defense therein, if the court shall find that the defendant has by his pleadings or during the course of the litigation raised genuine issues of fact or law.



9009 - Other provisions affecting indemnification of directors and officers.

9009. Other provisions affecting indemnification of directors and officers. 1. All expenses incurred in defending a civil or criminal action or proceeding which are advanced by the corporation under subdivision three of section nine thousand seven or allowed by a court under subdivision three of section nine thousand eight shall be repaid in case the person receiving such advancement or allowance is ultimately found, under the procedure set forth in this article, not to be entitled to indemnification or, where indemnification is granted, to the extent the expenses so advanced by the corporation or allowed by the court exceed the indemnification to which he is entitled.

2. No indemnification, advancement or allowance shall be made under this article in any circumstance where it appears:

(a) That the indemnification would be inconsistent with a provision of the organization certificate, a by-law, a resolution of the board or of the shareholders, an agreement or other proper corporate action, in effect at the time of the accrual of the alleged cause of action asserted in the threatened or pending action or proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or

(b) If there has been a settlement approved by the court, that the indemnification would be inconsistent with any condition with respect to indemnification expressly imposed by the court in approving the settlement.

3. If any expenses or other amounts are paid by way of indemnification, otherwise than by court order or action by the shareholders, the corporation shall, not later than the next annual meeting of shareholders unless such meeting is held within three months from the date of such payment, and, in any event, within fifteen months from the date of such payment, mail to its shareholders of record at the time entitled to vote for the election of directors a statement specifying the persons paid, the amounts paid, and the nature and status at the time of such payment of the litigation or threatened litigation.

4. If any action with respect to indemnification of directors and officers is taken by way of amendment of the by-laws, resolution of directors, or by agreement, then the corporation shall, not later than the next annual meeting of shareholders, unless such meeting is held within three months from the date of such action and, in any event within fifteen months from the date of such action, mail to its shareholders of record at the time entitled to vote for the election of directors a statement specifying the action taken.

5. No payment of indemnification, advancement or allowance under this article shall be made unless a notice has been filed with the superintendent, not less than thirty days prior to such payment, specifying the persons to be paid, the amounts to be paid, the manner in which such payment was authorized, and the nature and status at the time of the notice of the litigation or threatened litigation.



9010-A - Insurance for indemnification of directors and officers.

9010-a. Insurance for indemnification of directors and officers. 1. Subject to the provisions of subdivision two of this section, a corporation shall have power to purchase and maintain insurance:

(a) To indemnify the corporation for any obligation which it incurs as a result of the indemnification of directors and officers under the provisions of this article, and

(b) To indemnify directors and officers in instances in which they may be indemnified by the corporation under the provisions of this article, and

(c) To indemnify directors and officers in instances in which they may not otherwise be indemnified by the corporation under the provisions of this article provided the contract of insurance covering such directors and officers provides, in a manner acceptable to the superintendent of financial services, for a retention amount and for co-insurance.

2. No insurance under subdivision one of this section may provide for any payment, other than cost of defense, to or on behalf of any director or officer:

(a) If a judgment or other final adjudication adverse to the insured director or officer establishes that his acts of active and deliberate dishonesty were material to the cause of action so adjudicated, or that he personally gained in fact a financial profit or other advantage to which he was not legally entitled, or

(b) In relation to any risk the insurance of which is prohibited under the insurance law of this state.

3. Insurance under any or all paragraphs of subdivision one of this section may be included in a single contract or supplement thereto. Retrospective rated contracts are prohibited.

4. The corporation shall, within the time and to the persons provided in subdivision three of section nine thousand nine of this article, mail a statement in respect of any insurance it has purchased or renewed under this section, specifying the insurance carrier, date of the contract, cost of the insurance, corporate positions insured, and a statement explaining all sums, not previously reported in a statement to shareholders, paid under any indemnification insurance contract.

5. This section is the public policy of this state to spread the risk of corporate management, notwithstanding any other general or special law of this state or of any other jurisdiction including the federal government.



9011 - Certificates as evidence.

9011. Certificates as evidence. 1. Any certificate or other instrument filed by the superintendent relating to a corporation or foreign corporation and containing statements of fact, required or permitted by law to be contained therein, shall be received in all courts, public offices and official bodies as prima facie evidence of such facts and of the execution of such instrument.

2. Whenever by the laws of any jurisdiction other than this state, any certificate by any officer in such jurisdiction or a copy of any instruments certified or exemplified by such officer, may be received as prima facie evidence of the incorporation, existence or capacity of any foreign corporation incorporated in such jurisdiction, or claiming so to be, such certificate when exemplified shall be received in all courts, public offices and official bodies of this state, as prima facie evidence with the same force as in such jurisdiction. Such certificate or certified copy of such instrument shall be so received, without being exemplified, if it is certified by the secretary of state, or officer performing the equivalent functions, as to corporate records of such jurisdiction.



9012 - Corporate seal as evidence.

9012. Corporate seal as evidence. The presence of the corporate seal on a written instrument purporting to be executed by authority of a corporation or a foreign corporation shall be prima facie evidence that the instrument was so executed.



9013 - When notice or lapse of time unnecessary; notices dispensed with when delivery is prohibited.

9013. When notice or lapse of time unnecessary; notices dispensed with when delivery is prohibited. 1. Whenever, under articles six, ten, ten-B and eleven, the organization certificate and by-laws of any corporation or by the terms of any agreement or instrument, a corporation or the board or any committee thereof is authorized to take any action after notice to any person or persons or after the lapse of a prescribed period of time, such action may be taken without notice and without the lapse of such period of time, if at any time before or after such action is completed the person or persons entitled to such notice or entitled to participate in the action to be taken or, in the case of a shareholder, by his attorney-in-fact, submit a signed waiver of notice of such requirements.

2. Whenever any notice or communication is required to be given to any person or persons by articles six, ten, ten-B and eleven, the organization certificate and by-laws, or by the terms of any agreement or instrument, or as a condition precedent to taking any corporate action and communication with such person or persons is then unlawful under any statute of this state or of the United States or any regulation, proclamation or order issued under such statutes, then the giving of such notice or communication to such person or persons shall not be required and there shall be no duty to apply for a license or other permission to do so. Any affidavit, certificate or other instrument which is required to be made or filed as proof of giving of any notice or communication required under articles six, ten and eleven shall, if such notice or communication to any person is dispensed with under this subdivision, include a statement that such notice or communication was not given to any person with whom communication is unlawful. Such affidavit, certificate or other instrument shall be as effective for all purposes as though such notice or communication had been personally given to such person.



9014 - Corporate name; general.

9014. Corporate name; general. Except as otherwise provided in this chapter, the name of a corporation or a foreign corporation shall not be the same as the name of a corporation of any type or kind, as such name appears on the index of names of existing corporations of any type or kind in the department of financial services or a name so similar to such name as to tend to confuse or deceive.



9015 - Corporate name; exceptions.

9015. Corporate name; exceptions. 1. Any reference to a corporation in this section shall include both corporations and foreign corporations.

2. The provisions of section nine thousand fourteen:

(a) Shall not require any corporation existing or recognized under this chapter on the effective date of this article, to add to, modify or otherwise change its corporate name.

(b) Shall not prevent a corporation with which another corporation is merged or which is formed by the reorganization or consolidation of one or more other corporations or upon a sale, lease, exchange or other disposition of all or substantially all of the assets of another corporation, including its name, from having the same name as any of such corporations if at the time such other corporation was licensed or existing under this chapter.



9016 - Change of name.

9016. Change of name. By resolution adopted by a vote of two-thirds of all its directors, at a meeting held for the purpose, a corporation may change its corporate name, but such change shall not be effective unless it shall have been approved by the superintendent. If the superintendent shall approve, he shall issue, under his hand and the official seal of the department, in triplicate, a certificate authorizing such change of name to become effective, and stating the time at which such change shall become effective, which certificates shall be transmitted and filed in the same manner as authorization certificates.



9017 - Place and time of meetings of the board; presence at.

9017. Place and time of meetings of the board; presence at. 1. Meetings of the board, regular or special, may be held at any place within or without this state, unless otherwise provided in the organization certificate or the by-laws.

2. Subject to articles six, ten, ten-B and eleven of this chapter, the time and place for holding meetings of the board may be fixed by or under the by-laws, or, if not so fixed, by the board.

3. When authorized by the organization certificate of incorporation or the by-laws, any one or more members of the board or any committee thereof may participate in a meeting of such board or committee by means of a conference telephone or similar communications equipment allowing all persons participating in the meeting to hear each other at the same time. Participation by such means shall constitute presence in person at a meeting.



9018 - Effect of invalidity of part of article; severability.

9018. Effect of invalidity of part of article; severability. If any provision of this article or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared severable.



9019 - Certain provisions relating to the conversion of non-stock savings banks and savings and loan associations to stock form.

9019. Certain provisions relating to the conversion of non-stock savings banks and savings and loan associations to stock form. No mutual savings bank and no mutual savings and loan association shall convert to stock form unless all depositors (in the case of such savings banks) and all shareholders (in the case of such savings and loan associations) of any such converting institution whose aggregate deposit or share balance, as the case may be, (as shown on the books and records of the converting institution) equals at least one hundred dollars as of a record date to be established in accordance with general regulations of the superintendent of financial services are provided with an opportunity to approve such conversion, either in person or by valid proxy, at a meeting duly convened in accordance with general regulations of the superintendent of financial services for the purpose of approving or disapproving such conversion. At such meeting, each depositor or shareholder shall be entitled to cast one vote for each full one hundred dollars of deposits or shares of such depositor or shareholder shown on the books and records of the converting institution as of such record date. A depositor or shareholder shall not be entitled to cast any votes for any deposit or share balances in amounts of less than one hundred dollars. No such conversion shall be effective unless approved by the affirmative vote of at least seventy-five per centum of the aggregate dollar amount of the book value of deposits or shares, as the case may be, represented (either in person or by proxy) at such duly convened meeting and entitled to vote thereat.









BVO - Benevolent Orders

Article 1 - (Benevolent Orders) Short Title

1 - Short title.

1. Short title. This chapter shall be known as the "Benevolent Orders Law."



1-A - Applicability of not-for-profit corporation law to benevolent orders.

1-a. Applicability of not-for-profit corporation law to benevolent orders. 1. The not-for-profit corporation law applies to every corporation heretofore or hereafter formed under this chapter, or under any other statute or special act of this state, or under laws other than the statutes of this state, which has as its purpose or among its purposes a purpose for which a corporation may be formed under this chapter, provided that:

(a) If any provision of the not-for-profit corporation law conflicts with any provision of this chapter, the provision of this chapter shall prevail and the conflicting provision of the not-for-profit corporation law shall not apply in such case. If any provision of this chapter relates to a matter embraced in the not-for-profit corporation law but is not in conflict therewith, both provisions shall apply.

(b) A corporation to which the not-for-profit corporation law is made applicable by this section shall be treated as a "corporation", "domestic corporation", or "foreign corporation", as such terms are used in the not-for-profit corporation law, except that the purposes for which any such corporation has been or may be formed under this chapter shall not thereby be extended.

(c) The following provisions of the not-for-profit corporation law shall not apply to benevolent orders: section two hundred one, article four, paragraphs (a), (b), and (c) of section eight hundred four, section nine hundred seven, section nine hundred eight, section nine hundred nine, section ten hundred twelve, and article fourteen.

(d) Section six hundred eight of the not-for-profit corporation law shall not apply to any corporation to which this chapter applies to the extent that the provisions of such section conflict with any provision of the certificate of incorporation or of the by-laws, heretofore or hereafter adopted, of such corporation. Action to amend the certificate of incorporation or by-laws in relation to quorum requirements may be taken at a special meeting of members at which the quorum requirements applicable to the corporation as of August thirty-first, nineteen hundred seventy-one are fulfilled, but action may be taken only once under this sentence.

(e) For the purposes of this section and elsewhere in this chapter, the effective date of the not-for-profit corporation law as to corporations to which the not-for-profit corporation law is made applicable by this sectin shall be September first, nineteen hundred seventy-one.

2. From and after the effective date of this section the general corporation law shall not apply to any corporation to which this chapter applies.



1-B - Definition.

1-b. Definition. The term "minor", as used in this chapter, means a person who has not attained the age of eighteen years.






Article 2 - (Benevolent Orders) General Provisions

2 - Organization.

2. Organization. Either of the following orders:

1. A lodge of Free and Accepted Masons duly chartered by and installed according to the general rules and regulations of the Grand Lodge of Free and Accepted Masons of the State of New York;

2. A chapter of Royal Arch Masons duly chartered by and installed according to the general rules and regulations of the Grand Chapter of Royal Arch Masons of the state of New York;

3. A council of Royal and Select Masons duly chartered by and installed according to the general rules and regulations of the Grand Council of Royal and Select Masters of the state of New York;

4. A commandery of Knights Templar duly chartered by and instituted according to the general rules and regulations of the Grand Commandery of the state of New York;

5. A consistory, chapter, council or lodge duly chartered by and instituted according to the general rules and regulations of the Supreme Council of the Ancient and Accepted Scottish Rite for the Northern jurisdiction of the United States;

6. A lodge of Odd Fellows, duly chartered by and installed according to the general rules and regulations of the Grand Lodge of the Independent Order of Odd Fellows of the state of New York;

7. A Temple of Nobles of the Mystic Shrine duly chartered by and instituted according to the general rules and regulations of the Imperial Council of the Ancient Arabic Order of the Nobles of the Mystic Shrine for North America;

8. A lodge of the Knights of Pythias, duly chartered by and installed according to the general rules and regulations of the Grand Lodge of the Knights of Pythias of the state of New York;

9. A post of the Grand Army of the Republic, chartered and installed according to the regulations of that organization;

10. Any lodge of the Benevolent and Protective Order of Elks duly chartered by and installed according to the regulations of that organization;

11. Any subordinate lodge, tribe or other body of any benevolent or fraternal order or society incorporated under and pursuant to the laws of this state;

12. A council of the Knights of Columbus chartered and instituted by the National Council of the Knights of Columbus, pursuant to the constitution and laws of said order;

13. Any high court, subordinate court, or companion court of the Independent Order of Foresters chartered and instituted by the Supreme Court of the Independent Order of Foresters pursuant to the constitution and laws of said order;

14. A tribe of the Improved Order of Red Men, duly chartered by and instituted according to the general rules and regulations of the Great Council of the Improved Order of Red Men of the state of New York;

15. The Supreme Council of the Mystic Order of Veiled Prophets of the Enchanted Realm, or a subordinate grotto duly chartered by and instituted according to the general rules and regulations of said supreme council;

16. Any subordinate lodge of the Order of American True Ivorites chartered and instituted in accordance with the regulations of the Grand lodge of the Order of American True Ivorites;

17. Any subordinate aerie of the Fraternal Order of Eagles chartered and instituted in accordance with the regulations of the grand aerie of the Fraternal Order of Eagles;

18. Any subordinate council of the Junior Order of United American Mechanics under the jurisdiction of the national council of such order.

19. Any local camp of the Modern Woodmen of America chartered and instituted in accordance with the regulations of the head camp of the Modern Woodmen of America.

20. The Supreme or Cosmopolitan Council of the Brotherhood of the Commonwealth.

21. A tent of the Knights of the Maccabees of the World, duly chartered and instituted according to the general rules and regulations of the supreme tent of the Knights of the Maccabees of the World:

22. Any subordinate lodge of the Loyal Order of Moose, duly chartered and instituted in accordance with the constitution and laws of the supreme lodge of the world, Loyal Order of Moose.

23. The Catholic Daughters of America, or any subordinate court thereof, which is duly chartered and instituted in accordance with the constitution and laws of said Catholic Daughters of America.

24. The Home Nest or any subordinate nest of the Order of Owls duly chartered by and instituted according to the general rules and regulations of the Home Nest of the Order of Owls;

25. An encampment of the Independent Order of Odd Fellows, duly chartered by and installed according to the general rules and regulations of the grand encampment of the Independent Order of Odd Fellows;

26. A canton of patriarchs militant, duly chartered by and installed according to the general rules and regulations of the sovereign grand lodge of the Independent Order of Odd Fellows;

27. A commandery of the Knights of Malta, chartered by and instituted according to the general rules and regulations of the Supreme Grand Commandery of the Ancient and Illustrious Order of Knights of Malta;

28. A sisterhood of the Dames of Malta, Ladies of the Order of Saint John, Ancient and Illustrious Order, Knights of Malta, Continent of America, chartered by and instituted according to the general rules and regulations of the Zenodacia of the Dames of Malta;

29. A council of the Degree of Pocahontas of the Improved Order of Red Men, duly chartered by and instituted according to the general rules and regulations of The Great Council of New York State, Degree of Pocahontas of the Improved Order of Red Men.

30. A chapter of American Legion, chartered and installed according to the regulations of that organization. A post, county committee, or department organization of the American Legion, duly chartered according to the regulations of that organization.

30-a. A unit, county committee or department organization of the American Legion Auxiliary, duly chartered according to the regulations of that organization.

30-b. A county or department organization of Le Boutique des Huit Chapeaux et Quarante Femmes, duly chartered according to the regulations of that organization.

31. The State Camp of New York of the Patriotic Order Sons of America, or any subordinate camp thereof duly chartered by and instituted according to the rules and regulations of such State Camp.

32. A chapter of the order of the Eastern Star duly chartered by and instituted according to the general rules and regulations of the Grand Chapter of the Order of the Eastern Star of the State of New York.

33. Any subordinate lodge of the Independent Order Brith Abraham of the United States of America, chartered by and installed according to the general rules and regulations of the United States Grand Lodge, Independent Order Brith Abraham.

34. A department or county La Societe des Quarante Hommes et Huit Chevaux, chartered and installed according to the regulations of the American Legion.

35. A court of the order of the Amaranth duly chartered by and instituted according to the general rules and regulations of the Grand Court of the Order of the Amaranth of the State of New York.

36. Order of the Alhambra.

37. A post or detachment of the marine corps league.

37. Ancient Order of Hibernians.

38. A post of Jewish War Veterans of the United States, Inc.

38-a. A post of Catholic War Veterans, Inc.

38-b. A post or counties council of the Veterans of Foreign Wars of the United States, Incorporated.

39. A chapter of the Army and Navy Union of the United States of America, chartered and installed according to the regulations of that organization; a garrison, county or district council or department organization of the Army and Navy Union of the United States of America, duly chartered according to the regulations of that organization.

40. A post, county, committee or department organization of the Regular Veterans' Association, duly chartered and installed according to the regulations of that organization.

41. A chapter, county, committee or department organization of the Disabled American Veterans, duly chartered and installed according to the regulations of that organization.

42. Veterans of National Guard and Naval Militia, or any subordinate post or council, which is duly chartered and instituted according to the general rules and regulations of the Veterans of National Guard and Naval Militia.

43. A post, county, district or departmental organization of AMVETS (American Veterans of World War II), duly chartered and installed according to the regulations of that organization.

44. A post, county district or department organization of the Air Force Association, duly chartered and installed, according to the regulations of that organization.

45. A post, county, district or departmental organization of Italian American War Veterans of the United States, Incorporated, duly chartered and installed according to the regulations of that organization.

45-a. A post, county, district or departmental organization of Ladies' Auxiliary, Italian American War Veterans of the United States, Incorporated, duly chartered and installed according to the regulations of that organization.

46. A lodge of the Improved Benevolent and Protective Order of Elks of the World duly chartered by and installed according to the regulations of that organization.

47. The Masonic War Veterans of the State of New York, Incorporated, or any subordinate post thereof which is duly chartered and installed according to the general rules and regulations of that organization.

48. A lodge of Free and Accepted Masons duly chartered by and installed according to the general rules and regulations of the Prince Hall Grand Lodge of Free and Accepted Masons of the State of New York.

49. A temple of Nobles of the Mystic Shrine, duly chartered by and installed according to the general rules and regulations of the Imperial Council of the Ancient Egyptian Arabic Order Nobles Mystic Shrine of North and South America and its Jurisdictions, Inc.

50. A Forest duly chartered by and installed according to the general rules and regulations of the Supreme Forest, Tall Cedars of Lebanon, of the United States of America.

51. Grand Lodge of the State of New York, Order Sons of Italy in America, Incorporated, and any subordinate lodge of the Grand Lodge of the State of New York, Order Sons of Italy in America, duly chartered by and installed according to the general rules and regulations of the Grand Lodge of the State of New York, Order Sons of Italy in America, Incorporated.

51-a. A post, county, district or departmental organization of Ladies' Lodges, Grand Lodge of the State of New York, Order Sons of Italy in America, Incorporated, duly chartered and installed according to the regulations of that organization.

52. A chapter of the order of the American Hellenic Educational Progressive Association, Incorporated, duly chartered and installed according to the constitution and laws of the supreme lodge of said order.

53. The Department of New York, Polish Legion of American Veterans, or any subordinate post thereof, which is duly chartered and instituted in accordance with the constitution and by-laws of the Polish Legion of American Veterans, U. S. A. , and the Ladies Auxiliary, Department of New York, Polish Legion of American Veterans or any subordinate chapter thereof, which is duly chartered and installed according to the regulations of the Polish Legion of American Veterans.

54. Blinded Veterans Association New York, Inc.

55. A clan of the United Scottish Clans of New York and New Jersey duly chartered and installed according to the regulations of that organization.

56. A subordinate of the King of Tyre Affiliation A.F. and A.M. of the State of New York.

57. The International Veterans Boxers Association.

58. St. Paul's Conclave No. 12, Red Cross of Constantine of New York city.

59. The Vietnam Veterans of America, or any subordinate chapter thereof, which is duly chartered by and instituted according to the constitution and laws of that organization.

May elect at any regular communication, convocation, encampment or other regular meeting thereof, by whatever name known, held in accordance with the constitution and general rules and regulations of such grand lodge, chapter, commandery or council, or other governing body to which it belongs, or with which it is connected, and in conformity to its own by-laws, if it has any, not less than three nor more than five trustees or an executive committee of not more than five members for such lodge, chapter, commandery, consistory, council, temple, post, court, tribe, grotto, aerie, camp, tent, nest, encampment or canton, or Degree of Pocahontas council, who shall be members thereof in full membership and in good and regular standing therein; and may file in the office of the secretary of state, a certificate of such election, signed and acknowledged by the first three elective officers of such lodge, chapter, commandery, consistory, council, temple, post, court, tribe, grotto, aerie, camp, tent, nest, encampment or canton, or Degree of Pocahontas council, stating the time and place of such election and that same was regular, the names of such trustees or executive committee, and the term, severally, for which they are elected to serve, and the name of the lodge, chapter, commandery, consistory, council, temple, post, court, tribe, grotto, aerie, camp, tent, nest, encampment or canton, or Degree of Pocahontas council, for which they are elected.

Notwithstanding the foregoing provisions of this section, any such order may determine, at any regular communication, convocation, encampment or other regular meeting thereof, by whatever name known, held in accordance with the constitution and general regulations of the grand lodge, chapter, commandery, council or other governing body to which it belongs or with which it is connected, and is in conformity with its own by-laws, if there be any, to increase or decrease the number of trustees or executive committee members elected under the provisions of this section; provided, that the number of such trustees or members shall in no event be less than three; and provided, that the foregoing provisions of this section shall, to the extent not inconsistent with this paragraph, be applicable to any order making the determination authorized by this paragraph.



3 - Powers.

3. Powers. Such trustees or executive committee may take, hold and convey by and under the direction of such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, aerie, camp, tent, nest, encampment or canton, or Degree of Pocahontas council all the temporalities and property belonging thereto, whether real or personal, and whether given, granted or devised directly to it or to any person or persons for it, or in trust for its use and benefit, and may sue for and recover, hold and enjoy all the debts, demands, rights and privileges, and all buildings and places of assemblage, with the appurtenances, and all other estate and property belonging to it in whatsoever manner the same may have been acquired, or in whose name soever the same may be held, as fully as if the right and title thereto had been originally vested in them; and may purchase and hold for the purpose of the lodge, chapter, commandery, consistory, council, temple, grotto, aerie, post, tribe, camp, tent, nest, encampment or canton, or Degree of Pocahontas council, other real and personal property, and demise, lease and improve the same. Such trustees or executive committee may also issue their bonds or other evidences of indebtedness in such amounts and for such time and in such form as they shall determine either for the purpose of raising money to pay for any real estate purchased and held by them, and for the improvement of the same, as hereinbefore provided, or for any other past indebtedness, and may mortgage such real estate for the purpose of securing the bonds or other evidences of indebtedness so issued by them. Bonds and mortgages for other than moneys to pay for such real estate and the improvement thereof as above, shall only be issued after an order of the supreme court permitting and allowing same upon petition of all the trustees of the property of such executive committee of the lodge, chapter, commandery, consistory, council, temple, grotto, aerie, post, camp, tent, nest, encampment or canton. The petition shall briefly state the purposes and reason for same and shall state that the petition is made by and under the direction duly had or given at a regular or state communication, convocation, encampment or meeting thereof according to its constitution and general regulations. The court may permit and allow the issuance of said bonds and mortgages by the trustees or executive committee if it deems the same proper and for the best interests of the said lodge, chapter, commandery, consistory, council, temple, grotto, aerie, post, camp, tent, nest, encampment or canton. The order shall provide that the moneys shall be applied and expended for the same purposes set forth in the petition. The proceeds of such bonds or other evidences of indebtedness shall be applied exclusively to the purpose for which the same was borrowed either to pay for such real estate and the improvement thereof or any other past indebtedness. Every such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, aerie, camp, tent, nest, encampment or canton, or Degree of Pocahontas council, may make rules and regulations, not inconsistent with the laws of this state, or with the constitution or general rules or laws of the grand lodge or other governing body to which it is subordinate, for managing the temporal affairs thereof, and for the disposition of its property and other temporal concerns and revenue belonging to it, and the secretary and treasurer thereof, duly elected and installed according to its constitution and general regulations and law, shall, for the time being be ex-officio its secretary and treasurer. No board of trustees or executive committee for any lodge, chapter, commandery, consistory, council, temple, grotto, aerie, post, tribe, camp, tent, nest, encampment or canton or Degree of Pocahontas council, filing the certificate aforesaid, shall be deemed to be dissolved for any neglect or omission to elect a trustee or member of such executive committee, annually, or fill any vacancy or vacancies that may occur or exist at any time in said board or committee, but it shall and may be lawful for said lodge, chapter, commandery, consistory, council, temple, grotto, aerie, post, tribe, camp, tent, nest, encampment or canton, or Degree of Pocahontas council, to fill such vacancy or vacancies at any regular communication thereafter to be held, and till a vacancy arising from the expiration of the term of office of a trustee or member of such executive committee is filled, as aforesaid, he shall continue to hold the said office and perform the duties thereof.



3-A - (enacted without section heading).

3-a. (enacted without section heading). A subordinate lodge, chapter, post, council, commandery, temple, court or other organization entitled to file a certificate of election of trustees under section two of the benevolent orders law shall, while the warrant or charter for said lodge, chapter, post, council, commandery, temple, court or other organization, is in force so as to entitle it to operate as a subordinate body of the grand lodge or other grand body under whose jurisdiction it operates, be deemed to be a corporate entity for the purpose of making contracts, incurring liabilities, and acquiring rights, and of suing and being sued in the courts of this state in its own name, but may not take, hold, lease, mortgage, convey or otherwise dispose of real property unless it shall have filed the certificate required by section two of the benevolent orders law. In the absence of fraud or bad faith, the members, officers and trustees of a lodge, chapter, post, council, commandery, temple, court or other organization, enumerated in section two of the benevolent orders law, shall not be personally liable for its debts, obligations or liabilities.



4 - Terms of trustees.

4. Terms of trustees. 1. The persons first elected trustees of such lodge, chapter, commandery, consistory, council, temple or post, if a lodge of Free and Accepted Masons, or a chapter of Royal Arch Masons, shall be divided by lot by the officer making the certificate of election, so that the term of one shall expire on the day of the festival of Saint John the Evangelist, next thereafter, and another in one year, and the third in two years thereafter. If other than a lodge or chapter of Free and Accepted Masons, the trustees first elected shall be divided by lot by the officers making the certificate of election, so that the term of one will expire in one year, one in two years, and one in three years thereafter. One trustee shall annually thereafter be elected by such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or Degree of Pocahontas council, by ballot, in the same manner and at the same time as the first three officers thereof severally are or shall be elected according to its constitution, by-laws and regulations; and a certificate of such election under the hands of such officers and the seal of the lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or Degree of Pocahontas council, if it has any, shall be made, and shall be evidence of such election and entitle the person so elected to act as trustee. If any trustee dies, resigns, demits, is suspended or expelled, removes from the state, or becomes incapacitated for performing the duties of his office, his office shall be deemed vacant. Such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or Degree of Pocahontas council, may, at any regular communication, convocation, encampment or other regular meeting, by whatever name known, fill any vacancy in the office of trustee, by ballot, which election shall be certified in like manner and with like effect as an annual election, and the person so elected shall hold his office during the unexpired term of the trustee, whose place he was elected to fill.

2. In the event that any such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or degree of Pocahontas council shall, in accordance with the constitution and general rules and regulations of its grand lodge, chapter, commandery, council or other governing body to which it belongs or with which it is connected, and in conformity to its own by-laws, if it has any, determines to increase the number of its trustees from three to five, the two additional trustees shall be first elected at the same time as the trustee elected to succeed whichever of the previously elected trustees whose term first expires. At such election each of the three trustees elected shall, by lot, be assigned a term of one, two or three years, as the case may be. Thereafter all trustees shall be elected for terms of three years.

3. In the event that any such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or degree of Pocahontas council shall, in accordance with the constitution and general rules and regulations of its grand lodge, chapter, commandery, council or other governing body to which it belongs or with which it is connected, and in conformity to its own by-laws, if it has any, determines to increase the terms of its trustees from three to five years, the trustees hereafter elected shall be elected for terms of five years each.

4. Notwithstanding the provisions of subdivision one of this section, trustees of lodges of Free and Accepted Masons shall be elected and their terms commence at the first stated lodge communication next following the Grand Lodge Annual Communication.



5 - Powers of trustees.

5. Powers of trustees. 1. Such trustees shall have the care, management and control of all the temporalities and property of the lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or Degree of Pocahontas council, and they shall not sell, convey, mortgage or dispose of any property except by and under its direction, duly had or given at a regular or stated communication, convocation, encampment or meeting thereof, according to its constitution and general regulations. They shall at all times obey and abide by the directions, orders and resolutions of such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or Degree of Pocahontas council, duly passed at any regular or stated communication, convocation, encampment or meeting thereof not in conflict with the constitution and laws of this state or of the grand body to which it shall be subordinate, or of such lodge, chapter, commandery, consistory, council, temple, grotto, post, tribe, tent, nest, camp, encampment or canton, or Degree of Pocahontas council.

2. If a lodge of Free and Accepted Masons or a chapter of Royal Arch Masons, surrender its warrant to the grand body to which it is subordinate or is expelled or becomes extinct, according to the general rules or regulations of such body, the trustees then in office shall, out of the property belonging to such lodge or chapter, satisfy all just debts due from it and transfer the residue of its property to the "trustees of the masonic hall and asylum fund," a corporation created by chapter two hundred seventy-two of the laws of eighteen hundred sixty-four, entitled "An act to incorporate the trustees of the masonic hall and asylum fund," and unless reclaimed by such lodge or chapter within three years from such transfer, in accordance with the constitution and general regulations of such grand body, the same, with the avails or increase thereof, shall be applied by the "trustees of the masonic hall and asylum fund" to the benevolent purposes for which such trustees were created in and by such act.

3. If a lodge of Odd Fellows, duly chartered by and installed according to the general rules and regulations of the Grand Lodge of the Independent Order of Odd Fellows of the state of New York, surrender its charter to the grand lodge to which it is subordinate or is expelled or becomes extinct, according to the general rules or regulations of such grand lodge, trustees appointed by the Grand Master shall, out of the property belonging to such lodge, satisfy all just debts due from it and transfer the residue of its property to the Grand Lodge of the Independent Order of Odd Fellows of the state of New York, and unless reclaimed by such lodge within three years from such transfer, in accordance with the constitution, by-laws, rules and regulations of such grand lodge, the same, with the avails or increase thereof shall become the property of the grand lodge.

4. If a lodge of Knights of Pythias, duly chartered according to the constitution, statutes and rules and regulations of the Grand Lodge Knights of Pythias, of the state of New York, surrenders its charter to said Grand Lodge to which it is subordinate, or whose charter is vacated by said Grand Lodge, or if such lodge becomes extinct, according to the constitution, statutes and rules and regulations of said Grand Lodge, one or more trustees appointed by the Grand Chancellor shall, out of the real, personal or mixed property belonging to such lodge, satisfy all just debts due from it, and transfer the residue of its property to the Grand Lodge Knights of Pythias, of the state of New York, and, unless reclaimed by such lodge within five years from the time when its charter was or is surrendered or vacated, or from the time when it became or becomes extinct, and in accordance with the constitution, statutes, rules and regulations of said Grand Lodge, the same, with the avails or increase thereof, shall automatically, and without further action being required, become the property of said Grand Lodge, whenever such surrender, vacating or extinction occurred, even if prior to the date when this subdivision became effective; and the provisions hereof as to the transfer of said property to said Grand Lodge shall apply to such surrender or vacating of the charter of such lodge, or its becoming extinct, prior to the effective date of this subdivision, if the property thereof has not been reclaimed.

5. If a lodge of the Benevolent and Protective Order of Elks, duly chartered according to the constitution, statutes, rules and regulations of the Grand Lodge of the Benevolent and Protective Order of Elks, surrenders its charter to said Grand Lodge to which it is subordinate, or whose charter is vacated by said Grand Lodge, or if such lodge becomes extinct, according to the constitution, statutes, rules and regulations of said Grand Lodge, trustees appointed by the Grand Exalted Ruler shall receive, hold, conserve, manage or sell the lodge property, both real and personal, satisfy all just debts of the lodge, and retain and invest the net proceeds therefrom, in trust, until such time as said lodge may be reinstated or a new charter be granted in the same jurisdiction, except that the Grand Exalted Ruler shall direct that the remaining trust assets be conveyed to a tax exempt charitable organization of the State Association or, if there is no such tax exempt charitable organization, to the Grand Lodge Emergency Charity Fund if he shall determine, after ten years from the creation of the trust, that the lodge in question is not going to be reinstated or a new charter be granted in the same jurisdiction.

6. If a lodge of Moose International, Inc., duly chartered according to the constitution and bylaws of Moose International, Inc., surrenders or suffers revocation of its charter to Moose International, Inc., to which it is subordinate, or if such lodge becomes extinct, according to the constitution and bylaws of Moose International, Inc., the paraphernalia, supplies, property, cash and other assets remaining after payment of all indebtedness of the lodge shall be transferred to Moose International, which shall hold, conserve, manage or sell the property of lodge, both real and personal, and invest the net proceeds therefrom in a defunct lodge account, in the name of Moose International, Inc.



6 - Reorganization.

6. Reorganization. Any such lodge, chapter, commandery, consistory, council, temple or post heretofore incorporated by the laws of this state, or thereby heretofore enabled to take and hold real or personal property, or both, may surrender its act of incorporation, charter or privilege so conferred upon it, and may become enabled to take and hold real or personal property, or both, under the provisions of this chapter, on making and filing a certificate in the manner specified in this chapter, and stating therein, in addition to what is required in such a certificate, the surrender of such act of incorporation, charter or privilege, specifying the same. The property theretofore held and possessed by it shall be fully vested in its trustees, who shall have all the rights, powers and privileges, and be subject to all the provisions of this chapter.



7 - Joint corporations.

7. Joint corporations. 1. Any number of masonic bodies within the state, chartered by the Grand Lodge of Free and Accepted Masons of the State of New York, the Grand Chapter of Royal Arch Masons of the State of New York, the Grand Council of Royal and Select Masters of the State of New York, the Grand Commandery of Knights Templar of the State of New York, the Supreme Council of the Ancient and Accepted Scottish Rite for the Northern Masonic jurisdiction, United States of America, the Imperial Council of the Ancient Arabic Order of Nobles of the Mystic Shrine for North America, or the Supreme Council of the Mystic Order of Veiled Prophets of the Enchanted Realm of the United States of America, any number of chapters of the Order of the Eastern Star chartered by the Grand Chapter of the Order of the Eastern Star of the State of New York and any number of masonic clubs duly chartered by or affiliated with the National League of Masonic Clubs, and any number of courts of the Order of the Amaranth chartered by the Grand Court of the Order of the Amaranth of the State of New York;

2. Any subordinate courts or other bodies of the Foresters of America, instituted, established or authorized by the supreme or a grand court thereof;

3. Any lodges, encampments and cantons within the state chartered by the Grand Lodge of the Independent Order of Odd Fellows, the Grand Encampment or by the Sovereign Grand Lodge of the Independent Order of Odd Fellows, pursuant and subject to the constitution, general rules or laws of said order.

4. Any Rebekah lodges under the control and direction of the General Assembly of Rebekah lodges of the State of New York, chartered by the Grand Lodge of the Independent Order of Odd Fellows of the State of New York, pursuant and subject to the constitution, general rules or laws of said order or by the Sovereign Grand Lodge of the Independent Order of Odd Fellows;

5. Any lodges or other bodies of the Knights of Pythias duly chartered by and installed according to the general rules and regulations of the grand lodge of Knights of Pythias of the State of New York;

6. Any post of the Grand Army of the Republic chartered and installed according to the regulations of that organization;

7. Any lodges or other bodies of the Benevolent and Protective Order of Elks duly chartered by and installed according to the regulations of that organization;

8. Any lodges or other bodies of the Deutcher Orden der Harugari, duly chartered and installed according to the general rules and regulations of the grand lodges of the Deutcher Orden der Harugari of the state of New York, or of the Sovereign Grand Lodge of the Deutcher Orden der Harugari of the United States;

9. Any councils or other bodies of the Knights of Columbus chartered and instituted by the National Council of the Knights of Columbus pursuant to the charter, constitution and laws of said order; 10. Any tribes or other bodies of the Improved Order of Red Men chartered and instituted according to the constitution, general rules and regulations of the Improved Order of Red Men of the State of New York;

11. Any councils of the Degree of Pocahontas of the state of New York;

12. Any councils of the Degree of Pocahontas of the Improved Order of Red Men, duly chartered and instituted according to the rules and regulations of The Great Council of New York State, Degree of Pocahontas of the Improved Order of Red Men;

13. The State Camp of New York of The Patriotic Order Sons of America and any subordinate camps of the Patriotic Order Sons of America duly chartered and instituted according to the rules and regulations of the State Camp of New York of the Patriotic Order Sons of America;

14. Any commanderies of the Knights of Malta, chartered by and instituted according to the general rules and regulations of the Supreme Grand Commandery of the Ancient and Illustrious Order of Knights of Malta;

15. Any sisterhoods of the Dames of Malta, Ladies of the Order of Saint John, Ancient and Illustrious Order, Knights of Malta, Continent of America, chartered by and instituted according to the general rules and regulations of the Zenodacia of the Dames of Malta;

16. Any number of posts of the American Legion chartered and installed according to the regulations of that organization;

16-a. Any number of posts of Jewish War Veterans of the United States, Inc., chartered and installed according to the regulations of that organization;

16-b. Any number of posts of Catholic War Veterans, Inc., chartered and installed according to the regulations of that organization;

16-c. Any number of garrisons of the Army and Navy Union of the United States of America, chartered and installed according to the regulations of that organization;

16-d. Any member of posts or councils of the Veterans of National Guard and Naval Militia, chartered and instituted according to the general rules and regulations of that organization:

16-e. Any number of posts of the Masonic War Veterans of the State of New York, Incorporated, chartered and installed according to the regulations of that organization;

16-f. Any number of posts of Italian American War Veterans of the United States, Incorporated, chartered and installed according to the regulations of that organization.

16-g. Any number of units of the American Legion Auxiliary and Le Boutique des Huit Chapeaux et Quarante Femmes, chartered and installed according to the regulations of those organizations;

16-h. Any number of units of Ladies' Auxiliary, Italian American War Veterans of the United States, Incorporated, chartered and installed according to the regulations of that organization.

16-i. Any number of charters of the Vietnam Veterans of America, chartered and installed according to the regulations of that organization;

17. Any number of trades unions, trades assemblies, trades associations or labor organizations;

18. Any number of subordinate lodges, tribes or other bodies of any benevolent or fraternal order or society incorporated under and pursuant to the laws of this state;

18-a. Any subordinate lodge of the Grand Lodge of the State of New York, Order Sons of Italy in America, Incorporated, duly chartered by and installed according to the general rules and regulations of the Grand Lodge of the State of New York, Order Sons of Italy in America, Incorporated.

18-b. Any number of units of Ladies' Lodges, Grand Lodge of the State of New York, Order Sons of Italy in America, Incorporated, duly chartered and installed according to the regulations of that organization.

19. Any subordinate lodges within the state, chartered by and installed according to the general rules and regulations of the United States Grand Lodge, Independent Order Brith Abraham of the United States of America;

19-a. Any number of chapters of the order of the American Hellenic Educational Progressive Association, Incorporated, duly chartered and installed according to the constitution and laws of the supreme lodge of said order.

19-b. Any member of posts or units of the Department of New York, Polish Legion of American Veterans, or any subordinate post thereof, which is duly chartered and instituted in accordance with the constitution and by-laws of the Polish Legion of American Veterans, U. S. A. , and the Ladies Auxiliary, Department of New York, Polish Legion of American Veterans or any subordinate chapter thereof, which is duly chartered and installed according to the regulations of the Polish Legion of American Veterans.

19-c. Any number of clans of the United Scottish Clans of New York and New Jersey, duly chartered and installed according to the regulations of that organization;

20. A subordinate of the King of Tyre Affiliation A.F. and A.M. of the State of New York.

21. Any of the benevolent or fraternal orders or societies, or their subordinate bodies, enumerated in this section;

22. The International Veterans Boxers Association.

May unite in forming a corporation, providing they do not hold membership in a similar organization, for the purpose of acquiring, constructing, maintaining and managing a hall, temple or other building, or a home for the aged and indigent members of such order and their dependent surviving spouses and orphans, of acquiring, constructing, maintaining and managing an asylum, home or school for the free education of the orphans and children of the worthy, aged and indigent members of the bodies so uniting and of creating, collecting and maintaining a library for the use of the bodies uniting to form such corporation, or for any of such purposes, but the membership of any such lodge, chapter, commandery, consistory, council, temple, grotto, post, tent, nest, camp, encampment, or canton will be dependent upon its continued allegiance to the governing body by whom it was chartered, installed, and under whose general rules and regulations it exists, and such governing body, if its consent to such incorporation is necessary, and it is a domestic corporation, shall have the right of visitation to such home, asylum or school for the aged and indigent members of such order or society, and their dependent surviving spouses and orphans, for the purpose of controlling and arresting abuses, and to enforce a due observance of the general laws, rules and regulations of such order or society, governing its care, control and maintenance of aged and indigent members, their dependent surviving spouses and orphans, in so far as the same shall not be contrary to any law or statute.

Each body hereafter uniting to form such corporation shall at a regular meeting thereof, held in accordance with its constitution and general rules and regulations or by-laws, elect one or more members thereof for a term of either one, two or three years, as the rules, regulations and by-laws of the body may prescribe, to represent it in such corporation. If the bodies uniting to form such corporation, do not exceed thirty in number, then each representative so elected shall be a trustee of said corporation, and shall make and file in the office of the clerk of the county where such building is, or is to be located, a certificate of such election signed and acknowledged by the highest two officers of the body electing him, stating the time and place of the election, its regularity, the name of the trustee, and the name of the body from which he was elected. If the bodies uniting to form such corporation shall exceed thirty in number then the representatives elected as hereinbefore provided, shall assemble annually at a time and place fixed by the constitution, by-laws, rules and regulations of the corporation, and shall elect from amongst themselves a president, vice-president, secretary and treasurer, each of whom shall be ex-officio trustees of the corporation, and not less than nine nor more than twenty-four other trustees. Each of the bodies uniting to form such corporation shall elect not more than three representatives, who shall be elected in the manner above prescribed and whose certificate of election shall be made and filed in the manner and form above prescribed. The trustees so elected shall make, acknowledge and file with the secretary of state a certificate stating the name of the corporation to be formed, and indorsed thereon the written consent of the grand body to which it is subordinate, if so required by the general rules and regulations of such superior body, its purposes and objects, the names and places of residence of the trustees, the names of the bodies which they respectively represent, the names of the bodies uniting to form the corporation and their location, and the name of the town, village or city and the county where such building is, or is to be located; and there upon the several bodies so uniting shall be a corporation for the purposes specified in such certificate.



7-A - Consolidation.

7-a. Consolidation. Any two or more of the bodies enumerated in the preceding section, having the same parent governing body, organized under section two of this chapter may consolidate by taking such action at any regular communication, convocation, encampment or other regular meeting thereof, by whatever name known, held in accordance with the constitution and general rules and regulations of the governing body to which it is subordinate, and in conformity to its own by-laws, and shall thereupon proceed to effect such organization in the manner provided for in section two, as if neither body had heretofore been organized under its provisions. When the certificate required to be filed by such body in the office of the secretary of state under the provisions of this article shall be so filed such separate bodies shall thereupon become one body, and all the temporalities, and property, whether real or personal, now vested in the trustees of each of the bodies so consolidated, in accordance with the provisions of section three of this chapter shall be vested in the trustees of the body formed by the consolidation, which shall be subject to all the liabilities of the former bodies to the same extent as if such liabilities had been contracted or incurred by it.



8 - Trustees.

8. Trustees. The persons executing such certificate and named therein, shall be the board of trustees of such corporation. If but two bodies unite to form such corporation, its by-laws may prescribe the terms of office of the trustees. If more than two bodies so unite, the trustees shall divide themselves by lot into three classes, not including, however, the president, vice-president, secretary and treasurer, if such officer shall have been elected as provided in section seven hereof, who shall be one year trustees, so that the term of office of the first class shall expire in one year; the term of office of the second class, in two years; and the term of office of the third class, in three years; provided, however, that no trustee shall continue as such after he has ceased to be a representative.

On a vacancy occurring in the office of a trustee of such corporation, the body which he represented shall fill such vacancy, provided the bodies uniting to form such corporation do not exceed thirty in number, and the person so chosen shall hold office for three years, if chosen on the expiration of the term of his predecessor, and otherwise, until the expiration of the original term.

But if the bodies uniting to form such corporation exceed thirty in number, then any vacancy occurring by reason of the expiration of a term or by failure of any trustee to be re-elected as a representative, shall be filled for three years or for the balance of the unexpired term, as the case may be, by the representatives in annual session; and any vacancy occurring otherwise than as above specified, shall be filled until the next annual meeting of the representatives by the body that has lost representation by reason of the vacancy, when it shall be filled by said representatives for the remainder of the unexpired term. If the bodies uniting to form such corporation exceed thirty in number, then the representatives, but if less than thirty in number then the board of trustees, may admit or prescribe rules and regulations for the admission as members of such corporation of other bodies chartered or instituted by the same general governing body as any of the bodies named in such certificate, or by any superior or higher jurisdiction or governing body of the order to which any of such bodies belong, and may prescribe rules and regulations for the withdrawal, expulsion or suspension of any body or bodies having membership in such corporation.

Where the bodies uniting to form such corporation do not exceed thirty in number, the board of trustees shall fix the term of office of such trustees elected to represent new members of such corporation at one, two or three years, and shall so apportion such new trustees that as nearly as possible the terms of office of one-third of the trustees of such corporation shall expire annually.

Where the organizations so united are trades unions, trades assemblies, trades associations or labor organizations, the board of trustees may, from time to time, admit as members of such corporation and of such board of trustees the representatives of any other labor or trade organization or association whether or not the same be chartered or instituted by the same general governing body as any of the bodies named in such certificate, or by any superior or higher jurisdiction or governing body of the order to which such bodies belong. The board of trustees admitting such members shall file in the county clerk's office a certificate showing such action, and the terms of the representatives so admitted shall be fixed as above provided in the case of other organizations.

Every corporation formed under this chapter must file annually immediately after its annual meeting, in the clerk's office of the county where such building is or is to be located, a certificate giving the names and addresses of the principal officers of the corporation and the names and addresses of the members of the board of trustees, and the names and location of all bodies admitted to or withdrawn or expelled from membership since the filing of the last preceding certificate. And the several bodies comprising such corporation may by a two-thirds vote of all the members present at any regular or special meeting, notice whereof has been duly given according to the constitution, rules and regulations of such body, adopt by-laws, rules and regulations for the management and government of such hall, temple, or other building not inconsistent with the laws of the state or the constitution, general rules or laws of the grand lodge or other governing body to which it is subordinate and may therein provide for the disposition of the revenues arising therefrom and may in such by-laws, rules and regulations limit and define the purposes and uses to which the net revenue from said hall, temple or other building shall be applied, and when the same shall be concurred in by all of said bodies, they shall be binding on said corporation and thereafter said net income shall not be devoted or applied to any other purpose.



9 - Powers of joint corporations.

9. Powers of joint corporations. Such corporation may acquire real property in the town, village or city in which such hall, home, temple or building is or is to be located, and erect such building or buildings thereupon for the uses and purposes of the corporation, as the trustees may deem necessary, or repair, rebuild or reconstruct any building or buildings that may be thereupon and furnish and complete such rooms therein as may appear necessary for the use of such bodies or for any other purpose for which the corporation is formed; and may rent to other persons any portion of such building or real property for business or other purposes. Until such real property shall be acquired or such building erected or made ready for use, the corporation may rent and sublet such rooms or apartments in such town, village or city as may be suitable or convenient for the use of the bodies mentioned in such certificate, or of such other bodies as may desire to use them, and the board of trustees may determine the terms and conditions on which rooms and apartments in such building or buildings, when erected, or which may be leased, shall be used and occupied. Before such corporation composed of not more than thirty bodies shall purchase or sell any real property, or erect or repair any building or buildings thereupon, and before it shall purchase any building or part of a building for the use of a corporation, it shall submit to the bodies constituting the corporation, the proposition to make such sale or purchase, or to erect or repair any such building or buildings, or to rent any building or part thereof, for the use of the corporation; and unless such proposition receives the approval of two-thirds of the bodies constituting the corporation, such proposition shall not be carried into effect. The evidence of the approval of such proposition by any such body shall be a certificate to that effect signed by the presiding officer and secretary of the body, or the officers discharging duties corresponding to those of the presiding officer and secretary, under the seal of such body. But where land is purchased for the purpose of erecting a hall, home or temple thereon, the buildings upon such land at the time of such purchase may be sold by the trustees without such consent. The powers of the board of trustees of every corporation created hereunder and composed of more than thirty bodies, respecting sales, purchases and repairs, shall be fixed by the by-laws adopted by the representatives of the various bodies composing such corporation, or shall be determined by such representatives when assembled in annual session. Every corporation created hereunder shall have power to enforce, at law or in equity, any legal contract which it may make with any of the bodies composing it respecting the care and maintenance of members or other dependents of such body, the same as if such body or bodies were not members of the corporation. Any corporation created hereunder shall have power to take and hold real and personal estate by purchase, gift, devise or bequest subject to the provisions of law relating to devises and bequests by last will and testament or otherwise.



10 - Mortgaging property.

10. Mortgaging property. If the funds of the corporation shall not be sufficient to pay for any real property purchased by the board of trustees in pursuance of law, or for the construction, repair or rebuilding of a suitable building or buildings, and the finishing or furnishing of apartments therefor, the corporation may issue its bonds bearing interest, semi-annually, for such additional sum as may be required therefor, and may execute to any such trustee or trustees, as the board may select, a mortgage upon its real property as security for the payment of such bonds or the corporation may borrow such additional sum as may be required therefor of any person or corporation and execute and deliver its bond for the moneys so borrowed and secure the payment thereof by mortgage upon its real property as collateral thereto. The proceeds of such bonds or such bond and mortgage shall be applied to the payment of debts of the corporation incurred by the purchase of such real property, or the construction and repair of a building or buildings thereupon or the finishing or furnishing of apartments therein. Any of the bodies specified in section seven may invest its funds in the bonds authorized by this section to be issued. Such corporation shall have authority also to borrow of any person or corporation such sum as in the judgment of its board of trustees may be required to pay the cost of the construction, repair, rebuilding or reconstruction of any such building or buildings, and the finishing or furnishing of apartments therein, and to secure the payment of any moneys so borrowed, and to execute and deliver its bond for the sum so borrowed, and to secure the payment of the same by mortgage upon its real property as collateral thereto.



11 - Reincorporation of joint corporations.

11. Reincorporation of joint corporations. A corporation heretofore organized, the members whereof represent lodges or bodies in any of the benevolent or fraternal orders mentioned or described in section seven hereof, may by a two-thirds vote of all its members present and voting at a regular or regularly called meeting thereof, proceed to reincorporate under this chapter with the same name and for the same purposes for which it was originally organized. In thus proceeding to reincorporate, the board of trustees or directors may be increased or diminished within the limits prescribed by section seven hereof, but any decrease in such membership shall not take effect so as to affect the term of office of any trustee or director of the old corporation. Such trustees or directors and the other officers of the old corporation shall continue to serve as such under the reorganized corporation for the term for which they were originally elected or appointed. Such reorganization shall not effect a dissolution of the corporation, but shall be deemed a continuation of its corporate existence without affecting its property rights, or its liabilities, or the liabilities of its members or officers as such; but thereafter it shall have only such other rights, powers and privileges and be subject only to such other duties and liabilities as a corporation created for the same purpose under this chapter.



12 - Placing minors by adoption.

12. Placing minors by adoption. Any corporation created under section seven of this act or reorganized under section eleven thereof, for the purpose of acquiring and maintaining a home for the aged and indigent members of such order and their dependent surviving spouses and orphans, may place by adoption, according to law, minors placed in their custody; provided authority so to do is given such corporation by the parent, guardian or other person or persons having the lawful custody of such minor or minors, if any such person or persons can be found, or, if not, by the person or persons having the actual custody of such minor or minors.



13 - (enacted without section heading).

13. (enacted without section heading). Any corporation such as is described in the last preceding section, now having or which may hereafter have in its custody, a minor whose parents are both deceased and who has no general guardian or relative capable of furnishing such minor with a good home who will assume that responsibility, may place such minor by adoption without obtaining anyone's consent except that of the court or judge to whom the application for adoption is made and the consent of such minor if over twelve years of age.



14 - Changes of purposes and powers of corporations incorporated or reincorporated hereunder.

14. Changes of purposes and powers of corporations incorporated or reincorporated hereunder. 1. Any corporation incorporated or reincorporated under this chapter may, within the authority conferred and the limitations imposed by sections seven and eight, extend, limit or otherwise change the purposes, objects or powers, or the use or disposition of the revenues of the corporation, by filing a certificate in the office of the secretary of state which shall be entitled and endorsed "Certificate of (stating the nature of the change to be accomplished) of (name of corporation) pursuant to section fourteen of the benevolent orders law" and shall state:

(a) The name of the corporation and the names of the several bodies comprising such corporation;

(b) The date of filing of the certificate of incorporation or certificate of reincorporation in each state office where filed;

(c) The purposes, powers or provisions to be amended or eliminated; the purposes, powers or provisions to be added or substituted, and the use or disposition to be made of the revenues of the corporation.

2. The certificate shall be executed and acknowledged by the trustees of such corporation who shall make and annex thereto an affidavit stating that they have been authorized to execute and file such certificate by a two-thirds vote of all the members of each of the several bodies comprising such corporation present at any regular or special meeting of such body, and that notice thereof was duly given according to the constitution and by-laws, rules and regulations of such body.






Article 3 - (Benevolent Orders) Laws Repealed; When to Take Effect

20 - Laws repealed.

20. Laws repealed. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



21 - When to take effect.

21. When to take effect. This chapter shall take effect immediately.









BSC - Business Corporation

Article 1 - (Business Corporation) SHORT TITLE; DEFINITIONS; APPLICATIONS; CERTIFICATES, MISCELLANEOUS

101 - Short title.

This chapter shall be known as the "Business Corporation Law".



102 - Definitions.

(a) As used in this chapter, unless the context otherwise requires, the term:

(1) "Authorized person" means a person, whether or not a shareholder, officer or director, who is authorized to act on behalf of a corporation or foreign corporation.

(2) "Bonds" includes secured and unsecured bonds, debentures, and notes.

(3) "Certificate of incorporation" includes (A) the original certificate of incorporation or any other instrument filed or issued under any statute to form a domestic or foreign corporation, as amended, supplemented or restated by certificates of amendment, merger or consolidation or other certificates or instruments filed or issued under any statute; or (B) a special act or charter creating a domestic or foreign corporation, as amended, supplemented or restated.

(4) "Corporation" or "domestic corporation" means a corporation for profit formed under this chapter, or existing on its effective date and theretofore formed under any other general statute or by any special act of this state for a purpose or purposes for which a corporation may be formed under this chapter, other than a corporation which may be formed under the cooperative corporations law.

(5) "Director" means any member of the governing board of a corporation, whether designated as director, trustee, manager, governor, or by any other title. The term "board" means "board of directors".

(7) "Foreign corporation" means a corporation for profit formed under laws other than the statutes of this state, which has as its purpose or among its purposes a purpose for which a corporation may be formed under this chapter, other than a corporation which, if it were to be formed currently under the laws of this state, could not be formed under this chapter. "Authorized", when used with respect to a foreign corporation, means having authority under article 13 (Foreign corporations) to do business in this state.

(7-a) "Infant" means a person who has not attained the age of eighteen years.

(8) "Insolvent" means being unable to pay debts as they become due in the usual course of the debtor's business.

(9) "Net assets" means the amount by which the total assets exceed the total liabilities. Stated capital and surplus are not liabilities.

(10) "Office of a corporation" means the office the location of which is stated in the certificate of incorporation of a domestic corporation, or in the application for authority of a foreign corporation or an amendment thereof. Such office need not be a place where business activities are conducted by such corporation.

(11) "Process" means judicial process and all orders, demands, notices or other papers required or permitted by law to be personally served on a domestic or foreign corporation, for the purpose of acquiring jurisdiction of such corporation in any action or proceeding, civil or criminal, whether judicial, administrative, arbitrative or otherwise, in this state or in the federal courts sitting in or for this state.

(12) "Stated capital" means the sum of (A) the par value of all shares with par value that have been issued, (B) the amount of the consideration received for all shares without par value that have been issued, except such part of the consideration therefor as may have been allocated to surplus in a manner permitted by law, and (C) such amounts not included in clauses (A) and (B) as have been transferred to stated capital, whether upon the distribution of shares or otherwise, minus all reductions from such sums as have been effected in a manner permitted by law.

(13) "Surplus" means the excess of net assets over stated capital.

(14) "Treasury shares" means shares which have been issued, have been subsequently acquired, and are retained uncancelled by the corporation. Treasury shares are issued shares, but not outstanding shares, and are not assets.



103 - Application.

(a) This chapter applies to every domestic corporation and to every foreign corporation which is authorized or does business in this state. This chapter also applies to any other domestic corporation or foreign corporation of any type or kind to the extent, if any, provided under this chapter or any law governing such corporation and, if no such provision for application is made, to the extent, if any, that the stock corporation law applied to such corporation immediately prior to the effective date of this chapter.

This chapter also applies to a corporation of any type or kind, formed for profit under any other chapter of the laws of this state except a chapter of the consolidated laws, to the extent that provisions of this chapter do not conflict with the provisions of such unconsolidated law. If an applicable provision of such unconsolidated law relates to a matter embraced in this chapter but is not in conflict therewith, both provisions shall apply. Any corporation to which this chapter is made applicable by this paragraph shall be treated as a "corporation" or "domestic corporation" as such terms are used in this chapter, except that the purposes of any such corporation formed or formable under such unconsolidated law shall not thereby be extended. For the purpose of this paragraph, the effective date of this chapter as to corporations to which this chapter is made applicable by this paragraph shall be June one, nineteen hundred seventy-three.

This chapter shall not apply to a domestic corporation of any type or kind heretofore or hereafter formed under the banking law, insurance law, railroad law, transportation corporations law or cooperative corporations law, or under any other statute or special act for a purpose or purposes for which a corporation may be formed under any of such laws except to the extent, if any, provided under such law. It shall not apply, except to the extent, if any, provided under the banking law, insurance law, railroad law, transportation corporations law or cooperative corporations law, to a foreign corporation of any type or kind heretofore or hereafter formed which (1) has as its purpose or among its purposes a purpose for which a corporation may be formed only under the insurance law, banking law, railroad law, transportation corporations law or cooperative corporations law, and (2) is either an authorized insurer as defined in the insurance law or does in this state only the kind of business which can be done lawfully by a corporation formed under the banking law, railroad law, transportation corporations law or cooperative corporations law, as the case may be. After the effective date of this chapter the stock corporation law shall not apply to any corporation of any type or kind. The general corporation law shall not apply to a corporation of any type or kind to which this chapter applies. A reference in any statute of this state, which makes a provision of the stock corporation law applicable to a corporation of any type or kind, shall be deemed and construed to refer to and make applicable the corresponding provision, if any, of this chapter.

(b) This chapter applies to commerce with foreign nations and among the several states, and to corporations formed by or under any act of congress, only to the extent permitted under the constitution and laws of the United States.

(c) The enactment of this chapter shall not affect the duration of a corporation which is existing on the effective date of this chapter. Any such existing corporation, its shareholders, directors and officers shall have the same rights and be subject to the same limitations, restrictions, liabilities and penalties as a corporation formed under this chapter, its shareholders, directors and officers.

(d) This chapter shall not affect any cause of action, liability, penalty or action or special proceeding, which on the effective date of this chapter, is accrued, existing, incurred or pending but the same may be asserted, enforced, prosecuted or defended as if this chapter had not been enacted.

(e) After the effective date of this chapter no corporation shall be formed under the stock corporation law.



104 - Certificates; requirements, signing, filing, effectiveness.

(a) Every certificate or other instrument relating to a domestic or foreign corporation which is delivered to the department of state for filing under this chapter, other than a certificate of existence under section 1304 (Application for authority; contents), shall be in the English language, except that the corporate name may be in another language if written in English letters or characters.

(c) Whenever such instrument is required to set forth the date when a certificate of incorporation was filed by the department of state, the original certificate of incorporation is meant. This requirement shall be satisfied, in the case of a corporation created by special act, by setting forth the chapter number and year of passage of such act.

(d) Every such certificate required under this chapter to be signed and delivered to the department of state shall, except as otherwise specified in the section providing for such certificate, be signed either by an officer, director, attorney-in-fact or duly authorized person and include the name and the capacity in which such person signs such certificate.

(e) If an instrument which is delivered to the department of state for filing complies as to form with the requirements of law and there has been attached to it the consent or approval of the state official, department, board, agency or other body, if any, whose consent to or approval of such instrument or the filing thereof is required by any statute of this state and the filing fee and tax, if any, required by any statute of this state in connection therewith have been paid, the instrument shall be filed and indexed by the department of state. No certificate of authentication or conformity or other proof shall be required with respect to any verification, oath or acknowledgment of any instrument delivered to the department of state under this chapter, if such verification, oath or acknowledgment purports to have been made before a notary public, or person performing the equivalent function, of one of the states, or any subdivision thereof, of the United States or the District of Columbia. Without limiting the effect of section four hundred three of this chapter, filing and indexing by the department of state shall not be deemed a finding that a certificate conforms to law, nor shall it be deemed to constitute an approval by the department of state of the name of the corporation or the contents of the certificate, nor shall it be deemed to prevent any person with appropriate standing from contesting the legality thereof in an appropriate forum.

(f) Except as otherwise provided in this chapter, such instrument shall become effective upon the filing thereof by the department of state.

(g) The department shall make, certify and transmit electronically a copy of each such instrument to the clerk of the county in which the office of the domestic or foreign corporation is or is to be located. The county clerk shall file and index such copy.



104-A - Fees.

Except as otherwise provided, the department of state shall collect the following fees pursuant to this chapter:

(a) For the reservation of a corporate name pursuant to section three hundred three of this chapter, twenty dollars.

(b) For the resignation of a registered agent for service of process pursuant to section three hundred five of this chapter, and for the resignation for receipt for process pursuant to section three hundred six-A of this chapter, sixty dollars.

(c) For service of process on the secretary of state pursuant to section three hundred six, paragraph (e) of section three hundred six-A, or three hundred seven of this chapter, forty dollars. No fee shall be collected for process served on behalf of a county, city, town or village or other political subdivision of the state.

(d) For filing a certificate of incorporation pursuant to section four hundred two of this chapter, one hundred twenty-five dollars.

(e) For filing a certificate of amendment pursuant to section eight hundred five of this chapter, sixty dollars.

(f) For filing a certificate of change pursuant to paragraph (a) of section eight hundred five-A of this chapter, thirty dollars, and for filing a certificate of change pursuant to paragraph (b) of section eight hundred five-A of this chapter, five dollars.

(g) For filing a restated certificate of incorporation pursuant to section eight hundred seven of this chapter, sixty dollars.

(h) For filing a certificate of merger or consolidation pursuant to section nine hundred four of this chapter, or a certificate of exchange pursuant to section nine hundred thirteen (other than paragraph (g) of section nine hundred thirteen) of this chapter, sixty dollars.

(i) For filing a certificate of merger of a subsidiary corporation pursuant to section nine hundred five of this chapter, or a certificate of exchange pursuant to paragraph (g) of section nine hundred thirteen of this chapter, sixty dollars.

(j) For filing a certificate of merger or consolidation pursuant to section nine hundred four-a of this chapter, a certificate of merger or consolidation pursuant to section nine hundred four-b of this chapter, or a certificate of merger or consolidation of domestic and foreign corporations pursuant to section nine hundred seven of this chapter, sixty dollars.

(k) For filing a certificate of dissolution pursuant to section one thousand three of this chapter, sixty dollars.

(l) For filing an application by a foreign corporation for authority to do business in New York state pursuant to section thirteen hundred four of this chapter, two hundred twenty-five dollars.

(m) For filing a certificate of amendment of an application for authority by a foreign corporation pursuant to section thirteen hundred nine of this chapter, sixty dollars.

(n) For filing a certificate of change of application for authority by a foreign corporation pursuant to paragraph (b) of section thirteen hundred nine-A of this chapter, thirty dollars, and for filing a certificate of change pursuant to paragraph (c) of section thirteen hundred nine-A of this chapter, five dollars.

(o) For filing a certificate of surrender of authority pursuant to section thirteen hundred ten of this chapter, sixty dollars.

(p) For filing a statement of the termination of existence of a foreign corporation pursuant to section thirteen hundred eleven of this chapter, sixty dollars. There shall be no fee for the filing by an authorized officer of the jurisdiction of incorporation of a foreign corporation of a certificate that the foreign corporation has been dissolved or its authority or existence has been otherwise terminated or cancelled in the jurisdiction of its incorporation.

(q) For filing a certificate of incorporation by a professional service corporation pursuant to section fifteen hundred three of this chapter, one hundred twenty-five dollars.

(r) For filing a statement or amendment pursuant to section four hundred eight of this chapter with the department of state, nine dollars. This fee shall not apply to statements submitted through the department of taxation and finance pursuant to paragraph eight of section four hundred eight of this chapter.

(s) For filing any other certificate or instrument, sixty dollars.



105 - Certificates; corrections.

Any certificate or other instrument relating to a domestic or foreign corporation filed by the department of state under this chapter may be corrected with respect to any informality or error apparent on the face, incorrect statement or defect in the execution thereof including the deletion of any matter not permitted to be stated therein. A certificate, entitled "Certificate of correction of............ (correct title of certificate and name of corporation)" shall be signed and delivered to the department of state. It shall set forth the name of the corporation, the date the certificate to be corrected was filed by the department of state, a statement as to the nature of the informality, error, incorrect statement or defect, the provision in the certificate as corrected or eliminated and if the execution was defective, the proper execution. The filing of the certificate by the department of state shall not alter the effective time of the instrument being corrected, which shall remain as its original effective time, and shall not affect any right or liability accrued or incurred before such filing. A corporate name may not be changed or corrected under this section. The provisions of this section shall apply to all instruments and certificates heretofore and hereafter filed with the department of state.



106 - Certificates as evidence.

(a) Any certificate or other instrument filed by the department of state relating to a domestic or foreign corporation and containing statements of fact required or permitted by law to be contained therein, shall be received in all courts, public offices and official bodies as prima facie evidence of such facts and of the execution of such instrument.

(b) Whenever by the laws of any jurisdiction other than this state, any certificate by any officer in such jurisdiction or a copy of any instruments certified or exemplified by any such officer, may be received as prima facie evidence of the incorporation, existence or capacity of any foreign corporation incorporated in such jurisdiction, or claiming so to be, such certificate when exemplified, or such copy of such instrument when exemplified shall be received in all courts, public offices and official bodies of this state, as prima facie evidence with the same force as in such jurisdiction. Such certificate or certified copy of such instrument shall be so received, without being exemplified, if it is certified by the secretary of state, or official performing the equivalent function as to corporate records, of such jurisdiction.



107 - Corporate seal as evidence.

The presence of the corporate seal on a written instrument purporting to be executed by authority of a domestic or foreign corporation shall be prima facie evidence that the instrument was so executed.



108 - When notice or lapse of time unnecessary; notices dispensed with when delivery is prohibited.

when delivery is prohibited.

(a) Whenever, under this chapter or the certificate of incorporation or by-laws of any corporation or by the terms of any agreement or instrument, a corporation or the board or any committee thereof is authorized to take any action after notice to any person or persons or after the lapse of a prescribed period of time, such action may be taken without notice and without the lapse of such period of time, if at any time before or after such action is completed the person or persons entitled to such notice or entitled to participate in the action to be taken or, in the case of a shareholder, by his attorney-in-fact, submit a signed waiver of notice of such requirements.

(b) Whenever any notice or communication is required to be given to any person by this chapter, the certificate of incorporation or by-laws, or by the terms of any agreement or instrument, or as a condition precedent to taking any corporate action and communication with such person is then unlawful under any statute of this state or of the United States or any regulation, proclamation or order issued under said statutes, then the giving of such notice or communication to such person shall not be required and there shall be no duty to apply for license or other permission to do so. Any affidavit, certificate or other instrument which is required to be made or filed as proof of the giving of any notice or communication required under this chapter shall, if such notice or communication to any person is dispensed with under this paragraph, include a statement that such notice or communication was not given to any person with whom communication is unlawful. Such affidavit, certificate or other instrument shall be as effective for all purposes as though such notice or communication had been personally given to such person.

(c) Whenever any notice or communication is required or permitted by this chapter to be given by mail, it shall, except as otherwise expressly provided in this chapter, be mailed to the person to whom it is directed at the address designated by him for that purpose or, if none is designated, at his last known address. Such notice or communication is given when deposited, with postage thereon prepaid, in a post office or official depository under the exclusive care and custody of the United States post office department. Such mailing shall be by first class mail except where otherwise required by this chapter.



109 - Actions or special proceedings by attorney-general.

(a) The attorney-general may maintain an action or special proceeding:

(1) To annul the corporate existence or dissolve a corporation that has acted beyond its capacity or power or to restrain it from the doing of unauthorized business;

(2) To annul the corporate existence or dissolve any corporation that has not been duly formed;

(3) To restrain any person or persons from acting as a domestic or foreign corporation within this state without being duly incorporated or from exercising in this state any corporate rights, privileges or franchises not granted to them by the law of the state;

(4) To procure a judgment removing a director of a corporation for cause under section 706 (Removal of directors);

(5) To dissolve a corporation under article 11 (Judicial dissolution);

(6) To restrain a foreign corporation or to annul its authority to do business in this state under section 1303 (Violations).

(7) Upon written application, ex parte, for an order to the supreme court at a special term held within the judicial district where the office of the corporation is located, and if the court so orders, to inspect the books and records of the corporation to the extent that such inspection is available to shareholders and directors under the law of this state. Such application shall contain a statement that the inspection is necessary to protect the interests of the people of this state. This paragraph applies to every corporation, no shares of which are listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or an affliated securities association. This paragraph does not apply to a corporation all shares of which are owned either directly or through a wholly owned subsidiary by a corporation or corporations to which this paragraph does not apply.

(8) To collect any fines payable to the department of state pursuant to section four hundred nine of this chapter.

(b) In an action or special proceeding brought by the attorney-general under any of the provisions of this chapter:

(1) If an action, it is triable by jury as a matter of right.

(2) The court may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law.

(3) A temporary restraining order to restrain the commission or continuance of the unlawful acts which form the basis of the action or special proceeding may be granted upon proof, by affidavit, that the defendant or defendants have committed or are about to commit such acts. Application for such restraining order may be made ex parte or upon such notice as the court may direct.

(4) If the action or special proceeding is against a foreign corporation, the attorney-general may apply to the court at any stage thereof for the appointment of a temporary receiver of the assets in this state of such foreign corporation, whenever it has assets or property of any kind whatsoever, tangible or intangible, within this state.

(5) When final judgment in such action or special proceeding is rendered against the defendant or defendants, the court may direct the costs to be collected by execution against any or all of the defendants or by order of attachment or other process against the person of any director or officer of a corporate defendant.

(6) In connection with any such proposed action or special proceeding, the attorney-general may take proof and issue subpoenas in accordance with the civil practice law and rules.

(c) In any such action or special proceeding against a foreign corporation which has not designated the secretary of state as its agent for service of process under section 304 (Statutory designation of secretary of state as agent for service of process), any of the following acts in this state by such foreign corporation shall constitute the appointment by it of the secretary of state as its agent upon whom process against such foreign corporation may be served:

(1) As used in this paragraph the term "resident" shall include individuals, domestic corporations and foreign corporations authorized to do business in the state.

(2) Any act done, or representation made as part of a course of the solicitation of orders, or the issuance, or the delivery, of contracts for, or the sale of, property, or the performance of services to residents which involves or promotes a plan or scheme to defraud residents in violation of the laws or the public policy of the state.

(3) Any act done as part of a course of conduct of business in the solicitation of orders from residents for property, goods or services, to be delivered or rendered within this state to, or on their behalf, where the orders or contracts are executed by such residents within this state and where such orders or contracts are accompanied or followed by an earnest money desposit or other down payment or any installment payment thereon or any other form of payment, which payment is either delivered in or transmitted from the state.

(4) Any act done as part of the conduct of a course of business with residents which defrauds such residents or otherwise involves or promotes an attempt by such foreign corporation to circumvent the laws of this state.

(d) Paragraphs (b), (c), (d) and (e) of section 307 (Service of process on unauthorized foreign corporation) shall apply to process served under paragraph (c).



110 - Reservation of power.

The legislature reserves the right, at pleasure, to alter, amend, suspend or repeal in whole or in part this chapter, or any certificate of incorporation or any authority to do business in this state, of any domestic or foreign corporation, whether or not existing or authorized on the effective date of this chapter.



111 - Effect of invalidity of part of chapter; severability.

If any provision of this chapter or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared severable.



112 - References.

Unless otherwise stated, all references in this chapter to articles or sections refer to the articles or sections of this chapter, and all references in any section of this chapter to a lettered or numbered paragraph or subparagraph refer to the paragraph or subparagraph so lettered or numbered in such section.






Article 2 - (Business Corporation) CORPORATE PURPOSES AND POWERS

201 - Purposes.

(a) A corporation may be formed under this chapter for any lawful business purpose or purposes except to do in this state any business for which formation is permitted under any other statute of this state unless such statute permits formation under this chapter. If, immediately prior to the effective date of this chapter, a statute of this state permitted the formation of a corporation under the stock corporation law for a purpose or purposes specified in such other statute, such statute shall be deemed and construed to permit formation of such corporation under this chapter, and any conditions, limitations or restrictions in such other statute upon the formation of such corporation under the stock corporation law shall apply to the formation thereof under this chapter.

(b) The approval of the industrial board of appeals is required for the filing with the department of state of any certificate of incorporation, certificate of merger or consolidation or application of a foreign corporation for authority to do business in this state which states as the purpose or one of the purposes of the corporation the formation of an organization of groups of working men or women or wage earners, or the performance, rendition or sale of services as labor consultant or as advisor on labor-management relations or as arbitrator or negotiator in labor-management disputes.

(c) In time of war or other national emergency, a corporation may do any lawful business in aid thereof, notwithstanding the purpose or purposes set forth in its certificate of incorporation, at the request or direction of any competent governmental authority.

(d) A corporation whose statement of purposes specifically includes the establishment or operation of a child day care center, as that term is defined in section three hundred ninety of the social services law, shall provide a certified copy of the certificate of incorporation, each amendment thereto, and any certificate of merger, consolidation or dissolution involving such corporation to the office of children and family services within thirty days after the filing of such certificate, amendment, merger, consolidation or dissolution with the department of state. This requirement shall also apply to any foreign corporation filing an application for authority under article thirteen of this chapter, any amendments thereto, and any surrender of authority or termination of authority in this state of such corporation.

(e) A corporation may not include as its purpose or among its purposes the establishment or maintenance of a hospital or facility providing health related services, as those terms are defined in article twenty-eight of the public health law unless its certificate of incorporation shall so state and such certificate shall have annexed thereto the approval of the public health and health planning council.



202 - General powers.

(a) Each corporation, subject to any limitations provided in this chapter or any other statute of this state or its certificate of incorporation, shall have power in furtherance of its corporate purposes:

(1) To have perpetual duration.

(2) To sue and be sued in all courts and to participate in actions and proceedings, whether judicial, administrative, arbitrative or otherwise, in like cases as natural persons.

(3) To have a corporate seal, and to alter such seal at pleasure, and to use it by causing it or a facsimile to be affixed or impressed or reproduced in any other manner.

(4) To purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated.

(5) To sell, convey, lease, exchange, transfer or otherwise dispose of, or mortgage or pledge, or create a security interest in, all or any of its property, or any interest therein, wherever situated.

(6) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, employ, sell, lend, lease, exchange, transfer, or otherwise dispose of, mortgage, pledge, use and otherwise deal in and with, bonds and other obligations, shares, or other securities or interests issued by others, whether engaged in similar or different business, governmental, or other activities.

(7) To make contracts, give guarantees and incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of all or any of its property or any interest therein, wherever situated.

(8) To lend money, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds so loaned or invested.

(9) To do business, carry on its operations, and have offices and exercise the powers granted by this chapter in any jurisdiction within or without the United States.

(10) To elect or appoint officers, employees and other agents of the corporation, define their duties, fix their compensation and the compensation of directors, and to indemnify corporate personnel.

(11) To adopt, amend or repeal by-laws, including emergency by-laws made pursuant to subdivision seventeen of section twelve of the state defense emergency act, relating to the business of the corporation, the conduct of its affairs, its rights or powers or the rights or powers of its shareholders, directors or officers.

(12) To make donations, irrespective of corporate benefit, for the public welfare or for community fund, hospital, charitable, educational, scientific, civic or similar purposes, and in time of war or other national emergency in aid thereof.

(13) To pay pensions, establish and carry out pension, profit-sharing, share bonus, share purchase, share option, savings, thrift and other retirement, incentive and benefit plans, trusts and provisions for any or all of its directors, officers and employees.

(14) To purchase, receive, take, or otherwise acquire, own, hold, sell, lend, exchange, transfer or otherwise dispose of, pledge, use and otherwise deal in and with its own shares.

(15) To be a promoter, partner, member, associate or manager of other business enterprises or ventures, or to the extent permitted in any other jurisdiction to be an incorporator of other corporations of any type or kind.

(16) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is formed.

(b) No corporation shall do business in New York state under any name, other than that appearing in its certificate of incorporation, without compliance with the filing provisions of section one hundred thirty of the general business law governing the conduct of business under an assumed name.



203 - Defense of ultra vires.

(a) No act of a corporation and no transfer of real or personal property to or by a corporation, otherwise lawful, shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such transfer, but such lack of capacity or power may be asserted:

(1) In an action by a shareholder against the corporation to enjoin the doing of any act or the transfer of real or personal property by or to the corporation. If the unauthorized act or transfer sought to be enjoined is being, or is to be, performed or made under any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the action and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, such compensation as may be equitable for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of such contract; provided that anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2) In an action by or in the right of the corporation to procure a judgment in its favor against an incumbent or former officer or director of the corporation for loss or damage due to his unauthorized act.

(3) In an action or special proceeding by the attorney-general to annul or dissolve the corporation or to enjoin it from the doing of unauthorized business.






Article 3 - (Business Corporation) CORPORATE NAME AND SERVICE OF PROCESS

301 - Corporate name; general.

(a) Except as otherwise provided in this chapter, the name of a domestic or foreign corporation:

(1) Shall contain the word "corporation", "incorporated" or "limited", or an abbreviation of one of such words; or, in the case of a foreign corporation, it shall, for use in this state, add at the end of its name one of such words or an abbreviation thereof.

(2) (i) Shall be such as to distinguish it from the names of corporations of any type or kind, or a fictitious name of an authorized foreign corporation filed pursuant to article thirteen of this chapter, as such names appear on the index of names of existing domestic and authorized foreign corporations of any type or kind, including fictitious names of authorized foreign corporations filed pursuant to article thirteen of this chapter, in the department of state, division of corporations, or a name the right to which is reserved.

(ii) Shall be such as to distinguish it from (A) the names of domestic limited liability companies, (B) the names of authorized foreign limited liability companies, (C) the fictitious names of authorized foreign limited liability companies, (D) the names of domestic limited partnerships, (E) the names of authorized foreign limited partnerships, or (F) the fictitious names of authorized foreign limited partnerships, in each case, as such names appear on the index of names of existing domestic and authorized foreign limited liability companies, including fictitious names of authorized foreign limited liability companies, in the department of state, or on the index of names of existing domestic or authorized foreign limited partnerships, including fictitious names of authorized foreign limited partnerships, in the department of state, or names the rights to which are reserved; provided, however, that no corporation that was formed prior to the effective date of this clause and no foreign corporation that was qualified to do business in this state prior to such effective date shall be required to change the name or fictitious name it had on such effective date solely by reason of such name or fictitious name being indistinguishable from the name or fictitious name of any domestic or authorized foreign limited liability company or limited partnership or from any name the right to which is reserved by or on behalf of any domestic or foreign limited liability company or limited partnership.

(3) Shall not contain any word or phrase, or any abbreviation or derivative thereof, the use of which is prohibited or restricted by any other statute of this state, unless in the latter case the restrictions have been complied with.

(4) Shall not contain any word or phrase, or any abbreviation or derivative thereof, in a context which indicates or implies that the corporation, if domestic, is formed or, if foreign, is authorized for any purpose or is possessed in this state of any power other than a purpose for which, or a power with which, the domestic corporation may be and is formed or the foreign corporation is authorized.

(5)(A) Shall not contain any of the following phrases, or any abbreviation or derivative thereof:

board of trade state police urban development

chamber of commerce state trooper urban relocation

community renewal tenant relocation

(B) Shall not contain any of the following words, or any abbreviation or derivative thereof:

acceptance endowment loan

annuity fidelity mortgage

assurance finance savings

bank guaranty surety

benefit indemnity title

bond insurance trust

casualty investment underwriter

doctor lawyer unless the approval of the superintendent of financial services is attached to the certificate of incorporation, or application for authority or amendment thereof; or that the word "doctor" or "lawyer" or an abbreviation or derivation thereof is used in the name of a university faculty practice corporation formed pursuant to section fourteen hundred twelve of the not-for-profit corporation law or a professional service corporation formed pursuant to article fifteen of this chapter, or a foreign professional service corporation authorized to do business in this state pursuant to article fifteen-A of this chapter, the members or shareholders of which are composed exclusively of doctors or lawyers, respectively, or are used in a context which clearly denotes a purpose other than the practice of law or medicine.

(6) Shall not, unless the approval of the state board of standards and appeals is attached to the certificate of incorporation, or application for authority or amendment thereof, contain any of the following words or phrases, or any abbreviation or derivative thereof: union, labor, council, industrial organization, in a context which indicates or implies that the domestic corporation is formed or the foreign corporation authorized as an organization of working men or women or wage earners or for the performance, rendition or sale of services as labor or management consultant, adviser or specialist, or as negotiator or arbitrator in labor-management disputes.

(7) Shall not, unless the approval of the state department of social services is attached to the certificate of incorporation, or application for authority or amendment thereof, contain the word "blind" or "handicapped". Such approval shall be granted by the state department of social services, if in its opinion the word "blind" or "handicapped" as used in the corporate name proposed will not tend to mislead or confuse the public into believing that the corporation is organized for charitable or non-profit purposes related to the blind or the handicapped.

(8) Shall not contain any words or phrases, or any abbreviation or derivation thereof in a context which will tend to mislead the public into believing that the corporation is an agency or instrumentality of the United States or the state of New York or a subdivision thereof or is a public corporation.

(9) Shall not contain any word or phrase, or any abbreviation or derivation thereof, which, separately, or in context, shall be indecent or obscene, or shall ridicule or degrade any person, group, belief, business or agency of government, or indicate or imply any unlawful activity.

(10) Shall not, unless the approval of the attorney general is attached to the certificate of incorporation, or application for authority or amendment thereof, contain the word "exchange" or any abbreviation or derivative thereof. Such approval shall not be granted by the attorney general, if in his opinion the use of the word "exchange" in the proposed corporate name would falsely imply that the corporation conducts its business at a place where trade is carried on in securities or commodities by brokers, dealers, or merchants.

(11) Shall not, unless the consent of the commissioner of education is endorsed on or annexed to the certificate of incorporation, contain the words "school;" "education;" "elementary;" "secondary;" "kindergarten;" "prekindergarten;" "preschool;" "nursery school;" "museum;" "history;" "historical;" "historical society;" "arboretum;" "library;" "college;" "university" or other term restricted by section two hundred twenty-four of the education law; "conservatory," "academy," or "institute," or any abbreviation or derivative of such terms. Such consent shall not be granted by the commissioner of education, if in the commissioner's opinion, the use of such terms in the corporate name is likely to mislead or confuse the public into believing that the corporation is organized for non-profit educational purposes or for educational business purposes that are not specified in the corporate purposes and powers contained in its certificate of incorporation.



302 - Corporate name; exceptions.

(a) Any reference to a corporation in this section except as otherwise provided herein shall include both domestic and foreign corporations.

(b) The provisions of section 301 (Corporate name; general):

(1) Shall not require any corporation, existing or authorized under any statute on the effective date of this chapter, to add to, modify or otherwise change its corporate name; provided, however, that any corporation organized or qualified to do business in this state under this chapter which contains in its name any of the following words or phrases or any abbreviation or derivation thereof, "community renewal", "tenant relocation", "urban development" or "urban relocation", shall plainly and legibly state immediately following its name in any writing issued or authorized to be issued by it upon which its name appears, including, but not limited to, advertising material letterheads, business cards and building directories and signs, the phrase "not a governmental agency".

(2) Shall not prevent a corporation with which another corporation is merged, or which is formed by the reorganization or consolidation of one or more other corporations or upon a sale, lease, exchange or other disposition to a domestic corporation of all or substantially all the assets of another domestic corporation, including its name, as provided in paragraph (b) of Section 909 (Sale, lease, exchange or other disposition of assets), from having the same name as any of such corporations if at the time such other corporation was authorized or existing under any statute of this state.

(3) Shall not prevent a foreign corporation from being authorized under a name which is similar to the name of a corporation of any type or kind existing or authorized under any statute, if the department of state finds, upon proof by affidavit or otherwise as it may determine, that a difference between such names exists in the terms or abbreviations indicating corporate character or otherwise, that the applicant has engaged in business as a corporation under its said name for not less than ten consecutive years immediately prior to the date of its application that the business to be conducted in this state is not the same as or similar to the business conducted by the corporation with whose name it may conflict and that the public is not likely to be confused or deceived, and if the applicant shall agree in its application for authority to use with its corporate name, in this state, to be placed immediately under or following such name, the words "a (name of jurisdiction of incorporation) corporation".

(4) Shall not prevent a "small business investment corporation" as defined in an act of congress entitled "Small Business Investment Act of 1958" from including the word "investment" as part of its name if such word is coupled with the words "small business".

(5) Shall not prevent an "investment company" as defined in an act of congress entitled "Investment Company Act of 1940" from including the word "finance" or "bond" as part of its name, if the approval of the superintendent of financial services is attached to the certificate of incorporation, application for authority, or amendment thereof.

(6) Shall not prevent a broker or dealer in securities, as defined in an act of congress entitled "Securities Exchange Act of 1934", from including the word "investment" as part of its name if such word is coupled with the words "broker" or "brokers" and if such broker or dealer is registered with the securities and exchange commission under the provisions of section fifteen of the securities exchange act of nineteen hundred thirty-four and is also registered with the attorney general under the provisions of section three hundred fifty-nine-e of the general business law.

(7) Shall not prevent an association of banks or trust companies organized as a non-profit membership corporation for the promotion of the interests of member banks from including the word "bankers" as part of its corporate name.

(8) Shall not prevent a bank holding company, as long as it is required to be registered under article III-A of the banking law or under the federal Bank Holding Company Act, as each may be amended from time to time, from using the words "bank", "banker" or "trusts" or any abbreviation, derivative or combination thereof as part of its corporate name, if the approval of the superintendent of financial services is attached to the certificate of incorporation, application for authority, or amendment thereof.



303 - Reservation of name.

(a) A corporate name may be reserved by:

(1) Any person intending to form a domestic corporation.

(2) Any domestic corporation intending to change its name.

(3) Any foreign corporation intending to apply for authority to do business in this state.

(4) Any authorized foreign corporation intending to change its name.

(5) Any person intending to incorporate a foreign corporation and to have it apply for authority to do business in this state.

(b) A fictitious name for use pursuant to section 1301 of this chapter, may be reserved by:

(1) Any foreign corporation intending to apply for authority to do business in this state, pursuant to paragraph (d) of section 1301 of this chapter.

(2) Any authorized foreign corporation intending to change its fictitious name under which it does business in this state.

(3) Any authorized foreign corporation which has changed its corporate name in its jurisdiction, such new corporate name not being available in this state.

(c) Application to reserve a corporate name shall be delivered to the department of state. It shall set forth the name and address of the applicant, the name to be reserved and a statement of the basis under paragraph (a) or (b) for the application. The secretary of state may require that there be included in the application a statement as to the nature of the business to be conducted by the corporation. If the name is available for corporate use, the department of state shall reserve the name for the use of the applicant for a period of sixty days and issue a certificate of reservation. The restrictions and qualifications set forth in subparagraphs (a) (3), (4), (5), (6) and (7) of section 301 (Corporate name; general) are not waived by the issuance of a certificate of reservation. The certificate of reservation shall include the name of the applicant, the name reserved and the date of the reservation. The certificate of reservation (or in lieu thereof an affidavit by the applicant or by his agent or attorney that the certificate of reservation has been lost or destroyed) shall accompany the certificate of incorporation or the application for authority when either is delivered to the department of state.

(d) The secretary of state may extend the reservation for additional periods of not more than sixty days each, upon the written request of the applicant, his attorney or agent delivered to the department of state, to be filed before the expiration of the reservation period then in effect. Such request shall have attached to it the certificate of reservation of name. Not more than two such extensions shall be granted.

(e) Upon the request of the applicant, delivered to the department of state before the expiration of the reserved period, the department shall cancel the reservation.

(f) Any application or request under this section shall be signed by the applicant, his attorney or agent.



304 - Statutory designation of secretary of state as agent for service of process.

304. Statutory designation of secretary of state as agent for service of process.

(a) The secretary of state shall be the agent of every domestic corporation and every authorized foreign corporation upon whom process against the corporation may be served.

(b) No domestic or foreign corporation may be formed or authorized to do business in this state under this chapter unless in its certificate of incorporation or application for authority it designates the secretary of state as such agent.

(c) Any designation by a domestic or a foreign corporation of the secretary of state as such agent, which designation is in effect on the effective date of this chapter, shall continue. Every domestic or foreign corporation, existing or authorized on the effective date of this chapter, which has not designated the secretary of state as such agent, shall be deemed to have done so. Any designation prior to the effective date of this chapter by a foreign corporation of an agent other than the secretary of state shall terminate on the effective date of this chapter.

(d) Any designated post-office address to which the secretary of state shall mail a copy of process served upon him as agent of a domestic corporation or a foreign corporation, shall continue until the filing of a certificate under this chapter directing the mailing to a different post-office address.



305 - Registered agent for service of process.

(a) In addition to such designation of the secretary of state, every domestic corporation or authorized foreign corporation may designate a registered agent in this state upon whom process against such corporation may be served. The agent shall be a natural person who is a resident of or has a business address in this state or a domestic corporation or foreign corporation of any type or kind formed, or authorized to do business in this state, under this chapter or under any other statute of this state.

(b) Any such designation of a registered agent may be made, revoked or changed as provided in this chapter.

(c) A registered agent may resign as such agent. A certificate, entitled "Certificate of resignation of registered agent of .......... (name of designating corporation) under section 305 of the Business Corporation Law", shall be signed by him and delivered to the department of state. It shall set forth:

(1) That he resigns as registered agent for the designating corporation.

(2) The date the certificate of incorporation or the application for authority of the designating corporation was filed by the department of state.

(3) That he has sent a copy of the certificate of resignation by registered mail to the designating corporation at the post office address on file in the department of state specified for the mailing of process or if such address is the address of the registered agent, then to the office of the designating corporation in the jurisdiction of its formation or incorporation.

(d) The designation of a registered agent shall terminate thirty days after the filing by the department of state of a certificate of resignation or a certificate containing a revocation or change of the designation, whichever is filed earlier. A certificate designating a new registered agent may be delivered to the department of state by the corporation within the thirty days or thereafter.



306 - Service of process.

(a) Service of process on a registered agent may be made in the manner provided by law for the service of a summons, as if the registered agent was a defendant.

(b) (1) Service of process on the secretary of state as agent of a domestic or authorized foreign corporation shall be made by personally delivering to and leaving with the secretary of state or a deputy, or with any person authorized by the secretary of state to receive such service, at the office of the department of state in the city of Albany, duplicate copies of such process together with the statutory fee, which fee shall be a taxable disbursement. Service of process on such corporation shall be complete when the secretary of state is so served. The secretary of state shall promptly send one of such copies by certified mail, return receipt requested, to such corporation, at the post office address, on file in the department of state, specified for the purpose. If a domestic or authorized foreign corporation has no such address on file in the department of state, the secretary of state shall so mail such copy, in the case of a domestic corporation, in care of any director named in its certificate of incorporation at the director's address stated therein or, in the case of an authorized foreign corporation, to such corporation at the address of its office within this state on file in the department.

(2) An additional service of the summons may be made pursuant to paragraph four of subdivision (f) of section thirty-two hundred fifteen of the civil practice law and rules.

(c) If an action or special proceeding is instituted in a court of limited jurisdiction, service of process may be made in the manner provided in this section if the office of the domestic or foreign corporation is within the territorial jurisdiction of the court.

(d) Nothing in this section shall affect the right to serve process in any other manner permitted by law.



306-A - Resignation for receipt of process.

(a) The party (or his/her legal representative) whose post office address has been supplied by a domestic corporation or authorized foreign corporation as its address for process may resign. A certificate entitled "Certificate of Resignation for Receipt of Process under Section 306-A of the Business Corporation Law" shall be signed by such party and delivered to the department of state. It shall set forth:

(1) The name of the corporation and the date that its certificate of incorporation or application of authority was filed by the department of state.

(2) That the address of the party has been designated by the corporation as the post office address to which the secretary of state shall mail a copy of any process served on the secretary of state as agent for such corporation, and that such party wishes to resign.

(3) That sixty days prior to the filing of the certificate of resignation with the department of state the party has sent a copy of the certificate of resignation for receipt of process by registered or certified mail to the address of the registered agent of the designating corporation, if other than the party filing the certificate of resignation, for receipt of process, or if the resigning corporation has no registered agent, then to the last address of the designating corporation known to the party, specifying the address to which the copy was sent. If there is no registered agent and no known address of the designating corporation, the party shall attach an affidavit to the certificate stating that a diligent but unsuccessful search was made by the party to locate the corporation, specifying what efforts were made.

(4) That the designating corporation is required to deliver to the department of state a certificate of amendment or change providing for the designation by the corporation of a new address and that upon its failure to file such certificate, its authority to do business in this state shall be suspended, unless the corporation has previously filed a biennial statement under section four hundred eight of this chapter, in which case the address of the principal executive office stated in the last filed biennial statement shall constitute the new address for process of the corporation, and no such certificate of amendment or change need be filed.

(b) Upon the failure of the designating corporation to file a certificate of amendment or change providing for the designation by the corporation of the new address after the filing of a certificate of resignation for receipt of process with the secretary of state, its authority to do business in this state shall be suspended unless the corporation has previously filed a statement under section four hundred eight of this chapter, in which case the address of the principal executive office stated in the last filed statement, shall constitute the new address for process of the corporation provided such address is different from the previous address for process, and the corporation shall not be deemed suspended.

(c) The filing by the department of state of a certificate of amendment or change or statement under section four hundred eight of this chapter providing for a new address by a designating corporation shall annul the suspension and its authority to do business in this state shall be restored and continue as if no suspension had occurred.

(d) The resignation for receipt of process shall become effective upon the filing by the department of state of a certificate of resignation for receipt of process.

(e) (1) In any case in which a corporation suspended pursuant to this section would be subject to the personal or other jurisdiction of the courts of this state under article three of the civil practice law and rules, process against such corporation may be served upon the secretary of state as its agent pursuant to this section. Such process may issue in any court in this state having jurisdiction of the subject matter.

(2) Service of such process upon the secretary of state shall be made by personally delivering to and leaving with him or his deputy, or with any person authorized by the secretary of state to receive such service, at the office of the department of state in the city of Albany, a copy of such process together with the statutory fee, which fee shall be a taxable disbursement. Such service shall be sufficient if notice thereof and a copy of the process are:

(i) delivered personally within or without this state to such corporation by a person and in manner authorized to serve process by law of the jurisdiction in which service is made, or

(ii) sent by or on behalf of the plaintiff to such corporation by registered or certified mail with return receipt requested to the last address of such corporation known to the plaintiff.

(3) (i) Where service of a copy of process was effected by personal service, proof of service shall be by affidavit of compliance with this section filed, together with the process, within thirty days after such service, with the clerk of the court in which the action or special proceeding is pending. Service of process shall complete ten days after such papers are filed with the clerk of the court.

(ii) Where service of a copy of process was effected by mailing in accordance with this section, proof of service shall be by affidavit of compliance with this section filed, together with the process, within thirty days after receipt of the return receipt signed by the corporation, or other official proof of delivery or of the original envelope mailed. If a copy of the process is mailed in accordance with this section, there shall be filed with the affidavit of compliance either the return receipt signed by such corporation or other official proof of delivery, if acceptance was refused by it, the original envelope with a notation by the postal authorities that acceptance was refused. If acceptance was refused, a copy of the notice and process together with notice of the mailing by registered or certified mail and refusal to accept shall be promptly sent to such corporation at the same address by ordinary mail and the affidavit of compliance shall so state. Service of process shall be complete ten days after such papers are filed with the clerk of the court. The refusal to accept delivery of the registered or certified mail or to sign the return receipt shall not affect the validity of the service and such corporation refusing to accept such registered or certified mail shall be charged with knowledge of the contents thereof.

(4) Service made as provided in this section without the state shall have the same force as personal service made within this state.

(5) Nothing in this section shall affect the right to serve process in any other manner permitted by law.



307 - Service of process on unauthorized foreign corporation.

(a) In any case in which a non-domiciliary would be subject to the personal or other jurisdiction of the courts of this state under article three of the civil practice law and rules, a foreign corporation not authorized to do business in this state is subject to a like jurisdiction. In any such case, process against such foreign corporation may be served upon the secretary of state as its agent. Such process may issue in any court in this state having jurisdiction of the subject matter.

(b) Service of such process upon the secretary of state shall be made by personally delivering to and leaving with him or his deputy, or with any person authorized by the secretary of state to receive such service, at the office of the department of state in the city of Albany, a copy of such process together with the statutory fee, which fee shall be a taxable disbursement. Such service shall be sufficient if notice thereof and a copy of the process are:

(1) Delivered personally without this state to such foreign corporation by a person and in the manner authorized to serve process by law of the jurisdiction in which service is made, or

(2) Sent by or on behalf of the plaintiff to such foreign corporation by registered mail with return receipt requested, at the post office address specified for the purpose of mailing process, on file in the department of state, or with any official or body performing the equivalent function, in the jurisdiction of its incorporation, or if no such address is there specified, to its registered or other office there specified, or if no such office is there specified, to the last address of such foreign corporation known to the plaintiff.

(c) 1. Where service of a copy of process was effected by personal service, proof of service shall be by affidavit of compliance with this section filed, together with the process, within thirty days after such service, with the clerk of the court in which the action or special proceeding is pending. Service of process shall be complete ten days after such papers are filed with the clerk of the court.

2. Where service of a copy of process was effected by mailing in accordance with this section, proof of service shall be by affidavit of compliance with this section filed, together with the process, within thirty days after receipt of the return receipt signed by the foreign corporation, or other official proof of delivery or of the original envelope mailed. If a copy of the process is mailed in accordance with this section, there shall be filed with the affidavit of compliance either the return receipt signed by such foreign corporation or other official proof of delivery or, if acceptance was refused by it, the original envelope with a notation by the postal authorities that acceptance was refused. If acceptance was refused, a copy of the notice and process together with notice of the mailing by registered mail and refusal to accept shall be promptly sent to such foreign corporation at the same address by ordinary mail and the affidavit of compliance shall so state. Service of process shall be complete ten days after such papers are filed with the clerk of the court. The refusal to accept delivery of the registered mail or to sign the return receipt shall not affect the validity of the service and such foreign corporation refusing to accept such registered mail shall be charged with knowledge of the contents thereof.

(d) Service made as provided in this section shall have the same force as personal service made within this state.

(e) Nothing in this section shall affect the right to serve process in any other manner permitted by law.



308 - Records and certificates of department of state.

The department of state shall keep a record of each process served upon the secretary of state under this chapter, including the date of service. It shall, upon request made within ten years of such service, issue a certificate under its seal certifying as to the receipt of the process by an authorized person, the date and place of such service and the receipt of the statutory fee. Process served upon the secretary of state under this chapter shall be destroyed by him after a period of ten years from such service.






Article 4 - (Business Corporation) FORMATION OF CORPORATIONS

401 - Incorporators.

One or more natural persons of the age of eighteen years or over may act as incorporators of a corporation to be formed under this chapter.



402 - Certificate of incorporation; contents.

(a) A certificate, entitled "Certificate of incorporation of ...... (name of corporation) under section 402 of the Business Corporation Law", shall be signed by each incorporator, with his name and address included in such certificate and delivered to the department of state. It shall set forth:

(1) The name of the corporation.

(2) The purpose or purposes for which it is formed, it being sufficient to state, either alone or with other purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under this chapter, provided that it also state that it is not formed to engage in any act or activity requiring the consent or approval of any state official, department, board, agency or other body without such consent or approval first being obtained. By such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations therein or in this chapter, if any.

(3) The county within this state in which the office of the corporation is to be located.

(4) The aggregate number of shares which the corporation shall have the authority to issue; if such shares are to consist of one class only, the par value of the shares or a statement that the shares are without par value; or, if the shares are to be divided into classes, the number of shares of each class and the par value of the shares having par value and a statement as to which shares, if any, are without par value.

(5) If the shares are to be divided into classes, the designation of each class and a statement of the relative rights, preferences and limitations of the shares of each class.

(6) If the shares of any preferred class are to be issued in series, the designation of each series and a statement of the variations in the relative rights, preferences and limitations as between series insofar as the same are to be fixed in the certificate of incorporation, a statement of any authority to be vested in the board to establish and designate series and to fix the variations in the relative rights, preferences and limitations as between series and a statement of any limit on the authority of the board of directors to change the number of shares of any series of preferred shares as provided in paragraph (e) of section 502 (Issue of any class of preferred shares in series).

(7) A designation of the secretary of state as agent of the corporation upon whom process against it may be served and the post office address within or without this state to which the secretary of state shall mail a copy of any process against it served upon him.

(8) If the corporation is to have a registered agent, his name and address within this state and a statement that the registered agent is to be the agent of the corporation upon whom process against it may be served.

(9) The duration of the corporation if other than perpetual.

(b) The certificate of incorporation may set forth a provision eliminating or limiting the personal liability of directors to the corporation or its shareholders for damages for any breach of duty in such capacity, provided that no such provision shall eliminate or limit:

(1) the liability of any director if a judgment or other final adjudication adverse to him establishes that his acts or omissions were in bad faith or involved intentional misconduct or a knowing violation of law or that he personally gained in fact a financial profit or other advantage to which he was not legally entitled or that his acts violated section 719, or

(2) the liability of any director for any act or omission prior to the adoption of a provision authorized by this paragraph.

(c) The certificate of incorporation may set forth any provision, not inconsistent with this chapter or any other statute of this state, relating to the business of the corporation, its affairs, its rights or powers, or the rights or powers of its shareholders, directors or officers including any provision relating to matters which under this chapter are required or permitted to be set forth in the by-laws. It is not necessary to set forth in the certificate of incorporation any of the powers enumerated in this chapter.



403 - Certificate of incorporation; effect.

Upon the filing of the certificate of incorporation by the department of state, the corporate existence shall begin, and such certificate shall be conclusive evidence that all conditions precedent have been fulfilled and that the corporation has been formed under this chapter, except in an action or special proceeding brought by the attorney-general. Notwithstanding the above, a certificate of incorporation may set forth a date subsequent to filing, not to exceed ninety days after filing, upon which date corporate existence shall begin.



404 - Organization meeting.

(a) After the corporate existence has begun, an organization meeting of the incorporator or incorporators shall be held within or without this state, for the purpose of adopting by-laws, electing directors to hold office until the first annual meeting of shareholders, except as authorized under section 704 (Classification of directors), and the transaction of such other business as may come before the meeting. If there are two or more incorporators, the meeting may be held at the call of any incorporator, who shall give at least five days' notice thereof by mail to each other incorporator, which notice shall set forth the time and place of the meeting. Notice need not be given to any incorporator who attends the meeting or submits a signed waiver of notice before or after the meeting. If there are more than two incorporators, a majority shall constitute a quorum and the act of the majority of the incorporators present at a meeting at which a quorum is present shall be the act of the incorporators. An incorporator may act in person or by proxy signed by the incorporator or his attorney-in-fact.

(b) Any action permitted to be taken at the organization meeting may be taken without a meeting if each incorporator or his attorney-in-fact signs an instrument setting forth the action so taken.

(c) If an incorporator dies or is for any reason unable to act, action may be taken as provided in such event in paragraph (c) of section 615 (Written consent of shareholders, subscribers or incorporators without a meeting).



405-A - Institution for children; approval of certificate.

Every certificate of incorporation which includes among its corporate purposes, the authority to care for children through the establishment or operation of an institution for destitute, delinquent, abandoned, neglected or dependent children shall have endorsed thereon or annexed thereto the approval of the office of children and family services. Provided, however, nothing herein shall authorize such corporation to place out or board out children, as those terms are defined in the social services law, or to care for children in a facility other than an institution possessing an operating certificate issued by the office of children and family services. No certificate of incorporation shall be approved pursuant to this section on or after June first, two thousand seven.



406 - Filing of a certificate of incorporation; facility for alcoholism or alcohol abuse, substance abuse, substance dependence, or chemical abuse or depend

or alcohol abuse, substance abuse, substance dependence, or

chemical abuse or dependence.

Every certificate of incorporation which includes among its corporate purposes the establishment or operation of a program of services for alcoholism or alcohol abuse, substance abuse, substance dependence, or chemical abuse or dependence shall have endorsed thereon or annexed thereto the approval of the commissioner of the state office of alcoholism and substance abuse services.



408 - Statement; filing.

1. Except as provided in paragraph eight of this section, each domestic corporation, and each foreign corporation authorized to do business in this state, shall, during the applicable filing period as determined by subdivision three of this section, file a statement setting forth:

(a) The name and business address of its chief executive officer.

(b) The street address of its principal executive office.

(c) The post office address within or without this state to which the secretary of state shall mail a copy of any process against it served upon him or her. Such address shall supersede any previous address on file with the department of state for this purpose.

2. Except as provided in paragraph eight of this section, such statement shall be made on forms prescribed by the secretary of state, and the information therein contained shall be given as of the date of the execution of the statement. Such statement shall only request reporting of information required under paragraph one of this section. It shall be signed and delivered to the department of state.

3. Except as provided in paragraph eight of this section, for the purpose of this section the applicable filing period for a corporation shall be the calendar month during which its original certificate of incorporation or application for authority were filed or the effective date thereof if stated. The applicable filing period shall only occur: (a) annually, during the period starting on April 1, 1992 and ending on March 31, 1994; and (b) biennially, during a period starting on April 1 and ending on March 31 thereafter. Those corporations that filed between April 1, 1992 and June 30, 1994 shall not be required to file such statements again until such time as they would have filed, had this subdivision not been amended.

4. The provisions of paragraph (g) of section one hundred four of this chapter shall not be applicable to filings pursuant to this section.

5. The provisions of this section and section 409 of this article shall not apply to a farm corporation. For the purposes of this subdivision, the term "farm corporation" shall mean any domestic corporation or foreign corporation authorized to do business in this state under this chapter engaged in the production of crops, livestock and livestock products on land used in agricultural production, as defined in section 301 of the agriculture and markets law. However, this exception shall not apply to farm corporations that have filed statements with the department of state which have been submitted through the department of taxation and finance pursuant to paragraph eight of this section.

6. No such statement shall be accepted for filing when a certificate of resignation for receipt of process has been filed under section three hundred six-A of this chapter unless the corporation has stated a different address for process which does not include the name of the party previously designated in the address for process in such certificate.

7. A domestic corporation or foreign corporation may amend its statement to change the information required by subparagraphs (a) and (b) of paragraph one of this section. Such amendment shall be made on forms prescribed by the secretary of state. It shall be signed and delivered to the department of state.

8. (a) The commissioner of taxation and finance and the secretary of state may agree to allow corporations to provide the statement specified in paragraph one of this section on tax reports filed with the department of taxation and finance in lieu of biennial statements. This agreement may apply to tax reports due for tax years starting on or after January first, two thousand sixteen.

(b) If the agreement described in subparagraph (a) of this paragraph is made, each corporation required to file the statement specified in paragraph one of this section that is also subject to tax under article nine or nine-A of the tax law shall include such statement annually on its tax report filed with the department of taxation and finance in lieu of filing a statement under this section with the department of state and in a manner prescribed by the commissioner of taxation and finance. However, each corporation required to file a statement under this section must continue to file the biennial statement required by this section with the department of state until the corporation in fact has filed a tax report with the department of taxation and finance that includes all required information. After that time, the corporation shall continue to deliver annually the statement specified in paragraph one of this section on its tax report in lieu of the biennial statement required by this section.

(c) If the agreement described in subparagraph (a) of this paragraph is made, the department of taxation and finance shall deliver to the department of state for filing the statement specified in paragraph one of this section for each corporation that files a tax report containing such statement. The department of taxation and finance must, to the extent feasible, also include the current name of the corporation, department of state identification number for such corporation, the name, signature and capacity of the signer of the statement, name and street address of the filer of the statement, and the email address, if any, of the filer of the statement.



409 - Penalty for failure to file; cure.

1. Each corporation which has failed to file its statement within the time required by this chapter after thirty days shall be shown to be past due on the records of the department of state.

2. Each corporation which has failed to file its statement for two years shall be shown to be delinquent on the records of the department of state sixty days after a notice of delinquency has been mailed to the last known address of such corporation. Such delinquency shall be removed from the records of the department of state upon the filing of the current statement required by section four hundred eight of this article, and the payment of a fine of two hundred fifty dollars.

3. The notice of delinquency shall state the cure and fine for such delinquency as determined by subdivision two of this section and the period during which such delinquency shall be foreborne without the imposition of such fine.

4. This section shall not apply to corporations that have submitted a statement pursuant to paragraph eight of section four hundred eight of this chapter.






Article 5 - (Business Corporation) CORPORATE FINANCE

501 - Authorized shares.

(a) Every corporation shall have power to create and issue the number of shares stated in its certificate of incorporation. Such shares may be all of one class or may be divided into two or more classes. Each class shall consist of either shares with par value or shares without par value, having such designation and such relative voting, dividend, liquidation and other rights, preferences and limitations, consistent with this chapter, as shall be stated in the certificate of incorporation. The certificate of incorporation may deny, limit or otherwise define the voting rights and may limit or otherwise define the dividend or liquidation rights of shares of any class, but no such denial, limitation or definition of voting rights shall be effective unless at the time one or more classes of outstanding shares or bonds, singly or in the aggregate, are entitled to full voting rights, and no such limitation or definition of dividend or liquidation rights shall be effective unless at the time one or more classes of outstanding shares, singly or in the aggregate, are entitled to unlimited dividend and liquidation rights.

(b) If the shares are divided into two or more classes, the shares of each class shall be designated to distinguish them from the shares of all other classes. Shares which are entitled to preference in the distribution of dividends or assets shall not be designated as common shares. Shares which are not entitled to preference in the distribution of dividends or assets shall be common shares, even if identified by a class or other designation, and shall not be designated as preferred shares.

(c) Subject to the designations, relative rights, preferences and limitations applicable to separate series and except as otherwise permitted by subparagraph two of paragraph (a) of section five hundred five of this article, each share shall be equal to every other share of the same class. With respect to corporations owning or leasing residential premises and operating the same on a cooperative basis, however, provided that (1) liquidation or other distribution rights are substantially equal per share, (2) changes in maintenance charges and general assessments pursuant to a proprietary lease have been and are hereafter fixed and determined on an equal per-share basis or on an equal per-room basis or as an equal percentage of the maintenance charges, and (3) voting rights are substantially equal per share or the certificate of incorporation provides that the shareholders holding the shares allocated to each apartment or dwelling unit owned by the corporation shall be entitled to one vote in the aggregate regardless of the number of shares allocated to the apartment or dwelling unit or the number of shareholders holding such shares, shares of the same class shall not be considered unequal because of variations in fees or charges payable to the corporation upon sale or transfer of shares and appurtenant proprietary leases that are provided for in proprietary leases, occupancy agreements or offering plans or properly approved amendments to the foregoing instruments.



502 - Issue of any class of preferred shares in series.

(a) If the certificate of incorporation so provides, a corporation may issue any class of preferred shares in series. Shares of each such series when issued, shall be designated to distinguish them from shares of all other series.

(b) The number of shares included in any or all series of any classes of preferred shares and any or all of the designations, relative rights, preferences and limitations of any or all such series may be fixed in the certificate of incorporation, subject to the limitation that, unless the certificate of incorporation provides otherwise, if the stated dividends and amounts payable on liquidation are not paid in full, the shares of all series of the same class shall share ratably in the payment of dividends including accumulations, if any, in accordance with the sums which would be payable on such shares if all dividends were declared and paid in full, and in any distribution of assets other than by way of dividends in accordance with the sums which would be payable on such distribution if all sums payable were discharged in full.

(c) If any such number of shares or any such designation, relative right, preference or limitation of the shares of any series is not fixed in the certificate of incorporation, it may be fixed by the board, to the extent authorized by the certificate of incorporation. Unless otherwise provided in the certificate of incorporation, the number of preferred shares of any series so fixed by the board may be increased (but not above the total number of authorized shares of the class) or decreased (but not below the number of shares thereof then outstanding) by the board. In case the number of such shares shall be decreased, the number of shares by which the series is decreased shall, unless eliminated pursuant to paragraph (e) of this section, resume the status which they had prior to being designated as part of a series of preferred shares.

(d) Before the issue of any shares of a series established by the board, a certificate of amendment under section 805 (Certificate of amendment; contents) shall be delivered to the department of state. Such certificate shall set forth:

(1) The name of the corporation, and, if it has been changed, the name under which it was formed.

(2) The date the certificate of incorporation was filed by the department of state.

(3) That the certificate of incorporation is thereby amended by the addition of a provision stating the number, designation, relative rights, preferences, and limitations of the shares of the series as fixed by the board, setting forth in full the text of such provision.

(e) Action by the board to increase or decrease the number of preferred shares of any series pursuant to paragraph (c) of this section shall become effective by delivering to the department of state a certificate of amendment under section 805 (Certificate of amendment; contents) which shall set forth:

(1) The name of the corporation, and, if it has been changed, the name under which it was formed.

(2) The date its certificate of incorporation was filed with the department of state.

(3) That the certificate of incorporation is thereby amended to increase or decrease, as the case may be, the number of preferred shares of any series so fixed by the board, setting forth the specific terms of the amendment and the number of shares so authorized following the effectiveness of the amendment.

When no shares of any such series are outstanding, either because none were issued or because no issued shares of any such series remain outstanding, the certificate of amendment under section 805 may also set forth a statement that none of the authorized shares of such series are outstanding and that none will be issued subject to the certificate of incorporation, and, when such certificate becomes accepted for filing, it shall have the effect of eliminating from the certificate of incorporation all matters set forth therein with respect to such series of preferred shares.



503 - Subscription for shares; time of payment, forfeiture for default.

(a) Unless otherwise provided by the terms of the subscription, a subscription for shares of a corporation to be formed shall be irrevocable, except with the consent of all other subscribers or the corporation, for a period of three months from its date.

(b) A subscription, whether made before or after the formation of a corporation, shall not be enforceable unless in writing and signed by the subscriber.

(c) Unless otherwise provided by the terms of the subscription, subscriptions for shares, whether made before or after the formation of a corporation, shall be paid in full at such time, or in such installments and at such times, as shall be determined by the board. Any call made by the board for payment on subscriptions shall be uniform as to all shares of the same class or of the same series. If a receiver of the corporation has been appointed, all unpaid subscriptions shall be paid at such times and in such installments as such receiver or the court may direct.

(d) In the event of default in the payment of any installment or call when due, the corporation may proceed to collect the amount due in the same manner as any debt due the corporation or the board may declare a forfeiture of the subscriptions. The subscription agreement may prescribe other penalties, not amounting to forfeiture, for failure to pay installments or calls that may become due. No forfeiture of the subscription shall be declared as against any subscriber unless the amount due thereon shall remain unpaid for a period of thirty days after written demand has been made therefor. If mailed, such written demand shall be deemed to be made when deposited in the United States mail in a sealed envelope addressed to the subscriber at his last post office address known to the corporation, with postage thereon prepaid. Upon forfeiture of the subscription, if at least fifty percent of the subscription price has been paid, the shares subscribed for shall be offered for sale for cash or a binding obligation to pay cash at a price at least sufficient to pay the full balance owed by the delinquent subscriber plus the expenses incidental to such sale, and any excess of net proceeds realized over the amount owed on such shares shall be paid to the delinquent subscriber or to his legal representative. If no prospective purchaser offers a cash price or a binding obligation to pay cash sufficient to pay the full balance owed by the delinquent subscriber plus the expenses incidental to such sale, or if less than fifty percent of the subscription price has been paid, the shares subscribed for shall be cancelled and restored to the status of authorized but unissued shares and all previous payments thereon shall be forfeited to the corporation and transferred to surplus.

(e) Notwithstanding the provisions of paragraph (d) of this section, in the event of default in payment or other performance under the instrument evidencing a subscriber's binding obligation to pay a portion of the subscription price or perform services, the corporation may pursue such remedies as are provided in such instrument or a related agreement or under law.



504 - Consideration and payment for shares.

(a) Consideration for the issue of shares shall consist of money or other property, tangible or intangible; labor or services actually received by or performed for the corporation or for its benefit or in its formation or reorganization; a binding obligation to pay the purchase price or the subscription price in cash or other property; a binding obligation to perform services having an agreed value; or a combination thereof. In the absence of fraud in the transaction, the judgment of the board or shareholders, as the case may be, as to the value of the consideration received for shares shall be conclusive.

(c) Shares with par value may be issued for such consideration, not less than the par value thereof, as is fixed from time to time by the board.

(d) Shares without par value may be issued for such consideration as is fixed from time to time by the board unless the certificate of incorporation reserves to the shareholders the right to fix the consideration. If such right is reserved as to any shares, a vote of the shareholders shall either fix the consideration to be received for the shares or authorize the board to fix such consideration.

(e) Treasury shares may be disposed of by a corporation on such terms and conditions as are fixed from time to time by the board.

(f) Upon distribution of authorized but unissued shares to shareholders, that part of the surplus of a corporation which is concurrently transferred to stated capital shall be the consideration for the issue of such shares.

(g) In the event of a conversion of bonds or shares into shares, or in the event of an exchange of bonds or shares for shares, with or without par value, the consideration for the shares so issued in exchange or conversion shall be the sum of (1) either the principal sum of, and accrued interest on, the bonds so exchanged or converted, or the stated capital then represented by the shares so exchanged or converted, plus (2) any additional consideration paid to the corporation for the new shares, plus (3) any stated capital not theretofore allocated to any designated class or series which is thereupon allocated to the new shares, plus (4) any surplus thereupon transferred to stated capital and allocated to the new shares.

(h) Certificates for shares may not be issued until the amount of the consideration therefor determined to be stated capital pursuant to section 506 (Determination of stated capital) has been paid in the form of cash, services rendered, personal or real property or a combination thereof and consideration for the balance (if any) complying with paragraph (a) of this section has been provided, except as provided in paragraphs (e) and (f) of section 505 (Rights and options to purchase shares; issue of rights and options to directors, officers and employees).

(i) When the consideration for shares has been provided in compliance with paragraph (h) of this section, the subscriber shall be entitled to all the rights and privileges of a holder of such shares and to a certificate representing his shares, and such shares shall be fully paid and nonassessable.

(j) Notwithstanding that such shares may be fully paid and nonassessable, the corporation may place in escrow shares issued for a binding obligation to pay cash or other property or to perform future services, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against the obligation, until the obligation is performed. If the obligation is not performed in whole or in part, the corporation may pursue such remedies as are provided in the instrument evidencing the obligation or a related agreement or under law.



505 - Rights and options to purchase shares; issue of rights and options to directors, officers and employees.

options to directors, officers and employees.

(a) (1) Except as otherwise provided in this section or in the certificate of incorporation, a corporation may create and issue, whether or not in connection with the issue and sale of any of its shares or bonds, rights or options entitling the holders thereof to purchase from the corporation, upon such consideration, terms and conditions as may be fixed by the board, shares of any class or series, whether authorized but unissued shares, treasury shares or shares to be purchased or acquired or assets of the corporation.

(2) (i) In the case of a domestic corporation that has a class of voting stock registered with the Securities and Exchange Commission pursuant to section twelve of the Exchange Act, the terms and conditions of such rights or options may include, without limitation, restrictions or conditions that preclude or limit the exercise, transfer or receipt of such rights or options by an interested shareholder or any transferee of any such interested shareholder or that invalidate or void such rights or options held by any such interested shareholder or any such transferee. For the purpose of this subparagraph, the terms "voting stock", "Exchange Act" and "interested shareholder" shall have the same meanings as set forth in section nine hundred twelve of this chapter;

(ii) Determinations of the board of directors whether to impose, enforce or waive or otherwise render ineffective such limitations or conditions as are permitted by clause (i) of this subparagraph shall be subject to judicial review in an appropriate proceeding in which the courts formulate or apply appropriate standards in order to insure that such limitations or conditions are imposed, enforced or waived in the best long-term interests and short-term interests of the corporation and its shareholders considering, without limitation, the prospects for potential growth, development, productivity and profitability of the corporation.

(b) The consideration for shares to be purchased under any such right or option shall comply with the requirements of section 504 (Consideration and payment for shares).

(c) The terms and conditions of such rights or options, including the time or times at or within which and the price or prices at which they may be exercised and any limitations upon transferability, shall be set forth or incorporated by reference in the instrument or instruments evidencing such rights or options.

(d) The issue of such rights or options to one or more directors, officers or employees of the corporation or a subsidiary or affiliate thereof, as an incentive to service or continued service with the corporation, a subsidiary or affiliate thereof, or to a trustee on behalf of such directors, officers or employees, shall be authorized as required by the policies of all stock exchanges or automated quotation systems on which the corporation's shares are listed or authorized for trading, or if the corporation's shares are not so listed or authorized, by a majority of the votes cast at a meeting of shareholders by the holders of shares entitled to vote thereon, or authorized by and consistent with a plan adopted by such vote of shareholders. If, under the certificate of incorporation, there are preemptive rights to any of the shares to be thus subject to rights or options to purchase, either such issue or such plan, if any shall also be approved by the vote or written consent of the holders of a majority of the shares entitled to exercise preemptive rights with respect to such shares and such vote or written consent shall operate to release the preemptive rights with respect thereto of the holders of all the shares that were entitled to exercise such preemptive rights.

In the absence of preemptive rights, nothing in this paragraph shall require shareholder approval for the issuance of rights or options to purchase shares of the corporation in substitution for, or upon the assumption of, rights or options issued by another corporation, if such substitution or assumption is in connection with such other corporation's merger or consolidation with, or the acquisition of its shares or all or part of its assets by, the corporation or its subsidiary.

(e) A plan adopted by the shareholders for the issue of rights or options to directors, officers or employees shall include the material terms and conditions upon which such rights or options are to be issued, such as, but without limitation thereof, any restrictions on the number of shares that eligible individuals may have the right or option to purchase, the method of administering the plan, the terms and conditions of payment for shares in full or in installments, the issue of certificates for shares to be paid for in installments, any limitations upon the transferability of such shares and the voting and dividend rights to which the holders of such shares may be entitled, though the full amount of the consideration therefor has not been paid; provided that under this section no certificate for shares shall be delivered to a shareholder, prior to full payment therefor, unless the fact that the shares are partly paid is noted conspicuously on the face or back of such certificate.

(f) If there is shareholder approval for the issue of rights or options to individual directors, officers or employees, but not under an approved plan under paragraph (e), the terms and conditions of issue set forth in paragraph (e) shall be permissible except that the grantees of such rights or options shall not be granted voting or dividend rights until the consideration for the shares to which they are entitled under such rights or options has been fully paid.

(g) If there is shareholder approval for the issue of rights and options, such approval may provide that the board is authorized by certificate of amendment under section 805 (Certificate of amendment; contents) to increase the authorized shares of any class or series to such number as will be sufficient, when added to the previously authorized but unissued shares of such class or series, to satisfy any such rights or options entitling the holders thereof to purchase from the corporation authorized but unissued shares of such class or series.

(h) In the absence of fraud in the transaction, the judgment of the board shall be conclusive as to the adequacy of the consideration, tangible or intangible, received or to be received by the corporation for the issue of rights or options for the purchase from the corporation of its shares.

(i) The provisions of this section are inapplicable to the rights of the holders of convertible shares or bonds to acquire shares upon the exercise of conversion privileges under section 519 (Convertible shares and bonds).



506 - Determination of stated capital.

(a) Upon issue by a corporation of shares with a par value, the consideration received therefor shall constitute stated capital to the extent of the par value of such shares.

(b) Upon issue by a corporation of shares without par value, the entire consideration received therefor shall constitute stated capital unless the board within a period of sixty days after issue allocates to surplus a portion, but not all, of the consideration received for such shares. No such allocation shall be made of any portion of the consideration received for shares without par value having a preference in the assets of the corporation upon involuntary liquidation except all or part of the amount, if any, of such consideration in excess of such preference, nor shall such allocation be made of any portion of the consideration for the issue of shares without par value which is fixed by the shareholders pursuant to a right reserved in the certificate of incorporation, unless such allocation is authorized by vote of the shareholders.

(c) The stated capital of a corporation may be increased from time to time by resolution of the board transferring all or part of the surplus of the corporation to stated capital. The board may direct that the amount so transferred shall be stated capital in respect of any designated class or series of shares.



507 - Compensation for formation, reorganization and financing.

The reasonable charges and expenses of formation or reorganization of a corporation, and the reasonable expenses of and compensation for the sale or underwriting of its shares may be paid or allowed by the corporation out of the consideration received by it in payment for its shares without thereby impairing the fully paid and nonassessable status of such shares.



508 - Certificates representing shares.

(a) The shares of a corporation shall be represented by certificates or shall be uncertificated shares. Certificates shall be signed by the chairman or a vice-chairman of the board or the president or a vice-president and the secretary or an assistant secretary or the treasurer or an assistant treasurer of the corporation, and may be sealed with the seal of the corporation or a facsimile thereof. The signatures of the officers upon a certificate may be facsimiles if: (1) the certificate is countersigned by a transfer agent or registered by a registrar other than the corporation itself or its employee, or (2) the shares are listed on a registered national security exchange. In case any officer who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer before such certificate is issued, it may be issued by the corporation with the same effect as if he were such officer at the date of issue.

(b) Each certificate representing shares issued by a corporation which is authorized to issue shares of more than one class shall set forth upon the face or back of the certificate, or shall state that the corporation will furnish to any shareholder upon request and without charge, a full statement of the designation, relative rights, preferences and limitations of the shares of each class authorized to be issued and, if the corporation is authorized to issue any class of preferred shares in series, the designation, relative rights, preferences and limitations of each such series so far as the same have been fixed and the authority of the board to designate and fix the relative rights, preferences and limitations of other series.

(c) Each certificate representing shares shall state upon the face thereof:

(1) That the corporation is formed under the laws of this state.

(2) The name of the person or persons to whom issued.

(3) The number and class of shares, and the designation of the series, if any, which such certificate represents.

(d) Shares shall be transferable in the manner provided by law and in the by-laws.

(e) The corporation may issue a new certificate for shares in place of any certificate theretofore issued by it, alleged to have been lost or destroyed, and the board may require the owner of the lost or destroyed certificate, or his legal representative, to give the corporation a bond sufficient to indemnify the corporation against any claim that may be made against it on account of the alleged loss or destruction of any such certificate or the issuance of any such new certificate.

(f) Unless otherwise provided by the articles of incorporation or by-laws, the board of directors of a corporation may provide by resolution that some or all of any or all classes and series of its shares shall be uncertificated shares, provided that such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to paragraphs (b) and (c) of this section. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated shares and the rights and obligations of the holders of certificates representing shares of the same class and series shall be identical.



509 - Fractions of a share or scrip authorized.

(a) A corporation may, but shall not be obliged to, issue fractions of a share either represented by a certificate or uncertificated, which shall entitle the holder, in proportion to his fractional holdings, to exercise voting rights, receive dividends and participate in liquidating distributions.

(b) As an alternative, a corporation may pay in cash the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined.

(c) As an alternative, a corporation may issue scrip in registered or bearer form over the manual or facsimile signature of an officer of the corporation or of its agent, exchangeable as therein provided for full shares, but such scrip shall not entitle the holder to any rights of a shareholder except as therein provided. Such scrip may be issued subject to the condition that it shall become void if not exchanged for certificates representing full shares or uncertificated full shares before a specified date, or subject to the condition that the shares for which such scrip is exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of such scrip, or subject to any other conditions which the board may determine.

(d) A corporation may provide reasonable opportunity for persons entitled to fractions of a share or scrip to sell such fractions of a share or scrip or to purchase such additional fractions of a share or scrip as may be needed to acquire a full share.



510 - Dividends or other distributions in cash or property.

(a) A corporation may declare and pay dividends or make other distributions in cash or its bonds or its property, including the shares or bonds of other corporations, on its outstanding shares, except when currently the corporation is insolvent or would thereby be made insolvent, or when the declaration, payment or distribution would be contrary to any restrictions contained in the certificate of incorporation.

(b) Dividends may be declared or paid and other distributions may be made either (1) out of surplus, so that the net assets of the corporation remaining after such declaration, payment or distribution shall at least equal the amount of its stated capital, or (2) in case there shall be no such surplus, out of its net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year. If the capital of the corporation shall have been diminished by depreciation in the value of its property or by losses or otherwise to an amount less than the aggregate amount of the stated capital represented by the issued and outstanding shares of all classes having a preference upon the distribution of assets, the directors of such corporation shall not declare and pay out of such net profits any dividends upon any shares until the deficiency in the amount of stated capital represented by the issued and outstanding shares of all classes having a preference upon the distribution of assets shall have been repaired. A corporation engaged in the exploitation of natural resources or other wasting assets, including patents, or formed primarily for the liquidation of specific assets, may declare and pay dividends or make other distributions in excess of its surplus, computed after taking due account of depletion and amortization, to the extent that the cost of the wasting or specific assets has been recovered by depletion reserves, amortization or sale, if the net assets remaining after such dividends or distributions are sufficient to cover the liquidation preferences of shares having such preferences in involuntary liquidation.



511 - Share distributions and changes.

(a) A corporation may make pro rata distributions of its authorized but unissued shares to holders of any class or series of its outstanding shares, subject to the following conditions:

(1) If a distribution of shares having a par value is made, such shares shall be issued at not less than the par value thereof and there shall be transferred to stated capital at the time of such distribution an amount of surplus equal to the aggregate par value of such shares.

(2) If a distribution of shares without par value is made, the amount of stated capital to be represented by each such share shall be fixed by the board, unless the certificate of incorporation reserves to the shareholders the right to fix the consideration for the issue of such shares, and there shall be transferred to stated capital at the time of such distribution an amount of surplus equal to the aggregate stated capital represented by such shares.

(3) A distribution of shares of any class or series may be made to holders of the same or any other class or series of shares unless the certificate of incorporation provides otherwise, provided, however, that in the case of a corporation incorporated prior to the effective date of subparagraph (4) of this paragraph, then so long as any shares of such class remain outstanding a distribution of shares of any class or series of shares of such corporation may be made only to holders of the same class or series of shares unless the certificate of incorporation permits distribution to holders of another class or series, or unless such distribution is approved by the affirmative vote or the written consent of the holders of a majority of the outstanding shares of the class or series to be distributed.

(4) A distribution of any class or series of shares shall be subject to the preemptive rights, if any, applicable to such shares pursuant to this chapter.

(b) A corporation making a pro rata distribution of authorized but unissued shares to the holders of any class or series of outstanding shares may at its option make an equivalent distribution upon treasury shares of the same class or series, and any shares so distributed shall be treasury shares.

(c) A change of issued shares of any class which increases the stated capital represented by those shares may be made if the surplus of the corporation is sufficient to permit the transfer, and a transfer is concurrently made, from surplus to stated capital, of an amount equal to such increase.

(d) No transfer from surplus to stated capital need be made by a corporation making a distribution of its treasury shares to holders of any class of outstanding shares; nor upon a split up or division of issued shares of any class into a greater number of shares of the same class, or a combination of issued shares of any class into a lesser number of shares of the same class, if there is no increase in the aggregate stated capital represented by them.

(e) Nothing in this section shall prevent a corporation from making other transfers from surplus to stated capital in connection with share distributions or otherwise.

(f) Every distribution to shareholders of certificates representing a share distribution or a change of shares which affects stated capital or surplus shall be accompanied by a written notice (1) disclosing the amounts by which such distribution or change affects stated capital and surplus, or (2) if such amounts are not determinable at the time of such notice, disclosing the approximate effect of such distribution or change upon stated capital and surplus and stating that such amounts are not yet determinable.

(g) When issued shares are changed in any manner which affects stated capital or surplus, and no distribution to shareholders of certificates representing any shares resulting from such change is made, disclosure of the effect of such change upon the stated capital and surplus shall be made in the next financial statement covering the period in which such change is made that is furnished by the corporation to holders of shares of the class or series so changed or, if practicable, in the first notice of dividend or share distribution or change that is furnished to such shareholders between the date of the change of shares and the next such financial statement, and in any event within six months of the date of such change.



512 - Redeemable shares.

(a) Subject to the restrictions contained in section 513 (Purchase, redemption and certain other transactions by a corporation with respect to its own shares) and paragraph (b) of this section, a corporation may provide in its certificate of incorporation for one or more classes or series of shares which are redeemable, in whole or in part, at the option of the corporation, the holder or another person or upon the happening of a specified event.

(b) No redeemable common shares, other than shares of an open-end investment company, as defined in an act of congress entitled "Investment Company Act of 1940", as amended, or of a member corporation of a national securities exchange registered under a statute of the United States such as the Securities Exchange Act of 1934, as amended, or of a corporation described in this paragraph, shall be issued or redeemed unless the corporation at the time has outstanding a class of common shares that is not subject to redemption. Any common shares of a corporation which directly or through a subsidiary has a license or franchise to conduct its business, which license or franchise is conditioned upon some or all of the holders of such corporation's common shares possessing prescribed qualifications, may be made subject to redemption by the corporation to the extent necessary to prevent the loss of, or to reinstate, such license or franchise.

(c) Shares of any class or series which may be made redeemable under this section may be redeemed for cash, other property, indebtedness or other securities of the same or another corporation, at such time or times, price or prices, or rate or rates, and with such adjustments, as shall be stated in the certificate of incorporation.

(d) Nothing in this section shall prevent a corporation from creating sinking funds for the redemption or purchase of its shares to the extent permitted by section 513 (Purchase, redemption and certain other transactions by a corporation with respect to its own shares).



513 - Purchase, redemption and certain other transactions by a corporation with respect to its own shares.

corporation with respect to its own shares.

(a) Notwithstanding any authority contained in the certificate of incorporation, the shares of a corporation may not be purchased by the corporation, or, if redeemable, convertible or exchangeable shares, may not be redeemed, converted or exchanged, in each case for or into cash, other property, indebtedness or other securities of the corporation (other than shares of the corporation and rights to acquire such shares) if the corporation is then insolvent or would thereby be made insolvent. Shares may be purchased or redeemed only out of surplus.

(b) When its redeemable, convertible or exchangeable shares are purchased by the corporation within the period during which such shares may be redeemed, converted or exchanged at the option of the corporation, the purchase price thereof shall not exceed the applicable redemption, conversion or exchange price stated in the certificate of incorporation. Upon a redemption, conversion or exchange, the amount payable by the corporation for shares having a cumulative preference on dividends may include the stated redemption, conversion or exchange price plus accrued dividends to the next dividend date following the date of redemption, conversion or exchange of such shares.

(c) No domestic corporation which is subject to the provisions of section nine hundred twelve of this chapter shall purchase or agree to purchase more than ten percent of the stock of the corporation from a shareholder for more than the market value thereof unless such purchase or agreement to purchase is approved by the affirmative vote of the board of directors and a majority of the votes of all outstanding shares entitled to vote thereon at a meeting of shareholders unless the certificate of incorporation requires a greater percentage of the votes of the outstanding shares to approve.

The provisions of this paragraph shall not apply when the corporation offers to purchase shares from all holders of stock or for stock which the holder has been the beneficial owner of for more than two years.

The terms "stock", "beneficial owner", and "market value" shall be as defined in section nine hundred twelve of this chapter.



514 - Agreements for purchase by a corporation of its own shares.

(a) An agreement for the purchase by a corporation of its own shares shall be enforceable by the shareholder and the corporation to the extent such purchase is permitted at the time of purchase by section 513 (Purchase or redemption by a corporation of its own shares).

(b) The possibility that a corporation may not be able to purchase its shares under section 513 shall not be a ground for denying to either party specific performance of an agreement for the purchase by a corporation of its own shares, if at the time for performance the corporation can purchase all or part of such shares under section 513.



515 - Reacquired shares.

(a) Shares that have been issued and have been purchased, redeemed or otherwise reacquired by a corporation shall be cancelled if they are reacquired out of stated capital, or if they are converted shares, or if the certificate of incorporation requires that such shares be cancelled upon reacquisition.

(b) Any shares reacquired by the corporation and not required to be cancelled may be either retained as treasury shares or cancelled by the board at the time of reacquisition or at any time thereafter.

(c) Neither the retention of reacquired shares as treasury shares, nor their subsequent distribution to shareholders or disposition for a consideration shall change the stated capital. When treasury shares are disposed of for a consideration, the surplus shall be increased by the full amount of the consideration received.

(d) Shares cancelled under this section are restored to the status of authorized but unissued shares. However, if the certificate of incorporation prohibits the reissue of any shares required or permitted to be cancelled under this section, the board by certificate of amendment under section 805 (Certificate of amendment; contents) shall reduce the number of authorized shares accordingly.



516 - Reduction of stated capital in certain cases.

(a) Except as otherwise provided in the certificate of incorporation, the board may at any time reduce the stated capital of a corporation in any of the following ways:

(1) by eliminating from stated capital any portion of amounts previously transferred by the board from surplus to stated capital and not allocated to any designated class or series of shares;

(2) by reducing or eliminating any amount of stated capital represented by issued shares having a par value which exceeds the aggregate par value of such shares;

(3) by reducing the amount of stated capital represented by issued shares without par value; or

(4) by applying to an otherwise authorized purchase, redemption, conversion or exchange of outstanding shares some or all of the stated capital represented by the shares being purchased, redeemed, converted or exchanged, or some or all of any stated capital that has not been allocated to any particular shares, or both. Notwithstanding the foregoing, if the consideration for the issue of shares without par value was fixed by the shareholders under section 504 (Consideration and payment for shares), the board shall not reduce the stated capital represented by such shares except to the extent, if any, that the board was authorized by the shareholders to allocate any portion of such consideration to surplus.

(b) No reduction of stated capital shall be made under this section unless after such reduction the stated capital exceeds the aggregate preferential amounts payable upon involuntary liquidation upon all issued shares having preferential rights in the assets plus the par value of all other issued shares with par value.

(c) When a reduction of stated capital has been effected under this section, the amount of such reduction shall be disclosed in the next financial statement covering the period in which such reduction is made that is furnished by the corporation to all its shareholders or, if practicable, in the first notice of dividend or share distribution that is furnished to the holders of each class or series of its shares between the date of such reduction and the next such financial statement, and in any event to all its shareholders within six months of the date of such reduction.



518 - Corporate bonds.

(a) No corporation shall issue bonds except for money or other property, tangible or intangible; labor or services actually received by or performed for the corporation or for its benefit or in its formation or reorganization; a binding obligation to pay the purchase price thereof in cash or other property; a binding obligation to perform services having an agreed value; or a combination thereof. In the absence of fraud in the transaction, the judgment of the board as to the value of the consideration received shall be conclusive.

(b) If a distribution of its own bonds is made by a corporation to holders of any class or series of its outstanding shares, there shall be concurrently transferred to the liabilities of the corporation in respect of such bonds an amount of surplus equal to the principal amount of, and any accrued interest on, such bonds. The amount of the surplus so transferred shall be the consideration for the issue of such bonds.

(c) A corporation may, in its certificate of incorporation, confer upon the holders of any bonds issued or to be issued by the corporation, rights to inspect the corporate books and records and to vote in the election of directors and on any other matters on which shareholders of the corporation may vote.



519 - Convertible or exchangeable shares and bonds.

(a) Unless otherwise provided in the certificate of incorporation, and subject to the restrictions in section 513 (Purchase, redemption and certain other transactions by a corporation with respect to its own shares) and paragraphs (c) and (d) of this section, a corporation may issue shares or bonds convertible into or exchangeable for, at the option of the holder, the corporation or another person, or upon the happening of a specified event, shares of any class or shares of any series of any class or cash, other property, indebtedness or other securities of the same or another corporation.

(b) If there is shareholder approval for the issue of bonds or shares convertible into, or exchangeable for, shares of the corporation, such approval may provide that the board is authorized by certificate of amendment under section 805 (Certificate of amendment; contents) to increase the authorized shares of any class or series to such number as will be sufficient, when added to the previously authorized but unissued shares of such class or series, to satisfy the conversion or exchange privileges of any such bonds or shares convertible into, or exchangeable for, shares of such class or series.

(c) No issue of bonds or shares convertible into, or exchangeable for, shares of the corporation shall be made unless:

(1) A sufficient number of authorized but unissued shares, or treasury shares, of the appropriate class or series are reserved by the board to be issued only in satisfaction of the conversion or exchange privileges of such convertible or exchangeable bonds or shares when issued;

(2) The aggregate conversion or exchange privileges of such convertible or exchangeable bonds or shares when issued do not exceed the aggregate of any shares reserved under subparagraph (1) and any additional shares which may be authorized by the board under paragraph (b); or

(3) In the case of the conversion or exchange of shares of common stock other than into other shares of common stock, there remains outstanding a class or series of common stock not subject to conversion or exchange other than into other shares of common stock, except in the case of corporations of the type described in the exceptions to the provisions of paragraph (b) of section 512 (Redeemable shares).

(d) No privilege of conversion may be conferred upon, or altered in respect to, any shares or bonds that would result in the receipt by the corporation of less than the minimum consideration required to be received upon the issue of new shares. The consideration for shares issued upon the exercise of a conversion or exchange privilege shall be that provided in paragraph (g) of section 504 (Consideration and payment for shares).

(e) When shares have been converted or exchanged, they shall be cancelled. When bonds have been converted or exchanged, they shall be cancelled and not reissued except upon compliance with the provisions governing the issue of convertible or exchangeable bonds.



520 - Liability for failure to disclose required information.

Failure of the corporation to comply in good faith with the notice or disclosure provisions of paragraphs (f) and (g) of section 511 (Share distributions and changes), or paragraph (c) of section 516 (Reduction of stated capital in certain cases), shall make the corporation liable for any damage sustained by any shareholder in consequence thereof.






Article 6 - (Business Corporation) SHAREHOLDERS

601 - By-laws.

(a) The initial by-laws of a corporation shall be adopted by its incorporator or incorporators at the organization meeting. Thereafter, subject to section 613 (Limitations on right to vote), by-laws may be adopted, amended or repealed by a majority of the votes cast by the shares at the time entitled to vote in the election of any directors. When so provided in the certificate of incorporation or a by-law adopted by the shareholders, by-laws may also be adopted, amended or repealed by the board by such vote as may be therein specified, which may be greater than the vote otherwise prescribed by this chapter, but any by-law adopted by the board may be amended or repealed by the shareholders entitled to vote thereon as herein provided. Any reference in this chapter to a "by-law adopted by the shareholders" shall include a by-law adopted by the incorporator or incorporators.

(b) The by-laws may contain any provision relating to the business of the corporation, the conduct of its affairs, its rights or powers or the rights or powers of its shareholders, directors or officers, not inconsistent with this chapter or any other statute of this state or the certificate of incorporation.



602 - Meetings of shareholders.

(a) Meetings of shareholders may be held at such place, within or without this state, as may be fixed by or under the by-laws, or if not so fixed, at the office of the corporation in this state.

(b) A meeting of shareholders shall be held annually for the election of directors and the transaction of other business on a date fixed by or under the by-laws. A failure to hold the annual meeting on the date so fixed or to elect a sufficient number of directors to conduct the business of the corporation shall not work a forfeiture or give cause for dissolution of the corporation, except as provided in paragraph (c) of section 1104 (Petition in case of deadlock among directors or shareholders).

(c) Special meetings of the shareholders may be called by the board and by such person or persons as may be so authorized by the certificate of incorporation or the by-laws. At any such special meeting only such business may be transacted which is related to the purpose or purposes set forth in the notice required by section 605 (Notice of meetings of shareholders).

(d) Except as otherwise required by this chapter, the by-laws may designate reasonable procedures for the calling and conduct of a meeting of shareholders, including but not limited to specifying: (i) who may call and who may conduct the meeting, (ii) the means by which the order of business to be conducted shall be established, (iii) the procedures and requirements for the nomination of directors, (iv) the procedures with respect to the making of shareholder proposals, and (v) the procedures to be established for the adjournment of any meeting of shareholders. No amendment of the by-laws pertaining to the election of directors or the procedures for the calling and conduct of a meeting of shareholders shall affect the election of directors or the procedures for the calling or conduct in respect of any meeting of shareholders unless adequate notice thereof is given to the shareholders in a manner reasonably calculated to provide shareholders with sufficient time to respond thereto prior to such meeting.



603 - Special meeting for election of directors.

(a) If, for a period of one month after the date fixed by or under the by-laws for the annual meeting of shareholders, or if no date has been so fixed, for a period of thirteen months after the formation of the corporation or the last annual meeting, there is a failure to elect a sufficient number of directors to conduct the business of the corporation, the board shall call a special meeting for the election of directors. If such special meeting is not called by the board within two weeks after the expiration of such period or if it is so called but there is a failure to elect such directors for a period of two months after the expiration of such period, holders of ten percent of the votes of the shares entitled to vote in an election of directors may, in writing, demand the call of a special meeting for the election of directors specifying the date and month thereof, which shall not be less than sixty nor more than ninety days from the date of such written demand. The secretary of the corporation upon receiving the written demand shall promptly give notice of such meeting, or if he fails to do so within five business days thereafter, any shareholder signing such demand may give such notice. The meeting shall be held at the place fixed in the by-laws or, if not so fixed, at the office of the corporation.

(b) At any such special meeting called on demand of shareholders, notwithstanding section 608 (Quorum of shareholders), the shareholders attending, in person or by proxy, and entitled to vote in an election of directors shall constitute a quorum for the purpose of electing directors, but not for the transaction of any other business.



604 - Fixing record date.

(a) For the purpose of determining the shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, or to express consent to or dissent from any proposal without a meeting, or for the purpose of determining shareholders entitled to receive payment of any dividend or the allotment of any rights, or for the purpose of any other action, the by-laws may provide for fixing or, in the absence of such provision, the board may fix, in advance, a date as the record date for any such determination of shareholders. Such date shall not be more than sixty nor less than ten days before the date of such meeting, nor more than sixty days prior to any other action.

(b) If no record date is fixed:

(1) The record date for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day on which the meeting is held.

(2) The record date for determining shareholders for any purpose other than that specified in subparagraph (1) shall be at the close of business on the day on which the resolution of the board relating thereto is adopted.

(c) When a determination of shareholders of record entitled to notice of or to vote at any meeting of shareholders has been made as provided in this section, such determination shall apply to any adjournment thereof, unless the board fixes a new record date under this section for the adjourned meeting.



605 - Notice of meetings of shareholders.

(a) Whenever under the provisions of this chapter shareholders are required or permitted to take any action at a meeting, notice shall be given stating the place, date and hour of the meeting and, unless it is the annual meeting, indicating that it is being issued by or at the direction of the person or persons calling the meeting. Notice of a special meeting shall also state the purpose or purposes for which the meeting is called. Notice of any meeting of shareholders may be written or electronic. If, at any meeting, action is proposed to be taken which would, if taken, entitle shareholders fulfilling the requirements of section 623 (Procedure to enforce shareholder's right to receive payment for shares) to receive payment for their shares, the notice of such meeting shall include a statement of that purpose and to that effect and shall be accompanied by a copy of section 623 or an outline of its material terms. Notice of any meeting shall be given not fewer than ten nor more than sixty days before the date of the meeting, provided, however, that such notice may be given by third class mail not fewer than twenty-four nor more than sixty days before the date of the meeting, to each shareholder entitled to vote at such meeting. If mailed, such notice is given when deposited in the United States mail, with postage thereon prepaid, directed to the shareholder at the shareholder's address as it appears on the record of shareholders, or, if the shareholder shall have filed with the secretary of the corporation a request that notices to the shareholder be mailed to some other address, then directed to him at such other address. If transmitted electronically, such notice is given when directed to the shareholder's electronic mail address as supplied by the shareholder to the secretary of the corporation or as otherwise directed pursuant to the shareholder's authorization or instructions. An affidavit of the secretary or other person giving the notice or of a transfer agent of the corporation that the notice required by this section has been given shall, in the absence of fraud, be prima facie evidence of the facts therein stated.

(b) When a meeting is adjourned to another time or place, it shall not be necessary, unless the by-laws require otherwise, to give any notice of the adjourned meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken, and at the adjourned meeting any business may be transacted that might have been transacted on the original date of the meeting. However, if after the adjournment the board fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given to each shareholder of record on the new record date entitled to notice under paragraph (a).



606 - Waivers of notice.

Notice of meeting need not be given to any shareholder who submits a waiver of notice whether before or after the meeting. Waiver of notice may be written or electronic. If written, the waiver must be executed by the shareholder or the shareholder's authorized officer, director, employee or agent by signing such waiver or causing his or her signature to be affixed to such waiver by any reasonable means, including, but not limited to, facsimile signature. If electronic, the transmission of the waiver must either set forth or be submitted with information from which it can reasonably be determined that the transmission was authorized by the shareholder. The attendance of any shareholder at a meeting, in person or by proxy, without protesting prior to the conclusion of the meeting the lack of notice of such meeting, shall constitute a waiver of notice by such shareholder.



607 - List of shareholders at meetings.

A list of shareholders as of the record date, certified by the corporate officer responsible for its preparation or by a transfer agent, shall be produced at any meeting of shareholders upon the request thereat or prior thereto of any shareholder. If the right to vote at any meeting is challenged, the inspectors of election, or person presiding thereat, shall require such list of shareholders to be produced as evidence of the right of the persons challenged to vote at such meeting, and all persons who appear from such list to be shareholders entitled to vote thereat may vote at such meeting.



608 - Quorum of shareholders.

(a) The holders of a majority of the votes of shares entitled to vote thereat shall constitute a quorum at a meeting of shareholders for the transaction of any business, provided that when a specified item of business is required to be voted on by a particular class or series of shares, voting as a class, the holders of a majority of the votes of shares of such class or series shall constitute a quorum for the transaction of such specified item of business.

(b) The certificate of incorporation or by-laws may provide for any lesser quorum not less than one-third of the votes of shares entitled to vote, and the certificate of incorporation may, under section 616 (Greater requirement as to quorum and vote of shareholders), provide for a greater quorum.

(c) When a quorum is once present to organize a meeting, it is not broken by the subsequent withdrawal of any shareholders.

(d) The shareholders present may adjourn the meeting despite the absence of a quorum.



609 - Proxies.

(a) Every shareholder entitled to vote at a meeting of shareholders or to express consent or dissent without a meeting may authorize another person or persons to act for him by proxy.

(b) No proxy shall be valid after the expiration of eleven months from the date thereof unless otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the shareholder executing it, except as otherwise provided in this section.

(c) The authority of the holder of a proxy to act shall not be revoked by the incompetence or death of the shareholder who executed the proxy unless, before the authority is exercised, written notice of an adjudication of such incompetence or of such death is received by the corporate officer responsible for maintaining the list of shareholders.

(d) Except when other provision shall have been made by written agreement between the parties, the record holder of shares which he holds as pledgee or otherwise as security or which belong to another, shall issue to the pledgor or to such owner of such shares, upon demand therefor and payment of necessary expenses thereof, a proxy to vote or take other action thereon.

(e) A shareholder shall not sell his vote or issue a proxy to vote to any person for any sum of money or anything of value, except as authorized in this section and section 620 (Agreements as to voting; provision in certificate of incorporation as to control of directors); provided, however, that this paragraph shall not apply to votes, proxies or consents given by holders of preferred shares in connection with a proxy or consent solicitation made available on identical terms to all holders of shares of the same class or series and remaining open for acceptance for at least twenty business days.

(f) A proxy which is entitled "irrevocable proxy" and which states that it is irrevocable, is irrevocable when it is held by any of the following or a nominee of any of the following:

(1) A pledgee;

(2) A person who has purchased or agreed to purchase the shares;

(3) A creditor or creditors of the corporation who extend or continue credit to the corporation in consideration of the proxy if the proxy states that it was given in consideration of such extension or continuation of credit, the amount thereof, and the name of the person extending or continuing credit;

(4) A person who has contracted to perform services as an officer of the corporation, if a proxy is required by the contract of employment, if the proxy states that it was given in consideration of such contract of employment, the name of the employee and the period of employment contracted for;

(5) A person designated by or under an agreement under paragraph (a) of section 620.

(g) Notwithstanding a provision in a proxy, stating that it is irrevocable, the proxy becomes revocable after the pledge is redeemed, or the debt of the corporation is paid, or the period of employment provided for in the contract of employment has terminated, or the agreement under paragraph (a) of section 620 has terminated; and, in a case provided for in subparagraphs (f) (3) or (4), becomes revocable three years after the date of the proxy or at the end of the period, if any, specified therein, whichever period is less, unless the period of irrevocability is renewed from time to time by the execution of a new irrevocable proxy as provided in this section. This paragraph does not affect the duration of a proxy under paragraph (b).

(h) A proxy may be revoked, notwithstanding a provision making it irrevocable, by a purchaser of shares without knowledge of the existence of the provision unless the existence of the proxy and its irrevocability is noted conspicuously on the face or back of the certificate representing such shares.

(i) Without limiting the manner in which a shareholder may authorize another person or persons to act for him as proxy pursuant to paragraph (a) of this section, the following shall constitute a valid means by which a shareholder may grant such authority.

(1) A shareholder may execute a writing authorizing another person or persons to act from him as proxy. Execution may be accomplished by the shareholder or the shareholder's authorized officer, director, employee or agent signing such writing or causing his or her signature to be affixed to such writing by any reasonable means including, but not limited to, by facsimile signature.

(2) A shareholder may authorize another person or persons to act for the shareholder as proxy by transmitting or authorizing the transmission of a telegram, cablegram or other means of electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission, provided that any such telegram, cablegram or other means of electronic transmission must either set forth or be submitted with information from which it can be reasonably determined that the telegram, cablegram or other electronic transmission was authorized by the shareholder. If it is determined that such telegrams, cablegrams or other electronic transmissions are valid, the inspectors or, if there are no inspectors, such other persons making that determination shall specify the nature of the information upon which they relied.

(j) Any copy, facsimile telecommunication or other reliable reproduction of the writing or transmission created pursuant to paragraph (i) of this section may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission.



610 - Selection of inspectors at shareholders' meetings.

(a) The board of directors shall appoint one or more inspectors to act at the meeting or any adjournment thereof and make a written report thereof. The board of directors may designate one or more persons as alternate inspectors to replace any inspector who fails to act. If no inspector or alternate has been appointed, or if such persons are unable to act at a meeting of shareholders, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting. Each inspector, before entering upon the discharge of his duties, shall take and sign an oath faithfully to execute the duties of inspector at such meeting with strict impartiality and according to the best of his ability.

(b) Unless otherwise provided in the certificate of incorporation or by-laws, paragraph (a) of this section shall not apply to a corporation that does not have a class of voting stock that is listed on a national securities exchange or authorized for quotation on an interdealer quotation system of a registered national securities association. Notwithstanding the foregoing, any corporation may take the actions set forth in paragraph (a) of this section.



611 - Duties of inspectors at shareholders' meetings.

(a) The inspectors shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes, ballots or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes, ballots or consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders. On request of the person presiding at the meeting or any shareholder entitled to vote thereat, the inspectors shall make a report in writing of any challenge, question or matter determined by them and execute a certificate of any fact found by them. Any report or certificate made by them shall be prima facie evidence of the facts stated and of the vote as certified by them.

(b) In determining the validity and counting of proxies, ballots and consents, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies and consents, any information provided in accordance with section 609 (Proxies), ballots and the regular books and records of the corporation, except that the inspectors may consider other reliable information for the limited purpose of reconciling proxies, ballots and consents submitted by or on behalf of banks, brokers, their nominees or similar persons which represent more votes than the holder of a proxy is authorized by the record owner to cast or more votes than the stockholder holds of record. If the inspectors consider other reliable information for the limited purpose permitted herein, the inspectors at the time they make their certification pursuant to paragraph (a) of this section shall specify the precise information considered by them including the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained and the basis for the inspectors' belief that such information is reliable.

(c) The date and time (which need not be a particular time of day) of the opening and the closing of the polls for each matter upon which the shareholders will vote at a meeting shall be announced by the person presiding at the meeting at the beginning of the meeting and, if no date and time is so announced, the polls shall close at the end of the meeting, including any adjournment thereof. No ballot, proxies or consents, nor any revocation thereof or changes thereto, shall be accepted by the inspectors after the closing of polls in accordance with section 605 (Notice of meetings of shareholders) unless the supreme court at a special term held within the judicial district where the office of the corporation is located upon application by a shareholder shall determine otherwise.

(d) Unless otherwise provided in the certificate of incorporation or by-laws, paragraphs (a) and (c) of this section shall not apply to a corporation that does not have a class of voting stock that is listed on a national securities exchange or authorized for quotation on an interdealer quotation system of a registered national securities association. Notwithstanding the foregoing, any corporation may take the actions set forth in paragraphs (a) and (c) of this section.



612 - Qualification of voters.

(a) Every shareholder of record shall be entitled at every meeting of shareholders to one vote for every share standing in his name on the record of shareholders, unless otherwise provided in the certificate of incorporation.

(b) Treasury shares and shares held by another domestic or foreign corporation of any type or kind, if a majority of the shares entitled to vote in the election of directors of such other corporation is held by the corporation, shall not be shares entitled to vote or to be counted in determining the total number of outstanding shares.

(c) Shares held by an administrator, executor, guardian, conservator, committee, or other fiduciary, except a trustee, may be voted by him, either in person or by proxy, without transfer of such shares into his name. Shares held by a trustee may be voted by him, either in person or by proxy, only after the shares have been transferred into his name as trustee or into the name of his nominee.

(d) Shares held by or under the control of a receiver may be voted by him without the transfer thereof into his name if authority so to do is contained in an order of the court by which such receiver was appointed.

(e) A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, or a nominee of the pledgee.

(f) Redeemable shares which have been called for redemption shall not be deemed to be outstanding shares for the purpose of voting or determining the total number of shares entitled to vote on any matter on and after the date on which written notice of redemption has been sent to holders thereof and a sum sufficient to redeem such shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders of the shares upon surrender of certificates therefor.

(g) Shares standing in the name of another domestic or foreign corporation of any type or kind may be voted by such officer, agent or proxy as the by-laws of such corporation may provide, or, in the absence of such provision, as the board of such corporation may determine.

(h) If shares are registered on the record of shareholders of a corporation in the name of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety or otherwise, or if two or more persons have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(1) If only one votes, the vote shall be accepted by the corporation as the vote of all;

(2) If more than one vote, the act of the majority so voting shall be accepted by the corporation as the vote of all;

(3) If more than one vote, but the vote is equally divided on any particular matter, the vote shall be accepted by the corporation as a proportionate vote of the shares; unless the corporation has evidence, on the record of shareholders or otherwise, that the shares are held in a fiduciary capacity. Nothing in this paragraph shall alter any requirement that the exercise of fiduciary powers be by act of a majority, contained in any law applicable to such exercise of powers (including section 10-10.7 of the estates, powers and trusts law);

(4) When shares as to which the vote is equally divided are registered on the record of shareholders of a corporation in the name of, or have passed by operation of law or by virtue of any deed of trust or other instrument to two or more fiduciaries, any court having jurisdiction of their accounts, upon petition by any of such fiduciaries or by any party in interest, may direct the voting of such shares for the best interest of the beneficiaries. This subparagraph shall not apply in any case where the instrument or order of the court appointing fiduciaries shall otherwise direct how such shares shall be voted; and

(5) If the instrument or order furnished to the secretary of a corporation shows that a tenancy is held in unequal interests, a majority or equal division for the purposes of this paragraph shall be a majority or equal division in interest.

(i) Notwithstanding the foregoing paragraphs, a corporation shall be protected in treating the persons in whose names shares stand on the record of shareholders as the owners thereof for all purposes.



613 - Limitations on right to vote.

The certificate of incorporation may provide, except as limited by section 501 (Authorized shares), either absolutely or conditionally, that the holders of any designated class or series of shares shall not be entitled to vote, or it may otherwise limit or define the respective voting powers of the several classes or series of shares, and, except as otherwise provided in this chapter, such provisions of such certificate shall prevail, according to their tenor, in all elections and in all proceedings, over the provisions of this chapter which authorizes any action by the shareholders.



614 - Vote of shareholders.

(a) Directors shall, except as otherwise required by this chapter or by the by-laws or certificate of incorporation as permitted by this chapter, be elected by a plurality of the votes cast at a meeting of shareholders by the holders of shares entitled to vote in the election.

(b) Whenever any corporate action, other than the election of directors, is to be taken under this chapter by vote of the shareholders, it shall, except as otherwise required by this chapter or by the certificate of incorporation as permitted by this chapter or by the specific provisions of a by-law adopted by the shareholders, be authorized by a majority of the votes cast in favor of or against such action at a meeting of shareholders by the holders of shares entitled to vote thereon. Except as otherwise provided in the certificate of incorporation or the specific provision of a by-law adopted by the shareholders, an abstention shall not constitute a vote cast.



615 - Written consent of shareholders, subscribers or incorporators without a meeting.

without a meeting.

(a) Whenever under this chapter shareholders are required or permitted to take any action by vote, such action may be taken without a meeting on written consent, setting forth the action so taken, signed by the holders of all outstanding shares entitled to vote thereon or, if the certificate of incorporation so permits, signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted.

In addition, this paragraph shall not be construed to alter or modify the provisions of any section or any provision in a certificate of incorporation not inconsistent with this chapter under which the written consent of the holders of less than all outstanding shares is sufficient for corporate action.

(b) No written consent shall be effective to take the corporate action referred to therein unless, within sixty days of the earliest dated consent delivered in the manner required by this paragraph to the corporation, written consents signed by a sufficient number of holders to take action are delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

(c) Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those shareholders who have not consented in writing.

(d) Written consent thus given by the holders of such number of shares as is required under paragraph (a) of this section shall have the same effect as a valid vote of holders of such number of shares, and any certificate with respect to the authorization or taking of any such action which is to be delivered to the department of state shall recite that written consent has been given in accordance with this section and that written notice has been given as and to the extent required by this section.

(e) When there are no shareholders of record, such action may be taken on the written consent signed by a majority in interest of the subscribers for shares whose subscriptions have been accepted or their successors in interest or, if no subscription has been accepted, on the written consent signed by the incorporator or a majority of the incorporators. When there are two or more incorporators, if any dies or is for any reason unable to act, the other or others may act. If there is no incorporator able to act, any person for whom an incorporator was acting as agent may act in his stead, or if such other person also dies or is for any reason unable to act, his legal representative may act.



616 - Greater requirement as to quorum and vote of shareholders.

(a) The certificate of incorporation may contain provisions specifying either or both of the following:

(1) That the proportion of votes of shares, or the proportion of votes of shares of any class or series thereof, the holders of which shall be present in person or by proxy at any meeting of shareholders, including a special meeting for election of directors under section 603 (Special meeting for election of directors), in order to constitute a quorum for the transaction of any business or of any specified item of business, including amendments to the certificate of incorporation, shall be greater than the proportion prescribed by this chapter in the absence of such provision.

(2) That the proportion of votes of shares, or votes of shares of a particular class or series of shares, that shall be necessary at any meeting of shareholders for the transaction of any business or of any specified item of business, including amendments to the certificate of incorporation, shall be greater than the proportion prescribed by this chapter in the absence of such provision.

(b) An amendment of the certificate of incorporation which changes or strikes out a provision permitted by this section, shall be authorized at a meeting of shareholders by two-thirds of the votes of the shares entitled to vote thereon, or of such greater proportion of votes of shares, or votes of shares of a particular class or series of shares, as may be provided specifically in the certificate of incorporation for changing or striking out a provision permitted by this section.

(c) If the certificate of incorporation of any corporation contains a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every certificate for shares issued by such corporation, except that this requirement shall not apply to any corporation having any class of any equity security registered pursuant to Section twelve of the Securities Exchange Act of 1934, as amended.



617 - Voting by class or classes of shares.

(a) The certificate of incorporation may contain provisions specifying that any class or classes of shares or of any series thereof shall vote as a class in connection with the transaction of any business or of any specified item of business at a meeting of shareholders, including amendments to the certificate of incorporation.

(b) Where voting as a class is provided in the certificate of incorporation, it shall be by the proportionate vote so provided or, if no proportionate vote is provided, in the election of directors, by a plurality of the votes cast at such meeting by the holders of shares of such class entitled to vote in the election, or for any other corporate action, by a majority of the votes cast at such meeting by the holders of shares of such class entitled to vote thereon.

(c) Such voting by class shall be in addition to any other vote, including vote by class, required by this chapter and by the certificate of incorporation as permitted by this chapter.



618 - Cumulative voting.

The certificate of incorporation of any corporation may provide that in all elections of directors of such corporation each shareholder shall be entitled to as many votes as shall equal the number of votes which, except for such provisions as to cumulative voting, he would be entitled to cast for the election of directors with respect to his shares multiplied by the number of directors to be elected, and that he may cast all of such votes for a single director or may distribute them among the number to be voted for, or any two or more of them, as he may see fit, which right, when exercised, shall be termed cumulative voting.



619 - Powers of supreme court respecting elections.

Upon the petition of any shareholder aggrieved by an election, and upon notice to the persons declared elected thereat, the corporation and such other persons as the court may direct, the supreme court at a special term held within the judicial district where the office of the corporation is located shall forthwith hear the proofs and allegations of the parties, and confirm the election, order a new election, or take such other action as justice may require.



620 - Agreements as to voting; provision in certificate of incorporation as to control of directors.

incorporation as to control of directors.

(a) An agreement between two or more shareholders, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the shares held by them shall be voted as therein provided, or as they may agree, or as determined in accordance with a procedure agreed upon by them.

(b) A provision in the certificate of incorporation otherwise prohibited by law because it improperly restricts the board in its management of the business of the corporation, or improperly transfers to one or more shareholders or to one or more persons or corporations to be selected by him or them, all or any part of such management otherwise within the authority of the board under this chapter, shall nevertheless be valid:

(1) If all the incorporators or holders of record of all outstanding shares, whether or not having voting power, have authorized such provision in the certificate of incorporation or an amendment thereof; and

(2) If, subsequent to the adoption of such provision, shares are transferred or issued only to persons who had knowledge or notice thereof or consented in writing to such provision.

(c) A provision authorized by paragraph (b) shall be valid only so long as no shares of the corporation are listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or affiliated securities association.

(d) (1) Except as provided in paragraph (e), an amendment to strike out a provision authorized by paragraph (b) shall be authorized at a meeting of shareholders by (A) (i) for any corporation in existence on the effective date of subparagraph (2) of this paragraph, two-thirds of the votes of the shares entitled to vote thereon and (ii) for any corporation in existence on the effective date of this clause the certificate of incorporation of which expressly provides such and for any corporation incorporated after the effective date of subparagraph (2) of this paragraph, a majority of the votes of the shares entitled to vote thereon or (B) in either case, by such greater proportion of votes of shares as may be required by the certificate of incorporation for that purpose.

(2) Any corporation may adopt an amendment of the certificate of incorporation in accordance with the applicable clause or subclause of subparagraph (1) of this paragraph to provide that any further amendment of the certificate of incorporation that strikes out a provision authorized by paragraph (b) of this section shall be authorized at a meeting of the shareholders by a specified proportion of votes of the shares, or votes of a particular class or series of shares, entitled to vote thereon, provided that such proportion may not be less than a majority.

(e) Alternatively, if a provision authorized by paragraph (b) shall have ceased to be valid under this section, the board may authorize a certificate of amendment under section 805 (Certificate of amendment; contents) striking out such provision. Such certificate shall set forth the event by reason of which the provision ceased to be valid.

(f) The effect of any such provision authorized by paragraph (b) shall be to relieve the directors and impose upon the shareholders authorizing the same or consenting thereto the liability for managerial acts or omissions that is imposed on directors by this chapter to the extent that and so long as the discretion or powers of the board in its management of corporate affairs is controlled by any such provision.

(g) If the certificate of incorporation of any corporation contains a provision authorized by paragraph (b), the existence of such provision shall be noted conspicuously on the face or back of every certificate for shares issued by such corporation.



621 - Voting trust agreements.

(a) Any shareholder or shareholders, under an agreement in writing, may transfer his or their shares to a voting trustee or trustees for the purpose of conferring the right to vote thereon for a period not exceeding ten years upon the terms and conditions therein stated. The certificates for shares so transferred shall be surrendered and cancelled and new certificates therefor issued to such trustee or trustees stating that they are issued under such agreement, and in the entry of such ownership in the record of the corporation that fact shall also be noted, and such trustee or trustees may vote the shares so transferred during the term of such agreement.

(b) The trustee or trustees shall keep available for inspection by holders of voting trust certificates at his or their office or at a place designated in such agreement or of which the holders of voting trust certificates have been notified in writing, correct and complete books and records of account relating to the trust, and a record containing the names and addresses of all persons who are holders of voting trust certificates and the number and class of shares represented by the certificates held by them and the dates when they became the owners thereof. The record may be in written form or any other form capable of being converted into written form within a reasonable time.

(c) A duplicate of every such agreement shall be filed in the office of the corporation and it and the record of voting trust certificate holders shall be subject to the same right of inspection by a shareholder of record or a holder of a voting trust certificate, in person or by agent or attorney, as are the records of the corporation under section 624 (Books and records; right of inspection, prima facie evidence). The shareholder or holder of a voting trust certificate shall be entitled to the remedies provided in that section.

(d) At any time within six months before the expiration of such voting trust agreement as originally fixed or as extended one or more times under this paragraph, one or more holders of voting trust certificates may, by agreement in writing, extend the duration of such voting trust agreement, nominating the same or substitute trustee or trustees, for an additional period not exceeding ten years. Such extension agreement shall not affect the rights or obligations of persons not parties thereto and shall in every respect comply with and be subject to all the provisions of this section applicable to the original voting trust agreement.



622 - Preemptive rights.

(a) As used in this section, the term:

(1) "Unlimited dividend rights" means the right without limitation as to amount either to all or to a share of the balance of current or liquidating dividends after the payment of dividends on any shares entitled to a preference.

(2) "Equity shares" means shares of any class, whether or not preferred as to dividends or assets, which have unlimited dividend rights.

(3) "Voting rights" means the right to vote for the election of one or more directors, excluding a right so to vote which is dependent on the happening of an event specified in the certificate of incorporation which would change the voting rights of any class of shares.

(4) "Voting shares" means shares of any class which have voting rights, but does not include bonds on which voting rights are conferred under section 518 (Corporate bonds).

(5) "Preemptive right" means the right to purchase shares or other securities to be issued or subjected to rights or options to purchase, as such right is defined in this section.

(b) (1) With respect to any corporation incorporated prior to the effective date of subparagraph (2) of this paragraph, except as otherwise provided in the certificate of incorporation, and except as provided in this section, the holders of equity shares of any class, in case of the proposed issuance by the corporation of, or the proposed granting by the corporation of rights or options to purchase, its equity shares of any class or any shares or other securities convertible into or carrying rights or options to purchase its equity shares of any class, shall, if the issuance of the equity shares proposed to be issued or issuable upon exercise of such rights or options or upon conversion of such other securities would adversely affect the unlimited dividend rights of such holders, have the right during a reasonable time and on reasonable conditions, both to be fixed by the board, to purchase such shares or other securities in such proportions as shall be determined as provided in this section.

(2) With respect to any corporation incorporated on or after the effective date of this subparagraph, the holders of such shares shall not have any preemptive right, except as otherwise expressly provided in the certificate of incorporation.

(c) Except as otherwise provided in the certificate of incorporation, and except as provided in this section, the holders of voting shares of any class having any preemptive right under this paragraph on the date immediately prior to the effective date of subparagraph (2) of paragraph (b) of this section, in case of the proposed issuance by the corporation of, or the proposed granting by the corporation of rights or options to purchase, its voting shares of any class or any shares or other securities convertible into or carrying rights or options to purchase its voting shares of any class, shall, if the issuance of the voting shares proposed to be issued or issuable upon exercise of such rights or options or upon conversion of such other securities would adversely affect the voting rights of such holders, have the right during a reasonable time and on reasonable conditions, both to be fixed by the board, to purchase such shares or other securities in such proportions as shall be determined as provided in this section.

(d) The preemptive right provided for in paragraphs (b) and (c) shall entitle shareholders having such rights to purchase the shares or other securities to be offered or optioned for sale as nearly as practicable in such proportions as would, if such preemptive right were exercised, preserve the relative unlimited dividend rights and voting rights of such holders and at a price or prices not less favorable than the price or prices at which such shares or other securities are proposed to be offered for sale to others, without deduction of such reasonable expenses of and compensation for the sale, underwriting or purchase of such shares or other securities by underwriters or dealers as may lawfully be paid by the corporation. In case each of the shares entitling the holders thereof to preemptive rights does not confer the same unlimited dividend right or voting right, the board shall apportion the shares or other securities to be offered or optioned for sale among the shareholders having preemptive rights to purchase them in such proportions as in the opinion of the board shall preserve as far as practicable the relative unlimited dividend rights and voting rights of the holders at the time of such offering. The apportionment made by the board shall, in the absence of fraud or bad faith, be binding upon all shareholders.

(e) Unless otherwise provided in the certificate of incorporation, shares or other securities offered for sale or subjected to rights or options to purchase shall not be subject to preemptive rights under paragraph (b) or (c) of this section if they:

(1) Are to be issued by the board to effect a merger or consolidation or offered or subjected to rights or options for consideration other than cash;

(2) Are to be issued or subjected to rights or options under paragraph (d) of section 505 (Rights and options to purchase shares; issue of rights and options to directors, officers and employees);

(3) Are to be issued to satisfy conversion or option rights theretofore granted by the corporation;

(4) Are treasury shares;

(5) Are part of the shares or other securities of the corporation authorized in its original certificate of incorporation and are issued, sold or optioned within two years from the date of filing such certificate; or

(6) Are to be issued under a plan of reorganization approved in a proceeding under any applicable act of congress relating to reorganization of corporations.

(f) Shareholders of record entitled to preemptive rights on the record date fixed by the board under section 604 (Fixing record date), or, if no record date is fixed, then on the record date determined under section 604, and no others shall be entitled to the right defined in this section.

(g) The board shall cause to be given to each shareholder entitled to purchase shares or other securities in accordance with this section, a notice directed to him in the manner provided in section 605 (Notice of meetings of shareholders) setting forth the time within which and the terms and conditions upon which the shareholder may purchase such shares or other securities and also the apportionment made of the right to purchase among the shareholders entitled to preemptive rights. Such notice shall be given personally or by mail at least fifteen days prior to the expiration of the period during which the shareholder shall have the right to purchase. All shareholders entitled to preemptive rights to whom notice shall have been given as aforesaid shall be deemed conclusively to have had a reasonable time in which to exercise their preemptive rights.

(h) Shares or other securities which have been offered to shareholders having preemptive rights to purchase and which have not been purchased by them within the time fixed by the board may thereafter, for a period of not exceeding one year following the expiration of the time during which shareholders might have exercised such preemptive rights, be issued, sold or subjected to rights or options to any other person or persons at a price, without deduction of such reasonable expenses of and compensation for the sale, underwriting or purchase of such shares by underwriters or dealers as may lawfully be paid by the corporation, not less than that at which they were offered to such shareholders. Any such shares or other securities not so issued, sold or subjected to rights or options to others during such one year period shall thereafter again be subject to the preemptive rights of shareholders.

(i) Except as otherwise provided in the certificate of incorporation and except as provided in this section, no holder of any shares of any class shall as such holder have any preemptive right to purchase any other shares or securities of any class which at any time may be sold or offered for sale by the corporation. Unless otherwise provided in the certificate of incorporation, holders of bonds on which voting rights are conferred under section 518 shall have no preemptive rights.



623 - Procedure to enforce shareholder's right to receive payment for shares.

shares.

(a) A shareholder intending to enforce his right under a section of this chapter to receive payment for his shares if the proposed corporate action referred to therein is taken shall file with the corporation, before the meeting of shareholders at which the action is submitted to a vote, or at such meeting but before the vote, written objection to the action. The objection shall include a notice of his election to dissent, his name and residence address, the number and classes of shares as to which he dissents and a demand for payment of the fair value of his shares if the action is taken. Such objection is not required from any shareholder to whom the corporation did not give notice of such meeting in accordance with this chapter or where the proposed action is authorized by written consent of shareholders without a meeting.

(b) Within ten days after the shareholders' authorization date, which term as used in this section means the date on which the shareholders' vote authorizing such action was taken, or the date on which such consent without a meeting was obtained from the requisite shareholders, the corporation shall give written notice of such authorization or consent by registered mail to each shareholder who filed written objection or from whom written objection was not required, excepting any shareholder who voted for or consented in writing to the proposed action and who thereby is deemed to have elected not to enforce his right to receive payment for his shares.

(c) Within twenty days after the giving of notice to him, any shareholder from whom written objection was not required and who elects to dissent shall file with the corporation a written notice of such election, stating his name and residence address, the number and classes of shares as to which he dissents and a demand for payment of the fair value of his shares. Any shareholder who elects to dissent from a merger under section 905 (Merger of subsidiary corporation) or paragraph (c) of section 907 (Merger or consolidation of domestic and foreign corporations) or from a share exchange under paragraph (g) of section 913 (Share exchanges) shall file a written notice of such election to dissent within twenty days after the giving to him of a copy of the plan of merger or exchange or an outline of the material features thereof under section 905 or 913.

(d) A shareholder may not dissent as to less than all of the shares, as to which he has a right to dissent, held by him of record, that he owns beneficially. A nominee or fiduciary may not dissent on behalf of any beneficial owner as to less than all of the shares of such owner, as to which such nominee or fiduciary has a right to dissent, held of record by such nominee or fiduciary.

(e) Upon consummation of the corporate action, the shareholder shall cease to have any of the rights of a shareholder except the right to be paid the fair value of his shares and any other rights under this section. A notice of election may be withdrawn by the shareholder at any time prior to his acceptance in writing of an offer made by the corporation, as provided in paragraph (g), but in no case later than sixty days from the date of consummation of the corporate action except that if the corporation fails to make a timely offer, as provided in paragraph (g), the time for withdrawing a notice of election shall be extended until sixty days from the date an offer is made. Upon expiration of such time, withdrawal of a notice of election shall require the written consent of the corporation. In order to be effective, withdrawal of a notice of election must be accompanied by the return to the corporation of any advance payment made to the shareholder as provided in paragraph (g). If a notice of election is withdrawn, or the corporate action is rescinded, or a court shall determine that the shareholder is not entitled to receive payment for his shares, or the shareholder shall otherwise lose his dissenters' rights, he shall not have the right to receive payment for his shares and he shall be reinstated to all his rights as a shareholder as of the consummation of the corporate action, including any intervening preemptive rights and the right to payment of any intervening dividend or other distribution or, if any such rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the corporation, the fair value thereof in cash as determined by the board as of the time of such expiration or completion, but without prejudice otherwise to any corporate proceedings that may have been taken in the interim.

(f) At the time of filing the notice of election to dissent or within one month thereafter the shareholder of shares represented by certificates shall submit the certificates representing his shares to the corporation, or to its transfer agent, which shall forthwith note conspicuously thereon that a notice of election has been filed and shall return the certificates to the shareholder or other person who submitted them on his behalf. Any shareholder of shares represented by certificates who fails to submit his certificates for such notation as herein specified shall, at the option of the corporation exercised by written notice to him within forty-five days from the date of filing of such notice of election to dissent, lose his dissenter's rights unless a court, for good cause shown, shall otherwise direct. Upon transfer of a certificate bearing such notation, each new certificate issued therefor shall bear a similar notation together with the name of the original dissenting holder of the shares and a transferee shall acquire no rights in the corporation except those which the original dissenting shareholder had at the time of transfer.

(g) Within fifteen days after the expiration of the period within which shareholders may file their notices of election to dissent, or within fifteen days after the proposed corporate action is consummated, whichever is later (but in no case later than ninety days from the shareholders' authorization date), the corporation or, in the case of a merger or consolidation, the surviving or new corporation, shall make a written offer by registered mail to each shareholder who has filed such notice of election to pay for his shares at a specified price which the corporation considers to be their fair value. Such offer shall be accompanied by a statement setting forth the aggregate number of shares with respect to which notices of election to dissent have been received and the aggregate number of holders of such shares. If the corporate action has been consummated, such offer shall also be accompanied by (1) advance payment to each such shareholder who has submitted the certificates representing his shares to the corporation, as provided in paragraph (f), of an amount equal to eighty percent of the amount of such offer, or (2) as to each shareholder who has not yet submitted his certificates a statement that advance payment to him of an amount equal to eighty percent of the amount of such offer will be made by the corporation promptly upon submission of his certificates. If the corporate action has not been consummated at the time of the making of the offer, such advance payment or statement as to advance payment shall be sent to each shareholder entitled thereto forthwith upon consummation of the corporate action. Every advance payment or statement as to advance payment shall include advice to the shareholder to the effect that acceptance of such payment does not constitute a waiver of any dissenters' rights. If the corporate action has not been consummated upon the expiration of the ninety day period after the shareholders' authorization date, the offer may be conditioned upon the consummation of such action. Such offer shall be made at the same price per share to all dissenting shareholders of the same class, or if divided into series, of the same series and shall be accompanied by a balance sheet of the corporation whose shares the dissenting shareholder holds as of the latest available date, which shall not be earlier than twelve months before the making of such offer, and a profit and loss statement or statements for not less than a twelve month period ended on the date of such balance sheet or, if the corporation was not in existence throughout such twelve month period, for the portion thereof during which it was in existence. Notwithstanding the foregoing, the corporation shall not be required to furnish a balance sheet or profit and loss statement or statements to any shareholder to whom such balance sheet or profit and loss statement or statements were previously furnished, nor if in connection with obtaining the shareholders' authorization for or consent to the proposed corporate action the shareholders were furnished with a proxy or information statement, which included financial statements, pursuant to Regulation 14A or Regulation 14C of the United States Securities and Exchange Commission. If within thirty days after the making of such offer, the corporation making the offer and any shareholder agree upon the price to be paid for his shares, payment therefor shall be made within sixty days after the making of such offer or the consummation of the proposed corporate action, whichever is later, upon the surrender of the certificates for any such shares represented by certificates.

(h) The following procedure shall apply if the corporation fails to make such offer within such period of fifteen days, or if it makes the offer and any dissenting shareholder or shareholders fail to agree with it within the period of thirty days thereafter upon the price to be paid for their shares:

(1) The corporation shall, within twenty days after the expiration of whichever is applicable of the two periods last mentioned, institute a special proceeding in the supreme court in the judicial district in which the office of the corporation is located to determine the rights of dissenting shareholders and to fix the fair value of their shares. If, in the case of merger or consolidation, the surviving or new corporation is a foreign corporation without an office in this state, such proceeding shall be brought in the county where the office of the domestic corporation, whose shares are to be valued, was located.

(2) If the corporation fails to institute such proceeding within such period of twenty days, any dissenting shareholder may institute such proceeding for the same purpose not later than thirty days after the expiration of such twenty day period. If such proceeding is not instituted within such thirty day period, all dissenter's rights shall be lost unless the supreme court, for good cause shown, shall otherwise direct.

(3) All dissenting shareholders, excepting those who, as provided in paragraph (g), have agreed with the corporation upon the price to be paid for their shares, shall be made parties to such proceeding, which shall have the effect of an action quasi in rem against their shares. The corporation shall serve a copy of the petition in such proceeding upon each dissenting shareholder who is a resident of this state in the manner provided by law for the service of a summons, and upon each nonresident dissenting shareholder either by registered mail and publication, or in such other manner as is permitted by law. The jurisdiction of the court shall be plenary and exclusive.

(4) The court shall determine whether each dissenting shareholder, as to whom the corporation requests the court to make such determination, is entitled to receive payment for his shares. If the corporation does not request any such determination or if the court finds that any dissenting shareholder is so entitled, it shall proceed to fix the value of the shares, which, for the purposes of this section, shall be the fair value as of the close of business on the day prior to the shareholders' authorization date. In fixing the fair value of the shares, the court shall consider the nature of the transaction giving rise to the shareholder's right to receive payment for shares and its effects on the corporation and its shareholders, the concepts and methods then customary in the relevant securities and financial markets for determining fair value of shares of a corporation engaging in a similar transaction under comparable circumstances and all other relevant factors. The court shall determine the fair value of the shares without a jury and without referral to an appraiser or referee. Upon application by the corporation or by any shareholder who is a party to the proceeding, the court may, in its discretion, permit pretrial disclosure, including, but not limited to, disclosure of any expert's reports relating to the fair value of the shares whether or not intended for use at the trial in the proceeding and notwithstanding subdivision (d) of section 3101 of the civil practice law and rules.

(5) The final order in the proceeding shall be entered against the corporation in favor of each dissenting shareholder who is a party to the proceeding and is entitled thereto for the value of his shares so determined.

(6) The final order shall include an allowance for interest at such rate as the court finds to be equitable, from the date the corporate action was consummated to the date of payment. In determining the rate of interest, the court shall consider all relevant factors, including the rate of interest which the corporation would have had to pay to borrow money during the pendency of the proceeding. If the court finds that the refusal of any shareholder to accept the corporate offer of payment for his shares was arbitrary, vexatious or otherwise not in good faith, no interest shall be allowed to him.

(7) Each party to such proceeding shall bear its own costs and expenses, including the fees and expenses of its counsel and of any experts employed by it. Notwithstanding the foregoing, the court may, in its discretion, apportion and assess all or any part of the costs, expenses and fees incurred by the corporation against any or all of the dissenting shareholders who are parties to the proceeding, including any who have withdrawn their notices of election as provided in paragraph (e), if the court finds that their refusal to accept the corporate offer was arbitrary, vexatious or otherwise not in good faith. The court may, in its discretion, apportion and assess all or any part of the costs, expenses and fees incurred by any or all of the dissenting shareholders who are parties to the proceeding against the corporation if the court finds any of the following: (A) that the fair value of the shares as determined materially exceeds the amount which the corporation offered to pay; (B) that no offer or required advance payment was made by the corporation; (C) that the corporation failed to institute the special proceeding within the period specified therefor; or (D) that the action of the corporation in complying with its obligations as provided in this section was arbitrary, vexatious or otherwise not in good faith. In making any determination as provided in clause (A), the court may consider the dollar amount or the percentage, or both, by which the fair value of the shares as determined exceeds the corporate offer.

(8) Within sixty days after final determination of the proceeding, the corporation shall pay to each dissenting shareholder the amount found to be due him, upon surrender of the certificates for any such shares represented by certificates.

(i) Shares acquired by the corporation upon the payment of the agreed value therefor or of the amount due under the final order, as provided in this section, shall become treasury shares or be cancelled as provided in section 515 (Reacquired shares), except that, in the case of a merger or consolidation, they may be held and disposed of as the plan of merger or consolidation may otherwise provide.

(j) No payment shall be made to a dissenting shareholder under this section at a time when the corporation is insolvent or when such payment would make it insolvent. In such event, the dissenting shareholder shall, at his option:

(1) Withdraw his notice of election, which shall in such event be deemed withdrawn with the written consent of the corporation; or

(2) Retain his status as a claimant against the corporation and, if it is liquidated, be subordinated to the rights of creditors of the corporation, but have rights superior to the non-dissenting shareholders, and if it is not liquidated, retain his right to be paid for his shares, which right the corporation shall be obliged to satisfy when the restrictions of this paragraph do not apply.

(3) The dissenting shareholder shall exercise such option under subparagraph (1) or (2) by written notice filed with the corporation within thirty days after the corporation has given him written notice that payment for his shares cannot be made because of the restrictions of this paragraph. If the dissenting shareholder fails to exercise such option as provided, the corporation shall exercise the option by written notice given to him within twenty days after the expiration of such period of thirty days.

(k) The enforcement by a shareholder of his right to receive payment for his shares in the manner provided herein shall exclude the enforcement by such shareholder of any other right to which he might otherwise be entitled by virtue of share ownership, except as provided in paragraph (e), and except that this section shall not exclude the right of such shareholder to bring or maintain an appropriate action to obtain relief on the ground that such corporate action will be or is unlawful or fraudulent as to him.

(l) Except as otherwise expressly provided in this section, any notice to be given by a corporation to a shareholder under this section shall be given in the manner provided in section 605 (Notice of meetings of shareholders).

(m) This section shall not apply to foreign corporations except as provided in subparagraph (e) (2) of section 907 (Merger or consolidation of domestic and foreign corporations).



624 - Books and records; right of inspection, prima facie evidence.

(a) Each corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its shareholders, board and executive committee, if any, and shall keep at the office of the corporation in this state or at the office of its transfer agent or registrar in this state, a record containing the names and addresses of all shareholders, the number and class of shares held by each and the dates when they respectively became the owners of record thereof. Any of the foregoing books, minutes or records may be in written form or in any other form capable of being converted into written form within a reasonable time.

(b) Any person who shall have been a shareholder of record of a corporation upon at least five days' written demand shall have the right to examine in person or by agent or attorney, during usual business hours, its minutes of the proceedings of its shareholders and record of shareholders and to make extracts therefrom for any purpose reasonably related to such person's interest as a shareholder. Holders of voting trust certificates representing shares of the corporation shall be regarded as shareholders for the purpose of this section. Any such agent or attorney shall be authorized in a writing that satisfies the requirements of a writing under paragraph (b) of section 609 (Proxies). A corporation requested to provide information pursuant to this paragraph shall make available such information in written form and in any other format in which such information is maintained by the corporation and shall not be required to provide such information in any other format. If a request made pursuant to this paragraph includes a request to furnish information regarding beneficial owners, the corporation shall make available such information in its possession regarding beneficial owners as is provided to the corporation by a registered broker or dealer or a bank, association or other entity that exercises fiduciary powers in connection with the forwarding of information to such owners. The corporation shall not be required to obtain information about beneficial owners not in its possession.

(c) An inspection authorized by paragraph (b) may be denied to such shareholder or other person upon his refusal to furnish to the corporation, its transfer agent or registrar an affidavit that such inspection is not desired for a purpose which is in the interest of a business or object other than the business of the corporation and that he has not within five years sold or offered for sale any list of shareholders of any corporation of any type or kind, whether or not formed under the laws of this state, or aided or abetted any person in procuring any such record of shareholders for any such purpose.

(d) Upon refusal by the corporation or by an officer or agent of the corporation to permit an inspection of the minutes of the proceedings of its shareholders or of the record of shareholders as herein provided, the person making the demand for inspection may apply to the supreme court in the judicial district where the office of the corporation is located, upon such notice as the court may direct, for an order directing the corporation, its officer or agent to show cause why an order should not be granted permitting such inspection by the applicant. Upon the return day of the order to show cause, the court shall hear the parties summarily, by affidavit or otherwise, and if it appears that the applicant is qualified and entitled to such inspection, the court shall grant an order compelling such inspection and awarding such further relief as to the court may seem just and proper.

(e) Upon the written request of any shareholder, the corporation shall give or mail to such shareholder an annual balance sheet and profit and loss statement for the preceding fiscal year, and, if any interim balance sheet or profit and loss statement has been distributed to its shareholders or otherwise made available to the public, the most recent such interim balance sheet or profit and loss statement. The corporation shall be allowed a reasonable time to prepare such annual balance sheet and profit and loss statement.

(f) Nothing herein contained shall impair the power of courts to compel the production for examination of the books and records of a corporation.

(g) The books and records specified in paragraph (a) shall be prima facie evidence of the facts therein stated in favor of the plaintiff in any action or special proceeding against such corporation or any of its officers, directors or shareholders.



625 - Infant shareholders and bondholders.

(a) A corporation may treat an infant who holds shares or bonds of such corporation as having capacity to receive and to empower others to receive dividends, interest, principal and other payments and distributions, to vote or express consent or dissent, in person or by proxy, and to make elections and exercise rights relating to such shares or bonds, unless, in the case of shares, the corporate officer responsible for maintaining the list of shareholders or the transfer agent of the corporation or, in the case of bonds, the treasurer or paying officer or agent has received written notice that such holder is an infant.

(b) An infant holder of shares or bonds of a corporation who has received or empowered others to receive payments or distributions, voted or expressed consent or dissent, or made an election or exercised a right relating thereto, shall have no right thereafter to disaffirm or avoid, as against the corporation, any such act on his part, unless prior to such receipt, vote, consent, dissent, election or exercise, as to shares, the corporate officer responsible for maintaining the list of shareholders or its transfer agent or, in the case of bonds, the treasurer or paying officer had received written notice that such holder was an infant.

(c) This section does not limit any other statute which authorizes any corporation to deal with an infant or limits the right of an infant to disaffirm his acts.



626 - Shareholders' derivative action brought in the right of the corporation to procure a judgment in its favor.

corporation to procure a judgment in its favor.

(a) An action may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor, by a holder of shares or of voting trust certificates of the corporation or of a beneficial interest in such shares or certificates.

(b) In any such action, it shall be made to appear that the plaintiff is such a holder at the time of bringing the action and that he was such a holder at the time of the transaction of which he complains, or that his shares or his interest therein devolved upon him by operation of law.

(c) In any such action, the complaint shall set forth with particularity the efforts of the plaintiff to secure the initiation of such action by the board or the reasons for not making such effort.

(d) Such action shall not be discontinued, compromised or settled, without the approval of the court having jurisdiction of the action. If the court shall determine that the interests of the shareholders or any class or classes thereof will be substantially affected by such discontinuance, compromise, or settlement, the court, in its discretion, may direct that notice, by publication or otherwise, shall be given to the shareholders or class or classes thereof whose interests it determines will be so affected; if notice is so directed to be given, the court may determine which one or more of the parties to the action shall bear the expense of giving the same, in such amount as the court shall determine and find to be reasonable in the circumstances, and the amount of such expense shall be awarded as special costs of the action and recoverable in the same manner as statutory taxable costs.

(e) If the action on behalf of the corporation was successful, in whole or in part, or if anything was received by the plaintiff or plaintiffs or a claimant or claimants as the result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff or plaintiffs, claimant or claimants, reasonable expenses, including reasonable attorney's fees, and shall direct him or them to account to the corporation for the remainder of the proceeds so received by him or them. This paragraph shall not apply to any judgment rendered for the benefit of injured shareholders only and limited to a recovery of the loss or damage sustained by them.



627 - Security for expenses in shareholders' derivative action brought in the right of the corporation to procure a judgment in its favor.

in the right of the corporation to procure a judgment in its

favor.

In any action specified in section 626 (Shareholders' derivative action brought in the right of the corporation to procure a judgment in its favor), unless the plaintiff or plaintiffs hold five percent or more of any class of the outstanding shares or hold voting trust certificates or a beneficial interest in shares representing five percent or more of any class of such shares, or the shares, voting trust certificates and beneficial interest of such plaintiff or plaintiffs have a fair value in excess of fifty thousand dollars, the corporation in whose right such action is brought shall be entitled at any stage of the proceedings before final judgment to require the plaintiff or plaintiffs to give security for the reasonable expenses, including attorney's fees, which may be incurred by it in connection with such action and by the other parties defendant in connection therewith for which the corporation may become liable under this chapter, under any contract or otherwise under law, to which the corporation shall have recourse in such amount as the court having jurisdiction of such action shall determine upon the termination of such action. The amount of such security may thereafter from time to time be increased or decreased in the discretion of the court having jurisdiction of such action upon showing that the security provided has or may become inadequate or excessive.



628 - Liability of subscribers and shareholders.

(a) A holder of or subscriber for shares of a corporation shall be under no obligation to the corporation for payment for such shares other than the obligation to pay the unpaid portion of his subscription which in no event shall be less than the amount of the consideration for which such shares could be issued lawfully.

(b) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable for any unpaid portion of such consideration, but the transferor shall remain liable therefor.

(c) No person holding shares in any corporation as collateral security shall be personally liable as a shareholder but the person pledging such shares shall be considered the holder thereof and shall be so liable. No executor, administrator, guardian, trustee or other fiduciary shall be personally liable as a shareholder, but the estate and funds in the hands of such executor, administrator, guardian, trustee or other fiduciary shall be liable.



629 - Certain transfers or assignments by shareholders or subscribers; effect.

effect.

Any transfer or assignment by a shareholder of his shares, or by a subscriber for shares of his interest in the corporation, shall not relieve him of any liability as a shareholder or subscriber if at the time of such transfer or assignment the aggregate of the corporation's property, exclusive of any property which it may have conveyed, transferred, concealed, removed, or permitted to be concealed or removed, with intent to defraud, hinder or delay its creditors, is not at a fair valuation sufficient in amount to pay its debts, or if such condition is imminent.



630 - Liability of shareholders for wages due to laborers, servants or employees.

employees.

(a) The ten largest shareholders, as determined by the fair value of their beneficial interest as of the beginning of the period during which the unpaid services referred to in this section are performed, of every domestic corporation or of any foreign corporation, when the unpaid services were performed in the state, no shares of which are listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or an affiliated securities association, shall jointly and severally be personally liable for all debts, wages or salaries due and owing to any of its laborers, servants or employees other than contractors, for services performed by them for such corporation. Before such laborer, servant or employee shall charge such shareholder for such services, he shall give notice in writing to such shareholder that he intends to hold him liable under this section. Such notice shall be given within one hundred and eighty days after termination of such services, except that if, within such period, the laborer, servant or employee demands an examination of the record of shareholders under paragraph (b) of section 624 (Books and records; right of inspection, prima facie evidence) of this article, such notice may be given within sixty days after he has been given the opportunity to examine the record of shareholders. An action to enforce such liability shall be commenced within ninety days after the return of an execution unsatisfied against the corporation upon a judgment recovered against it for such services. The provisions of this paragraph shall not apply to an investment company registered as such under an act of congress entitled "Investment Company Act of 1940."

(b) For the purposes of this section, wages or salaries shall mean all compensation and benefits payable by an employer to or for the account of the employee for personal services rendered by such employee. These shall specifically include but not be limited to salaries, overtime, vacation, holiday and severance pay; employer contributions to or payments of insurance or welfare benefits; employer contributions to pension or annuity funds; and any other moneys properly due or payable for services rendered by such employee.

(c) A shareholder who has paid more than his pro rata share under this section shall be entitled to contribution pro rata from the other shareholders liable under this section with respect to the excess so paid, over and above his pro rata share, and may sue them jointly or severally or any number of them to recover the amount due from them. Such recovery may be had in a separate action. As used in this paragraph, "pro rata" means in proportion to beneficial share interest. Before a shareholder may claim contribution from other shareholders under this paragraph, he shall, unless they have been given notice by a laborer, servant or employee under paragraph (a), give them notice in writing that he intends to hold them so liable to him. Such notice shall be given by him within twenty days after the date that notice was given to him by a laborer, servant or employee under paragraph (a).






Article 7 - (Business Corporation) DIRECTORS AND OFFICERS

701 - Board of directors.

Subject to any provision in the certificate of incorporation authorized by paragraph (b) of section 620 (Agreements as to voting; provision in certificate of incorporation as to control of directors) or by paragraph (b) of section 715 (Officers), the business of a corporation shall be managed under the direction of its board of directors, each of whom shall be at least eighteen years of age. The certificate of incorporation or the by-laws may prescribe other qualifications for directors.



702 - Number of directors.

(a) The board of directors shall consist of one or more members. The number of directors constituting the board may be fixed by the by-laws, or by action of the shareholders or of the board under the specific provisions of a by-law adopted by the shareholders. If not otherwise fixed under this paragraph, the number shall be one. As used in this article, "entire board" means the total number of directors which the corporation would have if there were no vacancies.

(b) The number of directors may be increased or decreased by amendment of the by-laws, or by action of the shareholders or of the board under the specific provisions of a by-law adopted by the shareholders, subject to the following limitations:

(1) If the board is authorized by the by-laws to change the number of directors, whether by amending the by-laws or by taking action under the specific provisions of a by-law adopted by the shareholders, such amendment or action shall require the vote of a majority of the entire board.

(2) No decrease shall shorten the term of any incumbent director.



703 - Election and term of directors.

(a) At each annual meeting of shareholders, directors shall be elected to hold office until the next annual meeting except as authorized by section 704 (Classification of directors). The certificate of incorporation may provide for the election of one or more directors by the holders of the shares of any class or series, or by the holders of bonds entitled to vote in the election of directors pursuant to section 518 (Corporate bonds), voting as a class.

(b) Each director shall hold office until the expiration of the term for which he is elected, and until his successor has been elected and qualified.



704 - Classification of directors.

(a) The certificate of incorporation or the specific provisions of a by-law adopted by the shareholders may provide that the directors be divided into either two, three or four classes. All classes shall be as nearly equal in number as possible. The terms of office of the directors initially classified shall be as follows: that of the first class shall expire at the next annual meeting of shareholders, the second class at the second succeeding annual meeting, the third class, if any, at the third succeeding annual meeting, and the fourth class, if any, at the fourth succeeding annual meeting.

(b) At each annual meeting after such initial classification, directors to replace those whose terms expire at such annual meeting shall be elected to hold office until the second succeeding annual meeting if there are two classes, the third succeeding annual meeting if there are three classes, or the fourth succeeding annual meeting if there are four classes.

(c) If directors are classified and the number of directors is thereafter changed:

(1) Any newly created directorships or any decrease in directorships shall be so apportioned among the classes as to make all classes as nearly equal in number as possible.

(2) When the number of directors is increased by the board and any newly created directorships are filled by the board, there shall be no classification of the additional directors until the next annual meeting of shareholders.



705 - Newly created directorships and vacancies.

(a) Newly created directorships resulting from an increase in the number of directors and vacancies occurring in the board for any reason except the removal of directors without cause may be filled by vote of the board. If the number of the directors then in office is less than a quorum, such newly created directorships and vacancies may be filled by vote of a majority of the directors then in office. Nothing in this paragraph shall affect any provision of the certificate of incorporation or the by-laws which provides that such newly created directorships or vacancies shall be filled by vote of the shareholders, or any provision of the certificate of incorporation specifying greater requirements as permitted under section 709 (Greater requirements as to quorum and vote of directors).

(b) Unless the certificate of incorporation or the specific provisions of a by-law adopted by the shareholders provide that the board may fill vacancies occurring in the board by reason of the removal of directors without cause, such vacancies may be filled only by vote of the shareholders.

(c) A director elected to fill a vacancy, unless elected by the shareholders, shall hold office until the next meeting of shareholders at which the election of directors is in the regular order of business, and until his successor has been elected and qualified.

(d) Unless otherwise provided in the certificate of incorporation or by-laws, notwithstanding the provisions of paragraphs (a) and (b) of this section, whenever the holders of any class or classes of shares or series thereof are entitled to elect one or more directors by the certificate of incorporation, any vacancy that may be filled by the board or a majority of the directors then in office, as the case may be, shall be filled by a majority of the directors elected by such class or classes or series thereof then in office, or, if no such director is in office, then as provided in paragraph (a) or (b) of this section, as the case may be.



706 - Removal of directors.

(a) Any or all of the directors may be removed for cause by vote of the shareholders. The certificate of incorporation or the specific provisions of a by-law adopted by the shareholders may provide for such removal by action of the board, except in the case of any director elected by cumulative voting, or by the holders of the shares of any class or series, or holders of bonds, voting as a class, when so entitled by the provisions of the certificate of incorporation.

(b) If the certificate of incorporation or the by-laws so provide, any or all of the directors may be removed without cause by vote of the shareholders.

(c) The removal of directors, with or without cause, as provided in paragraphs (a) and (b) is subject to the following:

(1) In the case of a corporation having cumulative voting, no director may be removed when the votes cast against his removal would be sufficient to elect him if voted cumulatively at an election at which the same total number of votes were cast and the entire board, or the entire class of directors of which he is a member, were then being elected; and

(2) When by the provisions of the certificate of incorporation the holders of the shares of any class or series, or holders of bonds, voting as a class, are entitled to elect one or more directors, any director so elected may be removed only by the applicable vote of the holders of the shares of that class or series, or the holders of such bonds, voting as a class.

(d) An action to procure a judgment removing a director for cause may be brought by the attorney-general or by the holders of ten percent of the outstanding shares, whether or not entitled to vote. The court may bar from re-election any director so removed for a period fixed by the court.



707 - Quorum of directors.

Unless a greater proportion is required by the certificate of incorporation, a majority of the entire board shall constitute a quorum for the transaction of business or of any specified item of business, except that the certificate of incorporation or the by-laws may fix the quorum at less than a majority of the entire board but not less than one-third thereof.



708 - Action by the board.

(a) Except as otherwise provided in this chapter, any reference in this chapter to corporate action to be taken by the board shall mean such action at a meeting of the board.

(b) Unless otherwise restricted by the certificate of incorporation or the by-laws, any action required or permitted to be taken by the board or any committee thereof may be taken without a meeting if all members of the board or the committee consent in writing to the adoption of a resolution authorizing the action. The resolution and the written consents thereto by the members of the board or committee shall be filed with the minutes of the proceedings of the board or committee.

(c) Unless otherwise restricted by the certificate of incorporation or the by-laws, any one or more members of the board or any committee thereof may participate in a meeting of such board or committee by means of a conference telephone or similar communications equipment allowing all persons participating in the meeting to hear each other at the same time. Participation by such means shall constitute presence in person at a meeting.

(d) Except as otherwise provided in this chapter, the vote of a majority of the directors present at the time of the vote, if a quorum is present at such time, shall be the act of the board.



709 - Greater requirement as to quorum and vote of directors.

(a) The certificate of incorporation may contain provisions specifying either or both of the following:

(1) That the proportion of directors that shall constitute a quorum for the transaction of business or of any specified item of business shall be greater than the proportion prescribed by this chapter in the absence of such provision.

(2) That the proportion of votes of directors that shall be necessary for the transaction of business or of any specified item of business shall be greater than the proportion prescribed by this chapter in the absence of such provision.

(b) (1) An amendment of the certificate of incorporation which changes or strikes out a provision permitted by this section shall be authorized at a meeting of shareholders by (A) (i) for any corporation in existence on the effective date of subparagraph (2) of this paragraph, two-thirds of the votes of all outstanding shares entitled to vote thereon, and (ii) for any corporation in existence on the effective date of this clause the certificate of incorporation of which expressly provides such and for any corporation incorporated after the effective date of subparagraph (2) of this paragraph, a majority of the votes of all outstanding shares entitled to vote thereon or (B) in either case, such greater proportion of votes of shares, or votes of a class or series of shares, as may be provided specifically in the certificate of incorporation for changing or striking out a provision permitted by this section.

(2) Any corporation may adopt an amendment of the certificate of incorporation in accordance with any applicable clause or subclause of subparagraph (1) of this paragraph to provide that any further amendment of the certificate of incorporation that changes or strikes out a provision permitted by this section shall be authorized at a meeting of the shareholders by a specified proportion of the votes of the shares, or particular class or series of shares, entitled to vote thereon, provided that such proportion may not be less than a majority.



710 - Place and time of meetings of the board.

Meetings of the board, regular or special, may be held at any place within or without this state, unless otherwise provided by the certificate of incorporation or the by-laws. The time and place for holding meetings of the board may be fixed by or under the by-laws, or, if not so fixed, by the board.



711 - Notice of meetings of the board.

(a) Unless otherwise provided by the by-laws, regular meetings of the board may be held without notice if the time and place of such meetings are fixed by the by-laws or the board. Special meetings of the board shall be held upon notice to the directors.

(b) The by-laws may prescribe what shall constitute notice of meeting of the board. A notice, or waiver of notice, need not specify the purpose of any regular or special meeting of the board, unless required by the by-laws.

(c) Notice of a meeting need not be given to any director who submits a signed waiver of notice whether before or after the meeting, or who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to him.

(d) A majority of the directors present, whether or not a quorum is present, may adjourn any meeting to another time and place. If the by-laws so provide, notice of any adjournment of a meeting of the board to another time or place shall be given to the directors who were not present at the time of the adjournment and, unless such time and place are announced at the meeting, to the other directors.



712 - Executive committee and other committees.

(a) If the certificate of incorporation or the by-laws so provide, the board, by resolution adopted by a majority of the entire board, may designate from among its members an executive committee and other committees, each consisting of one or more directors, and each of which, to the extent provided in the resolution or in the certificate of incorporation or by-laws, shall have all the authority of the board, except that no such committee shall have authority as to the following matters:

(1) The submission to shareholders of any action that needs shareholders' approval under this chapter.

(2) The filling of vacancies in the board of directors or in any committee.

(3) The fixing of compensation of the directors for serving on the board or on any committee.

(4) The amendment or repeal of the by-laws, or the adoption of new by-laws.

(5) The amendment or repeal of any resolution of the board which by its terms shall not be so amendable or repealable.

(b) The board may designate one or more directors as alternate members of any such committee, who may replace any absent or disqualified member or members at any meeting of such committee.

(c) Each such committee shall serve at the pleasure of the board. The designation of any such committee, the delegation thereto of authority, or action by any such committee pursuant to such authority shall not alone constitute performance by any member of the board who is not a member of the committee in question, of his duty to the corporation under section 717 (Duty of directors).



713 - Interested directors.

(a) No contract or other transaction between a corporation and one or more of its directors, or between a corporation and any other corporation, firm, association or other entity in which one or more of its directors are directors or officers, or have a substantial financial interest, shall be either void or voidable for this reason alone or by reason alone that such director or directors are present at the meeting of the board, or of a committee thereof, which approves such contract or transaction, or that his or their votes are counted for such purpose:

(1) If the material facts as to such director's interest in such contract or transaction and as to any such common directorship, officership or financial interest are disclosed in good faith or known to the board or committee, and the board or committee approves such contract or transaction by a vote sufficient for such purpose without counting the vote of such interested director or, if the votes of the disinterested directors are insufficient to constitute an act of the board as defined in section 708 (Action by the board), by unanimous vote of the disinterested directors; or

(2) If the material facts as to such director's interest in such contract or transaction and as to any such common directorship, officership or financial interest are disclosed in good faith or known to the shareholders entitled to vote thereon, and such contract or transaction is approved by vote of such shareholders.

(b) If a contract or other transaction between a corporation and one or more of its directors, or between a corporation and any other corporation, firm, association or other entity in which one or more of its directors are directors or officers, or have a substantial financial interest, is not approved in accordance with paragraph (a), the corporation may avoid the contract or transaction unless the party or parties thereto shall establish affirmatively that the contract or transaction was fair and reasonable as to the corporation at the time it was approved by the board, a committee or the shareholders.

(c) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board or of a committee which approves such contract or transaction.

(d) The certificate of incorporation may contain additional restrictions on contracts or transactions between a corporation and its directors and may provide that contracts or transactions in violation of such restrictions shall be void or voidable by the corporation.

(e) Unless otherwise provided in the certificate of incorporation or the by-laws, the board shall have authority to fix the compensation of directors for services in any capacity.



714 - Loans to directors.

(a) A corporation may not lend money to or guarantee the obligation of a director of the corporation unless:

(1) the particular loan or guarantee is approved by the shareholders, with the holders of a majority of the votes of the shares entitled to vote thereon constituting a quorum, but shares held of record or beneficially by directors who are benefitted by such loan or guarantee shall not be entitled to vote or to be included in the determination of a quorum; or

(2) with respect to any corporation in existence on the effective date of this subparagraph (2) the certificate of incorporation of which expressly provides such and with respect to any corporation incorporated after the effective date of this subparagraph (2), the board determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.

(b) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.



715 - Officers.

(a) The board may elect or appoint a president, one or more vice-presidents, a secretary and a treasurer, and such other officers as it may determine, or as may be provided in the by-laws.

(b) The certificate of incorporation may provide that all officers or that specified officers shall be elected by the shareholders instead of by the board.

(c) Unless otherwise provided in the certificate of incorporation or the by-laws, all officers shall be elected or appointed to hold office until the meeting of the board following the next annual meeting of shareholders or, in the case of officers elected by the shareholders, until the next annual meeting of shareholders.

(d) Each officer shall hold office for the term for which he is elected or appointed, and until his successor has been elected or appointed and qualified.

(e) Any two or more offices may be held by the same person. When all of the issued and outstanding stock of the corporation is owned by one person, such person may hold all or any combination of offices.

(f) The board may require any officer to give security for the faithful performance of his duties.

(g) All officers as between themselves and the corporation shall have such authority and perform such duties in the management of the corporation as may be provided in the by-laws or, to the extent not so provided, by the board.

(h) An officer shall perform his duties as an officer in good faith and with that degree of care which an ordinarily prudent person in a like position would use under similar circumstances. In performing his duties, an officer shall be entitled to rely on information, opinions, reports or statements including financial statements and other financial data, in each case prepared or presented by:

(1) one or more other officers or employees of the corporation or of any other corporation of which at least fifty percentum of the outstanding shares of stock entitling the holders thereof to vote for the election of directors is owned directly or indirectly by the corporation, whom the officer believes to be reliable and competent in the matters presented, or

(2) counsel, public accountants or other persons as to matters which the officer believes to be within such person's professional or expert competence, so long as in so relying he shall be acting in good faith and with such degree of care, but he shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause such reliance to be unwarranted. A person who so performs his duties shall have no liability by reason of being or having been an officer of the corporation.



716 - Removal of officers.

(a) Any officer elected or appointed by the board may be removed by the board with or without cause. An officer elected by the shareholders may be removed, with or without cause, only by vote of the shareholders, but his authority to act as an officer may be suspended by the board for cause.

(b) The removal of an officer without cause shall be without prejudice to his contract rights, if any. The election or appointment of an officer shall not of itself create contract rights.

(c) An action to procure a judgment removing an officer for cause may be brought by the attorney-general or by ten percent of the votes of the outstanding shares, whether or not entitled to vote. The court may bar from re-election or reappointment any officer so removed for a period fixed by the court.



717 - Duty of directors.

(a) A director shall perform his duties as a director, including his duties as a member of any committee of the board upon which he may serve, in good faith and with that degree of care which an ordinarily prudent person in a like position would use under similar circumstances. In performing his duties, a director shall be entitled to rely on information, opinions, reports or statements including financial statements and other financial data, in each case prepared or presented by:

(1) one or more officers or employees of the corporation or of any other corporation of which at least fifty percentum of the outstanding shares of stock entitling the holders thereof to vote for the election of directors is owned directly or indirectly by the corporation, whom the director believes to be reliable and competent in the matters presented,

(2) counsel, public accountants or other persons as to matters which the director believes to be within such person's professional or expert competence, or

(3) a committee of the board upon which he does not serve, duly designated in accordance with a provision of the certificate of incorporation or the by-laws, as to matters within its designated authority, which committee the director believes to merit confidence, so long as in so relying he shall be acting in good faith and with such degree of care, but he shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause such reliance to be unwarranted. A person who so performs his duties shall have no liability by reason of being or having been a director of the corporation.

(b) In taking action, including, without limitation, action which may involve or relate to a change or potential change in the control of the corporation, a director shall be entitled to consider, without limitation, (1) both the long-term and the short-term interests of the corporation and its shareholders and (2) the effects that the corporation's actions may have in the short-term or in the long-term upon any of the following:

(i) the prospects for potential growth, development, productivity and profitability of the corporation;

(ii) the corporation's current employees;

(iii) the corporation's retired employees and other beneficiaries receiving or entitled to receive retirement, welfare or similar benefits from or pursuant to any plan sponsored, or agreement entered into, by the corporation;

(iv) the corporation's customers and creditors; and

(v) the ability of the corporation to provide, as a going concern, goods, services, employment opportunities and employment benefits and otherwise to contribute to the communities in which it does business.

Nothing in this paragraph shall create any duties owed by any director to any person or entity to consider or afford any particular weight to any of the foregoing or abrogate any duty of the directors, either statutory or recognized by common law or court decisions.

For purposes of this paragraph, "control" shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of the corporation, whether through the ownership of voting stock, by contract, or otherwise.



718 - List of directors and officers.

(a) If a shareholder of a corporation, in person or by his attorney or agent, or a representative of the district attorney or of the secretary of state, the attorney general, or other state official, makes a written demand on a corporation to inspect a current list of its directors and officers, the corporation shall, within two business days after receipt of the demand and for a period of one week thereafter, make the list available for such inspection at its office during usual business hours.

(b) Upon refusal by the corporation to make a current list of its directors and officers available, as provided in paragraph (a), the person making a demand for such list may apply, ex parte, to the supreme court at a special term held within the judicial district where the office of the corporation is located for an order directing the corporation to make such list available. The court may grant such order or take such other action as it may deem just and proper.



719 - Liability of directors in certain cases.

(a) Directors of a corporation who vote for or concur in any of the following corporate actions shall be jointly and severally liable to the corporation for the benefit of its creditors or shareholders, to the extent of any injury suffered by such persons, respectively, as a result of such action:

(1) The declaration of any dividend or other distribution to the extent that it is contrary to the provisions of paragraphs (a) and (b) of section 510 (Dividends or other distributions in cash or property).

(2) The purchase of the shares of the corporation to the extent that it is contrary to the provisions of section 513 (Purchase or redemption by a corporation of its own shares).

(3) The distribution of assets to shareholders after dissolution of the corporation without paying or adequately providing for all known liabilities of the corporation, excluding any claims not filed by creditors within the time limit set in a notice given to creditors under articles 10 (Non-judicial dissolution) or 11 (Judicial dissolution).

(4) The making of any loan contrary to section 714 (Loans to directors).

(b) A director who is present at a meeting of the board, or any committee thereof, when action specified in paragraph (a) is taken shall be presumed to have concurred in the action unless his dissent thereto shall be entered in the minutes of the meeting, or unless he shall submit his written dissent to the person acting as the secretary of the meeting before the adjournment thereof, or shall deliver or send by registered mail such dissent to the secretary of the corporation promptly after the adjournment of the meeting. Such right to dissent shall not apply to a director who voted in favor of such action. A director who is absent from a meeting of the board, or any committee thereof, when such action is taken shall be presumed to have concurred in the action unless he shall deliver or send by registered mail his dissent thereto to the secretary of the corporation or shall cause such dissent to be filed with the minutes of the proceedings of the board or committee within a reasonable time after learning of such action.

(c) Any director against whom a claim is successfully asserted under this section shall be entitled to contribution from the other directors who voted for or concurred in the action upon which the claim is asserted.

(d) Directors against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amounts paid by them to the corporation as a result of such claims:

(1) Upon payment to the corporation of any amount of an improper dividend or distribution, to be subrogated to the rights of the corporation against shareholders who received such dividend or distribution with knowledge of facts indicating that it was not authorized by section 510, in proportion to the amounts received by them respectively.

(2) Upon payment to the corporation of any amount of the purchase price of an improper purchase of shares, to have the corporation rescind such purchase of shares and recover for their benefit, but at their expense, the amount of such purchase price from any seller who sold such shares with knowledge of facts indicating that such purchase of shares by the corporation was not authorized by section 513.

(3) Upon payment to the corporation of the claim of any creditor by reason of a violation of subparagraph (a) (3), to be subrogated to the rights of the corporation against shareholders who received an improper distribution of assets.

(4) Upon payment to the corporation of the amount of any loan made contrary to section 714, to be subrogated to the rights of the corporation against a director who received the improper loan.

(e) A director shall not be liable under this section if, in the circumstances, he performed his duty to the corporation under paragraph (a) of section 717.

(f) This section shall not affect any liability otherwise imposed by law upon any director.



720 - Action against directors and officers for misconduct.

(a) An action may be brought against one or more directors or officers of a corporation to procure a judgment for the following relief:

(1) Subject to any provision of the certificate of incorporation authorized pursuant to paragraph (b) of section 402, to compel the defendant to account for his official conduct in the following cases:

(A) The neglect of, or failure to perform, or other violation of his duties in the management and disposition of corporate assets committed to his charge.

(B) The acquisition by himself, transfer to others, loss or waste of corporate assets due to any neglect of, or failure to perform, or other violation of his duties.

(C) In the case of directors or officers of a benefit corporation organized under article seventeen of this chapter: (i) the failure to pursue the general public benefit purpose of a benefit corporation or any specific public benefit set forth in its certificate of incorporation; (ii) the failure by a benefit corporation to deliver or post an annual report as required by section seventeen hundred eight of article seventeen of this chapter; or (iii) the neglect of, or failure to perform, or other violation of his or her duties or standard of conduct under article seventeen of this chapter.

(2) To set aside an unlawful conveyance, assignment or transfer of corporate assets, where the transferee knew of its unlawfulness.

(3) To enjoin a proposed unlawful conveyance, assignment or transfer of corporate assets, where there is sufficient evidence that it will be made.

(b) An action may be brought for the relief provided in this section, and in paragraph (a) of section 719 (Liability of directors in certain cases) by a corporation, or a receiver, trustee in bankruptcy, officer, director or judgment creditor thereof, or, under section 626 (Shareholders' derivative action brought in the right of the corporation to procure a judgment in its favor), by a shareholder, voting trust certificate holder, or the owner of a beneficial interest in shares thereof.

(c) This section shall not affect any liability otherwise imposed by law upon any director or officer.



721 - Nonexclusivity of statutory provisions for indemnification of directors and officers.

directors and officers.

The indemnification and advancement of expenses granted pursuant to, or provided by, this article shall not be deemed exclusive of any other rights to which a director or officer seeking indemnification or advancement of expenses may be entitled, whether contained in the certificate of incorporation or the by-laws or, when authorized by such certificate of incorporation or by-laws, (i) a resolution of shareholders, (ii) a resolution of directors, or (iii) an agreement providing for such indemnification, provided that no indemnification may be made to or on behalf of any director or officer if a judgment or other final adjudication adverse to the director or officer establishes that his acts were committed in bad faith or were the result of active and deliberate dishonesty and were material to the cause of action so adjudicated, or that he personally gained in fact a financial profit or other advantage to which he was not legally entitled. Nothing contained in this article shall affect any rights to indemnification to which corporate personnel other than directors and officers may be entitled by contract or otherwise under law.



722 - Authorization for indemnification of directors and officers.

(a) A corporation may indemnify any person made, or threatened to be made, a party to an action or proceeding ( other than one by or in the right of the corporation to procure a judgment in its favor), whether civil or criminal, including an action by or in the right of any other corporation of any type or kind, domestic or foreign, or any partnership, joint venture, trust, employee benefit plan or other enterprise, which any director or officer of the corporation served in any capacity at the request of the corporation, by reason of the fact that he, his testator or intestate, was a director or officer of the corporation, or served such other corporation, partnership, joint venture, trust, employee benefit plan or other enterprise in any capacity, against judgments, fines, amounts paid in settlement and reasonable expenses, including attorneys' fees actually and necessarily incurred as a result of such action or proceeding, or any appeal therein, if such director or officer acted, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service for any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation and, in criminal actions or proceedings, in addition, had no reasonable cause to believe that his conduct was unlawful.

(b) The termination of any such civil or criminal action or proceeding by judgment, settlement, conviction or upon a plea of nolo contendere, or its equivalent, shall not in itself create a presumption that any such director or officer did not act, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service for any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation or that he had reasonable cause to believe that his conduct was unlawful.

(c) A corporation may indemnify any person made, or threatened to be made, a party to an action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he, his testator or intestate, is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director or officer of any other corporation of any type or kind, domestic or foreign, of any partnership, joint venture, trust, employee benefit plan or other enterprise, against amounts paid in settlement and reasonable expenses, including attorneys' fees, actually and necessarily incurred by him in connection with the defense or settlement of such action, or in connection with an appeal therein, if such director or officer acted, in good faith, for a purpose which he reasonably believed to be in, or, in the case of service for any other corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise, not opposed to, the best interests of the corporation, except that no indemnification under this paragraph shall be made in respect of (1) a threatened action, or a pending action which is settled or otherwise disposed of, or (2) any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation, unless and only to the extent that the court in which the action was brought, or, if no action was brought, any court of competent jurisdiction, determines upon application that, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such portion of the settlement amount and expenses as the court deems proper.

(d) For the purpose of this section, a corporation shall be deemed to have requested a person to serve an employee benefit plan where the performance by such person of his duties to the corporation also imposes duties on, or otherwise involves services by, such person to the plan or participants or beneficiaries of the plan; excise taxes assessed on a person with respect to an employee benefit plan pursuant to applicable law shall be considered fines; and action taken or omitted by a person with respect to an employee benefit plan in the performance of such person's duties for a purpose reasonably believed by such person to be in the interest of the participants and beneficiaries of the plan shall be deemed to be for a purpose which is not opposed to the best interests of the corporation.



723 - Payment of indemnification other than by court award.

(a) A person who has been successful, on the merits or otherwise, in the defense of a civil or criminal action or proceeding of the character described in section 722 shall be entitled to indemnification as authorized in such section.

(b) Except as provided in paragraph (a), any indemnification under section 722 or otherwise permitted by section 721, unless ordered by a court under section 724 (Indemnification of directors and officers by a court), shall be made by the corporation, only if authorized in the specific case:

(1) By the board acting by a quorum consisting of directors who are not parties to such action or proceeding upon a finding that the director or officer has met the standard of conduct set forth in section 722 or established pursuant to section 721, as the case may be, or,

(2) If a quorum under subparagraph (1) is not obtainable or, even if obtainable, a quorum of disinterested directors so directs;

(A) By the board upon the opinion in writing of independent legal counsel that indemnification is proper in the circumstances because the applicable standard of conduct set forth in such sections has been met by such director or officer, or

(B) By the shareholders upon a finding that the director or officer has met the applicable standard of conduct set forth in such sections.

(c) Expenses incurred in defending a civil or criminal action or proceeding may be paid by the corporation in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount as, and to the extent, required by paragraph (a) of section 725.



724 - Indemnification of directors and officers by a court.

(a) Notwithstanding the failure of a corporation to provide indemnification, and despite any contrary resolution of the board or of the shareholders in the specific case under section 723 (Payment of indemnification other than by court award), indemnification shall be awarded by a court to the extent authorized under section 722 (Authorization for indemnification of directors and officers), and paragraph (a) of section 723. Application therefor may be made, in every case, either:

(1) In the civil action or proceeding in which the expenses were incurred or other amounts were paid, or

(2) To the supreme court in a separate proceeding, in which case the application shall set forth the disposition of any previous application made to any court for the same or similar relief and also reasonable cause for the failure to make application for such relief in the action or proceeding in which the expenses were incurred or other amounts were paid.

(b) The application shall be made in such manner and form as may be required by the applicable rules of court or, in the absence thereof, by direction of a court to which it is made. Such application shall be upon notice to the corporation. The court may also direct that notice be given at the expense of the corporation to the shareholders and such other persons as it may designate in such manner as it may require.

(c) Where indemnification is sought by judicial action, the court may allow a person such reasonable expenses, including attorneys' fees, during the pendency of the litigation as are necessary in connection with his defense therein, if the court shall find that the defendant has by his pleadings or during the course of the litigation raised genuine issues of fact or law.



725 - Other provisions affecting indemnification of directors and officers.

officers.

(a) All expenses incurred in defending a civil or criminal action or proceeding which are advanced by the corporation under paragraph (c) of section 723 (Payment of indemnification other than by court award) or allowed by a court under paragraph (c) of section 724 (Indemnification of directors and officers by a court) shall be repaid in case the person receiving such advancement or allowance is ultimately found, under the procedure set forth in this article, not to be entitled to indemnification or, where indemnification is granted, to the extent the expenses so advanced by the corporation or allowed by the court exceed the indemnification to which he is entitled.

(b) No indemnification, advancement or allowance shall be made under this article in any circumstance where it appears:

(1) That the indemnification would be inconsistent with the law of the jurisdiction of incorporation of a foreign corporation which prohibits or otherwise limits such indemnification;

(2) That the indemnification would be inconsistent with a provision of the certificate of incorporation, a by-law, a resolution of the board or of the shareholders, an agreement or other proper corporate action, in effect at the time of the accrual of the alleged cause of action asserted in the threatened or pending action or proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or

(3) If there has been a settlement approved by the court, that the indemnification would be inconsistent with any condition with respect to indemnification expressly imposed by the court in approving the settlement.

(c) If any expenses or other amounts are paid by way of indemnification, otherwise than by court order or action by the shareholders, the corporation shall, not later than the next annual meeting of shareholders unless such meeting is held within three months from the date of such payment, and, in any event, within fifteen months from the date of such payment, mail to its shareholders of record at the time entitled to vote for the election of directors a statement specifying the persons paid, the amounts paid, and the nature and status at the time of such payment of the litigation or threatened litigation.

(d) If any action with respect to indemnification of directors and officers is taken by way of amendment of the by-laws, resolution of directors, or by agreement, then the corporation shall, not later than the next annual meeting of shareholders, unless such meeting is held within three months from the date of such action, and, in any event, within fifteen months from the date of such action, mail to its shareholders of record at the time entitled to vote for the election of directors a statement specifying the action taken.

(e) Any notification required to be made pursuant to the foregoing paragraph (c) or (d) of this section by any domestic mutual insurer shall be satisfied by compliance with the corresponding provisions of section one thousand two hundred sixteen of the insurance law.

(f) The provisions of this article relating to indemnification of directors and officers and insurance therefor shall apply to domestic corporations and foreign corporations doing business in this state, except as provided in section 1320 (Exemption from certain provisions).



726 - Insurance for indemnification of directors and officers.

(a) Subject to paragraph (b), a corporation shall have power to purchase and maintain insurance:

(1) To indemnify the corporation for any obligation which it incurs as a result of the indemnification of directors and officers under the provisions of this article, and

(2) To indemnify directors and officers in instances in which they may be indemnified by the corporation under the provisions of this article, and

(3) To indemnify directors and officers in instances in which they may not otherwise be indemnified by the corporation under the provisions of this article provided the contract of insurance covering such directors and officers provides, in a manner acceptable to the superintendent of financial services, for a retention amount and for co-insurance.

(b) No insurance under paragraph (a) may provide for any payment, other than cost of defense, to or on behalf of any director or officer:

(1) if a judgment or other final adjudication adverse to the insured director or officer establishes that his acts of active and deliberate dishonesty were material to the cause of action so adjudicated, or that he personally gained in fact a financial profit or other advantage to which he was not legally entitled, or

(2) in relation to any risk the insurance of which is prohibited under the insurance law of this state.

(c) Insurance under any or all subparagraphs of paragraph (a) may be included in a single contract or supplement thereto. Retrospective rated contracts are prohibited.

(d) The corporation shall, within the time and to the persons provided in paragraph (c) of section 725 (Other provisions affecting indemnification of directors or officers), mail a statement in respect of any insurance it has purchased or renewed under this section, specifying the insurance carrier, date of the contract, cost of the insurance, corporate positions insured, and a statement explaining all sums, not previously reported in a statement to shareholders, paid under any indemnification insurance contract.

(e) This section is the public policy of this state to spread the risk of corporate management, notwithstanding any other general or special law of this state or of any other jurisdiction including the federal government.






Article 8 - (Business Corporation) AMENDMENTS AND CHANGES

801 - Right to amend certificate of incorporation.

(a) A corporation may amend its certificate of incorporation, from time to time, in any and as many respects as may be desired, if such amendment contains only such provisions as might be lawfully contained in an original certificate of incorporation filed at the time of making such amendment.

(b) In particular, and without limitation upon such general power of amendment, a corporation may amend its certificate of incorporation, from time to time, so as:

(1) To change its corporate name.

(2) To enlarge, limit or otherwise change its corporate purposes.

(3) To specify or change the location of the office of the corporation.

(4) To specify or change the post office address to which the secretary of state shall mail a copy of any process against the corporation served upon him.

(5) To make, revoke or change the designation of a registered agent, or to specify or change the address of its registered agent.

(6) To extend the duration of the corporation or, if the corporation ceased to exist because of the expiration of the duration specified in its certificate of incorporation, to revive its existence.

(7) To increase or decrease the aggregate number of shares, or shares of any class or series, with or without par value, which the corporation shall have authority to issue.

(8) To remove from authorized shares any class of shares, or any shares of any class, whether issued or unissued.

(9) To increase the par value of any authorized shares of any class with par value, whether issued or unissued.

(10) To reduce the par value of any authorized shares of any class with par value, whether issued or unissued.

(11) To change any authorized shares, with or without par value, whether issued or unissued, into a different number of shares of the same class or into the same or a different number of shares of any one or more classes or any series thereof, either with or without par value.

(12) To fix, change or abolish the designation of any authorized class or any series thereof or any of the relative rights, preferences and limitations of any shares of any authorized class or any series thereof, whether issued or unissued, including any provisions in respect of any undeclared dividends, whether or not cumulative or accrued, or the redemption of any shares, or any sinking fund for the redemption or purchase of any shares, or any preemptive right to acquire shares or other securities.

(13) As to the shares of any preferred class, then or theretofore authorized, which may be issued in series, to grant authority to the board or to change or revoke the authority of the board to establish and designate series and to fix the number of shares and the relative rights, preferences and limitation as between series.

(14) To strike out, change or add any provision, not inconsistent with this chapter or any other statute, relating to the business of the corporation, its affairs, its rights or powers, or the rights or powers of its shareholders, directors or officers, including any provision which under this chapter is required or permitted to be set forth in the by-laws, except that a certificate of amendment may not be filed wherein the duration of the corporation shall be reduced.

(c) A corporation created by special act may accomplish any or all amendments permitted in this article, in the manner and subject to the conditions provided in this article.



802 - Reduction of stated capital by amendment.

(a) A corporation may reduce its stated capital by an amendment of its certificate of incorporation under section 801 (Right to amend certificate of incorporation) which:

(1) Reduces the par value of any issued shares with par value.

(2) Changes issued shares under subparagraph (b) (11) of section 801 that results in a reduction of stated capital.

(3) Removes from authorized shares, shares that have been issued, reacquired and cancelled by the corporation.

(b) This section shall not prevent a corporation from reducing its stated capital in any other manner permitted by this chapter.



803 - Authorization of amendment or change.

(a) Amendment or change of the certificate of incorporation may be authorized by vote of the board, followed by vote of a majority of all outstanding shares entitled to vote thereon at a meeting of shareholders; provided, however, that, whenever the certificate of incorporation requires action by the board of directors, by the holders of any class or series of shares, or by the holders of any other securities having voting power by the vote of a greater number or proportion than is required by any section of this article, the provision of the certificate of incorporation requiring such greater vote shall not be altered, amended, or repealed except by such greater vote; and provided further that an amendment to the certificate of incorporation for the purpose of reducing the requisite vote by the holders of any class or series of shares or by the holders of any other securities having voting power that is otherwise provided for in any section of this chapter that would otherwise require more than a majority of the votes of all outstanding shares entitled to vote thereon shall not be adopted except by the vote of such holders of class or series of shares or by such holders of such other securities having voting power that is at least equal to that which would be required to take the action provided in such other section of this chapter.

(b) Alternatively, any one or more of the following changes may be authorized by or pursuant to authorization of the board:

(1) To specify or change the location of the corporation's office.

(2) To specify or change the post office address to which the secretary of state shall mail a copy of any process against the corporation served upon him.

(3) To make, revoke or change the designation of a registered agent, or to specify or change the address of its registered agent.

(c) This section shall not alter the vote required under any other section for the authorization of an amendment referred to therein, nor alter the authority of the board to authorize amendments under any other section.

(d) Amendment or change of the certificate of incorporation of a corporation which has no shareholders of record, no subscribers for shares whose subscriptions have been accepted and no directors may be authorized by the sole incorporator or a majority of the incorporators.



804 - Class voting on amendment.

(a) Notwithstanding any provision in the certificate of incorporation, the holders of shares of a class shall be entitled to vote and to vote as a class upon the authorization of an amendment and, in addition to the authorization of the amendment by a majority of the votes of all outstanding shares entitled to vote thereon, the amendment shall be authorized by a majority of the votes of all outstanding shares of the class when a proposed amendment would:

(1) Exclude or limit their right to vote on any matter, except as such right may be limited by voting rights given to new shares then being authorized of any existing or new class or series.

(2) Change their shares under subparagraphs (b) (10), (11) or (12) of section 801 (Right to amend certificate of incorporation) or provide that their shares may be converted into shares of any other class or into shares of any other series of the same class, or alter the terms or conditions upon which their shares are convertible or change the shares issuable upon conversion of their shares, if such action would adversely affect such holders, or

(3) Subordinate their rights, by authorizing shares having preferences which would be in any respect superior to their rights.

(b) If any proposed amendment referred to in paragraph (a) would adversely affect the rights of the holders of shares of only one or more series of any class, but not the entire class, then only the holders of those series whose rights would be affected shall be considered a separate class for the purposes of this section.



805 - Certificate of amendment; contents.

(a) To accomplish any amendment, a certificate of amendment, entitled "Certificate of amendment of the certificate of incorporation of ..................................(name of corporation) under section 805 of the Business Corporation Law", shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the corporation and, if it has been changed, the name under which it was formed.

(2) The date its certificate of incorporation was filed by the department of state.

(3) Each amendment effected thereby, setting forth the subject matter of each provision of the certificate of incorporation which is to be amended or eliminated and the full text of the provision or provisions, if any, which are to be substituted or added.

(4) If an amendment provides for a change of shares, the number, par value and class of issued shares changed, the number, par value and class of issued shares resulting from such change, the number, par value and class of unissued shares changed, the number, par value and class of unissued shares resulting from such change and the terms of each such change. If an amendment makes two or more such changes, a like statement shall be included in respect to each change.

(5) If any amendment reduces stated capital, then a statement of the manner in which the same is effected and the amounts from which and to which stated capital is reduced.

(6) The manner in which the amendment of the certificate of incorporation was authorized. If the amendment was authorized under paragraph (d) of section eight hundred three of this chapter, then a statement that the corporation does not have any shareholders of record or any subscribers for shares whose subscriptions have been accepted and no directors.

(b) Any number of amendments or changes may be included in one certificate under this section. Such certificate may also include any amendments or changes permitted by other sections and in that case the certificate shall set forth any additional statement required by any other section specifying the contents of a certificate to effect such amendment or change.

(c) In the case of a change of shares, the shares resulting from such change, shall upon the filing of the certificate of amendment, be deemed substituted for the shares changed, in accordance with the stated terms of change.



805-A - Certificate of change; contents.

(a) Any one or more of the changes authorized by paragraph (b) of section 803 (Authorization of amendment or change) may be accomplished by filing a certificate of change which shall be entitled "Certificate of change of .......... (name of corporation) under section 805-A of the Business Corporation Law" and shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the corporation, and if it has been changed, the name under which it was formed.

(2) The date its certificate of incorporation was filed by the department of state.

(3) Each change effected thereby.

(4) The manner in which the change was authorized.

(b) A certificate of change which changes only the post office address to which the secretary of state shall mail a copy of any process against a corporation served upon him or the address of the registered agent, provided such address being changed is the address of a person, partnership or other corporation whose address, as agent, is the address to be changed or who has been designated as registered agent for such corporation, may be signed, verified and delivered to the department of state by such agent. The certificate of change shall set forth the statements required under subparagraphs (a) (1), (2) and (3) of this section; that a notice of the proposed change was mailed to the corporation by the party signing the certificate not less than thirty days prior to the date of delivery to the department and that such corporation has not objected thereto; and that the party signing the certificate is the agent of such corporation to whose address the secretary of state is required to mail copies of process or the registered agent, if such be the case. A certificate signed, verified and delivered under this paragraph shall not be deemed to effect a change of location of the office of the corporation in whose behalf such certificate is filed.



806 - Provisions as to certain proceedings.

(a) The department of state shall not file a certificate of amendment reviving the existence of a corporation unless the consent of the state tax commission to the revival is delivered to the department. If the name of the corporation being revived is not available under section 301 (Corporate name; general) for use by a corporation then being formed under this chapter, the certificate of amendment shall change the name to one which is available for such use.

(b) The following provisions shall apply to amendments and changes under this article, except under section 808 (Reorganization under act of congress):

(1) The stated capital in respect of any shares without par value resulting from a change of issued shares shall be the amount of stated capital in respect of the shares changed or, if such stated capital is reduced by the amendment, the reduced amount stated in the certificate of amendment. No corporation shall change issued shares into both shares with par value and shares without par value unless the stated capital in respect of the shares so changed or, if such stated capital is reduced by the amendment, the reduced amount of stated capital stated in the certificate of amendment, exceeds the par value of the shares with par value resulting from such change; and the amount of such excess shall be the stated capital in respect of the shares without par value resulting from such change.

(2) No corporation shall increase the aggregate par value of its issued shares with par value, unless, after giving effect to such increase, the stated capital is at least equal to the amount required by subparagraph (a) (12) of section 102 (Definitions).

(3) No reduction of stated capital shall be made by amendment unless after such reduction the stated capital exceeds the aggregate preferential amount payable upon involuntary liquidation upon all issued shares having preferential rights in assets plus the par value of all other issued shares with par value.

(4) Any changes that may be made in the relative rights, preferences and limitations of the authorized shares of any class by any certificate of amendment which does not eliminate such shares from authorized shares or change them into shares of another class, shall not for the purpose of any statute or rule of law effect an issue of a new class of shares.

(5) No amendment or change shall affect any existing cause of action in favor of or against the corporation, or any pending suit to which it shall be a party, or the existing rights of persons other than shareholders; and in the event the corporate name shall be changed, no suit brought by or against the corporation under its former name shall abate for that reason.

(6) A holder of any adversely affected shares who does not vote for or consent in writing to the taking of such action shall, subject to and by complying with the provisions of section 623 (Procedure to enforce shareholder's right to receive payment for shares), have the right to dissent and to receive payment for such shares, if the certificate of amendment (A) alters or abolishes any preferential right of such shares having preferences; or (B) creates, alters or abolishes any provision or right in respect of the redemption of such shares or any sinking fund for the redemption or purchase of such shares; or (C) alters or abolishes any preemptive right of such holder to acquire shares or other securities; or (D) excludes or limits the right of such holder to vote on any matter, except as such right may be limited by the voting rights given to new shares then being authorized of any existing or new class.



807 - Restated certificate of incorporation.

(a) A corporation, when authorized by the board, may restate in a single certificate the text of its certificate of incorporation without making any amendment or change thereby, except that it may include any one or more of the amendments or changes which may be authorized by the board without a vote of shareholders under this chapter. Alternatively, a corporation may restate in a single certificate the text of its certificate of incorporation as amended thereby to effect any one or more of the amendments or changes authorized by this chapter, when authorized by the required vote of the holders of shares entitled to vote thereon.

(b) A restated certificate of incorporation, entitled "Restated certificate of incorporation ....... (name of corporation) under section 807 of the Business Corporation Law", shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the corporation and, if it has been changed, the name under which it was formed.

(2) The date its certificate of incorporation was filed by the department of state.

(3) If the restated certificate restates the text of the certificate of incorporation without making any amendment or change, then a statement that the text of the certificate of incorporation is thereby restated without amendment or change to read as therein set forth in full.

(4) If the restated certificate restates the text of the certificate of incorporation as amended or changed thereby, then a statement that the certificate of incorporation is amended or changed to effect one or more of the amendments or changes authorized by this chapter, specifying each such amendment or change and that the text of the certificate of incorporation is thereby restated as amended or changed to read as therein set forth in full.

(5) If an amendment, effected by the restated certificate, provides for a change of issued shares, the number and kind of shares changed, the number and kind of shares resulting from such change and the terms of change. If any amendment makes two or more such changes, a like statement shall be included in respect to each such change.

(6) If the restated certificate contains an amendment which effects a reduction of stated capital, then a statement of the manner in which the same is effected and the amounts from which and to which stated capital is reduced.

(7) The manner in which the restatement of the certificate of incorporation was authorized.

(c) A restated certificate need not include statements as to the incorporator or incorporators, the original subscribers for shares or the first directors.

(d) Any amendment or change under this section shall be subject to any other section, not inconsistent with this section, which would be applicable if a separate certificate were filed to effect such amendment or change.

(e) Notwithstanding that the corporation would be required by any statute to secure from any state official, department, board, agency or other body, any consent or approval to the filing of its certificate of incorporation or a certificate of amendment, such consent or approval shall not be required with respect to the restated certificate if such certificate makes no amendment and if any previously required consent or approval had been secured.

(f) Upon filing by the department, the original certificate of incorporation shall be superseded and the restated certificate of incorporation, including any amendments and changes made thereby, shall be the certificate of incorporation of the corporation.



808 - Reorganization under act of congress.

(a) Whenever a plan of reorganization of a corporation has been confirmed by a decree or order of a court in proceedings under any applicable act of congress relating to reorganization of corporations, the corporation shall have authority, without action of its shareholders or board, to put into effect and carry out the plan and decree and orders of the court relative thereto, and take any proceeding and any action for which provision is made in any statute governing the corporation or for which provision is or might be made in its certificate of incorporation or by-laws and which is provided for in such plan or directed by any such decree or order.

(b) Such authority may be exercised, and such proceedings and actions may be taken, as may be directed by any such decree or order, by the trustee or trustees of such corporation appointed in the reorganization proceedings, or if none is acting, by any person or persons designated or appointed for the purpose by any such decree or order, with like effect as if exercised and taken by unanimous action of the board and shareholders of the corporation.

(c) Any certificate, required or permitted by law to be filed or recorded to accomplish any corporate purpose, shall be signed, and verified or acknowledged, under any such decree or order, by such trustee or trustees or the person or persons referred to in paragraph (b), and shall certify that provision for such certificate is contained in the plan of reorganization or in a decree or order of the court relative thereto, and that the plan has been confirmed, as provided in an applicable act of congress, specified in the certificate, with the title and venue of the proceeding and the date when the decree or order confirming the plan was made, and such certificate shall be delivered to the department of state.

(d) A shareholder of any such corporation shall have no right to receive payment for his shares and only such rights, if any, as are provided in the plan of reorganization.

(e) Notwithstanding section 504 (Consideration and payment for shares), such corporation may, after the confirmation of such plan, issue its shares, bonds and other securities for the consideration specified in the plan of reorganization and may issue warrants or other optional rights for the purchase of shares upon such terms and conditions as may be set forth in such plan.

(f) If after the filing of any such certificate by the department of state, the decree or order of confirmation of the plan of reorganization is reversed or vacated or such plan is modified, such other or further certificates shall be executed and delivered to the department of state as may be required to conform to the plan of reorganization as finally confirmed or to the decree or order as finally made.

(g) Except as otherwise provided in this section, no certificate filed by the department of state hereunder shall confer on any corporation any powers other than those permitted to be conferred on a corporation formed under this chapter.

(h) If, in any proceeding under any applicable act of congress relating to reorganization of corporations, a decree or order provides for the formation of a new domestic corporation or for the authorization of a new foreign corporation to do business in this state under a name the same as or similar to that of the corporation being reorganized, the certificate of incorporation of the new domestic corporation or the application of the new foreign corporation shall set forth that it is being delivered pursuant to such decree or order and be endorsed with the consent of the court having jurisdiction of the proceeding. After such certificate of incorporation or application has been filed, the corporation being reorganized shall not continue the use of its name except in connection with the reorganization proceeding and as may be necessary to adjust and wind up its affairs, and thirty days after such filing, the reorganized domestic corporation shall be automatically dissolved or the authority of the reorganized foreign corporation to transact business in this state shall cease. To the extent that the adjustment and winding up of the affairs of such dissolved corporation is not accomplished as a part of the proceeding or prescribed by the decree or order of such court, it shall proceed in accordance with the provisions of article 10 (Non-judicial dissolution).

(i) This section shall not relieve any corporation from securing from any state official, department, board, agency or other body, any consent or approval required by any statute.






Article 9 - (Business Corporation) MERGER OR CONSOLIDATION; GUARANTEE; DISPOSITION OF ASSETS; SHARE EXCHANGES

901 - Power of merger or consolidation.

(a) Two or more domestic corporations may, as provided in this chapter:

(1) Merge into a single corporation which shall be one of the constituent corporations; or

(2) Consolidate into a single corporation which shall be a new corporation to be formed pursuant to the consolidation.

(b) Whenever used in this article:

(1) "Merger" means a procedure of the character described in subparagraph (a) (1).

(2) "Consolidation" means a procedure of the character described in subparagraph (a) (2).

(3) "Constituent corporation" means an existing corporation that is participating in the merger or consolidation with one or more other corporations.

(4) "Surviving corporation" means the constituent corporation into which one or more other constituent corporations are merged.

(5) "Consolidated corporation" means the new corporation into which two or more constituent corporations are consolidated.

(6) "Constituent entity" means a domestic or foreign corporation or other business entity, that is participating in the merger or consolidation with one or more domestic or foreign corporations.

(7) "Other business entity" means any person other than a natural person, general partnership (including any registered limited liability partnership or registered foreign limited liability partnership) or a domestic or foreign business corporation.

(8) "Person" means any association, corporation, joint stock company, estate, general partnership (including any registered limited liability partnership or foreign limited liability partnership), limited association, limited liability company (including a professional service limited liability company), foreign limited liability company (including a foreign professional service limited liability company), joint venture, limited partnership, natural person, real estate investment trust, business trust or other trust, custodian, nominee or any other individual or entity in its own or any representative capacity.

(c) One or more domestic corporations and one or more other business entities, or one or more foreign corporations and one or more other business entities may as provided by any other applicable statute and this chapter:

(1) Merge into a single domestic or foreign corporation or other business entity, which shall be one of the constituent entities; or

(2) Consolidate into a single domestic or foreign corporation or other business entity, which shall be a new domestic or foreign corporation or other business entity to be formed pursuant to the consolidation.



902 - Plan of merger or consolidation.

(a) The board of each corporation proposing to participate in a merger or consolidation under section 901 (Power of merger or consolidation) shall adopt a plan of merger or consolidation, setting forth:

(1) The name of each constituent entity and, if the name of any of them has been changed, the name under which it was formed; and the name of the surviving corporation, or the name, or the method of determining it, of the consolidated corporation.

(2) As to each constituent corporation, the designation and number of outstanding shares of each class and series, specifying the classes and series entitled to vote and further specifying each class and series, if any, entitled to vote as a class; and, if the number of any such shares is subject to change prior to the effective date of the merger or consolidation, the manner in which such change may occur.

(3) The terms and conditions of the proposed merger or consolidation, including the manner and basis of converting the shares of each constituent corporation into shares, bonds or other securities of the surviving or consolidated corporation, or the cash or other consideration to be paid or delivered in exchange for shares of each constituent corporation, or a combination thereof.

(4) In case of merger, a statement of any amendments or changes in the certificate of incorporation of the surviving corporation to be effected by such merger; in case of consolidation, all statements required to be included in a certificate of incorporation for a corporation formed under this chapter, except statements as to facts not available at the time the plan of consolidation is adopted by the board.

(5) Such other provisions with respect to the proposed merger or consolidation as the board considers necessary or desirable.



903 - Authorization by shareholders.

(a) The board of each constituent corporation, upon adopting such plan of merger or consolidation, shall submit such plan to a vote of shareholders in accordance with the following:

(1) Notice of meeting shall be given to each shareholder of record, as of the record date fixed pursuant to section 604 (Fixing record date), whether or not entitled to vote. A copy of the plan of merger or consolidation or an outline of the material features of the plan shall accompany such notice.

(2) The plan of merger or consolidation shall be adopted at a meeting of shareholders by (i) for corporations in existence on the effective date of this clause the certificate of incorporation of which expressly provides such or corporations incorporated after the effective date of subclause (A) of clause (ii) of this subparagraph, a majority of the votes of the shares entitled to vote thereon or (ii) for other corporations in existence on the effective date of this clause, two-thirds of the votes of all outstanding shares entitled to vote thereon. Notwithstanding any provision in the certificate of incorporation, the holders of shares of a class or series of a class shall be entitled to vote together and to vote as a separate class if both of the following conditions are satisfied:

(A) such shares will remain outstanding after the merger or consolidation or will be converted into the right to receive shares of stock of the surviving or consolidated corporation or another corporation, and

(B) the certificate or articles of incorporation of the surviving or consolidated corporation or of such other corporation immediately after the effectiveness of the merger or consolidation would contain any provision which, is not contained in the certificate of incorporation of the corporation and which, if contained in an amendment to the certificate of incorporation, would entitle the holders of shares of such class or such one or more series to vote and to vote as a separate class thereon pursuant to section 804 (Class voting on amendment).

In such case, in addition to the authorization of the merger or consolidation by the requisite number of votes of all outstanding shares entitled to vote thereon pursuant to the first sentence of this subparagraph (2), the merger or consolidation shall be authorized by a majority of the votes of all outstanding shares of the class entitled to vote as a separate class. If any provision referred to in subclause (B) of clause (ii) of this subparagraph would affect the rights of the holders of shares of only one or more series of any class but not the entire class, then only the holders of those series whose rights would be affected shall together be considered a separate class for purposes of this section.

(b) Notwithstanding shareholder authorization and at any time prior to the filing of the certificate of merger or consolidation, the plan of merger or consolidation may be abandoned pursuant to a provision for such abandonment, if any, contained in the plan of merger or consolidation.



904 - Certificate of merger or consolidation; contents.

(a) After adoption of the plan of merger or consolidation by the board and shareholders of each constituent corporation, unless the merger or consolidation is abandoned in accordance with paragraph (b) of section 903 (Authorization by shareholders), a certificate of merger or consolidation, entitled "Certificate of merger (or consolidation) of .....and ..... into ..... (names of corporations) under section 904 of the Business Corporation Law", shall be signed on behalf of each constituent corporation and delivered to the department of state. It shall set forth:

(1) The statements required by subparagraphs (a) (1), (2) and (4) of section 902 (Plan of merger or consolidation).

(2) The effective date of the merger or consolidation if other than the date of filing of the certificate of merger or consolidation by the department of state.

(3) In the case of consolidation, any statement required to be included in a certificate of incorporation for a corporation formed under this chapter but which was omitted under subparagraph (a) (4) of section 902.

(4) The date when the certificate of incorporation of each constituent corporation was filed by the department of state.

(5) The manner in which the merger or consolidation was authorized with respect to each constituent corporation.

(b) The surviving or consolidated corporation shall thereafter cause a copy of such certificate, certified by the department of state, to be filed in the office of the clerk of each county in which the office of a constituent corporation, other than the surviving corporation, is located, and in the office of the official who is the recording officer of each county in this state in which real property of a constituent corporation, other than the surviving corporation, is situated.



904-A - Merger or consolidation of corporations with other business entities; certificate of merger or consolidation.

entities; certificate of merger or consolidation.

(a) After adoption of the agreement of merger or consolidation by the board and shareholders of each corporation participating in the merger or consolidation, unless the merger or consolidation is abandoned in accordance with paragraph (b) of section nine hundred three of this article, subdivision (d) of section one thousand two of the limited liability company law or other applicable statute, and the surviving or resulting entity is a corporation, foreign corporation, or other business entity for which the laws of this state do not provide for the filing of a certificate of merger or consolidation with the department of state, a certificate of merger or consolidation, entitled "Certificate of merger (or consolidation) of ..... and..... into ..... (names of constituent entities) under section nine hundred four-a of the business corporation law," shall be signed on behalf of each constituent entity and delivered to the department of state. It shall set forth:

(1) The name of each constituent entity and, if the name of any of them has been changed, the name under which it was formed;

(2) The date when the certificate of incorporation or articles of organization of each domestic constituent entity was filed by the department of state;

(3) If a constituent entity is a foreign business corporation or foreign other business entity, the jurisdiction and date of filing of its initial certificate of incorporation or formation document, if any and the date when its application for authority was filed by the department of state or if no such application has been filed, a statement to such effect and (if the constituent foreign corporation is the surviving entity) that it is not to do business in this state until an application for such authority shall have been filed with the department of state;

(4) A statement that an agreement of merger or consolidation has been approved and executed by each constituent entity;

(5) The name of the surviving or consolidated corporation;

(6) If the surviving or resulting entity is a domestic corporation, in case of a merger, a statement of any amendments or changes in the certificate of incorporation of the surviving corporation to be effected by such merger; in case of consolidation, all statements required to be included in a certificate of incorporation for a corporation formed under this chapter;

(7) If the surviving or resulting entity is a foreign corporation or other business entity, an agreement that the surviving or consolidated foreign corporation or other business entity may be served with process in this state in any action or special proceeding for the enforcement of any liability or obligation of any domestic or foreign entity, previously amenable to suit in this state, which is a constituent entity in such merger or consolidation, and for the enforcement, as provided in this chapter, of the right of shareholders or members of any constituent domestic entity to receive payment for their interests against the surviving or consolidated corporation;

(8) If the surviving or resulting entity is a foreign corporation or other business entity, a designation of the secretary of state as its agent upon whom process against it may be served in the manner set forth in paragraph (b) of section three hundred six of this chapter, in any action or special proceeding, and a post office address, within or without this state, to which the secretary of state shall mail a copy of any process against it served upon him. Such post office address shall supersede any prior address designated as the address to which process shall be mailed;

(9) If the surviving or resulting entity is a foreign corporation, an agreement that, subject to the provisions of section six hundred twenty-three of this chapter, section one thousand five of the limited liability company law and any applicable statute, the surviving or consolidated foreign corporation will promptly pay to the shareholders of each constituent domestic corporation and owners of any constituent other business entity the amount, if any, to which they shall be entitled under the provisions of this chapter and the limited liability company law or any applicable statute relating to the right of shareholders, owners and members to receive payment for their interests;

(10) The effective date of the merger or consolidation if other than the date of filing of the certificate of merger or consolidation by the department of state;

(11) For each foreign corporation, foreign limited liability company or other business entity, a statement that such merger or consolidation is permitted by its jurisdiction of incorporation or organization and is in compliance therewith;

(12) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic or foreign corporation and shall state the address thereof.

(b) The surviving or consolidated domestic or foreign corporation shall thereafter cause a copy of such certificate, certified by the department of state, to be filed in the office of the clerk of each county in which each office of a participating domestic or foreign corporation, other than the surviving corporation, is located, and in the office of the official who is the recording officer of each county in this state in which real property of a participating domestic or foreign corporation, other than the surviving corporation, is situated.



904-B - Merger or consolidation of business corporations into non-profit corporations.

904-b. Merger or consolidation of business corporations into

non-profit corporations.

(a) A domestic business corporation may be merged or consolidated into a domestic corporation formed under section two hundred one (Purposes) of the not-for-profit corporation law and authorized to do business under article forty-three of the insurance law.

(b) With respect to procedure, including approval by members or authorization by shareholders, the domestic not-for-profit corporation shall comply with the not-for-profit corporation law and the domestic business corporation shall comply with the provisions of this chapter.

(c) The plan of merger or consolidation, pursuant to this section, shall set forth all matters required by section nine hundred two of the not-for-profit corporation law or section 902 (Plan of merger or consolidation) and the terms and conditions of the proposed merger or consolidation, including the manner and basis of converting shares, bonds or other securities in each constituent corporation into membership or other interest of the surviving or consolidated corporation, or the cash or other consideration to be paid or delivered in exchange for shares, bonds or other securities in each constituent corporation, or a combination thereof.

(d) After adoption of the plan of merger or consolidation by the board and shareholders or members of each constituent corporation, unless the merger or consolidation is abandoned in accordance with paragraph (b) of section 903 (Authorization by shareholders) and paragraph (b) of section nine hundred three of the not-for-profit corporation law, a certificate of merger or consolidation, entitled "Certificate of merger (or consolidation) of ........ and.......... into ........... (names of corporations) under section 904-b of the Business Corporation Law", shall be signed on behalf of each constituent corporation and delivered to the department of state.

(e) The certificate required to be filed pursuant to this section shall set forth the statements required by paragraph (a) of section nine hundred four of the not-for-profit corporation law or paragraph (a) of section nine hundred four (Adoption of the plan of merger or consolidation). (f) No certificate shall be filed pursuant to this section until an order approving the plan of merger or consolidation and authorizing the filing of the certificate has been made by the supreme court, as provided in section nine hundred seven of the not-for-profit corporation law.

(g) Upon the filing of the certificate of merger or consolidation by the department of state or on such date subsequent thereto, not to exceed thirty days, as shall be set forth in such certificate, the merger or consolidation shall be effected.

(h) The surviving or consolidated domestic corporation shall thereafter cause a copy of such certificate, certified by the department of state, to be filed in the office of the clerk of each county in which the office of a constituent corporation, other than the surviving corporation, is located, and in the office of the official who is the recording officer of each county in this state in which real property of a constituent corporation, other than the surviving corporation, is situated.

(i) When such merger or consolidation has been effected, it shall be subject to the not-for-profit corporation law and the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations under section nine hundred five of the not-for-profit corporation law, except that in subparagraph three of paragraph (b) of such section the word "member" shall be read to include the word "shareholder" as the latter is defined in this chapter.



905 - Merger of parent and subsidiary corporations.

(a) Any domestic corporation owning at least ninety percent of the outstanding shares of each class of another domestic corporation or corporations may either merge such other corporation or corporations into itself without the authorization of the shareholders of any such corporation or merge itself and one or more of such other corporations into one of such other corporations with the authorization of the parent corporation's shareholders in accordance with paragraph (a) of section 903 (Authorization by shareholders). In either case, the board of such parent corporation shall adopt a plan of merger, setting forth:

(1) The name of each corporation to be merged and the name of the surviving corporation, and if the name of any of them has been changed, the name under which it was formed.

(2) The designation and number of outstanding shares of each class of each corporation to be merged and the number of such shares of each class, if any, owned by the surviving corporation; and if the number of any such shares is subject to change prior to the effective date of the merger, the manner in which such change may occur.

(3) The terms and conditions of the proposed merger, including the manner and basis of converting the shares of each subsidiary corporation to be merged not owned by the parent corporation into shares, bonds or other securities of the surviving corporation, or the cash or other consideration to be paid or delivered in exchange for shares of each such subsidiary corporation, or a combination thereof.

(4) If the parent corporation is not the surviving corporation, provision for the pro rata issuance of shares of the surviving corporation to the shareholders of the parent corporation on surrender of any certificates therefor.

(5) If the parent corporation is not the surviving corporation, a statement of any amendments or changes in the certificate of incorporation of the surviving corporation to be effected by the merger.

(6) Such other provisions with respect to the proposed merger as the board considers necessary or desirable.

(b) If the surviving corporation is the parent corporation, a copy of such plan of merger or an outline of the material features thereof shall be given, personally or by mail, to all holders of shares of each subsidiary corporation to be merged not owned by the parent corporation, unless the giving of such copy or outline has been waived by such holders.

(c) A certificate of merger, entitled "Certificate of merger of ..... into ..... (names of corporations) under section 905 of the Business Corporation Law", shall be signed and delivered to the department of state by the surviving corporation. If the surviving corporation is the parent corporation and such corporation does not own all shares of each subsidiary corporation to be merged, such certificate shall be delivered not less than thirty days after the giving of a copy or outline of the material features of the plan of merger to shareholders of each such subsidiary corporation, or at any time after the waiving thereof by the holders of all of the outstanding shares of each such subsidiary corporation not owned by the surviving corporation. The certificate shall set forth:

(1) The statements required by subparagraphs (a) (1), (2), (4) and (5) of this section.

(2) The effective date of the merger if other than the date of filing of the certificate of merger by the department of state.

(3) The date when the certificate of incorporation of each constituent corporation was filed by the department of state.

(4) A statement that the plan of merger was adopted by the board of directors of the parent corporation.

(5) If the surviving corporation is the parent corporation and such corporation does not own all the shares of each subsidiary corporation to be merged, either the date of the giving to holders of shares of each such subsidiary corporation not owned by the surviving corporation of a copy of the plan of merger or an outline of the material features thereof, or a statement that the giving of such copy or outline has been waived, if such is the case.

(6) If the parent corporation is not the surviving corporation, a statement that the proposed merger has been approved by the shareholders of the parent corporation in accordance with paragraph (a) of section 903 (Authorization by shareholders).

(d) The surviving corporation shall thereafter cause a copy of such certificate, certified by the department of state, to be filed in the office of the clerk of each county in which the office of a constituent corporation, other than the surviving corporation, is located, and in the office of the official who is the recording officer of each county in this state in which real property of a constituent corporation, other than the surviving corporation, is situated.

(e) Paragraph (b) of section 903 (Authorization by shareholders) shall apply to a merger under this section.

(f) The right of merger granted by this section to certain corporations shall not preclude the exercise by such corporations of any other right of merger or consolidation under this article.



906 - Effect of merger or consolidation.

(a) Upon the filing of the certificate of merger or consolidation by the department of state or on such date subsequent thereto, not to exceed thirty days, as shall be set forth in such certificate, the merger or consolidation shall be effected.

(b) When such merger or consolidation has been effected:

(1) Such surviving or consolidated corporation shall thereafter, consistently with its certificate of incorporation as altered or established by the merger or consolidation, possess all the rights, privileges, immunities, powers and purposes of each of the constituent corporations.

(2) All the property, real and personal, including subscriptions to shares, causes of action and every other asset of each of the constituent entities, shall vest in such surviving or consolidated corporation without further act or deed.

(3) The surviving or consolidated corporation shall assume and be liable for all the liabilities, obligations and penalties of each of the constituent entities. No liability or obligation due or to become due, claim or demand for any cause existing against any such constituent entity, or any shareholder, member, officer or director thereof, shall be released or impaired by such merger or consolidation. No action or proceeding, whether civil or criminal, then pending by or against any such constituent entity, or any shareholder, member, officer or director thereof, shall abate or be discontinued by such merger or consolidation, but may be enforced, prosecuted, settled or compromised as if such merger or consolidation had not occurred, or such surviving or consolidated corporation may be substituted in such action or special proceeding in place of any constituent entity.

(4) In the case of a merger, the certificate of incorporation of the surviving corporation shall be automatically amended to the extent, if any, that changes in its certificate of incorporation are set forth in the plan of merger; and, in the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in a certificate of incorporation of a corporation formed under this chapter shall be its certificate of incorporation.



907 - Merger or consolidation of domestic and foreign corporations.

(a) One or more foreign corporations and one or more domestic corporations may be merged or consolidated into a corporation of this state or of another jurisdiction, if such merger or consolidation is permitted by the laws of the jurisdiction under which each such foreign corporation is incorporated. With respect to such merger or consolidation, any reference in paragraph (b) of section 901 (Power of merger or consolidation) to a corporation shall, unless the context otherwise requires, include both domestic and foreign corporations.

(b) With respect to procedure, including the requirement of share- holder authorization, each domestic corporation shall comply with the provisions of this chapter relating to merger or consolidation of domestic corporations, and each foreign corporation shall comply with the applicable provisions of the law of the jurisdiction under which it is incorporated.

(c) The procedure for the merger of a subsidiary corporation or corporations under section 905 (Merger of parent and subsidiary corporations) shall be available where either a subsidiary corporation or the corporation owning at least ninety percent of the outstanding shares of each class of a subsidiary is a foreign corporation, and such merger is permitted by the laws of the jurisdiction under which such foreign corporation is incorporated.

(d) If the surviving or consolidated corporation is, or is to be, a domestic corporation, a certificate of merger or consolidation shall be signed and delivered to the department of state as provided in section 904 (Certificate of merger or consolidation; contents) or 905 (Merger of parent and subsidiary corporations), as the case may be. In addition to the matters specified in such sections, the certificate shall set forth as to each constituent foreign corporation the jurisdiction and date of its incorporation and the date when its application for authority to do business in this state was filed by the department of state, and its fictitious name used in this state pursuant to article thirteen of this chapter, if applicable, or, if no such application has been filed, a statement to such effect.

(e) If the surviving or consolidated corporation is, or is to be, formed under the law of any jurisdiction other than this state:

(1) It shall comply with the provisions of this chapter relating to foreign corporations if it is to do business in this state.

(2) It shall deliver to the department of state a certificate, entitled "Certificate of merger (or consolidation) of ..... and ..... into ..... (names of corporations) under section 907 of the Business Corporation Law", which shall be signed on behalf of each constituent domestic and foreign corporation. It shall set forth:

(A) If the procedure for the merger or consolidation of a constituent domestic corporation was effected in compliance with sections 902 (Plan of merger or consolidation) and 903 (Authorization by shareholders), the following:

(i) The statements required by subparagraphs (a) (1) and (2) of section 902.

(ii) The effective date of the merger or consolidation if other than the date of filing of the certificate of merger or consolidation by the department of state.

(iii) The manner in which the merger or consolidation was authorized with respect to each constituent domestic corporation and that the merger or consolidation is permitted by the laws of the jurisdiction of each constituent foreign corporation and is in compliance therewith.

(B) If the procedure for the merger of a subsidiary corporation was effected in compliance with section 905, the following:

(i) The statements required by subparagraphs (a) (1), (2), (4) and (5) of section 905.

(ii) The effective date of the merger if other than the date of filing of the certificate of merger by the department of state.

(iii) If the surviving foreign corporation is the parent corporation and such corporation does not own all the shares of a subsidiary do- mestic corporation being merged, either the date of the giving to hold- ers of shares of each subsidiary domestic corporation not owned by the surviving foreign corporation of a copy of the plan of merger or an outline of the material features thereof, or a statement that the giving of such copy or outline has been waived, if such is the case.

(iv) That the merger is permitted by the laws of the jurisdiction of each constituent foreign corporation and is in compliance therewith.

(v) If the parent domestic corporation is not the surviving corporation, a statement that the proposed merger has been approved by the shareholders of the parent domestic corporation in accordance with paragraph (a) of section 903 (Authorization by shareholders).

(C) The jurisdiction and date of incorporation of the surviving or consolidated foreign corporation, the date when its application for authority to do business in this state was filed by the department of state, and its fictitious name used in this state pursuant to article thirteen of this chapter, if applicable, or, if no such application has been filed, a statement to such effect and that it is not to do business in this state until an application for such authority shall have been filed by such department.

(D) The date when the certificate of incorporation of each constituent domestic corporation was filed by the department of state and the jurisdiction and date of incorporation of each constituent foreign corporation, other than the surviving or consolidated foreign corporation, and, in the case of each such corporation authorized to do business in this state, the date when its application for authority was filed by the department of state.

(E) An agreement that the surviving or consolidated foreign corporation may be served with process in this state in any action or special proceeding for the enforcement of any liability or obligation of any domestic corporation or of any foreign corporation, previously amenable to suit in this state, which is a constituent corporation in such merger or consolidation, and for the enforcement, as provided in this chapter, of the right of shareholders of any constituent domestic corporation to receive payment for their shares against the surviving or consolidated corporation.

(F) An agreement that, subject to the provisions of section 623 (Procedure to enforce shareholder's right to receive payment for shares), the surviving or consolidated foreign corporation will promptly pay to the shareholders of each constituent domestic corporation the amount, if any, to which they shall be entitled under the provisions of this chapter relating to the right of shareholders to receive payment for their shares.

(G) A designation of the secretary of state as its agent upon whom process against it may be served in the manner set forth in paragraph (b) of section 306 (Service of process), in any action or special proceeding, and a post office address, within or without this state, to which the secretary of state shall mail a copy of any process against it served upon him. Such post office address shall supersede any prior address designated as the address to which process shall be mailed.

(H)(i) A certification that all fees and taxes (including penalties and interest) administered by the department of taxation and finance which are then due and payable by each constituent domestic corporation have been paid and that a cessation franchise tax report (estimated or final) through the anticipated date of the merger or consolidation (which return, if estimated, shall be subject to amendment) has been filed by each constituent domestic corporation and (ii) an agreement that the surviving or consolidated foreign corporation will within thirty days after the filing of the certificate of merger or consolidation file the cessation franchise tax report, if an estimated report was previously filed, and promptly pay to the department of taxation and finance all fees and taxes (including penalties and interest), if any, due to the department of taxation and finance by each constituent domestic corporation.

(f) Upon the filing of the certificate of merger or consolidation by the department of state or on such date subsequent thereto, not to exceed ninety days, as shall be set forth in such certificate, the merger or consolidation shall be effected.

(g) The surviving or consolidated domestic corporation or foreign corporation shall thereafter cause a copy of such certificate, certified by the department of state, to be filed in the office of the clerk of each county in which the office of a constituent corporation other than the surviving corporation is located, and in the office of the official who is the recording officer of each county in this state in which real property of a constituent corporation, other than the surviving corporation, is situated.

(h) If the surviving or consolidated corporation is, or is to be, formed under the law of this state, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations under section 906 (Effect of merger or consolidation). If the surviving or consolidated corporation is, or is to be, incorporated under the law of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, except in so far as the law of such other jurisdiction provides otherwise.



908 - Guarantee authorized by shareholders.

A guarantee may be given by a corporation, although not in furtherance of its corporate purposes, when authorized at a meeting of shareholders by two-thirds of the votes of all outstanding shares entitled to vote thereon. If authorized by a like vote, such guarantee may be secured by a mortgage or pledge of, or the creation of a security interest in, all or any part of the corporate property, or any interest therein, wherever situated.



909 - Sale, lease, exchange or other disposition of assets.

(a) A sale, lease, exchange or other disposition of all or substantially all the assets of a corporation, if not made in the usual or regular course of the business actually conducted by such corporation, shall be authorized only in accordance with the following procedure:

(1) The board shall authorize the proposed sale, lease, exchange or other disposition and direct its submission to a vote of shareholders.

(2) Notice of meeting shall be given to each shareholder of record, whether or not entitled to vote.

(3) The shareholders shall approve such sale, lease, exchange or other disposition and may fix, or may authorize the board to fix, any of the terms and conditions thereof and the consideration to be received by the corporation therefor, which may consist in whole or in part of cash or other property, real or personal, including shares, bonds or other securities of any other domestic or foreign corporation or corporations, by vote at a meeting of shareholders of (A) for corporations in existence on the effective date of this clause the certificate of incorporation of which expressly provides such or corporations incorporated after the effective date of this clause, a majority of the votes of all outstanding shares entitled to vote thereon or (B) for other corporations in existence on the effective date of this clause, two-thirds of the votes of all outstanding shares entitled to vote thereon.

(b) A recital in a deed, lease or other instrument of conveyance executed by a corporation to the effect that the property described therein does not constitute all or substantially all of the assets of the corporation, or that the disposition of the property affected by said instrument was made in the usual or regular course of business of the corporation, or that the shareholders have duly authorized such disposition, shall be presumptive evidence of the fact so recited.

(c) An action to set aside a deed, lease or other instrument of conveyance executed by a corporation affecting real property or real and personal property may not be maintained for failure to comply with the requirements of paragraph (a) unless the action is commenced and a notice of pendency of action is filed within one year after such conveyance, lease or other instrumment is recorded or within six months after this subdivision takes effect, whichever date occurs later.

(d) Whenever a transaction of the character described in paragraph (a) involves a sale, lease, exchange or other disposition of all or substantially all the assets of the corporation, including its name, to a new corporation formed under the same name as the existing corporation, upon the expiration of thirty days from the filing of the certificate of incorporation of the new corporation, with the consent of the state tax commission attached, the existing corporation shall be automatically dissolved, unless, before the end of such thirty-day period, such corporation has changed its name. The adjustment and winding up of the affairs of such dissolved corporation shall proceed in accordance with the provisions of article 10 (Non-judicial dissolution).

(e) The certificate of incorporation of a corporation formed under the authority of paragraph (d) shall set forth the name of the existing corporation, the date when its certificate of incorporation was filed by the department of state, and that the shareholders of such corporation have authorized the sale, lease, exchange or other disposition of all or substantially all the assets of such corporation, including its name, to the new corporation to be formed under the same name as the existing corporation.

(f) Notwithstanding shareholder approval, the board may abandon the proposed sale, lease, exchange or other disposition without further action by the shareholders, subject to the rights, if any, of third parties under any contract relating thereto.



910 - Right of shareholder to receive payment for shares upon merger or consolidation, or sale, lease, exchange or other disposition of assets, or share exc

consolidation, or sale, lease, exchange or other disposition of

assets, or share exchange.

(a) A shareholder of a domestic corporation shall, subject to and by complying with section 623 (Procedure to enforce shareholder's right to receive payment for shares), have the right to receive payment of the fair value of his shares and the other rights and benefits provided by such section, in the following cases:

(1) Any shareholder entitled to vote who does not assent to the taking of an action specified in clauses (A), (B) and (C).

(A) Any plan of merger or consolidation to which the corporation is a party; except that the right to receive payment of the fair value of his shares shall not be available:

(i) To a shareholder of the parent corporation in a merger authorized by section 905 (Merger of parent and subsidiary corporations), or paragraph (c) of section 907 (Merger or consolidation of domestic and foreign corporations); or

(ii) To a shareholder of the surviving corporation in a merger authorized by this article, other than a merger specified in subclause (i), unless such merger effects one or more of the changes specified in subparagraph (b) (6) of section 806 (Provisions as to certain proceedings) in the rights of the shares held by such shareholder; or

(iii) Notwithstanding subclause (ii) of this clause, to a shareholder for the shares of any class or series of stock, which shares or depository receipts in respect thereof, at the record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to vote upon the plan of merger or consolidation, were listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.

(B) Any sale, lease, exchange or other disposition of all or substantially all of the assets of a corporation which requires shareholder approval under section 909 (Sale, lease, exchange or other disposition of assets) other than a transaction wholly for cash where the shareholders' approval thereof is conditioned upon the dissolution of the corporation and the distribution of substantially all of its net assets to the shareholders in accordance with their respective interests within one year after the date of such transaction.

(C) Any share exchange authorized by section 913 in which the corporation is participating as a subject corporation; except that the right to receive payment of the fair value of his shares shall not be available to a shareholder whose shares have not been acquired in the exchange or to a shareholder for the shares of any class or series of stock, which shares or depository receipt in respect thereof, at the record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to vote upon the plan of exchange, were listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.

(2) Any shareholder of the subsidiary corporation in a merger authorized by section 905 or paragraph (c) of section 907, or in a share exchange authorized by paragraph (g) of section 913, who files with the corporation a written notice of election to dissent as provided in paragraph (c) of section 623.

(3) Any shareholder, not entitled to vote with respect to a plan of merger or consolidation to which the corporation is a party, whose shares will be cancelled or exchanged in the merger or consolidation for cash or other consideration other than shares of the surviving or consolidated corporation or another corporation.



911 - Mortgage or pledge of, or security interest in, corporate property.

property.

The board may authorize any mortgage or pledge of, or the creation of a security interest in, all or any part of the corporate property, or any interest therein, wherever situated. Unless the certificate of incorporation provides otherwise, no vote or consent of shareholders shall be required to approve such action by the board.



912 - Requirements relating to certain business combinations.

(a) For the purposes of this section:

(1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person.

(2) "Announcement date", when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for such business combination.

(3) "Associate", when used to indicate a relationship with any person, means (A) any corporation or organization of which such person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent or more of any class of voting stock, (B) any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity, and (C) any relative or spouse of such person, or any relative of such spouse, who has the same home as such person.

(4) "Beneficial owner", when used with respect to any stock, means a person:

(A) that, individually or with or through any of its affiliates or associates, beneficially owns such stock, directly or indirectly; or

(B) that, individually or with or through any of its affiliates or associates, has (i) the right to acquire such stock (whether such right is exercisable immediately or only after the passage of time), pursuant to any agreement, arrangement or understanding (whether or not in writing), or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; provided, however, that a person shall not be deemed the beneficial owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered stock is accepted for purchase or exchange; or (ii) the right to vote such stock pursuant to any agreement, arrangement or understanding (whether or not in writing); provided, however, that a person shall not be deemed the beneficial owner of any stock under this item if the agreement, arrangement or understanding to vote such stock (X) arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act and (Y) is not then reportable on a Schedule 13D under the Exchange Act (or any comparable or successor report); or

(C) that has any agreement, arrangement or understanding (whether or not in writing), for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in item (ii) of clause (B) of this subparagraph), or disposing of such stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock.

(5) "Business combination", when used in reference to any domestic corporation and any interested shareholder of such corporation, means:

(A) any merger or consolidation of such corporation or any subsidiary of such corporation with (i) such interested shareholder or (ii) any other corporation (whether or not itself an interested shareholder of such corporation) which is, or after such merger or consolidation would be, an affiliate or associate of such interested shareholder;

(B) any sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one transaction or a series of transactions) to or with such interested shareholder or any affiliate or associate of such interested shareholder of assets of such corporation or any subsidiary of such corporation (i) having an aggregate market value equal to ten percent or more of the aggregate market value of all the assets, determined on a consolidated basis, of such corporation, (ii) having an aggregate market value equal to ten percent or more of the aggregate market value of all the outstanding stock of such corporation, or (iii) representing ten percent or more of the earning power or net income determined on a consolidated basis, of such corporation;

(C) the issuance or transfer by such corporation or any subsidiary of such corporation (in one transaction or a series of transactions) of any stock of such corporation or any subsidiary of such corporation which has an aggregate market value equal to five percent or more of the aggregate market value of all the outstanding stock of such corporation to such interested shareholder or any affiliate or associate of such interested shareholder except pursuant to the exercise of warrants or rights to purchase stock offered, or a dividend or distribution paid or made, pro rata to all shareholders of such corporation;

(D) the adoption of any plan or proposal for the liquidation or dissolution of such corporation proposed by, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, such interested shareholder or any affiliate or associate of such interested shareholder;

(E) any reclassification of securities (including, without limitation, any stock split, stock dividend, or other distribution of stock in respect of stock, or any reverse stock split), or recapitalization of such corporation, or any merger or consolidation of such corporation with any subsidiary of such corporation, or any other transaction (whether or not with or into or otherwise involving such interested shareholder), proposed by, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, such interested shareholder or any affiliate or associate of such interested shareholder, which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting stock or securities convertible into voting stock of such corporation or any subsidiary of such corporation which is directly or indirectly owned by such interested shareholder or any affiliate or associate of such interested shareholder, except as a result of immaterial changes due to fractional share adjustments; or

(F) any receipt by such interested shareholder or any affiliate or associate of such interested shareholder of the benefit, directly or indirectly (except proportionately as a shareholder of such corporation) of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through such corporation.

(6) "Common stock" means any stock other than preferred stock.

(7) "Consummation date", with respect to any business combination, means the date of consummation of such business combination, or, in the case of a business combination as to which a shareholder vote is taken, the later of the business day prior to the vote or twenty days prior to the date of consummation of such business combination.

(8) "Control", including the terms "controlling", "controlled by" and "under common control with", means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract, or otherwise. A person's beneficial ownership of ten percent or more of a corporation's outstanding voting stock shall create a presumption that such person has control of such corporation. Notwithstanding the foregoing, a person shall not be deemed to have control of a corporation if such person holds voting stock, in good faith and not for the the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of such corporation.

(9) "Exchange Act" means the Act of Congress known as the Securities Exchange Act of 1934, as the same has been or hereafter may be amended from time to time.

(10) "Interested shareholder", when used in reference to any domestic corporation, means any person (other than such corporation or any subsidiary of such corporation) that

(A) (i) is the beneficial owner, directly or indirectly, of twenty percent or more of the outstanding voting stock of such corporation; or

(ii) is an affiliate or associate of such corporation and at any time within the five-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of twenty percent or more of the then outstanding voting stock of such corporation; provided that

(B) for the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock of such corporation deemed to be outstanding shall include shares deemed to be beneficially owned by the person through application of subparagraph four of this paragraph but shall not include any other unissued shares of voting stock of such corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

(11) "Market value", when used in reference to stock or property of any domestic corporation, means:

(A) in the case of stock, the highest closing sale price during the thirty-day period immediately preceding the date in question of a share of such stock on the composite tape for New York stock exchange-listed stocks, or, if such stock is not quoted on such composite tape or if such stock is not listed on such exchange, on the principal United States securities exchange registered under the Exchange Act on which such stock is listed, or, if such stock is not listed on any such exchange, the highest closing bid quotation with respect to a share of such stock during the thirty-day period preceding the date in question on the National Association of Securities Dealers, Inc. Automated Quotations System or any system then in use, or if no such quotations are available, the fair market value on the date in question of a share of such stock as determined by the board of directors of such corporation in good faith; and

(B) in the case of property other than cash or stock, the fair market value of such property on the date in question as determined by the board of directors of such corporation in good faith.

(12) "Preferred stock" means any class or series of stock of a domestic corporation which under the by-laws or certificate of incorporation of such corporation is entitled to receive payment of dividends prior to any payment of dividends on some other class or series of stock, or is entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of stock.

(14) "Stock" means:

(A) any stock or similar security, any certificate of interest, any participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for stock; and

(B) any security convertible, with or without consideration, into stock, or any warrant, call or other option or privilege of buying stock without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase stock.

(15) "Stock acquisition date", with respect to any person and any domestic corporation, means the date that such person first becomes an interested shareholder of such corporation.

(16) "Subsidiary" of any person means any other corporation of which a majority of the voting stock is owned, directly or indirectly, by such person.

(17) "Voting stock" means shares of capital stock of a corporation entitled to vote generally in the election of directors.

(b) Notwithstanding anything to the contrary contained in this chapter (except the provisions of paragraph (d) of this section), no domestic corporation shall engage in any business combination with any interested shareholder of such corporation for a period of five years following such interested shareholder's stock acquisition date unless such business combination or the purchase of stock made by such interested shareholder on such interested shareholder's stock acquisition date is approved by the board of directors of such corporation prior to such interested shareholder's stock acquisition date. If a good faith proposal is made in writing to the board of directors of such corporation regarding a business combination, the board of directors shall respond, in writing, within thirty days or such shorter period, if any, as may be required by the Exchange Act, setting forth its reasons for its decision regarding such proposal. If a good faith proposal to purchase stock is made in writing to the board of directors of such corporation, the board of directors, unless it responds affirmatively in writing within thirty days or such shorter period, if any, as may be required by the Exchange Act, shall be deemed to have disapproved such stock purchase.

(c) Notwithstanding anything to the contrary contained in this chapter (except the provisions of paragraphs (b) and (d) of this section), no domestic corporation shall engage at any time in any business combination with any interested shareholder of such corporation other than a business combination specified in any one of subparagraph (1), (2) or (3):

(1) A business combination approved by the board of directors of such corporation prior to such interested shareholder's stock acquisition date, or where the purchase of stock made by such interested shareholder on such interested shareholder's stock acquisition date had been approved by the board of directors of such corporation prior to such interested shareholder's stock acquisition date.

(2) A business combination approved by the affirmative vote of the holders of a majority of the outstanding voting stock not beneficially owned by such interested shareholder or any affiliate or associate of such interested shareholder at a meeting called for such purpose no earlier than five years after such interested shareholder's stock acquisition date.

(3) A business combination that meets all of the following conditions:

(A) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of common stock of such corporation in such business combination is at least equal to the higher of the following:

(i) the highest per share price paid by such interested shareholder at a time when he was the beneficial owner, directly or indirectly, of five percent or more of the outstanding voting stock of such corporation, for any shares of common stock of the same class or series acquired by it (X) within the five-year period immediately prior to the announcement date with respect to such business combination, or (Y) within the five-year period immediately prior to, or in, the transaction in which such interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which such highest per share acquisition price was paid through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since such earliest date, up to the amount of such interest; and

(ii) the market value per share of common stock on the announcement date with respect to such business combination or on such interested shareholder's stock acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since such date, up to the amount of such interest.

(B) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of stock, other than common stock, of such corporation is at least equal to the highest of the following (whether or not such interested shareholder has previously acquired any shares of such class or series of stock):

(i) the highest per share price paid by such interested shareholder at a time when he was the beneficial owner, directly or indirectly, of five percent or more of the outstanding voting stock of such corporation, for any shares of such class or series of stock acquired by it (X) within the five-year period immediately prior to the announcement date with respect to such business combination, or (Y) within the five-year period immediately prior to, or in, the transaction in which such interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which such highest per share acquisition price was paid through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series of stock since such earliest date, up to the amount of such interest;

(ii) the highest preferential amount per share to which the holders of shares of such class or series of stock are entitled in the event of any voluntary liquidation, dissolution or winding up of such corporation, plus the aggregate amount of any dividends declared or due as to which such holders are entitled prior to payment of dividends on some other class or series of stock (unless the aggregate amount of such dividends is included in such preferential amount); and

(iii) the market value per share of such class or series of stock on the announcement date with respect to such business combination or on such interested shareholder's stock acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series of stock since such date, up to the amount of such interest.

(C) The consideration to be received by holders of a particular class or series of outstanding stock (including common stock) of such corporation in such business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of such class or series of stock previously acquired by it, and such consideration shall be distributed promptly.

(D) The holders of all outstanding shares of stock of such corporation not beneficially owned by such interested shareholder immediately prior to the consummation of such business combination are entitled to receive in such business combination cash or other consideration for such shares in compliance with clauses (A), (B) and (C) of this subparagraph.

(E) After such interested shareholder's stock acquisition date and prior to the consummation date with respect to such business combination, such interested shareholder has not become the beneficial owner of any additional shares of voting stock of such corporation except:

(i) as part of the transaction which resulted in such interested shareholder becoming an interested shareholder;

(ii) by virtue of proportionate stock splits, stock dividends or other distributions of stock in respect of stock not constituting a business combination under clause (E) of subparagraph five of paragraph (a) of this section;

(iii) through a business combination meeting all of the conditions of paragraph (b) of this section and this paragraph; or

(iv) through purchase by such interested shareholder at any price which, if such price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of such purchase, would have satisfied the requirements of clauses (A), (B) and (C) of this subparagraph.

(d) The provisions of this section shall not apply:

(1) to any business combination of a domestic corporation that does not have a class of voting stock registered with the Securities and Exchange Commission pursuant to section twelve of the Exchange Act, unless the certificate of incorporation provides otherwise; or

(2) to any business combination of a domestic corporation whose certificate of incorporation has been amended to provide that such corporation shall be subject to the provisions of this section, which did not have a class of voting stock registered with the Securities and Exchange Commission pursuant to section twelve of the Exchange Act on the effective date of such amendment, and which is a business combination with an interested shareholder whose stock acquisition date is prior to the effective date of such amendment; or

(3) to any business combination of a domestic corporation (i) the original certificate of incorporation of which contains a provision expressly electing not to be governed by this section, or (ii) which adopts an amendment to such corporation's by-laws prior to March thirty-first, nineteen hundred eighty-six, expressly electing not to be governed by this section, or (iii) which adopts an amendment to such corporation's by-laws, approved by the affirmative vote of a majority of votes of the outstanding voting stock of such corporation, excluding the voting stock of interested shareholders and their affiliates and associates, expressly electing not to be governed by this section, provided that such amendment to the by-laws shall not be effective until eighteen months after such vote of such corporation's shareholders and shall not apply to any business combination of such corporation with an interested shareholder whose stock acquisition date is on or prior to the effective date of such amendment; or

(4) to any business combination of a domestic corporation with an interested shareholder of such corporation which became an interested shareholder inadvertently, if such interested shareholder (i) as soon as practicable, divests itself of a sufficient amount of the voting stock of such corporation so that it no longer is the beneficial owner, directly or indirectly, of twenty percent or more of the outstanding voting stock of such corporation, and (ii) would not at any time within the five-year period preceding the announcement date with respect to such business combination have been an interested shareholder but for such inadvertent acquisition; or

(5) to any business combination with an interested shareholder who was the beneficial owner, directly or indirectly, of five percent or more of the outstanding voting stock of such corporation on October thirtieth, nineteen hundred eighty-five, and remained so to such interested shareholder's stock acquisition date.



913 - Share exchanges.

(a) (1) Two domestic corporations may, as provided in this section, participate in the consummation of a plan for binding share exchanges.

(2) Whenever used in this article:

(A) "Acquiring corporation" means a corporation that is participating in a procedure pursuant to which such corporation is acquiring all of the outstanding shares of one or more classes of a subject corporation.

(B) "Subject corporation" means a corporation that is participating in a procedure pursuant to which all of the outstanding shares of one or more classes of such corporation are being acquired by an acquiring corporation.

(b) The board of the acquiring corporation and the board of the subject corporation shall adopt a plan of exchange, setting forth:

(1) The name of the acquiring corporation and the name of the subject corporation, and, if the name of either of them has been changed, the name under which it was formed;

(2) As to the acquiring corporation and the subject corporation, the designation and number of outstanding shares of each class and series, specifying the classes and series entitled to vote and further specifying each class and series, if any, entitled to vote as a class; and, if the number of any such shares is subject to change prior to the effective date of the exchange, the manner in which such change may occur;

(3) The terms and conditions of the proposed exchange, including the manner and basis of exchanging the shares to be acquired for shares, bonds or other securities of the acquiring corporation, or the cash or other consideration to be paid or delivered in exchange for such shares to be acquired, or a combination thereof; and

(4) Such other provisions with respect to the proposed exchange as the board considers necessary or desirable.

(c) The board of the subject corporation, upon adopting the plan of exchange, shall submit such plan, except as provided in paragraph (g) of this section, to a vote of shareholders in accordance with the following:

(1) Notice of meeting shall be given to each shareholder of record, as of the record date fixed pursuant to section 604 (Fixing record date), whether or not entitled to vote. A copy of the plan of exchange or an outline of the material features of the plan shall accompany such notice.

(2) (A) The plan of exchange shall be adopted at a meeting of shareholders by (i) for any corporation in existence on the effective date of subclause (ii) of this clause, two-thirds of the votes of all outstanding shares entitled to vote thereon and (ii) for any corporation in existence on the effective date of this subclause the certificate of incorporation of which expressly provides such and for any corporation incorporated after the effective date of this subclause, a majority of the votes of all outstanding shares entitled to vote thereon. Notwithstanding any provision in the certificate of incorporation, the holders of shares of a class or series of a class shall be entitled to vote together and to vote as a separate class if both of the following conditions are satisfied:

1. Such shares will be converted into shares of the acquiring corporation, and

2. The certificate or articles of incorporation of the acquiring corporation immediately after the share exchange would contain any provision which is not contained in the certificate of incorporation of the subject corporation and which, if contained in an amendment to the certificate of incorporation of the subject corporation, would entitle the holders of shares of such class or such one or more series to vote and to vote as a separate class thereon pursuant to section 804 (Class voting on amendment).

In such case, in addition to the authorization of the exchange by the proportion of votes indicated above of all outstanding shares entitled to vote thereon, the exchange shall be authorized by a majority of the votes of all outstanding shares of the class entitled to vote as a separate class. If any provision referred to in subclause 2 of this clause (A) would affect the rights of the holders of shares of only one or more series of any class but not the entire class, then only the holders of those series whose rights would be affected shall together be considered a separate class for purposes of this section.

Notwithstanding shareholder authorization and at any time prior to the filing of the certificate of exchange, the plan of exchange may be abandoned pursuant to a provision for such abandonment, if any, contained in the plan of exchange.

(B) Any corporation may adopt an amendment of the certificate of incorporation which provides that such plan of exchange shall be adopted at a meeting of the shareholders by vote of a specified proportion of the holders of outstanding shares, or class or series of shares, entitled to vote thereon, provided that such proportion may not be less than a majority and subject to the second sentence of clause (A) of this subparagraph (2).

(d) After adoption of the plan of exchange by the board of the acquiring corporation and the board of the subject corporation and by the shareholders of the subject corporation entitled to vote thereon, unless the exchange is abandoned in accordance with paragraph (c), a certificate of exchange, entitled "Certificate of exchange of shares of .............., subject corporation, for shares of ............., acquiring corporation, or other consideration, under section 913 of the Business Corporation Law", shall be signed on behalf of each corporation and delivered to the department of state. It shall set forth:

(1) the statements required by subparagraphs (1) and (2) of paragraph (b) of this section;

(2) the effective date of the exchange if other than the date of filing of the certificate of exchange by the department of state;

(3) the date when the certificate of incorporation of each corporation was filed by the department of state;

(4) the designation of the shares to be acquired by the acquiring corporation and a statement of the consideration for such shares; and

(5) the manner in which the exchange was authorized with respect to each corporation.

(e) Upon the filing of the certificate of exchange by the department of state or on such date subsequent thereto, not to exceed thirty days, as shall be set forth in such certificate, the exchange shall be effected. When such exchange has been effected, ownership of the shares to be acquired pursuant to the plan of exchange shall vest in the acquiring corporation, whether or not the certificates for such shares have been surrendered for exchange, and the acquiring corporation shall be entitled to have new certificates registered in its name or at its direction. Shareholders whose shares have been so acquired shall become entitled to the shares, bonds or other securities of the acquiring corporation, or the cash or other consideration, required to be paid or delivered in exchange for such shares pursuant to the plan. Subject to any terms of the plan regarding surrender of certificates theretofore evidencing the shares so acquired and regarding whether such certificates shall thereafter evidence securities of the acquiring corporation, such certificates shall thereafter evidence only the right to receive the consideration required to be paid or delivered in exchange for such shares pursuant to the plan or, in the case of dissenting shareholders, their rights under section 910 (Right of shareholder to receive payment for shares upon merger or consolidation, or sale, lease, exchange or other disposition of assets, or share exchange) and section 623 (Procedure to enforce shareholder's right to receive payment for shares).

(f) (1) A foreign corporation and a domestic corporation may participate in a share exchange, but, if the subject corporation is a foreign corporation, only if such exchange is permitted by the laws of the jurisdiction under which such foreign corporation is incorporated. With respect to such exchange, any reference in subparagraph (2) of paragraph (a) of this section to a corporation shall, unless the context otherwise requires, include both domestic and foreign corporations, and the provisions of paragraphs (b), (c), (d) and (e) of this section shall apply, except to the extent otherwise provided in this paragraph.

(2) With respect to procedure, including the requirement of shareholder authorization, a domestic corporation shall comply with the provisions of this chapter relating to share exchanges in which domestic corporations are participating, and a foreign corporation shall comply with the applicable provisions of the law of the jurisdiction under which it is incorporated.

(3) If the subject corporation is a foreign corporation, the certificate of exchange shall set forth, in addition to the matters specified in paragraph (d), the jurisdiction and date of incorporation of such corporation and a statement that the exchange is permitted by the laws of the jurisdiction of such corporation and is in compliance therewith.

(g) (1) Any corporation owning at least ninety percent of the outstanding common shares, having full voting rights, of another corporation may acquire by exchange the remainder of such outstanding common shares, without the authorization of the shareholders of any such corporation and with the effect provided for in paragraph (e) of this section. The board of the acquiring corporation shall adopt a plan of exchange, setting forth the matters specified in paragraph (b) of this section. A copy of such plan of exchange or an outline of the material features thereof shall be given, personally or by mail, to all holders of shares of the subject corporation that are not owned by the acquiring corporation, unless the giving of such copy or outline has been waived by such holders.

(2) A certificate of exchange, entitled "Certificate of exchange of shares of .........., subject corporation, for shares of .........., acquiring corporation, or other consideration, under paragraph (g) of section 913 of the Business Corporation Law" and complying with the provisions of paragraph (d) and, if applicable, subparagraph (3) of paragraph (f) shall be signed, verified and delivered to the department of state by the acquiring corporation, but not less than thirty days after the giving of a copy or outline of the material features of the plan of exchange to shareholders of the subject corporation, or at any time after the waiving thereof by the holders of all the outstanding shares of the subject corporation not owned by the acquiring corporation.

(3) The right of exchange of shares granted by this paragraph to certain corporations shall not preclude the exercise by such corporations of any other right of exchange under this article.

(4) The procedure for the exchange of shares of a subject corporation under this paragraph (g) of this section shall be available where either the subject corporation or the acquiring corporation is a foreign corporation, and, in case the subject corporation is a foreign corporation, where such exchange is permitted by the laws of the jurisdiction under which such foreign corporation is incorporated.

(h) This section does not limit the power of a domestic or foreign corporation to acquire all or part of the shares of one or more classes of another domestic or foreign corporation by means of a voluntary exchange or otherwise.

(i) (1) A binding share exchange pursuant to this section shall constitute a "business combination" pursuant to section nine hundred twelve of this chapter (Requirements relating to certain business combinations) if the subject corporation is a domestic corporation and the acquiring corporation is an "interested shareholder" of the subject corporation, as such term is defined in section nine hundred twelve of this chapter.

(2) With respect to convertible securities and other securities evidencing a right to acquire shares of a subject corporation, a binding share exchange pursuant to this section shall have the same effect on the rights of the holders of such securities as a merger of the subject corporation.

(3) A binding share exchange pursuant to this section which is effectuated on or after September first, nineteen hundred ninety-one is intended to have the same effect as a "merger" in which the subject corporation is a surviving corporation, within the meaning of any provision of the certificate of incorporation, bylaws or other contract or instrument by which the subject corporation was bound on September first, nineteen hundred eighty-six, unless it is apparent on the face of such instrument that the term "merger" was not intended to include a binding share exchange.






Article 10 - (Business Corporation) NON-JUDICIAL DISSOLUTION

1001 - Authorization of dissolution.

(a) A corporation may be dissolved under this article. Such dissolution shall be authorized at a meeting of shareholders by (i) for corporations the certificate of incorporation of which expressly provides such or corporations incorporated after the effective date of paragraph (b) of this section, a majority of the votes of all outstanding shares entitled to vote thereon or (ii) for other corporations, two-thirds of the votes of all outstanding shares entitled to vote thereon, except, in either case, as otherwise provided under section 1002 (Dissolution under provision in certificate of incorporation).

(b) Any corporation may adopt an amendment of the certificate of incorporation providing that such dissolution shall be authorized at a meeting of shareholders by a specified proportion of votes of all outstanding shares entitled to vote thereon, provided that such proportion may not be less than a majority.



1002 - Dissolution under provision in certificate of incorporation.

(a) The certificate of incorporation may contain a provision that any shareholder, or the holders of any specified number or proportion of shares or votes of shares, or of any specified number or proportion of shares or votes of shares of any class or series thereof, may require the dissolution of the corporation at will or upon the occurrence of a specified event. If the certificate of incorporation contains such a provision, a certificate of dissolution under section 1003 (Certificate of dissolution; contents) may be signed, verified and delivered to the department of state as provided in section 104 (Certificate; requirements, signing, filing, effectiveness) when authorized by a holder or holders of the number or proportion of shares or votes of shares specified in such provision, given in such manner as may be specified therein, or if no manner is specified therein, when authorized on written consent signed by such holder or holders; or such certificate may be signed, verified and delivered to the department by such holder or holders or by such of them as are designated by them.

(b) An amendment of the certificate of incorporation which adds a provision permitted by this section, or which changes or strikes out such a provision, shall be authorized at a meeting of shareholders by vote of all outstanding shares, whether or not otherwise entitled to vote on any amendment, or of such lesser proportion of shares and of such class or series of shares, but not less than a majority of all outstanding shares entitled to vote on any amendment, as may be provided specifically in the certificate of incorporation for adding, changing or striking out a provision permitted by this section.

(c) If the certificate of incorporation of any corporation contains a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every certificate for shares issued by such corporation.



1003 - Certificate of dissolution; contents.

(a) A certificate of dissolution, entitled "Certificate of dissolution of ......... (name of corporation) under section 1003 of the Business Corporation Law", shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the corporation and, if its name has been changed, the name under which it was formed.

(2) The date its certificate of incorporation was filed by the department of state.

(3) The name and address of each of its officers and directors.

(4) That the corporation elects to dissolve.

(5) The manner in which the dissolution was authorized.



1004 - Certificate of dissolution; filing.

(a) The department shall not file such certificate unless the consent of the state department of taxation and finance to the dissolution is attached thereto. Upon such filing, the corporation is dissolved.

(b) Notwithstanding paragraph (a) of this section, with respect to any corporation that has done business in the city of New York and incurred liability for any tax or charge under chapter six, seven, eight, ten, eleven, twelve, thirteen, fourteen, fifteen, twenty-one, twenty-four, twenty-five or twenty-seven of title eleven of the administrative code of the city of New York, the department shall not file such certificate unless the consent of the commissioner of finance of the city of New York to the dissolution is also attached thereto.



1005 - Procedure after dissolution.

(a) After dissolution:

(1) The corporation shall carry on no business except for the purpose of winding up its affairs.

(2) The corporation shall proceed to wind up its affairs, with power to fulfill or discharge its contracts, collect its assets, sell its assets for cash at public or private sale, discharge or pay its liabilities, and do all other acts appropriate to liquidate its business.

(3) After paying or adequately providing for the payment of its liabilities:

(A) The corporation, if authorized at a meeting of shareholders by a majority of the votes of all outstanding shares entitled to vote thereon may sell its remaining assets, or any part thereof, for shares, bonds or other securities or partly for cash and partly for shares, bonds or other securities, and distribute the same among the shareholders according to their respective rights. In the case of a sale under this subparagraph where the consideration is in whole or in part other than cash, any shareholder, entitled to vote thereon, who does not vote for or consent in writing to such sale, shall, subject to and by complying with the provisions of section 623 (Procedure to enforce shareholder's right to receive payment for shares), have the right to receive payment for his shares. Section 909 (Sale, lease, exchange or other disposition of assets) is not applicable to a sale of assets under this paragraph.

(B) The corporation, whether or not it has made a sale under subparagraph (A), may distribute any remaining assets, in cash or in kind or partly each, among its shareholders according to their respective rights.

(b) When there are no shareholders, upon dissolution all subscriptions for shares shall be cancelled and all obligations of the corporation to issue shares or of the subscribers to pay their subscriptions shall terminate, except for such payments as may be required to enable the corporation to pay its liabilities.

(c) Upon the winding up of the affairs of the corporation, any assets distributable to a creditor or shareholder who is unknown or cannot be found, or who is under disability and for whom there is no legal representative, shall be paid to the state comptroller as abandoned property within six months from the date fixed for the payment of the final liquidating distribution, and be subject to the provisions of the abandoned property law.



1006 - Corporate action and survival of remedies after dissolution.

(a) A dissolved corporation, its directors, officers and shareholders may continue to function for the purpose of winding up the affairs of the corporation in the same manner as if the dissolution had not taken place, except as otherwise provided in this chapter or by court order. In particular, and without limiting the generality of the foregoing:

(1) The directors of a dissolved corporation shall not be deemed to be trustees of its assets; title to such assets shall not vest in them, but shall remain in the corporation until transferred by it in its corporate name.

(2) Dissolution shall not change quorum or voting requirements for the board or shareholders, or provisions regarding election, appointment, resignation or removal of, or filling vacancies among, directors or officers, or provisions regarding amendment or repeal of by-laws or adoption of new by-laws.

(3) Shares may be transferred and determinations of shareholders for any purpose may be made without closing the record of shareholders until such time, if any, as such record may be closed, and either the board or the shareholders may close it.

(4) The corporation may sue or be sued in all courts and participate in actions and proceedings, whether judicial, administrative, arbitrative or otherwise, in its corporate name, and process may be served by or upon it.

(b) The dissolution of a corporation shall not affect any remedy available to or against such corporation, its directors, officers or shareholders for any right or claim existing or any liability incurred before such dissolution, except as provided in sections 1007 (Notice to creditors; filing or barring claims) or 1008 (Jurisdiction of supreme court to supervise dissolution and liquidation).



1007 - Notice to creditors; filing or barring claims.

(a) At any time after dissolution, the corporation may give a notice requiring all creditors and claimants, including any with unliquidated or contingent claims and any with whom the corporation has unfulfilled contracts, to present their claims in writing and in detail at a specified place and by a specified day, which shall not be less than six months after the first publication of such notice. Such notice shall be published at least once a week for two successive weeks in a newspaper of general circulation in the county in which the office of the corporation was located at the date of dissolution. On or before the date of the first publication of such notice, the corporation shall mail a copy thereof, postage prepaid and addressed to his last known address, to each person believed to be a creditor of or claimant against the corporation whose name and address are known to or can with due diligence be ascertained by the corporation. The giving of such notice shall not constitute a recognition that any person is a proper creditor or claimant, and shall not revive or make valid, or operate as a recognition of the validity of, or a waiver of any defense or counterclaim in respect of any claim against the corporation, its assets, directors, officers or shareholders, which has been barred by any statute of limitations or become invalid by any cause, or in respect of which the corporation, its directors, officers or shareholders, has any defense or counterclaim.

(b) Any claims which shall have been filed as provided in such notice and which shall be disputed by the corporation may be submitted for determination to the supreme court under section 1008 (Jurisdiction of supreme court to supervise dissolution and liquidation). A claim filed by the trustee or paying agent for the holders of bonds or coupons shall have the same effect as if filed by the holder of any such bond or coupon. Any person whose claim is, at the date of the first publication of such notice, barred by any statute of limitations is not a creditor or claimant entitled to any notice under this section or section 1008. The claim of any such person and all other claims which are not timely filed as provided in such notice except claims which are the subject of litigation on the date of the first publication of such notice, and all claims which are so filed but are disallowed by the court under section 1008, shall be forever barred as against the corporation, its assets, directors, officers and shareholders, except to such extent, if any, as the court may allow them against any remaining assets of the corporation in the case of a creditor who shows satisfactory reason for his failure to file his claim as so provided. If the court requires a further notice under section 1008, any reference to a notice in this section shall, to the extent that the court so orders, mean such further notice, except that a claim which has been filed in accordance with a notice under this section need not be refiled under such further notice.

(c) Notwithstanding this section and section 1008, tax claims and other claims of this state, of the United States and of the department of finance of the city of New York shall not be required to be filed under those sections, and such claims shall not be barred because not so filed, and distribution of the assets of the corporation, or any part thereof, may be deferred until determination of any such claims.

(d) Laborer's wages shall be preferred claims and entitled to payment before any other creditors out of the assets of the corporation in excess of valid prior liens or encumbrances.



1008 - Jurisdiction of supreme court to supervise dissolution and liquidation.

liquidation.

(a) At any time after the filing of a certificate of dissolution under this article the supreme court in the judicial district where the office of the corporation was located at the date of its dissolution, in a special proceeding instituted under this section, upon the petition of the corporation, or, in a situation approved by the court, upon the petition of a creditor, claimant, director, officer, shareholder, subscriber for shares, incorporator or the attorney-general, may suspend or annul the dissolution or continue the liquidation of the corporation under the supervision of the court and may make all such orders as it may deem proper in all matters in connection with the dissolution or the winding up of the affairs of the corporation, and in particular, and without limitation of the generality thereof, in respect of the following:

(1) The determination of the validity of the authorization of the dissolution of the corporation and of the execution and delivery of the certificate of dissolution under this article.

(2) The adequacy of the notice given to creditors and claimants and if it is determined to have been inadequate, the requirement of such further notice as the court may deem proper.

(3) The determination of the validity and amount or invalidity of any claims which have been presented to the corporation.

(4) The barring of all creditors and claimants who have not timely filed claims as provided in any such notice, or whose claims have been disallowed by the court, as against the corporation, its assets, directors, officers and shareholders.

(5) The determination and enforcement of the liability of any director, officer, shareholder or subscriber for shares, to the corporation or for the liabilities of the corporation.

(6) The payment, satisfaction or compromise of claims against the corporation, the retention of assets for such purpose, and the determination of the adequacy of provisions made for payment of the liabilities of the corporation.

(7) The disposition or destruction of records, documents and papers of the corporation.

(8) The appointment and removal of a receiver under article 12 (Receivership) who may be a director, officer or shareholder of the corporation.

(9) The issuance of injunctions for one or more of the purposes and as provided in section 1115 (Injunction).

(10) The return of subscription payments to subscribers for shares, and the making of distributions, in cash or in kind or partly each, to the shareholders.

(11) The payment to the state comptroller, as abandoned property, of assets under paragraph (c) of section 1005 (Procedure after dissolution).

(b) Orders under this section may be entered ex parte, except that if such special proceeding was not instituted upon petition of the corporation, notice shall be given to the corporation in such manner as the court may direct. Notice shall be given to such other persons interested, and in such manner, as the court may deem proper, of any hearings and of the entry of any orders on such matters as the court shall deem proper. All orders made by the court under this section shall be binding upon the attorney-general, the corporation, its officers, directors, shareholders, subscribers for shares, incorporators, creditors and claimants.

(c) (1) Simultaneously with the institution of such special proceeding for annulment of the dissolution, the petitioner shall apply to the department of state to reserve the corporation name to the corporation. If such name shall not be available for use, the petitioner forthwith upon being notified thereof shall apply to such department for the reservation of another and available name and any judgment or order of annulment made in such proceeding shall order and direct the petitioner to execute a certificate of change of the corporate name to such other name.

(2) The clerk of the court, or such other person as the court may direct, shall transmit a certified copy of the judgment or order of annulment of the dissolution, together with the certificate of change of corporate name in the appropriate case, to the department of state, and a certified copy of such judgment or order to the clerk of the county in which the office of the corporation was located on the date of the dissolution. Upon filing by the department of state, the annulment of dissolution shall be effected.



1009 - Applicability to dissolution under other provisions.

The provisions of sections 1005 (Procedure after dissolution), 1006 (Corporate action and survival of remedies after dissolution), 1007 (Notice to creditors; filing or barring claims) and 1008 (Jurisdiction of supreme court to supervise dissolution and liquidation) shall apply to a corporation dissolved by expiration of its period of duration or under section two hundred three-a of the tax law.






Article 11 - (Business Corporation) JUDICIAL DISSOLUTION

1101 - Attorney-general's action for judicial dissolution.

(a) The attorney-general may bring an action for the dissolution of a corporation upon one or more of the following grounds:

(1) That the corporation procured its formation through fraudulent misrepresentation or concealment of a material fact.

(2) That the corporation has exceeded the authority conferred upon it by law, or has violated any provision of law whereby it has forfeited its charter, or carried on, conducted or transacted its business in a persistently fraudulent or illegal manner, or by the abuse of its powers contrary to the public policy of the state has become liable to be dissolved.

(b) An action under this section is triable by jury as a matter of right.

(c) The enumeration in paragraph (a) of grounds for dissolution shall not exclude actions or special proceedings by the attorney-general or other state officials for the annulment or dissolution of a corporation for other causes as provided in this chapter or in any other statute of this state.



1102 - Directors' petition for judicial dissolution.

If a majority of the board adopts a resolution that finds that the assets of a corporation are not sufficient to discharge its liabilities or that a dissolution will be beneficial to the shareholders, it may present a petition for its dissolution.



1103 - Shareholders' petition for judicial dissolution.

(a) If the shareholders of a corporation adopt a resolution stating that they find that its assets are not sufficient to discharge its liabilities, or that they deem a dissolution to be beneficial to the shareholders, the shareholders or such of them as are designated for that purpose in such resolution may present a petition for its dissolution.

(b) A shareholders' meeting to consider such a resolution may be called, notwithstanding any provision in the certificate of incorporation, by the holders of shares representing ten percent of the votes of all outstanding shares entitled to vote thereon, or if the certificate of incorporation authorizes a lesser proportion of votes of shares to call the meeting, by such lesser proportion. A meeting under this paragraph may not be called more often than once in any period of twelve consecutive months.

(c) Such a resolution may be adopted at a meeting of shareholders by vote of a majority of the votes of all outstanding shares entitled to vote thereon or if the certificate of incorporation requires a greater proportion of votes to adopt such a resolution, by such greater proportion.



1104 - Petition in case of deadlock among directors or shareholders.

(a) Except as otherwise provided in the certificate of incorporation under section 613 (Limitations on right to vote), the holders of shares representing one-half of the votes of all outstanding shares of a corporation entitled to vote in an election of directors may present a petition for dissolution on one or more of the following grounds:

(1) That the directors are so divided respecting the management of the corporation's affairs that the votes required for action by the board cannot be obtained.

(2) That the shareholders are so divided that the votes required for the election of directors cannot be obtained.

(3) That there is internal dissension and two or more factions of shareholders are so divided that dissolution would be beneficial to the shareholders.

(b) If the certificate of incorporation provides that the proportion of votes required for action by the board, or the proportion of votes of shareholders required for election of directors, shall be greater than that otherwise required by this chapter, such a petition may be presented by the holders of shares representing more than one-third of the votes of all outstanding shares entitled to vote on non-judicial dissolution under section 1001 (Authorization of dissolution).

(c) Notwithstanding any provision in the certificate of incorporation, any holder of shares entitled to vote at an election of directors of a corporation, may present a petition for its dissolution on the ground that the shareholders are so divided that they have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election and qualification of their successors.



1104-A - Petition for judicial dissolution under special circumstances.

(a) The holders of shares representing twenty percent or more of the votes of all outstanding shares of a corporation, other than a corporation registered as an investment company under an act of congress entitled "Investment Company Act of 1940", no shares of which are listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or an affiliated securities association, entitled to vote in an election of directors may present a petition of dissolution on one or more of the following grounds:

(1) The directors or those in control of the corporation have been guilty of illegal, fraudulent or oppressive actions toward the complaining shareholders;

(2) The property or assets of the corporation are being looted, wasted, or diverted for non-corporate purposes by its directors, officers or those in control of the corporation.

(b) The court, in determining whether to proceed with involuntary dissolution pursuant to this section, shall take into account:

(1) Whether liquidation of the corporation is the only feasible means whereby the petitioners may reasonably expect to obtain a fair return on their investment; and

(2) Whether liquidation of the corporation is reasonably necessary for the protection of the rights and interests of any substantial number of shareholders or of the petitioners.

(c) In addition to all other disclosure requirements, the directors or those in control of the corporation, no later than thirty days after the filing of a petition hereunder, shall make available for inspection and copying to the petitioners under reasonable working conditions the corporate financial books and records for the three preceding years.

(d) The court may order stock valuations be adjusted and may provide for a surcharge upon the directors or those in control of the corporation upon a finding of wilful or reckless dissipation or transfer of assets or corporate property without just or adequate compensation therefor.



1105 - Contents of petition for judicial dissolution.

A petition for dissolution shall specify the section or sections of this article under which it is authorized and state the reasons why the corporation should be dissolved. It shall be verified by the petitioner or by one of the petitioners.



1106 - Order to show cause; issuance; publication, service, filing.

(a) Upon the presentation of such a petition, the court shall make an order requiring the corporation and all persons interested in the corporation to show cause before it, or before a referee designated in the order, at a time and place therein specified, not less than four weeks after the granting of the order, why the corporation should not be dissolved. In connection therewith, the court may order the corporation, its officers and directors, to furnish the court with a schedule of all information, known or ascertainable with due diligence by them, deemed pertinent by the court, including a statement of the corporate assets and liabilities, and the name and address of each shareholder and of each creditor and claimant, including any with unliquidated or contingent claims and any with whom the corporation has unfulfilled contracts.

(b) A copy of the order to show cause shall be published as prescribed therein, at least once in each of the three weeks before the time appointed for the hearing thereon, in one or more newspapers, specified in the order, of general circulation in the county in which the office of the corporation is located at the date of the order.

(c) A copy of the order to show cause shall be served upon the state tax commission and the corporation and upon each person named in the petition, or in any schedule provided for in paragraph (a), as a shareholder, creditor or claimant, except upon a person whose address is stated to be unknown, and cannot with due diligence be ascertained by the corporation. The service shall be made personally, at least ten days before the time appointed for the hearing, or by mailing a copy of the order, postage prepaid, at least twenty days before the time so appointed, addressed to the person to be served at his last known address.

(d) A copy of the order to show cause and the petition shall be filed, within ten days after the order is entered, with the clerk of the county where the office of the corporation is located at the date of the order. A copy of each schedule furnished to the court under this section shall, within ten days thereafter, be filed with such clerk.

(e) Publication, service and filing provided for in this section shall be effected by the corporation or such other persons as the court may order.



1107 - Amending papers.

At any stage, before final order, the court may grant an order amending the petition or any other paper filed in the action or special proceeding, with like effect as though originally filed as amended, or otherwise as the court may direct.



1108 - Referee.

If a referee was not designated in the order to show cause, the court, in its discretion, may appoint a referee when or after the order is returnable. The court may at any time appoint a successor referee.



1109 - Hearing and decision.

At the time and place specified in the order to show cause, or at any other time and place to which the hearing is adjourned, the court or the referee shall hear the allegations and proofs of the parties and determine the facts. The decision of the court or the report of the referee shall be made and filed with the clerk of the court with all convenient speed.



1110 - Application for final order.

When the hearing is before a referee, a motion for a final order must be made to the court upon notice to each party to the action or special proceeding who has appeared therein. The notice of motion may be served as prescribed for the service of papers upon an attorney in an action in such court. When the hearing is before the court, a motion for a final order may be made at the hearing or at such time and upon such notice as the court prescribes.



1111 - Judgment or final order of dissolution.

(a) In an action or special proceeding under this article if, in the court's discretion, it shall appear that the corporation should be dissolved, it shall make a judgment or final order dissolving the corporation.

(b) In making its decision, the court shall take into consideration the following criteria:

(1) In an action brought by the attorney-general, the interest of the public is of paramount importance.

(2) In a special proceeding brought by directors or shareholders, the benefit to the shareholders of a dissolution is of paramount importance.

(3) In a special proceeding brought under section 1104 (Petition in case of deadlock among directors or shareholders) or section 1104-a (Petition for judicial dissolution under special circumstances) dissolution is not to be denied merely because it is found that the corporate business has been or could be conducted at a profit.

(c) If the judgment or final order shall provide for a dissolution of the corporation, the court may, in its discretion, provide therein for the distribution of the property of the corporation to those entitled thereto according to their respective rights.

(d) The clerk of the court or such other person as the court may direct shall transmit certified copies of the judgment or final order of dissolution to the department of state and to the clerk of the county in which the office of the corporation was located at the date of the judgment or order. Upon filing by the department of state, the corporation shall be dissolved.

(e) The corporation shall promptly thereafter transmit a certified copy of the judgment or final order to the clerk of each other county in which its certificate of incorporation was filed.



1112 - Venue.

An action or special proceeding under this article shall be brought in the supreme court in the judicial district in which the office of the corporation is located at the time of the service on the corporation of a summons in such action or of the presentation to the court of the petition in such special proceeding.



1113 - Preservation of assets; appointment of receiver.

At any stage of an action or special proceeding under this article, the court may, in its discretion, make all such orders as it may deem proper in connection with preserving the property and carrying on the business of the corporation, including the appointment and removal of a receiver under article 12 (Receivership), who may be a director, officer or shareholder of the corporation.



1114 - Certain sales, transfers, security interests and judgments void.

A sale, mortgage, conveyance or other transfer of, or the creation of a security interest in, any property of a corporation made, without prior approval of the court, after service upon the corporation of a summons in an action, or of an order to show cause in a special proceeding, under this article in payment of or as security for an existing or prior debt or for any other or for no consideration, or a judgment thereafter rendered against the corporation by confession or upon the acceptance of any offer, shall be void as against such persons and to such extent, if any, as the court shall determine.



1115 - Injunction.

(a) At any stage of an action or special proceeding under this article, the court may, in its discretion, grant an injunction, effective during the pendency of the action or special proceeding or such shorter period as it may specify in the injunction, for one or more of the following purposes:

(1) Restraining the corporation and its directors and officers from transacting any unauthorized business and from exercising any corporate powers, except by permission of the court.

(2) Restraining the corporation and its directors and officers from collecting or receiving any debt or other property of the corporation, and from paying out or otherwise transferring or delivering any property of the corporation, except by permission of the court.

(3) Restraining the creditors of the corporation from beginning any action against the corporation, or from taking any proceedings in an action theretofore commenced, except by permission of the court. Such injunction shall have the same effect and be subject to the same provisions of law as if each creditor upon whom it is served was named therein.



1116 - Discontinuance of action or special proceeding.

An action or special proceeding for the dissolution of a corporation may be discontinued at any stage when it is established that the cause for dissolution did not exist or no longer exists. In such event, the court shall dismiss the action or special proceeding and direct any receiver to redeliver to the corporation all its remaining property.



1117 - Applicability of other provisions.

(a) Subject to the provisions of this article, the provisions of sections 1005 (Procedure after dissolution), 1006 (Corporate action and survival of remedies after dissolution), 1007 (Notice to creditors; filing or barring claims) and 1008 (Jurisdiction of supreme court to supervise dissolution and liquidation) shall apply to a corporation dissolved under this article.

(b) Any orders provided for in section 1008, may be made at any stage of an action or special proceeding for dissolution of a corporation under this article, and if the corporation is dissolved under this article, the court may retain jurisdiction for the purpose of making such orders, after the dissolution, in such action or special proceeding. The court may also make such orders in separate special proceedings, as provided in section 1008.

(c) Notice to creditors and claimants, provided for in section 1007, may also be given, by order of the court, at any stage of an action or special proceeding for dissolution of a corporation under this article.



1118 - Purchase of petitioner's shares; valuation.

(a) In any proceeding brought pursuant to section eleven hundred four-a of this chapter, any other shareholder or shareholders or the corporation may, at any time within ninety days after the filing of such petition or at such later time as the court in its discretion may allow, elect to purchase the shares owned by the petitioners at their fair value and upon such terms and conditions as may be approved by the court, including the conditions of paragraph (c) herein. An election pursuant to this section shall be irrevocable unless the court, in its discretion, for just and equitable considerations, determines that such election be revocable.

(b) If one or more shareholders or the corporation elect to purchase the shares owned by the petitioner but are unable to agree with the petitioner upon the fair value of such shares, the court, upon the application of such prospective purchaser or purchasers or the petitioner, may stay the proceedings brought pursuant to section 1104-a of this chapter and determine the fair value of the petitioner's shares as of the day prior to the date on which such petition was filed, exclusive of any element of value arising from such filing but giving effect to any adjustment or surcharge found to be appropriate in the proceeding under section 1104-a of this chapter. In determining the fair value of the petitioner's shares, the court, in its discretion, may award interest from the date the petition is filed to the date of payment for the petitioner's share at an equitable rate upon judicially determined fair value of his shares.

(c) In connection with any election to purchase pursuant to this section:

(1) If such election is made beyond ninety days after the filing of the petition, and the court allows such petition, the court, in its discretion, may award the petitioner his reasonable expenses incurred in the proceeding prior to such election, including reasonable attorneys' fees;

(2) The court, in its discretion, may require, at any time prior to the actual purchase of petitioner's shares, the posting of a bond or other acceptable security in an amount sufficient to secure petitioner for the fair value of his shares.






Article 12 - (Business Corporation) RECEIVERSHIP

1201 - Action by judgment creditor for sequestration.

Where final judgment for a sum of money has been rendered against a corporation, and an execution issued thereupon to the sheriff of the county where the corporation does its general business, or where its office is located, has been returned wholly or partly unsatisfied, the judgment creditor may maintain an action to procure a judgment sequestrating the property of the corporation and providing for a distribution thereof.



1202 - Appointment of receiver of property of a domestic or foreign corporation.

corporation.

(a) A receiver of the property of a corporation can be appointed only by the court, and in one of the following cases:

(1) An action or special proceeding brought under article 10 (Non-judicial dissolution) or 11 (Judicial dissolution).

(2) An action under section 1201 (Action by judgment creditor for sequestration).

(3) An action brought by the attorney-general or by a shareholder to preserve the assets of a corporation, which has no officer within this state qualified to administer them.

(4) An action to preserve the assets in this state, of any kind, tangible or intangible, of a foreign corporation which has been dissolved, nationalized or its authority or existence otherwise terminated or cancelled in the jurisdiction of its incorporation or which has ceased to do business, brought by any creditor or shareholder of such corporation or by one on whose behalf an order of attachment against the property of such corporation has been issued.

(b) A receiver shall be subject to the control of the court at all times and may be removed by the court at any time.

(c) All actions or special proceedings brought by or against a receiver shall have a preference upon the calendars of all courts next in order to actions or special proceedings brought by the people of the state of New York.



1203 - Temporary and permanent receiver.

(a) At any stage before final judgment or final order in an action or special proceeding brought under this article, the court may appoint one or more receivers of the property of the corporation or of the property in this state of a foreign corporation against which an action has been brought under subparagraph (a) (4) of section 1202 (Appointment of receiver of property of a domestic or foreign corporation). Notice of an application for the appointment of a receiver shall be given to the attorney-general and to such other persons and in such manner as the court directs. The determination by the court of the necessity or advisability of appointing a receiver or an attorney for a receiver, and the allowance of expenses, commissions or compensation to the receiver or his attorney, shall be subject to review on appeal. This provision shall not affect any other right to review on appeal.

(b) A receiver appointed by or under a final judgment or order in an action or special proceeding, or a temporary receiver who is continued by the final judgment or order, is a permanent receiver. The court may confer upon a temporary receiver the powers, and subject him to the duties of a permanent receiver, or so much thereof as it deems proper.



1204 - Oath and security.

(a) A receiver, before entering upon his duties, shall:

(1) Take and subscribe an oath that he will faithfully, honestly and impartially discharge the trust committed to him, and the oath shall be filed with the clerk of the court in which the action or special proceeding is pending.

(2) File with the clerk of such court a bond to the people, with at least two sufficient sureties or a bond executed by any fidelity or surety company authorized by the laws of this state to transact business, in a penalty fixed by the court appointing him, conditioned for the faithful discharge of his duties as receiver. The court may at any time direct a receiver to give a new bond with new sureties and with like condition.



1205 - Designation of depositories by court.

All orders appointing a receiver of a corporation shall designate therein one or more places of deposit, wherein all funds of the corporation not needed for immediate disbursement shall be deposited and no other deposits and no investment of such funds shall be made, except upon the order of the court.



1206 - Powers of permanent receiver.

(a) A permanent receiver, upon qualifying under section 1204 (Oath and security), shall be vested with title to all the property of the corporation wherever situated or of the property in this state of a foreign corporation against which an action or special proceeding has been brought under subparagraph (a) (4) of section 1202 (Appointment of receiver of property of a domestic or foreign corporation), for the benefit of the creditors and shareholders of the corporation.

(b) A permanent receiver shall have the power:

(1) To sue in his own name or otherwise for the recovery of the property, debts and causes of action of the corporation. No set-off or counterclaim shall be allowed in any such action for any demand unless it was owing by the corporation to the defendant before the commencement of the action or special proceeding in which the receiver was appointed or unless it shall have been incurred by the receiver subsequent to his appointment.

(2) To sell at public or private sale all the property vested in him, in such manner and on such terms and conditions as the court shall direct, and to make necessary transfers and conveyances thereof.

(3) To examine on oath, to be administered by him, any person concerning any matter pertaining to or affecting the receivership.

(4) To settle or compound any demands by or against the receivership.

(c) When more than one receiver is appointed, all provisions in this article in reference to one receiver shall apply to them.

(d) When more than one receiver is appointed, the debts and property of the corporation may be collected and received by any of them; when more than two receivers are appointed, the powers and rights conferred on them may be exercised by any two.

(e) When more than one receiver is appointed, the survivor or survivors of such receivers shall have all the powers and right of the receivers.



1207 - Duties of receiver upon appointment.

(a) Upon appointment and qualification, a receiver shall have the following duties:

(1) To give immediate notice of his appointment by publication once a week for two successive weeks in two newspapers of general circulation in the county where the office of the corporation is located or, in the case of a foreign corporation against which an action has been brought under subparagraph (a) (4) of section 1202 (Appointment of receiver of property of a domestic or foreign corporation), in a newspaper of general circulation as directed by the court, requiring:

(A) All persons indebted to the corporation to render an account of all debts owing by them to the corporation and to pay the same to the receiver at a specified place and by a specified day.

(B) All persons having in their possession any property of the corporation to deliver the same to the receiver at the specified place and by the specified day.

(C) All creditors and claimants, including any with unliquidated or contingent claims and any with whom the corporation has unfulfilled contracts, to present their claims to the receiver in writing and in detail at a specified place and by a specified day, which shall not be less than six months after the first publication of such notice. Whenever a receiver is appointed in dissolution proceedings under article 10 (Non-judicial dissolution) or article 11 (Judicial dissolution), section 1007 (Notice to creditors; filing or barring claims) shall apply and shall control the giving of notice to creditors and claimants and the filing and barring of claims.

(2) To call a general meeting of the creditors of the corporation within four months from the date of his appointment by a notice to be published as directed in subparagraph (a) (1), setting forth the time and place of such meeting, which time shall be not more than two months, nor less than one month after the first publication of such notice. At such meeting, or at an adjournment thereof, the receiver shall present a statement of all accounts and demands for and against the corporation, its subsisting contracts, and the money and other assets in his hands.

(3) To keep true books of account of all moneys received and expended by him as receiver, which books shall be open for inspection at reasonable times by creditors or other persons interested therein. On or before the first day of February in each year, for the preceding calendar year, and at such other times as the court shall direct, the receiver shall file with the clerk of the court by which he was appointed a verified statement showing the assets received, the disposition thereof, the money on hand, all payments made, specifying the persons to whom paid and the purpose of the payments, the amount necessary to be retained to meet necessary expenses and claims against the receiver, and the distributive share in the remainder of each person interested therein. A copy of such statement shall be served by the receiver upon the attorney-general within five days after the filing thereof.



1208 - Penalty for concealing property from receiver.

Any persons having possession of property belonging to the corporation, who shall wrongfully withhold such property from the receiver after the day specified in the notice given under section 1207 (Duties of receiver upon appointment), shall forfeit to the receiver double the value of such property, and the same may be recovered in an action by the receiver.



1209 - Recovery of assets.

(a) Whenever a receiver, by verified petition to the supreme court at a special term held in the judicial district in which he was appointed shall show that he has good reason to believe that any person has in his possession or under his control, or has wrongfully concealed, withheld or disposed of, any property of the corporation, or that any person can testify concerning such facts, the court, with or without notice, shall make an order requiring such person to appear before the court or a referee, at a time and place designated, and submit to an examination concerning such facts. In such order, or at any time thereafter, in its discretion, the court may enjoin and restrain such person from disposing of any property of the corporation in his possession or under his control.

(b) In any examination under such order, the court may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law; provided that no immunity shall be conferred except upon twenty-four hours prior written notice to the appropriate district attorney having an official interest therein.

(c) A person so ordered to appear shall be entitled to the same fees and mileage, to be paid at the time of serving the order, as are allowed by law to witnesses subpoenaed to attend and testify in an action in the supreme court, and shall be subject to the same penalties upon failure to appear and testify in obedience to such order as are provided by law in the case of witnesses who fail to obey a subpoena to appear and testify in an action.

(d) A person appearing for examination in obedience to such order shall be sworn, and shall be entitled to be represented on such examination by counsel, and may be cross-examined, or may make a voluntary statement in his own behalf concerning the subject of his examination.

(e) The testimony taken under such order shall be signed and sworn to by the person examined, and be filed in the office of the clerk of the county where the action or proceeding is pending. If it shall appear that any person is wrongfully concealing or withholding, or has in his possession or under his control, any property of the corporation, on notice to him, the court may make an order requiring him forthwith to deliver it to the receiver, subject to the further order of the court.



1210 - Order of payment by receiver.

(a) Laborers' wages shall be preferred claims and entitled to payment before any other creditors out of the assets of the corporation in excess of valid prior liens or encumbrances.

(b) The receiver shall subject to any prior liens or encumbrances distribute the residue of the moneys in his hands, among the creditors whose claims have been proved and allowed, as follows:

(1) All debts due by such corporation to the United States, and all debts entitled to a preference under the laws of the United States.

(2) All debts that may be owing by the corporation as trustee.

(3) Judgments against the corporation, to the extent of the value of the real property on which they are liens.

(4) All other creditors, in proportion to their respective demands, without preference to specialty debts.



1211 - Final distribution by receiver.

(a) If there remains property of the corporation after the first distribution, the receiver shall, within one year thereafter, make a final distribution among the creditors entitled thereto. Notice that such distribution will be the final distribution to creditors shall be published once a week for two consecutive weeks in a newspaper of general circulation in the county where the office of the corporation is located.

(b) A creditor or claimant who failed to prove his claim before the first distribution and who proves it before the final one shall receive the sum he would have been entitled to on the first distribution before any further distribution shall be made to other creditors or claimants.

(c) Unless the court shall otherwise direct, no other distribution shall be made thereafter to creditors, except to those having pending actions against the corporation or the receiver.

(d) After the final distribution to creditors, the receiver shall not be answerable to any creditor or claimant, unless his claim shall have been proved before or at the time specified in the notice of the final distribution.



1212 - Disposition of moneys retained; surplus; unclaimed distributions.

distributions.

(a) When any action pending at the time of the final distribution shall be terminated, the receiver shall apply the moneys retained by him to the payment of the amount recovered, and his necessary charges and expenses incurred therein.

(b) After the final distribution to creditors and after deducting his charges and expenses, the receiver shall distribute any surplus among the shareholders of the corporation, in accordance with their respective rights.

(c) Any portion of the assets distributable to a creditor or shareholder who is unknown or cannot be found, or who is under disability and for whom there is no legal representative, shall be paid by the receiver to the state comptroller as abandoned property within six months from the date fixed for the payment of the final liquidating distribution, and be subject to the provisions of the abandoned property law.



1213 - Omission or default of receiver.

Upon notice to the attorney-general and upon such notice to creditors or others interested as the court shall direct, the court may, in the furtherance of justice, relieve a receiver from any omission or default, on such conditions as may be imposed, and, on compliance therewith, confirm his action.



1214 - Application by attorney-general for removal of receiver and to close receivership.

close receivership.

(a) Whenever he deems it to be to the advantage of the shareholders, creditors or other persons interested in the assets of any corporation for which a receiver has been appointed, the attorney-general may move:

(1) For an order removing the receiver and appointing another in his stead;

(2) To compel the receiver to account;

(3) For such other and additional orders as may facilitate the closing of the receivership.



1215 - Resignation by receiver; filling any vacancy.

(a) A receiver may petition the court appointing him for an order to show cause why he should not be permitted to resign.

(b) The petition shall be accompanied by a verified account of all the assets of the corporation received by him, of all payments or other disposition thereof made by him, of the remaining assets of the corporation in respect to which he was appointed receiver and the situation of the same, and of all his transactions as receiver. Thereupon, the court shall grant an order directing notice to be given to the sureties on his official bond and to all persons interested in the property of the corporation to show cause, at a time and place specified, why the receiver should not be permitted to resign. Such notice shall be published once in each week for six successive weeks in one or more newspapers as the court shall direct. If it shall appear that the proceedings of the receiver in the discharge of his trust have been fair and honest and that there is no good cause to the contrary, the court shall make an order permitting such receiver to resign. Thereupon he shall be discharged and his powers as receiver shall cease, but he shall remain subject to any liability incurred prior to the making of such order. The court, in its discretion, may require the expense of such proceeding to be paid by the receiver presenting the petition.

(c) Any vacancy created by resignation, removal, death or otherwise, may be filled by the court, and the property of the receivership shall be delivered to the remaining receivers or, if there are none, to the successor appointed by the court. The court may summarily enforce delivery by order in the action or special proceeding in which the receiver was appointed.



1216 - Final accounting; notice; duty of attorney-general.

(a) Within one year after qualifying, the receiver shall apply to the court for a final settlement of his accounts and for an order for distribution, or, upon notice to the attorney-general, for an extension of time, setting forth the reasons therefor. If the receiver has not so applied for a settlement of his accounts or for such extension of time, the attorney-general or any creditor or shareholder may apply for an order that the receiver show cause why an accounting and distribution should not be had, and after the expiration of eighteen months from the time the receiver qualified, it shall be the duty of the attorney-general to apply for such an order on notice to the receiver.

(b) Before presenting a final account, the receiver shall give notice of his intention to file it by publication, under subparagraph (a) (1) of section 1207 (Duties of receiver upon appointment), setting forth the time and place of filing and presentation to the court. The receiver shall also give not less than eight days' written notice to the sureties on his official bond.

(c) Upon presentation of such account, the court shall hear the allegations, objections and proofs of all parties interested and allow or disallow such account, in whole or in part, and make a final order. The court may refer the account and the hearing, in whole or in part, to a referee who shall report thereon to the court.



1217 - Commissions.

(a) A receiver shall be entitled, in addition to his necessary expenses, to such commissions upon the sums received and disbursed as may be allowed by the court, as follows:

(1) On the first twenty thousand dollars, not exceeding five percent;

(2) On the next eighty thousand dollars, not exceeding two and one-half percent; and

(3) On the remainder, not exceeding one percent.

(b) If the commissions of the receiver so computed do not amount to one hundred dollars, the court in its discretion may allow such sum not exceeding one hundred dollars as shall be reasonable.

(c) When more than one receiver shall be appointed, the compensation herein provided shall be divided between them, as the court directs.



1218 - Special provisions relating to actions or special proceedings against foreign corporations.

against foreign corporations.

(a) In any action or special proceeding brought against a foreign corporation under this article, the following provisions shall apply:

(1) Service of the summons in such action may be made personally within the state of New York, by delivery of the same to any officer or director of the corporation, or by publication pursuant to an order obtained as hereinafter provided.

(2) An order directing service by publication of the summons shall be made upon application of a plaintiff in any such action and shall be founded upon a verified complaint, alleging that the defendant is a foreign corporation and has or may have or may be entitled to assets, credits, choses in action or other property, tangible or intangible within the state and that such corporation has been dissolved, nationalized or that its authority or existence has been terminated or cancelled in the jurisdiction of its incorporation, or that it has ceased to do business, and upon an affidavit reciting that personal service of the summons cannot be effected within the state with due diligence and that a temporary receiver of its property within the state of New York has been appointed pursuant to this article in such action and that a copy of the order appointing the receiver has been served personally by or on behalf of such receiver upon a person, firm or corporation holding property, tangible or intangible, of the said foreign corporation, or against whom a claim or demand in favor of such foreign corporation exists and that demand therefor has been made upon such person, firm or corporation by or on behalf of such receiver.

(3) The order directing service of the summons shall require the publication thereof in a newspaper published in the state of New York in the English language at least once a week for four successive weeks, and shall also require the mailing on or before the date of the first publication of a copy of the summons, complaint and order to the corporation at its last known principal or head office in the state or country of its incorporation.

(4) In any such action, the summons shall be served personally or an order directing service thereof by publication shall be obtained and the first publication thereof made within sixty days after the appointment of the temporary receiver, and if served by publication, the service shall be made complete by the continuance thereof.

(5) If served by publication, service of the summons shall be deemed complete on the date of the last publication. The action shall be deemed commenced upon the issuance of the summons. The order appointing the receiver and the papers upon which the same is granted shall be filed in the office of the clerk of the court where the action is triable within ten days after the order is made.

(6) In the event that the defendant defaults in answering, or if after a trial the court is satisfied that the defendant has ceased to do business by reason of any thing or matter whatsoever, or that it has been dissolved, nationalized, or its authority or existence has been otherwise terminated or cancelled, the court shall thereupon direct judgment, appointing a permanent receiver and directing the receiver to liquidate the assets, credits, choses in action and property, tangible and intangible, in the state of New York of the said defendant, in the manner provided in this article.

(7) The time between the cessation of business by the corporation or its dissolution or nationalization or the termination or cancellation of its authority or existence and the appointment of a receiver in this state pursuant to this article, whichever time is longer, plus three years after such appointment, shall not be a part of the time limited by domestic or foreign law for the commencement of an action or for the assertion of a claim therein by or on behalf of or against said corporation or by or against said receiver, whether or not said action or claim has heretofore been barred by any statute of limitations of this state or of any other state or country.

(8) The existence of and causes of action of or against such corporation existing at the time of its dissolution, nationalization, or the termination or cancellation of its authority or existence, or arising thereafter, shall not be deemed ended, abated or affected thereby, nor shall actions brought by or against such corporation or a receiver appointed hereunder or any remedy therein be deemed to have ended or abated or to have been affected by reason of such dissolution, nationalization, or termination or cancellation of its authority or existence. This provision shall apply to all property, tangible and intangible, debts, demands, and choses in action of such corporation within the state of New York, and to all litigation heretofore or hereafter brought in the courts of the state or of the United States to which the corporation or the receiver of said corporation appointed pursuant to the provisions of this article is a party. Any receiver appointed pursuant to the provisions of this article may be substituted for such corporation in any action or proceeding pending in the courts of the state or of the United States to which such corporation is a party and may intervene in any action or proceeding which relates to or affects any of the assets or claims of the corporation and revive any action which shall have heretofore or which may hereafter have abated, and such dissolution, nationalization, or termination or cancellation of its authority or existence in the jurisdiction of its incorporation, or any confiscatory law or decree thereof, shall not be deemed to have any extra-territorial effect or validity as to the property, tangible or intangible, debts, demands or choses in action of such corporation within the state or any debts or obligations owing to such corporation from persons, firms or corporations residing, sojourning or doing business in the state. Nothing contained in this subdivision shall be deemed to validate claims for or causes of action or actions to recover property located in or moneys payable in the jurisdiction of incorporation which are unenforcible under the laws of such jurisdiction.

(9) If any receiver or trustee has heretofore been appointed in this state for such corporation or its property in any action or proceeding, either before or supplementary to judgment, otherwise than in an action brought pursuant to this article, such receiver or trustee may be appointed or continued as the receiver in any action brought pursuant to the provisions of this article.

(10) The appointment of a receiver or the pendency of an action for the appointment of such receiver, shall until such receiver shall be discharged or until such action shall have terminated, be a bar to any subsequent application or action for the appointment of a receiver of the assets of the same corporation.

(11) An action shall be commenced within three years from the discovery by the plaintiff or his predecessor in interest, of any asset of said corporation in the state of New York.






Article 13 - (Business Corporation) FOREIGN CORPORATIONS

1301 - Authorization of foreign corporations.

(a) A foreign corporation shall not do business in this state until it has been authorized to do so as provided in this article.A foreign corporation may be authorized to do in this state any business which may be done lawfully in this state by a domestic corporation, to the extent that it is authorized to do such business in the jurisdiction of its incorporation, but no other business.

(b) Without excluding other activities which may not constitute doing business in this state, a foreign corporation shall not be considered to be doing business in this state, for the purposes of this chapter, by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or proceeding, whether judicial, administrative, arbitrative or otherwise, or effecting settlement thereof or the settlement of claims or disputes.

(2) Holding meetings of its directors or its shareholders.

(3) Maintaining bank accounts.

(4) Maintaining offices or agencies only for the transfer, exchange and registration of its securities, or appointing and maintaining trustees or depositaries with relation to its securities.

(c) The specification in paragraph (b) does not establish a standard for activities which may subject a foreign corporation to service of process under this chapter or any other statute of this state.

(d) A foreign corporation whose corporate name is not acceptable for authorization pursuant to sections 301 and 302 of this chapter, may submit in its application for authority pursuant to section 1304 of this chapter, a fictitious name under which it shall do business in this state. A fictitious name submitted pursuant to this section shall be subject to the provisions of subparagraphs (2) through (9) of paragraph (a) of section 301 and 302 of this chapter. A foreign corporation authorized to do business in this state under a fictitious name pursuant to this section, shall use such fictitious name in all of its dealings with the secretary of state and in the conduct of its business in this state. The provisions of section one hundred thirty of the general business law shall not apply to any fictitious name filed by a foreign corporation pursuant to this section, and a filing under section one hundred thirty of the general business law shall not constitute the adoption of a fictitious name.



1302 - Application to existing authorized foreign corporations.

Every foreign corporation which on the effective date of this chapter is authorized to do business in this state under a certificate of authority heretofore issued to it by the secretary of state shall continue to have such authority. Such foreign corporation, its shareholders, directors and officers shall have the same rights, franchises and privileges and shall be subject to the same limitations, restrictions, liabilities and penalties as a foreign corporation authorized under this chapter, its shareholders, directors and officers respectively. Reference in this chapter to an application for authority shall, unless the context otherwise requires, include the statement and designation and any amendment thereof required to be filed by the secretary of state under prior statutes to obtain a certificate of authority.



1303 - Violations.

The attorney-general may bring an action to restrain a foreign corporation from doing in this state without authority any business for the doing of which it is required to be authorized in this state, or from doing in this state any business not set forth in its application for authority or certificate of amendment filed by the department of state. The attorney-general may bring an action or special proceeding to annul the authority of a foreign corporation doing in this state any business not set forth in its application for authority or certificate of amendment or the authority of which was obtained through fraudulent misrepresentation or concealment of a material fact or to enjoin or annul the authority of any foreign corporation which within this state contrary to law has done or omitted any act which if done by a domestic corporation would be a cause for its dissolution under section 1101 (Attorney-general's action for judicial dissolution) or to annul the authority of a foreign corporation that has been dissolved or had its authority or existence otherwise terminated or cancelled in the jurisdiction of its incorporation. The attorney-general shall deliver a certified copy of the order of annulment to the department of state. Upon the filing thereof by the department of state the authority of the foreign corporation to do business in this state shall be annulled. The secretary of state shall continue as agent of the foreign corporation upon whom process against it may be served in any action or special proceeding based upon any liability or obligation incurred by the foreign corporation within the state prior to the filing of the certified copy of the order of annulment by the department of state.



1304 - Application for authority; contents.

(a) A foreign corporation may apply for authority to do business in this state. An application, entitled "Application for authority of ...... (name of corporation) under section 1304 of the Business Corporation Law", shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the foreign corporation.

(2) The fictitious name the corporation agrees to use in this state pursuant to section 1301 of this chapter, if applicable.

(3) The jurisdiction and date of its incorporation.

(4) The purpose or purposes for which it is formed, it being sufficient to state, either alone or with other purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under this chapter, provided that it also state that it is not formed to engage in any act or activity requiring the consent or approval of any state official, department, board, agency or other body without such consent or approval first being obtained. By such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations therein or in this chapter, if any.

(5) The county within this state in which its office is to be located.

(6) A designation of the secretary of state as its agent upon whom process against it may be served and the post office address within or without this state to which the secretary of state shall mail a copy of any process against it served upon him.

(7) If it is to have a registered agent, his name and address within this state and a statement that the registered agent is to be its agent upon whom process against it may be served.

(8) A statement that the foreign corporation has not since its incorporation or since the date its authority to do business in this state was last surrendered, engaged in any activity in this state, except as set forth in paragraph (b) of section 1301 (Authorization of foreign corporations), or in lieu thereof the consent of the state tax commission to the filing of the application, which consent shall be attached thereto.

(b) Attached to the application for authority shall be a certificate by an authorized officer of the jurisdiction of its incorporation that the foreign corporation is an existing corporation. If such certificate is in a foreign language, a translation thereof under oath of the translator shall be attached thereto.



1305 - Application for authority; effect.

Upon filing by the department of state of the application for authority the foreign corporation shall be authorized to do in this state any business set forth in the application.Such authority shall continue so long as it retains its authority to do such business in the jurisdiction of its incorporation and its authority to do business in this state has not been surrendered, suspended or annulled in accordance with law.



1306 - Powers of authorized foreign corporations.

An authorized foreign corporation shall have such powers as are permitted by the laws of the jurisdiction of its incorporation but no greater powers than those of a domestic corporation formed for the business set forth in the application for authority.



1307 - Tenure of real property.

A foreign corporation may acquire and hold real property in this state in furtherance of its corporate purposes and may convey the same by deed or otherwise in the same manner as a domestic corporation.



1308 - Amendments or changes.

(a) An authorized foreign corporation may amend or change its application for authority from time to time in any and as many of the following respects as may be desired if the amendments contain only such provisions as might be lawfully contained in an application for authority at the time of making such amendment:

(1) To change its corporate name if such change has been effected under the laws of the jurisdiction of its incorporation.

(2) To change its fictitious name filed pursuant to paragraph (d) of section 1301 of this chapter, to another fictitious name, if its true corporate name is not available for use in this state.

(3) To delete its fictitious name filed pursuant to paragraph (d) of section 1301 of this chapter, if its true corporate name is now available for use in this state.

(4) To adopt a fictitious name when the corporate name is changed and is not available in this state.

(5) To enlarge, limit or otherwise change the business which it proposes to do in this state.

(6) To change the location of its office in this state.

(7) To specify or change the post office address to which the secretary of state shall mail a copy of any process against it served upon him.

(8) To make, revoke or change the designation of a registered agent or to specify or change his address.

(9) To change the jurisdiction of its incorporation if such change has been effected under laws permitting such a change to occur.



1309 - Certificate of amendment; contents, effect.

(a) To accomplish such amendment a certificate, entitled "Certificate of amendment of application for authority of ......(name of corporation) under section 1309 of the Business Corporation Law", shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the foreign corporation as it appears on the index of names of existing domestic and authorized foreign corporations of any type or kind in the department of state, division of corporations and the fictitious name the corporation has agreed to use in this state pursuant to paragraph (d) of section 1301 of this chapter.

(2) The jurisdiction of its incorporation. If the jurisdiction of its incorporation has been changed, a statement that the change of jurisdiction has been effected under laws permitting such a change to occur, citing such laws, and including the date the change in jurisdiction was so effected; and a statement that annexed to this certificate of amendment of application for authority is the certificate required by paragraph (b) of this section.

(3) The date it was authorized to do business in this state.

(4) Each amendment effected thereby.

(5) If the true corporate name of the foreign corporation is to be changed, a statement that the change of name has been effected under the laws of the jurisdiction of its incorporation and the date the change was so effected.

(6) If the business it proposes to do in this state is to be enlarged, limited or otherwise changed, a statement that it is authorized to do in the jurisdiction of its incorporation the business which it proposes to do in this state.

(b) If the jurisdiction of its incorporation has been changed, annexed to the certificate of amendment of application for authority shall be a certificate by an authorized officer of the new jurisdiction of its incorporation that such foreign corporation is an existing corporation domiciled in that jurisdiction. If the annexed certificate by an authorized officer is not in the English language, there shall be attached thereto a translation thereof in the English language under oath of the translator.

(c) If an authorized foreign corporation has changed its name in the jurisdiction of its incorporation, or has changed its jurisdiction of incorporation, it shall deliver to the department of state within twenty days after the change became effective in that jurisdiction a certificate of amendment under paragraph (a) of this section. Upon its failure to deliver such certificate, its authority to do business in this state shall upon the expiration of said twenty days be suspended. The filing by the department of state of a certificate of amendment changing the corporate name or jurisdiction of incorporation within one hundred twenty days after the effective date of the change of name in the jurisdiction of its incorporation or of the change of jurisdiction of its incorporation effected under laws permitting such a change to occur shall annul the suspension, and its authority to do business in this state shall be restored and continue as if no suspension had occurred. The secretary of state shall continue as agent of the foreign corporation upon whom process against the foreign corporation may be served in the manner set forth in paragraph (b) of section 306 (Service of process), in any action or special proceeding based upon any liability or obligation incurred by it within this state before the filing of the certificate of amendment changing the corporate name or changing the jurisdiction of incorporation.



1309-A - Certificate of change; contents.

(a) In lieu of a certificate of amendment, an authorized foreign corporation, upon compliance with this section, may make any or all of the following changes in its application for authority:

(1) To change the location of its office in this state.

(2) To specify or change the post office address to which the secretary of state shall mail a copy of any process against it served upon him.

(3) To make, revoke or change the designation of a registered agent or specify or change his address.

(b) To accomplish such change, a certificate entitled "Certificate of change of application for authority of .......... (name of corporation) under section 1309-A of the Business Corporation Law" shall be signed and delivered to the department of state.

It shall set forth:

(1) The name of the foreign corporation as it appears on the index of names of existing domestic and authorized foreign corporations of any type or kind in the department of state, division of corporations and the fictitious name the corporation has agreed to use in this state pursuant to paragraph (d) of section 1301 of this chapter.

(2) The jurisdiction of its incorporation.

(3) The date it was authorized to do business in this state.

(4) Each change effected thereby.

(c) A certificate of change of application for authority which changes only the post office address to which the secretary of state shall mail a copy of any process against an authorized foreign corporation served upon him or which changes the address of its registered agent, provided such address is the address of a person, partnership or other corporation whose address, as agent, is the address to be changed or who has been designated as registered agent for such authorized foreign corporation, may be signed and delivered to the department of state by such agent. The certificate of change of application for authority shall set forth the statements required under subparagraphs (1), (2), (3) and (4) of paragraph (b) of this section; that a notice of the proposed change was mailed by the party signing the certificate to the authorized foreign corporation not less than thirty days prior to the date of delivery to the department and that such corporation has not objected thereto; and that the party signing the certificate is the agent of such foreign corporation to whose address the secretary of state is required to mail copies of process or the registered agent, if such be the case. A certificate signed and delivered under this paragraph shall not be deemed to effect a change of location of the office of the corporation in whose behalf such certificate is filed.



1310 - Surrender of authority.

(a) An authorized foreign corporation may surrender its authority. A certificate, entitled "Certificate of surrender of authority of ........ (name of corporation) under section 1310 of the Business Corporation Law", shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the foreign corporation as it appears on the index of names of existing domestic and authorized foreign corporations of any type or kind in the department of state, division of corporations or, the fictitious name the corporation has agreed to use in this state pursuant to paragraph (d) of section 1301 of this chapter.

(2) The jurisdiction of its incorporation.

(3) The date it was authorized to do business in this state.

(4) That it surrenders its authority to do business in this state.

(5) That it revokes the authority of its registered agent, if any, previously designated and consents that process against it in any action or special proceeding based upon any liability or obligation incurred by it within this state before the filing of the certificate of surrender may be served on the secretary of state after the filing thereof in the manner set forth in paragraph (b) of section 306 (Service of process).

(6) A post office address within or without this state to which the secretary of state shall mail a copy of any process against it served upon him.

(b) The department shall not file such certificate unless the consent of the state tax commission to the surrender of authority is attached thereto.

(c) The authority of the foreign corporation to do business in this state shall terminate on the filing by the department of state of the certificate of surrender of authority.

(d) The post office address specified under subparagraph (6) of paragraph (a) of this section may be changed. A certificate, entitled "Certificate of amendment of certificate of surrender of authority of ........ (name of corporation) under section 1310 of the Business Corporation Law", shall be signed as provided in paragraph (a) of this section and delivered to the department of state. It shall set forth:

(1) The name of the foreign corporation.

(2) The jurisdiction of its incorporation.

(3) The date its certificate of surrender of authority was filed by the department of state.

(4) The changed post office address, within or without this state, to which the secretary of state shall mail a copy of any process against it served upon him.



1311 - Termination of existence.

When an authorized foreign corporation is dissolved or its authority or existence is otherwise terminated or cancelled in the jurisdiction of its incorporation or when such foreign corporation is merged into or consolidated with another foreign corporation, a certificate of the secretary of state, or official performing the equivalent function as to corporate records, of the jurisdiction of incorporation of such foreign corporation attesting to the occurrence of any such event or a certified copy of an order or decree of a court of such jurisdiction directing the dissolution of such foreign corporation, the termination of its existence or the cancellation of its authority shall be delivered to the department of state. The filing of the certificate, order or decree shall have the same effect as the filing of a certificate of surrender of authority under section 1310 (Surrender of authority). The secretary of state shall continue as agent of the foreign corporation upon whom process against it may be served in the manner set forth in paragraph (b) of section 306 (Service of process), in any action or special proceeding based upon any liability or obligation incurred by the foreign corporation within this state prior to the filing of such certificate, order or decree and he shall promptly cause a copy of any such process to be mailed by registered mail, return receipt requested, to such foreign corporation at the post office address on file in his office specified for such purpose. The post office address may be changed by signing and delivering to the department of state a certificate of change setting forth the statements required under section 1309-A (Certificate of change; contents) to effect a change in the post office address under subparagraph (a) (4) of section 1308 (Amendments or changes).



1312 - Actions or special proceedings by unauthorized foreign corporations.

corporations.

(a) A foreign corporation doing business in this state without authority shall not maintain any action or special proceeding in this state unless and until such corporation has been authorized to do business in this state and it has paid to the state all fees and taxes imposed under the tax law or any related statute, as defined in section eighteen hundred of such law, as well as penalties and interest charges related thereto, accrued against the corporation. This prohibition shall apply to any successor in interest of such foreign corporation.

(b) The failure of a foreign corporation to obtain authority to do business in this state shall not impair the validity of any contract or act of the foreign corporation or the right of any other party to the contract to maintain any action or special proceeding thereon, and shall not prevent the foreign corporation from defending any action or special proceeding in this state.



1313 - Actions or special proceedings by foreign corporations.

An action or special proceeding may be maintained by a foreign corporation, in like manner and subject to the same limitations, as an action or special proceeding brought by a domestic corporation, except as otherwise prescribed by statute.



1314 - Actions or special proceedings against foreign corporations.

(a) An action or special proceeding against a foreign corporation may be maintained by a resident of this state or by a domestic corporation of any type or kind for any cause of action.

(b) Except as otherwise provided in this article, an action or special proceeding against a foreign corporation may be maintained by another foreign corporation of any type or kind or by a non-resident in the following cases only:

(1) Where it is brought to recover damages for the breach of a contract made or to be performed within this state, or relating to property situated within this state at the time of the making of the contract.

(2) Where the subject matter of the litigation is situated within this state.

(3) Where the cause of action arose within this state, except where the object of the action or special proceeding is to affect the title of real property situated outside this state.

(4) Where, in any case not included in the preceding subparagraphs, a non-domiciliary would be subject to the personal jurisdiction of the courts of this state under section 302 of the civil practice law and rules.

(5) Where the defendant is a foreign corporation doing business or authorized to do business in this state.

(c) Paragraph (b) does not apply to a corporation which was formed under the laws of the United States and which maintains an office in this state.



1315 - Record of shareholders.

(a) Any resident of this state who shall have been a shareholder of record of a foreign corporation doing business in this state upon at least five days' written demand may require such foreign corporation to produce a record of its shareholders setting forth the names and addresses of all shareholders, the number and class of shares held by each and the dates when they respectively became the owners of record thereof and shall have the right to examine in person or by agent or attorney at the office of the foreign corporation in this state or at the office of its transfer agent or registrar in this state or at such other place in the county in this state in which the foreign corporation is doing business as may be designated by the foreign corporation, during the usual business hours, the record of shareholders or an exact copy thereof certified as correct by the corporate officer or agent responsible for keeping or producing such record and to make extracts therefrom. Resident holders of voting trust certificates representing shares of the foreign corporation shall for the purpose of this section be regarded as shareholders. Any such agent or authority shall be authorized in a writing that satisfies the requirements of a writing under paragraph (b) of section 609 (proxies). A corporation requested to provide information pursuant to this paragraph shall make available such information in the format in which such information is maintained by the corporation and shall not be required to provide such information in any other format. If a request made pursuant to this paragragh includes a request to furnish information regarding beneficial owners, the corporation shall make available such information in its possession regarding beneficial owners as is provided to the corporation by a registered broker or dealer or a bank, association or other entity that exercises fiduciary powers in connection with the forwarding of information to such owners. The corporation shall not be required to obtain information about beneficial owners not in its possession.

(b) An examination authorized by paragraph (a) may be denied to such shareholder or other person upon his refusal to furnish to the foreign corporation or its transfer agent or registrar an affidavit that such inspection is not desired for a purpose which is in the interest of a business or object other than the business of the foreign corporation and that such shareholder or other person has not within five years sold or offered for sale any list of shareholders of any corporation of any type or kind, whether or not formed under the laws of this state, or aided or abetted any person in procuring any such record of shareholders for any such purpose.

(c) Upon refusal by the foreign corporation or by an officer or agent of the foreign corporation to produce for examination or to permit an examination of the record of shareholders as herein provided, the person making the demand for production and examination may apply to the supreme court in the judicial district where the office of the foreign corporation within this state is located, upon such notice as the court may direct, for an order directing the foreign corporation, its officer or agent, to show cause why an order should not be granted directing such production and permitting such examination by the applicant. Upon the return day of the order to show cause, the court shall hear the parties summarily, by affidavit or otherwise, and if it appears that the applicant is qualified and entitled to such examination, the court shall grant an order compelling such production for examination and awarding such further relief as to the court may seem just and proper.

(d) Nothing herein contained shall impair the power of courts to compel the production for examination of the books of a foreign corporation. The record of shareholders specified in paragraph (a) shall be prima facie evidence of the facts therein stated in favor of the plaintiff in any action or special proceeding against such foreign corporation or any of its officers, directors or shareholders.



1316 - Voting trust records.

(a) A voting trustee, appointed under a voting trust agreement to vote the shares of a foreign corporation doing business in this state, who either has an office in this state or has designated a transfer agent within this state, shall produce for examination and permit to be examined in this state, at the office of the foreign corporation or at his office or at the office of such transfer agent, a record of voting trust certificate holders setting forth their names, alphabetically arranged, and addresses, the number and class of shares represented by the certificates held by them respectively and the dates when they respectively became the owners thereof, upon the written demand of any resident of this state who shall have been a voting trust certificate holder or a shareholder of the foreign corporation for at least six months immediately preceding his demand, or of any resident of this state holding, or thereunto authorized in writing by the holders of, at least five percent of any class of the outstanding shares of such foreign corporation, either directly or as holders of voting trust certificates for such shares, subject to the same terms and conditions set forth with respect to the right of examination of the record of shareholders of the foreign corporation in section 1315 (Record of shareholders).

(b) The voting trustee shall deposit an exact copy of the voting trust agreement with the foreign corporation at its office in this state or at the office of the transfer agent in this state.

(c) The copy of the voting trust agreement shall be subject to the same right of examination by voting trust certificate holders and by shareholders of the foreign corporation as is the record of shareholders of a corporation under section 624 (Books and records; right of inspection, prima facie evidence).

(d) Upon refusal by a voting trustee or his transfer agent to produce for examination or to permit an examination of the record of voting trust certificate holders or of such copy of the voting trust agreement as herein provided, the person making the demand may apply to the supreme court, upon such notice as the court may direct, for an order directing the voting trustee or his transfer agent to show cause why an order should not be granted directing such production and permitting such examination. Upon the return day of the order to show cause, the court shall hear the parties summarily, by affidavit or otherwise, and if it appears that the applicant is entitled to such examination, the court shall grant an order compelling such production for examination and awarding such further relief as to the court may seem just and proper.

(e) Where the voting trust agreement shall vest in the voting trustee the right to vote the shares of a foreign corporation which has an office in this state for the doing of business and either the principal business operation of which is conducted within this state or the greater part of its property is located within this state, the voting trust agreement is an express trust created under the laws of this state and the supreme court upon the petition of a voting trust certificate holder may exercise such power over the trustee named therein as is granted to the court by section one hundred twelve of the real property law.



1317 - Liabilities of directors and officers of foreign corporations.

(a) Except as otherwise provided in this chapter, the directors and officers of a foreign corporation doing business in this state are subject, to the same extent as directors and officers of a domestic corporation, to the provisions of:

(1) Section 719 (Liability of directors in certain cases) except subparagraph (a) (3) thereof, and

(2) Section 720 (Action against directors and officers for misconduct.)

(b) Any liability imposed by paragraph (a) may be enforced in, and such relief granted by, the courts in this state, in the same manner as in the case of a domestic corporation.



1318 - Liability of foreign corporations for failure to disclose required information.

required information.

A foreign corporation doing business in this state shall, in the same manner as a domestic corporation, disclose to its shareholders of record who are residents of this state the information required under paragraph (c) of section 510 (Dividends or other distributions in cash or property), paragraphs (f) and (g) of section 511 (Share distributions and changes), paragraph (d) of section 515 (Reacquired shares), paragraph (c) of section 516 (Reduction of stated capital in certain cases), and shall be liable as provided in section 520 (Liability for failure to disclose required information) for failure to comply in good faith with these requirements.



1319 - Applicability of other provisions.

(a) In addition to articles 1 (Short title; definitions; application; certificates; miscellaneous) and 3 (Corporate name and service of process) and the other sections of article 13 (foreign corporations), the following provisions, to the extent provided therein, shall apply to a foreign corporation doing business in this state, its directors, officers and shareholders:

(1) Section 623 (Procedure to enforce shareholder's right to receive payment for shares).

(2) Section 626 (Shareholders' derivative action brought in the right of the corporation to procure a judgment in its favor).

(3) Section 627 (Security for expenses in shareholders' derivative action brought in the right of the corporation to procure a judgment in its favor).

(4) Section 630 (Liability of shareholders for wages due to laborers, servants or employees).

(5) Sections 721 ( Nonexclusivity of statutory provisions for indemnification of directors and officers) through 726 (Insurance for indemnification of directors and officers), inclusive.

(6) Section 808 (Reorganization under act of congress).

(7) Section 907 (Merger or consolidation of domestic and foreign corporations).



1320 - Exemption from certain provisions.

(a) Notwithstanding any other provision of this chapter, a foreign corporation doing business in this state which is authorized under this article, its directors, officers and shareholders, shall be exempt from the provisions of paragraph (e) of section 1316 (Voting trust records), subparagraph (a) (1) of section 1317 (Liabilities of directors and officers of foreign corporations), section 1318 (Liability of foreign corporations for failure to disclose required information) and subparagraph (a) (4) of section 1319 (Applicability of other provisions) if when such provision would otherwise apply:

(1) Shares of such corporation were listed on a national securities exchange, or

(2) Less than one-half of the total of its business income for the preceding three fiscal years, or such portion thereof as the foreign corporation was in existence, was allocable to this state for franchise tax purposes under the tax law.






Article 15 - (Business Corporation) PROFESSIONAL SERVICE CORPORATIONS

1501 - Definitions.

As used in this article, unless the context otherwise requires, the term: (a) "licensing authority" means the regents of the university of the state of New York or the state education department, as the case may be, in the case of all professions licensed under title eight of the education law, and the appropriate appellate division of the supreme court in the case of the profession of law.

(b) "Profession" includes any practice as an attorney and counselor-at-law, or as a licensed physician, and those occupations designated in title eight of the education law.

(c) "Professional service" means any type of service to the public which may be lawfully rendered by a member of a profession within the purview of his or her profession.

(d) "Professional service corporation" means a corporation organized under this article.

(e) "Officer" does not include the secretary or an assistant secretary of a corporation having only one shareholder.

(f) "Other business entity" means any person other than a natural person, general partnership or a domestic or foreign business corporation, and includes a professional service limited liability company formed pursuant to the provisions of the New York limited liability company law.

(g) "Design professional service corporation" means a corporation organized under this article practicing professional engineering, architecture, landscape architecture, geology, or land surveying, or practicing any combination of such professions. The provisions of this article applicable to professional service corporations shall apply to design professional service corporations except to the extent that any provision is either inconsistent with a provision expressly applying to design professional service corporations or not relevant thereto.

(h) "Design professional" means an individual licensed and registered pursuant to title eight of the education law to practice professional engineering, architecture, landscape architecture, geology or land surveying.

(i) "Employee stock ownership plan" (ESOP) means a defined contribution plan established pursuant to Section 4975(e)(7) of the Internal Revenue Code.



1502 - Corporations organized under other provisions of law.

The provisions of this article shall not apply to corporations heretofore or hereafter duly organized under any other provision of law.



1503 - Organization.

(a) Notwithstanding any other provision of law, one or more individuals duly authorized by law to render the same professional service within the state may organize, or cause to be organized, a professional service corporation for pecuniary profit under this article for the purpose of rendering the same professional service, except that one or more individuals duly authorized by law to practice professional engineering, architecture, landscape architecture, land surveying or geology within the state may organize, or cause to be organized, a professional service corporation or a design professional service corporation for pecuniary profit under this article for the purpose of rendering such professional services as such individuals are authorized to practice.

(b) The certificate of incorporation of a professional service corporation shall meet the requirements of this chapter and (i) shall state the profession or professions to be practiced by such corporation and the names and residence addresses of all individuals who are to be the original shareholders, directors and officers of such corporation, and (ii) shall have attached thereto a certificate or certificates issued by the licensing authority certifying that each of the proposed shareholders, directors and officers is authorized by law to practice a profession which the corporation is being organized to practice and, if applicable, that one or more of such individuals is authorized to practice each profession which the corporation will be authorized to practice.

(b-1) The certificate of incorporation of a design professional service corporation shall meet the requirements of this chapter, provided that shareholders may include employee stock ownership plans (ESOPs) and employees of the corporation not licensed as design professionals, and provided further however that:

(i) greater than seventy-five percent of the outstanding shares of stock of the corporation are owned by design professionals,

(ii) an ESOP, either in part or in its entirety, shall not constitute part of the greater than seventy-five percent owned by design professionals,

(iii) greater than seventy-five percent of the directors are design professionals,

(iv) greater than seventy-five percent of the officers are design professionals,

(v) the president, the chairperson of the board of directors and the chief executive officer or officers are design professionals, and

(vi) the single largest shareholder is either a design professional or an ESOP with greater than seventy-five percent of the plan's voting trustees being design professionals and greater than seventy-five percent of the plan's committee members being design professionals.

(b-2) The certificate of incorporation of a design professional service corporation shall:

(i) state the profession or professions to be practiced by such corporation,

(ii) state the names and residence addresses of all individuals or ESOPs who are to be the original shareholders, directors and officers of such corporation,

(iii) indicate the profession or professions of each original shareholder, director and officer who is a design professional,

(iv) state the ownership interest of each original shareholder, and

(v) indicate the names of the original officers and directors who are the president, the chairperson of the board of directors and the chief executive officer or officers.

(b-3) The certificate of incorporation of a design professional service corporation shall have attached thereto a certificate or certificates issued by the licensing authority certifying that each of the proposed shareholders, directors and officers who is listed as a design professional is authorized by law to practice a profession which the corporation is being organized to practice and, if applicable, that one or more of such individuals is authorized to practice each profession which the corporation will be authorized to practice. The attached certificate or certificates shall also certify that the president, the chairperson of the board of directors and the chief executive officer or officers are authorized by law to practice a profession which the corporation is being organized to practice.

(b-4) The certificate of incorporation of a design professional service corporation shall also have attached thereto a certificate or certificates issued by the licensing authority certifying that each of the shareholders, officers, directors and owners have been deemed to have been of good moral character as may be established by the regulations of the commissioner of education.

(b-5) On or after January first, two thousand twelve, the state education department and the department of state shall allow an existing professional service corporation organized under this article and practicing professional engineering, architecture, landscape architecture, geology or land surveying, or practicing any combination of such professions to become a design professional service corporation as defined in this article, provided the professional service corporation meets all of the requirements to become a design professional service corporation, including that its name shall end with the words "design professional corporation" or the abbreviation "D.P.C.", by amending its certificate of incorporation so that it contains the following statements:

(1) the names and residence addresses of all individuals or ESOPs who will be the shareholders, directors and officers of the original design professional service corporation; and

(2) the profession or professions of each shareholder, director and officer who is a design professional of the original design professional service corporation; and

(3) the ownership interest of each shareholder of the original design professional service corporation; and

(4) the names of the officers and directors who will be the president, the chairperson of the board of directors and the chief executive officer or officers of the original design professional service corporation.

(i) The certificate of amendment shall have attached thereto a certificate or certificates issued by the licensing authority certifying that each of the proposed shareholders, directors and officers who is listed as a design professional is authorized by law to practice a profession which the corporation is organized to practice and, if applicable, that one or more of such individuals is authorized to practice each profession which the corporation will be authorized to practice. The attached certificate or certificates shall also certify that the proposed president, the chairperson of the board of directors and the chief executive officer or officers are authorized by law to practice a profession which the corporation is organized to practice.

(ii) The certificate of amendment shall also have attached thereto a certificate or certificates issued by the licensing authority certifying that each of the proposed shareholders, officers, directors and owners listed have been deemed to have been of good moral character as may be established by the regulations of the commissioner of education.

(iii) The certificate of amendment shall also have attached thereto: (A) a tax clearance issued by the department of taxation and finance certifying that the existing professional service corporation is current with respect to payment of its state tax liabilities and (B) a certificate of good standing from the state education department certifying that the existing professional service corporation is authorized to provide professional services without restriction.

(b-6) (1) Prior to the first day of March, two thousand eighteen, the state education department and the department of state shall allow an existing business corporation organized under article four of this chapter to become a professional corporation as defined in this article for the purpose of practicing professional geology, provided that the surviving corporation meet all of the requirements to become a professional corporation, including that the name of a professional corporation shall end with the words "professional corporation" or the abbreviation "P.C." by amending its certificate of incorporation so that it contains the following:

(i) the names and residence addresses of all individuals who will be the original shareholders, directors and officers of the professional service corporation;

(ii) a statement that the professional service corporation is formed pursuant to this section; and

(iii) a statement that the amendment shall not effect a dissolution of the corporation, but shall be deemed a continuation of its corporate existence, without affecting its then existing property rights or liabilities or the liabilities of its members or officers as such, but thereafter it shall have only such rights, powers and privileges, and be subject only to such other duties and liabilities, as a corporation created for the same purposes under this article.

(2) The certificate of amendment shall have attached thereto a certificate or certificates issued by the licensing authority certifying that each of the proposed shareholders, directors and officers listed:

(i) is authorized by law to practice a profession which the corporation is organized to practice and, if applicable, that one or more of such individuals is authorized to practice each profession which the corporation will be authorized to practice; and

(ii) has been deemed to be of good moral character as may be established by the regulations of the commissioner of education.

(3) The certificate of amendment shall also have attached thereto a tax clearance issued by the department of taxation and finance certifying that the existing business corporation is current with respect to payment of its state tax liabilities.

(4) Notwithstanding any provision of law to the contrary, any corporation formed under this section shall be required to comply with all applicable laws, rules, or regulations relating to the practice of a profession under title eight of the education law.

(b-7) (1) Prior to the first day of March, two thousand eighteen, the state education department and the department of state shall allow an existing business corporation organized under article four of this chapter to become a design professional service corporation as defined in this article for the purpose of practicing professional geology, provided that the surviving corporation meet all of the requirements to become a design professional service corporation, including that the name shall end with the words "design professional service corporation" or the abbreviation "D.P.C." by amending its certificate of incorporation so that it contains the following:

(i) the names and residence addresses of all individuals or ESOPs who will be the original shareholders, directors and officers of the professional service corporation;

(ii) a statement that the design professional service corporation is formed pursuant to this section;

(iii) the profession or profession of each shareholder, director and officer who is a design professional of the original design professional service corporation;

(iv) the names of the officers and directors who will be the president, the chairperson of the board of directors and the chief executive officer or officers of the original design professional service corporation;

(v) the ownership interest of each shareholder of the original design professional service corporation; and

(vi) a statement that the amendment shall not effect a dissolution of the corporation, but shall be deemed a continuation of its corporate existence, without affecting its then existing property rights or liabilities or the liabilities of its members or officers as such, but thereafter it shall have only such rights, powers and privileges, and be subject only to such other duties and liabilities, as a corporation created for the same purposes under this article.

(2) The certificate of amendment shall have attached thereto a certificate or certificates issued by the licensing authority certifying that each of the proposed shareholders, directors and officers listed:

(i) is authorized by law to practice a profession which the corporation is organized to practice and, if applicable, that one or more of such individuals is authorized to practice each profession which the corporation will be authorized to practice; and

(ii) has been deemed to be of good moral character as may be established by the regulations of the commissioner of education.

(3) The certificate of amendment shall also have attached thereto a tax clearance issued by the department of taxation and finance certifying that the existing business corporation is current with respect to payment of its state tax liabilities.

(4) Notwithstanding any provision of law to the contrary, any corporation formed under this section shall be required to comply with all applicable laws, rules, or regulations relating to the practice of a profession under title eight of the education law.

(c) A certified copy of the certificate of incorporation and of each amendment thereto shall be filed by the corporation with the licensing authority within thirty days after the filing of such certificate or amendment with the department of state.

(d) A professional service corporation, including a design professional service corporation, other than a corporation authorized to practice law, shall be under the supervision of the regents of the university of the state of New York and be subject to disciplinary proceedings and penalties, and its certificate of incorporation shall be subject to suspension, revocation or annulment for cause, in the same manner and to the same extent as is provided with respect to individuals and their licenses, certificates, and registrations in title eight of the education law relating to the applicable profession. Notwithstanding the provisions of this paragraph, a professional service corporation authorized to practice medicine shall be subject to the prehearing procedures and hearing procedures as is provided with respect to individual physicians and their licenses in title II-A of article two of the public health law.

(e) A corporation authorized to practice law shall be subject to the regulation and control of, and its certificate of incorporation shall be subject to suspension, revocation or annulment for cause by, the appellate division of the supreme court and the court of appeals in the same manner and to the same extent provided in the judiciary law with respect to individual attorneys and counselors-at-law. Such corporation need not qualify for any certification under section four hundred sixty-four of the judiciary law, take an oath of office under section four hundred sixty-six of such law or register under section four hundred sixty-seven of such law.

(f) The order of suspension, revocation or annulment of the certificate of incorporation of a professional service corporation pursuant to paragraphs (d) and (e) of this section shall be effective upon the filing of such order with the department of state.

(g) The practices of creative arts therapy, marriage and family therapy, mental health counseling, and psychoanalysis shall not be deemed the same professional service for the purpose of paragraph (a) of this section, notwithstanding that such practices are all licensed under article one hundred sixty-three of the education law.



1504 - Rendering of professional service.

(a) No professional service corporation, including a design professional service corporation, may render professional services except through individuals authorized by law to render such professional services as individuals.

(b) Each final plan and report made or issued by a corporation practicing one or more of the professions of professional engineering, architecture, landscape architecture, land surveying or geology shall bear the name and seal of one or more professional engineers, architects, landscape architects, land surveyors or professional geologists, respectively, who are in responsible charge of such plan or report.

(c) Each report, diagnosis, prognosis, and prescription made or issued by a corporation practicing medicine, dentistry, podiatry, optometry, ophthalmic dispensing, veterinary medicine, pharmacy, nursing, physiotherapy or chiropractic shall bear the signature of one or more physicians, dentists, podiatrists, optometrists, ophthalmic dispensers, veterinarians, pharmacists, nurses, physiotherapists, or chiropractors, respectively, who are in responsible charge of such report, diagnosis, prognosis, or prescription.

(d) Each record, transcript, report and hearing report prepared by a corporation practicing certified shorthand reporting shall bear the signature of one or more certified shorthand reporters who are in responsible charge of such record, transcript, report, or hearing report.

(e) Each corporation practicing public accounting or certified public accounting shall maintain records indicating the identity of each public accountant or certified public accountant, respectively, who was responsible for each report or statement which is issued prepared or examined by such corporation.

(f) Each opinion prepared by a corporation practicing law shall bear the signature of one or more attorneys and counsellors-at-law who are in responsible charge of such opinion.

(g) In addition to the requirements in subdivisions (b) through (f), inclusive, each document prepared by a corporation which under the rules, regulations, laws or customs of the applicable profession is required to bear the signature of an individual in responsible charge of such document, shall be signed by one or more such individuals.



1505 - Professional relationships and liabilities.

(a) Each shareholder, employee or agent of a professional service corporation and a design professional service corporation shall be personally and fully liable and accountable for any negligent or wrongful act or misconduct committed by him or by any person under his direct supervision and control while rendering professional services on behalf of such corporation.

(b) The relationship of an individual to a professional service corporation or a design professional service corporation with which such individual is associated, whether as shareholder, director, officer, employee or agent, shall not modify or diminish the jurisdiction over him of the licensing authority and in the case of an attorney and counsellor-at-law, the other courts of this state.



1506 - Purposes of incorporation.

No professional service corporation or design professional service corporation shall engage in any business other than the rendering of the professional services for which it was incorporated; provided that such corporation may invest its funds in real estate, mortgages, stocks, bonds or any other type of investments.



1507 - Issuance of shares.

(a) A professional service corporation may issue shares only to individuals who are authorized by law to practice in this state a profession which such corporation is authorized to practice and who are or have been engaged in the practice of such profession in such corporation or a predecessor entity, or who will engage in the practice of such profession in such corporation within thirty days of the date such shares are issued. No shareholder of a professional service corporation shall enter into a voting trust agreement, proxy, or any other type agreement vesting in another person, other than another shareholder of the same corporation or a person who would be eligible to become a shareholder if employed by the corporation, the authority to exercise voting power of any or all of his shares. All shares issued, agreements made, or proxies granted in violation of this section shall be void.

(b) A design professional service corporation may issue shares to individuals who are authorized by law to practice in this state a profession which such corporation is authorized to practice and who are or have been engaged in the practice of such profession in such corporation or a predecessor entity, or who will engage in the practice of such profession in such corporation within thirty days of the date such shares are issued. A design professional service corporation may also issue shares to employee stock ownership plans (ESOPs) and employees of the corporation not licensed as design professionals, provided that:

(i) greater than seventy-five percent of the outstanding shares of stock of the corporation are owned by design professionals,

(ii) an ESOP, either in part or in its entirety, shall not constitute part of the greater than seventy-five percent owned by design professionals,

(iii) greater than seventy-five percent of the directors are design professionals,

(iv) greater than seventy-five percent of the officers are design professionals,

(v) the president, the chairperson of the board of directors and the chief executive officer or officers are design professionals, and

(vi) the single largest shareholder is either a design professional or an ESOP with greater than seventy-five percent of the plan's voting trustees being design professionals and greater than seventy-five percent of the plan's committee members being design professionals.

No shareholder of a design professional service corporation shall enter into a voting trust agreement, proxy or any other type of agreement vesting in another person, other than another shareholder of the same corporation, the authority to exercise voting power of any or all of his or her shares. All shares issued, agreements made or proxies granted in violation of this section shall be void.



1508 - Directors and officers.

(a) No individual may be a director or officer of a professional service corporation unless he is authorized by law to practice in this state a profession which such corporation is authorized to practice and is either a shareholder of such corporation or engaged in the practice of his profession in such corporation.

(b) The directors and officers of a design professional service corporation may include individuals who are not design professionals, provided however that greater than seventy-five percent of the directors, greater than seventy-five percent of the officers and the president, the chairperson of the board of directors and the chief executive officer or officers are authorized by law to practice in this state a profession which such corporation is authorized to practice, and are either shareholders of such corporation or engaged in the practice of their professions in such corporation.



1509 - Disqualification of shareholders, directors, officers and employees.

employees.

If any shareholder, director, officer or employee of a professional service corporation, including a design professional service corporation, who has been rendering professional service to the public becomes legally disqualified to practice his profession within this state, he shall sever all employment with, and financial interests (other than interests as a creditor) in, such corporation forthwith or as otherwise provided in section 1510 of this article. All provisions of law regulating the rendering of professional services by a person elected or appointed to a public office shall be applicable to a shareholder, director, officer and employee of such corporation in the same manner and to the same extent as if fully set forth herein. Such legal disqualification to practice his profession within this state shall be deemed to constitute an irrevocable offer by the disqualified shareholder to sell his shares to the corporation, pursuant to the provisions of section 1510 of this article or of the certificate of incorporation, by-laws or agreement among the corporation and all shareholders, whichever is applicable. Compliance with the terms of such offer shall be specifically enforceable in the courts of this state. A professional service corporation's failure to enforce compliance with this provision shall constitute a ground for forfeiture of its certificate of incorporation and its dissolution.



1510 - Death or disqualification of shareholders.

(a) A professional service corporation, including a design professional service corporation, shall purchase or redeem the shares of a shareholder in case of his death or disqualification pursuant to the provisions of section 1509 of this article, within six months after the appointment of the executor or administrator or other legal representative of the estate of such deceased shareholder, or within six months after such disqualification, at the book value of such shares as of the end of the month immediately preceding the death or disqualification of the shareholder as determined from the books and records of the corporation in accordance with its regular method of accounting. The certificate of incorporation, the by-laws of the corporation or an agreement among the corporation and all shareholders may modify this section by providing for a shorter period of purchase or redemption, or an alternate method of determining the price to be paid for the shares, or both. If the corporation shall fail to purchase or redeem such shares within the required period, a successful plaintiff in an action to recover the purchase price of such shares shall also be awarded reasonable attorneys' fees and costs. Limitations on the purchase or redemption of shares set forth in section 513 of this chapter shall not apply to the purchase or redemption of shares pursuant to this section. Nothing herein contained shall prevent a corporation from paying pension benefits or other deferred compensation to or on behalf of a former or deceased officer, director or employee thereof as otherwise permitted by law. The provisions of this section shall not be deemed to require the purchase of the shares of a disqualified shareholder where the period of disqualification is for less than six months, and the shareholder again becomes eligible to practice his profession within six months from the date of disqualification.

(b) Notwithstanding the provisions of paragraph (a) of this section, the corporation shall not be required to purchase or redeem the shares of a deceased or disqualified shareholder if such shares, within the time limit prescribed by paragraph (a) of this section, are sold or transferred to another professional pursuant to the provisions of section 1511 of this article.



1511 - Transfer of shares.

(a) No shareholder of a professional service corporation or a design professional service corporation may sell or transfer his shares in such corporation except to another individual who is eligible to have shares issued to him by such corporation or except in trust to another individual who would be eligible to receive shares if he were employed by the corporation. Nothing herein contained shall be construed to prohibit the transfer of shares by operation of law or by court decree. No transferee of shares by operation of law or court decree may vote the shares for any purpose whatsoever except with respect to corporate action under sections 909 and 1001 of this chapter. The restriction in the preceding sentence shall not apply, however, where such transferee would be eligible to have shares issued to him if he were an employee of the corporation and, if there are other shareholders, a majority of such other shareholders shall fail to redeem the shares so transferred, pursuant to section 1510 of this article, within sixty days of receiving written notice of such transfer. Any sale or transfer, except by operation of law or court decree or except for a corporation having only one shareholder, may be made only after the same shall have been approved by the board of directors, or at a shareholders' meeting specially called for such purpose by such proportion, not less than a majority, of the outstanding shares as may be provided in the certificate of incorporation or in the by-laws of such professional service corporation. At such shareholders' meeting the shares held by the shareholder proposing to sell or transfer his shares may not be voted or counted for any purpose, unless all shareholders consent that such shares be voted or counted. The certificate of incorporation or the by-laws of the professional service corporation, or the professional service corporation and the shareholders by private agreement, may provide, in lieu of or in addition to the foregoing provisions, for the alienation of shares and may require the redemption or purchase of such shares by such corporation at prices and in a manner specifically set forth therein. The existence of the restrictions on the sale or transfer of shares, as contained in this article and, if applicable, in the certificate of incorporation, by-laws, stock purchase or stock redemption agreement, shall be noted conspicuously on the face or back of every certificate for shares issued by a professional service corporation. Any sale or transfer in violation of such restrictions shall be void.

(b) A design professional service corporation shall purchase or redeem the shares of a non-design professional shareholder in the case of his or her termination of employment within thirty days after such termination. A design professional service corporation shall not be required to purchase or redeem the shares of a terminated non-design professional shareholder if such shares, within thirty days after such termination, are sold or transferred to another employee of the corporation pursuant to this article.



1512 - Corporate name.

(a) Notwithstanding any other provision of law, the name of a professional service corporation, including a design professional service corporation, may contain any word which, at the time of incorporation, could be used in the name of a partnership practicing a profession which the corporation is authorized to practice, and may not contain any word which could not be used by such a partnership. Provided, however, the name of a professional service corporation may not contain the name of a deceased person unless

(1) such person's name was part of the corporate name at the time of such person's death; or

(2) such person's name was part of the name of an existing partnership and at least two-thirds of such partnership's partners become shareholders of the corporation.

(b) The name of a professional service corporation shall end with the words "Professional Corporation" or the abbreviation "P.C." The name of a design professional service corporation shall end with the words "design professional corporation" or the abbreviation "D.P.C." The provisions of subparagraph one of paragraph (a) of section 301 of this chapter shall not apply to a professional service corporation.



1513 - Business corporation law applicable.

This chapter, except article 13 and article 15-A, shall be applicable to a professional service corporation, including a design professional service corporation, except to the extent that the provisions thereof conflict with this article. A professional service corporation, including a design professional service corporation, may consolidate or merge only with another corporation organized under this article or authorized to do business in this state under article 15-A of this chapter or authorized and registered to practice the same profession, or in the case of a design professional service corporation one or more professions as provided in paragraph (e) of section 1501 of this article, pursuant to the applicable provisions of subdivision six of section seventy-two hundred nine of the education law, subdivision four of section seventy-three hundred seven of the education law or subdivision four of section seventy-three hundred twenty-seven of the education law, or may be a member of a professional service limited liability company, a foreign professional service limited liability company, a registered limited liability partnership or foreign limited liability partnership, and only if all of the professions practiced by such corporations, limited liability companies or limited liability partnerships could be practiced by a single corporation organized under this article.



1514 - Triennial statement.

(a) Each professional service corporation shall, at least once every three years on or before the date prescribed by the licensing authority, furnish a statement to the licensing authority listing the name and residence address of each shareholder, director and officer of such corporation and certifying that all such individuals are authorized by law in this state to practice a profession which such corporation is authorized to practice. The statement shall be signed by the president or any vice-president of the corporation and attested to by the secretary or any assistant secretary of the corporation.

(b) Each design professional service corporation shall, at least once every three years on or before the date prescribed by the licensing authority, furnish a statement to the licensing authority listing the names and residence addresses of each shareholder, director and officer of such corporation and certify as the date of certification and at all times over the entire three year period that:

(i) greater than seventy-five percent of the outstanding shares of stock of the corporation are and were owned by design professionals,

(ii) greater than seventy-five percent of the directors are and were design professionals,

(iii) greater than seventy-five percent of the officers are and were design professionals,

(iv) the president, the chairperson of the board of directors and the chief executive officer or officers are and were design professionals, and

(v) the single largest shareholder is and was either a design professional or an ESOP with greater than seventy-five percent of the plan's voting trustees being design professionals and greater than seventy-five percent of the plan's committee members being design professionals.

The statement shall be signed by the president or any design professional vice-president and attested to by the secretary or any assistant secretary of the corporation.



1515 - Regulation of professions.

This article shall not repeal, modify or restrict any provision of the education law or the judiciary law regulating the professions referred to therein except to the extent in conflict herewith.



1516 - Corporate mergers, consolidations and other reorganizations.

(a) Notwithstanding any inconsistent provision of this article, and subject to the limitations in paragraph (d) of this section, a professional service corporation, including a design professional service corporation, pursuant to the provisions of article nine of this chapter, may be merged or consolidated with another corporation formed pursuant to the provisions of this chapter, with a corporation authorized and registered to practice the same profession pursuant to the applicable provisions of subdivision six of section seventy-two hundred nine of the education law (engineer or land surveyor), subdivision four of section seventy-three hundred seven of the education law (architect) or subdivision four of section seventy-three hundred twenty-seven of the education law (landscape architect) of articles one hundred forty-five, one hundred forty-seven and one hundred forty-eight of the education law, or with a foreign corporation, or other business entity practicing the same profession or professions in this state or the state of its formation, or may be otherwise reorganized, provided that the corporation which survives or which is formed pursuant thereto is a professional service corporation, a design professional service corporation, a professional service limited liability company or a foreign professional service corporation practicing the same profession or professions in this state or the state of incorporation or, if one of the original corporations is authorized to practice pursuant to the provisions of either subdivision six of section seventy-two hundred nine, subdivision four of section seventy-three hundred seven or subdivision four of section seventy-three hundred twenty-four of the education law, a corporation authorized and registered to practice the same profession pursuant to the applicable provisions of subdivision six of section seventy-two hundred nine of the education law (engineer or land surveyor), subdivision four of section seventy-three hundred seven of the education law (architect) of articles one hundred forty-five, one hundred forty-seven and one hundred forty-eight or subdivision four of section seventy-three hundred twenty-seven of the education law.

(b) If the surviving business entity is a professional corporation, the restrictions on the issuance, transfer or sale of shares of a professional service corporation or a design professional service corporation shall be suspended for a period not exceeding thirty days with respect to any issuance, transfer or sale of shares made pursuant to such merger, consolidation or reorganization, provided that: (i) no person who would not be eligible to be a shareholder in the absence of this section shall vote the shares of or receive any distribution from such corporation; (ii) after such merger, consolidation or reorganization, any professional service corporation or a design professional service corporation which survives or which is created thereby shall be subject to all of the provisions of this article; and (iii) shares thereafter only may be held by persons who are eligible to receive shares of such professional service corporation, design professional service corporation or such other corporation authorized and registered to practice the same profession pursuant to the applicable provisions of subdivision six of section seventy-two hundred nine of the education law (engineer or land surveyor), subdivision four of section seventy-three hundred seven of the education law (architect) or subdivision four of section seventy-three hundred twenty-seven of the education law (landscape architect) of articles one hundred forty-five, one hundred forty-seven and one hundred forty-eight of the education law, which survives. Nothing herein contained shall be construed as permitting the practice of a profession in this state by a corporation which is not incorporated pursuant to the provisions of this article or authorized to do business in this state pursuant to the provisions of article fifteen-A of this chapter, authorized pursuant to subdivision six of section seventy-two hundred nine of the education law, authorized pursuant to subdivision four of section seventy-three hundred seven of the education law, authorized pursuant to subdivision four of section seventy-three hundred twenty-seven of the education law or authorized and registered to practice a profession pursuant to the applicable provisions of article one hundred forty-five, one hundred forty-seven or one hundred forty-eight of the education law. For the purposes of this section, other reorganizations shall be limited to those reorganizations defined in paragraph one of subsection (a) of section three hundred sixty-eight of the internal revenue code.

(c) If the surviving business entity is a professional service limited liability company, the restrictions on the issuance, transfer or sale of membership interests of a professional service limited liability company other than the requirements of the first two sentences of subdivision (c) of section twelve hundred eleven of the limited liability company law, shall be suspended for a period not exceeding thirty days with respect to any issuance, transfer or sale of membership interests made pursuant to such merger or consolidation, provided that: (i) no person or business entity who would not be eligible to be a member in the absence of this section shall vote or receive any distribution from such limited liability company; (ii) after such merger or consolidation, any professional service limited liability company that survives or that is created thereby shall be subject to all the provisions of the limited liability company law; and (iii) membership interests thereafter may be held only by persons or business entities who are eligible to be a member of such professional service limited liability company. Nothing herein contained shall be construed as permitting the practice of a profession in this state by a limited liability company that is not formed pursuant to the provisions of the limited liability company law or authorized to do business in the state pursuant to the provisions of article thirteen of the limited liability company law.

(d) Notwithstanding the provisions contained in paragraphs (a), (b) and (c) of this section, no design professional service corporation shall be merged or consolidated with any entity unless such entity is a professional business organization lawfully organized to provide professional services pursuant to articles one hundred forty-five, one hundred forty-seven and one hundred forty-eight of the education law.






Article 15-A - (Business Corporation) FOREIGN PROFESSIONAL SERVICE CORPORATIONS

1525 - Definitions.

As used in this article, unless the context otherwise requires, the term:

(a) "Licensing authority" means the regents of the university of the state of New York or the state education department, as the case may be, in the case of all professions licensed under title eight of the education law, and the appropriate appellate division of the supreme court in the case of the profession of law.

(b) "Profession" includes any practice as an attorney and counsellor-at-law, or as a licensed physician, and those professions designated in title eight of the education law.

(c) "Professional service" means any type of service to the public which may be lawfully rendered by a member of a profession within the purview of his profession.

(d) "Foreign professional service corporation" means a professional service corporation, whether or not denominated as such, organized under the laws of a jurisdiction other than this state, all of the shareholders, directors and officers of which are authorized and licensed to practice the profession for which such corporation is licensed to do business; except that all shareholders, directors and officers of a foreign professional service corporation which provides health services in this state shall be licensed in this state.

(e) "Officer" does not include the secretary or an assistant secretary of a corporation having only one shareholder.



1526 - Rendering of professional service.

(a) No foreign professional service corporation may render professional services in this state except through individuals authorized by law to render such professional services as individuals in this state.

(b) Each final plan, drawing and report made or issued by a foreign professional service corporation practicing professional engineering, architecture, landscape architecture, geology or land surveying shall bear the name and seal of one or more professional engineers, architects, landscape architects, professional geologists or land surveyors, respectively, who are in responsible charge of such plan or report.

(c) Each report, diagnosis, prognosis, and prescription made or issued by a foreign professional service corporation practicing medicine, dentistry, podiatry, optometry, ophthalmic dispensing, veterinary medicine, pharmacy, nursing, physiotherapy or chiropractic shall bear the signature of one or more physicians, dentists, podiatrists, optometrists, ophthalmic dispensers, veterinarians, pharmacists, nurses, physiotherapists, or chiropractors, respectively, who are in responsible charge of such report, diagnosis, prognosis, or prescription.

(d) Each record, transcript, report and hearing report prepared by a foreign professional service corporation practicing certified shorthand reporting shall bear the signature of one or more certified shorthand reporters who are in responsible charge of such record, transcript, report, or hearing report.

(e) Each report and statement prepared by a foreign professional service corporation practicing public accounting or certified public accounting shall bear the signature of one or more public accountants or certified public accountants, respectively, who are in responsible charge of such report or statement.

(f) Each opinion prepared by a foreign professional service corporation practicing law shall bear the signature of one or more attorneys and counsellors-at-law who are in responsible charge of such opinion.

(g) In addition to the requirements in paragraphs (b) through (f) inclusive herein, each document prepared by a foreign professional service corporation which under the rules, regulations, laws or customs of the applicable profession is required to bear the signature of an individual in responsible charge of such document, shall be signed by one or more such individuals licensed to practice in this state.



1527 - Professional relationships and liabilities.

(a) Each shareholder, employee or agent of a foreign professional service corporation who performs professional services in this state on behalf of the corporation shall be personally and fully liable and accountable for any negligent or wrongful act or misconduct committed by him or by any person under his direct supervision and control while rendering such professional services, and shall bear professional responsibility for compliance by such corporation with all laws, rules and regulations governing the practice of the profession in this state.

(b) The relationship of an individual to a foreign professional service corporation with which such individual is associated, whether as shareholder, director, officer, employee or agent, shall not modify or diminish the jurisdiction over him of the licensing authority and in the case of an attorney and counsellor-at-law, the other courts of this state.



1528 - Foreign professional service corporation.

No foreign professional service corporation shall engage in any business in this state other than the rendering of the professional services for which it is incorporated and is authorized to do business in this state; provided that such corporation may invest its funds in real estate, mortgages, stocks, bonds or any other type of investments.



1529 - Business corporation law applicable.

Except for the provisions of sections thirteen hundred three, thirteen hundred four, thirteen hundred sixteen, thirteen hundred seventeen and thirteen hundred twenty, this chapter shall be applicable to a foreign professional service corporation to the extent that the provisions thereof are not in conflict with the provisions of this article. A foreign professional service corporation may practice in this state, or may consolidate or merge with another corporation, or may be a member of a professional service limited liability company, a foreign professional service limited liability company, a registered limited liability partnership or foreign limited liability partnership, only if all of the professions practiced by such corporations, limited liability companies or limited liability partnerships could be practiced by a single professional service corporation organized in this state; and, further, only if such foreign professional service corporation is domiciled in a state or territory of the United States the laws of which, at the time of application by such corporation under section fifteen hundred thirty of this article, contain a reciprocal provision under which professional service corporations domiciled in this state may similarly apply for the privilege of doing business in any such state or territory; provided further however, that nothing herein shall authorize a foreign professional service corporation practicing professional engineering, land surveying, geology, architecture and/or landscape architecture to be a member or partner of a professional service limited liability company, a foreign professional service limited liability company, a registered limited liability partnership or a foreign limited liability partnership unless all of the shareholders, directors and officers of such foreign professional service corporation are licensed to practice one or more of such professions in this state.



1530 - Filing requirements.

(a) A foreign professional service corporation may apply for authority to do business in this state. An application entitled "Application for Authority of .......... (name of corporation) under Section fifteen hundred thirty of the Business Corporation Law," shall be signed and delivered to the department of state. It shall set forth:

(1) The name of the foreign professional service corporation. If the name does not end with the words "Professional Corporation" or the abbreviation "P.C.", it shall in addition to the foregoing set forth the name to be used in this state, ending with the words "Professional Corporation" or the abbreviation "P.C."

(2) The jurisdiction and date of its incorporation.

(3) A statement of the profession or professions to be practiced in this state and a statement that the foreign professional service corporation is authorized to practice such profession or professions in the jurisdiction of its incorporation.

(4) The name, address and license number of each person within the foreign professional service corporation who is licensed to practice the profession or professions in this state.

(5) The city, incorporated village or town and the county within this state in which its office is to be located.

(6) A designation of the secretary of state as its agent upon whom process against it may be served and the post office address within or without this state to which the secretary of state shall mail a copy of any process against it served upon him.

(7) If it is to have a registered agent, his name and address within this state and a statement that the registered agent is to be its agent upon whom process against it may be served.

(8) A statement that the foreign professional service corporation has not since its incorporation or since the date its authority to do business in this state was last surrendered, engaged in any activity in this state, or in lieu thereof, the consent of the state tax commission to the filing of the application, which consent shall be attached thereto.

(b) Attached to the application for authority shall be:

(1) A certificate by an authorized officer of the jurisdiction of its incorporation that the foreign professional service corporation is an existing corporation.

(2) A certificate or certificates issued by the licensing authority that each individual within the corporation intending to practice the profession or professions in this state is licensed to practice said profession or professions in this state. In order to obtain said certificate or certificates, a copy of the certificate of incorporation shall be furnished to the licensing authority.

(3) A certificate or certificates issued by the licensing authority in the case of a foreign professional service corporation providing health services that each shareholder, officer and director of the foreign professional service corporation is licensed to practice said profession in this state.

(c) The fee for filing the application for authority shall be two hundred dollars, payable to the department of state, and the fee for a certificate of authority issued by the state education department shall be fifty dollars.



1531 - Annual statement.

Each foreign professional service corporation shall, at least once of each year on or before the date prescribed by the licensing authority, furnish a statement to the licensing authority listing the name and residence address of each shareholder, director, officer and corporate employee licensed by such licensing authority and certifying that such individuals intending to practice a profession which such foreign professional service corporation is authorized to practice in this state are licensed to practice said profession in this state. In the case of a foreign professional service corporation providing health services, such statement shall also certify that each shareholder, officer and director of the corporation is licensed to practice said profession in this state. The statement shall be signed by the president or any vice-president of the corporation and attested to by the secretary or any assistant secretary of the corporation.



1532 - Regulation of professions.

(a) This article shall not repeal, modify or restrict any provision of the education law or the judiciary law or any rules or regulations adopted thereunder regulating the professions referred to therein except to the extent in conflict herewith.

(b) A foreign professional service corporation, other than a foreign professional service corporation authorized to practice law, shall be under the supervision of the regents of the university of the state of New York and be subject to disciplinary proceedings and penalties, and its authority to do business shall be subject to suspension, revocation or annulment for cause, in the same manner and to the same extent as is provided with respect to individuals and their licenses, certificates, and registrations in title eight of the education law relating to the applicable profession. Notwithstanding the provisions of this subdivision, a foreign professional service corporation authorized to practice medicine shall be subject to the prehearing procedures and hearing procedures as is provided with respect to individual physicians and their licenses in Title II-A of article two of the public health law.

(c) A foreign professional service corporation authorized to practice law shall be subject to the regulation and control of, and its authority to do business shall be subject to suspension, revocation or annulment for cause by, the appellate division of the supreme court and the court of appeals in the same manner and to the same extent provided in the judiciary law with respect to individual attorneys and counselors-at-law. Such corporation need not qualify for any certification under section four hundred sixty-four of the judiciary law, take an oath of office under section four hundred sixty-six of such law or register under section four hundred sixty-seven of such law.



1533 - Licensing of individuals.

No officer, director, shareholder or employee of a foreign professional service corporation shall practice his or her profession in this state unless such individual is duly licensed to practice such profession in this state.






Article 16 - (Business Corporation) SECURITY TAKEOVER DISCLOSURE ACT

1600 - Short title.

This article shall be known as the security takeover disclosure act.



1601 - Definitions.

As used in this article, the following terms shall have the following meanings:

(a) "Takeover bid" means the acquisition of or offer to acquire by an offeror from an offeree, pursuant to a tender offer or request or invitation for tenders, any equity security of a target company, if after acquisition thereof the offeror would, directly or indirectly, be a beneficial owner of more than five percent of any class of the issued and outstanding equity securities of such target company.

Such term does not include:

(1) Bids made by a dealer for his own account in the ordinary course of his business of buying and selling such security;

(2) An offer to acquire such equity security solely in exchange for other securities, or the acquisition of such equity security pursuant to such offer, for the sole account of the offeror, in good faith and not for the purpose of avoiding this section, and not involving any public offering of such other securities within the meaning of section four of title one of the "Securities Act of 1933", (48 Stat.77, 15 U.S.C. 77 d (2)); as amended;

(3) Any other offer to acquire an equity security, or the acquisition of such equity security pursuant to such offer, for the sole account of the offeror, from not more than fifty offerees, in good faith and not for the purpose of avoiding the provisions of this article;

(4) Any offer or class of offer where, prior to making the offer, the offeror beneficially owns, directly or indirectly, a majority of the voting equity securities of the target company;

(b) "Offeror" means a person who makes, or in any way participates or aids in making, a takeover bid, and includes persons acting jointly or in concert, or who intend to exercise jointly or in concert any voting rights attached to the securities for which such takeover bid is made. An "offeror" includes an issuer of securities whose securities are or are to be the subject of a takeover bid whether or not the issuer, upon acquisition, will become the beneficial owner of such securities. "An offeror" does not include any bank or broker-dealer in securities loaning funds to the offeror in the ordinary course of the business of the bank or broker-dealer in securities and not otherwise participating in the takeover bid, or any bank, broker-dealer in securities, attorney, accountant or consultant furnishing information or advice to an offeror and not otherwise participating in the takeover bid.

(c) "Offeree" means the beneficial owner, residing in this state, of securities which an offeror acquires or offers to acquire in connection with a takeover bid.

(d) "Target company" means a corporation, organized under the laws of this state and having its principal executive offices or significant business operations located within this state.

(e) "Equity security" means any stock, bond, or other obligation of a target company, the holder of which has the right to vote for the election of members of the board of directors, or those exercising a similar function if the target company is not a corporation, of such target company. Equity security includes any security convertible into an equity security, and also includes any right, option or warrant to purchase an equity security.



1602 - Disclosure requirement.

(a) No offeror shall make a takeover bid unless as soon as practicable on the date of commencement of the takeover bid he files with the attorney general at his New York city office and delivers to the target company at its principal executive offices a registration statement containing the information required by section sixteen hundred three of this article.

(b) An offeror shall make full and fair disclosure to offerees of the material information set forth in the registration statement filed pursuant to subdivision (a) of this section.

(c) No solicitation or recommendation to the offerees of a target company to accept or reject a takeover bid shall be made by or on behalf of an offeror or a target company unless at the time copies of such solicitation or recommendation are first published, sent or given to such offerees, the person making such solicitation or recommendation has filed copies of the solicitation or recommendation with the attorney general at his New York city office.



1603 - Contents of registration statement.

(a) The registration statement required to be filed pursuant to subdivision (a) of section sixteen hundred two of this article shall include:

1. Copies of all prospectuses, brochures, advertisements, circulars, letters, or other matter by means of which the offeror proposes to disclose to offerees all information material to a decision to accept or reject the offer;

2. The identity and background of all persons on whose behalf the acquisition of any equity security of the target company has been or is to be effected;

3. The exact title and number of shares outstanding of the class of equity securities being sought, the number of such securities being sought and the consideration being offered therefor;

4. The source and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities, other than the existing capital stock or long term debt of the offeror, which are being offered in exchange for the equity securities of the target company and also including copies of all loan or credit agreements and letters of commitment used or to be used to secure financing for the acquisition of any equity security of the target company;

5. A statement of any plans or proposals which the offeror, upon gaining control, may have to liquidate the target company, sell its assets, effect a merger or consolidation of it, or make any other major change in its business, corporate structure, management personnel, or policies of employment;

6. The number of shares of any equity security of the target company of which each offeror is beneficial or record owner or has a right to acquire, directly or indirectly, together with the name and address of each person defined in this section as an offeror;

7. Particulars as to any contracts, arrangements, or understandings to which an offeror is party with respect to any equity security of the target company, including without limitation transfers of any equity security, joint ventures, loans or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements, or understandings have been entered into;

8. Complete information on the organization and operations of the offeror, including without limitation the year of organization, form of organization, jurisdiction in which it is organized, a description of each class of the offeror's capital stock and of its long term debt, financial statements for the current period and for the three most recent annual accounting periods, a description of pending legal proceedings other than routine litigation to which the offeror or any of its subsidiaries is a party or of which any of their property is the subject, a brief description of the business done and projected by the offeror and its subsidiaries and the general development of such business over the past five years, the names of all directors and executive officers together with biographical summaries of each for the preceding three years to date;

9. A statement as to the potential impact, if any, of the offeror's plans or proposals on the residents of New York state, including any material change in the location of the target company's offices or business activities within this state; any plant or facility relocation; any plant or facility closings; any significant reduction in the workforce at an individual plant or facility; any other material change in the number, job classification, compensation, or other terms and conditions of employment of persons employed by the target company in this state; any material change in the relationships of the target company with suppliers or customers within this state, or any other material changes in the target company's business, corporate structure, management, personnel or activities which would have a substantial impact on residents of this state;

10. Particulars as to any pension plans; profit sharing plans; savings plans; educational opportunities; relocation adjustments; labor relations records, including violations of the federal national labor relations act, occupational safety and health act of 1970, fair labor standards act, or employee retirement and income security act, as amended, finally adjudicated or settled within five years of the commencement of the takover bid; earnings and dividend growth; community activities; and charitable, cultural, educational and civic contributions of the offeror;

11. If the offeror is a natural person, information concerning his identity and background, including without limitation financial statements for the current and three preceding years, a description of his business activities and affiliations during that time period, and a description of any pending legal or administrative proceedings, other than routine and immaterial litigation, to which the offeror is a party or of which any of his property is the subject; and

12. If debt securities or preferred stock are either offered in the takeover bid or used as a source of funds in making the takeover bid, the investment rating, if any, by a generally recognized rating service of such debt security or preferred stock.

(b) If any material change occurs in the facts set forth in the registration statement required by subdivision (a) of section sixteen hundred two of this article, the offeror who filed such statement shall promptly notify the attorney general and the target company of such change in writing or by telephone confirmed in writing and shall amend the registration statement to reflect such change promptly but not later than the date such change is first published, sent or given to offerees.

(c) The attorney general may permit the omission of any information required by subdivision (a) of this section to be included in the registration statement if he determines that such information is immaterial or otherwise unnecessary for the protection of offerees.



1604 - Enforcement.

(a) The attorney general may conduct such investigation as he deems necessary concerning any takeover bid for the purpose of determining compliance with the requirements of this article. As part of such investigation the attorney general may require persons to file statements in writing and under oath with his office, subpoena witnesses, compel their attendance, examine them under oath and require the production of books, records, documents and papers.

(b) In the event the attorney general determines that any person is violating or about to violate any provision of this article, or any order, rule or regulation issued pursuant thereto, he may seek, in a court of competent jurisdiction, an injunction temporarily or permanently barring that person from making or taking part in or continuing a takeover bid or from taking up or paying for shares tendered by offerees pursuant to a takeover bid, and the court may grant the relief applied for or so much thereof as it may deem proper.



1605 - Violations; penalties.

(a) Every person who willfully violates any provision of this article shall be guilty of a class E felony; every person who willfully violates any order, rule or regulation issued pursuant thereto, shall be guilty of a class A misdemeanor.

(b) A violation of any provision of this article shall constitute a fraudulent practice within the meaning of article twenty-three-A of the general business law.

(c) Every person who violates any provision of this article shall be subject to a civil penalty of one thousand dollars per violation if a natural person or ten thousand dollars per violation if a corporation. When the violation is the failure to file a registration statement as required by subdivision (a) of section sixteen hundred two of this article, the failure to file a solicitation or recommendation as required by subdivision (c) of section sixteen hundred two of this article, or the failure to amend such registration statement as required by subdivision (b) of section sixteen hundred three of this article, each business day of non-registration or failure to file a recommendation or solicitation or failure to amend constitutes a separate violation. The penalty imposed by this section shall be cumulative and more than one penalty shall be recoverable in the same action in any court of competent jurisdiction.



1606 - Administration.

(a) This article shall be administered by the attorney general and employees designated by him within the department of law. The attorney general is hereby empowered to promulgate, alter, amend or revoke rules and regulations necessary to carry out the purposes of this article.

(b) The attorney general may establish fees for the filing of any registration statement, not to exceed two thousand five hundred dollars, to recover the costs of administering this article. Such fees may vary according to the maximum consideration payable by the offeror for the securities which are the subject of the takeover bid.



1607 - Prosecutions and immunity.

(a) The attorney general may prosecute every person charged with the commission of a criminal offense arising from the violation of any provision of this article. In all such proceedings, the attorney general may appear in person or by his deputy before any court of record or any grand jury and exercise all the powers and perform all the duties in respect of such actions or proceedings which the district attorney would otherwise be authorized or required to exercise or perform; or the attorney general may in his discretion transmit evidence, proof and information as to such offense to the district attorney of the county or counties in which the alleged violation has occurred, and every district attorney to whom such evidence, proof and information is so transmitted shall forthwith proceed to prosecute any corporation, company, association, or officer, manager or agent thereof, or any firm or person charged with such violation. In any such proceeding, wherein the attorney general has appeared either in person or by deputy, the district attorney shall only exercise such powers and perform such duties as are required of him by the attorney general or the deputy attorney general so appearing.

(b) Upon any investigation before the attorney general or his deputy or other officer designated by him, or in any criminal proceeding before any court, magistrate or grand jury, pursuant to or for a violation of any of the provisions of this article, the attorney general, his deputy or other officer designated by him, or the court, magistrate or grand jury, may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law.



1608 - Designation of secretary of state for service.

(a) Every nonresident offeror, whether or not such offeror has filed a registration statement, except a foreign corporation which has appointed and keeps a resident agent in this state, shall be deemed to have appointed the secretary of state as his agent upon whom may be served any lawful process, authorized by this article, with the same effect as though served upon the offeror personally.

(b) Service of process pursuant to this section shall be accomplished by leaving a copy of the process in the office of the secretary of state, but it shall not be effective unless notice of the service and a copy of the process is sent by certified or registered mail to the nonresident offeror served, at his last known address.



1609 - Fraudulent, deceptive or manipulative practices.

(a) No person shall make any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, or engage in any fraudulent, deceptive, or manipulative acts or practices, in connection with any takeover bid or any solicitation of offerees in opposition to or in favor of any such takeover bid.

(b) It shall constitute a violation of this article for any person who is in possession of material information relating to any takeover bid, which information he knows or has reason to know is nonpublic, which he acquired either before or after the commencement of the takeover bid, and which he knows or has reason to know has been acquired directly or indirectly from an offeror, a target company, or any officer, director, partner or employee or any other person acting on behalf of the offeror or target company, to purchase or sell or cause to be purchased or sold, within or from this state, any securities sought or to be sought by such takeover bid or any securities convertible into or exhangeable for any such securities or any option or right to obtain or to dispose of any such securities.

(c) Fraudulent, deceptive or manipulative acts or practices include without limitation those acts and practices proscribed by rules and regulations which the attorney general is hereby empowered to adopt, promulgate, amend and rescind as is necessary to carry out the provisions of this section.



1610 - Exclusions.

This article shall not apply when:

(a) The offeror or the target company is a public utility or a public utility holding company as defined in section two of the "Public Utility Holding Company Act of 1935," (49 Stat.803, 15 U.S.C. 79), as amended, and the takeover bid is subject to approval by the appropriate federal agency as provided in such act;

(b) The offeror or the target company is a bank or a bank holding company as subject to the "Bank Holding Company Act of 1956," (70 Stat. 133, 12 U.S.C. 1841), and subsequent amendments thereto, and the takeover bid is subject to approval by the appropriate federal agency as provided in such act;

(c) The offeror or the target company is a savings and loan holding company as defined in section two of the "Savings and Loan Holding Company Amendments of 1967," (82 Stat. 5, 12 U.S.C. 1730A), as amended, and the takeover bid is subject to approval by the appropriate federal agency as provided in such act;

(d) The offeror and the target company are banks and the offer is part of a merger transaction subject to approval by appropriate federal or state supervisory authorities.



1611 - Validity; saving clause.

In the event any provision or application of this article shall be held illegal or invalid for any reason, such holding shall not affect the legality or validity of any other provision or application thereof.



1612 - Requirements for certain takeover bids.

If the takeover bid is not subject to the requirements of section 14(d) of the Securities Exchange Act of 1934, 15 U.S.C. 78n(d), the following additional requirements shall apply to the takeover bid:

(a) The takeover bid shall be made on the same terms to all offerees holding the same class or series of securities.

(b) The period of time within which equity securities may be deposited pursuant to a takeover bid shall not be less than thirty business days.

(c) Equity securities deposited pursuant to a takeover bid may be withdrawn at any time until the expiration of thirty business days after the commencement of the takeover bid and at any time after the expiration of sixty-five days from the commencement of the takeover bid, if the shares have not been purchased, and until the expiration of ten business days following the date of commencement of another offeror's takeover bid for the same equity securities if the shares have not been purchased and if the bidder has received notice or otherwise has knowledge of the commencement of such takeover bid.

(d) Where a takeover bid is made for less than all the outstanding equity securities of a class and where a greater number of such securities is deposited pursuant thereto than the offeror is bound or willing to take up and pay for, the securities taken up and paid for by the offeror shall be taken up and paid for as nearly as possible on a pro rata basis, disregarding fractions, according to the number of securities deposited by each shareholder.

(e) Where an offeror increases the consideration offered in a takeover bid, the offeror shall pay the increased consideration for all equity securities accepted, whether such securities have been accepted by the offeror before or after the increase in consideration.

(f) (1) Within ten days of the filing of a registration statement as required by section sixteen hundred two of this article the attorney general may schedule a public hearing or hearings or conduct such investigation as he deems necessary concerning any takeover bid for the purpose of determining compliance with the requirements of this article;

(2) Any such hearing or investigation shall be declared by order of the attorney general;

(3) Any initial hearing shall commence within twenty days of the filing of a registration statement.

(g) In the event the attorney general shall schedule a public hearing or otherwise conduct an investigation pursuant to subdivision (f) of this section, the attorney general may also, in his discretion, issue an order staying the offeror from purchasing or paying for any shares tendered in response to its takeover bid at any time prior to such purchasing or paying for shares tendered. Every person shall comply with every such order.

(h) In the event the attorney general shall issue a stay payment order pursuant to subdivision (g) of this section, the attorney general shall, no later than thirty days from the issuance of such stay payment order, issue an order containing his findings of fact and conclusions of law.

(i) Any stay payment order issued by the attorney general pursuant to subdivision (g) of this section shall automatically expire within sixty days from its issuance except where the attorney general has in his order containing findings of fact and conclusions of law conditioned the purchase and payment for shares tendered upon changes or modifications in the registration statement, in which event any stay payment order shall be vacated by the attorney general after he is satisfied that such changes or modifications have been publicly disseminated to offerees.

(j) The attorney general may apply, on notice to the offeror and the target company, to a court of competent jurisdiction, and such court may grant an application, for good cause, to extend any of the time periods set forth in this section if an extension is necessary for the protection of offerees.



1613 - Private right of action.

Any offeree whose equity securities are the subject of a takeover bid and who has been injured by any violation of this article may bring an action in his or her own name to enjoin such unlawful act or practice and to recover actual damages together with reasonable attorney fees in the event the offeree is successful.






Article 17 - (Business Corporation) BENEFIT CORPORATIONS

1701 - Application and effect of article.

(a) This article shall be applicable to all benefit corporations.

(b) The existence of a provision of this article shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a benefit corporation. This article shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a benefit corporation.

(c) Except as otherwise provided in this article, this chapter shall be applicable to all benefit corporations. The specific provisions of this article shall control over the general provisions of this chapter.

(d) A provision of the certificate of incorporation or bylaws of a benefit corporation may not relax, be inconsistent with or supersede any provision of this article.



1702 - Definitions.

As used in this article, unless the context otherwise requires, the term:

(a) "Benefit corporation" means a business corporation incorporated under this article and whose status as a benefit corporation has not been terminated as provided in this article.

(b) "General public benefit" means a material positive impact on society and the environment, taken as a whole, assessed against a third-party standard, from the business and operations of a benefit corporation.

(c) "Independent" means that a person has no material relationship with a benefit corporation or any of its subsidiaries. A material relationship between a person and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist if:

(1) the person is, or has been within the last three years, an employee of the benefit corporation or any of its subsidiaries;

(2) an immediate family member of the person is, or has been within the last three years, an executive officer of the benefit corporation or any of its subsidiaries; or

(3) the person, or an entity of which the person is a director, officer or other manager or in which the person owns beneficially or of record five percent or more of the equity interests, owns beneficially or of record five percent or more of the shares of the benefit corporation. A percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

(d) "Minimum status vote" means that, in addition to any other approval or vote required by this chapter, the certificate of incorporation or a bylaw adopted by the shareholders:

(1) The holders of shares of every class or series that are entitled to vote on the corporate action shall be entitled to vote as a class on the corporate action; and

(2) The corporate action must be approved by vote of the shareholders of each class or series entitled to cast at least three-quarters of the votes that all shareholders of the class or series are entitled to cast thereon.

(e) "Specific public benefit," includes:

(1) providing low-income or underserved individuals or communities with beneficial products or services;

(2) promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

(3) preserving the environment;

(4) improving human health;

(5) promoting the arts, sciences or advancement of knowledge;

(6) increasing the flow of capital to entities with a public benefit purpose; and

(7) the accomplishment of any other particular benefit for society or the environment.

(f) "Subsidiary" means an entity in which a person owns beneficially or of record fifty percent or more of the equity interests. A percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

(g) "Third-party standard" means a recognized standard for defining, reporting and assessing general public benefit that is:

(1) developed by a person that is independent of the benefit corporation; and

(2) transparent because the following information about the standard is publicly available:

(A) the factors considered when measuring the performance of a business;

(B) the relative weightings of those factors; and

(C) the identity of the persons who developed and control changes to the standard and the process by which those changes are made.



1703 - Formation of benefit corporations.

A benefit corporation shall be formed in accordance with this chapter except that its certificate of incorporation shall also state that it is a benefit corporation.



1704 - Election of an existing business corporation to become a benefit corporation.

(a) A business corporation may become a benefit corporation under this article by amending its certificate of incorporation so that it contains a statement that the corporation is a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(b) Any corporation that is not a benefit corporation that is a party to a merger or consolidation in which the surviving or consolidated corporation will be a benefit corporation must approve the plan of merger or consolidation by at least the minimum status vote in addition to any other vote required by this chapter, the certificate of incorporation or the bylaws.

(c) Any corporation that is not a benefit corporation that is party to a merger or consolidation in which shares of stock of such corporation will be converted into a right to receive shares of stock of a benefit corporation must approve the plan of merger or consolidation by at least the minimum status vote in addition to any other vote required by this chapter, the certificate of incorporation or the bylaws.



1705 - Termination of benefit corporation status.

(a) A benefit corporation may terminate its status as such and cease to be subject to this article by amending its certificate of incorporation to delete the statement that the corporation is a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(b) If a benefit corporation is a party to a merger or consolidation in which the surviving or new corporation will not be a benefit corporation, the plan of merger or consolidation shall not be effective unless it is adopted by at least the minimum status vote in addition to any other vote required by this chapter, the certificate of incorporation or the bylaws.

(c) Any benefit corporation that is party to a merger or consolidation in which shares of stock of such benefit corporation will be converted into a right to receive shares of stock of a corporation that is not a benefit corporation must approve the plan of merger or consolidation by at least the minimum status vote in addition to any other vote required by this chapter, the certificate of incorporation or the bylaws.

(d) A sale, lease, conveyance, exchange, transfer, or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and regular course of business of the benefit corporation, shall not be effective unless the transaction is approved by at least the minimum status vote in addition to any other vote required by this chapter, the certificate of incorporation or the bylaws.



1706 - Corporate purposes.

(a) Every benefit corporation shall have a purpose of creating general public benefit. This purpose is in addition to its purposes under section two hundred one of this chapter and any specific purpose set forth in its certificate of incorporation under paragraph (b) of this section. The purpose to create general public benefit shall be a limitation on the other purposes of the benefit corporation, and shall control over any inconsistent purpose of the benefit corporation.

(b) The certificate of incorporation of a benefit corporation may identify one or more specific public benefits that it is the purpose of the benefit corporation to create in addition to its purposes under section two hundred one of this chapter and paragraph (a) of this section. The identification of a specific public benefit under this paragraph does not limit the obligation of a benefit corporation to create general public benefit.

(c) The creation of general and specific public benefits as provided in paragraphs (a) and (b) of this section is in the best interests of the benefit corporation.

(d) A benefit corporation may amend its certificate of incorporation to add, amend or delete the identification of a specific public benefit that it is the purpose of the benefit corporation to create. The amendment shall not be effective unless it is adopted by at least the minimum status vote.



1707 - Standard of conduct for directors and officers.

(a) In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors and officers of a benefit corporation:

(1) shall consider the effects of any action upon:

(A) the ability for the benefit corporation to accomplish its general and any specific public benefit purpose;

(B) the shareholders of the benefit corporation;

(C) the employees and workforce of the benefit corporation and its subsidiaries and suppliers;

(D) the interests of customers as beneficiaries of the general or specific public benefit purposes of the benefit corporation;

(E) community and societal considerations, including those of any community in which offices or facilities of the benefit corporation or its subsidiaries or suppliers are located;

(F) the local and global environment; and

(G) the short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation;

(2) may consider:

(A) the resources, intent and conduct (past, stated and potential) of any person seeking to acquire control of the corporation; and

(B) any other pertinent factors or the interests of any other group that they deem appropriate; and

(3) shall not be required to give priority to the interests of any particular person or group referred to in subparagraphs one and two of this paragraph over the interests of any other person or group unless the benefit corporation has stated its intention to give priority to interests related to a specific public benefit purpose identified in its certificate of incorporation.

(b) The consideration of interests and factors in the manner required by paragraph (a) of this section:

(1) shall not constitute a violation of the provisions of sections seven hundred fifteen or seven hundred seventeen of this chapter; and

(2) is in addition to the ability of directors to consider interests and factors as provided in section seven hundred seventeen of this chapter.

(c) A director does not have a fiduciary duty to a person that is a beneficiary of the general or specific public benefit purposes of a benefit corporation arising from the status of the person as a beneficiary, unless otherwise stated in the certificate of incorporation or the bylaws of the benefit corporation.



1708 - Annual benefit report.

(a) A benefit corporation must deliver to each shareholder an annual benefit report including:

(1) a narrative description of:

(A) the process and rationale for selecting the third party standard used to prepare the benefit report;

(B) the ways in which the benefit corporation pursued general public benefit during the year and the extent to which general public benefit was created;

(C) the ways in which the benefit corporation pursued any specific public benefit that the certificate of incorporation states it is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created; and

(D) any circumstances that have hindered the creation by the benefit corporation of general or specific public benefit;

(2) an assessment of the performance of the benefit corporation, relative to its general public benefit purpose assessed against a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application and, if applicable, assessment of the performance of the benefit corporation, relative to its specific public benefit purpose or purposes;

(3) the compensation paid by the benefit corporation during the year to each director in that capacity; and

(4) the name of each person that owns beneficially or of record five percent or more of the outstanding shares of the benefit corporation.

(b) The benefit report must be sent annually to each shareholder within one hundred twenty days following the end of the fiscal year of the benefit corporation. Delivery of a benefit report to shareholders is in addition to any other requirement to deliver an annual report to shareholders.

(c) A benefit corporation must post its most recent benefit report on the public portion of its website, if any, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as posted.

(d) Concurrently with the delivery of the benefit report to shareholders pursuant to paragraph (b) of this section, the benefit corporation must deliver a copy of the benefit report to the department for filing, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as filed under this section.

(e) The annual benefit report shall be in addition to all other reporting requirements under this chapter.



1709 - Conspicuous language on the face of certificates.

All certificates representing shares of a benefit corporation shall contain, in addition to any other statements required by the business corporation law, the following conspicuous language on the face of the certificate:

"This entity is a benefit corporation organized under article seventeen of the New York business corporation law."






Article 20 - (Business Corporation) EFFECTIVE DATE

2001 - Effective date.

This act shall take effect September first, nineteen hundred sixty-three.









CAL - Canal

Article 1 - (Canal) SHORT TITLE AND DEFINITIONS

1 - Short title.

Section 1. Short title. This chapter shall be known as the "Canal Law."



2 - Definitions.

2. Definitions. The following terms when used in this chapter, unless otherwise expressly stated or unless the context or subject matter requires otherwise, shall have the following meanings:

1. "New York State Canal System", "Canal System" or "Barge Canal System" shall each mean all the canals, canal lands, feeder canals, reservoirs, canal terminals and canal terminal lands of the state as hereinafter defined. All general references herein to "canal" shall be deemed to mean the New York state canal system.

2. "Canals" shall mean the channel and adjacent state-owned banks of the inland waterways of the state constructed, improved, or designated by authority of the legislature as canals and shall include canalized rivers and lakes, canal water supply reservoirs, canal water supply feeder channels and all appertaining structures necessary for the proper maintenance and operation of the canals.

3. "Canal Terminal" or "Barge Canal Terminal" shall each mean the facilities which have been constructed or acquired under authority of the legislature in connection with the canal system for loading, unloading, and/or temporarily storing commodities transported upon the canals and shall include docks, dock walls, bulkheads, wharves, piers, slips, basins, harbors, grain elevators, buildings, equipment, tracks and roadways together with the lands now owned or as may hereafter be acquired by the state for the proper maintenance and operation of the canal terminals.

4. "Erie Canal" shall mean the portion of the canal system connecting the Hudson river at Albany with the Niagara river at Buffalo, and for the purposes of article thirteen-A of this chapter and section ninety-two-u of the state finance law and subdivision ten of section three hundred fifty-one of the public authorities law, shall be deemed to include the historic Erie Canal and its western terminus in the city of Buffalo and historic lock number 1 in the city of Albany.

5. "Oswego Canal" shall mean the portion of the canal system connecting the Erie canal at Three Rivers with Lake Ontario at Oswego.

6. "Champlain Canal" shall mean the portion of the canal system connecting the easterly end of the Erie canal at Waterford with Lake Champlain at Whitehall.

7. "Cayuga and Seneca Canals" shall mean the portions of the canal system connecting the Erie canal at a point near Montezuma with Cayuga and Seneca lakes and through Cayuga lake and Cayuga inlet to the southerly side of State Street in the city of Ithaca and through Seneca lake with Montour Falls.

8. "Canal Lands" shall mean all lands and waters forming a part of the canal system title to which was originally vested in the state, acquired by the state or which may in the future be acquired by the state for canal purposes.

9. "Blue Line" shall mean the boundary of canal lands owned by the state previous to the approval of chapter one hundred forty-seven, laws of nineteen hundred three.

10. "Old Canal Lands" shall mean canal lands lying within the blue line.

11. "Barge Canal Lands" shall mean canal lands acquired subsequent to the approval of chapter one hundred forty-seven, laws of nineteen hundred three, except barge canal terminal lands acquired under the provisions of chapter seven hundred forty-six, laws of nineteen hundred eleven, and acts amendatory thereto.

12. "Canal Terminal Lands" or "Barge Canal Terminal Lands" shall each mean canal lands acquired under the provisions of chapter seven hundred forty-six, laws of nineteen hundred eleven, and amendatory laws.

13. "Permit" shall mean a revocable agreement granting temporary occupancy or use of lands or structures of the canal system.

14. "Float" shall mean every boat, vessel, raft or floating thing navigated on the canals or moved thereupon under the direction of some person having the charge thereof.

15. "Master" shall mean every person having for the time the charge, control or direction of any float.

16. "Person" shall mean an individual, partnership, corporation or association.

17. "Great Lakes-Hudson River waterway" shall mean that section of the Erie canal from Waterford to Three Rivers Point and the Oswego canal thence to the port of Oswego as such waterway was designated by acts of congress authorizing the federal aid improvement project for the Great Lakes-Hudson River waterway.

18. "Authority" shall mean the power authority of the state of New York, a body corporate and politic constituting a political subdivision of the state created and constituted pursuant to title one of article five of the public authorities law.

19. "Adirondack park" shall have the same meaning as set forth in section 9-0101 of the environmental conservation law.

20. "Commission" shall mean the canal recreationway commission created pursuant to section one hundred thirty-eight-a of this chapter.

21. "Corporation" and "canal corporation" shall mean the New York state canal corporation, a public benefit corporation created pursuant to chapter seven hundred sixty-six of the laws of nineteen hundred ninety-two and continued and reconstituted as a subsidiary corporation of the power authority of the state of New York pursuant to subdivision one of section one thousand five-b of the public authorities law.

22. "Canal fund" shall mean the New York state canal system development fund established pursuant to section ninety-two-u of the state finance law.

23. "Canalway trail" shall mean any multi-use recreational trail located on lands under the jurisdiction of the corporation. The exact boundaries and location of such trail and any portions or sections thereof shall be determined by the corporation except that the boundaries and location of such trail shall be determined in such a manner that no portion thereof shall be within the Adirondack Park.

24. "Thruway authority" shall mean the New York state thruway authority, a body corporate and politic constituting a public corporation created and constituted pursuant to title nine of article two of the public authorities law.






Article 1-A - (Canal) TRANSFER TO POWER AUTHORITY OF THE STATE OF NEW YORK

5 - Transfer of powers and duties relating to canals and canal lands to the power authority of the state of New York.

5. Transfer of powers and duties relating to canals and canal lands to the power authority of the state of New York. The powers and duties of the thruway authority relating to the New York state canal system as set forth in articles one through and including fourteen, except article seven, of this chapter, and except properties in use on the effective date of this article in support of highway maintenance, equipment management and traffic signal operations of the department of transportation, heretofore transferred by the commissioner of transportation to the thruway authority, are hereby transferred to and merged with the authority, to be exercised by the authority directly or through the canal corporation on behalf of the people of the state of New York. In addition, the commissioner of transportation and the chair of the authority or his or her designee may, in their discretion, enter into an agreement or agreements transferring the powers and duties of the commissioner of transportation relating to any or all of the bridges and highways as set forth in article seven of this chapter, to be exercised by the authority directly or through the canal corporation on behalf of the people of the state of New York, and, as determined to be feasible and advisable by the authority's trustees, shall enter into an agreement or agreements directly or through the canal corporation for the financing, construction, reconstruction or improvement of lift and movable bridges on the canal system. Such powers shall be in addition to other powers enumerated in title one of article five of the public authorities law. All of the provisions of title one of article five of such law which are not inconsistent with this chapter shall apply to the actions and duties of the authority pursuant to this chapter. The authority shall be deemed to be the state in exercising the powers and duties transferred pursuant to this section but for no other purposes.



6 - Transfer of canal lands and other assets.

6. Transfer of canal lands and other assets. 1. The jurisdiction of the thruway authority over the New York state canal system and over all state assets, equipment and property, both tangible and intangible, owned or used in connection with the planning, development, construction, reconstruction, maintenance and operation of the New York state canal system, as set forth in articles one through and including fourteen, except article seven, of this chapter, and except properties in use on the effective date of this article in support of highway maintenance, equipment management and traffic signal operations of the department of transportation, heretofore transferred by the commissioner of transportation to the thruway authority, are hereby transferred without consideration to the authority, to be held by the authority in the name of the people of the state of New York. In addition the commissioner of transportation and the chair of the authority or his or her designee may, in their discretion, enter into an agreement or agreements transferring jurisdiction over any or all of the bridges and highways set forth in article seven of this chapter, and any or all state assets, equipment and property, both tangible and intangible, owned or used in connection with the planning, development, construction, reconstruction, maintenance and operation of such bridges and highways, which shall be transferred without consideration to the authority, to be held by the authority through the corporation in the name of the people of the state of New York. Any other rights and obligations resulting from or arising out of the planning, development, construction, reconstruction, operation or maintenance of the New York state canal system shall be deemed assigned to and shall be exercised by the authority through the corporation, except that the authority may designate the chair of the thruway authority to be its agent for the operation and maintenance of the New York state canal system, provided that such designation shall have no force or effect after January first, two thousand seventeen. Such canal system shall remain the property of the state and under its management and control as exercised by and through the authority, through the corporation which shall be deemed to be the state for the purposes of such management and control of the canals but for no other purposes.

2. The department of transportation and thruway authority shall deliver to the authority all books, policies, procedures, papers, plans, maps, records, equipment and property of such department pertaining to the functions transferred pursuant to this article.

3. All rules, regulations, acts, determinations, orders and decisions of the commissioner of transportation, department of transportation, or thruway authority pertaining to the functions transferred pursuant to this article in force at the time of such transfer shall continue in force and effect as rules, regulations, acts, determinations, orders and decisions of the authority and corporation until duly modified or abrogated by such authority or corporation.

4. Any business or other matters undertaken or commenced by the thruway authority, including executed contracts, permits and other agreements, but excluding bonds, notes or other evidences of indebtedness, pertaining to or connected with the powers, duties and obligations transferred pursuant to this article, and in effect on the effective date of the transfer of such matters from the thruway authority to the authority provided for in this article, shall, except as otherwise agreed by the authority and the thruway authority, be conducted and completed by the authority through the corporation in the same manner and under the same terms and conditions and with the same effect as if conducted and completed by the thruway authority, provided that nothing in this subdivision shall be deemed to require the authority to take any action in a manner that would in its judgment be inconsistent with the provisions of any bond or note resolution or any other contract with the holders of the authority's bonds, notes or other obligations.

5. No existing rights or remedies of the state, authority, thruway authority, or canal corporation shall be lost, impaired or affected by reason of this article.

6. (a) No action or proceeding pending on the effective date of the transfer of powers, duties and obligations from the thruway authority to the authority brought by or against the thruway authority, the commissioner of transportation, the corporation, the department of transportation or the authority shall be affected by this article. Any liability arising out of any act or omission occurring prior to the effective date of the transfer of the powers, duties and obligations from the thruway authority to the authority, of the officers, employees or agents of the thruway authority, the department of transportation, or any other agency of the state, other than the authority, in the performance of their obligations or duties under the canal law, any other law of the state or any federal law, or pursuant to a contract entered into prior to the effective date of such transfer, shall remain a liability of the thruway authority, the department of transportation or such other agency of the state and not of the authority.

(b) Notwithstanding any provision to the contrary contained in paragraph (a) of this subdivision, the state shall indemnify and hold harmless the thruway authority, the corporation and the authority for any and all claims, damages, or liabilities, whether or not caused by negligence, including civil and criminal fines, arising out of or relating to any generation, processing, handling, transportation, storage, treatment, or disposal of solid or hazardous wastes in the canal system by any person or entity other than the thruway authority or the authority occurring prior to August third, nineteen hundred ninety-two. Such indemnification shall extend to, without limitation, any releases into land, water or air, including but not limited to releases as defined under the federal comprehensive environmental response compensation and liability act of nineteen hundred eighty, occurring or existing prior to August third, nineteen hundred ninety-two; provided that the thruway authority, the corporation and the authority shall cooperate in the investigation and remediation of hazardous waste and other environmental problems.

(c) Notwithstanding any provision to the contrary contained in paragraph (a) of this subdivision, the thruway authority shall indemnify and hold harmless the corporation and the authority for any and all claims, damages, or liabilities, whether or not caused by negligence, including civil and criminal fines, arising out of or relating to any generation, processing, handling, transportation, storage, treatment, or disposal of solid or hazardous wastes in the canal system by any person or entity other than the authority occurring after August third, nineteen hundred ninety-two and no later than the effective date of the transfer of powers, duties and obligations from the thruway authority to the authority. Such indemnification shall extend to, without limitation, any releases into land, water or air, including but not limited to releases as defined under the federal comprehensive environmental response compensation and liability act of nineteen hundred eighty, occurring or existing prior to the effective date of the transfer of powers, duties and obligations from the thruway authority to the authority; provided that the corporation and the authority shall cooperate in the investigation and remediation of hazardous waste and other environmental problems.

(d) Except as otherwise provided in this chapter, the thruway authority shall retain all liabilities, whether or not caused by negligence, arising out of any acts or omissions occurring on or after August third, nineteen hundred ninety-two, in connection with its powers, duties and obligations with respect to the corporation. The authority and the state shall not be held liable in connection with any liabilities arising out of such acts or omissions.

7. Notwithstanding any provision of law to the contrary, in connection with the transfer of jurisdiction of the corporation to the authority and the assumption of management of the corporation as a subsidiary corporation of the authority pursuant to the chapter of the laws of two thousand sixteen which added this subdivision, the thruway authority shall have the power to fulfill any existing agreements or obligations, make any agreements, receive, retain or pay any funds, deemed necessary and in the public interest to effectuate the provisions and intent of this chapter, including but not limited to, the entering into any agreements with the corporation, the authority and any other federal, state, municipal or other entities, and to receive funds from the federal emergency management agency or the state, to fulfill the thruway authority's existing financial or other obligations arising from its jurisdiction over the canal system and the corporation.






Article 2 - (Canal) POWERS OF THE CANAL CORPORATION

10 - General powers and duties of the corporation relating to canals.

10. General powers and duties of the corporation relating to canals. The corporation shall:

1. Have general supervision of the canal system and its operating personnel and enforce the faithful administration and observance of the canal law.

2. Appoint and remove all officers and employees in the administration of canal matters in conformity with the provisions of title nine of article two of the public authorities law.

3. Provide for all engineering services required in the improvement, maintenance and repair of the canal system.

4. Cause surveys, maps, plans, specifications and estimates to be made for the improvement, maintenance and repair of the canal system.

5. Cause plans, specifications and estimates covering canal contracts to be prepared.

6. Cause inspections of the canal system to be made annually.

7. Determine the boundaries of the districts of the canal system and change such boundaries when it deems it expedient.

8. Keep and maintain in good condition the canals, canal terminals and corporation equipment used in the maintenance and repair of the canal system.

9. Prescribe rules and regulations not inconsistent with law relating to the navigation, protection and maintenance of the canal system and enforce such rules and regulations by prescribing fines, penalties or forfeitures not to exceed one hundred dollars for each offense.

9-a. Undertake lock improvements designed to attract tourists to the locks and surrounding communities. Such improvements may include, but not be limited to, comfort stations, information kiosks, picnic tables and grills, docking facilities, lock beautification, campsites, telephone service, and trash collection and removal facilities.

10. Enforce compliance with laws, rules and regulations relating to posting of limited loads and clearances on all bridges over the canal system under the jurisdiction of the department of transportation pursuant to section six and article seven of this chapter.

11. Compile statistics relating to the canal system and the traffic thereon and collect such other information in regard thereto as it shall deem expedient.

12. Make an annual report to the legislature, covering the calendar year, on the trade and tonnage handled, on the condition of the canals and the work and improvements connected therewith.

13. Cause a record to be made and filed on January first, in the corporation of all expenditures during the previous fiscal year from moneys appropriated for the canal system.

14. Permit boat owners operating upon the canal system to use state drydocks while making emergency repairs to their vessels.

15. Grant leases and issue revocable permits pursuant to this chapter.

16. Cause to be removed from canal lands any encroachments which in its judgment are detrimental.

17. Cause to be acquired lands necessary for canal purposes and cause to be abandoned such canal lands as are no longer necessary or useful for canal purposes. The commissioner of environmental conservation shall be given notice of any lands located within the Adirondack park which are no longer necessary or useful for canal purposes and which are to be abandoned, and shall be given sixty days within which to request the transfer of such lands. Such lands for which such a request has been made shall be transferred to the department of environmental conservation.

18. Accept available federal aid money for the construction, reconstruction, improvement, restoration, repair, operation, maintenance or rehabilitation of any section, appurtenances or facility of the Barge canal system.

19. Investigate all matters relating to the administration and operation of the canal system and its personnel.

20. Either absolutely, or on such conditions as it prescribes, remit fines imposed, if in its judgment such action is expedient.

21. Administer, operate and maintain the state-owned hydroelectric power plants on the Mohawk river at Crescent and Vischer Ferry.

22. When an emergency arises endangering life or the canal system, seize any lands, equipment or supplies necessary to avert such damage.

23. Prepare an inventory sufficient for planning purposes which includes at least: (a) a general description of all state-owned property which comprises the canal system, and where appropriate other state-owned property contiguous to the canal system, specifying present use and facilities for public use, including but not limited to parks and recreation facilities; (b) a description of significant freshwater wetlands and lands which possess significance for wildlife management, recreation or natural resource protection purposes within the canal system; and (c) significant municipal and privately-owned facilities which serve users of the canal system. Such inventory shall be provided to the commission no later than July thirty-first, nineteen hundred ninety-three.

24. Prepare on an annual basis a detailed five-year capital plan for the maintenance and improvement of canal infrastructure. Such plan shall set system-wide goals and objectives for capital spending and, commencing January first, nineteen hundred ninety-five, describe the compatibility of such plan to the canal recreationway plan approved pursuant to section one hundred thirty-eight-c of this chapter. Such plan shall include but not be limited to such capital project categories as locks, canal bridges, channels, shorelines, dams, guard gates, and other structures necessary for safe and successful operation of the canal system. The plan shall also include a detailed schedule of all capital projects which the authority intends to undertake within the next five years and shall provide the following information for each such capital project: (a) a description of the project; (b) an indication of the category into which the project has been classified in the capital plan; (c) the estimated total cost of the project and expenditures by year for such project; (d) the actual disbursements by project for the prior year; and (e) the estimated dates of project initiation and completion. The plan shall also include a statement of the mix of financing methods to be used by the authority for financing the capital plan. The capital plan shall be submitted to the governor, the temporary president of the senate and the speaker of the assembly on the first day of January of each year commencing in nineteen hundred ninety-three.

25. Prepare, in consultation with the department of environmental conservation: (a) a survey of canal lands in the Adirondack park; and (b) a study of canal lands in the Adirondack park subject to permits, including the identification of any structures or activities that are not allowed by law or by such permits. Such survey and study shall be completed and submitted to the commission no later than January first, nineteen hundred ninety-four.

26. Perform such other acts as in its judgment constitute a duty required to efficiently administer the canal system.



11 - Adopt-a-trail program.

11. Adopt-a-trail program. 1. The corporation may develop and implement an adopt-a-trail program, the purposes of which may be to reduce and remove litter and debris and to enhance the appearance and maintenance of the canalway trail and related facilities, as needed. Such program may include, but not be limited to:

(a) coordinating the services of volunteers and/or volunteer organizations (i) to reduce the amount of litter and debris on sections of the canalway trail; and (ii) to enhance the appearance and maintenance of the canalway trail through activities that may include, but not be limited to, brush clearing, lawn maintenance, tree trimming, plantings, installation, repair and/or replacement of benches, kiosks, picnic tables and shelters; and (iii) to enhance recreational opportunities; and

(b) providing and installing signs identifying those volunteers and/or volunteer organizations adopting particular sections of the canalway trail.

2. Notwithstanding any inconsistent provision of law, the corporation, authority, and commission, including any members, officers or employees thereof, shall not be liable for damages suffered by any persons and/or organizations resulting from any actions or activities of such volunteers and/or volunteer organizations.






Article 3 - (Canal) CANAL ENGINEERING

21 - Preparation contract, plans and estimates.

21. Preparation contract, plans and estimates. The corporation shall make surveys and prepare plans and specifications for work in connection with the improvement, maintenance or repair of the canal system to be performed under contract. It shall ascertain with all practical accuracy the quantity and quality of all materials to be used and all other items of work to be included in the contract and shall make a detailed estimate of the cost of the same. The quantities contained in such estimate shall be used in determining the cost of the work according to the different proposals received.



22 - Supervision of contracts.

22. Supervision of contracts. The corporation shall provide for field supervision over improvement, maintenance or repair work on the canal system that is done under contract. The corporation shall assign such engineers, inspectors and other engineering employees as may be necessary for control over the execution of the work embraced in the contract. Such corporation shall cause the preparation and approval of the estimates of the work accomplished, materials delivered, or other items embodied in the contract and the certificate of the amount of payment which may be due under the terms of the contract or legal modifications of the same. Upon the completion of any contract the corporation shall cause the preparation and approval of a certificate of acceptance, stating that the work has been well and faithfully performed in accordance with the terms and conditions of the contract and all legal modifications thereof.



23 - Record of measurements.

23. Record of measurements. The corporation shall require every engineer employed on canal engineering to enter in permanent field books a complete record of all surveys, field measurements and construction notes. These books shall be filed in the corporation and shall be available for public inspection under such conditions as the corporation may establish.



24 - Making and recording maps.

24. Making and recording maps. There shall be kept on file in the office of the corporation complete maps of every canal now or hereafter to be built on which the boundaries of every parcel of land to which the state shall have a separate title shall be designated and the names of the former owner and date of each title entered. All such maps heretofore approved by the commissioner of transportation or the corporation, or certified by such commissioner, corporation or by the state engineer or hereafter approved by the corporation to be correct, shall be presumptive evidence of the truth of the facts therein stated and of the ownership by the state of the lands therein described. Every such map when completed shall be approved and certified to as correct by the corporation. The original of said map shall be filed in the office of the corporation and copies thereof duly signed and certified as aforesaid shall be filed in the office of the department of state. Any such maps filed in the office of the clerk of a county in which such lands are located or in the office in such county where conveyances are required by law to be recorded shall constitute evidence to all persons of the state's title to and ownership in said lands. A transcript of such maps certified as correct by the officer with whom such map or maps shall be filed, shall be received as presumptive evidence of the state's title to the canal lands as of the date designated on such maps in all judicial or legal proceedings.



25 - Making and recording of "Blue Line" maps.

25. Making and recording of "Blue Line" maps. The commissioner of transportation shall cause the preparation of maps of the Erie, Oswego, Champlain and the Cayuga and Seneca canals as they existed prior to and independent of lands appropriated for barge canal purposes and of all lands belonging to the state adjacent thereto or connected therewith, and there shall be designated on such maps the boundaries of the lands to which the state holds title, and so far as possible the names of the owners of the adjoining lands. Every map when completed shall be approved and certified to as correct by the commissioner of transportation and be certified to as correct by the chief engineer. The original of said map shall be filed in the office of the corporation and copies thereof, duly signed and certified as aforesaid, shall be filed in the office of the department of state. Each of said maps so filed shall be regarded as an original copy. A blue or white print copy of such map or portion of such map or maps as related or applies to any particular county of the state shall be transmitted to and filed in the office of the clerk of such county, or in the office in such county wherein conveyances are required by law to be recorded and such filing shall constitute a notice to all persons of the state's title to and ownership of said lands. A transcript of such maps certified as correct by the officer with whom such map or maps shall be filed shall be received as presumptive evidence of the state's title to the canal lands as of the date designated on such maps in all judicial or legal proceedings.






Article 4 - (Canal) CANAL CONTRACTS

30 - Contracts for improvement, maintenance or repair of the canal system.

30. Contracts for improvement, maintenance or repair of the canal system. Upon the completion and final approval of the plans and specifications for the improvement, maintenance or repair to the canal system, contracts therefor shall be executed as provided herein.

1. Advertising for proposals. The corporation shall advertise for proposals in accordance with plans and specifications prepared by it for such improvement, maintenance or repair of the canal system as the corporation deems it expedient to have performed by contract. The advertisement shall be limited to a brief description of the work proposed to be done, with an announcement stating where the maps, plans and specifications may be seen, the terms and conditions under which the proposals will be received, the time and place where the same will be opened, the amount of the draft or certified check to accompany the proposal, and such other matters as the corporation may deem advisable to include therein. Such advertisement shall be published at least once in each week for two successive weeks in a newspaper published at the county seat of the county in which such canal work is to be performed and in such other newspapers as the corporation may designate. If no newspaper is published at such county seat, then the publication of the advertisement shall be in such newspaper or newspapers within the county as the corporation may select. If no newspaper is published in the county, the publication of the advertisement shall be in such newspaper or newspapers in an adjoining county as may be selected by the corporation. Failure of such newspaper, published in such county or adjoining county, to publish such advertisement as provided in this subdivision or as directed by the corporation shall not invalidate the publication of advertisement for proposals provided such advertisement is published in another newspaper or trade publication, which will be most likely to give adequate notice to contractors of the work contemplated and of the invitation to submit proposals therefor, at least once in each week for any two successive weeks preceding the date on which proposals described in such advertisement are to be received and opened.

2. Proposals. Each proposal shall specify the correct gross sum for which the work will be performed and shall also include the amount to be charged for each item specified on the proposal estimate sheet. The corporation may prescribe and furnish forms for the submission of such proposals and may prescribe the manner of submitting the same which shall not be inconsistent herewith. Accompanying each proposal there shall be a certified check or bank cashier's check for the amount of the bid deposit, to be fixed by the corporation and specified in the advertisement for proposals. The checks of the two low bidders shall be deposited by the corporation in a special account. Provided, however, that if prior to or upon receipt of said checks by the corporation a bidder who is one of the two low bidders shall have duly filed a bond as hereinafter provided, the corporation shall forthwith return to said bidder his aforesaid check without depositing the same. If alternate proposals are taken, the checks of the two low bidders of all alternate proposals shall be deposited. All checks other than those of the two low bidders shall be returned promptly by the corporation. Notwithstanding the provisions of any general or special law, the money represented by the checks of the two low bidders shall be paid from the special account when the contractor has duly executed and delivered to the corporation the contract and the bond or bonds required by law for the performance of the work of a public improvement for the state of New York, or upon the rejection of all bids. The low bidder, in the discretion of the corporation, and the second low bidder, as a matter of right, may at any time after the opening of the respective proposals, file with the corporation a bond, the principal amount of which shall at least equal the amount of the respective bidder's check, theretofore deposited with his proposal, in the form prescribed by the corporation, with sufficient sureties, to be approved by the corporation, conditioned that the said bidder will execute a contract and furnish such performance or other bonds as may be required by law in accordance with the terms of the bidder's said proposal. If a bidder complies with the aforesaid provisions, the corporation shall forthwith return the money represented by the check of such bidder.

In case the bidder to whom the contract shall be awarded shall fail to execute such contract and bond, the moneys represented by such check shall be regarded as liquidated damages and shall be forfeited to the state and shall be deposited by the corporation with the commissioner of taxation and finance to the credit of the general fund. The gross sums indicated on the proposals when opened shall be publicly read. The corporation shall keep the bids for the several items of the proposals confidential until an award of the contract is made, after which the proposals shall be subject at all reasonable times to public inspection.

3. Award of contract. The contract for the improvement, maintenance or repair of any part of the canal system shall be awarded to the lowest responsible bidder, as will best promote the public interest. No contract shall be awarded to a bidder other than the lowest responsible bidder without the written approval of the comptroller. The lowest bid shall be deemed to be that which specifically states the lowest gross sum for which the entire work will be performed, including all the items specified in the estimate therefor. The lowest bid shall be determined by the corporation on the basis of the gross sum for which the entire work will be performed, arrived at by a correct computation of all the items specified in the estimate therefor at the unit prices contained in the bid.

4. Rejection of proposals. The corporation may reject any or all proposals and may advertise for new proposals as provided in this section, if, in its opinion, the best interest of the state and the corporation will thereby be promoted.

5. Form of contract. The corporation shall prescribe the form of contract and may include therein such matters the corporation may deem advantageous to the state and the corporation.

6. Bond of contractor. Each contractor before entering into a contract for such improvement, maintenance or repair of the canal system shall execute a bond in the form prescribed by the corporation, with sufficient sureties, to be approved by the corporation, on condition that it will perform the work in accordance with the terms of the contract and the plans and specifications, and that it will commence and complete the work within the time prescribed in the contract. The bond shall also provide against any direct or indirect damages that shall be suffered or claimed on account of such construction or improvement during the time thereof, and until the work is finally accepted.

7. Payments on contracts, state taxes. The contract shall provide for partial payments as the work progresses as hereinafter provided:

(a) Ten per centum shall be retained from each progress payment or estimate until the contract work is fifty per centum completed, after which no further moneys shall be retained from any progress payments or estimates paid thereafter, and when the entire contract work has been completed and accepted, the corporation shall, pending the payment of the final estimate, pay not to exceed fifty per centum of the amount of the retained percentage.

(b) Whenever in the judgment of the corporation the withholding of the retained percentage on account of the closing of the working season would be an injustice to the contractor, the corporation may, provided the district engineer certifies that the essential items in the contract have been completed in accordance with the terms of the contract and the provisions of this chapter, direct the district engineer to include in the final account such uncompleted items and pay therefor at the item prices in the contract upon the contractor depositing with the corporation securities equal to double the value of such uncompleted work. The deposit may be used by the corporation to complete the uncompleted portion of the contract and shall be returned to the contractor if it completes the uncompleted portion within a specified number of working days after it has been notified to proceed with the work.

(c) No certificates approving or authorizing a partial or final payment shall be made by the corporation until it is satisfied that all laborers employed on the work have been paid for their services for the last payroll period preceding the said partial or final payment. The corporation may, if it deems necessary, require an affidavit to such effect from the contractor or it may depend on any other source which it deems proper for such information.

(d) Contracts in force at the date of the enactment of this subdivision may, in the discretion of the corporation, be amended to provide for the withholding and the payments contemplated by the provisions of paragraph (a) of this subdivision, if the surety or sureties upon the performance and labor and material bonds given by a contractor upon any such contract shall consent in writing thereto.

(e) No such certificate authorizing or approving the first partial payment or any final payment to a foreign contractor shall be made unless such contractor shall furnish satisfactory proof that all taxes due the commissioner of taxation and finance by such contractor under the provisions of or pursuant to a law enacted pursuant to the authority of article nine, nine-A, twelve-A, twenty-one, twenty-two, twenty-eight, twenty-nine or thirty of the tax law have been paid. The certificate of the commissioner of taxation and finance to the effect that all such taxes have been paid shall be, for purpose of this paragraph, conclusive proof of the payment of such taxes. The term "foreign contractor" as used in this subdivision means, in the case of an individual, a person who is not a resident of this state, in the case of a partnership, one having one or more partners not a resident of this state, and in the case of a corporation, one not organized under the laws of this state.

8. Contingencies and extra work. Whenever the corporation determines that from any unforeseen cause the terms of any contract should be altered to provide for contingencies or extra work, it may, if funds are available for payment of the cost thereof, issue an order on contract therefor to the contractor, a copy of which shall be filed with the director of the budget and the state comptroller. The estimated expenditure pursuant to the order on contract shall not increase the total amount of the primary contract until the estimated expenditure shall have been approved by the corporation and a duplicate of such approval shall have been filed with the comptroller. No such extra work shall be commenced or undertaken until the corporation has issued an order on contract as herein provided.

When such order on contract provides for similar items of work or materials which increase or decrease the itemized quantity provided for in the primary contract, the price to be paid therefor shall not exceed the unit bid price in the primary contract for such items. Agreed prices for new items of work or materials may be incorporated in the order on contract as the corporation may deem them to be just and fair and beneficial to the state, including the corporation.

Whenever the corporation also determines that in the cases herein provided it is impracticable for it to ascertain in advance the just and fair prices to be paid by the state for new items of work or materials, the order on contract therefor may provide for performance of the work and the furnishing of the materials and equipment, in which event the contractor shall keep and shall make available at all times to the corporation such accounting records, data and procedure as may be required by the corporation.



31 - Patented materials or articles.

31. Patented materials or articles. In the improvement, maintenance, or repair of the canal system, no patented material or article or any other material or article shall be specified, contracted for, or purchased, except under such circumstances that there can be fair and reasonable opportunity for competition, the conditions to secure which, shall be prescribed by the corporation.



32 - Performance of contracts.

32. Performance of contracts. The performance of every contract for the improvement, maintenance or repair of the canal system shall be under the supervision and control of the corporation, and it shall be its duty to see that every such contract is performed in accordance with the provisions of the contract and with the plans and specifications forming a part thereof. If the corporation shall determine that the work upon any contract for the improvement, maintenance or repair of the canal system is not being performed according to the contract or for the best interest of the state, including the corporation, the execution of the work by the contractor may be temporarily suspended by the corporation, who may then proceed with the work under its own direction in such manner as will accord with the contract specifications and be for the best interest of the state including the corporation,; or it may terminate the contractor's employment under the contract while it is in progress, and thereupon, proceed with the work, in affirmance of the contract, by contract negotiated or publicly let, by the use of its own forces, by calling upon the surety to complete the work in accordance with the plans and specifications or by a combination of any such methods; or it may cancel the contract and readvertise and relet the work as provided in section thirty of this article. Any excess in the cost of completing the contract beyond the price for which it was originally awarded shall be charged to and paid by the contractor failing to perform the work or by such contractor's surety. Where the estimate for the completion of a cancelled contract is in excess of the balance of the amount originally set aside by the state including the corporation, to provide for the improvement, maintenance or repair of the canal system, or a part thereof, together with any amount otherwise provided, the corporation is authorized to set aside from any funds available for the improvement, maintenance or repair of the canal system, or a part thereof, an additional sum equal to such excess and to pay such excess in the first instance, pending recovery of excess cost from the defaulting contractor and surety, as provided in this section. Every contract for the improvement, maintenance or repair of the canal system, or a part thereof, shall reserve to the corporation the right to suspend or cancel the contract as above provided, and to complete the work thereunder by contract negotiated or publicly let or by the use of its own forces, or affirm the contract and thereupon to complete the work thereunder according to any of the methods above provided as the corporation may determine.



33 - Acceptance of work.

33. Acceptance of work. Upon the completion of the improvement, maintenance or repair of any part of the canal system under a contract let, as provided in this article, the corporation shall cause the same to be inspected, and upon the filing in the office of the corporation of a certificate stating that the work has been well and faithfully performed, in accordance with the terms of the contract, and all legal modifications thereof, the work shall be deemed accepted and certificates for final payment on the contract executed.



34 - Exemption of materials or equipment from execution.

34. Exemption of materials or equipment from execution. All materials or equipment furnished or partly procured on a defaulted contract with the corporation, shall be exempt from execution, but the corporation shall pay the moneys due for such material or equipment to any judgment creditor of the contractor under whose execution such materials or equipment might otherwise have been sold, on production to it of due proof that such execution would have so attached, and such payments shall be valid payments on the contract.



35 - Certain federal aid improvements.

35. Certain federal aid improvements. This article shall not impair nor affect provisions of chapter six hundred eighty-eight of the laws of nineteen hundred thirty-four which authorize and direct compliance with the federal laws, rules, regulations and conditions which govern contracts and expenditures for the canal improvements authorized or prosecuted by or under such chapter, with financial aid from the federal government; and this article shall apply to such improvements and to contracts therefor only in so far as it is consistent with such provisions.






Article 5 - (Canal) ACQUISITION OF PROPERTY FOR THE CANAL SYSTEM

40 - Acquisition of property.

40. Acquisition of property. 1. The acquisition of property necessary for purposes of the improvement, use, maintenance, control, management or repair of the canal system, shall be pursuant to the provisions of the eminent domain procedure law by the corporation or by the commissioner of transportation at the request of the corporation.

2. The commissioner of transportation or the corporation as the case may be, shall cause to be prepared an accurate acquisition map of any property which he or it may deem necessary for purposes connected with the canal system or of any property in and to which he or it may deem the acquisition or exercise of an easement, interest or right to be necessary for such purposes, indicating and describing in each case the particular easement, interest or right. On the approval of such map by the commissioner of transportation or the corporation as the case may be, he or it shall acquire such property, easements, interests or rights pursuant to the provisions of the eminent domain procedure law.

3. If the corporation shall determine, prior to the filing of such copy of the map in the office of the county clerk or register as aforesaid, that changes, alterations or modifications of such map as filed in the main office of the corporation should be made, the corporation shall, subject to the provisions of article two of the eminent domain procedure law, if applicable, direct the preparation of an amended map, either by preparing a new map or by making changes on the original tracing of such map, with a notation indicating such changes. On the approval of such amended map by the corporation, it shall be filed in the main office of the corporation in the same manner as the original map was filed, and the amended map shall thereupon in all respects and for all purposes supersede the map previously filed.

4. If the corporation shall determine, prior to the filing of such copy of the map in the office of the county clerk or register as aforesaid, that such map should be withdrawn, the corporation shall file a certificate of withdrawal in the offices of the corporation and department of law. Upon the filing of such certificate of withdrawal, the map to which it refers shall be canceled and all rights thereunder shall cease and terminate.

5. The commissioner of transportation or the corporation as the case may be, shall deliver to the attorney general a copy of such acquisition map whereupon it shall be the duty of the attorney general to advise and certify to the commissioner of transportation or the corporation the names of the owners of the property, easements, interests or rights described in the said acquisition map, including the owners of any right, title or interest therein pursuant to the requirements of section four hundred three of the eminent domain procedure law.

6. If, at or after the vesting of title to such property in the people of the state of New York as provided for in the eminent domain procedure law, the commissioner of transportation or the corporation as the case may be shall deem it necessary to cause the removal of an owner or other occupant from such property it may cause such owner or other occupant to be removed therefrom by proceeding in accordance with section four hundred five of the eminent domain procedure law. The proceedings shall be brought in the name of the commissioner of transportation or the corporation as agent of the state. If any person proceeded against shall contest the petition by an answer, the attorney general shall be notified, and he thereafter shall represent the petitioner in the proceedings. No execution shall issue for costs, if any awarded against the state, the commissioner of transportation or the corporation, but they shall be part of the costs of the acquisition and be paid in like manner. Proceedings may be brought separately against one or more of the owners or other occupants of a property, or one proceeding may be brought against all or several of the owners or other occupants of any or all property within the territorial jurisdiction of the same justice or judge; and judgment shall be given for immediate removal of persons defaulting in appearance or in answering, or withdrawing their answers, if any, without awaiting the trial or decision of issues raised by contestants, if any.

7. Upon making any agreement provided for in section three hundred four of the eminent domain procedure law, the commissioner of transportation or the corporation as the case may be shall deliver to the comptroller such agreement and a certificate stating the amount due such owner or owners thereunder on account of such appropriation of his or their property and the amounts so fixed shall be paid pursuant to all relevant provisions of the public authorities law, the eminent domain procedure law and the state finance law.

8. Application for reimbursement of incidental expenses as provided in section seven hundred two of the eminent domain procedure law shall be made to the corporation upon forms prescribed by the corporation and shall be accompanied by such information and evidence as the corporation may require. Upon approval of such application, the corporation shall deliver a copy thereof, to the comptroller together with a certificate stating the amount due thereof, and the amount so fixed shall be paid out of funds available for the acquisition of property under this section.

9. The corporation shall establish and may from time to time amend rules and regulations authorizing the payment of actual reasonable and necessary moving expenses of occupants of property acquired pursuant to this section; of actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not exceeding an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the corporation; and actual reasonable expenses in searching for a replacement business or farm; or in hardship cases for the advance payment of such expenses and losses. For the purposes of making payment of such expenses and losses only the term "business" means any lawful activity conducted primarily for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted. Such rules and regulations may further define the terms used in this subdivision. In lieu of such actual reasonable and necessary moving expenses, any such displaced owner or tenant of residential property may elect to accept a moving expense allowance, plus a dislocation allowance, determined in accordance with a schedule prepared by the corporation and made a part of such rules and regulations. In lieu of such actual reasonable and necessary moving expenses, any such displaced owner or tenant of commercial property who relocates or discontinues his business or farm operation may elect to accept a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall be not less than two thousand five hundred dollars nor more than ten thousand dollars. In the case of a business, no such fixed relocation payment shall be made unless the corporation finds and determines that the business cannot be relocated without a substantial loss of its existing patronage, and that the business is not part of a commercial enterprise having at least one other establishment, which is not being acquired by the state or the United States, which is engaged in the same or similar business. In the case of a business which is to be discontinued but for which the findings and determinations set forth above cannot be made, the corporation may prepare an estimate of what the actual reasonable and necessary moving expenses, exclusive of any storage charges, would be if the business were to be relocated and enter into an agreed settlement with the owner of such business for an amount not to exceed such estimate in lieu of such actual reasonable and necessary moving expenses. Application for payment under this subdivision shall be made to the corporation upon forms prescribed by it and shall be accompanied by such information and evidence as the corporation may require. Upon approval of such application, the corporation shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of property under this section. As used in this subdivision the term "commercial property" shall include property owned by an individual, family, partnership, corporation, association or a nonprofit organization and includes a farm operation. As used in this subdivision the term "business" means any lawful activity, except a farm operation, conducted primarily for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing or marketing of products, commodities, or any other personal property; for the sale of services to the public; or by a nonprofit organization.

10. Authorization is hereby given for the reimbursement to the person or other entity entitled thereto, as determined by the corporation, of an amount, separately computed and stated, representing the following incidental expenses to the owner of property acquired pursuant to this section:

(a) Any recording fees, transfer taxes and other similar expenses in connection with the acquisition of the property by the state, including the corporation, or in connection with the transfer of the property to the state, including the corporation; and

(b) Any penalty costs, incurred by the owner of property acquired by the state, including the corporation, for prepayment of any pre-existing recorded mortgage entered into in good faith encumbering such property.

In the event that there shall be a final judgment by a court of competent jurisdiction that the commissioner of transportation or the corporation as the case may be, was not legally authorized to acquire property, or a portion of such property, pursuant to this section; or the commissioner or the corporation denies that there was any taking of property, makes no offer to settle the value of the claim for such property and there shall be a final judgment by a court of competent jurisdiction that the commissioner or the corporation did in fact take such property; or the procedure to acquire such property is abandoned by the commissioner or the corporation; authorization is hereby given for the reimbursement to the person or other entity entitled thereto, as determined by the commissioner or the corporation, of an amount, separately computed and stated, for reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred by such person or other entity because of the acquisition procedure.

Application for either of such reimbursements shall be made to the corporation upon forms prescribed by it and shall be accompanied by such information and evidence as the corporation may require. Upon approval of such application, the corporation shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of funds available for this purpose.

11. Authorization is hereby given to the corporation to make supplemental relocation payments, separately computed and stated, to displaced owners and tenants of residential property acquired pursuant to this section who are entitled thereto, as determined by such corporation. The corporation may establish and from time to time amend rules and regulations providing for such supplemental relocation payments. Such rules and regulations may further define the terms used in this subdivision. In the case of property acquired pursuant to this section which is improved by a dwelling actually owned and occupied by the displaced owner for not less than one hundred eighty days immediately prior to initiation of negotiations for the acquisition of such property, such payment to such owner shall not exceed fifteen thousand dollars. Such payment shall be the amount, if any, which, when added to the acquisition payment equals the average price, established by the corporation on a class, group or individual basis, required to obtain a comparable replacement dwelling that is decent, safe and sanitary to accommodate the displaced owner, reasonably accessible to public services and places of employment and available on the private market, but in no event shall such payment exceed the difference between acquisition payment and the actual purchase price of the replacement dwelling. Such payment shall include an amount which will compensate such displaced owner for any increased interest costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired pursuant to this section was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount shall be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remaining term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be the prevailing interest rate paid on savings deposits by commercial banks in the general area in which the replacement dwelling is located. Any such mortgage interest differential payment shall, notwithstanding the provisions of section twenty-six-b of the general construction law, be in lieu of and in full satisfaction of the requirements of such section. Such payment shall include reasonable expenses incurred by such displaced owner for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses. Such payment shall be made only to a displaced owner who purchases and occupies a replacement dwelling which is decent, safe and sanitary within one year subsequent to the date on which he is required to move from the dwelling acquired pursuant to this section or the date on which he receives from the state final payment of all costs of the acquired dwelling, whichever occurs later, except advance payment of such amount may be made in hardship cases. In the case of property acquired pursuant to this section from which an individual or family, not otherwise eligible to receive a payment pursuant to the above provisions of this subdivision, is displaced from any dwelling thereon which has been actually and lawfully occupied by such individual or family for not less than ninety days immediately prior to the initiation of negotiations for the acquisition of such property, such payment to such individual or family shall not exceed four thousand dollars. Such payment shall be the amount which is necessary to enable such individual or family to lease or rent for a period not to exceed four years, a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities and reasonably accessible to his place of employment, but shall not exceed four thousand dollars, or to make the down payment, including reasonable expenses incurred by such individual or family for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses, on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities, but shall not exceed four thousand dollars, except if such amount exceeds two thousand dollars, such person must equally match any such amount in excess of two thousand dollars, in making the down payment. Such payments may be made in installments as determined by the corporation. Application for payment under this subdivision shall be made to the corporation upon forms prescribed by such corporation and shall be accompanied by such information and evidence as the corporation may require. Upon approval of such application, the corporation shall deliver a copy thereof to the comptroller, together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of funds available for such purpose.

12. The owner of any property, easements, interests or rights appropriated, may present to the court of claims a claim for the value of such property appropriated and for legal damages as provided by law for the filing of claims with the court of claims. Payment of such awards and judgments of the court of claims shall be made in the manner now prescribed by law.

13. If the work of improvement, maintenance, control, management or repair of the canal system causes damage to property not acquired as above provided, the state shall be liable therefor, but this provision shall not be deemed to create any liability not already existing by statute. Claims for such damage may be adjusted by the corporation, if the amounts thereof can be agreed upon with the persons making such claims, and any amount so agreed upon shall be paid as a part of the cost of such improvement, maintenance, control, management or repair as prescribed by this section. If the amount of any such claim is not agreed upon, such claim may be presented pursuant to the eminent domain procedure law to the court of claims which is hereby authorized to hear such claim and determine if the amount of such claim or any part thereof is a legal claim against the state, and, if it so determines, to make an award and enter judgment thereon against the state, provided, however, that such claim is filed with the court of claims within three years after the accrual of such claim.

14. Notwithstanding any other provision of this section, the corporation or the commissioner of transportation at the request of the corporation shall have the power to acquire by grant or purchase, in the name of the people of the state of New York, any property which he or the corporation deems necessary for any of the purposes provided for in this section, and payment therefor, if any, shall be made in the manner prescribed in this section for the payment of adjusted appropriation claims, provided, however, that no real property shall be so acquired unless the title thereto shall be approved by the attorney general.

15. The expense of the acquisition of property, including the cost of making surveys, preparing descriptions and maps of property to be acquired, and of administrative duties in connection therewith, serving notices of appropriation, publication, making appraisals and agreements and of searches ordered and examinations and readings and approval of titles made by the attorney general, and expenses incurred by the corporation or the commissioner of transportation at the request of the corporation and attorney general in proceedings for the removal of owners or occupants, shall be deemed a part of the cost of operation of the respective offices where such employees are engaged or of the department having charge of such matters and shall be paid from moneys appropriated for the operation of such offices. If a special fund has been set up to provide for the acquisition of property, then such expense involved may be made payable from such fund.

16. Notwithstanding the provisions of any general, special or local law, the corporation or the commissioner of transportation at the request of the corporation, his or its officers, agents or contractors when engaged on work connected with the canal system, as described in subdivision one of this section, may, pursuant to the provisions of the eminent domain procedure law, enter upon any property for the purpose of making surveys, test pits, test borings, or other investigations and also for temporary occupancy during construction. Claims for any damage caused by such entry, work or occupation not exceeding two thousand five hundred dollars may be adjusted by agreement by the corporation or the commissioner of transportation at the request of the corporation with the owner of the property affected as determined by him or such corporation by reasonable investigation without appropriating such property. Upon making any such adjustment and agreement, the corporation or the commissioner of transportation shall deliver to the comptroller such agreement and a certificate stating the amount due such owner and the amount so fixed shall be paid out of the funds available for such purpose.

17. If the corporation shall determine subsequent to the acquisition of a temporary easement right in property and subsequent to the filing of a description and map of such property in the office of the county clerk or register, as aforesaid, that the purposes for which such easement right was acquired have been accomplished and that the use and occupancy of said property for canal purposes are no longer necessary, and that, therefore, the term of such easement should be further limited, or if the appropriation of such easement was for an indefinite period, that such period should be fixed and determined, or that the period of such easement has by its terms expired, the corporation shall make its certificate that the use and occupancy of such property for canal purposes are no longer necessary, that the property in which such easement right was acquired is surrendered back to the affected owner of said property and that such easement right is thereupon terminated, released and extinguished. The corporation shall cause a copy of such certificate to be filed in the office of the department of state. Upon the filing of such certificate in the office of the department of state all rights acquired by the state in such property shall cease and determine. The corporation shall cause a copy of such certificate together with notice of the filing thereof in the office of the department of state to be mailed to the owner or owners of the property affected, as certified by the attorney general, if the place of residence of such owner or owners is known or can be ascertained by a reasonable effort. A further copy of such certificate and notice of filing shall be filed in the office of the recording officer of each county wherein the property affected is situated. On the filing of such certificate and notice with such officer it shall be the duty of such officer to record same in the books used for recording deeds in the office of such officer.

18. Notwithstanding any other provision of this section, the corporation shall have the power to acquire by grant or purchase, in the name of the people of the state of New York, any property which it deems necessary for any of the purposes provided for in this section and may also acquire for such purposes from the Palisades interstate park commission, in the name of the people of the state of New York, such lands and such easements, licenses, permits and other rights over lands as the said commission is authorized to grant, sell, exchange or convey. When the acquisition by appropriation, grant or purchase of property deemed necessary for canal purposes would result in substantial consequential damages to the owner's remaining property, due to loss of access, severance or control of access, the corporation, for and on behalf of the people of the state of New York, may acquire by purchase or grant all or any portion of such remaining property. Payment therefor, if any, shall be made in the manner prescribed in this section for the payment of adjusted appropriation claims, provided, however, that no real property shall be so acquired unless the title thereto shall be approved by the attorney general.



41 - Acquisition of cemeteries.

41. Acquisition of cemeteries. Whenever in the judgment of the corporation, it is necessary for the purposes of improving, maintaining or repairing the canal system, to appropriate any property occupied by graves, burial places, cemeteries or other places of interment of human remains, the corporation may acquire such property in the manner and by the method prescribed by this article. It shall cause the removal of all such remains to any other cemetery or burial place, whether private or public, as the board of trustees or governing body of such burial place or burial ground shall designate. All removals and transportation of such human remains shall be done in accordance with the provisions of the public health law. Whenever any person or persons legally entitled to direct as to the disposition of any human remains exhumed or to be exhumed from any cemetery, burial place or graves as herein provided, desires to remove the same for reinterment to any burial plot or cemetery not within the same county from which such remains were exhumed, such person or persons so entitled to designate such other burial place or plot shall be permitted to remove such exhumed remains from such county subject to the written consent of the corporation and provisions of the public health law, but no portion of the expense of such transportation or burial in another county shall be borne by the state or the corporation.



42 - Removal of encroachments.

42. Removal of encroachments. The corporation is authorized to cause to be removed from canal property any building, part of a building or structure erected, placed, maintained or otherwise occupying such canal property, if, in its opinion, the removal is necessary for the improvement, use, maintenance, control, management, repair or operation of the canal system. It shall be the duty of any person owning or maintaining such a building, part of a building or structure to remove the same within thirty days from the service by the corporation upon said person of a notice ordering its removal. Upon the failure of the person so ordered to remove the building, part of a building or structure, the corporation may, without liability on the part of the state or the corporation, take whatever action it may deem necessary to cause the removal. Service of the order of removal must be personal if the person to be served can be found within the state. If the corporation shall not be able to serve such notice or cause the same to be served on the said person within the state after making a reasonable effort so to do, service may be made by attaching such notice to the said building, part of a building or structure.



43 - Exchange of property.

43. Exchange of property. In order to facilitate the acquisition of property as defined in this article, and which, in the judgment of the corporation, will be in the public interest and necessary for canal purposes, payment for such property may be made by means of an exchange therefor of property found to be no longer necessary or useful as a part of the barge canal system, or as an aid to navigation thereon, or for barge canal terminal purposes. The property to be so acquired shall be of at least equal value to that of such property to be exchanged. The corporation is authorized and empowered to enter into an agreement with the owner or owners of such property to be so acquired, upon such terms and conditions as to such corporation shall seem appropriate and proper to accomplish such purpose.

In all such cases, the property so to be exchanged shall first be declared abandoned by official order of the corporation which order shall set forth the benefits to be obtained by such exchange. In such abandonment it shall be unnecessary to conform to the provisions for abandonment made in section fifty-one of this chapter. The agreement and the title to the property to be acquired shall be subject to the approval of the attorney-general. Upon the approval of title by the attorney-general, the corporation is authorized and empowered to execute in the name of the people of the state of New York, a quit-claim deed to effectuate such exchange, which shall be subject to the approval of the attorney-general. The deed so executed, before becoming effective, shall be recorded in the office of the secretary of state. Compensation on account of excess value if any, of the lands so acquired shall be adjusted and paid in the manner provided by section forty of this article, as in the case of property taken by appropriation.



44 - When applied.

44. When applied. The provisions of this chapter shall not affect any proceeding or appropriation now pending for the acquisition of any property for the purposes of the canal system of the state of New York, and any such proceeding or appropriation shall be continued to termination pursuant to the statute under which such proceeding or appropriation was instituted.






Article 6 - (Canal) ABANDONMENT OF CANAL LANDS

50 - Authority to abandon canal lands.

50. Authority to abandon canal lands. 1. Authority is hereby conferred upon the corporation to abandon any portion of barge canal lands, barge canal terminal lands, or old canal lands and appertaining structures constituting the canal system prior to the barge canal improvement, which have or may become no longer necessary or useful as a part of the barge canal system, as an aid to navigation thereon, or for barge canal terminal purposes. This authority, however, shall not include the abandonment of a barge canal terminal unless such terminal has been by a special act of the legislature previously determined to have become no longer necessary or useful as a part of the barge canal system, as an aid to navigation thereon, or for barge canal terminal purposes.

2. Abandonments authorized pursuant to this section shall be subject to the provisions of subdivision seventeen of section ten of this chapter.



51 - Method of abandonment.

51. Method of abandonment. Prior to the exercising of such authority of abandonment, however, the corporation shall cause a notice of any proposed abandonment to be transmitted to the commission and to be published once each week for three successive weeks in a newspaper published in the county wherein such lands are located, except that such publication shall appear in a newspaper published in the municipality or locality wherein such lands are located when there is a newspaper published in such municipality or locality. Such notice shall describe the lands proposed to be abandoned with sufficient certainty to identify them and invite interested parties to file written statements either supporting or opposing the proposed abandonment. Upon the expiration of the period of publishing said notice, when it is the case that the assessment for such lands proposed for abandonment is equal to or greater than fifty thousand dollars, the corporation shall hold a hearing at which evidence or further information may be submitted. A record shall be made of all evidence submitted at such hearing. If no hearing shall appear to the corporation to be warranted or subsequent to such hearing, should one be held, the corporation may in its discretion declare such lands abandoned for the purposes of the canal system. The corporation shall thereupon issue an official order abandoning the lands for canal purposes together with a map and description of the lands abandoned and dispose of any portion of canal lands so abandoned. Any money realized from the sale of such land shall be deposited into the canal fund.



52 - When applied.

52. When applied. Notwithstanding the provisions of any existing general or special acts, the procedure in abandonment of canal lands shall hereafter be in accordance with the provisions set forth in this chapter.



53 - Sale of abandoned lands for railroad bridges.

53. Sale of abandoned lands for railroad bridges. Whenever any canal lands, as defined in article one of this chapter, are required in connection with any railroad bridge which has been or which is to be constructed, reconstructed or raised by or for a railroad corporation over that portion of the barge canal, which has been or which will be improved by the use of moneys allotted or to be allotted to the state by the federal government in accordance with chapter six hundred eighty-eight of the laws of nineteen hundred thirty-four, the corporation may issue an official order abandoning the lands for canal purposes. Upon a written request by the railroad corporation, and notwithstanding the provisions of any general or special law, the corporation is authorized to grant and convey such land to said railroad corporation for and on behalf of the people of the state of New York for the purposes mentioned and for a nominal or other consideration and upon such terms and conditions which he shall deem to be beneficial to the state. Such instrument of grant and conveyance shall become effective when it is recorded in the office of the secretary of state. Any moneys realized from the sale of such land shall be deposited into the canal fund.



54 - Abandonment and sale of hydropower easements; agreements with hydropower developers.

54. Abandonment and sale of hydropower easements; agreements with hydropower developers. 1. Notwithstanding subdivision two of section three or section fifty of the public lands law or section fifty, fifty-one or fifty-two of this article, upon request of a person licensed under Part I of the Federal Power Act (16 USC 791a-823a) to develop and operate a hydropower project at a site on the barge canal system, the corporation may adopt an order abandoning a hydropower easement in barge canal system lands and waters which are within the boundaries of such federally licensed project, upon finding the property rights under such easement to be no longer necessary or useful as a part of the barge canal system, as an aid to navigation thereon, or for barge canal terminal purposes. Upon adoption of such order, and with the approval of the governor, the corporation may sell and convey such easement at private sale to such licensed developer. Such hydropower easements shall be sold for a price to be determined by the corporation taking into consideration the value of obligations to be assumed by such licensed developer, the value of the rights granted to such developer to use canal system lands, waters and facilities for hydropower project purposes and any other appropriate factors.

2. Any hydropower easement abandoned, sold and conveyed pursuant to subdivision one of this section shall be limited as follows:

(a) The easement shall convey only those rights necessary and convenient for the development and generation of hydropower pursuant to the provisions of the applicable federal hydropower license and only within the boundaries of the hydropower project as licensed.

(b) The easement shall be subservient to the fee retained by the state.

(c) The easement shall not give the owner the right to interfere with, either by act or omission, the management and control by the state, through the corporation, of the barge canal system.

(d) The easement shall provide that it shall revert to the state under terms and conditions to be determined by the corporation in the event that the site ceases to be used for purposes of hydropower development and generation.

3. The corporation may also enter into agreements with such a licensed developer regarding the division of maintenance responsibility for structures, facilities or other property which serve both hydropower generation and barge canal system purposes and regarding other matters concerning joint operation at the site. Such agreements may provide for the payment to the corporation of reasonable compensation for services rendered by the corporation which assist or otherwise further the development of hydropower on the barge canal system. In addition, the corporation, subject to the approval of the director of the budget, may enter into a written agreement with a licensed developer or operator at any site concerning the sharing of costs for a major capital improvement or improvements at such site. Should the contract for such improvement or improvements be let and awarded by the corporation, the state comptroller is authorized to receive and accept from the developer or operator, the sum or sums specified in such agreement and to disburse the same along with state funds appropriated for the purpose of such capital improvement or improvements.

4. Any revenue realized from the sale or lease of hydropower easements shall be deposited into the canal fund.






Article 6-A - (Canal) LEASING OF CANAL LANDS

55 - Authority to lease land.

55. Authority to lease land. 1. The corporation is hereby authorized, after review and comment by the commission as to consistency with the canal recreationway plan approved pursuant to section one hundred thirty-eight-c of this chapter and section three hundred eighty-two of the public authorities law, to enter into leases of canal lands, canal terminals, and canal terminal lands which are consistent with the canal recreationway plan. Such review and comment shall be provided within the time period set forth in the procedures of the commission established pursuant to section one hundred thirty-eight-b of this chapter which shall be no more than sixty days.

2. Lands to be leased shall be determined by the corporation to have no essential purpose for navigation.

3. Leases of canal lands, canal terminals and canal terminal lands shall be for purposes which are consistent with the New York state canal recreationway plan approved pursuant to section one hundred thirty-eight-c of this chapter and section three hundred eighty-two of the public authorities law.

4. The corporation shall consider fully completed applications for leases of canal lands, canal terminals and canal terminal lands in such form and manner as the corporation shall prescribe.

5. Canal lands, canal terminals and canal terminal lands within the Adirondack park shall not be leased.

6. The corporation shall provide assistance, including reasonable access to lands, as may be necessary to assist potential applicants in preparing an application.

7. The corporation may require an applicant for a lease to provide necessary property surveys, environmental studies, maps and photographs, site plans and such other documents and studies as the corporation may determine to be necessary to ascertain the compatibility of proposed development with the New York state canal recreationway plan and for the corporation to select a qualified lessee.

8. Revenues realized from the lease of canal lands, canal terminals and canal terminal lands shall be deposited into the canal fund.



56 - Conditions and terms of leases.

56. Conditions and terms of leases. Leases for canal lands, canal terminals and canal terminal lands shall include:

1. the period of time for such leases, provided that the initial term of such leases may not exceed forty years, and renewals of such leases may not exceed an additional forty years beyond such initial terms;

2. requirements that the lessee take no actions or construct no improvements that will interfere with navigation, except that if the corporation determines that any potential adverse interference with navigation can be reasonably mitigated, the corporation shall include in the lease such requirements as may be necessary to effectuate mitigation of impediments to navigation;

3. proper covenants to assure the payment of adequate consideration for the interests leased, and to further protect the state and the corporation as is deemed necessary by the corporation;

4. provisions requiring that payments on the lease shall be paid to the corporation;

5. provisions relating to public access, where feasible, to lands and waters of the canal system; provided however that the corporation may require that public access be restricted in those cases where the corporation determines that public safety will be served by such restriction;

6. provisions providing a right of entry for commission and corporation members and personnel and equipment for canal purposes; and

7. such other terms as the corporation shall determine are necessary and appropriate for the implementation of this article and the preservation of the state's interest in the canal system.



57 - Special conditions for leases entered prior to approval of canal recreationway plan.

57. Special conditions for leases entered prior to approval of canal recreationway plan. 1. In the period between the effective date of this section and the completion of the canal recreationway plan, the commission shall review and comment on proposed leases with respect to the consistency of such leases with the provisions of this article. Where local zoning laws and zoning ordinances are in effect on lands proposed to be leased or on lands adjacent to those lands proposed to be leased, during such period the commission shall also review and comment on proposed leases with respect to the compatibility of such leases, to the extent practicable, with the requirements of such local zoning laws and zoning ordinances.

2. In addition to the other applicable provisions of this article, the corporation shall ensure that: (a) the lease will benefit the canal system by effectuating the development of the canal as a recreationway; (b) the lease will foster a canal system characterized by clusters of development and stretches of undeveloped open space which is conducive to the preservation of waterfowl, fish and wildlife habitats; and (c) may encourage the use of historic buildings, sites and districts listed on or eligible for the state or national registers of historic places.






Article 7 - (Canal) BRIDGES AND HIGHWAYS

60 - Alteration of county roads or town highways.

60. Alteration of county roads or town highways. Whenever the commissioner of transportation shall deem it necessary to discontinue or alter any part of a county road or town highway because of its interference with the proper location or construction of any work on the canal system either of improvment, maintance, or repair he shall direct such discontinuance or alteration to be made and file in the office of the clerk of the county or town in which such road or highway is situate, an accurate description of the part of such road or highway so discontinued and of the one laid out anew. From the time of filing such description such road or highway shall be considered so altered. The use of such old road or highway shall not be discontinued until the new road or highway is declared open for public use by the commissioner of transportation, and a certificate to such effect filed in the office of the clerk of the county or town in which said road or highway is located. Every alteration made on any public road located upon the canal system before the first day of January, nineteen hundred and thirty-nine shall be deemed valid in law from the time of such alteration.



61 - Farm and road bridges.

61. Farm and road bridges. The commissioner of transportation is authorized and required to maintain until April first, nineteen hundred fifty-four, at public expense farm, road and street bridges over the canal system, in all places where such bridges were constructed prior to the twentieth day of April, eighteen hundred thirty-nine, if, in his opinion, the public convenience requires that they should be continued, whether heretofore maintained at the expense of the state or of the counties, towns, villages and cities where they are situate, provided, however, that commencing on the first day of April, nineteen hundred fifty-four, and continuing thereafter, the maintenance, repair, improvement, replacement or closing of any such bridge over any section of the canal heretofore abandoned or which may hereafter be abandoned shall be governed by the provisions of the highway law, except that any such bridges situate in a city shall be maintained, repaired, improved, replaced or closed in the same manner and subject to the same provisions of law as apply to other streets and bridges in such city.



62 - Maintenance by state of certain bridges over the canal system.

62. Maintenance by state of certain bridges over the canal system. All highway or pedestrian, lift or movable bridges over the canal system other than highway bridges connecting parts of a state highway heretofore constructed as a part of the barge canal improvement shall be reconstructed, improved, maintained and repaired at the expense of the state, if in the opinion of the commissioner of transportation, the public convenience requires such bridges to be maintained where no alternate crossing has been provided. In the event the commissioner of transportation determines that any such bridge is no longer required for the convenience of the public, he shall have power to close, remove or relocate such bridge. The commissioner of transportation shall have the supervision and direction of such reconstruction, improvement, maintenance, repair, closing, removing or relocation. All bridges over the canal system other than lift, movable, pedestrian or state highway bridges heretofore constructed as part of the barge canal improvement shall be reconstructed, improved, maintained and repaired at the expense of the state under the supervision and direction of the commissioner of transportation, if, in his opinion, the public convenience requires that each such bridge shall be continued as a bridge for highway traffic. In the event the commissioner of transportation is requested by any municipality to reconstruct or improve any such bridge, he is hereby empowered to do so, provided, however, that prior to such reconstruction or improvement the municipality enters into a written agreement that such bridge thereafter shall become a part of the highway system or systems which it may connect and the maintenance, repair, improvement, replacement or closing of any such bridge shall be governed by the provisions of the highway law, except that any such bridges situate in a city shall be maintained, repaired, improved, replaced or closed in the same manner and subject to the provisions of any special law which may apply or to the same provisions of law as apply to other streets and bridges in such city or in the case of such bridges situate in a village, such bridges shall be maintained, repaired, improved, replaced or closed in the same manner and subject to the same provisions of law as apply to other streets and bridges in such village. Any bridge over the New York state canal system or abandoned part thereof which joins parts of a state highway shall be under the jurisdiction of the commissioner of transportation and deemed to be part of the state highway system and such bridges shall be constructed, reconstructed, improved, maintained, repaired, closed or relocated pursuant to the provisions of the highway law and the cost of such work shall be paid from moneys available for construction, reconstruction, improvement, maintenance or repair of state highways.



63 - Maintenance by state of alteration to certain highway bridges not state owned.

63. Maintenance by state of alteration to certain highway bridges not state owned. When in the canalization of a natural waterway to form a part of the canal system it has been or may be necessary to alter an existing highway bridge spanning the canalized portion of the waterway, the maintenance and repair of the additional or new part or parts of such bridge structure which may have been or may be necessary in altering the bridge to meet the requirements of navigation, shall be an obligation of the state. The commissioner of transportation shall have supervision and direction over such maintenance or repairs, the cost of which shall be defrayed from moneys appropriated for the improvement, maintenance and repair of the canal system.



64 - Commutation for bridges.

64. Commutation for bridges. The commissioner of transportation may commute with owners and claimants of bridges over any canal, by paying such owner or claimant such sum in lieu of a bridge as may be agreed on between the claimant and the commissioner of transportation. If, in the opinion of the commissioner of transportation, a bridge should not be rebuilt, and the amount to be paid be not agreed upon, the bridge shall not be built, but the damages sustained by such owner by being deprived of such bridge and which the state under all the circumstances ought of right to pay, shall be ascertained in the same manner as damages for the appropriation of real property, for the use of the canal and paid by the commissioner of transportation, on the approval of the attorney-general. If the damages claimed are for the deprivation of a bridge which the claimant had before constructed or maintained, the circumstance of his being equitably bound to contribute proportionately toward the construction and maintenance of an enlarged bridge shall be taken into consideration and a proper amount of that account shall be set off against any damage to which the claimant might otherwise be entitled.



65 - Private road in lieu of farm bridges.

65. Private road in lieu of farm bridges. If the commissioner of transportation cannot agree with the owner of a farm bridge spanning a canal as to the amount of commutation in any case where he is of the opinion that the state should erect such bridge, and the commissioner of transportation determines that a private road through adjoining lands will sufficiently accommodate such owner, and that the same can be laid out with economy to the state, he may take the necessary action to lay out a private road for the accommodation of the owner, in the manner prescribed by law for laying out private roads and pay to the owner of the lands through which the same is laid out, the damages assessed.



66 - Restrictions on the construction of farm and road bridges.

66. Restrictions on the construction of farm and road bridges. A person shall not be entitled to demand a farm bridge across a canal or feeder where the necessity of convenience of such bridge shall have arisen from the division or acquisition of property subsequent to the location of such canal or feeder. A street or road bridge shall not be constructed by the commissioner of transportation over a canal or feeder, except upon such streets or roads as were laid out, worked or used, previously to the construction of the canal or feeder, by which such street or road is obstructed; and when bridges are constructed or reconstructed upon any such streets or roads, the cost to the state shall in no case be more than is required to preserve in a safe and substantial manner the continuity of such streets or roads so as not to unnecessarily impair their usefulness. When a bridge of a more costly nature is desired by the local authorities of a city, town or village within whose corporate limits a bridge is to be built or rebuilt, the commissioner of transportation, on presentation to him by such local authorities of plans and specifications for such bridge and approval thereof by him shall estimate and determine the proportion of the cost, which, in order to preserve the continuity of such streets and roads, the state ought equitably to pay, and file such estimate and determination in his office and a duplicate thereof in the office of the clerk of such city, town or village. If a private road or public highway is laid out by legal authority in such direction as to require the erection of a new bridge over a canal for the accommodation of the road, such bridge shall be so constructed and forever maintained at the expense of the town, village or city in which it shall be situated.



67 - Construction of bridges by municipal corporations.

67. Construction of bridges by municipal corporations. The common council of any city may provide by ordinance for the erection of a lift, hoist or swing bridge over a canal at any street in such city, on plans and specifications approved by the commissioner of transportation. If the commissioner of transportation shall consent to such erection he shall file such consent with the clerk of such common council. Such bridge shall be built, operated and maintained under the supervision and control of the commissioner of transportation, but at the expense of such city or of the property adjudged by the common council to be so benefited.



68 - Bridges spanning canal channels.

68. Bridges spanning canal channels. 1. When a bridge spanning the Oswego canal or that portion of the Erie canal between the Hudson river and its junction with the Oswego canal, is to be reconstructed, or a new bridge is to be built over such sections of the canal system, such reconstructed or new bridge shall be so built as to provide a clear passageway between the bottom clearance line of the bridge, if of the fixed type, or the bottom clearance line when raised, if of the movable type, and the surface of the water at its highest navigable stage of not less than twenty feet. When a bridge spanning the Champlain canal, the Cayuga and Seneca canals, or that portion of the Erie canal westerly of Three Rivers is to be reconstructed or a new bridge is to be built over such sections of the canal system, such reconstructed or new bridge shall be so built as to provide a clear passageway between the bottom clearance line of the bridge, if of the fixed type, or the bottom clearance line when raised, if of the movable type, and the surface of the water at its highest navigable stage, of not less than fifteen and one-half feet. The commissioner of transportation may, however, if in his judgment the additional cost is not unreasonable, require that such bridges be reconstructed or constructed to provide a clearance of not less than twenty feet or that the substructure of such bridge be so constructed that the superstructure may be raised to provide a clearance of twenty feet without rebuilding the foundation of said substructure.

2. The provisions of subdivision one of this section shall not apply to the reconstruction of the State Street bridge, Seneca Street bridge and the Buffalo Street bridge, all over the Cayuga inlet in the city of Ithaca, county of Tompkins.



69 - Damages caused by excessive loads.

69. Damages caused by excessive loads. The commissioner of transportation shall cause, where required, the posting of all bridges under his jurisdiction located on the canal system in conformity with the provisions of the vehicle and traffic law. Upon all such bridges incapable of safely carrying legal loads as prescribed in such law or where the overhead clearance is less than the legal height of fourteen feet, the commissioner of transportation shall have displayed on both ends of such bridge signs stating the safe carrying capacity and legal clearance of such structure, all in accordance with the provisions of section three hundred eighty-five of the vehicle and traffic law. No person shall cause to be transported over such a bridge a vehicle whose load is in excess of that shown upon the posted sign or whose height is in excess of the legal clearance as shown on such posted sign. Any person violating the above provisions shall be subject to the penalties imposed under section three hundred eighty-five of the vehicle and traffic law and in addition thereto shall be liable for all damages to such structure resulting from violation of such law. The commissioner of transportation is hereby authorized and directed to proceed, on behalf of the people of the state, to cause to be recovered, by the attorney-general in an appropriate action in any court of competent jurisdiction, the amount of damages sustained and expenses incurred by the state in consequence of such violation.



69-A - Changes in bridges and highways on or over canals and canal lands.

69-a. Changes in bridges and highways on or over canals and canal lands. The commissioner of transportation shall notify the corporation as to any changes planned for the bridges and highways on or over canals and canal lands which may have an impact on canal operations.






Article 8 - (Canal) CANAL NAVIGATION

70 - Cargo statement.

70. Cargo statement. The master of any float shall furnish the corporation or its representative a true statement of the quantity and description of the lading of such float, specifying the place from which it departed and to which it is destined. Any master who refuses to comply with any provision of this section shall forfeit to the people of the state a penalty not to exceed one hundred dollars, which shall be paid into the canal fund.



71 - Registry of canal floats.

71. Registry of canal floats. The owner of every commercial float to be navigated on the canal system shall make application to the corporation for a New York state certificate of registry. The application shall be in form prescribed by the corporation and shall contain such information as the corporation may deem essential for full and complete identification of the float and the owner thereof. It shall be signed by the owner if an individual, or by an officer of a company, partnership or corporation if so owned. Upon receipt of an application in proper form, the corporation shall assign a state registry number and issue to the owner a certificate of New York state registry, a copy of which shall be entered in the records of its office.



72 - Change of ownership, name or hailing place.

72. Change of ownership, name or hailing place. Should the ownership, name or hailing place of a float change after state registry, the owner of the float shall make new application in form similar to that required for original registry and upon receipt of such application the corporation shall issue a new state certificate of registry and record the same in its office. The owner or owners of a commercial float found navigating the canal system, the ownership, name or hailing place of which shall have been changed without proper application for re-registry to the corporation, shall, upon due proof thereof be subject to a penalty to the people of the state of New York not to exceed one hundred dollars recoverable by the attorney general in an action in any court of competent jurisdiction.



73 - Registered owner to be advised of assessments and penalties.

73. Registered owner to be advised of assessments and penalties. The corporation shall advise the person whose name appears on the latest application for registry on file in its office of any assessments, penalties or other charges levied against a float or its crew for acts or omissions occurring while the float is on the canal system. Should the registered owner fail to make prompt payment of such assessments, penalties or charges, the corporation may refuse clearance to the float and action shall be instigated as provided under section eighty-three of this article.



74 - List of registered floats to be prepared.

74. List of registered floats to be prepared. The corporation shall make a list of all floats to which New York state certificates of registry have been issued. This list shall be corrected at least once in each calendar year and a copy of such corrected list shall be filed in the office of each of the district engineers having supervision over portions of the canal system. The list shall be filed in the office of the corporation and shall be available to public inspection within regular office hours.



75 - Clearance and ownership.

75. Clearance and ownership. Every commercial float shall have a clearance. Clearances may be obtained at such places along the canal system and at such other points as the corporation may direct. No clearance shall be granted to any commercial float unless the person authorized to issue such clearance has evidence that such float is duly registered in the office of the corporation. Each float shall have a separate clearance and no part of the cargo shall be cleared to a place beyond which the float is cleared. The corporation may, in its discretion, refuse to issue a clearance for a vessel against whose registered owner there is an unpaid penalty involving such vessel for the violation of rules and regulations adopted pursuant to this chapter.



76 - Regulations with respect to clearance.

76. Regulations with respect to clearance. No commercial float shall proceed beyond the place to which it is cleared, nor unload any of its cargo, before or after its arrival, at the place from which such articles are cleared, nor proceed beyond such place until the master thereof delivers the clearance of such float or articles to the person designated by the corporation to receive the same, at the place for which they are cleared. If there is no canal official at such place, then to the canal official whose office shall be passed by the float in the order of its voyage, and receive permission from such canal official to proceed to the place to which it is cleared.



77 - Copy of clearance.

77. Copy of clearance. The corporation, or its representative issuing a clearance or with whom a clearance is filed, shall, when requested, furnish a copy thereof, with any additional cargo entered thereupon and the several indorsements, if any, which copy shall have the same validity and effect as the original clearance of which it is a copy.



78 - Assignment of berths for loading or unloading.

78. Assignment of berths for loading or unloading. The corporation or its representative may assign berths to all floats while loading or unloading at any landing place upon a canal and determine disputes concerning same. The corporation, shall, as to any of the locks, terminals or mooring places of the canal system used by floats, regulate and station such floats for the best interest of navigation. The corporation may determine how far and in what instances masters and other persons having charge of any float shall accommodate each other in their respective anchorages. If any master or other person having control of any float within the limits of such waters shall neglect or refuse to obey the directions of the corporation, or its representative, in any such matters within its authority, or shall resist or oppose the corporation in the execution of the said duties, such person shall be liable to a penalty not to exceed one hundred dollars, recoverable by the corporation in any court of competent jurisdiction, and payable into the canal fund.



79 - Floating elevators.

79. Floating elevators. Any person owning or leasing, in whole or in part, any floating elevator used for loading grain, coal, sand, or other material, shall, upon application to and in the discretion of the corporation, be assigned a place for and permitted to keep said floating elevator in the waters of the canal system of this state, at such point as may be most convenient for and for such period of time as may be necessary for the transaction of the business of loading or unloading grain, coal, sand, or other material, shipped or to be shipped on the canals; provided, however, that such floating elevator shall cause no obstruction to the free and uninterrupted use of the canal system by floats navigating thereon. While such elevators are in operation, they shall be equipped with such device or devices as the corporation may determine to prevent the material being loaded or unloaded from such float, from falling into such waters.



80 - Supplying deficiencies of water.

80. Supplying deficiencies of water. Whenever the navigation of any part of the canal system is endangered by reason of a deficiency of water, the corporation shall, without delay, supply such deficiency. For that purpose it shall resume the temporary use of all the surplus water leased, licensed or withdrawn under revocable permit from the part of the canal system where such deficiency exists. If there still be a deficiency of water, it may enter upon and use all lands, streams and waters which, in its judgment, may be necessary or proper to be used to procure a temporary supply of water for such part of the canal system. The corporation may enter into an agreement with the owner or owners of any property used for such temporary purpose under this section covering the amount of damage sustained. Such agreement when approved by the attorney-general shall become an obligation of the corporation and paid from moneys available therefor. In case no agreement is consummated the amount of damages sustained may be determined as provided in section one hundred twenty of this chapter. No damages shall be allowed in any case for resuming the use of any surplus water which has been withdrawn under lease, license or revocable permit.



81 - Deposit of refuse in navigable waters.

81. Deposit of refuse in navigable waters. It shall be unlawful to throw from or otherwise deposit, either from or out of any float or from the shore, wharf, manufacturing establishment or mill of any kind, refuse or other matter of any description, into any of the waters of the canal system or into any waters dredged at public expense and used for canal purposes. Every person that shall violate the provisions of this section shall be subject to damages to the amount as will compensate the corporation for the expenses involved in restoring such waters to its useful condition to meet the needs of canal navigation. It shall also be unlawful for any person to obstruct the navigation of a canal by the improper mooring, management or conduct of a float, or by placing any obstruction on the banks thereof.



82 - Seizure of obstruction.

82. Seizure of obstruction. The corporation may cause to be seized and removed any object, article, float or sunken thing found within the limits of the canal system not under the care or charge of any person. It shall sell or offer for sale all seized objects, articles, floats or sunken things either before or after their removal, as it deems essential for maintenance of the canal system. The sale shall be at public auction after giving ten days' written notice of such proposed sale conspicuously posted at two public places in the city or town where such object, article, float or sunken thing is found unless before the time of such sale the owner thereof appears and claims same and pays to the corporation the cost and expense which has been incurred by it in connection with the seizure, removal and proposed sale. The owner thereof shall be liable for the cost and expense of such seizure, removal and sale of the said object, article, float or sunken thing which cost and expense may be recovered by the attorney-general in an appropriate action or proceeding brought in the name of the people of the state in any court of competent jurisdiction. The avails of such sale shall be accounted for by the corporation to the department of taxation and finance which may on the application of the owner and upon due proof of ownership pay over such proceeds to him after deducting all costs, expenses and reasonable charges of the seizure, removal and sale thereof. Whenever in the opinion of the corporation the navigation or operation of any part of the canal system is interrupted or endangered, the corporation may cause to be cut up, destroyed or otherwise removed any object, article, float or sunken thing in or partly in the waters of the canal system which may, in its judgment, be causing such interruption or damage. The corporation may enter into an agreement with the owner or owners of any property so cut up, destroyed, or otherwise removed, covering the amount of damage sustained. Such agreement when approved by the attorney-general shall become an obligation of the corporation and paid from moneys available therefor. In case no agreement is consummated, the amount of damages sustained may be determined as provided in section one hundred twenty of this chapter.



83 - Liability of float for penalty, detention and sale thereof.

83. Liability of float for penalty, detention and sale thereof. Every penalty and forfeiture prescribed by this chapter against the owner, master or other person having charge of any float, when incurred, shall be chargeable on such float, and an action for the recovery thereof may be brought against any person in the possession or having charge thereof at the time when it is commenced; and any court or judicial officer issuing the process for the commencement of such an action, may, by a clause to be inserted therein, direct the officer executing the same, to detain such float or its appurtenances until action is determined or until adequate security is given for the payment of any judgment recoverable. If such security be given, or the defendant in the action prevail, such court or officer shall order the boat or other float and property detained to be released. If no such security be given and a judgment be recovered for such penalty or forfeiture, and not immediately paid, an execution shall be issued under which the property so detained may be sold in like manner as if the judgment had been obtained against the owner thereof.



84 - Damage caused by termination of canal navigation.

84. Damage caused by termination of canal navigation. No part of the canal system of the state which was improved pursuant to chapter seven hundred ten of the laws of nineteen hundred seven and the acts supplemental thereto and amendatory thereof, shall be abandoned or navigation thereof permanently closed, nor shall the state cede or transfer ownership, jurisdiction or control thereof to the United States pursuant to authority conferred by constitutional amendment, until the expiration of one year after the corporation shall have been authorized and empowered by law to cause a notice of intention to take such action to be published once in each month during such year in at least one newspaper published in each county adjacent to the part of such canal system affected by such notice. Each person, who, at the time of the first publication of such notice, is the owner of a commercial float registered pursuant to the provisions of this chapter, which, at the close of navigation in such year, shall have been actually engaged in the navigation of the part of such canal system so abandoned, closed, ceded or transferred, or so relinquished to the jurisdiction or control of the United States, may present a claim for damages against the state including the corporation to a court of competent jurisdiction, which court shall hear and determine the liability of the corporation therefor; and, if the court shall find that such person has suffered or sustained damages by reason of such abandonment, closing, ceding, transfer, or relinquishment which the corporation, in right and justice, or in law or equity, is obligated to pay, such damages shall constitute a valid and legal claim against the corporation, and the corporation shall be deemed liable therefor, and the court may make an award to such person and render a judgment in his favor against the corporation in such sums as it shall find to be just and equitable. It is declared to be the purpose of this section to encourage and induce the construction of boats for use upon such canal system and their operation thereon and to protect from loss, financial investments made in such construction and operation caused by an abrupt, permanent termination of navigation, or the creation of conditions, which would result in the impairment, limitation or destruction of navigation of such canal system by such floats.



85 - Rules and regulations.

85. Rules and regulations. The corporation shall prescribe and enforce rules and regulations, not inconsistent with law, governing navigation on the canals and for the use of the terminals connected with the canals and for the use of all other property of the corporation under the corporation's control and maintained as a part of the canal system. The corporation shall provide rules and regulations for the government of all employees under its control, engaged in the improvement, repair and maintenance of the canals. It shall cause such rules and regulations to be printed and a copy filed in the office of the department of state and a sufficient number distributed to the various district engineers and other field officers to be kept in their respective offices for public inspection.






Article 9 - (Canal) CANAL ACCOUNTS

90 - Record of operating expenses.

90. Record of operating expenses. The corporation shall keep an accurate account of all moneys appropriated by the legislature for the improvement, maintenance, repair and operation of the canal system and shall cause to be prepared and filed in the office of the corporation on or about January first of each year, a statement showing all such moneys appropriated and how expended during the preceding fiscal year. The corporation shall keep an accurate account of the recoveries made in all actions brought by it or at its direction, for the recovery of penalties or damages under authority of this chapter and of the cost and expenses thereof and pay into the canal fund the amount of all such recoveries and account for the same with the department of audit and control.



91 - Tonnage statistics.

91. Tonnage statistics. The corporation shall collect and compile accurate records of the tonnage transported on the canals during each season of navigation. Such data, together with all other necessary information relative to canal transportation shall be arranged in convenient form and furnished to those interested. The corporation shall publish from time to time such data and information as, in its opinion, will promote and encourage commerce on the canals.



92 - Annual report.

92. Annual report. The corporation shall during the month of January make a report to the legislature covering the activities of the corporation with respect to the canal system for the preceding calendar year ending December thirty-first, including therein details as to the tonnage transported upon the canals of the state, the condition of the canals, and the work and improvements connected therewith; the several amounts of moneys appropriated and expended during the preceding fiscal year and submit recommendations of such measures in relation to the canals as, in its judgment, the public interest requires.






Article 10 - (Canal) PERMITS

100 - Granting revocable permits.

100. Granting revocable permits. The corporation is hereby authorized, in its discretion, to issue revocable permits granting certain limited privileges therein, whenever the same can be done without detriment to canal navigation or damage to the banks or other structures thereof. It shall prescribe the terms and conditions by which such revocable permits may be issued for the temporary use of canal lands or structures and for the diversion of canal waters for sanitary, farm purposes, or industrial use. It may also issue permits, as it shall deem to be advantageous to the corporation, to any person, firm or corporation, to cut, gather and haul away ice from the canals. Whenever any space and facilities are available at any canal terminal and when no detriment or injury to canal traffic or delay in handling same would result, the corporation may issue a revocable permit for the temporary and restricted use or occupancy, of such canal terminal and the facilities thereof, pursuant to the rules and regulations which it may prescribe. All permits heretofore granted by the corporation and not canceled, are hereby legalized and confirmed and made effectual and valid in accordance with the terms and conditions in said permit as fully as if this chapter had been in force on the date of issuance of such permit. No liability of any kind shall attach to or rest upon the state, including the corporation, for any damage on account of the granting or revocation of any permit. Existing permit holders within the Adirondack park in compliance with the terms of permits which have been properly issued pursuant to law shall continue to be afforded permits at least until the first day of June, nineteen hundred ninety-four, unless such permit holders fail to apply for permit renewal within six months of the expiration of such existing or former permit or permits, or by the first day of August, nineteen hundred ninety-three, whichever is later; provided, however, that no additional development right or rights may be included in any permit renewed prior to the first day of June, nineteen hundred ninety-five. Any revenue realized from the issuance of such permits shall be deposited into the canal fund.



101 - Railroads operating over canals.

101. Railroads operating over canals. The corporation shall have a general supervisory power over so much of any railroad as passes over any canal or feeder belonging to the state or approaches within ten rods thereof, so far as may be necessary to preserve the free and perfect use of such canals or feeders, or for making any repairs, improvements or alterations thereupon. No railroad corporation shall construct its railroad over or at any place within ten rods of any canal or feeder belonging to the state, unless it submits to the corporation a map, plan and profile of such canal or feeder and of the route designated for its railroad, exhibiting distinctly and accurately the relation of each to the other at all the places within the limits of ten rods thereof, and obtains the written permission of the corporation for the construction of such railroad, with such conditions, directions and instructions as in its judgment the free and perfect use of any such canal or feeder may require.

Whenever any street railroad shall cross over any bridge spanning a canal, or canal feeder, the company owning, maintaining and operating the same, shall be deemed liable for and shall pay all damages that may occur or arise, either to the state or to persons, by reason of its laying and maintaining its tracks or rail over, upon and across any such bridge, or by reason of the operation of its cars over the same; and any such company shall, upon demand of the corporation, make any repairs to such structure to insure the continued safety thereof, as shall have been rendered necessary by reason of such use of said structure by said company. Any company maintaining or operating a street railroad over, upon and across any such bridge shall indemnify the state including the corporation against any and all loss, damages or claims for damages for injuries to persons or property of passengers which shall be incurred by or made against such state by reason of the operation of such railroad over any such bridge, and the or corporation may, in its discretion, require any company so maintaining or operating a street railroad to furnish a bond, with sureties to be approved by it to indemnify the state including the corporation from all such loss, damage or claim. All such permits heretofore or hereafter granted shall be revocable whenever the free and perfect use of any such canal or feeder may so require, or if such railroad company shall fail to make any such repairs when required by the corporation. The railroad company using or occupying any bridge over the same shall, within a reasonable time after the service upon it, by the corporation of a written notice of such revocation, or to make such repairs, remove at its own cost and expense, its railroad from such bridge and from the limits of ten rods of said canal or feeder.



102 - Pipe lines crossing canals.

102. Pipe lines crossing canals. No pipe line shall be constructed upon or across any of the canals of this state, except by the consent of and in a manner and upon the terms prescribed by the corporation, unless constructed upon a fixed bridge across such canal and with the consent of the person, firm or corporation for whose benefit such bridge is constructed and maintained, or upon such a bridge over the canal, at the crossing of a public highway, or street, with the consent of the public officers having the supervision thereof, or of the municipal authorities of any village or city within whose limits such bridge may be, nor shall the pipes of any such corporation be laid through, on or along the banks of any of the canals of this state, unless such pipes shall be encased so as to prevent leakage, in such manner as shall be approved by the corporation.



103 - Tolls for lock and lift bridge passage by vessels and use of locks and lift bridges.

103. Tolls for lock and lift bridge passage by vessels and use of locks and lift bridges. 1. The corporation shall have the power to impose tolls for the passage through locks and lift bridges by vessels which are propelled in whole or in part by mechanical power, and to collect such tolls by the sale of lock and lift bridge passes issued for such periods of time as the corporation shall determine. Tolls for such lock and lift bridge passes shall be established by regulation of the corporation with the advice of the canal recreationway commission and following no fewer than two public hearings at geographically dispersed locations on the canal system. In addition, the corporation may provide by regulation for the sale of lock and lift bridge passes by any other entity, and may allow a charge for handling by such other entities not to exceed one dollar for each pass. No tolls shall be imposed or collected prior to the first day of April, nineteen hundred ninety-three. Vessels owned by the United States, a state, or subdivision thereof shall be exempted from the tolls authorized by this section.

2. The use of locks and lift bridges by pleasure and residential vessels shall not interfere with the use of locks and lift bridges by public vessels. Pleasure, residential and public vessels shall have the same meaning as defined in the navigation law.

3. Revenues realized from the imposition of lock and lift bridge tolls shall be deposited in the canal fund.



104 - Use of dry docks for repairs.

104. Use of dry docks for repairs. The corporation may grant permission to owners of vessels operating upon the canals to use the state dry docks to the extent space is not required for the needs of canal maintenance vessels, and the corporation shall collect from such owners equitable charges for the use thereof. All sums collected for such use shall be paid into the canal fund.






Article 11 - (Canal) CANAL EMPLOYEES

110 - Canal officers not to be interested in floats, contracts, or hydraulic works.

110. Canal officers not to be interested in floats, contracts, or hydraulic works. No public officer or employee connected with the care or management of the canal system shall be interested in any hydraulic work dependent upon the canals for a supply of water or in any commercial float navigating the canals, or directly or indirectly in any contract on the canals as a contractor, surety or otherwise in his own name or in the name of any other person or either directly or indirectly derives any benefit from an expenditure upon the canal system beyond his established compensation. If any officer or employee shall, at any time while holding such office or employment, be or become so interested or derive any such benefit, he shall forfeit his office or position and be discharged therefrom, and any contract in contravention hereof shall be void.



111 - Ineligibility to appointment on the canals.

111. Ineligibility to appointment on the canals. No person owning any hydraulic works dependent upon the canals for their supply of water, or employed in or connected with any such works, or engaged in transporting property upon the canals or owning or otherwise interested in boats navigating the canals, shall be employed upon the canals.



112 - Exemption of canal officers from arrest in civil actions.

112. Exemption of canal officers from arrest in civil actions. Neither the corporation, nor any officer or responsible employee in the corporation in charge of canal structures or forces thereof, or other public officer employed upon or in charge of the canal system or part thereof shall be liable to arrest or to be held to bail in any civil action for any act done or omitted to be done by it in the exercise of its official duties, nor be subject to military duty while actually engaged in their respective employments upon the canal system while the same is navigable.



113 - Delivery of property on discharge of employees.

113. Delivery of property on discharge of employees. Every person employed upon the canal system and occupying any house, office, building, or land belonging thereto, who is discharged from his employment or otherwise separated from the service, and the spouse and family of every such person, shall deliver to the corporation or a person designated by it, the possession of the premises so occupied and of all books, papers, matters or other articles and things belonging to the canal system acquired by virtue of such employment, within seven days after notice is served for that purpose by the corporation. In case of a refusal or neglect to make such delivery, any court of competent jurisdiction in the county where such premises are situate, may, on application, issue a warrant ordering any peace officer, when acting pursuant to his special duties, or police officer, with such assistance as may be necessary, to enter, in the daytime, upon the premises so occupied and remove therefrom all persons found in possession thereof, and to take into his custody all books, papers, articles and things there found belonging to the canal system, and deliver the same to the corporation or to some person designated by it, and such officer shall execute such warrant accordingly.



114 - Functions, powers or duties imposed upon officers or employees by statutory name.

114. Functions, powers or duties imposed upon officers or employees by statutory name. Whenever a function, power or duty is imposed upon the corporation, and an officer or employee, or a group or class thereof is designated in this chapter by a statutory or specific title or name to exercise such function or power or perform such duty, the exercise or performance thereof shall be deemed to be imposed upon the officer or employee in such corporation who shall be assigned thereto by such corporation, with the same force and effect, and such corporation may make such assignment as though no statutory or specific title or name had been used in this chapter to designate the particular officer or employee or group or class thereof charged with the exercise of such function or power, or the performance of such duty.






Article 12 - (Canal) DAMAGES

120 - Claims for damage generally.

120. Claims for damage generally. There shall be allowed and paid to every person sustaining damages from the canals or from their use or management, or resulting or arising from the neglect or conduct of any officer of the state or the corporation having charge thereof, or resulting or arising from any accident, or other matter or thing connected with the canals, the amount of such damages to be ascertained and determined by the proper action or proceedings before the court of claims, but no judgment shall be awarded by such court for such damages in any case unless the facts provided therein make out a case which would create a legal liability against the state or the corporation, were the same established in evidence in a court of justice against an individual or corporation; but the corporation may make settlement of any such claim in any case where the amount thereof does not exceed the sum of five hundred dollars but no settlement shall be effective against the state including the corporation until the same has been approved by the attorney-general; provided that the provisions of this section shall not extend to claims arising from damages resulting from the navigation of canals, and further provided that the provisions herein relating to damages resulting from navigation of the canals shall control notwithstanding any contrary or inconsistent provisions of any other law, general or special. The corporation shall not pay any damages awarded, or the amount of any commutations agreed on for the appropriation of land or water, or for the erection of a farm bridge, until a satisfactory abstract of title and certificate of search as to encumbrances is furnished, showing the person demanding such damages or commutations to be legally entitled thereto, which abstract and search shall be filed in the office of the corporation.



121 - Adjustment of claims of owners of private dams.

121. Adjustment of claims of owners of private dams. Whenever the state including the corporation in the course of the construction of the improved canals in the rivers or waterways of the state, for the purpose of obtaining a sufficient depth or supply of water for canal purposes, has utilized private dams theretofore lawfully constructed or maintained, in such a manner as to constitute the same an essential part or portion of the improved canals, the corporation may compromise, settle and adjust the claims and demands of the owners of any such dams on such terms and conditions, including the payment to the owners of any such dams of such sums of money as to it may seem just and proper, and, by contract or otherwise, make proper provision with respect to the ownership of and for the maintenance and upkeep of any such dams, provided, however, that it shall not sell, transfer or convey to any such owner any right, title or interest in or to the use of any part or portion of the water impounded by such dams.






Article 13 - (Canal) MISCELLANEOUS

130 - Operation of hydro-electric plants at Crescent and Vischer Ferry.

130. Operation of hydro-electric plants at Crescent and Vischer Ferry. The corporation shall have charge of the hydro-electric plants constructed pursuant to chapter five hundred thirty-two of the laws of nineteen hundred twenty-two for the development and generation into electric energy of water power available at the structures known as the Crescent and Vischer Ferry dams located on the canalized Mohawk river between the city of Schenectady and the village of Waterford, and shall exercise the same powers over such structures as it has over other structures on the canal system. The said structures shall be maintained and operated as a part of the canal system.

Notwithstanding any general or special law to the contrary, the corporation, upon the approval of the state comptroller, and the division of the budget, is authorized to enter into a negotiated contract for the sale of surplus electricity produced at the Crescent and Vischer Ferry dams, upon such terms and conditions as are beneficial to the state including the corporation. Any revenue realized from the sale of such surplus electricity shall be deposited into the canal fund.



131 - Emergency repairs.

131. Emergency repairs. When, in the opinion of the corporation, an emergency exists endangering the canal system the corporation may seize any lands, equipment, materials or supplies necessary to avert such damage or to restore the banks or other property which may be threatened or have been damaged. It may subsequently return or otherwise dispose of such lands, equipment, materials or supplies so seized which may be no longer required in such manner and upon such terms as in its judgment will be for the best interest of the state including the corporation. It may enter into an agreement with the owner or owners of any property seized for such emergency repairs under this section covering the amount of damages sustained. Such agreement, when approved by the attorney-general, shall become an obligation of the corporation and paid from moneys available therefor. In case no agreement is consummated, the amount of damages sustained may be determined as provided in section one hundred twenty of this chapter.



132 - Investigate matters relating to the canal system; immunity of witnesses.

132. Investigate matters relating to the canal system; immunity of witnesses. 1. The corporation may, whenever the corporation shall deem it necessary, to effectively accomplish the purposes of this chapter, investigate any or all matters and transactions connected with or relating to the canal system. The corporation shall hear and take proofs in regard to any matter pending before it or which it is authorized to examine or investigate. It shall have power to investigate into the official conduct of any subordinate officer or employee and shall have the power to issue subpoenas for and require the attendance of witnesses and the production of all books and papers relating to any matter under inquiry. All such subpoenas shall be issued under the hand and seal of the corporation. A subpoena issued under this section shall be regulated by the civil practice law and rules. The testimony of witnesses in any such proceedings shall be under oath and the state officer instituting the proceedings shall have power to administer oaths. A witness may have counsel and his examination by such counsel shall be reduced in writing as part of his deposition.

2. In any investigation under this article, the corporation may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law.

3. All evidence taken under this section shall be filed with the attorney-general. The expenses incurred in such investigation shall be paid from the canal fund.



133 - Impose penalties and power to remit.

133. Impose penalties and power to remit. The corporation may, in its discretion, remit either absolutely, or on such conditions as it shall prescribe, any forfeiture incurred by a violation of any provision of this chapter, or any of the rules and regulations established by it, on the written petition of the person liable for the forfeiture, with due proof of the facts on which the application for the remission is founded, which petition and proof and the order thereon shall be filed and preserved in the office of the department of audit and control.



134 - Actions for penalties.

134. Actions for penalties. All actions for penalties and forfeitures imposed in this chapter, or for damages, on behalf of the state including the corporation, shall be prosecuted in the name of the corporation, by the corporation, unless otherwise specifically provided. All money recovered in such actions shall be accounted for and paid into the canal fund. The imposition or recovery of any such penalty or forfeiture shall not be a bar to recovery of any damages resulting to the corporation or any person, because of such violation.






Article 13-A - (Canal) CANAL RECREATIONWAY COMMISSION

138-A - Canal recreationway commission.

138-a. Canal recreationway commission. 1. There is hereby established a canal recreationway commission (hereinafter referred to as the "commission") consisting of the following members:

a. the chairman of the authority, the commissioner of transportation, the commissioner of the office of parks, recreation and historic preservation and the commissioner of environmental conservation, or their representatives;

b. ten individuals involved in canal use, development, preservation or enhancement and local governments from counties adjacent to or intersected by the canal system appointed by the governor of whom three shall be appointed at the recommendation of the temporary president of the senate and three shall be appointed at the recommendation of the speaker of the assembly. In appointing such members, the governor shall ensure geographic representation from each of the canal sections encompassing the canal system, including at least one representative from counties in which the Erie, Champlain, Cayuga-Seneca, and Oswego canals are located. In addition, individuals appointed to the commission shall be broadly representative of the following areas of interest: preservation of the environment, the operation of tour boats on the canal, the operation of marinas on the canal, recreational trail users, hunting and fishing, tourism promotion agencies as defined in section one hundred sixty-two of the economic development law, historic preservation, the commercial farming industry and the commercial shipping industry, provided that with respect to appointment of an individual representative of the commercial farming industry or commercial shipping industry, such an individual may reside outside of a county adjacent to or intersected by the canal system if such person holds an ownership interest or senior managerial position in a commercial farming firm or commercial shipping firm, respectively, which regularly uses the canal system in furtherance of its business; and

c. the commissioner of economic development and the secretary of state, or their representatives, and a member from each of the regional planning boards, as established by articles five-G and twelve-B of the general municipal law, whose region is intersected by the canal shall be ex-officio, non-voting members of the commission and shall provide technical expertise and advice to the commission as necessary.

2. The chairperson of the commission shall be the chairman of the authority. The members of the commission may elect a secretary and other necessary officers to serve for such a period as the members shall decide.

3. Members of the commission, except commissioners of a state agency, chairs of public authorities, the secretary of state, and representatives of regional planning boards shall serve for a term of four years and may be reappointed; however, of those members appointed initially, three such members, one appointed by the governor, one appointed by the temporary president of the senate and one appointed by the speaker of the assembly shall be appointed for terms of two years, and three such members, one appointed by the governor, one appointed by the temporary president of the senate and one appointed by the speaker of the assembly shall be appointed for terms of three years.

4. Any member, except a member who is a state official, after notice and an opportunity to be heard, may be removed by the governor for neglect of duty or misfeasance in office. Any member, except a member who is a state official, who fails to attend three consecutive meetings of the commission, unless excused by formal vote of the commission, shall be deemed to have vacated his or her position.

5. Any vacancy in the commission shall be filled for the unexpired term in the same manner as the original appointment.

6. A majority of the voting members of the commission then in office, at least five of whom are not appointed pursuant to paragraph a of subdivision one of this section, shall constitute a quorum for the transaction of any business or the exercise of any power or function of the commission. An act, determination or decision of the majority of the members present and entitled to vote during the presence of a quorum shall be held to be the act, determination or decision of the commission.

7. The commission shall meet at least quarterly at the call of its chairperson. Special meetings may be called by its chairperson and shall be called by the chairperson at the request of a majority of the members of the commission then in office.

8. Members of the commission shall not receive compensation for their services as members, but shall be allowed their actual and necessary expenses incurred in the performance of their duties.



138-B - Functions, powers and duties.

138-b. Functions, powers and duties. The commission shall:

1. Develop, maintain and periodically revise a statewide canal recreationway plan (hereinafter referred to as the "plan") for the canal system. Such plan shall be developed in accordance with the provisions of section one hundred thirty-eight-c of this article and shall be submitted to the authority for its consideration no later than the first day of June, nineteen hundred ninety-four.

2. Solicit input from counties intersecting or bordering the canal system and incorporate it to the greatest degree practicable in the development of the plan. In order to facilitate such incorporation commission members representing each of the regional planning boards shall request from and provide assistance to each county it represents in the preparation of a county canal plan. Multi-county canal plans may be requested by the regional planning board representative, as deemed appropriate, in lieu of individual county canal plans. In a region where a regional planning board does not exist, the commission shall solicit county canal plans from each of the chief executive officers of those counties outside the jurisdiction of a regional planning board. The commission shall prescribe uniform guidelines concerning the format of plans to be used by the regional planning board representatives to assist counties in the preparation of county canal plans. The regional planning board representative shall encourage the development of county canal plans that reflect participation by diverse local interests by seeking advice, to the extent possible, from individuals and organizations from such counties with an interest in recreation, hunting and fishing, the environment, canal related tourism businesses, historic preservation and commercial development along the canal. In order to be considered in the formulation of the plan, county canal plans must be submitted to the commission not later than the first day of June, nineteen hundred ninety-three.

3. Ensure public comment on the plan, including at least three public hearings on the plan prior to submission of the plan to the authority. The commission may also hold hearings on other matters it deems appropriate.

4. If deemed appropriate, request that studies, surveys or analyses be performed by the corporation, the departments of transportation, economic development and environmental conservation and/or the office of parks, recreation and historic preservation to assist in the development, promotion, marketing and/or preservation of the canal system or the preparation of the plan. At the request of the commission, state agencies and public authorities shall cooperate fully and shall provide requested information in a timely manner.

5. Advise and assist the corporation in carrying out its duties and obligations related to the canal in the following manner:

a. evaluate and make recommendations for new operational, maintenance and capital initiatives or projects to enhance the canal;

b. establish criteria and procedures for the review by the commission for consistency with the canal recreationway plan of abandonments of canal lands, canal terminals and canal terminal lands, and leases of canal lands, canal terminals, and canal terminal lands proposed by the corporation pursuant to article six-A of this chapter; provided, however, that where local zoning laws and zoning ordinances are in effect on lands proposed to be leased or on lands adjacent to those lands proposed to be leased such review shall include, to the extent practicable, the consideration of the compatibility of such leases with the requirements of such local zoning laws and zoning ordinances; and provided further that the commission may determine that certain categories of leases do not require review;

c. submit to the corporation, the director of the budget and the chairpersons of the senate finance committee and the assembly ways and means committee, on the first day of October, nineteen hundred ninety-two, and on or before the first day of August in each year thereafter, a budget request for the operations of the commission. Such request shall include provisions for staff services and other administrative assistance as deemed necessary by the commission to perform its functions and meet its responsibilities during the next calendar year. The corporation shall provide staff services to the commission and such other administrative assistance as may be necessary for the commission to carry out its functions, powers and duties;

d. submit to the corporation, the director of the budget and the chairpersons of the senate finance committee and the assembly ways and means committee, on the first day of October, nineteen hundred ninety-two, and on or before the first day of August in each year thereafter, a budget request for the expenditure of funds available from the canal fund, for the purposes established by section ninety-two-u of the state finance law. Submissions made during the initial years shall give funding priority for expenditures related to the development and/or promotion of the canal system;

e. undertake a comprehensive study of alternative waterway and canal toll and fee structures, including but not limited to, a comparative analysis of other existing waterway and canal systems, the impact of various toll and fee structures on recreational use, tourism, and commercial activity; and the revenue implications for each of these alternatives. The commission shall make recommendations to the authority by the first day of April, nineteen hundred ninety-three, on appropriate tolls and fees to be charged for the use of the canal system and shall provide an update on the implementation of such recommendations by the first day of April, nineteen hundred ninety-five; and

f. utilize information provided by the authority and other state agencies and departments, pursuant to section ten of this chapter, surveying canal lands within the Adirondack park and studying current land uses, to make recommendations to the authority, no later than the first day of June, nineteen hundred ninety-four, concerning the future use of canal lands within the Adirondack park, including but not limited to the utilization of existing properties under revocable permits; and the identification of any property not needed for canal purposes that may be transferred to the department of environmental conservation.

6. Establish committees as it deems appropriate on matters relating to the commission's functions, powers and duties; such committees shall be chaired by a commission member but may include persons not members of the commission who provide expertise of interest specific to the charge of such committee.

a. the commission shall create a temporary committee which shall include the commissioner of the department of economic development and the commissioner of the office of parks, recreation and historic preservation or their representatives and others with appropriate expertise to identify opportunities for achieving the economic development potential of the recreationway and to make recommendations for specific implementation of these opportunities, including recommendations for marketing and promotion designed to attract tourists.

b. the commission shall create a temporary committee, which may include appropriately accredited professionals, to assess and report to the authority on issues associated with managing the waters of the canal system, including issues relating to recreational use, habitats and flood prone areas.

7. Report on or before March thirty-first of each year commencing nineteen hundred ninety-four to the corporation, the governor, the temporary president of the senate and the speaker of the assembly on the activities of the commission with respect to the functions, powers and duties established in this section.



138-C - Canal recreationway plan.

138-c. Canal recreationway plan. 1. The commission shall, in accordance with the provisions of section one hundred thirty-eight-b of this article, formulate a statewide canal recreationway plan for the canal system that is based upon the inventory prepared pursuant to subdivision twenty-three of section ten of this chapter and that is consistent with the land use concepts contained in the state land acquisition plan prepared pursuant to section 49-0207 of the environmental conservation law and in the statewide comprehensive outdoor recreation plan prepared pursuant to section 3.15 of the parks, recreation and historic preservation law. The plan shall include, but not be limited to:

a. criteria for uses of the canal system which will effectuate the goal and objective of developing the canal into a recreationway system;

b. provisions for fostering a canal system characterized by clusters of development connected by stretches of undeveloped open space in areas between cities, villages and hamlets which will be conducive to the preservation of waterfowl, fish and wildlife habitats;

c. provisions for the consideration of environmental resources, including lands which possess significance for wildlife management, recreation or natural resource protection purposes and significant freshwater wetlands;

d. provisions which protect the public interest in such lands and waters for purposes of commerce, navigation, fishing, hunting, bathing, recreation and access to the lands and waters of the state, and otherwise encourage increased public access to the canal through the establishment of parks, scenic by ways and recreational trails on the canal system. Such provisions shall ensure the public safety;

e. provisions to protect agricultural uses of canal land and waters;

f. provisions for appropriate development of businesses in appropriate locations which will support outdoor recreation activities;

g. provisions which give guidance to the authority with respect to managing water levels in reservoirs to provide water to the canal system and retain water for recreational purposes;

h. provisions to protect commercial shipping interests on the canal system; and

i. provisions for the consideration of historic buildings, sites and districts.

2. The plan shall establish goals and objectives with respect to implementation, with provision for amendment of the plan to reflect changing conditions.

3. a. The corporation shall act upon the plan submitted by the commission within four months after its submission and shall approve such plan unless it finds that the plan, or any part thereof: (i) is not financially or operationally feasible; (ii) would violate any federal or state law, rule or regulation; (iii) violates agreements with noteholders or bondholders of the authority; (iv) interferes with existing contracts; or (v) is inconsistent with the findings of the generic environmental impact statement undertaken pursuant to section three hundred eighty-two of the public authorities law.

b. In the event that the corporation finds that the plan cannot be approved in its entirety, it may approve such portions of the plan as it deems appropriate, and shall recommend changes to the remaining portions of the plan to the commission. The commission shall then have three months in which to consider the recommendations of the corporation and submit a revised plan or portions thereof to the corporation.

c. Upon the approval of the plan or a portion of the plan as provided in this section, the corporation shall deliver within ten days a copy of the plan or portion of the plan to the governor, the temporary president of the senate and the speaker of the assembly, with a dated notice of such approval.






Article 14 - (Canal) SAVING CLAUSE; LAWS REPEALED

140 - Saving clause.

140. Saving clause. 1. The provisions of this chapter or the repeal of any statute thereby, shall not affect or impair any act done or right accrued or acquired, or any liability, penalty, forfeiture or punishment incurred or defense accrued, or established prior to its enactment. If any clause, sentence, paragraph or part of this chapter shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph or part thereof, directly involved in the controversy in which such judgment shall have been rendered.

2. Any work or proceeding initiated under any existing law pertaining to canal matters shall be conducted legally to its termination and conclusion in the manner, subject to the provisions of and in accordance with the procedure prescribed by such law. It is the intent that upon the enactment of this chapter into law all work or proceedings undertaken thereafter relating to canal matters shall be administered under the authority and provisions contained in this chapter.



141 - Laws repealed.

141. Laws repealed. Chapter thirteen of the laws of nineteen hundred and nine, entitled "An act relating to canals, constituting chapter five of the consolidated laws, " and all acts amendatory thereof and supplemental thereto, and chapter sixty, laws of nineteen hundred and thirty-eight, relating to revocable permits, chapter six hundred fifty-five, laws of nineteen hundred and thirty-four relating to terminal facilities and storage, chapter three hundred thirty-eight, laws of nineteen hundred thirty-four, relating to disposition of terminals, are hereby repealed, but the repeal of such acts shall not revive any act or acts repealed by them; and no act or privilege heretofore granted or acquired and no limitation, restriction, reservation or obligation heretofore imposed by or under the provisions of this or any of the acts hereby repealed, shall be impaired, invalidated or otherwise affected by such repeal.



142 - When to take effect.

142. When to take effect. This act shall take effect immediately.









CVP - Civil Practice Law & Rules

Article 1 - (Civil Practice Law & Rules) SHORT TITLE; APPLICABILITY AND DEFINITIONS

101 - Short title; application.

101. Short title; application. This chapter shall be known as the civil practice law and rules, and may be cited as "CPLR". The civil practice law and rules shall govern the procedure in civil judicial proceedings in all courts of the state and before all judges, except where the procedure is regulated by inconsistent statute. The civil practice law and rules shall succeed the civil practice act and rules of civil practice and shall be deemed substituted therefor throughout the statutes and rules of the state. Reference to a provision in the civil practice law and rules may, except when such provision is being enacted or amended, be made without indicating whether it is a rule or section.



102 - Amendment, rescission or adoption of rules.

102. Amendment, rescission or adoption of rules. The civil practice rules are herein designated "rule". Any rule in this chapter may be amended, or rescinded, or additional civil practice rules may be adopted, not inconsistent with the constitution, by act of the legislature. No rule so amended, rescinded or adopted shall abridge or enlarge the substantive rights of any party.



103 - Form of civil judicial proceedings.

103. Form of civil judicial proceedings. (a) One form of action. There is only one form of civil action. The distinctions between actions at law and suits in equity, and the forms of those actions and suits, have been abolished.

(b) Action or special proceeding. All civil judicial proceedings shall be prosecuted in the form of an action, except where prosecution in the form of a special proceeding is authorized. Except where otherwise prescribed by law, procedure in special proceedings shall be the same as in actions, and the provisions of the civil practice law and rules applicable to actions shall be applicable to special proceedings.

(c) Improper form. If a court has obtained jurisdiction over the parties, a civil judicial proceeding shall not be dismissed solely because it is not brought in the proper form, but the court shall make whatever order is required for its proper prosecution. If the court finds it appropriate in the interests of justice, it may convert a motion into a special proceeding, or vice-versa, upon such terms as may be just, including the payment of fees and costs.



104 - Construction.

104. Construction. The civil practice law and rules shall be liberally construed to secure the just, speedy and inexpensive determination of every civil judicial proceeding.



105 - Definitions.

105. Definitions. (a) Applicability. Unless the context requires otherwise, the definitions in this section apply to the civil practice law and rules.

(b) Action and special proceeding. The word "action" includes a special proceeding; the words "plaintiff" and "defendant" include the petitioner and the respondent, respectively, in a special proceeding; and the words "summons" and "complaint" include the notice of petition and the petition, respectively, in a special proceeding.

(c) Attorney. The word "attorney" includes a party prosecuting or defending an action in person.

(d) Civil judicial proceeding. A "civil judicial proceeding" is a prosecution, other than a criminal action, of an independent application to a court for relief.

(e) Clerk. The word "clerk," as used in any provision respecting an action or any proceedings therein, means the clerk of the court in which the action is triable. In supreme and county court, the word "clerk" shall mean the clerk of the county.

(f) Consumer credit transaction. The term "consumer credit transaction" means a transaction wherein credit is extended to an individual and the money, property, or service which is the subject of the transaction is primarily for personal, family or household purposes.

(g) Court and judge. The word "court," as used in any provision concerning a motion, order or special proceeding, includes a judge thereof authorized to act out of court with respect to such motion, order or special proceeding.

(h) Domestic and foreign corporation. A "domestic corporation" is a corporation created by or under the laws of the state, or a corporation located in the state and created by or under the laws of the United States, or a corporation created by or pursuant to the laws in force in the colony of New York before April nineteenth, seventeen hundred seventy-five. Every other corporation is a "foreign corporation."

(i) Garnishee. A "garnishee" is a person who owes a debt to a judgment debtor, or a person other than the judgment debtor who has property in his possession or custody in which a judgment debtor has an interest.

(j) Infant, infancy. The word "infant", as used in this chapter, means a person who has not attained the age of eighteen years. The word "infancy" means the state of being an infant.

(k) Judgment. The word "judgment" means a final or interlocutory judgment.

(l) Judgment creditor. A "judgment creditor" is a person in whose favor a money judgment is entered or a person who becomes entitled to enforce it.

(m) Judgment debtor. A "judgment debtor" is a person, other than a defendant not summoned in the action, against whom a money judgment is entered.

(n) Judicial hearing officer. A "judicial hearing officer" means a person so designated pursuant to provisions of article twenty-two of the judiciary law.

(o) Law. The word "law" means any statute or any civil practice rule.

(p) Matrimonial action. The term "matrimonial action" includes actions for a separation, for an annulment or dissolution of a marriage, for a divorce, for a declaration of the nullity of a void marriage, for a declaration of the validity or nullity of a foreign judgment of divorce and for a declaration of the validity or nullity of a marriage.

(q) Money judgment. A "money judgment" is a judgment, or any part thereof, for a sum of money or directing the payment of a sum of money.

(r) Place where action triable. The place where an action is "triable" means the place where the action is pending; or, if no action has been commenced, any proper place of trial or any proper place to commence the action; or, after entry of judgment, the place where the judgment was entered.

(s) Real property. "Real property" includes chattels real.

* (s-1) The sheriff. The term "the sheriff", as used in this chapter, means the county sheriff as defined in subdivision (a) of section thirteen of article thirteen of the constitution and in counties in the city of New York, the city sheriff as defined in section fifteen hundred twenty-six of chapter fifty-eight of the New York city charter. For the purposes of article fifty-two of this chapter relating to the enforcement of money judgments and for the purposes of any provision of law which in effect applies any such provision of article fifty-two of this chapter, such term shall also mean any "city marshal" as defined in article sixteen of the New York city civil court act, except that city marshals shall have no power to levy upon or sell real property and city marshals shall have no power of arrest.

* NB Repealed June 30, 2019

(t) Type size requirement. Whenever a requirement relating to size of type is stated in point size, the type size requirement shall be deemed met if the x-height of the type is a minimum of forty-five percent of the specified point size. Each point shall be measured as .351 millimeter. The x-height size shall be measured as it appears on the page. The x-height is the height of the lower case letters, exclusive of ascenders or descenders.

(u) Verified pleading. A "verified pleading" may be utilized as an affidavit whenever the latter is required.



106 - Civil and criminal prosecutions not merged.

106. Civil and criminal prosecutions not merged. Where the violation of a right admits of both a civil and criminal prosecution, the one is not merged in the other.



107 - Appendix of official forms.

107. Appendix of official forms. The state administrator shall have the power to adopt, amend and rescind an appendix of forms. Forms adopted pursuant to this section shall be sufficient under the civil practice law and rules and shall illustrate the simplicity and brevity of statement which the civil practice law and rules contemplate.






Article 2 - (Civil Practice Law & Rules) LIMITATIONS OF TIME

201 - Application of article.

201. Application of article. An action, including one brought in the name or for the benefit of the state, must be commenced within the time specified in this article unless a different time is prescribed by law or a shorter time is prescribed by written agreement. No court shall extend the time limited by law for the commencement of an action.



202 - Cause of action accruing without the state.

202. Cause of action accruing without the state. An action based upon a cause of action accruing without the state cannot be commenced after the expiration of the time limited by the laws of either the state or the place without the state where the cause of action accrued, except that where the cause of action accrued in favor of a resident of the state the time limited by the laws of the state shall apply.



203 - Method of computing periods of limitation generally.

203. Method of computing periods of limitation generally. (a) Accrual of cause of action and interposition of claim. The time within which an action must be commenced, except as otherwise expressly prescribed, shall be computed from the time the cause of action accrued to the time the claim is interposed.

(b) Claim in complaint where action commenced by service. In an action which is commenced by service, a claim asserted in the complaint is interposed against the defendant or a co-defendant united in interest with such defendant when:

1. the summons is served upon the defendant; or

2. first publication of the summons against the defendant is made pursuant to an order, and publication is subsequently completed; or

3. an order for a provisional remedy other than attachment is granted, if, within thirty days thereafter, the summons is served upon the defendant or first publication of the summons against the defendant is made pursuant to an order and publication is subsequently completed, or, where the defendant dies within thirty days after the order is granted and before the summons is served upon the defendant or publication is completed, if the summons is served upon the defendant's executor or administrator within sixty days after letters are issued; for this purpose seizure of a chattel in an action to recover a chattel is a provisional remedy; or

4. an order of attachment is granted, if the summons is served in accordance with the provisions of section 6213; or

5. the summons is delivered to the sheriff of that county outside the city of New York or is filed with the clerk of that county within the city of New York in which the defendant resides, is employed or is doing business, or if none of the foregoing is known to the plaintiff after reasonable inquiry, then of the county in which the defendant is known to have last resided, been employed or been engaged in business, or in which the cause of action arose; or if the defendant is a corporation, of a county in which it may be served or in which the cause of action arose; provided that:

(i) the summons is served upon the defendant within sixty days after the period of limitation would have expired but for this provision; or

(ii) first publication of the summons against the defendant is made pursuant to an order within sixty days after the period of limitation would have expired but for this provision and publication is subsequently completed; or

(iii) the summons is served upon the defendant's executor or administrator within sixty days after letters are issued, where the defendant dies within sixty days after the period of limitation would have expired but for this provision and before the summons is served upon the defendant or publication is completed.

6. in an action to be commenced in a court not of record, the summons is delivered for service upon the defendant to any officer authorized to serve it in a county, city or town in which the defendant resides, is employed or is doing business, or if none of the foregoing be known to the plaintiff after reasonable inquiry, then in a county, city or town in which defendant is known to have last resided, been employed or been engaged in business, or, where the defendant is a corporation, in a county, city or town in which it may be served, if the summons is served upon the defendant within sixty days after the period of limitation would have expired but for this provision; or, where the defendant dies within sixty days after the period of limitation would have expired but for this provision and before the summons is served upon the defendant, if the summons is served upon his executor or administrator within sixty days after letters are issued.

(c) Claim in complaint where action commenced by filing. In an action which is commenced by filing, a claim asserted in the complaint is interposed against the defendant or a co-defendant united in interest with such defendant when the action is commenced.

(d) Defense or counterclaim. A defense or counterclaim is interposed when a pleading containing it is served. A defense or counterclaim is not barred if it was not barred at the time the claims asserted in the complaint were interposed, except that if the defense or counterclaim arose from the transactions, occurrences, or series of transactions or occurrences, upon which a claim asserted in the complaint depends, it is not barred to the extent of the demand in the complaint notwithstanding that it was barred at the time the claims asserted in the complaint were interposed.

(e) Effect upon defense or counterclaim of termination of action because of death or by dismissal or voluntary discontinuance. Where a defendant has served an answer containing a defense or counterclaim and the action is terminated because of the plaintiff's death or by dismissal or voluntary discontinuance, the time which elapsed between the commencement and termination of the action is not a part of the time within which an action must be commenced to recover upon the claim in the defense or counterclaim or the time within which the defense or counterclaim may be interposed in another action brought by the plaintiff or his successor in interest.

(f) Claim in amended pleading. A claim asserted in an amended pleading is deemed to have been interposed at the time the claims in the original pleading were interposed, unless the original pleading does not give notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading.

(g) Time computed from actual or imputed discovery of facts. Except as provided in article two of the uniform commercial code or in section two hundred fourteen-a of this chapter, where the time within which an action must be commenced is computed from the time when facts were discovered or from the time when facts could with reasonable diligence have been discovered, or from either of such times, the action must be commenced within two years after such actual or imputed discovery or within the period otherwise provided, computed from the time the cause of action accrued, whichever is longer.



204 - Stay of commencement of action; demand for arbitration.

204. Stay of commencement of action; demand for arbitration. (a) Stay. Where the commencement of an action has been stayed by a court or by statutory prohibition, the duration of the stay is not a part of the time within which the action must be commenced.

(b) Arbitration. Where it shall have been determined that a party is not obligated to submit a claim to arbitration, the time which elapsed between the demand for arbitration and the final determination that there is no obligation to arbitrate is not a part of the time within which an action upon such claim must be commenced. The time within which the action must be commenced shall not be extended by this provision beyond one year after such final determination.



205 - Termination of action.

205. Termination of action. (a) New action by plaintiff. If an action is timely commenced and is terminated in any other manner than by a voluntary discontinuance, a failure to obtain personal jurisdiction over the defendant, a dismissal of the complaint for neglect to prosecute the action, or a final judgment upon the merits, the plaintiff, or, if the plaintiff dies, and the cause of action survives, his or her executor or administrator, may commence a new action upon the same transaction or occurrence or series of transactions or occurrences within six months after the termination provided that the new action would have been timely commenced at the time of commencement of the prior action and that service upon defendant is effected within such six-month period. Where a dismissal is one for neglect to prosecute the action made pursuant to rule thirty-two hundred sixteen of this chapter or otherwise, the judge shall set forth on the record the specific conduct constituting the neglect, which conduct shall demonstrate a general pattern of delay in proceeding with the litigation.

(b) Defense or counterclaim. Where the defendant has served an answer and the action is terminated in any manner, and a new action upon the same transaction or occurrence or series of transactions or occurrences is commenced by the plaintiff or his successor in interest, the assertion of any cause of action or defense by the defendant in the new action shall be timely if it was timely asserted in the prior action.

(c) Application. This section also applies to a proceeding brought under the workers' compensation law.



206 - Computing periods of limitation in particular actions.

206. Computing periods of limitation in particular actions. (a) Where demand necessary. Except as provided in article 3 of the uniform commercial code, where a demand is necessary to entitle a person to commence an action, the time within which the action must be commenced shall be computed from the time when the right to make the demand is complete, except that

1. where a right grows out of the receipt or detention of money or property by a trustee, agent, attorney or other person acting in a fiduciary capacity, the time within which the action must be commenced shall be computed from the time when the person having the right to make the demand discovered the facts upon which the right depends; and

2. where there was a deposit of money to be repaid only upon a special demand, or a delivery of personal property not to be returned specifically or in kind at a fixed time or upon a fixed contingency, the time within which the action must be commenced shall be computed from the demand for repayment or return.

(b) Based on misconduct of agent. Where a judgment is entered against a principal in an action based upon an injury resulting from the act or omission of his deputy or agent, the time within which an action by the principal against the deputy or agent to recover damages by reason of such judgment must be commenced shall be computed, from the time when the action against the principal was finally determined. Where an injury results from the representation by a person that he is an agent with authority to execute a contract in behalf of a principal, the time within which an action to recover damages for breach of warranty of authority must be commenced by the person injured against the purported agent shall be computed from the time the person injured discovered the facts constituting lack of authority.

(c) Based on breach of covenant of seizin or against incumbrances. In an action based upon breach of a covenant of seizin or against incumbrances, the time within which the action must be commenced shall be computed from an eviction.

(d) Based on account. In an action based upon a mutual, open and current account, where there have been reciprocal demands between the parties, the time within which the action must be commenced shall be computed from the time of the last transaction in the account on either side.



207 - Defendant's absence from state or residence under false name.

207. Defendant's absence from state or residence under false name. If, when a cause of action accrues against a person, he is without the state, the time within which the action must be commenced shall be computed from the time he comes into or returns to the state. If, after a cause of action has accrued against a person, that person departs from the state and remains continuously absent therefrom for four months or more, or that person resides within the state under a false name which is unknown to the person entitled to commence the action, the time of his absence or residence within the state under such a false name is not a part of the time within which the action must be commenced. If an action is commenced against a person described above, the time within which service must be made on such person in accordance with subdivisions (a) and (b) of section three hundred six-b of this chapter shall be computed in accordance with this section. This section does not apply:

1. while there is in force a designation, voluntary or involuntary, made pursuant to law, of a person to whom a summons may be delivered within the state with the same effect as if served personally within the state; or

2. while a foreign corporation has one or more officers or other persons in the state on whom a summons against such corporation may be served; or

3. while jurisdiction over the person of the defendant can be obtained without personal delivery of the summons to the defendant within the state.



208 - Infancy, insanity.

208. Infancy, insanity. If a person entitled to commence an action is under a disability because of infancy or insanity at the time the cause of action accrues, and the time otherwise limited for commencing the action is three years or more and expires no later than three years after the disability ceases, or the person under the disability dies, the time within which the action must be commenced shall be extended to three years after the disability ceases or the person under the disability dies, whichever event first occurs; if the time otherwise limited is less than three years, the time shall be extended by the period of disability. The time within which the action must be commenced shall not be extended by this provision beyond ten years after the cause of action accrues, except, in any action other than for medical, dental or podiatric malpractice, where the person was under a disability due to infancy. This section shall not apply to an action to recover a penalty or forfeiture, or against a sheriff or other officer for an escape.



209 - War.

209. War. (a) Cause of action accruing in foreign country. Where a cause of action, whether originally accrued in favor of a resident or non-resident of the state, accrued in a foreign country with which the United States or any of its allies were then or subsequently at war, or territory then or subsequently occupied by the government of such foreign country, the time which elapsed between the commencement of the war, or of such occupation, and the termination of hostilities with such country, or of such occupation, is not a part of the time within which the action must be commenced. This section shall neither apply to nor in any manner affect an action brought pursuant to section six hundred twenty-five of the banking law against a banking organization or against the superintendent of financial services.

(b) Right of alien. Where a person is unable to commence an action in the courts of the state because any party is an alien subject or citizen of a foreign country at war with the United States or any of its allies, whether the cause of action accrued during or prior to the war, the time which elapsed between the commencement of the war and the termination of hostilities with such country is not a part of the time within which the action must be commenced.

(c) Non-enemy in enemy country or enemy-occupied territory. Where a person entitled to commence an action, other than a person entitled to the benefits of subdivision (b), is a resident of, or a sojourner in, a foreign country with which the United States or any of its allies are at war, or territory occupied by the government of such foreign country, the period of such residence or sojourn during which the war continues or the territory is so occupied is not a part of the time within which the action must be commenced.



210 - Death of claimant or person liable; cause of action accruing after death and before grant of letters.

210. Death of claimant or person liable; cause of action accruing after death and before grant of letters. (a) Death of claimant. Where a person entitled to commence an action dies before the expiration of the time within which the action must be commenced and the cause of action survives, an action may be commenced by his representative within one year after his death.

(b) Death of person liable. The period of eighteen months after the death, within or without the state, of a person against whom a cause of action exists is not a part of the time within which the action must be commenced against his executor or administrator.

(c) Cause of action accruing after death and before grant of letters. In an action by an executor or administrator to recover personal property wrongfully taken after the death and before the issuance of letters, or to recover damages for taking, detaining or injuring personal property within that period, the time within which the action must be commenced shall be computed from the time the letters are issued or from three years after the death, whichever event first occurs. Any distributee, next of kin, legatee or creditor who was under a disability prescribed in section 208 at the time the cause of action accrued, may, within two years after the disability ceases, commence an action to recover such damages or the value of such property as he would have received upon a final distribution of the estate if an action had been timely commenced by the executor or administrator.



211 - Actions to be commenced within twenty years.

211. Actions to be commenced within twenty years. (a) On a bond. An action to recover principal or interest upon a written instrument evidencing an indebtedness of the state of New York or of any person, association or public or private corporation, originally sold by the issuer after publication of an advertisement for bids for the issue in a newspaper of general circulation and secured only by a pledge of the faith and credit of the issuer, regardless of whether a sinking fund is or may be established for its redemption, must be commenced within twenty years after the cause of action accrues. This subdivision does not apply to actions upon written instruments evidencing an indebtedness of any corporation, association or person under the jurisdiction of the public service commission, the commissioner of transportation, the interstate commerce commission, the federal communications commission, the civil aeronautics board, the federal power commission, or any other regulatory commission or board of a state or of the federal government. This subdivision applies to all causes of action, including those barred on April eighteenth, nineteen hundred fifty, by the provisions of the civil practice act then effective.

(b) On a money judgment. A money judgment is presumed to be paid and satisfied after the expiration of twenty years from the time when the party recovering it was first entitled to enforce it. This presumption is conclusive, except as against a person who within the twenty years acknowledges an indebtedness, or makes a payment, of all or part of the amount recovered by the judgment, or his heir or personal representative, or a person whom he otherwise represents. Such an acknowledgment must be in writing and signed by the person to be charged. Property acquired by an enforcement order or by levy upon an execution is a payment, unless the person to be charged shows that it did not include property claimed by him. If such an acknowledgment or payment is made, the judgment is conclusively presumed to be paid and satisfied as against any person after the expiration of twenty years after the last acknowledgment or payment made by him. The presumption created by this subdivision may be availed of under an allegation that the action was not commenced within the time limited.

(c) By state for real property. The state will not sue a person for or with respect to real property, or the rents or profits thereof, by reason of the right or title of the state to the same, unless the cause of action accrued, or the state, or those from whom it claims, have received the rents and profits of the real property or of some part thereof, within twenty years before the commencement of the action.

(d) By grantee of state for real property. An action shall not be commenced for or with respect to real property by a person claiming by virtue of letters patent or a grant from the state, unless it might have been maintained by the state, as prescribed in this section, if the patent or grant had not been issued or made.

(e) For support, alimony or maintenance. An action or proceeding to enforce any temporary order, permanent order or judgment of any court of competent jurisdiction which awards support, alimony or maintenance, regardless of whether or not arrears have been reduced to a money judgment, must be commenced within twenty years from the date of a default in payment. This section shall only apply to orders which have been entered subsequent to the date upon which this section shall become effective.



212 - Actions to be commenced within ten years.

212. Actions to be commenced within ten years. (a) Possession necessary to recover real property. An action to recover real property or its possession cannot be commenced unless the plaintiff, or his predecessor in interest, was seized or possessed of the premises within ten years before the commencement of the action.

(b) Annulment of letters patent. Where letters patent or a grant of real property, issued or made by the state, are declared void on the ground of fraudulent suggestion or concealment, forfeiture, mistake or ignorance of a material fact, wrongful detaining or defective title, an action to recover the premises may be commenced by the state or by a subsequent patentee or grantee, or his successor in interest, within ten years after the determination is made.

(c) To redeem from a mortgage. An action to redeem real property from a mortgage with or without an account of rents and profits may be commenced by the mortgagor or his successors in interest, against the mortgagee in possession, or against the purchaser of the mortgaged premises at a foreclosure sale in an action in which the mortgagor or his successors in interest were not excluded from their interest in the mortgaged premises, or against a successor in interest of either, unless the mortgagee, purchaser or successor was continuously possessed of the premises for ten years after the breach or non-fulfillment of a condition or covenant of the mortgage, or the date of recording of the deed of the premises to the purchaser.

(d) To recover under an affidavit of support of an alien. An action under section one hundred twenty-two of the social services law to recover amounts paid to or on behalf of an alien for whom an affidavit of support pursuant to section 213A of the immigration and naturalization act has been signed.

(e) By a victim of sex trafficking, compelling prostitution, or labor trafficking. An action by a victim of sex trafficking, compelling prostitution, labor trafficking or aggravated labor trafficking, brought pursuant to subdivision (c) of section four hundred eighty-three-bb of the social services law, may be commenced within ten years after such victimization occurs provided, however, that such ten year period shall not begin to run and shall be tolled during any period in which the victim is or remains subject to such conduct.



213 - Actions to be commenced within six years: where not otherwise provided for; on contract; on sealed instrument; on bond or note, and mortgage upon real

213. Actions to be commenced within six years: where not otherwise provided for; on contract; on sealed instrument; on bond or note, and mortgage upon real property; by state based on misappropriation of public property; based on mistake; by corporation against director, officer or stockholder; based on fraud. The following actions must be commenced within six years:

1. an action for which no limitation is specifically prescribed by law;

2. an action upon a contractual obligation or liability, express or implied, except as provided in section two hundred thirteen-a of this article or article 2 of the uniform commercial code or article 36-B of the general business law;

3. an action upon a sealed instrument;

4. an action upon a bond or note, the payment of which is secured by a mortgage upon real property, or upon a bond or note and mortgage so secured, or upon a mortgage of real property, or any interest therein;

5. an action by the state based upon the spoliation or other misappropriation of public property; the time within which the action must be commenced shall be computed from discovery by the state of the facts relied upon;

6. an action based upon mistake;

7. an action by or on behalf of a corporation against a present or former director, officer or stockholder for an accounting, or to procure a judgment on the ground of fraud, or to enforce a liability, penalty or forfeiture, or to recover damages for waste or for an injury to property or for an accounting in conjunction therewith.

8. an action based upon fraud; the time within which the action must be commenced shall be the greater of six years from the date the cause of action accrued or two years from the time the plaintiff or the person under whom the plaintiff claims discovered the fraud, or could with reasonable diligence have discovered it.



213-A - Actions to be commenced within four years; residential rent overcharge.

213-a. Actions to be commenced within four years; residential rent overcharge. An action on a residential rent overcharge shall be commenced within four years of the first overcharge alleged and no determination of an overcharge and no award or calculation of an award of the amount of any overcharge may be based upon an overcharge having occurred more than four years before the action is commenced. This section shall preclude examination of the rental history of the housing accommodation prior to the four-year period immediately preceding the commencement of the action.



213-B - Action by a victim of a criminal offense.

213-b. Action by a victim of a criminal offense. Notwithstanding any other limitation set forth in this article or in article five of the estates, powers and trusts law, an action by a crime victim, or the representative of a crime victim, as defined in subdivision six of section six hundred twenty-one of the executive law, may be commenced to recover damages from a defendant: (1) convicted of a crime which is the subject of such action, for any injury or loss resulting therefrom within seven years of the date of the crime or (2) convicted of a specified crime as defined in paragraph (e) of subdivision one of section six hundred thirty-two-a of the executive law which is the subject of such action for any injury or loss resulting therefrom within ten years of the date the defendant was convicted of such specified crime.



213-C - Action by victim of conduct constituting certain sexual offenses.

213-c. Action by victim of conduct constituting certain sexual offenses. Notwithstanding any other limitation set forth in this article, a civil claim or cause of action to recover from a defendant as hereinafter defined, for physical, psychological or other injury or condition suffered by a person as a result of acts by such defendant of rape in the first degree as defined in section 130.35 of the penal law, or criminal sexual act in the first degree as defined in section 130.50 of the penal law, or aggravated sexual abuse in the first degree as defined in section 130.70 of the penal law, or course of sexual conduct against a child in the first degree as defined in section 130.75 of the penal law may be brought within five years. As used in this section, the term "defendant" shall mean only a person who commits the acts described in this section or who, in a criminal proceeding, could be charged with criminal liability for the commission of such acts pursuant to section 20.00 of the penal law and shall not apply to any related civil claim or cause of action arising from such acts. Nothing in this section shall be construed to require that a criminal charge be brought or a criminal conviction be obtained as a condition of bringing a civil cause of action or receiving a civil judgment pursuant to this section or be construed to require that any of the rules governing a criminal proceeding be applicable to any such civil action.



214 - Actions to be commenced within three years: for non-payment of money collected on execution; for penalty created by statute; to recover chattel; for i

214. Actions to be commenced within three years: for non-payment of money collected on execution; for penalty created by statute; to recover chattel; for injury to property; for personal injury; for malpractice other than medical, dental or podiatric malpractice; to annul a marriage on the ground of fraud. The following actions must be commenced within three years:

1. an action against a sheriff, constable or other officer for the non-payment of money collected upon an execution;

2. an action to recover upon a liability, penalty or forfeiture created or imposed by statute except as provided in sections 213 and 215;

3. an action to recover a chattel or damages for the taking or detaining of a chattel;

4. an action to recover damages for an injury to property except as provided in section 214-c;

5. an action to recover damages for a personal injury except as provided in sections 214-b, 214-c and 215;

6. an action to recover damages for malpractice, other than medical, dental or podiatric malpractice, regardless of whether the underlying theory is based in contract or tort; and

7. an action to annul a marriage on the ground of fraud; the time within which the action must be commenced shall be computed from the time the plaintiff discovered the facts constituting the fraud, but if the plaintiff is a person other than the spouse whose consent was obtained by fraud, the time within which the action must be commenced shall be computed from the time, if earlier, that that spouse discovered the facts constituting the fraud.



214-A - Action for medical, dental or podiatric malpractice to be commenced within two years and six months; exceptions.

214-a. Action for medical, dental or podiatric malpractice to be commenced within two years and six months; exceptions. An action for medical, dental or podiatric malpractice must be commenced within two years and six months of the act, omission or failure complained of or last treatment where there is continuous treatment for the same illness, injury or condition which gave rise to the said act, omission or failure; provided, however, that where the action is based upon the discovery of a foreign object in the body of the patient, the action may be commenced within one year of the date of such discovery or of the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier. For the purpose of this section the term "continuous treatment" shall not include examinations undertaken at the request of the patient for the sole purpose of ascertaining the state of the patient's condition. For the purpose of this section the term "foreign object" shall not include a chemical compound, fixation device or prosthetic aid or device.



214-B - Action to recover damages for personal injury caused by contact with or exposure to phenoxy herbicides.

214-b. Action to recover damages for personal injury caused by contact with or exposure to phenoxy herbicides. Notwithstanding any provision of law to the contrary, an action to recover damages for personal injury caused by contact with or exposure to phenoxy herbicides while serving as a member of the armed forces of the United States in Indo-China from January first, nineteen hundred sixty-two through May seventh, nineteen hundred seventy-five, may be commenced within two years from the date of the discovery of such injury, or within two years from the date when through the exercise of reasonable diligence the cause of such injury should have been discovered, whichever is later.



214-C - Certain actions to be commenced within three years of discovery.

214-c. Certain actions to be commenced within three years of discovery. 1. In this section: "exposure" means direct or indirect exposure by absorption, contact, ingestion, inhalation, implantation or injection.

2. Notwithstanding the provisions of section 214, the three year period within which an action to recover damages for personal injury or injury to property caused by the latent effects of exposure to any substance or combination of substances, in any form, upon or within the body or upon or within property must be commenced shall be computed from the date of discovery of the injury by the plaintiff or from the date when through the exercise of reasonable diligence such injury should have been discovered by the plaintiff, whichever is earlier.

3. For the purposes of sections fifty-e and fifty-i of the general municipal law, section thirty-eight hundred thirteen of the education law and the provisions of any general, special or local law or charter requiring as a condition precedent to commencement of an action or special proceeding that a notice of claim be filed or presented within a specified period of time after the claim or action accrued, a claim or action for personal injury or injury to property caused by the latent effects of exposure to any substance or combination of substances, in any form, upon or within the body or upon or within property shall be deemed to have accrued on the date of discovery of the injury by the plaintiff or on the date when through the exercise of reasonable diligence the injury should have been discovered, whichever is earlier.

4. Notwithstanding the provisions of subdivisions two and three of this section, where the discovery of the cause of the injury is alleged to have occurred less than five years after discovery of the injury or when with reasonable diligence such injury should have been discovered, whichever is earlier, an action may be commenced or a claim filed within one year of such discovery of the cause of the injury; provided, however, if any such action is commenced or claim filed after the period in which it would otherwise have been authorized pursuant to subdivision two or three of this section the plaintiff or claimant shall be required to allege and prove that technical, scientific or medical knowledge and information sufficient to ascertain the cause of his injury had not been discovered, identified or determined prior to the expiration of the period within which the action or claim would have been authorized and that he has otherwise satisfied the requirements of subdivisions two and three of this section.

5. This section shall not be applicable to any action for medical or dental malpractice.

6. This section shall be applicable to acts, omissions or failures occurring prior to, on or after July first, nineteen hundred eighty-six, except that this section shall not be applicable to any act, omission or failure:

(a) which occurred prior to July first, nineteen hundred eighty-six, and

(b) which caused or contributed to an injury that either was discovered or through the exercise of reasonable diligence should have been discovered prior to such date, and

(c) an action for which was or would have been barred because the applicable period of limitation had expired prior to such date.



214-D - Limitations on certain actions against licensed engineers and architects.

214-d. Limitations on certain actions against licensed engineers and architects. 1. Any person asserting a claim for personal injury, wrongful death or property damage, or a cross or third-party claim for contribution or indemnification arising out of an action for personal injury, wrongful death or property damage, against a licensed architect, engineer, land surveyor or landscape architect or against a partnership, professional corporation or limited liability company lawfully practicing architecture, engineering, land surveying or landscape architecture which is based upon the professional performance, conduct or omission by such licensed architect, engineer, land surveyor or landscape architect or such firm occurring more than ten years prior to the date of such claim, shall give written notice of such claim to each such architect, engineer, land surveyor or landscape architect or such firm at least ninety days before the commencement of any action or proceeding against such licensed architect, engineer, land surveyor or landscape architect or such firm including any cross or third-party action or claim. The notice of claim shall identify the performance, conduct or omissions complained of, on information and belief, and shall include a request for general and special damages. Service of such written notice of claim may be made by any of the methods permitted for personal service of a summons upon a natural person, partnership or professional corporation. A notice of claim served in accordance with this section shall be filed, together with proof of service thereof, in any court of this state in which an action, proceeding or cross or third-party claim arising out of such conduct may be commenced or interposed, within thirty days of the service of the notice of claim. Upon the filing of any such notice of claim, a county clerk shall collect an index number fee in accordance with section eight thousand eighteen of this chapter and an index number shall be assigned.

2. In such pleadings as are subsequently filed in any court, each party shall represent that it has fully complied with the provisions of this section.

3. Service of a notice as provided in this section shall toll the applicable statute of limitations to and including a period of one hundred twenty days following such service.

4. From and after the date of service of the notice provided for in subdivision one of this section, the claimant shall have the right to serve a demand for discovery and production of documents and things for inspection, testing, copying or photographing in accordance with rule three thousand one hundred twenty of this chapter. Such demand shall be governed by the procedures of article thirty-one of this chapter. In addition, the claimant shall have the right to the examination before trial of such licensed architect, engineer, land surveyor or landscape architect or such firm or to serve written interrogatories upon such licensed architect, engineer, land surveyor or landscape architect or such firm after service of and compliance with a demand for production and inspection in accordance with this section. The court may, at any time at its own initiative or on motion of such licensed architect, engineer, land surveyor or landscape architect or such firm deny, limit, condition or restrict such examination before trial or written interrogatories upon a showing that such claimant has failed to establish reasonable necessity for the information sought or failed to establish that the information sought by such examination or interrogatories cannot reasonably be determined from the documents or things provided in response to a demand for production and inspection served in accordance with this section. Such examination before trial or interrogatories shall otherwise be governed by article thirty-one of this chapter.

5. After the expiration of ninety days from service of the notice provided in subdivision one of this section, the claimant may commence or interpose an action, proceeding or cross or third-party claim against such licensed architect, engineer, land surveyor or landscape architect or such firm. The action shall proceed in every respect as if the action were one brought on account of conduct occurring less than ten years prior to the claim described in said action, unless the defendant architect, engineer, land surveyor or landscape architect or such firm shall have made a motion under rule three thousand two hundred eleven or three thousand two hundred twelve of this chapter, in which event the action shall be stayed pending determination of the motion. Such motion shall be granted upon a showing that such claimant has failed to comply with the notice of claim requirements of this section or for the reasons set forth in subdivision (h) of rule three thousand two hundred eleven or subdivision (i) of rule three thousand two hundred twelve of this chapter; provided, however, such motion shall not be granted if the moving party is in default of any disclosure obligation as set forth in subdivision four of this section.

6. No claim for personal injury, or wrongful death or property damage, or a cross or third-party claim for contribution or indemnification arising out of an action for personal injury, wrongful death or property damage may be asserted against a licensed architect, engineer, land surveyor or landscape architect or such firm arising out of conduct by such licensed architect, engineer, land surveyor or landscape architect or such firm occurring more than ten years prior to the accrual of such claim shall be commenced or interposed against any such licensed architect, engineer, land surveyor or landscape architect or such firm unless it shall appear by and as an allegation in the complaint or necessary moving papers that the claimant has complied with the requirements of this section. Upon the commencement of such a proceeding or action or interposition of such cross or third-party claim, a county clerk shall not be entitled to collect an index number fee and such action, proceeding or cross or third-party claim shall retain the previously assigned index number. Such action, proceeding or cross or third-party claim shall otherwise be governed by the provisions of this chapter.

7. The provisions of this section shall apply only to a licensed architect, engineer, land surveyor or landscape architect or such firm practicing architecture, engineering, land surveying or landscape architecture in the state of New York at the time the conduct complained of occurred and shall not apply to any person or entity, including but not limited to corporations, which was not licensed as an architect, engineer, land surveyor or landscape architect or such firm in this state or to a firm not lawfully practicing architecture, engineering, land surveying or landscape architecture at the time the conduct complained of occurred.

8. The provisions of this section shall not be construed to in any way alter or extend any applicable statutes of limitations except as expressly provided herein.



214-E - Action to recover damages for personal injury caused by the infusion of such blood products which result in the contraction of the human immunodeficie

214-e. Action to recover damages for personal injury caused by the infusion of such blood products which result in the contraction of the human immunodeficiency virus (HIV) and/or AIDS. Notwithstanding any provision of law to the contrary, any cause of action for an injury or death against a proprietary manufacturer of blood products for damages involving the infusion of such blood products which resulted in the contraction of the human immunodeficiency virus (HIV) and/or AIDS which is barred as of the effective date of this section because the applicable period of limitation has expired is hereby revived, and an action thereon may be commenced and prosecuted provided such action is commenced within two years of the effective date of this section. The provisions of this section shall be inapplicable to any civil action governed by the statute of limitations of another jurisdiction.



214-F - Action to recover damages for personal injury caused by contact with or exposure to any substance or combination of substances found within an area designated as a superfund site.

214-f. Action to recover damages for personal injury caused by contact with or exposure to any substance or combination of substances found within an area designated as a superfund site. Notwithstanding any provision of law to the contrary, an action to recover personal damages for injury caused by contact with or exposure to any substance or combination of substances contained within an area designated as a superfund site pursuant to either Chapter 103 of Section 42 of the United States Code and/or section 27-1303 of the environmental conservation law, may be commenced by the plaintiff within the period allowed pursuant to section two hundred fourteen-c of this article or within three years of such designation of such an area as a superfund site, whichever is latest.



215 - Actions to be commenced within one year: against sheriff, coroner or constable; for escape of prisoner; for assault, battery, false imprisonment, mali

215. Actions to be commenced within one year: against sheriff, coroner or constable; for escape of prisoner; for assault, battery, false imprisonment, malicious prosecution, libel or slander; for violation of right of privacy; for penalty given to informer; on arbitration award. The following actions shall be commenced within one year:

1. an action against a sheriff, coroner or constable, upon a liability incurred by him by doing an act in his official capacity or by omission of an official duty, except the non-payment of money collected upon an execution;

2. an action against an officer for the escape of a prisoner arrested or imprisoned by virtue of a civil mandate;

3. an action to recover damages for assault, battery, false imprisonment, malicious prosecution, libel, slander, false words causing special damages, or a violation of the right of privacy under section fifty-one of the civil rights law;

4. an action to enforce a penalty or forfeiture created by statute and given wholly or partly to any person who will prosecute; if the action is not commenced within the year by a private person, it may be commenced on behalf of the state, within three years after the commission of the offense, by the attorney-general or the district attorney of the county where the offense was committed; and

5. an action upon an arbitration award.

6. An action to recover any overcharge of interest or to enforce a penalty for such overcharge.

7. an action by a tenant pursuant to subdivision three of section two hundred twenty-three-b of the real property law.

8. (a) Whenever it is shown that a criminal action against the same defendant has been commenced with respect to the event or occurrence from which a claim governed by this section arises, the plaintiff shall have at least one year from the termination of the criminal action as defined in section 1.20 of the criminal procedure law in which to commence the civil action, notwithstanding that the time in which to commence such action has already expired or has less than a year remaining.

(b) Whenever it is shown that a criminal action against the same defendant has been commenced with respect to the event or occurrence from which a claim governed by this section arises, and such criminal action is for rape in the first degree as defined in section 130.35 of the penal law, or criminal sexual act in the first degree as defined in section 130.50 of the penal law, or aggravated sexual abuse in the first degree as defined in section 130.70 of the penal law, or course of sexual conduct against a child in the first degree as defined in section 130.75 of the penal law, the plaintiff shall have at least five years from the termination of the criminal action as defined in section 1.20 of the criminal procedure law in which to commence the civil action, notwithstanding that the time in which to commence such action has already expired or has less than a year remaining.



216 - Abbreviation of period to one year after notice.

216. Abbreviation of period to one year after notice. (a) Action to recover money. 1. No action for the recovery of any sum of money due and payable under or on account of a contract, or for any part thereof, shall be commenced by any person who has made claim to the sum, after the expiration of one year from the giving of notice, as hereinafter provided, to the claimant that an action commenced by another person is pending to recover the sum, or any part thereof, exceeding fifty dollars in amount. This limitation shall not be construed to enlarge the time within which the cause of action of the claimant would otherwise be barred.

2. If any person shall make claim for the recovery of any sum of money due and payable under or on account of a contract, and an action has theretofore been, or shall thereafter be, commenced by another person to recover the sum, or any part thereof, exceeding fifty dollars in amount, the defendant in such action may, within twenty days from the date of service upon him of the complaint or from the date of receipt by him of the claim, whichever occurs later, make a motion before the court in which the action is pending for an order permitting the defendant to give notice to the claimant that the action is pending. The court in which the action is pending shall grant the order where it appears that a person not a party to the action has made claim against the defendant for the sum of money, or any part thereof, exceeding fifty dollars in amount; that the action was brought without collusion between the defendant and the plaintiff; and that the claimant cannot, with due diligence, be served with process in such a manner as to obtain jurisdiction over his person. The order shall provide, among such other terms and conditions as justice may require, that notice shall be given to the claimant by sending by registered mail a copy of the summons and complaint in the action and the order and a notice addressed to the claimant at his last known address. In the event that registration of mail directed to any country or part thereof shall be discontinued or suspended, notice to a claimant whose last known address is within such country or part thereof shall be given by ordinary mail, under such terms and conditions as the court may direct. Proof that the notice has been mailed shall be filed within ten days from the date of the order; otherwise the order becomes inoperative. Upon such filing, notice shall be deemed to have been given on the tenth day after the date of such order.

3. Upon proof by affidavit or otherwise, to the satisfaction of the court, that the conditions of this subdivision have been satisfied and that there is no collusion between the claimant and the defendant, the court shall make an order staying further prosecution of the action for a period not to exceed one year from the date when the notice shall have been given to the claimant. At the time of the granting of such order or at any time thereafter, the court, upon the motion of any party, shall, as a condition of the granting of the order or its continuation, impose upon the defendant such terms as justice may require as to the furnishing of an undertaking in an amount to be fixed by the court. The stay shall be vacated and the undertaking, if any has been given, may be discharged or modified, as justice may require, upon proof to the court by any party to the action that the claimant has intervened or has instituted another action in any court of this state to recover the said sum of money, or any part thereof, exceeding fifty dollars.

4. A motion for any relief as prescribed in this subdivision shall be made on notice to all other parties to the action.

5. Whenever claims are made by two or more persons, each claiming to be, to the exclusion of the other, the duly authorized deputy, officer or agent to demand, receive, collect, sue for or recover the same sum of money due and payable under or on account of a contract, or any part thereof, exceeding fifty dollars in amount, for and on behalf of the same person, each person making such a claim shall be deemed an adverse claimant. Notwithstanding that an action has been commenced in the name of or on behalf of the person for whom he claims to be the duly authorized deputy, officer or agent, any such adverse claimant may be notified of the pendency of an action as provided in this subdivision and may intervene in the action and be designated as claiming to be or as the alleged deputy, officer or agent.

6. Whenever an action has been commenced for the recovery of any sum of money exceeding fifty dollars due and payable under or on account of a contract and the records of the defendant show that a person other than the plaintiff has the right, exclusive of other deputies, officers or agents of the plaintiff, to demand, sue for and recover the same sum of money, or any part thereof, exceeding fifty dollars in amount, either in his own name, on his own behalf, or as the authorized deputy, officer or agent for the plaintiff, and the defendant has received no notice of transfer, revocation, or other change in right or authority acceptable to it, the person so appearing on the records shall be deemed to have made an adverse claim to the sum of money and may be treated as an adverse claimant.

(b) Action to recover property. When an action has been commenced to recover specific personal property, including certificates of stocks, bonds, notes or other securities or obligations, exceeding fifty dollars in value, held by the defendant within the state, or to enforce a vested or contingent interest or lien upon such property, and a person not a party to the action asserts a claim to the whole or any part of the same property or to a right, interest or lien upon it which is adverse to the plaintiff's claim, and the court in which the action is pending has no jurisdiction over the adverse claimant to direct the issuance of process or if the same be issued it would be without effect notwithstanding that the action seeks to have declared, enforced, regulated, defined or limited, rights, interests or liens upon specific personal property within the state, the defendant in the action may within twenty days from the date of service upon him of the complaint or within twenty days of the date of the receipt by him of the adverse claim, whichever shall occur later, make a motion before the court for leave to give notice to the adverse claimant of the pending action in the same manner as provided in subdivision (a). Upon the granting of such an order, the provisions of subdivision (a) shall apply insofar as they are compatible with the subject matter of the action.



217 - Proceeding against body or officer; actions complaining about conduct that would constitute a union's breach of its duty of fair representation; four

217. Proceeding against body or officer; actions complaining about conduct that would constitute a union's breach of its duty of fair representation; four months. 1. Unless a shorter time is provided in the law authorizing the proceeding, a proceeding against a body or officer must be commenced within four months after the determination to be reviewed becomes final and binding upon the petitioner or the person whom he represents in law or in fact, or after the respondent's refusal, upon the demand of the petitioner or the person whom he represents, to perform its duty; or with leave of the court where the petitioner or the person whom he represents, at the time such determination became final and binding upon him or at the time of such refusal, was under a disability specified in section 208, within two years after such time.

2. (a) Any action or proceeding against an employee organization subject to article fourteen of the civil service law or article twenty of the labor law which complains that such employee organization has breached its duty of fair representation regarding someone to whom such employee organization has a duty shall be commenced within four months of the date the employee or former employee knew or should have known that the breach has occurred, or within four months of the date the employee or former employee suffers actual harm, whichever is later.

(b) Any action or proceeding by an employee or former employee against an employer subject to article fourteen of the civil service law or article twenty of the labor law, an essential element of which is that an employee organization breached its duty of fair representation to the person making the complaint, shall be commenced within four months of the date the employee or former employee knew or should have known that the breach has occurred, or within four months of the date the employee or former employee suffers actual harm, whichever is later.



217-A - Actions to be commenced within one year and ninety days.

217-a. Actions to be commenced within one year and ninety days. Notwithstanding any other provision of law to the contrary, and irrespective of whether the relevant statute is expressly amended by the uniform notice of claim act, every action for damages or injuries to real or personal property, or for the destruction thereof, or for personal injuries or wrongful death, against any political subdivision of the state, or any instrumentality or agency of the state or a political subdivision, any public authority or any public benefit corporation that is entitled to receive a notice of claim as a condition precedent to commencement of an action, shall not be commenced unless a notice of claim shall have been served on such governmental entity within the time limit established by section fifty-e of the general municipal law, and such action must be commenced in compliance with all the requirements of section fifty-e and subdivision one of section fifty-i of the general municipal law. Except in an action for wrongful death against such an entity, an action for damages or for injuries to real or personal property, or for the destruction thereof, or for personal injuries, alleged to have been sustained, shall not be commenced more than one year and ninety days after the cause of action therefor shall have accrued or within the time period otherwise prescribed by any special provision of law, whichever is longer. Nothing herein is intended to amend the court of claims act or any provision thereof.



218 - Transitional provisions.

218. Transitional provisions. (a) Actions barred at effective date. Nothing in this article shall authorize any action to be commenced which is barred when this article becomes effective, except insofar as the right to commence the action may be revived by an acknowledgment or payment.

(b) Cause of action accrued and not barred at effective date. Where a cause of action accrued before, and is not barred when this article becomes effective, the time within which an action must be commenced shall be the time which would have been applicable apart from the provisions of this article, or the time which would have been applicable if the provisions of this article had been in effect when the cause of action accrued, whichever is longer.






Article 3 - (Civil Practice Law & Rules) JURISDICTION AND SERVICE, APPEARANCE AND CHOICE OF COURT

301 - Jurisdiction over persons, property or status.

301. Jurisdiction over persons, property or status. A court may exercise such jurisdiction over persons, property, or status as might have been exercised heretofore.



302 - Personal jurisdiction by acts of non-domiciliaries.

302. Personal jurisdiction by acts of non-domiciliaries. (a) Acts which are the basis of jurisdiction. As to a cause of action arising from any of the acts enumerated in this section, a court may exercise personal jurisdiction over any non-domiciliary, or his executor or administrator, who in person or through an agent:

1. transacts any business within the state or contracts anywhere to supply goods or services in the state; or

2. commits a tortious act within the state, except as to a cause of action for defamation of character arising from the act; or

3. commits a tortious act without the state causing injury to person or property within the state, except as to a cause of action for defamation of character arising from the act, if he

(i) regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered, in the state, or

(ii) expects or should reasonably expect the act to have consequences in the state and derives substantial revenue from interstate or international commerce; or

4. owns, uses or possesses any real property situated within the state.

(b) Personal jurisdiction over non-resident defendant in matrimonial actions or family court proceedings. A court in any matrimonial action or family court proceeding involving a demand for support, alimony, maintenance, distributive awards or special relief in matrimonial actions may exercise personal jurisdiction over the respondent or defendant notwithstanding the fact that he or she no longer is a resident or domiciliary of this state, or over his or her executor or administrator, if the party seeking support is a resident of or domiciled in this state at the time such demand is made, provided that this state was the matrimonial domicile of the parties before their separation, or the defendant abandoned the plaintiff in this state, or the claim for support, alimony, maintenance, distributive awards or special relief in matrimonial actions accrued under the laws of this state or under an agreement executed in this state. The family court may exercise personal jurisdiction over a non-resident respondent to the extent provided in sections one hundred fifty-four and one thousand thirty-six and article five-B of the family court act and article five-A of the domestic relations law.

(c) Effect of appearance. Where personal jurisdiction is based solely upon this section, an appearance does not confer such jurisdiction with respect to causes of action not arising from an act enumerated in this section.

(d) Foreign defamation judgment. The courts of this state shall have personal jurisdiction over any person who obtains a judgment in a defamation proceeding outside the United States against any person who is a resident of New York or is a person or entity amenable to jurisdiction in New York who has assets in New York or may have to take actions in New York to comply with the judgment, for the purposes of rendering declaratory relief with respect to that person's liability for the judgment, and/or for the purpose of determining whether said judgment should be deemed non-recognizable pursuant to section fifty-three hundred four of this chapter, to the fullest extent permitted by the United States constitution, provided:

1. the publication at issue was published in New York, and

2. that resident or person amenable to jurisdiction in New York (i) has assets in New York which might be used to satisfy the foreign defamation judgment, or (ii) may have to take actions in New York to comply with the foreign defamation judgment. The provisions of this subdivision shall apply to persons who obtained judgments in defamation proceedings outside the United States prior to and/or after the effective date of this subdivision.



303 - Designation of attorney as agent for service.

303. Designation of attorney as agent for service. The commencement of an action in the state by a person not subject to personal jurisdiction is a designation by him of his attorney appearing in the action or of the clerk of the court if no attorney appears, as agent, during the pendency of the action, for service of a summons pursuant to section 308,in any separate action in which such a person is a defendant and another party to the action is a plaintiff if such separate action would have been permitted as a counterclaim had the action been brought in the supreme court.



304 - Method of commencing action or special proceeding.

304. Method of commencing action or special proceeding. (a) An action is commenced by filing a summons and complaint or summons with notice in accordance with rule twenty-one hundred two of this chapter. A special proceeding is commenced by filing a petition in accordance with rule twenty-one hundred two of this chapter. Where a court finds that circumstances prevent immediate filing, the signing of an order requiring the subsequent filing at a specific time and date not later than five days thereafter shall commence the action.

(b) Notwithstanding any other provision of law, such filing may be accomplished by facsimile transmission or electronic means, as defined in subdivision (f) of rule twenty-one hundred three of this chapter, where and in the manner authorized by the chief administrator of the courts by rule.

(c) For purposes of this section, and for purposes of section two hundred three of this chapter and section three hundred six-a of this article, filing shall mean the delivery of the summons with notice, summons and complaint or petition to the clerk of the court in the county in which the action or special proceeding is brought or any other person designated by the clerk of the court for that purpose. At the time of filing, the filed papers shall be date stamped by the clerk of the court who shall file them and maintain a record of the date of the filing and who shall return forthwith a date stamped copy, together with an index number, to the filing party, except where filing is by electronic means. Such filing shall not be accepted unless any fee required as specified in section eight thousand eighteen of this chapter has been paid. Where filing is by electronic means, any fee required shall be paid in the time and manner authorized by the chief administrator of the court by rule.

(d) Where filing is by facsimile transmission, the clerk of the court need only return a date stamped copy of the first page of the papers initiating the lawsuit, together with the index number.

(e) Where filing is by electronic means, the clerk shall, in accordance with rules promulgated by the chief administrator, forthwith notify the filing party of the index number and the date and time of filing.

(f) A confirmation record produced by the filing party's facsimile machine or computer and an affidavit of filing by the filing party, shall be prima facie evidence that the filing party transmitted documents consistent with the date, time and place appearing on the confirmation record.



R305 - Summons; supplemental summons, amendment.

Rule 305. Summons; supplemental summons, amendment. (a) Summons; supplemental summons. A summons shall specify the basis of the venue designated and if based upon the residence of the plaintiff it shall specify the plaintiff's address, and also shall bear the index number assigned and the date of filing with the clerk of the court. A third-party summons shall also specify the date of filing of the third-party summons with the clerk of the court. The summons in an action arising out of a consumer credit transaction shall prominently display at the top of the summons the words "consumer credit transaction" and, where a purchaser, borrower or debtor is a defendant, shall specify the county of residence of a defendant, if one resides within the state, and the county where the consumer credit transaction took place, if it is within the state. Where, upon order of the court or by stipulation of all parties or as of right pursuant to section 1003, a new party is joined in the action and the joinder is not made upon the new party's motion, a supplemental summons specifying the pleading which the new party must answer shall be filed with the clerk of the court and served upon such party.

(b) Summons and notice. If the complaint is not served with the summons, the summons shall contain or have attached thereto a notice stating the nature of the action and the relief sought, and, except in an action for medical malpractice, the sum of money for which judgment may be taken in case of default.

(c) Amendment. At any time, in its discretion and upon such terms as it deems just, the court may allow any summons or proof of service of a summons to be amended, if a substantial right of a party against whom the summons issued is not prejudiced.



R306 - Proof of service.

Rule 306. Proof of service. (a) Generally. Proof of service shall specify the papers served, the person who was served and the date, time, address, or, in the event there is no address, place and manner of service, and set forth facts showing that the service was made by an authorized person and in an authorized manner.

(b) Personal service. Whenever service is made pursuant to this article by delivery of the summons to an individual, proof of service shall also include, in addition to any other requirement, a description of the person to whom it was so delivered, including, but not limited to, sex, color of skin, hair color, approximate age, approximate weight and height, and other identifying features.

(c) Other service. Where service is made pursuant to subdivision four of section three hundred eight of this chapter, proof of service shall also specify the dates, addresses and the times of attempted service pursuant to subdivisions one, two or three of such section.

(d) Form. Proof of service shall be in the form of a certificate if the service is made by a sheriff or other authorized public officer, in the form of an affidavit if made by any other person, or in the form of a signed acknowledgement of receipt of a summons and complaint, or summons and notice or notice of petition as provided for in section 312-a of this article.

(e) Admission of service. A writing admitting service by the person to be served is adequate proof of service.



306-A - Index number in an action or proceeding commenced in supreme or county court.

306-a. Index number in an action or proceeding commenced in supreme or county court. (a) Upon filing the summons and complaint, summons with notice or petition in an action or proceeding commenced in supreme or county court with the clerk of the county, an index number shall be assigned and the fee required by subdivision (a) of section eight thousand eighteen of this chapter shall be paid. Upon the filing of a summons and complaint against a person not already a party, as permitted under section one thousand seven or rule one thousand eleven of this chapter, the fee required by subdivision (a) of section eight thousand eighteen of this chapter shall be paid, but a separate index number shall not be assigned.

(b) If a person other than the plaintiff or third-party plaintiff who served the summons or third-party summons obtains the index number and pays the fee therefor, the clerk shall issue an order directing the plaintiff or the third-party plaintiff to pay such person the amount of the fee paid. If such fee is not paid within thirty days of service of the order with notice of entry, the person who paid the fee, in addition to any other remedies available at law, may apply to the clerk for an order dismissing the action without prejudice.



306-B - Service of the summons and complaint, summons with notice, third-party summons and complaint, or petition with a notice of petition or order to show cause.

306-b. Service of the summons and complaint, summons with notice, third-party summons and complaint, or petition with a notice of petition or order to show cause. Service of the summons and complaint, summons with notice, third-party summons and complaint, or petition with a notice of petition or order to show cause shall be made within one hundred twenty days after the commencement of the action or proceeding, provided that in an action or proceeding, except a proceeding commenced under the election law, where the applicable statute of limitations is four months or less, service shall be made not later than fifteen days after the date on which the applicable statute of limitations expires. If service is not made upon a defendant within the time provided in this section, the court, upon motion, shall dismiss the action without prejudice as to that defendant, or upon good cause shown or in the interest of justice, extend the time for service.



306-C - Notice of commencement of action for personal injuries by recipient of medical assistance.

306-c. Notice of commencement of action for personal injuries by recipient of medical assistance. In the case of an individual who has suffered personal injuries and has received medical assistance pursuant to titles eleven and eleven-D of article five of the social services law on or after the date of such injury, notice of the commencement of an action by or on behalf of such individual for such personal injuries shall be sent to the social services district in the county in which such recipient resides, or to the department of health, by certified mail, return receipt requested, or electronically in accord with regulations promulgated by the commissioner of the department of health, within sixty days of the completion of service upon all parties to such action. Proof of sending such notice shall be filed with the court in accordance with rule three hundred six of this article. Sending such notice shall not be a jurisdictional requirement to commencing an action.



307 - Personal service upon the state.

307. Personal service upon the state. 1. Personal service upon the state shall be made by delivering the summons to an assistant attorney-general at an office of the attorney-general or to the attorney-general within the state.

2. Personal service on a state officer sued solely in an official capacity or state agency, which shall be required to obtain personal jurisdiction over such an officer or agency, shall be made by (1) delivering the summons to such officer or to the chief executive officer of such agency or to a person designated by such chief executive officer to receive service, or (2) by mailing the summons by certified mail, return receipt requested, to such officer or to the chief executive officer of such agency, and by personal service upon the state in the manner provided by subdivision one of this section. Service by certified mail shall not be complete until the summons is received in a principal office of the agency and until personal service upon the state in the manner provided by subdivision one of this section is completed. For purposes of this subdivision, the term "principal office of the agency" shall mean the location at which the office of the chief executive officer of the agency is generally located. Service by certified mail shall not be effective unless the front of the envelope bears the legend "URGENT LEGAL MAIL" in capital letters. The chief executive officer of every such agency shall designate at least one person, in addition to himself or herself, to accept personal service on behalf of the agency. For purposes of this subdivision the term state agency shall be deemed to refer to any agency, board, bureau, commission, division, tribunal or other entity which constitutes the state for purposes of service under subdivision one of this section.



308 - Personal service upon a natural person.

308. Personal service upon a natural person. Personal service upon a natural person shall be made by any of the following methods:

1. by delivering the summons within the state to the person to be served; or

2. by delivering the summons within the state to a person of suitable age and discretion at the actual place of business, dwelling place or usual place of abode of the person to be served and by either mailing the summons to the person to be served at his or her last known residence or by mailing the summons by first class mail to the person to be served at his or her actual place of business in an envelope bearing the legend "personal and confidential" and not indicating on the outside thereof, by return address or otherwise, that the communication is from an attorney or concerns an action against the person to be served, such delivery and mailing to be effected within twenty days of each other; proof of such service shall be filed with the clerk of the court designated in the summons within twenty days of either such delivery or mailing, whichever is effected later; service shall be complete ten days after such filing; proof of service shall identify such person of suitable age and discretion and state the date, time and place of service, except in matrimonial actions where service hereunder may be made pursuant to an order made in accordance with the provisions of subdivision a of section two hundred thirty-two of the domestic relations law; or

3. by delivering the summons within the state to the agent for service of the person to be served as designated under rule 318, except in matrimonial actions where service hereunder may be made pursuant to an order made in accordance with the provisions of subdivision a of section two hundred thirty-two of the domestic relations law;

4. where service under paragraphs one and two cannot be made with due diligence, by affixing the summons to the door of either the actual place of business, dwelling place or usual place of abode within the state of the person to be served and by either mailing the summons to such person at his or her last known residence or by mailing the summons by first class mail to the person to be served at his or her actual place of business in an envelope bearing the legend "personal and confidential" and not indicating on the outside thereof, by return address or otherwise, that the communication is from an attorney or concerns an action against the person to be served, such affixing and mailing to be effected within twenty days of each other; proof of such service shall be filed with the clerk of the court designated in the summons within twenty days of either such affixing or mailing, whichever is effected later; service shall be complete ten days after such filing, except in matrimonial actions where service hereunder may be made pursuant to an order made in accordance with the provisions of subdivision a of section two hundred thirty-two of the domestic relations law;

5. in such manner as the court, upon motion without notice, directs, if service is impracticable under paragraphs one, two and four of this section.

6. For purposes of this section, "actual place of business" shall include any location that the defendant, through regular solicitation or advertisement, has held out as its place of business.



309 - Personal service upon an infant, incompetent or conservatee.

309. Personal service upon an infant, incompetent or conservatee. (a) Upon an infant. Personal service upon an infant shall be made by personally serving the summons within the state upon a parent or any guardian or any person having legal custody or, if the infant is married, upon an adult spouse with whom the infant resides, or, if none are within the state, upon any other person with whom he resides, or by whom he is employed. If the infant is of the age of fourteen years or over, the summons shall also be personally served upon him within the state.

(b) Upon a person judicially declared to be incompetent. Personal service upon a person judicially declared to be incompetent to manage his affairs and for whom a committee has been appointed shall be made by personally serving the summons within the state upon the committee and upon the incompetent, but the court may dispense with service upon the incompetent.

(c) Upon a conservatee. Personal service on a person for whom a conservator has been appointed shall be made by personally serving the summons within the state upon the conservator and upon the conservatee, but the court may dispense with service upon the conservatee.



310 - Personal service upon a partnership.

310. Personal service upon a partnership. (a) Personal service upon persons conducting a business as a partnership may be made by personally serving the summons upon any one of them.

(b) Personal service upon said partnership may also be made within the state by delivering the summons to the managing or general agent of the partnership or the person in charge of the office of the partnership within the state at such office and by either mailing the summons to the partner thereof intended to be served by first class mail to his last known residence or to the place of business of the partnership. Proof of such service shall be filed within twenty days with the clerk of the court designated in the summons; service shall be complete ten days after such filing; proof of service shall identify the person to whom the summons was so delivered and state the date, time of day and place of service.

(c) Where service under subdivisions (a) and (b) of this section cannot be made with due diligence, it may be made by affixing a copy of the summons to the door of the actual place of business of the partnership within the state and by either mailing the summons by first class mail to the partner intended to be so served to such person to his last known residence or to said person at the office of said partnership within the state. Proof of such service shall be filed within twenty days thereafter with the clerk of the court designated in the summons; service shall be complete ten days after filing.

(d) Personal service on such partnership may also be made by delivering the summons to any other agent or employee of the partnership authorized by appointment to receive service; or to any other person designated by the partnership to receive process in writing, filed in the office of the clerk of the county wherein such partnership is located.

(e) If service is impracticable under subdivisions (a), (b) and (c) of this section, it may be made in such manner as the court, upon motion without notice directs.



310-A - Personal service upon a limited partnership.

310-a. Personal service upon a limited partnership. (a) Personal service upon any domestic or foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the limited partnership in this state, to any other agent or employee of the limited partnership authorized by appointment to receive service or to any other person designated by the limited partnership to receive process, in the manner provided by law for service of summons, as if such person was the defendant. Personal service upon a limited partnership subject to the provisions of article eight-A of the partnership law may also be made pursuant to section 121-109 of such law.

(b) If service is impracticable under subdivision (a) of this section, it may be made in such manner as the court, upon motion without notice, directs.

(c) A limited liability partnership may also be served pursuant to section 121-1505 of the partnership law.



311 - Personal service upon a corporation or governmental subdivision.

311. Personal service upon a corporation or governmental subdivision. (a) Personal service upon a corporation or governmental subdivision shall be made by delivering the summons as follows:

1. upon any domestic or foreign corporation, to an officer, director, managing or general agent, or cashier or assistant cashier or to any other agent authorized by appointment or by law to receive service. A business corporation may also be served pursuant to section three hundred six or three hundred seven of the business corporation law. A not-for-profit corporation may also be served pursuant to section three hundred six or three hundred seven of the not-for-profit corporation law;

2. upon the city of New York, to the corporation counsel or to any person designated to receive process in a writing filed in the office of the clerk of New York county;

3. upon any other city, to the mayor, comptroller, treasurer, counsel or clerk; or, if the city lacks such officers, to an officer performing a corresponding function under another name;

4. upon a county, to the chair or clerk of the board of supervisors, clerk, attorney or treasurer;

5. upon a town, to the supervisor or the clerk;

6. upon a village, to the mayor, clerk, or any trustee;

7. upon a school district, to a school officer, as defined in the education law; and

8. upon a park, sewage or other district, to the clerk, any trustee or any member of the board.

(b) If service upon a domestic or foreign corporation within the one hundred twenty days allowed by section three hundred six-b of this article is impracticable under paragraph one of subdivision (a) of this section or any other law, service upon the corporation may be made in such manner, and proof of service may take such form, as the court, upon motion without notice, directs.



311-A - Personal service on limited liability companies.

311-a. Personal service on limited liability companies. (a) Service of process on any domestic or foreign limited liability company shall be made by delivering a copy personally to (i) any member of the limited liability company in this state, if the management of the limited liability company is vested in its members, (ii) any manager of the limited liability company in this state, if the management of the limited liability company is vested in one or more managers, (iii) to any other agent authorized by appointment to receive process, or (iv) to any other person designated by the limited liability company to receive process, in the manner provided by law for service of a summons as if such person was a defendant. Service of process upon a limited liability company may also be made pursuant to article three of the limited liability company law.

(b) If service is impracticable under subdivision (a) of this section, it may be made in such manner as the court, upon motion without notice, directs.



312 - Personal service upon a court, board or commission.

312. Personal service upon a court, board or commission. Personal service upon a court consisting of three or more judges may be made by delivering the summons to any one of them. Personal service upon a board or commission having a chairman or other presiding officer, secretary or clerk, by whatever official title he is called, may be made by delivering the summons to him. Personal service upon a board or commission of a town or village may also be made by delivering the summons to the clerk of the town or village. Personal service upon any other board or commission shall be made by delivering the summons to any one of the members.



312-A - Personal service by mail.

312-a. Personal service by mail. (a) Service. As an alternative to the methods of personal service authorized by section 307, 308, 310, 311 or 312 of this article, a summons and complaint, or summons and notice, or notice of petition and petition may be served by the plaintiff or any other person by mailing to the person or entity to be served, by first class mail, postage prepaid, a copy of the summons and complaint, or summons and notice or notice of petition and petition, together with two copies of a statement of service by mail and acknowledgement of receipt in the form set forth in subdivision (d) of this section, with a return envelope, postage prepaid, addressed to the sender.

(b) Completion of service and time to answer. 1. The defendant, an authorized employee of the defendant, defendant's attorney or an employee of the attorney must complete the acknowledgement of receipt and mail or deliver one copy of it within thirty (30) days from the date of receipt. Service is complete on the date the signed acknowledgement of receipt is mailed or delivered to the sender. The signed acknowledgement of receipt shall constitute proof of service.

2. Where a complaint or petition is served with the summons or notice of petition, the defendant shall serve an answer within twenty (20) days after the date the signed acknowledgement of receipt is mailed or delivered to the sender.

(c) Affirmation. The acknowledgement of receipt of service shall be subscribed and affirmed as true under penalties of perjury and shall have the same force and effect as an affidavit.

(d) Form. The statement of service by mail and the acknowledgement of receipt of such service shall be in substantially the following form:

Statement of Service by Mail and

Acknowledgement of Receipt by Mail of

Summons and Complaint or Summons and Notice

or Notice of Petition and Petition

A. STATEMENT OF SERVICE

BY MAIL To: (Insert the name and address of the person or entity to be served.) The enclosed summons and complaint, or summons and notice, or notice of petition and petition (strike out inapplicable terms) are served pursuant to section 312-a of the Civil Practice Law and Rules.

To avoid being charged with the expense of service upon you, you must sign, date and complete the acknowledgement part of this form and mail or deliver one copy of the completed form to the sender within thirty (30) days from the date you receive it. You should keep a copy for your records or your attorney. If you wish to consult an attorney, you should do so as soon as possible before the thirty (30) days expire.

If you do not complete and return the form to the sender within thirty (30) days, you (or the party on whose behalf you are being served) will be required to pay expenses incurred in serving the summons and complaint, or summons and notice, or notice of petition and petition in any other manner permitted by law, and the cost of such service as permitted by law will be entered as a judgment against you.

If you have received a complaint or petition with this statement, the return of this statement and acknowledgement does not relieve you of the necessity to answer the complaint or petition. The time to answer expires twenty (20) days after the day you mail or deliver this form to the sender. If you wish to consult with an attorney, you should do so as soon as possible before the twenty (20) days expire.

If you are served on behalf of a corporation, unincorporated association, partnership or other entity, you must indicate under your signature your relationship to the entity. If you are served on behalf of another person and you are authorized to receive process, you must indicate under your signature your authority.

It is a crime to forge a signature or to make a false entry on this statement or on the acknowledgement.

B. ACKNOWLEDGEMENT OF RECEIPT OF SUMMONS AND COMPLAINT

OR SUMMONS AND NOTICE OR NOTICE OF PETITION AND PETITION

I received a summons and complaint, or summons and notice, or notice of petition and petition (strike out inapplicable terms) in the above-captioned matter at (insert address).

PLEASE CHECK ONE OF THE FOLLOWING;

IF 2 IS CHECKED, COMPLETE AS INDICATED:

1. / / I am not in military service.

2. / / I am in military service, and my rank and branch of service are as follows: Rank:___________________________________

Branch of Service:______________________

TO BE COMPLETED REGARDLESS OF MILITARY STATUS:

Date:_____________________________________________

(Date this Acknowledgement is executed)

I affirm the above as true under penalty of perjury.

__________________________________

Signature

__________________________________

Print name

__________________________________

Name of Defendant for which acting

__________________________________

Position with Defendant for which

acting (i.e., officer, attorney,

etc.)

PLEASE COMPLETE ALL BLANKS INCLUDING DATES

(e) Subsequent service. Where a duly executed acknowledgement is not returned, upon the subsequent service of process in another manner permitted by law, the summons or notice of petition or paper served with the summons or notice of petition shall indicate that an attempt previously was made to effect service pursuant to this section.

(f) Disbursements. Where the signed acknowledgement of receipt is not returned within thirty (30) days after receipt of the documents mailed pursuant to subdivision (a) of this section, the reasonable expense of serving process by an alternative method shall be taxed by the court on notice pursuant to section 8402 of this chapter as a disbursement to the party serving process, and the court shall direct immediate judgment in that amount.



313 - Service without the state giving personal jurisdiction.

313. Service without the state giving personal jurisdiction. A person domiciled in the state or subject to the jurisdiction of the courts of the state under section 301 or 302, or his executor or administrator, may be served with the summons without the state, in the same manner as service is made within the state, by any person authorized to make service within the state who is a resident of the state or by any person authorized to make service by the laws of the state, territory, possession or country in which service is made or by any duly qualified attorney, solicitor, barrister, or equivalent in such jurisdiction.



314 - Service without the state not giving personal jurisdiction in certain actions.

314. Service without the state not giving personal jurisdiction in certain actions. Service may be made without the state by any person authorized by section 313 in the same manner as service is made within the state:

1. in a matrimonial action; or

2. where a judgment is demanded that the person to be served be excluded from a vested or contingent interest in or lien upon specific real or personal property within the state; or that such an interest or lien in favor of either party be enforced, regulated, defined or limited; or otherwise affecting the title to such property, including an action of interpleader or defensive interpleader; or

3. where a levy upon property of the person to be served has been made within the state pursuant to an order of attachment or a chattel of such person has been seized in an action to recover a chattel.



315 - Service by publication authorized.

315. Service by publication authorized. The court, upon motion without notice, shall order service of a summons by publication in an action described in section 314 if service cannot be made by another prescribed method with due diligence.



R316 - Service by publication.

Rule 316. Service by publication. (a) Contents of order; form of publication; filing. An order for service of a summons by publication shall direct that the summons be published together with the notice to the defendant, a brief statement of the nature of the action and the relief sought, and, except in an action for medical malpractice, the sum of money for which judgment may be taken in case of default and, if the action is brought to recover a judgment affecting the title to, or the possession, use or enjoyment of, real property, a brief description of the property, in two newspapers, at least one in the English language, designated in the order as most likely to give notice to the person to be served, for a specified time, at least once in each of four successive weeks, except that in the matrimonial action publication in one newspaper in the English language, designated in the order as most likely to give notice to the person to be served, at least once in each of three successive weeks shall be sufficient. The summons, complaint, or summons and notice in an action for divorce or separation, order and papers on which the order was based shall be filed on or before the first day of publication.

(b) Mailing to accompany publication in matrimonial actions. An order for service of a summons by publication in a matrimonial action shall also direct that on or before the first day of publication a copy of the summons be mailed to the person to be served unless a place where such person probably would receive mail cannot with due diligence be ascertained and the court dispenses with such mailing. A notice of publication shall be enclosed.

(c) Time of publication; when service complete. The first publication of the summons shall be made within thirty days after the order is granted. Service by publication is complete on the twenty-eighth day after the day of first publication, except that in a matrimonial action it is complete on the twenty-first day after the day of first publication.



317 - Defense by person to whom summons not personally delivered.

317. Defense by person to whom summons not personally delivered. A person served with a summons other than by personal delivery to him or to his agent for service designated under rule 318, within or without the state, who does not appear may be allowed to defend the action within one year after he obtains knowledge of entry of the judgment, but in no event more than five years after such entry, upon a finding of the court that he did not personally receive notice of the summons in time to defend and has a meritorious defense. If the defense is successful, the court may direct and enforce restitution in the same manner and subject to the same conditions as where a judgment is reversed or modified on appeal. This section does not apply to an action for divorce, annulment or partition.



R318 - Designation of agent for service.

Rule 318. Designation of agent for service. A person may be designated by a natural person, corporation or partnership as an agent for service in a writing, executed and acknowledged in the same manner as a deed, with the consent of the agent endorsed thereon. The writing shall be filed in the office of the clerk of the county in which the principal to be served resides or has its principal office. The designation shall remain in effect for three years from such filing unless it has been revoked by the filing of a revocation, or by the death, judicial declaration of incompetency or legal termination of the agent or principal.



R320 - Defendant's appearance.

Rule 320. Defendant's appearance. (a) Requirement of appearance. The defendant appears by serving an answer or a notice of appearance, or by making a motion which has the effect of extending the time to answer. An appearance shall be made within twenty days after service of the summons, except that if the summons was served on the defendant by delivering it to an official of the state authorized to receive service in his behalf or if it was served pursuant to section 303, subdivision two, three, four or five of section 308, or sections 313, 314 or 315, the appearance shall be made within thirty days after service is complete. If the complaint is not served with the summons, the time to appear may be extended as provided in subdivision (b) of section 3012.

(b) When appearance confers personal jurisdiction, generally. Subject to the provisions of subdivision (c), an appearance of the defendant is equivalent to personal service of the summons upon him, unless an objection to jurisdiction under paragraph eight of subdivision (a) of rule 3211 is asserted by motion or in the answer as provided in rule 3211.

(c) When appearance confers personal jurisdiction, in certain actions; limited appearance. When the court's jurisdiction is not based upon personal service on the defendant, an appearance is not equivalent to personal service upon the defendant:

1. in a case specified in subdivision (3) of section 314, if jurisdiction is based solely upon a levy on defendant's property within the state pursuant to an order of attachment; or

2. in any other case specified in section 314, if an objection to jurisdiction under paragraphs eight or nine of subdivision (a) of rule 3211, or both, is asserted by motion or in the answer as provided in rule 3211, unless the defendant proceeds with the defense after asserting the objection to jurisdiction and the objection is not ultimately sustained.

(d) Appearance after first publication. Where the defendant appears during the period of publication of a summons against him, the service by publication shall be deemed completed by the appearance.



321 - Attorneys.

321. Attorneys. (a) Appearance in person or by attorney. A party, other than one specified in section 1201 of this chapter, may prosecute or defend a civil action in person or by attorney, except that a corporation or voluntary association shall appear by attorney, except as otherwise provided in sections 1809 and 1809-A of the New York city civil court act, sections 1809 and 1809-A of the uniform district court act and sections 1809 and 1809-A of the uniform city court act, and except as otherwise provided in section 501 and section 1809 of the uniform justice court act. If a party appears by attorney such party may not act in person in the action except by consent of the court.

(b) Change or withdrawal of attorney. 1. Unless the party is a person specified in section 1201, an attorney of record may be changed by filing with the clerk a consent to the change signed by the retiring attorney and signed and acknowledged by the party. Notice of such change of attorney shall be given to the attorneys for all parties in the action or, if a party appears without an attorney, to the party.

2. An attorney of record may withdraw or be changed by order of the court in which the action is pending, upon motion on such notice to the client of the withdrawing attorney, to the attorneys of all other parties in the action or, if a party appears without an attorney, to the party, and to any other person, as the court may direct.

(c) Death, removal or disability of attorney. If an attorney dies, becomes physically or mentally incapacitated, or is removed, suspended or otherwise becomes disabled at any time before judgment, no further proceeding shall be taken in the action against the party for whom he appeared, without leave of the court, until thirty days after notice to appoint another attorney has been served upon that party either personally or in such manner as the court directs.



R322 - Authority for appearance of attorney in real property action.

Rule 322. Authority for appearance of attorney in real property action. (a) Authority of plaintiff's attorney. Where the defendant in an action affecting real property has not been served with evidence of the authority of the plaintiff's attorney to begin the action, he may move at any time before answering for an order directing the production of such evidence. Any writing by the plaintiff or his agent requesting the attorney to begin the action or ratifying his conduct of the action on behalf of the plaintiff is prima facie evidence of the attorney's authority.

(b) Authority of non-resident defendant's attorney. The attorney for a non-resident defendant in an action affecting real property shall file with the clerk written authority for his appearance, executed and acknowledged in the form required to entitle a deed to be recorded, and shall serve either a copy of such authority or notice of such filing on the plaintiff's attorney within twenty days after appearing or making a motion.

(c) Agencies or wholly-owned corporations of the United States. This rule does not apply to an attorney representing an official, agency or instrumentality of, or corporation wholly owned by, the United States.



325 - Grounds for removal.

325. Grounds for removal. (a) By supreme court for mistake in choice of court. Where a mistake was made in the choice of the court in which an action is commenced, the supreme court, upon motion, may remove the action to the proper court, upon such terms as may be just.

(b) From court of limited jurisdiction. Where it appears that the court in which an action is pending does not have jurisdiction to grant the relief to which the parties are entitled, a court having such jurisdiction may remove the action to itself upon motion. A waiver of jury trial in the first court is inoperative after the removal.

(c) On consent to court of limited jurisdiction. Where it appears that the amount of damages sustained are less than demanded, and a lower court would have had jurisdiction of the action but for the amount of damages demanded, the court in which an action is pending may remove it to the lower court upon reduction of the amount of damages demanded to a sum within the jurisdictional limits of the lower court and upon consent of all parties to the action other than a defendant who has interposed no counterclaim and over whom the lower court would have had jurisdiction if the action had originally been commenced there. A waiver of jury trial in the first court is inoperative after the removal.

(d) Without consent to court of limited jurisdiction. The appellate division, if it determines that the calendar conditions in a lower court so permit, may by rule provide that a court in which an action is pending may, in its discretion, remove such action without consent to such lower court where it appears that the amount of damages sustained may be less than demanded, and the lower court would have had jurisdiction but for the amount of damages demanded. If the action is so removed, then the verdict or judgment shall be subject to the limitation of monetary jurisdiction of the court in which the action was originally commenced and shall be lawful to the extent of the amount demanded within such limitation. A waiver of jury trial in the first court is inoperative after the removal.

(e) From supreme court to surrogate's court where decedent's estate affected. Where an action pending in the supreme court affects the administration of a decedent's estate which is within the jurisdiction of the surrogate's court, the supreme court, upon motion, may remove the action to such surrogate's court upon the prior order of the surrogate's court. The right of jury trial shall be preserved in the subsequent proceedings.

(f) To supreme court where county judge incapacitated. Where a county judge is incapable of acting in an action pending in the county court, the supreme court may remove the action to itself. An objection to jurisdiction that might have been taken in the county court may be taken in the supreme court after the removal.

(g) From one local court to another. Where it is unlikely that an action or proceeding pending in a district court, town court, village court or city court will be disposed of within a reasonable period of time because of (i) death, disability or other incapacity or disqualification of all the judges of such court, or (ii) inability of such court to form a jury in such action or proceeding, a judge of the county court of the county in which such lower court is located, may, upon motion of any party to such action or proceeding, order that it be transferred for disposition by the lower court to any other district court, town court, village court or city court in the same or an adjoining county, provided that such other court has jurisdiction of the subject matter of the action or proceeding and jurisdiction over the classes of persons named as parties.



R326 - Procedure on removal.

Rule 326. Procedure on removal. (a) Stay of proceedings. An order to stay proceedings for the purpose of moving for removal may be made by the court in which the action is pending or the court to which removal is sought.

(b) Order and subsequent proceedings. Where an order of removal is made by a court other than the court in which the action is pending, a certified copy of the order shall be filed with the clerk of the court in which the action is pending. Upon such filing or upon entry of an order of removal by him, the clerk of the court in which an action is pending shall forthwith deliver to the clerk of the court to which it has been ordered removed all papers and records in the action and certified copies of all minutes and entries which shall be filed, entered or recorded, as the case requires, in the office of the latter clerk. Subsequent proceedings shall be had in the court to which it has been ordered removed as if the action had been originally commenced there and no process, provisional remedy or other proceeding taken in the court from which the action was removed shall be invalid as the result of the removal.

(c) Fees and disbursements. If at the time the order of removal is entered any filing, trial or jury demand fees have been paid, such fees shall be credited against the fees which, for the same purpose, shall be required in the court to which the action has been ordered removed. A party entitled to tax disbursements after the removal may include fees paid by him prior to the time the order of removal is entered.



R327 - Inconvenient forum.

Rule 327. Inconvenient forum. (a) When the court finds that in the interest of substantial justice the action should be heard in another forum, the court, on the motion of any party, may stay or dismiss the action in whole or in part on any conditions that may be just. The domicile or residence in this state of any party to the action shall not preclude the court from staying or dismissing the action.

(b) Notwithstanding the provisions of subdivision (a) of this rule, the court shall not stay or dismiss any action on the ground of inconvenient forum, where the action arises out of or relates to a contract, agreement or undertaking to which section 5-1402 of the general obligations law applies, and the parties to the contract have agreed that the law of this state shall govern their rights or duties in whole or in part.



R328 - Assistance to tribunals and litigants outside the state.

Rule 328. Assistance to tribunals and litigants outside the state.

(a) Pursuant to court order. Upon application by any interested person or in response to letters rogatory issued by a tribunal outside the state, the supreme court or a county court of the state may order service upon any person who is domiciled or can be found within the state of any document issued in connection with a proceeding in a tribunal outside the state. The order shall direct the manner of service.

(b) Without court order. Service in connection with a proceeding in a tribunal outside the state may be made within the state without an order of court.

(c) Effect. Service under this rule does not, of itself, require the recognition or enforcement of an order, judgment or decree rendered outside the state.






Article 4 - (Civil Practice Law & Rules) SPECIAL PROCEEDINGS

401 - Parties.

401. Parties. The party commencing a special proceeding shall be styled the petitioner and any adverse party the respondent. After a proceeding is commenced, no party shall be joined or interpleaded and no third-party practice or intervention shall be allowed, except by leave of court.



402 - Pleadings.

402. Pleadings. There shall be a petition, which shall comply with the requirements for a complaint in an action, and an answer where there is an adverse party. There shall be a reply to a counterclaim denominated as such and there may be a reply to new matter in the answer in any case. The court may permit such other pleadings as are authorized in an action upon such terms as it may specify. Where there is no adverse party the petition shall state the result of any prior application for similar relief and shall specify the new facts, if any, that were not previously shown.



403 - Notice of petition; service; order to show cause.

403. Notice of petition; service; order to show cause. (a) Notice of petition. A notice of petition shall specify the time and place of the hearing on the petition and the supporting affidavits, if any, accompanying the petition.

(b) Time for service of notice of petition and answer. A notice of petition, together with the petition and affidavits specified in the notice, shall be served on any adverse party at least eight days before the time at which the petition is noticed to be heard. An answer and supporting affidavits, if any, shall be served at least two days before such time. A reply, together with supporting affidavits, if any, shall be served at or before such time. An answer shall be served at least seven days before such time if a notice of petition served at least twelve days before such time so demands; whereupon any reply shall be served at least one day before such time.

(c) Manner of service. A notice of petition shall be served in the same manner as a summons in an action.

(d) Order to show cause. The court may grant an order to show cause to be served, in lieu of a notice of petition at a time and in a manner specified therein.



404 - Objections in point of law.

404. Objections in point of law. (a) By respondent. The respondent may raise an objection in point of law by setting it forth in his answer or by a motion to dismiss the petition, made upon notice within the time allowed for answer. If the motion is denied, the court may permit the respondent to answer, upon such terms as may be just; and unless the order specifies otherwise, such answer shall be served and filed within five days after service of the order with notice of entry; and the petitioner may re-notice the matter for hearing upon two days' notice, or the respondent may re-notice the matter for hearing upon service of the answer upon seven days' notice.

(b) By petitioner. The petitioner may raise an objection in point of law to new matter contained in the answer by setting it forth in his reply or by moving to strike such matter on the day the petition is noticed or re-noticed to be heard.



405 - Correction of defects in papers.

405. Correction of defects in papers. (a) Motion to correct. Either party may move to cure a defect or omission in the record, or to strike scandalous or prejudicial matter unnecessarily inserted in a pleading, or for a more definite statement of a pleading which is so vague or ambiguous that he cannot reasonably be required to frame a response.

(b) Time limits; pleading after disposition. A party shall make a motion under this section by serving a notice of motion or order to show cause within the time allowed for his responsive pleading. Unless the court so orders on motion made without notice on the ground that the party is unable to plead until the papers are corrected, the motion shall not extend the time for such responsive pleading. If the motion is granted, the party who made the motion shall serve and file his responsive pleading within five days after service of the amended pleading. If the motion is denied and the time to serve a responsive pleading has been extended, the party shall serve and file his responsive pleading within two days after service of the order denying the motion with notice of entry, unless the order specifies otherwise. A party may re-notice the matter for hearing upon two days' notice.

(c) Petitioner's motion. The petitioner may raise the objections specified in subdivision (a) in his reply or by motion on the day on which the petition has been noticed or re-noticed to be heard.



R406 - Motions.

Rule 406. Motions. Motions in a special proceeding, made before the time at which the petition is noticed to be heard, shall be noticed to be heard at that time.



407 - Severance.

407. Severance. The court may at any time order a severance of a particular claim, counterclaim or cross-claim, or as to a particular party, and order that, as to such claim or party, the special proceeding continue as an action or as a separate special proceeding.



408 - Disclosure.

408. Disclosure. Leave of court shall be required for disclosure except for a notice under section 3123. A notice under section 3123 may be served at any time not later than three days before the petition is noticed to be heard and the statement denying or setting forth the reasons for failing to admit or deny shall be served not later than one day before the petition is noticed to be heard, unless the court orders otherwise on motion made without notice. This section shall not be applicable to proceedings in a surrogate's court, nor to proceedings relating to express trusts pursuant to article 77, both of which shall be governed by article 31.



R409 - Hearing.

Rule 409. Hearing. (a) Furnishing of papers; filing. Upon the hearing, each party shall furnish to the court all papers served by him. The petitioner shall furnish all other papers not already in the possession of the court necessary to the consideration of the questions involved. Where such papers are in the possession of an adverse party, they shall be produced by such party at the hearing on notice served with the petition. The court may require the submission of additional proof. All papers furnished to the court shall be filed unless the court orders otherwise.

(b) Summary determination. The court shall make a summary determination upon the pleadings, papers and admissions to the extent that no triable issues of fact are raised. The court may make any orders permitted on a motion for summary judgment.



410 - Trial.

410. Trial. If triable issues of fact are raised they shall be tried forthwith and the court shall make a final determination thereon. If issues are triable of right by jury, the court shall give the parties an opportunity to demand a jury trial of such issues. Failure to make such demand within the time limited by the court, or, if no such time is limited, before trial begins, shall be deemed a waiver of the right to trial by jury.



R411 - Judgment.

Rule 411. Judgment. The court shall direct that a judgment be entered determining the rights of the parties to the special proceeding.






Article 5 - (Civil Practice Law & Rules) VENUE

501 - Contractual provisions fixing venue.

501. Contractual provisions fixing venue. Subject to the provisions of subdivision two of section 510, written agreement fixing place of trial, made before an action is commenced, shall be enforced upon a motion for change of place of trial.



502 - Conflicting venue provisions.

502. Conflicting venue provisions. Where, because of joinder of claims or parties, there is a conflict of provisions under this article, the court, upon motion, shall order as the place of trial one proper under this article as to at least one of the parties or claims.



503 - Venue based on residence.

503. Venue based on residence. (a) Generally. Except where otherwise prescribed by law, the place of trial shall be in the county in which one of the parties resided when it was commenced; or, if none of the parties then resided in the state, in any county designated by the plaintiff. A party resident in more than one county shall be deemed a resident of each such county.

(b) Executor, administrator, trustee, committee, conservator, general or testamentary guardian, or receiver. An executor, administrator, trustee, committee, conservator, general or testamentary guardian, or receiver shall be deemed a resident of the county of his appointment as well as the county in which he actually resides.

(c) Corporation. A domestic corporation, or a foreign corporation authorized to transact business in the state, shall be deemed a resident of the county in which its principal office is located; except that such a corporation, if a railroad or other common carrier, shall also be deemed a resident of the county where the cause of action arose.

(d) Unincorporated association, partnership, or individually-owned business. A president or treasurer of an unincorporated association, suing or being sued on behalf of the association, shall be deemed a resident of any county in which the association has its principal office, as well as the county in which he actually resides. A partnership or an individually-owned business shall be deemed a resident of any county in which it has its principal office, as well as the county in which the partner or individual owner suing or being sued actually resides.

(e) Assignee. In an action for a sum of money only, brought by an assignee other than an assignee for the benefit of creditors or a holder in due course of a negotiable instrument, the assignee's residence shall be deemed the same as that of the original assignor at the time of the original assignment.

(f) Consumer credit transaction. In an action arising out of a consumer credit transaction where a purchaser, borrower or debtor is a defendant, the place of trial shall be the residence of a defendant, if one resides within the state or the county where such transaction took place, if it is within the state, or, in other cases, as set forth in subdivision (a).



504 - Actions against counties, cities, towns, villages, school districts and district corporations.

504. Actions against counties, cities, towns, villages, school districts and district corporations. Notwithstanding the provisions of any charter heretofore granted by the state and subject to the provisions of subdivision (b) of section 506, the place of trial of all actions against counties, cities, towns, villages, school districts and district corporations or any of their officers, boards or departments shall be, for:

1. a county, in such county;

2. a city, except the city of New York, town, village, school district or district corporation, in the county in which such city, town, village, school district or district corporation is situated, or if such school district or district corporation is situated in more than one county, in either county; and

3. the city of New York, in the county within the city in which the cause of action arose, or if it arose outside of the city, in the county of New York.



505 - Actions involving public authorities.

505. Actions involving public authorities. (a) Generally. The place of trial of an action by or against a public authority constituted under the laws of the state shall be in the county in which the authority has its principal office or where it has facilities involved in the action.

(b) Against New York city transit authority. The place of trial of an action against the New York city transit authority shall be in the county within the city of New York in which the cause of action arose, or, if it arose outside of the city, in the county of New York.



506 - Where special proceeding commenced.

506. Where special proceeding commenced. (a) Generally. Unless otherwise prescribed in subdivision (b) or in the law authorizing the proceeding, a special proceeding may be commenced in any county within the judicial district where the proceeding is triable.

(b) Proceeding against body or officer. A proceeding against a body or officer shall be commenced in any county within the judicial district where the respondent made the determination complained of or refused to perform the duty specifically enjoined upon him by law, or where the proceedings were brought or taken in the course of which the matter sought to be restrained originated, or where the material events otherwise took place, or where the principal office of the respondent is located, except that

1. a proceeding against a justice of the supreme court or a judge of a county court or the court of general sessions shall be commenced in the appellate division in the judicial department where the action, in the course of which the matter sought to be enforced or restrained originated, is triable, unless a term of the appellate division in that department is not in session, in which case the proceeding may be commenced in the appellate division in an adjoining judicial department; and

2. a proceeding against the regents of the university of the state of New York, the commissioner of education, the commissioner of taxation and finance, the tax appeals tribunal except as provided in section two thousand sixteen of the tax law, the public service commission, the commissioner or the department of transportation relating to articles three, four, five, six, seven, eight, nine or ten of the transportation law or to the railroad law, the water resources board, the comptroller or the department of agriculture and markets, shall be commenced in the supreme court, Albany county.

3. notwithstanding the provisions of paragraph two of this subdivision, a proceeding against the commissioner of education pursuant to section forty-four hundred four of the education law may be commenced in the supreme court in the county of residence of the petitioner.

4. a proceeding against the New York city tax appeals tribunal established by section one hundred sixty-eight of the New York city charter shall be commenced in the appellate division of the supreme court, first department.



507 - Real property actions.

507. Real property actions. The place of trial of an action in which the judgment demanded would affect the title to, or the possession, use or enjoyment of, real property shall be in the county in which any part of the subject of the action is situated.



508 - Actions to recover a chattel.

508. Actions to recover a chattel. The place of trial of an action to recover a chattel may be in the county in which any part of the subject of the action is situated at the time of the commencement of the action.



509 - Venue in county designated.

509. Venue in county designated. Notwithstanding any provision of this article, the place of trial of an action shall be in the county designated by the plaintiff, unless the place of trial is changed to another county by order upon motion, or by consent as provided in subdivision (b) of rule 511.



510 - Grounds for change of place of trial.

510. Grounds for change of place of trial. The court, upon motion, may change the place of trial of an action where:

1. the county designated for that purpose is not a proper county; or

2. there is reason to believe that an impartial trial cannot be had in the proper county; or

3. the convenience of material witnesses and the ends of justice will be promoted by the change.



R511 - Change of place of trial.

Rule. 511. Change of place of trial. (a) Time for motion or demand. A demand under subdivision (b) for change of place of trial on the ground that the county designated for that purpose is not a proper county shall be served with the answer or before the answer is served. A motion for change of place of trial on any other ground shall be made within a reasonable time after commencement of the action.

(b) Demand for change of place of trial upon ground of improper venue, where motion made. The defendant shall serve a written demand that the action be tried in a county he specifies as proper. Thereafter the defendant may move to change the place of trial within fifteen days after service of the demand, unless within five days after such service plaintiff serves a written consent to change the place of trial to that specified by the defendant. Defendant may notice such motion to be heard as if the action were pending in the county he specified, unless plaintiff within five days after service of the demand serves an affidavit showing either that the county specified by the defendant is not proper or that the county designated by him is proper.

(c) Stay of proceedings. No order to stay proceedings for the purpose of changing the place of trial shall be granted unless it appears from the papers that the change is sought with due diligence.

(d) Order, subsequent proceedings and appeal. Upon filing of consent by the plaintiff or entry of an order changing the place of trial by the clerk of the county from which it is changed, the clerk shall forthwith deliver to the clerk of the county to which it is changed all papers filed in the action and certified copies of all minutes and entries, which shall be filed, entered or recorded, as the case requires, in the office of the latter clerk. Subsequent proceedings shall be had in the county to which the change is made as if it had been designated originally as the place of trial, except as otherwise directed by the court. An appeal from an order changing the place of trial shall be taken in the department in which the motion for the order was heard and determined.



R512 - Change of place of trial of action or issue triable without a jury.

Rule 512. Change of place of trial of action or issue triable without a jury. The place of trial of an action or any issue triable without a jury may be, in the discretion of the court, in any county within the judicial district in which the action is triable. After the trial, the decision and all other papers relating to the trial shall be filed and the judgment entered in the county where the action is pending.



513 - Misplacement of venue in consumer credit transactions.

513. Misplacement of venue in consumer credit transactions. (a) In an action arising out of a consumer credit transaction, the clerk shall not accept a summons for filing when it appears upon its face that the proper venue is a county other than the county where such summons is offered for filing.

(b) The clerk shall indicate upon the summons the date of the rejection and shall enter such date in a register maintained by him together with the name of the counties in which the summons may properly be filed.

(c) Notwithstanding subdivisions one and three of section three hundred eight, where a summons has been rejected for filing by virtue of this section, service is complete ten days after such summons is filed in the proper county with proof of service upon the defendant of the summons, together with proof of service upon the defendant by registered or certified mail of a notice setting forth the following:

1. the proper county,

2. the date of filing of the summons,

3. the date within which the answer or notice of appearance is to be filed, and

4. the address at which it is to be filed.






Article 6 - (Civil Practice Law & Rules) JOINDER OF CLAIMS, CONSOLIDATION AND SEVERANCE

601 - Joinder of claims.

601. Joinder of claims. (a) The plaintiff in a complaint or the defendant in an answer setting forth a counterclaim or cross-claim may join as many claims as he may have against an adverse party. There may be like joinder of claims when there are multiple parties.

(b) Two or more plaintiffs may join no more than five claims in any one action or proceeding against the same defendant arising out of separate consumer credit transactions, provided that the plaintiffs are represented by the same attorney.



602 - Consolidation.

602. Consolidation. (a) Generally. When actions involving a common question of law or fact are pending before a court, the court, upon motion, may order a joint trial of any or all the matters in issue, may order the actions consolidated, and may make such other orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

(b) Cases pending in different courts. Where an action is pending in the supreme court it may, upon motion, remove to itself an action pending in another court and consolidate it or have it tried together with that in the supreme court. Where an action is pending in the county court, it may, upon motion, remove to itself an action pending in a city, municipal, district or justice court in the county and consolidate it or have it tried together with that in the county court.



603 - Severance and separate trials.

603. Severance and separate trials. In furtherance of convenience or to avoid prejudice the court may order a severance of claims, or may order a separate trial of any claim, or of any separate issue. The court may order the trial of any claim or issue prior to the trial of the others.



604 - Change by supreme court of place of trial of action pending in another court.

604. Change by supreme court of place of trial of action pending in another court. Upon motion of any party, the supreme court may order that an issue of fact in an action pending in another court, except an action relating to real property pending in a county court, be tried in the supreme court in another county upon such terms as may be just. After the trial, the clerk of the county in which it has taken place shall certify the minutes thereof, which shall be filed with the clerk of the court in which the action is pending. Subsequent proceedings shall be the same as if the issue had been tried in the court in which the action is pending.






Article 9 - (Civil Practice Law & Rules) CLASS ACTIONS

901 - Prerequisites to a class action.

901. Prerequisites to a class action. a. One or more members of a class may sue or be sued as representative parties on behalf of all if:

1. the class is so numerous that joinder of all members, whether otherwise required or permitted, is impracticable;

2. there are questions of law or fact common to the class which predominate over any questions affecting only individual members;

3. the claims or defenses of the representative parties are typical of the claims or defenses of the class;

4. the representative parties will fairly and adequately protect the interests of the class; and

5. a class action is superior to other available methods for the fair and efficient adjudication of the controversy.

b. Unless a statute creating or imposing a penalty, or a minimum measure of recovery specifically authorizes the recovery thereof in a class action, an action to recover a penalty, or minimum measure of recovery created or imposed by statute may not be maintained as a class action.



902 - Order allowing class action.

902. Order allowing class action. Within sixty days after the time to serve a responsive pleading has expired for all persons named as defendants in an action brought as a class action, the plaintiff shall move for an order to determine whether it is to be so maintained. An order under this section may be conditional, and may be altered or amended before the decision on the merits on the court's own motion or on motion of the parties. The action may be maintained as a class action only if the court finds that the prerequisites under section 901 have been satisfied. Among the matters which the court shall consider in determining whether the action may proceed as a class action are:

1. the interest of members of the class in individually controlling the prosecution or defense of separate actions;

2. the impracticability or inefficiency of prosecuting or defending separate actions;

3. the extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

4. the desirability or undesirability of concentrating the litigation of the claim in the particular forum;

5. the difficulties likely to be encountered in the management of a class action.



903 - Description of class.

903. Description of class. The order permitting a class action shall describe the class. When appropriate the court may limit the class to those members who do not request exclusion from the class within a specified time after notice.



904 - Notice of class action.

904. Notice of class action. (a) In class actions brought primarily for injunctive or declaratory relief, notice of the pendency of the action need not be given to the class unless the court finds that notice is necessary to protect the interests of the represented parties and that the cost of notice will not prevent the action from going forward.

(b) In all other class actions, reasonable notice of the commencement of a class action shall be given to the class in such manner as the court directs.

(c) The content of the notice shall be subject to court approval. In determining the method by which notice is to be given, the court shall consider

I. the cost of giving notice by each method considered

II. the resources of the parties and

III. the stake of each represented member of the class, and the likelihood that significant numbers of represented members would desire to exclude themselves from the class or to appear individually, which may be determined, in the court's discretion, by sending notice to a random sample of the class.

(d) I. Preliminary determination of expenses of notification. Unless the court orders otherwise, the plaintiff shall bear the expense of notification. The court may, if justice requires, require that the defendant bear the expense of notification, or may require each of them to bear a part of the expense in proportion to the likelihood that each will prevail upon the merits. The court may hold a preliminary hearing to determine how the costs of notice should be apportioned.

II. Final determination. Upon termination of the action by order or judgment, the court may, but shall not be required to, allow to the prevailing party the expenses of notification as taxable disbursements under article eighty-three of the civil practice law and rules.



905 - Judgment.

905. Judgment. The judgment in an action maintained as a class action, whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class.



906 - Actions conducted partially as class actions.

906. Actions conducted partially as class actions. When appropriate,

1. an action may be brought or maintained as a class action with respect to particular issues, or

2. a class may be divided into subclasses and each subclass treated as a class.

The provisions of this article shall then be construed and applied accordingly.



R907 - Orders in conduct of class actions.

Rule 907. Orders in conduct of class actions. In the conduct of class actions the court may make appropriate orders:

1. determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument;

2. requiring, for the protection of the members of the class, or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, or to appear and present claims or defenses, or otherwise to come into the action;

3. imposing conditions on the representative parties or on intervenors;

4. requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly;

5. directing that a money judgment favorable to the class be paid either in one sum, whether forthwith or within such period as the court may fix, or in such installments as the court may specify;

6. dealing with similar procedural matters.

The orders may be altered or amended as may be desirable from time to time.



R908 - Dismissal, discontinuance or compromise.

Rule 908. Dismissal, discontinuance or compromise. A class action shall not be dismissed, discontinued, or compromised without the approval of the court. Notice of the proposed dismissal, discontinuance, or compromise shall be given to all members of the class in such manner as the court directs.



R909 - Attorneys' fees.

Rule 909. Attorneys' fees. If a judgment in an action maintained as a class action is rendered in favor of the class, the court in its discretion may award attorneys' fees to the representatives of the class and/or to any other person that the court finds has acted to benefit the class based on the reasonable value of legal services rendered and if justice requires, allow recovery of the amount awarded from the opponent of the class.






Article 10 - (Civil Practice Law & Rules) PARTIES GENERALLY

1001 - Necessary joinder of parties.

1001. Necessary joinder of parties. (a) Parties who should be joined. Persons who ought to be parties if complete relief is to be accorded between the persons who are parties to the action or who might be inequitably affected by a judgment in the action shall be made plaintiffs or defendants. When a person who should join as a plaintiff refuses to do so he may be made a defendant.

(b) When joinder excused. When a person who should be joined under subdivision (a) has not been made a party and is subject to the jurisdiction of the court, the court shall order him summoned. If jurisdiction over him can be obtained only by his consent or appearance, the court, when justice requires, may allow the action to proceed without his being made a party. In determining whether to allow the action to proceed, the court shall consider:

1. whether the plaintiff has another effective remedy in case the action is dismissed on account of the nonjoinder;

2. the prejudice which may accrue from the nonjoinder to the defendant or to the person not joined;

3. whether and by whom prejudice might have been avoided or may in the future be avoided;

4. the feasibility of a protective provision by order of the court or in the judgment; and

5. whether an effective judgment may be rendered in the absence of the person who is not joined.



1002 - Permissive joinder of parties.

1002. Permissive joinder of parties. (a) Plaintiffs. Persons who assert any right to relief jointly, severally, or in the alternative arising out of the same transaction, occurrence, or series of transactions or occurrences, may join in one action as plaintiffs if any common question of law or fact would arise.

(b) Defendants. Persons against whom there is asserted any right to relief jointly, severally, or in the alternative, arising out of the same transaction, occurrence, or series of transactions or occurrences, may be joined in one action as defendants if any common question of law or fact would arise.

(c) Separate relief; separate trials. It shall not be necessary that each plaintiff be interested in obtaining, or each defendant be interested in defending against, all the relief demanded or as to every claim included in an action; but the court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom he asserts no claim and, who asserts no claim against him, and may order separate trials or make other orders to prevent prejudice.



1003 - Nonjoinder and misjoinder of parties.

1003. Nonjoinder and misjoinder of parties. Nonjoinder of a party who should be joined under section 1001 is a ground for dismissal of an action without prejudice unless the court allows the action to proceed without that party under the provisions of that section. Misjoinder of parties is not a ground for dismissal of an action. Parties may be added at any stage of the action by leave of court or by stipulation of all parties who have appeared, or once without leave of court within twenty days after service of the original summons or at anytime before the period for responding to that summons expires or within twenty days after service of a pleading responding to it. Parties may be dropped by the court, on motion of any party or on its own initiative, at any stage of the action and upon such terms as may be just. The court may order any claim against a party severed and proceeded with separately.



1004 - When joinder unnecessary.

1004. When joinder unnecessary. Except where otherwise prescribed by order of the court, an executor, administrator, guardian of the property of an infant, committee of the property of a judicially declared incompetent, conservator of the property of a conservatee, trustee of an express trust, insured person who has executed to his insurer either a loan or subrogation receipt, trust agreement, or other similar agreement, or person with whom or in whose name a contract has been made for the benefit of another, may sue or be sued without joining with him the person for or against whose interest the action is brought.



1006 - Interpleader.

1006. Interpleader. (a) Stakeholder; claimant; action of interpleader. A stakeholder is a person who is or may be exposed to multiple liability as the result of adverse claims. A claimant is a person who has made or may be expected to make such a claim. A stakeholder may commence an action of interpleader against two or more claimants.

(b) Defensive interpleader. A defendant stakeholder may bring in a claimant who is not a party by filing a summons and interpleader complaint. Service of process upon such a claimant shall be by serving upon such claimant a summons and interpleader complaint and all prior pleadings served in the action.

(c) Effect of pendency of another action against stakeholder. If a stakeholder seeks to bring in a claimant pursuant to subdivision (b) and there is pending in a court of the state an action between the claimant and the stakeholder based upon the same claim, the appropriate court, on motion, upon such terms as may be just, may dismiss the interpleader complaint and order consolidation or joint trial of the actions, or may make the claimant a party and stay the pending action until final disposition of the action in which interpleader is so granted, and may make such further order as may be just.

(d) Abolition of former grounds for objection. It is not ground for objection to interpleader that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the stakeholder avers that he is not liable in whole or in part to any or all of the claimants.

(e) Issue of independent liability. Where the issue of an independent liability of the stakeholder to a claimant is raised by the pleadings or upon motion, the court may dismiss the claim of the appropriate claimant, order severance or separate trials, or require the issue to be tried in the action.

(f) Discharge of stakeholder. After the time for all parties to plead has expired, the stakeholder may move for an order discharging him from liability in whole or in part to any party. The stakeholder shall submit proof by affidavit or otherwise of the allegations in his pleading. The court may grant the motion and require payment into court, delivery to a person designated by the court or retention to the credit of the action, of the subject matter of the action to be disposed of in accordance with further order or the judgment. An order under subdivision (g) shall not discharge the stakeholder from liability to any claimant until an order granted under this subdivision is complied with. The court shall impose such terms relating to payment of expenses, costs and disbursements as may be just and which may be charged against the subject matter of the action. If the court shall determine that a party is entitled to interest, in the absence of an agreement by the stakeholder as to the rate of interest, he shall be liable to such party for interest to the date of discharge at a rate no greater than the lowest discount rate of the Federal Reserve Bank of New York for discounts for, and advances to, member banks in effect from time to time during the period for which, as found by the court, interest should be paid.

(g) Deposit of money as basis for jurisdiction. Where a stakeholder is otherwise entitled to proceed under this section for the determination of a right to, interest in or lien upon a sum of money, whether or not liquidated in amount, payable in the state pursuant to a contract or claimed as damages for unlawful retention of specific real or personal property in the state, he may move, either before or after an action has been commenced against him, for an order permitting him to pay the sum of money or part of it into court or to a designated person or to retain it to the credit of the action. Upon compliance with a court order permitting such deposit or retention, the sum of money shall be deemed specific property within the state within the meaning of paragraph two of section 314.



1007 - When third-party practice allowed.

1007. When third-party practice allowed. After the service of his answer, a defendant may proceed against a person not a party who is or may be liable to that defendant for all or part of the plaintiff's claim against that defendant, by filing pursuant to section three hundred four of this chapter a third-party summons and complaint with the clerk of the court in the county in which the main action is pending, for which a separate index number shall not be issued but a separate index number fee shall be collected. The third-party summons and complaint and all prior pleadings served in the action shall be served upon such person within one hundred twenty days of the filing. A defendant serving a third-party complaint shall be styled a third-party plaintiff and the person so served shall be styled a third-party defendant. The defendant shall also serve a copy of such third-party complaint upon the plaintiff's attorney simultaneously upon issuance for service of the third-party complaint on the third-party defendant.



1008 - Answer of third-party defendant; defenses.

1008. Answer of third-party defendant; defenses. The third-party defendant shall answer the claim asserted against him or her by serving copies of his or her answer upon the third-party plaintiff. The third-party defendant may assert against the plaintiff in his or her answer any defenses which the third-party plaintiff has to the plaintiff's claim except an objection or defense that the summons and complaint, summons with notice or notice of petition and petition was not properly served, or that jurisdiction was not obtained over the third-party plaintiff. The third-party defendant shall have the rights of a party adverse to the other parties in the action, including the right to counter-claim, cross-claim and appeal.



R1009 - Claim by plaintiff against third-party defendant.

Rule 1009. Claim by plaintiff against third-party defendant. Within twenty days after service of the answer to the third-party complaint upon plaintiff's attorney, the plaintiff may amend his complaint without leave of court to assert against the third-party defendant any claim plaintiff has against the third-party defendant.



R1010 - Dismissal or separate trial of third-party complaint.

Rule 1010. Dismissal or separate trial of third-party complaint. The court may dismiss a third-party complaint without prejudice, order a separate trial of the third-party claim or of any separate issue thereof, or make such other order as may be just. In exercising its discretion, the court shall consider whether the controversy between the third-party plaintiff and the third-party defendant will unduly delay the determination of the main action or prejudice the substantial rights of any party.



R1011 - Successive third-party proceedings; counterclaims.

Rule 1011. Successive third-party proceedings; counterclaims. A third-party defendant may proceed pursuant to section 1007 against any person who is or may be liable to him for all or part of the third-party claim. When a counterclaim is asserted against a plaintiff, he may proceed pursuant to section 1007 as if he were a defendant.



1012 - Intervention as of right; notice to attorney-general, city, county, town or village where constitutionality in issue.

1012. Intervention as of right; notice to attorney-general, city, county, town or village where constitutionality in issue. (a) Intervention as of right. Upon timely motion, any person shall be permitted to intervene in any action:

1. when a statute of the state confers an absolute right to intervene; or

2. when the representation of the person's interest by the parties is or may be inadequate and the person is or may be bound by the judgment; or

3. when the action involves the disposition or distribution of, or the title or a claim for damages for injury to, property and the person may be affected adversely by the judgment.

(b) Notice to attorney-general, city, county, town or village where constitutionality in issue. 1. When the constitutionality of a statute of the state, or a rule and regulation adopted pursuant thereto is involved in an action to which the state is not a party, the attorney-general, shall be notified and permitted to intervene in support of its constitutionality.

2. When the constitutionality of a local law, ordinance, rule or regulation of a city, county, town or village is involved in an action to which the city, county, town or village that enacted the provision is not a party, such city, county, town or village shall be notified and permitted to intervene in support of its constitutionality.

3. The court having jurisdiction in an action or proceeding in which the constitutionality of a state statute, local law, ordinance, rule or regulation is challenged shall not consider any challenge to the constitutionality of such state statute, local law, ordinance, rule or regulation unless proof of service of the notice required by this subdivision is filed with such court.

(c) Notice to comptroller of the state of New York where public retirement benefits are in issue. Where public retirement benefits, paid, payable, claimed, or sought to be paid by a state retirement system or any other retirement system established for public employees within this state or any subdivision thereof, or the interpretation of any provisions of law or rules governing any such retirement system or the operation thereof, are involved in an action to which the comptroller of the state of New York is not a party, the court shall notify said comptroller, who shall be permitted, in his discretion, to intervene in such action or to file a brief amicus curiae.



1013 - Intervention by permission.

1013. Intervention by permission. Upon timely motion, any person may be permitted to intervene in any action when a statute of the state confers a right to intervene in the discretion of the court, or when the person's claim or defense and the main action have a common question of law or fact. In exercising its discretion, the court shall consider whether the intervention will unduly delay the determination of the action or prejudice the substantial rights of any party.



1014 - Proposed intervention pleading.

1014. Proposed intervention pleading. A motion to intervene shall be accompanied by a proposed pleading setting forth the claim or defense for which intervention is sought.



1015 - Substitution upon death.

1015. Substitution upon death. (a) Generally. If a party dies and the claim for or against him is not thereby extinguished the court shall order substitution of the proper parties.

(b) Devolution of rights or liabilities on other parties. Upon the death of one or more of the plaintiffs or defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or against the surviving defendants, the action does not abate. The death shall be noted on the record and the action shall proceed.



1016 - Substitution of committee or conservator.

1016. Substitution of committee or conservator. If a party is adjudicated incompetent or a conservator has been appointed, the court shall order substitution of his committee or conservator.



1017 - Substitution in case of receivership or dissolution of a corporation.

1017. Substitution in case of receivership or dissolution of a corporation. If a receiver is appointed for a party, or a corporate party is dissolved, the court shall order substitution of the proper parties.



1018 - Substitution upon transfer of interest.

1018. Substitution upon transfer of interest. Upon any transfer of interest, the action may be continued by or against the original parties unless the court directs the person to whom the interest is transferred to be substituted or joined in the action.



1019 - Substitution of public officers.

1019. Substitution of public officers. If a person made a party in his capacity as public officer dies or otherwise ceases to hold office, the action may be continued by or against his successor if it is shown to the court that there is need for so continuing it. Before a substitution is made his successor and, unless the court otherwise orders, the party shall be given reasonable notice of the motion and accorded an opportunity to object. When, in accordance with section 1023, an officer is described by his official title and his name is not added, no substitution is necessary.



1020 - Substitution of indemnitors for executing or attaching officer.

1020. Substitution of indemnitors for executing or attaching officer. Where an action is brought against an officer to recover a chattel levied upon by virtue of an execution or order of attachment, or to recover damages for the detention or sale of such a chattel, and an undertaking indemnifying the officer against such acts has been given, the court may order that the indemnitor be substituted for the officer.



1021 - Substitution procedure; dismissal for failure to substitute; presentation of appeal.

1021. Substitution procedure; dismissal for failure to substitute; presentation of appeal. A motion for substitution may be made by the successors or representatives of a party or by any party. If a person who should be substituted does not appear voluntarily he may be made a party defendant. If the event requiring substitution occurs before final judgment and substitution is not made within a reasonable time, the action may be dismissed as to the party for whom substitution should have been made, however, such dismissal shall not be on the merits unless the court shall so indicate. If the event requiring substitution occurs after final judgment, substitution may be made in either the court from or to which an appeal could be or is taken, or the court of original instance, and if substitution is not made within four months after the event requiring substitution, the court to which the appeal is or could be taken may dismiss the appeal, impose conditions or prevent it from being taken. Whether or not it occurs before or after final judgment, if the event requiring substitution is the death of a party, and timely substitution has not been made, the court, before proceeding further, shall, on such notice as it may in its discretion direct, order the persons interested in the decedent's estate to show cause why the action or appeal should not be dismissed.



1022 - Substitution: extension of time for taking procedural steps.

1022. Substitution: extension of time for taking procedural steps. Unless the court orders otherwise, if the time for making a motion for a new trial or for taking an appeal or for making a motion for permission to appeal or for taking any other procedural step in the action has not expired before the occurrence of an event permitting substitution of a party, the period is extended as to all parties until fifteen days after substitution is made, or, in case of dismissal of the action under section 1021, is extended as to all parties until fifteen days after such dismissal.



1023 - Public body or officer described by official title.

1023. Public body or officer described by official title. When a public officer, body, board, commission or other public agency may sue or be sued in its official capacity, it may be designated by its official title, subject to the power of the court to require names to be added.



1024 - Unknown parties.

1024. Unknown parties. A party who is ignorant, in whole or in part, of the name or identity of a person who may properly be made a party, may proceed against such person as an unknown party by designating so much of his name and identity as is known. If the name or remainder of the name becomes known all subsequent proceedings shall be taken under the true name and all prior proceedings shall be deemed amended accordingly.



1025 - Partnerships and unincorporated associations.

1025. Partnerships and unincorporated associations. Two or more persons conducting a business as a partnership may sue or be sued in the partnership name, and actions may be brought by or against the president or treasurer of an unincorporated association on behalf of the association in accordance with the provisions of the general associations law.



1026 - Review of determinations by administrative officers of the unified court system.

1026. Review of determinations by administrative officers of the unified court system. In any action or proceeding brought to review a determination of the chief judge of the court of appeals, of the court of appeals or of the administrative board of the courts, made pursuant to the provisions of article seven-A of the judiciary law or section twenty-eight of article six of the constitution, the only proper party to be named therein shall be the chief administrator of the courts, in his representative capacity. No action or proceeding so instituted shall name the chief judge, the court of appeals or any member thereof, or the administrative board or any member thereof as a party.






Article 11 - (Civil Practice Law & Rules) POOR PERSONS

1101 - Motion for permission to proceed as a poor person; affidavit; certificate; notice; waiver of fee; when motion not required.

1101. Motion for permission to proceed as a poor person; affidavit; certificate; notice; waiver of fee; when motion not required. (a) Motion; affidavit. Upon motion of any person, the court in which an action is triable, or to which an appeal has been or will be taken, may grant permission to proceed as a poor person. Where a motion for leave to appeal as a poor person is brought to the court in which an appeal has been or will be taken, such court shall hear such motion on the merits and shall not remand such motion to the trial court for consideration. The moving party shall file an affidavit setting forth the amount and sources of his or her income and listing his or her property with its value; that he or she is unable to pay the costs, fees and expenses necessary to prosecute or defend the action or to maintain or respond to the appeal; the nature of the action; sufficient facts so that the merit of the contentions can be ascertained; and whether any other person is beneficially interested in any recovery sought and, if so, whether every such person is unable to pay such costs, fees and expenses. An executor, administrator or other representative may move for permission on behalf of a deceased, infant or incompetent poor person.

(b) Certificate. The court may require the moving party to file with the affidavit a certificate of an attorney stating that the attorney has examined the action and believes there is merit to the moving party's contentions.

(c) Notice. Except as provided in subdivisions (d) and (e) of this section, if an action has already been commenced, notice of the motion shall be served on all parties, and notice shall also be given to the county attorney in the county in which the action is triable or the corporation counsel if the action is triable in the city of New York.

* (d) Waiver of fee in certain cases. Except as otherwise provided in subdivision (f) of this section, if applicable, a plaintiff may seek to commence his or her action without payment of the fee required by filing the form affidavit, attesting that such plaintiff is unable to pay the costs, fees and expenses necessary to prosecute or defend the action, which shall be available in the clerk's office along with the summons and complaint or summons with notice or third-party summons and complaint. The case will be given an index number, or, in courts other than the supreme or county courts, any necessary filing number and the application will be submitted to a judge of the court. If the court approves the application, the plaintiff will by written order be given notice that all fees and costs relating to the filing and service shall be waived. If the court denies the application the plaintiff will by written order be given notice that the case will be dismissed if the fee is not paid within one hundred twenty days of the date of the order.

* NB Effective until September 1, 2017

* (d) Waiver of fee in certain cases. A plaintiff may seek to commence his or her action without payment of the fee required by filing the form affidavit, attesting that such plaintiff is unable to pay the costs, fees and expenses necessary to prosecute or defend the action, which shall be available in the clerk's office along with the summons and complaint or summons with notice or third-party summons and complaint. The case will be given an index number, or, in courts other than the supreme or county courts, any necessary filing number and the application will be submitted to a judge of the court. If the court approves the application, the plaintiff will by written order be given notice that all fees and costs relating to the filing and service shall be waived. If the court denies the application the plaintiff will by written order be given notice that the case will be dismissed if the fee is not paid within one hundred twenty days of the date of the order.

* NB Effective September 1, 2017

(e) When motion not required. Where a party is represented in a civil action by a legal aid society or a legal services or other nonprofit organization, which has as its primary purpose the furnishing of legal services to indigent persons, or by private counsel working on behalf of or under the auspices of such society or organization, all fees and costs relating to the filing and service shall be waived without the necessity of a motion and the case shall be given an index number, or, in a court other than the supreme or county court, an appropriate filing number, provided that a determination has been made by such society, organization or attorney that such party is unable to pay the costs, fees and expenses necessary to prosecute or defend the action, and that an attorney's certification that such determination has been made is filed with the clerk of the court along with the summons and complaint or summons with notice or third-party summons and complaint or otherwise provided to the clerk of the court. Where an attorney certifies, pursuant to section eleven hundred eighteen of the family court act, and in accordance with procedures of the appropriate appellate division, that a party or child who is the subject of an appeal has been represented in the family court by assigned counsel or by a legal aid society or a legal services or other nonprofit organization, which has as its primary purpose the furnishing of legal services to indigent persons, or by private counsel working on behalf of or under the auspices of such society or organization, and, in the case of a counsel assigned to an adult party, that the party continues to be indigent, the party or child shall be presumed eligible for poor person relief pursuant to this section.

* (f) Fees for inmates. 1. Notwithstanding any other provision of law to the contrary, a federal, state or local inmate under sentence for conviction of a crime may seek to commence his or her action or proceeding by paying a reduced filing fee as provided in paragraph two of this subdivision. Such inmate shall file the form affidavit referred to in subdivision (d) of this section along with the summons and complaint or summons with notice or third-party summons and complaint or petition or notice of petition or order to show cause. As part of such application, the inmate shall indicate the name and mailing address of the facility at which he or she is confined along with the name and mailing address of any other federal, state or local facility at which he or she was confined during the preceding six month period. The case will be given an index number if applicable, or, in courts other than the supreme or county courts, any necessary filing number and the application will be submitted to a judge of the court. Upon receipt of the application, the court shall obtain from the appropriate official of the facility at which the inmate is confined a certified copy of the inmate's trust fund account statement (or institutional equivalent) for the six month period preceding filing of the inmate's application. If the inmate has been confined for less than six months at such facility, the court shall obtain additional information as follows:

(i) in the case of a state inmate who has been transferred from another state correctional facility, the court shall obtain a trust fund account statement for the six month period from the central office of the department of corrections and community supervision in Albany; or

(ii) in the case of a state inmate who is newly transferred from a federal or local correctional facility, the court shall obtain any trust fund account statement currently available from such facility. The court may, in its discretion, seek further information from the prior or current facility.

2. If the court determines that the inmate has insufficient means to pay the full filing fee, the court may permit the inmate to pay a reduced filing fee, the minimum of which shall not be less than fifteen dollars and the maximum of which shall not be more than fifty dollars. The court shall require an initial payment of such portion of the reduced filing fee as the inmate can reasonably afford or shall authorize no initial payment of the fee if exceptional circumstances render the inmate unable to pay any fee; provided however, that the difference between the amount of the reduced filing fee and the amount paid by the inmate in the initial partial payment shall be assessed against the inmate as an outstanding obligation to be collected either by the superintendent or the municipal official of the facility at which the inmate is confined, as the case may be, in the same manner that mandatory surcharges are collected as provided for in subdivision five of section 60.35 of the penal law. The court shall notify the superintendent or the municipal official of the facility where the inmate is housed of the amount of the reduced filing fee that was not directed to be paid by the inmate. Thereafter, the superintendent or the municipal official shall forward to the court any fee obligations that have been collected, provided however, that:

(i) in no event shall the filing fee collected exceed the amount of fees required for the commencement of an action or proceeding; and

(ii) in no event shall an inmate be prohibited from proceeding for the reason that the inmate has no assets and no means by which to pay the initial partial filing fee.

3. The institution at which an inmate is confined, or the central office for the department of corrections and community supervision, whichever is applicable, shall promptly provide the trust fund account statement to the inmate as required by this subdivision.

4. Whenever any federal, state or local inmate obtains a judgment in connection with any action or proceeding which exceeds the amount of the filing fee, paid in accordance with the provisions of this subdivision for commencing such action or proceeding, the court shall award to the prevailing inmate, as a taxable disbursement, the actual amount of any fee paid to commence the action or proceeding.

5. The provisions of this subdivision shall not apply to a proceeding commenced pursuant to article seventy-eight of this chapter which alleges a failure to correctly award or certify jail time credit due an inmate, in violation of section six hundred-a of the correction law and section 70.30 of the penal law.

* NB Expires September 1, 2017



1102 - Privileges of poor person.

1102. Privileges of poor person. (a) Attorney. The court in its order permitting a person to proceed as a poor person may assign an attorney.

(b) Stenographic transcript. Where a party has been permitted by order to appeal as a poor person, the court clerk, within two days after the filing of said order with him, shall so notify the court stenographer, who, within twenty days of such notification shall make and certify two typewritten transcripts of the stenographic minutes of said trial or hearing, and shall deliver one of said transcripts to the poor person or his attorney, and file the other with the court clerk together with an affidavit of the fact and date of such delivery and filing. The expense of such transcripts shall be a county charge or, in the counties within the city of New York, a city charge, as the case may be, payable to the stenographer out of the court fund upon the certificate of the judge presiding at the trial or hearing. A poor person may be furnished with a stenographic transcript without fee by order of the court in proceedings other than appeal, the fee therefor to be paid by the county or, in the counties within the city of New York by the city, as the case may be, in the same manner as is paid for transcripts on appeal. Notwithstanding this or any other provision of law, fees paid for stenographic transcripts with respect to those proceedings specified in paragraph (a) of subdivision one of section thirty-five of the judiciary law shall be paid by the state in the manner prescribed by subdivision four of section thirty-five of the judiciary law.

(c) Appeals. On an appeal or motion for permission to appeal a poor person may submit typewritten briefs and appendices, furnishing one legible copy for each appellate justice.

(d) Costs and fees. A poor person shall not be liable for the payment of any costs or fees unless a recovery by judgment or by settlement is had in his favor in which event the court may direct him to pay out of the recovery all or part of the costs and fees, a reasonable sum for the services and expenses of his attorney and any sum expended by the county or city under subdivision (b).



1103 - Distribution of recovery in favor of poor person.

1103. Distribution of recovery in favor of poor person. Any recovery by judgment or by settlement had in favor of a poor person, shall be paid to the clerk of the court in which the order permitting the person to proceed as a poor person was entered, to await distribution pursuant to court order.






Article 12 - (Civil Practice Law & Rules) INFANTS, INCOMPETENTS AND CONSERVATEES

1201 - Representation of infant, incompetent person, or conservatee.

1201. Representation of infant, incompetent person, or conservatee. Unless the court appoints a guardian ad litem, an infant shall appear by the guardian of his property or, if there is no such guardian, by a parent having legal custody, or, if there is no such parent, by another person or agency having legal custody, or, if the infant is married, by an adult spouse residing with the infant, a person judicially declared to be incompetent shall appear by the committee of his property, and a conservatee shall appear by the conservator of his property. A person shall appear by his guardian ad litem if he is an infant and has no guardian of his property, parent, or other person or agency having legal custody, or adult spouse with whom he resides, or if he is an infant, person judicially declared to be incompetent, or a conservatee as defined in section 77.01 of the mental hygiene law and the court so directs because of a conflict of interest or for other cause, or if he is an adult incapable of adequately prosecuting or defending his rights.



R1202 - Appointment of guardian ad litem.

Rule 1202. Appointment of guardian ad litem. (a) By whom motion made. The court in which an action is triable may appoint a guardian ad litem at any stage in the action upon its own initiative or upon the motion of:

1. an infant party if he is more than fourteen years of age; or

2. a relative, friend or a guardian, committee of the property, or conservator; or

3. any other party to the action if a motion has not been made under paragraph one or two within ten days after completion of service.

(b) Notice of motion. Notice of a motion for appointment of a guardian ad litem for a person shall be served upon the guardian of his property, upon his committee or upon his conservator, or if he has no such guardian, committee, or conservator, upon the person with whom he resides. Notice shall also be served upon the person who would be represented if he is more than fourteen years of age and has not been judicially declared to be incompetent.

(c) Consent. No order appointing a guardian ad litem shall be effective until a written consent of the proposed guardian has been submitted to the court together with an affidavit stating facts showing his ability to answer for any damage sustained by his negligence or misconduct.



1203 - Default judgment.

1203. Default judgment. No judgment by default may be entered against an infant or a person judicially declared to be incompetent unless his representative appeared in the action or twenty days have expired since appointment of a guardian ad litem for him. No default judgment may be entered against an adult incapable of adequately protecting his rights for whom a guardian ad litem has been appointed unless twenty days have expired since the appointment.



1204 - Compensation of guardian ad litem.

1204. Compensation of guardian ad litem. A court may allow a guardian ad litem a reasonable compensation for his services to be paid in whole or part by any other party or from any recovery had on behalf of the person whom such guardian represents or from such person's other property. No order allowing compensation shall be made except on an affidavit of the guardian or his attorney showing the services rendered.



1205 - Liability for costs of infant, judicially declared incompetent, or conservatee, or representative.

1205. Liability for costs of infant, judicially declared incompetent, or conservatee, or representative. An infant, a person judicially declared to be incompetent, a conservatee, a person for whom a guardian ad litem has been appointed, or a representative of any such person, shall not be liable for costs unless the court otherwise orders.



1206 - Disposition of proceeds of claim of infant, judicially declared incompetent or conservatee.

1206. Disposition of proceeds of claim of infant, judicially declared incompetent or conservatee. Except as provided in EPTL 7-4.9, any property to which an infant, a person judicially declared to be incompetent or a conservatee is entitled, after deducting any expenses allowed by the court, shall be distributed to the guardian of his property, the committee of his property or conservator to be held for the use and benefit of such infant, incompetent, or conservatee except that:

(a) in the case of an infant who is married to and resides with an adult spouse, the court may order that the property be distributed to such adult spouse for the use and benefit of the infant; or

(b) if the value of the property does not exceed ten thousand dollars the court may order the property distributed to a person with whom such infant, incompetent or conservatee resides or who has some interest in his welfare to be held for the use and benefit of such infant, incompetent or conservatee; or

(c) the court may order that money constituting any part of the property be deposited in one or more specified insured banks or trust companies or savings banks or insured state or federal credit unions or be invested in one or more specified accounts in insured savings and loan associations, or it may order that a structured settlement agreement be executed, which shall include any settlement whose terms contain provisions for the payment of funds on an installment basis, provided that with respect to future installment payments, the court may order that each party liable for such payments shall fund such payments, in an amount necessary to assure the future payments, in the form of an annuity contract executed by a qualified insurer and approved by the superintendent of financial services pursuant to articles fifty-A and fifty-B of this chapter. The court may elect that the money be deposited in a high interest yield account such as an insured "savings certificate" or an insured "money market" account. The court may further elect to invest the money in one or more insured or guaranteed United States treasury or municipal bills, notes or bonds. This money is subject to withdrawal only upon order of the court, except that no court order shall be required to pay over to the infant who has attained the age of eighteen years all moneys so held unless the depository is in receipt of an order from a court of competent jurisdiction directing it to withhold such payment beyond the infant's eighteenth birthday. Notwithstanding the preceding sentence, the ability of an infant who has attained the age of eighteen years to accelerate the receipt of future installment payments pursuant to a structured settlement agreement shall be governed by the terms of such agreement. The reference to the age of twenty-one years in any order made pursuant to this subdivision or its predecessor, prior to September first, nineteen hundred seventy-four, directing payment to the infant without further court order when he reaches the age of twenty-one years, shall be deemed to designate the age of eighteen years; or

(d) the court may order that the property be held for the use and benefit of such infant, incompetent or conservatee as provided by subdivision (d) of section 1210.



1207 - Settlement of action or claim by infant, judicially declared incompetent or conservatee, by whom motion made; special proceeding; notice; order of set

1207. Settlement of action or claim by infant, judicially declared incompetent or conservatee, by whom motion made; special proceeding; notice; order of settlement. Upon motion of a guardian of the property or guardian ad litem of an infant or, if there is no such guardian, then of a parent having legal custody of an infant, or if there is no such parent, by another person having legal custody, or if the infant is married, by an adult spouse residing with the infant, or of the committee of the property of a person judicially declared to be incompetent, or of the conservator of the property of a conservatee, the court may order settlement of any action commenced by or on behalf of the infant, incompetent or conservatee. If no action has been commenced, a special proceeding may be commenced upon petition of such a representative for settlement of any claim by the infant, incompetent or conservatee in any court where an action for the amount of the proposed settlement could have been commenced. Unless otherwise provided by rule of the chief administrator of the courts, if no motion term is being held and there is no justice of the supreme court available in a county where the action or an action on the claim is triable, such a motion may be made, or special proceeding may be commenced, in a county court and the county judge shall act with the same power as a justice of the supreme court even though the amount of the settlement may exceed the jurisdictional limits of the county court. Notice of the motion or petition shall be given as directed by the court. An order on such a motion shall have the effect of a judgment. Such order, or the judgment in a special proceeding, shall be entered without costs and shall approve the fee for the infant's, incompetent's or conservatee's attorney, if any.



R1208 - Settlement procedure; papers; representation.

Rule 1208. Settlement procedure; papers; representation.

(a) Affidavit of infant's or incompetent's representative. An affidavit of the infant's or incompetent's representative shall be included in the supporting papers and shall state:

1. his name, residence and relationship to the infant or incompetent;

2. the name, age and residence of the infant or incompetent;

3. the circumstances giving rise to the action or claim;

4. the nature and extent of the damages sustained by the infant or incompetent, and if the action or claim is for damages for personal injuries to the infant or incompetent, the name of each physician who attended or treated the infant or incompetent or who was consulted, the medical expenses, the period of disability, the amount of wages lost, and the present physical condition of the infant or incompetent;

5. the terms and proposed distribution of the settlement and his approval of both;

6. the facts surrounding any other motion or petition for settlement of the same claim, of an action to recover on the same claim or of the same action;

7. whether reimbursement for medical or other expenses has been received from any source; and

8. whether the infant's or incompetent's representative or any member of the infant's or incompetent's family has made a claim for damages alleged to have been suffered as a result of the same occurrence giving rise to the infant's or incompetent's claim and, if so, the amount paid or to be paid in settlement of such claim or if such claim has not been settled the reasons therefor.

(b) Affidavit of attorney. If the infant or incompetent or his representative is represented by an attorney, an affidavit of the attorney shall be included in the supporting papers and shall state:

1. his reasons for recommending the settlement;

2. that directly or indirectly he has neither become concerned in the settlement at the instance of a party or person opposing, or with interests adverse to, the infant or incompetent nor received nor will receive any compensation from such party, and whether or not he has represented or now represents any other person asserting a claim arising from the same occurrence; and

3. the services rendered by him.

(c) Medical or hospital report. If the action or claim is for damages for personal injuries to the infant or incompetent, one or more medical or hospital reports, which need not be verified, shall be included in the supporting papers.

(d) Appearance before court. On the hearing, the moving party or petitioner, the infant or incompetent, and his attorney shall attend before the court unless attendance is excused for good cause.

(e) Representation. No attorney having or representing any interest conflicting with that of an infant or incompetent may represent the infant or incompetent.

(f) Preparation of papers by attorney for adverse party. If the infant or incompetent is not represented by an attorney the papers may be prepared by the attorney for an adverse party or person and shall state that fact.



1209 - Arbitration of controversy involving infant, judicially declared incompetent or conservatee.

1209. Arbitration of controversy involving infant, judicially declared incompetent or conservatee. A controversy involving an infant, person judicially declared to be incompetent or conservatee shall not be submitted to arbitration except pursuant to a court order made upon application of the representative of such infant, incompetent or conservatee; provided, however, that a claim brought on behalf of an infant pursuant to paragraph one or two of subdivision (f) of section three thousand four hundred twenty of the insurance law may be submitted to arbitration without a court order.



R1210 - Guardian of infant.

Rule 1210. Guardian of infant. (a) Petition for appointment; by whom presented; contents. An infant, if of the age of fourteen years or more, or a relative or friend of an infant, may present a petition to the court for appointment of a guardian. The petition shall state the age and residence of the infant, the name and residence of any living parent and of the person proposed as guardian, the relationship if any which such person bears to the infant, and the nature, status and value of the infant's estate.

(b) Hearing. The court shall ascertain the age of the infant, the amount of his personal property, the gross amount or value of the rents and profits of his real estate during his minority, and the sufficiency of the security offered by the proposed guardian. If the infant is of the age of fourteen years or more, the court shall examine him as to his voluntary nomination of or preference for a suitable guardian; if he is under the age of fourteen, the court shall select and appoint a suitable guardian.

(c) Undertaking. The court shall make an order requiring or dispensing wholly or partly with an undertaking, in an amount and according to the conditions set forth in section seventeen hundred eight of the surrogate's court procedure act.

(d) Direction as to management of estate. The court in its discretion may direct that the principal of the estate or any part of it be invested in bonds of the state of New York or of the United States, or invested in bonds or other obligations of any county, city, town, village or school district of the state of New York, or deposited with any bank, trust company, insured savings and loan association or insured savings bank or insured state or federal credit union which has been designated as a depository for such fund; or invested in a bond and mortgage on unincumbered and improved property within the state, having a value, to be shown to the satisfaction of the court, of at least double the amount of principal invested, for the benefit of the infant, and may direct that only the interest or income be received by the guardian.

(e) Filing of certified copy of order of appointment. Upon the appointment of a guardian of the person or property, or both, of an infant, the guardian shall file a certified copy of the order of his appointment with the clerk of the surrogate's court of the county in which he has been appointed.



R1211 - Allowance for infant's support.

Rule 1211. Allowance for infant's support. (a) Petition to supreme court, county court or surrogate's court; contents. A petition to the supreme court, county court or the surrogate's court for the application of an infant's property or a portion thereof to the infant's support, maintenance or education shall set forth in detail:

1. the amount and nature of the infant's property, where it is situated and how invested, his income from such property or any other source and any claim against the infant;

2. whether or not the infant's parents are living and, if either of them is living, all circumstances relative to their ability to support the infant, and, if neither of them is living, the names of other persons legally obligated to support the infant and the circumstances relative to their ability to support the infant; and

3. the terms of any previous order made by any court within or without the state for similar relief and the disposition made of any property pursuant thereto.

(b) Notice. Such notice as the court shall direct shall be given to:

1. the guardian of the property of the infant, if the petition is presented by a person other than such guardian;

2. the infant's father if he is living or, if not, then to the infant's mother or, if neither parent is living, then to the person with whom the infant resides; and

3. the infant if he is of the age of fourteen years or more.






Article 13 - (Civil Practice Law & Rules) ACTIONS BY THE STATE

1301 - Actions in behalf of the people to be brought in the name of the state.

1301. Actions in behalf of the people to be brought in the name of the state. An action brought in behalf of the people, except an action to recover a penalty or forfeiture expressly given by law to a particular officer, shall be brought in the name of the state.



1302 - Action brought on relation of a person.

1302. Action brought on relation of a person. Where an action is brought by the attorney-general on the relation or information of a person having an interest in the question, the complaint shall allege, and the title of the action shall show, that the action is so brought. As a condition of bringing an action for the benefit of a person having an interest in the question, the attorney-general shall require the relator to give an undertaking to indemnify the state against costs and expenses.



1303 - Procedure in action brought by the state.

1303. Procedure in action brought by the state. Except as otherwise specially prescribed by statute or rule the proceedings in an action brought by the state shall be the same as in an action by a private person.






Article 13-A - (Civil Practice Law & Rules) PROCEEDS OF A CRIME-FORFEITURE

1310 - Definitions.

1310. Definitions. In this article:

1. "Property" means and includes: real property, personal property, money, negotiable instruments, securities, or any thing of value or any interest in a thing of value.

2. "Proceeds of a crime" means any property obtained through the commission of a felony crime defined in subdivisions five and six hereof, and includes any appreciation in value of such property.

3. "Substituted proceeds of a crime" means any property obtained by the sale or exchange of proceeds of a crime, and any gain realized by such sale or exchange.

4. "Instrumentality of a crime" means any property, other than real property and any buildings, fixtures, appurtenances, and improvements thereon, whose use contributes directly and materially to the commission of a crime defined in subdivisions five and six hereof.

4-a. "Real property instrumentality of a crime" means an interest in real property the use of which contributes directly and materially to the commission of a specified felony offense.

4-b. "Specified felony offense" means:

(a) a conviction of a person for a violation of section 220.18, 220.21, 220.41, or 220.43 of the penal law, or where the accusatory instrument charges one or more of such offenses, conviction upon a plea of guilty to any of the felonies for which such plea is otherwise authorized by law or a conviction of a person for conspiracy to commit a violation of section 220.18, 220.21, 220.41, or 220.43 of the penal law, where the controlled substances which are the object of the conspiracy are located in the real property which is the subject of the forfeiture action; or

(b) on three or more occasions, engaging in conduct constituting a violation of any of the felonies defined in section 220.09, 220.16, 220.18, 220.21, 220.31, 220.34, 220.39, 220.41, 220.43 or 221.55 of the penal law, which violations do not constitute a single criminal offense as defined in subdivision one of section 40.10 of the criminal procedure law, or a single criminal transaction, as defined in paragraph (a) of subdivision two of section 40.10 of the criminal procedure law, and at least one of which resulted in a conviction of such offense, or where the accusatory instrument charges one or more of such felonies, conviction upon a plea of guilty to a felony for which such plea is otherwise authorized by law; or

(c) a conviction of a person for a violation of section 220.09, 220.16, 220.34 or 220.39 of the penal law, or a conviction of a criminal defendant for a violation of section 221.30 of the penal law, or where the accusatory instrument charges any such felony, conviction upon a plea of guilty to a felony for which the plea is otherwise authorized by law, together with evidence which: (i) provides substantial indicia that the defendant used the real property to engage in a continual, ongoing course of conduct involving the unlawful mixing, compounding, manufacturing, warehousing, or packaging of controlled substances or where the conviction is for a violation of section 221.30 of the penal law, marijuana, as part of an illegal trade or business for gain; and (ii) establishes, where the conviction is for possession of a controlled substance or where the conviction is for a violation of section 221.30 of the penal law, marijuana, that such possession was with the intent to sell it.

5. "Post-conviction forfeiture crime" means any felony defined in the penal law or any other chapter of the consolidated laws of the state.

6. "Pre-conviction forfeiture crime" means only a felony defined in article two hundred twenty or section 221.30 or 221.55 of the penal law.

7. "Court" means a superior court.

8. "Defendant" means a person against whom a forfeiture action is commenced and includes a "criminal defendant" and a "non-criminal defendant".

9. "Criminal defendant" means a person who has criminal liability for a crime defined in subdivisions five and six hereof. For purposes of this article, a person has criminal liability when (a) he has been convicted of a post-conviction forfeiture crime, or (b) the claiming authority proves by clear and convincing evidence that such person has committed an act in violation of article two hundred twenty or section 221.30 or 221.55 of the penal law.

10. "Non-criminal defendant" means a person, other than a criminal defendant, who possesses an interest in the proceeds of a crime, the substituted proceeds of a crime or an instrumentality of a crime.

11. "Claiming authority" means the district attorney having jurisdiction over the offense or the attorney general for purpose of those crimes for which the attorney general has criminal jurisdiction in a case where the underlying criminal charge has been, is being or is about to be brought by the attorney general, or the appropriate corporation counsel or county attorney, provided that the corporation counsel or county attorney may act as a claiming authority only with the consent of the district attorney or the attorney general, as appropriate.

12. "Claiming agent" means and shall include all persons described in subdivision thirty-four of section 1.20 of the criminal procedure law, and sheriffs, undersheriffs and deputy sheriffs of counties within the city of New York.

13. "Fair consideration" means fair consideration is given for property, or obligation, (a) when in exchange for such property, or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or an antecedent debt is satisfied, or (b) when such property, or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared with the value of the property, or obligation obtained.

14. "District attorney" means and shall include all persons described in subdivision thirty-two of section 1.20 of the criminal procedure law and the special assistant district attorney in charge of the office of prosecution, special narcotics courts of the city of New York.



1311 - Forfeiture actions.

1311. Forfeiture actions. 1. A civil action may be commenced by the appropriate claiming authority against a criminal defendant to recover the property which constitutes the proceeds of a crime, the substituted proceeds of a crime, an instrumentality of a crime or the real property instrumentality of a crime or to recover a money judgment in an amount equivalent in value to the property which constitutes the proceeds of a crime, the substituted proceeds of a crime, an instrumentality of a crime, or the real property instrumentality of a crime. A civil action may be commenced against a non-criminal defendant to recover the property which constitutes the proceeds of a crime, the substituted proceeds of a crime, an instrumentality of a crime, or the real property instrumentality of a crime provided, however, that a judgment of forfeiture predicated upon clause (A) of subparagraph (iv) of paragraph (b) of subdivision three hereof shall be limited to the amount of the proceeds of the crime. Any action under this article must be commenced within five years of the commission of the crime and shall be civil, remedial, and in personam in nature and shall not be deemed to be a penalty or criminal forfeiture for any purpose. Except as otherwise specially provided by statute, the proceedings under this article shall be governed by this chapter. An action under this article is not a criminal proceeding and may not be deemed to be a previous prosecution under article forty of the criminal procedure law.

(a) Actions relating to post-conviction forfeiture crimes. An action relating to a post-conviction forfeiture crime must be grounded upon a conviction of a felony defined in subdivision five of section one thousand three hundred ten of this article, or upon criminal activity arising from a common scheme or plan of which such a conviction is a part, or upon a count of an indictment or information alleging a felony which was dismissed at the time of a plea of guilty to a felony in satisfaction of such count. A court may not grant forfeiture until such conviction has occurred. However, an action may be commenced, and a court may grant a provisional remedy provided under this article, prior to such conviction having occurred. An action under this paragraph must be dismissed at any time after sixty days of the commencement of the action unless the conviction upon which the action is grounded has occurred, or an indictment or information upon which the asserted conviction is to be based is pending in a superior court. An action under this paragraph shall be stayed during the pendency of a criminal action which is related to it; provided, however, that such stay shall not prevent the granting or continuance of any provisional remedy provided under this article or any other provisions of law.

(b) Actions relating to pre-conviction forfeiture crimes. An action relating to a pre-conviction forfeiture crime need not be grounded upon conviction of a pre-conviction forfeiture crime, provided, however, that if the action is not grounded upon such a conviction, it shall be necessary in the action for the claiming authority to prove the commission of a pre-conviction forfeiture crime by clear and convincing evidence. An action under this paragraph shall be stayed during the pendency of a criminal action which is related to it; provided, that upon motion of a defendant in the forfeiture action or the claiming authority, a court may, in the interest of justice and for good cause, and with the consent of all parties, order that the forfeiture action proceed despite the pending criminal action; and provided that such stay shall not prevent the granting or continuance of any provisional remedy provided under this article or any other provision of law.

2. All defendants in a forfeiture action brought pursuant to this article shall have the right to trial by jury on any issue of fact.

3. In a forfeiture action pursuant to this article the following burdens of proof shall apply:

(a) In a forfeiture action commenced by a claiming authority against a criminal defendant, except for those facts referred to in paragraph (b) of subdivision nine of section one thousand three hundred ten and paragaph (b) of subdivision one of this section which must be proven by clear and convincing evidence, the burden shall be upon the claiming authority to prove by a preponderance of the evidence the facts necessary to establish a claim for forfeiture.

(b) In a forfeiture action commenced by a claiming authority against a non-criminal defendant:

(i) in an action relating to a pre-conviction forfeiture crime, the burden shall be upon the claiming authority to prove by clear and convincing evidence the commission of the crime by a person, provided, however, that it shall not be necessary to prove the identity of such person.

(ii) if the action relates to the proceeds of a crime, except as provided in subparagraph (i) hereof, the burden shall be upon the claiming authority to prove by a preponderance of the evidence the facts necessary to establish a claim for forfeiture and that the non-criminal defendant either (A) knew or should have known that the proceeds were obtained through the commission of a crime, or (B) fraudulently obtained his or her interest in the proceeds to avoid forfeiture.

(iii) if the action relates to the substituted proceeds of a crime, except as provided in subparagraph (i) hereof, the burden shall be upon the claiming authority to prove by a preponderance of the evidence the facts necessary to establish a claim for forfeiture and that the non-criminal defendant either (A) knew that the property sold or exchanged to obtain an interest in the substituted proceeds was obtained through the commission of a crime, or (B) fraudulently obtained his or her interest in the substituted proceeds to avoid forfeiture.

(iv) if the action relates to an instrumentality of a crime, except as provided for in subparagraph (i) hereof, the burden shall be upon the claiming authority to prove by a preponderance of the evidence the facts necessary to establish a claim for forfeiture and that the non-criminal defendant either (A) knew that the instrumentality was or would be used in the commission of a crime or (B) knowingly obtained his or her interest in the instrumentality to avoid forfeiture.

(v) if the action relates to a real property instrumentality of a crime, the burden shall be upon the claiming authority to prove those facts referred to in subdivision four-b of section thirteen hundred ten of this article by clear and convincing evidence. The claiming authority shall also prove by a clear and convincing evidence that the non-criminal defendant knew that such property was or would be used for the commission of specified felony offenses, and either (A) knowingly and unlawfully benefitted from such conduct or (B) voluntarily agreed to the use of such property for the commission of such offenses by consent freely given. For purposes of this subparagraph, a non-criminal defendant knowingly and unlawfully benefits from the commission of a specified felony offense when he derives in exchange for permitting the use or occupancy of such real property by a person or persons committing such specified offense a substantial benefit that would otherwise not accrue as a result of the lawful use or occupancy of such real property. "Benefit" means benefit as defined in subdivision seventeen of section 10.00 of the penal law.

(c) In a forfeiture action commenced by a claiming authority against a non-criminal defendant the following rebuttable presumptions shall apply:

(i) a non-criminal defendant who did not pay fair consideration for the proceeds of a crime, the substituted proceeds of a crime or the instrumentality of a crime shall be presumed to know that such property was the proceeds of a crime, the substituted proceeds of a crime, or an instrumentality of a crime.

(ii) a non-criminal defendant who obtains an interest in the proceeds of a crime, substituted proceeds of a crime or an instrumentality of a crime with knowledge of an order of provisional remedy relating to said property issued pursuant to this article, shall be presumed to know that such property was the proceeds of a crime, substituted proceeds of a crime, or an instrumentality of a crime.

(iii) in an action relating to a post-conviction forfeiture crime, a non-criminal defendant who the claiming authority proves by clear and convincing evidence has criminal liability under section 20.00 of the penal law for the crime of conviction or for criminal activity arising from a common scheme or plan of which such crime is a part and who possesses an interest in the proceeds, the substituted proceeds, or an instrumentality of such criminal activity is presumed to know that such property was the proceeds of a crime, the substituted proceeds of a crime, or an instrumentality of a crime.

(iv) a non-criminal defendant who participated in or was aware of a scheme to conceal or disguise the manner in which said non-criminal obtained his or her interest in the proceeds of a crime, substituted proceeds of a crime, or an instrumentality of a crime is presumed to know that such property was the proceeds of a crime, the substituted proceeds of a crime, or an instrumentality of a crime.

(d) In a forfeiture action commenced by a claiming authority against a defendant, the following rebuttable presumption shall apply: all currency or negotiable instruments payable to the bearer shall be presumed to be the proceeds of a pre-conviction forfeiture crime when such currency or negotiable instruments are (i) found in close proximity to a controlled substance unlawfully possessed by the defendant in an amount sufficient to constitute a violation of section 220.18 or 220.21 of the penal law, or (ii) found in close proximity to any quantity of a controlled substance or marihuana unlawfully possessed by such defendant in a room, other than a public place, under circumstances evincing an intent to unlawfully mix, compound, distribute, package or otherwise prepare for sale such controlled substance or marihuana.

(e) The presumption set forth pursuant to paragraph (d) of this subdivision shall be rebutted by credible and reliable evidence which tends to show that such currency or negotiable instrument payable to the bearer is not the proceeds of a preconviction forfeiture crime. In an action tried before a jury, the jury shall be so instructed. Any sworn testimony of a defendant offered to rebut the presumption and any other evidence which is obtained as a result of such testimony, shall be inadmissible in any subsequent proceeding relating to the forfeiture action, or in any other civil or criminal action, except in a prosecution for a violation of article two hundred ten of the penal law. In an action tried before a jury, at the commencement of the trial, or at such other time as the court reasonably directs, the claiming authority shall provide notice to the court and to the defendant of its intent to request that the court charge such presumption.

3-a. Conviction of a person in a criminal action upon an accusatory instrument which includes one or more of the felonies specified in subdivision four-b of section thirteen hundred ten of this article, of any felony other than such felonies, shall not preclude a defendant, in any subsequent proceeding under this article where that conviction is at issue, from adducing evidence that the conduct underlying the conviction would not establish the elements of any of the felonies specified in such subdivision other than the one to which the criminal defendant pled guilty. If the defendant does adduce such evidence, the burden shall be upon the claiming authority to prove, by clear and convincing evidence, that the conduct underlying the criminal conviction would establish the elements of the felony specified in such subdivision. Nothing contained in this subdivision shall affect the validity of a settlement of any forfeiture action negotiated between the claiming authority and a criminal defendant contemporaneously with the taking of a plea of guilty in a criminal action to any felony defined in article two hundred twenty or section 221.30 or 221.55 of the penal law, or to a felony conspiracy to commit the same.

4. The court in which a forfeiture action is pending may dismiss said action in the interests of justice upon its own motion or upon an application as provided for herein.

(a) At any time during the pendency of a forfeiture action, the claiming authority who instituted the action, or a defendant may (i) apply for an order dismissing the complaint and terminating the forfeiture action in the interest of justice, or (ii) may apply for an order limiting the forfeiture to an amount equivalent in value to the value of property constituting the proceeds or substituted proceeds of a crime in the interest of justice.

(b) Such application for the relief provided in paragraph (a) hereof must be made in writing and upon notice to all parties. The court may, in its discretion, direct that notice be given to any other person having an interest in the property.

(c) An application for the relief provided for in paragraph (a) hereof must be brought exclusively in the superior court in which the forfeiture action is pending.

(d) The court may grant the relief provided in paragraph (a) hereof if it finds that such relief is warranted by the existence of some compelling factor, consideration or circumstance demonstrating that forfeiture of the property of any part thereof, would not serve the ends of justice. Among the factors, considerations and circumstances the court may consider, among others, are:

(i) the seriousness and circumstances of the crime to which the property is connected relative to the impact of forfeiture of property upon the person who committed the crime; or

(ii) the adverse impact of a forfeiture of property upon innocent persons; or

(iii) the appropriateness of a judgment of forfeiture in an action relating to pre-conviction forfeiture crime where the criminal proceeding based on the crime to which the property is allegedly connected results in an acquittal of the criminal defendant or a dismissal of the accusatory instrument on the merits; or

(iv) in the case of an action relating to an instrumentality, whether the value of the instrumentality substantially exceeds the value of the property constituting the proceeds or substituted proceeds of a crime.

(e) The court must issue a written decision stating the basis for an order issued pursuant to this subdivision.

4-a. (a) The court in which a forfeiture action relating to real property is pending may, upon its own motion or upon the motion of the claiming authority which instituted the action, the defendant, or any other person who has a lawful property interest in such property, enter an order:

(i) appointing an administrator pursuant to section seven hundred seventy-eight of the real property actions and proceedings law when the owner of a dwelling is a defendant in such action, and when persons who are not defendants in such action lawfully occupy one or more units within such dwelling, in order to maintain and preserve the property on behalf of such persons or any other person or entity who has a lawful property interest in such property, or in order to remedy any other condition which is dangerous to life, health or safety; or

(ii) otherwise limiting, modifying or dismissing the forfeiture action in order to preserve or protect the lawful property interest of any non-criminal defendant or any other person who is not a criminal defendant, or the lawful property interest of a defendant which is not subject to forfeiture; or

(iii) where such action involves interest in a residential leasehold or a statutory tenancy, directing that upon entry of a judgment of forfeiture, the lease or statutory tenancy will be modified as a matter of law to terminate only the interest of the defendant or defendants, and to continue the occupancy or tenancy of any other person or persons who lawfully reside in such demised premises, with such rights as such parties would otherwise have had if the defendant's interest had not been forfeited pursuant to this article.

(b) For purposes of this subdivision the term "owner" has the same meaning as prescribed for that term in section seven hundred eighty-one of the real property actions and proceedings law and the term "dwelling" shall mean any building or structure or portion thereof which is principally occupied in whole or part as the home, residence or sleeping place of one or more human beings.

5. An action for forfeiture shall be commenced by service pursuant to this chapter of a summons with notice or summons and verified complaint. No person shall forfeit any right, title, or interest in any property who is not a defendant in the action. The claiming authority shall also file a copy of such papers with the state division of criminal justice services; provided, however, failure to file such papers shall not be grounds for any relief by a defendant in this section.

6. On the motion of any party to the forfeiture action, and for good cause shown, a court may seal any papers, including those pertaining to any provisional remedy, which relate to the forfeiture action until such time as the property which is the subject of the forfeiture action has been levied upon. A motion to seal such papers may be made ex parte and in camera.

7. Remission. In addition to any other relief provided under this chapter, at any time within one year after the entry of a judgment of forfeiture, any person, claiming an interest in the property subject to forfeiture who did not receive actual notice of the forfeiture action may petition the judge before whom the forfeiture action was held for a remission or mitigation of the forfeiture and restoration of the property or the proceeds of any sale resulting from the forfeiture, or such part thereof, as may be claimed by him. The court may restore said property upon such terms and conditions as it deems reasonable and just if (i) the petitioner establishes that he or she was without actual knowledge of the forfeiture action or any related proceeding for a provisional remedy and did not know or should not have known that the forfeited property was connected to a crime or fraudulently conveyed and (ii) the court determines that restoration of the property would serve the ends of justice.

8. The total amount that may be recovered by the claiming authority against all criminal defendants in a forfeiture action or actions involving the same crime shall not exceed the value of the proceeds of the crime or substituted proceeds of the crime, whichever amount is greater, and, in addition, the value of any forfeited instrumentality used in the crime. Any such recovery against criminal defendants for the value of the proceeds of the crime or substituted proceeds of the crime shall be reduced by an amount which equals the value of the same proceeds of the same crime or the same substituted proceeds of the same crime recovered against all non-criminal defendants. Any such recovery for the value of an instrumentality of a crime shall be reduced by an amount which equals the value of the same instrumentality recovered against any non-criminal defendant.

The total amount that may be recovered against all non-criminal defendants in a forfeiture action or actions involving the same crime shall not exceed the value of the proceeds of the crime or the substituted proceeds of the crime, whichever amount is greater, and, in addition, the value of any forfeited instrumentality used in the crime. Any such recovery against non-criminal defendants for the value of the proceeds of the crime or substituted proceeds of the crime shall be reduced by an amount which equals the value of the proceeds of the crime or substituted proceeds of the crime recovered against all criminal defendants. A judgment against a non-criminal defendant pursuant to clause (A) of subparagraph (iv) of paragraph (b) of subdivision three of this section shall be limited to the amount of the proceeds of the crime. Any recovery for the value of an instrumentality of the crime shall be reduced by an amount equal to the value of the same instrumentality recovered against any criminal defendant.

9. Any defendant in a forfeiture action who knowingly and intentionally conceals, destroys, dissipates, alters, removes from the jurisdiction, or otherwise disposes of, property specified in a provisional remedy ordered by the court or in a judgment of forfeiture in knowing contempt of said order or judgment shall be subject to criminal liability and sanctions under sections 80.05 and 215.80 of the penal law.

10. The proper venue for trial of an action for forfeiture is:

(a) In the case of an action for post-conviction forfeiture commenced after conviction, the county where the conviction occurred.

(b) In all other cases, the county where a criminal prosecution could be commenced under article twenty of the criminal procedure law, or, in the case of an action commenced by the office of prosecution, special narcotics courts of the city of New York, under section one hundred seventy-seven-b of the judiciary law.

11. (a) Any stipulation or settlement agreement between the parties to a forfeiture action shall be filed with the clerk of the court in which the forfeiture action is pending. No stipulation or settlement agreement shall be accepted for filing unless it is accompanied by an affidavit from the claiming authority that written notice of the stipulation or settlement agreement, including the terms of such, has been given to the office of victim services, the state division of criminal justice services, and in the case of a forfeiture based on a felony defined in article two hundred twenty or section 221.30 or 221.55 of the penal law, to the state division of substance abuse services.

(b) No judgment or order of forfeiture shall be accepted for filing unless it is accompanied by an affidavit from the claiming authority that written notice of judgment or order, including the terms of such, has been given to the office of victim services, the state division of criminal justice services, and in the case of a forfeiture based on a felony defined in article two hundred twenty or section 221.30 or 221.55 of the penal law, to the state division of substance abuse services.

(c) Any claiming authority or claiming agent which receives any property pursuant to chapter thirteen of the food and drug laws (21 U.S.C. 801 et seq.) of the United States and/or chapter four of the customs duties laws (19 U.S.C. 1301 et seq.) of the United States and/or chapter 96 of the crimes and criminal procedure laws (18 U.S.C. 1961 et seq.) of the United States shall provide an affidavit to the commissioner of the division of criminal justice services stating the estimated present value of the property received.

12. Property acquired in good faith by an attorney as payment for the reasonable and bona fide fees of legal services or reimbursement of reasonable and bona fide expenses related to the representation of a defendant in connection with a civil or criminal forfeiture proceeding or a related criminal matter, shall be exempt from a judgment of forfeiture. For purposes of this subdivision and subdivision four of section one thousand three hundred twelve of this article, "bona fide" means that the attorney who acquired such property had no reasonable basis to believe that the fee transaction was a fraudulent or sham transaction designed to shield property from forfeiture, hide its existence from governmental investigative agencies, or was conducted for any purpose other than for legitimate legal representation.



1311-A - Subpoena duces tecum.

1311-a. Subpoena duces tecum. 1. At any time before an action pursuant to this article is commenced, the claiming authority may, pursuant to the provisions of subdivision two of this section, apply without notice for the issuance of a subpoena duces tecum.

2. An application for a subpoena duces tecum pursuant to this section:

(a) shall be made in the judicial district in which the claiming authority may commence an action pursuant to this article, and shall be made in writing to a justice of the supreme court, or a judge of the county court; and

(b) shall be supported by an affidavit, and such other written documentation as may be submitted which: (i) sets forth the identity of the claiming authority and certifies that the applicant is authorized to make the application on the claiming authority's behalf; (ii) demonstrates reasonable grounds to believe that the execution of the subpoena would be reasonably likely to lead to information about the nature and location of any debt or property against which a forfeiture judgment may be enforced; (iii) states whether any other such subpoena or provisional remedy has been previously sought or obtained with respect to the subject matter of the subpoena or the matter to which it relates; (iv) contains a factual statement which sets forth the basis for the issuance of the subpoena, including a particular description of the nature of the information sought to be obtained; (v) states whether the issuance of the subpoena is sought without notice to any interested party; and (vi) where the application seeks the issuance of the subpoena without notice to any interested party, contains a statement setting forth the factual basis for the claiming authority's belief that providing notice of the application for the issuance of the subpoena may result in any property being destroyed, removed from the jurisdiction of the court, or otherwise being unavailable for forfeiture or to satisfy a money judgment that may be entered in the forfeiture action, and may interfere with law enforcement investigations or judicial proceedings.

3. An application made pursuant to this section may be granted, in the court's discretion, upon a determination that the application meets the requirements set forth in subdivision two of this section; provided, however, that no such subpoena may be issued or directed to an attorney with regard to privileged records or documents or attorney work-product relating to a client. When a subpoena has been issued pursuant to this section, the claiming authority shall have the right to possession of the subpoenaed material. The possession shall be for a period of time, and on such reasonable terms and conditions, as the court may direct. The reasonableness of such possession, time, terms and conditions shall be determined with consideration for, among other things, (a) the good cause shown by the party issuing the subpoena or in whose behalf the subpoena is issued, (b) the rights and legitimate needs of the person subpoenaed and (c) the feasibility and appropriateness of making copies of the subpoenaed material. Where the application seeks a subpoena to compel the production of an original record or document, the court in its discretion may order the production of a certified transcript or certified copy thereof.

4. Upon a determination pursuant to subdivision three of this section that the subpoena should be granted, the court shall issue the subpoena, seal all papers relating thereto, and direct that the recipient shall not, except as otherwise ordered by the court, disclose the fact of issuance or the subject of the subpoena to any person or entity; provided, however, that the court may require that notice be given to any interested party prior to the issuance of the subpoena, or at any time thereafter, when: (a) an order granting a provisional remedy pursuant to this article with respect to the subject matter of the subpoena or the matter to which it relates has been served upon the defendant whose books and records are the subject matter of the subpoena, whether such books and records are in the possession of the defendant or a third party; or (b) the court determines that providing notice of the application (i) will not result in any property being destroyed, removed from the jurisdiction of the court, or otherwise being unavailable for forfeiture or to satisfy a money judgment that may be entered in the forfeiture action and (ii) will not interfere with law enforcement investigations or judicial proceedings. For purposes of this section, "interested party" means any person whom the court determines might have an interest in the property subject to the forfeiture action brought pursuant to this article.

5. Notwithstanding the provisions of subdivision four of this section, where a subpoena duces tecum has been issued pursuant to this section without notice to any interested party, the claiming authority shall serve written notice of the fact and date of the issuance of the subpoena duces tecum, and of the fact that information was obtained thereby, upon any interested party not later than ninety days after the date of compliance with such subpoena, or upon commencement of a forfeiture action, whichever occurs first; provided, however, where the action has not been commenced and upon a showing of good cause, service of the notice required herein may be postponed by order of the court for a reasonable period of time. The court, upon the filing of a motion by any interested party served with such notice, may, in its discretion, make available to such party or the party's counsel for inspection such portions of the information obtained pursuant to the subpoena as the court directs.

6. Nothing contained in this section shall be construed to diminish or impair any right of subpoena or discovery that may otherwise be provided for by law to the claiming authority or to a defendant in a forfeiture action.



1312 - Provisional remedies; generally.

1312. Provisional remedies; generally. 1. The provisional remedies of attachment, injunction, receivership and notice of pendency provided for herein, shall be available in all actions to recover property or for a money judgment under this article.

2. On a motion for a provisional remedy, the claiming authority shall state whether any other provisional remedy has previously been sought in the same action against the same defendant. The court may require the claiming authority to elect between those remedies to which it would otherwise be entitled.

3. A court may grant an application for a provisional remedy when it determines that: (a) there is a substantial probability that the claiming authority will prevail on the issue of forfeiture and that failure to enter the order may result in the property being destroyed, removed from the jurisdiction of the court, or otherwise be unavailable for forfeiture; (b) the need to preserve the availability of the property through the entry of the requested order outweighs the hardship on any party against whom the order may operate; and (c) in an action relating to real property, that entry of the requested order will not substantially diminish, impair, or terminate the lawful property interest in such real property of any person or persons other than the defendant or defendants.

4. Upon motion of any party against whom a provisional remedy granted pursuant to this article is in effect, the court may issue an order modifying or vacating such provisional remedy if necessary to permit the moving party to obtain funds for the payment of reasonable living expenses, other costs or expenses related to the maintenance, operation, or preservation of property which is the subject of any such provisional remedy or reasonable and bona fide attorneys' fees and expenses for the representation of the defendant in the forfeiture proceeding or in a related criminal matter relating thereto, payment for which is not otherwise available from assets of the defendant which are not subject to such provisional remedy. Any such motion shall be supported by an affidavit establishing the unavailability of other assets of the moving party which are not the subject of such provisional remedy for payment of such expenses or fees.



1313 - Debt or property subject to attachment; proper garnishee.

1313. Debt or property subject to attachment; proper garnishee. Any debt or property against which a forfeiture judgment may be enforced as provided under this article is subject to attachment. The proper garnishee of any such property or debt is the person designated as a proper garnishee for purposes of enforcing money judgments in section five thousand two hundred one of this chapter. For the purpose of applying the provisions to attachment, references to a "judgment debtor" in section five thousand two hundred one and in subdivision (i) of section one hundred five of this chapter shall be construed to mean "defendant".



1314 - Attaching creditor's rights in personal property.

1314. Attaching creditor's rights in personal property. Where the claiming authority has delivered an order of attachment to a claiming agent, the claiming authority's rights in a debt owed to a defendant or in an interest of a defendant in personal property against which debt or property a judgment may be enforced, are superior to the extent of the amount of the attachment to the rights of any transferee of the debt or property, except:

1. A transferee who acquired the debt or property before it was levied upon for fair consideration and without knowledge of the order of attachment; or

2. A transferee who acquired the debt or property for fair consideration after it was levied upon without knowledge of the levy while it was not in the possession of the claiming agent.



1315 - Discharge of garnishee's obligation.

1315. Discharge of garnishee's obligation. A person who, pursuant to an order of attachment, pays or delivers to the claiming agent money or other personal property in which a defendant has or will have an interest, or so pays a debt he or she owes the defendant, is discharged from his or her obligation to the defendant to the extent of the payment or delivery.



1316 - Order of attachment on notice; temporary restraining order; contents.

1316. Order of attachment on notice; temporary restraining order; contents. Upon a motion on notice for an order of attachment, the court may, without notice to the defendant, grant a temporary restraining order prohibiting the transfer of assets by a garnishee as provided in subdivision two of section one thousand three hundred twenty of this article. The contents of the order of attachment granted pursuant to this section shall be as provided in subdivision one of section one thousand three hundred seventeen of this article.



1317 - Order of attachment without notice.

1317. Order of attachment without notice. 1. When granted; contents. An order of attachment may be granted without notice, before or after service of summons and at any time prior to judgment. It shall specify the amount to be secured by the order of attachment including any interest, costs and any claiming agent's fees and expenses, be endorsed with the name and address of the claiming authority and shall be directed to a claiming agent in any county or in the city of New York where any property in which the defendant has an interest is located or where a garnishee may be served. The order shall direct the claiming agent to levy within his or her jurisdiction, at any time before final judgment, upon such property in which the defendant has an interest and upon such debts owing to the defendant as will satisfy the amount specified in the order of attachment.

2. Confirmation of order. An order of attachment granted without notice shall provide that within a period not to exceed five days after levy, the claiming authority shall move, on such notice as the court shall direct to the defendant, the garnishee, if any, and the claiming agent, for an order confirming the order of attachment. If the claiming authority fails to make such motion within the required period, the order of attachment and levy thereunder shall have no further effect and shall be vacated upon motion. Upon the motion to confirm, the provisions of subdivision two of section one thousand three hundred twenty-nine of this article shall apply. An order of attachment granted without notice may provide that the claiming agent refrain from taking any property levied upon into his actual custody, pending further order of the court.



1318 - Motion papers; filing; demand; damages.

1318. Motion papers; filing; demand; damages. 1. Affidavit; other papers. On a motion for an order of attachment, or for an order to confirm an order of attachment, the claiming authority shall show, by affidavit and such other written evidence as may be submitted, that there is a cause of action and showing grounds for relief as required by section one thousand three hundred twelve of this article.

2. Filing. Within ten days after the granting of an order of attachment, the claiming authority shall file it and the affidavit and other papers upon which it was based and the summons and complaint or proposed complaint in the action. A court for good cause shown may extend the time for such filing upon application of the claiming authority. Unless the time for filing has been extended, the order shall be invalid if not so filed, except that a person upon whom it is served shall not be liable for acting upon it as if it were valid without knowledge of the invalidity.

3. Demand for papers. At any time after property has been levied upon, the defendant may serve upon the claiming authority a written demand that the papers upon which the order of attachment was granted and the levy made be served upon him or her. As soon as practicable after service of the demand, the claiming authority shall cause the papers demanded to be served by mailing the same to the address specified in the demand. A demand under this subdivision shall not of itself constitute an appearance in the action.

4. Damages. The claiming authority shall be liable to the defendant for all costs and damages, including reasonable attorney's fees, which may be sustained by reason of the attachment if the defendant recovers judgment, or if it is finally decided that the claiming authority was not entitled to an attachment of the defendant's property. In order to establish the claiming authority's liability, the defendant must prove by a preponderance of the evidence that in obtaining the order of attachment the claiming authority acted without reasonable cause and not in good faith.



1319 - Service of summons.

1319. Service of summons. An order of attachment granted before service is made on the defendant against whom the attachment is granted is valid only if, within sixty days after the order is granted, a summons is served upon the defendant or first publication of the summons against the defendant is made pursuant to an order and publication is subsequently completed, except that a person upon whom the order of attachment is served shall not be liable for acting upon it as if it were valid without knowledge of the invalidity. If the defendant dies within sixty days after the order is granted and before the summons is served upon him or her or publication is completed, the order is valid only if the summons is served upon his or her executor or administrator within sixty days after letters are issued. Upon such terms as may be just and upon good cause shown the court may extend the time, not exceeding sixty days, within which the summons must be served or publication commenced pursuant to this section, provided that the application for extension is made before the expiration of the time fixed.



1320 - Levy upon personal property by service of order.

1320. Levy upon personal property by service of order. 1. Method of levy. The claiming agent shall levy upon any interest of the defendant in personal property, or upon any debt owed to the defendant, by serving a copy of the order of attachment upon the garnishee, or upon the defendant if property to be levied upon is in the defendant's possession or custody, in the same manner as a summons except that such service shall not be made by delivery of a copy to a person authorized to receive service of summons solely by a designation filed pursuant to a provision of law other than rule three hundred eighteen of this chapter.

2. Effect of levy; prohibition of transfer. A levy by service of an order of attachment upon a person other than the defendant is effective only if, at the time of service, such person owes a debt to the defendant or such person is in the possession or custody of property in which such person knows or has reason to believe the defendant has an interest, or if the claiming authority has stated in a notice which shall be served with the order that a specified debt is owed by the person served to the defendant or that the defendant has an interest in specified property in the possession or custody of the person served. All property in which the defendant is known or believed to have an interest then in and thereafter coming into the possession or custody of such a person, including any specified in the notice, and all debts of such person, including any specified in the notice, then due and thereafter coming due to the defendant, shall be subject to the levy. Unless the court orders otherwise, the person served with the order shall forthwith transfer or deliver all such property, and pay all such debts upon maturity, up to the amount specified in order of attachment, to the claiming agent and execute any document necessary to effect the payment, transfer or delivery. After such payment, transfer or delivery, property coming into the possession or custody of the garnishee, or debt incurred by him or her, shall not be subject to the levy. Until such payment, transfer or delivery is made, or until the expiration of ninety days after the service of the order of attachment upon him or her, or of such further time as is provided by any subsequent order of the court served upon him or her, whichever event first occurs, the garnishee is prohibited to make or suffer any sale, assignment or transfer of, or any interference with any such property, or pay over or otherwise dispose of any such debt, to any person other than the claiming agent except upon direction of the claiming agent or pursuant to an order of the court. A garnishee, however, may collect or redeem an instrument received by him or her for such purpose and he or she may sell or transfer in good faith property held as collateral or otherwise pursuant to pledge thereof or at the direction of any person other than the defendant authorized to direct sale or transfer, provided that the proceeds in which the defendant has an interest be retained subject to the levy. A claiming authority who has specified personal property or debt to be levied upon in a notice served with an order of attachment shall be liable to the owner of the property or the person to whom the debt is owed, if other than the defendant, for any damages sustained by reason of the levy. In order to establish the claiming authority's liability, the owner of the property of the person to whom the debt is owed must prove by a preponderance of the evidence that, in causing the levy to occur, the claiming authority acted without reasonable cause and not in good faith.

3. Seizure by claiming agent; notice of satisfaction. Where property or debts have been levied upon by service of an order of attachment, the claiming agent shall take into his or her actual custody all such property capable of delivery and shall collect and receive all such debts. When the claiming agent has taken into his or her actual custody property or debts having value sufficient to satisfy the amount specified in the order of attachment, the claiming agent shall notify the defendant and each person upon whom the order of attachment was served that the order of attachment has been fully executed.

4. Proceeding to compel payment or delivery. Where property or debts have been levied upon by service of an order of attachment, the claiming authority may commence a special proceeding against the garnishee served with the order to compel the payment, delivery or transfer to the claiming agent of such property or debts, or to secure a judgment against the garnishee. Notice of petition shall also be served upon the parties to the action and the claiming agent. A garnishee may assert any defense or counterclaim which he or she may have asserted against the defendant. The court may permit any adverse claimant to intervene in the proceeding and may determine his or her rights in accordance with section one thousand three hundred twenty-seven of this article.

5. Failure to proceed. At the expiration of ninety days after a levy is made by service of the order of attachment, or of such further time as the court, upon motion of the claiming authority on notice to the parties to the action, has provided, the levy shall be void except as to property or debts which the claiming agent has taken into his or her actual custody, collected or received or as to which a proceeding under subdivision four hereof has been commenced.



1321 - Levy upon personal property by seizure.

1321. Levy upon personal property by seizure. If the claiming authority shall so direct the collecting agent, as an alternative to the method prescribed by section one thousand three hundred twenty of this article, shall levy upon property capable of delivery by taking the property into his actual custody. In cases in which the collecting agent is a sheriff, the sheriff may require that the claiming authority furnish indemnity that is either satisfactory to the sheriff or is fixed by the court. The collecting agent shall within four days serve a copy of the order of attachment in the manner prescribed by subdivision one of section one thousand three hundred twenty of this article upon the person from whose possession or custody the property was taken.



1322 - Levy upon real property.

1322. Levy upon real property. The claiming agent shall levy upon any interest of the defendant in real property by filing with the clerk of the county in which the property is located a notice of attachment endorsed with the name and address of the claiming authority and stating the names of the parties to the action, the amount specified in the order of attachment and a description of the property levied upon. The clerk shall record and index the notice in the same books, in the same manner and with the same effect, as a notice of the pendency of an action.



1323 - Additional undertaking to carrier garnishee.

1323. Additional undertaking to carrier garnishee. A garnishee who is a common carrier may transport or deliver property actually loaded on a conveyance, notwithstanding the service upon him or her of an order of attachment, if it was loaded without reason to believe that an order of attachment affecting the property had been granted, unless the claiming authority gives an undertaking in an amount fixed by the court, that the claiming authority shall pay any such carrier all expenses and damages which may be incurred for unloading the property and for detention of the conveyance necessary for that purpose.



1324 - Claiming agent's duties after levy.

1324. Claiming agent's duties after levy. 1. Retention of property. The claiming agent shall hold and safely keep all property or debts paid, delivered, transferred or assigned to him or her or taken into his or her custody to answer any judgment that may be obtained against the defendant in the action, unless otherwise directed by the court or the claiming authority, subject to the payment of the claiming agent's fees and expenses, if any. Any money shall be held for the benefit of the parties to the action in an interest-bearing trust account at a national or state bank or trust company. If the urgency of the case requires, the court may direct sale or other disposition of property, specifying the manner and terms thereof, with notice to the parties to the action and the garnishee who has possession of such property.

2. Inventory. Within fifteen days after service of an order of attachment or forthwith after such order has been vacated or annulled, the claiming agent shall file an inventory of property seized, a description of real property levied upon, the names and addresses of all persons served with the order of attachment, and an estimate of the value of all property levied upon.



1325 - Garnishee's statement.

1325. Garnishee's statement. Within ten days after service upon a garnishee of an order of attachment, or within such shorter time as the court may direct, the garnishee shall serve upon the claiming agent a statement specifying all debts of the garnishee to the defendant, when the debts are due, all property in the possession or custody of the garnishee in which the defendant has an interest, and the amounts and value of the debts and property specified. If the garnishee has money belonging to, or is indebted to, the defendant in at least the amount of the attachment, he or she may limit his or her statement to that fact.



1326 - Disclosure.

1326. Disclosure. Upon motion of any interested person, at any time after the granting of an order of attachment and prior to final judgment in the action, upon such notice as the court may direct, the court may order disclosure by any person of information regarding any property in which the defendant has or may have interest, or any debts owed or which may be owed to the defendant.



1327 - Proceedings to determine adverse claims.

1327. Proceedings to determine adverse claims. Prior to the application of property or debt to the satisfaction of a judgment, any person, other than a party to the action, who has an interest in the property subject to forfeiture may commence a special proceeding against the claiming authority to determine the rights of adverse claimants to the property or debt, and in such proceeding shall serve a notice of petition upon the claiming agent and upon each party in the same manner as a notice of motion. The proceeding may be commenced in the county where the property was levied upon, or in the county where the order of attachment is filed. The court may vacate or discharge the attachment, void the levy, direct the disposition of the property or debt, direct that undertakings be provided or released, or direct that damages be awarded. Where there appear to be disputed questions of fact, the court shall order a separate trial, indicating the person who shall have possession of the property pending a decision and the undertaking, if any, which such person shall give. If the court determines that the adverse claim was fraudulent or made without any reasonable basis whatsoever, it may require the claimant to pay the claiming authority the reasonable expenses incurred in the proceeding, including reasonable attorney's fees, and any other damages suffered by reason of the claim. The commencement of the proceeding shall not of itself subject the adverse claimant to personal jurisdiction with respect to any matter other than the claim asserted in the proceeding.



1328 - Discharge of attachment.

1328. Discharge of attachment. 1. A defendant whose property or debt has been levied upon may move, upon notice to the claiming authority and the claiming agent, for any order discharging the attachment as to all or part of the property or debt upon payment of the claiming agent's fees and expenses, if any. On such a motion, the defendant shall give an undertaking, in an amount equal to the value of the property or debt sought to be discharged, that the defendant will pay to the claiming authority the amount of any judgment which may be recovered in the action against him or her, not exceeding the amount of the undertaking. Making a motion or giving an undertaking under this section shall not of itself constitute an appearance in the action.

2. When a motion to discharge is made in the case of property levied upon pursuant to a claimed violation of the tax law, the amount of the undertaking required shall be an amount equal to the lesser of:

(a) The amount specified in subdivision one of this section; or

(b) The aggregate amount of all unpaid tax and civil penalties for such violation.



1329 - Vacating or modifying attachment.

1329. Vacating or modifying attachment. 1. Motion to vacate or modify. Prior to the application of property or debt to the satisfaction of a judgment, the defendant, the garnishee or any person having an interest in the property or debt may move, on notice to each party and the claiming agent, for an order vacating or modifying the order of attachment. Upon the motion, the court may give the claiming authority a reasonable opportunity to correct any defect. If, after the defendant has appeared in the action, the court determines that the attachment is unnecessary to the security of the claiming authority, it shall vacate the order of attachment. Such a motion shall not of itself constitute an appearance in the action.

2. Burden of proof. Upon a motion to vacate or modify an order of attachment the claiming authority shall have the burden of establishing the grounds for the attachment, the need for continuing the levy and the probability that he or she will succeed on the merits.



1330 - Annulment of attachment.

1330. Annulment of attachment. An order of attachment is annulled when the action in which it was granted abates or is discontinued or a judgment entered therein in favor of the claiming authority is fully satisfied, or a judgment is entered therein in favor of the defendant. In the last specified case a stay of proceedings suspends the effect of the annulment, and a reversal or vacating of the judgment revives the order of attachment.



1331 - Return of property; directions to clerk and claiming agent.

1331. Return of property; directions to clerk and claiming agent. Upon motion of any interested person, on notice to the claiming agent and each party, the court may direct the clerk of any county to cancel a notice of attachment and may direct the claiming agent to dispose of, account for, assign, return or release any property or debt, or the proceeds thereof, or any undertaking, or to file additional inventories or returns, subject to the payment of the claiming agent's fees, and expenses, if any. The court shall direct that notice of the motion be given to the claiming authority and plaintiffs in other orders of attachment, if any, and to the judgment creditors of executions, if any, affecting any property or debt, or the proceeds thereof, sought to be returned or released.



1332 - Disposition of attachment property after execution issued; priority of orders of attachment.

1332. Disposition of attachment property after execution issued; priority of orders of attachment. Where an execution is issued upon a judgment entered against the defendant, the claiming agent's duty with respect to custody and disposition of property or debt levied upon pursuant to an order of attachment is the same as if he or she had levied upon it pursuant to the execution. The priority among two or more orders of attachment against the same defendant shall be in the order in which they were delivered to the officer who levied upon the property or debt. The priority between an order of attachment and an execution, or a payment, delivery or receivership order, is set forth in section five thousand two hundred thirty-four of this chapter.



1333 - Grounds for preliminary injunction and temporary restraining order.

1333. Grounds for preliminary injunction and temporary restraining order. A preliminary injunction may be granted in any action under this article, whether for money damages or otherwise, where it appears that the defendant threatens or is about to do, or is doing or procuring or suffering to be done, an act in violation of the claiming authority's rights respecting the subject of the action, and thereby tending to render a resulting judgment ineffectual. A temporary restraining order may be granted pending a hearing for a preliminary injunction where it appears that immediate and irreparable injury, loss or damage will result unless the defendant is restrained before the hearing can be had. A preliminary injunction may be granted only upon notice to the defendant. Notice of the motion may be served with the summons or at any time thereafter and prior to judgment.



1334 - Motion papers.

1334. Motion papers. Affidavit; other papers. On a motion for a preliminary injunction the claiming authority shall show, by affidavit and such other written evidence as may be submitted, that there is a cause of action and showing grounds for relief as required by section one thousand three hundred twelve of this article.



1335 - Temporary restraining order.

1335. Temporary restraining order. 1. Generally. If, on a motion for a preliminary injunction, the claiming authority shall show that immediate and irreparable injury, loss or damages may result unless the defendant is restrained before a hearing can be had, a temporary restraining order may be granted without notice. Upon granting a temporary restraining order, the court shall set the hearing for the preliminary injunction at the earliest possible time.

2. Service. Unless the court orders otherwise, a temporary restraining order together with the papers upon which it was based, and a notice of hearing for the preliminary injunction, shall be personally served in the same manner as a summons.



1336 - Vacating or modifying preliminary injunction or temporary restraining order.

1336. Vacating or modifying preliminary injunction or temporary restraining order. A defendant enjoined by a preliminary injunction may move at any time, on notice to the claiming authority, to vacate or modify it. On motion, without notice, made by a defendant enjoined by a temporary restraining order, the judge who granted it, or in his or her absence or disability, another judge, may vacate or modify the order. An order granted without notice and vacating or modifying a temporary restraining order shall be effective when, together with the papers upon which it is based, it is filed with the clerk and served upon the claiming authority. As a condition to granting an order vacating or modifying a preliminary injunction or a temporary restraining order, a court may require the defendant to give an undertaking, in an amount to be fixed by the court, that the defendant shall pay to the claiming authority any loss sustained by reason of the vacating or modifying order.



1337 - Ascertaining damages sustained by reason of preliminary injunction or temporary restraining order.

1337. Ascertaining damages sustained by reason of preliminary injunction or temporary restraining order. The damages sustained by reason of a preliminary injunction or temporary restraining order may be ascertained upon motion on such notice to all interested persons as the court shall direct. Where the defendant enjoined was an officer of a corporation or joint-stock association or a representative of another person, the damages sustained by such corporation, association or person represented, to the amount of such excess, may also be ascertained. The amount of damages so ascertained is conclusive upon all persons who were served with notice of the motion and such amount may be recovered by the person entitled thereto in a separate action. In order to establish the claiming authority's liability for damages, the person seeking such damages must prove by a preponderance of the evidence that, in causing the temporary restraining order or preliminary injunction to be granted, the claiming authority acted without reasonable cause and not in good faith.



1338 - Appointment and powers of temporary receiver.

1338. Appointment and powers of temporary receiver. 1. Appointment of temporary receiver; joinder of moving party. Upon motion of the claiming authority on any other person having an apparent interest in property which is the subject of an action pursuant to this article, a temporary receiver of the property may be appointed, before or after service of summons and at any time prior to judgment, or during the pendency of an appeal, where there is danger that the property will be removed from the state, or lost, materially injured or destroyed. A motion made by a person not already a party to the action constitutes an appearance in the action and the person shall be joined as a party.

2. Powers of temporary receiver. The court appointing a receiver may authorize him or her to take and hold real and personal property, and sue for, collect and sell debts or claims, upon such conditions and for such purposes as the court shall direct. A receiver shall have no power to employ counsel unless expressly so authorized by order of the court. Upon motion of the receiver or a party, powers granted to a temporary receiver may be extended or limited or the receivership may be extended to another action involving the property.

3. Duration of temporary receivership. A temporary receivership shall not continue after final judgment unless otherwise directed by the court.



1339 - Oath.

1339. Oath. A temporary receiver, before entering upon his or her duties, shall be sworn faithfully and fairly to discharge the trust committed to him or her. The oath may be administered by any person authorized to take acknowledgments of deeds by the real property law. The oath may be waived upon consent of all parties.



1340 - Undertaking.

1340. Undertaking. A temporary receiver shall give an undertaking in an amount to be fixed by the court making the appointment, that he or she will faithfully discharge his or her duties.



1341 - Accounts.

1341. Accounts. A temporary receiver shall keep written accounts itemizing receipts and expenditures, and describing the property and naming the depository of receivership funds, which shall be open to inspection by any person having an apparent interest in the property, the court may require the keeping of particular records or direct or limit inspection or require presentation of a temporary receiver's accounts. Notice of a motion for the presentation of a temporary receiver's accounts shall be served upon the sureties on his or her undertaking as well as upon each party.



1342 - Removal.

1342. Removal. Upon motion of any party or upon its own initiative, the court which appointed a receiver may remove him or her at any time.



1343 - Notice of pendency; constructive notice.

1343. Notice of pendency; constructive notice. A notice of pendency may be filed in any action brought pursuant to this article in which the judgment demanded would affect the title to, or the possession, use or enjoyment of, real property. The pendency of such an action is constructive notice, from the time of filing of the notice only, to a purchaser from, or incumbrancer against, any defendant named in a notice of pendency indexed in a block index against a block in which property affected is situated or any defendant against whose name a notice of pendency is indexed. A person whose conveyance or incumbrance is recorded after the filing of the notice is bound by all proceedings taken in the action after such filing to the same extent as if he or she were a party.



1344 - Filing, content and indexing of notice of pendency.

1344. Filing, content and indexing of notice of pendency. 1. Filing. In a case specified in section one thousand three hundred forty-three of this article the notice of pendency shall be filed in the office of the clerk of any county where property affected is situated, before or after service of a summons and at any time prior to judgment. Unless it has already been filed in that county, the complaint shall be filed with the notice of pendency.

2. Content, designation of index. A notice of pendency shall state the names of the parties to the action, that the action is for forfeiture pursuant to this article and a description of the property affected. A notice of pendency filed with a clerk who maintains a block index shall contain a designation of the number of each block on the land map of a county which is affected by the notice. A notice of pendency filed with a clerk who does not maintain a block index shall contain a designation of the names of each defendant against whom the notice is directed to be indexed.

3. Indexing. Each county clerk with whom a notice of pendency is filed shall immediately record and index it against the blocks or names designated. A county clerk who does not maintain a block index shall index a notice of pendency of an action for partition against the names of each claiming authority and each defendant not designated as wholly fictitious.



1345 - Service of summons.

1345. Service of summons. A notice of pendency filed before an action is commenced is effective only if, within thirty days after filing, a summons is served upon the defendant or first publication of the summons against the defendant is made pursuant to an order and publication is subsequently completed. If the defendant dies within thirty days after filing and before the summons served upon him or her or publication is completed, the notice is effective only if the summons is served upon his or her executor or administrator within sixty days after letters are issued.



1346 - Duration of notice of pendency.

1346. Duration of notice of pendency. A notice of pendency shall be effective for a period of three years from the date of filing. Before expiration of a period or extended period, the court, upon motion of the claiming authority and upon such notice as it may require, for good cause shown, may grant an extension for a like additional period. An extension order shall be filed, recorded and indexed before expiration of the prior period.



1347 - Motion for cancellation of notice of pendency.

1347. Motion for cancellation of notice of pendency. 1. Mandatory cancellation. The court, upon motion of any person aggrieved and upon such notice as it may require, shall direct any county clerk to cancel a notice of pendency, if service of a summons has not been completed within the time limited by section one thousand three hundred forty-five of this article; or if the action has been settled, discontinued or abated; or if the time to appeal from a final judgment against the claiming authority has expired.

2. Discretionary cancellation. The court, upon a motion of any person aggrieved and upon such notice as it may require, may direct any county clerk to cancel a notice of pendency, if the claiming authority has not commenced or prosecuted the action in good faith.

3. Costs and expenses. The court, in an order canceling a notice of pendency under this section, may direct the claiming authority to pay any costs and expenses occasioned by the filing and cancellation, in addition to any costs of the action. In order to establish the claiming authority's liability for such costs and expenses, the person seeking such costs and expenses must prove by a preponderance of the evidence that, in causing the notice to pendency to be filed, the claiming authority acted without reasonable cause and not in good faith.

4. Cancellation by stipulation. At any time prior to entry of judgment, a notice of pendency shall be cancelled by the county clerk without an order, on the filing with him or her of:

(a) An affidavit by the claiming authority showing which defendants have been served with process, which defendants are in default in appearing or answering, and which defendants have appeared or answered and by whom; and

(b) A stipulation consenting to the cancellation, signed by the claiming authority and by the attorneys for all the defendants who have appeared or answered including those who have waived all notices, and executed and acknowledged, in the form required to entitle a deed to be recorded, by the defendants who have been served with process and have not appeared but whose time to do so has not expired, and by any defendants who have appeared in person.

5. Cancellation by a claiming authority. At any time prior to the entry of a judgment a notice of pendency of action shall be cancelled by the county clerk without an order on the filing with him or her of an affidavit by the claiming authority showing that there have been no appearances and that the time to appear has expired for all parties.



1348 - Undertaking for cancellation of notice of pendency.

1348. Undertaking for cancellation of notice of pendency. The court, upon motion of any person aggrieved and upon such notice of pendency as it may require, may direct any county clerk to cancel a notice of pendency, upon such terms as are just, whether or not the judgment demanded would affect specific real property, if the moving party shall give an undertaking in an amount to be fixed by the court, and if the court finds that adequate relief can be secured to the claiming authority by the giving of such an undertaking.



1349 - Disposal of property.

1349. Disposal of property. 1. Any judgment or order of forfeiture issued pursuant to this article shall include provisions for the disposal of the property found to have been forfeited.

2. If any other provision of law expressly governs the manner of disposition of property subject to the judgment or order of forfeiture, that provision of law shall be controlling. Upon application by a claiming agent for reimbursement of moneys directly expended by a claiming agent in the underlying criminal investigation for the purchase of contraband which were converted into a non-monetary form or which have not been otherwise recovered, the court shall direct such reimbursement from money forfeited pursuant to this article. Upon application of the claiming agent, the court may direct that any vehicles, vessels or aircraft forfeited pursuant to this article be retained by the claiming agent for law enforcement purposes, unless the court determines that such property is subject to a perfected lien, in which case the court may not direct that the property be retained unless all such liens on the property to be retained have been satisfied or pursuant to the court's order will be satisfied. In the absence of an application by the claiming agent, the claiming authority may apply to the court to retain such property for law enforcement purposes. Upon such application, the court may direct that such property be retained by the claiming authority for law enforcement purposes, unless the court determines that such property is subject to a perfected lien. If not so retained, the judgment or order shall direct the claiming authority to sell the property in accordance with article fifty-one of this chapter, and that the proceeds of such sale and any other moneys realized as a consequence of any forfeiture pursuant to this article shall be apportioned and paid in the following descending order of priority:

(a) Amounts ordered to be paid by the court in satisfaction of any lien or claim against property forfeited. A fine imposed pursuant to the penal law shall not be deemed to constitute a lien or claim for purposes of this section;

(b) Amounts ordered to be paid by the defendant in any other action or proceeding as restitution, reparations or damages to a victim of the crime, which crime constitutes the basis upon which forfeiture was effected under this article, to the extent such amounts remain unpaid;

(c) Amounts ordered to be paid by the defendant in any other action or proceeding as restitution, reparations or damages to a victim of any crime committed by the defendant even though such crime did not constitute the basis for forfeiture under this article, to the extent that such amounts remain unpaid;

(d) Amounts actually expended by a claiming authority or claiming agent, which amounts are substantiated by vouchers or other evidence, for the: (i) maintenance and operation of real property attached pursuant to this article. Expenditures authorized by this subparagraph are limited to mortgage, tax and other financial obligations imposed by law and those other payments necessary to provide essential services and repairs to real property whose occupants are innocent of the criminal conduct which led to the attachment or forfeiture; and

(ii) proper storage, cleanup and disposal of hazardous substances or other materials, the disposal of which is governed by the environmental conservation law, when such storage, cleanup or disposal is required by circumstances attendant to either the commission of the crime or the forfeiture action, or any order entered pursuant thereto;

(e) In addition to amounts, if any, distributed pursuant to paragraph (d) of this subdivision, fifteen percent of all moneys realized through forfeiture to the claiming authority in satisfaction of actual costs and expenses incurred in the investigation, preparation and litigation of the forfeiture action, including that proportion of the salaries of the attorneys, clerical and investigative personnel devoted thereto, plus all costs and disbursements taxable under the provisions of this chapter;

(f) In addition to amounts, if any, distributed pursuant to paragraph (d) of this subdivision, five percent of all moneys realized through forfeiture to the claiming agent in satisfaction of actual costs incurred for protecting, maintaining and forfeiting the property including that proportion of the salaries of attorneys, clerical and investigative personnel devoted thereto;

(g) Forty percent of all moneys realized through forfeiture which are remaining after distributions pursuant to paragraphs (a) through (f) of this subdivision, to the chemical dependence service fund established pursuant to section ninety-seven-w of the state finance law;

(h) All moneys remaining after distributions pursuant to paragraphs (a) through (g) of this subdivision shall be distributed as follows:

(i) seventy-five percent of such moneys shall be deposited to a law enforcement purposes subaccount of the general fund of the state where the claiming agent is an agency of the state or the political subdivision or public authority of which the claiming agent is a part, to be used for law enforcement use in the investigation of penal law offenses;

(ii) the remaining twenty-five percent of such moneys shall be deposited to a prosecution services subaccount of the general fund of the state where the claiming authority is the attorney general or the political subdivision of which the claiming authority is a part, to be used for the prosecution of penal law offenses.

Where multiple claiming agents participated in the forfeiture action, funds available pursuant to subparagraph (i) of this paragraph shall be disbursed to the appropriate law enforcement purposes subaccounts in accordance with the terms of a written agreement reflecting the participation of each claiming agent entered into by the participating claiming agents.

3. All moneys distributed to the claiming agent and the claiming authority pursuant to paragraph (h) of subdivision two of this section shall be used to enhance law enforcement efforts and not in supplantation of ordinary budgetary costs including salaries of personnel, and expenses of the claiming authority or claiming agent during the fiscal year in which this section takes effect.

4. The claiming authority shall report the disposal of property and collection of assets pursuant to this section to the office of victim services, the state division of criminal justice services and the state division of substance abuse services.



1350 - Rules of procedure; in general.

1350. Rules of procedure; in general. The civil practice law and rules shall govern the procedure in proceedings and actions commenced under this article, except where the procedure is regulated by any inconsistent provisions herein.



1351 - Application of article.

1351. Application of article. If any provision of this article or the application thereof to any person or circumstances shall be adjudged by any court of competent jurisdiction to be invalid or unconstitutional, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined (i) in its operation of the provision, or (ii) in its application to the person or circumstance directly involved in the controversy in which such judgment shall have been rendered.



1352 - Preservation of other rights and remedies.

1352. Preservation of other rights and remedies. The remedies provided for in this article are not intended to substitute for or limit or supercede the lawful authority of any public officer or agency or other person to enforce any other right or remedy provided for by law.






Article 13-B - (Civil Practice Law & Rules) CIVIL REMEDIES; ENTERPRISE CORRUPTION

1353 - Civil remedies.

1353. Civil remedies. 1. Upon or after conviction of a person of any subdivision of section 460.20 of the penal law, the court may, after making due provision for the rights of innocent persons, enjoin future activity by the person so convicted or an enterprise he controls or in whose control he participates upon a showing that injunctive action is necessary to prevent further violation of that section. In such case the court may:

(a) order the defendant to divest himself of any interest in a specified enterprise;

(b) impose reasonable restrictions upon the future activities or investments of the defendant, including prohibiting the defendant from engaging in the same type of endeavor as the enterprise in which he was engaged in violation of section 460.20 of the penal law;

(c) order the dissolution of any enterprise he controls or the reorganization of any enterprise he controls or of which he participates in the control;

(d) order the suspension or revocation of a license, permit or prior approval granted by any agency of the state or any political subdivision thereof to the defendant or to any enterprise controlled by him or in whose control he participates, provided however, that when the court orders such license, permit or approval revoked or suspended for a period of more than two years, the court shall set a period of time within two years of the date of such revocation or suspension after which the defendant or enterprise may petition the court to permit the defendant or enterprise to request restoration or renewal of such license, permit or approval, by the agency or board empowered to grant it, after notice to and hearing of the party who brought the action in which the revocation or suspension was ordered;

(e) order the revocation of the certificate of incorporation of a corporation organized under the laws of the state in which the defendant has a controlling interest or the revocation of authorization for a foreign corporation in which the defendant has a controlling interest to conduct business within the state upon a finding that the board of directors or a high managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in activity made unlawful by section 460.20 of the penal law and that such action is necessary for the prevention of future criminal activity made unlawful by section 460.20 of the penal law.

2. The attorney general, the deputy attorney general in charge of the statewide organized crime task force, or any district attorney may institute civil proceedings in the supreme court under this section. Any action brought under this article shall constitute a special proceeding. In any action brought under this article, the supreme court shall proceed as soon as practicable to the hearing and determination thereof. Pending final determination, the supreme court may, at any time, enter such injunctions, prohibitions, or restraining orders or take such actions, including the acceptance of satisfactory performance bonds, ordering of disclosure under article thirty-one of this chapter, or other action as the court may deem proper.



1354 - Joinder of a party.

1354. Joinder of a party. A person or enterprise not convicted of the crime of enterprise corruption may be made a party to a civil action under this article, whenever joinder of such person or enterprise is necessary pursuant to section 1001 of this chapter.



1355 - Civil actions notice.

1355. Civil actions notice. Within fifteen days of commencing a civil proceeding pursuant to this article, the prosecutor bringing such action must notify those district attorneys who were affected district attorneys within the meaning of section 460.60 of the penal law in the prior criminal proceeding.






Article 14 - (Civil Practice Law & Rules) CONTRIBUTION

1401 - Claim for contribution.

1401. Claim for contribution. Except as provided in sections 15-108 and 18-201 of the general obligations law, sections eleven and twenty-nine of the workers' compensation law, or the workers' compensation law of any other state or the federal government, two or more persons who are subject to liability for damages for the same personal injury, injury to property or wrongful death, may claim contribution among them whether or not an action has been brought or a judgment has been rendered against the person from whom contribution is sought.



1402 - Amount of contribution.

1402. Amount of contribution. The amount of contribution to which a person is entitled shall be the excess paid by him over and above his equitable share of the judgment recovered by the injured party; but no person shall be required to contribute an amount greater than his equitable share. The equitable shares shall be determined in accordance with the relative culpability of each person liable for contribution.



1403 - How contribution claimed.

1403. How contribution claimed. A cause of action for contribution may be asserted in a separate action or by cross-claim, counterclaim or third-party claim in a pending action.



1404 - Rights of persons entitled to damages not affected; Rights of indemnity or subrogation preserved.

1404. Rights of persons entitled to damages not affected; Rights of indemnity or subrogation preserved. (a) Nothing contained in this article shall impair the rights of any person entitled to damages under existing law.

(b) Nothing contained in this article shall impair any right of indemnity or subrogation under existing law.






Article 14-A - (Civil Practice Law & Rules) DAMAGE ACTIONS: EFFECT OF CONTRIBUTORY NEGLIGENCE AND ASSUMPTION OF RISK

1411 - Damages recoverable when contributory negligence or assumption of risk is established.

1411. Damages recoverable when contributory negligence or assumption of risk is established. In any action to recover damages for personal injury, injury to property, or wrongful death, the culpable conduct attributable to the claimant or to the decedent, including contributory negligence or assumption of risk, shall not bar recovery, but the amount of damages otherwise recoverable shall be diminished in the proportion which the culpable conduct attributable to the claimant or decedent bears to the culpable conduct which caused the damages.



1412 - Burden of pleading; burden of proof.

1412. Burden of pleading; burden of proof. Culpable conduct claimed in diminution of damages, in accordance with section fourteen hundred eleven, shall be an affirmative defense to be pleaded and proved by the party asserting the defense.



1413 - Applicability.

1413. Applicability. This article shall apply to all causes of action accruing on or after September first, nineteen hundred seventy-five.






Article 15 - (Civil Practice Law & Rules) ACTIONS AGAINST PERSONS JOINTLY LIABLE

1501 - Actions against persons jointly liable; service of summons; judgment.

1501. Actions against persons jointly liable; service of summons; judgment. Where less than all of the named defendants in an action based upon a joint obligation, contract or liability are served with the summons, the plaintiff may proceed against the defendants served, unless the court otherwise directs, and if the judgment is for the plaintiff it may be taken against all the defendants.



1502 - Provisional remedies and defenses in subsequent action against co-obligor.

1502. Provisional remedies and defenses in subsequent action against co-obligor. A subsequent action against a co-obligor who was not summoned in the original action must be maintained in order to procure a judgment enforceable against his individually held property for the sum remaining unpaid upon the original judgment, and such action shall be regarded as based upon the same obligation, contract or liability as the original judgment for the purpose of obtaining any provisional remedy. The complaint in the subsequent action shall be verified. The defendant in the subsequent action may raise any defenses or counterclaims that he might have raised in the original action if the summons had been served on him when it was first served on a co-obligor, and may raise objections to the original judgment, and defenses or counterclaims that have arisen since it was entered.






Article 16 - (Civil Practice Law & Rules) LIMITED LIABILITY OF PERSONS JOINTLY LIABLE

1600 - Definitions.

1600. Definitions. As used in this article the term "non-economic loss" includes but is not limited to pain and suffering, mental anguish, loss of consortium or other damages for non-economic loss.



1601 - Limited liability of persons jointly liable.

1601. Limited liability of persons jointly liable. 1. Notwithstanding any other provision of law, when a verdict or decision in an action or claim for personal injury is determined in favor of a claimant in an action involving two or more tortfeasors jointly liable or in a claim against the state and the liability of a defendant is found to be fifty percent or less of the total liability assigned to all persons liable, the liability of such defendant to the claimant for non-economic loss shall not exceed that defendant's equitable share determined in accordance with the relative culpability of each person causing or contributing to the total liability for non-economic loss; provided, however that the culpable conduct of any person not a party to the action shall not be considered in determining any equitable share herein if the claimant proves that with due diligence he or she was unable to obtain jurisdiction over such person in said action (or in a claim against the state, in a court of this state); and further provided that the culpable conduct of any person shall not be considered in determining any equitable share herein to the extent that action against such person is barred because the claimant has not sustained a "grave injury" as defined in section eleven of the workers' compensation law.

2. Nothing in this section shall be construed to affect or impair any right of a tortfeasor under section 15-108 of the general obligations law.



1602 - Application.

1602. Application. The limitations set forth in this article shall:

1. apply to any claim for contribution or indemnification, but shall not include:

(a) a claim for indemnification if, prior to the accident or occurrence on which the claim is based, the claimant and the tortfeasor had entered into a written contract in which the tortfeasor had expressly agreed to indemnify the claimant for the type of loss suffered; or

(b) a claim for indemnification by a public employee, including indemnification pursuant to section fifty-k of the general municipal law or section seventeen or eighteen of the public officers law.

2. not be construed to impair, alter, limit, modify, enlarge, abrogate or restrict (i) the limitations set forth in section twenty-a of the court of claims act; (ii) any immunity or right of indemnification available to or conferred upon any defendant for any negligent or wrongful act or omission; (iii) any right on the part of any defendant to plead and prove an affirmative defense as to culpable conduct attributable to a claimant or decedent which is claimed by such defendant in the diminution of damages in any action; and (iv) any liability arising by reason of a non-delegable duty or by reason of the doctrine of respondeat superior.

3. not apply to administrative proceedings.

4. not apply to claims under the workers' compensation law or to a claim against a defendant where claimant has sustained a "grave injury" as defined in section eleven of the workers' compensation law to the extent of the equitable share of any person against whom the claimant is barred from asserting a cause of action because of the applicability of the workers' compensation law provided, however, that nothing in this subdivision shall be construed to create, impair, alter, limit, modify, enlarge, abrogate, or restrict any theory of liability upon which any person may be held liable.

5. not apply to actions requiring proof of intent.

6. not apply to any person held liable by reason of his use, operation, or ownership of a motor vehicle or motorcycle, as those terms are defined respectively in sections three hundred eleven and one hundred twenty-five of the vehicle and traffic law.

7. not apply to any person held liable for causing claimant's injury by having acted with reckless disregard for the safety of others.

8. not apply to any person held liable by reason of the applicability of article ten of the labor law.

9. not apply to any person held liable for causing claimant's injury by having unlawfully released into the environment a substance hazardous to public health, safety or the environment, a substance acutely hazardous to public health, safety or the environment or a hazardous waste, as defined in articles thirty-seven and twenty-seven of the environmental conservation law and in violation of article seventy-one of such law; provided, however, that nothing herein shall require that the violation of said article by such person has resulted in a criminal conviction or administrative adjudication of liability.

10. not apply to any person held liable in a product liability action where the manufacturer of the product is not a party to the action and the claimant establishes by a preponderance of the evidence that jurisdiction over the manufacturer could not with due diligence be obtained and that if the manufacturer were a party to the action, liability for claimant's injury would have been imposed upon said manufacturer by reason of the doctrine of strict liability, to the extent of the equitable share of such manufacturer.

11. not apply to any parties found to have acted knowingly or intentionally, and in concert, to cause the acts or failures upon which liability is based; provided, however, that nothing in this subdivision shall be construed to create, impair, alter, limit, modify, enlarge, abrogate, or restrict any theory of liability upon which said parties may be held liable to the claimant.

12. in conjunction with the other provisions of this article not be construed to create or enlarge actions for contribution or indemnity barred because of the applicability of the workers' compensation law of this state, any other state or the federal government, or section 18-201 of the general obligations law.

13. not apply to any person responsible for the disposal or presence of hazardous or dangerous materials that is the result of the unlawful manufacture of methamphetamine, when such person has been convicted of section 220.73, 220.74, 220.75 or 220.76 of the penal law.



1603 - Burdens of proof.

1603. Burdens of proof. In any action or claim for damages for personal injury a party asserting that the limitations on liability set forth in this article do not apply shall allege and prove by a preponderance of the evidence that one or more of the exemptions set forth in subdivision one of section sixteen hundred one or section sixteen hundred two applies. A party asserting limited liability pursuant to this article shall have the burden of proving by a preponderance of the evidence its equitable share of the total liability.






Article 20 - (Civil Practice Law & Rules) MISTAKES, DEFECTS, IRREGULARITIES AND EXTENSIONS OF TIME

2001 - Mistakes, omissions, defects and irregularities.

2001. Mistakes, omissions, defects and irregularities. At any stage of an action, including the filing of a summons with notice, summons and complaint or petition to commence an action, the court may permit a mistake, omission, defect or irregularity, including the failure to purchase or acquire an index number or other mistake in the filing process, to be corrected, upon such terms as may be just, or, if a substantial right of a party is not prejudiced, the mistake, omission, defect or irregularity shall be disregarded, provided that any applicable fees shall be paid.



2002 - Error in ruling of court.

2002. Error in ruling of court. An error in a ruling of the court shall be disregarded if a substantial right of a party is not prejudiced.



2003 - Irregularity in judicial sale.

2003. Irregularity in judicial sale. At any time within one year after a sale made pursuant to a judgment or order, but not thereafter, the court, upon such terms as may be just, may set the sale aside for a failure to comply with the requirements of the civil practice law and rules as to the notice, time or manner of such sale, if a substantial right of a party was prejudiced by the defect. This section does not apply to judicial sales made pursuant to article 9 of the uniform commercial code.



2004 - Extensions of time generally.

2004. Extensions of time generally. Except where otherwise expressly prescribed by law, the court may extend the time fixed by any statute, rule or order for doing any act, upon such terms as may be just and upon good cause shown, whether the application for extension is made before or after the expiration of the time fixed.



2005 - Excusable delay or default.

2005. Excusable delay or default. Upon an application satisfying the requirements of subdivision (d) of section 3012 or subdivision (a) of rule 5015, the court shall not, as a matter of law, be precluded from exercising its discretion in the interests of justice to excuse delay or default resulting from law office failure.






Article 21 - (Civil Practice Law & Rules) PAPERS

R2101 - Form of papers.

Rule 2101. Form of papers. (a) Quality, size and legibility. Each paper served or filed shall be durable, white and, except for summonses, subpoenas, notices of appearance, notes of issue, orders of protection, temporary orders of protection and exhibits, shall be eleven by eight and one-half inches in size. The writing shall be legible and in black ink. Beneath each signature shall be printed the name signed. The letters in the summons shall be in clear type of no less than twelve-point in size. Each other printed or typed paper served or filed, except an exhibit, shall be in clear type of no less than ten-point in size.

(b) Language. Each paper served or filed shall be in the English language which, where practicable, shall be of ordinary usage. Where an affidavit or exhibit annexed to a paper served or filed is in a foreign language, it shall be accompanied by an English translation and an affidavit by the translator stating his qualifications and that the translation is accurate.

(c) Caption. Each paper served or filed shall begin with a caption setting forth the name of the court, the venue, the title of the action, the nature of the paper and the index number of the action if one has been assigned. In a summons, a complaint or a judgment the title shall include the names of all parties, but in all other papers it shall be sufficient to state the name of the first named party on each side with an appropriate indication of any omissions.

(d) Indorsement by attorney. Each paper served or filed shall be indorsed with the name, address and telephone number of the attorney for the party serving or filing the paper, or if the party does not appear by attorney, with the name, address and telephone number of the party.

(e) Copies. Except where otherwise specifically prescribed, copies, rather than originals, of all papers, including orders, affidavits and exhibits may be served or filed. Where it is required that the original be served or filed and the original is lost or withheld, the court may authorize a copy to be served or filed.

(f) Defects in form; waiver. A defect in the form of a paper, if a substantial right of a party is not prejudiced, shall be disregarded by the court, and leave to correct shall be freely given. The party on whom a paper is served shall be deemed to have waived objection to any defect in form unless, within fifteen days after the receipt thereof, the party on whom the paper is served returns the paper to the party serving it with a statement of particular objections.

(g) Service by electronic means. Each paper served or filed by electronic means, as defined in subdivision (f) of rule twenty-one hundred three, shall be capable of being reproduced by the receiver so as to comply with the provisions of subdivisions (a) through (d) of this rule.



R2102 - Filing of papers.

Rule 2102. Filing of papers. (a) Except where otherwise prescribed by law or order of court, papers required to be filed shall be filed with the clerk of the court in which the action is triable. In an action or proceeding in supreme or county court and in a proceeding not brought in a court, papers required to be filed shall be filed with the clerk of the county in which the proceeding is brought.

(b) A paper filed in accordance with the rules of the chief administrator or any local rule or practice established by the court shall be deemed filed. Where such rules or practice allow for the filing of a paper other than at the office of the clerk of the court, such paper shall be transmitted to the clerk of the court.

(c) A clerk shall not refuse to accept for filing any paper presented for that purpose except where specifically directed to do so by statute or rules promulgated by the chief administrator of the courts, or order of the court.



R2103 - Service of papers.

Rule 2103. Service of papers. (a) Who can serve. Except where otherwise prescribed by law or order of court, papers may be served by any person not a party of the age of eighteen years or over.

(b) Upon an attorney. Except where otherwise prescribed by law or order of court, papers to be served upon a party in a pending action shall be served upon the party's attorney. Where the same attorney appears for two or more parties, only one copy need be served upon the attorney. Such service upon an attorney shall be made:

1. by delivering the paper to the attorney personally; or

2. by mailing the paper to the attorney at the address designated by that attorney for that purpose or, if none is designated, at the attorney's last known address; service by mail shall be complete upon mailing; where a period of time prescribed by law is measured from the service of a paper and service is by mail, five days shall be added to the prescribed period if the mailing is made within the state and six days if the mailing is made from outside the state but within the geographic boundaries of the United States; or

3. if the attorney's office is open, by leaving the paper with a person in charge, or if no person is in charge, by leaving it in a conspicuous place; or if the attorney's office is not open, by depositing the paper, enclosed in a sealed wrapper directed to the attorney, in the attorney's office letter drop or box; or

4. by leaving it at the attorney's residence within the state with a person of suitable age and discretion. Service upon an attorney shall not be made at the attorney's residence unless service at the attorney's office cannot be made; or

5. by transmitting the paper to the attorney by facsimile transmission, provided that a facsimile telephone number is designated by the attorney for that purpose. Service by facsimile transmission shall be complete upon the receipt by the sender of a signal from the equipment of the attorney served indicating that the transmission was received, and the mailing of a copy of the paper to that attorney. The designation of a facsimile telephone number in the address block subscribed on a paper served or filed in the course of an action or proceeding shall constitute consent to service by facsimile transmission in accordance with this subdivision. An attorney may change or rescind a facsimile telephone number by serving a notice on the other parties; or

6. by dispatching the paper to the attorney by overnight delivery service at the address designated by the attorney for that purpose or, if none is designated, at the attorney's last known address. Service by overnight delivery service shall be complete upon deposit of the paper enclosed in a properly addressed wrapper into the custody of the overnight delivery service for overnight delivery, prior to the latest time designated by the overnight delivery service for overnight delivery. Where a period of time prescribed by law is measured from the service of a paper and service is by overnight delivery, one business day shall be added to the prescribed period. "Overnight delivery service" means any delivery service which regularly accepts items for overnight delivery to any address in the state; or

7. by transmitting the paper to the attorney by electronic means where and in the manner authorized by the chief administrator of the courts by rule and, unless such rule shall otherwise provide, such transmission shall be upon the party's written consent. The subject matter heading for each paper sent by electronic means must indicate that the matter being transmitted electronically is related to a court proceeding.

(c) Upon a party. If a party has not appeared by an attorney or the party's attorney cannot be served, service shall be upon the party by a method specified in paragraph one, two, four, five or six of subdivision (b) of this rule.

(d) Filing. If a paper cannot be served by any of the methods specified in subdivisions (b) and (c), service may be made by filing the paper as if it were a paper required to be filed.

(e) Parties to be served. Each paper served on any party shall be served on every other party who has appeared, except as otherwise may be provided by court order or as provided in section 3012 or in subdivision (f) of section 3215. Upon demand by a party, the plaintiff shall supply that party with a list of those who have appeared and the names and addresses of their attorneys.

(f) Definitions. For the purposes of this rule:

1. "Mailing" means the deposit of a paper enclosed in a first class postpaid wrapper, addressed to the address designated by a person for that purpose or, if none is designated, at that person's last known address, in a post office or official depository under the exclusive care and custody of the United States Postal Service within the United States;

2. "Electronic means" means any method of transmission of information between computers or other machines designed for the purpose of sending and receiving such transmissions, and which allows the recipient to reproduce the information transmitted in a tangible medium of expression;

3. "Facsimile transmission" means any method of transmission of documents to a facsimile machine at a remote location which can automatically produce a tangible copy of such documents.



R2103-A - Confidentiality of addresses in civil proceedings.

Rule 2103-a. Confidentiality of addresses in civil proceedings. (a) Notwithstanding any other provision of law, in any civil proceeding, whether or not an order of protection or temporary order of protection is sought or has been sought in the past, the court may, upon its own motion or upon the motion of any party, authorize any party to keep his or her residential and business addresses and telephone numbers confidential from any party in any pleadings or other papers submitted to the court, where the court makes specific findings on the record supporting a conclusion that disclosure of such addresses or telephone numbers would pose an unreasonable risk to the health or safety of a party. Pending such a finding, any such addresses or telephone numbers of the party seeking confidentiality shall be safeguarded and sealed in order to prevent its inadvertent or unauthorized use or disclosure.

(b) Notwithstanding any other provision of law, if a party has resided or resides in a residential program for victims of domestic violence as defined in section four hundred fifty-nine-a of the social services law, the present address of such party and the address of the residential program for victims of domestic violence shall not be revealed by the court or any court personnel who may have access to such information.

(c) Upon such authorization, the court shall designate the clerk of the court or such other disinterested person as it deems appropriate, with consent of such disinterested person, as the agent for service of process for the party whose residential and business addresses or telephone numbers are to remain confidential and shall notify the parties of such designation and the address of the agent in writing. The clerk or disinterested person designated by the court shall, when served with process on behalf of the party whose information is to remain confidential, promptly notify such party whose information is to remain confidential and forward such process to him or her in a manner calculated to be timely received.

(d) In any case in which such confidentiality authorization is made, the party whose information is to remain confidential shall inform the clerk of the court or disinterested person designated by the court of any change in address for purposes of receipt of service of process or any papers.



R2104 - Stipulations.

Rule 2104. Stipulations. An agreement between parties or their attorneys relating to any matter in an action, other than one made between counsel in open court, is not binding upon a party unless it is in a writing subscribed by him or his attorney or reduced to the form of an order and entered. With respect to stipulations of settlement and notwithstanding the form of the stipulation of settlement, the terms of such stipulation shall be filed by the defendant with the county clerk.



2105 - Certification by attorney.

2105. Certification by attorney. Where a certified copy of a paper is required by law, an attorney admitted to practice in the courts of the state may certify that it has been compared by him with the original and found to be a true and complete copy. Such a certificate, when subscribed by such attorney, has the same effect as if made by a clerk.



R2106 - Affirmation of truth of statement.

Rule 2106. Affirmation of truth of statement. (a) The statement of an attorney admitted to practice in the courts of the state, or of a physician, osteopath or dentist, authorized by law to practice in the state, who is not a party to an action, when subscribed and affirmed by him to be true under the penalties of perjury, may be served or filed in the action in lieu of and with the same force and effect as an affidavit.

(b) The statement of any person, when that person is physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States, subscribed and affirmed by that person to be true under the penalties of perjury, may be used in an action in lieu of and with the same force and effect as an affidavit. Such affirmation shall be in substantially the following form:

I affirm this ___ day of ______, ____, under the penalties of perjury under the laws of New York, which may include a fine or imprisonment, that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States, that the foregoing is true, and I understand that this document may be filed in an action or proceeding in a court of law.

(Signature)






Article 21-A - (Civil Practice Law & Rules) FILING OF PAPERS IN THE COURTS BY FACSIMILE TRANSMISSION AND BY ELECTRONIC MEANS

2110 - Definitions.

2110. Definitions. For purposes of this section, "facsimile transmission" and "electronic means" shall be as defined in subdivision (f) of rule 2103 of this chapter.



2111 - Filing of papers in the trial courts by facsimile transmission and by electronic means.

2111. Filing of papers in the trial courts by facsimile transmission and by electronic means. (a) Notwithstanding any other provision of law, the chief administrator of the courts, with the approval of the administrative board of the courts, may promulgate rules authorizing a program in the use of facsimile transmission only in the court of claims and electronic means in the supreme court, the civil court of the city of New York, surrogate's courts and the court of claims for: (i) the commencement of civil actions and proceedings, and (ii) the filing and service of papers in pending actions and proceedings. Provided, however, the chief administrator shall consult with the county clerk of a county outside the city of New York before the use of electronic means is to be authorized in the supreme court of such county, afford him or her the opportunity to submit comments with respect thereto, consider any such comments and obtain the agreement thereto of such county clerk.

(b) 1. Except as otherwise provided in paragraph two of this subdivision, participation in this program shall be strictly voluntary, and will take place only upon consent of all parties in the action or special proceeding; except that a party's failure to consent to participation shall not bar any other party to the action or proceeding from filing and serving papers by facsimile transmission or electronic means upon the court or any other party to such action or proceeding who has consented to participation. Commencement of an action by electronic means or by facsimile transmission shall not require the consent of any other party. No party shall be compelled, directly or indirectly, to participate in e-filing. All parties shall be notified clearly, in plain language, about their options to participate in e-filing. Where a party is not represented by counsel, the clerk shall explain such party's options for electronic filing in plain language, including the option for expedited processing, and shall inquire whether he or she wishes to participate, provided however the unrepresented litigant may participate in the program only upon his or her request, which shall be documented in the case file, after said party has been presented with sufficient information in plain language concerning the program.

2. In the rules promulgated pursuant to subdivision (a) of this section, the chief administrator may eliminate the requirement of consent to participation in this program in:

(A) one or more classes of cases (excluding matrimonial actions as defined by the civil practice law and rules, election law proceedings, proceedings brought pursuant to article seventy or seventy-eight of this chapter, proceedings brought pursuant to the mental hygiene law, residential foreclosure actions involving a home loan as such term is defined in section thirteen hundred four of the real property actions and proceedings law and proceedings related to consumer credit transactions as defined in subdivision (f) of section one hundred five of this chapter, except that the chief administrator, in accordance with this paragraph, may eliminate the requirement of consent to participate in this program insofar as it applies to the initial filing by a represented party of papers required for the commencement of residential foreclosure actions involving a home loan as such term is defined in section thirteen hundred four of the real property actions and proceedings law and the initial filing by a represented party of papers required for the commencement of proceedings related to consumer credit transactions as defined in subdivision (f) of section one hundred five of this chapter) in supreme court in such counties as he or she shall specify, and

(B) one or more classes of cases in surrogate's court in such counties as he or she shall specify, and

(C) actions in the civil court of the city of New York brought by a provider of health care services specified in paragraph one of subsection (a) of section five thousand one hundred two of the insurance law against an insurer for failure to comply with the rules and regulations promulgated by the superintendent of financial services pursuant to subsection (b) of section five thousand one hundred eight of such law.

(i) Notwithstanding the foregoing, the chief administrator shall not eliminate the requirement of consent in any county until after he or she shall have consulted with members of the organized bar including but not limited to city, state, county and women's bar associations; with institutional legal service providers; with not-for-profit legal service providers; with attorneys assigned pursuant to article eighteen-B of the county law; with unaffiliated attorneys who regularly appear in proceedings that are or have been affected by any program of electronic filing in such county that requires consent or who would be affected by a program of electronic filing in such county should the requirement of consent be eliminated; with any other persons in the county as deemed to be appropriate by the chief administrator; and with the county clerk of such county (where the affected court is the supreme court of a county outside the city of New York), and

(ii) only after affording them the opportunity to submit comments with respect thereto, considering any such comments, including but not limited to comments related to unrepresented litigants and, in the instance of any county outside the city of New York, obtaining the agreement thereto of the county clerk thereof. All such comments shall be posted for public review on the office of court administration's website.

* 2-a. Notwithstanding the provisions of paragraph two of this subdivision, the exclusion in such paragraph of residential foreclosure actions involving a home loan as such term is defined in section thirteen hundred four of the real property actions and proceedings law from those classes of cases in which the chief administrator may eliminate the requirement of consent to participation in a program in the use of electronic means shall not apply to any county in which, prior to the effective date of this section, the chief administrator had eliminated the requirement of consent to participation in such a program in such foreclosure actions, specifically Erie, Essex, New York, Queens, Rockland, Suffolk and Westchester counties; and the exclusion in such paragraph of proceedings related to consumer credit transactions as defined in subdivision (f) of section one hundred five of this chapter from those classes of cases in which the chief administrator may eliminate the requirement of consent to participation in a program in the use of electronic means shall not apply to any county in which, prior to the effective date of this section, the chief administrator had eliminated the requirement of consent to participation in such a program in such proceedings related to consumer credit transactions, specifically Erie, New York, Onondaga, Rockland and Westchester counties.

* NB Repealed September 1, 2017

3. Where the chief administrator eliminates the requirement of consent as provided in paragraph two of this subdivision, he or she shall afford counsel the opportunity to opt out of the program, via presentation of a prescribed form to be filed with the clerk of the court where the action is pending. Said form shall permit an attorney to opt out of participation in the program under any of the following circumstances, in which event, he or she will not be compelled to participate:

(A) where the attorney certifies in good faith that he or she lacks the computer hardware and/or connection to the internet and/or scanner or other device by which documents may be converted to an electronic format; or

(B) where the attorney certifies in good faith that he or she lacks the requisite knowledge in the operation of such computers and/or scanners necessary to participate. For the purposes of this subparagraph, the knowledge of any employee of an attorney, or any employee of the attorney's law firm, office or business who is subject to such attorney's direction, shall be imputed to the attorney.

Notwithstanding any other provision of this subdivision, where a party is not represented by counsel, the clerk shall explain such party's options for electronic filing in plain language and shall inquire whether he or she wishes to participate, provided however the unrepresented litigant may participate in the program only upon his or her request after said party has been presented with sufficient information in plain language concerning the program; and a party not represented by counsel who has chosen to participate in the program shall be afforded the opportunity to opt out of the program for any reason via presentation of a prescribed form to be filed with the clerk of the court where the proceeding is pending; and a court may exempt any attorney from being required to participate in the program upon application for such exemption, showing good cause therefor.

(c) For purposes of this section, "the filing and service of papers in pending actions and proceedings" shall include the filing and service of a notice of appeal pursuant to section fifty-five hundred fifteen of this chapter.



2112 - Filing of papers in the appellate division by electronic means.

2112. Filing of papers in the appellate division by electronic means. Notwithstanding any other provision of law, and except as otherwise provided in subdivision (c) of section twenty-one hundred eleven of this article, the appellate division in each judicial department may promulgate rules authorizing a program in the use of electronic means for: (i) appeals to such court from the judgment or order of a court of original instance or from that of another appellate court, (ii) making a motion for permission to appeal to such court, (iii) commencement of any other proceeding that may be brought in such court, and (iv) the filing and service of papers in pending actions and proceedings. Provided however, the appellate division may not eliminate the requirement of consent to participation in appeals in such a program involving matrimonial actions as defined by this chapter, election law proceedings, proceedings brought pursuant to article seventy or seventy-eight of this chapter, proceedings brought pursuant to the mental hygiene law, residential foreclosure actions involving a home loan as such term is defined in section thirteen hundred four of the real property actions and proceedings law and proceedings related to consumer credit transactions as defined in subdivision (f) of section one hundred five of this chapter; and such rules shall not require an unrepresented party or any attorney who furnishes a certificate specified in subparagraph (A) or (B) of paragraph three of subdivision (b) of section twenty-one hundred eleven of this article to take or perfect an appeal by electronic means. Provided further, however, before promulgating any such rules, the appellate division in each judicial department shall consult with the chief administrator of the courts and shall provide an opportunity for review and comment by all those who are or would be affected including city, state, county and women's bar associations; institutional legal service providers; not-for-profit legal service providers; attorneys assigned pursuant to article eighteen-B of the county law; unaffiliated attorneys who regularly appear in proceedings that are or have been affected by the programs that have been implemented or who may be affected by promulgation of rules concerning the use of the electronic filing program in the appellate division of any judicial department; and any other persons in whose county a program has been implemented in any of the courts therein as deemed to be appropriate by any appellate division. To the extent practicable, rules promulgated by the appellate division in each judicial department pursuant to this section shall be uniform.






Article 22 - (Civil Practice Law & Rules) STAY, MOTIONS, ORDERS AND MANDATES

2201 - Stay.

2201. Stay. Except where otherwise prescribed by law, the court in which an action is pending may grant a stay of proceedings in a proper case, upon such terms as may be just.



2211 - Application for order; when motion made.

2211. Application for order; when motion made. A motion is an application for an order. A motion on notice is made when a notice of the motion or an order to show cause is served.



2212 - Where motion made, in supreme court action.

2212. Where motion made, in supreme court action. (a) Motions on notice. A motion on notice in an action in the supreme court shall be noticed to be heard in the judicial district where the action is triable or in a county adjoining the county where the action is triable. Unless statute, civil practice rule or local court rule provides otherwise, the motion shall be noticed to be heard before a motion term or, upon order to show cause granted by a justice, before that justice out of court.

(b) Ex parte motions. A motion in an action in the supreme court that may be made without notice may be made at a motion term or to a justice out of court in any county in the state.

(c) Motions before a county court or judge. The chief administrator of the courts may by rule provide for the hearing of motions on notice or ex parte motions in an action or proceeding in the supreme court by a term of the county court or a county judge in the county in which venue is laid during periods in which no supreme court trial or special term is in session in the county.

(d) Rules of the chief administrator of the courts. The chief administrator may by rule exclude motions within a department, district or county from the operation of subdivisions (a),(b) and (c) of this section, provided, however, that the practice in counties within the city of New York shall be uniform.



2213 - Where motion made, in county court action.

2213. Where motion made, in county court action. (a) Ex parte motions. A motion in an action in a county court that may be made without notice may be made before a motion term of the county court or before the county judge out of court in any county in the state.

(b) Motions that may be made before the supreme court or a justice thereof. When no motion term is being held and there is no county judge available within the county, any motion in an action in a county court, whether or not on notice, may be made or noticed to be heard before a motion term of the supreme court or, upon order to show cause granted by a justice of the supreme court, before such justice out of court, in the judicial district where the action is triable or in a county adjoining the county where the action is triable, except a motion under article forty-four or a motion for an order that would dispose of the action, in whole or in part, in any manner other than by settlement under section 1207.

(c) The chief administrator of the courts may by rule exclude motions from the operation of this section within a department, district or county.



R2214 - Motion papers; service; time.

Rule 2214. Motion papers; service; time. (a) Notice of motion. A notice of motion shall specify the time and place of the hearing on the motion, the supporting papers upon which the motion is based, the relief demanded and the grounds therefor. Relief in the alternative or of several different types may be demanded.

(b) Time for service of notice and affidavits. A notice of motion and supporting affidavits shall be served at least eight days before the time at which the motion is noticed to be heard. Answering affidavits shall be served at least two days before such time. Answering affidavits and any notice of cross-motion, with supporting papers, if any, shall be served at least seven days before such time if a notice of motion served at least sixteen days before such time so demands; whereupon any reply or responding affidavits shall be served at least one day before such time.

(c) Furnishing papers to the court. Each party shall furnish to the court all papers served by that party. The moving party shall furnish all other papers not already in the possession of the court necessary to the consideration of the questions involved. Except when the rules of the court provide otherwise, in an e-filed action, a party that files papers in connection with a motion need not include copies of papers that were filed previously electronically with the court, but may make reference to them, giving the docket numbers on the e-filing system. Where such papers are in the possession of an adverse party, they shall be produced by that party at the hearing on notice served with the motion papers. Only papers served in accordance with the provisions of this rule shall be read in support of, or in opposition to, the motion, unless the court for good cause shall otherwise direct.

(d) Order to show cause. The court in a proper case may grant an order to show cause, to be served in lieu of a notice of motion, at a time and in a manner specified therein. An order to show cause against a state body or officers must be served in addition to service upon the defendant or respondent state body or officers upon the attorney general by delivery to an assistant attorney general at an office of the attorney general in the county in which venue of the action is designated or if there is no office of the attorney general in such county, at the office of the attorney general nearest such county.



R2215 - Relief demanded by other than moving party.

Rule 2215. Relief demanded by other than moving party. At least three days prior to the time at which the motion is noticed to be heard, or seven days prior to such time if demand is properly made pursuant to subdivision (b) of rule 2214, a party may serve upon the moving party a notice of cross-motion demanding relief, with or without supporting papers; provided, however, that:

(a) if such notice and any supporting papers are served by mailing, as provided in paragraph two of subdivision (b) of rule 2103, they shall be served three days earlier than as prescribed in this rule; and

(b) if served by overnight delivery, as provided in paragraph six of subdivision (b) of rule 2103, they shall be served one day earlier than as prescribed in this rule. Relief in the alternative or of several different types may be demanded; relief need not be responsive to that demanded by the moving party.



R2217 - Prior motion; ex parte motion; transfer of motion.

Rule 2217. Prior motion; ex parte motion; transfer of motion.

(a) Prior motion. Any motion may be referred to a judge who decided a prior motion in the action.

(b) Affidavit on ex parte motion. An ex parte motion shall be accompanied by an affidavit stating the result of any prior motion for similar relief and specifying the new facts, if any, that were not previously shown.

(c) Transfer of motion. If a motion is made to a judge who is or will be for any reason unable to hear it, it may be transferred by order of such judge or by written stipulation of the parties to any other judge to whom it might originally have been made.

(d) Rules of the chief administrator of the courts. The chief administrator may by rule exclude motions within a department, district or county from the operation of subdivisions (a) and (c) of this rule.



2218 - Trial of issue raised on motion.

2218. Trial of issue raised on motion. The court may order that an issue of fact raised on a motion shall be separately tried by the court or a referee. If the issue is triable of right by jury, the court shall give the parties an opportunity to demand a jury trial of such issue. Failure to make such demand within the time limited by the court, or, if no such time is limited, before trial begins, shall be deemed a waiver of the right to trial by jury. An order under this rule shall specify the issue to be tried.



R2219 - Time and form of order.

Rule 2219. Time and form of order. (a) Time and form of order determining motion, generally. An order determining a motion relating to a provisional remedy shall be made within twenty days, and an order determining any other motion shall be made within sixty days, after the motion is submitted for decision. The order shall be in writing and shall be the same in form whether made by a court or a judge out of court. An order determining a motion made upon supporting papers shall be signed with the judge's signature or initials by the judge who made it, state the court of which he or she is a judge and the place and date of the signature, recite the papers used on the motion, and give the determination or direction in such detail as the judge deems proper. Except in a town or village court or where otherwise provided by law, upon the request of any party, an order or ruling made by a judge, whether upon written or oral application or sua sponte, shall be reduced to writing or otherwise recorded.

(b) Signature on appellate court order. An order of an appellate court shall be signed by a judge thereof except that, upon written authorization by the presiding judge, it may be signed by the clerk of the court or, in his absence or disability, by a deputy clerk.



R2220 - Entry and filing of order; service.

Rule 2220. Entry and filing of order; service. (a) Entry and filing. An order determining a motion shall be entered and filed in the office of the clerk of the court where the action is triable, and all papers used on the motion and any opinion or memorandum in writing shall be filed with that clerk unless the order dispenses with such filing. When a statute or civil practice rule requires such filing and entry in a county other than that in which the order was made, the party prevailing on the motion shall file the order and the papers used on the motion with the proper clerk after receiving them. If a party fails to file any papers required to be filed under this subdivision, the order may be vacated as irregular, with costs.

(b) Service. Service of an order shall be made by serving a copy of the order.



R2221 - Motion affecting prior order.

Rule 2221. Motion affecting prior order. (a) A motion for leave to renew or to reargue a prior motion, for leave to appeal from, or to stay, vacate or modify, an order shall be made, on notice, to the judge who signed the order, unless he or she is for any reason unable to hear it, except that:

1. if the order was made upon a default such motion may be made, on notice, to any judge of the court; and

2. if the order was made without notice such motion may be made, without notice, to the judge who signed it, or, on notice, to any other judge of the court.

(b) Rules of the chief administrator of the courts. The chief administrator may by rule exclude motions within a department, district or county from the operation of subdivision (a) of this rule.

(c) A motion made to other than a proper judge under this rule shall be transferred to the proper judge.

(d) A motion for leave to reargue:

1. shall be identified specifically as such;

2. shall be based upon matters of fact or law allegedly overlooked or misapprehended by the court in determining the prior motion, but shall not include any matters of fact not offered on the prior motion; and

3. shall be made within thirty days after service of a copy of the order determining the prior motion and written notice of its entry. This rule shall not apply to motions to reargue a decision made by the appellate division or the court of appeals.

(e) A motion for leave to renew:

1. shall be identified specifically as such;

2. shall be based upon new facts not offered on the prior motion that would change the prior determination or shall demonstrate that there has been a change in the law that would change the prior determination; and

3. shall contain reasonable justification for the failure to present such facts on the prior motion.

(f) A combined motion for leave to reargue and leave to renew shall identify separately and support separately each item of relief sought. The court, in determining a combined motion for leave to reargue and leave to renew, shall decide each part of the motion as if it were separately made. If a motion for leave to reargue or leave to renew is granted, the court may adhere to the determination on the original motion or may alter that determination.



R2222 - Docketing order as judgment.

Rule 2222. Docketing order as judgment. At the request of any party the clerk shall docket as a judgment an order directing the payment of money, including motion costs, or affecting the title to, or the possession, use or enjoyment of, real property, provided, however, that where the clerk maintains a section and block index, an order affecting the title to, or the possession, use or enjoyment of, real property may be entered in such index in lieu thereof.



R2223 - Duties of officer receiving mandate.

Rule 2223. Duties of officer receiving mandate. An officer to whom a mandate is delivered to be executed shall:

1. execute the mandate according to its command;

2. give without compensation to the person delivering the mandate, if requested, a written receipt describing the mandate and specifying the day and hour of receiving it;

3. deliver without compensation to the person served, if requested, a copy of the mandate; and

4. return the mandate together with his return thereon, by delivering or mailing it to the clerk's office.






Article 23 - (Civil Practice Law & Rules) SUBPOENAS, OATHS AND AFFIRMATIONS

2301 - Scope of subpoena.

2301. Scope of subpoena. A subpoena requires the attendance of a person to give testimony. A subpoena duces tecum requires production of books, papers and other things. A child support subpoena is a subpoena issued pursuant to section one hundred eleven-p of the social services law by the office of temporary and disability assistance or a local social services district, or its authorized representative, or another state's child support enforcement agency governed by title IV-D of the social security act. A trial subpoena duces tecum shall state on its face that all papers or other items delivered to the court pursuant to such subpoena shall be accompanied by a copy of such subpoena.



2302 - Authority to issue.

2302. Authority to issue. (a) Without court order. Subpoenas may be issued without a court order by the clerk of the court, a judge where there is no clerk, the attorney general, an attorney of record for a party to an action, an administrative proceeding or an arbitration, an arbitrator, a referee, or any member of a board, commission or committee authorized by law to hear, try or determine a matter or to do any other act, in an official capacity, in relation to which proof may be taken or the attendance of a person as a witness may be required; provided, however, that a subpoena to compel production of a patient's clinical record maintained pursuant to the provisions of section 33.13 of the mental hygiene law shall be accompanied by a court order. A child support subpoena may be issued by the department, or the child support enforcement unit coordinator or support collection unit supervisor of a social services district, or his or her designee, or another state's child support enforcement agency governed by title IV-D of the social security act.

(b) Issuance by court. A subpoena to compel production of an original record or document where a certified transcript or copy is admissible in evidence, or to compel attendance of any person confined in a penitentiary or jail, shall be issued by the court. Unless the court orders otherwise, a motion for such subpoena shall be made on at least one day's notice to the person having custody of the record, document or person confined. A subpoena to produce a prisoner so confined shall be issued by a judge to whom a petition for habeas corpus could be made under subdivision (b) of section seven thousand two of this chapter or a judge of the court of claims, if the matter is pending before the court of claims, or a judge of the surrogate's court, if the matter is pending before the surrogate's court, or a judge or support magistrate of the family court, if the matter is pending before the family court, or a judge of the New York city civil court, if the matter is pending before the New York city civil court and it has been removed thereto from the supreme court pursuant to subdivision (d) of section three hundred twenty-five of this chapter. In the absence of an authorization by a patient, a trial subpoena duces tecum for the patient's medical records may only be issued by a court.



2303 - Service of subpoena; payment of fees in advance.

2303. Service of subpoena; payment of fees in advance. (a) A subpoena requiring attendance or a subpoena duces tecum shall be served in the same manner as a summons, except that where service of such a subpoena is made pursuant to subdivision two or four of section three hundred eight of this chapter, the filing of proof of service shall not be required and service shall be deemed complete upon the later of the delivering or mailing of the subpoena, if made pursuant to subdivision two of section three hundred eight of this chapter, or upon the later of the affixing or mailing of the subpoena, if made pursuant to subdivision four of section three hundred eight of this chapter. Any person subpoenaed shall be paid or tendered in advance authorized traveling expenses and one day's witness fee. A copy of any subpoena duces tecum served in a pending civil judicial proceeding shall also be served, in the manner set forth in rule twenty-one hundred three of this chapter, on each party who has appeared in the civil judicial proceeding so that it is received by such parties promptly after service on the witness and before the production of books, papers or other things.

(b) A child support subpoena issued pursuant to section one hundred eleven-p of the social services law to public utility companies and corporations, including but not limited to cable television, gas, electric, steam, and telephone companies and corporations, as defined in section two of the public service law, may be served by regular mail, or through an automated process where information sought is maintained in an automated data base. All other child support subpoenas issued pursuant to section one hundred eleven-p of the social services law shall be served in accordance with the provisions of subdivision (a) of this section.



2303-A - Service of a trial subpoena.

2303-a. Service of a trial subpoena. Where the attendance at trial of a party or person within the party's control can be compelled by a trial subpoena, that subpoena may be served by delivery in accordance with subdivision (b) of rule 2103 to the party's attorney of record.



2304 - Motion to quash, fix conditions or modify.

2304. Motion to quash, fix conditions or modify. A motion to quash, fix conditions or modify a subpoena shall be made promptly in the court in which the subpoena is returnable. If the subpoena is not returnable in a court, a request to withdraw or modify the subpoena shall first be made to the person who issued it and a motion to quash, fix conditions or modify may thereafter be made in the supreme court; except that such motion with respect to a child support subpoena issued pursuant to section one hundred eleven-p of the social services law shall be made to a judge of the family court or the supreme court. Reasonable conditions may be imposed upon the granting or denial of a motion to quash or modify.



2305 - Attendance required pursuant to subpoena; possession of books, records, documents or papers.

2305. Attendance required pursuant to subpoena; possession of books, records, documents or papers. (a) When person required to attend. A subpoena may provide that the person subpoenaed shall appear on the date stated and any recessed or adjourned date of the trial, hearing or examination. If he is given reasonable notice of such recess or adjournment, no further process shall be required to compel his attendance on the adjourned date. At the end of each day's attendance, the person subpoenaed may demand his fee for the next day on which he is to attend. If the fee is not then paid, he shall be deemed discharged.

(b) Subpoena duces tecum; attendance by substitute. 1. A subpoena duces tecum may be joined with a subpoena to testify at a trial, hearing or examination or may be issued separately.

2. Any person may comply with a subpoena duces tecum for a trial, hearing or examination by having the requisite books, documents or things produced by a person able to identify them and testify respecting their origin, purpose and custody.

(c) Inspection, examination and audit of records. Whenever by statute any department or agency of government, or officer thereof, is authorized to issue a subpoena requiring the production of books, records, documents or papers, the issuing party shall have the right to the possession of such material for a period of time, and on terms and conditions, as may reasonably be required for the inspection, examination or audit of the material. The reasonableness of such possession, time, terms, and conditions shall be determined with consideration for, among other things, (i) the good cause shown by the issuing party, (ii) the rights and needs of the person subpoenaed, and (iii) the feasibility and appropriateness of making copies of the material. The cost of reproduction and transportation incident thereto shall be borne by the person or party issuing the subpoena unless the court determines otherwise in the interest of justice.



2306 - Hospital records; medical records of department or bureau of a municipal corporation or of the state.

2306. Hospital records; medical records of department or bureau of a municipal corporation or of the state. (a) Transcript or reproduction. Where a subpoena duces tecum is served upon a hospital, or upon a department or bureau of a municipal corporation or of the state, or an officer thereof, requiring the production of records relating to the condition or treatment of a patient, a transcript or a full-sized legible reproduction, certified as correct by the superintendent or head of the hospital, department or bureau or his assistant, or the officer, may be produced unless otherwise ordered by a court. Such a subpoena shall be served at least three days before the time fixed for the production of the records unless otherwise ordered by a court.

(b) Delivery to clerk. Where a court has designated a clerk to receive records described in subdivision (a), delivery may be made to him at or before the time fixed for their production. The clerk shall give a receipt for the records and notify the person subpoenaed when they are no longer required. The records shall be delivered in a sealed envelope indicating the title of the action, the date fixed for production and the name and address of the attorney appearing on the subpoena. They shall be available for inspection pursuant to the rules or order of the court.



2307 - Books, papers and other things of a library, department or bureau of a municipal corporation or of the state.

2307. Books, papers and other things of a library, department or bureau of a municipal corporation or of the state. Issuance by court. A subpoena duces tecum to be served upon a library, or a department or bureau of a municipal corporation or of the state, or an officer thereof, requiring the production of any books, papers or other things, shall be issued by a justice of the supreme court in the district in which the book, paper or other thing is located or by a judge of the court in which an action for which it is required is triable. Unless the court orders otherwise, a motion for such subpoena shall be made on at least one day's notice to the library, department, bureau or officer having custody of the book, document or other thing and the adverse party. Such subpoena must be served upon such library, or such department or bureau of such municipal corporation or of the state or an officer having custody of the book, document or other thing and the adverse party at least twenty-four hours before the time fixed for the production of such records unless in the case of an emergency the court shall by order dispense with such notice otherwise required. Compliance with a subpoena duces tecum may be made by producing a full-sized legible reproduction of the item or items required to be produced certified as complete and accurate by the person in charge of such library, department or bureau, or a designee of such person, and no personal appearance to certify such item or items shall be required of such person or designee, unless the court shall order otherwise pursuant to subdivision (d) of rule 2214 of this chapter. Where a stipulation would serve the same purpose as production of the book, document or other thing and the subpoena is required because the parties will not stipulate, the judge may impose terms on any party, including the cost of production of the book or document, and require such cost to be paid as an additional fee to the library, department or officer.



2308 - Disobedience of subpoena.

2308. Disobedience of subpoena. (a) Judicial. Failure to comply with a subpoena issued by a judge, clerk or officer of the court shall be punishable as a contempt of court. If the witness is a party the court may also strike his or her pleadings. A subpoenaed person shall also be liable to the person on whose behalf the subpoena was issued for a penalty not exceeding one hundred fifty dollars and damages sustained by reason of the failure to comply. A court may issue a warrant directing a sheriff to bring the witness into court. If a person so subpoenaed attends or is brought into court, but refuses without reasonable cause to be examined, or to answer a legal and pertinent question, or to produce a book, paper or other thing which he or she was directed to produce by the subpoena, or to subscribe his or her deposition after it has been correctly reduced to writing, the court may forthwith issue a warrant directed to the sheriff of the county where the person is, committing him or her to jail, there to remain until he or she submits to do the act which he or she was so required to do or is discharged according to law. Such a warrant of commitment shall specify particularly the cause of the commitment and, if the witness is committed for refusing to answer a question, the question shall be inserted in the warrant.

(b) Non-judicial. (1) Unless otherwise provided, if a person fails to comply with a subpoena which is not returnable in a court, the issuer or the person on whose behalf the subpoena was issued may move in the supreme court to compel compliance. If the court finds that the subpoena was authorized, it shall order compliance and may impose costs not exceeding fifty dollars. A subpoenaed person shall also be liable to the person on whose behalf the subpoena was issued for a penalty not exceeding fifty dollars and damages sustained by reason of the failure to comply. A court may issue a warrant directing a sheriff to bring the witness before the person or body requiring his appearance. If a person so subpoenaed attends or is brought before such person or body, but refuses without reasonable cause to be examined, or to answer a legal and pertinent question, or to produce a book, paper or other thing which he was directed to produce by the subpoena, or to subscribe his deposition after it has been correctly reduced to writing, the court, upon proof by affidavit, may issue a warrant directed to the sheriff of the county where the person is, committing him to jail, there to remain until he submits to do the act which he was so required to do or is discharged according to law. Such a warrant of commitment shall specify particularly the cause of the commitment and, if the witness is committed for refusing to answer a question, the question shall be inserted in the warrant.

(2) Notwithstanding the provisions of paragraph one of this subdivision, if a person fails to comply with a subpoena issued pursuant to section one hundred eleven-p of the social services law by the office of temporary and disability assistance or a social services district, or its authorized representative, or another state's child support enforcement agency governed by title IV-D of the social security act, such office or district is authorized to impose a penalty against the subpoenaed person. The amount of the penalty shall be determined by the commissioner of the office of temporary and disability assistance and set forth in regulation, and shall not exceed fifty dollars. Payment of the penalty shall not be required, however, if in response to notification of the imposition of the penalty the subpoenaed person complies immediately with the subpoena.

(c) Review of proceedings. Within ninety days after the offender shall have been committed to jail he shall, if not then discharged by law, be brought, by the sheriff, or other officer, as a matter of course personally before the court issuing the warrant of commitment and a review of the proceedings shall then be held to determine whether the offender shall be discharged from commitment. At periodic intervals of not more than ninety days following such review, the offender, if not then discharged by law from such commitment, shall be brought, by the sheriff, or other officer, personally before the court issuing the warrant of commitment and further reviews of the proceedings shall then be held to determine whether he shall be discharged from commitment. The clerk of the court before which such review of the proceedings shall be held, or the judge or justice of such court in case there be no clerk, shall give reasonable notice in writing of the date, time and place of each such review to each party or his attorney who shall have appeared of record in the proceeding resulting in the issuance of the warrant of commitment, at their last known address.



2309 - Oaths and affirmations.

2309. Oaths and affirmations. (a) Persons authorized to administer. Unless otherwise provided, an oath or affirmation may be administered by any person authorized to take acknowledgments of deeds by the real property law. Any person authorized by the laws of this state to receive evidence may administer an oath or affirmation for that purpose. An oath to a juror or jurors may be administered by a clerk of court and his deputies. This section shall not apply to an oath of office.

(b) Form. An oath or affirmation shall be administered in a form calculated to awaken the conscience and impress the mind of the person taking it in accordance with his religious or ethical beliefs.

(c) Oaths and affirmations taken without the state. An oath or affirmation taken without the state shall be treated as if taken within the state if it is accompanied by such certificate or certificates as would be required to entitle a deed acknowledged without the state to be recorded within the state if such deed had been acknowledged before the officer who administered the oath or affirmation.

(d) Form of certificate of oath or affirmation administered by officer of the armed forces of the United States. The certificate of an oath or affirmation administered within or without the state or the United States, by an officer of the armed forces of the United States authorized by the real property law to take acknowledgment of deeds, shall state:

1. the rank and serial number of the officer before whom the oath or affirmation is taken and the command to which he is attached;

2. that the person taking the oath or affirmation was, at the time of taking it, a person enlisted or commissioned in or serving in or with the armed forces of the United States or the dependent of such a person, or a person attached to or accompanying the armed forces of the United States; and

3. the serial number of the person who takes, or whose dependent takes the oath or affirmation, if such person is enlisted or commissioned in the armed forces of the United States. The place where such oath or affidavit is taken need not be disclosed.






Article 24 - (Civil Practice Law & Rules) PUBLICATION

2401 - Order when publication cannot be made.

2401. Order when publication cannot be made. 1. Where because of circumstances beyond the control of a party required to publish, publication required by any statute, rule or court order cannot be made or completed in the specified place or newspaper in the required manner, the court may by order require such other publication as will not unduly prejudice any other party.

2. Notwithstanding the provisions of paragraph 1, if publication required by any statute, rule or court order has been commenced and cannot be completed because of the suspension or termination of publication by a newspaper, publication may be completed in any other newspaper which complies with the statute, rule, or order without further court order.



2402 - Computation of time for publication of notice.

2402. Computation of time for publication of notice. The period of publication of a legal notice shall be computed by excluding the first day of publication and including the day on which the act or event of which notice is given is to take place or which completes the full period of publication.






Article 25 - (Civil Practice Law & Rules) UNDERTAKINGS

2501 - Undertaking; definition.

2501. Undertaking; definition. Undertaking includes

1. Any obligation, whether or not the principal is a party thereto, which contains a covenant by a surety to pay the required amount, as specified therein, if any required condition, as specified therein or as provided in subdivision (c) section 2502, is not fulfilled; and

2. any deposit, made subject to the required condition, of the required amount in legal tender of the United States or in face value of unregistered bonds of the United States or of the state.



2502 - Surety; form of affidavit; two or more undertakings; condition; acknowledgment.

2502. Surety; form of affidavit; two or more undertakings; condition; acknowledgment. (a) Surety; form of affidavit. Unless the court orders otherwise, surety shall be:

1. an insurance company authorized to execute the undertaking within the state, or

2. a natural person, except an attorney, who shall execute with the undertaking his affidavit setting forth his full name and address and that he is domiciled within the state and worth at least the amount specified in the undertaking exclusive of liabilities and of property exempt from application to the satisfaction of a judgment.

(b) Two or more undertakings. Where two or more undertakings are authorized or required to be given, they may be contained in the same instrument.

(c) Condition. Where no condition is specified in an undertaking in an action or proceeding, the condition shall be that the principal shall faithfully and fairly discharge the duties and fulfill the obligations imposed by law, or court order. Where the condition specifies that the undertaking is to be void upon payment of an amount or performance of an act, the undertaking shall be construed in accordance with the provisions of section 7-301 of the general obligations law.

(d) Acknowledgment. The undertaking shall be acknowledged in the form required to entitle a deed to be recorded.



2503 - Undertaking of more than one thousand dollars; real property; lien.

2503. Undertaking of more than one thousand dollars; real property; lien. (a) Creation of lien. Unless the court orders otherwise, an undertaking in an amount of more than one thousand dollars, which is not a deposit of legal tender of the United States or in face value of unregistered bonds of the United States or of the state, upon which natural persons are surety shall be secured by real property located in the state which shall be worth the amount specified in the undertaking exclusive of all encumbrances. Such undertaking shall create a lien on the real property when recorded in the individual surety bond liens docket in the office of the clerk or register of the county where the real property is located.

(b) Affidavit of surety. The affidavit of the surety shall contain, in addition to the information required by subdivision (a) of section 2502:

1. a statement that the surety or sureties is or are the sole owner or owners of the real property offered as security;

2. a description of the property, sufficiently identified to establish the lien of the undertaking;

3. a statement of the total amount of the liens, unpaid taxes, and other encumbrances against each property offered; and

4. a statement of the assessed value of each property offered, its market value, and the value of the equity over and above all encumbrances, liens and unpaid taxes.

(c) Filing of affidavit; recording. A duplicate original of the affidavit required by this rule shall be filed in the office of the clerk or register of the county where the real property is located. The following information shall be entered on the individual surety bond liens docket in the office of the clerk or register of the county where the real property is located:

1. the names of the sureties listed in alphabetical order;

2. the amount of the undertaking;

3. a description of the real property or properties offered as security thereunder, sufficiently identified to clearly establish the lien of the undertaking;

4. the date of such recording;

5. the title of the action, proceeding or estate; and

6. the court in which the papers are filed.

(d) Release of lien. The clerk or register of the county where the property is located shall make an entry, which shall constitute a release of the lien for all purposes and as to all persons, upon

1. the filing of a consent acknowledged by the person for whose benefit the undertaking was given in the form required to entitle a deed to be recorded; or

2. the order of the court, discharging the surety, made upon motion with such notice to other persons as the court may direct.



2504 - Waiver of undertaking; removal and change of parties.

2504. Waiver of undertaking; removal and change of parties. (a) Waiver of undertaking. Unless the court orders otherwise, an undertaking may be waived by the written consent of all parties.

(b) Removal and change of parties. The liability on an undertaking shall remain in effect in favor of the party for whose benefit it was given, notwithstanding a removal of the action or a change of parties.



2505 - Filing of undertaking; service upon adverse party; time when effective.

2505. Filing of undertaking; service upon adverse party; time when effective. An undertaking together with any affidavit required by this article shall be filed with the clerk of the court in which the action is triable, or, upon an appeal, in the office where the judgment or order of the court of original instance is entered, and a copy shall be served upon the adverse party. The undertaking is effective when so served and filed.



2506 - Exception to surety; allowance where no exception taken.

2506. Exception to surety; allowance where no exception taken. (a) Exception to surety. If a certificate of qualification issued pursuant to subsections (b), (c) and (d) of section one thousand one hundred eleven of the insurance law is not filed with the undertaking, a party may except to the sufficiency of a surety by a written notice of exception served upon the adverse party within ten days after receipt of a copy of the undertaking. Where the undertaking has been served upon a party by the sheriff, the notice of exception shall be served on the sheriff and on the adverse party. Exceptions deemed by the court to have been taken unnecessarily, or for vexation or delay, may, upon notice, be set aside, with costs.

(b) Allowance where no exception taken. Where no exception to sureties is taken within ten days or where exceptions taken are set aside the undertaking is allowed.



2507 - Justification of surety.

2507. Justification of surety. (a) Motion to justify. Within ten days after service of notice of exception, the surety excepted to or the person upon whose behalf the undertaking was given shall move to justify, upon notice to the adverse party and to the sheriff if he was served with the undertaking. The surety shall be present upon the hearing of such motion to be examined under oath. If the court find the surety sufficient, it shall make an appropriate indorsement on the undertaking. A certificate of qualification issued pursuant to subsections (b), (c) and (d) of section one thousand one hundred eleven of the insurance law shall be accepted in lieu of a justification.

(b) Failure to justify. If a motion to justify is not made within ten days after the notice of exception is served, the undertaking shall then be without effect, except as provided in this subdivision. Unless otherwise provided by order of court, a surety on an undertaking excepted to and not justified shall remain liable until a new undertaking is given and allowed, but the original undertaking shall be otherwise without effect.



2508 - Motion for new or additional undertaking.

2508. Motion for new or additional undertaking. Upon motion of any interested person, upon notice to the parties and surety, and to the sheriff, where he was required to be served with the undertaking, the court may order a new or additional undertaking, a justification or rejustification of sureties, or new or additional sureties. Unless otherwise provided by order of court, a surety, on the original undertaking shall remain liable until such order is complied with, but the original undertaking shall be otherwise without effect.



2509 - Control of assets by agreement with surety.

2509. Control of assets by agreement with surety. Any person of whom an undertaking is required may agree with his surety for the deposit of any assets for which his surety may be held responsible with a bank, or safe deposit or trust company, authorized to do business in the state, if such deposit is otherwise proper and in such manner as to prevent withdrawal without the written consent of the surety or an order of court, made on notice to the surety. The agreement shall not affect the liability of the principal or surety as established by the terms of the undertaking.



2510 - Discharge of surety on the undertaking of a fiduciary.

2510. Discharge of surety on the undertaking of a fiduciary. (a) Motion; new undertaking; accounting. Surety on the undertaking of any fiduciary may move with notice to the person upon whose behalf the undertaking was given, to be discharged from liability for any act or omission of such fiduciary subsequent to the order of the court or the time when a new undertaking satisfactory to the court is filed. The court may restrain such fiduciary from acting pending the order discharging such surety from liability. Upon the hearing, the court shall order the fiduciary to give a new undertaking and to account, within such time as the court orders but not exceeding twenty days, for all his acts. If a new undertaking is filed the fiduciary shall account for his acts up to and including the date of such filing. Where the fiduciary does not comply with the order to account, the surety may make and file such account with the same effect as though filed by the fiduciary, and may utilize any disclosure device in obtaining information necessary for such an accounting. The court shall make such provisions with respect to commissions, allowances, disbursements and costs as it deems just.

(b) Settlement of account. When such account has been filed, the court, upon sufficient notice, shall order all persons interested in the proceedings to attend a settlement of the account at a time and place specified, and such settlement shall be made and the rights and liabilities of all parties to the proceeding shall be determined and enforced. After settlement of the account, the court shall make an order relieving the surety from any act or omission of the fiduciary subsequent to the date of such order or the time when a new undertaking satisfactory to the court was filed, whichever is earlier. Upon written demand by the fiduciary, the surety shall return any compensation paid for the unexpired portion of such suretyship.



2511 - Liability of surety.

2511. Liability of surety. Where two or more persons are surety on an undertaking in an action or proceeding, they shall be jointly and severally liable. The amount recoverable from a surety shall be determined in accordance with the provisions of section 7-301 of the general obligations law.



2512 - Undertaking by the state, municipal corporation or public officer.

2512. Undertaking by the state, municipal corporation or public officer. 1. Any provision of law authorizing or requiring an undertaking to be given by a party shall be construed as excluding the state, a domestic municipal corporation or a public officer in behalf of the state or of such a corporation. Such parties shall, however, be liable for damages as provided in such provision of law in an amount not exceeding an amount which shall be fixed by the court whenever it would require an undertaking of a private party.

2. Where an appeal is taken by any such party, only the court to which the appeal is taken may fix the amount which shall limit the liability for damages pursuant to this section.



2513 - Action on undertaking to a public officer, board or municipal corporation.

2513. Action on undertaking to a public officer, board or municipal corporation. A person for whose benefit an undertaking has been given to a public officer, board or municipal corporation of the state may move, on notice to persons interested in the disposition of the proceeds, for leave to bring an action in his own name for breach of a condition.






Article 26 - (Civil Practice Law & Rules) PROPERTY PAID INTO COURT

2601 - Payment of money or securities into court.

2601. Payment of money or securities into court. (a) Discharge of party paying money into court. A party paying money into court pursuant to the direction of the court is discharged thereby from all further liability to the extent of the money so paid in.

(b) Delivery of money and securities to county treasurer; commissioner of finance of city of New York. All moneys and securities paid into court shall be delivered either by the party making the payment into court or when an officer other than the county treasurer first receives them, by that officer, to the county treasurer of the county where the action is triable or to such other county treasurer as the court specially directs. Where money or securities are received by an officer other than the county treasurer, he shall deliver them to the county treasurer within two days after he receives them. The commissioner of finance of the city of New York shall be considered the treasurer of each of the counties included within the city.

(c) Title to funds paid into court. Title for the benefit of interested parties is vested in the county treasurer to whom any security is transferred pursuant to this article. Any security purchased by the county treasurer as an investment of money paid into court shall be purchased in the name of his office. He may bring an action upon or in relation to a security in his official or representative character.

(d) Subsequent control of money or securities paid into court. A court may direct that money or securities in the custody of a county treasurer pursuant to this section be transferred or invested as it deems proper.



2602 - Payment into court of property other than money or securities; deposit with warehouse or safe deposit company.

2602. Payment into court of property other than money or securities; deposit with warehouse or safe deposit company. Property paid into court, other than money or securities, shall not be delivered to the county treasurer. The court may direct that such property be deposited in a warehouse or safe deposit company upon the filing of a bond for the cost of such storage by the party paying the property into court or the party who requested such disposition, as the court may provide. It may make such other or subsequent disposition as it deems proper.



2603 - Cost of administration of property paid into court.

2603. Cost of administration of property paid into court. A party entitled to the income of any property paid into court shall be charged with the expense of administering such property and of receiving and paying over the income thereof.



2604 - Calculation of gross sum in lieu of income.

2604. Calculation of gross sum in lieu of income. A gross sum payable to a party in lieu of the income of a sum of money paid into court for his benefit shall be calculated according to article four of the real property actions and proceedings law.



R2605 - Duties of depositories.

Rule 2605. Duties of depositories. When property paid into court is deposited with any depository, the entry of such deposit in the books of the depository shall contain a short reference to the title of the cause or matter in relation to which the deposit is made and shall specify the time from which any interest or accumulation on the deposit, if any, is to commence. On or before the first day of February in each year, such depository shall transmit to the appellate division of the supreme court in the department in which the depository is situated a statement describing the property in its custody, including interest or accumulation, if any, to the credit of each cause or matter on the last preceding first day of January.



R2606 - Obtaining order for payment out of court.

Rule 2606. Obtaining order for payment out of court. Unless otherwise directed by the judgment or order under which the property was paid into court, an order for the payment of property out of court shall be made only:

1. on motion with notice to all parties who have appeared or filed a notice of claim to such property; or

2. by special proceeding. In either case the petition shall be accompanied by a copy of the judgment, order or other paper under which the property was paid into court, together with a certificate of the county treasurer or other depository of the property, showing the present condition and amount thereof, and stating separately, in the case of money, the amount of principal and interest.



R2607 - Payment of property paid into court.

Rule 2607. Payment of property paid into court. No property paid into court, or income from such property, shall be paid out except upon order of the court directing payment to a specified person, except that if the property so paid into court, or the income from such property, inclusive of interest, does not exceed fifty dollars, a county treasurer may pay the same, without a court order, to the person entitled thereto or his authorized attorney. When the whole or remaining balance of all payments of money into court in an action, or the whole or remaining balance of a distributive share thereof, or any security or other property, is directed to be paid out of court, the order must direct the payment of all accrued income belonging to the party to whom such money or distributive share or remaining balance thereof, or security or other property is paid. A certified copy of the order directing payment shall be delivered to the county treasurer or other custodian of the property. The custodian, in the case of money, shall draw a draft payable to the order of the party entitled thereto specifying the title of the cause or matter on account of which the draft is made and the date of the order authorizing the draft. A certified copy of the order, accompanied by a draft in the case of money, shall be delivered to the depository of the property before it shall pay out any property. If an order directs that periodic payments be made, the filing of one copy of the order shall be sufficient to authorize the payment of subsequent drafts in pursuance thereof. Any other provision of law to the contrary notwithstanding, if an order directing payment by the county treasurer is made by the court, the copy of the order to be delivered to the county treasurer and the depository as herein provided shall be certified by the clerk of the court to be a true copy of the original of such order on file in his office.



2608 - Liability of custodian.

2608. Liability of custodian. No liability shall attach to a custodian of property paid into court because of a payment made by him in good faith in accordance with the direction of an order of the court or as provided in rule 2607.



R2609 - Deposit by referee appointed to sell property.

Rule 2609. Deposit by referee appointed to sell property. Money received by a referee appointed to sell property shall be deposited forthwith by the referee, in his name as referee, in a bank or trust company authorized to transact business in this state, or with the chief fiscal officer or county treasurer of the county in which the action or proceeding is pending, as the court shall designate. Such moneys when paid to the chief fiscal officer of the county or county treasurer shall not be withdrawn except as directed by the judgment or order under which the deposit is made, or by an order under rule 2606.






Article 27 - (Civil Practice Law & Rules) DISPOSITION OF PROPERTY IN LITIGATION

2701 - When court may order disposition of property.

2701. When court may order disposition of property. The court, upon motion or on its own initiative, with such notice as it deems proper, may order personal property capable of delivery which is the subject of the action, paid into court, or delivered to such person as it may direct, with such security as the court shall direct, and subject to its further direction if:

1. a party has such property in his possession, custody or control as trustee for another party or where it belongs or is due to another party; or

2. a party has such property in his possession, custody or control and it belongs or is due to another party, where special circumstances make it desirable that payment or delivery to such other party should be withheld; or

3. the ownership of such property will depend on the outcome of a pending action and no party is willing to accept possession or custody of it during the pendency of the action.



2702 - Sale of property.

2702. Sale of property. On motion of any party, the court may order the sale, in such manner and on such terms as it deems proper, of any personal property capable of delivery which is the subject of the action if it shall appear likely that its value will be substantially decreased during the pendency of the action. Any party to the action may purchase such property at a judicially-directed sale held pursuant to this section without prejudice to his claim.



2703 - Enforcement of order directing disposition of property.

2703. Enforcement of order directing disposition of property. Where the court has directed disposition of personal property capable of delivery and the direction is disobeyed, the court by order, in addition to punishing the disobedience as a contempt, may require the sheriff to take and dispose of the property in accordance with its direction.






Article 30 - (Civil Practice Law & Rules) REMEDIES AND PLEADING

3001 - Declaratory judgment.

3001. Declaratory judgment. The supreme court may render a declaratory judgment having the effect of a final judgment as to the rights and other legal relations of the parties to a justiciable controversy whether or not further relief is or could be claimed. If the court declines to render such a judgment it shall state its grounds. A party who has brought a claim for personal injury or wrongful death against another party may maintain a declaratory judgment action directly against the insurer of such other party, as provided in paragraph six of subsection (a) of section three thousand four hundred twenty of the insurance law.



3002 - Actions and relief not barred for inconsistency.

3002. Actions and relief not barred for inconsistency. (a) Action against several persons. Where causes of action exist against several persons, the commencement or maintenance of an action against one, or the recovery against one of a judgment which is unsatisfied, shall not be deemed an election of remedies which bars an action against the others.

(b) Action against agent and undisclosed principal. Where causes of action exist against an agent and his undisclosed principal, the commencement or maintenance, after disclosure of the principal, of an action against either, or the recovery of a judgment against either which is unsatisfied, shall not be deemed an election of remedies which bars an action against the other.

(c) Action for conversion and on contract. Where causes of action exist against several persons for the conversion of property and upon express or implied contract, the commencement or maintenance of an action against one, or the recovery against one of a judgment which is unsatisfied, either for the conversion or upon the contract, shall not be deemed an election of remedies which bars an action against the others either for the conversion or upon the contract.

(d) Action on contract and to reform. A judgment denying recovery in an action upon an agreement in writing shall not be deemed to bar an action to reform such agreement and to enforce it as reformed.

(e) Claim for damages and rescission. A claim for damages sustained as a result of fraud or misrepresentation in the inducement of a contract or other transaction, shall not be deemed inconsistent with a claim for rescission or based upon rescission. In an action for rescission or based upon rescission the aggrieved party shall be allowed to obtain complete relief in one action, including rescission, restitution of the benefits, if any, conferred by him as a result of the transaction, and damages to which he is entitled because of such fraud or misrepresentation; but such complete relief shall not include duplication of items of recovery.

(f) Vendee's lien not to depend upon form of action. When relief is sought, in an action or by way of defense or counterclaim, by a vendee under an agreement for the sale or exchange of real property, because of the rescission, failure, invalidity or disaffirmance of such agreement, a vendee's lien upon the property shall not be denied merely because the claim is for rescission, or is based upon the rescission, failure, invalidity or disaffirmance of such agreement.



3003 - Action for periodic payments due under pension or retirement contract no bar to action for future installments.

3003. Action for periodic payments due under pension or retirement contract no bar to action for future installments. The commencement or maintenance of an action for the recovery of payments which have become due under the terms of a written agreement providing for the payment of a pension or retirement compensation or deferred compensation for a period of years or for life, whether or not such agreement is part of an employment contract, shall not be deemed to bar subsequent actions to recover payments thereafter becoming due under the terms of such agreement.



3004 - Where restoration of benefits before judgment unnecessary.

3004. Where restoration of benefits before judgment unnecessary. A party who has received benefits by reason of a transaction that is void or voidable because of fraud, misrepresentation, mistake, duress, infancy or incompetency, and who, in an action or by way of defense or counterclaim, seeks rescission, restitution, a declaration or judgment that such transaction is void, or other relief, whether formerly denominated legal or equitable, dependent upon a determination that such transaction was void or voidable, shall not be denied relief because of a failure to tender before judgment restoration of such benefits; but the court may make a tender of restoration a condition of its judgment, and may otherwise in its judgment so adjust the equities between the parties that unjust enrichment is avoided.



3005 - Relief against mistake of law.

3005. Relief against mistake of law. When relief against a mistake is sought in an action or by way of defense or counterclaim, relief shall not be denied merely because the mistake is one of law rather than one of fact.



3011 - Kinds of pleadings.

3011. Kinds of pleadings. There shall be a complaint and an answer. An answer may include a counterclaim against a plaintiff and a cross-claim against a defendant. A defendant's pleading against another claimant is an interpleader complaint, or against any other person not already a party is a third-party complaint. There shall be a reply to a counterclaim denominated as such, an answer to an interpleader complaint or third-party complaint, and an answer to a cross-claim that contains a demand for an answer. If no demand is made, the cross-claim shall be deemed denied or avoided. There shall be no other pleading unless the court orders otherwise.



3012 - Service of pleadings and demand for complaint.

3012. Service of pleadings and demand for complaint. (a) Service of pleadings. The complaint may be served with the summons. A subsequent pleading asserting new or additional claims for relief shall be served upon a party who has not appeared in the manner provided for service of a summons. In any other case, a pleading shall be served in the manner provided for service of papers generally. Service of an answer or reply shall be made within twenty days after service of the pleading to which it responds.

(b) Service of complaint where summons served without complaint. If the complaint is not served with the summons, the defendant may serve a written demand for the complaint within the time provided in subdivision (a) of rule 320 for an appearance. Service of the complaint shall be made within twenty days after service of the demand. Service of the demand shall extend the time to appear until twenty days after service of the complaint. If no demand is made, the complaint shall be served within twenty days after service of the notice of appearance. The court upon motion may dismiss the action if service of the complaint is not made as provided in this subdivision. A demand or motion under this subdivision does not of itself constitute an appearance in the action.

(c) Additional time to serve answer where summons and complaint not personally delivered to person to be served within the state. If the complaint is served with the summons and the service is made on the defendant by delivering the summons and complaint to an official of the state authorized to receive service in his behalf or if service of the summons and complaint is made pursuant to section 303, paragraphs two, three, four or five of section 308, or sections 313, 314 or 315, service of an answer shall be made within thirty days after service is complete.

(d) Extension of time to appear or plead. Upon the application of a party, the court may extend the time to appear or plead, or compel the acceptance of a pleading untimely served, upon such terms as may be just and upon a showing of reasonable excuse for delay or default.



3012-A - Certificate of merit in medical, dental and podiatric malpractice actions.

3012-a. Certificate of merit in medical, dental and podiatric malpractice actions. (a) In any action for medical, dental or podiatric malpractice, the complaint shall be accompanied by a certificate, executed by the attorney for the plaintiff, declaring that:

(1) the attorney has reviewed the facts of the case and has consulted with at least one physician in medical malpractice actions, at least one dentist in dental malpractice actions or at least one podiatrist in podiatric malpractice actions who is licensed to practice in this state or any other state and who the attorney reasonably believes is knowledgeable in the relevant issues involved in the particular action, and that the attorney has concluded on the basis of such review and consultation that there is a reasonable basis for the commencement of such action; or

(2) the attorney was unable to obtain the consultation required by paragraph one of this subdivision because a limitation of time, established by article two of this chapter, would bar the action and that the certificate required by paragraph one of this subdivision could not reasonably be obtained before such time expired. If a certificate is executed pursuant to this subdivision, the certificate required by this section shall be filed within ninety days after service of the complaint; or

(3) the attorney was unable to obtain the consultation required by paragraph one of this subdivision because the attorney had made three separate good faith attempts with three separate physicians, dentists or podiatrists, in accordance with the provisions of paragraph one of this subdivision to obtain such consultation and none of those contacted would agree to such a consultation.

(b) Where a certificate is required pursuant to this section, a single certificate shall be filed for each action, even if more than one defendant has been named in the complaint or is subsequently named.

(c) Where the attorney intends to rely solely on the doctrine of "res ipsa loquitur", this section shall be inapplicable. In such cases, the complaint shall be accompanied by a certificate, executed by the attorney, declaring that the attorney is solely relying on such doctrine and, for that reason, is not filing a certificate required by this section.

(d) If a request by the plaintiff for the records of the plaintiff's medical or dental treatment by the defendants has been made and such records have not been produced, the plaintiff shall not be required to serve the certificate required by this section until ninety days after such records have been produced.

(e) For purposes of this section, and subject to the provisions of section thirty-one hundred one of this chapter, an attorney who submits a certificate as required by paragraph one or two of subdivision (a) of this section and the physician, dentist or podiatrist with whom the attorney consulted shall not be required to disclose the identity of the physician, dentist or podiatrist consulted and the contents of such consultation; provided, however, that when the attorney makes a claim under paragraph three of subdivision (a) of this section that he was unable to obtain the required consultation with the physician, dentist or podiatrist, the court may, upon the request of a defendant made prior to compliance by the plaintiff with the provisions of section thirty-one hundred of this chapter, require the attorney to divulge to the court the names of physicians, dentists or podiatrists refusing such consultation.

(f) The provisions of this section shall not be applicable to a plaintiff who is not represented by an attorney.

(g) The plaintiff may, in lieu of serving the certificate required by this section, provide the defendant or defendants with the information required by paragraph one of subdivision (d) of section thirty-one hundred one of this chapter within the period of time prescribed by this section.



3012-B - Certificate of merit in certain residential forclosure actions.

3012-b. Certificate of merit in certain residential foreclosure actions. (a) In any residential foreclosure action involving a home loan, as such term is defined in section thirteen hundred four of the real property actions and proceedings law, in which the defendant is a resident of the property which is subject to foreclosure, the complaint shall be accompanied by a certificate, signed by the attorney for the plaintiff, certifying that the attorney has reviewed the facts of the case and that, based on consultation with representatives of the plaintiff identified in the certificate and the attorney's review of pertinent documents, including the mortgage, security agreement and note or bond underlying the mortgage executed by defendant and all instruments of assignment, if any, and any other instrument of indebtedness including any modification, extension, and consolidation, to the best of such attorney's knowledge, information and belief there is a reasonable basis for the commencement of such action and that the plaintiff is currently the creditor entitled to enforce rights under such documents. If not attached to the summons and complaint in the action, a copy of the mortgage, security agreement and note or bond underlying the mortgage executed by defendant and all instruments of assignment, if any, and any other instrument of indebtedness including any modification, extension, and consolidation shall be attached to the certificate.

(b) Where a certificate is required pursuant to this section, a single certificate shall be filed for each action even if more than one defendant has been named in the complaint or is subsequently named.

(c) Where the documents required under subdivision (a) are not attached to the summons and complaint or to the certificate, the attorney for the plaintiff shall attach to the certificate supplemental affidavits by such attorney or representative of plaintiff attesting that such documents are lost whether by destruction, theft or otherwise. Nothing herein shall replace or abrogate plaintiff's obligations as set forth in the New York uniform commercial code.

(d) The provisions of subdivision (d) of rule 3015 of this article shall not be applicable to a defendant who is not represented by an attorney.

(e) If a plaintiff willfully fails to provide copies of the papers and documents as required by subdivision (a) of this section and the court finds, upon the motion of any party or on its own motion on notice to the parties, that such papers and documents ought to have been provided, the court may dismiss the complaint or make such final or conditional order with regard to such failure as is just including but not limited to denial of the accrual of any interest, costs, attorneys' fees and other fees, relating to the underlying mortgage debt. Any such dismissal shall be without prejudice and shall not be on the merits.



3013 - Particularity of statements generally.

3013. Particularity of statements generally. Statements in a pleading shall be sufficiently particular to give the court and parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved and the material elements of each cause of action or defense.



R3014 - Statements.

Rule 3014. Statements. Every pleading shall consist of plain and concise statements in consecutively numbered paragraphs. Each paragraph shall contain, as far as practicable, a single allegation. Reference to and incorporation of allegations may subsequently be by number. Prior statements in a pleading shall be deemed repeated or adopted subsequently in the same pleading whenever express repetition or adoption is unnecessary for a clear presentation of the subsequent matters. Separate causes of action or defenses shall be separately stated and numbered and may be stated regardless of consistency. Causes of action or defenses may be stated alternatively or hypothetically. A copy of any writing which is attached to a pleading is a part thereof for all purposes.



R3015 - Particularity as to specific matters.

Rule 3015. Particularity as to specific matters. (a) Conditions precedent. The performance or occurrence of a condition precedent in a contract need not be pleaded. A denial of performance or occurrence shall be made specifically and with particularity. In case of such denial, the party relying upon the performance or occurrence shall be required to prove on the trial only such performance or occurrence as shall have been so specified.

(b) Corporate status. Where any party is a corporation, the complaint shall so state and, where known, it shall specify the state, country or government by or under whose laws the party was created.

(c) Judgment, decision or determination. A judgment, decision or other determination of a court, judicial or quasi-judicial tribunal, or of a board or officer, may be pleaded without stating matter showing jurisdiction to render it.

(d) Signatures. Unless specifically denied in the pleadings each signature on a negotiable instrument is admitted.

(e) License to do business. Where the plaintiff's cause of action against a consumer arises from the plaintiff's conduct of a business which is required by state or local law to be licensed by the department of consumer affairs of the city of New York, the Suffolk county department of consumer affairs, the Westchester county department of consumer affairs/weight-measures, the county of Rockland, the county of Putnam or the Nassau county department of consumer affairs, the complaint shall allege, as part of the cause of action, that plaintiff was duly licensed at the time of services rendered and shall contain the name and number, if any, of such license and the governmental agency which issued such license. The failure of the plaintiff to comply with this subdivision will permit the defendant to move for dismissal pursuant to paragraph seven of subdivision (a) of rule thirty-two hundred eleven of this chapter.



R3016 - Particularity in specific actions.

Rule 3016. Particularity in specific actions. (a) Libel or slander. In an action for libel or slander, the particular words complained of shall be set forth in the complaint, but their application to the plaintiff may be stated generally.

(b) Fraud or mistake. Where a cause of action or defense is based upon misrepresentation, fraud, mistake, wilful default, breach of trust or undue influence, the circumstances constituting the wrong shall be stated in detail.

(c) Separation or divorce. In an action for separation or divorce, the nature and circumstances of a party's alleged misconduct, if any, and the time and place of each act complained of, if any, shall be specified in the complaint or counterclaim as the case may be.

(d) Judgment. In an action on a judgment, the complaint shall state the extent to which any judgment recovered by the plaintiff against the defendant, or against a person jointly liable with the defendant, on the same cause of action has been satisfied.

(e) Law of foreign country. Where a cause of action or defense is based upon the law of a foreign country or its political subdivision, the substance of the foreign law relied upon shall be stated.

(f) Sale and delivery of goods or performing of labor or services. In an action involving the sale and delivery of goods, or the performing of labor or services, or the furnishing of materials, the plaintiff may set forth and number in his verified complaint the items of his claim and the reasonable value or agreed price of each. Thereupon the defendant by his verified answer shall indicate specifically those items he disputes and whether in respect of delivery or performance, reasonable value or agreed price.

(g) Personal injury. In an action designated in subsection (a) of section five thousand one hundred four of the insurance law, for personal injuries arising out of negligence in the use or operation of a motor vehicle in this state, the complaint shall state that the plaintiff has sustained a serious injury, as defined in subsection (d) of section five thousand one hundred two of the insurance law, or economic loss greater than basic economic loss, as defined in subsection (a) of section five thousand one hundred two of the insurance law.

(h) Gross negligence or intentional infliction of harm by certain directors, officers or trustees of certain corporations, associations, organizations or trusts. In an action or proceeding based upon the conduct of a director, officer or trustee described in section seven hundred twenty-a of the not-for-profit corporation law or subdivision six of section 20.09 of the arts and cultural affairs law, the complaint shall be verified and shall state whether or not said complaint is based upon gross negligence or intentional infliction of harm.

(i) Privacy of name in certain legal challenges to college/university disciplinary findings. In any proceeding brought against a college or university that is chartered by the regents or incorporated by special act of the legislature, which proceeding seeks to vacate or modify a finding that a student was responsible for a violation of college or university rules regarding a violation covered by article one hundred twenty-nine-B of the education law, the name and identifying biographical information of any student shall be presumptively confidential and shall not be included in the pleadings and other papers from such proceeding absent a waiver or cause shown as determined by the court. Such witnesses shall be identified only as numbered witnesses. If such a name or identifying biographical information appears in a pleading or paper filed in such a proceeding, the court, absent such a waiver or cause shown, shall direct the clerk of the court to redact such name and identifying biographical information and so advise the parties.



3017 - Demand for relief.

3017. Demand for relief. (a) Generally. Except as otherwise provided in subdivision (c) of this section, every complaint, counterclaim, cross-claim, interpleader complaint, and third-party complaint shall contain a demand for the relief to which the pleader deems himself entitled. Relief in the alternative or of several different types may be demanded. Except as provided in section 3215, the court may grant any type of relief within its jurisdiction appropriate to the proof whether or not demanded, imposing such terms as may be just.

(b) Declaratory judgment. In an action for a declaratory judgment, the demand for relief in the complaint shall specify the rights and other legal relations on which a declaration is requested and state whether further or consequential relief is or could be claimed and the nature and extent of any such relief which is claimed.

(c) Personal injury or wrongful death actions. In an action to recover damages for personal injuries or wrongful death, the complaint, counterclaim, cross-claim, interpleader complaint, and third-party complaint shall contain a prayer for general relief but shall not state the amount of damages to which the pleader deems himself entitled. If the action is brought in the supreme court, the pleading shall also state whether or not the amount of damages sought exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction. Provided, however, that a party against whom an action to recover damages for personal injuries or wrongful death is brought, may at any time request a supplemental demand setting forth the total damages to which the pleader deems himself entitled. A supplemental demand shall be provided by the party bringing the action within fifteen days of the request. In the event the supplemental demand is not served within fifteen days, the court, on motion, may order that it be served. A supplemental demand served pursuant to this subdivision shall be treated in all respects as a demand made pursuant to subdivision (a) of this section.



3018 - Responsive pleadings.

3018. Responsive pleadings. (a) Denials. A party shall deny those statements known or believed by him to be untrue. He shall specify those statements as to the truth of which he lacks knowledge or information sufficient to form a belief and this shall have the effect of a denial. All other statements of a pleading are deemed admitted, except that where no responsive pleading is permitted they are deemed denied or avoided.

(b) Affirmative defenses. A party shall plead all matters which if not pleaded would be likely to take the adverse party by surprise or would raise issues of fact not appearing on the face of a prior pleading such as arbitration and award, collateral estoppel, culpable conduct claimed in diminution of damages as set forth in article fourteen-A, discharge in bankruptcy, facts showing illegality either by statute or common law, fraud, infancy or other disability of the party defending, payment, release, res judicata, statute of frauds, or statute of limitation. The application of this subdivision shall not be confined to the instances enumerated.



3019 - Counterclaims and cross-claims.

3019. Counterclaims and cross-claims. (a) Subject of counterclaims. A counterclaim may be any cause of action in favor of one or more defendants or a person whom a defendant represents against one or more plaintiffs, a person whom a plaintiff represents or a plaintiff and other persons alleged to be liable.

(b) Subject of cross-claims. A cross-claim may be any cause of action in favor of one or more defendants or a person whom a defendant represents against one or more defendants, a person whom a defendant represents or a defendant and other persons alleged to be liable. A cross-claim may include a claim that the party against whom it is asserted is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant.

(c) Counterclaim against trustee or nominal plaintiff. In an action brought by a trustee or in the name of a plaintiff who has no actual interest in the contract upon which it is founded, a claim against the plaintiff shall not be allowed as a counterclaim, but a claim existing against the person beneficially interested shall be allowed as a counterclaim to the extent of the plaintiff's claim, if it might have been so allowed in an action brought by the person beneficially interested.

(d) Cause of action in counterclaim or cross-claim deemed in complaint. A cause of action contained in a counterclaim or a cross-claim shall be treated, as far as practicable, as if it were contained in a complaint, except that separate process, trial or judgment may not be had unless the court so orders. Where a person not a party is alleged to be liable a summons and answer containing the counterclaim or cross-claim shall be filed, whereupon he or she shall become a defendant. Service upon such a defendant shall be by serving a summons and answer containing the counterclaim or cross-claim. Such defendant shall serve a reply or answer as if he or she were originally a party.



3020 - Verification.

3020. Verification. (a) Generally. A verification is a statement under oath that the pleading is true to the knowledge of the deponent, except as to matters alleged on information and belief, and that as to those matters he believes it to be true. Unless otherwise specified by law, where a pleading is verified, each subsequent pleading shall also be verified, except the answer of an infant and except as to matter in the pleading concerning which the party would be privileged from testifying as a witness. Where the complaint is not verified, a counterclaim, cross-claim or third-party claim in the answer may be separately verified in the same manner and with the same effect as if it were a separate pleading.

(b) When answer must be verified. An answer shall be verified:

1. when the complaint charges the defendant with having confessed or suffered a judgment, executed a conveyance, assignment or other instrument, or transferred or delivered money or personal property with intent to hinder, delay or defraud his creditors, or with being a party or privy to such a transaction by another person with like intent towards the creditors of that person, or with any fraud whatever affecting a right or the property of another; or

2. in an action against a corporation to recover damages for the non-payment of a promissory note or other evidence of debt for the absolute payment of money upon demand or at a particular time.

(c) Defense not involving the merits. A defense which does not involve the merits of the action shall be verified.

(d) By whom verification made. The verification of a pleading shall be made by the affidavit of the party, or, if two or more parties united in interest are pleading together, by at least one of them who is acquainted with the facts, except:

1. if the party is a domestic corporation, the verification shall be made by an officer thereof and shall be deemed a verification by the party;

2. if the party is the state, a governmental subdivision, board, commission, or agency, or a public officer in behalf of any of them, the verification may be made by any person acquainted with the facts; and

3. if the party is a foreign corporation, or is not in the county where the attorney has his office, or if there are two or more parties united in interest and pleading together and none of them acquainted with the facts is within that county, or if the action or defense is founded upon a written instrument for the payment of money only which is in the possession of an agent or the attorney, or if all the material allegations of the pleading are within the personal knowledge of an agent or the attorney, the verification may be made by such agent or attorney.



R3021 - Form of affidavit of verification.

Rule 3021. Form of affidavit of verification. The affidavit of verification must be to the effect that the pleading is true to the knowledge of the deponent, except as to the matters therein stated to be alleged on information and belief, and that as to those matters he believes it to be true. If it is made by a person other than the party, he must set forth in the affidavit the grounds of his belief as to all matters not stated upon his knowledge and the reason why it is not made by the party.



R3022 - Remedy for defective verification.

Rule 3022. Remedy for defective verification. A defectively verified pleading shall be treated as an unverified pleading. Where a pleading is served without a sufficient verification in a case where the adverse party is entitled to a verified pleading, he may treat it as a nullity, provided he gives notice with due diligence to the attorney of the adverse party that he elects so to do.



R3023 - Construction of verified pleading.

Rule 3023. Construction of verified pleading. The allegations or denials in a verified pleading must, in form, be stated to be made by the party pleading. Unless they are stated to be made upon the information and belief of the party, they must be regarded for all purposes, including a criminal prosecution, as having been made upon the knowledge of the person verifying the pleading. An allegation that the party has not sufficient knowledge or information to form a belief with respect to a matter, must, for the same purposes, be regarded as an allegation that the person verifying the pleading has not such knowledge or information.



R3024 - Motion to correct pleadings.

Rule 3024. Motion to correct pleadings. (a) Vague or ambiguous pleadings. If a pleading is so vague or ambiguous that a party cannot reasonably be required to frame a response he may move for a more definite statement.

(b) Scandalous or prejudicial matter. A party may move to strike any scandalous or prejudicial matter unnecessarily inserted in a pleading.

(c) Time limits; pleading after disposition. A notice of motion under this rule shall be served within twenty days after service of the challenged pleading. If the motion is denied, the responsive pleading shall be served within ten days after service of notice of entry of the order and, if it is granted, an amended pleading complying with the order shall be served within that time.



R3025 - Amended and supplemental pleadings.

Rule 3025. Amended and supplemental pleadings. (a) Amendments without leave. A party may amend his pleading once without leave of court within twenty days after its service, or at any time before the period for responding to it expires, or within twenty days after service of a pleading responding to it.

(b) Amendments and supplemental pleadings by leave. A party may amend his or her pleading, or supplement it by setting forth additional or subsequent transactions or occurrences, at any time by leave of court or by stipulation of all parties. Leave shall be freely given upon such terms as may be just including the granting of costs and continuances. Any motion to amend or supplement pleadings shall be accompanied by the proposed amended or supplemental pleading clearly showing the changes or additions to be made to the pleading.

(c) Amendment to conform to the evidence. The court may permit pleadings to be amended before or after judgment to conform them to the evidence, upon such terms as may be just including the granting of costs and continuances.

(d) Responses to amended or supplemental pleadings. Except where otherwise prescribed by law or order of the court, there shall be an answer or reply to an amended or supplemental pleading if an answer or reply is required to the pleading being amended or supplemented. Service of such an answer or reply shall be made within twenty days after service of the amended or supplemental pleading to which it responds.



3026 - Construction.

3026. Construction. Pleadings shall be liberally construed. Defects shall be ignored if a substantial right of a party is not prejudiced.



3031 - Simplified procedure for court determination of disputes--action without pleadings.

3031. Simplified procedure for court determination of disputes--action without pleadings. An action may be commenced without the service of a summons, or may be continued after the service of a summons, without pleadings, by the filing of a statement, signed and acknowledged by all the parties or signed by their attorneys, specifying plainly and concisely the claims and defenses between the parties and the relief requested. Signing constitutes a certificate that the issues are genuine, and such filing, together with a note of issue, to be filed at the same time, shall constitute the joinder of issues in the action. The procedure in any action commenced under this section shall constitute "the New York Simplified Procedure for Court Determination of Disputes" and it shall be sufficient so to identify the procedure in any contract or other document referring to it. A submission of a controversy under this procedure shall constitute a waiver by the parties of the right to trial by jury.



R3032 - Contents of statement.

Rule 3032. Contents of statement. The statement required when an action is commenced without summons, or continued after the service of a summons without pleadings, shall set forth plainly and concisely the claims and defenses in dispute between the parties and the relief sought, including the amount of money demanded, if any. With the permission of the court, amended or supplemental statements may be served and filed at any time.



3033 - Contracts to submit; enforcement of submission.

3033. Contracts to submit; enforcement of submission. 1. Any written contract, otherwise valid under the substantive law, to submit any existing or future controversy to the court pursuant to section 3031 is valid and enforceable and shall be construed as an implied consent of the parties to the jurisdiction of the supreme court of this state to enforce it pursuant to the procedures of rule 3036, and to enter judgment thereon, and shall constitute a waiver by the parties of the right to trial by jury.

2. If the parties to a dispute arising under a contract to submit a controversy to the court under section 3031 are unable to agree on a statement of claims and defenses and relief sought pursuant to that section, the court on motion shall settle the terms of the statement. In deciding the motion the court shall consider and determine any questions as to the existence of the contract or its validity or the failure of any party to perform it. If a substantial issue of fact be raised as to the making of the contract or submission or the failure to comply therewith, the court or judge shall proceed to trial of such issue without a jury, unless either party should demand a jury trial.



R3034 - Motion procedure to settle statement terms.

Rule 3034. Motion procedure to settle statement terms. 1. A party aggrieved by the failure of another to perform under a contract to submit a controversy, upon filing a statement, signed and acknowledged by the party, specifying the claim and the relief requested, may move for an order directing settlement of the terms of the statement, if necessary, and the determination of the controversy pursuant to the New York Simplified Procedure for Court Determination of Disputes.

2. Eight days notice of the motion, or such other notice as the court shall deem appropriate, shall be served upon the party alleged to be in default, in such manner as the court shall direct.

3. If there is no substantial question as to the making of the contract or submission, or the failure to comply therewith, the court shall proceed with the determination of the controversy pursuant to the simplified procedure and these rules. If the court shall find that a substantial issue of fact has been raised as to the making of the contract or submission, or the failure to comply therewith, and the motion shall not have been denied as a matter of law, the court shall proceed expeditiously with the trial thereof without a jury, unless either party upon argument of the motion shall have demanded in writing a trial by jury of the issue of the making of the contract or submission, in which event the court shall proceed as promptly as may be practicable with such trial before a jury.



3035 - Simplified procedure authorized.

3035. Simplified procedure authorized. (a) Implementation and pre-trial. The procedure in any action under the New York simplified procedure for court determination of disputes authorized by sections 3031 and 3033 shall be as provided in rule 3036 adopted to implement the provisions hereof, which is designed to promote the speedy hearing of such actions and to provide for such actions a procedure that is as simple and informal as circumstances will permit. A pre-trial conference may be held relative to the disposition of questions of law which might be conclusive in the action and avoid a trial.

(b) Technical rules of evidence dispensed. The technical rules of evidence shall be dispensed with to the extent specified in such rule 3036.

(c) Practice. The practice under this procedure relating to motions to stay or to transfer pending actions, and relating to venue, assessment of costs, entry of judgment, judgment by default, and the continuance of the action in case of death or incompetency of parties shall be as prescribed in the rules adopted pursuant hereto.



R3036 - Court determination.

Rule 3036. Court determination. 1. Except upon a trial under paragraph three of rule 3034 of the issue of the making of the contract or submission, the rules as to the admissibility of evidence, except as provided by statutes relating to privileged communications, and as to procedure shall be dispensed with unless the court shall otherwise direct, and shall not apply to or exclude, limit, or restrict the taking of any testimony and the adducing of any proof.

2. In any action brought pursuant to the simplified procedure for court determination of disputes in which the court shall be of the opinion that evidence by an impartial expert would be of material aid to the just determination of the action, it may direct that such evidence be obtained. The fee and expenses of such expert shall be paid by the parties as, in its discretion, the court may direct.

3. Any action or proceeding, other than one brought in accordance with the simplified procedure, which presents an issue referable to the court for determination under the simplified procedure may be stayed by the court in which such action or proceeding is pending, or by the supreme court.

4. If the court directs a party to the contract or submission to serve a statement within a given time, and the party fails to do so, or if a party fails to appear upon proper notice, judgment by default may be awarded.

5. At a pre-trial conference, or at any other time on motion of any party or on its own motion, on notice to the parties, and upon such terms and conditions as in its discretion may seem proper, the court may (a) order or allow any party to serve an additional or amended statement of facts; (b) direct pre-trial disclosure of evidence and discovery and inspection of books, records and documents; (c) permit the taking of depositions for use at the hearing; (d) limit or restrict the number of experts to be heard as witnesses; (e) clarify and define the issues to be tried; (f) stay or transfer and consolidate with the action any other civil action or proceeding pending in any court between parties to the action; (g) grant summary judgment in favor of any party as in rule 3212 provided.

6. After a statement complying with the requirements of rule 3032 or settled in accordance with rule 3034 has been filed, any party may serve and file a note of issue. Trial of the action shall commence on the date specified in such note of issue or as soon thereafter as may be practicable. Completion of preliminary procedures required by local court rules prior to the placing of a case upon the calendar for trial shall not be required in actions under the New York Simplified Procedure for Court Determination of Disputes.

7. The judgment roll shall consist of the submission or contract; the statement of claims and defenses; each paper submitted to the court upon a motion and each order of the court thereon; a copy of the judgment and of each paper necessarily affecting the judgment.

8. Those provisions of the civil practice law and rules pertaining to venue, entry and enforcement of judgment and the continuance of a civil action in case of the death or incompetency of parties shall apply to actions under the simplified procedure.

9. Costs and disbursements may be awarded by the court in its discretion. If awarded, the amount thereof must be included in the judgment.



3037 - Appeal.

3037. Appeal. An appeal may be taken only from a judgment, or an order determining the making of the contract or submission or the failure to comply therewith. There shall be no appeal from an intermediate order of the court or of a judge in an action under the simplified procedure provisions, except with the permission of the trial or appellate court, but such order or orders may be reviewed on the appeal from a judgment entered under these provisions. A decision of the trial judge on the facts shall be final if there is any substantial evidence to support it.



3041 - Bill of particulars in any case.

3041. Bill of particulars in any case. Any party may require any other party to give a bill of particulars of such party's claim, or a copy of the items of the account alleged in a pleading. As used elsewhere in this article, the term "bill of particulars" shall include "copy of the items of an account."



R3042 - Procedure for bill of particulars.

Rule 3042. Procedure for bill of particulars. (a) Demand. A demand for a bill of particulars shall be made by serving a written demand stating the items concerning which particulars are desired. Within thirty days of service of a demand for a bill of particulars, the party on whom the demand is made shall serve a bill of particulars complying with each item of the demand, except any item to which the party objects, in which event the reasons for the objection shall be stated with reasonable particularity. The assertion of an objection to one or more of the items in the demand shall not relieve the party on whom the demand is made from the obligation to respond in full within thirty days of service of the demand to the items of the demand to which no objection has been made.

(b) Amendment. In any action or proceeding in a court in which a note of issue is required to be filed, a party may amend the bill of particulars once as of course prior to the filing of a note of issue.

(c) Failure to respond or to comply with a demand. If a party fails to respond to a demand in a timely fashion or fails to comply fully with a demand, the party seeking the bill of particulars may move to compel compliance, or, if such failure is willful, for the imposition of penalties pursuant to subdivision (d) of this rule.

(d) Penalties for refusal to comply. If a party served with a demand for a bill of particulars willfully fails to provide particulars which the court finds ought to have been provided pursuant to this rule, the court may make such final or conditional order with regard to the failure or refusal as is just, including such relief as is set forth in section thirty-one hundred twenty-six of this chapter.

(e) Service of improper or unduly burdensome demands. If the court concludes that the demand for particulars, or a part thereof, is improper or unduly burdensome, in addition to vacating or modifying the demand, the court may make such order with regard to the improper or unduly burdensome demand as is just.



R3043 - Bill of particulars in personal injury actions.

Rule 3043. Bill of particulars in personal injury actions. (a) Specified particulars. In actions to recover for personal injuries the following particulars may be required:

(1) The date and approximate time of day of the occurrence;

(2) Its approximate location;

(3) General statement of the acts or omissions constituting the negligence claimed;

(4) Where notice of a condition is a prerequisite, whether actual or constructive notice is claimed;

(5) If actual notice is claimed, a statement of when and to whom it was given;

(6) Statement of the injuries and description of those claimed to be permanent, and in an action designated in subsection (a) of section five thousand one hundred four of the insurance law, for personal injuries arising out of negligence in the use or operation of a motor vehicle in this state, in what respect plaintiff has sustained a serious injury, as defined in subsection (d) of section five thousand one hundred two of the insurance law, or economic loss greater than basic economic loss, as defined in subsection (a) of section five thousand one hundred two of the insurance law;

(7) Length of time confined to bed and to house;

(8) Length of time incapacitated from employment; and

(9) Total amounts claimed as special damages for physicians' services and medical supplies; loss of earnings, with name and address of the employer; hospital expenses; nurses' services.

(b) Supplemental bill of particulars without leave. A party may serve a supplemental bill of particulars with respect to claims of continuing special damages and disabilities without leave of court at any time, but not less than thirty days prior to trial. Provided however that no new cause of action may be alleged or new injury claimed and that the other party shall upon seven days notice, be entitled to newly exercise any and all rights of discovery but only with respect to such continuing special damages and disabilities.

(c) Discretion of court. Nothing contained in the foregoing shall be deemed to limit the court in denying in a proper case, any one or more of the foregoing particulars, or in a proper case, in granting other, further or different particulars.



3044 - Verification of bill of particulars.

3044. Verification of bill of particulars. If a pleading is verified, a subsequent bill of particulars shall also be verified. A bill of particulars of any pleading with respect to a cause of action for negligence shall be verified whether such pleading be verified or not.



3045 - Arbitration of damages in medical, dental or podiatric malpractice actions.

3045. Arbitration of damages in medical, dental or podiatric malpractice actions. (a) At any time after service of a bill of particulars but no later than sixty days after filing of the notice of dental, medical or podiatric malpractice action pursuant to rule thirty-four hundred six of this chapter, any defendant in such an action may demand that the plaintiff elect whether to consent to the arbitration of damages upon a concession of liability in accordance with the provisions of this section.

(b) Within twenty days after receipt of such a demand, the plaintiff shall elect whether to arbitrate damages in such an action pursuant to such a concession of liability by the defendant or defendants in the action. If the defendant or defendants serve a concession of liability upon the plaintiff within twenty days after receipt of such an election, the issue of damages, including the proximate cause thereof, shall be subject to arbitration in accordance with the provisions of article seventy-five-A of this chapter. A concession of liability, made pursuant to this section, shall not be binding on the defendant for any other purpose.






Article 31 - (Civil Practice Law & Rules) DISCLOSURE

3101 - Scope of disclosure.

3101. Scope of disclosure. (a) Generally. There shall be full disclosure of all matter material and necessary in the prosecution or defense of an action, regardless of the burden of proof, by:

(1) a party, or the officer, director, member, agent or employee of a party;

(2) a person who possessed a cause of action or defense asserted in the action;

(3) a person about to depart from the state, or without the state, or residing at a greater distance from the place of trial than one hundred miles, or so sick or infirm as to afford reasonable grounds of belief that he or she will not be able to attend the trial, or a person authorized to practice medicine, dentistry or podiatry who has provided medical, dental or podiatric care or diagnosis to the party demanding disclosure, or who has been retained by such party as an expert witness; and

(4) any other person, upon notice stating the circumstances or reasons such disclosure is sought or required.

(b) Privileged matter. Upon objection by a person entitled to assert the privilege, privileged matter shall not be obtainable.

(c) Attorney's work product. The work product of an attorney shall not be obtainable.

(d) Trial preparation.

1. Experts. (i) Upon request, each party shall identify each person whom the party expects to call as an expert witness at trial and shall disclose in reasonable detail the subject matter on which each expert is expected to testify, the substance of the facts and opinions on which each expert is expected to testify, the qualifications of each expert witness and a summary of the grounds for each expert's opinion. However, where a party for good cause shown retains an expert an insufficient period of time before the commencement of trial to give appropriate notice thereof, the party shall not thereupon be precluded from introducing the expert's testimony at the trial solely on grounds of noncompliance with this paragraph. In that instance, upon motion of any party, made before or at trial, or on its own initiative, the court may make whatever order may be just. In an action for medical, dental or podiatric malpractice, a party, in responding to a request, may omit the names of medical, dental or podiatric experts but shall be required to disclose all other information concerning such experts otherwise required by this paragraph.

(ii) In an action for medical, dental or podiatric malpractice, any party may, by written offer made to and served upon all other parties and filed with the court, offer to disclose the name of, and to make available for examination upon oral deposition, any person the party making the offer expects to call as an expert witness at trial. Within twenty days of service of the offer, a party shall accept or reject the offer by serving a written reply upon all parties and filing a copy thereof with the court. Failure to serve a reply within twenty days of service of the offer shall be deemed a rejection of the offer. If all parties accept the offer, each party shall be required to produce his or her expert witness for examination upon oral deposition upon receipt of a notice to take oral deposition in accordance with rule thirty-one hundred seven of this chapter. If any party, having made or accepted the offer, fails to make that party's expert available for oral deposition, that party shall be precluded from offering expert testimony at the trial of the action.

(iii) Further disclosure concerning the expected testimony of any expert may be obtained only by court order upon a showing of special circumstances and subject to restrictions as to scope and provisions concerning fees and expenses as the court may deem appropriate. However, a party, without court order, may take the testimony of a person authorized to practice medicine, dentistry or podiatry who is the party's treating or retained expert, as described in paragraph three of subdivision (a) of this section, in which event any other party shall be entitled to the full disclosure authorized by this article with respect to that expert without court order.

2. Materials. Subject to the provisions of paragraph one of this subdivision, materials otherwise discoverable under subdivision (a) of this section and prepared in anticipation of litigation or for trial by or for another party, or by or for that other party's representative (including an attorney, consultant, surety, indemnitor, insurer or agent), may be obtained only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of the case and is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of the materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions or legal theories of an attorney or other representative of a party concerning the litigation.

(e) Party's statement. A party may obtain a copy of his own statement.

(f) Contents of insurance agreement. A party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial. For purpose of this subdivision, an application for insurance shall not be treated as part of an insurance agreement.

(g) Accident reports. Except as is otherwise provided by law, in addition to any other matter which may be subject to disclosure, there shall be full disclosure of any written report of an accident prepared in the regular course of business operations or practices of any person, firm, corporation, association or other public or private entity, unless prepared by a police or peace officer for a criminal investigation or prosecution and disclosure would interfere with a criminal investigation or prosecution.

(h) Amendment or supplementation of responses. A party shall amend or supplement a response previously given to a request for disclosure promptly upon the party's thereafter obtaining information that the response was incorrect or incomplete when made, or that the response, though correct and complete when made, no longer is correct and complete, and the circumstances are such that a failure to amend or supplement the response would be materially misleading. Where a party obtains such information an insufficient period of time before the commencement of trial appropriately to amend or supplement the response, the party shall not thereupon be precluded from introducing evidence at the trial solely on grounds of noncompliance with this subdivision. In that instance, upon motion of any party, made before or at trial, or on its own initiative, the court may make whatever order may be just. Further amendment or supplementation may be obtained by court order.

(i) In addition to any other matter which may be subject to disclosure, there shall be full disclosure of any films, photographs, video tapes or audio tapes, including transcripts or memoranda thereof, involving a person referred to in paragraph one of subdivision (a) of this section. There shall be disclosure of all portions of such material, including out-takes, rather than only those portions a party intends to use. The provisions of this subdivision shall not apply to materials compiled for law enforcement purposes which are exempt from disclosure under section eighty-seven of the public officers law.



3102 - Method of obtaining disclosure.

3102. Method of obtaining disclosure. (a) Disclosure devices. Information is obtainable by one or more of the following disclosure devices: depositions upon oral questions or without the state upon written questions, interrogatories, demands for addresses, discovery and inspection of documents or property, physical and mental examinations of persons, and requests for admission.

(b) Stipulation or notice normal method. Unless otherwise provided by the civil practice law and rules or by the court, disclosure shall be obtained by stipulation or on notice without leave of the court.

(c) Before action commenced. Before an action is commenced, disclosure to aid in bringing an action, to preserve information or to aid in arbitration, may be obtained, but only by court order. The court may appoint a referee to take testimony.

(d) After trial commenced. Except as provided in section 5223, during and after trial, disclosure may be obtained only by order of the trial court on notice.

(e) Action pending in another jurisdiction. Except as provided in section three thousand one hundred nineteen of this article, when under any mandate, writ or commission issued out of any court of record in any other state, territory, district or foreign jurisdiction, or whenever upon notice or agreement, it is required to take the testimony of a witness in the state, he or she may be compelled to appear and testify in the same manner and by the same process as may be employed for the purpose of taking testimony in actions pending in the state. The supreme court or a county court shall make any appropriate order in aid of taking such a deposition.

(f) Action to which state is party. In an action in which the state is properly a party, whether as plaintiff, defendant or otherwise, disclosure by the state shall be available as if the state were a private person.



3103 - Protective orders.

3103. Protective orders. (a) Prevention of abuse. The court may at any time on its own initiative, or on motion of any party or of any person from whom or about whom discovery is sought, make a protective order denying, limiting, conditioning or regulating the use of any disclosure device. Such order shall be designed to prevent unreasonable annoyance, expense, embarrassment, disadvantage, or other prejudice to any person or the courts.

(b) Suspension of disclosure pending application for protective order. Service of a notice of motion for a protective order shall suspend disclosure of the particular matter in dispute.

(c) Suppression of information improperly obtained. If any disclosure under this article has been improperly or irregularly obtained so that a substantial right of a party is prejudiced, the court, on motion, may make an appropriate order, including an order that the information be suppressed.



3104 - Supervision of disclosure.

3104. Supervision of disclosure. (a) Motion for, and extent of, supervision of disclosure. Upon the motion of any party or witness on notice to all parties or on its own initiative without notice, the court in which an action is pending may by one of its judges or a referee supervise all or part of any disclosure procedure.

(b) Selection of referee. A judicial hearing officer may be designated as a referee under this section, or the court may permit all of the parties in an action to stipulate that a named attorney may act as referee. In such latter event, the stipulation shall provide for payment of his fees which shall, unless otherwise agreed, be taxed as disbursements.

(c) Powers of referee; motions referred to person supervising disclosure. A referee under this section shall have all the powers of the court under this article except the power to relieve himself of his duties, to appoint a successor, or to adjudge any person guilty of contempt. All motions or applications made under this article shall be returnable before the judge or referee, designated under this section and after disposition, if requested by any party, his order shall be filed in the office of the clerk.

(d) Review of order of referee. Any party or witness may apply for review of an order made under this section by a referee. The application shall be by motion made in the court in which the action is pending within five days after the order is made. Service of a notice of motion for review shall suspend disclosure of the particular matter in dispute. If the question raised by the motion may affect the rights of a witness, notice shall be served on him personally or by mail at his last known address. It shall set forth succinctly the order complained of, the reason it is objectionable and the relief demanded.

(e) Payment of expenses of referee. Except where a judicial hearing officer has been designated a referee hereunder, the court may make an appropriate order for the payment of the reasonable expenses of the referee.



R3105 - Notice to party in default.

Rule 3105. Notice to party in default. When a party is in default for failure to appear, he shall not be entitled to notice or service of any copy required under this article.



R3106 - Priority of depositions; witnesses; prisoners; designation of deponent.

Rule 3106. Priority of depositions; witnesses; prisoners; designation of deponent. (a) Normal priority. After an action is commenced, any party may take the testimony of any person by deposition upon oral or written questions. Leave of the court, granted on motion, shall be obtained if notice of the taking of the deposition of a party is served by the plaintiff before that party's time for serving a responsive pleading has expired.

(b) Witnesses. Where the person to be examined is not a party or a person who at the time of taking the deposition is an officer, director, member or employee of a party, he shall be served with a subpoena. Unless the court orders otherwise, on motion with or without notice, such subpoena shall be served at least twenty days before the examination. Where a motion for a protective order against such an examination is made, the witness shall be notified by the moving party that the examination is stayed.

(c) Prisoners. The deposition of a person confined under legal process may be taken only by leave of the court.

(d) Designation of deponent. A party desiring to take the deposition of a particular officer, director, member or employee of a person shall include in the notice or subpoena served upon such person the identity, description or title of such individual. Such person shall produce the individual so designated unless they shall have, no later than ten days prior to the scheduled deposition, notified the requesting party that another individual would instead be produced and the identity, description or title of such individual is specified. If timely notification has been so given, such other individual shall instead be produced.



R3107 - Notice of taking oral questions.

Rule 3107. Notice of taking oral questions. A party desiring to take the deposition of any person upon oral examination shall give to each party twenty days' notice, unless the court orders otherwise. The notice shall be in writing, stating the time and place for taking the deposition, the name and address of each person to be examined, if known, and, if any name is not known, a general description sufficient to identify him or the particular class or group to which he belongs. The notice need not enumerate the matters upon which the person is to be examined. A party to be examined pursuant to notice served by another party may serve notice of at least ten days for the examination of any other party, his agent or employee, such examination to be noticed for and to follow at the same time and place.



R3108 - Written questions; when permitted.

Rule 3108. Written questions; when permitted. A deposition may be taken on written questions when the examining party and the deponent so stipulate or when the testimony is to be taken without the state. A commission or letters rogatory may be issued where necessary or convenient for the taking of a deposition outside of the state.



R3109 - Notice of taking deposition on written questions.

Rule 3109. Notice of taking deposition on written questions. (a) Notice of taking; service of questions and cross-questions. A party desiring to take the deposition of any person upon written questions shall serve such questions upon each party together with a notice stating the name and address of the person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs, and the name or descriptive title and address of the officer before whom the deposition is to be taken. Within fifteen days thereafter a party so served may serve written cross-questions upon each party. Within seven days thereafter the original party may serve written redirect questions upon each party. Within five days after being served with written redirect questions, a party may serve written recross-questions upon each party.

(b) Officer asking written questions. A copy of the notice and copies of all written questions served shall be delivered by the party taking the deposition to the officer designated in the notice. The officer shall proceed promptly to take the testimony of the witness in response to the written questions and to prepare the deposition.



R3110 - Where the deposition is to be taken within the state.

Rule 3110. Where the deposition is to be taken within the state. A deposition within the state on notice shall be taken:

1. when the person to be examined is a party or an officer, director, member or employee of a party, within the county in which he resides or has an office for the regular transaction of business in person or where the action is pending; or

2. when any other person to be examined is a resident, within the county in which he resides, is regularly employed or has an office for the regular transaction of business in person, or if he is not a resident, within the county in which he is served, is regularly employed or has an office for the regular transaction of business in person; or

3. when the party to be examined is a public corporation or any officer, agent or employee thereof, within the county in which the action is pending; the place of such examination shall be the office of any of the attorneys for such a public corporation or any officer, agent or authorized employee thereof unless the parties stipulate otherwise.

For the purpose of this rule New York city shall be considered one county.



R3111 - Production of things at the examination.

Rule 3111. Production of things at the examination. The notice or subpoena may require the production of books, papers and other things in the possession, custody or control of the person to be examined to be marked as exhibits, and used on the examination. The reasonable production expenses of a non-party witness shall be defrayed by the party seeking discovery.



R3112 - Errors in notice for taking depositions.

Rule 3112. Errors in notice for taking depositions. All errors and irregularities in the notice for taking a deposition are waived unless at least three days before the time for taking the deposition written objection is served upon the party giving the notice.



R3113 - Conduct of the examination.

Rule 3113. Conduct of the examination. (a) Persons before whom depositions may be taken. Depositions may be taken before any of the following persons except an attorney, or employee of an attorney, for a party or prospective party and except a person who would be disqualified to act as a juror because of interest in the event or consanguinity or affinity to a party:

1. within the state, a person authorized by the laws of the state to administer oaths;

2. without the state but within the United States or within a territory or possession subject to the jurisdiction of the United States, a person authorized to take acknowledgments of deeds outside of the state by the real property law of the state or to administer oaths by the laws of the United States or of the place where the deposition is taken; and

3. in a foreign country, any diplomatic or consular agent or representative of the United States, appointed or accredited to, and residing within, the country, or a person appointed by commission or under letters rogatory, or an officer of the armed forces authorized to take the acknowledgment of deeds.

Officers may be designated in notices or commissions either by name or descriptive title and letters rogatory may be addressed "To the Appropriate Authority in (here name the state or country)."

(b) Oath of witness; recording of testimony; objections; continuous examination; written questions read by examining officer. The officer before whom the deposition is to be taken shall put the witness on oath and shall personally, or by someone acting under his direction, record the testimony. The testimony shall be recorded by stenographic or other means, subject to such rules as may be adopted by the appellate division in the department where the action is pending. All objections made at the time of the examination to the qualifications of the officer taking the deposition or the person recording it, or to the manner of taking it, or to the testimony presented, or to the conduct of any person, and any other objection to the proceedings, shall be noted by the officer upon the deposition and the deposition shall proceed subject to the right of a person to apply for a protective order. The deposition shall be taken continuously and without unreasonable adjournment, unless the court otherwise orders or the witness and parties present otherwise agree. In lieu of participating in an oral examination, any party served with notice of taking a deposition may transmit written questions to the officer, who shall propound them to the witness and record the answers.

(c) Examination and cross-examination. Examination and cross-examination of deponents shall proceed as permitted in the trial of actions in open court, except that a non-party deponent's counsel may participate in the deposition and make objections on behalf of his or her client in the same manner as counsel for a party. When the deposition of a party is taken at the instance of an adverse party, the deponent may be cross-examined by his or her own attorney. Cross-examination need not be limited to the subject matter of the examination in chief.

(d) The parties may stipulate that a deposition be taken by telephone or other remote electronic means and that a party may participate electronically. The stipulation shall designate reasonable provisions to ensure that an accurate record of the deposition is generated, shall specify, if appropriate, reasonable provisions for the use of exhibits at the deposition; shall specify who must and who may physically be present at the deposition; and shall provide for any other provisions appropriate under the circumstances. Unless otherwise stipulated to by the parties, the officer administering the oath shall be physically present at the place of the deposition and the additional costs of conducting the deposition by telephonic or other remote electronic means, such as telephone charges, shall be borne by the party requesting that the deposition be conducted by such means.



R3114 - Examination of witness who does not understand the English language.

Rule 3114. Examination of witness who does not understand the English language. If the witness to be examined does not understand the English language, the examining party must, at his own expense, provide a translation of all questions and answers. Where the court settles questions, it may settle them in the foreign language and in English. It may use the services of one or more experts whose compensation shall be paid by the party seeking the examination and may be taxed as a disbursement.



R3115 - Objections to qualification of person taking deposition; competency; questions and answers.

Rule 3115. Objections to qualification of person taking deposition; competency; questions and answers. (a) Objection when deposition offered in evidence. Subject to the other provisions of this rule, objection may be made at the trial or hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

(b) Errors which might be obviated if made known promptly. Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of persons, and errors of any kind which might be obviated or removed if objection were promptly presented, are waived unless reasonable objection thereto is made at the taking of the deposition.

(c) Disqualification of person taking deposition. Objection to the taking of a deposition because of disqualification of the person by whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

(d) Competency of witnesses or admissibility of testimony. Objections to the competency of a witness or to the admissibility of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if objection had been made at that time.

(e) Form of written questions. Objections to the form of written questions are waived unless served in writing upon the party propounding the questions within the time allowed for serving succeeding questions or within three days after service.



R3116 - Signing deposition; physical preparation; copies.

Rule 3116. Signing deposition; physical preparation; copies. (a) Signing. The deposition shall be submitted to the witness for examination and shall be read to or by him or her, and any changes in form or substance which the witness desires to make shall be entered at the end of the deposition with a statement of the reasons given by the witness for making them. The deposition shall then be signed by the witness before any officer authorized to administer an oath. If the witness fails to sign and return the deposition within sixty days, it may be used as fully as though signed. No changes to the transcript may be made by the witness more than sixty days after submission to the witness for examination.

(b) Certification and filing by officer. The officer before whom the deposition was taken shall certify on the deposition that the witness was duly sworn by him and that the deposition is a true record of the testimony given by the witness. He shall list all appearances by the parties and attorneys. If the deposition was taken on written questions, he shall attach to it the copy of the notice and written questions received by him. He shall then securely seal the deposition in an envelope endorsed with the title of the action and the index number of the action, if one has been assigned, and marked "Deposition of (here insert name of witness)" and shall promptly file it with, or send it by registered or certified mail to the clerk of the court where the case is to be tried. The deposition shall always be open to the inspection of the parties, each of whom is entitled to make copies thereof. If a copy of the deposition is furnished to each party or if the parties stipulate to waive filing, the officer need not file the original but may deliver it to the party taking the deposition.

(c) Exhibits. Documentary evidence exhibited before the officer or exhibits marked for identification during the examination of the witness shall be annexed to and returned with the deposition. However, if requested by the party producing documentary evidence or on exhibit, the officer shall mark it for identification as an exhibit in the case, give each party an opportunity to copy or inspect it, and return it to the party offering it, and it may then be used in the same manner as if annexed to and returned with the deposition.

(d) Expenses of taking. Unless the court orders otherwise, the party taking the deposition shall bear the expense thereof.

(e) Errors of officer or person transcribing. Errors and irregularities of the officer or the person transcribing the deposition are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained.



R3117 - Use of depositions.

Rule 3117. Use of depositions. (a) Impeachment of witnesses; parties; unavailable witness. At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence, may be used in accordance with any of the following provisions:

1. any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness;

2. the deposition testimony of a party or of any person who was a party when the testimony was given or of any person who at the time the testimony was given was an officer, director, member, employee or managing or authorized agent of a party, may be used for any purpose by any party who was adversely interested when the deposition testimony was given or who is adversely interested when the deposition testimony is offered in evidence;

3. the deposition of any person may be used by any party for any purpose against any other party who was present or represented at the taking of the deposition or who had the notice required under these rules, provided the court finds:

(i) that the witness is dead; or

(ii) that the witness is at a greater distance than one hundred miles from the place of trial or is out of the state, unless it appears that the absence of the witness was procured by the party offering the deposition; or

(iii) that the witness is unable to attend or testify because of age, sickness, infirmity, or imprisonment; or

(iv) that the party offering the deposition has been unable to procure the attendance of the witness by diligent efforts; or

(v) upon motion or notice, that such exceptional circumstances exist as to make its use desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court;

4. the deposition of a person authorized to practice medicine may be used by any party without the necessity of showing unavailability or special circumstances, subject to the right of any party to move pursuant to section 3103 to prevent abuse.

(b) Use of part of deposition. If only part of a deposition is read at the trial by a party, any other party may read any other part of the deposition which ought in fairness to be considered in connection with the part read.

(c) Substitution of parties; prior actions. Substitution of parties does not affect the right to use depositions previously taken. When an action has been brought in any court of any state or of the United States and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest all depositions taken in the former action may be used in the latter as if taken therein.

(d) Effect of using deposition. A party shall not be deemed to make a person his own witness for any purpose by taking his deposition. The introduction in evidence of the deposition or any part thereof for any purpose other than that of contradicting or impeaching the deponent makes the deponent the witness of the party introducing the deposition, but this shall not apply to the use of a deposition as described in paragraph two of subdivision (a). At the trial, any party may rebut any relevant evidence contained in a deposition, whether introduced by him or by any other party.



R3118 - Demand for address of party or of person who possessed an assigned cause of action or defense.

Rule 3118. Demand for address of party or of person who possessed an assigned cause of action or defense. A party may serve on any party a written notice demanding a verified statement setting forth the post office address and residence of the party, of any specified officer or member of the party and of any person who possessed a cause of action or defense asserted in the action which has been assigned. The demand shall be complied with within ten days of its service.



3119 - Uniform interstate depositions and discovery.

3119. Uniform interstate depositions and discovery. (a) Definitions. For purposes of this section:

(1) "Out-of-state subpoena" means a subpoena issued under authority of a court of record of a state other than this state.

(2) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(3) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(4) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(i) attend and give testimony at a deposition;

(ii) produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody or control of the person; or

(iii) permit inspection of premises under the control of the person.

(b) Issuance of subpoena. (1) To request issuance of a subpoena under this section, a party must submit an out-of-state subpoena to the county clerk in the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this section does not constitute an appearance in the courts of this state.

(2) When a party submits an out-of-state subpoena to the county clerk, the clerk, in accordance with that court's procedure and subject to the provisions of article twenty-three of this chapter, shall promptly issue a subpoena for service upon the person to which the out-of-state subpoena is directed.

(3) A subpoena under paragraph two of this subdivision must:

(i) incorporate the terms used in the out-of-state subpoena; and

(ii) contain or be accompanied by the names, addresses and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(4) Notwithstanding paragraph one of this subdivision, if a party to an out-of-state proceeding retains an attorney licensed to practice in this state, and that attorney receives the original or a true copy of an out-of-state subpoena, the attorney may issue a subpoena under this section.

(c) Service of subpoena. A subpoena issued under this section must be served in compliance with sections two thousand three hundred two and two thousand three hundred three of this chapter.

(d) Deposition, production and inspection. Sections two thousand three hundred three, two thousand three hundred five, two thousand three hundred six, two thousand three hundred seven, two thousand three hundred eight and this article apply to subpoenas issued under subdivision (b) of this section.

(e) Application to court. An application to the court for a protective order or to enforce, quash, or modify a subpoena issued under this section must comply with the rules or statutes of this state and be submitted to the court in the county in which discovery is to be conducted.

(f) Uniformity of application and construction. In applying and constructing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



R3120 - Discovery and production of documents and things for inspection, testing, copying or photographing.

Rule 3120. Discovery and production of documents and things for inspection, testing, copying or photographing.

1. After commencement of an action, any party may serve on any other party a notice or on any other person a subpoena duces tecum:

(i) to produce and permit the party seeking discovery, or someone acting on his or her behalf, to inspect, copy, test or photograph any designated documents or any things which are in the possession, custody or control of the party or person served; or

(ii) to permit entry upon designated land or other property in the possession, custody or control of the party or person served for the purpose of inspecting, measuring, surveying, sampling, testing, photographing or recording by motion pictures or otherwise the property or any specifically designated object or operation thereon.

2. The notice or subpoena duces tecum shall specify the time, which shall be not less than twenty days after service of the notice or subpoena, and the place and manner of making the inspection, copy, test or photograph, or of the entry upon the land or other property and, in the case of an inspection, copying, testing or photographing, shall set forth the items to be inspected, copied, tested or photographed by individual item or by category, and shall describe each item and category with reasonable particularity.

3. The party issuing a subpoena duces tecum as provided hereinabove shall at the same time serve a copy of the subpoena upon all other parties and, within five days of compliance therewith, in whole or in part, give to each party notice that the items produced in response thereto are available for inspection and copying, specifying the time and place thereof.

4. Nothing contained in this section shall be construed to change the requirement of section 2307 that a subpoena duces tecum to be served upon a library or a department or bureau of a municipal corporation, or of the state, or an officer thereof, requires a motion made on notice to the library, department, bureau or officer, and the adverse party, to a justice of the supreme court or a judge of the court in which the action is triable.



3121 - Physical or mental examination.

3121. Physical or mental examination. (a) Notice of examination. After commencement of an action in which the mental or physical condition or the blood relationship of a party, or of an agent, employee or person in the custody or under the legal control of a party, is in controversy, any party may serve notice on another party to submit to a physical, mental or blood examination by a designated physician, or to produce for such examination his agent, employee or the person in his custody or under his legal control. The notice may require duly executed and acknowledged written authorizations permitting all parties to obtain, and make copies of, the records of specified hospitals relating to such mental or physical condition or blood relationship; where a party obtains a copy of a hospital record as a result of the authorization of another party, he shall deliver a duplicate of the copy to such party. A copy of the notice shall be served on the person to be examined. It shall specify the time, which shall be not less than twenty days after service of the notice, and the conditions and scope of the examination.

(b) Copy of report. A copy of a detailed written report of the examining physician setting out his findings and conclusions shall be delivered by the party seeking the examination to any party requesting to exchange therefor a copy of each report in his control of an examination made with respect to the mental or physical condition in controversy.



R3122 - Objection to disclosure, inspection or examination; compliance.

Rule 3122. Objection to disclosure, inspection or examination; compliance. (a) 1. Within twenty days of service of a notice or subpoena duces tecum under rule 3120 or section 3121, the party or person to whom the notice or subpoena duces tecum is directed, if that party or person objects to the disclosure, inspection or examination, shall serve a response which shall state with reasonable particularity the reasons for each objection. If objection is made to part of an item or category, the part shall be specified. The party seeking disclosure under rule 3120 or section 3121 may move for an order under rule 3124 or section 2308 with respect to any objection to, or other failure to respond to or permit inspection as requested by, the notice or subpoena duces tecum, respectively, or any part thereof.

2. A medical provider served with a subpoena duces tecum, other than a trial subpoena issued by a court, requesting the production of a patient's medical records pursuant to this rule need not respond or object to the subpoena if the subpoena is not accompanied by a written authorization by the patient. Any subpoena served upon a medical provider requesting the medical records of a patient shall state in conspicuous bold-faced type that the records shall not be provided unless the subpoena is accompanied by a written authorization by the patient, or the court has issued the subpoena or otherwise directed the production of the documents.

(b) Whenever a person is required pursuant to such a notice, subpoena duces tecum or order to produce documents for inspection, and where such person withholds one or more documents that appear to be within the category of the documents required by the notice, subpoena duces tecum or order to be produced, such person shall give notice to the party seeking the production and inspection of the documents that one or more such documents are being withheld. This notice shall indicate the legal ground for withholding each such document, and shall provide the following information as to each such document, unless the party withholding the document states that divulgence of such information would cause disclosure of the allegedly privileged information: (1) the type of document; (2) the general subject matter of the document; (3) the date of the document; and (4) such other information as is sufficient to identify the document for a subpoena duces tecum.

(c) Whenever a person is required pursuant to such notice or order to produce documents for inspection, that person shall produce them as they are kept in the regular course of business or shall organize and label them to correspond to the categories in the request.

(d) Unless the subpoena duces tecum directs the production of original documents for inspection and copying at the place where such items are usually maintained, it shall be sufficient for the custodian or other qualified person to deliver complete and accurate copies of the items to be produced. The reasonable production expenses of a non-party witness shall be defrayed by the party seeking discovery.



R3122-A - Certification of business records.

Rule 3122-a. Certification of business records. (a) Business records produced pursuant to a subpoena duces tecum under rule 3120 shall be accompanied by a certification, sworn in the form of an affidavit and subscribed by the custodian or other qualified witness charged with responsibility of maintaining the records, stating in substance each of the following:

1. The affiant is the duly authorized custodian or other qualified witness and has authority to make the certification;

2. To the best of the affiant's knowledge, after reasonable inquiry, the records or copies thereof are accurate versions of the documents described in the subpoena duces tecum that are in the possession, custody, or control of the person receiving the subpoena;

3. To the best of the affiant's knowledge, after reasonable inquiry, the records or copies produced represent all the documents described in the subpoena duces tecum, or if they do not represent a complete set of the documents subpoenaed, an explanation of which documents are missing and a reason for their absence is provided; and

4. The records or copies produced were made by the personnel or staff of the business, or persons acting under their control, in the regular course of business, at the time of the act, transaction, occurrence or event recorded therein, or within a reasonable time thereafter, and that it was the regular course of business to make such records.

(b) A certification made in compliance with subdivision (a) is admissible as to the matters set forth therein and as to such matters shall be presumed true. When more than one person has knowledge of the facts, more than one certification may be made.

(c) A party intending to offer at a trial or hearing business records authenticated by certification subscribed pursuant to this rule shall, at least thirty days before the trial or hearing, give notice of such intent and specify the place where such records may be inspected at reasonable times. No later than ten days before the trial or hearing, a party upon whom such notice is served may object to the offer of business records by certification stating the grounds for the objection. Such objection may be asserted in any instance and shall not be subject to imposition of any penalty or sanction. Unless objection is made pursuant to this subdivision, or is made at trial based upon evidence which could not have been discovered by the exercise of due diligence prior to the time for objection otherwise required by this subdivision, business records certified in accordance with this rule shall be deemed to have satisfied the requirements of subdivision (a) of rule 4518. Notwithstanding the issuance of such notice or objection to same, a party may subpoena the custodian to appear and testify and require the production of original business records at the trial or hearing.

(d) The certification authorized by this rule may be used as to business records produced by non-parties whether or not pursuant to a subpoena so long as the custodian or other qualified witness attests to the facts set forth in paragraphs one, two and four of subdivision (a) of this rule.



3123 - Admissions as to matters of fact, papers, documents and photographs.

3123. Admissions as to matters of fact, papers, documents and photographs. (a) Notice to admit; admission unless denied or denial excused. At any time after service of the answer or after the expiration of twenty days from service of the summons, whichever is sooner, and not later than twenty days before the trial, a party may serve upon any other party a written request for admission by the latter of the genuineness of any papers or documents, or the correctness or fairness of representation of any photographs, described in and served with the request, or of the truth of any matters of fact set forth in the request, as to which the party requesting the admission reasonably believes there can be no substantial dispute at the trial and which are within the knowledge of such other party or can be ascertained by him upon reasonable inquiry. Copies of the papers, documents or photographs shall be served with the request unless copies have already been furnished. Each of the matters of which an admission is requested shall be deemed admitted unless within twenty days after service thereof or within such further time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a sworn statement either denying specifically the matters of which an admission is requested or setting forth in detail the reasons why he cannot truthfully either admit or deny those matters. If the matters of which an admission is requested cannot be fairly admitted without some material qualification or explanation, or if the matters constitute a trade secret or such party would be privileged or disqualified from testifying as a witness concerning them, such party may, in lieu of a denial or statement, serve a sworn statement setting forth in detail his claim and, if the claim is that the matters cannot be fairly admitted without some material qualification or explanation, admitting the matters with such qualification or explanation.

(b) Effect of admission. Any admission made, or deemed to be made, by a party pursuant to a request made under this rule is for the purpose of the pending action only and does not constitute an admission by him for any other purpose nor may it be used against him in any other proceeding; and the court, at any time, may allow a party to amend or withdraw any admission on such terms as may be just. Any admission shall be subject to all pertinent objections to admissibility which may be interposed at the trial.

(c) Penalty for unreasonable denial. If a party, after being served with a request under subdivision (a) does not admit and if the party requesting the admission thereafter proves the genuineness of any such paper or document, or the correctness or fairness of representation of any such photograph, or the truth of any such matter of fact, he may move at or immediately following the trial for an order requiring the other party to pay him the reasonable expenses incurred in making such proof, including reasonable attorney's fees. Unless the court finds that there were good reasons for the denial or the refusal otherwise to admit or that the admissions sought were of no substantial importance, the order shall be made irrespective of the result of the action. Upon a trial by jury, the motion for such an order shall be determined by the court outside the presence of the jury.



R3124 - Failure to disclose; motion to compel disclosure.

Rule 3124. Failure to disclose; motion to compel disclosure. If a person fails to respond to or comply with any request, notice, interrogatory, demand, question or order under this article, except a notice to admit under section 3123, the party seeking disclosure may move to compel compliance or a response.



R3125 - Place where motion to compel disclosure made.

Rule 3125. Place where motion to compel disclosure made. Unless otherwise provided by rule of the chief administrator of the courts, the county in which a deposition is being taken or an examination or inspection is being sought may be treated by the moving party as the county in which the action is pending for purposes of section 3124.



3126 - Penalties for refusal to comply with order or to disclose.

3126. Penalties for refusal to comply with order or to disclose. If any party, or a person who at the time a deposition is taken or an examination or inspection is made is an officer, director, member, employee or agent of a party or otherwise under a party's control, refuses to obey an order for disclosure or wilfully fails to disclose information which the court finds ought to have been disclosed pursuant to this article, the court may make such orders with regard to the failure or refusal as are just, among them:

1. an order that the issues to which the information is relevant shall be deemed resolved for purposes of the action in accordance with the claims of the party obtaining the order; or

2. an order prohibiting the disobedient party from supporting or opposing designated claims or defenses, from producing in evidence designated things or items of testimony, or from introducing any evidence of the physical, mental or blood condition sought to be determined, or from using certain witnesses; or

3. an order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or any part thereof, or rendering a judgment by default against the disobedient party.



3130 - Use of interrogatories.

3130. Use of interrogatories. 1. Except as otherwise provided herein, after commencement of an action, any party may serve upon any other party written interrogatories. Except in a matrimonial action, a party may not serve written interrogatories on another party and also demand a bill of particulars of the same party pursuant to section 3041. In the case of an action to recover damages for personal injury, injury to property or wrongful death predicated solely on a cause or causes of action for negligence, a party shall not be permitted to serve interrogatories on and conduct a deposition of the same party pursuant to rule 3107 without leave of court.

2. After the commencement of a matrimonial action or proceeding, upon motion brought by either party, upon such notice to the other party and to the non-party from whom financial disclosure is sought, and given in such manner as the court shall direct, the court may order a non-party to respond under oath to written interrogatories limited to furnishing financial information concerning a party, and further provided such information is both reasonable and necessary in the prosecution or the defense of such matrimonial action or proceeding.



3131 - Scope of interrogatories.

3131. Scope of interrogatories. Interrogatories may relate to any matters embraced in the disclosure requirement of section 3101 and the answers may be used to the same extent as the depositions of a party. Interrogatories may require copies of such papers, documents or photographs as are relevant to the answers required, unless opportunity for this examination and copying be afforded.



R3132 - Service of interrogatories.

Rule 3132. Service of interrogatories. After commencement of an action, any party may serve written interrogatories upon any other party. Interrogatories may not be served upon a defendant before that defendant's time for serving a responsive pleading has expired, except by leave of court granted with or without notice. A copy of the interrogatories and of any order made under this rule shall be served on each party.



R3133 - Service of answers or objections to interrogatories.

Rule 3133. Service of answers or objections to interrogatories. (a) Service of an answer or objection. Within twenty days after service of interrogatories, the party upon whom they are served shall serve upon each of the parties a copy of the answer to each interrogatory, except one to which the party objects, in which event the reasons for the objection shall be stated with reasonable particularity.

(b) Form of answers and objections to interrogatories. Interrogatories shall be answered in writing under oath by the party served, if an individual, or, if the party served is a corporation, a partnership or a sole proprietorship, by an officer, director, member, agent or employee having the information. Each question shall be answered separately and fully, and each answer shall be preceded by the question to which it responds.

(c) Amended answers. Except with respect to amendment or supplementation of responses pursuant to subdivision (h) of section 3101, answers to interrogatories may be amended or supplemented only by order of the court upon motion.



3140 - Disclosure of appraisals in proceedings for condemnation, appropriation or review of tax assessments.

3140. Disclosure of appraisals in proceedings for condemnation, appropriation or review of tax assessments. Notwithstanding the provisions of subdivisions (c) and (d) of section 3101, the chief administrator of the courts shall adopt rules governing the exchange of appraisal reports intended for use at the trial in proceedings for condemnation, appropriation or review of tax assessments.






Article 32 - (Civil Practice Law & Rules) ACCELERATED JUDGMENT

3201 - Confession of judgment before default on certain installment contracts invalid.

3201. Confession of judgment before default on certain installment contracts invalid. Notwithstanding the provisions of section thirty-two hundred eighteen, no judgment by confession shall be entered on any affidavit which was executed prior to the time a default in the payment of an installment occurs in connection with the purchase for fifteen hundred dollars or less of any commodities for any use other than a commercial or business use upon any plan of deferred payments whereby the price or cost is payable in two or more installments. Any judgment entered in violation of this section is void and unenforceable.



R3211 - Motion to dismiss.

Rule 3211. Motion to dismiss. (a) Motion to dismiss cause of action. A party may move for judgment dismissing one or more causes of action asserted against him on the ground that:

1. a defense is founded upon documentary evidence; or

2. the court has not jurisdiction of the subject matter of the cause of action; or

3. the party asserting the cause of action has not legal capacity to sue; or

4. there is another action pending between the same parties for the same cause of action in a court of any state or the United States; the court need not dismiss upon this ground but may make such order as justice requires; or

5. the cause of action may not be maintained because of arbitration and award, collateral estoppel, discharge in bankruptcy, infancy or other disability of the moving party, payment, release, res judicata, statute of limitations, or statute of frauds; or

6. with respect to a counterclaim, it may not properly be interposed in the action; or

7. the pleading fails to state a cause of action; or

8. the court has not jurisdiction of the person of the defendant; or

9. the court has not jurisdiction in an action where service was made under section 314 or 315; or

10. the court should not proceed in the absence of a person who should be a party.

11. the party is immune from liability pursuant to section seven hundred twenty-a of the not-for-profit corporation law. Presumptive evidence of the status of the corporation, association, organization or trust under section 501 (c) (3) of the internal revenue code may consist of production of a letter from the United States internal revenue service reciting such determination on a preliminary or final basis or production of an official publication of the internal revenue service listing the corporation, association, organization or trust as an organization described in such section, and presumptive evidence of uncompensated status of the defendant may consist of an affidavit of the chief financial officer of the corporation, association, organization or trust. On a motion by a defendant based upon this paragraph the court shall determine whether such defendant is entitled to the benefit of section seven hundred twenty-a of the not-for-profit corporation law or subdivision six of section 20.09 of the arts and cultural affairs law and, if it so finds, whether there is a reasonable probability that the specific conduct of such defendant alleged constitutes gross negligence or was intended to cause the resulting harm. If the court finds that the defendant is entitled to the benefits of that section and does not find reasonable probability of gross negligence or intentional harm, it shall dismiss the cause of action as to such defendant.

(b) Motion to dismiss defense. A party may move for judgment dismissing one or more defenses, on the ground that a defense is not stated or has no merit.

(c) Evidence permitted; immediate trial; motion treated as one for summary judgment. Upon the hearing of a motion made under subdivision (a) or (b), either party may submit any evidence that could properly be considered on a motion for summary judgment. Whether or not issue has been joined, the court, after adequate notice to the parties, may treat the motion as a motion for summary judgment. The court may, when appropriate for the expeditious disposition of the controversy, order immediate trial of the issues raised on the motion.

(d) Facts unavailable to opposing party. Should it appear from affidavits submitted in opposition to a motion made under subdivision (a) or (b) that facts essential to justify opposition may exist but cannot then be stated, the court may deny the motion, allowing the moving party to assert the objection in his responsive pleading, if any, or may order a continuance to permit further affidavits to be obtained or disclosure to be had and may make such other order as may be just.

(e) Number, time and waiver of objections; motion to plead over. At any time before service of the responsive pleading is required, a party may move on one or more of the grounds set forth in subdivision (a), and no more than one such motion shall be permitted. Any objection or defense based upon a ground set forth in paragraphs one, three, four, five and six of subdivision (a) is waived unless raised either by such motion or in the responsive pleading. A motion based upon a ground specified in paragraph two, seven or ten of subdivision (a) may be made at any subsequent time or in a later pleading, if one is permitted; an objection that the summons and complaint, summons with notice, or notice of petition and petition was not properly served is waived if, having raised such an objection in a pleading, the objecting party does not move for judgment on that ground within sixty days after serving the pleading, unless the court extends the time upon the ground of undue hardship. The foregoing sentence shall not apply in any proceeding under subdivision one or two of section seven hundred eleven of the real property actions and proceedings law. The papers in opposition to a motion based on improper service shall contain a copy of the proof of service, whether or not previously filed. An objection based upon a ground specified in paragraph eight or nine of subdivision (a) is waived if a party moves on any of the grounds set forth in subdivision (a) without raising such objection or if, having made no objection under subdivision (a), he or she does not raise such objection in the responsive pleading.

(f) Extension of time to plead. Service of a notice of motion under subdivision (a) or (b) before service of a pleading responsive to the cause of action or defense sought to be dismissed extends the time to serve the pleading until ten days after service of notice of entry of the order.

(g) Standards for motions to dismiss in certain cases involving public petition and participation. A motion to dismiss based on paragraph seven of subdivision (a) of this section, in which the moving party has demonstrated that the action, claim, cross claim or counterclaim subject to the motion is an action involving public petition and participation as defined in paragraph (a) of subdivision one of section seventy-six-a of the civil rights law, shall be granted unless the party responding to the motion demonstrates that the cause of action has a substantial basis in law or is supported by a substantial argument for an extension, modification or reversal of existing law. The court shall grant preference in the hearing of such motion.

(h) Standards for motions to dismiss in certain cases involving licensed architects, engineers, land surveyors or landscape architects. A motion to dismiss based on paragraph seven of subdivision (a) of this rule, in which the moving party has demonstrated that the action, claim, cross claim or counterclaim subject to the motion is an action in which a notice of claim must be served on a licensed architect, engineer, land surveyor or landscape architect pursuant to the provisions of subdivision one of section two hundred fourteen of this chapter, shall be granted unless the party responding to the motion demonstrates that a substantial basis in law exists to believe that the performance, conduct or omission complained of such licensed architect, engineer, land surveyor or landscape architect or such firm as set forth in the notice of claim was negligent and that such performance, conduct or omission was a proximate cause of personal injury, wrongful death or property damage complained of by the claimant or is supported by a substantial argument for an extension, modification or reversal of existing law. The court shall grant a preference in the hearing of such motion.



R3212 - Motion for summary judgment.

Rule 3212. Motion for summary judgment. (a) Time; kind of action. Any party may move for summary judgment in any action, after issue has been joined; provided however, that the court may set a date after which no such motion may be made, such date being no earlier than thirty days after the filing of the note of issue. If no such date is set by the court, such motion shall be made no later than one hundred twenty days after the filing of the note of issue, except with leave of court on good cause shown.

(b) Supporting proof; grounds; relief to either party. A motion for summary judgment shall be supported by affidavit, by a copy of the pleadings and by other available proof, such as depositions and written admissions. The affidavit shall be by a person having knowledge of the facts; it shall recite all the material facts; and it shall show that there is no defense to the cause of action or that the cause of action or defense has no merit. Where an expert affidavit is submitted in support of, or opposition to, a motion for summary judgment, the court shall not decline to consider the affidavit because an expert exchange pursuant to subparagraph (i) of paragraph (1) of subdivision (d) of section 3101 was not furnished prior to the submission of the affidavit. The motion shall be granted if, upon all the papers and proof submitted, the cause of action or defense shall be established sufficiently to warrant the court as a matter of law in directing judgment in favor of any party. Except as provided in subdivision (c) of this rule the motion shall be denied if any party shall show facts sufficient to require a trial of any issue of fact. If it shall appear that any party other than the moving party is entitled to a summary judgment, the court may grant such judgment without the necessity of a cross-motion.

(c) Immediate trial. If it appears that the only triable issues of fact arising on a motion for summary judgment relate to the amount or extent of damages, or if the motion is based on any of the grounds enumerated in subdivision (a) or (b) of rule 3211, the court may, when appropriate for the expeditious disposition of the controversy, order an immediate trial of such issues of fact raised by the motion, before a referee, before the court, or before the court and a jury, whichever may be proper.

(e) Partial summary judgment; severance. In a matrimonial action summary judgment may not be granted in favor of the non-moving party. In any other action summary judgment may be granted as to one or more causes of action, or part thereof, in favor of any one or more parties, to the extent warranted, on such terms as may be just. The court may also direct:

1. that the cause of action as to which summary judgment is granted shall be severed from any remaining cause of action; or

2. that the entry of the summary judgment shall be held in abeyance pending the determination of any remaining cause of action.

(f) Facts unavailable to opposing party. Should it appear from affidavits submitted in opposition to the motion that facts essential to justify opposition may exist but cannot then be stated, the court may deny the motion or may order a continuance to permit affidavits to be obtained or disclosure to be had and may make such other order as may be just.

(g) Limitation of issues of fact for trial. If a motion for summary judgment is denied or is granted in part, the court, by examining the papers before it and, in the discretion of the court, by interrogating counsel, shall, if practicable, ascertain what facts are not in dispute or are incontrovertible. It shall thereupon make an order specifying such facts and they shall be deemed established for all purposes in the action. The court may make any order as may aid in the disposition of the action.

(h) Standards for summary judgment in certain cases involving public petition and participation. A motion for summary judgment, in which the moving party has demonstrated that the action, claim, cross claim or counterclaim subject to the motion is an action involving public petition and participation, as defined in paragraph (a) of subdivision one of section seventy-six-a of the civil rights law, shall be granted unless the party responding to the motion demonstrates that the action, claim, cross claim or counterclaim has a substantial basis in fact and law or is supported by a substantial argument for an extension, modification or reversal of existing law. The court shall grant preference in the hearing of such motion.

(i) Standards for summary judgment in certain cases involving licensed architects, engineers, land surveyors or landscape architects. A motion for summary judgment, in which the moving party has demonstrated that the action, claim, cross claim or counterclaim subject to the motion is an action in which a notice of claim must be served on a licensed architect, engineer, land surveyor or landscape architect pursuant to the provisions of subdivision one of section two hundred fourteen of this chapter, shall be granted unless the party responding to the motion demonstrates that a substantial basis in fact and in law exists to believe that the performance, conduct or omission complained of such licensed architect, engineer, land surveyor or landscape architect or such firm as set forth in the notice of claim was negligent and that such performance, conduct or omission was a proximate cause of personal injury, wrongful death or property damage complained of by the claimant or is supported by a substantial argument for an extension, modification or reversal of existing law. The court shall grant a preference in the hearing of such motion.



3213 - Motion for summary judgment in lieu of complaint.

3213. Motion for summary judgment in lieu of complaint. When an action is based upon an instrument for the payment of money only or upon any judgment, the plaintiff may serve with the summons a notice of motion for summary judgment and the supporting papers in lieu of a complaint. The summons served with such motion papers shall require the defendant to submit answering papers on the motion within the time provided in the notice of motion. The minimum time such motion shall be noticed to be heard shall be as provided by subdivision (a) of rule 320 for making an appearance, depending upon the method of service. If the plaintiff sets the hearing date of the motion later than the minimum time therefor, he may require the defendant to serve a copy of his answering papers upon him within such extended period of time, not exceeding ten days, prior to such hearing date. No default judgment may be entered pursuant to subdivision (a) of section 3215 prior to the hearing date of the motion. If the motion is denied, the moving and answering papers shall be deemed the complaint and answer, respectively, unless the court orders otherwise.



R3214 - Motions heard by judge supervising disclosure; stay of disclosure.

Rule. 3214. Motions heard by judge supervising disclosure; stay of disclosure. (a) Judge supervising disclosure. Unless the chief administrator of the courts has, by rule, provided otherwise, if a case has been assigned to a judge to supervise disclosure pursuant to section 3104, all motions preliminary to trial shall be referred to such judge whenever practicable.

(b) Stay of disclosure. Service of a notice of motion under rule 3211, 3212, or section 3213 stays disclosure until determination of the motion unless the court orders otherwise. If the motion is based solely on the defense that the summons and complaint, summons with notice, or notice of petition and petition was not properly served, disclosure shall not be stayed unless the court orders otherwise.



3215 - Default judgment.

3215. Default judgment. (a) Default and entry. When a defendant has failed to appear, plead or proceed to trial of an action reached and called for trial, or when the court orders a dismissal for any other neglect to proceed, the plaintiff may seek a default judgment against him. If the plaintiff's claim is for a sum certain or for a sum which can by computation be made certain, application may be made to the clerk within one year after the default. The clerk, upon submission of the requisite proof, shall enter judgment for the amount demanded in the complaint or stated in the notice served pursuant to subdivision (b) of rule 305, plus costs and interest. Upon entering a judgment against less than all defendants, the clerk shall also enter an order severing the action as to them. When a plaintiff has failed to proceed to trial of an action reached and called for trial, or when the court orders a dismissal for any other neglect to proceed, the defendant may make application to the clerk within one year after the default and the clerk, upon submission of the requisite proof, shall enter judgment for costs. Where the case is not one in which the clerk can enter judgment, the plaintiff shall apply to the court for judgment.

(b) Procedure before court. The court, with or without a jury, may make an assessment or take an account or proof, or may direct a reference. When a reference is directed, the court may direct that the report be returned to it for further action or, except where otherwise prescribed by law, that judgment be entered by the clerk in accordance with the report without any further application. Except in a matrimonial action, no finding of fact in writing shall be necessary to the entry of a judgment on default. The judgment shall not exceed in amount or differ in type from that demanded in the complaint or stated in the notice served pursuant to subdivision (b) of rule 305.

(c) Default not entered within one year. If the plaintiff fails to take proceedings for the entry of judgment within one year after the default, the court shall not enter judgment but shall dismiss the complaint as abandoned, without costs, upon its own initiative or on motion, unless sufficient cause is shown why the complaint should not be dismissed. A motion by the defendant under this subdivision does not constitute an appearance in the action.

(d) Multiple defendants. Whenever a defendant has answered and one or more other defendants have failed to appear, plead, or proceed to trial of an action reached and called for trial, notwithstanding the provisions of subdivision (c) of this section, upon application to the court within one year after the default of any such defendant, the court may enter an ex parte order directing that proceedings for the entry of a judgment or the making of an assessment, the taking of an account or proof, or the direction of a reference be conducted at the time of or following the trial or other disposition of the action against the defendant who has answered. Such order shall be served on the defaulting defendant in such manner as shall be directed by the court.

(e) Place of application to court. An application to the court under this section may be made, except where otherwise prescribed by rules of the chief administrator of the courts, by motion at any trial term in which the action is triable or at any special term in which a motion in the action could be made. Any reference shall be had in the county in which the action is triable, unless the court orders otherwise.

(f) Proof. On any application for judgment by default, the applicant shall file proof of service of the summons and the complaint, or a summons and notice served pursuant to subdivision (b) of rule 305 or subdivision (a) of rule 316 of this chapter, and proof of the facts constituting the claim, the default and the amount due by affidavit made by the party, or where the state of New York is the plaintiff, by affidavit made by an attorney from the office of the attorney general who has or obtains knowledge of such facts through review of state records or otherwise. Where a verified complaint has been served, it may be used as the affidavit of the facts constituting the claim and the amount due; in such case, an affidavit as to the default shall be made by the party or the party's attorney. When jurisdiction is based on an attachment of property, the affidavit must state that an order of attachment granted in the action has been levied on the property of the defendant, describe the property and state its value. Proof of mailing the notice required by subdivision (g) of this section, where applicable, shall also be filed.

(g) Notice. 1. Except as otherwise provided with respect to specific actions, whenever application is made to the court or to the clerk, any defendant who has appeared is entitled to at least five days' notice of the time and place of the application, and if more than one year has elapsed since the default any defendant who has not appeared is entitled to the same notice unless the court orders otherwise. The court may dispense with the requirement of notice when a defendant who has appeared has failed to proceed to trial of an action reached and called for trial.

2. Where an application for judgment must be made to the court, the defendant who has failed to appear may serve on the plaintiff at any time before the motion for judgment is heard a written demand for notice of any reference or assessment by a jury which may be granted on the motion. Such a demand does not constitute an appearance in the action. Thereupon at least five days' notice of the time and place of the reference or assessment by a jury shall be given to the defendant by service on the person whose name is subscribed to the demand, in the manner prescribed for service of papers generally.

3. (i) When a default judgment based upon nonappearance is sought against a natural person in an action based upon nonpayment of a contractual obligation an affidavit shall be submitted that additional notice has been given by or on behalf of the plaintiff at least twenty days before the entry of such judgment, by mailing a copy of the summons by first-class mail to the defendant at his place of residence in an envelope bearing the legend "personal and confidential" and not indicating on the outside of the envelope that the communication is from an attorney or concerns an alleged debt. In the event such mailing is returned as undeliverable by the post office before the entry of a default judgment, or if the place of residence of the defendant is unknown, a copy of the summons shall then be mailed in the same manner to the defendant at the defendant's place of employment if known; if neither the place of residence nor the place of employment of the defendant is known, then the mailing shall be to the defendant at his last known residence.

(ii) The additional notice may be mailed simultaneously with or after service of the summons on the defendant. An affidavit of mailing pursuant to this paragraph shall be executed by the person mailing the notice and shall be filed with the judgment. Where there has been compliance with the requirements of this paragraph, failure of the defendant to receive the additional notice shall not preclude the entry of default judgment.

(iii) This requirement shall not apply to cases in the small claims part of any court, or to any summary proceeding to recover possession of real property, or to actions affecting title to real property, except residential mortgage foreclosure actions.

4. (i) When a default judgment based upon non-appearance is sought against a domestic or authorized foreign corporation which has been served pursuant to paragraph (b) of section three hundred six of the business corporation law, an affidavit shall be submitted that an additional service of the summons by first class mail has been made upon the defendant corporation at its last known address at least twenty days before the entry of judgment.

(ii) The additional service of the summons by mail may be made simultaneously with or after the service of the summons on the defendant corporation pursuant to paragraph (b) of section three hundred six of the business corporation law, and shall be accompanied by a notice to the corporation that service is being made or has been made pursuant to that provision. An affidavit of mailing pursuant to this paragraph shall be executed by the person mailing the summons and shall be filed with the judgment. Where there has been compliance with the requirements of this paragraph, failure of the defendant corporation to receive the additional service of summons and notice provided for by this paragraph shall not preclude the entry of default judgment.

(iii) This requirement shall not apply to cases in the small claims part or commercial claims part of any court, or to any summary proceeding to recover possession of real property, or to actions affecting title to real property.

(h) Judgment for excess where counterclaim interposed. In an action upon a contract where the complaint demands judgment for a sum of money only, if the answer does not deny the plaintiff's claim but sets up a counterclaim demanding an amount less than the plaintiff's claim, the plaintiff upon filing with the clerk an admission of the counterclaim may take judgment for the excess as upon a default.

(i) Default judgment for failure to comply with stipulation of settlement. 1. Where, after commencement of an action, a stipulation of settlement is made, providing, in the event of failure to comply with the stipulation, for entry without further notice of a judgment in a specified amount with interest, if any, from a date certain, the clerk shall enter judgment on the stipulation and an affidavit as to the failure to comply with the terms thereof, together with a complaint or a concise statement of the facts on which the claim was based.

2. Where, after commencement of an action, a stipulation of settlement is made, providing, in the event of failure to comply with the stipulation, for entry without further notice of a judgment dismissing the action, the clerk shall enter judgment on the stipulation and an affidavit as to the failure to comply with the terms thereof, together with the pleadings or a concise statement of the facts on which the claim and the defense were based.



R3216 - Want of prosecution.

Rule 3216. Want of prosecution. (a) Where a party unreasonably neglects to proceed generally in an action or otherwise delays in the prosecution thereof against any party who may be liable to a separate judgment, or unreasonably fails to serve and file a note of issue, the court, on its own initiative or upon motion, with notice to the parties, may dismiss the party's pleading on terms. Unless the order specifies otherwise, the dismissal is not on the merits.

(b) No dismissal shall be directed under any portion of subdivision (a) of this rule and no court initiative shall be taken or motion made thereunder unless the following conditions precedent have been complied with:

(1) Issue must have been joined in the action;

(2) One year must have elapsed since the joinder of issue or six months must have elapsed since the issuance of the preliminary court conference order where such an order has been issued, whichever is later;

(3) The court or party seeking such relief, as the case may be, shall have served a written demand by registered or certified mail requiring the party against whom such relief is sought to resume prosecution of the action and to serve and file a note of issue within ninety days after receipt of such demand, and further stating that the default by the party upon whom such notice is served in complying with such demand within said ninety day period will serve as a basis for a motion by the party serving said demand for dismissal as against him or her for unreasonably neglecting to proceed. Where the written demand is served by the court, the demand shall set forth the specific conduct constituting the neglect, which conduct shall demonstrate a general pattern of delay in proceeding with the litigation.

(c) In the event that the party upon whom is served the demand specified in subdivision (b) (3) of this rule serves and files a note of issue within such ninety day period, the same shall be deemed sufficient compliance with such demand and diligent prosecution of the action; and in such event, no such court initiative shall be taken and no such motion shall be made, and if taken or made, the court initiative or motion to dismiss shall be denied. (d) After an action has been placed on the calendar by the service and filing of a note of issue, with or without any such demand, provided, however, if such demand has been served, within the said ninety day period, the action may not be dismissed by reason of any neglect, failure or delay in prosecution of the action prior to the said service and filing of such note of issue.

(e) In the event that the party upon whom is served the demand specified in subdivision (b) (3) of this rule fails to serve and file a note of issue within such ninety day period, the court may take such initiative or grant such motion unless the said party shows justifiable excuse for the delay and a good and meritorious cause of action.

(f) The provisions of this rule shall not apply to proceedings within rule thirty-four hundred four.



R3217 - Voluntary discontinuance.

Rule 3217. Voluntary discontinuance. (a) Without an order. Any party asserting a claim may discontinue it without an order

1. by serving upon all parties to the action a notice of discontinuance at any time before a responsive pleading is served or, if no responsive pleading is required, within twenty days after service of the pleading asserting the claim and filing the notice with proof of service with the clerk of the court; or

2. by filing with the clerk of the court before the case has been submitted to the court or jury a stipulation in writing signed by the attorneys of record for all parties, provided that no party is an infant, incompetent person for whom a committee has been appointed or conservatee and no person not a party has an interest in the subject matter of the action; or

3. by filing with the clerk of the court before the case has been submitted to the court or jury a certificate or notice of discontinuance stating that any parcel of land which is the subject matter of the action is to be excluded pursuant to title three of article eleven of the real property tax law.

(b) By order of court. Except as provided in subdivision (a), an action shall not be discontinued by a party asserting a claim except upon order of the court and upon terms and conditions, as the court deems proper. After the cause has been submitted to the court or jury to determine the facts the court may not order an action discontinued except upon the stipulation of all parties appearing in the action.

(c) Effect of discontinuance. Unless otherwise stated in the notice, stipulation or order of discontinuance, the discontinuance is without prejudice, except that a discontinuance by means of notice operates as an adjudication on the merits if the party has once before discontinued by any method an action based on or including the same cause of action in a court of any state or the United States.

(d) All notices, stipulations, or certificates pursuant to this rule shall be filed with the county clerk by the defendant.



3218 - Judgment by confession.

3218. Judgment by confession. (a) Affidavit of defendant. Except as provided in section thirty-two hundred one, a judgment by confession may be entered, without an action, either for money due or to become due, or to secure the plaintiff against a contingent liability in behalf of the defendant, or both, upon an affidavit executed by the defendant;

1. stating the sum for which judgment may be entered, authorizing the entry of judgment, and stating the county where the defendant resides or if he is a non-resident, the county in which entry is authorized;

2. if the judgment to be confessed is for money due or to become due, stating concisely the facts out of which the debt arose and showing that the sum confessed is justly due or to become due; and

3. if the judgment to be confessed is for the purpose of securing the plaintiff against a contingent liability, stating concisely the facts constituting the liability and showing that the sum confessed does not exceed the amount of the liability.

(b) Entry of judgment. At any time within three years after the affidavit is executed, it may be filed with the clerk of the county where the defendant stated in his affidavit that he resided when it was executed or, if the defendant was then a non-resident, with the clerk of the county designated in the affidavit. Thereupon the clerk shall enter a judgment in the supreme court for the sum confessed. He shall tax costs to the amount of fifteen dollars, besides disbursements taxable in an action. The judgment may be docketed and enforced in the same manner and with the same effect as a judgment in an action in the supreme court. No judgment by confession may be entered after the defendant's death.

(c) Execution where the judgment is not all due. Where the debt for which the judgment is entered is not all due, execution may be issued only for the sum which has become due. The execution shall be in the form prescribed for an execution upon a judgment for the full amount recovered, except that it shall direct the sheriff to collect only the sum due, stating the amount with interest and the costs of the judgment. Notwithstanding the issuance and collection of such an execution, the judgment shall remain in force as security for the sum or sums to become due after the execution is issued. When further sums become due, further executions may be issued in the same manner.

(d) Confession by joint debtors. One or more joint debtors may confess a judgment for a joint debt due or to become due. Where all the joint debtors do not unite in the confession, the judgment shall be entered and enforced against only those who confessed it and it is not a bar to an action against the other joint debtors upon the same demand.



R3219 - Tender.

Rule 3219. Tender. At any time not later than ten days before trial, any party against whom a cause of action based upon contract, expressed or implied, is asserted, and against whom a separate judgment may be taken, may, without court order, deposit with the clerk of the court for safekeeping, an amount deemed by him to be sufficient to satisfy the claim asserted against him, and serve upon the claimant a written tender of payment to satisfy such claim. A copy of the written tender shall be filed with the clerk when the money is so deposited. The clerk shall place money so received in the safe or vault of the court to be provided for the safekeeping thereof, there to be kept by him until withdrawal by claimant or return to the depositor or payment thereof to the county treasurer or commissioner of finance of the city of New York, as hereinafter provided. Within ten days after such deposit the claimant may withdraw the amount deposited upon filing a duly acknowledged statement that the withdrawal is in satisfaction of the claim. The clerk shall thereupon enter judgment dismissing the pleading setting forth the claim, without costs.

Where there is no withdrawal within such ten-day period, the amount deposited shall, upon request be repaid to the party who deposited it. If the tender is not accepted and the claimant fails to obtain a more favorable judgment, he shall not recover interest or costs from the time of the offer, but shall pay costs for defending against the claim from that time. A tender shall not be made known to the jury.

Money received by the clerk of the court for safekeeping as hereinabove provided and later withdrawn by claimant or repaid to the depositor pursuant to the provisions hereof shall not be deemed paid into court. If the deposit is neither withdrawn by claimant nor returned to the depositor upon his request at the expiration of the ten-day period, the amount of such deposit shall be deemed paid into court as of the day following the expiration of the ten-day period and the clerk shall pay the amount of the deposit to the county treasurer or commissioner of finance of the city of New York, in accordance with section twenty-six hundred one of the civil practice law and rules. Withdrawal of such amount thereafter shall be in accordance with the provisions of rule twenty-six hundred seven. Fees for services rendered therein by a county treasurer or the commissioner of finance of the city of New York are set forth in section eight thousand ten.



R3220 - Offer to liquidate damages conditionally.

Rule 3220. Offer to liquidate damages conditionally. At any time not later than ten days before trial, any party against whom a cause of action based upon contract, express or implied, is asserted may serve upon the claimant a written offer to allow judgment to be taken against him for a sum therein specified, with costs then accrued, if the party against whom the claim is asserted fails in his defense. If within ten days thereafter the claimant serves a written notice that he accepts the offer, and damages are awarded to him on the trial, they shall be assessed in the sum specified in the offer. If the offer is not so accepted and the claimant fails to obtain a more favorable judgment, he shall pay the expenses necessarily incurred by the party against whom the claim is asserted, for trying the issue of damages from the time of the offer. The expenses shall be ascertained by the judge or referee before whom the case is tried. An offer under this rule shall not be made known to the jury.



R3221 - Offer to compromise.

Rule 3221. Offer to compromise. Except in a matrimonial action, at any time not later than ten days before trial, any party against whom a claim is asserted, and against whom a separate judgment may be taken, may serve upon the claimant a written offer to allow judgment to be taken against him for a sum or property or to the effect therein specified, with costs then accrued. If within ten days thereafter the claimant serves a written notice that he accepts the offer, either party may file the summons, complaint and offer, with proof of acceptance, and thereupon the clerk shall enter judgment accordingly. If the offer is not accepted and the claimant fails to obtain a more favorable judgment, he shall not recover costs from the time of the offer, but shall pay costs from that time. An offer of judgment shall not be made known to the jury.



R3222 - Action on submitted facts.

Rule 3222. Action on submitted facts. (a) Commencement. An action, except a matrimonial action, may be commenced by filing with the clerk a submission of the controversy, acknowledged by all parties in the form required to entitle a deed to be recorded. The submission shall consist of a case, containing a statement of the facts upon which the controversy depends, and a statement that the controversy is real and that the submission is made in good faith for the purpose of determining the rights of the parties. If made to the supreme court, the submission shall specify the particular county clerk with whom the papers are to be filed.

(b) Subsequent proceedings. Subsequent proceedings shall be had according to the civil practice law and rules except that:

1. an order of attachment or a preliminary injunction shall not be granted;

2. the controversy shall be determined on the case alone;

3. if the submission is made to the supreme court, it shall be heard and determined either by the court, or by the appellate division, or, with his consent, by a specified judge or referee, as the parties may stipulate;

4. on such a submission the court, judge or referee may find facts by inference from the facts stipulated; and

5. if the statement of facts in the case is not sufficient to enable the court to enter judgment the submission shall be dismissed or the court shall allow the filing of an additional statement.






Article 34 - (Civil Practice Law & Rules) CALENDAR PRACTICE; TRIAL PREFERENCES

R3401 - Rules for the hearing of causes.

Rule 3401. Rules for the hearing of causes. The chief administrator of the courts shall adopt rules regulating the hearing of causes, which may include the filing of notes of issue, the preparation and publication of calendars and the calendar practice for the courts of the unified court system. Insofar as practicable, such rules within the city of New York shall be uniform.



R3402 - Note of issue.

Rule 3402. Note of issue. (a) Placing case on calendar. At any time after issue is first joined, or at least forty days after service of a summons has been completed irrespective of joinder of issue, any party may place a case upon the calendar by filing, within ten days after service, with proof of such service two copies of a note of issue with the clerk and such other data as may be required by the applicable rules of the court in which the note is filed. The clerk shall enter the case upon the calendar as of the date of the filing of the note of issue.

(b) New parties. A party who brings in a new party shall within five days thereafter serve him with the note of issue and file a statement with the clerk advising him of the bringing in of such new party and of any change in the title of the action, with proof of service of the note of issue upon the new party, and of such statement upon all parties who have appeared in the action. The case shall retain its place upon the calendar unless the court otherwise directs.



R3403 - Trial preferences.

Rule 3403. Trial preferences. (a) Preferred cases. Civil cases shall be tried in the order in which notes of issue have been filed, but the following shall be entitled to a preference:

1. an action brought by or against the state, or a political subdivision of the state, or an officer or board of officers of the state or a political subdivision of the state, in his or its official capacity, on the application of the state, the political subdivision, or the officer or board of officers;

2. an action where a preference is provided for by statute; and

3. an action in which the interests of justice will be served by an early trial.

4. in any action upon the application of a party who has reached the age of seventy years.

5. an action to recover damages for medical, dental or podiatric malpractice.

6. an action to recover damages for personal injuries where the plaintiff is terminally ill and alleges that such terminal illness is a result of the conduct, culpability or negligence of the defendant.

(b) Obtaining preference. Unless the court otherwise orders, notice of a motion for preference shall be served with the note of issue by the party serving the note of issue, or ten days after such service by any other party; or thereafter during the pendency of the action upon the application of a party who reaches the age of seventy years, or who is terminally ill.



R3404 - Dismissal of abandoned cases.

Rule 3404. Dismissal of abandoned cases. A case in the supreme court or a county court marked "off" or struck from the calendar or unanswered on a clerk's calendar call, and not restored within one year thereafter, shall be deemed abandoned and shall be dismissed without costs for neglect to prosecute. The clerk shall make an appropriate entry without the necessity of an order.



R3405 - Arbitration of certain claims.

Rule 3405. Arbitration of certain claims. The chief judge of the court of appeals may promulgate rules for the arbitration of claims for the recovery of a sum of money not exceeding six thousand dollars, exclusive of interest, pending in any court or courts except the civil court of the city of New York, and not exceeding ten thousand dollars, exclusive of interest, pending in the civil court of the city of New York. Such rules must permit a jury trial de novo upon demand by any party following the determination of the arbitrators and may require the demander to pay the cost of arbitration; and shall also provide for all procedures necessary to initiate, conduct and determine the arbitration. A judgment may be entered upon the arbitration award. The rules shall further provide for the recruitment and qualifications of the arbitrators and for their compensation; except that such rules may authorize use of judicial hearing officers as arbitrators. All expenses for compensation, reimbursement and administration under this rule shall be a state charge to be paid out of funds appropriated to the administrative office for the courts for that purpose.



R3406 - Mandatory filing and pre-calendar conference in dental, podiatric and medical malpractice actions.

Rule 3406. Mandatory filing and pre-calendar conference in dental, podiatric and medical malpractice actions. (a) Mandatory filing. Not more than sixty days after issue is joined, the plaintiff in an action to recover damages for dental, medical or podiatric malpractice shall file with the clerk of the court in which the action is commenced a notice of dental, medical or podiatric malpractice action, on a form to be specified by the chief administrator of the courts. Together with such notice, the plaintiff shall file: (i) proof of service of such notice upon all other parties to the action; (ii) proof that, if demanded, authorizations to obtain medical, dental, podiatric and hospital records have been served upon the defendants in the action; and (iii) such other papers as may be required to be filed by rule of the chief administrator of the courts. The time for filing a notice of dental, medical or podiatric malpractice action may be extended by the court only upon a motion made pursuant to section two thousand four of this chapter.

(b) Pre-calendar conference. The chief administrator of the courts, in accordance with such standards and administrative policies as may be promulgated pursuant to section twenty-eight of article six of the constitution, shall adopt special calendar control rules for actions to recover damages for dental, podiatric or medical malpractice. Such rules shall require a pre-calendar conference in such an action, the purpose of which shall include, but not be limited to, encouraging settlement, simplifying or limiting issues and establishing a timetable for disclosure, establishing a timetable for offers and depositions pursuant to subparagraph (ii) of paragraph one of subdivision (d) of section thirty-one hundred one of this chapter, future conferences, and trial. The timetable for disclosure shall provide for the completion of disclosure not later than twelve months after the notice of dental, podiatric or medical malpractice is filed and shall require that all parties be ready for the trial of the case not later than eighteen months after such notice is filed. The initial pre-calendar conference shall be held after issue is joined in a case but before a note of issue is filed. To the extent feasible, the justice convening the pre-calendar conference shall hear and decide all subsequent pre-trial motions in the case and shall be assigned the trial of the case. The chief administrator of the courts also shall provide for the imposition of costs or other sanctions, including imposition of reasonable attorney's fees, dismissal of an action, claim, cross-claim, counterclaim or defense, or rendering a judgment by default for failure of a party or a party's attorney to comply with these special calendar control rules or any order of a court made thereunder. The chief administrator of the courts, in the exercise of discretion, may provide for exemption from the requirement of a pre-calendar conference in any judicial district or a county where there exists no demonstrated need for such conferences.



R3407 - Preliminary conference in personal injury actions involving certain terminally ill parties.

Rule 3407. Preliminary conference in personal injury actions involving certain terminally ill parties. (a) Request for conference. At any time, a party to an action who is terminally ill, and who asserts in a pleading in such action that such terminal illness is the result of the culpable conduct of another party to such action, may request an expedited preliminary conference in such action. Such request shall be filed in writing with the clerk of the court, and shall be accompanied by a physician's affidavit stating that the party is terminally ill, the nature of the terminal illness, and the duration of life expectancy of such party, if known. The court shall hold a preliminary conference in such action within twenty days after the filing of such a request.

(b) 1. Preliminary conference. At such preliminary conference, the court shall issue an order establishing a schedule for the completion of all discovery proceedings, to be completed within ninety days after the date of the preliminary conference, unless it can be demonstrated for good cause that a longer period is necessary.

2. At such preliminary conference, the court shall issue an order that a note of issue and certificate of readiness be filed in such action within a period of time specified in the order, that the action receive a preference in trial, and that the trial be commenced within one year from the date of such order. In its discretion, and upon application of any party, the court may advance or adjourn such trial date based on the circumstances of the case.

3. Notwithstanding the provisions of subdivision (b) of rule 3214 of this chapter, the service or pendency of a motion under rule 3211, 3212 or section 3213 of this chapter shall not stay disclosure in an action where a preliminary conference order has been entered pursuant to this rule.



R3408 - Mandatory settlement conference in residential foreclosure actions.

Rule 3408. Mandatory settlement conference in residential foreclosure actions. * (a) In any residential foreclosure action involving a home loan as such term is defined in section thirteen hundred four of the real property actions and proceedings law, in which the defendant is a resident of the property subject to foreclosure, plaintiff shall file proof of service within twenty days of such service, however service is made, and the court shall hold a mandatory conference within sixty days after the date when proof of service upon such defendant is filed with the county clerk, or on such adjourned date as has been agreed to by the parties, for the purpose of holding settlement discussions pertaining to the relative rights and obligations of the parties under the mortgage loan documents, including, but not limited to: 1. determining whether the parties can reach a mutually agreeable resolution to help the defendant avoid losing his or her home, and evaluating the potential for a resolution in which payment schedules or amounts may be modified or other workout options may be agreed to, including, but not limited to, a loan modification, short sale, deed in lieu of foreclosure, or any other loss mitigation option; or 2. whatever other purposes the court deems appropriate.

* NB Effective until February 13, 2020

* (a) In any residential foreclosure action involving a high-cost home loan consummated between January first, two thousand three and September first, two thousand eight, or a subprime or nontraditional home loan, as those terms are defined under section thirteen hundred four of the real property actions and proceedings law, in which the defendant is a resident of the property subject to foreclosure, the court shall hold a mandatory conference within sixty days after the date when proof of service is filed with the county clerk, or on such adjourned date as has been agreed to by the parties, for the purpose of holding settlement discussions pertaining to the relative rights and obligations of the parties under the mortgage loan documents, including, but not limited to: 1. determining whether the parties can reach a mutually agreeable resolution to help the defendant avoid losing his or her home, and evaluating the potential for a resolution in which payment schedules or amounts may be modified or other workout options may be agreed to including, but not limited to, a loan modification, short sale, deed in lieu of foreclosure, or any other loss mitigation option; or 2. whatever other purposes the court deems appropriate.

* NB Effective February 13, 2020

(b) At the initial conference held pursuant to this section, any defendant currently appearing pro se, shall be deemed to have made a motion to proceed as a poor person under section eleven hundred one of this chapter. The court shall determine whether such permission shall be granted pursuant to standards set forth in section eleven hundred one of this chapter. If the court appoints defendant counsel pursuant to subdivision (a) of section eleven hundred two of this chapter, it shall adjourn the conference to a date certain for appearance of counsel and settlement discussions pursuant to subdivision (a) of this section, and otherwise shall proceed with the conference.

(c) At any conference held pursuant to this section, the plaintiff and the defendant shall appear in person or by counsel, and each party's representative at the conference shall be fully authorized to dispose of the case. If the defendant is appearing pro se, the court shall advise the defendant of the nature of the action and his or her rights and responsibilities as a defendant. Where appropriate, the court may permit a representative of the plaintiff or the defendant to attend the settlement conference telephonically or by video-conference.

(d) Upon the filing of a request for judicial intervention in any action pursuant to this section, the court shall send either a copy of such request or the defendant's name, address and telephone number (if available) to a housing counseling agency or agencies on a list designated by the division of housing and community renewal for the judicial district in which the defendant resides. Such information shall be used by the designated housing counseling agency or agencies exclusively for the purpose of making the homeowner aware of housing counseling and foreclosure prevention services and options available to them.

(e) The court shall promptly send a notice to parties advising them of the time and place of the settlement conference, the purpose of the conference and the requirements of this section. The notice shall be in a form prescribed by the office of court administration, or, at the discretion of the office of court administration, the administrative judge of the judicial district in which the action is pending, and shall advise the parties of the documents that they shall bring to the conference.

1. For the plaintiff, such documents shall include, but are not limited to, (i) the payment history; (ii) an itemization of the amounts needed to cure and pay off the loan; (iii) the mortgage and note or copies of the same; (iv) standard application forms and a description of loss mitigation options, if any, which may be available to the defendant; and (v) any other documentation required by the presiding judge. If the plaintiff is not the owner of the mortgage and note, the plaintiff shall provide the name, address and telephone number of the legal owner of the mortgage and note. For cases in which the lender or its servicing agent has evaluated or is evaluating eligibility for home loan modification programs or other loss mitigation options, in addition to the documents listed above, the plaintiff shall bring a summary of the status of the lender's or servicing agent's evaluation for such modifications or other loss mitigation options, including, where applicable, a list of outstanding items required for the borrower to complete any modification application, an expected date of completion of the lender's or servicer agent's evaluation, and, if the modification(s) was denied, a denial letter or any other document explaining the reason(s) for denial and the data input fields and values used in the net present value evaluation. If the modification was denied on the basis of an investor restriction, the plaintiff shall bring the documentary evidence which provides the basis for the denial, such as a pooling and servicing agreement.

2. For the defendant, such documents shall include, but are not limited to, if applicable, information on current income tax returns, expenses, property taxes and previously submitted applications for loss mitigation; benefits information; rental agreements or proof of rental income; and any other documentation relevant to the proceeding required by the presiding judge.

(f) Both the plaintiff and defendant shall negotiate in good faith to reach a mutually agreeable resolution, including but not limited to a loan modification, short sale, deed in lieu of foreclosure, or any other loss mitigation, if possible. Compliance with the obligation to negotiate in good faith pursuant to this section shall be measured by the totality of the circumstances, including but not limited to the following factors:

1. Compliance with the requirements of this rule and applicable court rules, court orders, and directives by the court or its designee pertaining to the settlement conference process;

2. Compliance with applicable mortgage servicing laws, rules, regulations, investor directives, and loss mitigation standards or options concerning loan modifications, short sales, and deeds in lieu of foreclosure; and

3. Conduct consistent with efforts to reach a mutually agreeable resolution, including but not limited to, avoiding unreasonable delay, appearing at the settlement conference with authority to fully dispose of the case, avoiding prosecution of foreclosure proceedings while loss mitigation applications are pending, and providing accurate information to the court and parties.

Neither of the parties' failure to make the offer or accept the offer made by the other party is sufficient to establish a failure to negotiate in good faith.

(g) The plaintiff must file a notice of discontinuance and vacatur of the lis pendens within ninety days after any settlement agreement or loan modification is fully executed.

(h) A party to a foreclosure action may not charge, impose, or otherwise require payment from the other party for any cost, including but not limited to attorneys' fees, for appearance at or participation in the settlement conference.

(i) The court may determine whether either party fails to comply with the duty to negotiate in good faith pursuant to subdivision (f) of this section, and order remedies pursuant to subdivisions (j) and (k) of this section, either on motion of any party or sua sponte on notice to the parties, in accordance with such procedures as may be established by the court or the office of court administration. A referee, judicial hearing officer, or other staff designated by the court to oversee the settlement conference process may hear and report findings of fact and conclusions of law, and may make reports and recommendations for relief to the court concerning any party's failure to negotiate in good faith pursuant to subdivision (f) of this section.

(j) Upon a finding by the court that the plaintiff failed to negotiate in good faith pursuant to subdivision (f) of this section, and order remedies pursuant to this subdivision and subdivision (k) of this section the court shall, at a minimum, toll the accumulation and collection of interest, costs, and fees during any undue delay caused by the plaintiff, and where appropriate, the court may also impose one or more of the following:

1. Compel production of any documents requested by the court pursuant to subdivision (e) of this section or the court's designee during the settlement conference;

2. Impose a civil penalty payable to the state that is sufficient to deter repetition of the conduct and in an amount not to exceed twenty-five thousand dollars;

3. The court may award actual damages, fees, including attorney fees and expenses to the defendant as a result of plaintiff's failure to negotiate in good faith; or

4. Award any other relief that the court deems just and proper.

(k) Upon a finding by the court that the defendant failed to negotiate in good faith pursuant to subdivision (f) of this section, the court shall, at a minimum, remove the case from the conference calendar. In considering such a finding, the court shall take into account equitable factors including, but not limited to, whether the defendant was represented by counsel.

(l) At the first settlement conference held pursuant to this section, if the defendant has not filed an answer or made a pre-answer motion to dismiss, the court shall:

1. advise the defendant of the requirement to answer the complaint;

2. explain what is required to answer a complaint in court;

3. advise that if an answer is not interposed the ability to contest the foreclosure action and assert defenses may be lost; and

4. provide information about available resources for foreclosure prevention assistance.

At the first conference held pursuant to this section, the court shall also provide the defendant with a copy of the Consumer Bill of Rights provided for in section thirteen hundred three of the real property actions and proceedings law.

(m) A defendant who appears at the settlement conference but who failed to file a timely answer, pursuant to rule 320 of the civil practice law and rules, shall be presumed to have a reasonable excuse for the default and shall be permitted to serve and file an answer, without any substantive defenses deemed to have been waived within thirty days of initial appearance at the settlement conference. The default shall be deemed vacated upon service and filing of an answer.

(n) Any motions submitted by the plaintiff or defendant shall be held in abeyance while the settlement conference process is ongoing, except for motions concerning compliance with this rule and its implementing rules.



R3409 - Settlement conference in dental, podiatric and medical malpractice actions.

Rule 3409. Settlement conference in dental, podiatric and medical malpractice actions. In every dental, podiatric or medical malpractice action, the court shall hold a mandatory settlement conference within forty-five days after the filing of the note of issue and certificate of readiness or, if a party moves to vacate the note of issue and certificate of readiness, within forty-five days after the denial of such motion. Where parties are represented by counsel, only attorneys fully familiar with the action and authorized to dispose of the case, or accompanied by a person empowered to act on behalf of the party represented, will be permitted to appear at the conference. Where appropriate, the court may order parties, representatives of parties, representatives of insurance carriers or persons having an interest in any settlement to also attend in person or telephonically at the settlement conference. The chief administrative judge shall by rule adopt procedures to implement such settlement conference.






Article 40 - (Civil Practice Law & Rules) TRIAL GENERALLY

4001 - Powers of referees.

4001. Powers of referees. A court may appoint a referee to determine an issue, perform an act, or inquire and report in any case where this power was heretofore exercised and as may be hereafter authorized by law.



R4011 - Sequence of trial.

Rule 4011. Sequence of trial. The court may determine the sequence in which the issues shall be tried and otherwise regulate the conduct of the trial in order to achieve a speedy and unprejudiced disposition of the matters at issue in a setting of proper decorum.



R4012 - Marked pleadings furnished.

Rule 4012. Marked pleadings furnished. The party who has filed the note of issue shall furnish the judge who is to preside at the trial with copies of each pleading, where they have not been superseded by the pre-trial order, plainly marked to indicate which statements are admitted and which controverted by the responsive pleading.



R4013 - Trial elsewhere than at courthouse.

Rule 4013. Trial elsewhere than at courthouse. Upon stipulation of the parties, the judge who is to preside at the trial of an issue may direct trial in whole or in part at a specified place other than the courthouse.



R4014 - Duration of trial.

Rule 4014. Duration of trial. Notwithstanding the expiration of the term at which it was commenced, a trial shall continue until it is completed.



R4015 - Time for motion for referee or advisory jury.

Rule 4015. Time for motion for referee or advisory jury. A motion for trial by a referee or an advisory jury shall be made within twenty days after note of issue is filed, except where the issue to be tried arises on a motion or pursuant to a judgment.



R4016 - Opening and closing statements.

Rule 4016. Opening and closing statements. (a) Before any evidence is offered, an attorney for each plaintiff having a separate right, and an attorney for each defendant having a separate right, may make an opening statement. At the close of all the evidence on the issues tried, an attorney for each such party may make a closing statement in inverse order to opening statements.

(b) In any action to recover damages for personal injuries or wrongful death, the attorney for a party shall be permitted to make reference, during closing statement, to a specific dollar amount that the attorney believes to be appropriate compensation for any element of damage that is sought to be recovered in the action. In the event that an attorney makes such a reference in an action being tried by a jury, the court shall, upon the request of any party, during the court's instructions to the jury at the conclusion of all closing statements, instruct the jury that:

(1) the attorney's reference to such specific dollar amount is permitted as argument;

(2) the attorney's reference to a specific dollar amount is not evidence and should not be considered by the jury as evidence; and

(3) the determination of damages is solely for the jury to decide.



4017 - Objections.

4017. Objections. Formal exceptions to rulings of the court are unnecessary. At the time a ruling or order of the court is requested or made a party shall make known the action which he requests the court to take or, if he has not already indicated it, his objection to the action of the court. Failure to so make known objections, as prescribed in this section or in section 4110-b, may restrict review upon appeal in accordance with paragraphs three and four of subdivision (a) of section 5501.



R4018 - Increased damages.

Rule 4018. Increased damages. Where increased damages are granted by statute, the decision, report or verdict shall specify the sum awarded as single damages, and judgment shall be entered for the increased amount.



R4019 - Recording in camera interviews of infants.

Rule 4019. Recording in camera interviews of infants. (a) A court shall not conduct an in camera interview of an infant in any action or proceeding to fix temporary or permanent custody or to modify judgments and orders of custody concerning marital separation, divorce, annulment of marriage and dissolution of marriage unless a stenographic record of such interview is made.

(b) If an appeal is taken to the appellate division from a judgment or order of the court on any such action or proceeding, the stenographic record of any such interview shall be made a part of the record and forwarded under seal to the appellate division.






Article 41 - (Civil Practice Law & Rules) TRIAL BY A JURY

4101 - Issues triable by a jury revealed before trial.

4101. Issues triable by a jury revealed before trial. In the following actions, the issues of fact shall be tried by a jury unless a jury trial is waived or a reference is directed under section 4317, except that equitable defenses and equitable counterclaims shall be tried by the court:

1. an action in which a party demands and sets forth facts which would permit a judgment for a sum of money only;

2. an action of ejectment; for dower; for waste; for abatement of and damages for a nuisance; to recover a chattel; or for determination of a claim to real property under article fifteen of the real property actions and proceedings law; and

3. any other action in which a party is entitled by the constitution or by express provision of law to a trial by jury.



4102 - Demand and waiver of trial by jury; specification of issues.

4102. Demand and waiver of trial by jury; specification of issues. (a) Demand. Any party may demand a trial by jury of any issue of fact triable of right by a jury, by serving upon all other parties and filing a note of issue containing a demand for trial by jury. Any party served with a note of issue not containing such a demand may demand a trial by jury by serving upon each party a demand for a trial by jury and filing such demand in the office where the note of issue was filed within fifteen days after service of the note of issue. A demand shall not be accepted for filing unless a note of issue is filed in the action. If no party shall demand a trial by jury as provided herein, the right to trial by jury shall be deemed waived by all parties. A party may not withdraw a demand for trial by jury without the consent of the other parties, regardless of whether another party previously filed a note of issue without a demand for trial by jury.

(b) Specification of issues. In his demand a party may specify the issues which he wishes tried by jury; otherwise he shall be deemed to have demanded trial by jury of all issues so triable. If he has demanded trial by jury of only some of the issues, any other party within ten days after service of the demand may serve and file a demand for trial by jury of any other issues in the action so triable.

(c) Waiver. A party who has demanded the trial of an issue of fact by a jury under this section waives his right by failing to appear at the trial, by filing a written waiver with the clerk or by oral waiver in open court. A waiver does not withdraw a demand for trial by jury without the consent of the other parties. A party shall not be deemed to have waived the right to trial by jury of the issues of fact arising upon a claim, by joining it with another claim with respect to which there is no right to trial by jury and which is based upon a separate transaction; or of the issues of fact arising upon a counterclaim, cross-claim or third party claim, by asserting it in an action in which there is no right to trial by jury.

(d) Local rules. The chief administrator of the courts may by rule provide that a party shall be deemed to have demanded trial by jury by filing a note of issue not containing an express waiver of trial by jury.

(e) Relief by court. The court may relieve a party from the effect of failing to comply with this section if no undue prejudice to the rights of another party would result.



4103 - Issues triable by a jury revealed at trial; demand and waiver of trial by jury.

4103. Issues triable by a jury revealed at trial; demand and waiver of trial by jury. When it appears in the course of a trial by the court that the relief required, although not originally demanded by a party, entitles the adverse party to a trial by jury of certain issues of fact, the court shall give the adverse party an opportunity to demand a jury trial of such issues. Failure to make such demand within the time limited by the court shall be deemed a waiver of the right to trial by jury. Upon such demand, the court shall order a jury trial of any issues of fact which are required to be tried by jury.



4104 - Number of jurors.

4104. Number of jurors. A jury shall be composed of six persons.



4105 - Persons who constitute the jury.

4105. Persons who constitute the jury. The first six persons who appear as their names are drawn and called, and are approved as indifferent between the parties, and not discharged or excused, must be sworn and constitute the jury to try the issue.



4106 - Alternate jurors.

4106. Alternate jurors. One or more additional jurors, to be known as "alternate jurors", may be drawn upon the request of a party and consent of the court. Such alternate juror or jurors shall be drawn at the same time, from the same source, in the same manner, and have the same qualifications as regular jurors, and be subject to the same examinations and challenges. They shall be seated with, take the oath with, and be treated in the same manner as the regular jurors. After final submission of the case, the court may, in its discretion, retain such alternate juror or jurors to ensure availability if needed. At any time, before or after the final submission of the case, if a regular juror dies, or becomes ill, or is unable to perform the duties of a juror, the court may order that juror discharged and draw the name of an alternate, or retained alternate, if any, who shall replace the discharged juror, and be treated as if that juror had been selected as one of the regular jurors. Once deliberations have begun, the court may allow an alternate juror to participate in such deliberations only if a regular juror becomes unable to perform the duties of a juror.



R4107 - Judge present at examination of jurors.

Rule 4107. Judge present at examination of jurors. On application of any party, a judge shall be present at the examination of the jurors.



4108 - Challenges generally.

4108. Challenges generally. An objection to the qualifications of a juror must be made by a challenge unless the parties stipulate to excuse him. A challenge of a juror, or a challenge to the panel or array of jurors, shall be tried and determined by the court.



4109 - Peremptory challenges.

4109. Peremptory challenges. The plaintiff or plaintiffs shall have a combined total of three peremptory challenges plus one peremptory challenge for every two alternate jurors. The defendant or defendants (other than any third-party defendant or defendants) shall have a combined total of three peremptory challenges, plus one peremptory challenge for every two alternate jurors. The court, in its discretion before the examination of jurors begins, may grant an equal number of additional challenges to both sides as may be appropriate. In any case where a side has two or more parties, the court, in its discretion, may allocate that side's combined total of peremptory challenges among those parties in such manner as may be appropriate.



4110 - Challenges for cause.

4110. Challenges for cause. (a) Challenge to the favor. The fact that a juror is in the employ of a party to the action; or if a party to the action is a corporation, that he is a shareholder or a stockholder therein; or, in an action for damages for injuries to person or property, that he is a shareholder, stockholder, director, officer or employee, or in any manner interested, in any insurance company issuing policies for protection against liability for damages for injury to persons or property; shall constitute a ground for a challenge to the favor as to such juror. The fact that a juror is a resident of, or liable to pay taxes in, a city, village, town or county which is a party to the action shall not constitute a ground for challenge to the favor as to such juror.

(b) Disqualification of juror for relationship. Persons shall be disqualified from sitting as jurors if related within the sixth degree by consanguinity or affinity to a party. The party related to the juror must raise the objection before the case is opened; any other party must raise the objection no later than six months after the verdict.



4110-A - Competency of inhabitants as justices or jurors; undertakings not required of village.

4110-a. Competency of inhabitants as justices or jurors; undertakings not required of village. In an action brought by or against a village it shall not be an objection against the person acting as justice or juror in such action that he is a resident of the village or subject to taxation therein. It shall not be necessary for the village to give a bond, undertaking or security to appeal or to obtain a provisional remedy, or to take or prevent any other proceeding; or to do or perform any act or thing notwithstanding any provision of any other law to the contrary, but the village shall be liable to the same extent as if it had given the bond, undertaking or security otherwise required by or in pursuance of law.



4110-B - Instructions to jury; objection.

4110-b. Instructions to jury; objection. At the close of the evidence or at such earlier time during the trial as the court reasonably directs, any party may file written requests that the court instruct the jury on the law as set forth in the requests. The court, out of the hearing of the jury, shall inform counsel of its proposed action upon the requests prior to their arguments to the jury, but the court shall instruct the jury after the arguments are completed. No party may assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict stating the matter to which he objects and the grounds of his objection. Opportunity shall be given to make the objection out of the hearing of the jury.



4110-C - Trial jury; viewing of premises.

4110-c. Trial jury; viewing of premises. 1. When during the course of a trial the court is of the opinion that a viewing or observation by the jury of the premises or place where alleged injuries to person or property were sustained in an accident or occurrence claimed to have been the cause thereof or of any other premises or place involved in the case will be helpful to the jury in determining any material factual issue, it may in its discretion, at any time before the commencement of the summations, order that the jury be conducted to such premises or place for such purpose in accordance with the provisions of this section.

2. In such case, the jury must be kept together throughout under the supervision of an appropriate public servant or servants appointed by the court, and the court itself must be present throughout. The parties to the action and counsel for them may as a matter of right be present throughout, but such right may be waived.

3. The purpose of such an inspection is solely to permit visual observation by the jury of the premises or place in question and neither the court, the parties, counsel nor the jurors may engage in discussion or argumentation concerning the significance or implications of anything under observation or concerning any issue in the case.



R4111 - General and special verdicts and written interrogatories.

Rule 4111. General and special verdicts and written interrogatories. (a) General and special verdict defined. The court may direct the jury to find either a general verdict or a special verdict. A general verdict is one in which the jury finds in favor of one or more parties. A special verdict is one in which the jury finds the facts only, leaving the court to determine which party is entitled to judgment thereon.

(b) Special verdict. When the court requires a jury to return a special verdict, the court shall submit to the jury written questions susceptible of brief answer or written forms of the several findings which might properly be made or it shall use any other appropriate method of submitting the issues and requiring written findings thereon. The court shall give sufficient instruction to enable the jury to make its findings upon each issue. If the court omits any issue of fact raised by the pleadings or evidence, each party waives his right to a trial by jury of the issue so omitted unless before the jury retires he demands its submission to the jury. As to an issue omitted without demand, the court may make an express finding or shall be deemed to have made a finding in accordance with the judgment.

(c) General verdict accompanied by answers to interrogatories. When the court requires the jury to return a general verdict, it may also require written answers to written interrogatories submitted to the jury upon one or more issues of fact. The court shall give sufficient instruction to enable the jury to render a general verdict and to answer the interrogatories. When the answers are consistent with each other but one or more is inconsistent with the general verdict, the court shall direct the entry of judgment in accordance with the answers, notwithstanding the general verdict, or it shall require the jury to further consider its answers and verdict or it shall order a new trial. When the answers are inconsistent with each other and one or more is inconsistent with the general verdict, the court shall require the jury to further consider its answers and verdict or it shall order a new trial.

(d) Itemized verdict in medical, dental, or podiatric malpractice actions. In all actions seeking damages for medical, dental, or podiatric malpractice, or damages for wrongful death as a result of medical, dental, or podiatric malpractice, the court shall instruct the jury that if the jury finds a verdict awarding damages it shall in its verdict specify the applicable elements of special and general damages upon which the award is based and the amount assigned to each element, including but not limited to medical expenses, dental expenses, podiatric expenses, loss of earnings, impairment of earning ability, and pain and suffering. In all such actions, each element shall be further itemized into amounts intended to compensate for damages which have been incurred prior to the verdict and amounts intended to compensate for damages to be incurred in the future. In itemizing amounts intended to compensate for future wrongful death damages, future loss of services, and future loss of consortium, the jury shall return the total amount of damages for each such item. In itemizing amounts intended to compensate for future pain and suffering, the jury shall return the total amounts of damages for future pain and suffering and shall set forth the period of years over which such amounts are intended to provide compensation. In itemizing amounts intended to compensate for future economic and pecuniary damages other than in wrongful death actions, the jury shall set forth as to each item of damage, (i) the annual amount in current dollars, (ii) the period of years for which such compensation is applicable and the date of commencement for that item of damage, (iii) the growth rate applicable for the period of years for the item of damage, and (iv) a finding of whether the loss or item of damage is permanent. Where the needs change in the future for a particular item of damage, that change shall be submitted to the jury as a separate item of damage commencing at that time. In all such actions other than wrongful death actions, the jury shall be instructed that the findings it makes with reference to future economic damages, shall be used by the court to determine future damages which are payable to the plaintiff over time.

(e) Itemized verdict in certain actions. In an action brought to recover damages for personal injury, injury to property or wrongful death, which is not subject to subdivision (d) of this rule, the court shall instruct the jury that if the jury finds a verdict awarding damages, it shall in its verdict specify the applicable elements of special and general damages upon which the award is based and the amount assigned to each element including, but not limited to, medical expenses, dental expenses, loss of earnings, impairment of earning ability, and pain and suffering. Each element shall be further itemized into amounts intended to compensate for damages that have been incurred prior to the verdict and amounts intended to compensate for damages to be incurred in the future. In itemizing amounts intended to compensate for future damages, the jury shall set forth the period of years over which such amounts are intended to provide compensation. In actions in which article fifty-A or fifty-B of this chapter applies, in computing said damages, the jury shall be instructed to award the full amount of future damages, as calculated, without reduction to present value.



R4112 - Entry of verdict.

Rule 4112. Entry of verdict. When the jury renders a verdict, the clerk shall make an entry in his minutes specifying the time and place of the trial, the names of the jurors and witnesses, the general verdict and any answers to written interrogatories, or the questions and answers or other written findings constituting the special verdict and the direction, if any, which the court gives with respect to subsequent proceedings.



4113 - Disagreement by jury.

4113. Disagreement by jury. (a) Unanimous verdict not required. A verdict may be rendered by not less than five-sixths of the jurors constituting a jury.

(b) Procedure where jurors disagree. Where five-sixths of the jurors constituting a jury cannot agree after being kept together for as long as is deemed reasonable by the court, the court shall discharge the jury and direct a new trial before another jury.






Article 42 - (Civil Practice Law & Rules) TRIAL BY THE COURT

4201 - Powers of referees to report.

4201. Powers of referees to report. A referee to inquire and report shall have the power to issue subpoenas, to administer oaths and to direct the parties to engage in and permit such disclosure proceedings as will expedite the disposition of the issues.



R4211 - Issues to be decided by the court.

Rule 4211. Issues to be decided by the court. The court shall decide any issue not required to be tried by a jury unless it is referred to a referee to determine pursuant to section 4317.



R4212 - Advisory jury; referee to report.

Rule 4212. Advisory jury; referee to report. Upon the motion of any party as provided in rule 4015 or on its own initiative, the court may submit any issue of fact required to be decided by the court to an advisory jury or, upon a showing of some exceptional condition requiring it or in matters of account, to a referee to report. An order under this rule shall specify the issues to be submitted. The procedures to be followed in the use of an advisory jury shall be the same as those for a jury selected under article forty-one. Where no issues remain to be tried, the court shall render decision directing judgment in the action.



4213 - Decision of the court.

4213. Decision of the court. (a) Requests for findings. Before the case is finally submitted, the court shall afford the parties an opportunity to submit requests for findings of fact. Each request shall be numbered and so phrased that the court may conveniently pass upon it.

(b) Form of decision. The decision of the court may be oral or in writing and shall state the facts it deems essential. In any action brought to recover damages for personal injury, injury to property, or wrongful death, a decision awarding damages shall specify the applicable elements of special and general damages upon which the award is based and the amount assigned to each element, including but not limited to medical expenses, dental expenses, podiatric expenses, loss of earnings, impairment of earning ability, and pain and suffering. In a medical, dental or podiatric malpractice action, commenced on or after July twenty-sixth, two thousand three, the court's decision as to future damages shall be itemized in accordance with subdivision (d) of rule forty-one hundred eleven of this chapter. In any action brought to recover damages for personal injury, injury to property or wrongful death, other than a medical, dental or podiatric malpractice action commenced on or after July twenty-sixth, two thousand three, the court's decision as to future damages shall be itemized in accordance with subdivision (e) of rule forty-one hundred eleven of this chapter.

(c) Time for decision. The decision of the court shall be rendered within sixty days after the cause or matter is finally submitted or within sixty days after a motion under rule 4403, whichever is later, unless the parties agree to extend the time.






Article 43 - (Civil Practice Law & Rules) TRIAL BY A REFEREE

4301 - Powers of referee to determine.

4301. Powers of referee to determine. A referee to determine an issue or to perform an act shall have all the powers of a court in performing a like function; but he shall have no power to relieve himself of his duties, to appoint a successor or to adjudge any person except a witness before him guilty of contempt. For the purposes of this article, the term referee shall be deemed to include judicial hearing officer.



R4311 - Order of reference.

Rule 4311. Order of reference. An order of reference shall direct the referee to determine the entire action or specific issues, to report issues, to perform particular acts, or to receive and report evidence only. It may specify or limit the powers of the referee and the time for the filing of his report and may fix a time and place for the hearing.



R4312 - Number of referees; qualifications.

Rule 4312. Number of referees; qualifications. 1. A court may designate either one or three referees; provided, however, a judicial hearing officer may be designated a referee, in which case there shall be only one referee. Except by consent of the parties, no person shall be designated a referee unless he is an attorney admitted to practice in the state and in good standing. Where a referee may be designated by the parties, they may designate any number of referees.

2. Except in matrimonial actions or where the reference is to a judicial hearing officer, a person to whom all the parties object may not be designated as a referee. In matrimonial actions, only a judicial hearing officer or a special referee appointed by the chief administrator of the courts may be designated to determine an issue. In a matrimonial action the court shall not order a reference to a referee nominated by a party.

3. No person shall serve as referee who holds the position of court clerk, or clerk, secretary or stenographer to a judge; or who is the partner or clerk of an attorney for any party to the action or occupies the same office with such attorney, except as provided in paragraph five of this rule.

4. A judge shall not serve as a referee in an action brought in a court of which he is a judge except by the written consent of the parties, and, in that case, he cannot receive any compensation as referee.

5. In uncontested matrimonial actions, a court clerk, law secretary, or any other non-judicial employee of the court, who is an attorney in good standing admitted to practice in the state, may be appointed by an administrative judge to serve without fee as a referee for the purpose of hearing and reporting to the court.



R4313 - Notice.

Rule 4313. Notice. Except where the reference is to a judicial hearing officer or a special referee, upon the entry of an order of reference, the clerk shall send a copy of the order to the referee. Unless the order of reference otherwise provides, the referee shall forthwith notify the parties of a time and place for the first hearing to be held within twenty days after the date of the order or shall forthwith notify the court that he declines to serve.



R4314 - Successor referee.

Rule 4314. Successor referee. Upon being notified that a referee declines or fails to serve, or in the case of the death, resignation or removal of a referee, or if a new trial is granted after a reference, on motion of any party or on its own initiative, the court may designate a successor referee, unless a stipulation upon which the order of reference is based expressly provides otherwise.



R4315 - Referee to be sworn.

Rule 4315. Referee to be sworn. A referee, other than a judicial hearing officer or a special referee, before entering upon his duties, shall be sworn faithfully and fairly to do such acts and make such determination and report as the order requires. The oath may be administered by any person authorized to take acknowledgments of deeds by the real property law. The oath may be waived upon consent of all parties.



R4316 - Procedure where more than one referee.

Rule 4316. Procedure where more than one referee. Where the reference is to more than one referee all must meet together and hear all the allegations and proofs of the parties; but a majority may appoint a time and place for the trial, decide any question which arises upon the trial, sign a report or settle a case. Any of them may administer an oath to a witness; and a majority of those present at a time and place appointed for the trial may adjourn the trial to a future day.



4317 - When reference to determine may be used.

4317. When reference to determine may be used. (a) Upon consent of the parties. The parties may stipulate that any issue shall be determined by a referee. Upon the filing of the stipulation with the clerk, the clerk shall forthwith enter an order referring the issue for trial to the referee named therein. Where the stipulation does not name a referee, the court shall designate a referee. Leave of court and designation by it of the referee is required for references in matrimonial actions; actions against a corporation to obtain a dissolution, to appoint a receiver of its property, or to distribute its property, unless such action is brought by the attorney-general; or actions where a defendant is an infant.

(b) Without consent of the parties. On motion of any party or on its own initiative, the court may order a reference to determine a cause of action or an issue where the trial will require the examination of a long account, including actions to foreclose mechanic's liens; or to determine an issue of damages separately triable and not requiring a trial by jury; or where otherwise authorized by law.

(c) Transcript. Unless otherwise stipulated, a transcript of the testimony together with the exhibits or copies thereof of the issue heard before the referee shall be provided to all the parties involved upon payment of appropriate fees.



4318 - Conduct of trial.

4318. Conduct of trial. Unless otherwise specified in the order of reference, the referee shall conduct the trial in the same manner as a court trying an issue without a jury. The provisions of article forty-four applicable to trial by the court shall apply to a reference pursuant to this article.



4319 - Decision.

4319. Decision. The decision of a referee shall comply with the requirements for a decision by the court and shall stand as the decision of a court. Unless otherwise specified in the order of reference, the referee shall file his decision within thirty days after the cause or matter is finally submitted. If it is not filed within the required time, upon the motion of a party before it is filed, the court may grant a new trial and, in that event, the referee shall not be entitled to any fees.



4320 - Reference to report.

4320. Reference to report. (a) Conduct of trial. A referee to report shall conduct the trial in the same manner as a court trying an issue without a jury.

(b) Report; transcript. The referee shall file his report, setting forth findings of fact and conclusions of law, within thirty days after the cause or matter is finally submitted. Unless otherwise stipulated, a transcript of the testimony together with the exhibits or copies thereof shall be filed with the report.



R4321 - Fees and expenses.

Rule 4321. Fees and expenses. 1. An order or a stipulation for a reference shall determine the basis and method of computing the referee's fees and provide for their payment. The court may make an appropriate order for the payment of the reasonable expenses of the referee. Unless the court otherwise orders or the stipulation otherwise provides, such fees and expenses of the referee shall be taxed as costs.

2. This section shall not apply where the reference is to a judicial hearing officer.






Article 44 - (Civil Practice Law & Rules) TRIAL MOTIONS

R4401 - Motion for judgment during trial.

Rule 4401. Motion for judgment during trial. Any party may move for judgment with respect to a cause of action or issue upon the ground that the moving party is entitled to judgment as a matter of law, after the close of the evidence presented by an opposing party with respect to such cause of action or issue, or at any time on the basis of admissions. Grounds for the motion shall be specified. The motion does not waive the right to trial by jury or to present further evidence even where it is made by all parties.



4401-A - Motion for judgment.

4401-a. Motion for judgment. A motion for judgment at the end of the plaintiff's case must be granted as to any cause of action for medical malpractice based solely on lack of informed consent if the plaintiff has failed to adduce expert medical testimony in support of the alleged qualitative insufficiency of the consent.



R4402 - Motion for continuance or new trial during trial.

Rule 4402. Motion for continuance or new trial during trial. At any time during the trial, the court, on motion of any party, may order a continuance or a new trial in the interest of justice on such terms as may be just.



R4403 - Motion for new trial or to confirm or reject or grant other relief after reference to report or verdict of advisory jury.

Rule 4403. Motion for new trial or to confirm or reject or grant other relief after reference to report or verdict of advisory jury. Upon the motion of any party or on his own initiative, the judge required to decide the issue may confirm or reject, in whole or in part, the verdict of an advisory jury or the report of a referee to report; may make new findings with or without taking additional testimony; and may order a new trial or hearing. The motion shall be made within fifteen days after the verdict or the filing of the report and prior to further trial in the action. Where no issues remain to be tried the court shall render decision directing judgment in the action.



R4404 - Post-trial motion for judgment and new trial.

Rule 4404. Post-trial motion for judgment and new trial. (a) Motion after trial where jury required. After a trial of a cause of action or issue triable of right by a jury, upon the motion of any party or on its own initiative, the court may set aside a verdict or any judgment entered thereon and direct that judgment be entered in favor of a party entitled to judgment as a matter of law or it may order a new trial of a cause of action or separable issue where the verdict is contrary to the weight of the evidence, in the interest of justice or where the jury cannot agree after being kept together for as long as is deemed reasonable by the court.

(b) Motion after trial where jury not required. After a trial not triable of right by a jury, upon the motion of any party or on its own initiative, the court may set aside its decision or any judgment entered thereon. It may make new findings of fact or conclusions of law, with or without taking additional testimony, render a new decision and direct entry of judgment, or it may order a new trial of a cause of action or separable issue.



R4405 - Time and judge before whom post-trial motion made.

Rule 4405. Time and judge before whom post-trial motion made. A motion under this article shall be made before the judge who presided at the trial within fifteen days after decision, verdict or discharge of the jury. The court shall have no power to grant relief after argument or submission of an appeal from the final judgment.



R4406 - Single post-trial motion.

Rule 4406. Single post-trial motion. In addition to motions made orally immediately after decision, verdict or discharge of the jury, there shall be only one motion under this article with respect to any decision by a court, or to a verdict on issues triable of right by a jury; and each party shall raise by the motion or by demand under rule 2215 every ground for post-trial relief then available to him.






Article 45 - (Civil Practice Law & Rules) EVIDENCE

4501 - Self-incrimination.

4501. Self-incrimination. A competent witness shall not be excused from answering a relevant question, on the ground only that the answer may tend to establish that he owes a debt or is otherwise subject to a civil suit. This section does not require a witness to give an answer which will tend to accuse himself of a crime or to expose him to a penalty or forfeiture, nor does it vary any other rule respecting the examination of a witness.



4502 - Spouse.

4502. Spouse. (a) Incompetency where issue adultery. A husband or wife is not competent to testify against the other in an action founded upon adultery, except to prove the marriage, disprove the adultery, or disprove a defense after evidence has been introduced tending to prove such defense.

(b) Confidential communication privileged. A husband or wife shall not be required, or, without consent of the other if living, allowed, to disclose a confidential communication made by one to the other during marriage.



4503 - Attorney.

4503. Attorney. (a) 1. Confidential communication privileged. Unless the client waives the privilege, an attorney or his or her employee, or any person who obtains without the knowledge of the client evidence of a confidential communication made between the attorney or his or her employee and the client in the course of professional employment, shall not disclose, or be allowed to disclose such communication, nor shall the client be compelled to disclose such communication, in any action, disciplinary trial or hearing, or administrative action, proceeding or hearing conducted by or on behalf of any state, municipal or local governmental agency or by the legislature or any committee or body thereof. Evidence of any such communication obtained by any such person, and evidence resulting therefrom, shall not be disclosed by any state, municipal or local governmental agency or by the legislature or any committee or body thereof. The relationship of an attorney and client shall exist between a professional service corporation organized under article fifteen of the business corporation law to practice as an attorney and counselor-at-law and the clients to whom it renders legal services.

2. Personal representatives. (A) For purposes of the attorney-client privilege, if the client is a personal representative and the attorney represents the personal representative in that capacity, in the absence of an agreement between the attorney and the personal representative to the contrary:

(i) No beneficiary of the estate is, or shall be treated as, the client of the attorney solely by reason of his or her status as beneficiary; and

(ii) The existence of a fiduciary relationship between the personal representative and a beneficiary of the estate does not by itself constitute or give rise to any waiver of the privilege for confidential communications made in the course of professional employment between the attorney or his or her employee and the personal representative who is the client.

(B) For purposes of this paragraph, "personal representative" shall mean (i) the administrator, administrator c.t.a., ancillary administrator, executor, preliminary executor, temporary administrator or trustee to whom letters have been issued within the meaning of subdivision thirty-four of section one hundred three of the surrogate's court procedure act, and (ii) the guardian of an incapacitated communicant if and to the extent that the order appointing such guardian under subdivision (c) of section 81.16 of the mental hygiene law or any subsequent order of any court expressly provides that the guardian is to be the personal representative of the incapacitated communicant for purposes of this section; "beneficiary" shall have the meaning set forth in subdivision eight of section one hundred three of the surrogate's court procedure act and "estate" shall have the meaning set forth in subdivision nineteen of section one hundred three of the surrogate's court procedure act.

(b) Wills and revocable trusts. In any action involving the probate, validity or construction of a will or, after the grantor's death, a revocable trust, an attorney or his employee shall be required to disclose information as to the preparation, execution or revocation of any will, revocable trust, or other relevant instrument, but he shall not be allowed to disclose any communication privileged under subdivision (a) which would tend to disgrace the memory of the decedent.



4504 - Physician, dentist, podiatrist, chiropractor and nurse.

4504. Physician, dentist, podiatrist, chiropractor and nurse. (a) Confidential information privileged. Unless the patient waives the privilege, a person authorized to practice medicine, registered professional nursing, licensed practical nursing, dentistry, podiatry or chiropractic shall not be allowed to disclose any information which he acquired in attending a patient in a professional capacity, and which was necessary to enable him to act in that capacity. The relationship of a physician and patient shall exist between a medical corporation, as defined in article forty-four of the public health law, a professional service corporation organized under article fifteen of the business corporation law to practice medicine, a university faculty practice corporation organized under section fourteen hundred twelve of the not-for-profit corporation law to practice medicine or dentistry, and the patients to whom they respectively render professional medical services.

A patient who, for the purpose of obtaining insurance benefits, authorizes the disclosure of any such privileged communication to any person shall not be deemed to have waived the privilege created by this subdivision. For purposes of this subdivision:

1. "person" shall mean any individual, insurer or agent thereof, peer review committee, public or private corporation, political subdivision, government agency, department or bureau of the state, municipality, industry, co-partnership, association, firm, trust, estate or any other legal entity whatsoever; and

2. "insurance benefits" shall include payments under a self-insured plan.

(b) Identification by dentist; crime committed against patient under sixteen. A dentist shall be required to disclose information necessary for identification of a patient. A physician, dentist, podiatrist, chiropractor or nurse shall be required to disclose information indicating that a patient who is under the age of sixteen years has been the victim of a crime.

(c) Mental or physical condition of deceased patient. A physician or nurse shall be required to disclose any information as to the mental or physical condition of a deceased patient privileged under subdivision (a), except information which would tend to disgrace the memory of the decedent, either in the absence of an objection by a party to the litigation or when the privilege has been waived:

1. by the personal representative, or the surviving spouse, or the next of kin of the decedent; or

2. in any litigation where the interests of the personal representative are deemed by the trial judge to be adverse to those of the estate of the decedent, by any party in interest; or

3. if the validity of the will of the decedent is in question, by the executor named in the will, or the surviving spouse or any heir-at-law or any of the next kin or any other party in interest.

(d) Proof of negligence; unauthorized practice of medicine. In any action for damages for personal injuries or death against a person not authorized to practice medicine under article 131 of the education law for any act or acts constituting the practice of medicine, when such act or acts were a competent producing proximate or contributing cause of such injuries or death, the fact that such person practiced medicine without being so authorized shall be deemed prima facie evidence of negligence.



4505 - Confidential communication to clergy privileged.

4505. Confidential communication to clergy privileged. Unless the person confessing or confiding waives the privilege, a clergyman, or other minister of any religion or duly accredited Christian Science practitioner, shall not be allowed disclose a confession or confidence made to him in his professional character as spiritual advisor.



4506 - Eavesdropping evidence; admissibility; motion to suppress in certain cases.

4506. Eavesdropping evidence; admissibility; motion to suppress in certain cases. 1. The contents of any overheard or recorded communication, conversation or discussion, or evidence derived therefrom, which has been obtained by conduct constituting the crime of eavesdropping, as defined by section 250.05 of the penal law, may not be received in evidence in any trial, hearing or proceeding before any court or grand jury, or before any legislative committee, department, officer, agency, regulatory body, or other authority of the state, or a political subdivision thereof; provided, however, that such communication, conversation, discussion or evidence, shall be admissible in any civil or criminal trial, hearing or proceeding against a person who has, or is alleged to have, committed such crime of eavesdropping.

2. As used in this section, the term "aggrieved person" means:

(a) A person who was a sender or receiver of a telephonic or telegraphic communication which was intentionally overheard or recorded by a person other than the sender or receiver thereof, without the consent of the sender or receiver, by means of any instrument, device or equipment; or

(b) A party to a conversation or discussion which was intentionally overheard or recorded, without the consent of at least one party thereto, by a person not present thereat, by means of any instrument, device or equipment; or

(c) A person against whom the overhearing or recording described in paragraphs (a) and (b) was directed.

3. An aggrieved person who is a party in any civil trial, hearing or proceeding before any court, or before any department, officer, agency, regulatory body, or other authority of the state, or a political subdivision thereof, may move to suppress the contents of any overheard or recorded communication, conversation or discussion or evidence derived therefrom, on the ground that:

(a) The communication, conversation or discussion was unlawfully overheard or recorded; or

(b) The eavesdropping warrant under which it was overheard or recorded is insufficient on its face; or

(c) The eavesdropping was not done in conformity with the eavesdropping warrant.

4. The motion prescribed in subdivision three of this section must be made before the judge or justice who issued the eavesdropping warrant. If no eavesdropping warrant was issued, such motion must be made before a justice of the supreme court of the judicial district in which the trial, hearing or proceeding is pending. The aggrieved person must allege in his motion papers that an overheard or recorded communication, conversation or discussion, or evidence derived therefrom, is subject to suppression under subdivision three of this section, and that such communication, conversation or discussion, or evidence, may be used against him in the civil trial, hearing or proceeding in which he is a party. The motion must be made prior to the commencement of such trial, hearing or proceeding, unless there was no opportunity to make such motion or the aggrieved person was not aware of the grounds of the motion. If the motion is granted, the contents of the overheard or recorded communication, conversation or discussion or evidence derived therefrom, may not be received in evidence in any trial, hearing or proceeding.



4507 - Psychologist.

4507. Psychologist. The confidential relations and communications between a psychologist registered under the provisions of article one hundred fifty-three of the education law and his client are placed on the same basis as those provided by law between attorney and client, and nothing in such article shall be construed to require any such privileged communications to be disclosed.

A client who, for the purpose of obtaining insurance benefits, authorizes the disclosure of any such privileged communication to any person shall not be deemed to have waived the privilege created by this section. For purposes of this section:

1. "person" shall mean any individual, insurer or agent thereof, peer review committee, public or private corporation, political subdivision, government agency, department or bureau of the state, municipality, industry, co-partnership, association, firm, trust, estate or any other legal entity whatsoever; and

2. "insurance benefits" shall include payments under a self-insured plan.



4508 - Social worker.

4508. Social worker. (a) Confidential information privileged. A person licensed as a licensed master social worker or a licensed clinical social worker under the provisions of article one hundred fifty-four of the education law shall not be required to disclose a communication made by a client, or his or her advice given thereon, in the course of his or her professional employment, nor shall any clerk, stenographer or other person working for the same employer as such social worker or for such social worker be allowed to disclose any such communication or advice given thereon; except

1. that such social worker may disclose such information as the client may authorize;

2. that such social worker shall not be required to treat as confidential a communication by a client which reveals the contemplation of a crime or harmful act;

3. where the client is a child under the age of sixteen and the information acquired by such social worker indicates that the client has been the victim or subject of a crime, the social worker may be required to testify fully in relation thereto upon any examination, trial or other proceeding in which the commission of such crime is a subject of inquiry;

4. where the client waives the privilege by bringing charges against such social worker and such charges involve confidential communications between the client and the social worker.

(b) Limitations on waiver. A client who, for the purpose of obtaining insurance benefits, authorizes the disclosure of any such privileged communication to any person shall not be deemed to have waived the privilege created by this section. For purposes of this subdivision:

1. "person" shall mean any individual, insurer or agent thereof, peer review committee, public or private corporation, political subdivision, government agency, department or bureau of the state, municipality, industry, co-partnership, association, firm, trust, estate or any other legal entity whatsoever; and

2. "insurance benefits" shall include payments under a self-insured plan.



4509 - Library records.

4509. Library records. Library records, which contain names or other personally identifying details regarding the users of public, free association, school, college and university libraries and library systems of this state, including but not limited to records related to the circulation of library materials, computer database searches, interlibrary loan transactions, reference queries, requests for photocopies of library materials, title reserve requests, or the use of audio-visual materials, films or records, shall be confidential and shall not be disclosed except that such records may be disclosed to the extent necessary for the proper operation of such library and shall be disclosed upon request or consent of the user or pursuant to subpoena, court order or where otherwise required by statute.



4510 - Rape crisis counselor.

4510. Rape crisis counselor. (a) Definitions. When used in this section, the following terms shall have the following meanings:

1. "Rape crisis program" means any office, institution or center which has been approved pursuant to subdivision fifteen of section two hundred six of the public health law, offering counseling and assistance to clients concerning sexual offenses, sexual abuses or incest.

2. "Rape crisis counselor" means any person who has been certified by an approved rape crisis program as having satisfied the training standards specified in subdivision fifteen of section two hundred six of the public health law, and who, regardless of compensation, is acting under the direction and supervision of an approved rape crisis program.

3. "Client" means any person who is seeking or receiving the services of a rape crisis counselor for the purpose of securing counseling or assistance concerning any sexual offenses, sexual abuse, incest or attempts to commit sexual offenses, sexual abuse, or incest, as defined in the penal law.

(b) Confidential information privileged. A rape crisis counselor shall not be required to disclose a communication made by his or her client to him or her, or advice given thereon, in the course of his or her services nor shall any clerk, stenographer or other person working for the same program as the rape crisis counselor or for the rape crisis counselor be allowed to disclose any such communication or advice given thereon nor shall any records made in the course of the services given to the client or recording of any communications made by or to a client be required to be disclosed, nor shall the client be compelled to disclose such communication or records, except:

1. that a rape crisis counselor may disclose such otherwise confidential communication to the extent authorized by the client;

2. that a rape crisis counselor shall not be required to treat as confidential a communication by a client which reveals the intent to commit a crime or harmful act;

3. in a case in which the client waives the privilege by instituting charges against the rape crisis counselor or the rape crisis program and such action or proceeding involves confidential communications between the client and the rape crisis counselor.

(c) Who may waive the privilege. The privilege may only be waived by the client, the personal representative of a deceased client, or, in the case of a client who has been adjudicated incompetent or for whom a conservator has been appointed, the committee or conservator.

(d) Limitation on waiver. A client who, for the purposes of obtaining compensation under article twenty-two of the executive law or insurance benefits, authorizes the disclosure of any privileged communication to an employee of the office of victim services or an insurance representative shall not be deemed to have waived the privilege created by this section.



R4511 - Judicial notice of law.

Rule 4511. Judicial notice of law. (a) When judicial notice shall be taken without request. Every court shall take judicial notice without request of the common law, constitutions and public statutes of the United States and of every state, territory and jurisdiction of the United States and of the official compilation of codes, rules and regulations of the state except those that relate solely to the organization or internal management of an agency of the state and of all local laws and county acts.

(b) When judicial notice may be taken without request; when it shall be taken on request. Every court may take judicial notice without request of private acts and resolutions of the congress of the United States and of the legislature of the state; ordinances and regulations of officers, agencies or governmental subdivisions of the state or of the United States; and the laws of foreign countries or their political subdivisions. Judicial notice shall be taken of matters specified in this subdivision if a party requests it, furnishes the court sufficient information to enable it to comply with the request, and has given each adverse party notice of his intention to request it. Notice shall be given in the pleadings or prior to the presentation of any evidence at the trial, but a court may require or permit other notice.

(c) Determination by court; review as matter of law. Whether a matter is judicially noticed or proof is taken, every matter specified in this section shall be determined by the judge or referee, and included in his findings or charged to the jury. Such findings or charge shall be subject to review on appeal as a finding or charge on a matter of law.

(d) Evidence to be received on matter to be judicially noticed. In considering whether a matter of law should be judicially noticed and in determining the matter of law to be judicially noticed, the court may consider any testimony, document, information or argument on the subject, whether offered by a party or discovered through its own research. Whether or not judicial notice is taken, a printed copy of a statute or other written law or a proclamation, edict, decree or ordinance by an executive contained in a book or publication, purporting to have been published by a government or commonly admitted as evidence of the existing law in the judicial tribunals of the jurisdiction where it is in force, is prima facie evidence of such law and the unwritten or common law of a jurisdiction may be proved by witnesses or printed reports of cases of the courts of the jurisdiction.



4512 - Competency of interested witness or spouse.

4512. Competency of interested witness or spouse. Except as otherwise expressly prescribed, a person shall not be excluded or excused from being a witness, by reason of his interest in the event or because he is a party or the spouse of a party.



4513 - Competency of person convicted of crime.

4513. Competency of person convicted of crime. A person who has been convicted of a crime is a competent witness; but the conviction may be proved, for the purpose of affecting the weight of his testimony, either by cross-examination, upon which he shall be required to answer any relevant question, or by the record. The party cross-examining is not concluded by such person's answer.



R4514 - Impeachment of witness by prior inconsistent statement.

Rule 4514. Impeachment of witness by prior inconsistent statement. In addition to impeachment in the manner permitted by common law, any party may introduce proof that any witness has made a prior statement inconsistent with his testimony if the statement was made in a writing subscribed by him or was made under oath.



R4515 - Form of expert opinion.

Rule 4515. Form of expert opinion. Unless the court orders otherwise, questions calling for the opinion of an expert witness need not be hypothetical in form, and the witness may state his opinion and reasons without first specifying the data upon which it is based. Upon cross-examination, he may be required to specify the data and other criteria supporting the opinion.



R4516 - Proof of age of child.

Rule 4516. Proof of age of child. Whenever it becomes necessary to determine the age of a child, he may be produced and exhibited to enable the court or jury to determine his age by a personal inspection.



R4517 - Prior testimony in a civil action.

Rule 4517. Prior testimony in a civil action. (a) Impeachment of witnesses; parties; unavailable witness. In a civil action, at the trial or upon the hearing of a motion or an interlocutory proceeding, all or any part of the testimony of a witness that was taken at a prior trial in the same action or at a prior trial involving the same parties or their representatives and arising from the same subject matter, so far as admissible under the rules of evidence, may be used in accordance with any of the following provisions:

1. any such testimony may be used by any party for the purpose of contradicting or impeaching the testimony of the same witness;

2. the prior trial testimony of a party or of any person who was a party when the testimony was given or of any person who at the time the testimony was given was an officer, director, member, employee, or managing or authorized agent of a party, may be used for any purpose by any party who is adversely interested when the prior testimony is offered in evidence;

3. the prior trial testimony of any person may be used by any party for any purpose against any other party, provided the court finds:

(i) that the witness is dead; or

(ii) that the witness is at a greater distance than one hundred miles from the place of trial or is out of the state, unless it appears that the absence of the witness was procured by the party offering the testimony; or

(iii) that the witness is unable to attend or testify because of age, sickness, infirmity, or imprisonment; or

(iv) that the party offering the testimony has been unable to procure the attendance of the witness by diligent efforts; or

(v) upon motion on notice, that such exceptional circumstances exist as to make its use desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court;

4. the prior trial testimony of a person authorized to practice medicine may be used by any party without the necessity of showing unavailability or special circumstances subject to the right of any party to move for preclusion upon the ground that admission of the prior testimony would be prejudicial under the circumstances.

(b) Use of part of the prior trial testimony of a witness. If only part of the prior trial testimony of a witness is read at the trial by a party, any other party may read any other part of the prior testimony of that witness that ought in fairness to be considered in connection with the part read.

(c) Substitution of parties; prior actions. Substitution of parties does not affect the right to use testimony previously taken at trial.



R4518 - Business records.

Rule 4518. Business records. (a) Generally. Any writing or record, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any act, transaction, occurrence or event, shall be admissible in evidence in proof of that act, transaction, occurrence or event, if the judge finds that it was made in the regular course of any business and that it was the regular course of such business to make it, at the time of the act, transaction, occurrence or event, or within a reasonable time thereafter. An electronic record, as defined in section three hundred two of the state technology law, used or stored as such a memorandum or record, shall be admissible in a tangible exhibit that is a true and accurate representation of such electronic record. The court may consider the method or manner by which the electronic record was stored, maintained or retrieved in determining whether the exhibit is a true and accurate representation of such electronic record. All other circumstances of the making of the memorandum or record, including lack of personal knowledge by the maker, may be proved to affect its weight, but they shall not affect its admissibility. The term business includes a business, profession, occupation and calling of every kind.

(b) Hospital bills. A hospital bill is admissible in evidence under this rule and is prima facie evidence of the facts contained, provided it bears a certification by the head of the hospital or by a responsible employee in the controller's or accounting office that the bill is correct, that each of the items was necessarily supplied and that the amount charged is reasonable. This subdivision shall not apply to any proceeding in a surrogate's court nor in any action instituted by or on behalf of a hospital to recover payment for accommodations or supplies furnished or for services rendered by or in such hospital, except that in a proceeding pursuant to section one hundred eighty-nine of the lien law to determine the validity and extent of the lien of a hospital, such certified hospital bills are prima facie evidence of the fact of services and of the reasonableness of any charges which do not exceed the comparable charges made by the hospital in the care of workmen's compensation patients.

(c) Other records. All records, writings and other things referred to in sections 2306 and 2307 are admissible in evidence under this rule and are prima facie evidence of the facts contained, provided they bear a certification or authentication by the head of the hospital, laboratory, department or bureau of a municipal corporation or of the state, or by an employee delegated for that purpose or by a qualified physician. Where a hospital record is in the custody of a warehouse, or "warehouseman" as that term is defined by paragraph (h) of subdivision one of section 7-102 of the uniform commercial code, pursuant to a plan approved in writing by the state commissioner of health, admissibility under this subdivision may be established by a certification made by the manager of the warehouse that sets forth (i) the authority by which the record is held, including but not limited to a court order, order of the commissioner, or order or resolution of the governing body or official of the hospital, and (ii) that the record has been in the exclusive custody of such warehouse or warehousemen since its receipt from the hospital or, if another has had access to it, the name and address of such person and the date on which and the circumstances under which such access was had. Any warehouseman providing a certification as required by this subdivision shall have no liability for acts or omissions relating thereto, except for intentional misconduct, and the warehouseman is authorized to assess and collect a reasonable charge for providing the certification described by this subdivision.

(d) Any records or reports relating to the administration and analysis of a genetic marker or DNA test, including records or reports of the costs of such tests, administered pursuant to sections four hundred eighteen and five hundred thirty-two of the family court act or section one hundred eleven-k of the social services law are admissible in evidence under this rule and are prima facie evidence of the facts contained therein provided they bear a certification or authentication by the head of the hospital, laboratory, department or bureau of a municipal corporation or the state or by an employee delegated for that purpose, or by a qualified physician. If such record or report relating to the administration and analysis of a genetic marker test or DNA test or tests administered pursuant to sections four hundred eighteen and five hundred thirty-two of the family court act or section one hundred eleven-k of the social services law indicates at least a ninety-five percent probability of paternity, the admission of such record or report shall create a rebuttable presumption of paternity, and shall, if unrebutted, establish the paternity of and liability for the support of a child pursuant to articles four and five of the family court act.

(e) Notwithstanding any other provision of law, a record or report relating to the administration and analysis of a genetic marker test or DNA test certified in accordance with subdivision (d) of this rule and administered pursuant to sections four hundred eighteen and five hundred thirty-two of the family court act or section one hundred eleven-k of the social services law is admissible in evidence under this rule without the need for foundation testimony or further proof of authenticity or accuracy unless objections to the record or report are made in writing no later than twenty days before a hearing at which the record or report may be introduced into evidence or thirty days after receipt of the test results, whichever is earlier.

(f) Notwithstanding any other provision of law, records or reports of support payments and disbursements maintained pursuant to title six-A of article three of the social services law by the office of temporary and disability assistance or the fiscal agent under contract to the office for the provision of centralized collection and disbursement functions are admissible in evidence under this rule, provided that they bear a certification by an official of a social services district attesting to the accuracy of the content of the record or report of support payments and that in attesting to the accuracy of the record or report such official has received confirmation from the office of temporary and disability assistance or the fiscal agent under contract to the office for the provision of centralized collection and disbursement functions pursuant to section one hundred eleven-h of the social services law that the record or report of support payments reflects the processing of all support payments in the possession of the office or the fiscal agent as of a specified date, and that the document is a record or report of support payments maintained pursuant to title six-A of article three of the social services law. If so certified, such record or report shall be admitted into evidence under this rule without the need for additional foundation testimony. Such records shall be the basis for a permissive inference of the facts contained therein unless the trier of fact finds good cause not to draw such inference.

(g) Pregnancy and childbirth costs. Any hospital bills or records relating to the costs of pregnancy or birth of a child for whom proceedings to establish paternity, pursuant to sections four hundred eighteen and five hundred thirty-two of the family court act or section one hundred eleven-k of the social services law have been or are being undertaken, are admissible in evidence under this rule and are prima facie evidence of the facts contained therein, provided they bear a certification or authentication by the head of the hospital, laboratory, department or bureau of a municipal corporation or the state or by an employee designated for that purpose, or by a qualified physician.



4519 - Personal transaction or communication between witness and decedent or mentally ill person.

4519. Personal transaction or communication between witness and decedent or mentally ill person. Upon the trial of an action or the hearing upon the merits of a special proceeding, a party or a person interested in the event, or a person from, through or under whom such a party or interested person derives his interest or title by assignment or otherwise, shall not be examined as a witness in his own behalf or interest, or in behalf of the party succeeding to his title or interest against the executor, administrator or survivor of a deceased person or the committee of a mentally ill person, or a person deriving his title or interest from, through or under a deceased person or mentally ill person, by assignment or otherwise, concerning a personal transaction or communication between the witness and the deceased person or mentally ill person, except where the executor, administrator, survivor, committee or person so deriving title or interest is examined in his own behalf, or the testimony of the mentally ill person or deceased person is given in evidence, concerning the same transaction or communication. A person shall not be deemed interested for the purposes of this section by reason of being a stockholder or officer of any banking corporation which is a party to the action or proceeding, or interested in the event thereof. No party or person interested in the event, who is otherwise competent to testify, shall be disqualified from testifying by the possible imposition of costs against him or the award of costs to him. A party or person interested in the event or a person from, through or under whom such a party or interested person derives his interest or title by assignment or otherwise, shall not be qualified for the purposes of this section, to testify in his own behalf or interest, or in behalf of the party succeeding to his title or interest, to personal transactions or communications with the donee of a power of appointment in an action or proceeding for the probate of a will, which exercises or attempts to exercise a power of appointment granted by the will of a donor of such power, or in an action or proceeding involving the construction of the will of the donee after its admission to probate.

Nothing contained in this section, however, shall render a person incompetent to testify as to the facts of an accident or the results therefrom where the proceeding, hearing, defense or cause of action involves a claim of negligence or contributory negligence in an action wherein one or more parties is the representative of a deceased or incompetent person based upon, or by reason of, the operation or ownership of a motor vehicle being operated upon the highways of the state, or the operation or ownership of aircraft being operated in the air space over the state, or the operation or ownership of a vessel on any of the lakes, rivers, streams, canals or other waters of this state, but this provision shall not be construed as permitting testimony as to conversations with the deceased.



R4520 - Certificate or affidavit of public officer.

Rule 4520. Certificate or affidavit of public officer. Where a public officer is required or authorized, by special provision of law, to make a certificate or an affidavit to a fact ascertained, or an act performed, by him in the course of his official duty, and to file or deposit it in a public office of the state, the certificate or affidavit so filed or deposited is prima facie evidence of the facts stated.



R4521 - Lack of record.

Rule 4521. Lack of record. A statement signed by an officer or a deputy of an officer having legal custody of specified official records of the United States or of any state, territory or jurisdiction of the United States, or of any court thereof, or kept in any public office thereof, that he has made diligent search of the records and has found no record or entry of a specified nature, is prima facie evidence that the records contain no such record or entry, provided that the statement is accompanied by a certificate that legal custody of the specified official records belongs to such person, which certificate shall be made by a person described in rule 4540.



R4522 - Ancient filed maps, surveys and records affecting real property.

Rule 4522. Ancient filed maps, surveys and records affecting real property. All maps, surveys and official records affecting real property, which have been on file in the state in the office of the register of any county, any county clerk, any court of record or any department of the city of New York for more than ten years, are prima facie evidence of their contents.



R4523 - Search by title insurance or abstract company.

Rule 4523. Search by title insurance or abstract company. A search affecting real property, when made and certified to by a title insurance, abstract or searching company, organized under the laws of this state, may be used in place of, and with the same legal effect as, an official search.



R4524 - Conveyance of real property without the state.

Rule 4524. Conveyance of real property without the state. A record of a conveyance of real property situated within another state, territory or jurisdiction of the United States, recorded therein pursuant to its laws, is prima facie evidence of conveyance and of due execution.



R4525 - Copies of statements under article nine of the uniform commercial code.

Rule 4525. Copies of statements under article nine of the uniform commercial code. A copy of a statement which is noted or certified by a filing officer pursuant to section 9--523 of the uniform commercial code and which states that the copy is a true copy is prima facie evidence of the facts stated in the notation or certification and that the copy is a true copy of a statement filed in the office of the filing officer.



R4526 - Marriage certificate.

Rule 4526. Marriage certificate. An original certificate of a marriage made by the person by whom it was solemnized within the state, or the original entry thereof made pursuant to law in the office of the clerk of a city or a town within the state, is prima facie evidence of the marriage.



4527 - Death or other status of missing person.

4527. Death or other status of missing person. (a) Presumed death. A written finding of presumed death, made by any person authorized to make such findings by the federal missing persons act is prima facie evidence of the death, and the date, circumstances and place of disappearance. In the case of a merchant seaman, a written finding of presumed death, made by the maritime war emergency board or by the war shipping administration or the successors or assigns of such board or administration in connection with war risk insurance is prima facie evidence of the death, and the date, circumstances and place of disappearance.

(b) Death, internment, capture and other status. An official written report or record that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy, or is dead, or is alive, made by an officer or employee of the United States authorized by law of the United States to make it is prima facie evidence of such fact.



R4528 - Weather conditions.

Rule 4528. Weather conditions. Any record of the observations of the weather, taken under the direction of the United States weather bureau, is prima facie evidence of the facts stated.



R4529 - Inspection certificate issued by United States department of agriculture.

Rule 4529. Inspection certificate issued by United States department of agriculture. An inspection certificate issued by the authorized agents of the United States department of agriculture on file with the United States secretary of agriculture is prima facie evidence of the facts stated.



4530 - Certificate of population.

4530. Certificate of population. (a) Prima facie evidence. A certificate of the officer in charge of the census of the United States, attested by the United States secretary of commerce, giving the result of the census is, except as hereinafter provided, prima facie evidence of such result.

(b) Conclusive evidence. Where the population of the state or a subdivision, or a portion of a subdivision of the state is required to be determined according to the federal or state census or enumeration last preceding a particular time, a certificate of the officer in charge of the census of the United States, attested by the United States secretary of commerce, as to such population as shown by such federal census, or a certificate of the secretary of state as to such population as shown by such state enumeration, is conclusive evidence of such population.



R4531 - Affidavit of service or posting notice by person unavailable at trial.

Rule 4531. Affidavit of service or posting notice by person unavailable at trial. An affidavit by a person who served, posted or affixed a notice, showing such service, posting or affixing is prima facie evidence of the service, posting or affixing if the affiant is dead, mentally ill or cannot be compelled with due diligence to attend at the trial.



R4532 - Self-authentication of newspapers and periodicals of general circulation.

Rule 4532. Self-authentication of newspapers and periodicals of general circulation. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to printed materials purporting to be newspapers or periodicals of general circulation; provided however, nothing herein shall be deemed to preclude or limit the right of a party to challenge the authenticity of such printed material, by extrinsic evidence or otherwise, prior to admission by the court or to raise the issue of authenticity as an issue of fact.



R4532-A - Admissibility of graphic, numerical, symbolic or pictorial representations of medical or diagnostic tests.

Rule 4532-a. Admissibility of graphic, numerical, symbolic or pictorial representations of medical or diagnostic tests. A graphic, numerical, symbolic or pictorial representation of the results of a medical or diagnostic procedure or test is admissible in evidence provided:

(1) the name of the injured party, the date when the information constituting the graphic, numerical, symbolic or pictorial representation was taken, and such additional identifying information as is customarily inscribed by the medical practitioner or medical facility is inserted on such graphic, numerical, symbolic or pictorial representation; and

(2) (a) the representation has been previously received or examined by the party or parties against whom it is being offered; or

(b)(i) at least ten days before the date of trial of the action, the party intending to offer such graphic, numerical, symbolic or pictorial representation as a proposed exhibit serves upon the party or parties against whom said proposed exhibit is to be offered, a notice of intention to offer such proposed exhibit in evidence during the trial and that the same is available for inspection; and

(ii) the notice aforesaid is accompanied by an affidavit or affirmation of such physician identifying such graphic, numerical, symbolic or pictorial representation and attesting to the identifying information inscribed thereon, attesting that the identifying information inscribed thereon is the same as is customarily inscribed by the medical practitioner or facility, and further attesting that, if called as a witness in the action, he or she would so testify.

Nothing contained in this rule, however, shall prohibit the admissibility of a graphic, numerical, symbolic or pictorial representation in evidence where otherwise admissible.



R4533 - Market reports.

Rule 4533. Market reports. A report of a regularly organized stock or commodity market published in a newspaper or periodical of general circulation or in an official publication or trade journal is admissible in evidence to prove the market price or value of any article regularly sold or dealt in on such market. The circumstances of the preparation of such a report may be shown to affect its weight, but they shall not affect its admissibility.



R4533-A - Prima facie proof of damages.

Rule 4533-a. Prima facie proof of damages. An itemized bill or invoice, receipted or marked paid, for services or repairs of an amount not in excess of two thousand dollars is admissible in evidence and is prima facie evidence of the reasonable value and necessity of such services or repairs itemized therein in any civil action provided it bears a certification by the person, firm or corporation, or an authorized agent or employee thereof, rendering such services or making such repairs and charging for the same, and contains a verified statement that no part of the payment received therefor will be refunded to the debtor, and that the amounts itemized therein are the usual and customary rates charged for such services or repairs by the affiant or his employer; and provided further that a true copy of such itemized bill or invoice together with a notice of intention to introduce such bill or invoice into evidence pursuant to this rule is served upon each party at least ten days before the trial. No more than one bill or invoice from the same person, firm or corporation to the same debtor shall be admissible in evidence under this rule in the same action.



R4533-B - Proof of payment by joint tort-feasor.

Rule 4533-b. Proof of payment by joint tort-feasor. In an action for personal injury, injury to property or for wrongful death, any proof as to payment by or settlement with another joint tort-feasor, or one claimed to be a joint tort-feasor, offered by a defendant in mitigation of damages, shall be taken out of the hearing of the jury. The court shall deduct the proper amount, as determined pursuant to section 15-108 of the general obligations law, from the award made by the jury.



R4534 - Standard of measurement used by surveyor.

Rule 4534. Standard of measurement used by surveyor. An official certificate of any state, county, city, village or town sealer elected or appointed pursuant to the laws of the state, or the statement under oath of a surveyor, that the chain or measure used by him conformed to the state standard at the time a survey was made is prima facie evidence of conformity, and an official certificate made by any sealer that the implement used in measuring such chain or other measure was the one provided the sealer pursuant to the provisions of the laws of the state is prima facie evidence of that fact.



R4536 - Proof of writing by comparison of handwriting.

Rule 4536. Proof of writing by comparison of handwriting. Comparison of a disputed writing with any writing proved to the satisfaction of the court to be the handwriting of the person claimed to have made the disputed writing shall be permitted.



R4537 - Proof of writing subscribed by witness.

Rule 4537. Proof of writing subscribed by witness. Unless a writing requires a subscribing witness for its validity, it may be proved as if there was no subscribing witness.



R4538 - Acknowledged, proved or certified writing; conveyance of real property without the state.

Rule 4538. Acknowledged, proved or certified writing; conveyance of real property without the state. Certification of the acknowledgment or proof of a writing, except a will, in the manner prescribed by law for taking and certifying the acknowledgment or proof of a conveyance of real property within the state is prima facie evidence that it was executed by the person who purported to do so. A conveyance of real property, situated within another state, territory or jurisdiction of the United States, which has been duly authenticated, according to the laws of that state, territory or jurisdiction, so as to be read in evidence in the courts thereof, is admissible in evidence in the state.



R4539 - Reproductions of original.

Rule 4539. Reproductions of original. (a) If any business, institution, or member of a profession or calling, in the regular course of business or activity has made, kept or recorded any writing, entry, print or representation and in the regular course of business has recorded, copied, or reproduced it by any process, including reproduction, which accurately reproduces or forms a durable medium for reproducing the original, such reproduction, when satisfactorily identified, is as admissible in evidence as the original, whether the original is in existence or not, and an enlargement or facsimile of such reproduction is admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduction does not preclude admission of the original.

(b) A reproduction created by any process which stores an image of any writing, entry, print or representation and which does not permit additions, deletions, or changes without leaving a record of such additions, deletions, or changes, when authenticated by competent testimony or affidavit which shall include the manner or method by which tampering or degradation of the reproduction is prevented, shall be as admissible in evidence as the original.



R4540 - Authentication of official record of court or government office in the United States.

Rule 4540. Authentication of official record of court or government office in the United States. (a) Copies permitted. An official publication, or a copy attested as correct by an officer or a deputy of an officer having legal custody of an official record of the United States or of any state, territory or jurisdiction of the United States, or of any of its courts, legislature, offices, public bodies or boards is prima facie evidence of such record.

(b) Certificate of officer of the state. Where the copy is attested by an officer of the state, it shall be accompanied by a certificate signed by, or with a facsimile of the signature of, the clerk of a court having legal custody of the record, and, except where the copy is used in the same court or before one of its officers, with the seal of the court affixed; or signed by, or with a facsimile of the signature of, the officer having legal custody of the original, or his deputy or clerk, with his official seal affixed; or signed by, or with a facsimile of the signature of, the presiding officer, secretary or clerk of the public body or board and, except where it is certified by the clerk or secretary of either house of the legislature, with the seal of the body or board affixed. If the certificate is made by a county clerk, the county seal shall be affixed.

(c) Certificate of officer of another jurisdiction. Where the copy is attested by an officer of another jurisdiction, it shall be accompanied by a certificate that such officer has legal custody of the record, and that his signature is believed to be genuine, which certificate shall be made by a judge of a court of record of the district or political subdivision in which the record is kept, with the seal of the court affixed; or by any public officer having a seal of office and having official duties in that district or political subdivision with respect to the subject matter of the record, with the seal of his office affixed.

(d) Printed tariff or classification subject to public service commission, commissioner of transportation or interstate commerce commission. A printed copy of a tariff or classification which shows a public service commission or commissioner of transportation number of this state and an effective date, or a printed copy of a tariff or classification which shows an interstate commerce commission number and an effective date, is admissable in evidence, without certification, and is prima facie evidence of the filed original tariff or classification.



R4541 - Proof of proceedings before justice of the peace.

Rule 4541. Proof of proceedings before justice of the peace. (a) Of the state. A transcript from the docket-book of a justice of the peace of the state, subscribed by him, and authenticated by a certificate signed by the clerk of the county in which the justice resides, with the county seal affixed, to the effect that the person subscribing the transcript is a justice of the peace of that county, is prima facie evidence of any matter stated in the transcript which is required by law to be entered by the justice in his docket-book.

(b) Of another state. A transcript from the docket-book of a justice of the peace of another state, of his minutes of the proceedings in a cause, of a judgment rendered by him, of an execution issued thereon or of the return of an execution, when subscribed by him, and authenticated as prescribed in this subdivision is prima facie evidence of his jurisdiction in the cause and of the matters shown by the transcript. The transcript shall be authenticated by a certificate of the justice to the effect that it is in all respects correct and that he had jurisdiction of the cause; and also by a certificate of the clerk or prothonotary of the county in which the justice resides, with his official seal affixed, to the effect that the person subscribing the certificate attached to the transcript is a justice of the peace of that county.



R4542 - Proof of foreign records and documents.

Rule 4542. Proof of foreign records and documents. (a) Foreign record. A foreign official record, or an entry therein, when admissible for any purpose, may be evidenced by an official publication thereof; or a copy thereof, attested by a person authorized to make the attestation, and accompanied by a final certification as to the genuineness of the signature and official position

1. of the attesting person, or

2. of any foreign official whose certificate of genuineness of signature and official position

(i) relates to the attestation, or

(ii) is in a chain of certificates of genuineness of signature and official position relating to the attestation.

(b) Final certification. A final certification may be made by a secretary of an embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of the documents, the court may, for good cause shown, admit an attested copy without final certification, or permit the foreign official record to be evidenced by an attested summary with or without a final certification.

(c) Lack of record. A written statement that after diligent search no record or entry of a specified tenor was found to exist in the foreign records designated by the statement, authenticated in compliance with the requirements set forth in subdivisions (a) and (b) for a copy of a foreign record is admissible as evidence that the records contain no such record or entry.



4543 - Proof of facts or writing by methods other than those authorized in this article.

4543. Proof of facts or writing by methods other than those authorized in this article. Nothing in this article prevents the proof of a fact or a writing by any method authorized by any applicable statute or by the rules of evidence at common law.



4544 - Contracts in small print.

4544. Contracts in small print. The portion of any printed contract or agreement involving a consumer transaction or a lease for space to be occupied for residential purposes where the print is not clear and legible or is less than eight points in depth or five and one-half points in depth for upper case type may not be received in evidence in any trial, hearing or proceeding on behalf of the party who printed or prepared such contract or agreement, or who caused said agreement or contract to be printed or prepared. As used in the immediately preceding sentence, the term "consumer transaction" means a transaction wherein the money, property or service which is the subject of the transaction is primarily for personal, family or household purposes. No provision of any contract or agreement waiving the provisions of this section shall be effective. The provisions of this section shall not apply to agreements or contracts entered into prior to the effective date of this section.



4545 - Admissibility of collateral source of payment.

4545. Admissibility of collateral source of payment. (a) Actions for personal injury, injury to property or wrongful death. In any action brought to recover damages for personal injury, injury to property or wrongful death, where the plaintiff seeks to recover for the cost of medical care, dental care, custodial care or rehabilitation services, loss of earnings or other economic loss, evidence shall be admissible for consideration by the court to establish that any such past or future cost or expense was or will, with reasonable certainty, be replaced or indemnified, in whole or in part, from any collateral source, except for life insurance and those payments as to which there is a statutory right of reimbursement. If the court finds that any such cost or expense was or will, with reasonable certainty, be replaced or indemnified from any such collateral source, it shall reduce the amount of the award by such finding, minus an amount equal to the premiums paid by the plaintiff for such benefits for the two-year period immediately preceding the accrual of such action and minus an amount equal to the projected future cost to the plaintiff of maintaining such benefits. In order to find that any future cost or expense will, with reasonable certainty, be replaced or indemnified by the collateral source, the court must find that the plaintiff is legally entitled to the continued receipt of such collateral source, pursuant to a contract or otherwise enforceable agreement, subject only to the continued payment of a premium and such other financial obligations as may be required by such agreement. Any collateral source deduction required by this subdivision shall be made by the trial court after the rendering of the jury's verdict. The plaintiff may prove his or her losses and expenses at the trial irrespective of whether such sums will later have to be deducted from the plaintiff's recovery.

(b) Voluntary charitable contributions excluded as a collateral source of payment. Voluntary charitable contributions received by an injured party shall not be considered to be a collateral source of payment that is admissible in evidence to reduce the amount of any award, judgment or settlement.



4546 - Loss of earnings and impairment of earning ability in actions for medical, dental or podiatric malpractice.

4546. Loss of earnings and impairment of earning ability in actions for medical, dental or podiatric malpractice. 1. In any action for medical, dental or podiatric malpractice where the plaintiff seeks to recover damages for loss of earnings or impairment of earning ability, evidence shall be admissible for consideration by the court, outside of the presence of the jury, to establish the federal, state and local personal income taxes which the plaintiff would have been obligated by law to pay.

2. In any such action, the court shall instruct the jury not to deduct federal, state and local personal income taxes in determining the award, if any, for loss of earnings and impairment of earning ability. The court shall further instruct the jury that any reduction for such taxes from any award shall, if warranted, be made by the court.

3. In any such action, the court shall, if warranted by the evidence, reduce any award for loss of earnings or impairment of earning ability by the amount of federal, state and local personal income taxes which the court finds, with reasonable certainty, that the plaintiff would have been obligated by law to pay.



4547 - Compromise and offers to compromise.

4547. Compromise and offers to compromise. Evidence of (a) furnishing, or offering or promising to furnish, or (b) accepting, or offering or promising to accept, any valuable consideration in compromising or attempting to compromise a claim which is disputed as to either validity or amount of damages, shall be inadmissible as proof of liability for or invalidity of the claim or the amount of damages. Evidence of any conduct or statement made during compromise negotiations shall also be inadmissible. The provisions of this section shall not require the exclusion of any evidence, which is otherwise discoverable, solely because such evidence was presented during the course of compromise negotiations. Furthermore, the exclusion established by this section shall not limit the admissibility of such evidence when it is offered for another purpose, such as proving bias or prejudice of a witness, negating a contention of undue delay or proof of an effort to obstruct a criminal investigation or prosecution.



4548 - Privileged communications; electronic communication thereof.

4548. Privileged communications; electronic communication thereof. No communication privileged under this article shall lose its privileged character for the sole reason that it is communicated by electronic means or because persons necessary for the delivery or facilitation of such electronic communication may have access to the content of the communication.






Article 50 - (Civil Practice Law & Rules) JUDGMENTS GENERALLY

5001 - Interest to verdict, report or decision.

5001. Interest to verdict, report or decision. (a) Actions in which recoverable. Interest shall be recovered upon a sum awarded because of a breach of performance of a contract, or because of an act or omission depriving or otherwise interfering with title to, or possession or enjoyment of, property, except that in an action of an equitable nature, interest and the rate and date from which it shall be computed shall be in the court's discretion.

(b) Date from which computed. Interest shall be computed from the earliest ascertainable date the cause of action existed, except that interest upon damages incurred thereafter shall be computed from the date incurred. Where such damages were incurred at various times, interest shall be computed upon each item from the date it was incurred or upon all of the damages from a single reasonable intermediate date.

(c) Specifying date; computing interest. The date from which interest is to be computed shall be specified in the verdict, report or decision. If a jury is discharged without specifying the date, the court upon motion shall fix the date, except that where the date is certain and not in dispute, the date may be fixed by the clerk of the court upon affidavit. The amount of interest shall be computed by the clerk of the court, to the date the verdict was rendered or the report or decision was made, and included in the total sum awarded.



5002 - Interest from verdict, report or decision to judgment.

5002. Interest from verdict, report or decision to judgment. Interest shall be recovered upon the total sum awarded, including interest to verdict, report or decision, in any action, from the date the verdict was rendered or the report or decision was made to the date of entry of final judgment. The amount of interest shall be computed by the clerk of the court and included in the judgment.



5003 - Interest upon judgment.

5003. Interest upon judgment. Every money judgment shall bear interest from the date of its entry. Every order directing the payment of money which has been docketed as a judgment shall bear interest from the date of such docketing.



5003-A - Prompt payment following settlement.

5003-a. Prompt payment following settlement. (a) When an action to recover damages has been settled, any settling defendant, except those defendants to whom subdivisions (b) and (c) of this section apply, shall pay all sums due to any settling plaintiff within twenty-one days of tender, by the settling plaintiff to the settling defendant, of a duly executed release and a stipulation discontinuing action executed on behalf of the settling plaintiff.

(b) When an action to recover damages has been settled and the settling defendant is a municipality or any subdivision thereof, or any public corporation that is not indemnified by the state, it shall pay all sums due to any settling plaintiff within ninety days of tender, by the settling plaintiff to it, of duly executed release and a stipulation discontinuing action executed on behalf of the settling plaintiff. The provisions of this paragraph shall not inure to the benefit of any insurance carrier for a municipality or any subdivision thereof, or any public corporation that is not indemnified by the state. Any such insurance carrier shall pay all sums due to any settling plaintiff in accordance with the provisions of subdivision (a) of this section.

(c) When an action to recover damages has been settled and the settling defendant is the state, an officer or employee of the state entitled to indemnification pursuant to section seventeen of the public officers law, or a public benefit corporation indemnified by the state, payment of all sums due to any settling plaintiff shall be made within ninety days of the comptroller's determination that all papers required to effectuate the settlement have been received by him. The provisions of this paragraph shall not inure to the benefit of any insurance carrier for the state, an officer or employee of the state entitled to indemnification pursuant to section seventeen of the public officers law, or a public benefit corporation indemnified by the state. Any such insurance carrier shall pay all sums due to any settling plaintiff in accordance with the provisions of subdivision (a) of this section.

(d) In an action which requires judicial approval of settlement, other than an action to which subdivision (c) of this section applies, the plaintiff shall also tender a copy of the order approving such settlement with the duly executed release and stipulation discontinuing action executed on behalf of the plaintiff.

(e) In the event that a settling defendant fails to promptly pay all sums as required by subdivisions (a), (b), and (c) of this section, any unpaid plaintiff may enter judgment, without further notice, against such settling defendant who has not paid. The judgment shall be for the amount set forth in the release, together with costs and lawful disbursements, and interest on the amount set forth in the release from the date that the release and stipulation discontinuing action were tendered.

(f) Nothing in this section shall apply to settlements subject to article seventy-four of the insurance law or to future installment payments to be paid pursuant to a structured settlement agreement.

(g) The term "tender", as used herein, shall mean either to personally deliver or to mail, by registered or certified mail, return receipt requested.



5004 - Rate of interest.

5004. Rate of interest. Interest shall be at the rate of nine per centum per annum, except where otherwise provided by statute.



5011 - Definition and content of judgment.

5011. Definition and content of judgment. A judgment is the determination of the rights of the parties in an action or special proceeding and may be either interlocutory or final. A judgment shall refer to, and state the result of, the verdict or decision, or recite the default upon which it is based. A judgment may direct that property be paid into court when the party would not have the benefit or use or control of such property or where special circumstances make it desirable that payment or delivery to the party entitled to it should be withheld. In any case where damages are awarded to an inmate serving a sentence of imprisonment with the state department of corrections and community supervision or to a prisoner confined at a local correctional facility, the court shall give prompt written notice to the office of victim services, and at the same time shall direct that no payment be made to such inmate or prisoner for a period of thirty days following the date of entry of the order containing such direction.



R5012 - Judgment upon part of cause of action; upon several causes.

Rule 5012. Judgment upon part of cause of action; upon several causes. The court, having ordered a severance, may direct judgment upon a part of a cause of action or upon one or more causes of action as to one or more parties.



R5013 - Effect of judgment dismissing claim.

Rule 5013. Effect of judgment dismissing claim. A judgment dismissing a cause of action before the close of the proponent's evidence is not a dismissal on the merits unless it specifies otherwise, but a judgment dismissing a cause of action after the close of the proponent's evidence is a dismissal on the merits unless it specifies otherwise.



5014 - Action upon judgment.

5014. Action upon judgment. Except as permitted by section 15-102 of the general obligations law, an action upon a money judgment entered in a court of the state may only be maintained between the original parties to the judgment where:

1. ten years have elapsed since the first docketing of the judgment; or

2. the judgment was entered against the defendant by default for want of appearance and the summons was served other than by personal delivery to him or to his agent for service designated under rule 318, either within or without the state; or

3. the court in which the action is sought to be brought so orders on motion with such notice to such other persons as the court may direct.

An action may be commenced under subdivision one of this section during the year prior to the expiration of ten years since the first docketing of the judgment. The judgment in such action shall be designated a renewal judgment and shall be so docketed by the clerk. The lien of a renewal judgment shall take effect upon the expiration of ten years from the first docketing of the original judgment.



R5015 - Relief from judgment or order.

Rule 5015. Relief from judgment or order. (a) On motion. The court which rendered a judgment or order may relieve a party from it upon such terms as may be just, on motion of any interested person with such notice as the court may direct, upon the ground of:

1. excusable default, if such motion is made within one year after service of a copy of the judgment or order with written notice of its entry upon the moving party, or, if the moving party has entered the judgment or order, within one year after such entry; or

2. newly-discovered evidence which, if introduced at the trial, would probably have produced a different result and which could not have been discovered in time to move for a new trial under section 4404; or

3. fraud, misrepresentation, or other misconduct of an adverse party; or

4. lack of jurisdiction to render the judgment or order; or

5. reversal, modification or vacatur of a prior judgment or order upon which it is based.

(b) On stipulation. The clerk of the court may vacate a default judgment entered pursuant to section 3215 upon the filing with him of a stipulation of consent to such vacatur by the parties personally or by their attorneys.

(c) On application of an administrative judge. An administrative judge, upon a showing that default judgments were obtained by fraud, misrepresentation, illegality, unconscionability, lack of due service, violations of law, or other illegalities or where such default judgments were obtained in cases in which those defendants would be uniformly entitled to interpose a defense predicated upon but not limited to the foregoing defenses, and where such default judgments have been obtained in a number deemed sufficient by him to justify such action as set forth herein, and upon appropriate notice to counsel for the respective parties, or to the parties themselves, may bring a proceeding to relieve a party or parties from them upon such terms as may be just. The disposition of any proceeding so instituted shall be determined by a judge other than the administrative judge.

(d) Restitution. Where a judgment or order is set aside or vacated, the court may direct and enforce restitution in like manner and subject to the same conditions as where a judgment is reversed or modified on appeal.



R5016 - Entry of judgment.

Rule 5016. Entry of judgment. (a) What constitutes entry. A judgment is entered when, after it has been signed by the clerk, it is filed by him.

(b) Judgment upon verdict. Judgment upon the general verdict of a jury after a trial by jury as of right shall be entered by the clerk unless the court otherwise directs; if there is a special verdict, the court shall direct entry of an appropriate judgment.

(c) Judgment upon decision. Judgment upon the decision of a court or a referee to determine shall be entered by the clerk as directed therein. When relief other than for money or costs only is granted, the court or referee shall, on motion, determine the form of the judgment.

(d) After death of party. No verdict or decision shall be rendered against a deceased party, but if a party dies before entry of judgment and after a verdict, decision or accepted offer to compromise pursuant to rule 3221, judgment shall be entered in the names of the original parties unless the verdict, decision or offer is set aside. This provision shall not bar dismissal of an action or appeal pursuant to section 1021.

(e) Final judgment after interlocutory judgment. Where an interlocutory judgment has been directed, a party may move for final judgment when he becomes entitled thereto.



R5017 - Judgment-roll.

Rule 5017. Judgment-roll. (a) Preparation and filing. A judgment-roll shall be prepared by the attorney for the party at whose instance the judgment is entered or by the clerk. It shall be filed by the clerk when he enters judgment, and shall state the date and time of its filing.

(b) Content. The judgment-roll shall contain the summons, pleadings, admissions, each judgment and each order involving the merits or necessarily affecting the final judgment. If the judgment was taken by default, it shall also contain the proof required by subdivision (f) of section 3215 and the result of any assessment, account or reference under subdivision (b) of section 3215. If a trial was had, it shall also contain the verdict or decision, any tender or offer made pursuant to rules 3219, 3220 or 3221, and any transcript of proceedings then on file. If any appeal was taken, it shall also contain the determination and opinion of each appellate court and the papers on which each appeal was heard. In an action to recover a chattel, it shall also contain the sheriff's return. In an action on submitted facts under rule 3222, the judgment-roll shall consist of the case, submission, affidavit, each judgment and each order necessarily affecting the final judgment. The judgment-roll of a judgment by confession under section 3218 shall consist of the affidavit and a copy of the judgment.



5018 - Docketing of judgment.

5018. Docketing of judgment. (a) Docketing by clerk; docketing elsewhere by transcript. Immediately after filing the judgment-roll the clerk shall docket a money judgment, and at the request of any party specifying the particular adverse party or parties against whom docketing shall be made, the clerk shall so docket a judgment affecting the title to real property, provided, however, that where the clerk maintains a section and block index, a judgment affecting the title to, or the possession, use or enjoyment of, real property may be entered in such index in lieu thereof. If the judgment is upon a joint liability of two or more persons the words "not summoned" shall be written next to the name of each defendant who was not summoned. Upon the filing of a transcript of the docket of a judgment of a court other than the supreme, county or a family court, the clerk of the county in which the judgment was entered shall docket the judgment. Upon the filing of a transcript of the docket of a judgment which has been docketed in the office of the clerk of the county in which it was entered, the clerk of any other county in the state shall docket the judgment. Whenever a county clerk dockets a judgment by transcript under this subdivision, he shall notify the clerk who issued it, who, upon receiving such notification, shall make an entry on the docket of the judgment in his office indicating where the transcript has been filed. A judgment docketed by transcript under this subdivision shall have the same effect as a docketed judgment entered in the supreme court within the county where it is docketed.

(b) Docketing of judgment of court of United States. A transcript of the judgment of a court of the United States rendered or filed within the state may be filed in the office of the clerk of any county and upon such filing the clerk shall docket the judgment in the same manner and with the same effect as a judgment entered in the supreme court within the county.

(c) Form of docketing. A judgment is docketed by making an entry in the proper docket book as follows:

1. under the surname of the judgment debtor first named in the judgment, the entry shall consist of:

(i) the name and last known address of each judgment debtor and his trade or profession if stated in the judgment;

(ii) the name and last known address of the judgment creditor;

(iii) the sum recovered or directed to be paid in figures;

(iv) the date and time the judgment-roll was filed;

(v) the date and time of docketing;

(vi) the court and county in which judgment was entered; and

(vii) the name and office address of the attorney for the judgment creditor;

2. under the surname of every other judgment debtor, if any, the entry shall consist of his name and last known address and an appropriate cross-reference to the first entry. If no address is known for the judgment debtor or judgment creditor, an affidavit executed by the party at whose instance the judgment is docketed or his attorney shall be filed stating that the affiant has no knowledge of an address.

(d) A county clerk may adopt a new docketing system utilizing electro-mechanical, electronic or any other method he deems suitable for maintaining the dockets.



5019 - Validity and correction of judgment or order; amendment of docket.

5019. Validity and correction of judgment or order; amendment of docket. (a) Validity and correction of judgment or order. A judgment or order shall not be stayed, impaired or affected by any mistake, defect or irregularity in the papers or procedures in the action not affecting a substantial right of a party. A trial or an appellate court may require the mistake, defect or irregularity to be cured.

(b) Subsequent judgment or order affecting judgment or lien. When a docketed judgment or the lien thereof is affected in any way by a subsequent order or judgment or retaxation of costs, the clerk of the court in which the judgment was entered shall make an appropriate entry on the docket of the judgment. In the case of a judgment of a court other than the supreme, county or a family court which has been docketed by the clerk of the county in which it was entered, such county clerk shall make an appropriate entry on his docket upon the filing of a certified copy of the order or judgment effecting the change or a certificate of the change issued by the clerk of the court in which the judgment was entered. Unless the order or judgment effecting the change otherwise provides, the duration of the judgment lien on real property shall be measured from the filing of the judgment-roll.

(c) Change in judgment creditor. A person other than the party recovering a judgment who becomes entitled to enforce it, shall file in the office of the clerk of the court in which the judgment was entered or, in the case of a judgment of a court other than the supreme, county or a family court which has been docketed by the clerk of the county in which it was entered, in the office of such county clerk, a copy of the instrument on which his authority is based, acknowledged in the form required to entitle a deed to be recorded, or, if his authority is based on a court order, a certified copy of the order. Upon such filing the clerk shall make an appropriate entry on his docket of the judgment.

(d) Certificate of county clerk. Upon the filing of a certificate of change of the docket of any judgment docketed with the clerk of the county in which it was entered, issued by such county clerk, the clerk of any court or county where the judgment has been docketed shall make an appropriate entry on his docket of the judgment.



5020 - Satisfaction-piece.

5020. Satisfaction-piece. (a) Generally. When a person entitled to enforce a judgment receives satisfaction or partial satisfaction of the judgment, he shall execute and file with the proper clerk pursuant to subdivision (a) of section 5021, a satisfaction-piece or partial satisfaction-piece acknowledged in the form required to entitle a deed to be recorded, which shall set forth the book and page where the judgment is docketed. A copy of the satisfaction-piece or partial satisfaction-piece filed with the clerk shall be mailed to the judgment debtor by the person entitled to enforce the judgment within ten days after the date of filing.

(b) Attorney of record. Within ten years after the entry of a judgment the attorney of record or the attorney named on the docket for the judgment creditor may execute a satisfaction-piece or a partial satisfaction-piece, but if his authority was revoked before it was executed, the judgment may nevertheless be enforced against a person who had actual notice of the revocation before a payment on the judgment was made or a purchase of property bound by it was effected.

(c) When the judgment is fully satisfied, if the person required to execute and file with the proper clerk pursuant to subdivisions (a) and (d) hereof fails or refuses to do so within twenty days after receiving full satisfaction, then the judgment creditor shall be subject to a penalty of one hundred dollars recoverable by the judgment debtor pursuant to Section 7202 of the civil practice law and rules or article eighteen of either the New York City civil court act, uniform district court act or uniform city court act; provided, however, that such penalty shall not be recoverable when a city with a population greater than one million persons is the judgment creditor, unless such judgment creditor shall fail to execute and file a satisfaction-piece with the proper clerk pursuant to subdivisions (a) and (d) hereof within twenty days after having been served by the judgment debtor with a written demand therefor by certified mail, return receipt requested.

(d) Where a transcript of the docket of a judgment has been docketed in any other county of the state pursuant to subdivision (a) of section 5018, the person required to execute and file with the proper clerk pursuant to subdivision (a) hereof shall, upon receiving full satisfaction, file a certificate of the clerk of the county in which the judgment was entered, in accordance with subdivision (c) of section 5021, with the clerks of all other counties in which such judgment has been docketed.



5020-A - Payment of judgment in certain cases.

5020-a. Payment of judgment in certain cases. When a judgment debtor has shown to the satisfaction of the clerk of the court from which an execution has been issued that a sum of money which satisfies the judgment had been sent to the last known address of the judgment creditor by registered or certified mail, return receipt requested, but was returned as unclaimed or undeliverable by the post office, the judgment debtor may deposit with the clerk of such court a certified check in an amount equal to the sum of money which satisfies the judgment. Upon receipt of such check any additional charges relating to an execution shall cease to accrue against the judgment debtor and the clerk shall forthwith notify each sheriff to whom an execution was issued that such execution is hereby rescinded. Such notice shall not be effective upon the sheriff until its receipt by him from the clerk. Provided, however, no entry of the satisfaction on the docket of the judgment made be made by the clerk except pursuant to the provisions of section 5021.



5021 - Entry of satisfaction.

5021. Entry of satisfaction. (a) Entry upon satisfaction-piece, court order, deposit into court, discharge of compounding joint debtor. The clerk of the court in which the judgment was entered or, in the case of a judgment of a court other than the supreme, county or a family court which has been docketed by the clerk of the county in which it was entered, such county clerk, shall make an entry of the satisfaction or partial satisfaction on the docket of the judgment upon:

1. the filing of a satisfaction-piece or partial satisfaction-piece; or

2. the order of the court, made upon motion with such notice to other persons as the court may require, when the judgment has been wholly or partially satisfied but the judgment debtor cannot furnish the clerk with a satisfaction-piece or partial satisfaction-piece; or

3. the deposit with the clerk of a sum of money which satisfies or partially satisfies the judgment pursuant to an order of the court, made upon motion with such notice to other persons as the court may require, permitting such deposit; such an order shall not be made unless the court is satisfied that there are no outstanding executions on which sheriff's fees have not been paid; or

4. the filing of an instrument specified in article eight of the debtor and creditor law, executed by a creditor releasing or discharging a compounding joint debtor; in such case, the entry on the docket of the judgment shall state that the judgment is satisfied as to the compounding debtor only.

(b) Entry upon return of execution. A sheriff shall return an execution to the clerk of the court from which the execution issued if such execution is wholly or partially satisfied, and the clerk shall make an appropriate entry on his docket of the judgment. The sheriff shall also deliver to the person making payment, upon request, a certified copy of the execution and of the return of satisfaction or partial satisfaction. Upon the filing of such copy with the clerk of the county where the execution was satisfied, such clerk shall enter satisfaction or partial satisfaction on his docket of the judgment. Provided however that, in addition, a return of execution arising out of an action brought pursuant to article eighteen of the New York city civil court act, article eighteen of the uniform city court act, article eighteen of the uniform district court act, or article eighteen of the uniform justice court act shall be made and entered whether wholly or partially satisfied, or unsatisfied, within ninety days after receipt of the judgment by the sheriff and the clerk shall make an appropriate entry on his docket of the judgment.

(c) Entry upon certificate. Upon the filing of a certificate of the clerk of the county in which the judgment was entered, stating that the judgment has been wholly or partially satisfied, the clerk of any court or county where a judgment has been docketed shall make an appropriate entry on his docket of the judgment.






Article 50-A - (Civil Practice Law & Rules) PERIODIC PAYMENT OF JUDGMENTS IN MEDICAL AND DENTAL MALPRACTICE ACTIONS

5031 - Basis for determining judgment to be entered.

5031. Basis for determining judgment to be entered. In order to determine what judgment is to be entered on a verdict in an action to recover damages for medical, dental, or podiatric malpractice, or damages for wrongful death as a result of medical, dental, or podiatric malpractice, the court shall proceed as follows:

(a) The court shall apply to the findings of past and future damages any applicable rules of law regarding additurs and/or remittiturs, and adjust the verdict accordingly.

(b) Awards for all past damages, all damages for future loss of services, all damages for future loss of consortium, all damages in wrongful death actions, and damages for future pain and suffering of five hundred thousand dollars or less shall be paid in a lump sum. In any case in which all damages are to be paid in lump sums, the judgment shall be entered on the total of the lump sums, without further regard to this section.

(c) As to any award of damages for future pain and suffering in excess of five hundred thousand dollars, the court shall determine the greater of thirty-five percent of such damages or five hundred thousand dollars and such amount shall be paid in a lump sum. The remaining amount of the award for damages for future pain and suffering shall be paid in a stream of payments over the period of time determined by the trier of fact or eight years, whichever is less. The stream of payments for future pain and suffering shall be calculated by dividing the remaining amount of damages for future pain and suffering by the number of years over which such payments shall be made to determine the first year's payment and the payment due in each succeeding year shall be computed by adding four percent to the previous year's payment. The court shall determine the present value of the stream of payments by applying a discount rate to the stream of payments.

(d) The findings of future economic and pecuniary damages except in wrongful death actions, shall be used to determine a stream of payments for each such item of damages by applying (i) the growth rate, to the (ii) annual amount in current dollars, for the (iii) period of years, all of such items as determined by the finder of fact for each such item of damages. The court shall determine the present value of the stream of payments for each such item of damages by applying a discount rate to the stream of payments. After determining the present value of the stream of payments for future economic and pecuniary damages, thirty-five percent of that present value shall be paid in a lump sum, and the stream of payments for future economic and pecuniary damages shall be adjusted accordingly by proportionately reducing each item of the remaining stream of payments for future economic and pecuniary damages and paying those amounts over time in the form of an annuity in accordance with the provisions set forth in subdivision (g) of this section, subject to the adjustments and deductions specified in subdivision (f) of this section.

(e) The discount rate to be used in determining the present value of all streams of payments for periods of up to twenty years shall be the rate in effect for the ten-year United States Treasury Bond on the date of the verdict. As to any streams of payments for which the period of years exceeds twenty years, the discount rate to be used in determining the present value shall be calculated by averaging, on an annual basis, the rate in effect for the ten-year United States Treasury Bond on the date of the verdict for the first twenty years and two percentage points above the rate in effect for the ten-year United States Treasury Bond on the date of the verdict for the years after twenty years.

(f) After making the applicable calculations set forth above:

(1) The court shall apply any set-offs for comparative negligence and settlements by deducting them proportionately from each item of the damages awards, including the lump sum payments specified in subdivisions (b), (c), and (d) of this section, and the present value of the streams of payments specified in such subdivisions (c) and (d). After such deductions, the streams of payments specified in such subdivisions (c) and (d) and their present value shall be adjusted accordingly.

(2) The court shall then deduct the litigation expenses of the plaintiff's attorney proportionately from each remaining item of the damages awards, including the remaining lump sum payments specified in such subdivisions (b), (c), and (d), and the present value of the remaining streams of payments specified in such subdivisions (c) and (d), and such expenses shall be paid in a lump sum. After said deductions, the streams of payments specified in such subdivisions (c) and (d) and their present value shall be adjusted accordingly.

(3) The court shall then determine the attorney's fees based upon the remaining damages awards, including the remaining lump sum payments specified in such subdivisions (b), (c), and (d), and the present value of the remaining streams of payments specified in such subdivisions (c) and (d). The attorney's fees shall be deducted proportionately from each item of the remaining damages awards, including the remaining lump sum payments specified in such subdivisions (b), (c), and (d), and the present value of the remaining streams of payments specified in such subdivisions (c) and (d), and such fees shall be paid in a lump sum. After said deductions, the stream of payments specified in such subdivisions (c) and (d) and their present value shall be adjusted accordingly.

(4) Any liens which are not the subject of a separate award by the finder of fact shall then be deducted proportionately from each item of the remaining damages awards, including the remaining lump sum payments specified in such subdivisions (b), (c), and (d), and the present value of the remaining streams of payments specified in such subdivisions (c) and (d), and such liens shall be paid in a lump sum. After said deductions, the stream of payments specified in such subdivisions (c) and (d) and their present value shall be adjusted accordingly.

(g) The defendants and their insurance carriers shall be required to offer and to guarantee the purchase and payment of an annuity contract to make annual payments in equal monthly installments of the remaining streams of payments specified in such subdivisions (c) and (d), after making the deductions and adjustments prescribed in subdivision (f) of this section. The annuity contract shall provide that the payments shall run from the date of the verdict (unless some other date is specified in the verdict) for the period of years determined by the finder of fact (except the stream of payments for future pain and suffering, which shall not exceed eight years) or the life of the plaintiff, whichever is shorter, except that:

(1) awards for lost earnings shall be paid for the full term of the award determined by the finder of fact; and

(2) awards for any item of economic or pecuniary damages as to which the finder of fact found that the loss or item of damage is permanent, the payments for that item shall continue to run for the entire life of the plaintiff, increasing each year beyond the period of years determined by the finder of fact at the same growth rate as determined by the finder of fact.

(h) The judgment shall be entered on the lump sum payments and the present value of the streams of payments required to be made by the defendants under this section.



5032 - Form of security.

5032. Form of security. Security authorized or required for payment of a judgment for periodic installments entered in accordance with this article must be in the form of an annuity contract, executed by a qualified insurer and approved by the superintendent of financial services pursuant to section five thousand thirty-nine of this article, and approved by the court.



5033 - Posting and maintaining security.

5033. Posting and maintaining security. (a) If the court enters a judgment for periodic installments, each party liable for all or a portion of such judgment shall separately or jointly with one or more others post security in an amount necessary to secure payment for the amount of the judgment for future periodic installments within thirty days after the date the judgment is entered. A liability insurer having a contractual obligation and any other person adjudged to have an obligation to pay all or part of a judgment for periodic installments on behalf of a judgment debtor is obligated to post security to the extent of its contractual or adjudged obligation if the judgment debtor has not done so.

(b) A judgment creditor or successor in interest and any party having rights may move that the court find that security has not been posted and maintained with regard to a judgment obligation owing to the moving party. Upon so finding, the court shall order that security complying with this article be posted within thirty days. If security is not posted within that time and subdivision (c) of this section does not apply, the court shall enter a judgment for the lump sum as such sum is determinable under the law without regard to this article.

(c) If a judgment debtor who is the only person liable for a portion of a judgment for periodic installments fails to post and maintain security, the right to lump sum payment described in subdivision (b) of this section applies only against that judgment debtor and the portion of the judgment so owed.

(d) If more than one party is liable for all or a portion of a judgment requiring security under this article and the required security is posted by one or more but fewer than all of the parties liable, the security requirements are satisfied and those posting security may proceed under subdivision (b) of this section to enforce rights for security or lump sum payment to satisfy or protect rights of reimbursement from a party not posting security.



5034 - Failure to make payment.

5034. Failure to make payment. If at any time following entry of judgment, a judgment debtor fails for any reason to make a payment in a timely fashion according to the terms of this article, the judgment creditor may petition the court which rendered the original judgment for an order requiring payment by the judgment debtor of the outstanding payments in a lump sum. In calculating the amount of the lump sum judgment, the court shall total the remaining periodic payments due and owing to the judgment creditor, as calculated pursuant to subdivision (e) of section five thousand thirty-one of this article, and shall not convert these amounts to their present value. The court may also require the payment of interest on the outstanding judgment.



5036 - Adjustment of payments.

5036. Adjustment of payments. (a) If, at any time after entry of judgment, a judgment creditor or successor in interest can establish that the continued payment of the judgment in periodic installments will impose a hardship, the court may, in its discretion, order that the remaining payments or a portion thereof shall be made to the judgment creditor in a lump sum. The court shall, before entering such an order, find that: (i) unanticipated and substantial medical, dental or other needs have arisen that warrant the payment of the remaining payments, or a portion thereof, in a lump sum; (ii) ordering such a lump sum payment would not impose an unreasonable financial burden on the judgment debtor or debtors; (iii) ordering such a lump sum payment will accommodate the future medical and other needs of the judgment creditor; and (iv) ordering such a lump sum payment would further the interests of justice.

(b) If a lump sum payment is ordered by the court, such payment shall be made by the medical malpractice insurance association created pursuant to article fifty-five of the insurance law and shall not be the obligation of the insurer providing the initial annuity contract. Such insurer shall thereafter make all future payments due under its annuity contract to the association, except that, if the lump sum payment ordered by the court is a portion of the remaining periodic payments, such insurer shall appropriately apportion future payments due under its annuity contract between the association and the judgment creditor or successor in interest. Such lump sum payment to be paid to the judgment creditor or successor in interest by the association shall be calculated on the basis of the present value of the annuity contract, which shall be based on its cost at such time, for remaining periodic payments, or portions thereof, that are converted into a lump sum payment. In no event shall such lump sum payment be greater than the present value of the annuity contract for the remaining periodic payments.



5037 - Settlements.

5037. Settlements. Nothing in this article shall be construed to limit the right of a plaintiff, defendant or defendants and any insurer to settle dental, medical or podiatric malpractice claims as they consider appropriate and in their complete discretion.



5038 - Assignment of periodic installments.

5038. Assignment of periodic installments. An assignment of or an agreement to assign any right to periodic installments for future damages contained in a judgment entered under this article is enforceable only as to amounts: (a) to secure payment of alimony, maintenance, or child support; (b) for the cost of products, services, or accommodations provided or to be provided by the assignee for medical, dental or other health care; or (c) for attorney's fees and other expenses of litigation incurred in securing the judgment.



5039 - Duties of superintendent of financial services.

5039. Duties of superintendent of financial services. The superintendent of financial services shall establish rules and procedures for determining which insurers, self-insurers, plans or arrangements are financially qualified to provide the security required under this article and to be designated as qualified insurers.






Article 50-B - (Civil Practice Law & Rules) PERIODIC PAYMENT OF JUDGMENTS IN PERSONAL INJURY, INJURY TO PROPERTY AND WRONGFUL DEATH ACTIONS

5041 - Basis for determining judgment to be entered.

5041. Basis for determining judgment to be entered. In order to determine what judgment is to be entered on a verdict in an action to recover damages for personal injury, injury to property or wrongful death under this article, and not subject to article fifty-A of this chapter, the court shall proceed as follows:

(a) The court shall apply to the findings of past and future damages any applicable rules of law, including set-offs, credits, comparative negligence pursuant to section fourteen hundred eleven of this chapter, additurs, and remittiturs, in calculating the respective amounts of past and future damages claimants are entitled to recover and defendants are obligated to pay.

(b) The court shall enter judgment in lump sum for past damages, for future damages not in excess of two hundred fifty thousand dollars, and for any damages, fees or costs payable in lump sum or otherwise under subdivisions (c) and (d) of this section. For the purposes of this section, any lump sum payment of a portion of future damages shall be deemed to include the elements of future damages in the same proportion as such elements comprise of the total award for future damages as determined by the trier of fact.

(c) Payment of litigation expenses and that portion of the attorney's fees related to past damages shall be payable in a lump sum. Payment of that portion of the attorney's fees related to future damages for which, pursuant to this article, the claimant is entitled to a lump sum payment shall also be payable in a lump sum. Payment of that portion of the attorney's fees related to the future periodically paid damages shall also be payable in a lump sum, based on the present value of the annuity contract purchased to provide payment of such future periodically paid damages pursuant to subdivision (e) of this section.

(d) Upon election of a subrogee or a lien holder, including an employer or insurer who provides workers' compensation, filed within the time permitted by rule of court, any part of future damages allocable to reimbursement of payments previously made by the subrogee or the lien holder shall be paid in lump sum to the subrogee or the lien holder in such amount as is calculable and determinable under the law in effect at the time of such payment.

(e) With respect to awards of future damages in excess of two hundred fifty thousand dollars in an action to recover damages for personal injury, injury to property or wrongful death, the court shall enter judgment as follows:

After making any adjustment prescribed by subdivisions (b), (c) and (d) of this section, the court shall enter a judgment for the amount of the present value of an annuity contract that will provide for the payment of the remaining amounts of future damages in periodic installments. The present value of such contract shall be determined in accordance with generally accepted actuarial practices by applying the discount rate in effect at the time of the award to the full amount of the remaining future damages, as calculated pursuant to this subdivision. The period of time over which such periodic payments shall be made and the period of time used to calculate the present value of the annuity contract shall be the period of years determined by the trier of fact in arriving at the itemized verdict; provided, however, that the period of time over which such periodic payments shall be made and the period of time used to calculate the present value for damages attributable to pain and suffering shall be ten years or the period of time determined by the trier of fact, whichever is less. The court, as part of its judgment, shall direct that the defendants and their insurance carriers shall be required to offer and to guarantee the purchase and payment of such an annuity contract. Such annuity contract shall provide for the payment of the annual payments of such remaining future damages over the period of time determined pursuant to this subdivision. The annual payment for the first year shall be calculated by dividing the remaining amount of future damages by the number of years over which such payments shall be made and the payment due in each succeeding year shall be computed by adding four percent to the previous year's payment. Where payment of a portion of the future damages terminates in accordance with the provisions of this article, the four percent added payment shall be based only upon that portion of the damages that remains subject to continued payment. Unless otherwise agreed, the annual sum so arrived at shall be paid in equal monthly installments and in advance.

(f) With the consent of the claimant and any party liable, in whole or in part, for the judgment, the court shall enter judgment for the amount found for future damages attributable to said party as such are determinable without regard to the provisions of this article.



5042 - Form of security.

5042. Form of security. Security authorized or required for payment of a judgment for periodic installments entered in accordance with this article must be in the form of an annuity contract, executed by a qualified insurer and approved by the superintendent of financial services pursuant to section five thousand forty-nine of this article, and approved by the court.



5043 - Posting and maintaining security.

5043. Posting and maintaining security. (a) If the court enters a judgment for periodic installments, each party liable for all or a portion of such judgment shall separately or jointly with one or more others post security in an amount necessary to secure payment for the amount of the judgment for future periodic installments within thirty days after the date the judgment is entered. A liability insurer having a contractual obligation and any other person adjudged to have an obligation to pay all or part of a judgment for periodic installments on behalf of a judgment debtor is obligated to post security to the extent of its contractual or adjudged obligation if the judgment debtor has not done so.

(b) A judgment creditor or successor in interest and any party having rights may move that the court find that security has not been posted and maintained with regard to a judgment obligation owing to the moving party. Upon so finding, the court shall order that security complying with this article be posted within thirty days. If security is not posted within that time and subdivision (c) of this section does not apply, the court shall enter a judgment for the lump sum as such sum is determinable under the law without regard to this article.

(c) If a judgment debtor who is the only person liable for a portion of a judgment for periodic installments fails to post and maintain security, the right to lump sum payment described in subdivision (b) of this section applies only against that judgment debtor and the portion of judgment so owed.

(d) If more than one party is liable for all or a portion of a judgment requiring security under this article and the required security is posted by one or more but fewer than all of the parties liable, the security requirements are satisfied and those posting security may proceed under subdivision (b) of this section to enforce rights for security or lump sum payment to satisfy or protect rights of reimbursement from a party not posting security.



5044 - Failure to make payment.

5044. Failure to make payment. If at any time following entry of judgment, a judgment debtor fails for any reason to make a payment in a timely fashion according to the terms of this article, the judgment creditor may petition the court which rendered the original judgment for an order requiring payment by the judgment debtor of the outstanding payments in a lump sum. In calculating the amount of the lump sum judgment, the court shall total the remaining periodic payments due and owing to the judgment creditor, as calculated pursuant to subdivision (e) of section five thousand forty-one of this article, and shall not convert these amounts to their present value. The court may also require the payment of interest on the outstanding judgment.



5045 - Effect of death of judgment creditor.

5045. Effect of death of judgment creditor. (a) Unless otherwise agreed between the parties at the time security is posted pursuant to section five thousand forty-three of this article, in all cases covered by this article in which future damages are payable in periodic installments, the liability for payment of any installments for medical, dental or other costs of health care or non-economic loss not yet due at the death of the judgment creditor terminates upon the death of the judgment creditor.

(b) The portion of any periodic payment allocable to loss of future earnings shall not be reduced or terminated by reason of the death of the judgment creditor, but shall be paid to persons to whom the judgment creditor owed a duty of support immediately prior to his death to the extent that such duty of support exists under applicable law at the time of the death of the judgment creditor. Such payments to such persons shall continue for the remainder of the period as originally found by the jury or until such duty of support ceases to exist, whichever occurs first. In such cases, the court which rendered the original judgment may, upon petition of any party in interest, modify the judgment to award and apportion the future payments of such unpaid future damages in accordance with this subdivision which apportioned amounts shall be payable in the future as provided for in this article. In the event that the judgment creditor does not owe a duty of support to any person at the time of the death of the judgment creditor or such duty ceases to exist, the remaining payments shall be considered part of the estate of the judgment creditor. In such cases, the court which rendered the original judgment may, upon petition of any party in interest, convert those portions of such periodic payments allocable to the loss of future earnings to a lump sum by calculating the present value of such payments in order to assist in the settlement of the estate of the judgment creditor.



5046 - Adjustment of payments.

5046. Adjustment of payments. (a) If, at any time after entry of judgment, a judgment creditor or successor in interest can establish that the continued payment of the judgment in periodic installments will impose a hardship, the court may, in its discretion, order that the remaining payments or a portion thereof shall be made to the judgment creditor in a lump sum. The court shall, before entering such an order, find that: (i) unanticipated and substantial medical, dental or other health needs have arisen that warrant the payment of the remaining payments, or a portion thereof, in a lump sum; (ii) ordering such a lump sum payment would not impose an unreasonable financial burden on the judgment debtor or debtors; (iii) ordering such a lump sum payment will accommodate the future medical, dental and other health needs of the judgment creditor; and (iv) ordering such a lump sum payment would further the interests of justice.

(b) If a lump sum payment is ordered by the court, such lump sum shall be calculated on the basis of the present value of remaining periodic payments, or portions thereof, that are converted into a lump sum payment. Unless specifically waived by all parties, the annuity contract executed pursuant to section five thousand forty-two of this article shall contain a provision authorizing such a lump sum payment if such payment is approved pursuant to this section. The remaining future periodic payments, if any, shall be reduced accordingly. For the purposes of this section, present value shall be calculated based on the interest rate and mortality assumptions at the time such a lump sum payment is made as determined by the insurer who has provided the annuity contract, in accordance with regulations issued by the superintendent of financial services.



5047 - Settlements.

5047. Settlements. Nothing in this article shall be construed to limit the right of a plaintiff, defendant or defendants and any insurer to settle property damage, personal injury or wrongful death claims as they consider appropriate and in their complete discretion.



5048 - Assignment of periodic installments.

5048. Assignment of periodic installments. An assignment of or an agreement to assign any right to periodic installments for future damages contained in a judgment entered under this article is enforceable only as to amounts: (a) to secure payment of alimony, maintenance, or child support; (b) for the cost of products, services, or accommodations provided or to be provided by the assignee for medical, dental or other health care; or (c) for attorney's fees and other expenses of litigation incurred in securing the judgment.



5049 - Duties of superintendent of financial services.

5049. Duties of superintendent of financial services. The superintendent of financial services shall establish rules and procedures for determining which insurers, self-insurers, plans or arrangements are financially qualified to provide the security required under this article and to be designated as qualified insurers.






Article 51 - (Civil Practice Law & Rules) ENFORCEMENT OF JUDGMENTS AND ORDERS GENERALLY

5101 - Enforcement of money judgment or order.

5101. Enforcement of money judgment or order. A money judgment and an order directing the payment of money, including motion costs, may be enforced as prescribed in article fifty-two. An order of support, alimony or maintenance of any court of competent jurisdiction where arrears/past-due support have not been reduced to judgment, including motion costs, may be enforced as prescribed in article fifty-two upon the default of a debtor as such term is defined in paragraph seven of subdivision (a) of section fifty-two hundred forty-one of this article, except that for the purposes of this section only, a default shall not be founded upon retroactive child support obligations as defined in paragraph (a) of subdivision one of section four hundred forty of the family court act and subdivision one of section two hundred forty, and paragraph b of subdivision nine of section two hundred thirty-six of the domestic relations law. The establishment of a default shall be subject to the procedures established for the determination of a mistake of fact for income executions pursuant to subdivision (e) of section fifty-two hundred forty-one of this article.



5102 - Enforcement of judgment or order awarding possession of real property or a chattel.

5102. Enforcement of judgment or order awarding possession of real property or a chattel. A judgment or order, or a part thereof, awarding possession of real property or a chattel may be enforced by an execution, which shall particularly describe the property and designate the party to whom the judgment or order awards its possession. The execution shall comply with the provisions of section 5230, except that it shall direct the sheriff to deliver possession of the property to the party designated. In an action to recover a chattel, where the judgment awards possession of the chattel and in the alternative its value, the execution shall also direct the sheriff, if the chattel cannot be found within his county, to levy upon real and personal property as upon an execution to enforce a money judgment. After the death of a party against whom a judgment or order awarding possession of real property has been obtained, an order granting leave to issue such execution may be granted upon twenty days' notice, to be served in the same manner as a summons, to the occupants of the real property and to the heirs or devisees of the deceased party.



5103 - Enforcement of judgment or order directing sale of real property.

5103. Enforcement of judgment or order directing sale of real property. (a) Entry in county where real property situated. Where real property directed by a judgment or order to be sold is not situated in the county in which the judgment or order is entered, the judgment or order shall also be entered by the clerk of the county in which the property is situated upon filing with him a certified copy of the judgment or order. A purchaser of the property is not required to pay the purchase money or accept a deed until the judgment or order is so entered.

(b) Place and mode of sale; security. Where a judgment or order directs that real property shall be sold, it shall be sold in such manner as the judgment or order may direct in the county where it is situated by the sheriff of that county or by a referee appointed by the court for the purpose. If the property is situated in more than one county, it may be sold in a county in which any part is situated unless the judgment or order directs otherwise. If a referee is appointed to sell the property, the court may require him to give an undertaking in an amount fixed by it for the proper application of the proceeds of the sale. The conveyance shall specify in the granting clause the party whose right, title or interest is directed to be sold by the judgment or order and is being conveyed.



5104 - Enforcement of judgment or order by contempt.

5104. Enforcement of judgment or order by contempt. Any interlocutory or final judgment or order, or any part thereof, not enforceable under either article fifty-two or section 5102 may be enforced by serving a certified copy of the judgment or order upon the party or other person required thereby or by law to obey it and, if he refuses or wilfully neglects to obey it, by punishing him for a contempt of the court.



5105 - Alternative enforcement of judgment or order.

5105. Alternative enforcement of judgment or order. An interlocutory or final judgment or order, or any part thereof, may be enforced either by the method prescribed in article fifty-two or that prescribed in section 5104, or both, where such judgment or part:

1. requires the payment of money into court or to an officer of, or receiver appointed by, the court, except where the money is due upon an express or implied contract or as damages for non-performance of a contract; or

2. requires a trustee or person acting in a fiduciary relationship to pay a sum of money for a willful default or dereliction of his duty.



5106 - Appointment of receiver.

5106. Appointment of receiver. A court, by or after judgment, may appoint a receiver of property which is the subject of an action, to carry the judgment into effect or to dispose of the property according to its directions. Unless the court otherwise orders, such a receivership shall be subject to the provisions of article sixty-four.



5107 - Conveyance by sheriff.

5107. Conveyance by sheriff. The court may require the sheriff to convey real property in conformity with its directions.






Article 52 - (Civil Practice Law & Rules) ENFORCEMENT OF MONEY JUDGMENTS

5201 - Debt or property subject to enforcement; proper garnishee.

5201. Debt or property subject to enforcement; proper garnishee. (a) Debt against which a money judgment may be enforced. A money judgment may be enforced against any debt, which is past due or which is yet to become due, certainly or upon demand of the judgment debtor, whether it was incurred within or without the state, to or from a resident or non-resident, unless it is exempt from application to the satisfaction of the judgment. A debt may consist of a cause of action which could be assigned or transferred accruing within or without the state.

(b) Property against which a money judgment may be enforced. A money judgment may be enforced against any property which could be assigned or transferred, whether it consists of a present or future right or interest and whether or not it is vested, unless it is exempt from application to the satisfaction of the judgment. A money judgment entered upon a joint liability of two or more persons may be enforced against individual property of those persons summoned and joint property of such persons with any other persons against whom the judgment is entered.

(c) Proper garnishee for particular property or debt.

1. Where property consists of a right or share in the stock of an association or corporation, or interests or profits therein, for which a certificate of stock or other negotiable instrument is not outstanding, the corporation, or the president or treasurer of the association on behalf of the association, shall be the garnishee.

2. Where property consists of a right or interest to or in a decedent's estate or any other property or fund held or controlled by a fiduciary, the executor or trustee under the will, administrator or other fiduciary shall be the garnishee.

3. Where property consists of an interest in a partnership, any partner other than the judgment debtor, on behalf of the partnership, shall be the garnishee.

4. Where property or a debt is evidenced by a negotiable instrument for the payment of money, a negotiable document of title or a certificate of stock of an association or corporation, the instrument, document or certificate shall be treated as property capable of delivery and the person holding it shall be the garnishee; except that section 8--112 of the uniform commercial code shall govern the extent to which and the means by which any interest in a certificated security, uncertificated security or security entitlement (as defined in article eight of the uniform commercial code) may be reached by garnishment, attachment or other legal process.



5202 - Judgment creditor's rights in personal property.

5202. Judgment creditor's rights in personal property. (a) Execution creditor's rights. Where a judgment creditor has delivered an execution to a sheriff, the judgment creditor's rights in a debt owed to the judgment debtor or in an interest of the judgment debtor in personal property, against which debt or property the judgment may be enforced, are superior to the extent of the amount of the execution to the rights of any transferee of the debt or property, except:

1. a transferee who acquired the debt or property for fair consideration before it was levied upon; or

2. a transferee who acquired a debt or personal property not capable of delivery for fair consideration after it was levied upon without knowledge of the levy.

(b) Other judgment creditor's rights. Where a judgment creditor has secured an order for delivery of, payment of, or appointment of a receiver of, a debt owed to the judgment debtor or an interest of the judgment debtor in personal property, the judgment creditor's rights in the debt or property are superior to the rights of any transferee of the debt or property, except a transferee who acquired the debt or property for fair consideration and without notice of such order.



5203 - Priorities and liens upon real property.

5203. Priorities and liens upon real property. (a) Priority and lien on docketing judgment. No transfer of an interest of the judgment debtor in real property, against which property a money judgment may be enforced, is effective against the judgment creditor either from the time of the docketing of the judgment with the clerk of the county in which the property is located until ten years after filing of the judgment-roll, or from the time of the filing with such clerk of a notice of levy pursuant to an execution until the execution is returned, except:

1. a transfer or the payment of the proceeds of a judicial sale, which shall include an execution sale, in satisfaction either of a judgment previously so docketed or of a judgment where a notice of levy pursuant to an execution thereon was previously so filed; or

2. a transfer in satisfaction of a mortgage given to secure the payment of the purchase price of the judgment debtor's interest in the property; or

3. a transfer to a purchaser for value at a judicial sale, which shall include an execution sale; or

4. when the judgment was entered after the death of the judgment debtor; or

5. when the judgment debtor is the state, an officer, department, board or commission of the state, or a municipal corporation; or

6. when the judgment debtor is the personal representative of a decedent and the judgment was awarded in an action against him in his representative capacity.

(b) Extension of lien. Upon motion of the judgment creditor, upon notice to the judgment debtor, served personally or by registered or certified mail, return receipt requested, to the last known address of the judgment debtor, the court may order that the lien of a money judgment upon real property be effective after the expiration of ten years from the filing of the judgment-roll, for a period no longer than the time during which the judgment creditor was stayed from enforcing the judgment, or the time necessary to complete advertisement and sale of real property in accordance with section 5236, pursuant to an execution delivered to a sheriff prior to the expiration of ten years from the filing of the judgment-roll. The order shall be effective from the time it is filed with the clerk of the county in which the property is located and an appropriate entry is made upon the docket of the judgment.

(c) Notwithstanding any other provision of law, where a court makes an oral or written determination on the record awarding ownership of an interest in real property, and a judgment effectuating such determination is docketed with the clerk of the county in which such property is located not later than thirty days thereafter, such judgement shall be deemed entered and docketed on the day immediately preceding the date of such determination solely for purposes of establishing the priority thereof against a judicial lien on such property created upon the simultaneous or later filing of a petition in bankruptcy pursuant to the United States bankruptcy code, as amended.



5204 - Release of lien or levy upon appeal.

5204. Release of lien or levy upon appeal. Upon motion of the judgment debtor, upon notice to the judgment creditor, the sheriff and the sureties upon the undertaking, the court may order, upon such terms as justice requires, that the lien of a money judgment, or that a levy made pursuant to an execution issued upon a money judgment, be released as to all or specified real or personal property upon the ground that the judgment debtor has given an undertaking upon appeal sufficient to secure the judgment creditor.



5205 - Personal property exempt from application to the satisfaction of money judgments.

5205. Personal property exempt from application to the satisfaction of money judgments. (a) Exemption for personal property. The following personal property when owned by any person is exempt from application to the satisfaction of a money judgment except where the judgment is for the purchase price of the exempt property or was recovered by a domestic, laboring person or mechanic for work performed by that person in such capacity:

1. all stoves and home heating equipment kept for use in the judgment debtor's dwelling house and necessary fuel therefor for one hundred twenty days; one sewing machine with its appurtenances;

2. religious texts, family pictures and portraits, and school books used by the judgment debtor or in the family; and other books, not exceeding five hundred dollars in value, kept and used as part of the family or judgment debtor's library;

3. a seat or pew occupied by the judgment debtor or the family in a place of public worship;

4. domestic animals with the necessary food for those animals for one hundred twenty days, provided that the total value of such animals and food does not exceed one thousand dollars; all necessary food actually provided for the use of the judgment debtor or his family for one hundred twenty days;

5. all wearing apparel, household furniture, one mechanical, gas or electric refrigerator, one radio receiver, one television set, one computer and associated equipment, one cellphone, crockery, tableware and cooking utensils necessary for the judgment debtor and the family; all prescribed health aids;

6. a wedding ring; a watch, jewelry and art not exceeding one thousand dollars in value;

7. tools of trade, necessary working tools and implements, including those of a mechanic, farm machinery, team, professional instruments, furniture and library, not exceeding three thousand dollars in value, together with the necessary food for the team for one hundred twenty days, provided, however, that the articles specified in this paragraph are necessary to the carrying on of the judgment debtor's profession or calling;

8. one motor vehicle not exceeding four thousand dollars in value above liens and encumbrances of the debtor; if such vehicle has been equipped for use by a disabled debtor, then ten thousand dollars in value above liens and encumbrances of the debtor; provided, however, that this exemption for one motor vehicle shall not apply if the debt enforced is for child support, spousal support, maintenance, alimony or equitable distribution, or if the state of New York or any of its agencies or any municipal corporation is the judgment creditor; and

9. if no homestead exemption is claimed, then one thousand dollars in personal property, bank account or cash.

(b) Exemption of cause of action and damages for taking or injuring exempt personal property. A cause of action, to recover damages for taking or injuring personal property exempt from application to the satisfaction of a money judgment, is exempt from application to the satisfaction of a money judgment. A money judgment and its proceeds arising out of such a cause of action is exempt, for one year after the collection thereof, from application to the satisfaction of a money judgment.

(c) Trust exemption. 1. Except as provided in paragraphs four and five of this subdivision, all property while held in trust for a judgment debtor, where the trust has been created by, or the fund so held in trust has proceeded from, a person other than the judgment debtor, is exempt from application to the satisfaction of a money judgment.

2. For purposes of this subdivision, all trusts, custodial accounts, annuities, insurance contracts, monies, assets or interests established as part of, and all payments from, either any trust or plan, which is qualified as an individual retirement account under section four hundred eight or section four hundred eight A of the United States Internal Revenue Code of 1986, as amended, a Keogh (HR-10), retirement or other plan established by a corporation, which is qualified under section 401 of the United States Internal Revenue Code of 1986, as amended, or created as a result of rollovers from such plans pursuant to sections 402 (a) (5), 403 (a) (4), 408 (d) (3) or 408A of the Internal Revenue Code of 1986, as amended, or a plan that satisfies the requirements of section 457 of the Internal Revenue Code of 1986, as amended, shall be considered a trust which has been created by or which has proceeded from a person other than the judgment debtor, even though such judgment debtor is (i) in the case of an individual retirement account plan, an individual who is the settlor of and depositor to such account plan, or (ii) a self-employed individual, or (iii) a partner of the entity sponsoring the Keogh (HR-10) plan, or (iv) a shareholder of the corporation sponsoring the retirement or other plan or (v) a participant in a section 457 plan.

3. All trusts, custodial accounts, annuities, insurance contracts, monies, assets, or interests described in paragraph two of this subdivision shall be conclusively presumed to be spendthrift trusts under this section and the common law of the state of New York for all purposes, including, but not limited to, all cases arising under or related to a case arising under sections one hundred one to thirteen hundred thirty of title eleven of the United States Bankruptcy Code, as amended.

4. This subdivision shall not impair any rights an individual has under a qualified domestic relations order as that term is defined in section 414(p) of the United States Internal Revenue Code of 1986, as amended or under any order of support, alimony or maintenance of any court of competent jurisdiction to enforce arrears/past due support whether or not such arrears/past due support have been reduced to a money judgment.

5. Additions to an asset described in paragraph two of this subdivision shall not be exempt from application to the satisfaction of a money judgment if (i) made after the date that is ninety days before the interposition of the claim on which such judgment was entered, or (ii) deemed to be fraudulent conveyances under article ten of the debtor and creditor law.

(d) Income exemptions. The following personal property is exempt from application to the satisfaction of a money judgment, except such part as a court determines to be unnecessary for the reasonable requirements of the judgment debtor and his dependents:

1. ninety per cent of the income or other payments from a trust the principal of which is exempt under subdivision (c); provided, however, that with respect to any income or payments made from trusts, custodial accounts, annuities, insurance contracts, monies, assets or interest established as part of an individual retirement account plan or as part of a Keogh (HR-10), retirement or other plan described in paragraph two of subdivision (c) of this section, the exception in this subdivision for such part as a court determines to be unnecessary for the reasonable requirements of the judgment debtor and his dependents shall not apply, and the ninety percent exclusion of this paragraph shall become a one hundred percent exclusion;

2. ninety per cent of the earnings of the judgment debtor for his personal services rendered within sixty days before, and at any time after, an income execution is delivered to the sheriff or a motion is made to secure the application of the judgment debtor's earnings to the satisfaction of the judgment; and

3. payments pursuant to an award in a matrimonial action, for the support of a wife, where the wife is the judgment debtor, or for the support of a child, where the child is the judgment debtor; where the award was made by a court of the state, determination of the extent to which it is unnecessary shall be made by that court.

(e) Exemptions to members of armed forces. The pay and bounty of a non-commissioned officer, musician or private in the armed forces of the United States or the state of New York; a land warrant, pension or other reward granted by the United States, or by a state, for services in the armed forces; a sword, horse, medal, emblem or device of any kind presented as a testimonial for services rendered in the armed forces of the United States or a state; and the uniform, arms and equipments which were used by a person in the service, are exempt from application to the satisfaction of a money judgment; provided, however, that the provisions of this subdivision shall not apply to the satisfaction of any order or money judgment for the support of a person's child, spouse, or former spouse.

(f) Exemption for unpaid milk proceeds. Ninety per cent of any money or debt due or to become due to the judgment debtor for the sale of milk produced on a farm operated by him and delivered for his account to a milk dealer licensed pursuant to article twenty-one of the agriculture and markets law is exempt from application to the satisfaction of a money judgment.

(g) Security deposit exemption. Money deposited as security for the rental of real property to be used as the residence of the judgment debtor or the judgment debtor's family; and money deposited as security with a gas, electric, water, steam, telegraph or telephone corporation, or a municipality rendering equivalent utility services, for services to judgment debtor's residence or the residence of judgment debtor's family, are exempt from application to the satisfaction of a money judgment.

(h) The following personal property is exempt from application to the satisfaction of money judgment, except such part as a court determines to be unnecessary for the reasonable requirements of the judgment debtor and his dependents:

1. any and all medical and dental accessions to the human body and all personal property or equipment that is necessary or proper to maintain or assist in sustaining or maintaining one or more major life activities or is utilized to provide mobility for a person with a permanent disability; and

2. any guide dog, service dog or hearing dog, as those terms are defined in section one hundred eight of the agriculture and markets law, or any animal trained to aid or assist a person with a permanent disability and actually being so used by such person, together with any and all food or feed for any such dog or other animal.

(i) Exemption for life insurance policies. The right of a judgment debtor to accelerate payment of part or all of the death benefit or special surrender value under a life insurance policy, as authorized by paragraph one of subsection (a) of section one thousand one hundred thirteen of the insurance law, or to enter into a viatical settlement pursuant to the provisions of article seventy-eight of the insurance law, is exempt from application to the satisfaction of a money judgment.

(j) Exemption for New York state college choice tuition savings program trust fund payment monies. Monies in an account created pursuant to article fourteen-A of the education law are exempt from application to the satisfaction of a money judgment as follows:

1. one hundred percent of monies in an account established in connection with a scholarship program established pursuant to such article is exempt;

2. one hundred percent of monies in an account is exempt where the judgment debtor is the account owner and designated beneficiary of such account and is a minor; and

3. an amount not exceeding ten thousand dollars in an account, or in the aggregate for more than one account, is exempt where the judgment debtor is the account owner of such account or accounts.

For purposes of this subdivision, the terms "account owner" and "designated beneficiary" shall have the meanings ascribed to them in article fourteen-A of the education law.

(k) Notwithstanding any other provision of law to the contrary, where the judgment involves funds of a convicted person as defined in paragraph (c) of subdivision one of section six hundred thirty-two-a of the executive law, and all or a portion of such funds represent compensatory damages awarded by judgment to a convicted person in a separate action, a judgment obtained pursuant to such section six hundred thirty-two-a shall not be subject to execution or enforcement against the first ten percent of the portion of such funds that represents compensatory damages in the convicted person's action; provided, however, that this exemption from execution or enforcement shall not apply to judgments obtained by a convicted person prior to the effective date of the chapter of the laws of two thousand one which added this sentence or to any amendment to such judgment where such amendment was obtained on or after the effective date of this subdivision. For the purpose of determining the amount of a judgment which is not subject to execution or enforcement pursuant to this subdivision: (i) the court shall deduct attorney's fees from that portion of the judgment that represents compensatory damages and multiply the remainder of compensatory damages by ten percent; and (ii) when the judgment includes compensatory and punitive damages, attorney's fees shall be pro rated among compensatory and punitive damages in the same proportion that all attorney's fees bear to all damages recovered.

(l) Exemption of banking institution accounts into which statutorily exempt payments are made electronically or by direct deposit. 1. If direct deposit or electronic payments reasonably identifiable as statutorily exempt payments were made to the judgment debtor's account in any banking institution during the forty-five day period preceding the date a restraining notice was served on the banking institution or an execution was served upon the banking institution by a marshal or sheriff, then two thousand five hundred dollars in the judgment debtor's account is exempt from application to the satisfaction of a money judgment. Nothing in this subdivision shall be construed to limit a creditor's rights under 42 U.S.C. 659 or 38 U.S.C. 5301 or to enforce a child support, spousal support, alimony or maintenance obligation. Nothing in this subdivision shall alter the exempt status of funds that are protected from execution, levy, attachment, garnishment or other legal process, pursuant to this section or under any other provision of state or federal law, or shall affect the right of a judgment debtor to claim such exemption.

2. For purposes of this article, "statutorily exempt payments" means any personal property exempt from application to the satisfaction of a money judgment under any provision of state or federal law. Such term shall include, but not be limited to, payments from any of the following sources: social security, including retirement, survivors' and disability benefits, supplemental security income or child support payments; veterans administration benefits; public assistance; workers' compensation; unemployment insurance; public or private pensions; railroad retirement; and black lung benefits.

3. (i) Beginning on April first, two thousand twelve, and at each three-year interval ending on April first thereafter, the dollar amount of the exemption provided in this section, subdivisions (e) and (h) of section fifty-two hundred twenty-two, subdivision (a) of section fifty-two hundred thirty and subdivision (e) of section fifty-two hundred thirty-two of this article in effect immediately before that date shall be adjusted as provided in subparagraph (ii) of this paragraph.

(ii) The superintendent of financial services shall determine the amount of the adjustment based on the change in the Consumer Price Index for All Urban Consumers, New York-Northern New Jersey-Long Island, NY-NJ-CT-PA, published by the U.S. Department of Labor, Bureau of Labor Statistics, for the most recent three-year period ending on December thirty-first preceding the adjustment, with each adjusted amount rounded to the nearest twenty-five dollars.

(iii) Beginning on April first, two thousand twelve, and at each three-year interval ending on April first thereafter, the superintendent of financial services shall publish the current dollar amount of the exemption provided in this section, subdivisions (e) and (h) of section fifty-two hundred twenty-two, subdivision (a) of section fifty-two hundred thirty and subdivision (e) of section fifty-two hundred thirty-two of this chapter, together with the date of the next scheduled adjustment. The publication shall be substantially in the form set below:

CURRENT DOLLAR AMOUNT OF EXEMPTION FROM ENFORCEMENT OF JUDGMENT UNDER NEW YORK CIVIL PRACTICE LAW AND RULES Sections 5205(l), 5222(e), 5222(h), 5230(a), and 5232(e)

The following is the current dollar amount of exemption from enforcement of money judgments under CPLR sections 5205(l), 5222(e), 5222(h), 5230(a), and 5232(e), as required by CPLR section 5205(l)(3):

(Amount)

This amount is effective on April 1, (year) and shall not apply to cases commenced before April 1, (year). The next adjustment is scheduled for April 1, (year).

(iv) Adjustments made under subparagraph (i) of this paragraph shall not apply with respect to restraining notices served or executions effected before the date of the adjustment.

(m) Nothing in subdivision (l) of this section limits the judgment debtor's exemption rights in this section or under any other law.

(n) Notwithstanding any other provision of law to the contrary, the term "banking institution" when used in this article shall mean and include all banks, trust companies, savings banks, savings and loan associations, credit unions, foreign banking corporations incorporated, chartered, organized or licensed under the laws of this state, foreign banking corporations maintaining a branch in this state, and nationally chartered banks.

(o) The provisions of subdivisions (l), (m) and (n) of this section do not apply when the state of New York, or any of its agencies or municipal corporations is the judgment creditor, or if the debt enforced is for child support, spousal support, maintenance or alimony, provided that the restraining notice or execution contains a legend at the top thereof, above the caption, in sixteen point bold type with the following language: "The judgment creditor is the state of New York, or any of its agencies or municipal corporations, AND/OR the debt enforced is for child support, spousal support, maintenance or alimony.".



5206 - Real property exempt from application to the satisfaction of money judgments.

5206. Real property exempt from application to the satisfaction of money judgments. (a) Exemption of homestead. Property of one of the following types, not exceeding one hundred fifty thousand dollars for the counties of Kings, Queens, New York, Bronx, Richmond, Nassau, Suffolk, Rockland, Westchester and Putnam; one hundred twenty-five thousand dollars for the counties of Dutchess, Albany, Columbia, Orange, Saratoga and Ulster; and seventy-five thousand dollars for the remaining counties of the state in value above liens and encumbrances, owned and occupied as a principal residence, is exempt from application to the satisfaction of a money judgment, unless the judgment was recovered wholly for the purchase price thereof:

1. a lot of land with a dwelling thereon,

2. shares of stock in a cooperative apartment corporation,

3. units of a condominium apartment, or

4. a mobile home.

But no exempt homestead shall be exempt from taxation or from sale for non-payment of taxes or assessments.

(b) Homestead exemption after owner's death. The homestead exemption continues after the death of the person in whose favor the property was exempted for the benefit of the surviving spouse and surviving children until the majority of the youngest surviving child and until the death of the surviving spouse.

(c) Suspension of occupation as affecting homestead. The homestead exemption ceases if the property ceases to be occupied as a residence by a person for whose benefit it may so continue, except where the suspension of occupation is for a period not exceeding one year, and occurs in consequence of injury to, or destruction of, the dwelling house upon the premises.

(d) Exemption of homestead exceeding one hundred fifty thousand dollars in value for the counties of Kings, Queens, New York, Bronx, Richmond, Nassau, Suffolk, Rockland, Westchester and Putnam; one hundred twenty-five thousand dollars for the counties of Dutchess, Albany, Columbia, Orange, Saratoga and Ulster; and seventy-five thousand dollars for the remaining counties of the state. The exemption of a homestead is not void because the value of the property exceeds one hundred fifty thousand dollars for the counties of Kings, Queens, New York, Bronx, Richmond, Nassau, Suffolk, Rockland, Westchester and Putnam; one hundred twenty-five thousand dollars for the counties of Dutchess, Albany, Columbia, Orange, Saratoga and Ulster; and seventy-five thousand dollars for the remaining counties of the state but the lien of a judgment attaches to the surplus.

(e) Sale of homestead exceeding one hundred fifty thousand dollars for the counties of Kings, Queens, New York, Bronx, Richmond, Nassau, Suffolk, Rockland, Westchester and Putnam; one hundred twenty-five thousand dollars for the counties of Dutchess, Albany, Columbia, Orange, Saratoga and Ulster; and seventy-five thousand dollars for the remaining counties of the state in value. A judgment creditor may commence a special proceeding in the county in which the homestead is located against the judgment debtor for the sale, by a sheriff or receiver, of a homestead exceeding one hundred fifty thousand dollars for the counties of Kings, Queens, New York, Bronx, Richmond, Nassau, Suffolk, Rockland, Westchester and Putnam; one hundred twenty-five thousand dollars for the counties of Dutchess, Albany, Columbia, Orange, Saratoga and Ulster; and seventy-five thousand dollars for the remaining counties of the state in value. The court may direct that the notice of petition be served upon any other person. The court, if it directs such a sale, shall so marshal the proceeds of the sale that the right and interest of each person in the proceeds shall correspond as nearly as may be to his right and interest in the property sold. Money, not exceeding one hundred fifty thousand dollars for the counties of Kings, Queens, New York, Bronx, Richmond, Nassau, Suffolk, Rockland, Westchester and Putnam; one hundred twenty-five thousand dollars for the counties of Dutchess, Albany, Columbia, Orange, Saratoga and Ulster; and seventy-five thousand dollars for the remaining counties of the state, paid to a judgment debtor, as representing his interest in the proceeds, is exempt for one year after the payment, unless, before the expiration of the year, he acquires an exempt homestead, in which case, the exemption ceases with respect to so much of the money as was not expended for the purchase of that property; and the exemption of the property so acquired extends to every debt against which the property sold was exempt. Where the exemption of property sold as prescribed in this subdivision has been continued after the judgment debtor's death, or where he dies after the sale and before payment to him of his portion of the proceeds of the sale, the court may direct that portion of the proceeds which represents his interest be invested for the benefit of the person or persons entitled to the benefit of the exemption, or be otherwise disposed of as justice requires.

(f) Exemption of burying ground. Land, set apart as a family or private burying ground, is exempt from application to the satisfaction of a money judgment, upon the following conditions only:

1. a portion of it must have been actually used for that purpose;

2. it must not exceed in extent one-fourth of an acre; and

3. it must not contain any building or structure, except one or more vaults or other places of deposit for the dead, or mortuary monuments.



5207 - Enforcement involving the state.

5207. Enforcement involving the state. None of the procedures for the enforcement of money judgments are applicable to a judgment against the state. All procedures for the enforcement of money judgments against other judgment debtors are applicable to the state, its officers, agencies and subdivisions, as a garnishee, except where otherwise prescribed by law, and except that an order in such a procedure shall only provide for the payment of moneys not claimed by the state, and no judgment shall be entered against the state, or any officer, department, board or commission thereof, in such a procedure. This section shall not be deemed to grant any court jurisdiction to hear and determine claims or actions against the state not otherwise given by law to such court.



5208 - Enforcement after death of judgment debtor; leave of court; extension of lien.

5208. Enforcement after death of judgment debtor; leave of court; extension of lien. Except where otherwise prescribed by law, after the death of a judgment debtor, an execution upon a money judgment shall not be levied upon any debt owed to him or any property in which he has an interest, nor shall any other enforcement procedure be undertaken with respect to such debt or property, except upon leave of the surrogate's court which granted letters testamentary or letters of administration upon the estate. If such letters have not been granted within eighteen months after the death, leave to issue such an execution or undertake such enforcement procedure may thereafter be granted, upon motion of the judgment creditor upon such notice as the court may require, by any court from which the execution could issue or in which the enforcement procedure could be commenced. A judgment lien existing against real property at the time of a judgment debtor's death shall expire two years thereafter or ten years after filing of the judgment-roll, whichever is later.



5209 - Discharge of garnishee's obligation.

5209. Discharge of garnishee's obligation. A person who, pursuant to an execution or order, pays or delivers, to the judgment creditor or a sheriff or receiver, money or other personal property in which a judgment debtor has or will have an interest, or so pays a debt he owes the judgment debtor, is discharged from his obligation to the judgment debtor to the extent of the payment or delivery.



5210 - Power of court to punish for contempt.

5210. Power of court to punish for contempt. Every court in which a special proceeding to enforce a money judgment may be commenced, shall have power to punish a contempt of court committed with respect to an enforcement procedure.



5211 - Privilege on examination; immunity.

5211. Privilege on examination; immunity. The court may confer immunity upon any witness in accordance with the provisions of section 50.20 of the criminal procedure law for testimony or evidence in an enforcement procedure relating to disposition of property in which the judgment debtor has an interest, or relating to his or another person's claim to be entitled, as against the judgment creditor or a receiver, to hold property derived from or through the judgment debtor, or to be discharged from the payment of a debt which was due to the judgment debtor; provided, however, that no immunity shall be conferred except upon twenty-four hours' written notice to the appropriate district atorney having an official interest therein.



5221 - Where enforcement proceeding commenced.

5221. Where enforcement proceeding commenced. (a) Court and county in which proceeding commenced. 1. If the judgment sought to be enforced was entered in the city court of any city outside the city of New York, and the respondent resides or is regularly employed or has a place for the regular transaction of business in person within the county in which the court is or was located, a special proceeding authorized by this article shall be commenced in that court or in the county court of that county.

2. If the judgment sought to be enforced was entered in a district court, or by a justice of the peace whose office has been or is by law to be abolished and whose jurisdiction has been or is by law to be superseded by a district court, and the respondent resides or is regularly employed or has a place for the regular transaction of business in person within the county in which such district court is established, a special proceeding authorized by this article shall be commenced in such district court.

3. If the judgment sought to be enforced was entered in the municipal court of the city of New York, the city court of the city of New York or the civil court of the city of New York, and the respondent resides or is regularly employed or has a place for the regular transaction of business in person within that city, a special proceeding authorized by this article shall be commenced in the civil court of the city of New York.

4. In any other case, if the judgment sought to be enforced was entered in any court of this state, a special proceeding authorized by this article shall be commenced, either in the supreme court or a county court, in a county in which the respondent resides or is regularly employed or has a place for the regular transaction of business in person or, if there is no such county, in any county in which he may be served or the county in which the judgment was entered.

5. If no court in which a special proceeding authorized by this article could be commenced is in session, the special proceeding may be commenced in the supreme court or a county court in any county within the judicial district in which the proceeding could otherwise be commenced or in any county adjoining the county in which the proceeding could otherwise be commenced.

(b) Notices, subpoenas and motions. A notice or subpoena authorized by this article may be issued from, and a motion authorized by this article may be made before, any court in which a special proceeding authorized by this article could be commenced if the person served with the notice, subpoena or notice of motion were respondent.



5222 - Restraining notice.

5222. Restraining notice. (a) Issuance; on whom served; form; service. A restraining notice may be issued by the clerk of the court or the attorney for the judgment creditor as officer of the court, or by the support collection unit designated by the appropriate social services district. It may be served upon any person, except the employer of a judgment debtor or obligor where the property sought to be restrained consists of wages or salary due or to become due to the judgment debtor or obligor. It shall be served personally in the same manner as a summons or by registered or certified mail, return receipt requested or if issued by the support collection unit, by regular mail, or by electronic means as set forth in subdivision (g) of this section. It shall specify all of the parties to the action, the date that the judgment or order was entered, the court in which it was entered, the amount of the judgment or order and the amount then due thereon, the names of all parties in whose favor and against whom the judgment or order was entered, it shall set forth subdivision (b) and shall state that disobedience is punishable as a contempt of court, and it shall contain an original signature or copy of the original signature of the clerk of the court or attorney or the name of the support collection unit which issued it. Service of a restraining notice upon a department or agency of the state or upon an institution under its direction shall be made by serving a copy upon the head of the department, or the person designated by him or her and upon the state department of audit and control at its office in Albany; a restraining notice served upon a state board, commission, body or agency which is not within any department of the state shall be made by serving the restraining notice upon the state department of audit and control at its office in Albany. Service at the office of a department of the state in Albany may be made by the sheriff of any county by registered or certified mail, return receipt requested, or if issued by the support collection unit, by regular mail.

(b) Effect of restraint; prohibition of transfer; duration. A judgment debtor or obligor served with a restraining notice is forbidden to make or suffer any sale, assignment, transfer or interference with any property in which he or she has an interest, except as set forth in subdivisions (h) and (i) of this section, and except upon direction of the sheriff or pursuant to an order of the court, until the judgment or order is satisfied or vacated. A restraining notice served upon a person other than the judgment debtor or obligor is effective only if, at the time of service, he or she owes a debt to the judgment debtor or obligor or he or she is in the possession or custody of property in which he or she knows or has reason to believe the judgment debtor or obligor has an interest, or if the judgment creditor or support collection unit has stated in the notice that a specified debt is owed by the person served to the judgment debtor or obligor or that the judgment debtor or obligor has an interest in specified property in the possession or custody of the person served. All property in which the judgment debtor or obligor is known or believed to have an interest then in and thereafter coming into the possession or custody of such a person, including any specified in the notice, and all debts of such a person, including any specified in the notice, then due and thereafter coming due to the judgment debtor or obligor, shall be subject to the notice except as set forth in subdivisions (h) and (i) of this section. Such a person is forbidden to make or suffer any sale, assignment or transfer of, or any interference with, any such property, or pay over or otherwise dispose of any such debt, to any person other than the sheriff or the support collection unit, except as set forth in subdivisions (h) and (i) of this section, and except upon direction of the sheriff or pursuant to an order of the court, until the expiration of one year after the notice is served upon him or her, or until the judgment or order is satisfied or vacated, whichever event first occurs. A judgment creditor or support collection unit which has specified personal property or debt in a restraining notice shall be liable to the owner of the property or the person to whom the debt is owed, if other than the judgment debtor or obligor, for any damages sustained by reason of the restraint. If a garnishee served with a restraining notice withholds the payment of money belonging or owed to the judgment debtor or obligor in an amount equal to twice the amount due on the judgment or order, the restraining notice is not effective as to other property or money.

(c) Subsequent notice. Leave of court is required to serve more than one restraining notice upon the same person with respect to the same judgment or order. A judgment creditor shall not serve more than two restraining notices per year upon a natural person's banking institution account.

(d) Notice to judgment debtor or obligor. Except where the provisions of section fifty-two hundred twenty-two-a of this article are applicable, pursuant to subdivision (a) of such section, if a notice in the form prescribed in subdivision (e) of this section has not been given to the judgment debtor or obligor within a year before service of a restraining notice, a copy of the restraining notice together with the notice to judgment debtor or obligor shall be mailed by first class mail or personally delivered to each judgment debtor or obligor who is a natural person within four days of the service of the restraining notice. Such notice shall be mailed to the defendant at his or her residence address; or in the event such mailing is returned as undeliverable by the post office, or if the residence address of the defendant is unknown, then to the defendant in care of the place of employment of the defendant if known, in an envelope bearing the legend "personal and confidential" and not indicating on the outside thereof, by the return address or otherwise, that the communication is from an attorney or concerns a judgment or order; or if neither the residence address nor the place of employment of the defendant is known then to the defendant at any other known address.

(e) Content of notice. The notice required by subdivision (d) of this section shall be in substantially the following form and may be included in the restraining notice:

NOTICE TO JUDGMENT DEBTOR OR OBLIGOR

Money or property belonging to you may have been taken or held in order to satisfy a judgment or order which has been entered against you. Read this carefully.

YOU MAY BE ABLE TO GET YOUR MONEY BACK

State and federal laws prevent certain money or property from being taken to satisfy judgments or orders. Such money or property is said to be "exempt". The following is a partial list of money which may be exempt:

1. Supplemental security income, (SSI);

2. Social security;

3. Public assistance (welfare);

4. Spousal support, maintenance (alimony) or child support;

5. Unemployment benefits;

6. Disability benefits;

7. Workers' compensation benefits;

8. Public or private pensions;

9. Veterans benefits;

10. Ninety percent of your wages or salary earned in the last sixty days;

11. Twenty-five hundred dollars of any bank account containing statutorily exempt payments that were deposited electronically or by direct deposit within the last forty-five days, including, but not limited to, your social security, supplemental security income, veterans benefits, public assistance, workers' compensation, unemployment insurance, public or private pensions, railroad retirement benefits, black lung benefits, or child support payments;

12. Railroad retirement; and

13. Black lung benefits.

If you think that any of your money that has been taken or held is exempt, you must act promptly because the money may be applied to the judgment or order. If you claim that any of your money that has been taken or held is exempt, you may contact the person sending this notice.

Also, YOU MAY CONSULT AN ATTORNEY, INCLUDING ANY FREE LEGAL SERVICES ORGANIZATION IF YOU QUALIFY. You can also go to court without an attorney to get your money back. Bring this notice with you when you go. You are allowed to try to prove to a judge that your money is exempt from collection under New York civil practice law and rules, sections fifty-two hundred twenty-two-a, fifty-two hundred thirty-nine and fifty-two hundred forty. If you do not have a lawyer, the clerk of the court may give you forms to help you prove your account contains exempt money that the creditor cannot collect. The law (New York civil practice law and rules, article four and sections fifty-two hundred thirty-nine and fifty-two hundred forty) provides a procedure for determination of a claim to an exemption.

(f) For the purposes of this section "order" shall mean an order issued by a court of competent jurisdiction directing the payment of support, alimony or maintenance upon which a "default" as defined in paragraph seven of subdivision (a) of section fifty-two hundred forty-one of this article has been established subject to the procedures established for the determination of a "mistake of fact" for income executions pursuant to subdivision (e) of section fifty-two hundred forty-one of this article except that for the purposes of this section only a default shall not be founded upon retroactive child support obligations as defined in paragraph (a) of subdivision one of section four hundred forty of the family court act and subdivision one of section two hundred forty and paragraph b of subdivision nine of section two hundred thirty-six of the domestic relations law.

(g) Restraining notice in the form of magnetic tape or other electronic means. Where such person consents thereto in writing, a restraining notice in the form of magnetic tape or other electronic means, as defined in subdivision (f) of rule twenty-one hundred three of this chapter, may be served upon a person other than the judgment debtor or obligor. A restraining notice in such form shall contain all of the information required to be specified in a restraining notice under subdivision (a), except for the original signature or copy of the original signature of the clerk or attorney who issued the restraining notice. The provisions of this subdivision notwithstanding, the notice required by subdivisions (d) and (e) shall be given to the judgment debtor or obligor in the written form set forth therein.

(h) Effect of restraint on judgment debtor's banking institution account into which statutorily exempt payments are made electronically or by direct deposit. Notwithstanding the provisions of subdivision (b) of this section, if direct deposit or electronic payments reasonably identifiable as statutorily exempt payments as defined in paragraph two of subdivision (l) of section fifty-two hundred five of this article were made to the judgment debtor's account during the forty-five day period preceding the date that the restraining notice was served on the banking institution, then the banking institution shall not restrain two thousand five hundred dollars in the judgment debtor's account. If the account contains an amount equal to or less than two thousand five hundred dollars, the account shall not be restrained and the restraining notice shall be deemed void. Nothing in this subdivision shall be construed to limit a banking institution's right or obligation to restrain or remove such funds from the judgment debtor's account if required by 42 U.S.C. 659 or 38 U.S.C. 5301 or by a court order. Nothing in this subdivision shall alter the exempt status of funds that are protected from execution, levy, attachment, garnishment or other legal process, under section fifty-two hundred five of this article or under any other provision of state or federal law, or affect the right of a judgment debtor to claim such exemption.

(i) Effect of restraint on judgment debtor's banking institution account. A restraining notice issued pursuant to this section shall not apply to an amount equal to or less than the greater of two hundred forty times the federal minimum hourly wage prescribed in the Fair Labor Standards Act of 1938 or two hundred forty times the state minimum hourly wage prescribed in section six hundred fifty-two of the labor law as in effect at the time the earnings are payable (as published on the websites of the United States department of labor and the state department of labor) except such part thereof as a court determines to be unnecessary for the reasonable requirements of the judgment debtor and his or her dependents. This amount shall be equal to seventeen hundred sixteen dollars on the effective date of this subdivision, and shall rise to seventeen hundred forty dollars on July twenty-fourth, two thousand nine, and shall rise thereafter in tandem with the minimum wage. Nothing in this subdivision shall be construed to limit a banking institution's right or obligation to restrain or remove such funds from the judgment debtor's account if required by 42 U.S.C. 659 or 38 U.S.C. 5301 or by a court order. Where a judgment debtor's account contains an amount equal to or less than ninety percent of the greater of two hundred forty times the federal minimum hourly wage prescribed in the Fair Labor Standards Act of 1938 or two hundred forty times the state minimum hourly wage prescribed in section six hundred fifty-two of the labor law as in effect at the time the earnings are payable (as published on the websites of the United States department of labor and the state department of labor), the account shall not be restrained and the restraining notice shall be deemed void, except as to those funds that a court determines to be unnecessary for the reasonable requirements of the judgment debtor and his or her dependents. Nothing in this subdivision shall alter the exempt status of funds which are exempt from execution, levy, attachment or garnishment, under section fifty-two hundred five of this article or under any other provision of state or federal law, or the right of a judgment debtor to claim such exemption.

(j) Fee for banking institution's costs in processing a restraining notice for an account. In the event that a banking institution served with a restraining notice cannot lawfully restrain a judgment debtor's banking institution account, or a restraint is placed on the judgment debtor's account in violation of any section of this chapter, the banking institution shall charge no fee to the judgment debtor regardless of any terms of agreement, or schedule of fees, or other contract between the judgment debtor and the banking institution.

(k) The provisions of subdivisions (h), (i) and (j) of this section do not apply when the state of New York, or any of its agencies or municipal corporations is the judgment creditor, or if the debt enforced is for child support, spousal support, maintenance or alimony, provided that the restraining notice contains a legend at the top thereof, above the caption, in sixteen point bold type with the following language: "The judgment creditor is the state of New York, or any of its agencies or municipal corporations, AND/OR the debt enforced is for child support, spousal support, maintenance or alimony.".



5222-A - Service of notices and forms and procedure for claim of exemption.

5222-a. Service of notices and forms and procedure for claim of exemption. (a) Applicability. Any person authorized under subdivision (a) of section fifty-two hundred twenty-two of this article issuing a restraining notice affecting a natural person's account at a banking institution pursuant to such subdivision must comply with this section, in addition to the general provisions set forth in such section. Any sheriff levying against a natural person's account at a banking institution pursuant to section fifty-two hundred thirty-two of this article must comply with this section, in addition to the general provisions set forth in section fifty-two hundred thirty-two of this article. The procedures set forth in subdivisions (b), (c), (d), (e), (f) and (g) of this section shall not apply where pursuant to subdivision (h) and/or (i) of section fifty-two hundred twenty-two or subdivision (e) of section fifty-two hundred thirty-two of this article, no funds in the account are restrained or levied upon.

(b) Service of exemption notice and exemption claim form. 1. Service with restraining notice upon banking institution. The person issuing the restraining notice pursuant to subdivision (a) of section fifty-two hundred twenty-two of this article shall provide the banking institution with the restraining notice, a copy of the restraining notice, an exemption notice and two exemption claim forms with sections titled "ADDRESS A" and "ADDRESS B" completed. The exemption notice and exemption claim forms shall be in the forms set forth in paragraph four of this subdivision. The notice and the forms shall be served on the banking institution together with the restraining notice and copy of the restraining notice. Service must be accomplished in accordance with subdivision (a) or (g) of section fifty-two hundred twenty-two of this article. Failure to serve the notice and forms together with the restraining notice renders the restraining notice void, and the banking institution shall not restrain the account.

2. Service of execution by levy upon a garnishee banking institution. When serving an execution pursuant to subdivision (a) of section fifty-two hundred thirty-two of this article, the sheriff shall provide the banking institution with an exemption notice and two exemption claim forms, which shall be in the forms set forth in paragraph four of this subdivision. The sheriff shall serve both the exemption notice and the exemption claim forms on the banking institution together with the execution notice. Service must be accomplished in accordance with subdivision (a) of section fifty-two hundred thirty-two of this article. Failure to serve the notice and forms renders the execution void, and the banking institution shall not levy upon the account.

3. Service upon judgment debtor. Within two business days after receipt of the restraining notice or execution, exemption notice and exemption claim forms, the banking institution shall serve upon the judgment debtor the copy of the restraining notice, the exemption notice and two exemption claim forms. The banking institution shall serve the notice and forms by first class mail to the last known address of the judgment debtor. The inadvertent failure by a depository institution to provide the notice required by this subdivision shall not give rise to liability on the part of the depository institution.

4. Content of exemption notice and exemption claim form. a. The exemption notice shall be in the following form:

"EXEMPTION NOTICE

as required by New York Law

YOUR BANK ACCOUNT IS RESTRAINED OR "FROZEN"

The attached Restraining Notice or notice of Levy by Execution has been issued against your bank account. You are receiving this notice because a creditor has obtained a money judgment against you, and one or more of your bank accounts has been restrained to pay the judgment. A money judgment is a court's decision that you owe money to a creditor. You should be aware that FUTURE DEPOSITS into your account(s) might also be restrained if you do not respond to this notice.

You may be able to "vacate" (remove) the judgment. If the judgment is vacated, your bank account will be released. Consult an attorney (including free legal services) or visit the court clerk for more information about how to do this.

Under state and federal law, certain types of funds cannot be taken from your bank account to pay a judgment. Such money is said to be "exempt."

DOES YOUR BANK ACCOUNT CONTAIN ANY OF THE FOLLOWING TYPES OF FUNDS?

1. Social security;

2. Social security disability (SSD);

3. Supplemental security income (SSI);

4. Public assistance (welfare);

5. Income earned while receiving SSI or public assistance;

6. Veterans benefits;

7. Unemployment insurance;

8. Payments from pensions and retirement accounts;

9. Disability benefits;

10. Income earned in the last 60 days (90% of which is exempt);

11. Workers' compensation benefits;

12. Child support;

13. Spousal support or maintenance (alimony);

14. Railroad retirement; and/or

15. Black lung benefits.

If YES, you can claim that your money is exempt and cannot be taken. To make the claim, you must

(a) complete the EXEMPTION CLAIM FORM attached;

(b) deliver or mail the form to the bank with the restrained or "frozen" account; and

(c) deliver or mail the form to the creditor or its attorney at the address listed on the form.

You must send the forms within 20 DAYS of the postmarked date on the envelope holding this notice. You may be able to get your account released faster if you send to the creditor or its attorney written proof that your money is exempt. Proof can include an award letter from the government, an annual statement from your pension, pay stubs, copies of checks, bank records showing the last two months of account activity, or other papers showing that the money in your bank account is exempt. If you send the creditor's attorney proof that the money in your account is exempt, the attorney must release that money within seven days. You do not need an attorney to make an exemption claim using the form."

b. The exemption claim form shall be in the following form: NAME OF COURT, NAME OF COUNTY -------------------------------------x PLAINTIFF/PETITIONER/CLAIMANT INDEX NO. V. DEFENDANT/RESPONDENT EXEMPTION CLAIM FORM -------------------------------------x NAME AND ADDRESS OF JUDGMENT NAME AND ADDRESS OF FINANCIAL CREDITOR OR ATTORNEY INSTITUTION (To be completed by judgment (To be completed by judgment creditor or attorney) creditor or attorney) ADDRESS ADDRESS A_____________________ B______________________

____________________ _____________________ Directions: To claim that some or all of the funds in your account are exempt, complete both copies of this form, and make one copy for yourself. Mail or deliver one form to ADDRESS A and one form to ADDRESS B within twenty days of the date on the envelope holding this notice. **If you have any documents, such as an award letter, an annual statement from your pension, paystubs, copies of checks or bank records showing the last two months of account activity, include copies of the documents with this form. Your account may be released more quickly. _________________________________________________________________________ I state that my account contains the following type(s) of funds (check all that apply): ____Social security ____Social security disability (SSD) ____Supplemental security income (SSI) ____Public assistance ____Wages while receiving SSI or public assistance ____Veterans benefits ____Unemployment insurance ____Payments from pensions and retirement accounts ____Income earned in the last 60 days (90% of which is exempt) ____Child support ____Spousal support or maintenance (alimony) ____Workers' compensation ____Railroad retirement or black lung benefits ____Other (describe exemption):_________________________________ I request that any correspondence to me regarding my claim be sent to the following address: _____________________________________________________________________

(FILL IN YOUR COMPLETE ADDRESS) I certify under penalty of perjury that the statement above is true to the best of my knowledge and belief. _________________________________________________________________________ DATE SIGNATURE OF JUDGMENT DEBTOR

(c) Claim of exemption. 1. To claim an exemption pursuant to the procedures in this section, the judgment debtor shall complete the exemption claim forms, sign them under penalty of perjury, and serve them within twenty days of the date postmarked on the correspondence containing the notice and forms. The judgment debtor shall serve one completed exemption claim form on the banking institution and the other on the attorney for the judgment creditor. In the event that there is no attorney for the judgment creditor, then the exemption claim form must be served directly on the judgment creditor. The judgment debtor may serve the exemption claim forms in person or by first-class mail.

2. Where the banking institution receives an exemption claim form, it shall notify the judgment creditor forthwith of the date on which the funds will be released pursuant to paragraph three of this subdivision.

3. The banking institution shall release all funds in the judgment debtor's account eight days after the date postmarked on the envelope containing the executed exemption claim form mailed to the banking institution or the date of personal delivery of the executed exemption claim form to the banking institution, and the restraint shall be deemed void, except where the judgment creditor interposes an objection to the exemption within that time.

4. Where the executed exemption claim form sent to the judgment creditor is accompanied by information demonstrating that all funds in the account are exempt, the judgment creditor shall, within seven days of the postmark on the envelope containing the exemption claim form and accompanying information, instruct the banking institution to release the account, and the restraint shall be deemed void. Where the account contains some funds from exempt sources, and other funds from unknown sources, the judgment creditor shall apply the lowest intermediate balance principle of accounting and, within seven days of the postmark on the envelope containing the exemption claim form and accompanying information, shall instruct the banking institution to release the exempt money in the account. The provisions of paragraph two of subdivision (b) of rule twenty-one hundred three of this chapter shall not enlarge the judgment creditor's time to move pursuant to this section. Information demonstrating that funds are exempt includes, but is not limited to, originals or copies of benefit award letters, checks, check stubs or any other document that discloses the source of the judgment debtor's income, and bank records showing the last two months of account activity. If the judgment creditor fails to act in accordance with this subdivision, the judgment creditor shall be deemed to have acted in bad faith and the judgment debtor may seek a court award of the damages, costs, fees and penalties provided for in subdivision (g) of this section.

5. If no claim of exemption is received by the banking institution within twenty-five days after the notice and forms are mailed to the judgment debtor, the funds remain subject to the restraining notice or execution. Failure of the judgment debtor to deliver the executed exemption claim form does not constitute a waiver of any right to an exemption.

(d) Objection to exemption claim and request for hearing. A judgment creditor may object to the claim of exemption by moving for an order pursuant to section fifty-two hundred forty of this article. The judgment creditor must serve the banking institution and the judgment debtor with its motion papers within eight days after the date postmarked on the envelope containing the executed exemption claim form or the date of personal delivery of the executed exemption claim form to the banking institution, and the provisions of paragraph one of subdivision (b) of rule twenty-one hundred three of this chapter shall not enlarge the judgment creditor's time to move pursuant to this section. The judgment debtor shall be served at the address provided on the exemption claim form. The affirmation or affidavit in support of the motion shall demonstrate a reasonable belief that such judgment debtor's account contains funds that are not exempt from execution and the amount of such nonexempt funds. The executed exemption claim form shall be attached to the affirmation or affidavit. The affirmation or affidavit shall not be conclusory, but is required to show the factual basis upon which the reasonable belief is based. The hearing to decide the motion shall be noticed for seven days after service of the moving papers. The executed exemption claim form shall be prima facie evidence at such hearing that the funds in the account are exempt funds. The burden of proof shall be upon the judgment creditor to establish the amount of funds that are not exempt. The court shall, within five days of the hearing, issue an order stating whether or not funds in the account are exempt and ordering the appropriate relief. The judgment creditor or its attorney must serve the order on the banking institution and the judgment debtor no later than two business days after the court issues the order.

(e) Duties of banking institution if objection is made to exemption claim. Upon receipt of a written objection pursuant to subdivision (d) of this section from the judgment creditor or its attorney within the specified eight-day period, the banking institution shall retain the funds claimed to be exempt for twenty-one days unless otherwise ordered by the court. If the period of twenty-one days expires and the banking institution has not been otherwise ordered by the court, the banking institution shall release the funds to the judgment debtor.

(f) Release of funds. At any time during the procedure specified in this section, the judgment debtor or the judgment creditor may, by a writing dated after the service of the restraining notice, direct the banking institution to release the funds in question to the other party. Upon receipt of a release, the banking institution shall release the funds as directed.

(g) Proceedings; bad faith claims. Where the judgment creditor objects to a claim of exemption pursuant to subdivision (d) of this section and the court finds that the judgment creditor disputed the claim of exemption in bad faith, as provided in paragraph four of subdivision (c) of this section, the judgment debtor shall be awarded costs, reasonable attorney fees, actual damages and an amount not to exceed one thousand dollars.

(h) Rights of judgment debtor. Nothing in this section shall in any way restrict the rights and remedies otherwise available to a judgment debtor, including but not limited to, rights to property exemptions under federal and state law.

(i) The provisions of this section do not apply when the state of New York, or any of its agencies or municipal corporations is the judgment creditor, or if the debt enforced is for child support, spousal support, maintenance or alimony, provided that the restraining notice contains a legend at the top thereof, above the caption, in sixteen point bold type with the following language: "The judgment creditor is the state of New York, or any of its agencies or municipal corporations, AND/OR the debt enforced is for child support, spousal support, maintenance or alimony.".



5223 - Disclosure.

5223. Disclosure. At any time before a judgment is satisfied or vacated, the judgment creditor may compel disclosure of all matter relevant to the satisfaction of the judgment, by serving upon any person a subpoena, which shall specify all of the parties to the action, the date of the judgment, the court in which it was entered, the amount of the judgment and the amount then due thereon, and shall state that false swearing or failure to comply with the subpoena is punishable as a contempt of court.



R5224 - Subpoena; procedure.

Rule 5224. Subpoena; procedure. (a) Kinds and service of subpoena. Any or all of the following kinds of subpoenas may be served:

1. a subpoena requiring attendance for the taking of a deposition upon oral or written questions at a time and place named therein; or

2. a subpoena duces tecum requiring the production of books and papers for examination at a time and place named therein; or

3. an information subpoena, accompanied by a copy and original of written questions and a prepaid, addressed return envelope. Service of an information subpoena may be made by registered or certified mail, return receipt requested. Answers shall be made in writing under oath by the person upon whom served, if an individual, or by an officer, director, agent or employee having the information, if a corporation, partnership or sole proprietorship. Each question shall be answered separately and fully and each answer shall refer to the question to which it responds. Answers shall be returned together with the original of the questions within seven days after receipt. Where the person serving the subpoena is a judgment creditor, other than where the state, a municipality or an agency or officer of the state or a municipality is the judgment creditor, the following additional rules shall apply:

(i) information subpoenas, served on an individual or entity other than the judgment debtor, may be served on an individual, corporation, partnership or sole proprietorship only if the judgment creditor or the judgment creditor's attorney has a reasonable belief that the party receiving the subpoena has in their possession information about the debtor that will assist the creditor in collecting his or her judgment. Any information subpoena served pursuant to this subparagraph shall contain a certification signed by the judgment creditor or his or her attorney stating the following: I HEREBY CERTIFY THAT THIS INFORMATION SUBPOENA COMPLIES WITH RULE 5224 OF THE CIVIL PRACTICE LAW AND RULES AND SECTION 601 OF THE GENERAL BUSINESS LAW THAT I HAVE A REASONABLE BELIEF THAT THE PARTY RECEIVING THIS SUBPOENA HAS IN THEIR POSSESSION INFORMATION ABOUT THE DEBTOR THAT WILL ASSIST THE CREDITOR IN COLLECTING THE JUDGMENT. By signing the certification, the judgment creditor or attorney certifies that, to the best of that person's knowledge, information and belief, formed after an inquiry reasonable under the circumstances, that the individual or entity receiving the subpoena has relevant information about the debtor.

(ii) if an information subpoena, served on an individual or entity other than the judgment debtor, does not contain the certification provided for in subparagraph (i) of this paragraph, such subpoena shall be deemed null and void.

(iii) if an information subpoena, served on an individual or entity other than the judgment debtor, does contain the certification provided for in subparagraph (i) of this paragraph, the individual, corporation, partnership or sole proprietorship receiving the subpoena, may move to quash the subpoena pursuant to section twenty-three hundred four of this chapter, except that such motion shall be made in the court that issued the underlying judgment.

(iv) failure to comply with an information subpoena shall be governed by subdivision (b) of section twenty-three hundred eight of this chapter, except that such motion shall be made in the court that issued the underlying judgment.

4. an information subpoena in the form of magnetic tape or other electronic means. Where the person to be served consents thereto in writing, an information subpoena in the form of magnetic tape or electronic means, as defined in subdivision (f) of rule twenty-one hundred three of this chapter, may be served upon the individual, or if a corporation, partnership, limited liability company, or sole proprietorship, upon the officer, director, agent or employee having the information. Answers shall be provided within seven days.

(a-1) Scope of subpoena duces tecum. A subpoena duces tecum authorized by this rule and served on a judgment debtor, or on any individual while in the state, or on a corporation, partnership, limited liability company or sole proprietorship doing business, licensed, qualified, or otherwise entitled to do business in the state, shall subject the person or other entity or business served to the full disclosure prescribed by section fifty-two hundred twenty-three of this article whether the materials sought are in the possession, custody or control of the subpoenaed person, business or other entity within or without the state. Section fifty-two hundred twenty-nine of this article shall also apply to disclosure under this rule.

(b) Fees. A judgment debtor served with a subpoena under this section and any other person served with an information subpoena shall not be entitled to any fee. Any other person served with a subpoena requiring attendance or the production of books and papers shall be paid or tendered in advance authorized traveling expenses and one day's witness fee.

(c) Time and place of examination. A deposition on oral or written questions or an examination of books and papers may proceed upon not less than ten days' notice to the person subpoenaed, unless the court orders shorter notice, before any person authorized by subdivision (a) of rule 3113. An examination shall be held during business hours and, if taken within the state, at a place specified in rule 3110. Upon consent of the witness, an examination may be held at any other place within the state and before any officer authorized to administer an oath.

(d) Conduct of examination. The officer before whom the deposition is to be taken shall put the witness on oath. If requested by the person conducting the examination, the officer shall personally, or by some one acting under his direction, record and transcribe the testimony and shall list all appearances by the parties and attorneys. Examination and cross-examination of the witness shall proceed as permitted in the trial of actions in open court. Cross-examination need not be limited to the subject matter of the examination in chief. All objections made at the time of the examination to the qualifications of the officer taking the deposition, or of a person recording it, or to the manner of taking it, or to the testimony presented, or to the conduct of any person, and any other objection to the proceedings, shall be noted by the officer upon the deposition and the deposition shall proceed subject to the right of a person to apply for a protective order. The deposition shall be taken continuously and without unreasonable adjournment, unless the court orders or the witness agrees otherwise. If the witness does not understand the English language, the judgment creditor shall, at his own expense, provide a translation of all questions and answers. Unless the court orders otherwise, a person other than the judgment debtor served with a subpoena duces tecum requiring the production of books of account may produce in place of the original books of account a sworn transcript of such accounts as are relevant.

(e) Signing deposition; physical preparation. At the request of the person conducting the examination, a deposition on written questions or a deposition on oral questions which has been transcribed shall be submitted to the witness and shall be read to or by him, and any changes in form or substance which the witness desires to make shall be entered upon the deposition with a statement of the reasons given by the witness for making them; and the deposition shall then be signed by the witness before any officer authorized to administer an oath. If the witness fails to sign the deposition, the officer before whom the deposition was taken shall sign it and state on the record the fact of the witness's failure or refusal to sign together with any reason given. The deposition may then be used as fully as though signed. Where testimony is transcribed, the officer before whom the deposition was taken shall certify on the deposition that the witness was duly sworn by him and that the deposition is a true record of the testimony given by the witness.

(f) Subsequent examination. Leave of court is required to compel a judgment debtor to appear for the taking of his deposition or to compel the production by him of books and papers within one year after the conclusion of a previous examination of him with respect to the same judgment.



5225 - Payment or delivery of property of judgment debtor.

5225. Payment or delivery of property of judgment debtor. (a) Property in the possession of judgment debtor. Upon motion of the judgment creditor, upon notice to the judgment debtor, where it is shown that the judgment debtor is in possession or custody of money or other personal property in which he has an interest, the court shall order that the judgment debtor pay the money, or so much of it as is sufficient to satisfy the judgment, to the judgment creditor and, if the amount to be so paid is insufficient to satisfy the judgment, to deliver any other personal property, or so much of it as is of sufficient value to satisfy the judgment, to a designated sheriff. Notice of the motion shall be served on the judgment debtor in the same manner as a summons or by registered or certified mail, return receipt requested.

(b) Property not in the possession of judgment debtor. Upon a special proceeding commenced by the judgment creditor, against a person in possession or custody of money or other personal property in which the judgment debtor has an interest, or against a person who is a transferee of money or other personal property from the judgment debtor, where it is shown that the judgment debtor is entitled to the possession of such property or that the judgment creditor's rights to the property are superior to those of the transferee, the court shall require such person to pay the money, or so much of it as is sufficient to satisfy the judgment, to the judgment creditor and, if the amount to be so paid is insufficient to satisfy the judgment, to deliver any other personal property, or so much of it as is of sufficient value to satisfy the judgment, to a designated sheriff. Costs of the proceeding shall not be awarded against a person who did not dispute the judgment debtor's interest or right to possession. Notice of the proceeding shall also be served upon the judgment debtor in the same manner as a summons or by registered or certified mail, return receipt requested. The court may permit the judgment debtor to intervene in the proceeding. The court may permit any adverse claimant to intervene in the proceeding and may determine his rights in accordance with section 5239.

(c) Documents to effect payment or delivery. The court may order any person to execute and deliver any document necessary to effect payment or delivery.



5226 - Installment payment order.

5226. Installment payment order. Upon motion of the judgment creditor, upon notice to the judgment debtor, where it is shown that the judgment debtor is receiving or will receive money from any source, or is attempting to impede the judgment creditor by rendering services without adequate compensation, the court shall order that the judgment debtor make specified installment payments to the judgment creditor. Notice of the motion shall be served on the judgment debtor in the same manner as a summons or by registered or certified mail, return receipt requested. In fixing the amount of the payments, the court shall take into consideration the reasonable requirements of the judgment debtor and his dependents, any payments required to be made by him or deducted from the money he would otherwise receive in satisfaction of other judgments and wage assignments, the amount due on the judgment, and the amount being or to be received, or, if the judgment debtor is attempting to impede the judgment creditor by rendering services without adequate compensation, the reasonable value of the services rendered.



5227 - Payment of debts owed to judgment debtor.

5227. Payment of debts owed to judgment debtor. Upon a special proceeding commenced by the judgment creditor, against any person who it is shown is or will become indebted to the judgment debtor, the court may require such person to pay to the judgment creditor the debt upon maturity, or so much of it as is sufficient to satisfy the judgment, and to execute and deliver any document necessary to effect payment; or it may direct that a judgment be entered against such person in favor of the judgment creditor. Costs of the proceeding shall not be awarded against a person who did not dispute the indebtedness. Notice of the proceeding shall also be served upon the judgment debtor in the same manner as a summons or by registered or certified mail, return receipt requested. The court may permit the judgment debtor to intervene in the proceeding. The court may permit any adverse claimant to intervene in the proceeding and may determine his rights in accordance with section 5239.



5228 - Receivers.

5228. Receivers. (a) Appointment of receiver. Upon motion of a judgment creditor, upon such notice as the court may require, the court may appoint a receiver who may be authorized to administer, collect, improve, lease, repair or sell any real or personal property in which the judgment debtor has an interest or to do any other acts designed to satisfy the judgment. As far as practicable, the court shall require that notice be given to the judgment debtor and to any other judgment creditors of the judgment debtor. The order of appointment shall specify the property to be received, the duties of the receiver and the manner in which they are to be performed. A receiver shall have no power to employ counsel unless expressly so authorized by order of the court. A receiver shall be entitled to necessary expenses and to such commissions, not exceeding five percent of the sums received and disbursed by him, as the court which appointed him allows, but if a judgment creditor is appointed receiver, he shall not be entitled to compensation. If a receiver has been appointed, a court making an order directing payment, or delivery, of property shall direct that payment, or delivery, be made to the receiver rather than to a sheriff. Sections 6402, 6403, 6404 and 6405 are applicable to receivers appointed under this subdivision.

(b) Extension of receivership. Where a receiver has been appointed, the court, upon motion of a judgment creditor, upon such notice as it may require, shall extend the receivership to his judgment.



5229 - Enforcement before judgment entered.

5229. Enforcement before judgment entered. In any court, before a judgment is entered, upon motion of the party in whose favor a verdict or decision has been rendered, the trial judge may order examination of the adverse party and order him restrained with the same effect as if a restraining notice had been served upon him after judgment.



5230 - Executions.

5230. Executions. (a) Form. An execution shall specify the date that the judgment or order was entered, the court in which it was entered, the amount of the judgment or order and the amount due thereon and it shall specify the names of the parties in whose favor and against whom the judgment or order was entered. An execution shall direct that only the property in which a named judgment debtor or obligor who is not deceased has an interest, or the debts owed to the named judgment debtor or obligor, be levied upon or sold thereunder and shall specify the last known address of that judgment debtor or obligor. Except in cases when the state of New York, or any of its agencies or municipal corporations is the judgment creditor, or if the debt enforced is for child support, spousal support, maintenance or alimony, provided that in those instances the execution contains a legend at the top thereof, above the caption, in sixteen point bold type with the following language: "The judgment creditor is the state of New York, or any of its agencies or municipal corporations, AND/OR the debt enforced is for child support, spousal support, maintenance or alimony.", an execution notice shall state that, pursuant to subdivision (l) of section fifty-two hundred five of this article, two thousand five hundred dollars of an account containing direct deposit or electronic payments reasonably identifiable as statutorily exempt payments, as defined in paragraph two of subdivision (l) of section fifty-two hundred five of this article, is exempt from execution and that the garnishee cannot levy upon or restrain two thousand five hundred dollars in such an account. Except in cases when the state of New York, or any of its agencies or municipal corporations is the judgment creditor, or if the debt enforced is for child support, spousal support, maintenance or alimony, provided that in those instances the execution contains a legend at the top thereof, above the caption, in sixteen point bold type with the following language: "The judgment creditor is the state of New York, or any of its agencies or municipal corporations, AND/OR the debt enforced is for child support, spousal support, maintenance or alimony.", an execution notice shall likewise state that pursuant to subdivision (i) of section fifty-two hundred twenty-two of this article, an execution shall not apply to an amount equal to or less than ninety percent of the greater of two hundred forty times the federal minimum hourly wage prescribed in the Fair Labor Standards Act of 1938 or two hundred forty times the state minimum hourly wage prescribed in section six hundred fifty-two of the labor law as in effect at the time the earnings are payable, except such part as a court determines to be unnecessary for the reasonable requirements of the judgment debtor and his or her dependents. Where the judgment or order was entered in a court other than the supreme, county or a family court, the execution shall also specify the date on which a transcript of the judgment or order was filed with the clerk of the county in which the judgment was entered. Where jurisdiction in the action was based upon a levy upon property or debt pursuant to an order of attachment, the execution shall also state that fact, describe all property and debts levied upon, and direct that only such property and debts be sold thereunder. Where the judgment or order was recovered for all or part of a mortgage debt, the execution shall also describe the mortgaged property, specify the book and page where the mortgage is recorded, and direct that no part of the mortgaged property be levied upon or sold thereunder.

(b) Issuance. At any time before a judgment or order is satisfied or vacated, an execution may be issued from the supreme court, county court or a family court, in the county in which the judgment was first docketed, by the clerk of the court or the attorney for the judgment creditor as officer of the court, to the sheriffs of one or more counties of the state, directing each of them to satisfy the judgment or order out of the real and personal property of the judgment debtor or obligor and the debts due to him or her. Where the judgment or order is for support and is payable to the support collection unit designated by the appropriate social services district, such unit shall be authorized to issue the execution and to satisfy the judgment or order out of the real and personal property of the judgment debtor or obligor and the debts due to him or her.

(c) Return. An execution shall be returned to the clerk of the court from which it was issued or to the support collection unit within sixty days after issuance unless the execution has been served in accordance with section 5231 or subdivision (a) of section 5232. The time may be extended in writing for a period of not more than sixty additional days by the attorney for the judgment creditor or by the support collection unit. Further like extensions may be given by the attorney for the judgment creditor or by the support collection unit unless another execution against the same judgment debtor or obligor has been delivered to the same enforcement officer and has not been returned.

(d) Records of sheriff or support collection unit. Each sheriff or support collection unit shall keep a record of executions delivered showing the names of the parties and the judgment debtor or obligor; the dates of issue and return; the date and time of delivery, which shall be endorsed upon the execution; the amount due at the time the execution was delivered; and the amount of the judgment or order and of the sheriff's fees unpaid, if any, at the time of the return.

(e) For the purposes of this section "order" shall mean an order issued by a court of competent jurisdiction directing the payment of support, alimony or maintenance upon which a "default" as defined in paragraph seven of subdivision (a) of section fifty-two hundred forty-one of this article has been established subject to the procedures established for the determination of a "mistake of fact" for income executions pursuant to subdivision (e) of section fifty-two hundred forty-one of this article, except that for the purposes of this section only, a default shall not be founded upon retroactive child support obligations as defined in paragraph (a) of subdivision one of section four hundred forty of the family court act and subdivision one of section two hundred forty, and paragraph b of subdivision nine of section two hundred thirty-six of the domestic relations law.



5231 - Income execution.

5231. Income execution. (a) Form. An income execution shall specify, in addition to the requirements of subdivision (a) of section 5230, the name and address of the person or entity from whom the judgment debtor is receiving or will receive money; the amount of money, the frequency of its payment and the amount of the installments to be collected therefrom; and shall contain a notice to the judgment debtor that he or she shall commence payment of the installments specified to the sheriff forthwith and that, upon his or her default, the execution will be served upon the person or entity from whom he or she is receiving or will receive money.

(b) Issuance. Where a judgment debtor is receiving or will receive money from any source, an income execution for installments therefrom of not more than ten percent thereof may be issued and delivered to the sheriff of the county in which the judgment debtor resides or, where the judgment debtor is a non-resident, the county in which he is employed; provided, however, that (i) no amount shall be withheld from the judgment debtor's earnings pursuant to an income execution for any week unless the disposable earnings of the judgment debtor for that week exceed the greater of thirty times the federal minimum hourly wage prescribed in the Fair Labor Standards Act of 1938 or thirty times the state minimum hourly wage prescribed in section six hundred fifty-two of the labor law as in effect at the time the earnings are payable; (ii) the amount withheld from the judgment debtor's earnings pursuant to an income execution for any week shall not exceed twenty-five percent of the disposable earnings of the judgment debtor for that week, or, the amount by which the disposable earnings of the judgment debtor for that week exceed the greater of thirty times the federal minimum hourly wage prescribed by the Fair Labor Standards Act of 1938 or thirty times the state minimum hourly wage prescribed in section six hundred fifty-two of the labor law as in effect at the time the earnings are payable, whichever is less; (iii) if the earnings of the judgment debtor are also subject to deductions for alimony, support or maintenance for family members or former spouses pursuant to section five thousand two hundred forty-one or section five thousand two hundred forty-two of this article, the amount withheld from the judgment debtor's earnings pursuant to this section shall not exceed the amount by which twenty-five percent of the disposable earnings of the judgment debtor for that week exceeds the amount deducted from the judgment debtor's earnings in accordance with section five thousand two hundred forty-one or section five thousand two hundred forty-two of this article. Nothing in this section shall be construed to modify, abrogate, impair, or affect any exemption from the satisfaction of a money judgment otherwise granted by law.

(c) Definition of earnings and disposable earnings. (i) As used herein earnings means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program.

(ii) As used herein disposable earnings means that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld.

(d) Service upon debtor; first service by sheriff. Within twenty days after an income execution is delivered to the sheriff, the sheriff shall serve a copy of it upon the judgment debtor, in the same manner as a summons or, in lieu thereof, by certified mail return receipt requested provided an additional copy is sent by regular mail to the debtor. If service is by mail as herein provided, the person effecting service shall retain the receipt together with a post office certificate of mailing as proof of such service.

(e) Levy upon default or failure to serve debtor; second service by sheriff. If a judgment debtor fails to pay installments pursuant to an income execution served upon him or her for a period of twenty days, or if the sheriff is unable to serve an income execution upon the judgment debtor within twenty days after the execution is delivered to the sheriff, the sheriff shall levy upon the money that the judgment debtor is receiving or will receive by serving a copy of the income execution, indorsed to indicate the extent to which paid installments have satisfied the judgment, upon the person or entity from whom the judgment debtor is receiving or will receive money. The income execution shall be served personally within any county in which the person or entity from whom the judgment debtor is receiving or will receive money has an office or place of business in the same manner as a summons, or by certified mail return receipt requested, except that such service shall not be made by delivery to a person authorized to receive service of summons solely by a designation filed pursuant to a provision of law other than rule 318.

(f) Withholding of installments. A person served with an income execution shall withhold from money then or thereafter due to the judgment debtor installments as provided therein and pay them over to the sheriff. If such person shall fail to so pay the sheriff, the judgment creditor may commence a proceeding against him for accrued installments. If the money due to the judgment debtor consists of salary or wages and his employment is terminated by resignation or dismissal at any time after service of the execution, the levy shall thereafter be ineffective, and the execution shall be returned, unless the debtor is reinstated or re-employed within ninety days after such termination.

(g) Statement on income execution. Any income execution delivered to the sheriff on or after the effective date of this act shall contain the following statement:

THIS INCOME EXECUTION DIRECTS THE WITHHOLDING OF UP TO TEN PERCENT OF THE JUDGMENT DEBTOR'S GROSS INCOME. IN CERTAIN CASES, HOWEVER, STATE OR FEDERAL LAW DOES NOT PERMIT THE WITHHOLDING OF THAT MUCH OF THE JUDGMENT DEBTOR'S GROSS INCOME. THE JUDGMENT DEBTOR IS REFERRED TO NEW YORK CIVIL PRACTICE LAW AND RULES 5231 AND 15 UNITED STATES CODE 1671 ET SEQ. I. LIMITATIONS ON THE AMOUNT THAT CAN BE WITHHELD.

A. AN INCOME EXECUTION FOR INSTALLMENTS FROM A JUDGMENT DEBTOR'S GROSS INCOME CANNOT EXCEED TEN PERCENT (10%) OF THE JUDGMENT DEBTOR'S GROSS INCOME.

B. IF A JUDGMENT DEBTOR'S WEEKLY DISPOSABLE EARNINGS ARE LESS THAN THIRTY (30) TIMES THE CURRENT FEDERAL MINIMUM WAGE ( , PER HOUR), OR ( ), NO DEDUCTION CAN BE MADE FROM THE JUDGMENT DEBTOR'S EARNINGS UNDER THIS INCOME EXECUTION.

C. A JUDGMENT DEBTOR'S WEEKLY DISPOSABLE EARNINGS CANNOT BE REDUCED BELOW THE AMOUNT ARRIVED AT BY MULTIPLYING THIRTY (30) TIMES THE CURRENT FEDERAL MINIMUM WAGE ( , PER HOUR), OR ( ), UNDER THIS INCOME EXECUTION.

D. IF DEDUCTIONS ARE BEING MADE FROM A JUDGMENT DEBTOR'S EARNINGS UNDER ANY ORDERS FOR ALIMONY, SUPPORT OR MAINTENANCE FOR FAMILY MEMBERS OR FORMER SPOUSES, AND THOSE DEDUCTIONS EQUAL OR EXCEED TWENTY-FIVE PERCENT (25%) OF THE JUDGMENT DEBTOR'S DISPOSABLE EARNINGS, NO DEDUCTION CAN BE MADE FROM THE JUDGMENT DEBTOR'S EARNINGS UNDER THIS INCOME EXECUTION.

E. IF DEDUCTIONS ARE BEING MADE FROM A JUDGMENT DEBTOR'S EARNINGS UNDER ANY ORDERS FOR ALIMONY, SUPPORT OR MAINTENANCE FOR FAMILY MEMBERS OR FORMER SPOUSES, AND THOSE DEDUCTIONS ARE LESS THAN TWENTY-FIVE PERCENT (25%) OF THE JUDGMENT DEBTOR'S DISPOSABLE EARNINGS, DEDUCTIONS MAY BE MADE FROM THE JUDGMENT DEBTOR'S EARNINGS UNDER THIS INCOME EXECUTION. HOWEVER, THE AMOUNT ARRIVED AT BY ADDING THE DEDUCTIONS FROM EARNINGS MADE UNDER THIS EXECUTION TO THE DEDUCTIONS MADE FROM EARNINGS UNDER ANY ORDERS FOR ALIMONY, SUPPORT OR MAINTENANCE FOR FAMILY MEMBERS OR FORMER SPOUSES CANNOT EXCEED TWENTY-FIVE PERCENT (25%) OF THE JUDGMENT DEBTOR'S DISPOSABLE EARNINGS.

NOTE: NOTHING IN THIS NOTICE LIMITS THE PROPORTION OR AMOUNT WHICH MAY BE DEDUCTED UNDER ANY ORDER FOR ALIMONY, SUPPORT OR MAINTENANCE FOR FAMILY MEMBERS OR FORMER SPOUSES. II. EXPLANATION OF LIMITATIONS DEFINITIONS: DISPOSABLE EARNINGS

DISPOSABLE EARNINGS ARE THAT PART OF AN INDIVIDUAL'S EARNINGS LEFT AFTER DEDUCTING THOSE AMOUNTS THAT ARE REQUIRED BY LAW TO BE WITHHELD (FOR EXAMPLE, TAXES, SOCIAL SECURITY, AND UNEMPLOYMENT INSURANCE, BUT NOT DEDUCTIONS FOR UNION DUES, INSURANCE PLANS, ETC.). GROSS INCOME

GROSS INCOME IS SALARY, WAGES OR OTHER INCOME, INCLUDING ANY AND ALL OVERTIME EARNINGS, COMMISSIONS, AND INCOME FROM TRUSTS, BEFORE ANY DEDUCTIONS ARE MADE FROM SUCH INCOME. ILLUSTRATIONS REGARDING EARNINGS:

AMOUNT TO PAY OR DEDUCT FROM

EARNINGS UNDER THIS INCOME IF DISPOSABLE EARNINGS IS: EXECUTION IS: (a) 30 TIMES FEDERAL MINIMUM NO PAYMENT OR DEDUCTION ALLOWED

WAGE ( ) OR LESS (b) MORE THAN 30 TIMES FEDERAL THE LESSER OF: THE EXCESS OVER

MINIMUM WAGE ( ) AND 30 TIMES THE FEDERAL MINIMUM

LESS THAN 40 TIMES FEDERAL WAGE ( ) IN DISPOSABLE

MINIMUM WAGE ( ) EARNINGS, or 10% OF GROSS

EARNINGS (c) 40 TIMES THE FEDERAL THE LESSER OF: 25% OF DISPOSABLE

MINIMUM WAGE ( ) OR MORE EARNINGS OR 10% OF GROSS

EARNINGS. III. NOTICE: YOU MAY BE ABLE TO CHALLENGE THIS INCOME EXECUTION THROUGH

THE PROCEDURES PROVIDED IN CPLR 5231 (i) AND CPLR 5240

IF YOU THINK THAT THE AMOUNT OF YOUR INCOME BEING DEDUCTED UNDER THIS INCOME EXECUTION EXCEEDS THE AMOUNT PERMITTED BY STATE OR FEDERAL LAW, YOU SHOULD ACT PROMPTLY BECAUSE THE MONEY WILL BE APPLIED TO THE JUDGMENT. IF YOU CLAIM THAT THE AMOUNT OF YOUR INCOME BEING DEDUCTED UNDER THIS INCOME EXECUTION EXCEEDS THE AMOUNT PERMITTED BY STATE OR FEDERAL LAW, YOU SHOULD CONTACT YOUR EMPLOYER OR OTHER PERSON PAYING YOUR INCOME. FURTHER, YOU MAY CONSULT AN ATTORNEY, INCLUDING LEGAL AID IF YOU QUALIFY. NEW YORK STATE LAW PROVIDES TWO PROCEDURES THROUGH WHICH AN INCOME EXECUTION CAN BE CHALLENGED: CPLR 5231(i) MODIFICATION. AT ANY TIME, THE JUDGMENT DEBTOR MAY MAKE A MOTION TO A COURT FOR AN ORDER MODIFYING AN INCOME EXECUTION. CPLR 5240 MODIFICATION OR PROTECTIVE ORDER: SUPERVISION OF ENFORCEMENT. AT ANY TIME, THE JUDGMENT DEBTOR MAY MAKE A MOTION TO A COURT FOR AN ORDER DENYING, LIMITING, CONDITIONING, REGULATING, EXTENDING OR MODIFYING THE USE OF ANY POST-JUDGMENT ENFORCEMENT PROCEDURE, INCLUDING THE USE OF INCOME EXECUTIONS.

(h) Levy upon money payable by municipal corporation or the state. The levy of an income execution served upon a municipal or public benefit corporation, or board of education, shall be effective fifteen days after such service. Such an execution shall specify the title or position of the judgment debtor and the bureau, office, department or subdivision in which he is employed and the municipal or public benefit corporation, or board of education, shall be entitled to a fee of two dollars upon being served. A levy upon money payable directly by a department of the state, or by an institution under its jurisdiction, shall be made by serving the income execution upon the head of the department, or upon a person designated by him, at the office of the department in Albany; a levy upon money payable directly upon the state comptroller's warrant, or directly by a state board, commission, body or agency which is not within any department of the state, shall be made by serving the income execution upon the state department of audit and control at its office in Albany. Service at the office of a department of the state in Albany may be made by the sheriff of any county by registered or certified mail, return receipt requested.

(i) Modification. At any time, the judgment creditor or the judgment debtor may move, upon such notice as the court may direct, for an order modifying an income execution.

(j) Priority; delivery to another sheriff. Two or more income executions issued against the same judgment debtor, specifying the same person or entity from whom the money is received and delivered to the same or different enforcement officers shall be satisfied out of that money in the order in which the executions are delivered to an officer authorized to levy in the county, town or city in which the debtor resides or, in any county in which the person or entity from whom the judgment debtor is receiving or will receive money has an office or place of business, or where the judgment debtor is a non-resident, the county, town or city in which he or she is employed. If an income execution delivered to a sheriff is returned unsatisfied in whole or in part because the sheriff to whom it was delivered is unable to find within the county the person or entity from whom the judgment debtor is receiving or will receive money, the execution may be delivered to the sheriff of any county in which such person or entity has an office or place of business. The priority of an income execution delivered to a sheriff within twenty days after its return by each previous sheriff shall be determined by the time of delivery to the first sheriff.

(k) Accounting by sheriff. It shall be the duty of the sheriff to whom such income execution shall be delivered, from time to time and at least once every ninety days from the time a levy shall be made thereunder, to account for and pay over to the person entitled thereto all monies collected thereon, less his lawful fees and expenses for collecting the same.



5232 - Levy upon personal property.

5232. Levy upon personal property. (a) Levy by service of execution. The sheriff or support collection unit designated by the appropriate social services district shall levy upon any interest of the judgment debtor or obligor in personal property not capable of delivery, or upon any debt owed to the judgment debtor or obligor, by serving a copy of the execution upon the garnishee, in the same manner as a summons, except that such service shall not be made by delivery to a person authorized to receive service of summons solely by a designation filed pursuant to a provision of law other than rule 318. In the event the garnishee is the state of New York, such levy shall be made in the same manner as an income execution pursuant to section 5231 of this article. A levy by service of the execution is effective only if, at the time of service, the person served owes a debt to the judgment debtor or obligor or he or she is in the possession or custody of property not capable of delivery in which he or she knows or has reason to believe the judgment debtor or obligor has an interest, or if the judgment creditor or support collection unit has stated in a notice which shall be served with the execution that a specified debt is owed by the person served to the judgment debtor or obligor or that the judgment debtor or obligor has an interest in specified property not capable of delivery in the possession or custody of the person served. All property not capable of delivery in which the judgment debtor or obligor is known or believed to have an interest then in or thereafter coming into the possession or custody of such a person, including any specified in the notice, and all debts of such a person, including any specified in the notice, then due or thereafter coming due to the judgment debtor or obligor, shall be subject to the levy. The person served with the execution shall forthwith transfer all such property, and pay all such debts upon maturity, to the sheriff or to the support collection unit and execute any document necessary to effect the transfer or payment. After such transfer or payment, property coming into the possession or custody of the garnishee, or debt incurred by him, or her shall not be subject to the levy. Until such transfer or payment is made, or until the expiration of ninety days after the service of the execution upon him or her, or of such further time as is provided by any order of the court served upon him or her, whichever event first occurs, the garnishee is forbidden to make or suffer any sale, assignment or transfer of, or any interference with, any such property, or pay over or otherwise dispose of any such debt, to any person other than the sheriff or the support collection unit, except upon direction of the sheriff or the support collection unit or pursuant to an order of the court. At the expiration of ninety days after a levy is made by service of the execution, or of such further time as the court, upon motion of the judgment creditor or support collection unit has provided, the levy shall be void except as to property or debts which have been transferred or paid to the sheriff or to the support collection unit or as to which a proceeding under sections 5225 or 5227 has been brought. A judgment creditor who, or support collection unit which, has specified personal property or debt to be levied upon in a notice served with an execution shall be liable to the owner of the property or the person to whom the debt is owed, if other than the judgment debtor or obligor, for any damages sustained by reason of the levy.

(b) Levy by seizure. The sheriff or support collection unit of the appropriate social services district shall levy upon any interest of the judgment debtor in personal property capable of delivery by taking the property into custody without interfering with the lawful possession of pledgees and lessees. The sheriff or support collection unit shall forthwith serve a copy of the execution in the manner prescribed by subdivision (a) upon the person from whose possession or custody the property was taken.

(c) Notice to judgment debtor or obligor. Where an execution does not state that a notice in the form presented by subdivision (e) of section fifty-two hundred twenty-two of this chapter has been duly served upon the judgment debtor or obligor within a year, the sheriff or support collection unit shall, not later than four days after service of the execution upon any garnishee, mail by first class mail, or personally deliver, to each judgment debtor or obligor who is a natural person, a copy of the execution together with such notice. The sheriff or support collection unit shall specify on the notice to judgment debtor or obligor the name and address of the judgment creditor or the judgment creditor's attorney or the support collection unit. The notice shall be mailed to the judgment debtor or obligor at his or her residence address; and in the event such mailing is returned as undeliverable by the post office, or if the residence address of the judgment debtor or obligor is unknown, then to the judgment debtor or obligor in care of the place of employment of the judgment debtor or obligor if known, in an envelope bearing the legend "personal and confidential" and not indicating on the outside thereof, by the return address or otherwise, that the communication is from a sheriff or support collection unit or concerns a debt; or if neither the residence nor the place of employment of the judgment debtor or obligor is known, then to the judgment debtor or obligor at any other known address.

(d) For the purposes of this section "obligor" shall mean an individual other than a judgment debtor obligated to pay support, alimony or maintenance pursuant to an order of a court of competent jurisdiction who has been found to be in "default" of such order as such term is defined in paragraph seven of subdivision (a) of section fifty-two hundred forty-one of this article and the establishment of such default has been subject to the procedures established for the determination of a "mistake of fact" for income executions pursuant to subdivision (e) of section fifty-two hundred forty-one of this article, except that for the purposes of this section only, a default shall not be founded upon retroactive child support obligations as defined in paragraph (c) of subdivision one of section four hundred forty and subdivision one of section two hundred forty, and paragraph b of subdivision nine of section two hundred thirty-six of the domestic relations law.

(e) Notwithstanding the provisions of subdivision (a) of this section, if direct deposit or electronic payments reasonably identifiable as statutorily exempt payments as defined in paragraph two of subdivision (l) of section fifty-two hundred five of this article were made to the judgment debtor's account during the forty-five day period preceding the date that the execution notice was served on the garnishee banking institution, then a garnishee banking institution shall not execute, levy, attach, garnish or otherwise restrain or encumber two thousand five hundred dollars in the judgment debtor's account. Notwithstanding the provisions of subdivision (a) of this section, an execution shall not apply to an amount equal to or less than the greater of two hundred forty times the federal minimum hourly wage prescribed in the Fair Labor Standards Act of 1938 or two hundred forty times the state minimum hourly wage prescribed in section six hundred fifty-two of the labor law as in effect at the time the earnings are payable (as published on the websites of the United States department of labor and the state department of labor) except such part thereof as a court determines to be unnecessary for the reasonable requirements of the judgment debtor and his or her dependents. This amount shall be equal to seventeen hundred sixteen dollars on the effective date of this subdivision, and shall rise to seventeen hundred forty dollars on July twenty-fourth, two thousand nine, and shall rise thereafter in tandem with the minimum wage. Nothing in this subsection shall be construed to limit a banking institution's right or obligation to restrain, remove or execute upon such funds from the judgment debtor's account if required by 42 U.S.C. 659 or 38 U.S.C. 5301 or to enforce a child support, spousal support, alimony or maintenance obligation or by a court order. Nothing in this subdivision shall alter the exempt status of funds that are protected from execution, levy, attachment, garnishment, or other legal process, under section fifty-two hundred five of this article or under any other provision of state or federal law, or affect the right of a judgment debtor to claim such exemption.

(f) Fee for banking institution's costs in processing a levy by service of execution when account contains only exempt, direct deposit or electronic payments. In the event that a banking institution cannot lawfully garnish or execute upon on a judgment debtor's banking institution account or funds are garnished or executed upon in violation of any section of this chapter, the banking institution shall charge no fee to the judgment debtor regardless of any terms of agreement, or schedule of fees, or other contract between the judgment debtor and the banking institution.

(g) Where a levy by execution pursuant to this section is made against a natural person's account at a banking institution, the sheriff or support collection unit shall serve the banking institution with the exemption notice and two exemption claim forms prescribed in subdivision (b) of section fifty-two hundred twenty-two-a of this article. The notice and forms must be served upon the banking institution simultaneously with the execution and section fifty-two hundred twenty-two-a of this article shall apply, and all procedures stated therein must be followed. The banking institution shall not transfer the funds in the account to the sheriff or support collection unit for at least twenty-seven days. If, after thirty days, the banking institution has not received an exemption claim form from the judgment debtor, or a court order directing otherwise, it may thereafter transfer the funds to the sheriff or support collection unit.

(h) The provisions of subdivisions (e), (f) and (g) of this section do not apply when the state of New York, or any of its agencies or municipal corporations is the judgment creditor, or if the debt enforced is for child support, spousal support, maintenance or alimony provided that in those instances the execution contains a legend at the top thereof, above the caption, in sixteen point bold type with the following language: "The judgment creditor is the state of New York, or any of its agencies or municipal corporations, AND/OR the debt enforced is for child support, spousal support, maintenance or alimony."



5233 - Sale of personal property.

5233. Sale of personal property. (a) Public auction. The interest of the judgment debtor in personal property obtained by a sheriff pursuant to execution or order, other than legal tender of the United States, shall be sold by the sheriff at public auction at such time and place and as a unit or in such lots, or combination thereof, as in his judgment will bring the highest price, but no sale may be made to that sheriff or to his deputy or undersheriff. The property shall be present and within the view of those attending the sale unless otherwise ordered by the court.

(b) Public notice. A printed notice of the time and place of the sale shall be posted at least six days before the sale in three public places in the town or city in which the sale is to be held, provided however, in the city of New York, in lieu of posting such notice may be advertised in the auction columns of any morning newspaper published daily and Sunday in such city an edition of which appears on the newsstands the previous night and has a circulation of not less than three hundred thousand. An omission to so post or advertise notice, or the defacing or removal of a posted notice, does not affect the title of a purchaser without notice of the omission or offense.

(c) Order for immediate sale or disposition. The court may direct immediate sale or other disposition of property with or without notice if the urgency of the case requires.

(d) Unsaleable material. If property seized by the sheriff is considered by him to be material which, by law, may not be sold, he shall apply to the court for a determination whether the property can legally be sold. Reasonable notice of such application shall also be given to the owner of such property. If the court decides the property may not be legally sold, it shall order appropriate disposition of the property which may include its destruction.



5234 - Distribution of proceeds of personal property; priorities.

5234. Distribution of proceeds of personal property; priorities. (a) Distribution of proceeds of personal property. After deduction for and payment of fees, expenses and any taxes levied upon sale, delivery, transfer or payment, the proceeds of personal property or debt acquired by a receiver or a sheriff or other officer authorized to enforce the judgment shall be distributed to the judgment creditor and any excess shall be paid over to the judgment debtor. No distribution of proceeds shall be made until fifteen days after service of the execution except upon order of the court.

(b) Priority among execution creditors. Where two or more executions or orders of attachment are issued against the same judgment debtor or obligor and delivered to the same enforcement officer or issued by the support collection unit designated by the appropriate social services district, they shall be satisfied out of the proceeds of personal property or debt levied upon by the officer or by the support collection unit in the order in which they were delivered, such executions for child support shall have priority over any other assignment, levy or process. Where two or more executions or orders of attachment are issued against the same judgment debtor or obligor and delivered to different enforcement officers, and personal property or debt is levied upon within the jurisdiction of all of the officers, the proceeds shall be first applied in satisfaction of the execution or order of attachment delivered to the officer who levied, and thereafter shall be applied in satisfaction of the executions or orders of attachment delivered to those of the other officers who, before the proceeds are distributed, make a demand upon the officer who levied, in the order of such demands, except that such executions for child support shall have priority over any other assignment, levy or process. Where there is more than one past-due child support order, the proceeds shall be applied to the orders in proportion to the amount each order's claim bears to the combined total. Nothing herein shall be deemed to defeat or impair the rights of any secured party as such term is defined in paragraph seventy-two of subsection (a) of section 9--102 of the uniform commercial code. An execution or order of attachment returned by an officer before a levy or delivered to him after the proceeds of the levy have been distributed shall not be satisfied out of those proceeds.

(c) Priority of other judgment creditors. Where personal property or debt has been ordered delivered, transferred or paid, or a receiver thereof has been appointed by order, or a receivership has been extended thereto by order, and the order is filed before the property or debt is levied upon, the rights of the judgment creditor who secured the order are superior to those of the judgment creditor entitled to the proceeds of the levy. Where two or more such orders affecting the same interest in personal property or debt are filed, the proceeds of the property or debt shall be applied in the order of filing. Where delivery, transfer, or payment to the judgment creditor, a receiver, or a sheriff or other officer is not completed within sixty days after an order is filed, the judgment creditor who secured the order is divested of priority, unless otherwise specified in the order or in an extension order filed within the sixty days.



5235 - Levy upon real property.

5235. Levy upon real property. After the expiration of ten years after the filing of the judgment-roll, the sheriff shall levy upon any interest of the judgment debtor in real property, pursuant to an execution other than one issued upon a judgment for any part of a mortgage debt upon the property, by filing with the clerk of the county in which the property is located a notice of levy describing the judgment, the execution and the property. The clerk shall record and index the notice against the name of the judgment debtor, or against the property, in the same books, and in the same manner as a notice of the pendency of an action.



5236 - Sale of real property.

5236. Sale of real property. (a) Time of sale; public auction. Between the fifty-sixth and the sixty-third day after the first publication of a copy of the notice of sale, unless the time is extended by order or the sale postponed by the sheriff, the interest of the judgment debtor in real property which has been levied upon under an execution delivered to the sheriff or which was subject to the lien of the judgment at the time of such delivery shall be sold by the sheriff pursuant to the execution at public auction at such time and place within the county where the real property is situated and as a unit or in such parcels, or combination thereof, as in his judgment will bring the highest price, but no sale may be made to that sheriff or to his deputy or undersheriff. If the property is situated in more than one county, it may be sold in a county in which any part is situated, unless the court orders otherwise.

(b) Sale of mortgaged property. Real property mortgaged shall not be sold pursuant to an execution issued upon a judgment recovered for all or part of the mortgage debt.

(c) Notice of sale. A printed notice of the time and place of the sale containing a description of the property to be sold shall be posted at least fifty-six days before the sale in three public places in the town or city in which the property is located, and, if the sale is to be held in another town or city, in three public places therein. Service by the sheriff of a copy of said notice on the judgment debtor shall be made as provided in section 308. A list containing the name and address of the judgment debtor and of every judgment creditor whose judgment was a lien on the real property to be sold and of every person who had of record any interest in or lien on such property forty-five days prior to the day fixed for the sale shall be furnished the sheriff by the judgment creditor, and each person on the list shall be served by the sheriff with a copy of the notice by personal delivery or by registered or certified mail, return receipt requested, at least thirty days prior to the day fixed for the sale. A copy of the notice shall be published at least once in each of four periods of fourteen successive days, the first of which periods may be measured from any day between the fifty-sixth and sixty-third days, preceding the time fixed for the sale in a newspaper published in the county in which the property is located or, if there is none, in a newspaper published in an adjoining county. An omission to give any notice required by this or the following subdivision, or the defacing or removal of a notice posted pursuant to either, does not affect the title of a purchaser without notice of the omission or offense.

(d) Notice of postponement of sale. Any person may, in a writing served on the sheriff either by personal delivery or by registered or certified mail, return receipt requested, request that the sheriff notify him in the event that a scheduled sale is postponed. Such writing shall contain the person's name and mailing address. If the sale is for any reason postponed, notice of the postponed date need be given only to:

1. those whose requests, made as above provided, have been received by the sheriff at least five days prior to the postponed date,

2. those who appeared at the time and place previously appointed for the sale, and

3. the judgment debtor at his last known address. The notice may be served either by personal delivery or by registered or certified mail, return receipt requested. Unless the court shall otherwise direct, it need not be posted or published.

(e) Effect of notice as against judgment creditors. A judgment creditor duly notified pursuant to subdivisions (c) or (d) who fails to deliver an execution to the sheriff prior to the sale shall have no further lien on the property and, except as against the judgment debtor, no further interest in the proceeds of the sale.

(f) Conveyance; proof of notice. Within ten days after the sale, the sheriff shall execute and deliver to the purchaser proofs of publication, service and posting of the notice of sale, and a deed which shall convey the right, title and interest sold. Such proofs may be filed and recorded in the office of the clerk of the county where the property is located.

(g) Disposition of proceeds of sale. After deduction for and payment of fees, expenses and any taxes levied on the sale, transfer or delivery, the sheriff making a sale of real property pursuant to an execution shall, unless the court otherwise directs,

1. distribute the proceeds to the judgment creditors who have delivered executions against the judgment debtor to the sheriff before the sale, which executions have not been returned, in the order in which their judgments have priority, and

2. pay over any excess to the judgment debtor.



5237 - Failure of title to property sold.

5237. Failure of title to property sold. The purchaser of property sold by a sheriff pursuant to execution or order may recover the purchase money from the judgment creditors who received the proceeds if the property is recovered from such purchaser in consequence of an irregularity in the sale or a vacatur, reversal or setting aside of the judgment upon which the execution or order was based. If a judgment for the purchase money is so recovered against a judgment creditor in consequence of an irregularity in the sale, such judgment creditor may enforce his judgment as if no levy or sale had been made, and, for that purpose, he may move without notice for an order restoring any lien or priority or amending any docket entry affected by the sale.



5238 - Directions to the sheriff.

5238. Directions to the sheriff. Upon motion of any party, on notice to the sheriff and all other parties, the court may direct the sheriff to dispose of, account for, assign, return or release all or any part of any property or debt, or the proceeds thereof, or to file additional returns, subject to the payment of the sheriff's fees and expenses. As far as practicable, the court shall direct that notice of the motion be given to any other judgment creditors, at the addresses shown on the judgment docket and to any persons who have secured orders of attachment affecting any property or debt, or the proceeds thereof, sought to be returned or released.



5239 - Proceeding to determine adverse claims.

5239. Proceeding to determine adverse claims. Prior to the application of property or debt by a sheriff or receiver to the satisfaction of a judgment, any interested person may commence a special proceeding against the judgment creditor or other person with whom a dispute exists to determine rights in the property or debt. Service of process in such a proceeding shall be made by service of a notice of petition upon the respondent, the sheriff or receiver, and such other person as the court directs, in the same manner as a notice of motion. The proceeding may be commenced in the county where the property was levied upon, or in a court or county specified in subdivision (a) of section 5221. The court may vacate the execution or order, void the levy, direct the disposition of the property or debt, or direct that damages be awarded. Where there appear to be disputed questions of fact, the court shall order a separate trial, indicating the person who shall have possession of the property pending a decision and the undertaking, if any, which such person shall give. If the court determines that any claim asserted was fraudulent, it may require the claimant to pay to any party adversely affected thereby the reasonable expenses incurred by such party in the proceeding, including reasonable attorneys' fees, and any other damages suffered by reason of the claim. The court may permit any interested person to intervene in the proceeding.



5240 - Modification or protective order; supervision of enforcement.

5240. Modification or protective order; supervision of enforcement. The court may at any time, on its own initiative or the motion of any interested person, and upon such notice as it may require, make an order denying, limiting, conditioning, regulating, extending or modifying the use of any enforcement procedure. Section 3104 is applicable to procedures under this article.



5241 - Income execution for support enforcement.

5241. Income execution for support enforcement. (a) Definitions. As used in this section and in section fifty-two hundred forty-two of this chapter, the following terms shall have the following meanings:

1. "Order of support" means any temporary or final order, judgment, agreement or stipulation incorporated by reference in such judgment or decree in a matrimonial action or family court proceeding, or any foreign support order, judgment or decree, registered pursuant to article five-B of the family court act which directs the payment of alimony, maintenance, support or child support.

2. "Debtor" means any person directed to make payments by an order of support.

3. "Creditor" means any person entitled to enforce an order of support, including a support collection unit.

4. "Employer" means any employer, future employer, former employer, union or employees' organization.

5. "Income payor" includes:

(i) the auditor, comptroller, trustee or disbursing officer of any pension fund, benefit program, policy of insurance or annuity;

(ii) the state of New York or any political subdivision thereof, or the United States; and

(iii) any person, corporation, trustee, unincorporated business or association, partnership, financial institution, bank, savings and loan association, credit union, stock purchase plan, stock option plan, profit sharing plan, stock broker, commodities broker, bond broker, real estate broker, insurance company, entity or institution.

6. "Income" includes any earned, unearned, taxable or non-taxable income, benefits, or periodic or lump sum payment due to an individual, regardless of source, including wages, salaries, commissions, bonuses, workers' compensation, disability benefits, unemployment insurance benefits, payments pursuant to a public or private pension or retirement program, federal social security benefits as defined in 42 U.S.C. section 662(f) (2), and interest, but excluding public assistance benefits paid pursuant to the social services law and federal supplemental security income.

7. "Default" means the failure of a debtor to remit to a creditor three payments on the date due in the full amount directed by the order of support, or the accumulation of arrears equal to or greater than the amount directed to be paid for one month, whichever first occurs.

8. "Mistake of fact" means an error in the amount of current support or arrears or in the identity of the debtor or that the order of support does not exist or has been vacated.

9. "Support collection unit" means any support collection unit established by a social services district pursuant to the provisions of section one hundred eleven-h of the social services law.

10. "Date of withholding" means the date on which the income would otherwise have been paid or made available to the debtor were it not withheld by the employer or income payor.

11. "Health insurance benefits" means any medical, dental, optical and prescription drugs and health care services or other health care benefits which may be provided for dependents through an employer or organization, including such employers or organizations which are self-insured.

12. "Business day" means a day on which state offices are open for regular business.

13. "Issuer" means a support collection unit, sheriff, the clerk of court, or the attorney for the creditor.

(b) Issuance. (1) When a debtor is in default, an execution for support enforcement may be issued by the support collection unit, or by the sheriff, the clerk of court or the attorney for the creditor as an officer of the court. Where a debtor is receiving or will receive income, an execution for deductions therefrom in amounts not to exceed the limits set forth in subdivision (g) of this section may be served upon an employer or income payor after notice to the debtor. The amount of the deductions to be withheld shall be sufficient to ensure compliance with the direction in the order of support, and shall include an additional amount to be applied to the reduction of arrears. The issuer may amend the execution before or after service upon the employer or income payor to reflect additional arrears or payments made by the debtor after notice pursuant to subdivision (d) of this section, or to conform the execution to the facts found upon a determination made pursuant to subdivision (e) of this section.

(2) (i) Where the court orders the debtor to provide health insurance benefits for specified dependents, an execution for medical support enforcement may, except as provided for herein, be issued by the support collection unit, or by the sheriff, the clerk of court or the attorney for the creditor as an officer of the court; provided, however, that when the court issues an order of child support or combined child and spousal support on behalf of persons other than those in receipt of public assistance or in receipt of services pursuant to section one hundred eleven-g of the social services law, such medical execution shall be in the form of a separate qualified medical child support order as provided by subdivision (j) of section four hundred sixteen of the family court act and paragraph (h) of subdivision one of section two hundred forty of the domestic relations law. Such execution for medical support enforcement may require the debtor's employer, organization or group health plan administrator to purchase on behalf of the debtor and the debtor's dependents such available health insurance benefits. Such execution shall direct the employer, organization or group health plan administrator to provide to the dependents for whom such benefits are required to be provided or such dependents' custodial parent or legal guardian or social services district on behalf of persons applying for or in receipt of public assistance any identification cards and benefit claim forms and to withhold from the debtor's income the employee's share of the cost of such health insurance benefits, and to provide written confirmation of such enrollment indicating the date such benefits were or become available or that such benefits are not available and the reasons therefor to the issuer of the execution. An execution for medical support enforcement shall not require a debtor's employer, organization or group health plan administrator to purchase or otherwise acquire health insurance or health insurance benefits that would not otherwise be available to the debtor by reason of his or her employment or membership. Nothing herein shall be deemed to obligate or otherwise hold any employer, organization or group health plan administrator responsible for an option exercised by the debtor in selecting medical insurance coverage by an employee or member.

(ii) Where the child support order requires the debtor to provide health insurance benefits for specified dependents, and where the debtor provides such coverage and then changes employment, and the new employer provides health care coverage, an amended execution for medical support enforcement may be issued by the support collection unit, or by the sheriff, the clerk of the court or the attorney for the creditor as an officer of the court without any return to court. The issuance of the amended execution shall transfer notice of the requirements of the order and the execution to the new employer, organization or group health plan administrator, and shall have the same effect as the original execution for medical support issued pursuant to this section unless the debtor contests the execution.

(3) Any inconsistent provisions of this title or other law notwithstanding, in any case in which a parent is required by a court order to provide health coverage for a child and the parent is eligible for health insurance benefits as defined in this section through an employer or organization, including those which are self-insured, doing business in the state, such employer or organization must, in addition to implementing the provisions of a medical support execution:

(i) permit such parent to immediately enroll under such health insurance benefit coverage any such dependent who is otherwise eligible for such coverage without regard to any seasonal enrollment restrictions;

(ii) if such a parent is enrolled but fails to make application to obtain coverage of such dependent child, immediately enroll such dependent child under such health benefit coverage upon application by such child's other parent or by the office of temporary and disability assistance or social services district furnishing medical assistance to such child, and

(iii) not disenroll, or eliminate coverage of, such a child unless: (A) the employer or organization is provided with satisfactory written evidence that such court order is no longer in effect, or the child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of such disenrollment, or

(B) such employer or organization has eliminated health insurance coverage for all similarly situated employees.

(c) Execution for support enforcement; form. (1) The income execution shall be on the form for income withholding promulgated by the office of temporary and disability assistance for this purpose and shall include the necessary information and directions to ensure its characterization as an income withholding notice as described and required by subsection (b) of section six hundred sixty-six of title forty-two of the United States Code; provided, however, that where the court enters an order for spousal support only for which income withholding will be ordered by the sheriff, the clerk of court or the attorney for the creditor, an alternate spousal support form for income withholding promulgated by the office of temporary and disability assistance may be used but is not required. In addition, the income execution shall specify the court in which it was entered, the amount of the periodic payments directed, and the names of the debtor and creditor. In addition, to the extent not already provided on the form for income withholding, a separate document shall be served with the income execution which shall include:

(i) the name and address of the employer or income payor from whom the debtor is receiving or will receive income;

(ii) the amount of the deductions to be made therefrom on account of current support, and the amount to be applied to the reduction of arrears;

(iii) a notice that deductions will apply to current and subsequent income;

(iv) a notice that the income execution will be served upon any current or subsequent employer or income payor unless a mistake of fact is shown within fifteen days, a notice of the manner in which a mistake of fact may be asserted, and a notice that, if the debtor claims a mistake of fact, a determination will be made within forty-five days after notice to the debtor as provided in subdivision (d) of this section, and that the debtor will receive written notice whether the income execution will be served and of the time that deductions will begin;

(v) a notice that the employer or income payor must commence deductions no later than the first pay period that occurs after fourteen days following the service of the income execution and that payment must be remitted within seven business days of the date that the debtor paid;

(vi) a notice that the income execution is binding until further notice;

(vii) a notice of the substance of the provisions of section fifty-two hundred fifty-two of this article and that a violation thereof is punishable as a contempt of court by fine or imprisonment or both;

(viii) a notice of the limitations upon deductions from wages set forth in subdivision (g) of this section;

(ix) a notice that an employer must notify the issuer promptly when the debtor terminates employment and provide the debtor's last address and the name and address of the new employer, if known;

(x) a notice that when an employer receives an income withholding instrument issued by another state, the employer shall apply the income withholding law of the state of the debtor's principal place of employment in determining:

(A) the employer's fee for processing income withholding;

(B) the maximum amount permitted to be withheld from the debtor's income;

(C) the time periods within which the employer must implement the income withholding and forward the child support payment;

(D) the priorities for withholding and allocating income withheld for multiple child support creditors; and

(E) any withholding terms or conditions not specified in the withholding instrument;

(xi) a notice that an employer who complies with an income execution that is regular on its face shall not be subject to civil liability to any individual or agency for conduct in compliance with the notice; and

(xii) the amount of arrears.

(2) The medical support execution shall contain the caption of the order of support and specify the date that the order of support was entered and the court in which it was entered. Such execution shall include the name and address of the employer or organization and shall include:

(i) a notice that the debtor has been ordered by the court to enroll the dependents in any available health insurance benefits and to maintain such coverage for such dependents as long as such benefits remain available;

(ii) a notice inquiring of the employer or organization as to whether such health insurance benefits are presently in effect for the eligible dependents named in the execution, the date such benefits were or become available, or that such benefits are not available and the reasons therefor and directing that the response to such inquiry immediately be forwarded to the issuer of such execution;

(iii) a statement directing the employer or organization to purchase on behalf of the debtor any available health insurance benefits to be made available to the debtor's dependents as directed by the execution, including the enrollment of such eligible dependents in such benefit plans and the provision to the dependents or such dependents' custodial parent or legal guardian or social services district on behalf of persons applying for or in receipt of public assistance of any identification cards and benefit claim forms;

(iv) a statement directing the employer or organization to deduct from the debtor's income such amount which is the debtor's share of the premium, if any, for such health insurance benefits for such dependents who are otherwise eligible for such coverage without regard to any seasonal enrollment restrictions;

(v) a notice that the debtor's employer must notify the issuer promptly at any time the debtor terminates or changes such health insurance benefits;

(vi) a statement that the debtor's employer or organization shall not be required to purchase or otherwise acquire health insurance or health insurance benefits for such dependents that would not otherwise be available to the debtor by reason of his employment or membership;

(vii) a statement that failure to enroll the eligible dependents in such health insurance plan or benefits or failure to deduct from the debtor's income the debtor's share of the premium for such plan or benefits shall make such employer or organization jointly and severally liable for all medical expenses incurred on the behalf of the debtor's dependents named in the execution while such dependents are not so enrolled to the extent of the health insurance benefits that should have been provided under the execution;

(viii) the name and last known mailing address of the debtor and the name and mailing address of the dependents; provided however, that the name and mailing address of a social services official may be substituted on behalf of such dependents;

(ix) a reasonable description of the type of coverage to be provided to each dependent, or the manner in which such type of coverage is to be determined;

(x) the period to which such execution applies; and

(xi) a statement that the debtor's employer or organization shall not be required to provide any type or form of benefit or option not otherwise provided under the group health plan except to the extent necessary to meet the requirements of a law relating to medical child support described in section one thousand three hundred ninety-six-g-1 of title forty-two of the United States Code.

(d) Notice to debtor. The issuer shall serve a copy of the execution upon the debtor by regular mail to the debtor at his last known residence or such other place where he is likely to receive notice, or in the same manner as a summons may be served.

(e) Determination of mistake of fact. Where the execution has been issued by the support collection unit, the debtor may assert a mistake of fact and shall have an opportunity to make a submission in support of the objection within fifteen days from service of a copy thereof. Thereafter, the agency shall determine the merits of the objection, and shall notify the debtor of its determination within forty-five days after notice to the debtor as provided in subdivision (d) of this section. If the objection is disallowed, the debtor shall be notified that the income execution will be served on the employer or income payor, and of the time that deductions will begin. Where the income execution has been issued by an attorney as officer of the court, or by the sheriff, or by the clerk of the court, the debtor may assert a mistake of fact within fifteen days from service of a copy thereof by application to the supreme court or to the family court having jurisdiction in accordance with section four hundred sixty-one of the family court act. If application is made to the family court, such application shall be by petition on notice to the creditor and it shall be heard and determined in accordance with the provisions of section four hundred thirty-nine of the family court act, and a determination thereof shall be made, and the debtor notified thereof within forty-five days of the application. If application is made to the supreme court such application shall be by order to show cause or motion on notice to the creditor in the action in which the order or judgement sought to be enforced was entered and a determination thereof shall be made, and the debtor notified thereof within forty-five days of the application.

(f) Levy. If a debtor fails to show mistake of fact within fifteen days, or after a determination pursuant to subdivision (e) of this section has been made, or if the issuer is unable to serve the execution upon the debtor, the creditor may levy upon the income that the debtor is receiving or will receive by serving the execution upon the employer or income payor personally in the same manner as a summons or by regular mail, except that such service shall not be made by delivery to a person authorized to receive service of summons solely by a designation filed pursuant to a provision of law other than rule 318.

(g) Deduction from income. (1) An employer or income payor served with an income execution shall commence deductions from income due or thereafter due to the debtor no later than the first pay period that occurs fourteen days after service of the execution, and shall remit payments within seven business days of the date that the debtor is paid. Each payment remitted by an employer or income payor shall include the information as instructed on the income execution and shall be payable to and remitted to the state disbursement unit established in this state in accordance with section six hundred fifty-four-b of title forty-two of the United States Code unless the income execution is for spousal support only, in which case the payments shall be payable to and remitted to the creditor. If the money due to the debtor consists of salary or wages and his or her employment is terminated by resignation or dismissal at any time after service of the execution, the levy shall thereafter be ineffective, and the execution shall be returned, unless the debtor is reinstated or re-employed within ninety days after such termination. An employer must notify the issuer promptly when the debtor terminates employment and provide the debtor's last address and name and address of the new employer, if known. An income payor must notify the issuer promptly when the debtor no longer receives income and must provide the debtor's last address and the name and address of the debtor's new employer, if known. Where the income is compensation paid or payable to the debtor for personal services, the amount of the deductions to be withheld shall not exceed the following:

(i) Where a debtor is currently supporting a spouse or dependent child other than the creditor, the amount of the deductions to be withheld shall not exceed fifty percent of the earnings of the debtor remaining after the deduction therefrom of any amounts required by law to be withheld ("disposable earnings"), except that if any part of such deduction is to be applied to the reduction of arrears which shall have accrued more than twelve weeks prior to the beginning of the week for which such earnings are payable, the amount of such deduction shall not exceed fifty-five percent of disposable earnings.

(ii) Where a debtor is not currently supporting a spouse or dependent child other than the creditor, the amount of the deductions to be withheld shall not exceed sixty percent of the earnings of the debtor remaining after the deduction therefrom of any amounts required by law to be withheld ("disposable earnings"), except that if any part of such deduction is to be applied to the reduction of arrears which shall have accrued more than twelve weeks prior to the beginning of the week for which such earnings are payable, the amount of such deduction shall not exceed sixty-five percent of disposable earnings.

(2) (A) An employer or income payor served with an income execution in accordance with paragraph one of this subdivision shall be liable to the creditor for failure to deduct the amounts specified. The creditor may commence a proceeding against the employer or income payor for accrued deductions, together with interest and reasonable attorney's fees.

(B) An employer or income payor served with an income execution in accordance with paragraph one of this subdivision shall be liable to the creditor and the debtor for failure to remit any amounts which have been deducted as directed by the income execution. Either party may commence a proceeding against the employer or income payor for accrued deductions, together with interest and reasonable attorney's fees.

(C) The actions of the employer or income payor in deducting or failing to deduct amounts specified by an income execution shall not relieve the debtor of the underlying obligation of support.

(D) In addition to the remedies herein provided and as may be otherwise authorized by law, upon a finding by the family court that the employer or income payor failed to deduct or remit deductions as directed in the income execution, the court shall issue to the employer or income payor an order directing compliance and may direct the payment of a civil penalty not to exceed five hundred dollars for the first instance and one thousand dollars per instance for the second and subsequent instances of employer or income payor noncompliance. The penalty shall be paid to the creditor and may be enforced in the same manner as a civil judgment or in any other manner permitted by law.

(3) If an employer, organization or group health plan administrator is served with an execution for medical support enforcement, such employer, organization or group health plan administrator shall: (i) purchase on behalf of the debtor any health insurance benefits which may be made available to the debtor's dependents as ordered by the execution, including the immediate enrollment of such eligible dependents in such benefit plans; (ii) provide the dependents for whom such benefits are required, or a social services official substituted for such dependents, identification cards and benefit claim forms; (iii) commence deductions from income due or thereafter due to the debtor of such amount which is the debtor's share of the premium, if any, for such health insurance benefits, provided, however, that such deduction when combined with deductions for support does not exceed the limitations set forth in paragraph one of this subdivision and is consistent with the priority provisions set forth in subdivision (h) of this section; and (iv) provide a confirmation of such enrollment indicating the date such benefits were or become available or that such benefits are not available and the reasons therefor to the issuer of the execution. Except as otherwise provided by law, nothing herein shall be deemed to obligate an employer or organization to maintain or continue an employee's or member's health insurance benefits.

(4) If such employer, organization or group health plan administrator shall fail to so enroll such eligible dependents or to deduct from the debtor's income the debtor's share of the premium, such employer, organization or group health plan administrator shall be jointly and severally liable for all medical expenses incurred on behalf of the debtor's dependents named in the execution while such dependents are not so enrolled to the extent of the insurance benefits that should have been provided under such execution. Except as otherwise provided by law, nothing herein shall be deemed to obligate an employer, organization or group health plan administrator to maintain or continue an employee's or member's health insurance benefits.

(h) Priority. A levy pursuant to this section or an income deduction order pursuant to section 5242 of this chapter shall take priority over any other assignment, levy or process. If an employer or income payor is served with more than one execution pursuant to this section, or with an execution pursuant to this section and also an order pursuant to section 5242 of this chapter, and if the combined total amount of the deductions to be withheld exceeds the limits set forth in subdivision (g) of this section, the employer or income payor shall withhold the maximum amount permitted thereby and pay to each creditor that proportion thereof which such creditor's claim bears to the combined total. Any additional deduction authorized by subdivision (g) of this section to be applied to the reduction of arrears shall be applied to such arrears in proportion to the amount of arrears due to each creditor. Deductions to satisfy current support obligations shall have priority over deductions for the debtor's share of health insurance premiums which shall have priority over any additional deduction authorized by subdivision (g) of this section.

(i) Levy upon money payable by the state. A levy upon money payable directly by a department of the state, or by an institution under its jurisdiction, shall be made by serving the income execution upon the head of the department, or upon a person designated by him, at the office of the department in Albany; a levy upon money payable directly upon the state comptroller's warrant, or directly by a state board, commission, body or agency which is not within any department of the state, shall be made by serving the execution upon the state department of audit and control at its office in Albany. Service at the office of a department or any agency or institution of the state in Albany may be made by registered or certified mail, return receipt requested.



5242 - Income deduction order for support enforcement.

5242. Income deduction order for support enforcement. (a) Upon application of a creditor, for good cause shown, and upon such terms as justice may require, the court may correct any defect, irregularity, error or omission in an income execution for support enforcement issued pursuant to section 5241 of this article.

(b) Upon application of a creditor, for good cause shown, the court may enter an income deduction order for support enforcement. In determining good cause, the court may take into consideration evidence of the degree of such debtor's past financial responsibility, credit references, credit history, and any other matter the court considers relevant in determining the likelihood of payment in accordance with the order of support. Proof of default establishes a prima facie case against the debtor, which can be overcome only by proof of the debtor's inability to make the payments. Unless the prima facie case is overcome, the court shall enter an income deduction order for support enforcement pursuant to this section.

(c) When the court enters an order of support on behalf of persons other than those in receipt of public assistance or in receipt of services pursuant to section one hundred eleven-g of the social services law, or registers pursuant to article five-B of the family court act an order of support which has been issued by a foreign jurisdiction and which is not to be enforced pursuant to title six-A of article three of the social services law, where the court determines that the debtor has income that could be subject to an income deduction order, the court shall issue an income deduction order to obtain payment of the order at the same time it issues or registers the order. The court shall enter the income deduction order unless the court finds and sets forth in writing (i) the reasons that there is good cause not to require immediate income withholding; or (ii) that an agreement providing for an alternative arrangement has been reached between the parties. Such agreement may include a written agreement or an oral stipulation, made on the record, that results in a written order. For purposes of this subdivision, good cause shall mean substantial harm to the debtor. The absence of an arrearage or the mere issuance of an income deduction order shall not constitute good cause. When the court determines that there is good cause not to issue an income deduction order immediately or when the parties agree to an alternative arrangement as provided in this subdivision, the court shall state expressly in the order of support the basis for its decision.

(d) In entering the income deduction order, the court shall use the form for income withholding promulgated by the office of temporary and disability assistance for this purpose, which form shall include the necessary information and directions to ensure the characterization of the income deduction order as an income withholding notice as described and required by subsection (b) of section six hundred sixty-six of title forty-two of the United States Code; provided, however, that where the court enters an order for spousal support only, an alternate spousal support form for income withholding promulgated by the office of temporary and disability assistance may be used but is not required. The court shall serve or cause to be served a copy of the income deduction order on the employer or income payor and transmit copies of such order to the parties; and, in addition, where the income deduction order is for child support or combined child and spousal support, to the state disbursement unit established in this state in accordance with section six hundred fifty-four-b of title forty-two of the United States Code.

(e) An employer or income payor served with an income deduction order entered pursuant to this section shall commence deductions from the income due or thereafter due to the debtor no later than the first pay period that occurs fourteen days after service of the income deduction order, and shall make payments payable to and remit such payments to the state disbursement unit if the deductions are for child or combined child and spousal support, or to the creditor if the deductions are for spousal support only, within seven business days of the date that the debtor is paid. Each payment remitted by the employer or income payor shall include the information as instructed on the income deduction order. The amount remitted by the employer or income payor shall be as set forth in the income deduction order including the additional amount that shall be ordered by the court and applied to the reduction of arrears, if any, unless such deduction is otherwise limited by subdivision (f) of this section.

(f) An employer or income payor shall be liable to the creditor for failure to deduct the amounts specified in the income deduction order, provided however that deduction by the employer or income payor of the amounts specified shall not relieve the debtor of the underlying obligation of support. If an employer or income payor shall fail to so pay the state disbursement unit or, if a spousal support only payment the creditor, the creditor may commence a proceeding against the employer or income payor for accrued deductions, together with interest and reasonable attorney's fees. If the debtor's employment is terminated by resignation or dismissal at any time after service of the income deduction order, the order shall cease to have force and effect unless the debtor is reinstated or re-employed within ninety days after such termination. An employer must notify the issuer promptly when the debtor terminates employment and must provide the debtor's last address and the name and address of the debtor's new employer, if known. An income payor must notify the issuer when the debtor no longer receives income and must provide the debtor's last address and the name and address of the debtor's new employer, if known. Where the income is compensation paid or payable to the debtor for personal services, the amount withheld by the employer shall not exceed the following:

(i) Where the debtor currently is supporting a spouse or dependent child other than the creditor's dependent child, the amount withheld shall not exceed fifty percent of the earnings of the debtor remaining after the deduction therefrom of any amounts required by law to be withheld ("disposable earnings"), except that if any part of the deduction is to be applied to the reduction of arrears which shall have accrued more than twelve weeks prior to the beginning of the week for which such earnings are payable, the amount withheld shall not exceed fifty-five percent of disposable earnings.

(ii) Where the debtor currently is not supporting a spouse or dependent child other than the creditor's dependent child, the amount withheld shall not exceed sixty percent of the earnings of the debtor remaining after the deduction therefrom of any amounts required by law to be withheld ("disposable earnings"), except that if any part of the deduction is to be applied to the reduction of arrears which shall have accrued more than twelve weeks prior to the beginning of the week for which such earnings are payable, the amount withheld shall not exceed sixty-five percent of disposable earnings.

(g) An order pursuant to this section shall take priority over any other assignment, levy or process. If an employer or income payor is served with more than one income deduction order pertaining to a single employee pursuant to this section, or with an order issued pursuant to this section and also an execution pursuant to section 5241 of this article, and if the combined total amount of the income to be withheld exceeds the limits set forth in subdivision (f) of this section, the employer or income payor shall withhold the maximum amount permitted thereby and pay to each creditor that proportion thereof which such creditor's claim bears to the combined total.

(h) An employer or income payor shall be liable to the creditor for failure to deduct the amounts specified, provided however that deduction of the amounts specified by the employer or income payor shall not relieve the debtor of the underlying obligation of support.

(i) A creditor shall not be required to issue process under section 5241 of this article prior to obtaining relief pursuant to this section.



5250 - Arrest of judgment debtor.

5250. Arrest of judgment debtor. Upon motion of the judgment creditor without notice, where it is shown that the judgment debtor is about to depart from the state, or keeps himself concealed therein, and that there is reason to believe that he has in his possession or custody property in which he has an interest, the court may issue a warrant directed to the sheriff of any county in which the judgment debtor may be located. The warrant shall command the sheriff to arrest the judgment debtor forthwith and bring him before the court. The sheriff shall serve a copy of the warrant and the papers upon which it was based upon the judgment debtor at the time he makes the arrest. When the judgment debtor is brought before the court, the court may order that he give an undertaking, in a sum to be fixed by the court, that he will attend before the court for examination and that he will obey the terms of any restraining notice contained in the order.



5251 - Disobedience of subpoena, restraining notice or order; false swearing; destroying notice of sale.

5251. Disobedience of subpoena, restraining notice or order; false swearing; destroying notice of sale. Refusal or willful neglect of any person to obey a subpoena or restraining notice issued, or order granted, pursuant to this title; false swearing upon an examination or in answering written questions; and willful defacing or removal of a posted notice of sale before the time fixed for the sale, shall each be punishable as a contempt of court.



5252 - Discrimination against employees and prospective employees based upon wage assignment or income execution.

5252. Discrimination against employees and prospective employees based upon wage assignment or income execution. 1. No employer shall discharge, lay off, refuse to promote, or discipline an employee, or refuse to hire a prospective employee, because one or more wage assignments or income executions have been served upon such employer or a former employer against the employee's or prospective employee's wages or because of the pendency of any action or judgment against such employee or prospective employee for nonpayment of any alleged contractual obligation. In addition to being subject to the civil action authorized in subdivision two of this section, where any employer discharges, lays off, refuses to promote or disciplines an employee or refuses to hire a prospective employee because of the existence of one or more income executions and/or income deduction orders issued pursuant to section fifty-two hundred forty-one or fifty-two hundred forty-two of this article, the court may direct the payment of a civil penalty not to exceed five hundred dollars for the first instance and one thousand dollars per instance for the second and subsequent instances of employer or income payor discrimination. The penalty shall be paid to the creditor and may be enforced in the same manner as a civil judgment or in any other manner permitted by law.

2. An employee or prospective employee may institute a civil action for damages for wages lost as a result of a violation of this section within ninety days after such violation. Damages recoverable shall not exceed lost wages for six weeks and in such action the court also may order the reinstatement of such discharged employee or the hiring of such prospective employee. Except as provided for in subdivision (g) of section fifty-two hundred forty-one, not more than ten per centum of the damages recovered in such action shall be subject to any claims, attachments or executions by any creditors, judgment creditors or assignees of such employee or prospective employee. A violation of this section may also be punished as a contempt of court pursuant to the provisions of section seven hundred fifty-three of the judiciary law.



5253 - Cost of living adjustment for personal and real property exempt from application to the satisfaction of money judgments and exemptions in bankruptcy.

5253. Cost of living adjustment for personal and real property exempt from application to the satisfaction of money judgments and exemptions in bankruptcy. (a) Beginning on April first, two thousand twelve, and at each three-year interval ending on April first thereafter, the dollar amount of the exemption provided in sections fifty-two hundred five and fifty-two hundred six of this article and sections two hundred eighty-two and two hundred eighty-three of the debtor and creditor law shall be adjusted as provided in subdivision (b) of this section.

(b) The superintendent of financial services shall determine the amount of the adjustment based on the change in the consumer price index for all urban consumers, New York-Northern New Jersey-Long Island, NY-NJ-CT-PA, published by the U.S. department of labor, bureau of labor statistics, for the most recent three-year period ending on December thirty-first preceding the adjustment, with each adjusted amount rounded to the nearest twenty-five dollars.

(c) Beginning on April first, two thousand twelve, and at each three-year interval ending on April first thereafter, the superintendent of financial services shall publish the current dollar amount of the applicable exemption provided in this article, together with the date of the next scheduled adjustment. The publication shall be substantially in the form set forth below:

"Current dollar amount of exemption from application to the satisfaction of money judgments under New York civil practice law and rules sections 5205 and 5206 and exemptions in bankruptcy under debtor and creditor law sections 282 and 283:

The following is the current dollar amount of exemptions from the satisfaction of money judgments under civil practice law and rules sections 5205 and 5206 and under debtor and creditor law sections 282 and 283:

(amount)

This amount is effective on April 1, (year) and shall not apply to cases commenced before April 1, (year). The next adjustment is scheduled for April 1, (year). Such adjustments shall not apply with respect to restraining notices served or executions effected before the date of the adjustment. Nothing in this section limits the judgment debtor's exemption rights in this section or under any other law."






Article 53 - (Civil Practice Law & Rules) RECOGNITION OF FOREIGN COUNTRY MONEY JUDGMENTS SUMMARY OF ARTICLE

5301 - Definitions.

5301. Definitions. As used in this article the following definitions shall be applicable.

(a) Foreign state. "Foreign state" in this article means any governmental unit other than the United States, or any state, district, commonwealth, territory, insular possession thereof, or the Panama Canal Zone or the Trust Territory of the Pacific Islands.

(b) Foreign country judgment. "Foreign country judgment" in this article means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty, or a judgment for support in matrimonial or family matters.



5302 - Applicability.

5302. Applicability. This article applies to any foreign country judgment which is final, conclusive and enforceable where rendered even though an appeal therefrom is pending or it is subject to appeal.



5303 - Recognition and enforcement.

5303. Recognition and enforcement. Except as provided in section 5304, a foreign country judgment meeting the requirements of section 5302 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. Such a foreign judgment is enforceable by an action on the judgment, a motion for summary judgment in lieu of complaint, or in a pending action by counterclaim, cross-claim or affirmative defense.



5304 - Grounds for non-recognition.

5304. Grounds for non-recognition. (a) No recognition. A foreign country judgment is not conclusive if:

1. the judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

2. the foreign court did not have personal jurisdiction over the defendant.

(b) Other grounds for non-recognition. A foreign country judgment need not be recognized if:

1. the foreign court did not have jurisdiction over the subject matter;

2. the defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable him to defend;

3. the judgment was obtained by fraud;

4. the cause of action on which the judgment is based is repugnant to the public policy of this state;

5. the judgment conflicts with another final and conclusive judgment;

6. the proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court;

7. in the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action; or

8. the cause of action resulted in a defamation judgment obtained in a jurisdiction outside the United States, unless the court before which the matter is brought sitting in this state first determines that the defamation law applied in the foreign court's adjudication provided at least as much protection for freedom of speech and press in that case as would be provided by both the United States and New York constitutions.



5305 - Personal jurisdiction.

5305. Personal jurisdiction. (a) Bases of jurisdiction. The foreign country judgment shall not be refused recognition for lack of personal jurisdiction if:

1. the defendant was served personally in the foreign state;

2. the defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over him;

3. the defendant prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

4. the defendant was domiciled in the foreign state when the proceedings were instituted, or, being a body corporate had its principal place of business, was incorporated, or had otherwise acquired corporate status, in the foreign state;

5. the defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign state; or

6. the defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action arising out of such operation.

(b) Other bases of jurisdiction. The courts of this state may recognize other bases of jurisdiction.



5306 - Stay in case of appeal.

5306. Stay in case of appeal. If the defendant satisfies the court either that an appeal is pending or that he is entitled and intends to appeal from the foreign country judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal.



5307 - Recognition in other situations.

5307. Recognition in other situations. This article does not prevent the recognition of a foreign country judgment in situations not covered by this article.



5308 - Uniformity of interpretation.

5308. Uniformity of interpretation. This article shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact these provisions.



5309 - Citation.

5309. Citation. This article may be cited as the "Uniform Foreign Country Money-Judgments Recognition Act."






Article 54 - (Civil Practice Law & Rules) ENFORCEMENT OF JUDGMENTS ENTITLED TO FULL FAITH AND CREDIT SUMMARY OF ARTICLE

5401 - Definition.

5401. Definition. In this article "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state, except one obtained by default in appearance, or by confession of judgment.



5402 - Filing and status of foreign judgments.

5402. Filing and status of foreign judgments. (a) Filing. A copy of any foreign judgment authenticated in accordance with an act of congress or the statutes of this state may be filed within ninety days of the date of authentication in the office of any county clerk of the state. The judgment creditor shall file with the judgment an affidavit stating that the judgment was not obtained by default in appearance or by confession of judgment, that it is unsatisfied in whole or in part, the amount remaining unpaid, and that its enforcement has not been stayed, and setting forth the name and last known address of the judgment debtor.

(b) Status of foreign judgments. The clerk shall treat the foreign judgment in the same manner as a judgment of the supreme court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of the supreme court of this state and may be enforced or satisfied in like manner.



5403 - Notice of filing.

5403. Notice of filing. Within thirty days after filing of the judgment and the affidavit, the judgment creditor shall mail notice of filing of the foreign judgment to the judgment debtor at his last known address. The proceeds of an execution shall not be distributed to the judgment creditor earlier than thirty days after filing of proof of service.



5404 - Stay.

5404. Stay. (a) Based upon security in foreign jurisdiction. If the judgment debtor shows the supreme court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) Based upon other grounds. If the judgment debtor shows the supreme court any ground upon which enforcement of a judgment of the supreme court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.



5405 - Fees.

5405. Fees. When a foreign judgment is filed pursuant to this article, an index number shall be assigned in accordance with the provisions of subdivision (a) of section 8018 and the fee shall be as prescribed therein.



5406 - Optional procedure.

5406. Optional procedure. The right of a judgment creditor to proceed by an action on the judgment or a motion for summary judgment in lieu of complaint, instead of proceeding under this article, remains unimpaired.



5407 - Uniformity of interpretation.

5407. Uniformity of interpretation. This article shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact these provisions.



5408 - Citation.

5408. Citation. This article may be cited as the "Uniform Enforcement of Foreign Judgments Act."






Article 55 - (Civil Practice Law & Rules) APPEALS GENERALLY

5501 - Scope of review.

5501. Scope of review. (a) Generally, from final judgment. An appeal from a final judgment brings up for review:

1. any non-final judgment or order which necessarily affects the final judgment, including any which was adverse to the respondent on the appeal from the final judgment and which, if reversed, would entitle the respondent to prevail in whole or in part on that appeal, provided that such non-final judgment or order has not previously been reviewed by the court to which the appeal is taken;

2. any order denying a new trial or hearing which has not previously been reviewed by the court to which the appeal is taken;

3. any ruling to which the appellant objected or had no opportunity to object or which was a refusal or failure to act as requested by the appellant, and any charge to the jury, or failure or refusal to charge as requested by the appellant, to which he objected;

4. any remark made by the judge to which the appellant objected; and

5. a verdict after a trial by jury as of right, when the final judgment was entered in a different amount pursuant to the respondent's stipulation on a motion to set aside the verdict as excessive or inadequate; the appellate court may increase such judgment to a sum not exceeding the verdict or reduce it to a sum not less than the verdict.

(b) Court of appeals. The court of appeals shall review questions of law only, except that it shall also review questions of fact where the appellate division, on reversing or modifying a final or interlocutory judgment, has expressly or impliedly found new facts and a final judgment pursuant thereto is entered. On an appeal pursuant to subdivision (d) of section fifty-six hundred one, or subparagraph (ii) of paragraph one of subdivision (a) of section fifty-six hundred two, or subparagraph (ii) of paragraph two of subdivision (b) of section fifty-six hundred two, only the non-final determination of the appellate division shall be reviewed.

(c) Appellate division. The appellate division shall review questions of law and questions of fact on an appeal from a judgment or order of a court of original instance and on an appeal from an order of the supreme court, a county court or an appellate term determining an appeal. The notice of appeal from an order directing summary judgment, or directing judgment on a motion addressed to the pleadings, shall be deemed to specify a judgment upon said order entered after service of the notice of appeal and before entry of the order of the appellate court upon such appeal, without however affecting the taxation of costs upon the appeal. In reviewing a money judgment in an action in which an itemized verdict is required by rule forty-one hundred eleven of this chapter in which it is contended that the award is excessive or inadequate and that a new trial should have been granted unless a stipulation is entered to a different award, the appellate division shall determine that an award is excessive or inadequate if it deviates materially from what would be reasonable compensation.

(d) Appellate term. The appellate term shall review questions of law and questions of fact.



5511 - Permissible appellant and respondent.

5511. Permissible appellant and respondent. An aggrieved party or a person substituted for him may appeal from any appealable judgment or order except one entered upon the default of the aggrieved party. He shall be designated as the appellant and the adverse party as the respondent.



5512 - Appealable paper; entry of order made out of court.

5512. Appealable paper; entry of order made out of court. (a) Appealable paper. An initial appeal shall be taken from the judgment or order of the court of original instance and an appeal seeking review of an appellate determination shall be taken from the order entered in the office of the clerk of the court whose order is sought to be reviewed. If a timely appeal is taken from a judgment or order other than that specified in the last sentence and no prejudice results therefrom and the proper paper is furnished to the court to which the appeal is taken, the appeal shall be deemed taken from the proper judgment or order.

(b) Entry of order made out of court. Entry of an order made out of court and filing of the papers on which the order was granted may be compelled by order of the court from or to which an appeal from the order might be taken.



5513 - Time to take appeal, cross-appeal or move for permission to appeal.

5513. Time to take appeal, cross-appeal or move for permission to appeal. (a) Time to take appeal as of right. An appeal as of right must be taken within thirty days after service by a party upon the appellant of a copy of the judgment or order appealed from and written notice of its entry, except that when the appellant has served a copy of the judgment or order and written notice of its entry, the appeal must be taken within thirty days thereof.

(b) Time to move for permission to appeal. The time within which a motion for permission to appeal must be made shall be computed from the date of service by a party upon the party seeking permission of a copy of the judgment or order to be appealed from and written notice of its entry, or, where permission has already been denied by order of the court whose determination is sought to be reviewed, of a copy of such order and written notice of its entry, except that when such party seeking permission to appeal has served a copy of such judgment or order and written notice of its entry, the time shall be computed from the date of such service. A motion for permission to appeal must be made within thirty days.

(c) Additional time where adverse party takes appeal or moves for permission to appeal. A party upon whom the adverse party has served a notice of appeal or motion papers on a motion for permission to appeal may take an appeal or make a motion for permission to appeal within ten days after such service or within the time limited by subdivision (a) or (b) of this section, whichever is longer, if such appeal or motion is otherwise available to such party.

(d) Additional time where service of judgment or order and notice of entry is served by mail or overnight delivery service. Where service of the judgment or order to be appealed from and written notice of its entry is made by mail pursuant to paragraph two of subdivision (b) of rule twenty-one hundred three or by overnight delivery service pursuant to paragraph six of subdivision (b) of rule twenty-one hundred three of this chapter, the additional days provided by such paragraphs shall apply to this action, regardless of which party serves the judgment or order with notice of entry.



5514 - Extension of time to take appeal or to move for permission to appeal.

5514. Extension of time to take appeal or to move for permission to appeal. (a) Alternate method of appeal. If an appeal is taken or a motion for permission to appeal is made and such appeal is dismissed or motion is denied and, except for time limitations in section 5513, some other method of taking an appeal or of seeking permission to appeal is available, the time limited for such other method shall be computed from the dismissal or denial unless the court to which the appeal is sought to be taken orders otherwise.

(b) Disability of attorney. If the attorney for an aggrieved party dies, is removed or suspended, or becomes physically or mentally incapacitated or otherwise disabled before the expiration of the time limited for taking an appeal or moving for permission to appeal without having done so, such appeal may be taken or such motion for permission to appeal may be served within sixty days from the date of death, removal or suspension, or commencement of such incapacity or disability.

(c) Other extensions of time; substitutions or omissions. No extension of time shall be granted for taking an appeal or for moving for permission to appeal except as provided in this section, section 1022, or section 5520.



5515 - Taking an appeal; notice of appeal.

5515. Taking an appeal; notice of appeal.

1. An appeal shall be taken by serving on the adverse party a notice of appeal and filing it in the office where the judgment or order of the court of original instance is entered except that where an order granting permission to appeal is made, the appeal is taken when such order is entered. A notice shall designate the party taking the appeal, the judgment or order or specific part of the judgment or order appealed from and the court to which the appeal is taken.

2. Whenever an appeal is taken to the court of appeals, a copy of the notice of appeal shall be sent forthwith to the clerk of the court of appeals by the clerk of the office where the notice of appeal is required to be filed pursuant to this section.

3. Where leave to appeal to the court of appeals is granted by permission of the appellate division, a copy of the order granting such permission to appeal shall be sent forthwith to the clerk of the court of appeals by the clerk of the appellate division.



R5516 - Motion for permission to appeal.

Rule 5516. Motion for permission to appeal. A motion for permission to appeal shall be noticed to be heard at a motion day at least eight days and not more than fifteen days after notice of the motion is served, unless there is no motion day during that period, in which case at the first motion day thereafter.



5517 - Subsequent orders.

5517. Subsequent orders. (a) Appeal not affected by certain subsequent orders. An appeal shall not be affected by:

1. the granting of a motion for reargument or the granting of an order upon reargument making the same or substantially the same determination as is made in the order appealed from; or

2. the granting of a motion for resettlement of the order appealed from; or

3. the denial of a motion, based on new or additional facts, for the same or substantially the same relief applied for in the motion on which the order appealed from was made.

(b) Review of subsequent orders. A court reviewing an order may also review any subsequent order made upon a motion specified in subdivision (a), if the subsequent order is appealable as of right.



5518 - Preliminary injunction or temporary restraining order by appellate division.

5518. Preliminary injunction or temporary restraining order by appellate division. The appellate division may grant, modify or limit a preliminary injunction or temporary restraining order pending an appeal or determination of a motion for permission to appeal in any case specified in section 6301.



5519 - Stay of enforcement.

5519. Stay of enforcement. (a) Stay without court order. Service upon the adverse party of a notice of appeal or an affidavit of intention to move for permission to appeal stays all proceedings to enforce the judgment or order appealed from pending the appeal or determination on the motion for permission to appeal where:

1. the appellant or moving party is the state or any political subdivision of the state or any officer or agency of the state or of any political subdivision of the state; provided that where a court, after considering an issue specified in question four of section seventy-eight hundred three of this chapter, issues a judgment or order directing reinstatement of a license held by a corporation with no more than five stockholders and which employs no more than ten employees, a partnership with no more than five partners and which employs no more than ten employees, a proprietorship or a natural person, the stay provided for by this paragraph shall be for a period of fifteen days; or

2. the judgment or order directs the payment of a sum of money, and an undertaking in that sum is given that if the judgment or order appealed from, or any part of it, is affirmed, or the appeal is dismissed, the appellant or moving party shall pay the amount directed to be paid by the judgment or order, or the part of it as to which the judgment or order is affirmed; or

3. the judgment or order directs the payment of a sum of money, to be paid in fixed installments, and an undertaking in a sum fixed by the court of original instance is given that the appellant or moving party shall pay each installment which becomes due pending the appeal and that if the judgment or order appealed from, or any part of it, is affirmed, or the appeal is dismissed, the appellant or moving party shall pay any installments or part of installments then due or the part of them as to which the judgment or order is affirmed; or

4. the judgment or order directs the assignment or delivery of personal property, and the property is placed in the custody of an officer designated by the court of original instance to abide the direction of the court to which the appeal is taken, or an undertaking in a sum fixed by the court of original instance is given that the appellant or moving party will obey the direction of the court to which the appeal is taken; or

5. the judgment or order directs the execution of any instrument, and the instrument is executed and deposited in the office where the original judgment or order is entered to abide the direction of the court to which the appeal is taken; or

6. the appellant or moving party is in possession or control of real property which the judgment or order directs be conveyed or delivered, and an undertaking in a sum fixed by the court of original instance is given that the appellant or moving party will not commit or suffer to be committed any waste and that if the judgment or order appealed from, or any part of it, is affirmed, or the appeal is dismissed, the appellant or moving party shall pay the value of the use and occupancy of such property, or the part of it as to which the judgment or order is affirmed, from the taking of the appeal until the delivery of possession of the property; if the judgment or order directs the sale of mortgaged property and the payment of any deficiency, the undertaking shall also provide that the appellant or moving party shall pay any such deficiency; or

7. the judgment or order directs the performance of two or more of the acts specified in subparagraphs two through six and the appellant or moving party complies with each applicable subparagraph.

(b) Stay in action defended by insurer. If an appeal is taken from a judgment or order entered against an insured in an action which is defended by an insurance corporation, or other insurer, on behalf of the insured under a policy of insurance the limit of liability of which is less than the amount of said judgment or order, all proceedings to enforce the judgment or order to the extent of the policy coverage shall be stayed pending the appeal, and no action shall be commenced or maintained against the insurer for payment under the policy pending the appeal, where the insurer:

1. files with the clerk of the court in which the judgment or order was entered a sworn statement of one of its officers, describing the nature of the policy and the amount of coverage together with a written undertaking that if the judgment or order appealed from, or any part of it, is affirmed, or the appeal is dismissed, the insurer shall pay the amount directed to be paid by the judgment or order, or the part of it as to which the judgment or order is affirmed, to the extent of the limit of liability in the policy, plus interest and costs;

2. serves a copy of such sworn statement and undertaking upon the judgment creditor or his attorney; and

3. delivers or mails to the insured at the latest address of the insured appearing upon the records of the insurer, written notice that the enforcement of such judgment or order, to the extent that the amount it directs to be paid exceeds the limit of liability in the policy, is not stated in respect to the insured. A stay of enforcement of the balance of the amount of the judgment or order may be imposed by giving an undertaking, as provided in paragraph two of subdivision (a), in an amount equal to that balance.

(c) Stay and limitation of stay by court order. The court from or to which an appeal is taken or the court of original instance may stay all proceedings to enforce the judgment or order appealed from pending an appeal or determination on a motion for permission to appeal in a case not provided for in subdivision (a) or subdivision (b), or may grant a limited stay or may vacate, limit or modify any stay imposed by subdivision (a), subdivision (b) or this subdivision, except that only the court to which an appeal is taken may vacate, limit or modify a stay imposed by paragraph one of subdivision (a).

(d) Undertaking. On an appeal from an order affirming a judgment or order, the undertaking shall secure both the order and the judgment or order which is affirmed.

(e) Continuation of stay. If the judgment or order appealed from is affirmed or modified, the stay shall continue for five days after service upon the appellant of the order of affirmance or modification with notice of its entry in the court to which the appeal was taken. If an appeal is taken, or a motion is made for permission to appeal, from such an order before the expiration of the five days, the stay shall continue until five days after service of notice of the entry of the order determining such appeal or motion. When a motion for permission to appeal is involved, the stay, or any other stay granted pending determination of the motion for permission to appeal, shall:

(i) if the motion is granted, continue until five days after the appeal is determined; or

(ii) if the motion is denied, continue until five days after the movant is served with the order of denial with notice of its entry.

(f) Proceedings after stay. A stay of enforcement shall not prevent the court of original instance from proceeding in any matter not affected by the judgment or order appealed from or from directing the sale of perishable property.

(g) Appeals in medical, dental or podiatric malpractice judgments. In an action for medical, dental or podiatric malpractice, if an appeal is taken from a judgment in excess of one million dollars and an undertaking in the amount of one million dollars or the limit of insurance coverage available to the appellant for the occurrence, whichever is greater, is given together with a joint undertaking by the appellant and any insurer of the appellant's professional liability that, during the period of such stay, the appellant will make no fraudulent conveyance without fair consideration as described in section two hundred seventy-three-a of the debtor and creditor law, the court to which such an appeal is taken shall stay all proceedings to enforce the judgment pending such appeal if it finds that there is a reasonable probability that the judgment may be reversed or determined excessive. In making a determination under this subdivision, the court shall not consider the availability of a stay pursuant to subdivision (a) or (b) of this section. Liability under such joint undertaking shall be limited to fraudulent conveyances made by the appellant subsequent to the execution of such undertaking and during the period of such stay, but nothing herein shall limit the liability of the appellant for fraudulent conveyances pursuant to article ten of the debtor and creditor law or any other law. An insurer that pays money to a beneficiary of such a joint undertaking shall thereupon be subrogated, to the extent of the amount to be paid, to the rights and interests of such beneficiary, as a judgment creditor, against the appellant on whose behalf the joint undertaking was executed.



5520 - Omissions; appeal by improper method.

5520. Omissions; appeal by improper method. (a) Omissions. If an appellant either serves or files a timely notice of appeal or notice of motion for permission to appeal, but neglects through mistake or excusable neglect to do another required act within the time limited, the court from or to which the appeal is taken or the court of original instance may grant an extension of time for curing the omission.

(b) Appeal by permission instead of as of right. An appeal taken by permission shall not be dismissed upon the ground that the appeal would lie as of right and was not taken within the time limited for an appeal as of right, provided the motion for permission was made within the time limited for taking the appeal.

(c) Defects in form. Where a notice of appeal is premature or contains an inaccurate description of the judgment or order appealed from, the appellate court, in its discretion, when the interests of justice so demand, may treat such a notice as valid.



R5521 - Preferences.

* Rule 5521. Preferences. (a) Preferences in the hearing of an appeal may be granted in the discretion of the court to which the appeal is taken.

(b) Consistent with the provisions of section one thousand one hundred twelve of the family court act, appeals from orders, judgments or decrees in proceedings brought pursuant to articles three, seven, ten and ten-A and parts one and two of article six of the family court act, and pursuant to sections three hundred fifty-eight-a, three hundred eighty-three-c, three hundred eighty-four, and three hundred eighty-four-b of the social services law, shall be given preference and may be brought on for argument on such terms and conditions as the court may direct without the necessity of a motion.

* NB Effective until May 27, 2017

* Rule 5521. Preferences. (a) Preferences in the hearing of an appeal may be granted in the discretion of the court to which the appeal is taken.

(b) Consistent with the provisions of section one thousand one hundred twelve of the family court act, appeals from orders, judgments or decrees in proceedings brought pursuant to articles three, seven, ten and ten-A and parts one and two of article six of the family court act, and pursuant to sections three hundred fifty-eight-a, three hundred eighty-three-c, three hundred eighty-four, and three hundred eighty-four-b of the social services law, and pursuant to paragraph (d) of subdivision four of section eighty-nine of the public officers law, shall be given preference and may be brought on for argument on such terms and conditions as the court may direct without the necessity of a motion.

* NB Effective May 27, 2017



R5522 - Disposition of appeal.

Rule 5522. Disposition of appeal. (a) A court to which an appeal is taken may reverse, affirm, or modify, wholly or in part, any judgment, or order before it, as to any party. The court shall render a final determination or, where necessary or proper, remit to another court for further proceedings. A court reversing or modifying a judgment or order without opinion shall briefly state the grounds of its decision.

(b) In an appeal from a money judgment in an action in which an itemized verdict is required by rule forty-one hundred eleven of this chapter in which it is contended that the award is excessive or inadequate, the appellate division shall set forth in its decision the reasons therefor, including the factors it considered in complying with subdivision (c) of section fifty-five hundred one of this chapter.



5523 - Restitution.

5523. Restitution. A court reversing or modifying a final judgment or order or affirming such a reversal or modification may order restitution of property or rights lost by the judgment or order, except that where the title of a purchaser in good faith and for value would be affected, the court may order the value or the purchase price restored or deposited in court.



R5524 - Entry of order; remittitur and further proceedings.

Rule 5524. Entry of order; remittitur and further proceedings. (a) Entry of order in appellate court. An order of a court to which an appeal is taken shall be entered in the office of the clerk of that court.

(b) Remittitur and further proceedings. A copy of the order of the court to which an appeal is taken determining the appeal, together with the record on appeal, shall be remitted to the clerk of the court of original instance except that where further proceedings are ordered in another court, they shall be remitted to the clerk of such court. The entry of such copy shall be authority for any further proceedings. Any judgment directed by the order shall be entered by the clerk of the court to which remission is made.



R5525 - Preparation and settlement of transcript; statement in lieu of transcript.

Rule 5525. Preparation and settlement of transcript; statement in lieu of transcript. (a) Preparation of transcript. Where a stenographic record of the proceedings is made, the appellant, within the time for taking the appeal, shall serve upon the stenographic reporter a request for a transcript of the proceedings and, unless the appellant is the state or any political subdivision of the state or an officer or agency of the state or of any political subdivision of the state, shall deposit a sum sufficient to pay the fee. As soon as possible after receiving such notice the reporter shall serve upon the appellant the ribbon copy and a carbon copy of the typewritten transcript, or two copies of the transcript if it is reproduced by any other means. The appellate division in each department may by rule applicable in the department to all appeals taken from judgments or orders entered in the department, provide that only a ribbon copy of the typewritten transcript be prepared and provide for the use of such copy by the parties and the court.

(b) Omission of part of transcript. The parties may stipulate that only a portion of the record be transcribed. No transcript is necessary where a party appeals from a judgment entered upon a referee's report, or a decision of the court upon a trial without a jury, and he relies only upon exceptions to rulings on questions of law made after the case is finally submitted.

(c) Settlement of transcript. 1. Within fifteen days after receiving the transcript from the court reporter or from any other source, the appellant shall make any proposed amendments and serve them and a copy of the transcript upon the respondent. Within fifteen days after such service the respondent shall make any proposed amendments or objections to the proposed amendments of the appellant and serve them upon the appellant. At any time thereafter and on at least four days' notice to the adverse party, the transcript and the proposed amendments and objections thereto shall be submitted for settlement to the judge or referee before whom the proceedings were had if the parties cannot agree on the amendments to the transcript. The original of the transcript shall be corrected by the appellant in accordance with the agreement of the parties or the direction of the court and its correctness shall be certified to thereon by the parties or the judge or referee before whom the proceedings were had. When he serves his brief upon the respondent the appellant shall also serve a conformed copy of the transcript or deposit it in the office of the clerk of the court of original instance who shall make it available to respondent.

2. If the appellant has timely proposed amendments and served them with a copy of the transcript on respondent, and no amendments or objections are proposed by the respondent within the time limited by paragraph 1, the transcript, certified as correct by the court reporter, together with appellant's proposed amendments, shall be deemed correct without the necessity of a stipulation by the parties certifying to its correctness or the settlement of the transcript by the judge or referee. The appellant shall affix to such transcript an affirmation, certifying to his compliance with the time limitation, the service of the notice provided by paragraph 3 and the respondent's failure to propose amendments or objections within the time prescribed.

3. Appellant shall serve on respondent together with a copy of the transcript and the proposed amendments, a notice of settlement containing a specific reference to subdivision (c) of this rule, and stating that if respondent fails to propose amendments or objections within the time limited by paragraph 1, the provisions of paragraph 2 shall apply.

(d) Statement in lieu of stenographic transcript. Where no stenographic record of the proceedings is made, the appellant, within ten days after taking his appeal, shall prepare and serve upon the respondent a statement of the proceedings from the best available sources, including his recollection, for use instead of a transcript. The respondent may serve upon the appellant objections or proposed amendments to the statement within ten days after such service. The statement, with objections or proposed amendments, shall be submitted for settlement to the judge or referee before whom the proceedings were had.

(e) Special rules prescribing time limitations in settlement of transcript or statement in lieu thereof authorized. The appellate division in each department may by rule applicable in the department prescribe other limitations of time different from those prescribed in subdivisions (c) and (d) for serving transcripts, or statements in lieu of transcripts, and proposed amendments or objections, and for submission thereof for settlement.



R5526 - Content and form of record on appeal.

Rule 5526. Content and form of record on appeal. The record on appeal from a final judgment shall consist of the notice of appeal, the judgment-roll, the corrected transcript of the proceedings or a statement pursuant to subdivision (d) of rule 5525 if a trial or hearing was held, any relevant exhibits, or copies of them, in the court of original instance, any other reviewable order, and any opinions in the case. The record on appeal from an interlocutory judgment or any order shall consist of the notice of appeal, the judgment or order appealed from, the transcript, if any, the papers and other exhibits upon which the judgment or order was founded and any opinions in the case. All printed or reproduced papers comprising the record on appeal shall be eleven inches by eight and one-half inches. The subject matter of each page of the record shall be stated at the top thereof, except that in the case of papers other than testimony, the subject matter of the paper may be stated at the top of the first page of each paper, together with the page numbers of the first and last pages thereof. In the case of testimony, the name of the witness, by whom he was called and whether the testimony is direct, cross, redirect or recross examination shall be stated at the top of each page.



R5527 - Statement in lieu of record on appeal.

Rule 5527. Statement in lieu of record on appeal. When the questions presented by an appeal can be determined without an examination of all the pleadings and proceedings, the parties may prepare and sign a statement showing how the questions arose and were decided in the court from which the appeal is taken and setting forth only so much of the facts averred and proved or sought to be proved as are necessary to a decision of the questions. The statement may also include portions of the transcript of the proceedings and other relevant matter. It shall include a copy of the judgment or order appealed from, the notice of appeal and a statement of the issues to be determined. Within twenty days after the appellant has taken his appeal, the statement shall be presented to the court from which the appeal is taken for approval as the record on appeal. The court may make corrections or additions necessary to present fully the questions raised by the appeal. The approved statement shall be printed as a joint appendix.



R5528 - Content of briefs and appendices.

Rule 5528. Content of briefs and appendices. (a) Appellant's brief and appendix. The brief of the appellant shall contain in the following order:

1. a table of contents, which shall include the contents of the appendix, if it is not bound separately, with references to the initial page of each paper printed and of the direct, cross, and redirect examination of each witness;

2. a concise statement, not exceeding two pages, of the questions involved without names, dates, amounts or particulars, with each question numbered, set forth separately and followed immediately by the answer, if any, of the court from which the appeal is taken;

3. a concise statement of the nature of the case and of the facts which should be known to determine the questions involved, with supporting references to pages in the appendix;

4. the argument for the appellant, which shall be divided into points by appropriate headings distinctively printed; and

5. an appendix, which may be bound separately, containing only such parts of the record on appeal as are necessary to consider the questions involved, including those parts the appellant reasonably assumes will be relied upon by the respondent; provided, however, that the appellate division in each department may by rule applicable in the department authorize an appellant at his election to proceed upon a record on appeal printed or reproduced in like manner as an appendix, and in the event of such election an appendix shall not be required.

(b) Respondent's brief and appendix. The brief of the respondent shall conform to the requirements of subdivision (a), except that a counterstatement of the questions involved or a counterstatement of the nature and facts of the case shall be included only if the respondent disagrees with the statement of the appellant and the appendix shall contain only such additional parts of the record as are necessary to consider the questions involved.

(c) Appellant's reply brief and appendix. Any reply brief of the appellant shall conform to the requirements of subdivision (a) without repetition.

(d) Joint appendix. A joint appendix bound separately may be used. It shall be filed with the appellant's brief.

(e) Sanction. For any failure to comply with subdivision (a), (b) or (c) the court to which the appeal is taken may withhold or impose costs.



R5529 - Form of briefs and appendices.

Rule 5529. Form of briefs and appendices. (a) Form of reproduction; size; paper; binding.

1. Briefs and appendices shall be reproduced by any method that produces a permanent, legible, black image on white paper. Paper shall be of a quality approved by the chief administrator of the courts.

2. Briefs and appendices shall be on white paper eleven inches along the bound edge by eight and one-half inches.

3. An appellate court may by rule applicable to practice therein prescribe the size of margins and type of briefs and appendices and the line spacing and the length of briefs.

(b) Numbering. Pages of briefs shall be numbered consecutively. Pages of appendices shall be separately numbered consecutively, each number preceded by the letter A.

(c) Page headings. The subject matter of each page of the appendix shall be stated at the top thereof, except that in the case of papers other than testimony, the subject matter of the paper may be stated at the top of the first page of each paper, together with the page numbers of the first and last pages thereof. In the case of testimony, the name of the witness, by whom he was called and whether the testimony is direct, cross, redirect or recross examination shall be stated at the top of each page.

(d) Quotations. Asterisks or other appropriate means shall be used to indicate omissions in quoted excerpts. Reference shall be made to the source of the excerpts quoted. Where an excerpt in the appendix is testimony of a witness quoted from the record the beginning of each page of the transcript shall be indicated by parenthetical insertion of the transcript page number.

(e) Citations of decisions. New York decisions shall be cited from the official reports, if any. All other decisions shall be cited from the official reports, if any, and also from the National Reporter System if they are there reported. Decisions not reported officially or in the National Reporter System shall be cited from the most available source.

(f) Questions and answers. The answer to a question in the appendix shall not begin a new paragraph.



R5530 - Filing record and briefs; service of briefs.

Rule 5530. Filing record and briefs; service of briefs. (a) Generally. Within twenty days after settlement of the transcript or after settlement of the statement in lieu of stenographic transcript or after approval of the statement in lieu of record, the appellant shall file with the clerk of the court to which the appeal is taken the record on appeal or statement in lieu of record, and the required number of copies of his brief, and shall also serve upon the adverse party three copies of his brief. The respondent shall file and serve a like number of copies of his brief within fifteen days after service of the appellant's brief. The appellant may file and serve a like number of copies of a reply brief within ten days after service of the respondent's brief.

(b) Upon cross-appeal. Unless the court to which the appeals are taken otherwise orders, where both parties take an appeal from the same judgment or order, the plaintiff, or appellant in the court from which the appeal is taken, shall file and serve his brief first. The answering brief shall be filed and served within fifteen days after service of the first brief and shall include the points and arguments on the cross-appeal. A reply brief shall be filed and served within fifteen days after service of the answering brief, and shall include answering points and arguments on the cross-appeal. A reply brief to the cross-appeal may thereafter be served and filed within ten days after the service of the reply to the first brief.

(c) Special rules prescribing times for filing and serving authorized. The appellate division in each department may by rule applicable in the department prescribe other limitations of time different from those prescribed in subdivisions (a) and (b) for filing and serving records on appeal, or statements in lieu of records, and briefs in appeals taken therein.



R5531 - Description of action.

Rule 5531. Description of action. The appellant shall file together with the record on appeal, in both criminal and civil actions, a statement containing the following information listed and numbered in the following order:

1. the index number of the case in the court below,

2. the full names of the original parties and any change in the parties,

3. the court and county in which the action was commenced,

4. the date the action was commenced and the dates on which each pleading was served,

5. a brief description of the nature and object of the action,

6. a statement as to whether the appeal is from a judgment or an order or both, the dates of entry of each judgment or order appealed from, and the name of the judge or justice who directed the entry of the judgment or made the order being appealed, and

7. a statement as to the method of appeal being used:

(a) whether the appeal is on a full record, printed or reproduced, or

(b) on the original record, in which event, state whether the appendix method is being used, or leave to prosecute the appeal on the original record was granted by the court or by statute.

The statement shall be prefixed to the papers constituting the record on appeal. A copy of this statement shall be filed with the clerk at the time the record on appeal is filed.



R5532 - Stipulation in lieu of certification.

Rule 5532. Stipulation in lieu of certification. The parties or their attorneys may stipulate as to the correctness of the entire record on appeal or any portion thereof in lieu of certification.






Article 56 - (Civil Practice Law & Rules) APPEALS TO THE COURT OF APPEALS

5601 - Appeals to the court of appeals as of right.

5601. Appeals to the court of appeals as of right. (a) Dissent. An appeal may be taken to the court of appeals as of right in an action originating in the supreme court, a county court, a surrogate's court, the family court, the court of claims or an administrative agency, from an order of the appellate division which finally determines the action, where there is a dissent by at least two justices on a question of law in favor of the party taking such appeal.

(b) Constitutional grounds. An appeal may be taken to the court of appeals as of right:

1. from an order of the appellate division which finally determines an action where there is directly involved the construction of the constitution of the state or of the United States; and

2. from a judgment of a court of record of original instance which finally determines an action where the only question involved on the appeal is the validity of a statutory provision of the state or of the United States under the constitution of the state or of the United States.

(c) From order granting new trial or hearing, upon stipulation for judgment absolute. An appeal may be taken to the court of appeals as of right in an action originating in the supreme court, a county court, a surrogate's court, the family court, the court of claims or an administrative agency, from an order of the appellate division granting or affirming the granting of a new trial or hearing where the appellant stipulates that, upon affirmance, judgment absolute shall be entered against him.

(d) Based upon nonfinal determination of appellate division. An appeal may be taken to the court of appeals as of right from a final judgment entered in a court of original instance, from a final determination of an administrative agency or from a final arbitration award, or from an order of the appellate division which finally determines an appeal from such a judgment or determination, where the appellate division has made an order on a prior appeal in the action which necessarily affects the judgment, determination or award and which satisfies the requirements of subdivision (a) or of paragraph one of subdivision (b) except that of finality.



5602 - Appeals to the court of appeals by permission.

5602. Appeals to the court of appeals by permission. (a) Permission of appellate division or court of appeals. An appeal may be taken to the court of appeals by permission of the appellate division granted before application to the court of appeals, or by permission of the court of appeals upon refusal by the appellate division or upon direct application. Permission by an appellate division for leave to appeal shall be pursuant to rules authorized by that appellate division. Permission by the court of appeals for leave to appeal shall be pursuant to rules authorized by the court which shall provide that leave to appeal be granted upon the approval of two judges of the court of appeals. Such appeal may be taken:

1. in an action originating in the supreme court, a county court, a surrogate's court, the family court, the court of claims, an administrative agency or an arbitration,

(i) from an order of the appellate division which finally determines the action and which is not appealable as of right, or

(ii) from a final judgment of such court, final determination of such agency or final arbitration award where the appellate division has made an order on a prior appeal in the action which necessarily affects the final judgment, determination or award and the final judgment, determination or award is not appealable as of right pursuant to subdivision (d) of section 5601 of this article; and

2. in a proceeding instituted by or against one or more public officers or a board, commission or other body of public officers or a court or tribunal, from an order of the appellate division which does not finally determine such proceeding, except that the appellate division shall not grant permission to appeal from an order granting or affirming the granting of a new trial or hearing.

(b) Permission of appellate division. An appeal may be taken to the court of appeals by permission of the appellate division:

1. from an order of the appellate division which does not finally determine an action, except an order described in paragraph two of subdivision (a) or subparagraph (iii) of paragraph two of subdivision (b) of this section or in subdivision (c) of section 5601;

2. in an action originating in a court other than the supreme court, a county court, a surrogate's court, the family court, the court of claims or an administrative agency.

(i) from an order of the appellate division which finally determines the action, and which is not appealable as of right pursuant to paragraph one of subdivision (b) of section 5601, or

(ii) from a final judgment of such court or a final determination of such agency where the appellate division has made an order on a prior appeal in the action which necessarily affects the final judgment or determination and the final judgment or determination is not appealable as of right pursuant to subdivision (d) of section 5601, or

(iii) from an order of the appellate division granting or affirming the granting of a new trial or hearing where the appellant stipulates that, upon affirmance, judgment absolute shall be entered against him.



5611 - When appellate division order deemed final.

5611. When appellate division order deemed final. If the appellate division disposes of all the issues in the action its order shall be considered a final one, and a subsequent appeal may be taken only from that order and not from any judgment or order entered pursuant to it. If the aggrieved party is granted leave to replead or to perform some other act which would defeat the finality of the order, it shall not take effect as a final order until the expiration of the time limited for such act without his having performed it.



5612 - Presumptions as to determinations of questions of fact.

5612. Presumptions as to determinations of questions of fact. (a) Appeal from reversal or modification. On an appeal from an order of the appellate division reversing, modifying or setting aside a determination and rendering a final or interlocutory determination, except when it reinstates a verdict, the court of appeals shall presume that questions of fact as to which no findings are made in the order or opinion of the appellate division were not considered by it, where such findings are required to be made by paragraph two of subdivision (b) of rule 5712.

(b) Appeal on certified questions of law. On an appeal on certified questions of law, the court of appeals shall presume that questions of fact as to which no findings are made in the order granting permission to appeal or in the order appealed from or in the opinion of the appellate division were determined in favor of the party who is respondent in the court of appeals.



5613 - Disposition upon reversal or modification.

5613. Disposition upon reversal or modification. The court of appeals, upon reversing or modifying a determination of the appellate division, when it appears or must be presumed that questions of fact were not considered by the appellate division, shall remit the case to that court for determination of questions of fact raised in the appellate division.



5614 - Disposition upon certified questions.

5614. Disposition upon certified questions. The order of the court of appeals determining an appeal upon certified questions shall certify its answers to the questions certified and direct entry of the appropriate judgment or order.



5615 - Disposition upon appeal from order granting new trial or hearing.

5615. Disposition upon appeal from order granting new trial or hearing. When an appeal to the appellate division presented questions of fact and a further appeal is taken pursuant to subdivision (c) of section 5601, or subparagraph (iii) of paragraph two of subdivision (b) of section 5602, the court of appeals shall affirm the order appealed from and shall render judgment or order absolute against the appellant unless the order or opinion of the appellate division recites either that the questions of fact have not been considered or that the court has considered the questions of fact and has determined that it would not grant a new trial or hearing upon those questions.






Article 57 - (Civil Practice Law & Rules) APPEALS TO THE APPELLATE DIVISION

5701 - Appeals to appellate division from supreme and county courts.

5701. Appeals to appellate division from supreme and county courts. (a) Appeals as of right. An appeal may be taken to the appellate division as of right in an action, originating in the supreme court or a county court:

1. from any final or interlocutory judgment except one entered subsequent to an order of the appellate division which disposes of all the issues in the action; or

2. from an order not specified in subdivision (b), where the motion it decided was made upon notice and it:

(i) grants, refuses, continues or modifies a provisional remedy; or

(ii) settles, grants or refuses an application to resettle a transcript or statement on appeal; or

(iii) grants or refuses a new trial; except where specific questions of fact arising upon the issues in an action triable by the court have been tried by a jury, pursuant to an order for that purpose, and the order grants or refuses a new trial upon the merits; or

(iv) involves some part of the merits; or

(v) affects a substantial right; or

(vi) in effect determines the action and prevents a judgment from which an appeal might be taken; or

(vii) determines a statutory provision of the state to be unconstitutional, and the determination appears from the reasons given for the decision or is necessarily implied in the decision; or

(viii) grants a motion for leave to reargue made pursuant to subdivision (d) of rule 2221 or determines a motion for leave to renew made pursuant to subdivision (e) of rule 2221; or

3. from an order, where the motion it decided was made upon notice, refusing to vacate or modify a prior order, if the prior order would have been appealable as of right under paragraph two had it decided a motion made upon notice.

(b) Orders not appealable as of right. An order is not appealable to the appellate division as of right where it:

1. is made in a proceeding against a body or officer pursuant to article 78; or

2. requires or refuses to require a more definite statement in a pleading; or

3. orders or refuses to order that scandalous or prejudicial matter be stricken from a pleading.

(c) Appeals by permission. An appeal may be taken to the appellate division from any order which is not appealable as of right in an action originating in the supreme court or a county court by permission of the judge who made the order granted before application to a justice of the appellate division; or by permission of a justice of the appellate division in the department to which the appeal could be taken, upon refusal by the judge who made the order or upon direct application.



5702 - Appeals to appellate division from other courts of original instance.

5702. Appeals to appellate division from other courts of original instance. An appeal may be taken to the appellate division from any judgment or order of a court of original instance other than the supreme court or a county court in accordance with the statute governing practice in such court.



5703 - Appeals to appellate division from appellate courts.

5703. Appeals to appellate division from appellate courts. (a) From appellate terms. An appeal may be taken to the appellate division, from an order of the appellate term which determines an appeal from a judgment or order of a lower court, by permission of the appellate term or, in case of refusal, of the appellate division. When permission to appeal is sought from an order granting or affirming the granting of a new trial or hearing, the appellant shall stipulate that, upon affirmance, judgment absolute may be entered against him.

(b) From other appellate courts. An appeal may be taken to the appellate division as of right from an order of a county court or a special term of the supreme court which determines an appeal from a judgment of a lower court.



5704 - Review of ex parte orders.

5704. Review of ex parte orders. (a) By appellate division. The appellate division or a justice thereof may vacate or modify any order granted without notice to the adverse party by any court or a judge thereof from which an appeal would lie to such appellate division; and the appellate division may grant any order or provisional remedy applied for without notice to the adverse party and refused by any court or a judge thereof from which an appeal would lie to such appellate division.

(b) By appellate term. The appellate term in the first or second judicial department or a justice thereof may vacate or modify any order granted without notice to the adverse party by any court or a judge thereof from which an appeal would lie to such appellate term; and such appellate term may grant any order or provisional remedy applied for without notice to the adverse party and refused by any court or a judge thereof from which an appeal would lie to such appellate term.



5711 - Where appeal heard.

5711. Where appeal heard. Except as provided in subdivision (d) of rule 511, an appeal to the appellate division shall be brought in the department embracing the county in which the judgment or order appealed from is entered and there heard and determined unless, in furtherance of justice, the appeal is sent to another department.



5712 - Content of order determining appeal.

5712. Content of order determining appeal. (a) Dissents. Every order of the appellate division determining an appeal shall state whether one or more justices dissent from the determination.

(b) Order of affirmance. Whenever the appellate division, although affirming a final or interlocutory judgment or order, reverses or modifies any findings of fact, or makes new findings of fact, its order shall comply with the requirements of subdivision (c).

(c) Order of reversal or modification. Whenever the appellate division reverses or modifies or sets aside a determination and thereupon makes a determination, except when it reinstates a verdict, its order shall state whether its determination is upon the law, or upon the facts, or upon the law and the facts:

1. if the determination is stated to be upon the law alone, the order shall also state whether or not the findings of fact below have been affirmed; and

2. if the determination is stated to be upon the facts, or upon the law and the facts, the order shall also specify the findings of fact which are reversed or modified, and set forth any new findings of fact made by the appellate division with such particularity as was employed for the statement of the findings of fact in the court of original instance; except that the order need not specify the findings of fact which are reversed or modified nor set forth any new findings of fact if the appeal is either from a determination by the court without any statement of the findings of fact or from a judgment entered upon a general verdict without answers to interrogatories.



5713 - Content of order granting permission to appeal to court of appeals.

5713. Content of order granting permission to appeal to court of appeals. When the appellate division grants permission to appeal to the court of appeals, its order granting such permission shall state that questions of law have arisen which in its opinion ought to be reviewed. When the appeal is from a non-final order, the order granting such permission shall also state that the findings of fact have been affirmed, or reversed or modified and new findings of fact made, or have not been considered, shall specify the findings of fact which have been reversed or modified and set forth new findings of fact with at least the same particularity as was employed for the findings of fact below and shall certify the questions of law decisive of the correctness of its determination or of any separable portion of it.






Article 60 - (Civil Practice Law & Rules) PROVISIONAL REMEDIES GENERALLY

6001 - Kinds of provisional remedies; when remedy available to defendant.

6001. Kinds of provisional remedies; when remedy available to defendant. The provisional remedies are attachment, injunction, receivership and notice of pendency. On a motion for a provisional remedy, the plaintiff shall state whether any other provisional remedy has been secured or sought in the same action against the same defendant, and the court may require the plaintiff to elect between those remedies to which he would otherwise be entitled; for this purpose, seizure of a chattel in an action to recover a chattel is a provisional remedy. A cause of action contained in a counterclaim or a cross-claim, and a judgment demanded thereon, shall entitle the defendant to the same provisional remedies to which he would be entitled if he were the plaintiff, the party against whom the judgment is demanded were the defendant and the cause of action were contained in a complaint.






Article 62 - (Civil Practice Law & Rules) ATTACHMENT

6201 - Grounds for attachment.

6201. Grounds for attachment. An order of attachment may be granted in any action, except a matrimonial action, where the plaintiff has demanded and would be entitled, in whole or in part, or in the alternative, to a money judgment against one or more defendants, when:

1. the defendant is a nondomiciliary residing without the state, or is a foreign corporation not qualified to do business in the state; or

2. the defendant resides or is domiciled in the state and cannot be personally served despite diligent efforts to do so; or

3. the defendant, with intent to defraud his creditors or frustrate the enforcement of a judgment that might be rendered in plaintiff's favor, has assigned, disposed of, encumbered or secreted property, or removed it from the state or is about to do any of these acts; or

4. the action is brought by the victim or the representative of the victim of a crime, as defined in subdivision six of section six hundred twenty-one of the executive law, against the person or the legal representative or assignee of the person convicted of committing such crime and seeks to recover damages sustained as a result of such crime pursuant to section six hundred thirty-two-a of the executive law; or

5. the cause of action is based on a judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state, or on a judgment which qualifies for recognition under the provisions of article 53.



6202 - Debt or property subject to attachment; proper garnishee.

6202. Debt or property subject to attachment; proper garnishee. Any debt or property against which a money judgment may be enforced as provided in section 5201 is subject to attachment. The proper garnishee of any such property or debt is the person designated in section 5201; for the purpose of applying the provisions to attachment, references to a "judgment debtor" in section 5201 and in subdivision (i) of section 105 shall be construed to mean "defendant. "



6203 - Attaching creditor's rights in personal property.

6203. Attaching creditor's rights in personal property. Where a plaintiff has delivered an order of attachment to a sheriff, the plaintiff's rights in a debt owed to the defendant or in an interest of the defendant in personal property against which debt or property a judgment may be enforced, are superior to the extent of the amount of the attachment to the rights of any transferee of the debt or property, except:

1. a transferee who acquired the debt or property before it was levied upon for fair consideration or without knowledge of the order of attachment; or

2. a transferee who acquired the debt or property for fair consideration after it was levied upon without knowledge of the levy while it was not in the possession of the sheriff.



6204 - Discharge of garnishee's obligation.

6204. Discharge of garnishee's obligation. A person who, pursuant to an order of attachment, pays or delivers to the sheriff money or other personal property in which a defendant has or will have an interest, or so pays a debt he owes the defendant, is discharged from his obligation to the defendant to the extent of the payment or delivery.



6205 - Order of attachment in certain cases.

6205. Order of attachment in certain cases. An order of attachment may be granted in aid of execution to a party that has been awarded a money judgment against a foreign state, as defined in 28 United States Code Section 1603, in accordance with and subject to the limitations of 28 United States Code Section 1610 and other applicable law.



6210 - Order of attachment on notice; temporary restraining order; contents.

6210. Order of attachment on notice; temporary restraining order; contents. Upon a motion on notice for an order of attachment, the court may, without notice to the defendant, grant a temporary restraining order prohibiting the transfer of assets by a garnishee as provided in subdivision (b) of section 6214. The contents of the order of attachment granted pursuant to this section shall be as provided in subdivision (a) of section 6211.



6211 - Order of attachment without notice.

6211. Order of attachment without notice. (a) When granted; contents. An order of attachment may be granted without notice, before or after service of summons and at any time prior to judgment, or as provided in section sixty-two hundred five of this article. It shall specify the amount to be secured by the order of attachment including any interest, costs and sheriff's fees and expenses, be indorsed with the name and address of the plaintiff's attorney and shall be directed to the sheriff of any county or of the city of New York where any property in which the defendant has an interest is located or where a garnishee may be served. The order shall direct the sheriff to levy within his jurisdiction, at any time before final judgment, upon such property in which the defendant has an interest and upon such debts owing to the defendant as will satisfy the amount specified in the order of attachment.

(b) Confirmation of order. Except where an order of attachment is granted on the ground specified in subdivision one of section 6201, an order of attachment granted without notice shall provide that within a period not to exceed five days after levy, the plaintiff shall move, on such notice as the court shall direct to the defendant, the garnishee, if any, and the sheriff, for an order confirming the order of attachment. Where an order of attachment without notice is granted on the ground specified in subdivision one of section 6201, the court shall direct that the statement required by section 6219 be served within five days, that a copy thereof be served upon the plaintiff, and the plaintiff shall move within ten days after levy for an order confirming the order of attachment. If the plaintiff upon such motion shall show that the statement has not been served and that the plaintiff will be unable to satisfy the requirement of subdivision (b) of section 6223 until the statement has been served, the court may grant one extension of the time to move for confirmation for a period not to exceed ten days. If plaintiff fails to make such motion within the required period, the order of attachment and any levy thereunder shall have no further effect and shall be vacated upon motion. Upon the motion to confirm, the provisions of subdivision (b) of section 6223 shall apply. An order of attachment granted without notice may provide that the sheriff refrain from taking any property levied upon into his actual custody, pending further order of the court.



R6212 - Motion papers; undertaking; filing; demand; damages.

Rule 6212. Motion papers; undertaking; filing; demand; damages. (a) Affidavit; other papers. On a motion for an order of attachment, or for an order to confirm an order of attachment, the plaintiff shall show, by affidavit and such other written evidence as may be submitted, that there is a cause of action, that it is probable that the plaintiff will succeed on the merits, that one or more grounds for attachment provided in section 6201 exist, and that the amount demanded from the defendant exceeds all counterclaims known to the plaintiff.

(b) Undertaking. On a motion for an order of attachment, the plaintiff shall give an undertaking, in a total amount fixed by the court, but not less than five hundred dollars, a specified part thereof conditioned that the plaintiff shall pay to the defendant all costs and damages, including reasonable attorney's fees, which may be sustained by reason of the attachment if the defendant recovers judgment or if it is finally decided that the plaintiff was not entitled to an attachment of the defendant's property, and the balance conditioned that the plaintiff shall pay to the sheriff all of his allowable fees. The attorney for the plaintiff shall not be liable to the sheriff for such fees. The surety on the undertaking shall not be discharged except upon notice to the sheriff.

(c) Filing. Within ten days after the granting of an order of attachment, the plaintiff shall file it and the affidavit and other papers upon which it was based and the summons and complaint in the action. Unless the time for filing has been extended, the order shall be invalid if not so filed, except that a person upon whom it is served shall not be liable for acting upon it as if it were valid without knowledge of the invalidity.

(d) Demand for papers. At any time after property has been levied upon, the defendant may serve upon the plaintiff a written demand that the papers upon which the order of attachment was granted and the levy made be served upon him. Not more than one day after service of the demand, the plaintiff shall cause the papers demanded to be served at the address specified in the demand. A demand under this subdivision shall not of itself constitute an appearance in the action.

(e) Damages. The plaintiff shall be liable to the defendant for all costs and damages, including reasonable attorney's fees, which may be sustained by reason of the attachment if the defendant recovers judgment, or if it is finally decided that the plaintiff was not entitled to an attachment of the defendant's property. Plaintiff's liability shall not be limited by the amount of the undertaking.



6213 - Service of summons.

6213. Service of summons. An order of attachment granted before service is made on the defendant against whom the attachment is granted is valid only if, within sixty days after the order is granted, a summons is served upon the defendant or first publication of the summons against the defendant is made pursuant to an order and publication is subsequently completed, except that a person upon whom the order of attachment is served shall not be liable for acting upon it as if it were valid without knowledge of the invalidity. If the defendant dies within sixty days after the order is granted and before the summons is served upon him or publication is completed, the order is valid only if the summons is served upon his executor or administrator within sixty days after letters are issued. Upon such terms as may be just and upon good cause shown the court may extend the time, not exceeding sixty days, within which the summons must be served or publication commenced pursuant to this section, provided that the application for extension is made before the expiration of the time fixed.



6214 - Levy upon personal property by service of order.

6214. Levy upon personal property by service of order. (a) Method of levy. The sheriff shall levy upon any interest of the defendant in personal property, or upon any debt owed to the defendant, by serving a copy of the order of attachment upon the garnishee, or upon the defendant if property to be levied upon is in the defendant's possession or custody, in the same manner as a summons except that such service shall not be made by delivery of a copy to a person authorized to receive service of summons solely by a designation filed pursuant to a provision of law other than rule 318.

(b) Effect of levy; prohibition of transfer. A levy by service of an order of attachment upon a person other than the defendant is effective only if, at the time of service, such person owes a debt to the defendant or such person is in the possession or custody of property in which such person knows or has reason to believe the defendant has an interest, or if the plaintiff has stated in a notice which shall be served with the order that a specified debt is owed by the person served to the defendant or that the defendant has an interest in specified property in the possession or custody of the person served. All property in which the defendant is known or believed to have an interest then in and thereafter coming into the possession or custody of such a person, including any specified in the notice, and all debts of such a person, including any specified in the notice, then due and thereafter coming due to the defendant, shall be subject to the levy. Unless the court orders otherwise, the person served with the order shall forthwith transfer or deliver all such property, and pay all such debts upon maturity, up to the amount specified in the order of attachment, to the sheriff and execute any document necessary to effect the payment, transfer or delivery. After such payment, transfer or delivery, property coming into the possession or custody of the garnishee, or debt incurred by him, shall not be subject to the levy. Until such payment, transfer or delivery is made, or until the expiration of ninety days after the service of the order of attachment upon him, or of such further time as is provided by any subsequent order of the court served upon him, whichever event first occurs, the garnishee is forbidden to make or suffer any sale, assignment or transfer of, or any interference with any such property, or pay over or otherwise dispose of any such debt, to any person other than the sheriff, except upon direction of the sheriff or pursuant to an order of the court. A garnishee, however, may collect or redeem an instrument received by him for such purpose and he may sell or transfer in good faith property held as collateral or otherwise pursuant to pledge thereof or at the direction of any person other than the defendant authorized to direct sale or transfer, provided that the proceeds in which the defendant has an interest be retained subject to the levy. A plaintiff who has specified personal property or debt to be levied upon in a notice served with an order of attachment shall be liable to the owner of the property or the person to whom the debt is owed, if other than the defendant, for any damages sustained by reason of the levy.

(c) Seizure by sheriff; notice of satisfaction. Where property or debts have been levied upon by service of an order of attachment, the sheriff shall take into his actual custody all such property capable of delivery and shall collect and receive all such debts. When the sheriff has taken into his actual custody property or debts having value sufficient to satisfy the amount specified in the order of attachment, the sheriff shall notify the defendant and each person upon whom the order of attachment was served that the order of attachment has been fully executed.

(d) Proceeding to compel payment or delivery. Where property or debts have been levied upon by service of an order of attachment, the plaintiff may commence a special proceeding against the garnishee served with the order to compel the payment, delivery or transfer to the sheriff of such property or debts, or to secure a judgment against the garnishee. Notice of petition shall also be served upon the parties to the action and the sheriff. A garnishee may interpose any defense or counterclaim which he might have interposed against the defendant if sued by him. The court may permit any adverse claimant to intervene in the proceeding and may determine his rights in accordance with section 6221.

(e) Failure to proceed. At the expiration of ninety days after a levy is made by service of the order of attachment, or of such further time as the court, upon motion of the plaintiff on notice to the parties to the action, has provided, the levy shall be void except as to property or debts which the sheriff has taken into his actual custody, collected or received or as to which a proceeding under subdivision (d) has been commenced.



6215 - Levy upon personal property by seizure.

6215. Levy upon personal property by seizure. If the plaintiff shall so direct and shall furnish the sheriff indemnity satisfactory to him or fixed by the court, the sheriff, as an alternative to the method prescribed by section 6214, shall levy upon property capable of delivery by taking the property into his actual custody. The sheriff shall forthwith serve a copy of the order of attachment in the manner prescribed by subdivision (a) of section 6214 upon the person from whose possession or custody the property was taken.



6216 - Levy upon real property.

6216. Levy upon real property. The sheriff shall levy upon any interest of the defendant in real property by filing with the clerk of the county in which the property is located a notice of attachment indorsed with the name and address of the plaintiff's attorney and stating the names of the parties to the action, the amount specified in the order of attachment and a description of the property levied upon. The clerk shall record and index the notice in the same books, in the same manner and with the same effect, as a notice of the pendency of an action.



6217 - Additional undertaking to carrier garnishee.

6217. Additional undertaking to carrier garnishee. A garnishee who is a common carrier may transport or deliver property actually loaded on a conveyance, notwithstanding the service upon him of an order of attachment, if it was loaded without reason to believe that an order of attachment affecting the property had been granted, unless the plaintiff gives an undertaking in an amount fixed by the court, that the plaintiff shall pay any such carrier all expenses and damages which may be incurred for unloading the property and for detention of the conveyance necessary for that purpose.



6218 - Sheriff's duties after levy.

6218. Sheriff's duties after levy. (a) Retention of property. The sheriff shall hold and safely keep all property or debts paid, delivered, transferred or assigned to him or taken into his custody to answer any judgment that may be obtained against the defendant in the action, unless otherwise directed by the court or the plaintiff, subject to the payment of the sheriff's fees and expenses. Any money shall be held for the benefit of the parties to the action in an interest-bearing trust account at a national or state bank or trust company. If the urgency of the case requires, the court may direct sale or other disposition of property, specifying the manner and terms thereof, with notice to the parties to the action and the garnishee who had possession of such property.

(b) Inventory. Within fifteen days after service of an order of attachment or forthwith after such order has been vacated or annulled, the sheriff shall file an inventory of property seized, a description of real property levied upon, the names and addresses of all persons served with the order of attachment, and an estimate of the value of all property levied upon.



6219 - Garnishee's statement.

6219. Garnishee's statement. Within ten days after service upon a garnishee of an order of attachment, or within such shorter time as the court may direct, the garnishee shall serve upon the sheriff a statement specifying all debts of the garnishee to the defendant, when the debts are due, all property in the possession or custody of the garnishee in which the defendant has an interest, and the amounts and value of the debts and property specified. If the garnishee has money belonging to, or is indebted to, the defendant in at least the amount of the attachment, he may limit his statement to that fact.



6220 - Disclosure.

6220. Disclosure. Upon motion of any interested person, at any time after the granting of an order of attachment and prior to final judgment in the action, upon such notice as the court may direct, the court may order disclosure by any person of information regarding any property in which the defendant has an interest, or any debts owing to the defendant.



6221 - Proceedings to determine adverse claims.

6221. Proceedings to determine adverse claims. Prior to the application of property or debt to the satisfaction of a judgment, any interested person may commence a special proceeding against the plaintiff to determine the rights of adverse claimants to the property or debt. Service of process in such a proceeding shall be made by serving a notice of petition upon the sheriff and upon each party in the same manner as a notice of motion. The proceeding may be commenced in the county where the property was levied upon, or in the county where the order of attachment is filed. The court may vacate or discharge the attachment, void the levy, direct the disposition of the property or debt, direct that undertakings be provided or released, or direct that damages be awarded. Where there appear to be disputed questions of fact, the court shall order a separate trial, indicating the person who shall have possession of the property pending a decision and the undertaking, if any, which such person shall give. If the court determines that the adverse claim was fraudulent, it may require the claimant to pay the plaintiff the reasonable expenses incurred in the proceeding, including reasonable attorney's fees, and any other damages suffered by reason of the claim. The commencement of the proceeding shall not of itself subject the adverse claimant to personal jurisdiction with respect to any matter other than the claim asserted in the proceeding.



6222 - Discharge of attachment.

6222. Discharge of attachment. A defendant whose property or debt has been levied upon may move, upon notice to the plaintiff and the sheriff, for an order discharging the attachment as to all or a part of the property or debt upon payment of the sheriff's fees and expenses. On such a motion, the defendant shall give an undertaking, in an amount equal to the value of the property or debt sought to be discharged, that the defendant will pay to the plaintiff the amount of any judgment which may be recovered in the action against him, not exceeding the amount of the undertaking. Making a motion or giving an undertaking under this section shall not of itself constitute an appearance in the action.



6223 - Vacating or modifying attachment.

6223. Vacating or modifying attachment. (a) Motion to vacate or modify. Prior to the application of property or debt to the satisfaction of a judgment, the defendant, the garnishee or any person having an interest in the property or debt may move, on notice to each party and the sheriff, for an order vacating or modifying the order of attachment. Upon the motion, the court may give the plaintiff a reasonable opportunity to correct any defect. If, after the defendant has appeared in the action, the court determines that the attachment is unnecessary to the security of the plaintiff, it shall vacate the order of attachment. Such a motion shall not of itself constitute an appearance in the action.

(b) Burden of proof. Upon a motion to vacate or modify an order of attachment the plaintiff shall have the burden of establishing the grounds for the attachment, the need for continuing the levy and the probability that he will succeed on the merits.



6224 - Annulment of attachment.

6224. Annulment of attachment. An order of attachment is annulled when the action in which it was granted abates or is discontinued, or a judgment entered therein in favor of the plaintiff is fully satified, or a judgment is entered therein in favor of the defendant. In the last specified case a stay of proceedings suspends the effect of the annulment, and a reversal or vacating of the judgment revives the order of attachment.



6225 - Return of property; directions to clerk and sheriff.

6225. Return of property; directions to clerk and sheriff. Upon motion of any interested person, on notice to the sheriff and each party, the court may direct the clerk of any county to cancel a notice of attachment and may direct the sheriff to dispose of, account for, assign, return or release any property or debt, or the proceeds thereof, or any undertaking, or to file additional inventories or returns, subject to the payment of the sheriff's fees and expenses. The court shall direct that notice of the motion be given to the plaintiffs in other orders of attachment, if any, and to the judgment creditors of executions, if any, affecting any property or debt, or the proceeds thereof, sought to be returned or released.



6226 - Disposition of attached property after execution issued; priority of orders of attachment.

6226. Disposition of attached property after execution issued; priority of orders of attachment. Where an execution is issued upon a judgment entered against the defendant, the sheriff's duty with respect to custody and disposition of property or debt levied upon pursuant to an order of attachment is the same as if he had levied upon it pursuant to the execution. The priority among two or more orders of attachment against the same defendant shall be in the order in which they were delivered to the officer who levied upon the property or debt. The priority between an order of attachment and an execution, or a payment, delivery or receivership order, is set forth in section 5234.






Article 63 - (Civil Practice Law & Rules) INJUNCTION

6301 - Grounds for preliminary injunction and temporary restraining order.

6301. Grounds for preliminary injunction and temporary restraining order. A preliminary injunction may be granted in any action where it appears that the defendant threatens or is about to do, or is doing or procuring or suffering to be done, an act in violation of the plaintiff's rights respecting the subject of the action, and tending to render the judgment ineffectual, or in any action where the plaintiff has demanded and would be entitled to a judgment restraining the defendant from the commission or continuance of an act, which, if committed or continued during the pendency of the action, would produce injury to the plaintiff. A temporary restraining order may be granted pending a hearing for a preliminary injunction where it appears that immediate and irreparable injury, loss or damage will result unless the defendant is restrained before the hearing can be had.



6311 - Preliminary injunction.

6311. Preliminary injunction. 1. A preliminary injunction may be granted only upon notice to the defendant. Notice of the motion may be served with the summons or at any time thereafter and prior to judgment. A preliminary injunction to restrain a public officer, board or municipal corporation of the state from performing a statutory duty may be granted only by the supreme court at a term in the department in which the officer or board is located or in which the duty is required to be performed.

2. Notice of motion for a preliminary injunction to restrain state officers or boards of state officers under the provisions of this section must be upon notice served upon the defendant or respondent, state officers or board of state officers and must be served upon the attorney general by delivery of such notice to an assistant attorney general at an office of the attorney general in the county in which venue of the action is designated or if there is no office of the attorney general in such county, at the office of the attorney general nearest such county.



R6312 - Motion papers; undertaking; issues of fact.

Rule 6312. Motion papers; undertaking; issues of fact. (a) Affidavit; other evidence. On a motion for a preliminary injunction the plaintiff shall show, by affidavit and such other evidence as may be submitted, that there is a cause of action, and either that the defendant threatens or is about to do, or is doing or procuring or suffering to be done, an act in violation of the plaintiff's rights respecting the subject of the action and tending to render the judgment ineffectual; or that the plaintiff has demanded and would be entitled to a judgment restraining the defendant from the commission or continuance of an act, which, if committed or continued during the pendency of the action, would produce injury to the plaintiff.

(b) Undertaking. Except as provided in section 2512, prior to the granting of a preliminary injunction, the plaintiff shall give an undertaking in an amount to be fixed by the court, that the plaintiff, if it is finally determined that he or she was not entitled to an injunction, will pay to the defendant all damages and costs which may be sustained by reason of the injunction, including:

1. if the injunction is to stay proceedings in another action, on any ground other than that a report, verdict or decision was obtained by actual fraud, all damages and costs which may be, or which have been, awarded in the other action to the defendant as well as all damages and costs which may be awarded him or her in the action in which the injunction was granted; or,

2. if the injunction is to stay proceedings in an action to recover real property, or for dower, on any ground other than that a verdict, report or decision was obtained by actual fraud, all damages and costs which may be, or which have been, awarded to the defendant in the action in which the injunction was granted, including the reasonable rents and profits of, and any wastes committed upon, the real property which is sought to be recovered or which is the subject of the action for dower, after the granting of the injunction; or,

3. if the injunction is to stay proceedings upon a judgment for a sum of money on any ground other than that the judgment was obtained by actual fraud, the full amount of the judgment as well as all damages and costs which may be awarded to the defendant in the action in which the injunction was granted.

(c) Issues of fact. Provided that the elements required for the issuance of a preliminary injunction are demonstrated in the plaintiff's papers, the presentation by the defendant of evidence sufficient to raise an issue of fact as to any of such elements shall not in itself be grounds for denial of the motion. In such event the court shall make a determination by hearing or otherwise whether each of the elements required for issuance of a preliminary injunction exists.



6313 - Temporary restraining order.

6313. Temporary restraining order. (a) Generally. If, on a motion for a preliminary injunction, the plaintiff shall show that immediate and irreparable injury, loss or damages will result unless the defendant is restrained before a hearing can be had, a temporary restraining order may be granted without notice. Upon granting a temporary restraining order, the court shall set the hearing for the preliminary injunction at the earliest possible time. No temporary restraining order may be granted in an action arising out of a labor dispute as defined in section eight hundred seven of the labor law, nor against a public officer, board or municipal corporation of the state to restrain the performance of statutory duties.

(b) Service. Unless the court orders otherwise, a temporary restraining order together with the papers upon which it was based, and a notice of hearing for the preliminary injunction, shall be personally served in the same manner as a summons.

(c) Undertaking. Prior to the granting of a temporary restraining order the court may, in its discretion, require the plaintiff to give an undertaking in an amount to be fixed by the court, containing terms similar to those set forth in subdivision (b) of rule 6312, and subject to the exception set forth therein.



6314 - Vacating or modifying preliminary injunction or temporary restraining order.

6314. Vacating or modifying preliminary injunction or temporary restraining order. A defendant enjoined by a preliminary injunction may move at any time, on notice to the plaintiff, to vacate or modify it. On motion, without notice, made by a defendant enjoined by a temporary restraining order, the judge who granted it, or in his absence or disability, another judge, may vacate or modify the order. An order granted without notice and vacating or modifying a temporary restraining order shall be effective when, together with the papers upon which it is based, it is filed with the clerk and served upon the plaintiff. As a condition to granting an order vacating or modifying a preliminary injunction or a temporary restraining order, a court may require the defendant, except where the defendant is a public body or officer, to give an undertaking, in an amount to be fixed by the court, that the defendant shall pay to the plaintiff any loss sustained by reason of the vacating or modifying order.



6315 - Ascertaining damages sustained by reason of preliminary injunction or temporary restraining order.

6315. Ascertaining damages sustained by reason of preliminary injunction or temporary restraining order. The damages sustained by reason of a preliminary injunction or temporary restraining order may be ascertained upon motion on such notice to all interested persons as the court shall direct. Where the defendant enjoined was an officer of a corporation or joint-stock association or a representative of another person, and the amount of the undertaking exceeds the damages sustained by the defendant by reason of the preliminary injunction or temporary restraining order, the damages sustained by such corporation, association or person represented, to the amount of such excess, may also be ascertained. The amount of damages so ascertained is conclusive upon all persons who were served with notice of the motion and such amount may be recovered by the person entitled thereto in a separate action.



6330 - Obscene prints and articles; jurisdiction.

6330. Obscene prints and articles; jurisdiction. The supreme court has jurisdiction to enjoin the sale or distribution of obscene prints and articles, as hereinafter specified:

1. The district attorney of any county, the chief executive officer of any city, town or village or the corporation counsel, or if there be none, the chief legal officer of any city, town, or village, in which a person, firm or corporation publishes, sells or distributes or displays or is about to sell or distribute or display or has in his possession with intent to sell or display or distribute or is about to acquire possession with intent to sell, display or distribute any book, magazine, pamphlet, comic book, story paper, writing, paper, picture, motion picture, drawing, photograph, figure, image or any written or printed matter of an indecent character, which is obscene, lewd, lascivious, filthy, indecent or disgusting, or which contains an article or instrument of indecent or immoral use or purports to be for indecent or immoral use or purpose; or in any other respect defined in section 235.00 of the penal law, may maintain an action for an injunction against such person, firm or corporation in the supreme court to prevent the sale or further sale or the distribution or further distribution or the acquisition, publication or possession within the state of any book, magazine, pamphlet, comic book, story paper, writing, paper, picture, motion picture, drawing, photograph, figure or image or any written or printed matter of an indecent character, herein described or described in section 235.00 of the penal law.

2. The person, firm or corporation sought to be enjoined shall be entitled to a trial of the issues within one day after joinder of issue and a decision shall be rendered by the court within two days of the conclusion of the trial.

3. In the event that a final order or judgment of injunction be entered in favor of such officer of the city, town or village and against the person, firm or corporation sought to be enjoined, such final order of judgment shall contain a provision directing the person, firm or corporation to surrender to such peace officer, acting pursuant to his special duties, or police officer, as the court may direct or to the sheriff of the county in which the action was brought any of the matter described in paragraph one hereof and such officer or sheriff shall be directed to seize and destroy the same.

4. In any action brought as herein provided such officer of the city, town or village shall not be required to file any undertaking before the issuance of an injunction order provided for in paragraph two hereof, shall not be liable for costs and shall not be liable for damages sustained by reason of the injunction order in cases where judgment is rendered in favor of the person, firm or corporation sought to be enjoined.

5. Every person, firm or corporation who sells, distributes, or acquires possession with intent to sell or distribute any of the matter described in paragraph one hereof, after the service upon him of a summons and complaint in an action brought by such officer of any county, city, town or village pursuant to this section is chargeable with knowledge of the contents thereof.

6. The court, in its adjudication, may (1) grant the relief sought (2) deny the relief sought or (3) enjoin the sale, further sale, display, distribution, further distribution, acquisition, publication, or possession of the material, to persons under the age of seventeen, upon a finding that the material is of the kind described in paragraph a or b of subdivision one of section 235.21 of the penal law.






Article 64 - (Civil Practice Law & Rules) RECEIVERSHIP

6401 - Appointment and powers of temporary receiver.

6401. Appointment and powers of temporary receiver. (a) Appointment of temporary receiver; joinder of moving party. Upon motion of a person having an apparent interest in property which is the subject of an action in the supreme or a county court, a temporary receiver of the property may be appointed, before or after service of summons and at any time prior to judgment, or during the pendency of an appeal, where there is danger that the property will be removed from the state, or lost, materially injured or destroyed. A motion made by a person not already a party to the action constitutes an appearance in the action and the person shall be joined as a party.

(b) Powers of temporary receiver. The court appointing a receiver may authorize him to take and hold real and personal property, and sue for, collect and sell debts or claims, upon such conditions and for such purposes as the court shall direct. A receiver shall have no power to employ counsel unless expressly so authorized by order of the court. Upon motion of the receiver or a party, powers granted to a temporary receiver may be extended or limited or the receivership may be extended to another action involving the property.

(c) Duration of temporary receivership. A temporary receivership shall not continue after final judgment unless otherwise directed by the court.



6402 - Oath.

6402. Oath. A temporary receiver, before entering upon his duties, shall be sworn faithfully and fairly to discharge the trust committed to him. The oath may be administered by any person authorized to take acknowledgments of deeds by the real property law. The oath may be waived upon consent of all parties.



6403 - Undertaking.

6403. Undertaking. A temporary receiver shall give an undertaking in an amount to be fixed by the court making the appointment, that he will faithfully discharge his duties.



6404 - Accounts.

6404. Accounts. A temporary receiver shall keep written accounts itemizing receipts and expenditures, and describing the property and naming the depository of receivership funds, which shall be open to inspection by any person having an apparent interest in the property. Upon motion of the receiver or of any person having an apparent interest in the property, the court may require the keeping of particular records or direct or limit inspection or require presentation of a temporary receiver's accounts. Notice of a motion for the presentation of a temporary receiver's accounts shall be served upon the sureties on his undertaking as well as upon each party.



6405 - Removal.

6405. Removal. Upon motion of any party or upon its own initiative, the court which appointed a receiver may remove him at any time.






Article 65 - (Civil Practice Law & Rules) NOTICE OF PENDENCY

6501 - Notice of pendency; constructive notice.

6501. Notice of pendency; constructive notice. A notice of pendency may be filed in any action in a court of the state or of the United States in which the judgment demanded would affect the title to, or the possession, use or enjoyment of, real property, except in a summary proceeding brought to recover the possession of real property. The pendency of such an action is constructive notice, from the time of filing of the notice only, to a purchaser from, or incumbrancer against, any defendant named in a notice of pendency indexed in a block index against a block in which property affected is situated or any defendant against whose name a notice of pendency is indexed. A person whose conveyance or incumbrance is recorded after the filing of the notice is bound by all proceedings taken in the action after such filing to the same extent as a party.



R6511 - Filing, content and indexing of notice of pendency.

Rule 6511. Filing, content and indexing of notice of pendency. (a) Filing. In a case specified in section 6501, the notice of pendency shall be filed in the office of the clerk of any county where property affected is situated, before or after service of summons and at any time prior to judgment. Unless it has already been filed in that county, the complaint shall be filed with the notice of pendency.

(b) Content; designation of index. A notice of pendency shall state the names of the parties to the action, the object of the action and a description of the property affected. A notice of pendency filed with a clerk who maintains a block index shall contain a designation of the number of each block on the land map of the county which is affected by the notice. Except in an action for partition a notice of pendency filed with a clerk who does not maintain a block index shall contain a designation of the names of each defendant against whom the notice is directed to be indexed.

(c) Indexing. Each county clerk with whom a notice of pendency is filed shall immediately record it and index it against the blocks or names designated. A county clerk who does not maintain a block index shall index a notice of pendency of an action for partition against the names of each plaintiff and each defendant not designated as wholly fictitious.

(d) Electronic indexing. A county clerk may adopt a new indexing system utilizing electro-mechanical, electronic or any other method he deems suitable for maintaining the indexes.



6512 - Service of summons.

6512. Service of summons. A notice of pendency is effective only if, within thirty days after filing, a summons is served upon the defendant or first publication of the summons against the defendant is made pursuant to an order and publication is subsequently completed. If the defendant dies within thirty days after filing and before the summons is served upon him or publication is completed, the notice is effective only if the summons is served upon his executor or administrator within sixty days after letters are issued.



6513 - Duration of notice of pendency.

6513. Duration of notice of pendency. A notice of pendency shall be effective for a period of three years from the date of filing. Before expiration of a period or extended period, the court, upon motion of the plaintiff and upon such notice as it may require, for good cause shown, may grant an extension for a like additional period. An extension order shall be filed, recorded and indexed before expiration of the prior period.



6514 - Motion for cancellation of notice of pendency.

6514. Motion for cancellation of notice of pendency. (a) Mandatory cancellation. The court, upon motion of any person aggrieved and upon such notice as it may require, shall direct any county clerk to cancel a notice of pendency, if service of a summons has not been completed within the time limited by section 6512; or if the action has been settled, discontinued or abated; or if the time to appeal from a final judgment against the plaintiff has expired; or if enforcement of a final judgment against the plaintiff has not been stayed pursuant to section 5519.

(b) Discretionary cancellation. The court, upon motion of any person aggrieved and upon such notice as it may require, may direct any county clerk to cancel a notice of pendency, if the plaintiff has not commenced or prosecuted the action in good faith.

(c) Costs and expenses. The court, in an order cancelling a notice of pendency under this section, may direct the plaintiff to pay any costs and expenses occasioned by the filing and cancellation, in addition to any costs of the action.

(d) Cancellation by stipulation. At any time prior to entry of judgment, a notice of pendency shall be cancelled by the county clerk without an order, on the filing with him of

1. an affidavit by the attorney for the plaintiff showing which defendants have been served with process, which defendants are in default in appearing or answering, and which defendants have appeared or answered and by whom, and

2. a stipulation consenting to the cancellation, signed by the attorney for the plaintiff and by the attorneys for all the defendants who have appeared or answered including those who have waived all notices, and executed and acknowledged, in the form required to entitle a deed to be recorded, by the defendants who have been served with process and have not appeared but whose time to do so has not expired, and by any defendants who have appeared in person.

(e) Cancellation by plaintiff. At any time prior to the entry of judgment a notice of pendency of action shall be cancelled by the county clerk without an order, on the filing with him of an affidavit by the attorney for the plaintiff showing that there have been no appearances and that the time to appear has expired for all parties.



6515 - Undertaking for cancellation of notice of pendency; security by plaintiff.

6515. Undertaking for cancellation of notice of pendency; security by plaintiff. In any action other than a foreclosure action as defined in subdivision (b) of section 6516 of this article or for partition or dower, the court, upon motion of any person aggrieved and upon such notice as it may require, may direct any county clerk to cancel a notice of pendency, upon such terms as are just, whether or not the judgment demanded would affect specific real property, if the moving party shall give an undertaking in an amount to be fixed by the court, and if:

1. the court finds that adequate relief can be secured to the plaintiff by the giving of such an undertaking; or

2. in such action, the plaintiff fails to give an undertaking, in an amount to be fixed by the court, that the plaintiff will indemnify the moving party for the damages that he or she may incur if the notice is not cancelled.



6516 - Successive notices of pendency.

6516. Successive notices of pendency. (a) In a foreclosure action, a successive notice of pendency may be filed to comply with section thirteen hundred thirty-one of the real property actions and proceedings law, notwithstanding that a previously filed notice of pendency in such action or in a previous foreclosure action has expired pursuant to section 6513 of this article or has become ineffective because service of a summons had not been completed within the time limited by section 6512 of this article, whether or not such expiration or such ineffectiveness has been determined by the court. This subdivision is inapplicable to an action to foreclose a mechanic's lien, notwithstanding section forty-three of the lien law.

(b) For the purposes of this article, the term "foreclosure action" shall mean any action or proceeding in which the provisions of section thirteen hundred thirty-one of the real property actions and proceedings law are applicable or in which a similar requirement is imposed by law.

(c) Except as provided in subdivision (a) of this section, a notice of pendency may not be filed in any action in which a previously filed notice of pendency affecting the same property had been cancelled or vacated or had expired or become ineffective.

(d) Nothing contained in this section shall be construed as making the requirements of section thirteen hundred thirty-one of the real property actions and proceedings law applicable to a proceeding to foreclose a tax lien in which a list of delinquent taxes has been filed pursuant to subdivision seven of section eleven hundred twenty-two of the real property tax law or any comparable law, or as precluding the filing of a successive list of delinquent taxes in such a proceeding.






Article 70 - (Civil Practice Law & Rules) HABEAS CORPUS

7001 - Application of article; special proceeding.

7001. Application of article; special proceeding. Except as otherwise prescribed by statute, the provisions of this article are applicable to common law or statutory writs of habeas corpus and common law writs of certiorari to inquire into detention. A proceeding under this article is a special proceeding.



7002 - Petition.

7002. Petition. (a) By whom made. A person illegally imprisoned or otherwise restrained in his liberty within the state, or one acting on his behalf or a party in a child abuse proceeding subsequent to an order of the family court, may petition without notice for a writ of habeas corpus to inquire into the cause of such detention and for deliverance. A judge authorized to issue writs of habeas corpus having evidence, in a judicial proceeding before him, that any person is so detained shall, on his own initiative, issue a writ of habeas corpus for the relief of that person.

(b) To whom made. Except as provided in paragraph five of this subdivision, a petition for the writ shall be made to:

1. the supreme court in the judicial district in which the person is detained; or

2. the appellate division in the department in which the person is detained; or

3. any justice of the supreme court; or

4. a county judge being or residing within the county in which the person is detained; where there is no judge within the county capable of issuing the writ, or if all within the county capable of doing so have refused, the petition may be made to a county judge being or residing within an adjoining county.

5. in a city having a population of one million or more inhabitants, a person held as a trial inmate in a city detention institution shall petition for a writ to the supreme court in the county in which the charge for which the inmate is being detained is pending. Such inmate may also petition for a writ to the appellate division in the department in which he is detained or to any justice of the supreme court provided that the writ shall be made returnable before a justice of the supreme court held in the county in which the charge for which the inmate is being detained is pending.

(c) Content. The petition shall be verified and shall state, or shall be accompanied by an affidavit which shall state,

1. that the person in whose behalf the petition is made is detained, naming the person by whom he is detained and the place of detention if they are known, or describing them if they are not known; where the detention is by virtue of a mandate, a copy of it shall be annexed to the petition, or sufficient reason why a copy could not be obtained shall be stated;

2. the cause or pretense of the detention, according to the best knowledge and belief of the petitioner;

3. that a court or judge of the United States does not have exclusive jurisdiction to order him released;

4. if the writ is sought because of an illegal detention, the nature of the illegality;

5. whether any appeal has been taken from any order by virtue of which the person is detained, and, if so, the result;

6. the date, and the court or judge to whom made, of every previous application for the writ, the disposition of each such application and of any appeal taken, and the new facts, if any, presented in the petition that were not presented in any previous application; and

7. if the petition is made to a county judge outside the county in which the person is detained, the facts which authorize such judge to act.



7003 - When the writ shall be issued.

7003. When the writ shall be issued. (a) Generally. The court to whom the petition is made shall issue the writ without delay on any day, or, where the petitioner does not demand production of the person detained or it is clear that there is no disputable issue of fact, order the respondent to show cause why the person detained should not be released. If it appears from the petition or the documents annexed thereto that the person is not illegally detained or that a court or judge of the United States has exclusive jurisdiction to order him released, the petition shall be denied.

(b) Successive petitions for writ. A court is not required to issue a writ of habeas corpus if the legality of the detention has been determined by a court of the state on a prior proceeding for a writ of habeas corpus and the petition presents no ground not theretofore presented and determined and the court is satisfied that the ends of justice will not be served by granting it.

(c) Penalty for violation. For a violation of this section in refusing to issue the writ, a judge, or, if the petition was made to a court, each member of the court who assents to the violation, forfeits to the person detained one thousand dollars, to be recovered by an action in his name or in the name of the petitioner to his use.



7004 - Content of writ.

7004. Content of writ. (a) For whom issued. The writ shall be issued on behalf of the state, and where issued upon the petition of a private person, it shall show that it was issued upon his relation.

(b) To whom directed. The writ shall be directed to, and the respondent shall be, the person having custody of the person detained.

(c) Before whom returnable. A writ to secure the discharge of a person from a state institution shall be made returnable before a justice of the supreme court or a county judge being or residing within the county in which the person is detained; if there is no such judge it shall be made returnable before the nearest accessible supreme court justice or county judge. In all other cases, the writ shall be made returnable in the county where it was issued, except that where the petition was made to the supreme court or to a supreme court justice outside the county in which the person is detained, such court or justice may make the writ returnable before any judge authorized to issue it in the county of detention.

(d) When returnable. The writ may be made returnable forthwith or on any day or time certain, as the case requires.

(e) Expenses; undertaking. A court issuing a writ directed to any person other than a public officer may require the petitioner to pay the charges of bringing up the person detained and to deliver an undertaking to the person having him in custody, in an amount fixed by the court, to pay the charges for taking back the person detained if he should be remanded. Service of the writ shall not be complete until such charge is paid or tendered and such undertaking is delivered.



7005 - Service of the writ.

7005. Service of the writ. A writ of habeas corpus may be served on any day. Service shall be made by delivering the writ and a copy of the petition to the person to whom it is directed. If he cannot with due diligence be found, the writ may be served by leaving it and a copy of the petition with any person who has custody of the person detained at the time. Where the person to whom the writ is directed conceals himself or refuses admittance, the writ may be served by affixing it and a copy of the petition in a conspicuous place on the outside either of his dwelling or of the place where the person is detained and mailing a copy of the writ and the petition to him at such dwelling or place, unless the court which issues the writ determines, for good cause shown, that such mailing shall be dispensed with, or directs service in some other manner which it finds reasonably calculated to give notice to such person of the proceeding. If the person detained is in the custody of a person other than the one to whom the writ is directed, a copy of the writ may be served upon the person having such custody with the same effect as if the writ had been directed to him.



7006 - Obedience to the writ.

7006. Obedience to the writ. (a) Generally; defects in form. A person upon whom the writ or a copy thereof is served, whether it is directed to him or not, shall make a return to it and, if required by it, produce the body of the person detained at the time and place specified, unless the person detained is too sick or infirm to make the required trip. A writ of habeas corpus shall not be disobeyed for defect of form so long as the identity of the person detained may be derived from its contents.

(b) Compelling obedience. If the person upon whom the writ or a copy thereof is served refuses or neglects fully to obey it, without showing sufficient cause, the court before whom the writ is returnable, upon proof of its service, shall forthwith issue a warrant of attachment against him directed to the sheriff in any county in which such person may be found requiring him to be brought before the court issuing the warrant; he may be ordered committed in close custody to the county jail until he complies with the order of the court. Where such person is a sheriff, the warrant shall be directed to a person specifically designated to execute it. Such person shall have power to call to his aid the same assistance as the sheriff in executing the warrant; a sheriff shall be committed to a jail in a county other than his own.

(c) Precept to bring up person detained. A court issuing a warrant of attachment as prescribed in subdivision (b) may at the same time, or thereafter, issue a precept to the person to whom the warrant is directed ordering him immediately to bring before the court the person detained.



7007 - Warrant preceding or accompanying writ.

7007. Warrant preceding or accompanying writ. A court authorized to issue a writ of habeas corpus, upon satisfactory proof that a person is wrongfully detained and will be removed from the state or suffer irreparable injury before he can be relieved by habeas corpus, shall issue a warrant of attachment directed to an appropriate officer requiring him immediately to bring the person detained before the court. A writ of habeas corpus directed to the person having custody of the person detained shall also be issued. Where it appears that the detention constitutes a criminal offense, the warrant may order the apprehension of the person responsible for the detention, who shall then be brought before the court issuing the warrant and examined as in a criminal case.



7008 - Return.

7008. Return. (a) When filed and served. The return shall consist of an affidavit to be served in the same manner as an answer in a special proceeding and filed at the time and place specified in the writ, or, where the writ is returnable forthwith, within twenty-four hours after its service.

(b) Content. The affidavit shall fully and explicitly state whether the person detained is or has been in the custody of the person to whom the writ is directed, the authority and cause of the detention, whether custody has been transferred to another, and the facts of and authority for any such transfer. A copy of any mandate by virtue of which the person is detained shall be annexed to the affidavit, and the original mandate shall be produced at the hearing; where the mandate has been delivered to the person to whom the person detained was transferred, or a copy of it cannot be obtained, the reason for failure to produce it and the substance of the mandate shall be stated in the affidavit.



7009 - Hearing.

7009. Hearing. (a) Notice before hearing. Where the detention is by virtue of a mandate, the court shall not adjudicate the issues in the proceeding until written notice of the time and place of the hearing has been served either personally eight days prior to the hearing, or in any other manner or time as the court may order,

1. where the mandate was issued in a civil cause, upon the person interested in continuing the detention or upon his attorney; or,

2. where a person is detained by order of the family court, or by order of any court while a proceeding affecting him or her is pending in the family court, upon the judge who made the order. In all such proceedings, the court shall be represented by the attorney-general; or,

3. in any other case, upon the district attorney of the county in which the person was detained when the writ was served and upon the district attorney of the county from which he was committed.

(b) Reply to return. The petitioner or the person detained may deny under oath, orally or in writing, any material allegation of the answering affidavits or allege any fact showing that the person detained is entitled to be discharged.

(c) Hearing to be summary. The court shall proceed in a summary manner to hear the evidence produced in support of and against the detention and to dispose of the proceeding as justice requires.

(d) Sickness or infirmity of person detained. Where it is proved to the satisfaction of the court that the person detained is too sick or infirm to be brought to the appointed place, the hearing may be held without his presence, may be adjourned, or may be held at the place where the prisoner is detained.

(e) Custody during proceeding. Pending final disposition, the court may place the person detained in custody or parole him or admit him to bail as justice requires.



7010 - Determination of proceeding.

7010. Determination of proceeding. (a) Discharge. If the person is illegally detained a final judgment shall be directed discharging him forthwith. No person detained shall be discharged for a defect in the form of the commitment, or because the person detaining him is not entitled to do so if another person is so entitled. A final judgment to discharge a person may be enforced by the court issuing the order by attachment in the manner prescribed in subdivision (b) of section 7006.

(b) Bail. If the person detained has been admitted to bail but the amount fixed is so excessive as to constitute an abuse of discretion, and he is not ordered discharged, the court shall direct a final judgment reducing bail to a proper amount. If the person detained has been denied bail, and he is not ordered discharged, the court shall direct a final judgment admitting him to bail forthwith, if he is entitled to be admitted to bail as a matter of right, or if it appears that the denial of bail constituted an abuse of discretion. Such judgment must fix the amount of bail, specify the time and place at which the person detained is required to appear, and order his release upon bail being given in accordance with the criminal procedure law.

(c) Remand. If the person detained is not ordered discharged and not admitted to bail, a final judgment shall be directed dismissing the proceeding, and, if he was actually produced in court, remanding him to the detention from which he was taken, unless the person then detaining him was not entitled to do so, in which case he shall be remanded to proper detention.



7011 - Appeal.

7011. Appeal. An appeal may be taken from a judgment refusing to grant a writ of habeas corpus or refusing an order to show cause issued under subdivision (a) of section 7003, or from a judgment made upon the return of such a writ or order to show cause. A person to whom notice is given pursuant to subdivision (a) of section 7009 is a party for purposes of appeal. The attorney-general may appeal in the name of the state in any case where a district attorney might do so. Where an appeal from a judgment admitting a person to bail is taken by the state, his release shall not be stayed thereby.



7012 - Redetention after discharge.

7012. Redetention after discharge. A person discharged upon the return of a writ of habeas corpus shall not be detained for the same cause, except by virtue of a subsequent lawful mandate.






Article 71 - (Civil Practice Law & Rules) RECOVERY OF CHATTEL

7101 - When action may be brought.

7101. When action may be brought. An action under this article may be brought to try the right to possession of a chattel.



7102 - Seizure of chattel on behalf of plaintiff.

7102. Seizure of chattel on behalf of plaintiff. (a) Seizure of chattel. When the plaintiff delivers to a sheriff an order of seizure, the papers on which the order was granted, the undertaking and a summons and complaint bearing the index number and the date of filing with the clerk of the court, in the action to recover the chattel, he shall seize the chattel in accordance with the provisions of the order and without delay.

(b) Service. The sheriff shall serve upon the person from whose possession the chattel is seized a copy of the order of seizure, the papers on which the order was granted, and the undertaking delivered to him by the plaintiff. Unless the order of seizure provides otherwise, the papers delivered to him by the plaintiff, shall be personally served by the sheriff on each defendant not in default in the same manner as a summons or as provided in section 314; if a defendant has appeared he shall be served in the manner provided for service of papers generally.

(c) Affidavit. The application for an order of seizure shall be supported by an affidavit which shall clearly identify the chattel to be seized and shall state:

1. that the plaintiff is entitled to possession by virtue of facts set forth;

2. that the chattel is wrongfully held by the defendant named;

3. whether an action to recover the chattel has been commenced, the defendants served, whether they are in default, and, if they have appeared, where papers may be served upon them;

4. the value of each chattel or class of chattels claimed, or the aggregate value of all chattels claimed;

5. if the plaintiff seeks the inclusion in the order of seizure of a provision authorizing the sheriff to break open, enter and search for the chattel, the place where the chattel is located and facts sufficient to establish probable cause to believe that the chattel is located at that place;

6. that no defense to the claim is known to the plaintiff; and

7. if the plaintiff seeks an order of seizure without notice, facts sufficient to establish that unless such order is granted without notice, it is probable the chattel will become unavailable for seizure by reason of being transferred, concealed, disposed of, or removed from the state, or will become substantially impaired in value.

(d) Order of seizure. 1. Upon presentation of the affidavit and undertaking and upon finding that it is probable the plaintiff will succeed on the merits and the facts are as stated in the affidavit, the court may grant an order directing the sheriff of any county where the chattel is found to seize the chattel described in the affidavit and including, if the court so directs, a provision that, if the chattel is not delivered to the sheriff, he may break open, enter and search for the chattel in the place specified in the affidavit. The plaintiff shall have the burden of establishing the grounds for the order.

2. Upon a motion for an order of seizure, the court, without notice to the defendant, may grant a temporary restraining order that the chattel shall not be removed from the state if it is a vehicle, aircraft or vessel or, otherwise, from its location, transferred, sold, pledged, assigned or otherwise disposed of or permitted to become subject to a security interest or lien until further order of the court. Unless the court otherwise directs, the restraining order does not prohibit a disposition of the chattel to the plaintiff. Disobedience of the order may be punished as a contempt of court.

3. An order as provided in paragraph one of this subdivision may be granted without notice only if, in addition to the other prerequisites for the granting of the order, the court finds that unless such order is granted without notice it is probable the chattel will become unavailable for seizure by reason of being transferred, concealed, disposed of, or removed from the state, or will become substantially impaired in value.

4. An order of seizure granted without notice shall provide that the plaintiff shall move for an order confirming the order of seizure on such notice to the defendant and sheriff and within such period, not to exceed five days after seizure, as the court shall direct. Unless the motion is made within such period, the order of seizure shall have no further effect and shall be vacated on motion and any chattel seized thereunder shall be returned forthwith to the defendant. Upon the motion to confirm, the plaintiff shall have the burden of establishing the grounds for confirmation.

(e) Undertaking. The undertaking shall be executed by sufficient surety, acceptable to the court. The condition of the undertaking shall be that the surety is bound in a specified amount, not less than twice the value of the chattel stated in the plaintiff's affidavit, for the return of the chattel to any person to whom possession is awarded by the judgment, and for payment of any sum awarded by the judgment against the person giving the undertaking. A person claiming only a lien on or security interest in the chattel may except to the plaintiff's surety.

(f) Disposition of chattel by sheriff. Unless the court orders otherwise, the sheriff shall retain custody of a chattel for a period of ten days after seizure where seizure is pursuant to an order granted on notice, and until served with an order of confirmation where seizure is pursuant to an order granted without notice. At the expiration of such period, the sheriff shall deliver the chattel to the plaintiff if there has not been served upon him a notice of exception to plaintiff's surety, a notice of motion for an impounding or returning order, or the necessary papers to reclaim the chattel. Upon failure of the surety on plaintiff's undertaking to justify, the sheriff shall deliver possession of the chattel to the person from whom it was seized.



7103 - Reclaiming, impounding or returning chattel.

7103. Reclaiming, impounding or returning chattel. (a) Reclaiming chattel. A chattel may be reclaimed by any person claiming the right to its possession, except a defendant claiming only a lien thereon or a security interest therein , by service upon the sheriff, and upon all parties to the action, of a notice that the reclaiming party requires a return of all or part of the chattels replevied; an undertaking executed as required by subdivision (e) of section 7102 and an affidavit stating that the reclaiming party is entitled to possession by virtue of facts set forth. The sheriff shall retain custody of the chattel for ten days after such papers have been served upon him. At the expiration of such period he shall deliver the chattel to the person serving the notice if there has not been served upon him a notice of exception to sureties or a notice of motion for an impounding order. Upon failure by the surety to justify, the sheriff shall deliver possession of the chattel to the plaintiff. If more than one person serves a reclaiming notice on the sheriff, the sheriff shall move, on notice to all parties, to have the court determine to whom the chattel shall be delivered.

(b) Impounding chattel. A chattel which is in the custody of the sheriff may be impounded pending judgment or further order of the court, upon motion of any person claiming the right to its possession, upon notice to the sheriff and to all parties to the action. The motion shall be granted if the chattel is of such a nature, or the circumstances are such, that the moving party, if found to be entitled to possession, would not be adequately compensated for its loss by the payment of its pecuniary value. An undertaking shall accompany the motion, in an amount not less than two hundred and fifty dollars, that the moving party will indemnify the sheriff for all expenses incurred by him in transporting, handling and safekeeping the chattel pending determination of the motion, and, if the motion is granted, pending judgment or further order of the court. All expenses resulting from impounding shall be taxed as disbursements in the action as the court may direct.

(c) Returning chattel. 1. If a chattel which is in the custody of the sheriff is personal property which if owned by a defendant would be exempt from application to the satisfaction of a money judgment, if the value of the possession of the chattel to the defendant is greater than the value of its possession to the plaintiff, if the interest of the plaintiff would not thereby be prejudiced and if the interests of justice so require, upon motion of the defendant, upon notice to the sheriff and to all parties to the action, and on such terms and on such security and conditions as to the court may seem proper, the court may order its return to the defendant.

2. If the court orders the return of the chattel to the defendant, it shall grant a restraining order that the chattel shall not be removed from the state if it is a vehicle, aircraft or vessel or, otherwise, from its location, transferred, sold, pledged, assigned or otherwise disposed of or permitted to become subject to a security interest or lien until further order of the court. Unless the court otherwise directs, the restraining order does not prohibit a disposition of the chattel to the plaintiff. Disobedience of the order may be punished as a contempt of court.

(d) Additional parties. A motion under this section, or service upon plaintiff of a notice of reclamation or exception to surety by a person not a party to the action, makes such a person a party to the action. Plaintiff shall serve a copy of the complaint upon such person within twenty days after he becomes a party.



7104 - Seizing, reclaiming or returning less than all chattels.

7104. Seizing, reclaiming or returning less than all chattels. Where the seizure of two or more chattels is required by the order of seizure, the sheriff shall seize those chattels which can be found. Less than all of the seized chattels may be impounded, reclaimed or returned. The value of the chattels seized, as stated in the affidavit of the plaintiff, or as determined by the court upon application of the defendant, shall be the value for the purposes of subsequent undertakings in the action. Unless the court orders otherwise, the sheriff may, at any time before entry of judgment, seize those chattels not yet seized; the proceedings for reclaiming, impounding or returning a chattel subsequently seized are the same as on a former seizure.



7105 - Sale of perishable property.

7105. Sale of perishable property. Upon motion with such notice as the court may require, the court may order the sheriff to sell perishable property which has been seized. The court shall prescribe the time and place of the sale, and the manner and time in which notice thereof shall be given. Unless the court orders otherwise, the sheriff, after deducting his fees and necessary expenses, shall pay the proceeds into court to be held pending determination of the action.



7106 - Payment of sheriff's fees and expenses; liability of sheriff.

7106. Payment of sheriff's fees and expenses; liability of sheriff. (a) Payment of sheriff's fees and expenses. The sheriff shall not deliver a chattel to the person entitled to possession unless such person shall, upon request, pay to the sheriff his lawful fees and the expenses necessarily incurred in taking and keeping the chattel. Such fees and expenses shall be taxed as costs in the action or may be taxed immediately upon motion and the sheriff may be required to refund any amount not found to be necessarily incurred.

(b) Liability of sheriff. A sheriff is liable for damages caused by his delivery of a chattel in violation of this article only to the extent that such damages can not be collected from the party to whom the chattel was delivered, or his surety. When a chattel is delivered by the sheriff to any party, as prescribed in this article, the sheriff ceases to be responsible for the sufficiency of the sureties of any party; until then, he is responsible for the sufficiency of the sureties of any party.



7107 - Sheriff's return.

7107. Sheriff's return. The sheriff shall file with the clerk a return within twenty days after he has delivered a chattel; it shall include all papers delivered to or served on him and a statement of all action taken by him. Where the sheriff has not filed a return before the hearing of a motion made by any party to punish him for contempt for such failure, he may be punished for contempt. At least ten days' notice of such motion shall be given to the sheriff.



7108 - Judgment; execution in certain cases; enforcement by contempt.

7108. Judgment; execution in certain cases; enforcement by contempt. (a) Generally. Damages for wrongful taking or detention or for injury to or depreciation of a chattel may be awarded to a party. If an order of seizure granted without notice is not confirmed as required pursuant to paragraph four of subdivision (d) of section 7102, the plaintiff, unless the court orders otherwise upon good cause shown, shall be liable to the defendant for all costs and damages, including reasonable attorney's fees, which may be sustained by reason of the granting of the order of seizure without notice, and the plaintiff's liability shall not be limited to the amount of the undertaking. Except as provided in subdivision (b), judgment shall award possession of each chattel to the prevailing party or, if the action is discontinued or dismissed, to the person from whom it was seized; and where the person awarded possession is not in possession when judgment is entered, it shall in the alternative, award the value of each chattel at the time of trial or the sum for which it was sold under section 7105, decreased by the value of the interest of an unsuccessful party.

(b) Where value of chattel should not be awarded; execution. A verdict, report or decision in favor of the defendant where the chattel is in possession of the plaintiff at the time it is rendered shall not fix the value of the chattel where:

1. the plaintiff is the owner of the chattel but it was rightfully distrained doing damage, and the value of the chattel is greater than the damages sustained by the defendant; or

2. the plaintiff is the owner of the chattel, but the defendant had a special property therein, the value of which is less than the value of the chattel.

The verdict, report or decision shall state why the value of the chattel is not fixed, and the final judgment shall award to the defendant the amount of damages or value of his special property and, if such sum is not collected, possession of the chattel. An execution shall direct the sheriff to deliver possession of the chattel to the defendant unless the party in possession pays the sum awarded to the defendant with interest and sheriff's fees and in case the chattel cannot be found within his county, then to satisfy that sum from the property of the party against whom the judgment is entered. If the chattel is in possession of the defendant, it may remain in his possession until the amount awarded is paid.

(c) Failure of jury to fix sum. If the jury shall fail to fix any sum required to be fixed by this section, such sum shall be fixed by a jury empanelled for the purpose upon motion made before the judge who presided at the trial within fifteen days after verdict.



7109 - Unique chattel.

7109. Unique chattel. (a) Injunction, temporary restraining order. Where the chattel is unique, the court may grant a preliminary injunction or temporary restraining order that the chattel shall not be removed from the state, transferred, sold, pledged, assigned or otherwise disposed of until the further order of the court.

(b) Judgment enforceable by contempt. Where the chattel is unique, the court, in addition to granting a judgment under section 7108, may direct that a party in possession deliver the chattel to the party entitled to possession. Disobedience of a judgment or order so directing may be punished as a contempt of court. If a party accepts the value of the chattel awarded to him by the judgment, he shall have no claim to the chattel.



7110 - Sheriff's powers.

7110. Sheriff's powers. If the order of seizure so provides, the sheriff, in accordance with the order of seizure, may break open, enter and search for the chattel in the place where the chattel may be and take the chattel into his possession.



7111 - Action on undertaking.

7111. Action on undertaking. An action on an undertaking cannot be maintained after final judgment until the return, wholly or partly unsatisfied, of an execution on the judgment for delivery of possession of the chattel or for payment of a sum of money in lieu of the chattel.



7112 - Testimony by deposition to ascertain location of chattel.

7112. Testimony by deposition to ascertain location of chattel. A party to an action to recover a chattel may move, upon such notice as the court may direct, upon a showing that he lacks knowledge of the location of the chattel or a part thereof, for an order to examine any person for the purpose of obtaining information with reference to such location. The order may be granted before or after service of summons and complaint, or anytime before or after final judgment, and may also restrain the adverse party from acting in violation of whatever rights the moving party may have in the chattel, upon the execution of a reasonable undertaking, with sufficient sureties, to reimburse the adverse party for all damages wrongfully caused by such restraint.






Article 72 - (Civil Practice Law & Rules) RECOVERY OF PENALTY OR FORFEITURE

7201 - Action by state.

7201. Action by state. (a) Statutory penalty or forfeiture. Where property has been forfeited or a penalty incurred to the state or to an officer, for its use, pursuant to statute, the attorney-general, or the district attorney of the county in which the action is triable, if such an action has not already been brought by the attorney-general, shall commence an action to recover the property or penalty. A recovery in such an action bars the recovery in any other action brought for the same cause.

(b) Forfeiture on conviction for treason. Where personal property is forfeited to the state upon a conviction of outlawry for treason, the attorney-general shall commence an action to recover the property or its value.

(c) Forfeiture of recognizance. Where the condition of a recognizance is broken, the recognizance is wholly forfeited by an order of the court directing its prosecution. Where a recognizance to the state is forfeited, it is not necessary to allege or prove any damages.



7202 - Action by person aggrieved.

7202. Action by person aggrieved. Where a penalty or forfeiture is given by a statute to a person aggrieved by the act or omission of another, the person aggrieved may commence an action to recover it.



7203 - Action by common informer.

7203. Action by common informer. (a) When maintainable. Where a penalty or forfeiture is given by a statute to any person, an action to recover it may be maintained by any person in his own name; but the action cannot be compromised or settled without the leave of the court.

(b) Service. The summons can be served only by an officer authorized by law to collect upon an execution issued out of the same court. The summons cannot be countermanded by the plaintiff before service. Immediately after it has been served, the officer shall file it with his certificate of service with the judge who issued it or with the clerk of the court.

(c) Action not barred by collusive recovery. The plaintiff may recover, notwithstanding the recovery of a judgment, for or against the defendant, in an action brought by another person, if the former judgment was recovered collusively and fraudulently.



7204 - Recovery of part of penalty or forfeiture.

7204. Recovery of part of penalty or forfeiture. Where a statute gives a pecuniary penalty or forfeiture not exceeding a specified sum, the whole sum or a part proportionate to the offense may be awarded.



7205 - Defense of good faith reliance on judicial decision.

7205. Defense of good faith reliance on judicial decision. No action for a penalty or forfeiture may be brought for an act done in good faith and pursuant to a construction given to a statute by a decision of an appellate court and adjudged lawful thereby, where such act was done prior to a reversal or the overruling of such decision.






Article 75 - (Civil Practice Law & Rules) ARBITRATION

7501 - Effect of arbitration agreement.

7501. Effect of arbitration agreement. A written agreement to submit any controversy thereafter arising or any existing controversy to arbitration is enforceable without regard to the justiciable character of the controversy and confers jurisdiction on the courts of the state to enforce it and to enter judgment on an award. In determining any matter arising under this article, the court shall not consider whether the claim with respect to which arbitration is sought is tenable, or otherwise pass upon the merits of the dispute.



7502 - Applications to the court; venue; statutes of limitation; provisional remedies.

7502. Applications to the court; venue; statutes of limitation; provisional remedies. (a) Applications to the court; venue. A special proceeding shall be used to bring before a court the first application arising out of an arbitrable controversy which is not made by motion in a pending action.

(i) The proceeding shall be brought in the court and county specified in the agreement. If the name of the county is not specified, proceedings to stay or bar arbitration shall be brought in the county where the party seeking arbitration resides or is doing business, and other proceedings affecting arbitration are to be brought in the county where at least one of the parties resides or is doing business or where the arbitration was held or is pending.

(ii) If there is no county in which the proceeding may be brought under paragraph (i) of this subdivision, the proceeding may be brought in any county.

(iii) Notwithstanding the entry of judgment, all subsequent applications shall be made by motion in the special proceeding or action in which the first application was made.

(iv) If an application to confirm an arbitration award made within the one year as provided by section seventy-five hundred ten of this article, or an application to vacate or modify an award made within the ninety days as provided by subdivision (a) of section seventy-five hundred eleven of this article, was denied or dismissed solely on the ground that it was made in the form of a motion captioned in an earlier special proceeding having reference to the arbitration instead of as a distinct special proceeding, the time in which to apply to confirm the award and the time in which to apply to vacate or modify the award may, notwithstanding that the applicable period of time has expired, be made at any time within ninety days after the effective date of this paragraph, and may be made in whatever form is appropriate (motion or special proceeding) pursuant to this subdivision.

(b) Limitation of time. If, at the time that a demand for arbitration was made or a notice of intention to arbitrate was served, the claim sought to be arbitrated would have been barred by limitation of time had it been asserted in a court of the state, a party may assert the limitation as a bar to the arbitration on an application to the court as provided in section 7503 or subdivision (b) of section 7511. The failure to assert such bar by such application shall not preclude its assertion before the arbitrators, who may, in their sole discretion, apply or not apply the bar. Except as provided in subdivision (b) of section 7511, such exercise of discretion by the arbitrators shall not be subject to review by a court on an application to confirm, vacate or modify the award.

(c) Provisional remedies. The supreme court in the county in which an arbitration is pending or in a county specified in subdivision (a) of this section, may entertain an application for an order of attachment or for a preliminary injunction in connection with an arbitration that is pending or that is to be commenced inside or outside this state, whether or not it is subject to the United Nations convention on the recognition and enforcement of foreign arbitral awards, but only upon the ground that the award to which the applicant may be entitled may be rendered ineffectual without such provisional relief. The provisions of articles 62 and 63 of this chapter shall apply to the application, including those relating to undertakings and to the time for commencement of an action (arbitration shall be deemed an action for this purpose), except that the sole ground for the granting of the remedy shall be as stated above. If an arbitration is not commenced within thirty days of the granting of the provisional relief, the order granting such relief shall expire and be null and void and costs, including reasonable attorney's fees, awarded to the respondent. The court may reduce or expand this period of time for good cause shown. The form of the application shall be as provided in subdivision (a) of this section.



7503 - Application to compel or stay arbitration; stay of action; notice of intention to arbitrate.

7503. Application to compel or stay arbitration; stay of action; notice of intention to arbitrate. (a) Application to compel arbitration; stay of action. A party aggrieved by the failure of another to arbitrate may apply for an order compelling arbitration. Where there is no substantial question whether a valid agreement was made or complied with, and the claim sought to be arbitrated is not barred by limitation under subdivision (b) of section 7502, the court shall direct the parties to arbitrate. Where any such question is raised, it shall be tried forthwith in said court. If an issue claimed to be arbitrable is involved in an action pending in a court having jurisdiction to hear a motion to compel arbitration, the application shall be made by motion in that action. If the application is granted, the order shall operate to stay a pending or subsequent action, or so much of it as is referable to arbitration.

(b) Application to stay arbitration. Subject to the provisions of subdivision (c), a party who has not participated in the arbitration and who has not made or been served with an application to compel arbitration, may apply to stay arbitration on the ground that a valid agreement was not made or has not been complied with or that the claim sought to be arbitrated is barred by limitation under subdivision (b) of section 7502.

(c) Notice of intention to arbitrate. A party may serve upon another party a demand for arbitration or a notice of intention to arbitrate, specifying the agreement pursuant to which arbitration is sought and the name and address of the party serving the notice, or of an officer or agent thereof if such party is an association or corporation, and stating that unless the party served applies to stay the arbitration within twenty days after such service he shall thereafter be precluded from objecting that a valid agreement was not made or has not been complied with and from asserting in court the bar of a limitation of time. Such notice or demand shall be served in the same manner as a summons or by registered or certified mail, return receipt requested. An application to stay arbitration must be made by the party served within twenty days after service upon him of the notice or demand, or he shall be so precluded. Notice of such application shall be served in the same manner as a summons or by registered or certified mail, return receipt requested. Service of the application may be made upon the adverse party, or upon his attorney if the attorney's name appears on the demand for arbitration or the notice of intention to arbitrate. Service of the application by mail shall be timely if such application is posted within the prescribed period. Any provision in an arbitration agreement or arbitration rules which waives the right to apply for a stay of arbitration is hereby declared null and void.



7504 - Court appointment of arbitrator.

7504. Court appointment of arbitrator. If the arbitration agreement does not provide for a method of appointment of an arbitrator, or if the agreed method fails or for any reason is not followed, or if an arbitrator fails to act and his successor has not been appointed, the court, on application of a party, shall appoint an arbitrator.



7505 - Powers of arbitrator.

7505. Powers of arbitrator. An arbitrator and any attorney of record in the arbitration proceeding has the power to issue subpoenas. An arbitrator has the power to administer oaths.



7506 - Hearing.

7506. Hearing. (a) Oath of arbitrator. Before hearing any testimony, an arbitrator shall be sworn to hear and decide the controversy faithfully and fairly by an officer authorized to administer an oath.

(b) Time and place. The arbitrator shall appoint a time and place for the hearing and notify the parties in writing personally or by registered or certified mail not less than eight days before the hearing. The arbitrator may adjourn or postpone the hearing. The court, upon application of any party, may direct the arbitrator to proceed promptly with the hearing and determination of the controversy.

(c) Evidence. The parties are entitled to be heard, to present evidence and to cross-examine witnesses. Notwithstanding the failure of a party duly notified to appear, the arbitrator may hear and determine the controversy upon the evidence produced.

(d) Representation by attorney. A party has the right to be represented by an attorney and may claim such right at any time as to any part of the arbitration or hearings which have not taken place. This right may not be waived. If a party is represented by an attorney, papers to be served on the party shall be served upon his attorney.

(e) Determination by majority. The hearing shall be conducted by all the arbitrators, but a majority may determine any question and render an award.

(f) Waiver. Except as provided in subdivision (d), a requirement of this section may be waived by written consent of the parties and it is waived if the parties continue with the arbitration without objection.



7507 - Award; form; time; delivery.

7507. Award; form; time; delivery. Except as provided in section 7508, the award shall be in writing, signed and affirmed by the arbitrator making it within the time fixed by the agreement, or, if the time is not fixed, within such time as the court orders. The parties may in writing extend the time either before or after its expiration. A party waives the objection that an award was not made within the time required unless he notifies the arbitrator in writing of his objection prior to the delivery of the award to him. The arbitrator shall deliver a copy of the award to each party in the manner provided in the agreement, or, if no provision is so made, personally or by registered or certified mail, return receipt requested.



7508 - Award by confession.

7508. Award by confession. (a) When available. An award by confession may be made for money due or to become due at any time before an award is otherwise made. The award shall be based upon a statement, verified by each party, containing an authorization to make the award, the sum of the award or the method of ascertaining it, and the facts constituting the liability.

(b) Time of award. The award may be made at any time within three months after the statement is verified.

(c) Person or agency making award. The award may be made by an arbitrator or by the agency or person named by the parties to designate the abitrator.



7509 - Modification of award by arbitrator.

7509. Modification of award by arbitrator. On written application of a party to the arbitrators within twenty days after delivery of the award to the applicant, the arbitrators may modify the award upon the grounds stated in subdivision (c) of section 7511. Written notice of the application shall be given to other parties to the arbitration. Written objection to modification must be served on the arbitrators and other parties to the arbitration within ten days of receipt of the notice. The arbitrators shall dispose of any application made under this section in writing, signed and acknowledged by them, within thirty days after either written objection to modification has been served on them or the time for serving said objection has expired, whichever is earlier. The parties may in writing extend the time for such disposition either before or after its expiration.



7510 - Confirmation of award.

7510. Confirmation of award. The court shall confirm an award upon application of a party made within one year after its delivery to him, unless the award is vacated or modified upon a ground specified in section 7511.



7511 - Vacating or modifying award.

7511. Vacating or modifying award. (a) When application made. An application to vacate or modify an award may be made by a party within ninety days after its delivery to him.

(b) Grounds for vacating.

1. The award shall be vacated on the application of a party who either participated in the arbitration or was served with a notice of intention to arbitrate if the court finds that the rights of that party were prejudiced by:

(i) corruption, fraud or misconduct in procuring the award; or

(ii) partiality of an arbitrator appointed as a neutral, except where the award was by confession; or

(iii) an arbitrator, or agency or person making the award exceeded his power or so imperfectly executed it that a final and definite award upon the subject matter submitted was not made; or

(iv) failure to follow the procedure of this article, unless the party applying to vacate the award continued with the arbitration with notice of the defect and without objection.

2. The award shall be vacated on the application of a party who neither participated in the arbitration nor was served with a notice of intention to arbitrate if the court finds that:

(i) the rights of that party were prejudiced by one of the grounds specified in paragraph one; or

(ii) a valid agreement to arbitrate was not made; or

(iii) the agreement to arbitrate had not been complied with; or

(iv) the arbitrated claim was barred by limitation under subdivision (b) of section 7502.

(c) Grounds for modifying. The court shall modify the award if:

1. there was a miscalculation of figures or a mistake in the description of any person, thing or property referred to in the award; or

2. the arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

3. the award is imperfect in a matter of form, not affecting the merits of the controversy.

(d) Rehearing. Upon vacating an award, the court may order a rehearing and determination of all or any of the issues either before the same arbitrator or before a new arbitrator appointed in accordance with this article. Time in any provision limiting the time for a hearing or award shall be measured from the date of such order or rehearing, whichever is appropriate, or a time may be specified by the court.

(e) Confirmation. Upon the granting of a motion to modify, the court shall confirm the award as modified; upon the denial of a motion to vacate or modify, it shall confirm the award.



7512 - Death or incompetency of a party.

7512. Death or incompetency of a party. Where a party dies after making a written agreement to submit a controversy to arbitration, the proceedings may be begun or continued upon the application of, or upon notice to, his executor or administrator or, where it relates to real property, his distributee or devisee who has succeeded to his interest in the real property. Where a committee of the property or of the person of a party to such an agreement is appointed, the proceedings may be continued upon the application of, or notice to, the committee. Upon the death or incompetency of a party, the court may extend the time within which an application to confirm, vacate or modify the award or to stay arbitration must be made. Where a party has died since an award was delivered, the proceedings thereupon are the same as where a party dies after a verdict.



7513 - Fees and expenses.

7513. Fees and expenses. Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including attorney's fees, incurred in the conduct of the arbitration, shall be paid as provided in the award. The court, on application, may reduce or disallow any fee or expense it finds excessive or allocate it as justice requires.



7514 - Judgment on an award.

7514. Judgment on an award. (a) Entry. A judgment shall be entered upon the confirmation of an award.

(b) Judgment-roll. The judgment-roll consists of the original or a copy of the agreement and each written extention of time within which to make an award; the statement required by section 7508 where the award was by confession; the award; each paper submitted to the court and each order of the court upon an application under sections 7510 and 7511; and a copy of the judgment.






Article 75-A - (Civil Practice Law & Rules) HEALTH CARE ARBITRATION

7550 - Definitions.

7550. Definitions. As used in this article:

(a) "Arbitration administrator" means an entity designated by the superintendent of financial services to administer the arbitration of disputes pursuant to this article.

(b) "Hospital" has the same meaning as is set forth in subdivision ten of section twenty-eight hundred one of the public health law.

(c) "Health maintenance organization" has the same meaning as is set forth in subdivision one of section forty-four hundred one of the public health law and shall include health maintenance organizations authorized pursuant to article forty-three of the insurance law.

(d) "Health care provider" includes any person or entity employed or otherwise involved in the provision of health care or treatment.



7551 - Applicability.

7551. Applicability. The provisions of this article shall apply to all claims for damages because of injury or death resulting from health care or treatment rendered or failed to be rendered to enrollees and other covered family members of health maintenance organizations and all other claims, cross-claims, counter-claims, and claims for contribution and indemnity arising from claims subject to agreements to arbitrate made pursuant to section forty-four hundred six-a of the public health law and to arbitrations authorized pursuant to section thirty hundred forty-five of this chapter.



7552 - Health care arbitration proceedings.

7552. Health care arbitration proceedings. (a) Proceedings pursuant to this article shall be commenced and conducted in accordance with article seventy-five of this chapter, except as otherwise provided by this article, and in accordance with rules promulgated by the arbitration administrator and approved by the superintendent of financial services.

(b) The standards of duty, practice, or care to be applied to a physician, dentist, hospital, health maintenance organization or other health care provider in the arbitration shall be the same standards as would be applied in a comparable medical or dental malpractice action.

(c) Damages shall be determined in accordance with provisions of law applicable to medical and dental malpractice actions. Attorney contingency fee agreements shall be valid and subject to provisions of law applicable to medical and dental malpractice actions.



7553 - Costs of the proceeding.

7553. Costs of the proceeding. The administrative expense of arbitrations shall be paid from the arbitration administration fund established pursuant to section five thousand six hundred three of the insurance law.



7554 - Selection of arbitrators.

7554. Selection of arbitrators. (a) An arbitration under this article shall be heard by a panel of three arbitrators. The chairperson of the panel shall be an attorney who shall be appointed to serve in such capacity on a full-time basis for a fixed term. The chairperson shall have jurisdiction over prehearing procedures. Qualifications for the selection of such chairpersons shall be established by the arbitration administrator, subject to the approval of the superintendent of financial services.

(b) Except as otherwise provided in subdivision (e) of this section, the remaining two arbitrators, hereinafter referred to as associate arbitrators, shall be selected from a pool of candidates established pursuant to the rules and procedures promulgated by the arbitration administrator and approved by the superintendent of financial services. Attorneys whose practice substantially involves representation in personal injury matters, physicians, dentists, hospital and health maintenance organization personnel and other health care providers shall not be eligible to serve as associate arbitrators. The rules and procedures pertaining to selection of associate arbitrators under this article shall provide that the arbitration administrator send simultaneously to each party an identical list of associate arbitrator candidates, together with a brief biographical statement on each candidate. A party may strike from the list any name which is unacceptable and shall number the remaining names in order of preference. When the lists are returned to the arbitration administrator they shall be compared and the first two mutually agreeable associate arbitrator candidates shall be invited to serve.

(c) When two mutually agreed upon associate arbitrators have not been selected from the first list, a second list of such candidates shall be sent in the manner provided for in subdivision (b) of this section.

(d) If a complete panel is not selected by mutual agreement of the parties pursuant to subdivisions (b) and (c) of this section, then, under applicable rules and procedures of the arbitration administrator, which are approved by the superintendent of financial services, the arbitration administrator shall appoint the remaining associate arbitrators. Any appointment of an associate arbitrator by the arbitration administrator shall be subject to challenge by any party for cause. To be sufficient, a challenge must allege facts which establish that community, professional or other pressures are likely to influence the objectivity of the appointed associate arbitrator. A decision on a request to strike an arbitrator for cause shall be made by the arbitration administrator.

(e) The parties shall not be restricted to the associate arbitrator candidates submitted for consideration. If all parties mutually agree upon one or more associate arbitrators, such arbitrators shall be invited to serve.



7555 - Screening for bias; communication with arbitrator candidates.

7555. Screening for bias; communication with arbitrator candidates. (a) Prior to inclusion on a list of proposed associate arbitrators, the arbitration administrator shall make an appropriate initial screening for bias and shall require associate arbitrator candidates for a particular case to complete a current personal disclosure statement under oath. In addition to other relevant information, the statement shall disclose any personal acquaintance with any of the parties or their counsel and the nature of such acquaintance. If the statement reveals facts which suggest the possibility of partiality, the arbitration administrator shall communicate those facts to the parties.

(b) No party shall communicate with an associate arbitrator candidate, directly or indirectly, except through the arbitration administrator, at any time after the filing of the demand for arbitration. Any candidate who is aware of such communication shall immediately notify the arbitration administrator.



7556 - Demand for arbitration; minors; consolidation of proceedings.

7556. Demand for arbitration; minors; consolidation of proceedings. (a) Any person subject to an arbitration agreement may seek to compel arbitration, pursuant to section seventy-five hundred three or section thirty hundred forty-five of this chapter.

(b) Notwithstanding the provisions of section twelve hundred nine of this chapter, a minor child and a person judicially determined to be incompetent shall be bound to arbitrate disputes, controversies, or issues upon the execution of an arbitration election on the person's behalf by a parent, legal guardian, committee, conservator or other person legally authorized to enroll such minor or incompetent person in a health maintenance organization, in accordance with the provisions of section forty-five hundred six-a of the public health law.

(c) Separate arbitration proceedings brought pursuant to this article, which involve common question of law and fact, shall be consolidated into a single arbitration proceeding.

(d) Except for arbitrations commenced pursuant to section thirty hundred forty-five of this chapter, any case involving a person who is not bound to participate in the arbitration proceeding pursuant to subdivision (e) of section forty-four hundred six-a of the public health law shall not be subject to the arbitration proceeding, unless such person and all parties who are subject to the arbitration consent to the arbitration of the claim. Absent such consent, any party may seek to stay such arbitrations, pursuant to section seventy-five hundred three of this chapter, notwithstanding any time limits that may otherwise apply to such a stay, and require the matter to proceed as a civil action. In the event that such an arbitration is stayed, the arbitration administrator shall forthwith transfer the case to the clerk of the court in the venue designated by the plaintiff, where the case shall be expeditiously reviewed and assigned in accordance with rules promulgated by the chief administrator of the courts. If the demand for arbitration was made or a notice of intention to arbitrate was served within the limitations of time specified by article two of this chapter, and the arbitration was subsequently stayed and transferred to a court, the action shall be deemed to have been timely commenced, in accordance with the provisions of subdivision (a) of section two hundred five of this chapter.



7557 - Reparation offers; denials of liability.

7557. Reparation offers; denials of liability. All communications incidental to settlement made orally or in writing by any party shall not be disclosed to the arbitration panel, unless all parties consent to such disclosure.



7558 - Depositions and discovery; rules of the arbitration administrator; adjournments.

7558. Depositions and discovery; rules of the arbitration administrator; adjournments. (a) After the appointment of the panel of arbitrators and notwithstanding inconsistent provisions of sections four hundred eight and three thousand one hundred two of this chapter, the parties to the arbitration may take depositions and obtain discovery regarding the subject matter of the arbitration and, to that end, use and exercise the same rights, remedies, and obligations in the arbitration as if the subject matter of the arbitration were pending in a civil action.

(b) The arbitration administrator shall promulgate rules, subject to the approval of the superintendent of financial services, to ensure the expeditious completion of discovery and the prompt commencement and conclusion of the hearing, consistent with applicable provisions of rule thirty-four hundred six of this chapter.

(c) An adjournment at the request of counsel for any of the parties may be granted only by the chairperson of the panel for good cause shown. A proceeding under this article shall be treated in the same manner as an action or proceeding in supreme court for the purpose of any claim by counsel of actual engagement.



7559 - Hearing; evidence; record; neutral experts.

7559. Hearing; evidence; record; neutral experts. (a) An arbitration hearing shall be informal and the rules of evidence shall be those applicable to arbitrations conducted pursuant to article seventy-five of this chapter.

(b) Testimony at the hearing shall be taken under oath and a record of the proceedings shall be made by a recording device. Any party may obtain a copy of the recording of the proceeding, which shall be provided without charge. A party, at that party's expense, may also utilize the services of a stenographic reporter. The cost of any transcription ordered by the panel of arbitrators for its own use shall be deemed part of the cost of the proceedings.

(c) The panel on its own motion may call a neutral expert witness who shall be subject to cross-examination by the parties. The cost of the expert will be deemed a cost of the proceeding.



7560 - Subpoenas.

7560. Subpoenas. The chairperson of the panel and any attorney of record in the proceeding has the power to issue subpoenas, in accordance with section seventy-five hundred five of this chapter.



7561 - Use of depositions; enforcement of discovery procedures.

7561. Use of depositions; enforcement of discovery procedures. (a) On application of a party to the arbitration, the chairperson may permit the deposition of a witness to be used as evidence, in accordance with the provisions of rule three thousand one hundred seventeen of this chapter.

(b) Depositions shall be taken in the manner prescribed by law for the taking of depositions in civil actions.

(c) The chairperson may enforce the failure of parties to comply with applicable discovery obligations in the same manner as a court, pursuant to section three thousand one hundred twenty-six of this chapter, including through the imposition of costs, payable to the arbitration fund, provided, however, that the chairperson shall not have the power to find a party in contempt.



7562 - Witnesses' fees and mileage; arbitrators' fees and expenses.

7562. Witnesses' fees and mileage; arbitrators' fees and expenses. (a) Except for the parties to the arbitration and their agents, officers, and employees, all witnesses appearing pursuant to subpoena are entitled to receive fees and mileage in the same amount and under the same circumstances as prescribed by law for witnesses in civil actions. The fee and mileage of a witness subpoenaed upon the application of a party to the arbitration shall be paid by that party. The fee and mileage of a witness subpoenaed solely at the request of an arbitrator shall be deemed to be a cost of the proceeding.

(b) Each arbitrator's salary or fees and expenses, together with any other costs of the proceeding shall be paid from the arbitration administration fund established pursuant to section five thousand six hundred three of the insurance law. The range of such salary or fees and expenses and the manner of their payment shall be established by regulation of the superintendent of financial services.



7563 - Briefs; award; decision.

7563. Briefs; award; decision. (a) The panel may order that written briefs be submitted within thirty days after the close of hearings. In written briefs each party may summarize the evidence and testimony and may propose a comprehensive award of compensatory elements.

(b) The panel of arbitrators shall render its decision by majority vote and the decision shall be rendered within thirty days after the close of the hearing or the receipt of briefs, if briefs are requested.



7564 - Form of decision; costs upon frivolous claims and counterclaims.

7564. Form of decision; costs upon frivolous claims and counterclaims. (a) The decision in the arbitration proceeding shall be in the form required by sections seven thousand five hundred seven and four thousand two hundred thirteen of this chapter and shall be filed with the arbitration administrator.

(b) The panel of arbitrators shall be empowered to award costs and reasonable attorney's fees to a successful party in an arbitration, if the panel finds that the action, claim, counterclaim, defense or cross claim of an unsuccessful party is frivolous, in accordance with the provisions and subject to the limitations of section eight thousand three hundred three-a of this chapter. The arbitration fee paid by the claimant shall be recoverable by the claimant in the event an award is made to the claimant.



7565 - Modification and judicial review of decision.

7565. Modification and judicial review of decision. A decision of a panel of arbitrators shall be binding on all parties, unless modified or vacated pursuant to section seven thousand five hundred nine or seven thousand five hundred eleven of this chapter.






Article 76 - (Civil Practice Law & Rules) PROCEEDING TO ENFORCE AGREEMENT FOR DETERMINATION OF ISSUE

7601 - Special proceeding to enforce agreement that issue or controversy be determined by a person named or to be selected.

7601. Special proceeding to enforce agreement that issue or controversy be determined by a person named or to be selected. A special proceeding may be commenced to specifically enforce an agreement that a question of valuation, appraisal or other issue or controversy be determined by a person named or to be selected. The court may enforce such an agreement as if it were an arbitration agreement, in which case the proceeding shall be conducted as if brought under article seventy-five of this chapter. Where there is a defense which would require dismissal of an action for breach of the agreement, the proceeding shall be dismissed. Provided, however, that this section shall not apply to any agreement contained in the standard fire insurance policy of the state with the exception of an action to enforce the appraisal clause pursuant to section three thousand four hundred eight of the insurance law which shall not be enforced as an arbitration agreement.






Article 77 - (Civil Practice Law & Rules) PROCEEDING RELATING TO EXPRESS TRUST

7701 - Special proceeding relating to express trust.

7701. Special proceeding relating to express trust. A special proceeding may be brought to determine a matter relating to any express trust except a voting trust, a mortgage, a trust for the benefit of creditors, a trust to carry out any plan of reorganization of real property acquired on foreclosure or otherwise of a mortgage or mortgages against which participation certificates have been issued and guaranteed by a corporation and for which the superintendent of financial services has been or may hereafter be appointed rehabilitator or liquidator or conservator, a trust to carry out any plan of reorganization pursuant to sections one hundred nineteen through one hundred twenty-three of the real property law or pursuant to section seventy-seven B of the national bankruptcy act, and trusts for cemetery purposes, as provided for by sections 8-1.5 and 8-1.6 of the estates, powers and trusts law.

Any party to the proceeding shall have the right to examine the trustees, under oath, either before or after filing an answer or objections, as to any matter relating to their administration of the trust, in accordance with the provisions of article thirty-one.



7702 - Verified account accompanying petition.

7702. Verified account accompanying petition. A petition by a trustee praying that his intermediate or final account be judicially settled shall be accompanied by an account verified in the form required by section twenty-two hundred nine of the surrogate's court procedure act.



7703 - Joinder and representation of persons interested in trust property.

7703. Joinder and representation of persons interested in trust property. The provisions as to joinder and representation of persons interested in estates as provided in the surrogate's court procedure act shall govern joinder and representation of persons interested in express trusts. For these purposes, the term "will" used in the surrogate's court procedure act shall be construed to mean the instrument creating the trust.



7704 - Reference.

7704. Reference. No referee shall be appointed to examine and audit a trustee's account, or to hear and report on or to determine any questions arising upon the settlement of such account, where:

1. a question of law exclusively is involved; or

2. no objections have been filed to the transactions set forth in the account by any of the persons interested in the trust or by any representative authorized under section 1201 to appear for an infant or incompetent interested in the trust or by a guardian ad litem of a person not in being interested in the trust.



7705 - Recording or filing instrument settling account.

7705. Recording or filing instrument settling account. There may be recorded or filed in the office of the clerk or register of the county where any trustee under an express trust not created by will, if an individual, resides, or, if a corporation, has its principal office, any instrument settling an account, in whole or in part, executed by one or more such trustees and by one or more of the persons interested in the subject-matter of the trust, none of whom is under the disability of infancy or incompetency. Every such instrument to be recorded or filed shall be acknowledged; and if recorded the record thereof, or a certified copy of the record or instrument shall be prima facie evidence of the contents of such instrument and its due execution.



7706 - Order on filing instrument settling account.

7706. Order on filing instrument settling account. Where an instrument described in section seven thousand seven hundred five of this article has been executed by all of the persons who would be necessary parties in a proceeding under section seven thousand seven hundred one of this article, none of whom is under the disability of infancy or incompetency, one or more of the trustees may present to the court a petition showing the names and post office addresses of all persons interested in the trust, whether or not the trust has been fully executed, that the petitioner has fully accounted and made full disclosure in writing of his administration of the trust to all persons interested, and praying that his intermediate or final account be judicially settled. There shall be filed with the petition the instrument described in section seven thousand seven hundred five of this article. The court may thereupon make an order settling the petitioner's account and discharging the petitioner and sureties on his bond, if any, from any further liability to all persons interested therein.






Article 78 - (Civil Practice Law & Rules) PROCEEDING AGAINST BODY OR OFFICER

7801 - Nature of proceeding.

7801. Nature of proceeding. Relief previously obtained by writs of certiorari to review, mandamus or prohibition shall be obtained in a proceeding under this article. Wherever in any statute reference is made to a writ or order of certiorari, mandamus or prohibition, such reference shall, so far as applicable, be deemed to refer to the proceeding authorized by this article. Except where otherwise provided by law, a proceeding under this article shall not be used to challenge a determination:

1. which is not final or can be adequately reviewed by appeal to a court or to some other body or officer or where the body or officer making the determination is expressly authorized by statute to rehear the matter upon the petitioner's application unless the determination to be reviewed was made upon a rehearing, or a rehearing has been denied, or the time within which the petitioner can procure a rehearing has elapsed; or

2. which was made in a civil action or criminal matter unless it is an order summarily punishing a contempt committed in the presence of the court.



7802 - Parties.

7802. Parties. (a) Definition of "body or officer". The expression "body or officer" includes every court, tribunal, board, corporation, officer, or other person, or aggregation of persons, whose action may be affected by a proceeding under this article

(b) Persons whose terms of office have expired; successors. Whenever necessary to accomplish substantial justice, a proceeding under this article may be maintained against an officer exercising judicial or quasi-judicial functions, or member of a body whose term of office has expired. Any party may join the successor of such officer or member of a body or other person having custody of the record of proceedings under review.

(c) Prohibition in favor of another. Where the proceeding is brought to restrain a body or officer from proceeding without or in excess of jurisdiction in favor of another, the latter shall be joined as a party.

(d) Other interested persons. The court may direct that notice of the proceeding be given to any person. It may allow other interested persons to intervene.



7803 - Questions raised.

7803. Questions raised. The only questions that may be raised in a proceeding under this article are:

1. whether the body or officer failed to perform a duty enjoined upon it by law; or

2. whether the body or officer proceeded, is proceeding or is about to proceed without or in excess of jurisdiction; or

3. whether a determination was made in violation of lawful procedure, was affected by an error of law or was arbitrary and capricious or an abuse of discretion, including abuse of discretion as to the measure or mode of penalty or discipline imposed; or

4. whether a determination made as a result of a hearing held, and at which evidence was taken, pursuant to direction by law is, on the entire record, supported by substantial evidence.

5. A proceeding to review the final determination or order of the state review officer pursuant to subdivision three of section forty-four hundred four of the education law shall be brought pursuant to article four of this chapter and such subdivision; provided, however, that the provisions of this article shall not apply to any proceeding commenced on or after the effective date of this subdivision.



7804 - Procedure.

7804. Procedure. (a) Special proceeding. A proceeding under this article is a special proceeding.

(b) Where proceeding brought. A proceeding under this article shall be brought in the supreme court in the county specified in subdivision (b) of section 506 except as that subdivision otherwise provides.

(c) Time for service of notice of petition and answer. Unless the court grants an order to show cause to be served in lieu of a notice of petition at a time and in a manner specified therein, a notice of petition, together with the petition and affidavits specified in the notice, shall be served on any adverse party at least twenty days before the time at which the petition is noticed to be heard. An answer and supporting affidavits, if any, shall be served at least five days before such time. A reply, together with supporting affidavits, if any, shall be served at least one day before such time. In the case of a proceeding pursuant to this article against a state body or officers, or against members of a state body or officers whose terms have expired as authorized by subdivision (b) of section 7802 of this chapter, commenced either by order to show cause or notice of petition, in addition to the service thereof provided in this section, the order to show cause or notice of petition must be served upon the attorney general by delivery of such order or notice to an assistant attorney general at an office of the attorney general in the county in which venue of the proceeding is designated, or if there is no office of the attorney general within such county, at the office of the attorney general nearest such county. In the case of a proceeding pursuant to this article against members of bodies of governmental subdivisions whose terms have expired as authorized by subdivision (b) of section 7802 of this chapter, the order to show cause or notice of petition must be served upon such governmental subdivision in accordance with section 311 of this chapter.

(d) Pleadings. There shall be a verified petition, which may be accompanied by affidavits or other written proof. Where there is an adverse party there shall be a verified answer, which must state pertinent and material facts showing the grounds of the respondent's action complained of. There shall be a reply to a counterclaim denominated as such and there shall be a reply to new matter in the answer or where the accuracy of proceedings annexed to the answer is disputed. The court may permit such other pleadings as are authorized in an action upon such terms as it may specify.

(e) Answering affidavits; record to be filed; default. The body or officer shall file with the answer a certified transcript of the record of the proceedings under consideration, unless such a transcript has already been filed with the clerk of the court. The respondent shall also serve and submit with the answer affidavits or other written proof showing such evidentiary facts as shall entitle him to a trial of any issue of fact. The court may order the body or officer to supply any defect or omission in the answer, transcript or an answering affidavit. Statements made in the answer, transcript or an answering affidavit are not conclusive upon the petitioner. Should the body or officer fail either to file and serve an answer or to move to dismiss, the court may either issue a judgment in favor of the petitioner or order that an answer be submitted.

(f) Objections in point of law. The respondent may raise an objection in point of law by setting it forth in his answer or by a motion to dismiss the petition, made upon notice within the time allowed for answer. If the motion is denied, the court shall permit the respondent to answer, upon such terms as may be just; and unless the order specifies otherwise, such answer shall be served and filed within five days after service of the order with notice of entry; and the petitioner may re-notice the matter for hearing upon two days' notice, or the respondent may re-notice the matter for hearing upon service of the answer upon seven days' notice. The petitioner may raise an objection in point of law to new matter contained in the answer by setting it forth in his reply or by moving to strike such matter on the day the petition is noticed or re-noticed to be heard.

(g) Hearing and determination; transfer to appellate division. Where the substantial evidence issue specified in question four of section 7803 is not raised, the court in which the proceeding is commenced shall itself dispose of the issues in the proceeding. Where such an issue is raised, the court shall first dispose of such other objections as could terminate the proceeding, including but not limited to lack of jurisdiction, statute of limitations and res judicata, without reaching the substantial evidence issue. If the determination of the other objections does not terminate the proceeding, the court shall make an order directing that it be transferred for disposition to a term of the appellate division held within the judicial department embracing the county in which the proceeding was commenced. When the proceeding comes before it, whether by appeal or transfer, the appellate division shall dispose of all issues in the proceeding, or, if the papers are insufficient, it may remit the proceeding.

(h) Trial. If a triable issue of fact is raised in a proceeding under this article, it shall be tried forthwith. Where the proceeding was transferred to the appellate division, the issue of fact shall be tried by a referee or by a justice of the supreme court and the verdict, report or decision rendered after the trial shall be returned to, and the order thereon made by, the appellate division.

(i) Appearance by judicial officer. Notwithstanding any other provision of law, where a proceeding is brought under this article against a justice, judge, referee or judicial hearing officer appointed by a court and (1) it is brought by a party to a pending action or proceeding, and (2) it is based upon an act or acts performed by the respondent in that pending action or proceeding either granting or denying relief sought by a party thereto, and (3) the respondent is not a named party to the pending action or proceeding, in addition to service on the respondent, the petitioner shall serve a copy of the petition together with copies of all moving papers upon all other parties to the pending action or proceeding. All such parties shall be designated as respondents. Unless ordered by the court upon application of a party the respondent justice, judge, referee or judicial hearing officer need not appear in the proceeding in which case the allegations of the petition shall not be deemed admitted or denied by him. Upon election of the justice, judge, referee or judicial hearing officer not to appear, any ruling, order or judgment of the court in such proceeding shall bind said respondent. If such respondent does appear he shall respond to the petition and shall be entitled to be represented by the attorney general. If such respondent does not elect to appear all other parties shall be given notice thereof.



7805 - Stay.

7805. Stay. On the motion of any party or on its own initiative, the court may stay further proceedings, or the enforcement of any determination under review, upon terms including notice, security and payment of costs, except that the enforcement of an order or judgment granted by the appellate division in a proceeding under this article may be stayed only by order of the appellate division or the court of appeals. Unless otherwise ordered, security given on a stay is effective in favor of a person subsequently joined as a party under section 7802.



7806 - Judgment.

7806. Judgment. The judgment may grant the petitioner the relief to which he is entitled, or may dismiss the proceeding either on the merits or with leave to renew. If the proceeding was brought to review a determination, the judgment may annul or confirm the determination in whole or in part, or modify it, and may direct or prohibit specified action by the respondent. Any restitution or damages granted to the petitioner must be incidental to the primary relief sought by the petitioner, and must be such as he might otherwise recover on the same set of facts in a separate action or proceeding suable in the supreme court against the same body or officer in its or his official capacity.






Article 80 - (Civil Practice Law & Rules) FEES

8001 - Persons subpoenaed; examination before trial; transcripts of records.

8001. Persons subpoenaed; examination before trial; transcripts of records. (a) Persons subpoenaed. Any person whose attendance is compelled by a subpoena, whether or not actual testimony is taken, shall receive for each day's attendance fifteen dollars for attendance fees and twenty-three cents as travel expenses for each mile to the place of attendance from the place where he or she was served, and return. There shall be no mileage fee for travel wholly within a city.

(b) Persons subpoenaed upon an examination before trial. If a witness who is not a party, or agent or employee of a party, is subpoenaed to give testimony, or produce books, papers and other things at an examination before trial, he shall receive an additional three dollars for each day's attendance.

(c) Transcripts of records. Wherever the preparation of a transcript of records is required in order to comply with a subpoena, the person subpoenaed shall receive an additional fee of ten cents per folio upon demand.



8002 - Stenographers.

8002. Stenographers. Unless otherwise provided by law, a stenographer is entitled, for a copy fully written out from his or her stenographic notes of testimony or other proceedings taken in a court, and furnished upon request to a party or his or her attorney, to the fee set forth in the rules promulgated by the chief administrator of the courts.



8003 - Referees.

8003. Referees. (a) Generally. A referee is entitled, for each day spent in the business of the reference, to fifty dollars unless a different compensation is fixed by the court or by the consent in writing of all parties not in default for failure to appear or plead.

(b) Upon sale of real property. A referee appointed to sell real property pursuant to a judgment is entitled to the same fees and disbursements as those allowed to a sheriff. Where a referee is required to take security upon a sale, or to distribute, apply, or ascertain and report upon the distribution or application of any of the proceeds of the sale, he or she is also entitled to one-half of the commissions upon the amount secured, distributed or applied as are allowed by law to an executor or administrator for receiving and paying out money. Commissions in excess of fifty dollars shall not be allowed upon a sum bid by a party, and applied upon that party's judgment, without being paid to the referee. A referee's compensation, including commissions, upon a sale pursuant to a judgment in any action cannot exceed five hundred dollars, unless the property sold for fifty thousand dollars or more, in which event the referee may receive such additional compensation as to the court may seem proper.

(c) This section shall not apply to judicial hearing officers who have been designated referees.



8004 - Commissions of receivers.

8004. Commissions of receivers. (a) Generally. A receiver, except where otherwise prescribed by statute, is entitled to such commissions, not exceeding five per cent upon the sums received and disbursed by him, as the court by which he is appointed allows, but if in any case the commissions, so computed, do not amount to one hundred dollars, the court, may allow the receiver such a sum, not exceeding one hundred dollars, as shall be commensurate with the services he rendered.

(b) Allowance where funds depleted. If, at the termination of a receivership, there are no funds in the hands of the receiver, the court, upon application of the receiver, may fix the compensation of the receiver and the fees of his attorney, in accordance with the respective services rendered, and may direct the party who moved for the appointment of the receiver to pay such sums, in addition to the necessary expenditures incurred by the receiver. This subdivision shall not apply to a receiver or his attorney appointed pursuant to article twenty-three-a of the general business law.



8005 - Commissions of trustees; advance payment of fees of an attorney-trustee.

8005. Commissions of trustees; advance payment of fees of an attorney-trustee. A trustee of an express trust shall be entitled to commissions and the allowance of his expenses and compensation and, if he be an attorney admitted to practice in this state, to the allowance of a sum on account of his compensation for legal services theretofore rendered to the trust, in the same manner and amount as that provided by sections twenty-one hundred eleven, twenty-three hundred eight and twenty-three hundred eleven of the surrogate's court procedure act for testamentary trustees, if the trust was established on or before August thirty-first, nineteen hundred fifty-six, or as that provided by sections twenty-one hundred eleven, twenty-three hundred nine and twenty-three hundred eleven of the surrogate's court procedure act for testamentary trustees, if the trust was established after August thirty-first, nineteen hundred fifty-six or as that provided for by sections twenty-one hundred eleven and twenty-three hundred eleven for testamentary trustees and twenty-three hundred twelve of the surrogate's court procedure act except that the statements required thereunder to be furnished annually in order to retain certain annual commissions need be furnished during the settlor's lifetime only to beneficiaries currently receiving income. The court shall make such determinations and allowances as the named sections require or authorize the surrogate to make, and the term "will" used in those sections shall be construed to mean the instrument creating the trust and the phrase "the court from which his letters were issued" shall be construed to mean the court having jurisdiction of the trust.



8006 - Premiums on undertakings by fiduciaries.

8006. Premiums on undertakings by fiduciaries. A receiver, assignee, guardian, trustee, committee, conservator or person appointed under section one hundred eleven of the real property law or under section twenty of the personal property law, required by law to give an undertaking as such, may include as a part of his necessary expenses such reasonable sum, not exceeding one per cent per annum upon the amount of such undertaking paid his surety thereon, as the court appointing him shall allow.



8007 - Printers.

8007. Printers. Except where otherwise prescribed by law, the proprietor of a newspaper is entitled for publishing a summons, notice, order or other advertisement, required to be published by law or by the order of any court, or of the clerk of a court, to twenty-nine cents per line of a column width not less than ten pica ems, provided that in computing such charge per line the line shall average at least five words for each insertion in newspapers having a circulation of less than two thousand five hundred; twenty-nine and one-half cents per line for newspapers having two thousand five hundred or more circulation and less than five thousand; thirty and one-half cents per line for newspapers having five thousand or more circulation and less than seven thousand five hundred; thirty-one and one-half cents per line for newspapers having seven thousand five hundred or more circulation and less than ten thousand; thirty-two and one-half cents per line for newspapers having ten thousand or more circulation and less than fifteen thousand; and three and one-half cents per line, in addition to the thirty-two and one-half cents for the initial fifteen thousand circulation, for each additional five thousand circulation up to thirty-five thousand circulation and one and one-half cents per line for each additional five thousand possessed by a newspaper. To all of the above rates nine cents per line shall be added to the initial insertion charge of each separate advertisement. To all of the above rates for the initial insertion eight cents per line shall also be added for tabular matter or intricate composition. In reckoning line charges allowance shall be made for date lines, paragraph endings, titles, signatures and similar short lines as full lines where the same are set to conform to the usual rules of composition. Display advertising shall be charged agate measurement (fourteen lines to each inch), ten to thirteen pica ems wide, depending on the makeup of the newspaper publishing such copy. This rate shall not apply to any newspaper printed, principally circulated or having its principal office in the counties of New York or Bronx within the first judicial district or in the county of Kings within the second judicial district or in the county of Richmond within the thirteenth judicial district or in the county of Nassau within the tenth judicial district or in the county of Queens within the eleventh judicial district or in the county of Westchester within the ninth judicial district or in any city having a population of over one hundred seventy-five thousand inhabitants within the eighth judicial district, where the rate for such publication may be equal to but shall not exceed the regularly established classified advertising rate of such newspapers. Every newspaper making claim for compensation under the provisions of this section must be established at least one year and entered in the post office as second class matter.



8008 - Fees and expenses of officer to be paid before transmission of paper.

8008. Fees and expenses of officer to be paid before transmission of paper. Each provision of law requiring a judge, clerk or other officer to transmit a paper to another officer, for the benefit of a party, is to be construed as requiring the transmission only at the request of the person so to be benefited, and upon payment by him of the fees allowed by law for the paper transmitted, or any copy or certificate connected therewith, and the expenses specified in section sixty-eight of the public officers law.



8009 - Oaths; acknowledgments; certification or exemplification.

8009. Oaths; acknowledgments; certification or exemplification. Any authorized officer is entitled, for the services specified, to the following fees:

1. for administering an oath or affirmation, and certifying it when required, except where another fee is specially prescribed by statute, two dollars;

2. for taking and certifying the acknowledgment or proof of the execution of a written instrument, two dollars for one person and two dollars for each additional person, and two dollars for swearing each witness thereto; and

3. for certifying or exemplifying a typewritten or printed copy of any document, paper, book or record in his custody, twenty-five cents for each folio with a minimum of one dollar.



8010 - County treasurers.

8010. County treasurers. The treasurer of a county or the commissioner of finance of the city of New York is entitled for the services specified to the following fees:

1. two per cent upon a sum of money paid out of court by him;

2. one-half of one per cent upon a sum of money invested by him;

3. two per cent of the par value of investments transferred or assigned out of court by him, when the investments have been made by him;

4. two per cent of the par value of securities deposited into court and received by him, to be paid at the time of the deposit by the parties making it; and

5. one dollar for each certificate issued by him certifying as to the amount of deposit to the credit of court funds.



8011 - Fixed fees of sheriffs.

8011. Fixed fees of sheriffs. For the services specified, a sheriff is entitled to the following fees and, where indicated, these shall be paid in advance.

(a) Order of attachment.

1. For receiving an order of attachment, entering it in the appropriate books, and return when required, fifteen dollars, in advance.

2. For levying upon real or personal property, forty dollars, in advance.

3. For each additional levy upon real or personal property by virtue of an order of attachment, forty dollars, in advance.

4. For serving a copy of an order of attachment on a defendant, and for serving a copy on each additional defendant, fifteen dollars, in advance.

5. For serving a summons with or without a complaint, fifteen dollars, in advance.

6. For making and filing a description of real property, or an inventory of personal property, levied upon by virtue of an order of attachment, or an estimate of the value thereof, fifteen dollars.

7. Mileage for services covered in paragraphs two, three and four of this subdivision, in advance, provided, however, that where the services covered in such paragraphs are performed at the same time and place, there shall be only one mileage fee.

(b) Property execution.

1. For receiving an execution against property, entering it in the appropriate books, and return when required, fifteen dollars, in advance, except that in an execution which arises out of an action brought pursuant to article eighteen of the uniform district court act, article eighteen of the uniform city court act, article eighteen of the New York city civil court act or article eighteen of the uniform justice court act, the fees provided in this subdivision shall not be collected in advance.

2. For levying upon property by virtue of an execution, fifteen dollars.

3. For making an inventory of property levied upon by virtue of an execution, fifteen dollars.

4. Mileage for services covered in paragraphs two and three of this subdivision, in advance, provided however, that where the services covered in such paragraphs are performed at the same time, there shall be only one mileage fee.

(c) Income execution; service upon judgment debtor.

1. For receiving an income execution, entering it in appropriate books, and return when required, fifteen dollars, in advance.

2. For serving the income execution upon the judgment debtor, fifteen dollars, in advance.

3. Mileage for service covered in paragraph two of this subdivision, unless such execution is served by mail.

(d) Income execution; levy upon default or failure to serve judgment debtor.

1. For serving an income execution, entering it in the appropriate books, and return when required, fifteen dollars, in advance.

2. For levying upon the money that the judgment debtor is receiving or will receive, fifteen dollars, in advance.

3. Mileage for services covered in paragraph two of this subdivision unless such levy is made by mail.

(e) Recovery of chattel.

1. For receiving an order to recover chattel, entering it in the appropriate books, and return when required, fifteen dollars, in advance.

2. For executing the order of seizure against the defendant's chattel or chattels, seventy-five dollars, in advance.

3. For executing the order of seizure against the chattel or chattels of an additional defendant or any other person in whose possession said chattel or chattels may be found, forty dollars, in advance.

4. For serving an additional copy of the required papers, fifteen dollars, in advance.

5. For serving the summons with or without a complaint, fifteen dollars, in advance.

6. Mileage for services covered in paragraphs two, three, four and five of this subdivision, in advance, provided however, that where the services covered in such paragraphs are performed at the same time and place, there shall be only one mileage fee.

(f) Summary proceeding.

1. Notice of petition and petition.

(i) For receiving a notice of petition and petition, obtaining an index number when required, entering it in the appropriate books, and return, fifteen dollars, in advance.

(ii) For serving the notice of petition on a tenant or other person in possession, fifteen dollars, in advance.

(iii) For serving the notice of petition on each additional tenant, undertenant, subtenant, person or persons in possession, or person or persons not in possession to be served, fifteen dollars, in advance.

(iv) For making an affidavit of military or nonmilitary service, fifteen dollars for each affidavit, in advance.

(v) Mileage for services covered in subparagraph (ii) of this paragraph, and where person or persons named in the petition are to be served at an address or addresses other than the premises described in the petition, additional mileage shall be paid, in advance, except where two or more notices of petition are to be served at the same time, within the same site or location, there shall be only one mileage fee.

2. Warrant of eviction or any mandate requiring delivery of possession of real property and removal of person or persons in possession.

(i) For requisitioning, receiving, entering in the appropriate books, and for the return of a warrant of eviction or any other mandate, fifteen dollars, in advance.

(ii) For service of notice of eviction on a person or persons to be served, fifteen dollars for each person to be served, in advance.

(iii) Mileage of services covered in subparagraph (ii) of this paragraph, in advance, except where two or more notices of eviction are to be served at the same time, within the same site or location, there shall be only one mileage fee.

(iv) For executing a warrant of eviction or any mandate requiring him or her to put a person in possession of real property and removing person or persons in possession, seventy-five dollars, in advance.

(v) Mileage for services covered in subparagraph (iv) of this paragraph, in advance.

(g) Sales.

1. For posting of notice, including advertising real or personal property for sale by virtue of an execution, order of attachment, or other mandate, or in pursuance of a direction contained in a judgment, or for a notice of postponement of a sale, fifteen dollars.

2. For drawing and executing a conveyance upon a sale of real property, twenty dollars, to be paid by the grantee, in advance.

3. For attending a sale of real or personal property, fifteen dollars.

4. For conducting a sale of real or personal property, fifteen dollars.

5. Mileage for services covered in paragraphs three and four of this subdivision provided, however, that where the services covered in such paragraphs are performed at the same time and place, there shall be only one mileage fee.

(h) Summons, subpoenas and other mandates.

1. For serving a summons, with or without a complaint or notice, for serving a subpoena, or for serving civil process, fifteen dollars, in advance.

2. For serving or executing an order of arrest, or any other mandate for the service or execution of which no other fee is specifically prescribed by law, forty-five dollars, in advance, except that when a court has directed the service of an order of protection, there shall be no fee for service of such order and of any related orders or papers to be served simultaneously.

3. Mileage for services subject to fees under paragraphs one and two of this subdivision, in advance.

4. For receiving a precept issued by commissioners appointed to inquire concerning the incompetency of a person, the fee allowed the clerk by subdivision (a) of section eight thousand twenty of this article for placing a cause on the calendar, and for notifying a county clerk or commissioner of jurors pursuant to such a precept, the fee, if any, allowed the clerk by subdivision (c) of section eight thousand twenty of this article for filing a demand for jury trial.

(i) Undertakings; returns; copies.

1. For taking any undertaking which the sheriff is authorized to take one dollar and fifty cents, and the notary's fees to any affidavit or acknowledgements.

2. For making a copy of a description or any inventory of property levied upon by virtue of an order of attachment, or of a summons or complaint, or other mandate, or an affidavit or any other paper served by him or her, ten dollars, in advance.

3. For a certified copy of an execution, and of the return or satisfaction thereupon, or for a certified copy of any undertaking which he or she is authorized to take, ten dollars.

(j) Prisoners.

1. For each person committed to or discharged from prison, ten dollars, in advance, to be paid by the person at whose instance he or she is imprisoned.

2. For attending before an officer for the purpose of surrendering a prisoner, or receiving into custody a prisoner surrendered, in exoneration of his or her bail, ten dollars, for all his or her services upon such a surrender or receipt.

(k) Jurors; view; constables' services.

1. For notifying jurors to attend upon a writ of inquiry, two dollars and fifty cents for each juror notified, including the making and return of the inquisition, when required; and for attending a jury when required in such a case, twenty-eight dollars.

2. For attending a view, ten dollars for each day.

3. For any services which may be rendered by a constable, other than those specifically provided for in this section, section eight thousand twelve or eight thousand thirteen of this article, to the same fees as are allowed by law to a constable for those services.



8012 - Mileage fees, poundage fees, additional compensation, and limitation on compensation of sheriffs.

8012. Mileage fees, poundage fees, additional compensation, and limitation on compensation of sheriffs. (a) Mileage fees. A sheriff is entitled to the current federal internal revenue service mileage reimbursement rate for each mile necessarily travelled in performing the following services, payable in advance:

1. in serving or executing a mandate upon or against one person, or upon or against two or more persons in the course of one journey, computed from the nearest office of the sheriff in the county to the place of service or execution, and return;

2. in serving or executing two or more mandates in one action upon or against one person at one time, computed from the nearest office of the sheriff in the county to the place of service or execution, and return; and

3. in attending a view, computed from the nearest office of the sheriff in the county to the place of attendance, and return.

(b) Poundage fees.

1. A sheriff is entitled, for collecting money by virtue of an execution, an order of attachment, or an attachment for the payment of money in an action, or a warrant for the collection of money issued by the comptroller or by a county treasurer or by any agency of the state or a political subdivision thereof, or for collecting a fine by virtue of a commitment for civil contempt, to poundage of, in the counties within the city of New York, five per cent of the sum collected and in all other counties, five per cent upon the first two hundred fifty thousand dollars collected, and three per cent upon the residue of the sum collected.

2. Where a settlement is made after a levy by virtue of service of an execution, the sheriff is entitled to poundage upon the judgment or settlement amount, whichever is less. Where an execution is vacated or set aside after levy, the sheriff is entitled to poundage upon the value of the property levied upon, not exceeding the amount specified in the execution, and the court may order the party liable therefor to pay the same to the sheriff.

3. Where a settlement is made, either before or after judgment, after a levy by virtue of service of an order of attachment, the sheriff is entitled to poundage upon the judgment or settlement amount, whichever is less. Where an order of attachment is vacated or set aside after levy, the sheriff is entitled to poundage upon the value of the property levied upon, not exceeding the amount specified in the order of attachment, and the court may order the party at whose instance the order of attachment was granted to pay the same to the sheriff. Where an order of attachment is otherwise discharged by order of the court, the sheriff is entitled to the same poundage, to be paid by the party at whose instance the order of attachment is discharged, and the sheriff is entitled to retain the property levied upon until the poundage is paid. The maximum amount upon which poundage shall be computed, if such a settlement is made or the order of attachment is vacated or set aside, is one million dollars.

4. Where a settlement is made (i) after service of an income execution upon the debtor pursuant to subdivision (d) of section fifty-two hundred thirty-one of this chapter or upon the garnishee pursuant to subdivision (e) of section fifty-two hundred thirty-one of this chapter, or (ii) after issuance of a property execution pursuant to section fifty-two hundred thirty of this chapter and levy against personal or real property pursuant to section fifty-two hundred thirty-two or fifty-two hundred thirty-five of this chapter, the sheriff is entitled to poundage upon the judgment amount or settlement amount, whichever is less. Where an income or property execution is vacated or set aside after levy, the sheriff is entitled to poundage upon the value of the property levied upon, not exceeding the amount specified in the execution, and the court may order the party liable therefor to pay the same to the sheriff.

5. A sheriff who brings an action in a court of competent jurisdiction to collect such amount provided for in this subdivision may also be awarded reasonable attorney's fees and court costs.

(c) Additional compensation. A sheriff is entitled in any case, including an instance in which a mandate has been stayed, vacated or set aside, or a settlement has been made after a levy, to such additional compensation for his trouble and expenses in taking possession of and preserving property under any mandate or in removing a person in possession of real property and the said person's property, as the court allows, and the court may make an order requiring the party liable therefor to pay the same to the sheriff.

(d) Mileage fees in the city of New York. For mileage travelled wholly within the city of New York the sheriff of the city of New York shall be entitled to thirty dollars payable in advance, as provided in section eight thousand eleven of this chapter, and commencing one year after the effective date of the chapter of the laws of two thousand thirteen which amended this subdivision, such fee shall be thirty-five dollars.



8013 - Expenses of sheriffs.

8013. Expenses of sheriffs. (a) Publication of notice of sale. A sheriff, where real property is to be sold by virtue of an execution or in pursuance of a direction contained in a judgment, is entitled to reimbursement for printer's fees, paid by him for the publication of a notice of the sale. Where the notice is published more than four times, or the sale is postponed, the expense of continuing the publication, or of publishing the notice of postponement, shall be paid by the person requesting it. Where two or more executions against the property of one judgment debtor are in the hands of the sheriff at the time when the proceeds are distributed, the sheriff is entitled to reimbursement for printer's fees upon only the execution issued upon the judgment first docketed in the county.

(b) Appraisal of attached property. A sheriff, where an estimate of the value of property levied upon by virtue of an order of attachment is made, shall be entitled to reimbursement for such compensation to appraisers actually employed thereupon as the court which granted the order of attachment may allow.

(c) Other expenses. A sheriff is entitled to reimbursement of all expenses necessarily incurred in the execution of any mandate and in the protection, presentation, transportation or sale of property.

(d) Payment in advance. A sheriff, whenever he deems it necessary, may require payment to him in advance to cover any or all expenses for which he is entitled to reimbursement; advance payments made in connection with a mandate or direction affecting property shall be repaid by the sheriff out of the proceeds of the sale of the property, if any.



8014 - Collection of sheriff's fees on execution.

8014. Collection of sheriff's fees on execution. The fees of a sheriff, upon an execution against property, which are not required by statute to be paid by a particular person and which are not included in the bill of costs of the party in whose favor the execution is issued, shall be collected by virtue of the execution in the same manner as the sum therein directed to be collected.



8015 - County clerk where sheriff is a party or otherwise disqualified.

8015. County clerk where sheriff is a party or otherwise disqualified. A county clerk is entitled for the services specified to the following fees:

1. for performing any duty of a sheriff in an action in which the sheriff, for any cause, is disqualified, the same compensation to which a sheriff is entitled for the same services; and

2. for confining a sheriff in a house by virtue of a mandate, and maintaining him while there, two dollars for each day, to be paid by the sheriff, before he is entitled to be discharged.



8016 - Clerks of courts of record generally.

8016. Clerks of courts of record generally. (a) Fees of clerks in actions. Except where a greater fee is allowed by another statute for the same service, each clerk of a court of record, except the clerk of the civil court of the city of New York, except a county clerk, except clerks of the family courts, and except the clerks of the district courts, is entitled for the services specified to the following fees, payable in advance:

1. upon the trial of an action, or the hearing, upon the merits, of a special proceeding, from the party bringing it on, one dollar;

2. for entering final judgment, including the filing of the judgment-roll and a copy of the judgment to insert therein, fifty cents, and fifteen cents in addition for each folio, exceeding five, contained in the judgment;

3. for entering any order or an interlocutory judgment, fifty cents, and fifteen cents in addition for each folio, exceeding five;

4. for a certified or other copy of an order, record or other paper in an action brought or transferred to the court of which he is clerk and entered or filed in his office, ten cents for each folio;

5. for a certified transcript of the docket of a judgment, fifty cents; and

6. for filing a transcript, or docketing or redocketing a judgment thereupon, fifty cents, and fifty cents in addition for each defendant, exceeding two.

(b) Certifying judgment-roll on appeal. Where, on an appeal from a judgment or order, a party shall present to the clerk of a court of record, except the clerk of the civil court of the city of New York, except a county clerk, except clerks of the family courts, and except the clerks of the district courts, a printed copy of the judgment-roll or order appealed from, it shall be the duty of the clerk to compare and certify the same, for which service he shall be entitled to be paid at the rate of fifty cents per page or portion thereof, unless a greater fee is allowed by another statute.



8017 - Exemption of the state and counties, and agencies and officers thereof, from fees of clerks.

8017. Exemption of the state and counties, and agencies and officers thereof, from fees of clerks. (a) Notwithstanding any other provision of this article or any other general, special or local law relating to fees of clerks, no clerk shall charge or collect a fee from the state, or an agency or officer thereof, for any service rendered in an action in which any of them is involved, nor shall any clerk charge or collect a fee for filing, recording or indexing any paper, document, map or proceeding filed, recorded or indexed for the county, or an agency or officer thereof acting in an official capacity, nor for furnishing a transcript, certification or copy of any paper, document, map or proceeding to be used for official purposes.

(b) Notwithstanding any other provision of law the exemption of subdivision (a) of this section shall not apply to the fees of clerks where the action is on behalf of the New York State Higher Education Services Corporation to recover money due as a result of default of a student loan.



8018 - Index number fees of county clerks.

8018. Index number fees of county clerks. (a) Amount of fee. 1. A county clerk is entitled, for the assignment of an index number to an action pending in a court of which he or she is clerk, to a fee of: (i) one hundred ninety dollars; and (ii) in an action to foreclose pursuant to article thirteen of the real property actions and proceedings law, such clerk is entitled to collect an additional fee of one hundred ninety dollars. Such fees are payable in advance.

2. The filing of a transcript of judgment in the county clerk's office is not to be deemed an action pending in the supreme or county court of the county in which it is filed, nor does it constitute the commencement of an action in such courts.

3. In addition, a county clerk is entitled, for the assignment of an index number to an action pending in a court of which he or she is clerk, to the following fee: an additional five dollars, to be paid monthly by the county clerk to the commissioner of education, after deducting twenty-five cents, for deposit into the New York state local government records management improvement fund and an additional fifteen dollars, after deducting seventy-five cents, for deposit to the cultural education account.

(b) Exemptions from index number fee. No fee shall be charged for the assignment of an index number:

1. upon the filing of an order of the appellate term of the supreme court or of an order or certificate of commitment under the mental hygiene law; or

2. upon the transfer of papers from the clerk of any other court, pursuant to an order for change of venue; or

3. to a criminal case or to any action at the request of a public agency, officer or poor person entitled by law to exemption from payment of fees to a county clerk; or

4. to any case in a county court on appeal from a judgment or order of the district court or a town, village or city court; or

5. to a civil cause of action in which a city, town, village, fire district, district corporation, school district or board of cooperative educational services is the plaintiff.

(c) Endorsement of index number on papers. No paper in an action in the supreme or a county court, other than an order submitted for signature to a judge out of court, shall be submitted for any purpose to the supreme or county court or to a clerk thereof unless there is endorsed on such paper the index number of the action assigned by the clerk of the county.

(d) Additional services without fee where index number assigned. A county clerk who has assigned an index number shall charge no further fee in the action to which the index number is assigned:

1. for the filing, entering, indexing, or docketing, and in the counties within the city of New York, for recording, as required by statute, of any and all papers in the action, or preliminary thereto or supplementary to judgment;

2. for furnishing an extract of minutes for filing with the clerk of the court, for affixing a certificate to a filed paper, for taxing costs, for sealing writs, for issuing commissions, for certifying a copy of the clerk's minutes to accompany papers transmitted upon entry of an order for change of venue, or for entering a judgment in the action;

3. for docketing of a satisfaction, a partial satisfaction, an assignment, a reversal, a modification, an amendment, a cancellation or a continuance of a previous entry or docket of a previously filed paper in the action;

4. for certifying a copy of an order of an appellate term of the supreme court for transmittal to the civil court of the city of New York or a city, municipal or district court, or for certifying a copy of an order for use in a division of the clerk's office or for transmittal to a city or county treasurer;

5. for docketing of a return of execution, satisfied, unsatisfied or partially satisfied;

6. for filing a notice or order continuing or cancelling a notice of pendency of action or a notice of attachment against real property; and

7. for discharging a judgment of record by deposit with the clerk.



8019 - County clerks generally.

8019. County clerks generally. (a) Application. The fees of a county clerk specified in this article shall supersede the fees allowed by any other statute for the same services, except in so far as the administrative code of the city of New York sets forth different fees for the city register of the city of New York and the county clerk of Richmond, and except that such fees do not include the block fees as set out in the Nassau county administrative code, which are to be charged in addition to the fees specified in this article. This subdivision does not apply to the fees specified in subdivision (f) of section 8021.

(b) Legible copies. Whenever a paper or document, presented to a county clerk for filing or recording, is not legible or otherwise suitable for copying or recording by the photocopying process, the county clerk may require a legible or suitable copy thereof along with such paper or document, and the same fees shall be payable for the copy as are payable for the paper or document.

(c) Notice to county clerk. A county clerk need not make an entry which is required by a court order unless proper notice is given to the clerk by a party to the action or a person legally interested therein.

(d) Exemptions for state or city of New York. A clerk of a county within the city of New York shall not charge or receive any fee from the city of New York or the state of New York or from any agency or officer of either acting in official capacity.

(e) Size of page and type. For purposes of this article, the size of each page accepted by a county clerk for recording and indexing shall not exceed nine inches by fourteen inches, except that in the counties of Cattaraugus, Columbia, Delaware, Herkimer, Monroe and Otsego, the size of the page shall not exceed eight and a half inches by fourteen inches, and every printed portion thereof shall be plainly printed in not smaller than eight point type. The county clerk acting as recording officer may in special circumstances accept a page exceeding the size or with smaller print than that prescribed herein, on such terms and at such fee, subject to review by the supreme court, as he may deem appropriate, but the fee for such recording and indexing shall not be less than double the fees otherwise chargeable by law therefor.

(f) Copies of records. The following fees, up to a maximum of forty dollars per record shall be payable to a county clerk or register for copies of the records of the office except records filed under the uniform commercial code:

1. to prepare a copy of any paper or record on file in the office, except as otherwise provided, sixty-five cents per page with a minimum fee of one dollar thirty cents;

2. to certify a prepared copy of any record or paper on file, sixty-five cents per page with a minimum fee of five dollars twenty cents;

3. to prepare and certify a copy of any record or paper on file, one dollar twenty-five cents per page with a minimum fee of five dollars;

4. to prepare and certify a copy of a certificate of honorable discharge, except as provided for in the military law, two dollars fifty cents; and

5. to prepare a copy of any paper or record on file in the office in a medium other than paper, the actual cost of reproducing the record in accordance with paragraph (c) of subdivision one of section eighty-seven of the public officers law.



8020 - County clerks as clerks of court.

8020. County clerks as clerks of court. Whenever a county clerk renders a service in his capacity as clerk of the supreme or a county court, in an action pending in such court, he is entitled to the fees specified in this section, payable in advance.

(a) Placing cause on calendar. For placing a cause on a calendar for trial or inquest, one hundred twenty-five dollars in the supreme court and county court; except that where rules of the chief administrator of the courts require that a request for judicial intervention be made in an action pending in supreme court or county court, the county clerk shall be entitled to a fee of ninety-five dollars, payable before a judge may be assigned pursuant to such request, and thereafter, for placing such a cause on a calendar for trial or inquest, the county clerk shall be entitled to an additional fee of thirty dollars, and no other fee may be charged thereafter pursuant to this subdivision; except that the county clerk shall be entitled to a fee of forty-five dollars upon the filing of each motion or cross motion in such action. However, no fee shall be imposed for a motion which seeks leave to proceed as a poor person pursuant to subdivision (a) of section eleven hundred one of this chapter.

(b) Calendar fee for transferred cause, joint trial, retrial, or separate trial. Where a cause which has been placed upon a calendar is transferred before trial to a court for which a larger calendar fee is prescribed, the difference in calendar fee shall be paid at the time the cause is placed upon the calendar of the latter court, except that no additional fee shall be required when the action is transferred for the purpose of consolidation or trial jointly with another action. No separate calendar fee shall be imposed for a retrial of a cause or for the trial of a separate issue in a cause.

(c) Filing demand for jury trial. For filing a demand for a jury trial in the following counties, where the right to a jury trial is duly demanded:

1. in the counties within the city of New York, sixty-five dollars in the supreme court;

2. in all other counties, sixty-five dollars in the supreme court and county court.

(d) Filing a stipulation of settlement or a voluntary discontinuance. For filing a stipulation of settlement pursuant to rule twenty-one hundred four of this chapter or a notice, stipulation, or certificate pursuant to subdivision (d) of rule thirty-two hundred seventeen of this chapter, the defendant shall file and pay:

1. in the counties within the city of New York, thirty-five dollars in the supreme court.

2. in all other counties, thirty-five dollars in the supreme court and county court.

Provided, however, that only one such fee shall be charged for each notice, stipulation or certificate filed pursuant to this subdivision.

(e) Jury fee for transferred cause, joint trial, retrial or separate trial. Where a cause in which a jury has been demanded is transferred before trial to a court for which a larger jury fee is prescribed, the difference in the jury fee shall be paid at the time the cause is placed upon the calendar of the latter court, except that no additional fee shall be required when the action is transferred for the purpose of consolidation or trial jointly with another action in which a jury fee has previously been paid. No separate jury fee shall be imposed for a retrial of a cause or for the trial of a separate issue in a cause.

(f) Certification, exemplification, and copies of papers.

1. For issuing any certificate, in counties within the city of New York, eight dollars, and in all other counties, four dollars, except as otherwise expressly provided in this article.

2. For a certificate of exemplification, exclusive of certification, in counties within the city of New York, twenty-five dollars, and in all other counties, ten dollars.

(g) Searches. For certifying to a search of any court records for a consecutive two-year period or fraction thereof, for each name so searched, five dollars.

(h) Production of court records. For each day or part thereof in attendance in any action pursuant to a subpoena duces tecum, twenty dollars, and in addition thereto, mileage fees of twelve cents per mile each way and the necessary expenses of the messenger, except that if the subpoena duces tecum be served within the city of New York, and the place of attendance is within the city of New York, then actual transportation costs shall be charged instead of the mileage fees.



8021 - County clerks other than as clerks of court.

8021. County clerks other than as clerks of court. Whenever a county clerk renders a service other than in his capacity as clerk of the supreme or a county court, or other than in an action pending in a court of which he is clerk, he is entitled to the fees specified in this section, payable in advance.

(a) Services in connection with papers or instruments relating to real property and not filed under the uniform commercial code.

1. For filing any paper, document or other instrument of any nature or description which is required or permitted by law to be filed in his office, five dollars, except as otherwise expressly provided in this article and in article twelve of the real property law.

2. For filing and indexing any map, ten dollars.

3. For affixing and indexing a notice of foreclosure of a mortgage, as prescribed in section fourteen hundred four of the real property actions and proceedings law, ten dollars.

4. a. (1) For recording, entering, indexing and endorsing a certificate on any instrument, five dollars, and, in addition thereto, three dollars for each page or portion of a page, and fifty cents for each additional town, city, block or other indices in which such instrument is to be indexed as directed by the endorsement thereon. On the assignment of a mortgage which assigns more than one mortgage or on a release of lease which releases more than one lease, then there shall be an additional fee of three dollars for every mortgage assigned or lease released in excess of one.

(2) Notwithstanding clause one of this subparagraph, any county may opt by county law to increase the fee for recording, entering, indexing and endorsing a certificate on any instrument from five dollars to twenty dollars and, in addition thereto, increase from three dollars to five dollars for each page or portion of a page. Such increase shall take effect thirty days after the county enacts such fees. For the purpose of determining the appropriate recording fee, the fee for any cover page shall be deemed an additional page of the instrument. A cover page shall not include any social security account number or date of birth. To the extent a county clerk has placed an image of such cover page online, such county clerk shall make a good faith effort to redact such information.

b. For recording, entering, indexing and endorsing a certificate on any instrument, an additional fee of five dollars to be paid monthly by county clerks to the commissioner of education, after deducting twenty-five cents, for deposit into the New York state local government records management improvement fund and an additional fifteen dollars, after deducting seventy-five cents, for deposit to the cultural education account.

5. For re-indexing a recorded instrument, two dollars for each town, city, block or other indices so re-indexed upon presentation of the instrument with such additional endorsement thereon or, if the original instrument is not obtainable, by request in writing sworn to by an interested party, setting forth the facts.

6. For copying and mailing any map, such fees as may be fixed by the county clerk subject to review by the supreme court.

7. For entering a cross reference of the record of any instrument on the margin of the record of any other instrument referred to therein by liber and page, fifty cents for each cross reference.

8. For examining the record of each assignment of mortgage or other instrument recited in a certificate of discharge of mortgage, fifty cents.

9. For searching for any filed or recorded instrument, upon a written request specifying the kind of instrument, the location by town, city or block if a real property instrument, and the names and period to be searched, such fee as may be fixed by the county clerk subject to review by the supreme court.

10. For filing or recording a notice of pendency of action or a notice of attachment against real property, or an amended notice of pendancy of action or an amended notice of action against real property, in counties within the city of New York, thirty-five dollars, and in all other counties, fifteen dollars, but no fee shall be charged for filing or recording a notice or order continuing or cancelling same.

11. For filing federal tax liens payment shall be made in the manner provided by section two hundred forty-three of the lien law.

(b) Filing, other than in connection with papers or instruments relating to real property or filed under the uniform commercial code.

1. For filing any paper, document or other instrument of any nature or description which is required or permitted by law to be filed in his office, five dollars, except as otherwise expressly provided in this article, and except that no fee shall be charged for filing a commission of appointment to public office or an oath of office of a public officer or employee, other than a notary public or commissioner of deeds.

2. For filing any certificate, instrument or document in relation to a corporation, or any certificate pursuant to section forty-nine-a of the personal property law, or any certificate, instrument or document in relation to a joint stock association, limited partnership, continued use of firm name or registration of hotel name, in counties within the city of New York, one hundred dollars, and in all other counties, twenty-five dollars. For filing any certificate pursuant to section one hundred thirty of the general business law, in counties within the city of New York, one hundred dollars, and in all other counties, twenty-five dollars. No fee shall be charged for filing proof of publication or a cancellation, discontinuance or dissolution certificate.

3. For filing an assignment of or order for the payment of salary or wages, in counties within the city of New York, ten dollars, and in all other counties, five dollars. No fee shall be charged for filing of a satisfaction, assignment, cancellation or vacation thereof.

4. For filing a notice of mechanics lien, or a notice of lending, in counties within the city of New York, thirty dollars, and in all other counties, fifteen dollars. No fee shall be charged for filing a notice or order continuing, amending or cancelling same, but when a mechanics lien is discharged by deposit with a clerk of the court, there shall be a fee of three dollars in all counties other than those within the city of New York.

5. For filing, examining and entering an absolute bill of sale of chattels, or any instrument affecting chattels, or a copy of the foregoing or an assignment of any such instrument, or a satisfaction of a chattel mortgage or conditional bill of sale, in all counties except those within the city of New York, one dollar and fifty cents. For filing, examining and entering an assignment of a notice of lien on merchandise, one dollar and fifty cents. Every instrument affecting chattels must be endorsed on the outside thereof with the character of the instrument, the names of all the parties thereto and the location of the property affected thereby, which must be distinguished from the address of the parties by the words "property located at, " or similar words.

6. For filing a notice of hospital lien, five dollars. No fee shall be charged for filing a satisfaction, partial satisfaction, modification, assignment, cancellation, discharge of amendment thereof.

7. For filing a transcript of judgment, in counties within the city of New York, twenty-five dollars, and in all other counties, ten dollars. No fee shall be charged for filing a certificate or order of satisfaction, partial satisfaction, modification, assignment, reversal, cancellation or amendment, of judgment or lien.

8. For filing and indexing a certificate of appointment or official character of a notary public, or for filing and indexing a certificate of appointment as commissioner of deeds, ten dollars.

9. For filing an assignment of money due on a contract, or an order on owner, twenty-five dollars. No fee shall be charged for filing a notice or order continuing, amending or cancelling same.

10. For filing a building loan contract, in counties within the city of New York, fifty dollars, and in all other counties, twenty-five dollars.

11. a. For recording any instrument required by statute to be recorded, in counties within the city of New York, ten dollars, and in all other counties, five dollars, and, in addition thereto, three dollars for each page or portion of a page recorded, except that the charge for instruments of surrender and orders of commitment required to be filed and recorded pursuant to section three hundred eighty-four of the social services law shall be ten dollars per instrument or order in counties within the city of New York, and in all other counties, five dollars per instrument or order.

b. For recording any instrument required by statute to be recorded, an additional fee of five dollars to be paid monthly by county clerks to the commissioner of education, after deducting twenty-five cents, for deposit into the New York state local government records management improvement fund and an additional fifteen dollars, after deducting seventy-five cents, for deposit to the cultural education account.

(c) Certification, issuing certificates, other papers and copies of papers, records, and related services, other than in connection with papers or instruments relating to real property or filed under the uniform commercial code.

1. For issuing any certificate, except as otherwise expressly provided for in this article, in counties within the city of New York, ten dollars, and in all other counties, five dollars.

2. For an execution of a judgment, five dollars.

3. For issuing a transcript of the docket of a judgment or other lien, in counties within the city of New York, fifteen dollars, and in all other counties, five dollars.

4. For issuing a certificate of appointment of a notary public, five dollars.

5. For issuing a certificate authenticating an official act by a notary public, commissioner of deeds or other public officer, three dollars, except that no fee shall be charged for a certificate on a paper required by the United States veterans' administration.

6. For issuing an official receipt for any instrument affecting personal property, two dollars.

7. For a certificate of exemplification, exclusive of certification, ten dollars.

8. For preparing and certifying a copy of a marriage record, five dollars.

9. No fee shall be charged to any county officer, employee or institution required to file or record any instrument in connection with the official duties thereof, or to any public official in connection with the filing of his undertaking.

(d) Searches of records not filed under the uniform commercial code. For certifying to a search of any records, other than those in an action or relating to real property, for a consecutive two year period or fraction thereof, for each name so searched, five dollars; except that in the counties within the city of New York, when the records so searched are the census records of the state of New York, the charge shall be one dollar for a consecutive two-year period or fraction thereof.

(e) Production of records. The production in any action of any filed or recorded paper, document, map or other instrument which is part of the public records and papers of a county clerk's office, except the papers in an action which have been filed with the county clerk in his capacity as clerk of the court, is hereby prohibited in the interest of the safety and preservation thereof, unless the county clerk consents to such production, or the judge presiding in the court in which such production is sought so orders. Instead of the original, a certified copy of such filed or recorded paper, document, map or other instrument shall be produced in evidence as provided in section 4540 without an order. In the event that the original is to be produced on order of such judge, there shall be a fee for each day or part thereof in attendance pursuant to a subpoena duces tecum of twenty dollars and, in addition thereto, mileage fees of twelve cents per mile each way and the necessary expenses of the messenger, except that if the subpoena duces tecum be served within the city of New York and the place of attendance is within the city of New York, then actual transportation cost shall be charged instead of the mileage fees. In the event that a certified photo copy of the records subpoenaed is produced, there shall be the same fee as if the original was produced on the order of a judge.

(f) Services rendered pursuant to part four of article nine of the uniform commercial code.

1. For filing, indexing and furnishing filing data for a financing statement or a continuation statement on a form conforming to standards prescribed by the secretary of state, three dollars, or if the statement otherwise conforms to the requirements of part four of such article, four dollars and fifty cents, plus, in either case,

(a) if the statement covers collateral which is crops or goods which are or are to become fixtures, fifty cents and, in addition,

(b) if the real estate is in the city of New York or the county of Nassau, any block fees allowed by the administrative code of the city of New York or the Nassau county administrative code;

(c) for each additional person, firm or organization, beyond the first, named as a debtor in the statement, seventy-five cents.

2. For filing and indexing an assignment or statement of assignment on a form conforming to standards prescribed by the secretary of state, of a security interest included in or accompanying a termination statement, three dollars, or if the assignment or statement of assignment otherwise conforms to the requirements of part four of such article, four dollars and fifty cents, plus, in either case, for each additional person, firm or organization, beyond the first, named as a debtor in the assignment or statement, seventy-five cents.

3. For filing and indexing a termination statement, including sending or delivering the financing statement and any continuation statement, statement of assignment or statement of release pertaining thereto, or an acknowledgment of the filing of the termination statement, one dollar and fifty cents and, otherwise, shall be three dollars, plus, in each case an additional fee of seventy-five cents for each name more than one against which the termination statement is required to be indexed.

4. For filing, indexing and furnishing filing data for a financing statement indicating an assignment of a security interest in the collateral on a form conforming to standards prescribed by the secretary of state, three dollars, or if the financing statement otherwise conforms to the requirements of part four of such article, four dollars and fifty cents, and seventy-five cents for each additional person, firm or organization, beyond the first, named as a debtor in the statement.

5. For filing, indexing and furnishing filing data about a statement of assignment on a form conforming to standards prescribed by the secretary of state, separate from a financing statement, three dollars, or if the statement of assignment otherwise conforms to the requirements of part four of such article, four dollars and fifty cents plus, in either case, for each additional person, firm or organization, beyond the first, named as a debtor in the statement, seventy-five cents.

6. For filing and noting a statement of release of collateral on a form conforming to standards prescribed by the secretary of state, three dollars, or if the statement of release otherwise conforms to the requirements of part four of such article, four dollars and fifty cents plus, in either case, for each additional person, firm or organization, beyond the first, named as a debtor in the statement, seventy-five cents.

7. For noting the file number and date and hour of the filing of the original upon a copy thereof furnished by the person filing any financing statement, termination statement, statement of assignment, or statement of release, and delivering or sending the copy to such person, when the filed statement contains more than one page or the statement and copy are not on forms conforming to standards prescribed by the secretary of state, an amount equal to the product of one dollar and fifty cents multiplied by the number of pages the filed statement contains.

8. For issuing a certificate showing whether there is on file a presently effective financing statement naming a particular debtor and any statement of assignment thereof or statement of release of collateral pertaining thereto, and if there is, giving the date and hour of filing of each such statement and the names and addresses of each secured party therein, four dollars and fifty cents if the request for the certificate is on a form conforming to standards prescribed by the secretary of state or, otherwise, seven dollars and fifty cents.

9. For furnishing a copy of any filed financing statement, continuation statement, termination statement, statement of assignment or statement of release, one dollar and fifty cents per page; provided, however, that the county clerk may furnish duplicate copies of microfilm records of all financing statements, continuation statements, termination statements, statements of assignment and statements of release filed during any month to any person requesting the same at a fee, to be determined by the county clerk, of less than one dollar and fifty cents per page.

(g) Services rendered in relation to federal tax liens filed pursuant to the lien law.

1. For filing and indexing a notice of lien for taxes payable to the United States of America and certificates and notices affecting such liens, four dollars and fifty cents.

2. For issuing a certificate showing whether there is on file on the date and hour stated therein, any notice of federal tax lien or certificate or notice affecting such lien, filed on or after July third, nineteen hundred sixty-six, and if there is, giving the date and hour of filing each such notice or certificate, four dollars and fifty cents.



8022 - Fee on civil appeals proceedings before appellate courts.

8022. Fee on civil appeals proceedings before appellate courts. (a) A county clerk, upon filing a notice of appeal, is entitled to a fee of sixty-five dollars, payable in advance.

(b) The clerks of the appellate divisions of the supreme court and the clerk of the court of appeals are entitled, upon the filing of a record on a civil appeal or a statement in lieu of record on a civil appeal, as required by rule 5530 of this chapter, to a fee of three hundred fifteen dollars, payable in advance. The clerks of the appellate divisions also shall be entitled to such fee upon the filing of a notice of petition or order to show cause commencing a special proceeding in their respective courts. In addition, the clerks of the appellate divisions of the supreme court and the clerk of the court of appeals are entitled, upon the filing of each motion or cross motion with respect to a civil appeal or special proceeding, to a fee of forty-five dollars, payable in advance. However, no fee shall be imposed for a motion or cross motion which seeks leave to prosecute or defend a civil appeal or special proceeding as a poor person pursuant to subdivision (a) of section eleven hundred one of this chapter.






Article 81 - (Civil Practice Law & Rules) COSTS GENERALLY

8101 - Costs in an action.

8101. Costs in an action. The party in whose favor a judgment is entered is entitled to costs in the action, unless otherwise provided by statute or unless the court determines that to so allow costs would not be equitable, under all of the circumstances.



8102 - Limitation of costs where action brought in higher court.

8102. Limitation of costs where action brought in higher court. A plaintiff is not entitled to costs:

1. in an action brought in the supreme court in a county within the city of New York which could have been brought, except for the amount claimed, in the civil court of the city of New York, unless he shall recover six thousand dollars or more; or,

2. in an action brought in the supreme court in a county not within the city of New York which could have been brought, except for the amount claimed, in any court of limited monetary jurisdiction in the county, unless he shall recover five hundred dollars or more; or,

3. in an action brought in the county court which could have been brought, except for the amount claimed, in any court of lesser monetary jurisdiction in the county, unless he shall recover two hundred fifty dollars or more.



8103 - Costs where parties prevail upon separate issues.

8103. Costs where parties prevail upon separate issues. Upon the recovery of a judgment in favor of the plaintiff, the court may award costs in the action to a defendant without denying costs to the plaintiff, if it determines that a cause of action upon which the defendant prevailed is not substantially the same as any cause of action upon which the plaintiff recovered the judgment.



8104 - Costs in consolidated, severed or removed action.

8104. Costs in consolidated, severed or removed action. Where two or more actions are consolidated, costs shall be awarded in the consolidated action as if it had been instituted as a single action, unless the order of consolidation otherwise provides. Where an action is severed into two or more actions, costs shall be awarded in each such action as if it had been instituted as a separate action, unless the order of severance otherwise provides. Where an action is removed, except pursuant to subdivision (d) of section three hundred twenty-five of this chapter, costs in the action shall be awarded as if it had been instituted in the court to which it is removed, unless the order of removal otherwise provides and as limited by section eighty-one hundred two of this chapter. Where an action is removed pursuant to subdivision (d) of section three hundred twenty-five of this chapter, costs in the action shall be awarded as if it had remained in the court from which it was removed, as limited by section eighty-one hundred two of this chapter.



8105 - Costs where more than one plaintiff or defendant.

8105. Costs where more than one plaintiff or defendant. Where a judgment is entered in favor of two or more parties, they shall be entitled, in all, to the same costs in the action as a single party, unless the court otherwise orders.



8106 - Costs upon motion.

8106. Costs upon motion. Costs upon a motion may be awarded to any party, in the discretion of the court, and absolutely or to abide the event of the action.



8107 - Costs upon appeal.

8107. Costs upon appeal. The party in whose favor an appeal is decided in whole or in part is entitled to costs upon the appeal, whether or not he is entitled to costs in the action, unless otherwise provided by statute, rule or order of the appellate court. Where a new trial is directed upon appeal, costs upon the appeal may be awarded absolutely or to abide the event.



8108 - Specification of denial or award of costs.

8108. Specification of denial or award of costs. A denial of costs in an action to a party in whose favor the judgment is entered, an award of costs in an action to a party against whom the judgment is entered, an award of separate costs in an action to one or more parties, or an apportionment of costs among several parties, shall be made in the direction of the court for judgment, or in the report or decision upon which judgment is entered, or, upon motion of the party to be benefited thereby, by an order of the judge or referee who presided at the trial. The decision on a motion shall specify the amount of costs awarded upon the motion, if any, and each party to whom they are awarded. The decision on appeal shall specify the disposition made in regard to costs.



8109 - Defendant's costs against the state.

8109. Defendant's costs against the state. (a) Action brought for benefit of municipal corporation. Costs awarded to the defendant in an action brought by the state for the benefit of a municipal corporation shall be awarded against the municipal corporation and not against the state.

(b) Payment of defendant's costs against the state. Where costs are awarded to the defendant and against the state in an action brought by a public officer, and the proceedings have not been stayed, the comptroller shall draw his warrant upon the treasurer for the payment of the costs out of any money in the treasury appropriated for that purpose, upon the production to him of an exemplified copy of the judgment or order awarding the costs, a copy of a taxed bill of costs and a certificate of the attorney-general to the effect that the action was brought pursuant to law. The fees of the clerk for the exemplified copy shall be certified thereupon by him and included in the warrant.



8110 - Costs against a fiduciary.

8110. Costs against a fiduciary. Where costs are awarded against a fiduciary, they shall be chargeable only upon the estate, fund or person he represents, unless the court directs them to be paid personally for mismanagement or bad faith in the prosecution or defense of the action.






Article 82 - (Civil Practice Law & Rules) AMOUNT OF COSTS

8201 - Amount of costs in an action.

8201. Amount of costs in an action. Costs awarded in an action shall be in the amount of:

1. two hundred dollars for all proceedings before a note of issue is filed; plus

2. two hundred dollars for all proceedings after a note of issue is filed and before trial; plus

3. three hundred dollars for each trial, inquest or assessment of damages.



8202 - Amount of costs on motion.

8202. Amount of costs on motion. Costs awarded on a motion shall be in an amount fixed by the court, not exceeding one hundred dollars.



8203 - Amount of costs on appeal to appellate division and appellate term.

8203. Amount of costs on appeal to appellate division and appellate term. (a) Unless the court awards a lesser amount, costs awarded on an appeal to the appellate division shall be in the amount of two hundred fifty dollars.

(b) Costs on an appeal from a county court to an appellate term may be awarded by the appellate term in its discretion, and if awarded shall be as follows:

1. to the appellant upon reversal, not more than thirty dollars;

2. to the respondent upon affirmance, not more than twenty-five dollars;

3. to either party on modification, not more than twenty-five dollars.

On appeal from any other court to an appellate term costs shall be governed by the provisions of the applicable court act.



8204 - Amount of costs on appeal to the court of appeals.

8204. Amount of costs on appeal to the court of appeals. Unless the court awards a lesser amount, costs awarded on an appeal to the court of appeals shall be in the amount of five hundred dollars.






Article 83 - (Civil Practice Law & Rules) DISBURSEMENTS AND ADDITIONAL ALLOWANCES

8301 - Taxable disbursements.

8301. Taxable disbursements. (a) Disbursements in action or on appeal. A party to whom costs are awarded in an action or on appeal is entitled to tax his necessary disbursements for:

1. the legal fees of witnesses and of referees and other officers;

2. the reasonable compensation of commissioners taking depositions;

3. the legal fees for publication, where publication is directed pursuant to law;

4. the legal fees paid for a certified copy of a paper necessarily obtained for use on the trial;

5. the expense of securing copies of opinions and charges of judges;

6. the reasonable expenses of printing the papers for a hearing, when required;

7. the prospective charges for entering and docketing the judgment;

8. the sheriff's fees for receiving and returning one execution;

9. the reasonable expense of taking, and making two transcripts of testimony on an examination before trial, not exceeding two hundred fifty dollars in any one action;

10. the expenses of searches made by title insurance, abstract or searching companies, or by any public officer authorized to make official searches and certify to the same, or by the attorney for the party to whom costs are awarded, taxable at rates not exceeding the cost of similar official searches;

11. the reasonable expenses actually incurred in securing an undertaking to stay enforcement of a judgment subsequently reversed; and

12. any fee imposed by section fifty-three of the general municipal law; and

13. such other reasonable and necessary expenses as are taxable according to the course and practice of the court, by express provision of law or by order of the court.

(b) Disbursements on motion. Upon motion of any party made after the determination of a motion, or upon its own initiative, the court may allow any party thereto to tax as disbursements his reasonable and necessary expenses of the motion.

(c) Disbursements to party not awarded costs. The court may allow taxation of disbursements by a party not awarded costs in an action or on appeal; and shall allow taxation of disbursements by a party not awarded costs in an action for a sum of money only where he recovers the sum of fifty dollars or more.

(d) Reasonable fees taxable. Where an expense for a service performed, other than a search, is a taxable disbursement, the court may allow its taxation in an amount equal to the reasonable sum actually and necessarily expended therefor, if it is the usual charge made by private persons for the service, although it is in excess of the fee allowed a public officer.



8302 - Additional allowance to plaintiff as of right in real property actions.

8302. Additional allowance to plaintiff as of right in real property actions. (a) Actions in which allowance made. A plaintiff, if a judgment is entered in his favor and he recovers costs, is entitled to an additional allowance, in an action:

1. to foreclose a mortgage upon real property; or

2. for the partition of real property; or

3. to compel the determination of a claim to real property.

(b) Amount of allowance. An additional allowance under this rule shall be computed upon the amount found to be due upon the mortgage, or the value of the property which is partitioned or the claim to which is determined, at the rate of:

1. ten per cent of a sum not exceeding two hundred dollars; plus

2. five per cent of any additional sum not exceeding eight hundred dollars; plus

3. two per cent of any additional sum not exceeding two thousand dollars; plus

4. one per cent of any additional sum not exceeding five thousand dollars.

(c) Additional allowance where action settled. Where an action specified in subdivision (a) is settled before judgment, the plaintiff is entitled to an additional allowance upon the amount paid upon the settlement, computed at one-half of the rates set forth in subdivision (b).

(d) Additional allowance in foreclosure action. In an action to foreclose a mortgage upon real property, a plaintiff entitled to an additional allowance pursuant to subdivision (a) or (c) shall also be entitled to the sum of fifty dollars. Where a part of the mortgage debt is not due, if the judgment directs the sale of the whole property, the additional allowance specified in subdivision (a) shall be computed as provided in subdivision (b) upon the whole sum unpaid upon the mortgage. If the judgment directs the sale of a part only, it shall be computed upon the sum actually due, and if the court thereafter grants an order directing the sale of the remainder or a part thereof, it shall be computed upon the amount then due. The aggregate of additional allowances so computed shall not exceed the sum which would have been allowed if the entire sum secured by the mortgage had been due when the judgment was entered.



8303 - Additional allowance in the discretion of the court.

8303. Additional allowance in the discretion of the court. (a) Discretionary allowance in action. Whether or not costs have been awarded, the court before which the trial was had, or in which the judgment was entered, on motion, may award:

1. to any party to an action to foreclose a mortgage upon real property, a sum not exceeding two and one-half percent of the sum due or claimed to be due upon such mortgage, and not exceeding the sum of three hundred dollars; or

2. to any party to a difficult or extraordinary case, where a defense has been interposed, a sum not exceeding five per cent of the sum recovered or claimed, or of the value of the subject matter involved, and not exceeding the sum of three thousand dollars; or

3. to any party to an action for the partition of real property, a sum not exceeding five per cent of the value of the subject matter involved and not exceeding the sum of three thousand dollars; or

4. to the fiduciary or to any party to an action which involves the construction of a will or an intervivos trust instrument, such sums as it deems reasonable for counsel fees and other expenses necessarily incurred with respect to such construction in the action; and the court may direct that the whole or any part of such allowance shall be paid to the attorney rendering the services in the action, and may provide that the determination of the amount of any allowance in connection therewith be reserved for a supplemental order to be entered after the time to appeal has expired, or if an appeal be taken, then after final determination of the appeal; and a court on appeal may make a like award and direction on appeal; or

5. to the attorney for the petitioner in a proceeding to dispose of an infant's property, such sum as to the court may seem just and proper; or

6. to the plaintiffs in an action or proceeding brought by the attorney-general under articles twenty-two, twenty-two-A, twenty-three-A or thirty-three or section three hundred ninety-one-b or five hundred twenty-a of the general business law, or under subdivision twelve of section sixty-three of the executive law, or under article twenty-three of the arts and cultural affairs law, or in an action or proceeding brought by the attorney-general under applicable statutes to dissolve a corporation or for usurpation of public office, or unlawful exercise of franchise or of corporate right, a sum not exceeding two thousand dollars against each defendant.

(b) Discretionary allowance on enforcement motion. The court, on a motion relating to the enforcement of a judgment, may award to the judgment creditor a sum not exceeding five per cent of the judgment or fifty dollars, whichever is more.



8303-A - Costs upon frivolous claims and counterclaims in actions to recover damages for personal injury, injury to property or wrongful death.

8303-a. Costs upon frivolous claims and counterclaims in actions to recover damages for personal injury, injury to property or wrongful death.

(a) If in an action to recover damages for personal injury, injury to property or wrongful death, or an action brought by the individual who committed a crime against the victim of the crime, and such action or claim is commenced or continued by a plaintiff or a counterclaim, defense or cross claim is commenced or continued by a defendant and is found, at any time during the proceedings or upon judgment, to be frivolous by the court, the court shall award to the successful party costs and reasonable attorney's fees not exceeding ten thousand dollars.

(b) The costs and fees awarded under subdivision (a) of this section shall be assessed either against the party bringing the action, claim, cross claim, defense or counterclaim or against the attorney for such party, or against both, as may be determined by the court, based upon the circumstances of the case. Such costs and fees shall be in addition to any other judgment awarded to the successful party.

(c) In order to find the action, claim, counterclaim, defense or cross claim to be frivolous under subdivision (a) of this section, the court must find one or more of the following:

(i) the action, claim, counterclaim, defense or cross claim was commenced, used or continued in bad faith, solely to delay or prolong the resolution of the litigation or to harass or maliciously injure another;

(ii) the action, claim, counterclaim, defense or cross claim was commenced or continued in bad faith without any reasonable basis in law or fact and could not be supported by a good faith argument for an extension, modification or reversal of existing law. If the action, claim, counterclaim, defense or cross claim was promptly discontinued when the party or the attorney learned or should have learned that the action, claim, counterclaim, defense or cross claim lacked such a reasonable basis, the court may find that the party or the attorney did not act in bad faith.






Article 84 - (Civil Practice Law & Rules) TAXATION OF COSTS

8401 - Computation by clerk.

8401. Computation by clerk. Costs, disbursements and additional allowances shall be taxed by the clerk upon the application of the party entitled thereto. A valuation of property necessary for fixing an additional allowance shall be ascertained by the court, unless it has been fixed by the decision of the court, verdict of the jury, or report of the referee or commissioners, upon which the judgment is entered. The clerk, whether or not objection is made, shall examine the bills presented to him for taxation; shall satisfy himself that all the items allowed by him are correct and allowable; and shall strike out all items of disbursements, other than the prospective charges expressly allowed by law, not supported by affidavit showing that they have been necessarily incurred and are reasonable in amount. The clerk shall insert in the judgment the total of the amount taxed as costs, disbursements and additional allowances.



8402 - Taxation with notice.

8402. Taxation with notice. Costs may be taxed upon at least five days' notice to each adverse party interested in reducing the amount thereof except one against whom judgment was entered on default in appearance. A copy of the bill of costs, specifying the items in detail, and a copy of any supporting affidavits shall be served with the notice.



8403 - Taxation without notice.

8403. Taxation without notice. Costs may also be taxed without notice. A party who has taxed costs without notice shall immediately serve a copy of the bill of costs upon each party who is entitled to notice under section 8402. Within five days after such service, any such party may serve notice of retaxation of costs upon five days' notice to the party who has taxed the costs, specifying the item as to which retaxation is sought.



8404 - Judicial review of taxation or retaxation.

8404. Judicial review of taxation or retaxation. Upon motion of any interested party, on notice, the court may allow or disallow any item objected to before the clerk; or it may order a retaxation before the clerk and it may specify the grounds or the proof upon which an item may be allowed or disallowed.






Article 85 - (Civil Practice Law & Rules) SECURITY FOR COSTS

8501 - Security for costs.

8501. Security for costs. (a) As of right. Except where the plaintiff has been granted permission to proceed as a poor person or is the petitioner in a habeas corpus proceeding, upon motion by the defendant without notice, the court or a judge thereof shall order security for costs to be given by the plaintiffs where none of them is a domestic corporation, a foreign corporation licensed to do business in the state or a resident of the state when the motion is made.

(b) In court's discretion. Upon motion by the defendant with notice, or upon its own initiative, the court may order the plaintiff to give security for costs in an action by or against an assignee or trustee for the benefit of creditors, a trustee, a receiver or debtor in possession in bankruptcy, an official trustee or committee of a person imprisoned in this state, an executor or administrator, the committee of a person judicially declared to be incompetent, the conservator of a conservatee, a guardian ad litem, or a receiver.



8502 - Stay and dismissal on failure to give security.

8502. Stay and dismissal on failure to give security. Until security for costs is given pursuant to the order of the court, all proceedings other than to review or vacate such order shall be stayed. If the plaintiff shall not have given security for costs at the expiration of thirty days from the date of the order, the court may dismiss the complaint upon motion by the defendant, and award costs in his favor.



8503 - Undertaking.

8503. Undertaking. Security for costs shall be given by an undertaking in an amount of five hundred dollars in counties within the city of New York, and two hundred fifty dollars in all other counties, or such greater amount as shall be fixed by the court that the plaintiff shall pay all legal costs awarded to the defendant.






Article 86 - (Civil Practice Law & Rules) COUNSEL FEES AND EXPENSES IN CERTAIN ACTIONS AGAINST THE STATE

8600 - Intent and short title.

8600. Intent and short title. It is the intent of this article, which may hereafter be known and cited as the "New York State Equal Access to Justice Act", to create a mechanism authorizing the recovery of counsel fees and other reasonable expenses in certain actions against the state of New York, similar to the provisions of federal law contained in 28 U.S.C. 2412(d) and the significant body of case law that has evolved thereunder.



8601 - Fees and other expenses in certain actions against the state.

8601. Fees and other expenses in certain actions against the state. (a) When awarded. In addition to costs, disbursements and additional allowances awarded pursuant to sections eight thousand two hundred one through eight thousand two hundred four and eight thousand three hundred one through eight thousand three hundred three of this chapter, and except as otherwise specifically provided by statute, a court shall award to a prevailing party, other than the state, fees and other expenses incurred by such party in any civil action brought against the state, unless the court finds that the position of the state was substantially justified or that special circumstances make an award unjust. Whether the position of the state was substantially justified shall be determined solely on the basis of the record before the agency or official whose act, acts, or failure to act gave rise to the civil action. Fees shall be determined pursuant to prevailing market rates for the kind and quality of the services furnished, except that fees and expenses may not be awarded to a party for any portion of the litigation in which the party has unreasonably protracted the proceedings.

(b) Application for fees. A party seeking an award of fees and other expenses shall, within thirty days of final judgment in the action, submit to the court an application which sets forth (1) the facts supporting the claim that the party is a prevailing party and is eligible to receive an award under this section, (2) the amount sought, and (3) an itemized statement from every attorney or expert witness for whom fees or expenses are sought stating the actual time expended and the rate at which such fees and other expenses are claimed.



8602 - Definitions.

8602. Definitions. For the purpose of this article:

(a) "Action" means any civil action or proceeding brought to seek judicial review of an action of the state as defined in subdivision (g) of this section, including an appellate proceeding, but does not include an action brought in the court of claims.

(b) "Fees and other expenses" means the reasonable expenses of expert witnesses, the reasonable cost of any study, analysis, consultation with experts, and like expenses, and reasonable attorney fees, including fees for work performed by law students or paralegals under the supervision of an attorney incurred in connection with an administrative proceeding and judicial action.

(c) "Final judgment" means a judgment that is final and not appealable, and settlement.

(d) "Party" means (i) an individual whose net worth, not including the value of a homestead used and occupied as a principal residence, did not exceed fifty thousand dollars at the time the civil action was filed; (ii) any owner of an unincorporated business or any partnership, corporation, association, real estate developer or organization which had no more than one hundred employees at the time the civil action was filed, (iii) any organization described in section 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C. 501(c)(3)) exempt from taxation under section 501(a) of such Code regardless of the number of employees.

(e) "Position of the state" means the act, acts or failure to act from which judicial review is sought.

(f) "Prevailing party" means a plaintiff or petitioner in the civil action against the state who prevails in whole or in substantial part where such party and the state prevail upon separate issues.

(g) "State" means the state or any of its agencies or any of its officials acting in his or her official capacity.



8603 - Interest.

8603. Interest. If the state appeals an award made pursuant to this section and the award is affirmed in whole or in part, interest shall be paid on the amount of the award. Such interest shall run from the date of the award through the day before the date of the affirmance.



8604 - Annual report.

8604. Annual report. The department of law shall file with the governor, the speaker of the assembly and the temporary president of the senate an annual report describing the number, nature and amount of each award in the previous fiscal year including the agency involved in each action, and other relevant information which might aid the legislature and the governor in evaluating the scope and impact of such awards.



8605 - Applicability.

8605. Applicability. (a) Nothing contained in this article shall be construed to alter or modify the other provisions of this chapter where applicable to actions other than actions against the state.

(b) Nothing contained in this article shall be deemed to authorize the institution of a civil action for the sole purpose of obtaining fees incurred by a party to an administrative proceeding.

(c) Nothing contained in this article shall affect or preclude the right of any party to recover fees or other expenses authorized by common law or by any other statute, law or rule.






Article 90 - (Civil Practice Law & Rules) FAILURE OR ADJOURNMENT OF TERM OF COURT

R9001 - No abatement by failure, adjournment, or change of time or place of term of court.

Rule 9001. No abatement by failure, adjournment, or change of time or place of term of court. When a term of a court fails or is adjourned or the time or place of holding it is changed, all persons are bound to appear and all proceedings shall continue at the time and place to which the term is adjourned or changed, or, if it has failed, at the next term, with like effect as if the term had been held as originally appointed.



R9002 - Death, disability or incapacity of judge following verdict, report, decision, or determination of motion or special proceeding.

Rule 9002. Death, disability or incapacity of judge following verdict, report, decision, or determination of motion or special proceeding.

The death, sickness, resignation, removal from or expiration of office or other disability or legal incapacity of a judge following his verdict, report, decision or determination of a motion or special proceeding in any matter in a civil judicial proceeding shall not affect its validity. Unless otherwise provided by rule of the chief administrator of the courts, any other judge of the same court may, on the application of a party, give effect to such verdict, report, decision or determination and make and sign an appropriate order or judgment based thereon, which shall have the same effect as if it had been made by the judge upon whose verdict, report, decision or determination it is based.



R9003 - Running of time when county judge disqualified from acting in a case.

Rule 9003. Running of time when county judge disqualified from acting in a case. If a county judge is disqualified from acting in any case pending in his court and files a certificate pursuant to judiciary law section one hundred ninety-two, the time within which any proceeding may be taken, as fixed by statute or rule, does not begin to run until the certificate is filed.






Article 94 - (Civil Practice Law & Rules) ADMISSION TO PRACTICE

R9401 - Committee.

Rule 9401. Committee. The appellate division in each judicial department shall appoint a committee of not less than three practicing lawyers for each judicial district within the department, for the purpose of investigating the character and fitness of every applicant for admission to practice as an attorney and counselor at law in the courts of this state. Each member of such committee shall serve until his death, resignation or the appointment of his successor. A lawyer who has been or who shall be appointed a member of the committee for one district may be appointed a member of the committee for another district within the same department.



R9402 - Application for admission.

Rule 9402. Application for admission. Every application for admission to practice pursuant to the provisions of paragraph a of subdivision one of section ninety of the judiciary law by a person who has been certified by the state board of law examiners, in accordance with the provisions of section four hundred sixty-four of said law, shall be referred by the appellate division to the committee for a district in its judicial department. Every application for admission to practice which is made on motion without the taking of the bar examination, pursuant to rules of the court of appeals and the provisions of paragraph b of subdivision one of section ninety of the judiciary law, by a person already admitted to practice in another jurisdiction, shall be referred by the appellate division to the committee for a district in its judicial department.



R9403 - Referral to another judicial district.

Rule 9403. Referral to another judicial district. Notwithstanding rule 9402, any application for admission to practice pending before a committee, may be referred to the committee for another judicial district in the same or another department by order or direction of the presiding justice of the appellate division of the department embracing the district in which the application is pending. Such order or direction may be made only upon the written request of the chairman or acting chairman of the committee before which the application is pending and only upon his written certification either:

1. that the applicant, since he applied to take the bar examination or to dispense with such examination or since he applied on motion to be admitted to practice, has changed his actual residence to such other judicial district in the same or other department, or, if not a resident of the state, has acquired full-time employment in or changed his place of full-time employment to such other judicial district in the same or other department; or

2. that the majority of the members of such committee are not qualified to vote on the application or have disqualified themselves from voting or have refrained from voting thereon; or

3. that the members of such committee are equally divided in their opinion as the application; or

4. that strict compliance with rule 9402 will cause undue hardship to the applicant.



R9404 - Certificate of character and fitness.

Rule 9404. Certificate of character and fitness. Unless otherwise ordered by the appellate division, no person shall be admitted to practice without a certificate from the proper committee that it has carefully investigated the character and fitness of the applicant and that, in such respects, he is entitled to admission. To enable the committee to make such investigation, the justices of the appellate division are authorized to prescribe and from time to time to amend a form of statement or questionnaire to be submitted by the applicant, including specifically his present and such past places of actual residence as may be required therein, listing the street and number, if any, and the period of time he resided at each place.



R9405 - Prior application.

Rule 9405. Prior application. In the event that any applicant has made a prior application for admission to practice in this state or in any other jurisdiction, then upon said statement or questionnaire or in an accompanying signed statement, he shall set forth in detail all the facts with respect to such prior application and its disposition. If such prior application had been filed in any appellate division of this state and if the applicant failed to obtain a certificate of good character and fitness from the appropriate character committee or if for any reason such prior application was disapproved or rejected either by said committee or said appellate division, he shall obtain and submit the written consent of said appellate division to the renewal of his application in that appellate division or in any other appellate division.



R9406 - Proof.

Rule 9406. Proof. No person shall receive said certificate from any committee and no person shall be admitted to practice as an attorney and counselor at law in the courts of this state, unless he shall furnish satisfactory proof to the effect:

1. that he supports the constitutions of the United States and of the state of New York; and

2. that he has complied with all the requirements of the applicable statutes of this state, the applicable rules of the court of appeals and the applicable rules of the appellate division in which his application is pending, relating to the admission to practice as an attorney and counselor at law.



R9407 - Filing.

Rule 9407. Filing. Every application for admission to practice, together with all the papers submitted thereon, upon its final disposition by the appellate division shall be filed in the office of the clerk of such appellate division.






Article 97 - (Civil Practice Law & Rules) RECORDS OF CLERKS OF THE COURTS

R9701 - Records to be kept by the clerk of appellate division.

Rule 9701. Records to be kept by the clerk of appellate division. The clerk of the appellate division in each department shall keep:

1. a book, properly indexed, or an index, in which shall be entered the title of all proceedings in that court, with entries under each, showing the proceedings taken therein and the final disposition thereof; and

2. a book in which shall be indexed all undertakings filed in the clerk's office, with a statement of the proceedings in which they are given, and a statement of any disposition or order made of or concerning them; and

3. a book, properly indexed, or an index, which shall contain (a) the name of each attorney admitted to practice in the department, with the date of the attorney's admission, and (b) the name of each person who has been refused admission or who has been disbarred, disciplined or censured by the court. The clerk of each department shall transmit to the clerk of the court of appeals and to the clerks of the other departments the names of all applicants who have been refused admission, and the names of all attorneys who have resigned or who have been disbarred, disciplined, censured or reinstated by the court.



R9702 - Books to be kept by the clerks of other courts.

Rule 9702. Books to be kept by the clerks of other courts. The clerks of the other courts shall keep:

1. a "judgment-book," in which shall be recorded all judgments entered in their offices;

2. a book, properly indexed, in which shall be entered the title of all civil judicial proceedings, with proper entries under each denoting the papers filed and the orders made and the steps taken therein, with the dates of the filing of the several papers in the proceeding;

3. a book, properly indexed, in which shall be entered the name and address of each conservator, committee or guardian who is appointed pursuant to the provisions of the mental hygiene law, the title of the proceeding, the name and address of any surety, the papers filed, and any orders made or steps taken therein;

4. a book in which shall be recorded at length each undertaking of a public officer or any officer appointed by the court, filed in their offices, except the undertakings of receivers appointed under section 5228, with a statement showing when the undertaking was filed and a notation on the margin of the record showing any disposition, or order, made of or concerning it;

5. such other books, properly indexed, as may be necessary, or convenient, to contain the docket of judgments, the entry of orders, and all other necessary matters and proceedings; and

6. such other books as the chief administrator of the courts may direct to be kept.



R9703 - Form of records.

Rule 9703. Form of records. A clerk shall keep books and records in such form and style as may be prescribed by the chief administrator of the courts.






Article 98 - (Civil Practice Law & Rules) ACTIONS AGAINST VILLAGES

9801 - Actions against the village.

9801. Actions against the village. 1. No action shall be maintained against the village for a personal injury or injury to property alleged to have been sustained by reason of the negligence or wrongful act of the village or of any officer, agent or employee thereof, unless a notice of claim shall have been made and served in compliance with section fifty-e of the general municipal law.

2. Every such action shall be commenced pursuant to the provisions of section fifty-i of the general municipal law.



9802 - Liability of villages in certain actions.

9802. Liability of villages in certain actions. Except as provided otherwise in this chapter no action shall be maintained against the village upon or arising out of a contract of the village unless the same shall be commenced within eighteen months after the cause of action therefor shall have accrued, nor unless a written verified claim shall have been filed with the village clerk within one year after the cause of action shall have accrued, and no other action shall be maintained against the village unless the same shall be commenced within one year after the cause of action therefor shall have accrued, nor unless a notice of claim shall have been made and served in compliance with section fifty-e of the general municipal law. The omission to present a claim or to commence an action thereon within the respective periods of time above stated applicable to such claim, shall be a bar to any claim or action therefor against said village; but no action shall be brought upon any such claim until forty days have elapsed after the filing of the claim in the office of the village clerk.



9803 - Place of trial of actions and proceedings against villages.

9803. Place of trial of actions and proceedings against villages. The place of trial of all actions and proceedings against a village or any of its officers or boards shall be the county in which the village is situated.



9804 - Notice of defects in certain actions.

9804. Notice of defects in certain actions. No civil action shall be maintained against the village for damages or injuries to person or property sustained in consequence of any street, highway, bridge, culvert, sidewalk or crosswalk being defective, out of repair, unsafe, dangerous or obstructed or for damages or injuries to persons or property sustained solely in consequence of the existence of snow or ice upon any sidewalk, crosswalk, street, highway, bridge or culvert unless written notice of the defective, unsafe, dangerous or obstructive condition, or of the existence of the snow or ice, relating to the particular place, was actually given to the village clerk and there was a failure or neglect within a reasonable time after the receipt of such notice to repair or remove the defect, danger or obstruction complained of or to cause the snow or ice to be removed, or the place otherwise made reasonably safe.






Article 100 - (Civil Practice Law & Rules) REPEAL; SAVING CLAUSES; EFFECTIVE DATE

10001 - Repeal of the civil practice act.

10001. Repeal of the civil practice act. Chapter nine hundred twenty-five of the laws of nineteen hundred twenty, entitled "An act in relation to the civil practice in the courts of the state of New York, " and all acts amendatory thereof and supplemental thereto, constituting the civil practice act, as heretofore in effect, are hereby repealed.



10002 - Abrogation of rules of civil practice.

10002. Abrogation of rules of civil practice. The rules of practice adopted by the convention provided for by chapter nine hundred two of the laws of nineteen hundred twenty, as amended or supplemented by appropriate action of the justices of the appellate division in the several departments pursuant to section eighty-three of the judiciary law, comprising the rules of civil practice, as heretofore in effect, are hereby abrogated and shall no longer be in effect.



10003 - Pending and subsequent proceedings.

10003. Pending and subsequent proceedings. This act shall apply to all actions hereafter commenced. This act shall also apply to all further proceedings in pending actions, except to the extent that the court determines that application in a particular pending action would not be feasible or would work injustice, in which event the former procedure applies. Proceedings pursuant to law in an action taken prior to the time this act takes effect shall not be rendered ineffectual or impaired by this act.



10004 - Effect of unconstitutionality in part.

10004. Effect of unconstitutionality in part. If any clause, sentence, paragraph, subdivision, section, rule or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, section, rule or part thereof directly involved in the controversy in which such judgment shall have been rendered.



10005 - Effective date.

10005. Effective date. This act shall take effect September first, nineteen hundred sixty-three.









CVR - Civil Rights

Article 1 - (Civil Rights) Short Title

1 - Short title.

Section. 1. Short title. This chapter shall be known as the "Civil Rights Law."



1-A - Definitions.

1-a. Definitions. The term "minor" or "infant", as used in this chapter, shall mean a person who has not attained the age of eighteen years.






Article 2 - (Civil Rights) Bill of Rights

2 - Supreme sovereignty in the people.

2. Supreme sovereignty in the people. No authority can, on any pretence whatsoever, be exercised over the citizens of this state, but such as is or shall be derived from and granted by the people of this state.



3 - Levying taxes and charges.

3. Levying taxes and charges. No tax, duty, aid or imposition whatsoever, except such as may be laid by a law of the United States, can be taken or levied within this state, without the grant and assent of the people of this state, by their representatives in senate and assembly; and no citizen of this state can be by any means compelled to contribute to any gift, loan, tax, or other like charge, not laid or imposed by a law of the United States, or by the legislature of this state.



4 - Right to keep and bear arms.

4. Right to keep and bear arms. A well regulated militia being necessary to the security of a free state, the right of the people to keep and bear arms cannot be infringed.



5 - Military service by citizens.

5. Military service by citizens. No citizen of this state can be constrained to arm himself, or to go out of this state, or to find soldiers or men of arms, either horsemen or footmen, without the grant and assent of the people of this state, by their representatives in senate and assembly, except in the cases specially provided for by the constitution of the United States.



6 - Exemption from military service.

6. Exemption from military service. All such inhabitants of this state of any religious denomination whatever, as from scruples of conscience may be averse to bearing arms, are to be excused therefrom by paying to the state an equivalent in money; and the legislature is required to provide by law for the collection of such equivalent, to be estimated according to the expense, in time and money, of an ordinary able-bodied militiaman.



7 - Quartering soldiers.

7. Quartering soldiers. No soldier can in time of peace be quartered in any house, without the consent of the owner; nor in time of war, but in a manner to be prescribed by law.



8 - Right of search and seizure.

8. Right of search and seizure. The right of the people to be secure in their persons, houses, papers and effects, against unreasonable searches and seizures, shall not be violated; and no warrants can issue but upon probable cause supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.



9 - Freedom of elections.

9. Freedom of elections. All elections ought to be free; and no person by force of arms, malice, menacing, or otherwise, should presume to disturb or hinder any citizen of this state in the free exercise of the right of suffrage.



10 - Justice to be administered without favor and speedily.

10. Justice to be administered without favor and speedily. Neither justice nor right should be sold to any person, nor denied, nor deferred; and writs and process ought to be granted freely and without delay, to all persons requiring the same, on payment of the fees established by law.



11 - Fines must be reasonable and imposed only for cause.

11. Fines must be reasonable and imposed only for cause. No citizen of this state ought to be fined or amerced without reasonable cause, and such fine or amercement should always be proportioned to the nature of the offense.



12 - Rights of persons accused of crime.

12. Rights of persons accused of crime. In all criminal prosecutions, the accused has a right to a speedy and public trial, by an impartial jury, and is entitled to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; and to have compulsory process for obtaining witnesses in his favor. An alien is not entitled to a jury, composed in part of aliens or strangers, in an action or special proceeding civil or criminal.



13 - Right to serve on juries.

13. Right to serve on juries. No citizen of the state possessing all other qualifications which are or may be required or prescribed by law, shall be disqualified to serve as a grand or petit juror in any court of this state on account of race, creed, color, national origin or sex, and any person charged with any duty in the selection or summoning of jurors who shall exclude or fail to summon any citizen for any of the causes aforesaid shall, on conviction thereof, be deemed guilty of a misdemeanor and be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned not less than thirty days, nor more than ninety days, or both such fine and imprisonment.



14 - Jurors not to be questioned for verdicts.

14. Jurors not to be questioned for verdicts. A juror shall not be questioned, and is not subject to an action, or other liability civil or criminal, for a verdict rendered by him, in an action in a court of record, or not of record, or in a special proceeding before an officer, except by indictment, for corrupt conduct, in a case prescribed by law.



15 - Right of appeal not to be denied.

15. Right of appeal not to be denied. Notwithstanding the provisions of any general or special law to the contrary, a citizen shall not be deprived of the right to appeal to the legislature, or to any public officer, board, commission or other public body, for the redress of grievances, on account of employment in the civil service of the state or any of its civil divisions or cities.






Article 2-A - (Civil Rights) EQUAL RIGHTS TO PUBLICLY-AIDED HOUSING

18-A - Findings and declarations of policy.

18-a. Findings and declarations of policy. 1. This article shall be deemed an exercise of the police power of the state for the protection of the welfare, health and peace of the people of this state and the fulfillment and enforcement of the provisions of the constitution of this state concerning civil rights.

2. The practice of discrimination because of race, color, religion, national origin or ancestry in any publicly assisted housing accommodations is hereby declared to be against public policy.



18-B - Definitions.

18-b. Definitions. When used in this article:

1. The term "person" includes one or more individuals, partnerships, associations, corporations, legal representatives, trustees, trustees in bankruptcy and receivers or other fiduciaries.

2. The term "housing accommodation" includes any building, structure, or portion thereof which is used or occupied or is intended, arranged or designed to be used or occupied, as the home, residence or sleeping place of one or more human beings, but shall not include any accommodations operated by a religious or denominational organization as part of its religious or denominational activities.

3. The term "publicly assisted housing accommodation" includes any housing accommodation within the state of New York

(a) which, after July first, nineteen hundred fifty, is granted exemption in whole or in part from taxes levied by the state or any of its political subdivisions;

(b) which is constructed after July first, nineteen hundred fifty, on land sold below cost by the state or any of its political subdivisions or any agency thereof, pursuant to the federal housing act of nineteen hundred forty-nine;

(c) which is constructed after July first, nineteen hundred fifty, in whole or in part on property acquired or assembled by the state or any of its political subdivisions or any agency thereof through the power of condemnation or otherwise for the purpose of such construction;

(d) for the acquisition, construction, repair or maintenance of which the state or any of its political subdivisions or any agency thereof supplies, after July first, nineteen hundred fifty, funds or other financial assistance;

(e) (1) which is located in a multiple dwelling; and (2) the acquisition, construction, rehabilitation, repair or maintenance of which is, after July first, nineteen hundred fifty-five, financed in whole or in part by a loan, whether or not secured by a mortgage, the repayment of which is guaranteed or insured by the federal government or any agency thereof, or the state or any of its political subdivisions or any agency thereof, provided that such a housing accommodation shall be deemed to be publicly assisted only during the life of such loan and such guaranty or insurance; or

(f) which is offered for sale by a person who owns or otherwise controls the sale of ten or more housing accommodations located on land that is contiguous (exclusive of public streets), if (1) the acquisition, construction, rehabilitation, repair or maintenance of such housing accommodations is, after July first, nineteen hundred fifty-five, financed in whole or in part by a loan, whether or not secured by a mortgage, the repayment of which is guaranteed or insured by the federal government or any agency thereof, or the state or any of its political subdivisions or any agency thereof, provided that such a housing accommodation shall be deemed to be publicly assisted only during the life of such loan and guaranty or insurance, or (2) a commitment, issued by a government agency after July first, nineteen hundred fifty-five, is outstanding that acquisition of such housing accommodations may be financed in whole or in part by a loan, whether or not secured by a mortgage, the repayment of which is guaranteed or insured by the federal government or any agency thereof, or the state or any of its political subdivisions or any agency thereof.

4. The term "owner" includes the lessee, sub-lessee, assignee, managing agent, or other person having the right of ownership or possession or the right to rent or lease housing accommodations and includes the state and any of its political subdivisions and any agency thereof.

5. The term "discriminate" includes to segregate or separate.

6. The term "multiple dwelling", as herein used, means a dwelling which is occupied, as a rule, for permanent residence purposes and which is either rented, leased, let or hired out, to be occupied as the residence or home of three or more families living independently of each other. A "multiple dwelling" shall not be deemed to include a hospital, convent, monastery, asylum or public institution, or a fireproof building used wholly for commercial purposes except for not more than one janitor's apartment and not more than one penthouse occupied by not more than two families. The term "family," as used herein, means either a person occupying a dwelling and maintaining a household, with not more than four boarders, roomers or lodgers, or two or more persons occupying a dwelling, living together and maintaining a common household, with not more than four boarders, roomers or lodgers. A "boarder," "roomer" or "lodger" residing with a family means a person living within the household who pays a consideration for such residence and does not occupy such space within the household as an incident of employment therein.



18-C - Discrimination prohibited.

18-c. Discrimination prohibited. It shall be unlawful:

1. For the owner of any publicly assisted housing accommodation to refuse to rent or lease or otherwise to deny to or withhold from any person or group of persons such housing accommodation because of the race, color, religion, national origin or ancestry of such person or persons.

2. For the owner of any publicly assisted housing accommodation to discriminate against any person because of the race, color, religion, national origin or ancestry of such person in the terms, conditions or privileges of any publicly assisted housing accommodations or in the furnishing of facilities or services in connection therewith.

3. For any person to cause to be made any written or oral inquiry concerning the race, color, religion, national origin or ancestry of a person seeking to rent or lease any publicly assisted housing accommodation.



18-D - Restraint of discrimination; damages for violations.

18-d. Restraint of discrimination; damages for violations. 1. Any person aggrieved by a violation of section eighteen-c of this chapter and any person whose assessment shall amount to more than one thousand dollars and who shall be liable to pay taxes on such assessment in any county, town, village or municipal corporation in the state or who has been assessed or who has paid taxes upon any assessment of the above-named amount within one year previous to the initiation of an action under this section shall have a right of action in any court of appropriate jurisdiction for restraint of such violation and for other equitable remedies including such affirmative relief as may be necessary to undo the effects of such violation.

2. Any person aggrieved by a violation of section eighteen-c of this chapter shall in addition have a right of action in any court of appropriate jurisdiction for damages caused by such violation.

3. At or before the commencement of any action under this section, notice thereof shall be served upon the attorney general.



18-E - Applicability.

18-e. Applicability. The provisions of this section shall not apply to privately owned housing accommodations which are not publicly assisted within the meaning of section eighteen-b (3) of this chapter.



19-A - Prohibition against unreasonable withholding of consent.

19-a. Prohibition against unreasonable withholding of consent. 1. No corporation formed for the purpose of the cooperative ownership of real estate within the state shall withhold its consent to the sale or proposed sale of certificates of stock or other evidence of ownership of an interest in such corporation because of the race, creed, national origin, or sex of the purchaser.

2. For the purposes of this section a "corporation" shall include the cooperative management, cooperative tenants, cooperative shareholders, or any appointee or successor in interest of a corporation.

3. This section shall apply to every sale or proposed sale whether by a corporation directly, its successor in interest, or by any other lawfully entitled party.

4. Every agreement, negative covenant, restrictive covenant or other provision, whether written or oral and wherever contained, inconsistent with this section shall be void and unenforceable.



19-B - Restraint of discrimination; damages for violations.

19-b. Restraint of discrimination; damages for violations. Any person aggrieved by a violation of section nineteen-a, including but not be limited to, any person who has made a loan, authorized by law, for the purpose of financing the purchase of certificates of stock or other evidence of ownership of an interest in a corporation formed for the purpose of the cooperative ownership of real estate with the state, or any of their lawful successors in interest shall have a right of action in any court of appropriate jurisdiction to restrain such violation and for other equitable remedies, including such affirmative and other relief as may be necessary to undo the effects of such violation.






Article 3 - (Civil Rights) Privilege from Arrest

20 - No imprisonment for non-payment of costs in certain cases.

20. No imprisonment for non-payment of costs in certain cases. A person shall not be arrested or imprisoned, for the non-payment of costs, awarded otherwise than by a final judgment, or a final order, made in a special proceeding instituted by state writ, except where an attorney, counselor, or other officer of the court, is ordered to pay costs for misconduct as such, or a witness is ordered to pay costs on an attachment for non-attendance.



21 - No imprisonment for non-payment of money pursuant to judgment or order requiring payment of money due upon contract.

21. No imprisonment for non-payment of money pursuant to judgment or order requiring payment of money due upon contract. Except in a case where it is otherwise specially prescribed by law, a person shall not be arrested or imprisoned for disobedience to a judgment or order, requiring the payment of money due upon a contract, express or implied, or as damages for non-performance of a contract.



22 - Privilege of officers and prisoner from arrest while passing through another county.

22. Privilege of officers and prisoner from arrest while passing through another county. A prisoner conveyed to jail through another county by a sheriff or other officer pursuant to law, or the officer having him in custody, is not liable to arrest in any civil action or special proceeding, while passing through another county.



23 - No person to be arrested in civil proceedings without a statutory provision.

23. No person to be arrested in civil proceedings without a statutory provision. A person shall not be arrested in a civil action or special proceeding, except as prescribed by statute. The writ of ne exeat is abolished.



24 - Privilege from arrest of officers of courts of record.

24. Privilege from arrest of officers of courts of record. An officer of a court of record, appointed or elected pursuant to law, is privileged from arrest, during the actual sitting, which he is required to attend, of a term of the court of which he is an officer, and no longer; but an attorney or counselor is not thus privileged, unless he is employed in a cause, to be heard at that term.



25 - Witness exempt from arrest.

25. Witness exempt from arrest. A person duly and in good faith subpoenaed or ordered to attend, for the purpose of being examined, in a case where his attendance may lawfully be enforced by attachment or by commitment, is privileged from arrest in a civil action or special proceeding, while going to, remaining at, and returning from, the place where he is required to attend. An arrest, made contrary to the provisions of this section, is absolutely void and is a contempt of the court, if any, from which the subpoena was issued, or by which the witness was directed to attend.



26 - Action against officer making arrest of exempt person.

26. Action against officer making arrest of exempt person. An action may be maintained, by the person arrested, against the officer or other person making an arrest contrary to the provisions of the last section, in which the plaintiff is entitled to recover treble damages. A similar action may also be maintained, in a like case, by the party in whose behalf the witness was subpoenaed, or the order procured, to recover the damages sustained by him, in consequence of the arrest. But a sheriff, or other officer, or person, is not so liable, unless the person claiming an exemption from arrest, makes, if required by the sheriff or officer, an affidavit, to the effect that he was legally subpoenaed or ordered to attend, and that he was not so subpoenaed or ordered by his own procurement, with the intent of avoiding arrest. In his affidavit he must specify the court or officer, the place of attendance, and the cause in which he was so subpoenaed or ordered. The affidavit may be taken before the officer arresting him, and exonerates the officer from liability for not making the arrest.



27 - Discharge of exempt witness.

27. Discharge of exempt witness. Where a person has been arrested in violation of section twenty-five, a justice of the supreme court, a county judge or the court, if any, from which the subpoena was issued or which ordered the witness to attend, or a judge thereof, shall order such person discharged from the arrest upon proof, by affidavit, of the facts.






Article 4 - (Civil Rights) Equal Rights in Places of Public Accommodation and Amusement

40 - Equal rights in places of public accommodation, resort or amusement.

40. Equal rights in places of public accommodation, resort or amusement. All persons within the jurisdiction of this state shall be entitled to the full and equal accommodations, advantages, facilities and privileges of any places of public accommodations, resort or amusement, subject only to the conditions and limitations established by law and applicable alike to all persons. No person, being the owner, lessee, proprietor, manager, superintendent, agent or employee of any such place shall directly or indirectly refuse, withhold from or deny to any person any of the accommodations, advantages, facilities or privileges thereof, or directly or indirectly publish, circulate, issue, display, post or mail any written or printed communication, notice or advertisement, to the effect that any of the accommodations, advantages, facilities and privileges of any such place shall be refused, withheld from or denied to any person on account of race, creed, color or national origin, or that the patronage or custom thereat, of any person belonging to or purporting to be of any particular race, creed, color or national original is unwelcome, objectionable or not acceptable, desired or solicited. The production of any such written or printed communication, notice or advertisement, purporting to relate to any such place and to be made by any person being the owner, lessee, proprietor, superintendent or manager thereof, shall be presumptive evidence in any civil or criminal action that the same was authorized by such person. A place of public accommodation, resort or amusement within the meaning of this article, shall be deemed to include inns, taverns, road houses, hotels, whether conducted for the entertainment of transient guests or for the accommodation of those seeking health, recreation or rest, or restaurants, or eating houses, or any place where food is sold for consumption on the premises; buffets, saloons, barrooms, or any store, park or enclosure where spirituous or malt liquors are sold; ice cream parlors, confectioneries, soda fountains, and all stores where ice cream, ice and fruit preparations or their derivatives, or where beverages of any kind are retailed for consumption on the premises; retail stores and establishments, dispensaries, clinics, hospitals, bath-houses, barber-shops, beauty parlors, theatres, motion picture houses, airdromes, roof gardens, music halls, race courses, skating rinks, amusement and recreation parks, fairs, bowling alleys, golf courses, gymnasiums, shooting galleries, billiard and pool parlors, public libraries, kindergartens, primary and secondary schools, high schools, academies, colleges and universities, extension courses, and all educational institutions under the supervision of the regents of the state of New York; and any such public library, kindergarten, primary and secondary school, academy, college, university, professional school, extension course, or other educational facility, supported in whole or in part by public funds or by contributions solicited from the general public; garages, all public conveyances, operated on land or water, as well as the stations and terminals thereof; public halls and public elevators of buildings and structures occupied by two or more tenants, or by the owner and one or more tenants. With regard to institutions for the care of neglected and/or delinquent children supported directly or indirectly, in whole or in part, by public funds, no accommodations, advantages, facilities and privileges of such institutions shall be refused, withheld from or denied to any person on account of race or color. Nothing herein contained shall be construed to modify or supersede any of the provisions of the children's court act, the social welfare law or the domestic relations court act of New York city in regard to religion of custodial persons or agencies or to include any institution, club, or place of accommodation which is in its nature distinctly private, or to prohibit the mailing of a private communication in writing sent in response to a specific written inquiry.

No institution, club, organization or place of accommodation which sponsors or conducts any amateur athletic contest or sparring exhibition and advertises or bills such contest or exhibition as a New York state championship contest or uses the words "New York state" in its announcements shall be deemed a private exhibition within the meaning of this section.



40-A - Inquiry concerning religion or religious affiliations of person seeking employment or official position in public schools prohibited.

40-a. Inquiry concerning religion or religious affiliations of person seeking employment or official position in public schools prohibited. No person, agency, bureau, corporation or association employed or maintained to obtain or aid in obtaining positions for teachers, principals, superintendents, clerks or other employees in the public schools of the state of New York, and no individual or individuals conducting or employed by or interested directly or indirectly in such an agency, bureau, corporation or association, and no board of education, trustee of a school district, superintendent, principal or teacher of a public school or other official or employee of a board of education, shall directly or indirectly ask, indicate or transmit orally or in writing the religion or religious affiliation of any person seeking employment or official position in the public schools of the state of New York.



40-B - Wrongful refusal of admission to and ejection from places of public entertainment and amusement.

40-b. Wrongful refusal of admission to and ejection from places of public entertainment and amusement. No person, agency, bureau, corporation or association, being the owner, lessee, proprietor, manager, superintendent, agent or employee of any place of public entertainment and amusement as hereinafter defined shall refuse to admit to any public performance held at such place any person over the age of twenty-one years who presents a ticket of admission to the performance a reasonable time before the commencement thereof, or shall eject or demand the departure of any such person from such place during the course of the performance, whether or not accompanied by an offer to refund the purchase price or value of the ticket of admission presented by such person; but nothing in this section contained shall be construed to prevent the refusal of admission to or the ejection of any person whose conduct or speech thereat or therein is abusive or offensive or of any person engaged in any activity which may tend to a breach of the peace.

The places of public entertainment and amusement within the meaning of this section shall be legitimate theatres, burlesque theatres, music halls, opera houses, concert halls and circuses.



40-C - Discrimination.

40-c. Discrimination. 1. All persons within the jurisdiction of this state shall be entitled to the equal protection of the laws of this state or any subdivision thereof.

2. No person shall, because of race, creed, color, national origin, sex, marital status, sexual orientation or disability, as such term is defined in section two hundred ninety-two of the executive law, be subjected to any discrimination in his or her civil rights, or to any harassment, as defined in section 240.25 of the penal law, in the exercise thereof, by any other person or by any firm, corporation or institution, or by the state or any agency or subdivision of the state.



40-D - Penalty for violation.

40-d. Penalty for violation. Any person who shall violate any of the provisions of the foregoing section, or subdivision three of section 240.30 or section 240.31 of the penal law, or who shall aid or incite the violation of any of said provisions shall for each and every violation thereof be liable to a penalty of not less than one hundred dollars nor more than five hundred dollars, to be recovered by the person aggrieved thereby in any court of competent jurisdiction in the county in which the defendant shall reside. In addition, any person who shall violate any of the provisions of the foregoing section shall be deemed guilty of a class A misdemeanor. At or before the commencement of any action under this section, notice thereof shall be served upon the attorney general.



40-E - Innkeepers and carriers refusing to receive guests and passengers.

40-e. Innkeepers and carriers refusing to receive guests and passengers. A person, who, either on his own account or as agent or officer of a corporation, carries on business as innkeeper, or as common carrier of passengers, and refuses, without just cause or excuse, to receive and entertain any guest, or to receive and carry any passenger, is guilty of a misdemeanor.



40-F - Discrimination against person or class in price for admission.

40-f. Discrimination against person or class in price for admission. If a person who owns, occupies, manages or controls a building, park, inclosure or other place, opens the same to the public generally at stated periods or otherwise, he shall not discriminate against any person or class of persons in the price charged for admission thereto. A person violating the provisions of this section is guilty of a misdemeanor.



40-G - Discrimination against United States uniform.

40-g. Discrimination against United States uniform. A person who excludes from the equal enjoyment of any accommodation, facility or privilege furnished by innkeepers or common carriers, amusement or resort, any person lawfully wearing the uniform of the army, navy, marine corps or revenue cutter service of the United States, because of that uniform, is guilty of a misdemeanor.



41 - Penalty for violation.

41. Penalty for violation. Any person who or any agency, bureau, corporation or association which shall violate any of the provisions of sections forty, forty-a, forty-b or forty-two or who or which shall aid or incite the violation of any of said provisions and any officer or member of a labor organization, as defined by section forty-three of this chapter, or any person representing any organization or acting in its behalf who shall violate any of the provisions of section forty-three of this chapter or who shall aid or incite the violation of any of the provisions of such section shall for each and every violation thereof be liable to a penalty of not less than one hundred dollars nor more than five hundred dollars, to be recovered by the person aggrieved thereby or by any resident of this state, to whom such person shall assign his cause of action, in any court of competent jurisdiction in the county in which the plaintiff or the defendant shall reside; and such person and the manager or owner of or each officer of such agency, bureau, corporation or association, and such officer or member of a labor organization or person acting in his behalf, as the case may be shall, also, for every such offense be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars, or shall be imprisoned not less than thirty days nor more than ninety days, or both such fine and imprisonment. At or before the commencement of any action under this section, notice thereof shall be served upon the attorney general.



42 - Discrimination by utility companies.

42. Discrimination by utility companies. It shall be unlawful for any public utility company, as defined in the public service law, to refuse to employ any person in any capacity in the operation or maintenance of a public service on account of the race, creed, color or national origin of such person.



43 - Discrimination by labor organizations prohibited.

43. Discrimination by labor organizations prohibited. As used in this section, the term "labor organization" means any organization which exists and is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection. No labor organization shall hereafter, directly or indirectly, by ritualistic practice, constitutional or by-law prescription, by tacit agreement among its members, or otherwise, deny a person or persons membership in its organization by reason of his race, creed, color or national origin, or by regulations, practice or otherwise, deny to any of its members, by reason of race, creed, color or national origin, equal treatment with all other members in any designation of members to any employer for employment, promotion or dismissal by such employer.



44 - Discrimination by industries involved in defense contracts.

44. Discrimination by industries involved in defense contracts. It shall be unlawful for any person, firm or corporation engaged to any extent whatsoever in the production, manufacture or distribution of military or naval material, equipment or supplies for the state of New York or for the federal government to refuse to employ any person in any capacity on account of the race, color, creed or national origin of such person.



44-A - Protecting civil and public rights.

44-a. Protecting civil and public rights. A person who: 1. Excludes a citizen of this state, by reason of race, color, creed, national origin or previous condition of servitude, from any public employment or employment in any capacity in industries engaged in defense contracts or from the equal enjoyment of any accommodation, facility or privilege furnished by innkeepers or common carriers, or by owners, managers or lessees of theatres or other places of amusement, or by teachers and officers of common schools and public institutions of learning; or,

2. Excludes a citizen of this state by reason of race, color, national origin or previous condition of servitude from the equal enjoyment of any accommodation, facility or privilege furnished by a cemetery association or associations; or,

3. Denies or aids or incites another to deny to any other person because of race, creed, color or national origin public employment or employment in any capacity in industries engaged in war contracts or the full enjoyment of any of the accommodations, advantages, facilities and privileges of any hotel, inn, tavern, restaurant, public conveyance on land or water, theatre or other place of public resort or amusement;

Is guilty of a misdemeanor, punishable by fine of not less than fifty dollars nor more than five hundred dollars.



45 - Powers of administration vested in industrial commissioner.

45. Powers of administration vested in industrial commissioner. The industrial commissioner may enforce the provisions of sections forty-two, forty-three and forty-four of this chapter. For this purpose he may use the powers of administration, investigation, inquiry, subpoena, and hearing vested in him by the labor law; he may require submission at regular intervals or otherwise of information, records and reports pertinent to discriminatory practices in industries.






Article 4-B - (Civil Rights) RIGHTS OF PERSONS WITH A DISABILITY ACCOMPANIED BY GUIDE DOGS, HEARING DOGS OR SERVICE DOGS

47 - Use of public facilities by persons with a disability.

47. Use of public facilities by persons with a disability. 1. No person shall be denied admittance to and/or the equal use of and enjoyment of any public facility solely because said person is a person with a disability and is accompanied by a guide dog, hearing dog or service dog.

2. For the purposes of this section the term "public facility" shall include, but shall not be limited to, all modes of public and private transportation, all forms of public and private housing accommodations whether permanent or temporary, buildings to which the public is invited or permitted, including those maintained by the state or by any political subdivision thereof, all educational facilities and institutions, including those maintained by the state or by any political subdivision thereof, all places where food is offered for sale, all theatres, including both live playhouses and motion picture establishments and all other places of public accommodations, convenience, resort, entertainment, or business to which the general public or any classification of persons therefrom is normally or customarily invited or permitted.



47-A - Employment of persons with a disability.

47-a. Employment of persons with a disability. Unless it can be clearly shown that a person's disability would prevent such person from performing the particular job no person who is otherwise qualified shall be denied equal opportunities to obtain and/or maintain employment and/or to advance in position in his job solely because said person is a person with a disability and is accompanied by a guide dog, hearing dog or service dog regardless of whether the employer or prospective employer is the state or any political subdivision thereof or any other category of employer.



47-B - Miscellaneous provisions.

47-b. Miscellaneous provisions. 1. Persons with a disability accompanied by guide dogs, hearing dogs or service dogs shall be guaranteed the right to have such dogs in their immediate custody while exercising any of the rights and privileges set forth in this article, provided that in instances of employment pursuant to section forty-seven-a of this article, such dog has been trained by a qualified person. Blind persons shall, further, have the right to carry a cane in their immediate custody while exercising any of the rights and privileges set forth in this section.

2. No person or legal entity, public or private, shall attempt to impose or maintain any direct or indirect additional charge for the admittance of a guide dog, hearing dog or service dog accompanying a person with a disability, nor shall any conditions or restrictions not specifically set forth in this article be imposed on the person's rights as set forth herein.

3. A person engaged in training a dog to guide or otherwise aid persons with a disability, while engaged in such training activities, and a person with a disability for whom the dog is being trained, shall have the same rights and privileges set forth for persons with a disability in this article.

4. The term "guide dog", or "hearing dog" shall mean a dog that is under the control, consistent with federal regulations implementing the Americans with Disabilities Act, Title III, at 28 CFR 36.302(c), of the person using or training it and has been or is being trained to guide or otherwise to aid a person with a disability.

5. For the purposes of this article the term "disability" shall have the same meaning as provided for in subdivision twenty-one of section two hundred ninety-two of the executive law.

6. Any law, rule, or regulation conflicting with any provision of this article is, to the extent of said conflict only, deemed to be superseded by the provisions of this article.

7. "Service dog" means any dog under the control, consistent with federal regulations implementing the Americans with Disabilities Act, Title III, at 28 CFR 36.302(c), of the person using or training it, and that has been or is being individually trained to do work or perform tasks for the benefit of a person with a disability.



47-C - Penalties.

47-c. Penalties. 1. Any person or legal entity, public or private, violating any provision of this article shall be guilty of a violation.

2. Any person or legal entity, public or private, violating section forty-seven and/or subdivision one or two of section forty-seven-b of this article two or more times within a two year period shall be guilty of a violation punishable by a fine of one thousand dollars.






Article 4-C - (Civil Rights) EMPLOYMENT OF PERSONS WITH CERTAIN GENETIC DISORDERS

48 - Definitions.

48. Definitions. As used in this article, the term "unique genetic disorder" shall mean and be limited to sickle cell trait, carriers of Tay-sachs disease or carriers of Cooley's anemia.



48-A - Employment of persons with certain genetic disorders.

48-a. Employment of persons with certain genetic disorders. Unless it can be clearly shown that a person's unique genetic disorder would prevent such person from performing the particular job, no person who is otherwise qualified shall be denied equal opportunities to obtain and/or maintain employment and/or to advance in position in his job solely because said person has a unique genetic disorder regardless of whether the employer or prospective employer is the state or any political subdivision thereof or any other category of employer.



48-B - Penalties.

48-b. Penalties. Any person or legal entity, public or private, who or which violates any provision of section forty-eight-a of this article shall be guilty of a violation.






Article 5 - (Civil Rights) Right of Privacy

50 - Right of privacy.

50. Right of privacy. A person, firm or corporation that uses for advertising purposes, or for the purposes of trade, the name, portrait or picture of any living person without having first obtained the written consent of such person, or if a minor of his or her parent or guardian, is guilty of a misdemeanor.



50-A - Personnel records of police officers, firefighters and correction officers.

50-a. Personnel records of police officers, firefighters and correction officers. 1. All personnel records used to evaluate performance toward continued employment or promotion, under the control of any police agency or department of the state or any political subdivision thereof including authorities or agencies maintaining police forces of individuals defined as police officers in section 1.20 of the criminal procedure law and such personnel records under the control of a sheriff's department or a department of correction of individuals employed as correction officers and such personnel records under the control of a paid fire department or force of individuals employed as firefighters or firefighter/paramedics and such personnel records under the control of the department of corrections and community supervision for individuals defined as peace officers pursuant to subdivisions twenty-three and twenty-three-a of section 2.10 of the criminal procedure law and such personnel records under the control of a probation department for individuals defined as peace officers pursuant to subdivision twenty-four of section 2.10 of the criminal procedure law shall be considered confidential and not subject to inspection or review without the express written consent of such police officer, firefighter, firefighter/paramedic, correction officer or peace officer within the department of corrections and community supervision or probation department except as may be mandated by lawful court order.

2. Prior to issuing such court order the judge must review all such requests and give interested parties the opportunity to be heard. No such order shall issue without a clear showing of facts sufficient to warrant the judge to request records for review.

3. If, after such hearing, the judge concludes there is a sufficient basis he shall sign an order requiring that the personnel records in question be sealed and sent directly to him. He shall then review the file and make a determination as to whether the records are relevant and material in the action before him. Upon such a finding the court shall make those parts of the record found to be relevant and material available to the persons so requesting.

4. The provisions of this section shall not apply to any district attorney or his assistants, the attorney general or his deputies or assistants, a county attorney or his deputies or assistants, a corporation counsel or his deputies or assistants, a town attorney or his deputies or assistants, a village attorney or his deputies or assistants, a grand jury, or any agency of government which requires the records described in subdivision one, in the furtherance of their official functions.



50-B - Right of privacy; victims of sex offenses or offenses involving the transmission of the human immunodeficiency virus.

50-b. Right of privacy; victims of sex offenses or offenses involving the transmission of the human immunodeficiency virus. 1. The identity of any victim of a sex offense, as defined in article one hundred thirty or section 255.25, 255.26 or 255.27 of the penal law, or of an offense involving the alleged transmission of the human immunodeficiency virus, shall be confidential. No report, paper, picture, photograph, court file or other documents, in the custody or possession of any public officer or employee, which identifies such a victim shall be made available for public inspection. No such public officer or employee shall disclose any portion of any police report, court file, or other document, which tends to identify such a victim except as provided in subdivision two of this section.

2. The provisions of subdivision one of this section shall not be construed to prohibit disclosure of information to:

a. Any person charged with the commission of an offense, as defined in subdivision one of this section, against the same victim; the counsel or guardian of such person; the public officers and employees charged with the duty of investigating, prosecuting, keeping records relating to the offense, or any other act when done pursuant to the lawful discharge of their duties; and any necessary witnesses for either party; or

b. Any person who, upon application to a court having jurisdiction over the alleged offense, demonstrates to the satisfaction of the court that good cause exists for disclosure to that person. Such application shall be made upon notice to the victim or other person legally responsible for the care of the victim, and the public officer or employee charged with the duty of prosecuting the offense; or

c. Any person or agency, upon written consent of the victim or other person legally responsible for the care of the victim, except as may be otherwise required or provided by the order of a court.

3. The court having jurisdiction over the alleged offense may order any restrictions upon disclosure authorized in subdivision two of this section, as it deems necessary and proper to preserve the confidentiality of the identity of the victim.

4. Nothing contained in this section shall be construed to require the court to exclude the public from any stage of the criminal proceeding.

5. No disclosure of confidential HIV related information, as defined in section twenty-seven hundred eighty of the public health law, including the identity of the victim of an offense involving transmission of the human immunodeficiency virus, shall be permitted under this section contrary to article twenty-seven-F of the public health law.



50-C - Private right of action.

50-c. Private right of action. If the identity of the victim of an offense defined in subdivision one of section fifty-b of this article is disclosed in violation of such section, any person injured by such disclosure may bring an action to recover damages suffered by reason of such wrongful disclosure. In any action brought under this section, the court may award reasonable attorney's fees to a prevailing plaintiff.



50-D - Personnel records of court officers.

50-d. Personnel records of court officers. 1. As used in this section, "personnel records of court officers" means all personnel records of court officers as defined in paragraph a of subdivision twenty-one of section 2.10 of the criminal procedure law, used to evaluate performance toward continued employment or promotion, and under the control of the office of court administration.

2. Personnel records of court officers shall be disclosed in a court action pursuant to the relevant provisions of the criminal procedure law, the civil practice law and rules, or any other provision of law governing such disclosure only after the court has notified the subject of such record that such record may be disclosed in a court action and the court has given the subject of such record an opportunity to be heard on the question of whether the records sought are relevant and material in the action before the court. If, after such hearing, the court determines that only a portion of such records are relevant and material in the action before it, it shall make those parts of the record found to be relevant and material available to the persons so requesting.

3. The provisions of this section shall not apply to any grand jury or any agency of government which requires the records described in subdivision one of this section in the furtherance of their official duties.



50-E - Personnel records of bridge and tunnel officers, sergeants and lieutenants.

50-e. Personnel records of bridge and tunnel officers, sergeants and lieutenants. 1. As used in this section, "personnel records of bridge and tunnel officers, sergeants and lieutenants" means all personnel records of bridge and tunnel officers, sergeants and lieutenants as defined in subdivision twenty of section 2.10 of the criminal procedure law, used to evaluate performance toward continued employment or promotion, and under the control of the Triborough bridge and tunnel authority.

2. Personnel records of bridge and tunnel officers, sergeants and lieutenants shall be disclosed in a court action pursuant to the relevant provisions of the criminal procedure law, the civil practice law and rules, or any other provision of law governing such disclosure only after the court has notified the subject of such record that such record may be disclosed in a court action and the court has given the subject of such record an opportunity to be heard on the question of whether the records sought are relevant and material in the action before the court. If, after such hearing, the court determines that only a portion of such records are relevant and material in the action before it, it shall make those parts of the record found to be relevant and material available to the persons so requesting.

3. The provisions of this section shall not apply to any grand jury or any agency of government which requires the records described in subdivision one of this section in the furtherance of their official duties.



51 - Action for injunction and for damages.

51. Action for injunction and for damages. Any person whose name, portrait, picture or voice is used within this state for advertising purposes or for the purposes of trade without the written consent first obtained as above provided may maintain an equitable action in the supreme court of this state against the person, firm or corporation so using his name, portrait, picture or voice, to prevent and restrain the use thereof; and may also sue and recover damages for any injuries sustained by reason of such use and if the defendant shall have knowingly used such person's name, portrait, picture or voice in such manner as is forbidden or declared to be unlawful by section fifty of this article, the jury, in its discretion, may award exemplary damages. But nothing contained in this article shall be so construed as to prevent any person, firm or corporation from selling or otherwise transferring any material containing such name, portrait, picture or voice in whatever medium to any user of such name, portrait, picture or voice, or to any third party for sale or transfer directly or indirectly to such a user, for use in a manner lawful under this article; nothing contained in this article shall be so construed as to prevent any person, firm or corporation, practicing the profession of photography, from exhibiting in or about his or its establishment specimens of the work of such establishment, unless the same is continued by such person, firm or corporation after written notice objecting thereto has been given by the person portrayed; and nothing contained in this article shall be so construed as to prevent any person, firm or corporation from using the name, portrait, picture or voice of any manufacturer or dealer in connection with the goods, wares and merchandise manufactured, produced or dealt in by him which he has sold or disposed of with such name, portrait, picture or voice used in connection therewith; or from using the name, portrait, picture or voice of any author, composer or artist in connection with his literary, musical or artistic productions which he has sold or disposed of with such name, portrait, picture or voice used in connection therewith. Nothing contained in this section shall be construed to prohibit the copyright owner of a sound recording from disposing of, dealing in, licensing or selling that sound recording to any party, if the right to dispose of, deal in, license or sell such sound recording has been conferred by contract or other written document by such living person or the holder of such right. Nothing contained in the foregoing sentence shall be deemed to abrogate or otherwise limit any rights or remedies otherwise conferred by federal law or state law.



52 - Televising, broadcasting or taking motion pictures of certain proceedings prohibited.

52. Televising, broadcasting or taking motion pictures of certain proceedings prohibited. No person, firm, association or corporation shall televise, broadcast, take motion pictures or arrange for the televising, broadcasting, or taking of motion pictures within this state of proceedings, in which the testimony of witnesses by subpoena or other compulsory process is or may be taken, conducted by a court, commission, committee, administrative agency or other tribunal in this state; except that the prohibition contained in this section shall not apply to public hearings conducted by the public service commission with regard to rates charged by utilities, or to proceedings by either house of the state legislature or committee or joint committee of the legislature or by a temporary state commission which includes members of the legislature, so long as any testimony of witnesses which is taken is taken without resort to subpoena or other compulsory process, if (1) the consent of the temporary president of the senate or the speaker of the assembly, in the case of the respective houses of the state legislature, or the chairman, in the case of such a committee or commission, and a majority of the members thereof present at such proceedings, shall have been first obtained, provided, however, that in the case of the public rate hearings of the public service commission, it shall be sufficient to obtain the consent of the presiding officer, (2) the written consent of the witness testifying at the time shall have been obtained, prior to the time of his testifying, and (3) it has been determined by such presiding officer or chairman and such majority of the members that it is in the public interest to permit the televising, broadcasting or taking of motion pictures.

Any violation of this section shall be a misdemeanor.






Article 5-A - (Civil Rights) MEMBERSHIP CORPORATIONS AND UNINCORPORATED ASSOCIATIONS.

53 - Copies of documents and statements to be filed.

53. Copies of documents and statements to be filed. Every existing membership corporation, and every existing unincorporated association having a membership of twenty or more persons, which corporation or association requires an oath as a prerequisite or condition of membership, other than a labor union, a fraternity or sorority having chapters composed only of students in or alumni of colleges and universities in this and another state or states, or a chapter of such fraternity or sorority, or a benevolent order mentioned in the benevolent orders law, within thirty days after this article takes effect, and every such corporation or association hereafter organized, within ten days after the adoption thereof, shall file with the secretary of state a sworn copy of its constitution, by-laws, rules, regulations and oath of membership, together with a roster of its membership and a list of its officers for the current year. Every such corporation and association shall, in case its constitution, by-laws, rules, regulations or oath of membership or any part thereof, be revised, changed, or amended, within ten days after such revision or amendment file with the secretary of state a sworn copy of such revised, changed or amended constitution, by-law, rule, regulation or oath of membership. Every such corporation or association shall within thirty days after a change has been made in its officers file with the secretary of state a sworn statement showing such change. Every such corporation or association shall at intervals of six months file with the secretary of state a sworn statement showing the names and addresses of such additional members as have been received in such corporation or association during such interval.



54 - Resolutions concerning political matters.

54. Resolutions concerning political matters. Every such corporation or association shall, within ten days after the adoption thereof, file in the office of the secretary of state every resolution, or the minutes of any action of such corporation or association, providing for concerted action of its members or of a part thereof to promote or defeat legislation, federal, state or municipal, or to support or to defeat any candidate for political office.



55 - Anonymous communications prohibited.

55. Anonymous communications prohibited. It shall be unlawful for any such corporation or association to send, deliver, mail or transmit to any person in this state who is not a member of such corporation or association any anonymous letter, document, leaflet or other written or printed matter, and all such letters, documents, leaflets or other written or printed matter, intended for a person not a member of such corporation or association, shall bear on the same the name of such corporation or association and the names of the officers thereof together with the addresses of the latter.



56 - Offenses; penalties.

56. Offenses; penalties. Any corporation or association violating any provision of this article shall be guilty of a misdemeanor punishable by a fine of not less than one thousand dollars nor more than ten thousand dollars. Any officer of such corporation or association and every member of the board of directors, trustees or other similar body, who violates any provision of this article or permits or acquiesces in the violation of any provision of this article by any such corporation shall be guilty of a misdemeanor. Any person who becomes a member of any such corporation or association, or remains a member thereof, or attends a meeting thereof, with knowledge that such corporation or association has failed to comply with any provision of this article, shall be guilty of a misdemeanor.



57 - Additional penalties.

57. Additional penalties. In addition to the penalties provided by section fifty-six of this article, a violation of the provisions of this article may be restrained at the suit of the people by the attorney-general.






Article 6 - (Civil Rights) CHANGE OF NAME

60 - Petition for change of name.

60. Petition for change of name. A petition for leave to assume another name may be made by a resident of the state to the county court of the county or the supreme court in the county in which he resides, or, if he resides in the city of New York, either to the supreme court or to any branch of the civil court of the city of New York, in any county of the city of New York. The petition to change the name of an infant may be made by the infant through his next friend, or by either of his parents, or by his general guardian, or by the guardian of his person.



61 - Contents.

61. Contents. 1. The petition shall be in writing, signed by the petitioner and verified in like manner as a pleading in a court of record, and shall specify the grounds of the application, the name, date of birth, place of birth, age and residence of the individual whose name is proposed to be changed and the name which he or she proposes to assume. The petition shall also specify (a) whether or not the petitioner has been convicted of a crime or adjudicated a bankrupt; (b) whether or not there are any judgments or liens of record against the petitioner or actions or proceedings pending to which the petitioner is a party, and, if so, the petitioner shall give descriptive details in connection therewith sufficient to readily identify the matter referred to; (c) whether or not the petitioner is responsible for child support obligations; (d) whether or not the petitioner's child support obligations have been satisfied and are up to date; (e) the amount of a child support arrearage that currently is outstanding along with the identity of the court which issued the support order and the county child support collections unit; (f) whether or not the petitioner is responsible for spousal support obligations; (g) whether or not the petitioner's spousal support obligations have been satisfied and are up to date; and (h) the amount of spousal support arrearage that currently is outstanding along with the identity of the court which issued the support order.

2. If the petitioner stands convicted of a violent felony offense as defined in section 70.02 of the penal law or a felony defined in article one hundred twenty-five of such law or any of the following provisions of such law sections 130.25, 130.30, 130.40, 130.45, 255.25, 255.26, 255.27, article two hundred sixty-three, 135.10, 135.25, 230.05, 230.06, subdivision two of section 230.30 or 230.32, and is currently confined as an inmate in any correctional facility or currently under the supervision of the department of corrections and community supervision or a county probation department as a result of such conviction, the petition shall for each such conviction specify such felony conviction, the date of such conviction or convictions, and the court in which such conviction or convictions were entered.

3. Upon all applications for change of name by persons born in the state of New York, there shall be annexed to such petition either a birth certificate or a certified transcript thereof or a certificate of the commissioner or local board of health that none is available.



62 - Notice.

62. Notice. 1. If the petition be to change the name of an infant, notice of the time and place when and where the petition will be presented must be served, in like manner as a notice of a motion upon an attorney in an action, upon (a) both parents of the infant, if they be living, unless the petition be made by one of the parents, in which case notice must be served upon the other, if he or she be living, and (b) the general guardian or guardian of the person, if there be one. But if any of the persons, required to be given notice by this section, reside without the state, then the notice required by this section must be sent by registered mail to the last known address of the person to be served. If it appears to the satisfaction of the court that a person required to be given notice by this section cannot be located with due diligence within the state, and that such person has no known address without the state, then the court may dispense with notice or require notice to be given to such persons and in such manner as the court thinks proper.

2. If the petition be to change the name of a person currently confined as an inmate in any correctional facility or currently under the supervision of the department of corrections and community supervision or a county probation department as a result of a conviction for a violent felony offense as defined in section 70.02 of the penal law or a felony defined in article one hundred twenty-five of such law or any of the following provisions of such law sections 130.25, 130.30, 130.40, 130.45, 255.25, 255.26, 255.27, article two hundred sixty-three, 135.10, 135.25, 230.05, 230.06, subdivision two of section 230.30 or 230.32, notice of the time and place when and where the petition will be presented shall be served, in like manner as a notice of a motion upon an attorney in an action, upon the district attorney of every county in which such person has been convicted of such felony and upon the court or courts in which the sentence for such felony was entered. Unless a shorter period of time is ordered by the court, said notice shall be served upon each such district attorney and court or courts not less than sixty days prior to the date on which such petition is noticed to be heard.



63 - Order.

63. Order. If the court to which the petition is presented is satisfied thereby, or by the affidavit and certificate presented therewith, that the petition is true, and that there is no reasonable objection to the change of name proposed, and if the petition be to change the name of an infant, that the interests of the infant will be substantially promoted by the change, the court shall make an order authorizing the petitioner to assume the name proposed. The order shall further recite the date and place of birth of the applicant and, if the applicant was born in the state of New York, such order shall set forth the number of his birth certificate or that no birth certificate is available. The order shall be directed to be entered and the papers on which it was granted to be filed prior to the publication hereinafter directed in the clerk's office of the county in which the petitioner resides if he be an individual, or in the office of the clerk of the civil court of the city of New York if the order be made by that court. Such order shall also direct the publication, at least once, within sixty days after the making of the order, in a designated newspaper in the county in which the order is directed to be entered and if the petition is made by a person subject to the provisions of subdivision two of section sixty-two of this article, in a designated newspaper in any county wherein such person was convicted if different from the county in which the order is otherwise directed to be entered, of a notice in substantially the following form: Notice is hereby given that an order entered by the ............ court,............ county, on the ...... day of......., bearing Index Number..........., a copy of which may be examined at the office of the clerk, located at ................., in room number......., grants me the right to assume the name of ................... The city and state of my present address are .........................; the month and year of my birth are ................; the place of my birth is ....................; my present name is .................................



64 - Effect.

64. Effect. If the order shall be fully complied with, and within ninety days after the making of the order, an affidavit of the publication thereof shall be filed in the office in which the order is entered, the petitioner shall be known by the name which is thereby authorized to be assumed. If the surname of a parent be changed as provided in this article, any minor child of such parent at the time of such change may thereafter assume such changed surname.

Upon compliance with the order and the filing of the affidavit of the publication, as provided in this section, the clerk of the court in which the order has been entered shall certify that the order has been complied with; and, if the petition states that the petitioner stands convicted of a violent felony offense as defined in section 70.02 of the penal law or a felony defined in article one hundred twenty-five of such law or any of the following provisions of such law sections 130.25, 130.30, 130.40, 130.45, 255.25, 255.26, 255.27, article two hundred sixty-three, 135.10, 135.25, 230.05, 230.06, subdivision two of section 230.30 or 230.32, such clerk (1) shall deliver, by first class mail, a copy of such certified order to the division of criminal justice services at its office in the county of Albany and (2) upon the clerk of the court reviewing the petitioner's application for name change and subsequent in-court inquiry, may, in the clerk's discretion, deliver, by first class mail, the petitioner's new name with such certified order to the court of competent jurisdiction which imposed the orders of support. Such certification shall appear on the original order and on any certified copy thereof and shall be entered in the clerk's minutes of the proceeding.



64-A - Exemption from publication requirements.

64-a. Exemption from publication requirements. 1. If the court shall find that the publication of an applicant's change of name would jeopardize such applicant's personal safety, based on totality of the circumstances the provisions of sections sixty-three and sixty-four of this article requiring publication shall be waived and shall be inapplicable. Provided, however, the court shall not deny such waiver soley on the basis that the applicant lacks specific instances of or a personal history of threat to personal safety. The court shall order the records of such change of name proceeding to be sealed, to be opened only by order of the court for good cause shown or at the request of the applicant.

2. Notwithstanding any other provision of law, pending such a finding in subdivision one of this section where an applicant seeks relief under this section, the court shall immediately order the applicant's current name, proposed new name, residential and business addresses, telephone numbers, and any other information contained in any pleadings or papers submitted to the court to be safeguarded and sealed in order to prevent their inadvertent or unauthorized use or disclosure while the matter is pending.



65 - Optional change of name upon marriage, divorce or annulment.

65. Optional change of name upon marriage, divorce or annulment. 1. Any person may, upon marriage, elect to assume a new name according to the provisions of paragraph (b) of subdivision one of section fifteen of the domestic relations law.

2. Any person may, upon divorce or annulment, elect to resume the use of a former surname according to the provisions of section two hundred forty-a of the domestic relations law.

3. The effect of the name changes accomplished in the manner prescribed in subdivisions one and two of this section shall be as set forth in section sixty-four of this chapter.

4. Nothing in this article shall be construed to abrogate or alter the common law right of every person, whether married or single, to retain his or her name or to assume a new one so long as the new name is used consistently and without intent to defraud.

5. Notwithstanding any inconsistent provision of law, the state shall not impose any fee, charge, surcharge or assessment solely to change the surname contained on a license, permit, registration or other identifying document for a person who, because of a change in marital status, has assumed a new name or reassumes use of a former surname as provided for in this section.






Article 7 - (Civil Rights) MISCELLANEOUS RIGHTS AND IMMUNITIES

70 - Vexatious suits.

70. Vexatious suits. If a person vexatiously or maliciously, in the name of another but without the latter's consent, or in the name of an unknown person, commences or continues, or causes to be commenced or continued, an action or special proceeding, in a court, of record or not of record, or a special proceeding before a judge or a justice of the peace; or takes, or causes to be taken, any proceeding, in the course of an action or special proceeding in such a court, or before such an officer, either before or after judgment or other final determination; an action to recover damages therefor may be maintained against him by the adverse party to the action or special proceeding; and a like action may be maintained by the person, if any, whose name was thus used. He is also guilty of a misdemeanor, punishable by imprisonment not exceeding six months.



70-A - Actions involving public petition and participation; recovery of damages.

70-a. Actions involving public petition and participation; recovery of damages. 1. A defendant in an action involving public petition and participation, as defined in paragraph (a) of subdivision one of section seventy-six-a of this article, may maintain an action, claim, cross claim or counterclaim to recover damages, including costs and attorney's fees, from any person who commenced or continued such action; provided that:

(a) costs and attorney's fees may be recovered upon a demonstration that the action involving public petition and participation was commenced or continued without a substantial basis in fact and law and could not be supported by a substantial argument for the extension, modification or reversal of existing law;

(b) other compensatory damages may only be recovered upon an additional demonstration that the action involving public petition and participation was commenced or continued for the purpose of harassing, intimidating, punishing or otherwise maliciously inhibiting the free exercise of speech, petition or association rights; and

(c) punitive damages may only be recovered upon an additional demonstration that the action involving public petition and participation was commenced or continued for the sole purpose of harassing, intimidating, punishing or otherwise maliciously inhibiting the free exercise of speech, petition or association rights.

2. The right to bring an action under this section can be waived only if it is waived specifically.

3. Nothing in this section shall affect or preclude the right of any party to any recovery otherwise authorized by common law, or by statute, law or rule.



71 - Damages in action for suing in name of another.

71. Damages in action for suing in name of another. In an action, brought by the adverse party, as prescribed in the last section, the plaintiff, if he recovers final judgment, is entitled to recover treble damages. In an action, brought by the person whose name was used, as prescribed in the last section, the plaintiff is entitled to recover his actual damages, and two hundred and fifty dollars in addition thereto.



72 - Term of imprisonment of civil prisoner.

72. Term of imprisonment of civil prisoner. No person shall be imprisoned within the prison walls of any jail for a longer period than three months under an execution or any other mandate against the person to enforce the recovery of a sum of money less than five hundred dollars in amount or under a commitment upon a fine for contempt of court in the nonpayment of alimony, maintenance, distributive awards or special relief in matrimonial actions or counsel fees in a divorce case where the amount so to be paid is less than the sum of five hundred dollars; and where the amount in either of said cases is five hundred dollars or over, such imprisonment shall not continue for a longer period than six months. It shall be the duty of the sheriff in whose custody any such person is held to discharge such person at the expiration of said respective periods without any formal application being made therefor. No person shall be imprisoned within the jail liberties of any jail for a longer period than six months upon any execution or other mandate against the person to enforce the recovery of a sum of five hundred dollars or over or for a longer period than three months where the amount is less than five hundred dollars, and no action shall be commenced against the sheriff upon a bond given for the jail liberties by such person. In computing the term of imprisonment time spent within the prison walls of any jail and time spent within the jail liberties shall be included. Notwithstanding such a discharge in either of the above cases, the judgment creditor in the execution, or the person at whose instance the said mandate was issued, has the same remedy against the property of the person imprisoned which he or she had before such execution or mandate was issued; but the prisoner shall not be again imprisoned upon a like process issued in the same action or arrested in any action upon any judgment under which the same may have been granted. Except in a case hereinbefore specified nothing in this section shall affect a commitment for contempt of court.



73 - Code of fair procedure for investigating agencies.

73. Code of fair procedure for investigating agencies. 1. As used in this section the following terms shall mean and include:

(a) "Agency". A standing or select committee of either house of the legislature or a joint committee of both houses; a duly authorized subcommittee of any such legislative committee; the commissioner of investigation acting pursuant to section eleven of the executive law; a commissioner appointed by the governor acting pursuant to section six of the executive law; the attorney general acting pursuant to subdivision eight of section sixty-three of the executive law; any temporary state commission or any duly authorized subcommittee thereof which has the power to require testimony or the production of evidence by subpoena or other compulsory process in an investigation being conducted by it; and any standing or select committee, or subcommittee thereof, of the constitutional convention to be held in the year nineteen hundred sixty-seven.

(b) "Hearing". Any hearing in the course of an investigatory proceeding (other than a preliminary conference or interview at which no testimony is taken under oath) conducted before an agency at which testimony or the production of other evidence may be compelled by subpoena or other compulsory process.

(c) "Public hearing". Any hearing open to the public, or any hearing, or such part thereof, as to which testimony or other evidence is made available or disseminated to the public by the agency.

(d) "Private hearing". Any hearing other than a public hearing.

2. No person may be required to appear at a hearing or to testify at a hearing unless there has been personally served upon him prior to the time when he is required to appear, a copy of this section, and a general statement of the subject of the investigation. A copy of the resolution, statute, order or other provision of law authorizing the investigation shall be furnished by the agency upon request therefor by the person summoned.

3. A witness summoned to a hearing shall have the right to be accompanied by counsel, who shall be permitted to advise the witness of his rights, subject to reasonable limitations to prevent obstruction of or interference with the orderly conduct of the hearing. Counsel for any witness who testifies at a public hearing may submit proposed questions to be asked of the witness relevant to the matters upon which the witness has been questioned and the agency shall ask the witness such of the questions as it may deem appropriate to its inquiry.

4. A complete and accurate record shall be kept of each public hearing and a witness shall be entitled to receive a copy of his testimony at such hearing at his own expense. Where testimony which a witness has given at a private hearing becomes relevant in a criminal proceeding in which the witness is a defendant, or in any subsequent hearing in which the witness is summoned to testify, the witness shall be entitled to a copy of such testimony, at his own expense, provided the same is available, and provided further that the furnishing of such copy will not prejudice the public safety or security.

5. A witness who testifies at any hearing shall have the right at the conclusion of his examination to file a brief sworn statement relevant to his testimony for incorporation in the record of the investigatory proceeding.

6. Any person whose name is mentioned or who is specifically identified and who believes that testimony or other evidence given at a public hearing or comment made by any member of the agency or its counsel at such a hearing tends to defame him or otherwise adversely affect his reputation shall have the right, either to appear personally before the agency and testify in his own behalf as to matters relevant to the testimony or other evidence complained of, or in the alternative at the option of the agency, to file a statement of facts under oath relating solely to matters relevant to the testimony or other evidence complained of, which statement shall be incorporated in the record of the investigatory proceeding.

7. Nothing herein contained shall be construed to prevent an agency from granting to witnesses appearing before it, or to persons who claim to be adversely affected by testimony or other evidence adduced before it, such further rights and privileges as it may determine.

8. Except in the course of a subsequent hearing which is open to the public, no testimony or other evidence adduced at a private hearing or preliminary conference or interview conducted before a single-member agency in the course of its investigation shall be disseminated or made available to the public by said agency, its counsel or employees without the approval of the head of the agency. Except in the course of a subsequent hearing open to the public, no testimony or other evidence adduced at a private hearing or preliminary conference or interview before a committee or other multi-member investigating agency shall be disseminated or made available to the public by any member of the agency, its counsel or employees, except with the approval of a majority of the members of such agency. Any person who violates the provisions of this subdivision shall be guilty of a misdemeanor.

9. No temporary state commission having more than two members shall have the power to take testimony at a public or private hearing unless at least two of its members are present at such hearing.

10. Nothing herein contained shall be construed to effect, diminish or impair the right, under any other provision of law, rule or custom, of any member or group of members of a committee or other multi-member investigating agency to file a statement or statements of minority views to accompany and be released with or subsequent to the report of the committee or agency.



74 - Privileges in action for libel.

74. Privileges in action for libel. A civil action cannot be maintained against any person, firm or corporation, for the publication of a fair and true report of any judicial proceeding, legislative proceeding or other official proceeding, or for any heading of the report which is a fair and true headnote of the statement published.

This section does not apply to a libel contained in any other matter added by any person concerned in the publication; or in the report of anything said or done at the time and place of such a proceeding which was not a part thereof.



75 - Defamation by radio or television.

75. Defamation by radio or television. 1. The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by any legally qualified candidate for public office whose utterances, under rules and regulations of the federal communications commission may not be subject to censorship by such owner, licensee or operator of such visual or sound radio broadcasting station or network of stations, or their agents or employees.

2. A "legally qualified candidate" means any person who has publicly announced that he is a candidate for nomination by a convention of a political party or for nomination or election in a primary, special, or general election, municipal, county, state or national, and who meets the qualifications prescribed by the applicable laws to hold the office for which he is a candidate, so that he may be voted for by the electorate directly or by means of delegates or electors and who (a) has qualified for a place on the ballot or (b) is eligible under the applicable law to be voted by writing in his name on the ballot, or other method, and who has been nominated by a political party which is commonly known and regarded as such or makes a substantial showing that he is a bona fide candidate for nomination or office, as the case may be.

3. In order to be absolved from liability for damages for any utterance by a legally qualified candidate as herein defined in or as part of a visual or sound radio broadcast, the owner, licensee or operator of such visual or sound radio broadcasting station or network of stations, or the agents or employees thereof, shall announce, in substance, at the beginning and end of each such political broadcast of more than five minutes duration, and at the beginning of each such political broadcast of five minutes duration or less, that the remarks about to be made, or made, as the case may be, by the speaker are not to be construed as reflecting the opinions or beliefs of the station, its ownership or management.



76 - Action for libel: evidence, separate verdicts.

76. Action for libel: evidence, separate verdicts. At the trial of any civil action for libel, the defendant may prove, for consideration by the jury in fixing the amount of the verdict, that the plaintiff has already recovered damages, or has received, or agreed to receive, compensation in respect of a libel or libels of a similar purport or effect as the libel for which such action has been brought. In consolidated actions based on libels of similar purport or effect the jury shall assess the whole amount of the plaintiff's damages in one sum, but a separate verdict shall be taken for or against each defendant and the jury shall apportion the amount of damages among the defendants against whom it found a verdict.



76-A - Actions involving public petition and participation; when actual malice to be proven.

76-a. Actions involving public petition and participation; when actual malice to be proven. 1. For purposes of this section:

(a) An "action involving public petition and participation" is an action, claim, cross claim or counterclaim for damages that is brought by a public applicant or permittee, and is materially related to any efforts of the defendant to report on, comment on, rule on, challenge or oppose such application or permission.

(b) "Public applicant or permittee" shall mean any person who has applied for or obtained a permit, zoning change, lease, license, certificate or other entitlement for use or permission to act from any government body, or any person with an interest, connection or affiliation with such person that is materially related to such application or permission.

(c) "Communication" shall mean any statement, claim, allegation in a proceeding, decision, protest, writing, argument, contention or other expression.

(d) "Government body" shall mean any municipality, the state, any other political subdivision or agency of such, the federal government, any public benefit corporation, or any public authority, board, or commission.

2. In an action involving public petition and participation, damages may only be recovered if the plaintiff, in addition to all other necessary elements, shall have established by clear and convincing evidence that any communication which gives rise to the action was made with knowledge of its falsity or with reckless disregard of whether it was false, where the truth or falsity of such communication is material to the cause of action at issue.

3. Nothing in this section shall be construed to limit any constitutional, statutory or common law protections of defendants to actions involving public petition and participation.



77 - Special damages in action for slander of a woman.

77. Special damages in action for slander of a woman. In an action of slander of a woman imputing unchastity to her, it is not necessary to allege or prove special damages.



78 - Mitigating circumstances in action for libel or slander.

78. Mitigating circumstances in action for libel or slander. In an action for libel or slander the defendant may prove mitigating circumstances, including the sources of his information and the grounds for his belief, whether or not he has pleaded or attempted to prove any defense. A defendant in default for want of an answer may prove such mitigating circumstances upon a reference or inquiry to ascertain the amount of the plaintiff's damages. Matter tending only to mitigate or reduce damages is a partial defense and may be set forth in the answer.



79 - Forfeiture of office and suspension of civil rights.

79. Forfeiture of office and suspension of civil rights. 1. Except as provided in subdivision two a sentence of imprisonment in a state correctional institution for any term less than for life or a sentence of imprisonment in a state correctional institution for an indeterminate term, having a minimum of one day and a maximum of natural life, forfeits all the public offices, and suspends, during the term of the sentence, all the civil rights, and all private trusts, authority, or powers of, or held by, the person sentenced.

2. A sentence of imprisonment in a state correctional institution for any term less than for life or a sentence of imprisonment in a state correctional institution for an indeterminate term, having a minimum of one day and a maximum of natural life shall not be deemed to suspend the right or capacity of any person so sentenced to commence and prosecute an action or proceeding in any court within this state or before a body or officer exercising judicial, quasi-judicial or administrative functions within this state; provided, however, that where at the time of the commencement and during the prosecution of such action or proceeding such person is an inmate of a state correctional institution, he shall not appear at any place other than within the institution for any purpose related to such action or proceeding unless upon a subpoena issued by the court before whom such action or proceeding is pending or, where such action or proceeding is pending before a body or officer, before a judge to whom a petition for habeas corpus could be made under subdivision (b) of section seven thousand two of the civil practice law and rules upon motion of any party and upon a determination that such person's appearance is essential to the proper and just disposition of the action or proceeding. Unless the court orders otherwise, a motion for such subpoena shall be made on at least two days' notice to the commissioner of corrections and community supervision.

3. (a) Except as provided in paragraph (b), the state shall not be liable for any expense of or related to any such action or proceeding, including but not limited to the expense of or related to transporting the inmate to, or lodging or guarding him at any place other than in a state correctional institution. The department of corrections and community supervision shall not be required to perform any services related to such action or proceeding, including but not limited to transporting the inmate to or lodging or guarding him at any place other than a state correctional institution unless and until the department has received payment for such services.

(b) Where the inmate is permitted in accordance with any other law to proceed with the action or proceeding as a poor person the expense of transporting the inmate to, or lodging or guarding him at any place other than in a state correctional institution or any other expense relating thereto shall be a state charge; provided, however, that where an inmate has been granted such permission and a recovery by judgment or by settlement is had in his favor, the court may direct him to pay out of the recovery all or part of any sum expended by the state.



79-A - Consequence of sentence to imprisonment for life.

79-a. Consequence of sentence to imprisonment for life. 1. Except as provided in subdivisions two and three, a person sentenced to imprisonment for life is thereafter deemed civilly dead; provided, that such a person may marry while on community supervision, or after he or she has been discharged from community supervision, if otherwise capable of contracting a valid marriage. A marriage contracted pursuant to this section by a person while he or she is on community supervision, without prior written approval of the commissioner of corrections and community supervision, shall be ground for revocation of the community supervision. This section shall not be deemed to impair the validity of a marriage between a person sentenced to imprisonment for life and his or her spouse.

2. A sentence to imprisonment for life shall not be deemed to suspend the right or capacity of any person so sentenced to commence, prosecute or defend an action or proceeding in any court within this state or before a body or officer exercising judicial, quasi-judicial or administrative functions within this state; provided, however, that where at the time of the commencement and during the prosecution or defense of such action or proceeding such person is an inmate of a state correctional institution, he or she shall not appear at any place other than within the institution for any purpose related to such action or proceeding unless upon a subpoena issued by the court before whom such action or proceeding is pending or, where such action or proceeding is pending before a body or officer, before a judge to whom a petition for habeas corpus could be made under subdivision (b) of section seven thousand two of the civil practice law and rules upon motion of any party and upon a determination that such person's appearance is essential to the proper and just disposition of the action or proceeding. Unless the court orders otherwise, a motion for such subpoena shall be made on at least two days' notice to the commissioner of corrections and community supervision.

3. (a) Except as provided in paragraph (b), the state shall not be liable for any expense of or related to any such action or proceeding, including but not limited to the expense of or related to transporting the inmate to, or lodging or guarding him or her at any place other than in a state correctional institution. The department of corrections and community supervision shall not be required to perform any services related to such action or proceeding, including but not limited to transporting the inmate to or lodging or guarding him or her at any place other than a state correctional institution unless and until the department has received payment for such services.

(b) Where the inmate is permitted in accordance with any other law to proceed with the action or proceeding as a poor person the expense of transporting the inmate to, or lodging or guarding him at any place other than in a state correctional institution or any other expense relating thereto shall be a state charge; provided, however, that where an inmate has been granted such permission and a recovery by judgment or by settlement is had in his favor, the court may direct him to pay out of the recovery all or part of any sum expended by the state.

4. This section shall not apply to a person sentenced to imprisonment for an indeterminate term, having a minimum of one day and a maximum of his natural life.

Nothing in this section shall be deemed to preclude the issuance of a certificate of relief from disabilities or a certificate of good conduct pursuant to article twenty-three of the correction law to a person who previously has been sentenced to imprisonment for life.



79-B - Forfeiture of property on conviction abolished.

79-b. Forfeiture of property on conviction abolished. A conviction of a person for any crime, does not work a forfeiture of any property, real or personal, or any right or interest therein. All forfeitures to the people of the state, in the nature of deodands, or in a case of suicide, or where a person flees from justice, are abolished.



79-C - Convict protected by law.

79-c. Convict protected by law. A convict sentenced to imprisonment is under the protection of the law, and any injury to his person, not authorized by law, is punishable in the same manner as if he were not sentenced or convicted.

Nothing in sections seventy-nine or seventy-nine-a of this chapter shall be deemed to deny a convict sentenced to imprisonment the right to injunctive relief for improper treatment where such treatment constitutes a violation of his constitutional rights.



79-D - Creditor of convict.

79-d. Creditor of convict. A person injured by the commission of a felony, for which the offender is sentenced to imprisonment in a state prison, is deemed the creditor of the offender, and of his estate after his death, within the provisions of the statutes relating thereto.

The damages sustained by the person injured by the felonious act, may be ascertained in an action brought for that purpose by him against the trustees of the estate of the offender, appointed under the provisions of the statutes, or the executor or administrator of the offender's estate.



79-E - Right to breast feed.

79-e. Right to breast feed. Notwithstanding any other provision of law, a mother may breast feed her baby in any location, public or private, where the mother is otherwise authorized to be, irrespective of whether or not the nipple of the mother's breast is covered during or incidental to the breast feeding.



79-F - Liability for acts of persons assisting police officers.

79-f. Liability for acts of persons assisting police officers. 1. Notwithstanding any inconsistent provisions of law, general or special or local, the state shall save harmless and protect any person who, upon being lawfully commanded, renders assistance to a police officer employed by the state in the performance of his duties, from any financial loss arising out of any claim, demand, suit or judgment by reason of alleged negligence, other than gross negligence, or an alleged tortious act of the person rendering such assistance which results in bodily injury or property damage; any political subdivision of the state shall save harmless and protect any person who, upon being lawfully commanded, renders assistance to a police officer of such political subdivision in the performance of his duties, from any financial loss arising out of any claim, demand, suit or judgment by reason of alleged negligence, other than gross negligence, or an alleged tortious act of the person rendering such assistance which results in bodily injury or property damage; any agency of the state shall save harmless and protect any person who, upon being lawfully commanded, renders assistance to a police officer of such agency in the performance of his duties, from any financial loss arising out of any claim, demand, suit or judgment by reason of alleged negligence, other than gross negligence, or an alleged tortious act of the person rendering such assistance which results in bodily injury or property damage.

2. The state or an agency or political subdivision thereof shall not be subject to the duty imposed by this section, unless the person who rendered assistance shall, within ten days of the time he is served with any summons, complaint, process, notice, demand or pleading, deliver the original or a copy thereof to the chief legal officer of the state or agency or political subdivision thereof, as the case may be.

3. Thereafter, the state, agency or political subdivision, as the case may be, shall be entitled to appear in any further proceedings arising under this section.

4. As used in this section the term police officer means any member of a duly organized police force or department of any county, city, town, village, municipality, authority, police district, regional state park commission when employed full time in the enforcement of the general criminal laws of the state, or any member of the state police or a sheriff, undersheriff or deputy sheriff, other than a special deputy sheriff.



79-G - Filing of certificates of honorable discharge with county clerks.

79-g. Filing of certificates of honorable discharge with county clerks. a. Notwithstanding the provisions of any general, special or local law to the contrary, any person filing a certificate of honorable discharge in the office of a county clerk shall have the right to direct the county clerk to keep such certificate sealed.

b. Thereafter, such certificate shall be made available to the veteran, a duly authorized agent or representative of such veteran or the representative of the estate of a deceased veteran but shall not be available for public inspection.



79-H - Special provisions relating to persons employed by, or connected with, news media.

79-h. Special provisions relating to persons employed by, or connected with, news media.

(a) Definitions. As used in this section, the following definitions shall apply:

(1) "Newspaper" shall mean a paper that is printed and distributed ordinarily not less frequently than once a week, and has done so for at least one year, and that contains news, articles of opinion (as editorials), features, advertising, or other matter regarded as of current interest, has a paid circulation and has been entered at United States post-office as second-class matter.

(2) "Magazine" shall mean a publication containing news which is published and distributed periodically, and has done so for at least one year, has a paid circulation and has been entered at a United States post-office as second-class matter.

(3) "News agency" shall mean a commercial organization that collects and supplies news to subscribing newspapers, magazines, periodicals and news broadcasters.

(4) "Press association" shall mean an association of newspapers and/or magazines formed to gather and distribute news to its members.

(5) "Wire service" shall mean a news agency that sends out syndicated news copy by wire to subscribing newspapers, magazines, periodicals or news broadcasters.

(6) "Professional journalist" shall mean one who, for gain or livelihood, is engaged in gathering, preparing, collecting, writing, editing, filming, taping or photographing of news intended for a newspaper, magazine, news agency, press association or wire service or other professional medium or agency which has as one of its regular functions the processing and researching of news intended for dissemination to the public; such person shall be someone performing said function either as a regular employee or as one otherwise professionally affiliated for gain or livelihood with such medium of communication.

(7) "Newscaster" shall mean a person who, for gain or livelihood, is engaged in analyzing, commenting on or broadcasting, news by radio or television transmission.

(8) "News" shall mean written, oral, pictorial, photographic, or electronically recorded information or communication concerning local, national or worldwide events or other matters of public concern or public interest or affecting the public welfare.

(b) Exemption of professional journalists and newscasters from contempt: Absolute protection for confidential news. Notwithstanding the provisions of any general or specific law to the contrary, no professional journalist or newscaster presently or having previously been employed or otherwise associated with any newspaper, magazine, news agency, press association, wire service, radio or television transmission station or network or other professional medium of communicating news or information to the public shall be adjudged in contempt by any court in connection with any civil or criminal proceeding, or by the legislature or other body having contempt powers, nor shall a grand jury seek to have a journalist or newscaster held in contempt by any court, legislature or other body having contempt powers for refusing or failing to disclose any news obtained or received in confidence or the identity of the source of any such news coming into such person's possession in the course of gathering or obtaining news for publication or to be published in a newspaper, magazine, or for broadcast by a radio or television transmission station or network or for public dissemination by any other professional medium or agency which has as one of its main functions the dissemination of news to the public, by which such person is professionally employed or otherwise associated in a news gathering capacity notwithstanding that the material or identity of a source of such material or related material gathered by a person described above performing a function described above is or is not highly relevant to a particular inquiry of government and notwithstanding that the information was not solicited by the journalist or newscaster prior to disclosure to such person.

(c) Exemption of professional journalists and newscasters from contempt: Qualified protection for nonconfidential news. Notwithstanding the provisions of any general or specific law to the contrary, no professional journalist or newscaster presently or having previously been employed or otherwise associated with any newspaper, magazine, news agency, press association, wire service, radio or television transmission station or network or other professional medium of communicating news to the public shall be adjudged in contempt by any court in connection with any civil or criminal proceeding, or by the legislature or other body having contempt powers, nor shall a grand jury seek to have a journalist or newscaster held in contempt by any court, legislature, or other body having contempt powers for refusing or failing to disclose any unpublished news obtained or prepared by a journalist or newscaster in the course of gathering or obtaining news as provided in subdivision (b) of this section, or the source of any such news, where such news was not obtained or received in confidence, unless the party seeking such news has made a clear and specific showing that the news: (i) is highly material and relevant; (ii) is critical or necessary to the maintenance of a party's claim, defense or proof of an issue material thereto; and (iii) is not obtainable from any alternative source. A court shall order disclosure only of such portion, or portions, of the news sought as to which the above-described showing has been made and shall support such order with clear and specific findings made after a hearing. The provisions of this subdivision shall not affect the availability, under appropriate circumstances, of sanctions under section thirty-one hundred twenty-six of the civil practice law and rules.

(d) Any information obtained in violation of the provisions of this section shall be inadmissible in any action or proceeding or hearing before any agency.

(e) No fine or imprisonment may be imposed against a person for any refusal to disclose information privileged by the provisions of this section.

(f) The privilege contained within this section shall apply to supervisory or employer third person or organization having authority over the person described in this section.

(g) Notwithstanding the provisions of this section, a person entitled to claim the exemption provided under subdivision (b) or (c) of this section waives such exemption if such person voluntarily discloses or consents to disclosure of the specific information sought to be disclosed to any person not otherwise entitled to claim the exemptions provided by this section.



79-I - Discrimination against person who refuses to perform certain act prohibited.

79-i. Discrimination against person who refuses to perform certain act prohibited. 1. When the performing of an abortion on a human being or assisting thereat is contrary to the conscience or religious beliefs of any person, he may refuse to perform or assist in such abortion by filing a prior written refusal setting forth the reasons therefor with the appropriate and responsible hospital, person, firm, corporation or association, and no such hospital, person, firm, corporation or association shall discriminate against the person so refusing to act.

A violation of the provisions of this section shall constitute a misdemeanor.

2. No civil action for negligence or malpractice shall be maintained against a person so refusing to act based on such refusal.



79-J - Confidentiality of records in multi-state information system.

79-j. Confidentiality of records in multi-state information system. 1. An ongoing research and demonstration project called the multi-state information system for psychiatric patients located at Rockland state hospital in Rockland county has been developed by a number of cooperating states and is designed to provide a computer-based system for records and statistics of mental health patients in those states. The records stored by the multi-state information system are intended also for research and demonstration purposes concerning (1) the feasibility of computer-based record systems improving the quality of medical information available to clinicians treating psychiatric patients and (2) the quality of aggregate statistics to aid in planning, operating and monitoring psychiatric services. Such records are not intended to substitute for or replace original records retained in the cooperating mental health facilities and agencies. In order to protect the privacy of the information stored in such records which relates to patients in facilities outside of the state of New York, it is necessary and desirable that such records be declared confidential and not subject to examination in the courts or by agencies of this state.

2. The records and information concerning patients in mental health and related facilities located outside of the state of New York and currently or hereafter stored in the multi-state information system for psychiatric patients maintained at Rockland state hospital in the county of Rockland are not public records. Such records and information shall be confidential and shall not be subject to subpoena in any court or before any tribunal or administrative agency. Such records and information shall not be open for inspection by nor otherwise available to any agency or individual other than the agency or facility submitting the records or information and the technical staff of the multi-state information system except that the commissioner of mental hygiene shall have the power to conduct an annual review of the operation of the information system in order to assure its proper and lawful operation in the interest of the agencies and facilities contributing records and information to such system. Aggregate statistics drawn from the records stored, with all personal identification removed, may be released by the system for research and planning purposes.

3. Nothing in this act shall affect existing law with respect to the records of patients now or formerly treated in facilities in this state. The records stored in the multi-state information system described in subdivision two shall not be considered records of the department of mental hygiene.



79-K - Civil immunity for certain persons assisting in emergency situations.

79-k. Civil immunity for certain persons assisting in emergency situations. 1. Any person who voluntarily and without the expectation of monetary compensation provides assistance in the event of an accident or other emergency situation involving the use, handling, transportation, transmission or storage of compressed gases and/or liquefied petroleum gases shall not be liable for any civil damages for injuries resulting from any act of commission or omission on his part in the course of his rendering such assistance unless it is established that such injuries were caused by gross negligence on the part of such person.

2. Nothing in this section shall be deemed to relieve any person from liability for civil damages (a) where the accident or emergency referred to in subdivision one of this section involved his own facilities or equipment or (b) resulting from any act of commission or omission on his part in the course of providing care or assistance in the normal and ordinary course of his own business or profession.

3. For purposes of this section, the term "gross negligence" means reckless, willful, wanton or intentional misconduct.



79-L - Confidentiality of records of genetic tests.

79-l. Confidentiality of records of genetic tests. 1. As used in this section, the following terms shall have the following meanings:

(a) "genetic test" shall mean any laboratory test of human DNA, chromosomes, genes, or gene products to diagnose the presence of a genetic variation linked to a predisposition to a genetic disease or disability in the individual or the individual's offspring; such term shall also include DNA profile analysis. "Genetic test" shall not be deemed to include any test of blood or other medically prescribed test in routine use that has been or may be hereafter found to be associated with a genetic variation, unless conducted purposely to identify such genetic variation.

(b) "genetic predisposition" shall mean the presence of a variation in the composition of the genes of an individual or an individual's family member which is scientifically or medically identifiable and which is determined to be associated with an increased statistical risk of being expressed as either a physical or mental disease or disability in the individual or having offspring with a genetically influenced disease, but which has not resulted in any symptoms of such disease or disorder.

(c) "biological sample" shall mean any material part of the human body or of discharge therefrom known to contain DNA, including but not limited to tissue specimen, blood, or urine.

(d) "institutional review board" shall mean a human research review committee established and approved under the provisions of article twenty-four-A of the public health law, or an institutional review board established and approved under the provisions of 45 CFR part 46 or 42 USC 30 V-1, for the purpose of reviewing and monitoring research involving human subjects.

2. (a) No person shall perform a genetic test on a biological sample taken from an individual without the prior written informed consent of such individual as provided in paragraph (b) of this subdivision, except as otherwise provided in paragraph (c) of subdivision two and by subdivision nine of this section.

(b) Written informed consent to a genetic test shall consist of written authorization that is dated and signed and includes at least the following:

(1) a general description of the test;

(2) a statement of the purpose of the test;

2-a. a statement indicating that the individual may wish to obtain professional genetic counseling prior to signing the informed consent.

(3) a statement that a positive test result is an indication that the individual may be predisposed to or have the specific disease or condition tested for and may wish to consider further independent testing, consult their physician or pursue genetic counseling;

(4) a general description of each specific disease or condition tested for;

(5) the level of certainty that a positive test result for that disease or condition serves as a predictor of such disease. If no level of certainty has been established, this subparagraph may be disregarded;

(6) the name of the person or categories of persons or organizations to whom the test results may be disclosed;

(7) a statement that no tests other than those authorized shall be performed on the biological sample and that the sample shall be destroyed at the end of the testing process or not more than sixty days after the sample was taken, unless a longer period of retention is expressly authorized in the consent; and

(8) the signature of the individual subject of the test or, if that individual lacks the capacity to consent, the signature of the person authorized to consent for such individual.

(c) A general waiver, wherein consent is secured for genetic testing without compliance with paragraph (b) of this subdivision, shall not constitute informed consent. Notwithstanding the provisions of this section, for purposes of research conducted in accordance with the provisions of subdivision nine of this section, a general waiver for the use of samples for research may be granted which would authorize the use of samples for these research purposes.

(d) Any further disclosure of genetic test results to persons or organizations not named on the informed consent shall require the further informed consent of the subject of the test.

(e) Written consent by an individual for tests to be conducted on a biological sample and to the lawful possession and ownership of such sample by a laboratory shall not be deemed written informed consent for the performance of any genetic test on that sample, except as further provided in subdivision four of this section.

(f) For medical research purposes, with the approval of an institutional review board and the written informed consent of the subject, samples may be kept for longer than sixty days and utilized for scientific research. The requirements of subparagraphs three, four and five of paragraph (b) of this subdivision may be modified by the institutional review board in case the research protocol does not permit such degree of specificity.

3. (a) All records, findings and results of any genetic test performed on any person shall be deemed confidential and shall not be disclosed without the written informed consent of the person to whom such genetic test relates. This information shall not be released to any person or organization not specifically authorized by the individual subject of the test. Unauthorized solicitation or possession of such information shall be unlawful, except for the unintentional possession of such information as part of a health record created prior to the effective date of this section and provided no action adverse to the interests of the subject are taken as a result of such possession. Nothing in this section shall preclude the release of such information, with the subject's consent, to a health insurer or health maintenance organization of any information reasonably required for purposes of claims administration, provided, however, that further distribution within the insurer or to other recipients shall require the subject's informed consent in each case.

(b) No person who lawfully possesses information derived from a genetic test on a biological sample from an individual shall incorporate such information into the records of a non-consenting individual who may be genetically related to the tested individual; nor shall any inferences be drawn, used, or communicated regarding the possible genetic status of the non-consenting individual.

4. (a) Notwithstanding the provisions of subdivision two of this section, genetic tests may be performed on anonymous samples for research or statistical purposes, pursuant to a research protocol approved by an institutional review board which assures the anonymity of the sources of the samples.

(b) Notwithstanding the provisions of subdivision two of this section, genetic tests may be performed without the consent of the person who is the subject of the tests pursuant to an order of a court of competent jurisdiction or as provided pursuant to article forty-nine-B of the executive law or as provided by section twenty-five hundred-a of the public health law.

(c) Notwithstanding the provisions of paragraph (a) of subdivision three of this section, the results of a genetic test may be disclosed to specified individuals without the consent of the subject of the test as provided in an order of a court of competent jurisdiction or as provided pursuant to article forty-nine-B of the executive law or section twenty-five hundred-a of the public health law.

(d) In authorizing a genetic test or the disclosure of genetic test results to specified individuals, the court shall consider the privacy interests of the individual subject of the genetic test and of close relatives of such individual, the public interest, and, in the case of medical or anthropological research, the ethical appropriateness of the research. Disclosure shall be permitted only to individuals or agencies expressly named in court orders.

5. Penalties. (a) Any person who violates the provisions of subdivision two or three of this section shall be guilty of a violation punishable by a civil fine of not more than one thousand dollars.

(b) Any person who willfully violates the provisions of subdivision two or three of this section shall be guilty of a misdemeanor punishable by a fine of not more than five thousand dollars or by imprisonment for not more than ninety days or by both such fine and imprisonment.

6. Nothing in this section shall be applicable to an authorized insurer, as defined in paragraph ten of subsection (a) of section one hundred seven of the insurance law, or a person acting on behalf of an authorized insurer who is in compliance with section twenty-six hundred twelve of the insurance law nor shall anything in this section be deemed to prohibit or limit an authorized insurer from obtaining information pursuant to section twenty-six hundred twelve of the insurance law.

7. Notwithstanding the provisions of subdivision two of this section, genetic testing of newborn infants may be performed as provided pursuant to article twenty-five and section forty-one hundred thirty-five-b of the public health law.

8. Notwithstanding the provisions of subparagraph seven of paragraph (b) of subdivision two of this section, additional genetic testing may be performed on a given sample without additional consent of the person tested provided such testing is necessary and required to demonstrate the integrity of the sample tested or to resolve the analysis of a test with a previously indeterminate result.

9. (a) Notwithstanding the provisions of subdivisions two and ten of this section, samples may be used for tests other than those for which specific consent has been obtained, for purposes of research conducted in accordance with applicable law and regulation and pursuant to a research protocol approved by an institutional review board, provided that the individuals who provided the samples have given prior written informed consent for the use of their sample for general research purposes and did not specify time limits or other factors that would restrict use of the sample for the test, and (1) the samples have been permanently stripped of identifying information; or (2) a coding system has been established to protect the identity of the individuals who provided the samples, and an institutional review board has reviewed and approved the procedures for the coding system.

(b) If consent to storage of the tissue sample is withdrawn at any time, the entity storing the sample shall promptly destroy the sample or portions thereof that have not already been used for research purposes.

(c) In no event shall family members of an individual who provided a stored tissue sample be contacted for clinical, research, or other purposes without consent from the individual who provided the tissue sample with respect to the specific family members who will be contacted and the specific purpose of the contact.

(d) In no event shall any information about an individual derived from genetic tests performed on stored human tissue or information linking an individual with specific results of genetic tests be released to any organization or person without the explicit written consent of the individual who donated the stored tissue to release of the information for the purposes set forth in the written consent document.

(e) Written informed consent for use of stored human tissue for general research purposes shall consist of written authorization that includes at least the following:

(1) a statement that the sample will be used for future genetic tests;

(2) the time period during which the tissue will be stored, or if no time limit is specified, a statement that the tissue will be stored for as long as deemed useful for research purposes;

(3) a description of the policies and procedures to protect patient confidentiality;

(4) a statement of the right to withdraw consent to use of the tissue for future use at any time and the name of the organization that should be contacted to withdraw consent;

(5) a statement allowing individuals to consent to future contact for any or all purposes, including the following: (i) research purposes; (ii) provision of general information about research findings; and (iii) information about the test on their sample that may benefit them or their family members in relation to their choices regarding preventive or clinical care; and

(6) a statement explaining the benefits and risks of consenting to future contact for the purposes set forth in subparagraph five of this paragraph. In no event shall information about specific test results on stored human tissue donated for general research purposes be disclosed to an individual without obtaining informed consent for the disclosure as required by paragraph (b) of subdivision two of this section.

10. Notwithstanding the provisions of subdivision two of this section, DNA samples may be stored for up to ten years in the absence of genetic testing, if authorized in writing by the subject. Prior to the performance of any genetic test upon stored samples, informed consent must be obtained as provided in subdivision two of this section. Retention of a DNA sample past a period of ten years requires explicit consent for a longer or indefinite period of retention.

11. Genetic testing may be performed on specimens from deceased persons if informed consent is provided by the next-of-kin as specified in subdivision two of this section.



79-M - Criminal interference with health care services, religious worship, funeral, burial or memorial service; injuction.

79-m. Criminal interference with health care services, religious worship, funeral, burial or memorial service; injunction. Whenever the attorney general or district attorney of the county where the affected health care facility, place of religious worship, or site of a funeral, burial or memorial service is located has reasonable cause to believe that any person or group of persons is being, has been, or may be injured by conduct constituting a violation of section 240.21, 240.70 or 240.71 of the penal law, the attorney general or district attorney may bring an action in the name of the people of the state of New York to permanently enjoin such violation. In such action preliminary and temporary relief may be granted under article sixty-three of the civil practice law and rules.



79-N - Bias-related violence or intimidation; civil remedy.

* 79-n. Bias-related violence or intimidation; civil remedy. 1. The following definitions are applicable to this section:

(a) The term "disability" means a physical or mental impairment that substantially limits a major life activity.

(b) The term "age" means sixty years of age or more.

(c) The term "sexual orientation" means a person's actual or perceived homosexuality, heterosexuality, or bisexuality.

(d) The term "gender" means a person's actual or perceived sex and shall include a person's gender identity or expression.

2. Any person who intentionally selects a person or property for harm or causes damage to the property of another or causes physical injury or death to another in whole or in substantial part because of a belief or perception regarding the race, color, national origin, ancestry, gender, religion, religious practice, age, disability or sexual orientation of a person, regardless of whether the belief or perception is correct, shall be liable, in a civil action or proceeding maintained by such individual or group of individuals, for injunctive relief, damages, or any other appropriate relief in law or equity. If it shall appear to the satisfaction of the court or justice that the respondent has, in fact, violated this section, an injunction may be issued by such court or justice, enjoining and restraining any further violation, without requiring proof that any person has, in fact, been injured or damaged thereby.

3. Whenever there shall be a violation of this section, an application may be made by the attorney general in the name of the people of the state of New York to a court or justice having jurisdiction for an injunction to enjoin and restrain the continuance of such activity. In connection with any such application, the attorney general is authorized to take proof and determine the relevant facts and to issue subpoenas in accordance with the civil practice law and rules.

4. In any such action or proceeding, the court, in its discretion, may allow the party commencing such action or proceeding, if such party prevails, reasonable attorneys' fees as part of the costs.

* NB There are 2 79-n's



79-N*2 - Funeral or bereavement leave.

* 79-n. Funeral or bereavement leave. No employer who extends to its employees funeral or bereavement leave for the death of an employee's spouse or the child, parent or other relative of the spouse shall deny the same leave to an employee for the death of the employee's same-sex committed partner or the child, parent or other relative of the committed partner. For the purposes of this section, same-sex committed partners are those who are financially and emotionally interdependent in a manner commonly presumed of spouses.

* NB There are 2 79-n's






Article 8 - (Civil Rights) CAUSES OF ACTION FOR ALIENATION OF AFFECTIONS, CRIMINAL CONVERSATION, SEDUCTION AND BREACH OF CONTRACT TO MARRY ABOLISHED

80-A - Causes of action for alienation of affections, criminal conversation, seduction and breach of contract to marry abolished.

80-a. Causes of action for alienation of affections, criminal conversation, seduction and breach of contract to marry abolished. The rights of action to recover sums of money as damages for alienation of affections, criminal conversation, seduction, or breach of contract to marry are abolished. No act done within this state shall operate to give rise, either within or without this state, to any such right of action. No contract to marry made or entered into in this state shall operate to give rise, either within or without this state, to any cause or right of action for its breach.



80-B - (Enacted without section heading).

80-b. Nothing in this article contained shall be construed to bar a right of action for the recovery of a chattel, the return of money or securities, or the value thereof at the time of such transfer, or the rescission of a deed to real property when the sole consideration for the transfer of the chattel, money or securities or real property was a contemplated marriage which has not occurred, and the court may, if in its discretion justice so requires, (1) award the defendant a lien upon the chattel, securities or real property for monies expended in connection therewith or improvements made thereto, (2) deny judgment for the recovery of the chattel or securities or for rescission of the deed and award money damages in lieu thereof.



81 - Commencement or threat of action unlawful.

81. Commencement or threat of action unlawful. It shall be unlawful for any person, either as a party or attorney, or in behalf of either, to file, serve or cause to be filed or served, or threaten to file, serve or cause to be filed or served, any process or pleading, in any court of the state, setting forth or seeking to recover a sum of money upon any cause of action abolished by this article, whether such cause of action arose within or without the state.



82 - Causing payment, satisfaction, settlement or compromise unlawful; instruments void.

82. Causing payment, satisfaction, settlement or compromise unlawful; instruments void. Any contract or instrument executed after March twenty-ninth, nineteen hundred thirty-five, within this state in payment, satisfaction, settlement or compromise of any claim or cause of action abolished by this article, whether such claim or cause of action arose within or without this state, is contrary to the public policy of this state and absolutely void. It shall be unlawful to cause, induce or procure any person to execute such a contract or instrument; or to receive, take or accept any money or thing of value, or cause, induce or procure any person to give, pay, transfer or deliver any money or thing of value, in payment, satisfaction, settlement or compromise of any such claim or cause of action. It shall be unlawful to commence or cause to be commenced, either as party or attorney, or in behalf of either, in any court of this state, any proceeding or action seeking to enforce or recover upon any such contract or instrument, knowing it to be such, whether it was executed within or without this state.



83 - Penalties.

83. Penalties. Any person who violates any of the provisions of this article shall be guilty of a felony which shall be punishable by a fine of not less than one thousand dollars nor more than five thousand dollars, or by imprisonment for a term of not less than one year nor more than five years, or by both such fine and imprisonment, in the discretion of the court.



84 - Construction; inconsistent laws.

84. Construction; inconsistent laws. This article shall be liberally construed to effectuate its objects and purposes and the public policy of the state as hereby declared. If any part of this article, or its application to any persons or circumstances, is adjudged by a court to be invalid or ineffectual, such judgment shall not affect the remainder of the article or its application to any other person or circumstances. This article shall supersede all laws inconsistent with it to the extent of such inconsistency, but in all other respects shall be deemed supplemental to such laws. Nothing contained in this article shall be construed as a repeal of any provision of the penal law or the criminal procedure law or any other law relating to criminal or quasi-criminal actions or proceedings.






Article 9 - (Civil Rights) Laws Repealed; When to Take Effect

90 - Laws repealed.

90. Laws repealed. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



91 - When to take effect.

91. When to take effect. This chapter shall take effect immediately.









CVS - Civil Service

Article 1 - (Civil Service) SHORT TITLE; DEFINITIONS

1 - Short title.

Section 1. Short title. This chapter shall be known as the "Civil Service Law. "



2 - Definitions.

2. Definitions. When used in this chapter.

1. The term "commission" or "state commission" means the state civil service commission;

2. The term "president" means the president of the state civil service commission;

3. The term "department" or "civil service department" means the state department of civil service, unless otherwise expressly stated or unless the context requires a different meaning;

4. The term "municipal commission" or "municipal civil service commission" means the civil service commission of a city, of a county, or of a suburban town governed pursuant to article three-A of the town law and having a population of at least fifty thousand as shown in the most recent decennial federal census or special population census taken pursuant to section twenty of the general municipal law, or the personnel officer of a city, of a county, or of such a suburban town, or a regional civil service commission or a regional personnel officer, as the case may be, unless otherwise expressly stated or unless the context requires a different meaning;

5. The "civil service" of the state of New York or any of its civil divisions includes all offices and positions in the service of the state or of such civil divisions, except such offices and positions in the militia and the military departments as are or may be created under the provisions of article twelve of the constitution;

6. The "state service" shall include all offices and positions in the civil service of the state;

7. The "city service" shall include all offices and positions in the civil service of any city;

8. The "service of a civil division" shall include all offices and positions in the civil service of any subdivision of the state; and the term "civil division" shall include within its meaning a city;

9. The term "appointing authority" or "appointing officer" means the officer, commission or body having the power of appointment to subordinate positions;

10. The term "jurisdictional classification" means the assignment of positions in the classified service to the competitive, non-competitive, exempt or labor classes;

11. The term "position classification" means a grouping together, under common and descriptive titles, of positions that are substantially similar in the essential character and scope of their duties and responsibilities and in the qualification requirements therefor;

12. The term "board of supervisors" shall include within its meaning the elective governing body of a county which has no board of supervisors.






Article 2 - CIVIL SERVICE ADMINISTRATION

Title A - (5 - 12) ORGANIZATION AND FUNCTIONS OF STATE CIVIL SERVICE DEPARTMENT

5 - Department of civil service; state civil service commission.

5. Department of civil service; state civil service commission. 1. The department. There shall continue to be in the state government a department of civil service. The head of the department shall be the president of the state civil service commission who shall be responsible for the discharge of the duties and functions of the department.

2. The commission. (a) Appointment. The state civil service commission is continued and shall consist of three commissioners who shall be appointed by the governor, by and with the advice and consent of the senate, not more than two of whom shall be adherents of the same political party. The governor shall designate one of the members of the commission to be president of the commission and such member shall serve in the capacity of president during the pleasure of the governor. The members shall not hold any other public office or public employment for which they shall receive compensation other than necessary travel and other expenses incurred in the performance of the duties of such other office or employment, or engage in private employment or in a profession or business which interferes with the performance of their duties or requires their disqualification from the performance of such duties because of a conflict of interests caused thereby. The commissioners other than the president of the commission shall, when performing the work of the commission, be compensated at the rate of two hundred fifty dollars per day, together with an allowance for actual and necessary expenses incurred in the discharge of their duties hereunder. The president of the commission shall receive an annual salary established in section one hundred sixty-nine of the executive law. No member shall serve as an officer of any political party or political organization or engage in partisan political activities.

(b) Term of office. The term of office of each member shall be six years from the first day of February of the year in which the term of his predecessor expired. A vacancy in the membership of the commission shall be filled by appointment by the governor, by and with the advice and consent of the senate, for the unexpired term.

(c) Expenses. The president and each of the other members shall be paid the necessary expenses incurred in the discharge of his duties.



6 - Powers and duties of the state civil service commission.

6. Powers and duties of the state civil service commission. The state civil service commission shall

1. Prescribe and amend suitable rules and regulations for carrying into effect the provisions of this chapter and of section six of article five of the constitution of the state of New York, including (a) rules for the jurisdictional classification of offices and positions in the classified service of the state; (b) rules for examinations, appointments, promotions, transfers, leaves of absence, resignations and reinstatements, and the keeping, reporting and reviewing of performance ratings of employees in the classified service of the state and civil divisions for which the provisions of this chapter are administered by the state civil service department; (c) rules for sick leaves, vacations, time allowances and other conditions of employment in the classified service of the state and, notwithstanding any other provision of this chapter or any other law, such rules may provide for cash payment of the monetary value of accumulated and unused vacation or time allowances granted in lieu of overtime compensation standing to the credit of an employee at the time of his or her separation from service or his or her entrance into the armed forces of the United States for active duty (other than for training) as defined by title ten of the United States code, whether or not such entrance constitutes a separation from service, and for the payment of the monetary value of his or her accumulated and unused time allowances granted in lieu of overtime compensation standing to the credit of an employee at the time of his or her appointment, promotion or transfer from the department or agency in which such time allowances were earned to another department or agency and provided further however that any such rules or regulations shall provide that individuals certified by an examining physician as benefiting from the use of a service animal in performing major life activities, individuals registered with the New York state commission for the blind as legally blind or certified by an examining physician or licensed optometrist as legally blind, as manifested by visual acuity of 20/200 or less in the better eye with best correction or visual field of 20 degrees or less, and individuals who have a hearing impairment manifested by a speech discrimination score of forty percent or less in the better ear with appropriate correction as certified by an examining physician or a licensed audiologist or otorhinolaryngologist as defined in section seven hundred eighty-nine of the general business law, or a physician who has examined such person pursuant to the provisions of section seven hundred ninety-two of such law, may charge against accumulated sick leave credits and upon written agreement between the individual and the employer, may borrow against sick leave credits not yet accumulated, for the purpose of obtaining service animals or guide dogs and necessary training, up to a maximum of twenty-six days in any one calendar year; and (d) rules for the position classification and jurisdictional classification of offices and employees in civil divisions for which the provisions of this chapter are administered by the state civil service department.

Such rules and any modification thereof shall take effect when approved by the governor and filed in the office of the department of state, and shall have the force and effect of law;

2. Keep minutes of its own proceedings and records of its other official actions;

3. Make investigations concerning all matters touching upon the enforcement and effect of the provisions of this chapter and the rules and regulations established thereunder and concerning the action of any person in respect to the administration of this chapter. In the course of such investigations each member and any officer or employee previously designated in writing by the commission to conduct investigations or hearings in its behalf shall have power to administer oaths. A record of such written designation shall be kept on file in the office of such commission;

4. Have power to subpoena and require the attendance in this state of witnesses and the production of books and papers pertinent to the investigation and inquiries hereby authorized and to examine them and such public records as it shall require relating to any such matter. For the purposes of such examination, the commission possesses all the powers conferred by the legislative law upon a committee of the legislature or by the civil practice law and rules, upon a board or committee. A subpoena issued under this section shall be regulated by the civil practice law and rules. Said commission and any officer or employee previously designated in writing by it to act in its behalf may invoke the power of any court of record in the state to compel witnesses to attend, testify and produce books and papers;

5. Hear and determine appeals instituted by any person believing himself aggrieved by any action or determination of the president of the commission acting as the head of the department, made under the authority conferred upon such president or department under the provisions of this chapter except article eleven hereof; provided, however, that no such appeal shall be allowed (a) if the action or determination involved relates solely to matters of internal management of the department, or (b) if the action or determination involved was considered and approved in advance by the commission. The appeals authorized by this subdivision shall be instituted by applications in writing to the commission within thirty days of the action or determination to be reviewed. The commission, for good cause shown, may waive such thirty-day limitation. The commission may make such investigation or inquiry into the facts relative to the action or determination appealed from as may be deemed advisable and may affirm, reverse or modify such action or determination;

6. Make determinations of all appeals filed with the state commission pursuant to the provisions of section one hundred twenty of this chapter;

6-a. Submit a report on or before January thirty-first of each year, to the governor and the legislature which shall include, but not be limited to, information detailing the total number of appeals received from determinations made based upon written and oral examinations, performance tests and ratings of training and experience, during the preceding twelve months, and the final disposition or dispositions of each appeal.

7. Meet in Albany at least once in each calendar month, except the month of August, and hold such other meetings at such places within the state as the needs of the public service may require. A majority of the members of the commission shall constitute a quorum.



7 - Powers and duties of the president of the state civil service commission.

7. Powers and duties of the president of the state civil service commission. The president of the commission shall have the following powers and duties:

1. He shall be the head of the department of civil service and the appointing officer thereof, and shall be responsible for the discharge of the duties and functions of the department and for the enforcement of the rules and regulations.

2. He may select suitable persons in the service of the state or any of its civil divisions, after consulting the head of the department or office in which such persons serve, to act as examiners under his direction. Persons so selected shall be entitled to reimbursement from the department for their actual and necessary expenses incurred in connection with such service.

3. He shall adopt a departmental seal and require that it be used for the authentication of orders and other documents and for such other purposes as he may prescribe.

4. Subject to the provisions of this chapter and the rules established thereunder, he shall make regulations for and have control of examinations for the service of the state, and the civil divisions thereof, except civil divisions for which a municipal commission performs such function, and shall supervise and preserve the records thereof.

5. He shall provide pre-retirement counseling services to employees of the state and of the civil divisions thereof who are members of the state retirement system, and in cooperation with such retirement system, municipal civil service commissions, the adult education bureau of the education department and local school boards, establish such courses on personal counseling as may be necessary to prepare public employees for retirement.

6. The president of the commission shall prepare an annual report describing occupational injuries, illnesses, and workers' compensation experience for all state agencies as defined by subdivision three of section two-a of the state finance law. Such report shall be published no later than September thirtieth of each year, beginning in two thousand eight, and shall report information on the basis of the last completed state fiscal year. In subsequent years, the report shall include comparative data for up to five prior fiscal years if such data is available. The report shall be delivered to the governor, the legislature and to any labor organization that represents state agency employees and shall be available to the public. The contents of the report shall include the following information for each state agency, broken down by institutions and facilities as was done in the report previously published by the department entitled "Occupational Accidents and Workers' Compensation Experience for NYS Government Employees" published from nineteen hundred eighty-seven to nineteen hundred ninety-two:

(a) the total number of employees, the number of work-related accidents and the rate of work-related injuries and illnesses;

(b) the number of lost work time injuries and illnesses and the rate of lost work time cases;

(c) the number of days of lost work time and the number and rate of lost full time employees;

(d) the cost to the state of lost work time due to work-related cases;

(e) the cost to the state of medical expenses due to work-related injuries and illnesses;

(f) a description of the types of injuries, the number of injuries and illnesses of each type and the most common causes of those cases, and the body part injured;

(g) a list of the job titles with work-related injury and illness rates that are more than twenty-five percent above the average for all state agencies;

(h) a list of the state agencies with work-related injury and illness rates that are more than twenty-five percent above the average for all state agencies;

(i) work-related injury and illness rates for all state agencies by collective bargaining units; and

(j) a summary of findings and recommendations prepared in consultation with the workers' compensation board and the state insurance fund for state agencies regarding the prevention of injury and illnesses and the reduction of costs due to these cases.



7-A - Commission on increasing diversity in the state government workforce.

7-a. Commission on increasing diversity in the state government workforce. 1. There is hereby established in the department an independent commission on increasing diversity in the state government workforce. Such commission shall not be subject to the supervision or control of the department, the commission or the president. The commission on increasing diversity in the state government workforce shall examine, evaluate and make recommendations concerning ways to increase the number of minority workers in state service.

2. The commission on increasing diversity in the state government workforce shall be composed of fifteen members, to be appointed as follows: nine members shall be appointed by the governor, three members shall be appointed by the temporary president of the senate, and three members shall be appointed by the speaker of the assembly. Of the nine members appointed by the governor, at least one member shall represent each of the following: the department, the office of employee relations, the governor's appointments office, a prominent civil rights organization representing blacks, a prominent civil rights organization representing Hispanics, and a prominent civil rights organization representing Asians. All the members appointed by the temporary president of the senate and the speaker of the assembly shall be representatives of a protected class as established by federal statutory or case law. Every member of the commission shall serve at the pleasure of the official who appointed him or her. The members shall be broadly representative of the geographic areas of the state and the diverse minority communities of the state. The governor shall designate the chair and vice-chair of the commission from among his or her appointees. Vacancies in the membership of the commission shall be filled in the manner provided for original appointments.

3. The commission on increasing diversity in the state government workforce:

(a) shall recommend ways in which to increase the number of minority workers in state service;

(b) shall study how to diversify the workforce in state service during the replacement of the existing workforce as it ages out and retires;

(c) shall review the diversity hiring practices of other states and the federal government, including reviewing the Presidential Management Interim Program model for recruiting and advancing Hispanic and African-American college graduates, and recommend the best outcome practices;

(d) shall review and recommend changes to the existing hiring and promotion practices that will help diversify the workers in state service at all levels of service;

(e) shall review and recommend the means by which to best provide information to students and faculty at colleges and universities in the state on the employment and promotion opportunities in state service;

(f) shall review and recommend recruiting and employment practices that will bring Hispanics into jobs classified as shortage category occupations, as well as other occupations;

(g) shall review and recommend any flexibilities that exist in the state civil service system to bring minorities into jobs classified as shortage category occupations, as well as other occupations;

(h) shall review and recommend procedures that the department should take to develop and promote the participation of minority state employees in career development programs;

(i) may meet within and without the state, shall hold public hearings and shall have all the powers of a legislative committee pursuant to the legislative law;

(j) to the maximum extent feasible, shall be entitled to request and receive, and shall utilize and be provided with such facilities, resources and data of any court, department, division, board, bureau, commission or agency of the state as it may reasonably request to properly carry out its powers and duties pursuant to this section; and

(k) (1) shall, on or before April first, two thousand seven, report to the governor and the legislature its findings, conclusions and recommendations,

(2) shall, on or before April first, two thousand eight, report to the governor and the legislature on the status of and any actions taken on the recommendations made pursuant to subparagraph one of this paragraph, and

(3) shall, on or before April first, two thousand nine, report to the governor and the legislature on the status of and any actions taken on the recommendations made pursuant to subparagraph one of this paragraph, and which actions have and have not been taken to provide for diversity in the state government workforce.

4. The members of the commission on increasing diversity in the state government workforce shall receive no compensation for their services, but shall be allowed their actual and necessary expenses incurred in the performance of their duties pursuant to this section.



8 - Offices of department; rooms and accommodations.

8. Offices of department; rooms and accommodations. The principal office of the department shall be in the city of Albany. It shall be the duty of the officers of the state of New York or of any civil division thereof, at any place where examinations are directed to be held, to heat, light and allow the reasonable use of public buildings in all proper ways to facilitate the holding of such examinations.



9 - Attendance of witnesses; fees.

9. Attendance of witnesses; fees. 1. Witnesses shall be entitled to the same fees as are allowed in civil cases in courts of record. Such fees need not be pre-paid, and shall be paid; (a) in the case of persons subpoenaed by the state civil service commission, from the state treasury on the audit and warrant of the comptroller upon vouchers approved by the president of the commission, or (b) in the case of persons subpoenaed by a municipal commission, in the manner provided by law for the payment of the lawful expenses of such municipal commission.

2. All public officers and their deputies and employees shall afford the state civil service commission and any municipal civil service commission all reasonable facilities in conducting the inquiries authorized by this chapter, give inspection to such commission of all books, papers and documents belonging or in any way appertaining to their respective offices, produce said books and papers, and attend and testify when required to do so by such commission.



11 - Assessment of certain expenses of administration of the department of civil service.

11. Assessment of certain expenses of administration of the department of civil service. 1. For purposes of this section,

(a) The term "expenses of administration" means the total cost of administration of the department, excluding costs of providing services to municipalities and costs of administration of the health benefit plan, and excluding costs of special programs or activities of the department as may be determined by the president, subject to approval of the director of the budget, which do not serve generally all state departments and agencies under the jurisdiction of the department;

(b) The term "public authority" means a public authority or public benefit corporation under the jurisdiction of the department of civil service;

(c) The term "position" means an office or position, other than a seasonal or temporary position, in the classified service under the jurisdiction of the department of civil service.

2. A fractional share of the expenses of administration, as determined pursuant to subdivision three of this section, shall be charged against and payable from the following sources:

(a) If the salary or compensation of ten or more positions in any department or agency of the state is payable from a special or administrative fund, other than the state purposes fund or the local assistance fund or the capital construction fund of the general fund of the state, or an income fund of the state university, or the mental hygiene services fund, such fractional share shall be charged against and payable from such special or administrative fund;

(b) If the salary or compensation of ten or more positions in any department or agency of the state is payable from an appropriation assessed or to be collected or refunded pursuant to law, such fractional share shall be included in and payable from such appropriation;

(c) Such fractional share shall be payable by each public authority having ten or more positions.

3. For the purpose of computing the fractional share of the expenses of administration for any fiscal year to be payable from a source specified in subdivision two of this section, the numerator of such fraction shall be the number of positions the salary or compensation of which is payable from such source and the denominator shall be the total number of positions in the service of the state and public authorities. The numbers of positions shall be the numbers of positions existing as of October thirty-first in such fiscal year.

4. As soon as practicable after the close of the fiscal year ending March thirty-first, nineteen hundred sixty-seven, and thereafter as soon as practicable after the close of each fiscal year, the president shall determine the amount representing the share of expenses of administration for such fiscal year chargeable to each source specified in subdivision two of this section, and shall certify such amount to the appropriate department or agency of the state or public authority. Such sums shall be payable to the commissioner of taxation and finance at the beginning of the fiscal year following such certification.



12 - Recruitment of women to state civil service iniative

12. Recruitment of women to state civil service initiative 1. The department, through existing programs, shall provide information to both women and men about high paying jobs and careers, including jobs traditionally dominated by men. Such information shall be distributed as part of any recruitment efforts as well as be available on the department's website.

2. The president shall prepare and submit to the governor, the temporary president of the senate, and the speaker of the assembly an annual evaluation report of the initiative no later than January first, two thousand eighteen, and every year thereafter. The report shall include:

(a) how many women were referred to examinations for jobs and careers that offer high earning potential, including jobs traditionally dominated by men;

(b) the ratio of women to men in traditionally high paying jobs in state civil service and any change in that ratio from the previous year;

(c) The president's recommendations and plans for increasing the number of women in traditionally high paying jobs; and

(d) any other information the president deems relevant.






Title B - (15 - 27) ORGANIZATION AND FUNCTIONS OF MUNICIPAL CIVIL SERVICE COMMISSIONS

15 - Optional forms of local civil service administration.

15. Optional forms of local civil service administration. 1. Optional forms of administration. There shall be the following forms of local civil service administration for the purpose of administering the provisions of this chapter in counties, including civil divisions therein, in certain suburban towns, and in cities in the state:

(a) Municipal civil service commissions. A municipal civil service commission shall consist of three persons, not more than two of whom shall at any time be adherents of the same political party. The members of a county civil service commission shall be appointed by the board of supervisors, except that in a county having a county executive the members of the commission shall be appointed by the county executive with the advice and consent of the board of supervisors. The members of a suburban town civil service commission in such a town described in subdivision four of section two of this chapter shall be appointed by the town board of such town. The members of a city civil service commission shall be appointed by the mayor, city manager, or other authority, as the case may be, having the general power of appointment of city officers and employees. Of the members first appointed upon the establishment or re-establishment of a municipal civil service commission, the term of one shall expire on May thirty-first of the first even-numbered year following the date of appointment; the term of one shall expire on May thirty-first of the second even-numbered year following the date of appointment; and the term of one shall expire on May thirty-first of the third even-numbered year following the date of appointment. Upon the expiration of each of such terms, the term of office of each commissioner thereafter appointed shall be six years from the first day of June in the year in which the term of his predecessor expired. If the office of any such commissioner shall become vacant by death, resignation or otherwise, his successor shall be appointed as herein provided for the unexpired term.

(b) Personnel officers. The personnel officer of a county shall be appointed by the board of supervisors or, in a county having a county executive, by the county executive with the advice and consent of the board of supervisors. The personnel officer of a suburban town described in subdivision four of section two of this chapter shall be appointed by the town board of such town. The personnel officer of a city shall be appointed by the mayor, city manager, or other authority, as the case may be, having the general power of appointment of city officers and employees. The term of office of a personnel officer shall be six years. A personnel officer shall have all the powers and duties of a municipal civil service commission.

(d) Administration by regional civil service commission or regional personnel officer. Any two or more adjoining counties, or any two or more cities in the same or adjoining counties, or any combination of such counties and cities, by written agreement duly approved by the governing board or body of each county or city participating, may establish a regional civil service commission or the office of regional personnel officer. (1) The agreement to establish such a commission shall provide for the manner of selection, appointment and removal of three regional civil service commissioners; provided, however, that no member of such regional commission shall be removed except for cause and after a public hearing. Not more than two members of such regional commission shall at the same time be adherents of the same political party. Of the commissioners first appointed, the term of one shall expire on May thirty-first of the first even-numbered year following the date of appointment; the term of one shall expire on May thirty-first of the second even-numbered year following the date of appointment; and the term of one shall expire on May thirty-first of the third even-numbered year following the date of appointment. Upon the expiration of each of such terms, the term of office of the commissioner thereafter appointed shall be six years from the first day of June in the year in which the term of his predecessor expired. If the office of any such commissioner shall become vacant by death, resignation, or otherwise, his successor shall be appointed for the unexpired term in the manner provided in such agreement. (2) The agreement to establish the office of regional personnel officer shall provide for the manner of selection, appointment and removal of a regional personnel officer; provided, however, that the term of office of such personnel officer shall be six years, and provided further that no regional personnel officer shall be removed except for cause and after a public hearing. (3) Such agreement shall provide for the location of the principal office of the regional civil service commission or regional personnel officer, the employment and status of personnel, the audit and payment of salaries and expenses, the apportionment of costs among participating counties and cities, and such other matters as may be necessary or appropriate. (4) A regional civil service commisison or regional personnel officer shall have all the powers and duties of a municipal civil service commission, and shall administer the provisions of this chapter in the cities and counties, including civil divisions therein, which join in the establishment of the regional civil service agency. (5) Upon the establishment of a regional civil service commission or the office of regional personnel officer, the municipal civil service commission or office of personnel officer, as the case may be, in each of the counties and cities participating shall cease to exist, and all the rights, duties, obligations and functions thereof shall be transferred to and imposed upon such regional civil service commission or regional personnel officer. (6) The written agreement establishing a regional civil service commission or the office of regional personnel officer may be amended from time to time as necessary and for the purpose of admitting additional cities or counties, upon approval of the governing board or body of each of the cities and counties participating in such agreement.

2. Appointment by state commission. If, for any reason, the members of a municipal or regional civil service commission or a city, suburban town, county or regional personnel officer are not appointed within sixty days after the establishment of a municipal or regional civil service commission or office of city, suburban town, county or regional personnel officer, the state civil service commission shall make such appointments for the respective terms provided for herein and until the successors of such appointees are appointed and qualify. If, for any reason, the duly authorized appointing authority of a municipal or regional civil service commission or a city, suburban town, county or regional personnel officer within sixty days after it has the power to appoint fails to appoint a municipal or regional civil service commissioner or a city, suburban town, county or regional personnel officer, the state civil service commission may appoint to such offices for the respective terms provided for herein, and until the successors are appointed and qualify.

3. Continuation of present forms of administration. The forms of civil service administration in effect and operation in the several cities and counties in this state on the effective date of this act are hereby continued.

4. Form of administration in a city wholly including within its limits two or more counties. The provisions of this chapter shall be administered in a city wholly including within its limits two or more counties under the form of administration prescribed in the charter of such city.

5. Form of administration in any county wholly included within a city. The provisions of this chapter shall be administered in and for all county offices and agencies in each county in the state wholly included within a city by and under the municipal civil service commission and department of personnel of such city, except such offices and agencies as are subject to the supervision of the administrative board of the judicial conference.



16 - Change of form of administration.

16. Change of form of administration. 1. Election to change form of administration. (a) Counties. The board of supervisors of any county, other than a county wholly included within a city, may at any time and from time to time, authorize the withdrawal of the county from its then existing form of administration and elect that the provisions of this chapter be administered in such county under one of the other forms of administration authorized by section fifteen of this chapter.

(b) Cities; certain suburban towns. The common council or other legislative body of a city, other than a city containing more than one county, or the town board of a suburban town described in subdivision four of section two of this chapter, may, at any time and from time to time, authorize the withdrawal of the city or the said suburban town, as the case may be from its then existing form of administration and elect that the provisions of this chapter be administered in such city or said suburban town under one of the other forms of administration authorized by section fifteen of this chapter, or under the jurisdiction of the civil service commission or personnel officer of the county in which such city or said suburban town is located. Such election may be made by a suburban town by adopting a local law establishing a department of civil service. This section shall apply to local laws of suburban towns establishing a department of civil service adopted prior to January 1, 1970, provided, however, such local laws did not become effective prior to January 1, 1970.

(c) Cities and counties under the jurisdiction of a regional civil service commission or regional personnel officer. The cities and counties under the jurisdiction of a regional civil service commission may, at any time and from time to time, elect, by written agreement duly approved by the respective governing board or body of each such city and county, to adopt a regional personnel officer form of administration. The cities and counties under the jurisdiction of a regional personnel officer may, in like manner, elect to adopt a regional civil service commission form of administration.

2. Effective date of election. (a) Except as herein otherwise provided, the effective date of any change of form of administration authorized pursuant to the provisions of this section shall be fixed by the governing board or body of a city or suburban town described in subdivision four of section two of this chapter, or county, as the case may be, or in the agreement for the establishment of a regional civil service commission or the office of regional personnel officer, but shall not be less than one year from the time of such election or less than two years from the effective date of the last preceding change of form of administration, whichever is the longer period. Any such election for a change of form of civil service administration may be revoked at any time within six months after the date of such election. The effective date of such change may be postponed once at any time within six months after the date on which such election is made; provided, however, that where the effective date of such change is postponed, the new effective date of such change shall be one year from the date on which such postponement is authorized, but not earlier than two years from the effective date of the last preceding change of form of administration.

(b) In the case of a city the charter of which becomes operative on or after the effective date of this act, unless otherwise provided in such charter the common council or other legislative body thereof may elect to adopt one of the optional forms of civil service administration provided in section fifteen of this chapter within sixty days after the effective date of its charter and such election shall become effective immediately.

(c) If, after a city or suburban town described in subdivision four of section two of this chapter has elected that the provisions of this chapter shall be administered in such city or such suburban town under the jurisdiction of the civil service commission or personnel officer of the county, such county elects to change its form of civil service administration, such city or such suburban town may, within six months after such election by the county, elect to adopt one of the other forms of civil service administration provided in section fifteen of this chapter, which shall become effective on the date on which the change of form of administration of such county becomes effective.

(d) Where a city or county under the jurisdiction of a regional civil service commission or regional personnel officer elects to withdraw therefrom and adopt one of the other optional forms of civil service administration provided in section fifteen of this chapter, the remaining cities or counties under the jurisdiction of such regional commission or regional personnel officer, if there be at least two, may, within six months after such election, by a new written agreement or modification of the original agreement duly approved by the governing board or body of each such city and county, continue such regional civil service commission or the office of regional personnel officer. In the event such regional civil service commission or the office of personnel officer is not so continued, it shall be dissolved on the effective date of the withdrawal of a city or county therefrom, and the counties and cities participating therein may, prior to such dissolution, elect to adopt one of the other forms of civil service administration provided in section fifteen of this chapter, which shall become effective upon the dissolution of such regional civil service commission or office of regional personnel officer. Upon the dissolution of a regional civil service commission or the office of regional personnel officer, the provisions of this chapter shall be administered in any city or county participating therein which has not so elected to adopt one of the other forms of civil service administration provided in section fifteen, under the form of civil service administration in effect in such city or county immediately preceding its election to come under the jurisdiction of such regional civil service commission or regional personnel officer.

(e). A suburban town as described in subdivision four of section two of this chapter, electing to initiate its own civil service administration for the first time may appoint its administration immediately upon making an election pursuant to section sixteen (b) and such administration shall assume jurisdiction upon the transfer of eligible lists, records, documents and files to it which transfer shall be completed within six months of the appointment of the administration hereunder.

3. Notice and public hearing. A public hearing shall be held after reasonable notice, before any action may be taken by the governing board or body of a city or suburban town, as specified above or county to elect a change of form of civil service administration for such city or suburban town, as specified above or county, as the case may be, or to revoke such election or postpone the effective date of such election.



17 - Jurisdiction.

17. Jurisdiction. 1. County civil service commission or personnel officer. The civil service commission or personnel officer of a county shall administer the provisions of this chapter with respect to the offices and employments in the classified service of such county and the civil divisions therein including school districts, except cities which are operating under one of the optional forms of civil service administration provided in section fifteen of this chapter and the city school districts of such cities.

2. City or suburban town civil service commission or personnel officer. Except as otherwise provided by special law enacted by the legislature, the civil service commission or personnel officer of a city or suburban town described in subdivision four of section two of this chapter shall administer the provisions of this chapter with respect to the offices and employments in the classified service of such suburban town or city, including the city school districts of such city.

3. Regional civil service commission or regional personnel officer. A regional civil service commission or regional personnel officer shall administer the provisions of this chapter with respect to the offices and employments which would otherwise be subject to the jurisdiction of the civil service commissions or personnel officers of the respective counties and cities under the jurisdiction of such regional civil service commission or regional personnel officer.

4. Each municipal commission and personnel officer shall have power at its own expense to conduct examinations and establish eligible lists for any position within its jurisdiction.

5. Administration of certain director of facility positions. Notwithstanding the provisions of this section, chapter or any provisions to the contrary contained in any general, special, or local laws, the department shall develop a statewide exam for the positions of director of facilities I, II, & III in school districts throughout the state. Such administration shall include the development of eligibility criteria for examination of potential candidates for the positions of director of facilities I, II, & III based on qualifications and experience in accordance with section fifty of this chapter. Such statewide examinations shall not affect the ability of municipal civil service commissions to determine promotion qualifications, announce promotion examinations and establish promotion eligible lists for these positions, consistent with statewide eligibility criteria as determined by the department. Any such promotion examination shall use the statewide examination developed by the department.



17-A - Placement of certain director of school facility positions.

17-a. Placement of certain director of school facility positions. 1. The legislature hereby finds and declares that the continued, uninterrupted, adequate and efficient operation of school facilities is necessary for the general welfare of the people; that such adequate operation involves and requires personnel with highly specialized ability, skill, training, and knowledge; that local civil service commissions may decide to classify such positions where they constitute bona fide civil service positions as evidenced by factors including enhanced pay, benefits, and dignity of position; that while competitive examination has been deemed practicable for directors of school facilities, to require such examination for valid appointment of current long-standing employees would irreparably disorganize certain school facility operations, endanger the safety of students, and interrupt the continuity and effective performance of important educational operations.

2. Notwithstanding the provisions of this chapter or any provisions to the contrary contained in any general, special, or local laws, any person holding a permanent competitive class appointment as:

(a) Supervisor of Buildings and Grounds - Albany City School District, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Albany County;

(b) Superintendent of Buildings and Grounds - Allegany County;

(c) Director of School Facilities I, II and III; Director of School Facilities and Operations III - Broome County;

(d) Superintendent of Buildings & Grounds - Cattaraugus County;

(e) Superintendent of Buildings and Grounds - Cayuga County;

(f) Facilities Manager - Forestville School, Maintenance and Transportation Manager - Ripley CSD, Superintendent of Buildings and Grounds, Superintendent of Buildings and Transportation - Dunkirk School District, Senior Building and Maintenance Mechanic - Fredonia CSD, Director of Facilities and Operations and Superintendent of Buildings and Grounds - City of Jamestown - Chautauqua County;

(g) Superintendent of Buildings and Grounds, Supervisor of Buildings and Grounds - Chemung County;

(h) Superintendent of Buildings and Grounds - Chenango County;

(i) Superintendent of Buildings and Grounds; Superintendent of Buildings and Grounds II; Superintendent of Buildings and Grounds I; Superintendent of Buildings and Transportation - Clinton County;

(j) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Columbia County;

(k) Superintendent of Buildings and Grounds - Cortland County;

(l) Superintendent of Buildings and Grounds, Head Custodian - Franklin CSD, Margaretville CSD & South Kortwright CSD - Delaware County;

(m) Director of Facilities and Operations I, II, III - Dutchess County;

(n) Superintendent of Buildings and Grounds - Erie County;

(o) Superintendent of Buildings and Grounds; Superintendent of Buildings, Grounds and Transportation - Essex County;

(p) Superintendent of Buildings and Grounds, Director of Facilities and Operations I & II; Director of Facilities - Franklin County;

(q) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Fulton County;

(r) Supervisor of Buildings and Grounds - Genesee County;

(s) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of School Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Greene County;

(t) Facilities Manager, Superintendent of Buildings and Grounds, Director of Facilities; Head Custodian - South Jefferson Central School; Head Custodian - Thousand Island Central School - Jefferson County;

(u) Superintendent of Buildings and Grounds; Supervisor of Buildings and Grounds; Transportation and Building Maintenance Supervisor - Lewis County;

(v) Superintendent of Buildings and Grounds - Livingston County;

(w) Superintendent of Buildings and Grounds, Supervisor of Buildings and Grounds - Madison County;

(x) Director of Buildings and Grounds, Superintendent of Buildings and Grounds - Monroe County;

(y) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Montgomery County;

(z) Director of School Facilities and Operations I, II, III, IV, Director of School Facilities Planning and Director of School Facilities, Operations and Transportation - Nassau County;

(aa) Director of Facilities and Operations I, Director of Facilities and Operations II - Niagara County;

(bb) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Plant Manager, Maintenance Supervisor, Head Custodian - Oriskany CSD & New York Mills UFSD - Oneida County;

(cc) Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation - Onondaga County;

(dd) Director, Director of Buildings and Grounds, Director of Facilities and Operations - Ontario County;

(ee) Superintendent of Buildings and Grounds, Director of Facilities and Operations, Director of Buildings and Grounds, Director of Building Maintenance and Director of Operations - Orange County;

(ff) Director of Operations and Maintenance, Superintendent of Buildings and Grounds - Orleans County;

(gg) Superintendent of Buildings and Grounds, Supervisor of Buildings and Grounds - City of Oswego, Manager of Buildings & Grounds & Security - City of Fulton - Oswego County;

(hh) Superintendent of Buildings & Grounds, Head Custodian - Morris CSD, Director of Facilities - Otsego County;

(ii) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Rensselaer County;

(jj) Director of Facilities I, Director of Facilities II, Director of Facilities III - Rockland County;

(kk) Buildings and Grounds Supervisor, Superintendent of Buildings and Grounds, Superintendent of Buildings and Grounds I, Superintendent of Buildings and Grounds II, Superintendent of Buildings & Grounds & Transportation; Director of Operations - St. Lawrence County;

(ll) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities I, II and III - City of Saratoga Springs, Director of Facilities and Transportation, Director of Facilities and Operations - Saratoga County;

(mm) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Schenectady County;

(nn) Supervisor of Buildings and Grounds, Supervisor of Buildings, Facilities and Grounds, Maintenance Supervisor - Sharon Springs, Head Custodian - Gilboa Conesville, Schoharie County;

(oo) Superintendent of Buildings and Grounds, Building Maintenance Supervisor - Schuyler County;

(pp) Director of Facilities and Grounds - Seneca County;

(qq) Superintendent of Buildings and Grounds, Director of Facilities and Operations I, Head Building Maintenance Mechanic - Steuben County;

(rr) Plant Facilities Administrator - Suffolk County;

(ss) Director of Facilities Support and Services I, II, III - Sullivan County;

(tt) Superintendent of Buildings and Grounds - Tioga County;

(uu) Superintendent of Buildings and Grounds, Maintenance Supervisor, Director of School Facilities and Operations III - Tompkins County;

(vv) Superintendent of Buildings and Grounds, Director of Facilities and Operations, Director of Operations and Maintenance, Director of Buildings and Grounds, Director of Building Maintenance and Director of Operations - Ulster County;

(ww) Superintendent of Buildings and Grounds, Director of Facilities - Glens Falls City, Director of Facilities and Transportation, Director of Facilities and Operations - Warren County;

(xx) Supervisor of Buildings and Grounds, Superintendent of Buildings and Grounds, Director of Facilities, Director of Facilities and Transportation, Director of Facilities and Operations - Washington County;

(yy) Director of Facilities and Operations II - Wayne County;

(zz) Director of School Facilities and Operations Maintenance - Westchester County;

(aaa) Superintendent of Buildings and Grounds - Wyoming County;

(bbb) Building and Maintenance Supervisor, Superintendent of Buildings and Grounds; or any other competitive positions not delineated in this section that are an equivalent competitive position to those listed in this section, who was serving in such capacity on the date the first exam is administered for such position pursuant to section seventeen of this chapter, shall receive a permanent appointment to such position as may be properly classified by the local civil service commission having jurisdiction, without further examination or qualifications and shall have all the rights and privileges of the jurisdictional class to which such position may be allocated.



18 - Administration of civil service in jointly established agency.

18. Administration of civil service in jointly established agency. 1. Except where otherwise expressly provided by statute, when a public agency is established and maintained jointly by two or more civil divisions, including school districts, in the same county, the provisions of this chapter shall be administered for such agency by the municipal commission of such county, unless the appointing authority of such agency shall elect, within sixty days following the establishment thereof and with the approval of the civil service commission of a city, if there be one, participating in the establishment and maintenance of such agency, to come under the jurisdiction of the civil service commission of such city.



19 - Election by certain villages, school districts, special districts and public agencies located in two or more counties.

19. Election by certain villages, school districts, special districts and public agencies located in two or more counties. The administration of this chapter in a village, school district or special district incorporated or established on or after the effective date of this act and comprising territory in two or more counties, or in a public agency established on or after the effective date of this amendment and maintained jointly by two or more counties or two or more municipal corporations or other civil divisions, including school districts, situated in different counties, shall be under the jurisdiction of the civil service commission or personnel officer having jurisdiction over the classified service of one of such counties selected by action of the governing board or body of such village, school district or special district, or the appointing authority of such public agency. In the event that such board or body of such a newly incorporated village or newly established school district or special district or the appointing authority of such newly established public agency fails to make such selection within ninety days after the effective date of such incorporation or establishment, such village, school district, special district or public agency shall be subject to the jurisdiction of the civil service commission or personnel officer having jurisdiction over the classified service of the county in which the greater or greatest territorial area of such village, school district, special district or public agency is located.



20 - Rules.

20. Rules. 1. Scope of rules. Each municipal civil service commission shall prescribe, amend and enforce suitable rules for carrying into effect the provisions of this chapter and of section six of article five of the constitution of the state of New York, including rules for the jurisdictional classification of the offices and employments in the classified service under its jurisdiction, for the position classification of such offices and employments, for examinations therefor and for appointments, promotions, transfers, resignations and reinstatements therein, all in accordance with the provisions of this chapter. Nothing in this chapter or any other law shall be construed to require that positions in the competitive class be specifically named or listed in such rules, or that the salary grade to which a position in any jurisdictional class is allocated be specified in such rules.

2. Procedure for adoption of rules. Such rules, and any modifications thereof, shall be adopted only after a public hearing, notice of which has been published for not less than three days, setting forth either a summary of the subject matter of the proposed rules or modifications or a statement of the purpose thereof. Except for the city of New York, notice shall be given to any person or agency filing written request, such request to be renewed yearly in December, for notice of hearings which may affect such person or agency. Such notification shall be made by mail to the last address specified by the person or agency at least thirty days prior to the public hearing. Unless otherwise provided by statute, a fee consisting of the cost of handling and postage may be charged for such notice. Notwithstanding the provisions of this subdivision, however, notice and public hearing shall not be required upon the adoption or modification of a rule which is required by reason of a change in any statute in order to conform the rule to such statute. The rules and any modifications thereof adopted by a county civil service commission or county personnel officer or by a regional civil service commission or regional personnel officer shall be valid and take effect only upon approval of the state civil service commission. The rules and any modifications thereof adopted by a city civil service commission or city personnel officer shall be valid and take effect only upon approval of the mayor or a deputy mayor designated in writing by the mayor, such designation to be filed in the offices of the state civil service commission, and the municipal civil service commission, or city manager or other authority, as the case may be, having the general power of appointment of city officers and employees, and the state civil service commission; provided, however, that where the mayor, deputy mayor or city manager, or other authority, as the case may be, fails to approve or disapprove a rule or modification thereof within thirty days after the same has been submitted to him, such rule or modification thereof shall be deemed to be approved by him. The rules and any modifications thereof adopted by a suburban town civil service commission in such a town described in subdivision four of section two of this chapter or personnel officer of such a suburban town shall be valid and take effect only upon approval of the state civil service commission. Notwithstanding any other provision of this chapter, when a resolution of a municipal commission submitted to the state commission for approval includes a provision proposing the classification of a position in the exempt class, the state commission, if it determines that such position should properly be classified in the non-competitive class, may amend such provision, with the consent of the municipal commission, to classify such position in the non-competitive class and approve such resolution as so amended. Any such rule or modification thereof shall be filed with the secretary of state within thirty days after final approval thereof by the state civil service commission. Such rules shall have the force and effect of law when filed with the secretary of state.

3. State civil service commission to promulgate rules. Upon the establishment of a municipal or regional civil service commission, or the office of municipal or regional personnel officer, it shall be the duty of such commission or personnel officer, upon appointment, to adopt and procure the approval of the rules herein provided for, and, upon failure to do so within sixty days after appointment, the state civil service commission shall forthwith make such rules.



21 - Investigations.

21. Investigations. A municipal commission, a municipal personnel officer, a regional commission or a regional personnel officer, for the purpose of investigating the enforcement and effect of the provisions of this chapter and the rules established thereunder in the service under the jurisdiction of such commission or personnel officer shall have the same powers which are granted to the state civil service commission by the third and fourth subdivisions of section six of this chapter.



22 - Certification for positions.

22. Certification for positions. Before any new position in the service of a civil division shall be created or any existing position in such service shall be reclassified, the proposal therefor, including a statement of the duties of the position, shall be referred to the municipal commission having jurisdiction and such commission shall furnish a certificate stating the appropriate civil service title for the proposed position or the position to be reclassified. Any such new position shall be created or any such existing position reclassified only with the title approved and certified by the commission.



23 - Services by state department of civil service; certification of state and municipal eligible lists.

23. Services by state department of civil service; certification of state and municipal eligible lists. 1. Classification services. The state civil service department shall, without charge, upon the request of any municipal commission, render service or technical advice and assistance relative to the position classification and pay equity compensation assessment of offices and employments under the jurisdiction of such municipal commission; provided, however, that where, in the judgment of the president, the services requested would involve considerable expense to the state, the state civil service department may render such services pursuant to an agreement for payment to the state of such compensation for such services as may be agreed upon. All money received for such services shall be paid into the state treasury in the manner provided by law.

2. Examination services. The state civil service department, upon the request of any such municipal commission, shall render service relative to the announcement, review of applications, preparations, construction, and rating of examinations, and establishment and certification of eligible lists for positions in the classified service under the jurisdiction of such municipal commission. The department may charge a reasonable fee as a condition of rendering any such services. Only the state civil service department and commission shall have jurisdiction to correct any errors in rating in any examination prepared and rated by such department pursuant to the provisions of this subdivision.

3. Other services. The state civil service department without charge, upon the request of any municipal commission, shall furnish technical advice and assistance in the preparation and promulgation of rules or modifications thereof and in any other matters affecting the administration of the provisions of this chapter by such municipal commission.

4. Use of state and county eligible lists by municipal commissions. A municipal commission, in the absence of an eligible list of its own, may request the state civil service department, county civil service commission or county personnel officer to furnish it with the names of persons on an appropriate eligible list established by the department, commission or personnel officer, which, if so requested by the municipal commission, shall be limited to residents of the city, or town or civil division in which appointments are to be made, or to residents of the county or judicial district in which such city, town or civil division is located, or to any reasonable combination of political subdivisions both in and outside of New York state contiguous to the city or civil division in which appointment is to be made or contiguous to the political subdivision in which such city or civil division is located, except for the position of director of facilities I, II, & III of a school district located within the state which shall use the list developed pursuant to subdivision five of section seventeen of this chapter. Such municipal commission may certify such names for appointment to a position under its jurisdiction in the same manner as certifications are made from the eligible lists of such commission. If the state civil service department, county civil service commission or county personnel officer, upon the request of such commission, has certified an appropriate eligible list to fill a particular position, such list shall continue to be used until superseded by an eligible list established by such municipal commission for such position, or until such list expires or is exhausted or is otherwise terminated.

4-a. Residence restrictions for local positions. The state civil service department or municipal commission having jurisdiction over positions in a city or civil division may require that candidates for examination for appointment to any such positions be residents of such city or civil division, or residents of the county or judicial district in which such city or civil division is located, or of any reasonable combination of political subdivisions both in and outside of New York state contiguous to such city or civil division or contiguous to the political subdivision in which such city or civil division is located, except for candidates for the position of director of facilities I, II, & III of a school district located within the state. An appointing authority of a department or agency of a city or civil division may require that eligibles who are residents of such city or civil division shall be certified first for appointment, except for candidates for the position of director of facilities I, II, & III of a school district located within the state, wherein no such residence requirements shall apply, provided, however, no such preference shall be given on appointments from promotion lists. Upon exhaustion of the list of such resident eligibles, certifications shall be made from the whole eligible list. This subdivision shall not be deemed to supersede any general or special law pertaining to residence qualifications of local officers or employees; provided, however, that any permanent employee who has been suspended or demoted from a position and is on a preferred list for reinstatement, shall not be barred from reinstatement solely on the basis of residency requirements established subsequent to such suspension or demotion, in the event the employee does not meet such residence qualifications but, nonetheless, was originally properly appointed.

4-b. Geographic certification based on need. A municipal commission having jurisdiction over a city or civil division may provide that eligibles, other than those eligibles on policemen and firemen lists, who are residents of a geographically-defined area which is a portion of such city or civil division shall be certified first for appointment to positions in such area where in order to qualify for federal moneys such certification is required. Upon exhaustion of the list of such resident eligibles, certifications shall be made from the whole eligible list.

5. Construction. The provisions of this section shall not apply to municipal commissions in any city containing more than one county. The services provided for by subdivision two of this section may, in the discretion of the civil service department, be rendered to a municipal commission in a city containing more than one county upon the payment of a reasonable fee to be determined by the department.



24 - Removal of municipal civil service commissioners and personnel officers.

24. Removal of municipal civil service commissioners and personnel officers. 1. Removal by appointing officer or body. The officer or body having the power of appointment of the members of a municipal civil service commission or a personnel officer may at any time remove any such member or personnel officer for cause, after a public hearing, and appoint his successor for the unexpired term.

2. Removal by state civil service commission. A municipal civil service commissioner or personnel officer may be removed by the state civil service commission for incompetency, inefficiency, neglect of duty, misconduct or violation of the provisions of this chapter or of the rules established thereunder, shown after a hearing upon stated charges to be served upon him, and he shall be allowed at least eight days for answering the same in writing. The hearing shall be conducted by the state civil service commission or by one of the members thereof designated in writing by the commission. In case a member of the commission is so designated, he shall for the purpose of such hearing, be vested with all the powers of the commission and shall make a record of such hearing which shall, together with his recommendations, be referred to the commission for review and decision. Upon the request of the municipal civil service commissioner or personnel officer against whom the charges are preferred, the commission or the member thereof designated to hold such hearing shall permit him to be represented by counsel, and shall allow him to summon witnesses in his behalf. The burden of proving the charges shall be upon the person alleging the same. Compliance with technical rules of evidence shall not be required. The state civil service commission, by unanimous vote of the three members, may find such municipal civil service commissioner or personnel officer guilty of the charges or any of them, and, upon such finding, with the written approval of the governor, may remove such municipal civil service commissioner or personnel officer. A municipal civil service commissioner or personnel officer so removed may review such removal in accordance with the provisions of article seventy-eight of the civil practice act.

3. Suspension pending determination. Where the state commission has commenced removal proceedings against all or a majority of the members of a municipal commission or against a personnel officer, such state commission by unanimous vote of the three members may, with the written approval of the governor, suspend such municipal commissioners or personnel officer or a period not exceeding sixty days pending the determination of such proceedings, and, in such event, the officer or body having the power of appointment of the municipal commissioners or personnel officer involved shall designate, with the approval of the state commission, the persons or person to serve temporarily in the place of such suspended commissioners or personnel officer, as the case may be, pending the determination of such proceedings. If such designations are not made within a period of ten days after notice from the state commission, the state commission shall make such designations. In the event of the removal of one or more members of a municipal commission or a personnel officer, any person temporarily designated to serve in place of a removed commissioner or personnel officer, as the case may be, shall continue to serve until a new commissioner or personnel officer is appointed and qualifies.

4. Appointment of successor to removed or resigned commissioner or personnel officer. Whenever a municipal civil service commissioner or personnel officer has been removed by the state civil service commission, or whenever a municipal civil service commissioner or personnel officer shall resign or be removed by the appointing officer or body pending an investigation by the state civil service commission of the administration of civil service under the jurisdiction of such municipal commission or personnel officer or pending a hearing by the state civil service commission of charges preferred against such commissioner or personnel officer, the state civil service commission shall have exclusive jurisdiction to appoint a person to fill such vacancy. Such person so appointed shall hold office as municipal civil service commissioner or personnel officer, as the case may be, for the unexpired term of his predecessor and until his successor is appointed and qualifies; or in the event that his predecessor is reinstated pursuant to court order, he shall hold such office only until such reinstatement.



25 - Powers of state civil service commission with respect to local rules; appointments and eligible lists.

25. Powers of state civil service commission with respect to local rules; appointments and eligible lists. 1. The state civil service commission may, by unanimous vote of the three members

(a) amend or rescind any rule, regulation or jurisdictional classification prescribed by a municipal commission, but shall not exempt from competitive examination any office or position in any civil division without the consent of the municipal commission having jurisdiction;

(b) rescind any appointment in the classified service of a civil division;

(c) remove from any eligible list established by a municipal commission the name of any person thereon; and

(d) rescind any examination or eligible list or cancel an appointment already made from a list so rescinded.

2. The state civil service commission, however, shall not take such action upon any ground other than that the provisions of this chapter are not properly or sufficiently carried out, nor without specifying in writing the particulars in which such provisions are not carried out. Before any such action is taken, the state civil service commission shall state the reasons for such action in writing and file a certified copy thereof in the office of the municipal commission concerned, which shall be a public document therein, and shall give to such commission and the person aggrieved thereby a reasonable opportunity to present facts in opposition to such action.



26 - Reports; inspections.

26. Reports; inspections. 1. Reports. Each municipal civil service commission shall submit a report to the state civil service commission annually on or before the first day of March of the manner in which this chapter and the rules established thereunder have been and are administered, and the results of such administration under the jurisdiction of such municipal commission and shall from time to time submit to the state civil service commission such other reports as to such other matters as the commission may require. A copy of the roster of the classified civil service of such municipality shall be transmitted to the state civil service commission whenever it shall request the same, and shall be filed in the office of the state civil service commission as a public record.

2. Inspections. All examinations conducted by a municipal civil service commission shall be publicly announced and all rules governing such examinations shall be made public. All the proceedings and papers connected with such examinations or any of the functions or activities of such municipal commission shall be at all times subject to the inspection of the state civil service commission and its agents.



27 - Prohibition against certain public employment and political activities.

27. Prohibition against certain public employment and political activities. 1. A member of a municipal civil service commission or personnel officer, appointed on or after the effective date of this act, shall not hold any other public office or employment under the political subdivisions or subdivision over which such commission or personnel officer exercises jurisdiction, for which he shall receive compensation other than necessary travel and other expenses incurred in the performance of the duties of such office or employment.

2. A member of a municipal civil service commission or personnel officer shall not serve as an officer of any political party.









Article 3 - JURISDICTIONAL CLASSIFICATION

Title A - (35) UNCLASSIFIED SERVICE

35 - Unclassified service.

35. Unclassified service. The civil service of the state and each of its civil divisions shall be divided into the classified and unclassified service. The unclassified service shall comprise the following:

(a) all elective offices;

(b) all offices filled by election or appointment by the legislature on joint ballot;

(c) all officers and employees of the state legislature, and all officers and employees of any other legislative body whose principal functions and duties are directly related to the performance of the legislative functions of such body;

(d) all offices filled by appointment by the governor, either upon or without confirmation by the senate, except officers and employees in the executive department who are not heads of divisions therein;

(e) the head or heads of any department of the government who are vested with authority, direction and control over a department, and who have power and authority to appoint and remove officers and employees therein;

(f) all members, officers and employees of boards of elections;

(g) all persons employed by any title whatsoever as members of the teaching and supervisory staff of a school district, board of cooperative educational services or county vocational education and extension board, as certified to the state commission by the commissioner of education. The commissioner of education shall prescribe qualifications for appointment for all classes of positions so certified by him, and shall establish specifications setting forth the qualifications for and the nature and scope of the duties and responsibility of such positions. The commissioner of education shall file such qualifications for appointment and such specifications with the civil service commission;

(h) all positions in the state university in the professional service as defined in subdivision three of section three hundred fifty-five-a of the education law, which positions shall be determined by the chancellor of the state university and certified by him to the civil service commission; provided, however, that any state university position in the classified service which the chancellor seeks to designate as unclassified must be approved by the civil service commission before such change in designation;

(i) all positions in community colleges in the professional service as defined in subdivision two of section six thousand three hundred six of the education law, which shall include all positions on the instructional staffs of the fashion institute of technology, the New York city community college of applied arts and sciences, and of the community colleges sponsored by the board of higher education in the city of New York as respectively defined in sections two thousand five hundred eighty-seven, six thousand two hundred six-a, and six thousand two hundred six-b of the education law. Such positions in community colleges other than the fashion institute of technology, the New York city community college of applied arts and sciences, and community colleges sponsored by the board of higher education of the city of New York shall be determined by the board of trustees of such colleges with the approval of the chancellor of state university, and certified by each such board to the commission or officer which administers the civil service law for the local sponsor of the community college administered by such board. Each such board of trustees shall prescribe qualifications for appointment for all classes of positions so certified by it, and shall establish specifications setting forth the qualifications for and the nature and scope of the duties and responsibilities of such positions. Each such board of trustees shall file such qualifications for appointment and such specifications with the civil service commission and with the commission or officer to which the certification is made;

(j) all persons, other than persons covered under paragraph (g) or paragraph (h) or paragraph (i) of this section, whose principal functions are teaching or the supervision of teaching in a public school, academy or college.

(k) all positions in the professional service in the New York State School for the Blind and the New York State School for the Deaf, requiring the performance of educational functions, which positions shall be determined by the commissioner of education and certified by him to the civil service commission.






Title B - (40 - 45) CLASSIFIED SERVICE

40 - Classified service; classes of positions.

40. Classified service; classes of positions. The classified service shall comprise all offices and positions not included in the unclassified service. The offices and positions in the classified service of the state and of its civil divisions shall be divided into four classes, to be designated as the exempt class, the non-competitive class, the labor class, and the competitive class.



41 - Exempt class.

41. Exempt class. 1. The following offices and positions shall be in the exempt class:

(a) one secretary of each state department or division, temporary state commission or other state officer authorized by law to appoint a secretary;

(b) the deputies of principal executive officers authorized by law to act generally for and in place of their principals;

(c) one secretary of each municipal board or commission authorized by law to appoint a secretary;

(d) one clerk and one deputy clerk if authorized by law, of each court, and one clerk of each elective judicial officer, and also one deputy clerk, if authorized by law, of any justice of the supreme court;

(e) all other subordinate offices or positions for the filling of which competitive or non-competitive examination may be found to be not practicable. Not more than one appointment shall be made to or under the title of any office or position placed in the exempt class pursuant to the provisions of this paragraph, unless a different number is specifically prescribed in the rules.

2. No office or position shall be deemed to be in the exempt class unless it is specifically named in such class in the rules. Upon the occurrence of a vacancy in any position in the exempt class, the state or municipal civil service commission having jurisdiction shall study and evaluate such position and, within four months after the occurrence of such vacancy, shall determine whether such position, as then constituted, is properly classified in the exempt class. Pending such determination, said position shall not be filled, except on a temporary basis.



42 - Non-competitive class.

42. Non-competitive class. 1. The non-competitive class shall include all positions that are not in the exempt class or the labor class and for which it is found by the commission having jurisdiction to be not practicable to ascertain the merit and fitness of applicants by competitive examination. Appointments to positions in the non-competitive class shall be made after such non-competitive examination as is prescribed by the state civil service department or municipal commission having jurisdiction. No position shall be deemed to be in the non-competitive class unless it is specifically named in such class in the rules. Not more than one appointment shall be made to or under the title of any office or position placed in the non-competitive class pursuant to the provisions of this section, unless a different or an unlimited number is specifically prescribed in the rules.

2. With respect to civil divisions of the state whose populations, according to the latest federal decennial census or latest federal special population census, are less than five thousand and, with respect to those civil divisions whose populations are not determined as such by the federal bureau of the census, whose populations are estimated by their respective governing bodies to be less than five thousand, the state commission shall, on or before July first, nineteen hundred sixty-one, promulgate standards for determining the practicality of examination, which it may from time to time thereafter amend, and shall also provide information and advice to municipal commissions, to enable such commissions to utilize the provisions of this section, when appropriate, in order to enable such civil subdivisions to recruit and retain in their employ competent and qualified persons.

2-a. The state or municipal civil service commission by appropriate amendments to its rules shall designate among positions in the non-competitive class in its jurisdiction those positions which are confidential or require the performance of functions influencing policy.



43 - Labor class.

43. Labor class. 1. The labor class shall comprise all unskilled laborers in the service of the state and each of its civil divisions except those whose positions can be examined for competitively.

2. The state or municipal commission may require applicants for employment in the labor class to qualify in such examinations of their fitness for employment as may be deemed practicable.



44 - Competitive class.

44. Competitive class. The competitive class shall include all positions for which it is practicable to determine the merit and fitness of applicants by competitive examination, and shall include all positions now existing or hereafter created, of whatever functions, designations or compensation, in each and every branch of the classified service, except such positions as are in the exempt class, the non-competitive class or the labor class.



45 - Status of employees upon acquisition of private institution or enterprise by government.

45. Status of employees upon acquisition of private institution or enterprise by government. 1. Whenever the state or any civil division or public agency shall acquire a private institution or enterprise, for the purpose of operating it as a public function, such civil division, or public agency, as the case may be, may continue the employment of all officers or employees thereof deemed necessary, who shall have been in the employ of such private institution or enterprise for at least one year prior to such acquisition. The positions so held by such employees shall be in the non-competitive class, pending the classification or reclassification of such positions as hereinafter directed, and such employees shall continue to be employed in similar or corresponding positions and shall have the seniority theretofore held by them as among themselves. The state civil service department or municipal commission having jurisdiction, however, after notice to any such employee, of the reasons therefor, and after according such employee a hearing, may exclude him from further employment if found by such department or municipal commission not to be a person of good character. Notwithstanding the provisions of this section, no person shall be continued in employment in a position classified in the competitive class pursuant to the provisions of this subdivision unless he is a citizen or an alien lawfully admitted for permanent residence in the United States.

2. Not later than one year after the acquisition of such private institution or enterprise, the state or municipal civil service commission having jurisdiction shall determine for which positions or class of positions competitive examinations are practicable and shall adopt rules classifying and reclassifying the various positions. The then incumbents of such positions who are employed therein at the time of the acquisition of the private institution or enterprise and who were so employed for at least one year prior to such acquisition shall continue to hold their positions without further examination and shall have all the rights and privileges of the jurisdictional class to which such positions may be allocated; provided, however that after such acquisition all new positions thereafter created and vacancies occurring in positions already established shall be filled in accordance with the provisions of this chapter and the rules adopted thereunder.









Article 4 - RECRUITMENT OF PERSONNEL

Title A - (50 - 59-A) EXAMINATIONS AND ELIGIBLE LISTS

50 - Examinations generally.

50. Examinations generally. 1. Positions subject to competitive examinations. The merit and fitness of applicants for positions which are classified in the competitive class shall be ascertained by such examinations as may be prescribed by the state civil service department or the municipal commission having jurisdiction.

2. Announcement of examination. The state civil service department and municipal commissions shall issue an announcement of each competitive examination, setting forth the minimum qualifications required, the subjects of the examination, and such other information as they may deem necessary, and shall advertise such examination in such manner as the nature of the examination may require. Such announcement and advertisement shall each inform prospective applicants of the options for religious observance provided in subdivision eight of this section.

3. Application for examination. The civil service department and municipal commissions shall require prospective applicants to file, during a prescribed time, a formal application in which the applicant shall state such information as may reasonably be required touching upon his background, experience and qualifications for the position sought, and his merit and fitness for the public service. The application shall be subscribed by the applicant and shall contain an affirmation by him that the statements therein are true under the penalties of perjury. Blank forms for such application shall be furnished by said department and such municipal commissions without charge to all persons requesting the same. The department and such municipal commissions may require in connection with such application such certificates of citizens, physicians, public officers or others having knowledge of the applicant, as the good of the service may require.

4. Disqualification of applicants or eligibles. The state civil service department and municipal commissions may refuse to examine an applicant, or after examination to certify an eligible

(a) who is found to lack any of the established requirements for admission to the examination or for appointment to the position for which he applies; or

(b) who is found to have a disability which renders him or her unfit to perform in a reasonable manner the duties of the position in which he or she seeks employment, or which may reasonably be expected to render him or her unfit to continue to perform in a reasonable manner the duties of such position; or

(d) who has been guilty of a crime; or

(e) who has been dismissed from a permanent position in the public service upon stated written charges of incompetency or misconduct, after an opportunity to answer such charges in writing, or who has resigned from, or whose service has otherwise been terminated in, a permanent or temporary position in the public service, where it is found after appropriate investigation or inquiry that such resignation or termination resulted from his incompetency or misconduct, provided, that in cases of dismissal, resignation or termination after written charges of incompetency, the examination or certification in question be for a position that requires the performance of a duty or duties which are the same as or similar to the duty or duties of the position from which the applicant has been dismissed, resigned or terminated on account of incompetency; or

(f) who has intentionally made a false statement of any material fact in his application; or

(g) who has practiced, or attempted to practice, any deception or fraud in his application, in his examination, or in securing his eligibility or appointment; or

(h) who has been dismissed from private employments because of habitually poor performance.

No person shall be disqualified pursuant to this subdivision unless he has been given a written statement of the reasons therefor and afforded an opportunity to make an explanation and to submit facts in opposition to such disqualification.

Notwithstanding the provisions of this subdivision or any other law, the state civil service department or appropriate municipal commission may investigate the qualifications and background of an eligible after he has been appointed from the list, and upon finding facts which if known prior to appointment, would have warranted his disqualification, or upon a finding of illegality, irregularity or fraud of a substantial nature in his application, examination or appointment, may revoke such eligible's certification and appointment and direct that his employment be terminated, provided, however, that no such certification shall be revoked or appointment terminated more than three years after it is made, except in the case of fraud.

In connection with their lawful responsibilities or functions under paragraph (d) of this subdivision, the department and appropriate municipal commissions may require applicants to undergo a state and a national criminal history record check. When required, the fingerprints of such an applicant shall be submitted to the division of criminal justice services and the division of criminal justice services is authorized to submit such fingerprints to the federal bureau of investigation, in accordance with applicable rules or regulations promulgated by such entities, in order to obtain relevant state criminal history record information, if any, concerning such applicant and for a national criminal history record check. The department and municipal commissions shall ensure that adequate notice be provided to applicants regarding the fact that state and national criminal history record checks may be conducted, and the procedures therefor. Provided, however, that the provisions of this section shall not apply to (1) any current employee; or (2) a person who is considered an applicant by reason of (a) a transfer pursuant to section seventy of this chapter; or (b) a person who is on a preferred list subject to section eighty-one of this chapter; or (c) a person whose name is on an eligible list as defined in section fifty-six of this article and who has successfully completed a promotion exam subject to section fifty-two of this article.

5. Application fees. (a) Every applicant for examination for a position in the competitive or non-competitive class, or in the labor class when examination for appointment is required, shall pay a fee to the civil service department or appropriate municipal commission at a time determined by it. Such fees shall be dependent on the minimum annual salary announced for the position, as follows: (1) on salaries of less than three thousand dollars per annum, a fee of two dollars; (2) on salaries of more than three thousand dollars and not more than four thousand dollars per annum, a fee of three dollars; (3) on salaries of more than four thousand dollars and not more than five thousand dollars per annum, a fee of four dollars; and (4) on salaries of more than five thousand dollars per annum, a fee of five dollars. If the compensation of a position is fixed on any basis other than an annual salary rate, the applicant shall pay a fee based on the annual compensation which would otherwise be payable in such position if the services were required on a full time annual basis for the number of hours per day and days per week established by law or administrative rule or order. Fees paid hereunder by an applicant whose application is not approved may be refunded in the discretion of the state civil service department or of the appropriate municipal commission.

(b) Notwithstanding the provisions of paragraph (a) of this subdivision, the state civil service department, subject to the approval of the director of the budget, a municipal commission, subject to the approval of the governing board or body of the city or county, as the case may be, or a regional commission or personnel officer, pursuant to governmental agreement, may elect to waive application fees, or to abolish fees for specific classes of positions or types of examinations or candidates, or to establish a uniform schedule of reasonable fees different from those prescribed in paragraph (a) of this subdivision, specifying in such schedule the classes of positions or types of examinations or candidates to which such fees shall apply; provided, however, that fees shall be waived for candidates who certify to the state civil service department, a municipal commission or a regional commission that they are unemployed and primarily responsible for the support of a household, or are receiving public assistance.

(c) All fees collected hereunder by the state civil service department, except as hereinafter provided, shall be paid into the state treasury in the manner prescribed by the state finance law. Fees collected from applicants for examinations given exclusively for positions in the division of employment in the department of labor shall be held in trust until such time as the costs of such examinations have been ascertained and thereupon shall be disbursed as follows: (1) to the extent that such fees are sufficient therefor, there shall be paid into the unemployment administration fund maintained under the unemployment insurance law, an amount equal to the costs of such examinations. Such payments shall be made on the fifth day of the month following the month in which such costs were ascertained and shall be accompanied by a detailed, verified statement and a duplicate of such statement shall be filed on the same day with the state comptroller; (2) the balance, if any, of such fees shall be paid into the state treasury pursuant to the state finance law.

(d) All fees collected hereunder by any municipal civil service commission shall be paid into the general fund of the municipality for which such commission has been appointed.

6. Scope of examinations. Examinations shall be practical in their character and shall relate to those matters which will fairly test the relative capacity and fitness of the persons examined to discharge the duties of that service into which they seek to be appointed. The state civil service department or appropriate municipal commission, as the case may be, may establish an eligible list on the basis of ratings received by the candidates in the competitive portions of the examination and thereafter conduct medical, physical and other appropriate non-competitive qualifying tests from time to time as the need for certifications from the eligible list may require.

7. Court review of examination questions and answers. Where the state civil service commission or appropriate municipal civil service commission has, following its duly established review procedures, which in the case of the city of New York are set forth in section fifty-a of this chapter, made a final determination as to the answers that are acceptable on a particular examination, such determination shall not be subject to further review in any court. Court review shall be limited to be a determination of whether such duly established review procedures were followed, and the court shall have no authority to determine whether the commission's determination was correct.

8. Limitation of eligibility to one sex. The state civil service department or the municipal commission having jurisdiction may limit eligibility for examination to one sex when the duties of the position involved relate to the institutional or other custody or care of persons of the same sex, or visitation, inspection or work of any kind the nature of which requires sex selection.

9. Examination of candidates unable to attend tests because of religious observance. A person who, because of his religious beliefs, is unable to attend and take an examination scheduled to be held by the state department of civil service or a municipal commission on a Saturday or on a day which is a religious holiday observed by him, shall be permitted to take such examination on some other day designated by the state department of civil service or appropriate municipal commission, at a reasonably comparable time and place without any additional fee or penalty.

10. The term "disability" as used in this section, shall be defined as such term is defined in section two hundred ninety-two of the executive law. Determination of disability shall be made by a medical officer employed or selected by the civil service department or the municipal commission having jurisdiction.

11. Unlawful acts in respect to examinations administered pursuant to this chapter. A person who shall:

(a) Impersonate, or attempt to or offer to impersonate, another person in taking an examination held pursuant to this chapter; or

(b) Take, or attempt to take or offer to take such an examination in the name of any other person; or

(c) Procure or attempt to procure any other person to falsely impersonate him or her or to take, or attempt to take or offer to take, any such examination in his or her name; or

(d) Have in his or her possession any questions or answers relating to any such examination, or copies of such questions or answers, unless such possession is duly authorized by the appropriate authorities; or

(e) Sell or offer to sell questions or answers prepared for use in any such examination; or

(f) Use in any such examination any questions or answers secured prior to the administration of the examination or secure the questions or secure or prepare the answers to the examination questions prior to the administration of the examination, unless duly authorized to do so by the appropriate authorities; or

(g) Disclose or transmit to any person the questions or answers to such examination prior to its administration, or destroy, falsify or conceal the records or results of such examination from the appropriate authorities to whom such records are required to be transmitted in accordance with this chapter, unless duly authorized to do so by the appropriate authorities; shall be guilty of a class A misdemeanor punishable by a sentence of imprisonment of six months or a fine of one thousand dollars, or both. Additionally, a person who is found by the state civil service department or municipal commission to have violated this section shall be disqualified from appointment to the position for which the examination is being held and may be disqualified from being a candidate for any civil service examination for a period of five years.



50-A - Test validation boards.

50-a. Test validation boards. Any person who has taken a civil service examination for a position in the competitive class within the jurisdiction of the department of personnel of the city of New York shall have the opportunity to protest any answer or rating guide proposed by the department of personnel to any question on such examination in accordance with the provisions of this section. Such protest must be filed with the city personnel director within the time limits established pursuant to this section, and in the manner set forth in this section. Within a reasonable time after the last date that protests are permitted to be filed pursuant to this section, the city personnel director shall submit all protests filed in connection with an examination to a test validation board which shall consist of one member appointed by the city personnel director, one member appointed by the city personnel director from a list of up to three incumbent employees nominated by the certified employee organization representing employees in the title of the examination in question or if no certified employee organization exists, then nominated by an employee organization recognized by the city personnel director as representing such employees, and one member appointed jointly by the other two members. If there is more than one certified employee organization or more than one recognized employee association, such organizations or associations shall submit jointly a list of three nominees. Within a reasonable period after the date a civil service examination for a position in the competitive class within the jurisdiction of the department of personnel of the city of New York is administered, the department shall make available to candidates the examination questions and proposed key answers or rating guide, as appropriate, prepared by the city personnel director or his or her designee. The candidate's answer sheet shall be made available to them at the beginning of the protest period. Within thirty days from the date that such proposed key answers and/or rating guides are made available to candidates, any candidate wishing to file a protest to one or more key answers or to the rating guide shall submit a completed written protest, together with evidence in support thereof, to the city personnel director. Such protest shall be duly subscribed by the protesting candidate, shall state the date and number of the examination, and the candidate's social security number and the original and four copies shall be submitted. Protests to proposed key answers or rating guides shall include a statement explaining why the answer selected by the protesting candidate is as good as or better than the proposed key answer or why the rating guide is in error, and any additional evidence the candidate wishes to submit in support of such statement. Within a reasonable time after the last date for filing protests, the test validation board shall make a determination whether the answers selected by the protesting candidates are as good as or better than the proposed key answers or whether the rating guide should be modified and shall give reasons therefor in an opinion in writing. Such determination shall be binding on the city personnel director and shall be made available for review at the department of personnel. Within ten days after the determination is issued, a notice of its availability shall be served upon the protesting candidates by mail. A candidate aggrieved by the determination of the test validation board may file a petition in supreme court pursuant to article seventy-eight of the civil practice law and rules in accordance with subdivision seven of section fifty of this chapter. Such petition must be filed within thirty days after service of the notice of availability of the determination of the test validation board upon the protesting candidate in accordance with the provisions of this section. The city civil service commission shall have no jurisdiction to make determinations with respect to protests to answers or rating guides to civil service examination questions.



50-C - Discrimination based upon history of cancerous condition prohibited.

50-c. Discrimination based upon history of cancerous condition prohibited. 1. Neither the state civil service department nor any municipal commission may refuse to examine an applicant or, after examination, to certify an individual who has been placed on a certified eligible list, nor shall such person be deemed to be unfit for the performance of the duties of a position solely because such person has a history of cancer, provided such person is able to perform in a reasonable manner the activities involved in the position sought or held.

2. Nothing contained in this section shall be construed to limit the scope of section two hundred ninety-six of the executive law.

3. A violation of this section shall be considered an unlawful discriminatory practice and, notwithstanding any other provision of law, any complaint about such violation shall be subject to the procedures set forth in section two hundred ninety-seven of the executive law.



51 - Filling vacancies by open competitive examination.

51. Filling vacancies by open competitive examination. 1. Upon the written request of the appointing officer stating his reasons therefor, or on its own initiative, the state civil service department or appropriate municipal commission may determine to conduct an open competitive examination for filling a vacancy or vacancies instead of a promotion examination.

2. Except where the state civil service department or appropriate municipal commission finds that there are less than three persons eligible for promotion in the promotion unit where the vacancy exists, or in the department, if such vacancy is not in a separate promotion unit, and except where the department or municipal commission determines to conduct an open competitive and a promotion examination simultaneously, a notice of intention to conduct such open competitive examination or a copy of the appointing officer's request for open competitive examination, as the case may be, shall be publicly and conspicuously posted in the offices of both the appointing officer and the state civil service department or appropriate municipal commission and such request shall not be acted upon until said notice has been posted as aforesaid for a period of not less than fifteen days.

3. Any employee who believes that a promotion examination should be held for filling such vacancy may submit to the state civil service department or appropriate municipal commission his request, in writing, for a promotion examination rather than an open competitive examination, stating the reasons why he believes it to be practicable and in the public interest to fill the vacancy by promotion examination.



52 - Promotion examinations.

52. Promotion examinations. 1. Filling vacancies by promotion. Except as provided in section fifty-one, vacancies in positions in the competitive class shall be filled, as far as practicable, by promotion from among persons holding competitive class positions in a lower grade in the department in which the vacancy exists, provided that such lower grade positions are in direct line of promotion, as determined by the state civil service department or municipal commission; except that where the state civil service department or a municipal commission determines that it is impracticable or against the public interest to limit eligibility for promotion to persons holding lower grade positions in direct line of promotion, such department or commission may extend eligibility for promotion to persons holding competitive class positions in lower grades which the department or commission determines to be in related or collateral lines of promotion, or in any comparable positions in any other unit or units of governmental service and may prescribe minimum training and experience qualifications for eligibility for such promotion.

2. Factors in promotion. Promotion shall be based on merit and fitness as determined by examination, due weight being given to seniority. The previous training and experience of the candidates, and performance ratings where available, may be considered and given due weight as factors in determining the relative merit and fitness of candidates for promotion.

3. Promotion eligibility of persons on preferred lists and employees on leave of absence. Any employee who has been suspended from his position through no fault of his own and whose name is on a preferred list, and any employee on leave of absence from his position, shall be allowed to compete in a promotion examination for which he would otherwise be eligible on the basis of his actual service before suspension or leave of absence.

4. Departmental and interdepartmental promotion lists. The state civil service department and municipal commissions may establish interdepartmental promotion lists which shall not be certified to a department until after the promotion eligible list for that department has been exhausted.

5. Promotion units. In the state service, or in the service of a city containing more than one county, promotion examinations may be held for such subdivisions of a department as the state civil service department or the municipal commission of such city, as the case may be, may determine to be an appropriate promotion unit, but departmental and interdepartmental promotion eligible lists shall not be certified to a department until after the promotion unit eligible lists for that department have been exhausted.

6. Promotion and transfer to administrative positions in the state service. (a) For the purpose of this subdivision, the term "administrative positions" shall include competitive class positions in the state service in law, personnel, budgeting, methods and procedures, management, records analysis, and administrative research, as determined by the state civil service department.

(b) Except as provided in section fifty-one, vacancies in administrative positions shall be filled, so far as practicable, by promotion as prescribed in subdivision one of this section, which may be made from among persons holding administrative positions in lower grades without regard to the specialties of their lower grade positions. The civil service department, upon the request of an appointing officer stating the reasons why the filling of administrative positions in grade fourteen or higher under his jurisdiction from an interdepartmental promotion list or a promotion list including persons employed in other units of government would be in the best interests of the state service, or upon its own initiative whenever it finds that the filling of administrative positions in grade fourteen or higher in any department from such an interdepartmental or intergovernmental promotion list would be in the best interests of the state service, may certify such an interdepartmental or intergovernmental promotion list for filling such positions, without preference to departmental lists or to eligibles holding lower grade positions in the department or promotion unit in which such positions exist.

(c) Transfers shall be allowed between administrative positions in the same or related or collateral specialties which involve substantially equivalent tests or qualifications, subject to such conditions and limitations as the state civil service department may prescribe.

(d) The provisions of this subdivision shall be applicable and controlling, notwithstanding any other provisions of this section or chapter or any other law.

7. Promotion by non-competitive examination. Whenever there are no more than three persons eligible for examination for promotion to a vacant competitive class position, or whenever no more than three persons file application for examination for promotion to such position, the appointing officer may nominate one of such persons and such nominee, upon passing an examination appropriate to the duties and responsibilities of the position may be promoted, but no examination shall be required for such promotion where such nominee has already qualified in an examination appropriate to the duties and responsibilities of the position.

8. Limitation upon promotion. No promotion shall be made from one position or title to another position or title unless specifically authorized by the state civil service department or municipal commission, nor shall a person be promoted to a position or title for which there is required, by this chapter or the rules, an examination involving essential tests or qualifications different from or higher than those required for the position or title held by such person unless he has passed the examination and is eligible for appointment to such higher position or title.

9. Increase in salary as a promotion. For the purposes of this section an increase in the salary or other compensation of any person holding an office or position within the scope of the rules in force hereunder, beyond the limit fixed for the grade in which such office or position is classified, shall be deemed a promotion.

10. Credit for provisional service. No credit in a promotion examination shall be granted to any person for any time served as a provisional appointee in the position to which promotion is sought or in any similar position, provided, however, such provisional appointee by reason of such provisional appointment shall receive credit in his permanent position from which promotion is sought for such time served in such provisional appointment.

11. Notwithstanding any other provision of law, the state department of civil service may, for titles designated by it, extend to employees in the state service who are holding or who have held a position in the non-competitive or labor class of such service the same opportunity as employees in the competitive class to take promotion examinations if such examinations are to be held in conjunction with open competitive examinations.

12. Notwithstanding any other provisions of law, a municipal commission may, for entrance level titles as defined and designated by it, extend to employees in the service of a civil division who are holding or who have held a position in the non-competitive class of such service for a period of two years the same opportunity as employees in the competitive class to take promotion examinations for which such non-competitive class service is determined by the municipal commission to be appropriate preparation if such examinations are to be held in conjunction with open competitive examinations.

13. a. Notwithstanding any other provision of law, the state civil service commission may, for titles designated by it, extend to disabled veterans of the Vietnam era, the same opportunities to take promotion examinations as provided to employees in the competitive class.

b. For purposes of this subdivision, "disabled veterans of the Vietnam era" shall mean veterans who served during the Vietnam conflict as defined in subparagraph four of paragraph (c) of subdivision one of section eighty-five of this chapter and who provide documented evidence that they meet the definition of disabled veteran prescribed by subdivision one of such section.

14. Notwithstanding any other provision of law, in a city containing more than one county, the municipal civil service commission may, for titles designated by it, extend to employees in the service of a civil division or public authority under its jurisdiction who are holding a position in the non-competitive class or the labor class of such service the same opportunities as employees in the competitive class to take promotional examinations for which such non-competitive class or labor class service is determined by the municipal civil service commission to be appropriate preparation.

15. Promotion eligibility of person transferred to the office of information technology services. Notwithstanding any other provision of this chapter, the names of permanent employees transferred from a state agency or department to the office of information technology services shall remain on any promotion eligible list for appointment in the agency or department from which such employees were transferred, for a period of one year or until the expiration of such list, whichever occurs first. Further, where the promotion eligible list on which such employees' names appear is established in the office of information technology services, the names of employees so transferred shall be added to such promotion eligible list.



53 - Alienage.

53. Alienage. Except as otherwise provided by law, no alien lawfully admitted for permanent residence in the United States shall be denied appointment to a position in the competitive class of civil service for reasons of alienage.



54 - Age requirements.

54. Age requirements. Notwithstanding any provision of law to the contrary, except as herein provided, neither the state civil service department nor the state civil service commission, nor any municipal civil service commission shall prohibit, prevent, disqualify, or discriminate against, any person who is physically and mentally qualified, from participating in a civil service examination or from qualifying for a position in the classified civil service, or penalize any such person in a final rating by reason of his or her age; and any such rule, requirement, resolution, regulation or penalization shall be void. Nothing herein contained, however, shall prevent the adoption of reasonable minimum or maximum age requirements for open competitive examinations for positions where it is determined by the department and approved by the commission that such age requirements would be reasonable minimum qualification for such position. Minimum age requirements shall in no case prohibit an applicant who is within six months of the minimum age requirement from taking any competitive examination. Nothing herein contained shall be construed to prohibit the disqualification, on account of age, of any applicant for a position who has reached the mandatory retirement age applicable by law to such position.



55 - Examination of blind or physically handicapped applicants.

55. Examination of blind or physically handicapped applicants. 1. Notwithstanding any provision of law to the contrary, except as herein provided, neither the state civil service department nor the state civil service commission nor any municipal civil service commission shall hereafter prohibit, prevent, disqualify or discriminate against any person who is physically and mentally qualified, from competing, participating or registering for a civil service competitive or promotion examination or from qualifying for a position in the classified civil service solely by reason of his or her blindness or other handicap; and any such rule, requirement, resolution or regulation shall be void.

2. The state civil service department and each municipal civil service commission shall cooperate with the commission for the visually handicapped in the state department of social services, and the state education department, to the end that there shall be no discrimination against blind or handicapped persons applying in the civil service, unless the condition of blindness or other handicap be such as to prevent the blind or handicapped person from satisfactorily performing the duties of the position to which he seeks appointment.

3. Upon request of an applicant or an eligible for a civil service position who has been found to be blind or otherwise handicapped, the commission for the visually handicapped in the state department of social services, or in the case of an otherwise handicapped person, the state education department, shall obtain from the state civil service department or the appropriate municipal civil service commission a detailed description of all duties of such position and shall investigate the extent of the alleged disability by examination of such applicant or otherwise, and shall determine and report its findings to the state civil service department or appropriate municipal civil service commission, as to the physical ability of such applicant or eligible to perform the duties of such position. Such findings shall be given due consideration by the state civil service department or municipal civil service commission.

4. Where the applicant for a civil service position is not so physically disabled by blindness or other handicap as to prevent him from satisfactorily performing the duties of the position for which he is applying, to insure competitive equality between the blind or other handicapped person and persons not so handicapped in connection with the taking of written civil service test, the commission for the visually handicapped in the state department of social services, or in the case of an otherwise handicapped person, the state education department, may request from the state civil service department or appropriate municipal civil service commission the furnishing of an amanuensis when necessary, allowing additional time for such test to insure equality.

5. The provisions of this section shall not apply to applicants or eligibles whom the state civil service commission or appropriate municipal civil service commission finds to be incapacitated by mental illness for performance of the duties of the position sought.



55-A - Employment of persons with disabilities by municipalities.

55-a. Employment of persons with disabilities by municipalities. 1. Municipal civil service commissions in the state may, by rule, determine a prescribed number of positions, not to exceed seven hundred positions, with duties which can be performed by physically or mentally disabled persons who are found qualified, in the manner hereafter prescribed, to perform satisfactorily such duties.

2. Upon such a determination, such positions shall be classified in the non-competitive class, and shall be filled by persons who shall have been certified by either the commission for the blind in the state office of children and family services as physically disabled by blindness or by the state education department as otherwise physically or mentally disabled and, in any event, qualified to perform satisfactorily the duties of any such position. At least three hundred of such positions shall be filled by persons who have been certified as physically disabled. If no qualified physically disabled persons have applied for such positions, the municipal civil service commission may fill those unfilled positions with qualified mentally disabled persons.

3. Prior to making certification of physically or mentally disabled persons for any such position, the commission for the blind in the case of persons physically disabled by blindness or the state education department in the case of persons otherwise physically or mentally disabled shall obtain from the appropriate municipal civil service commission a detailed description of all duties of the position, and shall investigate the extent of the disability by examination of any such person or otherwise, and shall determine and report its findings to the appropriate civil service commission, as to the ability of the disabled person to perform the duties of such position. Such findings shall be given due consideration by the municipal civil service commission.

4. Notwithstanding any other provision of law, a municipal commission may, for titles designated by it, extend to employees in the service of a civil division who are holding or who have held a position in the non-competitive class of such services pursuant to the provisions of this section, the same opportunity as employees in the competitive class to take promotion examinations.

5. Notwithstanding any other provision of law, a municipal commission shall treat employees appointed pursuant to the provisions of this section, who are holding or who have held a position in the non-competitive class, as if they were employees in the competitive class where, because of economy, consolidation, or abolition of functions, curtailment of activities or otherwise, a number of such positions in either the non-competitive or competitive classes are abolished or reduced in rank or salary grade, suspension or demotion, as further provided in title C of article five of this chapter. For purposes of seniority, the date an employee is appointed pursuant to this section, shall be deemed equivalent to the date a competitive employee is appointed from an eligible list.



55-B - Employment of persons with disabilities by the state.

55-b. Employment of persons with disabilities by the state. 1. The commission may determine up to twelve hundred positions with duties such as can be performed by persons with a physical or mental disability who are found otherwise qualified to perform satisfactorily the duties of any such position. Upon such determination the said positions shall be classified in the noncompetitive class, and may be filled only by persons who shall have been certified by the employee health service of the department as being a person with either a physical or mental disability. The number of persons appointed pursuant to this section shall not exceed twelve hundred.

2. Those employees hired under subdivision one of this section, shall be afforded the same opportunity to take promotional examinations as provided to employees in the competitive class.



55-C - Employment of veterans with disabilities by the state.

* 55-c. Employment of veterans with disabilities by the state. 1. The commission may determine up to five hundred positions with duties such as can be performed by disabled veterans and veterans with disabilities who are found otherwise qualified to perform satisfactorily the duties of any such position. Upon such determination, the said positions shall be classified in the noncompetitive class, and may be filled only by veterans of the armed forces of the United States who served therein during time of war, as defined in paragraph (c) of subdivision one of section eighty-five of this chapter, and (a) who establish by appropriate documentary evidence that they are disabled veterans, as defined in paragraph (b) of subdivision one of section eighty-five of this chapter, or (b) by those veterans, as defined in paragraph (a) of subdivision one of section eighty-five of this chapter, who shall have been certified by the employee health service of the department as being disabled but capable of performing the duties of said positions. Priority in certification and referral of both such disabled veterans and certified disabled but capable veterans shall be given to those veterans who received a wound in combat, as documented by the awarding of the purple heart, as authorized by the United States department of defense, and that wound is the cause of, or a substantially contributing factor to, the degree of impairment, who otherwise meet the requirements of this section. The number of veterans appointed pursuant to this section shall not exceed five hundred.

2. Those employees hired under subdivision one of this section, shall be afforded the same opportunity to take promotional examinations as provided to employees in the competitive class.

* NB There are 2 55-c's



55-C*2 - Acceptability of certain high school diplomas.

* 55-c. Acceptability of certain high school diplomas. Whenever a high school diploma is required by the state civil service department or a municipal commission as a minimum requirement of any competitive examination, a high school individualized education plan diploma which was granted to a child with handicapping conditions may be accepted by such department or commission in fulfillment of such diploma requirement.

* NB There are 2 55-c's



56 - Establishment and duration of eligible lists.

56. Establishment and duration of eligible lists. 1. The duration of an eligible list shall be fixed at not less than one nor more than four years; provided that, except for lists promulgated for police officer positions in jurisdictions other than the city of New York, in the event that a restriction against the filling of vacancies exists in any jurisdiction, the state civil service department or municipal commission having jurisdiction shall, in the discretion of the department or commission, extend the duration of any eligible list for a period equal to the length of such restriction against the filling of vacancies. Restriction against the filling of vacancies shall mean any policy, whether by executive order or otherwise, which, because of a financial emergency, prevents or limits the filling of vacancies in a title for which a list has been promulgated. An eligible list that has been in existence for one year or more shall terminate upon the establishment of an appropriate new list, unless otherwise prescribed by the state civil service department or municipal commission having jurisdiction.

2. Notwithstanding subdivision one of this section, the duration of eligible lists established on or before December thirty-first, nineteen hundred ninety-six, shall be fixed at not less than one nor more than four years; provided that, except for lists promulgated for police officer positions in jurisdictions other than the city of New York, in the event that a restriction against the filling of vacancies exists in any jurisdiction, the state civil service department or municipal commission having jurisdiction shall, in the discretion of the department or commission, extend the duration of any such eligible list for a period equal to the length of such restriction against the filling of vacancies. Restriction against the filling of vacancies shall mean any policy, whether by executive order or otherwise, which prevents or limits the filling of vacancies in a title for which such a list has been promulgated. An eligible list that has been in existence for one year or more shall terminate upon the establishment of an appropriate new list, unless otherwise prescribed by the state civil service department or municipal commission having jurisdiction.

3. Notwithstanding any law to the contrary, the name of any applicant or eligible whose disqualification has been reversed or whose rank order on an eligible list has been adjusted through administrative or judicial action or proceeding shall be placed on an eligible list for a period of time equal to the period of disqualification or for the period the application has been improperly ranked, up to a maximum period of one year or until the expiration of the eligibility list, whichever is longer. If an eligible list expires prior to the expiration of such period of restoration, the name of the applicant or eligible shall be placed on a special eligible list, which shall have a duration equal to the longer of (a) the remainder of the period of restoration or (b) two years. An applicant or eligible whose disqualification has been reversed or whose rank order has been adjusted subsequent to the expiration of an eligible list shall be placed on a special eligible list for a length of time equal to the restored period of time not to exceed a maximum of one year.

4. Notwithstanding the foregoing provisions of this section, where a court of competent jurisdiction has determined that an eligible list is invalid, the court may order the creation of a special eligible list having a duration of not less than one nor more than four years commencing at the time the corrected list is published.



57 - Continuous recruitment for certain positions.

57. Continuous recruitment for certain positions. Notwithstanding any other provisions of this chapter or any other law, the civil service department or a municipal commission may establish a continuing eligible list for any class of positions for which it finds inadequate numbers of well qualified persons available for recruitment. Names of eligibles shall be inserted in such list from time to time as applicants are tested and found qualified in examinations held at such intervals as may be prescribed by the civil service department or municipal commission having jurisdiction. Such successive examinations shall, so far as practicable, be constructed and rated so as to be equivalent tests of the merit and fitness of candidates. The name of any candidate who passes any such examination and who is otherwise qualified shall be placed on the continuing eligible list in the rank corresponding to his final rating on such examination. The period of eligibility of successful candidates for certification and appointment from such continuing eligible list, as a result of any such examination, shall be fixed by the civil service department or municipal commission but, except as a list may reach an announced terminal date, such period shall not be less than one year; nor shall such period of eligibility exceed four years. Subject to such conditions and limitations as the civil service department or municipal commission may prescribe, a candidate may take more than one such examination; provided, however, that no such candidate shall be certified simultaneously with more than one rank on the continuing eligible list. With respect to any candidate who applies for and is granted additional credit in any such examination as a disabled or non-disabled veteran, and for the limited purpose of granting such additional credit, the eligible list shall be deemed to be established on the date on which his name is added thereto.



58 - Requirements for provisional or permanent appointment of certain police officers.

58. Requirements for provisional or permanent appointment of certain police officers. 1. Notwithstanding any other provision of this law or any general, special or local law to the contrary, no person shall be eligible for provisional or permanent appointment in the competitive class of the civil service as a police officer of the department of environmental conservation or of any police force or police department of any county, city, town, village, housing authority or police district unless he or she shall satisfy the following basic requirements:

(a) he or she is not less than twenty years of age as of the date of appointment nor more than thirty-five years of age as of the date when the applicant takes the written examination, provided that the maximum age requirement of thirty-five years of age as set forth in this paragraph shall not apply to eligible lists finalized pursuant to an examination administered prior to May thirty-first, nineteen hundred ninety-nine or a police officer in the department of environmental conservation, provided, however, that:

(i) time spent on military duty or on terminal leave, not exceeding a total of six years, shall be subtracted from the age of any applicant who has passed his or her thirty-fifth birthday as provided in subdivision ten-a of section two hundred forty-three of the military law;

(ii) such maximum age requirement of thirty-five years shall not apply to any police officer as defined in subdivision thirty-four of section 1.20 of the criminal procedure law, who was continuously employed by the Buffalo municipal housing authority between January first, two thousand five and June thirtieth, two thousand five and who takes the next written exam offered after the effective date of this subparagraph by the city of Buffalo civil service commission for employment as a police officer in the city of Buffalo police department, or June thirtieth, two thousand six, whichever is later; and

(iii) such maximum age requirement of thirty-five years shall not apply to any police officer of any county, town, city or village police force not otherwise provided for in this section if the eligible list has been exhausted and there are no other eligible candidates; provided, however, the police officer themselves are on the eligible list of such county, town, city or village and meet all other requirements of merit and fitness set forth by this chapter and do not exceed the maximum age of thirty-nine;

(b) he or she is a high school graduate or a holder of a high school equivalency diploma issued by an education department of any of the states of the United States or a holder of a comparable diploma issued by any commonwealth, territory or possession of the United States or by the Canal Zone or a holder of a report from the United States armed forces certifying his or her successful completion of the tests of general educational development, high school level;

(c) he or she satisfies the height, weight and physical fitness requirements prescribed by the municipal police training council pursuant to the provisions of section eight hundred forty of the executive law; and

(d) he or she is of good moral character.

1-b. Notwithstanding the provisions of any other section of law, general, special or local, in political subdivisions maintaining a police department serving a population of one hundred fifty thousand or less, no person shall be eligible for appointment nor shall he or she be appointed to any rank above the rank of police officer unless he or she has been appointed a police officer from an eligible list established according to merit and fitness as provided by section six of article five of the constitution of the state of New York or has previously served as a member of the New York state police.

1-c. Notwithstanding the provisions of any other section of law, general, special or local, any political subdivision maintaining a police department serving a population of one hundred fifty thousand or less and with positions for more than four full-time police officers, shall maintain the office of chief of police.

2. The provisions of this section shall not prevent any county, city, town, village, housing authority, transit authority, police district or the department of environmental conservation from setting more restrictive requirements of eligibility for its police officers, except the maximum age to be a police officer as provided in paragraph (a) of subdivision one of this section.

3. As used in this section, the term "police officer" means a police officer in the department of environmental conservation, the state university police, a member of the regional state park police or a police force, police department, or other organization of a county, city, town, village, housing authority, transit authority or police district, who is responsible for the prevention and detection of crime and the enforcement of the general criminal laws of the state, but shall not include any person serving as such solely by virtue of his or her occupying any other office or position, nor shall such term include a sheriff, under-sheriff, commissioner of police, deputy or assistant commissioner of police, chief of police, deputy or assistant chief of police or any person having an equivalent title who is appointed or employed to exercise equivalent supervisory authority.

4. (a) Any person who has received provisional or permanent appointment in the competitive class of the civil service as a police officer of the regional state park police, the state university of New York police, the department of environmental conservation or any police force or police department of any county, city, town, village, housing authority, transit authority or police district shall be eligible to resign from any police force or police department, and to be appointed as a police officer in the same or any other police force or police department without satisfying the age requirements set forth in paragraph (a) of subdivision one of this section at the time of such second or subsequent appointment, provided such second or subsequent appointment occurs within thirty days of the date of resignation.

(b) Any person who has received permanent appointment in the competitive class of the civil service as a police officer of the regional state park police, the state university of New York police, the department of environmental conservation or any police force or police department of any county, city, town, village, housing authority, transit authority or police district shall be eligible to resign from any police force or police department and, subject to such civil service rules as may be applicable, shall be eligible for reinstatement in the same police force or police department or in any other police force or police department to which he or she was eligible for transfer, without satisfying the age requirements set forth in paragraph (a) of subdivision one of this section at the time of such reinstatement, provided such reinstatement occurs within one year of the date of resignation.

(c) (i) Legislative findings and declaration. The legislature hereby finds and declares that it is frequently impracticable to ascertain fitness for the positions of detective and investigator within various police or sheriffs departments around the state by means of a competitive examination due to the unique nature of the duties assigned and the intangible personal qualities needed to perform such duties. The legislature further finds that competitive examination has never been employed in many police, correction or sheriffs departments, to ascertain fitness for the positions of detective and investigator within such police, correction or sheriffs departments; such fitness has always been determined by evaluation of the capabilities of an individual (who has in any case received permanent appointment to the position of police officer, correction officer of any rank or deputy sheriff) by supervisory personnel. The legislature further finds that an individual who performs in an investigatory position in a manner sufficiently satisfactory to the appropriate supervisors to hold such an assignment for a period of eighteen months, has demonstrated fitness for the position of detective or investigator within such police, correction or sheriffs department at least as sufficiently as could be ascertained by means of a competitive examination.

(ii) Notwithstanding any other provision of law, in any jurisdiction, other than a city with a population of one million or more or the state department of corrections and community supervision, which does not administer examinations for designation to detective or investigator, any person who has received permanent appointment to the position of police officer, correction officer of any rank or deputy sheriff and is temporarily assigned to perform the duties of detective or investigator shall, whenever such assignment to the duties of a detective or investigator exceeds eighteen months, be permanently designated as a detective or investigator and receive the compensation ordinarily paid to persons in such designation.

(iii) Nothing contained in subparagraph (ii) of this paragraph shall be construed to limit any jurisdiction's ability to administer examinations for appointment to the positions of detective and investigator, provided however that any person temporarily assigned to perform the duties of detective or investigator within the period commencing September twenty-third, nineteen hundred ninety-three through and including the date upon which this paragraph shall have become a law and who has not been designated as a detective or investigator and who has not been subject to an examination for which there is a certified eligible list, shall be permanently designated as a detective or investigator whenever such assignment to the duties of detective or investigator exceeds eighteen months.

(iv) Detectives and investigators designated since September twenty-third, nineteen hundred ninety and prior to February twenty-fourth, nineteen hundred ninety-five by any state, county, town, village or city (other than a city with a population of one million or more or the state department of corrections and community supervision) police, correction or sheriffs department, pursuant to the provisions of this paragraph in effect during such period, who continue to serve in such positions, shall retain their detective or investigator status without any right to retroactive financial entitlement.

5. The provisions of this section shall not apply to the police department of the city of New York or to the investigatory personnel of the office of the district attorney in any county, including any county within the city of New York.

6. The provisions of this section shall not apply to any individual holding the position of deputy sheriff in Westchester county prior to July first, nineteen hundred seventy-nine upon the transfer of such individual to service in the Westchester county department of public safety services.



58-A - Requirements for provisional or permanent appointment of certain fire fighters.

58-a. Requirements for provisional or permanent appointment of certain fire fighters. 1. Notwithstanding any other provision of this law or any general, special or local law to the contrary, no person shall be eligible for provisional or permanent appointment in the competitive class of the civil service as a fire fighter unless he or she shall satisfy the basic requirements for education, health and physical fitness established by the state fire administrator pursuant to section one hundred fifty-eight of the executive law.

2. Notwithstanding the provisions of subdivision one of this section, upon the request of a municipal commission having jurisdiction over a fire department and upon a showing by such municipal commission and a determination by the state commission that aggravated recruitment difficulties are causing a serious shortage of fire fighters in such fire department and that such municipal commission and all appropriate authorities are making diligent efforts, including payment of adequate compensation, to overcome such recruitment difficulties, the state commission, with the approval of the state fire administrator, may change the educational, health and physical fitness requirements for provisional and permanent appointment as a fire fighter in such fire department for a period not exceeding two years from the date of such determination. Such changes may be authorized for an additional period not exceeding two years, upon a showing and a determination similar to that required hereunder for the original authorization.

3. The provisions of this section shall not prevent the establishment of more restrictive local requirements for eligibility for fire fighters.

4. For the purposes of this section fire fighter means a member of a fire department whose duties include fire service as the phrase fire service is defined in paragraph d of subdivision eleven of section three hundred two of the retirement and social security law.

5. Any person whose name was on an eligible list for appointment in the competitive class of the civil service as a fire fighter on the date educational, health and physical fitness requirements for fire fighters are promulgated by the state fire administrator pursuant to section one hundred fifty-eight of the executive law, shall continue to remain eligible for appointment from such list during the life of such list without satisfying such requirements provided he or she would otherwise have remained eligible for appointment from such list if this section had not been enacted.

6. The provisions of this section shall not apply to appointments made by any county, city, town, village or fire district which employs five or fewer fire fighters.



59 - Placement of county sheriffs' personnel in classified service.

59. Placement of county sheriffs' personnel in classified service. 1. The legislature hereby finds that the continued, uninterrupted, adequate and efficient operation of the sheriff's department in counties in New York state outside the city of New York is necessary for the general welfare of the people of such counties; that such adequate operation involves and requires personnel with highly specialized ability, skill, training and knowledge, integrated and unified by practical experience; that the January first, nineteen hundred ninety amendment to subdivision (a) of section thirteen of article thirteen of the New York state constitution brings appointees of a county sheriff into the classified service of the civil service; that to require competitive examination for valid appointment of appointees of the county sheriff within the classified service would irreparably disorganize county sheriffs' departments and endanger the public safety, interrupt the continuance and performance of the important services performed by such sheriff's departments, and place an undue financial burden on their respective counties.

2. Notwithstanding the provisions of this chapter or any provisions to the contrary contained in any general, special, or local laws, all lawful appointees of a county sheriff employed as of the effective date of this section whose employments hereinbefore were considered not to be subject to the civil service law, shall continue to hold their positions without further examination or qualification and shall have all the rights and privileges of the jurisdictional classification to which such positions may be allocated in the classified service of the county in which they are employed.



59-A - Placement of detectives and investigators in classified service.

59-a. Placement of detectives and investigators in classified service. 1. The legislature hereby finds and declares that the continued, uninterrupted, adequate and efficient operation of detective and investigative units in local police, correction or sheriffs departments is necessary for the general welfare of the people; that such adequate operation involves and requires personnel with highly specialized ability, skill, training, and knowledge; that local civil service commissions may decide to classify such positions where they constitute bona fide civil service positions as evidenced by factors including enhanced pay, benefits, and dignity of position; that while competitive examination has been deemed practicable for certain detective and investigator positions, to require such examination for valid appointment of current long standing employees would irreparably disorganize detective or investigative operations, endanger the public safety, interrupt the continuity and effective performance of important investigatory operations.

2. Notwithstanding the provisions of this chapter or any provisions to the contrary contained in any general, special, or local laws, any person holding a permanent competitive class appointment as a police officer, correction officer of any rank or deputy sheriff in a police force, police department or sheriffs department in a jurisdiction other than a city with a population of one million or more or the state department of corrections and community supervision, who was serving in a detective or investigator capacity, as designated by such police force, police department or sheriffs department, on the date such position was classified by the local civil service commission having jurisdiction and for at least eighteen months immediately preceding such date, shall receive a permanent appointment to a detective or investigator position, in such title as may be properly classified by the local civil service commission having jurisdiction, without further examination or qualifications and shall have all the rights and privileges of the jurisdictional class to which such position may be allocated.






Title B - (60 - 65) APPOINTMENT AND PROMOTION

60 - Certification of eligible lists.

60. Certification of eligible lists. 1. Certification of eligibles from prior list. When an eligible list has been in existence for less than one year and contains the names of less than three persons willing to accept appointment, and a new list for the same position or group of positions is established, the names of the persons remaining on the old list shall have preference in certification over the new list until such old list is one year old, and during such period such names shall be certified along with enough names from the new list to provide the appointing officer with a sufficient number of eligibles from which selection for appointment may be made. Where an old list which has been in existence for one year or more is continued upon the establishment of a new list which contains less than three names, the civil service department or a municipal commission may certify the names on the old list along with enough names from the new list to provide the appointing officer with a sufficient number of eligibles from which selection for appointment may be made.

2. Certification on basis of sex. The state department of civil service or the municipal commission having jurisdiction may limit certification from an eligible list to one sex when the duties of the position involved relate to the institutional or other custody or care of persons of the same sex, or visitation, inspection or work of any kind the nature of which requires sex selection.

3. Certification of lists for state positions. Certifications for appointments to positions in the state service, regardless of the location thereof, shall be made from the state-wide lists of eligibles; provided, however, that the state civil service department may, wherever practicable, certify from an appropriate eligible list for appointment to a state position, in any locality outside Albany county, residents of the county or judicial district including such locality, or of any combination of counties or judicial districts including such locality, as determined by such department. Notice of the proposed certification of eligibles by local residence in accordance with the provisions of this subdivision shall be included in the announcement of examination. Upon the exhaustion of the list of local residents certified to a position in the state service in a particular locality pursuant to the provisions of this subdivision, the state-wide list of eligibles shall be certified to fill vacancies in such position in such locality.



61 - Appointment and promotion.

61. Appointment and promotion. 1. Appointment or promotion from eligible lists. Appointment or promotion from an eligible list to a position in the competitive class shall be made by the selection of one of the three persons certified by the appropriate civil service commission as standing highest on such eligible list who are willing to accept such appointment or promotion; provided, however, that the state or a municipal commission may provide, by rule, that where it is necessary to break ties among eligibles having the same final examination ratings in order to determine their respective standings on the eligible list, appointment or promotion may be made by the selection of any eligible whose final examination rating is equal to or higher than the final examination rating of the third highest standing eligible willing to accept such appointment or promotion. Appointments and promotions shall be made from the eligible list most nearly appropriate for the position to be filled.

2. Prohibition against out-of-title work. No person shall be appointed, promoted or employed under any title not appropriate to the duties to be performed and, except upon assignment by proper authority during the continuance of a temporary emergency situation, no person shall be assigned to perform the duties of any position unless he has been duly appointed, promoted, transferred or reinstated to such position in accordance with the provisions of this chapter and the rules prescribed thereunder. No credit shall be granted in a promotion examination for out-of-title work.

3. Notification to eligible candidates. Persons on an eligible list who are certified pursuant to section sixty of this chapter and are considered and not selected for appointment or promotion pursuant to this section shall, whenever another candidate is appointed or promoted, be given or sent written notice by the appointing authority of such non-selection. In a city containing more than one county, persons on an eligible list who are made ineligible for further certification pursuant to a rule of the appropriate municipal commission shall be given or sent written notice of such ineligibility. Sending written notice by ordinary mail to the last address of record shall be adequate to comply with the requirements of this subdivision.



62 - Constitutional oath upon appointment.

62. Constitutional oath upon appointment. Every person employed by the state or any of its civil divisions, except an employee in the labor class, before he shall be entitled to enter upon the discharge of any of his duties, shall take and file an oath or affirmation in the form and language prescribed by the constitution for executive, legislative and judicial officers, which may be administered by any officer authorized to take the acknowledgment of the execution of a deed of real property, or by an officer in whose office the oath is required to be filed. In lieu of such oath administered by an officer, an employee may comply with the requirements of this section by subscribing and filing the following statement: "I do hereby pledge and declare that I will support the constitution of the United States, and the constitution of the state of New York, and that I will faithfully discharge the duties of the position of ............, according to the best of my ability. " Such oath or statement shall be required only upon original appointment or upon a new appointment following an interruption of continuous service, and shall not be required upon promotion, demotion, transfer, or other change of title during the continued service of the employee, or upon the reinstatement pursuant to law or rules of an employee whose services have been terminated and whose last executed oath or statement is on file. The oath of office heretofore taken by any employee as previously required by law, and the oath of office hereafter taken or statement hereafter subscribed by any employee pursuant to this section, shall extend to and encompass any position or title in which such person may serve as an employee during the period of his continuous service following the taking of such oath or subscribing of such statement, and his acceptance of such new title shall constitute a reaffirmance of such oath or statement. The oath or statement of every state employee shall be filed in the office of the secretary of state, of every employee of a municipal corporation with the clerk thereof, and of every other employee, including the employees of a public library and the employees of boards of cooperative educational services, if no place be otherwise provided by law, in the office of the clerk of the county in which he shall reside. The refusal or wilful failure of such employee to take and file such oath or subscribe and file such statement shall terminate his employment until such oath shall be taken and filed or statement subscribed and filed as herein provided.

An enrolled member of an Indian nation or an Indian individual having an affiliation with an Indian nation recognized by the United States or the state of New York may elect to comply with the requirements of this section by instead subscribing and filing the following statement:

"I do solemnly affirm that I will faithfully discharge the duties of the position of according to the best of my ability, and perform my duties in a manner consistent with the constitution of the United States and the constitution of the state of New York."



63 - Probationary term.

63. Probationary term. 1. Every original appointment to a position in the competitive class and every interdepartmental promotion from a position in one department or agency to a position in another department or agency shall be for a probationary term; provided, however, that upon interdepartmental promotion the appointing officer may waive the requirement of satisfactory completion of the probationary term. The state civil service commission and municipal civil service commissions may provide, by rule, for probationary service upon intradepartmental promotion to positions in the competitive class and upon appointment to positions in the exempt, non-competitive or labor classes.

When probationary service is required upon promotion, the position formerly held by the person promoted shall be held open for him and shall not be filled, except on a temporary basis, pending completion of his probationary term.

Notwithstanding the foregoing or any other law or rule to the contrary, when a permanent appointment or promotion to a position in the competitive class is conditioned upon the completion of a term of training service or of a period of service in a designated trainee title, such service and the probationary term for such competitive position shall run concurrently.

2. The state civil service commission and municipal civil service commissions shall, subject to the provisions of this section, provide by rule for the conditions and extent of probationary service.



64 - Temporary appointments.

64. Temporary appointments. 1. Temporary appointments authorized; duration. A temporary appointment may be made for a period not exceeding three months when the need for such service is important and urgent. A temporary appointment may be made for a period exceeding three months under the following circumstances only:

(a) when an employee is on leave of absence from his position, a temporary appointment to such position may be made for a period not exceeding the authorized duration of such leave of absence as prescribed by statute or rule;

(b) a temporary appointment may be made for a period not exceeding six months when it is found by the state civil service department or appropriate municipal civil service commission, upon due inquiry, that the position to which such appointment is proposed will not continue in existence for a longer period; provided, however, that where a temporary appointment is made to a position originally expected to exist for no longer than six months and it subsequently develops that such position will remain in existence beyond such six-month period, such temporary appointment may be extended, with the approval of the state civil service department or municipal civil service commission having jurisdiction, for a further period not to exceed an additional six months;

(c) when the department of civil service or appropriate municipal civil service commission of any city containing more than one county finds that a reduction or abolition of positions in the state service or such city service is planned or imminent and that such reduction or abolition of positions will probably result in the suspension or demotion of permanent employees, such department or commission may authorize temporary instead of permanent appointments to be made for a period not exceeding one year in positions in state service or such city service to which permanent employees to be affected by such abolition or reduction of positions will be eligible for transfer or reassignment.

Successive temporary appointments shall not be made to the same position after the expiration of the authorized period of the original temporary appointment to such position.

2. Temporary appointments from eligible lists. A temporary appointment for a period not exceeding three months may be made without regard to existing eligible lists. A temporary appointment for a period exceeding three months but not exceeding six months may be by the selection of a person from an appropriate eligible list, if available, without regard to the relative standing of such person on such list. Any further temporary appointment beyond such six month period or any temporary appointment originally made for a period exceeding six months shall be made by the selection of an appointee from among those graded highest on an appropriate eligible list, if available.

3. Temporary appointments without examination in exceptional cases. Notwithstanding the provisions of subdivisions one and two of this section, the civil service department or municipal commission having jurisdiction may authorize a temporary appointment, without examination, when the person appointed will render professional, scientific, technical or other expert services (1) on an occasional basis or (2) on a full-time or regular part-time basis in a temporary position established to conduct a special study or project for a period not exceeding eighteen months. Such appointment may be authorized only in a case where, because of the nature of the services to be rendered and the temporary or occasional character of such services, it would not be practicable to hold an examination of any kind.

4. The state and municipal civil service commissions may, by rule, provide for the extension of some or all of the rights and benefits of permanent status to an employee who is appointed or promoted, after having qualified therefor in the same manner as required for permanent appointment or promotion, to a position left temporarily vacant by the leave of absence of the permanent incumbent thereof. Such rights and benefits shall be subject to such conditions and limitations as may be prescribed in the rules.



65 - Provisional appointments.

65. Provisional appointments. 1. Provisional appointments authorized. Whenever there is no appropriate eligible list available for filling a vacancy in the competitive class, the appointing officer may nominate a person to the state civil service department or municipal commission for non-competitive examination, and if such nominee shall be certified by such department or municipal commission as qualified after such non-competitive examination, he may be appointed provisionally to fill such vacancy until a selection and appointment can be made after competitive examination. Such non-competitive examination may consist of a review and evaluation of the training, experience and other qualifications of the nominee, without written, oral or other performance tests.

2. Time limitation on provisional appointments. No provisional appointment shall continue for a period in excess of nine months. The civil service department shall for competitive positions within its jurisdiction, and a municipal civil service commission shall for competitive positions within its jurisdiction, order a civil service examination for any position held by provisional appointment for a period of one month and such department or commission shall conduct a civil service examination, or see that such an examination is conducted, as soon as practicable thereafter, in order to prevent the provisional appointment from continuing for a period in excess of nine months.

3. Termination of provisional appointments. A provisional appointment to any position shall be terminated within two months following the establishment of an appropriate eligible list for filling vacancies in such positions; provided, however, that where there are a large number of provisional appointees in any department or agency in the service of the state or any civil division thereof to be replaced by permanent appointees from a newly established eligible list, and the appointing officer or body deems that the termination of the employment of all such provisional appointees within two months following establishment of such list would disrupt or impair essential public services, evidence thereof may be presented to the civil service department or municipal commission having jurisdiction which, after due inquiry, and upon finding that it is in the best interest of the public service, may waive the provisions of this subdivision requiring the termination of the employment of provisional appointees within two months following the establishment of an appropriate eligible list and authorize the termination of the employment of various numbers of such provisional appointees at stated intervals prescribed by such commission; provided, however, that in no case shall the employment of any such provisional appointee be continued longer than four months following the establishment of such eligible list.

4. Successive provisional appointments. Successive provisional appointments shall not be made to the same position after the expiration of the authorized period of the original provisional appointment to such position; provided, however, that where an examination for a position or group of positions fails to produce a list adequate to fill all positions then held on a provisional basis, or where such list is exhausted immediately following its establishment, a new provisional appointment may be made to any such position remaining unfilled by permanent appointment, and such new provisional appointment may, in the discretion of the appointing authority, be given to a current or former provisional appointee in such position, except that a current or former provisional appointee who becomes eligible for permanent appointment to any such position shall, if he is then to be continued in or appointed to any such position be afforded permanent appointment to such position.

* 5. Plan for addressing excess provisional appointments. (a) Definition. For purposes of this subdivision, "DCAS employers" shall mean (i) the city of New York; and (ii) any other entities whose civil service and examinations are administered by the New York city department of citywide administrative services ("DCAS"), and who opt to participate in this section by written notice to the state commission within thirty days of the effective date of this subdivision. Notice of such option shall constitute a delegation to DCAS to act on behalf of the entity providing the notice pursuant to this subdivision. All subsequent communications from the DCAS employers to the state commission pursuant to this subdivision shall be provided by the commissioner of DCAS on behalf of such employers, and all notices provided to the DCAS employers pursuant to this subdivision shall be provided to the commissioner of DCAS.

(b) Plan for provisional employees. Within sixty days after the effective date of the chapter of the laws of two thousand seven which added this subdivision, the DCAS employers shall be required to submit to the state commission for its approval a single plan, to be implemented within five years of its approval by the state commission, to substantially comply with the time periods permitted by subdivisions one, two, three and four of this section. For purposes of this subdivision, "substantial compliance" shall mean that the total number of competitive class positions of the DCAS employers filled by provisional appointments that have continued beyond the periods permitted by subdivisions one, two, three and four of this section shall not exceed five percent. Such plan may include, but shall not be limited to, a schedule for administration of examinations and establishment of eligible lists, a determination of additional appropriate existing or planned eligible lists that may be used, consolidation of titles through appropriate reclassification, and any other lawful and appropriate means of implementation. The plan shall be supported by appropriate documentation and explanation, and the information contained in the plan shall be confirmed by the commissioner of DCAS as accurate to the best of his or her knowledge, based on a reasonable inquiry by DCAS into the facts set forth therein.

(c) Approval by the state commission. Within one hundred twenty days of submission of a plan by the DCAS employers, the state commission shall approve the plan, approve the plan with recommended changes, or disapprove the plan. If the state commission takes none of these actions within such period, it shall be deemed to have approved the plan. At any time when the state commission is considering a plan, the state commission may request additional supporting documentation or explanation. Pending the receipt of such supporting documentation or explanation, the time period for state commission approval or disapproval of the plan shall be tolled. The failure of the DCAS employers to provide materially accurate information, or reasonably available documentation or reasonable explanation upon request by the state commission within sixty days, shall be grounds for disapproval of the plan. If the changes recommended by the state commission are not accepted by the DCAS employers within thirty days, the plan shall be deemed disapproved. The state commission shall approve the plan if it finds that, consistent with available resources and the need for continuity in public services, such submitted plan provides a timely and practicable implementation schedule in furtherance of the purposes of this subdivision. In the event that a plan has been disapproved, a new or modified plan shall be submitted to the state commission within sixty days. The state commission shall within ninety days thereafter either approve the new or modified plan, approve the plan with recommended changes or disapprove the new or modified plan. If the changes to the new or modified plan recommended by the state commission are not accepted by the DCAS employers within thirty days, the plan shall be deemed disapproved. If the state commission takes none of these actions within such period, it shall be deemed to have approved the plan. At any time when the state commission is considering a new or modified plan, the state commission may request additional supporting documentation or explanation. Pending receipt of such supporting documentation or explanation, the time period for state commission approval or disapproval of such new plan or modification shall be tolled. The failure of the DCAS employers to provide reasonably available documentation or reasonable explanation in relation to the new or modified plan upon request by the state commission within thirty days shall be grounds for disapproval of the new or modified plan. Notwithstanding any inconsistent provision of this subdivision, this subdivision shall no longer be in force and effect if no plan has been approved by the state commission within eighteen months from the effective date of the chapter of the laws of two thousand seven which added this subdivision.

(c-1) Revised plan for provisional employees. Within sixty days after the effective date of this paragraph, the DCAS employers shall be required to submit to the state commission for its approval a single comprehensive revision of the plan prepared pursuant to paragraph (b) of this subdivision, to be implemented by November first, two thousand sixteen, to further reduce the number of provisional appointments that have continued beyond the periods permitted by subdivisions one, two, three and four of this section. Such revised plan may contain any elements or means of implementation authorized by paragraph (b) of this subdivision. The revised plan shall be supported by appropriate documentation and explanation, and the information contained in the plan shall be confirmed by the commissioner of DCAS as accurate to the best of his or her knowledge, based on a reasonable inquiry by DCAS into the facts set forth therein. Within sixty days of the submission of such plan, the state commission shall approve the revised plan, with or without recommended changes, or disapprove it. The approval process shall otherwise conform to the timeframes and procedures set forth in paragraph (c) of this subdivision. Notwithstanding any inconsistent provision of this subdivision, this subdivision shall no longer be in force and effect if no revised plan has been approved by the state commission within eighteen months from the effective date of this paragraph.

(c-2) Qualified incumbent examination.

(i) DCAS may administer a qualified incumbent examination ("QIE") for appointment to any competitive title, consistent with subparagraph (ii) of this paragraph, exclusively to current employees who, at the time of application to take such examination, have served provisionally in such title for two or more years. Provided that the employee taking such examination shall meet the minimum educational and other specified requirements set forth in the notice of examination for the title in which he or she currently serves, as established by the DCAS employers, an employee with two years of provisional service may be appointed from the list resulting from such examination. Neither provisional service in a title performed by an employee during a period of time in which there existed an appropriate eligible list of candidates for the title, unless such list was not adequate to fill all positions then held on a provisional basis or was exhausted immediately following its establishment, nor service in a temporary title established pending proposed reclassification shall count toward such two years of provisional service.

(ii) DCAS may administer a QIE only for those titles that are set forth in section four of the chapter of the laws of two thousand sixteen that added this paragraph.

(iii) DCAS shall not administer a QIE for any title for which (a) an examination has been administered but an eligible list has not been established, or (b) there exists an eligible list resulting from an open competitive examination that contains three or more individuals.

(iv) A list resulting from a promotional examination for a title must be exhausted before a list resulting from a QIE for that title may be established.

(v) A list resulting from a QIE must be exhausted before an eligible list resulting from an open competitive examination for that title may be certified to any agency.

(vi) A person appointed from a list resulting from a QIE shall be credited with the time he or she served provisionally in that title toward the probationary period for that title up to a maximum of nine months.

(c-3) Revised plan for provisional employees. Within sixty days after the effective date of this paragraph, the DCAS employers shall be required to submit to the state commission for its approval a single comprehensive revision of the plan prepared pursuant to paragraph (b) of this subdivision, to be implemented by November first, two thousand eighteen, to further reduce the number of provisional appointments that have continued beyond the periods otherwise permitted by this section. Such revised plan may additionally contain any elements or means of implementation authorized by paragraph (b) of this subdivision. The revised plan shall be supported by appropriate documentation and explanation, and the information contained in the plan shall be confirmed by the commissioner of DCAS as accurate to the best of his or her knowledge, based on a reasonable inquiry by DCAS into the facts set forth therein. Within sixty days of the submission of such plan, the state commission shall approve the revised plan, with or without recommended changes, or disapprove it. The approval process shall otherwise conform to the timeframes and procedures set forth in paragraph (c) of this subdivision. Notwithstanding any inconsistent provision of this subdivision, this subdivision shall no longer be in force and effect if no revised plan has been approved by the state commission within eighteen months from the effective date of this paragraph.

(d) Modifications of the plan. During the course of implementing the plan developed, approved and revised in accordance with paragraphs (b), (c), (c-1) and (c-3) of this subdivision, if the DCAS employers determine that there is a need to modify the plan, they shall submit a request for modification of the plan to the state commission. Such request shall detail the circumstances that have arisen necessitating the request, including but not limited to unforeseen demands upon resources, unforeseen projected impacts upon the provision of public services, or a finding that implementation of any part of the plan is impracticable, unduly burdensome or otherwise likely to prevent the successful implementation of the plan or any aspect thereof. The state commission shall act upon the request for modification within sixty days. The state commission may in its discretion approve the modification, approve the modification with recommended changes, or disapprove the modification; provided, however, that if the state commission takes no action within such period, it shall be deemed to have approved the modification, and provided further that if the changes recommended by the state commission are not accepted by the DCAS employers within thirty days, the modification shall be deemed disapproved. Notwithstanding any inconsistent provision of this paragraph, where a modification is insubstantial, and will not materially affect the ability of the DCAS employers to reduce the number of provisional appointments in accordance with paragraph (c-1) or (c-3), as applicable, of this subdivision, DCAS may so certify and the modification may be implemented and shall be filed by DCAS with the state commission within five business days. In the event that a request for modification is disapproved, the plan previously in effect shall remain in effect, provided that the DCAS employers may at any time submit a new proposed modification. Any modification approved pursuant to this paragraph may extend the duration of a plan to a date no more than one year beyond the two-year period authorized by paragraph (c-3) of this subdivision.

(e) Plan implementation. Upon approval of a plan or any modification thereof, such plan or modification shall be binding upon, and shall be implemented by, the DCAS employers. If the state commission concludes that the DCAS employers have failed to comply with their plan, the state commission shall provide them with notice through DCAS of such finding, including whether the failure is alleged to be persistent and material, and thirty days to respond. If, upon review of such response, the state commission concludes that the DCAS employers are still in non-compliance, it shall so inform DCAS and may then in its discretion take such measures as it deems necessary to bring about compliance, including precluding one or more DCAS employers from making any additional provisional appointments to positions directly related to the finding of non-compliance, or taking such other measures, including seeking equitable relief in a court action, as may be authorized by law. In the event that the state commission has informed DCAS of a specific finding of persistent and material non-compliance, then, in addition to any other authorized measures, it may (i) preclude one or more DCAS employers from making any additional provisional appointments to positions directly related to the finding of persistent and material non-compliance, or to positions in the particular city agencies, or public entities other than the city, in which the persistent and material non-compliance has been found, or (ii) revoke its approval of the plan, or any part thereof. In the event of revocation of the plan, this subdivision shall no longer have any force and effect. Where applicable, enforcement remedies utilized by the state commission pursuant to this paragraph shall be directed at the particular city agency, or public entity other than the city, that the state commission finds to have caused the finding of non-compliance.

(f) Time limitation. Notwithstanding any inconsistent provision of this chapter or any other law or rule to the contrary, the provisions of subdivision two of this section shall not apply to DCAS employers upon the effective date of chapter five of the laws of two thousand eight, and during the timely submission, approval and implementation of a plan in accordance with paragraphs (b), (c) and (e) of this subdivision, and of revised plans in accordance with paragraphs (c-1) and (c-3) of this subdivision. The provisions of subdivision two of this section shall be applicable to any provisional employee serving in a position for which an appropriate eligible list has been established pursuant to such plan or revised plans, unless such list is not adequate to fill all positions then held on a provisional basis or is exhausted immediately following its establishment.

(g) Agreements governing disciplinary procedures. Notwithstanding any inconsistent provision of this chapter or any other law or rule to the contrary, any DCAS employer and an employee organization, as such term is defined in article fourteen of this chapter, may enter into agreements to provide disciplinary procedures applicable to provisional appointees or categories thereof who have served for a period of twenty-four months or more in a position which is covered by such an agreement. No such provisional employee shall be deemed to be permanently appointed under such circumstances, nor may such disciplinary procedures be deemed to preclude removal of an employee as a result of the establishment of and appointments from an appropriate eligible list or in accordance with any other provision of law. Any such agreement may apply upon the effective date of chapter five of the laws of two thousand eight, and during the timely submission, approval and implementation of a plan in accordance with paragraphs (b), (c) and (e) of this subdivision, and of revised plans in accordance with paragraphs (c-1) and (c-3) of this subdivision, and shall not apply to any provisional employee serving in a position for which an appropriate eligible list has been established pursuant to a plan approved in accordance with this subdivision unless such list is not adequate to fill all positions then held on a provisional basis or is exhausted immediately following its establishment.

* NB Repealed December 31, 2018

* 6. Costs. For purposes of this subdivision, the term "DCAS employers" shall have the same meaning as that term is defined in subdivision five of this section. The department is hereby authorized to charge the city of New York for the services and costs associated with approving and monitoring any plan submitted by the DCAS employers. No later than December first, two thousand eight and each year thereafter, the department shall estimate the amount necessary, for the entirety of that state fiscal year, to reimburse the department's costs related to the review of such plan, and shall submit the estimated costs to the department of city administrative services not to exceed six hundred thousand dollars. The city of New York shall pay such estimated costs to the department by December fifteenth, two thousand eight and each year thereafter. To the extent, in any year, actual costs for the state fiscal year differ from those estimated by the department and paid by the city of New York, the variance shall be reflected as an additional charge or a credit within the estimated costs submitted by the department in the following year, so long as the total amount payable to the department for any year's cost does not exceed six hundred thousand dollars. The city of New York may charge any DCAS employer that is not an agency of the city of New York a share of the costs the department charged to the city under this subdivision. The percentage of costs that may be charged to any DCAS employer shall be determined based on that employer's share of the total number of competitive class positions filled by provisional appointments reflected in the most recent department of city administrative services plan submitted under subdivision five of this section. In the event the city of New York shall not have made such required payments by December fifteenth, two thousand eight and each year thereafter, the commissioner shall certify the unpaid amount to the state comptroller, and the comptroller shall, to the extent not otherwise prohibited by law, withhold such amount from the next succeeding payment of per capita assistance to be apportioned to the city of New York.

* NB Repealed December 31, 2018









Article 5 - PERSONNEL CHANGES

Title A - (70 - 73) TRANSFERS: REINSTATEMENTS

70 - Transfers.

70. Transfers. 1. General provisions. Except as provided in subdivisions four, six and seven of this section no employee shall be transferred to a position for which there is required by this chapter or the rules established hereunder an examination involving essential tests or qualifications different from or higher than those required for the position held by such employee. The state and municipal commissions may adopt rules governing transfers between positions in their respective jurisdictions and may also adopt reciprocal rules providing for the transfer of employees from one governmental jurisdiction to another. No employee shall be transferred without his or her consent except as provided in subdivision six or seven of this section or upon the transfer of functions as provided in subdivision two of this section.

2. Transfer of personnel upon transfer of functions. Upon the transfer of a function (a) from one department or agency of the state to another department or agency of the state, or (b) from one department or agency of a civil division of the state to another department or agency of such civil division, or (c) from one civil division of the state to another civil division of the state, or (d) from a civil division of the state to the state, or vice versa, provision shall be made for the transfer of necessary officers and employees who are substantially engaged in the performance of the function to be transferred. As soon as practicable after the adoption of a law, rule, order or other action directing such a transfer of function, but not less than twenty days prior to the effective date of such transfer, the head of the department or agency from which such function is to be transferred shall certify to the head of the department or agency to which such function is to be transferred a list of the names and titles of those employees substantially engaged in the performance of the function to be transferred, and shall cause copies of such certified list to be publicly and conspicuously posted in the offices of the department or agency from which such function is to be transferred, along with copies of this subdivision. Any employee of the department or agency from which such function is to be transferred may, prior to the effective date of such transfer, protest his or her inclusion in or exclusion from such list by giving notice of such protest in writing addressed to the heads of the respective departments or agencies from which and to which transfer is to be made, which notice shall state the reasons for the protest. The head of the department or agency to which such function is to be transferred shall review the protest and after consultation with the head of the department or agency from which such function is to be transferred notify the protestor within ten days from the receipt of such protest of the determination with respect to such protest. Such determination shall be a final administrative determination. Failure to make such protest shall be deemed to constitute consent to inclusion in or exclusion from, as the case may be, the certified list of employees engaged in the function to be transferred. Officers and employees so transferred shall be transferred without further examination or qualification, and shall retain their respective civil service classifications and status. For the purpose of determining the officers and employees holding permanent appointments in competitive class positions to be transferred, such officers and employees shall be selected within each grade of each class of positions in the order of their original appointment, with due regard to the right of preference in retention of disabled and non-disabled veterans. Any employee who fails to respond to or accept a written offer of transfer from the department or agency to which such function is to be transferred within ten days after receipt of such offer shall be deemed to have waived entitlement to such transfer. All officers and employees so transferred shall, thereafter, be subject to the rules of the civil service commission having jurisdiction over the agency to which transfer is made. Officers and employees holding permanent appointments in competitive class positions who are not so transferred shall have their names entered upon an appropriate preferred list for reinstatement to the same or similar positions in the service of the governmental jurisdiction from which transfer is made and in the office or agency to which such function is transferred. Officers and employees transferred to another governmental jurisdiction pursuant to the provisions of this subdivision shall be entitled to full seniority credit for all purposes for service rendered prior to such transfer in the governmental jurisdiction from which transfer is made. Except where such transferred officers and employees are entitled, pursuant to a special law or a rule adopted pursuant to law, to credit upon transfer for their unused vacation or annual leave and sick leave, the officer or body having authority to adopt provisions governing vacation or annual leave and sick leave applicable to the department or agency to which transfer is made may, after giving due consideration to the similarities and differences between the provisions governing vacation or annual leave and sick leave in the respective jurisdictions from which and to which transfer is made, allow employees transferred hereunder credit for all or part of the unused vacation or annual leave and sick leave standing to their credit at the time of transfer, as may be determined equitable, but not in excess of the maximum accumulation permitted in the jurisdiction to which transfer is made. Unused vacation or annual leave not credited by the jurisdiction to which transfer is made may be compensated for to the extent, if any, such compensation is authorized by other law.

4. Transfer and change of title. Notwithstanding the provisions of subdivision one of this section or any other provision of law, any permanent employee in the competitive class who meets all of the requirements for a competitive examination, and is otherwise qualified as determined by the state civil service commission or the municipal civil service commission, as the case may be, shall be eligible for participation in a non-competitive examination in a different position classification, provided, however, that such employee is holding a position in a similar grade.

5. (a) Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, a police department of any county, city, town, village, district, commission, authority or public benefit corporation is dissolved or abolished and the functions of such department are assumed by another police agency by contractual agreement or payment or taxation therefor, the provisions of this section shall apply.

(b) For the purposes of this subdivision:

(1) The term "police agency" shall mean any agency or department of a county, city, town, village, district, commission, authority or public benefit corporation having responsibility for enforcing the criminal laws of the state.

(2) The term "police agency" or "police department" shall not be construed to include the police department of a city of one million or more persons, the police department of a housing authority of a city of one million or more persons, or the police department established pursuant to the provisions of section one thousand two hundred four of the public authorities law.

6. Transfer of personnel. Notwithstanding the provisions of subdivision one of this section or any other provision of law, any city having a population of one million or more may by agreement negotiated between such city and an employee organization pursuant to article fourteen of this chapter provide for the involuntary transfer of employees between city agencies. For purposes of this subdivision, the term "city agency" shall include any school district, public authority, commission or other instrumentality of government on whose behalf such city is authorized to negotiate collective bargaining agreements.

7. Transfer of Suffolk county park officers levels I-IV to the positions of Suffolk county police officers. Notwithstanding the provisions of subdivision one of this section or any other provision of law, the county of Suffolk may, by agreement negotiated between such county and an employee organization pursuant to article fourteen of this chapter, provide for the transfer of now existing Suffolk county parks police officers levels I-IV to positions of Suffolk county police officers. The transfer of now existing positions may be effectuated without regard to any eligible lists or preferred lists for reinstatement.



71 - Reinstatement after separation for disability.

71. Reinstatement after separation for disability. Where an employee has been separated from the service by reason of a disability resulting from occupational injury or disease as defined in the workmen's compensation law, he or she shall be entitled to a leave of absence for at least one year, unless his or her disability is of such a nature as to permanently incapacitate him or her for the performance of the duties of his or her position. Notwithstanding the foregoing, where an employee has been separated from the service by reason of a disability resulting from an assault sustained in the course of his or her employment, he or she shall be entitled to a leave of absence for at least two years, unless his or her disability is of such a nature as to permanently incapacitate him or her for the performance of the duties of his or her position. Such employee may, within one year after the termination of such disability, make application to the civil service department or municipal commission having jurisdiction over the position last held by such employee for a medical examination to be conducted by a medical officer selected for that purpose by such department or commission. If, upon such medical examination, such medical officer shall certify that such person is physically and mentally fit to perform the duties of his or her former position, he or she shall be reinstated to his or her former position, if vacant, or to a vacancy in a similar position or a position in a lower grade in the same occupational field, or to a vacant position for which he or she was eligible for transfer. If no appropriate vacancy shall exist to which reinstatement may be made, or if the work load does not warrant the filling of such vacancy, the name of such person shall be placed upon a preferred list for his or her former position, and he or she shall be eligible for reinstatement from such preferred list for a period of four years. In the event that such person is reinstated to a position in a grade lower than that of his or her former position, his or her name shall be placed on the preferred eligible list for his or her former position or any similar position. This section shall not be deemed to modify or supersede any other provisions of law applicable to the re-employment of persons retired from the public service on account of disability.



72 - Leave for ordinary disability.

72. Leave for ordinary disability. 1. When in the judgment of an appointing authority an employee is unable to perform the duties of his or her position by reason of a disability, other than a disability resulting from occupational injury or disease as defined in the workers' compensation law, the appointing authority may require such employee to undergo a medical examination to be conducted by a medical officer selected by the civil service department or municipal commission having jurisdiction. Written notice of the facts providing the basis for the judgment of the appointing authority that the employee is not fit to perform the duties of his or her position shall be provided to the employee and the civil service department or commission having jurisdiction prior to the conduct of the medical examination. If, upon such medical examination, such medical officer shall certify that such employee is not physically or mentally fit to perform the duties of his or her position, the appointing authority shall notify such employee that he or she may be placed on leave of absence. An employee placed on leave of absence pursuant to this section shall be given a written statement of the reasons therefor. Such notice shall contain the reason for the proposed leave and the proposed date on which such leave is to commence, shall be made in writing and served in person or by first class, registered or certified mail, return receipt requested, upon the employee. Such notice shall also inform the employee of his or her rights under this procedure. An employee shall be allowed ten working days from service of the notice to object to the imposition of the proposed leave of absence and to request a hearing. The request for such hearing shall be filed by the employee personally or by first class, certified or registered mail, return receipt requested. Upon receipt of such request, the appointing authority shall supply to the employee, his or her personal physician or authorized representative, copies of all diagnoses, test results, observations and other data supporting the certification, and imposition of the proposed leave of absence shall be held in abeyance until a final determination is made by the appointing authority as provided in this section. The appointing authority will afford the employee a hearing within thirty days of the date of a request by the employee to be held by an independent hearing officer agreed to by the appointing authority and the employee except that where the employer is a city of over one million in population such hearing may be held by a hearing officer employed by the office of administrative trials and hearings. If the parties are unable to agree upon a hearing officer, he or she shall be selected by lot from a list of persons maintained by the state department of civil service. The hearing officer shall not be an employee of the same appointing authority as the employee alleged to be disabled. He or she shall be vested with all of the powers of the appointing authority, and shall make a record of the hearing which shall, with his or her recommendation, be referred to the appointing authority for review and decision and which shall be provided to the affected employee free of charge. A copy of the transcript of the hearing shall, upon request of the employee affected, be transmitted to him without charge. The employee may be represented at any hearing by counsel or a representative of a certified or recognized employee organization and may present medical experts and other witnesses or evidence. The employee shall be entitled to a reasonable period of time to obtain such representation. The burden of proving mental or physical unfitness shall be upon the person alleging it. Compliance with technical rules of evidence shall not be required. The appointing authority will render a final determination within ten working days of the date of receipt of the hearing officer's report and recommendation. The appointing authority may either uphold the original proposed notice of leave of absence, withdraw such notice or modify the notice as appropriate. In any event, a final determination of an employee's contest of a notice of leave shall be rendered within seventy-five days of the receipt of the request for review. An employee on such leave of absence shall be entitled to draw all accumulated, unused sick leave, vacation, overtime and other time allowances standing to his or her credit. The appointing authority in the final determination shall notify the employee of his or her right to appeal from such determination to the civil service commission having jurisdiction in accordance with subdivision three of this section.

2. An employee placed on leave pursuant to subdivision one of this section may, within one year after the date of commencement of such leave of absence, or thereafter at any time until his or her employment status is terminated, make application to the civil service department or municipal commission having jurisdiction over the position from which such employee is on leave, for a medical examination by a medical officer selected for that purpose by such department or commission. If, upon such medical examination, such medical officer shall certify that such employee is physically and mentally fit to perform the duties of his or her position, he or she shall be reinstated to his or her position.

3. An employee who is certified as not physically or mentally fit to perform the duties of his or her position and who is placed on leave of absence pursuant to subdivision one of this section, or who is denied reinstatement after examination pursuant to subdivision two of this section, may appeal from such determination to the state or municipal civil service commission having jurisdiction over his or her position. Such employee and appointing officer or their representatives shall be afforded an opportunity to present facts and arguments in support of their positions including medical evidence at a time and place and in such manner as may be prescribed by the commission. Provided however, that in considering appeals pursuant to subdivision two of this section where a hearing has not been held within nine months from the date of notification pursuant to subdivision one of this section, the commission shall designate an independent hearing officer who shall hold a hearing and report thereon. The commission shall make its determination on the basis of the medical records and such facts and arguments as are presented to it. The final determination of the commission shall be binding on both the employee and the appointing authority; provided, however, that an employee or appointing authority may seek review of a final determination of a commission in accordance with the provisions of article seventy-eight of the civil practice law and rules.

4. If an employee placed on leave pursuant to this section is not reinstated within one year after the date of commencement of such leave, his or her employment status may be terminated in accordance with the provisions of section seventy-three of this article.

5. Notwithstanding any other provisions of this section, if the appointing authority determines that there is probable cause to believe that the continued presence of the employee on the job represents a potential danger to persons or property or would severely interfere with operations, it may place such employee on involuntary leave of absence immediately; provided, however, that the employee shall be entitled to draw all accumulated unused sick leave, vacation, overtime and other time allowances standing to his or her credit. If such an employee is finally determined not to be physically or mentally unfit to perform the duties of his or her position, he or she shall be restored to his or her position and shall have any leave credits or salary that he or she may have lost because of such involuntary leave of absence restored to him or her less any compensation he or she may have earned in other employment or occupation and any unemployment benefits he or she may have received during such period.



73 - Separation for ordinary disability; reinstatement.

73. Separation for ordinary disability; reinstatement. When an employee has been continuously absent from and unable to perform the duties of his position for one year or more by reason of a disability, other than a disability resulting from occupational injury or disease as defined in the workmen's compensation law, his employment status may be terminated and his position may be filled by a permanent appointment. Such employee may, within one year after the termination of such disability, make application to the civil service department or municipal commission having jurisdiction over the position last held by such employee for a medical examination to be conducted by a medical officer selected for that purpose by such department or commission. If, upon such medical examination, such medical officer shall certify that such person is physically and mentally fit to perform the duties of his former position, he shall be reinstated to his former position, if vacant, or to a vacancy in a similar position or a position in a lower grade in the same occupational field in his former department or agency. If no appropriate vacancy shall exist to which such reinstatement may be made, or if the work load does not warrant the filling of such vacancy, the name of such person shall be placed on a preferred list for his former position in his former department or agency, and he shall be eligible for reinstatement in his former department or agency from such preferred list for a period of four years. In the event that such person is reinstated to a position in a grade lower than that of his former position, his name shall be placed on the preferred eligible list for his former position or any similar position in his former department or agency. This section shall not be deemed to modify or supersede any other provisions of law applicable to the re-employment of persons retired from the public service on account of disability.






Title B - (75 - 79) REMOVAL AND OTHER DISCIPLINARY PROCEEDINGS

75 - Removal and other disciplinary action.

75. Removal and other disciplinary action. 1. Removal and other disciplinary action. A person described in paragraph (a) or paragraph (b), or paragraph (c), or paragraph (d), or paragraph (e) of this subdivision shall not be removed or otherwise subjected to any disciplinary penalty provided in this section except for incompetency or misconduct shown after a hearing upon stated charges pursuant to this section.

(a) A person holding a position by permanent appointment in the competitive class of the classified civil service, or

(b) a person holding a position by permanent appointment or employment in the classified service of the state or in the several cities, counties, towns, or villages thereof, or in any other political or civil division of the state or of a municipality, or in the public school service, or in any public or special district, or in the service of any authority, commission or board, or in any other branch of public service, who was honorably discharged or released under honorable circumstances from the armed forces of the United States having served therein as such member in time of war as defined in section eighty-five of this chapter, or who is an exempt volunteer firefighter as defined in the general municipal law, except when a person described in this paragraph holds the position of private secretary, cashier or deputy of any official or department, or

(c) an employee holding a position in the non-competitive class other than a position designated in the rules of the state or municipal civil service commission as confidential or requiring the performance of functions influencing policy, who since his last entry into service has completed at least five years of continuous service in the non-competitive class in a position or positions not so designated in the rules as confidential or requiring the performance of functions influencing policy, or

(d) an employee in the service of the City of New York holding a position as Homemaker or Home Aide in the non-competitive class, who since his last entry into city service has completed at least three years of continuous service in such position in the non-competitive class, or

(e) an employee in the service of a police department within the state of New York holding the position of detective for a period of three continuous years or more; provided, however, that a hearing shall not be required when reduction in rank from said position is based solely on reasons of the economy, consolidation or abolition of functions, curtailment of activities or otherwise.

2. Procedure. An employee who at the time of questioning appears to be a potential subject of disciplinary action shall have a right to representation by his or her certified or recognized employee organization under article fourteen of this chapter and shall be notified in advance, in writing, of such right. A state employee who is designated managerial or confidential under article fourteen of this chapter, shall, at the time of questioning, where it appears that such employee is a potential subject of disciplinary action, have a right to representation and shall be notified in advance, in writing, of such right. If representation is requested a reasonable period of time shall be afforded to obtain such representation. If the employee is unable to obtain representation within a reasonable period of time the employer has the right to then question the employee. A hearing officer under this section shall have the power to find that a reasonable period of time was or was not afforded. In the event the hearing officer finds that a reasonable period of time was not afforded then any and all statements obtained from said questioning as well as any evidence or information obtained as a result of said questioning shall be excluded, provided, however, that this subdivision shall not modify or replace any written collective agreement between a public employer and employee organization negotiated pursuant to article fourteen of this chapter. A person against whom removal or other disciplinary action is proposed shall have written notice thereof and of the reasons therefor, shall be furnished a copy of the charges preferred against him and shall be allowed at least eight days for answering the same in writing. The hearing upon such charges shall be held by the officer or body having the power to remove the person against whom such charges are preferred, or by a deputy or other person designated by such officer or body in writing for that purpose. In case a deputy or other person is so designated, he shall, for the purpose of such hearing, be vested with all the powers of such officer or body and shall make a record of such hearing which shall, with his recommendations, be referred to such officer or body for review and decision. The person or persons holding such hearing shall, upon the request of the person against whom charges are preferred, permit him to be represented by counsel, or by a representative of a recognized or certified employee organization, and shall allow him to summon witnesses in his behalf. The burden of proving incompetency or misconduct shall be upon the person alleging the same. Compliance with technical rules of evidence shall not be required.

3. Suspension pending determination of charges; penalties. Pending the hearing and determination of charges of incompetency or misconduct, the officer or employee against whom such charges have been preferred may be suspended without pay for a period not exceeding thirty days. If such officer or employee is found guilty of the charges, the penalty or punishment may consist of a reprimand, a fine not to exceed one hundred dollars to be deducted from the salary or wages of such officer or employee, suspension without pay for a period not exceeding two months, demotion in grade and title, or dismissal from the service; provided, however, that the time during which an officer or employee is suspended without pay may be considered as part of the penalty. If he is acquitted, he shall be restored to his position with full pay for the period of suspension less the amount of any unemployment insurance benefits he may have received during such period. If such officer or employee is found guilty, a copy of the charges, his written answer thereto, a transcript of the hearing, and the determination shall be filed in the office of the department or agency in which he has been employed, and a copy thereof shall be filed with the civil service commission having jurisdiction over such position. A copy of the transcript of the hearing shall, upon request of the officer or employee affected, be furnished to him without charge.

3-a. Suspension pending determination of charges and penalties relating to police officers of the police department of the city of New York. Pending the hearing and determination of charges of incompetency or misconduct, a police officer employed by the police department of the city of New York may be suspended without pay for a period not exceeding thirty days. If such officer is found guilty of the charges, the police commissioner of such department may punish the police officer pursuant to the provisions of sections 14-115 and 14-123 of the administrative code of the city of New York.

4. Notwithstanding any other provision of law, no removal or disciplinary proceeding shall be commenced more than eighteen months after the occurrence of the alleged incompetency or misconduct complained of and described in the charges or, in the case of a state employee who is designated managerial or confidential under article fourteen of this chapter, more than one year after the occurrence of the alleged incompetency or misconduct complained of and described in the charges, provided, however, that such limitations shall not apply where the incompetency or misconduct complained of and described in the charges would, if proved in a court of appropriate jurisdiction, constitute a crime.



75-A - Civil service proceeding; commencement upon alleged violation of certain provisions of the labor law relating to police officers.

75-a. Civil service proceeding; commencement upon alleged violation of certain provisions of the labor law relating to police officers. 1. Any police officer alleging a violation of section two hundred fifteen-a of the labor law may institute a proceeding pursuant to the provisions of his collective bargaining agreement. If no such agreement exists a complaint may be filed by a police officer with the state or a municipal civil service commission alleging a violation of section two hundred fifteen-a of the labor law; as a condition of entertaining such complaint the commission may require a police officer to exhaust all remedies available to such employee pursuant to the provisions of a collective bargaining agreement and the rules and regulations of the employer. Upon the filing of such complaint or upon its own initiative the commission having jurisdiction may investigate and upon finding an improper transfer or other penalty in violation of such section, enforce the provisions of such section. The commission may exercise any powers heretofore granted to it by provision of this chapter or by any other provision of law necessary for the enforcement of the provisions of section two hundred fifteen-a of the labor law.

2. Nothing in this section shall be construed to abrogate, impair, alter, or in any way modify any right of action in law that an employee, alleged to have been penalized, may have.



75-B - Retaliatory action by public employers.

75-b. Retaliatory action by public employers. 1. For the purposes of this section the term:

(a) "Public employer" or "employer" shall mean (i) the state of New York, (ii) a county, city, town, village or any other political subdivision or civil division of the state, (iii) a school district or any governmental entity operating a public school, college or university, (iv) a public improvement or special district, (v) a public authority, commission or public benefit corporation, or (vi) any other public corporation, agency, instrumentality or unit of government which exercises governmental power under the laws of the state.

(b) "Public employee" or "employee" shall mean any person holding a position by appointment or employment in the service of a public employer except judges or justices of the unified court system and members of the legislature.

(c) "Governmental body" shall mean (i) an officer, employee, agency, department, division, bureau, board, commission, council, authority or other body of a public employer, (ii) employee, committee, member, or commission of the legislative branch of government, (iii) a representative, member or employee of a legislative body of a county, town, village or any other political subdivision or civil division of the state, (iv) a law enforcement agency or any member or employee of a law enforcement agency, or (v) the judiciary or any employee of the judiciary.

(d) "Personnel action" shall mean an action affecting compensation, appointment, promotion, transfer, assignment, reassignment, reinstatement or evaluation of performance.

2. (a) A public employer shall not dismiss or take other disciplinary or other adverse personnel action against a public employee regarding the employee's employment because the employee discloses to a governmental body information: (i) regarding a violation of a law, rule or regulation which violation creates and presents a substantial and specific danger to the public health or safety; or (ii) which the employee reasonably believes to be true and reasonably believes constitutes an improper governmental action. "Improper governmental action" shall mean any action by a public employer or employee, or an agent of such employer or employee, which is undertaken in the performance of such agent's official duties, whether or not such action is within the scope of his employment, and which is in violation of any federal, state or local law, rule or regulation.

3. (a) Where an employee is subject to dismissal or other disciplinary action under a final and binding arbitration provision, or other disciplinary procedure contained in a collectively negotiated agreement, or under section seventy-five of this title or any other provision of state or local law and the employee reasonably believes dismissal or other disciplinary action would not have been taken but for the conduct protected under subdivision two of this section, he or she may assert such as a defense before the designated arbitrator or hearing officer. The merits of such defense shall be considered and determined as part of the arbitration award or hearing officer decision of the matter. If there is a finding that the dismissal or other disciplinary action is based solely on a violation by the employer of such subdivision, the arbitrator or hearing officer shall dismiss or recommend dismissal of the disciplinary proceeding, as appropriate, and, if appropriate, reinstate the employee with back pay, and, in the case of an arbitration procedure, may take other appropriate action as is permitted in the collectively negotiated agreement.

(b) Where an employee is subject to a collectively negotiated agreement which contains provisions preventing an employer from taking adverse personnel actions and which contains a final and binding arbitration provision to resolve alleged violations of such provisions of the agreement and the employee reasonably believes that such personnel action would not have been taken but for the conduct protected under subdivision two of this section, he or she may assert such as a claim before the arbitrator. The arbitrator shall consider such claim and determine its merits and shall, if a determination is made that such adverse personnel action is based on a violation by the employer of such subdivision, take such action to remedy the violation as is permitted by the collectively negotiated agreement.

(c) Where an employee is not subject to any of the provisions of paragraph (a) or (b) of this subdivision, the employee may commence an action in a court of competent jurisdiction under the same terms and conditions as set forth in article twenty-C of the labor law.

4. Nothing in this section shall be deemed to diminish or impair the rights of a public employee or employer under any law, rule, regulation or collectively negotiated agreement or to prohibit any personnel action which otherwise would have been taken regardless of any disclosure of information.



76 - Appeals from determinations in disciplinary proceedings.

76. Appeals from determinations in disciplinary proceedings. 1. Appeals. Any officer or employee believing himself aggrieved by a penalty or punishment of demotion in or dismissal from the service, or suspension without pay, or a fine, or an official reprimand, unaccompanied by a remittance of said officer or employee's prehearing suspension without pay, imposed pursuant to the provisions of section seventy-five of this chapter, may appeal from such determination either by an application to the state or municipal commission having jurisdiction, or by an application to the court in accordance with the provisions of article seventy-eight of the civil practice law and rules. If such person elects to appeal to such civil service commission, he shall file such appeal in writing within twenty days after service of written notice of the determination to be reviewed, such written notice to be delivered personally or by registered mail to the last known address of such person and when notice is given by registered mail, such person shall be allowed an additional three days in which to file such appeal.

2. Procedure on appeal. Where appeal is taken to the state or municipal commission having jurisdiction, such commission shall review the record of the disciplinary proceeding and the transcript of the hearing, and shall determine such appeal on the basis of such record and transcript and such oral or written argument as the commission may determine. The commission may direct that such appeal shall be heard by one or more members of the commission or by a person or persons designated by the commission to hear such appeal on its behalf, who shall report thereon with recommendations to the commission. Upon such appeal the commission shall permit the employee to be represented by counsel.

3. Determination on appeal. The determination appealed from may be affirmed, reversed, or modified, and the state or municipal commission having jurisdiction may, in its discretion, direct the reinstatement of the appellant or permit the transfer of such appellant to a vacancy in a similar position in another division or department, or direct that his name be placed upon a preferred list pursuant to section eighty-one of this chapter. In the event that a transfer is not effected, the commission is empowered to direct the reinstatement of such officer or employee. An employee reinstated pursuant to this subdivision shall receive the salary or compensation he would have been entitled by law to have received in his position for the period of removal including any prior period of suspension without pay, less the amount of any unemployment insurance benefits he may have received during such period. The decision of such civil service commission shall be final and conclusive, and not subject to further review in any court.

4. Nothing contained in section seventy-five or seventy-six of this chapter shall be construed to repeal or modify any general, special or local law or charter provision relating to the removal or suspension of officers or employees in the competitive class of the civil service of the state or any civil division. Such sections may be supplemented, modified or replaced by agreements negotiated between the state and an employee organization pursuant to article fourteen of this chapter. Where such sections are so supplemented, modified or replaced, any employee against whom charges have been preferred prior to the effective date of such supplementation, modification or replacement shall continue to be subject to the provisions of such sections as in effect on the date such charges were preferred.



77 - Compensation of officers and employees reinstated by court order.

77. Compensation of officers and employees reinstated by court order. Any officer or employee who is removed from a position in the service of the state or of any civil division thereof in violation of the provisions of this chapter, and who thereafter is restored to such position by order of the supreme court, shall be entitled to receive and shall receive from the state or such civil division, as the case may be, the salary or compensation which he would have been entitled by law to have received in such position but for such unlawful removal, from the date of such unlawful removal to the date of such restoration, less the amount of any unemployment insurance benefits he may have received during such period. Such officer or employee shall be entitled to a court order to enforce the payment of such salary or compensation. Such salary or compensation shall be subject to the provisions of sections four hundred seventy-four and four hundred seventy-five of the judiciary law for services rendered, but otherwise shall be paid only directly to such officer or employee or his legal representatives.



78 - Transfer of personnel upon the abolition of positions in state civil service.

78. Transfer of personnel upon the abolition of positions in state civil service. 1. Where necessitated by reasons of economy, efficiency, consolidation or abolition of functions, curtailment of activities or otherwise, employees may be transferred, without further examination, from one agency or department of the state, or from the Roswell Park Cancer Institute as defined in subparagraph (i) of paragraph d of section one of chapter forty-one of the laws of nineteen hundred ninety-seven, as amended, to positions in the same title or any comparable title, as determined by the department, in another department or agency of the state. Where more than one employee in the title and location from which transfer is to be made is eligible and willing to accept transfer, the department shall place the names of those employees upon a transfer list, and certify such list for filling vacancies, as hereinafter provided, first, in the same position; second, in any position in a lower grade in line of promotion; and third, in any comparable position. Such transfer list may be certified for filling a vacancy in any such position before certification is made from any other eligible list, placement roster, reemployment or preferred list, except as provided in subdivision four of this section.

2. Order of certification of names from transfer list. a. The names of persons on a transfer list established to fill vacancies in the same position or a position in a lower grade in line of promotion shall be certified therefrom in the order of their original appointments, in accordance with the provisions of subdivision three of section eighty, subdivision three of section eighty-a and subdivision seven of section eighty-five of this chapter.

b. The names of persons on a transfer list established to fill vacancies in a comparable position shall be certified therefrom with equal ranking for appointment.

3. Probation. a. Upon appointment to a position in the same title, a probationer shall be required to complete his or her probationary term.

b. Completion of a probationary term, to the extent provided for in the rules promulgated by the commission pursuant to subdivision two of section sixty-three of this chapter, shall be required for all appointments to a position in a comparable title.

4. Relative seniority. Where a preferred list exists containing the names of persons who have been suspended or demoted from a position in the same title to which an appointment is to be made, the relative seniority, determined in accordance with the provisions of subdivision three of section eighty, subdivision three of section eighty-a and subdivision seven of section eighty-five of this chapter, of the person certified first on such preferred list willing to accept appointment and the person certified first on the transfer list willing to accept appointment shall be compared and the person with the greater seniority shall be certified first.

5. Termination of eligibility. Eligibility for appointment from a transfer list shall terminate on the date of the suspension, demotion or relocation. Notwithstanding any other provision of this chapter, any employee may voluntarily remove his or her name from a transfer list by application to the department.

6. Rulemaking authority. The president shall adopt rules for carrying into effect the provisions of this section, including rules for the relinquishment of eligibility.

7. The department shall continue to establish lists under the provisions of this section.



79 - Establishment of redeployment lists in the state service; general provisions.

79. Establishment of redeployment lists in the state service; general provisions. 1. Primarily redeployment. a. Where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides, upon notification to the department that an employee in the state service is to be suspended or demoted in accordance with the provisions of section eighty or eighty-a of this article by reason of the state's exercise of its right to contract out for goods and services, and receipt of the information required pursuant to section eighty-one-a of this article for purposes of establishing reemployment rosters, at least ninety days prior to the suspension or demotion of an affected employee, the department shall place the name of the employee upon a redeployment list. Such redeployment list shall be certified for filling positions in the same title or in any comparable title, as determined by the department, before certification is made from any other eligible list, placement roster, reemployment roster or preferred list. The director of state operations is authorized to redeploy such employees to positions in appointing authorities of the executive branch. The department may extend the right to be placed on a redeployment list, in accordance with the provisions of this section, to employees not subject to the provisions of such agreement.

b. Orders of certification of names from a redeployment list. The names of persons on a redeployment list shall be certified therefrom for appointment in the order of their original appointments, in accordance with the provisions of subdivision three of section eighty and subdivision three of section eighty-a of this article.

c. Salary upon redeployment. A person appointed from a redeployment list shall receive at least the same salary such person was receiving in the position from which he or she is to be or has been suspended or demoted.

d. Probationary term. Probationers who are appointed from a redeployment list to a position in the same title will be required to complete their probationary term. Employees who are appointed from a redeployment list to a position in a comparable title shall be required to complete a probationary term in accordance with the rules promulgated by the commission pursuant to subdivision two of section sixty-three of this chapter.

e. Termination of eligibility for appointment. Eligibility for appointment of an employee whose name appears on a redeployment list shall terminate at such time as the employee is redeployed pursuant to the provisions of this section to a position in the same salary grade as the position from which he or she has been suspended or demoted, or has exercised his or her reemployment rights pursuant to the provisions of section eighty-one or eighty-one-a of this article, provided, however, that eligibility for appointment shall terminate no later than six months following the suspension or demotion of such employee in accordance with the provisions of section eighty or eighty-a of this article. Upon such employee's suspension or demotion, the department shall place the name of such employee upon a preferred list, and a reemployment roster, as appropriate, in accordance with the provisions of sections eighty-one and eight-one-a of this article.

f. Notwithstanding any other provision of this chapter, any employee may voluntarily remove his or her name from a redeployment list by application to the department.

2. Secondary redeployment. a. In the event the department determines, in accordance with the provisions of subdivision one of this section, that there are no positions in the same title or any comparable title to which an employee to be suspended or demoted by reason of the state's exercise of its right to contract out for goods and services can be redeployed, the department may place the name of such employee on a special reemployment roster, for filling positions in titles for which the employee meets the essential tests and qualifications. Such special reemployment roster may be certified immediately upon the employee's placement on the roster for filling a position before certification is made from any other eligible list, including a promotion eligible list, but not prior to a redeployment list or preferred list.

b. Termination of eligibility. Eligibility for appointment of an employee whose name appears on a special reemployment roster shall not continue for a period longer than four years from the date of suspension or demotion, provided, however, that eligibility for appointment of an employee whose name appears on any such special reemployment roster shall terminate at such time as the employee is redeployed pursuant to the provisions of this section and, in no event, shall eligibility for appointment from a special reemployment roster continue once the employee is no longer eligible for reinstatement from a preferred list.

c. Employees placed on a special reemployment roster in accordance with the provisions of this section, shall have all the rights and privileges provided employees placed on reemployment rosters in accordance with section eighty-one-a of this article.

3. Rulemaking authority. The commission shall adopt rules for carrying into effect the provisions of this section, including rules providing for the relinquishment of eligibility for appointment upon appointment or upon failure or refusal to accept appointment from a redeployment list. Additionally, notwithstanding any inconsistent provision of law, rule, or regulation, an agreement between the state and an employee organization recognized or certified pursuant to article fourteen of this chapter can provide employment security rights and benefits where the state has exercised its right to contract out for goods and services. The commission upon receipt of a written request of the director of employee relations, is authorized to implement provisions of such agreement consistent with the terms thereof and, to the extent necessary, may adopt rules and regulations providing for the benefits to be thereunder provided. The commission, with the approval of the director of the budget, may extend such benefits in whole or in part, to state employees excluded from collective negotiating units.






Title C - (80 - 82) ABOLITION OF POSITIONS; SUSPENSION; DEMOTION

80 - Suspension or demotion upon the abolition or reduction of positions.

80. Suspension or demotion upon the abolition or reduction of positions. 1. Suspension or demotion. Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, positions in the competitive class are abolished or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the classified service in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter; provided, however, that the date of original appointment of any such incumbent who was transferred to such governmental jurisdiction from another governmental jurisdiction upon the transfer of functions shall be the date of original appointment on a permanent basis in the classified service in the service of the governmental jurisdiction from which such transfer was made. Notwithstanding the provisions of this subdivision, however, upon the abolition or reduction of positions in the competitive class, incumbents holding the same or similar positions who have not completed their probationary service shall be suspended or demoted, as the case may be, before any permanent incumbents, and among such probationary employees the order of suspension or demotion shall be determined as if such employees were permanent incumbents.

1-a. Notwithstanding the provisions of subdivision one of this section, the members of a police or paid fire department in the city of Buffalo shall be subject to the following procedure. Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, positions in the competitive class are abolished or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the grade or title in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter. Notwithstanding the provisions of this subdivision, however, upon the abolition or reduction of positions in the competitive class, incumbents holding the same or similar positions who have not completed their probationary service shall be suspended or demoted, as the case may be, before any permanent incumbents, and among such probationary employees the order of suspension or demotion shall be determined as if such employees were permanent incumbents.

1-b. Notwithstanding the provisions of subdivision one of this section, employees of secure detention facilities in the city of New York and of the alternatives to secure detention facilities program in such city who are performing functions which were assumed by the department of social services of the city of New York on the tenth day of November, nineteen hundred seventy-one and who, upon such assumption were transferred to said department, shall be subject to the following procedure. Where, because of economy, consolidation or abolition of function, curtailment of activities or otherwise, positions in the competitive class are abolished, or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the classified service in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter; provided, however, that if any person so employed and so transferred was employed on a permanent basis in such a facility or such program prior to the thirtieth day of December, nineteen hundred sixty-seven, for purposes of this subdivision regarding priority of retention and for no other purpose, the date of original appointment of any such person shall be deemed to be the date such permanent employment commenced prior to the said thirtieth day of December, nineteen hundred sixty-seven.

1-c. Notwithstanding the provisions of subdivision one of this section, sworn employees of the Monroe county sheriff's department shall be subject to the following procedure. Where, because of economy, consolidation or abolition of function, curtailment of activities or otherwise, positions in the competitive class are abolished, or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the grade or title in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter; provided, however, that if any person so employed was employed in such person's current title prior to the first day of April, nineteen hundred ninety-three, for purposes of this subdivision regarding priority of retention and for no other purpose, the date of original appointment of any such person shall be deemed to be the date such employment commenced prior to the said first day of April, nineteen hundred ninety-three.

1-d. Notwithstanding the provisions of subdivision one of this section, the sworn members of the police force of the county of Nassau shall be subject to the following procedure. Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, positions in the competitive class are abolished or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the grade or title in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter. Notwithstanding the provisions of this subdivision, however, upon the abolition or reduction of positions, those employees who have not completed their probationary service shall be suspended or demoted, as the case may be, before any permanent incumbents, and among such probationary employees the order of suspension or demotion shall be determined as if such employees were permanent incumbents.

1-e. Notwithstanding the provisions of subdivision one of this section, the sworn members of the division of correction of the sheriff's department of the county of Nassau shall be subject to the following procedure. Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, positions in the competitive class are abolished or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of the time served in the grade or title in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter. Provided, however, time in rank or grade for the purposes of this subdivision shall only accrue prospectively from the effective date of this subdivision, and where time in rank and grade for two or more individuals is identical, time in service shall be used for the purposes of this procedure. Notwithstanding the provisions of this subdivision, however, upon the abolition or reduction of positions, those employees who have not completed their probationary service shall be suspended or demoted, as the case may be, before any permanent incumbents, and among such probationary employees the order of suspension or demotion shall be determined as if such employees were permanent incumbents.

1-f. Notwithstanding the provisions of subdivision one of this section, the sworn members of any police agency as defined in section eight hundred thirty-five of the executive law, other than police agencies referred to in subdivisions one-a through one-e of this section shall be subject to the following procedure. Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, positions in the competitive class are abolished or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the grade or title in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter; provided, however, that the date of original appointment of any such incumbent who was transferred to such governmental jurisdiction from another governmental jurisdiction upon the transfer of functions shall be the date of original appointment on a permanent basis in the classified service in the service of the governmental jurisdiction from which such transfer was made.

Notwithstanding the provisions of this subdivision, however, upon the abolition or reduction of positions in the competitive class, incumbents holding the same or similar positions who have not completed their probationary services shall be suspended or demoted, as the case may be, before any permanent incumbents, and among such probationary employees the order of suspension or demotion shall be determined as if such employees were permanent incumbents.

2. Continuous service. Except as otherwise provided herein, for the purposes of this section the original appointment of an incumbent shall mean the date of his first appointment on a permanent basis in the classified service followed by continuous service in the classified service on a permanent basis up to the time of the abolition or reduction of the competitive class positions. An employee who has resigned and who has been reinstated or reappointed in the service within one year thereafter shall, for the purposes of this section, be deemed to have continuous service. An employee who has been terminated because of a disability resulting from occupational injury or disease as defined in the workmen's compensation law and who has been reinstated or reappointed in the service thereafter shall be deemed to have continuous service. A period of employment on a temporary or provisional basis, or in the unclassified service, immediately preceded and followed by permanent service in the classified service, shall not constitute an interruption of continuous service for the purposes of this section; nor shall a period of leave of absence without pay pursuant to law or the rules of the civil service commission having jurisdiction, or any period during which an employee is suspended from his position pursuant to this section, constitute an interruption of continuous service for the purposes of this section.

3. Interrupted service. A state employee who has resigned and who has been reinstated or reappointed in the service more than one year thereafter shall be credited with any previous state service rendered prior to his or her resignation to which he or she would have been entitled for the purposes of this section but for such resignation; provided, however, that any time out of the service exceeding three years shall be subtracted from the employee's previous state service. In such instances, continuous service shall be deemed to have begun on the date which precedes the otherwise applicable date for the commencement of continuous service by the period of actual creditable service provided by this subdivision.

4. Units for suspension or demotion in civil divisions. Upon the abolition or reduction of positions in the service of a civil division, suspension or demotion shall be made from among employees holding the same or similar positions in the entire department or agency within which such abolition or reduction of positions occurs. In a city having a population of one million or more, the municipal civil service commission may, by rule, designate as separate units for suspension and demotion under the provisions of this section any hospital or institution or any division of any department or agency under its jurisdiction. Upon the abolition or reduction of positions in such service, suspension or demotion, as the case may be, shall be made from among employees holding the same or similar positions in the department wherein such abolition or reduction occurs, except that where such abolition or reduction occurs in such hospital or institution or division of a department designated as a separate unit for suspension or demotion, suspension or demotion shall be made from among incumbents holding the same or similar positions in such separate unit.

4-a. For purposes of determining units for suspension or demotion in the city of Niagara Falls, the following three units shall be deemed to constitute departments within the meaning of subdivision three above: (i) members of the police department employed as auxiliary policewomen, police officers, police dispatchers or communications technicians, police lieutenants, chief communications officer, or police captains; (ii) members of the fire department employed as firefighters, fire alarm operators, fire captains, battalion fire chiefs or master mechanic-chief of apparatus; and (iii) all other employees of the city of Niagara Falls, in the competitive class.

5. Units for suspension or demotion in the state service. The president may, by regulation, designate as separate units for suspension or demotion under the provisions of this section any state hospital, institution or facility or any division of any state department or agency or specified hospitals, institutions and facilities of a single state department or agency within a particular geographic area as determined by the president. Upon the abolition or reduction of positions in the state service, suspension or demotion, as the case may be, shall be made from among employees holding the same or similar positions in the department wherein such abolition or reduction occurs, except that where such abolition or reduction occurs in a separate unit for suspension or demotion designated by regulation of the president, suspension or demotion shall be made from among incumbents holding the same or similar positions in such separate unit.

6. Displacement in civil divisions. A permanent incumbent of a position in a civil division in a specific title to which there is a direct line of promotion who is suspended or displaced pursuant to this section, together with all other such incumbents suspended or displaced at the same time, shall displace, in the inverse order of the order of suspension or demotion prescribed in subdivisions one and two of this section, incumbents serving in positions in the same lay-off unit in the next lower occupied title in direct line of promotion who shall be displaced in the order of suspension or demotion prescribed in subdivisions one and two of this section; provided, however, that no incumbent shall displace any other incumbent having greater retention standing. If a permanent incumbent of a position in a civil division is suspended or displaced from a position in a title for which there are no lower level occupied positions in direct line of promotion, he shall displace the incumbent with the least retention right pursuant to subdivisions one and two of this section who is serving in a position in the title in which the displacing incumbent last served on a permanent basis prior to service in one or more positions in the title from which he is suspended or displaced, if: (1) the service of the displacing incumbent while in such former title was satisfactory and (2) the position of the junior incumbent is in (a) the competitive class, (b) the layoff unit from which the displacing incumbent was suspended or displaced, and (c) a lower salary grade than the position from which the displacing incumbent is suspended or displaced; provided, however, that no incumbent shall displace any other incumbent having greater retention standing. Refusal of appointment to a position afforded by this subdivision constitutes waiver of rights under this subdivision with respect to the suspension or displacement on account of which the refused appointment is afforded. The municipal civil service commission shall promulgate rules to implement this subdivision including rules which may provide adjunctive opportunities for displacement either to positions in direct line of promotion or to formerly held positions; provided, however, that no such rule shall permit an incumbent to displace any other incumbent having greater retention standing. For the purpose of acquiring preferred list rights, displacement pursuant to this subdivision is the equivalent of suspension or demotion pursuant to subdivision one of this section.

7. Displacement in the state service. A permanent incumbent of a position in the state service in a specific title to which there is a direct line of promotion who is suspended or displaced pursuant to this section, together with all other such incumbents suspended or displaced at the same time, shall displace, in the inverse order of the order of suspension or demotion prescribed in subdivisions one and two of this section, incumbents serving in positions in the same layoff unit in the next lower occupied title in direct line of promotion who shall be displaced in the order of suspension or demotion prescribed in subdivisions one and two of this section; provided, however, that no incumbent shall displace any other incumbent having greater retention standing. If a permanent incumbent of a position in the state service is suspended or displaced from a position in a title for which there are no lower level occupied positions in direct line of promotion, he shall displace the incumbent with the least retention right pursuant to subdivisions one and two of this section who is serving in a position in the title in which the displacing incumbent last served on a permanent basis prior to service in one or more positions in the title from which he is suspended or displaced, if: (1) the service of the displacing incumbent while in such former title was satisfactory and (2) the position of the junior incumbent is in (a) the competitive class, (b) the layoff unit from which the displacing incumbent was suspended or displaced, and (c) a lower salary grade than the position from which the displacing incumbent is suspended or displaced; provided, however, that no incumbent shall displace any other incumbent having greater retention standing. Refusal of appointment to a position afforded by this subdivision constitutes waiver of rights under this subdivision with respect to the suspension or displacement on account of which the refused appointment is afforded. The state civil service commission shall promulgate rules to implement this subdivision including rules which may provide adjunctive opportunities for displacement either to positions in direct line of promotion or to formerly held positions; provided, however, that no such rule shall permit an incumbent to displace any other incumbent having greater retention standing. For the purpose of acquiring preferred list rights, displacement pursuant to this subdivision is the equivalent of suspension or demotion pursuant to subdivision one of this section.

7-a. Certain suspensions in cities of one million or more for reasons of economy. (a) Notwithstanding the provisions of any other general or local law, administrative code or ordinance to the contrary, in cities having a population of one million or more, any of the uniformed force of the department of sanitation of such city who was suspended on or after July first, nineteen hundred ninety, because of economy measures taken by such city and who returns to such service, shall be deemed to have been in continuous service in determining length of service for retirement purposes if the duration of such suspension did not exceed thirty-three months; provided, however, that for retirement purposes, a member receiving such service credit shall pay, by deductions from his or her compensation for each and every payroll period, subject to the member contributions prescribed by subparagraph two of paragraph (b) of this subdivision.

(b) (1) Pursuant to such method of payment, such member shall pay, as additional member contributions payable besides the ordinary member contributions due for his current service:

(A) the ordinary member contributions which would have been done for such period of suspension if he or she had actually been in service during such period; and

(B) (if such member has elected the twenty-year retirement program provided for by section six hundred four-a of the retirement and social security law), the additional member contributions which he would have been required to make under the provisions of that section for the period from the starting date of such program to the date next preceding the date on which such member became a participant in such retirement program, if he had become such a participant on such starting date; and

(C) additional member contributions of two per centum of his or her compensation for the period beginning with the first full payroll period which includes the date of enactment of this subdivision and ending on the earlier of his or her date of retirement or his or her completion of thirty years of service.

(2) The deduction for the additional contribution referred to in items (A) and (B) of subparagraph one of this paragraph shall be made in accordance with such equitable method and over such equitable period of time as shall be prescribed by the executive director of the affected retirement system with the approval of its board of trustees.

(3) The additional member contributions referred to in item (A) of subparagraph one of this paragraph shall be paid into the retirement system's member contributions accumulation fund which is required to receive the ordinary member contributions of such member. The additional member contributions referred to in item (B) of such subparagraph shall be paid into the contingent reserve fund of such retirement system and shall be subject to the provisions of such section six hundred four-a of the retirement and social security law governing additional member contributions. The additional member contributions referred to in item (C) of such subparagraph shall be paid into the contingent reserve fund of such retirement system and shall not be subject to any retirement system right or privilege of such member, unless such right or privilege is granted by other provisions of law which specifically refer to additional member contributions made pursuant to this subdivision.

(4) At any time prior to completion of the deduction for the additional contributions referred to in items (A) and (B) of subparagraph one of this paragraph, payment of the remainder of the total of such additional contribution due may be made in a lump sum, provided further that such member shall pay into the contingent reserve fund of the retirement system two percent of his or her earnings in each year until the earlier of his or her date of retirement or his or her completion of thirty years of service. In addition, if such member elected to be covered by the provisions of section six hundred four-a of the retirement and social security law, he or she shall also pay into such contingent reserve fund the contributions that would have been required had he or she made such election as of the starting of the twenty-year retirement program.

7-b. Certain suspensions in cities of one million or more for reasons of economy. (a) Notwithstanding the provisions of any other general or local law, administrative code or ordinance to the contrary, in cities having a population of one million or more, any member of the uniformed force of the department of correction of such city who was suspended on or after May first, two thousand three, because of economy measures taken by such city and who returns to such service prior to July first, two thousand four, shall be deemed to have been in continuous service in determining length of service for retirement purposes if the duration of such suspension did not exceed thirteen months; provided, however, that for retirement purposes, a member receiving such service credit shall pay, by deductions from his or her compensation, subject to the method prescribed by subparagraph two of paragraph (b) of this subdivision.

(b)(1) Pursuant to such method of payment, such member shall pay, as additional member contributions payable besides the ordinary member contributions due for his or her current service:

(A) the ordinary member contributions which would have been paid for such period of suspension if he or she had actually been in service during such period; and

(B) if such member is covered by the twenty-year retirement program provided for by section five hundred four-a of the retirement and social security law, the additional member contributions which he or she would have been required to make under the provisions of that section for such period of suspension if he or she had actually been in service during such period.

(2) The deduction for the additional contributions referred to in clauses (A) and (B) of subparagraph one of this paragraph shall be paid in accordance with such equitable method and over such equitable period of time as shall be prescribed by the executive director of the affected retirement system with the approval of its board of trustees.

(3) The additional member contributions referred to in clause (A) of subparagraph one of this paragraph shall be paid into the retirement system's member contributions accumulation fund which is required to receive the ordinary member contributions of such member. The additional member contributions referred to in clause (B) of such subparagraph shall be paid into the contingent reserve fund of such retirement system and shall be subject to the provisions of such section five hundred four-a of the retirement and social security law governing additional member contributions.

(4) At any time prior to completion of the deduction for the additional contributions referred to in clauses (A) and (B) of subparagraph one of this paragraph, payment of the remainder of the total of such additional contributions due may be made in a lump sum. In addition, if such member is covered by the provisions of section five hundred four-a of the retirement and social security law, he or she shall also pay into the contingent reserve fund of the retirement system the contributions required to be made pursuant to such section.

7-c. Certain suspensions in cities of one million or more for reasons of economy. (a) Notwithstanding the provisions of any other general or local law, administrative code or ordinance to the contrary, in cities having a population of one million or more, any employee in the title of carpenter or supervisory carpenter of such city who was suspended on or after June first, nineteen hundred ninety-one because of economy measures taken by such city and who returns to such service prior to July first, nineteen hundred ninety-three, shall be deemed to have been in continuous service in determining length of service for retirement purposes if the duration of such suspension did not exceed twenty-five months; provided, however, that for retirement purposes, a member receiving such service credit shall pay, by deductions from his or her compensation, subject to the method prescribed by subparagraph two of paragraph (b) of this subdivision.

(b)(1) Pursuant to such method of payment, such member shall pay the ordinary member contributions due for his or her current service which would have been paid for such period of suspension if he or she had actually been in service during such period.

(2) The deduction for the additional contributions referred to in subparagraph one of this paragraph shall be paid in accordance with such equitable method and over such equitable period of time as shall be prescribed by the executive director of the affected retirement system with the approval of its board of trustees.

(3) The additional member contributions referred to in subparagraph one of this paragraph shall be paid into the retirement system's member contributions accumulation fund which is required to receive the ordinary member contributions of such member.

(4) At any time prior to completion of the deduction for the additional contributions referred to in subparagraph one of this paragraph, payment of the remainder of the total of such additional contributions due may be made in a lump sum.

7-d. Certain suspensions in cities of one million or more for reasons of economy. (a) Notwithstanding the provisions of any other general or local law, administrative code or ordinance to the contrary, in cities having a population of one million or more, any employee of the department of parks of such city who had been employed as a climber and pruner who was suspended on or after July first, nineteen hundred ninety-one, because of economy measures taken by such city and who returned to such service prior to July first, nineteen hundred ninety-five, shall be deemed to have been in continuous service in determining length of service for retirement purposes if the duration of such suspension did not exceed twenty-five months; provided, however, that for retirement purposes, a member receiving such service credit shall pay, by deductions from his or her compensation for each and every payroll period, subject to the member contributions prescribed by subparagraph two of paragraph (b) of this subdivision.

(b) (1) Pursuant to such method of payment, such member shall pay, as additional member contributions payable besides the ordinary member contributions due for his or her current service:

(A) the ordinary member contributions which would have been paid for such period of suspension if he or she had actually been in service during such period; and

(B) if such member is covered by the optional twenty-five year early retirement program for certain New York city members provided by section six hundred four-c of the retirement and social security law, as added by chapter ninety-six of the laws of nineteen hundred ninety-five, the additional member contributions which he or she would have been required to make under the provisions of that section for such period of suspension if he or she had actually been in service during such period.

(2) The deduction for the additional contribution referred to in items (A) and (B) of subparagraph one of this paragraph shall be paid in accordance with such equitable method and over such equitable period of time as shall be prescribed by the executive director of the affected retirement system with the approval of its board of trustees.

(3) The additional member contributions referred to in item (A) of subparagraph one of this paragraph shall be paid into the retirement system's member contributions accumulation fund which is required to receive the ordinary member contributions of such member. The additional member contributions referred to in item (B) of such subparagraph shall be paid into the contingent reserve fund of such retirement system and shall be subject to the provisions of section six hundred four-c of the retirement and social security law, as added by chapter ninety-six of the laws of nineteen hundred ninety-five, governing additional member contributions.

(4) At any time prior to completion of the deduction for the additional contributions referred to in items (A) and (B) of subparagraph one of this paragraph, payment of the remainder of the total of such additional contribution due may be made in a lump sum. In addition, if such member is covered by the provisions of section six hundred four-c of the retirement and social security law, as added by chapter ninety-six of the laws of nineteen hundred ninety-five, he or she shall also pay into such contingent reserve fund the contributions required to be made pursuant to this section.

8. Certain suspensions in cities of one million or more for reasons of economy. Notwithstanding the provisions of any other general or local law, administrative code or ordinance, in cities having a population of one million or more, any member employed in the uniformed or non-uniformed services of such city who was suspended on or after July first, nineteen hundred seventy-five, because of economy measures taken by such city, and who returns to such service, shall be deemed to have been in continuous service in determining seniority and length of service regardless of the duration of such suspension; provided, however, that for retirement purposes, a member receiving such service credit shall pay into the annuity savings fund of the retirement system the amount of the employee contributions required to have been paid into the retirement system for such service, within one year after this subdivision shall have taken effect. For the purposes of this subdivision "uniformed services" shall mean and include any uniformed force or service the members of which are paid in whole or part by such city.

9. Certain suspensions or demotions in the city of Niagara Falls. Notwithstanding the provisions of subdivision one of this section, the members of a paid fire department in the city of Niagara Falls shall be subject to the following procedure. Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, positions in the competitive class are abolished or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the grade or title in the service of the governmental jurisdiction in which such abolition or reduction of positions occurs, subject to the provisions of subdivision seven of section eighty-five of this chapter. Notwithstanding the provisions of this subdivision, however, upon the abolition or reduction of positions in the competitive class, incumbents holding the same or similar positions who have not completed their probationary service shall be suspended or demoted, as the case may be, before any permanent incumbents, and among such probationary employees the order of suspension or demotion shall be determined as if such employees were permanent incumbents.



80-A - Suspension or demotion upon the abolition or reduction of non-competitive class positions in the state service.

80-a. Suspension or demotion upon the abolition or reduction of non-competitive class positions in the state service. 1. Suspension or demotion. Where, because of economy, consolidation or abolition of functions, curtailment of activities or otherwise, positions in the non-competitive class of the state service are abolished or reduced in rank or salary grade, suspension or demotion, as the case may be, among incumbents having tenure protection pursuant to paragraph (c) of subdivision one of section seventy-five of this chapter and holding the same or similar positions shall be made in the inverse order of original appointment on a permanent basis in the classified service of the state service, subject to the provisions of subdivision seven of section eighty-five of this chapter; provided, however, that the date of original appointment of any such incumbent who was transferred to the state service from another governmental jurisdiction upon the transfer of functions shall be the date of original appointment on a permanent basis in the classified service in the service of the governmental jurisdiction from which such transfer was made. Notwithstanding the provisions of this subdivision, however, upon the abolition or reduction of positions in the non-competitive class, incumbents holding the same or similar positions who have not completed their probationary service shall be suspended or demoted, as the case may be, before any permanent incumbents, and among such probationary employees the order or suspension or demotion shall be determined as if such employees were permanent incumbents.

2. Continuous service. Except as otherwise provided herein, for the purposes of this section, in the state service the original appointment of an incumbent shall mean the date of his first appointment on a permanent basis in the classified service followed by continuous service in the classified service on a permanent basis up to the time of the abolition or reduction of the non-competitive class positions. An employee who has resigned and who has been reinstated or reappointed in the service within one year thereafter shall, for the purposes of this section, be deemed to have continuous service. An employee who has been terminated because of a disability resulting from occupational injury or disease as defined in the workmen's compensation law and who has been reinstated or reappointed in the service thereafter shall be deemed to have continuous service. A period of employment on a temporary or provisional basis, or in the unclassified service, immediately preceded and followed by permanent service in the classified service, shall not constitute an interruption of continuous service for the purposes of this section; nor shall a period of leave of absence without pay pursuant to law or the rules of the civil service commission having jurisdiction, or any period during which an employee is suspended from his position pursuant to this section, constitute an interruption of continuous service for the purposes of this section.

3. Interrupted service. A state employee who has resigned and who has been reinstated or reappointed in the service more than one year thereafter shall be credited with any previous state service rendered prior to his or her resignation to which he or she would have been entitled for the purposes of this section but for such resignation; provided, however, that any time out of the service exceeding three years shall be subtracted from the employee's previous state service. In such instances, continuous service shall be deemed to have begun on the date which precedes the otherwise applicable date for the commencement of continuous service by the period of actual creditable service provided by this subdivision.

4. Units for suspension or demotion. The president may, by regulation, designate as separate units for suspension or demotion under the provisions of this section any state hospital, institution or facility or any division of any state department or agency or specified hospitals, institutions and facilities of a single state department or agency within a particular geographic area as determined by the president. Upon the abolition or reduction of positions in the state service, suspension or demotion, as the case may be, shall be made from among employees holding the same or similar positions in the department wherein such abolition or reduction occurs, except that where such abolition or reduction occurs in a separate unit for suspension or demotion designated by regulation of the president, suspension or demotion shall be made from among incumbents holding the same or similar positions in such separate unit.

5. Displacement. A permanent incumbent having tenure protection pursuant to paragraph (c) of subdivision one of section seventy-five of this chapter who served in a position in state service and who was suspended or displaced from such position pursuant to this section shall displace the incumbent with the least retention right pursuant to subdivisions one and two of this section who is serving in a position in the title in which the displacing incumbent last served on a permanent basis prior to service in one or more positions in the title from which he is suspended or displaced, if: (1) the service of the displacing incumbent while in such former title was satisfactory and (2) the position of the junior incumbent is in (a) the non-competitive class, (b) the layoff unit from which the displacing incumbent was suspended or displaced, and (c) a lower salary grade than the position from which the displacing incumbent is suspended or displaced; provided, however, that no incumbent shall displace any other incumbent having greater retention standing. Refusal of appointment to a position afforded by this subdivision constitutes waiver of rights under this subdivision with respect to the suspension or displacement on account of which the refused appointment was afforded. The state civil service commission shall promulgate rules to implement this subdivision including rules which may provide adjunctive opportunities for displacement to formerly held positions; provided, however, that no such rule shall permit an incumbent to displace any other incumbent having greater retention standing. For the purpose of acquiring preferred list rights, displacement pursuant to this subdivision is the equivalent of suspension or demotion pursuant to subdivision one of this section.



81 - Preferred lists; certification and reinstatement therefrom.

81. Preferred lists; certification and reinstatement therefrom. 1. Establishment of preferred lists; general provisions. The head of any department, office or institution in which an employee is suspended or demoted in accordance with the provisions of sections eighty and eighty-a of this title shall, upon such suspension or demotion, furnish the state civil service department or appropriate municipal commission, as the case may be, a statement showing his name, title or position, date of appointment, and the date of and reason for suspension or demotion. It shall be the duty of such civil service department or commission, as the case may be, forthwith to place the name of such employee upon a preferred list, together with others who may have been suspended or demoted from the same or similar positions in the same jurisdictional class, and to certify such list, as hereinafter provided, for filling vacancies in the same jurisdictional class; first, in the same or similar position; second, in any position in a lower grade in line of promotion; and third, in any comparable position. Such preferred list shall be certified for filling a vacancy in any such position before certification is made from any other list, including a promotion eligible list, notwithstanding the fact that none of the persons on such preferred list was suspended from or demoted in the department or suspension and demotion unit in which such vacancy exists. No other name shall be certified from any other list for any such position until such preferred list is exhausted. The eligibility for reinstatement of a person whose name appears on any such preferred list shall not continue for a period longer than four years from the date of separation or demotion. An employee whose name was placed on the preferred list and at the time of such placement was on active duty with the armed forces of the United States, as pursuant to title ten, fourteen or thirty-two of the United States code, shall not be eligible for employment reinstatement for a period longer than four years after the date of termination of military duty.

2. Order of certification of names from preferred lists. Except as hereinafter provided, the names of persons on a preferred list shall be certified therefrom for reinstatement to a vacancy in an appropriate position in the order of their original appointments.

(a) Upon the occurrence of a vacancy in an appropriate position in the service of a civil division, except in a city having a population of one million or more, the names of persons on the preferred list shall be certified to fill such vacancy in the following order: (1) persons suspended from or demoted in the department or agency within which such vacancy occurs; and (2) persons suspended from or demoted in other departments and agencies in such civil division.

(b) Upon the occurrence of a vacancy in an appropriate position in the state service, or in the service of a city having a population of one million or more, the names of persons on the preferred list shall be certified to fill such vacancy in the following order: (1) persons suspended from or demoted in the department in which such vacancy exists, except that where such vacancy exists in a separate suspension and demotion unit, the names of persons suspended from or demoted in such unit, and not those suspended from or demoted in the entire department, shall be certified first; and (2) all other persons on such preferred list.

3. Eligibility and order of certification for reinstatement of persons suspended from or demoted in the service of a county in a city wholly including within its limits two or more counties. Any person suspended or demoted from a position in the service of a county in a city wholly including within its limits two or more counties, where the compensation of such position is paid directly from the treasury of such city, shall be eligible for certification and reinstatement from the preferred list to the same or similar position, or a similar position in a lower grade in the same occupational field, in the service of any county within such city. Upon the occurrence of a vacancy in an appropriate position in the service of any such county, the names of persons on the preferred list shall be certified to fill such vacancy in the following order: (a) persons suspended from or demoted in the particular county office in which such vacancy occurs; (b) persons suspended from or demoted in other county offices in the same county in which such vacancy occurs; (c) persons suspended from or demoted in county offices in other counties within such city.

4. Certification of probationers from preferred list. Notwithstanding the provisions of subdivisions two and three of this section, no person suspended or demoted prior to the completion of his probationary term shall be certified for reinstatement until the exhaustion of the preferred list of all other eligibles thereon. Upon reinstatement, such probationer shall be required to complete his probationary term.

5. Effect of failure or refusal to accept reinstatement. The state and municipal civil service commissions shall adopt rules providing for the relinquishment of eligibility for reinstatement upon failure or refusal to accept reinstatement from a preferred list.

6. Salary upon reinstatement. A person reinstated from a preferred list to his former position or a similar position in the same grade shall receive at least the same salary such person was receiving at the time of suspension or demotion.

7. Notwithstanding any other provisions of this chapter, the civil service department or appropriate municipal commission may disqualify for reinstatement and remove from a preferred list the name of any eligible who is physically or mentally disabled for the performance of the duties of the position for which such list is established, or who has been guilty of such misconduct as would warrant his dismissal from the public service, except that a partially physically handicapped person, who is suspended pursuant to section eighty of this chapter because of lack of work, but who, within six months of the date of his suspension, is certified for reinstatement to any job item having the same physical requirements as the job item from which the person was suspended shall not be disqualified because of his physical handicap unless a medical examination discloses that because his handicap has become greater he would not be able to satisfactorily perform in such job item. No person shall be disqualified pursuant to this subdivision unless he is first given a written statement of the reasons therefor and an opportunity for a hearing at which such reasons shall be established by appropriate evidence, and at which such person may be represented by counsel and present evidence. The civil service department or municipal commission may designate a person to hold such hearing and report thereon.

8. Notwithstanding any other provisions of this chapter, any person may voluntarily remove his or her name from a preferred list by application to the civil service department or appropriate municipal commission.

9. An employee who is eligible to be placed on a preferred list pursuant to this section and who elects, as a member of a public employee retirement system, to retire upon a suspension or demotion, shall be placed on a preferred list and shall be eligible for reinstatement from such list.



81-A - Reemployment rosters in the state service; certification and reinstatement therefrom.

81-a. Reemployment rosters in the state service; certification and reinstatement therefrom. 1. Establishment of reemployment rosters in the state service; general provisions. The head of any department, office or institution from which an employee in the state service is to be suspended or demoted in accordance with the provisions of section eighty or eighty-a of this article, shall, at least twenty days prior to such suspension or demotion, furnish the state civil service department with a statement showing such employee's name, title or position, date of appointment, and the date of and reason for suspension or demotion. Upon such employee's suspension or demotion, it shall be the duty of the department to place the name of such employee upon a reemployment roster for filling vacancies in any comparable position as determined by the department, except that employees suspended or demoted from positions in the non-competitive and labor classes may not be certified to fill vacancies in the competitive class. Such reemployment roster shall be certified for filling a vacancy in any such position before certification is made from any other list, including a promotion eligible list, but not prior to a preferred list. Eligibility for reinstatement of a person whose name appears on any such reemployment roster shall not continue for a period longer than four years from the date of suspension or demotion provided, however, in no event shall eligibility for reinstatement from a reemployment roster continue once the person is no longer eligible for reinstatement from a preferred list.

2. Order of certification of names from a reemployment roster. The names of persons on a reemployment roster shall be certified therefrom with equal ranking for reinstatement.

3. Probationary term. All reinstatements from a reemployment roster shall require completion of a probationary term in accordance with rules promulgated by the commission pursuant to subdivision two of section sixty-three of this chapter.

4. Effect of reinstatement or failure or refusal to accept reinstatement. The commission shall adopt rules providing for the relinquishment of eligibility for reinstatement upon reinstatement or upon failure or refusal to accept reinstatement from a preferred list or a reemployment roster.

5. Notwithstanding any other provision of this chapter, the department may disqualify for reinstatement and remove from a reemployment roster the name of any otherwise eligible person who, by reason of physical or mental incapacity, is found to be unable to satisfactorily perform the duties of the position for which such roster has been established, or who has engaged in such misconduct as would warrant his or her dismissal from public employment, except that a person who is not completely physically incapacitated and who is suspended or demoted pursuant to section eighty or eighty-a of this article because his or her position has been abolished or reduced, but who is certified for reinstatement to any position having the same physical requirements as the position from which such person was suspended or demoted, shall not be disqualified because of his or her incapacity, unless upon medical examination his or her incapacity has worsened to a degree that he or she would not be able to satisfactorily perform in such position. No person shall be disqualified pursuant to this subdivision unless he or she is first given a written statement of the reasons therefor and an opportunity to be heard at a hearing at which satisfactory proof of such reasons must be established by appropriate evidence, and at which such person may present independent evidence and be entitled to representation by counsel. The department shall designate a person to hold such hearing and report thereon.

6. Notwithstanding any other provision of this chapter, any person may voluntarily remove his or her name from a reemployment roster by application to the department.



81-B - Placement rosters in the state service; certification and appointment therefrom.

81-b. Placement rosters in the state service; certification and appointment therefrom. 1. Establishment of placement rosters in the state service; general provisions. The head of any department, office or institution from which an employee in the state service is to be suspended or demoted in accordance with the provisions of section eighty or eighty-a of this article, shall, no later than the date on which he or she furnishes the state civil service department with the employee information required pursuant to section eighty-one-a of this article for purposes of establishing reemployment rosters, furnish the state civil service department with a statement showing such employee's name, title or position, date of appointment, and the anticipated date of and reason for suspension or demotion. Upon receiving such information, it shall be the duty of the department forthwith to place the name of such employee upon a placement roster for filling vacancies in the same title or in any comparable position as determined by the department, except that employees suspended or demoted from positions in the non-competitive and labor classes may not be certified to fill vacancies in the competitive class. Such placement roster shall be certified for filling a vacancy in any such position before certification is made from any other list, including a promotion eligible list, but not prior to a preferred list or a reemployment roster. Eligibility for appointment of an employee whose name appears on any such placement roster shall terminate at such time as the employee is suspended or demoted in accordance with the provisions of section eighty or eighty-a of this article. Upon such employee's suspension or demotion, the department shall place the name of such employee upon a preferred list, and a reemployment roster as appropriate, in accordance with the provisions of sections eighty-one and eighty-one-a of this article.

2. Order of certification of names from a placement roster. The names of employees on a placement roster shall be certified therefrom with equal ranking for appointment.

3. Probationary term. All appointments from a placement roster shall require completion of a probationary term in accordance with rules promulgated by the commission pursuant to subdivision two of section sixty-three of this chapter.

4. Effect of appointment or failure or refusal to accept appointment. The commission shall adopt rules providing for the relinquishment of eligibility for appointment upon appointment or upon failure or refusal to accept appointment from a placement roster.

5. Notwithstanding any other provision of this chapter, any employee may voluntarily remove his or her name from a placement roster by application to the department.



82 - Procedures relating to assaults on employees responsible for enforcement of certain regulations in the city of New York.

82. Procedures relating to assaults on employees responsible for enforcement of certain regulations in the city of New York. 1. The mayor of the city of New York shall establish a procedure for determining whether an employee of such city enforcing certain regulations in such city suffered an injury in performance of his or her duties as a result of the commission of any of the following offenses: assault as defined in article one hundred twenty of the penal law, menacing as defined in section 120.15 of such law or harassment as defined in subdivision one of section 240.25 of such law. Provided, however, that such procedure shall not be heard in the first instance or reviewed subsequently thereto by an officer, employee or agent of the department in which such employee is employed.

2. For the purposes of this section, an employee of the city of New York responsible for enforcing certain regulations in such city shall mean a traffic enforcement agent or an employee of the department of sanitation who is authorized to issue notices of violation, summons or appearance tickets.






Title D - (82-A - 82-B) LEAVES OF ABSENCE

82-A - Authorized absence.

82-a. Authorized absence. 1. During the time that a state emergency exists following a declaration of such emergency pursuant to section twenty-eight of the executive law, every public officer or employee of this state may request an authorized absence from his or her duties or service as such public officer or employee while engaged in the actual performance of his or her duties as, (a) a volunteer firefighter, or (b) an enrolled member of a volunteer ambulance service pursuant to article thirty of the public health law.

2. Requests for such authorized absence shall be approved by the appropriate supervisor to the extent that such absence would not interfere with proper conduct of governmental functions.

3. As used in this section, the term public officer or employee shall not include officers or employees of municipalities or other political subdivisions of the state.

4. The entire period of the authorized absence granted pursuant to this section shall be excused leave and shall not be charged against any other leave such public officer or employee is otherwise entitled to, and such authorized absence shall include travel both to and from such duties performed in his or her capacity as a volunteer.

5. As used in this section, the term agency shall mean any department, board, bureau, commission, division, office, council, committee or office of the state, a public benefit corporation or public authority at least one of whose members is appointed by the governor.



82-B - Emergency service volunteers; paid leave.

82-b. Emergency service volunteers; paid leave. Notwithstanding any other provisions of law to the contrary, public officers and employees of the state who are certified by the American Red Cross as disaster volunteers shall be granted leave from work with pay to participate in specialized disaster relief operations upon written request for such services by the American Red Cross and upon the approval of the chief administrative officer of the state agency, department or bureau for which the public officer or employee serves. The public officer or employee shall be compensated at his or her regular rate of pay for those regular work hours during which the public officer or employee is absent from work while participating in authorized specialized disaster relief operations. Such leave shall be provided without loss of seniority, compensation, sick leave, vacation leave or other overtime compensation to which the volunteer is otherwise entitled and shall not exceed twenty days in any calendar year.






Title E - (83 - 83-G) POLICE ADVISORY BOARD

83 - Legislative intent.

83. Legislative intent. In the event that municipalities propose a merger of all or part of existing police agencies within counties in establishing a countywide, a part-county or combinations of municipal police agencies, orderly transitional procedures will be required. In such consolidations of the police functions within a county it is necessary to provide a uniform and equitable method for transferring the members of existing police departments into the combined agency structure. Such methods should protect the rights held by present employees in their existing organization.



83-A - Creation of a police advisory board.

83-a. Creation of a police advisory board. Notwithstanding the provisions of section seventy of the civil service law or any other general, special or local law, rule or regulation, in any county, not wholly contained in a city, where the police agencies in such county will be consolidated, the local legislative body of such county, if the new or existing agency is a county police agency, or the local legislative body of the new agency if it be other than a county police agency, shall notify the state civil service commission who shall create a police advisory board. The purposes of such board will be to recommend to the state civil service commission the rank to which present employees would be assigned in the consolidated agency.



83-B - Membership of board.

83-b. Membership of board. The advisory board shall consist of:

(a) A representative of the New York state department of civil service who will serve as secretary to the board. This member will have no vote in the proceedings but shall transmit to findings of the board to the state civil service commission.

(b) The chief executive officer of the civil service agency responsible for the administration of civil service law for the newly organized or enlarged police organization.

(c) The chief executive of the municipality of the newly created or enlarged police organization or his duly designated representative.

(d) 1. Three chiefs of police nominated by the president of the New York state association of chiefs of police, none of whom are involved in the transfer, merger, or creation of the combined agency either directly or indirectly. These members shall have no votes upon matters pertaining to the ranks below that of lieutenant.

2. In matters pertaining to the ranks below that of lieutenant, votes shall be cast by three members of the police conference of the state of New York nominated by the president of the police conference of New York.



83-C - Additional members on board.

83-c. Additional members on board. In addition to the foregoing, the following additional members shall be added to the board depending upon the type of merger involved:

(a) Consolidation of two police agencies. The chief of police of both agencies involved in the consolidation and the chief executive officer of both municipalities involved in the consolidation.

(b) Consolidation of all or a combination of more than two existing police departments in the county. In cases where all or a combination of existing police departments in the county are being merged into a uniform county or part-county police department, then the chiefs of police of the departments involved in the merger shall select from among themselves one member to represent the group. Similarly all the chief executives of the municipalities involved in the merger shall select one of their members to represent the group.

(c) Consolidation of all or a combination of more than two existing police departments in the county and the criminal division of the sheriff's department. In addition to the members of the board previously indicated, there shall be added to the board, the sheriff.

(d) For the purposes of this section, the chief of police means that person who is employed by a municipality on a full-time salaried basis for the express purpose of administering a police department and who has successfully passed a civil service examination for chief of police, and has received such appointment.



83-D - Police advisory board meetings.

83-d. Police advisory board meetings. The board will be convened by the president of the state civil service department, who will indicate the date, time and place of the first meeting. Subsequent meetings will be held in accordance with the majority determination of the board.



83-E - Duties of police advisory board.

83-e. Duties of police advisory board. The board will establish appropriate procedures and policies for the conduct of its affairs and will make its recommendations to the president of the state civil service commission.



83-F - Procedures.

83-f. Procedures. a. In making recommendations for the appropriate rank to which present police officers will be assigned to the consolidated department, consideration will be given to the examination from which the present incumbents received their permanent civil service status, the length of time served in their present position and other related factors which will be established and promulgated by the board.

b. Where there may not be sufficient vacancies in the organization of the consolidated police department for all persons to be assigned to their rank as determined by the board, the board will determine the persons to be selected for existing vacancies in accordance with criteria established by the board. Those persons not selected to the rank to which their previous position has been declared equivalent will be placed on a preferred list for that specific rank. Such persons will have priority in appointment for the next lower rank position in the organization. Such appointment will not affect their status on the preferred list in the higher rank when subsequent vacancies develop.



83-G - Compensation of board members.

83-g. Compensation of board members. No member of the board shall receive any additional compensation from the state of New York or any of its political subdivisions for any services rendered to the board nor any expenses incurred in attendance at board meetings.









Article 6 - (Civil Service) SPECIAL RIGHTS FOR VETERANS AND EXEMPT VOLUNTEER FIREMEN

85 - Additional credit allowed veterans in competitive examinations; preference in retention upon abolition of positions.

85. Additional credit allowed veterans in competitive examinations; preference in retention upon abolition of positions. 1. Definitions. (a) The terms "veteran" and "non-disabled veteran" mean a member of the armed forces of the United States who served therein in time of war, who was honorably discharged or released under honorable circumstances from such service, who is a citizen of the United States or an alien lawfully admitted for permanent residence in the United States and who is a resident of the state of New York at the time of application for appointment or promotion or at the time of retention, as the case may be.

(b) The term "disabled veteran" means a veteran who is certified by the United States veterans' administration or a military department as entitled to receive disability payments upon the certification of such veterans' administration or a military department for a disability incurred by him in time of war and in existence at the time of application for appointment or promotion or at the time of retention, as the case may be. Such disability shall be deemed to be in existence at the time of application for appointment or promotion or at the time of retention, as the case may be, if the certificate of such veterans' administration shall state affirmatively that such veteran has been examined by a medical officer of such veterans' administration on a date within one year of either the date of filing application for competitive examination for original appointment or promotion or the date of the establishment of the resulting eligible list or within one year of the time of retention, as the case may be; that at the time of such examination the war-incurred disability described in such certificate was found to exist; and that such disability is rated at ten per centum or more. Such disability shall also be deemed to be in existence at such time if the certificate of such veterans' administration shall state affirmatively that a permanent stabilized condition of disability exists to an extent of ten per centum or more, notwithstanding the fact that such veteran has not been examined by a medical officer of such veterans' administration within one year of either the time of application for appointment or promotion or the date of filing application for competitive examination for original appointment or promotion, or within one year of the time of retention, as the case may be. The term "disabled veteran" shall also mean:

(1) A veteran who served in world war I, who continued to serve in the armed forces of the United States after the eleventh day of November, nineteen hundred eighteen, and who is certified, as hereinbefore provided, by the United States veterans' administration as receiving disability payments upon the certification of such veterans' administration for a disability incurred by him in such service on or before the second day of July, nineteen hundred twenty-one.

(2) A veteran who served in world war II, who continued to serve in the armed forces of the United States after the second day of September, nineteen hundred forty-five, or who was employed by the War Shipping Administration or Office of Defense Transportation or their agents as a merchant seaman documented by the United States Coast Guard or Department of Commerce, or as a civil servant employed by the United States Army Transport Service (later redesignated as the United States Army Transportation Corps, Water Division) or the Naval Transportation Service; and who served satisfactorily as a crew member during the period of armed conflict, December seventh, nineteen hundred forty-one, to August fifteenth, nineteen hundred forty-five, aboard merchant vessels in oceangoing, i.e., foreign, intercoastal, or coastwise service as such terms are defined under federal law (46 USCA 10301 & 10501) and further to include "near foreign" voyages between the United States and Canada, Mexico, or the West Indies via ocean routes, or public vessels in oceangoing service or foreign waters and who has received a Certificate of Release or Discharge from Active Duty and a discharge certificate, or an Honorable Service Certificate/Report of Casualty, from the Department of Defense, or who served as a United States civilian employed by the American Field Service and served overseas under United States Armies and United States Army Groups in world war II during the period of armed conflict, December seventh, nineteen hundred forty-one through May eighth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions, or who served as a United States civilian Flight Crew and Aviation Ground Support Employee of Pan American World Airways or one of its subsidiaries or its affiliates and served overseas as a result of Pan American's contract with Air Transport Command or Naval Air Transport Service during the period of armed conflict, December fourteenth, nineteen hundred forty-one through August fourteenth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions, and who is certified, as hereinbefore provided, by the United States veterans' administration as receiving disability payments upon the certification of such veterans' administration for a disability incurred by him in such service on or before the date that world war II is declared terminated.

(3) A veteran who served during hostilities participated in by the military forces of the United States subsequent to June twenty-seventh, nineteen hundred fifty, and who continued to serve in the armed forces of the United States after the thirty-first day of January, nineteen hundred fifty-five, and who is certified, as hereinbefore provided, by the United States veterans' administration as receiving disability payments upon the certification of such veterans' administration for a disability incurred by him in such service.

(c) The term "time of war" shall include the following wars and hostilities for the periods and based upon the evidence herein set forth:

(1) World war I, from the sixth day of April, nineteen hundred seventeen, to and including the eleventh day of November, nineteen hundred eighteen.

(2) World war II, from the seventh day of December, nineteen hundred forty-one, to and including the thirty-first day of December, nineteen hundred forty-six.

(3) Hostilities participated in by the military forces of the United States, from the twenty-seventh day of June, nineteen hundred fifty, to and including the thirty-first day of January, nineteen hundred fifty-five.

(4) Hostilities participated in by the military forces of the United States, from the twenty-eighth day of February, nineteen hundred sixty-one to the seventh day of May, nineteen hundred seventy-five.

(5) Hostilities participated in by the military forces of the United States in Lebanon, from the first day of June, nineteen hundred eighty-three to the first day of December, nineteen hundred eighty-seven, as established by receipt of the armed forces expeditionary medal, the navy expeditionary medal, or the marine corps expeditionary medal.

(6) Hostilities participated in by the military forces of the United States in Grenada, from the twenty-third day of October, nineteen hundred eighty-three to the twenty-first day of November, nineteen hundred eighty-three, as established by receipt of the armed forces expeditionary medal, the navy expeditionary medal, or the marine corps expeditionary medal.

(7) Hostilities participated in by the military forces of the United States in Panama, from the twentieth day of December, nineteen hundred eighty-nine to the thirty-first day of January, nineteen hundred ninety, as established by receipt of the armed forces expeditionary medal, the navy expeditionary medal, or the marine corps expeditionary medal.

(8) Hostilities participated in by the military forces of the United States in the Persian Gulf, from the second day of August, nineteen hundred ninety to the end of such hostilities.

(d) The term "time of application for original appointment or promotion" shall mean the date of the establishment of an eligible list resulting from a competitive examination for original appointment or promotion, as the case may be, which date shall be the date on which the term of such eligible list commences.

(e) The term "time of retention" shall mean the time of abolition or elimination of positions.

2. Additional credits in competitive examinations for original appointment or promotion.

(a) On all eligible lists resulting from competitive examinations, the names of eligibles shall be entered in the order of their respective final earned ratings on examination, with the name of the eligible with the highest final earned rating at the head of such list, provided, however, that for the purpose of determining final earned ratings,

(1) Disabled veterans shall be entitled to receive ten points additional in a competitive examination for original appointment and five points additional credit in a competitive examination for promotion, and

(2) Non-disabled veterans shall be entitled to receive five points additional credit in a competitive examination for original appointment and two and one-half points additional credit in a competitive examination for promotion.

(b) Such additional credit shall be added to the final earned rating of such disabled veteran or non-disabled veteran, as the case may be, after he or she has qualified in the competitive examination and shall be granted only at the time of establishment of the resulting eligible list.

3. Application for additional credit; proof of eligibility; establishment of eligible list. Any candidate, believing himself entitled to additional credit in a competitive examination as provided herein, may make application for such additional credit at any time between the date of his application for examination and the date of the establishment of the resulting eligible list. Such candidates shall be allowed a period of not less than two months from the date of the filing of his application for examination in which to establish by appropriate documentary proof his eligibility to receive additional credit under this section. At any time after two months have elapsed since the final date for filing applications for a competitive examination for original appointment or promotion, the eligible list resulting from such examination may be established, notwithstanding the fact that a veteran or disabled veteran who has applied for additional credit has failed to establish his eligibility to receive such additional credit. A candidate who fails to establish, by appropriate documentary proof, his eligibility to receive additional credit by the time an eligible list is established shall not thereafter be granted additional credit on such eligible list.

4. Use of additional credit. (a) Except as herein otherwise provided, no person who has received a permanent original appointment or a permanent promotion in the civil service of the state or of any city or civil division thereof from an eligible list on which he was allowed the additional credit granted by this section, either as a veteran or disabled veteran, shall thereafter be entitled to any additional credit under this section either as a veteran or a disabled veteran.

(b) Where, at the time of establishment of an eligible list, the position of a veteran or disabled veteran on such list has not been affected by the addition of credits granted under this section, the appointment or promotion of such veteran or disabled veteran, as the case may be, from such eligible list shall not be deemed to have been made from an eligible list on which he was allowed the additional credit granted by this section.

(c) If, at the time of appointment from an eligible list, a veteran or disabled veteran is in the same relative standing among the eligibles who are willing to accept appointment as if he had not been granted the additional credits provided by this section, his appointment from among such eligibles shall not be deemed to have been made from an eligible list on which he was allowed such additional credits.

(d) Where a veteran or disabled veteran has been originally appointed or promoted from an eligible list on which he was allowed additional credit, but such appointment or promotion is thereafter terminated either at the end of the probationary term or by resignation at or before the end of the probationary term, he shall not be deemed to have been appointed or promoted, as the case may be, from an eligible list on which he was allowed additional credit, and such appointment or promotion shall not affect his eligibility for additional credit in other examinations.

5. Withdrawal of application; election to relinquish additional credit. An application for additional credit in a competitive examination under this section may be withdrawn by the applicant at any time prior to the establishment of the resulting eligible list. At any time during the term of existence of an eligible list resulting from a competitive examination in which a veteran or disabled veteran has received the additional credit granted by this section, such veteran or disabled veteran may elect, prior to permanent original appointment or permanent promotion, to relinquish the additional credit theretofore granted to him and accept the lower position on such eligible list to which he would otherwise have been entitled; provided, however, that such election shall thereafter be irrevocable. Such election shall be in writing and signed by the veteran or disabled veteran, and transmitted to the state civil service department or the appropriate municipal civil service commission.

6. Roster. The state civil service department and each municipal commission shall establish and maintain in its office a roster of all veterans and disabled veterans appointed or promoted as a result of additional credits granted by this section to positions under its jurisdiction. The appointment or promotion of a veteran or disabled veteran as a result of additional credits shall be void if such veteran or disabled veteran, prior to such appointment or promotion, had been appointed or promoted as a result of additional credits granted by this section.

7. Preference in retention upon the abolition of positions. In the event of the abolition or elimination of any position in the civil service for which eligible lists are established or any position the incumbent of which is encompassed by section eighty-a of this chapter, any suspension, demotion or displacement shall be made in the inverse order of the date of original appointment in the service subject to the following conditions: (1) blind employees shall be granted absolute preference in retention; (2) the date of such original appointment for disabled veterans shall be deemed to be sixty months earlier than the actual date, determined in accordance with section thirty of the general construction law; (3) the date of such original appointment for non-disabled veterans shall be deemed to be thirty months earlier than the actual date, determined in accordance with section thirty of the general construction law; (4) no permanent competitive class employee subject to the jurisdiction of the civil service commission of the city of New York who receives an injury in the line of duty, as defined in this paragraph, which requires immediate hospitalization, and which is not compensable through workmen's compensation may be suspended, demoted or displaced pursuant to section eighty of this chapter within three months of the date of his confinement, provided that medical authorities approved by such commission shall certify that the employee is not able to perform the duties of his position; provided further, that such three-month period may be extended by such commission for additional periods not to exceed one year each upon the certification of medical authorities selected by such commission that the employee is, as a result of his injury, still not able to perform the duties of his position. An injury in the line of duty, as used herein, shall be construed to mean an injury which is incurred as a direct result of the lawful performance of the duties of the position. In determining whether an injury was received in the line of duty, such commission shall require the head of the agency by which the employee is employed to certify that the injury was received as a direct result of the lawful performance of the employee's duties; and (5) the spouse of a veteran with one hundred percent service connected disability shall be deemed to be sixty months earlier than the actual date, determined in accordance with section thirty of the general construction law, provided, the spouse is domiciled with the veteran-spouse and is the head of the household. This section shall not be construed as conferring any additional benefit upon such employee other than a preference in retention. Such employee shall be subject to transfer upon the abolition of his function within his agency or department.

7-a. For the purpose of subdivision seven of this section, the terms "date of original appointment" and "date of original appointment in the service" shall mean, for persons subject to subdivisions one-a and one-c of section eighty of this chapter, the date of original appointment on a permanent basis in the grade or title in the service of the governmental jurisdiction in which such abolition or reduction occurs.

8. Penalty for denial of preference in retention. A refusal to allow the preference in retention provided for in this section to any veteran or disabled veteran, or a reduction of his compensation intended to bring about his resignation shall be deemed a misdemeanor, and any such veteran or disabled veteran shall have a right of action therefor in any court of competent jurisdiction for damages and for righting the wrong.



85-A - Additional credits allowed children and siblings of firefighters, police officers, emergency medical technicians and paramedics killed in the line of duty.

85-a. Additional credits allowed children and siblings of firefighters, police officers, emergency medical technicians and paramedics killed in the line of duty. 1. Additional credit authorized. Additional credits shall be allowed children and siblings of firefighters, police officers, emergency medical technicians and paramedics killed in the line of duty, as "child" and "sibling" in this section in competitive examinations for original appointment. (a) On all eligible lists resulting from competitive examinations, the names of eligible persons shall be entered in the order of their respective final earned ratings on examinations, with the name of the eligible person with the highest final earned ratings at the head of such list, provided, however, that for the purpose of determining final earned ratings, children and siblings of firefighters, police officers, emergency medical technicians and paramedics killed in the line of duty shall be entitled to receive an additional ten points in a competitive examination for original appointment in the same municipality in which his or her parent or sibling has served. For the purposes of this paragraph, a police officer or firefighter shall be deemed to have "served" in a municipality if he or she was employed by, or worked primarily in, that municipality.

(b) Such additional credit shall be added to the final earned rating of such child or sibling, as the case may be, after he or she has qualified in the competitive examination and shall be granted only at the time of establishment of the resulting eligible list.

2. Application for additional credit; proof of eligibility; establishment of eligible list. Any candidate, believing himself or herself entitled to additional credit in a competitive examination as provided in this section, may make application for such additional credit at any time between the date of his or her application for examination and the date of the establishment of the resulting eligible list. Such candidates shall be allowed a period of not less than two months from the date of the filing of his or her application for examination in which to establish by appropriate documentary proof his or her eligibility to receive additional credit under this section. At any time after two months have elapsed since the final date for filing applications for a competitive examination for original appointment, the eligible list resulting from such examination may be established, notwithstanding the fact that a child or sibling who has applied for additional credit has failed to establish his or her eligibility to receive such additional credit. A candidate who fails to establish, by appropriate documentary proof, his or her eligibility to receive additional credit by the time an eligible list is established shall not thereafter be granted additional credit on such eligible list.

3. Use of additional credit. (a) Except as otherwise provided in this subdivision, no person who has received a permanent original appointment in the civil service of the state or of any city or civil division thereof from an eligible list on which he or she was allowed the additional credit granted by this section as a child or sibling, shall thereafter be entitled to any additional credit under this section as a child or sibling.

(b) Where, at the time of establishment of an eligible list, the position of a child or sibling on such list has not been affected by the addition of credits granted under this section, the appointment of such child or sibling from such eligible list shall not be deemed to have been made from an eligible list on which he or she was allowed the additional credit granted by this section.

(c) If, at the time of appointment from an eligible list, a child or sibling is in the same relative standing among the eligible persons who are willing to accept appointment as if he or she had not been granted the additional credits as provided by this section, his or her appointment from such eligible persons shall not be deemed to have been made from an eligible list on which he or she was allowed such additional credits.

(d) Where a child or sibling has been originally appointed from an eligible list on which he or she was allowed such additional credit, but such appointment is thereafter terminated either at the end of the probationary term or by resignation at or before the end of the probationary term, he or she shall not be deemed to have been appointed, as the case may be, from an eligible list on which he or she is allowed additional credit, and such appointment shall not affect his or her eligibility for additional credit in other examinations.

4. Withdrawal of application; election to relinquish additional credit. An application for additional credit in a competitive examination under this section may be withdrawn by the applicant at any time prior to the establishment of the resulting eligible list. At any time during the term of existence of an eligible list resulting from a competitive examination in which a child or sibling has received the additional credit granted by this section, such child or sibling may elect, prior to permanent original appointment, to relinquish the additional credit theretofore granted to him or her and accept the lower position on such eligible list to which he or she would otherwise have been entitled; provided, however, that such election shall thereafter be irrevocable. Such election shall be in writing and signed by the child or sibling, and transmitted to the department or the appropriate municipal civil service commission.

5. Roster. The department and each municipal commission shall establish and maintain in its office a roster of all such children or siblings appointed as a result of additional credits granted by this section to positions under its jurisdiction. The appointment of a child or sibling as a result of additional credits shall be void if such child or sibling, prior to such appointment, had been appointed as a result of additional credits granted by this section.



85-B - Additional credits allowed children and siblings of firefighters and police officers killed in the line of duty.

85-b. Additional credits allowed children and siblings of firefighters and police officers killed in the line of duty. 1. Definition. As used in this section, "killed in the line of duty" shall mean having died in the performance of duty as the natural and proximate result of the World Trade Center attack on September eleventh, two thousand one or as the natural and proximate result of participation in the rescue effort that was conducted in response to such attack.

2. Additional credit authorized. Additional credits shall be allowed children and siblings of firefighters and police officers killed in the line of duty in competitive examinations for original appointment. (a) On all eligible lists resulting from competitive examinations, the names of eligible persons shall be entered in the order of their respective final earned ratings on examinations, with the name of the eligible person with the highest final earned ratings at the head of such list, provided, however, that for the purpose of determining final earned ratings, children and siblings of firefighters and police officers killed in the line of duty shall be entitled to receive an additional ten points in a competitive examination for original appointment in the same municipality in which his or her parent or sibling has served.

(b) Such additional credit shall be added to the final earned rating of such child or sibling, as the case may be, after he or she has qualified in the competitive examination and shall be granted only at the time of establishment of the resulting eligible list.

3. Application for additional credit; proof of eligibility; establishment of eligible list. Any candidate, believing himself or herself entitled to additional credit in a competitive examination as provided in this section, may make application for such additional credit at any time between the date of his or her application for examination and the date of the establishment of the resulting eligible list. Such candidates shall be allowed a period of not less than two months from the date of the filing of his or her application for examination in which to establish by appropriate documentary proof his or her eligibility to receive additional credit under this section. At any time after two months have elapsed since the final date for filing applications for a competitive examination for original appointment, the eligible list resulting from such examination may be established, notwithstanding the fact that a child or sibling who has applied for additional credit has failed to establish his or her eligibility to receive such additional credit. A candidate who fails to establish, by appropriate documentary proof, his or her eligibility to receive additional credit by the time an eligible list is established shall not thereafter be granted additional credit on such eligible list.

4. Use of additional credit. (a) Except as otherwise provided in this subdivision, no person who has received a permanent original appointment in the civil service of the state or of any city or civil division thereof from an eligible list on which he or she was allowed the additional credit granted by this section as a child or sibling, shall thereafter be entitled to any additional credit under this section as a child or sibling.

(b) Where, at the time of establishment of an eligible list, the position of a child or sibling on such list has not been affected by the addition of credits granted under this section, the appointment of such child or sibling from such eligible list shall not be deemed to have been made from an eligible list on which he or she was allowed the additional credit granted by this section.

(c) If, at the time of appointment from an eligible list, a child or sibling is in the same relative standing among the eligible persons who are willing to accept appointment as if he or she had not been granted the additional credits as provided by this section, his or her appointment from such eligible persons shall not be deemed to have been made from an eligible list on which he or she was allowed such additional credits.

(d) Where a child or sibling has been originally appointed from an eligible list on which he or she was allowed such additional credit, but such appointment is thereafter terminated either at the end of the probationary term or by resignation at or before the end of the probationary term, he or she shall not be deemed to have been appointed, as the case may be, from an eligible list on which he or she is allowed additional credit, and such appointment shall not affect his or her eligibility for additional credit in other examinations.

5. Withdrawal of application; election to relinquish additional credit. An application for additional credit in a competitive examination under this section may be withdrawn by the applicant at any time prior to the establishment of the resulting eligible list. At any time during the term of existence of an eligible list resulting from a competitive examination in which a child or sibling has received the additional credit granted by this section, such child or sibling may elect, prior to permanent original appointment, to relinquish the additional credit theretofore granted to him or her and accept the lower position on such eligible list to which he or she would otherwise have been entitled; provided, however, that such election shall thereafter be irrevocable. Such election shall be in writing and signed by the child or sibling, and transmitted to the department or the appropriate municipal civil service commission.

6. Roster. The department and each municipal commission shall establish and maintain in its office a roster of all such children and siblings appointed as a result of additional credits granted by this section to positions under its jurisdiction. The appointment of a child or sibling as a result of additional credits shall be void if such child or sibling, prior to such appointment, had been appointed as a result of additional credits granted by this section.



85-C - Additional credits allowed the children and siblings of emergency medical technicians and paramedics killed in the line of duty.

85-c. Additional credits allowed the children and siblings of emergency medical technicians and paramedics killed in the line of duty. 1. Definitions. (a) As used in this section, "killed in the line of duty" shall mean having died in the performance of duty as the natural and proximate result of the World Trade Center attack on September eleventh, two thousand one or as the natural and proximate result of participation in the rescue effort that was conducted in response to such attack.

(b) As used in this section "emergency medical technician" shall mean a person who was employed by the city of New York or by the New York city health and hospitals corporation in a title whose duties are those of an emergency medical technician or advanced emergency medical technician (as those terms are defined in section three thousand one of the public health law), or in a title whose duties require the supervision of employees whose duties are those of an emergency medical technician or advanced emergency medical technician (as those terms are defined in section three thousand one of the public health law).

2. Additional credit authorized. Additional credits shall be allowed children and siblings of emergency medical technicians killed in the line of duty in competitive examinations for original appointment.

(a) On all eligible lists resulting from competitive examinations, the names of eligible persons shall be entered in the order of their respective final earned ratings on examinations, with the name of the eligible person with the highest final earned ratings at the head of such list; provided, however, that for the purpose of determining final earned ratings, children and siblings of emergency medical technicians killed in the line of duty shall be entitled to receive an additional ten points in a competitive examination for original appointment in the same municipality in which his or her parent or sibling has served.

(b) Such additional credit shall be added to the final earned rating of such child or sibling, as the case may be, after he or she has qualified in the competitive examination and shall be granted only at the time of establishment of the resulting eligible list.

3. Application for additional credit; proof of eligibility; establishment of eligible list. Any candidate, believing himself or herself entitled to additional credit in a competitive examination as provided in this section, may make application for such additional credit at any time between the date of his or her application for examination and the date of the establishment of the resulting eligible list. Such candidates shall be allowed a period of not less than two months from the date of the filing of his or her application for examination in which to establish by appropriate documentary proof his or her eligibility to receive additional credit under this section. At any time after two months have elapsed since the final date for filing applications for a competitive examination for original appointment, the eligible list resulting from such examination may be established, notwithstanding the fact that a child or sibling who has applied for additional credit has failed to establish his or her eligibility to receive such additional credit. A candidate who fails to establish, by appropriate documentary proof, his or her eligibility to receive additional credit by the time an eligible list is established shall not thereafter be granted additional credit on such eligible list.

4. Use of additional credit. (a) Except as otherwise provided in this subdivision, no person who has received a permanent original appointment in the civil service of the state or of any city or civil division thereof from an eligible list on which he or she was allowed the additional credit granted by this section as a child or sibling, shall thereafter be entitled to any additional credit under this section as a child or sibling.

(b) Where, at the time of establishment of an eligible list, the position of a child or sibling on such list has not been affected by the addition of credits granted under this section, the appointment of such child or sibling from such eligible list shall not be deemed to have been made from an eligible list on which he or she was allowed the additional credit granted by this section.

(c) If, at the time of appointment from an eligible list, a child or sibling is in the same relative standing among the eligible persons who are willing to accept appointment as if he or she had not been granted the additional credits as provided by this section, his or her appointment from such eligible persons shall not be deemed to have been made from an eligible list on which he or she was allowed such additional credits.

(d) Where a child or sibling has been originally appointed from an eligible list on which he or she was allowed such additional credit, but such appointment is thereafter terminated either at the end of the probationary term or by resignation at or before the end of the probationary term, he or she shall not be deemed to have been appointed, as the case may be, from an eligible list on which he or she is allowed additional credit, and such appointment shall not affect his or her eligibility for additional credit in other examinations.

5. Withdrawal of application; election to relinquish additional credit. An application for additional credit in a competitive examination under this section may be withdrawn by the applicant at any time prior to the establishment of the resulting eligible list. At any time during the term of existence of an eligible list resulting from a competitive examination in which a child or sibling has received the additional credit granted by this section, such child or sibling may elect, prior to permanent original appointment, to relinquish the additional credit theretofore granted to him or her and accept the lower position on such eligible list to which he or she would otherwise have been entitled; provided, however, that such election shall thereafter be irrevocable. Such election shall be in writing and signed by the child or sibling, and transmitted to the department or the appropriate municipal civil service commission.

6. Roster. The department and each municipal commission shall establish and maintain in its office a roster of all such children and siblings appointed as a result of additional credits granted by this section to positions under its jurisdiction. The appointment of a child or sibling as a result of additional credits shall be void if such child or sibling, prior to such appointment, had been appointed as a result of additional credits granted by this section.



86 - Transfer of veterans or exempt volunteer firemen upon abolition of positions.

86. Transfer of veterans or exempt volunteer firemen upon abolition of positions. If the position in the non-competitive or in the labor class held by any honorably discharged veteran of the armed forces of the United States who served therein in time of war as defined in section eighty-five of this chapter, or by an exempt volunteer fireman as defined in the general municipal law, shall become unnecessary or be abolished for reasons of economy or otherwise, the honorably discharged veteran or exempt volunteer fireman holding such position shall not be discharged from the public service but shall be transferred to a similar position wherein a vacancy exists, and shall receive the same compensation therein. It is hereby made the duty of all persons clothed with the power of appointment to make such transfer effective. The right to transfer herein conferred shall continue for a period of one year following the date of abolition of the position, and may be exercised only where a vacancy exists in an appropriate position to which transfer may be made at the time of demand for transfer. Where the positions of more than one such veteran or exempt volunteer fireman are abolished and a lesser number of vacancies in similar positions exist to which transfer may be made, the veterans or exempt volunteer firemen whose positions are abolished shall be entitled to transfer to such vacancies in the order of their original appointment in the service. Nothing in this section shall be construed to apply to the position of private secretary, cashier or deputy of any official or department. This section shall have no application to persons encompassed by section eighty-a of this chapter.



87 - Prohibition against disqualification on account of age or disability.

87. Prohibition against disqualification on account of age or disability. A veteran or disabled veteran shall not be disqualified from holding any position in the civil service on account of age, except for positions for which age limitations are specifically authorized or prescribed by law, provided such age does not render him incompetent to perform the duties of the position applied for. A disabled veteran shall not be disqualified from holding any position in the civil service by reason of a war-incurred disability, provided such disability does not render him incompetent to perform the duties of the position applied for.



88 - Prohibition against discrimination against public employees serving in the armed forces.

88. Prohibition against discrimination against public employees serving in the armed forces. No public employer, as defined in subdivision six of section two hundred one of this chapter, shall deny employment, re-employment or any benefit of employment to any person or employee based on prospective, current or past enlistment, appointment or commission with the armed forces of the United States. Such person or employee shall be afforded full enforcement rights under the laws of this state and of the United States, including the Federal Uniformed Services Employment and Reemployment Rights Act of 1994.






Article 7 - ENFORCEMENT; PROHIBITIONS; PENALTIES

Title A - (95 - 97) DUTIES OF PUBLIC OFFICERS; WAIVERS OF RIGHTS

95 - Duties of public officers.

95. Duties of public officers. It shall be the duty of all officers of the state of New York or of any civil division or city thereof to conform to and comply with and to aid in all proper ways in carrying into effect the provisions of this chapter, and the rules and regulations prescribed thereunder. No officer or officers having the power of appointment or employment shall appoint or select any person for appointment, employment, promotion or reinstatement except in accordance with the provisions of this chapter and the rules and regulations established thereunder. Any person employed or appointed contrary to the provisions of this chapter or of the rules and regulations established thereunder shall be paid by the officer or officers so employing or appointing, or attempting to employ or appoint him, the compensation agreed upon for any services performed under such appointment or employment or, in case no compensation is agreed upon, the actual value of such services and any necessary expenses incurred in connection therewith, and shall have a cause of action against such officer or officers for such sum and for the costs of the action. No public officer shall be reimbursed by the state or any of its civil divisions for any sums so paid or recovered in any such action.



96 - Waiver of rights.

96. Waiver of rights. No public officer nor any employee acting for a public officer shall require a candidate for employment to sign any document whereby such candidate for employment waives any right or rights accruing to him under this chapter.



97 - Reports of appointing officers; official roster.

97. Reports of appointing officers; official roster. 1. No person shall be appointed to or be employed in any position in the classified service of the state or of any civil division thereof, for which rules have been established pursuant to the provisions of this chapter, until he has passed an examination or is exempted from such examination in conformity with the provisions of this chapter or the rules established thereunder. It shall be the duty of each appointing officer of the state or of any civil division thereof to report to the state civil service department or municipal commission having jurisdiction, forthwith upon such appointment or employment, the name of such appointee or employee, the title and character of his office or employment, the date of the commencement of service by virtue thereof and the salary or compensation thereof, and to report from time to time and upon the date of official action in or knowledge of each case, any separation of a person from the service, or other change therein, and such other information as such civil service department or municipal commission may require in order to keep the roster hereinafter mentioned.

2. The civil service department and each municipal commission shall maintain an official roster of the classified service under its jurisdiction. Such roster shall contain in detail the employment history of each employee, showing each change of status or compensation from the time he enters service until he separates from service, except that it shall not be necessary to enter in such roster the compensation or changes in compensation of an employee holding a position classified pursuant to article eight of this chapter or classified by a municipal commission and listed in a salary grade plan containing titles and specific ranges of salary for each title duly adopted by a municipality or agency under the jurisdiction of such municipal commission.

3. The department shall maintain records documenting the employment of persons pursuant to contracts for consulting services issued by state agencies as defined in subdivision seventeen of section eight of the state finance law. No later than one hundred eighty days after the end of each fiscal year, the department shall submit to the governor, the senate finance committee, the assembly ways and means committee and the department of audit and control a report summarizing the following information for each state agency:

a. the number of contract employees performing such consulting services; and

b. the types of services provided by such contract employees.






Title B - (100 - 102) CERTIFICATION OF PAYROLLS; COURT ACTIONS

100 - Certification of payrolls.

100. Certification of payrolls. 1. Payroll certification required. (a) Except as otherwise provided in this section, no disbursing or auditing officer of the state or of any civil division thereof shall approve or pay or take any part in approving or paying any salary or compensation for personal service to any person holding an office or position in the classified service unless the voucher or payroll therefor bears the certificate of the civil service department or municipal commission having jurisdiction that the persons named therein are employed in their respective positions in accordance with law and rules made pursuant to law. The certificate of municipal commissions shall also include a statement of membership in an appropriate retirement system where such membership is mandatory. Such certificate may be executed for and on behalf of such department or commission, as the case may be, by an officer or employee thereof duly designated in writing for that purpose. Such certificate may, for cause, be withheld from an entire payroll or from any item or items therein. If the department or municipal commission finds that any person has been promoted, transferred, assigned, reinstated or otherwise employed in violation of this chapter or rules made pursuant thereto, it shall so notify the appropriate disbursing and auditing officers who thereafter shall not pay or approve the payment of any salary or compensation to such person; and nothing contained in this section shall be construed to authorize any officer to approve or pay salary or compensation to any person contrary to such a notice. If, however, permission is granted by the department to a state agency or state department to certify directly to the department of audit and control that the persons named in the certification are employed in their respective positions in accordance with law and rules made pursuant to law, the department need not certify any voucher or payroll but may at any time thereafter examine such payroll or voucher and revoke any previous certification not made in accordance with such law and rules. Revocation of any such certification shall, in any action against the appointing officer under section one hundred two of this chapter, be presumptive evidence that such certification was improper in the respects not held to be proper by the department.

(b) The certificate of the civil service department or appropriate municipal commission shall not be required in advance of the audit and payment of salary or compensation to temporary laborers if the appointing officer certifies that the temporary laborers named in the payroll or account therefor have been appointed or employed in accordance with law and rules made pursuant thereto, but in such case such payroll or account shall be submitted within two calendar months after certification by the appointing officer for further certification by the department or appropriate municipal commission that the appointing officer's certification was in whole or in part proper. Refusal of the department or municipal commission to certify, within thirty days of receipt of such payroll or account, that the certification by the appointing officer was in all respects proper shall, in any action against such appointing officer under section one hundred two of this chapter, be presumptive evidence that such certification was improper in the respects not certified as proper by the department or municipal commission. The department may include temporary laborers employed by a state agency or state department within permission granted pursuant to paragraph (a) of this subdivision for direct certification to the department of audit and control, subject to the terms for investigation and revocation of such certification contained in such paragraph. The term "temporary laborers", as used herein, means persons in the labor class and skilled laborers in the non-competitive class who are employed temporarily on work of repairs, maintenance and construction, and who do not constitute part of the regular force of a department or institution.

(c) Any person entitled to be certified as provided herein and refused such certificate, or from whom salary or compensation is otherwise unlawfully withheld, may maintain a proceeding under article seventy-eight of the civil practice law and rules to compel the issuance of such certificate or the payment of such salary, or both, as the case may be.

(d) Nothing contained in this section shall be construed to prevent the award of a money remedy for the violation of a provision of a collective bargaining agreement prohibiting the assignment of employees to duties substantially different from those appropriate to the title to which the employees are certified. This subdivision may be supplemented, modified or replaced by provisions of collective bargaining agreements negotiated between the state and an employee organization pursuant to article fourteen of this chapter.

(e) Nothing contained in this section shall be construed to prevent the payment of a money remedy, which shall be for a period no longer than forty-five days prior to the filing of a grievance, pursuant to executive order forty-two, dated October fourteenth, nineteen hundred seventy, and title nine, part five hundred sixty, official compilation of codes, rules and regulations of the state of New York in resolution of the assignment of employees to duties substantially different from those appropriate to the title to which the employees are certified. The issuance of such a money remedy shall also contain a cease and desist order from continuation of the assignment of such substantially different duties to the employee involved.

(f) Notwithstanding the provisions of paragraph (a) of this subdivision, in cities with a population of one million or more, the municipal civil service commission may grant permission to a city agency or department to certify directly to the disbursing or auditing officer of such city that the persons named in the certification are employed in their respective positions in accordance with applicable law and rules. In such cases, the municipal civil service commission need not certify any voucher or payroll but may at any time thereafter examine such payroll or voucher and revoke any previous certification not made in accordance with such law and rules. Revocation of such certification shall, in any action against the appointing officer pursuant to section one hundred two of this title, be presumptive evidence that such certification was improper in the respects not held to be proper by the municipal civil service commission.

2. Extended certifications. (a) The state civil service commission or any municipal commission may, by rule, provide that certification of payrolls of employees of any agency, authority or civil division under its jurisdiction may be made annually or semi-annually as of the date or dates specified in such rules provided, however, that on and after July first, nineteen hundred sixty-one, each such commission shall be deemed to have adopted a rule providing for annual certification as of the first full payroll period of the fiscal year of such agency, authority or civil division, except for such periods after such date during which a rule or requirement of such commission shall be operative which provides for other certifications, or dates therefor, consistent with the provisions of this section. Any such certification shall remain in effect until the next certification required by such rules, except as to officers or employees appointed or reinstated after such certification was made, or officers or employees whose status or salary or compensation is changed after the last certification of a payroll containing their names. In such cases the names of such officers and employees shall be submitted for certification on the first payroll on which they appear under such appointment, reinstatement, or other new status or salary or compensation; provided, however, that in the case of school districts other than city school districts, pending such certification by the department or commission as to persons not so previously certified, audit and payment of salary or compensation may be made for a period not exceeding two calendar months after the appointment, reinstatement or other change of status or salary or compensation of such persons if notice thereof in writing is forwarded to the civil service department within fifteen calendar days after such appointment, reinstatement or other change of status or salary or compensation occurs.

(b) In lieu of the procedure authorized by paragraph (a) of this subdivision the civil service department, with respect to the officers and employees of any department or agency of the state or any public authority, may issue certificates hereunder on an extended basis without time limitation or, in the case of employments subject to a time limitation, for such limited period as may be applicable. No further certification shall be necessary for the payment of compensation to any such person so long as his status remains unchanged and during the stated limited period, if any, of his employment. The civil service department, however, may at any time examine the payroll of such department, agency or authority for any pay period, and shall examine such a payroll at least once each year to determine that all persons employed in such department, agency or authority are employed in accordance with law and rules.

(c) Notwithstanding the provisions of this subdivision or of any rules adopted hereunder, the civil service department or a municipal commission may, at any time, require any such agency, authority or civil division under its jurisdiction to submit payrolls or accounts for certification in accordance with the provisions of subdivision one of this section.

3. Certifications for certain positions in state service. Notwithstanding the provisions of this section, the civil service department, in any certificate issued pursuant to this section with respect to the employment of a person in a position classified pursuant to article eight of this chapter, shall not be required or deemed to attest that the salary or rate of compensation indicated for such person is that to which he is eligible or entitled pursuant to law. When an extended certification has been made with respect to the employment of a person in such a position, a new certification shall not be required solely because of a change in the salary or rate of compensation of such person.

4. Waiver of certification requirement for certain special or emergency employments. The president of the state civil service commission may except from the application of this section persons employed by a state agency or public authority for a period not exceeding ten days to render special or emergency service not customarily performed by the regular employees of such agency or public authority.

5. Limitation upon the certification of payrolls. Solely for the purposes of this section and in the absence of fraud, an employee having completed the applicable probationary period and holding a position in the classified service of a civil service division by appointment or promotion for at least three years shall be presumed to have been duly appointed or promoted. After such time, neither the state civil service commission nor a municipal commission shall withhold certification of such employee on a payroll or voucher by reason of a violation of this chapter or rules made pursuant thereto. The provisions of this subdivision shall not apply in cities with a population of one million or more.



101 - Misdemeanor to pay salary or compensation for which certification has been refused.

101. Misdemeanor to pay salary or compensation for which certification has been refused. Any officer who shall wilfully pay or authorize the payment of salary or compensation to any person in the classified service with knowledge that the state civil service department or appropriate municipal civil service commission has refused to certify the payroll, estimate or account of such person, or after due notice from such department or commission that such person has been appointed, employed, transferred, assigned to perform duties or reinstated in violation of any of the provisions of this chapter or the rules established thereunder, shall be guilty of a misdemeanor.



102 - Court proceedings.

102. Court proceedings. 1. Action to restrain illegal payment of salary or compensation. Any taxpayer as defined in subdivision two hereof shall have the right to bring an action in the supreme court to declare illegal or restrain payment of salary or compensation to any person appointed to or holding any office, place or employment in violation of any of the constitutions or provisions of this chapter, and such right shall not be limited or denied by reason of the fact that said office, place or employment shall have been classified as, or determined to be, not subject to competitive examination; provided, however, that any judgment or injunction granted or made in any such action shall be prospective only, and shall not affect payments already made or due to such persons by the proper disbursing officers in accordance with the civil service rules in force at the time of such payments.

2. Action to recover sums illegally paid from appointing and fiscal officers. Any sums paid contrary to the provisions of section one hundred of this chapter may be recovered from any officer or officers by whom the person or persons receiving the same were appointed in violation of the provisions of law and of the rules made in pursuance of law, or any officer signing or countersigning or authorizing the signing or countersigning of any warrant for the payment of the same, and from the sureties on the official bond of such officer or officers in an action in the supreme court maintained by a citizen resident of the state, who is assessed for and is liable to pay, or within one year before the commencement of the action has paid a tax therein, or by the state civil service commission or the municipal civil service commission having jurisdiction. It shall be the duty of the attorney general or of the appropriate law officer of the civil division wherein such sums were illegally paid, to prosecute such action upon the request of the state civil service commission or department or the municipal civil service commission having jurisdiction as the case may be. All moneys recovered in any such action shall, when collected, be paid into the treasury of the state or the civil division, as the case may be, except that if such action is maintained by a taxpayer, he shall be entitled to receive for his own use the taxable costs of such action.

3. Action to enjoin violation of the civil service law. The state civil service commission or the municipal civil service commission having jurisdiction, as the case may be, may maintain an action in the supreme court to enjoin any violation of the civil service law or the rules established thereunder, and for such incidental relief as may be necessary. It shall be the duty of the attorney general, or of the appropriate law officer of the civil division wherein such violation occurs, as the case may be, to commence and maintain such action upon the request of the state civil service commission or the municipal civil service commission having jurisdiction, as the case may be.






Title C - (105 - 107) PROHIBITION AGAINST CERTAIN ACTIVITIES BY OFFICERS AND EMPLOYEES; PENALTIES

105 - Subversive activities; disqualification.

105. Subversive activities; disqualification. 1. Ineligibility of persons advocating overthrow of government by force or unlawful means. No person shall be appointed to any office or position in the service of the state or of any civil division thereof, nor shall any person employed in any such office or position be continued in such employment, nor shall any person be employed in the public service as superintendent, principal or teacher in a public school or academy or in a state college or any other state educational institution who:

(a) by word of mouth or writing wilfully and deliberately advocates, advises or teaches the doctrine that the government of the United States or of any state or of any political subdivision thereof should be overthrown or overturned by force, violence or any unlawful means; or

(b) prints, publishes, edits, issues or sells, any book, paper, document or written or printed matter in any form, containing or advocating, advising or teaching the doctrine that the government of the United States or of any state or of any political subdivision thereof should be overthrown by force, violence or any unlawful means, and who advocates, advises, teaches, or embraces the duty, necessity or propriety of adopting the doctrine contained therein; or

(c) organizes or helps to organize or becomes a member of any society or group of persons which teaches or advocates that the government of the United States or of any state or of any political subdivision thereof shall be overthrown by force or violence, or by any unlawful means.

For the purposes of this section, membership in the communist party of the United States of America or the communist party of the state of New York shall constitute prima facie evidence of disqualification for appointment to or retention in any office or position in the service of the state or of any city or civil division thereof.

2. A person dismissed or declared ineligible pursuant to this section may within four months of such dismissal or declaration of ineligibility be entitled to petition for an order to show cause signed by a justice of the supreme court, why a hearing on such charges should not be had. Until the final judgment on said hearing is entered, the order to show cause shall stay the effect of any order of dismissal or ineligibility based on the provisions of this section; provided, however, that during such stay a person so dismissed shall be suspended without pay, and if the final determination shall be in his favor he shall be restored to his position with pay for the period of such suspension less the amount of compensation which he may have earned in any other employment or occupation and any unemployment insurance benefits he may have received during such period. The hearing shall consist of the taking of testimony in open court with opportunity for cross examination. The burden of sustaining the validity of the order of dismissal or ineligibility by a fair preponderance of the credible evidence shall be upon the person making such dismissal or order of ineligibility.

3. Removal for treasonable or seditious acts or utterances. A person in the civil service of the state or of any civil division thereof shall be removable therefrom for the utterance of any treasonable or seditious word or words or the doing of any treasonable or seditious act or acts while holding such position. For the purpose of this subdivision, a treasonable word or act shall mean "treason", as defined in the penal law; a seditious word or act shall mean "criminal anarchy" as defined in the penal law.



106 - Misdemeanor to obstruct civil service rights; false representation; impersonation.

106. Misdemeanor to obstruct civil service rights; false representation; impersonation. Any commissioner, or examiner, or any other person who shall wilfully, alone or in cooperation with other persons, defeat, deceive or obstruct any person in respect of his or her right of examination, registration, certification, appointment, promotion or reinstatement, pursuant to the provisions of this chapter or the rules or regulations established thereunder or who shall wilfully and falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified pursuant to the provisions of this chapter, or aid in so doing, or who shall wilfully make any false representations concerning the same, or concerning the person examined, or who shall wilfully furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified, or to be examined, registered or certified, or who shall impersonate any other person, or permit or aid in any manner any other person to impersonate him, in connection with any registration or application or request to be registered, shall for each offense be deemed guilty of a misdemeanor.



107 - Prohibition against certain political activities; improper influence.

107. Prohibition against certain political activities; improper influence. 1. Recommendations based on political affiliations. No recommendation or question under the authority of this chapter shall relate to the political opinions or affiliations of any person whatever; and no appointment or selection to or removal from an office or employment within the scope of this chapter or the rules established thereunder, shall be in any manner affected or influenced by such opinions or affiliations. No person in the civil service of the state or of any civil division thereof is for that reason under any obligation to contribute to any political fund or to render any political service, and no person shall be removed or otherwise prejudiced for refusing so to do. No person in the said civil service shall discharge or promote or reduce, or in any manner change the official rank or compensation of any other person in said service, or promise or threaten so to do, for giving or withholding or neglecting to make any contribution of money or service or any other valuable thing for any political purpose. No person in said service shall use his official authority or influences to coerce the political action of any person or body or to interfere with any election.

2. Inquiry concerning political affiliations. No person shall directly or indirectly ask, indicate or transmit orally or in writing the political affiliations of any employee in the civil service of the state or of any civil division thereof or of any person dependent upon or related to such an employee, as a test of fitness for holding office. A violation of this subdivision shall be deemed a misdemeanor and conviction thereof shall subject the person convicted to a fine of not less than one hundred dollars nor more than five hundred dollars or to imprisonment for not less than thirty days nor more than six months, or to both such fine and imprisonment. Nothing herein contained shall be construed to prevent or prohibit inquiry concerning the activities, affiliation or membership of any applicant or employee in any group or organization which advocates that the government of the United States or of any state or of any political subdivision thereof should be overturned by force, violence or any unlawful means.

3. Political assessments. No officer or employee of the state or any civil division thereof shall, directly or indirectly, use his authority or official influence to compel or induce any other officer or employee of the state or any civil division thereof, to pay or promise to pay any political assessment, subscription or contribution. Every officer or employee who may have charge or control in any building, office or room occupied for any governmental purpose is hereby authorized to prohibit the entry of any person, and he shall not knowingly permit any person to enter the same for the purpose of making, collecting, receiving or giving notice therein, of any political assessment, subscription or contribution; and no person shall enter or remain in any such office, building or room, or send or direct any letter or other writing thereto, for the purpose of giving notice of, demanding or collecting a political assessment; nor shall any person therein give notice of, demand, collect or receive any such assessment, subscription or contribution. No person shall prepare or take any part in preparing any political assessment, subscription or contribution with the intent that the same shall be sent or presented to or collected of any officer or employee subject to the provisions of this chapter, and no person shall knowingly send or present any political assessment, subscription or contribution to or request its payment of any said officer or employee. Any person violating any provision of this subdivision shall be guilty of a misdemeanor.

4. Prohibition against promise of influence. Any person, who while holding any public office, or in nomination for, or while seeking a nomination or appointment for any public office, shall corruptly use or promise to use, whether directly or indirectly, any official authority or influence, whether then possessed or merely anticipated, in the way of conferring upon any person, or in order to secure or aid any person in securing any office or public employment, or any nomination, confirmation, promotion or increase of salary, upon the consideration that the vote or political influence or action of the last-named person, or any other, shall be given or used in behalf of any candidate, officer or party, or upon any other corrupt condition or consideration, shall be deemed guilty of bribery or an attempt at bribery. Any public officer, or any person having or claiming to have any authority or influence for or affecting the nomination, public employment, confirmation, promotion, removal, or increase or decrease of salary of any public officer, who shall corruptly use, or promise, or threaten to use any such authority or influence, directly or indirectly in order to coerce or persuade the vote or political action of any citizen or the removal, discharge or promotion of any officer or public employee, or upon any other corrupt consideration, shall also be guilty of bribery or of an attempt at bribery. Every person found guilty of such bribery, or an attempt to commit the same, as aforesaid, shall, upon conviction thereof, be liable to be punished by a fine of not less than one hundred dollars nor more than three thousand dollars, or to imprisonment for not less than ten days nor more than two years, or to both such fine and imprisonment in the discretion of the court.

5. Violation of this section. Complaints alleging a violation of this section by a statewide elected official or a state officer or employee, as defined in section seventy-three of the public officers law, may be directed to the commission on public integrity.









Article 8 - CLASSIFICATION AND COMPENSATION OF STATE EMPLOYEES

Title A - (115 - 123) CLASSIFICATION AND ALLOCATION OF POSITIONS

115 - Policy of the state.

115. Policy of the state. In order to attract unusual merit and ability to the service of the state of New York, to stimulate higher efficiency among the personnel, to provide skilled leadership in administrative departments, to reward merit and to insure to the people and the taxpayers of the state of New York the highest return in services for the necessary costs of government, it is hereby declared to be the policy of the state to provide equal pay for equal work, and regular increases in pay in proper proportion to increase of ability, increase of output and increase of quality of work demonstrated in service.



116 - Classification defined.

116. Classification defined. The terms "classification", "reclassification", "classify", and "reclassify" where used in this article refer to position classification as defined in section two of this chapter, unless otherwise expressly stated or unless the context requires a different meaning.



117 - Classification and compensation division.

117. Classification and compensation division. There shall be a classification and compensation division in the department of civil service. The head of such division shall be a director who shall be in the competitive class of the classified civil service. The director and employees of such division shall be appointed by the president of the civil service commission.



118 - Powers and duties of the director of classification and compensation.

118. Powers and duties of the director of classification and compensation. 1. General powers and duties. (a) The director of the classification and compensation division shall be charged generally with the duty and shall have the power

(1) to classify and reclassify all positions in the classified civil service of the state;

(2) to allocate and reallocate to an appropriate salary grade specified in section one hundred thirty of this article all positions in the competitive and non-competitive classes of the classified civil service of the state, except temporary, part-time or seasonal positions, and positions the salaries of which are otherwise specifically set forth in a statute.

(b) The director may allocate and reallocate to an appropriate salary grade specified in section one hundred thirty of this article, part-time, temporary and seasonal positions and positions in the labor class.

(c) The principle of fair and equal pay for similar work shall be followed in the classification and reclassification and the allocation and reallocation of positions pursuant to this article and all positions having the same title shall be allocated to the same salary grade.

2. Specific powers and duties. In addition to those elsewhere prescribed, the director shall have the following powers and duties:

(a) To ascertain and record the duties and responsibilities of all positions in the classified civil service of the state, establish adequate specifications showing the qualifications for and the nature and extent and scope of the duties and responsibilities of such positions, and assign uniform titles to positions that are so substantially similar in the essential character and scope of their duties and responsibilities and in the qualification requirements thereof that the same descriptive title may be used to designate them; that the same qualifications for appointment thereto may be reasonably required; that the same tests of fitness may be established, and that the same rate of compensation may be reasonably applied.

(b) To investigate all matters affecting the classification and compensation of positions, to hear and determine all complaints and grievances with respect to the classification and compensation of positions, and from time to time review the duties, responsibilities, qualification requirements and compensation of positions and to make such revisions in the classification or compensation of positions as changes in the state service may require.

3. Departmental cooperation. The director, and the state civil service commission may request from any state department or agency such assistance as either may require, and each such department or agency shall make available, upon such request, any of its personnel and facilities.



120 - Applications and appeals.

120. Applications and appeals. 1. Applications to director. Any employee occupying a position, the title or salary grade of which is subject to the jurisdiction of the director of the classification and compensation division, and any appointing officer, with respect to any such position or positions in his department or agency, may apply to the director, on a form prescribed and furnished by him, for a review and change of the classification or allocation of such positions. Such employee or appointing officer or their representatives shall be afforded a reasonable opportunity to present facts in support of or in relation to such application at a time and in such manner as may be specified by the director. The director shall examine and review any such application and may make such changes in classification or allocation as may be just and equitable. The director shall have the power to designate an officer or employee of the division to conduct a hearing with relation to any application for such reclassification or reallocation and to report to the director thereon.

2. Appeals to the state civil service commission. Any employee or appointing officer aggrieved by a determination of the director may appeal from such determination to the state civil service commission. Such appeal must be made within sixty days after receipt of written notice of such determination. Such employee or appointing officer or their representatives shall be afforded an opportunity to present facts and arguments in support of or in relation to such appeal at a time and place and in such manner as may be prescribed by the commission. The commission shall examine and review such appeal and make such changes in classification or allocation as may be just and equitable. Determinations of the commission shall be transmitted to the director of the budget, the director of the classification and compensation division, and the employees and department heads affected thereby.

3. Reporting on appeals. In addition to the requirements of subdivision two of this section, the commission shall, on or before January thirty-first of each year, submit a report to the governor and the legislature which shall include, but not be limited to, information detailing the total number of appeals received from determinations made based upon written and oral examinations, performance tests and ratings of training and experience, during the preceding twelve months, and shall report the final disposition or dispositions of each appeal.



121 - General provisions relating to classification and allocation.

121. General provisions relating to classification and allocation. 1. Effective date of classification and allocation. Any classification or reclassification of a position and any allocation or reallocation of a position to a salary grade made by the director of the classification and compensation division or the state civil service commission pursuant to the provisions of this article shall become effective on the first day of the fiscal year following approval by the director of the budget and the appropriation of funds therefor, except that the director of the budget may, in his discretion, authorize an effective date prior to the first day of the ensuing fiscal year.

2. Salary rights and limitations. (a) Notwithstanding the provisions of paragraph (b) of this subdivision, the annual salary of any position, compensable on an annual basis, which is classified or reclassified, or which is allocated or reallocated to a salary grade pursuant to the provisions of this article shall not be reduced for the then permanent incumbent by reason of any provision of this article so long as such position is held by the then permanent incumbent.

(b) When a position is allocated pursuant to the provisions of this chapter to a salary grade in section one hundred thirty of this chapter, the incumbent thereof, whether employed on a permanent or temporary basis, shall be paid in accordance with the provisions of title B of this article.

(c) No employee whose salary would be increased by such classification, reclassification, allocation or reallocation shall have any claim against the state for the difference, if any, between his former salary and that which he should receive as a result of such classification, reclassification, allocation or reallocation for the period prior to the date such change in title or salary grade becomes effective.

3. Status of employees. No employee whose position is reclassified shall be promoted, demoted, transferred, suspended or reinstated except in accordance with the provisions of this chapter.

4. Limitations of use of preferred list. A preferred list established pursuant to section eighty-one of this chapter shall have no priority with reference to a new position created by the reclassification of an existing position pursuant to this article whenever the use of a preferred list for filling such new position would result in the suspension of an employee pursuant to the provisions of section eighty of this chapter.

5. Career ladders. The director of the classification and compensation division may, in order to implement a plan for the progressive advancement of employees in an occupational group, based on their acquiring, as prescribed by such director, of either training or experience or both, reclassify the positions of the incumbents who meet the prescribed qualifications to titles allocated to higher salary grades. The advancement of an incumbent pursuant to this subdivision is not, and is not to be deemed, a reallocation.



122 - Eligibility of incumbents of positions not heretofore classified.

122. Eligibility of incumbents of positions not heretofore classified. A position to which the provisions of this article are hereafter extended shall be classified under an appropriate title. For the purpose of continuing the essential activities of the state without interruption, and notwithstanding any inconsistent provisions of this chapter, the president of the state civil service commission is empowered, without requiring an examination, to approve the continued employment of the permanent incumbent of such position under its classified title upon the certification of the director of the classification and compensation division that such incumbent has been satisfactorily performing the duties of such position for a period of at least one year immediately prior to such extension. After such classification becomes effective, such incumbent shall be entitled to the same salary, status, rights, privileges and benefits as if he had been originally appointed under this chapter to the position designated by the classified title. No such incumbent, by reason of any change in title, shall be deprived of any rights he might previously have acquired under this chapter for appointment, transfer, reinstatement or promotion.



123 - Prohibition against transfer of employees to competitive class.

123. Prohibition against transfer of employees to competitive class. Nothing in title A of this article shall be construed to effect a transfer to the competitive class of the civil service of any employee not heretofore included in such service.






Title B - (130 - 136) SALARY GRADES; DETERMINATION OF SALARIES

130 - Salary grades; minimum and maximum salaries.

130. Salary grades; minimum and maximum salaries. 1. a. Effective on the dates indicated, salary grades for positions in the competitive, non-competitive and labor classes of the classified service of the state of New York in the collective negotiating units designated as the administrative services unit, the institutional services unit, the operational services unit and the division of military and naval affairs unit established pursuant to article fourteen of this chapter shall be as follows:

(1) Effective April first, two thousand ten for officers and employees on the administrative payroll and effective March twenty-fifth, two thousand ten for officers and employees on the institutional payroll: SG HR Step Step Step Step Step Step JR INCR

1 2 3 4 5 6 1 22041 22785 23529 24273 25017 25761 26505 27249 744 2 22883 23663 24443 25223 26003 26783 27563 28343 780 3 24025 24840 25655 26470 27285 28100 28915 29730 815 4 25074 25937 26800 27663 28526 29389 30252 31115 863 5 26274 27178 28082 28986 29890 30794 31698 32602 904 6 27744 28683 29622 30561 31500 32439 33378 34317 939 7 29278 30263 31248 32233 33218 34203 35188 36173 985 8 30928 31951 32974 33997 35020 36043 37066 38089 1023 9 32653 33722 34791 35860 36929 37998 39067 40136 1069 10 34521 35642 36763 37884 39005 40126 41247 42368 1121 11 36523 37700 38877 40054 41231 42408 43585 44762 1177 12 38612 39830 41048 42266 43484 44702 45920 47138 1218 13 40903 42177 43451 44725 45999 47273 48547 49821 1274 14 43270 44596 45922 47248 48574 49900 51226 52552 1326 15 45781 47163 48545 49927 51309 52691 54073 55455 1382 16 48346 49792 51238 52684 54130 55576 57022 58468 1446 17 51067 52595 54123 55651 57179 58707 60235 61763 1528 18 54018 55614 57210 58806 60402 61998 63594 65190 1596 19 56912 58587 60262 61937 63612 65287 66962 68637 1675 20 59889 61630 63371 65112 66853 68594 70335 72076 1741 21 63101 64924 66747 68570 70393 72216 74039 75862 1823 22 66484 68389 70294 72199 74104 76009 77914 79819 1905 23 70038 72026 74014 76002 77990 79978 81966 83954 1988 24 73850 75908 77966 80024 82082 84140 86198 88256 2058 25 77931 80080 82229 84378 86527 88676 90825 92974 2149

(2) Effective March twenty-seven, two thousand fourteen for officers and employees on the administrative payroll and effective April three, two thousand fourteen for officers and employees on the institutional payroll: SG HR Step Step Step Step Step Step JR INCR

1 2 3 4 5 6 1 22482 23241 24000 24759 25518 26277 27036 27795 759 2 23341 24137 24933 25729 26525 27321 28117 28913 796 3 24506 25337 26168 26999 27830 28661 29492 30323 831 4 25575 26455 27335 28215 29095 29975 30855 31735 880 5 26799 27721 28643 29565 30487 31409 32331 33253 922 6 28299 29257 30215 31173 32131 33089 34047 35005 958 7 29864 30869 31874 32879 33884 34889 35894 36899 1005 8 31547 32590 33633 34676 35719 36762 37805 38848 1043 9 33306 34396 35486 36576 37666 38756 39846 40936 1090 10 35211 36354 37497 38640 39783 40926 42069 43212 1143 11 37253 38454 39655 40856 42057 43258 44459 45660 1201 12 39384 40626 41868 43110 44352 45594 46836 48078 1242 13 41721 43020 44319 45618 46917 48216 49515 50814 1299 14 44135 45488 46841 48194 49547 50900 52253 53606 1353 15 46697 48107 49517 50927 52337 53747 55157 56567 1410 16 49313 50788 52263 53738 55213 56688 58163 59638 1475 17 52088 53647 55206 56765 58324 59883 61442 63001 1559 18 55098 56726 58354 59982 61610 63238 64866 66494 1628 19 58050 59759 61468 63177 64886 66595 68304 70013 1709 20 61087 62863 64639 66415 68191 69967 71743 73519 1776 21 64363 66222 68081 69940 71799 73658 75517 77376 1859 22 67814 69757 71700 73643 75586 77529 79472 81415 1943 23 71439 73467 75495 77523 79551 81579 83607 85635 2028 24 75327 77426 79525 81624 83723 85822 87921 90020 2099 25 79490 81682 83874 86066 88258 90450 92642 94834 2192

(3) Effective March twenty-six, two thousand fifteen for officers and employees on the administrative payroll and effective April two, two thousand fifteen for officers and employees on the institutional payroll: SG HR Step Step Step Step Step Step JR INCR

1 2 3 4 5 6 1 22932 23706 24480 25254 26028 26802 27576 28350 774 2 23808 24620 25432 26244 27056 27868 28680 29492 812 3 24996 25844 26692 27540 28388 29236 30084 30932 848 4 26087 26985 27883 28781 29679 30577 31475 32373 898 5 27335 28275 29215 30155 31095 32035 32975 33915 940 6 28865 29842 30819 31796 32773 33750 34727 35704 977 7 30461 31486 32511 33536 34561 35586 36611 37636 1025 8 32178 33242 34306 35370 36434 37498 38562 39626 1064 9 33972 35084 36196 37308 38420 39532 40644 41756 1112 10 35915 37081 38247 39413 40579 41745 42911 44077 1166 11 37998 39223 40448 41673 42898 44123 45348 46573 1225 12 40172 41439 42706 43973 45240 46507 47774 49041 1267 13 42555 43880 45205 46530 47855 49180 50505 51830 1325 14 45018 46398 47778 49158 50538 51918 53298 54678 1380 15 47631 49069 50507 51945 53383 54821 56259 57697 1438 16 50299 51804 53309 54814 56319 57824 59329 60834 1505 17 53130 54720 56310 57900 59490 61080 62670 64260 1590 18 56200 57861 59522 61183 62844 64505 66166 67827 1661 19 59211 60954 62697 64440 66183 67926 69669 71412 1743 20 62309 64120 65931 67742 69553 71364 73175 74986 1811 21 65650 67546 69442 71338 73234 75130 77026 78922 1896 22 69170 71152 73134 75116 77098 79080 81062 83044 1982 23 72868 74937 77006 79075 81144 83213 85282 87351 2069 24 76834 78975 81116 83257 85398 87539 89680 91821 2141 25 81080 83316 85552 87788 90024 92260 94496 96732 2236

b. Pursuant to the terms of an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter covering members of the collecting negotiating unit designated as security supervisors who are not eligible for binding interest arbitration pursuant to subdivision four of section two hundred nine of this chapter, salary grades for positions in the competitive, non-competitive and labor classes shall be as follows:

(1) Effective April second, two thousand nine for officers and employees on the administrative payroll and effective March twenty-sixth, two thousand nine for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 21404 22312 23220 24128 25036 25944 2 22193 23149 24105 25061 26017 26973 3 23298 24295 25292 26289 27286 28283 4 24355 25406 26457 27508 28559 29610 5 25520 26623 27726 28829 29932 31035 6 26869 28032 29195 30358 31521 32684 7 28403 29612 30821 32030 33239 34448 8 30017 31273 32529 33785 35041 36297 9 31706 33017 34328 35639 36950 38261 10 33520 34898 36276 37654 39032 40410 11 35515 36949 38383 39817 41251 42685 12 37505 39002 40499 41996 43493 44990 13 39758 41321 42884 44447 46010 47573 14 42057 43696 45335 46974 48613 50252 15 44490 46195 47900 49605 51310 53015 16 47013 48796 50579 52362 54145 55928 17 49669 51546 53423 55300 57177 59054 18 52504 54475 56446 58417 60388 62359 19 55380 57437 59494 61551 63608 65665 20 58234 60384 62534 64684 66834 68984 21 61379 63620 65861 68102 70343 72584 22 64668 67042 69416 71790 74164 76538 23 68178 70620 73062 75504 77946 80388 24 71876 74411 76946 79481 82016 84551 25 75897 78539 81181 83823 86465 89107

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 26852 908 28491 29933 32537 33979 2 27929 956 29662 31187 33863 35388 3 29280 997 31088 32679 35410 37002 4 30661 1051 32690 34233 37039 38582 5 32138 1103 34138 35895 38776 40535 6 33847 1163 35953 37809 40771 42627 7 35657 1209 37847 39774 42799 44726 8 37553 1256 39828 41832 44921 46924 9 39572 1311 41950 44043 47215 49307 10 41788 1378 44279 46475 49729 51923 11 44119 1434 46714 48998 52333 54617 12 46487 1497 49203 51592 55017 57408 13 49136 1563 51964 54453 57966 60456 14 51891 1639 54854 57463 61078 63687 15 54720 1705 57806 60522 64233 66950 16 57711 1783 60937 63777 67590 70429 17 60931 1877 64327 67313 71259 74246 18 64330 1971 67899 71041 75120 78264 19 67722 2057 71448 74727 78924 82204 20 71134 2150 75033 78462 82794 86224 21 74825 2241 78889 82466 86919 90495 22 78912 2374 83210 86989 91624 95404 23 82830 2442 87257 91154 95885 99783 24 87086 2535 91675 95713 100571 104610 25 91749 2642 96534 100746 105751 109962

(2) Effective April first, two thousand ten for officers and employees on the administrative payroll and effective March twenty-fifth, two thousand ten for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 22260 23204 24148 25092 26036 26980 2 23081 24075 25069 26063 27057 28051 3 24230 25267 26304 27341 28378 29415 4 25329 26422 27515 28608 29701 30794 5 26541 27688 28835 29982 31129 32276 6 27944 29154 30364 31574 32784 33994 7 29539 30796 32053 33310 34567 35824 8 31218 32524 33830 35136 36442 37748 9 32974 34338 35702 37066 38430 39794 10 34861 36294 37727 39160 40593 42026 11 36936 38427 39918 41409 42900 44391 12 39005 40562 42119 43676 45233 46790 13 41348 42974 44600 46226 47852 49478 14 43739 45444 47149 48854 50559 52264 15 46270 48043 49816 51589 53362 55135 16 48894 50748 52602 54456 56310 58164 17 51656 53608 55560 57512 59464 61416 18 54604 56654 58704 60754 62804 64854 19 57595 59734 61873 64012 66151 68290 20 60563 62799 65035 67271 69507 71743 21 63834 66165 68496 70827 73158 75489 22 67255 69724 72193 74662 77131 79600 23 70905 73445 75985 78525 81065 83605 24 74751 77387 80023 82659 85295 87931 25 78933 81681 84429 87177 89925 92673

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 27924 944 29629 31128 33836 35336 2 29045 994 30847 32433 35216 36802 3 30452 1037 32332 33987 36827 38483 4 31887 1093 33997 35602 38520 40125 5 33423 1147 35503 37330 40327 42156 6 35204 1210 37394 39324 42405 44335 7 37081 1257 39359 41363 44509 46513 8 39054 1306 41420 43504 46717 48800 9 41158 1364 43631 45808 49107 51282 10 43459 1433 46050 48333 51718 53999 11 45882 1491 48581 50956 54425 56800 12 48347 1557 51172 53656 57218 59705 13 51104 1626 54045 56634 60287 62877 14 53969 1705 57051 59764 63523 66237 15 56908 1773 60117 62942 66802 69627 16 60018 1854 63373 66327 70292 73245 17 63368 1952 66900 70005 74109 77216 18 66904 2050 70616 73883 78126 81395 19 70429 2139 74304 77714 82079 85490 20 73979 2236 78034 81600 86105 89673 21 77820 2331 82047 85767 90398 94117 22 82069 2469 86539 90469 95289 99221 23 86145 2540 90749 94802 99722 103776 24 90567 2636 95340 99539 104591 108792 25 95421 2748 100397 104778 109983 114363

(3) Effective March thirty-first, two thousand eleven for officers and employees on the administrative payroll and effective March thirty-first, two thousand eleven for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 23335 24279 25223 26167 27111 28055 2 24156 25150 26144 27138 28132 29126 3 25305 26342 27379 28416 29453 30490 4 26404 27497 28590 29683 30776 31869 5 27616 28763 29910 31057 32204 33351 6 29019 30229 31439 32649 33859 35069 7 30614 31871 33128 34385 35642 36899 8 32293 33599 34905 36211 37517 38823 9 34049 35413 36777 38141 39505 40869 10 35936 37369 38802 40235 41668 43101 11 38011 39502 40993 42484 43975 45466 12 40080 41637 43194 44751 46308 47865 13 42423 44049 45675 47301 48927 50553 14 44814 46519 48224 49929 51634 53339 15 47345 49118 50891 52664 54437 56210 16 49969 51823 53677 55531 57385 59239 17 52731 54683 56635 58587 60539 62491 18 55679 57729 59779 61829 63879 65929 19 58670 60809 62948 65087 67226 69365 20 61638 63874 66110 68346 70582 72818 21 64909 67240 69571 71902 74233 76564 22 68330 70799 73268 75737 78206 80675 23 71980 74520 77060 79600 82140 84680 24 75826 78462 81098 83734 86370 89006 25 80008 82756 85504 88252 91000 93748

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 28999 944 30704 32203 34911 36411 2 30120 994 31922 33508 36291 37877 3 31527 1037 33407 35062 37902 39558 4 32962 1093 35072 36677 39595 41200 5 34498 1147 36578 38405 41402 43231 6 36279 1210 38469 40399 43480 45410 7 38156 1257 40434 42438 45584 47588 8 40129 1306 42495 44579 47792 49875 9 42233 1364 44706 46883 50182 52357 10 44534 1433 47125 49408 52793 55074 11 46957 1491 49656 52031 55500 57875 12 49422 1557 52247 54731 58293 60780 13 52179 1626 55120 57709 61362 63952 14 55044 1705 58126 60839 64598 67312 15 57983 1773 61192 64017 67877 70702 16 61093 1854 64448 67402 71367 74320 17 64443 1952 67975 71080 75184 78291 18 67979 2050 71691 74958 79201 82470 19 71504 2139 75379 78789 83154 86565 20 75054 2236 79109 82675 87180 90748 21 78895 2331 83122 86842 91473 95192 22 83144 2469 87614 91544 96364 100296 23 87220 2540 91824 95877 100797 104851 24 91642 2636 96415 100614 105666 109867 25 96496 2748 101472 105853 111058 115438

(4) Effective March twenty-seventh, two thousand fourteen for officers and employees on the administrative payroll and effective April third, two thousand fourteen for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 23802 24765 25728 26691 27654 28617 2 24639 25653 26667 27681 28695 29709 3 25811 26869 27927 28985 30043 31101 4 26932 28047 29162 30277 31392 32507 5 28168 29338 30508 31678 32848 34018 6 29599 30833 32067 33301 34535 35769 7 31226 32508 33790 35072 36354 37636 8 32939 34271 35603 36935 38267 39599 9 34730 36121 37512 38903 40294 41685 10 36655 38117 39579 41041 42503 43965 11 38771 40292 41813 43334 44855 46376 12 40882 42470 44058 45646 47234 48822 13 43271 44930 46589 48248 49907 51566 14 45710 47449 49188 50927 52666 54405 15 48292 50101 51910 53719 55528 57337 16 50968 52859 54750 56641 58532 60423 17 53786 55777 57768 59759 61750 63741 18 56793 58884 60975 63066 65157 67248 19 59843 62025 64207 66389 68571 70753 20 62871 65152 67433 69714 71995 74276 21 69697 68585 70963 73341 75719 78097 22 69967 72215 74733 77251 79769 82287 23 73420 76011 78602 81193 83784 86375 24 77343 80032 82721 85410 88099 90788 25 81608 84411 87214 90017 92820 95623

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 29580 963 31319 32848 35610 37140 2 30723 1014 32561 34179 37017 38635 3 32159 1058 34077 35765 38662 40351 4 33622 1115 35774 37411 40388 42025 5 35188 1170 37310 39173 42230 44096 6 37003 1234 39237 41205 44348 46317 7 38918 1282 41242 43286 46495 48539 8 40931 1332 43344 45470 48747 50872 9 43076 1391 45598 47819 51184 53402 10 45427 1462 48070 50398 53851 56178 11 47897 1521 50650 53072 56611 59033 12 50410 1588 53292 55825 59458 61995 13 53225 1659 56225 58866 62592 65233 14 56144 1739 59288 62055 65889 68657 15 59146 1809 62419 65301 69238 72119 16 62314 1891 65736 68749 72793 75806 17 65732 1991 69335 72502 76688 79857 18 69339 2091 73125 76458 80785 84120 19 72935 2182 76888 80366 84818 88297 20 76557 2281 80693 84330 88926 92565 21 80475 2378 84787 88581 93305 97098 22 84805 2518 89364 93373 98289 102300 23 88966 2591 93662 97796 102815 106950 24 93477 2689 98345 102628 107781 112067 25 98426 2803 103502 107970 113279 117747

(5) Effective March twenty-sixth, two thousand fifteen for officers and employees on the administrative payroll and effective April second, two thousand fifteen for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 24278 25260 26242 27224 28206 29188 2 25132 26166 27200 28234 29268 30302 3 26327 27406 28485 29564 30643 31722 4 27471 28608 29745 30882 32019 33156 5 28731 29925 31119 32313 33507 34701 6 30191 31450 32709 33968 35227 36486 7 31851 33159 34467 35775 37083 38391 8 33598 34957 36316 37675 39034 40393 9 35425 36844 38263 39682 41101 42520 10 37388 38879 40370 41861 43352 44843 11 39546 41098 42650 44202 45754 47306 12 41700 43320 44940 46560 48180 49800 13 44136 45828 47520 49212 50904 52596 14 46624 48398 50172 51946 53720 55494 15 49258 51103 52948 54793 56638 58483 16 51987 53916 55845 57774 59703 61632 17 54862 56893 58924 60955 62986 65017 18 57929 60062 62195 64328 66461 68594 19 61040 63266 65492 67718 69944 72170 20 64128 66455 68782 71109 73436 75763 21 67531 69957 72383 74809 77235 79661 22 71091 73659 76227 78795 81363 83931 23 74888 77531 80174 82817 85460 88103 24 78890 81633 84376 87119 89862 92605 25 83240 86099 88958 91817 94676 97535

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 30170 982 31944 33503 36321 37881 2 31336 1034 33211 34861 37756 39406 3 32801 1079 34757 36479 39434 41157 4 34293 1137 36488 38158 41194 42864 5 35895 1194 38059 39960 43078 44981 6 37745 1259 40024 42031 45237 47245 7 39699 1308 42069 44154 47428 49512 8 41752 1359 44213 46382 49724 51892 9 43939 1419 46511 48777 52209 54472 10 46334 1491 49030 51404 54926 57300 11 48858 1552 51666 54137 57746 60217 12 51420 1620 54360 56943 60649 63237 13 54288 1692 57348 60042 63842 66536 14 57268 1774 60475 63297 67208 70031 15 60328 1845 63666 66606 70622 73560 16 63561 1929 67051 70125 74250 77323 17 67048 2031 70723 73953 78223 81456 18 70727 2133 74589 77988 82402 85804 19 74396 2226 78428 81976 86517 90065 20 78090 2327 82309 86018 90706 94418 21 82087 2426 86485 90355 95174 99042 22 86499 2568 91149 95238 100253 104344 23 90746 2643 95536 99753 104872 109090 24 95348 2743 100313 104682 109938 114310 25 100394 2859 105572 110129 115544 120101

c. Effective on the dates indicated, salary grades for positions in the competitive, non-competitive and labor classes of the classified service of the state of New York in the collective negotiating unit designated as the professional, scientific and technical services unit established pursuant to article fourteen of this chapter shall be as follows:

(1) Effective March twenty-sixth, two thousand fifteen for officers and employees on the administrative payroll and effective April second, two thousand fifteen for officers and employees on the institutional payroll:

PEF SALARY SCHEDULE

EFFECTIVE March 26, 2015 (ADMIN)

EFFECTIVE April 2, 2015 (INST)

HIRING JOB ADVANCE JOB RATE SG RATE RATE AMOUNT ADVANCE 1 $21,968 $28,350 $912 $910 2 $22,801 $29,492 $956 $955 3 $23,917 $30,932 $1,003 $997 4 $24,990 $32,373 $1,052 $1,071 5 $26,174 $33,915 $1,107 $1,099 6 $27,577 $35,704 $1,161 $1,161 7 $29,125 $37,636 $1,209 $1,257 8 $30,729 $39,626 $1,251 $1,391 9 $32,441 $41,756 $1,297 $1,533 10 $34,281 $44,077 $1,354 $1,672 11 $36,246 $46,573 $1,443 $1,669 12 $38,278 $49,041 $1,492 $1,811 13 $40,507 $51,830 $1,552 $2,011 14 $42,833 $54,678 $1,658 $1,897 15 $45,257 $57,697 $1,719 $2,126 16 $47,796 $60,834 $1,785 $2,328 17 $50,478 $64,260 $1,870 $2,562 18 $53,339 $67,827 $1,832 $3,496 19 $56,229 $71,412 $1,908 $3,735 20 $59,108 $74,986 $1,988 $3,950 21 $62,242 $78,922 $2,075 $4,230 22 $65,588 $83,044 $2,162 $4,484 23 $69,057 $87,351 $2,251 $4,788 24 $72,735 $91,821 $2,338 $5,058 25 $76,748 $96,732 $2,438 $5,356 26 $80,791 $99,585 $2,537 $3,572 27 $85,163 $104,895 $2,671 $3,706 28 $89,649 $110,105 $2,774 $3,812 29 $94,348 $115,551 $2,881 $3,917 30 $99,278 $121,223 $2,987 $4,023 31 $104,570 $127,297 $3,099 $4,133 32 $110,129 $133,587 $3,203 $4,240 33 $116,120 $140,316 $3,308 $4,348 34 $122,305 $147,305 $3,423 $4,462 35 $128,646 $154,417 $3,533 $4,573 36 $135,112 $161,732 $3,655 $4,690 37 $142,203 $169,620 $3,768 $4,809 38 $132,669

d. Salary grades for positions in the competitive, non-competitive and labor classes of the classified service of the state of New York designated managerial or confidential pursuant to article fourteen of this chapter, civilian state employees of the division of military and naval affairs of the executive department whose positions are not in, or are excluded from representation rights in, any recognized or certified negotiating unit, and those excluded from representation rights under article fourteen of this chapter pursuant to rules or regulations of the public employment relations board shall be as follows on the effective dates indicated:

(1) Effective April first, two thousand eleven: GRADE HIRING RATE JOB RATE M/C 3 $22,547 $28,824 M/C 4 $23,542 $30,132 M/C 5 $24,955 $31,594 M/C 6 $26,014 $33,215 M/C 7 $27,514 $35,013 M/C 8 $29,024 $36,818 M/C 9 $30,682 $38,776 M/C 10 $32,335 $40,927 M/C 11 $34,296 $43,200 M/C 12 $36,106 $45,466 M/C 13 $38,208 $47,991 M/C 14 $40,477 $50,631 M/C 15 $42,729 $53,366 M/C 16 $45,138 $56,212 M/C 17 $47,698 $59,312 M/C 18 $47,952 $59,504 M/C 19 $50,524 $62,597 M/C 20 $53,099 $65,737 M/C 21 $55,963 $69,132 M/C 22 $58,971 $72,765 M/C 23 $61,993 $77,454 M 1 $66,914 $84,581 M 2 $74,210 $93,803 M 3 $82,363 $104,080 M 4 $91,096 $114,961 M 5 $101,149 $127,794 M 6 $111,992 $140,864 M 7 $123,446 $152,886 M 8 $104,082+

(2) Effective April first, two thousand fourteen: GRADE HIRING RATE JOB RATE M/C 3 $22,998 $29,400 M/C 4 $24,013 $30,735 M/C 5 $25,454 $32,226 M/C 6 $26,534 $33,879 M/C 7 $28,064 $35,713 M/C 8 $29,604 $37,554 M/C 9 $31,296 $39,552 M/C 10 $32,982 $41,746 M/C 11 $34,982 $44,064 M/C 12 $36,828 $46,375 M/C 13 $38,972 $48,951 M/C 14 $41,287 $51,644 M/C 15 $43,584 $54,433 M/C 16 $46,041 $57,336 M/C 17 $48,652 $60,498 M/C 18 $48,911 $60,694 M/C 19 $51,534 $63,849 M/C 20 $54,161 $67,052 M/C 21 $57,082 $70,515 M/C 22 $60,150 $74,220 M/C 23 $63,233 $79,003 M 1 $68,252 $86,273 M 2 $75,694 $95,679 M 3 $84,010 $106,162 M 4 $92,918 $117,260 M 5 $103,172 $130,350 M 6 $114,232 $143,681 M 7 $125,915 $155,944 M 8 $106,164+

(3) Effective April first, two thousand fifteen: GRADE HIRING RATE JOB RATE M/C 3 $23,458 $29,988 M/C 4 $24,493 $31,350 M/C 5 $25,963 $32,871 M/C 6 $27,065 $34,557 M/C 7 $28,625 $36,427 M/C 8 $30,196 $38,305 M/C 9 $31,922 $40,343 M/C 10 $33,642 $42,581 M/C 11 $35,682 $44,945 M/C 12 $37,565 $47,303 M/C 13 $39,751 $49,930 M/C 14 $42,113 $52,677 M/C 15 $44,456 $55,522 M/C 16 $46,962 $58,483 M/C 17 $49,625 $61,708 M/C 18 $49,889 $61,908 M/C 19 $52,565 $65,126 M/C 20 $55,244 $68,393 M/C 21 $58,224 $71,925 M/C 22 $61,353 $75,704 M/C 23 $64,498 $80,583 M 1 $69,617 $87,998 M 2 $77,208 $97,593 M 3 $85,690 $108,285 M 4 $94,776 $119,605 M 5 $105,235 $132,957 M 6 $116,517 $146,555 M 7 $128,433 $159,063 M 8 $108,287+

(4) Effective July first, two thousand fifteen: GRADE HIRING JOB

RATE RATE M/C 3 $23,927 $30,588 M/C 4 $24,983 $31,977 M/C 5 $26,482 $33,528 M/C 6 $27,606 $35,248 M/C 7 $29,198 $37,156 M/C 8 $30,800 $39,071 M/C 9 $32,560 $41,150 M/C 10 $34,315 $43,433 M/C 11 $36,396 $45,844 M/C 12 $38,316 $48,249 M/C 13 $40,546 $50,929 M/C 14 $42,955 $53,731 M/C 15 $45,345 $56,632 M/C 16 $47,901 $59,653 M/C 17 $50,618 $62,942 M/C 18 $50,887 $63,146 M/C 19 $53,616 $66,429 M/C 20 $56,349 $69,761 M/C 21 $59,388 $73,364 M/C 22 $62,580 $77,218 M/C 23 $65,788 $82,195 M 1 $71,009 $89,758 M 2 $78,752 $99,545 M 3 $87,404 $110,451 M 4 $96,672 $121,997 M 5 $107,340 $135,616 M 6 $118,847 $149,486 M 7 $131,002 $162,244 M 8 $110,453+

(5) Effective April first, two thousand sixteen: GRADE HIRING JOB

RATE RATE M/C 3 $24,406 $31,200 M/C 4 $25,483 $32,617 M/C 5 $27,012 $34,199 M/C 6 $28,158 $35,953 M/C 7 $29,782 $37,899 M/C 8 $31,416 $39,852 M/C 9 $33,211 $41,973 M/C 10 $35,001 $44,302 M/C 11 $37,124 $46,761 M/C 12 $39,082 $49,214 M/C 13 $41,357 $51,948 M/C 14 $43,814 $54,806 M/C 15 $46,252 $57,765 M/C 16 $48,859 $60,846 M/C 17 $51,630 $64,201 M/C 18 $51,905 $64,409 M/C 19 $54,688 $67,758 M/C 20 $57,476 $71,156 M/C 21 $60,576 $74,831 M/C 22 $63,832 $78,762 M/C 23 $67,104 $83,839 M 1 $72,429 $91,553 M 2 $80,327 $101,536 M 3 $89,152 $112,660 M 4 $98,605 $124,437 M 5 $109,487 $138,328 M 6 $121,224 $152,476 M 7 $133,622 $165,489 M 8 $112,662+

(6) Effective April first, two thousand seventeen: GRADE HIRING JOB

RATE RATE M/C 3 $24,894 $31,824 M/C 4 $25,993 $33,269 M/C 5 $27,552 $34,883 M/C 6 $28,721 $36,672 M/C 7 $30,378 $38,657 M/C 8 $32,044 $40,649 M/C 9 $33,875 $42,812 M/C 10 $35,701 $45,188 M/C 11 $37,866 $47,696 M/C 12 $39,864 $50,198 M/C 13 $42,184 $52,987 M/C 14 $44,690 $55,902 M/C 15 $47,177 $58,920 M/C 16 $49,836 $62,063 M/C 17 $52,663 $65,485 M/C 18 $52,943 $65,697 M/C 19 $55,782 $69,113 M/C 20 $58,626 $72,579 M/C 21 $61,788 $76,328 M/C 22 $65,109 $80,337 M/C 23 $68,446 $85,516 M 1 $73,878 $93,384 M 2 $81,934 $103,567 M 3 $90,935 $114,913 M 4 $100,577 $126,926 M 5 $111,677 $141,095 M 6 $123,648 $155,526 M 7 $136,294 $168,799 M 8 $114,915+

(7) Effective April first, two thousand eighteen: GRADE HIRING JOB

RATE RATE M/C 3 $25,143 $32,142 M/C 4 $26,253 $33,602 M/C 5 $27,828 $35,232 M/C 6 $29,008 $37,039 M/C 7 $30,682 $39,044 M/C 8 $32,364 $41,055 M/C 9 $34,214 $43,240 M/C 10 $36,058 $45,640 M/C 11 $38,245 $48,173 M/C 12 $40,263 $50,700 M/C 13 $42,606 $53,517 M/C 14 $45,137 $56,461 M/C 15 $47,649 $59,509 M/C 16 $50,334 $62,684 M/C 17 $53,190 $66,140 M/C 18 $53,472 $66,354 M/C 19 $56,340 $69,804 M/C 20 $59,212 $73,305 M/C 21 $62,406 $77,091 M/C 22 $65,760 $81,140 M/C 23 $69,130 $86,371 M 1 $74,617 $94,318 M 2 $82,753 $104,603 M 3 $91,844 $116,062 M 4 $101,583 $128,195 M 5 $112,794 $142,506 M 6 $124,884 $157,081 M 7 $137,657 $170,487 M 8 $116,064+

e. Effective on the dates indicated, salary grades for positions in the competitive, non-competitive and labor classes of the classified service of the state of New York in the collective negotiating unit created by chapter four hundred three of the laws of nineteen hundred eighty-three, hereinafter referred to as the rent regulation services negotiating unit, established pursuant to article fourteen of this chapter shall be as follows:

(1) Effective April first, two thousand ten: SG HR Step Step Step Step Step Step JR INCR JR

1 2 3 4 5 6 INCR 1 22041 22785 23529 24273 25017 25761 26505 27249 744 744 2 22883 23663 24443 25223 26003 26783 27563 28343 780 780 3 24025 24840 25655 26470 27285 28100 28915 29730 815 815 4 25074 25937 26800 27663 28526 29389 30252 31115 863 863 5 26274 27178 28082 28986 29890 30794 31698 32602 904 904 6 27744 28683 29622 30561 31500 32439 33378 34317 939 939 7 29278 30263 31248 32233 33218 34203 35188 36173 985 985 8 30928 31951 32974 33997 35020 36043 37066 38089 1023 1023 9 32653 33722 34791 35860 36929 37998 39067 40136 1069 1069 10 34521 35642 36763 37884 39005 40126 41247 42368 1121 1121 11 36523 37700 38877 40054 41231 42408 43585 44762 1177 1177 12 38612 39830 41048 42266 43484 44702 45920 47138 1218 1218 13 40903 42177 43451 44725 45999 47273 48547 49821 1274 1274 14 43270 44596 45922 47248 48574 49900 51226 52552 1326 1326 15 45781 47163 48545 49927 51309 52691 54073 55455 1382 1382 16 48346 49792 51238 52684 54130 55576 57022 58468 1446 1446 17 51067 52595 54123 55651 57179 58707 60235 61763 1528 1528 18 51268 53027 54786 56545 58304 60063 61822 65190 1759 3368 19 54047 55879 57711 59543 61375 63207 65039 68637 1832 3598 20 56813 58727 60641 62555 64469 66383 68297 72076 1914 3779 21 59825 61819 63813 65807 67801 69795 71789 75862 1994 4073 22 63041 65119 67197 69275 71353 73431 75509 79819 2078 4310 23 66376 68538 70700 72862 75024 77186 79348 83954 2162 4606 24 69911 72159 74407 76655 78903 81151 83399 88256 2248 4857 25 73768 76111 78454 80797 83140 85483 87826 92974 2343 5148 26 77654 80091 82528 84965 87402 89839 92276 95713 2437 3437 27 81858 84425 86992 89559 92126 94693 97260 100827 2567 3567 28 86167 88834 91501 94168 96835 99502 102169 105836 2667 3667 29 90685 93452 96219 98986 101753 104520 107287 111054 2767 3767 30 95423 98293 101163 104033 106903 109773 112643 116513 2870 3870 31 100510 103489 106468 109447 112426 115405 118384 122363 2979 3979 32 105854 108931 112008 115085 118162 121239 124316 128393 3077 4077

(2) Effective March twenty-seventh, two thousand fourteen: SG HR Step Step Step Step Step Step JR INCR JR

1 2 3 4 5 6 INCR 1 22482 23240 23998 24756 25514 26272 27030 27795 758 765 2 23341 24137 24933 25729 26525 27321 28117 28913 796 796 3 24506 25338 26170 27002 27834 28666 29498 30323 832 825 4 25575 26456 27337 28218 29099 29980 30861 31735 881 874 5 26799 27721 28643 29565 30487 31409 32331 33253 922 922 6 28299 29257 30215 31173 32131 33089 34047 35005 958 958 7 29864 30868 31872 32876 33880 34884 35888 36899 1004 1011 8 31547 32591 33635 34679 35723 36767 37811 38848 1044 1037 9 33306 34397 35488 36579 37670 38761 39852 40936 1091 1084 10 35211 36355 37499 38643 39787 40931 42075 43212 1144 1137 11 37253 38454 39655 40856 42057 43258 44459 45660 1201 1201 12 39384 40626 41868 43110 44352 45594 46836 48078 1242 1242 13 41721 43020 44319 45618 46917 48216 49515 50814 1299 1299 14 44135 45488 46841 48194 49547 50900 52253 53606 1353 1353 15 46697 48107 49517 50927 52337 53747 55157 56567 1410 1410 16 49313 50788 52263 53738 55213 56688 58163 59638 1475 1475 17 52088 53646 55204 56762 58320 59878 61436 63001 1558 1565 18 52293 54087 55881 57675 59469 61263 63057 66494 1794 3437 19 55128 56997 58866 60735 62604 64473 66342 70013 1869 3671 20 57949 59901 61853 63805 65757 67709 69661 73519 1952 3858 21 61022 63056 65090 67124 69158 71192 73226 77376 2034 4150 22 64302 66421 68540 70659 72778 74897 77016 81415 2119 4399 23 67704 69909 72114 74319 76524 78729 80934 85635 2205 4701 24 71309 73602 75895 78188 80481 82774 85067 90020 2293 4953 25 75243 77633 80023 82413 84803 87193 89583 94834 2390 5251 26 79207 81692 84177 86662 89147 91632 94117 97627 2485 3510 27 83495 86113 88731 91349 93967 96585 99203 102844 2618 3641 28 87890 90610 93330 96050 98770 101490 104210 107953 2720 3743 29 92499 95322 98145 100968 103791 106614 109437 113275 2823 3838 30 97331 100259 103187 106115 109043 111971 114899 118843 2928 3944 31 102520 105558 108596 111634 114672 117710 120748 124810 3038 4062 32 107971 111110 114249 117388 120527 123666 126805 130961 3139 4156

(3) Effective March twenty-sixth, two thousand fifteen: SG HR Step Step Step Step Step Step JR INCR JR

1 2 3 4 5 6 INCR 1 22932 23706 24480 25254 26028 26802 27576 28350 774 774 2 23808 24619 25430 26241 27052 27863 28674 29492 811 818 3 24996 25844 26692 27540 28388 29236 30084 30932 848 848 4 26087 26985 27883 28781 29679 30577 31475 32373 898 898 5 27335 28275 29215 30155 31095 32035 32975 33915 940 940 6 28865 29842 30819 31796 32773 33750 34727 35704 977 977 7 30461 31486 32511 33536 34561 35586 36611 37636 1025 1025 8 32178 33243 34308 35373 36438 37503 38568 39626 1065 1058 9 33972 35084 36196 37308 38420 39532 40644 41756 1112 1112 10 35915 37081 38247 39413 40579 41745 42911 44077 1166 1166 11 37998 39223 40448 41673 42898 44123 45348 46573 1225 1225 12 40172 41439 42706 43973 45240 46507 47774 49041 1267 1267 13 42555 43880 45205 46530 47855 49180 50505 51830 1325 1325 14 45018 46398 47778 49158 50538 51918 53298 54678 1380 1380 15 47631 49069 50507 51945 53383 54821 56259 57697 1438 1438 16 50299 51803 53307 54811 56315 57819 59323 60834 1504 1511 17 53130 54719 56308 57897 59486 61075 62664 64260 1589 1596 18 53339 55169 56999 58829 60659 62489 64319 67827 1830 3508 19 56231 58137 60043 61949 63855 65761 67667 71412 1906 3745 20 59108 61099 63090 65081 67072 69063 71054 74986 1991 3932 21 62242 64316 66390 68464 70538 72612 74686 78922 2074 4236 22 65588 67750 69912 72074 74236 76398 78560 83044 2162 4484 23 69058 71307 73556 75805 78054 80303 82552 87351 2249 4799 24 72735 75074 77413 79752 82091 84430 86769 91821 2339 5052 25 76748 79186 81624 84062 86500 88938 91376 96732 2438 5356 26 80791 83326 85861 88396 90931 93466 96001 99580 2535 3579 27 85165 87835 90505 93175 95845 98515 101185 104901 2670 3716 28 89648 92422 95196 97970 100744 103518 106292 110112 2774 3820 29 94349 97228 100107 102986 105865 108744 111623 115541 2879 3918 30 99278 102264 105250 108236 111222 114208 117194 121220 2986 4026 31 104570 107669 110768 113867 116966 120065 123164 127306 3099 4142 32 110130 113332 116534 119736 122938 126140 129342 133580 3202 4238

f. Effective on the dates indicated, salary grades for the positions in the competitive, non-competitive and labor classes of the classified service of the state of New York in the collective negotiating unit designated as security services collective negotiating unit established pursuant to article fourteen of this chapter who are not eligible for binding interest arbitration pursuant to subdivision four of section two hundred nine of this chapter, shall be as follows:

(1) Effective April first, two thousand nine:

NYSCOPBA-SSU SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Effective March 26, 2009 (Institutional) and

Effective April 2, 2009 (Administrative)

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 21,404 22,312 23,220 24,128 25,036 25,944 2 22,193 23,149 24,105 25,061 26,017 26,973 3 23,298 24,295 25,292 26,289 27,286 28,283 4 24,355 25,406 26,457 27,508 28,559 29,610 5 25,520 26,623 27,726 28,829 29,932 31,035 6 26,869 28,032 29,195 30,358 31,521 32,684 7 28,403 29,612 30,821 32,030 33,239 34,448 8 30,017 31,273 32,529 33,785 35,041 36,297 9 31,706 33,017 34,328 35,639 36,950 38,261 10 33,520 34,898 36,276 37,654 39,032 40,410 11 35,515 36,949 38,383 39,817 41,251 42,685 12 37,505 39,002 40,499 41,996 43,493 44,990 13 39,758 41,321 42,884 44,447 46,010 47,573 14 42,057 43,696 45,335 46,974 48,613 50,252 15 44,490 46,195 47,900 49,605 51,310 53,015 16 47,013 48,796 50,579 52,362 54,145 55,928 17 49,669 51,546 53,423 55,300 57,177 59,054 18 52,504 54,475 56,446 58,417 60,388 62,359 19 55,380 57,437 59,494 61,551 63,608 65,665 20 58,234 60,384 62,534 64,684 66,834 68,984 21 61,379 63,620 65,861 68,102 70,343 72,584 22 64,668 67,042 69,416 71,790 74,164 76,538 23 68,178 70,620 73,062 75,504 77,946 80,388 24 71,876 74,411 76,946 79,481 82,016 84,551 25 75,897 78,539 81,181 83,823 86,465 89,107

Long

Max.

10 yr. 15 yr. 20 yr. 25 yr.

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 26,852 908 28,491 29,933 32,537 33,979 2 27,929 956 29,662 31,187 33,863 35,388 3 29,280 997 31,088 32,679 35,410 37,002 4 30,661 1,051 32,690 34,233 37,039 38,582 5 32,138 1,103 34,138 35,895 38,776 40,535 6 33,847 1,163 35,953 37,809 40,771 42,627 7 35,657 1,209 37,847 39,774 42,799 44,726 8 37,553 1,256 39,828 41,832 44,921 46,924 9 39,572 1,311 41,950 44,043 47,215 49,307 10 41,788 1,378 44,279 46,475 49,729 51,923 11 44,119 1,434 46,714 48,998 52,333 54,617 12 46,487 1,497 49,203 51,592 55,017 57,408 13 49,136 1,563 51,964 54,453 57,966 60,456 14 51,891 1,639 54,854 57,463 61,078 63,687 15 54,720 1,705 57,806 60,522 64,233 66,950 16 57,711 1,783 60,937 63,777 67,590 70,429 17 60,931 1,877 64,327 67,313 71,259 74,246 18 64,330 1,971 67,899 71,041 75,120 78,264 19 67,722 2,057 71,448 74,727 78,924 82,204 20 71,134 2,150 75,033 78,462 82,794 86,224 21 74,825 2,241 78,889 82,466 86,919 90,495 22 78,912 2,374 83,210 86,989 91,624 95,404 23 82,830 2,442 87,257 91,154 95,885 99,783 24 87,086 2,535 91,675 95,713 100,571 104,610 25 91,749 2,642 96,534 100,746 105,751 109,962

(2) Effective April first, two thousand ten:

NYSCOPBA-SSU SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Effective March 25, 2010 (Institutional) and

Effective April 1, 2010 (Administrative)

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 22,260 23,204 24,148 25,092 26,036 26,980 2 23,081 24,075 25,069 26,063 27,057 28,051 3 24,230 25,267 26,304 27,341 28,378 29,415 4 25,329 26,422 27,515 28,608 29,701 30,794 5 26,541 27,688 28,835 29,982 31,129 32,276 6 27,944 29,154 30,364 31,574 32,784 33,994 7 29,539 30,796 32,053 33,310 34,567 35,824 8 31,218 32,524 33,830 35,136 36,442 37,748 9 32,974 34,338 35,702 37,066 38,430 39,794 10 34,861 36,294 37,727 39,160 40,593 42,026 11 36,936 38,427 39,918 41,409 42,900 44,391 12 39,005 40,562 42,119 43,676 45,233 46,790 13 41,348 42,974 44,600 46,226 47,852 49,478 14 43,739 45,444 47,149 48,854 50,559 52,264 15 46,270 48,043 49,816 51,589 53,362 55,135 16 48,894 50,748 52,602 54,456 56,310 58,164 17 51,656 53,608 55,560 57,512 59,464 61,416 18 54,604 56,654 58,704 60,754 62,804 64,854 19 57,595 59,734 61,873 64,012 66,151 68,290 20 60,563 62,799 65,035 67,271 69,507 71,743 21 63,834 66,165 68,496 70,827 73,158 75,489 22 67,255 69,724 72,193 74,662 77,131 79,600 23 70,905 73,445 75,985 78,525 81,065 83,605 24 74,751 77,387 80,023 82,659 85,295 87,931 25 78,933 81,681 84,429 87,177 89,925 92,673

Long

Max.

10 yr. 15 yr. 20 yr. 25 yr.

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 27,924 944 29,629 31,128 33,836 35,336 2 29,045 994 30,847 32,433 35,216 36,802 3 30,452 1,037 32,332 33,987 36,827 38,483 4 31,887 1,093 33,997 35,602 38,520 40,125 5 33,423 1,147 35,503 37,330 40,327 42,156 6 35,204 1,210 37,394 39,324 42,405 44,335 7 37,081 1,257 39,359 41,363 44,509 46,513 8 39,054 1,306 41,420 43,504 46,717 48,800 9 41,158 1,364 43,631 45,808 49,107 51,282 10 43,459 1,433 46,050 48,333 51,718 53,999 11 45,882 1,491 48,581 50,956 54,425 56,800 12 48,347 1,557 51,172 53,656 57,218 59,705 13 51,104 1,626 54,045 56,634 60,287 62,877 14 53,969 1,705 57,051 59,764 63,523 66,237 15 56,908 1,773 60,117 62,942 66,802 69,627 16 60,018 1,854 63,373 66,327 70,292 73,245 17 63,368 1,952 66,900 70,005 74,109 77,216 18 66,904 2,050 70,616 73,883 78,126 81,395 19 70,429 2,139 74,304 77,714 82,079 85,490 20 73,979 2,236 78,034 81,600 86,105 89,673 21 77,820 2,331 82,047 85,767 90,398 94,117 22 82,069 2,469 86,539 90,469 95,289 99,221 23 86,145 2,540 90,749 94,802 99,722 103,776 24 90,567 2,636 95,340 99,539 104,591 108,792 25 95,421 2,748 100,397 104,778 109,983 114,363

(3) Effective March thirty-first, two thousand eleven:

NYSCOPBA-SSU SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Effective March 31, 2011 (Institutional) and

Effective March 31, 2011 (Administrative)

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 24,335 25,279 26,223 27,167 28,111 29,055 2 25,156 26,150 27,144 28,138 29,132 30,126 3 26,305 27,342 28,379 29,416 30,453 31,490 4 27,404 28,497 29,590 30,683 31,776 32,869 5 28,616 29,763 30,910 32,057 33,204 34,351 6 30,019 31,229 32,439 33,649 34,859 36,069 7 31,614 32,871 34,128 35,385 36,642 37,899 8 33,293 34,599 35,905 37,211 38,517 39,823 9 35,049 36,413 37,777 39,141 40,505 41,869 10 36,936 38,369 39,802 41,235 42,668 44,101 11 39,011 40,502 41,993 43,484 44,975 46,466 12 41,080 42,637 44,194 45,751 47,308 48,865 13 43,423 45,049 46,675 48,301 49,927 51,553 14 45,814 47,519 49,224 50,929 52,634 54,339 15 48,345 50,118 51,891 53,664 55,437 57,210 16 50,969 52,823 54,677 56,531 58,385 60,239 17 53,731 55,683 57,635 59,587 61,539 63,491 18 56,679 58,729 60,779 62,829 64,879 66,929 19 59,670 61,809 63,948 66,087 68,226 70,365 20 62,638 64,874 67,110 69,346 71,582 73,818 21 65,909 68,240 70,571 72,902 75,233 77,564 22 69,330 71,799 74,268 76,737 79,206 81,675 23 72,980 75,520 78,060 80,600 83,140 85,680 24 76,826 79,462 82,098 84,734 87,370 90,006 25 81,008 83,756 86,504 89,252 92,000 94,748

Long

Max.

10 yr. 15 yr. 20 yr. 25 yr.

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 29,999 944 31,704 33,203 35,911 37,411 2 31,120 994 32,922 34,508 37,291 38,877 3 32,527 1,037 34,407 36,062 38,902 40,558 4 33,962 1,093 36,072 37,677 40,595 42,200 5 35,498 1,147 37,578 39,405 42,402 44,231 6 37,279 1,210 39,469 41,399 44,480 46,410 7 39,156 1,257 41,434 43,438 46,584 48,588 8 41,129 1,306 43,495 45,579 48,792 50,875 9 43,233 1,364 45,706 47,883 51,182 53,357 10 45,534 1,433 48,125 50,408 53,793 56,074 11 47,957 1,491 50,656 53,031 56,500 58,875 12 50,422 1,557 53,247 55,731 59,293 61,780 13 53,179 1,626 56,120 58,709 62,362 64,952 14 56,044 1,705 59,126 61,839 65,598 68,312 15 58,983 1,773 62,192 65,017 68,877 71,702 16 62,093 1,854 65,448 68,402 72,367 75,320 17 65,443 1,952 68,975 72,080 76,184 79,291 18 68,979 2,050 72,691 75,958 80,201 83,470 19 72,504 2,139 76,379 79,789 84,154 87,565 20 76,054 2,236 80,109 83,675 88,180 91,748 21 79,895 2,331 84,122 87,842 92,473 96,192 22 84,144 2,469 88,614 92,544 97,364 101,296 23 88,220 2,540 92,824 96,877 101,797 105,851 24 92,642 2,636 97,415 101,614 106,666 110,867 25 97,496 2,748 102,472 106,853 112,058 116,438

(4) Effective April first, two thousand fourteen:

NYSCOPBA-SSU SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Effective April 3, 2014 (Institutional) and

Effective March 27, 2014 (Administrative)

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 24,822 25,785 26,748 27,711 28,674 29,637 2 25,659 26,673 27,687 28,701 29,715 30,729 3 26,831 27,889 28,947 30,005 31,063 32,121 4 27,952 29,067 30,182 31,297 32,412 33,527 5 29,188 30,358 31,528 32,698 33,868 35,038 6 30,619 31,853 33,087 34,321 35,555 36,789 7 32,246 33,528 34,810 36,092 37,374 38,656 8 33,959 35,291 36,623 37,955 39,287 40,619 9 35,750 37,141 38,532 39,923 41,314 42,705 10 37,675 39,137 40,599 42,061 43,523 44,985 11 39,791 41,312 42,833 44,354 45,875 47,396 12 41,902 43,490 45,078 46,666 48,254 49,842 13 44,291 45,950 47,609 49,268 50,927 52,586 14 46,730 48,469 50,208 51,947 53,686 55,425 15 49,312 51,121 52,930 54,739 56,548 58,357 16 51,988 53,879 55,770 57,661 59,552 61,443 17 54,806 56,797 58,788 60,779 62,770 64,761 18 57,813 59,904 61,995 64,086 66,177 68,268 19 60,863 63,045 65,227 67,409 69,591 71,773 20 63,891 66,172 68,453 70,734 73,015 75,296 21 67,227 69,605 71,983 74,361 76,739 79,117 22 70,717 73,235 75,753 78,271 80,789 83,307 23 74,440 77,031 79,622 82,213 84,804 87,395 24 78,363 81,052 83,741 86,430 89,119 91,808 25 82,628 85,431 88,234 91,037 93,840 96,643

Long

Max.

10 yr. 15 yr. 20 yr. 25 yr.

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 30,600 963 32,339 33,868 36,630 38,160 2 31,743 1,014 33,581 35,199 38,037 39,655 3 33,179 1,058 35,097 36,785 39,682 41,371 4 34,642 1,115 36,794 38,431 41,408 43,045 5 36,208 1,170 38,330 40,193 43,250 45,116 6 38,023 1,234 40,257 42,225 45,368 47,337 7 39,938 1,282 42,262 44,306 47,515 49,559 8 41,951 1,332 44,364 46,490 49,767 51,892 9 44,096 1,391 46,618 48,839 52,204 54,422 10 46,447 1,462 49,090 51,418 54,871 57,198 11 48,917 1,521 51,670 54,092 57,631 60,053 12 51,430 1,588 54,312 56,845 60,478 63,015 13 54,245 1,659 57,245 59,886 63,612 66,253 14 57,164 1,739 60,308 63,075 66,909 69,677 15 60,166 1,809 63,439 66,321 70,258 73,139 16 63,334 1,891 66,756 69,769 73,813 76,826 17 66,752 1,991 70,355 73,522 77,708 80,877 18 70,359 2,091 74,145 77,478 81,805 85,140 19 73,955 2,182 77,908 81,386 85,838 89,317 20 77,577 2,281 81,713 85,350 89,946 93,585 21 81,495 2,378 85,807 89,601 94,325 98,118 22 85,825 2,518 90,384 94,393 99,309 103,320 23 89,986 2,591 94,682 98,816 103,835 107,970 24 94,497 2,689 99,365 103,648 108,801 113,087 25 99,446 2,803 104,522 108,990 114,299 118,767

(5) Effective April first, two thousand fifteen:

NYSCOPBA-SSU SALARY SCHEDULE

NON-ARBITRATION ELIGIBLE ONLY

Effective April 2, 2015 (Institutional) and

Effective March 26, 2015 (Administrative)

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 25,318 26,300 27,282 28,264 29,246 30,228 2 26,172 27,206 28,240 29,274 30,308 31,342 3 27,368 28,447 29,526 30,605 31,684 32,763 4 28,511 29,648 30,785 31,922 33,059 34,196 5 29,772 30,965 32,158 33,351 34,544 35,737 6 31,231 32,490 33,749 35,008 36,267 37,526 7 32,891 34,199 35,507 36,815 38,123 39,431 8 34,638 35,997 37,356 38,715 40,074 41,433 9 36,465 37,884 39,303 40,722 42,141 43,560 10 38,429 39,920 41,411 42,902 44,393 45,884 11 40,587 42,138 43,689 45,240 46,791 48,342 12 42,740 44,360 45,980 47,600 49,220 50,840 13 45,177 46,869 48,561 50,253 51,945 53,637 14 47,665 49,439 51,213 52,987 54,761 56,535 15 50,298 52,143 53,988 55,833 57,678 59,523 16 53,028 54,957 56,886 58,815 60,744 62,673 17 55,902 57,933 59,964 61,995 64,026 66,057 18 58,969 61,102 63,235 65,368 67,501 69,634 19 62,080 64,306 66,532 68,758 70,984 73,210 20 65,169 67,496 69,823 72,150 74,477 76,804 21 68,572 70,998 73,424 75,850 78,276 80,702 22 72,131 74,700 77,269 79,838 82,407 84,976 23 75,929 78,572 81,215 83,858 86,501 89,144 24 79,930 82,673 85,416 88,159 90,902 93,645 25 84,281 87,140 89,999 92,858 95,717 98,576

Long

Max.

10 yr. 15 yr. 20 yr. 25 yr.

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 31,210 982 32,984 34,543 37,361 38,921 2 32,376 1,034 34,251 35,901 38,796 40,446 3 33,842 1,079 35,798 37,520 40,475 42,198 4 35,333 1,137 37,528 39,198 42,234 43,904 5 36,930 1,193 39,094 40,995 44,113 46,016 6 38,785 1,259 41,064 43,071 46,277 48,285 7 40,739 1,308 43,109 45,194 48,468 50,552 8 42,792 1,359 45,253 47,422 50,764 52,932 9 44,979 1,419 47,551 49,817 53,249 55,512 10 47,375 1,491 50,071 52,445 55,967 58,341 11 49,893 1,551 52,701 55,172 58,781 61,252 12 52,460 1,620 55,400 57,983 61,689 64,277 13 55,329 1,692 58,389 61,083 64,883 67,577 14 58,309 1,774 61,516 64,338 68,249 71,072 15 61,368 1,845 64,706 67,646 71,662 74,600 16 64,602 1,929 68,092 71,166 75,291 78,364 17 68,088 2,031 71,763 74,993 79,263 82,496 18 71,767 2,133 75,629 79,028 83,442 86,844 19 75,436 2,226 79,468 83,016 87,557 91,105 20 79,131 2,327 83,350 87,059 91,747 95,459 21 83,128 2,426 87,526 91,396 96,215 100,083 22 87,545 2,569 92,195 96,284 101,299 105,390 23 91,787 2,643 96,577 100,794 105,913 110,131 24 96,388 2,743 101,353 105,722 110,978 115,350 25 101,435 2,859 106,613 111,170 116,585 121,142

g. Pursuant to the terms of an agreement between the state and an employee organization entered into pursuant to article fourteen of the civil service law covering members of the collective negotiating unit designated as the security services collective negotiating unit who are employed within the state department of corrections and community supervision and who are designated as peace officers pursuant to section 2.10 of the criminal procedure law, effective on the dates indicated, salary grades for such unit members shall be as follows:

(1) Effective April second, two thousand nine for officers and employees on the administrative payroll and effective March twenty-sixth, two thousand nine for officers and employees on the institutional payroll:

SECURITY SERVICES SALARY SCHEDULE

Arbitration Eligible Only

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 23964 24896 25828 26760 27692 28624 2 24775 25757 26739 27721 28703 29685 3 25908 26933 27958 28983 30008 31033 4 26994 28075 29156 30237 31318 32399 5 28191 29325 30459 31593 32727 33861 6 29576 30771 31966 33161 34356 35551 7 31153 32395 33637 34879 36121 37363 8 32812 34102 35392 36682 37972 39262 9 34547 35894 37241 38588 39935 41282 10 36413 37829 39245 40661 42077 43493 11 38463 39937 41411 42885 44359 45833 12 40505 42044 43583 45122 46661 48200 13 42821 44427 46033 47639 49245 50851 14 45183 46867 48551 50235 51919 53603 15 47684 49435 51186 52937 54688 56439 16 50277 52107 53937 55767 57597 59427 17 53002 54931 56860 58789 60718 62647 18 55918 57941 59964 61987 64010 66033 19 58873 60987 63101 65215 67329 69443 20 61805 64015 66225 68435 70645 72855 21 65034 67337 69640 71943 74246 76549 22 68416 70855 73294 75733 78172 80611 23 72024 74533 77042 79551 82060 84569 24 75823 78425 81027 83629 86231 88833 25 79954 82668 85382 88096 90810 93524

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 29556 932 31203 32652 35268 36718 2 30667 982 32408 33942 36631 38164 3 32058 1025 33874 35473 38217 39816 4 33480 1081 35519 37072 39889 41441 5 34995 1134 37005 38773 41666 43435 6 36746 1195 38863 40727 43703 45566 7 38605 1242 40806 42743 45782 47717 8 40552 1290 42840 44852 47957 49970 9 42629 1347 45021 47123 50309 52413 10 44909 1416 47414 49618 52888 55094 11 47307 1474 49914 52211 55562 57859 12 49739 1539 52469 54869 58312 60713 13 52457 1606 55300 57800 61333 63831 14 55287 1684 58265 60885 64518 67138 15 58190 1751 61292 64021 67748 70477 16 61257 1830 64498 67350 71186 74038 17 64576 1929 67987 70989 74954 77956 18 68056 2023 71642 74800 78899 82055 19 71557 2114 75301 78595 82813 86107 20 75065 2210 78982 82430 86780 90229 21 78852 2303 82935 86530 91007 94600 22 83050 2439 87369 91167 95826 99625 23 87078 2509 91528 95443 100199 104114 24 91435 2602 96045 100103 104987 109045 25 96238 2714 101046 105279 110309 114543

(2) Effective April first, two thousand ten for officers and employees on the administrative payroll and effective March twenty-fifth, two thousand ten for officers and employees on the institutional payroll:

SECURITY SERVICES SALARY SCHEDULE

Arbitration Eligible Only

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 24923 25892 26861 27830 28799 29768 2 25766 26787 27808 28829 29850 30871 3 26944 28010 29076 30142 31208 32274 4 28074 29198 30322 31446 32570 33694 5 29319 30498 31677 32856 34035 35214 6 30759 32002 33245 34488 35731 36974 7 32399 33691 34983 36275 37567 38859 8 34124 35466 36808 38150 39492 40834 9 35929 37330 38731 40132 41533 42934 10 37870 39343 40816 42289 43762 45235 11 40002 41535 43068 44601 46134 47667 12 42125 43726 45327 46928 48529 50130 13 44534 46204 47874 49544 51214 52884 14 46990 48741 50492 52243 53994 55745 15 49591 51412 53233 55054 56875 58696 16 52288 54191 56094 57997 59900 61803 17 55122 57128 59134 61140 63146 65152 18 58155 60259 62363 64467 66571 68675 19 61228 63427 65626 67825 70024 72223 20 64277 66576 68875 71174 73473 75772 21 67635 70030 72425 74820 77215 79610 22 71153 73690 76227 78764 81301 83838 23 74905 77514 80123 82732 85341 87950 24 78856 81562 84268 86974 89680 92386 25 83152 85975 88798 91621 94444 97267

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 30737 969 32450 33957 36677 38185 2 31892 1021 33703 35298 38095 39689 3 33340 1066 35229 36892 39745 41408 4 34818 1124 36939 38554 41483 43097 5 36393 1179 38483 40322 43331 45171 6 38217 1243 40419 42357 45452 47390 7 40151 1292 42440 44455 47615 49627 8 42176 1342 44556 46648 49877 51971 9 44335 1401 46823 49009 52322 54510 10 46708 1473 49313 51605 55006 57300 11 49200 1533 51911 54300 57785 60174 12 51731 1601 54570 57066 60647 63144 13 54554 1670 57511 60111 63785 66383 14 57496 1751 60593 63318 67096 69821 15 60517 1821 63743 66581 70457 73295 16 63706 1903 67077 70043 74032 76998 17 67158 2006 70705 73828 77951 81073 18 70779 2104 74508 77793 82056 85338 19 74422 2199 78316 81742 86128 89554 20 78071 2299 82145 85731 90255 93842 21 82005 2395 86251 89990 94646 98383 22 86375 2537 90867 94817 99662 103613 23 90559 2609 95187 99259 104205 108276 24 95092 2706 99886 104107 109186 113406 25 100090 2823 105090 109493 114724 119127

(3) Effective March twenty-seventh, two thousand fourteen for officers and employees on the administrative payroll and effective April third, two thousand fourteen for officers and employees on the institutional payroll:

SECURITY SERVICES SALARY SCHEDULE

Arbitration Eligible Only

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 25421 26410 27399 28388 29377 30366 2 26281 27323 28365 29407 30449 31491 3 27483 28570 29657 30744 31831 32918 4 28635 29782 30929 32076 33223 34370 5 29905 31108 32311 33514 34717 35920 6 31374 32642 33910 35178 36446 37714 7 33047 34365 35683 37001 38319 39637 8 34806 36175 37544 38913 40282 41651 9 36648 38077 39506 40935 42364 43793 10 38627 40130 41633 43136 44639 46142 11 40802 42366 43930 45494 47058 48622 12 42968 44601 46234 47867 49500 51133 13 45425 47128 48831 50534 52237 53940 14 47930 49716 51502 53288 55074 56860 15 50583 52440 54297 56154 58011 59868 16 53334 55275 57216 59157 61098 63039 17 56224 58270 60316 62362 64408 66454 18 59318 61464 63610 65756 67902 70048 19 62453 64696 66939 69182 71425 73668 20 65563 67908 70253 72598 74943 77288 21 68988 71431 73874 76317 78760 81203 22 72576 75164 77752 80340 82928 85516 23 76403 79064 81725 84386 87047 89708 24 80433 83193 85953 88713 91473 94233 25 84815 87695 90575 93455 96335 99215

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 31355 989 33102 34639 37414 38952 2 32533 1042 34380 36007 38860 40486 3 34005 1087 35932 37628 40538 42234 4 35517 1147 37680 39328 42315 43962 5 37123 1203 39255 41131 44200 46077 6 38982 1268 41228 43205 46362 48338 7 40955 1318 43290 45345 48568 50621 8 43020 1369 45448 47581 50875 53011 9 45222 1429 47760 49989 53369 55601 10 47645 1503 50302 52640 56109 58449 11 50186 1564 52951 55388 58943 61379 12 52766 1633 55662 58208 61860 64407 13 55643 1703 58659 61311 65059 67709 14 58646 1786 61805 64584 68438 71218 15 61725 1857 65016 67910 71864 74759 16 64980 1941 68418 71444 75513 78538 17 68500 2046 72118 75303 79509 82693 18 72194 2146 75998 79348 83697 87044 19 75911 2243 79883 83377 87851 91346 20 79633 2345 83788 87446 92061 95719 21 83646 2443 87977 91791 96540 100352 22 88104 2588 92686 96715 101657 105687 23 92369 2661 97090 101243 106288 110440 24 96993 2760 101883 106188 111369 115673 25 102095 2880 107195 111686 117022 121513

(4) Effective March twenty-sixth, two thousand fifteen for officers and employees on the administrative payroll and effective April second, two thousand fifteen for officers and employees on the institutional payroll:

SECURITY SERVICES SALARY SCHEDULE

Arbitration Eligible Only

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 25929 26938 27947 28956 29965 30974 2 26807 27870 28933 29996 31059 32122 3 28033 29142 30251 31360 32469 33578 4 29208 30378 31548 32718 33888 35058 5 30503 31730 32957 34184 35411 36638 6 32001 33295 34589 35883 37177 38471 7 33708 35052 36396 37740 39084 40428 8 35502 36898 38294 39690 41086 42482 9 37381 38839 40297 41755 43213 44671 10 39400 40933 42466 43999 45532 47065 11 41618 43213 44808 46403 47998 49593 12 43827 45493 47159 48825 50491 52157 13 46334 48071 49808 51545 53282 55019 14 48889 50711 52533 54355 56177 57999 15 51595 53489 55383 57277 59171 61065 16 54401 56381 58361 60341 62321 64301 17 57348 59435 61522 63609 65696 67783 18 60504 62693 64882 67071 69260 71449 19 63702 65990 68278 70566 72854 75142 20 66874 69266 71658 74050 76442 78834 21 70368 72860 75352 77844 80336 82828 22 74028 76668 79308 81948 84588 87228 23 77931 80645 83359 86073 88787 91501 24 82042 84857 87672 90487 93302 96117 25 86511 89449 92387 95325 98263 101201

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 31983 1009 33765 35333 38163 39732 2 33185 1063 35069 36728 39639 41297 3 34687 1109 36653 38382 41351 43081 4 36228 1170 38434 40115 43162 44842 5 37865 1227 40040 41953 45084 46998 6 39765 1294 42056 44072 47293 49308 7 41772 1344 44154 46250 49537 51631 8 43878 1396 46355 48530 51890 54069 9 46129 1458 48718 50991 54439 56716 10 48598 1533 51308 53693 57231 59618 11 51188 1595 54008 56494 60120 62605 12 53823 1666 56777 59374 63099 65697 13 56756 1737 59832 62537 66360 69063 14 59821 1822 63043 65878 69809 72644 15 62959 1894 66316 69268 73301 76254 16 66281 1980 69788 72874 77025 80110 17 69870 2087 73560 76809 81099 84347 18 73638 2189 77518 80935 85371 88785 19 77430 2288 81481 85045 89609 93174 20 81226 2392 85464 89195 93903 97634 21 85320 2492 89738 93628 98472 102360 22 89868 2640 94542 98651 103692 107803 23 94215 2714 99030 103266 108412 112647 24 98932 2815 103920 108311 113596 117986 25 104139 2938 109341 113922 119365 123945

h. Pursuant to the terms of an agreement entered into pursuant to article fourteen of the civil service law between the state and an employee organization covering members of the collective negotiating unit designated as the agency police services unit, effective on the dates indicated, salary grades for such unit members shall be as follows:

(1) Effective April first, two thousand five:

APSU SALARY SCHEDULE

Effective April 1, 2005

Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 21345 22175 23005 23835 24665 25495 2 22067 22941 23815 24689 25563 26437 3 23075 23987 24899 25811 26723 27635 4 24044 25005 25966 26927 27888 28849 5 25110 26121 27132 28143 29154 30165 6 26345 27407 28469 29531 30593 31655 7 27749 28856 29963 31070 32177 33284 8 29226 30375 31524 32673 33822 34971 9 30772 31971 33170 34369 35568 36767 10 32432 33693 34954 36215 37476 38737 11 34258 35570 36882 38194 39506 40818 12 36078 37447 38816 40185 41554 42923 13 38140 39571 41002 42433 43864 45295 14 40244 41744 43244 44744 46244 47744 15 42471 44031 45591 47151 48711 50271 16 44780 46410 48040 49670 51300 52930 17 47209 48926 50643 52360 54077 55794 18 49805 51607 53409 55211 57013 58815 19 52436 54318 56200 58082 59964 61846 20 55047 57014 58981 60948 62915 64882 21 57925 59977 62029 64081 66133 68185 22 60937 63110 65283 67456 69629 71802 23 64148 66383 68618 70853 73088 75323 24 67533 69851 72169 74487 76805 79123 25 71212 73629 76046 78463 80880 83297

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 26325 830 27565 28806 31209 32450 2 27311 874 28623 29935 32410 33723 3 28547 912 29916 31285 33816 35185 4 29810 961 31250 32689 35291 36729 5 31176 1011 32690 34205 36882 38396 6 32717 1062 34312 35907 38666 40262 7 34391 1107 36049 37708 40529 42188 8 36120 1149 37844 39568 42452 44177 9 37966 1199 39768 41569 44534 46334 10 39998 1261 41886 43773 46822 48710 11 42130 1312 44095 46060 49189 51156 12 44292 1369 46349 48407 51624 53681 13 46726 1431 48868 51010 54315 56457 14 49244 1500 51488 53733 57139 59383 15 51831 1560 54169 56508 60006 62343 16 54560 1630 57004 59448 63051 65493 17 57511 1717 60082 62652 66385 68957 18 60617 1802 63320 66024 69889 72593 19 63728 1882 66549 69370 73354 76176 20 66849 1967 69802 72755 76868 79822 21 70237 2052 73315 76392 80631 83709 22 73975 2173 77230 80484 84900 88155 23 77558 2235 80912 84266 88779 92132 24 81441 2318 84916 88392 93031 96507 25 85714 2417 89338 92961 97749 101373

(2) Effective April first, two thousand six:

APSU SALARY SCHEDULE

Effective April 1, 2006

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 21932 22785 23638 24491 25344 26197 2 22674 23572 24470 25368 26266 27164 3 23710 24647 25584 26521 27458 28395 4 24705 25693 26681 27669 28657 29645 5 25801 26840 27879 28918 29957 30996 6 27069 28160 29251 30342 31433 32524 7 28512 29650 30788 31926 33064 34202 8 30030 31211 32392 33573 34754 35935 9 31618 32850 34082 35314 36546 37778 10 33324 34620 35916 37212 38508 39804 11 35200 36548 37896 39244 40592 41940 12 37070 38477 39884 41291 42698 44105 13 39189 40659 42129 43599 45069 46539 14 41351 42892 44433 45974 47515 49056 15 43639 45242 46845 48448 50051 51654 16 46011 47686 49361 51036 52711 54386 17 48507 50271 52035 53799 55563 57327 18 51175 53027 54879 56731 58583 60435 19 53878 55812 57746 59680 61614 63548 20 56561 58582 60603 62624 64645 66666 21 59518 61627 63736 65845 67954 70063 22 62613 64846 67079 69312 71545 73778 23 65912 68209 70506 72803 75100 77397 24 69390 71772 74154 76536 78918 81300 25 73170 75654 78138 80622 83106 85590

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 27050 853 28324 29599 32068 33343 2 28062 898 29410 30758 33301 34650 3 29332 937 30739 32145 34746 36153 4 30633 988 32113 33591 36265 37742 5 32035 1039 33591 35147 37898 39454 6 33615 1091 35254 36893 39728 41367 7 35340 1138 37044 38748 41647 43351 8 37116 1181 38887 40659 43622 45395 9 39010 1232 40862 42712 45759 47608 10 41100 1296 43040 44979 48112 50052 11 43288 1348 45307 47326 50541 52562 12 45512 1407 47626 49740 53046 55159 13 48009 1470 50210 52411 55807 58008 14 50597 1541 52903 55209 58709 61015 15 53257 1603 55659 58063 61657 64058 16 56061 1675 58572 61083 64786 67295 17 59091 1764 61733 64373 68209 70852 18 62287 1852 65064 67843 71814 74592 19 65482 1934 68381 71279 75373 78272 20 68687 2021 71721 74755 78982 82017 21 72172 2109 75335 78496 82852 86014 22 76011 2233 79356 82699 87236 90581 23 79694 2297 83140 86586 91224 94669 24 83682 2382 87253 90824 95591 99162 25 88074 2484 91798 95520 100440 104164

(3) Effective April first, two thousand seven:

APSU SALARY SCHEDULE

Effective April 1, 2007

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 1 22590 23469 24348 25227 26106 26985 2 23354 24279 25204 26129 27054 27979 3 24421 25386 26351 27316 28281 29246 4 25446 26464 27482 28500 29518 30536 5 26575 27645 28715 29785 30855 31925 6 27881 29005 30129 31253 32377 33501 7 29367 30539 31711 32883 34055 35227 8 30931 32147 33363 34579 35795 37011 9 32567 33836 35105 36374 37643 38912 10 34324 35659 36994 38329 39664 40999 11 36256 37645 39034 40423 41812 43201 12 38182 39631 41080 42529 43978 45427 13 40365 41879 43393 44907 46421 47935 14 42592 44179 45766 47353 48940 50527 15 44948 46599 48250 49901 51552 53203 16 47391 49116 50841 52566 54291 56016 17 49962 51779 53596 55413 57230 59047 18 52710 54618 56526 58434 60342 62250 19 55494 57486 59478 61470 63462 65454 20 58258 60340 62422 64504 66586 68668 21 61304 63476 65648 67820 69992 72164 22 64491 66791 69091 71391 73691 75991 23 67889 70255 72621 74987 77353 79719 24 71472 73925 76378 78831 81284 83737 25 75365 77924 80483 83042 85601 88160

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 27864 879 29176 30489 33033 34346 2 28904 925 30292 31681 34300 35690 3 30211 965 31660 33108 35787 37237 4 31554 1018 33078 34601 37355 38876 5 32995 1070 34598 36200 39034 40637 6 34625 1124 36313 38001 40921 42610 7 36399 1172 38154 39909 42895 44650 8 38227 1216 40051 41876 44928 46754 9 40181 1269 42089 43994 47132 49037 10 42334 1335 44332 46329 49556 51555 11 44590 1389 46670 48749 52061 54142 12 46876 1449 49053 51231 54636 56812 13 49449 1514 51716 53983 57481 59748 14 52114 1587 54489 56864 60469 62845 15 54854 1651 57328 59804 63506 65979 16 57741 1725 60327 62914 66728 69312 17 60864 1817 63585 66304 70256 72978 18 64158 1908 67018 69881 73971 76832 19 67446 1992 70432 73417 77634 80620 20 70750 2082 73875 77000 81354 84480 21 74336 2172 77594 80850 85336 88593 22 78291 2300 81736 85180 89853 93298 23 82085 2366 85634 89184 93961 97509 24 86190 2453 89868 93546 98456 102134 25 90719 2559 94555 98388 103456 107292

(4) Effective April first, two thousand eight:

APSU SALARY SCHEDULE

Effective April 1, 2008

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 23268 24173 25078 25983 26888 27793 2 24055 25008 25961 26914 27867 28820 3 25154 26148 27142 28136 29130 30124 4 26209 27258 28307 29356 30405 31454 5 27372 28474 29576 30678 31780 32882 6 28717 29875 31033 32191 33349 34507 7 30248 31455 32662 33869 35076 36283 8 31859 33112 34365 35618 36871 38124 9 33544 34851 36158 37465 38772 40079 10 35354 36729 38104 39479 40854 42229 11 37344 38775 40206 41637 43068 44499 12 39327 40820 42313 43806 45299 46792 13 41576 43135 44694 46253 47812 49371 14 43870 45505 47140 48775 50410 52045 15 46296 47997 49698 51399 53100 54801 16 48813 50590 52367 54144 55921 57698 17 51461 53333 55205 57077 58949 60821 18 54291 56256 58221 60186 62151 64116 19 57159 59211 61263 63315 65367 67419 20 60006 62151 64296 66441 68586 70731 21 63143 65380 67617 69854 72091 74328 22 66426 68795 71164 73533 75902 78271 23 69926 72363 74800 77237 79674 82111 24 73616 76143 78670 81197 83724 86251 25 77626 80262 82898 85534 88170 90806

Long

Max.

10-yr 15-yr 20-yr 25-yr SG Job Perf. Long Long Long Long

Rate Adv. Step Step Step Step 1 28698 905 30049 31402 34022 35374 2 29773 953 31203 32633 35331 36763 3 31118 994 32610 34102 36861 38355 4 32503 1049 34073 35641 38478 40045 5 33984 1102 35635 37285 40204 41855 6 35665 1158 37404 39142 42150 43890 7 37490 1207 39298 41105 44181 45989 8 39377 1253 41256 43135 46279 48160 9 41386 1307 43351 45313 48546 50508 10 43604 1375 45662 47719 51043 53102 11 45930 1431 48072 50214 53625 55769 12 48285 1493 50527 52771 56278 58519 13 50930 1559 53265 55600 59203 61538 14 53680 1635 56126 58573 62286 64733 15 56502 1701 59050 61601 65414 67961 16 59475 1777 62139 64803 68732 71393 17 62693 1872 65496 68296 72367 75170 18 66081 1965 69027 71976 76188 79135 19 69471 2052 72547 75621 79965 83040 20 72876 2145 76095 79314 83798 87018 21 76565 2237 79921 83274 87895 91250 22 80640 2369 84188 87736 92549 96097 23 84548 2437 88203 91860 96780 100435 24 88778 2527 92566 96355 101412 105200 25 93442 2636 97393 101341 106561 110512

(5) Effective April first, two thousand nine:

APSU SALARY SCHEDULE

Effective April 1, 2009

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 23966 24898 25830 26762 27694 28626 2 24777 25759 26741 27723 28705 29687 3 25909 26933 27957 28981 30005 31029 4 26995 28076 29157 30238 31319 32400 5 28193 29328 30463 31598 32733 33868 6 29579 30772 31965 33158 34351 35544 7 31155 32398 33641 34884 36127 37370 8 32815 34106 35397 36688 37979 39270 9 34550 35896 37242 38588 39934 41280 10 36415 37831 39247 40663 42079 43495 11 38464 39938 41412 42886 44360 45834 12 40507 42045 43583 45121 46659 48197 13 42823 44429 46035 47641 49247 50853 14 45186 46870 48554 50238 51922 53606 15 47685 49437 51189 52941 54693 56445 16 50277 52107 53937 55767 57597 59427 17 53005 54933 56861 58789 60717 62645 18 55920 57944 59968 61992 64016 66040 19 58874 60988 63102 65216 67330 69444 20 61806 64015 66224 68433 70642 72851 21 65037 67341 69645 71949 74253 76557 22 68419 70859 73299 75739 78179 80619 23 72024 74534 77044 79554 82064 84574 24 75824 78427 81030 83633 86236 88839 25 79955 82670 85385 88100 90815 93530

Long

Max.

10-yr. 15-yr. 20-yr. 25-yr.

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 29558 932 30950 32343 35042 36434 2 30669 982 32142 33615 36394 37869 3 32053 1024 33590 35127 37968 39507 4 33481 1081 35098 36713 39635 41249 5 35003 1135 36704 38403 41410 43110 6 36737 1193 38528 40318 43417 45209 7 38613 1243 40475 42336 45505 47367 8 40561 1291 42496 44432 47670 49607 9 42626 1346 44650 46671 50001 52022 10 44911 1416 47031 49149 52573 54694 11 47308 1474 49514 51721 55234 57442 12 49735 1538 52044 54356 57968 60276 13 52459 1606 54864 57269 60980 63385 14 55290 1684 57809 60330 64154 66675 15 58197 1752 60821 63449 67376 70000 16 61257 1830 64001 66745 70792 73533 17 64573 1928 67460 70344 74537 77424 18 68064 2024 71098 74136 78474 81510 19 71558 2114 74726 77893 82367 85534 20 75060 2209 78376 81691 86310 89626 21 78861 2304 82318 85771 90531 93987 22 83059 2440 86713 90368 95325 98980 23 87084 2510 90849 94615 99683 103448 24 91442 2603 95344 99246 104455 108357 25 96245 2715 100315 104381 109758 113827

(6) Effective April first, two thousand ten:

APSU SALARY SCHEDULE

Effective April 1, 2010

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 24925 25894 26863 27832 28801 29770 2 25768 26789 27810 28831 29852 30873 3 26945 28010 29075 30140 31205 32270 4 28075 29199 30323 31447 32571 33695 5 29321 30501 31681 32861 34041 35221 6 30762 32003 33244 34485 35726 36967 7 32401 33694 34987 36280 37573 38866 8 34128 35471 36814 38157 39500 40843 9 35932 37332 38732 40132 41532 42932 10 37872 39345 40818 42291 43764 45237 11 40003 41536 43069 44602 46135 47668 12 42127 43727 45327 46927 48527 50127 13 44536 46206 47876 49546 51216 52886 14 46993 48745 50497 52249 54001 55753 15 49592 51414 53236 55058 56880 58702 16 52288 54191 56094 57997 59900 61803 17 55125 57130 59135 61140 63145 65150 18 58157 60262 62367 64472 66577 68682 19 61229 63428 65627 67826 70025 72224 20 64278 66575 68872 71169 73466 75763 21 67638 70034 72430 74826 77222 79618 22 71156 73694 76232 78770 81308 83846 23 74905 77515 80125 82735 85345 87955 24 78857 81564 84271 86978 89685 92392 25 83153 85977 88801 91625 94449 97273

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 30739 969 32187 33635 36442 37890 2 31894 1021 33426 34958 37848 39382 3 33335 1065 34933 36532 39487 41087 4 34819 1124 36501 38180 41219 42898 5 36401 1180 38170 39937 43064 44832 6 38208 1241 40071 41932 45155 47019 7 40159 1293 42095 44031 47327 49263 8 42186 1343 44198 46212 49579 51594 9 44332 1400 46437 48539 52002 54104 10 46710 1473 48915 51118 54678 56884 11 49201 1533 51495 53791 57444 59740 12 51727 1600 54128 56533 60289 62690 13 54556 1670 57057 59558 63418 65919 14 57505 1752 60125 62747 66724 69345 15 60524 1822 63253 65986 70070 72799 16 63706 1903 66560 69414 73622 76473 17 67155 2005 70157 73157 77518 80520 18 70787 2105 73942 77102 81613 84771 19 74423 2199 77718 81011 85664 88958 20 78060 2297 81509 84956 89760 93209 21 82014 2396 85609 89200 94151 97745 22 86384 2538 90184 93985 99141 102942 23 90565 2610 94481 98397 103668 107584 24 95099 2707 99157 103215 108633 112691 25 100097 2824 104330 108558 114151 118382

(7) Effective March thirty-first, two thousand eleven:

APSU SALARY SCHEDULE

Effective March 31, 2011

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 27550 28519 29488 30457 31426 32395 2 28393 29414 30435 31456 32477 33498 3 29570 30635 31700 32765 33830 34895 4 30700 31824 32948 34072 35196 36320 5 31946 33126 34306 35486 36666 37846 6 33387 34628 35869 37110 38351 39592 7 35026 36319 37612 38905 40198 41491 8 36753 38096 39439 40782 42125 43468 9 38557 39957 41357 42757 44157 45557 10 40497 41970 43443 44916 46389 47862 11 42628 44161 45694 47227 48760 50293 12 44752 46352 47952 49552 51152 52752 13 47161 48831 50501 52171 53841 55511 14 49618 51370 53122 54874 56626 58378 15 52217 54039 55861 57683 59505 61327 16 54913 56816 58719 60622 62525 64428 17 57750 59755 61760 63765 65770 67775 18 60782 62887 64992 67097 69202 71307 19 63854 66053 68252 70451 72650 74849 20 66903 69200 71497 73794 76091 78388 21 70263 72659 75055 77451 79847 82243 22 73781 76319 78857 81395 83933 86471 23 77530 80140 82750 85360 87970 90580 24 81482 84189 86896 89603 92310 95017 25 85778 88602 91426 94250 97074 99898

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Step Step Step Step Step Step 1 33364 969 34812 36260 39067 40515 2 34519 1021 36051 37583 40473 42007 3 35960 1065 37558 39157 42112 43712 4 37444 1124 39126 40805 43844 45523 5 39026 1180 40795 42562 45689 47457 6 40833 1241 42696 44557 47780 49644 7 42784 1293 44720 46656 49952 51888 8 44811 1343 46823 48837 52204 54219 9 46957 1400 49062 51164 54627 56729 10 49335 1473 51540 53743 57303 59509 11 51826 1533 54120 56416 60069 62365 12 54352 1600 56753 59158 62914 65315 13 57181 1670 59682 62183 66043 68544 14 60130 1752 62750 65372 69349 71970 15 63149 1822 65878 68611 72695 75424 16 66331 1903 69185 72039 76247 79098 17 69780 2005 72782 75782 80143 83145 18 73412 2105 76567 79727 84238 87396 19 77048 2199 80343 83636 88289 91583 20 80685 2297 84134 87581 92385 95834 21 84639 2396 88234 91825 96776 100370 22 89009 2538 92809 96610 101766 105567 23 93190 2610 97106 101022 106293 110209 24 97724 2707 101782 105840 111258 115316 25 102722 2824 106955 111183 116776 121007

(8) Effective April first, two thousand fourteen:

APSU SALARY SCHEDULE

Effective April 1, 2014

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 28101 29089 30077 31065 32053 33041 2 28961 30002 31043 32084 33125 34166 3 30161 31247 32333 33419 34505 35591 4 31314 32461 33608 34755 35902 37049 5 32585 33789 34993 36197 37401 38605 6 34055 35321 36587 37853 39119 40385 7 35727 37046 38365 39684 41003 42322 8 37488 38858 40228 41598 42968 44338 9 39328 40756 42184 43612 45040 46468 10 41307 42810 44313 45816 47319 48822 11 43481 45045 46609 48173 49737 51301 12 45647 47279 48911 50543 52175 53807 13 48104 49808 51512 53216 54920 56624 14 50610 52397 54184 55971 57758 59545 15 53261 55120 56979 58838 60697 62556 16 56011 57952 59893 61834 63775 65716 17 58905 60950 62995 65040 67085 69130 18 61998 64145 66292 68439 70586 72733 19 65131 67374 69617 71860 74103 76346 20 68241 70584 72927 75270 77613 79956 21 71668 74112 76556 79000 81444 83888 22 75257 77846 80435 83024 85613 88202 23 79081 81743 84405 87067 89729 92391 24 83112 85873 88634 91395 94156 96917 25 87494 90374 93254 96134 99014 101894

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long

Rate Adv. Step Step Step Step 1 34029 988 35506 36983 39846 41323 2 35207 1041 36770 38332 41280 42845 3 36677 1086 38307 39938 42952 44584 4 38196 1147 39912 41624 44724 46437 5 39809 1204 41613 43416 46605 48409 6 41651 1266 43551 45449 48737 50638 7 43641 1319 45616 47590 50952 52927 8 45708 1370 47760 49815 53249 55304 9 47896 1428 50043 52187 55719 57863 10 50325 1503 52574 54821 58452 60702 11 52865 1564 55205 57547 61273 63615 12 55439 1632 57888 60341 64172 66621 13 58328 1704 60879 63430 67367 69918 14 61332 1787 64004 66679 70735 73409 15 64415 1859 67199 69986 74152 76936 16 67657 1941 70568 73479 77771 80679 17 71175 2045 74237 77297 81745 84807 18 74880 2147 78098 81321 85923 89144 19 78589 2243 81950 85309 90055 93415 20 82299 2343 85817 89333 94233 97751 21 86332 2444 89999 93662 98712 102378 22 90791 2589 94667 98544 103803 107680 23 95053 2662 99047 103042 108418 112412 24 99678 2761 103817 107956 113483 117622 25 104774 2880 109092 113404 119109 123425

i. Pursuant to the terms of an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter covering members of the collective negotiating unit designated as security supervisors who are employed by the state department of corrections and community supervision and are designated as peace officers pursuant to subdivision twenty-five of section 2.10 of the criminal procedure law, effective on the dates indicated, salary grades for positions in the competitive, non-competitive and labor classes shall be as follows:

(1) Effective April second, two thousand nine for officers and employees on the administrative payroll and effective March twenty-sixth, two thousand nine for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE - ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 24429 25361 26293 27225 28157 29089 2 25239 26221 27203 28185 29167 30149 3 26371 27395 28419 29443 30467 31491 4 27459 28538 29617 30696 31775 32854 5 28655 29790 30925 32060 33195 34330 6 30042 31236 32430 33624 34818 36012 7 31618 32862 34106 35350 36594 37838 8 33277 34568 35859 37150 38441 39732 9 35013 36359 37705 39051 40397 41743 10 36876 38292 39708 41124 42540 43956 11 38928 40401 41874 43347 44820 46293 12 40971 42508 44045 45582 47119 48656 13 43286 44893 46500 48107 49714 51321 14 45647 47331 49015 50699 52383 54067 15 48148 49900 51652 53404 55156 56908 16 50741 52571 54401 56231 58061 59891 17 53468 55396 57324 59252 61180 63108 18 56382 58406 60430 62454 64478 66502 19 59337 61451 63565 65679 67793 69907 20 62270 64479 66688 68897 71106 73315 21 65499 67802 70105 72408 74711 77014 22 68881 71321 73761 76201 78641 81081 23 72486 74996 77506 80016 82526 85036 24 76287 78891 81495 84099 86703 89307 25 80418 83133 85848 88563 91278 93993

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 30021 932 31413 32806 35505 36897 2 31131 982 32604 34077 36856 38331 3 32515 1024 34052 35589 38430 39969 4 33933 1079 35550 37165 40087 41702 5 35465 1135 37166 38865 41872 43572 6 37206 1194 38997 40787 43886 45678 7 39082 1244 40944 42805 45974 47836 8 41023 1291 42958 44894 48132 50069 9 43089 1346 45113 47134 50464 52486 10 45372 1416 47492 49610 53034 55155 11 47766 1473 49972 52179 55692 57899 12 50193 1537 52502 54814 58426 60734 13 52928 1607 55333 57738 61449 63854 14 55751 1684 58270 60791 64615 67136 15 58660 1752 61284 63912 67839 70463 16 61721 1830 64465 67209 71256 73998 17 65036 1928 67923 70807 75000 77886 18 68526 2024 71560 74598 78936 81972 19 72021 2114 75189 78356 82830 85997 20 75524 2209 78840 82155 86774 90090 21 79317 2303 82774 86227 90987 94442 22 83521 2440 87175 90830 95787 99442 23 87546 2510 91311 95077 100145 103910 24 91911 2604 95813 99715 104924 108826 25 96708 2715 100778 104844 110221 114290

(2) Effective April first, two thousand ten for officers and employers on the administrative payroll and effective March twenty-fifth, two thousand ten for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE - ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 25406 26375 27344 28313 29282 30251 2 26249 27270 28291 29312 30333 31354 3 27426 28491 29556 30621 31686 32751 4 28557 29679 30801 31923 33045 34167 5 29801 30982 32163 33344 34525 35706 6 31244 32486 33728 34970 36212 37454 7 32883 34177 35471 36765 38059 39353 8 34608 35951 37294 38637 39980 41323 9 36414 37814 39214 40614 42014 43414 10 38351 39824 41297 42770 44243 45716 11 40485 42017 43549 45081 46613 48145 12 42610 44209 45808 47407 49006 50605 13 45017 46688 48359 50030 51701 53372 14 47473 49224 50975 52726 54477 56228 15 50074 51896 53718 55540 57362 59184 16 52771 54674 56577 58480 60383 62286 17 55607 57612 59617 61622 63627 65632 18 58637 60742 62847 64952 67057 69162 19 61710 63909 66108 68307 70506 72705 20 64761 67058 69355 71652 73949 76246 21 68119 70514 72909 75304 77699 80094 22 71636 74174 76712 79250 81788 84326 23 75385 77996 80607 83218 85829 88440 24 79338 82046 84754 87462 90170 92878 25 83635 86459 89283 92107 94931 97755

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 31220 969 32668 34116 36923 38371 2 32375 1021 33907 35439 38329 39863 3 33816 1065 35414 37013 39968 41568 4 35289 1122 36971 38650 41689 43369 5 36887 1181 38656 40423 43550 45318 6 38696 1242 40559 42420 45643 47507 7 40647 1294 42583 44519 47815 49751 8 42666 1343 44678 46692 50059 52074 9 44814 1400 46919 49021 52484 54587 10 47189 1473 49394 51597 55157 57363 11 49677 1532 51971 54267 57920 60215 12 52204 1599 54605 57010 60766 63167 13 55043 1671 57544 60045 63905 66406 14 57979 1751 60599 63221 67198 69819 15 61006 1822 63735 66468 70552 73281 16 64189 1903 67043 69897 74105 76957 17 67637 2005 70639 73639 78000 81001 18 71267 2105 74422 77582 82093 85251 19 74904 2199 78199 81492 86145 89439 20 78543 2297 81992 85439 90243 93692 21 82489 2395 86084 89675 94626 98219 22 86864 2538 90664 94465 99621 103422 23 91051 2611 94967 98883 104154 108070 24 95586 2708 99644 103702 109120 113178 25 100579 2824 104812 109040 114633 118864

(3) Effective March twenty-seventh, two thousand fourteen for officers and employees on the administrative payroll and effective April third, two thousand fourteen for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE - ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 25914 26902 27890 28878 29866 30854 2 26774 27816 28858 29900 30942 31984 3 27975 29061 30147 31233 32319 33405 4 29128 30273 31418 32563 33708 34853 5 30397 31602 32807 34012 35217 36422 6 31869 33136 34403 35670 36937 38204 7 33541 34861 36181 37501 38821 40141 8 35300 36670 38040 39410 40780 42150 9 37142 38570 39998 41426 42854 44282 10 39118 40621 42124 43627 45130 46633 11 41295 42858 44421 45984 47547 49110 12 43462 45093 46724 48355 49986 51617 13 45917 47622 49327 51032 52737 54442 14 48422 50208 51994 53780 55566 57352 15 51075 52934 54793 56652 58511 60370 16 53826 55767 57708 59649 61590 63531 17 56719 58764 60809 62854 64899 66944 18 59810 61957 64104 66251 68398 70545 19 62944 65187 67430 69673 71916 74159 20 66056 68399 70742 73085 75428 77771 21 69481 71924 74367 76810 79253 81696 22 73069 75658 78247 80836 83425 86014 23 76893 79556 82219 84882 87545 90208 24 80925 83687 86449 89211 91973 94735 25 85308 88189 91070 93951 96832 99713

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 31842 988 33319 34796 37659 39136 2 33026 1042 34589 36151 39099 40664 3 34491 1086 36121 37752 40766 42398 4 35998 1145 37714 39426 42526 44240 5 37627 1205 39431 41234 44423 46227 6 39471 1267 41371 43269 46557 48458 7 41461 1320 43436 45410 48772 50747 8 43520 1370 45572 47627 51061 53116 9 45710 1428 47857 50001 53533 55678 10 48136 1503 50385 52632 56263 58513 11 50673 1563 53013 55355 59081 61422 12 53248 1631 55697 58150 61981 64430 13 56147 1705 58698 61249 65186 67737 14 59138 1786 61810 64485 68541 71215 15 62229 1859 65013 67800 71966 74750 16 65472 1941 68383 71294 75586 78495 17 68989 2045 72051 75111 79559 82620 18 72692 2147 75910 79133 83735 86956 19 76402 2243 79763 83122 87868 91228 20 80114 2343 83632 87148 92048 95566 21 84139 2443 87806 91469 96519 100184 22 88603 2589 92479 96356 101615 105492 23 92871 2663 96865 100860 106236 110230 24 97497 2762 101636 105775 111302 115441 25 102594 2881 106912 111224 116929 121245

(4) Effective March twenty-sixth, two thousand fifteen for officers and employees on the administrative payroll and effective April second, two thousand fifteen for officers and employees on the institutional payroll:

SECURITY SUPERVISORS SALARY SCHEDULE - ARBITRATION ELIGIBLE ONLY

Perf. Perf. Perf. Perf. Perf.

Ad- Ad- Ad- Ad- Ad-

Hir- vance vance vance vance vance

ing Step Step Step Step Step SG Rate 1 2 3 4 5 1 26432 27440 28448 29456 30464 31472 2 27309 28372 29435 30498 31561 32624 3 28535 29643 30751 31859 32967 34075 4 29711 30879 32047 33215 34383 35551 5 31005 32234 33463 34692 35921 37150 6 32506 33798 35090 36382 37674 38966 7 34212 35558 36904 38250 39596 40942 8 36006 37403 38800 40197 41594 42991 9 37885 39342 40799 42256 43713 45170 10 39900 41433 42966 44499 46032 47565 11 42121 43715 45309 46903 48497 50091 12 44331 45995 47659 49323 50987 52651 13 46835 48574 50313 52052 53791 55530 14 49390 51212 53034 54856 56678 58500 15 52097 53993 55889 57785 59681 61577 16 54903 56883 58863 60843 62823 64803 17 57853 59939 62025 64111 66197 68283 18 61006 63196 65386 67576 69766 71956 19 64203 66491 68779 71067 73355 75643 20 67377 69767 72157 74547 76937 79327 21 70871 73363 75855 78347 80839 83331 22 74530 77171 79812 82453 85094 87735 23 78431 81147 83863 86579 89295 92011 24 82544 85361 88178 90995 93812 96629 25 87014 89953 92892 95831 98770 101709

Long

Max.

10-yr 15-yr 20-yr 25-yr

Job Perf. Long Long Long Long SG Rate Adv. Step Step Step Step 1 32480 1008 33987 35493 38413 39920 2 33687 1063 35281 36875 39881 41478 3 35183 1108 36846 38509 41584 43248 4 36719 1168 38469 40216 43378 45126 5 38379 1229 40219 42058 45311 47151 6 40258 1292 42196 44132 47486 49425 7 42288 1346 44303 46316 49745 51760 8 44388 1397 46481 48577 52080 54176 9 46627 1457 48817 51004 54606 56794 10 49098 1533 51392 53684 57388 59683 11 51685 1594 54072 56461 60261 62649 12 54315 1664 56813 59315 63223 65721 13 57269 1739 59871 62473 66489 69091 14 60322 1822 63047 65776 69913 72641 15 63473 1896 66313 69155 73405 76244 16 66783 1980 69752 72721 77099 80066 17 70369 2086 73492 76613 81150 84273 18 74146 2190 77428 80716 85410 88695 19 77931 2288 81359 84785 89626 93054 20 81717 2390 85305 88892 93890 97478 21 85823 2492 89563 93300 98451 102189 22 90376 2641 94330 98284 103648 107603 23 94727 2716 98801 102876 108359 112433 24 99446 2817 103668 107890 113527 117749 25 104648 2939 109052 113451 119270 123672

2. Allocation of positions. All positions allocated pursuant to title A of article eight of this chapter shall be allocated to an appropriate salary grade as prescribed in subdivision one of this section, and all positions in a promotional series shall be allocated to salary grades which properly reflect the varying degrees of responsibilities and duties to be performed and training required.

3. Longevity Payment. (a) Notwithstanding any inconsistent provision of this chapter, effective April twenty-eighth, nineteen hundred eighty-eight, for employees on the administration payroll and May fifth, nineteen hundred eighty-eight, for employees on the institution payroll, an employee holding a position in the collective negotiating unit designated as the security services unit allocated to a salary grade described in paragraph b of subdivision one of this section shall be entitled to a longevity payment upon the completion of ten years of continuous service in a title or a combination of titles which exist or have existed in the security services/supervisors occupational title series. Such employee shall be entitled to an additional longevity payment upon the completion of fifteen years of such service and an additional longevity payment upon completion of twenty years of such service. The longevity amount shall be as specified in the current salary schedule for the salary grade for the position which the employee holds upon completion of the prescribed service requirements or, in the case of the twenty year longevity payment, half of the performance advance amount for such grade for such position. Effective April first, nineteen hundred eighty-nine, the twenty year longevity payment shall be three-quarters of the performance advance amount for such grade for such position and, effective April first, nineteen hundred ninety, the twenty year longevity payment shall be equal to the performance advance amount for such grade for such position. The longevity amount shall not exceed the longevity maximum, and shall be added to the employee's basic salary effective on the first day of the payroll period which next begins following completion of such service; provided, however, that an employee's basic annual salary may not exceed the longevity maximum of the salary grade of the employee's current position as a result of a longevity payment. Notwithstanding the foregoing provisions of this paragraph, an employee holding a position in the security services unit allocated to a salary grade prescribed in paragraph b of subdivision one of this section who has completed the prescribed service requirements for the twenty year longevity payment prior to April first, nineteen hundred eighty-five and who has not previously received a longevity payment for such service shall be entitled to such twenty year longevity payment effective April twenty-fifth, nineteen hundred eighty-five for employees on the institutional payroll and May second, nineteen hundred eighty-five for employees on the administrative payroll at the current twenty year longevity payment amount of the salary grade of the title which the employee was in upon completion of the twenty year service requirement; provided, however, that an employee's basic annual salary may not exceed the longevity maximum of the salary grade of the employee's current position as a result of such longevity payment. Employees in such unit who have already received a twenty year longevity payment or payments prior to April first, nineteen hundred eighty-nine, shall, effective April first, nineteen hundred eighty-nine, receive an adjustment in such twenty year longevity payment based on the current twenty year longevity payment amount of the salary grade of the title or titles which the employee was in upon completion of the twenty year service requirement. Employees in such unit who have already received a twenty year longevity payment or payments prior to April first, nineteen hundred ninety, shall, effective April first, nineteen hundred ninety, receive an adjustment in such twenty year longevity payment based on the current twenty year longevity payment amount of the salary grade of the title or titles which the employee was in upon completion of the twenty year service requirement.

(b) Notwithstanding any inconsistent provision of this chapter, effective April twenty-eighth, nineteen hundred eighty-eight for employees on the administration payroll and May fifth, nineteen hundred eighty-eight for employees on the institution payroll, an employee holding a position in the collective negotiating unit designated as the security supervisors unit allocated to a salary grade prescribed in paragraph b of subdivision one of this section shall be entitled to a longevity payment upon the completion of ten years of continuous service in a title or a combination of titles which exist or have existed in the security services/supervisors occupational title series. Such employee shall be entitled to an additional longevity payment upon the completion of fifteen years of such service and an additional longevity payment upon completion of twenty years of such service. The longevity amount shall be as specified in the salary schedule for the current salary grade for the position which the employee holds upon completion of prescribed service requirements or in the case of the twenty year longevity payment half of the performance advance amount for such grade for such position. Effective April first, nineteen hundred eighty-nine, the twenty year longevity payment shall be three-quarters of the performance advance amount for such grade for such position and, effective April first, nineteen hundred ninety, the twenty year longevity payment shall be equal to the performance advance amount for such grade for such position. The longevity amount shall not exceed the longevity maximum and shall be added to the employee's basic annual salary effective on the first day of the payroll period which next begins following completion of such service; except that the twenty year longevity payment shall be for the salary grade for the position which the employee presently holds and shall be added to the employee's basic salary effective on the first day of the payroll period which next begins following completion of such service; provided, however, that an employee's basic annual salary may not exceed the longevity maximum of the salary grade as a result of a longevity payment. Notwithstanding the foregoing provisions of this paragraph, an employee holding a position in the security supervisors unit allocated to a salary grade prescribed in paragraph b of subdivision one of this section who has completed the prescribed service requirements for the twenty year longevity payment prior to April first, nineteen hundred eighty-five and who has not previously received a longevity payment for such service shall be entitled to such twenty year longevity payment effective April twenty-fifth, nineteen hundred eighty-five for employees on the institutional payroll and May second, nineteen hundred eighty-five for employees on the administrative payroll at the current twenty year longevity payment amount of the salary grade of the title which the employee presently holds; provided, however, that an employee's basic annual salary may not exceed the longevity maximum of the salary grade of the employee's current position as a result of such longevity payment. Employees in such unit who have already received a twenty year longevity payment or payments prior to April first, nineteen hundred eighty-nine, shall, effective April first, nineteen hundred eighty-nine, receive an adjustment in such twenty year longevity payment based on the current twenty year longevity payment amount of the salary grade of the title or titles which the employee was in upon initial receipt of the twenty year longevity payment. Employees in such unit who have already received a twenty year longevity payment or payments prior to April first, nineteen hundred ninety, shall, effective April first, nineteen hundred ninety, receive an adjustment in such twenty year longevity payment based on the current twenty year longevity payment amount of the salary grade of the title or titles which the employee was in upon initial receipt of the twenty year longevity payment.

(c) For the purposes of this subdivision, the term continuous service shall mean uninterrupted service in the classified service. An employee who has been on a preferred list pursuant to section eighty-one of this chapter, or section two hundred forty-three of the military law, or who has been on leave of absence, or who has resigned and who has been reinstated, or who has been on workers' compensation leave, shall be deemed to have continuous service; provided, however, that such employee shall not receive credit for other than paid service or time spent on workers' compensation leave, but the failure to receive credit for service shall not constitute an interruption of continuous service.

(d) Effective on and after April first, nineteen hundred seventy-nine that portion of the basic annual salary of an employee to whom the provisions of this subdivision apply which exceeds the job rate of the salary grade to which his position is allocated, and any additions to his basic annual salary paid in accordance with the provisions of paragraphs (a) and (b) of this subdivision shall be considered to be longevity payment.

(e) Where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter on behalf of officers and employees serving in positions in the administrative services unit, institutional services unit, operational services unit or military and naval affairs unit so provides officers and employees to whom paragraph a of subdivision one of this section applies who, on or after April first, two thousand eleven, on their anniversary date have five or more years, but less than ten years, of continuous service as defined by paragraph (c) of this subdivision at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade, shall receive a lump sum payment in the amount of one thousand two hundred fifty dollars. Where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter on behalf of officers and employees serving in positions in the administrative services unit, institutional services unit, operational services unit or military and naval affairs unit so provides officers and employees to whom paragraph a of subdivision one of this section applies who, on or after April first, two thousand eleven, on their anniversary date have ten or more years of continuous service as defined by paragraph (c) of this subdivision at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade shall receive a lump sum payment in the amount of two thousand five hundred dollars.

Such lump sum payment shall be in addition to and not part of the employee's basic annual salary, provided however that any amount payable by this paragraph shall be included as compensation for overtime and retirement purposes.

Such lump sum payment shall be payable in April of each fiscal year, or as soon as practicable thereafter, for those eligible employees who have achieved five or more, or ten or more years of continuous service as defined by paragraph (c) of this subdivision at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade during the period October first through March thirty-first of the previous fiscal year. Such payment shall be payable in October of each fiscal year, or as soon as practicable thereafter, for those eligible employees who have achieved five or more, or ten or more years of continuous service as defined by paragraph (c) of this subdivision at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade during the period April first through September thirtieth of that same fiscal year.

(f) Notwithstanding the provisions of paragraph (e) of this subdivision, officers and employees otherwise eligible to receive the longevity payments provided by paragraph (e) of this subdivision who, on their eligibility date, are serving in a higher graded position (i) on a temporary basis or on a probationary or a permanent basis and subsequently fail the probationary period or accept a voluntary demotion which is not a consequence or settlement of a disciplinary action or are demoted as a result of the abolition of positions and (ii) return to a position in a lower salary grade and (iii) remain in such lower salary grade for at least six payroll periods shall be eligible for such longevity payments.

(g) Officers and employees to whom the provisions of paragraph (e) of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position as of July first, nineteen hundred seventy-nine, and who were in full employment status on a full-time basis for the period April first, nineteen hundred seventy-nine through June thirtieth, nineteen hundred seventy-nine, shall be considered to have been paid at the annual salary rate equal to or above the job rate for their grade for that period in determining fulfillment of the service requirements specified in paragraph (e) of this subdivision. The provisions of this paragraph apply solely for the purpose of implementation of the provisions of paragraph (e) of this subdivision.

(h) Officers and employees to whom the provisions of paragraph (e) of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and who were appointed or promoted to a position of equivalent or higher salary grade at an annual salary rate equal to or in excess of the job rate or maximum annual salary shall be entitled to have such service in each such position considered as eligible service in determining fulfillment of the service requirements specified in paragraph (e) of this subdivision.

(i) Notwithstanding any foregoing provisions of paragraph (e) of this subdivision to the contrary, officers and employees to whom the provisions of paragraph (e) of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and whose annual salary rate was subsequently less than the job rate or maximum salary of their position as a result of the mechanics of salary computation upon reallocation shall, solely for the purpose of paragraph (e) of this subdivision, be entitled to have service at such lower salary rate deemed to be service at the job rate and considered as eligible service in determining fulfillment of the service requirements specified in such paragraph (e) provided the actual annual salary rate of such officers or employees is equal to or in excess of the job rate on their anniversary dates.

(j) In order to provide for the officers and employees to whom this subdivision applies who are not allocated to salary grades, increases and payments pursuant to paragraph (e) of this subdivision in proportion to those provided to persons to whom this applies who are allocated to salary grades, the director of the budget is authorized to add appropriate adjustments and/or payments to the compensation which such officers and employees are otherwise entitled to receive. The director of the budget shall issue certificates which shall contain schedules of positions and the salaries and/or payments thereof for which adjustments and/or payments are made pursuant to the provisions of this paragraph and a copy of each such certificate shall be filed with the state comptroller, the department of civil service, the chairman of the senate finance committee and the chairman of the assembly ways and means committee.

4. Increased hiring salaries. Whenever the director shall determine that it is impracticable to recruit for a position at its then hiring salary in one or more or all areas or locations, he, subject to the approval of the director of the budget, may increase the hiring salary of the salary grade of such position with respect to which such determination shall have been made, but not to exceed the job rate of the salary grade of such position. Such new hiring salary shall remain in effect until he shall prescribe a different hiring salary pursuant to this subdivision or restore the hiring salary to the hiring salary set forth in this section. When any such increase is made with respect to one or more or all areas or locations, all incumbents of such positions who are employed in any state department, state institution or other state agency, in the particular area or areas or location or locations affected, who are receiving less than such new hiring salary shall have their salaries brought up to such hiring salary. For the purpose of computing future performance advances such incumbents and new employees in such positions shall be credited with the amount of performance advances in such positions which corresponds with such rate of compensation. The salary or compensation of any officer or employee appointed, promoted, demoted, transferred or reinstated to or from a position for which an increased hiring salary has been prescribed under the provisions of this subdivision, shall be determined as follows:

(a) The incumbent of any such position, for which an increased hiring salary is prescribed under the provisions of this subdivision, who is appointed, transferred or reinstated to the same titled position in an area or location to which the same increased hiring salary does not apply shall receive, upon such appointment, transfer or reinstatement, the salary he would have received had he been originally employed in such area or location to which he is appointed, transferred or reinstated.

(b) The incumbent of any such position for which an increased hiring salary is prescribed under the provisions of this subdivision, who is appointed, transferred, reinstated or demoted to another position in the same or a lower salary grade, for which an increased hiring salary is not prescribed, shall receive, upon such appointment, transfer, reinstatement or demotion, the rate of compensation which he would be entitled to receive had his service for the period of time during which he held the position from which he is appointed, transferred, reinstated or demoted, been rendered in the position to which he is appointed, transferred, reinstated or demoted.

(c) The incumbent of any such position for which an increased hiring salary is prescribed under the provisions of this subdivision, who is appointed, transferred, reinstated or demoted to another position in the same or a lower salary grade for which an increased hiring salary is also prescribed under the provisions of this subdivision, shall receive, upon such appointment, transfer, reinstatement or demotion, the rate of compensation which he would be entitled to receive had his service for the period of time during which he held the position from which he is appointed, transferred, reinstated or demoted, been rendered in the position to which he is appointed, transferred, reinstated or demoted.

(d) The incumbent of any such position for which an increased hiring salary is prescribed under the provisions of this subdivision, who is appointed or promoted to another position in a higher salary grade, shall receive, upon such appointment or promotion, a salary as determined pursuant to the provisions of subdivision two of section one hundred thirty-one of this chapter.

(e) The incumbent of a position for which an increased hiring salary is not prescribed under the provisions of this subdivision, who is appointed, transferred, demoted or reinstated to a position in the same or a lower salary grade for which an increased hiring salary is prescribed shall receive, upon such appointment, transfer, demotion or reinstatement, the hiring salary of the grade of such new position as prescribed in subdivision one of this section plus the number of annual increments and the percentage value of performance advances actually received in the positions from which and to which he is appointed, transferred, demoted or reinstated; provided, however, that he shall receive at least the increased hiring salary of such new position as prescribed under the provisions of this subdivision and not more than the job rate of the grade of such new position.

(f) Where an increased hiring salary prescribed under the provisions of this subdivision for any position is reduced or discontinued, the salary of a then incumbent of such position shall not be reduced.

5. (a) Applications to director. Any employee, employee representative, or appointing officer, with respect to any position or positions in his department or agency, may apply to the director, on a form prescribed and furnished by him, for a review of such position or positions to determine whether a pay differential should be authorized pursuant to this section. The director may consolidate applications pertaining to a particular position or positions. The director may designate an officer or employee of the division to conduct a hearing with relation to any application for a pay differential. Such applications shall not include any matter involving an employee's rate of compensation which is presently provided for under sections one hundred twenty and one hundred twenty-one of the civil service law, or any other matter which is otherwise reviewable pursuant to law or any rule or regulation having the force and effect of law.

(b) Appeals. Any employee, employee representative or appointing officer aggrieved by a determination of the director may appeal from such determination to the commission. Such appeal must be made within sixty days after receipt of a written notice of such determination. Determinations of the commission shall be subject to the same conditions, restrictions and limitations provided in this section for the determinations of the director. The commission shall transmit its decision to the director of the budget, the director of the division of classification and compensation and the employees, employee representative or department heads affected thereby.

6. Shift pay differentials. Whenever the director finds that under prevailing wage practices in private or other public employment in the state, employees in a given occupation receive a higher rate of pay or wage differential for a work shift other than a normal day shift than that which is paid to employees in the same occupation for a normal day shift, he may, subject to the approval of the director of the budget, authorize a pay differential to be paid to those employees in positions in the same or related occupations in the state service and who are regularly assigned to an equivalent or substantially equivalent work shift, on a statewide basis, provided however, where the director finds that in a particular geographical area or areas wage practices would warrant a shift differential for employees in a particular occupation then the director may grant a work shift pay differential for such employees, subject to the approval of the director of the budget. In determining whether to authorize a pay differential the director shall consider the various duties on each shift, other than the normal day shift, in relation to the normal day shift. A pay differential under this subdivision shall be a percentage of basic salary or a fixed dollar amount per pay period, as prescribed in each case by the director of the classification and compensation division subject to approval of the director of the budget. Such differential shall be paid in addition to and shall not be part of an employee's basic annual salary, and shall not affect or impair any performance advancement payments, performance awards, longevity payments or other rights or benefits to which an employee may be entitled under the provisions of this chapter, provided, however, that any differential payable pursuant to this subdivision shall be included as compensation for retirement purposes. A pay differential shall be terminated for any employee when he ceases to be employed in the work shift or position for which such pay differential was authorized. A pay differential shall remain in effect until terminated by the director of the classification and compensation division with the consent of the director of the budget or until a new pay differential is authorized pursuant to this subdivision. The director of the budget may adopt such regulations as he may deem necessary to carry out the provisions of this subdivision.

7. Geographic pay differentials. Whenever the director finds that under community wage practices in private or other public employment in one or more areas or locations, wage rates of employees in a given occupation are substantially higher than the wage rates paid by the state, he may, subject to the approval of the director of the budget, authorize a pay differential to be added as an adjustment to the hiring rate, the job rate and the longevity steps of the salary grade or grades for the same or related occupations in the state service in such areas or locations. A pay differential under this subdivision shall be a percentage or a fixed dollar amount as prescribed in each case by the director of the classification and compensation division subject to approval of the director of the budget. Such differentials shall be paid to employees whose basic annual salary is at or below the unadjusted job rate of the salary grade or at or below the unadjusted longevity step of the salary grade to which the employees are entitled based on the criteria specified in subdivision three of this section. Those employees whose basic annual salary is above the unadjusted job rate for the salary grade and who are not entitled to be paid at a longevity step shall receive a portion of the differential sufficient to increase their salary to the adjusted job rate. Those employees whose basic annual salary is above the unadjusted longevity step to which they are entitled shall receive a portion of the differential sufficient to increase their salary to such longevity step as adjusted by the differential. Such differentials shall be in addition to and shall not be part of an employee's basic annual salary, and shall not affect or impair any performance advancement payments, performance awards, longevity payments or other rights or benefits to which an employee may be entitled under the provisions of this chapter, provided, however, that any differential payable pursuant to this subdivision shall be included as compensation for retirement purposes. A pay differential shall be terminated for any employee when he ceases to be employed in the position, or area or location for which such pay differential was authorized. A pay differential shall remain in effect until terminated by the director of the classification and compensation division, with the consent of the director of the budget or until a new pay differential is authorized pursuant to this subdivision. The director of the budget may adopt such regulations as he may deem necessary to carry out the provisions of this subdivision. Employees who on April first, nineteen hundred seventy-nine are receiving additional compensation as a result of a previous determination to authorize a geographic area pay differential shall continue to receive such additional compensation while employed in the position for which such differential was authorized.

8. Performance based payments and increases for certain employees excluded from collective negotiating units. (a) The provisions of this subdivision shall apply to the following full-time state officers and employees in salary grades M/C 17 and below: (1) officers and employees whose positions are designated managerial or confidential pursuant to article fourteen of this chapter; (2) civilian state employees of the division of military and naval affairs in the executive department whose positions are not in, or are excluded from representation rights in, any recognized or certified negotiating unit; (3) officers and employees excluded from representation rights under article fourteen of this chapter pursuant to rules or regulations of the public employment relations board.

(b) Officers and employees to whom the provisions of this subdivision apply may receive lump sum merit awards in accordance with guidelines issued by the director of the budget within the appropriations made available therefor. Additionally, effective April first, nineteen hundred eighty-eight, and each April first thereafter, such officers and employees to whom the provisions of this subdivision apply whose basic annual salary equals or exceeds the job rate of the salary grade of their position who on their anniversary date have five or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade and whose basic annual salary is less than eight hundred seventy-five dollars during fiscal year two thousand seven-two thousand eight, one thousand dollars during fiscal year two thousand eight-two thousand nine, and one thousand one hundred twenty-five dollars during fiscal year two thousand nine-two thousand ten in excess of the job rate of the salary grade of their position shall on such anniversary date have their basic annual salary as otherwise effective increased by a longevity payment in the amount of eight hundred seventy-five dollars during fiscal year two thousand seven-two thousand eight, one thousand dollars during fiscal year two thousand eight-two thousand nine, and one thousand one hundred twenty-five dollars during fiscal year two thousand nine-two thousand ten, except that such officers and employees who on their anniversary date have ten or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and whose basic annual salary is less than one thousand seven hundred fifty dollars during fiscal year two thousand seven-two thousand eight, two thousand dollars during fiscal year two thousand eight-two thousand nine, and two thousand two hundred fifty dollars during fiscal year two thousand nine-two thousand ten in excess of the job rate of the salary grade of their position shall on such anniversary date receive a longevity payment increasing their basic annual salary to that of the job rate of the salary grade of their position increased by one thousand seven hundred fifty dollars during fiscal year two thousand seven-two thousand eight, two thousand dollars during fiscal year two thousand eight-two thousand nine, and two thousand two hundred fifty dollars during fiscal year two thousand nine-two thousand ten. Such increases shall be effective at the beginning of the pay period following the anniversary date upon which the required service is attained. Effective April first, two thousand ten, however, such longevity payments shall be made in the amount of one thousand two hundred fifty dollars to officers and employees as defined herein who on their anniversary date have five or more years of continuous service and in the amount of two thousand five hundred dollars to officers and employees as defined herein who on their anniversary date have ten or more years of continuous service. Such payments shall be made in addition to and shall not be considered part of basic annual salary and shall be made by separate check as soon as practicable following the anniversary date upon which the required service is attained.

(c) The increases in salary payable pursuant to this subdivision shall apply on a prorated basis to officers and employees, otherwise eligible to receive an increase in salary pursuant to this subdivision, who are paid on an hourly or per diem basis, employees serving on a part-time or seasonal basis and employees paid on any basis other than at an annual salary rate; except that the provisions of this subdivision shall not apply to employees serving on a seasonal basis, except as determined by the director of the budget.

(d) Notwithstanding the foregoing provisions of this subdivision, officers and employees who are otherwise eligible to receive such longevity payment but who on the anniversary eligibility date are serving in a higher graded position (i) on a temporary basis or on a probationary or permanent basis and subsequently fail the probationary period or accept a voluntary demotion during the probationary period or are demoted as a result of the abolition of positions and (ii) return to a position in their former salary grade within one year of such eligibility date and (iii) remain in their former salary grade for at least six payroll periods shall be eligible for such longevity payment, except that officers and employees who return to their former salary grade as a result of a disciplinary action or who accept a voluntary demotion after successful completion of the probationary period shall not be eligible for such longevity payment.

(e) Officers and employees to whom the provisions of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and whose annual salary rate was during some subsequent period less than the job rate or maximum salary of the salary grade of their position as a result of an increase in the job rate or maximum salary, shall be considered to have been paid at the annual salary rate equal to or in excess of the job rate for their grade for such period in determining fulfillment of the service requirements specified in paragraph (b) of this subdivision, provided the officers and employees were in full-time employment status. The provisions of this paragraph apply solely for the purpose of implementation of the provisions of paragraph (b) of this subdivision.

(f) Officers and employees to whom the provisions of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and who were appointed or promoted to a position of equivalent or higher salary grade at an annual salary rate equal to or in excess of the job rate or maximum annual salary shall be entitled to have such service in each such position considered as eligible service in determining fulfillment of the service requirements specified in paragraph (b) of this subdivision.

(g) Notwithstanding any foregoing provisions of this subdivision to the contrary, officers and employees to whom the provisions of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and whose annual salary rate was subsequently less than the job rate or maximum salary of the salary grade of their position as a result of the mechanics of salary computation upon reallocation, shall, solely for the purpose of paragraph (b) of this subdivision, be entitled to have service at such lower salary rate deemed to be service at the job rate and considered as eligible service in determining fulfillment of the service requirements specified in such paragraph (b) provided the actual annual salary rate of such officers or employees is equal to or in excess of the job rate of the salary grade of their position on the anniversary date upon which eligibility for a longevity payment provided pursuant to this subdivision is attained.

(h) The amounts provided pursuant to this subdivision, unless otherwise expressly provided herein, shall be in addition to and shall not be part of the employee's basic annual salary; provided, however, that any amounts payable pursuant to this subdivision shall be included as compensation for retirement purposes.

(i) Officers and employees whose basic annual salary is or was less than the job rate of the salary grade of their position but was not or is not less than ninety-eight percent of such job rate shall for the purpose of this subdivision be deemed to be or have been at the job rate as appropriate.

9. Hazardous duty differentials. (a) Where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provide, on behalf of employees serving in positions in a collective negotiating unit represented by such employee organization, and for employees designated managerial or confidential pursuant to article fourteen of this chapter and civilian state employees of the division of military and naval affairs of the executive department whose positions are not in, or are excluded from representation rights in, any recognized or certified negotiating unit, whenever the director determines that an employee who is serving in a position at a particular work location or as a result of a temporary work assignment is exposed to an unavoidable, clear and direct risk and hazard to safety and health, the director may, subject to the approval of the director of the budget, authorize a hazardous duty differential for the employee assigned to such position or temporary work assignment. Except for such managerial or confidential employees and such civilian state employees of the division of military and naval affairs whose positions are not in, or are excluded from representation rights in, any recognized or certified negotiating unit, such differentials determined by the director during the term of such agreement shall only be payable from an amount which is collectively negotiated for such purposes pursuant to the terms of such an agreement between the state and an employee organization representing such employees; thereafter such differentials shall continue for those employees assigned to such position or temporary work assignment unless terminated or revoked in accordance with paragraph (b) of this subdivision.

(b) A hazardous duty differential under this subdivision shall be a percentage or a fixed dollar amount, as prescribed by the director of classification and compensation, subject to the approval of the director of the budget. Such differentials shall be in addition to and shall not be part of an employee's basic annual salary, and shall not affect or impair any performance advancement payments, performance awards, longevity payments or other rights or benefits to which an employee may be entitled under the provisions of this chapter, provided, however, that any differential payable pursuant to this subdivision shall be included as compensation for retirement purposes. A hazardous duty differential shall be terminated for any employee who ceases to be employed in the position or assignment for which the pay differential was authorized; or upon revocation of such differential or upon cessation of the temporary hazardous duty as determined by the director of classification and compensation. The director of the budget may adopt regulations to carry out the provisions of this subdivision.

10. Performance based payments for certain state officers and employees in the rent regulation services negotiating unit. (a) The provisions of this subdivision shall apply to full-time officers and employees in the rent regulation services negotiating unit established pursuant to article fourteen of this chapter.

(b) Notwithstanding any inconsistent provision of law, officers and employees to whom the provisions of this subdivision apply whose basic annual salary does not include a prior longevity advance, who, on March thirty-first, two thousand three, have five or more years, but less than ten years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade and below the first longevity step and whose performance on the next performance evaluation anniversary date is rated at least "satisfactory" or its equivalent, shall have their basic annual salary increased by the amount of one longevity advance or as much of that amount as will not result in the new basic annual salary exceeding the second longevity step. Notwithstanding any inconsistent provision of law, officers and employees to whom the provisions of this subdivision apply whose basic annual salary does not include a prior ten year longevity advance, who, on March thirty-first, two thousand three, have ten or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade, but below the second longevity step and whose performance on the next performance evaluation anniversary date is rated at least "satisfactory" or its equivalent, shall have their basic annual salary increased to the second longevity step. Such increases to basic annual salary for eligible officers or employees shall become effective on the first day of the payroll period which next begins following the anniversary date in salary grade occurring after March thirty-first, two thousand three.

(c) (i) Prior to April first two thousand ten, and notwithstanding any inconsistent provision of law, officers and employees to whom paragraph e of subdivision one of this section applies who, on or after April first, two thousand four, on their anniversary date have five or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade, but below the first longevity step and whose performance for the most recent rating period was rated at least "satisfactory" or its equivalent, shall have their basic annual salary increased to the first longevity step or shall have their basic annual salary as otherwise effective increased by eight hundred fifty dollars; or by nine hundred fifty dollars on or after April first, two thousand seven; or by one thousand fifty dollars on or after April first, two thousand eight; or by one thousand one hundred fifty dollars on or after April first, two thousand nine; or as much of that amount as will not result in the new basic annual salary exceeding the step two longevity step. Notwithstanding any inconsistent provision of law, officers and employees to whom paragraph e of subdivision one of this section apply who, on or after April first, two thousand four, on their anniversary date have ten or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade, but below the second longevity step and whose performance for the most recent rating period was rated at least "satisfactory" or its equivalent, shall have their basic annual salary increased to the second longevity step as found in paragraph e of subdivision one of this section. Such increases to longevity steps by eligible officers or employees shall become effective on the first day of the payroll period which next begins following the anniversary date which satisfies the prescribed service requirements.

(ii) Officers and employees to whom paragraph (e) of subdivision one of this section apply who, on or after April first, two thousand ten, on their anniversary date have five or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade, shall receive a lump sum payment in the amount of one thousand two hundred fifty dollars. Officers and employees to whom paragraph e of subdivision one of this section applies who, on or after April first, two thousand ten, on their anniversary date have ten or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade shall receive a lump sum payment in the amount of two thousand five hundred dollars.

Such lump sum payment shall be in addition to and not part of the employee's basic annual salary, provided however that any amount payable herein shall be included as compensation for overtime and retirement purposes.

Such lump sum payment shall be payable in April of each fiscal year, or as soon as practicable thereafter, for those eligible employees who have achieved five or more, or ten or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade during the period October first through March thirty-first of the previous fiscal year. Such payment shall be payable in October of each fiscal year, or as soon as practicable thereafter, for those eligible employees who have achieved five or more, or ten or more years of continuous service as defined by paragraph (c) of subdivision three of this section at a basic annual salary rate equal to or in excess of the job rate or maximum salary of their salary grade during the period April first through September thirtieth of that same fiscal year. All compensation already included in an employee's basic annual salary pursuant to subparagraph (i) of this paragraph shall remain included in such basic annual salary.

(d) Notwithstanding the provisions of paragraphs (b) and (c) of this subdivision, officers and employees otherwise eligible to receive the longevity payments provided by paragraphs (b) and (c) of this subdivision who, on their eligibility date, are serving in a higher graded position (i) on a temporary basis or on a probationary or a permanent basis and subsequently fail the probationary period or accept a voluntary demotion which is not a consequence or settlement of a disciplinary action or are demoted as a result of the abolition of positions and (ii) return to a position in a lower salary grade and (iii) remain in such lower salary grade for at least six payroll periods shall be eligible for such longevity payments.

(e) Officers and employees to whom the provisions of this subdivision apply who were serving at an annual salary rate in excess of the job rate of their salary grade as of March thirty-first, nineteen hundred eighty-five, shall be deemed to have been paid at the annual salary rate equal to or above the job rate for their salary grade for a period of five years for the purpose of determining fulfillment of the service requirements specified in paragraphs (b) and (c) of this subdivision. The provisions of this paragraph apply solely for the purpose of implementation of the provisions of paragraphs (b) and (c) of this subdivision.

(f) Officers and employees to whom the provisions of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and who were appointed or promoted to a position of equivalent or higher salary grade at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position shall be entitled to have such service in each such position considered as eligible service in determining fulfillment of the service requirements specified in paragraphs (b) and (c) of this subdivision.

(g) Notwithstanding any foregoing provisions of this subdivision to the contrary, officers and employees to whom the provisions of this subdivision apply who were serving at an annual salary rate equal to or in excess of the job rate or maximum salary of the salary grade of their position and whose annual salary rate was subsequently less than the job rate or maximum salary of their position as a result of the mechanics of salary computation upon reallocation, shall, solely for the purpose of paragraphs (b) and (c) of this subdivision, be entitled to have service at such lower salary rate deemed to be service at the job rate and considered as eligible service in determining fulfillment of the service requirements specified in paragraphs (b) and (c) of this subdivision provided the actual annual salary rate of such officers or employees is equal to or in excess of the job rate on March thirty-first, two thousand three, or on their anniversary dates for the purpose of paragraph (c) of this subdivision.

11-a. Performance awards; longevity increases and salary review. Notwithstanding any inconsistent provisions of this section or any other law and where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees serving in positions in a collective negotiating unit represented by such employee organization and for employees designated managerial or confidential pursuant to such article of this chapter and civilian state employees in the division of military and naval affairs whose positions are not in or are excluded from representation rights in any recognized or certified negotiating unit, effective April first, nineteen hundred eighty-seven, officers and employees who are eligible for longevity step increases, performance award increases or bonuses, or any other increases or bonuses based on length of service at or above the job rate of their salary grade, who were receiving a salary equal to or in excess of the job rate of the grade and who have been promoted, appointed or otherwise advanced to a position in a higher salary grade and whose former position has been reallocated to a higher salary grade as a result of the implementation of the system developed pursuant to the provisions of section seventeen of chapter three hundred two, subdivision eleven of section nineteen of chapter three hundred six, section six of chapter three hundred three, or section eleven of chapter three hundred eight of the laws of nineteen hundred eighty-five and who are serving in a position allocated to the salary grade to which such former position has been reallocated shall, solely for the purpose of determining eligibility for any such increases or bonuses, be entitled to have all service in such position or positions to which promoted, appointed or otherwise advanced credited as if it were service at the job rate and considered as eligible service in determining fulfillment of the service requirements for such increases or bonuses, provided the actual annual salary in the current position is equal to or in excess of the job rate on their eligibility date.

13. Occupational pay differentials. Whenever the director of classification and compensation finds it necessary to adjust the compensation of positions allocated to a salary grade prescribed in paragraph d of subdivision one of this section in order to appropriately compensate employees in such positions in relation to the compensation of their immediate occupational subordinates, the director may, subject to the approval of the director of the budget, authorize a pay differential for such positions in one or more areas or locations. A pay differential authorized under this subdivision shall be a percentage or fixed dollar amount as prescribed in each case by the director of classification and compensation to be added as an adjustment to the hiring rate and the job rate of the salary grade for such positions in such areas or locations. Such differential shall be paid to employees whose basic annual salary is at or below the unadjusted job rate of the salary grade. Those employees whose basic annual salary is above the unadjusted job rate of the salary grade shall receive a portion of the differential sufficient to increase their salary to the adjusted job rate. Such differential shall be in addition to and shall not be part of an employee's basic annual salary, and shall not affect or impair any performance advancement payments, performance awards or other rights or benefits to which an employee may be entitled under the provisions of this chapter, provided, however, that any differential payable pursuant to this subdivision shall be included as compensation for retirement purposes. A pay differential shall be terminated for any employee when such employee ceases to be employed in the position or area or location for which such pay differential was authorized. A pay differential shall remain in effect until terminated by the director of classification and compensation with the approval of the director of the budget, or until a new pay differential is authorized pursuant to this subdivision. The director of the budget may adopt such procedures as may be necessary to carry out the provisions of this subdivision.

14. Notwithstanding any foregoing provisions of this section to the contrary, wage rates and/or pay differentials paid by the state to teaching and research center nurses of the state university of New York pursuant to subdivision thirteen of section three hundred fifty-five-a of the education law may be based on a study of representative peer institutions in private or other public hospitals in the same geographic area as a hospital of the state university which shows that pay differentials of nurses employed by such peer institutions are higher than the wage rates and/or pay differentials paid by the state to teaching and research center nurses of the state university. Whenever, in the opinion of the chief administrative officer of the health science centers at which teaching and research center nurses are employed, additional compensation for such employees is necessary to maintain adequate support to protect the health, safety and welfare of patients, such chief administrative officer shall request the state university board of trustees to conduct such a study.



131 - Determination of salaries.

131. Determination of salaries. 1. Rates of compensation. An employee holding a position allocated to one of the salary grades included in section one hundred thirty of this chapter shall receive the hiring rate of the salary grade to which his position is allocated and may receive periodic performance advancement payments based on periodic evaluations of work performance in accordance with the terms of applicable agreements between the state and employee organizations reached pursuant to article fourteen of this chapter and the rules and regulations promulgated by the director of the budget. No employee shall receive an annual salary in excess of the job rate of the salary grade to which his position is allocated as a result of a performance advancement payment.

1-a. Appointment above minimum salary in certain cases. Notwithstanding any other provision of this chapter, with respect to positions allocated to salary grades in section one hundred thirty of this chapter the director of the classification and compensation division, subject to the approval of the director of the budget, may authorize an increased hiring rate, not to exceed the job rate of the salary grade of the position to which a person is to be appointed when the training or experience of such appointee substantially exceeds requirements necessary for appointment. The salaries of other employees serving in the same title in the same geographical area or location having qualifications of training or experience equivalent to those of the person appointed shall be increased by such amount as may be necessary to equal the rate of compensation of the person appointed.

2. Appointments and promotions to higher grade positions. (a) If such an employee is promoted, appointed or otherwise advanced to a position in a higher salary grade he shall receive a percentage increase in existing basic salary of one and one-half percent plus one and one-half percent times the number of grades by which he is so advanced, or he shall be paid the hiring rate of such higher grade, whichever results in a higher annual salary. For purposes of determining such increase for employees promoted, appointed or otherwise advanced to a position in one of the salary grades with the prefix M as prescribed in paragraph d of subdivision one of section one hundred thirty of this article, each such grade with the prefix M shall be deemed to constitute a two grade advancement.

(b) Notwithstanding the provisions of paragraph (a) of this subdivision, an employee holding a position allocated to one of the salary grades prescribed in paragraph b of subdivision one of section one hundred thirty of this chapter who is promoted, appointed or otherwise advanced to a position in a higher salary grade as prescribed in such paragraph shall receive an increase in salary determined in accordance with the provisions of paragraph (a) of this subdivision, provided however that the amount of such employee's basic salary which is considered to be longevity payment in accordance with the provisions of paragraph d of subdivision three of section one hundred thirty of this chapter shall not be considered as basic salary for the purpose of determining his increase, and such amount shall be adjusted to the longevity amount appropriate for such higher salary grade and added to and become part of his basic salary in the higher grade to which he is promoted, appointed or advanced.

(c) Notwithstanding the provisions of paragraph (a) of this subdivision, if such employee is promoted, appointed or otherwise advanced to a position allocated to one of the salary grades with the prefix M as prescribed in paragraph d of subdivision one of section one hundred thirty of this chapter he shall receive an increase in salary determined in accordance with the provisions of paragraph (a) of this subdivision provided however that the appointing officer shall have the discretion, with the approval of the director of the classification and compensation division, to increase such an employee's salary by an amount not to exceed an additional three percent of the employee's basic salary in the grade from which appointed, promoted or advanced.

(d) Notwithstanding the provisions of paragraphs (a) and (c) of this subdivision, if such employee is promoted, appointed, transferred, reinstated, or otherwise placed in a position allocated to salary grade M 8 as prescribed in paragraph d of subdivision one of section one hundred thirty of this chapter he shall receive the hiring rate of that salary grade or any higher rate authorized by the director of the budget.

(e) Notwithstanding any inconsistent provision of law, officers and employees to whom the provisions of paragraph d of subdivision one of section one hundred thirty of this article apply who are on the payroll on March thirty-first, nineteen hundred eighty-five, who are promoted, appointed or otherwise advanced to a position in a higher salary grade during the period between June sixth, nineteen hundred eighty-five for the employees on the institutional payroll and June thirteenth, nineteen hundred eighty-five for employees on the administrative payroll and March thirty-first, nineteen hundred eighty-six, shall receive the precentage increase in basic annual salary as provided in this subdivision or a basic annual salary equal to the hiring rate of such higher grade which is in effect during that time period plus five percent, whichever results in a higher annual salary.

(f) Notwithstanding any inconsistent provision of this section, officers and employees on the payroll on May twenty-third, nineteen hundred eighty-five in the collective negotiating units designated as the security services unit and the security supervisors unit established pursuant to article fourteen of the civil service law, who are promoted, appointed or otherwise advanced to a position in a higher salary grade during the period between April twenty-fifth, nineteen hundred eighty-five for the employees on the institutional payroll and May second, nineteen hundred eighty-five for employees on the administrative payroll and March thirty-first, nineteen hundred eighty-six, shall receive the percentage increase provided in this subdivision or the performance advancement rate one of such higher salary grade which is in effect at the time of such promotion, appointment, or advancement whichever results in a higher annual salary.

(g) Notwithstanding any inconsistent provision of law, officers and employees to whom paragraph c of subdivision one of section one hundred thirty of this article apply who are on the payroll on March thirty-first, nineteen hundred eighty-five, who are promoted, appointed or otherwise advanced to a position in a higher salary grade during the period between June sixth, nineteen hundred eighty-five for the employees on the institution payroll and June thirteenth, nineteen hundred eighty-five for employees on the administration payroll and March thirty-first, nineteen hundred eighty-six, shall receive the percentage increase in basic annual salary as provided in this subdivision or a basic annual salary equal to the hiring rate of such higher grade which is in effect during that time period plus five percent, whichever results in a higher annual salary.

(h) Notwithstanding any inconsistent provision of law, officers and employees to whom the provisions of paragraph e of subdivision one of section one hundred thirty of this article apply who are on the payroll on March thirty-first, nineteen hundred eighty-five, who are promoted, appointed or otherwise advanced to a position in a higher salary grade during the period between June thirteenth, nineteen hundred eighty-five and March thirty-first, nineteen hundred eighty-six, shall receive the percentage increase in basic annual salary as provided in this subdivision or a basic annual salary equal to the hiring rate of such higher grade which is in effect during the time period plus five percent, whichever results in a higher annual salary.

(i) Notwithstanding any inconsistent provision of law, officers and employees to whom paragraph c of subdivision one of section one hundred thirty of this title apply who are promoted, appointed or otherwise advanced to a position in a higher salary grade shall receive the percentage increase in basic annual salary as provided in this subdivision or a basic annual salary equal to the hiring rate of such higher grade which is in effect at the time of promotion, whichever results in a higher annual salary. For the purposes of such calculation, where the terms of an agreement negotiated pursuant to article fourteen of this chapter so provide, the amount of a performance award paid to such employee being promoted, appointed or advanced shall be considered as part of basic annual salary.

3. Appointments, transfers, reinstatements, demotions and displacements to lower grade positions. (a) If such an employee is demoted, or displaced to a position in a lower grade pursuant to sections eighty or eighty-a of this chapter, or is appointed, transferred or reinstated to a position in a lower grade, he shall, upon such demotion, displacement, appointment, transfer, or reinstatement, receive the rate of compensation which corresponds with the number of annual increments and the percentage value of performance advances actually received in the salary grades from which and to which he is demoted, displaced, appointed, transferred or reinstated, as the case may be.

(b) Notwithstanding the provisions of paragraph (a) of this subdivision, an employee holding a position allocated to one of the salary grades prescribed in paragraph b of subdivision one of section one hundred thirty of this chapter who is demoted, displaced, appointed, transferred, or reinstated to a position in a lower salary grade as prescribed in such paragraph shall receive the rate of compensation determined in accordance with the provisions of paragraph (a) of this subdivision, provided however that the amount of such employee's basic salary which is considered to be longevity payment in accordance with the provisions of paragraph d of subdivision three of section one hundred thirty of this chapter shall not be considered as basic salary for the purpose of determining his salary in such lower grade and such amount shall be adjusted to the longevity amount appropriate for such lower salary grade and added to and become part of his basic salary in such lower grade to which he is demoted, displaced, appointed, transferred or reinstated.

(c) Notwithstanding the provisions of this section to the contrary, an employee holding a position allocated to one of the salary grades prescribed in paragraph a of subdivision one of section one hundred thirty of this title may be demoted or reinstated to a position in a lower salary grade by an arbitrator in an award pursuant to authority granted in a collectively negotiated agreement. Such arbitrator's award may place the basic annual salary of the employee demoted or reinstated to a lower salary grade anywhere within the range of the hiring rate and the job rate of the lower graded position, provided, however, for purposes of longevity payments, such employee must serve no less time in the new position than he or she would have had to serve in the position from which demoted to be eligible.

4. Appointments, transfers and reinstatements to similar grade positions. If such an employee is appointed, transferred, or reinstated to a position in the same salary grade, he shall be paid the same salary in the new position as he received in his former position.

5. Appointments, promotions, reinstatements, and transfer of employees occupying non-allocated positions. (a) Employees serving in positions which are not allocated to one of the salary grades prescribed in section one hundred thirty of this title, and which are covered by paragraph d of subdivision one of section one hundred thirty of this title or where, and to the extent that, an agreement between the state and a certified employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of positions in a collective negotiating unit represented by such employee organization: (i) an employee in the service of the state or of a public authority under the civil service jurisdiction of the department who has been continuously occupying an unallocated position, excluding a seasonal position as defined by the director of the classification and compensation division, and who is appointed, promoted, reinstated, or transferred to a position allocated to one of the salary grades in section one hundred thirty of this title, the hiring rate of which is equal to or lower than the annual rate of compensation then received by such employee, shall, upon such appointment, promotion, reinstatement, or transfer, be paid either the minimum salary of the grade of such allocated position plus an amount to be determined by the director of the classification and compensation division consistent with the performance advancement system in effect for positions in the salary grade to which he or she is appointed, promoted, reinstated, or transferred, or at a rate equal to the salary that he or she was receiving in his or her former position immediately prior to the date of such appointment, promotion, reinstatement, or transfer. In this event, such salary received in the position to which he or she is appointed, promoted, reinstated, or transferred shall not exceed the salary that he or she was receiving in his or her former position immediately prior to the date of such appointment, promotion, reinstatement, or transfer and shall not exceed the job rate of his or her new position. However, if such unallocated position has previously been equated to a grade by the director of the division of the budget which is lower than the allocated grade of the position to which he or she is being appointed, promoted, reinstated, or transferred, subparagraph (ii) of this paragraph shall apply. The director of the classification and compensation division shall instruct the office of the state comptroller regarding the application of salary computations performed pursuant to this subparagraph. In addition, for the purposes of this subparagraph, the annual rate of compensation of the incumbent of an unallocated position compensable on an hourly or per diem basis or on any basis other than at an annual salary rate, shall be deemed to be the compensation which would have been payable if the services were required on a full time annual basis for the number of hours per day and days per week established by law or administrative rule or order; (ii) an employee in the service of the state or of a public authority under the civil service jurisdiction of the state department of civil service who has been continuously occupying an unallocated position, excluding a seasonal position as defined by the director of the classification and compensation division, and who is appointed, promoted, reinstated, or transferred to a position allocated to one of the salary grades is section one hundred thirty of this title, the hiring rate of which is greater than the annual rate of compensation then received by such employee, shall, upon such appointment, promotion, reinstatement, or transfer, be paid either the minimum salary of the grade of such allocated position, or shall be provided a salary increase as determined by the director of the classification and compensation division, not to exceed the job rate of his or her new position, except in cases where an employee receives a longevity payment or a contractually negotiated payment above the job rate. If such unallocated position has previously been equated to a grade by the director of the division of the budget, the director of the classification and compensation division shall use such grade equation in performing such salary increase calculation. For the purposes of salary increase calculations pursuant to any such agreement between the state and a certified employee organization, the director of the classification and compensation division shall, consistent with such agreement, determine the salary basis to be used by the office of the state comptroller when performing such calculations. In addition, for the purposes of this subparagraph, the annual rate of compensation of the incumbent of an unallocated position compensable on an hourly or per diem basis or on any other basis other than at an annual salary rate, shall be deemed to be the compensation which would have been payable if the services were required on a full time annual basis for the number of hours per day and days per week established by law or administrative rule or order.

(b) Employees serving in seasonal positions, as defined by the director of the classification and compensation division, which are not allocated to one of the salary grades prescribed in section one hundred thirty of this title, and which are covered by paragraph d of subdivision one of section one hundred thirty of this title or where, and to the extent that, an agreement between the state and a certified employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of positions in a collective negotiating unit represented by such employee organization: (i) an employee in the service of the state or of a public authority under the civil service jurisdiction of the department who has been continuously occupying an unallocated seasonal position on a long term basis as defined by such agreement and who is appointed, promoted, reinstated, or transferred to a position allocated to one of the salary grades in section one hundred thirty of this title, the hiring rate of which is equal to or lower than the annual rate of compensation then received by such employee, shall, upon such appointment, promotion, reinstatement, or transfer, be paid at a rate equal to the salary that he or she was receiving in his or her former position for the one calendar year prior to the date of such appointment, promotion, reinstatement, or transfer, not to exceed the job rate of his or her new position. However, if such unallocated position has previously been equated to a grade by the director of the division of the budget which is lower than the allocated grade of the position to which he or she is being appointed, promoted, reinstated, or transferred, subparagraph (ii) of this paragraph shall apply. For the purposes of this subparagraph, the annual rate of compensation of the incumbent of an unallocated seasonal position compensable on an hourly or per diem basis or on any other basis other than at an annual salary rate, shall be deemed to be the compensation which would have been payable if the services were required on a full time annual basis for the number of hours per day and days per week established by law or administrative rule or order; and (ii) an employee in the service of the state or of a public authority under the civil service jurisdiction of the state department of civil service who has been continuously occupying an unallocated seasonal position on a long term basis as defined by such agreement and who is appointed, promoted, reinstated, or transferred to a position allocated to one of the salary grades in section one hundred thirty of this title, the hiring rate of which is greater than the annual rate of compensation then received by such employee, shall, upon such appointment, promotion, reinstatement, or transfer, be paid either the minimum salary of such allocated position, or shall be provided a salary increase as determined by the director of the classification and compensation division, not to exceed the job rate of his or her new position, except in cases where an employee receives a longevity payment or a contractually negotiated payment above the job rate. If such unallocated position has previously been equated to a grade by the director of the division of the budget, the director of the classification and compensation division shall use such grade equation in performing such salary increase calculation. For the purposes of salary increase calculations pursuant to any such agreement between the state and a certified employee organization, the director of the classification and compensation division shall, consistent with any such agreement, determine the salary basis to be used by the office of the state comptroller when performing such calculations. In addition, for the purposes of this subparagraph, the annual rate of compensation of the incumbent of an unallocated seasonal position compensable on an hourly or per diem basis or on any other basis other than at an annual salary rate, shall be deemed to be the compensation which would have been payable if the services were required on a full time annual basis for the number of hours per day and days per week established by law or administrative rule or order.

(c) Employees in the service of the state or of a public authority under the civil service jurisdiction of the state department of civil service, for which neither paragraph (a) or (b) of this subdivision is applicable, who have been continuously occupying a position which is not allocated to one of the salary grades prescribed in section one hundred thirty of this title and who are appointed, promoted, reinstated, or transferred to a position allocated to one of the salary grades in such section, the hiring rate of which is equal to or lower than the annual rate of compensation then received by such employee, shall, upon such appointment, promotion, reinstatement, or transfer, be paid the minimum salary of the grade of such allocated position plus an amount to be determined by the director of the classification and compensation division consistent with the performance advancement system in effect for positions in the salary grade to which he or she is appointed, promoted, reinstated, or transferred, not to exceed the job rate of his or her new position. For the purposes of this paragraph, the annual rate of compensation of the incumbent of an unallocated position compensable on an hourly or per diem basis or on any other basis other than at an annual salary rate, shall be deemed to be the compensation which would have been payable if the services were required on a full time annual basis for the number of hours per day and days per week established by law or administrative rule or order.

(d) Notwithstanding the provisions of paragraphs (a) and (c) of this subdivision, if the position held by an employee of a public authority under the civil service jurisdiction of the department has been classified and is allocated to a salary grade corresponding to the grade prescribed in section one hundred thirty of this title to which positions having the same title in the service of the state, if any, are allocated, and if the salary of such employee in such grade has been determined in accordance with the provisions of this article, the salary of such employee upon his or her appointment, promotion, reinstatement, or transfer to an allocated position in the service of the state shall be determined in the same manner as though he or she had been holding an allocated position in the service of the state.

(e) Except as otherwise provided in paragraphs (a), (b), (c), and (d) of this subdivision with respect to employees of certain public authorities who are transferred to allocated positions in the service of the state, the salary of any employee of a civil division, public authority, or other public benefit corporation who, upon the transfer of functions to the state, is transferred to a position allocated to a salary grade in section one hundred thirty of this title, and the salary of any employee of a private institution or enterprise whose employment is continued in such an allocated position pursuant to section forty-five of this chapter upon the acquisition by the state of such institution or enterprise, shall be prescribed by the director of the budget, within amounts available therefor, at a rate between the hiring rate of the grade to which such employee's position is allocated and the job rate of such grade; provided, however, that if the salary received by such employee immediately prior to such transfer or entry into state service was an amount greater than the hiring rate of the grade to which his or her position is allocated and less than the job rate of such grade, his or her salary as prescribed by the director of the budget shall not exceed the salary received by him or her immediately prior to such transfer or entry.

6. Advancement within salary grade. (a) An employee holding a position allocated to one of the salary grades prescribed in paragraphs a, b, c, e, f, g, h or i of subdivision one of section one hundred thirty of this article whose basic annual salary is less than the job rate of such salary grade may receive periodic performance advancement payments based on periodic evaluations of work performance in accordance with the terms of agreements between the state and employee organizations reached pursuant to article fourteen of this chapter and rules and regulations promulgated by the director of the budget; provided, however, that in no event may such a payment result in a basic annual salary in excess of the job rate of such grade. Such payments shall be part of the employee's basic annual salary.

(b) Notwithstanding the provisions of paragraph (a) of this subdivision, the amount of such employee's basic annual salary which is considered to be longevity payment in accordance with the provisions of paragraph d of subdivision three of section one hundred thirty of this chapter shall not be considered as basic annual salary for the purpose of determining his eligibility for a performance advancement payment.

(c) An employee holding a position allocated to one of the salary grades prescribed in paragraph d of subdivision one of section one hundred thirty of this chapter whose basic annual salary is less than the job rate of such salary grade may receive periodic performance advancement payments based on periodic evaluations of work performance in accordance with rules and regulations promulgated by the director of the budget; provided, however, that in no event may such a payment result in a basic annual salary in excess of the job rate of such grade. Such payments shall be part of the employee's basic annual salary.

7. Temporary and provisional employment. Except as expressly provided herein, temporary or provisional service shall be treated in the same manner as permanent service for the purpose of this section.



132 - Reallocations; adjustment of salaries.

132. Reallocations; adjustment of salaries. 1. When any position allocated to a salary grade in paragraph b of subdivision one of section one hundred thirty of this article is reallocated on or after April first, nineteen hundred seventy-nine to a higher salary grade the basic annual salary of an incumbent of such position on the effective date of such reallocation shall be determined as follows:

(a) If, immediately prior to the effective date of such reallocation, the basic annual salary of such incumbent is identical to the hiring rate, performance advancement rate one, performance advancement rate two, or job rate of the lower grade from which such position is reallocated, the incumbent's basic annual salary shall be increased to the corresponding rate of compensation of the higher grade to which such position is reallocated.

(b) If, immediately prior to the effective date of such reallocation, the basic annual salary of such incumbent is less than the job rate, and not identical to the hiring rate, performance advancement rate one, or performance advancement rate two of the lower grade from which such position is reallocated, the incumbent's basic annual salary shall be increased by an amount equal to the difference between the next higher rate of compensation of such lower grade and the corresponding rate of compensation of the higher grade to which such position is reallocated.

(c) If, immediately prior to the effective date of such reallocation, the basic annual salary of such incumbent exceeds the job rate of the lower grade from which such position is reallocated, the incumbent's basic annual salary shall be increased to the job rate of the higher grade to which such position is reallocated.

(d) In determining the increase to which such incumbent is entitled under the provisions of paragraphs (a) or (b) or (c) of this subdivision the amount of such incumbent's basic annual salary which is considered to be longevity payment in accordance with the provisions of paragraph d of subdivision three of section one hundred thirty of this article shall not be considered as basic annual salary for the purpose of determining such increase, and such amount shall be adjusted to the longevity amount appropriate for such higher salary grade and added to and become part of his basic annual salary in such higher grade.

(e) The provisions of this subdivision shall apply to temporary and provisional employees, as well as permanent employees.

2. When a position allocated to a salary grade in section one hundred thirty of this article is reclassified to a title allocated to a higher salary grade, and the president finds that such reclassification represents no substantial change in duties and responsibilities from those associated with the former title, the incumbent thereof may continue to serve in such position without further examination, and his salary in this new title shall be determined in accordance with the provisions of this article. This subdivision has no application to a reclassification obtained pursuant to subdivision five of section one hundred twenty-one of this article.

3. When a position allocated to a salary grade in paragraphs a, c, or d of subdivision one of section one hundred thirty of this article is reallocated on or after April first, nineteen hundred seventy-nine or when a position allocated to a salary grade in paragraph e of subdivision one of such section is reallocated on or after April first, nineteen hundred eighty-five to a higher salary grade other than grades thirty-eight or M-eight, the annual salary of an incumbent shall be determined in accordance with the provisions of subdivision two of section one hundred thirty-one of this article; provided, however, that when a position allocated to a salary grade in paragraph a of subdivision one of such section one hundred thirty of this article is reallocated to a higher salary grade on or after April first, nineteen hundred eighty-six, the annual salary of the incumbent shall not be increased to more than one thousand five hundred dollars above the job rate of the higher salary grade; provided further, however, that, when a position allocated to a salary grade in such paragraph a is reallocated to a higher salary grade on or after April first, nineteen hundred eighty-seven, the annual salary of the incumbent shall not be increased to more than the second longevity step of the salary grade to which the position is reallocated.

4. Notwithstanding the provisions of subdivision three of this section, when a position allocated to salary grade M/C 17 or below in paragraph d of subdivision one of section one hundred thirty of this article is reallocated to a higher salary grade on or after April first, nineteen hundred eighty-six, the annual salary of the incumbent shall not be increased to more than one thousand five hundred dollars above the job rate of the higher salary grade.

5. Notwithstanding the provisions of this chapter or any other law and where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees serving in positions in a collective negotiating unit represented by such employee organization and for employees designated managerial or confidential pursuant to such article of this chapter and civilian state employees in the division of military and naval affairs whose positions are not in or are excluded from representation rights in any recognized or certified negotiating unit, when positions allocated to one of the salary grades included in section one hundred thirty of this article are reallocated to a lower salary grade, incumbents of such positions on the effective date of such reallocations and employees on authorized leave from such positions on the effective date of such reallocations who subsequently return to such positions shall be entitled to be paid, and shall have all future salary computations authorized by this article made, on the basis of the higher grade from which such positions were reallocated as long as such officers and employees serve in such position as so reallocated.



134 - Work week of state officers and employees for basic annual salaries; overtime compensation.

134. Work week of state officers and employees for basic annual salaries; overtime compensation. 1. For all state officers and employees, other than officers and employees of the legislature and the judiciary and other than those who shall be excluded pursuant to the rules and regulations hereafter mentioned, the workweek for basic annual salary shall not be more than forty-hours; and, notwithstanding any inconsistent provisions of law, and subject to the rules and regulations promulgated by the director of the budget, any such state officer and employee who is authorized or required to work more than forty hours in any week in his regular position or title or in a position the title of which is allocated to the same salary grade as his regular position, shall receive overtime compensation for the hours worked in excess of forty in each week at one and one-half times the hourly rate of pay received by such employee in his regular position; provided, however, that an employee not subject to the overtime provisions of the federal "Fair Labor Standards Act of 1938" as amended by the federal "Fair Labor Standards Amendments of 1966", being public law six hundred one of the eighty-ninth congress, as approved September twenty-three, nineteen hundred sixty-six, and all acts amendatory thereof and supplementary thereto, may by written agreement with his proper authority exchange hours of work with other employees doing similar work in the same state institution or other state governmental unit without overtime compensation. Upon the approval of the director of the budget a member of the state police may be considered to have worked, for the purpose of determining overtime compensation pursuant to the provisions of this section, a minimum of four hours each time he is recalled to work overtime after completing his scheduled work period and leaving his scheduled work station or may be considered to have worked a minimum of two hours each time he is scheduled to return and returns to duty to work overtime for the purpose of making an appearance in court after completing his regularly scheduled work period and leaving his regularly scheduled work station. Upon the approval of the director of the budget an employee may be considered to have worked, for the purpose of determining overtime compensation pursuant to the provisions of this section, a minimum of one-half day each time he is recalled to work overtime after completing his scheduled work period and leaving his scheduled work station; provided, however, that, subject to the terms of an agreement negotiated between the state and an employee organization pursuant to article fourteen of the civil service law, an employee recalled to work may be considered to have worked less than a minimum of one-half day and an employee recalled to work more than once during a period of one-half day commencing with the onset of the initial recall will not be entitled to more than one-half day of overtime credit unless more than one-half day is actually worked. When an employee shall work overtime in a position which has a title which is allocated to a lower salary grade than the salary grade to which the title of his regular position is allocated, he shall receive overtime compensation at one and one-half times the hourly rate of pay of the maximum salary of the grade of the position in which he shall work overtime, or such maximum salary plus the additional increment or increments, if he would be entitled to such additional increment or increments were he then appointed to such position; provided, however, that when such hourly rate exceeds the hourly rate of pay received by him in his regular position, he shall receive one and one-half times the hourly rate of his regular position. When an employee works overtime in a position allocated to a salary grade higher than the salary grade to which his regular position is allocated, he shall receive overtime compensation at one and one-half times the hourly rate of pay of the rate of compensation to which he would be entitled if he were permanently promoted to the position in which such overtime work is performed.

2. Any person employed by the state in any institution under the jurisdiction of the department of mental hygiene, the department of corrections and community supervision, the department of health or the department of social welfare, or in the state barge canal system, or in the New York state school for the blind, Batavia, or in the New York state veterans' rest camp, Mt. McGregor, whose hours of labor are limited to forty hours per week, or six days per week, by law or administrative regulation, who is not allowed time off by the appointing officer, during any fiscal year commencing on or after April first, nineteen hundred forty-six, for any holiday, pass day or vacation period which he was eligible to receive by law or by administrative regulation, shall, upon the approval of the superintendent or other head of such institution or department and the director of the budget, be entitled to compensation therefor at the hourly rate of pay received by such employee, or shall be allowed an equivalent amount of time off in lieu of such compensation.

3. The amount received as overtime compensation under this section shall be regarded as salary or compensation for any of the purposes of any pension or retirement system in which the employee receiving the same is a member. Overtime compensation shall not be regarded as salary or compensation for the purpose of determining the right to any increase of salary or any salary increment on account of length of service or otherwise. No such overtime compensation shall be construed to constitute a promotion or to increase any compensation which a public employee may receive pursuant to section six of chapter six hundred eight of the laws of nineteen hundred fifty-two.

4. The director of the budget shall promulgate, and may from time to time amend or rescind, rules and regulations for carrying into effect the provisions of this section. Such rules and regulations, among other things, may classify and define positions and employments for the purposes of this section, and otherwise provide appropriate formulas for determining overtime compensation as herein provided and provide that for the purpose of computing overtime compensation pursuant to this section, members of the state police in any title or individual position or positions shall be considered to have worked a minimum of four hours each time they are recalled to work overtime after having completed their scheduled work period and left their scheduled work station or shall be considered to have worked a minimum of two hours each time they are scheduled to return and return to duty to work overtime for the purpose of making an appearance in court in their official capacity after having completed their scheduled work period and left their scheduled work station; and provide that for the purpose of computing overtime compensation pursuant to this section, employees in any title or individual position or positions shall be considered to have worked a minimum of one-half day each time they are recalled to work overtime after having completed their scheduled work period and left their scheduled work station. Such rules and regulations may exclude any title or individual position or positions, when the nature of the duties performed or the difficulty of maintaining adequate time controls makes it impracticable to apply to such title or individual position or positions the provisions of this section which prescribe a work week for basic salary and provide for overtime compensation.

5. Notwithstanding any other provisions of law to the contrary, employees in any title or individual position or positions ineligible to accrue overtime credits under the rules and regulations promulgated by the director of the budget pursuant to the provisions of this section who are required to work beyond a normal work week may be granted additional compensation. Such compensation shall be paid upon approval by the director of the budget and at a rate established by the director of the budget, provided however, that such additional compensation shall not exceed twelve per cent of the employee's basic salary. Such compensation shall be paid in addition to and shall not be a part of the employee's basic annual salary, and shall not affect or impair any performance advances or other rights or benefits to which the employee may be entitled under the provisions of this chapter, provided however, that any differential payable pursuant to this subdivision shall be included as compensation for retirement purposes.

6. Notwithstanding any other provisions of law to the contrary, any employee in any title or individual position ineligible to accrue overtime credits under the rules and regulations promulgated by the director of the budget pursuant to the provisions of this section who is required to work beyond a normal workweek during a period deemed by the director of the budget to be an extreme emergency, may be granted additional compensation upon the approval of and at a rate established by the director of the budget; provided, however, that such additional compensation shall not exceed one and one-half times the hourly rate of pay received by such employee in his regular position. Such compensation shall be in addition to, and not be a part of, the employee's basic annual salary and shall not affect or impair any increment or other rights or benefits to which the employee may be entitled under the provisions of this chapter; provided, however, that any differential payable pursuant to this subdivision shall be included as compensation for retirement purposes.

6-a. Notwithstanding any other provisions of law to the contrary, employees in any title or individual position or positions, other than those ineligible to accrue overtime credits under the rules and regulations promulgated by the director of the budget pursuant to the provisions of this section, who are required to be available for immediate recall and who must be prepared to return to duty within a limited period of time may be granted additional compensation for each day that such employee is actually scheduled to remain and remains available for recall; provided, however, in the event an employee entitled to such additional compensation is actually recalled to work, the employee will receive appropriate overtime or recall compensation in lieu of such additional compensation, except that employees in positions in the administrative, operational and institutional services units and the professional, scientific and technical unit established pursuant to article fourteen of this chapter shall receive such appropriate overtime or recall compensation in addition to such additional compensation. Such additional compensation shall be paid upon approval of the director of the budget and at a rate established by the director of the budget. Such compensation shall be paid in addition to and shall not be a part of the employee's basic annual salary, and shall not affect or impair any increments or other rights or benefits to which the employee may be entitled under the provisions of this chapter; provided, however, that any compensation payable pursuant to this subdivision shall be included as compensation for retirement purposes. The director of the budget may adopt such regulations as he or she may deem necessary to carry out the provisions of this subdivision.

6-b. Notwithstanding any other provision of law to the contrary, a member of the state police in a title or individual position, other than a title or individual position ineligible to accrue overtime credits under the rules and regulations promulgated by the director of the budget pursuant to the provisions of this section, who is either in an off-duty status or has completed a tour of duty and is directed, during an emergency situation, to be available for immediate recall and who must be prepared to return to duty within a limited period of time may be granted additional compensation for each hour of such time that each such member is actually directed to remain and remains available for recall; provided, however, in the event the member is recalled and compensated pursuant to the recall provisions of this section but works less than four hours, for the purpose of computing the compensation payable pursuant to this subdivision the length of time during which the member remains available for recall shall be reduced by an amount of time equal to the difference between the hours worked and four hours. Such additional compensation shall be paid upon approval of the director of the budget and at the rate established, subject to the terms of any agreement negotiated between the state and an employee organization pursuant to article fourteen of the civil service law, by the director of the budget; provided, however, that such rate, when computed on an annual basis, shall not exceed ten per cent of such member's basic annual salary. Such compensation shall be paid in addition to and shall not affect or impair any increments or other rights or benefits to which the member may be entitled under the provisions of this chapter; provided, however, that any compensation payable pursuant to this subdivision shall be included as compensation for retirement purposes. The director of the budget may adopt such regulations as he may deem necessary to carry out the provisions of this subdivision.

6-c. Notwithstanding any other provision of law to the contrary, employees in any title or individual position or positions who are entitled to time off with pay on days observed as holidays by the state as an employer and are required to work on such holidays may be granted additional compensation for time worked on such days. Such additional compensation shall be at a rate established, subject to the terms of any agreement negotiated between the state and an employee organization pursuant to article fourteen of the civil service law, by the director of the budget. Such compensation shall be paid in addition to and shall not be a part of the employees' basic annual salary, and shall not affect or impair any increments or other rights or benefits to which the employee may be entitled under the provisions of this chapter; provided, however, that any compensation payable pursuant to this subdivision shall be included as compensation for retirement purposes. The director of the budget may adopt such regulations, including eligibility for such pay, as he may deem necessary to carry out the provisions of this subdivision, subject to the terms of any agreement negotiated between the state and an employee organization pursuant to article fourteen of the civil service law.

7. To the extent that appropriations heretofore or hereafter made for personal service in any state department, division, institution or other state agency are sufficient for the purpose, they shall be available for the payment of overtime compensation provided under this section, after audit by and upon the warrant of the state comptroller and the certification prescribed by law for the payment of the regular compensation of such employees.

7. No rule, regulation or other procedure under this section affecting state employees shall be adopted, repealed or amended without the approval of the director of employee relations.



135 - Extra salary or compensation prohibited.

135. Extra salary or compensation prohibited. 1. No person holding a position or employment in any department, bureau, commission or office to which this article applies and for which a definite salary or compensation has been appropriated or designated, shall receive any extra salary or compensation in addition to that so fixed except overtime compensation as provided in section one hundred thirty-four of this title. The requirements of this subdivision shall not apply to:

(a) clinical practice pursuant to subdivision fourteen of section two hundred six of the public health law, or

(b) certain employees of the department of motor vehicles who receive certain incentive payments for productivity standards pursuant to a program established by such department since nineteen hundred seventy-seven, or

(c) employees in the office of general services who are specified as eligible under a labor management memorandum of understanding with the appropriate employee representative organization to participate in practices or programs constituting one or more pilot studies to evaluate the effect of extra compensation on productivity, efficiency and overall service delivery. The commissioner of general services in consultation with the director of the governor's office of employee relations and the director of classification and compensation in the department and with the approval of the director of the budget is hereby authorized to direct the payment of extra compensation to such employees. Such extra compensation shall be paid pursuant to a specified plan developed by the commissioner of general services which shall be effective when approved by the director of the budget. The payment of such extra compensation shall be in addition to and shall not be part of an employee's basic annual salary, and shall not affect or impair any performance advancement payments, performance awards, longevity payments or other rights or benefits to which an employee may be entitled. Furthermore, any additional compensation payable pursuant to this subdivision shall not be included as compensation for retirement purposes.

(d) payments made pursuant to a collective bargaining agreement negotiated pursuant to article fourteen of this chapter or regulations promulgated by the president pursuant to subdivision three of section one hundred sixty-three of this chapter permitting payment to an employee or officer in exchange for the employee's election to withdraw from the health insurance plan established pursuant to article eleven of this chapter. Such payments shall not be considered part of an employee's basic annual salary and shall not be considered compensation for the purposes of overtime calculation or retirement.

2. Any contribution by the state of food, lodging or maintenance, or any commutation in lieu of maintenance, except traveling expenses and field allowances, shall be considered as part of the salary established by section one hundred thirty of this chapter. The fair value of such food, lodging, maintenance or commutation shall be determined by the director of the budget and may in his discretion be deducted from the salary established by said section. No employee shall board or lodge away from any institution or hospital which regularly furnishes food, lodging or maintenance, without the permission of the head of the institution or department by which he is employed. The director of the budget may deduct from the salary of any employee who fails to obtain such permission, the fair value of food, lodging or maintenance which such institution or hospital has offered to furnish to such employee. Whenever a chaplain employed in any state institution is not furnished a residence by the state, twenty per cent of his annual salary shall be deemed to constitute the amount to be paid to him in lieu of such residence.



136 - Compensation of teachers in state institutions.

136. Compensation of teachers in state institutions. 1. The term "teacher", for purposes of this section, means any employee of a state facility or institution in the office of children and family services in the executive department and in the departments of corrections and community supervision, health, mental hygiene and social services holding a position the principal duty of which is the teaching or instruction of patients or inmates, or the direct supervision of such teaching or instruction, including an institution education director, as determined by the department of civil service subject to approval of the director of the budget.

2. The annual salary of a teacher shall be determined in accordance with the provisions of this article. Commencing July first, two thousand, the total salary which a teacher would otherwise be entitled to receive for any year beginning on July first shall be paid over either (a) a period of consecutive months beginning with the first day of the facility's or institution's academic year, as determined by the employer, and ending with the last day of the facility's or institution's academic year, as determined by the employer or, in the case of a teacher in the department of corrections and community supervision, over a period of ten consecutive months designated by the commissioner of corrections and community supervision or (b) a period of twelve months from September first to August thirty-first. Any such teacher who is required to work in his position or in any other position allocated to a salary grade in section one hundred thirty of this chapter in the period of time that is outside the facility's or institution's academic year, as determined by the employer or, in the case of a teacher in the department of corrections and community supervision in the two month period outside of the ten consecutive months designated by the commissioner of corrections and community supervision shall receive additional compensation therefor. If such work is performed in his regular position or title or in a position the title of which is allocated to the same salary grade as his regular position, he shall receive additional compensation therefor at the hourly rate of pay received by him in his regular position. If such work is performed in a position having a title allocated to a lower salary grade than the salary grade to which the title of his regular position is allocated, he shall receive additional compensation therefor at the hourly rate of pay of the job rate of the grade of the position in which such work is performed, or at such job rate plus the additional increment or increments of such grade if he would be entitled to such additional increment or increments were he then appointed to such position; provided, however, that when such hourly rate exceeds the hourly rate of pay received by him in his regular position, his additional compensation shall be at the hourly rate of pay of his regular position. When such work is performed in a position allocated to a salary grade higher than the salary grade to which his regular position is allocated, he shall receive additional compensation therefor at the hourly rate of pay of the rate of compensation to which he would be entitled if he were permanently promoted to the position in which such work is performed.

3. Teachers shall not be subject to the rules governing sick leaves, vacations, time allowances and other conditions of employment in the classified service of the state established pursuant to paragraph (c) of subdivision one of section six of the civil service law. The director of the office of children and family services, the commissioner of corrections and community supervision, the commissioner of health, the commissioner of mental health and the commissioner of social services, respectively, shall adopt regulations for sick leaves, vacations, time allowances and other conditions of employment which shall be applicable to teachers under its or his jurisdiction and, notwithstanding any other provision of law, such rules may provide for cash payment of the monetary value of accumulated and unused vacation and time allowances granted in lieu of overtime compensation standing to the credit of an employee at the time of his separation from service or his entrance into the armed forces of the United States for active duty (other than for training) as defined in title ten of the United States code, whether or not such entrance constitutes a separation from service, and for the payment of the monetary value of his accumulated and unused time allowances granted in lieu of overtime compensation standing to the credit of an employee at the time of his appointment, promotion or transfer to another department or agency of the state. Such rules shall be subject to approval of the state civil service commission.

4. The provisions of this section shall be controlling, notwithstanding any inconsistent provisions of this chapter or of the state finance law or of any other law.






Title C - (140) PERFORMANCE RATINGS

140 - Maintenance and reporting of performance ratings.

140. Maintenance and reporting of performance ratings. 1. All departmental agencies of the state government, whether known as departments, institutions, boards, commissions, or otherwise, shall keep and report, if requested by the civil service department, performance ratings of employees, based on standards of performance established by such respective agencies and approved by the civil service department, for the purpose of recording in terms of quality, quantity, and other factors, the relative efficiency of employees engaged in the same or similar lines of work, under the rules prescribed by the state civil service commission.

2. The state civil service department shall use such performance ratings as a basis for determining the rendition of satisfactory service necessary for advancement from one rate of compensation to another. Such department, in its discretion, may use such performance ratings as a factor in promotion examinations.

3. Notwithstanding the provisions of subdivisions one and two of this section, during periods of time when there is in effect an agreement between the state and an employee organization reached pursuant to the provisions of article fourteen of the civil service law or a performance evaluation plan administered pursuant to rules and regulations promulgated by the director of the budget, the provisions of such agreement and/or the provisions of such rules and regulations shall be applicable.









Article 9 - (Civil Service) MERIT AWARDS FOR STATE EMPLOYEES

145 - State commission to make merit awards; regulations.

145. State commission to make merit awards; regulations. The state civil service commission shall have power and it shall be its duty:

(a) To formulate, establish and maintain a plan or plans to encourage and reward unusual and meritorious suggestions and accomplishments by state employees and suggestions of retired state employees promoting efficiency and economy in the performance of any function of state government;

(b) To appoint departmental or divisional boards or committees, from among persons nominated therefor by the respective department or agency heads, which shall analyze and review suggestions and accomplishments of state employees and suggestions of retired state employees submitted for consideration under such plan or plans and make recommendations thereon to the commission;

(c) To make and render merit awards to or for the benefit of state employees and retired state employees nominated to receive them in accordance with such plan or plans;

(d) To adopt and promulgate rules and regulations governing the operation of any plan or plans established under this article, the eligibility and qualifications of state employees and retired state employees participating therein, the character and quality of suggestions and accomplishments submitted for consideration, the method of their submission and the procedure for their review, nominations for merit awards, and the kind, character and value of such awards, and such other rules and regulations as may be deemed necessary or appropriate for the proper administration of this article or for the accomplishment of the purposes thereof;

(e) Upon the request of a public authority or other agency not in the state service but under the jurisdiction of the civil service department, to receive, pass upon and make awards for suggestions submitted by employees and retired employees of such authority or agency, provided such authority or agency agrees to abide by the decisions of the commission and to pay the costs of all awards granted by the commission to its employees.



146 - Awards.

146. Awards. The commission may determine the nature and extent of the merit awards to be made under this article which may include but shall not be limited to certificates, medals or other appropriate insignia, or cash awards in such amounts as may be fixed by the commission.






Article 10 - (Civil Service) MISCELLANEOUS PROVISIONS

150 - Suspension of pension and annuity during public employment.

150. Suspension of pension and annuity during public employment. Except as otherwise provided by sections one hundred one, two hundred eleven, and two hundred twelve of the retirement and social security law, section five hundred three of the education law, and except as now provided by any local law or charter, if any person subsequent to his or her retirement from the civil service of the state or of any municipal corporation or political subdivision of the state, shall accept any office, position or employment in the civil service of the state or of any municipal corporation or political subdivision of the state to which any salary or emolument is attached, except jury duty or the office of inspector of election, poll clerk or ballot clerk under the election law, or the office of notary public or commissioner of deeds, or an elective public office, any pension or annuity awarded or allotted to him or her upon retirement, and payable by the state, by such municipal corporation or political subdivision, or out of any fund established by or pursuant to law, shall be suspended during such service or employment and while such person is receiving any salary or emolument therefor except reimbursement for traveling expenses. Notwithstanding the foregoing, if any person, subsequent to his or her retirement from an elective public office, accepts appointment, is re-elected or takes a new oath of office to the same elective public office from which he or she retired, his or her retirement allowance shall be suspended until the date he or she vacates such elective public office, unless the amount earned for any calendar year for that elective public office does not exceed the earning limitation provided for retired persons in section two hundred twelve of the retirement and social security law. However, for purposes of this section the age seventy unlimited earnings provision of section two hundred twelve of the retirement and social security law will not pertain to any person, subsequent to his or her retirement from an elective public office, if such person accepts appointment, is re-elected or takes a new oath of office to the same elective public office from which he or she retired.



151 - Leaves of absence for participation in certain athletic competitions.

151. Leaves of absence for participation in certain athletic competitions. 1. For purposes of this section:

(a) The term "public employee" means any person holding a position by appointment or employment in the service of a public employer.

(b) The term "public employer" means (i) the state of New York, (ii) a county, city, town, village or any other political subdivision or civil division of the state, (iii) a school district or any governmental entity operating a public school, college or university, (iv) a public improvement or special district, (v) a public authority, commission, or public benefit corporation, or (vi) any other public corporation, agency or instrumentality or unit of government which exercises governmental powers under the laws of the state.

(c) The term "team" means any group leader, coach, official or athlete who comprises the official delegation of the United States to world, Pan American or Olympic competition.

2. A public employee who qualifies as a member of a United States team for athletic competition on the world, Pan American or Olympic level, in a sport contested in either Pan American or Olympic competitions, shall at the discretion of the public employer be granted a leave of absence from employment without loss of pay or diminution of any other privilege, benefit or right arising out of such employment and in accordance with the provisions of this section.

3. Such leave shall be available only for the purpose of preparing for and engaging in either or both such competitions and in no event shall the total of all such leave granted to a public employee exceed the period of the official training camp and competition combined or ninety calendar days a year, whichever is less.

4. The electing public employer shall pay at the employee's regular rate of pay for each week of leave granted in the amount the employee would receive for a standard work week. The employee shall not be entitled to receive compensation for any day spent in camp or competition for which compensation would not ordinarily be paid.

5. The president of the civil service commission shall promulgate appropriate rules necessary to effectuate the provisions of this section.



152 - Repair or replacement of assistive devices or adaptive equipment provided for employees with disabilities.

152. Repair or replacement of assistive devices or adaptive equipment provided for employees with disabilities. Notwithstanding any law, regulation or rule to the contrary, any assistive device or adaptive equipment which has been provided by the state to an employee with a disability as a reasonable accommodation and which is necessary to the performance of the duties of the employee's position shall be repaired or replaced by such state employee's appointing authority in a timely fashion and at no cost to such employee whenever the assistive device or adaptive equipment requires repair or replacement.



154-B - Agreements between state and employee organization.

154-b. Agreements between state and employee organization. 1. Notwithstanding any other law, rule or regulation to the contrary, where an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees in positions serving in the collective negotiating units designated as the administrative services unit, institutional services unit and the operational services unit, a survivor's benefit for a state employee in a position in such negotiating units shall be paid in an amount as provided in such agreement in the event that such employee dies subsequent to April first, nineteen hundred eighty-five as the result of an accidental on-the-job injury and that a death benefit is paid pursuant to the workers' compensation law. Such survivor's benefit shall be paid to the employee's surviving spouse and children who are designated by the workers' compensation board to receive a death benefit or portion thereof in the same proportion as the death benefit provided by the workers' compensation law is paid. In the event that the employee is not survived by a spouse or children, the survivor's benefit shall be paid to the estate of the employee. Such survivor's benefit shall be in addition to and not in place of any other survivor's or death benefit payable on behalf of such employee.

2. Notwithstanding any law, rule or regulation to the contrary, where an agreement between the state and such employee organization entered into pursuant to article fourteen of this chapter so provides, the state shall establish a special education fund to provide the child or children as designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law of such employees for whom a survivor's benefit is paid pursuant to subdivision one of this section with full tuition up to the amount charged for an undergraduate college or university by the state university of New York to attend any accredited college or university within this state provided, however, such child or children as so designated meet the entrance requirements of such college or university. The special education fund shall be funded at a level and for the period of time as determined by such agreement and any interest or other earnings attributable to the money held in such fund shall be utilized with such money for the purpose set forth in this subdivision.

3. Notwithstanding any law, rule or regulation to the contrary, where an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees in positions serving in the collective negotiating units designated as the security services unit, agency police services unit and the security supervisors unit, the state shall establish a special education fund to provide the child or children as designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law of such employees who, subsequent to April first, nineteen hundred eighty-five, die under circumstances as defined in such agreement with full tuition up to the amount charged for an undergraduate college or university by the state university of New York to attend any college or university provided, however, such child or children as so designated meet the entrance requirements of such college or university. The special education fund shall be funded at a level and for the period of time as determined by such agreement and any interest or other earnings attributable to the money held in such fund shall be utilized with such money for the purpose set forth in this subdivision.

4. Notwithstanding any other law, rule or regulation to the contrary, where an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees in positions serving in the collective negotiating unit designated as the professional, scientific and technical services unit, a survivor's benefit for a state employee in a position represented by such employee organization shall be paid in an amount as provided in such agreement in the event that such employee dies subsequent to April first, nineteen hundred eighty-five, as the result of an accidental on-the-job injury or disease and that a death benefit is paid pursuant to the workers' compensation law. Such survivor's benefit shall be paid to the employee's surviving spouse and children as designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law in the same proportion as the death benefit provided by the workers' compensation law is paid. In the event that the employee is not survived by a spouse or children, the survivor's benefit shall be paid to the estate of the employee. Such survivor's benefit shall be in addition to and not in place of any other survivor's or death benefit payable on behalf of such employee.

5. Notwithstanding any law, rule or regulation to the contrary, where an agreement between the state and such employee organization entered into pursuant to article fourteen of this chapter so provides, the state shall establish a special education fund to provide the child or children as designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law of such employees for whom a survivor's benefit is paid pursuant to subdivision four of this section with full tuition to attend a college or university which is part of the state university provided, however, such child or children meet the entrance requirements of such college or university. The special education fund shall be funded at a level and for the period of time as determined by such agreement and any interest or other earnings attributable to the money held in such fund shall be utilized with such money for the purpose set forth in this subdivision.

6. Notwithstanding any other law, rule or regulation to the contrary, where an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees in positions serving in the collective negotiating unit created by chapter four hundred three of the laws of nineteen hundred eighty-three, a survivor's benefit for a state employee in a position represented by such employee organization shall be paid in an amount as provided in such agreement in the event that such employee dies subsequent to April first, nineteen hundred eighty-five, as the result of an accidental on-the-job injury or disease and that a death benefit is paid pursuant to the workers' compensation law. Such survivor's benefit shall be paid to the employee's surviving spouse and children as designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law in the same proportion as the death benefit provided by the workers' compensation law is paid. In the event that the employee is not survived by a spouse or children, the survivor's benefit shall be paid to the estate of the employee. Such survivor's benefit shall be in addition to or not in place of any other survivor's or death benefit payable on behalf of such employee.

7. Notwithstanding any law, rule or regulation to the contrary, where an agreement between the state and such employee organization entered into pursuant to article fourteen of this chapter so provides, the state shall establish a special education fund to provide the child or children as designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law of such employees for whom a survivor's benefit is paid pursuant to subdivision six of this section with full tuition up to the amount charged for an undergraduate college or university by the state university of New York as determined by the state to attend any accredited college or university within this state provided, however, such child or children as so designated meet the entrance requirements of such college or university. The special education fund shall be funded at a level and for the period of time as determined by such agreement and any interest or other earnings attributable to the money held in such fund shall be utilized with such money for the purpose set forth in this subdivision.

8. Notwithstanding any other law, rule or regulation to the contrary, where an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees in positions serving in the collective negotiating units designated as the security services unit, agency police services unit and the security supervisors unit, a survivor's benefit for a state employee in a position represented by such employee organization shall be paid in an amount as provided in such agreement in the event that such employee dies subsequent to April first, nineteen hundred eighty-five, as the result of an accidental on-the-job injury or disease provided that it is finally determined by the appropriate federal authorities that a public safety officer's death benefit is not payable pursuant to sections three thousand seven hundred ninety-six through three thousand seven hundred ninety-six-c of title forty-two of the United States Code, and provided further that a death benefit is paid pursuant to the workers' compensation law. Such survivor's benefit shall be paid to the employee's surviving spouse and dependent children who are designated by the workers' compensation board to receive a death benefit or portion thereof in the same proportion as the death benefit provided by the workers' compensation law is paid. In the event that the employee is not survived by a spouse or dependent children, the survivor's benefit shall be paid to the estate of the employee. Such survivor's benefit shall be in addition to and not in place of any other survivor's or death benefit payable on behalf of such employee, except that such benefit shall not be payable if a public safety officer's death benefit is payable pursuant to sections three thousand seven hundred ninety-six through three thousand seven hundred ninety-six-c of the United States Code.

9. Notwithstanding any law, rule or regulation to the contrary, where an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of civilian employees in positions serving in the collective negotiating unit designated as the division of military and naval affairs unit, a survivor's benefit for a state employee in a position in such negotiating unit shall be paid in an amount as provided in such agreement in the event that such employee dies subsequent to April first, nineteen hundred eighty-five, as the result of an accidental on-the-job injury, provided that it is finally determined by the appropriate federal authorities that a public safety officer's death benefit is not payable pursuant to sections three thousand seven hundred ninety-six through three thousand seven hundred ninety-six-c of title forty-two of the United States code, and provided further that a death benefit is paid pursuant to the workers' compensation law. Such survivor's benefit shall be paid to the employee's surviving spouse and children who are designated by the workers' compensation board to receive a death benefit or portion thereof in the same proportion as the death benefit provided by the workers' compensation law is paid. In the event that the employee is not survived by a spouse or children, the survivor's benefit shall be paid to the estate of the employee. Such survivor's benefit shall be in addition to and not in place of any other survivor's or death benefit payable on behalf of such employee except that such benefit shall not be payable if a public safety officer's death benefit is payable pursuant to sections three thousand seven hundred ninety-six through three thousand seven hundred ninety-six-c of title forty-two of the Unites States code.

10. Notwithstanding any law, rule or regulation to the contrary, where an agreement between the state and such employee organization entered into pursuant to article fourteen of this chapter so provides, the state shall establish a special education fund to provide the child or children as designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law of such employees for whom a survivor's benefit is paid pursuant to subdivision nine of this section with full tuition up to the amount charged for an undergraduate college or university by the state university of New York to attend any accredited college or university within this state provided, however, such child or children as so designated meet the entrance requirements of such college or university. The special education fund shall be funded at a level and for the period of time as determined by such agreement and any interest or other earnings attributable to the money held in such fund shall be utilized with such money for the purpose set forth in this subdivision.



154-C - Managerial or confidential survivor's benefit; special education fund.

154-c. Managerial or confidential survivor's benefit; special education fund. 1. The term "managerial or confidential employee" as used in this section shall mean a full-time employee or officer in the executive branch of the state whose position is designated managerial or confidential pursuant to article fourteen of this chapter, civilian state employees of the division of military and naval affairs in the executive department whose positions are not in, or are excluded from representation rights in, any recognized or certified negotiating unit, officers and employees excluded from representation rights under article fourteen of this chapter pursuant to rules and regulations of the public employment relations board, officers and employees whose salaries are prescribed by section nineteen of the correction law, officers and employees whose salaries are provided for by paragraph (a) of subdivision one of section two hundred fifteen of the executive law, and employees in positions in the professional service in the state university which are designated, stipulated or excluded from negotiating units as managerial or confidential as defined pursuant to article fourteen of this chapter.

2. Notwithstanding any other law, rule or regulation to the contrary, a survivor's benefit for a managerial or confidential employee shall be paid in an amount of fifty thousand dollars in the event that such employee dies subsequent to April first, nineteen hundred eighty-five, as the result of an accidental on-the-job injury or disease, provided that it is finally determined by the appropriate federal authorities that a public safety officer's death benefit is not payable pursuant to sections three thousand seven hundred ninety-six through three thousand seven hundred ninety-six-c of title forty-two of the United States code and provided further that a death benefit is paid pursuant to the workers' compensation law. Such survivor's benefit shall be paid to the employee's surviving spouse and children in the same proportion as the death benefit provided by the workers' compensation law is paid. For the purposes of this section, the employee's surviving spouse and children shall be the persons designated as such by the workers' compensation board. In the event that the employee is not survived by a spouse or children, the survivor's benefit shall be paid to the estate of the employee. Such survivor's benefit shall be in addition to and not in place of any other survivor's or death benefit payable on behalf of such employee, except that such benefit shall not be payable if a public safety officer's death benefit is payable pursuant to sections three thousand seven hundred ninety-six through three thousand seven hundred ninety-six-c of the United States code.

3. Notwithstanding any law, rule or regulation to the contrary, the state shall provide the child or children of such employees for whom a survivor's benefit is paid pursuant to subdivision one of this section, with full tuition up to the amount charged by the state university, to attend any accredited college or university within this state provided, however, such child or children meet the entrance requirements of such college or university. Such child or children are those who are designated by the workers' compensation board to receive a death benefit pursuant to the workers' compensation law.



156 - Unauthorized soliciting in behalf of civil service employees.

156. Unauthorized soliciting in behalf of civil service employees. Any person, not at the time a salaried officer or employee of a department, bureau or office of the state, or of any of the counties or cities thereof, or of any of the courts of the state, or any of the counties or cities thereof, who shall distribute, circulate or display any ticket, credentials, letter, letterhead, contract, agreement, application or other written or printed matter which bears, either in full or in part, the name, seal or insignia of any state, county or city department, bureau, office or court, or any person not an active member of the uniformed force, who shall wear or display the uniform or part of the uniform thereof, or any badge, shield, medal, button, decoration, or other insignia relating to or identified with any state, county or city department, bureau, office or court, for the purpose of selling or attempting to sell any ticket, book or privilege in connection with a dinner, reception, dance, entertainment, concert, athletic exhibition, contest or lecture, proposed to be conducted by and under the auspices of any group or association of active or retired employees of any department, bureau, office or court of the state or any of the counties or cities thereof, or for the purpose of soliciting paid advertisements or greetings for any book, pamphlet or program to be published by any such groups or associations, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by imprisonment for six months or by a fine of five hundred dollars or both.



157 - Deductions from retirement allowances.

157. Deductions from retirement allowances. A person who (1) retired from employment with the state, (2) is receiving a retirement allowance from a state retirement system, and (3) at the time of his retirement had group life insurance premiums and employee organization dues deducted from his salary, may elect to have deductions for such purposes made from his retirement allowance by providing notification in writing to the head of the retirement system from which he retired. Such life insurance deduction shall be transmitted to the insurance carrier. Such dues deduction shall be transmitted to the employee organization. Any such written authorization may be withdrawn by such retired employee at any time upon written notice of such withdrawal to the head of the retirement system from which he retired.



158 - Group term life insurance plan and group accident and health benefit plan.

158. Group term life insurance plan and group accident and health benefit plan. 1. The president, subject to the provisions of this section, is hereby empowered to establish regulations relating to, and to enter into and administer contracts providing for, a group term life insurance plan, and a group accident and health benefit plan on behalf of legislators, employees of the legislature hired on an annual basis, judges and justices of the unified court system, and state employees and retired employees who, for the purposes of article fourteen of this chapter, have been for a period of time prescribed by the regulations and, except for such retirees, continue to be in positions designated as managerial or confidential positions. The president may authorize the inclusion in the plan of such employees and retired employees of other governments or public employers as defined in subdivision six of section two hundred one of this chapter. The president may adopt whatever other regulations which may be necessary to fulfill the intentions of this section. No regulation shall be adopted, repealed or amended, and no other action taken with respect to such employees affecting the amount of, or eligibility for, benefits or rates of contribution under this section without the approval of the director of employee relations.

The full costs of any insurance program or programs established pursuant to this subdivision, excluding administrative costs, shall be borne by insureds and retirees. Any interest earned by the moneys in the life insurance fund shall be added to such fund, become a part of such fund, be used for the purpose of such fund, and be available without fiscal year limitation.

2. The regulations of the president authorized by this section shall provide that the entire cost of premiums or subscription charges for coverage under the insurance plans established pursuant to such regulations shall be borne by the employees electing such coverage. Such regulations may provide for the allocation of any administrative expenses, other than those of the insurer, among employers or employees or retired employees participating in such coverage.



159 - Group insurance or mass merchandising policies or programs.

159. Group insurance or mass merchandising policies or programs. 1. The president, subject to the approval of the director of employee relations and the director of the budget, is hereby empowered to establish regulations relating to, and to enter into and administer contracts or agreements providing for group insurance or mass merchandising policies or programs for state employees in the executive branch precluded from collective bargaining by subdivision five or subdivision seven of section two hundred one of this chapter.

2. Any such policy or program shall be subject to the following provisions:

a. The benefits provided thereby shall be available to all state officers and employees in the executive branch whose positions are designated managerial or confidential pursuant to article fourteen of this chapter and all state officers and employees excluded from representation rights under this chapter pursuant to rules and regulations of the public employment relations board, subject to reasonable underwriting restrictions of the selected insurers;

b. The benefits provided thereby may be made available to state officers and employees in the division of military and naval affairs in the executive department; and

c. Unless any group insurance or mass merchandising policy or program offered pursuant to this section is funded by payroll deductions in accordance with subdivision three of section two hundred one of the state finance law, such policy or program shall be funded by specific appropriation of monies of the state, provided, however, both payroll deductions and state appropriations may be utilized to fund any such policy or program.

3. Notwithstanding the provisions of any general or special law, no state monies shall be available for group insurance or mass merchandising policies or programs established by the president until a certificate of allocation and a schedule of amounts to be available therefor shall have been issued by the director of the budget, and a copy of such certificate filed with the comptroller, the chairman of the assembly ways and means committee and the chairman of the senate finance committee.

4. Monies appropriated and allocated for the purposes set forth herein, shall be paid out on the audit and warrant of the comptroller on vouchers certified or approved by the president.



159-A - Disability program.

159-a. Disability program. Notwithstanding any other law, rule or regulation to the contrary, where an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides on behalf of employees in positions serving in the collective negotiating unit created by chapter four hundred three of the laws of nineteen hundred eighty-three, the director of employee relations is authorized to establish and implement a disability program that will provide long term income protection for such employees and the president is empowered to establish regulations to effect such implementation. No regulation shall be adopted, repealed or amended, and no other action taken with respect to such employees or such implementation without the approval of the director of employee relations. Notwithstanding any other law, rule or regulation to the contrary, any employee who participates in or is covered by a disability program authorized by this section shall receive retirement service credit not to exceed six months during the period that he or she is receiving the short term disability benefit under such program on the same basis and at the same rate as such employee would receive such credit were he or she on sick leave at half pay for the period of time for which such employee would have been entitled to such sick leave at half pay had the sick leave policy supplemented by the short term disability program remained in effect.



159-B - Excused leave to undertake a screening for breast cancer.

159-b. Excused leave to undertake a screening for breast cancer. 1. Every public officer, employee of this state, employee of any county, employee of any community college, employee of any public authority, employee of any public benefit corporation, employee of any board of cooperative educational services (BOCES), employee of any vocational education and extension board, or a school district enumerated in section one of chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, employee of any municipality, employee of any school district or any employee of a participating employer in the New York state and local employees' retirement system or any employee of a participating employer in the New York state teachers' retirement system shall be entitled to absent himself or herself and shall be deemed to have a paid leave of absence from his or her duties or service as such public officer or employee of this state, employee of any county, employee of any community college, employee of any public authority, employee of any public benefit corporation, employee of any board of cooperative educational services (BOCES), employee of any vocational education and extension board, or a school district enumerated in section one of chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, employee of any municipality, employee of any school district, or any employee of a participating employer in the New York state and local employees' retirement system or any employee of a participating employer in the New York state teachers' retirement system for a sufficient period of time, not to exceed four hours on an annual basis, to undertake a screening for breast cancer.

2. The entire period of the leave of absence granted pursuant to this section shall be excused leave and shall not be charged against any other leave such public officer, employee of this state, employee of any county, employee of any community college, employee of any public authority, employee of any public benefit corporation, employee of any board of cooperative educational services (BOCES), employee of any vocational education and extension board, or a school district enumerated in section one of chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, employee of any municipality, employee of any school district or any employee of a participating employer in the New York state and local employees' retirement system or any employee of a participating employer in the New York state teachers' retirement system is otherwise entitled to.



159-C - Excused leave to undertake a screening for prostate cancer.

159-c. Excused leave to undertake a screening for prostate cancer. 1. Every public officer, employee of this state, employee of any county, employee of any community college, employee of any public authority, employee of any public benefit corporation, employee of any board of cooperative educational services (BOCES), employee of any vocational education and extension board, or a school district enumerated in section one of chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, employee of any municipality, employee of any school district or any employee of a participating employer in the New York state and local employees' retirement system or any employee of a participating employer in the New York state teachers' retirement system shall be entitled to absent himself and shall be deemed to have a paid leave of absence from his duties or service as such public officer, employee of this state, employee of any county, employee of any community college, employee of any public authority, employee of any public benefit corporation, employee of any board of cooperative educational services (BOCES), employee of any vocational education and extension board, or a school district enumerated in section one of chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, employee of any municipality, employee of any school district, or any employee of a participating employer in the New York state and local employees' retirement system or any employee of a participating employer in the New York state teachers' retirement system for a sufficient period of time, not to exceed four hours on an annual basis, to undertake a screening for prostate cancer.

2. The entire period of the leave of absence granted pursuant to this section shall be excused leave and shall not be charged against any other leave such public officer, employee of this state, employee of any county, employee of any community college, employee of any public authority, employee of any public benefit corporation, employee of any board of cooperative educational services (BOCES), employee of any vocational education and extension board, or a school district enumerated in section one of chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, employee of any municipality, employee of any school district or any employee of a participating employer in the New York state and local employees' retirement system or any employee of a participating employer in the New York state teachers' retirement system is otherwise entitled to.






Article 11 - (Civil Service) HEALTH BENEFITS FOR STATE AND RETIRED STATE EMPLOYEES

160 - Regulations governing the health benefit plan; advisory committee.

160. Regulations governing the health benefit plan; advisory committee. 1. The president, subject to the provisions of this article, is hereby empowered to establish regulations relating to:

(1) the eligibility of (a) active and (b) retired employees to participate in the health benefit plan authorized by this article,

(2) the terms and conditions of the insurance and/or plan administrator contract or contracts, as applied to (a) active employees and (b) retired employees, and

(3) the purchase of such insurance and/or plan administrator contract or contracts and the administration of such health benefit plan.

The president shall adopt such further regulations as may be required for the effective administration of this article, including the right to require advance payments of any portion of the amount required to be paid by any participating employer as its share in connection with the operation of the health benefit plan hereunder.

2. The president, in his discretion, is hereby empowered to make, amend and rescind, from time to time, regulations establishing a dental insurance plan which shall be a part of the health insurance plan authorized by this article. Such regulations may provide for negotiating unit, employee and employer participation or nonparticipation, employee, dependent and retiree eligibility or noneligibility and such contribution rates as the president may determine even though such regulations establish standards which differ from those applicable by law to other parts of such health insurance plan. The president is hereby authorized and directed to provide in such regulations for participation in the dental insurance plan by retirees; provided, however, that the claims experience for retirees shall be separately rated and premiums established separate from other participants in the plan and provided further that the full costs of participation in such plan, including all administrative costs, shall be borne by such retirees. Considering the dental insurance plan as a whole, no regulation enacted pursuant to this subdivision shall provide or permit a benefit structure inconsistent with the most efficient and economical administration of such plan.

3. Notwithstanding any inconsistent provision of this article, no rule or regulation shall be adopted, repealed or amended, and no other action taken with respect to state employees affecting the rate of or eligibility for benefits under this article, without the approval of the director of employee relations.



161 - Health insurance.

161. Health insurance. 1. The president is hereby authorized and directed to establish a health benefit plan for state officers and employees and their dependents and officers and employees of the state colleges of agriculture, home economics, industrial labor relations and veterinary medicine, the state agricultural experiment station at Geneva, and any other institution or agency under the management and control of Cornell university as the representative of the board of trustees of the state university of New York, and the state college of ceramics under the management and control of Alfred university as the representative of the board of trustees of the state university of New York and their dependents which, subject to the conditions and limitations contained in this article, and in the regulations of the president, will provide for group hospitalization, surgical and medical insurance against the financial costs of hospitalization, surgery, medical treatment and care, and may include, among other things prescribed drugs, medicines, prosthetic appliances, hospital in-patient and out-patient service benefits and medical expense indemnity benefits.

2. Such health insurance shall not include expenses incurred by or on account of an individual prior to the effective date of the plan as to him or her; cosmetic surgery or treatment except to the extent necessary for correction of damage caused by accidental injury while covered by the plan or as direct result of diseases covered by the plan; services received because of illness or injury arising out of or in the course of employment and entitling the individual to benefits under a workers' compensation or occupational disease law; services received in a hospital owned or operated by the United States government for which no charge is made; services received for injury or sickness due to war or any act of war, whether declared or undeclared, which war or act of war shall have occurred after the effective date of this plan; expenses for which the individual is not required to make payment; expenses to the extent of benefits provided under any employer group plan other than this plan, and such other expenses as may be excluded by regulations of the president.

3. The health benefit plan shall be designed by the president (1) to provide a reasonable relationship between the hospital, surgical and medical benefits to be included, and the expected distribution of expenses of each such type to be incurred by the covered employees and dependents, and (2) to include reasonable controls, which may include deductible and coinsurance provisions applicable to some or all of the benefits, to reduce unnecessary utilization of the various hospital, surgical and medical services to be provided and to provide reasonable assurance of stability in future years of the plan, and (3) to provide benefits on a non-discriminatory basis to the extent possible, to active members throughout the state, wherever located.



161-A - Implementation of negotiated agreements.

161-a. Implementation of negotiated agreements. 1. Where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter provides for health benefits, the president, after receipt of written directions from the director of employee relations, shall implement the provisions of such agreement consistent with the terms thereof and to the extent necessary shall adopt regulations providing for the benefits to be thereunder provided. The president, with the approval of the director of the budget, may extend such benefits, in whole or in part, to employees not subject to the provisions of such agreement.

2. Insofar as the provisions of this section are inconsistent with any other act, general or special, or any rule or regulation adopted thereunder, the provisions of this section shall be controlling and insofar as the regulations promulgated by the president pursuant to subdivision one of this section are inconsistent with any rule or regulation, the provisions of such regulations shall be controlling.

3. There is hereby created a council on employee health insurance to supervise the administration of changes to the health benefit plan negotiated in collective negotiations and to provide continuing policy direction to insurance plans administered by the state the provisions of any other law to the contrary notwithstanding. The council shall consist of the president, the director of the division of the budget, and the director of employee relations.



162 - Contract for health benefits.

162. Contract for health benefits. 1. The president is hereby authorized and directed to purchase a contract or contracts to provide the benefits under the plan of health benefits determined upon in accordance with the provisions of this article. Such contract or contracts shall be purchased from one or more corporations licensed to transact accident and health insurance business in this state or subject to article forty-three of the insurance law.

(a) Alternatively, the president may provide health benefits directly to plan participants, in which case the president is hereby authorized to purchase a contract or contracts with one or more firms qualified to administer, on New York state health benefit plan's behalf, the plan of benefits required under this article.

(b) In the event the president elects to provide health benefits directly to plan participants in accordance with paragraph (a) of this subdivision:

(i) Any and all health insurance coverage mandated by any law, rule or regulation, including but not limited to coverage mandated pursuant to article forty-three of the insurance law, applicable to contracts for health insurance entered into under this section shall be provided in a manner assuring uninterrupted continuance of coverage for all covered persons. For the purposes of this paragraph "coverage" shall include but shall not be limited to all benefits, services, rights, privileges and guarantees allowed by law;

(ii) Plan participants shall be afforded all internal and external review and appeal rights as described in article forty-nine of the insurance law;

(iii) A plan participant receiving covered services rendered by a health care provider prior to the date upon which the president elects to provide health benefits directly to plan participants in accordance with paragraph (a) of this subdivision shall be permitted to continue receiving services from such health care provider after the effective date of the election at the discretion of such plan participant. Services provided by such health care provider after the effective date of the election as described in this paragraph shall be covered in a manner consistent with covered services provided directly to plan participants in accordance with paragraph (a) of this subdivision; and

(iv) Notwithstanding the provisions of this subdivision, the president's election to provide health benefits directly to plan participants shall not constitute the doing of insurance business within the meaning of article eleven of the insurance law; provided however, the provision of direct benefits as per this subdivision shall be subject to review by the superintendent of financial services for the purposes of ensuring compliance with applicable insurance law and any and all associated insurance rules and regulations as noted in this subdivision.

(c) All of the benefits to be provided under this article may be included in one or more similar contracts, or the benefits may be classified into different types with each type included under one or more similar contracts issued by the same or different companies.

2. A reasonable time before entering into any insurance contract or contract with an administrator or administrators hereunder, the president shall invite proposals from such qualified insurers or administrators as in his or her opinion would desire to accept any part of the insurance coverage or administrative services authorized by this article.

3. The president may arrange with any corporation licensed to transact accident and health insurance business in this state or subject to article forty-three of the insurance law issuing any such contract to reinsure portions of such contract with any other such corporation which elects to be a reinsurer and is legally competent to enter into a reinsurance agreement.

4. The president may designate one or more of such corporations as the administering corporation or corporations.

5. Each employee who is covered under any such contract or contracts shall receive a certificate setting forth the benefits to which the employee and his dependents are entitled thereunder, to whom such benefits shall be payable, to whom claims should be submitted, and summarizing the provisions of the contract principally affecting the employee and his dependents. Such certificate shall be in lieu of the certificate which the corporation or corporations issuing such contract or contracts would otherwise issue.

6. The corporations eligible to participate as reinsurers, and the amount of coverage under the contract or contracts to be allocated to each issuing corporation or reinsurer, may be redetermined by the president for and in advance of any contract year after the first year on a basis consistent with subdivision three of this section, and with any modifications thereof he deems appropriate to carry out the intent of such subdivision.

7. The president shall not purchase any contract or contracts for any period except upon the prior approval of the director of the budget.

8. The president may, on March thirty-first, nineteen hundred fifty-seven or at the end of any fiscal year thereafter, discontinue any contract or contracts he has purchased from any corporation or corporations and replace it or them with a contract or contracts in any other corporation or corporations meeting the requirements of this section.

9. As soon as is practicable, but no later than the first of September, two thousand fourteen, the department shall, upon request, but no more frequently than semi-annually, provide to any participating employer a standard report which contains data relating to the use of benefits by persons covered under the plan by such employer. Such report shall include: premiums paid by month for each month covered in the report and paid claims by month for the following categories of services: inpatient hospital, outpatient hospital, in network medical, out of network medical, prescription drugs, and treatment of behavioral conditions, each reported separately. To the extent allowed by state and federal privacy laws, such report shall also contain claims information for individual claimants for claims in excess of fifty thousand dollars that were paid in any of the months covered by the report.

The department shall provide such reports to any participating employer, upon request submitted on or after the first of April for data from the first of January through the thirty-first of December of the prior year, and on or after the first of September for data from the first of June of the prior year through the thirty-first of May of the current year, within thirty days of receipt of said request. However, requests submitted in the two thousand fourteen calendar year shall be provided as soon as practicable, but no later than the first of September two thousand fourteen, or within thirty days after said request if request is submitted on or after the first of August two thousand fourteen.



163 - Eligibility for benefits.

163. Eligibility for benefits. 1. All persons in the service of the state, whether elected, appointed or employed, who elect to participate in such health benefit plan shall be eligible to participate therein, provided, however, that the president may adopt such regulations as he or she may deem appropriate excluding temporary, part time or intermittent employment.

2. The contract or contracts shall provide for health benefits for retired employees of the state and of the state colleges of agriculture, home economics, industrial labor relations and veterinary medicine, the state agricultural experiment station at Geneva, and any other institution or agency under the management and control of Cornell university as the representative of the board of trustees of the state university of New York, and the state college of ceramics under the management and control of Alfred university as the representative of the board of trustees of the state university of New York, and their spouses and dependent children as defined by the regulations of the president, on such terms as the president may deem appropriate, and the president may authorize the inclusion in the plan of the employees and retired employees of public authorities, public benefit corporations, school districts, special districts, district corporations, municipal corporations excluding active employees and retired employees of cities having a population of one million or more inhabitants whose compensation is or was before retirement paid out of the city treasury, or other appropriate agencies, subdivisions or quasi-public organizations of the state, including active members of volunteer fire and volunteer ambulance companies serving one or more municipal corporations pursuant to subdivision seven of section ninety-two-a of the general municipal law, and their spouses and dependent children as defined by the regulations of the president. Any such corporation, district, agency or organization electing to participate in the plan shall be required to pay its proportionate share of the expenses of administration of the plan in such amounts and at such times as determined and fixed by the president. All amounts payable for such expenses of administration shall be paid to the commissioner of taxation and finance and shall be applied to the reimbursement of funds previously advanced for such purposes. Neither the state nor any other participant in the plan shall be charged with the particular experience attributable to the employees of the participant, and all dividends or retroactive rate credits shall be distributed pro-rata based upon the number of employees of such participant covered by the plan.

3. The president shall adopt regulations prescribing the conditions under which an employee or retired employee may elect to participate in or withdraw from the plan. Such regulations may also prescribe conditions under which an employee whose service terminates and who is entitled to a vested retirement allowance may continue to participate in the plan; such condition shall include a requirement that such person pay the full cost of such coverage following termination of his employment and prior to commencement of the payment of his retirement allowance, unless such person becomes currently entitled to, but defers receipt of, a retirement allowance or pension from a retirement or pension plan or system administered and operated by the state of New York, or a civil division thereof, including the New York state teachers' retirement system and the optional retirement programs established under article three, part V, and article eight-B of the education law.

4. Any public authority, public benefit corporation, school district, special district, district corporation, municipal corporation, or other agency, subdivision or quasi-public organization of the state, whose employees and retired employees are authorized to be included in the plan as provided by subdivision two, may elect to participate in such plan. Any such election shall be exercised by the adoption of a resolution by its governing body and, in the case of any municipal corporation where a resolution of its governing body is required by law to be approved by any other body or officer, such resolution shall also be approved by such other body or officer. Any such election may be made with respect to inclusion in the plan of both its employees and its retired employees at the same time, or may be made only with respect to its employees alone and at another time with respect to its retired employees. Any such authority, corporation, district, agency, subdivision or organization making such election shall become a participating employer under such plan, subject to and in accordance with the regulations of the president relating thereto.

5. The chief fiscal officer of any such participating employer shall be authorized to deduct from the wages or salary paid to its employees who are participants in such health benefit plan the sums required to be paid by them under such plan. Each such participating employer is authorized to appropriate such sums as are required to be paid by it as its share in connection with the operation of such plan.

6. The president shall have power and authority to make such inspection of the employment and payroll records of any participating employer concerning any of its employees who are participants in the health insurance fund as he may deem necessary.

7. For purposes of eligibility for participation in the health benefit plan no person shall be deemed to be a state officer or employee or to be in the service of the state unless his salary or compensation is paid directly by the state, and no person shall be deemed to be a retired officer or employee of the state unless his salary or compensation immediately preceding his retirement was paid directly by the state; provided, however, that all active and retired justices, judges, officers and employees of the supreme court, surrogate's court, county court, family court, civil court of the city of New York, criminal court of the city of New York and district court in any county, officers and employees of the office of probation for the courts of New York city shall be eligible for participation in the health benefit plan whether or not their salaries are paid or before retirement were paid directly by the state.

8. Notwithstanding any other law, rule or regulation to the contrary, where the state and an employee organization representing state officers and employees who are in positions which are in the collective negotiating unit established by chapter four hundred three of the laws of nineteen hundred eighty-three enter into a collectively negotiated agreement pursuant to article fourteen of this chapter providing that officers and employees who hold positions in such unit on or after April first, nineteen hundred eighty-four and who immediately upon termination from such position are eligible to receive a retirement benefit from either the New York state or New York city retirement systems shall continue to be eligible to participate in the employee benefit fund established by section two hundred six-a of the state finance law, such officers and employees upon retirement shall continue to participate in and receive the benefits of such fund as provided in such collectively negotiated agreement and shall not be eligible to receive and shall not receive from the statewide health benefit plan established pursuant to this article coverage for benefits covered by such employee benefit fund.



163-A - Supplementary plan.

163-a. Supplementary plan. 1. For the purposes of this section, the term "supplementary plan" shall mean a health benefit plan which provides an adjustment to the deductible or co-insurance liability or to the benefits provided by the statewide health benefit plan purchased pursuant to section one hundred sixty-two of this article.

2. The president may require the insurer of a supplementary plan to the statewide health benefit plan, provided as a result of a collectively negotiated agreement pursuant to article fourteen of this chapter, to make a comparable supplementary plan available to participating employers as of the implementation date of the state employees' supplementary plan. The comparable supplementary plan shall be experience rated as to those participating employers electing it, with the costs thereof allocated equitably among them.

3. Every participating employer which, on or before July first, nineteen hundred eighty-five, entered into a collectively negotiated agreement pursuant to article fourteen of this chapter with employee organizations representing its employees to provide the statewide health benefit plan shall provide such comparable supplementary plan on the date established by the president until the expiration of such negotiated agreement.



164 - Coverage for dependents.

164. Coverage for dependents. 1. Each employee shall be entitled to have his spouse and dependent children, as defined by the regulations of the president, included in the coverage upon agreeing to pay his contribution, if any, to the cost of such coverage for such dependents. The president shall adopt regulations governing the discontinuance and resumption by employees of coverage for dependents.

2. During the fiscal year ending March thirty-first, two thousand sixteen, the president may establish an amnesty period not to exceed sixty days. During this amnesty period when any employee enrolled in the plan voluntarily identifies any ineligible dependent:

(a) the termination of the ineligible dependent's coverage resulting from such employee's timely compliance shall be made on a current basis;

(b) the plan shall not seek recovery of any claims paid based on the coverage of the ineligible dependent;

(c) the employee shall not be entitled to any refund of premium paid on behalf of any such ineligible dependent; and

(d) the employee shall not be subject to any disciplinary, civil or criminal action, directly as a result of the coverage of the ineligible dependent.



165 - Termination of active employment.

165. Termination of active employment. 1. The health benefit coverage of any employee and his or her dependents, if any, shall cease upon the discontinuance of his or her term of office or employment, subject to regulations which may be prescribed by the president for extension of coverage and for conversion to an individual contract providing for such of the benefits provided under this article as may be provided under such individual contracts, under terms approved by the president, the total cost of any such contract to be borne by the employee.

2. In the event of death of an employee having coverage at the time of death for himself or herself and his or her dependents, and where the circumstances of death are such that beneficiaries or dependents of such deceased employee are entitled to an accidental death benefit payable by a retirement system or pension plan administered by the state or a civil division thereof on account of death resulting from an accident sustained in the performance of his or her duties or to death benefits provided for under the workers' compensation law, the unremarried spouse of such employee covered at the time of his or her death and his or her covered dependents, for so long as they would otherwise qualify as dependents eligible for coverage under the regulations of the president, shall be eligible to continue full coverage under the health benefit plan upon payment at intervals determined by the president of the full cost of such coverage; provided, however, that the state shall pay and any participating employer may elect to pay the full cost of such coverage, except that in the case of those enrolled in an optional benefit plan, the employer shall contribute not more than the same dollar amount which would be paid if such unremarried spouse and dependents were enrolled in the basic statewide health benefit plan. The president shall adopt such regulations as may be required to carry out the provisions of this subdivision which shall include, but need not be limited to, provisions for filing application for continued coverage, including reasonable time limits therefor, and provisions for continued coverage of spouse and dependents pending determination of an application for accidental death benefits from a retirement system or pension plan administered by the state or a civil division thereof or pending determination of a claim for death benefits under the workers' compensation law.



165-A - Continuation of state health benefit plans for survivors of employees of the state and/or of a political subdivision or of a public authority.

165-a. Continuation of state health benefit plans for survivors of employees of the state and/or of a political subdivision or of a public authority. Notwithstanding any other provision of law to the contrary, the president shall permit the unremarried spouse and the dependents, otherwise qualified as eligible for coverage under regulations of the president, of a person who was an employee of the state and/or of a political subdivision thereof or of a public authority for not less than ten years, provided however, that the ten-year service requirement shall not apply to such employees on active military duty in connection with the Persian Gulf conflict who die on or after August second, nineteen hundred ninety while in the Persian Gulf combat zone or while performing such military duties, who had been a participant in any of the state health benefit plans, to continue under the coverage which such deceased employee had in effect at the time of death, upon the payment at intervals determined by the president of the full cost of such coverage, provided, however, that the unremarried spouse of an active employee of the State who died on or after April first nineteen hundred seventy-five and before April first nineteen hundred seventy-nine who timely elected to continue dependent coverage, or such unremarried spouse who timely elected individual coverage shall continue to pay at intervals determined by the president one-quarter of the full cost of dependent coverage and provided further, that, with regard to employees of the State, where and to the extent that an agreement pursuant to article fourteen of this chapter so provides, or where the director of employee relations, with respect to employees of the State who are not included within a negotiating unit so recognized or certified pursuant to article fourteen of this chapter whom the director of employee relations determines should be declared eligible for the continuation of health benefit plans for the survivors of such employees of the State, the president shall adopt regulations providing for the continuation of such health benefit or benefits by the unremarried spouse of an active employee of the State who died on or after April first nineteen hundred seventy-nine who elects to continue dependent coverage, or such unremarried spouse who elects individual coverage, and upon such election shall pay at intervals determined by the president one-quarter of the full cost of dependent coverage and, provided further with respect to enrolled employees of a political subdivision or public authority in a negotiating unit recognized or certified pursuant to article fourteen of this chapter, where an agreement negotiated pursuant to said article so provides, and with respect to enrolled employees of a political subdivision or public authority not included within a negotiating unit so recognized or certified, at the discretion of the appropriate political subdivision or public authority, the unremarried spouse of an active employee of the political subdivision or of the public authority who died on or after April first nineteen hundred seventy-five, may elect to continue dependent coverage or such unremarried spouse may elect individual coverage and upon such election shall pay at intervals determined by the president one-quarter of the full cost of dependent coverage.

The president shall adopt such regulations as may be required to carry out the provisions of this subdivision which shall include, but need not be limited to, provisions for filing application for continued coverage.

Notwithstanding any law to the contrary, the survivors of any employee subject to this section shall be entitled to the health benefits granted pursuant to this section, provided that such employee died while on active duty pursuant to Title 10 of the United States Code, with the armed forces of the United States or to service in the uniformed services pursuant to Chapter 43 of Title 38 of the United States Code, and such member died on such active duty or service in the uniformed services on or after June fourteenth, two thousand five as a result of injuries, disease or other medical condition sustained or contracted in such active duty with the armed forces of the United States or in the uniformed services.



166 - Payment of benefits.

166. Payment of benefits. Any benefits payable under the plan may be made either directly to the attending physicians, hospitals, medical groups, or others furnishing the services upon which a claim is based, or to the covered employee, upon presentation of valid bills for such services, subject to such provisions to facilitate payment as may be made by the president.



167 - Contributions.

167. Contributions. 1. (a) The full cost of premium or subscription charges for the coverage of retired state employees who are enrolled in the statewide and the supplementary health benefit plans established pursuant to this article and who retired prior to January first, nineteen hundred eighty-three shall be paid by the state. Nine-tenths of the cost of premium or subscription charges for the coverage of state employees and retired state employees retiring on or after January first, nineteen hundred eighty-three who are enrolled in the statewide and supplementary health benefit plans shall be paid by the state. Three-quarters of the cost of premium or subscription charges for the coverage of dependents of such state employees and retired state employees shall be paid by the state. Except as provided in paragraph (b) of this subdivision, the state shall contribute toward the premium or subscription charges for the coverage of each state employee or retired state employee who is enrolled in an optional benefit plan and for the dependents of such state employee or retired state employee the same dollar amount which would be paid by the state for the premium or subscription charges for the coverage of such state employee or retired state employee and his or her dependents if he or she were enrolled in the statewide and the supplementary health benefit plans, but not in excess of the premium or subscription charges for the coverage of such state employee or retired state employee and his or her dependents under such optional benefit plan. For purposes of this subdivision, employees of the state colleges of agriculture, home economics, industrial labor relations, and veterinary medicine, the state agricultural experiment station at Geneva, and any other institution or agency under the management and control of Cornell university as the representative of the board of trustees of the state university of New York, and employees of the state college of ceramics under the management and control of Alfred university as the representative of the board of trustees of the state university of New York, shall be deemed to be state employees whose salaries or compensation are paid directly by the state.

(b) Effective January first, nineteen hundred eighty-nine, notwithstanding any other law, rule or regulation, and where, and to the extent that, an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides or where and to the extent the employee health insurance council so directs with respect to any other state employees and for retired state employees retiring on or after January first, nineteen hundred eighty-three, the state shall contribute nine-tenths of the cost of premiums or subscription charges for coverage of each such state employee or retired state employee who is enrolled in an optional benefit plan and three-fourths of such premium or subscription charges for dependents of such state employees or retired state employees enrolled in such optional benefit plan; provided, however, effective January first, nineteen hundred ninety-six, the contribution rates for the hospitalization and medical components of each optional benefit plan shall not exceed one hundred percent of the dollar amount of the state's contribution toward the hospitalization and medical components of individual and dependent coverage, respectively, in the Empire Plan. In the case of state employees retiring prior to January first, nineteen hundred eighty-three, the state shall contribute one hundred percent of the individual premium and three-fourths of such premium for dependents of such retired employees enrolled in such optional benefit plan; however, these contribution rates shall not exceed one hundred percent of the employer dollar amount contribution for individual and dependent coverage respectively in the Empire Plan.

2. Each participating employer shall be required to pay not less than fifty percentum of the cost of premium or subscription charges for the coverage of its employees and retired employees who are enrolled in the statewide only or the statewide and comparable supplementary health benefit plans established pursuant to this article. Such employer shall be required to pay not less than thirty-five percentum of the cost of premium or subscription charges for the coverage of dependents of such employees and retired employees. Such employer shall contribute toward the premium or subscription charges for the coverage of each employee or retired employee who is enrolled in an optional benefit plan and for the dependents of such employee or retired employee the same dollar amount which would be paid by such employer for the premium or subscription charges for the coverage of such employee or retired employee and his or her dependents if he or she were enrolled in the statewide health benefit plan, but not in excess of the premium or subscription charges for the coverage of such employee or retired employee and his or her dependents under such optional benefit plan. Such employer shall not be required to pay the cost of premium or subscription charges for the coverage of unpaid elected officials, or unpaid board members of a public authority, or their dependents, provided, however that no unpaid board member of a public authority shall be eligible to participate in such benefit plan until he or she has served in such position for at least six months. Subject to such regulations as the president may prescribe, any participating employer may elect to pay higher rates of contribution for the coverage of employees, retired employees and their dependents; provided, however, that if a participating employer elects to pay a higher or lower rate of contribution for its retired employees or their dependents, or both, than that paid by the state for its retired employees or their dependents, or both, amounts withheld from the retirement allowances of such retired employees for their share of premium or subscription charges, if any, shall, if the president so requires, be paid to such participating employer which shall pay into the health insurance fund the full cost of premium or subscription charges for the coverage of such retired employees and their dependents. Such election shall be exercised by the adoption of a resolution by its governing body which, if required by law to be approved by any other body or officer, shall have been so approved.

3. Contributions, if any, required to be paid by an employee or a retired employee for his or her coverage and for the coverage of his or her dependents, if any, shall be deducted from his or her salary payments or from his or her retirement allowance, as the case may be. Upon the written request of a survivor of such retirees or employees, such contribution required to be paid for continued insurance coverage shall be deducted from any retirement allowance to which he or she is entitled.

4. Upon the retirement, on or after July first, nineteen hundred sixty-five, of a state employee whose salary or compensation is paid directly by the state, who is subject to a plan established by law, rule, regulation, written order or written policy which provides for the regular earning and accumulation of sick leave, and who is eligible to continue coverage under the health benefit plan after retirement, the department shall determine, based on the employee's age at the time of retirement, the actuarial equivalent in monthly installments for the remaining life expectancy of such retired employee, of the dollar value of the earned and accumulated but unused sick leave standing to his or her credit at the time of retirement, without interest. Such dollar value shall be based on the employee's salary at the time of retirement. In addition to regular employer contributions, contributions in the amount of such monthly installments shall be paid from the state's appropriation to the health insurance fund and applied towards the charges for health benefits on account of such retired employee and his or her dependents, to the extent necessary to pay such charges. The remaining amount, if any, necessary to pay such charges shall be contributed by such retired employee. On or after October first, nineteen hundred seventy when such dollar value of such sick leave amounts to less than one hundred dollars for a particular retired employee, in lieu of contributions which would otherwise be required from such retired employee, additional contributions shall be paid for the state's appropriation to the health insurance fund and applied towards the charges for health benefits on account of such retired employee and his or her dependents until the sum of such additional contributions equals such dollar value of such sick leave. The remaining amount, if any, necessary to pay such charges shall be contributed by such retired employee. For purposes of this subdivision, employees of the state colleges of agriculture, home economics, industrial labor relations, and veterinary medicine, the state agricultural experiment station at Geneva, and any other institution or agency under the management and control of Cornell university as the representative of the board of trustees of the state university of New York, and employees of the state college of ceramics under the management and control of Alfred university as the representative of the board of trustees of the state university of New York, shall be deemed to be state employees whose salaries or compensation is paid directly by the state.

5. Subject to such regulations as the president may prescribe, any participating employer may elect to make additional contributions towards charges for health benefit coverage on account of its retired employees and their dependents, based on the dollar value of their sick leave accumulated but unused at the time of retirement. Such election shall apply to employees in the service of the participating employer who retire on or after the effective date of such election, who are subject to a plan established by law, rule, regulation, written order or written policy which provides for the regular earning and accumulation of sick leave, and who are eligible to continue coverage under the health benefit plan after retirement. The participating employer shall certify to the department the dollar value of earned and accumulated but unused sick leave standing to the credit of an employee at the time of his or her retirement. Additional contributions shall be paid by such participating employer and applied towards charges for health benefits on account of its retired employees and their dependents in the same manner as provided in subdivision four of this section with respect to retired state employees and their dependents.

6. There is hereby created a health insurance fund which shall be available without fiscal year limitation for premium or subscription charge payments, for payment of health benefits to plan participants, and for administrative services under any contract or contracts purchased in accordance with this article. The amounts withheld from employees and retired employees under subdivision three of this section, all amounts appropriated by the state to such health insurance fund, and all amounts contributed by any participating employer pursuant to subdivision two of this section, shall be credited to such health insurance fund. The income derived from any dividends, premium rate adjustments or other refunds under any such contract or contracts shall be credited to such fund and retained therein as a special reserve for adverse fluctuation in future charges under any such contract or contracts. Any interest earned by the investment of moneys in such health insurance fund shall be added to such special reserve, become a part of such special reserve, and be used for the purpose of such special reserve.

7. The amounts required to be paid to any contracting corporation under any contract entered into pursuant to the provisions of this article shall be payable from such health insurance fund as audited by and upon the warrant of the comptroller on vouchers certified or approved by the president.

8. Notwithstanding any inconsistent provision of law, where and to the extent that an agreement between the state and an employee organization entered into pursuant to article fourteen of this chapter so provides, the state cost of premium or subscription charges for eligible employees covered by such agreement may be modified pursuant to the terms of such agreement. The president, with the approval of the director of the budget, may extend the modified state cost of premium or subscription charges for employees or retirees not subject to an agreement referenced above and shall promulgate the necessary rules or regulations to implement this provision.

9. Any interest earned by the investment of moneys in the dental insurance fund shall be added to such fund, become a part of such fund, be used for the purpose of such fund, and be available without fiscal year limitation.



167-A - Reimbursement for medicare premium charges.

167-a. Reimbursement for medicare premium charges. Upon exclusion from the coverage of the health benefit plan of supplementary medical insurance benefits for which an active or retired employee or a dependent covered by the health benefit plan is or would be eligible under the federal old-age, survivors and disability insurance program, an amount equal to the premium charge for such supplementary medical insurance benefits for such active or retired employee and his or her dependents, if any, shall be paid monthly or at other intervals to such active or retired employee from the health insurance fund. Where appropriate, such amount may be deducted from contributions payable by the employee or retired employee; or where appropriate in the case of a retired employee receiving a retirement allowance, such amount may be included with payments of his or her retirement allowance. All state employer, employee, retired employee and dependent contributions to the health insurance fund, including contributions from public authorities, public benefit corporations or other quasi-public organizations of the state eligible for participation in the health benefit plan as authorized by subdivision two of section one hundred sixty-three of this article, shall be adjusted as necessary to cover the cost of reimbursing federal old-age, survivors and disability insurance program premium charges under this section. This cost shall be included in the calculation of premium or subscription charges for health coverage provided to employees and retired employees of the state, public authorities, public benefit corporations or other quasi-public organizations of the state; provided, however, the state, public authorities, public benefit corporations or other quasi-public organizations of the state shall remain obligated to pay no less than its share of such increased cost consistent with its share of premium or subscription charges provided for by this article. All other employer contributions to the health insurance fund shall be adjusted as necessary to provide for such payments.



168 - Assessment of certain costs.

168. Assessment of certain costs. 1. If the salary or compensation of any officers and employees of the state is paid from a special or administrative fund or funds, other than the state purposes fund or the local assistance fund of the general fund of the state or the capital construction fund or an income fund of the state university or the mental hygiene services fund, such fund or funds shall be charged, and there shall be paid therefrom as provided in this section the employer's share of the premium for the coverage of such officers and employees under the health benefit plan. If the amounts appropriated or allocable from such special or administrative fund or funds are insufficient for such purpose, the director of the budget is hereby authorized to allocate such additional sums from such fund or funds as may be necessary therefor; provided, however, that no transfer shall be made between two or more of such funds. Such amounts shall be paid, at such times as shall be required by the president, to the commissioner of taxation and finance and shall be credited to the health insurance fund to pay, or reimburse the health insurance fund for the payment of, the employer's share of the premium for coverage of such officers and employees under the health benefit plan.

2. If the salary or compensation of any officers and employees of the state is payable from a special or administrative fund or funds, other than the state purposes fund or the local assistance fund of the general fund of the state or the capital construction fund or an income fund of the state university or the mental hygiene services fund, a proportionate share of the expenses of administration of the health benefit plan, on account of coverage of such officers and employees, shall be payable from such fund or funds. If the amounts appropriated or allocable from such special or administrative fund or funds are insufficient for such purpose, the director of the budget is hereby authorized to allocate such additional sums from such funds or funds as may be necessary therefor; provided, however, that no transfer shall be made between two or more of such funds. The proportionate share of the expenses of administration of the health benefit plan chargeable pursuant to this subdivision to any special or administrative fund shall be determined by the president and shall be payable at such times as may be fixed by him or her. Such sums shall be payable to the commissioner of taxation and finance and shall be applied to the reimbursement of funds previously advanced for the expenses of administration of the health benefit plan.

3. (a) If the salary or compensation of any justices, judges, officers and employees of the supreme court, surrogate's court, county court, family court, civil court of the city of New York, criminal court of the city of New York and district court in any county, officers and employees of the office of probation for the courts of New York city is not paid in whole or in part from the treasury of the state, but is paid directly from the treasury of a civil division, such civil division shall be required to pay the employer's share of the premium charges for the coverage of such justices, judges, officers and employees under the state health benefit plan. The appropriate fiscal officer of such civil division shall deduct from the salary or wages paid to such justices, judges, officers and employees the sums required to be paid by them under such plan. Such deductions and the corresponding employer's share of premium charges shall be paid, at such times as required by the president, to the commissioner of taxation and finance and shall be credited to the health insurance fund.

(b) If the salary or compensation of any retired justices, judges, officers and employees of the supreme court, surrogate's court, county court, family court, civil court of the city of New York, criminal court of the city of New York and district court in any county, officers and employees of the office of probation for the courts of New York city prior to retirement was not paid in whole or in part from the treasury of the state but was paid directly from the treasury of a civil division, such civil division shall be required to pay the employer's share of the premium charges for the coverage of such retired justices, judges, officers and employees under the state health benefit plan. If such retired justices, judges, officers and employees are receiving retirement allowances from a pension or retirement plan or system administered by such civil division, the amounts required to be paid by such retired justices, judges, officers and employees as their share of premium charges shall be deducted from their retirement allowances. Such deductions and the employer's share of premium charges shall be paid, at such times as required by the president, to the commissioner of taxation and finance and shall be credited to the health insurance fund.

(c) Any civil division required by this subdivision to pay the employer's share of the premium charges for the coverage of active or retired justices, judges, officers and employees of the supreme court, surrogate's court, county court, family court, civil court of the city of New York, criminal court of the city of New York and district court in any county, officers and employees of the office of probation for the courts of New York city shall also be assessed and required to pay a proportionate share of the expenses of administration of the health benefit plan in such amounts and at such times as determined by the president. Such sums shall be payable to the commissioner of taxation and finance and shall be applied to the reimbursement of funds previously advanced for the expenses of administration of the health benefit plan.



170 - Separability.

170. Separability. If any clause, sentence, paragraph, subdivision or section or part of this article shall be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, section or part of this article directly involved in the controversy in which such judgment shall have been rendered.






Article 11-A - (Civil Service) LONG TERM CARE INSURANCE FOR STATE AND RETIRED STATE EMPLOYEES

171 - Regulations governing the long term care insurance plan.

171. Regulations governing the long term care insurance plan. 1. The president, subject to the provisions of this article, is hereby empowered to establish such regulations as may be required for the effective administration of this article.

2. Notwithstanding any inconsistent provision of this article, no rule or regulation shall be adopted, repealed or amended, and no other action taken with respect to state employees affecting the rate or eligibility for benefits under this article, without the approval of the director of employee relations.



172 - Long term care insurance.

172. Long term care insurance. 1. The president is hereby authorized and directed to establish a long term care insurance plan for state officers and employees and their dependents and officers and employees of the state colleges of agriculture, home economics, industrial labor relations and veterinary medicine, the state agricultural station at Geneva, and any other institution or agency under the management and control of Cornell University as the representative of the board of trustees of the state university of New York, and the state college of ceramics under the management and control of Alfred University as the representative of the board of trustees of the state university of New York and their dependents, and for the employees and retired employees of public authorities, public benefit corporations, school districts, special districts, district corporations, municipal corporations excluding active employees and retired employees of cities having a population of one million or more inhabitants whose compensation is or was before retirement paid out of the city treasury, or other appropriate agencies, subdivisions or quasi-public organizations of the state and their dependents as defined by the regulations of the president, which, subject to the conditions and limitations contained in this article, and in the regulations of the president, will provide for insurance against the financial costs of long term care.

2. Participation in the long term care insurance plan shall be at the option of the employee and shall be paid for solely by the employee in accordance with this article.



173 - Contract for long term care insurance.

173. Contract for long term care insurance. 1. The president is hereby authorized and directed to purchase a contract or contracts to provide long term care benefits under the long term care insurance plan established in accordance with the provisions of this article. Such long term care contract or contracts shall be purchased from one or more corporations authorized under section one thousand one hundred seventeen of the insurance law to issue long term care insurance contracts in this state.

2. A reasonable time before entering into any long term care insurance contract or contracts hereunder, the president shall invite proposals from such qualified insurers as in his or her opinion would desire to accept any part of the long term care insurance coverage authorized by this article.

3. The president may designate one or more of such corporations as insurers from which employees may select to provide long term care insurance.

4. Each employee who is covered under any such long term care insurance contract or contracts shall receive a certificate setting forth the benefits to which the employee and his or her dependents are entitled thereunder, to whom such benefits shall be payable, to whom claims should be submitted, and summarizing the provisions of the contract principally affecting the employee and his or her dependents.

5. The president may, at the end of any fiscal year, discontinue any long term care insurance contract or contracts he or she has purchased from any corporation or corporations; provided, however, nothing in this article nor in any regulations promulgated hereunder shall affect or impair any employees' continuation of coverage or conversion rights with respect to long term care insurance as defined in the regulations of the New York state department of financial services.



174 - Eligibility for participation.

174. Eligibility for participation. 1. All persons who, as of the effective date of this article, are or shall become eligible to participate in the state health benefit plan established under article eleven of this chapter, shall be eligible to participate in the long term care insurance plan established under this article. The president shall adopt regulations prescribing the conditions under which an eligible individual may elect to participate in the long term care insurance plan.

2. The president shall adopt regulations prescribing the conditions under which an individual participating in the long term care insurance plan may elect to withdraw from the plan.



175 - Termination of active employment.

175. Termination of active employment. The president shall adopt regulations prescribing the terms and conditions under which an employee may continue coverage under the long term care insurance plan following termination of active employment; provided, however, that such regulations are consistent with any regulations established by the New York state department of financial services concerning an individual's continuation of coverage or conversion rights with respect to long term care insurance.



176 - Contributions.

176. Contributions. 1. The full cost of premium or subscription charges for the long term care insurance plan established pursuant to this article shall be paid by the employee.

2. The chief fiscal officer of a participating employer shall be authorized to deduct from the wages or salary paid to its employees who are participants in such long term care insurance plan the sums required to be paid by them under such plan.

3. The president shall have power and authority to make such inspection of the employment and payroll records of any participating employer concerning any of its employees who are participants in such long term care insurance plan, as he or she may deem necessary.



177 - Severability.

177. Severability. If any clause, sentence, paragraph, subdivision, section or part of this article shall be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, section or part of this article directly involved in the controversy in which such judgment shall have been rendered.






Article 11-B - (Civil Service) MEDICAL EXAMINATION OF PUBLIC PROTECTION OFFICIALS TO DETECT AND IDENTIFY THE HUMAN IMMUNODEFICIENCY VIRUS (Civil Service)

178 - Medical examination of public protection officials to detect and identify the human immunodeficiency virus (HIV)

178. Medical examination of public protection officials to detect and identify the human immunodeficiency virus (HIV). 1. Definitions. For the purposes of this section:

(a) "Assailant" means a person arrested and charged with a crime, as defined in section 10.00 of the penal law, or a person committed to, certified to, or placed in the custody of the department of corrections and community supervision or any other correctional facility or county jail.

(b) "Medical examination" includes a physical examination or test performed by a physician or other appropriate health care worker to determine if a public protection official has been exposed to or infected by the human immunodeficiency virus (HIV). Tests may include, but need not be limited to, the most accurate, sensitive, and timely tests available used for the early identification of the human immunodeficiency virus (HIV).

(c) "Public protection official" means any state, county or municipal police officer, peace officer, firefighter, emergency medical technician, corrections officer, or sheriff who is acting under the scope of authority of his or her official position.

(d) "Significant risk of transmission" means the alleged conduct of or actions taken by an assailant or any other action, situation or event that occurs while a public protection official is performing his or her official duties that has created a recognized and significant risk of infection of a public protection official with the human immunodeficiency virus (HIV), as determined by the commissioner of health, consistent with guidelines, protocols, and findings of the United States centers for disease control and prevention.

2. Examination of public protection officials. (a) Whenever a public protection official has been exposed to a significant risk of transmission of the human immunodeficiency virus (HIV) while performing his or her official duties, the employer of such official shall provide to such public protection official an appropriate medical examination to determine if such official has been exposed to or infected with the human immunodeficiency virus (HIV). Such medical examination of a public protection official should be provided within eight hours of notification to the employer or designated agent of the employer of an incident that has created an exposure risk to the official.

(b) Should it be determined by the examining physician or other attending health care worker that a significant risk of transmission has occurred, or should any medical examination conclude that a public protection official has been exposed to or infected with the human immunodeficiency virus (HIV), then such official shall be offered counseling and additional testing, as appropriate and consistent with treatment guidelines issued by the commissioner of health. Such counseling may include a discussion of the risk of the transmission of the human immunodeficiency virus (HIV) from the exposure he or she may have experienced and the spectrum of tests commercially available for the prompt and reliable diagnosis of such infection. Information from any such medical examination of a public protection official shall be confidential information pursuant to article twenty-seven-F of the public health law and shall not be made available to the employer without the written authorization of the affected public protection official.

3. Payment for medical examinations. Payment for medical examinations, additional testing, treatment services, counseling services, and any other additional services provided pursuant to subdivision two of this section shall be covered by subdivision three of section ten of the workers' compensation law; provided that any employer which is not required to and does not provide coverage pursuant to subdivision three of section ten of the workers' compensation law may finance such payments for all of the foregoing services provided for by this section from municipal funding sources, including, but not limited to, employee accident and disability benefit programs, workers' compensation funds, health insurance benefits, accident and disability retirement plans, or any other source of funds that the municipal employer deems appropriate.

4. Guidelines. The commissioner of health shall issue guidelines to facilitate the identification of circumstances potentially exposing a public protection official to a significant risk of transmission of the human immunodeficiency virus (HIV). Such guidelines shall be consistent with criteria accepted by the federal centers for disease control and prevention. Such guidelines shall also provide information regarding related counseling and testing procedures available to such individuals.

5. Confidentiality. Any information gathered pursuant to the provisions of this article which is deemed confidential under any other provision of law shall be treated in a confidential manner and shall not be distributed, be made available or be disclosed by the employer.






Article 12 - (Civil Service) LAWS REPEALED; WHEN TO TAKE EFFECT

180 - Laws repealed.

180. Laws repealed. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



181 - When to take effect.

181. When to take effect. This chapter shall take effect immediately.






Article 13 - (Civil Service) SAVING CLAUSE; CONSTRUCTION; SEPARABILITY

185 - Saving clause; construction.

185. Saving clause; construction. 1. Nothing contained in this act shall affect or impair any act done or right accruing, accrued or acquired prior to the time when this act shall take effect, under or by virtue of the provisions of the civil service law as in force immediately prior to the time this act shall take effect, but the same may be asserted and enforced as fully and to the same extent as if this act had not been enacted. This act shall not affect pending actions or proceedings, but the same may be prosecuted or defended in the same manner and with the same effect as though this act had not been enacted.

2. Any act of the legislature of the year nineteen hundred fifty-eight which, in form, amends or repeals or purports to amend or repeal any provision or provisions of the civil service law as in force and effect immediately prior to the time this act shall take effect, shall be legally effective notwithstanding the repeal of such provision or provisions by this act and shall be construed as an amendment or repeal, as the case may be, of the corresponding provision or provisions of this act irrespective of whether such provision or provisions are contained in this act in one or more than one article, section, subdivision or other part thereof and such corresponding provision or provisions shall be deemed and construed to be amended, modified, changed or repealed as though the same had been expressly and in terms so amended or repealed.

3. An act of the legislature of the year nineteen hundred fifty-eight which adds or purports to add a new article, section, subdivision or other provision of law to the civil service law, as in force and effect immediately prior to the time this act shall take effect, shall be deemed and construed as having been added to such law, as amended by this act, and shall be given full effect according to its context as if the same had been added expressly and in terms of such law, as amended by this act, and shall be deemed and construed to have been inserted in such law, as amended by this act, in the appropriate respective position in regard to and as modifying the effect of the corresponding provision or provisions of such law, as amended by this act.

4. Reference in any act of the legislature of the year nineteen hundred fifty-eight to an existing article, section, subdivision or other provision of the civil service law, as in force immediately prior to the time this act shall take effect, shall be deemed and construed to refer to the corresponding article, section, subdivision or other provision of such law, as renumbered, modified or amended by this act.

5. Reference in any general, special or local law, rule, regulation or public document to any provision or provisions of the civil service law, as in force immediately prior to the time this act shall take effect, shall be deemed to be and construed as a reference to the corresponding provision or provisions of such law, as renumbered, modified or amended by this act, irrespective of whether such provision or provisions is or are contained in one or more than one title, article, section, subdivision or other part thereof.

6. The provisions added to the civil service law by this act insofar as they are substantially the same as provisions of such law repealed by this act shall be construed as a continuation of such repealed provisions, and not as new enactments.



186 - Separability.

186. Separability. If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.






Article 14 - (Civil Service) PUBLIC EMPLOYEES' FAIR EMPLOYMENT ACT

200 - Statement of policy.

200. Statement of policy. The legislature of the state of New York declares that it is the public policy of the state and the purpose of this act to promote harmonious and cooperative relationships between government and its employees and to protect the public by assuring, at all times, the orderly and uninterrupted operations and functions of government. These policies are best effectuated by (a) granting to public employees the right of organization and representation, (b) requiring the state, local governments and other political subdivisions to negotiate with, and enter into written agreements with employee organizations representing public employees which have been certified or recognized, (c) encouraging such public employers and such employee organizations to agree upon procedures for resolving disputes, (d) creating a public employment relations board to assist in resolving disputes between public employees and public employers, and (e) continuing the prohibition against strikes by public employees and providing remedies for violations of such prohibition.



201 - Definitions.

201. Definitions. As used in this article:

1. The term "board" means the public employment relations board created by section two hundred five of this article.

2. (a) The term "membership dues deduction" means the obligation or practice of a government to deduct from the salary of a public employee with his consent an amount for the payment of his membership dues in an employee organization. Such term also means the obligation or practice of a government to transmit the sums so deducted to an employee organization.

(b) The term "agency shop fee deduction" means the obligation or practice of a government to deduct from the salary of a public employee who is not a member of the certified or recognized employee organization which represents such employee for the purpose of collective negotiations conducted pursuant to this article, an amount equivalent to the amount of dues payable by a member. Such term also means the obligation or practice of a government to transmit the sums so deducted to an employee organization.

3. The term "chief legal officer" means (a) in the case of the state of New York or a state public authority, the attorney general of the state of New York, (b) in the case of a county, city, town, village or school district, the county attorney, corporation counsel, town attorney, village attorney or school district attorney, as the case may be, and (c) in the case of any such government not having its own attorney, or any other government or public employer, the corporation counsel of the city in which such government or public employer has its principal office, and if such principal office is not located in a city, the county attorney of the county in which such government or public employer has its principal office.

4. The term "terms and conditions of employment" means salaries, wages, hours and other terms and conditions of employment provided, however, that such term shall not include any benefits provided by or to be provided by a public retirement system, or payments to a fund or insurer to provide an income for retirees, or payment to retirees or their beneficiaries. No such retirement benefits shall be negotiated pursuant to this article, and any benefits so negotiated shall be void.

5. The term "employee organization" means an organization of any kind having as its primary purpose the improvement of terms and conditions of employment of public employees, except that such term shall not include an organization (a) membership in which is prohibited by section one hundred five of this chapter, (b) which discriminates with regard to the terms or conditions of membership because of race, color, creed or national origin, or (c) which, in the case of public employees who hold positions by appointment or employment in the service of the board and who are excluded from the application of this article by rules and regulations of the board, admits to membership or is affiliated directly or indirectly with an organization which admits to membership persons not in the service of the board, for purposes of any provision of this article other than sections two hundred ten and two hundred eleven of this article.

6. (a) The term "government" or "public employer" means (i) the state of New York, (ii) a county, city, town, village or any other political subdivision or civil division of the state, (iii) a school district or any governmental entity operating a public school, college or university, (iv) a public improvement or special district, (v) a public authority, commission, or public benefit corporation, (vi) any other public corporation, agency or instrumentality or unit of government which exercises governmental powers under the laws of the state, or (vii) in the case of a county sheriff's office in those counties where the office of sheriff is an elected position, both the county and the sheriff, shall be designated as a joint public employer for all purposes of this article.

(b) Upon the application of any government, the board may determine that the applicant shall be deemed to be a joint public employer of public employees in an employer-employee negotiating unit determined pursuant to section two hundred seven of this chapter when such determination would best effectuate the purposes of this chapter.

7. (a) The term "public employee" means any person holding a position by appointment or employment in the service of a public employer, except that such term shall not include for the purposes of any provision of this article other than sections two hundred ten and two hundred eleven of this article, judges and justices of the unified court system, persons holding positions by appointment or employment in the organized militia of the state and persons who may reasonably be designated from time to time as managerial or confidential upon application of the public employer to the appropriate board in accordance with procedures established pursuant to section two hundred five or two hundred twelve of this article, which procedures shall provide that any such designations made during a period of unchallenged representation pursuant to subdivision two of section two hundred eight of this chapter shall only become effective upon the termination of such period of unchallenged representation. Employees may be designated as managerial only if they are persons (i) who formulate policy or (ii) who may reasonably be required on behalf of the public employer to assist directly in the preparation for and conduct of collective negotiations or to have a major role in the administration of agreements or in personnel administration provided that such role is not of a routine or clerical nature and requires the exercise of independent judgment. Employees may be designated as confidential only if they are persons who assist and act in a confidential capacity to managerial employees described in clause (ii).

(b) For the purposes of this article, assistant attorneys general, assistant district attorneys, and law school graduates employed in titles which promote to assistant district attorney upon admission to the bar of the state of New York shall be designated managerial employees, and confidential investigators employed in the department of law shall be designated confidential employees.

(c) Notwithstanding the provisions of any general, special or local law or code to the contrary, for the purposes of this article and with respect to the officers of a paid city fire department in a city of one million or more inhabitants, members in the rank of deputy chief designated as deputy assistant chief and higher shall be designated as managerial and confidential employees and members in the rank of deputy chief or lower shall not be so designated.

(d) A substitute teacher or a person employed in a nonpedagogical position who has received a reasonable assurance of continuing employment in accordance with subdivision ten or eleven of section five hundred ninety of the labor law which is sufficient to disqualify the substitute teacher or person employed in a nonpedagogical position from receiving unemployment insurance benefits shall be deemed to be an employee of the school district or board of cooperative educational services that has furnished such reasonable assurance of continuing employment; provided however that for the purposes of this article only, the determination of whether such reasonable assurance was furnished shall be made as if such determination were made prior to the promulgation by the United States department of labor of program letter number 4-87, dated December twenty-fourth, nineteen hundred eighty-six.

(e) Notwithstanding the provisions of any general, special or local law or code to the contrary, for the purposes of this article and with respect to the officers of a paid city police department, in a city of one million or more inhabitants, members in the rank of captain designated as assistant chief and higher shall be designated as managerial and confidential employees; members in the rank of captain, deputy inspector, inspector and deputy chief or lower shall not be so designated, unless a final determination to the contrary results from a petition to decertify (or from an action to otherwise designate any or all such members as managerial or confidential employees), which petition or action is or was initiated at any time prior to October first, nineteen hundred eighty-four and such petition or action is not withdrawn or otherwise discontinued.

(f) The term "public employee" means any person employed by a school district or board of cooperative educational services not otherwise deemed to be a public employee pursuant to the provisions of this subdivision, but who would be deemed a public employee under precedents or standards utilized or promulgated by the board for determining whether a person employed in a part-time, seasonal or casual position by a public employer other than a school district or board of cooperative educational services would be a public employee under paragraph (a) of this subdivision, taking into account the length of the school day and school year.

(g) Notwithstanding the provisions of any general, special or local law or code to the contrary, for the purposes of this article and with respect to employees of a city school district having a population of one million or more inhabitants, members in a title of school plant manager shall be designated as managerial and confidential employees in the noncompetitive classification.

8. The term "state public authority" means a public benefit corporation or public corporation, a majority of the members of which are (i) appointed by the governor or by another state officer or body, (ii) designated as members by virtue of their state office, or (iii) appointed or designated by any combination of the foregoing.

9. The term "strike" means any strike or other concerted stoppage of work or slowdown by public employees.

10. The term "chief executive officer" in the case of school districts, means the superintendent of schools in school districts employing their own superintendents, and in school districts under the jurisdiction of a district superintendent of schools, shall mean the principal of the district.

11. The term "legislative body of the government," in the case of school districts, means the board of education, board of trustees or sole trustee, as the case may be.

12. The term "agreement" means the result of the exchange of mutual promises between the chief executive officer of a public employer and an employee organization which becomes a binding contract, for the period set forth therein, except as to any provisions therein which require approval by a legislative body, and as to those provisions, shall become binding when the appropriate legislative body gives its approval.



202 - Right of organization.

202. Right of organization. Public employees shall have the right to form, join and participate in, or to refrain from forming, joining, or participating in, any employee organization of their own choosing.



203 - Right of representation.

203. Right of representation. Public employees shall have the right to be represented by employee organizations, to negotiate collectively with their public employers in the determination of their terms and conditions of employment, and the administration of grievances arising thereunder.



204 - Recognition and certification of employee organizations.

204. Recognition and certification of employee organizations. 1. Public employers are hereby empowered to recognize employee organizations for the purpose of negotiating collectively in the determination of, and administration of grievances arising under, the terms and conditions of employment of their public employees as provided in this article, and to negotiate and enter into written agreements with such employee organizations in determining such terms and conditions of employment.

2. Where an employee organization has been certified or recognized pursuant to the provisions of this article, it shall be the exclusive representative, for the purposes of this article, of all the employees in the appropriate negotiating unit, and the appropriate public employer shall be, and hereby is, required to negotiate collectively with such employee organization in the determination of, and administration of grievances arising under, the terms and conditions of employment of the public employees as provided in this article, and to negotiate and enter into written agreements with such employee organizations in determining such terms and conditions of employment.

3. For the purpose of this article, to negotiate collectively is the performance of the mutual obligation of the public employer and a recognized or certified employee organization to meet at reasonable times and confer in good faith with respect to wages, hours, and other terms and conditions of employment, or the negotiation of an agreement, or any question arising thereunder, and the execution of a written agreement incorporating any agreement reached if requested by either party, but such obligation does not compel either party to agree to a proposal or require the making of a concession.



204-A - Agreements between public employers and employee organizations.

204-a. Agreements between public employers and employee organizations. 1. Any written agreement between a public employer and an employee organization determining the terms and conditions of employment of public employees shall contain the following notice in type not smaller than the largest type used elsewhere in such agreement:

"It is agreed by and between the parties that any provision of this agreement requiring legislative action to permit its implementation by amendment of law or by providing the additional funds therefor, shall not become effective until the appropriate legislative body has given approval."

2. Every employee organization submitting such a written agreement to its members for ratification shall publish such notice, include such notice in the documents accompanying such submission and shall read it aloud at any membership meeting called to consider such ratification.

3. Within sixty days after the effective date of this act, a copy of this section shall be furnished by the chief fiscal officer of each public employer to each public employee. Each public employee employed thereafter shall, upon such employment, be furnished with a copy of the provisions of this section.



205 - Public employment relations board.

205. Public employment relations board. 1. There is hereby created in the department a board, to be known as the public employment relations board, which shall consist of three members appointed by the governor, by and with the advice and consent of the senate from persons representative of the public. Not more than two members of the board shall be members of the same political party. Each member shall be appointed for a term of six years, except that of the members first appointed, one shall be appointed for a term to expire on May thirty-first, nineteen hundred sixty-nine, one for a term to expire on May thirty-first, nineteen hundred seventy-one, and one for a term to expire on May thirty-first, nineteen hundred seventy-three. The governor shall designate one member who shall serve as chairperson of the board until the expiration of his or her term. A member appointed to fill a vacancy shall be appointed for the unexpired term of the member whom he or she is to succeed.

2. Members of the board shall hold no other public office or public employment in the state. The chairperson shall give his or her whole time to his or her duties.

3. Members of the board other than the chairperson shall, when performing the work of the board, be compensated at the rate of two hundred fifty dollars per day, together with an allowance for actual and necessary expenses incurred in the discharge of their duties hereunder. The chairperson shall receive an annual salary to be fixed within the amount available therefor by appropriation, in addition to an allowance for expenses actually and necessarily incurred by him or her in the performance of his or her duties.

4. (a) The chairperson of the board may appoint an executive director and such other persons, including but not limited to attorneys, mediators, members of fact-finding boards and representatives of employee organizations and public employers to serve as technical advisers to such fact-finding boards, as it may from time to time deem necessary for the performance of its functions, prescribe their duties, fix their compensation and provide for reimbursement of their expenses within the amounts made available therefor by appropriation. Attorneys appointed under this section may, at the direction of the chairperson of the board, appear for and represent the board in any case in court.

(b) No member of the board or its appointees pursuant to this subdivision, including without limitation any mediator or fact-finder employed or retained by the board, shall, except as required by this article, be compelled to nor shall he or she voluntarily disclose to any administrative or judicial tribunal or at the legislative hearing, held pursuant to subparagraph (iii) of paragraph (e) of subdivision three of section two hundred nine of this article, any information relating to the resolution of a particular dispute in the course of collective negotiations acquired in the course of his or her official activities under this article, nor shall any reports, minutes, written communications, or other documents pertaining to such information and acquired in the course of his or her official activities under this article be subject to subpoena or voluntarily disclosed; except that where the information so required indicates that the person appearing or who has appeared before the board has been the victim of, or otherwise involved in, a crime, other than a criminal contempt in a case involving or growing out of a violation of this article, said members of the board and its appointees may be required to testify fully in relation thereto upon any examination, trial, or other proceeding in which the commission of such crime is the subject of inquiry.

5. In addition to the powers and functions provided in other sections of this article, the board shall have the following powers and functions:

(a) To establish procedures consistent with the provisions of section two hundred seven of this article and after consultation with interested parties, to resolve disputes concerning the representation status of employee organizations.

(b) To resolve, pursuant to such procedures, disputes concerning the representation status of employee organizations of employees of the state and state public authorities upon request of any employee organization, state department or agency or state public authority involved.

(c) To resolve, pursuant to such procedures but only in the absence of applicable procedures established pursuant to section two hundred six of this article, disputes concerning the representation status of other employee organizations, upon request of any employee organization or other government or public employer involved.

(d) To establish procedures for the prevention of improper employer and employee organization practices as provided in section two hundred nine-a of this article, and to issue a decision and order directing an offending party to cease and desist from any improper practice, and to take such affirmative action as will effectuate the policies of this article (but not to assess exemplary damages), including but not limited to the reinstatement of employees with or without back pay; provided, however, that except as appropriate to effectuate the policies of subdivision three of section two hundred nine-a of this article, the board shall not have authority to enforce an agreement between an employer and an employee organization and shall not exercise jurisdiction over an alleged violation of such an agreement that would not otherwise constitute an improper employer or employee organization practice; provided further that, without limiting in any way the board's general power to take affirmative action, including the provision to make whole relief, the board's power to address employer violations of cease and desist orders issued pursuant to this section in connection with charges of unfair labor practices under paragraph (d) of subdivision one of section two hundred nine-a of this article shall include, to the extent the board deems appropriate, the authority to make employees whole for the loss of pay and/or benefits resulting from the violation of the cease and desist order and the underlying unfair labor practice by providing that any agreement between the parties be given retroactive effect to the date on which the unfair labor practice was found to have commenced and by providing for appropriate interest from that date, calculated using the short-term federal rate for the underpayment of taxes as set out in 26 U.S.C. 6621.14, except that the make whole relief provided for under this paragraph shall not be ordered when and to the extent that the employee organization is also found to have refused to bargain in good faith. When the board has determined that a duly recognized or certified employee organization representing public employees has breached its duty of fair representation in the processing or failure to process a claim alleging that a public employer has breached its agreement with such employee organization, the board may direct the employee organization and the public employer to process the contract claim in accordance with the parties' grievance procedure. The board may, in its discretion, retain jurisdiction to apportion between such employee organization and public employer any damages assessed as a result of such grievance procedure. The pendency of proceedings under this paragraph shall not be used as the basis to delay or interfere with determination of representation status pursuant to section two hundred seven of this article or with collective negotiations. The board shall exercise exclusive nondelegable jurisdiction of the powers granted to it by this paragraph, in which connection, no finding of fact or law contained in a report and recommendation of a hearing officer appointed pursuant to subdivision two of section seventy-five of this chapter shall preclude the resolution of any issue of fact or law in a subsequent proceeding held under procedures established by the board under this paragraph; provided, however, that this sentence shall not apply to the city of New York. The board of collective bargaining established by section eleven hundred seventy-one of the New York city charter shall establish procedures for the prevention of improper employer and employee organization practices as provided in section 12-306 of the administrative code of the city of New York, provided, however, that a party aggrieved by a final order issued by the board of collective bargaining in an improper practice proceeding may, within ten days after service of the final order, petition the board for review thereof. Within twenty days thereafter, the board, in its discretion, may assert jurisdiction to review such final order. The failure or refusal of the board to assert jurisdiction shall not be subject to judicial review. Upon the refusal of the board to assert jurisdiction, an aggrieved party shall have the right to seek review of the final order of the board of collective bargaining. Such proceeding to review shall be brought within thirty days of the board's refusal and shall otherwise conform to the requirements of article seventy-eight of the civil practice law and rules. If the board shall choose to review, it may affirm, or reverse in whole or in part, or modify the final order, or remand the matter for further proceedings, or make such other order as it may deem appropriate, provided, however, that findings by the board of collective bargaining regarding evidentiary matters and issues of credibility regarding testimony of witnesses shall be final and not subject to board review.

(e) To make studies and analyses of, and act as a clearing house of information relating to, conditions of employment of public employees throughout the state.

(f) To request from any government, and such governments are authorized to provide, such assistance, services and data as will enable the board properly to carry out its functions and powers.

(g) To conduct studies of problems involved in representation and negotiation, including, but not limited to (i) the problems of unit determination, (ii) those subjects which are open to negotiation in whole or in part, (iii) those subjects which require administrative or legislative approval of modifications agreed upon by the parties, and (iv) those subjects which are for determination solely by the appropriate legislative body, and make recommendations from time to time for legislation based upon the results of such studies.

(h) To make available to employee organizations, governments, mediators, fact-finding boards and joint study committees established by governments and employee organizations statistical data relating to wages, benefits and employment practices in public and private employment applicable to various localities and occupations to assist them to resolve complex issues in negotiations.

(i) to establish, after consulting representatives of employee organizations and administrators of public services, panels of qualified persons broadly representative of the public to be available to serve as mediators, arbitrators or members of fact-finding boards.

(j) To hold such hearings and make such inquiries as it deems necessary for it properly to carry out its functions and powers. At any conference, hearing, investigation, inquiry or other proceeding before the board or any agent thereof, a party shall have the right to appear in person, by counsel or by other authorized representative. Nothing contained herein shall restrict the right of the board to exclude, suspend or disbar any representative for misconduct in accordance with the board's rules.

(k) For the purpose of such hearings and inquiries, to administer oaths and affirmations, examine witnesses and documents, take testimony and receive evidence, compel the attendance of witnesses and the production of documents by the issuance of subpoenas, and delegate such powers to any member of the board or any person appointed by the board for the performance of its functions. Such subpoenas shall be regulated and enforced under the civil practice law and rules.

(l) To make, amend and rescind, from time to time, such rules and regulations, including but not limited to those governing its internal organization and conduct of its affairs, and to exercise such other powers, as may be appropriate to effectuate the purposes and provisions of this article.

(m) To administer the provisions of article twenty of the labor law to the extent provided for in such article, and to serve all the functions of the board as defined in section seven hundred one of the labor law, including to make, amend and rescind such rules and regulations as may be necessary to carry out the provisions of such article.

6. Notwithstanding any other provisions of law, neither the president of the civil service commission nor the civil service commission or any other officer, employer, board or agency of the department of civil service shall supervise, direct or control the board in the performance of any of its functions or the exercise of any of its powers under this article; provided, however, that nothing herein shall be construed to exempt employees of the board from the provisions of the civil service law.



206 - Procedures for determination of representation status of local employees.

206. Procedures for determination of representation status of local employees. 1. Every government (other than the state or a state public authority), acting through its legislative body, is hereby empowered to establish procedures, not inconsistent with the provisions of section two hundred seven of this article and after consultation with interested employee organizations and administrators of public services, to resolve disputes concerning the representation status of employee organizations of employees of such government.

2. In the absence of such procedures, such disputes shall be submitted to the board in accordance with section two hundred five of this article.



207 - Determination of representation status.

207. Determination of representation status. For purposes of resolving disputes concerning representation status, pursuant to section two hundred five or two hundred six of this article, the board or government, as the case may be, shall

1. define the appropriate employer-employee negotiating units taking into account the following standards:

(a) the definition of the unit shall correspond to a community of interest among the employees to be included in the unit;

(b) the officials of government at the level of the unit shall have the power to agree, or to make effective recommendations to other administrative authority or the legislative body with respect to, the terms and conditions of employment upon which the employees desire to negotiate; and

(c) the unit shall be compatible with the joint responsibilities of the public employer and public employees to serve the public.

2. ascertain the public employees' choice of employee organization as their representative (in cases where the parties to a dispute have not agreed on the means to ascertain the choice, if any, of the employees in the unit) on the basis of dues deduction authorization and other evidences, or, if necessary, by conducting an election.

3. certify or recognize an employee organization upon (a) the determination that such organization represents that group of public employees it claims to represent, and (b) the affirmation by such organization that it does not assert the right to strike against any government, to assist or participate in any such strike, or to impose an obligation to conduct, assist or participate in such a strike.



208 - Rights accompanying certification or recognition.

208. Rights accompanying certification or recognition. 1. A public employer shall extend to an employee organization certified or recognized pursuant to this article the following rights:

(a) to represent the employees in negotiations notwithstanding the existence of an agreement with an employee organization that is no longer certified or recognized, and in the settlement of grievances; and

(b) to membership dues deduction, upon presentation of dues deduction authorization cards signed by individual employees.

2. An employee organization certified or recognized pursuant to this article shall be entitled to unchallenged representation status until seven months prior to the expiration of a written agreement between the public employer and said employee organization determining terms and conditions of employment. For the purposes of this subdivision, (a) any such agreement for a term covering other than the fiscal year of the public employer shall be deemed to expire with the fiscal year ending immediately prior to the termination date of such agreement, (b) any such agreement having a term in excess of three years shall be treated as an agreement for a term of three years, provided, however, any such agreement between the state and an employee organization representing employees in the executive or judicial branches which commences in the calendar year two thousand eleven having a term in excess of three years shall be treated as an agreement for a term certain specified in such agreement but in no event for a term greater than four years, and (c) extensions of any such agreement shall not extend the period of unchallenged representation status.

3. (a) Notwithstanding provisions of and restrictions of sections two hundred two and two hundred nine-a of this article, and section two hundred one of the state finance law, every employee organization that has been recognized or certified as the exclusive representative of employees of the state within a negotiating unit of classified civil service employees, employees within a negotiating unit of civilian state employees of the division of military and naval affairs or employees in a collective negotiating unit established pursuant to this article for the professional services in the state university, for the members of the state police or for the members of the capitol buildings police force of the office of general services shall be entitled to have deducted from the wage or salary of the employees in such negotiating unit who are not members of said employee organization the amount equivalent to the dues levied by such employee organization, and the state comptroller shall make such deductions and transmit the sum so deducted to such employee organization. Provided, however, that the foregoing provisions of this subdivision shall only be applicable in the case of an employee organization which has established and maintained a procedure providing for the refund to any employee demanding the return any part of an agency shop fee deduction which represents the employee's pro rata share of expenditures by the organization in aid of activities or causes of a political or ideological nature only incidentally related to terms and conditions of employment. Nothing herein shall be deemed to require an employee to become a member of such employee organization.

(b) Notwithstanding provisions of and restrictions of sections two hundred two and two hundred nine-a of this article and section ninety-three-b of the general municipal law, every employee organization that has been recognized or certified as the exclusive representative of employees within a negotiating unit of other than state employees shall be entitled to have deducted from the wage or salary of employees of such negotiating unit who are not members of said employee organization the amount equivalent to the dues levied by such employee organization and the fiscal or disbursing officer of the local government or authority involved shall make such deductions and transmit the sum so deducted to such employee organization. Provided, however, that the foregoing provisions of this subdivision shall only be applicable in the case of an employee organization which has established and maintained a procedure providing for the refund to any employee demanding the return of any part of an agency shop fee deduction which represents the employee's pro rata share of expenditures by the organization in aid of activities or causes of a political or ideological nature only incidentally related to terms and conditions of employment. Nothing herein shall be deemed to require an employee to become a member of such employee organization.



209 - Resolution of disputes in the course of collective negotiations.

209. Resolution of disputes in the course of collective negotiations. 1. For purposes of this section, an impasse may be deemed to exist if the parties fail to achieve agreement at least one hundred twenty days prior to the end of the fiscal year of the public employer.

* 2. Public employers are hereby empowered to enter into written agreements with recognized or certified employee organizations setting forth procedures to be invoked in the event of disputes which reach an impasse in the course of collective negotiations. Such agreements may include the undertaking by each party to submit unresolved issues to impartial arbitration. In the absence or upon the failure of such procedures, public employers and employee organizations may request the board to render assistance as provided in this section, or the board may render such assistance on its own motion, as provided in subdivision three of this section, or, in regard to officers or members of any organized fire department, or any unit of the public employer which previously was a part of an organized fire department whose primary mission includes the prevention and control of aircraft fires, police force or police department of any county, city, town, village or fire or police district, or detective-investigators, or rackets investigators employed in the office of a district attorney of a county, or in regard to any organized unit of troopers, commissioned or noncommissioned officers of the division of state police, or in regard to investigators, senior investigators and investigator specialists of the division of state police, or in regard to members of collective negotiating units designated as security services and security supervisors who are police officers, who are forest ranger captains or who are employed by the state department of corrections and community supervision and are designated as peace officers pursuant to subdivision twenty-five of section 2.10 of the criminal procedure law, or in regard to members of the collective negotiating unit designated as the agency law enforcement services unit who are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law or who are forest rangers, or in regard to organized units of deputy sheriffs who are engaged directly in criminal law enforcement activities that aggregate more than fifty per centum of their service as certified by the county sheriff and are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law as certified by the municipal police training council or Suffolk county correction officers or Suffolk county park police, as provided in subdivision four of this section.

* NB Effective until July 1, 2019

* 2. Public employers are hereby empowered to enter into written agreements with recognized or certified employee organizations setting forth procedures to be invoked in the event of disputes which reach an impasse in the course of collective negotiations. Such agreements may include the undertaking by each party to submit unresolved issues to impartial arbitration. In the absence or upon the failure of such procedures, public employers and employee organizations may request the board to render assistance as provided in this section, or the board may render such assistance on its own motion, as provided in subdivision three of this section, or, in regard to officers or members of any organized fire department, or any unit of the public employer which previously was a part of an organized fire department whose primary mission includes the prevention and control of aircraft fires, police force or police department of any county, city, except the city of New York, town, village or fire or police district, or in regard to organized units of deputy sheriffs who are engaged directly in criminal law enforcement activities that aggregate more than fifty per centum of their service as certified by the county sheriff and are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law as certified by the municipal police training council or Suffolk county correction officers or Suffolk county park police, as provided in subdivision four of this section.

* NB Effective July 1, 2019

3. On request of either party or upon its own motion, as provided in subdivision two of this section, and in the event the board determines that an impasse exists in collective negotiations between such employee organization and a public employer as to the conditions of employment of public employees, the board shall render assistance as follows:

(a) to assist the parties to effect a voluntary resolution of the dispute, the board shall appoint a mediator or mediators representative of the public from a list of qualified persons maintained by the board;

(b) if the impasse continues, the board shall appoint a fact-finding board of not more than three members, each representative of the public, from a list of qualified persons maintained by the board, which fact-finding board shall have, in addition to the powers delegated to it by the board, the power to make public recommendations for the resolution of the dispute;

(c) if the dispute is not resolved at least eighty days prior to the end of the fiscal year of the public employer or by such other date determined by the board to be appropriate, the fact-finding board, acting by a majority of its members, (i) shall immediately transmit its findings of fact and recommendations for resolution of the dispute to the chief executive officer of the government involved and to the employee organization involved, (ii) may thereafter assist the parties to effect a voluntary resolution of the dispute, and (iii) shall within five days of such transmission make public such findings and recommendations;

(d) in the event that the findings of fact and recommendations are made public by a fact-finding board appointed by the board or established pursuant to procedures agreed upon by the parties under subdivision two of this section, and the impasse continues, the public employment relations board shall have the power to take whatever steps it deems appropriate to resolve the dispute, including (i) the making of recommendations after giving due consideration to the findings of fact and recommendations of such fact-finding board, but no further fact-finding board shall be appointed and (ii) upon the request of the parties, assistance in providing for voluntary arbitration;

(e) should either the public employer or the employee organization not accept in whole or in part the recommendations of the fact-finding board, (i) the chief executive officer of the government involved shall, within ten days after receipt of the findings of fact and recommendations of the fact-finding board, submit to the legislative body of the government involved a copy of the findings of fact and recommendations of the fact-finding board, together with his recommendations for settling the dispute; (ii) the employee organization may submit to such legislative body its recommendations for settling the dispute; (iii) the legislative body or a duly authorized committee thereof shall forthwith conduct a public hearing at which the parties shall be required to explain their positions with respect to the report of the fact-finding board; and (iv) thereafter, the legislative body shall take such action as it deems to be in the public interest, including the interest of the public employees involved.

(f) where the public employer is a school district, a board of cooperative educational services, a community college, the state university of New York, or the city university of New York, the provisions of subparagraphs (iii) and (iv) of paragraph (e) of this subdivision shall not apply, and (i) the board may afford the parties an opportunity to explain their positions with respect to the report of the fact-finding board at a meeting at which the legislative body, or a duly authorized committee thereof, may be present; (ii) thereafter, the legislative body may take such action as is necessary and appropriate to reach an agreement. The board may provide such assistance as may be appropriate.

* 4. On request of either party or upon its own motion, as provided in subdivision two of this section, and in the event the board determines that an impasse exists in collective negotiations between such employee organization and a public employer as to the conditions of employment of officers or members of any organized fire department, or any other unit of the public employer which previously was a part of an organized fire department whose primary mission includes the prevention and control of aircraft fires, police force or police department of any county, city, town, village or fire or police district, and detective-investigators, criminal investigators or rackets investigators employed in the office of a district attorney, or as to the conditions of employment of members of any organized unit of troopers, commissioned or noncommissioned officers of the division of state police or as to the conditions of employment of members of any organized unit of investigators, senior investigators and investigator specialists of the division of state police, or as to the terms and conditions of employment of members of collective negotiating units designated as security services and security supervisors, who are police officers, who are forest ranger captains or who are employed by the state department of corrections and community supervision and are designated as peace officers pursuant to subdivision twenty-five of section 2.10 of the criminal procedure law, or in regard to members of the collective negotiating unit designated as the agency law enforcement services unit who are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law or who are forest rangers, or as to the conditions of employment of any organized unit of deputy sheriffs who are engaged directly in criminal law enforcement activities that aggregate more than fifty per centum of their service as certified by the county sheriff and are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law as certified by the municipal police training council or Suffolk county correction officers or Suffolk county park police, the board shall render assistance as follows:

(a) to assist the parties to effect a voluntary resolution of the dispute, the board shall appoint a mediator from a list of qualified persons maintained by the board;

(b) if the mediator is unable to effect settlement of the controversy within fifteen days after his appointment, either party may petition the board to refer the dispute to a public arbitration panel;

(c) (i) upon petition of either party, the board shall refer the dispute to a public arbitration panel as hereinafter provided;

(ii) the public arbitration panel shall consist of one member appointed by the public employer, one member appointed by the employee organization and one public member appointed jointly by the public employer and employee organization who shall be selected within ten days after receipt by the board of a petition for creation of the arbitration panel. If either party fails to designate its member to the public arbitration panel, the board shall promptly, upon receipt of a request by either party, designate a member associated in interest with the public employer or employee organization he is to represent. Each of the respective parties is to bear the cost of its member appointed or designated to the arbitration panel and each of the respective parties is to share equally the cost of the public member. If, within seven days after the mailing date, the parties are unable to agree upon the one public member, the board shall submit to the parties a list of qualified, disinterested persons for the selection of the public member. Each party shall alternately strike from the list one of the names with the order of striking determined by lot, until the remaining one person shall be designated as public member. This process shall be completed within five days of receipt of this list. The parties shall notify the board of the designated public member. The public member shall be chosen as chairman;

(iii) the public arbitration panel shall hold hearings on all matters related to the dispute. The parties may be heard either in person, by counsel, or by other representatives, as they may respectively designate. The panel may grant more than one adjournment each for each party; provided, however, that a second request of either party and any subsequent adjournments may be granted on request of either party, provided that the party which requests the adjournment shall pay the arbitrator's fee. The parties may present, either orally or in writing, or both, statements of fact, supporting witnesses and other evidence, and argument of their respective positions with respect to each case. The panel shall have authority to require the production of such additional evidence, either oral or written as it may desire from the parties and shall provide at the request of either party that a full and complete record be kept of any such hearings, the cost of such record to be shared equally by the parties;

(iv) all matters presented to the public arbitration panel for its determination shall be decided by a majority vote of the members of the panel. The panel, prior to a vote on any issue in dispute before it, shall, upon the joint request of its two members representing the public employer and the employee organization respectively, refer the issues back to the parties for further negotiations;

(v) the public arbitration panel shall make a just and reasonable determination of the matters in dispute. In arriving at such determination, the panel shall specify the basis for its findings, taking into consideration, in addition to any other relevant factors, the following:

a. comparison of the wages, hours and conditions of employment of the employees involved in the arbitration proceeding with the wages, hours, and conditions of employment of other employees performing similar services or requiring similar skills under similar working conditions and with other employees generally in public and private employment in comparable communities.

b. the interests and welfare of the public and the financial ability of the public employer to pay;

c. comparison of peculiarities in regard to other trades or professions, including specifically, (1) hazards of employment; (2) physical qualifications; (3) educational qualifications; (4) mental qualifications; (5) job training and skills;

d. the terms of collective agreements negotiated between the parties in the past providing for compensation and fringe benefits, including, but not limited to, the provisions for salary, insurance and retirement benefits, medical and hospitalization benefits, paid time off and job security.

(vi) the determination of the public arbitration panel shall be final and binding upon the parties for the period prescribed by the panel, but in no event shall such period exceed two years from the termination date of any previous collective bargaining agreement or if there is no previous collective bargaining agreement then for a period not to exceed two years from the date of determination by the panel. Such determination shall not be subject to the approval of any local legislative body or other municipal authority. Notwithstanding the provisions of this subparagraph to the contrary, where the parties to a public arbitration are those anticipated by the provisions of paragraphs (e) and (f) of this subdivision the state and such parties may agree to confer authority to the public arbitration panel to issue a final and binding determination for a period up to and including four years.

(vii) the determination of the public arbitration panel shall be subject to review by a court of competent jurisdiction in the manner prescribed by law.

(d) The provisions of this subdivision shall expire July first, two thousand nineteen.

(e) With regard to members of any organized unit of troopers, investigators, senior investigators, investigator specialists and commissioned or non-commissioned officers of the division of state police, the provisions of this section shall not apply to issues relating to disciplinary procedures and investigations or eligibility and assignment to details and positions, which shall be governed by other provisions prescribed by law.

(f) With regard to any members of collective negotiating units designated as security services or security supervisors, who are police officers, who are forest ranger captains or who are employed by the state department of corrections and community supervision and are designated as peace officers pursuant to subdivision twenty-five of section 2.10 of the criminal procedure law, or in regard to members of the collective negotiating unit designated as the agency law enforcement services unit who are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law or who are forest rangers, or in regard to detective-investigators, criminal investigators or rackets investigators employed in the office of a district attorney of a county contained within a city with a population of one million or more, the provisions of this section shall only apply to the terms of collective bargaining agreements directly relating to compensation, including, but not limited to, salary, stipends, location pay, insurance, medical and hospitalization benefits; and shall not apply to non-compensatory issues including, but not limited to, job security, disciplinary procedures and actions, deployment or scheduling, or issues relating to eligibility for overtime compensation which shall be governed by other provisions proscribed by law.

(g) With regard to members of any organized unit of deputy sheriffs who are engaged directly in criminal law enforcement activities that aggregate more than fifty per centum of their service as certified by the county sheriff and are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law as certified by the municipal police training council, the provisions of this section shall only apply to the terms of collective bargaining agreements directly relating to compensation, including, but not limited to, salary, stipends, location pay, insurance, medical and hospitalization benefits; and shall not apply to non-compensatory issues including, but not limited to, job security, disciplinary procedures and actions, deployment or scheduling, or issues relating to eligibility for overtime compensation which shall be governed by other provisions proscribed by law. Provided, further, that with regard to any organized unit of deputy sheriffs who are engaged directly in criminal law enforcement activities that aggregate more than fifty per centum of their service and are police officers pursuant to subdivision thirty-four of section 1.20 of the criminal procedure law as certified by the municipal police training council, the provisions of this subdivision pertaining to interest arbitration shall only apply in the event that the collective bargaining agreement between the public employer and the public employee organization has been expired for a period of not less than twelve months and the parties have fully utilized all other impasse resolution procedures available under this subdivision.

(h) With regard to Suffolk county correction officers the provisions of this section shall not apply to issues relating to disciplinary procedures and investigations or eligibility and assignment to details and positions, which shall be governed by other provisions prescribed by law.

(i) With regard to Suffolk county park police officers the provisions of this section shall not apply to issues relating to disciplinary procedures and investigations or eligibility and assignment to details and positions, which shall be governed by other provisions prescribed by law.

* NB Expires July 1, 2019

4-a. (a) Notwithstanding anything in subdivision four of this section to the contrary, a public employer that is a fiscally eligible municipality, as defined in section 160.05 of the local finance law, and is otherwise subject to subdivision four of this section, upon resolution of its governing body with the concurrence of its chief executive officer, and a public employee organization subject to subdivision four of this section may, jointly, stipulate and agree that an impasse exists, at any time, with respect to collective negotiations between the parties for a collective bargaining agreement and, in lieu of commencing a proceeding under subdivision four of this section, may jointly request that the financial restructuring board for local governments, established in section 160.05 of the local finance law, resolve such impasse. A joint request pursuant to this subdivision shall be irrevocable.

(b) The financial restructuring board for local governments shall render a just and reasonable determination of the matters in dispute by an affirmative vote of a majority of the total number of its members. In arriving at such determination, it shall specify the basis for its findings, taking into consideration, in addition to any other relevant factors, those factors set forth in subdivision six of this section. In all matters regarding public disclosure of its proceedings and findings, it shall be treated the same as the panel convened pursuant to subdivision four of this section. It shall render a determination within six months of being formally requested by the parties to convene.

(c) Each party before the financial restructuring board for local governments may be heard either in person, by counsel, or by other representatives, as they may respectively designate and may present, either orally or in writing, or both, statements of fact, supporting witnesses and other evidence, and argument of their respective positions with respect to each case. The board shall have authority to require the production of additional evidence, either oral or written, as it may desire from the parties. All proceedings, meetings and hearings conducted by the board shall be held in the city of Albany.

(d) The determination of the financial restructuring board for local governments with respect to the conditions of employment presented to it pursuant to this section shall be final and binding upon the parties for the period prescribed by such board, but in no event shall such period exceed four years from the termination date of any previous collective bargaining agreement or if there is no previous collective bargaining agreement then for a period not to exceed four years from the date of determination by the board. Such determination shall not be subject to the approval of any local legislative body or other municipal authority, and shall only be subject to review by a court of competent jurisdiction in the manner prescribed by law.

* 5. (a) In the event that the board certifies that a voluntary resolution of the contract negotiations between either (i) the New York city transit authority (hereinafter referred to as TA-public employer) and the public employee organization certified or recognized to represent the majority of employees of such TA-public employer, or (ii) the metropolitan transportation authority, including its subsidiaries, the New York city transit authority, including its subsidiary, and the Triborough bridge and tunnel authority (all hereinafter referred to as MTA-public employer) and a public employee organization certified or recognized to represent employees of such MTA-public employer not subject to the jurisdiction of the Federal Railway Labor Act and not subject to the provisions of subparagraph (i) hereof, which has made an election pursuant to paragraph (f) of this subdivision, cannot be effected, or upon the joint request of the TA-public employer or the MTA-public employer (hereinafter jointly referred to as public employer) and any such affected employee organization, such board shall refer the dispute to a public arbitration panel, consisting of one member appointed by the public employer, one member appointed by the employee organization and one public member appointed jointly by the public employer and employee organization who shall be selected within ten days after receipt by the board of a petition for creation of the arbitration panel. If either party fails to designate its member to the public arbitration panel, the board shall promptly, upon receipt of a request by either party, designate a member associated in interest with the public employer or employee organization he is to represent. Each of the respective parties is to bear the cost of its member appointed or designated to the arbitration panel and each of the respective parties is to share equally the cost of the public member. If, within seven days after the mailing date, the parties are unable to agree upon the one public member, the board shall submit to the parties a list of qualified, disinterested persons for the selection of the public member. Each party shall alternately strike from the list one of the names with the order of striking determined by lot, until the remaining one person shall be designated as public member. This process shall be completed within five days of receipt of this list. The parties shall notify the board of the designated public member. The public member shall be chosen as chairman.

(b) The arbitration panel shall hold hearings on all matters within the scope of negotiations related to the dispute for which the panel was appointed. The parties may be heard either in person, by counsel or by other representatives as they may respectively designate. The parties may present, either orally or in writing or both, statement of fact, supporting witnesses and other evidence and argument of their respective position with respect to each case. The panel shall have authority to require the production of such additional evidence, either oral or written, as it may desire from the parties and shall provide at the request of either party that a full and complete record be kept of any such hearings, the cost of such record to be shared equally by the parties.

(c) All matters presented to such panel for its determination shall be decided by a majority vote of the members of the panel. The panel, prior to a vote on any issue in dispute before it, may refer the issue back to the parties for further negotiations.

(d) Such panel shall make a just and reasonable determination of matters in dispute. In arriving at such determination, the panel shall specify the basis for its findings, taking into consideration, in addition to any other relevant factors, the following:

(i) comparison of the wages, hours, fringe benefits, conditions and characteristics of employment of the public employees involved in the impasse proceeding with the wages, hours, fringe benefits, conditions and characteristics of employment of other employees performing similar work and other employees generally in public or private employment in New York city or comparable communities;

(ii) the overall compensation paid to the employees involved in the impasse proceeding, including direct wage compensation, overtime and premium pay, vacations, holidays and other excused time, insurance, pensions, medical and hospitalization benefits, food and apparel furnished, and all other benefits received;

(iii) the impact of the panel's award on the financial ability of the public employer to pay, on the present fares and on the continued provision of services to the public;

(iv) changes in the average consumer prices for goods and services, commonly known as the cost of living;

(v) the interest and welfare of the public; and

(vi) such other factors as are normally and customarily considered in the determination of wages, hours, fringe benefits and other working conditions in collective negotiations or impasse panel proceedings.

(e) The panel shall have full authority to resolve the matters in dispute before it and issue a determination which shall be final and binding upon the parties, notwithstanding any other provision of this article. Except for the purposes of judicial review, any provision of a determination of the arbitration panel, the implementation of which requires an enactment of law, shall not become binding until the appropriate legislative body enacts such law.

(f) (i) Within sixty days of the enactment of this provision, and only within such time period, any such public employee organization described in subparagraph (ii) of paragraph (a) of this subdivision may elect to be covered by the provisions of this section by filing in writing a no- tice of participation with the chairman of the board and the chairman of the metropolitan transportation authority.

(ii) Within sixty days of the enactment of this subparagraph and only within such time period, any such public employee organization certified or recognized to represent employees of an MTA-public employer (described in subparagraph (ii) of paragraph (a) of this subdivision) not subject to the jurisdiction of the Federal Railway Labor Act but which was subject to such jurisdiction during the sixty-day period set forth in subparagraph (i) of this paragraph may elect to be covered by the provisions of this section by filing in writing a notice of participation with the chairman of the board and the chairman of the metropolitan transportation authority.

(iii) Once such an election is made pursuant to subparagraph (i) or (ii) of this paragraph, any such public employee organization shall thereafter be subject to the provisions of this section unless such organization and the chairman of the metropolitan transportation authority file a joint agreement in writing with the chairman of the board that provides for a rescission of the election made pursuant to this paragraph.

(g) This subdivision shall not apply to a certified or recognized public employee organization which represents any public employees described in subdivision sixteen of section twelve hundred four of the public authorities law and nothing contained within this section shall be construed to divest the public employment relations board or any court of competent jurisdiction of the full power or authority to enforce any order made by the board or such court prior to the effective date of this subdivision.

* NB Expires July 1, 2017

* 6. (a) For disputes concerning an impasse pursuant to subdivision four of this section that involve a county, city, town, or village subject to section three-c of the general municipal law, a public arbitration panel shall make a determination as to whether such county, city, town, or village, is a public employer that is a fiscally eligible municipality as part of its analysis of the financial ability of the public employer to pay.

(b) In evaluating whether a public employer covered by this subdivision is a fiscally eligible municipality, such public arbitration panel shall consider the average full value property tax rate of such public employer and the average fund balance percentage of such public employer.

(i) For purposes of this subdivision, "full value property tax rate" shall mean the amount to be raised by tax on real estate by a local government in a given fiscal year divided by the full valuation of taxable real estate for that same fiscal year as reported to the office of the state comptroller.

(ii) For purposes of this subdivision, "average full value property tax rate" shall mean the sum of the full value property tax rates for the five most recent fiscal years divided by five.

(iii) For purposes of this subdivision, "fund balance percentage" shall mean the total fund balance in the general fund of a local government in a given fiscal year divided by the total expenditures from the general fund for that same fiscal year as reported to the office of the state comptroller.

(iv) For purposes of this subdivision, "average fund balance percentage" shall mean the sum of the fund balance percentages for the five most recently completed fiscal years divided by five.

(c) If the average full value property tax rate of such public employer is greater than the average full value property tax rate of seventy-five percent of counties, cities, towns, and villages, with local fiscal years ending in the same calendar year as of the most recently available information, the public arbitration panel must find that such public employer is a fiscally eligible municipality. The office of the state comptroller shall make publicly available the list of counties, cities, towns, and villages that have an average full value property tax rate that meets such criteria in each local fiscal year. If a public employer has not reported to the office of the state comptroller the information necessary to calculate its average full value property tax rate, such public employer may not be deemed a fiscally eligible municipality and the provisions of this subdivision shall not apply.

(d) If the average fund balance percentage of such public employer is less than five percent and the state comptroller has certified that any additional fund balances in funds other than the general fund available for payment of arbitration awards in each year, if added to the fund balance of the general fund, would not cause the average fund balance percentage of such public employer to exceed five percent, the public arbitration panel must find that such public employer is a fiscally eligible municipality. The office of the state comptroller shall make publicly available the list of counties, cities, towns, and villages that have an average fund balance percentage that is less than five percent in each local fiscal year. If a public employer has not reported to the office of the state comptroller the information necessary to calculate its average fund balance percentage, such public employer may not be deemed a fiscally eligible municipality and the provisions of this subdivision shall not apply.

(e) When such public employer has been found to be a fiscally eligible municipality, the public arbitration panel shall, first and foremost, consider ability to pay by assigning a weight of seventy percent to that portion of the criterion contained within clause b of subparagraph (v) of paragraph (c) of subdivision four of this section that pertains only to the public employer's ability to pay. All other criteria contained in subparagraph (v) of paragraph (c) of subdivision four of this section, including that portion of clause b of subparagraph (v) of paragraph (c) of subdivision four of this section that pertains to the interest and welfare of the public, shall constitute an aggregate weight of thirty percent. Additionally, with respect to the total monetary value of any determination, the panel must recognize and take into account in its determination the constraints, obligations and requirements imposed by the real property tax cap pursuant to section three-c of the general municipal law upon the public employer involved in the dispute before the panel.

(f) The provisions of this subdivision shall expire July first, two thousand nineteen.

* NB Expires July 1, 2019



209-A - Improper employer practices; improper employee organization practices; application.

209-a. Improper employer practices; improper employee organization practices; application. 1. Improper employer practices. It shall be an improper practice for a public employer or its agents deliberately (a) to interfere with, restrain or coerce public employees in the exercise of their rights guaranteed in section two hundred two of this article for the purpose of depriving them of such rights; (b) to dominate or interfere with the formation or administration of any employee organization for the purpose of depriving them of such rights; (c) to discriminate against any employee for the purpose of encouraging or discouraging membership in, or participation in the activities of, any employee organization; (d) to refuse to negotiate in good faith with the duly recognized or certified representatives of its public employees; (e) to refuse to continue all the terms of an expired agreement until a new agreement is negotiated, unless the employee organization which is a party to such agreement has, during such negotiations or prior to such resolution of such negotiations, engaged in conduct violative of subdivision one of section two hundred ten of this article; (f) to utilize any state funds appropriated for any purpose to train managers, supervisors or other administrative personnel regarding methods to discourage union organization or to discourage an employee from participating in a union organizing drive; or (g) to fail to permit or refuse to afford a public employee the right, upon the employee's demand, to representation by a representative of the employee organization, or the designee of such organization, which has been certified or recognized under this article when at the time of questioning by the employer of such employee it reasonably appears that he or she may be the subject of a potential disciplinary action. If representation is requested, and the employee is a potential target of disciplinary action at the time of questioning, a reasonable period of time shall be afforded to the employee to obtain such representation. It shall be an affirmative defense to any improper practice charge under paragraph (g) of this subdivision that the employee has the right, pursuant to statute, interest arbitration award, collectively negotiated agreement, policy or practice, to present to a hearing officer or arbitrator evidence of the employer's failure to provide representation and to obtain exclusion of the resulting evidence upon demonstration of such failure. Nothing in this section shall grant an employee any right to representation by the representative of an employee organization in any criminal investigation.

2. Improper employee organization practices. It shall be an improper practice for an employee organization or its agents deliberately (a) to interfere with, restrain or coerce public employees in the exercise of the rights granted in section two hundred two, or to cause, or attempt to cause, a public employer to do so; (b) to refuse to negotiate collectively in good faith with a public employer, provided it is the duly recognized or certified representative of the employees of such employer; or (c) to breach its duty of fair representation to public employees under this article.

3. The public employer shall be made a party to any charge filed under subdivision two of this section which alleges that the duly recognized or certified employee organization breached its duty of fair representation in the processing of or failure to process a claim that the public employer has breached its agreement with such employee organization.

* 4. Injunctive relief. (a) A party filing an improper practice charge under this section may petition the board to obtain injunctive relief, pending a decision on the merits of said charge by an administrative law judge, upon a showing that: (i) there is reasonable cause to believe an improper practice has occurred, and (ii) where it appears that immediate and irreparable injury, loss or damage will result thereby rendering a resulting judgment on the merits ineffectual necessitating the maintenance of, or return to, the status quo to provide meaningful relief.

(b) Within ten days of the receipt by the board of such petition, if the board determines that a charging party has made a sufficient showing both that there is reasonable cause to believe an improper practice has occurred and it appears that immediate and irreparable injury, loss or damage will result thereby rendering a resulting judgment on the merits ineffectual necessitating maintenance of, or return to, the status quo to provide meaningful relief, the board shall petition the supreme court, in Albany county, upon notice to all parties for the necessary injunctive relief or in the alternative may issue an order permitting the charging party to seek injunctive relief by petition to the supreme court, in which case the board must be joined as a necessary party. The board or, where applicable, the charging party, shall not be required to give any undertakings or bond and shall not be liable for any damages or costs which may have been sustained by reason of any injunctive relief ordered. If the board fails to act within ten days as provided herein, the board, for purposes of review, shall be deemed to have made a final order determining not to seek injunctive relief.

(c) If after review, the board determines that a charging party has not made a sufficient showing and that no petition to the court is appropriate under paragraph (b) of this subdivision, such determination shall be deemed a final order and may be immediately reviewed pursuant to and upon the standards provided by article seventy-eight of the civil practice law and rules upon petition by the charging party in supreme court, Albany county.

(d) Injunctive relief may be granted by the court, after hearing all parties, if it determines that there is reasonable cause to believe an improper practice has occurred and that it appears that immediate and irreparable injury, loss or damage will result thereby rendering a resulting judgment on the merits ineffectual necessitating maintenance of, or return to, the status quo to provide meaningful relief. Such relief shall expire on decision by an administrative law judge finding no improper practice to have occurred, successful appeal or motion by respondent to vacate or modify pursuant to the provisions of the civil practice law and rules, or subsequent finding by the board that no improper practice had occurred. The administrative law judge shall conclude the hearing process and issue a decision on the merits within sixty days after the imposition of such injunctive relief unless mutually agreed by the respondent and charging party.

(e) A decision on the merits of the improper practice charge by an administrative law judge finding an improper practice to have occurred shall continue the injunctive relief until either: (i) the respondent fails to file exceptions to the decision and implements the remedy, or (ii) the respondent successfully moves in court, upon notice, to vacate or modify the injunctive relief pursuant to provisions of the civil practice law and rules.

(f) Any injunctive relief in effect pending a decision by the board on exceptions: (i) shall expire upon a decision by the board finding no improper practice to have occurred, of which the board shall notify the court immediately, or (ii) shall remain in effect only to the extent it implements any remedial order issued by the board in its decision, of which the board shall notify the court immediately.

(g) All matters in which the court has granted injunctive relief pursuant to this subdivision shall be given preference in the scheduling, hearing and disposition over all other matters before the board or its administrative law judges.

(h) The appeal of any order granting, denying, modifying or vacating injunctive relief ordered by the court pursuant to this subdivision shall be made in accordance with the provisions of article fifty-five of the civil practice law and rules except that where such injunctive relief is stayed pursuant to section fifty-five hundred nineteen of the civil practice law and rules, an appeal for removal of such stay may be given preference in the same manner as provided in rule fifty-five hundred twenty-one of the civil practice law and rules.

(i) Nothing in this section shall be deemed to eliminate or diminish any right that may exist pursuant to any other law.

(j) Pursuant to paragraph (d) of subdivision five of section two hundred five of this article, the board shall make such rules and regulations as may be appropriate to effectuate the purposes and provisions of this subdivision.

* NB Repealed June 30, 2017

* 5. Injunctive relief before the New York city board of collective bargaining. (a) A party filing an improper practice charge under section 12-306 of the administrative code of the city of New York may petition the board of collective bargaining to obtain injunctive relief before the supreme court, New York county, pending a decision on the merits by the board of collective bargaining, upon a showing that: (i) there is reasonable cause to believe an improper practice has occurred, and (ii) where it appears that immediate and irreparable injury, loss or damage will result and thereby rendering a resulting judgment on the merits ineffectual necessitating the maintenance of, or return to, the status quo to provide meaningful relief.

(b) Within ten days of the receipt by the board of such petition, if the board of collective bargaining determines that a charging party has made a sufficient showing both that there is reasonable cause to believe an improper practice has occurred and it appears that immediate and irreparable injury, loss or damage will result thereby rendering a resulting judgment on the merits ineffectual necessitating maintenance of, or return to, the status quo to provide meaningful relief, said board shall petition the supreme court in New York county, upon notice to all parties, for the necessary injunctive relief, or in the alternative said board may issue an order permitting the charging party to seek injunctive relief by petition to the supreme court, New York county, in which case said board must be joined as a necessary party. Such application shall be in conformance with the civil practice law and rules except that said board, or where applicable, the charging party shall not be required to give any undertaking or land and shall not be liable for any damages or costs which may have been sustained by reason of any injunctive relief order. If the board of collective bargaining fails to act within ten days as provided in this paragraph, the board of collective bargaining, for purposes of review, shall be deemed to have made a final order determining not to permit the charging party to seek injunctive relief.

(c) If after review, the board of collective bargaining determines that a charging party has not made a sufficient showing and that no petition to the court is appropriate under paragraph (b) of this subdivision, such determination shall be deemed a final order and may be immediately reviewed pursuant to article seventy-eight of the civil practice law and rules upon petition by the charging party to the supreme court, New York county.

(d) Injunctive relief may be granted by the court, after hearing all parties, if it determines that there is reasonable cause to believe an improper practice has occurred and that it appears that immediate and irreparable injury, loss or damage will result thereby rendering a resulting judgment on the merits ineffectual necessitating maintenance of, or return to, the status quo to provide meaningful relief. Any injunctive relief granted by the court shall expire upon decision of the board of collective bargaining finding no improper practice to have occurred or successful challenge of the said board's decision pursuant to article seventy-eight of the civil practice law and rules. The said board shall conclude the hearing process and issue a decision on the merits within sixty days after the imposition of such injunctive relief unless mutually agreed by the respondent and charging party.

(e) A decision on the merits of the improper practice charge by the board of collective bargaining finding an improper practice to have occurred shall continue the injunctive relief until either: (i) the respondent fails to appeal the decision and implements the remedy, or (ii) the respondent successfully moves in court, upon notice, to vacate or modify the injunctive relief pursuant to provisions of the civil practice law and rules.

(f) Any injunctive relief in effect pending a decision by the board of collective bargaining on appeal: (i) shall expire upon a decision by the said board finding no improper practice to have occurred, of which the said board shall notify the court immediately, or (ii) shall remain in effect only to the extent it implements any remedial order issued by the said board of its decision, of which the said board shall notify the court immediately.

(g) All matters in which the court has granted injunctive relief upon petition by the charging party pursuant to this subdivision shall be given preference in the scheduling, hearing and disposition over all other matters before the said board. The said board shall establish rules and regulations dealing with the implementation of this section including time limits for its own actions.

(h) The appeal of any order granting, denying, modifying or vacating injunctive relief ordered by the court pursuant to this subdivision shall be made in accordance with the provisions of article fifty-five of the civil practice law and rules except that where such injunctive relief is stayed pursuant to section fifty-five hundred nineteen of the civil practice law and rules, an appeal for removal of such stay may be given preference in the same manner as provided in rule fifty-five hundred twenty-one of the civil practice law and rules.

(i) Nothing in this section shall be deemed to eliminate or diminish any right that may exist pursuant to any other law.

(j) The board of collective bargaining shall make such rules and regulations as may be appropriate to effectuate the purposes and provisions of this subdivision.

* NB Repealed June 30, 2017

6. Application. In applying this section, fundamental distinctions between private and public employment shall be recognized, and no body of federal or state law applicable wholly or in part to private employment, shall be regarded as binding or controlling precedent.



210 - Prohibition of strikes.

210. Prohibition of strikes. 1. No public employee or employee organization shall engage in a strike, and no public employee or employee organization shall cause, instigate, encourage, or condone a strike.

2. Violations and penalties; presumption; prohibition against consent to strike; determination; notice; probation; payroll deductions; objections; and restoration. (a) Violations and penalties. A public employee shall violate this subdivision by engaging in a strike or violating paragraph (c) of this subdivision and shall be liable as provided in this subdivision pursuant to the procedures contained herein. In addition, any public employee who violates subdivision one of this section may be subject to removal or other disciplinary action provided by law for misconduct.

(b) Presumption. For purposes of this subdivision an employee who is absent from work without permission, or who abstains wholly or in part from the full performance of his duties in his normal manner without permission, on the date or dates when a strike occurs, shall be presumed to have engaged in such strike on such date or dates.

(c) Prohibition against consent to strike. No person exercising on behalf of any public employer any authority, supervision or direction over any public employee shall have the power to authorize, approve, condone or consent to a strike, or the engaging in a strike, by one or more public employees, and such person shall not authorize, approve, condone or consent to such strike or engagement.

(d) Determination. In the event that it appears that a violation of this subdivision may have occurred, the chief executive officer of the government involved shall, on the basis of such investigation and affidavits as he may deem appropriate, determine whether or not such violation has occurred and the date or dates of such violation. If the chief executive officer determines that such violation has occurred, he shall further determine, on the basis of such further investigation and affidavits as he may deem appropriate, the names of employees who committed such violation and the date or dates thereof. Such determination shall not be deemed to be final until the completion of the procedures provided for in this subdivision.

(e) Notice. The chief executive officer shall forthwith notify each employee that he has been found to have committed such violation, the date or dates thereof and of his right to object to such determination pursuant to paragraph (g) of this subdivision; he shall also notify the chief fiscal officer of the names of all such employees and of the total number of days, or part thereof, on which it has been determined that such violation occurred. Notice to each employee shall be by personal service or by certified mail to his last address filed by him with his employer.

(f) Payroll deductions. Not earlier than thirty nor later than ninety days following the date of such determination, the chief fiscal officer of the government involved shall deduct from the compensation of each such public employee an amount equal to twice his daily rate of pay for each day or part thereof that it was determined that he had violated this subdivision; such rate of pay to be computed as of the time of such violation. In computing such deduction, credit shall be allowed for amounts already withheld from such employee's compensation on account of his absence from work or other withholding of services on such day or days. In computing the aforesaid thirty to ninety day period of time following the determination of a violation pursuant to subdivision (d) of paragraph two of this section and where the employee's annual compensation is paid over a period of time which is less than fifty-two weeks, that period of time between the last day of the last payroll period of the employment term in which the violation occurred and the first day of the first payroll period of the next succeeding employment term shall be disregarded and not counted.

(g) Objections and restoration. Any employee determined to have violated this subdivision may object to such determination by filing with the chief executive officer, (within twenty days of the date on which notice was served or mailed to him pursuant to paragraph (e) of this subdivision) his sworn affidavit, supported by available documentary proof, containing a short and plain statement of the facts upon which he relies to show that such determination was incorrect. Such affidavit shall be subject to the penalties of perjury. If the chief executive officer shall determine that the affidavit and supporting proof establishes that the employee did not violate this subdivision, he shall sustain the objection. If the chief executive officer shall determine that the affidavit and supporting proof fails to establish that the employee did not violate this subdivision, he shall dismiss the objection and so notify the employee. If the chief executive officer shall determine that the affidavit and supporting proof raises a question of fact which, if resolved in favor of the employee, would establish that the employee did not violate this subdivision, he shall appoint a hearing officer to determine whether in fact the employee did violate this subdivision after a hearing at which such employee shall bear the burden of proof. If the hearing officer shall determine that the employee failed to establish that he did not violate this subdivision, the chief executive officer shall so notify the employee. If the chief executive officer sustains an objection or the hearing officer determines on a preponderance of the evidence that such employee did not violate this subdivision, the chief executive officer shall forthwith notify the chief fiscal officer who shall thereupon cease all further deductions and refund any deductions previously made pursuant to this subdivision. The determinations provided in this paragraph shall be reviewable pursuant to article seventy-eight of the civil practice law and rules.

3. (a) An employee organization which is determined by the board to have violated the provisions of subdivision one of this section shall, in accordance with the provisions of this section, lose the rights granted pursuant to the provisions of paragraph (b) of subdivision one of section two hundred eight of this chapter.

(b) In the event that it appears that a violation of subdivision one of this section may have occurred, it shall be the duty of the chief executive officer of the public employer involved (i) forthwith to so notify the board and the chief legal officer of the government involved, and (ii) to provide the board and such chief legal officer with such facilities, assistance and data as will enable the board and such chief legal officer to carry out their duties under this section.

(c) In the event that it appears that a violation of subdivision one of this section may have occurred, the chief legal officer of the government involved, or the board on its own motion, shall forthwith institute proceedings before the board to determine whether such employee organization has violated the provisions of subdivision one of this section.

(d) Proceedings against an employee organization under this section shall be commenced by service upon it of a written notice, together with a copy of the charges. A copy of such notice and charges shall also be served, for their information, upon the appropriate government officials who recognize such employee organization and grant to it the rights accompanying such recognition. The employee organization shall have eight days within which to serve its written answer to such charges. The board's hearing shall be held promptly thereafter and at such hearing, the parties shall be permitted to be represented by counsel and to summon witnesses in their behalf. Compliance with the technical rules of evidence shall not be required.

(e) In determining whether an employee organization has violated subdivision one of this section, the board shall consider (i) whether the employee organization called the strike or tried to prevent it, and (ii) whether the employee organization made or was making good faith efforts to terminate the strike.

(f) If the board determines that an employee organization has violated the provisions of subdivision one of this section, the board shall order forfeiture of the rights granted pursuant to the provisions of paragraph (b) of subdivision one, and subdivision three of section two hundred eight of this chapter, for such specified period of time as the board shall determine, or, in the discretion of the board, for an indefinite period of time subject to restoration upon application, with notice to all interested parties, supported by proof of good faith compliance with the requirements of subdivision one of this section since the date of such violation, such proof to include, for example, the successful negotiation, without a violation of subdivision one of this section, of a contract covering the employees in the unit affected by such violation; provided, however, that where a fine imposed on an employee organization pursuant to subdivision two of section seven hundred fifty-one of the judiciary law remains wholly or partly unpaid, after the exhaustion of the cash and securities of the employee organization, the board shall direct that, notwithstanding such forfeiture, such membership dues deduction shall be continued to the extent necessary to pay such fine and such public employer shall transmit such moneys to the court. In fixing the duration of the forfeiture, the board shall consider all the relevant facts and circumstances, including but not limited to: (i) the extent of any wilful defiance of subdivision one of this section (ii) the impact of the strike on the public health, safety, and welfare of the community and (iii) the financial resources of the employee organization; and the board may consider (i) the refusal of the employee organization or the appropriate public employer or the representative thereof, to submit to the mediation and fact-finding procedures provided in section two hundred nine and (ii) whether, if so alleged by the employee organization, the appropriate public employer or its representatives engaged in such acts of extreme provocation as to detract from the responsibility of the employee organization for the strike. In determining the financial resources of the employee organization, the board shall consider both the income and the assets of such employee organization. In the event membership dues are collected by the public employer as provided in paragraph (b) of subdivision one of section two hundred eight of this chapter, the books and records of such public employer shall be prima facie evidence of the amount so collected.

(g) An employee organization whose rights granted pursuant to the provisions of paragraph (b) of subdivision one, and subdivision three of section two hundred eight of this article have been ordered forfeited pursuant to this section may be granted such rights after the termination of such forfeiture only after complying with the provisions of clause (b) of subdivision three of section two hundred seven of this article.

(h) No compensation shall be paid by a public employer to a public employee with respect to any day or part thereof when such employee is engaged in a strike against such employer. The chief fiscal officer of the government involved shall withhold such compensation upon receipt of the notice provided by paragraph (e) of subdivision two of section two hundred ten; notwithstanding the failure to have received such notice, no public employee or officer having knowledge that such employee has so engaged in such a strike shall deliver or caused to be delivered to such employee any cash, check or payment which, in whole or in part, represents such compensation.

4. Within sixty days of the termination of a strike, the chief executive officer of the government involved shall prepare and make public a report in writing, which shall contain the following information: (a) the circumstances surrounding the commencement of the strike, (b) the efforts used to terminate the strike, (c) the names of those public employees whom the public officer or body had reason to believe were responsible for causing, instigating or encouraging the strike and (d) related to the varying degrees of individual responsibility, the sanctions imposed or proceedings pending against each such individual public employee.



211 - Application for injunctive relief.

211. Application for injunctive relief. Notwithstanding the provisions of section eight hundred seven of the labor law, where it appears that public employees or an employee organization threaten or are about to do, or are doing, an act in violation of section two hundred ten of this article, the chief executive officer of the government involved shall (a) forthwith notify the chief legal officer of the government involved, and (b) provide such chief legal officer with such facilities, assistance and data as will enable the chief legal officer to carry out his duties under this section, and, notwithstanding the failure or refusal of the chief executive officer to act as aforesaid, the chief legal officer of the government involved shall forthwith apply to the supreme court for an injunction against such violation. If an order of the court enjoining or restraining such violation does not receive compliance, such chief legal officer shall forthwith apply to the supreme court to punish such violation under section seven hundred fifty of the judiciary law.



212 - Local government procedures.

212. Local government procedures. 1. This article, except sections two hundred one, two hundred two, two hundred three, two hundred four, paragraph b of subdivision four and paragraph d of subdivision five of section two hundred five, paragraph b of subdivision three of section two hundred seven, section two hundred eight, section two hundred nine-a, subdivisions one and two of section two hundred ten, section two hundred eleven, two hundred thirteen and two hundred fourteen, shall be inapplicable to any government (other than the state or a state public authority) which, acting through its legislative body, has adopted by local law, ordinance or resolution, its own provisions and procedures which have been submitted to the board by such government and as to which there is in effect a determination by the board that such provisions and procedures and the continuing implementation thereof are substantially equivalent to the provisions and procedures set forth in this article with respect to the state.

2. With respect to the city of New York, such provisions and procedures need not be related to the end of its fiscal year; and with respect to provisions and procedures adopted by local law by the city of New York no such submission to or determination by the board shall be required, but such provisions and procedures shall be of full force and effect unless and until such provisions and procedures, or the continuing implementation thereof, are found by a court of competent jurisdiction, in an action brought by the board in the county of New York for a declaratory judgment, not to be substantially equivalent to the provisions and procedures set forth in this article.

3. Notwithstanding any other provision of law to the contrary, the resolution of disputes in the course of collective negotiations as provided by section two hundred nine of this article shall apply to any organized fire department, police force, or police department of any government and detective-investigators, or rackets investigators employed in the office of a district attorney of a county subject to either subdivision one or two of this section. Provided, however, that a recognized or certified employee organization may elect to continue dispute resolution procedures which existed on the day prior to the effective date of this subdivision by notifying the appropriate public employment relations board in writing.



213 - Judicial review and enforcement.

213. Judicial review and enforcement. (a) Final orders of the board made pursuant to this article shall be conclusive against all parties to its proceedings and persons who have had an opportunity to be parties to its proceedings unless reversed or modified in proceedings for enforcement or judicial review as hereinafter provided. Final orders shall be (i) reviewable under article seventy-eight of the civil practice law and rules upon petition filed by an aggrieved party within thirty days after service by registered or certified mail of a copy of such order upon such party, and (ii) enforceable in a special proceeding, upon petition of such board, by the supreme court, provided, however, that an order of the board which determines whether an employer or employee is subject to this article may be deemed final when made.

(b) Orders of the board or its agents made pursuant to subdivisions one and two of section two hundred seven of this chapter shall be reviewable only in a proceeding brought under article seventy-eight of the civil practice law and rules to review an order of the board made pursuant to subdivision three of section two hundred seven of this chapter.

(c) If a proceeding by the board for enforcement of its order is instituted prior to the expiration of the period within which a party may seek judicial review of such order, the respondent may raise in his answer the questions authorized to be raised by section seven thousand eight hundred three of the civil practice law and rules and thereafter the proceedings shall be governed by the provisions of article seventy-eight of the civil practice law and rules that are not inconsistent herewith, except that if an issue specified in question four of section seven thousand eight hundred three of the civil practice law and rules is raised, the proceeding shall be transferred for disposition to the appellate division of the supreme court. Where an issue specified in question four of section seven thousand eight hundred three of the civil practice law and rules is raised, either in a proceeding to enforce or review an order of the board, the appellate division of the supreme court, upon completion of proceedings before it, shall remit a copy of its judgment or order to the court in which the proceeding was commenced, which court shall have the power to compel compliance with such judgment or order.

(d) In a proceeding to enforce or review an order of the board, the court shall have power to grant such temporary relief or restraining order as it deems just and proper, and to make and enter a judgment or decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part the order of the board.

(e) The failure to perform the duties required by subdivisions two and three of section two hundred ten of this chapter and by section two hundred eleven of this chapter shall be reviewable in a proceeding under article seventy-eight of the civil practice law and rules by any taxpayer, as defined in section one hundred two of this chapter. Any such taxpayer shall also have standing to institute any action described in subdivisions one and two of section one hundred two of this chapter.



214 - Management and confidential employees; membership and office in employee organizations.

214. Management and confidential employees; membership and office in employee organizations. No managerial or confidential employee, as determined pursuant to subdivision seven of section two hundred one of this article, shall hold office in or be a member of any employee organization which is or seeks to become pursuant to this article the certified or recognized representative of the public employees employed by the public employer of such managerial or confidential employee.









CCO - Cooperative Corporations

Article 1 - (Cooperative Corporations) SHORT TITLE; POLICY; DEFINITIONS

1 - Short title.

Section 1. Short title. This chapter shall be known as the "cooperative corporations law."



2 - Declaration of policy.

2. Declaration of policy. It is the declared policy of this state, as one means of improving the economic welfare of its people, particularly those who are producers, marketers or consumers of food products, to encourage their effective organization in cooperative associations for the rendering of mutual help and service.



3 - Definitions.

3. Definitions. (a) The term "agricultural product" means any product of cultivating land, and includes floricultural, horticultural, viticultural, forestry, nut, dairy, livestock, poultry, bee and any farm products or by-products thereof.

(b) The terms "feed," "food," and "food products" mean any substance capable of human, animal or poultry consumption, including all articles of drink, confectionery or condiment, whether simple, mixed or compound, and all substances or ingredients added to food for any purpose.

(c) The terms "cooperative," "cooperative association" and "cooperative corporation" mean a corporation organized under this chapter, or heretofore organized under any special or general law of this state, for the cooperative rendering of mutual help and service to its members. A cooperative shall be either a general cooperative, a membership cooperative, an agricultural cooperative as defined in article six of this chapter or a worker cooperative as defined in section eighty-one of this chapter.

(d) A cooperative corporation shall be classed as a non-profit corporation, since its primary object is not to make profits for itself as such, or to pay dividends on invested capital, but to provide service and means whereby its members may have the economic advantage of cooperative action, including a reasonable and fair return for their product and service.

(e) The term "member" means the holder of a membership in a cooperative, whether evidenced by a certificate of membership or by a certificate of stock or by other authorized means of identification. The term includes a member association or corporation as provided in this chapter.

(f) The term "person" includes an individual, a partnership, a corporation, an association, or two or more individuals acting together.

(g) The term "net margins" or "net retained proceeds" means the amount by which the undistributed receipts from operations exceed the expenses thereof.

(h) The term "patron" refers to persons, partnerships, associations and corporations who transact business with the cooperative either as producers or purchasers, whether members or not.

(i) A cooperative corporation does not include any corporation which is formed or may be formed under the banking law, the insurance law, the railroad law or the transportation corporations law. Except as otherwise expressly provided in this chapter, no cooperative corporation shall do any business for which a corporation may be formed under any such law; but the lawful operations of a cooperative credit corporation as authorized in this chapter shall not be deemed banking or violation of any provisions of law as to banking.

(j) The term "cooperative," "cooperation" or any abbreviation, variation or similitude thereof, shall not be used as or in a name except by a corporation defined in this chapter. Any cooperative corporation may sue for an injunction against such prohibited use of the term. A violation of this prohibition is a misdemeanor, punishable by a fine of not more than five hundred dollars.

(k) A membership cooperative is a non-stock cooperative which admits only natural persons to membership, which provides services only to its members and which makes no distribution of net retained proceeds other than to its members on the basis of their patronage.

(l) The terms "buying, selling or leasing homes for its members" and "conducting housing" shall include but not be limited to, the purposes and uses of residential facilities for the mentally disabled licensed by the office of mental health or the office of mental retardation and developmental disabilities.



4 - Applicability.

4. Applicability. This chapter applies to (a) every corporation heretofore or hereafter formed under this chapter, or under any other general statute or special act of this state, which would, if it were to be formed currently under the laws of this state, be formed under this chapter, and (b) every corporation formed under laws other than the statutes of this state to the extent provided in section five and section seventy-six of this chapter.



5 - Applicability of business corporation law to cooperative corporations.

5. Applicability of business corporation law to cooperative corporations. 1. The business corporation law applies to every corporation heretofore or hereafter formed under this chapter, or under any other statute or special act of this state, or under laws other than the statutes of this state, which has as its purpose or among its purposes the cooperative rendering of mutual help and service to its members and which, if formed under laws other than the statutes of this state, would, if it were to be formed currently under the laws of this state, be formed under this chapter except a membership cooperative as defined in section three of this chapter, to which the not-for-profit corporation law shall apply. Any corporation to which the business corporation law is made applicable by this section shall be treated as a "corporation," "domestic corporation," or "foreign corporation," as such terms are used in the business corporation law; provided, however, that neither the purposes for which any such corporation may be formed under this chapter nor its classification as a non-profit corporation shall thereby be extended or affected. Any corporation to which the not-for-profit corporation law is made applicable by this section shall be a type D not-for-profit corporation.

(a) If any provision of the business corporation law conflicts with any provision of this chapter, the provision of this chapter shall prevail, and the conflicting provision of the business corporation law shall not apply in such case. If any provision of this chapter relates to a matter embraced in the business corporation law but is not in conflict therewith, both provisions shall apply.

(b) The following provisions of the business corporation law shall not apply to cooperative corporations: section two hundred one (a), section four hundred three, the final clause of section five hundred one (a) which reads "and no limitation or definition of dividend or liquidation rights shall be effective unless at the time one or more classes of outstanding shares, singly or in the aggregate, are entitled to unlimited dividend and liquidation rights", section five hundred five, section five hundred eighteen (c), section six hundred eight (a) and (b), section six hundred nine, section six hundred fourteen (a), section six hundred eighteen, section six hundred twenty-one, section six hundred twenty-two, section six hundred thirty (a) (except as provided in section forty-seven of this chapter), section seven hundred three (a), section seven hundred four, and section eight hundred three (a).

(c) In applying the business corporation law to non-stock cooperative corporations, unless the context requires otherwise, the terms "shareholder" and "holder of shares" shall mean "member," and the terms "shareholders" and "holders of shares" shall mean "members".

(d) In applying the business corporation law to corporations subject to this chapter, unless the context requires otherwise, references to the holders of a stated percentage or fraction of "all outstanding shares," "all outstanding shares entitled to vote thereon," "the shares entitled to vote," and "the outstanding shares, whether or not entitled to vote," shall mean the stated percentage or fraction of the members or delegates present and voting; provided, however, that this paragraph shall not apply to shares of stock not evidencing membership.

2. For the purpose of this section and elsewhere in this chapter, the effective date of the business corporation law shall be September first, nineteen hundred sixty-seven.

3. Sections five hundred eight and five hundred fifteen of the not-for-profit corporation law notwithstanding, a membership cooperative shall be permitted to distribute any portion or all of its net retained proceeds to its members pro rata on the basis of their patronage.






Article 2 - (Cooperative Corporations) FORMATION AND DISSOLUTION OF COOPERATIVE CORPORATIONS; CLASSES; POWERS; BY-LAWS

10 - Classes of corporations.

10. Classes of corporations. A cooperative corporation shall be either stock or non-stock. A stock cooperative shall issue to members shares of stock evidencing membership and may issue, to members or others, shares of stock of a different class or classes not evidencing membership.



11 - Five or more persons may form a corporation, under this chapter, by making, acknowledging and filing a certificate of incorporation which shall state:

11. Five or more persons may form a corporation, under this chapter, by making, acknowledging and filing a certificate of incorporation which shall state:

1. Its name. The name shall include the word "Cooperative."

2. Its purposes, as permitted by this chapter.

3. Its duration.

4. The city, village or town and the county in which its office is to be located.

5. The names and post office addresses of its incorporators.

6. The number of its directors, or that the number of directors shall be within a stated minimum and maximum as the by-laws may from time to time provide. In either case, the number shall be not less than five.

7. The names and post office addresses of the directors until the first annual meeting.

8. Whether organized with or without capital stock. If organized with stock, the total amount thereof, the total number, if any, of the shares without par value, and the total number and par value of any shares having a par value. If the shares are to be classified, the number of shares to be included in each class and all of the designations, preferences, privileges, and voting rights or restrictions and qualifications of the shares of each class.

9. That all of the subscribers are of full age; that at least two-thirds of them are citizens of the United States; that at least one of them is a resident of the state of New York; and that of the persons named as directors at least one is a citizen of the United States and a resident of the state of New York.

10. A designation of the secretary of state as agent of the corporation upon whom process against it may be served and the post office address within or without this state to which the secretary of state shall mail a copy of any process against it served upon him.

11. If the corporation is to have a registered agent, his name and address within this state and a statement that the registered agent is to be the agent of the corporation upon whom process against it may be served.



12 - Amendments to certificate of incorporation.

12. Amendments to certificate of incorporation. The certificate of incorporation of any cooperative corporation may be amended as approved by the affirmative vote of two-thirds of the members voting thereon at any regular or special meeting, or, if the corporation permits its members to vote on the basis of patronage, by the affirmative vote of a majority of the members and of two-thirds of the patronage, voting thereon, provided that the certificate as amended be authorized by the provisions of this chapter applicable to such corporation. A written or printed notice of the proposed amendment and of the time and place of the meeting to vote thereon shall be delivered to each member, or mailed to his last known address as shown by the books of the corporation, or published in a periodical issued by the corporation and mailed to all members, at least twenty days prior to any such meeting. If the amendment adversely affects the preferential rights of any outstanding shares, any holder of such shares not voting in favor of such change may object to it at or before such meeting by filing his written objection with the secretary of the corporation and demanding payment for his shares of stock at their fair value as provided in section six hundred twenty-three of the business corporation law. No amendment affecting the preferential rights of any member or class of members, or any shareholder or class of shareholders, as set forth in the certificate of incorporation, shall be adopted until the written consent of the holders of two-thirds of such preferential rights has been obtained and filed with the corporation. In the case of a cooperative corporation which has adopted the delegate plan of voting at a convention, the vote to be taken as provided herein may be taken at a convention meeting and the required vote shall be two-thirds of the delegates present and voting. The amended certificate shall be subscribed and acknowledged by the president or a vice-president and the secretary or an assistant secretary, who shall annex an affidavit stating that they have been authorized to execute and file such certificate by the votes required by this section and in the manner herein prescribed.



13 - Purposes for which general cooperative corporations may be formed.

13. Purposes for which general cooperative corporations may be formed. A cooperative corporation may be created under this chapter primarily for mutual help, not conducted for profit, for the purposes of assisting its members, including other cooperatives with which it is affiliated, by performing services connected with the purchase, financing, production, manufacture, warehousing, cultivating, harvesting, preservation, drying, processing, cleansing, canning, blending, packing, grading, storing, handling, utilization, shipping, marketing, merchandising, selling, financing or otherwise disposing of the agricultural and food products of its members or of any by-products thereof, including livestock waste or other organic agricultural wastes and the capture of methane and other gases for the generation and use or sale of energy, as defined in section 1-103 of the energy law, or connected with the acquisition for its members of labor, supplies and articles of common use, including livestock, equipment, machinery, food products, family or other household and personal supplies, to be used or consumed by the members, their families or guests, or for carrying on any other household operation or educational work in home economics and cooperation by or for its members, or for buying, selling or leasing homes or farms for its members, or building or conducting housing or eating places cooperatively, or for furnishing medical expense indemnity, dental expense indemnity, or hospital services to persons who become subscribers under contracts with such corporations in the manner provided in article forty-three of the insurance law, or for the purpose of organizing agency or credit corporations as provided in article seven of this chapter, but a corporation so organized as a credit corporation shall not have power to engage in any other activities. A certificate of incorporation, which includes the purpose of carrying on educational work, shall have attached thereto the consent of the commissioner of education. A worker cooperative may be formed for any lawful business purpose and may be conducted for profit.



14 - General powers.

14. General powers. In addition to the powers and rights set out in the business corporation law or, in the case of a membership cooperative, the not-for-profit corporation law and subject thereto and subject to the provisions of this chapter, a cooperative corporation shall have the following additional specific powers to be exercised for the furtherance of its lawful purposes and business:

(a) To define or limit its activities as set forth in its certificate of incorporation or in its by-laws.

(b) To handle the products of non-members, except that, in the case of a producers' cooperative corporation, such non-member products handled in any year must not exceed the total of similar products handled for its own members.

(c) To make advance payments or loans to members.

(d) To act as the agent or representative of any member, including other cooperatives with which it is affiliated in any of the activities of the member or other cooperative.

(e) To acquire, own, sell, transfer or pledge shares of capital stock or bonds or other securities of any corporation or association engaged in any directly related activity or in the warehousing, handling or marketing of any of the products handled by the corporation.

(f) To establish reserves, and to invest the funds thereof in bonds or in such other property as may be provided in the by-laws.

(g) To establish, secure, own and develop patents, trademarks and copyrights.

(h) To set forth in its certificate of incorporation, by-laws or member contracts the number, qualifications, classifications, obligations and relative rights of its members; and general rules as to the property and funds of the corporation, the property rights, voting rights and interests of members and of its several classes of members, the admission of new members, the resignation or removal of members, the transfer, suspension, termination, forfeiture, retirement and purchase of membership and membership certificates (including shares of stocks), the methods thereof, the distribution to members, the making of contracts with its members and with others, the holding of meetings and elections, the establishment of voting districts, and the election of delegates to represent the members in such districts or to represent affiliated corporations or associations.

(i) To adopt and amend by-laws, consistent with law and the certificate of incorporation, including emergency by-laws made pursuant to subdivision seventeen of section twelve of the state defense emergency act, relative to the foregoing subjects, the conduct and management of the affairs of the corporation, the calling and conduct of meetings, the amount of stock or the number or proportion of members or delegates which must be represented at meetings of the shareholders, members or delegates to constitute a quorum, the manner of voting, the election, appointment, removal, powers, duties, terms and compensation of its officers, directors and committees, and the fixing of procedures and liabilities in case of violations of the by-laws or of the obligations of members, officers or directors.

(j) To become a member of any other cooperative corporation with such rights, powers and representations as may be prescribed in the certificate of incorporation or the by-laws of the latter corporation.

(k) To act as agent for a non-member in the performance of such services as are permitted under this chapter for its members.

(l) To enter into all proper contracts and agreements with any other cooperative corporation for the cooperative and more economical carrying on of its business or any portion thereof, or for the employment of common facilities or agencies.

(m) To act as an agency for, or subsidiary of, any other cooperative corporation or corporations.

(n) To act as a holding corporation for the properties of any other cooperative corporation or corporations.

(o) To borrow money and contract debts, when necessary for the exercise of its corporate rights and purposes; to issue and dispose of its obligations for any amount so borrowed; and to pledge its property and franchises to secure the payment of its debts.

(p) To limit the amount of indebtedness which may be incurred by it or on its behalf.

(q) To possess and exercise all powers, rights and privileges, including the acquisition of real property, necessary, suitable or incidental to the purposes or activities for which the corporation is organized or in which it is engaged.



15 - Filing certificate.

15. Filing certificate. No certificate of incorporation, and no amendment thereof, and no certificate of merger or consolidation shall take effect until it has been filed with the secretary of state. The secretary of state shall provide copies of such certificates or amendments to the commissioner of agriculture and markets or his or her designee upon request by corporation name.



16 - By-laws.

16. By-laws. The by-laws may provide for their amendment by the board of directors; but any amendment adopted by the board shall be reported to the annual meeting of the corporation and, if not affirmatively approved thereat, shall cease to be in effect. By-laws may be adopted, repealed or amended on the affirmative vote of two-thirds of the members, stockholders or delegates voting thereon at a meeting held after due written notice setting forth the proposed action and the purpose of the meeting.



17 - Voluntary dissolution.

17. Voluntary dissolution. A cooperative corporation may, at any meeting and upon due and express notice previously given, by vote of two-thirds of all of the members or stockholders voting thereon, discontinue its operations and settle its affairs.

Thereupon it shall designate a committee of three members who shall, on behalf of the corporation and within a time fixed in their designation or any extension thereof, liquidate its assets, pay its debts and expenses, and divide the net assets among the members, patrons or stockholders, as they may be entitled under the certificate of incorporation or by-laws. Upon final settlement by such committee, the corporation shall be deemed dissolved. The committee shall make a report in duplicate of the proceedings had under this section, which shall be signed by its members, acknowledged by them before an officer duly authorized to administer oaths in this state, and filed in the offices in which its certificate of incorporation is filed.

In the case of a cooperative corporation which has adopted the delegate plan of voting at a convention, as provided in this chapter, the vote to be taken as provided herein may be taken at a convention meeting and the required vote shall be two-thirds of the delegates present and voting.

After the payment of the corporation's debts and after provision has been made for the retirement of its capital stock outstanding, if any, at par, or other stated dissolution value, and accruals thereon, and other fixed obligations, if any, held by members, the net assets remaining may be distributed to members and/or patrons by distribution based on dollar volume of purchases by members or patrons or other unit of measure or on products marketed as shown by its books of account over the preceding six fiscal years or in case the estimated cost of making distribution by the foregoing method shall, in the opinion of the committee, approximate fifty per centum of the amount available for distribution, the corporation may dispose of its net assets by pricing its inventory downward or raising its advances to members or both to the extent deemed desirable to finally wind up its affairs in the current fiscal year.



18 - Jurisdiction of the supreme court.

18. Jurisdiction of the supreme court. In the case of a corporation dissolving as provided in this chapter, the supreme court, upon the petition of the committee or a majority of them, or in a proper case, upon the petition of a creditor or member, or upon the petition of the attorney-general, upon notice to all of the committee and to such other interested persons as the court may specify from time to time may order and adjudge in respect to the following matters:

1. The giving of notice by publication or otherwise of the time and place for the presentation of all claims and demands against the corporation, which notice may require all creditors of and claimants against the corporation to present in writing and in detail at the place specified their respective accounts and demands to the committee by a day therein specified, which shall not be less than forty days from the service or first publication of such notice.

2. The payment or satisfaction in whole or in part of claims and demands against the corporation, or the retention of moneys for such purpose.

3. The presentation and filing of intermediate and final accounts of the committee, the hearing thereon, the allowance and disallowance thereof, and the discharge of the committee or any of them, from their duties and liabilities.

4. The administration of any trust or the disposition of any property held in trust by or for the corporation.

5. The sale and dispostion of any remaining property of the corporation and the distribution of such property or its proceeds among the members or persons entitled thereto.

6. Such matters as justice may require.

All orders and judgments shall be binding upon the corporation, its property and assets, its committee, members, creditors and all claimants against it.






Article 3 - (Cooperative Corporations) MEMBERS AND MEETINGS

40 - Certificate of membership.

40. Certificate of membership. Every corporation shall issue to each member, upon full payment therefor, a certificate of membership (whether evidenced by stock or otherwise) which shall not be transferable otherwise than as may be prescribed in this chapter, the certificate of incorporation and by-laws. The corporation may accept as full or partial payment a member's promissory note, but shall hold the certificate as security for payment, without, however, affecting the member's right to vote unless such note is past due.



41 - Representation of members.

41. Representation of members. If a member be other than a natural person, such member may be represented by any individual duly authorized in writing filed with the corporation.



42 - Forfeiture of membership.

42. Forfeiture of membership. In accordance with provisions therefor in the by-laws, any person shall forfeit his membership upon proof that he has ceased to be engaged in the occupation or occupations for the servicing of which the corporation was formed, or has ceased to have the qualifications requisite for membership; and shall upon such notice and terms as may be prescribed in the by-laws, surrender his membership certificate or his shares of stock upon payment of the par or otherwise designated value thereof and of any accrued dividends thereon, as may appear in the accounting at the end of the current fiscal year.



43 - Resignation of members.

43. Resignation of members. Any member of a non-stock corporation may, subject to fulfilling the liability, contractural or otherwise, then incurred by him as a member of such corporation, resign and withdraw from such corporation, in accordance with provisions therefor in the by-laws.



44 - Voting by members.

44. Voting by members. Except as otherwise provided in this chapter and section two hundred fifty-eight-l of the agriculture and markets law, each member shall be entitled to one vote only. Vote by proxy shall be permitted only to the extent provided by the by-laws which are consistent with the provisions of this chapter, provided, however, vote by proxy may not be utilized where the certificate of incorporation permits proportionate or unequal voting. Except as otherwise required by this chapter or by the by-laws, directors shall be elected by a plurality of the votes cast at a meeting by the members entitled to vote in the election.



45 - Voting by delegates.

45. Voting by delegates. A cooperative corporation may, by by-law, provide for a method of voting for the election of a delegate or delegates from each of its designated districts or local associations, and for voting by such delegates. As provided in the by-laws, each delegate may have one vote in the affairs of the corporation; or one vote for each member in his designated district or local association; or one vote for each member who was present and voted in person at meetings in the respective districts or local associations; or the number of votes may be apportioned according to patronage.



46 - Proportionate voting.

46. Proportionate voting. A corporation incorporated under this chapter may provide in its certificate of incorporation for proportionate or unequal voting rights of all its members, based upon the patronage of said members, which shall be exercised when and as provided in the by-laws of the corporation, except that no members shall be entitled to more than one vote in any case in which a statute requires the affirmative vote of a majority or more of the members. The certificate of incorporation shall state the method by which such proportionate voting rights shall be determined and fixed.



47 - Liability of members.

47. Liability of members. 1. Members of a cooperative corporation shall not be personally liable for its debts, unless otherwise provided in its certificate of incorporation; provided, however, that each member and director shall jointly and severally be personally liable for all debts due to any of its laborers, servants or employees, other than contractors, for services performed by them for it as defined by section six hundred thirty (b) of the business corporation law. The liability imposed by this paragraph shall be subject to the notice and limitation of action provisions, set out in section six hundred thirty (a) of the business corporation law, and shall be subject to section six hundred thirty (c) of such law.

2. Every contract, made by the corporation with third parties, for the sale or other disposition of products which the corporation has contracted with members or non-members to market for them, shall in all respects be deemed to be the obligation of the corporation, whether the corporation made such contract as principal or as agent.






Article 4 - (Cooperative Corporations) DIRECTORS, OFFICERS AND EMPLOYEES

60 - Directors; terms; election; duties.

60. Directors; terms; election; duties. Except as otherwise provided in this chapter, the board of directors shall be divided, as nearly equally as practicable, into three classes. At the first annual meeting, the members shall elect from among themselves a director or directors of the first class for a term of one year; of the second class for a term of two years; and of the third class for a term of three years. At the expiration of the respective terms, successors shall be elected for terms of three years. Successor directors of corporations to which this chapter applies, which were formed under the stock corporation law prior to January first, nineteen hundred fifty-four, need not be members.



61 - Directors from districts.

61. Directors from districts. The by-laws may provide for the use of one or more of the following: (a) that the territory in which the corporation has members shall be divided into designated districts, and that directors shall be nominated or elected therefrom in a designated number and manner, either by the members therein or by district delegates elected by such members or by the membership at large; (b) that primary nominations or elections shall be held in each district to nominate the directors apportioned to such districts and that the result of all such primary elections may be ratified by the next regular meeting of the corporation or may be considered final as to the corporation; (c) that, in the case of a corporation having local associations, incorporated or otherwise, affiliated with it or a member of it, election of a designated number of directors may be by the members of such local association at a meeting thereof, followed by transmission of the ballots and of a certified canvass thereof to the annual meeting of the corporation; (d) that one or more directors may be appointed by any public official or commission or by the other directors. Directors so appointed shall represent primarily the interest of the general public in such corporation; need not be members of the corporation; and shall not constitute more than one-fifth of the entire number of directors.



62 - Salaries.

62. Salaries. The corporation may provide a fair remuneration for its officers and directors and for members of its executive committee. No officer or director or member of the executive committee shall be a party to a contract for profit with the corporation which in substance shall differ in any way from similar contracts by it with members or with others, or which shall vary from terms generally current in the district.



63 - Removal of directors.

63. Removal of directors. Any member may bring charges against a director by filing them in writing with the secretary, together with a petition signed by five per centum of the members, requesting removal. The corporation may thereupon remove the director by the affirmative vote of three-fourths of the members voting thereon at a meeting promptly held after due notice in writing setting forth accurately the purpose for which such meeting is called, provided that at such meeting not less than ten per centum of the entire membership vote, personally or by mail. The director involved shall be given a copy of the charges reasonably in advance of the meeting, and he and the complainant shall have an opportunity at the meeting to be heard in person or by counsel and to present and cross examine witnesses.

In case the by-laws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by twenty per centum of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director in the manner above provided; and, by a concurrent vote of a majority of the members of that district voting thereon, such director shall be removed from office.



64 - Officers.

64. Officers. The officers of every corporation shall include a president, one or more vice-presidents, secretary and treasurer who shall be elected annually by the board of directors. The president and a first vice-president shall be members of the corporation or of a member corporation, and shall be elected from among the directors. Other officers need not be directors or members of the corporation. The offices of secretary and treasurer may be combined.



65 - Officers and employees to be bonded.

65. Officers and employees to be bonded. Before handling funds or securities of the corporation, amounting to one thousand dollars or more in any one year, the officer or employee shall be covered by an adequate bond to be approved by the board of directors.






Article 5 - (Cooperative Corporations) MISCELLANEOUS PROVISIONS

70 - Marketing contract.

70. Marketing contract. 1. The certificate of incorporation or the by-laws may obligate the members to sell all or any part of their specified commodities exclusively to or through the corporation or any facilities created by it, during any designated period of time, subject to the right of any member to be released at a designated period in each year, by giving a prescribed notice.

2. The certificate or by-laws or the marketing contract may fix specific sums to be paid by the member, or contracting non-member, as liquidated damages upon a breach of the marketing obligation, which sums shall not be regarded as penalties; and may further provide that such member pay all the costs, premiums for bonds, expenses and fees in case the corporation recovers judgment therefor.

3. In the event of a breach or threatened breach by a member, or contracting non-member, of such marketing obligation, the corporation shall be entitled to an injunction to prevent any further breach and to a decree of specific performance; and, upon filing of a verified complaint showing such breach and of a bond approved by the court, the corporation shall be entitled to a temporary restraining order.

4. The marketing contract may provide that the corporation may sell or resell the products delivered by its members, with or without taking title thereto; and may pay over to its members the resale-price, or the pool price in case of pooling of sales, after deducting all necessary selling, overhead and other costs and expenses, including interest or distribution on stock, not exceeding six per centum per annum, and any other deductions authorized by the by-laws or marketing contract.



71 - Purchasing business of other corporations or persons.

71. Purchasing business of other corporations or persons. Whenever a corporation shall purchase the business of another corporation or person, it may make payment wholly or partly by the issue of shares or other securities to an amount which at par value would equal the fair market value of the business so purchased; and such securities shall thereupon be deemed fully paid for.



72 - Reserves, net margins, net retained proceeds, distributions, and patronage refunds.

72. Reserves, net margins, net retained proceeds, distributions, and patronage refunds. The directors shall periodically set aside reasonable sums for reserves. The net margins or net retained proceeds may, in the discretion of the directors, be distributed at least once every twelve months to members or patrons, by uniform distribution and calculated on such bases as the by-laws or marketing contract may prescribe. Distributions may be credited on account of the issuance to members or patrons of capital stock or other securities of the corporation. In the case of cooperatives with capital stock, dividends shall not exceed twelve per centum per annum on any class of stock.



73 - Misdemeanor to spread false reports about the finances or management thereof.

73. Misdemeanor to spread false reports about the finances or management thereof. Any person who maliciously and knowingly spreads false reports about the finances or management or activity of any cooperative corporation incorporated under or subject to this chapter or organized under a similar statute of another state, and operating in this state under due authority, shall be guilty of a misdemeanor and be subject to a fine of not less than one hundred dollars and not more than one thousand dollars for each such offense; and shall be liable to the corporation aggrieved in a civil suit in the penal sum of five hundred dollars for each such offense.



74 - Liability for damages for encouraging or permitting delivery of products in violation of marketing agreements.

74. Liability for damages for encouraging or permitting delivery of products in violation of marketing agreements. Any person, firm or corporation who solicits or persuades or aids or abets any member of any cooperative corporation incorporated under or subject to this chapter to breach his marketing contract with the corporation by accepting or receiving such member's products for sale, marketing, manufacturing or processing thereof contrary to the terms of any marketing agreement of which said person or any officer or manager of the said corporation has knowledge or notice, shall be liable in the penal sum of one hundred dollars for each contract, to the cooperative corporation aggrieved in a civil suit for damages; and such cooperative corporation shall be entitled to an injunction against such person, firm or corporation to prevent further breaches.



75 - Audit and annual report.

75. Audit and annual report. Immediately after the close of each fiscal year, every cooperative corporation shall cause an audit to be made of its operations for such fiscal year. A written report of the audit, including a statement of services rendered by the corporation, with total amount of business transacted, balance sheet, income and expenses shall be submitted to the annual meeting of the corporation and shall at all times be available for inspection by any member. Such audit shall be made by an experienced bookkeeper or accountant or firm of accountants not regularly employed by the corporation, provided that in the case of a cooperative corporation, the annual business of which amounts to less than one hundred thousand dollars, the audit may be made by an auditing committee of three members or stockholders of the corporation who shall not be directors, officers, or employees thereof. Any person violating or failing to comply with the provisions of this section shall be deemed guilty of a misdemeanor.



76 - Foreign corporations.

76. Foreign corporations. Any cooperative corporation organized as such under the laws of another state, or any foreign corporation of any type or kind which has as its purpose or among its purposes the cooperative rendering of mutual help and services to its members and which would, if it were to be formed currently under the laws of this state, be formed under this chapter, may, in furtherance of such purposes as are permitted by this chapter, do business, and make and enforce contracts, in this state upon compliance with all the applicable provisions of this chapter and of the laws applicable to foreign corporations desiring to do business in this state.



77 - Annual license fee.

77. Annual license fee. 1. Each cooperative corporation organized, with or without capital stock, for the purpose of cooperative marketing of agricultural products or for the purpose of making loans to its members producing agricultural products or for the purpose of purchasing food products for sale to its members, such a purchasing cooperative corporation having gross receipts from such sales of less than five hundred thousand dollars in a calendar year, shall pay to the commissioner of taxation and finance an annual fee of ten dollars, in lieu of all franchise or license or corporation taxes.

2. Each cooperative corporation organized without capital stock, with federal internal revenue code section 501(c)12 status, for the purpose of producing and/or distributing district heating and/or cooling service solely for the use of its members where: (a) the heating or cooling facility of such cooperative corporation is located in a city with a population of more than two hundred thousand and less than three hundred thousand and (b) either (i) at least thirty-five percent of such heating and/or cooling service as measured by relative thermal usage is distributed to and used by members which qualify as organizations described in paragraph one, two or four of subdivision (a) of section eleven hundred sixteen of the tax law, or which qualify as cooperative corporations organized without capital stock with federal internal revenue code section 501(c)12 status, or (ii) is a member of a cooperative corporation organized without capital stock which satisfies the requirements of clause (a) and item (i) of clause (b) of this subdivision shall pay to the commissioner of taxation and finance an annual fee of ten dollars, in lieu of all franchise, license or corporation taxes, or the tax imposed under section one hundred eighty-six-a of the tax law.

3. Such annual fee shall be paid for each calendar year on the fifteenth day of March next succeeding the close of such calendar year.






Article 5-A - (Cooperative Corporations) WORKER COOPERATIVE CORPORATIONS

80 - Legislative findings.

80. Legislative findings. The legislature hereby finds and declares that it is the policy of this state to promote the creation of worker cooperatives. Worker cooperatives provide a means by which enterprises may be democratically controlled and operated by their own workers. It is expected that such cooperative ownership will result in increased job satisfaction and increased productivity and will enable workers to receive the fullest economic benefits from their endeavors. It is also expected that the establishment of cooperatives under this article will result in the creation of new jobs in all economic sectors, will offer greater economic stability in the communities of this state and will discourage the movement of capital and jobs out of this state.



81 - Definitions.

81. Definitions. As used in this article the following words shall, unless the context clearly requires otherwise, have the following meanings:

1. "Worker cooperative," a corporation which has elected to be governed by the provisions of this article.

2. "Member," a natural person who has been accepted in and owns a membership share issued by a worker cooperative.

3. "Patronage", the amount of work performed as a member of a worker cooperative, measured in accordance with the certificate of incorporation and by-laws.

4. "Written notice of allocation", a written instrument which discloses to a member the stated dollar amount of such member's patronage allocation and the terms for payment of the amount by the worker cooperative.

5. "Paid-in capital", money or other property, exclusive of the membership fee, contributed by a member to a worker cooperative.



82 - Corporations organized under the business corporation law; election to be governed as worker cooperative.

82. Corporations organized under the business corporation law; election to be governed as worker cooperative. Any corporation organized under the business corporation law may elect to be governed as a worker cooperative under the provisions of this article, by so stating in its certificate of incorporation filed in accordance with article four of the business corporation law or amendments to its certificate of incorporation filed in accordance with article eight of the business corporation law.



83 - Status as profit-making corporation.

83. Status as profit-making corporation. Notwithstanding any inconsistent provisions of this chapter, no worker cooperative shall be classed as a non-profit or not-for-profit corporation.



84 - Applicability of the business corporation law.

84. Applicability of the business corporation law. 1. A corporation electing to be governed as a worker cooperative in accordance with section eighty-two of this article shall be governed by all provisions of the business corporation law, except as otherwise provided in this article.

2. Notwithstanding the provisions of paragraph (b) of subdivision (1) of section five of this chapter, the following sections of the business corporation law shall apply to worker cooperatives, except where otherwise provided in this article: section four hundred three, section five hundred five, paragraph (c) of section five hundred eighteen, paragraph (a) of section six hundred eight, paragraph (a) of section seven hundred three, section seven hundred four and paragraph (a) of section eight hundred three.

3. The following sections of the business corporation law shall not apply to membership shares in a worker cooperative as defined in section eighty-one of this article: section five hundred three, section five hundred four, section five hundred nine, paragraph (c) of section five hundred twelve, section six hundred twelve, section six hundred seventeen, section six hundred twenty-two, section six hundred twenty-three, section six hundred twenty-five and section six hundred twenty-eight.



85 - Applicability of the cooperative corporations law.

85. Applicability of the cooperative corporations law. Except where limited or excluded in this article, all provisions of this chapter shall apply to worker cooperatives. The following sections of the cooperative corporations law shall not apply to worker cooperatives: paragraph (e) of section three, section eleven, section twelve, section fifteen, section sixteen, section seventeen, section eighteen, section forty-six, section seventy, section seventy-one, section seventy-two, section seventy-four, section seventy-five, section seventy-six and section seventy-seven.



86 - Revocation of election.

86. Revocation of election. A worker cooperative may revoke its election under section eighty-two of this article by a vote of two-thirds of the members and through a certificate of amendment filed in accordance with article eight of the business corporation law.



87 - Corporate name.

87. Corporate name. A worker cooperative shall include the word "cooperative", "corporation", "incorporated" or "limited" in its corporate name, or an abbreviation of one of such words, notwithstanding inconsistent provisions in this chapter or in article three of the business corporation law.



88 - Members; membership shares; fees; rights and responsibilities.

88. Members; membership shares; fees; rights and responsibilities. 1. The certificate of incorporation or the by-laws shall establish qualifications and the method of acceptance and termination of members. Upon completion of his or her probationary period, all regular full-time or part-time employees shall be offered membership in the worker cooperative. Acceptance as a member in a worker cooperative shall be evidenced by a membership share, which shall be issued for a fee to be paid in such terms and conditions as are provided in the by-laws.

2. A worker cooperative shall issue a class of voting stock designated as "membership shares". Each member shall own only one such membership share, and only members may own such shares.

3. Notwithstanding section forty of this chapter acceptance as a member in a worker cooperative shall be evidenced by a membership share, which shall be issued for a fee to be paid in such terms and conditions as are provided in the by-laws.

4. The redemption price of membership shares may be determined by reference to internal capital accounts as defined in section ninety-two of this article, notwithstanding section six hundred twenty-three of the business corporation law.

5. The stockholders in a worker cooperative shall have all the rights and responsibilities of stockholders of a corporation formed under the provisions of the business corporation law, except as otherwise provided in this article and chapter.



89 - Voting shares; by-laws; amendment of certificate of incorporation.

89. Voting shares; by-laws; amendment of certificate of incorporation. 1. No capital stock other than membership shares shall be given voting power in a worker cooperative, except as otherwise provided in this article.

2. In accordance with section six hundred one of the business corporation law, the power to amend or repeal by-laws of a worker cooperative shall be in the members only, except to the extent the directors are authorized to amend or repeal the by-laws in accordance with said section six hundred one.

3. The provisions of article eight of the business corporation law shall be construed to limit voting on any amendment of the certificate of incorporation of a worker cooperative to the members, except that non-member stockholders shall participate in such voting in accordance with section eight hundred three of the business corporation law where a proposed amendment would adversely affect the rights of such non-member stockholders as provided in subparagraphs two and three of paragraph (a) and paragraph (b) of section eight hundred four of such law.



90 - Net retained proceeds or losses; distribution and payment.

90. Net retained proceeds or losses; distribution and payment. 1. The net retained proceeds or losses of a worker cooperative shall be apportioned and distributed at such times and in such manner as the certificate of incorporation or by-laws shall specify. Net retained proceeds declared as patronage allocations with respect to a period of time, and paid or credited to members, shall be apportioned among the members in accordance with the ratio which each member's patronage during the period involved bears to total patronage by all members during that period. As used in this article, "patronage" means the amount of work performed as a member of a worker cooperative, measured in accordance with the certificate of incorporation and by-laws.

2. The apportionment, distribution and payment of net retained proceeds required by subdivision one of this section may be in cash, credits, written notices of allocation, or capital stock issued by the worker cooperative.



91 - Directors; officers.

91. Directors; officers. 1. The by-laws of a worker cooperative shall provide for the election, terms, classifications, if any, and removal of directors and officers in accordance with the provisions of this chapter or the provisions of the business corporation law.

2. Non-members may serve as directors or officers of a worker cooperative but at no time shall there be a majority of non-member directors.

3. Notwithstanding section sixty-four of this chapter, non-members may serve as president and first vice-president of a worker cooperative.

4. Vacancies in director positions resulting from death, resignation or removal shall be filled by vote of the member directors.



92 - Internal capital accounts; recall or redemption of shares; interest; collective reserve account.

92. Internal capital accounts; recall or redemption of shares; interest; collective reserve account. 1. Any worker cooperative may establish through its certificate of incorporation or by-laws a system of internal capital accounts, to reflect the book value and to determine the redemption price of membership shares, capital stock and written notices of allocation. As used in this article, "written notice of allocation" means a written instrument which discloses to a member the stated dollar amount of such member's patronage allocation and the terms for payment of that amount by the worker cooperative.

2. The certificate of incorporation or by-laws of a worker cooperative may permit the periodic redemption of written notices of allocation and capital stock, and must provide for recall and redemption of the membership share upon termination of membership in the cooperative. No redemption shall be made if such redemption would result in the liability of any director or officer of the worker cooperative under section seven hundred nineteen and section seven hundred twenty of the business corporation law.

3. The certificate of incorporation or by-laws may provide for the worker cooperative to pay or credit interest on the balance in each member's internal capital account.

4. The certificate of incorporation or by-laws may authorize assignment of a portion of net retained proceeds and net losses to a collective reserve account. Net retained proceeds assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors.



93 - Internal capital account cooperatives.

93. Internal capital account cooperatives. 1. A worker cooperative may provide in its by-laws that it shall operate as an internal capital account cooperative. An internal account cooperative is a worker cooperative whose entire net book value is reflected in internal capital accounts, one for each member, and a collective reserve account, and in which no persons other than members own capital stock. In an internal capital account cooperative, each member shall have one and only one vote in any matter requiring voting by stockholders.

2. An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the member's internal capital account, and shall also record the apportionment of net retained proceeds or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses and net retained proceeds not allocated to individual members.

3. In an internal capital account cooperative, the balances in all the individual internal capital accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the worker cooperative.

4. Section six hundred twenty-three of the business corporation law shall not apply to an internal capital account cooperative.



94 - Conversion of membership shares and internal capital accounts upon revocation of election; consolidation or merger.

94. Conversion of membership shares and internal capital accounts upon revocation of election; consolidation or merger. When any worker cooperative revokes its election in accordance with section eighty-six of this article, an amendment of the certificate of incorporation shall provide for conversion of membership shares and internal capital accounts or their conversion to securities or other property in a manner consistent with the provisions of the business corporation law.






Article 6 - (Cooperative Corporations) AGRICULTURAL COOPERATIVE CORPORATION

110 - Declaration of policy.

110. Declaration of policy. It is the declared policy of this state to promote the effective production and merchandising of agricultural commodities by providing the means by which farmers may act together in manufacturing, processing, preparing for market, handling and/or marketing their farm products and by enabling farmers to act together in purchasing, testing, grading, processing, distributing and/or furnishing farm supplies and/or farm business services through cooperatives operated for the mutual benefit of the members thereof as producers and purchasers.



111 - Definitions.

111. Definitions. For the purposes of this article: (a) the term "agricultural cooperative" means a cooperative, either stock or non-stock, operated for the mutual benefit of the members in which (1) no member is allowed more than one vote because of the amount of stock or membership capital he or she may own therein, and (2) the cooperative does not pay dividends on stock or membership capital in excess of twelve per centum per annum, and (3) the cooperative does not deal in farm products, agricultural waste products or agricultural compost, farm supplies, farm business services and the capture of methane and other gases for the generation and use or sale of energy, as defined in section 1-103 of the energy law with or for non-members in an amount greater in value than the total amount of such business transacted by it with or for members.

Only persons engaged in the production of agricultural products, or cooperative corporations of such producers organized under the laws of this or any other state, shall be eligible for membership in any agricultural marketing or purchasing corporation formed or operated under the provisions of this article. The terms and conditions of membership shall be prescribed in the by-laws. The board of directors shall be chosen at the time and place and for terms fixed by the by-laws, but at least one-fourth of the directors must be elected annually.

The by-laws may provide for their amendment by the board of directors; but any amendment adopted by the board which affects the preferential rights or obligations of the members or stockholders shall be reported to the next annual meeting of the corporation, and if not affirmatively approved thereat shall cease to be in effect. Such by-laws reported to the annual meeting may be adopted, repealed or amended on the affirmative vote of two-thirds of the members, stockholders or delegates voting thereon at a meeting held after due written notice setting forth the proposed action and the purpose of the meeting.

(b) The term "agricultural products" shall mean horticultural, viticultural, dairy, livestock, poultry, bee and any other farm products.

(c) The terms "feed", "food", and "food products" mean any substance, capable of human, animal or poultry consumption, whether simple, mixed or compound, and all substances or ingredients added to food for such purpose.

(d) The term "agricultural waste products" means livestock manure and crop residues.

(e) The term "agricultural compost" means organic waste derived principally from farm operations and which has been subjected to aerobic, thermophilic decomposition to produce a stable, humus-like material.



112 - Incorporation.

112. Incorporation. Five or more producers of agricultural products may form a cooperative agricultural corporation with or without capital stock, under this article. If the principal activities of such a corporation are connected with the marketing, processing, manufacture, sale or other dispositions of agricultural products, agricultural waste product, or agricultural compost including the capture of methane and other gases for the generation and use or sale of energy, as defined in section 1-103 of the energy law, it may be termed a cooperative marketing corporation and incorporated as such. If its principal activities relate to the purchase of supplies for producers of agricultural products, it may be termed a cooperative purchasing association and incorporated as such, but in either case such a corporation may engage in both such lines of activity. Nothing in this section or article shall be deemed to prohibit the incorporation of a cooperative corporation under article two of this chapter or affect the existing powers of any existing cooperative corporation not within section one hundred eleven of this article.



113 - Reserves.

113. Reserves. In addition to reserves for depreciation, depletion, obsolescence and bad debts, agricultural cooperatives shall create and maintain minimum general purpose reserves. Such reserves shall be set aside periodically until or unless they total an aggregate minimum amount computed in accordance with one of the following optional methods.

The aggregate minimum amount of such general purpose reserve shall be computed and equal either (1) at least two per centum of the average annual gross receipts of the preceding five years to be accumulated at a rate of not less than two-fifths of one per centum of the gross receipts per annum or such part thereof as may be necessary to establish and maintain such reserves, or (2) at least the total amount of paid up capital stock or membership capital contributed to the corporation accumulated at a rate of not less than ten per centum of the net margins in each year or such part thereof as may be necessary to establish and to maintain such reserve, or (3) at least an amount necessary to establish a sixty per centum net worth wherein the paid in capital and surplus (including the general purpose reserve) shall equal sixty per centum of the total assets of the cooperative. Such a reserve shall be accumulated at a rate of not less than ten per centum of the net margins in each year or such part thereof as may be necessary to establish and to maintain such reserves.

The general purpose reserve created, accumulated and maintained in accordance with this article six shall be deemed to be a required statutory reserve for each agricultural cooperative as defined in this article.






Article 7 - (Cooperative Corporations) PROVISIONS AS TO CREDIT AND AGENCY CORPORATIONS

120 - Organization.

120. Organization. A cooperative corporation may be organized as an agency, subsidiary or holding corporation to assist, further and finance other cooperative corporations in their corporate purposes and activities. A credit corporation may be organized solely for the purpose of acting as an agency to enable cooperative corporations, organized or operating under this chapter and the members or stockholders thereof, to obtain loans from the federal intermediate credit bank under and pursuant to an act of congress approved March fourth, nineteen hundred and twenty-three, known as the agricultural credits act of nineteen hundred and twenty-three, same being chapter eight of title twelve of the code of laws of the United States as adopted by congress June thirtieth, nineteen hundred and twenty-six, and amendments thereto. A credit corporation may also be organized by a cooperative corporation for the purpose of financing the ordinary crop operations of the members of such cooperative corporation, through funds obtained by loans from any sources or through the issue and sale of common or preferred stock, bonds, debentures or other obligations of the credit corporation, and the payment of such loans or obligations may be guaranteed by the cooperative corporation whose members are being so financed.



121 - Special powers.

121. Special powers. Any credit corporation organized under this chapter may make loans to members of a cooperative corporation owning in whole or in part the stock of the credit corporation; and no loans shall be otherwise made. No loans shall be made for more than ten years; nor for other than the agricultural, dairy, or horticultural purposes of the borrower. In all cases, there shall be a written statement by the borrower in the note, collateral agreement or signed application to the effect that the loan will be used only for such purposes; and such statement may be relied upon by the credit corporation. The credit corporation may discount or pledge such note with a federal intermediate credit bank, or other banks or banking institutions, with its guaranty or endorsement, if required.

A credit corporation may invest its capital funds in bonds or obligations of the United States or of any state or municipality, or such other bonds as are authorized for investment by a savings bank or in federal intermediate credit bank obligations, and may deposit or hypothecate such securities with a federal intermediate credit bank, or other banks or banking institutions, as security for notes discounted by it.



122 - Purchase of stock, assets or business of other corporations.

122. Purchase of stock, assets or business of other corporations. An agency corporation organized under this article may purchase stock or property or any interest in any property of any person, firm, corporation or association, and may discharge the obligations so incurred wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal the fair market value of the stock or interest so purchased as determined by the board of directors.

A corporation organized under the provisions of this article shall have the right to hold, own and exercise all rights of ownership in, and to sell, transfer or pledge, shares of capital stock or bonds of any other corporation engaged in any related activity including, but not as a limitation, the warehousing, handling or marketing, in whole or in part, of any of the products handled by the corporation.



123 - Credit and agency corporations; ownership of voting common stock; directors.

123. Credit and agency corporations; ownership of voting common stock; directors. All the voting common stock of a cooperative credit or agency corporation must be owned by one or more cooperative corporations organized or operating under the provisions of this chapter. The directors must be members or stockholders of one or more of the cooperative corporations which own the voting common stock.






Article 8 - (Cooperative Corporations) REPEALS AND SAVINGS CLAUSES

130 - Constitutionality.

130. Constitutionality. If any portion of this chapter shall be declared unconstitutional for any reason, the remaining portions shall not be affected thereby.



131 - Laws repealed.

131. Laws repealed. Chapter two hundred and thirty-one of the laws of nineteen hundred and twenty-six, entitled "An act relating to cooperative corporations, constituting chapter seventy-seven of the consolidated laws," and all acts amendatory thereof, are hereby repealed.



132 - Existing actions.

132. Existing actions. Any action or proceeding begun before this chapter takes effect, under or pursuant to any section, article or act repealed by this chapter, may be conducted and completed in the manner provided thereby.



133 - Existing cooperative corporations or associations.

133. Existing cooperative corporations or associations. A cooperative corporation or association heretofore formed under or subject to a law repealed by this chapter or under article three of the business corporations law heretofore repealed, shall continue under and be subject to the provisions of this chapter as if incorporated hereunder; but all rights of property and by contract, which accrued before this chapter took effect, shall continue to be governed by the law under which such rights accrued. Also it may continue to use existing name, type of operations, by-laws, forms of marketing contracts, methods of financing and requirements as to reserves in so far as valid under prior laws unless expressly contrary to the provisions of this chapter.



134 - When to take effect.

134. When to take effect. This act shall take effect immediately.









COR - Correction

Article 1 - (Correction) SHORT TITLE; DEFINITIONS

1 - Short title.

1. Short title. This chapter shall be known as the "Correction Law."



2 - Definitions.

2. Definitions. When used in this chapter, unless otherwise expressly stated or the context or subject matter otherwise requires, the following terms have the following meanings:

1. "Department" means the state department of corrections and community supervision;

2. "Commissioner" means the state commissioner of corrections and community supervision;

3. "Commission" means the state commission of correction;

4. (a) "Correctional facility". Any place operated by the department and designated by the commissioner as a place for the confinement of persons under sentence of imprisonment or persons committed for failure to pay a fine. Except as provided in paragraph (b) of this subdivision, whenever reference has been or hereafter will be made in any statute, judgment, sentence, commitment, court order or otherwise to a state prison, state reformatory, reception center, diagnostic center or other institution or facility in the department, such reference shall be deemed to mean "correctional facility".

(b) The term "correctional facility" shall not, however, be deemed to mean or to include any place operated by the department for the care and confinement of persons who have been found to be mentally defective or mentally ill by a court and who are confined in such place pursuant to an order of a court based upon such finding.

(c) Whenever the term "institution" is used in this chapter or elsewhere in such context as to mean an institution in the department, such term shall be deemed to include correctional facilities and any other place operated by the department as a place for the confinement of persons.

5. "Reception center". A correctional facility for reception, classification and program-planning for purposes of confinement, treatment and transfer.

6. "Residential treatment facility". A correctional facility consisting of a community based residence in or near a community where employment, educational and training opportunities are readily available for persons who are on parole or conditional release and for persons who are or who will soon be eligible for release on parole who intend to reside in or near that community when released.

7. "Detention center". A correctional facility for the temporary detention of persons taken into custody upon violation of parole or upon violation of a condition of release, or of persons being transferred from other correctional facilities, or of persons who are assigned to other correctional facilities for confinement but whose presence is required in court or for some other purpose at a location that is distant from the institution of confinement.

8. "Correctional Camp". A correctional facility consisting of a camp maintained for the purpose of including conservation work in the program of inmates.

9. "Diagnostic and treatment center". A correctional facility operated for the purpose of providing intensive physical, mental and sociological diagnostic and treatment services including pre-parole diagnostic evaluation, where requested by the board of parole, and scientific study of the social and mental aspects of the causes of crime.

10. "General confinement facility". A correctional facility for confinement and treatment of persons under institutional programs oriented to education, vocational training and industry.

11. "Work release facility". A facility designated by the commissioner as an institution that may conduct a work release program.

12. "Superintendent". The chief administrative officer of a correctional facility. Whenever the term "warden" appears in this chapter in such context as to mean an officer of a state correctional facility, such reference shall be deemed to mean "superintendent".

13. "Infant" or "minor" means a person who has not attained the age of eighteen years.

* 14. "Community treatment facility." A residential chemical dependence facility approved as provided in section 32.01 of the mental hygiene law or pursuant to section 32.31 of such law used exclusively to provide substance abuse treatment services to persons eligible pursuant to section seventy-two-a of this chapter and who are otherwise eligible for temporary release pursuant to subdivision two of section eight hundred fifty-one of this chapter. These facilities shall be separate and distinct so as not to replace existing substance abuse treatment services.

* NB Expires September 1, 2017

15. "Shock incarceration correctional facility". A correctional facility designated by the commissioner as an institution that may conduct a shock incarceration program.

16. (a) "Local correctional facility." Any place operated by a county or the city of New York as a place for the confinement of persons duly committed to secure their attendance as witnesses in any criminal case, charged with crime and committed for trial or examination, awaiting the availability of a court, duly committed for any contempt or upon civil process, convicted of any offense and sentenced to imprisonment therein or awaiting transportation under sentence to imprisonment in a correctional facility, or pursuant to any other applicable provisions of law.

(b) Whenever the term "jail", "penitentiary" or "workhouse" is used in this chapter, such term shall be deemed to mean local correctional facility.

(c) Whenever the term "sheriff" is used in this chapter, such term shall be deemed to include the warden, superintendent, or other person in charge of a local correctional facility.

17. "Alcohol and substance abuse treatment facility." A correctional facility designed to house medium security inmates as defined by department rules and regulations and operated for the purpose of providing intensive alcohol and substance abuse treatment services. Such services shall ensure comprehensive treatment for alcoholism and substance abuse to inmates who have been identified by the commissioner or his or her designee as having had or presently having a history of alcoholism or substance abuse. Such services shall be provided in the facility in accordance with minimum standards promulgated by the department after consultation with the division of alcoholism and alcohol abuse and the division of substance abuse services.

* 18. "Alcohol and substance abuse treatment correctional annex." A medium security correctional facility consisting of one or more residential dormitories, which provide intensive alcohol and substance abuse treatment services to inmates who: (i) are otherwise eligible for temporary release, or (ii) stand convicted of a felony defined in article two hundred twenty or two hundred twenty-one of the penal law, and are within six months of being an eligible inmate as that term is defined in subdivision two of section eight hundred fifty-one of this chapter including such inmates who are participating in such program pursuant to subdivision six of section 60.04 of the penal law. Notwithstanding the foregoing provisions of this subdivision, any inmate to be enrolled in this program pursuant to subdivision six of section 60.04 of the penal law shall be governed by the same rules and regulations promulgated by the department, including without limitation those rules and regulations establishing requirements for completion and those rules and regulations governing discipline and removal from the program. No such period of court ordered corrections based drug abuse treatment pursuant to this subdivision shall be required to extend beyond the defendant's conditional release date. Such treatment services may be provided by one or more outside service providers pursuant to contractual agreements with the department, provided, however, that any such provider shall be required to continue to provide, either directly or through formal or informal agreement with other providers, alcohol and substance abuse treatment services to inmates who have successfully participated in such provider's incarcerative treatment services and who have been presumptively released, paroled, conditionally released or released to post release supervision under the supervision of the department and who are, as a condition of such release, required to participate in alcohol or substance abuse treatment. Such incarcerative services shall be provided in the facility in accordance with minimum standards promulgated by the department after consultation with the office of alcoholism and substance abuse services. Such services to parolees shall be provided in accordance with standards promulgated by the department after consultation with the office of alcoholism and substance abuse services. Notwithstanding any other provision of law, any person who has successfully completed no less than six months of intensive alcohol and substance abuse treatment services in one of the department's eight designated alcohol and substance abuse treatment correctional annexes having a combined total capacity of two thousand five hundred fifty beds may be transferred to a program operated by or at a residential treatment facility, provided however, that a person under a determinate sentence as a second felony drug offender for a class B felony offense defined in article two hundred twenty of the penal law, who was sentenced pursuant to section 70.70 of such law, shall not be eligible to be transferred to a program operated at a residential treatment facility until the time served under imprisonment for his or her determinate sentence, including any jail time credited pursuant to subdivision three of section 70.30 of the penal law, shall be at least nine months. The commissioner shall report annually to the temporary president of the senate and the speaker of the assembly commencing January first, two thousand twelve the number of inmates received by the department during the reporting period who are subject to a sentence which includes enrollment in substance abuse treatment in accordance with subdivision six of section 60.04 of the penal law, the number of such inmates who are not placed in such treatment program and the reasons for such occurrences.

* NB Effective until September 1, 2017

* 18. "Alcohol and substance abuse treatment correctional annex." A medium security correctional facility consisting of one or more residential dormitories which provide intensive alcohol and substance abuse treatment services to inmates who: (i) are otherwise eligible for temporary release, or (ii) stand convicted of a felony defined in article two hundred twenty or two hundred twenty-one of the penal law, and are within six months of being an eligible inmate as that term is defined in subdivision two of section eight hundred fifty-one of this chapter including such inmates who are participating in such program pursuant to subdivision six of section 60.04 of the penal law. Notwithstanding the foregoing provisions of this subdivision, any inmate to be enrolled in this program pursuant to subdivision six of section 60.04 of the penal law shall be governed by the same rules and regulations promulgated by the department, including without limitation those rules and regulations establishing requirements for completion and those rules and regulations governing discipline and removal from the program. No such period of court ordered corrections based drug abuse treatment pursuant to this subdivision shall be required to extend beyond the defendant's conditional release date. Such treatment services may be provided by one or more outside service providers pursuant to contractual agreements with the department, provided, however, that any such provider shall be required to continue to provide, either directly or through formal or informal agreement with other providers, alcohol and substance abuse treatment services to inmates who have successfully participated in such provider's incarcerative treatment services and who have been presumptively released, paroled, conditionally released or released to post release supervision under the supervision of the department and who are, as a condition of such release, required to participate in alcohol or substance abuse treatment. Such incarcerative services shall be provided in the facility in accordance with minimum standards promulgated by the department after consultation with the office of alcoholism and substance abuse services. Such services to parolees shall be provided in accordance with standards promulgated by the department after consultation with the office of alcoholism and substance abuse services. The commissioner shall report annually to the majority leader of the senate and the speaker of the assembly commencing January first, two thousand twelve the number of inmates received by the department during the reporting period who are subject to a sentence which includes enrollment in substance abuse treatment in accordance with subdivision six of section 60.04 of the penal law, the number of such inmates who are not placed in such treatment program and the reasons for such occurrences.

* NB Effective September 1, 2017

19. "Vocational and skills training facility" means a correctional facility designated by the commissioner to provide a vocational and skills training program ("VAST") to inmates who need such service before they participate in a work release program. The VAST facility shall provide intensive assessment, counseling, job search assistance and where appropriate academic and vocational instruction to program participants. Such assistance may include an assessment of any inmate's education attainment level and skills aptitudes; career counseling and exploration; the development of a comprehensive instructional plan including identification of educational and training needs that may extend beyond the date of entry into work release; instructional programs including GED preparation or post-secondary instruction as appropriate; occupational skills training; life skills training; employment readiness including workplace behavior; and job search assistance. The department and the department of labor shall jointly develop activities providing career counseling, job search assistance, and job placement services for participants. Nothing contained in this section shall be deemed to modify the eligibility requirements provided by law applicable to inmates participating in a work release program.

20. "Drug treatment campus" means a facility operated by the department to provide a program of intensive drug treatment services for individuals sentenced to parole supervision sentences pursuant to section 410.91 of the criminal procedure law or for certain parole violators. All such treatment services shall be provided by, or with the approval of and pursuant to a plan developed in conjunction with, the office of alcoholism and substance abuse services, and which plan shall include but not be limited to provision for an appropriate continuum of care that includes a needs assessment and treatment services for individuals while at this facility and upon discharge from such facility, including an enhanced aftercare program. Notwithstanding the foregoing, in the event that a person sentenced to parole supervision pursuant to section 410.91 of the criminal procedure law requires a degree of medical care or mental health care that cannot be provided at a drug treatment campus, the department, in writing, shall notify the person, provide a proposal describing a proposed alternative-to-the-drug-treatment-campus program, and notify him or her that he or she may object in writing to placement in such alternative-to-the-drug-treatment-campus program. If the person objects in writing to placement in such alternative-to-the-drug-treatment-campus program, the department shall notify the sentencing court, provide such proposal to the court, and arrange for the person's prompt appearance before the court. The court shall provide the proposal and notice of a court appearance to the prosecutor, the person and the appropriate defense attorney. After considering the proposal and any submissions by the parties, and after a reasonable opportunity for the prosecutor, the person and counsel to be heard, the court may modify its sentencing order accordingly, notwithstanding the provisions of section 430.10 of the criminal procedure law. A person who successfully completes an alternative-to-the-drug-treatment-campus program within the department shall be treated in the same manner as a person who has successfully completed the drug treatment campus program, as set forth herein and in section 410.91 of the criminal procedure law.

21. "Residential mental health treatment unit" means housing for inmates with serious mental illness that is operated jointly by the department and the office of mental health and is therapeutic in nature. Such units shall not be operated as disciplinary housing units, and decisions about treatment and conditions of confinement shall be made based upon a clinical assessment of the therapeutic needs of the inmate and maintenance of adequate safety and security on the unit. Such units shall include, but not be limited to, the residential mental health unit model, the behavioral health unit model, the intermediate care program and the intensive intermediate care program. The models shall be defined in regulations promulgated by the department in consultation with the commissioner of mental health consistent with this subdivision and section four hundred one of this chapter. Inmates placed in a residential mental health treatment unit shall be offered at least four hours a day of structured out-of-cell therapeutic programming and/or mental health treatment, except on weekends or holidays, in addition to exercise, and may be provided with additional out-of-cell activities as are consistent with their mental health needs; provided, however, that the department may maintain no more than thirty-eight behavioral health unit beds in which the number of hours of out-of-cell structured therapeutic programming and/or mental health treatment offered to inmates on a daily basis, except on weekends or holidays, may be limited to only two hours. Out-of-cell therapeutic programming and/or mental health treatment need not be provided to an inmate for a brief orientation period following his or her arrival at a residential mental health treatment unit. The length of such orientation period shall be determined by a mental health clinician but in no event shall be longer than five business days.

22. "Mental health clinician" means a psychiatrist, psychologist, social worker or nurse practitioner who is licensed by the department of education and employed by the office of mental health.

23. "Segregated confinement" means the disciplinary confinement of an inmate in a special housing unit or in a separate keeplock housing unit. Special housing units and separate keeplock units are housing units that consist of cells grouped so as to provide separation from the general population, and may be used to house inmates confined pursuant to the disciplinary procedures described in regulations.

24. "Joint case management committee" means a committee composed of staff from the department and the office of mental health. Such a committee shall be established at each level one and level two facility. Each committee shall consist of at least two clinical staff of the office of mental health and two officials of the department. The purpose of such committee shall be to review, monitor and coordinate the behavior and treatment plan of any inmate who is placed in segregated confinement or a residential mental health treatment unit and who is receiving services from the office of mental health.

25. "Joint central office review committee" means a committee comprised of central office personnel from the department and the office of mental health as designated by the respective commissioners.

26. "Treatment team" means a team consisting of an equal number of individuals from the department and the office of mental health who are assigned to a residential mental health treatment unit and who will review and determine each inmate's appropriateness for movement through the various program phases, when applicable. The treatment team shall also review, monitor and coordinate the treatment plans for all inmate participants.

27. "Level one facility" means a correctional facility at which staff from the office of mental health are assigned on a full-time basis and able to provide treatment to inmates with a major mental disorder. The array of available specialized services include: residential crisis treatment, residential day treatment, medication monitoring by psychiatric nursing staff, and potential commitment to the central New York Psychiatric Center.

28. "Level two facility" means a correctional facility at which staff from the office of mental health are assigned on a full-time basis and able to provide treatment to inmates with a major mental disorder, but such disorder is not as acute as that of inmates who require placement at a level one facility.

29. "Level three facility" means a correctional facility at which staff from the office of mental health are assigned on a part-time basis and able to provide treatment and medication to inmates who either have a moderate mental disorder, or who are in remission from a disorder, and who are determined by staff of the office of mental health to be able to function adequately in the facility with such level of staffing.

30. "Level four facility" means a correctional facility at which staff from the office of mental health are assigned on a part-time basis and able to provide treatment to inmates who may require limited intervention, excluding psychiatric medications.

31. "Community supervision" means the supervision of individuals released into the community on temporary release, presumptive release, parole, conditional release, post release supervision or medical parole.






Article 2 - (Correction) DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION

5 - Department of corrections and community supervision; commissioner.

5. Department of corrections and community supervision; commissioner. 1. There shall be in the state government a department of corrections and community supervision. The head of the department shall be the commissioner of corrections and community supervision, who shall be appointed by the governor, by and with the advice and consent of the senate, and hold office at the pleasure of the governor by whom he was appointed and until his successor is appointed and has qualified.

2. The commissioner of corrections and community supervision shall be the chief executive officer of the department.

3. The principal office of the department of corrections and community supervision shall be in the county of Albany.

4. The commissioner is hereby authorized and empowered to convert the sentence of a person serving an indeterminate sentence of imprisonment, except a person serving a sentence with a maximum term of life imprisonment, to a determinate sentence of imprisonment equal to two-thirds of the maximum or aggregate maximum term imposed where such conversion is necessary to make such person eligible for transfer either to federal custody or to foreign countries under treaties that provide for the voluntary transfer of such persons on the execution of penal sentences entered into by the government of the United States with foreign countries.

5. The commissioner upon request, may in his or her discretion, authorize the purchase and presentation of a flag of the state of New York to the person designated to dispose of the remains of a deceased correction officer or parole officer.

6. The commissioner shall have the discretion to enter into agreements with the commissioner of mental health for the provision of security services relating to article ten of the mental hygiene law.



7 - Organization of department of corrections and community supervision; officers and employees; delegation by commissioner.

7. Organization of department of corrections and community supervision; officers and employees; delegation by commissioner. 1. The commissioner of corrections and community supervision may, from time to time, create, abolish, transfer and consolidate divisions, bureaus and other units within the department not expressly established by law as he or she may determine necessary for the efficient operation of the department, subject to the approval of the director of the budget.

2. The commissioner of corrections and community supervision may appoint such deputies, directors, assistants and other officers and employees as may be needed for the performance of his or her duties and may prescribe their powers and duties and fix their compensation within the amounts appropriated therefor.

3. The commissioner may by order filed in the department of corrections and community supervision delegate any of his or her powers to or direct any of his or her duties to be performed by a deputy commissioner or a head of a division or bureau of such department.

4. The commissioner shall not appoint any person as a correction officer or parole officer, unless such person has attained his twenty-first birthday.



8 - Testing of certain applicants for employment.

* 8. Testing of certain applicants for employment. 1. Any applicant for employment with the department as a correction officer at a facility of the department, shall be tested in accordance with the requirements of this section.

2. The department is hereby authorized to conduct, or to enter into agreements necessary for conducting tests for psychological screening of applicants covered by this section. Any such tests shall consist of at least three independent psychological instruments and shall meet the level of the art for psychological instruments to be used in a validation study developed for selection of such applicants. Such psychological instruments shall be used in testing and selection of applicants for positions referred to in subdivision one of this section. Persons who have been determined by a psychologist licensed under the laws of this state as suffering from psychotic disorders, serious character disorders, or other disorders which could hinder performance on the job may be deemed ineligible for appointment; provided, however, that other components of the employee selection process may be taken into consideration in reaching the determination as to whether a candidate is deemed eligible or ineligible for certification to a list of eligible candidates. The department's testing program shall include a component consisting of criteria related validity studies or other validity studies acceptable under relevant federal law governing equal employment.

3. The commissioner or his or her designee shall advise those candidates who have been deemed ineligible for appointment through psychological screening and shall notify such persons of their right to appeal their disqualification. A person so deemed may apply to the commissioner for a review of the findings within thirty days of the date of notification. The commissioner shall refer the matter to an independent advisory board to review any recommendation. A copy of the advisory board's recommendations shall be promptly forwarded to the parties and to the commissioner. If the advisory board's recommendation is rejected by the commissioner, wholly or in part, the commissioner shall state his or her reasons for such rejection in writing.

4. The advisory board shall consist of three members who shall be selected by the president of the civil service commission. The membership of the board shall consist of: A psychologist and a psychiatrist, both of whom shall be licensed under the laws of this state, and a third member who shall be a representative of the department of civil service. The department of civil service shall maintain a list of alternate board members comprised of psychologists and psychiatrists, licensed under the laws of this state, and representatives nominated by the president of the civil service commission, who shall sit on the advisory board in the event a designated member is unable to serve, provided, however, that at all times the advisory board must be comprised of a psychiatrist, a psychologist and a representative of the department of civil service. Each of the members of the advisory board and their alternates so selected shall serve at the pleasure of the president of the civil service commission. Each of the members and alternates so selected shall be reimbursed for services and actual costs at a per diem rate not to exceed nine hundred dollars for the psychiatrist, seven hundred dollars for the psychologist and six hundred dollars for the representative of the civil service department; provided, however, that if any member of or alternate to the advisory board is an employee of the state of New York, then such representative shall only receive reimbursement for actual costs incurred.

5. The commissioner or his or her designee shall advise the department of civil service of those persons who have been determined under this section as being eligible for appointment from any list of eligible candidates.

6. Notwithstanding any other provision of law, the results of the tests administered pursuant to this section shall be used solely for the qualification of a candidate for correction officer and the validation of the psychological instruments utilized. For all other purposes, the results of the examination shall be confidential and the records sealed by the department of corrections and community supervision, and not be available to any other agency or person except by authorization of the applicant or, upon written notice by order of a court of this state or the United States.

7. Prior to March first of each year, the commissioner of the department of corrections and community supervision will report to the governor, president of the senate and speaker of the assembly on the conduct of the psychological testing program and the results of such program in improving the quality of correction officer candidates.

* NB Expires September 1, 2017



9 - Access to inmate information via the internet.

9. Access to inmate information via the internet. Notwithstanding any provision of law to the contrary, any information relating to the conviction of a person, except for a person convicted of an offense that would make such person ineligible for merit time under section eight hundred three of this chapter or an offense for which registration as a sex offender is required as set forth in subdivision two or three of section one hundred sixty-eight-a of this chapter, that is posted on a website maintained by or for the department, under article six of the public officers law, may be posted on such website for a period not to exceed five years after the expiration of such person's sentence of imprisonment and any period of parole or post-release supervision; provided, however, that in the case of a person who has been committed to the department on more than one occasion, the department may post conviction information relating to any prior commitment on such website for a period not to exceed five years after the expiration of such person's sentence of imprisonment and any period of parole or post-release supervision arising from the most recent commitment to the department.



10 - Parole officers.

10. Parole officers. 1. Employees in the department who perform the duties of supervising inmates released on community supervision shall be parole officers.

2. No person shall be eligible for the position of parole officer who is under twenty-one years of age or who does not possess a baccalaureate degree conferred by a post-secondary institution accredited by an accrediting agency recognized by the United States office of education, or who is not fit physically, mentally and morally. Parole officer selection shall be based on definite qualifications as to character, ability and training with an emphasis on capacity and ability to provide a balanced approach to influencing human behavior and to use judgment in the enforcement of the rules and regulations of community supervision. Parole officers shall be persons likely to exercise a strong and helpful influence upon persons placed under their supervision while retaining the goal of protecting society.

3. The commissioner, acting in cooperation with the civil service commission, shall establish standards, preliminary requisites and requisites to govern the selection and appointment of parole officers.

* 3-a. In order to best effectuate the provisions of subdivision two of this section the commissioner shall, pursuant to subdivision one of section seventy of the civil service law, transfer any employee who held the position of facility parole officer I or facility parole officer II on January first, two thousand twelve and who wishes to accept such transfer, to fill any open position in the parole officer or senior parole officer title. The provisions of this subdivision shall apply to facility parole officer I or facility parole officer II employees for the period that the certificate attesting to satisfactory completion of the training requirements for peace officer eligibility awarded to such employee remains valid pursuant to the provisions of subdivision six of section 2.30 of the criminal procedure law. In no instance shall the department appoint a newly hired employee to a parole officer or senior parole officer position where an employee, eligible under this subdivision, is willing and able to transfer to such position. An employee transferred under this subdivision shall in no instance displace an incumbent employee in the parole officer or senior parole officer title or a person who is on a preferred list or reemployment roster for the position of parole officer or senior parole officer pursuant to section eighty-one or eighty-one-a of the civil service law.

* NB Repealed December 31, 2015

4. A parole or warrant officer, in performing or in attempting to perform an arrest pursuant to and in conformance with the provisions of article one hundred forty of the criminal procedure law, shall be deemed to have performed such actions, relating to such arrest, in the course of employment in the department for purposes of disability or death from any injuries arising therefrom. The provisions of this subdivision shall apply whether or not such parole or warrant officer was on duty for the department at the time of performing such actions or performed such actions outside of his or her regular or usual duties within the department.



15-B - Education.

15-b. Education. The present director of vocational education shall be the director of education with the powers and duties of the director of education and hereafter shall be appointed by the commissioner. The director of education, at any time appointed, shall be a person whose education, training and experience shall cover fields of penology and of professional education. The educational qualifications shall include the satisfactory completion of three years of graduate work in education, penology, and allied fields. The head of the division of education shall have the direct supervision of all educational work in the department of corrections and community supervision and shall have full authority to visit and inspect all institutions of the department to observe, study, organize, and develop the educational activities of such institutions in harmony with the general educational program of the department. He or she shall be responsible to the commissioner and deputy commissioner designated by the commissioner.



15-C - Enacted without section heading.

15-c. The commissioner, with the approval of the governor, may accept as agent of the state any grant, including federal grants, or any gift for any of the purposes of this article. Any moneys so received may be expended by the department to develop and promote programs for the study and treatment of crime and delinquency, education and training of inmates, staff improvement, research and evaluation, improvement of facilities, or any other lawful purpose, subject to the same limitations as to approval of expenditures and audit as are prescribed for state moneys appropriated for the purpose of this article.



16 - Expense of autopsy; state charge.

* 16. Expense of autopsy; state charge. The reasonable expense of any inquiry, autopsy, examination or report prepared thereon conducted by a coroner, coroner's physician or medical examiner as required by law with respect to any death occurring to an inmate of an institution operated by the department shall, to the extent not otherwise reimbursed by the state, be a state charge. Reimbursement of such expense shall be made on vouchers submitted annually and certified by the chief fiscal officer of the county or city as the case may be on the audit and warrant of the comptroller.

* NB Effective until March 28, 2017

* 16. Expense of autopsy; state charge. 1. The reasonable expense of any inquiry, autopsy, examination or report prepared thereon conducted by a coroner, coroner's physician or medical examiner as required by law with respect to any death occurring to an inmate of an institution operated by the department shall, to the extent not otherwise reimbursed by the state, be a state charge. Reimbursement of such expense shall be made on vouchers submitted annually and certified by the chief fiscal officer of the county or city as the case may be on the audit and warrant of the comptroller.

2. The department shall acquire a preliminary or final death certificate for such inmate from a coroner, coroner's physician or medical examiner and forward such original death certificate to the next of kin.

* NB Effective March 28, 2017



18 - Superintendents of correctional facilities.

18. Superintendents of correctional facilities. 1. Each correctional facility shall have a superintendent who shall be appointed by the commissioner. Each such superintendent shall be in the non-competitive-confidential class but shall be appointed from employees of the department who have at least three years of experience in correctional work in the department and (i) who have a permanent civil service appointment of salary grade twenty-seven or higher or who have a salary equivalent to a salary grade of twenty-seven or higher for correctional facilities with an inmate population capacity of four hundred or more inmates, or (ii) who have a permanent civil service appointment of salary grade twenty-three or higher or who have a salary equivalent to a salary grade of twenty-three or higher for correctional facilities with an inmate population capacity of fewer than four hundred inmates; provided that for correctional facilities of either capacity, the employee shall be appointed superintendent at the hiring rate set forth in section nineteen of this article or such other rate as may be appropriate, subject to the approval of the director of the budget; provided that in no event shall the salary upon appointment exceed the job rate. Such superintendents shall serve at the pleasure of the commissioner and shall have such other qualifications as may be prescribed by the commissioner, based on differences in duties, levels of responsibility, size and character of the correctional facility, knowledge, skills and abilities required, and other factors affecting the position.

2. Subject to the rules and statutory powers of the commissioner, or rules approved by him or her, the superintendent of a correctional facility shall have the supervision and management thereof.

3. Subject to the direction of the commissioner, and of the deputy and assistant commissioners in their respective fields of supervision, the superintendent of a correctional facility shall direct the work and define the duties of all officers and subordinates of the facility.



19 - Salary and emoluments of superintendents.

19. Salary and emoluments of superintendents. 1. This section shall apply to each superintendent of a correctional facility appointed on or after August ninth, nineteen hundred seventy-five and any superintendent heretofore appointed who elects to be covered by the provisions thereof by filing such election with the commissioner.

a. The salary schedule for superintendents of a correctional facility with an inmate population capacity of four hundred or more inmates shall be as follows: Effective April first, two thousand eleven:

Hiring Rate Job Rate

$105,913 $144,535 Effective April first, two thousand fourteen:

Hiring Rate Job Rate

$108,031 $147,426 Effective April first, two thousand fifteen:

Hiring Rate Job Rate

$110,192 $150,375 Effective July first, two thousand fifteen:

Hiring Rate Job Rate

$112,396 $153,383 Effective April first, two thousand sixteen:

Hiring Rate Job Rate

$114,644 $156,451 Effective April first, two thousand seventeen:

Hiring Rate Job Rate

$116,937 $159,580 Effective April first, two thousand eighteen:

Hiring Rate Job Rate

$118,106 $161,176

b. The salary schedule for superintendents of correctional facilities with an inmate population capacity of fewer than four hundred inmates shall be as follows: Effective April first, two thousand eleven:

Hiring Rate Job Rate

$82,363 $104,081 Effective April first, two thousand fourteen:

Hiring Rate Job Rate

$84,010 $106,163 Effective April first, two thousand fifteen:

Hiring Rate Job Rate

$85,690 $108,286 Effective July first, two thousand fifteen:

Hiring Rate Job Rate

$87,404 $110,452 Effective April first, two thousand sixteen:

Hiring Rate Job Rate

$89,152 $112,661 Effective April first, two thousand seventeen:

Hiring Rate Job Rate

$90,935 $114,914 Effective April first, two thousand eighteen:

Hiring Rate Job Rate

$91,844 $116,063

2. Employees to whom the provisions of this section apply whose basic annual salary is less than the job rate herein specified may receive periodic performance advancement payments based on periodic evaluations of work performance in accordance with rules and regulations promulgated by the director of the budget; provided, however, that in no event may such a payment result in a basic annual salary in excess of the job rate of such grade. Such payments shall be part of the employee's basic annual salary. Payments pursuant to this subdivision shall commence no earlier than July first, nineteen hundred seventy-nine.

3. Employees to whom the provisions of this section apply whose basic annual salary at the time of the performance award evaluation equals or exceeds the job rate of the salary schedule of their positions may receive performance award payments in accordance with rules and regulations promulgated by the director of the budget. Such payments shall be lump sum payments and shall be in addition to and shall not be part of the employee's basic annual salary; provided, however, that any amounts payable pursuant to this subdivision shall be included as compensation for retirement purposes.

4. The salary herein provided shall be in lieu of all other compensation or emolument, benefit of entitlement of office of the office of superintendent except as may be necessarily incidental to the discharge of the duties of such office or provided by law.



20 - Library.

20. Library. A library shall be provided in the department containing the leading books on parole, probation and other correctional activities, together with reports and other documents on correlated topics of criminology and social work.



21 - Acquisition of real property by purchase and acquisition.

21. Acquisition of real property by purchase and acquisition. 1. The commissioner, when an appropriation therefor has been made by the legislature, may acquire any real property which he may deem necessary for the purposes of the department by purchase or pursuant to the eminent domain procedure law. Title to any such real property shall be taken in the name of and be vested in the people of the state of New York; provided, however, that no real property shall be so acquired by purchase unless the title thereto shall be approved by the attorney general.

2. Whenever title to real property is to be acquired pursuant to the eminent domain procedure law the commissioner shall cause to be made by the state department of transportation an accurate acquisition map as so provided in said law.

3. On the approval of such map by the commissioner, the original tracing of such map shall, pursuant to the eminent domain procedure law, be filed in the main office of the department.

4. If the commissioner shall determine, prior to the filing of such map in the office of the clerk or register of the county, that changes, alterations or modifications of such map as filed in the main office of the department should be made, he or she shall, subject to the provisions of article two of the eminent domain procedure law, if applicable, direct the preparation by the department of transportation of an amended map. On the approval of such amended map by the commissioner, it shall be filed in the main office of the department and the amended map shall thereupon in all respects and for all purposes supersede the map previously filed.

5. If the commissioner shall determine, prior to the filing of a copy of such acquisition map in the office of the county clerk or register as provided in section four hundred two of the eminent domain procedure law, that such map should be withdrawn, he or she may file a certificate of withdrawal in the offices of the department and of the department of law. Upon the filing of such certificate of withdrawal, the map to which it refers shall be cancelled and all rights thereunder shall cease and determine.

6. The commissioner shall deliver to the attorney general a copy of such acquisition map, whereupon it shall be the duty of the attorney general to advise and certify to the commissioner the names of the owners of the property, easements, interests or rights described in the said acquisition map, including the owners of any right, title or interest therein, pursuant to the requirements of section four hundred three of the eminent domain procedure law.

7. If, at or after the vesting of title to such property in the people of the state of New York, as provided for in the eminent domain procedure law, the commissioner shall deem it necessary to cause the removal of an owner or occupant from any real property so acquired, he may cause such owner or occupant to be removed therefrom by proceeding in accordance with section four hundred five of the eminent domain procedure law. The proceeding shall be brought in the name of the commissioner as agent of the state and the attorney general shall represent the petitioner in the proceedings. No execution shall issue for costs, if any, awarded against the state or the commissioner, but they shall be part of the costs of the acquisition of the real property and be paid in like manner. Proceedings may be brought separately against one or more of the owners or occupants of any such property, or one proceeding may be brought against all or several of the owners or occupants of any or all such property within the territorial jurisdiction of the same court, justice or judge; judgment shall be given for immediate removal of persons defaulting in appearance or in answering, or withdrawing their answers, if any, without awaiting the trial or decision of issues raised by contestants, if any.

8. Upon making any agreement provided for in section three hundred four of the eminent domain procedure law, the commissioner shall deliver to the comptroller such agreement and a certificate stating the amount due such owner or owners thereunder on account of such appropriation of his or their property and the amounts so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of such real property, but not until there shall have been filed with the comptroller a certificate of the attorney general showing the person or persons claiming the amount so agreed upon to be legally entitled thereto.

9. Application for reimbursement of incidental expenses as provided in section seven hundred two of the eminent domain procedure law shall be made to the commissioner upon forms prescribed by him and shall be accompanied by such information and evidence as the commissioner may require. Upon approval of such application, the commissioner shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereof, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the obtaining of title to property under this section.

10. The commissioner, with the approval of the director of the budget, shall establish and may from time to time amend rules and regulations authorizing the payment of actual reasonable and necessary moving expenses of occupants of property acquired pursuant to this section; of actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not exceeding an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the commissioner; and actual reasonable expenses in searching for a replacement business or farm; or in hardship cases for the advance payment of such expenses and losses. For the purposes of making payment of such expenses and losses only the term "business" means any lawful activity conducted primarily for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted. Such rules and regulations may further define the terms used in this subdivision. In lieu of such actual reasonable and necessary moving expenses, any such displaced owner or tenant of residential property may elect to accept a moving expense allowance, plus a dislocation allowance, determined in accordance with a schedule prepared by the commissioner and made a part of such rules and regulations. In lieu of such actual, reasonable and necessary moving expenses, any such displaced owner or tenant of commercial property who relocates or discontinues his business or farm operation may elect to accept a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall be not less than two thousand five hundred dollars nor more than ten thousand dollars. In the case of a business, no such fixed relocation payment shall be made unless the commissioner finds and determines that the business cannot be relocated without a substantial loss of its existing patronage, and that the business is not part of a commercial enterprise having at least one other establishment, which is not being acquired by the state or the United States, which is engaged in the same or similar business. In the case of a business which is to be discontinued but for which the findings and determinations set forth above cannot be made, the commissioner may prepare an estimate of what the actual reasonable and necessary moving expenses, exclusive of any storage charges, would be if the business were to be relocated and enter into an agreed settlement with the owner of such business for an amount not to exceed such estimate in lieu of such actual reasonable and necessary moving expenses. Application for payment under this subdivision shall be made to the commissioner upon forms prescribed by him and shall be accompanied by such information and evidence as the commissioner may require. Upon approval of such application, the commissioner shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereunder, and the comptroller from moneys appropriated for the acquisition of property under this section. As used in this subdivision the term "commercial property" shall include property owned by an individual, family, partnership, corporation, association or a nonprofit organization and includes a farm operation. As used in this subdivision the term "business" means any lawful activity, except a farm operation, conducted primarily for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property; for the sale of services to the public; or by a non-profit organization.

11. Authorization is hereby given to the commissioner to make supplemental relocation payments, separately computed and stated, to displaced owners and tenants of residential property acquired pursuant to this section who are entitled thereto, as determined by him. The commissioner, with the approval of the director of the budget, may establish and from time to time amend rules and regulations providing for such supplemental relocation payments. Such rules and regulations may further define the terms used in this subdivision. In the case of property acquired pursuant to this section which is improved by a dwelling actually owned and occupied by the displaced owner for not less than one hundred eighty days immediately prior to initiation of negotiations for the acquisition of such property, such payment to such owner shall not exceed fifteen thousand dollars. Such payment shall be the amount, if any, which, when added to the acquisition payment equals the average price, established by the commissioner on a class, group or individual basis, required to obtain a comparable replacement dwelling that is decent, safe and sanitary to accommodate the displaced owner, reasonably accessible to public services and places of employment and available on the private market, but in no event shall such payment exceed the difference between acquisition payment and the actual purchase price of the replacement dwelling. Such payment shall include an amount which will compensate such displaced owner for any increased interest costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired pursuant to this section was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount shall be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be the prevailing interest rate paid on savings deposits by commercial banks in the general area in which the replacement dwelling is located. Any such mortgage interest differential payment shall, notwithstanding the provisions of section twenty-six-b of the general construction law, be in lieu of and in full satisfaction of the requirements of such section. Such payment shall include reasonable expenses incurred by such displaced owner for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses. Such payment shall be made only to a displaced owner who purchases and occupies a replacement dwelling which is decent, safe and sanitary within one year subsequent to the date on which he is required to move from the dwelling acquired pursuant to this section or the date on which he receives from the state final payment of all costs of the acquired dwelling, whichever occurs later, except advance payment of such amount may be made in hardship cases. In the case of property acquired pursuant to this section from which an individual or family, not otherwise eligible to receive a payment pursuant to the above provisions of this subdivision, is displaced from any dwelling thereon which has been actually and lawfully occupied by such individual or family for not less than ninety days immediately prior to the initiation of negotiations for the acquisition of such property, such payment to such individual or family shall not exceed four thousand dollars. Such payment shall be the amount which is necessary to enable such individual or family to lease or rent for a period not to exceed four years, a decent, safe, and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities and reasonably accessible to his place of employment, but shall not exceed four thousand dollars, or to make the down payment, including reasonable expenses incurred by such individual or family for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses, on the purchase of, a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities, but shall not exceed four thousand dollars, except if such amount exceeds two thousand dollars, such person must equally match any such amount in excess of two thousand dollars, in making the down payment. Such payments may be made in installments as determined by the commissioner. Application for payment under this subdivision shall be made to the commissioner upon forms prescribed by him and shall be accompanied by such information and evidence as the commissioner may require. Upon approval of such application, the commissioner shall deliver a copy thereof to the comptroller, together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of property under this section.

12. The owner of any real property so acquired may present to the court of claims pursuant to section five hundred three of the eminent domain procedure law a claim for the value of such property acquired and for legal damages caused by such appropriation, as provided by law for the filing of claims with the court of claims. Awards and judgments of the court of claims shall be paid in the same manner as awards and judgments of that court for the acquisition of lands generally and shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of such real property.

13. If the commissioner shall determine subsequent to the acquisition of a temporary easement in any real property that the purposes for which such easement right was acquired have been accomplished and that the exercise of such easement is no longer necessary, he shall make his certificate that the exercise of such easement is no longer necessary and that such easement right is therefore terminated, released and extinguished. The commissioner shall cause such certificate to be filed in the office of the department of state and upon such filing all rights acquired by the state in such property shall cease and determine. The commissioner shall cause a certified copy of such certificate as so filed in the office of the department of state to be mailed to the owner of the property affected, as certified by the attorney general, if the place of residence of such owner is known or can be ascertained by a reasonable effort and such commissioner shall cause a further certified copy of such certificate to be filed in the office of the recording officer of each county in which the property affected or any part thereof is situated. On the filing of such certified copy of such certificate with such recording officer, it shall be his duty to record the same in his office in the books used for recording deeds and to index the same against the name of the people of the state of New York as grantor.



22 - Institution officers not to be interested in institution contracts.

22. Institution officers not to be interested in institution contracts. A commissioner of correction, superintendent or other officer or employee, employed at any of the institutions in the department who:

1. Shall be directly or indirectly interested in any contract, purchase or sale, for, by, or on account of such institution; or,

2. Accepts a present from a contractor or contractor's agent, directly or indirectly, or employs the labor of an inmate or another person employed in such institution on any work for the private benefit of such commissioner, superintendent, officer or employee, is guilty of a misdemeanor.



22-A - Qualification for employment as a correction officer.

22-a. Qualification for employment as a correction officer. No person, on or after the effective date of this section, may be appointed to the position of a correction officer in any institution in the department who has been convicted of a felony or of any offense in any other jurisdiction which if committed in this state would constitute a felony. The commissioner may in his discretion, bar the appointment of a person, on or after the effective date of this section, to the position of correction officer in any institution in the department, who has been convicted of a misdemeanor or of any offense in any other jurisdiction which if committed in this state would constitute a misdemeanor where he has determined that the employment of such person is not in the best interest of the department. Notwithstanding the foregoing provisions of this section, no person shall be disqualified pursuant to this section unless he shall have first been furnished a written statement of the reasons for such disqualification and afforded an opportunity by the commissioner, or his designee, to make an explanation and to submit facts in opposition thereto.



23 - Transfer of inmates from one correctional facility to another; treatment in outside hospitals.

23. Transfer of inmates from one correctional facility to another; treatment in outside hospitals. 1. The commissioner shall have the power to transfer inmates from one correctional facility to another. Whenever the transfer of inmates from one correctional facility to another shall be ordered by the commissioner, the superintendent of the facility from which the inmates are transferred shall take immediate steps to make the transfer. The transfer shall be in accordance with rules and regulations promulgated by the department for the safe delivery of such inmates to the designated facility.

2. The commissioner, in his or her discretion, may by written order permit inmates to receive medical diagnosis and treatment in outside hospitals, upon the recommendation of the superintendent or director that such outside treatment or diagnosis is necessary by reason of inadequate facilities within the institution. Such inmates shall remain under the jurisdiction and in the custody of the department while in said outside hospital and said superintendent or director shall enforce proper measures in each case to safely maintain such jurisdiction and custody.

3. The cost of transporting inmates between facilities and to outside hospitals shall be paid from funds appropriated to the department for such purpose.



24 - Civil actions against department personnel.

24. Civil actions against department personnel. 1. No civil action shall be brought in any court of the state, except by the attorney general on behalf of the state, against any officer or employee of the department, which for purposes of this section shall include members of the state board of parole, in his or her personal capacity, for damages arising out of any act done or the failure to perform any act within the scope of the employment and in the discharge of the duties by such officer or employee.

2. Any claim for damages arising out of any act done or the failure to perform any act within the scope of the employment and in the discharge of the duties of any officer or employee of the department shall be brought and maintained in the court of claims as a claim against the state.

3. This section shall apply with respect to claims arising on or after the effective date of this section.



24-A - Actions against persons rendering health care services at the request of the department; defense and indemnification.

24-a. Actions against persons rendering health care services at the request of the department; defense and indemnification. The provisions of section seventeen of the public officers law shall apply to any person holding a license to practice a profession pursuant to article one hundred thirty-one, one hundred thirty-one-B, one hundred thirty-two, one hundred thirty-three, one hundred thirty-six, one hundred thirty-seven, one hundred thirty-nine, one hundred forty-one, one hundred forty-three, one hundred fifty-six or one hundred fifty-nine of the education law, who is rendering or has rendered professional services authorized under such license while acting at the request of the department or a facility of the department in providing health care and treatment or professional consultation to inmates of state correctional facilities, or to the infant children of inmates while such infants are cared for in facility nurseries pursuant to section six hundred eleven of this chapter, without regard to whether such health care and treatment or professional consultation is provided within or without a correctional facility.



25 - Mutual assistance by institutional and local fire fighting facilities.

25. Mutual assistance by institutional and local fire fighting facilities. In cooperation with the development and operation of plans for mutual aid in cases of fire and other public emergencies, the warden or superintendent of any state institution in the department, with the approval of the commissioner, may authorize the fire department of the institution to furnish aid to such territory surrounding the institution as may be practical in cases of fire and such emergencies, having due regard to the safety of the inmates and property of the institution and to engage in practice and training programs in connection with the development and operation of such mutual aid plans. Any lawfully organized fire-fighting forces or firemen from such surrounding territory may enter upon the grounds of the institution to furnish aid in cases of fire and such emergencies.



26 - Establishment of commissaries or canteens in correctional institutions.

26. Establishment of commissaries or canteens in correctional institutions. The commissioner may authorize the head of any institution in the department to establish a commissary or a canteen in such institution for the use and benefit of inmates. The moneys received by the head of the institution as profits from the sales of the commissary or canteen shall be deposited in a special fund to be known as the commissary or canteen fund and such funds shall be used for the general purposes of the institution subject to the provisions of section fifty-three of the state finance law.



29 - Department statistics.

29. Department statistics. 1. The department shall continue to collect, maintain, and analyze statistical and other information and data with respect to persons subject to the jurisdiction of the department, including but not limited to: (a) the number of such persons: placed in the custody of the department, assigned to a specific department program, accorded community supervision and declared delinquent, recommitted to a state correctional institution upon revocation of community supervision, or discharged upon maximum expiration of sentence; (b) the criminal history of such persons; (c) the social, educational, and vocational circumstances of any such persons; and, (d) the institutional and community supervision programs and the behavior of such persons. Provided, however, in the event any statistical information on the ethnic background of the inmate population of a correctional facility or facilities is collected by the department, such statistical information shall contain, but not be limited to, the following ethnic categories: (i) Caucasian; (ii) Asian; (iii) American Indian; (iv) Afro-American/Black; and (v) Spanish speaking/Hispanic which category shall include, but not be limited to, the following subcategories consisting of: (1) Puerto Ricans; (2) Cubans; (3) Dominicans; and (4) other Hispanic nationalities.

2. The commissioner shall make rules as to the privacy of records, statistics and other information collected, obtained and maintained by the department, its institutions or the board of parole and information obtained in an official capacity by officers, employees or members thereof.

3. The commissioner shall have access to records and criminal statistics collected by the division of criminal justice services and the commissioner of criminal justice services shall have access to records and criminal statistics collected by the department of corrections and community supervision, as the commissioner of corrections and community supervision and the commissioner of criminal justice services shall mutually determine.

4. (a) The commissioner shall provide an annual report to the legislature on the staffing of correction officers and correction sergeants in state correctional facilities. Such report shall include, but not be limited to the following factors: the number of security posts on the current plot plan for each facility that have been closed on a daily basis, by correctional facility security classification (minimum, medium and maximum); the number of security positions eliminated by correctional facility since two thousand compared to the number of inmates incarcerated in each such facility; a breakdown by correctional facility security classification (minimum, medium, and maximum) of the staff hours of overtime worked, by year since two thousand and the annual aggregate costs related to this overtime. In addition, such report shall be delineated by correctional facility security classification, the annual number of security positions eliminated, the number of closed posts and amount of staff hours of overtime accrued as well as the overall overtime expenditures that resulted. Such report shall be provided to the chairs of the senate finance, assembly ways and means, senate crime and corrections and assembly correction committees, and posted on the department's website, annually by February first.

(b) Such report shall also include but not be limited to: the total number of correctional facilities in operation which are maintained by the department, the security level of each facility, the number of beds at each facility as of December thirty-first of the prior year, as classified by the department, and the number of empty beds, if any, by such classification as of such date.






Article 3 - (Correction) STATE COMMISSION OF CORRECTION

40 - Definitions.

40. Definitions. As used in this article the following terms have the following meanings:

1. "Commission" means the state commission of correction.

2. "Local correctional facility" means any county jail, county penitentiary, county lockup, city jail, police station jail, town or village jail or lockup, court detention pen or hospital prison ward.

3. "Correctional facility" means any institution operated by the state department of corrections and community supervision, any local correctional facility, or any place used, pursuant to a contract with the state or a municipality, for the detention of persons charged with or convicted of a crime, or, for the purpose of this article only, a secure facility operated by the office of children and family services.

4. "Municipal official" means (a) the sheriff or, where a local correctional facility is under the jurisdiction of a county department, the head of such department, and clerk of the board of supervisors, in the case of a county jail; (b) the sheriff or other officer having custody or administrative jurisdiction and the clerk of the board of supervisors, in the case of a county penitentiary; (c) the clerk of the board of supervisors in the case of a county lockup; (d) the mayor and the city clerk, in the case of a city jail or police station jail; (e) the supervisor and town clerk, in the case of a town jail or lockup; (f) the mayor and village clerk, in the case of a village jail or lockup; (g) the clerk of the board of supervisors of the county wherein located and the officer having custody or control, in the case of a court detention pen or a hospital prison ward.

5. "Board" means the correction medical review board.

6. "Council" means the citizen's policy and complaint review council.



41 - State commission of correction; organization.

41. State commission of correction; organization. 1. There shall be within the executive department a state commission of correction. It shall consist of three persons to be appointed by the governor, by and with the advice and consent of the senate. The governor shall designate one of the appointed members as chairman to serve as such at the pleasure of the governor. The members shall devote full time to their duties and shall hold no other salaried public position.

2. The members shall hold office for terms of five years; provided that of the three members first appointed, one shall serve for a term of two years, one shall serve for a term of three years and one shall serve for a term of five years from January first next succeeding their appointment. No member shall serve for more than ten years. Any member of the commission may be removed by the governor for cause after an opportunity to be heard in his defense.

3. Any member chosen to fill a vacancy created other than by expiration of term shall be appointed for the unexpired term of the member whom he is to succeed. Vacancies caused by expiration of term or otherwise shall be filled in the same manner as original appointments.



42 - Citizen's policy and complaint review council; organization; functions, powers and duties.

42. Citizen's policy and complaint review council; organization; functions, powers and duties. (a) 1. There shall be within the commission a citizen's policy and complaint review council. It shall consist of nine persons to be appointed by the governor, by and with the advice and consent of the senate. One person so appointed shall have served in the armed forces of the United States in any foreign war, conflict or military occupation, who was discharged therefrom under other than dishonorable conditions, or shall be a duly licensed mental health professional who has professional experience or training with regard to post-traumatic stress syndrome. One person so appointed shall be an attorney admitted to practice in this state. One person so appointed shall be a former inmate of a correctional facility. One person so appointed shall be a former correction officer. One person so appointed shall be a former resident of a division for youth secure center or a health care professional duly licensed to practice in this state. One person so appointed shall be a former employee of the office of children and family services who has directly supervised youth in a secure residential center operated by such office. In addition, the governor shall designate one of the full-time members other than the chairman of the commission as chairman of the council to serve as such at the pleasure of the governor.

2. The nine appointed members of the council shall hold office for five years; provided that of the seven members first appointed, two shall be appointed for a term of one year, two shall be appointed for a term of two years, one shall be appointed for a term of three years, one shall be appointed for a term of four years and one shall be appointed for a term of five years from January first next succeeding their appointment. Any appointed member of the council may be removed by the governor for cause after an opportunity to be heard in his defense.

3. Any member chosen to fill in a vacancy created other than by expiration of term shall be appointed for the unexpired term of the member whom he is to succeed. Vacancies caused by the expiration of term or otherwise shall be filled in the same manner as original appointments.

4. The members of the council other than the chairman shall receive no compensation for their services but each member other than the chairman shall be entitled to receive his or her actual and necessary expenses incurred in the performance of his or her duties.

5. No appointed member of the council shall qualify or enter upon the duties of his office, or remain therein, while he is an officer or employee of the department of corrections and community supervision or any correctional facility or is in a position where he exercises administrative supervision over any correctional facility. The council shall have such staff as shall be necessary to assist it in the performance of its duties within the amount of the appropriation therefor as determined by the chairman of the commission.

(b) The council and each member thereof shall have the following functions, powers and duties:

1. To investigate, review or take such other action as shall be deemed necessary or proper with respect to complaints or grievances regarding any local correctional facility or part thereof as shall be called to its attention in writing.

2. To have access, at any and all times, to any local correctional facility or part thereof and to all books, records, and data pertaining to any local correctional facility which are deemed necessary for carrying out the council's functions, powers and duties.

3. To obtain from administrators, officers or employees of any local correctional facility any information deemed necessary for the purpose of carrying out its functions, powers and duties.

4. To request and receive temporary office space in any local correctional facility for the purpose of carrying out its functions, powers and duties.

5. To report periodically to the commission and, where appropriate, to make such recommendations as are necessary to fulfill the purposes of this article to the commission and to the administrator of any local correctional facility.

(c) In addition to the functions, powers and duties prescribed by subdivision (b) of this section, the council shall

1. Advise and assist the commission in developing policies, plans and programs for improving the commission's performance of its duties and for coordinating the efforts of the commission and of correctional officials to improve conditions of care, treatment, safety, supervision, rehabilitation, recreation, training and education in correctional facilities;

2. Foster and promote research and study in areas of correctional policy and program development deemed necessary or desirable by the commission or the council;

3. Meet at least once per calendar month at a time and place designated by the chairman of the council.



43 - Correction medical review board; organization.

43. Correction medical review board; organization. 1. There shall be within the commission a correction medical review board. It shall consist of six persons to be appointed by the governor by and with the advice and consent of the senate. In addition, the governor shall designate one of the full-time members other than the chairman of the commission and the chairman of the council as chairman of the board to serve as such at the pleasure of the governor. Of the appointed members of the board one shall be a physician duly licensed to practice in this state; one shall be a physician duly licensed to practice in this state and a board certified forensic pathologist; one shall be a physician duly licensed to practice in this state and shall be a board certified forensic psychiatrist; one shall be an attorney admitted to practice in this state; two shall be members appointed at large.

2. The six appointed members of the board shall hold office for five years; provided that of the two members first appointed, after December thirty-first, nineteen hundred eighty-seven who are not appointed to succeed any other member of the board, one shall be appointed for a term of four years and one shall be appointed for a term of five years from January first next succeeding their appointment. Any appointed member of the board may be removed by the governor for cause after an opportunity to be heard in his defense.

3. Any member chosen to fill a vacancy created other than by expiration of term shall be appointed for the unexpired term of the member whom he is to succeed. Vacancies caused by expiration of term or otherwise shall be filled in the same manner as original appointments.

4. The members of the board shall receive no compensation for their services but each member shall be entitled to receive his actual and necessary expenses incurred in the performance of his duties.



44 - Chairman of commission.

44. Chairman of commission. 1. The chairman shall be the executive officer of the commission, the board and the council.

2. The chairman may appoint such assistants, officers and employees, committees and consultants for the board and the council as he may determine necessary, prescribe their powers and duties, fix their compensation and provide for reimbursement of their expenses within amounts appropriated therefor.

3. The chairman may, from time to time, create, abolish, transfer and consolidate bureaus and other units within the commission, the board and the council not expressly established by law as he may determine necessary for the efficient operation of the commission, the board and the council, subject to the approval of the director of the budget.

4. The chairman may request and receive from any department, division, board, bureau, commission or other agency of the state or any political subdivision thereof or any public authority such assistance, information and data as will enable the commission, the board and the council properly to carry out its functions, powers and duties.



45 - Functions, powers and duties of the commission.

45. Functions, powers and duties of the commission. The commission shall have the following functions, powers and duties:

1. Advise and assist the governor in developing policies, plans and programs for improving the administration of correctional facilities and the delivery of services therein.

2. Make recommendations to administrators of correctional facilities for improving the administration of such correctional facilities and the delivery of services therein.

3. Except in circumstances involving health, safety or alleged violations of established standards of the commission, visit, and inspect correctional facilities consistent with a schedule determined by the chairman of the commission, taking into consideration available resources, workload and staffing, and appraise the management of such correctional facilities with specific attention to matters such as safety, security, health of inmates, sanitary conditions, rehabilitative programs, disturbance and fire prevention and control preparedness, and adherence to laws and regulations governing the rights of inmates.

4. Establish procedures to assure effective investigation of grievances of, and conditions affecting, inmates of local correctional facilities. Such procedures shall include but not be limited to receipt of written complaints, interviews of persons, and on-site monitoring of conditions. In addition, the commission shall establish procedures for the speedy and impartial review of grievances referred to it by the commissioner of the department of corrections and community supervision.

5. Ascertain and recommend such system of employing inmates of correctional facilities as may, in the opinion of said commission, be for the best interest of the public and of said inmates and not in conflict with the provisions of the constitution or laws of the state relating to the employment of inmates.

6. Promulgate rules and regulations establishing minimum standards for the review of the construction or improvement of correctional facilities and the care, custody, correction, treatment, supervision, discipline, and other correctional programs for all persons confined in correctional facilities. Such rules and regulations shall be forwarded to the governor, the temporary president of the senate and the speaker of the assembly no later than January first, nineteen hundred seventy-six and annually thereafter.

6-a. Promulgate rules and regulations to assure that persons in custody in local correctional facilities, including persons awaiting arraignment, are furnished or have access to the type of food required by their religious dietary rules or medically prescribed diets, if any.

6-b. Promulgate rules and regulations, in consultation with the division for youth, establishing minimum standards for the care, custody, rehabilitation, treatment, supervision, discipline and other programs for correctional facilities operated by the division for youth.

7. Place such members of its staff as it deems appropriate as monitors in any local correctional facility which, in the judgment of the commission, presents an imminent danger to the health, safety or security of the inmates or employees of such correctional facility or of the public.

8. (a) Close any correctional facility which is unsafe, unsanitary or inadequate to provide for the separation and classification of prisoners required by law or which has not adhered to or complied with the rules or regulations promulgated with respect to any such facility by the commission pursuant to the provisions of subdivision six of this section; provided, however, that before such facility may be closed due to conditions which are unsafe, unsanitary or inadequate to provide for the separation and classification of prisoners, the commission shall cause a citation to be mailed to the appropriate municipal or other official at least ten days before the return day thereof directing the responsible authorities designated to appear before such commission at the time and place set forth in the citation, and show cause why such correctional facility should not be closed. After a hearing thereon or upon the failure to appear, such commission is empowered to order such facility designated in the citation closed within twenty days, during which time the respondent authority may review such order in the manner provided in article seventy-eight of the civil practice law and rules, in the supreme court. Fifteen days after the order to close has been served by a registered letter upon the appropriate official if no court review has been taken, and fifteen days after the order of such commission has been confirmed by the court, in case of court review, such facility designated in the order shall be closed, and it shall be unlawful to confine or detain any person therein and any officer confining or detaining any person therein shall be guilty of a class A misdemeanor.

(b) Before a correctional facility as defined in subdivision four of section two of this chapter, may be closed for a reason other than those set forth in paragraph (a) of this subdivision, the provisions of section seventy-nine-a of this chapter shall be adhered to.

10. Approve or reject plans and specifications for the construction or improvement of correctional facilities that directly affect the health of inmates and staff, safety, or security.

12. Make an annual report to the governor and legislature concerning its work and the work of the board and the council during the preceding year, and such further interim reports to the governor, or to the governor and legislature, as it shall deem advisable, or as shall be required by the governor.

13. Accept, with the approval of the governor, as agent of the state any grant, including federal grants, or any gift for any of the purposes of this article. Any moneys so received may be expended by the commission to effectuate any purpose of this article, subject to the same limitations as to approval of expenditures and audit as are prescribed for state moneys appropriated for the purposes of this article.

14. Enter into contracts with any person, firm, corporation, municipality, or governmental agency.

15. Adopt, amend or rescind such rules and regulations as may be necessary or convenient to the performance of the functions, powers and duties of the commission.

16. Do all other things necessary or convenient to carry out its functions, powers and duties expressly set forth in this article.

* 17. Make an annual report to the governor, the chairman of the assembly committee on correction and the chairman of the senate committee on crime victims, crime and correction concerning inmates confined in local correctional facilities pursuant to an agreement authorized by section five hundred-o of this chapter. Such report shall include but not be limited to the number of counties maintaining such agreements and the number of inmates confined pursuant to such agreements.

* NB Repealed September 1, 2017



46 - Additional functions, powers and duties of the commission.

46. Additional functions, powers and duties of the commission. 1. The commission, any member or any employee designated by the commission must be granted access at any and all times to any correctional facility or part thereof and to all books, records, inmate medical records and data pertaining to any correctional facility deemed necessary for carrying out the commission's functions, powers and duties. The commission, any member or any employee designated by the chairman may require from the officers or employees of a correctional facility any information deemed necessary for the purpose of carrying out the commission's functions, powers and duties.

2. In the exercise of its functions, powers and duties, the commission, any member, and any attorney employed by the commission is authorized to issue and enforce a subpoena and a subpoena duces tecum, administer oaths and examine persons under oath, in accordance with and pursuant to civil practice law and rules. A person examined under oath pursuant to this subdivision shall have the right to be accompanied by counsel who shall advise the person of their rights subject to reasonable limitations to prevent obstruction of, or interference with, the orderly conduct of the examination. Notwithstanding any other provision of law, a subpoena may be issued and enforced pursuant to this subdivision for the medical records of an inmate of a correctional facility, regardless of whether such medical records were made during the course of the inmate's incarceration.

3. In any case where a person in charge or control of a correctional facility or an officer or employee thereof shall fail to comply with the provisions of subdivision one, or in any case where a coroner, coroner's physician or medical examiner shall fail to comply with the provisions of subdivision six of section six hundred seventy-seven of the county law, the commission may apply to the supreme court for an order directed to such person requiring compliance therewith. Upon such application the court may issue such order as may be just and a failure to comply with the order of the court shall be a contempt of court and punishable as such.

4. In any case where any rule or regulation promulgated by the commission pursuant to subdivision six of section forty-five or the laws relating to the construction, management and affairs of any correctional facility or the care, treatment and discipline of its inmates, are being or are about to be violated, the commission shall notify the person in charge or control of the facility of such violation, recommend remedial action, and direct such person to comply with the rule, regulation or law, as the case may be. Upon the failure of such person to comply with the rule, regulation or law the commission may apply to the supreme court for an order directed to such person requiring compliance with such rule, regulation or law. Upon such application the court may issue such order as may be just and a failure to comply with the order of the court shall be a contempt of court and punishable as such.



47 - Functions, powers and duties of the board.

47. Functions, powers and duties of the board. 1. The board shall have the following functions, powers and duties:

(a) Investigate and review the cause and circumstances surrounding the death of any inmate of a correctional facility.

(b) Visit and inspect any correctional facility wherein an inmate has died.

(c) Cause the body of the deceased to undergo such examinations, including an autopsy, as in the opinion of the board, are necessary to determine the cause of death, irrespective of whether any such examination or autopsy shall have previously been performed.

(d) Upon review of the cause of death and circumstances surrounding the death of any inmate, the board shall submit its report thereon to the commission and, where appropriate, make recommendations to prevent the recurrence of such deaths to the commission and the administrator of the appropriate correctional facility.

* (e) Investigate and report to the commission on the condition of systems for the delivery of medical care to inmates of correctional facilities and where appropriate recommend such changes as it shall deem necessary and proper to improve the quality and availability of such medical care.

* NB Effective until March 28, 2017

* (e) (i) Investigate and report to the commission on the condition of systems for the delivery of medical care to inmates of correctional facilities and where appropriate recommend such changes as it shall deem necessary and proper to improve the quality and availability of such medical care.

(ii) The board shall be responsive to inquiries from the next of kin and other person designated as a representative of any inmate whose death takes place during custody in a state correctional facility regarding the circumstances surrounding the death of such inmate. Contact information for the next of kin and designated representative shall be provided by the department to the board from the emergency contact information previously provided by the inmate to the department.

* NB Effective March 28, 2017

2. Every administrator of a correctional facility shall immediately report to the board the death of an inmate of any such facility in such manner and form as the board shall prescribe, together with an autopsy report.



48 - Preference.

48. Preference. Any action or proceeding commenced by the commission pursuant to this article shall have a preference over all other cases, except habeas corpus proceedings, pending before the court.






Article 4 - (Correction) ESTABLISHMENT OF CORRECTIONAL FACILITIES, COMMITMENTS TO DEPARTMENT AND CUSTODY OF INMATES

70 - Establishment, use and designation of correctional facilities.

70. Establishment, use and designation of correctional facilities. 1. (a) Except as provided in paragraphs (b) and (c) of this subdivision, every institution operated by the department for the confinement of persons under sentence of imprisonment, or for the confinement of persons committed for failure to pay a fine, shall be a correctional facility.

(b) An institution operated by the department for the care and confinement of persons who have been found to be mentally defective or mentally ill by a court and who are confined in such place pursuant to an order of a court based upon such finding shall not be deemed to be a correctional facility.

(c) An institution operated by the department as a drug treatment campus, as defined in subdivision twenty of section two of this chapter and used to provide intensive drug treatment services for parolees and certain parole violators, shall not be deemed to be a correctional facility.

2. Correctional facilities shall be used for the purpose of providing places of confinement and programs of treatment for persons in the custody of the department. Such use shall be suited, to the greatest extent practicable, to the objective of assisting sentenced persons to live as law abiding citizens. In furtherance of this objective the department may establish and maintain any type of institution or program of treatment, not inconsistent with other provisions of law, but with due regard to:

(a) The safety and security of the community;

(b) The right of every person in the custody of the department to receive humane treatment; and

(c) The health and safety of every person in the custody of the department.

3. (a) The commissioner may continue to maintain, as a correctional facility, any institution operated by the department prior to May eighth, nineteen hundred seventy, and may add to or close any such place, and may establish and maintain new correctional facilities, in accordance with the needs of the department and provided expenditures for such purposes are within amounts made available therefor by appropriation; provided, however, that before the closure of any correctional facility, for reasons other than those set forth in paragraph (a) of subdivision eight of section forty-five of this chapter, the provisions of section seventy-nine-a of this article shall be adhered to.

(b) A correctional camp or a shock incarceration correctional facility may be established by the department (i) upon land controlled and designated by the commissioner, or (ii) on land controlled and designated by the commissioner of parks, recreation and historic preservation or, in the sixth park region, by the commissioner of environmental conservation.

4. Two or more correctional facilities may be maintained or established in the same building or on the same premises so long as the inmates of each are at all times kept separate and apart from each other except that the inmates of one may be permitted to have contact with inmates of the other in order to perform duties, receive therapeutic treatment, attend religious services and engage in like activities as specifically provided in the rules and regulations of the department.

5. Each correctional facility must be designated in the rules and regulations of the department and no correctional facility can be used by the department for confinement of persons unless the rules and regulations of the department specify at least the following:

(a) The name and location of the facility;

(b) Whether the facility is to be used for the confinement of males or for the confinement of females;

(c) The age range of the persons who may be confined in the facility; and

(d) The classification of the facility.

6. Correctional facilities shall be classified by the commissioner in accordance with the following types of classifications:

(a) Each facility shall be classified with respect to the type of security maintained as either a maximum, medium or minimum security facility.

(b) Each facility shall be classified with respect to the function served in accordance with one or more of the following categories: (i) reception center; (ii) residential treatment facility; (iii) detention center; (iv) correctional camp; (v) diagnostic and treatment center; (vi) general confinement facility; (vii) work release facility; (viii) shock incarceration correctional facility; (ix) alcohol and substance abuse treatment facility; (x) alcohol and substance abuse treatment correctional annex.

7. The commissioner shall have the authority to enter into leases within the amount appropriated therefor, for the purpose of maintaining or establishing any correctional facility or any adjunct thereto.

8. The commissioner is authorized to enter into contracts, within the amount appropriated therefor, with any university, social agency or qualified person to render professional services to any correctional facility.



71 - Persons received into the custody of the department.

71. Persons received into the custody of the department.

1. * Persons committed to the custody of the department under an indeterminate or determinate sentence of imprisonment shall be delivered to correctional facilities designated as reception centers in the rules and regulations of the department. The commissioner may designate any correctional facility as a reception center subject, however, to the following criteria:

* NB Effective until September 1, 2017

1. * Persons committed to the custody of the department under an indeterminate or a reformatory sentence of imprisonment shall be delivered to correctional facilities designated as reception centers in the rules and regulations of the department. The commissioner may designate any correctional facility as a reception center subject, however, to the following criteria:

* NB Effective September 1, 2017

(a) Males and females shall not be received at the same correctional facility;

(b) Males under the age of twenty-one at the time sentence is imposed shall not be received at the same correctional facility as males who are twenty-one or over at the time sentence is imposed.

1-a. The commissioner shall ensure that each general confinement facility law library has information on international offender transfers sufficient to inform those persons who are citizens of a treaty nation of the existence of such treaties and of the means by which such persons may initiate a request for return to the person's country of citizenship for service of the sentence imposed. Such law libraries shall also contain the most recent annual Amnesty International Report published by Amnesty International describing the conditions of prisons in each treaty nation and, to the extent practicable, other materials describing such prison conditions published by the United Nations, United States Department of State or human rights organizations. In addition, to the extent practicable, such law libraries shall contain information either listing each foreign country's provisions for the reduction of the terms of confinement for penal sentences as well as the availability of inmate programs or, shall contain a list of officials in the United States Department of Justice or the embassy of the foreign country to whom an inmate may write for information. To the extent practicable, newly received inmates who are identified as foreign nationals of treaty nations shall, as part of the reception process, be advised of the existence of such treaties and the possibility of the initiation of a transfer request.

1-b. The commissioner shall promulgate rules and regulations setting forth the procedures by which an inmate may apply to be considered for transfer to a foreign nation. The commissioner, or his designee, shall retain sole and absolute authority to approve or disapprove an inmate's application for transfer. Nothing herein shall be construed to confer upon an inmate a right to be a transferred to a foreign nation. Notwithstanding any other law, rule or regulation to the contrary, no inmate application for transfer shall be processed unless the inmate has first indicated his willingness and desire in writing, on a form prescribed by the commissioner, to be considered for transfer to the foreign nation. Such form shall also contain a copy of the inmate's most recent legal date computation printout indicating the term or aggregate term of the sentence originally imposed and the release dates resulting therefrom. If a request for transfer is approved by the commissioner or his designee, facility staff shall assist in the preparation and submission of all materials and forms necessary to effectuate the person's request for transfer to the United States Department of Justice for purposes of finalization of the transfer process, including verification proceedings before a United States District Court Judge, United States magistrate or other appointed United States official to assure and document the inmate's voluntary request for transfer.

1-c. For purposes of this section, the term "treaty nation" means a foreign country under treaty that provides for the voluntary transfer of persons on the execution of penal sentences entered into by the government of the United States with foreign countries.

2. Persons returned to the custody of the department as parole or conditional release violators shall be delivered to institutions designated in the rules and regulations of the department.

3. Persons who are committed, transferred, certified to or placed in the care or custody of the department as mental defectives shall be delivered to a special institution maintained for the care, treatment, training and custody of mental defectives in accordance with article seventeen of this chapter.

4. Persons who are committed, transferred, certified to or placed in the care or custody of the department while mentally ill shall be delivered to a special institution maintained for the care, treatment and custody of the mentally ill in accordance with article sixteen of this chapter.

5. The commissioner of correction shall file copies of written orders with the clerk of each court having jurisdiction to commit persons to the custody of the department designating the institutions to which persons committed by such court shall be delivered. Such orders may be amended or superseded by the commissioner from time to time and any change shall become effective immediately upon receipt by the clerk of the court.

6. A commitment to a specified institution in the department, rather than to the custody of the department, which is valid in all other respects shall not be void for such reason but shall be deemed a commitment to the custody of the department and the person so committed shall be conveyed to the proper institution as prescribed by this section.

7. Whenever the department receives information that a person committed to the department is a social services recipient and a certificate of conviction and the term of the sentence imposed has not previously been delivered by the sentencing court to the local commissioner of social services pursuant to section 380.80 of the criminal procedure law, the department shall deliver the certificate of conviction and provide notification of the sentence imposed to the commissioner of social services. Such commissioner shall deliver the certificate of conviction and the term of sentence imposed to the appropriate local commissioner of social services.

8. (a) In each year in which the federal decennial census is taken but in which the United States bureau of the census does not implement a policy of reporting incarcerated persons at each such person's residential address prior to incarceration, the department of corrections and community supervision shall by September first of that same year deliver to the legislative task force on demographic research and reapportionment the following information for each incarcerated person subject to the jurisdiction of the department and located in this state on the date for which the decennial census reports population:

(i) A unique identifier, not including the name, for each such person;

(ii) The street address of the correctional facility in which such person was incarcerated at the time of such report;

(iii) The residential address of such person prior to incarceration (if any); and

(iv) Any additional information as the task force may specify pursuant to law.

(b) The department shall provide the information specified in paragraph (a) of this subdivision in such form as the legislative task force on demographic research and reapportionment shall specify.



71-A - Transitional accountability plan.

71-a. Transitional accountability plan. Upon admission of an inmate committed to the custody of the department under an indeterminate or determinate sentence of imprisonment, the department shall develop a transitional accountability plan. Such plan shall be a comprehensive, dynamic and individualized case management plan based on the programming and treatment needs of the inmate. The purpose of such plan shall be to promote the rehabilitation of the inmate and their successful and productive reentry and reintegration into society upon release. To that end, such plan shall be used to prioritize programming and treatment services for the inmate during incarceration and any period of community supervision. The commissioner may consult with the office of mental health, the office of alcoholism and substance abuse services, the board of parole, the department of health, and other appropriate agencies in the development of transitional case management plans.



72 - Confinement of persons by the department.

72. Confinement of persons by the department. 1. Except as otherwise provided in this section, all persons committed, transferred, certified to or placed in the care or custody of the department shall be confined in institutions maintained by the department until paroled, conditionally released, transferred to the care of another agency or released or discharged in accordance with the law.

2. The commissioner, or the superintendent or director of an institution in which an inmate is confined, may permit an inmate to be taken, under guard, to any place or for any purpose authorized by law, and the commissioner must provide for delivery of an inmate, under guard, to any place where his presence is required pursuant to an order of a court that has authority to require his presence.

2-a. The commissioner, superintendent, or director of an institution in which an inmate is confined, may permit an inmate, wishing to do so, to leave the institution under guard for the purpose of performing volunteer labor or services when in the public interest upon the threat or occurrence of a natural disaster, including but not limited to flood, earthquake, hurricane, landslide or fire. An inmate may also be permitted to leave the institution under guard to voluntarily perform work for a nonprofit organization pursuant to this subdivision. As used in this subdivision, the term "nonprofit organization" means an organization operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

2-b. The commissioner, or his designee as authorized by the commissioner, may permit an inmate to be taken under guard to any place to participate in an industrial training program.

3. The superintendent or director of an institution may permit inmates to leave the institution for the purpose of performing maintenance work or farm work, or any other work necessary or appropriate for the upkeep, operations or business of the institution or the department.

4. Any inmate who is confined in a correctional facility and who is eligible for parole or who will become eligible for parole within two years or who has one year or less remaining to be served under his sentence may be transferred by the commissioner to a correctional camp and may be permitted, by the superintendent, to leave the camp to engage in conservation or forestry work or for any purpose permitted under subdivisions two and three of this section.

* 5. An inmate may be permitted to leave the institution to participate in a temporary release program in accordance with the provisions of article twenty-six of this chapter.

* NB Effective until September 1, 2017

* 5. An inmate of a work release facility may be permitted to leave the facility to participate in a work release program in accordance with the provisions of article twenty-six of this chapter.

* NB Effective September 1, 2017

6. An inmate of a residential treatment facility may be permitted to leave such facility in accordance with the provisions of section seventy-three of this article.

7. An inmate of a shock incarceration correctional facility may be permitted to leave the facility to participate in programs in accordance with the provisions of article twenty-six-A of this chapter.

8. In any case where the decision to permit an inmate to leave an institution is made by a person other than the commissioner or a deputy commissioner of correction such action and the manner in which it is carried out shall be in strict accordance with the rules and regulations of the department. Such rules and regulations may restrict or limit the authority of the superintendent or director in any manner deemed advisable by the commissioner.

9. The provisions of this section shall not be construed in such manner as to be in conflict with any provision of law that specifically provides for circumstances under which inmates may be permitted to leave institutions.



72-A - Community treatment facilities.

* 72-a. Community treatment facilities. 1. Transfer of eligible inmate. Notwithstanding the provisions of section seventy-two of this chapter, any inmate confined in a correctional facility who is an "eligible inmate" as defined by subdivision two of section eight hundred fifty-one of this chapter and has been certified by the division of substance abuse services as being in need of substance abuse treatment and rehabilitation may be transferred by the commissioner to a community treatment facility.

2. Designation of facilities. A community treatment facility shall be designated by the director of the division of substance abuse services and the commissioner. Such facility shall be operated by a provider or sponsoring agency that has provided approved residential substance abuse treatment services for at least two years duration.

3. Operating standards. The commissioner, after consultation with the director of the division of substance abuse services, shall promulgate rules and regulations which provide for minimum standards of operation, including but not limited to the following:

(a) provision for adequate security and protection of the surrounding community;

(b) adequate physical plant standards;

(c) provisions for adequate program services, staffing, and record keeping; and

(d) provision for the general welfare of the inmates.

4. Community supervision. The department shall provide for the provision of community supervision services. All inmates residing in a community treatment facility shall be assigned to parole officers for supervision. Such parole officers shall be responsible for providing such supervision.

5. Reports. The department and the division of substance abuse services shall jointly issue quarterly reports including a description of those facilities that have been designated as community treatment facilities, the number of inmates confined in each facility, a description of the programs within each facility, and the number of absconders, if any, as well as the nature and number of re-arrests, if any, during the individual's period of community supervision. Copies of such reports, as well as copies of any inspection report issued by the department or the commission of correction shall be sent to the director of the budget, the chairman of the senate finance committee, the chairman of the senate crime and correction committee, the chairman of the assembly ways and means committee and the chairman of the assembly committee on codes.

6. Reimbursement. (a) The commissioner, in consultation with the director of the division of substance abuse services, shall enter into an agreement with the division of substance abuse services whereby the division of substance abuse services will contract with community treatment facilities for provision of services pursuant to this section within amounts made available by the department. Each contract shall provide for frequent visitation, inspection of the facility, and enforcement of the minimum standards and shall authorize the supervision of inmates residing in a community treatment facility by parole officers.

(b) The commissioner shall promulgate rules and regulations specifying those costs related to the general operation of community treatment facilities that shall be eligible for reimbursement. Such eligible costs shall not include debt service, whether principal or interest, or costs for which state or federal aid or reimbursement is otherwise available. Such rules and regulations shall be subject to the approval of the director of the budget.

(c) The department shall not contract for provision of services to more than fifty inmates at any one facility.

(d) At least thirty days prior to final approval of any such contract, a copy of the proposed contract shall be sent to the director of the budget, the chairman of the senate finance committee, the chairman of the senate crime and correction committee, the chairman of the assembly ways and means committee, and the chairman of the assembly committee on codes.

* NB Expires September 1, 2017



72-B - Discharge of inmates to adult care facilities.

72-b. Discharge of inmates to adult care facilities. 1. An inmate about to be discharged to an adult home, enriched housing program or residence for adults, as defined in section two of the social services law, shall be referred only to such home, program or residence that is consistent with that person's needs and that operates pursuant to section four hundred sixty of the social services law. No inmate shall be directly referred to any facility that is required to be certified as an adult care facility under the provisions of article seven of the social services law, unless it has been determined that such facility has a valid operating certificate.

2. No inmate about to be paroled, conditionally released, transferred, released or discharged shall be referred to any adult home, enriched housing program or residence for adults, as defined in section two of the social services law, where the department of corrections and community supervision has received written notice that the facility has been placed on the "do not refer list" pursuant to subdivision fifteen of section four hundred sixty-d of the social services law.



73 - Residential treatment facilities.

73. Residential treatment facilities. 1. The commissioner may transfer any inmate of a correctional facility who is eligible for community supervision or who will become eligible for community supervision within six months after the date of transfer or who has one year or less remaining to be served under his or her sentence to a residential treatment facility and such person may be allowed to go outside the facility during reasonable and necessary hours to engage in any activity reasonably related to his or her rehabilitation and in accordance with the program established for him or her. While outside the facility he or she shall be at all times in the custody of the department and under its supervision.

2. The department shall be responsible for securing appropriate education, on-the-job training and employment for inmates transferred to residential treatment facilities. The department also shall supervise such inmates during their participation in activities outside any such facility and at all times while they are outside any such facility.

3. Programs directed toward the rehabilitation and total reintegration into the community of persons transferred to a residential treatment facility shall be established. Each inmate shall be assigned a specific program by the superintendent of the facility and a written memorandum of such program shall be delivered to him or her.

4. If at any time the superintendent of a residential treatment facility is of the opinion that any aspect of the program assigned to an individual is inconsistent with the welfare or safety of the community or of the facility or its inmates, the superintendent may suspend such program or any part thereof and restrict the inmate's activities in any manner that is necessary and appropriate. Upon taking such action the superintendent shall promptly notify the commissioner and pending decision by the commissioner, the superintendent may keep such inmate under such security as may be necessary.

5. The commissioner may at any time and for any reason transfer an inmate from a residential treatment facility to another correctional facility.

6. Where a person who is an inmate of a residential treatment facility absconds, or fails to return thereto as specified in the program approved for him or her, he or she may be arrested and returned by an officer or employee of the department or by any peace officer, acting pursuant to his or her special duties, or police officer without a warrant; or a member of the board of parole or an officer designated by such board may issue a warrant for the retaking of such person. A warrant issued pursuant to this subdivision shall have the same force and effect, and shall be executed in the same manner, as a warrant issued for violation of community supervision.

7. The provisions of this chapter relating to good behavior allowances and conditional release shall apply to behavior of inmates while assigned to a residential treatment facility for behavior on the premises and outside the premises of such facility and good behavior allowances may be granted, withheld, forfeited or cancelled in whole or in part for behavior outside the premises of the facility to the same extent and in the same manner as is provided for inmates within the premises of any facility.

8. The state board of parole may grant parole to any inmate of a residential treatment facility at any time after he or she becomes eligible therefor. Such parole shall be in accordance with provisions of law that would apply if the person were still confined in the facility from which he or she was transferred, except that any personal appearance before the board may be at any place designated by the board.

9. The earnings of any inmate of a residential treatment facility shall be dealt with in accordance with the procedure set forth in section eight hundred sixty of this chapter.

10. The commissioner is authorized to use any residential treatment facility as a residence for persons who are on community supervision. Persons who reside in such a facility shall be subject to conditions of community supervision imposed by the board.



74 - Discharge on holidays, Saturdays and Sundays.

74. Discharge on holidays, Saturdays and Sundays. Where the date of release on parole or conditional release, or where the date of discharge from the care or custody of the department, falls on Saturday or Sunday, it shall be deemed to fall on the preceding Friday. Where the date of such release or discharge falls on a legal holiday it shall be deemed to fall on the preceding day, except that when such legal holiday falls on a Monday the date of release shall be deemed to fall on the preceding Friday. Notwithstanding the foregoing, or any other provision of the law to the contrary, the commissioner, in his or her discretion, may advance the release date of an inmate, who is scheduled to be released on a Friday, to a Thursday in any case where the inmate will serve a period of community supervision upon release and the commissioner determines that public safety will be enhanced by a next day reporting requirement.



75 - Notice of voting rights.

75. Notice of voting rights. Upon the discharge from a correctional facility of any person whose maximum sentence of imprisonment has expired or upon a person's discharge from community supervision, the department shall notify such person of his or her right to vote and provide such person with a form of application for voter registration together with written information distributed by the board of elections on the importance and the mechanics of voting.



76 - Notice of transitional services for inmates released from correctional facilities.

76. Notice of transitional services for inmates released from correctional facilities. 1. Prior to the release of an inmate from a correctional facility, the department shall provide such inmate with information on transitional services available in the county or city where such inmate is scheduled to be released. Such information shall include programs designed to promote the successful and productive reentry and reintegration of an inmate into society including medical and mental health services, HIV/AIDS services, educational, vocational and employment services, alcohol or substance abuse treatment and housing services. The department shall maintain a current list of transitional services which shall be updated regularly in order to effectuate the purposes of this section. Where appropriate, the department shall provide assistance to an inmate in contacting a program or service provider prior to such inmate's release to the community.

2. The commissioner shall consult with, and be entitled to receive the assistance of, the commissioners of education, labor, health, mental health and the office of temporary and disability assistance in the implementation of this section.



79 - Leasing of state institutions to cities or counties for the confinement of prisoners.

79. Leasing of state institutions to cities or counties for the confinement of prisoners. 1. The commissioner is hereby authorized and empowered to lease to any city or county, upon such terms and conditions as he may deem appropriate, all or any part of any state correctional institution or facility under his jurisdiction, to be used as an adjunct to a jail, penitentiary or correctional institution of such city or county, for the confinement of persons sentenced to such jail, penitentiary, or correctional institution. Such lease may provide for the commissioner to have the superintendence, management and control of the state correctional institution or facility, or part thereof, which is the subject of such lease. Such lease shall provide for such city or county to pay to the state the actual per capita daily cost, as certified to the appropriate local official by the commissioner, for the care of such persons for each day of confinement, but, in any case, the reimbursement rate shall not exceed five dollars per day per capita.

* 2. The commissioner is hereby authorized and empowered to lease to a city having a population of one million or more, on such terms and conditions as he may deem appropriate, all or any part of the state correctional facility under the department's jurisdiction at Ossining in Westchester county, to be used as an adjunct to any correctional institution of such city used for the detention of persons charged with commission of a crime and committed to detention pending disposition of such charge, for the detention of such persons. Such lease may provide for the commissioner to have the superintendence, management and control of the state correctional facility or part thereof which is the subject of such lease. This subdivision shall not limit the authority of the commissioner of general services provided in chapter seven hundred twenty-five of the laws of nineteen hundred seventy, to convey certain lands described in such chapter to the county of Westchester.

* NB Expired August 1, 1977



79-A - Closure of correctional facilities; notice.

79-a. Closure of correctional facilities; notice. Before the closure of any correctional facility,, for reasons other than those set forth in paragraph (a) of subdivision eight of section forty-five of this chapter, the commissioner shall take the following actions:

1. confer with the department of civil service, the governor's office of employee relations and any other appropriate state agencies to develop strategies which attempt to minimize the impact of the closure on the state work force;

2. consult with the department of economic development and any other appropriate state agencies to develop strategies which attempt to minimize the impact of such closures on the local and regional economies; and

3. provide notice by certified mail to (i) all local governments of any political subdivision in which the correctional facility is located, (ii) all employee labor organizations operating within, or representing employees of, the correctional facility, and (iii) managerial and confidential employees employed within the correctional facility at least twelve months prior to any such closure.



79-B - Adaptive reuse plan for consideration prior to prison closure.

79-b. Adaptive reuse plan for consideration prior to prison closure. Not later than six months prior to the effective date of closure of a correctional facility, the commissioner of economic development shall, in consultation with the commissioner, the commissioners of civil service, general services and the division of criminal justice services, the director of the governor's office of employee relations, officials of all local governments of any political subdivision in which the correctional facility is located and any other appropriate state agencies or authorities, provide a report for an adaptive reuse plan for any facility slated for closure which will evaluate the community impact of the proposed closure including but not limited to the following factors: the potential to utilize the property for another state government purpose, including for a new purpose as part of the state criminal justice system; potential for the sale or transfer of the property to a local government or other governmental entity; potential for the sale of the property to a private entity for development into a business, residential or other purpose; community input for local development; and the condition of the facility and the investments required to keep the structure in good repair, or to make it viable for reuse.






Article 4-B - (Correction) ALTERNATE CORRECTIONAL FACILITIES FOR THE CITY OF NEW YORK

86 - Purpose of alternate correctional facilities.

86. Purpose of alternate correctional facilities. The purpose of this article is to provide an extraordinary method for relieving existing emergency space pressures in New York city local correctional facilities.



87 - Definitions.

87. Definitions. As used in this article, the following terms shall have the following meanings:

1. "Alternate correctional facility" shall mean a correctional facility designed to house medium security inmates as defined by department rules and regulations, which is owned by the city of New York, operated by the department pursuant to the rules and regulations promulgated by the commissioner and in accordance with the operation agreement as defined in subdivision five of this section, and used for the confinement of eligible inmates, as defined by subdivision four of this section.

2. "Panel" shall mean the alternate correctional facility review panel established pursuant to section eighty-nine-e of this article.

3. "Construction agreement" shall mean an agreement entered into pursuant to section eighty-eight of this article by the commissioner and the city of New York which governs the construction of two alternate correctional facilities of approximately seven hundred beds each, one at Ogdensburg and one at Cape Vincent, New York.

4. "Eligible inmates" shall mean male inmates of a New York city correctional facility who are at least nineteen years of age, who are serving a definite, but not an intermittent, sentence of imprisonment, and who do not have criminal charges pending against them.

5. "Operation agreement" shall mean an agreement entered into pursuant to section eighty-eight of this article by the commissioner and the city of New York which governs the operation of one or both alternate correctional facilities and addresses all related issues, including, but not limited to, general staffing levels and nature of staffing positions; composition of medical staff; availability of outside medical services; procedures and criteria for selecting eligible inmates; availability and frequency of transportation of inmates and visitors of inmates to such facility; availability, content and frequency of programming for inmates; mechanisms to establish, monitor and review operating and capital expenditures; and legal representation of both inmates and employees of such facilities.



88 - Authorization for alternate correctional facilities.

88. Authorization for alternate correctional facilities. 1. As hereinafter provided in this article, the department is authorized and empowered to establish, operate and maintain under its jurisdiction no more than two alternate correctional facilities.

2. In carrying out the purposes of this article, the department may acquire land for and construct the alternate correctional facilities authorized pursuant to this section.

3. Any acquisition of land for or construction of an alternate correctional facility shall be governed by section twenty-one of this chapter, section one hundred twenty-seven of the state finance law and any other provisions of law applicable to the acquisition of land for and construction of state correctional facilities. The department, if it elects, shall be the lead agency for all purposes under article eight of the environmental conservation law with respect to alternate correctional facilities.

4. For each alternate correctional facility, the commissioner is hereby authorized and empowered to enter into a construction agreement, an operation agreement, and any other agreements or leases with the city of New York which are deemed by the commissioner to be necessary or convenient for the establishment, operation and maintenance of an alternate correctional facility. An operation agreement shall govern the operation of an alternate correctional facility for up to ten years after the commencement of housing of eligible inmates at such facility. The commissioner shall not operate an alternate correctional facility except pursuant to an executed operation agreement.

5. All agreements entered into by the commissioner and the city of New York pursuant to this section shall be approved by the director of the budget and filed with the chairman of the senate finance committee, the chairman of the assembly ways and means committee, the chairman of the senate crime and corrections committee and the chairman of the assembly committee on correction.



88-A - Authorization for the city of New York to acquire and utilize alternate correctional facilities.

88-a. Authorization for the city of New York to acquire and utilize alternate correctional facilities. As set forth in this article, the city of New York, acting by and through its mayor, is authorized and empowered:

1. To enter into a construction agreement as defined in this article and pursuant to such agreement to advance payment for the construction of and to acquire from the state two alternate correctional facilities, one in Ogdensburg and one in Cape Vincent, and to finance such construction and acquisition in the manner provided by law under which the city of New York is authorized to finance property acquired or constructed for public purposes regardless of the period of any operation agreement relating to such facilities.

2. To enter into an operation agreement or agreements as defined in this article and pursuant to any such agreements to utilize alternate correctional facilities for the housing of certain inmates of New York city correctional facilities.

3. To pay to the state the costs, both capital and operating, which may be required of the city of New York by the state in accordance with a construction agreement or an operation agreement in the manner set forth in any such agreement, including payment in advance of receipt of services.

4. To sell, subject to the provisions of section eighty-nine-k of this article, facilities which were originally acquired from the state as alternate correctional facilities. Upon sale for cash by the city of New York of any facility originally acquired pursuant to a construction agreement as defined in this article, an amount equal to the principal amount of any bonds then outstanding used to finance such acquisition shall be utilized by the city of New York for its general capital purposes.

5. To make provision for indemnification in any construction or operation agreement to conform with the requirements set forth in section eighty-nine-l of this article.

6. From time to time, to authorize, issue and sell obligations, pursuant to the local finance law, to pay the costs of acquiring property, of constructing alternate correctional facilities, of constructing, reconstructing or otherwise providing other public improvements and appurtenances, including in each case architectural and engineering fees, and of purchasing original furnishings, equipment, machinery and apparatus therefor pursuant to this section. The acquisition of such property, the construction of such correctional facilities, the construction, reconstruction or other provision of other public improvements and appurtenances and the purchase of such original furnishings, equipment, machinery and apparatus are hereby declared city purposes.



89 - Establishment of alternate correctional facilities.

89. Establishment of alternate correctional facilities. An alternate correctional facility shall be deemed to have been established when the commissioner has filed with the secretary of state a designation of such facility which sets forth, at a minimum, the name and location of the facility, a copy of the department's rules and regulations for the operation of that facility, and a copy of all applicable agreements, including a construction agreement and an operation agreement.



89-A - Management of alternate correctional facilities.

89-a. 1. Management of alternate correctional facilities. Superintendence, management and control of alternate correctional facilities and the eligible inmates housed therein shall be as directed by the commissioner consistent with the following: an alternate correctional facility shall be operated pursuant to rules and regulations promulgated for such facilities by the commissioner in consultation with the state commission of correction and the provisions of the operation agreement. The commissioner shall operate such facility insofar as practicable in the same manner as a general confinement facility which houses medium security state inmates. Nothing herein, however, shall preclude the commissioner from enhancing staffing or programming to accommodate the particular needs of eligible inmates pursuant to the operation agreement. No inmate shall be housed in any alternate correctional facility until such facility has been established in accordance with the provisions of section eighty-nine of this article. The population in an alternate correctional facility shall not exceed its design capacity of approximately seven hundred eligible inmates except pursuant to variances permitted by law, rule or regulation or court order.

2. Notwithstanding any other provisions of law, no variance authorizing an alternate correctional facility to exceed its design capacity shall be granted after March fifteenth, nineteen hundred ninety-two unless the mayor of the city of New York submits, together with the variance request, a certificate of emergency demonstrating the need for such variance and that reasonable alternatives to the granting of the variance do not exist, and containing a detailed summary of measures that will be taken to restore compliance with such design capacity. The chairman of the state commission of correction shall transmit, in a timely manner, notice of such request to the chairmen of the senate crime and correction committee and the assembly correction committee.



89-B - Good behavior time allowances against definite sentences served in alternate correctional facilities.

89-b. Good behavior time allowances against definite sentences served in alternate correctional facilities. Notwithstanding any other provision of law, the commissioner shall be authorized to grant, withhold, cause to be forfeited, or cancel time allowances as provided in and in compliance with section eight hundred four of the correction law.



89-C - Use of alternate correctional facilities.

89-c. Use of alternate correctional facilities. 1. Alternate correctional facilities shall serve only to supplement local correctional facilities within the city of New York. In considering whether to assign an eligible inmate to an alternate correctional facility or to transfer such inmate from such facility, preference shall be given to available space suitable for housing sentenced inmates at local correctional facilities within the city of New York.

2. Consistent with the provisions of this article and subject to the applicable rules and regulations for operation of alternate correctional facilities and the provisions of the operation agreement, assignment of inmates to alternate correctional facilities shall be made jointly by the commissioner and the commissioner of the New York city department of correction. In making such assignments, consideration shall be given to inmates who have a greater period of time remaining to be served on their sentences, taking into account any applicable jail time and good behavior time. No inmate who is eligible for educational services pursuant to subdivision seven of section three thousand two hundred two of the education law and who chooses to avail himself of such services shall be assigned to an alternate correctional facility.

3. Inmates assigned to alternate correctional facilities shall be returned to a local correctional facility within the city of New York at any such time as the commissioner determines:

(a) that the assignment was not in accordance with this article, or

(b) that the confinement of an inmate in an alternate correctional facility is no longer suitable because it potentially endangers the safety, security or order of the facility.

4. Any inmate who is eligible for educational services pursuant to subdivision seven of section three thousand two hundred two of the education law shall also be returned to a New York city local correctional facility if he chooses to avail himself of such services.

5. Inmates assigned to alternate correctional facilities shall be returned to a New York city correctional facility within the city of New York no later than seven days prior to their scheduled release or discharge from incarceration.

6. Notwithstanding any other provisions of law, no inmates from jurisdictions other than the city of New York shall be housed at any time in an alternate correctional facility.



89-D - Transportation.

89-d. Transportation. The state of New York shall have no responsibility, financial or otherwise, for transporting inmates between a New York city local correctional facility and an alternate correctional facility, regardless of the reason for such transfer. The city of New York shall be responsible for all such costs, as well as the actual transportation and supervision of inmates during transport.



89-E - Alternate correctional facility review panel.

89-e. Alternate correctional facility review panel. 1. The alternate correctional facility review panel is hereby established and shall consist of the commissioner, the chairman of the state commission of correction, the chairman of the board of parole, the director of the office of probation and correctional alternatives, the commissioner of correction of the city of New York, the president of the New York State Sheriffs' Association Institute, Inc., and the president of the Correctional Association of New York or their designees. The governor shall appoint a chairman and vice-chairman from among the members.

2. The panel shall be authorized to enter and inspect at any and all times each alternate correctional facility or any part thereof and shall have access to all books, records and data pertaining to any such facility within the possession of the department relating to subdivision three of this section.

3. The panel shall examine whether alternate correctional facilities should continue to be utilized, whether all steps practicable have been taken by the city of New York toward finding alternatives to housing eligible inmates in alternate correctional facilities, including the construction of correctional facilities within the city of New York and the development of alternatives to incarceration, and whether there has been compliance with all applicable laws, rules and regulations and the operation agreement.

4. The panel shall prepare an annual report which shall be filed with the governor, the mayor of the city of New York, the chairman of the senate crime and correction committee, and the chairman of the assembly committee on correction no later than the first day of March of each year.



89-F - Oversight.

89-f. Oversight. The state commission of correction shall exercise the same powers and duties concerning each alternate correctional facility as the commission is required to exercise concerning a New York state correctional facility. The commission shall prepare an annual report on each alternate correctional facility which shall evaluate and assess the department's compliance with all rules and regulations applicable to that facility and the operation agreement and which shall include an analysis of the frequency and severity of all unusual incidents and assaults occurring in that facility. The annual reports shall be filed with the governor, the mayor of the city of New York, the chairman of the senate crime and correction committee, and the chairman of the assembly committee on correction no later than the first day of June of each year.



89-G - Costs for establishing, operating and maintaining alternate correctional facilities.

89-g. Costs for establishing, operating and maintaining alternate correctional facilities. 1. When the city of New York has entered into the agreements as set forth in section eighty-eight of this article, it shall be obligated, to pay, in accordance with such agreements and at such times and in such amounts as may be determined by the commissioner and approved by the director of the budget, all direct and indirect costs associated with the acquisition, construction, establishment, capital repairs and improvements, operation and maintenance of the alternate correctional facility.

2. Upon completion of the acquisition, construction and establishment of an alternate correctional facility, the commissioner shall make a final determination of the cost of such project and shall certify such cost to the comptroller and to the city of New York. Notwithstanding any other provision of law to the contrary, upon receipt of such certification of the commissioner, the comptroller shall forthwith refund any amounts received from the city of New York in excess of the costs so certified to the city of New York, including interest accrued thereon.

3. On or before October fifteenth of each year, the comptroller shall certify to the commissioner the actual operation and maintenance costs of each alternate correctional facility for the preceding state fiscal year and the amounts paid by the city of New York for such operation and maintenance costs. To the extent that the amounts so paid by the city of New York are less than the operation and maintenance costs for such state fiscal year, the commissioner shall include the amount of such underpayment in the next payment required to be received from the city of New York, or if operation by the state has terminated, the commissioner shall bill the city of New York for the amounts due and such amounts shall be paid by the city within thirty days of receipt of such a bill. To the extent that the amounts so paid by the city of New York are more than the operation and maintenance costs for such state fiscal year, the commissioner shall reduce the next scheduled payment to be received from the city of New York by the amount of the overpayment or if operation by the state has terminated, the commissioner shall refund the overpayment within sixty days of the determination of overpayment.



89-H - Alternate correctional facilities operating fund.

89-h. Alternate correctional facilities operating fund. 1. There is hereby established in the joint custody of the state comptroller and the commissioner of taxation and finance a special revenue fund to be known as the alternate correctional facilities operating fund.

2. Such fund shall consist of all moneys received by the commissioner pursuant to the operation agreement and all monies received pursuant to section eighty-nine-l of this article. Any interest accruing on amounts deposited in this fund shall be credited to this fund by the state comptroller and shall reduce the amounts the city of New York would otherwise be obligated to pay pursuant to this article. Upon termination of the operation agreement, any balance in the fund less any amount due from the city of New York hereunder shall be paid to the city of New York within sixty days.

3. In the event that any amounts owed by the city of New York pursuant to section eighty-nine-g of this article are not paid to the commissioner within thirty days of the time such payment is due, the commissioner shall certify the unpaid amount to the state comptroller and the comptroller shall, to the extent not otherwise prohibited by law and subject to any other provision of law providing for withholding of payments to the city of New York which shall take precedence over this subdivision, withhold any such unpaid amount from the next succeeding payments of state aid or local assistance otherwise payable to the city of New York. The amounts so withheld by the comptroller shall be deposited by the comptroller to the fund established by this section.

4. All payments from this account shall be made on the audit of the comptroller on vouchers certified or approved by the commissioner or an employee of the department designated by the commissioner.



89-I - Local taxes.

89-i. Local taxes. Alternate correctional facilities shall be exempt from all local property taxes while fee title to such facilities is vested in the city of New York.



89-J - Title to facilities.

89-j. Title to facilities. Upon payment by the city of New York of the costs of acquisition and construction, the state of New York shall transfer title in fee simple absolute to the city of New York without additional consideration. Notwithstanding the foregoing, as long as an operation agreement entered into pursuant to this article is in effect, the department shall have sole and exclusive authority to operate, manage and maintain such facility including but not limited to the authority to authorize or make without obtaining approval from the city of New York any capital repairs or improvements deemed necessary.



89-K - Termination of operation agreement.

89-k. Termination of operation agreement. At the termination of the operation agreement as to either or both alternate correctional facilities, the department shall have an exclusive option to purchase, from the city of New York, the facility or facilities for which the operation agreement has terminated, at a fair market value price or prices which shall be negotiated by the state office of general services and the city of New York. The duration of the state's option to purchase shall commence on the date notice is received from the city of New York of its intent to terminate such agreement and shall continue for a period of six months or until the next succeeding April first, whichever is longer. Such option to purchase shall be deemed exercised upon execution of an agreement to purchase. Notwithstanding any other provision of law, these facilities shall not be operated as correctional facilities except by the department.



89-L - Indemnification.

89-l. Indemnification. The city of New York shall indemnify and hold harmless the state of New York in any action or proceeding arising out of the construction, maintenance or operation of an alternate correctional facility which is constructed, maintained or operated in accordance with the provisions of this article. The obligation to indemnify and hold harmless imposed herein shall include reasonable attorneys' fees, court costs, and costs of litigation including witness fees, incurred by the state of New York in connection with the defense of any such action or proceeding. Such obligation shall extend to any expenses incurred by the state of New York pursuant to section seventeen of the public officers law for the defense and indemnification of state officers and employees in any action or proceeding arising out of the construction, maintenance or operation of any such facility constructed, maintained and operated in accordance with the provisions of this article and the operating agreement or agreements. The city of New York's obligation to indemnify and hold harmless the state of New York shall in no way be construed as relieving the state of its obligation to comply with any and all orders or injunctions issued by any court of competent jurisdiction.






Article 5 - (Correction) COORDINATED USE OF STATE AND LOCAL CORRECTIONAL INSTITUTIONS

90 - Purposes of article.

90. Purposes of article. The purposes of the provisions of this article are:

1. To provide correctional programs for persons who receive sentences of imprisonment with terms of one year or less and who otherwise would be confined in institutions in counties that do not have a sufficient number of inmates to justify construction of an adequate correctional institution or operation of a modern correctional program;

2. To provide a method of relieving space pressures in correctional institutions operated by local government; and

3. To expand the use of programs designed to bridge the gap between incarceration and activities in the community, through the use of institutions operated by local government as facilities for residential treatment of persons in the custody of the state department of corrections and community supervision.



91 - Agreements for custody of definite sentence inmates.

* 91. Agreements for custody of definite sentence inmates. 1. The commissioner may enter into an agreement with any county or with the city of New York to provide for custody by the department of persons who receive definite sentences of imprisonment with terms in excess of ninety days who otherwise would serve such sentences in the jail, workhouse, penitentiary or other local correctional institution maintained by such locality; provided, however, that a person committed to the custody of the department pursuant to an agreement established by this section, except a person committed pursuant to an agreement with the city of New York, shall be delivered to a reception center designated by the commissioner for an initial processing period which shall be no longer than seven days, and thereafter, shall be transferred to a general confinement correctional facility located in the same county or in a county adjacent to the county where such person would otherwise be committed to a local correctional facility. In the event, however, that exigent circumstances related to health, safety or security arise which require the immediate transfer of an inmate to a different facility not within the county or adjacent county, then the department shall, as soon thereafter as practicable, arrange for such inmate to be returned to the jurisdiction of the county from which he or she was committed.

2. Any such agreement, except one that is made with the city of New York, may be made with the sheriff, warden, superintendent, local commissioner of correction or other person in charge of such county institution and shall be subject to the approval of the chief executive officer of the county. An agreement made with the city of New York may be made with the commissioner of correction of that city and shall be subject to the approval of the mayor.

3. An agreement made under this section shall require the locality to pay the cost of treatment, maintenance and custody furnished by the department, and the costs incurred under subdivision two or three of section one hundred twenty-five of this chapter relating to the provision of clothing, money and transportation upon release or discharge of inmates delivered to the department pursuant to the agreement, and shall contain at least the following provisions:

(a) A provision specifying the minimum length of the term of imprisonment of persons who may be received by the department under the agreement, which may be any term in excess of ninety days agreed to by the parties and which need not be the same in each agreement;

(b) A provision that no charge will be made to the state or to the department or to any of its institutions during the pendency of such agreement for delivery of inmates to the department by officers of the locality, and that the provisions of section six hundred two of this chapter or of any similar law shall not apply for delivery of inmates during such time;

(c) Designation of the correctional facility or facilities to which persons under sentences covered by the agreement are to be delivered;

(d) A provision requiring the department to provide transitional services upon the release of persons committed to the custody of the department pursuant to an agreement established by this section;

(e) Any other provision the commissioner may deem necessary or appropriate; and

(f) A provision giving either party the right to cancel the agreement by giving the other party notice in writing, with cancellation to become effective on such date as may be specified in such notice.

4. Notwithstanding any other provision of law, the commissioner shall be authorized to grant, withhold, cause to be forfeited, or cancel time allowances as provided in and in compliance with section eight hundred four of this chapter.

5. A copy of such agreement shall be filed with the secretary of state and with the clerk of each court having jurisdiction to impose sentences covered by the agreement in the county or city to which it applies.

* NB Effective until September 1, 2017

* 91. Agreements for custody of definite sentence inmates. 1. The state commissioner of corrections and community supervision may enter into an agreement with any county or with the city of New York to provide for custody by the state department of corrections and community supervision of persons who receive definite sentences of imprisonment with terms in excess of ninety days who otherwise would serve such sentences in the jail, workhouse, penitentiary or other local correctional institution maintained by such locality.

2. Any such agreement, except one that is made with the city of New York, may be made with the sheriff, warden, superintendent, local commissioner of correction or other person in charge of such county institution and shall be subject to the approval of the chief executive officer of the county. An agreement made with the city of New York may be made with the commissioner of correction of that city and shall be subject to the approval of the mayor.

3. An agreement made under this section shall not require the locality to pay the cost of treatment, maintenance and custody furnished by the state department of corrections and community supervision and shall contain at least the following provisions:

(a) A provision specifying the minimum length of the term of imprisonment of persons who may be received by the state department of corrections and community supervision under the agreement, which may be any term in excess of ninety days agreed to by the parties and which need not be the same in each agreement;

(b) A provision that no charge will be made to the state or to the state department of corrections and community supervision or to any of its institutions during the pendency of such agreement for delivery of inmates to the state department of corrections and community supervision by officers of the locality, and that the provisions of section six hundred two of this chapter or of any similar law shall not apply for delivery of inmates during such time;

(c) A provision that no charge shall be made to or shall be payable by the state during the pendency of such agreement for the expense of maintaining parole violators pursuant to section two hundred sixteen of this chapter, for the expense of maintaining coram nobis prisoners pursuant to section six hundred one-b of this chapter, for the expense of maintaining felony prisoners pursuant to section six hundred one-c of this chapter, or for the expense of maintaining alternative local reformatory inmates pursuant to section eight hundred thirty-five in institutions maintained by the locality;

(d) A provision, approved by the state comptroller, for reimbursement of the state department of corrections and community supervision by the locality for expenses incurred under subdivision two or three of section one hundred twenty-five of this chapter relating to clothing, money and transportation furnished upon release or discharge of inmates delivered to the state department of corrections and community supervision pursuant to the agreement;

(e) Designation of the correctional facility or facilities to which persons under sentences covered by the agreement are to be delivered;

(f) Any other provision the state commissioner of corrections and community supervision may deem necessary or appropriate; and

(g) A provision giving either party the right to cancel the agreement by giving the other party notice in writing, with cancellation to become effective on such date as may be specified in such notice.

4. A copy of such agreement shall be filed with the secretary of state and with the clerk of each court having jurisdiction to impose sentences covered by the agreement in the county or city to which it applies.

* NB Effective September 1, 2017



92 - Effect of agreement for custody of definite sentence inmates.

* 92. Effect of agreement for custody of definite sentence inmates. 1. After a copy of an agreement made under section ninety-one of this article is filed with the secretary of state, all commitments under sentences covered by the agreement by courts in the county or city to which it applies shall be deemed to be to the custody of the department and shall be so construed and interpreted irrespective of the institution or agency to which the commitments are made.

2. Any inmate who is serving a term of imprisonment covered by the agreement imposed prior to the filing of such agreement, and any inmate who is under consecutive definite sentences of imprisonment with an aggregate term of the length covered by the agreement, irrespective of whether one or more of such sentences was imposed prior to the filing of the agreement, may be transferred to the care of the department upon request of the head of the county or city institution and approval of the commissioner.

3. Inmates who are deemed committed to the custody of the department under subdivision one of this section, or who may be transferred to the care of the department under subdivision two of this section, shall be dealt with in all respects in the same manner as inmates committed to the custody of the department.

4. In the event any such agreement is cancelled, inmates delivered to the department prior to the date of cancellation shall continue to serve their sentences in the custody of such department and the provisions of such agreement shall continue to apply with respect to such inmates. A copy of the notice of cancellation shall be filed with the secretary of state and with the clerks of courts in the manner provided in subdivision four of section ninety-one of this article, and no inmates shall be delivered to the custody of the department under such agreement after the date on which such cancellation becomes effective.

* NB Effective until September 1, 2017

* 92. Effect of agreement for custody of definite sentence inmates. 1. After a copy of an agreement made under section ninety-one of this article is filed with the secretary of state, all commitments under sentences covered by the agreement by courts in the county or city to which it applies shall be deemed to be to the custody of the state department of corrections and community supervision and shall be so construed and interpreted irrespective of the institution or agency to which the commitments are made.

2. Any inmate who is serving a term of imprisonment covered by the agreement imposed prior to the filing of such agreement, and any inmate who is under consecutive definite sentences of imprisonment with an aggregate term of the length covered by the agreement, irrespective of whether one or more of such sentences was imposed prior to the filing of the agreement, may be transferred to the care of the state department of corrections and community supervision upon request of the head of the county or city institution and approval of the state commissioner of corrections and community supervision.

3. Inmates who are deemed committed to the custody of the state department of corrections and community supervision under subdivision one of this section, or who may be transferred to the care of the state department of corrections and community supervision under subdivision two of this section, shall be dealt with in all respects in the same manner as inmates committed to the custody of the state department of corrections and community supervision.

4. In the event any such agreement is cancelled, inmates delivered to the state department of corrections and community supervision prior to the date of cancellation shall continue to serve their sentences in the custody of such department and the provisions of such agreement shall continue to apply with respect to such inmates. A copy of the notice of cancellation shall be filed with the secretary of state and with the clerks of courts in the manner provided in subdivision four of section ninety-one of this article, and no inmates shall be delivered to the custody of the state department of corrections and community supervision under such agreement after the date on which such cancellation becomes effective.

* NB Effective September 1, 2017



93 - Temporary custody of sentenced inmates in emergencies.

93. Temporary custody of sentenced inmates in emergencies. 1. Whenever a state of emergency shall be declared by the chief executive officer of a local government pursuant to section two hundred nine-m of the general municipal law, the chief executive officer of the county in which such state of emergency is declared, or where a county or counties are wholly within a city the mayor of such city, may request the governor to remove all or any number of sentenced inmates from institutions maintained by such county or city. Upon receipt of such request, if the governor is satisfied that the public interest so requires, the governor may, in his discretion, authorize and direct the state commissioner of corrections and community supervision to remove such inmates.

2. Upon receipt of any such direction the state commissioner of corrections and community supervision shall transport such inmates to any correctional facility in the department and such inmates shall be retained in the custody of the department, subject to all laws and rules and regulations pertaining to inmates in the custody of the department, until returned to the institution from which they were removed or discharged or released in accordance with the law.

3. In the event that the state department of corrections and community supervision does not have space in its correctional facilities to accommodate all or any number of the inmates so removed from a local institution, the commissioner shall have the power to lodge any number of such inmates in any county jail, workhouse or penitentiary within the state that has room to receive them and such institution shall be required to receive such inmates. Inmates so lodged shall be subject to all rules and regulations pertaining to inmates committed to such institution until returned to the institution from which they were removed, or removed to a state correctional facility, or discharged or released in accordance with the law; provided, however, that inmates discharged or released from any such local institution shall be entitled to receive clothing, money and transportation from the state department of corrections and community supervision to the same extent as inmates discharged or released from a state correctional facility.

4. When sentenced inmates have been removed from a penitentiary pursuant to this section, such penitentiary may be used for the purpose of detention of prisoners awaiting trial or for any other purpose to which a county jail may be put.

5. The original order of commitment and any other case record pertaining to inmates removed pursuant to this section shall be delivered to the head of any institution in which he or she may be lodged and shall be returned to the institution from which he or she was removed at the time of his return to such institution or upon his or her release or discharge in accordance with the law.

6. Inmates removed from a local institution pursuant to a request made under subdivision one of this section may be returned to such institution by the state commissioner of corrections and community supervision, subject to the approval of the governor, at any time such commissioner is satisfied that the return of such inmates is not inconsistent with the public interest.

7. The county or city maintaining the institution from which inmates are removed pursuant to subdivision one of this section shall be liable for all damages arising out of any act performed pursuant to this section and for reimbursement for the following items:

(a) The cost of clothing, money and transportation furnished to any inmate who is released or discharged prior to the return of such inmate to the institution from which he or she is removed shall be paid to the state department of corrections and community supervision; and

(b) The cost of maintaining any inmate in a county jail, workhouse or penitentiary shall be paid to the local government that maintains such institution. Such cost shall be the actual per capita daily cost, as certified to the state commissioner of corrections and community supervision.



94 - Use of local government institutions for residential treatment of persons under the custody of the state department of corrections and community supervision.

94. Use of local government institutions for residential treatment of persons under the custody of the state department of corrections and community supervision. 1. The state commissioner of corrections and community supervision is hereby authorized to transfer any inmate under the care or custody of the department who is eligible to be transferred to a residential treatment facility under section seventy-three of this chapter to any county jail, workhouse or penitentiary for the purpose of having such inmate engage in a residential treatment facility program; provided, however, that:

(a) Such inmate has resided or was employed or has dependents or parents who reside in the county, or in a county that is contiguous to the county, in which the institution to which he would be transferred is located;

(b) Arrangements have been made for the education, on-the-job training, employment or for some other rehabilitative treatment of such inmate in the county, or in a county that is contiguous to the county, in which the institution to which he would be transferred is located; and

(c) The sheriff, warden, superintendent, local commissioner of correction or other person in charge of the institution to which the inmate would be transferred consents to such transfer.

2. An inmate so transferred shall continue to be in the custody of the state department of corrections and community supervision but shall, during the period of such transfer, be in the care of the head of the institution to which he or she is transferred. The provisions of section seventy-three of this chapter shall apply in the case of any such transfer as fully and completely as if the inmate were transferred to a residential treatment facility, and the head of the institution to which the inmate is transferred and the officers and employees thereof shall have and may exercise all of the powers of the superintendent of a residential treatment facility with respect to the care or custody of such inmate.

In any case where an inmate is employed, however, the provisions of subdivision nine of such section seventy-three shall not apply and the wages or salary of such inmate shall be dealt with under the provisions applicable to a work release program in the type of institution to which he is transferred as provided in sections one hundred fifty-four, eight hundred seventy-two or eight hundred ninety-three as the case may be; and in the event such inmate is returned to a state correctional facility, any balance remaining in the trust fund account shall be paid over to the superintendent of such facility and shall be deposited by him or her as inmates' funds pursuant to section one hundred sixteen of this chapter.

3. If at any time the head of a local institution to which an inmate is transferred under this section is of the opinion that continued care of such inmate in such institution is inconsistent with the welfare or safety of the community or of the institution or its inmates, he or she may request the state commissioner to return such inmate to a state correctional facility and, upon the receipt of any such request, the commissioner shall cause such inmate to be so returned promptly and at the expense of the state department of corrections and community supervision.

4. The expenses of any such transfer shall be paid by the state department of corrections and community supervision and the commissioner is hereby authorized to reimburse the local institution for a sum determined by the head of such institution and agreed to in advance by the commissioner to be the cost of food, lodging and clothing within the institution, and the actual and necessary food, travel and other expenses required for a program outside the institution, incurred or advanced by the institution; provided, however, that:

(a) In any case where the commissioner has a pending agreement with a locality under section ninety-one of this article, the commissioner shall not reimburse the local institution for any cost incurred for food, lodging and clothing within the institution; and

(b) The wages or salary, if any, of such inmate shall be used for such reimbursement and shall be applied to defray any costs authorized to be paid under this section before any amount shall be paid by the commissioner hereunder, and any such wages or salary may be so applied irrespective of the provisions of paragraph (a) of this subdivision.



95 - Use of local government institutions for confinement of persons under custody with or awaiting transfer to the department.

95. Use of local government institutions for confinement of persons under custody with or awaiting transfer to the department. 1. Notwithstanding any other provision of law, the commissioner is hereby authorized to contract with any county or the city of New York for the use of a local correctional facility to provide for the care and custody of any person convicted of an offense and sentenced to a determinate or to an indeterminate sentence of imprisonment who is awaiting transfer to or has been transferred to the custody of the department as required by section 430.20 of the criminal procedure law; provided, however, that any such contract under this section shall not include persons charged with or found to be in violation of parole or conditional release pursuant to subdivision three of section two hundred fifty-nine-i of the executive law.

2. Any such inmate shall be deemed to be in the custody of and subject to the jurisdiction of the department but shall, during the period of his or her local confinement, be under the care of the head of the local correctional facility in which he or she resides.

3. If at any time the head of the local correctional facility is of the opinion that the continued care of such inmate in the local correctional facility is inconsistent with the welfare or safety of the inmate, the community, the facility or other inmates, he may demand that such inmate be transferred forthwith to the custody of the department. Thereafter, the department shall be obligated to receive into its custody such inmate in the manner prescribed for the acceptance of newly sentenced inmates required by section 430.20 of the criminal procedure law unless the contract specifies an alternative method of transfer. Notwithstanding the foregoing, in any case where the inmate in the care of the local correctional facility pursuant to a contract as provided for in this section is convicted of a class A-1 felony offense or a class B violent felony offense or a class C violent felony offense, the head of the local correctional facility may demand that such inmate be transferred forthwith to the custody of the department. Thereafter, the department shall be obligated to receive into its custody such inmate within forty-eight hours of receipt of such demand from the head of the local correctional facility.

4. The commissioner is hereby authorized to reimburse the contracting county or the city of New York for a sum equivalent to the actual per day per capita cost, as certified by the appropriate local official, or one hundred dollars per day per capita, whichever is less.

5. No inmate shall be housed in a local correctional facility or series of local correctional facilities pursuant to a contract under subdivision one of this section for a period exceeding six months.






Article 5-A - (Correction) INTERSTATE CORRECTIONS COMPACT

100 - Compact.

100. Compact. The interstate corrections compact as set forth in this article is hereby adopted and entered into with all jurisdictions joining therein.



101 - Short title; purpose.

101. Short title; purpose. This article shall be known and may be cited as the "interstate corrections compact". The party states, desiring common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.



102 - Definitions.

102. Definitions. As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in subdivision (d) hereof may lawfully be confined.



103 - Contracts.

103. Contracts. (a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.



104 - Procedures and rights.

104. Procedures and rights. (a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to section one hundred three of this article, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provide that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms contained in section one hundred three of this article.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect to any inmate confined pursuant to the terms of this compact.



105 - Acts not reviewable in receiving state; extradition.

105. Acts not reviewable in receiving state; extradition. (a) Any decision of the sending state in respect to any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) Any inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of any escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of the escapee.



106 - Federal aid.

106. Federal aid. Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.



107 - Entry into force.

107. Entry into force. This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.



108 - Withdrawal and termination.

108. Withdrawal and termination. This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.



109 - Construction and severability.

109. Construction and severability. (a) Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

(b) The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.






Article 6 - (Correction) MANAGEMENT OF CORRECTIONAL FACILITIES

112 - Powers and duties of commissioner relating to correctional facilities and community supervision.

112. Powers and duties of commissioner relating to correctional facilities and community supervision. 1. The commissioner of corrections and community supervision shall have the superintendence, management and control of the correctional facilities in the department and of the inmates confined therein, and of all matters relating to the government, discipline, policing, contracts and fiscal concerns thereof. He or she shall have the power and it shall be his or her duty to inquire into all matters connected with said correctional facilities. He or she shall make such rules and regulations, not in conflict with the statutes of this state, for the government of the officers and other employees of the department assigned to said facilities, and in regard to the duties to be performed by them, and for the government and discipline of each correctional facility, as he or she may deem proper, and shall cause such rules and regulations to be recorded by the superintendent of the facility, and a copy thereof to be furnished to each employee assigned to the facility. He or she shall also prescribe a system of accounts and records to be kept at each correctional facility, which system shall be uniform at all of said facilities, and he or she shall also make rules and regulations for a record of photographs and other means of identifying each inmate received into said facilities. He or she shall appoint and remove, subject to the civil service law and rules, subordinate officers and other employees of the department who are assigned to correctional facilities.

2. The commissioner shall have the management and control of persons released on community supervision and of all matters relating to such persons' effective reentry into the community, as well as all contracts and fiscal concerns thereof. The commissioner shall have the power and it shall be his or her duty to inquire into all matters connected with said community supervision. The commissioner shall make such rules and regulations, not in conflict with the statutes of this state, for the governance of the officers and other employees of the department assigned to said community supervision, and in regard to the duties to be performed by them, as he or she deems proper and shall cause such rules and regulations to be furnished to each employee assigned to perform community supervision. The commissioner shall also prescribe a system of accounts and records to be kept, which shall be uniform. The commissioner shall also make rules and regulations for a record of photographs and other means of identifying each inmate released to community supervision. The commissioner shall appoint officers and other employees of the department who are assigned to perform community supervision.

3. The commissioner may require reports from the superintendent or any other officer or employee of the department assigned to any correctional facility or to perform community supervision in relation to his or her conduct as such officer or employee, and shall have the power to inquire into any improper conduct which may be alleged to have been committed by any person at any correctional facility or in the course of his or her performance of community supervision, and for that purpose to issue subpoenas to compel the attendance of witnesses, and the production before him or her of books, writings and papers. A subpoena issued under this section shall be regulated by the civil practice law and rules.

4. The commissioner and the chair of the parole board shall work jointly to develop and implement, as soon as practicable, a risk and needs assessment instrument or instruments, which shall be empirically validated, that would be administered to inmates upon reception into a correctional facility, and throughout their incarceration and release to community supervision, to facilitate appropriate programming both during an inmate's incarceration and community supervision, and designed to facilitate the successful integration of inmates into the community.



113 - Absence of inmate for funeral and deathbed visits authorized.

113. Absence of inmate for funeral and deathbed visits authorized. The commissioner may permit any inmate confined by the department except one awaiting the sentence of death to attend the funeral of his or her father, mother, guardian or former guardian, child, brother, sister, husband, wife, grandparent, grandchild, ancestral uncle or ancestral aunt within the state, or to visit such individual during his or her illness if death be imminent; but the exercise of such power shall be subject to such rules and regulations as the commissioner shall prescribe, respecting the granting of such permission, duration of absence from the institution, custody, transportation and care of the inmate, and guarding against escape. Any expense incurred under the provisions of this section, with respect to any inmate permitted to attend a funeral or visit a relative during last illness, shall be deemed an expense of maintenance of the institution and be paid from moneys available therefor; but the superintendent, if the rules and regulations of the commissioner shall so provide, may allow the inmate or anyone in his behalf to reimburse the state for such expense.



115 - Fiscal accounts and records.

115. Fiscal accounts and records. 1. The superintendent of each correctional facility shall maintain books of entry and such other records as may be deemed necessary by the commissioner of correction in order to fully account for cash receipts from all sources and all cash disbursements from accounts established in the name of the facility or the superintendent. Such books and records shall be in a form prescribed by the commissioner of correction and shall be open at all times to the commissioner and the comptroller and their authorized representatives.

2. The superintendent of each correctional facility shall also cause to be prepared an annual inventory of the equipment and furnishings received by the facility and to maintain same for the purpose of audit or examination by the commissioner, the comptroller or their authorized representatives.

3. All purchases for the use of any correctional facility shall be made in conformance with the rules and regulations in effect or established by the commissioner of correction, the comptroller and the commissioner of the office of general services. The superintendent of each correctional facility shall cause to be maintained a record of all bills and receipts for expenditures made for goods or services for the facility for the purpose of audit or examination by the commissioner, the comptroller or their designated representatives.



116 - Inmates' funds.

116. Inmates' funds. The warden or superintendent of each of the institutions within the jurisdiction of the department of corrections and community supervision shall deposit at least once in each week to his or her credit as such warden, or superintendent, in such bank or banks as may be designated by the comptroller, all the moneys received by him or her as such warden, or superintendent, as inmates' funds, and send to the comptroller and also to the commissioner monthly, a statement showing the amount so received and deposited. Such statement of deposits shall be certified by the proper officer of the bank receiving such deposit or deposits. The warden, or superintendent, shall also verify by his or her affidavit that the sum so deposited is all the money received by him or her as inmates' funds during the month. Any bank in which such deposits shall be made shall, before receiving any such deposits, file a bond with the comptroller of the state, subject to his or her approval, for such sum as he or she shall deem necessary. Upon a certificate of approval issued by the director of the budget, pursuant to the provisions of section fifty-three of the state finance law, the amount of interest, if any, heretofore accrued and hereafter to accrue on moneys so deposited, heretofore and hereafter credited to the warden, or superintendent, by the bank from time to time, shall be available for expenditure by the warden, or superintendent, subject to the direction of the commissioner, for welfare work among the inmates in his custody. The withdrawal of moneys so deposited by such warden, or superintendent, as inmates' funds, including any interest so credited, shall be subject to his or her check. Each warden, or superintendent, shall each month provide the comptroller and also the commissioner with a record of all withdrawals from inmates' funds. As used in this section, the term "inmates' funds" means the funds in the possession of the inmate at the time of his or her admission into the institution, funds earned by him or her as provided in section one hundred eighty-seven of this chapter and any other funds received by him or her or on his or her behalf and deposited with such warden or superintendent in accordance with the rules and regulations of the commissioner. Whenever the total unencumbered value of funds in an inmate's account exceeds ten thousand dollars, the superintendent shall give written notice to the office of victim services.



117 - Estimates of expenses.

117. Estimates of expenses. The superintendent of each correctional facility shall cause to be prepared, at the direction of the commissioner, periodic estimates of expenditures in such form and detail and for such periods as the commissioner may deem appropriate.



118 - Custody and supervision of persons in Westchester county correctional facilities.

118. Custody and supervision of persons in Westchester county correctional facilities. 1. The duty of maintaining the custody and supervision of persons detained or confined in a local correctional facility as defined in subdivision sixteen of section two of this chapter and such facility is located in the county of Westchester shall be performed solely by correction officers of the Westchester county correction department. This duty, in whole or in part, shall not be delegated, transferred or assigned.

2. As used in this section, "correction officer" of the Westchester county correction department means a correction officer, correction officer-sergeant, correction officer-captain, assistant warden, associate warden or warden.



119 - Daily report concerning inmates.

119. Daily report concerning inmates. The superintendent of each correctional facility shall make a daily report to the commissioner of correction, stating the names of all inmates received into the facility during the preceding day, the counties in which they were tried, the crimes of which they were convicted, the nature and duration of their sentences, their former trade, employment or occupation, their habits, color, age, place of nativity, degree of instruction, and a description of their persons, and also stating whether any such inmates have ever been confined in any state or county correctional institution, and if so, stating the offense for which they were confined, and the duration of their punishment, and also stating in such report the names of all the inmates transferred or released to the community or delivered to other governmental authority on the preceding day, and all other particulars in relation to such persons that are required to be stated in relation to the inmates received in the facility.



120 - Custody and supervision of persons in correctional facilities.

120. Custody and supervision of persons in correctional facilities. 1. Except as provided in subdivisions two, three and four of this section, the duty of maintaining the custody and supervision of persons detained or confined in a correctional facility as defined in subdivision four of section two of this chapter, including a drug treatment campus as defined in subdivision twenty of section two of this chapter, or a local correctional facility as defined in subdivision sixteen of section two of this chapter shall be performed solely by police officers designated in paragraph (a), (b), (c), (d), (e), (g), (j) or (m) of subdivision thirty-four of section 1.20 of the criminal procedure law or peace officers designated in subdivision twenty-five of section 2.10 of the criminal procedure law, which persons, whether employed full-time or part-time, shall be in the competitive, non-competitive or exempt class of the civil service of New York state as determined by state law or by the state or applicable local civil service commission.

2. Nothing in this section shall limit in any way the authority of the commissioner, or any county or the city of New York, to enter into any contract authorized by subdivision eighteen of section two, section seventy-two-a, section seventy-three, section ninety-five, article five-A or article twenty-six of this chapter, or to limit the responsibility of the department of corrections and community supervision to supervise inmates or persons released to community supervision while away from an institution pursuant to section seventy-two-a, section seventy-three or article twenty-six of this chapter or while confined at a drug treatment campus as defined in subdivision twenty of section two of this chapter.

3. Subdivision one of this section shall be inapplicable to any person who is or may be employed in a correctional facility as defined in subdivision four of section two of this chapter or a local correctional facility as defined in subdivision sixteen of section two of this chapter or who contracts or may contract to provide services at such a correctional facility, who, in either case, is (a) not a correction officer or deputy sheriff, and (b) does not have, as their primary job responsibility, the duty of maintaining the supervision of persons detained or confined in a correctional facility but who provides such supervision as a secondary, ancillary or incidental part of their primary employment responsibilities. An employee who meets the criteria provided by paragraphs (a) and (b) of this subdivision may include, but not be limited to, food service, janitorial or maintenance staff of such a correctional facility or persons who provide health care, substance abuse treatment, counseling, religious, educational or vocational services at such a correctional facility.

4. Nothing in this section shall preclude an elected or appointed sheriff, the commissioner of correction of the city of New York, the commissioner of the Westchester county department of correction, or any other municipal official in the unclassified service, as determined by state law or by the state or applicable local civil service commission, from maintaining the custody and supervision of persons detained or confined in a local correctional facility as defined in subdivision sixteen of section two of this chapter. Provided further that nothing in this section shall be construed to limit or affect the existing authority of the mayor of the city of New York and the commissioner of the department of correction of the city of New York to appoint non-uniformed persons whose duties include overall security of the department of correction of the city of New York to positions of authority.



121 - Private ownership or operation of correctional facilities.

121. Private ownership or operation of correctional facilities. Except as otherwise provided in subdivisions two, three and four of section one hundred twenty of this article or in federal law, the private operation or management of a correctional facility as defined in subdivision four of section two of this chapter or a local correctional facility, as defined in subdivision sixteen of section two of this chapter, the private ownership or operation of a facility for housing state or local inmates or the private ownership or operation of a facility for the incarceration of other state's inmates is prohibited.



122 - Control of fiscal transactions and recovery of debts.

122. Control of fiscal transactions and recovery of debts. All the fiscal transactions and dealings on account of each correctional facility shall be conducted by and in the name of the superintendent thereof, who shall have control over all matters of finance relating to such facility, subject to the direction and supervision of the commissioner of correction. Such superintendent shall be capable in law of suing in all courts and places, and in all matters concerning the facility, by his name of office, and by that name shall be authorized to sue for and recover all sums of money due from any person to any former agent, agent and superintendent or superintendent of the facility, or to the people of this state on account of such facility. But it shall not be lawful in any such suit or action for any defendant to plead or give in evidence any offset or matter by way of recoupment or counterclaim except for payments made, and not credited to such defendant, or to recover any judgment against such superintendent in such suit or action other than for the costs and disbursements therein. Each superintendent shall enforce the payment of all debts due to the facility under his charge with as little delay as possible, but subject to the approbation of the commissioner of correction, he may accept any security from any debtor on granting him time, that he may deem conducive to the interests of the state. The commissioner of correction or any person authorized in the rules and regulations of the department may at any time exercise the powers granted to a superintendent hereunder.



125 - Inmates' money, clothing and other property; what to be furnished them on their release.

125. Inmates' money, clothing and other property; what to be furnished them on their release. 1. The superintendent, or an employee covered by bond who is designated by the superintendent, of each correctional facility shall take charge of all moneys and other articles which may be brought to the facility by the inmates, and shall cause the same, immediately upon the receipt thereof, to be entered among the receipts of the facility; which money and other articles, whenever the inmate from whom the same was received shall be discharged from the custody of the department, or the same shall be otherwise legally demanded, shall be returned by the said superintendent to such inmate or other person legally entitled to the same, and vouchers shall be taken therefor. The commissioner shall promulgate rules and regulations concerning the custody and transfer of such money and other articles in cases where inmates are transferred from one facility to another.

2. The superintendent of each of said facilities shall furnish to each inmate who shall be discharged or released from said facility by pardon, parole, conditional release or otherwise, except such inmates as are released for return for resentence or new trial or upon a certificate of reasonable doubt, and except such inmates who are released to participate in a program outside the facility who are required to return to the facility, suitable clothing adapted to the season in which he or she is discharged not to exceed sixty-five dollars in value and transportation to the county of his or her conviction or to such other place as the commissioner may designate. In addition, the commissioner shall take such steps as are necessary to ensure that inmates have at least forty dollars available upon release.

3. In any case where an inmate is not entitled to receive clothing and transportation under subdivision two of this section, the superintendent, in his discretion, but subject to the rules of the department, may furnish an inmate who is released from a facility with clothing or transportation not in excess of the value for each item specified in subdivision two of this section.



126 - Punishment of superintendent for neglect of duty.

126. Punishment of superintendent for neglect of duty. If the superintendent of a correctional facility shall wilfully neglect or refuse to make any weekly or monthly return, estimate or statement, or to transmit any statement and certificate of such deposits to the comptroller, as hereby directed, it shall be the duty of the comptroller to notify the commissioner of correction of such omissions, and it shall be the duty of the commissioner of correction to order the superintendent to be prosecuted for the recovery of any moneys which may be in his hands belonging to the state. The superintendent of a correctional facility shall be liable to indictment and punishment for any wilful neglect of duty, or for any malpractice in the discharge of the duties of his office.



130 - Custody of inmate sentenced to death and commuted by governor.

130. Custody of inmate sentenced to death and commuted by governor. The commissioner shall designate appropriate correctional facilities to receive, on the order of the governor, any person convicted of any crime punishable by death, or who shall be pardoned, on condition of being confined either for life or a term of years in a correctional facility, and such person shall be confined according to the terms of such condition.



132 - Retaking of an escaped inmate.

132. Retaking of an escaped inmate. If an inmate escapes from a correctional facility, he may be arrested and returned by the superintendent or by an officer or employee of the department or by any peace officer, acting pursuant to his special duties, or police officer without a warrant; or a magistrate may cause such escaped inmate to be arrested and held in custody until he can be removed to a correctional facility, as in the case of a commitment. Rewards for the taking of such escaped inmates may be provided for by the rules of the department.



133 - Superintendent to report concerning inmate believed mentally ill when crime was committed.

133. Superintendent to report concerning inmate believed mentally ill when crime was committed. Whenever the superintendent of a correctional facility shall have reason to believe that any inmate in the facility was mentally ill at the time he committed the offense for which he was sentenced, such superintendent shall communicate in writing to the commissioner of correction his reason for such opinion, and shall refer the commissioner of correction to all the sources of information with which he may be acquainted in relation to the mental illness of such inmate. The commissioner of correction shall then transmit such opinion and information to the governor with his recommendations thereon.



136 - Correctional education.

* 136. Correctional education. The objective of correctional education in its broadest sense should be the socialization of the inmates through varied impressional and expressional activities, with emphasis on individual inmate needs. The objective of this program shall be the return of these inmates to society with a more wholesome attitude toward living, with a desire to conduct themselves as good citizens, and with the skill and knowledge which will give them a reasonable chance to maintain themselves and their dependents through honest labor. To this end each inmate shall be given a program of education which, on the basis of available data, seems most likely to further the process of socialization and rehabilitation. Provided that, the commissioner, in consultation with the commissioner of education, shall develop a curricula for and require provision of an education program to all inmates, on a periodic basis, on the consequences and prevention of shaken baby syndrome which may include the viewing of a video presentation thereon. The time daily devoted to such education shall be such as is required for meeting the above objectives. The director of education, subject to the direction of the commissioner and after consultation with the commissioner of education, shall develop the curricula and the education programs that are required to meet the special needs of each correctional facility in the department. The commissioner of education, in co-operation with the commissioner and the director of education, shall set up the educational requirements for the certification of teachers in all such correctional facilities. Such educational requirements shall be sufficiently broad and comprehensive to include training in penology, sociology, psychology, philosophy, in the special subjects to be taught, and in any other professional courses as may be deemed necessary by the responsible officers, and shall include training relating to the consequences and prevention of shaken baby syndrome which may include the viewing of a video presentation thereon. No certificates for teaching service in the state institutions shall be issued unless a minimum of four years of training beyond the high school has been secured, or an acceptable equivalent. Existing requirements for the certification of teachers in the institutions shall continue in force until changed pursuant to the provisions of this section.

* NB Effective until November 20, 2018

* 136. Correctional education. 1. The objective of correctional education in its broadest sense should be the socialization of the inmates through varied impressional and expressional activities, with emphasis on individual inmate needs. The objective of this program shall be the return of these inmates to society with a more wholesome attitude toward living, with a desire to conduct themselves as good citizens, and with the skill and knowledge which will give them a reasonable chance to maintain themselves and their dependents through honest labor. To this end each inmate shall be given a program of education which, on the basis of available data, seems most likely to further the process of socialization and rehabilitation. Provided that, the commissioner, in consultation with the commissioner of education, shall develop a curricula for and require provision of an education program to all inmates, on a periodic basis, on the consequences and prevention of shaken baby syndrome which may include the viewing of a video presentation thereon. The time daily devoted to such education shall be such as is required for meeting the above objectives. The director of education, subject to the direction of the commissioner and after consultation with the commissioner of education, shall develop the curricula and the education programs that are required to meet the special needs of each correctional facility in the department. The commissioner of education, in cooperation with the commissioner and the director of education, shall set up the educational requirements for the certification of teachers in all such correctional facilities. Such educational requirements shall be sufficiently broad and comprehensive to include training in penology, sociology, psychology, philosophy, in the special subjects to be taught, and in any other professional courses as may be deemed necessary by the responsible officers, and shall include training relating to the consequences and prevention of shaken baby syndrome which may include the viewing of a video presentation thereon. No certificates for teaching service in the state institutions shall be issued unless a minimum of four years of training beyond the high school has been secured, or an acceptable equivalent. Existing requirements for the certification of teachers in the institutions shall continue in force until changed pursuant to the provisions of this section.

2. All inmates admitted to the department serving a determinate term of imprisonment, or an indeterminate sentence of imprisonment other than a sentence of life imprisonment without parole, who have been evaluated upon admission pursuant to subdivision one of section one hundred thirty-seven of this article and are determined to be capable of successfully completing the academic course work required for the test assessing secondary completion, shall be provided with the opportunity to complete such course work at least two months prior to the date on which such inmate may be paroled, conditionally released, released to post-release supervision pursuant to section 70.40 of the penal law, or presumptively released, pursuant to section eight hundred three of this chapter. Upon admission to the department, such inmates will be provided with written notice that the test assessing secondary completion programs are available for all inmates who so apply.

3. The department shall ensure that academic education programs which provide the appropriate curriculum and certified academic staff for the test assessing secondary completion instruction are available at all correctional facilities housing inmates who are eligible as specified in subdivision two of this section. The department shall provide academic staff who are qualified to provide such instruction and who are members of the competitive class of the civil service of New York state. The department shall develop a plan for implementation of the test assessing secondary completion requirement which shall be presented to the assembly standing committee on correction and the senate standing committee on crime victims, crime and correction on or before April first, two thousand nineteen.

* NB Effective November 20, 2018



137 - Program of treatment, control, discipline at correctional facilities.

137. Program of treatment, control, discipline at correctional facilities. 1. The commissioner shall establish program and classification procedures designed to assure the complete study of the background and condition of each inmate in the care or custody of the department and the assignment of such inmate to a program that is most likely to be useful in assisting him to refrain from future violations of the law. Such procedures shall be incorporated into the rules and regulations of the department and shall require among other things: consideration of the physical, mental and emotional condition of the inmate; consideration of his educational and vocational needs; consideration of the danger he presents to the community or to other inmates; the recording of continuous case histories including notations as to apparent success or failure of treatment employed; and periodic review of case histories and treatment methods used.

2. The commissioner shall provide for such measures as he may deem necessary or appropriate for the safety, security and control of correctional facilities and the maintenance of order therein.

3. Each inmate shall be entitled to clothing suited to the season and weather conditions and to a sufficient quantity of wholesome and nutritious food. To the extent practicable, the clothing and bedding of inmates shall be manufactured and laundered in institutions in the department.

4. Whenever there shall be a sufficient number of cells or rooms in a correctional facility, each inmate shall be given sleeping accommodations in a separate cell or room, provided, however, that nothing herein contained shall be construed so as to limit the right of the department to utilize dormitory-type accommodations where necessary or where appropriate to a program of treatment.

5. No inmate in the care or custody of the department shall be subjected to degrading treatment, and no officer or other employee of the department shall inflict any blows whatever upon any inmate, unless in self defense, or to suppress a revolt or insurrection. When any inmate, or group of inmates, shall offer violence to any person, or do or attempt to do any injury to property, or attempt to escape, or resist or disobey any lawful direction, the officers and employees shall use all suitable means to defend themselves, to maintain order, to enforce observation of discipline, to secure the persons of the offenders and to prevent any such attempt or escape.

6. Except as provided in paragraphs (d) and (e) of this subdivision, the superintendent of a correctional facility may keep any inmate confined in a cell or room, apart from the accommodations provided for inmates who are participating in programs of the facility, for such period as may be necessary for maintenance of order or discipline, but in any such case the following conditions shall be observed:

(a) The inmate shall be supplied with a sufficient quantity of wholesome and nutritious food, provided, however, that such food need not be the same as the food supplied to inmates who are participating in programs of the facility;

(b) Adequate sanitary and other conditions required for the health of the inmate shall be maintained;

(c) Where such confinement is for a period in excess of twenty-four hours, the superintendent shall arrange for the facility health services director, or a registered nurse or physician's associate approved by the facility health services director to visit such inmate at the expiration of twenty-four hours and at least once in every twenty-four hour period thereafter, during the period of such confinement, to examine into the state of health of the inmate, and the superintendent shall give full consideration to any recommendation that may be made by the facility health services director for measures with respect to dietary needs or conditions of confinement of such inmate required to maintain the health of such inmate; and

(d) (i) Except as set forth in clause (E) of subparagraph (ii) of this paragraph, the department, in consultation with mental health clinicians, shall divert or remove inmates with serious mental illness, as defined in paragraph (e) of this subdivision, from segregated confinement, where such confinement could potentially be for a period in excess of thirty days, to a residential mental health treatment unit. Nothing in this paragraph shall be deemed to prevent the disciplinary process from proceeding in accordance with department rules and regulations for disciplinary hearings.

(ii) (A) Upon placement of an inmate into segregated confinement at a level one or level two facility, a suicide prevention screening instrument shall be administered by staff from the department or the office of mental health who has been trained for that purpose. If such a screening instrument reveals that the inmate is at risk of suicide, a mental health clinician shall be consulted and appropriate safety precautions shall be taken. Additionally, within one business day of the placement of such an inmate into segregated confinement at a level one or level two facility, the inmate shall be assessed by a mental health clinician.

(B) Upon placement of an inmate into segregated confinement at a level three or level four facility, a suicide prevention screening instrument shall be administered by staff from the department or the office of mental health who has been trained for that purpose. If such a screening instrument reveals that the inmate is at risk of suicide, a mental health clinician shall be consulted and appropriate safety precautions shall be taken. All inmates placed in segregated confinement at a level three or level four facility shall be assessed by a mental health clinician, within fourteen days of such placement into segregated confinement.

(C) At the initial assessment, if the mental health clinician finds that an inmate suffers from a serious mental illness, a recommendation shall be made whether exceptional circumstances, as described in clause (E) of this subparagraph, exist. In a facility with a joint case management committee, such recommendation shall be made by such committee. In a facility without a joint case management committee, the recommendation shall be made jointly by a committee consisting of the facility's highest ranking mental health clinician, the deputy superintendent for security, and the deputy superintendent for program services, or their equivalents. Any such recommendation shall be reviewed by the joint central office review committee. The administrative process described in this clause shall be completed within fourteen days of the initial assessment, and if the result of such process is that the inmate should be removed from segregated confinement, such removal shall occur as soon as practicable, but in no event more than seventy-two hours from the completion of the administrative process.

(D) If an inmate with a serious mental illness is not diverted or removed to a residential mental health treatment unit, such inmate shall be reassessed by a mental health clinician within fourteen days of the initial assessment and at least once every fourteen days thereafter. After each such additional assessment, a recommendation as to whether such inmate should be removed from segregated confinement shall be made and reviewed according to the process set forth in clause (C) of this subparagraph.

(E) A recommendation or determination whether to remove an inmate from segregated confinement shall take into account the assessing mental health clinicians' opinions as to the inmate's mental condition and treatment needs, and shall also take into account any safety and security concerns that would be posed by the inmate's removal, even if additional restrictions were placed on the inmate's access to treatment, property, services or privileges in a residential mental health treatment unit. A recommendation or determination shall direct the inmate's removal from segregated confinement except in the following exceptional circumstances: (1) when the reviewer finds that removal would pose a substantial risk to the safety of the inmate or other persons, or a substantial threat to the security of the facility, even if additional restrictions were placed on the inmate's access to treatment, property, services or privileges in a residential mental health treatment unit; or (2) when the assessing mental health clinician determines that such placement is in the inmate's best interests based on his or her mental condition and that removing such inmate to a residential mental health treatment unit would be detrimental to his or her mental condition. Any determination not to remove an inmate with serious mental illness from segregated confinement shall be documented in writing and include the reasons for the determination.

(iii) Inmates with serious mental illness who are not diverted or removed from segregated confinement shall be offered a heightened level of care, involving a minimum of two hours each day, five days a week, of out-of-cell therapeutic treatment and programming. This heightened level of care shall not be offered only in the following circumstances:

(A) The heightened level of care shall not apply when an inmate with serious mental illness does not, in the reasonable judgment of a mental health clinician, require the heightened level of care. Such determination shall be documented with a written statement of the basis of such determination and shall be reviewed by the Central New York Psychiatric Center clinical director or his or her designee. Such a determination is subject to change should the inmate's clinical status change. Such determination shall be reviewed and documented by a mental health clinician every thirty days, and in consultation with the Central New York Psychiatric Center clinical director or his or her designee not less than every ninety days.

(B) The heightened level of care shall not apply in exceptional circumstances when providing such care would create an unacceptable risk to the safety and security of inmates or staff. Such determination shall be documented by security personnel together with the basis of such determination and shall be reviewed by the facility superintendent, in consultation with a mental health clinician, not less than every seven days for as long as the inmate remains in segregated confinement. The facility shall attempt to resolve such exceptional circumstances so that the heightened level of care may be provided. If such exceptional circumstances remain unresolved for thirty days, the matter shall be referred to the joint central office review committee for review.

(iv) Inmates with serious mental illness who are not diverted or removed from segregated confinement shall not be placed on a restricted diet, unless there has been a written determination that the restricted diet is necessary for reasons of safety and security. If a restricted diet is imposed, it shall be limited to seven days, except in the exceptional circumstances where the joint case management committee determines that limiting the restricted diet to seven days would pose an unacceptable risk to the safety and security of inmates or staff. In such case, the need for a restricted diet shall be reassessed by the joint case management committee every seven days.

(v) All inmates in segregated confinement in a level one or level two facility who are not assessed with a serious mental illness at the initial assessment shall be offered at least one interview with a mental health clinician within fourteen days of their initial mental health assessment, and additional interviews at least every thirty days thereafter, unless the mental health clinician at the most recent interview recommends an earlier interview or assessment. All inmates in segregated confinement in a level three or level four facility who are not assessed with a serious mental illness at the initial assessment shall be offered at least one interview with a mental health clinician within thirty days of their initial mental health assessment, and additional interviews at least every ninety days thereafter, unless the mental health clinician at the most recent interview recommends an earlier interview or assessment.

(e) An inmate has a serious mental illness when he or she has been determined by a mental health clinician to meet at least one of the following criteria:

(i) he or she has a current diagnosis of, or is diagnosed at the initial or any subsequent assessment conducted during the inmate's segregated confinement with, one or more of the following types of Axis I diagnoses, as described in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders, and such diagnoses shall be made based upon all relevant clinical factors, including but not limited to symptoms related to such diagnoses:

(A) schizophrenia (all sub-types),

(B) delusional disorder,

(C) schizophreniform disorder,

(D) schizoaffective disorder,

(E) brief psychotic disorder,

(F) substance-induced psychotic disorder (excluding intoxication and withdrawal),

(G) psychotic disorder not otherwise specified,

(H) major depressive disorders, or

(I) bipolar disorder I and II;

(ii) he or she is actively suicidal or has engaged in a recent, serious suicide attempt;

(iii) he or she has been diagnosed with a mental condition that is frequently characterized by breaks with reality, or perceptions of reality, that lead the individual to experience significant functional impairment involving acts of self-harm or other behavior that have a seriously adverse effect on life or on mental or physical health;

(iv) he or she has been diagnosed with an organic brain syndrome that results in a significant functional impairment involving acts of self-harm or other behavior that have a seriously adverse effect on life or on mental or physical health;

(v) he or she has been diagnosed with a severe personality disorder that is manifested by frequent episodes of psychosis or depression, and results in a significant functional impairment involving acts of self-harm or other behavior that have a seriously adverse effect on life or on mental or physical health; or

(vi) he or she has been determined by a mental health clinician to have otherwise substantially deteriorated mentally or emotionally while confined in segregated confinement and is experiencing significant functional impairment indicating a diagnosis of serious mental illness and involving acts of self-harm or other behavior that have a serious adverse effect on life or on mental or physical health.

(f) The superintendent shall make a full report to the commissioner at least once a week concerning the condition of such inmate and shall forthwith report to the commissioner any recommendation relative to health maintenance or health care delivery made by the facility health services director and any recommendation relative to mental health treatment or confinement of an inmate with a serious mental illness made by the mental health clinician pursuant to paragraphs (d) and (e) of this subdivision that is not endorsed or carried out, as the case may be, by the superintendent.



138 - Institutional rules and regulations for inmates at all correctional facilities.

138. Institutional rules and regulations for inmates at all correctional facilities. 1. All institutional rules and regulations defining and prohibiting inmates misconduct shall be published and posted in prominent locations within the institution and set forth in both the English and Spanish language.

2. All inmates shall be provided with written copies of these rules and regulations upon admission to the institution and all inmates presently incarcerated in a correctional facility shall be provided with written copies of these rules and regulations.

3. Facility rules shall be specific and precise giving all inmates actual notice of the conduct prohibited. Facility rules shall state the range of disciplinary sanctions which can be imposed for violation of each rule.

4. Inmates shall not be disciplined for making written or oral statements, demands, or requests involving a change of institutional conditions, policies, rules, regulations, or laws affecting an institution.

5. No inmate shall be disciplined except for a violation of a published and posted written rule or regulation, a copy of which has been provided the inmate.

6. All rules and regulations pertaining to inmates established by the department of corrections and community supervision and all rules and regulations pertaining to inmates established by any institutional staff at any state correctional facility shall be reviewed annually by the commissioner of the department of corrections and community supervision.



138-A - Notification of visitation policies.

138-a. Notification of visitation policies. The commissioner of the department of corrections and community supervision shall establish and maintain on its public website information concerning specific visitation rules, regulations, policies and procedures for each correctional facility. Such information shall include, but not be limited to, visiting days and hours, length and number of allowable visits, maximum number of people per visit, dress code, guidelines for people with medical and other special needs including physical access and restrictions on medications while in the facility, infant care, and items which are restricted or prohibited by visitors. The commissioner shall regularly update the information provided on the website pursuant to this section in order to ensure that such information is accurate and that visitors are notified of any new or changed rules, regulations, policies and procedures. In addition, the commissioner shall designate a telephone number or numbers that persons may call for information about the visiting rules, regulations, policies and procedures at the various facilities. Such telephone number or numbers shall also be posted on the website.



139 - Grievance procedures.

139. Grievance procedures. 1. The commissioner shall establish, in each correctional institution under his jurisdiction, grievance resolution committees to resolve grievances of persons within such correctional institution. Such grievance resolution committees shall consist of five persons four of whom shall be entitled to vote, two of whom shall be inmates of such correctional institution, and a non-voting chairman.

2. The commissioner shall promulgate rules and regulations establishing such procedures for the fair, simple and expeditious resolution of grievances as shall be deemed appropriate, having due regard for the constitutions and laws of the United States and of the state of New York. Such procedures shall include but not be limited to setting time limitations for the filing of complaints and replies thereto and for each stage of the grievance resolution process.

3. A person aggrieved by the decision of a grievance resolution committee may apply to the commissioner for review of the decision. The commissioner or his deputy may take such action as he deems appropriate to fairly and expeditiously resolve the grievance to the satisfaction of all parties.

4. The commission shall annually evaluate and assess the grievance procedures in correctional facilities, and make any recommendations with respect to the proper operation or improvement of the grievance procedures and provide such report to the commissioner and the chairmen of the senate codes and crime and corrections and assembly codes and correction committees.

5. The commissioner shall semi-annually report to the chairmen of the senate codes and crime and corrections committees and the assembly codes and correction committees on the nature and type of inmate grievances and unusual incidents, by facility.

6. The commissioner shall, upon request, provide the commission with any information or data necessary for the commission to carry out the mandates of this section.



140 - Provision for routine medical, dental and mental health services and treatment.

140. Provision for routine medical, dental and mental health services and treatment. 1. Where an inmate who is not yet eighteen years of age has been committed or transferred to the custody of the department and no medical consent has been obtained prior to commitment or transfer, the commitment order shall be deemed to grant to the minor the capacity to consent to routine medical, dental and mental health services and treatment to such an individual.

2. Subject to the regulations of the department of health, routine medical, dental and mental health services and treatment is defined for the purposes of this section to mean any routine diagnosis or treatment, including without limitation the administration of medications or nutrition, the extraction of bodily fluids for analysis, and dental care performed with a local anesthetic. Routine mental health treatment shall not include psychiatric administration of medication unless it is part of an ongoing mental health plan or unless it is otherwise authorized by law.

3. (a) At any time prior to the date the inmate becomes eighteen years of age, the inmate's parent or legal guardian may institute legal proceedings pursuant to section 70.20 of the penal law objecting to the provision of routine medical, dental or mental health services and treatment being provided to the inmate.

(b) Such notice of motion shall be served on the inmate, the facility and the department not less than seven days prior to the return date of the motion. The persons on whom the notice of motion is served shall answer the motion not less than two days before the return date. On examining the motion and answer and, in its discretion, after hearing argument, the court shall enter an order, granting or denying the motion.

4. Nothing in this section shall preclude an inmate from consenting on his or her own behalf to any medical, dental or mental health service and treatment where otherwise authorized by law to do so.



141 - Contagious disease in facility.

141. Contagious disease in facility. In case any pestilence or contagious disease shall break out among the inmates in any of the correctional facilities, or in the vicinity of such facilities, the commissioner of correction may cause the inmates confined in such facility, or any of them, to be removed to some suitable place of security, where such of them as may be sick shall receive all necessary care and medical assistance; such inmates shall be returned as soon as may be feasible to the facility from which they were taken, to be confined therein according to their respective sentences.



142 - Fire in facility.

142. Fire in facility. Whenever by reason of any correctional facility, or any building contiguous to such facility, being on fire, there shall be reason to apprehend that the inmates may be injured or endangered by such fire, or may escape, it shall be the duty of the superintendent of such facility to remove such inmates to some safe and convenient place, and there confine them until the necessity of such removal shall have ceased.



143 - Custody of persons convicted of crimes against the United States.

143. Custody of persons convicted of crimes against the United States. The commissioner is authorized to enter into agreements for the care and custody of persons convicted and sentenced to imprisonment by the United States courts in this state. Persons may be confined in correctional facilities pursuant to any such agreement and all provisions of law applicable to the care and custody of inmates sentenced by courts of this state, except provisions governing the duration of sentence and other related incidents of the sentence provided by federal law, shall apply to the care and custody of such persons.



146 - Persons authorized to visit correctional facilities.

146. Persons authorized to visit correctional facilities. 1. The following persons shall be authorized to visit at pleasure all correctional facilities: The governor and lieutenant-governor, commissioner of general services, secretary of state, comptroller and attorney-general, members of the commission of correction, members of the legislature and any employee of the department as requested by the member of the legislature if the member requests to be so accompanied, provided that such request does not impact upon the department's ability to supervise, manage and control its facilities as determined by the commissioner, judges of the court of appeals, supreme court and county judges, district attorneys and every clergyman or minister, as such terms are defined in section two of the religious corporations law, having charge of a congregation in the county wherein any such facility is situated. No other person not otherwise authorized by law shall be permitted to enter a correctional facility except by authority of the commissioner of correction under such regulations as the commissioner shall prescribe. The provisions of this section shall not apply to such portion of a correctional facility in which inmates under sentence of death are confined.

2. Notwithstanding any other provision of law to the contrary, on each September thirteenth anniversary date of the nineteen hundred seventy-one retaking of Attica correctional facility, in the absence of an emergency situation or other exigent circumstance, the commissioner shall ensure that any surviving state employees who were held as hostages and any immediate family members, as that term is defined in subdivision four of section 120.40 of the penal law, of any of the state employees who were held hostage for any period by rioting inmates during the period from September ninth through September thirteenth, nineteen hundred seventy-one, shall be afforded access to the outside grounds of Attica correctional facility to conduct a private commemorative ceremony in front of the Attica monument upon which are inscribed the names of employees who died as a result of the uprising and subsequent retaking.



147 - Alien inmates of correctional facilities.

147. Alien inmates of correctional facilities. The commissioner shall within three months after admission of an alien inmate to a correctional facility cause an investigation to be made of the record and past history of such alien and shall upon the termination of such investigation cause the record of such alien, together with all facts disclosed by such investigation, and his recommendations as to deportation, to be forwarded to the United States immigration authorities having such matters in charge.



148 - Psychiatric and diagnostic clinics.

148. Psychiatric and diagnostic clinics. The commissioner of corrections and community supervision is hereby authorized and directed to assist and cooperate with the commissioner of mental health in the establishment and conduct of such psychiatric and diagnostic clinics in the institutions and facilities under their jurisdiction as such commissioners may deem necessary within the amount appropriated therefor. The persons conducting the work of such clinics shall determine the physical and mental condition of all inmates serving an indeterminate term, having a minimum of one day and a maximum of natural life, and of such other inmates whose criminal record, behavior or other factors indicate to those in charge of such clinics the need of study and treatment. The work of the clinics shall include scientific study and psychiatric evaluation of each such inmate, including his or her career and life history, investigation of the cause of the crime and recommendations for the care, training and employment of such inmates with a view to their reformation and to the protection of society. Each of the different phases of the work of the clinics shall be so coordinated with all the other phases of clinic work as to be a part of a unified and comprehensive scheme in the study and treatment of such inmates. After classification in the clinics the inmate sentenced to state prison shall be certified to the warden and recommendation made to the commissioner of corrections and community supervision as to their disposition.



149 - Released inmates; notification to sheriff, police, and district attorney.

149. Released inmates; notification to sheriff, police, and district attorney. In the case of any inmate convicted of a felony, it shall be the duty of the department at least forty-eight hours prior to the release of any such inmate from a correctional facility to notify the chief of police both of the city, town or village in which such inmate proposes to reside and of the city, town or village in which such inmate resided at the time of his or her conviction and the district attorney of the county where the offense for which the inmate is incarcerated was prosecuted, of the contemplated release of such inmate, informing such chief of police and the district attorney of the name and aliases of the inmate, the address at which he or she proposes to reside, the amount of time remaining to be served, if any, on the full term for which he or she was sentenced, and the nature of the crime for which he or she was sentenced, transmitting at the same time to the chief of police a copy of such inmate's fingerprints and photograph. Where such inmate proposes to reside outside of a city, such notification shall be sent to the sheriff of the county in which such inmate proposes to reside. Such notification may be provided by electronic transmission to those willing jurisdictions that have the capability of receiving electronic transmission notification. Any chief of police or sheriff who receives notification of a released inmate pursuant to this section may request and receive from the division of criminal justice services a report containing a summary of such inmate's criminal record.






Article 6-A - (Correction) WORK RELEASE PROGRAM IN NEW YORK CITY CORRECTIONAL INSTITUTIONS

150 - Definitions.

150. Definitions. As used in this article:

1. "City" means the City of New York.

2. "Commissioner" means the commissioner of correction of the city provided, however, that if there shall be established by law a correctional administration in the city, "commissioner" shall mean the correctional administrator of the City.

3. "Department" means the department of correction of the city provided, however, that if there shall be established by law a correctional administration in the city, "department" shall mean such administration.

4. "Work release program" means a program in which the limits of place of confinement are extended for the purpose of seeking or engaging in employment or self-employment, attending an educational institution, participating in a training program, or obtaining medical treatment not otherwise available, caring for the prisoner's household and family or for some other compelling reason consistent with the public interest.



151 - Work Release Program.

151. Work Release Program. The department shall establish work release programs for prisoners sentenced to New York City correctional institutions. The commissioner may extend the limits of the place of confinement of a prisoner as to whom there is reasonable cause to believe he will honor his trust by authorizing him to participate in a work release program in the community on a voluntary basis while continuing as a prisoner of the institution or facility in which he is confined. An extension of limits shall be under such prescribed conditions and for such reasonable hours or reasonable periods of time as the commissioner deems necessary. Such extension of limits may be withdrawn at any time.



152 - Employment.

152. Employment. The department shall endeavor to secure employment for a prisoner deemed eligible to participate in a work release program and assist him in contacting prospective employers. In carrying out this function, the department shall coordinate its efforts with other departments or agencies furnishing employment placement services.



153 - Conditions of Employment.

153. Conditions of Employment. 1. A prisoner shall be permitted to be employed only if:

(a) The rates of pay and other conditions of employment will not be less than those paid or provided for work of similar nature in the locality in which the work is to be performed.

(b) The commissioner finds, after consultation with representatives of local union central bodies or similar labor union organizations, that such employment will not result in the displacement of employed workers, impair existing contracts for services, or be applied, except where a prisoner is to be hired by an employer for whom he worked prior to his conviction, in skills, crafts, or trades in which there is a surplus of available gainful labor in the locality.

2. The State Department of Labor shall exercise the same supervision over conditions of employment for prisoners participating in work release programs as such department does over conditions of employment for free persons.

3. In no event shall a prisoner be employed in an establishment which has a labor dispute.



154 - Disposition of Earnings.

154. Disposition of Earnings. The earnings of a prisoner participating in a work release program, less any payroll deductions required or authorized by law, shall be deposited with the department in a trust fund account. Such earnings shall not be subject to attachment or garnishment in the hands of the department. The commissioner is authorized to provide for disbursements from the trust fund account for any or all of the following purposes:

1. Such costs incident to the prisoner's confinement as the commissioner deems appropriate and reasonable.

2. Such costs related to the prisoner's work release program as the commissioner deems appropriate and reasonable.

3. Support of the prisoner's dependents.

4. Payment of court fines, mandatory surcharge, sex offender registration fee, DNA databank fee, restitution or reparation, or forfeitures.

The balance of such earnings, if any, after disbursements for any of the foregoing purposes shall be paid to the prisoner upon termination of his imprisonment.



156 - Liability for a Prisoner on Work Release.

156. Liability for a Prisoner on Work Release. No prisoner participating in a work release program or whose place of confinement is extended pursuant to this article shall be deemed an agent, employee or involuntary servant of the department or the city while employed or going to and from such employment or released from confinement pursuant to this article; provided, however, that where a prisoner is employed and paid by the city, his relationship to the city arising out of such employment shall be determined in the same manner as if he were a free person so employed.



157 - Rules and Regulations.

157. Rules and Regulations. The commissioner may make such rules and regulations as he shall deem necessary and appropriate to carry out the purposes of this article.



158 - Designation of Place of Confinement.

158. Designation of Place of Confinement. The commissioner may designate as a place of confinement of a prisoner any available, suitable and appropriate correctional institution or facility whether maintained by the city, state or federal government and may at any time transfer a prisoner from one place of confinement to another. Where such designation or transfer is to either a state or federal correctional institution or facility, it shall be subject to the prior approval of the appropriate person or agency having jurisdiction and control over such facility and upon such terms and conditions as such person or agency deems appropriate.



159 - Eligibility for Other Programs.

159. Eligibility for Other Programs. The participation of any prisoner in a work release program established pursuant to this article shall in no way prejudice his eligibility for conditional release, parole or discretionary reduction of sentence.



160 - Annual Report of Commissioner.

160. Annual Report of Commissioner. The commissioner shall annually prepare a report of the work release program which shall be transmitted to the legislature on or before the first day of March in each year. Such annual report shall include a summary of the operations and activities of the program for the preceding year and such recommendations for the improvement of the program as the commissioner shall deem necessary and proper.






Article 6-C - (Correction) SEX OFFENDER REGISTRATION ACT

168 - Short title.

168. Short title. This article shall be known and may be cited as the "Sex Offender Registration Act".



168-A - Definitions.

168-a. Definitions. As used in this article, the following definitions apply:

1. "Sex offender" includes any person who is convicted of any of the offenses set forth in subdivision two or three of this section. Convictions that result from or are connected with the same act, or result from offenses committed at the same time, shall be counted for the purpose of this article as one conviction. Any conviction set aside pursuant to law is not a conviction for purposes of this article.

2. "Sex offense" means: (a) (i) a conviction of or a conviction for an attempt to commit any of the provisions of sections 120.70, 130.20, 130.25, 130.30, 130.40, 130.45, 130.60, 230.34, 250.50, 255.25, 255.26 and 255.27 or article two hundred sixty-three of the penal law, or section 135.05, 135.10, 135.20 or 135.25 of such law relating to kidnapping offenses, provided the victim of such kidnapping or related offense is less than seventeen years old and the offender is not the parent of the victim, or section 230.04, where the person patronized is in fact less than seventeen years of age, 230.05, 230.06, 230.11, 230.12, 230.13, subdivision two of section 230.30, section 230.32, 230.33, or 230.34 of the penal law, or section 230.25 of the penal law where the person prostituted is in fact less than seventeen years old, or

(ii) a conviction of or a conviction for an attempt to commit any of the provisions of section 235.22 of the penal law, or (iii) a conviction of or a conviction for an attempt to commit any provisions of the foregoing sections committed or attempted as a hate crime defined in section 485.05 of the penal law or as a crime of terrorism defined in section 490.25 of such law or as a sexually motivated felony defined in section 130.91 of such law; or

(b) a conviction of or a conviction for an attempt to commit any of the provisions of section 130.52 or 130.55 of the penal law, provided the victim of such offense is less than eighteen years of age; or

(c) a conviction of or a conviction for an attempt to commit any of the provisions of section 130.52 or 130.55 of the penal law regardless of the age of the victim and the offender has previously been convicted of: (i) a sex offense defined in this article, (ii) a sexually violent offense defined in this article, or (iii) any of the provisions of section 130.52 or 130.55 of the penal law, or an attempt thereof; or

(d) a conviction of (i) an offense in any other jurisdiction which includes all of the essential elements of any such crime provided for in paragraph (a), (b) or (c) of this subdivision or (ii) a felony in any other jurisdiction for which the offender is required to register as a sex offender in the jurisdiction in which the conviction occurred or, (iii) any of the provisions of 18 U.S.C. 2251, 18 U.S.C. 2251A, 18 U.S.C. 2252, 18 U.S.C. 2252A, 18 U.S.C. 2260, 18 U.S.C. 2422(b), 18 U.S.C. 2423, or 18 U.S.C. 2425, provided that the elements of such crime of conviction are substantially the same as those which are a part of such offense as of the date on which this subparagraph takes effect.

(e) a conviction of or a conviction for an attempt to commit any of the provisions of subdivision two, three or four of section 250.45 of the penal law, unless upon motion by the defendant, the trial court, having regard to the nature and circumstances of the crime and to the history and character of the defendant, is of the opinion that registration would be unduly harsh and inappropriate.

3. "Sexually violent offense" means: (a) (i) a conviction of or a conviction for an attempt to commit any of the provisions of sections 130.35, 130.50, 130.65, 130.66, 130.67, 130.70, 130.75, 130.80, 130.95 and 130.96 of the penal law, or (ii) a conviction of or a conviction for an attempt to commit any of the provisions of sections 130.53, 130.65-a and 130.90 of the penal law, or (iii) a conviction of or a conviction for an attempt to commit any provisions of the foregoing sections committed or attempted as a hate crime defined in section 485.05 of the penal law or as a crime of terrorism defined in section 490.25 of such law; or

(b) a conviction of an offense in any other jurisdiction which includes all of the essential elements of any such felony provided for in paragraph (a) of this subdivision or conviction of a felony in any other jurisdiction for which the offender is required to register as a sex offender in the jurisdiction in which the conviction occurred.

4. "Law enforcement agency having jurisdiction" means: (a) (i) the chief law enforcement officer in the village, town or city in which the offender expects to reside upon his or her discharge, probation, parole, release to post-release supervision or upon any form of state or local conditional release; or (ii) if there be no chief law enforcement officer in such village, town or city, the chief law enforcement officer of the county in which the offender expects to reside; or (iii) if there be no chief enforcement officer in such village, town, city or county, the division of state police and (b) in the case of a sex offender who is or expects to be employed by, enrolled in, attending or employed, whether for compensation or not, at an institution of higher education, (i) the chief law enforcement officer in the village, town or city in which such institution is located; or (ii) if there be no chief law enforcement officer in such village, town or city, the chief law enforcement officer of the county in which such institution is located; or (iii) if there be no chief law enforcement officer in such village, town, city or county, the division of state police; and (iv) if such institution operates or employs a campus law enforcement or security agency, the chief of such agency and (c) in the case of a sex offender who expects to reside within a state park or on other land under the jurisdiction of the office of parks, recreation and historic preservation, the state regional park police.

5. "Division" means the division of criminal justice services as defined by section eight hundred thirty-seven of the executive law.

6. "Hospital" means: (a) a hospital as defined in subdivision two of section four hundred of this chapter and applies to persons committed to such hospital by order of commitment made pursuant to article sixteen of this chapter; or (b) a secure treatment facility as defined in section 10.03 of the mental hygiene law and applies to persons committed to such facility by an order made pursuant to article ten of the mental hygiene law.

7. (a) "Sexual predator" means a sex offender who has been convicted of a sexually violent offense defined in subdivision three of this section and who suffers from a mental abnormality or personality disorder that makes him or her likely to engage in predatory sexually violent offenses.

(b) "Sexually violent offender" means a sex offender who has been convicted of a sexually violent offense defined in subdivision three of this section.

(c) "Predicate sex offender" means a sex offender who has been convicted of an offense set forth in subdivision two or three of this section when the offender has been previously convicted of an offense set forth in subdivision two or three of this section.

8. "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of other persons.

9. "Predatory" means an act directed at a stranger, or a person with whom a relationship has been established or promoted for the primary purpose of victimization.

10. "Board" means the "board of examiners of sex offenders" established pursuant to section one hundred sixty-eight-l of this article.

11. "Local correctional facility" means a local correctional facility as that term is defined in subdivision sixteen of section two of this chapter.

12. Probation means a sentence of probation imposed pursuant to article sixty-five of the penal law and shall include a sentence of imprisonment imposed in conjunction with a sentence of probation.

13. "Institution of higher education" means an institution in the state providing higher education as such term is defined in subdivision eight of section two of the education law.

14. "Nonresident worker" means any person required to register as a sex offender in another jurisdiction who is employed or carries on a vocation in this state, on either a full-time or a part-time basis, with or without compensation, for more than fourteen consecutive days, or for an aggregate period exceeding thirty days in a calendar year.

15. "Nonresident student" means a person required to register as a sex offender in another jurisdiction who is enrolled on a full-time or part-time basis in any public or private educational institution in this state including any secondary school, trade or professional institution or institution of higher education.

16. "Authorized internet entity" means any business, organization or other entity providing or offering a service over the internet which permits persons under eighteen years of age to access, meet, congregate or communicate with other users for the purpose of social networking. This definition shall not include general e-mail services.

17. "Internet access provider" means any business, organization or other entity engaged in the business of providing a computer and communications facility through which a customer may obtain access to the internet, but does not include a business, organization or other entity to the extent that it provides only telecommunications services.

18. "Internet identifiers" means electronic mail addresses and designations used for the purposes of chat, instant messaging, social networking or other similar internet communication.



168-B - Duties of the division; registration information.

168-b. Duties of the division; registration information. 1. The division shall establish and maintain a file of individuals required to register pursuant to the provisions of this article which shall include the following information of each registrant:

(a) The sex offender's name, all aliases used, date of birth, sex, race, height, weight, eye color, driver's license number, home address and/or expected place of domicile, any internet accounts with internet access providers belonging to such offender and internet identifiers that such offender uses.

(b) A photograph and set of fingerprints. For a sex offender given a level three designation, the division shall, during the period of registration, update such photograph once each year. For a sex offender given a level one or level two designation, the division shall, during the period of registration, update such photograph once every three years. The division shall notify the sex offender by mail of the duty to appear and be photographed at the specified law enforcement agency having jurisdiction. Such notification shall be mailed at least thirty days and not more than sixty days before the photograph is required to be taken pursuant to subdivision two of section one hundred sixty-eight-f of this article.

(c) A description of the offense for which the sex offender was convicted, the date of conviction and the sentence imposed including the type of assigned supervision and the length of time of such supervision.

(d) The name and address of any institution of higher education at which the sex offender is or expects to be enrolled, attending or employed, whether for compensation or not, and whether such offender resides in or will reside in a facility owned or operated by such institution.

(e) If the sex offender has been given a level two or three designation, such offender's employment address and/or expected place of employment.

(f) Any other information deemed pertinent by the division.

2. a. The division is authorized to make the registry available to any regional or national registry of sex offenders for the purpose of sharing information. The division shall accept files from any regional or national registry of sex offenders and shall make such files available when requested pursuant to the provisions of this article.

b. The division shall also make registry information available to: (i) the department of health, to enable such department to identify persons ineligible to receive reimbursement or coverage for drugs, procedures or supplies pursuant to subdivision seven of section twenty-five hundred ten of the public health law, paragraph (e) of subdivision four of section three hundred sixty-five-a of the social services law, paragraph (e-1) of subdivision one of section three hundred sixty-nine-ee of the social services law, and subdivision one of section two hundred forty-one of the elder law; (ii) the department of financial services to enable such department to identify persons ineligible to receive reimbursement or coverage for drugs, procedures or supplies pursuant to subsection (b-1) of section four thousand three hundred twenty-two and subsection (d-1) of section four thousand three hundred twenty-six of the insurance law; and (iii) a court, to enable the court to promptly comply with the provisions of paragraph (a-1) of subdivision one of section two hundred forty of the domestic relations law, subdivision (e) of section six hundred fifty-one of the family court act, and subdivision (g) of section 81.19 of the mental hygiene law.

c. The department of health and the department of financial services may disclose to plans providing coverage for drugs, procedures or supplies for the treatment of erectile dysfunction pursuant to section three hundred sixty-nine-ee of the social services law or sections four thousand three hundred twenty-one, four thousand three hundred twenty-two or four thousand three hundred twenty-six of the insurance law registry information that is limited to the names, dates of birth, and social security numbers of persons who are ineligible by law to receive payment or reimbursement for specified drugs, procedures and supplies pursuant to such provisions of law. Every such plan shall identify to the department of health or the department of financial services, in advance of disclosure, each person in its employ who is authorized to receive such information provided, however, that such information may be disclosed by such authorized employee or employees to other personnel who are directly involved in approving or disapproving reimbursement or coverage for such drugs, procedures and supplies for such plan members, and provided further that no person receiving registry information shall redisclose such information except to other personnel who are directly involved in approving or disapproving reimbursement or coverage for such drugs, procedures and supplies.

d. No official, agency, authorized person or entity, whether public or private, shall be subject to any civil or criminal liability for damages for any decision or action made in the ordinary course of business of that official, agency, authorized person or entity pursuant to paragraphs b and c of this subdivision, provided that such official, agency, authorized person or entity acted reasonably and in good faith with respect to such registry information.

e. The division shall require that no information included in the registry shall be made available except in the furtherance of the provisions of this article.

3. The division shall develop a standardized registration form to be made available to the appropriate authorities and promulgate rules and regulations to implement the provisions of this section. Such form shall be written in clear and concise language and shall advise the sex offender of his or her duties and obligations under this article.

4. The division shall mail a nonforwardable verification form to the last reported address of the person for annual verification requirements.

5. The division shall also establish and operate a telephone number as provided for in section one hundred sixty-eight-p of this article.

6. The division shall also establish a subdirectory pursuant to section one hundred sixty-eight-q of this article.

7. The division shall also establish a public awareness campaign to advise the public of the provisions of this article.

8. The division shall charge a fee of ten dollars each time a sex offender registers any change of address or any change of his or her status of enrollment, attendance, employment or residence at any institution of higher education as required by subdivision four of section one hundred sixty-eight-f of this article. The fee shall be paid to the division by the sex offender. The state comptroller is hereby authorized to deposit such fees into the general fund.

9. The division shall, upon the request of any children's camp operator, release to such person any information in the registry relating to a prospective employee of any such person or entity in accordance with the provisions of this article. The division shall promulgate rules and regulations relating to procedures for the release of information in the registry to such persons.

10. The division shall, upon the request of any authorized internet entity, release to such entity internet identifiers that would enable such entity to prescreen or remove sex offenders from its services or, in conformity with state and federal law, advise law enforcement and/or other governmental entities of potential violations of law and/or threats to public safety. Before releasing any information the division shall require an authorized internet entity that requests information from the registry to submit to the division the name, address and telephone number of such entity and the specific legal nature and corporate status of such entity. Except for the purposes specified in this subdivision, an authorized internet entity shall not publish or in any way disclose or redisclose any information provided to it by the division pursuant to this subdivision. The division may charge an authorized internet entity a fee for access to registered internet identifiers requested by such entity pursuant to this subdivision. The division shall promulgate rules and regulations relating to procedures for the release of information in the registry, including but not limited to, the disclosure and redisclosure of such information, and the imposition of any fees.

11. The division shall promptly notify each sex offender whose term of registration and verification would otherwise have expired prior to March thirty-first, two thousand seven of the continuing duty to register and verify under this article.

12. The division shall make registry information regarding level two and three sex offenders available to municipal housing authorities, as established pursuant to article three of the public housing law, to enable such authorities to identify persons ineligible to reside in public housing. The division shall, at least monthly, release to each municipal housing authority information about level two and three sex offenders with a home address and/or expected place of domicile within the corresponding municipality. The division may promulgate rules and regulations relating to procedures for the release of information in the registry to such authorities.



168-C - Sex offender; relocation; notification.

168-c. Sex offender; relocation; notification. 1. In the case of any sex offender, it shall be the duty of the department, hospital or local correctional facility at least ten calendar days prior to the release or discharge of any sex offender from a correctional facility, hospital or local correctional facility to notify the division of the contemplated release or discharge of such sex offender, informing the division in writing on a form provided by the division indicating the address at which he or she proposes to reside and the name and address of any institution of higher education at which he or she expects to be enrolled, attending or employed, whether for compensation or not, and whether he or she resides in or will reside in a facility owned or operated by such institution. If such sex offender changes his or her place of residence while on parole, such notification of the change of residence shall be sent by the sex offender's parole officer within forty-eight hours to the division on a form provided by the division. If such sex offender changes the status of his or her enrollment, attendance, employment or residence at any institution of higher education while on parole, such notification of the change of status shall be sent by the sex offender's parole officer within forty-eight hours to the division on a form provided by the division.

2. In the case of any sex offender on probation, it shall be the duty of the sex offender's probation officer to notify the division within forty-eight hours of the new place of residence on a form provided by the division. If such sex offender changes the status of his or her enrollment, attendance, employment or residence at any institution of higher education while on probation, such notification of the change of status shall be sent by the sex offender's probation officer within forty-eight hours to the division on a form provided by the division.

3. In the case in which any sex offender escapes from a state or local correctional facility or hospital, the designated official of the facility or hospital where the person was confined shall notify within twenty-four hours the law enforcement agency having had jurisdiction at the time of his or her conviction, informing such law enforcement agency of the name and aliases of the person, and the address at which he or she resided at the time of his or her conviction, the amount of time remaining to be served, if any, on the full term for which he or she was sentenced, and the nature of the crime for which he or she was sentenced, transmitting at the same time a copy of such sex offender's fingerprints and photograph and a summary of his or her criminal record.

4. The division shall provide general information, in registration materials and annual correspondence, to registrants concerning notification and registration procedures that may apply if the registrant is authorized to relocate and relocates to another state or United States possession, or commences employment or attendance at an education institution in another state or United States possession. Such information shall include addresses and telephone numbers for relevant agencies from which additional information may be obtained.



168-D - Duties of the court.

168-d. Duties of the court. 1. (a) Except as provided in paragraphs (b) and (c) of this subdivision, upon conviction of any of the offenses set forth in subdivision two or three of section one hundred sixty-eight-a of this article the court shall certify that the person is a sex offender and shall include the certification in the order of commitment, if any, and judgment of conviction, except as provided in paragraph (e) of subdivision two of section one hundred sixty-eight-a of this article. The court shall also advise the sex offender of his or her duties under this article. Failure to include the certification in the order of commitment or the judgment of conviction shall not relieve a sex offender of the obligations imposed by this article.

(b) Where a defendant stands convicted of an offense defined in paragraph (b) of subdivision two of section one hundred sixty-eight-a of this article or where the defendant was convicted of patronizing a person for prostitution in the third degree under section 230.04 of the penal law and the defendant controverts an allegation that the victim of such offense was less than eighteen years of age or, in the case of a conviction under section 230.04 of the penal law, less than seventeen years of age, the court, without a jury, shall, prior to sentencing, conduct a hearing, and the people may prove by clear and convincing evidence that the victim was less than eighteen years old or less than seventeen years old, as applicable, by any evidence admissible under the rules applicable to a trial of the issue of guilt. The court in addition to such admissible evidence may also consider reliable hearsay evidence submitted by either party provided that it is relevant to the determination of the age of the victim. Facts concerning the age of the victim proven at trial or ascertained at the time of entry of a plea of guilty shall be deemed established by clear and convincing evidence and shall not be relitigated. At the conclusion of the hearing, or if the defendant does not controvert an allegation that the victim of the offense was less than eighteen years old or less than seventeen years old, as applicable, the court must make a finding and enter an order setting forth the age of the victim. If the court finds that the victim of such offense was under eighteen years old or under seventeen years old, as applicable, the court shall certify the defendant as a sex offender, the provisions of paragraph (a) of this subdivision shall apply and the defendant shall register with the division in accordance with the provisions of this article.

(c) Where a defendant stands convicted of an offense defined in paragraph (c) of subdivision two of section one hundred sixty-eight-a of this article and the defendant controverts an allegation that the defendant was previously convicted of a sex offense or a sexually violent offense defined in this article or has previously been convicted of or convicted for an attempt to commit any of the provisions of section 130.52 or 130.55 of the penal law, the court, without a jury, shall, prior to sentencing, conduct a hearing, and the people may prove by clear and convincing evidence that the defendant was previously convicted of a sex offense or a sexually violent offense defined in this article or has previously been convicted of or convicted for an attempt to commit any of the provisions of section 130.52 or 130.55 of the penal law, by any evidence admissible under the rules applicable to a trial of the issue of guilt. The court in addition to such admissible evidence may also consider reliable hearsay evidence submitted by either party provided that it is relevant to the determination of whether the defendant was previously convicted of a sex offense or a sexually violent offense defined in this article or has previously been convicted of or convicted for an attempt to commit any of the provisions of section 130.52 or 130.55 of the penal law. At the conclusion of the hearing, or if the defendant does not controvert an allegation that the defendant was previously convicted of a sex offense or a sexually violent offense defined in this article or has previously been convicted of or convicted for an attempt to commit any of the provisions of section 130.52 or 130.55 of the penal law, the court must make a finding and enter an order determining whether the defendant was previously convicted of a sex offense or a sexually violent offense defined in this article or has previously been convicted of or convicted for an attempt to commit any of the provisions of section 130.52 or 130.55 of the penal law. If the court finds that the defendant has such a previous conviction, the court shall certify the defendant as a sex offender, the provisions of paragraph (a) of this subdivision shall apply and the defendant shall register with the division in accordance with the provisions of this article.

2. Any sex offender, who is released on probation or discharged upon payment of a fine, conditional discharge or unconditional discharge shall, prior to such release or discharge, be informed of his or her duty to register under this article by the court in which he or she was convicted. At the time sentence is imposed, such sex offender shall register with the division on a form prepared by the division. The court shall require the sex offender to read and sign such form and to complete the registration portion of such form. The court shall on such form obtain the address where the sex offender expects to reside upon his or her release, and the name and address of any institution of higher education he or she expects to be employed by, enrolled in, attending or employed, whether for compensation or not, and whether he or she expects to reside in a facility owned or operated by such an institution, and shall report such information to the division. The court shall give one copy of the form to the sex offender and shall send two copies to the division which shall forward the information to the law enforcement agencies having jurisdiction. The court shall also notify the district attorney and the sex offender of the date of the determination proceeding to be held pursuant to subdivision three of this section, which shall be held at least forty-five days after such notice is given. This notice shall include the following statement or a substantially similar statement: "This proceeding is being held to determine whether you will be classified as a level 3 offender (risk of repeat offense is high), a level 2 offender (risk of repeat offense is moderate), or a level 1 offender (risk of repeat offense is low), or whether you will be designated as a sexual predator, a sexually violent offender or a predicate sex offender, which will determine how long you must register as a sex offender and how much information can be provided to the public concerning your registration. If you fail to appear at this proceeding, without sufficient excuse, it shall be held in your absence. Failure to appear may result in a longer period of registration or a higher level of community notification because you are not present to offer evidence or contest evidence offered by the district attorney." The court shall also advise the sex offender that he or she has a right to a hearing prior to the court's determination, that he or she has the right to be represented by counsel at the hearing and that counsel will be appointed if he or she is financially unable to retain counsel. If the sex offender applies for assignment of counsel to represent him or her at the hearing and counsel was not previously assigned to represent the sex offender in the underlying criminal action, the court shall determine whether the offender is financially unable to retain counsel. If such a finding is made, the court shall assign counsel to represent the sex offender pursuant to article eighteen-B of the county law. Where the court orders a sex offender released on probation, such order must include a provision requiring that he or she comply with the requirements of this article. Where such sex offender violates such provision, probation may be immediately revoked in the manner provided by article four hundred ten of the criminal procedure law.

3. For sex offenders released on probation or discharged upon payment of a fine, conditional discharge or unconditional discharge, it shall be the duty of the court applying the guidelines established in subdivision five of section one hundred sixty-eight-l of this article to determine the level of notification pursuant to subdivision six of section one hundred sixty-eight-l of this article and whether such sex offender shall be designated a sexual predator, sexually violent offender, or predicate sex offender as defined in subdivision seven of section one hundred sixty-eight-a of this article. At least fifteen days prior to the determination proceeding, the district attorney shall provide to the court and the sex offender a written statement setting forth the determinations sought by the district attorney together with the reasons for seeking such determinations. The court shall allow the sex offender to appear and be heard. The state shall appear by the district attorney, or his or her designee, who shall bear the burden of proving the facts supporting the determinations sought by clear and convincing evidence. Where there is a dispute between the parties concerning the determinations, the court shall adjourn the hearing as necessary to permit the sex offender or the district attorney to obtain materials relevant to the determinations from any state or local facility, hospital, institution, office, agency, department or division. Such materials may be obtained by subpoena if not voluntarily provided to the requesting party. In making the determinations, the court shall review any victim's statement and any relevant materials and evidence submitted by the sex offender and the district attorney and the court may consider reliable hearsay evidence submitted by either party provided that it is relevant to the determinations. Facts previously proven at trial or elicited at the time of entry of a plea of guilty shall be deemed established by clear and convincing evidence and shall not be relitigated. The court shall render an order setting forth its determinations and the findings of fact and conclusions of law on which the determinations are based. A copy of the order shall be submitted by the court to the division. Upon application of either party, the court shall seal any portion of the court file or record which contains material that is confidential under any state or federal statute. Either party may appeal as of right from the order pursuant to the provisions of articles fifty-five, fifty-six and fifty-seven of the civil practice law and rules. Where counsel has been assigned to represent the sex offender upon the ground that the sex offender is financially unable to retain counsel, that assignment shall be continued throughout the pendency of the appeal, and the person may appeal as a poor person pursuant to article eighteen-B of the county law.

4. If a sex offender, having been given notice, including the time and place of the determination proceeding in accordance with this section, fails to appear at this proceeding, without sufficient excuse, the court shall conduct the hearing and make the determinations in the manner set forth in subdivision three of this section.



168-E - Discharge of sex offender from correctional facility; duties of official in charge.

168-e. Discharge of sex offender from correctional facility; duties of official in charge. 1. Any sex offender, to be discharged, paroled, released to post-release supervision or released from any state or local correctional facility, hospital or institution where he or she was confined or committed, shall at least fifteen calendar days prior to discharge, parole or release, be informed of his or her duty to register under this article, by the facility in which he or she was confined or committed. The facility shall require the sex offender to read and sign such form as may be required by the division stating the duty to register and the procedure for registration has been explained to him or her and to complete the registration portion of such form. The facility shall obtain on such form the address where the sex offender expects to reside upon his or her discharge, parole or release and the name and address of any institution of higher education he or she expects to be employed by, enrolled in, attending or employed, whether for compensation or not, and whether he or she expects to reside in a facility owned or operated by such an institution, and shall report such information to the division. The facility shall give one copy of the form to the sex offender, retain one copy and shall send one copy to the division which shall provide the information to the law enforcement agencies having jurisdiction. The facility shall give the sex offender a form prepared by the division, to register with the division at least fifteen calendar days prior to release and such form shall be completed, signed by the sex offender and sent to the division by the facility at least ten days prior to the sex offender's release or discharge.

2. The division shall also immediately transmit the conviction data and fingerprints to the Federal Bureau of Investigation if not already obtained.



168-F - Duty to register and to verify.

168-f. Duty to register and to verify. 1. Any sex offender shall, (a) at least ten calendar days prior to discharge, parole, release to post-release supervision or release from any state or local correctional facility, hospital or institution where he or she was confined or committed, or, (b) at the time sentence is imposed for any sex offender released on probation or discharged upon payment of a fine, conditional discharge or unconditional discharge, register with the division on a form prepared by the division.

2. For a sex offender required to register under this article on each anniversary of the sex offender's initial registration date during the period in which he is required to register under this section the following applies:

(a) The sex offender shall mail the verification form to the division within ten calendar days after receipt of the form.

(b) The verification form shall be signed by the sex offender, and state that he still resides at the address last reported to the division.

(b-1) If the sex offender has been given a level two or three designation, such offender shall sign the verification form, and state that he or she still is employed at the address last reported to the division.

(b-2) If the sex offender has been given a level three designation, he or she shall personally appear at the law enforcement agency having jurisdiction within twenty days of the first anniversary of the sex offender's initial registration and every year thereafter during the period of registration for the purpose of providing a current photograph of such offender. The law enforcement agency having jurisdiction shall photograph the sex offender and shall promptly forward a copy of such photograph to the division. For purposes of this paragraph, if such sex offender is confined in a state or local correctional facility, the local law enforcement agency having jurisdiction shall be the warden, superintendent, sheriff or other person in charge of the state or local correctional facility.

(b-3) If the sex offender has been given a level one or level two designation, he or she shall personally appear at the law enforcement agency having jurisdiction within twenty days of the third anniversary of the sex offender's initial registration and every three years thereafter during the period of registration for the purpose of providing a current photograph of such offender. The law enforcement agency having jurisdiction shall photograph the sex offender and shall promptly forward a copy of such photograph to the division. For purposes of this paragraph, if such sex offender is confined in a state or local correctional facility, the local law enforcement agency having jurisdiction shall be the warden, superintendent, sheriff or other person in charge of the state or local correctional facility.

(c) If the sex offender fails to mail the signed verification form to the division within ten calendar days after receipt of the form, he or she shall be in violation of this section unless he proves that he or she has not changed his or her residence address.

(c-1) If the sex offender, to whom a notice has been mailed at the last reported address pursuant to paragraph b of subdivision one of section one hundred sixty-eight-b of this article, fails to personally appear at the law enforcement agency having jurisdiction, as provided in paragraph (b-2) or (b-3) of this subdivision, within twenty days of the anniversary of the sex offender's initial registration, or an alternate later date scheduled by the law enforcement agency having jurisdiction, he or she shall be in violation of this section. The duty to personally appear for such updated photograph shall be temporarily suspended during any period in which the sex offender is confined in any hospital or institution, and such sex offender shall personally appear for such updated photograph no later than ninety days after release from such hospital or institution, or an alternate later date scheduled by the law enforcement agency having jurisdiction.

3. The provisions of subdivision two of this section shall be applied to a sex offender required to register under this article except that such sex offender designated as a sexual predator or having been given a level three designation must personally verify his or her address with the local law enforcement agency every ninety calendar days after the date of release or commencement of parole or post-release supervision, or probation, or release on payment of a fine, conditional discharge or unconditional discharge. At such time the law enforcement agency having jurisdiction may take a new photograph of such sex offender if it appears that the offender has had a change in appearance since the most recent photograph taken pursuant to paragraph (b-2) of subdivision two of this section. If such photograph is taken, the law enforcement agency shall promptly forward a copy of such photograph to the division. The duty to personally verify shall be temporarily suspended during any period in which the sex offender is confined to any state or local correctional facility, hospital or institution and shall immediately recommence on the date of the sex offender's release.

4. Any sex offender shall register with the division no later than ten calendar days after any change of address, internet accounts with internet access providers belonging to such offender, internet identifiers that such offender uses, or his or her status of enrollment, attendance, employment or residence at any institution of higher education. A fee of ten dollars, as authorized by subdivision eight of section one hundred sixty-eight-b of this article, shall be submitted by the sex offender each time such offender registers any change of address or any change of his or her status of enrollment, attendance, employment or residence at any institution of higher education. Any failure or omission to submit the required fee shall not affect the acceptance by the division of the change of address or change of status.

5. The duty to register under the provisions of this article shall not be applicable to any sex offender whose conviction was reversed upon appeal or who was pardoned by the governor.

6. Any nonresident worker or nonresident student, as defined in subdivisions fourteen and fifteen of section one hundred sixty-eight-a of this article, shall register his or her current address and the address of his or her place of employment or educational institution attended with the division within ten calendar days after such nonresident worker or nonresident student commences employment or attendance at an educational institution in the state. Any nonresident worker or nonresident student shall notify the division of any change of residence, employment or educational institution address no later than ten days after such change. The division shall notify the law enforcement agency where the nonresident worker is employed or the educational institution is located that a nonresident worker or nonresident student is present in that agency's jurisdiction.



168-G - Prior convictions; duty to inform and register.

168-g. Prior convictions; duty to inform and register. 1. The department or office of probation and correctional alternatives in accordance with risk factors pursuant to section one hundred sixty-eight-l of this article shall determine the duration of registration and notification for every sex offender who on the effective date of this article is then on community supervision or probation for an offense provided for in subdivision two or three of section one hundred sixty-eight-a of this article.

2. Every sex offender who on the effective date of this article is then on community supervision or probation for an offense provided for in subdivision two or three of section one hundred sixty-eight-a of this article shall within ten calendar days of such determination register with his parole or probation officer. On each anniversary of the sex offender's initial registration date thereafter, the provisions of section one hundred sixty-eight-f of this article shall apply. Any sex offender who fails or refuses to so comply shall be subject to the same penalties as otherwise provided for in this article which would be imposed upon a sex offender who fails or refuses to so comply with the provisions of this article on or after such effective date.

3. It shall be the duty of the parole or probation officer to inform and register such sex offender according to the requirements imposed by this article. A parole or probation officer shall give one copy of the form to the sex offender and shall, within three calendar days, send two copies electronically or otherwise to the department which shall forward one copy electronically or otherwise to the law enforcement agency having jurisdiction where the sex offender resides upon his or her community supervision, probation, or local conditional release.

4. A petition for relief from this section is permitted to any sex offender required to register while released to community supervision or probation pursuant to section one hundred sixty-eight-o of this article.



168-H - Duration of registration and verification.

168-h. Duration of registration and verification. 1. The duration of registration and verification for a sex offender who has not been designated a sexual predator, or a sexually violent offender, or a predicate sex offender, and who is classified as a level one risk, or who has not yet received a risk level classification, shall be annually for a period of twenty years from the initial date of registration.

2. The duration of registration and verification for a sex offender who, on or after March eleventh, two thousand two, is designated a sexual predator, or a sexually violent offender, or a predicate sex offender, or who is classified as a level two or level three risk, shall be annually for life. Notwithstanding the foregoing, a sex offender who is classified as a level two risk and who is not designated a sexual predator, a sexually violent offender or a predicate sex offender, may be relieved of the duty to register and verify as provided by subdivision one of section one hundred sixty-eight-o of this article.

3. Any sex offender having been designated a level three risk or a sexual predator shall also personally verify his or her address every ninety calendar days with the local law enforcement agency having jurisdiction where the offender resides.



168-I - Registration and verification requirements.

168-i. Registration and verification requirements. Registration and verification as required by this article shall consist of a statement in writing signed by the sex offender giving the information that is required by the division and the division shall enter the information into an appropriate electronic data base or file.



168-J - Notification of local law enforcement agencies of change of address.

168-j. Notification of local law enforcement agencies of change of address. * 1. Upon receipt of a change of address by a sex offender required to register under this article, the division shall notify the local law enforcement agency having jurisdiction of the new place of residence and the local law enforcement agency where the sex offender last resided of the new place of residence.

* NB Effective until January 27, 2017

* 1. Upon receipt of a change of address by a sex offender required to register under this article, but in any event no more than forty-eight hours after such receipt, the division shall notify the local law enforcement agency having jurisdiction of the new place of residence and the local law enforcement agency where the sex offender last resided of the new place of residence.

* NB Effective January 27, 2017

2. Upon receipt of change of address information, the local law enforcement agency having jurisdiction of the new place of residence shall adhere to the notification provisions set forth in subdivision six of section one hundred sixty-eight-l of this article.

* 3. The division shall, if the sex offender changes residence to another state, notify the appropriate agency within that state of the new place of residence.

* NB Effective until January 27, 2017

* 3. The division shall, if the sex offender changes residence to another state, notify the appropriate agency within that state of the new place of residence within forty-eight hours.

* NB Effective January 27, 2017

* 4. Upon receipt of a change in the status of the enrollment, attendance, employment or residence at an institution of higher education by a sex offender required to register under this article, the division shall notify each law enforcement agency having jurisdiction which is affected by such change.

* NB Effective until January 27, 2017

* 4. Upon receipt of a change in the status of the enrollment, attendance, employment or residence at an institution of higher education by a sex offender required to register under this article, but in any event no more than forty-eight hours after such receipt, the division shall notify each law enforcement agency having jurisdiction which is affected by such change.

* NB Effective January 27, 2017

5. Upon receipt of change in the status of the enrollment, attendance, employment or residence at an institution of higher education by a sex offender required to register under this article, each law enforcement agency having jurisdiction shall adhere to the notification provisions set forth in subdivision six of section one hundred sixty-eight-l of this article.



168-K - Registration for change of address from another state.

168-k. Registration for change of address from another state. 1. A sex offender who has been convicted of an offense which requires registration under paragraph (d) of subdivision two or paragraph (b) of subdivision three of section one hundred sixty-eight-a of this article shall notify the division of the new address no later than ten calendar days after such sex offender establishes residence in this state.

2. The division shall advise the board that the sex offender has established residence in this state. The board shall determine whether the sex offender is required to register with the division. If it is determined that the sex offender is required to register, the division shall notify the sex offender of his or her duty to register under this article and shall require the sex offender to sign a form as may be required by the division acknowledging that the duty to register and the procedure for registration has been explained to the sex offender. The division shall obtain on such form the address where the sex offender expects to reside within the state and the sex offender shall retain one copy of the form and send two copies to the division which shall provide the information to the law enforcement agency having jurisdiction where the sex offender expects to reside within this state. No later than thirty days prior to the board making a recommendation, the sex offender shall be notified that his or her case is under review and that he or she is permitted to submit to the board any information relevant to the review. After reviewing any information obtained, and applying the guidelines established in subdivision five of section one hundred sixty-eight-l of this article, the board shall within sixty calendar days make a recommendation regarding the level of notification pursuant to subdivision six of section one hundred sixty-eight-l of this article and whether such sex offender shall be designated a sexual predator, sexually violent offender, or predicate sex offender as defined in subdivision seven of section one hundred sixty-eight-a of this article. This recommendation shall be confidential and shall not be available for public inspection. It shall be submitted by the board to the county court or supreme court and to the district attorney in the county of residence of the sex offender and to the sex offender. It shall be the duty of the county court or supreme court in the county of residence of the sex offender, applying the guidelines established in subdivision five of section one hundred sixty-eight-l of this article, to determine the level of notification pursuant to subdivision six of section one hundred sixty-eight-l of this article and whether such sex offender shall be designated a sexual predator, sexually violent offender, or predicate sex offender as defined in subdivision seven of section one hundred sixty-eight-a of this article. At least thirty days prior to the determination proceeding, such court shall notify the district attorney and the sex offender, in writing, of the date of the determination proceeding and the court shall also provide the district attorney and sex offender with a copy of the recommendation received from the board and any statement of the reasons for the recommendation received from the board. This notice shall include the following statement or a substantially similar statement: "This proceeding is being held to determine whether you will be classified as a level 3 offender (risk of repeat offense is high), a level 2 offender (risk of repeat offense is moderate), or a level 1 offender (risk of repeat offense is low), or whether you will be designated as a sexual predator, a sexually violent offender or a predicate sex offender, which will determine how long you must register as a sex offender and how much information can be provided to the public concerning your registration. If you fail to appear at this proceeding, without sufficient excuse, it shall be held in your absence. Failure to appear may result in a longer period of registration or a higher level of community notification because you are not present to offer evidence or contest evidence offered by the district attorney." The court shall also advise the sex offender that he or she has a right to a hearing prior to the court's determination, that he or she has the right to be represented by counsel at the hearing and that counsel will be appointed if he or she is financially unable to retain counsel. A returnable form shall be enclosed in the court's notice to the sex offender on which the sex offender may apply for assignment of counsel. If the sex offender applies for assignment of counsel and the court finds that the offender is financially unable to retain counsel, the court shall assign counsel to represent the sex offender pursuant to article eighteen-B of the county law. If the district attorney seeks a determination that differs from the recommendation submitted by the board, at least ten days prior to the determination proceeding the district attorney shall provide to the court and the sex offender a statement setting forth the determinations sought by the district attorney together with the reasons for seeking such determinations. The court shall allow the sex offender to appear and be heard. The state shall appear by the district attorney, or his or her designee, who shall bear the burden of proving the facts supporting the determinations sought by clear and convincing evidence. It shall be the duty of the court applying the guidelines established in subdivision five of section one hundred sixty-eight-l of this article to determine the level of notification pursuant to subdivision six of section one hundred sixty-eight-l of this article and whether such sex offender shall be designated a sexual predator, sexually violent offender, or predicate sex offender as defined in subdivision seven of section one hundred sixty-eight-a of this article. Where there is a dispute between the parties concerning the determinations, the court shall adjourn the hearing as necessary to permit the sex offender or the district attorney to obtain materials relevant to the determinations from the state board of examiners of sex offenders or any state or local facility, hospital, institution, office, agency, department or division. Such materials may be obtained by subpoena if not voluntarily provided to the requesting party. In making the determinations the court shall review any victim's statement and any relevant materials and evidence submitted by the sex offender and the district attorney and the recommendation and any material submitted by the board, and may consider reliable hearsay evidence submitted by either party, provided that it is relevant to the determinations. If available, facts proven at trial or elicited at the time of a plea of guilty shall be deemed established by clear and convincing evidence and shall not be relitigated. The court shall render an order setting forth its determinations and the findings of fact and conclusions of law on which the determinations are based. A copy of the order shall be submitted by the court to the division. Upon application of either party, the court shall seal any portion of the court file or record which contains material that is confidential under any state or federal statute. Either party may appeal as of right from the order pursuant to the provisions of articles fifty-five, fifty-six and fifty-seven of the civil practice law and rules. Where counsel has been assigned to represent the sex offender upon the ground that the sex offender is financially unable to retain counsel, that assignment shall be continued throughout the pendency of the appeal, and the person may appeal as a poor person pursuant to article eighteen-B of the county law.

3. The division shall undertake an information campaign designed to provide information to officials and appropriate individuals in other states and United States possessions concerning the notification procedures required by this article. Such information campaign shall be ongoing, and shall include, but not be limited to, letters, notice forms and similar materials providing relevant information about this article and the specific procedures required to effect notification. Such materials shall include an address and telephone number which such officials and individuals in other states and United States possessions may use to obtain additional information.

4. If a sex offender, having been given notice, including the time and place of the determination proceeding in accordance with this section, fails to appear at this proceeding, without sufficient excuse, the court shall conduct the hearing and make the determinations in the manner set forth in subdivision two of this section.



168-L - Board of examiners of sex offenders.

168-l. Board of examiners of sex offenders. 1. There shall be a board of examiners of sex offenders which shall possess the powers and duties hereinafter specified. Such board shall consist of five members appointed by the governor. All members shall be employees of the department and shall be experts in the field of the behavior and treatment of sex offenders. The term of office of each member of such board shall be for six years; provided, however, that any member chosen to fill a vacancy occurring otherwise than by expiration of term shall be appointed for the remainder of the unexpired term of the member whom he or she is to succeed. In the event of the inability to act of any member, the governor may appoint some competent informed person to act in his or her stead during the continuance of such disability.

2. The governor shall designate one of the members of the board as chairman to serve in such capacity at the pleasure of the governor or until the member's term of office expires and a successor is designated in accordance with law, whichever first occurs.

3. Any member of the board may be removed by the governor for cause after an opportunity to be heard.

4. Except as otherwise provided by law, a majority of the board shall constitute a quorum for the transaction of all business of the board.

5. The board shall develop guidelines and procedures to assess the risk of a repeat offense by such sex offender and the threat posed to the public safety. Such guidelines shall be based upon, but not limited to, the following:

(a) criminal history factors indicative of high risk of repeat offense, including:

(i) whether the sex offender has a mental abnormality or personality disorder that makes him or her likely to engage in predatory sexually violent offenses;

(ii) whether the sex offender's conduct was found to be characterized by repetitive and compulsive behavior, associated with drugs or alcohol;

(iii) whether the sex offender served the maximum term;

(iv) whether the sex offender committed the felony sex offense against a child;

(v) the age of the sex offender at the time of the commission of the first sex offense;

(b) other criminal history factors to be considered in determining risk, including:

(i) the relationship between such sex offender and the victim;

(ii) whether the offense involved the use of a weapon, violence or infliction of serious bodily injury;

(iii) the number, date and nature of prior offenses;

(c) conditions of release that minimize risk or re-offense, including but not limited to whether the sex offender is under supervision; receiving counseling, therapy or treatment; or residing in a home situation that provides guidance and supervision;

(d) physical conditions that minimize risk of re-offense, including but not limited to advanced age or debilitating illness;

(e) whether psychological or psychiatric profiles indicate a risk of recidivism;

(f) the sex offender's response to treatment;

(g) recent behavior, including behavior while confined;

(h) recent threats or gestures against persons or expressions of intent to commit additional offenses; and

(i) review of any victim impact statement.

6. Applying these guidelines, the board shall within sixty calendar days prior to the discharge, parole, release to post-release supervision or release of a sex offender make a recommendation which shall be confidential and shall not be available for public inspection, to the sentencing court as to whether such sex offender warrants the designation of sexual predator, sexually violent offender, or predicate sex offender as defined in subdivision seven of section one hundred sixty-eight-a of this article. In addition, the guidelines shall be applied by the board to make a recommendation to the sentencing court which shall be confidential and shall not be available for public inspection, providing for one of the following three levels of notification depending upon the degree of the risk of re-offense by the sex offender.

(a) If the risk of repeat offense is low, a level one designation shall be given to such sex offender. In such case the law enforcement agency or agencies having jurisdiction and the law enforcement agency or agencies having had jurisdiction at the time of his or her conviction shall be notified and may disseminate relevant information which may include a photograph and description of the offender and which may include the name of the sex offender, approximate address based on sex offender's zip code, background information including the offender's crime of conviction, modus of operation, type of victim targeted, the name and address of any institution of higher education at which the sex offender is enrolled, attends, is employed or resides and the description of special conditions imposed on the offender to any entity with vulnerable populations related to the nature of the offense committed by such sex offender. Any entity receiving information on a sex offender may disclose or further disseminate such information at its discretion.

(b) If the risk of repeat offense is moderate, a level two designation shall be given to such sex offender. In such case the law enforcement agency or agencies having jurisdiction and the law enforcement agency or agencies having had jurisdiction at the time of his or her conviction shall be notified and may disseminate relevant information which shall include a photograph and description of the offender and which may include the exact name and any aliases used by the sex offender, exact address, background information including the offender's crime of conviction, mode of operation, type of victim targeted, the name and address of any institution of higher education at which the sex offender is enrolled, attends, is employed or resides and the description of special conditions imposed on the offender to any entity with vulnerable populations related to the nature of the offense committed by such sex offender. Any entity receiving information on a sex offender may disclose or further disseminate such information at its discretion. In addition, in such case, the information described herein shall also be provided in the subdirectory established in this article and notwithstanding any other provision of law, such information shall, upon request, be made available to the public.

Such law enforcement agencies shall compile, maintain and update a listing of vulnerable organizational entities within its jurisdiction. Such listing shall be utilized for notification of such organizations in disseminating such information on level two sex offenders pursuant to this paragraph. Such listing shall include and not be limited to: superintendents of schools or chief school administrators, superintendents of parks, public and private libraries, public and private school bus transportation companies, day care centers, nursery schools, pre-schools, neighborhood watch groups, community centers, civic associations, nursing homes, victim's advocacy groups and places of worship.

(c) If the risk of repeat offense is high and there exists a threat to the public safety a level three designation shall be given to such sex offender. In such case, the law enforcement agency or agencies having jurisdiction and the law enforcement agency or agencies having had jurisdiction at the time of his or her conviction shall be notified and may disseminate relevant information which shall include a photograph and description of the offender and which may include the sex offender's exact name and any aliases used by the offender, exact address, address of the offender's place of employment, background information including the offender's crime of conviction, mode of operation, type of victim targeted, the name and address of any institution of higher education at which the sex offender is enrolled, attends, is employed or resides and the description of special conditions imposed on the offender to any entity with vulnerable populations related to the nature of the offense committed by such sex offender. Any entity receiving information on a sex offender may disclose or further disseminate such information at its discretion. In addition, in such case, the information described herein shall also be provided in the subdirectory established in this article and notwithstanding any other provision of law, such information shall, upon request, be made available to the public.

Such law enforcement agencies shall compile, maintain and update a listing of vulnerable organizational entities within its jurisdiction. Such listing shall be utilized for notification of such organizations in disseminating such information on level three sex offenders pursuant to this paragraph. Such listing shall include and not be limited to: superintendents of schools or chief school administrators, superintendents of parks, public and private libraries, public and private school bus transportation companies, day care centers, nursery schools, pre-schools, neighborhood watch groups, community centers, civic associations, nursing homes, victim's advocacy groups and places of worship.

7. Upon request by the court, pursuant to section one hundred sixty-eight-o of this article, the board shall provide an updated report pertaining to the sex offender petitioning for relief of the duty to register or for a modification of his or her level of notification.

8. A failure by a state or local agency or the board to act or by a court to render a determination within the time period specified in this article shall not affect the obligation of the sex offender to register or verify under this article nor shall such failure prevent a court from making a determination regarding the sex offender's level of notification and whether such offender is required by law to be registered for a period of twenty years or for life. Where a court is unable to make a determination prior to the date scheduled for a sex offender's discharge, parole, release to post-release supervision or release, it shall adjourn the hearing until after the offender is discharged, paroled, released to post-release supervision or released, and shall then expeditiously complete the hearing and issue its determination.



168-M - Review.

168-m. Review. Notwithstanding any other provision of law to the contrary, any state or local correctional facility, hospital or institution, district attorney, law enforcement agency, probation department, state board of parole, court or child protective agency shall forward relevant information pertaining to a sex offender to be discharged, paroled, released to post-release supervision or released to the board for review no later than one hundred twenty days prior to the release or discharge and the board shall make recommendations as provided in subdivision six of section one hundred sixty-eight-l of this article within sixty days of receipt of the information. Information may include, but may not be limited to all or a portion of the arrest file, prosecutor's file, probation or parole file, child protective file, court file, commitment file, medical file and treatment file pertaining to such person. Such person shall be permitted to submit to the board any information relevant to the review. Upon application of the sex offender or the district attorney, the court shall seal any portion of the board's file pertaining to the sex offender that contains material that is confidential under any state or federal law; provided, however, that in any subsequent proceedings in which the sex offender who is the subject of the sealed record is a party and which requires the board to provide a recommendation to the court pursuant to this article, such sealed record shall be available to the sex offender, the district attorney, the court and the attorney general where the attorney general is a party, or represents a party, in the proceeding.



168-N - Judicial determination.

168-n. Judicial determination. 1. A determination that an offender is a sexual predator, sexually violent offender, or predicate sex offender as defined in subdivision seven of section one hundred sixty-eight-a of this article shall be made prior to the discharge, parole, release to post-release supervision or release of such offender by the sentencing court applying the guidelines established in subdivision five of section one hundred sixty-eight-l of this article after receiving a recommendation from the board pursuant to section one hundred sixty-eight-l of this article.

2. In addition, applying the guidelines established in subdivision five of section one hundred sixty-eight-l of this article, the sentencing court shall also make a determination with respect to the level of notification, after receiving a recommendation from the board pursuant to section one hundred sixty-eight-l of this article. Both determinations of the sentencing court shall be made thirty calendar days prior to discharge, parole or release.

3. No later than thirty days prior to the board's recommendation, the sex offender shall be notified that his or her case is under review and that he or she is permitted to submit to the board any information relevant to the review. Upon receipt of the board's recommendation, the sentencing court shall determine whether the sex offender was previously found to be eligible for assigned counsel in the underlying case. Where such a finding was previously made, the court shall assign counsel to represent the offender, pursuant to article eighteen-B of the county law. At least twenty days prior to the determination proceeding, the sentencing court shall notify the district attorney, the sex offender and the sex offender's counsel, in writing, of the date of the determination proceeding and shall also provide the district attorney, the sex offender and the sex offender's counsel with a copy of the recommendation received from the board and any statement of the reasons for the recommendation received from the board. This notice shall include the following statement or a substantially similar statement: "This proceeding is being held to determine whether you will be classified as a level 3 offender (risk of repeat offense is high), a level 2 offender (risk of repeat offense is moderate), or a level 1 offender (risk of repeat offense is low), or whether you will be designated as a sexual predator, a sexually violent offender or a predicate sex offender, which will determine how long you must register as a sex offender and how much information can be provided to the public concerning your registration. If you fail to appear at this proceeding, without sufficient excuse, it shall be held in your absence. Failure to appear may result in a longer period of registration or a higher level of community notification because you are not present to offer evidence or contest evidence offered by the district attorney." The written notice to the sex offender shall also advise the offender that he or she has a right to a hearing prior to the court's determination, and that he or she has the right to be represented by counsel at the hearing. If counsel has been assigned to represent the offender at the determination proceeding, the notice shall also provide the name, address and telephone number of the assigned counsel. Where counsel has not been assigned, the notice shall advise the sex offender that counsel will be appointed if he or she is financially unable to retain counsel, and a returnable form shall be enclosed in the court's notice to the sex offender on which the sex offender may apply for assignment of counsel. If the sex offender applies for assignment of counsel and the court finds that the offender is financially unable to retain counsel, the court shall assign counsel to represent the sex offender pursuant to article eighteen-B of the county law. If the district attorney seeks a determination that differs from the recommendation submitted by the board, at least ten days prior to the determination proceeding the district attorney shall provide to the court and the sex offender a statement setting forth the determinations sought by the district attorney together with the reasons for seeking such determinations. The court shall allow the sex offender to appear and be heard. The state shall appear by the district attorney, or his or her designee, who shall bear the burden of proving the facts supporting the determinations sought by clear and convincing evidence. Where there is a dispute between the parties concerning the determinations, the court shall adjourn the hearing as necessary to permit the sex offender or the district attorney to obtain materials relevant to the determinations from the state board of examiners of sex offenders or any state or local facility, hospital, institution, office, agency, department or division. Such materials may be obtained by subpoena if not voluntarily provided to the requesting party. In making the determinations the court shall review any victim's statement and any relevant materials and evidence submitted by the sex offender and the district attorney and the recommendation and any materials submitted by the board, and may consider reliable hearsay evidence submitted by either party, provided that it is relevant to the determinations. Facts previously proven at trial or elicited at the time of entry of a plea of guilty shall be deemed established by clear and convincing evidence and shall not be relitigated. The court shall render an order setting forth its determinations and the findings of fact and conclusions of law on which the determinations are based. A copy of the order shall be submitted by the court to the division. Upon application of either party, the court shall seal any portion of the court file or record which contains material that is confidential under any state or federal statute. Either party may appeal as of right from the order pursuant to the provisions of articles fifty-five, fifty-six and fifty-seven of the civil practice law and rules. Where counsel has been assigned to represent the sex offender upon the ground that the sex offender is financially unable to retain counsel, that assignment shall be continued throughout the pendency of the appeal, and the person may appeal as a poor person pursuant to article eighteen-B of the county law.

4. Upon determination that the risk of repeat offense and threat to public safety is high, the sentencing court shall also notify the division of such fact for the purposes of section one hundred sixty-eight-q of this article.

5. Upon the reversal of a conviction of a sexual offense defined in paragraphs (a) and (b) of subdivision two or three of section one hundred sixty-eight-a of this article, the appellate court shall remand the case to the lower court for entry of an order directing the expungement of any records required to be kept herein.

6. If a sex offender, having been given notice, including the time and place of the determination proceeding in accordance with this section, fails to appear at this proceeding, without sufficient excuse, the court shall conduct the hearing and make the determinations in the manner set forth in subdivision three of this section.



168-O - Petition for relief or modification.

168-o. Petition for relief or modification. 1. Any sex offender who is classified as a level two risk, and who has not been designated a sexual predator, or a sexually violent offender, or a predicate sex offender, who is required to register or verify pursuant to this article and who has been registered for a minimum period of thirty years may be relieved of any further duty to register upon the granting of a petition for relief by the sentencing court or by the court which made the determination regarding duration of registration and level of notification. The sex offender shall bear the burden of proving by clear and convincing evidence that his or her risk of repeat offense and threat to public safety is such that registration or verification is no longer necessary. Such petition, if granted, shall not relieve the petitioner of the duty to register pursuant to this article upon conviction of any offense requiring registration in the future. Such a petition shall not be considered more than once every two years. In the event that the sex offender's petition for relief is granted, the district attorney may appeal as of right from the order pursuant to the provisions of articles fifty-five, fifty-six and fifty-seven of the civil practice law and rules. Where counsel has been assigned to represent the sex offender upon the ground that the sex offender is financially unable to retain counsel, that assignment shall be continued throughout the pendency of the appeal, and the person may appeal as a poor person pursuant to article eighteen-B of the county law.

2. Any sex offender required to register or verify pursuant to this article may petition the sentencing court or the court which made the determination regarding the level of notification for an order modifying the level of notification. The petition shall set forth the level of notification sought, together with the reasons for seeking such determination. The sex offender shall bear the burden of proving the facts supporting the requested modification by clear and convincing evidence. Such a petition shall not be considered more than annually. In the event that the sex offender's petition to modify the level of notification is granted, the district attorney may appeal as of right from the order pursuant to the provisions of articles fifty-five, fifty-six and fifty-seven of the civil practice law and rules. Where counsel has been assigned to represent the sex offender upon the ground that the sex offender is financially unable to retain counsel, that assignment shall be continued throughout the pendency of the appeal, and the person may appeal as a poor person pursuant to article eighteen-B of the county law.

3. The district attorney may file a petition to modify the level of notification for a sex offender with the sentencing court or with the court which made the determination regarding the level of notification, where the sex offender (a) has been convicted of a new crime, or there has been a determination after a proceeding pursuant to section 410.70 of the criminal procedure law or section two hundred fifty-nine-i of the executive law that the sex offender has violated one or more conditions imposed as part of a sentence of a conditional discharge, probation, parole or post-release supervision for a designated crime, and (b) the conduct underlying the new crime or the violation is of a nature that indicates an increased risk of a repeat sex offense. The petition shall set forth the level of notification sought, together with the reasons for seeking such determination. The district attorney shall bear the burden of proving the facts supporting the requested modification, by clear and convincing evidence. In the event that the district attorney's petition is granted, the sex offender may appeal as of right from the order, pursuant to the provisions of articles fifty-five, fifty-six and fifty-seven of the civil practice law and rules. Where counsel has been assigned to represent the offender upon the ground that he or she is financially unable to retain counsel, that assignment shall be continued throughout the pendency of the appeal, and the person may proceed as a poor person, pursuant to article eighteen-B of the county law.

4. Upon receipt of a petition submitted pursuant to subdivision one, two or three of this section, the court shall forward a copy of the petition to the board and request an updated recommendation pertaining to the sex offender and shall provide a copy of the petition to the other party. The court shall also advise the sex offender that he or she has the right to be represented by counsel at the hearing and counsel will be appointed if he or she is financially unable to retain counsel. A returnable form shall be enclosed in the court's notice to the sex offender on which the sex offender may apply for assignment of counsel. If the sex offender applies for assignment of counsel and the court finds that the offender is financially unable to retain counsel, the court shall assign counsel to represent the offender, pursuant to article eighteen-B of the county law. Where the petition was filed by a district attorney, at least thirty days prior to making an updated recommendation the board shall notify the sex offender and his or her counsel that the offender's case is under review and he or she is permitted to submit to the board any information relevant to the review. The board's updated recommendation on the sex offender shall be confidential and shall not be available for public inspection. After receiving an updated recommendation from the board concerning a sex offender, the court shall, at least thirty days prior to ruling upon the petition, provide a copy of the updated recommendation to the sex offender, the sex offender's counsel and the district attorney and notify them, in writing, of the date set by the court for a hearing on the petition. After reviewing the recommendation received from the board and any relevant materials and evidence submitted by the sex offender and the district attorney, the court may grant or deny the petition. The court may also consult with the victim prior to making a determination on the petition. The court shall render an order setting forth its determination, and the findings of fact and conclusions of law on which the determination is based. If the petition is granted, it shall be the obligation of the court to submit a copy of its order to the division. Upon application of either party, the court shall seal any portion of the court file or record which contains material that is confidential under any state or federal statute.



168-P - Special telephone number.

168-p. Special telephone number. 1. Pursuant to section one hundred sixty-eight-b of this article, the division shall also operate a telephone number that members of the public may call free of charge and inquire whether a named individual required to register pursuant to this article is listed. The division shall ascertain whether a named person reasonably appears to be a person so listed and provide the caller with the relevant information according to risk as described in subdivision six of section one hundred sixty-eight-l of this article. The division shall decide whether the named person reasonably appears to be a person listed, based upon information from the caller providing information that shall include (a) an exact street address, including apartment number, driver's license number or birth date, along with additional information that may include social security number, hair color, eye color, height, weight, distinctive markings, ethnicity; or (b) any combination of the above listed characteristics if an exact birth date or address is not available. If three of the characteristics provided include ethnicity, hair color, and eye color, other identifying characteristics shall be provided. Any information identifying the victim by name, birth date, address or relation to the person listed by the division shall be excluded by the division.

2. When the telephone number is called, a preamble shall be played which shall provide the following information:

(a) notice that the caller's telephone number will be recorded;

(b) that there is no charge for use of the telephone number;

(c) notice that the caller is required to identify himself or herself to the operator and provide current address and shall be maintained in a written record;

(d) notice that the caller is required to be eighteen years of age or older;

(e) a warning that it is illegal to use information obtained through the telephone number to commit a crime against any person listed or to engage in illegal discrimination or harassment against such person;

(f) notice that the caller is required to have the birth date, driver's license or identification number, or address or other identifying information regarding the person about whom information is sought in order to achieve a positive identification of that person;

(g) a statement that the number is not a crime hotline and that any suspected criminal activity should be reported to local authorities;

(h) a statement that an information package which will include a description of the law and sex abuse and abduction prevention materials is available upon request from the division. Such information package shall include questions and answers regarding the most commonly asked questions about the sex offender registration act, and current sex abuse and abduction prevention material.

2-a. (a) The division shall establish a program allowing non-profit and not-for-profit youth services organizations to pre-register with the division for use of the telephone number. Pre-registration shall include the identification of up to two officials of the organization who may call the telephone number and obtain information on behalf of the organization. A pre-registered certificate issued under this subdivision shall be valid for two years, unless earlier revoked by the division for good cause shown. No fee shall be charged to an applicant for the issuance of a pre-registered certificate pursuant to this subdivision.

(b) An organization granted a pre-registered certificate pursuant to this subdivision may, upon calling the telephone number, inquire whether multiple named individuals are listed on the sex offender registry. Notwithstanding any per call limitation the division may place on calls by private individuals, the division shall allow such pre-registered organizations to inquire about up to twenty prospective coaches, leaders or volunteers in each call to the telephone number.

(c) For purposes of this subdivision, "youth services organization" shall mean a formalized program operated by a corporation pursuant to subparagraph five of paragraph (a) of section one hundred two of the not-for-profit corporation law that functions primarily to: (a) provide children the opportunity to participate in adult-supervised sporting activities; or (b) match children or groups of children with adult volunteers for the purpose of providing children with positive role models to enhance their development.

3. Whenever there is reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of misuse of the telephone number, the attorney general, any district attorney or any person aggrieved by the misuse of the number is authorized to bring a civil action in the appropriate court requesting preventive relief, including an application for a permanent or temporary injunction, restraining order or other order against the person or group of persons responsible for the pattern or practice of misuse. The foregoing remedies shall be independent of any other remedies or procedures that may be available to an aggrieved party under other provisions of law. Such person or group of persons shall be subject to a fine of not less than five hundred dollars and not more than one thousand dollars.

4. The division shall submit to the legislature an annual report on the operation of the telephone number. The annual report shall include, but not be limited to, all of the following:

(a) number of calls received;

(b) a detailed outline of the amount of money expended and the manner in which it was expended for purposes of this section;

(c) number of calls that resulted in an affirmative response and the number of calls that resulted in a negative response with regard to whether a named individual was listed;

(d) number of persons listed; and

(e) a summary of the success of the telephone number program based upon selected factors.



168-Q - Subdirectory; internet posting.

168-q. Subdirectory; internet posting. 1. The division shall maintain a subdirectory of level two and three sex offenders. The subdirectory shall include the exact address, address of the offender's place of employment and photograph of the sex offender along with the following information, if available: name, physical description, age and distinctive markings. Background information including all of the sex offender's crimes of conviction that require him or her to register pursuant to this article, modus of operation, type of victim targeted, the name and address of any institution of higher education at which the sex offender is enrolled, attends, is employed or resides and a description of special conditions imposed on the sex offender shall also be included. The subdirectory shall have sex offender listings categorized by county and zip code. Such subdirectory shall be made available at all times on the internet via the division homepage. Any person may apply to the division to receive automated e-mail notifications whenever a new or updated subdirectory registration occurs in a geographic area specified by such person. The division shall furnish such service at no charge to such person, who shall request e-mail notification by county and/or zip code on forms developed and provided by the division. E-mail notification is limited to three geographic areas per e-mail account.

2. Any person who uses information disclosed pursuant to this section in violation of the law shall in addition to any other penalty or fine imposed, be subject to a fine of not less than five hundred dollars and not more than one thousand dollars. Unauthorized removal or duplication of the subdirectory from the offices of local, village or city police department shall be punishable by a fine not to exceed one thousand dollars. In addition, the attorney general, any district attorney, or any person aggrieved is authorized to bring a civil action in the appropriate court requesting preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order against the person or group of persons responsible for such action. The foregoing remedies shall be independent of any other remedies or procedures that may be available to an aggrieved party under other provisions of law.



168-R - Immunity from liability.

168-r. Immunity from liability. 1. No official, employee or agency, whether public or private, shall be subject to any civil or criminal liability for damages for any discretionary decision to release relevant and necessary information pursuant to this section, unless it is shown that such official, employee or agency acted with gross negligence or in bad faith. The immunity provided under this section applies to the release of relevant information to other employees or officials or to the general public.

2. Nothing in this section shall be deemed to impose any civil or criminal liability upon or to give rise to a cause of action against any official, employee or agency, whether public or private, for failing to release information as authorized in this section unless it is shown that such official, employee or agency acted with gross negligence or in bad faith.



168-S - Annual report.

168-s. Annual report. The division shall on or before February first in each year file a report with the governor, and the legislature detailing the program, compliance with provisions of this article and effectiveness of the provisions of this article, together with any recommendations to further enhance the intent of this article.



168-T - Penalty.

168-t. Penalty. Any sex offender required to register or to verify pursuant to the provisions of this article who fails to register or verify in the manner and within the time periods provided for in this article shall be guilty of a class E felony upon conviction for the first offense, and upon conviction for a second or subsequent offense shall be guilty of a class D felony. Any sex offender who violates the provisions of section one hundred sixty-eight-v of this article shall be guilty of a class A misdemeanor upon conviction for the first offense, and upon conviction for a second or subsequent offense shall be guilty of a class D felony. Any such failure to register or verify may also be the basis for revocation of parole pursuant to section two hundred fifty-nine-i of the executive law or the basis for revocation of probation pursuant to article four hundred ten of the criminal procedure law.



168-U - Unauthorized release of information.

168-u. Unauthorized release of information. The unauthorized release of any information required by this article shall be a class B misdemeanor.



168-V - Prohibition of employment on motor vehicles engaged in retail sales of frozen desserts.

168-v. Prohibition of employment on motor vehicles engaged in retail sales of frozen desserts. No person required to maintain registration under this article (sex offender registration act) shall operate, be employed on or dispense goods for sale at retail on a motor vehicle engaged in retail sales of frozen desserts as defined in subdivision thirty-seven of section three hundred seventy-five of the vehicle and traffic law.



168-W - Separability.

168-w. Separability. If any section of this article, or part thereof shall be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder or any other section or part thereof.






Article 7 - (Correction) LABOR IN CORRECTIONAL INSTITUTIONS

170 - Contracts prohibited.

170. Contracts prohibited. 1. The commissioner shall not, nor shall any other authority whatsoever, make any contract by which the labor or time of any inmate in any state or local correctional facility in this state, or the product or profit of his work, shall be contracted, let, farmed out, given or sold to any person, firm, association or corporation; except that the inmates in said correctional institutions may work for, and the products of their labor may be disposed of to, the state or any political subdivision thereof, any public institution owned or managed and controlled by the state, or any political subdivision thereof, provided that no inmate shall be employed or assigned to engage in any activity that involves obtaining access to, collecting or processing social security account numbers of other individuals.

2. Notwithstanding any other provision of law, it shall be lawful for an inmate of the department to work in an institution of the department in the manufacture and production of goods, including but not limited to, license plates, identification plates and insignia for vehicles, and for the department to sell or otherwise dispose of for profit such goods to the government of the United States or to any state of the United States, or political subdivision thereof, or any public corporation or eleemosynary association or corporation funded in whole or in part by any federal, state or local funds.

3. Notwithstanding any other provision of law, an inmate may be permitted to leave the institution under guard to voluntarily perform work for a nonprofit organization. As used in this section, the term "nonprofit organization" means an organization operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inures to the benefit of any private shareholder or individual.



171 - Inmates to be employed; products of labor of inmates.

171. Inmates to be employed; products of labor of inmates. 1. The commissioner and the superintendents and officials of all penitentiaries in the state may cause inmates in the state correctional facilities and such penitentiaries who are physically capable thereof to be employed for not to exceed eight hours of each day other than Sundays and public holidays. Notwithstanding any other provision of this section, however, the commissioner and superintendents of state correctional facilities may employ inmates on a volunteer basis on Sundays and public holidays in specialized areas of the facility, including kitchen areas, vehicular garages, rubbish pickup and grounds maintenance, providing, however, that inmates so employed shall be allowed an alternative free day within the normal work week.

2. Such labor shall be either for the purpose of the production of supplies for said institutions, or for the state, or any political subdivision thereof, or for any public institution owned or managed and controlled by the state, or any political subdivision thereof; or for the purpose of industrial training and instruction, or partly for one, and partly for the other of such purposes.



177 - Labor of inmates in state and local correctional facilities.

177. Labor of inmates in state and local correctional facilities. 1. The labor of inmates in the state correctional facilities, after the necessary labor for and manufacture of all needed supplies for said institutions, shall be primarily devoted to the state, the public buildings and institutions thereof, and the manufacture of supplies for the state, and public institutions thereof, and secondly to the political subdivisions of the state, and public institutions thereof;

2. The labor of inmates in local correctional facilities after the necessary labor for and manufacture of all needed supplies for the same, shall be primarily devoted to the counties, respectively, in which said local correctional facilities are located, and the towns, cities and villages therein, and to the manufacture of supplies for the public institutions of the counties, or the political subdivisions thereof, and secondly to the state and the public institutions thereof;

3. However, for the purpose of distributing, marketing or sale of the whole or any part of the product of any correctional facility in the state, other than by said state correctional facilities, to the state or to any political subdivisions thereof or to any public institutions owned or managed and controlled by the state, or by any political subdivisions thereof, or to any public corporation, authority, or eleemosynary association funded in whole or in part by any federal, state or local funds, the sheriff of any such local correctional facility and the commissioner of corrections and community supervision may enter into a contract or contracts which may determine the kinds and qualities of articles to be produced by such institution and the method of distribution and sale thereof by the commissioner of corrections and community supervision or under his or her direction, either in separate lots or in combination with the products of other such institutions and with the products produced by inmates in state correctional facilities. Such contracts may fix and determine any and all terms and conditions for the disposition of such products and the disposition of proceeds of sale thereof and any and all other terms and conditions as may be agreed upon, not inconsistent with the constitution. However, no such contract shall be for a period of more than one year and any prices fixed by such contract shall be the prices established pursuant to section one hundred eighty-six of this article for like articles or shall be approved by the department of corrections and community supervision and the director of the budget on presentation to them of a copy of such contract or proposed contract, and provided further that any distribution or diversification of industries provided for by such contract shall be in accordance with the rules and regulations established by the department of corrections and community supervision or shall be approved by such department on presentation to it of a copy of such contract or proposed contract.

4. No product manufactured in whole or in part by inmates in any correctional facility of the state or of a political subdivision thereof, shall be sold, or otherwise disposed of for profit, by any officer, or administrative body, of such institution, or by any officer, or administrative body of the state, or of a political subdivision thereof, except to the state itself or to a political subdivision thereof, the government of the United States or to any state of the United States, or to an officer or administrative body of the state, or of a political subdivision thereof, or to or for a public institution owned or managed and controlled by the state or by any political subdivision thereof, or to a public corporation, authority, or eleemosynary association funded in whole or in part by federal, state or local funds. In no case shall said products be purchased for the purpose of resale or for their disposition for profit in a manner not herein provided for in the first instance.

5. The commissioner shall be authorized to enter into agreements to sell food and drink products made at the food production center of the department to food kitchens, homeless shelters and other eleemosynary organizations funded in whole or in part by federal, state or local funds and to counties for governmental purposes. All proceeds from such sales shall be deposited into an account which shall only be used for the continued operation of the food production center. The charge for these products, included in the agreements between the commissioner and these eleemosynary organizations, shall not exceed the costs associated with the production and transportation of the products for sale. The commissioner may, in his or her discretion, and by whatever means he or she deems appropriate, notify such organizations of the availability of such products for sale.

6. Notwithstanding any other provision of law, an inmate may be permitted to leave the institution under guard to voluntarily perform work for a nonprofit organization. As used in this section, the term "nonprofit organization" means an organization operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

7. A violation of any of the foregoing provisions shall constitute sufficient cause for the removal of such officer or board of administration by the duly constituted authority having jurisdiction.



178 - Participation in work release and other community activities.

178. Participation in work release and other community activities. Nothing contained in this article shall be construed or applied so as to prohibit private employment of inmates in the community under a work release program, or a residential treatment facility program formulated pursuant to any provision of this chapter.



183 - Classification of industries; report concerning industries.

183. Classification of industries; report concerning industries. 1. It shall be the duty of the commissioner to distribute, among the correctional institutions under his jurisdiction, the labor and industries assigned to said institutions, due regard being had to the location and convenience of the prisons, and of the other institutions to be supplied, the machinery now therein and the number of prisoners, in order to secure the best service and distribution of the labor, and to employ the prisoners, so far as practicable, in occupations in which they will be most likely to obtain employment after their discharge from imprisonment. The commissioner shall change or dispose of the present plants and machinery in said institutions now used in industries which shall be discontinued, and which can not be used in the industries hereafter to be carried on in said prisons, due effort to be made by full notice to probable purchasers, in case of sales of industries or machinery, to obtain the best price possible for the property sold, and good will of the business to be discontinued.

2. The commissioner shall submit reports, quarterly, to the senate finance committee, the assembly ways and means committee, and the director of the budget, regarding industries under his jurisdiction. Such reports shall include, but not be limited to, the following:

(a) all materials, machinery or other property procured, and the cost thereof;

(b) all other expenditures and the nature thereof;

(c) all receipts and the nature thereof;

(d) all inventory on hand at the opening and closing of the quarter;

(e) recommendations regarding the continuance of the program.



184 - Articles manufactured to be furnished to the state or subdivisions thereof.

184. Articles manufactured to be furnished to the state or subdivisions thereof. 1. The commissioner is authorized and directed to cause to be manufactured or prepared by the inmates in the state correctional facilities, such articles as are needed and used therein, and also, such articles as are required by the state or political subdivisions thereof, and in the buildings, offices and public institutions owned or managed and controlled by the state, including articles and materials to be used in the erection of the buildings, and including material for the construction, improvement or repair of highways, streets and roads.

2. All such articles manufactured or prepared in the state correctional facilities, or by inmates, and not required for use therein, shall be of the styles, patterns, designs and qualities fixed by the department of corrections and community supervision, except where the same have been or may be fixed by the office of general services in the executive department. Such articles may be furnished to the state, or to any political subdivision thereof, or for or to any public institution owned or managed and controlled by the state, or any political subdivision thereof, government of the United States or to any state of the United States or subdivision thereof or to any public corporation, authority, or eleemosynary association funded in whole or in part by any federal, state or local funds, at and for such prices as shall be fixed and determined as hereinafter provided, upon the requisitions of the proper officials thereof. No article so manufactured or prepared shall be purchased from any other source, for the state or public institutions of the state, or the political subdivisions thereof, or public benefit corporations, authorities or commissions, unless the commissioner of corrections and community supervision shall certify that the same can not be furnished upon such requisition, and no claim therefor shall be audited or paid without such certificate.



185 - Estimates of articles required to be furnished.

185. Estimates of articles required to be furnished. On or before July first in each year, the proper officials of the state, and the political subdivisions thereof, and of the institutions of the state, or political subdivisions thereof, shall report to the department of corrections and community supervision estimates for the ensuing year of the amount of supplies of different kinds required to be purchased by them that can be furnished by the correctional facilities in the state. The commissioner of corrections and community supervision is authorized to make regulations for said reports, to provide for the manner in which requisitions shall be made for supplies, and to provide for the proper diversification of the industries in the correctional facilities.



186 - Prices of labor performed and articles manufactured in correctional facilities.

186. Prices of labor performed and articles manufactured in correctional facilities. 1. The commissioner shall establish the prices at which all services performed, and all articles manufactured in the correctional facilities in this state, and furnished to the state, or the political subdivisions thereof, or to the public institutions thereof, or to public benefit corporations, authorities or commissions. However, prices for goods or services furnished by the local correctional facilities to or for the county in which they are located, or the political subdivisions thereof, shall be fixed by the board of supervisors of such counties, except the counties located within New York city, in which the prices shall be fixed by the commissioner. It shall also be the duty of such boards, respectively, to classify the buildings, offices and institutions owned or managed and controlled by the state, and the political subdivisions thereof, and to fix and determine the styles, patterns, designs and qualities of the articles to be manufactured for such buildings, offices and public institutions, except where the same have been fixed or their specifications approved by the office of general services in the executive department. So far as practicable, all supplies used in such buildings, offices and public institutions shall be uniform for each class, and of the styles, patterns, designs and qualities that can be manufactured in the correctional facilities in this state.

2. The prices established by the commissioner shall be based upon costs as determined pursuant to this subdivision, but shall not exceed a reasonable fair market price determined at or within ninety days before the time of sale. Fair market price as used herein means the price at which a vendor of the same or similar product or service who is regularly engaged in the business of selling such product or service offers to sell such a product or service under similar terms in the same market. However, the price established by the commissioner for license plates sold to the New York state department of motor vehicles shall in no event exceed an amount approved by the director of the budget.

First instance appropriations to the department of corrections and community supervision for correctional industries shall be reimbursed pursuant to an agreement with the director of the budget. In the absence of a first instance appropriation, costs shall be determined in accordance with an agreement between the commissioner of corrections and community supervision and the director of the budget. Any such agreement shall include, among other provisions deemed necessary by the budget director for the purposes of enabling programmatic overview and fiscal controls, one or more methodologies for the determination of costs attributable to correctional industries or to any product manufactured in the institutions of the department or distributed, marketed or sold by the commissioner pursuant to this section, section one hundred seventy-seven of this article or section one hundred seventy-five of the state finance law.

3. A purchaser of any such product or services may, at any time prior to or within thirty days of the time of sale, appeal the purchase price on the basis that it unreasonably exceeds fair market price. Such appeal shall be raised in a form to be provided for by the commissioner pursuant to rule and shall include a verified statement setting forth the basis of an alternative fair market price determined according to the standards for establishing prices set forth in subdivision two of this section.

An appeal brought by such a purchaser as to the reasonableness of the fair market price established pursuant to subdivision two of this section shall be decided by majority vote of a three-member price review board consisting of the director of the budget, the commissioner and the commissioner of the office of general services or their representatives.

All hearings before such price review board shall be governed by the rules to be adopted and prescribed by such board. The hearings of such board may, in the discretion of a majority of its members, be open to the public, but shall not be bound by the technical rules of evidence. The price review board shall permit the parties to such an appeal to present such evidence, in person or through their attorneys, as the board may deem necessary for its determination. A stenographic record shall be kept of any proceeding before such board and the decision of the board shall be in writing and state the reasons for such decision.

The decision of such board as to the reasonableness of the price established by the commissioner shall be conclusive on all parties. If the board finds that a price unreasonably exceeds the fair market price, it may adjust the sales price with respect to such purchaser. Prices so adjusted shall otherwise apply prospectively to purchases made subsequent to such adjustment until such time as new prices are established pursuant to subdivision two of this section. In the event that payment has been made, upon such adjustment of price, any excess paid to the state shall be refunded to such purchaser on a voucher signed by the commissioner within amounts available therefor or at the option of the purchaser, the commissioner may credit such excess amount toward any future purchase.

4. The state or the political subdivisions thereof, or public institutions thereof, or public benefit corporations, authorities or commissions shall purchase the products manufactured in correctional institutions in this state in accordance with their needs and at prices established pursuant to this section.



187 - Earnings of inmates.

187. Earnings of inmates. 1. Every inmate confined in a state correctional facility, subject to the rules and regulations of the department of corrections and community supervision, and every inmate confined in a local correctional facility, in the discretion of the sheriff thereof, may receive compensation for work performed during his or her imprisonment. Such compensation shall be graded by the department of corrections and community supervision with regard to inmates employed in prison industries, based upon the work performed by such prisoners for prisoners confined in state correctional facilities, and by the sheriffs in all local correctional facilities for inmates confined therein.

2. The department of corrections and community supervision shall adopt rules, subject to the approval of the director of the budget, for establishing in all of the state correctional facilities a system of compensation for the inmates confined therein. Such rules shall provide for the payment of compensation to each inmate, who shall meet the requirements established by the department of corrections and community supervision, based upon the work performed by such inmates.

3. The department shall prepare graded wage schedules for inmates, which schedules shall be based upon classifications according to the value of work performed by each. Such schedules need not be uniform in all institutions. The rules of the department shall also provide for the establishment of a credit system for each inmate and the manner in which such earnings shall be paid to the inmate or his or her dependents or held in trust for him or her until his or her release.

4. Any compensation paid to an inmate under this article shall be based on the work performed by such inmate. Compensation may be paid from moneys appropriated to the department and available to facilities for nonpersonal service.



189 - Disposition of moneys paid to prisoner for his labor.

* 189. Disposition of moneys paid to prisoner for his labor. 1. The amount of such compensation to the credit of any prisoner may be drawn by the prisoner during his imprisonment, only upon approval of the commissioner to aid dependent relatives of such prisoner, or for such other purposes as the commissioner may approve. Such disbursement to aid a dependent relative of a prisoner may be made without the consent of such prisoner upon the certificate of the commissioner of social services, or other officer performing the duties of a commissioner of welfare, of the community in which such dependent is located. Any balance to the credit of any prisoner at the time of his conditional release as provided by this chapter shall be subject to the draft of the prisoner in such amounts and at such times as the commissioner shall approve; provided, however, that at the date of absolute discharge of any prisoner the balance as aforesaid shall be paid to such prisoner.

2. The commissioner may collect from the compensation paid to a prisoner for work performed while housed in a general confinement facility an incarceration fee, not to exceed one dollar per week, for each week of confinement to help defray the costs of incarceration. The commissioner shall waive the collection of such fee where it is determined that the payment of the fee would work an unreasonable hardship on the prisoner or his or her immediate family.

* NB Effective until September 1, 2017

* 189. Disposition of moneys paid to prisoner for his labor. The amount of such compensation to the credit of any prisoner may be drawn by the prisoner during his imprisonment, only upon approval of the commissioner to aid dependent relatives of such prisoner, or for such other purposes as the commissioner may approve. Such disbursement to aid a dependent relative of a prisoner may be made without the consent of such prisoner upon the certificate of the commissioner of welfare, or other officer performing the duties of a commissioner of welfare, of the community in which such dependent is located. Any balance to the credit of any prisoner at the time of his conditional release as provided by this chapter shall be subject to the draft of the prisoner in such amounts and at such times as the commissioner shall approve; provided, however, that at the date of absolute discharge of any prisoner the balance as aforesaid shall be paid to such prisoner.

* NB Effective September 1, 2017



190 - Monthly statement of receipts and expenditures for industries.

190. Monthly statement of receipts and expenditures for industries. The warden of each of the state prisons shall, on the first of each month, make a full detailed statement of all materials, machinery or other property procured, and of the cost thereof, and of the expenditures made during the last preceding month for manufacturing purposes, together with a statement of all materials then on hand to be manufactured, or in process of manufacture, or manufactured, and of machinery, fixtures or other appurtenances for the purpose of carrying on the labor of the prisoners, and the amount and kinds of work done, and the earnings realized, and the total amount of moneys coming into his or her hands as such warden during such last preceding month as the proceeds of the labor of the prisoners at such prison, which statement shall be verified by the oath of such warden to be just and true, and shall be by him or her forwarded to the department.



193 - Disposition of machinery on discontinuance of industry.

193. Disposition of machinery on discontinuance of industry. Whenever any trade or industry is discontinued at any state correctional institution and it appears to the satisfaction of the commissioner, that such trade or industry will not again be put in operation in any state correctional institution, he must report that fact to the comptroller, and at the same time furnish the comptroller with a schedule of the machinery, tools, apparatus and other appurtenances belonging to such trade or industry or used in connection therewith, and an estimate of the value of same, and also the quantity and value of the stock and manufactured product of such trade or industry then on hand, and the commissioner shall, with the approval of the comptroller, sell and dispose of all such unused and unnecessary machinery, tools, apparatus, stock and manufactured product. Said property shall be sold as provided in section one hundred seventy-eight of the state finance law. Any moneys received from such sale as aforesaid, after deducting all necessary and actual expenses, shall be deposited in the treasury to the credit of the correctional industry fund.



196 - Violations of institutional labor regulations.

196. Violations of institutional labor regulations. Any contract made by the commissioner of correction or warden of any prison, or by any officer or any other authority whatsoever, of any prison, reformatory, penitentiary or other correctional institution of this state, in violation of, or contrary to, the provisions of this article, shall be null and void. It shall be the duty of any such officer or authorities to furnish to the attorney-general, upon demand therefor, a true copy, if in writing, and if not, in substance, of any contract made by such officer or authorities, relating in any way to the system of labor adopted, or to the employment of prisoners in any of said prisons, reformatories, penitentiaries or other correctional institutions. Whenever the attorney-general shall be satisfied that any contract made as aforesaid is contrary to or in violation of this article, or that any of the officers or authorities aforesaid have entered into or are engaged in any contract or arrangement for the labor of prisoners, or relating to the system adopted or continued in said institutions, which contract or arrangement is contrary to or in violation of law as aforesaid, if he shall be of the opinion that the facts require such action, he is hereby authorized to bring an action in the supreme court in the name of the people of the state of New York, in any county which he may select, for the purpose of testing the validity of any contract or arrangement made by any of the officers herein named, relating in any way to the system of labor adopted, or the employment of prisoners in any of said prisons, reformatories, penitentiaries or other correctional institutions, or to determine the validity of any act or thing done by any officer herein mentioned, which act or thing shall be alleged to have been in violation of this article. Any party to such contract, agreement or arrangement as aforesaid, or interested in the determination of such action, shall be made defendant, and pending the trial or hearing of the facts alleged, or of any issue made as aforesaid, the court shall, upon notice of the attorney-general, and upon a petition duly verified showing the making of any contract or arrangement in violation of the provisions of this article, or the doing of any act or thing by any of the parties defendant, in violation of this article, grant an injunction order, restraining the parties named in said order from the further prosecution of the business complained of, or from the further performance of the contract or arrangement claimed to have been entered into as aforesaid, and to restrain and enjoin such officer from the further continuance of any act alleged to be in violation of this article. And any disobedience of such injunction order shall be punishable as provided by article nineteen of the judiciary law. And upon any trial had, judgment shall follow the findings of fact made by the court or jury, as in other cases, and with costs, in the discretion of the court.



197 - Occupational therapy.

197. Occupational therapy. Nothing in this article contained shall be deemed to apply to occupational therapy in any penal or correctional institution, or to prohibit the sale of the products resulting therefrom. Such sale and the disposition of the proceeds thereof shall be governed by rules and regulations of the head of the department or other like governmental authority having jurisdiction. For the purpose of this section, occupational therapy is defined as any activity in the nature of individual art or handicraft, prescribed, guided or supervised for the purpose of contributing to the welfare or rehabilitation of any inmate or inmates of such institutions.



198 - Inmate occupational therapy fund.

198. Inmate occupational therapy fund. 1. The commissioner of corrections and community supervision may authorize the superintendent or director of any correctional institution to establish an inmate occupational therapy fund for the receipt of proceeds from a product sold, as authorized by section one hundred ninety-seven of this article, by one or more inmates as incident to an avocational or vocational project approved by the commissioner, including but not limited to, art, music, drama, handicraft, or sports.

2. Pursuant to rules, regulations or directions of the commissioner, moneys of the fund may: (a) be made available to the superintendent or director to be used for the general benefit of the inmates of the correctional institution wherein the product was produced, including but not limited to, furnishing materials and supplies to an inmate or inmates for an avocational or vocational project and the transporting of a product thereof for sale, display or otherwise and for recreational activities; or (b) be disbursed as follows: (i) an amount equal to the proceeds from the sale of a product produced by one inmate may be deposited to the account of such inmate pursuant to section one hundred sixteen of this chapter; or (ii) an amount equal to the proceeds from the sale of a product produced by two or more inmates may be divided equally among such inmates and deposited to their respective accounts pursuant to section one hundred sixteen of this chapter.

3. In determining the amount of the proceeds from a sale of a product that may be deposited to the account of an inmate, the commissioner may provide for the deduction from the sum of the proceeds the reasonable expenses of the department of corrections and community supervision incident to the sale, including but not limited to, the value of materials and supplies for the production of the product supplied without financial charge to the inmate and the expenses of transporting the product for sale or display or otherwise.



199 - Establishment of inmate employment list.

* 199. Establishment of inmate employment list. 1. The department of correctional services shall maintain a list of inmates who are eligible for consideration for release on parole or otherwise within twelve months. Such list shall be amended every other month in order to add newly eligible inmates and to remove from the list inmates who have been discharged from the custody of the department. Inmates shall be included in such list only upon their own written request. The list shall be known as the "inmate-employment list" and it shall contain the names of inmates, their home towns, the vocational and educational training programs completed by the inmates while incarcerated, jobs held by the inmates while incarcerated, the institution at which the inmate is lodged, and other information the department feels would be useful to prospective employers of such inmates upon their release. Such list shall be provided, upon written request, to approved prospective employers who have first submitted information required by the department. The department shall permit approved prospective employers to visit facilities operated by the department in order to interview inmates whose names appear on the employment lists for the purpose of possible employment upon the inmate's release. Approved prospective employers wishing to interview inmates must notify the department in writing. If the department is unable to permit job interviews on the date requested by the approved prospective employer, it shall provide an alternative date.

2. For the purposes of this section only the term "approved prospective employers" shall mean those individuals or corporations who have stated an interest in employing former inmates and have supplied the information requested by the department, which shall be reviewed by the commissioner of correctional services prior to designating them as approved prospective employers.

* NB Expired June 1, 1980



200 - Department programs and incentive allowances.

200. Department programs and incentive allowances. 1. For the purpose of this section the term "incentive allowance" means monies allowed an inmate of a state correctional institution for the efficient and willing performance of duties assigned or progress and achievement in educational, career and industrial training programs.

2. In lieu of the system of labor in correctional institutions established by this article, the commissioner may, in order to facilitate an inmate's eventual reintegration into society, establish for the inmates in one or more state correctional institutions a system of educational, career and industrial training programs, and of incentive allowances for each such program.

3. For each institution wherein such system is established the commissioner shall prepare, and may at times revise, graded incentive allowance schedules for the inmates within each such program based upon the levels of performance and achievement by an inmate in a program to which he has been assigned. Upon the approval of the director of the budget such schedules or revisions thereof may be promulgated.

4. The commissioner shall also provide for the establishment of a credit system for each inmate and the manner in which incentive allowances shall be paid to the inmate or his dependents or held in trust for him until his release. The amount of incentive allowed to the credit of any inmate shall be disposed of as provided by section one hundred eighty-nine.

5. Incentive allowances may be paid from monies provided to the department and available to the facilities for non-personal services or from the correctional industry training and career education fund.

6. Except as otherwise provided by this section, those provisions of law dealing with labor in state correctional institutions shall apply to industrial training in state correctional institutions including the disposition of services rendered and products produced incidental to such industrial training.






Article 8 - (Correction) COMMUNITY SUPERVISION

201 - Authority and responsibility for community supervision.

201. Authority and responsibility for community supervision. 1. The department shall have responsibility for the preparation of reports and other data required by the state board of parole in the exercise of its independent decision making functions.

2. In accordance with the provisions of this chapter, the department shall supervise inmates released to community supervision, except that the department may consent to the supervision of a released inmate by the United States parole commission pursuant to the witness security act of nineteen hundred eighty-four.

3. To facilitate the supervision of all inmates released to community supervision, the commissioner shall consider the implementation of a program of graduated sanctions, including but not limited to the utilization of a risk and needs assessment instrument that would be administered to all inmates eligible for community supervision. Such a program would include various components including approaches that concentrate supervision on new releases, alternatives to incarceration for technical parole violators and the use of enhanced technologies.

4. The department shall conduct such investigations as may be necessary in connection with alleged violations of community supervision.

5. The department shall assist inmates eligible for community supervision and inmates who are on community supervision to secure employment, educational or vocational training, and housing.

6. The department shall have the duty to provide written notice to inmates prior to release to community supervision or pursuant to subdivision six of section 410.91 of the criminal procedure law of any requirement to report to the office of victim services any funds of a convicted person as defined in section six hundred thirty-two-a of the executive law, the procedure for such reporting and any potential penalty for a failure to comply.

7. The department shall encourage apprenticeship training of such persons through the assistance and cooperation of industrial, commercial and labor organizations.

8. The department may establish a community supervision transition program, which is hereby defined as community-based residential facilities designed to aid community supervision violators to develop an increased capacity for adjustment to community living. Presumptive releasees, parolees, conditional releasees and those under post-release supervision who have either (a) been found pursuant to article twelve-B of the executive law to have violated one or more conditions of release in an important respect, or (b) allegedly violated one or more of such conditions upon a finding of probable cause at a preliminary hearing or upon the waiver thereof may be placed in a community supervision transition facility. Placement in such a facility upon a finding of probable cause or the waiver thereof shall not preclude the conduct of a revocation hearing, nor, absent a waiver, operate to deny the releasee's right to such revocation hearing.

* 9. (a) The department shall collect a fee of thirty dollars per month, from all persons over the age of eighteen who after the effective date of this subdivision are supervised on presumptive release, parole, conditional release or post-release supervision. The department shall waive all or part of such fee where, because of the indigence of the offender, the payment of said fee would work an unreasonable hardship on the person convicted, his or her immediate family, or any other person who is dependent on such person for financial support.

(b) The supervision fee authorized by this subdivision shall not constitute nor be imposed as a condition of community supervision.

(c) In the event of non-payment of any fees that have not been waived, the department may seek to enforce payment in any manner permitted by law for enforcement of a debt owed to the state; provided, however, such enforcement shall not include use of any private debt collection agency or service.

(d) Nothing contained in this subdivision affects or limits the provisions of section two hundred fifty-nine-mm of the executive law, relating to out-of-state parole supervision. Prior to a transfer of parole supervision to another state, the department shall eliminate any supervision fee imposed pursuant to this subdivision. The department may collect a fee, pursuant to this subdivision and regulations promulgated thereunder, from any person whose parole supervision is transferred to this state from another.

(e) (i) Notwithstanding any other law, rule or regulation to the contrary, and except as provided for in subparagraph (ii) of this paragraph, the supervision fee authorized by this subdivision shall not be collected by the parole officer of a person on community supervision. The department may promulgate rules and regulations to establish alternative methods for payment of such supervision fee by persons on community supervision.

(ii) At any reporting location not under the dominion and control of the department, the parole officer may be authorized to collect the supervision fee.

* NB Repealed September 1, 2017

10. The department shall have the power to grant and revoke certificates of relief from disabilities and certificates of good conduct as provided for by law.

11. In any case where a person is entitled to jail time credit under the provisions of paragraph (c) of subdivision three of section 70.40 of the penal law, to certify to the person in charge of the institution in which such person's sentence is being served the amount of such credit.

12. The department shall supervise all persons who are released and subject to a regimen of strict and intensive supervision and treatment pursuant to article ten of the mental hygiene law. The department shall issue and periodically update rules and regulations concerning the supervision of such persons in consultation with the office of sex offender management in the division of criminal justice services and the office of mental health.

13. The department shall perform such other functions as are necessary and proper in furtherance of the objective of maintaining an effective, efficient and fair system of community supervision.

14. The commissioner shall promulgate such regulations as are necessary and proper for the efficient performance of the functions set forth in this article. He or she shall have the authority to contract with public or private agencies for the performance of the functions set forth in this section as are necessary or appropriate to promote the efficient performance of such responsibilities, except the functions defined in subdivisions one, two, four, ten and twelve of this section.

15. The commissioner shall provide an annual report to the temporary president of the senate, the speaker of the assembly, the minority leader of the senate and minority leader of the assembly, commencing January first, two thousand twelve. Such report shall include but not be limited to the number of persons: released to community supervision and the release type; supervised on community supervision during the preceding year; whose community supervision was revoked; returned to incarceration for conviction of a new felony committed while on community supervision; transferred out of state pursuant to the Interstate Compact for Adult Supervision. In addition, the commissioner shall provide other available information regarding community supervision to the temporary president of the senate, the speaker of the assembly, the minority leader of the senate and minority leader of the assembly upon request.



203 - Regulations for release of certain sex offenders.

203. Regulations for release of certain sex offenders. 1. The commissioner shall promulgate rules and regulations that shall include guidelines and procedures on the placement of sex offenders designated as level two or level three offenders pursuant to article six-C of this chapter. Such regulations shall provide instruction on certain factors to be considered when investigating and approving the residence of level two or level three sex offenders released on presumptive release, parole, conditional release or post-release supervision. Such factors shall include the following:

(a) the location of other sex offenders required to register under the sex offender registration act, specifically whether there is a concentration of registered sex offenders in a certain residential area or municipality;

(b) the number of registered sex offenders residing at a particular property;

(c) the proximity of entities with vulnerable populations;

(d) accessibility to family members, friends or other supportive services, including, but not limited to, locally available sex offender treatment programs with preference for placement of such individuals into programs that have demonstrated effectiveness in reducing sex offender recidivism and increasing public safety; and

(e) the availability of permanent, stable housing in order to reduce the likelihood that such offenders will be transient.

2. The department shall have the duty, prior to the release to community supervision of an inmate designated a level two or three sex offender pursuant to the sex offender registration act, to provide notification to the local social services district in the county in which the inmate expects to reside, when information available or any other pre-release procedures indicates that such inmate is likely to seek to access local social services for homeless persons. The department shall provide such notice, when practicable, thirty days or more before such inmate's release, but in any event, in advance of such inmate's arrival in the jurisdiction of such local social services district.



205 - Merit termination of sentence and discharge from presumptive release, parole, conditional release and release to post-release supervision.

205. Merit termination of sentence and discharge from presumptive release, parole, conditional release and release to post-release supervision. 1. The department may grant to any person a merit termination of sentence from presumptive release, parole, conditional release or release to post-release supervision prior to the expiration of the full term or maximum term, provided it is determined by the department that such merit termination is in the best interests of society, such person is not required to register as a sex offender pursuant to article six-C of this chapter, and such person is not on presumptive release, parole, conditional release or release to post-release supervision from a term of imprisonment imposed for any of the following offenses, or for an attempt to commit any of the following offenses:

(a) a violent felony offense as defined in section 70.02 of the penal law;

(b) murder in the first degree or murder in the second degree;

(c) an offense defined in article one hundred thirty of the penal law;

(d) unlawful imprisonment in the first degree, kidnapping in the first degree, or kidnapping in the second degree, in which the victim is less than seventeen years old and the offender is not the parent of the victim;

(e) an offense defined in article two hundred thirty of the penal law involving the prostitution of a person less than nineteen years old;

(f) disseminating indecent material to minors in the first degree or disseminating indecent material to minors in the second degree;

(g) incest;

(h) an offense defined in article two hundred sixty-three of the penal law;

(i) a hate crime as defined in section 485.05 of the penal law; or

(j) an offense defined in article four hundred ninety of the penal law.

2. A merit termination granted by the department under this section shall constitute a termination of the sentence with respect to which it was granted. No such merit termination shall be granted unless the department is satisfied that termination of sentence from presumptive release, parole, conditional release or post-release supervision is in the best interest of society, and that the parolee or releasee, otherwise financially able to comply with an order of restitution and the payment of any mandatory surcharge previously imposed by a court of competent jurisdiction, has made a good faith effort to comply therewith.

3. A merit termination of sentence may be granted after two years of presumptive release, parole, conditional release or release to post-release supervision to a person serving a sentence for a class A felony offense as defined in article two hundred twenty of the penal law. A merit termination of sentence may be granted to all other eligible persons after one year of presumptive release, parole, conditional release or release to post-release supervision.

4. The department must grant termination of sentence after three years of unrevoked presumptive release or parole to a person serving an indeterminate sentence for a class A felony offense defined in article two hundred twenty of the penal law, and must grant termination of sentence after two years of unrevoked presumptive release or parole to a person serving an indeterminate sentence for any other felony offense defined in article two hundred twenty or two hundred twenty-one of the penal law.

5. The commissioner, in consultation with the chairman of the board of parole, shall promulgate rules and regulations governing the issuance of merit terminations of sentence and discharges from presumptive release, parole, conditional release or post-release supervision to assure that such terminations and discharges are consistent with public safety. The board of parole shall have access to merit termination application case files and corresponding decisions to assess the effectiveness of the rules and regulations in ensuring public safety. Such review will in no manner effect the decisions made with regard to individual merit termination determinations.



206 - Applications for presumptive release or conditional release.

206. Applications for presumptive release or conditional release. 1. All requests for presumptive release or conditional release shall be made in writing on forms prescribed and furnished by the department. Within one month from the date any such application is received, if it appears that the applicant is eligible for presumptive release or conditional release or will be eligible for such release during such month, the conditions of release shall be fixed in accordance with rules prescribed by the board of parole. Such conditions shall be substantially the same as conditions imposed upon parolees.

2. No person shall be presumptively released or conditionally released, unless the applicant has agreed in writing to the conditions of release. The agreement shall state in plain, easily understandable language the consequences of a violation of one or more of the conditions of release.



207 - Cooperation.

207. Cooperation. It shall be the duty of the commissioner of corrections and community supervision to insure that all officers and employees of the department shall at all times cooperate with the board of parole and shall furnish to such members and employees of the board of parole such information as may be appropriate to enable them to perform their independent decision making functions. It is also his or her duty to ensure that the functions of the board of parole are not hampered in any way, including but not limited to: a restriction of resources including staff assistance; limited access to vital information; and presentation of inmate information in a manner that may inappropriately influence the board in its decision making.



208 - Deputization of out-of-state officers.

208. Deputization of out-of-state officers. The commissioner is hereby authorized and empowered to deputize any parole officer or peace officer of another state to act as an officer and agent of this state in effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this state.

Any deputization pursuant to this section shall be in writing and any person authorized to act as an agent of this state pursuant hereto shall carry formal evidence of his or her deputization and shall produce the same upon demand.

The commissioner is hereby authorized, subject to the approval of the comptroller, to enter into contracts with similar officials of any other state or states for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this state.






Article 11 - (Correction) EXECUTIVE CLEMENCY

261 - Subpoena on application for executive clemency.

261. Subpoena on application for executive clemency. The governor shall have the power in any matter pertaining to an application for clemency, to issue a subpoena to compel the attendance of a person before him at a time and place designated in said subpoena; and he shall also have the power to compel the production of any book, paper or writing by a subpoena duces tecum, directed to a person in whose custody either may be, at a time and place designated in said subpoena. But the provisions of this article shall not apply to any book, paper or writing filed in any office of record in any civil division of this state.



262 - Appointment of person to hear application.

262. Appointment of person to hear application. The governor may appoint a person to conduct a hearing in a matter pertaining to an application for clemency, and his compensation shall not exceed ten dollars for each day's actual service. Such person, upon the conclusion of such hearing, shall forward to the governor without delay, the testimony taken before him. The governor may direct that a person subpoenaed by him, in conformity to the provisions of the preceding section, appear before a person designated by him to conduct a hearing as provided by this section; and a person so subpoenaed shall produce any book, paper or writing before said person so designated by the governor, in conformity with the provisions of the preceding section of this article.



263 - Oath of witnesses.

263. Oath of witnesses. The governor or a person designated by him to conduct a hearing in a matter pertaining to an application for clemency, shall have power to administer an oath to a person brought before him.



264 - Form and service of subpoena; witness fees.

264. Form and service of subpoena; witness fees. A subpoena, or subpoena duces tecum, issued in conformity with the provisions of this article, shall be signed by the governor's secretary, and be attested by the privy seal of the state. A subpoena issued under this section shall be regulated by the civil practice law and rules.



265 - Penalty for failure of witness to appear.

265. Penalty for failure of witness to appear. A person subpoenaed who fails to appear, refuses to answer, or produce a book, paper or writing as provided in this article, shall upon conviction be adjudged guilty of a criminal contempt. And in addition thereto a person so subpoenaed shall be subject to all the provisions of law which now or may hereafter exist, relating to witnesses in civil or criminal actions at law; and the governor shall possess all the powers in relation to said provisions which are possessed by any court or judge, but he shall be limited to the matters arising under the provisions of this article.



266 - Disbursements.

266. Disbursements. Any disbursements necessary to be made for any of the purposes mentioned in this article shall be paid from the treasury upon the approval of the governor's secretary, on the audit and warrant of the comptroller, out of any moneys in the treasury not otherwise appropriated.






Article 12 - (Correction) LOCAL CONDITIONAL RELEASE COMMISSION

270 - Definitions.

270. Definitions. As used in this article, the following terms have the following meanings:

1. "Commission" means the local conditional release commission.

2. "County" means each county in the state, except a county within the city of New York.

3. "County executive" means the county commissioner, county manager, county director or county president.

4. "Division" means the division of criminal justice services.



271 - Local conditional release commission; organization.

271. Local conditional release commission; organization. 1. Every county, and the city of New York, may adopt a local law establishing a local conditional release commission. Such commission shall be appointed by the county executive, upon the advice and consent of the county legislature, or in the case of the city of New York, such commission shall be appointed by the mayor, upon the advice and consent of the city council. Each such commission shall consist of at least five members. Each member of the commission shall have graduated from an accredited four year college or university and shall have had at least five years of experience in the field of criminology, administration of criminal justice, law enforcement, probation, parole, law, social work, social science, psychology, psychiatry or corrections.

2. The term of office of each member of such commission shall be for four years; provided, however, that any member chosen to fill a vacancy occurring otherwise than by expiration of term shall be appointed for the remainder of the unexpired term of the member whom the person is to succeed. Vacancies caused by expiration of term or otherwise shall be filled in the same manner as original appointments.

3. No member of the commission shall serve as a representative of any political party on an executive committee or other governing body thereof, as an executive officer or employee of any political committee, organization or association, nor be a judge or justice, a sheriff or district attorney.

4. Any member may be removed by the county executive, or the mayor in the case of the city of New York, for cause, after notice and an opportunity to be heard.

5. The director of the local probation department, or such director's designee, shall serve as an ex-officio, non-voting member of the commission.

6. The local probation department shall assign staff support to the commission.



272 - Local conditional release commission; function, powers and duties.

272. Local conditional release commission; function, powers and duties. The commission shall:

1. have the power and duty of determining which persons sentenced within the county, or the city of New York, and serving a definite sentence of imprisonment and eligible for conditional release pursuant to subdivision two of section 70.40 of the penal law may be released on conditional release and when and under what conditions in accordance with section two hundred seventy-three of this article;

2. have the power to determine, as each inmate applies for conditional release, the need for supplemental investigation of the background of such inmate and cause such investigation as may be necessary to be made as soon as practicable. The commission may require that the probation department located in the jurisdiction of the commission conduct such supplemental investigation. The results of such investigation together with all other information compiled by the local correctional facility and the complete criminal record and family court record of such inmate shall be readily available when the conditional release of such inmate is being considered. Such information shall include a complete statement of the crime for which the inmate has been sentenced, the circumstances of such crime, all presentence memoranda, the nature of the sentence, the court in which such inmate was sentenced, the name of the judge and district attorney and copies of such probation reports as may have been made as well as reports as to the inmate's social, physical, mental and psychiatric condition and history;

3. have the legal custody of persons conditionally released and placed under the supervision of the local probation department for a period of one year, or until returned to the custody of the local correctional facility located in the jurisdiction of the commission, as the case may be;

4. have the power to revoke the conditional release of any person in the legal custody of the commission and to issue declarations of delinquency and authorize the issuance of a warrant for the retaking of such person, as provided for in section two hundred seventy-four of this article;

5. for the purpose of any investigation necessary in the performance of its duties, have the power to issue subpoenas, to compel the attendance of witnesses and the production of books, papers, and other documents pertinent to the subject of its inquiry. The minutes of all commission meetings must be recorded and such records shall be retained according to applicable standards;

6. have the power to authorize any members thereof to administer oaths and take the testimony of persons under oath;

7. notify, in writing, the initial sentencing court, the district attorney and defense counsel within five business days of receipt of an application for a local conditional release filed under this article and provide a fifteen day period for comment on such application. Comments submitted under this subdivision shall be provided to the commission and all parties;

8. notify in writing the appropriate local probation department prior to release of a conditionally released person of such department's responsibilities to supervise such person;

Such notice shall include the name and residence of the person, the date of release, the conditions of release, and all necessary records maintained on such person to aid the local probation department in the performance of its responsibilities pursuant to subdivision six of section two hundred fifty-six of the executive law;

9. have the power to transfer the legal custody of persons conditionally released in accordance with the provisions of section two hundred seventy-five of this article;

10. present an annual report to the county legislature, or in the case of the city of New York, to the city council, of its findings and actions on submitted applications.



273 - Conditional release; procedures for application and determinations.

273. Conditional release; procedures for application and determinations. 1. Any inmate who is eligible for conditional release by a commission pursuant to subdivision two of section 70.40 of the penal law and who has served a minimum period of sixty days in a local correctional facility may apply for conditional release. Eligibility criteria shall be limited to inmates:

(a) who have not been previously convicted and who do not stand convicted of any crime which would make such inmate ineligible for the receipt of merit time pursuant to section eight hundred three of this chapter, any crime pursuant to article two hundred thirty-five of the penal law when the victim of such offense was under the age of eighteen at the time of the offense, or any crime which the commission determines constituted a crime of domestic violence;

(b) having jail records which make them eligible for a reduction of sentence under section eight hundred four of this chapter;

(c) having verified community ties in one of the following areas: employment, permanent residence and family.

Application shall be made in writing, on forms prescribed by the division, to the commission in the county where the sentence was imposed.

2. The commission shall review and make a determination on each application within thirty days of receipt of such application. No determination granting or denying such application shall be valid unless made by a majority vote of at least three commission members present. No release shall be granted unless there is a reasonable probability that, if such inmate is released, he or she shall live and remain at liberty without violating the law, and that his or her release is not incompatible with the welfare of society and shall not so deprecate the seriousness of his or her crime as to undermine respect for law.

3. If conditional release is granted, the commission shall set the conditions for release of the person in accordance with rules and regulations promulgated by the division. Such person shall be given a copy of the conditions of release. Such conditions shall, where appropriate, include a requirement that the person comply with any restitution order previously imposed by a court of competent jurisdiction that applies to the person.

4. No person who has been granted conditional release shall be released until such person has served a minimum period of incarceration of ninety days, in accordance with subdivision two of section 70.40 of the penal law, and unless such person has agreed in writing to the conditions set by the commission. Such agreement shall state in plain, easily understandable language the consequences of a violation of one or more of the conditions of release.

5. Persons who have been granted conditional release by the commission established pursuant to this article shall, while on conditional release, be in the legal custody of the commission for a period of one year, or until returned to the custody of the local correctional facility located in the jurisdiction of the commission, as the case may be. The probation department located in the jurisdiction of the commission has the duty of supervising the person during the period of such conditional release. The commission shall impose a minimum of four supervision contacts per month while the person is on conditional release, unless the commission determines that fewer contacts are appropriate in any individual case.

6. If conditional release is not granted, the commission shall inform the person in writing of the factors and reasons for such denial of conditional release within fifteen days of the decision. Such reasons shall be given in detail and not in conclusory terms. Inmates denied conditional release are eligible to reapply sixty days after the date of the denial.



274 - Conditional release; procedures for violation, deliquency, warrants and revocation.

274. Conditional release; procedures for violation, delinquency, warrants and revocation. 1. If at any time during the period of conditional release, the commission, or any member thereof, has reasonable cause to believe that a person who has been conditionally released has lapsed into criminal ways or company, or has violated one or more conditions of conditional release, the commission or such member may declare such person delinquent and issue a written declaration of delinquency. Upon such declaration, such commission or such member may issue a warrant for the retaking and temporary detention of such person.

2. A warrant issued pursuant to this section shall constitute sufficient authority to the chief administrative officer of any local correctional facility to whom it is delivered to hold in temporary detention the person named therein.

3. A warrant issued pursuant to this section may be executed by any probation officer or any officer authorized to serve criminal process or any peace officer, who is acting pursuant to his or her special duties, or any police officer. Any such officer to whom such warrant shall be delivered is authorized and required to execute such warrant by taking such person and having him or her detained as provided for in this section.

4. The alleged violator shall, within five days of the execution of the warrant, be given written notice of the time, place and purpose of the hearing. The notice shall state what conditions of conditional release are alleged to have been violated and in what manner and shall inform the alleged violator of his or her right to counsel as provided for in subdivision seven of this section.

5. The alleged conditional release violator shall appear before the commission within twenty days of the execution of the warrant. At the time of such appearance the commission shall ask the alleged violator whether he or she wishes to make any statement with respect to the violation. If the alleged violator makes a statement, the commission may accept it and base a decision thereon. If the commission does not accept it, or if the alleged violator does not make a statement, the commission shall proceed with the hearing.

6. The commission may receive any relevant evidence. The alleged violator may cross examine witnesses and may present evidence on his or her own behalf.

7. The alleged violator is entitled to counsel at all stages of any proceeding under this section and the commission shall advise him or her of such right upon delivering to the alleged violator written notice, required pursuant to subdivision four of this section.

8. At the conclusion of the hearing, the commission shall issue a finding. If the commission is not satisfied that there is a preponderance of evidence in support of the violation, the commission shall dismiss the violation, cancel delinquency and restore the person to supervision. If the commission is satisfied that there is a preponderance of evidence that the alleged violator violated one or more conditions of conditional release in an important respect, the commission shall so find.

9. Upon a finding in support of the violation, the commission may revoke the conditional release, or continue or modify the conditions of such conditional release. Where the commission revokes a person's conditional release, such person shall be committed to the custody of the chief administrative officer of the local correctional facility to serve the time remaining on his or her sentence, in accordance with subdivision three of section 70.40 of the penal law. Where the commission modifies the conditions of the conditional release, the commission shall inform the person, in writing, of such modified conditions.

10. Any actions by the commission pursuant to this article shall be deemed a judicial function and shall not be reviewable if done in accordance with law.



275 - Transfer of custody and supervision of conditional releasee.

275. Transfer of custody and supervision of conditional releasee. 1. If a person who has been granted conditional release pursuant to this article resides or desires to reside in a place other than the one located within the jurisdiction of the commission which has legal custody of such person, such commission, or any member thereof, may designate any other commission established pursuant to this article, or the department, to assume custody of such person and may so transfer custody upon the consent of such other commission or the department.

2. Where custody of a person who has been granted conditional release pursuant to this article is transferred pursuant to subdivision one of this section, upon designation and prior to transfer, the commission making the designation shall notify the commission which has been designated to receive custody of such transfer or the department. The commission making the designation shall immediately forward its entire case record regarding such person to the receiving commission or the department. The commission to which legal custody has been transferred, or the department, shall assume the same powers and duties exercised by the designating commission and shall have the sole custody of such person.

3. The commission making the designation shall, upon designation and prior to transfer, notify the local probation department located in the jurisdiction of the receiving commission of the duties of supervision and conditions of release of such person. Upon such notification, such probation department shall assume responsibilities of supervision. The commission making the designation shall immediately forward its entire case record regarding such person to such probation department.



276 - Regulations and report.

276. Regulations and report. The division shall promulgate regulations in conformance with the provisions of this article which ensure that local conditional release commissions operate in accordance with the requirements provided in this article. The division shall report annually to the speaker of the assembly and to the temporary president of the senate concerning the operations of local conditional release commissions.






Article 12-B - RESIDENT PAROLE FACILITY FOR YOUTH

ARTICLE 12-B

RESIDENT PAROLE FACILITY FOR YOUTH



Article 13 - (Correction) CARE OF PROPERTY OF PERSON CONFINED FOR LIFE

320 - Who may apply for appointment of committee.

320. Who may apply for appointment of committee. When ever any person has been convicted and sentenced to imprisonment in this state for life, the husband, wife, relatives or next of kin or any creditor of such person may apply to the supreme court, at a special term thereof in the judicial district in which said person resided at the time of his conviction, for the appointment of a committee of such person's estate, both real and personal.



321 - Application for appointment of committee.

321. Application for appointment of committee. Such application shall be made upon personal notice of not less than twenty days to such convicted person and to the district attorney of the county where the conviction was had, and upon notice to such other persons as would be entitled to notice of application for the probate of the will of such convicted person if he were then dead leaving a will of real and personal property, to be given in like manner as notice of application for such probate. The application shall, among other things, set forth the amount of the property of such person, and the names and residences of his heirs-at-law and next of kin, as near as the same are known or can be ascertained by the applicant. Upon such application and due proof of the service of the notice herein required, the court may, in its discretion, appoint a committee of the estate of such convicted person. The person or persons so appointed as such committee shall file a bond in the county clerk's office of such county, and in such amount and with such sureties as the said court shall direct. A copy of the order appointing such committee certified by the clerk of the county in which the order is filed, shall be filed in every county in which any real estate of such convicted person is situated.



322 - Payment of debts and application of property.

322. Payment of debts and application of property. The court shall direct the payment of the debts of such convicted person from said property, and may also in its discretion direct the application of the income, and if need be, of the principal of such property, to the support, education and maintenance of such persons as the said convicted person would be legally liable to support if he had not been so convicted. Or the court may direct the care and preservation of the income and principal of such estate until the natural death of the person so convicted.



323 - Sale of property.

323. Sale of property. The court in the judicial district in which a person is sentenced to life imprisonment may empower, authorize and direct a committee of such person to sell any of the real or personal property of such person, and to do whatever may be deemed necessary in the management of any of such person's property in the manner prescribed for a committee of an incompetent. The court may from time to time, in the manner prescribed upon the sale of the property of an infant, if it deems it necessary, or that the estate will be benefited thereby, direct the sale of any of the real or personal property by said committee, and the investment of the proceeds of such sale. The court shall control such committees in the performance of their duties; and may from time to time modify and alter its direction or orders in any matter pertaining to an estate.



324 - Report of committee; compensation.

324. Report of committee; compensation. The committee so appointed shall annually render an account to the court of his management and of his receipts and disbursements, and transmit a copy thereof to the person so convicted. The court may grant such compensation to the committee as it deems proper, not exceeding, however, the amount that may be allowed to an administrator.



325 - Proceedings on pardon or commutation of sentence.

325. Proceedings on pardon or commutation of sentence. Should said convicted person be pardoned, or his sentence be commuted, the court shall direct the committee to transfer to him, after his discharge from prison, all of said property remaining in his hands not lawfully applied or used as herein provided for, and upon the death of such convicted person not pardoned or commuted as aforesaid, the court shall direct the distribution of such property as upon the natural death of a person not convicted.






Article 14 - (Correction) CARE OF PROPERTY OF PERSON CONFINED FOR LESS THAN LIFE

350 - When and to what court application to be made.

350. When and to what court application to be made. Where a person is imprisoned in a state prison, for a term less than for life or in a penitentiary or county jail, for a criminal offense, for a longer term than one year; one or more trustees, to take charge of his property, may be appointed, as prescribed in this article, by the county court of the county, or the supreme court in the judicial district, where he resided at the time of his imprisonment, or if he was not then a resident of the state, where he is imprisoned.



351 - Who may apply.

351. Who may apply. A petition for such an appointment may be presented by either of the following persons:

1. A creditor of the prisoner.

2. The prisoner's husband, wife, or child.

3. One or more of his next of kin, or, where he owns real property, of his heirs presumptive.

4. A relative whom he is bound to support.

5. Any relative or other person, in behalf of his infant child or children.



352 - Creditor must relinquish security.

352. Creditor must relinquish security. A creditor of the prisoner, who has a judgment, mortgage, or other security, specified in section fifty-nine of the debtor and creditor law, can not apply for such an appointment, with respect to the debt so secured, unless he appends to or includes in his petition, the declaration, required by that section from a consenting creditor; which declaration has the same effect as the declaration of a consenting creditor, as therein specified.



353 - Contents of petition.

353. Contents of petition. The petition must be in writing, and verified by the affidavit of the petitioner, to the effect, that the matters of fact therein stated are true, to the best of the petitioner's knowledge and belief. It must set forth the facts, showing that the applicant is entitled to make the application, and that the application is made to the proper court; the name and residence of each person, who is entitled to make such an application, as prescribed in the last section but one, except the fifth subdivision thereof; and a brief description of the property, real and personal, of the prisoner, and the value thereof. If the applicant is a creditor, and not a resident of the state, he must annex to his petition, the papers specified in section sixty-two of the debtor and creditor law. If any of the facts, herein required to be set forth can not be ascertained by the petitioner, after the exercise of due diligence, that fact must be stated; and the court may, in its discretion, issue a subpoena, requiring any person to attend and testify, respecting any matter, which, in its opinion, ought to be more fully and certainly set forth.



354 - Copy of sentence and affidavit to be presented.

354. Copy of sentence and affidavit to be presented. The petition must be accompanied with a copy of the sentence of conviction of the prisoner, duly certified by the clerk of the court by which he was sentenced, under the seal thereof; together with an affidavit of the applicant, stating that the person so convicted is actually imprisoned thereunder.



355 - Proceedings upon presentation of the papers.

355. Proceedings upon presentation of the papers. Upon the presentation of the papers, the court may, in its discretion, make an order, either appointing one or more fit persons trustees of the property of the prisoner; or requiring all creditors of the prisoner, and all persons interested in his estate, to show cause, at a time and place specified therein, why such an appointment should not be made. In the latter case, the order must direct the manner of service thereof, by publication or otherwise.



356 - Proceedings on return of order to show cause.

356. Proceedings on return of order to show cause. Upon the return of an order to show cause, made as prescribed in the last section, proof of the service thereof, as required thereby, must first be made; whereupon the court must hear the allegations and proofs of the creditors, and other persons interested in the estate, who appear. Where the prisoner is indebted to any person, the court must appoint one or more trustees, unless the persons interested in the prisoner's property pay the debt, or give such security, as the court prescribes, for the payment thereof, either absolutely, or contingently upon a recovery in an action; in which case or where the prisoner is not indebted, the court may grant or deny the prayer of the petition, as justice requires.



357 - Effect of order appointing trustee.

357. Effect of order appointing trustee. The entry of the order, appointing one or more trustees, and the filing of the papers upon which it was granted, vests in the trustee or trustees all the right, title and interest of the prisoner, in and to any property, real or personal. Where the prisoner owns real property, an exemplified copy of the order must be recorded, in the proper office for recording deeds, in each county where the real property is situated.



358 - Removal of trustee; appointment of new trustee.

358. Removal of trustee; appointment of new trustee. Upon the application of any person, entitled to apply for an order, appointing trustees of the prisoner's property, and upon such a notice as the court prescribes, to the petitioner, and to such other persons interested, as the court thinks proper to designate, the court, by which the order was granted, may, in its discretion, remove any trustee, and appoint another in his place; or may appoint one or more additional trustees. The new trustee or trustees, so appointed, have the same power and authority, are vested with the same right, title, and interest, and are subject to the same duties and liabilities, as if he or they had been appointed by the original order.



359 - Prisoner's property; how applied.

359. Prisoner's property; how applied. After deducting their commissions and expenses, allowed by law, and paying the prisoner's debts, the trustees may, from time to time, under the direction of the court by which they were appointed, apply the surplus of any money in their hands, to the support of the prisoner's spouse and children, and of such other relatives as the prisoner is bound to support, and to the education of such prisoner's children.



360 - Prisoner's property to be delivered to him on his discharge.

360. Prisoner's property to be delivered to him on his discharge. When the prisoner dies, or is lawfully discharged from imprisonment, the trustee or trustees must deliver over to him, or to his legal representatives, all his property, remaining in their hands, after deducting therefrom their lawful expenses and commissions.



361 - Application of this article to persons heretofore sentenced.

361. Application of this article to persons heretofore sentenced. This article applies to a prisoner who has been sentenced before this chapter takes effect, and to his property; except where one or more trustees of his property have been theretofore appointed, by proceedings taken in pursuance of a statute then in force.






Article 16 - (Correction) PROVISIONS RELATING TO MENTALLY ILL INMATES

400 - Definitions.

400. Definitions. As used in this article the following terms:

(1) "Examining physician" means a physician licensed to practice medicine in the state of New York, but who is not on the staff of the facility where the inmate is confined.

(2) "Hospital" means a hospital in the department of mental hygiene which is designated as such by the commissioner of mental hygiene for the care and treatment of mentally ill inmates.

(3) "In immediate need of care and treatment" means that the inmate is apparently mentally ill and is not able to be properly cared for at the place where he is confined and is in need of immediate care and treatment in a hospital.

(4) "In need of care and treatment" means that a person has a mental illness for which in-patient care and treatment in a hospital is necessary.

(5) "Inmate" means a person committed to the custody of the department of corrections and community supervision, or a person convicted of a crime and committed to the custody of the sheriff, the county jail, or a local department of correction.

(6) "Mental illness" means an affliction with a mental disease or mental condition which is manifested by a disorder or disturbance in behavior, feeling, thinking, or judgment to such an extent that the person afflicted requires care and treatment.

(7) "Superintendent" means a superintendent of a state correctional facility or the person in charge of a local correctional facility by whatever title he may be known.



401 - Establishment of programs inside correctional facilities.

401. Establishment of programs inside correctional facilities. 1. The commissioner, in cooperation with the commissioner of mental health, shall establish programs, including but not limited to residential mental health treatment units, in such correctional facilities as he or she may deem appropriate for the treatment of mentally ill inmates confined in state correctional facilities who are in need of psychiatric services but who do not require hospitalization for the treatment of mental illness. Inmates with serious mental illness shall receive therapy and programming in settings that are appropriate to their clinical needs while maintaining the safety and security of the facility. The administration and operation of programs established pursuant to this section shall be the joint responsibility of the commissioner of mental health and the commissioner. The professional mental health care personnel, and their administrative and support staff, for such programs shall be employees of the office of mental health. All other personnel shall be employees of the department.

2. (a) (i) In exceptional circumstances, a mental health clinician, or the highest ranking facility security supervisor in consultation with a mental health clinician who has interviewed the inmate, may determine that an inmate's access to out-of-cell therapeutic programming and/or mental health treatment in a residential mental health treatment unit presents an unacceptable risk to the safety of inmates or staff. Such determination shall be documented in writing and alternative mental health treatment and/or other therapeutic programming, as determined by a mental health clinician, shall be provided.

(ii) Any determination to restrict out-of-cell therapeutic programming and/or mental health treatment shall be reviewed at least every fourteen days by the joint case management committee or, if no such committee is available, by the treatment team assigned to the inmate's residential mental health treatment unit.

(iii) The determination whether to restrict out-of-cell therapeutic programming and/or mental health treatment shall take into account the inmate's mental condition and any safety and security concerns that would be posed by the inmate's access to such out-of-cell therapeutic programming. The joint case management committee or treatment team shall recommend that the inmate shall have access to out-of-cell therapeutic programming and/or mental health treatment unless in exceptional circumstances such access would pose an unacceptable risk to the safety of the inmate or other persons. Such recommendation shall be reviewed by the facility superintendent, and if the superintendent makes a determination not to accept such recommendation, the matter shall be referred to the joint central office review committee for resolution. Such resolution shall be made no later than twenty-one days after the imposition of the restriction.

(b) Inmates in a residential mental health treatment unit shall receive property, services and privileges similar to inmates confined in the general prison population, provided however, the department may impose general limitations on the quantity and type of property all inmates on the unit are permitted to have in their cells and inmate access to programs that are more restrictive than for general population inmates in order to maintain security and order on the unit. Further, in consultation with a mental health clinician, the department may make an individual determination to impose restrictions on property, services or privileges for an inmate on the unit for therapeutic and/or security reasons which are not inconsistent with the inmate's mental health needs. If any such restrictions on property, services or privileges are imposed on a particular inmate, they shall be documented in writing and shall be reviewed by the joint case management committee not less than every thirty days. A disciplinary sanction of restricted diet shall not be imposed on any inmate who is housed in a residential mental health treatment unit.

3. Misbehavior reports will not be issued to inmates with serious mental illness for refusing treatment or medication, however, an inmate may be subject to the disciplinary process for refusing to go to the location where treatment is provided or medication is dispensed. In addition, there will be a presumption against imposition and pursuit of disciplinary charges for self-harming behavior and threats of self-harming behavior, including related charges for the same behaviors, such as destruction of state property, except in exceptional circumstances.

4. A disciplinary sanction imposed on an inmate requiring confinement to a cell or room shall continue to run while the inmate is placed in residential mental health treatment in a residential mental health unit model or a behavioral health unit model. Such disciplinary sanction shall be reviewed by the joint case management committee or, if no such committee is available, by the treatment team assigned to the inmate's residential mental health treatment unit at least once every three months to determine whether based upon the inmate's mental health status and safety and security concerns, the inmate's disciplinary sanction should be reduced and/or the inmate should be transferred to a less restrictive setting. Nothing in this subdivision shall be deemed to preclude the department from granting reductions of disciplinary sanctions to inmates in other residential mental health treatment unit models.

5. (a) An inmate in a residential mental health treatment unit shall not be sanctioned with segregated confinement for misconduct on the unit, or removed from the unit and placed in segregated confinement, except in exceptional circumstances where such inmate's conduct poses a significant and unreasonable risk to the safety of inmates or staff, or to the security of the facility. Further, in the event that such a sanction is imposed, an inmate shall not be required to begin serving such sanction until the reviews required by paragraph (b) of this subdivision have been completed; provided, however that in extraordinary circumstances where an inmate's conduct poses an immediate unacceptable threat to the safety of inmates or staff, or to the security of the facility an inmate may be immediately moved to segregated confinement. The determination that an immediate transfer to segregated confinement is necessary shall be made by the highest ranking facility security supervisor in consultation with a mental health clinician.

(b) The joint case management committee shall review any disciplinary disposition imposing a sanction of segregated confinement at its next scheduled meeting. Such review shall take into account the inmate's mental condition and safety and security concerns. The joint case management committee may only thereafter recommend the removal of the inmate in exceptional circumstances where the inmate poses a significant and unreasonable risk to the safety of inmates or staff or to the security of the facility. In the event that the inmate was immediately moved to segregated confinement, the joint case management committee may recommend that the inmate continue to serve such sanction only in exceptional circumstances where the inmate poses a significant and unreasonable risk to the safety of inmates or staff or to the security of the facility. If a determination is made that the inmate shall not be required to serve all or any part of the segregated confinement sanction, the joint case management committee may instead recommend that a less restrictive sanction should be imposed. The recommendations made by the joint case management committee under this paragraph shall be documented in writing and referred to the superintendent for review and if the superintendent disagrees, the matter shall be referred to the joint central office review committee for a final determination. The administrative process described in this paragraph shall be completed within fourteen days. If the result of such process is that an inmate who was immediately transferred to segregated confinement should be removed from segregated confinement, such removal shall occur as soon as practicable, and in no event longer than seventy-two hours from the completion of the administrative process.

6. The department shall ensure that the curriculum for new correction officers, and other new department staff who will regularly work in programs providing mental health treatment for inmates, shall include at least eight hours of training about the types and symptoms of mental illnesses, the goals of mental health treatment, the prevention of suicide and training in how to effectively and safely manage inmates with mental illness. Such training may be provided by the office of mental health or the justice center for the protection of people with special needs. All department staff who are transferring into a residential mental health treatment unit shall receive a minimum of eight additional hours of such training, and eight hours of annual training as long as they work in such a unit. All security, program services, mental health and medical staff with direct inmate contact shall receive training each year regarding identification of, and care for, inmates with mental illnesses. The department shall provide additional training on these topics on an ongoing basis as it deems appropriate.



401-A - Oversight responsibilities of the justice center for the protection of people with special needs.

401-a. Oversight responsibilities of the justice center for the protection of people with special needs. 1. The justice center for the protection of people with special needs shall be responsible for monitoring the quality of mental health care provided to inmates pursuant to article twenty of the executive law. The justice center shall have direct and immediate access to all areas where state prisoners are housed, and to clinical and department records relating to inmates' clinical conditions. The justice center shall maintain the confidentiality of all patient-specific information.

2. The justice center shall monitor the quality of care in residential mental health treatment programs and shall ensure compliance with paragraphs (d) and (e) of subdivision six of section one hundred thirty-seven of this chapter and section four hundred one of this article. The justice center may recommend to the department and the office of mental health that inmates in segregated confinement pursuant to subdivision six of section one hundred thirty-seven of this chapter be evaluated for placement in a residential mental health treatment unit. It may also recommend ways to further the goal of diverting and removing inmates with serious mental illness from segregated confinement to residential mental health treatment units. The justice center shall include in its annual report to the governor and the legislature pursuant to section five hundred sixty of the executive law, a description of the state's progress in complying with this article, which shall be publicly available.

3. The justice center shall appoint an advisory committee on psychiatric correctional care ("committee"), which shall be composed of independent mental health experts and mental health advocates, and may include family members of former inmates with serious mental illness. Such committee shall advise the justice center on its oversight responsibilities pursuant to this section. The committee may also make recommendations to the justice center regarding improvements to prison-based mental health care. Nothing in this subdivision shall be deemed to authorize members of the committee to have access to a correctional or mental hygiene facility or any part of such a facility. Provided, however, newly appointed members of the advisory committee shall be provided with a tour of a segregated confinement unit and a residential mental health treatment unit, as selected by the commissioner. Any such tour shall be arranged on a date and at a time selected by the commissioner and upon such terms and conditions as are within the sole discretion of the commissioner.



402 - Commitment of mentally ill inmates.

402. Commitment of mentally ill inmates. 1. Whenever the physician of any correctional facility, any county penitentiary, county jail or workhouse, any reformatory for women, or of any other correctional institution, shall report in writing to the superintendent that any person undergoing a sentence of imprisonment or adjudicated to be a youthful offender or juvenile delinquent confined therein is, in his opinion, mentally ill, such superintendent shall apply to a judge of the county court or justice of the supreme court in the county to cause an examination to be made of such person by two examining physicians. Such physicians shall be designated by the judge to whom the application is made. Each such physician, if satisfied, after a personal examination, that such inmate is mentally ill and in need of care and treatment, shall make a certificate to such effect. Before making such certificate, however, he shall consider alternative forms of care and treatment available during confinement in such correctional facility, penitentiary, jail, reformatory or correctional institution that might be adequate to provide for such inmate's needs without requiring hospitalization. If the examining physician knows that the person he is examining has been under prior treatment, he shall, insofar as possible, consult with the physician or psychologist furnishing such prior treatment prior to making his certificate.

2. In the city of New York, if the physician of a workhouse, city prison, jail, penitentiary or reformatory reports in writing to the superintendent of such institution that a prisoner confined therein, serving a sentence of imprisonment, is in his opinion mentally ill, the superintendent of said institution shall either transfer said prisoner to Bellevue or Kings county hospital for observation as to his mental condition by two examining physicians or shall secure two examining physicians to make such examination in his institution. Each such physician, if satisfied after a personal examination and observation that the prisoner is mentally ill and in need of care and treatment, shall make a certificate to such effect. Before making such certificate, however, he shall consider alternative forms of care and treatment available during confinement in such correctional facility, penitentiary, jail, reformatory or correctional institution that might be adequate to provide for such inmate's needs without requiring hospitalization. If the examining physician knows that the person he is examining has been under prior treatment, he shall, insofar as possible, consult with the physician or psychologist furnishing such prior treatment prior to making his certificate.

3. Upon such certificates of the examining physicians being so made, it shall be delivered to the superintendent who shall thereupon apply by petition forthwith to a judge of the county court or justice of the supreme court in the county, annexing such certificate to his petition, for an order committing such inmate to a hospital for the mentally ill. Upon every such application for such an order of commitment, notice thereof in writing, of at least five days, together with a copy of the petition, shall be served personally upon the alleged mentally ill person, and in addition thereto such notice and a copy of the petition shall be served upon either the wife, the husband, the father or mother or other nearest relative of such alleged mentally ill person, if there be any such known relative within the state; and if not, such notice shall be served upon any known friend of such alleged mentally ill person within the state. If there be no such known relative or friend within the state, the giving of such notice shall be dispensed with, but in such case the petition for the commitment shall recite the reasons why service of such notice on a relative or friend of the alleged mentally ill person was dispensed with and, in such case, the order for commitment shall recite why service of such a notice on a relative or friend of the alleged mentally ill person was dispensed with. Copies of the notice, the petition and the certificates of the examining physicians shall also be given the mental hygiene legal service. The mental hygiene legal service shall inform the inmate and, in proper cases, others interested in the inmate's welfare, of the procedures for placement in a hospital and of the inmate's right to have a hearing, to have judicial review with a right to a jury trial, to be represented by counsel and to seek an independent medical opinion. The mental hygiene legal service shall have personal access to such inmate for such purposes.

4. The judge to whom such application for the commitment of the alleged mentally ill person is made may, if no demand is made for a hearing on behalf of the alleged mentally ill person, proceed forthwith on the return day of such notice to determine the question of mental illness and, if satisfied that the alleged mentally ill person is mentally ill and in need of care and treatment, may immediately issue an order for the commitment of such alleged mentally ill person to a hospital for a period not to exceed six months from the date of the order.

5. Upon the demand for a hearing by any relative or near friend on behalf of such alleged mentally ill person, the judge shall, or he may upon his own motion where there is no demand for a hearing, issue an order directing the hearing of such application before him at a time not more than five days from the date of such order, which shall be served upon the parties interested in the application and upon such other persons as the judge, in his discretion, may name. Upon such day or upon such other day to which the proceedings shall be regularly adjourned, he shall hear the testimony introduced by the parties and shall examine the alleged mentally ill person, if deemed advisable in or out of court, and render a decision in writing as to such person's mental illness and need for care and treatment. If such judge cannot hear the application, he may, in his order directing the hearing, name some referee who shall hear the testimony and report the same forthwith, with his opinion thereon, to such judge, who shall, if satisfied with such report, render his decision accordingly. If it be determined that such person is mentally ill and in need of care and treatment, the judge shall forthwith issue his order committing him to a hospital for a period not to exceed six months from the date of the order. Such superintendent shall thereupon cause such mentally ill person to be delivered to the director of the appropriate hospital as designated by the commissioner of mental hygiene and such mentally ill person shall be received into such hospital and retained there until he is determined to be no longer in need of care and treatment by the director of such hospital or legally discharged or for the period specified in the order of commitment or in any subsequent order authorizing continued retention of such person in said hospital. Such superintendent, before delivering said mentally ill person, shall see that he is bodily clean. If such judge shall refuse to issue an order of commitment, he shall certify in writing his reasons for such refusal.

6. When an order of commitment is made, such order and all papers in the proceeding shall be presented to the director of the appropriate hospital at the time when the mentally ill person is delivered to such institution and a copy of the order and of each such paper shall be filed with the department of mental hygiene and also in the office of the county clerk of the county wherein the court is located which made the order of commitment. The judge shall order all such papers so filed in the county clerk's office to be sealed and exhibited only to parties to the proceedings, or someone properly interested, upon order of the court.

7. The costs necessarily incurred in determining the question of mental illness, including the fees of the medical examiners, shall be a charge upon the state or the municipality, as the case may be, at whose expense the institution is maintained, which has custody of the alleged mentally ill person at the time of the application for his commitment to the hospital under the provisions of this section.

8. During the pendency of such proceeding the judge may forthwith commit such alleged mentally ill person to a hospital for the mentally ill upon petition and the affidavit of two examining physicians that the superintendent is not able to properly care for such person at the institution where he is confined and that such person is in immediate need of care and treatment. Any person so committed shall be delivered to the director of the appropriate hospital as designated in the rules and regulations of the department of mental hygiene.

9. Except as provided in subdivision two pertaining to prisoners confined in the city of New York, an inmate of a correctional facility or a county jail may be admitted on an emergency basis to the Central New York Psychiatric Center upon the certification by two examining physicians, including physicians employed by the office of mental health and associated with the correctional facility in which such inmate is confined, that the inmate suffers from a mental illness which is likely to result in serious harm to himself or others as defined in subdivision (a) of section 9.39 of the mental hygiene law. Any person so committed shall be delivered by the superintendent within a twenty-four hour period, to the director of the appropriate hospital as designated in the rules and regulations of the office of mental health. Upon delivery of such person to a hospital operated by the office of mental health, a proceeding under this section shall immediately be commenced.

10. If the director of a hospital for the mentally ill shall deem that the condition of such mentally ill person requires his further retention in a hospital he shall, during the period of retention authorized by the last order of the court, apply to the supreme court or county court in the county where such hospital is located, for an order authorizing continued retention of such mentally ill person. The procedures for obtaining any order pursuant to this subdivision shall be in accordance with the provisions of the mental hygiene law for the retention of involuntary patients.

11. If a mentally ill person whose commitment, retention or continued retention has been authorized pursuant to this section, or any relative or friend in his behalf, be dissatisfied with any such order, he may, within thirty days after the making of any such order, obtain a rehearing and a review of the proceedings already had and of such order, upon a petition to a justice of the supreme court other than the judge or justice presiding over the court making such order. Such justice shall cause a jury to be summoned and shall try the question of the mental illness and the need for care and treatment of the person so committed or so authorized to be retained. Any such mentally ill person or the person applying on his behalf for such review may waive the trial of the fact by a jury and consent in writing to trial of such fact by the court. No such petition for the hearing and review shall be made by anyone other than the person so committed or authorized to be retained or the father, mother, husband, wife or child of such person, unless the petitioner shall have first obtained the leave of the court upon good cause shown. If the verdict of the jury, or the decision of the court when jury trial has been waived, be that such person is not mentally ill, the justice shall order the removal of such person from the hospital and such person shall forthwith be transferred to a state correctional facility, or returned to the superintendent of the institution from which he was received if such institution was not a state correctional facility. Where the verdict of the jury, or the decision of the court where a jury trial has been waived, be that such person is mentally ill, the justice shall certify that fact and make an order authorizing continued retention under the original order. Proceedings under the order shall not be stayed pending an appeal therefrom, except upon an order of a justice of the supreme court, and made upon notice and after hearing, with provision made therein for such temporary care and confinement of the alleged mentally ill person as may be deemed necessary.

12. The notice provided for herein shall be served by the sheriff of the counties of the state of New York, in which case the charges of such sheriff shall be a disbursement in such proceeding, or by registered mail on all persons required to be served, except that the superintendent of a correctional facility or the director of a hospital for the mentally ill, or their designees, shall be authorized to personally serve notice upon an alleged mentally ill person or a mentally ill person, as provided in this section.

13. Notwithstanding any provision of law to the contrary, when an inmate is being examined in anticipation of his or her conditional release, release to parole supervision, or when his or her sentence to a term of imprisonment expires, the provisions of subdivision one of section four hundred four of this article shall be applicable and such commitment shall be effectuated in accordance with the provisions of article nine or ten of the mental hygiene law, as appropriate.



403 - Department or superintendent to provide certain records.

403. Department or superintendent to provide certain records. The department or superintendent shall furnish to the department of mental hygiene a copy of the health and psychiatric records and a sentence calculation for each inmate placed in a hospital. The sentence calculation shall include the maximum expiration date and tentative conditional release date and the parole eligibility or release consideration hearing date. Such records shall be furnished to the director of the hospital upon delivery of the inmate.



404 - Disposition of mentally ill inmates upon release to parole, conditional release, or expiration of sentence.

404. Disposition of mentally ill inmates upon release to parole, conditional release, or expiration of sentence. 1. Whenever an inmate committed to a hospital in the department of mental hygiene or whenever an inmate is examined in anticipation of his or her conditional release, release to parole supervision, or when his or her sentence to a term of imprisonment expires and such inmate shall continue to be mentally ill and in need of care and treatment at the time of his or her conditional release, release to parole supervision, or when his or her sentence to a term of imprisonment expires, the director of the hospital or the superintendent of a correctional facility may apply for the person's admission to a hospital for the care and treatment of the mentally ill in the department of mental hygiene pursuant to article nine of the mental hygiene law, or alternatively, the commissioner may apply for the person's admission to a secure treatment facility pursuant to article ten of the mental hygiene law.

2. The director may discharge any inmate at the expiration of the term for which he was sentenced who is still mentally ill, but who, in the opinion of the director, is reasonably safe to be at large. Such discharged inmate shall be entitled to suitable clothing adapted to the season in which he is discharged, and if it cannot be otherwise obtained, the business officer, or other officer having like duties shall, upon the order of the director, or of the commissioner of mental hygiene, as the case may be, furnish the same, and money in an amount to be fixed by such commissioner with the approval of the director of the budget, to defray his expenses until he can reach his relatives or friends, or find employment to earn a subsistence.

3. Within a reasonable period prior to discharge of an inmate committed from a state correctional facility from a hospital in the department of mental hygiene to the community, the director shall ensure that a clinical assessment has been completed to determine whether the inmate meets the criteria for assisted outpatient treatment pursuant to subdivision (c) of section 9.60 of the mental hygiene law. If, as a result of such assessment, the director determines that the inmate meets such criteria, prior to discharge the director of the hospital shall either petition for a court order pursuant to section 9.60 of the mental hygiene law, or report in writing to the director of community services of the local governmental unit in which the inmate is expected to reside so that an investigation may be conducted pursuant to section 9.47 of the mental hygiene law.

4. Every inmate who has received mental health treatment pursuant to this article within three years of his or her anticipated release date from a state correctional facility shall be provided with mental health discharge planning and, when necessary, an appointment with a mental health professional in the community who can prescribe medications following discharge and sufficient mental health medications and prescriptions to bridge the period between discharge and such time as such mental health professional may assume care of the patient. Inmates who have refused mental health treatment may also be provided mental health discharge planning and any necessary appointment with a mental health professional.



405 - Duty of the department to the director of a hospital.

405. Duty of the department to the director of a hospital. The department shall notify the director of a hospital in advance of hearings to be held at such hospital as may be necessary to carry out the duties of the board of parole or the department. The department shall assist the department of mental hygiene in establishing or continuing the operation of grievance procedures at such hospital. Where the subject matter of the grievance primarily involves a policy or practice of the department of mental hygiene, the commissioner shall transfer the review of the grievance to the commissioner of mental hygiene for resolution pursuant to subdivision three of section one hundred thirty-nine of the correction law.






Article 20 - (Correction) LOCAL CORRECTIONAL FACILITIES

500 - Application of article.

500. Application of article. The provisions of this article shall apply to all local correctional facilities as defined by subdivision sixteen of section two of this chapter.



500-A - Use of jails.

500-a. Use of jails. 1. Each county jail shall be used:

(a) For the detention of persons duly committed to secure their attendance as witnesses in any criminal case;

(b) For the detention of persons charged with crime, and committed for trial or examination;

(c) For the detention of persons awaiting the availability of a court, pursuant to the provisions of section 210.10, subdivision two of section 530.70 or subdivision two of section 410.40 of the criminal procedure law;

(d) For the confinement of persons duly committed for any contempt, or upon civil process;

(e) For the confinement of persons convicted of any offense and sentenced to imprisonment therein, or awaiting transportation under sentence to imprisonment in another county;

(f) For the confinement of persons during any proceedings pursuant to article ten of the mental hygiene law.

* (g) For the confinement of persons committed pursuant to an agreement authorized by section five hundred-o of this article.

* NB Repealed September 1, 2017

2. The Onondaga county jail may also be used for the detention of persons under arrest being held for arraignment.

2-a. Notwithstanding any other provision of law, the city council of the city of Elmira may enter into an agreement with the county of Chemung by which the county, through its facilities at the Chemung county jail, shall undertake to provide services pertaining to the confinement of individuals arrested or detained by police officers or other law enforcement officers within the city of Elmira who have been detained and are awaiting arraignment or initial court appearances.

2-b. The Erie county holding center and the Erie county correctional facility may also be used for the detention of persons under arrest being held for arraignment.

2-c. The Yates county jail may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Yates.

* 2-d. Notwithstanding any other law, rule or regulation to the contrary, the Cortland county jail may also be used for the detention of persons under arrest and being held for arraignment in any court located in the county of Cortland.

* NB There are 2 sb 2-d's

* 2-d. The Putnam county jail may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Putnam.

* NB There are 2 sb 2-d's

2-e. Notwithstanding any other provision of law, the city of Rochester may enter into an agreement with the county of Monroe by which the county, through its facilities at the Monroe county jail, shall undertake to provide services pertaining to the confinement of individuals arrested or detained by police officers or other law enforcement officers within the city of Rochester who have been detained and are awaiting arraignment or initial court appearances.

2-f. The Warren county jail may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Warren.

* 2-g. The Niagara county jail may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Niagara.

* NB There are 2 sb 2-g's

* 2-g. The Genesee county jail may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Genesee.

* NB There are 2 sb 2-g's

2-h. The Allegany county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Allegany.

2-i. The Seneca county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Seneca.

* 2-j. The Montgomery county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Montgomery.

* NB There are 2 sb 2-j's

* 2-j. The Chautauqua county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Chautauqua.

* NB There are 2 sb 2-j's

2-k. The Ontario county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Ontario.

2-l. The Albany county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Albany.

2-m. The Jefferson county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Jefferson.

* 2-n. The Livingston county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any local court in the county of Livingston.

* NB There are 2 sb 2-n's

* 2-n. The Schenectady county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Schenectady.

* NB There are 2 sb 2-n's

* 2-o. The Washington county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Washington.

* NB There are 3 sb 2-o's

* 2-o. The Fulton county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Fulton.

* NB There are 3 sb 2-o's

* 2-o. The Orleans county jail may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Orleans.

* NB There are 3 sb 2-o's

2-p. The Essex county correctional facility may also be used for the detention of persons under arrest being held for arraignment in any court located in the county of Essex.

3. The buildings, now used as jails of the counties of the state, shall continue to be the jails of those counties respectively, until other buildings have been designated or erected for that purpose, according to law.

4. Notwithstanding any other provision of law, a county jail may be used for the electronic acquisition and transmission of fingerprint and other identification records pursuant to article one hundred sixty of the criminal procedure law.



500-B - Housing of prisoners and other persons in custody.

* 500-b. Housing of prisoners and other persons in custody. 1. As used in this section, the term "chief administrative officer" shall mean the person responsible pursuant to section five hundred-c of this article for receiving and safely keeping persons committed to a county jail.

2. In any case in which the chief administrative officer has more than one jail under his jurisdiction, he may confine a civil or criminal prisoner in any such jail and may remove the prisoner from one jail to another, within the county, whenever he deems it necessary for his safekeeping, or for the prisoner's appearance at court.

3. No female confined in a county jail shall be assigned to or housed in a facility housing unit with a male; and if detained on civil process, or for contempt, or as a witness, she shall not be put or kept in the same room with a man, except her husband.

4. No person under eighteen years of age shall be placed or kept or allowed to be at any time with any prisoner or prisoners eighteen years of age or older, in any room, dormitory, cell or tier of the buildings of such institution unless separately grouped to prevent access to persons under eighteen years of age by prisoners eighteen years of age or older.

6. The commission shall promulgate rules and regulations in accordance with subdivisions seven and eight of this section to assure that persons in custody in local correctional facilities will be afforded appropriate precautions for their personal safety and welfare in assignment to housing.

7. (a) Consistent with the commission's rules and regulations regarding the assignment of inmates to housing units, the chief administrative officer shall exercise good judgment and discretion and shall take all reasonable steps to ensure that the assignment of persons to facility housing units:

(1) fosters the safety, security and good order of the jail; and

(2) affords appropriate precautions for the personal safety and welfare of persons in custody with particular attention to those who are known to be vulnerable to assault or any physical or mental abuse.

(b) The chief administrative officer shall consider the following in complying with this subdivision:

(1) prior victimization in jail or prison;

(2) prior history of mental illness;

(3) prior history of sex offenses;

(4) prior history of a hostile relationship with another inmate;

(5) prior attempts at self-injury or suicide;

(6) prior attempted escapes;

(7) any mental or physical handicapping condition; and

(8) any other information concerning the safety or welfare of the inmate.

(c) In considering the above information, the chief administrative officer shall examine the following:

(1) records made available to such officer at the time of the commitment by the court or law enforcement agency;

(2) determinations made upon an interview with an inmate at the time of classification;

(3) records, to the extent relevant and known to the chief administrative officer, maintained by the department of corrections and community supervision and/or any local correctional facility in this state and which are accessible and available to the chief administrative officer; and

(4) any other relevant information brought to the attention of the chief administrative officer by any person with knowledge of the conditions of the defendant.

8. Where the commission finds substantial noncompliance with commission rules and regulations with regard to (a) minimum staffing requirements; or (b) maximum jail capacity and security requirements; or (c) where it is determined that the county does not have an approved service plan in effect pursuant to article thirteen-A of the executive law or is found to be in non-compliance therewith, as provided in section two hundred sixty-three of such law, it shall prohibit the commingling of any of the following categories of inmates:

(1) persons in custody on civil process, or committed for contempt, or detained as witnesses with persons detained for trial or examination upon a criminal charge with convicts under sentence;

(2) persons detained for trial or examination upon a criminal charge with convicts under sentence;

(3) persons under eighteen years of age with persons eighteen years of age or older; or

(4) a woman detained in any county jail or penitentiary upon a criminal charge or as a convict under sentence with a man; and if detained on civil process, or for contempt, or as a witness in a room in which there are no other prisoners with a man, except with her husband.

Such prohibition shall continue until such time as the commission finds that the county is no longer in substantial noncompliance with paragraphs (a), (b) and (c) of this subdivision.

Notwithstanding the provisions of this subdivision to the contrary, classification as authorized pursuant to this section may occur without compliance with paragraphs (b) and (c) of this subdivision for a period not to exceed six months immediately following the submission of a plan to the division pursuant to section two hundred sixty-two of the executive law. During such six month period the commission shall undertake to review, observe and assess the classification of inmates in local correctional facilities as authorized under this section to thereby ascertain safeguards which should be incorporated in its rules and regulations. Further, during such six month period in which such classification shall be permitted pursuant to this subdivision, the commission shall evaluate whether a local correctional facility is in substantial noncompliance with rules and regulations regarding the requirements specified in paragraphs (a), (b) and (c) of this subdivision and shall determine at the end of such six month period whether substantial noncompliance exists. At the expiration of the six month period if the commission finds a local facility in substantial noncompliance, the commission shall order that the prohibition set forth in this subdivision immediately take effect. The commissioner shall advise the chief administrative officer of such facility of the specific nature of the noncompliance and the specific measures which should be undertaken to remedy the noncompliance. When such measures have been implemented, the chief administrative officer shall certify same to the commissioner and upon the verification thereof by the commissioner, shall permit the chief administrative officer to classify inmates as provided under this section. In the event substantial noncompliance is not found at the expiration of the six month period, then the local correctional facility may continue to classify inmates as authorized in this section.

9. The chief administrative officer shall forward to the commission a quarterly report relative to the housing of inmates. The report shall include, but not be limited to:

(a) all unusual incidents or assaults occurring in a housing unit;

(b) staffing;

(c) daily prisoner population counts;

(d) verification that the locality is maintaining security and supervision records as mandated pursuant to the commission's rules and regulations;

(e) court orders which have been issued and which relate to staffing, jail capacity or security requirements; and

(f) any other information requested by the commission and available to the chief administrative officer with respect to this section.

10. The commission shall conduct on-site inspections and review reports required by this section to monitor the assignment of persons to facility housing units as governed by this section.

11. The commission shall submit to the governor, the temporary president of the senate, the speaker of the assembly, the chairman of the senate crime and correction committee and the chairman of the assembly committee on codes, by March first of each year, its evaluation and assessment of housing in county jails, together with any recommendations with respect to the proper operation or improvement of housing in county jails.

12. The provisions of this section shall govern only the assignment of persons to facility housing units and shall not be construed to prohibit the commingling of persons during their participation in any facility program or activity, including meals and visitations.

13. Where in the opinion of the chief administrative officer an emergency overcrowding condition exists in a local correctional facility caused in part by the prohibition against the commingling of persons under eighteen years of age with persons eighteen years of age or older or the commingling of persons eighteen years of age or older with persons under eighteen years of age, the chief administrative officer may apply to the commission for permission to commingle the aforementioned categories of inmates for a period not to exceed thirty days as provided herein. The commission shall acknowledge to the chief administrative officer the receipt of such application upon its receipt. The chief administrative officer shall be permitted to commingle such inmates upon acknowledgment of receipt of the application by the commission. The commission shall assess the application within seven days of receipt. The commission shall deny any such application and shall prohibit the continued commingling of such inmates where it has found that the local correctional facility does not meet the criteria set forth in this subdivision and further is in substantial noncompliance with minimum staffing requirements as provided in commission rules and regulations. In addition, the commission shall determine whether the commingling of such inmates presents a danger to the health, safety or welfare of any such inmate. If no such danger exists the chief administrative officer may continue the commingling until the expiration of the aforementioned thirty day period or until such time as he determines that the overcrowding which necessitated the commingling no longer exists, whichever occurs first. In the event the commission determines that such danger exists, it shall immediately notify the chief administrative officer, and the commingling of such inmates shall cease. Such notification shall include specific measures which should be undertaken by the chief administrative officer, to correct such dangers. The chief administrative officer may correct such dangers and reapply to the commission for permission to commingle; however, no commingling may take place until such time as the commission certifies that the facility is now in compliance with the measures set forth in the notification under this subdivision. When such certification has been received by the chief administrative officer, the commingling may continue for thirty days, less any time during which the chief administrative officer commingled such inmates following his application to the commission, or until such time as he determines that the overcrowding which necessitated the commingling no longer exists, whichever occurs first. The chief administrative officer may apply for permission to commingle such inmates for up to two additional thirty day periods, in conformity with the provisions and the requirements of this subdivision, in a given calendar year. For the period ending December thirtieth, nineteen hundred eighty-four, a locality may not apply for more than one thirty day commingling period.

* NB Repealed September 1, 2017



500-C - Custody and control of prisoners.

* 500-c. Custody and control of prisoners. 1. Except as provided in subdivision two of this section, the sheriff of each county shall have custody of the county jail of such county.

2. In the counties within the city of New York, the city commissioner of correction shall have custody of the correctional facilities within the jurisdiction of the New York city department of correction. In the county of Westchester, the county commissioner of correction shall have custody of all county correctional facilities.

3. Whenever a person is committed to the custody of the sheriff, such commitment shall be deemed to be to the custody of the person designated in subdivisions one and two of this section hereinafter referred to as the chief administrative officer.

4. The chief administrative officer shall receive and safely keep in the county jail of his county each person lawfully committed to his custody pursuant to the provisions of sections five hundred-a and five hundred four of this article and any other applicable provisions of law. Such officer shall not be held personally liable for receiving or detaining any person under and in accordance with a commitment issued by a judicial officer; nor shall he, without lawful authority, let any such person out of jail.

5. All persons confined in a county jail or penitentiary shall, as far as practicable, be allowed to converse with their counsel, or religious advisor, under such reasonable regulations and restrictions as the chief administrative officer may fix. The chief administrative officer may prevent all other conversation by any prisoner in the jail when he shall deem it necessary and proper.

6. Notwithstanding any other provision of law, in the county of Onondaga all of the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest, for arraignment, prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Onondaga county jail.

7. A sheriff, the New York city commissioner of correction, or the Westchester county commissioner of correction, as the case may be, shall maintain an institutional fund account on behalf of every lawfully sentenced inmate or prisoner in his custody and shall for the benefit of the person make deposits into said accounts of any prisoner funds. As used in this section, the term "prisoner funds" means (i) funds in the possession of the prisoner at the time of admission into the institution; (ii) funds earned by a prisoner as provided in section one hundred eighty-seven of this chapter; and (iii) any other funds received by or on behalf of the prisoner and deposited with such sheriff or municipal official in accordance with the written procedures established by the commission. Whenever the total value of unencumbered funds in a prisoner's account exceeds ten thousand dollars, such sheriff or official shall give written notice to the office of victim services.

8. A sheriff, the New York city commissioner of correction, or the Westchester county commissioner of correction, as the case may be, shall provide written notice to all inmates serving a definite sentence for a specified crime defined in paragraph (e) of subdivision one of section six hundred thirty-two-a of the executive law who may be subject to any requirement to report to the office of victim services any funds of a convicted person as defined in section six hundred thirty-two-a of the executive law, the procedures for such reporting and any potential penalty for a failure to comply.

9. Notwithstanding any other provision of law, in the county of Erie all of the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment, prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Erie county holding center or the Erie county correctional facility.

10. Notwithstanding any other provision of law, in the county of Yates all of the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment, prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Yates county jail.

** 11. Notwithstanding any other provision of law, in the county of Cortland, all of the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment, prior to commitment, as if such person had been judicially committed to the custody of the sheriff.

** NB There are 2 sb 11's

** 11. Notwithstanding any other provision of law, in the county of Putnam, all of the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment, prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Putnam county jail.

** NB There are 2 sb 11's

12. Notwithstanding any other provision of law, in the county of Warren all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Warren county jail.

** 13. Notwithstanding any other provision of law, in the county of Niagara, all of the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment, prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Niagara county jail.

** NB There are 2 sb 13's

** 13. Notwithstanding any other provision of law, in the county of Genesee all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Genesee county jail.

** NB There are 2 sb 13's

14. Notwithstanding any other provision of law, in the county of Allegany all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Allegany county correctional facility.

15. Notwithstanding any other provision of law, in the county of Seneca all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Seneca county correctional facility.

** 16. Notwithstanding any other provision of law, in the county of Montgomery all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Montgomery county correctional facility.

** NB There are 2 sb 16's

** 16. Notwithstanding any other provision of law, in the county of Chautauqua all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person has been judicially committed to the custody of the sheriff and such person may be held in the Chautauqua county correctional facility.

** NB There are 2 sb 16's

17. Notwithstanding any other provision of law, in the county of Ontario all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person has been judicially committed to the custody of the sheriff and such person may be held in the Ontario county correctional facility.

18. Notwithstanding any other provision of law, in the county of Albany, all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person has been judicially committed to the custody of the sheriff and such person may be held in the Albany county correctional facility.

19. Notwithstanding any other provision of law, in the county of Jefferson, all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person has been judicially committed to the custody of the sheriff and such person may be held in the Jefferson county correctional facility.

** 20. Notwithstanding any other provision of law, in the county of Livingston all provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Livingston county correctional facility.

** NB There are 2 sb 20's

** 20. Notwithstanding any other provision of law, in the county of Schenectady all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Schenectady county correctional facility.

** NB There are 2 sb 20's

* 21. Notwithstanding any other provision of law, in the county of Washington all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Washington county correctional facility.

* NB There are 3 sb 21's

* 21. Notwithstanding any other provision of law, in the county of Fulton all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Fulton county correctional facility.

* NB There are 3 sb 21's

* 21. Notwithstanding any other provision of law, in the county of Orleans all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Orleans county jail.

* NB There are 3 sb 21's

22. Notwithstanding any other provision of law, in the county of Essex all the provisions of this section shall equally apply in any case where the sheriff is holding a person under arrest for arraignment prior to commitment, as if such person had been judicially committed to the custody of the sheriff and such person may be held in the Essex county correctional facility.

* NB Repealed September 1, 2017



500-D - Food and labor.

500-d. Food and labor. (1) Prisoners detained for trial, and those under sentence, shall be provided with a sufficient quantity of plain but wholesome food, at the expense of the county; such foods shall be purchased in the manner and subject to the regulations provided in section four hundred eight of the county law; but prisoners detained for trial may, at their own expense, and under the direction of the keeper, be supplied with any other proper articles of food.

(2) Such keeper shall cause each prisoner committed to his jail for imprisonment under sentence, to be constantly employed at hard labor when practicable, during every day, except Sunday but the Sunday exception shall not apply where a prisoner under sentence of intermittent imprisonment serves less than the five preceding days in the jail and the keeper has adopted an employment program designed especially for intermittent imprisonment, and the board of supervisors of the county, or judge of the county, may prescribe the kind of labor at which such prisoner shall be employed; and the keeper shall account, at least annually, with the board of supervisors of the county, for the proceeds of such labor.

(3) Such keeper may, with the consent of the board of supervisors of the county, or the county judge, from time to time, cause such of the convicts under his charge as are capable of hard labor, to be employed outside of the jail in the same, or in an adjoining county, upon such terms as may be agreed upon between the keepers and the officers, or persons, under whose direction such convicts shall be placed, subject to such regulations as the board or judge may prescribe; and the board of supervisors of the several counties are authorized to employ convicts under sentence to confinement in the county jails, in building and repairing penal institutions of the county and in building and repairing the highways in their respective counties or in preparing the materials for such highways for sale to and for the use of the state, counties, towns, villages or cities, and in cutting wood and performing other work which is commonly carried on at a prison camp, and to make rules and regulations for their employment; and the said board of supervisors are hereby authorized to cause money to be raised by taxation for the purpose of furnishing materials and carrying this provision into effect; and the courts of this state are hereby authorized to sentence convicts committed to detention in the county jails to such hard labor as may be provided for them by the boards of supervisors. This section as amended shall not affect a county wholly included within a city. Notwithstanding any other provision of law, an inmate may be permitted to leave the institution under guard to voluntarily perform work for a nonprofit organization pursuant to this subdivision. As used in this section, the term "nonprofit organization" means an organization operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inures to the benefit of any private shareholder or individual.



500-E - Reading matter; divine service.

500-e. Reading matter; divine service. Each keeper shall provide a bible to be kept in each room of the jail in his charge, and he shall permit the persons therein confined to be supplied with other suitable and proper books and papers, and if practicable, he shall cause divine service to be conducted for the benefit of the prisoners, at least once each Sunday, if there shall be room in the prison that may be safely used for that purpose.



500-F - Record of commitments and discharges.

500-f. Record of commitments and discharges. Each keeper shall keep a daily record, to be provided at the expense of the county, of the commitments and discharges of all prisoners delivered to his charge, which shall contain the date of entrance, name, offense, term of sentence, fine, age, sex, place of birth, color, social relations, education, secular and religious, for what and by whom committed, how and when discharged, trade or occupation, whether so employed when arrested, number of previous convictions. The daily record shall be a public record, and shall be kept permanently in the office of the keeper.



500-G - Commitment by United States courts.

* 500-g. Commitment by United States courts. The chief administrative officer shall receive and keep in his jail every person duly committed thereto, for any offense against the United States, by any court or officer of the United States, until he shall be duly discharged, the United States supporting such person during his confinement; provided such official shall not violate any of the provisions of section five hundred-b of this article in receiving or detaining such persons; and the provisions of this article relative to the mode of confining prisoners shall apply to all persons so committed by any court or officer of the United States.

* NB Effective until September 1, 2017

* 500-g. Commitment by United States courts. Such keeper shall receive and keep in his jail every person duly committed thereto, for any offense against the United States, by any court or officer of the United States, until he shall be duly discharged; the United States supporting such person during his confinement; provided such keeper shall not violate any of the provisions of section five hundred-c of this article in receiving or detaining such persons; and the provisions of this article relative to the mode of confining prisoners and convicts, shall apply to all persons so committed by any court or officer of the United States.

* NB Effective September 1, 2017



500-H - Payment of costs for medical and dental services.

500-h. Payment of costs for medical and dental services. 1. Diagnoses, tests, studies or analyses for the diagnosis of a disease or disability, and care and treatment by a hospital, as defined in article twenty-eight of the public health law, or by a physician, or by a dentist to inmates of a local correctional facility which are provided by a county or the city of New York shall be available without cost or charge to the inmates receiving such examinations, care or treatment.

2. Notwithstanding the provisions of subdivision one of this section, any county or the city of New York may, by local law, provide that such entity may be reimbursed for costs paid pursuant to subdivision one of this section from any third party coverage or indemnification carried by an inmate. Such third party coverage or indemnification shall first be applied against the total cost to the hospital or other provider as established in accordance with the provisions of section twenty-eight hundred seven of the public health law relating to rates of payment of an individual's care and treatment, as provided herein.



500-I - County workhouses.

500-i. County workhouses. The board of supervisors of any county may establish and maintain a workhouse for the confinement of persons convicted within the county of crimes and criminal offenses, the punishment for which is imprisonment in the county jail, and may provide for the imprisonment and employment therein of all persons sentenced thereto, and any court or judicial officer may sentence such person to such workhouse instead of to the county jail.



500-J - Who may visit local correctional facilities.

500-j. Who may visit local correctional facilities. The following persons may visit at pleasure all local correctional facilities: The governor and lieutenant-governor, secretary of state, comptroller and attorney-general, members of the legislature, judges of the court of appeals, justices of the supreme court and county judges, district attorneys and every clergyman or minister, as such terms are defined in section two of the religious corporations law, having charge of a congregation in the county in which such facility is located. No other person not otherwise authorized by law shall be permitted to enter the rooms of a local correctional facility in which convicts are confined, unless under such regulations as the sheriff of the county, or in counties within the city of New York, the commissioner of correction of such city, or in the county of Westchester, the commissioner of correction of such county shall prescribe.



500-K - Treatment of inmates.

500-k. Treatment of inmates. Subdivisions five and six of section one hundred thirty-seven of this chapter, except paragraphs (d) and (e) of subdivision six of such section, relating to the treatment of inmates in state correctional facilities are applicable to inmates confined in county jails; except that the report required by paragraph (f) of subdivision six of such section shall be made to a person designated to receive such report in the rules and regulations of the state commission of correction, or in any county or city where there is a department of correction, to the head of such department.



500-L - Release on holidays, Saturdays and Sundays.

500-l. Release on holidays, Saturdays and Sundays. When the date of release from imprisonment in any county jail or jail farm, any city prison or workhouse, falls on Saturday or Sunday, it shall be deemed to fall on the preceding Friday. When the date of such release falls on a legal holiday it shall be deemed to fall on the preceding day, except that when such legal holiday falls on a Monday the date of release shall be deemed to fall on the preceding Friday. This section shall also apply to civil prisoners confined in any jail or prison. This section shall not apply to a sentence of intermittent imprisonment imposed pursuant to article eighty-five or paragraph (d) of subdivision two of section 60.01 of the penal law.



500-M - Special provision relating to city of New York.

500-m. Special provision relating to city of New York. Unless specifically provided by law to the contrary, within the city of New York or the counties constituting such city the term sheriff as set forth in this chapter shall be deemed to mean the commissioner of correction of such city.



500-N - Prisoners; unlawful fees prohibited.

* 500-n. Prisoners; unlawful fees prohibited. 1. Except as otherwise provided by law, a sheriff or other person in charge of a correctional facility or any person employed at such facility shall not charge a prisoner or other person in custody with any sum of money, or demand or receive from him money or any valuable thing for any drink, food or other thing furnished or provided for such prisoner or person at any correctional facility.

2. A sheriff or other public officer or employee shall not demand or receive from a prisoner or other person, while in his custody, a gratuity or reward, upon any pretense or for any purpose.

3. A sheriff, or other public officer or employee, shall not demand or receive from a prisoner or other person in custody, money or any valuable thing for rent in a jail or any fee, compensation, or reward for the commitment, detaining in custody, release, or discharge of a prisoner, other than the fees expressly allowed therefor by law.

* NB Repealed September 1, 2017



500-O - Agreements for custody of inmates from other states.

* 500-o. Agreements for custody of inmates from other states. 1. The sheriff, warden, superintendent, local commissioner of correction or other person in charge of a local correctional facility may enter into an agreement with a correctional institution located in another state to provide for the custody in such local correctional facility in this state of persons sentenced to a period of imprisonment for an offense in such other state to a term in excess of ninety days but no more than one year. Any such agreement, except one that is made by the city of New York, shall be subject to the approval of the county legislature, the chief executive officer of the county and the commission. An agreement made by the city of New York shall be subject to the approval of the city council, the mayor and the commission.

2. Inmates who are confined in a local correctional facility pursuant to an agreement under this section shall be dealt with in all respects in the same manner as inmates committed to the custody of a local correctional facility pursuant to paragraph (e) of section five hundred-a of this article. All rules and regulations promulgated by the commission regarding the treatment of inmates confined in a local correctional facility shall be applicable to inmates confined pursuant to this section. An inmate confined in a local correctional facility pursuant to an agreement under this section shall not be deprived of any legal rights which such inmate would have had if confined in a correctional institution in the jurisdiction in which he or she was convicted.

3. Nothing in this section shall be construed to allow persons duly committed and confined to a local correctional facility in this state to serve such confinement in another state.

4. Notwithstanding subdivision one of this section, the sheriff of Albany county may enter into an agreement with a correctional institution located in another state to provide for the custody in the Albany county correctional facility of persons sentenced to a period of imprisonment in such other state to a term in excess of ninety days but no more than two years, subject to the approval of the county legislature, the chief executive officer and the commission.

* NB Repealed September 1, 2017



501 - Jail physician.

501. Jail physician. The board of supervisors of each county, except New York, must appoint some reputable physician, duly authorized to practice medicine, as the physician to the jail of the county. If there is more than one jail they must appoint a physician to each. The physician to a jail holds his office at the pleasure of the board which appointed him, except in the county of Kings. In that county, the term of his office is three years.



502 - Use of liquor in jails.

502. Use of liquor in jails. Spirituous, fermented or other liquor shall not be brought into a jail for the use of a person confined therein, except as authorized by federal statute and then only upon a written permit by the physician to the jail, which must be delivered to and kept by the keeper thereof, specifying the quantity and kind of liquor which may be furnished, the name of the civil prisoner for whom, and the time during which the same may be furnished.



503 - Permit to bring liquor into jail.

503. Permit to bring liquor into jail. A permit by a jail physician as specified in the last section shall not be granted, unless the physician is satisfied, that the liquor allowed to be furnished is necessary for the health of the civil prisoner, for whose use it is permitted and that fact must be stated in the permit.



504 - Designation of substitute jail.

504. Designation of substitute jail. 1. If there is no jail in a county, or the jail becomes unfit or unsafe for the confinement of some or all of the inmates, civil or criminal, or is destroyed by fire or otherwise, or if a pestilential disease breaks out in the jail or in the vicinity of the jail and the physician to the jail certifies that it is likely to endanger the health of any or all of the inmates in the jail, the state commission of correction, upon application, must, by an instrument in writing, filed with the clerk of the county, designate another suitable place within the county, or the jail of any other county, for the confinement of some or all of the inmates, as the case requires. The place so designated thereupon becomes, to all intents and purposes, except as otherwise prescribed in this article, the jail of the county for which it has been so designated, and the purposes expressed in the instrument designating the same. The designation may be amended, modified or revoked by the state commission of correction by a subsequent instrument in writing filed with the clerk of the county.

2. Where the jail in a county becomes unfit or unsafe for the confinement of some or all of the inmates due to an inmate disturbance or other extraordinary circumstances, including but not limited to a natural disaster, unanticipated deficiencies in the structural integrity of a facility or the inability to provide one or more inmates with essential services such as medical care, upon the request of the municipal official as defined in subdivision four of section forty of this chapter and no other suitable place within the county nor the jail of any other county is immediately available to house some or all of the inmates, the commissioner of corrections and community supervision may, in his or her sole discretion, make available, upon such terms and conditions as he or she may deem appropriate, all or any part of a state correctional institution for the confinement of some or all of such inmates as an adjunct to the county jail for a period not to exceed thirty days. However, if the county jail remains unfit or unsafe for the confinement of some or all of such inmates beyond thirty days, the state commission of correction, with the consent of the commissioner of corrections and community supervision, may extend the availability of a state correctional institution for one or more additional thirty day periods. The state commission of correction shall promulgate rules and regulations governing the temporary transfer of inmates to state correctional institutions from county jails, including but not limited to provisions for confinement of such inmates in the nearest correctional facility, to the maximum extent practicable, taking into account necessary security. The commissioner of corrections and community supervision may, in his or her sole discretion, based on standards promulgated by the department, determine whether a county shall reimburse the state for any or all of the actual costs of confinement as approved by the director of the division of the budget. On or before the expiration of each thirty day period, the state commission of correction must make an appropriate designation pursuant to subdivision one if the county jail remains unfit or unsafe for the confinement of some or all of the inmates and consent to the continued availability of a state correctional institution as required for herein. The superintendence, management and control of a state correctional institution or part thereof made available pursuant hereto and the inmates housed therein shall be as directed by the commissioner of corrections and community supervision.

3. The county clerk must serve a copy of the designation, duly certified by him or her, under his or her official seal, on the sheriff and keeper of the jail of the county designated. The sheriff of that county must, upon the delivery of the sheriff of the county for which the designation is made, receive into his or her jail, and there safely keep, all persons who may be lawfully confined therein, pursuant to this article; and he or she is responsible for their safekeeping, as if he or she was sheriff of the county for which the designation is made.

4. In any county where a jail is under the jurisdiction of a commissioner of correction the term sheriff as set forth in this section shall be deemed to mean the commissioner of correction of such county.

5. As provided in this section, any designation of the state commission of correction, or any amendment, modification or revocation thereto, may be issued by the commission, any member, or any attorney employed by the commission.



505 - Provision of routine medical, dental and mental health services and treatment.

505. Provision of routine medical, dental and mental health services and treatment. 1. Where an inmate who is not yet eighteen years of age has been committed to the custody of the sheriff or other person in charge of a local correctional facility and no medical consent has been obtained prior to commitment, the commitment order shall be deemed to grant to the minor the capacity to consent to routine medical, dental and mental health services and treatment to himself or herself.

2. Subject to the regulations of the department of health, routine medical, dental and mental health services and treatment is defined for the purposes of this section to mean any routine diagnosis or treatment, including without limitation the administration of medications or nutrition, the extraction of bodily fluids for analysis, and dental care performed with a local anesthetic. Routine mental health treatment shall not include psychiatric administration of medication unless it is part of an ongoing mental health plan or unless it is otherwise authorized by law.

3. (a) At any time prior to the date the inmate becomes eighteen years of age, the inmate's parent or legal guardian may institute legal proceedings pursuant to section 70.20 of the penal law objecting to the provision of routine medical, dental or mental health services and treatment being provided to the inmate.

(b) A notice of motion shall be served on the inmate and the sheriff or other person in charge of the local correctional facility not less than seven days prior to the return date of the motion. The person on whom the notice of motion is served shall answer the motion not less than two days before the return date. On examining the motion and answer and, in its discretion, after hearing argument, the court shall enter an order, granting or denying the motion.

4. Nothing in this section shall preclude an inmate from consenting on his or her own behalf to any medical, dental or mental health services and treatment where otherwise authorized by law to do so.



507 - Removal of prisoners in case of fire.

507. Removal of prisoners in case of fire. If, by reason of a jail, or a building near a jail, being on fire, there is reason to apprehend that some or all of the prisoners confined in the jail, may be injured, or may escape, the sheriff or keeper of the jail may, in his discretion, remove them to some safe and convenient place, and there confine them, until they can be safely returned to the jail or, if the jail is destroyed, or so injured, that it is unfit or unsafe for the confinement of the prisoners, until a designation is made, as prescribed in section five hundred and four of this article.



508 - Removal of sick prisoners from jail.

508. Removal of sick prisoners from jail. 1. A sheriff, in his discretion, may by written order permit inmates confined in a local correctional facility to receive medical diagnosis and treatment in outside hospitals, upon the determination that such outside treatment and diagnosis is necessary by reason of inadequate facilities within the local correctional facility. Such inmates shall remain under the jurisdiction and in the custody of said sheriff while in a hospital and said sheriff shall enforce proper measures in each case to safely maintain such jurisdiction and custody.

2. a. If a physician to a jail or in case of a vacancy a physician acting as such and the warden or jailer certify in writing that a prisoner confined in a jail either in a civil cause or upon a criminal charge is in such a state of mental health that he is in need of involuntary care and treatment and in their opinion should be removed to a psychiatric hospital for treatment, the warden or jailer shall immediately notify the director who shall have the responsibility for providing treatment for such prisoner. If such director after examination of the prisoner by an examining physician designated by him shall determine that such prisoner is in need of involuntary care and treatment, the director shall file an application for the involuntary hospitalization of such prisoner pursuant to article nine of the mental hygiene law in a hospital operated by the department of mental hygiene or in the case of a prisoner confined in a jail in a city or county which maintains or operates a general hospital containing a psychiatric prison ward approved by the department of mental hygiene to such prison ward for care and treatment or to any other psychiatric hospital if such prison ward is filled to capacity. Such application shall be supported by the certificate of two physicians in accordance with the requirements of section 9.27 of the mental hygiene law and thereupon such prisoner shall be admitted forthwith to the hospital in which such application is filed, and the procedures of the mental hygiene law governing the hospitalization of such prisoner. The jailer or warden having custody of the prisoner shall deliver the prisoner to the hospital with which the director has filed the application. If such jailer or warden shall certify that such prisoner has a mental illness which is likely to result in serious harm to himself or others and for which care in a psychiatric hospital is appropriate such jailer or warden shall effect the admission of such prisoner to a hospital forthwith in accordance with the provisions of section 9.37 or 9.39 of the mental hygiene law and the hospital shall admit such prisoner. Upon admission of the prisoner, pursuant to section 9.37 or 9.39 of the mental hygiene law, the jailer or warden shall notify the director, the prisoner's attorney, and his family, where information about the family is available. While the prisoner is in the hospital he shall remain in the custody under sufficient guard of the jailer or warden in charge of the jail from which he came. A prisoner admitted to a psychiatric hospital pursuant to section 9.27, 9.37 or 9.39 of the mental hygiene law may be retained at the hospital pursuant to the provisions of the mental hygiene law until he has improved sufficiently in his mental illness so that hospitalization is no longer necessary or until ordered by the court to be returned to the jail whichever comes first and in either event, the prisoner shall thereupon be returned to jail. The cost of the care and treatment of such prisoners in the hospital shall be defrayed in accordance with the provisions of the mental hygiene law in such cases provided.

From the time of admission of a prisoner to a hospital under this section the retention of such prisoner for care and treatment shall be subject to the provisions for notice, hearing, review and judicial approval of continued retention or transfer and continued retention provided by article nine of the mental hygiene law for the admission and retention of involuntary patients.

b. As used in this section, the following terms shall have the following meanings:

(i) "Director" means (a) the director of a state hospital operated by the department of mental hygiene, or (b) the director of a hospital operated by any local government of the state that has been certified by the commissioner of mental hygiene as having adequate facilities to treat a mentally ill person or (c) the director of community mental health services or the designees of any of the foregoing. The appropriate director to whom a jailer or warden shall certify the need for involuntary care and treatment and who shall have the responsibility for such care and treatment shall be determined in accordance with rules jointly adopted by the judicial conference and the commissioner of mental hygiene.

(ii) "Mental illness" shall mean an affliction with a mental disease or mental condition which is manifested by a disorder or a disturbance in behavior, feeling, thinking, or judgement to such an extent that the person afflicted requires care and treatment.

(iii) "In need of involuntary care and treatment" shall mean that a person has a mental illness for which care and treatment as a patient in a hospital is essential to such person's welfare and whose judgement is so impaired that he is unable to understand the need for such care and treatment.

(iv) "Likelihood to result in serious harm" shall mean (1) substantial risk of physical harm to himself as manifested by threats of or attempts at suicide or serious bodily harm or other conduct demonstrating that he is dangerous to himself or (2) a substantial risk of physical harm to other persons as manifested by homicidal or other violent behavior by which others are placed in reasonable fear or serious physical harm.

c. If at any time the hospital in which a prisoner is hospitalized pursuant to this subdivision determines that the prisoner is not in such state of mental health to be in need of involuntary care and treatment the prisoner shall be returned to the jail forthwith.

d. If at any time the director of a hospital in which a prisoner is hospitalized pursuant to this subdivision has reason to believe that the prisoner may be an incapacitated defendant as defined in article seven hundred thirty of the criminal procedure law he shall so notify the court in which the criminal charges are pending and such court shall thereupon issue an examination order pursuant to the provisions of article seven hundred thirty of the criminal procedure law.

e. Nothing in this subdivision shall prevent the release of the prisoner from custody where appropriate by recognizance, bail, or otherwise as the court may direct.



509 - Absence of inmate for funeral and deathbed visits.

509. Absence of inmate for funeral and deathbed visits. The sheriff of a local correctional facility or his designee may permit any inmate confined in his local correctional facility to attend the funeral of his or her father, mother, guardian or former guardian, child, brother, sister, husband, wife, grandparent, grandchild, ancestral uncle or ancestral aunt within the state, or to visit such individual during his or her illness if death be imminent; but the exercise of such power shall be subject to such rules and regulations as the commission shall prescribe, respecting the granting of such permission, duration of absence from the institution, custody, transportation and care of the inmate, and guarding against escape.



514 - Confinement of civil prisoner.

514. Confinement of civil prisoner. A civil prisoner, committed to jail upon process for contempt, or committed for misconduct in a case prescribed by law, must be actually confined and detained within the jail, until he is discharged by due course of law, or is removed to another jail or place of confinement, in a case prescribed by law. A sheriff or keeper of a jail, who suffers such a prisoner to go or be at large out of his jail; except by virtue of a writ of habeas corpus, or by the special direction of the court committing him, or in a case specially prescribed by law; is liable to the party aggrieved, for his damages sustained thereby, and is guilty of a misdemeanor. If the commitment was for the nonpayment of a sum of money, the amount thereof, with interest, is the measure of damages.



523 - Revocation of designation of jail.

523. Revocation of designation of jail. When a jail is erected for the county, for whose use the designation pursuant to section five hundred and four of this chapter was made, or its jail is rendered fit and safe for the confinement of prisoners, or the reason for the designation of another jail or place has otherwise ceased to be operative, the designation must be revoked, as prescribed in this article and section five hundred and five of this chapter.



524 - Manner and effect of revocation.

524. Manner and effect of revocation. The county clerk must immediately serve a copy of the revocation, duly certified by him under his official seal, upon the sheriff of the same county; who must remove the civil and criminal prisoners belonging to his custody, and confined without his county, to his proper jail. If a prisoner has been admitted to the jail liberties in the other county, he must also be removed; and he is entitled to the liberties of the jail of the county, to which he is removed, without a new bond, as if he had been originally admitted to the jail liberties in that county; and the bond given by him applies accordingly to those liberties.



529 - Term of imprisonment of a recaptured prisoner.

529. Term of imprisonment of a recaptured prisoner. A prisoner arrested or committed in a civil action or proceeding, who escapes from custody, upon his voluntary return or recapture, shall be imprisoned for a term equal to that portion of his original term of imprisonment which remains unexpired at the time of his escape.






Article 22 - (Correction) MISCELLANEOUS PROVISIONS

600 - Certain correctional officers to administer oaths.

600. Certain correctional officers to administer oaths. The commissioner of correction and the deputy and assistant commissioners of correction may administer oaths and take affidavits in all matters relating to the affairs of the state prisons. The warden, principal keeper, chief clerk, of each prison are authorized and required to take affidavits, in all matters of accounts against their respective prisons, and also in relation to fees of sheriffs in bringing prisoners to any of said prisons.



600-A - Jail time records and certificates.

600-a. Jail time records and certificates. A record shall be kept by the sheriff, or in counties within the city of New York by the commissioner of correction of such city, of all jail time to which the defendant is entitled under subdivision three of section 70.30 of the penal law. In any case where the sheriff or the commissioner of correction of the city of New York has the duty of delivering a defendant to an institution not under his jurisdiction pursuant to sentence and commitment, such person shall deliver a certified transcript of such record to the person to whom the defendant is to be delivered.



601 - Delivery of commitment with inmate; payment of fees for transportation.

601. Delivery of commitment with inmate; payment of fees for transportation. * (a) Whenever an inmate shall be delivered to the superintendent of a state correctional facility pursuant to an indeterminate or determinate sentence, the officer so delivering such inmate shall deliver to such superintendent, the sentence and commitment or certificate of conviction, or a certified copy thereof, and a copy of any order of protection pursuant to section 380.65 of the criminal procedure law received by such officer from the clerk of the court by which such inmate shall have been sentenced, a copy of the report of the probation officer's investigation and report or a detailed statement covering the facts relative to the crime and previous history certified by the district attorney, a copy of the inmate's fingerprint records, a detailed summary of available medical records, psychiatric records and reports relating to assaults, or other violent acts, attempts at suicide or escape by the inmate while in the custody of the local correctional facility; any such medical or psychiatric records in the possession of a health care provider other than the local correctional facility shall be summarized in detail and forwarded by such health care provider to the medical director of the appropriate state correctional facility upon request; the superintendent shall present to such officer a certificate of the delivery of such inmate, and the fees of such officer for transporting such inmate shall be paid from the treasury upon the audit and warrant of the comptroller. Whenever an inmate of the state is delivered to a local facility, the superintendent shall forward summaries of such records to the local facility with the inmate.

* NB Effective until September 1, 2017

* (a) Whenever an inmate shall be delivered to the superintendent of a state correctional facility pursuant to an indeterminate or determinate sentence, the officer so delivering such inmate shall deliver to such superintendent, the sentence and commitment or certificate of conviction, or a certified copy thereof, and a copy of any order of protection pursuant to section 380.65 received by such officer from the clerk of the court by which such inmate shall have been sentenced, a copy of the report of the probation officer's investigation and report or a detailed statement covering the facts relative to the crime and previous history certified by the district attorney, a copy of the inmate's fingerprint records, a detailed summary of available medical records, psychiatric records and reports relating to assaults, or other violent acts, attempts at suicide or escape by the inmate while in the custody of the local correctional facility; any such medical or psychiatric records in the possession of a health care provider other than the local correctional facility shall be summarized in detail and forwarded by such health care provider to the medical director of the appropriate state correctional facility upon request; the superintendent shall present to such officer a certificate of the delivery of such inmate, and the fees of such officer for transporting such inmate shall be paid from the treasury upon the audit and warrant of the comptroller. Whenever an inmate of the state is delivered to a local facility, the superintendent shall forward summaries of such records to the local facility with the inmate.

* NB Effective September 1, 2017

* (b) Whenever an inmate is sentenced by a court of this state to an indeterminate sentence, but the inmate is immediately returned to a correctional facility under the jurisdiction of the United States or of a sister state, the clerk of the court shall immediately send to the commissioner of the department a certified copy of the sentence, a copy of the probation report and a copy of the fingerprint records of the inmate.

* NB Effective until September 1, 2017

* (b) Whenever an inmate is sentenced by a court of this state to an indeterminate or determinate sentence, but the inmate is immediately returned to a correctional facility under the jurisdiction of the United States or of a sister state, the clerk of the court shall immediately send to the commissioner of the department a certified copy of the sentence, a copy of the probation report and a copy of the fingerprint records of the inmate.

* NB Effective September 1, 2017

(c) In order to comply with section five hundred-b of this chapter, to afford appropriate precautions for the personal safety and welfare of persons in custody, and to foster the safety, security and good order of the local correctional facility, a sheriff upon the lawful commitment of a person to his custody may request, and a sheriff to whom such request is made shall deliver, such information in his possession or summaries thereof as specified in subdivision (a) of this section with the exception of medical and psychiatric records which would be forwarded pursuant to subdivision (d) of this section.

(d) Any medical or psychiatric records in the possession of a health care provider shall be summarized in detail and forwarded by such health care provider to the medical director of the receiving local correctional facility upon the request of such sheriff or medical director. Requests for such information shall be made when the information is necessary for the timely and effective medical evaluation or treatment.

(e) A copy of any order of protection issued by any court against such inmate pursuant to article five hundred thirty of the criminal procedure law or article eight of the family court act at the time of sentencing or which thereafter be issued shall accompany any commitment.

(f) Information, however received, pursuant to subdivisions (c) and (d) of this section which is confidential as required by law shall be kept confidential by the party receiving such information and any limitation on the release of such information imposed by law upon the party furnishing the information shall also apply to the party receiving such information. Any disclosure of confidential material made pursuant to this section shall be limited to that information which is necessary in light of the reason for disclosure.

(g) The state commission of correction shall promulgate a rule and regulation which prescribes the manner in which confidential material shall be transmitted between local correctional facilities.



601-A - Return of persons erroneously sentenced for the purpose of resentence.

601-a. Return of persons erroneously sentenced for the purpose of resentence. Whenever it shall appear to the satisfaction of the department based on facts submitted on behalf of a person sentenced and confined in a state prison, that any such person has been erroneously sentenced, it shall be the duty of the department to communicate with the sentencing court, the inmate's defense attorney and the district attorney of the county in which such person was convicted. If upon investigation, the sentencing court, the defense attorney or the district attorney believes that the person has been so erroneously sentenced, the sentencing court, or the district attorney acting at the direction of the sentencing court, shall notify the department and arrange for the person to be heard and properly resentenced. The department thereupon shall comply with any court order to produce such person from such prison and cause him or her to be taken before the court in which he or she was sentenced for the purpose of resentence. The cost and expense of the return of such person necessarily incurred shall be a charge against the county from which he or she was committed.



601-B - Coram nobis prisoners; reimbursement for costs.

601-b. Coram nobis prisoners; reimbursement for costs. Whenever a prisoner is transferred from a state penal institution to a county jail or penitentiary, or a city prison operated by a city having a population of one million or more inhabitants, to await judicial review of his trial, the state shall pay to the city or county operating such facility the actual per day per capita cost, certified to the commissioner by the appropriate local official, for the care of such prisoner but, in any case, the reimbursement rate shall not exceed twenty dollars per day per capita.



601-C - Felony prisoners; reimbursement for costs.

601-c. Felony prisoners; reimbursement for costs. Notwithstanding any other provision of law, in any case where a person has been convicted of a felony and a sentence has been pronounced which requires that he or she be committed to the custody of the commissioner, if such person has not been accepted for custody by the commissioner within ten business days of receipt of a written notification by the department from the appropriate local official that he or she is prepared to transport such person to the facility designated by the department, provided that there has been compliance with subdivision (a) of section six hundred one of this article, and provided further that such person is not in need of immediate medical care requiring the availability of a hospital or infirmary bed, then the expense of maintaining such person shall be paid by the state at the rate of one hundred dollars per day per capita, or the actual per day per capita cost as certified by the appropriate local official, whichever is less, beginning with the first day of receipt of written notification by the department.



601-D - Post-release supervision; certain cases.

601-d. Post-release supervision; certain cases. This section shall apply only to inmates in the custody of the commissioner, and releasees under the supervision of the department, upon whom a determinate sentence was imposed between September first, nineteen hundred ninety-eight, and the effective date of this section, which was required by law to include a term of post-release supervision:

1. For purposes of this section, such a person shall be deemed a "designated person" if the commitment order that accompanied such person does not indicate imposition of any term of post-release supervision; provided, however, that if such agency with custody of or supervision over such person has the sentencing minutes that show that a term of post-release supervision was actually pronounced at sentence, such person shall not be deemed a designated person.

2. Whenever it shall appear to the satisfaction of the department that an inmate in its custody or that a releasee under its supervision, is a designated person, the department shall make notification of that fact to the court that sentenced such person, and to the inmate or releasee.

3. If a sentencing court that has received such notice, after reviewing the sentencing minutes, if available, is or becomes aware that a term of post-release supervision was in fact pronounced at the prior sentencing of such person, it shall issue a superseding commitment order reflecting that fact, accompanied by a written explanation of the basis for that conclusion, and send such order and explanation to the department, to the defendant, and to the attorney who appeared for the defendant in connection with the judgment or sentence or, if the defendant is currently represented concerning his or her conviction or sentence or with respect to an appeal from his or her sentence, such present counsel.

4. (a) If the sentencing court shall not have issued a superseding commitment order, reflecting imposition of a term of post-release supervision, within ten days after receiving notice pursuant to subdivision two of this section, then the sentencing court shall appoint counsel pursuant to section seven hundred twenty-two of the county law, provide a copy of the notice pursuant to subdivision two of this section to such counsel, and calendar such person for a court appearance which shall occur no later than twenty days after receipt of said notice. At such court appearance, the court shall furnish a copy of such notice and the proceeding date pursuant to paragraph (c) of this subdivision to the district attorney, the designated person, assigned counsel and the department.

(b) The court shall promptly seek to obtain sentencing minutes, plea minutes and any other records and shall provide copies to the parties and conduct any reconstruction proceedings that may be necessary to determine whether to resentence such person.

(c) The court shall commence a proceeding to consider resentence no later than thirty days after receiving notice pursuant to subdivision two of this section.

(d) The court shall, no later than forty days after receipt of such notice, issue and enter a written determination and order, copies of which shall be immediately provided to the district attorney, the designated person, his or her counsel and the department along with any sentencing minutes pursuant to section 380.70 of the criminal procedure law.

(e) The designated person may, with counsel, knowingly consent to extend the time periods specified in paragraphs (c) and (d) of this subdivision. The people may apply to the court for an extension of ten days on the basis of extraordinary circumstances that preclude final resolution within such period of the question of whether the defendant will be resentenced. The department shall be notified by the court of any such extension.

5. The court shall promptly notify the agency that referred a designated person whenever it (a) resentences the defendant to a sentence that includes a term of post-release supervision; or (b) determines that it will not resentence the defendant under this section or otherwise. Upon the conclusion of the proceeding, the court shall furnish the parties and the agency that referred the designated person with an accurate copy of the current order of commitment for the person.

6. In any case in which the department notifies the court of a designated person, and has not been informed that the court has made a determination in accordance with paragraph (d) of subdivision four of this section (unless extended pursuant to paragraph (e) of such subdivision), the department may notify the court that it has not received a determination and, in any event, shall adjust its records with respect to post-release supervision noting that the court has not, in accordance with subdivision four of this section, imposed a sentence of post-release supervision.

7. When the department complies with this section as to a person confined in state prison, it need not separately follow the procedures set forth in section six hundred one-a of this article.

8. Nothing in this section shall affect the power of any court to hear, consider and decide any petition, motion or proceeding pursuant to article four hundred forty of the criminal procedure law, article seventy or seventy-eight of the civil practice law and rules, or any authorized proceeding.



602 - Expenses of sheriff for transporting prisoners.

602. Expenses of sheriff for transporting prisoners. For conveying a prisoner or prisoners to a state prison from the county prison, the sheriff or person having charge of the same shall be reimbursed for the amount of expenses actually and necessarily incurred by him for railroad fare or cost of other transportation and for cost of maintenance of himself and each prisoner in going to the prison, and for his railroad fare or other cost of transportation in returning home, and cost of his maintenance while so returning. The county shall be reimbursed for a portion of the salary of such sheriff or person for the period, not to exceed thirty-six hours, from the commencement of transportation from the county prison to the return of such sheriff or person to the county prison, the amount of such reimbursement to be computed by adding to the amount of such salary the total amount of the aforesaid expenses incurred for transportation and maintenance and reducing the resulting aggregate amount, first, by fifty per centum of such aggregate amount and, second, by the total amount of the aforesaid expenses incurred for transportation and maintenance.



603 - Rendering accounts for conveying of prisoners.

603. Rendering accounts for conveying of prisoners. On the conveying of any such prisoners to the warden of such prison and upon returning home, the sheriff or other person having charge of the same, shall make and render to the warden of the prison, an account showing the distance and route traveled, the method of transportation and the items of expenditure paid or incurred, allowable under section six hundred and two; which count shall then, be subscribed and affirmed by him as true under the penalties of perjury to which shall be added the certificate of the warden of such prison, setting forth the number of prisoners so conveyed, and the distance from such prison to the place of their conviction.



604 - Payment of accounts for transporting prisoners.

604. Payment of accounts for transporting prisoners. The account, certified and attested as provided in the preceding section, shall be subject to audit by the comptroller, and be paid out of the treasury, unless otherwise provided.



605 - Prisoners sentenced at one session of court to be transported at same time.

605. Prisoners sentenced at one session of court to be transported at same time. All the prisoners who shall be sentenced to imprisonment in the same state prison, at one session of a criminal court, shall be transported at the same time, unless said court shall expressly direct otherwise.



605-A - Transportation of female inmates.

605-a. Transportation of female inmates. Whenever any female inmate is conveyed to an institution under the jurisdiction of the state department of corrections and community supervision pursuant to sentence or commitment, such female inmate shall be accompanied by at least one female officer.



606 - Payment of costs for prosecution of inmates.

606. Payment of costs for prosecution of inmates. 1. When an inmate of an institution of the department is alleged to have committed an offense while an inmate of such institution, the state shall pay all reasonable costs for the prosecution of such offense, including but not limited to, costs for: a grand jury impaneled to hear and examine evidence of such offense, petit jurors, witnesses, the defense of any inmate financially unable to obtain counsel in accordance with the provisions of the county law, the district attorney, the costs of the sheriff and the appointment of additional court attendants, officers or other judicial personnel.

2. It shall be the duty of the board of supervisors of any county wherein such prosecution occurs to cause a sworn statement of all costs to be forwarded to the department. Upon certification by the department that such costs as authorized by this statute have been incurred, the department shall forward the proper vouchers to the state comptroller. It shall be the duty of the comptroller to examine such statement and to correct same by striking therefrom any and all items which are not authorized pursuant to the provisions of this section and after correcting such statement, the comptroller shall draw his warrant for the amount of any such costs in favor of the appropriate county treasurer, which sum shall be paid to said county treasurer out of any moneys appropriated therefor.

3. The department shall, after consultation with the director of the budget promulgate rules and regulations to carry out the provisions of this section.



610 - Freedom of worship.

610. Freedom of worship. 1. All persons who may have been or may hereafter be committed to or taken charge of by any of the institutions mentioned in this section, are hereby declared to be and entitled to the free exercise and enjoyment of religious profession and worship, without discrimination or preference.

2. This section shall be deemed to apply to every incorporated or unincorporated society for the reformation of its inmates, as well as houses of refuge, penitentiaries, protectories, reformatories or other correctional institutions, continuing to receive for its use, either public moneys, or a per capita sum from any municipality for the support of inmates.

3. The rules and regulations established for the government of the institutions mentioned in this section shall recognize the right of the inmates to the free exercise of their religious belief, and to worship God according to the dictates of their consciences, including baptism by immersion, in accordance with the provisions of the constitution; and shall allow religious services on Sunday and for private ministration to the inmates in such manner as may best carry into effect the spirit and intent of this section and be consistent with the proper discipline and management of the institution; and the inmates of such institutions shall be allowed such religious services and spiritual advice and spiritual ministration from some recognized clergyman of the denomination or church which said inmates may respectively prefer or to which they may have belonged prior to their being confined in such institutions; but if any of such inmates shall be minors under the age of sixteen years, then such services, advice and spiritual ministration shall be allowed in accordance with the methods and rites of the particular denomination or church which the parents or guardians of such minors may select; such services to be held and such advice and ministration to be given within the buildings or grounds, whenever possible, where the inmates are required by law to be confined, in such manner and at such hours as will be in harmony, as aforesaid, with the discipline and the rules and regulations of the institution and secure to such inmates free exercise of their religious beliefs in accordance with the provisions of this section. In case of a violation of any of the provisions of this section any person feeling himself aggrieved thereby may institute proceedings in the supreme court of the district where such institution is situated, which is hereby authorized and empowered to enforce the provisions of this section.



611 - Births to inmates of correctional institutions and care of children of inmates of correctional institutions.

611. Births to inmates of correctional institutions and care of children of inmates of correctional institutions. 1. (a) If a woman confined in any institution or local correctional facility be pregnant and about to give birth to a child, the superintendent or sheriff in charge of such institution or facility, a reasonable time before the anticipated birth of such child, shall cause such woman to be removed from such institution or facility and provided with comfortable accommodations, maintenance and medical care elsewhere, under such supervision and safeguards to prevent her escape from custody as the superintendent or sheriff or his or her designee may determine. No restraints of any kind shall be used during transport of such woman, a woman who is known to be pregnant by correctional personnel or personnel providing medical services to the institution or local correctional facility, or a woman within eight weeks after delivery or pregnancy outcome, absent extraordinary circumstances in which:

i. the superintendent or sheriff or his or her designee in consultation with the medical professional responsible for the institution has made an individualized determination that restraints are necessary to prevent such woman from injuring herself or medical or correctional personnel or others and cannot reasonably be restrained by other means, including the use of additional personnel; or

ii. the correctional personnel directly responsible for the transport of such a woman determine that an emergency has arisen in which restraints are necessary because the woman poses an immediate risk of serious injury to herself or medical or correctional personnel or others and cannot reasonably be restrained by other means.

(b) If a determination has been made pursuant to subparagraph i or ii of paragraph (a) of this subdivision that extraordinary circumstances exist then restraints shall be limited to wrist restraints in front of the body. The superintendent or sheriff or his or her designee pursuant to subparagraph i of paragraph (a) of this subdivision or correctional personnel pursuant to subparagraph ii of paragraph (a) of this subdivision shall document in writing the facts upon which the finding of extraordinary circumstances were based within five days of the use of such restraints and shall also document the type of restraints used and the length of time such restraints were used.

(c) No restraints of any kind shall be used when such woman is in labor, admitted to a hospital, institution or clinic for delivery, or recovering after giving birth. Any such personnel as may be necessary to supervise the woman during transport to and from and during her stay at the hospital, institution or clinic shall be provided to ensure adequate care, custody and control of the woman, except that no correctional staff shall be present in the delivery room during the birth of a baby unless requested by the medical staff supervising such delivery or by the woman giving birth. The superintendent or sheriff or his or her designee shall cause such woman to be subject to return to such institution or local correctional facility as soon after the birth of her child as the state of her health will permit as determined by the medical professional responsible for the care of such woman. If such woman is confined in a local correctional facility, the expense of such accommodation, maintenance and medical care shall be paid by such woman or her relatives or from any available funds of the local correctional facility and if not available from such sources, shall be a charge upon the county, city or town in which is located the court from which such inmate was committed to such local correctional facility. If such woman is confined in any institution under the control of the department, the expense of such accommodation, maintenance and medical care shall be paid by such woman or her relatives and if not available from such sources, such maintenance and medical care shall be paid by the state. In cases where payment of such accommodations, maintenance and medical care is assumed by the county, city or town from which such inmate was committed the payor shall make payment by issuing payment instrument in favor of the agency or individual that provided such accommodations and services, after certification has been made by the head of the institution to which the inmate was legally confined, that the charges for such accommodations, maintenance and medical care were necessary and are just, and that the institution has no available funds for such purpose.

(d) Any woman confined in an institution or local correctional facility shall receive notice in writing in a language and manner understandable to her about the requirements of this section upon her admission to an institution or local correctional facility and again when she is known to be pregnant. The superintendent or sheriff shall publish notice of the requirements of this section in prominent locations where medical care is provided. The department and the sheriff shall provide annual training on provisions of this section to all correctional personnel who are involved in the transportation, supervision or medical care of incarcerated women.

(e) The department shall report annually to the governor, the temporary president of the senate, the minority leader of the senate, the speaker of the assembly, the minority leader of the assembly, the chairperson of the senate crime victims, crime and correction committee and the chairperson of the assembly correction committee concerning every use of restraints on a woman under this section, including the reason such restraint was used, the type of restraint used and the length of time such restraint was used pursuant to paragraph (b) of this subdivision, but shall exclude individual identifying information. The sheriff of each county shall report, in a form and manner prescribed by the commission, every use of restraints on a woman under this section, including the reason such restraint was used, the type of restraint used and the length of time such restraint was used pursuant to paragraph (b) of this subdivision, annually to the commission. The commission shall include such information in its annual report pursuant to section forty-five of this chapter, but shall exclude identifying information from such report. Reports required by this section shall be posted on the websites maintained by the department and the commission.

2. A child so born may be returned with its mother to the correctional institution in which the mother is confined unless the chief medical officer of the correctional institution shall certify that the mother is physically unfit to care for the child, in which case the statement of the said medical officer shall be final. A child may remain in the correctional institution with its mother for such period as seems desirable for the welfare of such child, but not after it is one year of age, provided, however, if the mother is in a state reformatory and is to be paroled shortly after the child becomes one year of age, such child may remain at the state reformatory until its mother is paroled, but in no case after the child is eighteen months old. The officer in charge of such institution may cause a child cared for therein with its mother to be removed from the institution at any time before the child is one year of age. He shall make provision for a child removed from the institution without its mother or a child born to a woman inmate who is not returned to the institution with its mother as hereinafter provided. He may, upon proof being furnished by the father or other relatives of their ability to properly care for and maintain such child, give the child into the care and custody of such father or other relatives, who shall thereafter maintain the same at their own expense. If it shall appear that such father or other relatives are unable to properly care for and maintain such child, such officer shall place the child in the care of the commissioner of public welfare or other officer or board exercising in relation to children the power of a commissioner of public welfare of the county from which such inmate was committed as a charge upon such county. The officer in charge of the correctional institution shall send to such commissioner, officer or board a report of all information available in regard to the mother and the child. Such commissioner of public welfare or other officer or board shall care for or place out such child as provided by law in the case of a child becoming dependent upon the county.

3. If any woman, committed to any such correctional institution at the time of such commitment is the mother of a nursing child in her care under one year of age, such child may accompany her to such institution if she is physically fit to have the care of such child, subject to the provisions of subdivision two of this section. If any woman committed to any such institution at the time of such commitment is the mother of and has under her exclusive care a child more than one year of age the justice or magistrate committing such woman shall refer such child to the commissioner of public welfare or other officer or board exercising in relation to children the power of a commissioner of public welfare of the county from which the woman is committed to be cared for as provided by law in the case of a child becoming dependent upon the county.



611-A - Commitments to county or regional correctional institutions.

611-a. Commitments to county or regional correctional institutions. 1. Any commitment to a county or regional correctional institution pursuant to subdivision two of section 70.20 of the penal law shall be deemed a commitment to the county jail, workhouse or penitentiary, or to a penitentiary outside the county in the case of an agreement pursuant to section four hundred eighty of this chapter, as the case may be, and the order of commitment shall specify the institution in which the sentence is to be served.

2. Nothing in this section shall affect or limit any other provision of law with respect to transfers of persons so committed.



612 - United States prisoners.

612. United States prisoners. 1. A sheriff must receive into his or her jail and keep a prisoner, committed to the same, by virtue of civil process issued by a court of record, instituted under the authority of the United States, until he or she is discharged by the due course of the laws of the United States, in the same manner as if he was committed by virtue of a mandate in a civil action, issued from a court of the state. A sheriff or jailer, to whose jail a civil prisoner is committed, as prescribed herein, is answerable for his or her safe keeping in the courts of the United States, according to the laws thereof.

2. The commissioner may enter into an agreement to provide for custody by the department of persons who are being detained by virtue of an order issued by a court of the United States. An agreement made under this section shall require the United States to pay the cost of treatment, maintenance and custody furnished by the department.



613 - Conveyance of prisoner after arrest.

613. Conveyance of prisoner after arrest. A sheriff or other officer, who has lawfully arrested a civil prisoner, may convey his prisoner through one or more other counties, in the ordinary route of travel, from the place where the prisoner was arrested, to the place where he is to be delivered or confined.



614 - Care and support of civil prisoner.

614. Care and support of civil prisoner. A person arrested, by virtue of an order of arrest, in an action or special proceeding brought in a court of record; or of an execution issued upon a judgment rendered in a court of record; or surrendered in exoneration of his bail; must be safely kept in custody, in the manner prescribed by law, and, except as herein otherwise provided, at his own expense, until he satisfies the judgment rendered against him, or is discharged according to law. In any county, if a prisoner, actually confined in jail, makes oath before the sheriff, jailer, or deputy-jailer, that he is unable to support himself during his imprisonment, his support is a county charge.



618 - Duties of state correctional institutions, penitentiaries, county jails and reformatories.

618. Duties of state correctional institutions, penitentiaries, county jails and reformatories. 1. It shall also be the duty of the commissioner to continue to make or have impressions made of the finger and thumbprints of all inmates in any of the institutions under the jurisdiction of the department; in his discretion, to cause said inmates to be measured and described; and to cause to be obtained and recorded, so far as possible, modus operandi statements of said inmates. The commissioner shall cause such impressions and measurements of persons confined in state correctional institutions to be made by a person or persons in the official service of the state in conformity with the system now in use in the division of criminal justice services, and shall prescribe rules and regulations for obtaining and recording such modus operandi statements, and for keeping accurate records of such impressions, measurements and statements, in the offices of such institutions.

2. It is hereby made the duty of the officials having charge of all the penitentiaries and county jails in the state to cause inmates confined therein under sentence for any crime to be measured and described and the fingerprint impressions of such inmates to be made according to the rules and methods prescribed by the commissioner of criminal justice services. It shall also be the duty of such officials in charge of such institutions to procure so far as possible modus operandi statements from all such prisoners. And it shall be the duty of such officials to cause duplicate records of such measurements, impressions and statements to be made, two copies to be transmitted to the division of criminal justice services within twenty-four hours following the time of the reception of such inmates in said institutions.

3. There shall continue to be maintained in the various state prisons, penitentiaries, reformatories and other penal institutions of the state during the time that prisoners are therein confined complete individual case histories of each prisoner so confined.



619 - Cooperation with authorized agencies of the department of social services.

619. Cooperation with authorized agencies of the department of social services. It shall be the duty of an official of any institution under the jurisdiction of the commissioner of corrections and community supervision to cooperate with an authorized agency of the department of social services in making suitable arrangements for an inmate confined therein to visit with his or her child pursuant to subdivision seven of section three hundred eighty-four-b of the social services law.



620 - Service of papers in civil judicial proceedings upon a prisoner.

620. Service of papers in civil judicial proceedings upon a prisoner. An officer to whom a paper in a civil judicial proceeding is delivered, in compliance with the requirements for service of the paper upon a prisoner in his custody, shall note thereon the date and time of its receipt and forthwith deliver it to the prisoner. The officer is liable to the prisoner for any damages resulting from a violation of this section.



621 - Interstate cooperation with law enforcement officers and agencies of other states and the federal government.

621. Interstate cooperation with law enforcement officers and agencies of other states and the federal government. 1. All law enforcement officers and agencies of this state and its subdivisions, including the division of criminal justice services, are hereby authorized to cooperate with agencies of other states and of the United States, having similar powers, to develop and carry on a complete interstate, national and international system of criminal identification and investigation, and to obtain and furnish, or to assist in obtaining and furnishing, any information from and to a law enforcement officer or agency of another jurisdiction to assist in the conduct of an investigation into any criminal matter or for use in a criminal prosecution.

2. Nothing in this section shall be construed to authorize or empower any law enforcement officer or agency to engage in any activity or type of work for which he or it does not otherwise have authority in conducting investigations or prosecutions in connection with crimes alleged to have been committed within this state, but the obtaining and furnishing of information pursuant to this section shall be deemed a part of the regular functions of the officer or agency obtaining and furnishing the same.



622 - Sex offender treatment program.

622. Sex offender treatment program. 1. The department shall make available a sex offender treatment program for those inmates who are serving sentences for felony sex offenses, or for other offenses defined in subdivision (p) of section 10.03 of the mental hygiene law, and are identified as having a need for such program in accordance with sections eight hundred three and eight hundred five of this chapter. In developing the treatment program, the department shall give due regard to standards, guidelines, best practices, and qualifications recommended by the office of sex offender management. The department shall make such treatment programs available sufficiently in advance of the time of the inmate's consideration by the case review team, pursuant to section 10.05 of the mental hygiene law, so as to allow the inmate to complete the treatment program prior to that time.

2. The primary purpose of the program shall be to reduce the likelihood of reoffending by assisting such offenders to control their chain of behaviors that lead to sexual offending. The length of participation for each inmate to achieve successful completion shall be dependent upon the initial assessment of the inmate's specific needs and the degree of progress made by the inmate as a participant but shall not be less than six months.

3. The department's sex offender treatment program shall include residential programs, which shall require that at each correctional facility where the residential program is provided, inmate participants shall be housed within the same housing area in order to provide clinically appropriate treatment, and to provide a more structured and controlled setting.

4. Each residential program shall be staffed with a licensed psychologist who shall provide clinical supervision to the treatment staff, review, approve and modify treatment plans as appropriate for individual inmates, provide clinical assessments for participating inmates, observe and participate in group sessions and make treatment recommendations. Each residential program shall also be staffed with a licensed clinical social worker or other mental health professional who shall be knowledgeable about the administration of testing instruments that are designed to measure the degree of a sex offender's psychopathy and his or her program needs. The assigned licensed psychologist shall also be knowledgeable about the application of such testing instruments.

5. Any inmate committed to the custody of the department on or after the effective date of this section for a felony sex offense, or for any of the other offenses listed in subdivision (p) of section 10.03 of the mental hygiene law, shall, as soon as practicable, be initially assessed by staff of the office of mental health who shall be knowledgeable regarding the diagnosis, treatment, assessment or evaluation of sex offenders. The assessment shall include, but not be limited to, the determination of the degree to which the inmate presents a risk of violent sexual recidivism and his or her need for sex offender treatment while in prison.

6. Staff of the office of mental health and the office of mental retardation and developmental disabilities may be consulted about the inmate's treatment needs and may assist in providing any additional treatment services determined to be clinically appropriate to address the inmate's underlying mental abnormality or disorder. Such treatment services shall be provided using professionally accepted treatment protocols.



623 - Inmate telephone services.

623. Inmate telephone services. 1. Telephone services contracts for inmates in state correctional facilities shall be subject to the procurement provisions as set forth in article eleven of the state finance law provided, however, that when determining the best value of such telephone service, the lowest possible cost to the telephone user shall be emphasized.

2. The department shall make available either a "prepaid" or "collect call" system, or a combination thereof, for telephone service. Under the "prepaid" system, funds may be deposited into an account in order to pay for station-to-station calls, provided that nothing in this subdivision shall require the department to provide or administer a prepaid system. Under a "collect call" system, call recipients are billed for the cost of an accepted telephone call initiated by an inmate. Under such "collect call" system, the provider of inmate telephone service, as an additional means of payment, must permit the recipient of inmate calls to establish an account with such provider in order to deposit funds to pay for such collect calls in advance.

3. The department shall not accept or receive revenue in excess of its reasonable operating cost for establishing and administering such telephone system services as provided in subdivisions one and two of this section.

4. The department shall establish rules and regulations or departmental procedures to ensure that any inmate phone call system established by this section provides reasonable security measures to preserve the safety and security of each correctional facility, all staff and all persons outside a facility who may receive inmate phone calls.



624 - Next of kin; death of inmate.

* 624. Next of kin; death of inmate. The department shall be responsive to inquiries from the next of kin and other person designated as the representative of any inmate whose death takes place during custody regarding the circumstances surrounding the death of such inmate, the medical procedures used and the cause of death including preliminary determinations and final determination as reported by an autopsy report. The next of kin and other person designated as a representative shall be identified from the emergency contact information previously provided by the inmate to the department.

* NB Effective March 28, 2017






Article 22-A - (Correction) PRISONER FURLOUGHS

630 - Applicability.

* 630. Applicability. This article shall be applicable only to prisoners sentenced to institutions operated by a department of correction in cities having a population of one million or more or by a county which elects to have this article apply thereto.

* NB Expires September 1, 2017



631 - Definitions.

* 631. Definitions. As used in this article the following terms shall have the following meanings:

1. "Institution" means any institution under the jurisdiction of the commissioner of correction in any city having a population of one million or more or of a county which elects to have this article apply thereto.

2. "Eligible inmate" means a person confined in a city prison or reformatory in a city having a population of one million or more or in a county jail and penitentiaries of a county which elects to have this article apply thereto where a furlough program has been established who is sentenced to a definite period of six months or more or to a reformatory sentence of imprisonment and has served a minimum of six months of any such sentence.

3. "Furlough program" means a program under which eligible inmates may be granted the privilege of leaving the premises of a prison for a period not exceeding seventy-two hours for the purpose of seeking employment, maintaining family ties, solving family problems, to undergo surgery or to receive medical treatment or dental treatment not available in the correctional institution, or for any matter necessary to the furtherance of any such purposes.

4. "Extended bounds of confinement" means the area in which an inmate participating in a furlough program may travel, the routes he is permitted to use, the places he is authorized to visit, and the hours, days, or specially defined period during which he is permitted to be absent from the premises of the institution. An extension of limits shall be under such prescribed conditions as the commissioner deems necessary. Such extension of limits may be withdrawn at any time.

5. "Furlough committee" means the body of persons which may include members of the public, appointed pursuant to regulations promulgated by the commissioner for the purposes of formulating, modifying and revoking furlough programs at an institution.

6. "Warden" means the person in charge of an institution by whatever title he may be known.

7. "Commissioner" means the commissioner of correction in a city having a population of one million or more or that official having similar duties in any county which elects to have this article apply thereto, by whatever title he may be known.

8. "Department" means the applicable department of correction or, where no such department exists, the office of the commissioner.

* NB Expires September 1, 2017



632 - Establishment of a furlough program.

* 632. Establishment of a furlough program. 1. The commissioner shall designate, in the rules and regulations of the department, appropriate employees or an appropriate unit of the department, to be responsible for (a) securing education, on-the-job training and employment opportunities for inmates who are eligible to participate in a furlough program and (b) supervising inmates during their participation in a furlough program outside the premises of the institution.

* NB Expires September 1, 2017



633 - Procedure for furlough release of eligible inmates.

* 633. Procedure for furlough release of eligible inmates. 1. A person confined in a city prison or a county jail and penitentiaries of a county which elects to have this article apply thereto who is, or who within thirty days will become, an eligible inmate, may make application to the furlough release committee of the institution for permission to participate in a furlough program.

2. Any eligible inmate may make application to the furlough committee for leave of absence provided, however, that in exigent circumstances such application may be made directly to the warden of the institution and the warden may exercise all of the powers of the furlough committee subject, however, to any limitations or requirements set forth in the rules and regulations of the department and subject further to the discretion of the commissioner.

3. If the furlough committee determines that a furlough program for the applicant is consistent with the safety of the community, is in the best interests of rehabilitation of the applicant, and is consistent with the rules and regulations of the department, the committee, with the assistance of the employees designated by the commissioner pursuant to section six hundred thirty-two of this chapter, shall develop a suitable furlough program for the applicant.

4. The committee shall then prepare a memorandum setting forth the details of the furlough program including the extended bounds of confinement and any other matter required by the rules and regulations of the department. Such memorandum shall be transmitted to the warden who may approve or reject the program. If the warden approves the program, he shall indicate such approval in writing by signing the memorandum. If the warden rejects the program, such decision shall be reviewed by the commissioner.

5. In order for the applicant to accept the furlough program, he shall agree to be bound by all the terms and conditions thereof and shall indicate such agreement by signing the memorandum of the program immediately below a statement reading as follows:

"I accept the foregoing program and agree to be bound by the terms and conditions thereof. I understand I will be under the supervision of the department while I am away from the premises of the institution and I agree to comply with the instructions of any employee of the department assigned to supervise me. I will carry a copy of this memorandum on my person at all times while I am away from the premises of the institution and I will exhibit it to any peace officer or police officer upon his request. I understand that my participation in the program is a privilege which may be revoked at any time, and that if I violate any provision of the program I may be taken into custody by any peace officer or police officer and I will be subject to disciplinary procedures. I further understand that if I intentionally fail to return to the institution at or before the time specified in the memorandum I may be found guilty of a misdemeanor."

6. After approving the program of furlough, the warden may then permit an eligible inmate who has accepted such program to go outside the premises of the institution within the limits of the extended bounds of confinement described in the memorandum; provided, however, that no such permission shall become effective in the case of a furlough program prior to the time at which the person to be released becomes an eligible inmate.

7. Participation in a furlough release program shall be a privilege. Nothing contained in this article may be construed to confer upon any inmate the right to participate, or to continue to participate in a furlough program. The warden of the institution may at any time, and upon recommendation of the furlough committee or of the commissioner, revoke any inmate's privilege to participate in a program of furlough.

* NB Expires September 1, 2017



634 - Conduct of inmates participating in furlough program.

* 634. Conduct of inmates participating in furlough program. 1. An inmate who is permitted to leave the premises of an institution to participate in a furlough program shall have on his person a copy of the memorandum of that program as signed by the warden of the institution and shall exhibit such copy to any peace officer or police officer upon request of such officer.

2. If the inmate violates any provision of the program, or any rule, or regulation promulgated by the commissioner for conduct of inmates participating in furlough programs, he shall be subject to disciplinary measures to the same extent as if he violated a rule or regulation of the commissioner for conduct of inmates within the premises of the institution.

3. The provisions of this section relating to good behavior of inmates while participating in furlough programs outside the premises of institutions, and such allowances may be granted, withheld, forfeited or cancelled in whole or part for behavior outside the premises of an institution to the same extent and in the same manner as is provided for behavior of inmates within the premises of the institutions.

4. An inmate who is in violation of the provisions of his furlough program may be taken into custody by any peace officer or police officer and, in such event the inmate shall be returned forthwith to the institution that released him. In any case where the institution is in a county other than the one in which the inmate is apprehended, the officer may deliver the inmate to the nearest institution, jail or lockup and it shall be the duty of the person in charge of said facility to hold such inmate securely until such time as he is delivered into the custody of an officer of the institution from which he was released. Upon delivering the inmate to an institution, jail or lockup, other than the one from which he was released, the officer who apprehended the inmate shall forthwith notify the warden of the institution from which the inmate was released and it shall be the duty of the warden to effect the expeditious return of the inmate to the institution.

* NB Expires September 1, 2017






Article 22-B - (Correction) THE DEATH PENALTY

650 - Warrant for execution of death sentence.

650. Warrant for execution of death sentence. 1. When a person is sentenced to the punishment of death, the justice or judge who presided at the sentencing proceeding, or if that justice or judge is unavailable for any reason, then any justice of the supreme court of the department in which the defendant was sentenced, must, within seven days, make out, sign and deliver to the sheriff of the county, a warrant directed to the commissioner or to the superintendent of an institution in the department designated by the commissioner. Such warrant shall state the conviction and sentence, appoint a week on which the sentence shall be executed, and command the commissioner to execute the sentence within that week. In counties within the city of New York, or in the county of Westchester, such warrant shall be made out as aforesaid, signed and delivered to the commissioner of correction of such city or county.

2. If the execution of the sentence shall be delayed while the conviction or sentence is being appealed, a justice or judge authorized to act pursuant to subdivision one of this section, at the conclusion of the state appellate process, if the conviction or sentence is not set aside, must, within seven days, make out, sign and deliver another warrant as provided in subdivision one of this section. If the execution of the sentence on the date appointed is delayed by any other cause, the justice or judge shall, as soon as such cause ceases to exist, make out, sign and deliver another warrant.



651 - Time of execution.

651. Time of execution. The week of execution appointed in the warrant shall be not less than thirty days and not more than sixty days after the issuance of the warrant. The date of execution within said week shall be left to the discretion of the commissioner, but the date and hour of the execution shall be announced publicly no later than seven days prior to said execution.



652 - Delivery of warrant and confinement.

652. Delivery of warrant and confinement. 1. Within ten days after the issuance of a warrant as provided in section six hundred fifty of this article, the sheriff or the commissioner of correction, if within the city of New York or county of Westchester, must deliver the warrant and the person sentenced, if that person is not already in the custody of the department, to the department or to the superintendent of the state institution designated by the commissioner. Upon the issuance of the warrant the court shall cause a copy to be personally delivered to the convicted person and shall send a copy of the warrant to the convicted person's last attorney of record.

2. From the time of the delivery of the warrant and until the imposition of the punishment of death upon the convicted person, unless discharged from the sentence, such person may, in the commissioner's discretion, either be kept isolated from the general prison population in a designated institution or confined as otherwise provided by law. The commissioner, in his discretion, may determine that the safety and security of the facility, or of the inmate population, or of the staff, or of the inmate, would not be jeopardized by the inmate's confinement within the general prison population.

3. The commissioner may promulgate rules and regulations concerning visitation of inmates sentenced to death. Such rules and regulations may provide that inmates sentenced to death are subject to different visitation policies and procedures than inmates who are not sentenced to death.



653 - Transmittal of record to the governor.

653. Transmittal of record to the governor. Within a reasonable time following the issuance of the warrant as provided in section six hundred fifty of this article, the clerk of the court in the county in which the person was sentenced to death shall transmit to the governor a statement of conviction and sentence, and the transcripts of both the trial and the sentencing proceedings, including, to the extent practicable, any exhibits introduced therein.



654 - Governor may consult.

654. Governor may consult. The governor is authorized to request the opinion of the attorney general, the district attorney, and the convicted person's counsel, or any of them, as to whether the execution of the person should be reprieved or suspended.



655 - Governor only to reprieve.

655. Governor only to reprieve. No judge, court, or officer, other than the governor, can reprieve the execution of a person sentenced to death. This section does not apply to a stay authorized by law.



656 - Proceeding when person under sentence of death may be incompetent.

656. Proceeding when person under sentence of death may be incompetent. 1. The state may not execute an inmate who is incompetent. An inmate is "incompetent" when, as a result of mental disease or defect, he lacks the mental capacity to understand the nature and effect of the death penalty and why it is to be carried out.

2. Upon the filing of a petition in the supreme court in either the county in which an inmate sentenced to death is confined or in the county in which the inmate was prosecuted alleging that the inmate is incompetent, the court shall issue an order staying the execution if and to the extent a stay is necessary to permit determination of the petition. Upon application of either the inmate's counsel or the district attorney the petition may be transferred to the court in which the inmate was convicted unless such transfer would be unduly burdensome or impracticable. Promptly upon filing the petition, the court shall appoint a commission of three psychiatric examiners, hereinafter referred to as "the psychiatric commissioners," to inquire into the inmate's competence and report to the court as to the inmate's competence. The psychiatric commissioners shall be impartial and must be qualified psychiatrists or certified psychologists. Before commencing an inquiry, the psychiatric commissioners must take the oath prescribed in rule forty-three hundred fifteen of the civil practice law and rules to be taken by referees. The petition may be filed by the inmate, the inmate's counsel, an employee of the department, the inmate's legal guardian, a member of such inmate's immediate family or, in the event that the inmate does not have regular contact with a member of his or her immediate family, a bona fide friend who has maintained regular contact with the inmate. The petition must be accompanied by an affidavit of at least one qualified psychiatrist or certified psychologist who, based at least in part on personal examination, attests that in the psychiatrist's or psychologist's professional opinion the inmate is incompetent and lists the pertinent facts therefor. For purposes of this section the terms "qualified psychiatrist" and "certified psychologist" have the meaning set forth in section 730.10 of the criminal procedure law.

3. The petition shall be served upon either the district attorney who prosecuted the inmate or upon the district attorney for the county in which the inmate is confined. If the petition is served upon the district attorney for the county in which the inmate is confined, the court shall promptly notify the district attorney who prosecuted the inmate. Immediately upon appointing the psychiatric commissioners, the court shall direct that an examination of the convicted person promptly take place with all three of the psychiatric commissioners present at the same time. The court shall also direct, upon application of the inmate or the district attorney, that the inmate be examined by a qualified psychiatrist or certified psychologist designated by the inmate or the district attorney. Counsel for the inmate and the district attorney shall have the right to be present at each such examination. Upon the filing of a petition pursuant to subdivision two of this section, if the inmate does not have counsel and is financially unable to obtain counsel the court shall appoint competent counsel experienced in the trial of criminal matters to represent the inmate.

4. The psychiatric commissioners must receive and consider evidence offered by the inmate's counsel and the district attorney, including written submissions, testimony and expert psychiatric evidence. The proceeding before the psychiatric commissioners shall be conducted on the record but need not be conducted in accordance with the rules governing the admission of evidence at trial, but counsel for the people and the inmate shall have the right to cross-examine witnesses.

5. When the proceeding before the psychiatric commissioners has been concluded, they must forthwith provide a transcript of the proceeding, together with their findings of fact, to the court with their opinion thereon. Unless impracticable, the psychiatric commissioners shall so act within sixty days from the filing of the petition. When an inmate shall be found incompetent by a majority of the psychiatric commissioners, the court shall accept such finding unless clearly erroneous, and promptly enter an order finding the inmate to be incompetent, staying the execution of the inmate and directing that the inmate be committed to a secure facility under the jurisdiction of the office of mental health if the inmate's incompetency is the result of mental illness. In all other cases, the inmate shall remain in the custody of the department. When an inmate is found competent by a majority of the psychiatric commissioners, the court shall accept such finding unless clearly erroneous, promptly enter an order finding the inmate to be competent and vacating any stay previously issued, and the court shall promptly inform the judge or justice who issued the warrant for the execution of the inmate of the court's finding. Upon being so informed, the judge or justice shall promptly issue a new warrant in accordance with subdivision two of section six hundred fifty of this article. Any other provision of law notwithstanding, no other review, judicial or otherwise, shall be available with respect to an order finding the inmate to be incompetent or competent. If the court rejects the finding of a majority of the psychiatric commissioners on the ground that it is clearly erroneous, the court shall appoint another commission to proceed as provided in this section.

6. When an inmate has been committed to a secure facility pursuant to this section, the inmate shall remain there until the facility administrator determines that the inmate may be competent. Upon so determining, the facility administrator shall promptly notify the court that entered the order finding the inmate to be incompetent, and the court shall promptly notify counsel and the district attorneys and appoint another commission to proceed as provided in this section.

7. The court shall allow reasonable fees to the psychiatric commissioners. The court shall allow reasonable fees for time spent in court and for time reasonably expended out of court to counsel appointed pursuant to this section. The court shall allow all reasonably necessary costs, including without limitation the costs attendant to fees for the examination of the inmate by a qualified psychiatrist or certified psychologist, incurred by the inmate and the district attorney in connection with a petition pursuant to this section. Each claim for compensation and reimbursement shall be supported by a sworn statement specifying the time expended, services rendered, expenses incurred and reimbursement or compensation applied for or received in the same case from any other source. All such fees and costs shall be a state charge payable on vouchers approved by the court after audit by and on the warrant of the comptroller.

8. When a petition has previously been filed and determined pursuant to this section, the court in which a subsequent petition is filed or to which a subsequent petition is transferred, shall not issue an order staying the execution of the inmate unless the court finds, after notice to the district attorney who prosecuted the inmate and after affording the district attorney a reasonable opportunity to be heard in writing, that there is reasonable cause to believe that the inmate is incompetent; provided, however, that the court may issue an order staying the execution of the inmate, to the extent a stay is necessary to afford the district attorney an opportunity to be heard and such reasonable cause determination to be made.



657 - Proceeding when person under sentence of death is pregnant.

657. Proceeding when person under sentence of death is pregnant. 1. A sentence of death may not be carried out upon a woman while she is pregnant.

2. When the superintendent of the correctional facility where the inmate is confined is informed that reasonable grounds exist that a convicted person under sentence of death may be pregnant, the superintendent shall appoint a qualified physician to examine the convicted person and determine if she is pregnant.

3. Upon being informed by the superintendent that such convicted person is pregnant, the governor shall stay execution of the warrant to the extent necessary.



658 - Death penalty inflicted by lethal injection.

658. Death penalty inflicted by lethal injection. The punishment of death shall be inflicted by lethal injection; that is, by the intravenous injection of a substance or substances in a lethal quantity into the body of a person convicted until such person is dead.



659 - Facility.

659. Facility. The commissioner shall provide and maintain a suitable and efficient facility, enclosed from public view, within the confines of a designated correctional institution for the imposition of the punishment of death. That facility shall contain the apparatus and equipment necessary for the carrying out of executions by lethal injection.



660 - Persons authorized to be present at execution.

660. Persons authorized to be present at execution. 1. The commissioner, any persons designated by the commissioner to act as execution technicians or otherwise to assist in the execution, including correction officers, and a licensed physician or physicians may be present at the execution. The commissioner shall also select and invite the presence, by at least three days' prior notice, of a justice of the supreme court, the counsel for the convicted person, the district attorney and the sheriff of the county where the conviction was had, together with six adult citizens. The names of the execution technician or technicians shall never be disclosed, notwithstanding any other provision of law to the contrary, including article six of the public officers law. The names of the six adult citizens who witnessed the execution shall not be disclosed until after the execution.

2. The commissioner shall, at the request of the person sentenced to death, authorize and permit two clergymen to be present at the execution.

3. The inmate sentenced to death may name four relatives or bona fide friends to witness the execution, and the commissioner shall authorize said named relatives or friends of the inmate to witness the execution unless the commissioner determines that the presence of any named relative or friend at the execution would pose a threat to the safety or security of the designated correctional institution. No person under eighteen years of age shall be permitted to witness any execution.



661 - Examination of convicted person's body and certificate.

661. Examination of convicted person's body and certificate. 1. Immediately after the execution an examination of the body of the convicted person shall be made by the licensed physicians present at the execution and their report in writing stating the nature of the examination and occurrence of death, so made by them, shall be annexed to the certificate provided for in subdivision two of this section and filed therewith.

2. The commissioner shall prepare and sign a certificate setting forth the time and place of the execution and stating that the execution was conducted in conformity to the sentence of the court and the provisions of this article. The commissioner shall cause the certificate to be filed, within ten days after the execution, with the office of clerk of the court in which the conviction was had.

3. The commissioner may appoint a deputy with the department to execute the warrant of execution and to perform all other duties imposed upon the commissioner under this article.



662 - Disposition of body.

662. Disposition of body. 1. Prior to the execution, the convicted person shall be given the opportunity to decide in writing to whom his or her body shall be delivered after the execution. The commissioner or his or her designee shall sign and authorize the convicted person's request if the request is not contrary to law. If the convicted person does not indicate to whom such person's body shall be delivered, or if the person's request is contrary to law, the commissioner may deliver the convicted person's body to a relative by blood or marriage or a bona fide friend. If the body is not claimed by a relative or bona fide friend within seven days after execution, the body shall be delivered to a duly authorized and incorporated pathological and anatomical association in the state, if requested by an authorized association.

2. If the body of the convicted person is not claimed by a relative, bona fide friend, or a duly authorized and incorporated pathological and anatomical association, the commissioner shall cause the body to be disposed of in the same manner as are bodies of prisoners dying in the institution. Notwithstanding any other provision of law, no autopsy shall be required for the body of an inmate upon whom a sentence of death has been carried out.






Article 23 - (Correction) DISCRETIONARY RELIEF FROM FORFEITURES AND DISABILITIES AUTOMATICALLY IMPOSED BY LAW

700 - Definitions and rules of construction.

700. Definitions and rules of construction. 1. As used in this article the following terms have the following meanings:

(a) "Eligible offender" shall mean a person who has been convicted of a crime or of an offense, but who has not been convicted more than once of a felony.

(b) "Felony" means a conviction of a felony in this state, or of an offense in any other jurisdiction for which a sentence to a term of imprisonment in excess of one year, or a sentence of death, was authorized.

(c) "Revocable sentence" means a suspended sentence or a sentence upon which execution was suspended pursuant to the penal law in effect prior to September first, nineteen hundred sixty-seven; or a sentence of probation or of conditional discharge imposed pursuant to the penal law in effect after September first, nineteen hundred sixty-seven.

2. For the purposes of this article the following rules of construction shall apply:

(a) Two or more convictions of felonies charged in separate counts of one indictment or information shall be deemed to be one conviction;

(b) Two or more convictions of felonies charged in two or more indictments or informations, filed in the same court prior to entry of judgment under any of them, shall be deemed to be one conviction; and

(c) A plea or a verdict of gulity upon which sentence or the execution of sentence has been suspended or upon which a sentence of probation, conditional discharge, or unconditional discharge has been imposed shall be deemed to be a conviction.



701 - Certificate of relief from disabilities.

701. Certificate of relief from disabilities. 1. A certificate of relief from disabilities may be granted as provided in this article to relieve an eligible offender of any forfeiture or disability, or to remove any bar to his employment, automatically imposed by law by reason of his conviction of the crime or of the offense specified therein. Such certificate may be limited to one or more enumerated forfeitures, disabilities or bars, or may relieve the eligible offender of all forfeitures, disabilities and bars. Provided, however, that no such certificate shall apply, or be construed so as to apply, to the right of such person to retain or to be eligible for public office.

2. Notwithstanding any other provision of law, except subdivision five of section twenty-eight hundred six of the public health law or paragraph (b) of subdivision two of section eleven hundred ninety-three of the vehicle and traffic law, a conviction of a crime or of an offense specified in a certificate of relief from disabilities shall not cause automatic forfeiture of any license, other than a license issued pursuant to section 400.00 of the penal law to a person convicted of a class A-I felony or a violent felony offense, as defined in subdivision one of section 70.02 of the penal law, permit, employment, or franchise, including the right to register for or vote at an election, or automatic forfeiture of any other right or privilege, held by the eligible offender and covered by the certificate. Nor shall such conviction be deemed to be a conviction within the meaning of any provision of law that imposes, by reason of a conviction, a bar to any employment, a disability to exercise any right, or a disability to apply for or to receive any license, permit, or other authority or privilege covered by the certificate; provided, however, that a conviction for a second or subsequent violation of any subdivision of section eleven hundred ninety-two of the vehicle and traffic law committed within the preceding ten years shall impose a disability to apply for or receive an operator's license during the period provided in such law; and provided further, however, that a conviction for a class A-I felony or a violent felony offense, as defined in subdivision one of section 70.02 of the penal law, shall impose a disability to apply for or receive a license or permit issued pursuant to section 400.00 of the penal law. A certificate of relief from a disability imposed pursuant to subparagraph (v) of paragraph b of subdivision two and paragraphs i and j of subdivision six of section five hundred ten of the vehicle and traffic law may only be issued upon a determination that compelling circumstances warrant such relief.

3. A certificate of relief from disabilities shall not, however, in any way prevent any judicial, administrative, licensing or other body, board or authority from relying upon the conviction specified therein as the basis for the exercise of its discretionary power to suspend, revoke, refuse to issue or refuse to renew any license, permit or other authority or privilege.



702 - Certificates of relief from disabilities issued by courts.

702. Certificates of relief from disabilities issued by courts. 1. Any court of this state may, in its discretion, issue a certificate of relief from disabilities to an eligible offender for a conviction that occurred in such court, if the court either (a) imposed a revocable sentence or (b) imposed a sentence other than one executed by commitment to an institution under the jurisdiction of the state department of corrections and community supervision. Such certificate may be issued (i) at the time sentence is pronounced, in which case it may grant relief from forfeitures, as well as from disabilities, or (ii) at any time thereafter, in which case it shall apply only to disabilities. Where such court either imposes a revocable sentence or imposes a sentence other than one executed by commitment to an institution under the jurisdiction of the state department of corrections and community supervision, the court, upon application and in accordance with subdivision two of this section, shall initially determine the fitness of an eligible offender for such certificate prior to or at the time sentence is pronounced.

2. Such certificate shall not be issued by the court unless the court is satisfied that:

(a) The person to whom it is to be granted is an eligible offender, as defined in section seven hundred;

(b) The relief to be granted by the certificate is consistent with the rehabilitation of the eligible offender; and

(c) The relief to be granted by the certificate is consistent with the public interest.

3. Where a certificate of relief from disabilities is not issued at the time sentence is pronounced it shall only be issued thereafter upon verified application to the court. The court may, for the purpose of determining whether such certificate shall be issued, request its probation service to conduct an investigation of the applicant, or if the court has no probation service it may request the probation service of the county court for the county in which the court is located to conduct such investigation. Any probation officer requested to make an investigation pursuant to this section shall prepare and submit to the court a written report in accordance with such request.

4. Where the court has imposed a revocable sentence and the certificate of relief from disabilities is issued prior to the expiration or termination of the time which the court may revoke such sentence, the certificate shall be deemed to be a temporary certificate until such time as the court's authority to revoke the sentence has expired or is terminated. While temporary, such certificate (a) may be revoked by the court for violation of the conditions of the sentence, and (b) shall be revoked by the court if it revokes the sentence and commits the person to an institution under the jurisdiction of the state department of corrections and community supervision. Any such revocation shall be upon notice and after an opportunity to be heard. If the certificate is not so revoked, it shall become a permanent certificate upon expiration or termination of the court's authority to revoke the sentence.

5. Any court that has issued a certificate of relief from disabilities may at any time issue a new certificate to enlarge the relief previously granted, provided, however, that the provisions of subdivisions one through four of this section shall apply to the issuance of any such new certificate.

6. Any written report submitted to the court pursuant to this section is confidential and may not be made available to any person or public or private agency except where specifically required or permitted by statute or upon specific authorization of the court. However, upon the court's receipt of such report, the court shall provide a copy of such report, or direct that such report be provided to the applicant's attorney, or the applicant himself, if he or she has no attorney. In its discretion, the court may except from disclosure a part or parts of the report which are not relevant to the granting of a certificate, or sources of information which have been obtained on a promise of confidentiality, or any other portion thereof, disclosure of which would not be in the interest of justice. The action of the court excepting information from disclosure shall be subject to appellate review. The court, in its discretion, may hold a conference in open court or in chambers to afford an applicant an opportunity to controvert or to comment upon any portions of the report. The court may also conduct a summary hearing at the conference on any matter relevant to the granting of the application and may take testimony under oath.



703 - Certificates of relief from disabilities issued by the department of corrections and community supervision.

703. Certificates of relief from disabilities issued by the department of corrections and community supervision. 1. The department of corrections and community supervision shall have the power to issue a certificate of relief from disabilities to:

(a) any eligible offender who has been committed to an institution under the jurisdiction of the state department of corrections and community supervision. Such certificate may be issued by the department at the time the offender is released from such institution under the department's supervision or otherwise or at any time thereafter;

(b) any eligible offender who resides within this state and whose judgment of conviction was rendered by a court in any other jurisdiction.

2. Where the department has issued a certificate of relief from disabilities, the department may at any time issue a new certificate enlarging the relief previously granted.

3. The department shall not issue any certificate of relief from disabilities pursuant to subdivisions one or two, unless the department is satisfied that:

(a) The person to whom it is to be granted is an eligible offender, as defined in section seven hundred;

(b) The relief to be granted by the certificate is consistent with the rehabilitation of the eligible offender; and

(c) The relief to be granted by the certificate is consistent with the public interest.

4. Any certificate of relief from disabilities issued by the department to an eligible offender who at time of the issuance of the certificate is under the department's supervision, shall be deemed to be a temporary certificate until such time as the eligible offender is discharged from the department's supervision, and, while temporary, such certificate may be revoked by the department for violation of the conditions of community supervision. Revocation shall be upon notice to the releasee, who shall be accorded an opportunity to explain the violation prior to decision thereon. If the certificate is not so revoked, it shall become a permanent certificate upon expiration or termination of the department's jurisdiction over the individual.

5. In granting or revoking a certificate of relief from disabilities the action of the department shall be deemed a judicial function and shall not be reviewable if done according to law.

6. For the purpose of determining whether such certificate shall be issued, the department may conduct an investigation of the applicant.

7. Presumption based on federal recommendation. Where a certificate of relief from disabilities is sought pursuant to paragraph (b) of subdivision one of this section on a judgment of conviction rendered by a federal district court in this state and the department is in receipt of a written recommendation in favor of the issuance of such certificate from the chief probation officer of the district, the department shall issue the requested certificate, unless it finds that the requirements of paragraphs (a), (b) and (c) of subdivision three of this section have not been satisfied; or that the interests of justice would not be advanced by the issuance of the certificate.



703-A - Certificate of good conduct.

703-a. Certificate of good conduct. 1. A certificate of good conduct may be granted as provided in this section to relieve an individual of any disability, or to remove any bar to his employment, automatically imposed by law by reason of his conviction of the crime or of the offense specified therein. Such certificate may be limited to one or more enumerated disabilities or bars, or may relieve the individual of all disabilities and bars.

2. Notwithstanding any other provision of law, a conviction of a crime or of an offense specified in a certificate of good conduct shall not be deemed to be a conviction within the meaning of any provision of law that imposes, by reason of a conviction, a bar to any employment, a disability to exercise any right, or a disability to apply for or to receive any license, permit, or other authority or privilege covered by the certificate; and provided, however, that a conviction for a class A-I felony or a violent felony offense, as defined in subdivision one of section 70.02 of the penal law, shall impose a disability to apply for or receive a license or permit issued pursuant to section 400.00 of the penal law.

3. A certificate of good conduct shall not, however, in any way prevent any judicial administrative, licensing or other body, board or authority from considering the conviction specified therein in accordance with the provisions of article twenty-three-a of this chapter.



703-B - Issuance of certificate of good conduct.

703-b. Issuance of certificate of good conduct. 1. The department of corrections and community supervision shall have the power to issue a certificate of good conduct to any person previously convicted of a crime in this state, when the department is satisfied that:

(a) The applicant has conducted himself or herself in a manner warranting such issuance for a minimum period in accordance with the provisions of subdivision three of this section;

(b) The relief to be granted by the certificate is consistent with the rehabilitation of the applicant; and

(c) The relief to be granted is consistent with the public interest.

2. The department shall have the power to issue a certificate of good conduct to any person previously convicted of a crime in any other jurisdiction, when the department is satisfied that:

(a) The applicant has demonstrated that there exist specific facts and circumstances, and specific sections of New York state law that have an adverse impact on the applicant and warrant the application for relief to be made in New York; and

(b) The provisions of paragraphs (a), (b) and (c) of subdivision one of this section have been met.

3. The minimum period of good conduct by the individual referred to in paragraph (a) of subdivision one of this section, shall be as follows: where the most serious crime of which the individual was convicted is a misdemeanor, the minimum period of good conduct shall be one year; where the most serious crime of which the individual was convicted is a class C, D or E felony, the minimum period of good conduct shall be three years; and, where the most serious crime of which the individual was convicted is a class B or A felony, the minimum period of good conduct shall be five years. Criminal acts committed outside the state shall be classified as acts committed within the state based on the maximum sentence that could have been imposed based upon such conviction pursuant to the laws of such foreign jurisdiction. Such minimum period of good conduct by the individual shall be measured either from the date of the payment of any fine imposed upon him or her or the suspension of sentence, or from the date of his or her unrevoked release from custody by parole, commutation or termination of his or her sentence. The department shall have power and it shall be its duty to investigate all persons when such application is made and to grant or deny the same within a reasonable time after the making of the application.

4. Where the department has issued a certificate of good conduct, the department may at any time issue a new certificate enlarging the relief previously granted.

5. Any certificate of good conduct by the department to an individual who at time of the issuance of the certificate is under the department's supervision, shall be deemed to be a temporary certificate until such time as the individual is discharged from the department's supervision, and, while temporary, such certificate may be revoked by the department for violation of the conditions of community supervision. Revocation shall be upon notice to the releasee, who shall be accorded an opportunity to explain the violation prior to decision thereon. If the certificate is not so revoked, it shall become a permanent certificate upon expiration or termination of the department's jurisdiction over the individual.



704 - Effect of revocation; use of revoked certificate.

704. Effect of revocation; use of revoked certificate. 1. Where a certificate of relief from disabilities is deemed to be temporary and such certificate is revoked, disabilities and forfeitures thereby relieved shall be reinstated as of the date upon which the person to whom the certificate was issued receives written notice of such revocation. Any such person shall upon receipt of such notice surrender the certificate to the issuing court or board.

2. A person who knowingly uses or attempts to use, a revoked certificate of relief from disabilities in order to obtain or to exercise any right or privilege that he would not be entitled to obtain or to exercise without a valid certificate shall be guilty of a misdemeanor.



705 - Forms and filing.

705. Forms and filing. 1. All applications, certificates and orders of revocation necessary for the purposes of this article shall be upon forms prescribed pursuant to agreement among the state commissioner of corrections and community supervision, the chairman of the state board of parole and the administrator of the state judicial conference. Such forms relating to certificates of relief from disabilities shall be distributed by the office of probation and correctional alternatives and forms relating to certificates of good conduct shall be distributed by the commissioner of the department of corrections and community supervision.

2. Any court or department issuing or revoking any certificate pursuant to this article shall immediately file a copy of the certificate, or of the order of revocation, with the New York state identification and intelligence system.



706 - Certificate not to be deemed to be a pardon.

706. Certificate not to be deemed to be a pardon. Nothing contained in this article shall be deemed to alter or limit or affect the manner of applying for pardons to the governor, and no certificate issued hereunder shall be deemed or construed to be a pardon.






Article 23-A - (Correction) LICENSURE AND EMPLOYMENT OF PERSONS PREVIOUSLY CONVICTED OF ONE OR MORE CRIMINAL OFFENSES

750 - Definitions.

750. Definitions. For the purposes of this article, the following terms shall have the following meanings:

(1) "Public agency" means the state or any local subdivision thereof, or any state or local department, agency, board or commission.

(2) "Private employer" means any person, company, corporation, labor organization or association which employs ten or more persons.

(3) "Direct relationship" means that the nature of criminal conduct for which the person was convicted has a direct bearing on his fitness or ability to perform one or more of the duties or responsibilities necessarily related to the license, opportunity, or job in question.

(4) "License" means any certificate, license, permit or grant of permission required by the laws of this state, its political subdivisions or instrumentalities as a condition for the lawful practice of any occupation, employment, trade, vocation, business, or profession. Provided, however, that "license" shall not, for the purposes of this article, include any license or permit to own, possess, carry, or fire any explosive, pistol, handgun, rifle, shotgun, or other firearm.

(5) "Employment" means any occupation, vocation or employment, or any form of vocational or educational training. Provided, however, that "employment" shall not, for the purposes of this article, include membership in any law enforcement agency.



751 - Applicability.

751. Applicability. The provisions of this article shall apply to any application by any person for a license or employment at any public or private employer, who has previously been convicted of one or more criminal offenses in this state or in any other jurisdiction, and to any license or employment held by any person whose conviction of one or more criminal offenses in this state or in any other jurisdiction preceded such employment or granting of a license, except where a mandatory forfeiture, disability or bar to employment is imposed by law, and has not been removed by an executive pardon, certificate of relief from disabilities or certificate of good conduct. Nothing in this article shall be construed to affect any right an employer may have with respect to an intentional misrepresentation in connection with an application for employment made by a prospective employee or previously made by a current employee.



752 - Unfair discrimination against persons previously convicted of one or more criminal offenses prohibited.

752. Unfair discrimination against persons previously convicted of one or more criminal offenses prohibited. No application for any license or employment, and no employment or license held by an individual, to which the provisions of this article are applicable, shall be denied or acted upon adversely by reason of the individual's having been previously convicted of one or more criminal offenses, or by reason of a finding of lack of "good moral character" when such finding is based upon the fact that the individual has previously been convicted of one or more criminal offenses, unless:

(1) there is a direct relationship between one or more of the previous criminal offenses and the specific license or employment sought or held by the individual; or

(2) the issuance or continuation of the license or the granting or continuation of the employment would involve an unreasonable risk to property or to the safety or welfare of specific individuals or the general public.



753 - Factors to be considered concerning a previous criminal conviction; presumption.

753. Factors to be considered concerning a previous criminal conviction; presumption. 1. In making a determination pursuant to section seven hundred fifty-two of this chapter, the public agency or private employer shall consider the following factors:

(a) The public policy of this state, as expressed in this act, to encourage the licensure and employment of persons previously convicted of one or more criminal offenses.

(b) The specific duties and responsibilities necessarily related to the license or employment sought or held by the person.

(c) The bearing, if any, the criminal offense or offenses for which the person was previously convicted will have on his fitness or ability to perform one or more such duties or responsibilities.

(d) The time which has elapsed since the occurrence of the criminal offense or offenses.

(e) The age of the person at the time of occurrence of the criminal offense or offenses.

(f) The seriousness of the offense or offenses.

(g) Any information produced by the person, or produced on his behalf, in regard to his rehabilitation and good conduct.

(h) The legitimate interest of the public agency or private employer in protecting property, and the safety and welfare of specific individuals or the general public.

2. In making a determination pursuant to section seven hundred fifty-two of this chapter, the public agency or private employer shall also give consideration to a certificate of relief from disabilities or a certificate of good conduct issued to the applicant, which certificate shall create a presumption of rehabilitation in regard to the offense or offenses specified therein.



754 - Written statement upon denial of license or employment.

754. Written statement upon denial of license or employment. At the request of any person previously convicted of one or more criminal offenses who has been denied a license or employment, a public agency or private employer shall provide, within thirty days of a request, a written statement setting forth the reasons for such denial.



755 - Enforcement.

755. Enforcement. 1. In relation to actions by public agencies, the provisions of this article shall be enforceable by a proceeding brought pursuant to article seventy-eight of the civil practice law and rules.

2. In relation to actions by private employers, the provisions of this article shall be enforceable by the division of human rights pursuant to the powers and procedures set forth in article fifteen of the executive law, and, concurrently, by the New York city commission on human rights.






Article 24 - (Correction) PROVISIONS APPLICABLE TO SENTENCES IMPOSED UNDER THE THE REVISED PENAL PLAN

800 - Applicability.

800. Applicability. The provisions of this article shall apply, to the exclusion of all other provisions of this chapter relating to good behavior allowances, where sentence has been imposed pursuant to the provisions of the penal law as enacted by chapter ten hundred thirty of the laws of nineteen hundred sixty-five, as amended, or where the sentence is a reformatory sentence of imprisonment. Matters not expressly covered herein or covered in such penal law shall be governed by such other provisions of law as may be applicable.



803 - Good behavior allowances against indeterminate and determinate sentences.

* 803. Good behavior allowances against indeterminate and determinate sentences. 1. (a) Every person confined in an institution of the department or a facility in the department of mental hygiene serving an indeterminate or determinate sentence of imprisonment, except a person serving a sentence with a maximum term of life imprisonment, may receive time allowance against the term or maximum term of his or her sentence imposed by the court. Such allowances may be granted for good behavior and efficient and willing performance of duties assigned or progress and achievement in an assigned treatment program, and may be withheld, forfeited or canceled in whole or in part for bad behavior, violation of institutional rules or failure to perform properly in the duties or program assigned.

(b) A person serving an indeterminate sentence of imprisonment may receive time allowance against the maximum term of his or her sentence not to exceed one-third of the maximum term imposed by the court.

(c) A person serving a determinate sentence of imprisonment may receive time allowance against the term of his or her sentence not to exceed one-seventh of the term imposed by the court.

(d) (i) Except as provided in subparagraph (ii) of this paragraph, every person under the custody of the department or confined in a facility in the department of mental hygiene serving an indeterminate sentence of imprisonment with a minimum period of one year or more or a determinate sentence of imprisonment of one year or more imposed pursuant to section 70.70 or 70.71 of the penal law, may earn a merit time allowance.

(ii) Such merit time allowance shall not be available to any person serving an indeterminate sentence authorized for an A-I felony offense, other than an A-I felony offense defined in article two hundred twenty of the penal law, or any sentence imposed for a violent felony offense as defined in section 70.02 of the penal law, manslaughter in the second degree, vehicular manslaughter in the second degree, vehicular manslaughter in the first degree, criminally negligent homicide, an offense defined in article one hundred thirty of the penal law, incest, or an offense defined in article two hundred sixty-three of the penal law, or aggravated harassment of an employee by an inmate.

(iii) The merit time allowance credit against the minimum period of the indeterminate sentence shall be one-sixth of the minimum period imposed by the court except that such credit shall be one-third of the minimum period imposed by the court for an A-I felony offense defined in article two hundred twenty of the penal law. In the case of such a determinate sentence, in addition to the time allowance credit authorized by paragraph (c) of this subdivision, the merit time allowance credited against the term of the determinate sentence pursuant to this paragraph shall be one-seventh of the term imposed by the court.

(iv) Such merit time allowance may be granted when an inmate successfully participates in the work and treatment program assigned pursuant to section eight hundred five of this article and when such inmate obtains a general equivalency diploma, an alcohol and substance abuse treatment certificate, a vocational trade certificate following at least six months of vocational programming or performs at least four hundred hours of service as part of a community work crew.

Such allowance shall be withheld for any serious disciplinary infraction or upon a judicial determination that the person, while an inmate, commenced or continued a civil action, proceeding or claim that was found to be frivolous as defined in subdivision (c) of section eight thousand three hundred three-a of the civil practice law and rules, or an order of a federal court pursuant to rule 11 of the federal rules of civil procedure imposing sanctions in an action commenced by a person, while an inmate, against a state agency, officer or employee.

(v) The provisions of this paragraph shall apply to persons in custody serving an indeterminate sentence on the effective date of this paragraph as well as to persons sentenced to an indeterminate sentence on and after the effective date of this paragraph and prior to September first, two thousand five and to persons sentenced to a determinate sentence prior to September first, two thousand eleven for a felony as defined in article two hundred twenty or two hundred twenty-one of the penal law.

2. If a person is serving more than one sentence, the authorized allowances may be granted separately against the term or maximum term of each sentence or, where consecutive sentences are involved, against the aggregate maximum term. Such allowances shall be calculated as follows:

(a) A person serving two or more indeterminate sentences which run concurrently may receive time allowance not to exceed one-third of the indeterminate sentence which has the longest unexpired time to run.

(b) A person serving two or more indeterminate sentences which run consecutively may receive time allowance not to exceed one-third of the aggregate maximum term.

(c) A person serving two or more determinate sentences which run concurrently may receive time allowance not to exceed one-seventh of the determinate sentence which has the longest unexpired time to run.

(d) A person serving two or more determinate sentences which run consecutively may receive time allowance not to exceed one-seventh of the aggregate maximum term.

(e) A person serving one or more indeterminate sentence and one or more determinate sentence which run concurrently may receive time allowance not to exceed one-third of the indeterminate sentence which has the longest unexpired term to run or one-seventh of the determinate sentence which has the longest unexpired time to run, whichever allowance is greater.

(f) A person serving one or more indeterminate sentence and one or more determinate sentence which run consecutively may receive time allowance not to exceed the sum of one-third of the maximum or aggregate maximum of the indeterminate sentence or sentences and one-seventh of the term or aggregate maximum of the determinate sentence or sentences.

2-a. If a person is serving more than one sentence, the authorized merit time allowances may be granted against the period or aggregate minimum period of the indeterminate sentence or sentences, or against the term or aggregate term of the determinate sentence or sentences, or where consecutive determinate and indeterminate sentences are involved, against the aggregate minimum period as calculated pursuant to subparagraph (iv) of paragraph (a) of subdivision one of section 70.40 of the penal law. Such allowances shall be calculated as follows:

(a) A person serving two or more indeterminate sentences which run concurrently may receive a merit time allowance not to exceed one-sixth of the minimum period of the indeterminate sentence imposed for an offense other than an A-I felony offense defined in article two hundred twenty of the penal law, or one-third of the minimum period of the indeterminate sentence imposed for an A-I felony offense defined in article two hundred twenty of the penal law, whichever allowance results in the longest unexpired time to run.

(b) A person serving two or more indeterminate sentences which run consecutively may receive a merit time allowance not to exceed the amount of one-third of the minimum or aggregate minimum period of the sentences imposed for an A-I felony offense defined in article two hundred twenty of the penal law, plus one-sixth of the minimum or aggregate minimum period of the sentences imposed for an offense other than such A-I felony offense.

(c) A person serving two or more determinate sentences for an offense defined in article two hundred twenty or two hundred twenty-one of the penal law which run concurrently may receive a merit time allowance not to exceed one-seventh of the term of the determinate sentence which has the longest unexpired time to run.

(d) A person serving two or more determinate sentences for an offense defined in article two hundred twenty or two hundred twenty-one of the penal law which run consecutively may receive a merit time allowance not to exceed one-seventh of the aggregate term of such determinate sentences.

(e) A person serving one or more indeterminate sentences and one or more determinate sentences for an offense defined in article two hundred twenty or two hundred twenty-one of the penal law which run concurrently may receive a merit time allowance not to exceed one-sixth of the minimum period of the indeterminate sentence imposed for an offense other than an A-I felony offense defined in article two hundred twenty of the penal law, one-third of the minimum period of the indeterminate sentence imposed for an A-I felony offense defined in article two hundred twenty of the penal law, or one-seventh of the term of the determinate sentence, whichever allowance results in the largest unexpired time to run.

(f) A person serving one or more indeterminate sentences and one or more determinate sentences which run consecutively may receive a merit time allowance not to exceed the sum of one-sixth of the minimum or aggregate minimum period of the indeterminate sentence or sentences imposed for an offense other than an A-I felony offense defined in article two hundred twenty of the penal law, one-third of the minimum or aggregate minimum period of the indeterminate sentence or sentences imposed for an A-I felony offense defined in article two hundred twenty of the penal law and one-seventh of the term or aggregate term of the determinate sentence or sentences.

(g) The provisions of this subdivision shall apply to persons in custody serving an indeterminate sentence on the effective date of this subdivision as well as to persons sentenced to an indeterminate sentence on and after the effective date of this subdivision and prior to September first, two thousand five and to persons sentenced to a determinate sentence prior to September first, two thousand eleven for a felony as defined in article two hundred twenty or two hundred twenty-one of the penal law.

** 2-b. Notwithstanding the foregoing, if a person is serving more than one indeterminate sentence, at least one of which is imposed for a class A-I felony offense defined in article two hundred twenty of the penal law, the authorized merit time allowance granted pursuant to paragraph (d) of subdivision one of this section shall be calculated as follows:

(a) In the event a person is serving two or more indeterminate sentences with different minimum periods which run concurrently, the merit time allowance shall be based upon the sentence with the longest unexpired minimum period. If the sentence with the longest unexpired minimum period was imposed for a class A-I felony, the merit time credit shall be one-third of such sentence's minimum period; if such sentence was imposed for an offense other than a class A-I felony, such merit time credit shall be one-sixth of such sentence's minimum period. Provided, however, that where the minimum period of any other concurrent indeterminate sentence is greater than such reduced minimum period, the minimum period of such other concurrent indeterminate sentence shall also be reduced but only to the extent that the minimum period of such other concurrent sentence, as so reduced, is equal to the reduced minimum period of such sentence with the longest unexpired minimum period to run.

(b) A person serving two or more indeterminate sentences with the same minimum periods which run concurrently, and no concurrent indeterminate sentence with any greater minimum period, shall have the minimum period of each such sentence reduced in the amount of one-third of such minimum period if all such sentences were imposed for a class A-I felony.

(c) A person serving two or more indeterminate sentences that run consecutively shall have the aggregate minimum period of such sentences reduced in the amount of one-third of such aggregate minimum period of the sentences imposed for a class A-I felony, plus one-sixth of such aggregate minimum period of the sentences imposed for an offense other than a class A-I felony.

** NB Repealed September 1, 2017

3. The commissioner of corrections and community supervision shall promulgate rules and regulations for the granting, withholding, forfeiture, cancellation and restoration of allowances authorized by this section in accordance with the criteria herein specified. Such rules and regulations shall include provisions designating the person or committee in each correctional institution delegated to make discretionary determinations with respect to the allowances, the books and records to be kept, and a procedure for review of the institutional determinations by the commissioner.

4. No person shall have the right to demand or require the allowances authorized by this section. The decision of the commissioner of corrections and community supervision as to the granting, withholding, forfeiture, cancellation or restoration of such allowances shall be final and shall not be reviewable if made in accordance with law.

5. Time allowances granted prior to any release to community supervision shall be forfeited and shall not be restored if the released person is returned to an institution under the jurisdiction of the state department of corrections and community supervision for violation of community supervision or by reason of a conviction for a crime committed while on community supervision. A person who is so returned may, however, subsequently receive time allowances against the remaining portion of his or her term, maximum term or aggregate maximum term pursuant to this section and provided such remaining portion of his or her term, maximum term, or aggregate maximum term is more than one year.

6. Upon commencement of an indeterminate or a determinate sentence the provisions of this section shall be furnished to the person serving the sentence and the meaning of same shall be fully explained to him by a person designated by the commissioner to perform such duty.

* NB Effective until September 1, 2017

* 803. Good behavior allowances against indeterminate sentences. 1. (a) Every person confined in an institution of the department or a facility in the department of mental hygiene serving an indeterminate sentence of imprisonment, except a person serving a sentence with a maximum term of life imprisonment, may receive time allowance against the maximum term or period of his sentence not to exceed in the aggregate one-third of the term or period imposed by the court. Such allowances may be granted for good behavior and efficient and willing performance of duties assigned or progress and achievement in an assigned treatment program, and may be withheld, forfeited or canceled in whole or in part for bad behavior, violation of institutional rules or failure to perform properly in the duties or program assigned.

(d) (i) Except as provided in subparagraph (ii) of this paragraph, every person under the custody of the department or confined in a facility in the department of mental hygiene serving an indeterminate sentence of imprisonment with a minimum period of one year or more or a determinate sentence of imprisonment of one year or more imposed pursuant to section 70.70 or 70.71 of the penal law, may earn a merit time allowance.

(ii) Such merit time allowance shall not be available to any person serving an indeterminate sentence authorized for an A-I felony offense, other than an A-I felony offense defined in article two hundred twenty of the penal law, or any sentence imposed for a violent felony offense as defined in section 70.02 of the penal law, manslaughter in the second degree, vehicular manslaughter in the second degree, vehicular manslaughter in the first degree, criminally negligent homicide, an offense defined in article one hundred thirty of the penal law, incest, or an offense defined in article two hundred sixty-three of the penal law, or aggravated harassment of an employee by an inmate.

(iii) The merit time allowance credit against the minimum period of the indeterminate sentence shall be one-sixth of the minimum period imposed by the court except that such credit shall be one-third of the minimum period imposed by the court for an A-I felony offense defined in article two hundred twenty of the penal law. In the case of such a determinate sentence, in addition to the time allowance credit authorized by paragraph (c) of this subdivision, the merit time allowance credited against the term of the determinate sentence pursuant to this paragraph shall be one-seventh of the term imposed by the court.

(iv) Such merit time allowance may be granted when an inmate successfully participates in the work and treatment program assigned pursuant to section eight hundred five of this article and when such inmate obtains a general equivalency diploma, an alcohol and substance abuse treatment certificate, a vocational trade certificate following at least six months of vocational programming or performs at least four hundred hours of service as part of a community work crew.

Such allowance shall be withheld for any serious disciplinary infraction or upon a judicial determination that the person, while an inmate, commenced or continued a civil action, proceeding or claim that was found to be frivolous as defined in subdivision (c) of section eight thousand three hundred three-a of the civil practice law and rules, or an order of a federal court pursuant to rule 11 of the federal rules of civil procedure imposing sanctions in an action commenced by a person, while an inmate, against a state agency, officer or employee.

(v) The provisions of this paragraph shall apply to persons in custody serving an indeterminate sentence on the effective date of this paragraph as well as to persons sentenced to an indeterminate sentence on and after the effective date of this paragraph and prior to September first, two thousand five and to persons sentenced to a determinate sentence prior to September first, two thousand eleven for a felony as defined in article two hundred twenty or two hundred twenty-one of the penal law.

1-a. A person serving a determinate sentence imposed pursuant to section 70.70 or 70.71 of the penal law may receive a time allowance against the term of his or her sentence not to exceed one-seventh of the term imposed by the court.

2. If a person is serving more than one sentence, the authorized allowances may be granted separately against the maximum term of each sentence or, where consecutive sentences are involved, against the aggregate maximum term. In no case, however, shall the total of all allowances granted to any such person under this section exceed one-third of the time he would be required to serve, computed without regard to this section.

2-a. If a person is serving more than one sentence, the authorized merit time allowances may be granted against the period or aggregate minimum period of the indeterminate sentence or sentences, or against the term or aggregate term of the determinate sentence or sentences, or where consecutive determinate and indeterminate sentences are involved, against the aggregate minimum period as calculated pursuant to subparagraph (iv) of paragraph (a) of subdivision one of section 70.40 of the penal law. Such allowances shall be calculated as follows:

(a) A person serving two or more indeterminate sentences which run concurrently may receive a merit time allowance not to exceed one-sixth of the minimum period of the indeterminate sentence imposed for an offense other than an A-I felony offense defined in article two hundred twenty of the penal law, or one-third of the minimum period of the indeterminate sentence imposed for an A-I felony offense defined in article two hundred twenty of the penal law, whichever allowance results in the longest unexpired time to run.

(b) A person serving two or more indeterminate sentences which run consecutively may receive a merit time allowance not to exceed the amount of one-third of the minimum or aggregate minimum period of the sentences imposed for an A-I felony offense defined in article two hundred twenty of the penal law, plus one-sixth of the minimum or aggregate minimum period of the sentences imposed for an offense other than such A-I felony offense.

(c) A person serving two or more determinate sentences for an offense defined in article two hundred twenty or two hundred twenty-one of the penal law which run concurrently may receive a merit time allowance not to exceed one-seventh of the term of the determinate sentence which has the longest unexpired time to run.

(d) A person serving two or more determinate sentences for an offense defined in article two hundred twenty or two hundred twenty-one of the penal law which run consecutively may receive a merit time allowance not to exceed one-seventh of the aggregate term of such determinate sentences.

(e) A person serving one or more indeterminate sentences and one or more determinate sentences for an offense defined in article two hundred twenty or two hundred twenty-one of the penal law which run concurrently may receive a merit time allowance not to exceed one-sixth of the minimum period of the indeterminate sentence imposed for an offense other than an A-I felony offense defined in article two hundred twenty of the penal law, one-third of the minimum period of the indeterminate sentence imposed for an A-I felony offense defined in article two hundred twenty of the penal law, or one-seventh of the term of the determinate sentence, whichever allowance results in the largest unexpired time to run.

(f) A person serving one or more indeterminate sentences and one or more determinate sentences which run consecutively may receive a merit time allowance not to exceed the sum of one-sixth of the minimum or aggregate minimum period of the indeterminate sentence or sentences imposed for an offense other than an A-I felony offense defined in article two hundred twenty of the penal law, one-third of the minimum or aggregate minimum period of the indeterminate sentence or sentences imposed for an A-I felony offense defined in article two hundred twenty of the penal law and one-seventh of the term or aggregate term of the determinate sentence or sentences.

(g) The provisions of this subdivision shall apply to persons in custody serving an indeterminate sentence on the effective date of this subdivision as well as to persons sentenced to an indeterminate sentence on and after the effective date of this subdivision and prior to September first, two thousand five and to persons sentenced to a determinate sentence prior to September first, two thousand eleven for a felony as defined in article two hundred twenty or two hundred twenty-one of the penal law.

3. The commissioner of corrections and community supervision shall promulgate rules and regulations for the granting, withholding, forfeiture, cancellation and restoration of allowances authorized by this section in accordance with the criteria herein specified. Such rules and regulations shall include provisions designating the person or committee in each correctional institution delegated to make discretionary determinations with respect to the allowances, the books and records to be kept, and a procedure for review of the institutional determinations by the commissioner.

4. No person shall have the right to demand or require the allowances authorized by this section. The decision of the commissioner of corrections and community supervision as to the granting, withholding, forfeiture, cancellation or restoration of such allowances shall be final and shall not be reviewable if made in accordance with law.

5. Time allowances granted prior to any release to community supervision shall be forfeited and shall not be restored if the released person is returned to an institution under the jurisdiction of the state department of corrections and community supervision for violation of community supervision or by reason of a conviction for a crime committed while on community supervision. A person who is so returned may, however, subsequently receive time allowances against the remaining portion of his maximum or aggregate maximum term or period not to exceed in the aggregate one-third of such portion provided such remaining portion of his or her maximum or aggregate maximum term or period is more than one year.

6. Upon commencement of an indeterminate sentence the provisions of this section shall be furnished to the person serving the sentence and the meaning of same shall be fully explained to him by a person designated by the commissioner to perform such duty.

* NB Effective September 1, 2017



803-A - Certain calculations.

803-a. Certain calculations. Notwithstanding the provisions of any other law, no merit time allowance accrued, earned or credited to any person, pursuant to any existing or former section eight hundred three of this article, while in the custody of the commissioner, shall be withdrawn, cancelled, forfeited or otherwise lost by virtue of the sunset or expiration of any provision of law.



803-B - Limited credit time allowances for inmates serving indeterminate or determinate sentences imposed for specified offenses.

803-b. Limited credit time allowances for inmates serving indeterminate or determinate sentences imposed for specified offenses. 1. Definitions. As used in this section the following terms shall have the following meanings:

(a) "eligible offender" means a person under the custody of the department or confined in a facility in the department of mental hygiene, other than a person who is subject to a sentence imposed for murder in the first degree as defined in section 125.27 of the penal law, an offense defined in article one hundred thirty of such law, or an attempt or a conspiracy to commit any such offense, who is otherwise subject to:

(i) an indeterminate sentence imposed for any class A-I felony offense other than criminal possession of a controlled substance in the first degree as defined in section 220.21 of the penal law or criminal sale of a controlled substance in the first degree as defined in section 220.43 of such law or an attempt or a conspiracy to commit such controlled substance offense; or

(ii) an indeterminate or determinate sentence imposed for an offense listed in subdivision one of section 70.02 of the penal law; or

(iii) an indeterminate or determinate sentence imposed for an offense defined in article one hundred twenty-five of the penal law.

(b) "limited credit time benefit" means:

(i) in the case of an eligible offender who is subject to an indeterminate sentence with a maximum term of life imprisonment, such offender shall be eligible for release six months before the completion of the controlling minimum period of imprisonment as defined by subdivision one of section 70.40 of the penal law; or

(ii) (A) in the case of an eligible offender who is not subject to an indeterminate sentence with a maximum term of life imprisonment, such offender shall be eligible for conditional release six months earlier than as provided by paragraph (b) of subdivision one of section 70.40 of the penal law, provided that the department determines such offender has earned the full amount of good time authorized by section eight hundred three of this article; the withholding of any good behavior time credit by the department shall render an inmate ineligible for the credit defined herein;

(B) in the event the limited credit time benefit defined herein causes such conditional release date to precede the parole eligibility date as calculated pursuant to subdivision one of section 70.40 of the penal law, a limited credit time benefit shall also be applied to the parole eligibility date, but only to the extent necessary to cause such parole eligibility date to be the same date as the conditional release date;

(C) an inmate shall not be eligible for the credit defined herein if he or she is returned to the department pursuant to a revocation of presumptive release, parole, conditional release, or post-release supervision and has not been sentenced to an additional indeterminate or determinate term of imprisonment.

(iii) Regardless of the number of sentences to which an eligible offender is subject, the limited credit time benefit authorized pursuant to this section shall be limited to a single six-month credit applied to such person's parole eligibility date pursuant to subparagraph (i) of this paragraph or to such person's conditional release date pursuant to subparagraph (ii) of this paragraph. Except as provided in clause (B) of subparagraph (ii) of this paragraph, the limited credit time benefit authorized pursuant to this section shall not be applied to an eligible offender's parole eligibility date and conditional release date.

(c) "significant programmatic accomplishment" means that the inmate:

(i) participates in no less than two years of college programming; or

(ii) obtains a masters of professional studies degree; or

(iii) successfully participates as an inmate program associate for no less than two years; or

(iv) receives a certification from the state department of labor for his or her successful participation in an apprenticeship program; or

(v) successfully works as an inmate hospice aid for a period of no less than two years; or

(vi) successfully works in the division of correctional industries' optical program for no less than two years and receives a certification as an optician from the American board of opticianry; or

(vii) receives an asbestos handling certificate from the department of labor upon successful completion of the training program and then works in the division of correctional industries' asbestos abatement program as a hazardous materials removal worker or group leader for no less than eighteen months; or

(viii) successfully completes the course curriculum and passes the minimum competency screening process performance examination for sign language interpreter, and then works as a sign language interpreter for deaf inmates for no less than one year; or

(ix) successfully works in the puppies behind bars program for a period of no less than two years.

(d) "serious disciplinary infraction" or "overall poor institutional record" shall be defined in regulations promulgated by the commissioner and need not be the same as the regulations promulgated for the meaning of serious disciplinary infraction pursuant to paragraph (d) of subdivision one of section eight hundred three of this article.

(e) "disqualifying judicial determination" means a judicial determination that the person, while an inmate, commenced or continued a civil action or proceeding or claim that was found to be frivolous as defined in subdivision (c) of section eight thousand three hundred three-a of the civil practice law and rules, or an order of a federal court pursuant to rule 11 of the federal rules of civil procedure imposing sanctions in an action commenced by a person while an inmate against a state agency, officer or employee.

2. Every eligible offender under the custody of the department or confined in a facility in the department of mental hygiene may earn a limited credit time allowance if such offender successfully participates in the work and treatment program assigned pursuant to section eight hundred five of this article and:

(a) successfully completes one or more significant programmatic accomplishments; and

(b) has not committed a serious disciplinary infraction or maintained an overall negative institutional record as defined in rules and regulations promulgated by the commissioner; and

(c) has not received a disqualifying judicial determination.

3. No person shall have the right to demand or require the credit authorized by this section. The commissioner may revoke at any time such credit for any disciplinary infraction committed by the inmate or for any failure to continue to participate successfully in any assigned work and treatment program after the certificate of earned eligibility has been awarded. Any action by the commissioner pursuant to this section shall be deemed a judicial function and shall not be reviewable if done in accordance with law.



804 - Good behavior allowances against definite sentences.

804. Good behavior allowances against definite sentences. 1. Every person confined in an institution serving a definite sentence of imprisonment may receive time allowances as discretionary reductions of the term of his sentence not to exceed in the aggregate one-third of the term imposed by the court. Such allowances may be granted for good behavior and efficient and willing performance of duties assigned or progress and achievement in an assigned treatment program, and may be withheld, forfeited or cancelled in whole or in part for bad behavior, violation of institutional rules or failure to perform properly in the duties or program assigned.

2. If a person is serving more than one sentence, the authorized allowances may be granted separately against the term of each sentence or, where consecutive sentences are involved, against the aggregate term. Allowances based upon sentences of less than one month may be granted, and in such case the maximum allowance shall be one day for every three days of the sentence. In no case, however, shall the total of all allowances granted to any such person exceed one-third of the time he would be required to serve, computed without regard to this section.

3. No person shall have the right to demand or require the allowances authorized by this section. The decision of the sheriff, superintendent, warden or other person in charge of the institution, or where such institution is under the jurisdiction of a county or city department the decision of the head of such department, as to the granting, withholding, forfeiture, cancellation or restoration of such allowances shall be final and shall not be reviewable if made in accordance with law.

4. A person who has earned a reduction of sentence pursuant to this section and who has been conditionally released under subdivision two of section 70.40 of the penal law shall not forfeit such reduction by reason of conduct causing his return to the institution. Provided, nevertheless, that such reduction may be forfeited by reason of subsequent conduct while serving the remainder of his term.

5. The state commission of correction shall promulgate record keeping rules and regulations for the granting, withholding, forfeiture, cancellation and restoration of allowances authorized by this section.

6. Notwithstanding anything to the contrary in this section, in any case where a person is serving a definite sentence in an institution under the jurisdiction of the state department of corrections and community supervision, subdivisions three and four of section eight hundred three of this chapter shall apply.

7. Upon commencement of any definite sentence the provisions of this section shall be furnished to the person serving the sentence and the meaning of same shall be fully explained to him by an officer designated in the regulation to perform such duty.



804-A - Good behavior allowances for certain civil commitments.

804-a. Good behavior allowances for certain civil commitments. 1. Every person confined in an institution serving a civil commitment for a fixed period of time, whose release is not conditional upon any act within his power to perform, may receive time allowances as discretionary reductions of the term of his commitment not to exceed, in the aggregate, one-third of the term imposed by the court. Such allowances may be granted for good behavior and efficient and willing performance of duties assigned or progress and achievement in an assigned treatment program, and may be withheld, forfeited or cancelled in whole or in part for bad behavior, violation of institutional rules or failure to perform properly in the duties or program assigned.

2. Allowances based upon commitments of less than one month may be granted, and in such case the maximum allowances shall be one day for every three days of the commitment. In no case, however, shall the total of all allowances granted to any such person exceed one-third of the time he would be required to serve, computed without regard to this section.

3. No person shall have the right to demand or require the allowances authorized by this section. The decision of the sheriff, superintendent, warden or other person in charge of the institution, or where such institution is under the jurisdiction of a county or city department the decision of the head of such department, as to the granting, withholding, forfeiture, cancellation, or restoration of such allowances shall be final and shall not be reviewable if made in accordance with law.

4. The state commission of correction shall promulgate record keeping rules and regulations for the granting, withholding, forfeiture, cancellation and restoration of allowances authorized by this section.

5. Upon commencement of any civil commitment as described in subdivision one of this section, the provisions of this section shall be furnished to the person serving the commitment and the meaning of same shall be fully explained to him by an officer designated in the regulation to perform such duty.



805 - Earned eligibility program.

* 805. Earned eligibility program. Persons committed to the custody of the department under an indeterminate or determinate sentence of imprisonment shall be assigned a work and treatment program as soon as practicable. No earlier than two months prior to the inmate's eligibility to be paroled pursuant to subdivision one of section 70.40 of the penal law, the commissioner shall review the inmate's institutional record to determine whether he has complied with the assigned program. If the commissioner determines that the inmate has successfully participated in the program he may issue the inmate a certificate of earned eligibility. Notwithstanding any other provision of law, an inmate who is serving a sentence with a minimum term of not more than eight years and who has been issued a certificate of earned eligibility, shall be granted parole release at the expiration of his minimum term or as authorized by subdivision four of section eight hundred sixty-seven of this chapter unless the board of parole determines that there is a reasonable probability that, if such inmate is released, he will not live and remain at liberty without violating the law and that his release is not compatible with the welfare of society. Any action by the commissioner pursuant to this section shall be deemed a judicial function and shall not be reviewable if done in accordance with law.

* NB Effective until September 1, 2017

* 805. Earned eligibility program. Persons committed to the custody of the department under an indeterminate sentence of imprisonment shall be assigned a work and treatment program as soon as practicable. No earlier than two months prior to the expiration of an inmate's minimum period of imprisonment, the commissioner shall review the inmate's institutional record to determine whether he has complied with the assigned program. If the commissioner determines that the inmate has successfully participated in the program he may issue the inmate a certificate of earned eligibility. Notwithstanding any other provision of law, an inmate who is serving a sentence with a minimum term of not more than six years and who has been issued a certificate of earned eligibility, shall be granted parole release at the expiration of his minimum term or as authorized by subdivision four of section eight hundred sixty-seven unless the board of parole determines that there is a reasonable probability that, if such inmate is released, he will not live and remain at liberty without violating the law and that his release is not compatible with the welfare of society. Any action by the commissioner pursuant to this section shall be deemed a judicial function and shall not be reviewable if done in accordance with law.

* NB Effective and expires September 1, 2017



806 - Presumptive release program for nonviolent inmates.

* 806. Presumptive release program for nonviolent inmates. 1. Notwithstanding any other provision of law to the contrary and except as provided in subdivision two of this section, an inmate who has been awarded a certificate of earned eligibility by the commissioner as set forth in section eight hundred five of this article may be entitled to presumptive release at the expiration of the minimum or aggregate minimum period of his or her indeterminate term of imprisonment, provided that:

(i) the inmate has not been convicted previously of, nor is presently serving a sentence imposed for a class A-I felony, a violent felony offense as defined in section 70.02 of the penal law, manslaughter in the second degree, vehicular manslaughter in the second degree, vehicular manslaughter in the first degree, criminally negligent homicide, an offense defined in article one hundred thirty of the penal law, incest, or an offense defined in article two hundred sixty-three of the penal law,

(ii) the inmate has not committed any serious disciplinary infraction, and

(iii) there has been no judicial determination that the person while an inmate commenced or continued a civil action, proceeding or claim that was found to be frivolous as defined in subdivision (c) of section eight thousand three hundred three-a of the civil practice law and rules, or an order has not been issued by a federal court pursuant to rule 11 of the federal rules of civil procedure imposing sanctions in an action commenced by the inmate against a state agency, officer or employee.

2. In the case of an inmate who meets the criteria set forth in subdivision one of this section and who also meets the criteria for merit time as provided for in paragraph (d) of subdivision one of section eight hundred three of this article, such inmate may be entitled to presumptive release, as provided in this section, at the expiration of five-sixths of the minimum or aggregate minimum period of his or her indeterminate term of imprisonment.

3. Any inmate eligible for presumptive release pursuant to this section shall be required to apply for such release pursuant to section two hundred six of this chapter.

4. The commissioner shall promulgate rules and regulations for the granting, withholding, cancellation and recission of presumptive release authorized by this section in accordance with law.

5. No person shall have the right to demand or require presumptive release authorized by this section. The commissioner may revoke at any time an inmate's scheduled presumptive release pursuant to this section for any disciplinary infraction committed by the inmate or for any failure to continue to participate successfully in any assigned work and treatment program after the certificate of earned eligibility has been awarded. The commissioner may deny presumptive release to any inmate whenever the commissioner determines that such release may not be consistent with the safety of the community or the welfare of the inmate. Any action by the commissioner pursuant to this section shall be deemed a judicial function and shall not be reviewable if done in accordance with law.

6. Any eligible inmate who is not released pursuant to subdivision one or two of this section shall be considered for discretionary release on parole pursuant to the provisions of section eight hundred five of this article or section two hundred fifty-nine-i of the executive law, whichever is applicable.

7. Any reference to parole and conditional release in this chapter shall also be deemed to include presumptive release.

* NB Repealed September 1, 2017






Article 26 - (Correction) TEMPORARY RELEASE PROGRAMS FOR STATE CORRECTIONAL INSTITUTIONS

851 - Definitions.

* 851. Definitions. As used in this article the following terms have the following meanings:

1. "Institution" means any institution under the jurisdiction of the state department of corrections and community supervision or an institution designated by the commissioner pursuant to section seventy-two-a of this chapter.

2. "Eligible inmate" means: a person confined in an institution who is eligible for release on parole or who will become eligible for release on parole or conditional release within two years. Provided, however, that a person under sentence for an offense defined in paragraphs (a) and (b) of subdivision one of section 70.02 of the penal law, where such offense involved the use or threatened use of a deadly weapon or dangerous instrument shall not be eligible to participate in a work release program until he or she is eligible for release on parole or who will be eligible for release on parole or conditional release within eighteen months. Provided, further, however, that a person under a determinate sentence as a second felony drug offender for a class B felony offense defined in article two hundred twenty of the penal law, who was sentenced pursuant to section 70.70 of such law, shall not be eligible to participate in a temporary release program until the time served under imprisonment for his or her determinate sentence, including any jail time credited pursuant to the provisions of article seventy of the penal law, shall be at least eighteen months. In the case of a person serving an indeterminate sentence of imprisonment imposed pursuant to the penal law in effect after September one, nineteen hundred sixty-seven, for the purposes of this article parole eligibility shall be upon the expiration of the minimum period of imprisonment fixed by the court or where the court has not fixed any period, after service of the minimum period fixed by the state board of parole. If an inmate is denied release on parole, such inmate shall not be deemed an eligible inmate until he or she is within two years of his or her next scheduled appearance before the state parole board. In any case where an inmate is denied release on parole while participating in a temporary release program, the department shall review the status of the inmate to determine if continued placement in the program is appropriate. No person convicted of any escape or absconding offense defined in article two hundred five of the penal law shall be eligible for temporary release. Further, no person under sentence for aggravated harassment of an employee by an inmate as defined in section 240.32 of the penal law for, any homicide offense defined in article one hundred twenty-five of the penal law, for any sex offense defined in article one hundred thirty of the penal law, or for an offense defined in section 255.25, 255.26 or 255.27 of the penal law shall be eligible to participate in a work release program as defined in subdivision three of this section. Nor shall any person under sentence for any sex offense defined in article one hundred thirty of the penal law be eligible to participate in a community services program as defined in subdivision five of this section. Notwithstanding the foregoing, no person who is an otherwise eligible inmate who is under sentence for a crime involving: (a) infliction of serious physical injury upon another as defined in the penal law or (b) any other offense involving the use or threatened use of a deadly weapon may participate in a temporary release program without the written approval of the commissioner. The commissioner shall promulgate regulations giving direction to the temporary release committee at each institution in order to aid such committees in carrying out this mandate.

The governor, by executive order, may exclude or limit the participation of any class of otherwise eligible inmates from participation in a temporary release program. Nothing in this paragraph shall be construed to affect either the validity of any executive order previously issued limiting the participation of otherwise eligible inmates in such program or the authority of the commissioner to impose appropriate regulations limiting such participation.

2-a. Notwithstanding subdivision two of this section, the term "eligible inmate" shall also include a person confined in an institution who is eligible for release on parole or who will become eligible for release on parole or conditional release within two years, and who was convicted of a homicide offense as defined in article one hundred twenty-five of the penal law or an assault offense defined in article one hundred twenty of the penal law, and who can demonstrate to the commissioner that: (a) the victim of such homicide or assault was a member of the inmate's immediate family as that term is defined in section 120.40 of the penal law or had a child in common with the inmate; (b) the inmate was subjected to substantial physical, sexual or psychological abuse committed by the victim of such homicide or assault; and (c) such abuse was a substantial factor in causing the inmate to commit such homicide or assault. With respect to an inmate's claim that he or she was subjected to substantial physical, sexual or psychological abuse committed by the victim, such demonstration shall include corroborative material that may include, but is not limited to, witness statements, social services records, hospital records, law enforcement records and a showing based in part on documentation prepared at or near the time of the commission of the offense or the prosecution thereof tending to support the inmate's claim. Prior to making a determination under this subdivision, the commissioner is required to request and take into consideration the opinion of the district attorney who prosecuted the underlying homicide or assault offense and the opinion of the sentencing court. If such opinions are received within forty-five days of the request, the commissioner shall take them into consideration. If such opinions are not so received, the commissioner may proceed with the determination. Any action by the commissioner pursuant to this subdivision shall be deemed a judicial function and shall not be reviewable in any court.

2-b. When calculating in advance the date on which a person is or will be eligible for release on parole or conditional release, for purposes of determining eligibility for temporary release or for placement at an alcohol and substance abuse treatment correctional annex, the commissioner shall consider and include credit for all potential credits and reductions including but not limited to merit time and good behavior allowances. Nothing in this subdivision shall be interpreted as precluding the consideration and inclusion of credit for all potential credits and reductions including, but not limited to, merit time and good behavior allowances when calculating in advance for any other purpose the date on which a person is or will be eligible for release on parole or conditional release.

3. "Work release program" means a program under which eligible inmates may be granted the privilege of leaving the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of on-the-job training or employment, or for any matter necessary to the furtherance of any such purposes. No person shall be released into a work release program unless prior to release such person has a reasonable assurance of a job training program or employment. If after release, such person ceases to be employed or ceases to participate in the training program, the inmate's privilege to participate in such work release program may be revoked in accordance with rules and regulations promulgated by the commissioner.

4. "Furlough program" means a program under which eligible inmates may be granted the privilege of leaving the premises of an institution for a period not exceeding seven days for the purpose of seeking employment, maintaining family ties, solving family problems, seeking post-release housing, attending a short-term educational or vocational training course, or for any matter necessary to the furtherance of any such purposes.

5. "Community services program" means a program under which eligible inmates may be granted the privilege of leaving the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of participation in religious services, volunteer work, or athletic events, or for any matter necessary to the furtherance of any such purposes.

6. "Leave of absence" means a privilege granted to an inmate, who need not be an "eligible inmate," to leave the premises of an institution for the period of time necessary:

(a) to visit his or her spouse, child, brother, sister, grandchild, parent, grandparent or ancestral aunt or uncle during his or her last illness if death appears to be imminent;

(b) to attend the funeral of such individual;

(c) to undergo surgery or to receive medical or dental treatment not available in the correctional institution only if deemed absolutely necessary to the health and well-being of the inmate and whose approval is granted by the commissioner or his designated representative.

7. "Educational leave" means a privilege granted to an eligible inmate to leave the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of education or vocational training, or for any matter necessary to the furtherance of any such purposes.

8. "Industrial training leave" means a privilege granted to an eligible inmate to leave the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of participating in an industrial training program, or for any matter necessary to the furtherance of any such purpose.

9. "Temporary release program" means a "work release program," a "furlough program," a "community services program," an "industrial training leave," an "educational leave," or a "leave of absence."

10. "Extended bounds of confinement" means the area in which an inmate participating in a temporary release program may travel, the routes he or she is permitted to use, the places he or she is authorized to visit, and the hours, days, or specially defined period during which he or she is permitted to be absent from the premises of the institution.

11. "Temporary release committee" means the body of persons, which may include members of the public, appointed pursuant to regulations promulgated by the commissioner to serve at the pleasure of the commissioner for the purpose of formulating, modifying and revoking temporary release programs at an institution.

12. "Superintendent" means the person in charge of an institution, by whatever title he or she may be known.

* NB Effective until September 1, 2017



851*

* 851. Definitions. As used in this article the following terms have the following meanings:

1. "Institution" means any institution under the jurisdiction of the state department of corrections and community supervision.

2. "Eligible inmate" means: a person confined in an institution who is eligible for release on parole or who will become eligible for release on parole or conditional release within two years. Provided, that a person under a determinate sentence as a second felony drug offender for a class B felony offense defined in article two hundred twenty of the penal law, who was sentenced pursuant to section 70.70 of such law, shall not be eligible to participate in a temporary release program until the time served under imprisonment for his or her determinate sentence, including any jail time credited pursuant to the provisions of article seventy of the penal law, shall be at least eighteen months. In the case of a person serving an indeterminate sentence of imprisonment imposed pursuant to the penal law in effect after September one, nineteen hundred sixty-seven, for the purposes of this article parole eligibility shall be upon the expiration of the minimum period of imprisonment fixed by the court or where the court has not fixed any period, after service of the minimum period fixed by the state board of parole. If an inmate is denied release on parole, such inmate shall not be deemed an eligible inmate until he or she is within two years of his or her next scheduled appearance before the state parole board. In any case where an inmate is denied release on parole while participating in a temporary release program, the department shall review the status of the inmate to determine if continued placement in the program is appropriate. No person convicted of any escape or absconding offense defined in article two hundred five of the penal law shall be eligible for temporary release. Nor shall any person under sentence for any sex offense defined in article one hundred thirty of the penal law be eligible to participate in a community services program as defined in subdivision five of this section. Notwithstanding the foregoing, no person who is an otherwise eligible inmate who is under sentence for a crime involving: (a) infliction of serious physical injury upon another as defined in the penal law, (b) a sex offense involving forcible compulsion, or (c) any other offense involving the use or threatened use of a deadly weapon may participate in a temporary release program without the written approval of the commissioner. The commissioner shall promulgate regulations giving direction to the temporary release committee at each institution in order to aid such committees in carrying out this mandate.

The governor, by executive order, may exclude or limit the participation of any class of otherwise eligible inmates from participation in a temporary release program. Nothing in this paragraph shall be construed to affect either the validity of any executive order previously issued limiting the participation of otherwise eligible inmates in such program or the authority of the commissioner to impose appropriate regulations limiting such participation.

3. "Work release program" means a program under which eligible inmates may be granted the privilege of leaving the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of on-the-job training or employment, or for any matter necessary to the furtherance of any such purposes. No person shall be released into a work release program unless prior to release such person has a reasonable assurance of a job training program or employment. If after release, such person ceases to be employed or ceases to participate in the training program, the inmate's privilege to participate in such work release program may be revoked in accordance with rules and regulations promulgated by the commissioner.

4. "Furlough program" means a program under which eligible inmates may be granted the privilege of leaving the premises of an institution for a period not exceeding seven days for the purpose of seeking employment, maintaining family ties, solving family problems, seeking post-release housing, attending a short-term educational or vocational training course, or for any matter necessary to the furtherance of any such purposes.

5. "Community services program" means a program under which eligible inmates may be granted the privilege of leaving the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of participation in religious services, volunteer work, or athletic events, or for any matter necessary to the furtherance of any such purposes.

6. "Leave of absence" means a privilege granted to an inmate, who need not be an "eligible inmate," to leave the premises of an institution for the period of time necessary:

(a) to visit his or her spouse, child, brother, sister, grandchild, parent, grandparent or ancestral aunt or uncle during his or her last illness if death appears to be imminent;

(b) to attend the funeral of such individual;

(c) to undergo surgery or to receive medical or dental treatment not available in the correctional institution only if deemed absolutely necessary to the health and well-being of the inmate and whose approval is granted by the commissioner or his designated representative.

7. "Educational leave" means a privilege granted to an eligible inmate to leave the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of education or vocational training, or for any matter necessary to the furtherance of any such purposes.

8. "Industrial training leave" means a privilege granted to an eligible inmate to leave the premises of an institution for a period not exceeding fourteen hours in any day for the purpose of participating in an industrial training program, or for any matter necessary to the furtherance of any such purpose.

9. "Temporary release program" means a "work release program," a "furlough program," a "community services program," an "industrial training leave," an "educational leave," or a "leave of absence."

10. "Extended bounds of confinement" means the area in which an inmate participating in a temporary release program may travel, the routes he or she is permitted to use, the places he or she is authorized to visit, and the hours, days, or specially defined period during which he or she is permitted to be absent from the premises of the institution.

11. "Temporary release committee" means the body of persons, which may include members of the public, appointed pursuant to regulations promulgated by the commissioner to serve at the pleasure of the commissioner for the purpose of formulating, modifying and revoking temporary release programs at an institution.

12. "Superintendent" means the person in charge of an institution, by whatever title he or she may be known.

* NB Effective September 1, 2017 until the expiration of 42 of ch. 60/1994, 10 of ch. 339/1972 and 3 of ch. 554/1986

* 851. Definitions. As used in this article the following terms have the following meanings:

1. "Institution" means any institution under the jurisdiction of the state department of corrections and community supervision.

2. "Eligible inmate" means a person confined in an institution where a work release program has been established who is eligible for release on parole or who will become eligible for release on parole within one year.

3. "Work release program" means a program under which eligible inmates may be granted the privilege of leaving the premises of an institution for the purpose of education, on-the-job training or employment.

4. "Extended bounds of confinement" means the area in which an inmate participating in a work release program may travel, the routes he is permitted to use, the places he is authorized to visit, and the hours, not exceeding fourteen hours in any day, he is permitted to be absent from the premises of the institution.

5. "Work release committee" means the body of persons, which may include members of the public, appointed pursuant to regulations promulgated by the commissioner for the purpose of formulating, modifying and revoking work release programs at an institution.

6. "Warden" means the person in charge of an institution, by whatever title he may be known.

* NB Effective only upon the expiration of 42 of ch. 60/1994, 10 of ch. 339/1972 and 3 of ch. 554/1986



852 - Establishment of temporary release.

* 852. Establishment of temporary release. 1. The commissioner, guided by consideration for the safety of the community and the welfare of the inmate, shall review and evaluate all existing rules, regulations and directives relating to current temporary release programs and consistent with the provisions of this article for the administration of temporary release programs shall by January first, nineteen hundred seventy-eight promulgate new rules and regulations for the various forms of temporary release. Such rules and regulations shall reflect the purposes of the different programs and shall include but not be limited to selection criteria, supervision and procedures for the disposition of each application.

2. The commissioner shall appoint or cause to be appointed a temporary release committee for each institution which shall meet on a regularly scheduled basis to review all applications for temporary release.

3. Work release programs may be established only at institutions classified by the commissioner as work release facilities. Educational release programs may be established only at those educational institutions which shall maintain attendance records for participating inmates.

4. The commissioner shall designate in the rules and regulations of the department appropriate employees or an appropriate unit of the department to be responsible for (a) securing education, on-the-job training and employment opportunities for inmates who are eligible to participate in a work release program, and (b) assisting such inmates in such other manner as necessary or desirable to assure the success of the program.

5. All inmates participating in temporary release programs shall be assigned to parole officers for supervision. As part of the parole officer's supervisory functions he or she shall be required to provide reports every two months on each inmate under his or her supervision. Such reports shall include but not be limited to:

(a) an evaluation of the individual's participation in such program;

(b) a statement of any problems and the manner in which such problems were resolved relative to an individual's participation in such programs; and

(c) a recommendation with respect to the individual's continued participation in the program.

* NB Effective until September 1, 2017

* 852. Establishment of work release. 1. The commissioner of correction shall designate one or more institutions for the conduct of work release programs. Upon such designation the commissioner, with the approval of the chairman of the board of parole, shall promulgate rules and regulations consistent with the provisions of this article for the administration of work release programs at any institution designated, and shall appoint or cause to be appointed a work release committee for such institution.

2. The department shall be responsible for securing appropriate education, on-the-job training and employment opportunities for eligible inmates and shall supervise inmates during their participation in work release programs outside the premises of institutions.

* NB Effective September 1, 2017



853 - Reporting and information.

853. Reporting and information. To ensure the accurate maintenance and availability of statistics and records with respect to participation in temporary release programs, the department shall maintain the following information relative to the operation of temporary release programs:

(a) number of inmate participants in each temporary release program;

(b) number of inmates participating in temporary release for whom written approval of the commissioner was required pursuant to subdivision two of section eight hundred fifty-one of this chapter;

(c) number and type of individual programs approved for each participant;

(d) approved participating employers and educational institutions;

(e) number of inmates arrested;

(f) inmates involuntarily returned for violations by institution;

(g) absconders still at large;

(h) number of disciplinary proceedings initiated and the results thereof;

(i) number of temporary release committee decisions appealed and the results thereof by institution;

(j) reports or information made available to the department with respect to the participation of individuals in such programs, including any incidents of absconding or re-arrest.

The department shall also forward to the state commission of correction quarterly reports including, but not limited to, the information identified in subdivisions (a), (b), (d), (e), (f) and (g) of this section and such other information requested by the commission or available to the department with respect to such programs.



854 - Evaluation and recommendation.

854. Evaluation and recommendation. In recognition of the need for an independent evaluation of, and recommendations with respect to, temporary release, the commission of correction shall evaluate and assess the administration and operation of all temporary release programs conducted pursuant to this article and shall submit to the governor and the legislature by March first, nineteen hundred seventy-eight, its findings together with any recommendations with respect to the proper operation or the improvement of such temporary release programs.



855 - Procedure for temporary release of inmates.

* 855. Procedure for temporary release of inmates. 1. A person confined in an institution designated for the conduct of work release programs who is an eligible inmate, may make application to the temporary release committee of the institution for permission to participate in a work release program.

2. Any eligible inmate may make application to the temporary release committee for participation in a furlough program or community services program, or for an industrial training leave or educational leave.

3. Any inmate may make application to the temporary release committee for a leave of absence provided, however, that in exigent circumstances such application may be made directly to the superintendent of the institution and the superintendent may exercise all of the powers of the temporary release committee subject, however, to any limitation or requirement set forth in the rules and regulations of the department and subject further to the discretion of the commissioner. All leave of absences provided in exigent circumstances shall state the reasons for approval or disapproval of the application and shall be included in the inmate's institutional parole file.

4. If the temporary release committee determines that a temporary release program for the applicant is consistent with the safety of the community and the welfare of the applicant, and is consistent with rules and regulations of the department, the committee, with the assistance of the employees or unit designated by the commissioner pursuant to subdivision four of section eight hundred fifty-two of this article, shall develop a suitable program of temporary release for the applicant. Consistent with these provisions, any educational leave program shall consider the scheduling of classes to insure a reduction of release time not spent in educational pursuits.

5. The committee shall then prepare a memorandum setting forth the details of the temporary release program including the extended bounds of confinement and any other matter required by rules or regulations of the department. Such memorandum shall be transmitted to the superintendent who may approve or reject the program, subject to rules and regulations promulgated by the commissioner. If the superintendent approves the program, he shall indicate such approval in writing by signing the memorandum. If the superintendent rejects the program, he shall state his reasons in writing and a copy of his statement shall be given to the inmate and to the commissioner and such decision shall be reviewed by the commissioner. If the commissioner rejects the program, he shall state his reasons in writing. A copy of such statement shall be filed in the inmate's institutional file.

6. In order for an applicant to accept a program of temporary release, such inmate shall agree to be bound by all the terms and conditions thereof and shall indicate such agreement by signing the memorandum of the program immediately below a statement reading as follows: "I accept the foregoing program and agree to be bound by the terms and conditions thereof. I understand that I will be under the supervision of the state department of corrections and community supervision while I am away from the premises of the institution and I agree to comply with the instructions of any parole officer or other employee of the department assigned to supervise me. I understand that my participation in the program is a privilege which may be revoked at any time, and that if I violate any provision of the program I may be taken into custody by any peace officer or police officer and I will be subject to disciplinary procedures. I further understand that if I intentionally fail to return to the institution at or before the time specified in the memorandum I may be found guilty of a felony." Such agreement shall be placed on file at the institution from which such temporary release is granted.

7. After approving the program of temporary release, the superintendent may then permit an inmate who has accepted such program to go outside the premises of the institution within the limits of the extended bounds of confinement described in the memorandum; provided, however, that no such permission shall become effective in the case of a work release or furlough program prior to the time at which the person to be released becomes an eligible inmate.

8. At least three days before releasing an inmate on a temporary release program, the superintendent shall notify in writing the sheriff or chief of police of the community into which the inmate is to be released.

9. Participation in a temporary release program shall be a privilege. Nothing contained in this article may be construed to confer upon any inmate the right to participate, or to continue to participate, in a temporary release program. The superintendent of the institution may at any time, and upon recommendation of the temporary release committee or of the commissioner or of the chairman of the state board of parole or his designee shall, revoke any inmate's privilege to participate in a program of temporary release in accordance with regulations promulgated by the commissioner.

* NB Effective until September 1, 2017

* 853. Procedure for release of eligible inmates. 1. A person confined in an institution designated for the conduct of work release programs who is, or who within ninety days will become, an eligible inmate, may make application to the work release committee of the institution for permission to participate in a work release program.

2. If the work release committee determines that a work release program for the applicant is consistent with the safety of the community, is in the best interests of rehabilitation of the applicant, and is consistent with rules and regulations of the commissioner, the committee shall develop a suitable program of work release for the applicant.

3. The committee shall then prepare a memorandum setting forth the details of the work release program, including the extended bounds of confinement and any other matter required by rules or regulations of the commissioner. Such memorandum shall be transmitted to the warden who may approve or reject the program. If the warden approves the program, he or she shall indicate such approval in writing by signing the memorandum. If the warden rejects the program, such decision shall be reviewed by the commissioner.

4. In order for an applicant to accept a program of work release, he or she shall agree to be bound by all the terms and conditions thereof and shall indicate such agreement by signing the memorandum of the program immediately below a statement reading as follows: "I accept the foregoing program and agree to be bound by the terms and conditions thereof. I understand that I will be under the supervision of the department of corrections and community supervision while I am away from the premises of the institution and I agree to comply with the instructions of any parole officer assigned to supervise me. I will carry a copy of this memorandum on my person at all times while I am away from the premises of the institution and I will exhibit it to any peace officer upon his or her request. I understand that my participation in the program is a privilege which may be revoked at any time, and that if I violate any provision of the program I may be taken into custody by any peace officer and I will be subject to disciplinary procedures. I further understand that if I intentionally fail to return to the institution at or before the time specified in the memorandum I may be found guilty of a felony."

5. After approving the program of work release, the warden may then permit an eligible inmate who has accepted such program to go outside the premises of the institution within the limits of the extended bounds of confinement described in the memorandum.

6. Participation in a work release program shall be a privilege. Nothing contained in this article may be construed to confer upon any inmate the right to participate, or to continue to participate, in a work release program. The warden of the institution may at any time, and upon recommendation of the work release committee or of the chairman of the state board of parole or his designee shall, revoke any inmate's privilege to participate in a program of work release.

* NB Effective September 1, 2017



856 - Conduct of inmates participating in a temporary release program.

* 856. Conduct of inmates participating in a temporary release program. 1. An inmate who is permitted to leave the premises of an institution to participate in a temporary release program shall have on his or her person a card identifying him or her as a participant in a temporary release program as signed by the superintendent of the institution at all times while outside the premises of the institution and shall exhibit such card to any peace officer or police officer upon request of such officer. The commissioner may, by regulation, require such information, including effective dates, to be included in such card as he shall deem necessary and proper.

2. If the inmate violates any provision of the program, or any rule or regulation promulgated by the commissioner for conduct of inmates participating in temporary release programs, such inmate shall be subject to disciplinary measures to the same extent as if he or she violated a rule or regulation of the commissioner for conduct of inmates within the premises of the institution. The failure of an inmate to voluntarily return to the institution of his confinement more than ten hours after his prescribed time of return shall create a rebuttable presumption that the failure to return was intentional. Any inmate who is found to have intentionally failed to return pursuant to this subdivision shall be an absconder in violation of his temporary release program and will not be an eligible inmate as defined in subdivision two of section eight hundred fifty-one of this chapter. The creation of such rebuttable presumption shall not be admissible in any court of law as evidence of the commission of any crime defined in the penal law. A full report of any such violation, a summary of the facts and findings of the disciplinary hearing and disciplinary measures taken, shall be made available to the board for the inmate's next scheduled appearance before the state board of parole including any defense or explanation offered by the inmate in response at such hearing.

3. The provisions of this chapter relating to good behavior allowances shall apply to behavior of inmates while participating in temporary release programs outside the premises of institutions, and such allowances may be granted, withheld, forfeited or cancelled in whole or in part for behavior outside the premises of an institution to the same extent and in the same manner as is provided for behavior of inmates within the premises of institutions.

4. An inmate who is in violation of the provisions of his or her temporary release program may be taken into custody by any peace officer or police officer and, in such event, the inmate shall be returned forthwith to either the institution that released him or her, or to the nearest secure facility where greater security is indicated. In any case where the institution is in a county other than the one in which the inmate is apprehended, the officer may deliver the inmate to the nearest institution, jail or lockup and it shall be the duty of the person in charge of said facility to hold such inmate securely until such time as he or she is delivered into the custody of an officer of the institution from which he or she was released. Upon delivering the inmate to an institution, jail or lockup, other than the one from which the inmate was released, the officer who apprehended the inmate shall forthwith notify the superintendent of the institution from which the inmate was released and it shall be the duty of the superintendent to effect the expeditious return of the inmate to the institution.

5. Upon the conclusion or termination of a temporary release program, a full report of the inmate's performance in such program shall be prepared in accordance with regulations of the commissioner. Such report shall include but not be limited to: adjustment to release, supervision contacts, statement of any violations of the terms and conditions of release and of any disciplinary actions taken, and an assessment of the inmate's suitability for parole. Such report shall be made available to the state board of parole for the inmate's next scheduled appearance before such board.

* NB Effective until September 1, 2017

* 854. Conduct of inmates participating in work release program. 1. An inmate who is permitted to leave the premises of an institution to participate in a program of work release shall have on his person a copy of the memorandum of that program as signed by the warden of the institution at all times while outside the premises of the institution and shall exhibit such copy to any peace officer upon request of the officer.

2. If the inmate violates any provision of the program, or any rule or regulation promulgated by the commissioner of corrections and community supervision for conduct of inmates participating in work release programs, he or she shall be subject to disciplinary measures to the same extent as if he or she violated a rule or regulation of the commissioner for conduct of inmates within the premises of the institution.

3. The provisions of this chapter relating to good behavior allowances shall apply to behavior of inmates while participating in work release programs outside the premises of institutions, and such allowances may be granted, withheld, forfeited or cancelled in whole or in part for behavior outside the premises of an institution to the same extent and in the same manner as is provided for behavior of inmates within the premises of institutions.

4. An inmate who is in violation of the provisions of his work release program may be taken into custody by any peace officer and, in such event, the inmate shall be returned forthwith to the institution that released him. In any case where the institution is in a county other than the one in which the inmate is apprehended, the officer may deliver the inmate to the nearest institution, jail or lockup and it shall be the duty of the person in charge of said facility to hold such inmate securely until such time as he is delivered into custody of an officer of the institution from which he was released. Upon delivering the inmate to an institution, jail or lockup, other than the one from which he was released, the peace officer who apprehended the inmate shall forthwith notify the warden of the institution from which the inmate was released and it shall be the duty of the warden to effect the expeditious return of the inmate to the institution.

* NB Effective September 1, 2017



857 - Complaint and abuse review.

857. Complaint and abuse review. Any person may submit to the commission of correction any complaint he or she may have concerning programmatic abuses. The commission of correction shall evaluate such complaints and, where indicated, conduct any needed investigation. If the commission concludes that a complaint is valid, the commission shall make recommendations to the department for corrective action. Where the commission believes sufficient evidence exists to support a criminal charge, the commission shall report such evidence to the appropriate law enforcement agencies.



858 - Application of labor laws.

858. Application of labor laws. The laws of the state and its political subdivisions with respect to employment conditions shall apply to inmates participating in work release programs.



859 - When employment prohibited.

859. When employment prohibited. No employment under a work release program may be approved or continued if (a) such employment results in the displacement of employed workers, or is applied in skills, crafts or trades in which there is a surplus of available labor in the locality, or (b) the rates of pay and other conditions of employment are not at least equal to those paid or provided for work of similar nature in the locality in which the work is to be performed, or (c) there is any labor strike or lockout in the establishment in which the inmate is employed.



860 - Disposition of earnings.

860. Disposition of earnings. * The earnings of an inmate participating in a work release program, less any payroll deductions required or authorized by law, shall be turned over to the superintendent who shall deposit such receipts as inmates' funds pursuant to section one hundred sixteen. Such receipts shall not be subject to attachment or garnishment in the hands of the superintendent. The commissioner may authorize the superintendent to make disbursements of such receipts, and such receipts may be disbursed, for any or all of the following purposes:

1. Appropriate and reasonable costs related to the inmate's participation in a temporary release program;

* NB Expired September 1, 1977

The earnings of an inmate participating in a work release program, less any payroll deductions required or authorized by law, shall be turned over to the warden who shall deposit such receipts as inmates' funds pursuant to section one hundred sixteen of this chapter. Such receipts shall not be subject to attachment or garnishment in the hands of the warden. The commissioner of correction may authorize the warden to make disbursements of such receipts, and such receipts may be disbursed, for any or all of the following purposes:

1. Appropriate and reasonable costs related to the inmate's participation in the work release program;

2. Support of the inmate's dependents;

3. Payment of fines imposed by any court;

4. Payment of any court ordered restitution or reparation to the victim of the inmate's crime.

5. Purchases by the inmate from the commissary of the institution.

The balance of such receipts, if any, after disbursements for the foregoing purposes shall be paid to the inmate upon termination of his imprisonment.



861 - Inmate not agent of state.

861. Inmate not agent of state. An inmate participating in a work release program shall not, merely by reason of such participation, be deemed an agent, employee or servant of the state while outside the premises of an institution pursuant to the terms of a work release program.

* 861. Inmate not agent of state. An inmate participating in a temporary release program shall not, merely by reason of such participation, be deemed an agent, employee or servant of the state while outside the premises of an institution pursuant to the terms of a temporary release program.

* NB Expired September 1, 1977






Article 26-A - (Correction) SHOCK INCARCERATION PROGRAM FOR STATE CORRECTIONAL INMATES

865 - Definitions.

865. Definitions. As used in this article, the following terms mean:

1. "Eligible inmate" means a person sentenced to an indeterminate term of imprisonment who will become eligible for release on parole within three years or sentenced to a determinate term of imprisonment who will become eligible for conditional release within three years, who has not reached the age of fifty years, who has not previously been convicted of a violent felony as defined in article seventy of the penal law, or a felony in any other jurisdiction which includes all of the essential elements of any such violent felony, upon which an indeterminate or determinate term of imprisonment was imposed and who was between the ages of sixteen and fifty years at the time of commission of the crime upon which his or her present sentence was based. Notwithstanding the foregoing, no person who is convicted of any of the following crimes shall be deemed eligible to participate in this program: (a) a violent felony offense as defined in article seventy of the penal law, (b) an A-I felony offense, (c) any homicide offense as defined in article one hundred twenty-five of the penal law, (d) any felony sex offense as defined in article one hundred thirty of the penal law and (e) any escape or absconding offense as defined in article two hundred five of the penal law.

2. "Shock incarceration program" means a program pursuant to which eligible inmates are selected to participate in the program and serve a period of six months in a shock incarceration facility, which shall provide rigorous physical activity, intensive regimentation and discipline and rehabilitation therapy and programming. Such inmates may be selected either: (i) at a reception center; or (ii) at a general confinement facility when the otherwise eligible inmate then becomes eligible for release on parole within three years in the case of an indeterminate term of imprisonment, or then becomes eligible for conditional release within three years in the case of a determinate term of imprisonment.



866 - Establishment of shock incarceration program.

866. Establishment of shock incarceration program. 1. The commissioner, guided by consideration for the safety of the community and the welfare of the inmate, shall promulgate rules and regulations for the shock incarceration program. Such rules and regulations shall reflect the purpose of the program and shall include, but not be limited to, selection criteria, inmate discipline, programming and supervision, and program structure and administration.

2. The commissioner shall appoint or cause to be appointed a shock incarceration selection committee at one or more designated correctional facilities, which shall meet on a regularly scheduled basis to review all eligible inmates transferred to such facility for screening and all applications for the shock incarceration program.

3. Shock incarceration programs may be established only at institutions classified by the commissioner as shock incarceration facilities.

4. The department may contract with the division of substance abuse services for the provision of such services as may be required to assure the success of the program.

5. The department shall conduct an ongoing evaluation of the program to ensure that the programmatic objectives are met. The department shall undertake studies and prepare reports periodically on the impact of the program.



867 - Procedure for selection of participants in shock incarceration program.

867. Procedure for selection of participants in shock incarceration program. 1. An eligible inmate may make an application to the shock incarceration screening committee for permission to participate in the shock incarceration program.

2. If the shock incarceration screening committee determines that an inmate's participation in the shock incarceration program is consistent with the safety of the community, the welfare of the applicant and the rules and regulations of the department, the committee shall forward the application to the commissioner or his designee for approval or disapproval.

2-a. Subdivisions one and two of this section shall apply to a judicially sentenced shock incarceration inmate only to the extent that the screening committee may determine whether the inmate has a medical or mental health condition that will render the inmate unable to successfully complete the shock incarceration program, and the facility in which the inmate will participate in such program. Notwithstanding subdivision five of this section, an inmate sentenced to shock incarceration shall promptly commence participation in the program when such inmate is an eligible inmate pursuant to subdivision one of section eight hundred sixty-five of this article.

3. Applicants cannot participate in the shock incarceration program unless they agree to be bound by all the terms and conditions thereof and indicate such agreement by signing the memorandum of the program immediately below a statement reading as follows:

"I accept the foregoing program and agree to be bound by the terms and conditions thereof. I understand that my participation in the program is a privilege that may be revoked at any time at the sole discretion of the commissioner. I understand that I must successfully complete the entire program to obtain a certificate of earned eligibility upon the completion of said program, and in the event that I do not successfully complete said program, for any reason, I will be transferred to a nonshock incarceration correctional facility to continue service of my sentence."

4. An inmate who has successfully completed a shock incarceration program shall be eligible to receive such a certificate of earned eligibility pursuant to section eight hundred five of this chapter. Notwithstanding any other provision of law, an inmate sentenced to a determinate sentence of imprisonment who has successfully completed a shock incarceration program shall be eligible to receive such a certificate of earned eligibility and shall be immediately eligible to be conditionally released.

5. Participation in the shock incarceration program shall be a privilege. Nothing contained in this article may be construed to confer upon any inmate the right to participate or continue to participate therein.






Article 27 - (Correction) WORK RELEASE PROGRAM FOR COUNTY JAILS

870 - Establishment of program.

870. Establishment of program. The sheriff, upon approval of the legislative body of the county, may establish a work release program pursuant to which prisoners, sentenced to and confined in any county jail under his jurisdiction, may be granted the privilege of leaving confinement for the purpose of working at gainful employment, participating in a privately or publicly sponsored program of vocational training, with or without compensation, or attending an educational institution. The work release program may also include the release from confinement during necessary and reasonable hours for the purpose of caring for the prisoner's family.



871 - Procedures.

871. Procedures. (a) Any prisoner sentenced to and confined in any jail for which the sheriff has established a work release program may apply to the sheriff for permission to participate in such program. Pursuant to rules and regulations promulgated by the sheriff and approved by the state commission of correction, the sheriff may approve or disapprove the application. In the event of approval, the sheriff shall prepare a specific, written work release plan for the prisoner which shall contain such terms and conditions as shall be deemed reasonably proper and necessary. The prisoner shall signify in writing his agreement to the terms of the work release plan in such form as the sheriff shall specify and a copy of the work release plan shall be delivered to the prisoner prior to his participation therein. The work release plan may be revoked, suspended or modified by the sheriff at any time for good cause, with or without notice to the prisoner. Any disapproval, revocation, suspension or modification of a work release application or plan shall be reviewable by the state commission of correction upon written request of the prisoner which shall be forwarded immediately to the commission by the sheriff. The decision of the commission shall be final and not be subject to judicial review.

(b) The sheriff shall appoint a committee, to be known as the work release committee, composed of at least one member of the county department of probation and of such members of the staff of the jail of confinement as he shall deem proper. The work release committee may also include such other persons whom the sheriff may deem proper, and such persons shall be selected upon the basis of their knowledge and experience in the field of penology, law, medicine, labor, commerce, theology or social services. The committee shall advise and assist the sheriff in administering the work release program, provided, however, that any determination to approve, disapprove, revoke, suspend or modify any work release application or plan shall rest solely in the discretion of the sheriff subject to review by the commission of correction as set forth in subdivision (a) of this section.

(c) The sheriff and work release committee may assist prisoners seeking admission to the work release program in securing gainful employment or participation in a publicly or privately sponsored program of vocational training.

(d) A work release plan may include employment within a county other than that in which the jail of confinement is located. The sheriff may arrange with the sheriff or the superintendent or other person in charge of a jail or penitentiary of any other county which has adopted a work release program to maintain custody of any prisoner employed in such other county during the period of employment or until his discharge from confinement, whichever shall occur first. In such event, the sheriff or superintendent of the jail or penitentiary having such custody of the prisoner shall dispose of the earnings of the prisoner pursuant to section eight hundred seventy-two of this article.



872 - Disposition of earnings.

872. Disposition of earnings. (a) The wages or salary of a prisoner participating in the work release program, less payroll deductions required by law, shall be deposited with the sheriff in a trust fund account, which fund shall not be subject to garnishment or attachment. The sheriff shall keep a ledger of the account of each prisoner and he may disburse from the said trust fund account:

(1) such sum as the prisoner may be legally obligated to pay for the support of his dependents as recommended by the department of social services of the county in which such dependents reside, provided, however, that the prisoner may authorize that a sum greater than that so recommended be disbursed for this purpose;

(2) a sum determined by the sheriff to be the cost to the county of providing food, lodging and clothing for such prisoner subject, however, to approval by the state commission of correction;

(3) a sum determined by the sheriff to be the cost to the county of the actual and necessary food, travel and other expenses of such prisoner when released from confinement for the purpose of participating in the work release program;

(4) such sums as may be necessary to satisfy any fines outstanding against the prisoner;

(5) such sums as may be necessary to satisfy any outstanding legal obligations of the prisoner, acknowledged by him in writing and filed with the sheriff in such form as the sheriff shall specify.

(b) Any balance remaining in the trust fund account after such disbursements shall be paid to the prisoner upon his discharge from confinement.

(c) On or before the thirty-first day of January of each year, the sheriff shall prepare a summary of receipts and disbursements of all accounts kept during the previous year and shall forward the summary to the chief executive officer of the county. The summary shall be a public record.



873 - Separate housing.

873. Separate housing. The sheriff may designate separate facilities within the jail for the quartering of prisoners participating in the work release program.



874 - When employment prohibited.

874. When employment prohibited. (a) No employment under the work release program for any prisoner shall be approved if:

(1) it is ascertained by the sheriff that such employment will result in the displacement of employed workers, or be applied in skills, crafts or trades in which there is a surplus of available labor in the locality, except in the case of a prisoner who is to be employed by an employer for whom he was employed as a free person prior to the commencement of his sentence, and;

(2) the rates of pay and other conditions of employment are not at least equal to those paid or provided for work of a similar nature in the locality in which the work is to be performed.

(b) The state department of labor shall exercise the same supervision over conditions of employment for prisoners participating in the work release program as such department does over conditions of employment for free persons.

(c) In no event shall any work release program be permitted when there is any labor strike or lock-out in the establishment in which the prisoner is, or is to be, employed.



876 - Eligibility for reduction of sentence, parole or conditional release.

876. Eligibility for reduction of sentence, parole or conditional release. Nothing in this article shall be construed to prejudice the eligibility of any prisoner participating in a work release program for the purposes of discretionary reduction of sentence, parole or conditional release except absconding from work release as defined by section 205.16 of the penal law; provided, however, that the participation of any prisoner in such program may be considered favorably for such purposes if such participation has assisted in the rehabilitation of such prisoner.



877 - Prisoner not an agent of county.

877. Prisoner not an agent of county. No prisoner participating in a work release program shall be deemed an agent, employee or involuntary servant of the county while released from the jail of confinement pursuant to the terms of any work release plan; provided, however, that when a prisoner is employed by the state or a local municipality, his relationship to the state or local municipality arising out of such employment shall be determined in the same manner as if he were a free person so employed.



878 - Annual report.

878. Annual report. The sheriff shall annually prepare a report of the work release program which shall be transmitted to the legislature on or before the first day of March in each year. Such annual report shall include a summary of the operations and activities of the program for the preceding year and such recommendations for the improvement of the program as the sheriff shall deem necessary and proper.



879 - Application of article.

879. Application of article. This article shall not apply to any sheriff in the city of New York or to the commissioner of correction in the city of New York.






Article 35 - (Correction) LAWS REPEALED; WHEN TO TAKE EFFECT

1000 - Laws repealed.

1000. Laws repealed. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



1001 - When to take effect.

1001. When to take effect. This chapter shall take effect immediately.









CNT - County

Article 1 - (County) SHORT TITLE; APPLICATION; DEFINITIONS

1 - Short title.

Section 1. Short title. This chapter shall be known as the "County Law".



2 - Application of chapter.

2. Application of chapter. This chapter shall apply to all counties, except that:

(a) It shall not apply to a county wholly contained within a city, unless specifically so provided;

(b) The provisions of this chapter in so far as they are in conflict with or in limitation of a provision of any alternative form of county government heretofore or hereafter adopted by a county pursuant to section two of article nine of the constitution, or any administrative code, county government law or civil divisions act enacted by the legislature and applicable to such county as now in force or hereafter amended, or in conflict with any local law heretofore or hereafter adopted by a county under an optional or alternative form of county government, shall not be applicable to the county, unless a contrary intent is expressly stated in this chapter.



3 - Definition of a county.

3. Definition of a county. A county is a municipal corporation comprising the inhabitants within its boundaries and formed for the purpose of exercising such powers and discharging such duties of local government and administration of public affairs as may be imposed or conferred upon it by law.






Article 2 - (County) GENERAL PROVISIONS

50 - When county divided or boundaries altered.

50. When county divided or boundaries altered. Whenever the legislature divides a county or alters its boundaries, the act shall provide the method and manner of the disposition of assets and apportionment of liabilities of such county or counties.



51 - Actions by or against a county.

51. Actions by or against a county. Actions or proceedings by or against a county shall be in the name of the county.



52 - Presentation of claims for torts; commencement of actions.

52. Presentation of claims for torts; commencement of actions. 1. Any claim or notice of claim against a county for damage, injury or death, or for invasion of personal or property rights, of every name and nature, and whether casual or continuing trespass or nuisance and any other claim for damages arising at law or in equity, alleged to have been caused or sustained in whole or in part by or because of any misfeasance, omission of duty, negligence or wrongful act on the part of the county, its officers, agents, servants or employees, must be made and served in compliance with section fifty-e of the general municipal law. Every action upon such claim shall be commenced pursuant to the provisions of section fifty-i of the general municipal law. The place of trial shall be in the county against which the action is brought.

2. This section shall not apply to claims for compensation for property taken for a public purpose, nor to claims under the workmen's compensation law.



53 - Liability of county for torts.

53. Liability of county for torts. 1. Upon compliance with section fifty-two each county shall be liable under the same rules of law applicable to the state, for damage or injury, or death, to person or property sustained by reason of the torts of its officers, agents, servants and employees.

2. Notwithstanding the provisions of any law defining real property owned by tax title or owned for purposes of reimbursement of assistance granted, as held and used for a public purpose, no county shall be liable by reason of such property being defective, out of repair, unsafe or dangerous, unless the county is in the actual physical possession, control and operation thereof as owner, or deriving a direct income therefrom; and with no greater liability than that imposed upon the individual owner of property.

3. Nothing herein shall repeal or modify the exclusive liability as imposed and provided in the workmen's compensation law.



54 - Personal liability of heads of agencies.

54. Personal liability of heads of agencies. No head of any agency, department, bureau, or office of a county shall be liable to respond in damages to the county or to any other person for any act or omission of any employee of the county employed within the agency, department, bureau, or office of which he is such head. Any lawful claims which but for this section would be claims against such head of an agency, department, bureau, or office shall be lawful claims against the county and shall be deemed to be the liability of the county. Nothing contained herein, however, shall be deemed to relieve the head of any agency, department, bureau, or office of liability to the county or to any other person for his own act or omission to act, nor be deemed to impose any new liability upon the county for any act or omission of such head of any agency, department, bureau, or office to which the county was not lawfully subject prior to the taking effect of this act.






Article 3 - (County) REFERENDUM

100 - Mandatory referendum.

100. Mandatory referendum. When a resolution of the board of supervisors is subject to a mandatory referendum, such board shall by resolution cause such resolution to be submitted to a vote of the qualified electors of the county for their approval or disapproval at a general or special election. Except as otherwise provided by law, the resolution shall fix a date not less than forty-five days after its adoption on which the proposition is to be submitted at such general or special election.



101 - Permissive referendum.

101. Permissive referendum. 1. A resolution of the board of supervisors which is subject to a permissive referendum shall be subject to referendum on petition. Within ten days after the adoption by the board of supervisors of any resolution which is subject to a permissive referendum, the clerk of the board of supervisors, in the same manner as provided for notice of a special election, shall cause a notice to be published at least once in the official newspapers and in such other newspapers as the board may designate. Such notice shall contain the number, date of adoption, a true copy of the resolution and a statement that such resolution is subject to a permissive referendum.

2. A resolution of the board of supervisors which is subject to a permissive referendum shall not take effect until forty-five days after its adoption; nor unless it is approved by the affirmative vote of a majority of the qualified electors of the county voting on a proposition therefor, if within forty-five days after its adoption there be filed with the clerk of the board of supervisors a petition signed by qualified electors of the county in number of not less than ten per centum of the total vote cast for governor in said county at the last general election held for the election of state officers. Such petition shall state that a referendum vote is requested on such resolution, describing the same by its number and date of adoption, and shall contain an abstract of the text. The petition may consist of separate sheets and the signatures to each sheet shall be authenticated in the manner provided by the election law for the authentication of a designating petition. The several sheets so signed and authenticated when fastened together and offered for filing shall be deemed to constitute one petition. The clerk of the county legislature shall examine each such petition so filed with him and shall not later than thirty days after the date of its filing transmit to the board of supervisors a certificate that he has examined it and has found that it complies or does not comply, as the case may be, with all the requirements of law.

3. Proceedings may be instituted and maintained to contest the sufficiency and validity of any petition provided for in this article, in the manner provided by the election law, as though such petition were a designating petition. If the petition be sufficient and valid, a proposition for the approval of such resolution shall be submitted at an election pursuant to subdivision four of this section.

4. Within thirty days after the adoption of a resolution which is subject to a permissive referendum, the board of supervisors may of its own motion by resolution provide that such resolution be submitted to a vote of the qualified electors of the county to be held at a general or special election held not less than sixty days after the adoption of the resolution providing for such special or general election. A resolution adopted pursuant to the preceding sentence may not thereafter be rescinded. Any proposition required to be submitted pursuant to subdivision three of this section shall be submitted at the next general election of state or county government officers held in such county not less than sixty days after the filing of the petition requesting the referendum, unless the petition requests and the board of supervisors adopts a resolution submitting such proposition at a special election held not less than sixty days after the adoption of the resolution providing for such special election.



102 - Procedure on mandatory and permissive referendum.

102. Procedure on mandatory and permissive referendum. 1. The resolution shall recite the form of the proposition, which shall contain a brief statement of the text of the resolution together with its number. The clerk of the board of supervisors shall transmit such proposition forthwith to the board of elections of the county. A sufficient number of copies of such proposition and abstract shall be printed and made available to the electors at the time of registration or otherwise in advance of the election, and in addition, a sufficient number of copies shall be delivered with the other election supplies, and distributed to the electors at the election. If there be more than one such proposition to be voted upon at such election, each proposition shall be separately and consecutively numbered.

2. The board of elections shall cause any such proposition to be submitted to the qualified electors of the county in the manner provided in the election law. The method and manner of submission, preparation and provision of ballots and ballot labels, use of voting machines, qualification of voters, correcting registers, and conducting the election, canvassing the result and making and filing the returns, and all other procedure with reference to the submission of any such proposition, shall be the same as in the case of any other proposition to be submitted to the electors of a county at a general or special election as provided by law. If a majority of the votes cast on any such proposition shall be in the affirmative, the resolution shall be approved.



103 - Repeal of resolution by board.

103. Repeal of resolution by board. Not less than twenty days prior to the election at which a resolution is to be voted upon by the electors of the county for approval or disapproval, the board of supervisors may, except as otherwise expressly provided in subdivision four of section one hundred one, reconsider its action thereon and repeal such resolution, whereupon the proposition for its approval shall not be submitted at such election, or, if submitted, the vote of the electors thereon shall be without effect.



104 - Submission of proposition or question.

104. Submission of proposition or question. Except as provided by the municipal home rule law, a proposition or question required by or pursuant to law to be approved by the qualified electors of the county shall be submitted in the manner provided by section one hundred two of this article.



105 - Law applicable to conduct of elections at which ballot questions are submitted to all the voters of a county.

105. Law applicable to conduct of elections at which ballot questions are submitted to all the voters of a county. The provisions of the election law or any other law relating to the submission of questions at general elections, so far as the same are applicable and not inconsistent with this article, shall apply to the conduct of all elections at which questions are submitted to all the voters of a county. Where a specific provision of law exists in any other law which is inconsistent with the provisions of the election law, such provision shall apply unless a provision of the election law specifies that such provision of the election law shall apply notwithstanding any other provision of law.






Article 4 - (County) BOARD OF SUPERVISORS

150 - Board of supervisors constituted.

150. Board of supervisors constituted. The supervisors of the several cities and towns in each county, when lawfully convened, shall constitute the board of supervisors of the county.



150-A - County legislative body, other than board of supervisors.

150-a. County legislative body, other than board of supervisors. 1. All the functions, powers, obligations and duties which by law are possessed by or vested in the board of supervisors of a county may be exercised by an elected county legislative body, by whatsoever name designated, which shall, pursuant to law, or order or judgement of a court of competent jurisdiction, be established in place of the board of supervisors of such county. All acts heretofore performed by such elected county legislative body shall be valid if and to the extent that they would have been valid if performed by the board of supervisors of such county.

2. Whenever the board of supervisors of a county is referred to or designated in any law, contract or document pertaining to any of the functions, powers, obligations and duties of such board, such reference or designation shall be deemed to include the elected county legislative body, by whatsoever name designated which, pursuant to law, or order or judgement of a court of competent jurisdiction, shall have been established in place of the board of supervisors.



151 - Organization of board.

151. Organization of board. 1. The members of the board of supervisors shall organize the board and select a chairman on or before the eighth day of January in each year. The board shall annually, by resolution duly adopted during the month of December, fix the date, time and place of the meeting to organize the board. The board may provide by local law that the members of the board shall meet to organize and select a chairman on or before the eighth day of January in each even-numbered year. The clerk of the board of supervisors shall serve upon each member a notice stating the date, time and place of each meeting to organize the board and that a chairman will then be selected. The notice shall be in writing and shall be served by mail addressed to each member at his last known post-office address at least forty-eight hours before the date of the meeting.

2. In the event of the death, inability or failure of the clerk of the board of supervisors to call any such meeting or to serve such notices, the county clerk of the county shall call the meeting to organize the board and select a chairman on or before the fifteenth day of January following. Notice of such meeting shall be served by the county clerk in like manner and time as provided for service of notice by the clerk of the board in subdivision one.

3. At such organization meeting, or at an adjourned meeting not later than February first, the board shall select a chairman and may select a vice-chairman.

4. The term of office of the chairman shall expire at the end of the calendar year in which he is selected, unless the board shall provide by local law for the selection of the chairman in January of each even numbered year, in which event the term of office of the chairman shall be for a term expiring with that of his term of office as supervisor.

5. In the event of a failure of the board of supervisors to select a chairman on or before February first, the county clerk of the county shall appoint a member of the board as chairman, who shall serve until the end of the calendar year in which he is appointed.

6. In the absence of the chairman and the vice chairman, if one has been selected, at any meeting of the board of supervisors, the members present and voting, by majority vote, shall select a member of the board to serve as acting chairman at such meeting. The acting chairman shall have and exercise all the powers and duties of the chairman at the meeting over which he is called to preside.

6-a. In the absence of the chairman, the vice-chairman, if one has been selected:

a. shall preside over each duly constituted meeting of the board;

b. shall have and exercise all the powers and duties of the chairman at any meeting over which he is called to preside;

c. shall have and exercise those additional powers and duties authorized by resolution of the board, provided such resolution shall specify:

(i) the dates during which the vice-chairman may exercise those powers and duties; and

(ii) that the powers and duties authorized to the vice-chairman shall not be exercised by the chairman during that designated time period.

7. In case of a vacancy in the office of chairman, the clerk of the board of supervisors shall call a meeting of the members of the board upon like notice as provided in subdivision one, at which a successor shall be selected chairman who shall be a member of the board. The person so selected shall serve as chairman of the board for the unexpired term of the previous chairman. In the event of the failure of the board to select such chairman within thirty days after the vacancy shall have occurred, the county clerk shall appoint a member of the board as chairman, who shall serve until the end of the calendar year in which he is appointed.



152 - Meetings of the board.

152. Meetings of the board. 1. The board of supervisors shall, in addition to the meeting to organize the board, hold regular meetings at stated intervals.

2. Special meetings shall be held at the call of the clerk of the board upon direction of the chairman, or at the call of the clerk of the board upon direction of the vice-chairman provided that upon convening, a majority of the members of the board pass a resolution ratifying such call or upon written request signed by a majority of the members of the board. Notice in writing stating the time, place and purpose of the special meeting shall be served personally or by mail upon each member by the clerk of the board at least forty-eight hours before the date fixed for holding the meeting or a member may waive the service of the notice for such meeting by a writing signed by him. Only business specified in the notice thereof may be transacted at a special meeting.

3. Any meeting of the board of supervisors may be adjourned from time to time. All meetings of the board shall be public.

4. No action of such board changing the place of meeting where such board has regularly met to any other city, town or village in the county shall be valid unless approved by the affirmative vote of at least three-quarters of the total membership of such board.



153 - Rules of procedure.

153. Rules of procedure. 1. A power of the county, whether in terms vested in the county or in the board of supervisors shall, except as otherwise expressly provided, be exercised through a local law or resolution duly adopted by the board.

2. A majority of the whole number of the members of the board of supervisors shall constitute a quorum for the transaction of business, but a less number may adjourn.

3. Each local law or resolution shall have a title prefixed concisely stating the contents.

4. Whenever in this chapter or other general, special or local law, the board of supervisors is authorized or required to act, and no proportion of the voting strength for such action is otherwise prescribed, such action shall be taken by the affirmative vote of a majority of the total membership of the board. A roll call shall be taken and entered by the clerk in the minutes of its proceedings when required by law or upon request of any member of the board.

5. All resolutions shall become effective upon their adoption, or as otherwise provided by this chapter or other law or as specified in the resolution.

6. Subject to the restrictions provided in this chapter or other law, the board of supervisors shall have power to amend, repeal or supersede any local law or resolution theretofore adopted.

7. The board of supervisors shall have power to compel the attendance of members at regular and special meetings of the board and at committee meetings. In all cases of absence during any regular or special meeting of the board, or any committee meeting called pursuant to written notice, the board of supervisors may impose a penalty not exceeding fifty dollars for each non-attendance without sufficient excuse as the rules shall provide. Absence by reason of performance of official duty for the county, or absence occasioned by attendance at a meeting of the town board of a town, or absence occasioned by the performance of any other official duty, shall at all times be deemed a sufficient excuse.

8. Except as otherwise expressly provided, the board of supervisors of each county shall determine the rules of its own proceedings. Unless the rules of the board otherwise provide, no rule may be suspended except by the unanimous vote of the members present and voting at any regular or special meeting of the board.

9. The terms "whole number of the members of the board" and "whole number of its membership, " as used in this chapter, shall be construed to mean the total number which the board of supervisors would have were there no vacancies and were none of the supervisors disqualified from acting.



154 - Committees.

154. Committees. 1. The board of supervisors may create standing committees for the purpose of aiding and assisting the board in the transaction of its business. Any local law or resolution creating any such committee shall specify the powers, duties and number of its members. A member of any standing committee shall serve until the end of the calendar year in which he shall have been selected, unless the board shall have fixed a different period, but in any event not longer than the term for which he shall have been elected as a supervisor.

2. The board may from time to time create special committees. Any resolution creating a special committee shall specify the powers and duties of the committee and the number of its members. Each member of any special committee shall serve for the period specified in such resolution but in any event not longer than the term for which he shall have been elected as a supervisor.

3. Members of all standing and special committees shall be appointed by the chairman of the board from its membership.

4. Vacancies in standing and special committees shall be filled by the chairman of the board from its membership.

5. The board may authorize committees to accept advice and counsel of citizens not members of the board.

6. Nothing herein shall be deemed to authorize the delegation of any of the powers, duties or responsibilities of the board of supervisors or of any officer except as otherwise expressly authorized by law.






Article 5 - (County) GENERAL POWERS OF BOARD OF SUPERVISORS

200 - Compensation of supervisors.

200. Compensation of supervisors. 1. Notwithstanding the election of a supervisor for a fixed term, the board of supervisors of each county shall have power from time to time to fix the compensation of its members for services rendered to the county. Except as hereinafter provided, such compensation shall be an annual salary and shall be in lieu of all fees, charges or compensation for all services rendered to the county. Each supervisor shall be entitled to receive an equal amount, except the chairman and the majority and minority leaders of the board, who may be paid an additional amount. Until otherwise provided, the compensation to be paid by a county to each member of the board of supervisors shall be the amount authorized to be paid therein for the year nineteen hundred fifty.

2. Upon the adoption of a proposition therefor submitted as provided in this chapter, the members of the board of supervisors of a county, in lieu of an annual salary, may be paid a salary for board meetings and per diem compensation for committee work, or per diem compensation for both board meetings and committee work. The proposition may be initiated by a resolution of the board of supervisors or by a petition duly subscribed by electors of the county qualified to vote at a general election of county officers, in number equal at least to five per centum of the total vote cast for governor in said county at the last general election held for the election of governor. Such petition shall be acknowledged or authenticated in the same manner as provided by the election law for a designating petition. The proposition may be submitted at either a general or a special election as provided by a resolution of the board of supervisors, and shall become effective at the commencement of the fiscal year next following its adoption. Moneys appropriated to pay salaries of members of the board of supervisors for such next succeeding fiscal year, shall continue to be available to pay the compensation of the members of such board earned during such fiscal year in accordance with the proposition as adopted. If such proposition be adopted, no further vote shall be submitted before the fifth year thereafter.

3. The salary, or the rate of per diem compensation, or both, as the case may be, fixed and paid during a fiscal year shall not exceed the salary or rate as specified in the notice of the public hearing on the tentative budget prepared for such fiscal year, published pursuant to section three hundred fifty-nine of this chapter.



201 - Compensation of officers.

201. Compensation of officers. Notwithstanding the provisions of any general law other than this chapter or of any special law to the contrary, each board of supervisors shall fix the salary of all officers paid from county funds, except the members of the judiciary. Such salary shall be in lieu of all fees, percentages, emoluments or other forms of compensation payable for services rendered in the performance of the powers and duties of the office; provided however, that any such officer (1) required by law to reside at a county institution or (2) authorized by resolution of the board of supervisors, may be furnished maintenance or any part thereof at a county institution. Such maintenance furnished on or after the first day of January, nineteen hundred fifty-five shall be defined and the fair value thereof determined by resolution of the board and the amount so determined shall constitute part of the salary fixed for any such officer.

All fees, percentages, emoluments or other compensation received by any such officer by virtue of his office from whatever source shall belong to the county and be paid into the county treasury monthly on or before the tenth day of the month. Each such deposit shall be accompanied by a statement in summary form of the sums so paid. The salary of any such officer elected or appointed for a fixed term shall not be increased or diminished during the term of his office, except as the same may be increased as provided in paragraph h of subdivision two of section twenty-four of the municipal home rule law, and except as the same may be increased in accordance with a schedule providing higher rates of compensation through additional increments of salary based on time service. No new or amended schedule applicable to any such officer shall be enacted during the term of his office, except as provided in paragraph h of subdivision two of section twenty-four of the municipal home rule law. This chapter shall not authorize any increase or decrease in compensation prohibited by section twelve of article thirteen of the state constitution. The compensation of a county officer appointed for an indefinite term may be increased or diminished at any time. The compensation of a coroner, coroner's physician or medical examiner may be fixed at an annual salary or upon a per diem basis. Where coroners are compensated upon an annual salary basis, the salary of each shall be in the same amount except that the board of supervisors may determine by majority vote to pay annual salaries in different amounts and in such cases the salaries may be fixed accordingly.

This section shall not apply to the compensation of the members or of the chairman of the board of supervisors.



202 - Publication of compensation and expenses of supervisors in certain counties.

202. Publication of compensation and expenses of supervisors in certain counties. In those counties wherein the compensation of supervisors is fixed on a per diem basis, the clerk of the board of supervisors in the month of February of each year shall cause to be published in the official newspapers and in such other newspapers as may be directed by the board, and for such number of insertions as the board may determine, a statement of the number of days the board was in session, and the compensation and expenses paid to each member for board sessions and committee work during the preceding fiscal year.



203 - Expenses incurred in the performance of official duty.

203. Expenses incurred in the performance of official duty. 1. The actual and necessary expenses of all officers and employees, other than supervisors, paid from county funds incurred in the performance of their official duties, and the actual and necessary expenses of all supervisors incurred in the performance of powers and duties of the county, shall be a county charge.

2. The board of supervisors may authorize the payment of a reasonable mileage allowance for:

(a) the miles actually and necessarily traveled on official business by any such officer or employee, other than a supervisor, by the use of his own automobile; and

(b) the miles actually and necessarily traveled on official business of the county by any supervisor by the use of his own automobile, including travel on official business of the county in going from and returning to his residence.

3. Whenever the board of supervisors is directed or empowered by law to appoint a commission or board, by whatever title known, to render a service for the county, such board of supervisors may provide for the audit and payment of actual and necessary expenses incurred in the performance of duties including the mileage allowance.

4. No supervisor, officer or employee shall be allowed or paid any lump sum in lieu of actual and necessary disbursements incurred by him.



204 - Positions of employment.

204. Positions of employment. In addition to those positions of employment specifically provided by law, the board of supervisors shall have power to establish positions of employment and may abolish the same. The establishment and abolition of such positions may be by local law, by resolution or by the adoption of the budget. Rules may be adopted providing for the temporary transfer of employees from one office or department to another as authorized by the civil service law.

Except as otherwise provided by law, all officers paid from county funds and all boards or commissions, by whatever title known, shall appoint or employ all subordinates and employees in their respective offices and departments.



205 - Compensation of employees.

205. Compensation of employees. Subject to the constitution and the civil service law but notwithstanding the provisions of any other general law or of any special law to the contrary, the compensation of all employees paid from county funds shall be fixed by the board of supervisors. The board of supervisors may adopt schedules of compensation and grades with minimum and maximum salaries. Per diem or per hour schedules of compensation may be adopted for those employees not paid on a salary basis and under such rules as the board may determine. Officers may be authorized to fix per diem or per hour rates of compensation for temporary employment.

Subject to the civil service law and rules relating to promotions, the compensation of employees may be increased or diminished at any time. The compensation paid to any employee shall be in lieu of all fees, percentages, emoluments or other form of compensation payable for services rendered to the county by virtue of his employment; provided however, that any employee (1) required by law to reside at a county institution or (2) authorized by resolution of the board of supervisors, may be furnished maintenance or any part thereof at a county institution. Such maintenance furnished on or after the first day of January nineteen hundred fifty-five shall be defined and the fair value thereof determined by resolution of the board and the amount so determined shall constitute part of the compensation fixed for any such employee.

All fees, percentages, emoluments or other compensation received shall be the property of the county and be paid into the county treasury monthly on or before the tenth day of the month. Each court stenographer shall be entitled to retain to his own use, in addition to the amount fixed by the board of supervisors for regular services, the fees and other compensation prescribed by law or certified by a presiding judge pursuant to law, for transcribing and furnishing a copy of the minutes, testimony or exhibits taken or produced in any civil or criminal action or proceeding.

Any physician or dentist employed by the E. J. Meyer Memorial Hospital, by the Westchester county medical center, or by the Nassau county medical center shall be entitled to receive fees, in addition to the amount fixed by the respective county legislature for regular services, for private professional services rendered in accordance with the provisions of section one hundred thirty of the general municipal law.



205-A - Certain pilot projects.

205-a. Certain pilot projects. Any county operating a county hospital employing physicians and dentists pursuant to a pilot project approved by the public health and health planning council, whereby such physicians and dentists may receive fees for private professional services rendered in accordance with section one hundred thirty of the general municipal law in addition to the amount of remuneration fixed by the respective county legislative bodies for regular services, shall be required to adopt rules and regulations to govern such fees. Such rules and regulations shall be subject to the approval of the public health and health planning council.



206 - Hours of work and office hours.

206. Hours of work and office hours. 1. Subject to the constitution and general laws of this state and to the rules and regulations made pursuant thereto, the board of supervisors may fix the number of hours constituting a legal day's work for all classes of employees of the county and grant to the employing officer or board the power to stagger working hours. Time lost in any week because of inclement weather may be made up during that week and the succeeding three weeks. Nothing herein shall impair the effect of any official proclamation during an emergency.

2. The board of supervisors may fix the hours that the offices of the county clerk, county treasurer, clerk of the board of supervisors and civil office of the sheriff shall be kept open for the transaction of business. If the board of supervisors does not fix the hours that the offices described in this subdivision shall be kept open for the transaction of business, then those offices shall be kept open for the transaction of business every day from at least nine o'clock in the forenoon to five o'clock in the afternoon, except Saturdays, Sundays and holidays. During the months of July and August, such offices shall be kept open from at least nine o'clock in the forenoon to four o'clock in the afternoon of each day, except Saturdays, Sundays and holidays.

3. If a holiday falls on a Saturday, the offices described in subdivision two hereof may close on the day before.

4. The board of supervisors may fix office hours not inconsistent with this chapter or other law.



206-A - Business in county offices on holidays and Saturdays.

206-a. Business in county offices on holidays and Saturdays. 1. Notwithstanding the provisions of any general or special law, holidays and Saturdays shall be considered as Sunday for all purposes relating to the transaction of business in county offices in every county of the state, except in a county wholly contained within a city. On all other days, except Sundays, such offices shall be kept open for the transaction of business. For the purposes of this section, the term "county offices" shall mean all offices, the officers or employees of which are paid in whole or in part from county funds.

2. Whenever the last day on which any paper shall be filed or act done or performed in any such office expires on Saturday, Sunday, public holiday or a day when such office is closed for the transaction of business, the time therefor is hereby extended to and including the next business day such office is open for the transaction of business.

3. Notwithstanding the foregoing provisions of this section, the motor vehicle section of a county clerk's office may, by resolution of the board of supervisors, be kept open on Saturdays during the month of January.



207 - Vacations; sick leaves; leaves of absence.

207. Vacations; sick leaves; leaves of absence. 1. Notwithstanding the provisions of any general law other than this chapter or of any special law to the contrary, the board of supervisors shall have power to fix and regulate the granting with or without pay of vacations, sick leaves and leaves of absence, to employees paid from county funds. The employing officer in any department, board or commission may grant to such employees vacations, sick leaves and leaves of absence under rules fixed by the board of supervisors.

2. Vacations with pay shall not be for less than two weeks in each year for all employees who shall have been in the employ of the county at least one year. Leaves of absence shall not be in excess of one year.

3. Nothing herein shall be deemed to affect, impair or supersede the provisions of section sixty-three of the public officers' law, or sections one hundred seventy, two hundred forty-five or two hundred forty-six of the military law.



208 - Books and records.

208. Books and records. 1. Whenever any public record, book, map or paper has become obliterated or unfit for further public inspection and use, the board of supervisors, upon a certificate of the county judge or a supreme court justice of the judicial district to the effect that transcripts or copies should be made and certified for future public inspection and use, shall direct and provide for such transcripts or copies to be made by the officer having custody thereof. Upon certification by such county judge or supreme court justice that the same have been examined, and the manner, contents and form thereof are approved, such certified transcripts or copies shall be deemed to take the place of the originals for all purposes of public inspection, use and evidence.

2. Except as otherwise provided by law and subject to reasonable rules and regulations of the officer having custody thereof, all records, books, maps or other papers recorded or filed in any county office, shall be open to public inspection, and upon request, copies shall be prepared and certified; and, except where another fee is prescribed by law, such officer upon the payment of a fee of twenty cents for each folio, shall furnish such certified copy. Upon request and after diligent search, if no record be found, such officer shall be entitled to receive a fee of one dollar for certification thereof.

3. In addition to the provisions of the real property law, each board of supervisors, by resolution, may authorize the purchase and installation of equipment to photograph or microphotograph, or otherwise reproduce upon film such records, maps or other papers as may be deemed advisable; and may provide for the purchase of supplies and necessary files for the preservation of the same. When duly certified, such reproduction shall be deemed an original record for all purposes of public inspection, use and evidence; and a transcript, exemplified or certified copy shall for all purposes be deemed such a transcript, exemplified or certified copy of the original. When inconsistent with the use of entry in record books, such record books may be dispensed with. The fee shall be twenty cents for each folio, together with the fee for certification or exemplification thereof.

4. Each officer, so far as practicable, shall complete all incomplete books and records of which he shall have custody and control by signing and certifying such completion in his own name and giving the date thereof. The county clerk shall complete only such records and minutes in actions or proceedings as are ordered completed by the respective county or supreme court having jurisdiction over such action or proceeding.

5. Each officer shall execute and deliver all necessary deeds, releases, discharges, ratifications or other documents and papers to fulfill any duty imposed by law upon his predecessor in office. Any liability of a sheriff resulting from the execution and delivery of a document required by law on behalf of a predecessor in office shall be determined to be the liability of the sheriff during whose term of office the error, mistake or cause of damage arose.



209 - Investigations.

209. Investigations. The board of supervisors is empowered to conduct an investigation into any subject matter within its jurisdiction, including the conduct and performance of official duties of any officer or employee paid from county funds and the accounting for all money or property owned by or under the control of the county. The power to conduct investigations may be delegated to a committee of the board. The chairman of the board and any member of such committee may issue a subpoena requiring a person to attend before the board or such committee and be examined in reference to any matter within the scope of the investigation, and in a proper case to produce all books, records, papers and documents material or relevant to the investigation. A subpoena issued under this section shall be regulated by the civil practice law and rules. The chairman of the board and any member of such committee may administer the oath to any witness and adjournments may be taken from time to time.



210 - Examination and post audit.

210. Examination and post audit. The board of supervisors may at any time cause an examination and post audit to be made of the books, records and papers pertaining to the money, funds or other property belonging to the county, or over which the county shall have control. Such examination and post audit may be made by a standing or special committee or by auditors employed for the purpose.



211 - Printed and electronically recorded proceedings of the board.

211. Printed and electronically recorded proceedings of the board. 1. The board of supervisors of each county, as soon after the close of each calendar year as practicable, shall cause to be printed in bound volume or recorded by electronic means, or both, copies of its proceedings, certified by the clerk of the board as a true copy. Such printed volume or electronic record shall contain all local laws consecutively numbered and all resolutions adopted by the board during the year. The printed volume or electronic record of proceedings may include reports of committees, officers and state departments. The board of supervisors may direct the printing or electronic recording in summarized or tabular form of county audits, town budgets, reports of bonded indebtedness, tax statements, official canvass and such proceedings as it shall determine to be in the public interest. At least one copy of such volume or electronic record shall be filed with or electronically transmitted to the county clerk and each city and town clerk within the county. At least one copy shall be filed with or electronically transmitted to the state librarian. Additional copies may be printed or electronically recorded and distributed in the discretion of the board.

Such annual volume or electronic record when certified by the clerk as a true copy, shall constitute and become the book of records and proceedings of such board.

2. The board of supervisors may cause to be printed or electronically recorded after each session, copies of its proceedings for distribution among its members, county officers or for exchange with other counties. The board may also cause copies of such proceedings to be published after each session in such newspaper or newspapers, and for such period of time, as may be designated.

3. The board of supervisors of each county shall ensure that a printed copy is available upon request.

4. For purposes of this section, the terms "electronic means", "electronic record or recording" and "electronically transmitted" shall generally refer to the recording, copying and transfer of data by means of a computer, computer disk or directly over the internet.



212 - Designation of depositaries.

212. Designation of depositaries. All moneys received by the county treasurer shall be deposited and secured in the manner provided by section ten of the general municipal law. Nothing herein shall be deemed to limit the power of a court of competent jurisdiction or of the state comptroller to make directions concerning deposits of court and trust funds.



214 - Designation of newspapers; official publications.

214. Designation of newspapers; official publications. 1. Concurrent resolutions, election notices and official canvass. The members of the county legislative body, whether such body be denominated board of supervisors, county legislature or otherwise, or, in the city of New York, of the council of such city representing respectively each of the two principal political parties into which the people of the state are divided, shall designate annually the newspaper published within the county to publish the concurrent resolutions of the legislature. Such designation shall be in writing and signed by a majority of the members representing each of said political parties. In making such designation, consideration shall be given to the newspapers advocating the principles of such political party, the support of its nominees and the extent of the circulation in the county. However the fact that a newspaper is an independent newspaper not advocating the principles of any political party shall not disqualify it from consideration. If there be but one newspaper published in the county, such newspaper shall be designated. The designation shall be filed with the clerk of the county legislative body or, in the city of New York, with the clerk of the council of such city, who shall not later than January tenth cause notice of the name and address of such newspaper or newspapers to be forwarded to the secretary of state. In like manner the members of the county legislative body or, in the city of New York, of the council of such city representing each of the two principal political parties into which the people of the state are divided, shall designate the newspaper published within the county to publish the election notices issued by the secretary of state and the newspaper to publish the official canvass. In the event of a failure so to designate in any year, or if either of such political parties has no representatives among the body or, in the city of New York, council membership, the last newspaper designated by the members of such party shall be deemed duly designated.

2. Local laws and notices. The board of supervisors shall annually designate at least two newspapers published within the county as official newspapers for the publication of all local laws, notices and other matters required by law to be published. In such designations consideration shall be given to those newspapers advocating the principles of the two major political parties into which the people of the state are divided and their general circulation throughout the county. However the fact that a newspaper is an independent newspaper and not advocating the principles of any political party shall not disqualify it from consideration. If there be but one newspaper having circulation in the county, that newspaper shall be designated. Except as otherwise provided by law, the clerk of the board shall cause a true copy of each local law to be published in such official newspapers at least once a week for two successive weeks, the first publication of which shall be had within ten days after such local law has become effective; provided, however, that any local law which is subject to a permissive referendum shall be published in such official newspapers at least once a week for two successive weeks, the first publication of which shall be had within ten days after such local law is adopted. Legalizing acts shall be published as provided in section two hundred twenty-seven. Nothing herein shall be deemed to prevent the designation of additional newspapers for any publication and such designation shall be deemed an official newspaper for the particular publication.

3. Erie county. The provisions herein requiring the designation of official newspapers for the publication of election notices and official canvass shall not apply to the county of Erie.



215 - County property; general provisions.

215. County property; general provisions. 1. The board of supervisors shall have the general care and control of the corporate real and personal property of the county.

2. All contracts and conveyances made by or to the county, or on its behalf, shall be made in the name of the county.

3. The board may acquire by purchase or condemnation and accept by gift real and personal property for lawful county purposes. The board may also lease for county purposes real property for terms not exceeding five years with the privilege of renewal, except that in the county of Cattaraugus the board may, subject to referendum provided in section twenty-four of the municipal home rule law, lease for county purposes real property for terms not exceeding ten years with the privilege of renewal. Parking areas may be regulated and a reasonable charge imposed. Necessary buildings may be erected, altered, remodelled and otherwise improved. Such buildings may be named, maintained and kept in repair, furnished and equipped for such public purposes. Adequate insurance of all types may be provided. When not otherwise provided by law, the board of supervisors may employ a custodian of any building or buildings and the grounds in connection therewith, or such custody may be made the duty of any county officer.

4. Upon the determination by the board of supervisors that county real property is not required for public use, such property may be leased for a term not exceeding five years upon such terms and conditions as may be prescribed by the board in the same manner and with the same rights and privileges as if owned by an individual.

5. When the board of supervisors shall determine that any county real property is no longer necessary for public use such board by resolution adopted by the affirmative vote of two-thirds of the total membership of the board taken by roll call and entered in the minutes, may sell and convey all the right, title and interest of the county therein.

6. Such property may be sold or leased only to the highest responsible bidder after public advertisement.

7. The income and proceeds of lease and sale of any county real property may be applied toward the payment of the cost of new sites and buildings or expended for other lawful county purposes.

8. The provisions of subdivisions four, five, six and seven of this section shall not apply to the disposition of real property acquired pursuant to section eight hundred fifty of this chapter, acquired by tax title or accepted for welfare assistance, or to lands purchased or acquired for highways or canals.

9. The sale or other disposition of personal property no longer necessary for public use, together with the application of the proceeds thereof, shall be in accordance with rules and regulations adopted by the board of supervisors, except as otherwise provided by law.

10. Nothing herein shall be construed to authorize the sale or lease of any county property where such disposition is prohibited or restricted by law.

11. The board of supervisors shall have the power, by resolution or local law, to adopt and enforce rules, regulations or ordinances covering the use of, parking on, and traffic in and through, any county-owned or county-leased property, except as to any roads or other property under the jurisdiction and control of the state of New York or any of its agencies. The board shall have the power to provide that the violation of any one or more of such rules, regulations, or ordinances (a) shall constitute on offense and that a person guilty of such offense may be punished by a fine of not exceeding one hundred dollars, or by imprisonment not exceeding thirty days, or by both such fine and imprisonment, or, in the alternative, (b) shall be enforced by prescribing a penalty not exceeding one hundred dollars in any one case, to be recovered in a civil action in any court having jurisdiction thereof, which action shall be brought in the name of the county.



216 - Location of county offices.

216. Location of county offices. The board of supervisors shall have power to select and change the site of any county office or building within the county except as hereinafter provided. No site or location for any county jail shall be selected or acquired by such board of supervisors which shall not have been approved by the state commission of correction. No courthouse, civil office of the sheriff, office of the county clerk, county treasurer, clerk of the board of supervisors or board of elections, now or hereafter located in a city or village, shall be removed beyond the limits of such city or village without the approval of a proposition therefor by the affirmative vote of a majority of the qualified electors of the county voting thereon at a general or special election. The clerk of the board of supervisors shall cause a notice of such election to be published in the official newspapers once a week for six weeks previous to such election; and shall on or before the first day of publication cause such notice to be posted upon the bulletin board at the office of each city and town clerk in the county. The notice shall state the time of the election, the name of the office or building and the proposed site thereof by a description in general terms sufficient for readily identifying the proposed site. The clerk shall cause a certificate to be filed with the board of elections stating the proposition to be submitted on or before the first publication. Nothing herein shall be deemed to dispense with any required approval of a site or building by any state officer or department. In the event the board of supervisors proposes changing the present site or sites, as the case may be, of two or more of the above specified offices or buildings from their present site or sites, as the case may be, to one site, such proposal may be contained in one proposition without the necessity of allowing a separate vote on each of the offices or buildings concerned, and in such case, the proposition and the notice of such election shall state, as to each office or building affected, the name of the office or building, the present location thereof by reference to the city or village, as the case may be, and the proposed site thereof by a description in general terms sufficient for readily identifying the proposed site.



217 - County jail.

217. County jail. Each county shall continue to maintain a county jail as prescribed by law.



217-A - Qualification for employment as a county correction officer.

217-a. Qualification for employment as a county correction officer. A county may adopt the provisions contained in section twenty-two-a of the correction law relating to qualifications of its officials who may thereafter be appointed in a law enforcement capacity in any of its penal correctional institutions. Any determination that would otherwise be made by the commissioner or his or her designee of the department of corrections and community supervision under the provisions of section twenty-two-a of the correction law, shall, if such provisions are so adopted, be made by the appointing authority for such officials.



218 - Courthouses and judicial expenditures.

218. Courthouses and judicial expenditures. 1. Except as otherwise provided by law, each board of supervisors shall provide suitable rooms for courts of record within the county including rooms for holding court, grand and trial jurors, witnesses and attorneys during such terms of court. Chambers shall be provided for any resident judge of the court of appeals or justice of the supreme court and may be provided for the county judge, surrogate, and family court judge. The board of supervisors shall provide necessary and suitable furnishings together with light, heat, telephone, law books, periodicals and such other furniture, supplies or equipment as may be necessary for such courts to properly function. If such board after a written request by any resident judge of the court of appeals or justice of the supreme court presiding therein fails after a reasonable time to furnish such provisions, such judge or justice may require the sheriff to furnish the same and the expense shall be a county charge. When such rooms are not being used for court purposes, the same may be used for any other public purposes; and additional rooms may be provided for hearings, examinations, clinics and other lawful public purposes. When so ordered by the court, the sheriff shall provide food and lodging for jurors kept together pending a trial and their deliberation thereon, and for grand jurors kept together pending an indictment or presentment and their deliberation thereon, and the cost shall be paid by the county treasurer upon order of the presiding judge or justice. The board shall provide for the expense of printing and publishing proclamations, notices of terms and court calendars as required by law. The compensation and lawful expenses of court attendants, court criers, jurors, grand jurors, witnesses, interpreters and stenographers, except as otherwise provided by law, shall be a county charge and paid in the manner prescribed by law.

2. The board of supervisors shall audit and pay the fees allowable for services rendered by justices of the peace, police justices, city judges, police officers and peace officers of the cities, towns and villages within the county in criminal proceedings, for or on account of an offense which a court of special sessions has not jurisdiction to try. A county shall pay any amount due to a town or village for the services of a justice of the peace or police justice which is a county charge upon presentation to it of a claim by the state comptroller for such charges each quarter.



218-A - County detention facilities for juvenile delinquents and persons in need of supervision.

218-a. County detention facilities for juvenile delinquents and persons in need of supervision. A. To assure that suitable and conveniently accessible accommodations and proper and adequate detention in secure and non-secure detention facilities, as defined in section five hundred two of the executive law and the regulations of the division for youth, will be available when required for the temporary care, maintenance and security of alleged and convicted juvenile offenders, alleged and adjudicated juvenile delinquents and alleged and adjudicated persons in need of supervision. Such regulations shall not require any county to provide temporary care in a secure detention facility for residents of any other county except upon a space available basis. The county executive, if there be one, otherwise the board of supervisors shall designate the agency of county government responsible for the administration of the county juvenile detention program and shall so advise the New York state division for youth, and may make provisions therefor as follows:

1. Provide for the continued operation of the county's established detention facility, so long as it complies with regulations of the division for youth, and is certified by that division.

2. Authorize a contract between its county and one or more other counties, which is or are operating a conveniently accessible detention facility certified by the division for youth and in compliance with regulations of the division for youth, providing for the reception, temporary accommodation and care in such facility of alleged or adjudicated juvenile delinquents and persons in need of supervision held for or at the direction of its family court, for and in consideration of the payments to be made therefor, on a per capita basis, pursuant to the terms of such contract.

3. Authorize a contract between its county and one or more other counties providing for the joint operation and maintenance by them of an already established county detention facility certified by the state division for youth and operated and maintained in compliance with the regulations of the division for youth, which is conveniently accessible to the counties concerned. Such authorization and contract may include provisions for remodeling or enlarging the building of such facility.

4. Authorize a contract between its county and one or more other counties providing for the joint establishment, operation and maintenance by such counties of a new joint county detention facility which shall be located on a site conveniently accessible to the counties concerned and which shall be certified by the state division for youth and which shall be established, operated and maintained in compliance with the regulations of the division for youth.

5. The resolution providing for joint action under three or four above shall be adopted by the board of supervisors of each of the several counties affected, and a committee composed of at least one member of each of such boards shall be created to acquire the necessary real property in the name of the counties affected, and as the joint agent of such counties such committee shall have charge of the construction, equipment, maintenance and operation of such joint county detention facility and, with the advice of an advisory committee consisting of the judge of the family court and the commissioner of social services of each of said counties, shall supervise and control the maintenance and operation of such joint county detention facility. The said resolution may specify the matters as to which the action of such committee shall require the joint approval of the boards of supervisors of all the counties affected and shall prescribe the proportions to be borne by each of the several counties affected of the costs of acquisition of the site and of construction of a new joint county detention facility and the proportions to be borne by each of the several counties affected of the costs of operation of such joint county detention facility, whether established by new joint acquisition and construction or by utilization of an existing county detention facility. The moneys to pay the share to be borne by each county affected shall be provided by appropriation in such amounts and at such times as may be agreed upon.

B. Notwithstanding any other provision of law, each board of supervisors shall provide or assure the availability of conveniently accessible and adequate non-secure detention facilities, certified by the state division for youth, as resources for the family court in the county pursuant to articles seven and three of the family court act, to be operated in compliance with the regulations of the division for youth for the temporary care and maintenance of alleged and adjudicated juvenile delinquents and persons in need of supervision held for or at the direction of a family court.

C. Each county shall offer diversion services to children who are at risk of being the subject of a petition under article seven of the family court act. Such services shall be designed to provide an immediate response to families in crisis and to identify and utilize appropriate alternatives to juvenile detention.



218-B - Prisoner furlough program in county jails and penitentiaries.

218-b. Prisoner furlough program in county jails and penitentiaries. The county legislative body shall have power to elect to have the provisions of article twenty-two-A of the correction law concerning prisoner furloughs apply to jails and penitentiaries under its jurisdiction and to appropriate and expend such sums as it may deem proper to provide for a prisoner furlough program in accordance therewith.



219 - Reforested lands.

219. Reforested lands. 1. The board of supervisors shall have power to purchase, acquire, or accept by gift lands for purposes of reforestation and/or lease for the purpose of aiding in discovering and removing oil and/or gas from such reforested land and adequately plant, fence and otherwise maintain said lands for purposes of watershed protection, development of oil and gas retrieval, the production of timber and forest products and for recreation and kindred purposes. The title of the lands so acquired shall be vested in the county and such lands shall be forever devoted for the purposes aforesaid and none other; provided, however, the board of supervisors of any county in its discretion may convey to the state of New York without charge any lands or rights or interests therein at any time or in any manner acquired by the county for the purposes of this subdivision and which the environmental conservation commissioner shall deem proper to acquire under the provisions of section 3-301 of the environmental conservation law and such lands when so conveyed shall be forever devoted to the purposes herein stated. Trees, timber and other forest products, gas and/or oil may be sold or otherwise disposed of in such manner as the board of supervisors may direct, not inconsistent with any rules and regulations prescribed by the environmental conservation commissioner; and the same may be conveyed to the state of New York.

2. (a) Such lands shall be exempt from state and county taxes, but for the purposes of all other taxes and assessments shall be assessed at a valuation not exceeding the purchase price thereof, or if acquired by gift, at the value thereof for purposes of reforestation not exceeding the average valuation computed by taking the assessed valuations of such lands for two years previous to such gift. Reforested lands of a county acquired by tax title shall not be assessed at a greater valuation than that appearing on the last assessment roll before the sale which was the basis of such tax title.

(b) The assessment of such lands may be increased or decreased without regard to the provisions of this subdivision to reflect any change in the level of assessment of all other property on the assessment roll of the city, town or village as provided in title two of article twelve of the real property tax law. The commissioner of taxation and finance shall certify a change in level of assessment factor subject to the provisions of title two of article twelve of the real property tax law.

(c) Adequate appropriations shall be made for the payment of such taxes by the county treasurer to the collectors of the several tax districts in which said lands are located.

3. The board of supervisors may appropriate sums for carrying out the provisions of this section and may be reimbursed by the state up to fifty per centum of the amount by it appropriated, such reimbursement, however, not to exceed in any year for any county the sum of five thousand dollars. In order to obtain state assistance, the board of supervisors shall cause to be filed in the office of the conservation department not later than January twentieth following the end of the calendar year in which such appropriation was made, a certificate executed by the chairman and clerk of the board of supervisors setting forth the amount of such appropriation and the previous expenditures made by the county for like purposes under this section and particularly the funds supplied therefor by the state, with a plan indicating the purposes for which such sum is to be expended and the manner in which such plan is to be executed. If the proposed plan and the expenditures theretofore made by the county for reforestation purposes shall be approved by the conservation commissioner, he shall recommend to the governor, the legislature and the department of audit and control the amount which in his opinion should be contributed by the state to the county for carrying out such plan and thereupon there shall be appropriated from any money in the treasury of the state not otherwise appropriated, an amount equal to the sum so recommended.

4. In addition to such appropriations the state shall without charge to the county supply it for planting upon the lands owned and acquired by it for reforestation purposes such trees as shall be deemed by the conservation commissioner as best suited for the lands to be reforested and the trees so supplied shall be used by the county for such purpose and no other in accordance with instructions from the conservation department.

5. The powers granted to boards of supervisors by this section shall not be deemed to defeat or impair the provisions of section sixty of the conservation law or of any other law enacted for the promotion of forestry but are intended to be supplemental thereto.



220 - County planning board.

220. County planning board. The board of supervisors is empowered to establish a county planning board pursuant to article twelve-b of the general municipal law and to make the necessary appropriations therefor.



220-A - Water quality management agency.

220-a. Water quality management agency. The board of supervisors or county legislature, shall have the power to designate a water quality management agency for the purposes of water quality management program oversight. Such agency may, in the discretion of the board of supervisors or county legislature, be an existing county official, county agency, a group of agencies or officials or other county entity, or may be a newly created agency. Such a water quality management agency shall be responsible for providing oversight of all water quality programs and related activities in the county. This includes a continuing assessment of the impact of point and nonpoint sources of pollution on the waters of the county, and the appropriateness of the monitoring and administrative activities related thereto. The water quality management agency shall have the responsibility to review and coordinate all activities of county officers, agencies, departments or other entities of county government which have a substantial impact on or interest in water quality management. The agency shall prepare an annual report, which shall be submitted to the county executive, the board of supervisors or county legislature, the New York state department of environmental conservation, and where appropriate to a regional planning agency. This report shall identify needs of the county and document progress in improving water quality management performance. This report shall include but not be limited to the following:

1. recommended changes in surface and groundwater classification.

2. status and results of water quality monitoring activities.

3. status of facilities construction.

4. onsite sewage facilities programs.

5. hazardous and toxic materials disposal.

6. status of point sources control and operation.

7. nonpoint source management.

8. economic and demographic changes.

9. an assessment of water quality condition in the county.

10. quantification of needs to improve water quality management.

11. findings and recommendations for future programming.



221 - County park commission.

221. County park commission. The board of supervisors shall have power to create a county park commission to consist of not less than five or more than seven members who shall be residents of the county. The members of such commission shall be appointed by the board of supervisors and hold office during the pleasure of the board or for such terms as the board may determine. Not more than a majority of the members of any such commission shall belong to the same political party. The members of any such commission shall serve without compensation but shall be allowed their necessary expenses incurred in the performance of their duties. Within the amount provided by appropriation and subject to such rules and regulations as the board of supervisors may prescribe, any such county park commission shall have the supervision and management of all county parks within the county. All county parks shall be kept and maintained for the free use of the public, subject to such regulations as the board of supervisors may impose.



222 - Cemeteries.

222. Cemeteries. 1. The board of supervisors may acquire by condemnation, purchase, gift or devise burial plots outside a city or village within the county, for the burial of indigent persons. Such burial plots shall be under the general care and supervision of the county commissioner of public welfare.

2. a. The board of supervisors or county legislature may, by the affirmative vote of two-thirds of the total membership of the board, acquire by condemnation, purchase, gift or devise lands outside a city or village within the county and establish and maintain a county cemetery for the burial of members of the armed forces of the United States. Remains of the members of the armed forces of the United States, heretofore or hereafter dying may be interred in such county cemetery or may be removed from other cemeteries or burial plots and be interred in such county cemetery as authorized by law. The county cemetery shall be under the general care and supervision of such officer or employee of the county or other person as the board of supervisors may direct.

b. Any member of the armed forces of the United States, who was a resident of Rockland county at the time of his induction into the armed forces of the United States, killed in action may be buried in such county cemetery, entirely at county expense, at the option of the next of kin. The board of supervisors or county legislature may adopt rules or regulations governing the cost, procedure for interment and rights of the next of kin.

3. Any such county cemetery or burial plot may be designated by name and adequate maintenance, perpetual care, ornamentation and markers provided. The board of supervisors may adopt rules governing interments and the rights of distributees, not inconsistent with law.

4. A portion or block of lots may be purchased in an existing incorporated cemetery association within the county for such purposes and title shall be taken in the name of the county. Subject to such conditions and restrictions as may be imposed by the incorporated cemetery association, adequate maintenance, perpetual care, ornamentation and markers may be provided.

5. Burial plots for the indigent shall be kept separate and apart from plots for the burial of members of the armed forces of the United States; and no member of the armed forces shall be interred in the same part of the cemetery as indigents.

5-a. The board of supervisors of any county may, by the affirmative vote of two-thirds of the total membership of the board, provide for the perpetual care, upkeep and maintenance of any cemetery located within the county if such cemetery is abandoned or not controlled by an existing board or body and for the care of which there exists no special fund or endowment and the expense thereof may be appropriated from funds in the county treasury not otherwise appropriated. The board of supervisors may also provide that any such cemetery shall be under the general care and supervision of such officer or employee of the county as the board of supervisors may direct.

6. Nothing herein shall be deemed to affect, impair or supersede any other general or special law authorizing a county to establish and maintain cemeteries.

7. (a) No county shall, directly or indirectly:

(i) sell, or have, enter into or perform a lease of any of its real property dedicated to cemetery purposes or adjacent thereto to a funeral entity, or use any of its property for location of a funeral entity;

(ii) commingle funds used for cemetery purposes with a funeral entity;

(iii) direct or carry on its cemetery related business or affairs with a funeral entity;

(iv) authorize control of its cemetery related business or affairs by a funeral entity;

(v) engage in any sale or cross-marketing of goods or services with a funeral entity;

(vi) have, enter into or perform a management or service contract for cemetery operations with a funeral entity; or

(vii) have, enter into or perform a management contract with any entity other than a not-for-profit or religious corporation, or governmental entity.

(b) Only the provisions of subparagraphs (i) and (ii) of paragraph (a) of this subdivision shall apply to counties with thirty acres or less of real property dedicated to cemetery purposes, and only to the extent the sale or lease is of real property dedicated to cemetery purposes, and such cemeteries shall not engage in the sale of funeral home goods or services, except if such goods and services are otherwise permitted to be sold by cemeteries.

(c) For the purposes of this subdivision, "funeral entity" means a person, partnership, corporation, limited liability company or other form of business organization providing funeral home services, or owning, controlling, conducting or affiliated with a funeral home, any subsidiary thereof or any officer, director or stockholder having a ten per centum or greater proprietary, beneficial, equitable or credit interest in a funeral home.



223 - Flood control and soil conservation.

223. Flood control and soil conservation. 1. The board of supervisors shall have power to, and may, appropriate and pay out for the general improvement of agriculture and the soil such sums as it may deem proper for the expense of creating and maintaining soil conservation districts, and assisting districts in carrying out the provisions of the soil conservation districts law. The board of supervisors may by resolution, duly passed, direct the county treasurer to pay out of moneys from such appropriation upon the order of the chairman of the district directors, upon his giving a proper receipt therefor. On or before the first day of January in each year and at any other time when requested by the board of supervisors, the directors shall report in writing to the board a detailed statement of its work and transactions for the preceding year ending December thirty-first, and for any other period which the board may request and in such form as said board may direct.

2. In addition to the powers granted under the provisions of the soil conservation districts law and chapter eight hundred sixty-two of the laws of nineteen hundred thirty-six as amended, and after a public hearing held pursuant to public notice as hereinafter provided, each board of supervisors shall have power to appropriate and expend county funds to protect public and private property within the county from floods, to conserve the soil from erosion and for any function or purpose which otherwise may be undertaken or performed by a small watershed protection district established pursuant to article five-D of this chapter.

After a public hearing shall have been held as provided herein, a board of supervisors may appropriate each year for such purpose without a further public hearing a sum not to exceed the sum specified in the original notice of public hearing. If a sum in excess of the sum specified in the original notice of such hearing is proposed to be expended, a new public hearing shall be held and public notice given as hereinafter provided.

3. The resolution shall recite: (a) the area of said county in which the project and work is to be performed, and that it is believed of sufficient importance and general public benefit to warrant the expenditure of county money thereon; (b) the name, if any, of any lake, pond, stream, drain or ditch to be improved; (c) the nature of the improvement such as construction of dikes, drains, check-dams, pipes, new or altered channels, reforestation or the planting of shrubs and plants, or otherwise by the creation of a soil erosion control or watershed protection project; (d) whether the necessary easements, permits, or other necessary rights have been obtained, and any compensation agreed to be paid owners damaged thereby; (e) whether it is necessary to acquire any easements or rights-of-way, and the estimated cost thereof; (f) the estimated cost of such improvement, and the amount to be paid by the owners of the land benefited thereby; (g) whether any part of the expenditure is to be financed under the provisions of the local finance law, and the manner of such payment; (h) whether the work shall be done by county employees and equipment or let to the lowest responsible bidder; (i) what portions of the improvements are to be maintained by the county and by the private owners of the land upon which such improvements are situate, or group of property owners in the area; (j) reference to a survey, or plans and estimate of such improvement, which shall be made a part thereof; (k) such other information as may be deemed necessary.

4. Within ten days after the adoption of said resolution, the clerk of the board of supervisors shall cause notice of a public hearing thereon to be published in the official newspapers once a week for two publications, and at least twenty days shall elapse from the first publication to the date of the hearing. The notice shall contain an abstract statement of the proposed project and that the survey, plans and estimate may be seen at the office of said clerk. A copy of such notice shall be mailed to each owner from whom any easement or right-of-way is necessary. The public hearing may be held before the board or any committee of the membership designated for that purpose.

5. After the public hearing, the board of supervisors may adopt a final resolution and provide therein for: (a) the necessary appropriation and determination as to the manner of payment of orders or audited claims thereon; (b) authorization, upon consent of the county superintendent of highways, for the use of county highway machinery, tools and equipment at a rental charge fixed by the state commissioner of transportation, which rental shall be paid into the county machinery fund; (c) authorization of contracts with town superintendents of highways with approval of the respective town boards, for the rental of town highway machinery, tools and equipment at a rental charge fixed by the state commissioner of transportation, which rental shall be paid into the town machinery fund; (d) acceptance of the services and financial aid of federal and state agencies; (e) authorization to contract in the manner prescribed in section two hundred twenty-four of this chapter with any organization formed for the purpose of flood control and soil conservation; (f) directions on the manner of performance of the work; (g) authorization for acquiring necessary rights of way pursuant to the provisions of the eminent domain procedure law.

6. When a resolution adopted pursuant to subdivision eleven-a of section sixty-four of the town law shall have become effective, and further improvements to that already planned by such town are determined to be of sufficient importance and benefit to the public to warrant the expenditure of county funds thereon, the board of supervisors, after a public hearing held in the manner prescribed by the foregoing provisions, shall have power to agree with the town board and the property owners, upon the extent of such additional improvements and amount of the county appropriation. The improvement shall be performed and completed as the board of supervisors shall direct, and the town shall pay its share thereof into the county treasury, when so directed.

7. Prior to undertaking a watershed protection project for which application is to be made to the secretary of agriculture of the United States for federal assistance pursuant to a federal act approved the fourth day of August, nineteen hundred fifty-four as public law five hundred sixty-six and known as the "Watershed Protection and Flood Prevention Act," and all acts amendatory thereof and supplemental thereto, the board of supervisors, or the official, department, bureau, or agency of the county designated for that purpose, shall follow the procedures and be subject to the provisions of subdivisions two, three, four, five and six of section two hundred ninety-nine-n of this chapter.

8. A county which undertakes a watershed protection project pursuant to this section for which it would be eligible to receive financial reimbursement from the state pursuant to section two hundred ninety-nine-w of this chapter if the project was undertaken by a small watershed protection district, shall be eligible for such financial reimbursement in the manner and to the extent therein provided.

9. A county which has commenced proceedings to undertake a watershed protection project or projects pursuant to the provisions of article five-D of this chapter, may elect, prior to the creation or extension of a small watershed protection district or districts therefor, to proceed with the proposed watershed protection project or projects pursuant to the provisions of this section and discontinue the article five-D proceedings. In the event of such election by a county, any proceedings or other action taken or approval obtained pursuant to section two hundred ninety-nine-n of this chapter relating to such proposed project or projects shall be deemed to have been taken or obtained pursuant to the provisions of this section two hundred twenty-three and shall not be required to be repeated for such proposed project or projects solely because of such election. Within ten days after the adoption of a resolution by the board of supervisors electing to discontinue proceedings pursuant to article five-D of the chapter and to proceed with the proposed project or projects pursuant to this section, the clerk of such board shall file a copy of such resolution with the water resources commission.



223-A - Enacted without section heading.

223-a. The board of supervisors of any county may appropriate such sums as it may deem proper, not exceeding three thousand dollars in any one year, to carry out the provisions of the forest practice act as defined in section sixty-d of the conservation law, within such county. The county treasurer shall pay the moneys so appropriated to the chairman of the district forest practice board upon his order and upon his giving a proper receipt therefore. The chairman of the district forest practice board shall furnish the board of supervisors a detailed statement of its work and transactions, financed in whole or in part from such moneys, for the year ending November thirty and for any other period which the board of supervisors may request and in such form as said board may direct. Any county making such an appropriation shall be reimbursed annually by the district forest practice board within six months following the close of the fiscal year of the county by which moneys were made available to the extent that such board has moneys made available to it for such purpose by the state of New York or any of its agencies or the United States of America or any of its agencies.

NOTE: Subdivision 28-f of section 12 of Old County law, being added by chapter 204 of 1950 missed being recodified as a section of County law as other subdivisions of section 12 were in such year. It was saved by Sec. 1001 of present county law.



223-B - EMS training and mutual aid programs.

223-b. EMS training and mutual aid programs. 1. In order to develop and maintain programs for EMS training, EMS-related activities and mutual aid emergencies in which the services of EMS providers would be used and to cooperate with appropriate state agencies in furthering such programs, any county may create a county EMS advisory board and may establish the office of county EMS coordinator.

2. A county EMS advisory board shall consist of not less than five nor more than twenty-one members, each of whom shall be appointed by the legislative body for a term of not to exceed one year, two years or three years. Such terms of office need not be the same for all members. It shall be the duty of such board to cooperate with appropriate state agencies in relation to such programs for EMS training, EMS-related activities and mutual aid; to act as an advisory body to the county government and to the county EMS coordinator, if any, in connection with the county participation in such programs for EMS training, EMS-related activities and mutual aid and mutual aid programs in cases of emergencies in which the services of EMS providers would be used; to perform such other duties as may be prescribed in relation to EMS training, EMS-related activities and mutual aid in cases of emergencies in which the services of EMS providers would be used. The members of such board shall be county officers, and shall serve without compensation.

3. If the office of county EMS coordinator is created in any county, a county EMS coordinator shall be appointed. It shall be his or her duty to administer the county programs for EMS training and mutual aid in cases of emergencies in which the services of EMS providers would be used; to act as a liaison officer between the county government and the county EMS advisory board and the EMS providers in the county and the officers and governing boards or bodies thereof; and to perform such other duties as prescribed. The county EMS coordinator shall be a county officer and the amount of his or her compensation, if any, shall be fixed by the county.

4. A member of the legislative body, the county EMS coordinator, or a deputy county EMS coordinator, may be appointed as a member of the county EMS advisory board, but shall receive no additional compensation for services performed as a member of such advisory board.



224 - Optional appropriations and contracts for public benefit services.

224. Optional appropriations and contracts for public benefit services. The board of supervisors shall have power to contract with non-profit organizations and other corporations, associations and agencies within the county formed for the purposes hereinafter enumerated; and the board of supervisors shall also have power to contract with non-profit organizations and other corporations, associations and agencies formed for such purposes within an adjoining county provided the services which are the subject of the contract are to be rendered within the county of such board. The resolution of such board shall name the organization, the amount and manner of payment for the service to be rendered, nature of such service, the rendering of a verified account of the disbursements with verified or certified vouchers therefor attached, a refund of any unused amount, and such other conditions upon the use thereof as the board may deem proper, including the power to require a bond of the disbursing officer thereof. Except as hereinafter mentioned, no county money shall be paid to such organization until a memorandum receipt, signed by the principal officer and disbursing officer of such organization, agreeing to comply with the terms of the resolution, is delivered to the county treasurer. Such appropriations and payments may be made for the following objects and purposes:

(1) Armistice, memorial, or other recognized national patriotic observance;

(2) Commemoration programs of historical events of county-wide interest and concern;

(3) Propagation of game, game birds, and fish;

(4) Prevention of cruelty to children and animals;

(5) Grounds and buildings for the improvement of agricultural conditions in the county, when owned and operated by a county agricultural society;

(6) Administration expense of organizations rendering a service, training, or aid to indigent blind;

(7) Elimination of noxious weeds, rodents and wild animals;

(8) (a) The board of supervisors of any county in which a county extension service association has been organized may from time to time appropriate and pay out for the support and maintenance of county extension service associations and the work thereof, and for the employment by the county association of professional staff, and for any other purposes which the board of supervisors shall deem proper and may raise money for such purpose by a tax on real and personal property in the county. The board of supervisors may direct the county treasurer to pay out moneys from such appropriation upon the order of the treasurer of the county association, upon his giving a proper receipt therefore, and the chairman of the board of supervisors may be authorized to enter into an agreement to pay such funds in regular installments in advance, and such agreement shall be sufficient authority in the hands of said county treasurer to pay out such moneys, provided that this money shall be expended under an agreement to be entered into between the county association and Cornell university, as agent for the state, for the cooperative management of said work of the county extension service association and the proper supervision of the professional staff employed therefor. The agreement shall identify by his or their titles the professional staff to be employed by the associations and shall state the salary or salaries to be paid and the sources from which payment is to be made. If services of professional staff employed by Cornell university are to be furnished, or if programs of extension work are to be furnished or conducted by Cornell university, the agreement shall identify such services or programs and state the terms on which they are to be furnished, including the sources from which payments are to be made. The co-operative relations therein established shall continue until either party to the agreement shall notify the other party that it wishes to terminate the agreement. Such a notification shall be in writing and shall be served at least six months preceding any action taken to annul the agreement. After receiving such notice co-operative relationships between said parties shall cease at the expiration of the six months' period of notice providing reconsideration or request for continuance is not made by the party issuing notification of desire to discontinue work under the provisions of this agreement. On or before the first day of December in each year and at any other time when requested by the board of supervisors, the officers of such county association shall report in writing to the board of supervisors a detailed statement of its work and transactions for the year ending November thirtieth, and for any other period which the board of supervisors may request and in such form as said board may direct.

(b) County or regional extension service association and its work. In each county or region of two or more counties of the state which shall qualify under this subdivision to co-operate with Cornell university for extending to the people of the state of New York, not enrolled in said colleges, the educational programs of the New York State College of Agriculture and Life Sciences and the New York State College of Human Ecology at Cornell university and subjects relating thereto, in cooperation with the state, there shall be recognized and may be created a subordinate governmental agency consisting of an unincorporated organization of citizens of the respective counties interested in agriculture, community and economic vitality, environment and energy, nutrition and healthy families, and youth development under a form of organization and administration approved by Cornell university as agent for the state. It shall be known as a county or regional extension service association. Cooperative extension work in a county may consist of programs in the fields of agriculture, community and economic vitality, environment and energy, nutrition, healthy families and youth development. References herein to the county or regional association shall mean such an organization. Only one such association shall be recognized or formed in each county or, by formal agreement, two or more counties may join to form one regional association to serve the several counties. The instrument providing its form of organization and administration shall be deemed its constitution. It shall have a board of directors and the offices of president and treasurer, to be constituted and filled as provided in such constitution, which also shall regulate admission to and tenure of enrollment in the organization. The board of directors of any such association heretofore or hereafter created may adopt such regulations and by-laws governing its procedure in the work assigned to it as are not inconsistent with the provisions of this subdivision. Subject to such rules and regulations and the constitution so approved, the president of the association shall act for, as and in the name of the association in all matters except those as to which the treasurer is given powers and duties. Civil actions or proceedings may be brought by or against the president or treasurer, as such, of the association. A judgment against them or either of them shall be enforceable only against funds or property of the association. Such an association is hereby declared to be a subordinate governmental agency and neither the county nor Cornell university nor any member, officer or director of the association shall be liable in damages for any injury to person or property in connection with the activities of the association the proximate cause of which was not directly their or his fault or negligence.

(c) When authorized by the board of directors of a county association, the treasurer of the association may acquire in his name as such treasurer, and he and his successors in office may hold, in trust, for carrying on the work and effectuating the purposes or a purpose of the association, personal property and real property or any interest therein, or the possession thereof under a lease. The instrument whereby such property, interest or use is acquired by purchase shall designate the grantee or lessee, as the case may be, by name and official title of treasurer as trustee. Such treasurer, as such, and as such trustee, may take and hold personal and real property by gift, grant or devise, when the instrument of gift or the will gives or devises property, personal or real, directly to the association as such and in its name, or to any person or persons for it, or in trust for its use and benefit. Such treasurer, as treasurer and trustee, may mortgage, lease, assign, convey or transfer any property held by him for the association, either personal or real, when authorized so to do by the directors of the association, by a deed or other instrument executed by and in the name of the then treasurer as such and as trustee. No such mortgage, lease, assignment, conveyance or transfer shall be made contrary to the conditions, if any, of the instrument under which the property, interest therein or use thereof, was acquired. The use and application of the acquired property, income therefrom and proceeds realized from a conveyance or transfer thereof, if any, shall be in accordance with rules and directions of such board.

(d) For the support of cooperative extension programs and subject to annual appropriation by the legislature, there shall be annually apportioned to each county cooperative extension association out of any moneys in the state treasury appropriated therefor, fifty cents for each dollar up to the first one hundred thousand dollars appropriated by such county for cooperative extension activities during the state fiscal year most recently ended and five cents for each dollar appropriated by such county for cooperative extension activities in excess of one hundred thousand dollars during the state fiscal year most recently ended. In the case of a regional extension service association authorized by this section, the maximum amount to be apportioned to any such association shall be the sum of the maximum apportionments which would have accrued to a separate association in each county included in the region. No county cooperative extension association shall receive an apportionment of funds under this section in an amount less than had been received in the nineteen hundred ninety-five--ninety-six state fiscal year, provided that the annual state appropriation is not less than the state moneys appropriated in the nineteen hundred ninety-five--ninety-six state fiscal year. Additional state allocations shall be distributed to the county associations in a percentage proportionate to their most recent county appropriation, such appropriation not to include any amount attributed to in-kind contributions, service agreements, or contracts.

1. The entitlement of each association to state moneys annually appropriated under this chapter is subject to the furnishing of equivalent sums from county appropriations. Annual county appropriations may include in-kind contributions, service agreements, and contracts with cooperative extension associations subject to review by Cornell university.

2. The apportionments provided pursuant to provisions of this paragraph shall be rounded to the nearest whole dollar.

3. The state apportionments provided for in this subdivision shall be paid upon vouchers certified by Cornell university as follows:

(i) For salaries of professional staff employed by the association;

(ii) For salaries of staff employed by Cornell university when administering, furnishing or conducting extension programs benefiting the county under agreement with the association.

4. All such payments shall be made in accordance with the annual agreement between the association and Cornell university, which shall:

(i) Specify the amount in dollars to be expended for each of such purposes and the amount in dollars to be provided from apportionments pursuant to this subdivision;

(ii) Identify by titles the positions for which the salary is paid;

(iii) In the case of salaries of agents jointly employed by two or more county associations, and in the case of salaries of agents or other personnel employed by Cornell university, in furnishing or conducting programs which are furnished or conducted in or for the benefit of two or more counties, identify each of the county extension service associations against whose account payments pursuant to this subdivision are to be charged and the amount to be charged.

(e) The general supervision of the co-operative extension work in a county herein provided for shall be under the direction of Cornell university as agent for the state and Cornell university is hereby authorized to set standards for professional staff and to make rules and regulations for the organization and conduct of such work. The moneys appropriated pursuant to this subdivision shall be paid from the state treasury on the warrant of the comptroller on vouchers approved by the treasurer of Cornell university.

For the purpose of carrying out the co-operative extension work of the county association, a county association may:

(1) Employ professional staff to organize, carry out, and co-ordinate the work;

(2) Exchange services of professional staff employed by it for services of professional, staff employed by another county association or employed by Cornell university, upon such terms as shall be agreed;

(3) Contract with another county association or with other county associations for the joint employment of one or more professional staff members, upon such terms with respect to salary, payment of expenses, duties and allocations of services as shall be agreed;

(4) Contract with Cornell university for the furnishing of services of professional staff employed by the university to conduct educational work throughout the state or in areas thereof, upon such terms as shall be agreed;

(5) Contract with Cornell university for the furnishing and conduct of programs of extension work or services, within the county or benefiting the county, upon such terms as shall be agreed;

(6) Contract with one or more other county associations for the purpose of assuring concurrent action by the several associations in contracting with Cornell university for services of professional staff at Cornell university or for programs of work furnished by Cornell university, as provided in paragraph (d) or (e), where the use of such services or participation in such programs by the several associations is required for their arrangement or financing.

(7) In support of its operations, research and educational programming needs, an association may contract with one or more entities, including but not limited to federal, state, or local government, not for profits or for profit organizations to provide services, compensated or uncompensated, consistent with this section. Such contracts are subject to review by Cornell university.

If services of professional staff employed by Cornell university are to be furnished, or if programs of extension work are to be furnished or conducted by Cornell university, the agreement shall identify such services or programs and state the terms on which they are to be furnished, including the source from which payments are to be made. Where payments are to be made out of funds appropriated by the state as provided in paragraph (d) of subdivision one, the agreement must contain the information required by that subdivision. If services of professional staff or programs are to be furnished to the county association under contractual arrangements as provided in paragraph (e) such contract or contracts shall be subject to approval by the legislative bodies of the counties concerned and executed as any other county contracts.

(f) A county may on recommendation of the county superintendent of highways, permit the use of any street or highway machinery, tools or equipment owned by the county, by a county association, provided for by paragraph (b) of this subdivision, upon such terms and conditions as may be agreed upon by the parties involved. Monies received by a county pursuant to the provisions of this section shall be paid into the county road machinery fund.

(g) A town superintendent of highways, with the approval of the town board and of the county superintendent, may permit the use of any highway machinery, tools or equipment owned by the town, by a county association provided for by paragraph (b) of this subdivision upon such terms and conditions as may be agreed upon by the parties involved. Monies received by a town pursuant to the provisions of this section shall be applicable for the purposes for which amounts may be raised as provided in subdivision three of section two hundred seventy-one of the highway law.

(h) No such machinery, tools and equipment shall be so leased to such a county association unless (1) adequate insurance shall be secured thereon which will protect the county or town, as the case may be, in the event of the loss of or damage to such leased machinery, tools and equipment by reason of fire and theft, and also in the case of machinery and equipment operated, or propelled, by motors, adequate collision insurance and (2) adequate liability and property damage insurance shall be secured for the protection of the county or town, as the case may be, upon all machinery and equipment operated or propelled, by motors. The determination of what shall be "adequate" insurance shall be made by resolution of the board of supervisors of the county, or the town board of a town, as the case may be, and no officer or official of any such county or town shall be held personally responsible to such county or town or to third persons should such insurance in any event prove to be inadequate in amount. The cost of any such insurance shall be paid for by the county association in addition to the payments hereinabove provided.

(i) If any such agreement between a county, or a town, and a county association shall provide that the equipment, tools or machinery leased shall be operated by an employee of the county, or town, any such employees, regardless of the terms of such contract, shall continue to be paid by and to be an employee of the county, or town, and shall be considered as such for any and all purposes, and the agreement between the county, or town, and the association shall provide for the payment by the association to the county, or town, of amounts at least equal to the compensation which any such employee shall receive from the county or town. The monies received by a county, or town, for reimbursement of the compensation of such employees shall be credited to the fund from which such compensation was paid while such equipment, tools or machinery were leased.

(j) The organizations provided for in paragraph (b) of this subdivision as it existed prior to this amendment and known as county farm and home bureau and 4-H club associations, county farm and home bureau associations, county farm bureau and 4-H club associations, county farm bureau associations or county home bureau associations existing when this act takes effect shall thereafter be known as county extension service associations, the name of the county in which organized being part of their names; said associations shall continue to have the same rights, privileges, exemptions, powers and duties under the new name, prescribed herein, as they have or had under their prior names.

(9) Fire training schools for training firemen, including the power to pay to a city within or without the county for services in the training of firemen of such county.

(10) The board of supervisors of any county and the governing body of a city in which any county is wholly contained may appropriate such sums of money as it may deem proper toward the maintenance of a private legal aid bureau or society organized and operating to give legal assistance and representation in civil or criminal matters to needy persons residing or charged with a crime within such county or city.

(11) The county legislature of Erie county may appropriate such sums of money as it may deem proper, subject to the provisions of this article, toward the maintenance of any duly incorporated society or organization, the corporate purposes of which include the aid and relief of poor persons, permanently or temporarily within the county, and may raise money therefor by tax upon the real and personal property in the said county in the same manner as other county taxes are levied and collected; provided, however, that no such appropriation shall be made except upon presentation to the county legislature with the application of such society or organization therefor of a certificate from the state department of social services certifying that such society or organization has complied with all of its rules and regulations applicable to such society, and approving of such application. Such sums appropriated shall be paid in accordance with contracts made between the local commissioner of social services or other officer of the county designated by the county legislature and such society or organization under which contracts said society or organization shall agree to render the services for which said sums of money have been appropriated, and shall provide for the payment of the aforesaid sums upon a monthly or quarterly basis, and upon verified vouchers showing the number of persons to whom such services were rendered and the nature of the services rendered during the period of time covered by such vouchers. Nothing herein contained shall be deemed to be an abridgement or limitation of the power of the county legislature to appropriate money under or pursuant to the provisions of any other law.

(12) Maintenance and operation of a public museum.

(13.) Maintenance and operation of a professional symphony or philharmonic orchestra, musical festival, or vocal, dance, drama, or performing arts troupe, group or activity of any kind or nature.

* (14) Maintenance and operation of an educational television station, organized pursuant to section two hundred thirty-six of the education law.

* NB There are 2 sub (14)'s

* (14) Publicizing the advantages of the county or region.

* NB There are 2 sub (14)'s

15. The board of supervisors of the county of Nassau may appropriate such sums of money as it may deem proper toward the operation and maintenance of educational television stations, in addition to those authorized by subdivision fourteen of this section, and for the production of educational television programs for the educational and cultural benefit of both children and adults in the county. Such sums appropriated shall be paid in pursuance of a contract authorized by the board of supervisors on behalf of the county, upon such terms and conditions as the board of supervisors may prescribe, and no such contract shall become effective until it is approved by the commissioner of education of the state of New York.

15-a. Legislative intent and declaration of policy. 1. The county of Nassau has, by several acquisitions from the United States government, become the owner of land within the county commonly known as Mitchel Field for the purpose of providing educational, cultural, recreational and civic facilities for the benefit of all the people of the county. The United States government has, by land exchange with the county, assembled a large parcel of land in Mitchel Field to be used for the development of a federal office building complex. Several educational institutions have also erected facilities within the immediate area. In addition to facilities for the aforesaid purposes, some of the land will be used for compatible commercial purposes designed to generate tax revenues and further serve the public. All of the Mitchel Field complex is within the Uniondale fire district, which is capably protecting the property and residents but which has found and will find it increasingly difficult to extend the protection to Mitchel Field as it becomes more fully developed. Accordingly, the Uniondale fire district requires additional facilities to accommodate the fire protection needs of the Mitchel Field complex. These needs include coverage of the Nassau community college complex, certain facilities and dormitories of Hofstra university, the Hebrew academy of Nassau county and the Nassau County Veterans Memorial Coliseum. In addition, the county of Nassau plans to construct a new college campus for Nassau and a number of buildings for public use, including a performing arts center and a central reference library. All of these facilities are being used and will be used for the benefit of the people of the county and for the improvement of their health, welfare, education, culture, recreation, prosperity and for the improvement of trade and commerce. In order to insure the necessary fire protection for the foregoing facilities and for such other facilities located within the Uniondale fire district, it is deemed essential, and in the best interests of the county of Nassau, to insure that adequate fire protection will be provided to the Mitchel Field complex.

2. Power to provide for fire protection for the Mitchel Field complex and the other structures and buildings located within the Uniondale fire district.

In order to provide more adequate fire protection for the above mentioned facilities at Mitchel Field within the Uniondale fire district, the board of supervisors of the county of Nassau may, upon the recommendation of the county executive, expend county moneys and construct on county-owned property located within the said fire district, such buildings and facilities as may be required for the preservation, protection and storage of fire apparatus and equipment and such other purposes for which such buildings and facilities are customarily utilized.

The board of supervisors of the county of Nassau, upon the recommendation of the county executive, may, with or without consideration, lease such land and the buildings and structures thereon to the Uniondale fire district on such terms and conditions as the board of supervisors of the county of Nassau may determine. The aforesaid expenditure, construction and lease are hereby deemed to effectuate a county purpose and a public purpose of the county of Nassau.

* 16. The board of supervisors of any county may appropriate such sums of money as it deems proper toward the maintenance of a planned parenthood association organized and operating to give family planning services to persons residing in the county.

* NB There are 2 sub 16's

* 16. The board of supervisors of any county and the governing body of a city in which any county is wholly contained may appropriate such sums of money as it may deem proper toward the maintenance of a private non-profit comprehensive area wide health planning corporation organized pursuant to United States Public Law 89-749, as amended.

* NB There are 2 sub 16's

17. The county of Erie may make application to the Foreign-Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Erie county of the privilege to have established, operated and maintained, a foreign trade zone or zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law including a sub-zone to be located in Monroe county which has the authority to create said sub-zone pursuant to chapter five hundred seventy-four of the laws of nineteen hundred seventy-six, and a sub-zone to be located in Cattaraugus county which has the authority to create said sub-zone pursuant to subdivision seventeen-a of this section and a sub-zone to be located in Chautauqua county which has the authority to create said sub-zone pursuant to subdivision twenty-five of this section. Said sub-zones may only be created with the approval of the governing body of the appropriate host county. The county of Erie may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

17-a. The county of Cattaraugus may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Cattaraugus county of the privilege to have established, operated and maintained a foreign trade zone or zones and foreign trade sub-zone or sub-zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone or sub-zone in accordance with law. The county of Cattaraugus may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

18. The county of Suffolk may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Suffolk county of the privilege to have established, operated and maintained, a foreign trade zone or zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law, including a sub-zone to be located in the county of Nassau, which has the authority to create such zones pursuant to subdivision twenty of this section. Such sub-zone shall only be created upon the approval of the governing body of the county of Nassau. The county of Suffolk may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

19. The county of Niagara may make application to the Foreign-Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Niagara county of the privilege to have established, operated and maintained, a foreign trade zone or zones within such county, pursuant to the provisions of such act and if such application be granted, to have established, operated and maintained such zone in accordance with law. The county of Niagara may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

20. The county of Nassau may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Nassau county of the privilege to have established, operated and maintained, a foreign trade zone or zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law. The county of Nassau may contract with a non-profit agency and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

21. The county of Genesee may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expediate and encourage foreign commerce, and for other purposes," for a grant to Genesee county of the privilege to have established, operated and maintained, a foreign trade zone or zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law. The county of Genesee may contract with a non-profit agency and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

21-a. The county of Clinton may make application to the Foreign Trade Zones Board established by the act of congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Clinton county of the privilege to have established, operated and maintained a foreign trade zone or zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law. The county of Clinton may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

21-b. The county of Montgomery may make application to the Foreign Trade Zones Board established by the act of congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Montgomery county of the privilege to have established, operated and maintained a foreign trade zone or zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law. The county of Montgomery may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

22. The board of supervisors or county legislative body of any county may appropriate such sums of money as it may deem proper toward the maintenance and operation of day care coordinating councils or their equivalent, such councils to develop policies and procedures encouraging more efficient, effective and economical operations of child care services.

23. The county of Onondaga may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Onondaga county of the privilege to have established, operated and maintained, a foreign trade zone or zones within such county and its designated service area, including the adjacent counties of Cayuga, Oswego and Madison, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law including sites in Onondaga county and the counties of Cayuga, Oswego, and Madison, which are counties located adjacent to the Syracuse Hancock International Airport; for purposes of this section, the term "adjacent" means those areas located within sixty miles or ninety minutes driving time of a United States customs and border protection port of entry. The county of Onondaga may enter into such contracts and may appropriate such sums of money and may take such further actions as it may deem appropriate, subject to the provisions of this article, towards the promotion, establishment and maintenance of such zone or zones.

23-a. The county of Cortland may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Cortland county of the privilege to have established, operated and maintained, a foreign trade zone or zones or foreign trade sub-zone or sub-zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law. The county of Cortland may enter into such contracts and may appropriate such sums of money and may take such further actions as it may deem appropriate, subject to the provisions of this article, towards the promotion, establishment and maintenance of such zone or zones.

24. The county of Jefferson, acting through the chairman of the board of supervisors, may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Jefferson county of the privilege to have established, operated and maintained, a foreign trade zone or zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone in accordance with law. The county of Jefferson may enter into such contracts and may appropriate such sums of money and may take such further actions as it may deem appropriate, subject to the provisions of this article, towards the promotion, establishment and maintenance of such zone or zones. Such chairman may delegate the responsibility to operate and maintain such trade zone or zones to the Jefferson county industrial development agency established pursuant to section eight hundred ninety-two-e of the general municipal law.

25. The county of Chautauqua may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Chautauqua county of the privilege to have established, operated and maintained a foreign trade zone or zones and foreign trade sub-zone or sub-zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone or sub-zone in accordance with law. The county of Chautauqua may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

26. The county of Oneida may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Oneida county of the privilege to have established, operated and maintained a foreign trade zone or zones and foreign trade sub-zone or sub-zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone or sub-zone in accordance with law. The county of Oneida may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

27. The county of Chenango may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Chenango county of the privilege to have established, operated and maintained a foreign trade zone or zones and foreign trade sub-zone or sub-zones within such county, pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone or sub-zone in accordance with law. The county of Chenango may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.

28. The county of Ontario may make application to the Foreign Trade Zones Board established by the act of Congress, approved June eighteenth, nineteen hundred thirty-four, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes," for a grant to Ontario county of the privilege to have established, operated and maintained a foreign trade zone or zones and foreign trade sub-zone or sub-zones within such county, and adjacent counties of Livingston, Wayne, Seneca, Yates and Steuben pursuant to the provisions of such act, and if such application be granted, to have established, operated and maintained such zone or sub-zone in accordance with law. The county of Ontario may enter into such contracts and may appropriate such sums of money as it may deem proper, subject to the provisions of this article, towards the promotion and establishment of such zones.



224-A - Elimination of noxious weeds.

224-a. Elimination of noxious weeds. The board of supervisors of any county may appropriate and expend such sums as it may deem proper for the elimination of noxious weeds within the county.

The moneys hereby authorized to be appropriated and spent may be expended in such manner as the board of supervisors may determine, including personal service, maintenance and operation, or by contract or contracts for the purposes herein enumerated.



224-B - Cooperative extension area and statewide program specialist.

224-b. Cooperative extension area and statewide program specialist. 1. Agreements to employ and manage area program specialists. Notwithstanding the provisions of subdivision eight of section two hundred twenty-four of this article, two or more county cooperative extension associations may enter into a separate agreement with Cornell university to employ area program specialists. Examples of program areas which could be funded and delivered through the Cornell cooperative extension system could include but not be limited to water quality, solid waste management, commercial and alternative agricultural technologies integrated pest management, nutrition, diet and health, adult and childhood obesity, asthma and chronic respiratory illness prevention, community and rural development, housing availability and affordability, family and economic well being, and the complex problems of youth at risk. Such annual agreements shall identify the titles of the positions to be supported and the program areas for which they will provide leadership. Standards for the employment of area program specialists, including salaries, shall be established by Cornell university, through the director of extension in consultation with county cooperative extension associations, apart from standards for the employment of professional staff under section two hundred twenty-four of this article. Area program specialists shall, for administrative purposes, receive salary payments through the Cornell university payroll and for such purposes shall be deemed employees of Cornell university; provided, however, that their program activities shall be directed and managed jointly by the participating associations and Cornell university under the terms of the annual memorandum of agreement. Area program specialists shall be eligible to receive the same state or federal fringe benefits as professional staff employed by the cooperative extension associations under the terms of section two hundred twenty-four of this article.

2. Funding for area program specialists. The salaries and program expenses of area program specialists shall be supported jointly by state appropriations and/or other sources and by contributions from participating cooperative extension associations. The state may appropriate from funds available in the aid to localities account of the general fund monies to support the programs and work of area specialists under agreements with two or more cooperative extension associations. Such funds shall be appropriated separately from funds appropriated under section two hundred twenty-four of this article and administered by the director of extension. State appropriations expended to support area program specialists must be matched by funds provided from non-state sources under the annual agreement by the participating cooperative extension associations.

3. A cooperative extension association participating in an area program specialist agreement shall continue to be a subordinate governmental agency and neither the county nor Cornell university nor any member, officer or director of the association shall be liable in damages for any injury to person or property in connection with the activities of the association the proximate cause of which was not directly their or his fault or negligence.

4. Funding for statewide program specialists. The state may appropriate monies from the aid to localities account in the general fund for programs of statewide extension specialists, those funds are to be administered by the director of extension. Such specialists shall be employees of Cornell university, which shall establish standards for their employment. Statewide specialists shall work under the direction and supervision of Cornell university.



225 - Optional appropriations for public benefit services administered by the board.

225. Optional appropriations for public benefit services administered by the board. 1. The board of supervisors shall have power to appropriate county funds and to permit the use of county property of all kinds for the following public benefit, objects and purposes:

(a) Propagation of game, game birds and fish. The amount appropriated under this paragraph for any fiscal year may equal but not exceed in any county one-half of one per centum of the total amount of the last preceding annual budget for county purposes, but in no event an amount in excess of ten thousand dollars;

(b) Eradication or prevention of bovine tuberculosis or other infectious or communicable diseases affecting domestic animals and fowls;

(c) Publicizing the advantages of the county or region, or for commemoration programs of historical events;

(d) Care of burial lots of deceased members of the armed forces of the United States located in a cemetery within the county and owned and maintained by an incorporated cemetery association;

(e) Suppression or control of white pine blister rust and other forest tree diseases and forest insects under the direction and supervision of the state conservation department. Employees engaged in such work upon public or private lands shall not be liable for trespass and no action shall lie therefor;

(f) Suppression or control of the Japanese beetle infestation under the direction and supervision of the state department of agriculture and markets. Employees engaged in such work upon public or private lands shall not be liable for trespass and no action shall lie therefor; and

(g) Establishment and maintenance of fire training schools for training firemen.

(h) Establishment and maintenance of a central fire alarm system.

(i) In the county of Washington for the destruction of bobcats, porcupines, wolves, coyotes, coydogs and rattlesnakes, and in the county of Hamilton for the destruction of bobcats, porcupines, wolves, and coyotes, the funds appropriated therefor to be expended in payment of bounties to be established by the board of supervisors.

(j) In the counties of Essex, Saratoga, St. Lawrence and Warren for the destruction of bobcats, wolves, coyotes, coydogs, foxes, porcupines and rattlesnakes, the funds appropriated therefor to be expended in payment of bounties to be established by the board of supervisors.

(k) Conservation education, including the promotion of better public understanding of problems and desirable practices in conservation of natural resources.

(l) Establishment and maintenance of a county zoo, or the expenditure of county funds for the support, in whole or in part, of an existing zoo in the county, owned by a municipal corporation.

(m) eradication or control of the golden nematode infestation under the direction and supervision of the state department of agriculture and markets. Employees engaged in such work upon public or private lands shall not be liable for trespass and no action shall lie therefor.

(n) Without limitation of the foregoing for any of the public benefits, objects and purposes which are set forth in section two hundred twenty-four of this county law as amended.

2. The board shall provide for the expenditure for wages, equipment and supplies, under the direction of a committee from its membership. Authority may be granted to the chairman of such committee to issue orders upon the county treasurer for such expenditures. The board shall require a report of such expenditures with verified or certified vouchers attached. The board of supervisors may adopt such rules as it may deem necessary governing the expenditure of such moneys and may require a bond in such amount as it shall determine.

3. The board may authorize the expenditure of county funds for any or all of such public benefit objects and purposes jointly with another county or counties. The board of each participating county shall appoint a committee to act for it in connection with such project. Such committees in joint sessions shall select one of their members to be chairman and shall designate the county treasurer of one of the participating counties to be custodian of the project fund. Each county treasurer shall pay to the designated county treasurer whatever portion of the total estimated cost of the project its board of supervisors has determined to contribute. Such joint fund shall be deemed the fund of all participating counties in proportion to the contribution made by each. Orders upon the fund shall be signed by the chairman. Reports of expenditures with verified or certified vouchers attached shall be made annually to the board of supervisors of each participating county.



225-A - Fire training and mutual aid programs.

225-a. Fire training and mutual aid programs. 1. In order to develop and maintain programs for fire training, fire service-related activities and mutual aid in cases of fire and other emergencies in which the services of firemen would be used and to cooperate with the office of fire prevention and control in furthering such programs, the board of supervisors of any county may create a county fire advisory board and may establish the office of county fire coordinator.

2. A county fire advisory board shall consist of not less than five nor more than twenty-one members, each of whom shall be appointed by the board of supervisors for a term of not to exceed one year, two years or three years. Such terms of office need not be the same for all members. It shall be the duty of such board to cooperate with the office of fire prevention and control in relation to such programs for fire training, fire service-related activities and mutual aid; to act as an advisory body to the board of supervisors and to the county fire coordinator, if any, in connection with the county participation in such programs for fire training, fire service-related activities and mutual aid and in connection with the county establishment and maintenance of a county fire training school and mutual aid programs in cases of fire and other emergencies in which the services of firemen would be used; to perform such other duties as the board of supervisors may prescribe in relation to fire training, fire service-related activities and mutual aid in cases of fire and other emergencies in which the services of firemen would be used. The members of such board shall be county officers, and shall serve without compensation.

3. If the office of county fire coordinator is created in any county, the board of supervisors thereof shall appoint a county fire coordinator. It shall be his duty to administer the county programs for fire training and mutual aid in cases of fire and other emergencies in which the services of firemen would be used; to act as a liaison officer between the board of supervisors and the county fire advisory board and the fire fighting forces in the county and the officers and governing boards or bodies thereof; and to perform such other duties as the board of supervisors shall prescribe. The county fire coordinator shall be a county officer and the amount of his compensation, if any, shall be fixed by the board of supervisors.

4. A member of the board of supervisors, the county fire coordinator, or a deputy county fire coordinator appointed pursuant to the provisions of section four hundred one of this chapter, may be appointed as a member of the county fire advisory board, but shall receive no additional compensation for services performed as a member of such advisory board.

5. Where, pursuant to section one hundred eighty-four of the town law, a town has contracted with an incorporated fire company to furnish fire protection within a fire protection district, the respective county may acquire by gift or purchase suitable apparatus and appliances for use in such district and in conjunction with the county mutual aid program and may contract with said incorporated fire company for operation, maintenance, and repair of same and for the furnishing of fire protection in such district.



225-B - Contracts for visiting nursing services.

225-b. Contracts for visiting nursing services. The board of supervisors of any county may, upon recommendation of the county board of health, contract with any nonprofit institution or agency, wholly or partly under private control, organized to furnish visiting nursing and public health services and agree to pay fees specified in the said contract for such services furnished to inhabitants of the county. Any fees for services collected by the institution or agency for services rendered under such contract shall be credited against the amount payable by the county under the terms of the contract. Such contracts shall be effective only upon approval of the state commissioner of health and the state comptroller. Such contracts shall provide that the contracting institution or agency will comply with all rules promulgated by the county health commissioner. Such boards of supervisors are authorized and empowered to appropriate the sums required to be paid to such institutions and agencies under the terms of such contracts and to raise the amount thereof by taxation.



226 - Monuments and memorials.

226. Monuments and memorials. 1. The board of supervisors of any county may, by the affirmative vote of two-thirds of its total membership erect in the county, monuments and memorials in commemoration of the members of the armed forces of the United States in any of its wars or of any person or event. Adequate funds may be appropriated and expended for the site and structure and thereafter funds may be appropriated for its maintenance and repair. Trustees may be designated by the board who shall serve without compensation. If there already exists within the county a monument or memorial commemorating the same historical site, person or event which was erected and is maintained by a city, town or village, no tax shall be levied upon the property within such city, town or village without the approval of the governing board of such city, town or village.

2. Any county may, before acting under subdivision one of this section, by resolution of its board of supervisors, cause to be submitted to the qualified electors of said county, in the manner provided for the submission of a question to electors by the election law and article three of this chapter, a proposition or question as to whether a monument or memorial as provided for in such subdivision should be erected.

3. Expenditures for county monuments and memorials erected pursuant to section seventy-seven-a of the general municipal law shall be levied upon all taxable real property within the county without approval of local authorities, even though there exists honor rolls or other monuments or memorials in commemoration of the members of the armed forces of the United States from such cities, towns and villages.



226-A - Patriotic observances.

226-a. Patriotic observances. The county legislature and/or board of supervisors, as the case may be, of any county or borough outside the city of New York, is hereby authorized to appropriate and set aside each year such sums it may deem proper for the purpose of providing for the due and proper observance of any legal holiday, including Columbus day.



226-B - Solid waste management; resource recovery.

226-b. Solid waste management; resource recovery. 1. The legislative body of any county may appropriate and expend such sums as it may deem proper to provide for the separation, collection and management of solid waste in such county and for that purpose may acquire, construct, operate and maintain solid waste management facilities, acquire the necessary lands therefor, and purchase, operate and maintain all necessary appliances appurtenant thereto, including collection facilities and such vehicles as may be required for such purposes. In selecting a location for any solid waste management facility, the county legislative body shall take into consideration the present and any proposed land use character of the area of any proposed location and the zoning regulations, if any, applicable to such area.

2. The legislative body of any county may, by resolution, establish schedules of rates or fees to be charged for any solid waste collection or management facilities or services provided pursuant to subdivision one of this section, which rates or fees may be collected and unpaid rates and fees enforced and collected in the same manner as provided in section two hundred sixty-six of this chapter.

3. The term "solid waste" shall mean all materials or substances discarded or rejected as being spent, useless, worthless or in excess to the owners at the time of such discard or rejection, including but not limited to garbage, refuse, industrial and commercial waste, sludges from air or water pollution control facilities or water supply treatment facilities, rubbish, ashes, contained gaseous material, incinerator residue, demolition and construction debris and offal but not including sewage and other highly diluted water carried materials or substances and those in gaseous form, and "solid waste management facility" shall mean any facility employed beyond the initial solid waste collection process including, but not limited to, recycling centers, transfer stations, baling facilities, rail haul or barge haul facilities, processing systems, including resource recovery facilities or other facilities for reducing solid waste volume, sanitary landfills, plants and facilities for compacting, composting or pyrolization of solid wastes, incinerators and other solid waste disposal, reduction or conversion facilities.

4. A county acting within its boundaries pursuant to this section shall be deemed to be acting in its governmental capacity. Nothing herein contained shall prevent a county from entering into a municipal cooperation agreement pursuant to article five-G of the general municipal law.

5. The county of Westchester having been designated as a planning unit pursuant to section 27-0107 of the environmental conservation law, shall have power to adopt and amend local laws, ordinances and regulations that license and/or regulate collecting, receiving, transporting, delivering, storing, processing and disposing of solid waste and recyclable or reusable material that are originated or brought within the county, to the extent that such licensing and/or regulation is necessary to carry out or to further the goals of the county's solid waste management plan and that said plan has been approved by the department of environmental conservation. The county of Westchester may also adopt a local law or ordinance pursuant to section one hundred twenty-aa of the general municipal law, governing the source-separation and segregation of recyclable or reusable materials from solid waste. Any law, ordinance, or regulation adopted by the county of Westchester pursuant to this subdivision shall take precedence over and shall supersede any inconsistent provisions of any such local law, ordinance or regulation enacted by any other municipality within the boundaries of the county of Westchester commencing September first, nineteen hundred ninety-two, except that no county source separation law may authorize enforcement proceedings and penalties against a municipality for that municipality's failure to meet specific recycling goals set by the county in accordance with the county's state-approved solid waste management plan until September first, nineteen hundred ninety-four, provided, that the municipality has adopted a local recycling plan reasonably designed to meet said recycling goals and has demonstrated good faith in implementing its recycling program. For purposes of this subdivision the term "solid waste" shall have the same meaning as provided in subdivision three of this section and shall include materials separated from the waste stream pursuant to section one hundred twenty-aa of the general municipal law. Such term, however, shall not include any scrap or other material of value separated from the waste stream and held for purposes of materials recycling.



227 - Legalizing acts.

227. Legalizing acts. 1. Power to legalize. The board of supervisors of any county shall have power to legalize and validate any act had and taken in connection with a lawful municipal purpose or for a lawful municipal object or purpose, by the governing board or other local body, officer or agency of a municipality wholly within the county if, after a public hearing held in the affected municipality pursuant to notice and upon the evidence given thereat, the board of supervisors shall find that the defect sought to be cured was: (a) failure to perform an act within the time prescribed by law; (b) that the form of any notice required by law was defective; (c) that the service, posting or publication of any notice was not performed within the time and in the manner required by law; (d) that through an intentional act performed in good faith to meet an emergency situation or through inadvertence, mistake or error in accounting methods or otherwise, a fund or appropriation account has been overdrawn, and the fund or account has been reimbursed by transfer thereto of unobligated moneys from another municipal fund or account; (e) that through inadvertence, mistake or error a mandatory appropriation was omitted from an adopted budget and the budget was later amended and appropriation made to cure the defect; (f) that an adopted budget was amended to include a discretionary appropriation after a public hearing pursuant to notice; (g) that through inadvertence, mistake or error an act was recorded at a later date than was prescribed by law, or otherwise that a defect existed in the manner or method of recording the same; (h) that through inadvertence, mistake or error, the governing board or other local body, officer or agency of a municipality charged by law with the duty failed or neglected to submit a referendum to the electors when required by law and either at least two years have elapsed since the completion of the project and payment of the cost thereof, or, in any other case, at least two years have elapsed since the date when the referendum should have been held; (i) that through an intentional act performed in good faith to meet an emergency situation or through inadvertence, mistake or error in accounting methods or otherwise, obligations have been incurred against a fund or account in excess of the total amount appropriated or lawfully transferred thereto; that the officer, body or agency, incurring such excess obligation, or his or its successor, has furnished a detailed sworn explanation in writing of the intentional act performed in good faith to meet an emergency situation or the inadvertence, mistake or error and has made application for additional funds to pay such obligation and that the governing board or other local body, after a public hearing on notice in the same manner as provided in subdivision two hereof, by at least a two-thirds vote of the whole number of the members thereof has approved the presentation of a petition to the board of supervisors to validate and legalize such obligation and to obtain authorization for its payment.

2. Procedure to legalize. Any municipality or local officer or agency seeking relief under this section shall present to the board of supervisors of the county a petition duly verified setting forth the facts and praying for the relief authorized by this section. Attached to such petition shall be certified copies of all acts done and proceedings had in relation to the subject matter sought to be legalized. The board of supervisors may direct the governing board or officers to do that which should have been done in the first instance and the time prescribed by law for the performance of the act shall be deemed extended to allow compliance therewith, and such acts shall not be legalized until proof is submitted of such compliance. Notice stating the time, place and purpose of the public hearing shall be published at least once in a newspaper designated by the board with due regard for circulation in the municipality affected, and posted in at least three public conspicuous places in the municipality at least five days before the date set for the public hearing. One of such notices shall be posted upon the bulletin board of the respective city, village or town clerk's office. The power to conduct such public hearing may be delegated to a standing or special committee of the board which shall file with the board a transcript of the evidence produced together with its recommendations thereon. The board of supervisors or such committee shall have power to compel the production of, and shall consider, any documents or other evidence deemed pertinent to the inquiry and may adjourn from time to time. The legalizing act must be adopted by the affirmative vote of two-thirds of the whole number of the members of the board at a regular or special meeting, provided, however, that legalizing action taken pursuant to paragraph (i) of subdivision one of this section shall be by local law, and provided further where on request of the board the state comptroller submits to it his certified findings and approval of a petition presented pursuant to paragraph (i), such local law may be adopted by the affirmative vote of a majority of the whole number of the members of the board. The legalizing act shall recite the filing of the petition and all proceedings taken thereon and shall contain the text of the act sought to be legalized and the method of, and the maximum maturity of the bonds or capital notes, if any, for financing the obligation or obligations so legalized and validated. It shall state the intentional act, mistake, error or omission cured by the legalizing act; that such intentional act, mistake, error or omission was not the result of fraud and that no substantial hardship will result therefrom and the determination thereon by the board of supervisors legalizing and validating the same. A copy of the legalizing act certified by the clerk of the board shall be published at least once a week for two consecutive weeks in a newspaper designated by the board with due regard for circulation in the municipality affected, the first publication of which shall be had within twenty days after the legalizing act is adopted. The petition and related papers, or certified copies thereof, shall be filed in the office of the county clerk. Subject to limitations or restrictions prescribed by the board of supervisors, the amount of any obligations legalized and validated hereunder may be paid from available funds or shall be deemed to be a settled claim within the meaning of subdivision thirty-three of paragraph a of section 11.00 of the local finance law which may be financed by the issuance of bonds or capital notes, provided, however, that the maximum maturity of any such bonds shall not exceed six years from the date of issuance of such bonds or from the date of issuance of the earliest bond anticipation note issued in anticipation thereof, whichever date is the earlier, and provided further, however, that the cost shall be charged against the area normally responsible for the payment of the obligation which had been legalized and validated. The cost of all publications under this section shall be a charge upon and be paid by the petitioner. A copy of the legalizing act duly certified by the clerk shall be filed with the state comptroller and with the petitioner. The term "municipality" as used in this section shall include a city, town or village or a fire district, special district, special improvement district or other local governmental agency or authority created by or pursuant to law.

3. Review by the court. Within thirty days after the first publication of the legalizing act of the board of supervisors, a proceeding may be brought under article seventy-eight of the civil practice act to review the same. The legalizing act may be contested only upon the grounds that the act was not performed in the exercise of a lawful object or purpose, or that the finding that the act was performed in good faith and no substantial hardship of fraud resulted is against the weight of evidence, or that there existed a jurisdictional defect beyond the power of the board of supervisors to legalize, or that the board of supervisors did not comply with law in legalizing the same.

4. Application. The provisions of this section shall not apply to action had or taken by any such governing board or other local body, officer, or agency of a municipality when a remedy to legalize and validate the same already exists in law; nor shall it apply to any action had or taken in violation of the provisions of the state constitution; nor shall it authorize the board of supervisors to legalize or validate fraudulent acts of the governing board or other local body, office or agency of a municipality; nor shall it authorize the board of supervisors to legalize and validate any act resulting in unusual hardship to the qualified voters of the petitioner. It is hereby declared and determined that the powers conferred upon the boards of supervisors of counties under this section are powers of local legislation within the meaning and intent of article nine of the constitution and that the exercise of such powers shall be deemed to be the exercise of a lawful county function. Nothing in this section contained shall be construed to restrict the powers of the legislature in relation to cities, towns, villages or other local governmental agencies created or established by law.



228 - Disputed town boundaries.

228. Disputed town boundaries. Jurisdiction is hereby conferred upon the supreme court and the county court to hear and determine disputed town boundaries in an action brought by any town affected thereby. A certified copy of the judgment containing the courses, distances and fixed monuments shown upon a map or survey shall be filed in the office of the town clerk of each town affected thereby and in the office of the secretary of state within thirty days after the judgment shall have become final. The secretary of state shall cause the same to be printed and published with the session laws.



229 - Erection and dissolution of towns.

229. Erection and dissolution of towns. The board of supervisors shall perform the duties prescribed by the town law relating to the erection of new towns and the dissolution of towns.



231 - Expenses of police officer or peace officer injured in line of duty.

231. Expenses of police officer or peace officer injured in line of duty. The board of supervisors may, in its discretion, audit and pay the reasonable medical and hospital expenses of any police officer or peace officer of the county injured in the line of duty while executing a criminal process for which the county is liable for payment of the fees and for which he is not compensated under the provisions of the workers' compensation law. The claim shall be presented within one year from the date of the injury and shall be itemized and verified or certified.



232 - County officers' and county executives' associations.

232. County officers' and county executives' associations. Power is granted each board of supervisors to appropriate and pay annually to the treasurer of the New York state association of counties, and/or to the treasurer of the county executives' association of the state of New York, and/or to the treasurer of the county legislators and supervisors association of New York State, and/or to the treasurer of the New York state association of directors of real property tax services, an amount not exceeding that apportioned and requested as its share of the actual and necessary expenses of maintaining each of said associations in their activities in the promotion of better county government.



233 - Procedure on tax limit increase.

233. Procedure on tax limit increase. 1. In accordance with section ten of article eight of the constitution, the amount to be raised in any county by tax on real estate in any fiscal year for county purposes, in addition to providing for the interest on and the principal of all indebtedness, shall not exceed an amount equal to one and one-half per centum of the average full valuation of taxable real estate of such county, less the amount to be raised by tax on real estate in such year for the payment of the interest on and the redemption of certificates or other evidence of indebtedness described in paragraphs A and D of section five of article eight of the constitution, or renewals thereof. If any joint indebtedness described in title one-A of article two of the local finance law is allocated and apportioned, or is excluded, under or pursuant to such title or any other provision of law for the purpose of determining the debt-contracting power of a county, city, town, village or school district, such allocation and apportionment, or exclusion, shall not limit the amount to be raised in any county outside the foregoing limitation, or outside such limitation as increased as hereinafter provided in this section, to provide for the interest on and the principal of any greater proportionate share of such debt service which the county has agreed or is required to provide. The total of the amounts which may be so raised by all participating public corporations outside any limitation imposed by or pursuant to section ten of article eight of the constitution to provide for their respective portions of any payment of principal or of interest on joint indebtedness shall not exceed the full amount required to be provided by all of such participants to make any such payment. The average full valuation of taxable real estate of a county shall be determined by taking the assessed valuations of taxable real estate on the last completed assessment rolls and the four preceding rolls of such county, and applying thereto the ratio which such assessed valuation on each of such rolls bears to the full valuation, as determined by the state officer or agency authorized to make such determinations.

2. The limitation imposed by or pursuant to section ten of article eight of the constitution and subdivision one of this section on the amount that may be raised in a county by tax on real estate in any fiscal year for county purposes may be increased from time to time to not to exceed the two per centum maximum limitation imposed by such section of the constitution. Any such increase may be effectuated by a resolution of the board of supervisors:

a. Approved by the affirmative vote of two-thirds of the whole number of its membership, or

b. Approved by the affirmative vote of a majority of the whole number of its membership submitting a proposition for such increase to a mandatory referendum to be held pursuant to article three of this chapter. Such proposition shall not become effective until the approval thereof at such referendum. The board of supervisors shall not have power to take action pursuant to paragraph a of this subdivision unless the proposed resolution shall have been presented at a meeting of the board held not less than two weeks and not more than three months before the meeting at which the vote thereon is taken and a public hearing, at a time and place fixed by the board, shall have been held on such proposed resolution after a notice of such hearing, including the time and place thereof, shall have been published not less than ten days prior thereto in the official newspapers and also in such other newspapers having general circulation in the county as shall be designated by the board for such purpose.

3. A resolution adopted pursuant to subdivision two of this section shall specify:

a. That the board of supervisors (1) approves the increase in the tax limitation pursuant to paragraph a of subdivision two of this section, or (2) that such board approves the submission of a proposition to increase the tax limitation at a mandatory referendum pursuant to article three. Where a proposition is so submitted to a mandatory referendum, the resolution also shall specify whether such proposition shall be voted upon at a general or special election and the date of such election, provided, however, that any such date shall be not less than sixty days after the adoption of such resolution.

b. The constitutional tax limitation then applicable to the county phrased in terms of percentage and the proposed increased tax limitation similarly phrased.

c. That such increase shall become effective (1) immediately, in the event the resolution is adopted pursuant to paragraph a of subdivision two, or (2) immediately upon the approval of the proposition at the election in the event a proposition is submitted pursuant to this section to a mandatory referendum.

d. That in the event a proposition is submitted pursuant to this section to a mandatory referendum, the form thereof shall be as follows:

"Shall the constitutional real estate tax limitation of the County of .................... be increased, in accordance with the State Constitution, Article VIII, Section 10, from the present limit of .................. % to a limit of ............... %?"

4. Notice of any such election shall be published in the manner provided in section seventy-seven of the election law for notice of a general election.

5. Except as otherwise provided in this section, the provisions of the election law governing the conduct of a general election and the payment of the expenses thereof shall apply where such an election is held on the day of the general election in November and the provisions of the election law governing the conduct of a special election and the payment of the expenses thereof shall apply where such an election is held on a day other than that of the general election in November. A proposition to be voted on pursuant to this section shall be submitted in the manner provided in the election law and all provisions of such law, not inconsistent with this chapter, relating to the submission and to the taking, counting and returning the vote and canvassing the results upon a proposition or question submitted pursuant to law to the voters of the state shall apply to such proposition. It shall be the duty of the board of elections to prepare the ballots, voting machines and other matters so that such election may be properly had and conducted.

6. The supreme court shall have jurisdiction under article fourteen of the election law to determine questions of law and fact with respect to any election conducted pursuant to this section.

7. Upon the completion of its canvass of the votes cast on any proposition submitted pursuant to this section, the board of elections shall certify to the board of supervisors the total number of valid votes cast in favor of and the total number of valid votes cast against such proposition.

8. Where the constitutional tax limitation is increased by a resolution of the board of supervisors adopted pursuant to paragraph a of subdivision two of this section, or where a proposition to increase such limitation is approved by more than fifty per centum of the duly qualified voters of the county voting thereon at a mandatory referendum, the constitutional tax limitation of such county shall be increased in accordance therewith, and the clerk of the board of supervisors forthwith shall file with the secretary of state, state comptroller and county clerk a certified copy of the resolution adopted pursuant to this section together with his certificate as to the manner in which and the date on which such increase became effective.

9. It shall be the duty of the secretary of state to cause to be published separately under an appropriate heading, in the appendix of the session laws of each year and in the appendix of the local laws of each year, the names of the counties which have increased their constitutional tax limitations pursuant to this section, with a statement of the percentage to which such limitation was so increased and the date on which such increase became effective.



233-A - Amounts to be included or excluded in computing constitutional taxing power.

233-a. Amounts to be included or excluded in computing constitutional taxing power. 1. For the purpose of computing the amount that may be raised in any county by tax on real estate in any fiscal year for county purposes in accordance with section ten of article eight of the constitution, county purposes shall include, but not be limited to, the following:

Agriculture and markets law

a. Weights and measures administration, as provided by article sixteen of the agriculture and markets law.

Conservation law

b. Extinguishing fires, as provided by section fifty-three of the conservation law.

County law

c. Making payments pursuant to contracts for the reception and custody of prisoners, as provided by subdivision eleven of section twelve of the county law.

d. Public health services, as provided by subdivision forty-four-a of section twelve of the county law.

e. Performance of public purposes by independent organizations, as provided by subdivisions forty-three, forty-four, forty-seven, forty-eight, and forty-nine-a of section twelve of the county law and similar laws.

f. Making refunds on account of the collection of taxes illegally or improperly assessed or levied, in the proportion that the county benefited by such collection, where such refunds are made pursuant to section sixteen of the county law.

g. Printing and distribution of proceedings of the board of supervisors, as provided by section nineteen or section nineteen-a of the county law.

h. Working on and making copies of assessment-rolls and tax-rolls pursuant to subdivisions eleven and twelve of section twenty-three of the county law.

i. Salary of the first assistant district attorney of Monroe county in accordance with the provisions of section two hundred three of the county law.

Education law

j. Library expenses pursuant to section two hundred fifty-seven or two hundred hundred fifty-eight of the education law.

k. County vocational education and extension board expenses in accordance with article twenty-three of the education law.

m. Providing for community colleges pursuant to paragraph b of subdivision one of section sixty-three hundred five of the education law.

Election law

n. Election expenses apportioned to the county pursuant to sections 4-136 and 4-138 of the election law and section three hundred sixty-one-a of the county law.

Executive law

o. Expenses of county veterans' service agencies pursuant to section one hundred seventy-one of the executive law.

Highway law

p. Expenses apportioned to the county for the construction or improvement of bridges pursuant to section two hundred thirty-three of the highway law.

Judiciary law

q. Reimbursement to the state for sums paid by the state on behalf of the county and which reimbursement is raised by the county in the manner provided by section seventy-four of the judiciary law.

Public health law

u. Support of a county or part-county health district pursuant to article three of the public health law.

v. Support of a county laboratory pursuant to sections five hundred twenty-two and five hundred twenty-three of the public health law.

Social welfare law

w. Reimbursement to another public welfare district, pursuant to subdivision two of section sixty-two of the social welfare law or section two hundred thirty-three of the family court act for hospital or other institutional care rendered to a local charge of the county's public welfare district.

x. Expenses of adult institutional care, care for any child or minor under the age of eighteen years who is cared for away from his parents, and hospital care, where charge-backs for such expenses are made against a town or city in a county public welfare district pursuant to subdivision one of section seventy of the social welfare law or section two hundred thirty-three of the family court act.

y. Assistance and care in a county public welfare district, where such assistance and care is administered under the direction of a county commissioner of public welfare and where the county has assumed the responsibility therefor pursuant to sections seventy-two and seventy-three of the social welfare law.

z. Assistance and care in a city in a county public welfare district, where such assistance and care is administered by the county pursuant to subdivision two of section seventy-four-d of the social welfare law.

aa. Support of a public home maintained by a county public welfare district, or for the amount to be paid by such district to another public welfare district in accordance with a contract for care and maintenance of persons in need of institutional care, where such home is maintained or such contract is made pursuant to section one hundred ninety-three of the social welfare law.

Real property tax law

bb. Making refunds on account of the collection of taxes attributable to clerical errors, errors in essential fact, or unlawful entries as those terms are defined in section five hundred fifty of the real property tax law, in the proportion that the county benefited by such collection, where such refunds are made pursuant to section five hundred fifty-six or five hundred fifty-six-a of the real property tax law.

cc. Amounts to be paid on account of taxes returned as unpaid pursuant to section nine hundred thirty-six of the real property tax law.

dd. Expense of preparing conveyances of lands sold for taxes, as provided by section one thousand eighteen of the real property tax law.

ee. Making refunds to tax sale purchasers required by reason of error or irregularity in the assessment or levying of a tax, in the proportion that the county benefited by the return of such tax, where such refunds are made pursuant to section one thousand thirty of the real property tax law.

ff. Expense of publishing notice of unredeemed lands, as provided by section one thousand fourteen of the real property tax law.

gg. Making refunds to taxpayers required by reason of amounts of taxes paid upon unlawful, excessive or unequal assessments, in the proportion that the county benefited by such payment, where such refunds are made pursuant to section seven hundred twenty-six of the real property tax law.

Special laws

hh. Reimbursement to the state for part of the cost of construction of erosion-arresting public works by the county where such reimbursement is made by the county from a general tax levied upon all taxable property located therein, as provided by section two of chapter five hundred thirty-five of the laws of nineteen hundred forty-five, as amended.

ii. Sanitary sewers and public works constructed at the expense of and as a general purpose of the county of Onondaga, as provided by chapter five hundred sixty-eight of the laws of nineteen hundred thirty-three, as amended.

jj. Expenses of the police department of the county of Nassau which are charged to the county or to the area of the county within the county police district, as provided by section 8-15.0 of the Nassau county administrative code.

2. For the purpose of computing the amount that may be raised in any county by tax on real estate in any fiscal year for county purposes in accordance with section ten of article eight of the constitution, amounts assessed by a county as assessments for benefit shall be excluded from the computation of the amount that may be so raised. Assessments for benefit that shall be so excluded shall include, but not be limited to, assessments for the following purposes.

Conservation law

a. River improvements, river regulation or drainage pursuant to article six, seven or eight of the conservation law, as the case may be.

Special laws

b. Reimbursement to the state for part of the cost of construction of erosion-arresting public works by the county, where such reimbursement is made by the county from special assessments upon the real property benefited thereby, as provided by section two of chapter five hundred thirty-five of the laws of nineteen hundred forty-five, as amended.

c. Making payments to the county of Onondaga for sanitary sewer and public works purposes, where such amounts are assessed upon property specially benefited thereby in a town, village or city, as provided by chapter five hundred sixty-eight of the laws of nineteen hundred thirty-three, as amended.

3. For the purpose of computing the amount that may be raised in any county by tax on real estate in any fiscal year for county purposes in accordance with section ten of article eight of the constitution, amounts raised for each of the following purposes shall be excluded from such computation and treated as indicated:

County law

a. Custody of prisoners by a town, village or city in Westchester county, as provided by subdivision fifty-seven of section twelve of the county law. A tax so levied shall be treated as a purpose of and a charge against such town, village or city, as the case may be.

b. Making refunds on account of the collection of taxes illegally or improperly assessed or levied in the proportion that a tax district or districts in the county benefited by such collection, where such refunds are made pursuant to section sixteeen of the county law. A tax so levied upon such a tax district shall be treated as a purpose of and charge against such district.

Education law

c. Support of a school hygiene district pursuant to section nine hundred nine of the education law. A tax so levied upon a town, union free school district or city shall be treated as a purpose of and a charge against such town, school district or city, as the case may be.

d. Increase of salary of a district superintendent of schools pursuant to subdivision two of section twenty-two hundred nine of the education law. A tax so levied upon property in a town shall be treated as a purpose of and a charge against such town.

Election law

e. Election expenses apportioned to a city, town or village pursuant to sections ninety-three and ninety-four of the election law. A tax so levied shall be treated as a purpose of and charge against such city, town or village, as the case may be.

Highway law

f. Expenses apportioned to a town for the construction or improvement of bridges pursuant to section two hundred thirty-three of the highway law. A tax so levied upon a town shall be treated as a purpose of and a charge against such town.

Public health law

g. Expenses of a laboratory supply station or substation apportioned to a city, village, town or consolidated health district pursuant to section five hundred sixty-three of the public health law. A tax so levied shall be treated as a purpose of and charge against such city, village, town or consolidated health district, as the case may be.

h. Amount apportioned to a town, village or city for the support of a consolidated health district, in accordance with section three hundred ninety-nine of the public health law. A tax so levied shall be treated as a purpose of and charge against such town, village or city, as the case may be.

Social services law

i. Safety net assistance and medical care given at home for persons residing in or found in a town or city in a county social services district, as provided by subdivisions two and three of section sixty-nine of the social services law. A tax so levied shall be treated as a purpose of and a charge against such town or city, as the case may be.

j. Payment of the principal of and interest on bonds as provided by subdivision six of section ninety-three of the social services law. A tax so levied shall be treated as being imposed for debt service.

k. Burial of recipients of public assistance or care, where charge-backs for such expenses are made against a town or city in a county public welfare district pursuant to subdivision two of section one hundred forty-one of the social welfare law. A tax so levied shall be treated as a purpose of and a charge against such town or city, as the case may be.

l. Veteran assistance given by a city or town in a county social services district to persons residing or found therein, as provided by subdivision two of section one hundred seventy-one of the social services law. A tax so levied shall be treated as a purpose of and a charge against such city or town, as the case may be.

Real property tax law

m. Supplying assessment rolls prepared in accordance with sections five hundred two and five hundred four of the real property tax law. A tax so levied shall be treated as a purpose of and charge against the city, town or village, as the case may be, for which the rolls are prepared.

n. Making refunds on account of the collection of taxes attributable to clerical errors, errors in esstential fact, or unlawful entries as those terms are defined in section five hundred fifty of the real property tax law, in the proportion that a tax district or districts in the county benefited by such collection, where such refunds are made pursuant to section five hundred fifty-six or five hundred fifty-six-a of the real property tax law. A tax so levied upon such a tax district shall be treated as a purpose of and charge against such district.

o. Preparing and mailing statements of taxes pursuant to section nine hundred twenty-two of the real property tax law. A tax so levied shall be treated as a purpose of and a charge against the tax district preparing and mailing the same.

p. Preparing and mailing statements of taxes to non-residents pursuant to section nine hundred eighty-two of the real property tax law. A tax so levied shall be treated as a purpose of and charge against the town, village or school district preparing and mailing the same, as the case may be.

q. Making refunds to tax sale purchasers required by reason of error or irregularity in the assessment or levying of a tax, in the proportion that a tax district or districts in the county benefited by the return of such tax, where such refunds are made pursuant to section one thousand thirty of the real property tax law. A tax so levied upon such a tax district to pay such a refund shall be treated as a purpose of and charge against such district.

r. Making refunds to taxpayers required by reason of amounts of taxes paid upon unlawful, excessive or unequal assessments, in the proportion that a town, village, city or special district in the county benefited by such payment, where such refunds are made pursuant to section seven hundred twenty-six of the real property tax law. A tax so levied upon a town, village, city or special district for which the excess of tax was collected shall be treated as a purpose of and charge against such town, village, city or special district, as the case may be.

Town law

s. Amounts specified in annual budgets of towns, as provided by section one hundred fifteen of the town law. A tax or assessment so levied shall be treated as a purpose of and charge against the town or district for which they are levied.

Workmen's compensation law

t. Amounts included in a tax levy to pay the share of a participant, other than the county, in a county self-insurance plan in accordance with the provisions of article five of the workmen's compensation law. A tax so levied shall be treated as the purpose of and charge against such participant.

Special laws

u. Amounts charged against the county pursuant to subdivision three of section four of chapter six hundred seventy-eight of the laws of nineteen hundred twenty-eight, as amended, for the amortization of bonds issued for grade crossing purposes pursuant to section fourteen of article seven of the constitution. A tax so levied shall be treated as being levied for debt service.

v. Amounts charged against the county or a town therein for the amortization of bonds issued for highway purposes pursuant to chapter four hundred sixty-nine of the laws of nineteen hundred six, as amended or supplemented, or chapter two hundred ninety-eight of the laws of nineteen hundred twelve, as amended or supplemented. A tax so levied shall be treated as being imposed for debt service.

w. Providing for town purposes, in accordance with sections one hundred three and one hundred four of the Dunkirk city charter. An amount so levied shall be treated as a purpose of and charge against the town of Dunkirk.

x. Construction and maintenance of highway bridges within the city of Port Jervis and the town of Deerpark and apportioned between such city and such town, as provided by section seventy of the charter of the city of Port Jervis. A tax so levied shall be treated as a purpose of and charge against such city or town, as the case may be.

y. Repayment to the city of Port Jervis of the amount paid by the city for the bond of the city clerk for the collection of taxes levied by the board of supervisors, as provided by section ninety-four of the charter of the city of Port Jervis. A tax so levied shall be treated as a purpose of and charge against such city.

z. Repayment to the city of Port Jervis of the amount of unpaid taxes paid to the county treasurer, as provided by section ninety-seven-a of the charter of the city of Port Jervis. A tax so levied shall be treated as a purpose of and charge against such city.

aa. Highway, bridge and fire fighting purposes and increases of salaries of district superintendents of schools, assessed upon property situated outside the corporation tax district of the city of Rome as provided by section ninety and subdivision two of section two hundred eighty-three of the charter of the city of Rome. A tax so levied shall be treated as a purpose of and charge against such city.

bb. Providing for purposes of the town of Vernon and levied upon the city of Sherrill, as provided by section four of the charter of the city of Sherrill. A tax so levied shall be treated as purpose of and charge against such town.

cc. Sanitary sewer and public works purposes, which pursuant to agreement are made a general charge against a town, village or city in Onondaga county, as provided by chapter five hundred sixty-eight of the laws of nineteen hundred thirty-three, as amended. A tax so levied shall be treated as a purpose of and charge against such town, village or city, as the case may be.

dd. Amounts included in the city abstract of taxes levied against the city of Syracuse (a) for payments by such city of discounts on account of payments of certain taxes and (b) for the percentage received by such city from the treasurer of the county for collection of certain taxes, as provided by section one of chapter six hundred ninety of the laws of nineteen hundred thirty-seven, as amended. A tax so levied shall be treated as a purpose of and charge against such city.

ee. Police protection furnished to a city, village or police district by the police department of the county of Nassau pursuant to contract, as provided by section eight hundred four of chapter eight hundred seventy-nine of the laws of nineteen hundred thirty-six, as amended. A tax so levied shall be treated as a purpose of and charge against such city, village or district, as the case may be.

4. For the purpose of computing the amount that may be raised in any county by tax on real estate in any fiscal year for county purposes in accordance with section ten of article eight of the constitution, taxes levied or relevied by a county for each of the following purposes shall be treated as levies or relevies for the purpose of enforcement or adjustment and shall be excluded from such computation:

Education law

Real property tax law

b. Relevy of taxes rejected because imperfectly described or erroneously assessed, as provided by section five hundred fifty-seven of the real property tax law.

c. Levy of a deficiency in a previous levy, where such deficiency is occasioned by reason of adjustment of equalization rates, as provided by sections eight hundred twenty, eight hundred twenty-two and eight hundred twenty-six of the real property tax law.

Town law

d. Levy of unpaid sewer charges, fees, rates or rents and penalties thereon, transmitted to the board of supervisors as provided by paragraph (k) of subdivision one of section one hundred ninety-eight of the town law.

e. Levy of unpaid water charges or rates and penalties thereon, transmitted to the board of supervisors as provided by paragraph (d) of subdivision three of section one hundred ninety-eight of the town law.

f. Levy of unpaid refuse or garbage removal rates, charges or fees and penalties thereon, transmitted to the board of supervisors as provided by paragraph (c) of subdivision nine of section one hundred ninety-eight of the town law.

Special laws

g. Relevy of unpaid taxes returned to the county of Cattaraugus pursuant to section one hundred thirteen of chapter five hundred thirty-five of the laws of nineteen hundred fifteen, constituting the charter of the city of Olean.

5. For the purpose of computing the amount that may be raised in any county by tax on real estate in any fiscal year for county purposes in accordance with section ten of article eight of the constitution, the following items shall be excluded from such computation and treated as indicated:

Real property tax law

a. Making levies of taxes upon land or property omitted from the tax levy of the preceding year, as provided by section five hundred fifty-one or five hundred fifty-three of the real property tax law. The amounts so levied shall be deducted from the aggregate of taxation to be levied for the current year on the city or town in which such land or property is located.

b. Charges against school districts on account of the making of refunds to taxpayers of amounts of relevied school taxes attributable to clerical errors, errors in essential fact, or unlawful entries as those terms are defined in section five hundred fifty of the real property tax law, where such refunds are made pursuant to section five hundred fifty-six or five hundred fifty-six-a of the real property tax law. A charge so made shall be deducted from any moneys which by reason of returned unpaid school taxes shall become payable by the county treasurer to the school district which returned the tax so assessed or levied.

Town law

c. Payments of surplus moneys by a town toward the reduction of taxes levied or to be levied upon the town, as provided by section one hundred twelve of the town law. Such a payment shall be treated as a special credit toward the reduction of such taxes.

Special laws

d. Amounts allocated to a city and to the area in the county outside the cities from moneys collected from special taxes imposed by the county pursuant to chapter two hundred seventy-eight of the laws of nineteen hundred forty-seven, as amended, where such amounts are applied to reduce the county tax levied upon real property in such city or such area. An amount so applied shall be treated as a special credit toward the reduction of such county tax levied upon real property.

6. A provision of this section shall be controlling wherever it is inconsistent with any general, special or local law enacted prior to January first, nineteen hundred fifty.



233-B - Payment in lieu of taxes for property acquired for park or recreational purposes.

* 233-b. Payment in lieu of taxes for property acquired for park or recreational purposes. The county of Nassau having acquired certain property for park or recreational purposes in the Lido Beach-Point Lookout area shall have the power and authority with respect to such property, to pay or transfer out of any county funds available to it, annual sums in lieu of taxes to the affected taxing jurisdictions, in order that none of such taxing jurisdiction shall suffer an inequitable loss of revenue by virtue of such park or recreational program; provided further, that the amount so paid or transferred for any year shall not exceed the sum last levied for the benefit of such taxing jurisdiction as an annual tax on such property prior to the time of its acquisition for such purpose or purposes.

As used in this section, the term "taxing jurisdiction" means any municipal corporation or district corporation, including any school district or any special district, having the power to levy and collect taxes and benefit assessments upon real property in the Lido Beach-Point Lookout area, or in whose behalf such taxes or benefit assessments may be levied or collected.

* NB Expires June 30, 2020



234 - Additional powers granted under other laws.

234. Additional powers granted under other laws. Nothing herein shall be deemed to affect or impair the provisions of any other act of the legislature granting additional powers to appropriate and expend county funds for county objects and purposes.



234-A - Service of notice in relation to constitutionality of local law, ordinance, rule or regulation of a county.

234-a. Service of notice in relation to constitutionality of local law, ordinance, rule or regulation of a county. Whenever the constitutionality of any local law, ordinance, rule or regulation of a county is brought into issue upon a trial or hearing of any civil cause of action or proceeding in any court, and the county is not a party to such action or proceeding, notice shall be served upon the county in accordance with section one thousand twelve of the civil practice law and rules.



235 - Enacted without section heading.

235. The board of supervisors by resolution may appoint a committee of citizens of the county to act in an advisory capacity to any committee, department or office on any subject relating to county government. The members of such committee shall serve without compensation and it shall be the duty of such advisory committee to meet, consult and advise with the officers or department heads named in the resolution. Such advisory committee shall have no powers other than advisory. The board of supervisors may authorize the payment of the just and reasonable actual expenses of the members of such advisory committee.



236 - County plumbing licensing.

236. County plumbing licensing. 1. Notwithstanding the provisions of the general city law or any other law to the contrary, the county of Westchester is hereby authorized to establish a Westchester county board of plumbing examiners and to empower such board to assume all licensing duties within the county of Westchester with respect to the licensure of plumbers. The county of Westchester shall provide for plumbers' duties and responsibilities in accordance with the local law of such county.

2. Local laws enacted pursuant to this section shall supercede the provisions of any licensing requirements promulgated by a city pursuant to the general city law.



236-A - County master electrician licensing.

236-a. County master electrician licensing. 1. Notwithstanding the provisions of the general city law or any other law to the contrary, the counties of Dutchess, Suffolk and Westchester are each hereby authorized to establish a county board of examiners for master electricians and to empower such board to assume all licensing duties within each such county with respect to the licensure of master electricians. The counties of Dutchess, Suffolk and Westchester shall provide for master electrician's duties and responsibilities in accordance with the local law of each such county.

2. The local laws enacted pursuant to this section shall supercede the provisions of any licensing requirements promulgated by a city pursuant to the general city law.



236-B - County electrical inspector licensing.

236-b. County electrical inspector licensing. 1. Notwithstanding any inconsistent general, special, or local law to the contrary, the county of Westchester is hereby authorized to establish a Westchester county board of examiners for electrical inspectors and to empower such board to assume all licensing duties within the county of Westchester with respect to the licensure of electrical inspectors. The county of Westchester shall provide for electrical inspectors' duties and responsibilities with respect to applications for a license or renewal in accordance with the local law of such county. A local law enacted pursuant to this section establishing county licensure of electrical inspectors shall provide standards for licensure which shall include, at a minimum, a provision that no person shall obtain a license unless such person shall have received training in the inspection of electrical components, equipment and systems used in buildings and structures which is at least equivalent to the training in the inspection of electrical components, equipment and systems used in buildings and structures required for code enforcement personnel under the rules and regulations promulgated by the secretary of state pursuant to section three hundred seventy-six-a of the executive law.

2. A local law enacted pursuant to this section establishing county licensure of electrical inspectors shall supersede any provision requiring electrical inspectors to also obtain a local license promulgated by a city, town or village in the county pursuant to any general, special or local law. Nothing in this section shall be deemed to supersede any of the powers, functions and duties of the secretary of state pursuant to section three hundred seventy-six-a of the executive law.

3. In this section, the term "electrical inspector" shall mean any person who now or hereafter inspects electrical components, equipment and systems used in buildings and structures to determine the compliance of such electrical components, equipment and systems and the installation of such electrical components, equipment and systems with the applicable provisions of the state uniform fire prevention and building code promulgated pursuant to article eighteen of the executive law; provided, however, that the term electrical inspector shall not include any person who performs such inspections as an employee of the state of New York, any agency of the state of New York, or any county, city, town or village. In no event shall any person who now or hereafter performs such inspections as an employee of the state of New York, any agency of the state of New York, or any county, city, town or village be required to obtain a license issued pursuant to this section or pursuant to any local law enacted pursuant to this section.

4. In this section, the term "agency of the state of New York" shall include any department, bureau, commission, board, public authority or other agency of the state of New York; any public benefit corporation whose board of directors includes any member appointed by the governor; any subdivision of any department, bureau, commission, board, public authority or other agency of the state which is easily identifiable and which for most other purposes is treated as an independent state agency; and the office of information technology services.



237 - Alcoholic beverage control.

237. Alcoholic beverage control. Pursuant to section seventeen of the alcoholic beverage control law, the board of supervisors by resolution may request the state liquor authority to further restrict the hours during which alcoholic beverages may be sold at retail.






Article 5-A - (County) COUNTY WATER, SEWER, DRAINAGE AND REFUSE DISTRICTS

250 - Purpose.

250. Purpose. The board of supervisors of each county may establish, consolidate, or extend county water, water quality treatment, sewer, wastewater disposal, drainage or refuse districts (hereinafter referred to in this article as the "district") in the manner hereinafter provided:

1. For the purpose of developing or acquiring a supply of water for (a) wholesale distribution to other municipalities, districts or persons, corporate or otherwise, within the county water district, (b) retail distribution, except as hereinafter provided, or (c) both such wholesale and retail distribution;

1-a. For the purpose of (a) procuring by purchase, lease or other means and installing water quality treatment units or devices, if required; providing periodic testing and monitoring of raw and finished water from private wells in the district; monitoring, modifying, repairing, replacing, operation and maintenance, regenerating water quality treatment units and devices and the administering of the treatment and disposal of residuals generated in the operation of the district pursuant to rules and regulations adopted by the public health and health planning council under section two hundred twenty-five of the public health law; (b) assisting local, state and federal agencies and officials in efforts to establish causes of, and implement remedial measures to reduce water contamination and protect future water resources within the district; (c) conduct public meetings and issue an annual public report to members of the district on the operation, financial position and water quality condition of said district; provided, however, that with respect to any town in the county the board of supervisors shall first determine that such district or service will not be established or provided by such town.

2. For the purpose of (a) the conveyance from other municipalities and districts within the county of sewage, and treatment and disposal thereof, (b) collection, except as hereinafter provided, or (c) both such conveyance and such collection;

3. For the purpose of administration and planning (including educational programs), design, installation, construction, rehabilitation, replacement, operation and maintenance (including pumping and inspections), monitoring, residual treatment and disposal and regulation of private on-site wastewater disposal systems of such district;

4. For the purpose of drainage of storm water and other waters, either surface or subsurface, within the county;

4-a. For the purpose of effecting lake protection and rehabilitation, and any activities necessarily related thereto.

5. For the purpose of the collection and disposition of garbage, ashes, rubbish and other waste matter within the county.

6. A county district established hereunder may consist of two or more noncontiguous areas in which the water, sewer, wastewater disposal, drainage or refuse system (hereinafter referred to in this article as the "system") will be interrelated and interdependent, however, in Suffolk county the term "interrelated and interdependent" shall be deemed to mean that the noncontiguous areas must be within the county and have the same administrative head. However, a water quality treatment district established hereunder may consist of noncontiguous or contiguous benefited parcels of property and shall be created by a resolution of the county board of supervisors, upon petition after a public hearing.

7. Except in the county of Suffolk, no county district shall be established hereunder which shall consist wholly of territory within one city, within one village or within that portion of one town outside of a village.

8. Notwithstanding any other provision of law a sewer district may also exercise all the powers of a wastewater disposal district if the map and plan prepared pursuant to section two hundred fifty-three of this chapter, or amended pursuant to section two hundred fifty-three-b of this chapter, includes on-site wastewater disposal systems.



251 - County agency.

251. County agency. The board of supervisors may appoint or establish an officer, board or body, or may designate an existing officer, board or body, or public authority which possesses the express power to act as such an agency, to act as a county water, water quality treatment, sewer, wastewater disposal, drainage, refuse or public inland lake protection and rehabilitation agency (hereinafter referred to in this article as the "agency") having the powers hereinafter prescribed in sections two hundred fifty-two, two hundred fifty-three and two hundred fifty-four, and such other powers and duties as the board of supervisors may determine necessary to carry into effect the provisions of this article. Except in the case of a public authority, the agency may also be designated as the administrative head or body of any county district which may be established pursuant to the provisions of this article. All matters relating to the membership of such agency, including, but not limited to, numbers, method of selection, tenure, qualifications and compensation, shall be determined by the board of supervisors.



252 - Powers of county agency.

252. Powers of county agency. 1. The agency, as empowered by the board of supervisors, may assemble data relating to (1) the water resources available to the county, both within and without, (2) the number and location of private wells within the county, the contaminants present in the water supply in the county's private wells, (for the purposes of this section, "contaminants" shall mean those substances found in amounts or concentrations which violate federal, state or local laws, guidelines or rules and regulations relating to drinking water or which may pose a risk to public health), the extent of contamination of the water supply in the county's private wells, and the availability of appropriate treatment technologies for the contaminants found to be present, or which are reasonably expected to be found, currently or in the future, in the water supply in the county's private wells, (3) the sewage collection, conveyance, treatment and disposal problems of the county, (4) the problems of collection, conveyance and disposal of storm water and other waters, (5) the problems of the collection and disposition of garbage, ashes, rubbish and other waste matter within the county, or (6) any measures reasonably related to lake protection and rehabilitation, including surveys of sources of degradation, treatment of aquatic nuisances, and the elimination or alleviation of such problems and the possibility of developing and utilizing existing facilities to make them available to the several municipalities and other political subdivisions within the county, and may employ such engineering, legal, professional and other assistance as from time to time may be needed, and may incur such other expenses as may be necessary within the amounts made available therefor by budget appropriations. When authorized by the board of supervisors, the agency may also apply for and expend state aid for comprehensive studies and reports pursuant to section 17-1901 of the environmental conservation law and comprehensive water studies and reports pursuant to title thirteen of article fifteen of the environmental conservation law. Where the agency has sufficient engineering and technical staff available, the board of supervisors may authorize the agency to render engineering and related technical services to municipalities located within the county pursuant to contract on terms and conditions to be agreed upon by the agency and the municipality.

2. In the county of Suffolk, the county sewer agency may undertake such other duties, powers and responsibilities as may from time to time be approved by or delegated to it by the board of supervisors and when authorized by the board of supervisors, the county sewer agency, subject to the prior consent of the "local governing body" within whose jurisdiction there exists a "sewer system" constructed, operated and maintained by a sewerage disposal corporation organized pursuant to the transportation corporations law, may acquire by purchase, gift, dedication, condemnation or otherwise such "sewer system" from, or all of the stock of, such "sewerage disposal corporation", and when authorized by the county board of supervisors may expend county funds for the acquisition of such "sewer system", and thereafter may operate, manage and maintain said "sewer system". The terms "local governing body", "sewer system" and "sewerage disposal corporation" being defined in article ten of the transportation corporations law. The board of supervisors may finance in whole or in part, pursuant to the local finance law, any expenditures made pursuant to this section. Subject to confirmation by the board of supervisors, the county sewer agency may impose sewer rents as provided by the general municipal law, provided that before any such sewer rents are finally established, the county sewer agency shall hold at least one public hearing thereon. Appeals may be taken from any rate fixing determination of the county sewer agency to the board of supervisors. The board of supervisors shall prescribe the manner of holding such hearings and of taking appeals. The provisions of section two hundred sixty-six of this chapter shall apply to the imposition, collection and application of sewer rents by the county sewer agency hereunder.



253 - Preparation of maps and plans.

253. Preparation of maps and plans. 1. A petition may be presented to the board of supervisors requesting that a certain area or areas of the county be established as a county district. Such petition shall be executed and acknowledged on behalf of a municipality or district, any part of which is included within such area or areas, by the chief executive officer of such municipality, or of such district furnishing a similar service as the district to be established hereunder. In lieu of execution of the petition by the chief executive officer of such municipality or district, the petition may be executed and acknowledged by at least twenty-five owners of taxable real property of record situated within such municipality or district, or in Suffolk county, if all of the taxable real property of record situate within such municipality which is to be included within a certain area or areas of the county to be established as a county district is owned by one or more but less than twenty-five owners, then the petition may be executed and acknowledged by one or more of said owners within the area or areas to be established as a county district. Upon presentation of such a petition or on its own motion, the board of supervisors may direct the agency to cause maps and plans to be prepared for a project as requested in the petition or for the establishment of a certain area or areas of the county as a county district, provided, however, that if the petitioning municipality, district or owners of taxable property undertake to furnish or pay the cost of such maps and plans at its or their cost and expense, the board of supervisors shall direct the agency to accept or prepare the same. In the case of a petition to create or extend a water quality treatment district, the petition may be executed and acknowledged by one or more of the owners of taxable real property of record situated within such municipality whose private well water is contaminated. At the time the petition is executed and acknowledged, notice and copy of such petition shall be submitted to the state department of health. Such maps or plans shall show (1) the boundaries of the area or areas which the agency in its judgment considers will be benefited by the particular project, (2) a description of the area or areas sufficient to permit definite and conclusive identification of all parcels of property included therein, (3) the proposed location of all facilities such as (a) reservoirs, stand pipes, wells, pumping stations, water purification or treatment works, mains and hydrants, the source of water supply, a description of the lands, streams, water or water rights to be acquired and the mode of constructing the proposed water works, (b) benefited parcels of properties with water quality treatment units or devices installed prior to the formation of the district and/or those properties requiring installation of water quality treatment units or devices and the mode and frequency of testing, monitoring, modifying if required, operation and maintenance, regenerating of such water quality treatment units or devices and the administering of the treatment and disposal of residuals and any other requirements pursuant to rules and regulations adopted by the public health and health planning council under section two hundred twenty-five of the public health law. Any water quality treatment unit or device which has been installed prior to the formation of the district must be approved pursuant to rules and regulations adopted by the public health and health planning council under section two hundred twenty-five of the public health law, prior to acceptance of such unit or device and its benefited property within the district, (c) trunk, interceptor and outfall sewers, pumping stations, sewage treatment and disposal works, (d) properties requiring construction or replacement of private on-site wastewater disposal systems and the mode and frequency of conveying, treating and disposing of wastewater and residual wastewater, (e) drains, ditches, channels, pumping stations, dams, dikes, bulkheads and retaining walls, or (f) refuse disposal and incinerator plants and all necessary appliances appurtenant thereto, (4) estimates of the cost of construction, or procurement and installation of the facilities, and/or in the case of water quality treatment districts, estimates of the costs of monitoring, testing, modifying, if required, operation and maintenance, regenerating of such water quality treatment units or devices and the treatment and disposal of residuals, as shown on the maps and plans and the method of financing the same and (5) an evaluation of rehabilitation needs based upon water quality, public use and private development, special wildlife, scenic or other values, sedimentation, shoreland zoning, potential for adequate pollution and erosion controls within the drainage basin, and potential for future successful management. Such maps and plans pertaining to sewer districts shall be consistent with, so far as possible, any comprehensive plan for sewers developed pursuant to section 17-1901 of the environmental conservation law. Such maps and plans pertaining to water districts shall be consistent with, so far as possible, any comprehensive plan for public water supply systems developed pursuant to title thirteen of article fifteen of the environmental conservation law.

2. If the report of the agency required by section two hundred fifty-four of this chapter shall contain recommendations for the establishment of two or more zones of assessment within a county district, such maps and plans shall show the boundaries of each of such zones and the estimated initial allocation of the cost of the construction of the facilities recommended to be charged to each of such zones.

3. Where acceptable maps, plans and related data have theretofore been prepared by or for one or more existing or proposed municipal special or improvement districts, the board of supervisors may, instead, authorize the agency to adopt and utilize such maps, plans and data and, where a county district is thereafter established and facilities constructed thereby on the basis of such maps, plans and data, the district shall reimburse the municipalities, districts or persons who have paid for all or part of the cost of such maps, plans and data in a reasonable amount to be agreed upon among them, which amount shall not exceed their net expenditures therefor, and shall not include any portion of the cost paid from federal or state aid and which amount, when paid, shall be deemed part of the cost of the construction of the facilities by the agency.



253-A - Provision for excess sewer, drainage or water facilities.

253-a. Provision for excess sewer, drainage or water facilities. 1. The local legislative body, in causing maps and plans to be prepared or in approving the establishment or extension of a sewer, wastewater disposal, drainage or water district may provide by resolution that the map and plan include sewer, wastewater disposal, drainage or water facilities in excess of those required for the proposed district or extension. Such resolution providing for or requiring excess facilities shall include the estimated expense for such excess facilities and shall be subject to permissive referendum. The necessity for and the extent of the excess capacity shall be determined by the local legislative body and it shall be reserved for utilization by future districts or extensions in the county.

2. The expense of any excess sewer, wastewater disposal, drainage or water facility authorized pursuant to this section shall be a county charge and shall be assessed, levied and collected in the same manner and at the same time as other county charges; provided, however, that nothing herein contained shall be construed to prevent the financing in whole or in part, pursuant to the local finance law, of any excess sewer, wastewater disposal, drainage or water facilities authorized pursuant to this section. Any such excess sewer, wastewater disposal, drainage or water facilities shall be deemed to be a district or special improvement authorized by article five-A of this chapter within the meaning of paragraph b of section 35.00 of the local finance law.

3. In the event the petition shall contain a statement that the improvement in the proposed district or extension shall be constructed at the expense of a petitioning owner of taxable real property in the proposed district or extension, the expense of all excess sewer, wastewater disposal, drainage or water facilities shall be borne originally as a county charge as provided in this section. If the improvement is to be constructed by or on the behalf of the petitioning owner, such owner shall be compensated by the county for the cost of the excess sewer, wastewater disposal, drainage or water facilities. In this event the provisions of section two hundred sixty-two of this chapter relating to competitive bidding shall not apply. If the improvement is to be constructed by the county or by the accepted competitive bidder, the county and not the petitioning owner shall be liable for the cost of the excess facilities.

4. The cost of the excess sewer, wastewater disposal, drainage or water facilities shall be determined by the local legislative body. In addition to the information required by section two hundred fifty-three of this chapter, the maps and plans shall include an estimate of the cost of the excess facilities. If the improvement is to be constructed by or on behalf of the petitioning owner, an agreement shall be entered into between the local legislative body and such owner which shall state the total cost of the improvement and of the excess facilities or the method by which such cost shall be determined and the date of payment for such excess facilities. If the improvement is to be constructed by the county or by the accepted competitive bidder, the local legislative body, in determining the cost of the excess facilities, shall consider the estimate of the cost of excess facilities set forth in the maps and plans, the percentage increase in the capacity of the facilities, the maximum amount stated in the petition as the cost of the required facilities and the reduction, if any, in the per unit cost. In no event shall the expense of the excess sewer, wastewater disposal, drainage or water facilities as determined or agreed to by the local legislative body be less than the difference between the total cost of the improvement as set forth in or determined pursuant to the agreement or the accepted bid and the maximum amount stated in the petition.

5. The local legislative body may authorize the use of any excess facilities acquired pursuant to this section by any district, districts or extensions thereof, thereafter established in such county, provided the expense of such acquisition or the proportionate share of the expense as shall be allocated to a district or extension thereof by the local legislative body, together with the expense of the construction of the original improvement for such district or extension, shall not exceed the maximum amount authorized to be expended in such district or extension. Whenever the local legislative body shall authorize the use of any excess facilities acquired pursuant to this section by any district, districts or extension thereof, the same shall be deemed to be a part of the improvement authorized by such district or extension thereof and the entire cost of such acquisition and the maintenance thereof as apportioned to such district or extension, shall be deemed to be a part of such improvement and shall be assessed, levied and collected in the same manner as other charges against such district or extension.



253-B - Amendment or modification of plans.

253-b. Amendment or modification of plans. When the board of supervisors or county legislature shall have established a district pursuant to this article and adopted a plan of a service or improvement for such district, such plan shall not be modified by the board of supervisors or any officer of the county nor by the administrative head or body of such district except as provided in this section. The administrative head or body shall submit a report in writing to the board of supervisors specifying the particulars in which it is proposed to modify such plan. Upon receipt of such report the board of supervisors shall adopt a resolution calling a public hearing thereon. Notice of such public hearing shall be given in the manner provided by section two hundred fifty-four of the county law. Such notice shall specify in terms sufficient for identification the particulars in which it is proposed to modify the plan of the service or improvement, and the time and place when the board of supervisors will meet to hear and consider any objections which may be made thereto, which time and place shall be not less than ten nor more than twenty days after the first publication of such notice. When any change shall be made in the plan proposed and once adopted, a revised or additional map and profile shall be made showing the change, and all such maps and profiles shall be carefully preserved in the office of the county clerk, or if the county district shall have an office, in the office of such county district, and shall be open to inspection by all persons interested. However, in the case of water quality treatment districts, amendments or modifications of plans must have the written approval of the department of health prior to adoption. At the request of an owner of a parcel of property within the county, if the private well water on such property is contaminated, a water quality treatment district plan may be amended, from time to time, to include said parcel of property. If an owner of a parcel of property within the county requests exclusion from the district, such request shall be granted without the state department of health approval and without the procedure set forth in section two hundred fifty-six of this article. The removal of a parcel of property from a district shall in no way affect the owner's liability for charges which have accrued against the owner's property, prior to said exclusion, for the procurement, installation, modification, replacement and removal of a water quality treatment unit or device or for expenses of operation and maintenance including monitoring, testing, regenerating and treating. Should a public or private water system, supplier or authority commence supplying water to any parcel of property within a water quality treatment district, such parcel of property shall no longer be considered part of the water quality treatment district, and all services to such parcels shall be terminated. Termination of services shall include, the removal of all water quality treatment units or devices and a charge for the cost of doing so to the benefited property, except when such unit or device was acquired and owned by the property owner or when the district determines that such unit or device is obsolete and no longer useful for any district purpose.



254 - Public hearing; cost to typical property.

254. Public hearing; cost to typical property. 1. When the agency has caused such maps and plans to be prepared, it shall transmit them to the board of supervisors, together with a report of its proceedings and its recommendations, including a recommendation as to what officer, board or body should be the administrative head or body of the proposed district. Such report may further include the recommendations relating to the establishment of two or more zones of assessment within the proposed district and the estimated initial allocation of the cost of the construction of the facilities as between such zones to be assessed, levied and collected in each zone in the same manner and at the same time as other county charges. Upon receipt of the report and the maps and plans, the board of supervisors shall call a public hearing upon a proposal to establish a county district, to comprise the area or areas described and defined in said maps and plans. No public hearing shall be called to establish a water quality treatment district until the maps and plans have been submitted to and approved in writing by the state department of health. Copy of such notice of approval or denial of the maps and plans shall be filed in the office of the clerk of the board of supervisors of the county in which the proposed district is located. The clerk of the board of supervisors shall cause a notice of the public hearing to be published at least once in the official newspapers of the county and in such other newspapers having a general circulation in the proposed district as the board may direct, the first publications thereof to be not less than ten or more than twenty days before the day set therein for the hearing. The notice of hearing shall contain a description of the area or areas to be included within the proposed district, and if the report shall have recommended the establishment of zones of assessment, a description of the area or areas to be included within each zone of assessment, the improvements proposed, the maximum amount to be expended for the improvement, the estimated cost of hook-up fees, if any, to, and the cost of the district or extension to, the typical property and, if different, the typical one or two family home, the allocation of such maximum amount as between the zones of assessment recommended, if any, the proposed method of assessment of the cost and shall specify the time when and place where the board of supervisors will meet to consider the matter and to hear all parties interested therein concerning the same. In the event that zones of assessment are provided for and an allocation of cost of the facilities between such zones of assessment, said notice shall further state that said zones of assessment and said allocations of cost may be changed from time to time by resolution of the board of supervisors adopted after a public hearing whenever said board of supervisors shall determine that such changes are necessary in the public interest. Prior to the publication of the notice of hearing, the board of supervisors shall cause to be prepared, and file for public inspection with the county clerk, a detailed explanation of how the estimated cost of hook-up fees, if any, to, and the cost of the district or extension to, the typical property and, if different, the typical one or two family home was computed.

2. (a) If the permission of the state comptroller is not required pursuant to section two hundred fifty-eight, two hundred sixty-eight or two hundred sixty-nine of this article because it is proposed or required that the county in in which the district is located shall finance the proposed cost by the issuance of bonds, notes, certificates, or other evidences of indebtedness of the county therefor or shall assume the payment of annual installments of debt service on obligations issued to finance the cost of facilities pursuant to section two hundred sixty-two of this article but the cost to typical property or, if different, the cost to the typical one or two family home is not above the average cost threshold described in those sections, a certified copy of the notice of hearing shall also be filed with the state comptroller on or about the date of publication of the notice.

(b) Notwithstanding the provisions of paragraph (a) of this subdivision, the state comptroller shall not be precluded from requiring the submission of additional information or data in such form and detail as the state comptroller shall deem sufficient or from causing an investigation to be made with respect to the establishment or extension of a district or an increase in the maximum amount to be expended.



255 - Representation by municipalities and district.

255. Representation by municipalities and district. At the public hearing on the establishment of a county district which includes the whole or any part of a city, village or such district furnishing a similar service as the proposed district, the inhabitants of such city, village or district may be represented jointly by an officer or official of the municipality or district duly designated by the governing body of the municipality or district to attend.



256 - Establishment of a county district.

256. Establishment of a county district. Upon the evidence presented at the public hearing, and after due consideration of the maps and plans, reports, recommendations and other data filed with it, the board of supervisors shall determine, by resolution, whether or not the proposed facilities are satisfactory and sufficient and, if it shall determine such question in the negative, it shall remand the proceedings to the agency for further study. The agency shall make such further study and amend and revise the maps and plans (including the zones of assessment and allocation of costs if the maps and plans provide therefor) in conformance with its findings, and shall make a further report to the board of supervisors in the same manner as hereinbefore provided. If the revised maps and plans call for an increase in the estimated maximum expenditure for the project, alter the boundaries of the proposed district, or if the maps and plans provide for zones of assessment and allocation of the cost of the facilities, alter the boundaries of the proposed zones of assessment or change the allocation or the costs of the facilities as between the zones of assessment, the board of supervisors shall call a further public hearing thereon in the manner provided in section two hundred fifty-four. When the board of supervisors shall find that the proposed facilities are adequate and appropriate, it shall further determine by resolution, (1) whether all the property and property owners within the proposed district are benefited thereby, (2) whether all of the property and property owners benefited are included within the limits of the proposed district, (3) whether it is in the public interest to establish the district and (4) if said maps and plans and report recommended the establishment of zones of assessment and the allocation of the costs of the facilities as between such zones of assessment, whether such zones of assessment and the allocation of the costs of the facilities thereto represent as nearly as may be the proportionate amount of benefit which the several lots and parcels of land situate in such zones will derive therefrom.

If the board of supervisors shall determine that it is in the public interest to establish the district, but shall find that (1) any part or portion of the property or property owners within the proposed district are not benefited thereby or (2) that certain property owners benefited thereby have not been included therein, or (3), if zones of assessment are proposed to be established and the costs of facilities allocated among said zones of assessment, that any part or portion of the property or property owners within a proposed zone of assessment should be placed in a different zone of assessment or that a different allocation of the cost should be made as between the zones of assessment, the board shall specify the necessary changes of the boundaries of the proposed district or the necessary changes of the boundaries of any proposed zone of assessment or the necessary changes as to the allocation of costs, as the case may be, to be made in order that all of the property and property owners and only such property owners as are benefited shall be included within such proposed district, or in order that such zones of assessment and the allocation of the costs of the facilities thereto shall represent as nearly as may be the proportionate amount of benefit which the several lots and parcels of land situate in such zones will derive therefrom, and the board shall call a further hearing at a definite place and time not less than fifteen nor more than twenty-five days after such determination. Notice of such further hearing shall be published in the manner provided in section two hundred fifty-four, except that such notice shall also specify the manner in which it is proposed to alter the boundaries of the proposed district, or the boundaries of the zones of assessment or the allocation of the costs of the facilities as between said zones of assessment, as the case may be. If and when the board shall determine in the affirmative all of the questions set forth above, the board may adopt a resolution approving the establishment of the district, as the boundaries shall be finally determined, and the construction of the improvement, and if zones of assessment have been established and an allocation of the costs of the facilities made as between such zones of assessment, further approving the establishment of the initial zones of assessment and the initial allocation of the costs of the facilities as between said zones of assessment. Such resolution shall be subject to permissive referendum as hereinafter provided, except in the case of a water quality treatment district and except in the county of Suffolk. In the county of Suffolk, if the owner or owners of all of the land within the proposed district consent in writing to the formation of the proposed district and the board of elections certify that on or after the date of the first publication of the notice of public hearing hereinabove referred to, there is no registered voter within the proposed district, then and in that case the resolution adopted by the board approving the establishment of a district shall not be subject to referendum, permissive, or otherwise.



256-A - Consolidation of Suffolk county sewer district number two - Holbrook and Suffolk county sewer district number four - Birchwood North Shore.

256-a. Consolidation of Suffolk county sewer district number two - Holbrook and Suffolk county sewer district number four - Birchwood North Shore. 1. The county legislature of Suffolk county is hereby authorized to consolidate Suffolk county sewer district number two Holbrook and Suffolk county sewer district number four - Birchwood North Shore in accordance with the procedure contained in this section.

2. Resolution. The county legislature of Suffolk county may adopt a resolution calling a public hearing upon the proposed consolidation of Suffolk county sewer district number two - Holbrook and Suffolk county sewer district number four - Birchwood North Shore.

3. Notice. The clerk of the county legislature shall give notice of the hearing described in subdivision two of this section in such newspapers and within such time period as set forth in section two hundred fifty-four of this article. Such notice shall specify the time when and the place where such hearing will be held and, in general terms, describe the proposed consolidation and the proposed basis of the future assessment of all costs of operation, maintenance and improvements of such consolidated sewer district.

4. Hearing. The county legislature shall meet at the time and place specified in such notice and hear all persons interested in the subject matter thereof concerning the same. If the county legislature shall determine that it is in the public interest to consolidate Suffolk county sewer district number two - Holbrook and Suffolk county sewer district number four - Birchwood North Shore as specified in said notice, the Suffolk county legislature may adopt a resolution, subject to a permissive referendum, so consolidating such sewer districts.

5. Notice of adoption of resolution. Within ten days after the adoption by the Suffolk county legislature of the resolution described in subdivision four of this section, the Suffolk county legislature shall give notice thereof, at the expense of the county, by the publication of a notice in such newspapers and within such time period as set forth in section one hundred one of this chapter. Such notice shall set forth the date of adoption of the resolution and contain an abstract of such resolution, describing, in general terms, the sewer districts so consolidated and the basis for the future assessment of all costs of operation, maintenance and improvements and that such resolution was adopted subject to a permissive referendum.

6. Petition. The resolution of the Suffolk county legislature described in subdivision four of this section shall not take effect until forty-five days after its adoption and shall be subject to permissive referendum in each sewer district proposed to be consolidated in accordance with the provisions of section two hundred fifty-seven of this article.

7. Consolidation of Suffolk county sewer district number two Holbrook and Suffolk county sewer district number four - Birchwood North Shore. The consolidation of Suffolk county sewer district number two Holbrook and Suffolk county sewer district number four - Birchwood North Shore shall become effective on the thirty-first day of December next succeeding; provided, however, that if the resolution described in subdivision four of this section shall be adopted subsequent to the first day of October in any year, such consolidation shall become effective on the thirty-first day of December of the next succeeding calendar year. Upon such consolidation of Suffolk county sewer district number two - Holbrook and Suffolk county sewer district number four - Birchwood North Shore, all the property of such sewer districts shall become the property of the consolidated sewer district and the consolidated sewer district shall assume and pay the indebtedness of each of such original sewer districts as if such indebtedness had been incurred subsequent to the consolidation.



257 - Permissive referendum.

257. Permissive referendum. 1. The provisions of sections one hundred one and one hundred two of this chapter and the applicable provisions of the election law as to conduct of elections and qualifications of voters shall apply to permissive referenda conducted hereunder, except that only those electors shall be qualified to sign a petition and to vote who are resident within an area included in the proposed county district, and provided further that the number of signatures required on the petition shall be one hundred or five per centum of the owners of taxable real property situated within the proposed district, whichever shall be less.

2. The clerk of the board of supervisors shall cause to be prepared and have available for distribution proper forms for such petition and shall distribute a supply to any person requesting the same.

3. Where there are no resident electors within an area included in the proposed county district, the referendum may be waived upon certification by the county board of elections that there are no qualified electors.



258 - Application to the department of audit and control.

258. Application to the department of audit and control. 1. Whenever a resolution approving the establishment of a county district shall have become effective, and it is proposed or required that the county in which such district is located shall finance the cost thereof by the issuance of the bonds, notes, certificates or other evidences of indebtedness of the county therefor, or shall assume the payment of annual installments of debt service on obligations issued to finance the cost of facilities, pursuant to section two hundred sixty-two of this article, and, if the state comptroller shall have computed average estimated costs for similar types of districts, the cost of the proposed district or extension to the typical property or, if different, the cost of the proposed district or extension to the typical one or or two family home as stated in the notice of hearing is above the average estimated cost to the typical properties or homes for the establishment or extension of similar types of districts as may be annually computed by the state comptroller, the clerk of the board of supervisors shall file an application in the office of the department of audit and control for permission to establish the district. The state comptroller annually shall provide to counties notice of the average cost thresholds as may be computed in accordance with this section. Such application shall be executed and verified by the chairman of the board of supervisors or such other officer as the board may designate and be in such form and contain such information as may be prescribed by the state comptroller. The state comptroller may require the submission of additional information or data in such form and detail as he shall deem sufficient, or may cause an investigation to be made to aid him in making the determinations below mentioned. Upon such application and such other information, data and material which may be submitted, the state comptroller shall determine whether the public interest will be served by the establishment of the district and also whether the cost thereof will be an undue burden upon the property of the proposed district. If such resolution shall have provided for the establishment of zones of assessment and the allocation of the costs of the facilities as between such zones of assessment, the state comptroller shall further determine whether the cost of the facilities allocated to each of said zones of assessment will be an undue burden upon the property of each proposed zone of assessment.

2. Upon completion of the examination of the application and investigation of the project, the state comptroller shall make an order, in duplicate, granting or denying permission for the establishment of the district and shall file one copy of such order in the office of the state department of audit and control at Albany, New York, and the other in the office of the clerk of the board of supervisors of the county in which the proposed district is located. The clerk of the board of supervisors shall present such order to the board at the next meeting thereof. If the state comptroller shall deny permission for the establishment of the district, no further proceedings shall be taken in the matter. If the state comptroller shall grant permission for the establishment of the district or if such permission is not required, the board of supervisors may adopt an order establishing the district.



259 - Recording and filing of determination.

259. Recording and filing of determination. The clerk of the board of supervisors shall within ten days cause a certified copy of the order of the board of supervisors establishing or extending the district, consolidating two or more districts, or authorizing the increase and improvement of facilities previously authorized for an existing district to be recorded in the office of the clerk of the county and when so recorded such order shall be presumptive evidence of the regularity of the proceedings for the establishment of the district or for the authorization of the increase and improvement of facilities previously authorized for an existing district and of all other action taken by the board of supervisors in relation thereto. A certified copy of such order shall also be filed in the office of the state department of audit and control at Albany, New York.



260 - Review.

260. Review. Any interested party, including a city or village, or a town board or board of commissioners on behalf of a district, aggrieved by the final determination or order made by the board of supervisors establishing the district or authorizing the increase and improvement of facilities previously authorized for an existing district, may make application for review of any and all of the final determinations made by the board of supervisors in connection with the proceeding establishing the district or authorizing the increase and improvement of facilities previously authorized for an existing district in the manner provided in article seventy-eight of the civil practice law and rules provided that application for review is made within thirty days from the date of the recording of the order establishing the district or authorizing the increase and improvement of facilities previously authorized for an existing district in the office of the clerk of the county. Unless such application is made within thirty days as aforesaid, the order establishing the district or authorizing the increase and improvement of facilities previously authorized for an existing district shall be final and conclusive. In the event that upon such review there shall be any modification by the court of such final determination or order, the clerk of the board of supervisors shall cause such order to be recorded and certified copies thereof filed in the same places as was the determination or order appealed from.



261 - Administration of the county district.

261. Administration of the county district. When a county district shall have been established, the board of supervisors shall appoint, designate or establish an officer, board or body as the administrative head or body of the district. All matters relating to the membership of such administrative head or body, including but not limited to, numbers, method of selection, tenure, qualifications and compensation, shall be determined by the board of supervisors. A member of the board of supervisors or any other county officer or official may be appointed as administrative head or as a member of the administrative body provided that he shall receive no additional salary or compensation for such services. The administrative head or body of one or more county districts shall be considered to be the administrative head or body of an administrative unit of county government. The title of such administrative head or body, if such functions are not conferred on an existing officer or body, and the name of such administrative unit, if the county district is made a separate administrative unit of county government, shall be prescribed by the board of supervisors, and such officer or body shall have all the powers generally conferred on heads of administrative units by this chapter, not inconsistent with the provisions of this article, and shall be subject to all of the duties imposed upon such heads by this chapter, not inconsistent with the provisions of this article.



262 - Performance of the work.

262. Performance of the work. After a district shall have been established, the administrative head or body shall cause to be prepared by the county engineer, or other county officer having equivalent qualifications, or a duly licensed engineer employed for that purpose, detailed plans and specifications for the improvement, a careful estimate of the expense, and, with the assistance of the county attorney, or an attorney employed for that purpose, a proposed contract or contracts for the execution of the work. The administrative head or body shall examine such detailed plans, specifications, estimates and contracts and may adopt, modify, amend or reject the same. Upon adoption of the plans, specifications, estimates and proposed contract, the administrative head or body shall cause contracts to be let in the same manner provided for other county construction projects. Nothing herein shall prevent the purchase or condemnation of any existing county system, or portion or portions thereof, whether inside or outside of the county, necessary for the purposes of the county district, provided, however, that there shall be no power to condemn property the legal title to which is vested in a public corporation or a special improvement district unless the owner shall consent thereto. The cost thereof, together with the cost of construction of those facilities proposed to be constructed, shall not exceed the maximum cost of the project as advertised in the notice of hearing published pursuant to section two hundred fifty-four of this article. In the event that a system owned by a municipal corporation or district is purchased, the county may by agreement with the seller, assume the payment of annual installments of principal of, and interest on, obligations issued by the selling municipality to finance the cost of the facilities so sold. If payment of annual installments of debt service is not assumed, as aforesaid, the selling municipality shall set aside in a reserve fund, so much of the purchase price received as is sufficient to meet all future installments of principal of, and interest on, outstanding obligations issued by it to finance the cost of the facilities sold. Moneys in such a reserve fund may be invested as provided in section eleven of the general municipal law.



263 - Powers.

263. Powers. The administrative head or body may acquire by gift, lease, purchase or condemnation, real estate and easements, rights of way or other interests therein necessary or proper for the purposes of the district. In Suffolk county it may acquire by gift, lease or purchase personalty or it may accept the gift of a sum of money necessary or proper for the purposes of the district. In water quality treatment districts, it may request, receive and administer grants and other sums of money necessary or proper for the purposes of the district. In the county of Oneida, it may grant easements or rights of way necessary or proper for the purposes of the district. It may (1) construct, reconstruct, improve or repair facilities in or under the surface of any highway in the county or in another county for the purpose of transporting water, sewage or drainage to or within the county district, and shall cause such highway to be restored to its usual condition at the expense of the district, or (2) provide for the collection and disposition of garbage, ashes, rubbish and other waste matter in such district, and for that purpose may provide for the construction, operation and maintenance of all necessary appliances appurtenant thereto, including such vehicles as may be required for the collection and disposition of garbage, ashes, rubbish and other waste matter. No facilities shall be laid under any county parkway, county road, town highway or city or village street without the consent of the officer or body having jurisdiction over, and control thereof, and, in the case of the state thruway, state parkways, state highways, county roads or county parkways, or highways constructed pursuant to section one hundred ninety-four, section one hundred ninety-five or article six of the highway law, in addition to such consents, the consent of the state commissioner of transportation or other state officer or body having jurisdiction over and control thereof.

The administrative head or body of a county sewer district may acquire by condemnation from railroad corporations, real estate and easements, rights of way or other interests of such railroad corporations necessary or proper for the purposes of the district, provided, however, that in the event the railroad objects to such condemnation on the ground that it will interfere with the safe and uninterrupted maintenance and operation of the railroad, the railroad shall have thirty days after receipt of notice of such condemnation to request a hearing before the commissioner of transportation. The commissioner of transportation shall give the railroad and the district notice of not less than ten days of the time and place scheduled for such hearing. The commissioner of transportation, after hearing the evidence shall decide whether such condemnation is permissible and in the public interest, and whether an order permitting the county sewer district to enter upon said railroad lands to perform such work is necessary and proper; such order shall also include terms protecting the railroad in safe and uninterrupted maintenance and operation of said railroad during the performance of any work on railroad lands by employees and agents of the sewer district if their entry upon railroad lands for such work is deemed necessary by the commissioner's order. The determination of the commissioner shall be subject to judicial review pursuant to article seventy-eight of the civil practice law and rules.

The administrative head or body of any county water district on behalf of such county water district, with the approval of the board of supervisors of such county, a county water authority, any city, any town on behalf of a town water district, and any village which own and operate water systems may enter into contracts providing for interconnections of such water systems, regulating the sale of water, or the purchase of water, by any of the parties to the contract to another party to the contract, which contracts may contain such other further covenants, agreements, terms and conditions which the contracting parties deem necessary or desirable for the efficient and economical operation of the respective water systems of the parties to the contract, provided, however, that no such contract shall relate to an area then being served by any such county water district, county water authority, city, town water district or village without the consent of the governing board of the district, authority, city or village, as the case may be. Any such contract shall be subject to the approval of the water resources commission.



263-A - Powers with respect to lake protection and rehabilitation.

263-a. Powers with respect to lake protection and rehabilitation. The administrative head or body shall be responsible for:

1. Initiating and coordinating research and surveys for the purpose of gathering data on the lake, related shorelands, and the drainage basin;

2. Planning lake rehabilitation projects;

3. Adopting by resolution rules for carrying out their duties and plans for lake rehabilitation projects;

4. Contacting and attempting to secure the cooperation of officials of units of general purpose government in the area for the purpose of enacting ordinances deemed necessary by the board of supervisors as furthering the objectives of the district;

5. Carrying out lake protection and rehabilitation projects and obtaining any necessary permits therefor; and

6. Maintaining liaison with those officials of state government and local government involved in lake protection and rehabilitation.



264 - Rules and regulations.

264. Rules and regulations. The board of supervisors shall have power to adopt, amend and repeal, from time to time, rules and regulations for the operation of a county district and the use of water in a water district including regulation of the manner of making connections and the construction of the county system and all facilities and appurtenances.



265 - Contracts.

265. Contracts. a. The administrative head or body, where applicable, may contract (1) for the purchase, from any legal entity having water available, of any quantity of water for resale within the water district on either a wholesale or retail basis, subject to the approval of the contract by the county legislative body, or (2) for the collection, conveyance, treatment or disposal of sewage, wastewater disposal, water quality treatment residuals, drainage and refuse with any public corporation or any county or town on behalf of any improvement district and also with any other sewer district, wastewater disposal district, water quality treatment district or private corporation. If the county drainage district has capacity in excess of its own needs, the county legislative body may contract for the conveyance of storm water and other waters, both surface and sub-surface, from municipalities, districts and persons, corporate or otherwise, outside the drainage district.

If a Suffolk county sewer district has capacity in excess of its own needs, the administrative head may contract with municipalities, districts, public or private corporations, or individuals within or without the district for the collection, conveyance, treatment or disposal of sewage including scavenger waste.

b. Upon the adoption of a resolution, the administrative head or body of a district, with the approval of the county legislative body, may enter into such contracts, as it may deem necessary, with any person, corporation or association for the purpose of ensuring that the cost of the county district will not constitute an undue burden upon the property within such district and may require the filing of a surety bond or bonds or the deposit of cash or securities with the county treasurer to ensure the performance of such contracts.



266 - Water rates, water quality treatment, sewage, wastewater disposal and refuse collection charges and revenues.

266. Water rates, water quality treatment, sewage, wastewater disposal and refuse collection charges and revenues. 1. Subject to confirmation by the board of supervisors, the administrative head or body: (a) may establish, from time to time, wholesale and retail rate schedules for water sold to, or a scale of charges for the collection, conveyance, treatment and disposal of sewage, wastewater or refuse from, public corporations, improvement districts, commercial and industrial users and individuals to be determined on any equitable basis including but not limited to a system of classification which, for purposes of establishing differential rates, charges or rentals, may allocate among areas within the district designated by the administrative head or body, the costs of establishment of the district, the furnishing of improvements therein and operation and maintenance of district facilities or any combination thereof; or (b) may impose sewer rents as provided by the general municipal law. Before any such schedules are finally established, the administrative head or body shall hold at least one public hearing thereon. Appeals may be taken from any rate fixing determination of the administrative head or body to the board of supervisors. The board of supervisors shall prescribe the manner of holding such hearings and of taking appeals. The administrative head or body shall also adopt rules and regulations, subject to approval of the board of supervisors, prescribing the terms and conditions under which service will be given to consumers, including the manner of paying bills for service, penalties for non-payment, discounts, deposits and other related matters. No water shall be sold to persons situated within a city, village, water district, water supply district or fire district in which there is a water distribution system operated by the municipality or district without the consent of such municipality or district. No sewage, wastewater, water quality treatment or refuse collection service shall be furnished to individual properties situated within a city, village or district which operates a sewer, wastewater disposal, water quality treatment or refuse system furnishing a similar service as the county district without the consent of such city, village or district. If the county water, water quality treatment, sewer, wastewater disposal, drainage or refuse district has a supply of water or facilities and capacity in excess of its own needs, the administrative head or body may sell such excess water to, or contract for the use of such facilities by, municipalities, district or persons outside the county district. Notwithstanding the provisions of sections two hundred seventy, two hundred seventy-one and two hundred seventy-four, revenues derived from water rates, water quality treatment charges, sewer rents and sewage, wastewater and refuse collection charges shall be applied toward the maintenance and operation of the water, water quality treatment, sewer, wastewater or refuse collection system and for the payment of debt service, to the extent such revenues are available.

2. The county treasurer, or comparable officer or body, shall collect and receive all rates, rentals, charges and other revenue of the district and keep a true account of all such receipts. Unpaid charges and rents shall be a lien upon the real property upon which or in connection with which services were provided as and from the first day fixed for payment of such charges and rents.

3. (a) An agreement between the water quality treatment district, acting through its administrative head, and an owner of a benefited parcel of property shall be entered into before the procurement, installation and maintenance of a water quality treatment unit or device. An agreement between such parties shall also be required for the modification and/or maintenance of a water quality treatment unit or device which is in place at the time when the property becomes a part of the district, however, the modification and/or unit or device must first be approved by the state department of health. Such agreements may be amended from time to time by mutual consent of the district, acting through its administrative head, and the owner of a benefited parcel of property. The agreement shall set forth the amount to be paid by the owner attributable to the expense of procurement, installation and modification, as the case may be, of the water quality treatment unit or device, and shall contain a statement that the ownership of the treatment units or devices purchased by the district shall remain the property of the district and that charges for monitoring, testing, operation and maintenance shall be determined annually as provided in section two hundred seventy-one of this chapter. All of the expenses for the procurement and installation or modification may be paid at the time an agreement is entered into.

(b) The water quality treatment district, acting through its administrative head, subject to the approval of the board of supervisors, may authorize payment of the expenses of procurement, installation or modification of the water quality treatment unit or device over a period of time in annual installments. Such authorization shall set forth whether the annual installments shall be due and payable at the same time as town and county taxes are due or at another time. The option of paying such expenses in annual installments, if provided by authorization of the water quality treatment district, shall be available to each property owner in the district. If such annual installments shall be due at the same time as town and county taxes, the water quality treatment district, acting through its administrative head, shall transmit the amount of the annual installments to the county treasurer, or comparable officer or body for the levy and collection and enforcement of the same in the manner and at the same time as town and county taxes are levied, collected and enforced.

(c) Where the annual installments are to be paid at any other time, the authorization shall set forth the time and manner of payment and collection. Such authorization may be amended from time to time. If any portion or an installment for the procurement, installation and modification of such unit or device is not paid within thirty days of when it is due, the district, acting through its administrative head, shall notify the owner of the property that unless such amount is paid within ten days from the date of the notice, such unit or device may be removed at the expense of the property owner. If the owner fails to pay such amount by such date, the district, acting through its administrative head, may cause such unit or device to be removed. After such removal, the district, acting through its administrative head, shall send the owner a statement of the amount due, together with the amount of expense attributable to removal of such unit or device, and the total amount thereof shall be a lien upon such real property and collection thereof shall be enforced at the same time and in the manner as the collection of town and county taxes are enforced with interest as provided herein. If the unit or device is not so removed, the collection of the amount set forth in the first notice of delinquency shall be enforced at the same time and in the manner as the collection of town and county taxes are enforced. The total amount set forth in such first notice, together with interest thereon shall be a lien upon such real property until it is paid. Interest shall be charged at the rate of one percent per month or fraction thereof, subsequent to the expiration of the ten days notice, until paid or the date of tax sale, whichever is sooner.

(d) The agreement shall also contain a grant by the owner to the water quality treatment district, its agents, employees and representatives authorized to act on its behalf, a right of entry and access to the property, while such property is within such district, for the purposes of installation, modification, replacement, repair, monitoring, testing, operation and maintenance, regeneration and removal of the water quality treatment unit or device. Thereafter employees, agents and authorized representatives of the district shall have a right of entry and access to such property for the purposes specified herein, upon reasonable notice at reasonable times. If a lessee or occupant of said property refuses to allow such entry and access, the water quality treatment district may apply to a court of competent jurisdiction to enforce its right of entry and access. If entry and access was refused by the owner of the property, the water quality treatment district may in its discretion remove the water quality treatment unit or device at the expense of the owner, unless such unit or device was acquired and owned by the property owner and exclude the property from the district. Such expense together with any other charges accrued prior to such removal shall be collected in the manner provided in paragraph (c) of subdivision three-a of section two hundred sixty-six of this chapter.

4. The county treasurer, or comparable officer or body, shall prepare, and transmit to the board of supervisors, on or before the first day of December in each year a list of those residents or property owners within the county who are in arrears in the payment of charges and rents for a period of thirty days or more after the last day fixed for payment of such charges and rents without penalty. The list shall contain a brief description of the properties for which the services were provided, the names of the persons or corporations liable to pay for the same and the amount chargeable to each, including penalties and interest computed to December thirty-first. The board of supervisors shall levy such sums against the properties liable and shall state the amount thereof in a separate column in the annual tax rolls of the various municipalities under the name of "county water charges," "county water quality treatment charges," "county sewer rents," "county sewer charges," "county wastewater disposal charges," or "county refuse collection charges". Such amounts, when collected by the several municipal collectors or receivers of taxes, shall be paid over to the county treasurer, or comparable officer or body. All of the provisions of the tax laws of the state of New York covering the enforcement and collection of unpaid taxes or assessments for special improvements not inconsistent herewith shall apply to the collection of such unpaid charges and rents. Such amounts, when received by the county treasurer, or comparable officer or body, shall be credited to the applicable county district fund and shall be used only for such county district purposes.



267 - Expense of the improvement.

267. Expense of the improvement. The cost of establishment of a county district and the furnishing of the improvement therein shall include the amount of all contracts, the costs of all lands and interests therein necessarily acquired, the costs of erection of necessary facilities and appurtenances for operation or administration of the improvement, the costs of necessary original equipment for operation or administration of the improvement, printing, publishing, interest on loans, legal and engineering services and all other expenses incurred or occasioned by reason of the establishment of the district and the furnishing of the improvement. In addition there shall be apportioned against, charged to and included in such cost such allowance as the board of supervisors may make for expenditures made by the initiating agency which are directly attributable to the establishment of the county district, as well as for any services rendered by the county attorney, the county engineer or any other salaried county officer or employee, when such services have been necessary to or occasioned by reason of the establishment of the county district.



268 - Increase and improvement of facilities.

268. Increase and improvement of facilities. 1. Whenever the board of supervisors shall determine it necessary to acquire additional lands or interests in lands or to acquire or to construct (1) water rights, wells, reservoirs or basins in order to maintain an adequate source of water supply, (2) water quality treatment units or devices and related apparatus and equipment, (3) additional trunk, interceptor and outfall sewers, pumping stations, sewage treatment and disposal works and appurtenances, street lateral sewers, or other facilities, (4) additional drains, pumping stations, or other improvements or to perform other work of a permanent nature such as dredging, widening or straightening of streams and water courses, or, (5) refuse disposal and incinerator plants, including all necessary facilities and equipment appurtenant thereto; or whenever the board of supervisors shall determine it necessary for the proper maintenance and service of such facilities to increase, improve or reconstruct the facilities thereof, including the acquisition of additional lands, or interests in land therefor, the board of supervisors shall cause a map and plan of the proposed improvement together with an estimate of the cost to be prepared by the county engineer or an engineer duly licensed by the state of New York. When the map and plan and estimate of cost have been completed, the board of supervisors shall call a public hearing thereon and cause a notice thereof to be published and posted in the manner prescribed in section two hundred fifty-four. Such notice shall describe in general terms the proposed improvement or the location of the lands to be acquired, shall specify the estimated expense thereof, and, if zones of assessment have been established in such county district, shall specify the proposed allocation of the cost thereof as between such zones. Such notice shall further state the time when and the place where the board will meet to hear all persons interested in the subject matter thereof. After such hearing and upon the evidence given thereat, the board of supervisors shall determine (a) whether it is in the public interest to acquire or construct the proposed improvement; and (b) if zones of assessment have been established in such county district, the allocation of the cost thereof as between such zones. If the board of supervisors shall decide that it is in the public interest to acquire or construct the proposed improvement, the board of supervisors shall direct the administrative head or body to proceed with the improvement in the manner provided by section two hundred sixty-two. In case the purchase of lands only is involved, the board of supervisors may cause such lands to be purchased for the district.

In Suffolk county, notwithstanding any other general or special law to the contrary, a sewer district may construct excess capacity for the treatment and disposal of sewage and scavenger waste from outside the district if the district has one or more executory contracts with other districts, municipalities or corporations, public or private, that wish to avail themselves of such excess capacity.

2. In like manner, the board of supervisors may, after the public hearing held upon due notice, replace obsolete, inadequate, damaged, destroyed or worn out apparatus and equipment or acquire additional apparatus and equipment.

3. Whenever it is proposed or required that the county in which a district is located shall finance an expenditure or contract for the purposes authorized in this section by the issuance of the bonds, notes, certificates or other evidences of indebtedness of the county therefor, or shall assume the payment of annual installments of debt service on obligations issued to finance the cost of facilities, pursuant to section two hundred sixty-two of this article, and the cost to the typical property or, if different, the cost to the typical one or two family home is above the average estimated cost to the typical properties or homes for similar types of expenditures as may be annually computed by the state comptroller, no such expenditure shall be made or contract let, unless the state comptroller, on behalf of the state, shall consent to such expenditure.



269 - Increase of maximum amount to be expended.

269. Increase of maximum amount to be expended. At any time after the establishment of a district pursuant to this article, the maximum amount authorized to be expended for the original improvement or for the original improvement, the plans for which have been amended or modified pursuant to section two hundred fifty-three-a of this article, in such district may be increased by a resolution of the board of supervisors on its own motion or provided a petition requesting such increase executed and acknowledged in accordance with section two hundred fifty-three of this article is presented to the board of supervisors, and provided the board of supervisors shall, after a public hearing called and held in the manner prescribed by section two hundred fifty-four of this article, determine that it is in the public interest to authorize the increase of such maximum amount and provided that whenever it is proposed or required that the county in which such district is located shall finance the cost thereof by the issuance of the bonds, notes, certificates or other indebtedness of the county therefor, or shall assume the payment of annual installments of debt service on obligations issued to finance the cost of facilities, pursuant to section two hundred sixty-two of this article, and the cost to the typical property or, if different, the cost to the typical one or two family home is above the average estimated cost to the typical properties or homes for the establishment of similar types of districts as may be annually computed by the state comptroller, the comptroller of the state of New York shall have made, prior to such public hearing, an order approving the increase of such maximum amount as stated in the motion or petition. The order of the comptroller shall be prepared in duplicate and one copy thereof filed in the office of the department of audit and control and the other copy in the office of the clerk of the board of supervisors of the county in which the district is located.

If zones of assessment have been established, such resolution of the board of supervisors shall provide for the allocation of such increase as between such zones of assessment, and the notice of such public hearing shall state such allocation.

The resolution of the board of supervisors shall be subject to a permissive referendum in the same manner and extent as provided for in section two hundred fifty-six of this article.



270 - Assessment of the cost.

270. Assessment of the cost. 1. The expense of the establishment of a district, except a water quality treatment district, and of providing improvements therein, including the improvements described in section two hundred sixty-eight, shall be assessed, levied and collected from the several lots and parcels of land within the district in the same manner and at the same time as county charges, except that before any special assessment is levied pursuant to this section, the board of supervisors shall increase or diminish the aggregate valuations of real estate in that portion of any tax district included within the county district by following the equalization rule set forth in article eight of the real property tax law. The annual expense of operation and maintenance shall be assessed, levied and collected in the same manner and at the same time as the expense of the improvement is assessed, levied and collected.

2. The board of supervisors may adopt a resolution authorizing the application of the agricultural assessment established pursuant to article twenty-five-AA of the agriculture and markets law to the special assessment or special ad valorem levy made on behalf of a water, sewer, or sanitation district on land located within the water, sewer, or sanitation district and benefitting from such agricultural assessment. A copy of this resolution shall be delivered to the assessor or assessors of each town and shall be effective on the assessment roll prepared on the basis of the next taxable status date following its adoption. A resolution repealing this authorization shall similarly be delivered to the assessor or assessors of the town and shall be effective on the assessment roll prepared on the basis of the next taxable status date following its adoption.

3. Notwithstanding any other provisions of this chapter if zones of assessment have been initially established, and an initial allocation of the total estimated cost of the facilities has been made to such zones of assessment, the amount of the cost of the facilities so allocated to any such zone of assessment shall be annually assessed, levied and collected from the several lots and parcels of land within said zone of assessment within the district in the same manner and at the same time as other county charges, except that before any special assessment is levied pursuant to this section, the board of supervisors shall increase or diminish the aggregate valuations of real estate in that portion of any such zone of assessment included within the county district by following the equalization rule set forth in article eight of the real property tax law. The annual expense of operation and maintenance shall annually be allocated by the board of supervisors as between the zones of assessment of the district and shall be assessed, levied and collected from the several lots and parcels of land within each zone of assessment chargeable therewith, in the same manner and at the same time as county charges.

4. The board of supervisors, after holding a public hearing upon notice published in the same manner as provided in section two hundred fifty-four of this chapter, from time to time, by resolution may change either (1) the allocation of the cost of such facilities as between such zones of assessment or (2) the boundaries of such zones of assessment. After adoption of such resolution, application shall be made to the department of audit and control in the manner provided in section two hundred and fifty-eight of this chapter for a determination as to whether the proposed changes will result in an undue burden upon the property of any zone of assessment. The state comptroller shall make an order in duplicate granting or denying permission for the proposed changes and thereafter, proceedings shall be taken in the same manner provided in section two hundred fifty-eight of this chapter.

5. Nothing in this section contained shall be construed to prevent the financing in whole or in part, pursuant to the local finance law, of expenditures made pursuant to this article.



271 - Alternative method of assessment.

271. Alternative method of assessment. 1. Notwithstanding the provisions of the preceding section, if the notice of public hearing to be held by the board of supervisors pursuant to section two hundred fifty-four shall contain a statement that the cost of the improvement will be assessed in proportion as nearly as may be to the benefit which each lot or parcel of land will derive therefrom, and in the case of a water quality treatment district, such cost shall be assessed, levied and collected as hereinafter provided. The board of supervisors may determine to issue, pursuant to the local finance law, the obligations of the county in such an amount as said board may estimate to be sufficient to pay the entire cost of the improvement, but not in excess of the maximum amount proposed to be expended for the improvement as stated in the notice of hearing published pursuant to section two hundred fifty-four. In preparing the annual estimate of revenues and expenditures pursuant to section three hundred fifty-three of this chapter, the administrative head or body shall include, in addition to all costs of operation and maintenance for the next succeeding fiscal year, sums sufficient to pay the annual installment of principal of, and interest on, obligations issued as aforesaid. The administrative head or body shall thereupon annually assess the amount of the estimate of expenditures, less the estimate of revenues as set forth in the estimate so prepared, on the lots and parcels of land in the district in proportion as nearly as may be to the benefit which each lot or parcel will derive therefrom and shall prepare an assessment roll which shall describe each such lot or parcel of land in such manner that the same may be ascertained and identified and shall show the name or names of the reputed owner or owners thereof, and the aggregate amount of the assessment levied upon such lot or parcel of land. The assessment roll shall be submitted to the budget officer at the same time as the estimate is submitted, for transmittal with the tentative budget to the clerk of the board of supervisors. The assessment roll shall remain on file in the office of the clerk and be open to public inspection during business hours. The board of supervisors shall hold a public hearing on the assessment roll. Notice of such public hearing shall be published at least once in the official newspapers stating that said assessment roll has been completed and that at a time and place to be specified therein the board of supervisors will meet and hear and consider any objections which may be made to the roll. The first publication of the notice of the completion of the roll shall be not less than five days before the date specified for the hearing. At the time and place specified, the board of supervisors shall meet and hear and consider any objections to the assessment roll, and may change or amend the same as it deems necessary or just so to do and may affirm and adopt the same as originally proposed or as amended or changed, or they may annul the same and order the administrative head or body to proceed anew and to prepare another roll or the board of supervisors may prepare such new roll. No such amended, changed or new roll shall be adopted unless the board of supervisors shall hold a hearing thereon in the manner and upon the notice prescribed for the original hearing. It shall be the duty of the board of supervisors to levy the sum apportioned to and assessed upon each such lot or parcel of land at the time and in the manner provided by law for the levy of state, county or town taxes. Such sums so levied shall be collected by the local tax collectors or receivers of taxes and assessments and shall be paid over to the county treasurer, or comparable officer or body, in the same manner and at the same time as taxes levied for general county purposes. The county treasurer, or comparable officer or body, shall keep a separate account of such moneys and they shall be used only for purposes of the county district for which collected. Nothing herein shall prevent the public hearing on the assessment roll from being held simultaneously with the hearing on the county budget held pursuant to section three hundred fifty-nine of this chapter. If the cost of establishment of the county district and the providing of an improvement therein has been assessed, levied and collected pursuant to the provisions of this section, then the cost of any improvement made pursuant to section two hundred sixty-eight shall be assessed, levied and collected pursuant to the provisions of this section. If the cost of establishment of the county district and the providing of an improvement therein has been assessed, levied and collected pursuant to the provisions of section two hundred seventy, then the cost of any improvement made pursuant to section two hundred sixty-eight shall be assessed, levied and collected pursuant to the provisions of section two hundred seventy.

2. If the cost of establishment of a county sewer district is assessed, levied and collected pursuant to the provisions of this section, then the cost of any street lateral sewers included in the district or constructed as an improvement to it under section two hundred sixty-eight, shall be assessed, levied, and collected from the properties, lots or parcels fronting or abutting thereon. The provisions of this subdivision two shall not apply to the Southwest sewer district, also known as county sewer district number three, in the county of Suffolk.

3. In the case of water quality treatment districts, the board of supervisors shall cause to be prepared estimates required to meet expenses for the annual monitoring, testing, operation and maintenance of the district, at the same time as provided in this section for the preparation of the assessment roll. Such annual estimates shall contain the anticipated revenue and expenditures for such district for the ensuing year. It shall also show the amount of expenses which shall be apportioned or charged against each lot or parcel within such district in proportion as nearly as may be to the benefit which each such lot or parcel will derive therefrom. After such annual estimates have been prepared the board of supervisors shall cause a notice to be published in the official newspapers that the same may be examined in the office of the clerk and that a public hearing will be held thereon by the board of supervisors, specifying the time when and the place where such hearing will be held. Such public hearing may be held on the same day as the hearing on the county budget pursuant to section three hundred fifty-nine of this chapter. Such notice shall be published at least five days before such hearing. After such hearing the board of supervisors shall adopt such estimates or it may amend and modify the same. If the amount apportioned against any one parcel is increased after the public hearing, the board of supervisors shall hold another public hearing on like notice. Such annual estimates and the apportionment against each such lot or parcel shall be adopted by the board of supervisors no later than the date of adoption of the annual county budget. After such adoption such annual estimates shall be filed in the office of the county clerk, and the board of supervisors shall levy the amount apportioned to each lot or parcel at the time and in the manner provided by law for the levy of town and county taxes. Such amount so levied shall be collected and enforced at the same time and in the manner that town and county taxes are collected and enforced. Nothing in this section contained shall be construed to prevent the financing, in whole or in part, of expenditures by private sources, grants or by other means.



272 - Taxation of district property.

272. Taxation of district property. All real property acquired for the purposes of the county district shall be acquired in the name of such county district. Real property acquired in the name of the county district shall be assessed for the purposes of taxation at the value thereof exclusive of improvements erected or installed by or on behalf of such county district, but in no case at less than the assessed valuation at the time of acquisition by such county district, provided however, that in those cases where the county district acquires real property already containing improvements intended for the very purpose for which the particular district was established, the real property so acquired shall be assessed at the value of the land alone, exclusive of such improvements. Except as provided above, such real property shall be valued on an equitable basis with other comparable real property in the district.



273 - Contracts with public authorities for county water districts.

273. Contracts with public authorities for county water districts. 1. Notwithstanding any other provision of this chapter, the board of supervisors may enter into a contract with a public authority which possesses express reciprocal powers whereby the construction and development of a water supply and distribution system, or any part or parts thereof, may be accomplished by such public authority on behalf of the county water district, with the expense thereof to be assessed as provided in section two hundred seventy hereof. Such water authority shall be deemed the agent of the county or counties which are a party or parties to such contract. If such contract shall authorize the water authority to purchase supplies or equipment or to construct public works, such authority shall be subject to all provisions of law to which a county would be subject in relation to advertising and awarding any such contracts for supplies, equipment or public works.

2. a. Notwithstanding any other provision of this act, the board of supervisors may enter into a contract with a public authority whereby the public authority may assume the operation and management of the district. Except as otherwise provided in this section, the provisions of sections two hundred sixty-one, two hundred sixty-five and two hundred sixty-six shall, in such case, be inoperative, and the functions of the administrative head or body as prescribed in sections two hundred sixty-two and two hundred sixty-three shall be exercised by the board of supervisors.

b. The public authority shall make periodic reports to the board of supervisors, showing in detail the operations of the district for the preceding period, including a detailed report of its receipts and disbursements, and such other facts as the board of supervisors may deem important for its information, together with such recommendations as the public authority may have as to improvements to the systems and such other recommendations as may be proper for the consideration of the board of supervisors.

c. The public authority shall also annually, at such time as the board of supervisors may determine, submit to such board a statement of the estimated expense of the operation and maintenance of the district and the amount required for the payment of all debt service on obligations of the county issued for the purposes of such district, for the ensuing fiscal year. Such statement shall show the amount which the public authority recommends be raised by water rates and the amount to be raised by assessments. The board of supervisors may change the amounts so recommended to be raised by water rates and assessments, provided, however, that the total of such amounts shall not be reduced below the estimated expense of the operation and maintenance of the district plus the amount required for the payment of all debt service on obligations of the county issued for the purposes of such district. The board of supervisors shall affirm and adopt such statement as originally submitted or as changed. All rate schedules proposed to be established by the public authority and all amendments thereto or changes therein, shall be submitted to the board of supervisors for its prior approval. Rates shall be fixed in such amounts as to assure revenues therefrom, in addition to amounts received from assessments, sufficient to defray all costs of operation and maintenance and all debt service on obligations of the county issued for the purposes of the county water district. The public authority shall pay over to the county treasurer, or comparable officer or body, at such times as necessary, sufficient moneys to meet such obligations as they become due. Unpaid water charges shall be a lien upon real property as provided in subdivision two of section two hundred sixty-six of this chapter and shall be enforced as provided in subdivision three of such section, except that the list of delinquent users shall be prepared and transmitted by the public authority and the amounts received on such accounts by the county treasurer, or comparable officer or body, shall be paid over to the public authority.

d. The amount determined to be raised by assessment shall be assessed and levied as provided in section two hundred seventy, provided, however, that if the notice of public hearing to be held by the board of supervisors pursuant to section two hundred fifty-four shall contain a statement that the cost of the improvement will be assessed in proportion as nearly as may be to the benefit which each lot or parcel of land will derive therefrom, such amount shall be assessed and levied as hereinafter provided. The board of supervisors shall annually cause to be assessed the amount determined to be raised by assessment on the lots or parcels of land in the district in proportion as nearly as may be to the benefit which each lot or parcel will derive therefrom and shall cause an assessment roll to be prepared in the manner provided in section two hundred seventy-one. Such assessment roll shall be filed in the office of the clerk of the board of supervisors and shall be open to public inspection at such office during business hours. The board of supervisors shall hold a public hearing on such assessment roll in the manner and upon the notice prescribed in section two hundred seventy-one. At the time and place specified in the notice, the board of supervisors shall meet and hear and consider any objections to the assessment roll and may change or amend the same as it deems necessary or just so to do and may affirm and adopt the same as originally proposed or as amended or changed, or they may annul the same and cause another roll to be prepared or the board of supervisors may prepare such new roll. No such amended, changed, or new roll shall be adopted unless the board of supervisors shall hold a hearing thereon in the manner and upon the notice prescribed for the original hearing. It shall be the duty of the board of supervisors to levy the sum apportioned to be assessed upon each such lot or parcel of land at the time and in the manner provided by law for the levy of state, county or town taxes. Amounts assessed and levied pursuant to this paragraph shall be collected by the local tax collectors or receivers of taxes and assessments and shall be paid over to the county treasurer, or comparable officer or body, in the same manner and at the same time as taxes levied for general county purposes. The county treasurer, or comparable officer or body, shall pay over all amounts so received to the public authority.



274 - Extension of the district.

274. Extension of the district. A county district may be extended so as to include territory not previously included within its boundaries in the same manner as hereinbefore prescribed for the original establishment of the district. If the cost of establishment of the original district and of providing the improvement therein was assessed, levied and collected pursuant to the provisions of section two hundred seventy, then the cost of the extension and of the improvements therein shall be assessed, levied and collected pursuant to the provisions of said section. If the cost of establishment of the original district and of providing of the improvement therein was assessed, levied and collected pursuant to the provisions of section two hundred seventy-one, then the cost of the extension and of the improvement therein shall be assessed, levied and collected pursuant to the provisions of said section. The cost of the extension shall include such proportion of the cost of the system of the original district as the board of supervisors shall determine.



274-A - Consolidation of county districts by board of supervisors.

274-a. Consolidation of county districts by board of supervisors. 1. Resolution. The board of supervisors may, and upon the filing with the board of a petition signed and acknowledged, in the same manner as a deed to be recorded, by the requisite number of owners of real property authorized to execute and acknowledge a petition for the establishment of a district pursuant to section two hundred fifty-three of this article, shall, adopt a resolution calling a public hearing upon:

a. The consolidation of two or more districts established or created for the same purpose, including (i) the determination of the basis for the future assessment of all costs of operation, maintenance and improvements where one or more of such districts is taxed on an ad valorem basis and one or more is taxed on a benefit basis, or (ii) the establishment of zones of assessment for such consolidated district, where appropriate; and

b. The consolidation of two or more districts created for different purposes into a single district which may provide all the services which such districts were providing or authorized to provide, including (i) the determination of the basis for the future assessment of all costs of operation, maintenance and improvements where one or more of such districts is taxed on an ad valorem basis and one or more is taxed on a benefit basis, or (ii) the establishment of zones of assessment for such consolidated district, where appropriate, provided that the boundaries of such districts are coterminous.

2. County agency review and report. The board may direct the county agency, appointed or established pursuant to section two hundred fifty-one of this article, to review the proposed consolidation and report thereon to the board.

3. Notice. The clerk of the board of supervisors shall give notice of such hearing in such newspapers and within such time period as set forth in section two hundred fifty-four of this article. Such notice shall specify the time when and the place where such hearing will be held and, in general terms, describe the proposed consolidation and shall specifically state the proposed disposition of the property and indebtedness of the original districts, and where appropriate, the proposed basis of the future assessment of all costs of operation, maintenance and improvement including whether zones of assessment are to be established and the costs of district facilities are to be allocated as between such zones. Such notice shall also state that the county agency has issued a report on the proposed consolidation, if such be the case, and shall specify where a copy of such report may be examined prior to the public hearing.

4. Hearing. The board shall meet at the time and place specified in such notice and hear all persons interested in the subject matter thereof concerning the same. If the board shall determine, upon the evidence given thereat, that it is the public interest to consolidate all of the districts specified in said notice, or two or more thereof, if such be the case, or to assess future costs of operation, maintenance and improvements on a particular basis where appropriate, the board may adopt a resolution subject to a permissive referendum, so consolidating such districts, if such be the case, and were applicable, setting forth the basis for the future assessment of all costs of operation, maintenance and improvements, including whether zones of assessment are to be established and the costs of district facilities are to be allocated as between such zones.

5. Notice of adoption of resolution. Within ten days after the adoption by the board of a resolution consolidating districts, the board shall give notice thereof at the expense of the county, by the publication of a notice in such newspapers and within such time period as set forth in section one hundred one of this chapter. Such notice shall set forth the date of adoption of the resolution and contain an abstract of such resolution, describing in general terms, the districts so consolidated, and shall specify the basis for the future assessment of all costs of operation, maintenance and improvements where applicable, a description of boundaries of zones of assessment and costs proposed to be allocated thereto, if any, and that such resolution was adopted subject to a permissive referendum.

6. Petition. The resolution of the board shall not take effect until forty-five days after its adoption and shall be subject to permissive referendum in each district so consolidated in accordance with the provisions of sections two hundred fifty-six and two hundred fifty-seven of this article.

7. Consolidation of districts. The consolidation of such districts shall become effective on the thirty-first day of December next succeeding, provided, however, that if any such resolution shall be adopted subsequent to the first day of October in any year, such consolidation shall become effective on the thirty-first day of December of the next succeeding calendar year. Unless the resolution adopted by the board for the consolidation of the districts shall specify otherwise, all the property of the original districts shall become the property of the consolidated district, and the consolidated district shall assume and pay the indebtedness of each of the original districts as if such indebtedness had been incurred subsequent to the consolidation.

8. Merger of proceedings. Nothing in this article shall be deemed to prevent the merger of a proceeding to extend the boundaries of one or more districts to make them coterminous with the boundaries of another district and a proceeding to consolidate two or more districts created for different purposes into a single district where such extension is undertaken for the purpose of such consolidation.



274-B - Consolidation of the district and its extensions.

274-b. Consolidation of the district and its extensions. 1. Determination and notice of public hearing. Whenever the board of supervisors calls a public hearing on the extension of a district, pursuant to section two hundred seventy-four of this article, or calls a public hearing on the consolidation of two or more districts, pursuant to section two hundred seventy-four-a of this article, then such board may, in its discretion, include in the order or resolution calling such public hearing, a determination that all the expenses of the district, including all extensions heretofore or hereafter established, shall be a charge against the entire area of the district as extended. Any notice of public hearing published shall, in addition to all other information required by sections two hundred seventy-four and two hundred seventy-four-a of this article, include a statement of the determination made pursuant to this subdivision.

2. Method of assessment. a. When the board makes the determination set forth in subdivision one of this section in a proceeding to extend a district which finances the costs of operation, maintenance and improvements on a benefit basis, the district shall continue to be financed on a benefit basis.

b. When the board makes the determination set forth in subdivision one of this section in a proceeding to extend a district which finances the costs of operation, maintenance and improvements on an ad valorem basis with or without zones of assessment, the district shall remain on an ad valorem basis.

c. When the board makes the determination set forth in subdivision one of this section in a proceeding to consolidate districts, the consolidated district shall be assessed as provided in section two hundred seventy-four-a of this article.

3. Determinations after hearing. After the public hearing, in addition to those determinations required by section two hundred seventy-four or two hundred seventy-four-a of this article, the board shall determine whether it is in the public interest to assess all expenses of the district, including all extensions heretofore or hereafter established, as a charge against the entire area of the district as extended.

4. Permissive referendum. Any resolution which, in addition to making the determinations required by section two hundred seventy-four or two hundred seventy-four-a of this article, determines that all expenses of a district, including all extensions thereto, heretofore or hereafter established, shall be assessed as a charge against the entire area of the district as extended shall, notwithstanding any other provision of this chapter, be subject to permissive referendum as follows:

a. In a proceeding to extend a district pursuant to this article, notice of adoption, petition and referendum shall be as provided in section two hundred seventy-four of this article, except that the notices and ballot shall include the further determination made pursuant to this section.

b. In a proceeding to consolidate districts pursuant to section two hundred seventy-four-a of this article, the notice of adoption, petition and referendum shall be as provided in such section, except that the notices and ballot shall include the further determination made pursuant to this section.

5. Effect. a. In a proceeding to extend a district pursuant to section two hundred seventy-four of this article, the extension shall, subject to the provisions of subdivision four of this section, be deemed established as provided in such section two hundred seventy-four, and the consolidated assessment roll shall be prepared for the next year in which assessments are levied against the extended district.

b. In a proceeding to consolidate districts pursuant to section two hundred seventy-four-a of this article, the determinations made pursuant to this section shall take effect at the same time provided for the consolidation in such section.



275 - Sale of water district facilities.

275. Sale of water district facilities. 1. The board of supervisors may sell all or any part of the water supply and distribution system of a county water district to a water authority or to a joint water works system established pursuant to article five-B of the general municipal law, provided, however, that the sale shall have been approved by a majority vote of the qualified electors of the district voting thereon. Such referendum shall be held in the manner prescribed in section one hundred and one hundred two of this chapter, except, however, that only those electors shall be qualified to vote who are residents of the district and owners of property in the district assessed upon the last completed town or city assessment roll, as the case may be.

2. The proceeds of the sale of a part of a water supply and distribution system shall be deposited in a reserve fund established for the purpose of retiring outstanding obligations issued on behalf of the county water district to finance the cost of the facilities sold and shall be expended only for such purpose, except as provided below. If the proceeds exceed the sum of all installments of principal of and interest on such indebtedness due or to become due, or if, when all such outstanding obligations shall have been retired, any moneys remain unexpended in the reserve fund, such excess moneys may be used for any purpose properly chargeable against the entire district.

3. If it is proposed that all of the property and facilities of the district be sold, the proposition submitted to referendum shall provide, as a part thereof, for dissolution of the district as well as for sale of such property and facilities. If the proposition for sale and dissolution is approved, the moneys received from such sale must be set aside in a reserve fund and used to amortize outstanding obligations, as provided in subdivision two of this section. Any excess over and above the amount necessary to be set aside in a reserve fund and used to retire indebtedness, as aforesaid, together with any other moneys of the district, shall be disposed of to the credit of real property within the district by any equitable method described in the proposition submitted to referendum.

4. If no provision for distribution of such excess is made in the proposition, the excess proceeds shall first be apportioned to each town and city upon the basis of the true equalized value of real estate within the district computed in the manner prescribed in section eight hundred four of the real property tax law. The amount thus apportioned to a town or a city shall be further apportioned on the basis of assessed valuation among the several parcels of land situated in the district, as shown on the last completed assessment roll of the town or city. The amounts so determined shall be credited to each such parcel of land in reduction of county and town taxes or county and city taxes, as the case may be, on so many successive tax rolls as may be necessary to exhaust such amounts. When a tax is required to be levied by the city, the county treasurer, or comparable officer or body, shall certify to the proper city officer the amount available for credit against such tax. The aggregate amount credited in any year in reduction of town or city taxes shall be paid over to the proper town or city officer from the available excess moneys.

5. If there be any real property in the district which is wholly exempt from general taxation, but which, while exempt from general taxation, paid, as an assessment for benefit, a proportionate share of the cost of the improvement, the amount apportioned to such real property shall be refunded to the owner or owners thereof as shown on the last completed assessment roll at the time of the distribution.



276 - Jurisdiction of other state agencies.

276. Jurisdiction of other state agencies. Nothing contained in this article shall be held to alter or abridge the powers and duties of the state department of health, the water pollution control board, or any other state department or agency over district matters.



277 - Establishment of certain county sewer districts in Suffolk county.

277. Establishment of certain county sewer districts in Suffolk county. 1. For the purposes of this section the following terms are defined as follows:

a. County shall mean the county of Suffolk or the county of Erie.

b. County legislature shall mean the county legislature of the county of Suffolk or of the county of Erie.

c. Governing board shall mean the town board of a town or the board of trustees of a village, as the case may be, located in the county of Suffolk or in the county of Erie.

d. Sewer system shall include collection facilities, treatment or disposal plants, buildings, land and rights in land, furnishings, equipment, machinery and apparatus, appurtenant facilities, all moneys on hand collected or received for the purposes of such sewer system, and all other items of property, either real or personal or mixed, acquired for or incidental to such sewer system.

e. Town sewer district shall mean a sewer district governed by the provisions of articles twelve or twelve-A of the town law or a benefited area established to provide a sewer improvement pursuant to articles three-A or twelve-C of such law.

f. Village sewer district shall mean a sewer district governed by the provisions of article fourteen and section 17-1718 of the village law.

g. County treasurer shall mean, in the case of Erie County, the county comptroller of Erie county.

h. Town wastewater disposal district shall mean a wastewater district governed by the provisions of article twelve or twelve-a of the town law or a benefited area established to provide a wastewater disposal improvement pursuant to article three-a or twelve-c of such law.

i. Village wastewater disposal district shall mean a wastewater disposal district governed by section 17-1719 of the village law.

j. Village sewerage system shall mean a sewerage system governed by the provisions of article fourteen of the village law.

2. Upon petition as hereinafter provided the county legislature may establish a county sewer district in the manner hereinafter provided having boundaries coterminous with any existing town sewer district, village or village sewer district for the purpose of acquiring, operating and maintaining the sewer system thereof.

2-a. Upon petition, as hereinafter provided, the county legislature may establish a county wastewater disposal district in the manner hereinafter provided having boundaries coterminous with any existing town wastewater disposal district, village sewerage system or village wastewater disposal district for the purpose of acquiring, operating and maintaining the district or system thereof.

3. A petition for the establishment of a county sewer district or wastewater disposal district pursuant to this section shall be executed and acknowledged by the supervisor of the town or mayor of the village, as the case may be, upon authorization by the governing board after a public hearing. Such public hearing shall be called by resolution adopted by such governing body, which shall direct that notice thereof be published and posted not less than ten days prior to the date set for such hearing; provided, however, that in the case of a town sewer district or wastewater disposal district having a separate board of commissioners pursuant to article thirteen of the town law, no resolution calling a public hearing shall be adopted unless approved in writing by a majority of the commissioners of such district. Such notice shall be given, in the case of towns, in the manner prescribed in section one hundred ninety-three of the town law, and in the case of villages, in the manner prescribed in the section of the election law entitled general village election. Such notice shall state in general terms that it is proposed to petition the county legislature to establish a county sewer district for the purpose of acquiring and thereafter operating and maintaining the sewer system in question, or that it is proposed to petition the county legislature to establish a county wastewater disposal district for the purpose of acquiring and thereafter operating and maintaining the disposal district of the sewerage system in question, and shall set forth the time when and place where such hearing shall be held.

4. If the governing board shall decide, after such public hearing and upon the evidence given thereat, that it is in the public interest to petition the county legislature pursuant to this section, it shall adopt a resolution directing the supervisor or mayor, as the case may be, to execute such petition and file the same with the clerk of the county legislature. Such petition shall generally identify the particular sewer system, sewerage system, or wastewater disposal district proposed to be transferred and shall accurately describe the boundaries thereof in a manner sufficient to permit definite and conclusive identification of all parcels of property included therein.

5. Upon presentation of such petition the county legislature shall refer the same to the county sewer agency for a report with respect thereto. Such report shall contain the recommendations of such agency and such other data and information as shall have been requested by the county legislature or as may be determined by such agency to be appropriate under the circumstances. Upon receipt of such report the county legislature may call a public hearing upon a proposal to establish a county sewer district or county wastewater disposal district in accordance with such petition. Notice of such public hearing shall be given in the manner and within the time prescribed in section two hundred fifty-four of this chapter. In addition, a copy of such notice shall be served upon or mailed to the clerk of the town or village which presented such petition not less than ten days prior to the day set therein for such hearing. Such notice shall contain a general description of the sewer system, sewerage system or wastewater disposal system proposed to be transferred, a description of the area to be included within the proposed county sewer district or wastewater disposal district, whether assessments for district purposes will be levied pursuant to section two hundred seventy or two hundred seventy-one of this chapter, a statement that such proposed district will assume the payment of all outstanding obligations, contracts and other indebtedness incurred for the purposes of or in relation to the sewer system, sewerage system or wastewater disposal district proposed to be transferred, and shall specify the time when and place where the county legislature will meet to consider the matter and to hear all parties interested therein concerning the same.

6. If, based upon the evidence presented at such public hearing and after due consideration of the petition, report of the county sewer agency and other data filed with it, the county legislature shall determine that it is in the public interest to establish the proposed district, it shall adopt an order establishing the district in accordance with the provisions of subdivision seven of this section. If the county legislature shall determine that it is not in the public interest to establish such district, it shall adopt a resolution so stating and terminating the proceedings with respect thereto. Notwithstanding the provisions of sections two hundred fifty-six and two hundred fifty-eight of this chapter, no resolution or order adopted pursuant to this section shall be subject to permissive referendum, nor shall the permission of the state comptroller be required to establish a district pursuant hereto. In all other respects, to the extent not inconsistent herewith, the provisions of this chapter applicable to a district established by an order adopted pursuant to section two hundred fifty-eight of this chapter shall apply to a district established by an order adopted pursuant to this section, including, without limiting the generality of the foregoing, sections two hundred fifty-nine and two hundred sixty of this chapter.

7. An order adopted pursuant to subdivision six of this section establishing a county district, shall include the following:

a. an accurate description of the boundaries of such district in a manner sufficient to permit definite and conclusive identification of all parcels of property included therein, provided, however, if such district is coterminous with a village it shall be a sufficient compliance with this paragraph to so state without describing the boundaries of such village;

b. a general description of the sewer system, sewerage system or wastewater disposal district to be transferred to such district in accordance with the petition for the establishment of such district;

c. a determination as to whether assessments for district purposes will be levied pursuant to section two hundred seventy or two hundred seventy-one of this chapter in accordance with the notice of the public hearing held pursuant to subdivision five of this section;

d. a determination as to the effective date for the transfer of the property described in accordance with paragraph b of this subdivision, having due regard to the fiscal year of the county and the town or village concerned and the availability of funds for the operation and maintenance of the sewer system, sewerage system or wastewater disposal district by the county district;

e. a determination assuming responsibility for the payment of all obligations, contracts and other indebtedness of the town or village, as the case may be, incurred for the purposes of or in relation to the sewer system, sewerage system or wastewater disposal district to be transferred which shall be outstanding as of the effective date of such transfer, the exact amount and details thereof to be subject to future determination by agreement in such manner as may be provided therein; and

f. such other terms, conditions and provisions with respect to the establishment of such district and such transfer, not inconsistent with the provisions of this section, as the county legislature may determine to be necessary or desirable under the circumstances.

8. The clerk of the county legislature, within ten days after the adoption thereof, shall file a certified copy of such order with the clerk of the town or village concerned, who shall present the same to the governing board at the next meeting thereof. Such governing board shall thereupon adopt such resolutions and take such other action as shall be necessary to effectuate a transfer to the county district of the sewer system, sewerage system or wastewater disposal district in accordance with the provisions of this section and such order. In addition, in the case of a town or a village sewer district or wastewater disposal district, the governing board shall adopt an order dissolving such district effective as of the date of such transfer, a certified copy of which shall be recorded in the office of the county clerk.

9. All assessments levied by, or fees, rates, rents or other charges due or moneys owing to any town or village with respect to any sewer system, sewerage system or wastewater disposal district and remaining unpaid as of the effective date of the transfer thereof to a county district pursuant to this section shall be collected by the town or village concerned in the same manner as if such transfer had not been made, and upon receipt shall be paid over to the county treasurer to be applied for the purposes of such county district.

10. a. The principal of and interest on all outstanding bonds and notes of a town or village issued to pay all or part of the cost of any sewer system, sewerage system or wastewater disposal district transferred to a county district pursuant to this section shall continue to be paid when due by such town or village from moneys provided for such purpose by the county from county district funds raised or appropriated therefor. The county treasurer shall from time to time pay such moneys to the fiscal officer of such town or village sufficiently in advance to permit the payment of all such principal and interest when due. All other obligations and contract liabilities of a town or village assumed by the county district shall be paid directly from funds of such district in the same manner as other district claims.

b. Where serial bonds have been authorized by a town or village pursuant to the local finance law to pay all or a part of the cost of the acquisition, construction or reconstruction of or addition to a sewer system, sewerage system or wastewater disposal district or the replacement of equipment, machinery, apparatus or furnishings therefor, and in anticipation of the issuance of such bonds such town or village has issued a bond anticipation note or notes or has otherwise contracted indebtedness to be paid from the proceeds of such bonds, and prior to the issuance of such bonds and the payment of such note or notes or other indebtedness, such sewer system, sewerage system or wastewater disposal district has been transferred to a county district pursuant to this section, the county may issue its serial bonds for the object or purpose of funding such note or notes or other indebtedness. It is hereby determined that the period of probable usefulness of the object or purpose for which such bonds may be issued by such county pursuant to this subdivision is the same as the period of probable usefulness specified in subdivision eleven of paragraph a of section 11.00 of the local finance law for the object or purpose for which the serial bonds were authorized by such town or village prior to such transfer. Such period shall be that which was in effect at the time of such transfer unless such period has been subsequently shortened, in which event the shorter period in effect at the time of the issuance of the bonds by the county shall apply. For the purposes of paragraphs b, b-1 and c of section 21.00 of the local finance law, the date of the earliest bond anticipation note issued by such town or village shall be considered as the date of the earliest bond anticipation note issued in anticipation of the bonds issued by the county. Except as herein provided, such bonds shall be authorized and issued by the county in accordance with the provisions of the local finance law applicable to the issuance of serial bonds by the county.

11. The county legislature is hereby authorized to adopt all such further resolutions and to take or direct all such additional acts and proceedings as may be necessary or desirable to effectuate the purposes and intent of this section.

12. Any county sewer district established pursuant to the provisions of former section two hundred seventy-seven of this chapter, as added by chapter one thousand one hundred ten of the laws of nineteen hundred sixty-nine, shall continue in existence and shall be subject to all of the provisions of this chapter to the same extent as if established pursuant to the provisions of this section.



278 - Definitions.

278. Definitions. For purposes of this article the following definitions shall apply:

1. the term "board of supervisors" shall be deemed to mean "county legislature" in those counties having county legislatures;

2. the term "typical property" shall mean a benefited property having an assessed value that approximates the assessed value of the mode of the benefited properties situated in the district or extension that will be required to finance the cost of the proposed improvements;

3. the term "typical one or two family home" shall mean a benefited property improved by a one or two family dwelling and having an assessed value that approximates the assessed value of the mode of the benefited properties improved by one or two family dwellings situated in the district or extension that will be required to finance the cost of the proposed improvement;

4. the terms "cost of the district or extension to the typical property" and "cost of the district or extension to the typical one or two family home" shall mean the amount that it is estimated that the owner of such a typical property or home within the district or extension will be required to pay for debt service, operation and maintenance and other charges, such as user charges, related to the improvements in the first year following formation of the district or extension or, if greater, in the first year in which both principal and interest on any indebtedness and operation and maintenance costs will be paid;

5. the term "mode" shall mean, in connection with assessed value of property, the most frequently occurring assessed value as shown on the latest completed final assessment roll.



279 - Operation of certain collection and disposal facilities in Suffolk county.

279. Operation of certain collection and disposal facilities in Suffolk county. In the county of Suffolk, the county department of environmental conservation may contract with non-county sewer or wastewater disposal districts, private or public corporations, municipalities, government agencies, and individuals to operate and maintain their sewage collection and disposal facilities including those for scavenger waste on such terms and conditions as the county legislature shall approve.



279-A - Acquisition of real property for future districts in Suffolk county.

279-a. Acquisition of real property for future districts in Suffolk county. 1. In the county of Suffolk, upon the adoption of a resolution, the county legislature may acquire, in the name of the county, any real property or rights therein for use by a future district or districts, or extensions thereof in such county.

2. Any such acquisition of real property or rights therein as herein authorized shall be for the purposes of one or more future districts or extensions thereof which may be established and after the establishment thereof, such real property shall be utilized for such purposes. In the event, however, such district, districts or extensions are not created or the property becomes unsuitable or undesirable for such district purposes, the property may be used for other county purposes, if practicable to do so, but if not, the property may be sold and disposed of in the same manner as other county property no longer needed for county purposes.

3. The initial expense, if any, of any acquisition authorized pursuant to this section shall be a general county charge and shall be assessed, levied and collected in the same manaer and at the same time as other county charges, provided, however, nothing herein contained shall be construed to prevent financing acquisition, in whole or in part, pursuant to the local finance law.

4. When the county authorizes the use of any property or rights therein acquired pursuant to this section and conveys the same to any district, districts or extensions thereof thereafter established, the expense, if any, of such acquisition or a proportionate share of such expense and the cost of maintenance, if any, shall be allocated to the district or extension thereof by the county legislature upon the establishment of such district or extension. Such allocated amount, together with the expense, if any, of the construction of the original improvement for such district or extension, shall be included as a part of the original improvement and maximum amount authorized for and to be spent by such district or extension. Upon conveyance to the district, the district shall repay to the county the aforesaid allocated amount.



279-B - Agreements of county district; certain cases.

279-b. Agreements of county district; certain cases. 1. Notwithstanding the provisions of any other law, a county district in the county of Suffolk, acting through its administrative head, is hereby authorized and empowered, from time to time, to enter into or amend, supplement, modify, change or extend agreements, including but not limited to, contracts, leases, rental or management agreements with, or grant licenses, permits, concessions or any other authorizations to any private corporation, partnership or individual, upon such terms and conditions and for such consideration and for such term or duration not to exceed twenty-five years, as may be agreed upon by said administrative head, with the approval of the county legislature of the county wherein such private entity is granted the right to construct, operate, maintain, use, manage, occupy, lease, own, or any of them, all or part of certain facilities it or the district owns or will own and to carry on activities or furnish services, in whole or in part relative to the manner of sewerage and wastewater treatment and collection for the district on sites approved by the district which may either be owned by the district, county or privately.

2. A private entity which is a party to such agreement may be granted the rights hereinbefore referred to for any purpose or purposes which shall, by utilization of such sewerage and wastewater treatment and collection facilities, benefit the people of the county district or provide for the improvement of their health and welfare or aid and assist in the financing of the construction, operation or maintenance of such facilities.

3. The by-products, if any, generated by the facility may be sold, utilized or otherwise disposed of by the private entity pursuant to the agreement, upon such terms and conditions and for such consideration as may be agreed upon by the parties thereto.

4. Nothing contained in the provisions of this section shall exempt the district from any applicable provision of law relating to the requirements for public bidding.



279-C - Certain agreements of a county sewer district in Orange county.

279-c. Certain agreements of a county sewer district in Orange county. 1. Notwithstanding the provisions of any other law, a county sewer district in Orange county, acting through its administrative head, is hereby authorized and empowered, from time to time, to issue requests for proposals, and subsequently to enter into agreements based upon such requests for proposals, or to amend, supplement, modify, change or extend such agreements, including but not limited to, contracts, leases, rental or management agreements with, or grant licenses, permits, concessions or any other authorizations to, any private corporation, partnership or individual, upon such terms and conditions and for such consideration and for such term or duration not to exceed twenty-five years, as may be agreed upon by said administrative head, with the approval of the county legislature, wherein such private entity is granted the right to design, construct, finance, operate, maintain, use, manage, occupy, lease, own, or any of them, all or part of certain facilities it or the district owns or will own and to carry on activities or furnish services, in whole or in part relative to the manner of sewerage and wastewater treatment and collection for the district on sites approved by the district which may either be owned by the district, the county, or privately. The district, only after conducting a cost/benefit review analyzing the efficacy of such an arrangement, may enter into such agreements with a private entity based upon a determination by the district that the selected proposal is the most responsive to the district's request for proposals and is in the best interest of the district, with the overall cost of the proposal being a major criterion in the selection. The district may negotiate with any proposer. This section shall not be construed to alter or diminish a district's obligation to provide wastewater services, to comply with all applicable environmental laws and regulations, and to administer the district's services, including the assessment, levying, and collection of the expenses of the district. Such facilities, including their influent, effluent, waste, and by-products, shall be regulated and permitted as if such facilities were fully owned and operated by a municipality.

2. A private entity which is a party to such agreement may be granted the rights hereinbefore referred to for any purpose or purposes which shall, by utilization of such sewerage and wastewater treatment and collection facilities, benefit the people of the district or provide for the improvement of their health and welfare or aid and undertake or assist in the financing of the design, construction, operation or maintenance of such facilities. The district shall not sell to any such private entity any existing wastewater treatment facility of the district.

3. The by-products, if any, generated by the facility may be sold, utilized or otherwise disposed of by the private entity pursuant to the agreement, upon such terms and conditions and for such consideration as may be agreed upon by the parties thereto.

4. Every agreement entered into between the district and a private entity, pursuant to subdivision one of this section, for the construction of a wastewater treatment facility, shall require the payment of all applicable prevailing wages pursuant to section two hundred twenty of the labor law, shall require the furnishing to the district of a performance bond in the full amount of the cost of such construction, shall require that each contractor and subcontractor performing work on such construction furnish a payment bond in the full amount of its contract guaranteeing prompt payment of monies that are due to all persons furnishing labor and materials to such contractor or subcontractor, and shall contain provisions that such construction, if in excess of twenty thousand dollars, shall be conducted pursuant to section one hundred one of the general municipal law. A copy of the above mentioned payment and performance bonds shall be kept by the district and shall be open to public inspection.

5. It shall be a mandatory term of any agreement entered into between the district and a private entity, pursuant to subdivision one of this section, that any employee of Orange county or the district, then performing operation or maintenance work at an existing district wastewater treatment facility at the time of such agreement, must be offered employment by any private entity assuming operation or maintenance responsibilities at such facility at no less than the wage then being earned by such employee and with equivalent benefits. If any such employee chooses not to accept such offer of employment, such employee shall remain a county or district employee subject to the same terms and conditions of employment as if the operation or maintenance responsibilities had not been assumed by such private entity.



279-D - Water districts in the county of Westchester.

279-d. Water districts in the county of Westchester. 1. Notwithstanding the provisions of any other law to the contrary, county Water District number two in the county of Westchester, acting through its administrative head, is hereby authorized and empowered, from time to time, to enter into or amend, supplement, modify, change or extend agreements, including but not limited to, contracts, leases, rental or management agreements with, or grant licenses, permits, concessions or any other authorizations to the Northern Westchester joint water works upon such terms and conditions as may be agreed upon by the administrative head with the approval of the county legislature of the county for a term not to exceed the remaining life of any outstanding indebtedness of said district, wherein such entity is granted the right to construct, operate, maintain, use, manage, occupy, lease, own, or any of them, all or part of certain facilities it or the district owns or will own and to carry on activities or furnish services, in whole or in part relative to the manner of water provision, treatment or distribution for it or the district in sites approved by it or the district which may be owned by it or the district.

2. The term "Northern Westchester joint water works" shall mean the joint water works established by the town of Cortlandt, the town of Yorktown, and the Montrose improvement district pursuant to chapter 654 of the laws of 1927 and the town of Somers, which will become a member pursuant to agreement amongst it and the existing members.

3. The county legislature of the county of Westchester is hereby authorized to reduce or dissolve county Water District number two following the adoption of a resolution calling a public hearing. The clerk of the county legislature shall cause a notice of public hearing to be published at least once in the official newspapers of the county and in such other newspapers having a general circulation in the proposed district as the board may direct, the first publications thereof to be not less than ten nor more than twenty days before the day set therein for such hearing. The notice of hearing shall specify the time when and the place where such hearing will be held, as well as a description or depiction of the boundaries of the district to be dissolved or a description or depiction of the parcels to be removed.

(a) Removal. The county legislature may remove one or more parcels from county Water District number two upon its own motion and without petition, following a public hearing and a factual determination by the county legislature that such parcels to be removed are not benefited by inclusion in the district. For parcels which have received water service through Water District number two, a factual determination by the county legislature that alternative water service is or shall be provided to said parcel by a city, one or more towns through districts or improvement areas, a joint water works, a village, or a combination thereof shall be a sufficient basis for a finding that a particular parcel is not benefited by inclusion in county Water District number two.

Following removal of parcels of county Water District number two, such parcels shall no longer remain subject to assessment for the payment of principal and interest on indebtedness previously issued to finance improvements for the district.

(b) Dissolution. The county legislature may dissolve and discontinue county Water District number two upon its own motion and without petition, following a public hearing and a factual determination by the county legislature that alternative water service is or shall be provided to said district by a city, one or more towns through districts or improvement areas, a joint water works, a village, or a combination thereof. The county legislature shall delay the effective date of dissolution of county Water District number two until the payment of all outstanding county indebtedness issued for the benefit of such district or until the establishment of a reserve fund of the county for such payment pursuant to section six-l of the general municipal law in an amount at least equal to the remaining outstanding principal amount of such indebtedness. Any determination to dissolve county Water District number two under this section shall be revocable by the county legislature until the effective date thereof.

Following dissolution of Water District number two, such parcels shall no longer remain subject to assessment for the payment of principal and interest on indebtedness previously issued to finance improvements for the district.

4. Upon dissolution of county Water District number two, the county legislature may lease, agree to convey and convey all of its right, title and interest to any water provision, treatment and distribution facilities owned by or operated for county Water District number two to the Northern Westchester joint water works. Any such lease shall provide that the rent shall include an amount sufficient to pay principal and interest on county indebtedness issued for the benefit of county Water District number two. Transfer of title pursuant to such conveyance may occur only following the earlier of payment of all of the indebtedness of the county issued for the benefit of county Water District number two, or the establishment of a reserve fund of the county for such payment pursuant to section six-l of the general municipal law in an amount at least equal to the remaining outstanding principal amount of such indebtedness.

5. Any agreement to convey or conveyance shall require the approval of the county legislature (and the county's compliance with section two hundred seventy-five of this article), the Northern Westchester joint water works (and such entity's compliance with section nineteen of chapter six hundred fifty-four of the laws of nineteen hundred twenty-seven), and the entities comprising the Northern Westchester joint water works (in the manner provided in section two hundred two-b of the town law).

6. On the effective date of the lease or conveyance of all of the water provision, treatment and distribution facilities owned by or operated for county Water District number two of the county to the Northern Westchester joint water works, officers and employees employed at such facilities shall be identified in an agreement between the Northern Westchester joint water works and the county and shall become officers and employees of the Northern Westchester joint water works with equivalent offices, positions and employment therewith and shall thereafter be deemed public officers of public employees for all purposes.

(a) Any person who, at the time he or she becomes an officer or employee of the Northern Westchester joint water works pursuant to this section, has a temporary or provisional appointment shall be transferred subject to the same right of removal, examination or termination as though such transfer had not been made except to the extent such rights are modified by a collective bargaining agreement. There shall be no layoffs of any former officers or employees employed in the water provision, treatment and distribution facilities owned by or operated for water district number two of the county who become officers or employees of the Northern Westchester joint water works pursuant to this section which are a direct consequence of the enactment of this section.

(b) Northern Westchester joint water works shall be subject to the civil service law. Northern Westchester joint water works shall recognize the existing certified or recognized employee organizations for those persons who become employees of the Northern Westchester joint water works pursuant to this section as the exclusive collective bargaining representatives for such employees, who shall comprise correspondingly new collective bargaining units. Northern Westchester joint water works shall be bound by all existing collective bargaining agreements with such employee organizations; all existing terms and conditions of employment shall remain in effect until altered by the terms of a successor contract; successor employees to the positions held by such employees shall, consistent with the provisions of article fourteen of the civil service law, be included in the same unit as their predecessors. Employees serving in positions in newly created titles shall be assigned to the appropriate bargaining unit. Nothing contained herein shall be construed to affect the rights of employees pursuant to a collective bargaining agreement, the representational relationships among employee organizations or the bargaining relationships between the county, state and an employee organization, or existing law with respect to an application to the public employment relations board seeking designation by the board that certain persons are managerial or confidential. Nothing herein shall preclude the merger of negotiating units of employees with the consent of the recognized or certified representative of such units. The salary or compensation of any such officer or employee after such transfer, shall be paid by Northern Westchester joint water works. Northern Westchester joint water works shall, upon transfer, acknowledge and give credit for all leave balances held by such officers and employees on the date of transfer.

(c) Notwithstanding the provisions of any other state or local law to the contrary, Northern Westchester joint water works shall indemnify and hold harmless the county, and provide defense, for all claims, cases, proceedings, actions or other matters against the county arising out of the properties, facilities, operations or employees of Northern Westchester joint water works, commenced after the effective date of the lease or conveyance of all of the water provision, treatment and distribution facilities owned by or operated for water district number two of the county, and to provide such other security for this obligation as the county may require.

(d) Notwithstanding the provisions of any other state or local law to the contrary, on the effective date of the lease or conveyance of all of the water provision, treatment and distribution facilities owned by or operated for water district number two of the county to the Northern Westchester joint water works, Northern Westchester joint water works shall be solely responsible for compliance with all laws, rules and regulations applicable to operation and maintenance of said facilities, and shall indemnify and hold harmless the county, and provide defense, for all claims, cases, proceedings, actions or other matters against the county arising out of the failure of Northern Westchester joint water works to so comply.






Article 5-B - (County) COUNTY HURRICANE PROTECTION, FLOOD AND SHORELINE EROSION CONTROL DISTRICTS

280 - Declaration of policy and purposes.

280. Declaration of policy and purposes. Whereas beach erosion along the shoreline of this state and especially along the shoreline in the county of Suffolk causes loss of life and damage to property and constitutes a menace to the health, safety and welfare of the people of this state in general and the residents of Suffolk in particular, it is the sense of the legislature that in order to arrest erosion and alleviate or prevent damage resulting therefrom and as protection from storms, the governing body of the county of Suffolk is hereby authorized to establish or extend county hurricane protection, flood and shoreline erosion control districts in the manner hereinafter provided for the purpose of constructing and reconstructing dunes, bluffs, bulkheads, dikes, groins, jetties, fills and other works and improvements upon lands and lands under water owned by such county, or any town, village, park, or existing hurricane protection, flood and shoreline erosion control district or private lands upon which the county has obtained easements or a fee title. No county district shall be established hereunder which shall consist wholly of territory within one town or village.



280-A - Definitions.

280-a. Definitions. Whenever used in this article, the following terms shall have the respective meanings hereinafter set forth or indicated:

1. Governing body. The term "governing body" means the elected legislative body of the county.

2. District. The term "district" means a county hurricane proection, flood and shoreline erosion control district except where otherwise stated.

3. Agency. The term "agency" means a county hurricane protection, flood and shoreline erosion control agency.

4. Administrative head or body. The term "administrative head or body" means the chief official or board of a county hurricane protection, flood and shoreline erosion control district.

5. Shoreline. The term "shoreline" means the lands between high and low water mark, the lands contiguous or adjacent to the high water mark, beaches, dunes and bluffs.

6. Single purpose flood or shoreline erosion control project. The term "single purpose flood or shoreline erosion control project" means a project which benefits only private properties within a district without substantial benefit to adjacent lands or waters not within such district.



280-B - County agency.

280-b. County agency. The governing body may appoint or establish an officer, board or body, or may designate an existing officer, board or body, or public authority which possesses the express power to act as such an agency, to act as a county hurricane protection, flood and shoreline erosion control agency (hereinafter referred to in this article as the "agency") having the powers hereinafter prescribed in sections two hundred eighty-c, two hundred eighty-d and two hundred eighty-e, and such other powers and duties as the governing board may determine necessary to carry into effect the provisions of this article. Except in the case of a public authority, the agency may also be designated as the administrative head or body of any county district which may be established pursuant to the provisions of this article. All matters relating to the membership of such agency, including, but not limited to, numbers, method of selection, tenure, qualifications and compensation, shall be determined by the governing body.



280-C - Powers of county agency.

280-c. Powers of county agency. The agency, as empowered by the governing body, may assemble data relating to (1) problems and solutions in hurricane protection, flood and shoreline erosion control and the areas of immediate need within the county, (2) the techniques and effectiveness of providing dunes, bluffs, bulkheads, dikes, groins, jetties, fills and alternative methods of hurricane protection, flood and shoreline erosion control, (3) the methods of financing hurricane protection, flood and shoreline erosion control and the availability of aid and assistance from alternative sources, (4) the possibility of developing and utilizing existing facilities and a plan of development for the county district which most complements more comprehensive plans of hurricane protection, flood and shoreline erosion control and (5) employ such engineering, legal, professional and other assistance as from time to time may be needed, and may incur such other expenses as may be necessary within the amounts made available therefor by budget appropriations. When authorized by the governing body, the agency may also apply for and expend state and federal aid for comprehensive studies and reports.



280-D - Preparation of maps and plans.

280-d. Preparation of maps and plans. A petition may be presented to the governing body requesting that a certain area or areas of the county be established as a county district. Such petition shall be executed and acknowledged on behalf of a municipality or existing district, any part of which is included within such area or areas, by the chief executive officer of such municipality, or of such existing district serving a similar function as the district to be established hereunder. In lieu of execution of the petition by the chief executive officer of such municipality or existing district, the petition may be executed and acknowledged by at least twenty-five owners of taxable real property of record situated within such municipality or existing district. Upon presentation of such a petition or on its own motion, the governing body may direct the agency to cause maps and plans to be prepared for a project as requested in the petition or for the establishment of a certain area or areas of the county as a county district, provided, however, that if the petitioning municipality, existing district or owners of taxable property undertake to furnish or pay the cost of such maps and plans at its or their cost and expense, the governing body shall direct the agency to accept or prepare the same. Such maps or plans shall show (1) the boundaries of the area or areas which the agency in its judgment considers will be benefited by the particular project, (2) a description of the area or areas sufficient to permit definite and conclusive identification of all parcels of property included therein, (3) the proposed location of all dunes, bluffs, bulkheads, dikes, groins, jetties, fills and other works, facilities and improvements, (4) a description of the land or water rights to be acquired, and (5) estimates of the cost of construction of the facilities as shown on the maps and plans and the method of financing the same. Such maps and plans shall be consistent with, so far as possible, any comprehensive plan for hurricane protection, flood and shoreline erosion control developed by the state or national government for that purpose.

If the report of the agency required by section two hundred eighty-e of this article shall contain recommendations for the establishment of two or more zones of assessment within a county district, such maps and plans shall show the boundaries of each of such zones and the estimated initial allocation of the cost of the construction of the facilities recommended to be charged to each of such zones.

Where acceptable maps, plans and related data have theretofore been prepared by or for one or more existing or proposed hurricane protection, flood and shoreline erosion control districts, the governing body may, instead, authorize the agency to adopt and utilize such maps, plans and data and, where a county district is thereafter established and facilities constructed thereby on the basis of such maps, plans and data, the agency shall reimburse the municipalities, existing districts or persons who have paid for all or part of the cost of such maps, plans and data in a reasonable amount to be agreed upon among them, which amount shall not exceed their net expenditures therefor, and shall not include any portion of the cost paid from federal or state aid and which amount, when paid, shall be deemed part of the cost of the construction of the facilities by the agency.



280-E - Public hearing.

280-e. Public hearing. When the agency has caused such maps and plans to be prepared, it shall transmit them to the governing body, together with a report of its proceedings and its recommendations, including a recommendation as to what officer, board or body should be the administrative head or body of the proposed district. Such report may further include the recommendations relating to the establishment of two or more zones of assessment within the proposed district and the estimated initial allocation of the cost of the construction of the facilities as between such zones to be assessed, levied and collected in each zone in the same manner and at the same time as other county charges. Upon receipt of the report and the maps and plans, the governing body shall call a public hearing upon a proposal to establish a county district, to comprise the area or areas described and defined in said maps and plans. The clerk of the governing body shall cause a notice of the public hearing to be published at least once in the official newspapers of the county and in such other newspapers having a general circulation in the proposed district as the governing body may direct, the first publications thereof to be not less than ten or more than twenty days before the day set therein for the hearing. The notice of hearing shall contain a description of the area or areas to be included within the proposed district, and if the report shall have recommended the establishment of zones of assessment, a description of the area or areas to be included within each zone of assessment, the improvements proposed, the maximum amount to be expended for the improvement, the allocation of such maximum amount as between the zones of assessment recommended, if any, the proposed method of assessment of the cost and shall specify the time when and place where the governing body will meet to consider the matter and to hear all parties interested therein concerning the same. In the event that zones of assessment are provided for and an allocation of cost of the facilities between such zones of assessment, said notice shall further state that said zones of assessment and said allocations of cost may be changed from time to time by resolution of the governing body adopted after a public hearing whenever said governing body shall determine that such changes are necessary in the public interest.



280-F - Representation by municipalities and district.

280-f. Representation by municipalities and district. At the public hearing on the establishment of a county district which includes the whole or any part of a town, village or such existing district furnishing a similar service as the proposed district, the inhabitants of such town, village or existing district may be represented jointly by an officer or official of the municipality or existing district duly designated by the governing body of the municipality or existing district to attend.



280-G - Establishment of a county district.

280-g. Establishment of a county district. Upon the evidence presented at the public hearing, and after due consideration of the maps and plans, reports, recommendations and other data filed with it, the governing body shall determine, by resolution, whether or not the proposed facilities are satisfactory and sufficient and, if it shall determine such question in the negative, it shall remand the proceedings to the agency for further study. The agency shall make such further study and amend and revise the maps and plans (including the zones of assessment and allocation of costs if the maps and plans provide therefor) in conformance with its findings, and shall hold further hearings thereon, in the same manner as hereinbefore provided. If the revised maps and plans call for an increase in the estimated maximum expenditure for the project, alter the boundaries of the proposed district, or if the maps and plans provide for zones of assessment and allocation of the cost of the facilities, alter the boundaries of the proposed zones of assessment or change the allocation or the costs of the facilities as between the zones of assessment, the governing body shall call a further public hearing thereon in the manner provided in section two hundred eighty-e. When the governing body shall find that the proposed facilities are adequate and appropriate, it shall further determine by resolution, (1) whether all the property and property owners within the proposed district are benefited thereby, (2) whether all of the property and property owners benefited are included within the limits of the proposed district, (3) whether it is in the public interest to establish the district and (4) if said maps and plans and report recommended the establishment of zones of assessment and the allocation of the costs of the facilities as between such zones of assessment, whether such zones of assessment and the allocation of the costs of the facilities thereto represent as nearly as may be the proportionate amount of benefit which the several lots and parcels of land situate in such zones will derive therefrom.

If the governing body shall determine that it is in the public interest to establish the district, but shall find that (1) any part or portion of the property or property owners within the proposed district are not benefited thereby or (2) that certain property owners benefited thereby have not been included therein, or (3), if zones of assessment are proposed to be established and the cost of facilities allocated among said zones of assessment, that any part or portion of the property or property owners within a proposed zone of assessment should be placed in a different zone of assessment or that a different allocation of the cost should be made as between the zones of assessment, the governing body shall specify the necessary changes of the boundaries of the proposed district or the necessary changes of the boundaries of any proposed zone of assessment or the necessary changes as to the allocation of costs, as the case may be, to be made in order that all of the property and property owners and only such property owners as are benefited shall be included within such proposed district, or in order that such zones of assessment and the allocation of the costs of the facilities thereto shall represent as nearly as may be the proportionate amount of benefit which the several lots and parcels of land situate in such zones will derive therefrom, and the governing body shall call a further hearing at a definite place and time not less than fifteen nor more than twenty-five days after such determination. Notice of such further hearing shall be published in the manner provided in section two hundred eighty-e, except that such notice shall also specify the manner in which it is proposed to alter the boundaries of the proposed district, or the boundaries of the zones of assessment or the allocation of the costs of the facilities as between said zones of assessment, as the case may be. If and when the governing body shall determine in the affirmative all of the questions set forth above, the governing body may adopt a resolution approving the establishment of the district, as the boundaries shall be finally determined, and the construction of the improvement, and if zones of assessment have been established and an allocation of the costs of the facilities made as between such zones of assessment, further approving the establishment of the initial zones of assessment and the initial allocation of the costs of the facilities as between said zones of assessment. Such resolution shall be subject to permissive referendum as hereinafter provided.



280-H - Permissive referendum.

280-h. Permissive referendum. The provisions of sections one hundred one and one hundred two of this chapter and the applicable provisions of the election law as to conduct of elections and qualifications of voters shall apply to permissive referenda conducted hereunder, except that only those electors shall be qualified to sign a petition and to vote who are resident within an area included in the proposed county district, and provided further that the number of signatures required on the petition shall be five hundred or five per centum of the owners of taxable real property situated within the proposed district, whichever shall be less.

The clerk of the governing body shall cause to be prepared and have available for distribution proper forms for such petition and shall distribute a supply to any person requesting the same.



280-I - Application to the department of audit and control.

280-i. Application to the department of audit and control. Whenever a resolution approving the establishment of a county district shall have become effective, the clerk of the governing body shall file an application in the office of the department of audit and control for permission to establish the district. Such application shall be executed and verified by the chairman of the governing body or such other officer as the governing body may designate and be in such form and contain such information as may be prescribed by the state comptroller. The state comptroller may require the submission of additional information or data in such form and detail as he shall deem sufficient, or may cause an investigation to be made to aid him in making the determinations below mentioned. Upon such application and such other information, data and material which may be submitted, the state comptroller shall determine whether the public interest will be served by the creation of the district and also whether the cost thereof will be an undue burden upon the property of the proposed district. If such resolution shall have provided for the establishment of zones of assessment and the allocation of the costs of the facilities as between such zones of assessment, the state comptroller shall further determine whether the cost of the facilities allocated to each of said zones of assessment will be an undue burden upon the property of each proposed zone of assessment.

Upon completion of his examination of the application and investigation of the project, the state comptroller shall make an order, in duplicate, granting or denying permission for the establishment of the district and shall file one copy of such order in the office of the state department of audit and control at Albany, New York, and the other in the office of the clerk of the governing body of the county in which the proposed district is located. The clerk of the governing body shall present such order to the governing body at the next meeting thereof. If the state comptroller shall deny permission for the establishment of the district, no further proceedings shall be taken in the matter. If the state comptroller shall grant permission for the establishment of the district, the governing body may adopt an order establishing the district.



280-J - Recording and filing of determination.

280-j. Recording and filing of determination. The clerk of the governing body shall within ten days cause a certified copy of the order of the governing body establishing the district to be recorded in the office of the clerk of the county and when so recorded such order shall be presumptive evidence of the regularity of the proceedings for the establishment of the district and of all other action taken by the governing body in relation thereto.



280-K - Review.

280-k. Review. Any interested party, including a village, or a town board or board of commissioners on behalf of an existing district, aggrieved by the final determination or order made by the governing body establishing the district, may make application for review of any and all of the final determinations made by the governing body in connection with the proceeding in the manner provided in article seventy-eight of the civil practice law and rules provided that application for review is made within thirty days from the date of the recording of the order establishing the district in the office of the clerk of the county. Unless such application is made within thirty days as aforesaid, the order establishing the district shall be final and conclusive. In the event that upon such review there shall be any modification by the court of such final determination or order, the clerk of the governing body shall cause such order to be recorded and certified copies thereof filed in the same places as was the determination or order appealed from.



280-L - Administration of the county district.

280-l. Administration of the county district. When a county district shall have been established, the governing body shall appoint, designate or establish an officer, board or body as the administrative head or body of the district. All matters relating to the membership of such administrative head or body, including but not limited to, numbers, method of selection, tenure, qualifications and compensation, shall be determined by the governing body. A member of the governing body or any other county officer or official may be appointed as administrative head or as a member of the administrative body provided that he shall receive no additional salary or compensation for such services. The administrative head or body of one or more county districts shall be considered to be the administrative head or body of an administrative unit of county government. The title of such administrative head or body, if such functions are not conferred on an existing officer or body, and the name of such administrative unit, if the county district is made a separate administrative unit of county government, shall be prescribed by the governing body, and such officer or body shall have all the powers generally conferred on heads of administrative units by this chapter, not inconsistent with the provisions of this article, and shall be subject to all of the duties imposed upon such heads by this chapter, not inconsistent with the provisions of this article.



280-M - Performance of the work.

280-m. Performance of the work. After a district shall have been established, the administrative head or body shall cause to be prepared by the county engineer, or other county officer having equivalent qualifications, or a duly licensed engineer employed for that purpose, detailed plans and specifications for the improvement, a careful estimate of the expense, and, with the assistance of the county attorney, or an attorney employed for that purpose, a proposed contract or contracts for the execution of the work. The administrative head or body shall examine such detailed plans, specifications, estimates and contracts and may adopt, modify, amend or reject the same. Upon adoption of the plans, specifications, estimates and proposed contract, the administrative head or body shall cause contracts to be let in the same manner provided for other county construction projects. Nothing herein shall prevent the purchase or condemnation of any existing county system, or portion or portions thereof, whether inside or outside of the county, necessary for the purposes of the county district, provided, however, that there shall be no power to condemn property the legal title to which is vested in a public corporation or a special improvement district unless the owner shall consent thereto. The cost thereof, together with the cost of construction of those facilities proposed to be constructed, shall not exceed the maximum cost of the project as advertised in the notice of hearing published pursuant to section two hundred eighty-e of this article. In the event that a system owned by a municipal corporation or existing district is purchased, the county may by agreement with the seller, assume the payment of annual installments of principal of, and interest on, obligations issued by the selling municipality to finance the cost of the facilities so sold. If payment of annual installments of debt service is not assumed, as aforesaid, the selling municipality shall set aside in a reserve fund, so much of the purchase price received as is sufficient to meet all future installments of principal of, and interest on, outstanding obligations issued by it to finance the cost of the facilities sold. Moneys in such a reserve fund may be invested as provided in section eleven of the general municipal law.



280-N - Powers.

280-n. Powers. The administrative head or body upon authorization from the governing body may acquire in the name of the county by gift, lease, purchase or condemnation, real estate and easements, rights of way or other interests therein necessary or proper for the purposes of the district. It may (1) construct or reconstruct dunes, bluffs, bulkheads, dikes, groins, jetties, fills and other works and improvements upon such lands, or (2) provide for the acquisition, construction, operation and maintenance of all facilities and appliances necessary to effectuate the purposes of this article.



280-O - Rules and regulations.

280-o. Rules and regulations. The governing body shall have power to adopt, amend and repeal, from time to time, rules and regulations for the operation of a county district including regulation of the manner of the construction of the county district and all facilities and appurtenances.



280-P - Contracts.

280-p. Contracts. The administrative head or body, where applicable, subject to the approval of the governing body, may make contracts necessary to effectuate the purposes of this article. Provided, however, that no such contract, nor the power to contract, shall be deemed to alter or abridge any power or authority, or exercise thereof, of any state department or agency heretofore or hereafter exercised or conferred.



280-Q - Revenues.

280-q. Revenues. 1. The county treasurer shall collect and receive all levies, charges, other revenue of the district and grants in aid and assistance and keep a true account of all such receipts. Unpaid levies and charges shall be a lien upon the real property upon which or in connection with which improvements were provided as and from the first day fixed for payment of such levies and charges.

2. The county treasurer shall prepare, and transmit to the governing body, on or before the first day of December in each year a list of those residents or property owners within the county who are in arrears in the payment of levies or charges for a period of thirty days or more after the last day fixed for payment of such levies and charges without penalty. The list shall contain a brief description of the properties for which the improvements were provided, the names of the persons or corporations liable to pay for the same and the amount chargeable to each, including penalties and interest computed to December thirty-first. The governing body shall levy such sums against the properties liable and shall state the amount thereof in a separate column in the annual tax rolls of the various municipalities under the name of "county hurricane protection, flood and shoreline erosion control improvement district tax". Such amounts, when collected by the several municipal collectors or receivers of taxes, shall be paid over to the county treasurer. All of the provisions of the tax laws of the state of New York and the Suffolk county tax act covering the enforcement and collection of unpaid taxes or assessments for special improvements not inconsistent herewith shall apply to the collection of such unpaid levies and charges. Such amounts, when received by the county treasurer, shall be credited to the applicable county district fund and shall be used only for such county district purposes.



280-R - Expense of the improvement.

280-r. Expense of the improvement. The cost of establishment of a county district and the furnishing of the improvement therein shall include the amount of all contracts, the costs of all lands and interests therein necessarily acquired, the costs of erection of necessary facilities and appurtenances for operation or administration of the improvement, the costs of necessary original equipment for operation or administration of the improvement, printing, publishing, interest on loans, legal and engineering services and all other expenses incurred or occasioned by reason of the establishment of the district and the furnishing of the improvement. In addition there shall be apportioned against, charged to and included in such cost such allowance as the governing body may make for expenditures made to the initiating agency which are directly attributable to the establishment of the county district, as well as for any services rendered by the county attorney, the county engineer, or any other salaried county officer or employee, when such services have been necessary to or occasioned by reason of the establishment of the county district.



280-S - Increase and improvement of facilities.

280-s. Increase and improvement of facilities. Whenever the governing body shall determine it necessary to acquire additional lands or interests in lands or to acquire or to construct dunes, bluffs, bulkheads, dikes, groins, jetties, fills or other works including all necessary facilities and equipment appurtenant thereto; or whenever the governing body shall determine it necessary for the proper maintenance and service of such facilities to increase, improve or reconstruct the facilities thereof, including the acquisition of additional lands, or interests in land therefor, it may cause the same to be accomplished without further authorization, provided, however, that if it is proposed to finance any part of the cost thereof by the issuance and sale of capital notes or serial bonds, such improvement shall not be undertaken unless authorized by proceedings taken in the same manner as the proceedings taken for the original establishment of the district, except that the sole determination which the governing body shall make is whether such improvement is in the public interest, and if zones of assessment have been established, said governing body shall further determine the allocation of the cost thereof as between such zones.



280-T - Increase of maximum amount to be expended.

280-t. Increase of maximum amount to be expended. At any time after the establishment of a district pursuant to this article, the maximum amount authorized to be expended for the original improvement in such district may be increased by a resolution of the governing body provided a petition requesting such increase executed and acknowledged in accordance with section two hundred eighty-d is presented to the governing body, and provided the governing body shall, after a public hearing called and held in the manner prescribed by section two hundred eighty-e, determined that it is in the public interest to authorize the increase of such maximum amount and provided the comptroller of the state of New York shall have made, prior to such public hearing, an order approving the increase of such maximum amount as stated in the petition. The order of the comptroller shall be prepared in duplicate and one copy thereof filed in the office of the department of audit and control and the other copy in the office of the clerk of the governing body of the county in which the district is located.

If zones of assessment have been established, such resolution of the governing body shall provide for the allocation of such increase as between such zones of assessment, and the notice of such public hearing shall state such allocation.



280-U - Assessment of the cost.

280-u. Assessment of the cost. The expense of the establishment of a district and of providing improvements therein, including the improvements described in section two hundred eighty-s, shall be assessed, levied and collected from the several lots and parcels of land within the district in the same manner and at the same time as county charges, except that before any special assessment is levied pursuant to this section, the governing body shall increase or diminish the aggregate valuations of real estate in that portion of any tax district included within the county district by following the equalization rule set forth in section eight hundred four of the real property tax law. The annual expense of operation and maintenance shall be assessed, levied and collected in the same manner and at the same time as the expense of the improvement is assessed, levied and collected.

Notwithstanding any other provisions of this chapter if zones of assessment have been initially established, and an initial allocation of the total estimated cost of the facilities have been made to such zones of assessment, the amount of the cost of the facilities so allocated to any such zone of assessment shall be annually assessed, levied and collected from the several lots and parcels of land within said zone of assessment within the district in the same manner and at the same time as other county charges, except that before any special assessment is levied pursuant to this section, the governing body shall increase or diminish the aggregate valuations of real estate in that portion of any such zone of assessment included within the county district by following the equalization rule set forth in section eight hundred four of the real property tax law. The annual expense of operation and maintenance shall annually be allocated by the governing body as between the zones of assessment of the district and shall be assessed, levied and collected from the several lots and parcels of land within each zone of assessment chargeable therewith, in the same manner and at the same time as county charges. Provided, however, that for a hurricane protection project such assessment shall be at a rate not to exceed twenty per centum of the net annual cost to the county for such improvement when such lot or parcel is publicly used or owned and not to exceed seventy per centum of such cost when the lot or parcel is privately owned. Provided further, that for single purpose flood or shoreline erosion control projects, such assessment shall be at a rate up to one hundred per centum of the net annual cost to the county whether such lot or parcel is publicly or privately owned.

The governing body, after holding a public hearing upon notice published in the same manner as provided in section two hundred eighty-e of this article, from time to time, by resolution may change either (1) the allocation of the cost of such improvements as between such zones of assessment or (2) the boundaries of such zones of assessment. After adoption of such resolution, application shall be made to the department of audit and control in the manner provided in section two hundred eighty-i of this article for a determination as to whether the proposed changes will result in an undue burden upon the property of any zone of assessment. The state comptroller shall make an order in duplicate granting or denying permission for the proposed changes and thereafter, proceedings shall be taken in the same manner provided in section two hundred eighty-i of this article.

Nothing in this section contained shall be construed to prevent the financing in whole or in part, pursuant to the local finance law, of expenditures made pursuant to this article.



280-V - Alternative method of assessment.

280-v. Alternative method of assessment. Notwithstanding the provisions of the preceding section, if the notice of public hearing to be held by the governing body pursuant to section two hundred eighty-e shall contain a statement that the cost of the improvement will be assessed in proportion as nearly as may be to the benefit which each lot or parcel of land will derive therefrom, such cost shall be assessed, levied and collected as hereinafter provided. The governing body may and is hereby authorized, to issue, pursuant to the local finance law, the obligations of the county in such an amount as said governing body may estimate to be sufficient to pay the entire cost of the improvement, but not in excess of the maximum amount proposed to be expended for the improvement as stated in the notice of hearing published pursuant to section two hundred eighty-e. Notwithstanding any other inconsistent provision of law to the contrary and in the event such obligations are issued, no down-payment shall be required, and the period of probable usefulness shall be ascertained and governed by the type of work or improvement as follows:

1. Construction work of steel, stone or concrete, thirty years;

2. Construction work of wood, or part wood, twenty years; and

3. Dredging work, fill work, dune restoration or other work or improvements, to which items one and two above do not apply, five years. The period of probable usefulness for such dredging, fill, dune restoration or other work or improvements shall apply even though easements on land on which such work is done have a duration of less than five years.

In preparing the annual estimate of revenues and expenditures pursuant to section three hundred fifty-three of this chapter, the administrative head or body shall include, in addition to all costs of operation and maintenance for the next succeeding fiscal year, sums sufficient to pay the annual installment of principal of, and interest on, obligations issued as aforesaid. The administrative head or body shall thereupon annually assess the amount of the estimate of expenditures, less the estimate of revenues including financial aid and assistance made available by the state or federal government as set forth in the estimate so prepared, on the lots and parcels of land in the district in proportion as nearly as may be to the benefit which each lot or parcel will derive therefrom and shall prepare an assessment roll which shall describe each such lot or parcel of land in such manner that the same may be ascertained and identified and shall show the name or names of the reputed owner or owners thereof, and the aggregate amount of the assessment levied upon such lot or parcel of land. Provided, however, that for a hurricane protection project such assessment shall be at a rate not to exceed twenty per centum of the net annual cost to the county for such improvement when such lot or parcel is publicly used or owned and not to exceed seventy per centum of such cost when the lot or parcel is privately owned. Provided further, that for single purpose flood or shoreline erosion control projects, such assessment shall be at a rate up to one hundred per centum of the net annual cost to the county whether such lot or parcel is publicly or privately owned. The assessment roll shall be submitted to the budget officer at the same time as the estimate is submitted, for transmittal with the tentative budget to the clerk of the governing body. The assessment roll shall remain on file in the office of the clerk and be open to public inspection during business hours. The governing body shall hold a public hearing on the assessment roll. Notice of such public hearing shall be published at least once in the official newspapers stating that said assessment roll has been completed and that at a time and place to be specified therein the governing body will meet and hear and consider any objections which may be made to the roll. The first publication of the notice of the completion of the roll shall be not less than five days before the date specified for the hearing. At the time and place specified, the governing body shall meet and hear and consider any objections to the assessment roll, and may change or amend the same as it deems necessary or just so to do and may affirm and adopt the same as originally proposed or as amended or changed, or it may annul the same and order the administrative head or body to proceed anew and to prepare another roll or the governing body may prepare such new roll. No such amended, changed or new roll shall be adopted unless the governing body shall hold a hearing thereon in the manner and upon the notice prescribed for the original hearing. It shall be the duty of the governing body to levy the sum apportioned to and assessed upon each such lot or parcel of land at the time and in the manner provided by law for the levy of state, county or town taxes. Such sums so levied shall be collected by the local tax collectors or receivers of taxes and assessments and shall be paid over to the county treasurer in the same manner and at the same time as taxes levied for general county purposes. The county treasurer shall keep a separate account of such moneys and they shall be used only for purposes of the county district for which collected. Nothing herein shall prevent the public hearing on the assessment roll from being held simultaneously with the hearing on the county budget held pursuant to section three hundred fifty-nine of this chapter. If the cost of establishment of the county district and the providing of an improvement therein has been assessed, levied and collected pursuant to the provisions of this section, then the cost of any improvement made pursuant to section two hundred eighty-s shall be assessed, levied and collected pursuant to the provisions of this section. If the cost of establishment of the county district and the providing of an improvement therein has been assessed, levied and collected pursuant to the provisions of section two hundred eighty-u, then the cost of any improvement made pursuant to section two hundred eighty-s shall be assessed, levied and collected pursuant to the provisions of section two hundred eighty-u.



280-W - Taxation of district property.

280-w. Taxation of district property. All real property acquired for the purposes of the county district shall be acquired in the name of the county. Real property acquired in the name of the county shall be assessed for the purposes of taxation at the value thereof exclusive of improvements erected or installed by or on behalf of such county district, but in no case at less than the assessed valuation at the time of acquisition by the county. Except as provided above, such real property shall be valued on an equitable basis with other comparable real property in the district.



280-X - Contracts with public authorities for county hurricane protection, flood and shoreline erosion control districts.

280-x. Contracts with public authorities for county hurricane protection, flood and shoreline erosion control districts. 1. Notwithstanding any other provision of this chapter, the governing body may enter into a contract with a public authority which possesses express reciprocal powers whereby the construction and development of hurricane protection, flood and shoreline erosion control facilities, or any part or parts thereof, may be accomplished by such public authority on behalf of the county hurricane protection, flood and shoreline erosion control district, with the expense thereof to be assessed as provided in section two hundred eighty-u hereof. Such hurricane protection, flood and shoreline erosion control authority shall be deemed the agent of the county or counties which are a party or parties to such contract. If such contract shall authorize the hurricane protection, flood and shoreline erosion control authority to purchase supplies or equipment or to construct hurricane protection, flood and shoreline erosion control facilities, such authority shall be subject to all provisions of law to which a county would be subject in relation to advertising and awarding any such contracts for supplies, equipment or public works.

2. a. Notwithstanding any other provision of this act, the governing body may enter into a contract with a public authority whereby the public authority may assume the operation and management of the district. Except as otherwise provided in this section, the provisions of section two hundred eighty-l, two hundred eighty-o and two hundred eighty-q shall, in such case, be inoperative, and the functions of the administrative head or body as prescribed in sections two hundred eighty-m and two hundred eighty-n shall be exercised by the governing body.

b. The public authority shall make periodic reports to the governing body, showing in detail the operations of the district for the preceding period, including a detailed report of its receipts and disbursements, and such other facts as the governing body may deem important for its information, together with such recommendations as the public authority may have as to improvements to the systems and such other recommendations as may be proper for the consideration of the governing body.

c. The public authority shall also annually, at such time as the governing body may determine, submit to such governing body a statement of the estimated expense of the operation and maintenance of the district and the amount required for the payment of all debt service on obligations of the county issued for the purposes of such district, for the ensuing fiscal year. Such statement shall show the amount which the public authority has available through state and federal aid and assistance or other sources and the amount it recommends be raised by assessment. The governing body may change the amount so recommended to be raised by assessment, provided, however, that the total of such amounts shall not be reduced below the estimated expense of the operation and maintenance of the district plus the amount required for the payment of all debt service on obligations of the county issued for the purposes of such district. The governing body shall affirm and adopt such statement as originally submitted or as changed.

d. The amount determined to be raised by assessment shall be assessed and levied as provided in section two hundred eighty-u, provided, however, that if the notice of public hearing to be held by the governing body pursuant to section two hundred eighty-e shall contain a statement that the cost of the improvement will be assessed in proportion as nearly as may be to the benefit which each lot or parcel of land will derive therefrom, such amount shall be assessed and levied as hereinafter provided. The governing body shall annually cause to be assessed the amount determined to be raised by assessment on the lots or parcels of land in the hurricane protection, flood and shoreline erosion control district in proportion as nearly as may be to the benefit which each lot or parcel will derive therefrom and shall cause an assessment roll to be prepared in the manner provided in section two hundred eighty-v. Such assessment roll shall be filed in the office of the clerk of the governing body and shall be open to public inspection at such office during business hours. The governing body shall hold a public hearing on such assessment roll in the manner and upon the notice prescribed in section two hundred eighty-v. At the time and place specified in the notice, the governing body shall meet and hear and consider any objections to the assessment roll and may change or amend the same as it deems necessary or just so to do and may affirm and adopt the same as originally proposed or as amended or changed, or they may annul the same and cause another roll to be prepared or the governing body may prepare such new roll. No such amended, changed or new roll shall be adopted unless the governing body shall hold a hearing thereon in the manner and upon the notice prescribed for the original hearing. It shall be the duty of the governing body to levy the sum apportioned to and assessed upon each such lot or parcel of land at the time and in the manner provided by law for the levy of state, county or town taxes. Amounts assessed and levied pursuant to this paragraph shall be collected by the local tax collectors or receivers of taxes and assessments and shall be paid over to the county treasurer in the same manner and at the same time as taxes levied for general county purposes. The county treasurer shall pay over all amounts so received to the public authority.



280-Y - Extension of the district.

280-y. Extension of the district. A county district may be extended so as to include territory not previously included within its boundaries in the same manner as hereinbefore prescribed for the original establishment of the district. If the cost of establishment af the original district and of providing the improvement therein was assessed, levied and collected pursuant to the provisions of section two hundred eighty-u, then the cost of the extension and of the improvements therein shall be assessed, levied and collected pursuant to the provisions of said section. If the cost of establishment of the original district and of providing of the improvement therein was assessed, levied and collected pursuant to the provisions of section two hundred eighty-v, then the cost of the extension and of the improvement therein shall be assessed, levied and collected pursuant to the provisions of said section. The cost of the extension shall include such proportion of the cost of the system of the original district as the governing body shall determine.



280-Z - Jurisdiction of other state agencies.

280-z. Jurisdiction of other state agencies. The powers and duties of the state department of environmental conservation, the water pollution control board, or any other state department or agency heretofore or hereafter exercised or conferred shall not be altered or abridged by any of the provisions of this article.



280-AA - Claims.

280-aa. Claims. The expense for all claims made against the county or the district, its agents, servants or employees arising out of the establishment, operation, maintenance or control of the district or any improvement created by the district, shall be included in the annual expense of operation and maintenance of the district or the expense of the establishment of the district and the improvements created therein, according to the nature of the claim.






Article 5-D - (County) COUNTY SMALL WATERSHED PROTECTION DISTRICTS

299-L - Declaration of policy and purposes.

299-l. Declaration of policy and purposes. Whereas erosion, flood water and sediment damage in the watersheds of the rivers and streams of the state cause loss of life and damage to property and constitute a menace to the health, safety and welfare of the people of this state, it is the sense of the legislature that the state should cooperate with the federal government and its agencies and with the several counties of the state for the purpose of preventing such damage and of furthering the conservation, development, utilization and disposal of water and thereby preserving and protecting the state's land and water resources, in the manner hereinafter described.



299-M - County small watershed protection districts.

299-m. County small watershed protection districts. The board of supervisors of each county may establish or extend county small watershed protection districts in the manner hereinafter provided, for the purpose of undertaking, constructing and maintaining projects and works of improvement for flood prevention, land treatment, and for the conservation, development, disposal and utilization of water including but not limited to use for irrigation in watershed and sub-watershed areas as provided for in the federal act approved August four, nineteen hundred fifty-four, and known as public law five hundred sixty-six, and as the "Watershed Protection and Flood Prevention Act", and all acts amendatory thereof and supplemental thereto, and which projects and works of improvement have been or may be approved by the federal government and for which federal financial and other forms of assistance shall be made available.



299-N - County small watershed agency and processing of applications.

299-n. County small watershed agency and processing of applications. 1. Designation of an agency. The board of supervisors may appoint or designate a county small watershed agency (hereinafter referred to as the agency), in similar manner as provided in section two hundred fifty-one of this chapter in the case of county water districts, as now in effect or as hereafter amended. However, in any county where the board of supervisors has established or shall establish a soil conservation district pursuant to the soil conservation districts law, the soil conservation district shall serve as such agency. The agency shall undertake studies and assemble data relating to the need for a small watershed project (hereinafter referred to as the "project"), pursuant to said "Watershed Protection and Flood Prevention Act" and the need for the establishment of a county small watershed protection district (hereinafter referred to as the "watershed district").

2. Procedure for approval of project applications and establishing priorities therefor. If the agency, after study and investigation, is of the opinion that it would be in the public interest and for the protection of public health and welfare to undertake a project, it shall, with the approval of the board of supervisors, make application to the secretary of agriculture of the United States for assistance pursuant to section three of the said "Watershed Protection and Flood Prevention Act". Before such application is forwarded to the secretary of agriculture of the United States for approval, it shall be submitted to and approved by the water resources commission (hereinafter referred to as the "commission") prior to submission of the application to the secretary of agriculture. At the same time that an application is submitted to the commission, a copy thereof shall be forwarded by the agency to the state soil conservation committee, which shall, within thirty days after receipt of the copy of the application, submit any advice or comments to the commission. The commission is authorized to establish and amend a priority list for projects, and to establish rules and regulations for the handling and processing of applications, plans and projects.

Such applications to the commission shall be accompanied by an outline of the project in general form indicating the purpose, size, scope and location of the contemplated project, the proposed works and facilities, and, when available, preliminary estimates of the total maximum cost of the project and the amount and nature of requested federal aid and local costs. The approval of the application by the commission shall not be deemed to be final approval of the project, or approval of detailed plans and specifications for the project, or to authorize the construction of any project works or facilities. The commission shall not be required to hold a hearing on such an application but, before disapproving any application, it may cause a public hearing to be held on the application to hear any and all interested parties.

3. Approval of watershed work plan. (a) Upon completion of a watershed work plan which shall contain an outline of the proposed project, including preliminary plans, estimates, cost allocations and other data as provided in section three of the said "Watershed Protection and Flood Prevention Act," the agency, if it, after a study of the data, still is of the opinion that the project should be undertaken, shall have the watershed work plan reviewed and approved by the county engineer or another properly licensed professional engineer retained for such purpose, and after such review and as approved, shall, subject to authorization by the board of supervisors, submit the watershed work plan to the commission for approval, disapproval or modification. At the time of submitting the watershed work plan to the commission, the agency shall forward copies thereof to the soil conservation committee.

(b) The water resources commission shall cause a public hearing to be held on the watershed work plan in accordance with the provisions and procedures provided by section four hundred fifty-one of the conservation law in respect to public hearings on water supply applications. The commission shall with all convenient speed and within ninety days after the final hearing either approve, disapprove or modify the watershed work plan. In reaching its decision, it shall be the duty of the commission to review the watershed work plan and other data and the evidence taken at the hearing, with due regard being given to the allocation of the water resources of the state to the various interests desiring to utilize such resources for the general benefit of the public. In approving the watershed work plan as submitted, or as modified by the commission, the commission shall determine that the watershed work plan includes the necessary works of improvement and that the proposed works of improvement, will have no adverse effect on the general and equitable uses of the water resources of the state in areas which might be affected thereby.

(c) After approval by the commission, the watershed work plan as submitted or as modified, shall be the final complete watershed work plan for the project. The watershed work plan shall set forth the general scope and intent of the project but not necessarily include maps, plans and specifications in sufficient detail for contracting for and the construction of the works of improvement.

4. None of the works of improvement included in the final watershed work plan shall be undertaken or constructed or put into operation until detailed maps, plans and specifications therefor have been submitted to the commission for approval. The commission need not hold a public hearing on such an application but may call upon the watershed district or its administrative head or body to furnish such further information or proof as the commission may require. The commission shall determine whether the detailed maps, plans and specifications provide for the proper and safe construction of all work connected with the project. The commission may approve or disapprove the detailed maps, plans and specifications, or modify them and, as so modified, approve them. When approved or modified and approved, the detailed maps, plans and specifications shall be the final construction plan.

5. Modifications. Should it subsequently become necessary or desirable at any time either before or after the formation of a watershed district or the construction and completion of a project that the watershed work plan be modified in a substantial manner in scope or intent as specified in this subdivision five, or that the final construction plan be modified in a substantial manner, such modifications must be submitted to the board of supervisors and, if approved by the board, to the commission for such further action or approval as it may deem necessary or advisable before such modifications are put into effect. A change in scope or intent requiring modification of the watershed work plan and the action and approval prescribed by this subdivision five shall mean (1) a change in the multi-purposes and features of the project, or (2) a change affecting flood water storage which requires approval of committees of the Congress of the United States under the provisions of the "Watershed Protection and Flood Prevention Act".

6. Hearing expenses. The expenses of any hearing and determination required to be held and made by the commission shall be a charge against the county or counties and such county or counties shall, upon certification by the commission, pay such expenses to the persons entitled thereto.



299-O - Establishment of a county small watershed protection district.

299-o. Establishment of a county small watershed protection district. When the agency has the complete final maps, plans, specifications and cost estimates for a project, as provided in section two hundred ninety-nine-n of this article, the agency shall petition the board of supervisors that a certain area or areas of the county as delineated in the maps, plans and specifications be established as a watershed district.

Proceedings shall be taken in the manner prescribed in sections two hundred fifty-four through two hundred sixty of this chapter in the case of county water districts, as now in effect or as hereafter required, and all of the provisions of said sections shall apply, in so far as applicable, to proceedings for the establishment of a watershed district, except that in relation to the public hearings required by section two hundred fifty-four, only the public hearing by the board of supervisors shall be necessary for the establishment of a watershed district.

The governing body of any municipality within the county may petition the board of supervisors for the establishment of a watershed district. Upon receipt of such petition, the chairman of the board of supervisors shall forthwith refer it to the agency for study and recommendations.

All other requests for the establishment of a watershed district shall be presented to the agency or to the board of supervisors if no such agency exists. The agency or the board of supervisors, as the case may be, shall have authority to prescribe the form, content and manner in which such requests shall be made. The agency, if one exists, shall study such requests and make recommendations thereon to the board of supervisors.

After a watershed district has been created and a project has been approved for construction it shall be the responsibility of the county to require the watershed district to construct, operate, repair and maintain the project works and facilities in accordance with the plans and specifications and to accomplish and maintain the project and purpose for which the watershed district was created.



299-P - Administration of the watershed district; powers; limitations.

299-p. Administration of the watershed district; powers; limitations. 1. Administrative head or body of district. When a watershed district shall have been established, the board of supervisors, with the advice of the agency, shall appoint, designate or establish an administrative head or body in the manner prescribed in section two hundred sixty-one of this chapter in the case of county water districts, as now in effect or as hereafter amended.

2. Powers and duties of the district. All the provisions of sections two hundred sixty-one through and including two hundred sixty-four of this chapter in the case of county water districts, as now in effect or as hereafter amended, shall apply, in so far as they may be applicable, to watershed districts and the administrative heads of watershed districts shall possess equivalent powers and authority in watershed district matters, except that the power to purchase or condemn an existing water system or portion or portions thereof shall not be vested in or available to a watershed district or on behalf thereof.

3. Limitations on powers and sale of water. The watershed district shall not by construction of any project works or facilities, or otherwise, damage, interrupt or interfere with any works, facilities, project or sources of supply of any person, firm, municipal corporation, waterworks corporation, public corporation, district or authority or of any other body or agency engaged in supplying the inhabitants of any municipality, political subdivision or other civil division of the state with water, nor shall the watershed district or agency engage in the supplying of water to such inhabitants. However, the watershed district, with the approval of the board of supervisors, may by contract agree to sell any excess water at wholesale to any firm, municipality or other public or private corporation, district or authority, or other body or agency engaged in supplying or proposing to supply such inhabitants with water. All such contracts shall be of no force or effect unless and until the watershed district shall have received the approval of the water power and control commission as required by and in the manner provided by article eleven of the conservation law. The watershed district may also contract for the sale of excess water directly to a proposed user for industrial or irrigation purposes. All revenues from such sales and other revenues of a watershed district shall be collected and received by the county treasurer, who shall keep a true account of all such receipts. Such revenues shall be used for said watershed district purposes only.

4. Recreational use of water. The administrative head or body may adopt rules and regulations, subject to the approval of the board of supervisors, for the recreational use of the public for bathing, boating and fishing in and on the waters impounded in a project reservoir.

5. Acceptance of gifts and services. The watershed district, with the approval of the board of supervisors, may accept gifts of money and property from any source, public or private, and shall apply such gifts to watershed district purposes. The watershed district, with the approval of the board of supervisors, may enter into contracts with any municipality or other civil division of the state and with any person, firm, association and public or private corporation for a contribution of services or other help in the construction of the project or in its maintenance.



299-Q - Expense of the improvement.

299-q. Expense of the improvement. The cost of establishment of a watershed district and the furnishing of the improvement therein shall include the amount of all contracts, the costs of all lands and interests therein necessarily acquired, the costs of erection of necessary buildings for operation or administration of the improvement, the costs of necessary original equipment for operation or administration of the improvement, printing, publishing, interest on loans, legal and engineering services and all other expenses incurred or occasioned by reason of the establishment of the watershed district and the furnishing of the improvement. In addition, there shall be apportioned against, charged to and included in such cost such allowance as the board of supervisors may make for expenditures made by the initiating agency which are directly attributable to the establishment of the watershed district, as well as for any services rendered by the county attorney, the county engineer or any other salaried county officer or employee, when such services have been necessary to or occasioned by reason of the establishment of the watershed district.



299-R - Increase of maximum amount to be expended.

299-r. Increase of maximum amount to be expended. At any time after the establishment of a district pursuant to this article the maximum amount authorized to be expended for the original improvement or for the original improvement, the plans for which have been amended or modified pursuant to section two hundred ninety-nine-n of this article, in such district may be increased by resolution of the board of supervisors or county legislature and provided said body shall, after a public hearing called and held in the manner prescribed by section two hundred fifty-four of this chapter, determine that it is in the public interest to authorize the increase of such maximum amount and provided the comptroller of the state of New York shall have made prior to such public hearing an order approving the increase of such maximum amount. The order of the comptroller shall be prepared in duplicate and one copy thereof filed in the office of the department of audit and control and the other copy in the office of the clerk of the county in which the district is located.



299-S - Assessment of the cost.

299-s. Assessment of the cost. The expense of the establishment of a watershed district and of providing improvements therein, including modifications, shall be assessed, levied and collected in the same manner as is provided in section two hundred seventy-one of this chapter.



299-T - Extension of the district.

299-t. Extension of the district. A watershed district may be extended so as to include territory not previously included within its boundaries in the same manner as hereinbefore prescribed for the original establishment of the watershed district. The cost of the extension and of providing the improvements therein shall be assessed, levied and collected as provided in section two hundred seventy-four of this chapter, as now in effect or as hereafter amended.



299-U - Joint construction and operation of projects.

299-u. Joint construction and operation of projects. Where two or more adjoining counties have established agencies and have created watershed districts for the purposes of this act in the watershed common to the counties, the agencies and the administrative heads or bodies, subject to the approval of their respective boards of supervisors, may enter into agreements for the planning, installation, construction, operation, maintenance, assessments of costs and repair of a joint small watershed project. Any agency or agencies within this state, established by a county or counties for the purposes of this act with respect to small watersheds, may, subject to the approval of the board or boards of supervisors of the county or counties, enter into agreements respecting joint projects with one or more "local organizations" in other states as defined in section ten hundred two of title sixteen of the United States code. The provisions of all sections of this article concerning the planning, installation, construction, operation, maintenance, assessments of costs and repair of, and the approvals required for a project within a single county of this state, shall apply with equal and full force and effect to a joint project, but nothing herein shall be deemed to prevent or restrict the additional applicability thereto of any requirements of another state in any matter relating to its interest or the interests of its subdivisions therein.



299-V - Jurisdiction of state agencies not affected.

299-v. Jurisdiction of state agencies not affected. No provision of this article shall be deemed to alter, repeal or modify the powers and duties of the state departments of conservation, health and transportation, the state water resources commission, the water pollution and control board, and the state soil conservation committee.



299-W - Federal assistance.

299-w. Federal assistance. The watershed district is designated as a "local organization" authorized to make application to the secretary of agriculture of the United States for financial assistance in installing and carrying out a district project under the provisions of said "Watershed Protection and Flood Prevention Act".

The watershed district, as the local organization, is empowered, when authorized by resolution adopted by the board of supervisors, to enter into contracts or agreements with the secretary of agriculture for the purpose of contracting indebtedness with the federal government for any or all of the local share of the costs of such project, as provided for in the said "Watershed Protection and Flood Prevention Act" as amended, whenever such borrowing appears necessary and desirable, subject to the provisions of the local finance law.



299-X - State aid.

299-x. State aid. 1. Recognizing that general public benefits, in terms of flood prevention, and erosion control, will accrue to the people of the state, through the establishment of small watershed protection projects because such benefits will go beyond the limits of watershed districts and their parent counties; and recognizing that the health, welfare, and prosperity of our people is enhanced by the proper management, wise use, and development of our soil and water resources; it is hereby declared to be a proper state purpose for the state to provide financial reimbursement to the counties for a part of certain local costs which must be met in the establishment of watershed projects.

2. Such reimbursement shall not exceed one-half of the local expenditure for the land, easements, and rights-of-way which are necessary and required for the construction of flood prevention works, not including land treatment measures, for which federal aid for construction costs is granted pursuant to the said "Watershed Protection and Flood Prevention Act". In the case of a joint project pursuant to section two hundred ninety-nine-t, each county of this state participating therein shall be entitled to claim for and receive state aid in accordance with its pro rata share of the liabilities or expenditures incurred or undertaken by said county on account thereof. Application for such state reimbursement shall be made each year by the county board of supervisors to the commissioner of conservation on or before such date, and in such form and manner, as may be prescribed by him. After his determination that such requests and the amounts thereof are proper and in compliance with this article, he shall submit a separate request for each project, as a part of his annual budget requests and estimates for the department of conservation. The budget item for each project shall contain the name of the project, the county or counties in which located, and the amount of state reimbursement requested therefor.

3. After funds have been appropriated therefor and are available, the commissioner shall certify to the comptroller for payment the amount of state reimbursement due each county. The amount so certified by the commissioner, after audit by and on the warrant of the comptroller, shall be paid to the county treasurers of the respective counties to which state reimbursement is due.

4. The provisions of this section shall apply to projects, for which reimbursement made subsequent to April first, nineteen hundred sixty-three, was limited to twenty thousand dollars, to the extent of the difference between twenty thousand dollars and one-half of such local expenditure.



299-Y - Certain powers of board of supervisors and soil conservation districts not affected.

299-y. Certain powers of board of supervisors and soil conservation districts not affected. Nothing in this article contained shall be deemed to repeal, amend or modify the powers of the board of supervisors as provided by section two hundred twenty-three of this chapter in relation to flood control and soil conservation. Nothing in this article contained shall be deemed to repeal the authority of a soil conservation district to undertake any works or measures as authorized by the soil conservation districts law, provided that federal financial aid pursuant to the said "Watershed Protection and Flood Prevention Act" is neither sought nor required in constructing and carrying out such works or measures.






Article 6 - (County) ENHANCED EMERGENCY TELEPHONE SYSTEM SURCHARGE

300 - Legislative findings and declaration of intent.

300. Legislative findings and declaration of intent. The legislature recognizes the paramount importance of the health, safety and welfare of the citizens of the state and further recognizes that when the lives or property of its citizens are in imminent danger that timely and appropriate assistance must be rendered.

The legislature recognizes further that such assistance is almost always summoned by telephone and that a multiplicity of emergency telephone numbers exist within any one county and that unintentional, though avoidable, delays in reaching appropriate emergency aid can and do occur to the detriment and jeopardy of life and property.

The legislature acknowledges that the three digit number, 911, is a nationally recognized and applied telephone number which may be used to summon emergency aid and to eliminate delays caused by lack of familiarity with emergency numbers and by understandable confusion in circumstances of crisis.

The legislature finds that the enhanced emergency telephone service known as E911 provides substantial benefits beyond basic 911 systems through the provision of selective routing and automatic number and location identification and that these enhancements not only significantly reduce the response time of emergency services but also represent the state of the art in fail-safe emergency telephone system technology.

The legislature further finds that a major obstacle to the establishment of an E911 system in the various counties within the state is the cost of the telecommunication equipment and services which are necessary to provide such system.

The legislature further finds and declares that, by the enactment of the provisions of this article, it is the intent of the legislature to fulfill its obligation to provide for the health, safety and welfare of the people of this state by providing counties with a funding mechanism to assist in the payment of the costs associated with establishing and maintaining an E911 system and thereby considerably increase the potential for providing all citizens of this state with the valuable services inherent in an E911 system.



301 - Definitions.

301. Definitions. When used in this article, the following words and phrases shall have the following meanings unless the specific context clearly indicates otherwise:

1. "Municipality" means any county except a county wholly contained within a city and any city having a population of one million or more persons.

2. "Board" means the board of supervisors of a county or an elected county legislative body or city legislative body by whatsoever name designated.

3. "E911 system" means an enhanced emergency telephone service which automatically connects a person dialing the digits 9-1-1 to an established public service answering point and which shall include, but not be limited to, selective routing, automatic number identification and automatic location identification.

4. "911 service area" means the area within the geographic boundaries of a county which has established an E911 system.

5. "Public safety agency" means a functional division of a public agency which provides or has the authority to provide police, firefighting, emergency medical or ambulance services or other emergency services or a private entity which provides emergency medical or ambulance services.

6. "Public service answering point" means a communications facility which first receives 911 calls from persons within a 911 service area and which may, as appropriate, directly dispatch the services of a public safety agency or extend, transfer, relay or otherwise route 911 calls to the appropriate public safety agency.

7. "Service supplier" means (i) a telephone corporation which provides local exchange access service within a 911 service area, or (ii) a provider of "voice over internet protocol service" or "VOIP service" that provides such service within a 911 service area.

8. "System costs" means the costs associated with obtaining and maintaining the telecommunication equipment, all operations and maintenance costs and the telephone services costs necessary to establish and provide an E911 system.

9. "Wireless communications device" means any equipment used to access a wireless communications service.

10. "Wireless communications service" means all commercial mobile services, as that term is defined in section 332(d) of title 47, United States Code, as amended from time to time, including, but not limited to, all broadband personal communications services, wireless radio telephone services, geographic area specialized and enhanced specialized mobile radio services, and incumbent-wide area specialized mobile radio licensees, which offer real time, two-way voice or data service that is interconnected with the public switched telephone network or otherwise provides access to emergency communications services.

11. "Place of primary use" shall mean the street address representative of where a wireless communications customer's use of the wireless telecommunications service primarily occurs, and must be: (i) the residential street address or the primary business street address of the wireless communications customer and (ii) within the licensed service area of the wireless communications service supplier.

12. "Wireless communications service supplier" means any commercial entity that operates a wireless communications service in New York state.

13. "Voice over internet protocol service" or "VOIP service" shall mean any service that (i) enables real-time, two-way voice communications; (ii) requires a broadband connection from the user's location; (iii) requires internet protocol compatible customer premises equipment (CPE); and (iv) permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.



302 - Application of article.

302. Application of article. This article shall apply to every county except a county wholly contained within a city and every city having a population of a million or more persons.



303 - Establishment of surcharge for system costs.

303. Establishment of surcharge for system costs. 1. Notwithstanding the provisions of any law to the contrary, any municipality of this state, acting through its board, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty-five cents per access line per month on the customers of every service supplier within such municipality to pay for the costs associated with obtaining, operating and maintaining the telecommunication equipment and telephone services needed to provide an enhanced 911 emergency telephone system to serve such municipality, provided, however, that any municipality that is a city having a population of one million or more is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed one dollar per access line per month on the customers of every service supplier within such municipality to pay for the costs associated with obtaining, operating and maintaining the telecommunication equipment and telephone services needed to provide an enhanced 911 emergency telephone system to serve such municipality.

2. Any such local law shall state the amount of the surcharge, the date on which the service supplier shall begin to add such surcharge to the billings of its customers and, to the extent practicable, the date on which such E911 service is to begin. Such local law may authorize the service supplier to begin billing its customers for such surcharge prior to the date the E911 system service is to begin.

3. Any service supplier within a municipality which has imposed a surcharge pursuant to the provisions of this article shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.



304 - Application; limitations; exemptions.

304. Application; limitations; exemptions. 1. The surcharge established pursuant to the provisions of this article shall be imposed on a per access line basis on all current bills rendered for local exchange access service within the 911 service area.

2. Any such surcharge shall have uniform application and shall be imposed throughout the entire municipality to the greatest extent possible in conformance with the availability of such E911 system within the municipality.

3. No such surcharge shall be imposed upon more than seventy-five exchange access lines per customer per location.

4. Lifeline customers, a public safety agency and any municipality which has enacted a local law pursuant to the provisions of this article shall be exempt from any surcharge imposed under this article.



305 - Collection of surcharge.

305. Collection of surcharge. 1. The appropriate service supplier or suppliers serving a 911 service area shall act as collection agent for the municipality and shall remit the funds collected as the surcharge to the chief fiscal officer of the county every month. Such funds shall be remitted no later than thirty days after the last business day of such period.

2. The service supplier shall be entitled to retain as an administrative fee an amount equal to two percent of its collections of the surcharge.

3. The surcharge required to be collected by the service supplier shall be added to and stated separately in its billings to the customer.

4. The service supplier shall annually provide to the municipality an accounting of the surcharge amounts billed and collected.



306 - Liability for surcharge.

306. Liability for surcharge. 1. Each service supplier customer who is subject to the provisions of this article shall be liable to the municipality for the surcharge until it has been paid to the municipality, except that payment to a service supplier is sufficient to relieve the customer from further liability for such surcharge.

2. The service supplier shall have no obligation to take any legal action to enforce the collection of any surcharge. However, whenever the service supplier remits the funds collected as the surcharge to the county, it shall also provide the county with the name and address of any customer refusing or failing to pay the surcharge imposed by this article and shall state the amount of such surcharge remaining unpaid.



307 - System revenues; adjustment of surcharge.

307. System revenues; adjustment of surcharge. All surcharge monies remitted to the municipality by a service supplier and all other monies dedicated to the payment of system costs from whatever source derived or received by the municipality shall be expended only upon authorization of the board and only for payment of system costs as permitted by this article. The municipality shall separately account for and keep adequate books and records of the amount and source of all such revenues and of the amount and object or purpose of all expenditures thereof. If at the end of any fiscal year the total amount of all such revenues exceeds the amount necessary for payment of system costs in such fiscal year, such excess shall be reserved and carried over for the payment of system costs in the following fiscal year. However, if at the end of any fiscal year such E911 reserved fund balance exceeds an amount equal to five percent of that necessary for the payment of system costs in such fiscal year, the board shall by local law reduce the surcharge for the following fiscal year to a level which more adequately reflects the system cost requirements of its E911 system. The board may also by local law reestablish or increase such surcharge, subject to the provisions of section three hundred three of this article, if the revenues generated by such surcharge and by any other source are not adequate to pay for system costs.



308 - Miscellaneous provisions.

308. Miscellaneous provisions. 1. At least one public service answering point within and serving the 911 service area of a municipality which has enacted a local law or resolution pursuant to the provisions of this article shall be operated on a twenty-four hour basis.

2. The board may also apply for and accept federal monies and may accept contributions and donations from any source for the purpose of funding an E911 emergency telephone system.

3. Nothing contained in this article shall require the imposition of a surcharge by a municipality which has established or plans to establish an E911 system to serve such municipality nor preclude other means of funding all or part of an E911 system nor require the operation or establishment of such system by any municipality.

4. Records, in whatever form they may be kept, of calls made to a municipality's E911 system shall not be made available to or obtained by any entity or person, other than that municipality's public safety agency, another government agency or body, or a private entity or a person providing medical, ambulance or other emergency services, and shall not be utilized for any commercial purpose other than the provision of emergency services.



308-A - Establishment of city wireless surcharges.

* 308-a. Establishment of city wireless surcharges. 1. Notwithstanding the provisions of any law to the contrary, any city with a population of one million or more, acting through its board, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the city. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the city. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service provider. All surcharge monies remitted to the city shall be used to pay for costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such city.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within such city which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving such city shall act as collection agent for the city and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the city every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such city for the surcharge until it has been paid to the city except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the city, it shall also provide the city with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to such city an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the city by a wireless communications service supplier shall be expended only upon authorization of the board and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such city. The city shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*2 - Establishment of county of Nassau wireless surcharge.

* 308-a. Establishment of county of Nassau wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Nassau acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Nassau. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Nassau which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Nassau shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Nassau every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Nassau except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Nassau, it shall also provide the county of Nassau with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Nassau an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Nassau by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Nassau shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*3 - Establishment of wireless surcharges for the county of Herkimer.

* 308-a. Establishment of wireless surcharges for the county of Herkimer. 1. Notwithstanding the provisions of any law to the contrary, the county of Herkimer, acting through its county legislature, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Herkimer. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Herkimer which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Herkimer shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Herkimer every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Herkimer except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Herkimer, it shall also provide the county of Herkimer with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Herkimer an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Herkimer by a wireless communications service supplier shall be expended only upon authorization of the county legislature and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Herkimer shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*4 - Establishment of wireless surcharges for the county of Cortland.

* 308-a. Establishment of wireless surcharges for the county of Cortland. 1. Notwithstanding the provisions of any law to the contrary, the county of Cortland, acting through its county legislature, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Cortland. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Cortland which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Cortland shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Cortland every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Cortland except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Cortland, it shall also provide the county of Cortland with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Cortland an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Cortland by a wireless communications service supplier shall be expended only upon authorization of the county legislature and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Cortland shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*5 - Establishment of wireless surcharges for the county of Tompkins.

* 308-a. Establishment of wireless surcharges for the county of Tompkins. 1. Notwithstanding the provisions of any law to the contrary, the county of Tompkins, acting through its Board of Representatives, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Tompkins. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Tompkins which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Tompkins shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Tompkins every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Tompkins except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Tompkins, it shall also provide the county of Tompkins with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Tompkins an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Tompkins by a wireless communications service supplier shall be expended only upon authorization of the board of representatives and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Tompkins shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*6 - Establishment of county of Cayuga wireless surcharge.

* 308-a. Establishment of county of Cayuga wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Cayuga, acting through its legislature, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Cayuga. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Cayuga which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Cayuga shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Cayuga every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Cayuga except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Cayuga, it shall also provide the county of Cayuga with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Cayuga an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Cayuga by a wireless communications service supplier shall be expended only upon authorization of the county and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Cayuga shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*7 - Establishment of wireless surcharges for the county of Livingston.

* 308-a. Establishment of wireless surcharges for the county of Livingston. 1. Notwithstanding the provisions of any law to the contrary, the county of Livingston, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Livingston. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Livingston which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Livingston shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Livingston every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Livingston except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Livingston, it shall also provide the county of Livingston with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Livingston an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Livingston by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Livingston shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*8 - Establishment of county of Ulster wireless surcharge.

* 308-a. Establishment of county of Ulster wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Ulster acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Ulster. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Ulster which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Ulster shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Ulster every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Ulster except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Ulster, it shall also provide the county of Ulster with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Ulster an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Ulster by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Ulster shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*9 - Establishment of county of Dutchess wireless surcharge.

* 308-a. Establishment of county of Dutchess wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Dutchess acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Dutchess. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Dutchess which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Dutchess shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Dutchess every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Dutchess except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Dutchess, it shall also provide the county of Dutchess with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Dutchess an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Dutchess by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Dutchess shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*10 - Establishment of county of Schuyler wireless surcharge.

* 308-a. Establishment of county of Schuyler wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Schuyler, acting through its Legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Schuyler. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Schuyler which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Schuyler shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Schuyler every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Schuyler for the surcharge until it has been paid to the county of Schuyler except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Schuyler, it shall also provide the county of Schuyler with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Schuyler an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Schuyler by a wireless communications service supplier shall be expended only upon authorization of the county and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Schuyler shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*11 - Establishment of county of Yates wireless surcharge.

* 308-a. Establishment of county of Yates wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Yates, acting through its Legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Yates. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Yates which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Yates shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Yates every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Yates for the surcharge until it has been paid to the county of Yates except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Yates, it shall also provide the county of Yates with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Yates an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Yates by a wireless communications service supplier shall be expended only upon authorization of the county and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Yates shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*12 - Establishment of county of Putnam wireless surcharge.

* 308-a. Establishment of county of Putnam wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Putnam acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Putnam. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Putnam which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Putnam shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Putnam every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Putnam except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Putnam, it shall also provide the county of Putnam with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Putnam an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Putnam by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Putnam shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*13 - Establishment of county of Cattaraugus wireless surcharge.

* 308-a. Establishment of county of Cattaraugus wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Cattaraugus, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Cattaraugus. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Cattaraugus which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Cattaraugus shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Cattaraugus every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Cattaraugus except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Cattaraugus, it shall also provide the county of Cattaraugus with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Cattaraugus an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Cattaraugus by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Cattaraugus shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*14 - Establishment of county of Seneca wireless surcharge.

* 308-a. Establishment of county of Seneca wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Seneca acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Seneca. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Seneca which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Seneca shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Seneca every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Seneca except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Seneca, it shall also provide the county of Seneca with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Seneca an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Seneca by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Seneca shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*15 - Establishment of county of Wayne wireless surcharge.

* 308-a. Establishment of county of Wayne wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Wayne acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Wayne. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Wayne which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Wayne shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Wayne every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Wayne except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Wayne, it shall also provide the county of Wayne with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Wayne an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Wayne by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Wayne shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*16 - Establishment of county of Ontario wireless surcharge.

* 308-a. Establishment of county of Ontario wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Ontario acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Ontario. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Ontario which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Ontario shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Ontario every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Ontario except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Ontario, it shall also provide the county of Ontario with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Ontario an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Ontario by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Ontario shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*17 - Establishment of county of Rensselaer wireless surcharge.

* 308-a. Establishment of county of Rensselaer wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Rensselaer, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Rensselaer. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Rensselaer which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Rensselaer shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Rensselaer every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Rensselaer except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Rensselaer, it shall also provide the county of Rensselaer with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Rensselaer an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Rensselaer by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Rensselaer shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*18 - Establishment of county of Montgomery wireless surcharge.

* 308-a. Establishment of county of Montgomery wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Montgomery, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Montgomery. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Montgomery which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Montgomery shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Montgomery every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Montgomery except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Montgomery, it shall also provide the county of Montgomery with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Montgomery an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Montgomery by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Montgomery shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-A*19 - Establishment of wireless surcharges for the county of Westchester.

* 308-a. Establishment of wireless surcharges for the county of Westchester. 1. Notwithstanding the provisions of any law to the contrary, the county of Westchester, acting through its board of legislators, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Westchester. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier. All surcharge monies remitted to the county of Westchester shall be used to pay for costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Westchester which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Westchester shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Westchester every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Westchester except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Westchester, it shall also provide the county of Westchester with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Westchester an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Westchester by a wireless communications service supplier shall be expended only upon authorization of the board of legislators and only for payment of system costs or other costs associated with the design, construction, operation, maintenance, and administration of public safety communications networks serving such county. The county of Westchester shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 19 308-a's



308-B - Establishment of county of Tioga wireless surcharge.

* 308-b. Establishment of county of Tioga wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Tioga, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Tioga. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Tioga which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Tioga shall act as collection agent for such county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Tioga every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Tioga for the surcharge until it has been paid to the county of Tioga except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Tioga, it shall also provide the county of Tioga with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Tioga an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Tioga by a wireless communications service supplier shall be expended only upon authorization of the legislative body of such county and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Tioga shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-b's



308-B*2 - Establishment of county of Madison wireless surcharge.

* 308-b. Establishment of county of Madison wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Madison acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Madison. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Madison which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Madison shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Madison every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Madison for the surcharge until it has been paid to the county of Madison except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Madison, it shall also provide the county of Madison with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Madison an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Madison by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Madison shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-b's



308-C - Establishment of county of Broome wireless surcharge.

308-c. Establishment of county of Broome wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Broome, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Broome. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Broome which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Broome shall act as collection agent for such county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Broome every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Broome for the surcharge until it has been paid to the county of Broome except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Broome, it shall also provide the county of Broome with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Broome an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Broome by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Broome shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-D - Establishment of county of Orange wireless surcharge.

308-d. Establishment of county of Orange wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Orange, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Orange. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Orange which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Orange shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Orange every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Orange for the surcharge until it has been paid to the county of Orange except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Orange, it shall also provide the county of Orange with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Orange an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Orange by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Orange shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-E - Establishment of county of Chemung wireless surcharge.

308-e. Establishment of county of Chemung wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Chemung, acting through its Legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Chemung. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Chemung which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Chemung shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Chemung every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Chemung for the surcharge until it has been paid to the county of Chemung except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Chemung, it shall also provide the county of Chemung with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Chemung an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Chemung by a wireless communications service supplier shall be expended only upon authorization of the board of representatives for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Chemung shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-F - Establishment of county of Onondaga wireless surcharge.

308-f. Establishment of county of Onondaga wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Onondaga acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Onondaga. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Onondaga which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Onondaga shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Onondaga every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Onondaga for the surcharge until it has been paid to the county of Onondaga except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Onondaga, it shall also provide the county of Onondaga with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Onondaga an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Onondaga by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Onondaga shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-G - Establishment of county of Otsego wireless surcharge.

308-g. Establishment of county of Otsego wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Otsego, acting through its board of representatives, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Otsego. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Otsego which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Otsego shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Otsego every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Otsego for the surcharge until it has been paid to the county of Otsego except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Otsego, it shall also provide the county of Otsego with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Otsego an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Otsego by a wireless communications service supplier shall be expended only upon authorization of the board of representatives for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Otsego shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-H - Establishment of county of Saratoga wireless surcharge.

308-h. Establishment of county of Saratoga wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Saratoga, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Saratoga. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Saratoga which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Saratoga shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Saratoga every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Saratoga for the surcharge until it has been paid to the county of Saratoga except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Saratoga, it shall also provide the county of Saratoga with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Saratoga an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Saratoga by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Saratoga shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-K - Establishment of county of Fulton wireless surcharge.

308-k. Establishment of county of Fulton wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Fulton, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Fulton. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Fulton which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Fulton shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Fulton every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Fulton for the surcharge until it has been paid to the county of Fulton except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Fulton, it shall also provide the county of Fulton with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Fulton an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Fulton by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Fulton shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-L - Establishment of county of Allegany wireless surcharge.

308-l. Establishment of county of Allegany wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Allegany, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Allegany. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Allegany which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Allegany shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Allegany every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Allegany for the surcharge until it has been paid to the county of Allegany except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Allegany, it shall also provide the county of Allegany with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Allegany an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Allegany by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Allegany shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-M - Establishment of county of Steuben wireless surcharge.

308-m. Establishment of county of Steuben wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Steuben, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Steuben. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Steuben which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Steuben shall act as collection agent for such county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Steuben every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Steuben for the surcharge until it has been paid to the county of Steuben except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Steuben, it shall also provide the county of Steuben with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Steuben an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Steuben by a wireless communications service supplier shall be expended only upon authorization of the legislative body of such county and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Steuben shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-N - Establishment of county of Chautauqua wireless surcharge.

308-n. Establishment of county of Chautauqua wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Chautauqua, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Chautauqua. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Chautauqua which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Chautauqua shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Chautauqua every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Chautauqua for the surcharge until it has been paid to the county of Chautauqua except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Chautauqua, it shall also provide the county of Chautauqua with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Chautauqua an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Chautauqua by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Chautauqua shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-P - Establishment of county of Washington wireless surcharge.

* 308-p. Establishment of county of Washington wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Washington, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Washington. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Washington which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Washington shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Washington every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Washington for the surcharge until it has been paid to the county of Washington except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Washington, it shall also provide the county of Washington with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Washington an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Washington by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Washington shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-p's



308-P*2 - Establishment of county of Clinton wireless surcharge.

* 308-p. Establishment of county of Clinton wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Clinton, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Clinton. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Clinton which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Clinton shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Clinton every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Clinton for the surcharge until it has been paid to the county of Clinton except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Clinton, it shall also provide the county of Clinton with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Clinton an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Clinton by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Clinton shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-p's



308-Q - Establishment of county of Sullivan wireless surcharge.

* 308-q. Establishment of county of Sullivan wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Sullivan, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Sullivan. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Sullivan which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Sullivan shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Sullivan every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Sullivan for the surcharge until it has been paid to the county of Sullivan except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Sullivan, it shall also provide the county of Sullivan with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Sullivan an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Sullivan by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Sullivan shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 3 308-q's



308-Q*2 - Establishment of county of Warren wireless surcharge.

* 308-q. Establishment of county of Warren wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Warren, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Warren. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Warren which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Warren shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Warren every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Warren for the surcharge until it has been paid to the county of Warren except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Warren, it shall also provide the county of Warren with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Warren an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Warren by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Warren shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 3 308-q's



308-Q*3 - Establishment of county of Franklin wireless surcharge.

* 308-q. Establishment of county of Franklin wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Franklin, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Franklin. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Franklin which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Franklin shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Franklin every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Franklin for the surcharge until it has been paid to the county of Franklin except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Franklin, it shall also provide the county of Franklin with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Franklin an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Franklin by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Franklin shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 3 308-q's



308-R - Establishment of county of Genesee wireless surcharge.

308-r. Establishment of county of Genesee wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Genesee acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Genesee. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Genesee which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Genesee shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Genesee every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Genesee for the surcharge until it has been paid to the county of Genesee except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Genesee, it shall also provide the county of Genesee with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Genesee an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Genesee by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Genesee shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-S - Establishment of county of Essex wireless surcharge.

* 308-s. Establishment of county of Essex wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Essex, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Essex. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Essex which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Essex shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Essex every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Essex for the surcharge until it has been paid to the county of Essex except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Essex, it shall also provide the county of Essex with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Essex an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Essex by a wireless communications service supplier shall be expended only upon authorization of the county legislative body and only for payment of eligible wireless 911 service costs, as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Essex shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-s's



308-S*2 - Establishment of county of Columbia wireless surcharge.

* 308-s. Establishment of county of Columbia wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Columbia acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Columbia. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Columbia which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Columbia shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Columbia every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Columbia for the surcharge until it has been paid to the county of Columbia except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Columbia, it shall also provide the county of Columbia with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Columbia an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Columbia by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Columbia shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-s's



308-T - Establishment of county of Erie wireless surcharge.

* 308-t. Establishment of county of Erie wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Erie, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Erie. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Erie which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Erie shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Erie every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Erie for the surcharge until it has been paid to the county of Erie except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Erie, it shall also provide the county of Erie with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Erie an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Erie by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Erie shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-t's



308-T*2 - Establishment of county of Schenectady wireless surcharge.

* 308-t. Establishment of county of Schenectady wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Schenectady, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Schenectady. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Schenectady which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Schenectady shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Schenectady every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Schenectady for the surcharge until it has been paid to the county of Schenectady except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Schenectady, it shall also provide the county of Schenectady with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Schenectady an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Schenectady by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Schenectady shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-t's



308-U - Establishment of county of Orleans wireless surcharge.

* 308-u. Establishment of county of Orleans wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Orleans, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Orleans. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Orleans which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Orleans shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Orleans every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Orleans for the surcharge until it has been paid to the county of Orleans except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Orleans, it shall also provide the county of Orleans with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Orleans an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Orleans by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Orleans shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-u's



308-U*2 - Establishment of county of Greene wireless surcharge.

* 308-u. Establishment of county of Greene wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Greene, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Greene. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Greene which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Greene shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Greene every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Greene for the surcharge until it has been paid to the county of Greene except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Greene, it shall also provide the county of Greene with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Greene an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Greene by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Greene shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-u's



308-V - Establishment of county of Wyoming wireless surcharge.

* 308-v. Establishment of county of Wyoming wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Wyoming, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Wyoming. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Wyoming which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Wyoming shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Wyoming every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Wyoming for the surcharge until it has been paid to the county of Wyoming except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Wyoming, it shall also provide the county of Wyoming with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Wyoming an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Wyoming by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Wyoming shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-v's



308-V*2 - Establishment of county of Chenango wireless surcharge.

* 308-v. Establishment of county of Chenango wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Chenango, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Chenango. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Chenango which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Chenango shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Chenango every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Chenango for the surcharge until it has been paid to the county of Chenango except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Chenango, it shall also provide the county of Chenango with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Chenango an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Chenango by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Chenango shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-v's



308-W - Establishment of wireless surcharges for the county of Rockland.

* 308-w. Establishment of wireless surcharges for the county of Rockland. 1. Notwithstanding the provisions of any law to the contrary, the county of Rockland, acting through its legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Rockland. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and

(b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Rockland which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Rockland shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Rockland every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to such county for the surcharge until it has been paid to the county of Rockland except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section; provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Rockland, it shall also provide the county of Rockland with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Rockland an account of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Rockland by a wireless communications service supplier shall be expended only upon authorization of the legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Rockland shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-w's



308-W*2 - Establishment of county of Albany wireless surcharge.

* 308-w. Establishment of county of Albany wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Albany, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Albany. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Albany which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Albany shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Albany every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Albany for the surcharge until it has been paid to the county of Albany except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Albany, it shall also provide the county of Albany with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Albany an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Albany by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Albany shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-w's



308-X - Establishment of county of Suffolk wireless surcharge.

308-x. Establishment of county of Suffolk wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Suffolk, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in the county of Suffolk. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within the county of Suffolk which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving the county of Suffolk shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of the county of Suffolk every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to the county of Suffolk for the surcharge until it has been paid to the county of Suffolk except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to the county of Suffolk, it shall also provide the county of Suffolk with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to the county of Suffolk an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to the county of Suffolk by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Suffolk shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.



308-Y - Establishment of county of Monroe wireless surcharge.

* 308-y. Establishment of county of Monroe wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Monroe, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in Monroe county. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within Monroe county which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving Monroe county shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of Monroe county every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to Monroe county for the surcharge until it has been paid to Monroe county except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to Monroe county, it shall also provide Monroe county with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to Monroe county an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to Monroe county by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Monroe shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-y's



308-Y*2 - Establishment of county of Delaware wireless surcharge.

* 308-y. Establishment of county of Delaware wireless surcharge. 1. Notwithstanding the provisions of any law to the contrary, the county of Delaware, acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge in an amount not to exceed thirty cents per month on wireless communications service in Delaware county. The surcharge shall be imposed on each wireless communications device and shall be reflected and made payable on bills rendered for wireless communications service that is provided to a customer whose place of primary use is within the county. For purposes of this section, the term "place of primary use" shall mean the street address that is representative of where the customer's use of the wireless communications service primarily occurs, which address must be: (a) the residential street address or the primary business street address of the customer; and (b) within the licensed service area of the wireless communications service supplier.

2. Any local law adopted pursuant to this section shall state the amount of the surcharge and the date on which the wireless communications service supplier shall begin to add such surcharge to the billings of its customers. Any wireless communications service supplier within Delaware county which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

3. (a) Each wireless communications service supplier serving Delaware county shall act as collection agent for the county and shall remit the funds collected pursuant to a surcharge imposed under the provisions of this section to the chief fiscal officer of Delaware county every month. Such funds shall be remitted no later than thirty days after the last business day of the month.

(b) Each wireless communications service supplier shall be entitled to retain, as an administrative fee, an amount equal to two percent of its collections of a surcharge imposed under the provisions of this section.

(c) Any surcharge required to be collected by a wireless communications service supplier shall be added to and stated separately in its billings to customers.

(d) Each wireless communications service customer who is subject to the provisions of this section shall be liable to Delaware county for the surcharge until it has been paid to Delaware county except that payment to a wireless communications service supplier is sufficient to relieve the customer from further liability for such surcharge.

(e) No wireless communications service supplier shall have a legal obligation to enforce the collection of any surcharge imposed under the provisions of this section, provided, however, that whenever the wireless communications service supplier remits the funds collected to Delaware county, it shall also provide Delaware county with the name and address of any customer refusing or failing to pay a surcharge imposed under the provisions of this section and shall state the amount of such surcharge remaining unpaid.

(f) Each wireless communications service supplier shall annually provide to Delaware county an accounting of the surcharge amounts billed and collected.

4. All surcharge monies remitted to Delaware county by a wireless communications service supplier shall be expended only upon authorization of the local county legislative body and only for payment of eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this chapter. The county of Delaware shall separately account for and keep adequate books and records of the amount and source of all such monies and of the amount and object or purpose of all expenditures thereof. If, at the end of any fiscal year, the total amount of all such monies exceeds the amount necessary for payment of the above mentioned costs in such fiscal year, such excess shall be reserved and carried over for the payment of those costs in the following fiscal year.

* NB There are 2 308-y's






Article 6-A - (County) LOCAL ENHANCED WIRELESS 911 PROGRAM

325 - Definitions.

325. Definitions. When used in this article, the following words and phrases shall have the following meanings unless the specific context clearly indicates otherwise:

1. "Wireless telephone service" shall have the same meaning as the term "wireless communications service" as defined in section three hundred one of this chapter.

2. "Wireless telephone service supplier" shall have the same meaning as the term "wireless communications service supplier" as defined in section three hundred one of this chapter.

3. "Service supplier" means a telephone corporation which provides local exchange access service within a 911 service area.

4. "Enhanced wireless 911 service" means the service required to be provided by wireless telephone service suppliers pursuant to the FCC order.

5. "FCC order" means all orders issued by the Federal Communications Commission pursuant to the proceeding entitled "Revision of the Commission's Rule to Ensure Compatibility with Enhanced 911 Emergency Calling Systems" (CC Docket No. 94-102; RM-8143), or any successor proceeding, regarding the delivery of ANI and ALI as of the dates and according to the other criteria established therein and the rules adopted by the Federal Communications Commission in any such proceeding, as such rules may be amended from time to time.

6. "Automatic number identification" or "ANI" means the delivery or receipt of the telephone number assigned to the wireless device being used to place a 911 call.

7. "Automatic location information" or "ALI" means the delivery or receipt of the approximate geographic location, as specified in the FCC order, of the wireless device being used to place a 911 call.

8. "Basic wireless 911 service" means the ability of wireless telephone service subscribers to dial the digits 9-1-1 and be connected to a local public safety answering point or a state public safety answering point.

9. "State public safety answering point" means a site designated and operated by the division of state police for the purposes of receiving emergency calls from customers of a wireless telephone service supplier.

10. "Local public safety answering point" means a site designated and operated by a local governmental entity for the purpose of receiving emergency calls from customers of a wireless telephone service supplier.

11. "Wireless telecommunications facility" means any unstaffed facility used in the receipt and transmission of wireless telephone service, including but not limited to antennas, ancillary telecommunications equipment and telecommunications towers or poles.

12. "Direct dispatch" shall mean that the public safety answering point can, by encoding or toning, alert the responding agency without having to relay or reroute calls unless the call originates outside the jurisdiction.

13. "Board" shall mean the New York state 911 board.

14. "Jurisdictional protocol" shall mean a written agreement entered into by two or more law enforcement agencies setting forth procedures to ensure the organized, coordinated, and prompt mobilization of personnel, equipment, services, or facilities in order to achieve the fastest response to a 911 emergency.

15. "Fund" shall mean the statewide public safety communications account established pursuant to section ninety-seven-qq of the state finance law.

16. "Eligible wireless 911 service costs" shall mean costs eligible for reimbursement and shall include the actual costs incurred by the locality related to the design, installation, operation, or maintenance of a system to provide enhanced wireless 911 service, including, but not limited to, hardware, software, consultants, financing and other acquisition costs.

17. "Expedited deployment funding" means eligible wireless 911 costs estimated to be incurred by local public safety answering points for enhanced wireless 911 service.



326 - New York state interoperable and emergency communication board.

326. New York state interoperable and emergency communication board. The "New York state interoperable and emergency communication board" is hereby established within the division of homeland security and emergency services. The board shall assist local governments, service suppliers, wireless telephone service suppliers and appropriate state agencies by facilitating the most efficient and effective routing of 911 emergency calls; developing minimum standards for public safety answering points; promoting the exchange of information, including emerging technologies; and encouraging the use of best practice standards among the public safety answering point community.



327 - New York state interoperable and emergency communication board membership.

327. New York state interoperable and emergency communication board membership. 1. The board shall consist of twenty-five members who shall be selected as follows:

(a) one shall be the statewide interoperable and emergency communication coordinator, or his or her designee, who shall be the chairperson of the board;

(b) one shall be the commissioner of criminal justice services, or his or her designee;

(c) one shall be the superintendent of the state police, or his or her designee;

(d) one shall be the adjutant general of the division of military and naval affairs, or his or her designee;

(e) one shall be the commissioner of the division of homeland security and emergency services, or his or her designee;

(f) one shall be the commissioner of the department of transportation, or his or her designee;

(g) one shall be the commissioner of the department of health, or his or her designee;

(h) one shall be the director of the office of information technology services, or his or her designee;

(i) seven shall be appointed by the governor; provided, however, that no more than two such appointments made pursuant to this paragraph shall be from the same category of members as provided for in subdivision two of this section;

(j) five shall be appointed by the governor upon the recommendation of the temporary president of the senate; provided, however, that no more than one such appointment made pursuant to this paragraph shall be from the same category of members as provided for in subdivision two of this section; and

(k) five shall be appointed by the governor upon the recommendation of the speaker of the assembly; provided, however, that no more than one such appointment made pursuant to this paragraph shall be from the same category of members as provided for in subdivision two of this section.

2. The members appointed upon the recommendation of the temporary president of the senate and the speaker of the assembly, and the members appointed by the governor pursuant to paragraph (c) of subdivision one of this section, shall have experience with interoperable and emergency communication issues, and shall be representative of chiefs of police, sheriffs, fire chiefs and departments, ambulance service providers, including proprietary or volunteer ambulance services, county 911 coordinators, emergency managers, local elected officials, non-governmental organizations specializing in disaster relief, tribal nation representation, and statewide first responder associations, or representatives of consumer interests.

3. Each board member shall be appointed for a term of four years. Vacancies in the board occurring otherwise than by expiration of a term shall be filled for the unexpired term in the same manner as the original appointment. The board shall meet as frequently as it may deem necessary and at least four times each year on such dates as agreed upon by the board. The board may approve and from time to time amend bylaws in relation to its meetings and the transaction of its business. A majority of the members of the board then in office shall constitute a quorum for the transaction of any business or the exercise of any power by the board.

4. Members of the board shall receive no compensation for their services, but shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties. Notwithstanding any inconsistent provisions of law, no officer or employee of the state or any political subdivision of the state shall forfeit such office or employment by reason of acceptance or appointment as a member of the board. For purposes of section thirteen of article thirteen of the state constitution, membership on the board by a sheriff shall not constitute public office.

5. Article two of the state administrative procedure act shall not apply, provided, however, that the board shall publicly post the standards proposed pursuant to section three hundred twenty-eight of this article no later than forty-five days prior to their adoption. Such standards shall be posted in appropriate publications, the state register and on the division of homeland security and emergency services' website. During such forty-five day period, the board shall receive and consider public comment on the proposed standards before adopting final standards. Upon final adoption, those standards adopted pursuant to section three hundred twenty-eight of this article shall be posted in appropriate publications, the state register and on the division of homeland security and emergency services' website.

6. The board shall be subject to articles six and seven of the public officers law.



328 - Powers and duties of the board.

328. Powers and duties of the board. 1. The board shall serve as a resource center for the gathering and dissemination of information and provide other assistance relating to 911 services and technologies.

2. The board shall monitor and periodically review the provision of 911 services throughout the state, including but not limited to, conformance with applicable standards.

3. The board shall assist municipalities in developing plans to establish and implement enhanced 911 services utilizing state-of-the-art technologies and management systems.

4. (a) The board shall promulgate minimum standards for the operation of public safety answering points, which shall include, but not be limited to, minimum staffing requirements, minimum educational qualifications for 911 call-takers and dispatchers, and minimum training requirements for 911 call-takers and dispatchers, but which shall not include those standards required by paragraph (b) of this subdivision. In promulgating such standards, the board shall examine national models of best practice. Such standards shall be promulgated no later than October first, two thousand three.

(b) In addition, the board shall promulgate minimum standards regarding direct dispatch of all emergency services and jurisdictional protocols. Such standards shall be promulgated no later than April first, two thousand three.

5. The board shall adopt standards governing reasonable eligible wireless 911 service costs for expedited deployment funding of enhanced wireless 911 service, repayment provisions, and the criteria for approval of priority enhanced wireless 911 plans for expedited deployment funding. Standards for expedited deployment funding shall consider whether the projected costs are reasonably necessary for the provision of enhanced wireless 911 service and whether the priority enhanced wireless plan conforms to the FCC order.

6. The board shall review the certification and information submitted by a local public safety answering point, local governmental entity or the division of state police to ensure the public safety answering points are in compliance with the applicable standards that the board has promulgated pursuant to subdivision four of this section. Where the board determines that a local or state public safety answering point is not in compliance with the applicable standards promulgated pursuant to subdivision four of this section, the board shall follow the procedures outlined in section three hundred twenty-nine of this article.

7. The board shall develop procedures for a local government to terminate the routing of wireless 911 service calls to a local public safety answering point for such local government.

8. The board shall develop and implement an educational plan for informing the public about the enhanced wireless 911 service in New York state. This plan shall include, but not be limited to, an explanation of the enhanced wireless 911 system and a progress report on the county-by-county implementation of the statewide system. This information shall be provided via electronic, paper and telephonic means. Access to such information shall be made available for remote computer users through the internet or via telephone calls through a toll-free hotline number. This plan shall be updated as new information becomes available to the board not less than four times per year.

9. The board shall issue an annual report to the governor, the temporary president of the senate, the minority leader of the senate, the speaker of the assembly, and the minority leader of the assembly, on or before March first of each year, regarding the board's activities in the previous calendar year, including but not limited to, the status of 911 services across the state, including the extent to which public safety answering points across the state are equipped to receive enhanced wireless 911 calls, the allocation of moneys from the fund including allocations made and not disbursed, and the disbursements of moneys from the fund.

10. a. The New York state interoperable and emergency communication board shall make recommendations to the commissioner of the division of homeland security and emergency services on the expenditure of grants and other funding programs related to interoperable and emergency communications. In carrying out this responsibility, and consistent with the mission of the division of homeland security and emergency services, the board will make recommendations related to the development, coordination and implementation of policies, plans, standards, programs and services related to interoperable and emergency communications, including but not limited to ensuring compliance with federal mandates for interoperable communications and compatibility with the National Incident Management System.

b. The board, in fulfilling its role to provide ongoing guidance regarding policies, plans, standards, programs and services related to interoperable and emergency communications, shall:

(1) establish structures and guidelines to maintain interoperable communications planning and coordination at the statewide level;

(2) establish, promulgate and revise standards for the operation of public safety answering points; and

(3) establish guidelines regarding the creation of regionally based radio communications systems compatible with the structures and guidelines created under subparagraph one of this paragraph and with federal mandates and best practices.



328-B - Powers and duties of the chairperson.

328-b. Powers and duties of the chairperson. 1. The chairperson of the board shall coordinate efforts among other executive agencies having an interest in the duties of the board, and shall consult with such agencies in carrying out the duties of the board.

2. The chairperson shall receive such assistance as required to carry out its duties from staff of the division of homeland security and emergency services designated for such purposes, as well as staff members recommended by other state agencies to the chairperson.

3. The board may request and receive from any department, division, board, bureau, commission, or other agency of the state or any political subdivision thereof such assistance, information, and data as will enable the board to properly carry out its functions, powers, and duties under this article.



329 - Certification of compliance with board standards.

329. Certification of compliance with board standards. 1. Local public safety answering points. (a) Each operator of a local public safety answering point shall affirmatively certify biennially that such local public safety answering point complies with the standards promulgated by the board pursuant to subdivision four of section three hundred twenty-eight of this article; provided, however, that the operator of a local public safety answering point operated within or by a county with a population of more than one million or a local public safety answering point servicing a city with a population in excess of one hundred thousand according to the federal decennial census of two thousand which received wireless 911 calls on or before the effective date of this article must only affirmatively certify that such local public safety answering point complies with the standards promulgated pursuant to paragraph (a) of subdivision four of section three hundred twenty-eight of this article. Such certification, together with a list of all service suppliers and wireless telephone service suppliers which provide 911 service to such local public safety answering point and, where questions of jurisdiction may arise and the local public safety answering point is subject to paragraph (b) of subdivision four of section three hundred twenty-eight of this article, a statement of the jurisdictional protocols utilized by public safety agencies within the 911 service area for the provision of emergency services, shall be transmitted to the chairperson of the board.

(b) If the board determines that a local public safety answering point is not in compliance with the applicable standards promulgated by the board pursuant to subdivision four of section three hundred twenty-eight of this article, the board shall notify the operator of the local public safety answering point and the chief executive officer of the local governing body which operates the local public safety answering point in writing of such failure to comply and the reasons therefor and shall specify any measures which shall be undertaken to secure compliance. Within one hundred twenty days of such notification the operator of the local public safety answering point shall submit a plan of correction to the board and to the chief executive officer of the local governing body which operates the local public safety answering point. If the board determines that the plan of correction is not satisfactory, the board shall advise the operator of the local public safety answering point and the chief executive officer of the manner in which the plan of correction is not satisfactory and shall specify the measures necessary to obtain compliance and the operator of the local public safety answering point shall submit a revised plan of correction within thirty days. Following the board's approval of a plan of correction, the board shall monitor the local public safety answering point for compliance with the plan of correction. Upon a written finding by the board that a local public safety answering point has failed to substantially adhere to its plan of correction, or upon the failure of a local public safety answering point to submit a plan of correction acceptable to the board, such local public safety answering point shall not be eligible to receive reimbursement of eligible wireless 911 service costs pursuant to section three hundred thirty-one of this article, until such time as the board finds the local public service answering point to be in compliance.

2. State public safety answering points. (a) The superintendent of the division of state police shall affirmatively certify biennially that all state public safety answering points are in compliance with the standards promulgated by the board pursuant to paragraph (a) of subdivision four of section three hundred twenty-eight of this article. Such certification, together with a list of all wireless telephone service suppliers licensed by the federal communications commission that own, operate or control wireless telecommunications facilities located in the geographical area or areas in which the state public safety answering points receive 911 calls, a list of all service suppliers within such geographical area or areas and, where questions of jurisdiction may arise, a statement of jurisdictional protocols utilized by public safety agencies within such geographical areas for the provision of emergency services, shall be transmitted to the chairperson of the board.

(b) If the board determines that a state public safety answering point is not in compliance with the applicable standards promulgated by the board pursuant to paragraph (a) of subdivision four of section three hundred twenty-eight of this article, the board shall notify the superintendent of the division of state police in writing of such state public safety answering point's failure to comply and the reasons therefor and shall specify any measures which shall be undertaken to secure compliance. Within one hundred twenty days of such notification the superintendent of the division of state police shall submit a plan of correction to the board. If the board determines that the plan of correction is not satisfactory, the board shall advise the superintendent of the division of state police and the state public safety answering point of the manner in which the plan of correction is not satisfactory and shall specify the measures necessary to obtain compliance and the superintendent of the division of state police shall submit a revised plan of correction within thirty days. Following the board's approval of a plan of correction, the board shall monitor the state public safety answering point for compliance with the plan of correction. Upon a written finding by the board that a state public safety answering point has failed to substantially adhere to its plan of correction, or upon the failure of a state public safety answering point to submit a plan of correction acceptable to the board, the board shall notify the chief executive officer of each local government served by such state public safety answering point that the state public safety answering point is not in compliance with applicable standards.



330 - Routing of wireless 911 service calls.

330. Routing of wireless 911 service calls. 1.(a) Counties may designate more than one local public safety answering point to receive wireless 911 service calls if:

(1) the wireless telephone service suppliers licensed by the federal communications commission to serve the county unanimously agree in writing with such county to more than one local public safety answering point for the county and such local public safety answering points are in compliance with the applicable requirements of this article; or

(2) wireless 911 calls handled by wireless telecommunications facilities in such county were routed to more than one local public safety answering point on the effective date of this section; and:

(A) the designation of and routing to more than one local public safety answering point involves no additional routing of wireless 911 service calls to more than one local public safety answering point than was in effect on the effective date of this section and involves routing to the same local public safety answering points that received wireless 911 calls on the effective date of this section; and

(B) the multiple local public safety answering points designated by a county pursuant to this subdivision are in compliance with the applicable requirements of this article.

(b) A county that is served exclusively by a state public safety answering point after the effective date of this section may elect to designate a local public safety answering point to receive all wireless 911 calls from wireless telephone service suppliers that own, operate or control wireless telecommunications facilities located in such county. Such county shall make such designation pursuant to a duly adopted resolution of the county governing board. Such resolution shall also state that such local wireless public safety answering point complies with the standards promulgated by the board pursuant to subdivision four of section three hundred twenty-eight of this article. The county shall also submit to the board the ten-digit telephone number to which the wireless telephone service suppliers with wireless telecommunications facilities located in such geographical area shall route wireless 911 service calls. Upon the filing of such resolution, the board shall authorize the routing of wireless 911 calls to a local public safety answering point and shall notify all wireless telephone service suppliers which are licensed by the federal communications commission in such county of such designation and the ten-digit telephone number to which the wireless telephone service suppliers with wireless telecommunications facilities located in such geographical area shall route wireless 911 service calls. The board shall also notify the superintendent of state police of such designation when, at the time of such designation, a state public safety answering point was receiving all wireless 911 service calls.

(c) Until such time as the standards required by subdivision four of section three hundred twenty-eight of this article have been promulgated by the board, each county that elects, pursuant to paragraph (b) of this subdivision, to re-route all wireless 911 service calls to a local public safety answering point must, in addition to the items required to be filed pursuant to paragraph (b) of this subdivision, file a service plan with the chairperson of the board. The service plan shall, at a minimum, include the following: a statement that the local public safety answering point is capable of direct dispatch of all emergency services; the names of all wireless telephone service suppliers licensed by federal communications commission that own, operate or control wireless telecommunications facilities located in such county; the ten-digit telephone number to which the wireless telephone service suppliers with wireless telecommunications facilities located in such county shall route wireless 911 calls; an analysis of projected call volume; a statement of staff education and training; an analysis of the applying local public safety answering point's technical, personnel and other resources; and an analysis of the applying local public safety answering point's capacity to receive and dispatch wireless 911 calls effectively. Where questions of jurisdiction may arise, the county shall also be required to submit a detailed statement outlining the jurisdictional protocols among law enforcement agencies which have been established. Where a period of sixty days or more has lapsed since the county has proposed a jurisdictional protocol to the appropriate state police troop commander and no final determination has been rendered, the county may request that the superintendent of state police review such protocols and render such determinations as may be appropriate. The board shall transmit a copy of such service plan to the superintendent of the division of state police and all wireless telephone service suppliers that are licensed by the federal communications commission in such county. In the absence of the filing of a service plan, the state public safety answering point shall receive all wireless 911 calls.

(d) A local government may elect to terminate the routing of all wireless 911 service calls to a local public safety answering point for such locality in accordance with procedures to be promulgated by the board.

(e) Notwithstanding the provisions of this subdivision, where a local public safety answering point is receiving wireless 911 service calls on the effective date of this section, the local government shall not be required to file a service plan pursuant to this subdivision, nor shall such local government be required to file a designation of such local wireless public safety answering point pursuant to paragraph (b) of this subdivision.

2. (a) Upon receipt of notification from the board of the designation of a local public safety answering point, as provided in paragraph (b) of subdivision one of this section, or upon notification of the filing of a service plan, as provided in paragraph (c) of subdivision one of this section, a wireless telephone service supplier with one or more wireless telecommunications facilities located in such county shall route all wireless 911 calls handled by wireless telecommunications facilities in the designating county to such local public safety answering point.

(b) Where more than one local public safety answering point has been designated to receive wireless 911 calls, a wireless telephone service supplier with one or more wireless telecommunications facilities located in such county shall route wireless 911 calls handled by wireless telecommunications facilities in the designating county to such local public safety answering points in accordance with the agreement between the county and the wireless telephone service supplier.

(c) Within ninety days of receiving notice from the board of the designation of a local public safety answering point, any wireless telephone service suppliers that are not required by law to provide the designated local public safety answering point with enhanced wireless 911 service shall route all basic wireless 911 calls to the local public safety answering point.

(d) For wireless telephone service suppliers that are required to provide the designated local public safety answering point with enhanced wireless 911 service, the wireless telephone service supplier shall route all enhanced wireless 911 calls to the designated local public safety answering point within the time frames and requirements of the FCC order to initially provide such enhanced wireless 911 service.

3. In a county where there is no requirement to route a wireless 911 call to a designated local public safety answering point, the wireless telephone service suppliers shall route all such calls transmitted or received by wireless telecommunications facilities in that county to the state public safety answering point.



331 - Funding of local public safety answering points.

* 331. Funding of local public safety answering points. 1. A local public safety answering point shall be eligible for reimbursement of eligible wireless 911 service costs. Applications for reimbursement shall be in a form and manner determined by the department of state and shall be submitted by a municipality, as defined in section three hundred one of this chapter. Any local public safety answering point operated by a political subdivision or a local public safety answering point operated by a not-for-profit corporation under contract with a political subdivision, within a county with a population in excess of one million according to the federal decennial census of two thousand shall be eligible to share in any reimbursement received by such county, provided, however, that such local public service answering point had received wireless calls on or before the effective date of this article. Any county which contains a city with a population in excess of one hundred thousand according to the federal decennial census of two thousand which city is serviced by a local public safety answering point that received wireless 911 calls on or before the effective date of this article shall be required to share any reimbursement received by such county with such city in accordance with section three hundred thirty-two of this article. The applicant shall distribute its reimbursement to eligible local public safety answering points in accordance with an equitable distribution based upon eligible wireless 911 service costs incurred; no local public safety answering point eligible under this subdivision shall be denied reimbursement for such eligible costs, provided that there are funds available to the applicant pursuant to section three hundred thirty-two of this article.

2. In order to be eligible for funding pursuant to this section, a local public safety answering point must be in compliance with the standards promulgated pursuant to paragraphs (a) and (b) of subdivision four of section three hundred twenty-eight of this article, provided, however, that a local public safety answering point operated within or by a county with a population of more than one million or a local public safety answering point servicing a city with a population in excess of one hundred thousand according to the federal decennial census of two thousand which received wireless 911 calls on or before the effective date of this article must only be in compliance with the standards promulgated pursuant to paragraph (a) of subdivision four of section three hundred twenty-eight of this article.

3. (a) Until such time as the standards developed pursuant to subdivision four of section three hundred twenty-eight of this article have been promulgated, or until October first, two thousand three, whichever is later, and subject to appropriation by the legislature, the executive board, upon the recommendation of the department of state, shall distribute moneys from the fund to the applicant for the reimbursement of eligible wireless 911 service costs pursuant to section three hundred thirty-two of this article. Any action taken by the executive board to distribute moneys shall be by unanimous decision of the executive board.

(b) The department of state shall make recommendations to the executive board, at a minimum, on a quarterly basis regarding all requests for reimbursement. The executive board shall make final determinations with respect to such recommendations not later than the end of the following quarter.

4. (a) After such time as the standards required pursuant to subdivision four of section three hundred twenty-eight of this article have been promulgated, and subject to appropriation by the legislature, the department of state shall distribute moneys from the fund to the applicant for the reimbursement of eligible wireless 911 services costs pursuant to section three hundred thirty-two of this article.

(b) An applicant that has been denied moneys pursuant to paragraph (a) of this subdivision or that has been denied an extension of time to qualify for receipt of such moneys may appeal such denial to the board.

5. The department of state shall have the power to make, execute, and deliver contracts, conveyances, and other instruments necessary to effect the purposes and objectives of this subdivision. The department of state may grant an extension of time to a municipality to seek reimbursement for eligible 911 service costs for good cause shown.

* NB Repealed upon notification by the director of budget upon cessation of adverse effects



332 - Allocations.

* 332. Allocations. 1. Of the monies appropriated to the department of state from the miscellaneous special revenue fund - (339), local wireless public safety answering point account, the department of state shall allocate such monies annually for eligible wireless 911 service costs based on the population of an eligible municipality in proportion to other eligible municipalities, from federal census data as determined in the two thousand census. On or before August first, two thousand two, and annually thereafter, the department of state shall determine the municipalities eligible to apply for reimbursement of eligible wireless 911 service costs. "Municipality" as used in this section shall have the same meaning as in section three hundred one of this chapter. A municipality shall be eligible to apply for reimbursement if a local public safety answering point has operated in such municipality at any time during the twelve month period immediately preceding the annual determination of eligible municipalities.

2. A municipality shall be eligible for one hundred percent of the total amount allocated to the municipality except that in any municipality where on the effective date of this subdivision a local public safety answering point serviced a city, town or village within the municipality, such city, town or village shall be entitled to share in such allocation pursuant to section three hundred thirty-one of this article. The municipality shall distribute its allocations to eligible local public safety answering points in accordance with an equitable distribution based upon eligible 911 service costs incurred.

3. Notwithstanding paragraph two of this section, of the monies appropriated to the department of state from the miscellaneous special revenue fund (339), local wireless public safety answering point account, seven and one-half percent in state fiscal year two thousand two--two thousand three, ten percent in state fiscal year two thousand three--two thousand four, and five percent in state fiscal year two thousand four--two thousand five of the total amount available shall be allocated exclusively for costs incurred in commencing the provision of wireless 911 service after January first, nineteen hundred ninety-three and prior to January first, two thousand two by local public safety answering points that received wireless 911 calls during such period. On or before August first, two thousand two the department of state shall determine the municipalities eligible to apply for reimbursement pursuant to this subdivision and shall allocate such moneys among the eligible municipalities on a per capita basis in accordance with federal census data as determined in the two thousand census. Such costs shall include capital expenditures related to the operation of local public safety answering points, including any reasonable costs incurred to facilitate the sharing of basic or enhanced wireless 911 information.

4. The department of state shall calculate the allocations and notify each eligible municipality by September fifteenth of each year of the amount of its allocation or allocations that shall be available for that year. Allocations for each year may be utilized by an eligible municipality in whole or in part for a period of thirty-six months after the department of state notifies the eligible municipality of its allocation, provided, however that an allocation can be combined with subsequent allocations. The department of state may grant an extension of time to a municipality to utilize its allocation for good cause shown. If after the three year period, any amount of the allocation is not expended, disbursed or encumbered, such allocations shall be available for the next calculation of allocations for all eligible municipalities.

* NB Repealed upon notification by the director of budget upon cessation of adverse effects



333 - Expedited deployment funding of local public safety answering points.

333. Expedited deployment funding of local public safety answering points. 1. Only local public safety answering points designated and operated by a governmental entity, other than the state police, shall be eligible for expedited deployment funding.

2. To apply for expedited deployment funding, such local public safety answering points shall submit a written enhanced wireless 911 plan. An enhanced wireless 911 plan shall include the following information and such other information as may be required pursuant to standards adopted by the board:

(a) a timeframe for planned enhanced wireless 911 implementation;

(b) a list of all wireless service suppliers licensed to provide service in the county;

(c) a financial plan, including a summary of projected costs related to equipment purchase, installation and approved maintenance necessary to provide enhanced wireless 911 service;

(d) a list of specific projects eligible for expedited deployment funding contained in the financial plan;

(e) a description of technologies to be used to provide enhanced wireless 911 service;

(f) documentation supporting the local public safety answering point's ability to receive and utilize enhanced wireless 911 information within one hundred eighty days of the submission of the plan; and

(g) a resolution from the governmental entity supporting the local public safety answering point's request for expedited deployment funding.

3. The board shall have ninety days to review and approve such local public safety answering point's enhanced wireless 911 plan. The plan shall be determined by the board to be complete or incomplete within ninety days of receipt of the plan. If the board does not issue a determination of completeness or incompleteness within ninety days of receipt of the plan, the plan shall be deemed approved. Upon approval of the local public safety answering point's plan, the board shall submit recommendations for expedited deployment funding contained in an approved enhanced wireless 911 plan to the New York state dormitory authority on a monthly basis pursuant to the provisions of section sixteen hundred eighty-nine-h of the public authorities law.

4. (a) The dormitory authority shall make final determinations with respect to such recommendations not later than the end of the following month and shall convey such recommendations to the department of state.

(b) The department of state, in accordance with the final determinations by the dormitory authority, shall distribute monies appropriated for this purpose to the local public safety answering point for the payment of eligible wireless 911 service costs pursuant to this section and in accordance with the provisions of section sixteen hundred eighty-nine-h of the public authorities law.

(c) A local public safety answering point whose plan has been denied or who has been denied funding may appeal such denial to the board.

5. Following distribution of expedited deployment funds, the local public safety answering points shall submit receipts to accompany the approved vouchers demonstrating that such expenditures have been incurred. Any local public safety answering point which utilizes expedited deployment funding for purposes other than those authorized by the board shall be provided with written notice by the board of such unauthorized expenditures. Upon receipt of the notice, the local public safety answering point shall cease making any expenditure involving expedited deployment funding. The local public safety answering point may petition and shall receive a hearing before the board within a reasonable time. At the board's discretion, the local public safety answering point shall be required to refund within thirty days any expedited deployment funding spent on unauthorized expenditures. Local public safety answering points which fail to cease making unauthorized expenditures or fail to comply with a request to refund expedited deployment funding shall be subject to a suspension of future funding by the board.

6. Money shall not be allocated for any item other than eligible wireless 911 service costs as defined in subdivision sixteen of section three hundred twenty-five of this article.



334 - County of Onondoga enhanced 911 emergency telephone system.

* 334. County of Onondaga enhanced 911 emergency telephone system. 1. Notwithstanding the provisions of any law to the contrary, the county of Onondaga acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge, in addition to the surcharge established and imposed under section three hundred three of the county law, in an amount not to exceed sixty-five cents per access line per month on the customers of every service supplier within such municipality to pay for the costs associated with obtaining, operating and maintaining the telecommunication equipment and telephone services needed to provide an enhanced 911 (E911) emergency telephone system to serve such county.

2. Any such local law shall state the amount of the surcharge, the date on which the service supplier shall begin to add such surcharge to the billings of its customers and, to the extent practicable, the date on which such E911 service is to begin. Such local law may authorize the service supplier to begin billing its customers for such surcharge prior to the date the E911 system service is to begin.

3. Any service supplier within a municipality which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

4. The surcharge established pursuant to the provisions of this section shall be imposed on a per access line basis on all current bills rendered for local exchange access service within the 911 service area.

5. No such surcharge shall be imposed upon more than seventy-five exchange access lines per customer per location.

6. Lifeline customers, a public safety agency and any municipality which has enacted a local law pursuant to the provisions of this section shall be exempt from any surcharge imposed under this section.

* NB Repealed July 28, 2019



335 - County of Tompkins enhanced 911 emergency telephone system.

* 335. County of Tompkins enhanced 911 emergency telephone system. 1. Notwithstanding the provisions of any law to the contrary, the county of Tompkins acting through its local county legislative body, is hereby authorized and empowered to adopt, amend or repeal local laws to impose a surcharge, in addition to the surcharge established and imposed under section three hundred three of the county law, in an amount not to exceed sixty-five cents per access line per month on the customers of every service supplier within such municipality to pay for the costs associated with obtaining, operating and maintaining the telecommunication equipment and telephone services needed to provide an enhanced 911 (E911) emergency telephone system to serve such county.

2. Any such local law shall state the amount of the surcharge, the date on which the service supplier shall begin to add such surcharge to the billings of its customers and, to the extent practicable, the date on which such E911 service is to begin. Such local law may authorize the service supplier to begin billing its customers for such surcharge prior to the date the E911 system service is to begin.

3. Any service supplier within a municipality which has imposed a surcharge pursuant to the provisions of this section shall be given a minimum of forty-five days written notice prior to the date it shall begin to add such surcharge to the billings of its customers or prior to any modification to or change in the surcharge amount.

4. The surcharge established pursuant to the provisions of this section shall be imposed on a per access line basis on all current bills rendered for local exchange access service within the 911 service area.

5. No such surcharge shall be imposed upon more than seventy-five exchange access lines per customer per location.

6. Lifeline customers, a public safety agency and any municipality which has enacted a local law pursuant to the provisions of this section shall be exempt from any surcharge imposed under this section.

* NB Repealed July 11, 2019






Article 7 - (County) FINANCE

350 - Application of article.

350. Application of article. This article shall apply to every county except a county wholly contained within a city and except a county containing a population of four hundred thousand or more as shown by the federal census of nineteen hundred fifty.



351 - Definitions.

351. Definitions. For the purposes of this article the following terms are defined as follows:

1. "Administrative unit" shall mean an office, department, division, bureau, board or commission, or any other agency of county government.

2. "Authorized agency" shall mean a corporation, association, institution or agency authorized to receive and expend county moneys.

3. "Budget officer" shall mean the chief fiscal officer; provided that the board of supervisors may appoint a person other than the chief fiscal officer as budget officer, who shall serve during the pleasure of the board appointing him. The person so appointed may be another county officer, except that no member of the board of supervisors may be appointed budget officer other than the chairman of the board of supervisors or the chairman of the committee of the board of supervisors designated or created to review the tentative budget. The budget officer may receive, in addition to any other compensation which may be paid to him by the county as chief fiscal officer or otherwise, a salary as budget officer to be fixed by the board of supervisors pursuant to section two hundred one of this chapter. When a person other than the chief fiscal officer has been appointed as budget officer, the chief fiscal officer thereafter shall, in the event of a vacancy in the office of budget officer, including a vacancy by reason of the expiration of the term of the person appointed thereto, serve as budget officer unless and until another person shall be appointed as such officer as provided in this subdivision.

4. "Capital project" shall mean: (a) any physical public betterment or improvement or any preliminary studies and surveys relative thereto, or (b) land or rights in land, or (c) any furnishings, machinery, apparatus or equipment for any physical betterment or improvement when such betterment or improvement is first constructed or acquired, or (d) any combination of items (a), (b) and (c).

5. "Chief fiscal officer" shall mean the county treasurer, except:

(a) In the case of those counties having a comptroller, the comptroller; and

(b) In the case of the county of Onondaga, the county auditor.

6. "Receipts from delinquent taxes" shall mean the proceeds of (a) the collection of all unpaid taxes, assessments or other charges levied or relevied, by the board of supervisors including interest and penalties thereon, (b) the sale of tax liens or of the property for such unpaid taxes, assessments or other charges, and (c) the redemption of such property where the lien or the property was sold to the county for such unpaid taxes, assessments or other charges, but shall not include the proceeds of any such collection, sale or redemption occurring during the fiscal year for which such taxes were originally levied or relevied by the board of supervisors.

7. "Sinking fund" shall mean a fund authorized or required by law to be established and maintained for the purpose of amortizing bonded indebtedness of a county.

8. "Unappropriated unreserved fund balance" shall mean the difference between the total assets for a fund and the total liabilities, deferred revenues, encumbered appropriations, amounts appropriated for the ensuing fiscal year's budget, and amounts reserved for stated purposes pursuant to law, including reserve funds established pursuant to the general municipal law for the fund, as determined through application of the system of accounts prescribed by the state comptroller pursuant to section thirty-six of the general municipal law.



352 - Fiscal year.

352. Fiscal year. The fiscal year of a county shall begin with the first day of January and end with the thirty-first day of December in each year.



353 - Submission of estimates.

353. Submission of estimates. 1. The head of each administrative unit shall submit annually to the budget officer on or before the first day of October, an estimate of revenues and expenditures of such administrative unit for the ensuing fiscal year. The budget officer annually may require that such estimates be so submitted on or before a specified earlier date, provided that in no event shall such estimates be required to be submitted prior to the first day of September. The estimate for each administrative unit shall be subdivided according to units of organization and shall show the source of revenues and shall itemize the character and object of expenditures. Estimates shall be submitted in such form and shall contain such additional information as the budget officer shall prescribe.

2. The head of each authorized agency shall submit annually to the budget officer, on or before the date fixed by or pursuant to subdivision one of this section, a request for an appropriation for such authorized agency for the ensuing fiscal year. Requests shall be submitted in such form and shall contain such additional information as the budget officer shall prescribe.

3. The budget officer annually shall notify the head of each administrative unit and authorized agency in writing of (a) the date fixed by or pursuant to subdivision one of this section on or before which the estimate of revenues and expenditures or request for an appropriation, as the case may be, must be submitted, and (b) the form of, and information to be contained in, such estimate or request. Such notice shall be given not less than twenty days prior to such date.

4. In the event that the head of an administrative unit fails to submit an estimate by the date specified by or pursuant to subdivision one of this section, the budget officer forthwith shall prepare an estimate for such administrative unit.



354 - Preparation and filing of tentative budget.

354. Preparation and filing of tentative budget. 1. The budget officer, upon receipt of the estimates of the various administrative units and the requests for an appropriation of the several authorized agencies, shall proceed to make such review and investigation of such estimates and requests and conduct such hearings of heads of administrative units and authorized agencies, and officers and employees thereof, as he deems necessary. He may require the head of any administrative unit or authorized agency, or any officer or employee thereof, to furnish data and information and to answer inquiries pertinent to such review or investigation. Members of the committee of the board of supervisors designated or created to review the tentative budget shall be entitled to investigate and make inquiry concerning the estimate of any administrative unit or the request for an appropriation of any authorized agency. Such members shall be entitled to attend all hearings conducted by the budget officer pursuant to this subdivision. At least twenty-four hours' written notice of any such hearing shall be given to such members by the budget officer, either personally or by mail.

2. Upon the completion of the review and investigation of the estimates of the various administrative units and the requests for an appropriation of the several authorized agencies, the budget officer shall prepare a tentative budget, accompanied by a budget message where required pursuant to section three hundred seventy-four. He shall cause to be printed or otherwise reproduced such number of copies of such tentative budget and such budget message, if any, as the board of supervisors shall direct. The tentative budget and the budget message, if any, together with the copies thereof, shall be filed by the budget officer with the clerk of the board of supervisors not later than the fifteenth day of November.

3. The board of supervisors by action taken pursuant to section three hundred seventy-six may require that the budget officer file the tentative budget and budget message, if any, with the clerk of the board of supervisors on or before a specified date prior to the date prescribed in subdivision two of this section, provided that in no event shall such filing be required to be made prior to the first day of October. A local law adopted pursuant to this subdivision shall not become effective until August first next succeeding its adoption.



355 - Contents of tentative budget.

355. Contents of tentative budget. 1. The tentative budget as submitted to the board of supervisors shall contain the following:

(a) A statement of the several amounts recommended as necessary to be appropriated for conducting the business of the county and for other purposes contemplated by this chapter and otherwise by law for the ensuing fiscal year. Such statement shall be classified by funds and administrative units which shall be subdivided according to units of organization and shall itemize the character and object of expenditure.

(b) A statement of the several amounts recommended to be appropriated for authorized agencies.

(c) A statement of the amount required for payment of interest on and amortization of or redemption of indebtedness of the county during the ensuing fiscal year.

(d) A statement of the amount recommended as necessary to be appropriated for the payment of judgments against the county payable during the ensuing fiscal year.

(e) A statement of the amounts needed to provide for uncollectible and uncollected real property taxes.

(f) A statement of the estimated amount of revenues to be received by the county during the ensuing fiscal year, other than the proceeds of the tax on real estate levied for such fiscal year. Such statement shall be classified to show receipts by funds, administrative units and sources of revenue.

(g) A statement of the fund balance for each fund estimated to be on hand at the close of the current fiscal year, together with a breakdown of such fund balance estimated for encumbrances, amounts appropriated for the ensuing fiscal year's budget, amounts reserved for stated purposes pursuant to law, including reserve funds established pursuant to the general municipal law, and the remaining estimated unappropriated unreserved fund balance for each fund, provided that the remaining estimated unappropriated unreserved fund balance for each fund shall not exceed a reasonable amount, consistent with prudent budgeting practices, necessary to ensure the orderly operation of county government and the continued provision of services, taking into account factors including, but not limited to, the size of the fund, cash flows, the certainty with which the amounts of revenues and expenditures can be estimated, and the county's experience in prior fiscal years.

(h) A statement of the amount of any sinking fund which is available and which is required to be applied to the payment of the principal of and interest on any indebtedness of the county falling due during the ensuing fiscal year.

(i) A statement for each reserve fund established pursuant to article two of the general municipal law, showing the amount therein, the purpose for which established and the amounts, if any, recommended to be spent therefrom during the ensuing fiscal year to meet appropriations for such fiscal year. A requirement of law that an expenditure from any such reserve fund be subject to a permissive or mandatory referendum shall not prevent the inclusion of a recommendation for such expenditure in the tentative budget.

2. The tentative budget shall not include moneys received or estimated to be received by the county and held by it as agent or trustee for payment to the state or to any political subdivision, provided, however, that such moneys shall be included in the tentative budget if they are to be raised by tax levied by the board of supervisors.

3. The tentative budget shall be subdivided into the following:

(a) A schedule of recommended appropriations, containing the statements required by paragraphs (a) to (e), inclusive, of subdivision one of this section, so arranged as to show in parallel columns the following comparative information: (1) expenditures for the last completed fiscal year; (2) appropriations for the current fiscal year, reflecting supplemental appropriations to a date not more than forty-five days prior to the filing of the tentative budget with the clerk of the board of supervisors; (3) the amounts requested to be appropriated by administrative units and authorized agencies for the ensuing fiscal year; and (4) the budget officer's recommended appropriations for the ensuing fiscal year.

(b) A schedule of estimated revenues other than real estate taxes to be levied, containing the statements required by paragraph (f) of subdivision one of this section, so arranged as to show in parallel columns the following comparative information: (1) revenues for the last completed fiscal year; (2) estimated revenues for the current fiscal year as modified to a date not more than forty-five days prior to the filing of the tentative budget with the clerk of the board of supervisors; and (3) the budget officer's estimate of revenues for the ensuing fiscal year.

(c) A schedule of estimated fund balances and the amounts thereof to be appropriated in the ensuing fiscal year's budget.

(d) A schedule of reserve funds containing the statements required by paragraph (i) of subdivision one of this section.

(e) An exhibit showing the computation of the amount or amounts to be levied on real estate.

4. A supplemental statement shall be included at the end of the tentative budget which shall set forth the indebtedness of the county evidenced by bonds and notes, including indebtedness authorized and unissued, as of a date not more than forty-five days prior to the filing of the tentative budget with the clerk of the board of supervisors.

5. The tentative budget shall include any other matter which the board of supervisors by resolution or by action taken pursuant to section three hundred seventy-six may require or which the budget officer deems advisable.



356 - Appropriation resolution.

356. Appropriation resolution. The budget officer shall file with the tentative budget and the budget message, if any, a proposed appropriation resolution referring to the tentative budget and making provision for the conduct of the county government for the ensuing fiscal year. The appropriations set forth in such proposed resolution shall be classified by funds and administrative units and shall indicate the character and object of expenditure, in accordance with the format prescribed by the State Comptroller as part of a uniform system of accounts for counties.



357 - Review of tentative budget.

357. Review of tentative budget. 1. A standing committee of members of the board of supervisors shall be designated or created for the purpose of reviewing tentative budgets filed with the clerk of such board pursuant to section three hundred fifty-four.

2. Upon the filing of the tentative budget with the clerk of the board of supervisors the clerk shall transmit forthwith a copy thereof to the chairman of the committee designated or created to review the tentative budget. The committee, upon receipt of such copy, shall proceed to review the tentative budget. Within fifteen days after the receipt of such copy of the tentative budget the committee may file a report with the clerk of the board of supervisors setting forth any proposed changes, alterations or revisions in the tentative budget. A copy of the report of the committee shall remain on file in the office of the clerk of the board of supervisors and shall be open to public inspection during business hours.

3. The board of supervisors by action taken pursuant to section three hundred seventy-six may extend or reduce the time provided in subdivision two of this section for review of the tentative budget and the filing of the report thereon, provided that in no event shall such time for such review and the filing of such report be reduced to less than ten days or extended to more than twenty days.



358 - Revision of tentative budget.

358. Revision of tentative budget. 1. After the filing of the report of the committee designated or created to review the tentative budget or after the expiration of the time prescribed for the filing of such report, the board of supervisors, by resolution, may change, alter and revise the tentative budget, provided that:

(a) The statement of the amount estimated for any object or purpose for which an appropriation is required to be made by law shall not be reduced below the minimum so required.

(b) The board of supervisors shall enter in its minutes a statement of the basis for any increase in or addition of any statement of estimated revenues.

2. If the board of supervisors shall make any change in the tentative budget, provision shall be made that the total estimated revenues together with the amount of taxes to be levied shall equal the total estimated expenditures.



359 - Public hearing; distribution of tentative budget.

359. Public hearing; distribution of tentative budget. Before the final adoption of the budget, the board of supervisors shall hold a public hearing on the tentative budget with such changes, alterations and revisions, as shall have been made therein by such board pursuant to section three hundred fifty-eight. The clerk of the board of supervisors shall cause to be printed or otherwise reproduced at least one hundred copies of such tentative budget as so changed, altered and revised, but the board of supervisors, by resolution, may direct that a greater number of copies be so printed or reproduced. The time when and place where such hearing shall be held shall be fixed by resolution of the board of supervisors. The clerk of the board of supervisors shall cause a notice to be published stating the time, place and purpose of the public hearing and that copies of the tentative budget on which the public hearing will be held are available at his office and may be inspected or procured thereat by any interested person during business hours. There shall be included in the notice of the public hearing on the tentative budget, or in a separate notice published in the same manner and at the same time as such notice of hearing, a statement of the maximum salary, or the maximum rate of per diem compensation, or both, as the case may be, that may be fixed and payable during the ensuing fiscal year to the members of the board of supervisors and to the chairman respectively. The notice of public hearing shall be published at least once in the official newspaper or newspapers of the county, and in such other newspapers and for such other times as the board of supervisors, by resolution, may direct. At least five days shall elapse between the first publication of such notice and date specified for the hearing. The hearing shall be held on the date so specified at which time any person may be heard. The hearing may be adjourned from day to day, but not later than the twentieth day of December.



360 - Adoption of budget; appropriation resolution; tax.

360. Adoption of budget; appropriation resolution; tax. 1. After completion of the public hearing required by section three hundred fifty-nine the board of supervisors, by resolution, may further change, alter and revise the tentative budget, subject, however, to the conditions and restrictions imposed by section three hundred fifty-eight.

2. The tentative budget as changed, altered and revised shall be finally adopted by resolution of the board of supervisors not later than December twentieth. Immediately upon the final adoption of the budget, the appropriation resolution as filed with the clerk of the board of supervisors pursuant to section three hundred fifty-six with such amendments as may be necessary to make it conform to the budget as finally adopted, shall be passed by the board of supervisors. The budget as finally adopted and the appropriation resolution as passed shall be entered in the minutes of the board of supervisors and printed in the annual volume of printed proceedings.

3. When the appropriation resolution shall have been passed the board of supervisors shall provide for the raising of the taxes required by such budget in the manner and within the time prescribed by law.



361 - Failure to make appropriations.

361. Failure to make appropriations. In the event that the board of supervisors shall fail to finally adopt a budget for the ensuing fiscal year on or before December twentieth, the tentative budget, with such changes, alterations and revisions as shall have been made by resolution of the board of supervisors, shall constitute the budget for such ensuing fiscal year, and the appropriation resolution, with such amendments as may be necessary to make it conform to such budget, shall be deemed to have been passed by the board of supervisors as of such date. The board of supervisors shall provide for the raising of the taxes required by such budget in the manner and within the time prescribed by law.



361-A - Expenses of boards of elections outside New York City; apportionment of.

361-a. Expenses of boards of elections outside New York City; apportionment of. The board of elections in each county, outside of the city of New York, on or before the fifteenth day of December and not earlier than the first day of October, in each year, shall certify to the clerk of the legislative body of the county, the total amount of the expenses of such board of elections, including salaries for the preceding year, and, if the legislative body of any county shall so direct, shall certify to such clerk the portions of such expenses which under provisions of law are to be borne by any city or cities in said county and the portion thereof which is to be borne by the rest of such county and such clerk shall thereupon notify the proper local official or officials, who, in spreading upon the assessment-rolls the taxes to be levied upon the taxable property in the city or any such cities, and in the rest of the county, shall include in the amount so spread the amounts certified by the board of elections to be borne by such city or cities, respectively, and in the amount spread upon the assessment-rolls of the taxable property in the several towns or other political subdivisions of the rest of the county the amount so certified by said board of elections to be borne by such towns or political subdivisions respectively. Whenever any additional expenses either for salaries or supplies in addition to the regular county-wide primary and election expenses are incurred by a board of elections incidental to any election in any city, town or village, such board of elections shall certify to the county legislative body a detailed statement of such expenses and said county legislative body may cause the amount thereof to be levied against such city, town or village or may certify the amount thereof to such city, town or village and such city, town or village shall upon such certification, include the amount so certified in the next budget and tax levy and shall pay the same to the county.



362 - General budgetary controls.

362. General budgetary controls. 1. A separate account shall be kept of each appropriation by the chief fiscal officer. Each such account shall show the amount appropriated, the amount encumbered but remaining unexpended, the several amounts expended therefrom and the unencumbered balance.

2. Whenever any liability of any nature shall be incurred for or by an administrative unit, the head of such unit shall file in the office of the chief fiscal officer a written statement signed by him or his authorized agent setting forth the nature and amount of the liability, or an estimate thereof if the exact amount is unknown, and the appropriation against which it is chargeable; provided that the state comptroller may prescribe, as a part of a uniform system of keeping accounts for counties, that such written statements need not be filed in those cases where he shall determine that compliance with the requirements of this subdivision would be impractical.

3. No expenditure, or contract which in any manner involves the expenditure of money or the incurring of any pecuniary liability, shall be made or entered into by any administrative unit, officer or employee, unless an amount has been appropriated and is available therefor or has been authorized to be borrowed pursuant to the local finance law. No fund or appropriation account shall be overdrawn at any time; nor shall one fund or appropriation account be drawn upon to pay any claim chargeable to another. Nothing in this subdivision shall prevent the making of a contract or lease for a term exceeding one year when authorized by law; nor shall anything in this subdivision require a county which has entered into a contract or lease for a term exceeding one year to pay during the current fiscal year any amounts larger than those which become due and owing during that year under the terms of such lease or contract.

4. Whenever during a fiscal year it shall appear probable to the budget officer that the moneys available for such year will be insufficient to meet the amounts appropriated, he shall forthwith notify the board of supervisors of this fact, stating the probable amount of such deficiency in funds. The budget officer may include his recommendations as to the action which should be taken. The board of supervisors after such investigation as is deemed necessary may reduce any appropriation or appropriations by resolution so as to prevent the making of expenditures in excess of moneys available. Nothing in this subdivision shall permit the reduction of an appropriation below the minimum amount required by law to be appropriated, nor shall any appropriation be reduced by more than the unencumbered balance therein. This subdivision shall not apply to counties adopting the provisions of section three hundred seventy-five.



363 - Supplemental appropriations.

363. Supplemental appropriations. The board of supervisors, during a fiscal year, by resolution, may make additional appropriations or increase existing appropriations, the funds therefor to be provided from any unencumbered balances in appropriations pursuant to section three hundred sixty-four of this article, the contingent funds pursuant to section three hundred sixty-five of this article, or unanticipated revenues and unappropriated unreserved fund balance pursuant to section three hundred sixty-six of this article, or pursuant to the local finance law.



364 - Unencumbered balances.

364. Unencumbered balances. The board of supervisors by resolution pursuant to section three hundred sixty-three may at any time reappropriate for any lawful purpose all or any part of the unencumbered balance of an existing appropriation.



365 - Contingent funds.

365. Contingent funds. 1. The budget officer may, and shall when required by resolution of the board of supervisors, include in the tentative budget an amount recommended as necessary to be appropriated for a general contingent fund. The amount which may be appropriated for such purpose shall not exceed the sum of thirty-five thousand dollars plus a sum not exceeding three per centum of the amount by which the total amount of the estimated expenditures for general county purposes for the ensuing fiscal year, exclusive of the amounts appropriated to pay debt service, is in excess of five hundred thousand dollars.

2. The board of supervisors by resolution may at any time appropriate all or any part of the moneys in the general contingent fund for general county purposes pursuant to section three hundred sixty-three.

3. Whenever taxes to meet appropriations for a county purpose may be raised only upon taxable real estate in a district or area less than the area of the county, the budget officer may, and shall when required by resolution of the board of supervisors, include in the tentative budget an amount recommended as necessary to be appropriated for a contingent fund for such purpose. The amount appropriated for any such contingent fund:

(a) Shall not exceed ten per centum of the total of the amounts otherwise appropriated for the purpose for which such fund is established; and

(b) Shall be raised by a tax levied only upon such real estate as shall be liable to taxation for the purpose for which such fund is established.

4. The board of supervisors by resolution pursuant to section three hundred sixty-three may at any time appropriate all or any part of the moneys in a contingent fund established pursuant to subdivision three of this section for the purpose for which the contingent fund was established. Moneys in the contingent fund shall be used for no other purpose.



366 - Unanticipated revenues; unappropriated cash surplus.

366. Unanticipated revenues; unappropriated cash surplus. 1. The board of supervisors by resolution pursuant to section three hundred sixty-three may at any time appropriate for any lawful purpose the unanticipated revenues or unappropriated unreserved fund balance within a particular fund, but only to the extent, in each case, that the total of all revenues of such fund recognized or reasonably expected to be recognized in the fiscal year, together with unappropriated unreserved fund balance, exceeds the total of all revenues of such fund as estimated in the budget, including appropriated fund balance.

2. Notwithstanding the provisions of subdivision one of this section, grants in aid from the state and federal governments, other gifts which are required to be expended for particular objects or purposes and insurance proceeds for the loss, theft, damage or destruction of real or personal property, when proposed to be used or applied to repair or replace such property, may be appropriated by resolution of the board of supervisors at any time for such objects or purposes.



368 - Lapse of appropriations.

368. Lapse of appropriations. Each appropriation, to the extent that it shall not have been expended or encumbered, shall lapse at the close of the fiscal year for which made, except that an appropriation for a capital project shall continue in force until the purposes for which it was made shall have been accomplished or abandoned.



369 - Audit and payment of claims.

369. Audit and payment of claims. 1. No claim, account or demand against a county shall be audited or paid unless it is a lawful county charge.

2. Except as otherwise provided by law, every claim for the payment of money shall be audited by the board of supervisors and shall be in writing and itemized. The board of supervisors may require that claims be certified, or that they be verified. In the latter case the clerk, the chairman of the board or the chairman of the committee to whom referred shall have power to administer the oath of verification thereof. A written contract for the payment of money in stated amounts and at stated intervals shall be deemed a certified or verified claim, as required by the county. Fixed salaries, the principal or interest on bonded or other indebtedness, and the compensation for services of employees or officers regularly engaged by the county at agreed wages by the hour, day, week, month or year may be paid without prior audit by the board of supervisors.

3. All claims shall be consecutively numbered and have endorsed thereon their disposition. Such claims when audited shall be filed in the office of the clerk of the board of supervisors or other officer having custody thereof.

4. Payrolls shall be signed and certified or verified as to correctness in accordance with law and as directed by the board of supervisors.

5. The board of supervisors may by resolution authorize the payment in advance of audit of claims for public utility services, postage, freight and express charges. All such claims shall be presented at the next regular meeting for audit, and the claimant and the officer incurring or approving the same shall be jointly and severally liable for any amount disallowed by the board of supervisors.

As used in this subdivision, the term public utility services shall mean electric, gas, water, sewer and telephone services.

6. The board of supervisors may, by local law or resolution, enact rules and regulations, not inconsistent with law, governing the: (a) approval of claims prior to audit; (b) form and certification of orders or warrants drawn on the county treasurer; (c) examination of the claimant and of his claim; (d) and such other matters deemed material.



370 - Statements of financial condition.

370. Statements of financial condition. 1. In a county where the chief fiscal officer or his deputy is not designated as budget officer, the chief fiscal officer shall submit to the budget officer on or before the tenth day of each month a statement of the financial condition of the county as of the last day of the preceding month. Such statement shall show the aggregate revenues received for general county purposes and revenues received for each appropriation account or fund where required by law to be expended for the purpose of such account or fund. Such statement shall also show for each appropriation account the amount appropriated, the amount encumbered but remaining unexpended, the aggregate expenditures and the unencumbered balance. The statement shall include such other information as the budget officer may request or the board of supervisors by resolution may direct. The board of supervisors by resolution may require that copies of such monthly statement be submitted to it and to other designated officers.

2. In a county where the chief fiscal officer or his deputy is designated as budget officer, the board of supervisors by resolution may require that statements of financial condition containing specified information be furnished by the chief fiscal officer at such times and given such distribution as such resolution directs.



371 - Petty cash funds.

371. Petty cash funds. 1. The board of supervisors by resolution or by action taken pursuant to section three hundred seventy-six may establish a revolving petty cash fund for any administrative unit or officer in such amount as is deemed necessary. Any such petty cash fund shall continue in existence from year to year until abolished.

2. Expenditures from a petty cash fund may be made only for payment in advance of audit of properly itemized and verified or certified bills for materials, supplies or services, other than employment, furnished to the county for the conduct of its affairs and upon terms calling for payment to the vendor upon the delivery of any such materials or supplies or the rendering of any such services, provided that moneys in any such fund also may be used for the purpose of making change when such is required in the performance of official duties, and further provided that moneys in any such fund established for the office of the sheriff, district attorney, or any county police officer or peace officer may also be used to advance travel funds to personnel of the sheriff's or district attorney's office or any county police officer or peace officer when required to travel on official business. Upon audit of bills such petty cash fund shall be reimbursed from the appropriate budgetary item or items in an amount equal to the amount audited and allowed. The clerk of the board of supervisors, or such other officer as shall have custody of audited claims, immediately shall notify the county treasurer in writing of the disallowance of any of such bills or any portion of any such bills, stating the amount in each case disallowed. Any of such bills or any portion of any of such bills as shall be disallowed upon audit shall be the personal liability of the official responsible for the use of the petty cash fund from which payment on account thereof was made, and such official shall forthwith reimburse such petty cash fund in the amount of such disallowances. If such reimbursement has not been made by the time of the first payment of salary to such official after the disallowance of any such bills or any portion of any of such bills, the amount of such disallowances shall be withheld by the county treasurer from such salary payment and, if necessary, subsequent salary payments, and paid into such petty cash fund until an amount equal to the amount of such disallowances has been repaid to such petty cash fund.

3. The chief fiscal officer at any time may require the official responsible for the use of a petty cash fund to account for the moneys in such fund.



372 - Tax and revenue anticipation fund.

372. Tax and revenue anticipation fund. 1. The board of supervisors of a county by resolution may establish a revolving fund to be known as the tax and revenue anticipation fund. There may be paid into such fund in the fiscal year in which it is established an amount which shall not exceed thirty per centum of the total estimated expenditures as contained in the budget of the county for such fiscal year. In subsequent fiscal years, additional amounts may be paid into such fund, provided that any such payment shall not increase the total amount of such fund to an amount greater than thirty per centum of the total estimated expenditures as contained in the budget of the county for the fiscal year in which such payment is made. Such amounts may be provided by budgetary appropriation or from moneys of the county which are not required by law to be paid into another fund or account.

2. The moneys in such fund may be used only for the purpose of investment in non-interest bearing tax anticipation or revenue anticipation notes of the county, or renewals thereof. Any provisions of law to the contrary notwithstanding, all tax or revenue anticipation notes of the county, or renewals thereof, sold to the tax and revenue anticipation fund during a fiscal year shall be paid on or before the close of such fiscal year.

3. The moneys in such fund, pending investment as provided in subdivision two of this section, shall be deposited in one or more banks or trust companies designated in the manner provided by law, as depositaries of funds of the county. The moneys in any such fund so deposited shall be accounted for separate and apart from all other funds of the county, in the same manner as provided in subdivision ten of section six-c of the general municipal law. Any interest earned on the moneys so deposited shall be a general county revenue.

4. Such fund shall continue in existence from year to year, provided, however, that the board of supervisors by resolution may transfer all or part of the moneys in such fund to a reserve fund established pursuant to article two of the general municipal law.



373 - Capital program.

373. Capital program. 1. Where the board of supervisors of a county, by action taken pursuant to section three hundred seventy-six, provides that this section shall apply to such county, the budget officer shall cause to be prepared for inclusion in the tentative budget a recommended capital program covering capital projects, if any, to be acquired or constructed during the ensuing fiscal year. Such program shall be arranged in such manner as to set forth clearly:

(a) The estimated expenditures for each capital project for the ensuing fiscal year and in the case of a capital project not to be completed during the ensuing fiscal year, the estimated amount to be expended therefor after the close of such year; and

(b) The proposed method of financing such capital program, separately indicating the amount of each project proposed to be financed by direct budgetary appropriation and the amount of each project proposed to be financed by the issuance of obligations, showing the proposed types of obligations together with the periods for which they are proposed to be issued.

2. There shall be included in the budget message, if any, a general summary showing the capital requirements for the ensuing fiscal year and such comments and recommendations with respect to the capital program as the budget officer may deem advisable.

3. At any time after the adoption of the budget the board of supervisors by the affirmative vote of two-thirds of its total membership may amend the capital program contained therein by adding, modifying or abandoning projects. No capital project shall be authorized or undertaken unless included in the budget as adopted or amended.



374 - Budget message.

374. Budget message. Where the board of supervisors of a county, by action taken pursuant to section three hundred seventy-six, provides that this section shall apply to such county, there shall be filed with the tentative budget a budget message explaining the main features of the tentative budget and a general summary thereof, with supporting schedules which shall exhibit the aggregate figures of the tentative budget in such manner as to show a balanced relationship between the total estimated expenditures and the total estimated income for the ensuing fiscal year, and which shall compare these figures with the actual receipts and expenditures for the last completed fiscal year and the appropriations for the current fiscal year. The budget message shall contain such additional information or comments as are deemed advisable by the budget officer, or as the board of supervisors, from time to time, may require by resolution.



375 - Allotments of appropriations.

375. Allotments of appropriations. 1. Where the board of supervisors of a county, by action taken pursuant to section three hundred seventy-six, provides that this section shall apply to such county, the head of each administrative unit shall submit to the budget officer, at the time specified by him, a work program for the ensuing fiscal year, which program shall include all appropriations for operation and maintenance and purchase of equipment and shall show the requested allotments of such appropriations for such administrative unit by quarterly periods for the entire fiscal year. The budget officer shall review the requested allotments in the light of the work program of the administrative unit and may revise, alter, or change the requested allotments before approving the same. The aggregate of the allotments for any administrative unit shall not exceed the amount appropriated for such administrative unit for the fiscal year. A copy of the allotments as finally approved by the budget officer shall be filed with the chief fiscal officer and expenditures shall be made only in accordance with such approved allotments as revised. Approved allotments may be revised during the fiscal year by the budget officer in the same manner as the original allotment was made.

2. If, at any time during the fiscal year the budget officer shall ascertain that the available revenues, including the proceeds of the tax on real estate, for such year will be less than the total appropriations, he shall reconsider the work programs and allotments of the several administrative units and make a revision thereof, so as to prevent the making of expenditures in excess of the amounts available therefor.



376 - Local laws; resolutions.

376. Local laws; resolutions. 1. Whenever in this article the board of supervisors is authorized by action taken pursuant to this section, to alter or abolish the requirements of any section of this article, or part thereof, or to make applicable to the county the provisions of any such section, or part thereof, not otherwise applicable, such action shall be by local law adopted in the manner prescribed in the municipal home rule law. Notwithstanding the provisions of this chapter or any general, special or local law, a local law adopted pursuant to this article shall not be subject to a mandatory or permissive referendum.

2. Notwithstanding the provisions of this chapter or of any general, special or local law, and except as expressly permitted by this article, no local law or resolution shall be adopted by a board of supervisors inconsistent with the mandatory provision of this article or the optional provisions thereof where made applicable; provided, however, that local laws may be adopted imposing additional requirements not inconsistent with any such provisions.

3. Notwithstanding the provisions of this chapter or of any general, special or local law, a roll call vote shall be taken when any resolution expressly authorized or required by this article is voted upon by the board of supervisors. Such roll call vote shall be entered in the minutes of the board.

4. Any local law by which an optional provision of this article is made applicable to a county may be repealed, whereupon such optional provision shall cease to be applicable to such county. Any other local law, or resolution, adopted pursuant to this article may be amended or repealed, provided that no such local law or resolution shall be amended so as to be inconsistent with the mandatory provisions of this article or the optional provisions thereof where made applicable. A resolution to amend or repeal a resolution previously adopted pursuant to an express authorization or requirement of this article shall be voted upon, and the roll call vote thereon shall be recorded, in the manner provided in subdivision three of this section.



377 - Use of mechanical checksigner.

377. Use of mechanical checksigner. Each board of supervisors shall have power to authorize checks drawn upon county funds to be signed with the facsimile signature of the officer or officers authorized by law to sign the same.



378 - Publishing county audits.

378. Publishing county audits. Each board of supervisors may cause the abstract of county audits to be published in the official newspapers and such other newspapers for such number of insertions as it may direct.



379 - Extension of fiscal year.

379. Extension of fiscal year. The fiscal year of each county expiring prior to December thirty-first, nineteen hundred fifty, shall be and hereby is extended to include such December thirty-first. Nothing in this article contained shall invalidate any contract or expenditure for a lawful purpose entered into or made during the period of such extension.



380 - Financing transition period.

380. Financing transition period. In counties which, upon the effective date of this section, operate on the basis of a fiscal year expiring prior to December thirty-first, nineteen hundred fifty, there may be included in the first tentative budget prepared pursuant to this article an amount sufficient to pay, in whole or in part, all accounts, claims and demands against the county and obligations of the county, duly audited or otherwise payable by the county for or during the period elapsing between the date upon which such fiscal year would have expired and January first, nineteen hundred fifty-one; provided, however, that a county may finance, in whole or in part, the payment of obligations and expenses falling due during such period by the issuance of serial bonds or capital notes pursuant to the local finance law.



381 - Enacted without section heading.

381. The legislative body of a county may, for the convenience of the county, designate certain named county officers and employees to apply for notary commissions and pay the necessary fees therefor from county funds. Such payment shall be deemed to be for a county purpose. No fee shall be charged or collected by such officer or employee for any notarial act performed by him.






Article 7-A - (County) COUNTY TUBERCULOSIS HOSPITALS

385 - Establishment of county tuberculosis hospitals.

385. Establishment of county tuberculosis hospitals. 1. The board of supervisors of every county in the state containing a population of thirty-five thousand or more, as determined by the latest federal census, shall establish, as hereinafter provided, a county hospital for the care and treatment of persons suffering from the disease known as tuberculosis, unless there already exists in such county a hospital or institution provided by the county or other authority and caring for persons suffering from tuberculosis, which is approved by the state commissioner of health, or the board of supervisors of such county except in a county wherein a site for such hospital has been approved by the state commissioner of health prior to the taking effect of this article, shall have entered into a contract prior to November first, nineteen hundred twenty, for the care of its tuberculosis patients with an adjoining county having such county hospital or with a private sanatorium within its county or shall join prior to November first, nineteen hundred twenty, with one or more other counties in the establishment and maintenance of such county hospital as hereinafter provided. Such county hospital, except a hospital established and maintained by two or more counties, shall be available for patients on or before the first day of July, nineteen hundred eighteen. All expenditures incurred by the state commissioner of health for and in connection with the location, construction and operation of such hospital, shall be a charge upon the county, and provision shall be made for the payment therefor by the board of supervisors of such county in the same manner as in the case of other charges against the county. At any time after such hospital has been in operation, the board of supervisors in such county may appoint a board of managers for such hospital, pursuant to the provisions of this article and thirty days after the appointment of such board of managers by such board of supervisors, such hospital shall be transferred to such board of managers, and such board of managers shall thereafter possess and exercise all the powers of the board of managers of a county hospital for tuberculosis under this article, and the state commissioner of health shall be relieved from any responsibility therefor except such responsibility as he exercises in regard to all county tuberculosis hospitals under the provisions of this article.

2. When deemed advisable by the board of supervisors and approved by the state commissioner of health, any such county may maintain more than one county hospital for the care and treatment of persons suffering from tuberculosis. The board of supervisors of any other county shall have power by a majority vote to establish a county hospital for the care and treatment of persons suffering from the disease known as tuberculosis.

3. When the board of supervisors of any county shall have voted to establish such hospital, the board of supervisors shall:

(a) Purchase or lease real property therefor, or acquire such real property, and easements therein, by appropriate proceedings, in the manner prescribed by the eminent domain procedure law, in any town, city or village in the county.

(b) Erect all necessary buildings and alter any buildings, on the property when acquired for the use of said hospital, provided that the location of the buildings and the plans and such part of the specifications as shall be required by the state commissioner of health for such erection or alteration together with the initial equipment shall first be approved by the state commissioner of health. Any changes in such location or plans shall also be first approved by the state commissioner of health and the state commissioner of health and his duly authorized representatives shall have the power to inspect such county hospitals during the course of their construction for the purpose of seeing that such plans are complied with.

(c) Cause to be assessed, levied and collected such sums of money as it shall deem necessary for suitable lands, buildings and improvements for said hospital, and for the maintenance thereof, and for all other necessary expenditures therefor; or may finance expenditures for the erection of such hospital and for the purchase of a site therefor pursuant to the provisions of the local finance law.

(d) Appoint a board of managers for said hospital as hereinafter provided.

(e) Accept and hold in trust for the county, any grant or devise of land, or any gift or bequest of money or other personal property, or any donation to be applied, principal or income, or both, for the benefit of said hospital, and apply the same in accordance with the terms of the gift.

(f) Whenever it shall deem it in the public interest so to do, and notwithstanding the provisions of any other general or special act, change the location of such hospital and acquire a new site by purchase, lease or condemnation, as provided in this section, and establish the hospital thereon.



386 - Board of managers; appointment; terms; expenses.

386. Board of managers; appointment; terms; expenses. When the board of supervisors shall have determined to establish a hospital for the care and treatment of persons suffering from tuberculosis, and shall have acquired a site therefor, and shall have awarded contracts for the necessary buildings and improvements thereon, it shall appoint five citizens of the county, of whom at least two shall be practicing physicians, who shall constitute a board of managers of the said hospital. The term of office of each member of said board shall be five years, and the term of one of such managers shall expire annually; the first appointments shall be made for the respective terms of five, four, three, two and one years. Appointments of successors shall be for the full term of five years, except that appointment of persons to fill vacancies occurring by death, resignation or other cause shall be made for the unexpired term. Failure of any manager to attend three consecutive meetings of the board shall cause a vacancy in his office, unless said absence is excused by formal action of the board of managers. The managers shall receive no compensation for their services, but shall be allowed their actual and necessary traveling and other expenses, to be audited and paid, in the same manner as the other expenses of the hospital, by the board of supervisors. Any manager may at any time be removed from office by the board of supervisors of the county, for cause after an opportunity to be heard.



387 - Board of managers; general powers and duties.

387. Board of managers; general powers and duties. The board of managers 1. Shall elect from among its members, a president and one or more vice-presidents. It shall appoint a superintendent of the hospital who shall be also the treasurer and secretary of the board, and it may remove him for cause stated in writing and after an opportunity to be heard thereon after due notice; and may suspend him from duty pending the disposition of such charges. Said superintendent shall not be a member of the board of managers and shall be a graduate of an incorporated medical college, with an experience of at least three years in the actual practice of his profession.

2. Shall determine the amount of time required to be spent at the hospital by said superintendent in the discharge of his duties.

3. Shall have the general superintendence, management and control of the said hospital, of the grounds, buildings, officers and employees thereof, of the patients therein and of all matters relating to the government, discipline, contracts and other affairs thereof; and make such rules and regulations as may seem to be necessary for carrying out the purposes of such hospital.

4. Shall maintain an effective inspection of said hospital and keep itself informed of the affairs and management thereof; shall meet at the hospital at least once in every month, and at such other times as may be prescribed in the by-laws; and shall hold its annual meeting at least three weeks prior to the meeting of the board of supervisors at which appropriations for the ensuing year are to be considered.

5. Shall keep in a book provided for that purpose, a proper record of its proceedings which shall be open at all times to the inspection of its members, to the members of the board of supervisors of the county, and to duly authorized representatives of the state department of social welfare.

6. Shall make to the board of supervisors of the county annually, at such time as said supervisors shall direct, a detailed report of the operations of the hospital during the year, the number of patients received, the methods and results of their treatment, together with suitable recommendations and such other matters as may be required. Such report may be printed for general distribution.

7. Shall notwithstanding any other general or special law erect all additional buildings found necessary after the hospital has been placed in operation and make all necessary improvements and repairs within the limits of the appropriations made therefor by the board of supervisors, provided that the location of the buildings and the plans and such part of the specifications as shall be required by the state commissioner of health for such additional buildings, improvements or repairs shall first be approved by the state commissioner of health. Any change in such location or plans shall also be first approved by the state commissioner of health and the state commissioner of health and his duly authorized representatives shall have the power to inspect such county hospitals during the course of the construction of such additional building for the purpose of seeing that such plans are complied with.

8. Unless by an arrangement satisfactory to the board of managers and approved by the state commissioner of health such nursing service is otherwise provided by the county, shall employ a county nurse, or an additional nurse or nurses if it deems necessary, for the discovery of tuberculosis cases and for the visitation of such cases and of patients discharged from the hospital and for such other duties as may seem appropriate; and shall cause to be examined by the superintendent or one of his medical staff suspected cases of tuberculosis reported to it by the county nurse, or nurses, or by physicians, teachers, employers, heads of families or others; and it may take such other steps for the care, treatment and prevention of tuberculosis as it may from time to time deem wise.



388 - Superintendent; general powers and duties.

388. Superintendent; general powers and duties. The superintendent shall be the chief executive officer of the hospital and subject to the by-laws, rules and regulations thereof, and to the powers of the board of managers:

1. Shall equip the hospital with all necessary furniture, appliances, fixtures and other needed facilities for the care and treatment of patients and for the use of officers and employees thereof, and shall in counties where there is no purchasing agent purchase all necessary supplies.

2. Shall have general supervision and control of the records, accounts, and buildings of the hospital and all internal affairs, and maintain discipline therein, and enforce compliance with, and obedience to all rules, by-laws and regulations adopted by the board of managers for the government, discipline and management of said hospital, and the employees and patients thereof. He shall make such further rules, regulations and orders as he may deem necessary, not inconsistent with law, or with the rules, regulations and directions of the board of managers.

3. Shall appoint such resident officers and such employees as are authorized by the board of supervisors for the efficient performance of the business of the hospital, and prescribe their duties; and for cause stated in writing, after an opportunity to be heard, discharge any such officer or employee at his discretion.

4. Shall cause proper accounts and records of the business and operation of the hospital to be kept regularly from day to day, in books and on records provided for that purpose; and see that such accounts and records are correctly made up for the annual report to the board of supervisors, as required by section three hundred eighty-seven of this article, and present the same to the board of managers, who shall incorporate them in their report to the said supervisors.

5. Shall receive into the hospital in the order of application, any person found to be suffering from tuberculosis in any form who is entitled to admission thereto under the provisions of this article, excepting that if at any time there be more applications for admission to said hospital than there are vacant beds therein, said superintendent shall give preference in the admission of patients to those who in his judgment, after an inquiry as to the facts and circumstances, are more likely to infect members of their households and others, in each instance signing and placing among the permanent records of the hospital a statement of the facts and circumstances upon which he bases his judgment as to the likelihood of transmitting infection, and reporting each instance at the next meeting of the board of managers; and shall also receive persons from other counties as hereinafter provided. Said superintendent shall cause to be kept proper accounts and records of the admission of all patients, their name, age, sex, color, marital condition, residence, occupation and place of last employment.

6. Shall cause a careful examination to be made of the physical condition of all persons admitted to the hospital and provide for the treatment of each such patient according to his need; and shall cause a record to be kept of the condition of each patient when admitted, and from time to time thereafter.

7. Shall discharge from said hospital any patient who shall wilfully or habitually violate the rules thereof; or who is found not to have tuberculosis; or who is found to have recovered therefrom; or who for any other reason is no longer a suitable patient for treatment therein; and shall make a full report thereof at the next meeting of the board of managers.

8. Shall collect and receive all moneys due the hospital, keep an accurate account of the same, report the same at the monthly meeting of the board of managers, and transmit the same to the treasurer of the county monthly on or before the tenth day of the month.

9. Shall before entering upon the discharge of his duties, give a bond in such sum as the board of managers may determine, to secure the faithful performance of such duties.

10. May attend such courses in the diagnosis and treatment of tuberculosis and in hospital administration at a state tuberculosis hospital as may be established and which he may be authorized to attend by the board of managers of his hospital. Subject to appropriation being made therefor, the necessary expenses in traveling to and from such state tuberculosis hospital for the purpose of taking such courses shall be a county charge.



389 - Chaplains in Rensselaer county.

389. Chaplains in Rensselaer county. The board of supervisors of the county of Rensselaer is hereby authorized and empowered from time to time to designate as chaplains to the Rensselaer county tuberculosis hospital in such county, known as the "Pawling Sanitarium," not less than two and not more than three chaplains, no two of such chaplains to be of the same religious denomination, and to provide for their compensation and expenses.



390 - Admission of county patients.

390. Admission of county patients. 1. Any person in the county in which the hospital is situated desiring treatment in such hospital, may apply in person to the superintendent or to any reputable physician for examination, and such physician, if he finds that said person is suffering from tuberculosis in any form, may apply to the superintendent of the hospital for his admission. Blank forms for such applications shall be provided by the hospital, and shall be forwarded by the superintendent thereof gratuitously to any reputable physician in the county, upon request. So far as practicable applications for admission to the hospital shall be made upon such forms. The superintendent of the hospital, upon the receipt of such application, if it appears therefrom that the patient is suffering from tuberculosis, and if there be a vacancy in the said hospital, shall notify the person named in such application to appear in person at the hospital. If, upon examination of such patient, or of any patient applying in person for admission, the superintendent is satisfied that such person is suffering from tuberculosis, he shall admit him to the hospital as a patient. All such applications shall be filed and recorded in a book kept for that purpose in the order of their receipt. When said hospital is completed and ready for the treatment of patients, or whenever thereafter there are vacancies therein, admissions to said hospital shall be made in the order in which the names of applicants shall appear upon the application book to be kept as above provided, in so far as such applicants are certified to by the superintendent to be suffering from tuberculosis. No discrimination shall be made in the accommodation, care or treatment of any patient because of the fact that the patient or his relatives contribute to the cost of his care and treatment in whole or in part, and no patient shall be permitted to pay for his care and treatment in such hospital a greater sum than the average per diem per capita cost of care and treatment therein and no officer or employee of such hospital shall accept from any clinic or hospital patient any fee, payment or gratuity whatsoever for his services.

2. Whenever a patient admitted to said hospital has local residence, as defined in the public health law, in the county in which the hospital is situated, he shall be a charge upon such county. If such patient admitted to said hospital has local residence in some other county or in the city of New York, he shall be a charge upon such other county or the city of New York, as the case may be, and the superintendent shall send a bill for such charge to the clerk of the board of supervisors of such other county or to the comptroller of the city of New York. Such charge shall be at a rate to be fixed by the board of managers, which shall not exceed the per diem per capita cost of care and treatment in said hospital, and if the county operating said hospital is currently receiving state aid for the care and treatment of tuberculosis patients pursuant to the public health law, such charge may be an amount for each day of such patient's care equivalent to the balance of the total per diem per capita cost of operating such hospital during the preceding fiscal year, as computed and approved by the state commissioner of health pursuant to subdivision three of section fifty-four of the public health law. Such bill shall be audited and paid by the board of supervisors of said county, except that a bill so submitted to the city of New York shall be paid by such city after audit and upon warrant of the comptroller of such city. Any patient admitted to said hospital may pay for his care and treatment in whole or in part if he volunteers to do so.



391 - Admission of out of county patients.

391. Admission of out of county patients. 1. Exclusive of the city of New York, and exclusive of counties served by state tuberculosis hospitals, any person in a county not having a county hospital for the care and treatment of persons suffering from tuberculosis may apply in person to the clerk of the board of supervisors of such county or to the state commissioner of health for admission to a tuberculosis hospital, providing that such person submit with such application a statement signed by a reputable physician that such physician has, within the ten days preceding the date of such application, examined such person and that, in his opinion, such person is suffering from tuberculosis or is suspected of having tuberculosis and is in need of care and treatment therefor. Upon receipt of such application, the clerk of the board of supervisors or the state commissioner of health, as the case may be, shall forward the same to the superintendent of any state, county or city hospital for the care and treatment of tuberculosis.

2. Whenever the superintendent of such a hospital shall receive an application for the admission of a patient in accordance with the provisions of subdivision one of this section, if it appear from such application that the person therein referred to is suffering from tuberculosis or is suspected of having tuberculosis and is in need of care and treatment therefor, the superintendent shall notify said person to appear in person at the hospital, provided there be a vacancy in such hospital and there be no pending application from a patient living in the county in which the hospital is located. If, upon personal examination of the patient, the superintendent is satisfied that such patient is in need of care and treatment for tuberculosis, he shall admit him to the hospital. Every patient so admitted shall be a charge against the county in which he was living immediately prior to such admission. Such charge shall be at a rate to be fixed by the board of managers, which shall not exceed the per diem per capita cost of maintenance therein and any cost of transportation to or from the hospital, except that if the county operating said hospital is currently receiving state aid for the care and treatment of tuberculosis patients pursuant to the public health law, such charge shall be an amount for each day of such patient's care equivalent to the balance of the total per diem per capita cost of operating such hospital during the preceding fiscal year, as computed and approved by the state commissioner of health pursuant to subdivision three of section fifty-four of the public health law; and the bill therefor shall be audited and paid by the board of supervisors of the said county. However, if such patient has local residence, as defined in the public health law, in some county other than the one in which he was living immediately prior to such admission or in the city of New York, he shall be a charge upon such other county or the city of New York, as the case may be, and in this event any amounts for the cost of such care and treatment which shall have been paid by the county from which he was admitted shall be charged back and reimbursed to such county by the aforesaid other county or the city of New York in which the patient has local residence. Any patient admitted to a hospital in accordance with the provisions of subdivision one of this section may pay for his care and treatment in whole or in part if he volunteers to do so.



391-A - Enacted without section heading.

391-a. Notwithstanding any inconsistent provisions of this article, or of any other general, special or local law, a county tuberculosis hospital may also admit for study and care persons with chronic nontuberculous diseases of the chest, subject to rules and regulations to be promulgated by the state commissioner of health with the advice and counsel of an advisory committee consisting of five members after consultation with the boards of managers of county tuberculosis hospitals; provided, however, that any person so admitted or the person or agency who or which accepts responsibility for payment for the care and treatment of such person shall be charged such amount as fixed by the board of managers of the hospital but at a rate not in excess of the daily cost per patient of operation of the hospital as determined by the state commissioner of health. Three of the members of such advisory committee shall be superintendents of county tuberculosis hospitals to be chosen by such commissioner, and two of the members thereof shall be representatives of the medical society of the state of New York to be designated by such society.



392 - Visitation and inspection.

392. Visitation and inspection. The resident officer of the hospital shall admit the managers into every part of the hospital and the premises and give them access on demand to all books, papers, accounts and records pertaining to the hospital and shall furnish copies, abstracts and reports whenever required by them. All hospitals established or maintained under the provisions of this article shall be subject to inspection by any duly authorized representative of the state department of social welfare, the state department of health, of the state charities aid association and of the board of supervisors of the county; and the resident officers shall admit such representatives into every part of the hospital and its buildings, and give them access on demand to all records, reports, books, papers and accounts pertaining to the hospital.



393 - Hospital located at county home.

393. Hospital located at county home. Wherever a hospital for the care and treatment of persons suffering from tuberculosis exists in connection with, or on the grounds of a county home, the board of supervisors may, after this article takes effect, appoint a board of managers for such hospital and such hospital, and its board of managers, shall thereafter be subject to all the provisions of this article, in like manner as if it had been originally established hereunder. Any hospital for the care and treatment of tuberculosis which may hereafter be established by any board of supervisors shall be subject to all the provisions of this article. No hospital authorized under the provisions of this article shall hereafter be located on the grounds of a county home.



394 - Discontinuance of hospital or county chest clinic services; procedure.

394. Discontinuance of hospital or county chest clinic services; procedure. 1. The board of supervisors of any county in which there is a county tuberculosis hospital or county chest clinic service established pursuant to the authorization in this article or any other general or special law shall continue the operations of such hospital or clinic service, except as hereinafter provided.

2. Notwithstanding the provisions of this article, or of any other general or special law, the board of supervisors of any county maintaining a county tuberculosis hospital or county chest clinic service may request the state commissioner of health to assume responsibility for the operation and maintenance of such hospital as a state tuberculosis hospital or state chest clinic service or to authorize the abolition of such county tuberculosis hospital or county chest clinic service. The state commissioner of health, upon receipt of such application, shall make such investigations as he may deem appropriate to protect the public health or other interests of the state. Following such investigation, he may certify in writing to the board of supervisors of such county that such county can be adequately served by a state tuberculosis hospital or a state chest clinic service and that in his opinion the continued operation of such county tuberculosis hospital or county chest clinic service is unnecessary. On receipt of any such certification the board of supervisors is hereby authorized to abolish such hospital or clinic service by resolution adopted by a majority vote of the members of such board. On the abolition of any such hospital or clinic service the board of supervisors may dispose of the property and equipment thereof or direct the same to such other public use as is deemed desirable within the limits prescribed by law. Such board may dispose of funds, or other property held in trust pursuant to paragraph e of subdivision three of section three hundred eighty-five as is permitted by law and the terms of any bequests relating thereto. The terms of office of the board of managers or other governing body and the superintendent or director thereof shall automatically terminate on the abolition of any such hospital or chest clinic service. However, the state commissioner of health, following such investigation, may, with the approval of the governor, notify such county board of supervisors that, for the protection of the public health, such hospital or chest clinic service should be continued as a tuberculosis hospital or chest clinic service under state ownership and operation to serve, in addition to such county, such other counties as may require tuberculosis hospital or chest clinic service.

3. When the state commissioner of health determines that the interest of the public health would be furthered by the continuance of the service of such county tuberculosis hospital or county chest clinic service under state ownership, operation and administration, said county shall be required to submit, within a period of thirty days after notice to that effect, a description of all lands then owned by the county for such tuberculosis hospital or chest clinic service and any and all certificates or abstracts of title thereon, together with a description of the buildings and an inventory of all equipment, fixtures, supplies, furnishings, medical and household supplies, automotive equipment, and any other materials or property owned or possessed by the county for the maintenance, operation or use of such hospital or chest clinic service, and upon notice and on a date designated by the state commissioner of health, said county shall transfer to the state, without cost, the title to all of the property and appurtenances constituting such county tuberculosis hospital or county chest clinic service, including all lands, buildings, equipment, fixtures, supplies, furnishings, medical and household supplies, automotive equipment, and any other materials or property assigned to or for the maintenance, operation or use of such hospital or chest clinic service, as included in the inventory hereinbefore mentioned.

4. No outstanding bonded or other indebtedness shall be assumed by the state in the event of such transfer of title as aforesaid.

5. In the event that at any time subsequent to the taking of title by the state, the state commissioner of health determines that it is no longer economical or advisable for the state to continue the operation of such hospital or chest clinic service then, upon the discontinuance of such hospital or chest clinic service by the state, the title to the land and buildings pertaining thereto shall, without obligation on the part of such county, revert to and be revested in such county.



395 - Applications to state commissioner of health.

395. Applications to state commissioner of health. On and after January first, nineteen hundred forty-seven, whenever a person alleged to be suffering from tuberculosis is unable to gain admission to an appropriate tuberculosis hospital for necessary diagnostic or treatment services, such person may make application to the state commissioner of health for admission to an appropriate tuberculosis hospital for such services, treatment and care. The cost of such services and treatment and of the maintenance of such patient shall be subject to the provisions of section fifty-four and other applicable provisions of the public health law.






Article 7-B - (County) COUNTY MEDICAL ASSISTANCE CLINICS

396-A - County medical assistance clinics.

396-a. County medical assistance clinics. The local legislative body of each county may, by local law, establish a county clinic for the care and treatment of persons receiving medical assistance for the needy pursuant to title two of article five of the social services law. All expenditures incurred in connection with the location, construction and operation of such clinic shall be a charge upon the county and provision shall be made for the payment therefor by the local legislative body of such county in the same manner as in the case of other charges against the county.



396-B - Powers of local legislative body.

396-b. Powers of local legislative body. When the local legislative body of any county shall have voted to establish such clinic, the local legislative body shall:

(1) Purchase or lease real property therefor, or acquire such real property, and easements therein, by condemnation proceedings, in the manner prescribed by the eminent domain procedure law, in any town, city or village in the county.

(2) Erect all necessary buildings and alter any buildings, on the property when acquired for the use of said clinic, provided that the location of the buildings and the plans and such part of the specifications as shall be required by the state commissioner of social services and commissioner of health for such erection or alteration together with the initial equipment shall first be approved by the commissioner of social services and commissioner of health. Any changes in such location or plans shall also be first approved by the commissioner of social services and commissioner of health.

(3) Cause to be assessed, levied and collected such sums of money as it shall deem necessary for suitable lands, buildings and improvements for said clinic, and for the maintenance thereof, and for all other necessary expenditures therefor; or may finance expenditures for the erection of such clinic and for the purchase of a site therefor pursuant to the provisions of the local finance law.

(4) Accept and hold in trust for the county, any grant or devise of land, or any gift or bequest of money or other personal property, or any donation to be applied, principal or income, or both, for the benefit of said clinic, and apply the same in accordance with the terms of the gift.

(5) Whenever it shall deem it in the public interest so to do, and notwithstanding the provisions of any other general or special act, change the location of such clinic and acquire a new site by purchase, lease or condemnation, as provided in this section, and establish the hospital thereon.



396-C - Head of clinic; powers and duties.

396-c. Head of clinic; powers and duties. The head of such clinic shall be a physician licensed by this state and be subject to the approval of the local legislative body:

1. Shall equip the clinic with all necessary furniture, appliances, fixtures and other needed facilities for the care and treatment of patients and for the use of officers and employees thereof.

2. Shall have general supervision and control of the records, accounts, and buildings of the clinic and all internal affairs.

3. Shall appoint such other physicians, dentists, nurses, technicians and other resident officers and employees as are authorized by the local legislative body for the efficient performance of the business of the clinic.

4. Shall cause proper accounts and records of the business and operation of the clinic to be kept regularly from day to day, in books and on records provided for that purpose; and see that such accounts and records are correctly made up for the annual report to the local legislative body.

5. Shall receive into the clinic all persons who are eligible to receive medical assistance pursuant to the provisions of section three hundred sixty-six of the social services law and to provide such care, services and supplies which are necessary. Provided, however, that no person shall be received in such clinic without the prior authorization of the social services official responsible for such person's care.

6. Shall cause a careful examination to be made of the physical condition of all persons admitted to the clinic and provide for the treatment of each such patient according to his need; and shall cause a record to be kept of the condition of each patient when treated, and from time to time thereafter.

7. Shall discharge from said clinic any patient who for any reason is no longer eligible for treatment therein.

8. Shall collect and receive all moneys due the clinic, keep an accurate account of the same, and transmit the same to the treasurer of the county monthly on or before the tenth day of the month.

9. Shall before entering upon the discharge of his duties, give a bond in such sum as the local legislative body may determine, to secure the faithful performance of such duties.



396-D - Medical assistance.

396-d. Medical assistance. Whenever a medical assistance clinic has been established as provided in this article, all medical assistance pursuant to title two of article five of the social services law may be given at such clinic under the supervision of the head of such clinic to those eligible persons electing to utilize the facilities of such clinic. The services of qualified physicians, dentists, nurses, optometrists, podiatrists and other related professional personnel shall be made available at such clinic.

The clinic shall have adequate facilities for the dispensing of drugs, sickroom supplies, eyeglasses, dentures, prosthetic appliances and shall provide physical therapy, rehabilitative services and laboratory and X-ray services.

Any professional medical personnel may be employed by the clinic on a part or full time basis and shall receive such compensation for their services as may be made available therefor by appropriation by the local legislative body of the county.



396-E - Supervision of clinic.

396-e. Supervision of clinic. All clinics established as provided in this article shall be subject to the supervision of the state department of health.



396-F - Reimbursement.

396-f. Reimbursement. Claims for state reimbursement for the expenses incurred in the maintenance and operation of such clinic which are directly connected with the furnishing of medical assistance for needy persons shall be made in the manner set forth in section three hundred sixty-eight-a of the social services law and the nature and amount of such reimbursement shall be paid as provided in such section.






Article 7-C - (County) DRUG CONTROL AUTHORITIES

396-G - Creation; board; employees.

396-g. Creation; board; employees. The local legislative body of each county is hereby authorized to create a county drug control authority. Such authority shall consist of not less than five nor more than nine members who shall be appointed by the county legislature or by the county executive in those counties where the county charter provides that members of county boards, commissions, authorities or agencies are to be appointed by the county executive, at least one of whom shall be a physician licensed to practice medicine in this state. Any person serving as a member of a county narcotic guidance council, drug abuse commission or mental health board shall be eligible to serve as a member of the board of a county drug authority created pursuant to this article. The chairman of the board shall be designated by the county legislature or by the county executive in those counties where the county charter provides that members of county boards, commissions, authorities or agencies are to be appointed by the county executive, from among the members so appointed. The compensation of the members shall be fixed by the county legislative body within the amount available therefor by appropriation. The board shall appoint a counsel, an administrative officer and such other officers, employees, agents and consultants as may be necessary, prescribe their duties, fix their compensation and provide for payment of their expenses, all within amounts appropriated therefor by the county.



396-H - Powers of the authority.

396-h. Powers of the authority. The authority, by and through its board, shall have the following functions, powers and duties:

1. To coordinate and assist in activities in the county relating to drug control;

2. To establish in-patient and out-patient treatment facilities for persons addicted to the use of drugs and drug abusers. Such facilities shall include, but shall not be limited to:

a. detoxification centers and clinics for the out-patient treatment of drug abusers and addicts;

b. a treatment center where drug abusers and addicts may obtain professional counseling from physicians, psychologists, psychiatrists and where possible, former drug abusers and addicts;

c. half-way houses to provide continuing treatment for drug abusers and addicts.

3. To create a referral program whereby drug abusers, addicts and persons and agencies concerned with their treatment will make use of the aforementioned treatment facilities;

4. To encourage and, when so requested, assist cooperative efforts among local narcotic guidance councils and state agencies in developing solutions to the drug problem;

5. To establish one or more treatment districts within the county based on geography and population density; and to employ a referral counselor in each treatment district;

6. To encourage and foster, if possible, the use of former drug abusers and persons formerly addicted to drugs as staff personnel;

7. To assist narcotic guidance councils of a city, town or village within the county in the development of preventative educational programs;

8. To act as agent for the county in accepting any public or private funds which may be made available to a county to control the problems of drug abuse;

9. To make a continuing evaluation of the preventative educational techniques and pharmacological and psychiatric treatment procedures used in the county;

10. To utilize former drug abusers and ex-addicts in educational counseling and make periodic evaluations of their effectiveness;

11. To establish youth centers to provide individual and group therapy and develop constructive work habits;



396-I - Reports of the authority.

396-i. Reports of the authority. The authority shall make an annual report to the county legislature. When it deems advisable, the authority may make interim reports to the county legislature with its recommendations, in order to afford the county legislature an opportunity to take immediate action thereon.



396-J - Acquisition of real property; financing of expenditures.

396-j. Acquisition of real property; financing of expenditures. Real property required for any of the purposes set forth in this article shall be acquired by the county legislative body on behalf of the authority.

Nothing contained in this article, shall be construed to prevent the financing, in whole or in part, pursuant to the local finance law of any expenditure made to carry out the purposes of this article.






Article 8 - (County) OFFICERS; GENERAL PROVISIONS

400 - Officers; manner of selection; term; vacancies.

400. Officers; manner of selection; term; vacancies. 1. Elective. There shall be elected a sheriff, county clerk, district attorney and county treasurer. Except in the county of Lewis, coroners shall continue to be elected as now provided by law until the office is abolished or the number is increased or diminished pursuant to the provisions of this chapter. Unless otherwise provided in this chapter, the term of office of each such officer shall continue to be three years, except that the terms of office of sheriff, county clerk, county treasurer and coroner shall be four years from and including the first day of January next succeeding his election. There shall be elected a county judge, surrogate, and judge of the family court as now or hereafter provided by law. The term of office of each such judicial officer shall be ten years from and including the first day of January next succeeding his election.

1-a. District attorney in counties outside of New York city. The term of office of the district attorney of each county outside of New York city shall be for four years commencing on the first day of January following the general election for district attorney in each respective county.

2. Coroners. At least one hundred fifty days prior to any general election and subject to a permissive referendum, the board of supervisors shall have power by local law to abolish the office of coroner and create the office of medical examiner. The terms of office of all coroners elected or appointed and holding office in the county at the time such local law becomes effective shall expire upon the appointment and qualification of the medical examiner and at the general election to be held in such year and thereafter no coroners shall be elected in the county.

3. At least one hundred fifty days prior to any general election and subject to a permissive referendum, the board of supervisors shall have power by local law to change the number of coroners to be elected to not less than one nor more than four. The board may divide the county into districts bounded by city or town lines and provide for the election of one coroner in each district. The terms of office of all coroners elected or appointed and holding office in the county at the time such local law becomes effective shall expire on the December thirty-first following. At the general election to be held in the year such local law becomes effective, one or more coroners shall be elected in the county as provided by such local law.

3-a. Coroner in Lewis county. All the powers and duties of the office of coroner of the county of Lewis are hereby transferred to the office of district attorney of such county, and the district attorney of such county shall exercise and perform all the powers and duties of the office of coroner of such county. The district attorney shall be entitled to such additional fees or compensation from the county for performance of duties as coroner as shall be fixed by the board of supervisors, and his reasonable and necessary expenses in the performance of the duties of such office shall be a county charge. The provisions of this section shall not have the effect under section ten of the municipal home rule law to permit any county, other than Lewis county as herein prescribed, to change, amend or supersede, by local law, any provisions of this chapter.

3-b. Coroner in Madison county. The office of coroner is hereby re-established in Madison county. All the powers and duties of the office of coroner of the county of Madison are hereby transferred to the office of district attorney of such county, and the district attorney of such county shall exercise and perform all the powers and duties of the office of coroner of such county. The district attorney shall be entitled to such additional fees or compensation from the county for performance of duties as coroner as shall be fixed by the board of supervisors, and his reasonable and necessary expenses in the performance of the duties of such office shall be a county charge. The provisions of this section shall not have the effect under section ten of the municipal home rule law to permit any county, other than Madison county as herein prescribed, to change, amend or supersede, by local law, any provisions of this chapter.

4. (a) Appointive. There shall continue to be appointed in the manner prescribed by law a clerk of the board of supervisors, a county attorney, county superintendent of highways, sealer of weights and measures and county historian. The board of supervisors may by local law provide for the appointment of additional county officers, define their powers and duties not inconsistent with law, and fix the term of their office. No officer appointed for a fixed term shall be removed by the board during his term without written charges and the opportunity to be heard.

(b) The chief executive officer of a county public welfare department, whether referred to as commissioner or by other title, shall be appointed in accordance with the provisions of section one hundred sixteen of the social welfare law.

4-a. Medical examiner. The board of supervisors in any county in which the office of coroner is abolished shall appoint a medical examiner. A certificate of such appointment shall be filed and recorded in the office of the county clerk. The medical examiner, before entering upon the duties of his office, shall take and file the prescribed oath of office and furnish and file the required undertaking. The medical examiner shall serve at the pleasure of the board of supervisors and his appointment may be revoked at any time by resolution of the board of supervisors and the filing of a certificate of such revocation in the office of the county clerk. The medical examiner shall be a resident of the county and a physician duly licensed to practice his profession in the state of New York and shall be a person determined by the board of supervisors as qualified to perform an autopsy and dissect dead bodies of human beings.

4-b. Coroner's physician. Except in counties where the office of coroner has been abolished, the board of supervisors may appoint one or more coroner's physicians or may provide by local law for the appointment of one or more coroner's physicians, and may fix the terms of their office. In any county in which the coroner or any of the coroners is not a physician duly licensed to practice medicine in this state, the board shall appoint one or more coroner's physicians.

Each coroner's physician appointed pursuant to this subdivision shall by virtue of his office be a deputy coroner and shall possess the powers and perform the duties of the coroner, during the absence or inability of the coroner to act, or in the event of a vacancy in the office of coroner.

5. Certificate of election or appointment. Upon filing in the office of the county clerk a certificate of election or appointment of any officer, together with the oath of office and official undertaking prescribed by law, the county clerk shall execute and deliver to such officer a certificate stating that he or she has duly qualified and is entitled to assume the duties of his or her office. On or before the tenth day of January in each year and thereafter within five days after any subsequent appointment is made, the clerk of the board of supervisors shall file in the office of the county clerk a certificate showing the names of all officers of the county appointed by the board and the amount of the official undertaking, if any, required in each case. On or before the fifteenth day of January in each year and thereafter within five days after any person is elected or appointed to any office within the county, the county clerk shall file in the office of the executive department of the state a certificate showing the name of each person so elected or appointed who has duly qualified and, within the same time periods, file the name of any person appointed to the office of director of real property tax services with the commissioner of taxation and finance.

6. Notice of vacancy in office. Within ten days after any vacancy occurs as prescribed by section thirty of the public officers law, the county clerk shall give notice thereof to the governor when the power of appointment is vested in the governor and to the board of supervisors when the power of appointment is vested in said board.

7. Filling of vacancies. Except as hereinafter provided, a vacancy in an elective county office, shall be filled by the governor by appointment and for the office of sheriff with the advice and consent of the senate if in session. When a vacancy shall occur, otherwise than by expiration of term in the office of county judge, surrogate, or judge of the family court, it shall be filled for a full term at the next general election held not less than three months after such vacancy occurs and, until the vacancy shall be so filled, the governor by and with the advice and consent of the senate, if the senate shall be in session, or, if the senate not be in session, the governor may fill such vacancy by an appointment which shall continue until and including the last day of December next after the election at which the vacancy shall be filled. A vacancy in the office of coroner shall be filled by the board of supervisors. Such officer shall hold office until and including the thirty-first day of December succeeding the first annual election at which the vacancy can be filled by election. A person appointed to fill a vacancy in an office named in the constitution shall receive the same compensation that was fixed for the office for the most recent elective term. The board of supervisors shall fill any vacancy in an appointive county office for the unexpired term as prescribed by law.



401 - Deputies.

401. Deputies. 1. Except as otherwise provided in this chapter, the board of supervisors may authorize any officer of the county paid from county funds or the head of any department to appoint one or more deputies, who shall perform such duties not inconsistent with law as shall be assigned to them by the appointing officer. In the event an authorized officer or department head fails to appoint one or more deputies and the authorized officer or department head is disabled for a period greater than thirty days, the board of supervisors may appoint such a deputy who shall possess the powers and perform the duties of the principal until the disability is removed or until a successor is elected or appointed and has qualified.

2. If there be but one deputy, he shall possess the powers and perform the duties of his principal during the absence or inability of his principal to act. If there be more than one deputy, the principal shall designate in writing and file in the office of the county clerk and of the clerk of the board of supervisors the order in which they are to serve during his absence or inability to act.

3. In the event of a vacancy in the office of the principal, such deputy, or the deputy so designated, shall possess the powers and perform the duties of his principal until the disability is removed, or, in case of a vacancy, until a successor is elected or appointed and has qualified. If no designation shall have been made and filed, the senior deputy shall act.

4. In the event of a vacancy in the office of the principal, the board of supervisors may require such deputy to furnish an official undertaking in an amount fixed by such board and approved as provided in this chapter, and upon default thereof, said board of supervisors shall have the power to designate another employee in such office or department as the acting principal officer, who upon executing and filing such undertaking shall have and exercise the powers and duties of the office until a successor is elected or appointed and has qualified.

5. The provisions of this section shall not apply to the office of undersheriff, or to the office of coroner or to the office of coroner's physician.

6. The provisions of this section shall supersede inconsistent provisions of section nine of the public officers law.



402 - Oath of office.

402. Oath of office. Every officer paid his compensation from county funds shall take and file an official oath in the manner prescribed in section ten of the public officers law. The refusal or neglect to take and file such oath within the time prescribed by section thirty of the public officers law, except in the cases of the sheriff, county clerk and district attorney, shall be deemed a refusal to serve and the office may be filled as in the case of a vacancy. Until the sheriff, county clerk or district attorney shall take and file the required oath, he shall not perform any duties of the office, nor be entitled to any compensation.



403 - Official undertakings.

403. Official undertakings. The county clerk, the county treasurer, the district attorney, the sheriff, such county officers as shall be specially required by law, and such other county officers as may be required by local law or resolution of the board of supervisors, shall, before entering upon the duties of his office, execute an official undertaking as provided in section eleven of the public officers law, except as otherwise provided by law. The amount of such undertaking shall be fixed by the board of supervisors and approved by such board if in session and if not in session by the county clerk, except the undertaking of the county clerk shall be approved by the board of supervisors if in session and if not in session by the county judge. The undertaking of the county clerk shall name the county and the people of the state of New York as obligees and shall include any liability with respect to the mortgage tax.

When in the opinion of the board of supervisors the sureties are deemed insufficient and the money and property of the county may be unsafe, such board may direct a further undertaking upon ten days' notification thereof in writing and such officer shall not perform any duties nor be entitled to compensation until such further undertaking is furnished. All elective and appointive county officers shall give such other undertakings as may be required by law.

The board of supervisors or any county officer shall have the power to demand the giving of an undertaking by subordinates or employees, as may be deemed necessary. Any default or misfeasance in office on the part of any such subordinate or employee shall be deemed a breach of the undertaking of the county officer appointing him as well as a breach of the undertaking furnished by such subordinate or employee.

The neglect to furnish and file any such undertaking within the time prescribed by law, except in the cases of the sheriff, county clerk and district attorney, shall be deemed a refusal to serve and the office may be filled as in the case of a vacancy. Until the sheriff, county clerk or district attorney shall execute and file the required undertaking, he shall not perform any duties of the office, nor be entitled to any compensation.

The board of supervisors shall cause an action to be brought upon any breach of the conditions of any such undertaking.



404 - Official seals.

404. Official seals. The official seals of boards of supervisors of the several counties, county seal, county treasurer's seal and the seal of the register of deeds shall continue to be the official seals, respectively, of such boards, county treasurer, surrogate and register of deeds and used as such, respectively, when authorized by law. When any such seal shall be lost, destroyed, or become unfit for use, the board of supervisors of the county interested therein or not having such seal, shall cause a new seal or seals to be made at the expense of the county. A description of each of such seals, together with the impressions therefrom, shall be filed in the office of the county clerk and in the office of the secretary of state. In counties having two county seats, a duplicate of the county seal shall be procured and kept at the county seat where the county clerk's office is not situated, at some place to be designated by the county clerk and may be used by him the same as at his office. In counties having but one court house and which is located more than five miles from the county clerk's office, a duplicate of the county seal shall be procured and kept at such court house and the county clerk may use the same at such court house. The seal kept by the county clerk in each county, as prescribed in the judiciary law, shall continue to be the seal of the county, and must be used by him where he is required to use an official seal.



405 - Procedure when new officer assumes duties of office.

405. Procedure when new officer assumes duties of office. 1. When a newly elected or appointed county officer has qualified by taking and filing the official oath and undertaking required of him by law, the certificate furnished by the county clerk pursuant to section four hundred shall be his authority to demand of his predecessor the custody of all books, records, maps, papers, equipment, supplies, moneys and property of the county to which such officer is entitled and directed to have custody. Such inventories, statements or receipts, as may be required of such officer by local law or by resolution of the board of supervisors, shall be given. If the outgoing officer shall have died, the administrator or executor of his estate may also demand a receipt of the successor in office.

2. The outgoing sheriff, or the officer acting as sheriff, shall deliver the custody of all prisoners confined in the jail, together with all books, records, process, mandates, commitments and other papers pertaining to the office, to the new sheriff and duplicate receipts shall be given therefor. Uncompleted property executions and executions directed against wages, earnings or income of a judgment-debtor shall be delivered to the new sheriff.

3. The failure of any outgoing officer to deliver such custody within ten days after such certificate has been delivered and a demand made thereon, shall entitle the successor in office to maintain an action in the name of the county against said predecessor in office, or the administrator or executor of his estate, or against any employee or other person having possession thereof, to obtain such custody and to recover any damages that may have been suffered by the county by reason of such detention, together with a penalty of five hundred dollars. The county attorney shall appear for such county officer suing on behalf of the county and the recovery together with the statutory costs shall be the property of the county and may be used for general county purposes.



406 - Reports of officers.

406. Reports of officers. 1. The county officer, who shall receive, or is authorized by law to receive any fines, penalties, fees, or other moneys belonging to the county or in which the county has an interest, shall on or before the first day of February of each year, make a verified or certified report thereof for the previous fiscal year, except that a county treasurer, if authorized by the board of supervisors, may, within the time period prescribed in section thirty of the general municipal law, submit a copy of the annual report he makes pursuant to section thirty of the general municipal law, provided, however, that if the time for the filing of the annual report has been extended by the state comptroller as provided in the said statute, then the time for submitting a copy of the report to the board of supervisors similarly shall be extended. The report shall state the nature and amount thereof in such detail as the board of supervisors may direct by local law or resolution. If no amount was received, the report shall so state. It shall include any fees or other moneys earned by such officer and payable to the county from the state or any unit of government within the county, or of any other person. It shall include a statement of the fines, penalties, fees, or other moneys received by such officer and paid to any unit of government within the county or to the state. Each county officer shall make such other reports as may be required by law or by the board of supervisors. Reports may include such activities and matters deemed of importance or of interest to the board of supervisors and the public.

2. Whenever any county officer is required by law or by the board of supervisors, to make any report, return, or statement and he shall refuse to make the same, or he shall neglect to make the same and such neglect is not waived by the board of supervisors or other public officer entitled to receive the same, he shall forfeit to the county a penalty of one hundred dollars, to be recovered by the district attorney in an action brought in the name of the county. Upon application to the supreme court upon eight days' notice to the district attorney and upon good cause being shown, the court may grant an extension of twenty days for the making and filing of such report. If the district attorney refuses or neglects to make and file such report, the action shall be brought by the county attorney in the name of the county. The recovery together with the statutory costs shall be the property of the county and may be used for general county purposes. Whenever such report, return, or statement depends upon information to be given by some other public officer, no recovery shall be had, if such county officer makes and files such report, return, or statement, within ten days after receipt of such information. When such report, return or statement is to be filed with any state department, board or commission and there is a refusal or failure to make and file the same, such department, board or commission may certify the facts to the district attorney for appropriate action.

3. The action to recover such penalty shall not be a bar to removal from office, or any criminal prosecution.



407 - Accounts of fees.

407. Accounts of fees. The county officer authorized to receive fees or other form of compensation belonging to the county shall keep a record showing the nature thereof, from whom received, date of receipt, amount and when paid to the county treasurer.



408 - Supplies and equipment.

408. Supplies and equipment. 1. Except as otherwise provided by law and when the office of county purchasing agent has not been created, each officer paid compensation from county funds shall have power, subject to rules of the board, to purchase necessary supplies and equipment for his respective office or department within the limits of the appropriation therefor.

2. The board of supervisors may authorize the purchase of supplies and equipment through the office of the clerk of the board.

3. The board of supervisors may authorize the purchasing agent or clerk of the board to purchase for and on behalf of the towns forms of vouchers, budgets, account books, loose leaf ledger sheets, envelopes, notices, reports and other uniform staple office supplies, subject to the provisions of section four hundred eight-a of the county law and section one hundred three of the general municipal law. By resolution the board of supervisors shall determine the manner of requisition and of payment in reimbursement.



408-A - Advertising for bids; letting of contracts.

408-a. Advertising for bids; letting of contracts. 1. Every officer, board or agency of the county shall let all contracts for public work and all purchase contracts to the lowest responsible bidder after advertisement for bids where so required by section one hundred three of the general municipal law. The board of supervisors may require contracts involving an expenditure of less than the amount specified in such section to be let in the manner provided therein. The term "officer" as used in this section shall mean and include any officer paid compensation from county funds.

* 2. The board of supervisors may, in the case of any purchase contract or any contract for services, other than services subject to article nine of the labor law, of the county to be awarded to the lowest responsible bidder after advertisement for bids, authorize the inclusion of a provision whereby purchases may be made or such services may be obtained under such contract by any political subdivision or fire company (as both are defined in section one hundred of the general municipal law) or district. In such event, the board shall adopt rules prescribing the conditions under which, and the manner in which, purchases may be made or services may be obtained by such political subdivision, fire company or district.

* NB Effective until July 31, 2019

* 2. The board of supervisors may, in the case of any purchase contract or any contract for services, other than services subject to article eight or nine of the labor law, of the county to be awarded to the lowest responsible bidder after advertisement for bids, authorize the inclusion of a provision whereby purchases may be made or such services may be obtained under such contract by any political subdivision or fire company (as both are defined in section one hundred of the general municipal law) or district. In such event, the board shall adopt rules prescribing the conditions under which, and the manner in which, purchases may be made or services may be obtained by such political subdivision, fire company or district.

* NB Effective July 31, 2019



409 - Actions and proceedings in official capacity.

409. Actions and proceedings in official capacity. 1. No officer whose compensation is paid from county funds shall employ an attorney-at-law to appear and prosecute or defend any civil action or proceeding brought by or against him in an official capacity whenever under the provisions of this chapter or other law it is made the duty of the district attorney or county attorney to prosecute or defend the same.

2. All damages recovered against, or costs and expenses lawfully incurred by any officer whose compensation is paid from county funds in the prosecution or defense of any civil action or proceeding brought by or against him for an official act done or for failure to perform an official act shall be a county charge and shall be audited and paid in the same manner as other county charges. When the act upon which the action or proceeding is based was done in good faith, but without authority of law or authorization of the board of supervisors, the board of supervisors may audit and pay the same as other county charges.



410 - Cost of removal proceedings before the governor.

410. Cost of removal proceedings before the governor. The reasonable costs and expenses in proceedings before the governor for the removal of any county judge, surrogate, family court judge, district attorney, sheriff, county clerk or any elective county officer removable by the governor upon charges preferred against him, including the taking, transcribing and printing of the testimony therein, shall be a charge upon the county wherein said officer was elected or appointed.



411 - Holding more than one elective office.

411. Holding more than one elective office. No county judge, family court judge, surrogate, district attorney, sheriff, county clerk or any elective county officer shall be eligible to hold at the same time any other elective county or town office, or that of city supervisor.






Article 9 - (County) CHAIRMAN OF THE BOARD OF SUPERVISORS

450 - Chairman of the board; powers and duties.

450. Chairman of the board; powers and duties. 1. The chairman of the board of supervisors shall, at the time of his selection and throughout the term of his office, be a member of the board of supervisors and shall within twenty days after his selection take and file in the office of the county clerk an oath of office as such chairman and execute and file an official undertaking in such amount as may be required by the board. Such undertaking shall be approved by the board if in session and otherwise by the county clerk. Upon failure to take said oath or to execute and file said undertaking within the time therefor prescribed by law, the board of supervisors may declare a vacancy and select another chairman from its membership. He shall be ex-officio member of all committees and shall have the right to attend meetings of all boards, commissions or other bodies appointed by the board of supervisors or exercising county functions or expending county funds. He shall have the right to inspect all books, accounts, records or documents pertaining to the property, money or assets of the county or over which the county has control.

2. It shall be the duty of such chairman: (a) to become familiar with the property, functions and fiscal affairs of his county; (b) to see that the statutory and local laws and resolutions of the board of supervisors and directions of county officers empowered to make the same are faithfully executed and report to the board any neglect of duty; (c) to make recommendations to the board of supervisors on legislation, rules and regulations and such other matters deemed material and advisable; (d) to advise department heads and officers and recommend matters deemed helpful in the performance of their duties.

3. The board of supervisors may delegate to such chairman the power to: (a) transfer employees temporarily from one department or office to another with the approval of the appointing officer or board; (b) determine what officer shall perform a particular power or duty not clearly defined by law; (c) determine what officers and employees may attend conferences and schools conducted for the betterment of county government; (d) execute and deliver documents and contracts authorized by such board; (e) perform such other administrative duties as the board may determine to be necessary to give full effect to the provisions of this chapter.






Article 10 - (County) CLERK OF THE BOARD OF SUPERVISORS

475 - Clerk of the board; term; duties.

475. Clerk of the board; term; duties. 1. The board of supervisors shall appoint a clerk who shall serve during the pleasure of the board and until his successor is appointed and has qualified.

2. The clerk shall keep a record of all acts and proceedings of the board and be the custodian of the records, vouchers and other papers required or authorized by law to be deposited in his office. He shall have custody of all policies of insurance of all types carried on the corporate property of the county and shall keep a record properly indexed showing the property, name of insurance carrier, amount of insurance and date of expiration of all policies. He shall prepare the tax rolls, except when otherwise directed by the board of supervisors. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.






Article 11 - (County) COUNTY ATTORNEY

500 - County attorney; term.

500. County attorney; term. 1. The board of supervisors of each county shall appoint a resident attorney-at-law as county attorney for the term of office for which the then members of such board were elected. In any county having no resident attorney-at-law available, the board of supervisors may employ an attorney-at-law residing in another county.

2. The head of any county legal department created under the provisions of this chapter shall have and exercise all the powers and duties of the county attorney.



501 - Duties.

501. Duties. 1. The county attorney shall be the legal advisor to the board of supervisors and every officer whose compensation is paid from county funds in all matters involving an official act of a civil nature. The county attorney shall prosecute and defend all civil actions and proceedings brought by or against the county, the board of supervisors and any officer whose compensation is paid from county funds for any official act, except as otherwise provided by this chapter or other law. Within the limits of the appropriation, the county attorney may employ counsel to assist in any civil action or proceeding brought by or against the county or any county officer in his official capacity. Upon the appointment of a county attorney no consent or order of the court shall be necessary to effect a substitution of attorneys.

2. Whenever the interests of the board of supervisors or the county are inconsistent with the interests of any officer paid his compensation from county funds, the county attorney shall represent the interests of the board of supervisors and the county. In such case the officer may employ an attorney-at-law at his own expense unless the provisions of section eighteen of the public officers law are applicable.

3. The county attorney shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.

4. The board of supervisors may include in such directions the rendering of advice and service to town boards and town officers when not in conflict with the interests of the county, board of supervisors or an officer whose compensation is paid from county funds.

5. The board of supervisors may create the position of confidential secretary to the county attorney. Such position shall be in the exempt class of the civil service. The county attorney shall appoint such confidential secretary, who shall serve at his pleasure.



502 - Assistant county attorneys.

502. Assistant county attorneys. 1. The board of supervisors shall have power to authorize the county attorney to appoint one or more assistant county attorneys. Every appointment of an assistant county attorney shall be in a writing filed and recorded in the office of the county clerk. The person so appointed shall take the prescribed oath of office and furnish any required official undertaking. Any such appointment may be revoked by the county attorney at any time by filing a written revocation in the office of the county clerk.

2. The assistant county attorney shall perform such duties pertaining to the office as may be directed by the county attorney.

3. The assistant, during the absence or inability of the county attorney, shall perform the powers and duties of the office of county attorney.

4. In the event of a vacancy in the office of county attorney, the assistant shall perform the powers and duties of the office of county attorney until a successor is appointed and has qualified.

5. If more than one assistant county attorney shall be appointed, the county attorney shall designate in writing and file in the office of the county clerk and clerk of the board of supervisors the order in which such assistants shall exercise the powers and duties of the office in the event of a vacancy or the absence or inability of such county attorney to perform the duties of the office.






Article 12 - (County) COUNTY CLERK

525 - County clerk; duties.

525. County clerk; duties. 1. The county clerk shall perform the duties prescribed by law as register, and be the clerk of the supreme court and clerk of the county court within his county. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.

2. He shall provide at the expense of the county, all books, files and other necessary equipment for the filing, recording and depositing of documents, maps, papers in actions and special proceedings of both civil and criminal nature, judgment and lien dockets and books for the indexing of the same as directed or authorized by law.



526 - Deputy county clerk.

526. Deputy county clerk. 1. Within ten days after assuming the duties of the office, each county clerk shall appoint a deputy county clerk by an instrument in writing filed and recorded in his office. The deputy county clerk shall perform such duties as may be assigned by the county clerk and during the temporary absence or inability of the county clerk, have and exercise all of the powers and duties of the office. In case of a vacancy in the office of county clerk, the deputy county clerk shall perform the duties of the county clerk until a successor is elected or appointed and has qualified.

2. The county clerk in like manner may designate one or more employees of his office to serve as acting deputy clerk during the absence or inability of such deputy county clerk to perform the duties of the office. If there be no deputy county clerk, or acting deputy county clerk, the county judge may in the same manner designate an acting deputy county clerk who shall serve until a successor is appointed by the county clerk and has qualified.

3. The county clerk may appoint and remove such additional deputies authorized to act generally for and in the place of their principal as shall be authorized by resolution of the board of supervisors.



527 - Special court clerks.

527. Special court clerks. The board of supervisors shall authorize the appointment by the county clerk of such special court clerks including naturalization clerks as may be necessary for the courts of record sitting in the county to function properly. Special court clerks shall have the same powers and duties as the county clerk for the transaction of business at court sessions attended by them.



528 - Photo recording.

528. Photo recording. In any county in which documents to be recorded in the county clerk's office are copies by use of a photo copying process, such county clerk may cause the parts of such a document to be separated temporarily to facilitate such process, provided the document is restored to its original form immediately after the completion of such process.



529 - Consolidated lien index.

529. Consolidated lien index. 1. In counties having a population of less than five hundred thousand, the county clerk may install and maintain a single consolidated index, in lieu of all other indices required by law, for the purpose of indexing alphabetically all liens or encumbrances affecting real property recorded or filed in his office, except mortgages, lis pendens and judgments.

2. A county clerk may adopt a new indexing system utilizing electro-mechanical, electronic or any other method he deems suitable for maintaining the indexes.



530 - Court and trust fund register.

530. Court and trust fund register. Each county clerk shall keep a book to be known as a court and trust fund register to be used solely as a record of moneys and securities paid, transferred, or deposited, or ordered to be so paid, transferred, or deposited into the courts of which he is clerk. Upon the filing in his office of any judgment, order, or decree directing the payment, transfer, or deposit of moneys or securities into court, the amount thereof being stated, or determinable upon the happening of the contingency expressed in said judgment, order or decree; or upon the filing in his office of any report of a referee or other person, or any receipt, or any other paper or record, from which it appears that moneys or securities have been or should be deposited into court pursuant to any judgment, order, or decree, or any provision of law; or upon the receipt by any such clerk of moneys or securities which may be deposited into court, by any provision of law, without a court order, the clerk shall promptly enter in his court and trust fund register (1) the name of the court directing the deposit, or the source of the receipt if deposited without a court order, (2) the title of the action or proceeding, (3) the amount of money or nature and description of securities deposited or ordered to be deposited into court, if stated, (4) a statement of any contingency expressed in the judgment, order, or decree upon the happening of which the amount required to be deposited shall be determinable, (5) the names of the persons by whom and for whom the deposit is made, or ordered to be made, if stated, and the purpose for which the deposit is made, or ordered to be made, (6) the date and nature of each instrument, report, receipt, record or other paper indicating moneys or securities deposited or to be deposited into court, and the date of filing the same. Such moneys and securities shall be paid to the county treasurer pursuant to article twenty-six of the civil practice law and rules upon receipt being given therefor. For failure to maintain such a register in accordance with the provisions of this section, a county clerk shall be liable to a penalty of two hundred fifty dollars, to be recovered by the state comptroller in an action brought in his name as such comptroller and such penalty, together with statutory costs, shall be paid to the state comptroller, except that the foregoing shall apply only if the judgment, order or decree directing payment into court shall contain, immediately following the caption of the particular matter to which it relates, in capital letters the words "Judgment Directs Payment Into Court" or other appropriate language of similar import, sufficient to apprise the county clerk or his assistant that entry in the court and trust fund register with regard thereto is required.



532 - Retention and destruction of certain recorded instruments.

532. Retention and destruction of certain recorded instruments. After twenty years have elapsed from the date of recording a deed, lease, contract, agreement, mortgage or a release of part of mortgaged premises any such instrument so recorded which has not been returned to the person presenting such instrument for recording or to some other person authorized to receive the same, may be destroyed by the county clerk without the permission of the commissioner of education provided any such instrument is photographed, microphotographed or reproduced on film preserved for examination and use.



533 - Liability of county for negligence of county clerk and employees of county clerk's office.

533. Liability of county for negligence of county clerk and employees of county clerk's office. Notwithstanding any inconsistent provision of law, general, special or local, a county may by local law assume the liability to save harmless and protect its county clerk and employees of the county clerk's office from financial loss arising out of any claim, demand, suit or judgment by reason of alleged negligence of said county clerk or employees, provided such act was committed in the discharge of their duties and within the scope of their employment. Such county may by act of its legislative body arrange for purchase and maintain appropriate insurance with any insurance company authorized to do business in the state of New York for coverage against such liability.



534 - County clerk; appointment of notaries public.

534. County clerk; appointment of notaries public. Each county clerk shall designate from among the members of his or her staff at least one notary public to be available to notarize documents for the public in each county clerk's office during normal business hours free of charge. Each individual appointed by the county clerk to be a notary public pursuant to this section shall be exempt from the examination fee and application fee required by section one hundred thirty-one of the executive law.






Article 13 - (County) COUNTY TREASURER

550 - County treasurer; duties.

550. County treasurer; duties. 1. The county treasurer shall perform the duties prescribed by law as the chief fiscal officer of the county. Such county treasurer shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.

2. The county treasurer shall receive and be the custodian of all money belonging to the county or in which the county has an interest and shall keep a true account of all receipts and the expenditures in books provided by him at the expense of the county.

3. On or before the first day of March in each year the county treasurer shall furnish a statement of and pay over to the state comptroller all penalties or moneys belonging to the state. Any state tax levied as part of the county tax shall be paid to the state comptroller on or before the fifteenth day of May in each year. The county treasurer, the county and the surety or sureties on the official undertaking of such county treasurer shall be liable to the state for all moneys collected and belonging to the state and for any state tax levied as a part of the county tax together with interest not exceeding ten per centum per annum, to reimburse the state for any borrowing occasioned by any failure to pay the same to the state.

4. On or before the tenth day of January in each year, the county treasurer shall transmit to the town clerk of each town within his county a statement of all moneys paid by said county treasurer to the supervisor of the town during the preceding year.

5. The county treasurer shall disburse all moneys received from the fish and wildlife service of the United States department of the interior pursuant to section seven hundred fifteen-s of the migratory bird conservation act on a proportional basis to those units of local government, including, but not limited to school districts and the county itself in appropriate cases, which have incurred the loss or reduction of real property tax revenues by reason of the existence of such areas. Where such moneys are to be paid to the supervisors of towns, in a case where any such wildlife refuge lands are located wholly within the boundaries of an incorporated village, such moneys shall be paid to the board of trustees of such village. Such moneys shall be used exclusively for town or village highway purposes, as the case may be. Where such moneys are paid to treasurers or other fiscal officers of a school district, such moneys shall be used exclusively for public school purposes. Upon request, a district superintendent of schools shall furnish to the county treasurer such data as he may require to effectuate the disbursement of moneys under this subdivision.

6. The board of supervisors may, by resolution, determine to enter into a contract to provide for the deposit of the periodic payroll of the county in a bank or trust company for disbursal by it in accordance with the provisions of section ninety-six-b of the banking law.



551 - Court and trust funds.

551. Court and trust funds. 1. Upon demand being made in writing by any person interested therein either as beneficiary or as guardian, committee, conservator, next of kin or personal representative of any beneficiary, the county treasurer shall within ten days after the first day of July in each year make and file in the office of the clerk of his county, a special report in respect to any trust in which the person in behalf of whom the said demand is made may be interested, which shall contain a statement of all moneys or securities in his hands belonging to infants, or other persons, for whom invested and how invested with a particular description of such securities, containing a statement of the amount due thereon for principal and interest with a statement of his account for each infant up to the date of said report, the amount in his hands invested and uninvested and to whom the same belongs and if he has in his hands any money not invested such report shall state the amount thereof, the length of time the same has been in his hands uninvested and the reasons therefor and whether the moneys so uninvested are for principal and interest and the length of time any principal sum thereof shall have remained so uninvested during the year preceding the date of such report, which report he shall verify to be in all respects true.

2. Whenever required so to do by the state comptroller he shall commence and maintain an action at the expense of the county for the recovery of all moneys and securities paid into court, or that belong to any heir, litigant or party, or that stand to the credit of any action or proceeding, which have come into the hands of any county treasurer whose right to office already has expired, or hereafter shall expire, or which have been placed to his credit in any bank or depositary, or with which he is in any way chargeable and which have not been delivered to his successor and for all increase, loss, penalty, damage or expense lawfully chargeable to such treasurer in connection therewith. A party to whom such county treasurer may have transferred or assigned any security or other property belonging to any fund held by him may be made a defendant in the same action and the rights of the several parties determined therein. Any action so brought at the direction of the state comptroller shall not be discontinued or compromised without the approval of the state comptroller.

3. Whenever any county treasurer, after service on him personally, or by leaving at his office, in his absence, with some person having charge thereof, or if such service cannot be made, by leaving with some person of suitable age and discretion at his place of residence, or at his last place of residence in the county, if he has departed therefrom, of a certified copy of an order or judgment of the court, directing the payment or delivery of any money, stocks, securities or other investments held by him pursuant to an order of the court, to any person or persons, shall fail or neglect so to do, or where any county treasurer has invested or loaned any moneys held by him contrary to an order of the court or of law and shall fail or neglect when required so to do, to pay over the amount of the moneys so invested to the person or persons entitled thereto, the court may, by order, direct that an action be brought upon the official bond of such treasurer, against him and his sureties for the amount so directed to be paid or delivered, or of the moneys so invested in inadequate or worthless security for the benefit of the person or persons in whose behalf the direction shall have been by such order given and whose name or names appear therein, or their assigns and thereupon such action may be brought for such purpose.



552 - Liability of county for loss of court and trust funds.

552. Liability of county for loss of court and trust funds. Each county shall be responsible for all property or moneys deposited with the county treasurer of the county by virtue of any judgment, decree or order of a court of record in this state provided, however, that no county shall be held liable for any loss due to the depreciated value of an investment legal at the time of its purchase and which continued to be a legal investment during the period of the trust. An action to recover any loss to or of such fund may be brought against the county by any party aggrieved or by the state comptroller in a court of competent jurisdiction.



553 - Trustee of cemetery lots.

553. Trustee of cemetery lots. Any person, persons or corporation owning or interested in a lot or lots in any cemetery in this state may create a trust in perpetuity for the maintenance of such cemetery lot or lots, the preservation of a building, structure, fence or walk in such cemetery, the renewal or preservation of a tomb, monument, stone, fence, railing or other erection or structure on or around any of such lots, or the planting or cultivation of trees, shrubs, flowers or plants in or about the same, or for any of such purposes, by transferring, conveying, devising or bequeathing to the county treasurer of the county in which such cemetery is located, real or personal property, and designating such county treasurer as trustee in the instrument creating such trust. Such instrument may direct that the income derived from such property shall be applied to one or more of the purposes specified in this section. A county treasurer designated as trustee pursuant to this section must accept the property so transferred and, within five days after the receipt thereof, shall give notice by registered mail to the cemetery association or cemetery corporation or other entity owning the cemetery that such property has been received pursuant to this section for the purposes provided for in the instrument creating the trust and such treasurer shall cause the same to be invested in accordance with the terms of the trust, if any are prescribed, and otherwise shall invest and re-invest such property in securities in which savings banks are authorized to invest. The income derived from such property shall be collected by the county treasurer who shall be entitled to receive and deduct five per centum of such income for administering the trust. The balance of such income shall be paid by the county treasurer to the cemetery association or cemetery corporation or other entity owning the cemetery, and such cemetery association or cemetery corporation or other entity shall accept the same and apply the money so received, so far as the same may be applicable, in furtherance of the purpose for which such trust was created. In case the cemetery association or cemetery corporation should become extinct, then it shall be the duty of the supervisor of the town in which the cemetery is located, or the mayor of the village or city, if it is located in a village or city, respectively, to receive the income from such trust and expend it for the purposes provided for in the instrument creating the trust.






Article 14 - (County) COUNTY COMPTROLLER

575 - County comptroller; term; vacancy.

575. County comptroller; term; vacancy. The office of county comptroller may be created in any county upon the adoption of a proposition submitted at a general election. The board of supervisors of its own motion by local law adopted prior to September first in any year, may create the office of county comptroller. Any such local law shall be subject to a mandatory referendum. A copy of such local law duly certified by the clerk of the board shall be filed forthwith with the board of elections of the county which shall cause the proposition to be submitted at the next general election occurring not less than sixty days after the local law is filed with the board. Upon the filing with the board of elections prior to September first in any year of a petition duly signed and acknowledged or authenticated in the same manner as a primary petition, by electors of the county equal to at least five per centum of the total vote cast for governor in the county at the last general election at which a governor was elected, praying that the office of county comptroller be created in the county, the board of elections shall cause the proposition to be submitted to the electors of the county at the next general election following the filing of the petition. The proposition shall be substantially in the following form: "Shall the office of county comptroller be created in the county of .......... ?" The proposition shall be submitted to the electors of the county in the manner provided by this chapter for the submission of a mandatory or permissive referendum. If the vote be in the affirmative, at the first general election held thereafter there shall be elected a county comptroller whose term shall be three years from and including the first day of January following his election. Until such office be abolished in the same manner as created, there shall continue to be elected a county comptroller for the term of three years. The county comptroller shall, before he enters upon the duties of his office, take the constitutional oath of office and execute to the county and file an official undertaking as provided in section eleven of the public officers law. Any vacancy in the office of county comptroller shall be filled by the governor in the same manner as other elective county officers.



576 - Deputy county comptroller.

576. Deputy county comptroller. The county comptroller within ten days after entering upon the duties of his office shall appoint a deputy comptroller. Such appointment shall be in writing under his hand and seal and be filed and recorded in the office of the county clerk. He shall perform such duties as may be assigned by the comptroller, and during the temporary absence of the comptroller he shall act as the comptroller and in the event of a vacancy in the office, he shall continue to act as such comptroller until a successor is elected or appointed and has qualified.



577 - Powers and duties.

577. Powers and duties. 1. The county comptroller shall: (a) have general superintendence over the fiscal affairs of the county; (b) audit all claims, accounts and demands that are lawful county charges with the same effect as if audited and directed to be paid by the board of supervisors; (c) keep books and records at the expense of the county showing all appropriations, funds and expenditures together with the name of the claimant and the amounts and nature thereof; (d) keep and preserve all claims, accounts and demands, number them consecutively and endorse thereon their allowance or disallowance in whole or in part; (e) keep a separate account with each county officer or department and special funds; (f) keep and preserve all contracts for the furnishing of heat, light, telephone, supplies or other services; (g) keep a record of all bonded indebtedness and other loans and conduct the sale of all bonds pursuant to the provisions of the local finance law; (h) procure bank statements from depositaries of county funds at least once a month and reconcile them with his books and that of the county treasurer; (i) subject to the provisions of the civil service law, certify the correctness of payrolls for the payment of salaries of officers and employees paid from county funds and deliver a certified transcript to the county treasurer as authorization for payment; provided that if the board of supervisors enters into a contract pursuant to subdivision six of section five hundred fifty of this chapter such certified transcript shall be delivered to the appropriate bank or trust company; (j) at least once a year review all books and records, vouchers and other papers pertaining to the money, funds and property of the county and render a report thereon to the board of supervisors as to whether proper books and records have been kept and all moneys and property of the county accounted for; (k) cause to be printed within thirty days after the close of the fiscal year for distribution to the board of supervisors, county officers and the public, a verified statement in summary form showing the receipts of money from all sources, the expenditures and balances by funds, and bonded indebtedness together with the terms of payment and the balance unpaid and such other information as may be deemed proper or directed by the board of supervisors; (1) in the county of Nassau, examine and audit on his own motion or when directed to do so by resolution of the board of supervisors all accounts, contracts, books and records of the Nassau county industrial development agency as established by section nine hundred twenty-two of the general municipal law, and all bank statements from depositaries of such agency funds; (m) perform such additional and related duties as may be prescribed by law or directed by the board of supervisors.

2. The first elected county comptroller shall have power to employ at the expense of the county and as authorized by the board of supervisors such expert accountants as may be necessary to install a financial system for the county.

3. All warrants directed to the county treasurer for payment shall state the fund upon which it is chargeable. No fund shall be overdrawn nor shall any claim be charged to any other fund.

4. All vouchers shall be verified or certified as required by section three hundred sixty-nine of this chapter and approved by the county officer or head of the department incurring same.

5. He may require any county officer or head of a department to furnish an inventory of supplies and equipment on hand and any necessary purchases contracted for or contemplated.






Article 15 - (County) COUNTY AUDITOR

600 - County auditor; term; duties.

600. County auditor; term; duties. 1. The board of supervisors shall have power to create the office of county auditor, who shall be appointed for the term for which the membership of such board appointing him was elected. Except as hereinafter provided, he shall audit all claims, accounts and demands which are made county charges by law and which otherwise would be audited by the board of supervisors. By local law or resolution, the board of supervisors may limit such audit to certain types or classes of claims, may fix rules governing the presentation to and the audit by such auditor and such other matters as may be deemed proper. Within such authorization the county treasurer shall pay the amounts audited and certified by such auditor as if the same had been audited by the board of supervisors. He shall not be removed during his term without written charges and the opportunity to be heard. The board may provide for the purchase of supplies and equipment through such auditor and may prohibit such auditor from auditing his own orders as purchasing agent and such other matters as shall be deemed advisable.

2. In any county having no county comptroller the board of supervisors, by local law or resolution may provide that it shall also be the duty of the county auditor to examine and audit, at times to be determined by the board of supervisors, the books, records, vouchers and other papers pertaining to the money, funds and property of any county officer or department specified in such local law or resolution and render a report thereon to the board of supervisors as to whether proper books and records have been kept and all money and property accounted for.






Article 16 - (County) COUNTY PURCHASING AGENT

625 - County purchasing agent; terms; duties.

625. County purchasing agent; terms; duties. The board of supervisors shall have power to create the office of county purchasing agent, who shall be appointed for the term for which the membership of such board appointing him was elected. Except as otherwise provided by law, he shall make all purchases and contracts for supplies for the various county offices, buildings, institutions and grounds of the county, and shall let to public advertisement and bid all purchases when so required by section one hundred three of the general municipal law. He shall prescribe the form of requisitions, and of receipts for supplies delivered without requisition. No claim shall be audited and paid without the requisition or delivery receipt being attached thereto. He shall be the custodian of all vouchers, requisitions, receipts and other papers pertaining thereto which shall be open to public inspection. He shall upon dates to be fixed by the board and covering periods to be specified by it furnish to the county treasurer and to the clerk of the board of supervisors verified statements of all purchases together with the quantity and price and shall furnish to the board of supervisors such additional statements as the board may direct. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.



626 - Purchasing of products for county use.

626. Purchasing of products for county use. Notwithstanding the provisions of section one hundred three of the general municipal law, when purchasing products, the county purchasing agent may, wherever recycled products meet contract specifications and the price of such products is reasonably competitive, purchase such products. For the purpose of this section and until July first, nineteen hundred ninety-six, "recycled product" shall mean any product which has been manufactured from secondary materials, as defined in subdivision one of section two hundred sixty-one of the economic development law, and meets secondary material content requirements adopted by the office of general services under subdivision one of section one hundred seventy-seven of the state finance law for products available to the county under state contract or, if no such contract for such product is available, any product which meets the secondary material content requirements adopted by the county with respect to a specific commodity procurement by the county. On and after July first, nineteen hundred ninety-six, "recycled product" shall mean, for the purposes of this section, any product which is manufactured from secondary materials, as defined in subdivision one of section two hundred sixty-one of the economic development law, and which meets the requirements of subdivision two of section 27-0717 of the environmental conservation law and regulations promulgated pursuant thereto. For the purpose of this section, "reasonably competitive" shall mean that the cost of the recycled product does not exceed a cost premium of ten percent above the cost of a comparable product that is not a recycled product or, if at least fifty percent of the secondary materials utilized in the manufacture of that product are generated from the waste stream in New York state, the cost of the recycled product does not exceed a cost premium of fifteen percent above the cost of a comparable product that is not a recycled product. Whenever the county purchasing agent shall purchase or cause the purchase of printing on recycled paper pursuant to this section, he or she shall require the printed material to contain the official state recycling emblem established pursuant to subdivision two of section 27-0717 of the environmental conservation law and regulations promulgated pursuant thereto if such paper has been approved by the department of environmental conservation as satisfying the requirements of such statute and regulations, or, if such paper has not been so approved, require the printed material to include a printed statement which indicates the percentages of pre-consumer and post-consumer recycled material content of such paper.






Article 17 - (County) SHERIFF

650 - General duties of sheriff.

650. General duties of sheriff. 1. The sheriff shall perform the duties prescribed by law as an officer of the court and conservator of the peace within the county. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors or the county legislature.

2. Upon written request by the issurer thereof, the sheriff shall serve all civil process regardless of whether it has been issued by the court.



651 - Appointment of person to act as sheriff in certain cases.

651. Appointment of person to act as sheriff in certain cases. When a vacancy shall occur in the office of sheriff, and there be no undersheriff to perform the duties, the county judge shall designate and appoint some suitable and proper resident of the county to perform the duties of sheriff until a new sheriff is elected or appointed and has qualified. The designation shall be in writing and filed and recorded in the office of the county clerk. The county clerk shall notify the person so designated of such designation, and within ten days thereafter, an official undertaking shall be furnished in the same amount and approved in the same manner as that of the sheriff. If such undertaking be not furnished, the county judge shall designate another person in the same manner.



652 - Undersheriff and staff of sheriff.

652. Undersheriff and staff of sheriff. 1. Within ten days after entering upon the duties of the office, the sheriff shall appoint an undersheriff to serve during his pleasure. During the absence or inability of the sheriff to act or when a vacancy shall occur in the office of the sheriff, the undersheriff shall, in all things, execute the duties of the office of sheriff until a new sheriff is elected or appointed and has qualified.

2. Within the limits of the appropriation, the sheriff may appoint as many regular deputy sheriffs as he may deem proper, but not exceeding one for every three thousand inhabitants of the county. The board of supervisors may, however, authorize the appointment of such additional regular deputy sheriffs as it may determine. A female correction officer or female deputy sheriff who is authorized to perform correctional duties and has completed training, as mandated by the state commission of correction, shall be in attendance in a correctional facility when females are confined in the correctional facility and shall, when deemed necessary by the sheriff or keeper of the jail to maintain the order and security of the facility, be in attendance in any housing unit where females are confined. A male correction officer or male deputy sheriff who is authorized to perform correctional duties and has completed training, as mandated by the state commission of correction, shall be in attendance in a correctional facility when males are confined in the correctional facility and shall, when deemed necessary by the sheriff or keeper of the jail to maintain the order and security of the facility, be in attendance in any housing unit where males are confined. The sheriff may also appoint keepers, guards, clerks and employees as may be authorized by the board of supervisors and such appointees shall serve during his pleasure. Any person may also be deputed by any sheriff or undersheriff by written instrument to do particular acts.

3. Each such appointment shall be in a writing filed and recorded in the office of the county clerk.

4. Before the appointment by a sheriff of any person as an undersheriff or a deputy, other than a person deputed to do particular acts, the sheriff shall require such person to, and such person shall, submit to the sheriff fingerprints of such person, in the form and manner prescribed by the division of criminal justice services, and it shall thereupon be the duty of the sheriff to compare, or cause to be compared such fingerprints with fingerprints filed with the division of criminal justice services; provided, however, that in any case where the fingerprints of any such person shall once have been submitted pursuant to this section and are on file in the office of the sheriff, no new submission thereof shall be required, nor shall the sheriff be required to make or cause to be made such comparison if such comparison shall have been made previously and certification thereof by such department is on file in his office.



652-A - Appointment and promotion of deputy sheriffs.

652-a. Appointment and promotion of deputy sheriffs. 1. In any county outside the city of New York where heretofore there has been established a procedure for the appointment and promotion of personnel within the office of the sheriff, the appointment and promotion of personnel within the office of the sheriff may continue to be made pursuant to that procedure through March thirty-first, nineteen hundred ninety-three, any other provision of law notwithstanding.

2. Nothing contained herein shall be construed to alter or restrict the authority of a county to change the method of appointment or promotion of deputy sheriffs by a duly adopted local law, nor shall anything contained herein be construed to alter any existing collective bargaining agreement between a county and an employee organization representing deputy sheriffs, nor to alter or restrict the power of any county or employee organization to contract with respect to an alternate method of appointment or promotion of deputy sheriffs.



653 - Part time deputy sheriffs.

653. Part time deputy sheriffs. Within the limits of the appropriation, the sheriff may employ such number of part time deputies, as he may deem necessary, who shall be paid a salary or on a per diem basis as the board of supervisors may determine. Such deputies shall be appointed in the same manner as regular deputies and shall perform only those duties and powers authorized by such sheriff. Whenever deemed necessary, a sheriff may deputize persons to serve civil process and execute civil mandates.



654 - Deputizing local police officers or peace officers.

654. Deputizing local police officers or peace officers. The sheriff may in his discretion deputize the police officers or peace officers of cities, towns, villages and special districts and agents of societies incorporated for the purpose of prevention of cruelty to animals, for the purpose of authorizing an arrest without a warrant outside the territorial limits of such city, town, village or special district, when such crime or infraction was committed within such territorial limits in the presence of such officer. Such officer shall not be deemed an officer, agent, servant or employee of the county.



655 - Emergency special deputies.

655. Emergency special deputies. For the protection of human life and property during an emergency, the sheriff may deputize orally or in writing such number of additional special deputies as he deems necessary. If he is unable to continue the services of such special deputies without compensation, he may pay the compensation of any such special deputies in such amount as the board of supervisors may determine for each day any such special deputy is actually engaged in assisting him in the performance of his duties, or in assisting any other sheriff who has declared a state of special emergency, pursuant to the provisions of section two hundred nine-f of the general municipal law, with the permission of the sheriff who deputized him. If the board of supervisors shall fail to fix the compensation of such special deputies, the sheriff may fix such compensation at not exceeding three dollars per hour for each such special deputy. The compensation of any special deputy so appointed shall be a county charge. The board of supervisors may direct the manner of payment including a direction of approval for such payment by the chairman of a designated committee of the board.



656 - Emergency equipment and apparatus.

656. Emergency equipment and apparatus. If, in the protection of human life and property, the sheriff shall deem it necessary to hire any equipment or apparatus together with the operator thereof, he may hire the same during the period of an emergency or catastrophe at a reasonable charge therefor. The same shall be audited and paid as a county charge in the manner prescribed by the board of supervisors, and in the discretion of such board, there may be a direction that the further hiring and payment be approved by the chairman of the board or of a designated committee of such board.



657 - Emergency fund.

657. Emergency fund. The board of supervisors shall have power to appropriate and set aside a fund for the purpose of paying in advance of audit expenditures of a sheriff in an emergency or catastrophe for services and expenses of special deputies and for the hiring of equipment and apparatus and the operator thereof. The board may authorize the sheriff to issue orders on the county treasurer for the payment thereof and may require a countersignature of the chairman of a designated committee of such board. It may further direct the rendering of an accounting of such expenditures with verified or certified vouchers attached and such other conditions and rules as the board may deem proper. The claimant and the sheriff shall be jointly and severally liable for any item of expenditure for other than a lawful county purpose disallowed upon a final audit to be recovered in an action brought by the board of supervisors in the name of the county.



657-A - Fund for expenses of sheriff in transporting prisoners.

657-a. Fund for expenses of sheriff in transporting prisoners. The board of supervisors shall have power to, and may, provide a fund for the payment in advance of audit of properly itemized and verified bills for the expenses of the sheriff lawfully and necessarily incurred in the transportation of prisoners, and, by resolution, authorize the county treasurer to apply said fund in payment of such bills on the approval of the sheriff endorsed thereon; said bills so paid to be transmitted to the clerk of the board of supervisors and audited by it at its next regular session held subsequent to their payment. The sheriff and any claimant receiving payment as aforesaid shall be jointly and severally liable for any item or items contained in a bill so paid in advance of audit which shall be disallowed and rejected by the board of supervisors upon final audit, to be recovered in an action brought by the board of supervisors in the name of the county.



658 - Verification of informations.

658. Verification of informations. Where a summons has been served by a sheriff or one of his staff, in lieu of arrest, in cases of violations of the vehicle and traffic law or of ordinances and orders enacted pursuant to that law, any sheriff or undersheriff may administer to any member of his staff any necessary oath in connection with the laying of such information to be presented to the court by such member of his staff in prosecution of the offense.



659 - Jail records.

659. Jail records. The sheriff shall cause such records to be kept at the jail as may be required by law.



660 - Services on behalf of the state.

660. Services on behalf of the state. All fees or other form of compensation audited and paid by the state comptroller for services rendered to the people of the state including a reasonable allowance for removing persons from state and Indian lands, shall be the property of the county. All disbursements incurred in connection with such service when not a proper county charge shall be audited by the state comptroller and paid to the sheriff of the county.



661 - When sheriff party to an action or proceeding.

661. When sheriff party to an action or proceeding. 1. In an action or special proceeding to which the sheriff is a party, all mandates shall be directed to the county clerk of the county, who shall execute the same with all the powers and duties of a sheriff including the power to arrest under civil process and to accept undertakings for jail liberties, and shall be subject to the same liability as the sheriff for escape. The place of confinement of such sheriff shall be a house other than the jail or the home of the sheriff situate within the limits of jail liberties, and such house shall be deemed the county jail for all purposes of confinement and liability for escape. Such clerk shall have power to prosecute such undertaking the same as a sheriff and may assign the undertaking to the party at whose instance such sheriff was arrested.

2. When the sheriff is the plaintiff in an action or special proceeding and another person is arrested under civil process at the instance of the sheriff, the county clerk shall confine such person in the county jail. The county clerk shall be liable in the same manner as the sheriff, except that he shall not be liable while the person is confined in the jail and in the custody of the sheriff.



662 - Appointment of private college campus security officers at independent non-profit colleges.

662. Appointment of private college campus security officers at independent non-profit colleges. 1. Notwithstanding any other provision of law to the contrary, the sheriff of any county, any part or all of which falls outside the limits of a city having a population of one million or more, may appoint as private college campus security officers security guards employed by an independent non-profit college upon the request of such independent non-profit college in accordance with the provisions of subdivision five of section sixty-four hundred fifty of the education law. The sheriff may appoint such campus security officers pursuant to this section only if more than fifty percent of the total acreage of real property owned by or under the control of such independent non-profit college is located within such sheriff's county of jurisdiction and outside the geographic boundaries of any city within such county and the county legislature or board of supervisors, pursuant to local law or resolution duly adopted, has authorized the sheriff to make such appointments. Any such security guards appointed as campus security officers shall be employees of the independent non-profit college requesting such appointment and shall not be officers, agents, servants or employees of the appointing sheriff or his county of jurisdiction nor be considered public officers, agents, servants or employees. Such campus security officers shall have only those powers set forth in subdivision five of section sixty-four hundred fifty of the education law.

2. The sheriff may condition appointment as private college campus security officers upon compliance by such campus security officers with written procedures established by the sheriff in order to ensure a coordinated and cooperative law enforcement effort and the payment of an administrative fee not to exceed fifty dollars per year per campus security officer and may revoke such appointments at any time for material non-compliance with the requirements of such written procedures or subdivision five of section sixty-four hundred fifty of the education law or for any other reason that shall disqualify a security guard from being such a campus security officer pursuant to the provisions of such subdivision.






Article 17-A - (County) CORONER, CORONER'S PHYSICIAN AND MEDICAL EXAMINER

670 - Application of article.

670. Application of article. 1. The provisions of this article insofar as they are (a) in conflict with or in limitation of a provision of any alternative form of county government heretofore or hereafter adopted by a county pursuant to section one of article nine of the constitution, or any administrative code, county government law, county charter or civil divisions act enacted by the legislature and applicable to such county as now in force or hereafter amended, or (b) in conflict with any local law heretofore or hereafter adopted by any county under an optional or alternative form of county government, or (c) in conflict with any special act of the legislature applicable to a county, or (d) in conflict with or limitation of a county charter or charter law adopted pursuant to article four of the municipal home rule law constituting the county charter law, or an administrative code or local law of a county which has adopted a county charter pursuant to such article, as now in force or as hereafter amended, shall not be applicable to such county.

2. In the exercise of its power to enact local laws, and in addition to any such power conferred by article two or article four of the municipal home rule law or other applicable law, the board of supervisors or other elective governing body of any county, other than a county wholly included within a city, may adopt and make applicable to such county, or to its officer performing the functions of a medical examiner, by whatever name designated, any provision of this article which is inapplicable to such county under the provisions of subdivision one of this section, provided that such power shall be exercised in the manner and subject to any veto, referendum or other requirement provided by applicable law.



671 - General duties of coroner, or coroner and coroner's physician, or medical examiner; additional duties may be directed.

671. General duties of coroner, or coroner and coroner's physician, or medical examiner; additional duties may be directed. 1. The coroner, or if he is not a physician duly licensed to practice medicine in this state, the coroner and a coroner's physician, together, or in counties in which the office of coroner has been abolished, the medical examiner,

(a) shall make inquiry into unnatural deaths within his county as prescribed by law;

(b) shall make inquiry into all deaths whether natural or unnatural in his county occurring to an inmate of a correctional facility as defined by subdivision three of section forty of the correction law, whether or not the death occurred inside such facility.

2. The coroner shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.

3. In those counties in which the office of coroner has been abolished, the medical examiner shall perform such additional and related duties involving exercise of professional skills and training as may be prescribed by the board of supervisors and the district attorney.



672 - Mutual aid agreements for coroners' services.

672. Mutual aid agreements for coroners' services. 1. Two or more counties are authorized to enter into written mutual aid agreements for the provision of services provided by the county coroner's office or office of the medical examiner in such counties. Each county shall be liable for acts or omissions of its employees or agents when acting pursuant to such an agreement in the same manner and to the same extent as if such acts or omissions occurred within the county; and such employees or agents shall have immunities and privileges for their acts or omissions when acting pursuant to such an agreement in the same manner and to the same extent as if such acts or omissions occurred within the county.

2. Nothing in this section shall be construed to alter the liability of any county that enters into a mutual aid agreement pursuant to this section to a third party claimant for any cause of action that arises out of such agreement or the joint and several liability of any county that enters into a mutual aid agreement pursuant to this section.



673 - Deaths concerning which a coroner, coroner and coroner's physician or medical examiner has jurisdiction to investigate.

673. Deaths concerning which a coroner, coroner and coroner's physician or medical examiner has jurisdiction to investigate. 1. A coroner or medical examiner has jurisdiction and authority to investigate the death of every person dying within his county, or whose body is found within the county, which is or appears to be:

(a) A violent death, whether by criminal violence, suicide or casualty;

(b) A death caused by unlawful act or criminal neglect;

(c) A death occurring in a suspicious, unusual or unexplained manner;

(d) A death caused by suspected criminal abortion;

(e) A death while unattended by a physician, so far as can be discovered, or where no physician able to certify the cause of death as provided in the public health law and in form as prescribed by the commissioner of health can be found;

(f) A death of a person confined in a public institution other than a hospital, infirmary or nursing home.

2. Except as provided in subdivision one of section six hundred seventy-four of this article, when a coroner is not a physician duly licensed to practice medicine in this state, the jurisdiction and authority specified in this section must be exercised jointly by the coroner and a coroner's physician.



674 - Manner of investigation.

674. Manner of investigation. 1. When a coroner or medical examiner is informed of the occurrence of a death within his jurisdiction as defined in section six hundred seventy-three of this article, he shall go at once to the place where the body is and take charge of it. If the coroner is not a physician duly licensed to practice medicine in this state, he shall at once notify and designate a coroner's physician to act with him. If no coroner's physician is available, he shall employ and designate a physician qualified to make postmortem examinations and dissections and to testify thereon, and the physician so employed shall be deemed a coroner's physician for the purpose of the investigation, and any statute referring to a coroner's physician shall be applicable to him so far as concerns that investigation. Such coroner's physician so notified or employed, and designated, shall also go to the place where the body is, and the coroner and such coroner's physician shall jointly take charge of the body. Notwithstanding any general, special or local law, the coroner, or coroner and coroner's physician, or the medical examiner, shall have authority to the extent required for the investigation to remove and transport the body upon taking charge of it. Notwithstanding the foregoing, in a county with a population of less than two hundred thousand, a coroner who is not a physician duly licensed to practice medicine in this state may, with respect to deaths specified in paragraph (e) of subdivision one of section six hundred seventy-three of this article, take charge of, remove and transport the body, without first notifying and designating a coroner's physician when, in the opinion of the coroner, it would be impossible or impractical to at once notify and designate a coroner's physician to go to the place where the body is; provided, however, that the coroner shall notify and designate a coroner's physician to act with him in such case as soon as practicable, and in any event within twenty-four hours, after taking charge of the body.

2. The coroner, or the coroner and coroner's physician, or the medical examiner, shall fully investigate the essential facts concerning the death, taking the names and addresses of as many witnesses thereto as it may be practicable to obtain, and before leaving the premises shall reduce all such facts to writing. He or they shall take possession of any portable object which, in his or their opinion, may be useful in establishing the cause or means of death.

3. (a) In the course of the investigation, the coroner or coroner and coroner's physician, or the medical examiner, shall make or cause to be made such examinations, including an autopsy, as in his or their opinion are necessary to establish the cause of death, or to determine the means or manner of death, or to discover facts, the ascertainment of which is requested in writing by a district attorney, or a sheriff, or the chief of a police department of a city or county, or the superintendent of state police; provided, that if the coroner is not a physician duly licensed to practice medicine in this state, the determination whether an autopsy or any subsequent examination or analysis of tissue or organs is necessary shall be made by the coroner's physician, and any such autopsy, examination or analysis shall be made by him or at his direction, and provided further that, if so provided by local law of the county, written concurrence of the district attorney or the county health officer or the sheriff, or written concurrence of all or any of them, as the local law shall specify, shall be required for any determination by a coroner's physician under this subdivision whether acting as such physician or as deputy coroner pursuant to subdivision four-b of section four hundred of this chapter, or for any determination by the medical examiner, that an autopsy or any subsequent examination or analysis of tissue or organs is necessary. The authority to make any examination as provided in this section includes authority to remove, retain and transport or send, for the purpose of the examination, any tissue or organs and any portable object.

(b) The coroner or coroner and coroner's physician, or the medical examiner, also shall make or cause to be made, quantitative tests for alcohol, and for any trace of a controlled substance, as defined in section three thousand three hundred six of the public health law, that the coroner, coroner's physician or medical examiner has reasonable cause to believe is present, on the body of every operator of a motor vehicle or a pedestrian sixteen years of age or older who was involved in and died as a result of a motor vehicle accident; provided, however, such tests shall not be made pursuant to the provisions of this paragraph if such coroner, coroner's physician or medical examiner has reason to believe that the decedent is of a religious faith which is opposed to such test on religious or moral grounds.

4. A coroner, coroner's physician or medical examiner shall have power to subpoena and examine witnesses under oath in the same manner as a magistrate in holding a court of special sessions.

5. Notwithstanding section six hundred seventy of this article or any other provision of law, the coroner, coroner's physician or medical examiner shall promptly perform or cause to be performed an autopsy and to prepare an autopsy report which shall include a toxicological report and any report of any examination or inquiry with respect to any death occurring within his county to an inmate of a correctional facility as defined by subdivision three of section forty of the correction law, whether or not the death occurred inside such facility.



674-A - Manner of investigation when decedent is a donor of an anatomical gift.

674-a. Manner of investigation when decedent is a donor of an anatomical gift. 1. Notwithstanding any provision of law to the contrary, if the decedent who is under the jurisdiction of the coroner or medical examiner as defined in this chapter is a donor of all or part of his body as defined in the public health law including properly executed consent, such body or part thereof being medically suitable for transplant and the donation having been executed pursuant to the provisions of the public health law, the coroner, the coroner's physician or the medical examiner who has notice of such donation shall only perform an autopsy and/or analysis of tissues or organs in a manner and within a time period compatible with the preservation for the purposes of transplantation of said donation.

2. A physician or surgeon authorized to remove the anatomical gift by the public health law may remove the donated part or parts of said donor's body for acceptance by a person authorized to become a donee by the public health law under the following circumstances:

a. after completion of an autopsy and/or analysis of tissues or organs of said donor by the coroner, the coroner's physician or medical examiner as provided in subdivision one of this section; or

b. after notice to the coroner or medical examiner, if such autopsy and/or analysis is not undertaken in the manner and within the time provided in subdivision one of this section. The coroner, medical examiner or representative thereof may be present during removal of the anatomical gift.

3. The physician performing a transplant from a donor under the coroner's or medical examiner's jurisdiction shall file with such coroner or medical examiner a report detailing the condition of and the relationship to the cause of death of the part of the body that is the anatomical gift. If appropriate, such report shall include a biopsy or medically approved sample from the anatomical gift. Such report shall become part of the coroner's or the medical examiner's report.



675 - Advice, consultation, assistance, examinations, analyses and reports.

675. Advice, consultation, assistance, examinations, analyses and reports. 1. A coroner, coroner's physician or medical examiner shall have authority when necessary in his opinion to consult with and to request advice, consultation or other assistance from any officer of a department of the state government, from any medical examiner of any city or county, from any other coroner or coroner's physician of any county, or from the head of any public health laboratory, police laboratory or state or municipal laboratory or from any member of the staff of such laboratory designated for such purpose by the head thereof, or from any physician qualified to make postmortem examinations and to testify thereon; and to request from any such person such tests, examinations or analyses and reports with respect thereto as are necessary in his opinion, with respect to the body of the deceased or any part thereof or with respect to any other matter related to his investigation.

2. Subdivision one of this section does not empower a coroner, coroner's physician or medical examiner to incur charges against county funds except as authorized by the board of supervisors.



676 - Employment of stenographer.

676. Employment of stenographer. When the services of a stenographer shall not have been provided by the board of supervisors, or if a stenographer so provided is not available, the coroner, coroner's physician or medical examiner shall have power to employ a stenographer for the purpose of taking statements and reducing to writing the testimony of witnesses or of transcribing or reproducing any report or document required by his investigation. If the board of supervisors has not fixed any rate of compensation, such stenographer shall be paid for taking and transcribing minutes at the rate charged by official court stenographers in the county.



677 - Records; reports.

677. Records; reports. 1. The writing made by the coroner, or by the coroner and coroner's physician, or by the medical examiner, at the place where he takes charge of the body, shall be filed promptly in the office of the coroner or medical examiner. The testimony of witnesses examined before him and the report of any examination made or directed by him shall be made in writing or reduced to writing and thereupon filed in such office.

2. The report of any autopsy or other examination shall state every fact and circumstance tending to show the condition of the body and the cause and means or manner of death. The person performing an autopsy, for the purpose of determining the cause of death or means or manner of death, shall enter upon the record the pathological appearances and findings, embodying such information as may be prescribed by the commissioner of health, and append thereto the diagnosis of the cause of death and of the means or manner of death. Methods and forms prescribed by the commissioner of health for obtaining and preserving records and statistics of autopsies conducted within the state shall be employed. A detailed description of the findings, written during the progress of the autopsy, and the conclusions drawn therefrom shall, when completed, be filed in the office of the coroner or medical examiner.

3. (a) The coroner or coroners of each county, or the medical examiner, shall keep full and complete records, properly indexed, stating the name, if known, of every person whose death is investigated, the place where the body was found, the date of death, if known, and if not known, the date or approximate date as determined by the investigation, to which there shall be attached the original report of the coroner, or coroner and coroner's physician or physician employed, or medical examiner, and the detailed findings of the autopsy, if any. Such records shall be kept in the office of the county clerk except in those counties having a full-time coroner or medical examiner, in which case such records shall be kept in the office of the coroner or medical examiner.

(b) Such records shall be open to inspection by the district attorney of the county. Upon application of the personal representative, spouse or next of kin of the deceased to the coroner or the medical examiner, a copy of the autopsy report, as described in subdivision two of this section shall be furnished to such applicant. Upon proper application of any person who is or may be affected in a civil or criminal action by the contents of the record of any investigation, or upon application of any person having a substantial interest therein, an order may be made by a court of record, or by a justice of the supreme court, that the record of that investigation be made available for his inspection, or that a transcript thereof be furnished to him, or both.

4. The coroner, coroner's physician or medical examiner shall promptly deliver to the district attorney copies of all records pertaining to any death whenever, in his opinion, or in the judgment of the person performing the autopsy, there is any indication that a crime was committed.

5. The coroner, coroner's physician or medical examiner shall promptly report to the commissioner of motor vehicles, in a form and manner specified by the commissioner, the results of all quantitative tests for alcohol, and for any trace of a controlled substance, as defined in section three thousand three hundred six of the public health law, that the coroner, coroner's physician or medical examiner has reasonable cause to believe is present, performed upon bodies of victims of motor vehicle accidents pursuant to the requirements of subdivision three of section six hundred seventy-four of this chapter.

6. Notwithstanding section six hundred seventy of this article or any other provision of law, the coroner, coroner's physician or medical examiner shall promptly provide the chairman of the correction medical review board and the commissioner of corrections and community supervision with copies of any autopsy report, toxicological report or any report of any examination or inquiry prepared with respect to any death occurring to an inmate of a correctional facility as defined by subdivision three of section forty of the correction law within his county; and shall promptly provide the executive director of the justice center for the protection of people with special needs with copies of any autopsy report, toxicology report or any report of any examination or inquiry prepared with respect to the death of any service recipient occurring while he or she was a resident in any facility operated, licensed or certified by any agency within the department of mental hygiene, the office of children and family services, the department of health or the state education department. If the toxicological report is prepared pursuant to any agreement or contract with any person, partnership, corporation or governmental agency with the coroner or medical examiner, such report shall be promptly provided to the chairman of the correction medical review board, the commissioner of corrections and community supervision or the executive director of the justice center for people with special needs, as appropriate, by such person, partnership, corporation or governmental agency.

7. (a) Upon the written request of the commissioner of mental health, the commissioner of the office for persons with developmental disabilities, the director of the mental hygiene legal service, the executive director of the justice center for the protection of people with special needs or the director of a mental hygiene facility, as defined in subdivision two of section five hundred fifty of the executive law, at which the deceased was a patient or resident, the coroner, coroner's physician or medical examiner shall provide such person with a copy of all reports and records, including, but not limited to, autopsy reports and toxicological reports related to the deceased prepared by a person, partnership, corporation or governmental agency pursuant to any agreement or contract with the coroner or medical examiner with respect to the death of a patient or resident receiving services at such a mental hygiene facility.

(b) Upon the written request of the commissioner of mental health, or commissioner of developmental disabilities, or a director of a departmental facility as defined in section 1.03 of the mental hygiene law, or the executive director of the justice center for the protection of people with special needs, the coroner, coroner's physician or medical examiner shall transmit to the commissioner, or such director, or any member of the justice center medical review board, original autopsy slides, tissue materials and specimens taken from the body of a deceased patient or resident as defined in paragraph (a) of this section. Such original materials may be used and tested by such office of the department of mental hygiene, or such director, and justice center medical review board pursuant to its authority under section five hundred fifty-six of the executive law. Such slides, materials and specimens may be retained for a reasonable time, and shall be returned to the office of the coroner or medical examiner in good condition allowing for reasonable use for study and testing purposes.

8. The coroner, coroner's physician or medical examiner shall promptly, but in no event later than sixty days from the date of death, absent extraordinary circumstances, provide the office of children and family services with copies of any autopsy report, toxicological report or any report of any examination or inquiry prepared with respect to any death occurring to a child whose care and custody or custody and guardianship has been transferred to an authorized agency, a child for whom child protective services has an open case, a child for whom the local department of social services has an open preventive services case, or a child reported to the statewide central register of child abuse and maltreatment. If the toxicological report is prepared pursuant to any agreement or contract with any person, partnership, corporation or governmental agency with the coroner or medical examiner, such report shall be promptly, but in no event later than sixty days from the date of death, absent extraordinary circumstances, provided to the office of children and family services by such person, partnership, corporation or governmental agency. Where the death involves a child reported to the statewide central register of child abuse and maltreatment, the reports referred to in this subdivision shall also be promptly, but in no event later than sixty days from the date of death, absent extraordinary circumstances, provided to the local child protective service investigating the report pursuant to section four hundred twenty-four of the social services law.

9. When required for official purposes of the state department of health, the state commissioner of health or his or her designee may request copies of all reports and records related to a death, including, but not limited to, autopsy reports and toxicology reports. Upon receipt of the written request of the state commissioner of health or his or her designee, a coroner, coroner's physician or medical examiner, shall, within three business days of their completion, provide to such commissioner or his or her designee a copy of all reports and records, including, but not limited to, autopsy reports and toxicology reports related to the death.



678 - Disposition of money or property found on deceased.

678. Disposition of money or property found on deceased. 1. Money and other property found upon the body of the deceased, not required for the purposes of the investigation, shall be delivered to the county treasurer. Unless claimed in the meantime by the legal representatives of the deceased, articles held for the purposes of the investigation, except such writings of the deceased as may be relevant to the diagnosis of means or manner of death, shall be delivered to the county treasurer at the conclusion of the investigation.

2. Upon the delivery of money to the county treasurer he must place it to the credit of the county. If other property is delivered to him he must, within one year, sell it at public auction upon reasonable public notice, and must, in like manner, place the proceeds to the credit of the county.

3. If the money in the treasury be demanded within six years by the legal representatives of the deceased, the treasurer must pay it to them, after deducting the amount of expenses incurred in connection therewith, or it may be so paid at any time thereafter, upon the order of the board of supervisors; provided, however, that such money may be so paid at any time upon the written order of the surrogate of the county.

4. Before auditing and allowing the account of the coroner or medical examiner, the board of supervisors must require from him a statement in writing of any money or other property found upon persons whose deaths he has investigated, verified by his oath to the effect that the statement is true and that the money or property mentioned in it has been delivered to the legal representatives of the deceased, or to the county treasurer.






Article 18 - (County) DISTRICT ATTORNEY

700 - District attorney; powers and duties.

700. District attorney; powers and duties. 1. Except as provided in section seven hundred one of this chapter, it shall be the duty of every district attorney to conduct all prosecutions for crimes and offenses cognizable by the courts of the county for which he or she shall have been elected or appointed; except when the place of trial of an indictment is changed from one county to another, it shall be the duty of the district attorney of the county where the indictment is found to conduct the trial of the indictment so removed, and it shall be the duty of the district attorney of the county to which such trial is changed to assist in such trial upon the request of the district attorney of the county where the indictment was found. He or she shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.

2. Within thirty days after the receipt of any fine, penalty, recovery upon any recognizance or other money belonging to the county, the district attorney shall pay the same to the county treasurer. Not later than the first day of February in each year, the district attorney shall make in duplicate a verified true statement of all such moneys received and paid to the county treasurer during the preceding calendar year and at that time shall pay to the county treasurer any balance due. One statement shall be furnished to the county treasurer and the other to the clerk of the board of supervisors. A district attorney who is not re-elected shall make and file the verified statement and pay any balance of such moneys to the county treasurer within thirty days after the expiration of his term.

3. It shall be the duty of the district attorney to bring actions upon any forfeited recognizance taken in his county in any criminal action or proceeding unless otherwise directed by the court.

4. At the opening of the first term of county court held in each year he shall present to the court a verified statement of all actions brought by him upon forfeited recognizance, penalties or forfeitures, the judgments entered thereon and those collected. The statement shall indicate the amounts due the county and the amounts due the state. This provision shall apply to a former district attorney whose term has expired and was not re-elected.

5. The board of supervisors may create the position of confidential secretary to the district attorney who shall serve at his pleasure and shall be in the exempt class of the civil service.

6. The district attorney must maintain a written record of all indictments pending in the courts of the county in which he shall have been elected or appointed. Such record shall contain the name of each person indicted, the crime charged, the date on which the indictment was returned, the disposition of the indictment and such other information as the court may direct. At the expiration of his term, the district attorney must deliver this record to his successor in office.

7. The district attorney shall keep and preserve all records now or hereafter in his care or custody or under his control and all records, books and papers relating to the functioning of his office or the performance of his duties. No such record, book or paper shall be destroyed or otherwise disposed of, except pursuant to law. At the expiration of his term, the district attorney shall, within sixty days, turn over all such records, books or papers to his successor in office.

8. The district attorney of a county having a population of more than one hundred thousand according to the last federal census and the district attorney of Essex county and any county having a population of more than forty thousand but less than one hundred thousand according to the last federal census, the board of supervisors of which has designated such office as a full-time position, shall give his whole time to his duties and shall not engage in the practice of law, act as an arbitrator, referee or compensated mediator in any action or proceeding or matter or engage in the conduct of any other profession or business which interferes with the performance of his duties as district attorney.

10. There is hereby established a program of state aid to all counties having a population of more than one hundred thousand according to the last federal census, to any county, the board of supervisors of which has designated the office of district attorney as a full-time position pursuant to subdivision eight of this section and to the city of New York for the salaries of district attorneys of such counties and the counties within such city at the rate of ten thousand dollars per annum. No such state aid shall be paid with respect to any district attorney who has not complied with subdivision eight of this section.

11. (a) In addition to the state aid provided in subdivision ten hereof, each county, the salary of the district attorney of which is determined pursuant to section one hundred eighty-three-a of the judiciary law, shall be entitled to receive state aid in an amount equal to the difference between: (i) the salary required to be paid to the district attorney of such county pursuant to such section one hundred eighty-three-a on October first, nineteen hundred ninety-four, not including any additional compensation which may have been provided by local law pursuant to such section one hundred eighty-three-a, and (ii) the salary required to be paid to such district attorney pursuant to such section one hundred eighty-three-a immediately prior to October first, nineteen hundred eighty-seven, or the salary actually paid immediately prior to such date, if higher, less the amount of any additional compensation which may have been provided thereafter by any such local law prior to April first, nineteen hundred ninety-six. Provided, however, where the salary of the district attorney of a county first becomes determined pursuant to section one hundred eighty-three-a of the judiciary law on or after April first, nineteen hundred ninety-six, the state aid payable to such county pursuant to this paragraph shall equal thirty-one thousand dollars.

(b) In addition to the state aid provided in paragraph (a) of this subdivision, each county, the salary of the district attorney of which is determined pursuant to section one hundred eighty-three-a of the judiciary law, shall be entitled to receive state aid in the amount of forty-one percent of the difference between the amount required to be paid to such district attorney pursuant to section one hundred eighty-three-a of the judiciary law on and after January first, nineteen hundred ninety-nine and the amount required to be paid pursuant to such section immediately prior to such date, except that in the county of Dutchess the amount shall be forty-two percent of such difference in the county of Putnam the amount shall be forty percent of such difference in the county of Monroe the amount shall be thirty-nine percent of such difference and in the counties of Erie, Nassau, Suffolk and Westchester the amount shall be thirty-six percent of such difference.

(c) Commencing with the nineteen hundred eighty-seven calendar year, the comptroller shall annually determine the amount of state aid payable to each county pursuant to paragraphs (a) and (b) hereof for each calendar year and shall pay such amount on his audit and warrant to the chief fiscal officer of each such county during the month of September in each such year. Where a county first becomes entitled to state aid pursuant to paragraphs (a) and (b) hereof on a day other than January first, nineteen hundred ninety-nine or January first of any other year thereafter, the amount of state aid payable to such county in the year it first becomes entitled to such state aid shall be prorated accordingly.

13. In order to provide services to crime victims, witnesses, and other persons involved in the criminal justice system, and to support crime prevention programs, the district attorney may employ or contract with persons licensed and registered to practice or otherwise authorized under article one hundred fifty-three, one hundred fifty-four, or one hundred sixty-three of the education law, or contract with entities authorized to provide the services specified in such articles, in connection with the provision of any services that such persons or entities are authorized to provide and that are authorized by the district attorney.



701 - Special district attorney.

701. Special district attorney. 1. Whenever the district attorney of any county and such assistants as he or she may have shall not be in attendance at a term of any court of record, which he or she is by law required to attend, or are disqualified from acting in a particular case to discharge his or her duties at a term of any court, a superior criminal court in the county wherein the action is triable may, by order:

(a) appoint some attorney at law having an office in or residing in the county, or any adjoining county, to act as special district attorney during the absence, inability or disqualification of the district attorney and such assistants as he or she may have; or

(b) appoint a district attorney of any other county within the judicial department or of any county adjoining the county wherein the action is triable to act as special district attorney, provided such district attorney agrees to accept appointment by such criminal court during such absence, inability or disqualification of the district attorney and such assistants as he or she may have.

2. If, for any reason, the appointment of a special district attorney cannot be effectuated pursuant to paragraph (a) or (b) of subdivision one of this section, the court shall then attempt to effect such appointment pursuant to the other such paragraph.

3. Where a special district attorney appointed under this section is a district attorney, he or she may direct the exercise of such powers and the performance of such duties by any assistant in his or her office in any case in which he or she serves as special district attorney to the same extent permitted by law in any case in which he or she serves as district attorney.

4. No appointment made under this section shall be for a period beyond the adjournment of the term at which made. Where, however, an appointment is required under this section for a particular case because of the disqualification of the district attorney, the appointment may be made for all purposes, including disposition. The special district attorney so appointed shall possess the powers and discharge the duties of the district attorney during the period for which he or she shall be appointed. The provisions of this section shall also apply to a county wholly contained within a city.

5. Where a special district attorney is appointed under this section, the board of supervisors of the county wherein such special district attorney serves, after having been notified and provided with an opportunity to be heard, shall pay the necessary disbursements of, and a reasonable compensation for, the services of the person so appointed and acting, as certified by the presiding judge or justice. Nothing contained herein shall prevent any county from entering into an agreement with any other county for the compensation of a special district attorney appointed pursuant to paragraph (b) of subdivision one of this section. In no event shall the compensation paid pursuant to paragraph (b) of subdivision one of this section exceed the compensation paid by the county in which such district attorney, or his or her assistants, serves.



702 - Assistant district attorneys.

702. Assistant district attorneys. 1. The board of supervisors shall have power to authorize the district attorney to appoint one or more assistant district attorneys. Every such appointment shall be in a writing filed and recorded in the office of the county clerk. The person appointed shall take the prescribed oath of office and furnish any required official undertaking. Any appointment may be revoked at any time by the district attorney by filing a written revocation in the office of the county clerk.

2. The assistant shall perform such duties pertaining to the office as may be directed by the district attorney.

3. The assistant during the absence or inability of the district attorney shall perform the powers and duties of the office of district attorney.

4. In the event that more than one assistant is appointed, the district attorney shall designate in writing and file in the office of the county clerk and clerk of the board of supervisors the order in which such assistants shall exercise the powers and duties of the office in the event of a vacancy or the absence or inability of such district attorney to perform the duties of the office.

5. In the event of a vacancy in the office of district attorney, the assistant, or if more than one has been appointed, the assistant so designated, shall perform the powers and duties of the office of district attorney until a successor is appointed and has qualified.

6. Notwithstanding any provision of law with respect to requirements of residence, a district attorney of a county within a city having a population of one million or more may appoint one or more assistant district attorneys who are not residents of such county, but who reside within the geographical territory of such city.

7. Notwithstanding any provision of law with respect to the requirements of residence, a district attorney may appoint one or more attorneys employed by the department of taxation and finance as special assistant district attorneys with respect to any investigation or prosecution concerning, in whole or part, a violation of article thirty-seven of the tax law or of the penal law as it applies to the enforcement of any provision of the tax law.



702-A - Appointment of special assistant district attorneys during a period of civil disorder.

702-a. Appointment of special assistant district attorneys during a period of civil disorder. 1. Notwithstanding any provision of law to the contrary, a district attorney in any county, including any county within the City of New York, may, during a period of civil disorder, or as the result thereof, appoint one or more special assistant district attorneys, without compensation, and without regard to any requirements of law as to residence or limitation in number of such special assistant district attorneys.

2. Such district attorney shall, prior to the appointment of any such special assistant district attorney, file in the office of the county clerk of the county in which he was elected, a certificate of necessity stating that, during, or as a result of, a period of civil disorder, one or more special assistant district attorneys are required to supplement his staff, and setting forth the period of time such special assistant district attorneys shall be required.



703 - Employment of counsel.

703. Employment of counsel. With the written approval of the county judge of a county in which an indictment has been found for a capital or other crime which presents unusual difficulty upon the trial thereof, the district attorney may employ counsel to assist him upon such trial. Such approval shall be filed in the office of the county clerk. The board of supervisors shall audit as other county charges a reasonable compensation and the necessary expenses of such counsel as certified by the presiding judge or justice.



703-A - Employment of stenographer.

703-a. Employment of stenographer. Whenever the district attorney of any county in the performance of his duties shall be required to prosecute a contested criminal proceeding before a magistrate of a town or village, unless pursuant to law a stenographer be regularly employed by such magistrate or in the court over which he presides, said district attorney may employ a stenographer to take the testimony on such trial. The board of supervisors of each county shall fix the rate of compensation to be paid to such stenographer for such services rendered; and in addition thereto such stenographer shall be entitled to and shall be allowed for a copy of testimony furnished to the district attorney the same rate per folio as is now allowed to the stenographers of the county court in their respective counties, and such stenographer shall receive the same compensation for all copies of the evidence in excess of three copies furnished by him to the district attorney. Such compensation shall be a county charge, and shall be audited and paid upon the affidavit of the stenographer and the certificate of the district attorney specifying the number of days of actual service and the number of folios furnished.



705 - Prosecution fund.

705. Prosecution fund. The board of supervisors shall have power to appropriate and set aside a fund for the payment in advance of audit of expenditures incurred by the district attorney, or attorney general acting under section sixty-two of the executive law, necessarily incurred in the prosecution of criminal actions and proceedings arising in the county. The board of supervisors may provide for such district attorney or attorney general to issue orders upon the county treasurer for such payment, the countersignature of the chairman of a designated committee of such board, accounting of such expenditures with verified or certified vouchers attached thereto and such other conditions and rules as may be deemed necessary. The claimant, district attorney and the attorney general in actions or proceedings prosecuted by him shall be jointly and severally liable for any item of expenditure for other than a lawful county purpose disallowed upon a final audit, to be recovered in an action brought against them by the board of supervisors in the name of the county.



706 - Cost and expense of removed criminal trials.

706. Cost and expense of removed criminal trials. Whenever the trial of an indictment has been transferred from the county in which the indictment was found to some other county, the cost and expense of such trial shall be a charge upon the county in which the indictment was found. Whenever under the order of any court of competent jurisdiction, the pleadings and issue in any prosecution for any crime or misdemeanor, for which no indictment has been found, shall have been removed to any other county in this state for trial therein, in consequence of any inability to obtain an unprejudiced or impartial jury in the county in which the venue was originally laid, the expenses of the trial of said prosecution shall be a charge upon the county from which the same was transferred. The cost and expense of trial of any prosecution, as shown by the certificate of the presiding judge or justice, shall be paid by the county from which the transfer of trial was made to the county treasurer of the county in which the trial was had.



707 - Payments of expert fees in criminal cases in which the death penalty may be imposed.

707. Payments of expert fees in criminal cases in which the death penalty may be imposed. 1. Notwithstanding any other provision of law to the contrary, upon a finding in an ex parte proceeding that expert services are reasonably necessary for the prosecution of the case whether in connection with issues relating to guilt or sentencing or that investigative services relating to a separate sentencing proceeding or mental retardation hearing pursuant to section 400.27 of the criminal procedure law are reasonably necessary, the trial court shall authorize the payment of fees and expenses for such services. Upon a finding that timely procurement of such services could not practicably await prior authorization, the court may authorize the provision and payment for such services nunc pro tunc.

2. Each appellate division shall establish the rates of fees and expenses to be paid for expert and investigative services pursuant to subdivision one of this section.

3. Any fee or expense to be paid pursuant to this section shall be a state charge payable on vouchers approved by the court which fixed the same after audit by and on the warrant of the comptroller.

4. Whenever a court disapproves, in whole or in part, a request for authorization or voucher, the district attorney may apply to a justice of an intermediate appellate court for an order approving the request or voucher.






Article 18-A - (County) PUBLIC DEFENDER

716 - Public defender; appointment; term; other employees.

716. Public defender; appointment; term; other employees. The board of supervisors of any county may create an office of public defender, or may authorize a contract between its county and one or more other such counties to create an office of public defender to serve such counties. A city may create an office of public defender in any county wholly contained within its borders and such city shall possess with respect to such office all the powers conferred upon a board of supervisors by the provisions of this article. The board or boards of supervisors may designate an attorney-at-law as public defender and shall fix his term and compensation. Subject to the approval of such board or boards, the public defender may appoint as many assistant attorneys, clerks, investigators, stenographers and other employees as he may deem necessary and as shall be authorized by such board or boards. The public defender shall fix the compensation of such aides and assistants within the amounts such board or boards may appropriate for such purposes. Notwithstanding any other provision of law relating to the creation of county offices, where the board of supervisors of any county has established an office of public defender by resolution, and thereafter such office is created by local law, such local law may authorize the payment of compensation and other expenses incurred in the operation of said office retroactive to the date of the adoption of said resolution.



717 - Public defender; duties.

717. Public defender; duties. 1. The public defender shall represent, without charge, at the request of the defendant, or by order of the court with the consent of the defendant, each indigent defendant who is charged with a crime as defined in section seven hundred twenty-two-a of the county law in the county or counties in which such public defender serves. When representing an indigent defendant, the public defender shall counsel and represent him at every stage of the proceedings following arrest, shall initiate such proceedings as in his judgment are necessary to protect the rights of the accused, and may, in his discretion, prosecute any appeal, if in his judgment the facts and circumstances warrant such appeal.

2. The public defender shall also represent, without charge, in a proceeding in family court or surrogate's court in the county or counties where such public defender serves, any person entitled to counsel pursuant to section two hundred sixty-two and section eleven hundred twenty of the family court act and section four hundred seven of the surrogate's court procedure act, or any person entitled to counsel pursuant to article six-C of the correction law, who is financially unable to obtain counsel. When representing such person, the public defender shall counsel and represent him at every stage of the proceedings, shall initiate such proceedings as in the judgment of the public defender are necessary to protect the rights of such person, and may prosecute any appeal when, in his judgment the facts and circumstances warrant such appeal.



718 - Appointment of other counsel.

718. Appointment of other counsel. Nothing contained herein shall preclude a court on its own motion or upon application by the public defender or by the indigent defendant or person described in section two hundred sixty-two or section eleven hundred twenty of the family court act, or section four hundred seven of the surrogate's court procedure act, from appointing an attorney other than the public defender to represent such defendant or person or to assist in the representation of such defendant or person at any stage of the proceedings or on appeal. If such attorney is appointed, he shall serve without compensation, unless such compensation is otherwise provided for by law.



719 - Expenses.

719. Expenses. If a public defender serves more than one county, the expenses of salaries, maintenance and operation of his office shall be shared by the participating counties in accordance with the provisions of the agreement establishing the office. Expenses incidental to individual cases shall be paid by the county for which the services were rendered. All expenses chargeable to a county hereunder shall be a county charge to be paid upon certification by the county treasurer out of an appropriation made for such purposes.



720 - Annual report.

720. Annual report. The public defender shall make an annual report to the board or boards of supervisors covering all cases handled by his office during the preceding year.



721 - Separability.

721. Separability. If any provision of this article or the application of such provision to any person, body or circumstance shall be held invalid, the remainder of this article or the application of such provision to persons, bodies or circumstances other than those concerning which it shall have been held invalid shall not be affected thereby.






Article 18-B - (County) REPRESENTATION OF PERSONS ACCUSED OF CRIME OR PARTIES BEFORE THE FAMILY COURT OR SURROGATE'S COURT

722 - Plan for representation.

722. Plan for representation. The governing body of each county and the governing body of the city in which a county is wholly contained shall place in operation throughout the county a plan for providing counsel to persons charged with a crime or who are entitled to counsel pursuant to section two hundred sixty-two or section eleven hundred twenty of the family court act, article six-C of the correction law, section four hundred seven of the surrogate's court procedure act or article ten of the mental hygiene law, who are financially unable to obtain counsel. Each plan shall also provide for investigative, expert and other services necessary for an adequate defense. The plan shall conform to one of the following:

1. Representation by a public defender appointed pursuant to county law article eighteen-A.

2. In criminal proceedings, representation by counsel furnished by a private legal aid bureau or society designated by the county or city, organized and operating to give legal assistance and representation to persons charged with a crime within the city or county who are financially unable to obtain counsel. In proceedings under the family court act, representation by a private legal aid bureau or society, or by any corporation, voluntary association, or organization permitted to practice law under the authority of subdivision five of section four hundred ninety-five of the judiciary law.

3. (a) Representation by counsel furnished pursuant to either or both of the following: a plan of a bar association in each county or the city in which a county is wholly contained whereby: (i) the services of private counsel are rotated and coordinated by an administrator, and such administrator may be compensated for such service; or (ii) such representation is provided by an office of conflict defender.

(b) Any plan of a bar association must receive the approval of the state administrator before the plan is placed in operation. In the county of Hamilton, representation pursuant to a plan of a bar association in accordance with subparagraph (i) of paragraph (a) of this subdivision may be by counsel furnished by the Fulton county bar association pursuant to a plan of the Fulton county bar association, following approval of the state administrator. When considering approval of an office of conflict defender pursuant to this section, the state administrator shall employ the guidelines established by the office of indigent legal services pursuant to paragraph (d) of subdivision three of section eight hundred thirty-two of the executive law.

(c) Any county operating an office of conflict defender, as described in subparagraph (ii) of paragraph (a) of this subdivision, as of March thirty-first, two thousand ten may continue to utilize the services provided by such office provided that the county submits a plan to the state administrator within one hundred eighty days after the promulgation of criteria for the provision of conflict defender services by the office of indigent legal services. The authority to operate such an office pursuant to this paragraph shall expire when the state administrator approves or disapproves such plan. Upon approval, the county is authorized to operate such office in accordance with paragraphs (a) and (b) of this subdivision.

4. Representation according to a plan containing a combination of any of the foregoing. Any judge, justice or magistrate in assigning counsel pursuant to sections 170.10, 180.10, 210.15 and 720.30 of the criminal procedure law, or in assigning counsel to a defendant when a hearing has been ordered in a proceeding upon a motion, pursuant to article four hundred forty of the criminal procedure law, to vacate a judgment or to set aside a sentence or on a motion for a writ of error coram nobis, or in assigning counsel pursuant to the provisions of section two hundred sixty-two of the family court act or section four hundred seven of the surrogate's court procedure act, or in assigning counsel to a defendant when a case has been calendared for consideration of resentencing pursuant to subdivision four of section six hundred one-d of the correction law or when a court is otherwise called upon to consider whether a proper term of post-release supervision was imposed as part of a determinate sentence, shall assign counsel furnished in accordance with a plan conforming to the requirements of this section; provided, however, that when the county or the city in which a county is wholly contained has not placed in operation a plan conforming to that prescribed in this subdivision or subdivision three of this section and the judge, justice or magistrate is satisfied that a conflict of interest prevents the assignment of counsel pursuant to the plan in operation, or when the county or the city in which a county is wholly contained has not placed in operation any plan conforming to that prescribed in this section, the judge, justice or magistrate may assign any attorney in such county or city and, in such event, such attorney shall receive compensation and reimbursement from such county or city which shall be at the same rate as is prescribed in section seven hundred twenty-two-b of this article. When a case has been calendared for consideration of resentencing pursuant to subdivision four of section six hundred one-d of the correction law or when a court is otherwise called upon to consider whether a proper term of post-release supervision was imposed as part of a determinate sentence, the attorney appointed should be the attorney who appeared for the defendant in connection with the judgment or sentence or, if the defendant is currently represented concerning his or her conviction or sentence or with respect to an appeal from his or her conviction or sentence, such present counsel.

5. In classification proceedings under article six-C of the correction law or from an appeal thereof, representation shall be according to a plan described in subdivisions one, two, three or four of this section. If such plan includes representation by a private legal aid bureau or society, such private legal aid bureau or society shall have been designated to give legal assistance and representation to persons charged with a crime.

Upon an appeal in a criminal action, and on any appeal described in section eleven hundred twenty of the family court act, article six-C of the correction law or section four hundred seven of the surrogate's court procedure act, wherein the party is financially unable to obtain counsel, the appellate court shall assign counsel furnished in accordance with the plan, conforming to the requirements of this section, which is in operation in the county or in the city in which a county is wholly contained wherein the judgment of conviction, disposition, or order of the trial court was entered; provided, however, that when such county or city has not placed in operation a plan conforming to that prescribed in subdivision three or four of this section and such appellate court is satisfied that a conflict of interest prevents the assignment of counsel pursuant to the plan in operation, or when such county or city has not placed in operation any plan conforming to that prescribed in this section, such appellate court may assign any attorney in such county or city and, in such event, such attorney shall receive compensation and reimbursement from such county or city which shall be at the same rate as is prescribed in section seven hundred twenty-two-b of this chapter.



722-A - Definition of crime.

722-a. Definition of crime. For the purposes of this article, the term "crime" shall mean a felony, misdemeanor, or the breach of any law of this state or of any law, local law or ordinance of a political subdivision of this state, other than one that defines a "traffic infraction," for which a sentence to a term of imprisonment is authorized upon conviction thereof.



722-B - Compensation and reimbursement for representation.

722-b. Compensation and reimbursement for representation. 1. All counsel assigned in accordance with a plan of a bar association conforming to the requirements of section seven hundred twenty-two of this article whereby the services of private counsel are rotated and coordinated by an administrator shall at the conclusion of the representation receive:

(a) for representation of a person entitled to representation by law who is initially charged with a misdemeanor or lesser offense and no felony, compensation for such misdemeanor or lesser offense representation at a rate of sixty dollars per hour for time expended in court or before a magistrate, judge or justice, and sixty dollars per hour for time reasonably expended out of court, and shall receive reimbursement for expenses reasonably incurred; and

(b) for representation of a person in all other cases governed by this article, including all representation in an appellate court, compensation at a rate of seventy-five dollars per hour for time expended in court before a magistrate, judge or justice and seventy-five dollars per hour for time reasonably expended out of court, and shall receive reimbursement for expenses reasonably incurred.

2. Except as provided in this section, compensation for time expended in providing representation:

(a) pursuant to paragraph (a) of subdivision one of this section shall not exceed two thousand four hundred dollars; and

(b) pursuant to paragraph (b) of subdivision one of this section shall not exceed four thousand four hundred dollars.

3. For representation on an appeal, compensation and reimbursement shall be fixed by the appellate court. For all other representation, compensation and reimbursement shall be fixed by the trial court judge. In extraordinary circumstances a trial or appellate court may provide for compensation in excess of the foregoing limits and for payment of compensation and reimbursement for expenses before the completion of the representation.

4. Each claim for compensation and reimbursement shall be supported by a sworn statement specifying the time expended, services rendered, expenses incurred and reimbursement or compensation applied for or received in the same case from any other source. No counsel assigned hereunder shall seek or accept any fee for representing the party for whom he or she is assigned without approval of the court as herein provided.



722-C - Services other than counsel.

722-c. Services other than counsel. Upon a finding in an ex parte proceeding that investigative, expert or other services are necessary and that the defendant or other person described in section two hundred forty-nine or section two hundred sixty-two of the family court act, article six-C of the correction law or section four hundred seven of the surrogate's court procedure act, is financially unable to obtain them, the court shall authorize counsel, whether or not assigned in accordance with a plan, to obtain the services on behalf of the defendant or such other person. The court upon a finding that timely procurement of necessary services could not await prior authorization may authorize the services nunc pro tunc. The court shall determine reasonable compensation for the services and direct payment to the person who rendered them or to the person entitled to reimbursement. Only in extraordinary circumstances may the court provide for compensation in excess of one thousand dollars per investigative, expert or other service provider.

Each claim for compensation shall be supported by a sworn statement specifying the time expended, services rendered, expenses incurred and reimbursement or compensation applied for or received in the same case from any other source.



722-D - Duration of assignment.

722-d. Duration of assignment. Whenever it appears that the defendant is financially able to obtain counsel or to make partial payment for the representation or other services, counsel may report this fact to the court and the court may terminate the assignment of counsel or authorize payment, as the interests of justice may dictate, to the public defender, private legal aid bureau or society, private attorney, or otherwise.



722-E - Expenses.

722-e. Expenses. All expenses for providing counsel and services other than counsel hereunder shall be a county charge or in the case of a county wholly located within a city a city charge to be paid out of an appropriation for such purposes.



722-F - Annual reports.

722-f. Annual reports. 1. A public defender appointed pursuant to article eighteen-A of this chapter, a private legal aid bureau or society designated by a county or city pursuant to subdivision two of section seven hundred twenty-two of this chapter, and an administrator of a plan of a bar association appointed pursuant to subdivision three of section seven hundred twenty-two of this chapter shall file an annual report with the judicial conference at such times and in such detail and form as the judicial conference may direct.

2. (a) The county executive or chief executive officer of each county or, in the case of a county wholly contained within a city, such city shall file an annual report which specifies in detail and certifies to the office of indigent legal services the total expenditures of such county or city, identifying "local funds", as defined in paragraph (c) of subdivision two of section ninety-eight-b of the state finance law, state funds, federal funds and funds received from a "private source" as described in subdivision two of section ninety-eight-b of the state finance law, for providing legal representation to persons who were financially unable to afford counsel, pursuant to this article. Such annual report shall be made on a form developed for such purpose by the office of indigent legal services.

(b) Such annual report, detailing expenditures for the period January first through December thirty-first of the previous calendar year, shall be filed on or before the first day of March of each year.






Article 19 - (County) COUNTY SUPERINTENDENT OF HIGHWAYS

725 - County superintendent of highways; duties.

725. County superintendent of highways; duties. The county superintendent of highways shall perform the duties prescribed by law relating to the construction, improvement and maintenance of highways and bridges in the county. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.






Article 20 - (County) COUNTY COMMISSIONER OF PUBLIC WELFARE

750 - County commissioner of public welfare; duties.

750. County commissioner of public welfare; duties. The county commissioner of public welfare shall perform the duties prescribed by law in the administration of welfare assistance. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.






Article 21 - (County) COUNTY SEALER

775 - Director of weights and measures; duties.

775. Director of weights and measures; duties. The director of weights and measures shall perform the duties prescribed by law for the enforcement of honest weights and measures. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.






Article 22 - (County) COUNTY SERVICE OFFICER

800 - County service officer; term; duties.

800. County service officer; term; duties. The board of supervisors may create the office of county service officer and appoint such officer for the term for which the membership of such board was elected. The county service officer shall assist members of the armed forces and veterans and their dependents in obtaining any benefits and awards to which they may be entitled under any federal, state or local legislation. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors.






Article 23 - (County) PROVISIONS APPLICABLE TO CERTAIN COUNTIES

825 - District attorneys in certain counties.

825. District attorneys in certain counties. The district attorneys of Erie, Monroe and Onondaga counties may each appoint in and for his county, in the manner provided in section seven hundred two of this chapter and with like powers, such number of assistants as shall be fixed and determined by resolution of the board of supervisors. All of the persons so appointed shall be called assistant district attorneys. Each of said assistant district attorneys shall receive such salary as shall be fixed and determined by said board of supervisors. The district attorney shall designate in the order appointing such assistants the salary which each of such assistants shall receive, subject, however, to the limitations prescribed by such resolution of the board of supervisors. Said assistants shall severally take the constitutional oath of office before entering upon the duties thereof; and the district attorney shall be responsible for their acts. Said district attorney may designate, in writing, to be filed in the office of the clerk of said county, one of his said assistants to be the acting district attorney in the absence from said county or other inability of said district attorney; and the assistant so designated shall, during such absence or inability of said district attorney, perform the duties of the office. Such designation may be revoked by said district attorney in writing, to be filed and recorded in the office of the county clerk. The district attorney of Monroe county and his assistants shall conduct, on the part of the people, all preliminary examinations in the police court of the city of Rochester, and subject to the right of a complainant to appear personally or by attorney, all other prosecutions for crime therein; and may conduct prosecution therein for violations of the penal ordinances of said city, and appeals therefrom and in such event one-half of the salary of such first assistant shall be a charge upon the city of Rochester and assessed back upon said city by the board of supervisors of Monroe county except that the Monroe county Board of Supervisors may by resolution make such charge a general county charge to be borne by the entire county of Monroe; but the corporation counsel of said city shall have the power to prosecute any person for the violation of an ordinance and to conduct proceedings therefor, or an appeal therefrom. The district attorneys of the counties of Erie and Onondaga may also appoint a person to act as interpreter at all sessions of the grand juries of such counties and of the city of Buffalo, whose compensation shall be fixed by the court in and for which such grand jury may be impaneled. The district attorney of the county of Monroe, whenever he is authorized so to do by the board of supervisors of such county, may appoint necessary interpreters who shall act as interpreters at all sessions of the grand jury in such county and for all county departments except the courts. The district attorneys of the counties of Erie and Monroe shall each be entitled to receive, in addition to their salary, all costs collected by them in actions and proceedings prosecuted and defended by them. The county judge, or the special county judge, of the county of Monroe, or any supreme court justice, shall have power, on the application of the district attorney of Monroe county, to order and direct the county treasurer of Monroe county to pay to the district attorney any sum of money expended or incurred by him in the performance of his duties in his office, and the county judge of the county of Rensselaer, or any supreme court justice, shall have power, on the application of the district attorney of Rensselaer county, to order and direct the county treasurer of Rensselaer county to pay to the district attorney any sum of money expended or incurred by him in the performance of his duties in his office, and the county judge of the county of Albany, or any supreme court justice, shall have power, on the application of the district attorney of Albany county, to order and direct the county treasurer of Albany county to pay to the district attorney of such county any sum of money expended or incurred by him in the performance of his duties in his office, and the county judge of Columbia county, or any justice of the supreme court, shall have power, on the application of the district attorney of Columbia county, to order and direct the county treasurer of Columbia county to pay to the district attorney of such county any sum of money expended or incurred by him in the performance of his duties in office. The district attorney of Niagara county shall have charge of and conduct on the part of the people all preliminary examinations in the police courts of the cities of Lockport, North Tonawanda and Niagara Falls, either in person or by his assistant and the several justices of the peace of said county. In lieu of the necessary traveling expenses and other disbursements incurred in the performance of these additional duties, either by himself or by his assistant or stenographer, the district attorney of Niagara county shall receive such amount as may be fixed by the board of supervisors of Niagara county payable monthly by the county treasurer of Niagara county, and the assistant district attorney shall receive an amount to be fixed by the board of supervisors of Niagara county, at not less than five hundred dollars per annum, payable monthly by the county treasurer of Niagara county, and the district attorney's stenographer shall receive an amount to be fixed by the board of supervisors of Niagara county at not less than four hundred dollars per annum, payable monthly by the county treasurer of Niagara county. Until such amount is so fixed by the board of supervisors it shall be as above stated.



826 - Regional markets.

826. Regional markets. The board of supervisors of a county located within any regional market district heretofore or hereafter created by law may purchase, acquire, or accept by gift lands for regional market purposes. Such lands may be situate anywhere within such regional district. Adequate appropriations may be made for the erection of necessary buildings, improvements, market facilities and equipment. The boards of supervisors of the counties within such district may agree upon the sharing in the cost of such sites, buildings, improvements, market facilities and equipment and the title shall be taken in the name of the county where situate. Such improvements shall be deemed for the benefit of the sharing counties in proportion to their respective contributions. The purchase, improvement or construction of such market facilities by counties within such regional market district is hereby declared to be a lawful county purpose. Such real and personal property may be leased or sold to any market authority or other public corporation, or governmental agency created by law for such regional district. The chairman of the board of supervisors of the county holding the record title shall execute all necessary leases, conveyances, or other documents, on behalf of and only pursuant to resolutions duly adopted by all of the boards of supervisors of the counties interested therein.



827 - Enforcement of environmental conservation law in certain counties.

827. Enforcement of environmental conservation law in certain counties. In those counties wherein the state owns a park, forest preserve, reforested area, hatchery, nursery, game refuge, or wherein the state has established and controls fire prevention apparatus and structures, public hunting, trapping and fishing grounds, marine fisheries, or other lawful objects established and controlled by the state in furtherance of the preservation of the natural resources and wild life of the state, the board of supervisors shall have power to appropriate not exceeding one thousand dollars in any one year for the purpose of aiding the state in the enforcement of the provisions of the environmental conservation law. Such appropriation shall be expended by the county pursuant to a contract made with the department of environmental conservation in the manner provided in section two hundred twenty-five of this chapter or paid to the state and expended by the department of environmental conservation pursuant to the provisions of the environmental conservation law. The county of Erie may appropriate not exceeding four thousand dollars for this purpose. Nothing herein shall be deemed to allow the payment of extra compensation to any officer in the performance of official duties for which a compensation is otherwise provided by law. Nothing herein shall be deemed to modify or impair the power of a county to enforce the provisions of the environmental conservation law or its own ordinances, rules and regulations upon grounds or structures owned and controlled by the county.



828 - Highway construction by local assessment in certain counties.

828. Highway construction by local assessment in certain counties. The governing body of any county containing a population of less than two hundred thousand and adjoining a city of the first class may authorize the establishment of a plan for the grades of streets, avenues and boulevards; the alteration of such plan of grades, or any plan thereof, which shall have been established by law; the laying out, opening, grading, construction, closing and change of line, or of the width of any one or more of such streets, avenues and boulevards or any other streets, avenues and boulevards, within said county, or any part or parts thereof, and of the courtyards, sidewalks and roadways; to provide for the estimation and award of the damages to be sustained, and for the assessment on property intended to be benefited thereby, and fixing assessment districts therefor, the levying, collection and payment of such damages, and of all other charges and expenses to be incurred, or which may be necessary in carrying out the provisions of this section; the laying out of new or additional streets, avenues or boulevards according to a general scheme or plan for the improvement of highways in said town, the acceptance by town officers of conveyances of land for public highways, naming and changing of names of streets and avenues within the said county, the opening, laying out, grading, construction, closing and change of line of any street, avenue or boulevard within the county, provided, however, that nothing shall be done hereunder in respect to or concerning any street, avenue or boulevard situated within an incorporated village, without the consent of the board of trustees of such incorporated village. The provisions, however, for the defraying of expenses thereof by assessment as herein provided, shall only be exercised on the petition of the property owners who own more than one-half of the frontage on any such street, avenue or boulevard, or on the certificate of the supervisor, justices of the peace, and town clerk of the town in which said street, avenue or boulevard is located, or two-thirds of such officers, that the same is in their judgment proper and necessary for the public interest; or in case the said street, avenue, or boulevard, in respect to which such action is proposed to be taken, shall lie in two or more towns, on a like certificate of such town officers of each of said towns, or two-thirds of all of them; provided, however, that before proceeding to make any such certificate, the said officers, or such number of them as aforesaid, shall give ten days' notice by publication in one of the weekly papers of said county and by posting in six public places in said town, or in each of said towns, of the time and place at which they will meet for the purpose of considering the same, at which meeting the public and all persons interested may appear and be heard in relation thereto; and provided that no such street or avenue shall be laid out, opened or constructed upon or across any lands heretofore acquired by the right of eminent domain, and be held in fee for depot purposes by any railroad. In the event that the town maintains a website, one of the posting requirements may be fulfilled by posting such information on the website.

Should the governing body of any such county at any time deem it for the public interest to acquire title to lands and premises required for any street, highway or boulevard heretofore or hereafter laid out, widened, altered, extended or otherwise improved, it may acquire the same by dedication, or by condemnation under the eminent domain procedure law, provided, however, that no land shall be acquired for any street, highway or boulevard in a village, without the consent of the board of trustees of such village. Such board may direct, by a two-thirds vote of the total voting power of the board, that the title to any piece or parcel of land lying within the lines of any such street, highway or boulevard shall be vested in the county upon the date of recovery of such dedication or as provided in the eminent domain procedure law. Thereafter, the property so acquired shall upon vesting be held, appropriated, converted and used to and for such purpose accordingly, in like manner as are other public streets in said county. In such cases interest at the rate specified in section three-a of the general municipal law upon the sum or sums to which the owners, lessees, parties or persons are justly entitled as provided in the eminent domain procedure law. Upon the vesting of title, the county or any person or persons acting under its authority, may subject to compliance with the eminent domain procedure law immediately, or at any time thereafter take possession of the same, or any part or parts thereof, without any suit or proceeding at law for that purpose. The title acquired by the county, to lands and premises required for a street, shall be in trust, and such lands and premises appropriated and kept open for, or as part of a public street or highway, forever, in like manner as the other streets in the county.



829 - Teachers' training in certain counties.

829. Teachers' training in certain counties. In order to provide an adequate number of teachers to be available for employment in the public schools in the county, the board of supervisors of any county in which is located a college or university having a department for fitting pupils to be teachers and commonly known as a pedagogical department, may, from time to time, appropriate moneys for salaries of the teaching staff in such department, or to be applied toward the payment of such salaries, and may raise such moneys by tax on the taxable property within the county.



830 - Expenses of district superintendents of schools in certain counties.

830. Expenses of district superintendents of schools in certain counties. In the counties of Westchester, Suffolk, Monroe and Erie, the board of supervisors may appropriate and provide for the payment upon verified vouchers of expenses of the district superintendent of schools therein for furniture, printing, office supplies, telephone service, clerical assistance, or such other expenditures as may be authorized by such board.



831 - Soldier burial plots in Dutchess county.

831. Soldier burial plots in Dutchess county. The legislature of the county of Dutchess may authorize the purchase of burial plots and provide for marker settings and perpetual care and maintenance of such plots in one or more of the cemeteries of the county of Dutchess for deceased veterans, who, at the time of death, were residents of the county of Dutchess and who were discharged from the armed forces of the United States either honorably or under honorable circumstances. The expense thereof shall be a county charge.



832 - Burial contracts in Erie county.

832. Burial contracts in Erie county. The board of supervisors of the county of Erie shall have power exclusively, and it shall be its duty to contract annually with one or more undertakers for the care, removal and burial of bodies of persons dying within said county, where there are no known relatives, friends or personal representatives of such deceased persons in the state liable or willing to become responsible for the expense thereof and for the conveyance and delivery of such bodies to and from the public morgue of such county and the performance of any other acts incidental thereto. Each undertaker, with whom such a contract shall be made, shall execute and deliver to the county a bond in such amount, with such sureties and upon such conditions as the board shall require.



833 - Rifle range in Erie county.

833. Rifle range in Erie county. The board of supervisors of Erie county is hereby authorized to purchase land, construct and maintain thereon a rifle, machine gun and pistol range primarily for the use of New York national guard, New York guard and New York naval militia. The acquisition of the site, construction and maintenance to be subject to approval of the chief of staff in accordance with existing rules and regulations. Such board may appropriate annually such sums as it may deem proper. The board may cause such moneys to be raised by taxation and levied and collected as other taxes in such county or funds may be made available therefor pursuant to the local finance law.



834 - Social welfare appropriations in Essex county.

834. Social welfare appropriations in Essex county. 1. The board of supervisors of Essex county may annually appropriate such sums as it may deem proper, not exceeding the sum of five thousand dollars in any one year, for the support and maintenance of the Junior Achievement Foundation of Essex County, Incorporated, a county organization incorporated to receive and administer funds and permanent endowments for the definite training of children; provided, however, that the total amount of moneys so appropriated in any one year shall not exceed one-half of the total cost of such work in the county during the year. The board of supervisors may by resolution direct the county treasurer to pay the amount of such appropriations to the treasurer of such corporation, but before any such payment shall be made, the treasurer of such corporation shall file with the county clerk an undertaking for the faithful performance of his duties, which undertaking must have endorsed the approval of the county judge both as to form and sufficiency of sureties. On or before the first day of November in each year the treasurer of such corporation shall render to the board of supervisors a verified written statement showing in detail the amount of moneys received by the corporation during the preceding year and the nature and amount expended for the support and maintenance of the work. The board of supervisors shall annually raise by tax a sum sufficient to pay the amount of moneys appropriated pursuant to the provisions of this subdivision.

2. The board of supervisors of such county may annually appropriate such sums as it may deem proper, not exceeding the sum of five thousand dollars in any one year, for contributions to and the support and maintenance of the Essex County Social Service Committee, Incorporated, a county organization incorporated to receive and administer funds and permanent endowments for the educational, moral and social betterment of the the citizens of Essex county and to co-ordinate and assist in the efforts of existing organizations performing such objects in a manner satisfactory to the committee; provided, however, that the total amount of moneys so appropriated in any one year shall not exceed one-half of the total cost of such work in the county during the year. The board of supervisors may by resolution direct the county treasurer to pay the amount of such appropriations to the treasurer of such corporation, but before any such payment shall be made, the treasurer of such corporation shall file with the county clerk an undertaking for the faithful performance of his duties, which undertaking shall have endorsed thereon the approval of the county judge both as to form and sufficiency of sureties. On or before the first day of November in each year the treasurer of such corporation shall render to the board of supervisors a verified written statement showing in detail the amount of moneys received during the preceding year and the nature and amount of the sums expended for the support and maintenance of the work. The board of supervisors shall annually raise by tax a sum sufficient to pay the amount of moneys appropriated pursuant to the provisions of this subdivision.



834-A - Advance payment of portion of welfare charges to hospitals and day care centers.

834-a. Advance payment of portion of welfare charges to hospitals and day care centers. Where a contract has been entered into between a social services district and a hospital, pursuant to section three hundred sixty-seven of the social services law, or between a social services district and a day care center for day care furnished children on behalf of the social services district, or between a social services district and a nursing home or health related facility for care furnished patients in the nursing home or health related facility on behalf of the social services district, the board of supervisors of the county may, by resolution, determine that not to exceed seventy-five per centum of the total claim submitted to the county or the social services district by such hospital or such day care center or such nursing home or health related facility for charges and services under such contract for each month shall be paid, in advance of audit, subject to subsequent adjustment of accounts between the hospital or the day care center or the nursing home or health related facility and the county or social services district following audit.



835 - Jefferson county hospital for contagious diseases.

835. Jefferson county hospital for contagious diseases. The board of supervisors of the county of Jefferson is hereby authorized to maintain and operate a hospital in such county for the treatment and control of communicable diseases and may annually appropriate such sums as it may deem proper and necessary for the support, operation and maintenance of such hospital. The expenses thereof shall be raised by taxation levied and assessed against the taxable property in the county of Jefferson.



836 - Soldier burial plots in Niagara county.

836. Soldier burial plots in Niagara county. The board of supervisors of the county of Niagara may provide for the perpetual care and maintenance of burial plots and burial places of deceased members of the armed forces who shall have been heretofore or may hereafter be buried in any cemetery located in the county and the expense thereof shall be a county charge. Upon the adoption of such proposition the board shall designate some person or commission to have charge of the work and may fix a compensation to be paid for the services to be hereafter rendered in the work. The cost and expense of the work may be appropriated from funds in the county treasury not otherwise appropriated or may be provided by the issuance of notes pursuant to and within the limitations prescribed by the local finance law.



837 - Niagara frontier bridge.

837. Niagara frontier bridge. The boards of supervisors of Erie and Niagara counties, or either of them, may each agree and undertake to provide and make available, and to appropriate annually such sums as they may deem proper to aid the Niagara frontier bridge commission in the maintenance of the two bridges erected by it across the Niagara river to Grand Island, and for the purpose of thereby improving and extending the highway system of the state and of the counties of Erie and Niagara. Such annual appropriation hereby authorized to be made by the board of supervisors of Erie county shall not exceed the sum of two hundred thousand dollars for any one year, and such annual appropriation hereby authorized to be made by the board of supervisors of Niagara county shall not exceed the sum of fifty thousand dollars for any one year. Each board of supervisors may by resolution direct the county treasurer to pay the amount of such appropriations to the treasurer of the Niagara frontier bridge commission. Each board of supervisors may cause such moneys to be raised by taxation and levied and collected as other taxes in such county.



838 - Traffic signals in Onondaga county.

838. Traffic signals in Onondaga county. The board of supervisors of Onondaga county may annually appropriate such sums as it may deem proper for the installation and maintenance of traffic signals upon highways in the county, but the total amount of money so appropriated in any one year shall not exceed one-half of the total cost of such work in the county during the year. The board of supervisors of such county shall annually raise by tax a sum sufficient to pay the amount of money appropriated pursuant to the provisions of this subdivision or shall finance the cost of such installations, in whole or in part, by the issuance of tax anticipation notes or budget notes pursuant to the local finance law.



839 - Deputy comptroller in Oneida county.

839. Deputy comptroller in Oneida county. The county comptroller of the county of Oneida may, after entering upon the duties of his office, designate two of the assistants or clerks in his office deputy comptrollers. Such designation shall be in writing and shall be signed by the county comptroller and filed in the office of the county clerk. Such county comptroller shall also designate in writing and file in the office of the county clerk and the clerk of the board of supervisors the order in which such deputy comptrollers are to serve during his absence or inability to act. Before any such deputy so designated pursuant to the provisions of this section enters upon the performance of his duties, he shall take the constitutional oath of office. Either of such deputy comptrollers in the county of Oneida may perform such duties of the comptroller as may be assigned to him by an order of the comptroller to be entered in his office and shall also perform all the duties of the comptroller when the comptroller shall be absent from his office, or shall be incapable of performing the duties thereof, or when the office shall become vacant, until it shall be filled.



840 - Memorial day in Nassau and Suffolk counties.

840. Memorial day in Nassau and Suffolk counties. The board of supervisors of the counties of Nassau and Suffolk may each appropriate annually an amount not to exceed two hundred dollars for the purpose of defraying the expenses of the proper observance of Memorial or Decoration day at the Long Island National Cemetery, Pinelawn, New York, and such observance is hereby declared a county purpose. The boards may raise money therefor by tax in the same manner as other county charges are levied and collected. The boards may appropriate such moneys to a committee of several veterans' (or other patriotic) organizations as may be determined by the boards, which shall be known as "The Long Island National Cemetery Memorial Committee" and such moneys shall be used and expended by such committee for the proper observance of such day, and in such event the head of such committee, and the disbursing officer thereof, shall file a report thereof with each of the said boards not later than thirty days after the observance of Memorial or Decoration day, showing the money received from each county pursuant to this provision of law and the vouchers for the disbursement thereof.



841 - Aviation fields in Nassau county.

841. Aviation fields in Nassau county. The board of supervisors in Nassau county may appropriate annually and provide for the expenditure of such sums as it may deem proper not to exceed the sum of five thousand dollars for the purpose of furnishing suitable and proper comfort and care of persons who, in the interest and promotion of aviation and the public welfare, may depart from or arrive at any flying field located within the county.



842 - Harbor improvements in Suffolk county.

842. Harbor improvements in Suffolk county. The board of supervisors of Suffolk county may provide for widening, deepening or dredging any bay, harbor, inlet or channel or for the construction of bulkheads, groins, jetties, docks or other similar improvements to the water or waterways within its boundaries at the expense of the county and may appropriate moneys available for general town or county improvements in aid of federal or state projects for such purposes.



843 - Advancing school taxes in Suffolk county.

843. Advancing school taxes in Suffolk county. In Suffolk county the county treasurer shall advance to the several school districts within said county, in anticipation of the collection of the school tax levies therein, and to provide funds for meeting the expenses in the said several districts prior to the receiving of moneys from the collection of school taxes, from funds in his hands available, such advancements only to be made upon a verified copy of the annual budget voted at the preceding school meeting and verified report of the trustees or board of education of each district applying for such advancement showing the amount of moneys on hand and a list of unpaid current bills of said district, such advancements to be made in installments in the months of September, October, November and December, and not exceeding fifteen per centum in September, fifteen per centum in October, ten per centum in November, and ten per centum in December, of the total amount of the annual budget of such district to which such advancement be made. The county treasurer of Suffolk county is hereby authorized to reimburse the county of Suffolk for such advancements as soon as the funds collected in the various school districts are available therefor.



844 - Hurricane or storm damage in Suffolk county.

844. Hurricane or storm damage in Suffolk county. The board of supervisors of the county of Suffolk may provide for the improvement or reconstruction of beaches or shore front within the county, to repair damage caused by hurricane or storm, and to provide suitable protection to prevent future damage to lands or property by the ocean or other waters, including the filling in and grading necessary for such purpose, and including dredging material from inland waterways and moving earth material on the beaches to fill and close new inlets heretofore or hereafter formed in such beaches by a hurricane or storm; purchasing, filling and placing sand bags, opening up old road beds or constructing new traveling surfaces on the sand to permit traffic along the beaches; transporting workmen, materials and equipment, dredging material to construct new dunes on the beaches by embankment alone, purchasing of material and rental of equipment to construct roadways over new fills or along the beaches; to aid in transportation of materials and equipment; purchasing or renting equipment for clearing debris from navigable waters; constructing dikes, bulkheads, jetties and groins or other similar devices on the beaches and supplying the necessary equipment, materials and labor therefor; constructing barriers filled with brush, wire, snow fence or any other suitable material, extending along the shore, with jetties of the same or similar materials extending offshoreward and supplying the necessary labor, equipment and materials necessary therefor; any and all engineering and supervision in connection with the carrying out of all work covered herein; clearing out roadways to expedite traffic, and may acquire real property or an interest therein for such purpose by purchase, dedication, gift, devise or bequest or by condemnation in the manner provided by law for acquisition of real property for highway or county road purposes.



845 - Lake George fish screens in Warren county.

845. Lake George fish screens in Warren county. The board of supervisors of the county of Warren may by resolution, appropriate and pay out such sums of money as it may deem necessary for the purpose of providing for and maintaining a suitable screen or screens in the outlet of Lake George to prevent the escape of fish from such lake.



849 - Appropriations for conservation purposes in Washington county.

849. Appropriations for conservation purposes in Washington county. 1. The board of supervisors of Washington county is hereby authorized and empowered to enter into an agreement or agreements with the board of supervisors of one or more adjoining counties possessing equivalent powers for the joint construction or acquisition, maintenance and control of facilities for the promotion and conservation of fish, game and other natural resources, and may annually appropriate and expend such sums as may be necessary pursuant to such agreement. The agreement may provide for the method of acquisition or construction of the facility, the management and operation thereof; the method of fixing the proportionate share of each county and of making contributions; the custody of moneys; the audit of claims; the duration of the agreement; and such other matters as may be appropriate in the circumstances. The agreement shall have a maximum duration of ten years, but such limitation shall not prohibit successive agreements. Nothing herein contained shall prevent the financing of the county's share of a project pursuant to the provisions of the local finance law.

2. The board of supervisors of Washington county is hereby authorized and empowered to annually appropriate moneys to defray such portion of the cost of maintenance of a fish screen in Ticonderoga creek between Lake George and Lake Champlain, heretofore constructed and now maintained by the Lake George Screen Committee, Incorporated, as such board may see fit. Moneys so appropriated shall be held in the custody of the county treasurer and paid out by him only upon order of the board of supervisors after due and proper audit and allowance. The board of supervisors is hereby authorized to enter into such agreement with the Lake George Screen Committee, Incorporated, as may be deemed necessary to effectuate the provisions of this subdivision.

3. Nothing herein contained shall be deemed to supersede, alter or abridge the powers and duties of the department of conservation, or any division, agency or officer of said department, or to deprive said department, or any division, agency or officer thereof of jurisdiction now or hereafter conferred upon it in relation to conservation matters.



850 - State office buildings and other public improvements in certain counties.

850. State office buildings and other public improvements in certain counties. 1. Notwithstanding any other provision of law, general, special or local, every county is hereby authorized and empowered:

(a) To acquire by purchase, gift or dedication, or by condemnation in the manner provided by the law under which such county is authorized to acquire property for public purposes, or if there be no such law, in the manner provided by and subject to the provisions of the condemnation law, property in any such city within the county as a site for an office building or buildings and appurtenances, suitable for the primary use of state departments, agencies and employees, and other public improvements and appurtenances, which site may be located within a larger area previously acquired and cleared under an urban renewal program.

(b) To acquire property from the state or a city within the county as such a site, by lease for a term not exceeding forty years, or by a quitclaim deed conveying all the right, title and interest of the people of the state or city in and to such property, and to agree that if the county shall fail, within five years from the date of such conveyance, to construct an office building or to construct, reconstruct or otherwise provide a public improvement on such property as may be required by the terms of a contract entered into with the state commissioner of general services in accordance with the provisions of this section, or if any office building so constructed on such property ceases to be used primarily for state purposes, then and in either event, such property shall revert to the people of the state with right of re-entry thereupon or shall be conveyed to the people of the state in fee simple; provided, however, that as a condition precedent to the exercise of such right of re-entry the state shall pay to the county such amount as may be specified in a contract or lease entered into between the state commissioner of general services and the county in accordance with the provisions of this act, which amount may equal (i) the purchase price of the county for such property, (ii) the depreciated costs of the county for all buildings, public improvements and appurtenances constructed thereon pursuant to any such contract or lease, and (iii) all other costs of the county incurred pursuant to such contract or lease incident to such property and the construction of such office buildings and the construction, reconstruction or provision of public improvements and appurtenances, including the cost of the original fixtures, furnishings, equipment, machinery and apparatus, if any, included in such work or purchased by the county. Upon the exercise by the state of such right of re-entry, the county shall establish a sinking fund and any payment made by the state upon exercise of such right of re-entry shall, to the extent necessary, be paid into such fund which shall be maintained solely for the liquidation of the principal of and interest on any indebtedness contracted or incurred by the county in relation to the property which so reverts to the people of the state of New York.

(c) To enter into a contract or contracts with the state commissioner of general services on behalf of the state providing for the construction on such property of one or more office buildings, suitable for the primary use of state departments, agencies and employees, and for the construction, reconstruction or other provisions of other public improvements and appurtenances.

(d) To clear such property, close and open streets and public ways, and demolish existing structures as may be required by any such contract with the state commissioner of general services and to construct one or more such office buildings and to construct, reconstruct or otherwise provide for other public improvements and appurtenances in accordance with plans and specifications approved by the state commissioner of general services and incorporated in any such contract.

(e) To designate the state commissioner of general services as its agent in connection with the construction of one or more such office buildings and the construction, reconstruction or provision of other public improvements and appurtenances by the county pursuant to any such contract with the state commissioner of general services, provided that in such case, construction, reconstruction or other contracts in connection therewith shall be let by the state commissioner of general services to the lowest responsible bidder, after public advertisement, in the manner provided in section eight of the public buildings law.

(f) To purchase through the state office of general services, in accordance with section one hundred four of the general municipal law, such furnishings, equipment, machinery and apparatus, not included in the construction plans and specifications, as may be specified by contract with the state commissioner of general services for installation in an office building, public improvement or appurtenances, and to install, alter or improve the same in accordance with such contract.

(g) To lease to the state, for possession upon the completion of work, all office buildings and public improvements and appurtenances constructed, reconstructed or provided pursuant to any such contract with the state commissioner of general services, together with the original furnishings, equipment, machinery and apparatus installed therein pursuant to paragraph (f) of this subdivision, and to lease the property upon which such office buildings, public improvements and appurtenances are constructed, reconstructed or provided if such property is owned by the county or to sublease such property to the state if leased to the county, for a term not exceeding forty years and upon such terms and conditions including a fair and reasonable annual rental as may be agreed upon between the county and the state commissioner of general services.

(h) To sublease from the state an office building or public improvement, or space therein, for the use of county departments, agencies, or employees.

(i) To convey to the state title to all such office buildings and public improvements and appurtenances, and to the property upon which the same are constructed, reconstructed or provided if such property is owned by the county, in fee simple at the expiration of the term of any such lease or upon the earlier payment in full of the total amount specified in any such contract or lease with the state commissioner of general services, without additional charge therefor.

(j) To make appropriate provision in any contract or lease with the state as to liability on account of loss or damage caused by fire, explosion or other catastrophe and as to whether any property, office building, public improvement, appurtenance, furnishings, equipment, machinery and apparatus shall be insured against loss or damage from such causes, for the payment of the cost of such insurance and for the application of (i) any payments made by the state in respect of such liability, or (ii) the proceeds of any such insurance received by the county. If, under the terms of such contract or lease, any payments so made by the state or the proceeds of any such insurance so received by the county are not used to rebuild or repair the property, office building, public improvement, appurtenance, furnishings, equipment, machinery or apparatus destroyed or damaged, the county shall establish a sinking fund and shall, to the extent necessary, pay any such payments so made by the state or the proceeds of any such insurance so received into such fund which shall be maintained solely for the liquidation of the principal of and interest on any indebtedness contracted or incurred by the county in relation to the property, office building, public improvement, appurtenance, furnishings, equipment, machinery or apparatus so destroyed or damaged.

(k) To make all agreements, necessary or convenient in respect thereof, with a city within such county which joins with the county and the state commissioner of general services in a contract entered into pursuant to the provisions of this section, and to share with such city any benefits accruing to the county from such contract or from general provisions of law which become applicable because of the acquisition of property upon which the office building or buildings, public improvements, or appurtenances, are constructed, reconstructed or provided pursuant to the terms of such contract.

(l) From time to time, to authorize, issue and sell obligations, pursuant to the local finance law, to pay the costs of acquiring property, of constructing office buildings, of constructing, reconstructing or otherwise providing other public improvements and appurtenances, including in each case architectural and engineering fees, and of purchasing original furnishings, equipment, machinery and apparatus therefor pursuant to this section. The acquisition of such property, the construction of such office buildings, the construction, reconstruction or other provision of other public improvements and appurtenances and the purchase of such original furnishings, equipment, machinery and apparatus are hereby declared county purposes.

(m) To make provision in any contract or lease, or both, with the state relative to the county and its officers and employees being indemnified and saved harmless from any and all manner of claims, damages, loss, injury, suits, actions and proceedings and the performance, payment, and compliance with, all orders and judgments that may be rendered, obtained or made against the county and arising out of, connected with, or, because of, anything done or undertaken hereunder or pursuant hereto by, or, in behalf of, or, in the name of, the county. There shall be included in such indemnification any expenses, fees and costs of the county in respect of the foregoing and not otherwise reimbursed to it pursuant to any contract or lease.

(n) To enter into a contract or contracts in accordance with the provisions of this section, with the state commissioner of general services and with a city within such county which contract or contracts may provide for:

(i) The acquisition by such county of land suitable for the establishment thereon of a portion of a complex, the remainder of which complex is to be established upon the contiguous site of an office building or buildings suitable for the primary use of state departments, agencies and employees.

(ii) The construction by the county on its land of a building or buildings and public improvements and appurtenances for the uses and purposes of the county and such city.

(iii) The designation by the county of the state commissioner of general services to act as its agent for the joint design, development, construction, reconstruction and provision of the portions of the complex containing common facilities, in accordance with plans and specifications approved by the state commissioner of general services and the county.

(iv) The payment by the state in the first instance, whenever state funds therefor are made available, of any and all costs and expenses of the design, development, construction, reconstruction and development of the portions of the complex containing the common facilities, subject to payment to and reimbursement of the state by the county of its proportionate share of the said costs and expenses, at the time and in the amounts specified in the contract.

(v) The granting, acceptance and exchange of easements, licenses and rights-of-way, in, on, over and under any land, building or public improvement in connection with the construction or use of the complex.

(vi) The operation, maintenance and repair by the state and county and such city of the common facilities of the complex and for the payment and reimbursement by the state and county and such city of all costs of such operation, maintenance and repair.

(vii) The defense against claims by third parties arising out of the ownership, operation and control of the common facilities, by insurance or otherwise.

(viii) The repair and reconstruction of any building, common facility, public improvement and appurtenances within the complex damaged or destroyed by fire, explosion or other catastrophe.

(ix) The lease by such county and the state of stores and restaurants within the common facilities for the convenience of state and municipal employees and the public at large upon such terms and conditions, including consideration and length of term as such county and the commissioner of general services deem proper.

2. For purposes of this section:

(a) The term "property" is defined to include lands, waters, rights in lands or waters, structures, franchises and interests in land, including lands under water and riparian rights, and any and all other things and rights usually included within the definition of real property and includes also any and all interests in such property less than full title, such as easements permanent or temporary, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable.

(b) The term "public improvement" or "public improvements" is defined to include but not limited to a courthouse, an archives and records center, a museum, a laboratory, a park, a garden, a recreation area, restaurants, shops, the installation of trees, shrubs and other landscaping, a monument, fountain, sculpture, a plaza, substructure and parts thereof, mechanical, pedestrian or vehicular accessways, a parking garage, a parking lot, a pedestrian walkway or overpass or underpass, an arterial highway or connection, a crossroad or access road, a transportation terminal or shelter, a meeting hall, a civil defense shelter against radioactive fallout or blast, and other public structures and facilities intended for the use of state or municipal employees and the public at large.

(c) The term "appurtenances" is defined to include but is not limited to fixtures, equipment, machinery and apparatus which are an integral part of an office building or public improvement and service units and other connections and installations for power, water, sewer, gas, electrical, telephone, heating, air conditioning, ventilating, snow melting, and other utility services.

(d) The term "governmental-building complex" or "complex" is defined to mean any building or group of buildings together with their common facilities, related public improvements and appurtenances, constructed by the state and any county and such city as an integrated unit for the primary use of state and municipal offices, departments, agencies, employees and the public at large.

(e) "Common facility" or "common facilities" is defined to mean public improvements or appurtenances for the joint use and benefit of occupants of a governmental complex.

3. Except as otherwise provided in relation to any amount paid by the state upon the exercise of a right of re-entry upon property which reverts to the people of the state of New York, or in relation to any payment made by the state on account of loss or damage caused by fire, explosion or other catastrophe, or in relation to any proceeds of insurance, any moneys received by a county from the state in accordance with the provisions of any contract or lease entered into between the county and the state commissioner of general services pursuant to this section shall be applied to and actually used for payment of all costs of operation, maintenance and repair, if required by such contract or lease to be performed by the county, and for payment of any interest on and amortization of or redemption of any county obligations issued pursuant to paragraph (l) of subdivision one of this section, or such moneys shall be deposited in a special fund to be used solely for such payments. The application and use of such payments, or the deposits required therefor, shall not prohibit the county from using any such moneys, in excess of such payments or deposits in any one year, for any lawful county purpose.



852 - Loans of money or credit to hospitals or health related facilities in Suffolk county.

852. Loans of money or credit to hospitals or health related facilities in Suffolk county. Notwithstanding any general, special or local law or charter provision to the contrary, the county legislature of the county of Suffolk shall have the power and is hereby authorized, pursuant to section seven of article seventeen of the constitution, to lend its money or credit to or in aid of any corporation or association within its boundaries, regulated by law as to its charges, profits, dividends, and disposition of its property or franchises, for the purpose of providing such health related facility or hospital facilities for the prevention, diagnosis or treatment of human disease, pain, injury, disability, deformity or physical condition, and for facilities incidental or appurtenant thereto as may be prescribed by law.

In pursuance of the authority granted herein the county legislature of the county of Suffolk shall have the power and is hereby authorized from time to time to issue its bonds, notes or other obligations in such principal amounts as it shall deem necessary, after taking into account other monies which may be available for the purposes set forth herein. Such bonds, notes or obligations shall be issued for the purpose of making loans to such corporations or associations which are eligible borrowers, paying interest on such bonds, notes or other obligations; establishment of reserves to secure such notes, bonds, or other obligations, and paying all other obligations and expenditures incidental to and necessary or convenient for the making of such loans. In connection with the making of loans and commitments therefore, the county of Suffolk shall make and collect such fees and charges including but not limited to reimbursement of all costs of financing by the county of Suffolk, service charges, insurance premiums and other reasonable costs. Such bonds, notes or obligations shall be issued in accordance with the applicable provisions of this chapter and the local finance law and applicable local laws.

The county legislature of the county of Suffolk shall also be authorized to enact local laws governing the conditions under which such loans, commitments and guarantees shall be made.

The county legislature of the county of Suffolk shall also be authorized to guaranty loans for the purposes set forth herein made by banking corporations and lending institutions, in conformity with applicable laws.

The expenditure of funds, issuance of bonds, notes or obligations or guarantee of loans by the county of Suffolk pursuant to the provisions of this act and the provisions of section seven of article seventeen of the constitution shall be deemed a lawful county purpose.






Article 24 - (County) PROVISIONS APPLICABLE TO NEW YORK CITY

900 - Devolution of powers and duties on the county of Bronx.

900. Devolution of powers and duties on the county of Bronx. 1. The county of Bronx shall possess all the rights and be subject to all the obligations of the counties now included within the city of New York, except as otherwise provided by law.

2. All acts and parts of acts specially applicable to the county of New York or that portion of the borough of the Bronx formerly part of the county of Westchester, annexed to the city of New York by chapter nine hundred thirty-four of the laws of eighteen hundred ninety-five, and now in force in the borough of the Bronx shall continue in full force and effect in the county of Bronx, as though the county had been in existence at the time of the passage of such acts, and as though the name of the county of Bronx had appeared in such acts and parts of acts wherever the name of the county of New York or the county of Westchester appears in such acts or parts of acts.

3. The surrogate, district attorney and county clerk of the county of Bronx shall have all the powers and perform all the duties as required by the constitution and the laws of this state prescribing the duties and powers of such officers.



901 - Office of the sheriff.

901. Office of the sheriff. 1. The commissioner of correction of the city of New York shall have custody of the civil jails and persons lawfully committed to his custody and such jails shall be kept by him, or by keepers appointed by him, for whose acts he shall be responsible.

2. The provisions of section two hundred eighteen and the provisions of article seventeen of this chapter shall apply to the sheriff, except when inconsistent with the provisions of this article, the charter, administrative code or a local law adopted pursuant thereto. In the interpretation of this section, a board of supervisors shall be deemed to mean the officer or agency vested with power under the New York city charter, or by other law, to act pursuant to this article.



902 - Certain office hours.

902. Certain office hours. 1. The offices of the county clerk in the counties constituting the city of New York shall remain open for the transaction of business from nine o'clock in the forenoon to four o'clock in the afternoon every day except Saturdays, Sundays and holidays and except in the months of July and August when said offices shall remain open for the transaction of business from nine o'clock in the forenoon to two o'clock in the afternoon except Saturdays, Sundays and holidays.

2. Whenever the last day on which any paper shall be filed or act done or performed in any such office expires on Saturday, Sunday, public holiday or a day when such office is closed for the transaction of business, the time therefor is hereby extended to and including the next business day such office is open for the transaction of business.

3. Notwithstanding the foregoing provisions of this section, the motor vehicle section of a county clerk's office may, by order of the mayor, be kept open on Saturdays during the month of January.



903 - Official seals and signatures.

903. Official seals and signatures. 1. The seals heretofore kept by the respective county clerks of the counties comprising the city of New York shall continue to be the seals of said counties. The seal kept by the county clerk as prescribed in the judiciary law, shall continue to be the seal of the county and must be used by him when he is required to use an official seal. The seal heretofore adopted by the county judges of the county of Bronx shall continue to be the official seal of such county and of the supreme court of such county. This provision shall not be applicable in cases where special provisions are otherwise made by law.

2. The signature and seal of a county clerk upon a certificate of official character of a notary public or the signature of a county clerk upon a certificate of authentication of the signature and acts of a notary public or commissioner of deeds or upon a certificate of comparison or of search may be a facsimile, imprinted, stamped, photographed or engraved thereon.

3. The county clerk may designate from among the permanent members of his staff, one or more individuals who shall be permitted to sign his name and affix his official seal upon documents of certification, attestation, and comparison, as well as upon certificates attesting to the official character of notaries public and the signatures of public officers and upon judgments, orders, commissions and other documents requiring the official signature and seal of the county clerk.



904 - Court and trust fund register and liability of officers.

904. Court and trust fund register and liability of officers. The county clerks of the counties comprising the city of New York shall perform the same duties and shall be subject to the same penalties imposed by the provisions of this chapter upon other county clerks of the state with relation to court and trust fund registers and the delivery of property or moneys to the commissioner of finance in pursuance of any judgment, decree or order of a court of record of this state.



905 - Liability of commissioner of finance and surety for loss of court and trust funds.

905. Liability of commissioner of finance and surety for loss of court and trust funds. The commissioner of finance of the city of New York and his surety or sureties shall be liable in the same manner as county treasurers are made liable under the provisions of this chapter for the loss of court and trust funds.



906 - Liability of city of New York for loss of court and trust funds.

906. Liability of city of New York for loss of court and trust funds. The city of New York shall be responsible for all property or moneys deposited with the commissioner of finance by virtue of any judgment, decree or order of a court of record in this state provided, however, that the city shall not be held liable for any loss due to the depreciated value of an investment legal at the time of its purchase and which continued to be a legal investment during the period of the trust. An action to recover any loss to or of such fund may be brought against the city by any party aggrieved or by the state comptroller in a court of competent jurisdiction.



907 - Certain publications in county of Bronx.

907. Certain publications in county of Bronx. Every citation, order, proclamation, summons or notice, except a notice required to be published by the provisions of the public lands law, which is required by any provision of law to be published in any newspaper published in a county shall, where such publication is required or ordered in Bronx county, be published in at least two newspapers published within such county. No publication shall be deemed a compliance with any law requiring it unless such publication shall have been made in at least two such newspapers.



908 - Appointment and salary of county clerks.

908. Appointment and salary of county clerks. 1. The county clerks of the counties comprising the city of New York shall be appointed and removable in pursuance of section thirteen of article thirteen of the constitution.

2. Each of the county clerks of the counties comprising the city of New York shall receive an annual salary of not less than the minimum annual compensation received by a justice of the supreme court of the state of New York elected from the same judicial district in which the county for which the county clerk serves is located.

3. Said salaries shall be in lieu of all other fees or forms of compensation for services rendered in the performance of the duties of the office.

4. Notwithstanding any of the provisions of this section or of any other law, the salaries of any such county clerks may be increased by the chief administrator of the courts upon the recommendation of the administrative board of the courts, provided that if the salaries of any such county clerks are thus increased above the salaries provided for in this section, such salaries may likewise be decreased to any salaries not lower than the salaries provided for in this section.



909 - Additional general duties of county clerks.

909. Additional general duties of county clerks. The county clerk of each of the counties within the city of New York shall be clerk of the supreme court within his respective county, and shall have power to select, draw, summon and empanel grand and petit jurors in the manner and under the conditions now or hereafter prescribed by law, and shall have such other powers and duties as shall be prescribed from time to time by law. The powers conferred and the duties imposed upon county clerks by section six hundred sixty-one of this chapter shall be exercised and performed by the county clerk of the appropriate county and the county clerk shall, in the exercise and performance thereof, be subject to the same liabilities and responsibilities, as are prescribed in said section.

Nothing herein contained shall prohibit the county clerk of Kings county from performing any duty not in conflict with the aforesaid duties which has been or may be imposed by federal law, or from receiving or retaining fees or other compensation provided by such law for the performance of such duty.



910 - Official undertakings of county clerks.

910. Official undertakings of county clerks. Each county clerk shall before entering upon or assuming the duties of his office, give a bond to the people of the state of New York in the sum of twenty-five thousand dollars, with not less than two sufficient sureties, to be approved by the comptroller of the city of New York, conditioned that he will faithfully discharge the duties of his office and all trusts imposed upon him by law by virtue of his office. In case of any official misconduct or default on the part of such clerk, or in case any person or corporation is injured or damaged by reason of any error, inaccuracies or mistakes in a return of a search certified as correct by such clerk, an action upon such bonds may be begun and prosecuted to judgment by the attorney general, who shall, after first paying therefrom the expenses of the litigation, cause the proceeds of such judgment to be paid over, as shall be lawful and equitable, to the person or corporation injured or damaged by such official misconduct or by reason of any such error, inaccuracy or mistake in a certified return of a search. Such bond shall be filed in the office of the comptroller of the city of New York.



911 - Appointment and salaries of counsel to the county clerks.

911. Appointment and salaries of counsel to the county clerks. The clerk of each of the counties within the city of New York may appoint a counsel who shall be an attorney and counselor-at-law with not less than ten years' experience, and who shall receive an annual salary to be fixed by the county clerk of his county within the amount provided by the board of estimate.

Notwithstanding any of the provisions of this section or of any other law, the salaries of any counsel to such county clerks may be increased by the board of estimate of the city of New York, provided that if such board increases the salaries of any such counsel above the salaries provided for in this section, such board shall likewise have the power to decrease any such salaries to any salaries not lower than the salaries provided for in this section.



912 - Subordinate employees in offices of county clerks; salaries.

912. Subordinate employees in offices of county clerks; salaries. In counties within the city of New York, the appointment of every deputy, assistant, clerk, employee or subordinate shall be made in writing and filed in the office of the clerk making the appointment before such deputy, assistant or other person shall enter upon the discharge of his duties. The number, duties and salaries of all such persons shall be fixed by the clerk of each such county, respectively, subject to revision by the board of estimate of the city of New York.

g. Notwithstanding any of the provisions of this section or of any other law, the number of deputy county clerks in Bronx, Kings and Queens counties or the salaries of any officers or employees provided for in this section may be increased by the board of estimate of the city of New York, provided that if such board increases either the number or salaries of any such deputy county clerks, officers or employees above the number or salaries provided for in this section, such board shall likewise have the power to decrease any such number or salaries to any number or salaries not lower than the number and salaries provided for in this section.



913 - Official undertakings of subordinates in offices of county clerks.

913. Official undertakings of subordinates in offices of county clerks. The county clerk of each such county may in his discretion require any deputy, assistant, clerk, employee or subordinate appointed by him to give a bond and may determine the amount thereof.



914 - Duties of deputy county clerks.

914. Duties of deputy county clerks. The deputy county clerks of each of the counties comprising the city of New York shall, subject to the provisions of the public officers law, have all the powers and fulfill all the duties of the county clerk in his absence and shall be subject to the same obligations and conditions prescribed for the county clerk while he is performing his duties.



915 - Fees of county clerks.

915. Fees of county clerks. All moneys to which the clerks of the counties comprising the city of New York are entitled, by virtue of their office, or which they may receive for any and all official services rendered by them, or by any of their assistants, clerks, employees, or subordinates shall belong to and be for the benefit of the city of New York, and shall be collected by such clerks and accounted for and paid over on the first day of each month into the treasury of the city of New York.



916 - Accounts of money to be kept in offices of county clerks.

916. Accounts of money to be kept in offices of county clerks. It shall be the duty of clerks of the counties comprising the city of New York to keep an exact and detailed account of all moneys actually received by them or their subordinates for any services rendered in their official capacity, and of all moneys which such county clerks or their subordinates shall be entitled to demand and receive for any such services. Said county clerks shall deposit monthly with the commissioner of finance any and all such sums of money so received. Such account shall show when every such service shall have been performed, its nature and the money charged therefor, and shall at all times, during office hours, be open to the inspection, without any fee or charge therefor, of all persons desiring to examine the same, and such accounts shall be deemed a part of the records of the office in which they shall be kept, and shall be preserved therein as other books of record are until they have been audited by the comptroller of the city of New York and his approval given to their destruction but in any event for not less than ten years.



917 - Transcripts of accounts in offices of county clerks; violations.

917. Transcripts of accounts in offices of county clerks; violations. 1. A transcript of the account shall be made in such form as shall be prescribed by the comptroller of the city of New York. Such transcript shall contain a statement of all moneys either received by such clerks and their subordinates or which they are entitled to demand and receive for services performed by them in their official capacity since making the last preceding transcript and return, specifying the total amount received from or charged to each person and corporation, and the character of the services rendered. It shall be transmitted to such comptroller within ten days from the expiration of each calendar month, verified by the oath of such clerks or their deputies.

The verification shall be positive and not upon information and belief.

The comptroller may examine the county clerks or any of their subordinates under oath, touching the amount of moneys paid to and received by such clerks and their subordinates in their official capacity, and touching any statements contained in or required by this article to be contained in such certified transcript and return. An order for such examination must be granted by a justice of the supreme court whenever an application shall be made therefor by such comptroller, and such examination shall take place before such justice.

2. It shall be unlawful for the clerks of the counties comprising the city of New York or any of their subordinates to receive for their own use any moneys belonging to the city of New York, or to neglect to render to the comptroller of the city of New York an account of the moneys which they have received or are entitled to receive in their official capacity or pay over the same as in this article required, or to make a false statement in the certified transcript and return or to swear falsely upon the examination by the comptroller.

3. Any violation hereof by such clerks or any such subordinates shall be a misdemeanor. In addition thereto, such clerks or such subordinates shall also forfeit any sum that may be due them on account of salary, and shall be liable to the city of New York, in a civil action at the suit of the city, for all moneys received and not accounted for and paid over into the treasury of such city pursuant to the requirements of this article.



918 - General provisions pertaining to records in offices of county clerks.

918. General provisions pertaining to records in offices of county clerks. 1. The clerk of each of the counties within the city of New York is authorized and empowered to do such further acts for rearrangement, care, repair, restoration, preservation, indexing and convenient examination of the records, documents, maps and papers filed or recorded in his office as in his judgment will best serve the public interest.

2. The clerk of the county of Richmond is hereby authorized, in his discretion, to destroy copies and originals of chattel mortgages, bills of sale and conditional bills of sale filed in his office, after the expiration of ten years from the date of filing.

3. All books, records, maps and other public papers which are now public records in the offices of the county clerks of New York, Kings, Bronx, Queens and Richmond shall continue to be public records. The county clerk may cause copies thereof to be made by photocopying or other process, in his discretion, whenever by reason of age, use, exposure or any casualty, such copies shall in his judgment be desirable. All copies of any records filed in any such office, when certified by any such clerk to be accurate copies thereof, shall for all purposes have the same force and effect as the original. Unless otherwise ordered by the appellate division pursuant to section eighty-nine of the judiciary law, the original shall be placed in a suitable enclosure and preserved, properly endorsed and indexed, for such examination as may be directed by an order of court in any proceeding in which the accuracy of the copy is questioned.

4. Any other laws to the contrary notwithstanding, the county clerk in each of the counties within the city of New York is authorized and empowered to maintain separate judgment docket volumes containing the printed transcript or transcripts, in strict alphabetical order of judgment made, entered and docketed in the civil court of the city of New York against individuals, corporations, and other entities on behalf of the parking violations bureau, the environmental control board, the taxi and limousine commission and the commissioner of jurors of the city of New York. These volumes may be maintained in the form of computer print outs which shall contain the date of judgment, the name and address of the judgment debtor or debtors, the amount of the judgment and other information which the county clerk may deem necessary to sufficiently describe the parties to the action or proceeding or nature or the manner of the entry of the judgment. Provided, however, with respect to judgments on behalf of the parking violations bureau the county clerk may, in his discretion, in lieu of such volumes, maintain the aforementioned data in a micrographic or computer retrievable format. With respect to judgments on behalf of the parking violations bureau such volumes or other format shall be maintained pursuant to this subdivision for only those individuals, corporations, and other entities having vehicles registered in the counties within the city of New York.



919 - Block indices in offices of county clerks.

919. Block indices in offices of county clerks. 1. New York, Bronx, Kings and Queens counties. a. The county clerks of the counties of New York, Bronx, Kings and Queens shall continue to index under the proper block numbers all instruments now required by law to be recorded in the books of notices of lis pendens. Such block index of notice of lis pendens shall be entitled "the block index of notice of lis pendens" and shall be ruled for entering therein the date of filing, the nature of the action, the nature of the instrument, the court and index number, the first named defendant, the first named plaintiff, the lot number or street address, if any, the microfilm number and the proceedings had.

b. The county clerk of each of such counties shall also continue to index under the proper block numbers all statutory notices of liens or claims on land other than lis pendens which may be filed or recorded in his office, which index shall be entitled "the block index of liens" and shall be ruled for entering therein the date of filing, the nature of the instrument, the owner of the premises affected by the notice, the name and address of the lienor by whom the claim is made, the amount, the lot number or street address, if any, and the proceeding had.

c. On and after July first, nineteen hundred sixty-four, the use of land maps in the offices of the clerks of the counties of New York, Bronx, Kings and Queens shall be discontinued, and the land maps previously in use shall remain on file for the purpose of reference. On and after such date, the tax maps for the boroughs of Manhattan, Bronx, Brooklyn and Queens shall be substituted for the land maps theretofore in use for the counties of New York, Bronx, Kings and Queens, and reference shall be had to such tax maps and to the block numbers designated thereon for the purpose of indexing instruments required to be indexed in the block index of notice of lis pendens or in the block index of liens. Such tax maps shall be conclusive as to the location of block boundaries and block number designations. The tax map for each borough may be referred to as the land map for the particular county which it affects.

d. Except in the counties where existing land and tax blocks are presently identical, on and after July first, nineteen hundred sixty-four, the indices of all blocks theretofore existing in the block index of notice of lis pendens and in the block index of liens shall be closed except for the purpose of completing the indexing of instruments filed prior to such date. New block indices shall thereupon be opened for the block index of notice of lis pendens and for the block index of liens, which new indices shall be numbered to conform with the block numbers designated on the tax map of the borough for the particular county to which it relates and which shall thenceforth be used for all entries relating to land in such blocks. The date of closing shall be entered at the end of each block index so closed and a reference shall be made to the block number of the corresponding block in the new block index. All such new block indices shall be endorsed on the covers thereof so as to show the date of the opening thereof.

e. Whenever the boundaries of any block on the tax map shall thereafter be changed or altered and renumbered according to law, the block indices of notice of lis pendens and of liens of such block theretofore existing comprising the land in the changed or altered block so renumbered as aforesaid shall, except for the purpose of completing the indexing of instruments filed prior to such change or alteration and renumbering be closed and discontinued and new block indices of notice of lis pendens and of liens shall be opened for every such renumbered block, which new index shall thenceforth be used for all entries relating to land in such block. The date of closing shall be entered at the end of each block index so closed and a reference shall be made to the number of every new, changed or altered block to be used in place thereof. The date of opening shall be entered at the beginning of every new block index, with a reference to the number of every block before in use for the land contained in such new block.

f. Every instrument presented to a county clerk for filing and required to be indexed in the block index of notice of lis pendens or in the block index of liens in order to entitle the same to be filed shall have endorsed thereon the number of every block on the current tax map in which the land affected by such instrument is situate.

g. The county clerk of each of such counties, so long as he deems it expedient, may prepare alphabetical indices of the parties to the instruments mentioned in this subdivision, or to any of them, filed in his office, and of the owners of land against which liens have been filed and of judgment debtors whose names appear on record. The particular form of such alphabetical indices shall be as such county clerk shall determine, and shall cover such periods and be brought down to such dates as he shall direct in respect to his own office.

h. Whenever any instrument entitled to be filed and indexed under the provisions of this subdivision shall be presented for record, there shall forthwith be endorsed thereon the date, hour and minute of its receipt and the same shall be entered in the proper index under the proper block number thereof in accordance with the items set forth in paragraph a or paragraph b hereof.

i. The entries made in the block indices of notice of lis pendens and of liens in conformity with the requirements of this subdivision shall for the purpose of notice be deemed and taken to be a part of the record of the instrument to which such entries respectively refer, and shall be notice to subsequent purchasers or incumbrances to the same extent and with like effect as the filing of such instruments in the office of such county clerks now is or may be notice.

j. In cases where any instrument shall have been filed with an erroneous designation, such county clerk on presentation of proper proof thereof shall enter such instrument in the proper index under the proper block number of every block, the designation of which shall have been erroneously stated. He shall at the same time make a note of such entry and of the date thereof in every place in which such instrument may have been erroneously indexed, opposite the entry thereof, and also upon the instrument itself, if the same be in his possession or produced to him for the purpose, and the record of such instrument shall be constructive notice as to the property in any block not duly designated at the time of such filing only from the time when the same shall be properly indexed.



919-A - Block indices in the office of the county clerk in the county of Richmond.

919-a. Block indices in the office of the county clerk in the county of Richmond. a. The county clerk of the county of Richmond shall continue to index under the proper block numbers all instruments now required by law to be recorded in the books of notices of lis pendens. Such block index of notice of lis pendens shall be entitled "the block index of notice of lis pendens" and shall be ruled for entering therein the date of filing, the nature of the action, the nature of the instrument, the court and index number, the first named defendant, the first named plaintiff, the lot number or street address, if any, the microfilm number and the proceedings had.

b. Such county clerk shall also continue to index under the proper block numbers all statutory notices of liens or claims on land other than lis pendens which may be filed or recorded in his office, which index shall be entitled "the block index of liens" and shall be ruled for entering therein the date of filing, the nature of the instrument, the owner of the premises affected by the notice, the name and address of the lienor by whom the claim is made, the amount, the lot number or street address, if any, and the proceeding had.

c. On and after July first, nineteen hundred eighty-one, the use of land maps in the office of the county clerk of the county of Richmond shall be discontinued, and the land maps previously in use shall remain on file for the purpose of reference. On and after such date, the tax map for the borough of Staten Island shall be substituted for the land map theretofore in use for the county of Richmond, and reference shall be had to such tax map and to the block numbers designated thereon for the purpose of indexing instruments required to be indexed in the block index of notice of lis pendens or in the block index of liens. Such tax map shall be conclusive as to the location of block boundaries and block number designations. Such tax map may be referred to as the land map for the county of Richmond.

d. Unless existing land and tax blocks are presently identical, on and after July first, nineteen hundred eighty-one, the indices of all blocks theretofore existing in the block index of notice of lis pendens and in the block index of liens shall be closed except for the purpose of completing the indexing of instruments filed prior to such date. New block indices shall thereupon be opened for the block index of notice of lis pendens and for the block index of liens, which new indices shall be numbered to conform with the block numbers designated on the tax map of the borough of Staten Island and shall thenceforth be used for all entries relating to land in such blocks. The date of closing shall be entered at the end of each block index so closed and a reference shall be made to the block number of the corresponding block in the new block index. All such new block indices shall be endorsed on the covers thereof so as to show the date of the opening thereof.

e. Whenever the boundaries of any block on the tax map shall thereafter be changed or altered and renumbered according to law, the block indices of notice of lis pendens and of liens of such block theretofore existing comprising the land in the changed or altered block so renumbered as aforesaid shall, except for the purpose of completing the indexing of instruments filed prior to such change or alteration and renumbering be closed and discontinued and new block indices of notice of lis pendens and of liens shall be opened for every such renumbered block, which new index shall thenceforth be used for all entries relating to land in such block. The date of closing shall be entered at the end of each block index so closed and a reference shall be made to the number of every new, changed or altered block to be used in place thereof. The date of opening shall be entered at the beginning of every new block index, with a reference to the number of every block before in use for the land contained in such new block.

f. Every instrument presented to the county clerk of the county of Richmond for filing and required to be indexed in the block index of notice of lis pendens or in the block index of liens in order to entitle the same to be filed shall have endorsed thereon the number of every block on the current tax map in which the land affected by such instrument is situate.

g. Such county clerk, so long as he deems it expedient, may prepare alphabetical indices of the parties to the instruments mentioned in this section, or to any of them, filed in his office, and of the owners of land against which liens have been filed and of judgment debtors whose names appear on record. The particular form of such alphabetical indices shall be as such county clerk shall determine, and shall cover such periods and be brought down to such dates as he shall direct in respect to his own office.

h. Whenever any instrument entitled to be filed and indexed under the provisions of this section shall be presented for record, there shall forthwith be endorsed thereon the date, hour and minute of its receipt and the same shall be entered in the proper index under the proper block number thereof in accordance with the items set forth in subdivision a or b of this section.

i. The entries made in the block indices of notice of lis pendens and of liens in conformity with the requirements of this section shall for the purpose of notice be deemed and taken to be a part of the record of the instrument to which such entries respectively refer, and shall be notice to subsequent purchasers or incumbrancers to the same extent and with like effect as the filing of such instruments in the office of such county clerk now is or may be notice.

j. In cases where any instrument shall have been filed with an erroneous designation, such county clerk on presentation of proper proof thereof shall enter such instrument in the proper index under the proper block number of every block, the designation of which shall have been erroneously stated. He shall at the same time make a note of such entry and of the date thereof in every place in which such instrument may have been erroneously indexed, opposite the entry thereof, and also upon the instrument itself, if the same be in his possession or produced to him for the purpose, and the record of such instrument shall be constructive notice as to the property in any block not duly designated at the time of such filing only from the time when the same shall be properly indexed.



920 - Alphabetical indices in offices of county clerks.

920. Alphabetical indices in offices of county clerks. The clerk of each of the counties within the city of New York, so long as he deems it expedient, may continue the alphabetical indices of the parties to notices of lis pendens, statutory notice of liens and claims upon land, or of the parties to either of them, and of the owners of land against which liens have been filed and of judgment debtors whose names appear on record. The particular form of such alphabetical indices shall be as such county clerk shall determine, and shall be certified by him as having been prepared under the authority of this article. Such indices shall be kept in the office of the county clerk or in such other place as shall be provided for them and shall be public records.



921 - Current minute books and indices in office of county clerk of New York county.

921. Current minute books and indices in office of county clerk of New York county. 1. The county clerk of New York county must keep books to be known as current minute books. Each half page of space in each book, or one-third page of space in each book if it is deemed more practicable to subdivide each page in thirds, shall be consecutively numbered for each year and shall be devoted to one action or proceeding. On a half page or one-third page so numbered the clerk shall enter the title of the action or proceeding having the same number for that year, with the names of the first plaintiff or party and the first defendant or party and the names of the attorneys in full, and in chronological order a brief description of each paper as it is filed, together with the date of filing thereof, also the verdict, report or decision, if any, rendered in the action as of the date of the rendering thereof, also all orders and judgments in the action. All preliminary, interlocutory and provisional proceedings, and proceedings supplementary to judgment or execution, shall be entered on the same half page or one-third page of the minute book as the action out of which they arise, or to which they relate, except in actions where the entries are so voluminous as to require one or more additional half pages or one-third pages of space, in which case the entries shall be continued under the same number upon other pages of that or a subsequent minute book, reference thereto being entered at the end of the first and all additional half pages or one-third pages.

2. There shall be kept an alphabetical index of all the actions or proceedings entered in such current minute books during any year, which index shall consist of two sets of separate volumes, one set to be designated and used for indexing actions wherein the plaintiff or plaintiffs are individuals, including all individual members of a copartnership or of a firm doing business under a firm name or style as stated in the title of the action, and the other set to be designated and used for indexing actions wherein the plaintiff or plaintiffs are corporations, a joint stock company, a copartnership or a firm name or style under which a person or persons are doing business. Each of such sets of index books shall have a separate volume or volumes for each letter of the alphabet, except that the county clerk may, in his discretion, include more than one letter in a volume when convenience will be served, and a suitable marginal page index, and shall have the designation of its set of books, its letter and the year or years of its entries plainly marked on its back and cover. And all such actions or proceedings shall be indexed in such index volumes according to all the names of the plaintiffs of each title, as contained in the first paper filed therein, in the same manner as it is provided in section nine hundred twenty-two of this chapter that judgment debtors shall be docketed in the judgment docket books, and in every case the index number of the action shall be entered opposite the name indexed.

3. Whenever an action is transferred to another court, or the place of trial changed, the clerk to whom the papers in such actions are delivered shall bind them and file them together and shall enter in the current minute book in which he makes entries an entry of the filing thereof, and shall continue to make subsequent entries therein in the same manner as if the papers had originally been filed with him.



922 - Judgment docket in office of county clerk of New York county.

922. Judgment docket in office of county clerk of New York county. 1. The judgment dockets shall be kept by the county clerk of New York county in two separate sets of books, one set to be designated and used for judgments against individuals including all individual members of a copartnership or of a firm doing business under a firm name or style and the other set to be designated and used for judgments against corporations including joint stock companies, copartnerships or firm names or styles under which businesses are conducted; and each set of such judgment dockets must have a separate volume or volumes for each letter of the alphabet and each judgment docket book shall have its letters, and the year or years of its entries plainly marked on its back and cover and on every page.

2. Each volume of the judgment dockets for judgments against individuals shall contain the names of those judgment debtors whose last names begin with the letter marked on its cover. Each such volume shall also have an alphabetical marginal page index for a further alphabetical breakdown of the names included therein. The marginal page index may show each letter of the alphabet in order and, in such event, a page of such judgment docket may contain the names of those judgment debtors whose first names begin with the letter or whose first initial is the letter marked on the marginal index for that page; and there shall be at the back of each of such volumes blank pages not indexed which shall contain the names of those judgment debtors whose first names or initials are stated in the title of the action to be unknown or fictitious.

3. Each volume of the judgment dockets for judgments against corporations shall contain the names of those judgment debtors the first letter or initial of whose names as it appears, following the prefixed articles "A", "An" or "The", is the letter marked on its cover. Each such volume may have an alphabetical marginal page index for a further alphabetical breakdown of the names included therein.

4. The number of the action and the year in which it was begun shall be entered as part of the entry of every judgment.



923 - Current docket books and filing for Bronx county.

923. Current docket books and filing for Bronx county. 1. The county clerk of Bronx county must keep books to be known as current docket books. Each half page of space in each book shall be consecutively numbered in a series of consecutive numbers for each year and shall be devoted to one action. On a half page so numbered the clerk shall enter the title of the action having the same consecutive number for that year, with the names of the plaintiffs and defendants and attorneys in full, and in chronological order a brief description of each paper as it is filed, together with the date of filing thereof, also the verdict, report or decision, if any, rendered in the action as of the date of the rendering thereof, also all orders and judgments in the action. All interlocutory and provisional proceedings, and proceedings supplementary to execution, shall be entered on the same half page of the docket as the action out of which they arise, except in actions where the entries are so voluminous as to require one or more additional half pages of space, in which case the entries shall be continued under the same number upon other pages of that or a subsequent docket book, reference thereto being entered at the end of the first and all additional half pages, and the clerk upon entering the description of a paper filed in an action shall enter upon its front page and opposite the title caption the number of the action and the filing date and number of entry of the paper.

2. There shall be kept an alphabetical index of all the actions entered in such current docket books during any year, which index shall consist of two sets of separate volumes, one set to be designated and used for indexing actions wherein the plaintiff or plaintiffs are individuals, including all individual members of a copartnership or of a firm doing business under a firm name or style as stated in the title of the action, and the other set to be designated and used for indexing actions wherein the plaintiff or plaintiffs are corporations, a joint stock company, a copartnership or a firm name or style under which a person or persons are doing business. Each of such sets of index books shall have a separate volume for each letter of the alphabet, except that the county clerk may, in his discretion, include more than one letter in a volume when convenience will be served, and the volumes designated and used for indexing actions wherein the plaintiff or plaintiffs are individuals shall have a marginal page index showing each letter of the alphabet in order, and shall have the designation of its set of books, its letter and the year or years of its entries plainly marked on its back and cover and on every page. And all of such actions shall be indexed in such index volumes according to all the plaintiffs of each title, in the same manner as it is provided in section nine hundred twenty-three of this chapter that judgment debtors shall be docketed in the judgment docket books, and in every case the serial number of the action shall be entered opposite the name indexed.

3. Whenever an action is transferred to another court, or the place of trial changed, the clerk to whom the papers in such action are delivered shall enter in the current docket book in which he makes entries, copies of all entries theretofore made in said action, and shall continue to make subsequent entries therein in the same manner as if the process had originally been filed with him. All papers numbered and docketed as herein directed shall be filed together; and on the entry of final judgment in any action all the papers in that action shall be arranged in the order of the dates on which they were filed and shall be fastened or bound together flat with the judgment-roll and so filed.



924 - Photo recording.

924. Photo recording. The county clerks of the counties within the city of New York may cause parts of documents to be separated in order to facilitate recording and copying by use of a photo copying process, provided that such documents are restored to their original form immediately after the completion of such process.



925 - Certificate of searching records and copies.

925. Certificate of searching records and copies. The clerk of any of the counties comprising the city of New York, upon payment of the fee prescribed therefor, shall diligently search the files, papers, records and dockets in his office, when so requested, and make one or more transcripts therefrom, and certify to the correctness thereof, or certify that a document or paper, of which the custody legally belongs to him, cannot be found.



926 - Election of district attorneys; term and vacancies.

926. Election of district attorneys; term and vacancies. 1. There shall continue to be elected in each of the counties of New York, Kings, Bronx, Queens and Richmond a district attorney who shall hold office for the term of four years from and including the first day of January succeeding his election.

2. There shall continue to be appointed by the governor a district attorney in each of said counties, when a vacancy shall occur in such office, and the person so appointed shall hold office until the last day of December succeeding the first election thereafter at which such vacancy can be filled by election.



927 - General duties of district attorneys.

927. General duties of district attorneys. It shall be the duty of the district attorney of the respective counties of New York, Bronx, Kings, Queens and Richmond to prosecute all crimes and offenses cognizable by the courts of the county for which he shall have been elected or appointed, except when the place of trial of an indictment is changed from one county to another, it shall be the duty of the district attorney of the county where the indictment is found to conduct the trial of the indictment so removed, but said district attorney shall assist in the trial of an indictment removed to his county for trial, upon request of the district attorney of the county wherein the indictment was found. He shall perform the duties prescribed in section seven hundred of this chapter and such other duties as are prescribed by law.



928 - Salary of district attorneys.

928. Salary of district attorneys. Each of the district attorneys of the counties of New York, Bronx, Kings, Queens and Richmond shall receive an annual salary of not less than the compensation received by a justice of the supreme court in the county in which he has been elected or is serving together with such additional allowances or compensation as shall hereafter be provided by state and/or local law.



929 - Official undertaking of district attorneys.

929. Official undertaking of district attorneys. Every person elected or appointed to the office of district attorney, shall, before he enters upon the duties of his office, and if appointed, within fifteen days after notice thereof, execute and deliver, to the county clerk of his county, an official undertaking with surety or sureties in an amount fixed by the comptroller approved by a justice of the supreme court in the county in which he has been elected or is serving. Such undertaking shall be to the effect that he will faithfully account for and pay over according to law, or as the court may direct, all moneys that may come into his hands as such district attorney.



930 - Assistant district attorneys; salaries.

930. Assistant district attorneys; salaries. The district attorney of each county contained within the city of New York is hereby vested with the power to appoint and at pleasure to remove any assistant district attorney attached to his office. The number of such assistant district attorneys and deputy assistant district attorneys for which there is now provision by appropriation and the salary paid to each of them shall be continued except as hereinafter provided. All deputy assistant district attorneys shall become and hereafter be known as assistant district attorneys. The number of assistant district attorneys and the salary paid to any assistant district attorney may be increased or decreased by the mayor of the city of New York with the consent of the district attorney.



931 - Employees of the district attorneys in counties contained within the city of New York.

931. Employees of the district attorneys in counties contained within the city of New York. The district attorney of each county contained within the city of New York is vested with the power to appoint any person to any position for which there is now provision by appropriation or which shall hereafter be established. All positions in the several district attorneys' offices within the city of New York for which there is now provision by appropriation shall be continued, except that the mayor of the city of New York may with the consent of the district attorney increase or decrease the number of positions and the term, grade, salary and compensation of any position.



932 - Exemption of district attorneys from payment of certain fees.

932. Exemption of district attorneys from payment of certain fees. No salaried officer of the city of New York or of the counties of New York, Kings, Queens, Richmond and Bronx, or of any court mentioned in the civil practice act, exercising jurisdiction within the limits of the city of New York, and no public officer who is required by law to deposit the fees collected by him or his office in the city treasury, shall be entitled to receive from the district attorney of any of the counties of New York, Kings, Queens, Richmond and Bronx, any fee for levy, service or return of executions or other mandate or order for entering, filing, docketing, registering or recording any paper, record or document, required by law to be entered, filed, docketed, registered or recorded in his office and every such officer must, upon application therefor, furnish to the district attorney of any of the said counties, a certified or exemplified copy or transcript of, or extract from, or transcript of any writing, paper, record or document on file or recorded in his office, or of the return upon an execution, mandate or order, without the payment of any fee or charge whatsoever therefor.



933 - Appropriations for extraordinary criminal actions.

933. Appropriations for extraordinary criminal actions. It shall be lawful for the city, upon the certificate of the district attorney of any county within the city of New York, to appropriate such sums as it may deem necessary, for the proper conduct of a criminal action of exceptional difficulty. Such sums shall be raised pursuant to paragraph ten of subdivision a of section one hundred seventeen of the New York city charter.



934 - Cost of removed criminal trials.

934. Cost of removed criminal trials. Each respective county of New York, Bronx, Kings, Queens and Richmond in which an indictment is found shall reimburse the county to which such indictment may be removed for trial for the cost and expenses of such trial, in the same manner as other counties are made liable under the provisions of this chapter.



935 - Disposition of property by district attorney of New York county.

935. Disposition of property by district attorney of New York county. All property delivered into the custody and held and kept by the district attorney of the county of New York, for use as evidence or otherwise, in any criminal investigation, action, appeal, or other proceeding, shall be returned by him to its rightful owner upon proper demand therefor upon the termination of such criminal investigation, action, appeal or other proceeding; and if such property be not claimed by the owner within one year after the termination of such criminal action, appeal, or other proceeding, it may be sold or otherwise disposed of in such manner as such district attorney may deem proper, and if the property is sold the proceeds of such sale shall be paid into the fund of the New York city employees' retirement system.



937 - County detectives in counties within city of New York.

937. County detectives in counties within city of New York. 1. In such counties included within the city of New York now having such detectives, there shall continue to be appointed for such counties, two detectives who shall serve during good behavior and who shall each receive as compensation a sum in such amount as may be fixed by the board of estimate of such city, but not less than two thousand dollars per annum, payable monthly. Such salaries shall be a county charge of the respective counties and shall be paid in the same manner as the salaries of the other officers attached to the county court, and their names shall be placed upon the payroll of such county court.

2. Notwithstanding any of the provisions of this section or of any other law, the number of county detectives in Bronx county or the salaries of any county detectives appointed in the counties of Bronx and Kings may, with the consent of the district attorney, be increased or decreased by the board of estimate of the city of New York.



938 - County detective in counties of Bronx and Kings.

938. County detective in counties of Bronx and Kings, County detectives are hereby empowered, under the direction of the district attorney by whom appointed, to preserve order, to examine all papers and processes issued from such offices, to serve all papers and processes issued from such office, to examine all bench warrants and orders of arrest in criminal cases, and to perform such other duties as may from time to time be required of them by such district attorney. Such officers may be authorized to act as deputy sheriffs by the sheriff of the city of New York to assist in preserving the peace. Such officers shall hold office during the pleasure of the district attorney.



939 - Medical assistants in counties of New York and Kings.

939. Medical assistants in counties of New York and Kings. The district attorneys of the county of New York and of the county of Kings are each authorized and empowered to appoint and at pleasure to remove a medical assistant, who shall be a physician and surgeon, resident of the county in which he is appointed, and who shall have been for at least ten years duly licensed to practice medicine in this state. It shall be the duty of such medical assistant, under the supervision and direction of the district attorney, to examine into and report on all cases of suspicious, sudden and unusual death and wounding within the county, and to perform such duties as the district attorney may direct in connection with the official duties of such district attorney in the enforcement and administration of the criminal laws. Such medical assistant shall have the power and authority, whenever so directed by the district attorney, to dissect, perform an autopsy upon, or attend an autopsy upon any dead body of a human being. The salaries of the medical assistants of the county of New York and of the county of Kings shall be fixed and determined by the district attorney of New York county and the board of estimate, respectively, and shall be county charges.



940 - Commissioner of finance as trustee of cemetery lots.

940. Commissioner of finance as trustee of cemetery lots. The commissioner of finance of the city of New York shall perform the duties as a trustee of cemetery lots in the same manner as imposed on county treasurers by the provisions of this chapter.



940-A - Food and lodging for certain jurors.

940-a. Food and lodging for certain jurors. When so ordered by the court in a county wholly included within the city of New York, the court shall provide food and lodging for jurors kept together pending a trial and their deliberation thereon anywhere in the city of which such county is a part, and the cost thereof, not exceeding twelve dollars per day per juror, shall be a county charge.



941 - Liability for torts.

941. Liability for torts. The provisions of sections fifty-two, fifty-three and fifty-four of this chapter shall apply to the counties constituting the city of New York.



942 - Duty to furnish facilities for courts of record.

942. Duty to furnish facilities for courts of record. Except where other provision is made therefor by law, the board of estimate of the city of New York must provide each court of record in such city and the resident judges and justices thereof, with proper and convenient rooms and furniture, together with court attendants, fuel, lights, telephone, postage and stationery suitable and sufficient for the transaction of its business.



943 - Representation of indigent persons accused of crime.

943. Representation of indigent persons accused of crime. The provisions of sections two hundred twenty-four, seven hundred sixteen, seven hundred seventeen, seven hundred eighteen, seven hundred nineteen, seven hundred twenty and seven hundred twenty-one of this chapter shall apply to the city of New York.






Article 25 - (County) INTERPRETATION OF CHAPTER; SAVING CLAUSE; LAWS REPEALED; TIME OF TAKING EFFECT

1000 - Interpretation of chapter.

1000. Interpretation of chapter. 1. The provisions of this chapter shall be liberally construed to effectuate the purposes hereof, and the enumeration of specific powers in this chapter shall not operate to detract from the meaning of any general grant of power contained in this chapter or to exclude other powers comprehended in such general grant of power.

2. The provisions of this chapter in so far as they are substantially the same as the existing law on December thirty-first, nineteen hundred fifty, shall be construed as a continuation of the provisions of the former county law and not as new enactments.

3. If any clause, sentence, paragraph, section or part of this chapter shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section, or part thereof directly involved in the controversy in which such judgment shall have been rendered.



1001 - Saving clause.

1001. Saving clause. 1. Any act of the legislature of the year nineteen hundred fifty which, in form, amends or repeals or purports to amend or repeal any provision or provisions of the former county law shall be legally effective notwithstanding the repeal of such former county law by this chapter and shall be construed as an amendment or repeal, as the case may be, of the corresponding provision or provisions of this chapter irrespective of whether such provision or provisions are contained in this chapter in one or more than one article, section, subdivision or other part thereof and such corresponding provision or provisions shall be deemed and construed to be amended, modified, changed or repealed as though the same had been expressly and in terms so amended or repealed.

2. Any act of the legislature of the year nineteen hundred fifty which adds or purports to add a new article, section, subdivision or other provision of law to the former county law shall be legally effective notwithstanding the repeal of such former county law by this chapter and shall be construed as having been added to this chapter and shall be given full effect according to its context as if the same had been added expressly and in terms to this chapter and shall be deemed and construed to have been inserted in this chapter in juxtaposition to and as modifying the effect of the corresponding provision or provisions of this chapter.

3. Nothing herein shall be deemed to affect, impair or supersede the provisions of any alternative form of county government, administrative code, county government law, civil divisions act or optional form of county government law, or any local law heretofore or hereafter adopted pursuant to any such optional or alternative form of county government, unless a contrary intent is expressly provided in this chapter.

4. Nothing herein shall be deemed to affect, impair or supersede any special law creating the office of county comptroller, county purchasing agent, county engineer or county officer performing the duties of coroner.

5. Nothing herein shall be deemed to affect, impair or supersede any special act of the legislature relating to the preparation of assessment rolls, extension and collection of taxes, lien of tax and foreclosure or other disposition thereof.

6. Nothing herein shall be deemed to affect, impair or supersede the provisions of any special act of the legislature creating a board of social welfare or public health and defining their powers and duties.

7. Nothing herein shall be deemed to affect, impair or supersede the provisions of any special act of the legislature relating to the establishment, erection, custody and control of penitentiaries, parks, cemeteries, airports and other grounds and buildings used for county uses and purposes.

8. Nothing herein shall be deemed to affect, impair or supersede the provisions of any special act of the legislature creating a commission to make studies and recommendations relating to the adoption of an alternative form of county government.

9. Nothing herein shall be deemed to affect, impair or supersede the provisions of the civil service law nor the civil service and retirement rights of any officer or employee.

10. This chapter shall not affect pending actions or proceedings, civil or criminal, but the same may be prosecuted or defended in the same manner and with the same effect as though this chapter had not been passed.

11. The repeal of any law by the provisions of this chapter shall not affect or impair any contract, or act done, or offense committed, or right accruing, accrued or acquired, or liability, or penalty, or forfeiture, or punishment incurred prior to the time when this chapter or any section thereof takes effect, but the same may be enjoyed, asserted, enforced, prosecuted, or inflicted, as fully and to the same extent, as if such laws had not been repealed.

12. Nothing herein shall be deemed to affect the validity of proceedings taken for the authorization or construction of any public improvements authorized, undertaken, or commenced under the provisions of laws hereby repealed; and such improvements may be completed the same as if this act had not been passed, or such proceedings may be concluded and the improvements completed under the provisions of this chapter.

13. Any existing law, other than a provision of the former county law hereby repealed, which confers a power or imposes a duty or obligation on a particular county or group of counties, or an officer or officers thereof, or which provides for the election or appointment of additional officers, shall not be affected or impaired by this chapter.

14. Article 2-a of the former county law, comprising sections 7-a to 7-u, both inclusive, as amended, in so far as the provisions of such article apply to and are now in force in the county of Monroe, shall be deemed to continue in effect until consolidated and recodified or otherwise modified, amended, superseded or repealed by other provision of law.

15. Article seventeen-a of the former county law, comprising sections three hundred ten to three hundred fifty-six, inclusive, and article eighteen of such law, comprising sections three hundred seventy to four hundred twenty-two, inclusive, shall be deemed to continue in effect until consolidated and recodified or otherwise modified, amended, superseded or repealed by other provisions of law.

NOTE: Schedule of special acts, see chapter 3/1951.



1002 - Laws repealed.

1002. Laws repealed. 1. Chapter sixteen of the laws of nineteen hundred nine, entitled "An act in relation to counties constituting chapter eleven of the consolidated laws," and all acts amendatory thereof or supplemental thereto, constituting the county law as heretofore in force, are hereby repealed, except as otherwise herein provided.

2. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



1003 - Time of taking effect.

1003. Time of taking effect. 1. The provisions of sections three hundred fifty, three hundred fifty-one, three hundred fifty-two, three hundred fifty-three, three hundred fifty-four, three hundred fifty-five, three hundred fifty-six, three hundred fifty-seven, three hundred fifty-eight, three hundred fifty-nine, three hundred sixty, three hundred sixty-one, three hundred sixty-five, three hundred sixty-seven, three hundred sixty-nine, three hundred seventy-one, three hundred seventy-two, three hundred seventy-three, three hundred seventy-four, three hundred seventy-five, three hundred seventy-six, three hundred eighty and three hundred eighty-one shall take effect July first, nineteen hundred fifty.

2. All other provisions of this chapter shall take effect January first, nineteen hundred fifty-one.









CPL - Criminal Procedure

Part 1 - GENERAL PROVISIONS

Title A - SHORT TITLE, APPLICABILITY AND DEFINITIONS

Article 1 - (1.00 - 1.20) SHORT TITLE, APPLICABILITY AND DEFINITIONS

1.00 - Short title.

This chapter shall be known as the criminal procedure law, and may be cited as "CPL".



1.10 - Applicability of chapter to actions and matter occurring before and after effective date.

1.10 Applicability of chapter to actions and matter occurring before

and after effective date.

1. The provisions of this chapter apply exclusively to:

(a) All criminal actions and proceedings commenced upon or after the effective date thereof and all appeals and other post-judgment proceedings relating or attaching thereto; and

(b) All matters of criminal procedure prescribed in this chapter which do not constitute a part of any particular action or case, occurring upon or after such effective date.

2. The provisions of this chapter apply to (a) all criminal actions and proceedings commenced prior to the effective date thereof but still pending on such date, and (b) all appeals and other post-judgment proceedings commenced upon or after such effective date which relate or attach to criminal actions and proceedings commenced or concluded prior to such effective date; provided that, if application of such provisions in any particular case would not be feasible or would work injustice, the provisions of the code of criminal procedure apply thereto.

3. The provisions of this chapter do not impair or render ineffectual any proceedings or procedural matters which occurred prior to the effective date thereof.



1.20 - Definitions of terms of general use in this chapter.

Except where different meanings are expressly specified in subsequent provisions of this chapter, the term definitions contained in section 10.00 of the penal law are applicable to this chapter, and, in addition, the following terms have the following meanings:

1. "Accusatory instrument" means an indictment, an indictment ordered reduced pursuant to subdivision one-a of section 210.20 of this chapter, an information, a simplified information, a prosecutor's information, a superior court information, a misdemeanor complaint or a felony complaint. Every accusatory instrument, regardless of the person designated therein as accuser, constitutes an accusation on behalf of the state as plaintiff and must be entitled "the people of the state of New York" against a designated person, known as the defendant.

2. "Local criminal court accusatory instrument" means any accusatory instrument other than an indictment or a superior court information.

3. "Indictment" means a written accusation by a grand jury, more fully defined and described in article two hundred, filed with a superior court, which charges one or more defendants with the commission of one or more offenses, at least one of which is a crime, and which serves as a basis for prosecution thereof.

3-a. "Superior court information" means a written accusation by a district attorney more fully defined and described in articles one hundred ninety-five and two hundred, filed with a superior court pursuant to article one hundred ninety-five, which charges one or more defendants with the commission of one or more offenses, at least one of which is a crime, and which serves as a basis for prosecution thereof.

4. "Information" means a verified written accusation by a person, more fully defined and described in article one hundred, filed with a local criminal court, which charges one or more defendants with the commission of one or more offenses, none of which is a felony, and which may serve both to commence a criminal action and as a basis for prosecution thereof.

* 5. "Simplified traffic information" means a written accusation, more fully defined and described in article one hundred, by a police officer or other public servant authorized by law to issue same, filed with a local criminal court, which, being in a brief or simplified form prescribed by the commissioner of motor vehicles, charges a person with one or more traffic infractions or misdemeanors relating to traffic, and which may serve both to commence a criminal action for such offense and as a basis for prosecution thereof.

* NB There are 2 sb 5's -- cannot be put together

* 5. (a) "Simplified information" means a simplified traffic information, a simplified parks information, or a simplified environmental conservation information.

(b) "Simplified traffic information" means a written accusation by a police officer, or other public servant authorized by law to issue same, more fully defined and described in article one hundred, filed with a local criminal court, which, being in a brief or simplified form prescribed by the commissioner of motor vehicles, charges a person with one or more traffic infractions or misdemeanors relating to traffic, and which may serve both to commence a criminal action for such offense and as a basis for prosecution thereof.

(c) "Simplified parks information" means a written accusation by a police officer, or other public servant authorized by law to issue same, filed with a local criminal court, which, being in a brief or simplified form prescribed by the commissioner of parks and recreation, charges a person with one or more offenses, other than a felony, for which a uniform simplified parks information may be issued pursuant to the parks and recreation law and the navigation law, and which may serve both to commence a criminal action for such offense and as a basis for prosecution thereof.

(d) "Simplified environmental conservation information" means a written accusation by a police officer, or other public servant authorized by law to issue same, filed with a local criminal court, which being in a brief or simplified form prescribed by the commissioner of environmental conservation, charges a person with one or more offenses, other than a felony, for which a uniform simplified environmental conservation simplified information may be issued pursuant to the environmental conservation law, and which may serve both to commence a criminal action for such offense and as a basis for prosecution thereof.

* NB There are 2 sb 5's -- cannot be put together

6. "Prosecutor's information" means a written accusation by a district attorney, more fully defined and described in article one hundred, filed with a local criminal court, which charges one or more defendants with the commission of one or more offenses, none of which is a felony, and which serves as a basis for prosecution thereof.

7. "Misdemeanor complaint" means a verified written accusation by a person, more fully defined and described in article one hundred, filed with a local criminal court, which charges one or more defendants with the commission of one or more offenses, at least one of which is a misdemeanor and none of which is a felony, and which serves to commence a criminal action but which may not, except upon the defendant's consent, serve as a basis for prosecution of the offenses charged therein.

8. "Felony complaint" means a verified written accusation by a person, more fully defined and described in article one hundred, filed with a local criminal court, which charges one or more defendants with the commission of one or more felonies and which serves to commence a criminal action but not as a basis for prosecution thereof.

9. "Arraignment" means the occasion upon which a defendant against whom an accusatory instrument has been filed appears before the court in which the criminal action is pending for the purpose of having such court acquire and exercise control over his person with respect to such accusatory instrument and of setting the course of further proceedings in the action.

10. "Plea," in addition to its ordinary meaning as prescribed in sections 220.10 and 340.20, means, where appropriate, the occasion upon which a defendant enters such a plea to an accusatory instrument.

11. "Trial." A jury trial commences with the selection of the jury and includes all further proceedings through the rendition of a verdict. A non-jury trial commences with the first opening address, if there be any, and, if not, when the first witness is sworn, and includes all further proceedings through the rendition of a verdict.

12. "Verdict" means the announcement by a jury in the case of a jury trial, or by the court in the case of a non-jury trial, of its decision upon the defendant's guilt or innocence of the charges submitted to or considered by it.

13. "Conviction" means the entry of a plea of guilty to, or a verdict of guilty upon, an accusatory instrument other than a felony complaint, or to one or more counts of such instrument.

14. "Sentence" means the imposition and entry of sentence upon a conviction.

15. "Judgment." A judgment is comprised of a conviction and the sentence imposed thereon and is completed by imposition and entry of the sentence.

16. "Criminal action." A criminal action (a) commences with the filing of an accusatory instrument against a defendant in a criminal court, as specified in subdivision seventeen; (b) includes the filing of all further accusatory instruments directly derived from the initial one, and all proceedings, orders and motions conducted or made by a criminal court in the course of disposing of any such accusatory instrument, or which, regardless of the court in which they occurred or were made, could properly be considered as a part of the record of the case by an appellate court upon an appeal from a judgment of conviction; and (c) terminates with the imposition of sentence or some other final disposition in a criminal court of the last accusatory instrument filed in the case.

17. "Commencement of criminal action." A criminal action is commenced by the filing of an accusatory instrument against a defendant in a criminal court, and, if more than one accusatory instrument is filed in the course of the action, it commences when the first of such instruments is filed.

18. "Criminal proceeding" means any proceeding which (a) constitutes a part of a criminal action or (b) occurs in a criminal court and is related to a prospective, pending or completed criminal action, either of this state or of any other jurisdiction, or involves a criminal investigation.

19. "Criminal court" means any court defined as such by section 10.10.

20. "Superior court" means any court defined as such by subdivision two of section 10.10.

21. "Local criminal court" means any court defined as such by subdivision three of section 10.10.

22. "Intermediate appellate court" means any court possessing appellate jurisdiction, other than the court of appeals.

23. "Judge" means any judicial officer who is a member of or constitutes a court, whether referred to in another provision of law as a justice or by any other title.

24. "Trial jurisdiction." A criminal court has "trial jurisdiction" of an offense when an indictment or an information charging such offense may properly be filed with such court, and when such court has authority to accept a plea to, try or otherwise finally dispose of such accusatory instrument.

25. "Preliminary jurisdiction." A criminal court has "preliminary jurisdiction" of an offense when, regardless of whether it has trial jurisdiction thereof, a criminal action for such offense may be commenced therein, and when such court may conduct proceedings with respect thereto which lead or may lead to prosecution and final disposition of the action in a court having trial jurisdiction thereof.

26. "Appearance ticket" means a written notice issued by a public servant, more fully defined in section 150.10, requiring a person to appear before a local criminal court in connection with an accusatory instrument to be filed against him therein.

27. "Summons" means a process of a local criminal court or superior court, more fully defined in section 130.10, requiring a defendant to appear before such court for the purpose of arraignment upon an accusatory instrument filed therewith by which a criminal action against him has been commenced.

28. "Warrant of arrest" means a process of a local criminal court, more fully defined in section 120.10, directing a police officer to arrest a defendant and to bring him before such court for the purpose of arraignment upon an accusatory instrument filed therewith by which a criminal action against him has been commenced.

29. "Superior court warrant of arrest" means a process of a superior court directing a police officer to arrest a defendant and to bring him before such court for the purpose of arraignment upon an indictment filed therewith by which a criminal action against him has been commenced.

30. "Bench warrant" means a process of a criminal court in which a criminal action is pending, directing a police officer, or a uniformed court officer, pursuant to paragraph b of subdivision two of section 530.70 of this chapter, to take into custody a defendant in such action who has previously been arraigned upon the accusatory instrument by which the action was commenced, and to bring him before such court. The function of a bench warrant is to achieve the court appearance of a defendant in a pending criminal action for some purpose other than his initial arraignment in the action.

31. "Prosecutor" means a district attorney or any other public servant who represents the people in a criminal action.

32. "District attorney" means a district attorney, an assistant district attorney or a special district attorney, and, where appropriate, the attorney general, an assistant attorney general, a deputy attorney general, a special deputy attorney general, or the special prosecutor and inspector general for the protection of people with special needs or his or her assistants when acting pursuant to their duties in matters arising under article twenty of the executive law.

33. "Peace officer" means a person listed in section 2.10 of this chapter.

34. "Police officer." The following persons are police officers:

(a) A sworn member of the division of state police;

(b) Sheriffs, under-sheriffs and deputy sheriffs of counties outside of New York City;

(c) A sworn officer of an authorized county or county parkway police department;

(d) A sworn officer of an authorized police department or force of a city, town, village or police district;

(e) A sworn officer of an authorized police department of an authority or a sworn officer of the state regional park police in the office of parks and recreation;

(f) A sworn officer of the capital police force of the office of general services;

(g) An investigator employed in the office of a district attorney;

(h) An investigator employed by a commission created by an interstate compact who is, to a substantial extent, engaged in the enforcement of the criminal laws of this state;

(i) The chief and deputy fire marshals, the supervising fire marshals and the fire marshals of the bureau of fire investigation of the New York City fire department;

(j) A sworn officer of the division of law enforcement in the department of environmental conservation;

(k) A sworn officer of a police force of a public authority created by an interstate compact;

(l) Long Island railroad police.

(m) A special investigator employed in the statewide organized crime task force, while performing his assigned duties pursuant to section seventy-a of the executive law.

(n) A sworn officer of the Westchester county department of public safety services who, on or prior to June thirtieth, nineteen hundred seventy-nine was appointed as a sworn officer of the division of Westchester county parkway police or who was appointed on or after July first, nineteen hundred seventy-nine to the title of police officer, sergeant, lieutenant, captain or inspector or who, on or prior to January thirty-first, nineteen hundred eighty-three, was appointed as a Westchester county deputy sheriff.

(o) A sworn officer of the water-supply police employed by the city of New York, appointed to protect the sources, works, and transmission of water supplied to the city of New York, and to protect persons on or in the vicinity of such water sources, works, and transmission.

(p) Persons appointed as railroad policemen pursuant to section eighty-eight of the railroad law.

(q) An employee of the department of taxation and finance (i) assigned to enforcement of the taxes imposed under or pursuant to the authority of article twelve-A of the tax law and administered by the commissioner of taxation and finance, taxes imposed under or pursuant to the authority of article eighteen of the tax law and administered by the commissioner, taxes imposed under article twenty of the tax law, or sales or compensating use taxes relating to petroleum products or cigarettes imposed under article twenty-eight or pursuant to the authority of article twenty-nine of the tax law and administered by the commissioner or (ii) designated as a revenue crimes specialist and assigned to the enforcement of the taxes described in paragraph (c) of subdivision four of section 2.10 of this title, for the purpose of applying for and executing search warrants under article six hundred ninety of this chapter, for the purpose of acting as a claiming agent under article thirteen-A of the civil practice law and rules in connection with the enforcement of the taxes referred to above and for the purpose of executing warrants of arrest relating to the respective crimes specified in subdivision four of section 2.10 of this title.

(r) Any employee of the Suffolk county department of parks who is appointed as a Suffolk county park police officer.

(s) A university police officer appointed by the state university pursuant to paragraph 1 of subdivision two of section three hundred fifty-five of the education law.

(t) A sworn officer of the department of public safety of the Buffalo municipal housing authority who has achieved or been granted the status of sworn police officer and has been certified by the division of criminal justice services as successfully completing an approved basic course for police officers.

(u) Persons appointed as Indian police officers pursuant to section one hundred fourteen of the Indian law.

(v) Supervisor of forest ranger services; assistant supervisor of forest ranger services; forest ranger 3; forest ranger 2; forest ranger 1 employed by the state department of environmental conservation or sworn officer of the division of forest protection and fire management in the department of environmental conservation responsible for wild land search and rescue, wild land fire management in the state as prescribed in subdivision eighteen of section 9-0105 and title eleven of article nine of the environmental conservation law, exercising care, custody and control of state lands administered by the department of environmental conservation.

34-a. "Geographical area of employment." The "geographical area of employment" of certain police officers is as follows:

* (a) Except as provided in paragraph (d) of this subdivision, New York state constitutes the "geographical area of employment" of any police officer employed as such by an agency of the state or by an authority which functions throughout the state, or a police officer designated by the superintendent of state police pursuant to section two hundred twenty-three of the executive law;

* NB Effective until September 1, 2017

* (a) Except as provided in paragraph (d), New York state constitutes the "geographical area of employment" of any police officer employed as such by an agency of the state or by an authority which functions throughout the state;

* NB Effective September 1, 2017

(b) A county, city, town or village, as the case may be, constitutes the "geographical area of employment" of any police officer employed as such by an agency of such political subdivision or by an authority which functions only in such political subdivision; and

(c) Where an authority functions in more than one county, the "geographical area of employment" of a police officer employed thereby extends through all of such counties.

(d) The geographical area of employment of a police officer appointed by the state university is the campuses and other property of the state university, including any portion of a public highway which crosses or abuts such property.

35. "Commitment to the custody of the sheriff," when referring to an order of a court located in a county or city which has established a department of correction, means commitment to the commissioner of correction of such county or city.

36. "County" ordinarily means (a) any county outside of New York City or (b) New York City in its entirety. Unless the context requires a different construction, New York City, despite its five counties, is deemed a single county within the meaning of the provisions of this chapter in which that term appears.

37. "Lesser included offense." When it is impossible to commit a particular crime without concomitantly committing, by the same conduct, another offense of lesser grade or degree, the latter is, with respect to the former, a "lesser included offense." In any case in which it is legally possible to attempt to commit a crime, an attempt to commit such crime constitutes a lesser included offense with respect thereto.

38. "Oath" includes an affirmation and every other mode authorized by law of attesting to the truth of that which is stated.

39. "Petty offense" means a violation or a traffic infraction.

40. "Evidence in chief" means evidence, received at a trial or other criminal proceeding in which a defendant's guilt or innocence of an offense is in issue, which may be considered as a part of the quantum of substantive proof establishing or tending to establish the commission of such offense or an element thereof or the defendant's connection therewith.

41. "Armed felony" means any violent felony offense defined in section 70.02 of the penal law that includes as an element either:

(a) possession, being armed with or causing serious physical injury by means of a deadly weapon, if the weapon is a loaded weapon from which a shot, readily capable of producing death or other serious physical injury may be discharged; or

(b) display of what appears to be a pistol, revolver, rifle, shotgun, machine gun or other firearm.

42. "Juvenile offender" means (1) a person, thirteen years old who is criminally responsible for acts constituting murder in the second degree as defined in subdivisions one and two of section 125.25 of the penal law, or such conduct as a sexually motivated felony, where authorized pursuant to section 130.91 of the penal law; and (2) a person fourteen or fifteen years old who is criminally responsible for acts constituting the crimes defined in subdivisions one and two of section 125.25 (murder in the second degree) and in subdivision three of such section provided that the underlying crime for the murder charge is one for which such person is criminally responsible; section 135.25 (kidnapping in the first degree); 150.20 (arson in the first degree); subdivisions one and two of section 120.10 (assault in the first degree); 125.20 (manslaughter in the first degree); subdivisions one and two of section 130.35 (rape in the first degree); subdivisions one and two of section 130.50 (criminal sexual act in the first degree); 130.70 (aggravated sexual abuse in the first degree); 140.30 (burglary in the first degree); subdivision one of section 140.25 (burglary in the second degree); 150.15 (arson in the second degree); 160.15 (robbery in the first degree); subdivision two of section 160.10 (robbery in the second degree) of the penal law; or section 265.03 of the penal law, where such machine gun or such firearm is possessed on school grounds, as that phrase is defined in subdivision fourteen of section 220.00 of the penal law; or defined in the penal law as an attempt to commit murder in the second degree or kidnapping in the first degree, or such conduct as a sexually motivated felony, where authorized pursuant to section 130.91 of the penal law.

43. "Judicial hearing officer" means a person so designated pursuant to provisions of article twenty-two of the judiciary law.






Article 2 - (2.10 - 2.30) PEACE OFFICERS

2.10 - Persons designated as peace officers.

Notwithstanding the provisions of any general, special or local law or charter to the contrary, only the following persons shall have the powers of, and shall be peace officers:

1. Constables or police constables of a town or village, provided such designation is not inconsistent with local law.

2. The sheriff, undersheriff and deputy sheriffs of New York city and sworn officers of the Westchester county department of public safety services appointed after January thirty-first, nineteen hundred eighty-three to the title of public safety officer and who perform the functions previously performed by a Westchester county deputy sheriff on or prior to such date.

3. Investigators of the office of the state commission of investigation.

4. Employees of the department of taxation and finance designated by the commissioner of taxation and finance as peace officers and assigned by the commissioner of taxation and finance (a) to the enforcement of any of the criminal or seizure and forfeiture provisions of the tax law relating to (i) taxes imposed under or pursuant to the authority of article twelve-A of the tax law and administered by the commissioner, (ii) taxes imposed under or pursuant to the authority of article eighteen of the tax law and administered by the commissioner, (iii) taxes imposed under article twenty of the tax law, or (iv) sales or compensating use taxes relating to petroleum products or cigarettes imposed under article twenty-eight or pursuant to the authority of article twenty-nine of the tax law and administered by the commissioner or

(b) to the enforcement of any provision of the penal law relating to any of the taxes described in paragraph (a) of this subdivision and relating to crimes effected through the use of a statement or document filed with the department in connection with the administration of such taxes or

(c) as revenue crimes specialist and assigned to the enforcement of any of the criminal provisions of the tax law relating to taxes administered by the commissioner of taxation and finance other than those taxes set forth in paragraph (a) of this subdivision or any provision of the penal law relating to such taxes, and those provisions of the penal law (i) relating to any of the foregoing taxes and (ii) relating to crimes effected through the use of a statement or document filed with the department in connection with the administration of such foregoing taxes or

(d) to the enforcement of any provision of law which is subject to enforcement by criminal penalties and which relates to the performance by persons employed by the department of taxation and finance of the duties of their employment.

Provided, however, that nothing in this subdivision shall be deemed to authorize any such employee designated as a peace officer after November first, nineteen hundred eighty-five to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law, and further provided that, prior to such designation by the commissioner each such employee shall have successfully completed the training requirements specified in section 2.30 of this article. Provided, further, that any license issued to such employee pursuant to such peace officer designation by the commissioner shall relate only to the firearm issued to such employee by the department of taxation and finance and such permit shall not cover any other firearms. The foregoing sentence shall not be deemed to prohibit such peace officer from applying for a separate permit relating to non-departmental firearms.

5. Employees of the New York city department of finance assigned to enforcement of the tax on cigarettes imposed by title D of chapter forty-six of the administrative code of the city of New York by the commissioner of finance.

6. Confidential investigators and inspectors, as designated by the commissioner, of the department of agriculture and markets, pursuant to rules of the department.

7. Officers or agents of a duly incorporated society for the prevention of cruelty to animals.

* 7-a. Officers or agents of a duly incorporated society for the prevention of cruelty to children in Rockland county; provided, however, that nothing in this subdivision shall be deemed to authorize such officer or agent to carry, possess, repair, or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law; and provided further that such officer or agent shall exercise the powers of a peace officer only when he is acting pursuant to his special duties.

* NB Repealed August 11, 2017

8. Inspectors and officers of the New York city department of health when acting pursuant to their special duties as set forth in section 564-11.0 of the administrative code of the city of New York; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

9. Park rangers in Suffolk county, who shall be authorized to issue appearance tickets, simplified traffic informations, simplified parks informations and simplified environmental conservation informations.

10. Broome county park rangers who shall be authorized to issue appearance tickets, simplified traffic informations, simplified parks informations, and simplified environmental conservation informations; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

11. Park rangers in Onondaga and Cayuga counties, who shall be authorized to issue appearance tickets, simplified traffic informations, simplified parks informations and simplified environmental conservation informations, within the respective counties of Onondaga and Cayuga.

12. Special policemen designated by the commissioner and the directors of in-patient facilities in the office of mental health pursuant to section 7.25 of the mental hygiene law, and special policemen designated by the commissioner and the directors of facilities under his jurisdiction in the office of mental retardation and developmental disabilities pursuant to section 13.25 of the mental hygiene law; provided, however, that nothing in this subdivision shall be deemed to authorize such officers to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

13. Persons designated as special policemen by the director of a hospital in the department of health pursuant to section four hundred fifty-five of the public health law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

15. Uniformed enforcement forces of the New York state thruway authority, when acting pursuant to subdivision two of section three hundred sixty-one of the public authorities law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

16. Employees of the department of health designated pursuant to section thirty-three hundred eighty-five of the public health law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

17. Uniformed housing guards of the Buffalo municipal housing authority.

18. Bay constable of the city of Rye, the villages of Mamaroneck, South Nyack and bay constables of the towns of East Hampton, Hempstead, Oyster Bay, Riverhead, Southampton, Southold, Islip, Shelter Island, Brookhaven, Babylon, Smithtown, Huntington and North Hempstead; provided, however, that nothing in this subdivision shall be deemed to authorize the bay constables in the city of Rye, the village of South Nyack or the towns of Brookhaven, Babylon, Southold, East Hampton, Riverhead, Islip, other than a bay constable of the town of Islip who prior to April third, nineteen hundred ninety-eight served as harbormaster for such town and whose position was reclassified as bay constable for such town prior to such date, Smithtown, Huntington and Shelter Island to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

19. Harbor masters appointed by a county, city, town or village.

20. Bridge and tunnel officers, sergeants and lieutenants of the Triborough bridge and tunnel authority.

21. a. Uniformed court officers of the unified court system.

b. Court clerks of the unified court system in the first and second departments.

c. Marshall, deputy marshall, clerk or uniformed court officer of a district court.

(d) Marshalls or deputy marshalls of a city court, provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

e. Uniformed court officers of the city of Mount Vernon.

f. Uniformed court officers of the city of Jamestown.

22. Patrolmen appointed by the Lake George park commission; provided however that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

23. Parole officers or warrant officers in the department of corrections and community supervision.

23-a. Parole revocation specialists in the department of corrections and community supervision; provided, however, that nothing in this subdivision shall be deemed to authorize such employee to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

24. Probation officers.

25. Officials, as designated by the commissioner of the department of corrections and community supervision pursuant to rules of the department, and correction officers of any state correctional facility or of any penal correctional institution.

26. Peace officers designated pursuant to the provisions of the New York state defense emergency act, as set forth in chapter seven hundred eighty-four of the laws of nineteen hundred fifty-one, as amended, when acting pursuant to their special duties during a period of attack or imminent attack by enemy forces, or during official drills called to combat natural or man-made disasters, or during official drills in preparation for an attack by enemy forces or in preparation for a natural or man-made disaster; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law; and provided further, that such officer shall have the powers set forth in section 2.20 of this article only during a period of imminent or actual attack by enemy forces and during drills authorized under section twenty-nine-b of article two-B of the executive law, providing for the use of civil defense forces in disasters. Notwithstanding any other provision of law, such officers shall have the power to direct and control traffic during official drills in preparation for an attack by enemy forces or in preparation for combating natural or man-made disasters; however, this grant does not include any of the other powers set forth in section 2.20 of this article.

27. New York city special patrolmen appointed by the police commissioner pursuant to subdivision c or e of section 434a-7.0 or subdivision c or e of section 14-106 of the administrative code of the city of New York; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law and the employer has authorized such officer to possess a firearm during any phase of the officers on-duty employment. Special patrolmen shall have the powers set forth in section 2.20 of this article only when they are acting pursuant to their special duties; provided, however, that the following categories of New York city special patrolmen shall have such powers whether or not they are acting pursuant to their special duties: school safety officers employed by the board of education of the city of New York; parking control specialists, taxi and limousine inspectors, urban park rangers and evidence and property control specialists employed by the city of New York; and further provided that, with respect to the aforementioned categories of New York city special patrolmen, where such a special patrolman has been appointed by the police commissioner and, upon the expiration of such appointment the police commissioner has neither renewed such appointment nor explicitly determined that such appointment shall not be renewed, such appointment shall remain in full force and effect indefinitely, until such time as the police commissioner expressly determines to either renew or terminate such appointment.

28. All officers and members of the uniformed force of the New York city fire department as set forth and subject to the limitations contained in section 487a-15.0 of the administrative code of the city of New York; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

29. Special policemen for horse racing, appointed pursuant to the provisions of the pari-mutuel revenue law as set forth in chapter two hundred fifty-four of the laws of nineteen hundred forty, as amended; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

30. Supervising fire inspectors, fire inspectors, the fire marshal and assistant fire marshals, all of whom are full-time employees of the county of Nassau fire marshal's office.

32. Investigators of the department of motor vehicles, pursuant to section three hundred ninety-two-b of the vehicle and traffic law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

33. A city marshall of the city of New York who has received training in firearms handling from the federal bureau of investigation or in the New York city police academy, or in the absence of the available training programs from the federal bureau of investigation and the New York city police academy, from another law enforcement agency located in the state of New York, and who has received a firearms permit from the license division of the New York city police department.

34. Waterfront and airport investigators, pursuant to subdivision four of section ninety-nine hundred six of the unconsolidated laws; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

35. Special investigators appointed by the state board of elections, pursuant to secton 3-107 of the election law.

36. Investigators appointed by the state liquor authority, pursuant to section fifteen of the alcoholic beverage control law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

37. Special patrolmen of a political subdivision, appointed pursuant to section two hundred nine-v of the general municipal law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

38. A special investigator of the New York city department of investigation who has received training in firearms handling in the New York police academy and has received a firearms permit from the license division of the New York city police department.

39. Broome county special patrolman, appointed by the Broome county attorney; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

40. Special officers employed by the city of New York or by the New York city health and hospitals corporation; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law. The New York city health and hospitals corporation shall employ peace officers appointed pursuant to this subdivision to perform the patrol, investigation, and maintenance of the peace duties of special officer, senior special officer and hospital security officer, provided however that nothing in this subdivision shall prohibit managerial, supervisory, or state licensed or certified professional employees of the corporation from performing such duties where they are incidental to their usual duties, or shall prohibit police officers employed by the city of New York from performing these duties.

41. Fire police squads organized pursuant to section two hundred nine-c of the general municipal law, at such times as the fire department, fire company or an emergency rescue and first aid squad of the fire department or fire company are on duty, or when, on orders of the chief of the fire department or fire company of which they are members, they are separately engaged in response to a call for assistance pursuant to the provisions of section two hundred nine of the general municipal law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

42. Special deputy sheriffs appointed by the sheriff of a county within which any part of the grounds of Cornell university or the grounds of any state institution constituting a part of the educational and research plants owned or under the supervision, administration or control of said university are located pursuant to section fifty-seven hundred nine of the education law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

43. Housing patrolmen of the Mount Vernon housing authority, acting pursuant to rules of the Mount Vernon housing authority; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

44. The officers, employees and members of the New York city division of fire prevention, in the bureau of fire, as set forth and subject to the limitations contained in subdivision one of section 487a-1.0 of the administrative code of the city of New York; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

45. Persons appointed and designated as peace officers by the Niagara frontier transportation authority, pursuant to subdivision thirteen of section twelve hundred ninety-nine-e of the public authorities law.

46. Persons appointed as peace officers by the Sea Gate Association pursuant to the provisions of chapter three hundred ninety-one of the laws of nineteen hundred forty, provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

47. Employees of the department of financial services when designated as peace officers by the superintendent of financial services and acting pursuant to their special duties as set forth in article four of the financial services law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

48. New York state air base security guards when they are designated as peace officers under military regulations promulgated by the chief of staff to the governor and when performing their duties as air base security guards pursuant to orders issued by appropriate military authority; provided, however, that nothing in this subdivision shall be deemed to authorize such guards to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

49. Members of the army national guard military police and air national guard security personnel belonging to the organized militia of the state of New York when they are designated as peace officers under military regulations promulgated by the adjutant general and when performing their duties as military policemen or air security personnel pursuant to orders issued by appropriate military authority; provided, however, that nothing in this subdivision shall be deemed to authorize such military police or air security personnel to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

50. Transportation supervisors in the city of White Plains appointed by the commissioner of public safety in the city of White Plains; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

51. Officers and members of the fire investigation division of the fire department of the city of Rochester, the city of Binghamton and the city of Utica, when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

52. Security hospital treatment assistants, as so designated by the commissioner of the office of mental health while performing duties in or arising out of the course of their employment; provided, however, that nothing in this subdivision shall be deemed to authorize such employee to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

53. Authorized agents of the municipal directors of weights and measures in the counties of Suffolk, Nassau and Westchester when acting pursuant to their special duties as set forth in section one hundred eighty-one of the agriculture and markets law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

54. Special policemen appointed pursuant to section one hundred fifty-eight of the town law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* 55. Special patrolmen for sports facilities in the performance of sporting events, pursuant to the provisions of section one hundred six-b of the alcoholic beverage control law; provided, however, that nothing in this section shall be deemed to authorize such officer to carry, possess, repair, or dispose of a firearm unless such officer is required pursuant to his status as a police officer within this state.

* NB Expired July 1, 1993

56. Dog control officers of the town of Brookhaven, who at the discretion of the town board may be designated as constables for the purpose of enforcing article twenty-six of the agriculture and markets law and for the purpose of issuing appearance tickets permitted under article seven of such law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

57. Harbor Park rangers employed by the Snug Harbor cultural center in Richmond county and appointed as New York city special patrolmen by the police commissioner pursuant to subdivision c of section 14-106 of the administrative code of the city of New York. Notwithstanding any provision of law, rule or regulation, such officers shall be authorized to issue appearance tickets pursuant to section 150.20 of this chapter, and shall have such other powers as are specified in section 2.20 of this article only when acting pursuant to their special duties. Nothing in this subdivision shall be deemed to authorize such officers to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law and the employer has authorized such officer to possess a firearm during any phase of the officer's on-duty employment.

* 57-a. Seasonal park rangers of the Westchester county department of public safety while employed as authorized by the commissioner of public safety/sheriff of the county of Westchester; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 57-a's

* 57-a. Officers of the Westchester county public safety emergency force, when activated by the commissioner of public safety/sheriff of the county of Westchester; provided, however that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 57-a's

58. Uniformed members of the security force of the Troy housing authority provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

59. Officers and members of the sanitation police of the department of sanitation of the city of New York, duly appointed and designated as peace officers by such department; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law. Provided, further, that nothing in this subdivision shall be deemed to apply to officers and members of the sanitation police regularly and exclusively assigned to enforcement of such city's residential recycling laws.

61. Chief fire marshall, assistant chief fire marshall, fire marshall II and fire marshall I, all of whom are full-time employees of the Suffolk county department of fire, rescue and emergency services, when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* 62. Chief fire marshall, assistant chief fire marshall, fire marshall II and fire marshall I, all of whom are full-time employees of the town of Babylon, when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 62's

* 62. Employees of the division for youth assigned to transport and warrants units who are specifically designated by the director in accordance with section five hundred four-b of the executive law, provided, however, that nothing in this subdivision shall be deemed to authorize such employees to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 62's

* 63. Uniformed members of the fire marshal's office in the town of Southampton and the town of Riverhead, when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 63's

* 63. Employees of the town court of the town of Greenburgh serving as a security officer; provided, however, that nothing in this subdivision will be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law or to authorize such officer to carry or possess a firearm except while on duty.

* NB There are 2 sub 63's

64. Cell block attendants employed by the city of Buffalo police department; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

65. Chief fire marshall, assistant chief fire marshall, fire marshall II and fire marshall I, all of whom are full-time employees of the town of Brookhaven, when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license thereof has been issued pursuant to section 400.00 of the penal law.

66. Employees of the village court of the village of Spring Valley serving as security officers at such village court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

67. Employees of the town court of the town of Putnam Valley serving as a security officer; provided, however, that nothing in this subdivision will be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law or to authorize such officer to carry or possess a firearm except while on duty.

* 68. The state inspector general and investigators designated by the state inspector general; provided, however, that nothing in this subdivision shall be deemed to authorize the state inspector general or such investigators to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 5 sub 68's

* 68. Dog control officers of the town of Arcadia, who at the discretion of the town board may be designated as constables for the purpose of enforcing article twenty-six of the agriculture and markets law and for the purpose of issuing appearance tickets permitted under article seven of such law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 5 sub 68's

* 68. Employees appointed by the sheriff of Livingston county, when acting pursuant to their special duties serving as uniformed marine patrol officers; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license has been issued pursuant to section 400.00 of the penal law or to authorize such officer to carry or possess a firearm except while on duty.

* NB There are 5 sub 68's

* 68. Employees of the town court of the town of Southampton serving as uniformed court officers at such town court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 5 sub 68's

* 68. Persons employed by the Chautauqua county sheriff's office serving as court security officers; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 5 sub 68's

69. Employees of the village court of the village of Amityville serving as uniformed court officers at such village court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

70. Employees appointed by the sheriff of Yates county, pursuant to their special duties serving as uniformed marine patrol officers; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license has been issued pursuant to section 400.00 of the penal law or to authorize such officer to carry or possess a firearm except while on duty.

71. Town of Smithtown fire marshalls when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such officers to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

72. Persons employed by Canisius college as members of the security force of such college; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

73. Employees of the town court of the town of Newburgh serving as uniformed court officers at such town court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* 74. a. Special deputy sheriffs appointed by the sheriff of Tompkins county pursuant to paragraphs b and c of this subdivision; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

b. For the protection of the grounds, buildings and property of Ithaca college the prevention of crime and the enforcement of law and order, and for the enforcement of such rules and regulations as the board of trustees of Ithaca college shall from time to time make, the sheriff of Tompkins county may appoint and remove following consultation with Ithaca college such number of special deputy sheriffs as is determined by the sheriff to be necessary for the maintenance of public order at Ithaca college, such appointments to be made from persons nominated by the president of Ithaca college. Such special deputy sheriffs shall comply with requirements as established by the sheriff and shall act only within Tompkins county. Such special deputy sheriffs so appointed shall be employees of the college and subject to its supervision and control as outlined in the terms and conditions to be mutually agreed upon between the sheriff and Ithaca college. Such special deputy sheriffs shall have the powers of peace officers and shall act solely within the said grounds or premises owned or administered by Ithaca college, except in those rare and special situations when requested by the sheriff to provide assistance on any public highway which crosses or adjoins such property. Ithaca college will provide legal defense and indemnification, and hold harmless the county of Tompkins, its officers and employees and the Tompkins county sheriff, its officers and employees, from all claims arising out of conduct by or injury to, such personnel while carrying out their law enforcement functions except in those situations when they are acting under the direct supervision and control of the county or sheriff's department.

c. Every special deputy sheriff so appointed shall, before entering upon the duties of his or her office, take and subscribe the oath of office prescribed by article thirteen of the constitution of the state of New York which oath shall be filed in the office of the county clerk of Tompkins county. Every special deputy sheriff appointed under this subdivision when on regular duty shall wear conspicuously a metallic shield with a designating number and the words "Special Deputy Sheriff Ithaca College" thereon.

* NB There are 4 sub 74's

* 74. Parks and recreation forest rangers employed by the office of parks, recreation and historic preservation; provided, however, that nothing in this subdivision shall be deemed to authorize such individuals to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 4 sub 74's

* 74. Employees of the village court of the village of Quogue, town of Southampton serving as uniformed court officers at such village court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 4 sub 74's

* 74. Employees of the town court of the town of East Hampton serving as uniformed court officers at such town court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 4 sub 74's

* 75. Dog control officers of the town of Clarence, who at the discretion of the town board may be designated as constables for the purpose of enforcing article twenty-six of the agriculture and markets law and for the purpose of issuing appearance tickets permitted under article seven of the agriculture and markets law; provided, however, that nothing in this subdivision shall be deemed to authorize such officers to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 3 sub 75's

* 75. Airport security guards, senior airport security guards, airport security supervisors, retired police officers, and supervisors of same, who are designated by resolution of the town board of the town of Islip to provide security at Long Island MacArthur Airport when acting pursuant to their duties as such, and such authority being specifically limited to the grounds of the said airport. However, nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 3 sub 75's

* 75. Officers and members of the fire investigation unit of the fire department of the city of Buffalo when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 3 sub 75's

* 76. Employees of the village court of the village of Southampton, town of Southampton serving as uniformed court officers at such village court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 76's

* 76. Animal control officers employed by the city of Peekskill; provided, however, that nothing in this subdivision shall be deemed to authorize such individuals to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 76's

* 77. (a) Syracuse University peace officers appointed by the chief law enforcement officer of the city of Syracuse pursuant to paragraphs (b), (c) and (d) of this subdivision, who shall be authorized to issue appearance tickets and simplified traffic informations; provided, however, that nothing in this subdivision shall be deemed to authorize any such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

(b) For the protection of the grounds, buildings and property of Syracuse University, the prevention of crime and the enforcement of law and order, and for the enforcement of such rules and regulations as Syracuse University shall from time to time establish, the chief law enforcement officer of the city of Syracuse may appoint and remove, following consultations with Syracuse University; such number of Syracuse University peace officers as is determined by the chief law enforcement officer of the city of Syracuse to be necessary for the maintenance of public order at such university, such appointments to be made from persons nominated by the chancellor of Syracuse University. Such peace officers shall comply with such requirements as shall be established by the chief law enforcement officer of the city of Syracuse. Such Syracuse University peace officers so appointed shall be employees of such university, and subject to its supervision and control and the terms and conditions to be mutually agreed upon between the chief law enforcement officer of the city of Syracuse and Syracuse University. Nothing in this paragraph shall limit the authority of Syracuse University to remove such peace officers. Such Syracuse University peace officers shall have the powers of peace officers within the geographical area of employment of the grounds or premises owned, controlled or administrated by Syracuse University within the county of Onondaga, except in those situations when requested by the chief law enforcement officer of the city of Syracuse or his or her designee, including by means of written protocols agreed to by the chief law enforcement officer of the city of Syracuse and Syracuse University, to provide assistance on any public highway which crosses or adjoins such grounds or premises. Syracuse University shall provide legal defense and indemnification, and hold harmless the city of Syracuse, and its officers and employees from all claims arising out of conduct by or injury to, such peace officers while carrying out their law enforcement functions, except in those situations when they are acting under the direct supervision and control of the chief law enforcement officer of the city of Syracuse, or his or her designee.

(c) Every Syracuse University peace officer so appointed shall, before entering upon the duties of his or her office, take and subscribe the oath of office prescribed by article thirteen of the state constitution, which oath shall be filed in the office of the county clerk of the county of Onondaga. Every such peace officer appointed pursuant to this subdivision when on regular duty shall conspicuously wear a metallic shield with a designating number and the words "Syracuse University Peace Officer" engraved thereon.

(d) To become eligible for appointment as a Syracuse University peace officer a candidate shall, in addition to the training requirements as set forth in section 2.30 of this article, complete the course of instruction in public and private law enforcement established pursuant to paragraph (c) of subdivision five of section sixty-four hundred fifty of the education law.

* NB There are 2 sub 77's

* 77. Chief fire marshal, assistant chief fire marshal, and fire marshals, all of whom are full-time employees of the town of East Hampton, when acting pursuant to their special duties in matters arising under the laws relating to fires, the extinguishment thereof and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sub 77's

78. A security officer employed by a community college who is specifically designated as a peace officer by the board of trustees of a community college pursuant to subdivision five-a of section sixty-three hundred six of the education law, or by a community college regional board of trustees pursuant to subdivision four-a of section sixty-three hundred ten of the education law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* 79. Court security officers employed by the Wayne county sheriff's office; provided however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 4 sub 79's

* 79. Supervisors and members of the arson investigation bureau and fire inspection bureau of the office of fire prevention and control when acting pursuant to their special duties in matters arising under the laws relating to fires, their prevention, extinguishment, investigation thereof, and fire perils; provided, however, that nothing in this subdivision shall be deemed to authorize such employees to carry, possess, repair, or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 4 sub 79's

* 79. Peace officers appointed by the city university of New York pursuant to subdivision sixteen of section sixty-two hundred six of the education law, who shall have the powers set forth in section 2.20 of this article whether or not they are acting pursuant to their special duties; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 4 sub 79's

* 79. Animal control officers of the city of Elmira, who at the discretion of the city council of the city of Elmira may be designated as constables for the purpose of enforcing article twenty-six of the agriculture and markets law, and for the purpose of issuing appearance tickets permitted under article seven of such law; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 4 sub 79's

80. Employees of the Onondaga county sheriff's department serving as uniformed court security officers at Onondaga county court facilities; provided, however, that nothing in this subdivision shall be deemed to authorize such officers to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* 81. Members of the security force employed by Erie County Medical Center; provided however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 6 sb 81's

* 81. Employees of the town of Riverhead serving as court officers at town of Riverhead court facilities; provided, however, that nothing in this subdivision shall be deemed to authorize such officers to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 6 sb 81's

* 81. Employees of the town court of the town of Southold serving as uniformed court officers at such town court; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 6 sb 81's

* 81. Commissioners of and court officers in the department of public safety for the town of Rye when acting pursuant to their special duties in matters arising under the laws relating to maintaining the safety and security of citizens, judges and court personnel in the town court, and effecting the safe and secure transport of persons under the custody of said department; provided, however, that nothing in this subdivision shall be deemed to authorize such employees to carry, possess, repair, or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 6 sb 81's

* 81. Employees of the town of Yorktown serving as court attendants at town of Yorktown court facilities; provided, however, that nothing in this subdivision shall be deemed to authorize such employees to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 6 sb 81's

* 81. Employees of the Lewis county sheriff's department serving as uniformed court security officers at Lewis county court facilities; provided, however, that nothing in this subdivision shall be deemed to authorize such officers to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 6 sb 81's

82. Employees of the New York city business integrity commission designated as peace officers by the chairperson of such commission; provided, however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* 83. Members of the security force employed by Kaleida Health within and directly adjacent to the hospital buildings on the medical campus located between East North Street, Goodell Street, Main Street and Michigan Avenue. These officers shall only have the powers listed in paragraph (c) of subdivision one of section 2.20 of this article, as well as the power to detain an individual for a reasonable period of time while awaiting the arrival of law enforcement, provided that the officer has actual knowledge, or probable cause to believe, that such individual has committed an offense; provided however, that nothing in this subdivision shall be deemed to authorize such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

* NB There are 2 sb 83's

*83. (a) Security services officers employed by the University of Rochester who are designated as peace officers by the board of trustees of the University of Rochester pursuant to paragraphs (b), (c), (d) and (e) of this subdivision; provided, however, that nothing in this subdivision shall be deemed to authorize any such officer to carry, possess, repair or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law.

(b) For the protection of the grounds, buildings and property of the University of Rochester, the prevention of crime and the enforcement of law and order, the board of trustees of the University of Rochester may appoint and remove such number of security services officers designated as peace officers as is determined by the board of trustees to be necessary for the maintenance of public order consistent with this subdivision. Such peace officers shall comply with such requirements as shall be mutually agreed upon between the chief law enforcement officers of the applicable local law enforcement jurisdictions and the University of Rochester. Such University of Rochester peace officers so appointed shall be employees of the University of Rochester and subject to its supervision and control. Such University of Rochester peace officers shall have the powers of peace officers within the geographic area of employment of the grounds or premises owned, controlled or administered by the University of Rochester within the county of Monroe except as provided in paragraph (c) of this subdivision; provided, however, such peace officers shall have the powers of peace officers beyond such geographic area upon the request of the chief law enforcement officer of the local law enforcement jurisdiction or his or her designee, for the purpose of transporting an individual who has been arrested in accordance with section 140.27 of this chapter and when no local law enforcement officer is available for transporting such individual in a timely manner.

(c) University of Rochester peace officers who are assigned to work at Strong Memorial Hospital shall only have the powers in section 9.41 of the mental hygiene law and the powers listed in paragraphs (a), (c) and (h) of subdivision one of section 2.20 of this article. Provided that in order to exercise the power set forth in paragraph (a) of subdivision one of section 2.20 of this article, the officer has actual knowledge, or probable cause to believe, that such individual has committed an offense.

(d) The University of Rochester shall provide legal defense and indemnification to applicable municipality and its officers and employees, and hold them harmless, against all claims arising out of conduct by or injury to such peace officers while carrying out their special duties, except in those situations when they are acting as agents of the chief law enforcement officer of the applicable local law enforcement jurisdiction or his or her designee.

(e) To become eligible for designation as a University of Rochester peace officer, a candidate shall, in addition to the training requirements as set forth in section 2.30 of this article, complete the course of instruction in public and private law enforcement established pursuant to subdivision three of section sixty-four hundred thirty-five of the education law.

* NB There are 2 sb 83's



2.15 - Federal law enforcement officers; powers.

The following federal law enforcement officers shall have the powers set forth in paragraphs (a) (with the exception of the powers provided by paragraph (b) of subdivision one and paragraph (b) of subdivision three of section 140.25 of this chapter), (b), (c) and (h) of subdivision one of section 2.20 of this article:

1. Federal Bureau of Investigation special agents.

2. United States Secret Service special agents.

3. Immigration and Customs Enforcement special agents, deportation officers, and detention and deportation officers.

4. United States Marshals and Marshals Service deputies.

5. Drug Enforcement Administration special agents.

6. Federal Protective Officers, including law enforcement security officers, criminal investigators and police officers of the Federal Protective Service.

7. United States Customs and Border Protection Officers and United States Customs and Border Protection Border Patrol agents.

8. United States Postal Service police officers and inspectors.

9. United States park police; provided, however that, notwithstanding any provision of this section to the contrary, such park police shall also have the powers set forth in paragraph (b) of subdivision one of section 140.25 of this chapter and the powers set forth in paragraphs (d), (e) and (g) of subdivision one of section 2.20 of this article.

10. United States probation officers.

11. United States General Services Administration special agents.

12. United States Department of Agriculture special agents.

13. Bureau of Alcohol, Tobacco and Firearms special agents.

14. Internal Revenue Service special agents and inspectors.

15. Officers of the United States bureau of prisons.

16. United States Fish and Wildlife special agents.

17. United States Naval Investigative Service special agents.

18. United States Department of State special agents.

19. Special agents of the defense criminal investigative service of the United States department of defense.

20. United States Department of Commerce, Office of Export Enforcement, special agents.

21. United States Department of Veterans Administration police officers employed at the Veterans Administration Medical Center in Batavia.

22. Federal Reserve law enforcement officers.

23. Federal air marshal program special agents.

* 24. United States department of transportation federal police officers and police supervisors assigned to the United States Merchant Marine Academy in Kings Point, New York; provided, however that, notwithstanding any provision of this section to the contrary, such police shall also have the powers set forth in paragraph (b) of subdivision one of section 140.25 of this chapter and the powers set forth in paragraphs (d), (e) and (g) of subdivision one of section 2.20 of this article when acting pursuant to their special duties within the geographical area of their employment or within one hundred yards of such geographical area.

* NB There are 2 sb 24's

* 24. United States Coast Guard Investigative Service special agents.

* NB There are 2 sb 24's

25. United States Department of Commerce, special agents and enforcement officers of the National Oceanic and Atmospheric Administration's Fisheries Office for Law Enforcement.

26. Department of the Army special agents, detectives and police officers.

27. United States Department of Interior, park rangers with law enforcement authority.

28. United States Environmental Protection Agency special agents with law enforcement authority.

29. United States mint police.



2.16 - Watershed protection and enforcement officers; powers, duties, jurisdiction for arrests.

2.16 Watershed protection and enforcement officers; powers, duties,

jurisdiction for arrests.

1. Watershed protection and enforcement officers appointed by the city of Peekskill shall have the powers set forth in paragraphs (a), (b), (c), (f), (g), and (h) of subdivision one of section 2.20 of this article; provided, however, that nothing in this section shall be deemed to authorize such officer to carry, possess, repair, or dispose of a firearm unless the appropriate license therefor has been issued pursuant to section 400.00 of the penal law. Watershed protection and enforcement officers shall complete the training requirements set forth in section 2.30 of this article.

2. The city of Peekskill may appoint the following persons as watershed protection and enforcement officers:

(a) the water superintendent;

(b) the deputy assistant to the water superintendent; and

(c) the watershed inspector or inspectors.

3. The duties of the watershed protection and enforcement officers shall be to enforce those provisions of the environmental conservation law and the penal law which relate to the contamination of water in those areas of the Hollow Brook watershed located within the city of Peekskill, including its reservoirs, shoreline, and tributaries, and those areas of the Hollow Brook watershed and Wiccopee reservoir located outside of the city of Peekskill in the counties of Putnam and Westchester, including its reservoirs, shoreline, and tributaries.

4. Notwithstanding paragraph (b) of subdivision thirty-four-a of section 1.20 of this title and paragraph (b) of subdivision five of section 140.25 of this chapter, watershed protection and enforcement officers are authorized to make arrests and issue appearance tickets in those areas of the Hollow Brook watershed and Wiccopee reservoir located outside of the city of Peekskill in the counties of Putnam and Westchester, including along its reservoirs, shoreline, and tributaries.



2.20 - Powers of peace officers.

1. The persons designated in section 2.10 of this article shall have the following powers:

(a) The power to make warrantless arrests pursuant to section 140.25 of this chapter.

(b) The power to use physical force and deadly physical force in making an arrest or preventing an escape pursuant to section 35.30 of the penal law.

(c) The power to carry out warrantless searches whenever such searches are constitutionally permissible and acting pursuant to their special duties.

(d) The power to issue appearance tickets pursuant to subdivision three of section 150.20 of this chapter, when acting pursuant to their special duties. New York city special patrolmen shall have the power to issue an appearance ticket only when it is pursuant to rules and regulations of the police commissioner of the city of New York.

(e) The power to issue uniform appearance tickets pursuant to article twenty-seven of the parks, recreation and historic preservation law and to issue simplified traffic informations pursuant to section 100.25 of this chapter and section two hundred seven of the vehicle and traffic law whenever acting pursuant to their special duties.

(f) The power to issue a uniform navigation summons and/or complaint pursuant to section nineteen of the navigation law whenever acting pursuant to their special duties.

(g) The power to issue uniform appearance tickets pursuant to article seventy-one of the environmental conservation law, whenever acting pursuant to their special duties.

(h) The power to possess and take custody of firearms not owned by the peace officer, for the purpose of disposing, guarding, or any other lawful purpose, consistent with his duties as a peace officer.

(i) Any other power which a particular peace officer is otherwise authorized to exercise by any general, special or local law or charter whenever acting pursuant to his special duties, provided such power is not inconsistent with the provisions of the penal law or this chapter.

(j) Uniformed court officers shall have the power to issue traffic summonses and complaints for parking, standing, or stopping violations pursuant to the vehicle and traffic law whenever acting pursuant to their special duties.

2. For the purposes of this section a peace officer acts pursuant to his special duties when he performs the duties of his office, pursuant to the specialized nature of his particular employment, whereby he is required or authorized to enforce any general, special or local law or charter, rule, regulation, judgment or order.

3. A peace officer, whether or not acting pursuant to his special duties, who lawfully exercises any of the powers conferred upon him pursuant to this section, shall be deemed to be acting within the scope of his public employment for purposes of defense and indemnification rights and benefits that he may be otherwise entitled to under the provisions of section fifty-k of the general municipal law, section seventeen or eighteen of the public officers law, or any other applicable section of law.



2.30 - Training requirements for peace officers.

1. Every peace officer in the state of New York must successfully complete a training program, a portion of which shall be prescribed by the municipal police training council and a portion of which shall be prescribed by his or her employer. The portion prescribed by the municipal police training council shall be comprised of subjects, and the hours each is to be taught, that shall be required of all types or classes of peace officers. The hours of instruction required by the municipal police training council shall not exceed one hundred eighty, unless a greater amount is either required by law or regulation, or is requested by the employer.

The segment prescribed by the employer for its employees shall be comprised of subjects, and the hours each is to be taught, relating to the special nature of the duties of the peace officers employed by it provided, however, that when the subjects prescribed by the employer are identical to the subjects in the training program required by the municipal police training council, the employer shall not be required to provide duplicate training for those subjects.

2. Each state or local agency, unit of local government, state or local commission, or public authority, or public or private organization which employs peace officers shall provide the training mandated by this section, the cost of which will be borne by the employer. Each peace officer satisfactorily completing the course prescribed by the municipal police training council shall be awarded a certificate by the division of criminal justice services attesting to that effect, and no person appointed as a peace officer shall exercise the powers of a peace officer, unless he or she has received such certification within twelve months of appointment.

3. No employer shall allow any peace officer it employs to carry or use a weapon during any phase of the officer's official duties, which constitutes on-duty employment, unless the officer has satisfactorily completed a course of training approved by the municipal police training council in the use of deadly physical force and firearms and other weapons, and annually receives instruction in deadly physical force and the use of firearms and other weapons as approved by the municipal police training council.

4. Upon the failure or refusal to comply with the requirements of this section, the commissioner of the division of criminal justice services shall apply to the supreme court for an order directed to the person responsible requiring compliance. Upon such application, the court may issue such order as may be just, and a failure to comply with the order of the court shall be a contempt of court and punishable as such.

5. Every employer of peace officers shall report to the division of criminal justice services, in such form and at such time as the division may by regulation require, the names of all peace officers who have satisfactorily completed any of the training requirements prescribed by this section.

6. A certificate attesting to satisfactory completion of the training requirements imposed under this section awarded to any peace officer by the executive director of the municipal police training council pursuant to this section shall remain valid:

(a) during the holder's continuous service as a peace officer; and

(b) for two years after the date of the commencement of an interruption in such service where the holder had, immediately prior to such interruption, served as a peace officer for less than two consecutive years; or

(c) for four years after the date of the commencement of an interruption in such service where the holder had, immediately prior to such interruption, served as a peace officer for two consecutive years or longer.

As used in this subdivision, the term "interruption" shall mean a period of separation from employment as a peace officer by reason of such officer's leave of absence, resignation or removal, other than removal for cause.









Title B - THE CRIMINAL COURTS

Article 10 - (10.10 - 10.40) THE CRIMINAL COURTS

10.10 - The criminal courts; enumeration and definitions.

1. The "criminal courts" of this state are comprised of the superior courts and the local criminal courts.

2. "Superior court" means:

(a) The supreme court; or

(b) A county court.

3. "Local criminal court" means:

(a) A district court; or

(b) The New York City criminal court; or

(c) A city court; or

(d) A town court; or

(e) A village court; or

(f) A supreme court justice sitting as a local criminal court; or

(g) A county judge sitting as a local criminal court.

4. "City court" means any court for a city, other than New York City, having trial jurisdiction of offenses of less than felony grade only committed within such city, whether such court is entitled a city court, a municipal court, a police court, a recorder's court or is known by any other name or title.

5. "Town court." A "town court" is comprised of all the town justices of a town.

6. "Village court." A "village court" is comprised of the justice of a village, or all the justices thereof if there be more than one, or, at a time when he or they are absent, an associate justice of a village who is authorized to perform the functions of a village justice during his absence.

7. Notwithstanding any other provision of this section, a court specified herein which possesses civil as well as criminal jurisdiction does not act as a criminal court when acting solely in the exercise of its civil jurisdiction, and an order or determination made by such a court in its civil capacity is not an order or determination of a criminal court even though it may terminate or otherwise control or affect a criminal action or proceeding.



10.20 - Superior courts; jurisdiction.

1. Superior courts have trial jurisdiction of all offenses. They have:

(a) Exclusive trial jurisdiction of felonies; and

(b) Trial jurisdiction of misdemeanors concurrent with that of the local criminal courts; and

(c) Trial jurisdiction of petty offenses, but only when such an offense is charged in an indictment which also charges a crime.

2. Superior courts have preliminary jurisdiction of all offenses, but they exercise such jurisdiction only by reason of and through the agency of their grand juries.

3. Superior court judges may, in their discretion, sit as local criminal courts for the following purposes:

(a) conducting arraignments, as provided in subdivision two of section 170.15 and subdivision two of section 180.20 of this chapter;

(b) issuing warrants of arrests, as provided in subdivision one of section 120.70 of this chapter; and

(c) issuing search warrants, as provided in article six hundred ninety of this chapter.



10.30 - Local criminal courts; jurisdiction.

1. Local criminal courts have trial jurisdiction of all offenses other than felonies. They have:

(a) Exclusive trial jurisdiction of petty offenses except for the superior court jurisdiction thereof prescribed in paragraph (c) of subdivision one of section 10.20; and

(b) Trial jurisdiction of misdemeanors concurrent with that of the superior courts but subject to divestiture thereof by the latter in any particular case.

2. Local criminal courts have preliminary jurisdiction of all offenses subject to divestiture thereof in any particular case by the superior courts and their grand juries.

3. Notwithstanding the provisions of subdivision one, a superior court judge sitting as a local criminal court does not have trial jurisdiction of any offense, but has preliminary jurisdiction only, as provided in subdivision two.



10.40 - Chief administrator to prescribe forms and to authorize use of electronic filing.

electronic filing.

1. The chief administrator of the courts shall have the power to adopt, amend and rescind forms for the efficient and just administration of this chapter. A failure by any party to submit papers in compliance with forms authorized by this section shall not be grounds for that reason alone for denial or granting of any motion.

2. (a) Notwithstanding any other provision of law, the chief administrator, with the approval of the administrative board of the courts, may promulgate rules authorizing a program in the use of electronic means ("e-filing") in the supreme court and in the county court for (i) the filing with a court of an accusatory instrument for the purpose of commencement of a criminal action or proceeding in a superior court, as provided by articles one hundred ninety-five and two hundred of this chapter, and (ii) the filing and service of papers in pending criminal actions and proceedings. Provided, however, the chief administrator shall consult with the county clerk of a county outside the city of New York before the use of electronic means is to be authorized in the supreme court or county court of such county, afford him or her the opportunity to submit comments with respect thereto, consider any such comments and obtain the agreement thereto of such county clerk.

(b) (i) Except as otherwise provided in this paragraph, participation in this program shall be strictly voluntary and will take place only upon consent of all parties in the criminal action or proceeding; except that a party's failure to consent to participation shall not bar any other party to the action from filing and serving papers by electronic means upon the court or any other party to such action or proceeding who has consented to participation. Filing an accusatory instrument by electronic means with the court for the purpose of commencement of a criminal action or proceeding shall not require the consent of any other party; provided, however, that upon such filing any person who is the subject of such accusatory instrument and any attorney for such person shall be permitted to immediately review and obtain copies of such instrument if such person or attorney would have been authorized by law to review or copy such instrument if it had been filed with the court in paper form.

No party shall be compelled, directly or indirectly, to participate in e-filing. All parties shall be notified clearly, in plain language, about their options to participate in e-filing. Where a party is not represented by counsel, the clerk shall explain such party's options for electronic filing in plain language, including the option for expedited processing, and shall inquire whether he or she wishes to participate, provided however the unrepresented litigant may participate in the program only upon his or her request, which shall be documented in the case file, after said party has been presented with sufficient information in plain language concerning the program.

(ii) The chief administrator may eliminate the requirement of consent to participation in this program in supreme and county courts of not more than six counties provided he or she may not eliminate such requirement for a court without the consent of the district attorney, the consent of the criminal defense bar as defined in subdivision three of this section and the consent of the county clerk of the county in which such court presides.

Notwithstanding the foregoing provisions of this subparagraph, the chief administrator shall not eliminate the requirement of consent to participation in a county hereunder until he or she shall have provided all persons and organizations, or their representative or representatives, who regularly appear in criminal actions or proceedings in the superior court of such county with reasonable notice and opportunity to submit comments with respect thereto and shall have given due consideration to all such comments, nor until he or she shall have consulted with the members of the advisory committee specified in subparagraph (v) of paragraph (t) of subdivision two of section two hundred twelve of the judiciary law.

(c) Where the chief administrator eliminates the requirement of consent as provided in subparagraph (ii) of paragraph (b) of this subdivision, he or she shall afford counsel the opportunity to opt out of the program, via presentation of a prescribed form to be filed with the court where the criminal action is pending. Said form shall permit an attorney to opt out of participation in the program under any of the following circumstances, in which event, he or she will not be compelled to participate:

(i) Where the attorney certifies in good faith that he or she lacks appropriate computer hardware and/or connection to the internet and/or scanner or other device by which documents may be converted to an electronic format; or

(ii) Where the attorney certifies in good faith that he or she lacks the requisite knowledge in the operation of such computers and/or scanners necessary to participate. For the purposes of this subparagraph, the knowledge of any employee of an attorney, or any employee of the attorney's law firm, office or business who is subject to such attorney's direction, shall be imputed to the attorney.

Notwithstanding the foregoing provisions of this paragraph: (A) where a party is not represented by counsel, the clerk shall explain such party's options for electronic filing in plain language, including the option for expedited processing, and shall inquire whether he or she wishes to participate, provided however the unrepresented litigant may participate in the program only upon his or her request, which shall be documented in the case file, after said party has been presented with sufficient information in plain language concerning the program; (B) a party not represented by counsel who has chosen to participate in the program shall be afforded the opportunity to opt out of the program for any reason via presentation of a prescribed form to be filed with the clerk of the court where the proceeding is pending; and (C) a court may exempt any attorney from being required to participate in the program upon application for such exemption, showing good cause therefor.

(d)(i) Nothing in this section shall affect or change any existing laws governing the sealing and confidentiality of court records in criminal proceedings or access to court records by the parties to such proceedings, nor shall this section be construed to compel a party to file a sealed document by electronic means.

(ii) Notwithstanding any other provision of this section, no paper or document that is filed by electronic means in a criminal proceeding in supreme court or county court shall be available for public inspection on-line. Subject to the provisions of existing laws governing the sealing and confidentiality of court records, nothing herein shall prevent the unified court system from sharing statistical information that does not include any papers or documents filed with the action; and, provided further, that this paragraph shall not prohibit the chief administrator, in the exercise of his or her discretion, from posting papers or documents that have not been sealed pursuant to law on a public website maintained by the unified court system where: (A) the website is not the website established by the rules promulgated pursuant to paragraph (a) of this subdivision, and (B) to do so would be in the public interest. For purposes of this subparagraph, the chief administrator, in determining whether posting papers or documents on a public website is in the public interest, shall, at a minimum, take into account for each posting the following factors: (A) the type of case involved; (B) whether such posting would cause harm to any person, including especially a minor or crime victim; (C) whether such posting would include lewd or scandalous matters; and (D) the possibility that such papers or documents may ultimately be sealed.

(iii) Nothing in this section shall affect or change existing laws governing service of process, nor shall this section be construed to abrogate existing personal service requirements as set forth in the criminal procedure law.

3. For purposes of this section, the following terms shall have the following meanings:

(a) "Consent of the criminal defense bar" shall mean that consent has been obtained from all provider offices and/or organizations in the county that represented twenty-five percent or more of the persons represented by public defense providers pursuant to section seven hundred twenty-two of the county law, as shown in the most recent annual reports filed pursuant to subdivision one of section seven hundred twenty-two-f of the county law. Such consent, when given, must be expressed in a written document that is provided by a person who is authorized to consent on behalf of the relevant public defender organization, agency or office; and

(b) "Electronic means" shall be as defined in subdivision (f) of rule twenty-one hundred three of the civil practice law and rules; and

(c) The "filing and service of papers in pending criminal actions and proceedings" shall include the filing and service of a notice of appeal pursuant to section 460.10 of this chapter.

* NB Effective until September 1, 2019 * 10.40 Chief administrator to prescribe forms.

The chief administrator of the courts shall have the power to adopt, amend and rescind forms for the efficient and just administration of this chapter. A failure by any party to submit papers in compliance with forms authorized by this section shall not be grounds for that reason alone for denial or granting of any motion.

* NB Effective September 1, 2019









Title C - GENERAL PRINCIPLES RELATING TO REQUIREMENTS FOR AND EXEMPTIONS FROM CRIMINAL PROSECUTION

Article 20 - (20.10 - 20.60) GEOGRAPHICAL JURISDICTION OF OFFENSES

20.10 - Geographical jurisdiction of offenses; definitions of terms.

The following definitions are applicable to this article:

1. "This state" means New York State as its boundaries are prescribed in the state law, and the space over it.

2. "County" means any of the sixty-two counties of this state as its boundaries are prescribed by law, and the space over it.

3. "Result of an offense." When a specific consequence, such as the death of the victim in a homicide case, is an element of an offense, the occurrence of such consequence constitutes the "result" of such offense. An offense of which a result is an element is a "result offense."

4. "Particular effect of an offense." When conduct constituting an offense produces consequences which, though not necessarily amounting to a result or element of such offense, have a materially harmful impact upon the governmental processes or community welfare of a particular jurisdiction, or result in the defrauding of persons in such jurisdiction, such conduct and offense have a "particular effect" upon such jurisdiction.



20.20 - Geographical jurisdiction of offenses; jurisdiction of state.

Except as otherwise provided in this section and section 20.30, a person may be convicted in the criminal courts of this state of an offense defined by the laws of this state, committed either by his own conduct or by the conduct of another for which he is legally accountable pursuant to section 20.00 of the penal law, when:

1. Conduct occurred within this state sufficient to establish:

(a) An element of such offense; or

(b) An attempt to commit such offense; or

(c) A conspiracy or criminal solicitation to commit such offense, or otherwise to establish the complicity of at least one of the persons liable therefor; provided that the jurisdiction accorded by this paragraph extends only to conviction of those persons whose conspiratorial or other conduct of complicity occurred within this state; or

2. Even though none of the conduct constituting such offense may have occurred within this state:

(a) The offense committed was a result offense and the result occurred within this state. If the offense was one of homicide, it is presumed that the result, namely the death of the victim, occurred within this state if the victim's body or a part thereof was found herein; or

(b) The statute defining the offense is designed to prevent the occurrence of a particular effect in this state and the conduct constituting the offense committed was performed with intent that it would have such effect herein; or

(c) The offense committed was an attempt to commit a crime within this state; or

(d) The offense committed was conspiracy to commit a crime within this state and an overt act in furtherance of such conspiracy occurred within this state; or

3. The offense committed was one of omission to perform within this state a duty imposed by the laws of this state. In such case, it is immaterial whether such person was within or outside this state at the time of the omission.



20.30 - Geographical jurisdiction of offenses; effect of laws of other jurisdictions upon this state's jurisdiction.

20.30 Geographical jurisdiction of offenses; effect of laws of other

jurisdictions upon this state's jurisdiction.

1. Notwithstanding the provisions of section 20.20, the courts of this state do not have jurisdiction to convict a person of an alleged offense partly committed within this state but consummated in another jurisdiction, or an offense of criminal solicitation, conspiracy or attempt in this state to commit a crime in another jurisdiction, or an offense of criminal facilitation in this state of a felony committed in another jurisdiction, unless the conduct constituting the consummated offense or, as the case may be, the conduct constituting the crime solicited, conspiratorially contemplated or facilitated, constitutes an offense under the laws of such other jurisdiction as well as under the laws of this state.

2. The courts of this state are not deprived of the jurisdiction accorded them by section 20.20 to convict a person of an offense defined by the laws of this state, partly committed in another jurisdiction but consummated in this state, or an offense of attempt or conspiracy in another jurisdiction to commit in this state a crime defined by the laws of this state, by the circumstance that the conduct constituting the consummated offense or, as the case may be, the crime attempted or conspiratorially contemplated, does not constitute an offense under the laws of such other jurisdiction.



20.40 - Geographical jurisdiction of offenses; jurisdiction of counties.

A person may be convicted in an appropriate criminal court of a particular county, of an offense of which the criminal courts of this state have jurisdiction pursuant to section 20.20, committed either by his or her own conduct or by the conduct of another for which he or she is legally accountable pursuant to section 20.00 of the penal law, when:

1. Conduct occurred within such county sufficient to establish:

(a) An element of such offense; or

(b) An attempt or a conspiracy to commit such offense; or

2. Even though none of the conduct constituting such offense may have occurred within such county:

(a) The offense committed was a result offense and the result occurred in such county; or

(b) The offense committed was one of homicide and the victim's body or a part thereof was found in such county; or

(c) Such conduct had, or was likely to have, a particular effect upon such county or a political subdivision or part thereof, and was performed with intent that it would, or with knowledge that it was likely to, have such particular effect therein; or

(d) The offense committed was attempt, conspiracy or criminal solicitation to commit a crime in such county; or

(e) The offense committed was criminal facilitation of a felony committed in such county; or

3. The offense committed was one of omission to perform a duty imposed by law, which duty either was required to be or could properly have been performed in such county. In such case, it is immaterial whether such person was within or outside such county at the time of the omission; or

4. Jurisdiction of such offense is accorded to the courts of such county pursuant to any of the following rules:

(a) An offense of abandonment of a child or non-support of a child may be prosecuted in (i) any county in which such child resided during the period of abandonment or non-support, or (ii) any county in which such person resided during such period, or (iii) any county in which such person was present during such period, provided that he was arrested for such offense in such county or the criminal action therefor was commenced while he was present therein.

(b) An offense of bigamy may be prosecuted either in the county in which such offense was committed or in (i) any county in which bigamous cohabitation subsequently occurred, or (ii) any county in which such person was present after the commission of the offense, provided that he was arrested for such offense in such county or the criminal action therefor was commenced while he was present therein.

(c) An offense committed within five hundred yards of the boundary of a particular county, and in an adjoining county of this state, may be prosecuted in either such county.

(d) An offense committed anywhere on the Hudson river southward of the northern boundary of New York City, or anywhere on New York bay between Staten Island and Long Island, may be prosecuted in any of the five counties of New York City.

(e) An offense committed upon any bridge or in any tunnel having terminals in different counties may be prosecuted in any terminal county.

(f) An offense committed on board a railroad train, aircraft or omnibus operating as a common carrier may be prosecuted in any county through or over which such common carrier passed during the particular trip, or in any county in which such trip terminated or was scheduled to terminate.

(g) An offense committed in a private vehicle during a trip thereof extending through more than one county may be prosecuted in any county through which such vehicle passed in the course of such trip.

(h) An offense committed on board a vessel navigating or lying in any river, canal or lake flowing through or situated within this state, may be prosecuted in any county bordering upon such body of water, or in which it is located, or through which it passes; and if such offense was committed upon a vessel operating as a common carrier, it may be prosecuted in any county bordering upon any body of water upon which such vessel navigated or passed during the particular trip.

(i) An offense committed in the Atlantic Ocean within two nautical miles from the shore at high water mark may be prosecuted in an appropriate court of the county the shore line of which is closest to the point where the offense was committed. A crime committed more than two nautical miles from the shore but within the boundary of this state may be prosecuted in the supreme court of the county the shore line of which is closest to the point where the crime was committed.

(j) An offense of forgery may be prosecuted in any county in which the defendant, or another for whose conduct the defendant is legally accountable pursuant to section 20.00 of the penal law, possessed the instrument.

(k) An offense of offering of a false instrument for filing, or of larceny by means of a false pretense therein, may be prosecuted (i) in any county in which such instrument was executed, in whole or in part, or (ii) in any county in which any of the goods or services for which payment or reimbursement is sought by means of such instrument were purported to have been provided.

(l) An offense of identity theft or unlawful possession of personal identifying information and all criminal acts committed as part of the same criminal transaction as defined in subdivision two of section 40.10 of this chapter may be prosecuted (i) in any county in which part of the offense took place regardless of whether the defendant was actually present in such county, or (ii) in the county in which the person who suffers financial loss resided at the time of the commission of the offense, or (iii) in the county where the person whose personal identifying information was used in the commission of the offense resided at the time of the commission of the offense. The law enforcement agency of any such county shall take a police report of the matter and provide the complainant with a copy of such report at no charge.

(m) An offense under the tax law or the penal law of filing a false or fraudulent return, report, document, declaration, statement, or filing, or of tax evasion, fraud, or larceny resulting from the filing of a false or fraudulent return, report, document, declaration, or filing in connection with the payment of taxes to the state or a political subdivision of the state, may be prosecuted in any county in which an underlying transaction reflected, reported or required to be reflected or reported, in whole or part, on such return, report, document, declaration, statement, or filing occurred.

(n) (i) An organized retail theft crime, where the defendant knows that such crime is a part of a coordinated plan, scheme or venture of organized retail theft crimes committed by two or more persons, may be prosecuted in any county in which such defendant committed at least one such organized retail theft crime; provided, however, that the county of prosecution is contiguous to another county in which one or more of such other organized retail theft crimes was committed. Multiple organized retail theft crimes committed by the same defendant may be joined in one indictment if authorized and appropriate in accordance with the provisions of section 200.20 of this chapter, provided, however, that notwithstanding section 200.40 of this chapter, no more than one defendant may be charged in the same indictment or prosecuted as part of the same trial under this paragraph. For purposes of this paragraph, the five counties that comprise New York city shall be deemed contiguous with each other.

(ii) For purposes of this paragraph, "organized retail theft crime" shall mean the crime of larceny, including by trick, fraud, embezzlement, stealing or false pretenses, of retail merchandise in quantities that would not normally be purchased for personal use or consumption, for the purposes of reselling, trading, or otherwise reentering such retail merchandise in commerce.



20.50 - Geographical jurisdiction of offenses; jurisdiction of cities, towns and villages.

20.50 Geographical jurisdiction of offenses; jurisdiction of cities,

towns and villages.

1. The principles prescribed in section 20.40, governing geographical jurisdiction over offenses as between counties of this state, are, where appropriate, applicable to the determination of geographical jurisdiction over offenses as between cities, towns and villages within a particular county unless a different determination is required by the provisions of some other express provision of statute.

2. Where an offense prosecutable in a local criminal court is committed in a city other than New York City, or in a town or village, but within one hundred yards of any other such political subdivision, it may be prosecuted in either such political subdivision.



20.60 - Geographical jurisdiction of offenses; communications and transportation of property between jurisdictions.

20.60 Geographical jurisdiction of offenses; communications and

transportation of property between jurisdictions.

For purposes of this article:

1. An oral or written statement made by a person in one jurisdiction to a person in another jurisdiction by means of telecommunication, mail or any other method of communication is deemed to be made in each such jurisdiction.

2. A person who causes property to be transported from one jurisdiction to another by means of mail, common carrier or any other method is deemed to have personally transported it in each jurisdiction, and if delivery is made in the second jurisdiction he is deemed to have personally made such delivery therein.

3. A person who causes by any means the use of a computer or computer service in one jurisdiction from another jurisdiction is deemed to have personally used the computer or computer service in each jurisdiction.






Article 30 - (30.10 - 30.30) TIMELINESS OF PROSECUTIONS AND SPEEDY TRIAL

30.10 - Timeliness of prosecutions; periods of limitation.

1. A criminal action must be commenced within the period of limitation prescribed in the ensuing subdivisions of this section.

2. Except as otherwise provided in subdivision three:

(a) A prosecution for a class A felony, or rape in the first degree as defined in section 130.35 of the penal law, or a crime defined or formerly defined in section 130.50 of the penal law, or aggravated sexual abuse in the first degree as defined in section 130.70 of the penal law, or course of sexual conduct against a child in the first degree as defined in section 130.75 of the penal law may be commenced at any time;

(b) A prosecution for any other felony must be commenced within five years after the commission thereof;

(c) A prosecution for a misdemeanor must be commenced within two years after the commission thereof;

(d) A prosecution for a petty offense must be commenced within one year after the commission thereof.

3. Notwithstanding the provisions of subdivision two, the periods of limitation for the commencement of criminal actions are extended as follows in the indicated circumstances:

(a) A prosecution for larceny committed by a person in violation of a fiduciary duty may be commenced within one year after the facts constituting such offense are discovered or, in the exercise of reasonable diligence, should have been discovered by the aggrieved party or by a person under a legal duty to represent him who is not himself implicated in the commission of the offense.

(b) A prosecution for any offense involving misconduct in public office by a public servant including, without limitation, an offense defined in article four hundred ninety-six of the penal law, may be commenced against a public servant, or any other person acting in concert with such public servant at any time during such public servant's service in such office or within five years after the termination of such service; provided however, that in no event shall the period of limitation be extended by more than five years beyond the period otherwise applicable under subdivision two of this section.

(c) A prosecution for any crime set forth in title twenty-seven or article seventy-one of the environmental conservation law may be commenced within four years after the facts constituting such crime are discovered or, in the exercise of reasonable diligence, should have been discovered by a public servant who has the responsibility to enforce the provisions of said title and article.

(d) A prosecution for any misdemeanor set forth in the tax law or chapter forty-six of the administrative code of the city of New York must be commenced within three years after the commission thereof.

(e) A prosecution for course of sexual conduct against a child in the second degree as defined in section 130.80 of the penal law may be commenced within five years of the commission of the most recent act of sexual conduct.

(f) For purposes of a prosecution involving a sexual offense as defined in article one hundred thirty of the penal law, other than a sexual offense delineated in paragraph (a) of subdivision two of this section, committed against a child less than eighteen years of age, incest in the first, second or third degree as defined in sections 255.27, 255.26 and 255.25 of the penal law committed against a child less than eighteen years of age, or use of a child in a sexual performance as defined in section 263.05 of the penal law, the period of limitation shall not begin to run until the child has reached the age of eighteen or the offense is reported to a law enforcement agency or statewide central register of child abuse and maltreatment, whichever occurs earlier.

(g) A prosecution for any felony defined in article four hundred ninety of the penal law must be commenced within eight years after the commission thereof provided, however, that in a prosecution for a felony defined in article four hundred ninety of the penal law, if the commission of such felony offense resulted in, or created a foreseeable risk of, death or serious physical injury to another person, the prosecution may be commenced at any time; provided, however, that nothing in this paragraph shall be deemed to shorten or otherwise lessen the period, defined in any other applicable law, in which a prosecution for a felony designated in this paragraph may be commenced.

4. In calculating the time limitation applicable to commencement of a criminal action, the following periods shall not be included:

(a) Any period following the commission of the offense during which (i) the defendant was continuously outside this state or (ii) the whereabouts of the defendant were continuously unknown and continuously unascertainable by the exercise of reasonable diligence. However, in no event shall the period of limitation be extended by more than five years beyond the period otherwise applicable under subdivision two.

(b) When a prosecution for an offense is lawfully commenced within the prescribed period of limitation therefor, and when an accusatory instrument upon which such prosecution is based is subsequently dismissed by an authorized court under directions or circumstances permitting the lodging of another charge for the same offense or an offense based on the same conduct, the period extending from the commencement of the thus defeated prosecution to the dismissal of the accusatory instrument does not constitute a part of the period of limitation applicable to commencement of prosecution by a new charge.



30.20 - Speedy trial; in general.

1. After a criminal action is commenced, the defendant is entitled to a speedy trial.

2. Insofar as is practicable, the trial of a criminal action must be given preference over civil cases; and the trial of a criminal action where the defendant has been committed to the custody of the sheriff during the pendency of the criminal action must be given preference over other criminal actions.



30.30 - Speedy trial; time limitations.

1. Except as otherwise provided in subdivision three, a motion made pursuant to paragraph (e) of subdivision one of section 170.30 or paragraph (g) of subdivision one of section 210.20 must be granted where the people are not ready for trial within:

(a) six months of the commencement of a criminal action wherein a defendant is accused of one or more offenses, at least one of which is a felony;

(b) ninety days of the commencement of a criminal action wherein a defendant is accused of one or more offenses, at least one of which is a misdemeanor punishable by a sentence of imprisonment of more than three months and none of which is a felony;

(c) sixty days of the commencement of a criminal action wherein the defendant is accused of one or more offenses, at least one of which is a misdemeanor punishable by a sentence of imprisonment of not more than three months and none of which is a crime punishable by a sentence of imprisonment of more than three months;

(d) thirty days of the commencement of a criminal action wherein the defendant is accused of one or more offenses, at least one of which is a violation and none of which is a crime.

2. Except as provided in subdivision three, where a defendant has been committed to the custody of the sheriff in a criminal action he must be released on bail or on his own recognizance, upon such conditions as may be just and reasonable, if the people are not ready for trial in that criminal action within:

(a) ninety days from the commencement of his commitment to the custody of the sheriff in a criminal action wherein the defendant is accused of one or more offenses, at least one of which is a felony;

(b) thirty days from the commencement of his commitment to the custody of the sheriff in a criminal action wherein the defendant is accused of one or more offenses, at least one of which is a misdemeanor punishable by a sentence of imprisonment of more than three months and none of which is a felony;

(c) fifteen days from the commencement of his commitment to the custody of the sheriff in a criminal action wherein the defendant is accused of one or more offenses, at least one of which is a misdemeanor punishable by a sentence of imprisonment of not more than three months and none of which is a crime punishable by a sentence of imprisonment of more than three months;

(d) five days from the commencement of his commitment to the custody of the sheriff in a criminal action wherein the defendant is accused of one or more offenses, at least one of which is a violation and none of which is a crime.

3. (a) Subdivisions one and two do not apply to a criminal action wherein the defendant is accused of an offense defined in sections 125.10, 125.15, 125.20, 125.25, 125.26 and 125.27 of the penal law.

(b) A motion made pursuant to subdivisions one or two upon expiration of the specified period may be denied where the people are not ready for trial if the people were ready for trial prior to the expiration of the specified period and their present unreadiness is due to some exceptional fact or circumstance, including, but not limited to, the sudden unavailability of evidence material to the people's case, when the district attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will become available in a reasonable period.

(c) A motion made pursuant to subdivision two shall not:

(i) apply to any defendant who is serving a term of imprisonment for another offense;

(ii) require the release from custody of any defendant who is also being held in custody pending trial of another criminal charge as to which the applicable period has not yet elapsed;

(iii) prevent the redetention of or otherwise apply to any defendant who, after being released from custody pursuant to this section or otherwise, is charged with another crime or violates the conditions on which he has been released, by failing to appear at a judicial proceeding at which his presence is required or otherwise.

4. In computing the time within which the people must be ready for trial pursuant to subdivisions one and two, the following periods must be excluded:

(a) a reasonable period of delay resulting from other proceedings concerning the defendant, including but not limited to: proceedings for the determination of competency and the period during which defendant is incompetent to stand trial; demand to produce; request for a bill of particulars; pre-trial motions; appeals; trial of other charges; and the period during which such matters are under consideration by the court; or

(b) the period of delay resulting from a continuance granted by the court at the request of, or with the consent of, the defendant or his counsel. The court must grant such a continuance only if it is satisfied that postponement is in the interest of justice, taking into account the public interest in the prompt dispositions of criminal charges. A defendant without counsel must not be deemed to have consented to a continuance unless he has been advised by the court of his rights under these rules and the effect of his consent; or

(c) (i) the period of delay resulting from the absence or unavailability of the defendant. A defendant must be considered absent whenever his location is unknown and he is attempting to avoid apprehension or prosecution, or his location cannot be determined by due diligence. A defendant must be considered unavailable whenever his location is known but his presence for trial cannot be obtained by due diligence; or

(ii) where the defendant has either escaped from custody or has failed to appear when required after having previously been released on bail or on his own recognizance, and provided the defendant is not in custody on another matter, the period extending from the day the court issues a bench warrant pursuant to section 530.70 because of the defendant's failure to appear in court when required, to the day the defendant subsequently appears in the court pursuant to a bench warrant or voluntarily or otherwise; or

(d) a reasonable period of delay when the defendant is joined for trial with a co-defendant as to whom the time for trial pursuant to this section has not run and good cause is not shown for granting a severance; or

(e) the period of delay resulting from detention of the defendant in another jurisdiction provided the district attorney is aware of such detention and has been diligent and has made reasonable efforts to obtain the presence of the defendant for trial; or

(f) the period during which the defendant is without counsel through no fault of the court; except when the defendant is proceeding as his own attorney with the permission of the court; or

(g) other periods of delay occasioned by exceptional circumstances, including but not limited to, the period of delay resulting from a continuance granted at the request of a district attorney if (i) the continuance is granted because of the unavailability of evidence material to the people's case, when the district attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will become available in a reasonable period; or (ii) the continuance is granted to allow the district attorney additional time to prepare the people's case and additional time is justified by the exceptional circumstances of the case.

(h) the period during which an action has been adjourned in contemplation of dismissal pursuant to sections 170.55, 170.56 and 215.10 of this chapter.

(i) The period prior to the defendant's actual appearance for arraignment in a situation in which the defendant has been directed to appear by the district attorney pursuant to subdivision three of section 120.20 or subdivision three of section 210.10.

(j) the period during which a family offense is before a family court until such time as an accusatory instrument or indictment is filed against the defendant alleging a crime constituting a family offense, as such term is defined in section 530.11 of this chapter.

5. For purposes of this section, (a) where the defendant is to be tried following the withdrawal of the plea of guilty or is to be retried following a mistrial, an order for a new trial or an appeal or collateral attack, the criminal action and the commitment to the custody of the sheriff, if any, must be deemed to have commenced on the date the withdrawal of the plea of guilty or the date the order occasioning a retrial becomes final;

(b) where a defendant has been served with an appearance ticket, the criminal action must be deemed to have commenced on the date the defendant first appears in a local criminal court in response to the ticket;

(c) where a criminal action is commenced by the filing of a felony complaint, and thereafter, in the course of the same criminal action either the felony complaint is replaced with or converted to an information, prosecutor's information or misdemeanor complaint pursuant to article 180 or a prosecutor's information is filed pursuant to section 190.70, the period applicable for the purposes of subdivision one must be the period applicable to the charges in the new accusatory instrument, calculated from the date of the filing of such new accusatory instrument; provided, however, that when the aggregate of such period and the period of time, excluding the periods provided in subdivision four, already elapsed from the date of the filing of the felony complaint to the date of the filing of the new accusatory instrument exceeds six months, the period applicable to the charges in the felony complaint must remain applicable and continue as if the new accusatory instrument had not been filed;

(d) where a criminal action is commenced by the filing of a felony complaint, and thereafter, in the course of the same criminal action either the felony complaint is replaced with or converted to an information, prosecutor's information or misdemeanor complaint pursuant to article 180 or a prosecutor's information is filed pursuant to section 190.70, the period applicable for the purposes of subdivision two must be the period applicable to the charges in the new accusatory instrument, calculated from the date of the filing of such new accusatory instrument; provided, however, that when the aggregate of such period and the period of time, excluding the periods provided in subdivision four, already elapsed from the date of the filing of the felony complaint to the date of the filing of the new accusatory instrument exceeds ninety days, the period applicable to the charges in the felony complaint must remain applicable and continue as if the new accusatory instrument had not been filed.

(e) where a count of an indictment is reduced to charge only a misdemeanor or petty offense and a reduced indictment or a prosecutor's information is filed pursuant to subdivisions one-a and six of section 210.20, the period applicable for the purposes of subdivision one of this section must be the period applicable to the charges in the new accusatory instrument, calculated from the date of the filing of such new accusatory instrument; provided, however, that when the aggregate of such period and the period of time, excluding the periods provided in subdivision four of this section, already elapsed from the date of the filing of the indictment to the date of the filing of the new accusatory instrument exceeds six months, the period applicable to the charges in the indictment must remain applicable and continue as if the new accusatory instrument had not been filed;

(f) where a count of an indictment is reduced to charge only a misdemeanor or petty offense and a reduced indictment or a prosecutor's information is filed pursuant to subdivisions one-a and six of section 210.20, the period applicable for the purposes of subdivision two of this section must be the period applicable to the charges in the new accusatory instrument, calculated from the date of the filing of such new accusatory instrument; provided, however, that when the aggregate of such period and the period of time, excluding the periods provided in subdivision four of this section, already elapsed from the date of the filing of the indictment to the date of the filing of the new accusatory instrument exceeds ninety days, the period applicable to the charges in the indictment must remain applicable and continue as if the new accusatory instrument had not been filed.

6. The procedural rules prescribed in subdivisions one through seven of section 210.45 with respect to a motion to dismiss an indictment are also applicable to a motion made pursuant to subdivision two.






Article 40 - (40.10 - 40.50) EXEMPTION FROM PROSECUTION BY REASON OF PREVIOUS PROSECUTION

40.10 - Previous prosecution; definitions of terms.

The following definitions are applicable to this article:

1. "Offense." An "offense" is committed whenever any conduct is performed which violates a statutory provision defining an offense; and when the same conduct or criminal transaction violates two or more such statutory provisions each such violation constitutes a separate and distinct offense. The same conduct or criminal transaction also establishes separate and distinct offenses when, though violating only one statutory provision, it results in death, injury, loss or other consequences to two or more victims, and such result is an element of the offense as defined. In such case, as many offenses are committed as there are victims.

2. "Criminal transaction" means conduct which establishes at least one offense, and which is comprised of two or more or a group of acts either (a) so closely related and connected in point of time and circumstance of commission as to constitute a single criminal incident, or (b) so closely related in criminal purpose or objective as to constitute elements or integral parts of a single criminal venture.



40.20 - Previous prosecution; when a bar to second prosecution.

1. A person may not be twice prosecuted for the same offense.

2. A person may not be separately prosecuted for two offenses based upon the same act or criminal transaction unless:

(a) The offenses as defined have substantially different elements and the acts establishing one offense are in the main clearly distinguishable from those establishing the other; or

(b) Each of the offenses as defined contains an element which is not an element of the other, and the statutory provisions defining such offenses are designed to prevent very different kinds of harm or evil; or

(c) One of such offenses consists of criminal possession of contraband matter and the other offense is one involving the use of such contraband matter, other than a sale thereof; or

(d) One of the offenses is assault or some other offense resulting in physical injury to a person, and the other offense is one of homicide based upon the death of such person from the same physical injury, and such death occurs after a prosecution for the assault or other non-homicide offense; or

(e) Each offense involves death, injury, loss or other consequence to a different victim; or

(f) One of the offenses consists of a violation of a statutory provision of another jurisdiction, which offense has been prosecuted in such other jurisdiction and has there been terminated by a court order expressly founded upon insufficiency of evidence to establish some element of such offense which is not an element of the other offense, defined by the laws of this state; or

(g) The present prosecution is for a consummated result offense, as defined in subdivision three of section 20.10, which occurred in this state and the offense was the result of a conspiracy, facilitation or solicitation prosecuted in another state.

(h) One of such offenses is enterprise corruption in violation of section 460.20 of the penal law, racketeering in violation of federal law or any comparable offense pursuant to the law of another state and a separate or subsequent prosecution is not barred by section 40.50 of this article.

(i) One of the offenses consists of a violation of 18 U.S.C. 371, where the object of the conspiracy is to attempt in any manner to evade or defeat any federal income tax or the payment thereof, or a violation of 26 U.S.C. 7201, 26 U.S.C. 7202, 26 U.S.C. 7203, 26 U.S.C. 7204, 26 U.S.C. 7205, 26 U.S.C. 7206 or 26 U.S.C. 7212(A), where the purpose is to evade or defeat any federal income tax or the payment thereof, and the other offense is committed for the purpose of evading or defeating any New York state or New York city income taxes and is defined in article one hundred fifty-five of the penal law, article one hundred seventy of the penal law, article one hundred seventy-five of the penal law, article thirty-seven of the tax law or chapter forty of title eleven of the administrative code of the city of New York.



40.30 - Previous prosecution; what constitutes.

1. Except as otherwise provided in this section, a person "is prosecuted" for an offense, within the meaning of section 40.20, when he is charged therewith by an accusatory instrument filed in a court of this state or of any jurisdiction within the United States, and when the action either:

(a) Terminates in a conviction upon a plea of guilty; or

(b) Proceeds to the trial stage and a jury has been impaneled and sworn or, in the case of a trial by the court without a jury, a witness is sworn.

2. Despite the occurrence of proceedings specified in subdivision one, a person is not deemed to have been prosecuted for an offense, within the meaning of section 40.20, when:

(a) Such prosecution occurred in a court which lacked jurisdiction over the defendant or the offense; or

(b) Such prosecution was for a lesser offense than could have been charged under the facts of the case, and the prosecution was procured by the defendant, without the knowledge of the appropriate prosecutor, for the purpose of avoiding prosecution for a greater offense.

3. Despite the occurrence of proceedings specified in subdivision one, if such proceedings are subsequently nullified by a court order which restores the action to its pre-pleading status or which directs a new trial of the same accusatory instrument, the nullified proceedings do not bar further prosecution of such offense under the same accusatory instrument.

4. Despite the occurrence of proceedings specified in subdivision one, if such proceedings are subsequently nullified by a court order which dismisses the accusatory instrument but authorizes the people to obtain a new accusatory instrument charging the same offense or an offense based upon the same conduct, the nullified proceedings do not bar further prosecution of such offense under any new accusatory instrument obtained pursuant to such court order or authorization.



40.40 - Separate prosecution of jointly prosecutable offenses; when barred.

40.40 Separate prosecution of jointly prosecutable offenses; when

barred.

1. Where two or more offenses are joinable in a single accusatory instrument against a person by reason of being based upon the same criminal transaction, pursuant to paragraph (a) of subdivision two of section 200.20, such person may not, under circumstances prescribed in this section, be separately prosecuted for such offenses even though such separate prosecutions are not otherwise barred by any other section of this article.

2. When (a) one of two or more joinable offenses of the kind specified in subdivision one is charged in an accusatory instrument, and (b) another is not charged therein, or in any other accusatory instrument filed in the same court, despite possession by the people of evidence legally sufficient to support a conviction of the defendant for such uncharged offense, and (c) either a trial of the existing accusatory instrument is commenced or the action thereon is disposed of by a plea of guilty, any subsequent prosecution for the uncharged offense is thereby barred.

3. When (a) two or more of such offenses are charged in separate accusatory instruments filed in the same court, and (b) an application by the defendant for consolidation thereof for trial purposes, pursuant to subdivision five of section 200.20 or section 100.45, is improperly denied, the commencement of a trial of one such accusatory instrument bars any subsequent prosecution upon any of the other accusatory instruments with respect to any such offense.



40.50 - Previous prosecution; enterprise corruption.

1. The following definitions are applicable to this section:

(a) A criminal act or offense is "specifically included" when a count of an accusatory instrument charging a person with enterprise corruption alleges a pattern of criminal activity and the act or offense is alleged to be a criminal act within such pattern.

(b) A criminal act is "a part of" a pattern of criminal activity alleged in a count of enterprise corruption when it is committed prior to commencement of the criminal action in which enterprise corruption is charged and was committed in furtherance of the same common scheme or plan or with intent to participate in or further the affairs of the same criminal enterprise to which the crimes specifically included in the pattern are connected.

(c) A person "is prosecuted" for an offense when he is prosecuted for it within the meaning of section 40.30 of this article or when an indictment or a count of an indictment charging that offense is dismissed pursuant to section 210.20 of this chapter without authorization to submit the charge to the same or another grand jury, or the indictment or the count of the indictment charging that offense is dismissed following the granting of a motion to suppress pursuant to article 710 of this chapter, unless an appeal from the order granting the motion to dismiss or suppress is pending.

(d) An offense was "not prosecutable" in an accusatory instrument in which a person was charged with enterprise corruption when there was no geographical jurisdiction of that offense in the county where the accusatory instrument was filed, or when the offense was prosecutable in the county and was not barred from prosecution by section 40.20 or 40.40 of this article or by any other provision of law but the prosecutor filing the accusatory instrument was not empowered by law to prosecute the offense.

2. A person who has been previously prosecuted for an offense may not be subsequently prosecuted for enterprise corruption based upon a pattern of criminal activity in which that prior offense, or another offense based upon the same act or criminal transaction, is specifically included unless:

(a) he was convicted of that prior offense; and

(b) the subsequent pattern of criminal activity in which he participated includes at least one criminal act for which he was not previously prosecuted, which was a felony, and which occurred after that prior conviction.

3. A person who has been previously prosecuted for enterprise corruption may not be subsequently prosecuted for an offense specifically included in the pattern of criminal activity upon which it was based, or another offense based upon the same act or criminal transaction, unless the offense is a class A felony and was not prosecutable in the accusatory instrument in which the person was charged with enterprise corruption.

4. A person may not be separately prosecuted for enterprise corruption and for an offense specifically included in the pattern of criminal activity upon which it is based or another offense based upon the same act or transaction, unless the offense is a class A felony and is not prosecutable in the accusatory instrument in which the person is charged with enterprise corruption.

5. A person who has been previously prosecuted for enterprise corruption may not be subsequently prosecuted for an offense which, while not specifically included in the pattern of criminal activity on which the prior charge of enterprise corruption was based, was nonetheless a part of that pattern, unless the offense was a class A or B felony and either the offense was not prosecutable in the accusatory instrument in which the person was charged with enterprise corruption or the people show, by clear and convincing evidence, that the prosecutor did not possess evidence legally sufficient to support a conviction of that offense at the time of the earlier prosecution and evidence of that offense was not presented as part of the case in chief in the earlier prosecution.

6. A person who has been previously prosecuted for enterprise corruption may not be subsequently prosecuted for enterprise corruption based upon a pattern of criminal activity that specifically includes a criminal act that was also specifically included in the pattern upon which the prior charge of enterprise corruption was based.

7. A person may not be separately prosecuted for enterprise corruption in two accusatory instruments based upon a pattern of criminal activity, alleged in either instrument, that specifically includes a criminal act that is also specifically included in the pattern upon which the other charge of enterprise corruption is based.

8. When a person is charged in an accusatory instrument with both one or more counts of enterprise corruption and with another offense or offenses specifically included in or otherwise a part of the pattern or patterns of criminal activity upon which the charge or charges of enterprise corruption is or are based, and the court orders that any of the counts be tried separately pursuant to subdivision one of section 200.40 of this chapter, this section shall not apply and subsequent prosecution of the remaining counts or offenses shall not be barred.

9. A person who has been previously prosecuted for racketeering pursuant to federal law, or any comparable offense pursuant to the law of another state may not be subsequently prosecuted for enterprise corruption based upon a pattern of criminal activity that specifically includes a criminal act that was also specifically included in the pattern of racketeering activity upon which the prior charge of racketeering was based provided, however, that this section shall not be construed to prohibit the subsequent prosecution of any other offense specifically included in or otherwise a part of a pattern of racketeering activity alleged in any such prior prosecution for racketeering or other comparable offense.






Article 50 - (50.10 - 50.30) COMPULSION OF EVIDENCE BY OFFER OF IMMUNITY

50.10 - Compulsion of evidence by offer of immunity; definitions of terms.

50.10 Compulsion of evidence by offer of immunity; definitions of

terms.

The following definitions are applicable to this article:

1. "Immunity." A person who has been a witness in a legal proceeding, and who cannot, except as otherwise provided in this subdivision, be convicted of any offense or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he gave evidence therein, possesses "immunity" from any such conviction, penalty or forfeiture. A person who possesses such immunity may nevertheless be convicted of perjury as a result of having given false testimony in such legal proceeding, and may be convicted of or adjudged in contempt as a result of having contumaciously refused to give evidence therein.

2. "Legal proceeding" means a proceeding in or before any court or grand jury, or before any body, agency or person authorized by law to conduct the same and to administer the oath or to cause it to be administered.

3. "Give evidence" means to testify or produce physical evidence.



50.20 - Compulsion of evidence by offer of immunity.

1. Any witness in a legal proceeding, other than a grand jury proceeding, may refuse to give evidence requested of him on the ground that it may tend to incriminate him and he may not, except as provided in subdivision two, be compelled to give such evidence.

2. Such a witness may be compelled to give evidence in such a proceeding notwithstanding an assertion of his privilege against self-incrimination if:

(a) The proceeding is one in which, by express provision of statute, a person conducting or connected therewith is declared a competent authority to confer immunity upon witnesses therein; and

(b) Such competent authority (i) orders such witness to give the requested evidence notwithstanding his assertion of his privilege against self-incrimination, and (ii) advises him that upon so doing he will receive immunity.

3. A witness who is ordered to give evidence pursuant to subdivision two and who complies with such order receives immunity. Such witness is not deprived of such immunity because such competent authority did not comply with statutory provisions requiring notice to a specified public servant of intention to confer immunity.

4. A witness who, without asserting his privilege against self-incrimination, gives evidence in a legal proceeding other than a grand jury proceeding does not receive immunity.

5. The rules governing the circumstances in which witnesses may be compelled to give evidence and in which they receive immunity therefor in a grand jury proceeding are prescribed in section 190.40.



50.30 - Authority to confer immunity in criminal proceedings; court a competent authority.

50.30 Authority to confer immunity in criminal proceedings; court a

competent authority.

In any criminal proceeding, other than a grand jury proceeding, the court is a competent authority to confer immunity in accordance with the provisions of section 50.20, but only when expressly requested by the district attorney to do so.









Title D - RULES OF EVIDENCE, STANDARDS OF PROOF AND RELATED MATTERS

Article 60 - (60.10 - 60.76) RULES OF EVIDENCE AND RELATED MATTERS

60.10 - Rules of evidence; in general.

Unless otherwise provided by statute or by judicially established rules of evidence applicable to criminal cases, the rules of evidence applicable to civil cases are, where appropriate, also applicable to criminal proceedings.



60.15 - Rules of evidence; what witnesses may be called.

1. Unless otherwise expressly provided, in any criminal proceeding involving a defendant in which evidence is or may be received, both the people and the defendant may as a matter of right call and examine witnesses, and each party may cross-examine every witness called by the other party.

2. A defendant may testify in his own behalf, but his failure to do so is not a factor from which any inference unfavorable to him may be drawn.



60.20 - Rules of evidence; testimonial capacity; evidence given by children.

60.20 Rules of evidence; testimonial capacity; evidence given by

children.

1. Any person may be a witness in a criminal proceeding unless the court finds that, by reason of infancy or mental disease or defect, he does not possess sufficient intelligence or capacity to justify the reception of his evidence.

2. Every witness more than nine years old may testify only under oath unless the court is satisfied that such witness cannot, as a result of mental disease or defect, understand the nature of an oath. A witness less than nine years old may not testify under oath unless the court is satisfied that he or she understands the nature of an oath. If under either of the above provisions, a witness is deemed to be ineligible to testify under oath, the witness may nevertheless be permitted to give unsworn evidence if the court is satisfied that the witness possesses sufficient intelligence and capacity to justify the reception thereof. A witness understands the nature of an oath if he or she appreciates the difference between truth and falsehood, the necessity for telling the truth, and the fact that a witness who testifies falsely may be punished.

3. A defendant may not be convicted of an offense solely upon unsworn evidence given pursuant to subdivision two.



60.22 - Rules of evidence; corroboration of accomplice testimony.

1. A defendant may not be convicted of any offense upon the testimony of an accomplice unsupported by corroborative evidence tending to connect the defendant with the commission of such offense.

2. An "accomplice" means a witness in a criminal action who, according to evidence adduced in such action, may reasonably be considered to have participated in:

(a) The offense charged; or

(b) An offense based upon the same or some of the same facts or conduct which constitute the offense charged.

3. A witness who is an accomplice as defined in subdivision two is no less such because a prosecution or conviction of himself would be barred or precluded by some defense or exemption, such as infancy, immunity or previous prosecution, amounting to a collateral impediment to such a prosecution or conviction, not affecting the conclusion that such witness engaged in the conduct constituting the offense with the mental state required for the commission thereof.



60.25 - Rules of evidence; identification by means of previous recognition, in absence of present identification.

60.25 Rules of evidence; identification by means of previous

recognition, in absence of present identification.

1. In any criminal proceeding in which the defendant's commission of an offense is in issue, testimony as provided in subdivision two may be given by a witness when:

(a) Such witness testifies that:

(i) He observed the person claimed by the people to be the defendant either at the time and place of the commission of the offense or upon some other occasion relevant to the case; and

(ii) On a subsequent occasion he observed, under circumstances consistent with such rights as an accused person may derive under the constitution of this state or of the United States, a person whom he recognized as the same person whom he had observed on the first or incriminating occasion; and

(iii) He is unable at the proceeding to state, on the basis of present recollection, whether or not the defendant is the person in question; and

(b) It is established that the defendant is in fact the person whom the witness observed and recognized on the second occasion. Such fact may be established by testimony of another person or persons to whom the witness promptly declared his recognition on such occasion.

2. Under circumstances prescribed in subdivision one, such witness may testify at the criminal proceeding that the person whom he observed and recognized on the second occasion is the same person whom he observed on the first or incriminating occasion. Such testimony, together with the evidence that the defendant is in fact the person whom the witness observed and recognized on the second occasion, constitutes evidence in chief.



60.30 - Rules of evidence; identification by means of previous recognition, in addition to present identification.

60.30 Rules of evidence; identification by means of previous

recognition, in addition to present identification.

In any criminal proceeding in which the defendant's commission of an offense is in issue, a witness who testifies that (a) he observed the person claimed by the people to be the defendant either at the time and place of the commission of the offense or upon some other occasion relevant to the case, and (b) on the basis of present recollection, the defendant is the person in question and (c) on a subsequent occasion he observed the defendant, under circumstances consistent with such rights as an accused person may derive under the constitution of this state or of the United States, and then also recognized him as the same person whom he had observed on the first or incriminating occasion, may, in addition to making an identification of the defendant at the criminal proceeding on the basis of present recollection as the person whom he observed on the first or incriminating occasion, also describe his previous recognition of the defendant and testify that the person whom he observed on such second occasion is the same person whom he had observed on the first or incriminating occasion. Such testimony constitutes evidence in chief.



60.35 - Rules of evidence; impeachment of own witness by proof of prior contradictory statement.

contradictory statement.

1. When, upon examination by the party who called him, a witness in a criminal proceeding gives testimony upon a material issue of the case which tends to disprove the position of such party, such party may introduce evidence that such witness has previously made either a written statement signed by him or an oral statement under oath contradictory to such testimony.

2. Evidence concerning a prior contradictory statement introduced pursuant to subdivision one may be received only for the purpose of impeaching the credibility of the witness with respect to his testimony upon the subject, and does not constitute evidence in chief. Upon receiving such evidence at a jury trial, the court must so instruct the jury.

3. When a witness has made a prior signed or sworn statement contradictory to his testimony in a criminal proceeding upon a material issue of the case, but his testimony does not tend to disprove the position of the party who called him and elicited such testimony, evidence that the witness made such prior statement is not admissible, and such party may not use such prior statement for the purpose of refreshing the recollection of the witness in a manner that discloses its contents to the trier of the facts.



60.40 - Rules of evidence; proof of previous conviction; when allowed.

1. If in the course of a criminal proceeding, any witness, including a defendant, is properly asked whether he was previously convicted of a specified offense and answers in the negative or in an equivocal manner, the party adverse to the one who called him may independently prove such conviction. If in response to proper inquiry whether he has ever been convicted of any offense the witness answers in the negative or in an equivocal manner, the adverse party may independently prove any previous conviction of the witness.

2. If a defendant in a criminal proceeding, through the testimony of a witness called by him, offers evidence of his good character, the people may independently prove any previous conviction of the defendant for an offense the commission of which would tend to negate any character trait or quality attributed to the defendant in such witness' testimony.

3. Subject to the limitations prescribed in section 200.60, the people may prove that a defendant has been previously convicted of an offense when the fact of such previous conviction constitutes an element of the offense charged, or proof thereof is otherwise essential to the establishment of a legally sufficient case.



60.42 - Rules of evidence; admissibility of evidence of victim's sexual conduct in sex offense cases.

60.42 Rules of evidence; admissibility of evidence of victim's sexual

conduct in sex offense cases.

Evidence of a victim's sexual conduct shall not be admissible in a prosecution for an offense or an attempt to commit an offense defined in article one hundred thirty of the penal law unless such evidence:

1. proves or tends to prove specific instances of the victim's prior sexual conduct with the accused; or

2. proves or tends to prove that the victim has been convicted of an offense under section 230.00 of the penal law within three years prior to the sex offense which is the subject of the prosecution; or

3. rebuts evidence introduced by the people of the victim's failure to engage in sexual intercourse, oral sexual conduct, anal sexual conduct or sexual contact during a given period of time; or

4. rebuts evidence introduced by the people which proves or tends to prove that the accused is the cause of pregnancy or disease of the victim, or the source of semen found in the victim; or

5. is determined by the court after an offer of proof by the accused outside the hearing of the jury, or such hearing as the court may require, and a statement by the court of its findings of fact essential to its determination, to be relevant and admissible in the interests of justice.



60.43 - Rules of evidence; admissibility of evidence of victim's sexual conduct in non-sex offense cases.

conduct in non-sex offense cases.

Evidence of the victim's sexual conduct, including the past sexual conduct of a deceased victim, may not be admitted in a prosecution for any offense, attempt to commit an offense or conspiracy to commit an offense defined in the penal law unless such evidence is determined by the court to be relevant and admissible in the interests of justice, after an offer of proof by the proponent of such evidence outside the hearing of the jury, or such hearing as the court may require, and a statement by the court of its findings of fact essential to its determination.



60.44 - Use of anatomically correct dolls.

Any person who is less than sixteen years old may in the discretion of the court and where helpful and appropriate, use an anatomically correct doll in testifying in a criminal proceeding based upon conduct prohibited by article one hundred thirty, article two hundred sixty or section 255.25, 255.26 or 255.27 of the penal law.



60.45 - Rules of evidence; admissibility of statements of defendants.

1. Evidence of a written or oral confession, admission, or other statement made by a defendant with respect to his participation or lack of participation in the offense charged, may not be received in evidence against him in a criminal proceeding if such statement was involuntarily made.

2. A confession, admission or other statement is "involuntarily made" by a defendant when it is obtained from him:

(a) By any person by the use or threatened use of physical force upon the defendant or another person, or by means of any other improper conduct or undue pressure which impaired the defendant's physical or mental condition to the extent of undermining his ability to make a choice whether or not to make a statement; or

(b) By a public servant engaged in law enforcement activity or by a person then acting under his direction or in cooperation with him:

(i) by means of any promise or statement of fact, which promise or statement creates a substantial risk that the defendant might falsely incriminate himself; or

(ii) in violation of such rights as the defendant may derive from the constitution of this state or of the United States.



60.46 - Rules of evidence, family offense proceedings in family court.

Evidence of a written or oral admission or any testimony given by either party, or evidence derived therefrom, in a proceeding under article eight of the family court act without the benefit of counsel in such proceeding may not be received into evidence in a criminal proceeding except for the purposes of impeachment unless such party waives the right to counsel on the record. Nothing herein shall be deemed to prohibit any testimony or exhibits received into evidence in a criminal proceeding, or any orders, decisions or judgments arising from such proceeding from being received into evidence in any proceeding under article eight of the family court act.



60.47 - Possession of condoms; receipt into evidence.

Evidence that a person was in possession of one or more condoms may not be admitted at any trial, hearing, or other proceeding in a prosecution for section 230.00 or section 240.37 of the penal law for the purpose of establishing probable cause for an arrest or proving any person's commission or attempted commission of such offense.



60.48 - Rules of evidence; admissibility of evidence of victim's manner of dress in sex offense cases.

60.48 Rules of evidence; admissibility of evidence of victim's manner

of dress in sex offense cases.

Evidence of the manner in which the victim was dressed at the time of the commission of an offense may not be admitted in a prosecution for any offense, or an attempt to commit an offense, defined in article one hundred thirty of the penal law, unless such evidence is determined by the court to be relevant and admissible in the interests of justice, after an offer of proof by the proponent of such evidence outside the hearing of the jury, or such hearing as the court may require, and a statement by the court of its findings of fact essential to its determination.



60.50 - Rules of evidence; statements of defendants; corroboration.

A person may not be convicted of any offense solely upon evidence of a confession or admission made by him without additional proof that the offense charged has been committed.



60.55 - Rules of evidence; psychiatric testimony in certain cases.

1. When, in connection with the affirmative defense of lack of criminal responsibility by reason of mental disease or defect, a psychiatrist or licensed psychologist testifies at a trial concerning the defendant's mental condition at the time of the conduct charged to constitute a crime, he must be permitted to make a statement as to the nature of any examination of the defendant, the diagnosis of the mental condition of the defendant and his opinion as to the extent, if any, to which the capacity of the defendant to know or appreciate the nature and consequence of such conduct, or its wrongfulness, was impaired as a result of mental disease or defect at that time.

The psychiatrist or licensed psychologist must be permitted to make any explanation reasonably serving to clarify his diagnosis and opinion, and may be cross-examined as to any matter bearing on his competency or credibility or the validity of his diagnosis or opinion.

2. Any statement made by the defendant to a psychiatrist or licensed psychologist during his examination of the defendant shall be inadmissible in evidence on any issue other than that of the affirmative defense of lack of criminal responsibility, by reason of mental disease or defect. The statement shall, however, be admissible upon the issue of the affirmative defense of lack of criminal responsibility by reason of mental disease or defect, whether or not it would otherwise be deemed a privileged communication. Upon receiving the statement in evidence, the court must instruct the jury that the statement is to be considered only on the issue of such affirmative defense and may not be considered by it in its determination of whether the defendant committed the act constituting the crime charged.



60.60 - Rules of evidence; certificates concerning judgments of conviction and fingerprints.

60.60 Rules of evidence; certificates concerning judgments of

conviction and fingerprints.

1. A certificate issued by a criminal court, or the clerk thereof, certifying that a judgment of conviction against a designated defendant has been entered in such court, constitutes presumptive evidence of the facts stated in such certificate.

2. A report of a public servant charged with the custody of official fingerprint records which contains a certification that the fingerprints of a designated person who has previously been convicted of an offense are identical with those of a defendant in a criminal action, constitutes presumptive evidence of the fact that such defendant has previously been convicted of such offense.



60.70 - Rules of evidence; dangerous drugs destroyed pursuant to court order.

60.70 Rules of evidence; dangerous drugs destroyed pursuant to court

order.

The destruction of dangerous drugs pursuant to the provisions of article seven hundred fifteen hereof shall not preclude the admission on trial or in a proceeding in connection therewith of testimony or evidence where such testimony or evidence would otherwise have been admissible if such drugs had not been destroyed.



60.75 - Rules of evidence; chemical test evidence.

In any prosecution where two or more offenses against the same defendant are properly joined in one indictment or charged in two accusatory instruments properly consolidated for trial purposes and where one such offense charges a violation of any subdivision of section eleven hundred ninety-two of the vehicle and traffic law, chemical test evidence properly admissible as evidence of intoxication under subdivision one of section eleven hundred ninety-five of such law shall also, if relevant, be received in evidence with regard to the remaining charges in the indictments.



60.76 - Rules of evidence; rape crisis counselor evidence in certain cases.

60.76 Rules of evidence; rape crisis counselor evidence in certain

cases.

Where disclosure of a communication which would have been privileged pursuant to section forty-five hundred ten of the civil practice law and rules is sought on the grounds that the privilege has been waived or that disclosure is required pursuant to the constitution of this state or the United States, the party seeking disclosure must file a written motion supported by an affidavit containing specific factual allegations providing grounds that disclosure is required. Upon the filing of such motion and affidavit, the court shall conduct an in camera review of the communication outside the presence of the jury and of counsel for all parties in order to determine whether disclosure of any portion of the communication is required.






Article 65 - (65.00 - 65.30) USE OF CLOSED-CIRCUIT TELEVISION FOR CERTAIN CHILD WITNESSES

65.00 - Definitions.

As used in this article:

1. "Child witness" means a person fourteen years old or less who is or will be called to testify in a criminal proceeding, other than a grand jury proceeding, concerning an offense defined in article one hundred thirty of the penal law or section 255.25, 255.26 or 255.27 of such law which is the subject of such criminal proceeding.

2. "Vulnerable child witness" means a child witness whom a court has declared to be vulnerable.

3. "Testimonial room" means any room, separate and apart from the courtroom, which is furnished comfortably and less formally than a courtroom and from which the testimony of a vulnerable child witness can be transmitted to the courtroom by means of live, two-way closed-circuit television.

4. "Live, two-way closed-circuit television" means a simultaneous transmission, by closed-circuit television, or other electronic means, between the courtroom and the testimonial room in accordance with the provisions of section 65.30.

5. "Operator" means the individual authorized by the court to operate the closed-circuit television equipment used in accordance with the provisions of this article.

6. A person occupies "a position of authority with respect to a child" when he or she is a parent, guardian or other person responsible for the custody or care of the child at the relevant time or is any other person who maintains an ongoing personal relationship with such parent, guardian or other person responsible for custody or care, which relationship involves his or her living, or his or her frequent and repeated presence, in the same household or premises as the child.

* NB Repealed September 1, 2017



65.10 - Closed-circuit television; general rule; declaration of vulnerability.

vulnerability.

1. A child witness shall be declared vulnerable when the court, in accordance with the provisions of section 65.20, determines by clear and convincing evidence that it is likely that such child witness will suffer serious mental or emotional harm if required to testify at a criminal proceeding without the use of live, two-way closed-circuit television and that the use of such live, two-way closed-circuit television will diminish the likelihood or extent of, such harm.

2. When the court declares a child witness to be vulnerable, it shall, except as provided in subdivision four of section 65.30, authorize the taking of the testimony of the vulnerable child witness from the testimonial room by means of live, two-way closed-circuit television. Under no circumstances shall the provisions of this article be construed to authorize a closed-circuit television system by which events in the courtroom are not transmitted to the testimonial room during the testimony of the vulnerable child witness.

3. Nothing herein shall be contrued to preclude the court from exercising its power to close the courtroom or from exercising any authority it otherwise may have to protect the well-being of a witness and the rights of the defendant.

* NB Repealed September 1, 2017



65.20 - Closed-circuit television; procedure for application and grounds for determination.

grounds for determination.

1. Prior to the commencement of a criminal proceeding; other than a grand jury proceeding, either party may apply to the court for an order declaring that a child witness is vulnerable.

2. A child witness should be declared vulnerable when the court, in accordance with the provisions of this section, determines by clear and convincing evidence that the child witness would suffer serious mental or emotional harm that would substantially impair the child witness' ability to communicate with the finder of fact without the use of live, two-way closed-circuit television.

3. A motion pursuant to subdivision one of this section must be made in writing at least eight days before the commencement of trial or other criminal proceeding upon reasonable notice to the other party and with an opportunity to be heard.

4. The motion papers must state the basis for the motion and must contain sworn allegations of fact which, if true, would support a determination by the court that the child witness is vulnerable. Such allegations may be based upon the personal knowledge of the deponent or upon information and belief, provided that, in the latter event, the sources of such information and the grounds for such belief are stated.

5. The answering papers may admit or deny any of the alleged facts and may, in addition, contain sworn allegations of fact relevant to the motion, including the rights of the defendant, the need to protect the child witness and the integrity of the truth-finding function of the trier of fact.

6. Unless all material facts alleged in support of the motion made pursuant to subdivision one of this section are conceded, the court shall, in addition to examining the papers and hearing oral argument, conduct an appropriate hearing for the purpose of making findings of fact essential to the determination of the motion. Except as provided in subdivision six of this section, it may subpoena or call and examine witnesses, who must either testify under oath or be permitted to give unsworn testimony pursuant to subdivision two of section 60.20 and must authorize the attorneys for the parties to do the same.

7. Notwithstanding any other provision of law, the child witness who is alleged to be vulnerable may not be compelled to testify at such hearing or to submit to any psychological or psychiatric examination. The failure of the child witness to testify at such hearing shall not be a ground for denying a motion made pursuant to subdivision one of this section. Prior statements made by the child witness relating to any allegations of conduct constituting an offense defined in article one hundred thirty of the penal law or incest as defined in section 255.25, 255.26 or 255.27 of such law or to any allegation of words or conduct constituting an attempt to prevent, impede or deter the child witness from cooperating in the investigation or prosecution of the offense shall be admissible at such hearing, provided, however, that a declaration that a child witness is vulnerable may not be based solely upon such prior statements.

8. (a) Notwithstanding any of the provisions of article forty-five of the civil practice law and rules, any physician, psychologist, nurse or social worker who has treated a child witness may testify at a hearing conducted pursuant to subdivision five of this section concerning the treatment of such child witness as such treatment relates to the issue presented at the hearing, provided that any otherwise applicable statutory privileges concerning communications between the child witness and such physician, psychologist, nurse or social worker in connection with such treatment shall not be deemed waived by such testimony alone, except to the limited extent of permitting the court alone to examine in camera reports, records or documents, if any, prepared by such physician, psychologist, nurse or social worker. If upon such examination the court determines that such reports, records or documents, or any one or portion thereof, contain information material and relevant to the issue of whether the child witness is a vulnerable child witness, the court shall disclose such information to both the attorney for the defendant and the district attorney.

(b) At any time after a motion has been made pursuant to subdivision one of this section, upon the demand of the other party the moving party must furnish the demanding party with a copy of any and all of such records, reports or other documents in the possession of such other party and must, in addition, supply the court with a copy of all such reports, records or other documents which are the subject of the demand. At any time after a demand has been made pursuant to this paragraph, the moving party may demand that property of the same kind or character in possession of the party that originally made such demand be furnished to the moving party and, if so furnished, be supplied, in addition, to the court.

9. (a) Prior to the commencement of the hearing conducted pursuant to subdivision five of this section, the district attorney shall, subject to a protective order, comply with the provisions of subdivision one of section 240.45 of this chapter as they concern any witness whom the district attorney intends to call at the hearing and the child witness.

(b) Before a defendant calls a witness at such hearing, he or she must, subject to a protective order, comply with the provisions of subdivision two of section 240.45 of this chapter as they concern all the witnesses the defendant intends to call at such hearing.

10. The court may consider, in determining whether there are factors which would cause the child witness to suffer serious mental or emotional harm, a finding that any one or more of the following circumstances have been established by clear and convincing evidence:

(a) The manner of the commission of the offense of which the defendant is accused was particularly heinous or was characterized by aggravating circumstances.

(b) The child witness is particularly young or otherwise particularly subject to psychological harm on account of a physical or mental condition which existed before the alleged commission of the offense.

(c) At the time of the alleged offense, the defendant occupied a position of authority with respect to the child witness.

(d) The offense or offenses charged were part of an ongoing course of conduct committed by the defendant against the child witness over an extended period of time.

(e) A deadly weapon or dangerous instrument was allegedly used during the commission of the crime.

(f) The defendant has inflicted serious physical injury upon the child witness.

(g) A threat, express or implied, of physical violence to the child witness or a third person if the child witness were to report the incident to any person or communicate information to or cooperate with a court, grand jury, prosecutor, police officer or peace officer concerning the incident has been made by or on behalf of the defendant.

(h) A threat, express or implied, of the incarceration of a parent or guardian of the child witness, the removal of the child witness from the family or the dissolution of the family of the child witness if the child witness were to report the incident to any person or communicate information to or cooperate with a court, grand jury, prosecutor, police officer or peace officer concerning the incident has been made by or on behalf of the defendant.

(i) A witness other than the child witness has received a threat of physical violence directed at such witness or to a third person by or on behalf of the defendant.

(j) The defendant, at the time of the inquiry, (i) is living in the same household with the child witness, (ii) has ready access to the child witness or (iii) is providing substantial financial support for the child witness.

(k) The child witness has previously been the victim of an offense defined in article one hundred thirty of the penal law or incest as defined in section 255.25, 255.26 or 255.27 of such law.

(l) According to expert testimony, the child witness would be particularly suceptible to psychological harm if required to testify in open court or in the physical presence of the defendant.

11. Irrespective of whether a motion was made pursuant to subdivision one of this section, the court, at the request of either party or on its own motion, may decide that a child witness may be vulnerable based on its own observations that a child witness who has been called to testify at a criminal proceeding is suffering severe mental or emotional harm and therefore is physically or mentally unable to testify or to continue to testify in open court or in the physical presence of the defendant and that the use of live, two-way closed-circuit television is necessary to enable the child witness to testify. If the court so decides, it must conduct the same hearing that subdivision five of this section requires when a motion is made pursuant to subdivision one of this section, and it must make findings of fact pursuant to subdivisions nine and eleven of this section, before determining that the child witness is vulnerable.

12. In deciding whether a child witness is vulnerable, the court shall make findings of fact which reflect the causal relationship between the existence of any one or more of the factors set forth in subdivision nine of this section or other relevant factors which the court finds are established and the determination that the child witness is vulnerable. If the court is satisfied that the child witness is vulnerable and that, under the facts and circumstances of the particular case, the defendant's constitutional rights to an impartial jury or of confrontation will not be impaired, it may enter an order granting the application for the use of live, two-way closed-circuit television.

13. When the court has determined that a child witness is a vulnerable child witness, it shall make a specific finding as to whether placing the defendant and the child witness in the same room during the testimony of the child witness will contribute to the likelihood that the child witness will suffer severe mental or emotional harm. If the court finds that placing the defendant and the child witness in the same room during the testimony of the child witness will contribute to the likelihood that the child witness will suffer severe mental or emotional harm, the order entered pursuant to subdivision eleven of this section shall direct that the defendant remain in the courtroom during the testimony of the vulnerable child witness.

* NB Repealed September 1, 2017



65.30 - Closed-circuit television; special testimonial procedures.

1. When the court has entered an order pursuant to section 65.20, the testimony of the vulnerable child witness shall be taken in the testimonial room and the image and voice of the vulnerable child witness, as well as the image of all other persons other than the operator present in the testimonial room, shall be transmitted live by means of closed-circuit television to the courtroom. The courtroom shall be equipped with monitors sufficient to permit the judge, jury, defendant and attorneys to observe the demeanor of the vulnerable child witness during his or her testimony. Unless the courtroom has been closed pursuant to court order, the public shall also be permitted to hear the testimony and view the image of the vulnerable child witness.

2. In all instances, the image of the jury shall be simultaneously transmitted to the vulnerable child witness in the testimonial room. If the court order issued pursuant to section 65.20 specifies that the vulnerable child witness shall testify outside the physical presence of the defendant, the image of the defendant and the image and voice of the person examining the vulnerable child witness shall also be simultaneously transmitted to the vulnerable child witness in the testimonial room.

3. The operator shall place herself or himself and the closed-circuit television equipment in a position that permits the entire testimony of the vulnerable child witness to be transmitted to the courtroom but limits the ability of the vulnerable child witness to see or hear the operator or the equipment.

4. Notwithstanding any provision of this article, if the court in a particular case involving a vulnerable child witness determines that there is no live, two-way closed-circuit television equipment available in the court or another court in the county or which can be transported to the court from another county or that such equipment, if available, is technologically inadequate to protect the constitutional rights of the defendant, it shall not permit the use of the closed-circuit television procedures authorized by this article.

5. If the order of the court entered pursuant to section 65.20 requires that the defendant remain in the courtroom, the attorney for the defendant and the district attorney shall also remain in the courtroom unless the court is satisfied that their presence in the testimonial room will not impede full and private communication between the defendant and his or her attorney and will not encourage the jury to draw an inference adverse to the interest of the defendant.

6. Upon request of the defendant, the court shall instruct the jury that they are to draw no inference from the use of live, two-way closed-circuit television in the examination of the vulnerable child witness.

7. The vulnerable child witness shall testify under oath except as specified in subdivision two of section 60.20. The examination and cross-examination of the vulnerable child witness shall, in all other respects, be conducted in the same manner as if the vulnerable child witness had testified in the courtroom.

8. When the testimony of the vulnerable child witness is transmitted from the testimonial room into the courtroom, the court stenographer shall record the textimony in the same manner as if the vulnerable child witness had testified in the courtroom.

* NB Repealed September 1, 2017






Article 70 - (70.10 - 70.20) STANDARDS OF PROOF

70.10 - Standards of proof; definitions of terms.

The following definitions are applicable to this chapter:

1. "Legally sufficient evidence" means competent evidence which, if accepted as true, would establish every element of an offense charged and the defendant's commission thereof; except that such evidence is not legally sufficient when corroboration required by law is absent.

2. "Reasonable cause to believe that a person has committed an offense" exists when evidence or information which appears reliable discloses facts or circumstances which are collectively of such weight and persuasiveness as to convince a person of ordinary intelligence, judgment and experience that it is reasonably likely that such offense was committed and that such person committed it. Except as otherwise provided in this chapter, such apparently reliable evidence may include or consist of hearsay.



70.20 - Standards of proof for conviction.

No conviction of an offense by verdict is valid unless based upon trial evidence which is legally sufficient and which establishes beyond a reasonable doubt every element of such offense and the defendant's commission thereof.












Part 2 - THE PRINCIPAL PROCEEDINGS

Title H - PRELIMINARY PROCEEDINGS IN LOCAL CRIMINAL COURT

Article 100 - (100.05 - 100.55) COMMENCEMENT OF ACTION IN LOCAL CRIMINAL COURT--LOCAL CRIMINAL COURT ACCUSATORY INSTRUMENTS

100.05 - Commencement of action; in general.

A criminal action is commenced by the filing of an accusatory instrument with a criminal court, and if more than one such instrument is filed in the course of the same criminal action, such action commences when the first of such instruments is filed. The only way in which a criminal action can be commenced in a superior court is by the filing therewith by a grand jury of an indictment against a defendant who has never been held by a local criminal court for the action of such grand jury with respect to any charge contained in such indictment. Otherwise, a criminal action can be commenced only in a local criminal court, by the filing therewith of a local criminal court accusatory instrument, namely:

1. An information; or

2. A simplified information; or

3. A prosecutor's information; or

4. A misdemeanor complaint; or

5. A felony complaint.



100.07 - Commencement of action; effect of family court proceeding.

A criminal court shall have concurrent jurisdiction over cognizable family offenses, as defined in subdivision one of section 530.11 of this chapter and in subdivision one of section eight hundred twelve of the family court act, notwithstanding the fact that a family court has or may be exercising jurisdiction over a petition under article eight of the family court act containing substantially the same allegations as are set forth in the accusatory instrument or indictment.



100.10 - Local criminal court accusatory instruments; definitions thereof.

100.10 Local criminal court accusatory instruments; definitions

thereof.

1. An "information" is a verified written accusation by a person, filed with a local criminal court, charging one or more other persons with the commission of one or more offenses, none of which is a felony. It may serve as a basis both for the commencement of a criminal action and for the prosecution thereof in a local criminal court.

2. (a) A "simplified traffic information" is a written accusation by a police officer, or other public servant authorized by law to issue same, filed with a local criminal court, which charges a person with the commission of one or more traffic infractions and/or misdemeanors relating to traffic, and which, being in a brief or simplified form prescribed by the commissioner of motor vehicles, designates the offense or offenses charged but contains no factual allegations of an evidentiary nature supporting such charge or charges. It serves as a basis for commencement of a criminal action for such traffic offenses, alternative to the charging thereof by a regular information, and, under circumstances prescribed in section 100.25, it may serve, either in whole or in part, as a basis for prosecution of such charges.

(b) A "simplified parks information" is a written accusation by a police officer or other public servant authorized by law to issue same, filed with a local criminal court, which charges a person with the commission of one or more offenses, other than a felony, for which a uniform simplified parks information may be issued pursuant to the parks and recreation law and navigation law, and which being in a brief or simplified form prescribed by the commissioner of parks and recreation, designates the offense or offenses charged but contains no factual allegations of an evidentiary nature supporting such charge or charges. It serves as a basis for commencement of a criminal action for such offenses, alternative to the charging thereof by a regular information, and, under circumstances parescribed in section 100.25, it may serve, either in whole or in part, as a basis for prosecution of such charges.

(c) A "simplified environmental conservation information" is a written accusation by a police officer or other public servant authorized by law to issue same, filed with a local criminal court, which charges a person with the commission of one or more offenses, other than a felony, for which a uniform simplified environmental conservation information may be issued pursuant to the environmental conservation law, and which being in a brief or simplified form prescribed by the commissioner of environmental conservation, designates the offense or offenses charged but contains no factual allegations of an evidentiary nature supporting such charge or charges. It serves as a basis for commencement of a criminal action for such offenses, alternative to the charging thereof by a regular information, and, under circumstances prescribed in section 100.25, it may serve, either in whole or in part, as a basis for prosecution of such charges.

3. A "prosecutor's information" is a written accusation by a district attorney, filed with a local criminal court, either (a) at the direction of a grand jury pursuant to section 190.70, or (b) at the direction of a local criminal court pursuant to section 180.50 or 180.70, or (c) at the district attorney's own instance pursuant to subdivision two of section 100.50, or (d) at the direction of a superior court pursuant to subdivision one-a of section 210.20, charging one or more persons with the commission of one or more offenses, none of which is a felony. It serves as a basis for the prosecution of a criminal action, but it commences a criminal action only where it results from a grand jury direction issued in a case not previously commenced in a local criminal court.

4. A "misdemeanor complaint" is a verified written accusation by a person, filed with a local criminal court, charging one or more other persons with the commission of one or more offenses, at least one of which is a misdemeanor and none of which is a felony. It serves as a basis for the commencement of a criminal action, but it may serve as a basis for prosecution thereof only where a defendant has waived prosecution by information pursuant to subdivision three of section 170.65.

5. A "felony complaint" is a verified written accusation by a person, filed with a local criminal court, charging one or more other persons with the commission of one or more felonies. It serves as a basis for the commencement of a criminal action, but not as a basis for prosecution thereof.



100.15 - Information, misdemeanor complaint and felony complaint; form and content.

100.15 Information, misdemeanor complaint and felony complaint; form

and content.

1. An information, a misdemeanor complaint and a felony complaint must each specify the name of the court with which it is filed and the title of the action, and must be subscribed and verified by a person known as the "complainant." The complainant may be any person having knowledge, whether personal or upon information and belief, of the commission of the offense or offenses charged. Each instrument must contain an accusatory part and a factual part. The complainant's verification of the instrument is deemed to apply only to the factual part thereof and not to the accusatory part.

2. The accusatory part of each such instrument must designate the offense or offenses charged. As in the case of an indictment, and subject to the rules of joinder applicable to indictments, two or more offenses may be charged in separate counts. Also as in the case of an indictment, such instrument may charge two or more defendants provided that all such defendants are jointly charged with every offense alleged therein.

3. The factual part of such instrument must contain a statement of the complainant alleging facts of an evidentiary character supporting or tending to support the charges. Where more than one offense is charged, the factual part should consist of a single factual account applicable to all the counts of the accusatory part. The factual allegations may be based either upon personal knowledge of the complainant or upon information and belief. Nothing contained in this section, however, limits or affects the requirement, prescribed in subdivision one of section 100.40, that in order for an information or a count thereof to be sufficient on its face, every element of the offense charged and the defendant's commission thereof must be supported by non-hearsay allegations of such information and/or any supporting depositions.

4. Where a felony complaint charges a violent felony offense defined in section 70.02 of the penal law and such offense is an armed felony as defined in subdivision forty-one of section 1.20,

(a) the accusatory part of the instrument must designate the offense as an armed felony, and (b) the factual part of the instrument must allege facts of an evidentiary character supporting or tending to support such designation.



100.20 - Supporting deposition; definition, form and content.

A supporting deposition is a written instrument accompanying or filed in connection with an information, a simplified information, a misdemeanor complaint or a felony complaint, subscribed and verified by a person other than the complainant of such accusatory instrument, and containing factual allegations of an evidentiary character, based either upon personal knowledge or upon information and belief, which supplement those of the accusatory instrument and support or tend to support the charge or charges contained therein.



100.25 - Simplified information; form and content; defendant's right to supporting deposition; notice requirement.

supporting deposition; notice requirement.

1. A simplified information must be substantially in the form prescribed by the commissioner of motor vehicles, the commissioner of parks and recreation, or the commissioner of environmental conservation, as the case may be.

2. A defendant charged by a simplified information is, upon a timely request, entitled as a matter of right to have filed with the court and served upon him, or if he is represented by an attorney, upon his attorney, a supporting deposition of the complainant police officer or public servant, containing allegations of fact, based either upon personal knowledge or upon information and belief, providing reasonable cause to believe that the defendant committed the offense or offenses charged. To be timely, such a request must, except as otherwise provided herein and in subdivision three of this section, be made before entry of a plea of guilty to the charge specified and before commencement of a trial thereon, but not later than thirty days after the date the defendant is directed to appear in court as such date appears upon the simplified information and upon the appearance ticket issued pursuant thereto. If the defendant's request is mailed to the court, the request must be mailed within such thirty day period. Upon such a request, the court must order the complainant police officer or public servant to serve a copy of such supporting deposition upon the defendant or his attorney, within thirty days of the date such request is received by the court, or at least five days before trial, whichever is earlier, and to file such supporting deposition with the court together with proof of service thereof. Notwithstanding any provision to the contrary, where a defendant is issued an appearance ticket in conjunction with the offense charged in the simplified information and the appearance ticket fails to conform with the requirements of subdivision two of section 150.10, a request is timely when made not later than thirty days after (a) entry of the defendant's plea of not guilty when he or she has been arraigned in person, or (b) written notice to the defendant of his or her right to receive a supporting deposition when a plea of not guilty has been submitted by mail.

3. When at least one of the offenses charged in a simplified information is a misdemeanor, the court may, upon motion of the defendant, for good cause shown and consistent with the interest of justice, permit the defendant to request a supporting deposition beyond the thirty day request period set forth in subdivision two of this section provided, however, that no motion may be brought under this subdivision after ninety days has elapsed from the date the defendant is directed to appear in court as such date appears upon the simplified information and upon the appearance ticket issued pursuant thereto.

4. Notwithstanding any provision of law to the contrary, where a person is charged by a simplified information and is served with an appearance ticket as defined in section 150.10, such appearance ticket shall contain the following language: "NOTICE: YOU ARE ENTITLED TO RECEIVE A SUPPORTING DEPOSITION FURTHER EXPLAINING THE CHARGES PROVIDED YOU REQUEST SUCH SUPPORTING DEPOSITION WITHIN THIRTY DAYS FROM THE DATE YOU ARE DIRECTED TO APPEAR IN COURT AS SET FORTH ON THIS APPEARANCE TICKET. DO YOU REQUEST A SUPPORTING DEPOSITION? [ ] YES [ ] NO"



100.30 - Information, misdemeanor complaint, felony complaint, supporting deposition and proof of service of supporting deposition; verification.

100.30 Information, misdemeanor complaint, felony complaint,

supporting deposition and proof of service of supporting

deposition; verification.

1. An information, a misdemeanor complaint, a felony complaint, a supporting deposition, and proof of service of a supporting deposition may be verified in any of the following manners:

(a) Such instrument may be sworn to before the court with which it is filed.

(b) Such instrument may be sworn to before a desk officer in charge at a police station or police headquarters or any of his superior officers.

(c) Where such instrument is filed by any public servant following the issuance and service of an appearance ticket, and where by express provision of law another designated public servant is authorized to administer the oath with respect to such instrument, it may be sworn to before such public servant.

(d) Such instrument may bear a form notice that false statements made therein are punishable as a class A misdemeanor pursuant to section 210.45 of the penal law, and such form notice together with the subscription of the deponent constitute a verification of the instrument.

(e) Such instrument may be sworn to before a notary public.

2. An instrument specified in subdivision one may be verified in any manner prescribed therein unless in a particular case the court expressly directs verification in a particular manner prescribed in said subdivision one.



100.35 - Prosecutor's information; form and content.

A prosecutor's information must contain the name of the local criminal court with which it is filed and the title of the action, and must be subscribed by the district attorney by whom it is filed. Otherwise it should be in the form prescribed for an indictment, pursuant to section 200.50, and must, in one or more counts, allege the offense or offenses charged and a plain and concise statement of the conduct constituting each such offense. The rules prescribed in sections 200.20 and 200.40 governing joinder of different offenses and defendants in a single indictment are also applicable to a prosecutor's information.



100.40 - Local criminal court accusatory instruments; sufficiency on face.

100.40 Local criminal court accusatory instruments; sufficiency on

face.

1. An information, or a count thereof, is sufficient on its face when:

(a) It substantially conforms to the requirements prescribed in section 100.15; and

(b) The allegations of the factual part of the information, together with those of any supporting depositions which may accompany it, provide reasonable cause to believe that the defendant committed the offense charged in the accusatory part of the information; and

(c) Non-hearsay allegations of the factual part of the information and/or of any supporting depositions establish, if true, every element of the offense charged and the defendant's commission thereof.

2. A simplified information is sufficient on its face when, as provided by subdivision one of section 100.25, it substantially conforms to the requirement therefor prescribed by or pursuant to law; provided that when the filing of a supporting deposition is ordered by the court pursuant to subdivision two of said section 100.25, a failure of the complainant police officer or public servant to comply with such order within the time provided by subdivision two of said section 100.25 renders the simplified information insufficient on its face.

3. A prosecutor's information, or a count thereof, is sufficient on its face when it substantially conforms to the requirements prescribed in section 100.35.

4. A misdemeanor complaint or a felony complaint, or a count thereof, is sufficient on its face when:

(a) It substantially conforms to the requirements prescribed in section 100.15; and

(b) The allegations of the factual part of such accusatory instrument and/or any supporting depositions which may accompany it, provide reasonable cause to believe that the defendant committed the offense charged in the accusatory part of such instrument.



100.45 - Information, prosecutor's information, misdemeanor complaint; severance, consolidation, amendment, bill of particulars.

100.45 Information, prosecutor's information, misdemeanor complaint;

severance, consolidation, amendment, bill of particulars.

1. Where appropriate, the provisions of sections 200.20 and 200.40 and paragraph (n) of subdivision four of section 20.40 of this chapter, governing severance of counts of an indictment and severance of defendants for trial purposes, and governing consolidation of indictments for trial purposes, apply to informations, to prosecutor's informations and to misdemeanor complaints.

2. The provisions of section 200.70 governing amendment of indictments apply to prosecutor's informations.

3. At any time before the entry of a plea of guilty to or the commencement of a trial of an information, the court may, upon application of the people and with notice to the defendant and opportunity to be heard, order the amendment of the accusatory part of such information by addition of a count charging an offense supported by the allegations of the factual part of such information and/or any supporting depositions which may accompany it. In such case, the defendant must be accorded any reasonable adjournment necessitated by the amendment.

4. The provisions of section 200.95, governing bills of particulars with respect to indictments, apply to informations, to misdemeanor complaints and to prosecutor's informations.



100.50 - Superseding informations and prosecutor's informations.

1. If at any time before entry of a plea of guilty to or commencement of a trial of an information or a prosecutor's information, another information or, as the case may be, another prosecutor's information is filed with the same local criminal court charging the defendant with an offense charged in the first instrument, the first such instrument is, with respect to such offense, superseded by the second and, upon the defendant's arraignment upon the latter, the count of the first instrument charging such offense must be dismissed by the court. The first instrument is not, however, superseded with respect to any count contained therein which charges an offense not charged in the second instrument.

2. At any time before entry of a plea of guilty to or commencement of a trial of an information, the district attorney may file with the local criminal court a prosecutor's information charging any offenses supported, pursuant to the standards prescribed in subdivision one of section 100.40, by the allegations of the factual part of the original information and/or any supporting depositions which may accompany it. In such case, the original information is superseded by the prosecutor's information and, upon the defendant's arraignment upon the latter, is deemed dismissed.

3. A misdemeanor complaint must or may be replaced and superseded by an information pursuant to the provisions of section 170.65.



100.55 - Local criminal court accusatory instruments; in what courts filed.

100.55 Local criminal court accusatory instruments; in what courts

filed.

1. Any local criminal court accusatory instrument may be filed with a district court of a particular county when an offense charged therein was allegedly committed in such county or that part thereof over which such court has jurisdiction.

2. Any local criminal court accusatory instrument may be filed with the New York City criminal court when an offense charged therein was allegedly committed in New York City.

3. Any local criminal court accusatory instrument may be filed with a city court of a particular city when an offense charged therein was allegedly committed in such city.

4. An information, a simplified information, a prosecutor's information or a misdemeanor complaint may be filed with a town court of a particular town when an offense charged therein was allegedly committed anywhere in such town other than in a village thereof having a village court.

5. An information, a simplified information, a prosecutor's information or a misdemeanor complaint may be filed with a village court of a particular village when an offense charged therein was allegedly committed in such village.

6. A felony complaint may be filed with any town court or village court of a particular county when a felony charged therein was allegedly committed in some town of such county. Such court need not be that of the town or village in which such felony was allegedly committed.

7. An information, a simplified information, a misdemeanor complaint or a felony complaint may be filed with a judge of a superior court sitting as a local criminal court when an offense charged therein was allegedly committed in a county in which such judge is then present and in which he either resides or is currently holding, or has been assigned to hold, a term of a superior court.

8. Where it is otherwise expressly provided by law that a particular kind of accusatory instrument may under given circumstances be filed with a local criminal court other than one authorized by this section, nothing contained in this section precludes the filing of such accusatory instrument accordingly.

9. In any case where each of two or more local criminal courts is authorized as a proper court with which to file an accusatory instrument, such an instrument may, in the absence of an express provision of law to the contrary, be filed with any one of such courts but not with more than one.

10. For purposes of this section, an offense is "committed in" a particular county, city, town, village or other specified political subdivision or area, not only when it is in fact committed therein but also when it is, for other reasons specified in sections 20.40 and 20.50, prosecutable in the criminal courts having geographical jurisdiction over such political subdivision or area.

* 11. Notwithstanding any provision of law to the contrary, a local criminal court accusatory instrument may be filed with a local criminal court while it is operating an off-hours arraignment part designated in accordance with paragraph (w) of subdivision one of section two hundred twelve of the judiciary law provided that an offense charged therein was allegedly committed in the county in which the local criminal court is located.

* NB Effective February 26, 2017






Article 110 - (110.10 - 110.20) REQUIRING DEFENDANT'S APPEARANCE IN LOCAL CRIMINAL COURT FOR ARRAIGNMENT

110.10 - Methods of requiring defendant's appearance in local criminal court for arraignment; in general.

110.10 Methods of requiring defendant's appearance in local criminal

court for arraignment; in general.

1. After a criminal action has been commenced in a local criminal court by the filing of an accusatory instrument therewith, a defendant who has not been arraigned in the action and has not come under the control of the court may under certain circumstances be compelled or required to appear for arraignment upon such accusatory instrument by:

(a) The issuance and execution of a warrant of arrest, as provided in article one hundred twenty; or

(b) The issuance and service upon him of a summons, as provided in article one hundred thirty; or

(c) Procedures provided in articles five hundred sixty, five hundred seventy, five hundred eighty, five hundred ninety and six hundred for securing attendance of defendants in criminal actions who are not at liberty within the state.

2. Although no criminal action against a person has been commenced in any court, he may under certain circumstances be compelled or required to appear in a local criminal court for arraignment upon an accusatory instrument to be filed therewith at or before the time of his appearance by:

(a) An arrest made without a warrant, as provided in article one hundred forty; or

(b) The issuance and service upon him of an appearance ticket, as provided in article one hundred fifty.



110.20 - Local criminal court accusatory instruments; notice thereof to district attorney.

district attorney.

When a criminal action in which a crime is charged is commenced in a local criminal court, other than the criminal court of the city of New York, a copy of the accusatory instrument shall be promptly transmitted to the appropriate district attorney upon or prior to the arraignment of the defendant on the accusatory instrument. If a police officer or a peace officer is the complainant or the filer of a simplified information, or has arrested the defendant or brought him before the local criminal court on behalf of an arresting person pursuant to subdivision one of section 140.20, such officer or his agency shall transmit the copy of the accusatory instrument to the appropriate district attorney. In all other cases, the clerk of the court in which the defendant is arraigned shall so transmit it.






Article 120 - (120.10 - 120.90) WARRANT OF ARREST

120.10 - Warrant of arrest; definition, function, form and content.

1. A warrant of arrest is a process issued by a local criminal court directing a police officer to arrest a defendant designated in an accusatory instrument filed with such court and to bring him before such court in connection with such instrument. The sole function of a warrant of arrest is to achieve a defendant's court appearance in a criminal action for the purpose of arraignment upon the accusatory instrument by which such action was commenced.

2. A warrant of arrest must be subscribed by the issuing judge and must state or contain (a) the name of the issuing court, and (b) the date of issuance of the warrant, and (c) the name or title of an offense charged in the underlying accusatory instrument, and (d) the name of the defendant to be arrested or, if such be unknown, any name or description by which he can be identified with reasonable certainty, and (e) the police officer or officers to whom the warrant is addressed, and (f) a direction that such officer arrest the defendant and bring him before the issuing court.

3. A warrant of arrest may be addressed to a classification of police officers, or to two or more classifications thereof, as well as to a designated individual police officer or officers. Multiple copies of such a warrant may be issued.



120.20 - Warrant of arrest; when issuable.

1. When a criminal action has been commenced in a local criminal court by the filing therewith of an accusatory instrument, other than a simplified traffic information, against a defendant who has not been arraigned upon such accusatory instrument and has not come under the control of the court with respect thereto:

(a) such court may, if such accusatory instrument is sufficient on its face, issue a warrant for such defendant's arrest; or

(b) if such accusatory instrument is not sufficient on its face as prescribed in section 100.40, and if the court is satisfied that on the basis of the available facts or evidence it would be impossible to draw and file an accusatory instrument that is sufficient on its face, the court must dismiss the accusatory instrument.

2. Even though such accusatory instrument is sufficient on its face, the court may refuse to issue a warrant of arrest based thereon until it has further satisfied itself, by inquiry or examination of witnesses, that there is reasonable cause to believe that the defendant committed an offense charged. Upon such inquiry or examination, the court may examine, under oath or otherwise, any available person whom it believes may possess knowledge concerning the subject matter of the charge.

3. Notwithstanding the provisions of subdivision one, if a summons may be issued in lieu of a warrant of arrest pursuant to section 130.20, and if the court is satisfied that the defendant will respond thereto, it may not issue a warrant of arrest. Upon the request of the district attorney, in lieu of a warrant of arrest or summons, the court may instead authorize the district attorney to direct the defendant to appear for arraignment on a designated date if it is satisfied that the defendant will so appear.



120.30 - Warrant of arrest; by what courts issuable and in what courts returnable.

120.30 Warrant of arrest; by what courts issuable and in what courts

returnable.

1. A warrant of arrest may be issued only by the local criminal court with which the underlying accusatory instrument has been filed, and it may be made returnable in such issuing court only.

2. The particular local criminal court or courts with which any particular local criminal court accusatory instrument may be filed for the purpose of obtaining a warrant of arrest are determined, generally, by the provisions of section 100.55. If, however, a particular accusatory instrument may pursuant to said section 100.55 be filed with a particular town court and such town court is not available at the time such instrument is sought to be filed and a warrant obtained, such accusatory instrument may be filed with the town court of any adjoining town of the same county. If such instrument may be filed pursuant to said section 100.55 with a particular village court and such village court is not available at the time, it may be filed with the town court of the town embracing such village, or if such town court is not available either, with the town court of any adjoining town of the same county.



120.40 - Warrant of arrest; attaching accusatory instrument to warrant of town court, village court or city court.

120.40 Warrant of arrest; attaching accusatory instrument to warrant

of town court, village court or city court.

A town court, village court or city court which issues a warrant of arrest may attach thereto a duplicate copy of the underlying accusatory instrument. If one or more duplicate copies of the warrant are issued, such court may attach as many copies of such accusatory instrument to copies of such warrant as it chooses. In any case where, pursuant to subdivision five of section 120.90, a defendant arrested upon such a warrant of arrest is brought before a local criminal court other than the town court, village court or city court in which the warrant is returnable, a copy of the accusatory instrument constitutes a valid basis for arraignment, as provided in subdivision one of section 170.15.



120.50 - Warrant of arrest; to what police officers addressed.

A warrant of arrest may be addressed to any police officer or classification of police officers whose geographical area of employment embraces either the place where the offense charged was allegedly committed or the locality of the court by which the warrant is issued.



120.55 - Warrant of arrest; defendant under parole or probation supervision.

supervision.

If the defendant named within a warrant of arrest issued by a local criminal court pursuant to the provisions of this article, or by a superior court issued pursuant to subdivision three of section 210.10 of this chapter, is under the supervision of the state department of corrections and community supervision or a local or state probation department, then a warrant for his or her arrest may be executed by a parole officer or probation officer, when authorized by his or her probation director, within his or her geographical area of employment. The execution of the warrant by a parole officer or probation officer shall be upon the same conditions and conducted in the same manner as provided for execution of a warrant by a police officer.



120.60 - Warrant of arrest; what police officers may execute.

1. A warrant of arrest may be executed by (a) any police officer to whom it is addressed, or (b) any other police officer delegated to execute it under circumstances prescribed in subdivisions two and three.

2. A police officer to whom a warrant of arrest is addressed may delegate another officer to whom it is not addressed to execute such warrant as his agent when:

(a) He has reasonable cause to believe that the defendant is in a particular county other than the one in which the warrant is returnable; and

(b) The warrant is, pursuant to section 120.70, executable in such other county without endorsement by a local criminal court thereof; and

(c) The geographical area of employment of the delegated police officer embraces the locality where the arrest is to be made.

3. Under circumstances specified in subdivision two, the police officer to whom the warrant is addressed may inform the delegated officer, by telecommunication, mail or any other means, of the issuance of the warrant, of the offense charged in the underlying accusatory instrument and of all other pertinent details, and may request him to act as his agent in arresting the defendant pursuant to such warrant. Upon such request, the delegated police officer is to the same extent as the delegating officer, authorized to make such arrest pursuant to the warrant within the geographical area of such delegated officer's employment. Upon so arresting the defendant, he must proceed as provided in subdivisions two and four of section 120.90.



120.70 - Warrant of arrest; where executable.

1. A warrant of arrest issued by a district court, by the New York City criminal court or by a superior court judge sitting as a local criminal court may be executed anywhere in the state.

2. A warrant of arrest issued by a city court, a town court or a village court may be executed:

(a) In the county of issuance or in any adjoining county; or

(b) Anywhere else in the state upon the written endorsement thereon of a local criminal court of the county in which the arrest is to be made. When so endorsed, the warrant is deemed the process of the endorsing court as well as that of the issuing court.



120.80 - Warrant of arrest; when and how executed.

1. A warrant of arrest may be executed on any day of the week and at any hour of the day or night.

2. Unless encountering physical resistance, flight or other factors rendering normal procedure impractical, the arresting police officer must inform the defendant that a warrant for his arrest for the offense designated therein has been issued. Upon request of the defendant, the officer must show him the warrant if he has it in his possession. The officer need not have the warrant in his possession, and, if he has not, he must show it to the defendant upon request as soon after the arrest as possible.

3. In order to effect the arrest, the police officer may use such physical force as is justifiable pursuant to section 35.30 of the penal law.

4. In order to effect the arrest, the police officer may, under circumstances and in the manner prescribed in this subdivision, enter any premises in which he reasonably believes the defendant to be present; provided, however, that where the premises in which the officer reasonably believes the defendant to be present is the dwelling of a third party who is not the subject of the arrest warrant, the officer shall proceed in the manner specified in article 690 of this chapter. Before such entry, he must give, or make reasonable effort to give, notice of his authority and purpose to an occupant thereof, unless there is reasonable cause to believe that the giving of such notice will:

(a) Result in the defendant escaping or attempting to escape; or

(b) Endanger the life or safety of the officer or another person; or

(c) Result in the destruction, damaging or secretion of material evidence.

5. If the officer is authorized to enter premises without giving notice of his authority and purpose, or if after giving such notice he is not admitted, he may enter such premises, and by a breaking if necessary.



120.90 - Warrant of arrest; procedure after arrest.

* 1. Upon arresting a defendant for any offense pursuant to a warrant of arrest in the county in which the warrant is returnable or in any adjoining county, or upon so arresting him for a felony in any other county, a police officer, if he be one to whom the warrant is addressed, must without unnecessary delay bring the defendant before the local criminal court in which such warrant is returnable.

* NB Effective until February 26, 2017

* 1. Upon arresting a defendant for any offense pursuant to a warrant of arrest in the county in which the warrant is returnable or in any adjoining county, or upon so arresting him or her for a felony in any other county, a police officer, if he or she be one to whom the warrant is addressed, must without unnecessary delay bring the defendant before the local criminal court in which such warrant is returnable, provided that, where a local criminal court in the county in which the warrant is returnable hereunder is operating an off-hours arraignment part designated in accordance with paragraph (w) of subdivision one of section two hundred twelve of the judiciary law at the time of defendant's return, such police officer may bring the defendant before such local criminal court.

* NB Effective February 26, 2017

2. Upon arresting a defendant for any offense pursuant to a warrant of arrest in a county adjoining the county in which the warrant is returnable, or upon so arresting him for a felony in any other county, a police officer, if he be one delegated to execute the warrant pursuant to section 120.60, must without unnecessary delay deliver the defendant or cause him to be delivered to the custody of the officer by whom he was so delegated, and the latter must then proceed as provided in subdivision one.

3. Upon arresting a defendant for an offense other than a felony pursuant to a warrant of arrest in a county other than the one in which the warrant is returnable or one adjoining it, a police officer, if he be one to whom the warrant is addressed, must inform the defendant that he has a right to appear before a local criminal court of the county of arrest for the purpose of being released on his own recognizance or having bail fixed. If the defendant does not desire to avail himself of such right, the officer must request him to endorse such fact upon the warrant, and upon such endorsement the officer must without unnecessary delay bring him before the court in which the warrant is returnable. If the defendant does desire to avail himself of such right, or if he refuses to make the aforementioned endorsement, the officer must without unnecessary delay bring him before a local criminal court of the county of arrest. Such court must release the defendant on his own recognizance or fix bail for his appearance on a specified date in the court in which the warrant is returnable. If the defendant is in default of bail, the officer must without unnecessary delay bring him before the court in which the warrant is returnable.

4. Upon arresting a defendant for an offense other than a felony pursuant to a warrant of arrest in a county other than the one in which the warrant is returnable or one adjoining it, a police officer, if he be one delegated to execute the warrant pursuant to section 120.60, may hold the defendant in custody in the county of arrest for a period not exceeding two hours for the purpose of delivering him to the custody of the officer by whom he was delegated to execute such warrant. If the delegating officer receives custody of the defendant during such period, he must proceed as provided in subdivision three. Otherwise, the delegated officer must inform the defendant that he has a right to appear before a local criminal court for the purpose of being released on his own recognizance or having bail fixed. If the defendant does not desire to avail himself of such right, the officer must request him to make, sign and deliver to him a written statement of such fact, and if the defendant does so, the officer must retain custody of him but must without unnecessary delay deliver him or cause him to be delivered to the custody of the delegating police officer. If the defendant does desire to avail himself of such right, or if he refuses to make and deliver the aforementioned statement, the delegated or arresting officer must without unnecessary delay bring him before a local criminal court of the county of arrest and must submit to such court a written statement reciting the material facts concerning the issuance of the warrant, the offense involved, and all other essential matters relating thereto. Upon the submission of such statement, such court must release the defendant on his own recognizance or fix bail for his appearance on a specified date in the court in which the warrant is returnable. If the defendant is in default of bail, the officer must retain custody of him but must without unnecessary delay deliver him or cause him to be delivered to the custody of the delegating officer. Upon receiving such custody, the latter must without unnecessary delay bring the defendant before the court in which the warrant is returnable.

5. Whenever a police officer is required pursuant to this section to bring an arrested defendant before a town court in which a warrant of arrest is returnable, and if such town court is not available at the time, such officer must, if a copy of the underlying accusatory instrument has been attached to the warrant pursuant to section 120.40, instead bring such defendant before any village court embraced, in whole or in part, by such town, or any local criminal court of an adjoining town or city of the same county or any village court embraced, in whole or in part, by such adjoining town. When the court in which the warrant is returnable is a village court which is not available at the time, the officer must in such circumstances bring the defendant before the town court of the town embracing such village or any other village court within such town or, if such town court or village court is not available either, before the local criminal court of any town or city of the same county which adjoins such embracing town or, before the local criminal court of any village embraced in whole or in part by such adjoining town. When the court in which the warrant is returnable is a city court which is not available at the time, the officer must in such circumstances bring the defendant before the local criminal court of any adjoining town or village embraced in whole or in part by such adjoining town of the same county.

6. Before bringing a defendant arrested pursuant to a warrant before the local criminal court in which such warrant is returnable, a police officer must without unnecessary delay perform all fingerprinting and other preliminary police duties required in the particular case. In any case in which the defendant is not brought by a police officer before such court but, following his arrest in another county for an offense specified in subdivision one of section 160.10, is released by a local criminal court of such other county on his own recognizance or on bail for his appearance on a specified date before the local criminal court before which the warrant is returnable, the latter court must, upon arraignment of the defendant before it, direct that he be fingerprinted by the appropriate officer or agency, and that he appear at an appropriate designated time and place for such purpose.

7. Upon arresting a juvenile offender, the police officer shall immediately notify the parent or other person legally responsible for his care or the person with whom he is domiciled, that the juvenile offender has been arrested, and the location of the facility where he is being detained.

8. Upon arresting a defendant, other than a juvenile offender, for any offense pursuant to a warrant of arrest, a police officer shall, upon the defendant's request, permit the defendant to communicate by telephone provided by the law enforcement facility where the defendant is held to a phone number located anywhere in the United States or Puerto Rico, for the purposes of obtaining counsel and informing a relative or friend that he or she has been arrested, unless granting the call will compromise an ongoing investigation or the prosecution of the defendant.






Article 130 - (130.10 - 130.60) THE SUMMONS

130.10 - Summons; definition, function, form and content.

1. A summons is a process issued by a local criminal court directing a defendant designated in an information, a prosecutor's information, a felony complaint or a misdemeanor complaint filed with such court, or by a superior court directing a defendant designated in an indictment filed with such court, to appear before it at a designated future time in connection with such accusatory instrument. The sole function of a summons is to achieve a defendant's court appearance in a criminal action for the purpose of arraignment upon the accusatory instrument by which such action was commenced.

2. A summons must be subscribed by the issuing judge and must state or contain (a) the name of the issuing court, and (b) the name of the defendant to whom it is addressed, and (c) the name or title of an offense charged in the underlying accusatory instrument, and (d) the date of issuance of the summons, and (e) the date and time when it is returnable, and (f) a direction that the defendant appear before the issuing court at such time.



130.20 - Summons; by what courts issuable and in what courts returnable.

A summons may be issued only by the local criminal court or superior court with which the accusatory instrument underlying it has been filed, and it may be made returnable in such issuing court only.



130.30 - Summons; when issuable.

A local criminal court may issue a summons in any case in which, pursuant to section 120.20, it is authorized to issue a warrant of arrest based upon an information, a prosecutor's information, a felony complaint or a misdemeanor complaint. If such information, prosecutor's information, felony complaint or misdemeanor complaint is not sufficient on its face as prescribed in section 100.40, and if the court is satisfied that on the basis of the available facts or evidence it would be impossible to draw and file an authorized accusatory instrument that is sufficient on its face, the court must dismiss the accusatory instrument. A superior court may issue a summons in any case in which, pursuant to section 210.10, it is authorized to issue a warrant of arrest based upon an indictment.



130.40 - Summons; service.

1. A summons may be served by a police officer, or by a complainant at least eighteen years old or by any other person at least eighteen years old designated by the court.

2. A summons may be served anywhere in the county of issuance or anywhere in an adjoining county.



130.50 - Summons; defendant's failure to appear.

If after the service of a summons the defendant does not appear in the designated local criminal court or superior court at the time such summons is returnable, the court may issue a warrant of arrest.



130.60 - Summons; fingerprinting of defendant.

1. Upon the arraignment of a defendant whose court attendance has been secured by the issuance and service of a summons, based upon an indictment, a prosecutor's information or upon an information, felony complaint or misdemeanor complaint filed by a complainant who is a police officer, the court must, if an offense charged in the accusatory instrument is one specified in subdivision one of section 160.10, direct that the defendant be fingerprinted by the appropriate police officer or agency, and that he or she appear at an appropriate designated time and place for such purpose.

2. Upon the arraignment of a defendant whose court attendance has been secured by the issuance and service of a summons based upon an information or misdemeanor complaint filed by a complainant who is not a police officer, and who has not previously been fingerprinted, the court may, if it finds reasonable cause to believe that the defendant has committed an offense specified in subdivision one of section 160.10, direct that the defendant be fingerprinted by the appropriate police officer or agency and that he appear at an appropriate designated time and place for such purpose. A defendant whose court appearance has been secured by the issuance and service of a criminal summons based upon a misdemeanor complaint or information filed by a complainant who is not a police officer, must be directed by the court, upon conviction of the defendant, to be fingerprinted by the appropriate police officer or agency and the court must also direct that the defendant appear at an appropriate designated time and place for such purpose, if the defendant is convicted of any offense specified in subdivision one of section 160.10.






Article 140 - (140.05 - 140.55) ARREST WITHOUT A WARRANT

140.05 - Arrest without a warrant; in general.

A person who has committed or is believed to have committed an offense and who is at liberty within the state may, under circumstances prescribed in this article, be arrested for such offense although no warrant of arrest therefor has been issued and although no criminal action therefor has yet been commenced in any criminal court.



140.10 - Arrest without a warrant; by police officer; when and where authorized.

140.10 Arrest without a warrant; by police officer; when and where

authorized.

1. Subject to the provisions of subdivision two, a police officer may arrest a person for:

(a) Any offense when he or she has reasonable cause to believe that such person has committed such offense in his or her presence; and

(b) A crime when he or she has reasonable cause to believe that such person has committed such crime, whether in his or her presence or otherwise.

2. A police officer may arrest a person for a petty offense, pursuant to subdivision one, only when:

(a) Such offense was committed or believed by him or her to have been committed within the geographical area of such police officer's employment or within one hundred yards of such geographical area; and

(b) Such arrest is made in the county in which such offense was committed or believed to have been committed or in an adjoining county; except that the police officer may follow such person in continuous close pursuit, commencing either in the county in which the offense was or is believed to have been committed or in an adjoining county, in and through any county of the state, and may arrest him or her in any county in which he or she apprehends him or her.

3. A police officer may arrest a person for a crime, pursuant to subdivision one, whether or not such crime was committed within the geographical area of such police officer's employment, and he or she may make such arrest within the state, regardless of the situs of the commission of the crime. In addition, he or she may, if necessary, pursue such person outside the state and may arrest him or her in any state the laws of which contain provisions equivalent to those of section 140.55.

* 4. Notwithstanding any other provisions of this section, a police officer shall arrest a person, and shall not attempt to reconcile the parties or mediate, where such officer has reasonable cause to believe that:

(a) a felony, other than subdivision three, four, nine or ten of section 155.30 of the penal law, has been committed by such person against a member of the same family or household, as member of the same family or household is defined in subdivision one of section 530.11 of this chapter; or

(b) a duly served order of protection or special order of conditions issued pursuant to subparagraph (i) or (ii) of paragraph (o) of subdivision one of section 330.20 of this chapter is in effect, or an order of which the respondent or defendant has actual knowledge because he or she was present in court when such order was issued, where the order appears to have been issued by a court of competent jurisdiction of this or another state, territorial or tribal jurisdiction; and

(i) Such order directs that the respondent or defendant stay away from persons on whose behalf the order of protection or special order of conditions has been issued and the respondent or defendant committed an act or acts in violation of such "stay away" provision of such order; or

(ii) The respondent or defendant commits a family offense as defined in subdivision one of section eight hundred twelve of the family court act or subdivision one of section 530.11 of this chapter in violation of such order of protection or special order of conditions.

The provisions of this subdivision shall apply only to orders of protection issued pursuant to sections two hundred forty and two hundred fifty-two of the domestic relations law, articles four, five, six and eight of the family court act and section 530.12 of this chapter, special orders of conditions issued pursuant to subparagraph (i) or (ii) of paragraph (o) of subdivision one of section 330.20 of this chapter insofar as they involve a victim or victims of domestic violence as defined by subdivision one of section four hundred fifty-nine-a of the social services law or a designated witness or witnesses to such domestic violence, and to orders of protection issued by courts of competent jurisdiction in another state, territorial or tribal jurisdiction. In determining whether reasonable cause exists to make an arrest for a violation of an order issued by a court of another state, territorial or tribal jurisdiction, the officer shall consider, among other factors, whether the order, if available, appears to be valid on its face or whether a record of the order exists on the statewide registry of orders of protection and warrants established pursuant to section two hundred twenty-one-a of the executive law or the protection order file maintained by the national crime information center; provided, however, that entry of the order of protection or special order of conditions into the statewide registry or the national protection order file shall not be required for enforcement of the order. When a special order of conditions is in effect and a defendant or respondent has been taken into custody pursuant to this paragraph, nothing contained in this paragraph shall restrict or impair a police officer from acting pursuant to section 9.41 of the mental hygiene law; or

(c) a misdemeanor constituting a family offense, as described in subdivision one of section 530.11 of this chapter and section eight hundred twelve of the family court act, has been committed by such person against such family or household member, unless the victim requests otherwise. The officer shall neither inquire as to whether the victim seeks an arrest of such person nor threaten the arrest of any person for the purpose of discouraging requests for police intervention. Notwithstanding the foregoing, when an officer has reasonable cause to believe that more than one family or household member has committed such a misdemeanor, the officer is not required to arrest each such person. In such circumstances, the officer shall attempt to identify and arrest the primary physical aggressor after considering: (i) the comparative extent of any injuries inflicted by and between the parties; (ii) whether any such person is threatening or has threatened future harm against another party or another family or household member; (iii) whether any such person has a prior history of domestic violence that the officer can reasonably ascertain; and (iv) whether any such person acted defensively to protect himself or herself from injury. The officer shall evaluate each complaint separately to determine who is the primary physical aggressor and shall not base the decision to arrest or not to arrest on the willingness of a person to testify or otherwise participate in a judicial proceeding.

The protected party in whose favor the order of protection or temporary order of protection is issued may not be held to violate an order issued in his or her favor nor may such protected party be arrested for violating such order.

Nothing contained in this subdivision shall be deemed to (a) require the arrest of any person when the officer reasonably believes the person's conduct is justifiable under article thirty-five of title C of the penal law; or (b) restrict or impair the authority of any municipality, political subdivision, or the division of state police from promulgating rules, regulations and policies requiring the arrest of persons in additional circumstances where domestic violence has allegedly occurred.

No cause of action for damages shall arise in favor of any person by reason of any arrest made by a police officer pursuant to this subdivision, except as provided in sections seventeen and eighteen of the public officers law and sections fifty-k, fifty-l, fifty-m and fifty-n of the general municipal law, as appropriate.

* NB Repealed September 1, 2017

5. Upon investigating a report of a crime or offense between members of the same family or household as such terms are defined in section 530.11 of this chapter and section eight hundred twelve of the family court act, a law enforcement officer shall prepare, file, and translate, in accordance with section two hundred fourteen-b or eight hundred forty of the executive law, a written report of the incident, on a form promulgated pursuant to section eight hundred thirty-seven of the executive law, including statements made by the victim and by any witnesses, and make any additional reports required by local law enforcement policy or regulations. Such report shall be prepared and filed, whether or not an arrest is made as a result of the officers' investigation, and shall be retained by the law enforcement agency for a period of not less than four years. Where the reported incident involved an offense committed against a person who is sixty-five years of age or older a copy of the report required by this subdivision shall be sent to the New York state committee for the coordination of police services to elderly persons established pursuant to section eight hundred forty-four-b of the executive law. Where the reported incident involved an offense committed by an individual known by the law enforcement officer to be under probation or parole supervision, he or she shall transmit a copy of the report as soon as practicable to the supervising probation department or the department of corrections and community supervision.



140.15 - Arrest without a warrant; when and how made by police officer.

1. A police officer may arrest a person for an offense, pursuant to section 140.10, at any hour of any day or night.

2. The arresting police officer must inform such person of his authority and purpose and of the reason for such arrest unless he encounters physical resistance, flight or other factors rendering such procedure impractical.

3. In order to effect such an arrest, such police officer may use such physical force as is justifiable pursuant to section 35.30 of the penal law.

4. In order to effect such an arrest, a police officer may enter premises in which he reasonably believes such person to be present, under the same circumstances and in the same manner as would be authorized, by the provisions of subdivisions four and five of section 120.80, if he were attempting to make such arrest pursuant to a warrant of arrest.



140.20 - Arrest without a warrant; procedure after arrest by police officer.

140.20 Arrest without a warrant; procedure after arrest by police

officer.

1. Upon arresting a person without a warrant, a police officer, after performing without unnecessary delay all recording, fingerprinting and other preliminary police duties required in the particular case, must except as otherwise provided in this section, without unnecessary delay bring the arrested person or cause him to be brought before a local criminal court and file therewith an appropriate accusatory instrument charging him with the offense or offenses in question. The arrested person must be brought to the particular local criminal court, or to one of them if there be more than one, designated in section 100.55 as an appropriate court for commencement of the particular action; except that:

(a) If the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law committed in a town, but not in a village thereof having a village court, and the town court of such town is not available at the time, the arrested person may be brought before the local criminal court of any village within such town or, any adjoining town, village embraced in whole or in part by such adjoining town, or city of the same county; and

(b) If the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law committed in a village having a village court and such court is not available at the time, the arrested person may be brought before the town court of the town embracing such village or any other village court within such town, or, if such town or village court is not available either, before the local criminal court of any adjoining town, village embraced in whole or in part by such adjoining town, or city of the same county; and

(c) If the arrest is for an offense committed in a city, and the city court thereof is not available at the time, the arrested person may be brought before the local criminal court of any adjoining town or village, or village court embraced by an adjoining town, within the same county as such city; and

* (d) If the arrest is for a traffic infraction or for a misdemeanor relating to traffic, the police officer may, instead of bringing the arrested person before the local criminal court of the political subdivision or locality in which the offense was allegedly committed, bring him before the local criminal court of the same county nearest available by highway travel to the point of arrest.

* NB Effective until February 26, 2017

* (d) If the arrest is for a traffic infraction or for a misdemeanor relating to traffic, the police officer may, instead of bringing the arrested person before the local criminal court of the political subdivision or locality in which the offense was allegedly committed, bring him or her before the local criminal court of the same county nearest available by highway travel to the point of arrest; and

* NB Effective February 26, 2017

* (e) Notwithstanding any other provision of this section, where a local criminal court in the county in which the defendant is arrested is operating an off-hours arraignment part designated in accordance with paragraph (w) of subdivision one of section two hundred twelve of the judiciary law at the time of defendant's arrest, the arrested person may be brought before such local criminal court.

* NB Effective February 26, 2017

2. If the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law, the arrested person need not be brought before a local criminal court as provided in subdivision one, and the procedure may instead be as follows:

(a) A police officer may issue and serve an appearance ticket upon the arrested person and release him from custody, as prescribed in subdivision two of section 150.20; or

(b) The desk officer in charge at a police station, county jail or police headquarters, or any of his superior officers, may, in such place fix pre-arraignment bail and, upon deposit thereof, issue and serve an appearance ticket upon the arrested person and release him from custody, as prescribed in section 150.30.

3. If (a) the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law, and (b) owing to unavailability of a local criminal court the arresting police officer is unable to bring the arrested person before such a court with reasonable promptness, either an appearance ticket must be served unconditionally upon the arrested person or pre-arraignment bail must be fixed, as prescribed in subdivision two. If pre-arraignment bail is fixed but not posted, such arrested person may be temporarily held in custody but must be brought before a local criminal court without unnecessary delay. Nothing contained in this subdivision requires a police officer to serve an appearance ticket upon an arrested person or release him from custody at a time when such person appears to be under the influence of alcohol, narcotics or other drug to the degree that he may endanger himself or other persons.

4. If after arresting a person, for any offense, a police officer upon further investigation or inquiry determines or is satisfied that there is not reasonable cause to believe that the arrested person committed such offense or any other offense based upon the conduct in question, he need not follow any of the procedures prescribed in subdivisions one, two and three, but must immediately release such person from custody.

5. Before service of an appearance ticket upon an arrested person pursuant to subdivision two or three, the issuing police officer must, if the offense designated in such appearance ticket is one of those specified in subdivision one of section 160.10, cause such person to be fingerprinted in the same manner as would be required were no appearance ticket to be issued or served.

6. Upon arresting a juvenile offender without a warrant, the police officer shall immediately notify the parent or other person legally responsible for his care or the person with whom he is domiciled, that the juvenile offender has been arrested, and the location of the facility where he is being detained.

7. Upon arresting a person, other than a juvenile offender, for any offense without a warrant, a police officer shall, upon the arrested person's request, permit him or her to communicate by telephone provided by the law enforcement facility where the defendant is held to a phone number located in the United States or Puerto Rico, for the purposes of obtaining counsel and informing a relative or friend that he or she has been arrested, unless granting the call will compromise an ongoing investigation or the prosecution of the defendant.



140.25 - Arrest without a warrant; by peace officer.

1. A peace officer, acting pursuant to his special duties, may arrest a person for:

(a) Any offense when he has reasonable cause to believe that such person has committed such offense in his presence; and

(b) A crime when he has reasonable cause to believe that such person has committed such crime, whether in his presence or otherwise.

2. A peace officer acts "pursuant to his special duties" in making an arrest only when the arrest is for:

(a) An offense defined by a statute which such peace officer, by reason of the specialized nature of his particular employment or by express provision of law, is required or authorized to enforce; or

(b) An offense committed or reasonably believed by him to have been committed in such manner or place as to render arrest of the offender by such peace officer under the particular circumstances an integral part of his specialized duties.

3. A peace officer, whether or not he is acting pursuant to his special duties, may arrest a person for an offense committed or believed by him to have been committed within the geographical area of such peace officer's employment, as follows:

(a) He may arrest such person for any offense when such person has in fact committed such offense in his presence; and

(b) He may arrest such person for a felony when he has reasonable cause to believe that such person has committed such felony, whether in his presence or otherwise.

4. A peace officer, when outside the geographical area of his employment, may, anywhere in the state, arrest a person for a felony when he has reasonable cause to believe that such person has there committed such felony in his presence, provided that such arrest is made during or immediately after the allegedly criminal conduct or during the alleged perpetrator's immediate flight therefrom.

5. For the purposes of this section, the "geographical area of employment" of a peace officer is as follows:

(a) The "geographical area of employment" of any peace officer employed as such by any agency of the state consists of the entire state;

(b) The "geographical area of employment" of any peace officer employed as such by an agency of a county, city, town or village consists of (i) such county, city, town or village, as the case may be, and (ii) any other place where he is, at a particular time, acting in the course of his particular duties or employment;

(c) The "geographical area of employment" of any peace officer employed as such by any private organization consists of any place in the state where he is, at a particular time, acting in the course of his particular duties or employment.



140.27 - Arrest without a warrant; when and how made; procedure after arrest by peace officer.

140.27 Arrest without a warrant; when and how made; procedure after

arrest by peace officer.

1. The rules governing the manner in which a peace officer may make an arrest, pursuant to section 140.25, are the same as those governing arrests by police officers, as prescribed in section 140.15.

2. Upon arresting a person without a warrant, a peace officer, except as otherwise provided in subdivision three, must without unnecessary delay bring him or cause him to be brought before a local criminal court, as provided in section 100.55 and subdivision one of section 140.20, and must without unnecessary delay file or cause to be filed therewith an appropriate accusatory instrument. If the offense which is the subject of the arrest is one of those specified in subdivision one of section 160.10, the arrested person must be fingerprinted and photographed as therein provided. In order to execute the required post-arrest functions, such arresting peace officer may perform such functions himself or he may enlist the aid of a police officer for the performance thereof in the manner provided in subdivision one of section 140.20.

3. If (a) the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law and (b) owing to unavailability of a local criminal court such peace officer is unable to bring or cause the arrested person to be brought before such a court with reasonable promptness, the arrested person must be brought to an appropriate police station, county jail or police headquarters where he must be dealt with in the manner prescribed in subdivision three of section 140.20, as if he had been arrested by a police officer.

4. If the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law, the arrested person need not be brought before a local criminal court as provided in subdivision two, and the procedure may instead be as follows:

(a) The arresting peace officer, where he is specially authorized by law to issue and serve an appearance ticket, may issue and serve an appearance ticket upon the arrested person and release him from custody; or

(b) The arresting peace officer, where he is not specially authorized by law to issue and serve an appearance ticket, may enlist the aid of a police officer and request that such officer issue and serve an appearance ticket upon the arrested person, and upon such issuance and service the latter must be released from custody.

5. Upon arresting a juvenile offender without a warrant, the peace officer shall immediately notify the parent or other person legally responsible for his care or the person with whom he is domiciled, that the juvenile offender has been arrested, and the location of the facility where he is being detained.



140.30 - Arrest without a warrant; by any person; when and where authorized.

140.30 Arrest without a warrant; by any person; when and where

authorized.

1. Subject to the provisions of subdivision two, any person may arrest another person (a) for a felony when the latter has in fact committed such felony, and (b) for any offense when the latter has in fact committed such offense in his presence.

2. Such an arrest, if for a felony, may be made anywhere in the state. If the arrest is for an offense other than a felony, it may be made only in the county in which such offense was committed.



140.35 - Arrest without a warrant; by person acting other than as a police officer or a peace officer; when and how made.

140.35 Arrest without a warrant; by person acting other than as a

police officer or a peace officer; when and how made.

1. A person may arrest another person for an offense pursuant to section 140.30 at any hour of any day or night.

2. Such person must inform the person whom he is arresting of the reason for such arrest unless he encounters physical resistance, flight or other factors rendering such procedure impractical.

3. In order to effect such an arrest, such person may use such physical force as is justifiable pursuant to subdivision four of section 35.30 of the penal law.



140.40 - Arrest without a warrant; by person acting other than as a police officer or a peace officer; procedure after arrest.

140.40 Arrest without a warrant; by person acting other than as a

police officer or a peace officer; procedure after arrest.

1. A person making an arrest pursuant to section 140.30 must without unnecessary delay deliver or attempt to deliver the person arrested to the custody of an appropriate police officer, as defined in subdivision five. For such purpose, he may solicit the aid of any police officer and the latter, if he is not himself an appropriate police officer, must assist in delivering the arrested person to an appropriate officer. If the arrest is for a felony, the appropriate police officer must, upon receiving custody of the arrested person, perform all recording, fingerprinting and other preliminary police duties required in the particular case. In any case, the appropriate police officer, upon receiving custody of the arrested person, except as otherwise provided in subdivisions two and three, must bring him, on behalf of the arresting person, before an appropriate local criminal court, as defined in subdivision five, and the arresting person must without unnecessary delay file an appropriate accusatory instrument with such court.

2. If (a) the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law and (b) owing to unavailability of a local criminal court the appropriate police officer having custody of the arrested person is unable to bring him before such a court with reasonable promptness, the arrested person must be dealt with in the manner prescribed in subdivision three of section 140.20, as if he had been arrested by a police officer.

3. If the arrest is for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law, the arrested person need not be brought before a local criminal court, as provided in subdivision one, and the procedure may instead be as follows:

(a) An appropriate police officer may issue and serve an appearance ticket upon the arrested person and release him from custody, as prescribed in subdivision two of section 150.20; or

(b) The desk officer in charge at the appropriate police officer's station, county jail or police headquarters, or any of his superior officers, may, in such place, fix pre-arraignment bail and, upon deposit thereof, issue and serve an appearance ticket upon the arrested person and release him from custody, as prescribed in section 150.30.

4. Notwithstanding any other provision of this section, a police officer is not required to take an arrested person into custody or to take any other action prescribed in this section on behalf of the arresting person if he has reasonable cause to believe that the arrested person did not commit the alleged offense or that the arrest was otherwise unauthorized.

5. If a police officer takes an arrested juvenile offender into custody, the police officer shall immediately notify the parent or other person legally responsible for his care or the person with whom he is domiciled, that the juvenile offender has been arrested, and the location of the facility where he is being detained.

6. As used in this section:

(a) An "appropriate police officer" means one who would himself be authorized to make the arrest in question as a police officer pursuant to section 140.10;

(b) An "appropriate local criminal court" means one with which an accusatory instrument charging the offense in question may properly be filed pursuant to the provisions of section 100.55.



140.45 - Arrest without a warrant; dismissal of insufficient local criminal court accusatory instrument.

140.45 Arrest without a warrant; dismissal of insufficient local

criminal court accusatory instrument.

If a local criminal court accusatory instrument filed with a local criminal court pursuant to section 140.20, 140.25 or 140.40 is not sufficient on its face, as prescribed in section 100.40, and if the court is satisfied that on the basis of the available facts or evidence it would be impossible to draw and file an accusatory instrument which is sufficient on its face, it must dismiss such accusatory instrument and discharge the defendant.



140.50 - Temporary questioning of persons in public places; search for weapons.

140.50 Temporary questioning of persons in public places; search for

weapons.

1. In addition to the authority provided by this article for making an arrest without a warrant, a police officer may stop a person in a public place located within the geographical area of such officer's employment when he reasonably suspects that such person is committing, has committed or is about to commit either (a) a felony or (b) a misdemeanor defined in the penal law, and may demand of him his name, address and an explanation of his conduct.

2. Any person who is a peace officer and who provides security services for any court of the unified court system may stop a person in or about the courthouse to which he is assigned when he reasonably suspects that such person is committing, has committed or is about to commit either (a) a felony or (b) a misdemeanor defined in the penal law, and may demand of him his name, address and an explanation of his conduct.

3. When upon stopping a person under circumstances prescribed in subdivisions one and two a police officer or court officer, as the case may be, reasonably suspects that he is in danger of physical injury, he may search such person for a deadly weapon or any instrument, article or substance readily capable of causing serious physical injury and of a sort not ordinarily carried in public places by law-abiding persons. If he finds such a weapon or instrument, or any other property possession of which he reasonably believes may constitute the commission of a crime, he may take it and keep it until the completion of the questioning, at which time he shall either return it, if lawfully possessed, or arrest such person.

4. In cities with a population of one million or more, information that establishes the personal identity of an individual who has been stopped, questioned and/or frisked by a police officer or peace officer, such as the name, address or social security number of such person, shall not be recorded in a computerized or electronic database if that individual is released without further legal action; provided, however, that this subdivision shall not prohibit police officers or peace officers from including in a computerized or electronic database generic characteristics of an individual, such as race and gender, who has been stopped, questioned and/or frisked by a police officer or peace officer.



140.55 - Arrest without a warrant; by peace officers of other states for offense committed outside state; uniform close pursuit act.

offense committed outside state; uniform close pursuit act.

1. As used in this section, the word "state" shall include the District of Columbia.

2. Any peace officer of another state of the United States, who enters this state in close pursuit and continues within this state in such close pursuit of a person in order to arrest him, shall have the same authority to arrest and hold in custody such person on the ground that he has committed a crime in another state which is a crime under the laws of the state of New York, as police officers of this state have to arrest and hold in custody a person on the ground that he has committed a crime in this state.

3. If an arrest is made in this state by an officer of another state in accordance with the provisions of subdivision two, he shall without unnecessary delay take the person arrested before a local criminal court which shall conduct a hearing for the sole purpose of determining if the arrest was in accordance with the provisions of subdivision two, and not of determining the guilt or innocence of the arrested person. If such court determines that the arrest was in accordance with such subdivision, it shall commit the person arrested to the custody of the officer making the arrest, who shall without unnecessary delay take him to the state from which he fled. If such court determines that the arrest was unlawful, it shall discharge the person arrested.

4. This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

5. Upon the taking effect of this section it shall be the duty of the secretary of state to certify a copy of this section to the executive department of each of the states of the United States.

6. This section shall apply only to peace officers of a state which by its laws has made similar provision for the arrest and custody of persons closely pursued within the territory thereof.

7. If any part of this section is for any reason declared void, it is declared to be the intent of this section that such invalidity shall not affect the validity of the remaining portions of this section.

8. This section may be cited as the uniform act on close pursuit.






Article 150 - (150.10 - 150.75) THE APPEARANCE TICKET

150.10 - Appearance ticket; definition, form and content.

1. An appearance ticket is a written notice issued and subscribed by a police officer or other public servant authorized by state law or local law enacted pursuant to the provisions of the municipal home rule law to issue the same, directing a designated person to appear in a designated local criminal court at a designated future time in connection with his alleged commission of a designated offense. A notice conforming to such definition constitutes an appearance ticket regardless of whether it is referred to in some other provision of law as a summons or by any other name or title.

2. When an appearance ticket as defined in subdivision one of this section is issued to a person in conjunction with an offense charged in a simplified information, said appearance ticket shall contain the language, set forth in subdivision four of section 100.25, notifying the defendant of his right to receive a supporting deposition.



150.20 - Appearance ticket; when and by whom issuable.

1. Whenever a police officer is authorized pursuant to section 140.10 to arrest a person without a warrant for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law, he may, subject to the provisions of subdivisions three and four of section 150.40, instead issue to and serve upon such person an appearance ticket.

2. (a) Whenever a police officer has arrested a person without a warrant for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law pursuant to section 140.10, or (b) whenever a peace officer, who is not authorized by law to issue an appearance ticket, has arrested a person for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law pursuant to section 140.25, and has requested a police officer to issue and serve upon such arrested person an appearance ticket pursuant to subdivision four of section 140.27, or (c) whenever a person has been arrested for an offense other than a class A, B, C or D felony or a violation of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law and has been delivered to the custody of an appropriate police officer pursuant to section 140.40, such police officer may, instead of bringing such person before a local criminal court and promptly filing or causing the arresting peace officer or arresting person to file a local criminal court accusatory instrument therewith, issue to and serve upon such person an appearance ticket. The issuance and service of an appearance ticket under such circumstances may be conditioned upon a deposit of pre-arraignment bail, as provided in section 150.30.

3. A public servant other than a police officer, who is specially authorized by state law or local law enacted pursuant to the provisions of the municipal home rule law to issue and serve appearance tickets with respect to designated offenses other than class A, B, C or D felonies or violations of section 130.25, 130.40, 205.10, 205.17, 205.19 or 215.56 of the penal law, may in such cases issue and serve upon a person an appearance ticket when he has reasonable cause to believe that such person has committed a crime, or has committed a petty offense in his presence.



150.30 - Appearance ticket; issuance and service thereof after arrest upon posting of pre-arraignment bail.

150.30 Appearance ticket; issuance and service thereof after arrest

upon posting of pre-arraignment bail.

1. Issuance and service of an appearance ticket by a police officer following an arrest without a warrant, as prescribed in subdivision two of section 150.20, may be made conditional upon the posting of a sum of money, known as pre-arraignment bail. In such case, the bail becomes forfeit upon failure of such person to comply with the directions of the appearance ticket. The person posting such bail must complete and sign a form which states (a) the name, residential address and occupation of each person posting cash bail; and (b) the title of the criminal action or proceeding involved; and (c) the offense or offenses which are the subjects of the action or proceeding involved, and the status of such action or proceeding; and (d) the name of the principal and the nature of his involvement in or connection with such action or proceeding; and (e) the date of the principal's next appearance in court; and (f) an acknowledgement that the cash bail will be forfeited if the principal does not comply with the directions of the appearance ticket; and (g) the amount of money posted as cash bail. Such pre-arraignment bail may be posted as provided in subdivision two or three.

2. A desk officer in charge at a police station, county jail, or police headquarters, or any of his superior officers, may in such place, fix pre-arraignment bail, in an amount prescribed in this subdivision, and upon the posting thereof must issue and serve an appearance ticket upon the arrested person, give a receipt for the bail, and release such person from custody. Such pre-arraignment bail may be fixed in the following amounts:

(a) If the arrest was for a class E felony, any amount not exceeding seven hundred fifty dollars.

(b) If the arrest was for a class A misdemeanor, any amount not exceeding five hundred dollars.

(c) If the arrest was for a class B misdemeanor or an unclassified misdemeanor, any amount not exceeding two hundred fifty dollars.

(d) If the arrest was for a petty offense, any amount not exceeding one hundred dollars.

3. A police officer, who has arrested a person without a warrant pursuant to subdivision two of section 150.20 of this chapter for a traffic infraction, may, where he reasonably believes that such arrested person is not licensed to operate a motor vehicle by this state or any state covered by a reciprocal compact guaranteeing appearance as is provided in section five hundred seventeen of the vehicle and traffic law, fix pre-arraignment bail in the amount of fifty dollars; provided, however, such bail shall be posted by means of a credit card or similar device. Upon the posting thereof, said officer must issue and serve an appearance ticket upon the arrested person, give a receipt for the bail, and release such person from custody.

4. The chief administrator of the courts shall establish a system for the posting of pre-arraignment bail by means of credit card or similar device, as is provided by section two hundred twelve of the judiciary law. The head of each police department or police force and of any state department, agency, board, commission or public authority having police officers who fix pre-arraignment bail as provided herein may elect to use the system established by the chief administrator or may establish such other system for the posting of pre-arraignment bail by means of credit card or similar device as he or she may deem appropriate.



150.40 - Appearance ticket; where returnable; how and where served.

1. An appearance ticket must be made returnable in a local criminal court designated in section 100.55 as one with which an information for the offense in question may be filed.

2. An appearance ticket, other than one issued for a traffic infraction relating to parking, must be served personally, except that an appearance ticket issued for the violation of a local zoning ordinance or local zoning law, or of a building or sanitation code may be served in any manner authorized for service under section three hundred eight of the civil practice law and rules.

3. An appearance ticket may be served anywhere in the county in which the designated offense was allegedly committed or in any adjoining county, and may be served elsewhere as prescribed in subdivision four.

4. A police officer may, for the purpose of serving an appearance ticket upon a person, follow him in continuous close pursuit, commencing either in the county in which the alleged offense was committed or in an adjoining county, in and through any county of the state, and may serve such appearance ticket upon him in any county in which he overtakes him.



150.50 - Appearance ticket; filing a local criminal court accusatory instrument; dismissal of insufficient instrument.

instrument; dismissal of insufficient instrument.

1. A police officer or other public servant who has issued and served an appearance ticket must, at or before the time such appearance ticket is returnable, file or cause to be filed with the local criminal court in which it is returnable a local criminal court accusatory instrument charging the person named in such appearance ticket with the offense specified therein. Nothing herein contained shall authorize the use of a simplified information when not authorized by law.

2. If such accusatory instrument is not sufficient on its face, as prescribed in section 100.40, and if the court is satisfied that on the basis of the available facts or evidence it would be impossible to draw and file an accusatory instrument which is sufficient on its face, it must dismiss such accusatory instrument.



150.60 - Appearance ticket; defendant's failure to appear.

If after the service of an appearance ticket and the filing of a local criminal court accusatory instrument charging the offense designated therein, the defendant does not appear in the designated local criminal court at the time such appearance ticket is returnable, the court may issue a summons or a warrant of arrest based upon the local criminal court accusatory instrument filed.



150.70 - Appearance ticket; fingerprinting of defendant.

Upon the arraignment of a defendant who has not been arrested and whose court attendance has been secured by the issuance and service of an appearance ticket pursuant to subdivision one of section 150.20, the court must, if an offense charged in the accusatory instrument is one specified in subdivision one of section 160.10, direct that the defendant be fingerprinted by the appropriate police officer or agency, and that he appear at an appropriate designated time and place for such purpose.



150.75 - Appearance ticket; certain cases.

1. The provisions of this section shall apply in any case wherein the defendant is alleged to have committed an offense defined in section 221.05 of the penal law, and no other offense is alleged, notwithstanding any provision of this chapter or any other law to the contrary.

2. Whenever the defendant is arrested without a warrant, an appearance ticket shall promptly be issued and served upon him, as provided in this article. The issuance and service of the appearance ticket may be made conditional upon the posting of pre-arraignment bail as provided in section 150.30 of this chapter but only if the appropriate police officer (a) is unable to ascertain the defendant's identity or residence address; or (b) reasonably suspects that the identification or residence address given by the defendant is not accurate; or (c) reasonably suspects that the defendant does not reside within the state. No warrant of arrest shall be issued unless the defendant has failed to appear in court as required by the terms of the appearance ticket or by the court.






Article 160 - (160.10 - 160.60) FINGERPRINTING AND PHOTOGRAPHING OF DEFENDANT AFTER ARREST--CRIMINAL IDENTIFICATION RECORDS AND STATISTICS

160.10 - Fingerprinting; duties of police with respect thereto.

1. Following an arrest, or following the arraignment upon a local criminal court accusatory instrument of a defendant whose court attendance has been secured by a summons or an appearance ticket under circumstances described in sections 130.60 and 150.70, the arresting or other appropriate police officer or agency must take or cause to be taken fingerprints of the arrested person or defendant if an offense which is the subject of the arrest or which is charged in the accusatory instrument filed is:

(a) A felony; or

(b) A misdemeanor defined in the penal law; or

(c) A misdemeanor defined outside the penal law which would constitute a felony if such person had a previous judgment of conviction for a crime; or

(d) Loitering for the purpose of engaging in a prostitution offense as defined in subdivision two of section 240.37 of the penal law.

2. In addition, a police officer who makes an arrest for any offense, either with or without a warrant, may take or cause to be taken the fingerprints of the arrested person if such police officer:

(a) Is unable to ascertain such person's identity; or

(b) Reasonably suspects that the identification given by such person is not accurate; or

(c) Reasonably suspects that such person is being sought by law enforcement officials for the commission of some other offense.

3. Whenever fingerprints are required to be taken pursuant to subdivision one or permitted to be taken pursuant to subdivision two, the photograph and palmprints of the arrested person or the defendant, as the case may be, may also be taken.

4. The taking of fingerprints as prescribed in this section and the submission of available information concerning the arrested person or the defendant and the facts and circumstances of the crime charged must be in accordance with the standards established by the commissioner of the division of criminal justice services.



160.20 - Fingerprinting; forwarding of fingerprints.

Upon the taking of fingerprints of an arrested person or defendant as prescribed in section 160.10, the appropriate police officer or agency must without unnecessary delay forward two copies of such fingerprints to the division of criminal justice services.



160.30 - Fingerprinting; duties of division of criminal justice services.

160.30 Fingerprinting; duties of division of criminal justice

services.

1. Upon receiving fingerprints from a police officer or agency pursuant to section 160.20 of this chapter, the division of criminal justice services must, except as provided in subdivision two of this section, classify them and search its records for information concerning a previous record of the defendant, including any adjudication as a juvenile delinquent pursuant to article three of the family court act, or as a youthful offender pursuant to article seven hundred twenty of this chapter, and promptly transmit to such forwarding police officer or agency a report containing all information on file with respect to such defendant's previous record, if any, or stating that the defendant has no previous record according to its files. Such a report, if certified, constitutes presumptive evidence of the facts so certified.

2. If the fingerprints so received are not sufficiently legible to permit accurate and complete classification, they must be returned to the forwarding police officer or agency with an explanation of the defects and a request that the defendant's fingerprints be retaken if possible.



160.40 - Fingerprinting; transmission of report received by police.

1. Upon receipt of a report of the division of criminal justice services as provided in section 160.30, the recipient police officer or agency must promptly transmit such report or a copy thereof to the district attorney of the county and two copies thereof to the court in which the action is pending.

2. Upon receipt of such report the court shall furnish a copy thereof to counsel for the defendant or, if the defendant is not represented by counsel, to the defendant.



160.45 - Polygraph tests; prohibition against.

1. No district attorney, police officer or employee of any law enforcement agency shall request or require any victim of a sexual assault crime to submit to any polygraph test or psychological stress evaluator examination.

2. As used in this section, "victim of a sexual assault crime" means any person alleged to have sustained an offense under article one hundred thirty or section 255.25, 255.26 or 255.27 of the penal law.



160.50 - Order upon termination of criminal action in favor of the accused.

160.50 Order upon termination of criminal action in favor of the accused.

1. Upon the termination of a criminal action or proceeding against a person in favor of such person, as defined in subdivision three of this section, unless the district attorney upon motion with not less than five days notice to such person or his or her attorney demonstrates to the satisfaction of the court that the interests of justice require otherwise, or the court on its own motion with not less than five days notice to such person or his or her attorney determines that the interests of justice require otherwise and states the reasons for such determination on the record, the record of such action or proceeding shall be sealed and the clerk of the court wherein such criminal action or proceeding was terminated shall immediately notify the commissioner of the division of criminal justice services and the heads of all appropriate police departments and other law enforcement agencies that the action has been terminated in favor of the accused, and unless the court has directed otherwise, that the record of such action or proceeding shall be sealed. Upon receipt of notification of such termination and sealing:

(a) every photograph of such person and photographic plate or proof, and all palmprints and fingerprints taken or made of such person pursuant to the provisions of this article in regard to the action or proceeding terminated, except a dismissal pursuant to section 170.56 or 210.46 of this chapter, and all duplicates and copies thereof, except a digital fingerprint image where authorized pursuant to paragraph (e) of this subdivision, shall forthwith be, at the discretion of the recipient agency, either destroyed or returned to such person, or to the attorney who represented such person at the time of the termination of the action or proceeding, at the address given by such person or attorney during the action or proceeding, by the division of criminal justice services and by any police department or law enforcement agency having any such photograph, photographic plate or proof, palmprint or fingerprints in its possession or under its control;

(b) any police department or law enforcement agency, including the division of criminal justice services, which transmitted or otherwise forwarded to any agency of the United States or of any other state or of any other jurisdiction outside the state of New York copies of any such photographs, photographic plates or proofs, palmprints and fingerprints, including those relating to actions or proceedings which were dismissed pursuant to section 170.56 or 210.46 of this chapter, shall forthwith formally request in writing that all such copies be destroyed or returned to the police department or law enforcement agency which transmitted or forwarded them, and, if returned, such department or agency shall, at its discretion, either destroy or return them as provided herein, except that those relating to dismissals pursuant to section 170.56 or 210.46 of this chapter shall not be destroyed or returned by such department or agency;

(c) all official records and papers, including judgments and orders of a court but not including published court decisions or opinions or records and briefs on appeal, relating to the arrest or prosecution, including all duplicates and copies thereof, on file with the division of criminal justice services, any court, police agency, or prosecutor's office shall be sealed and not made available to any person or public or private agency;

(d) such records shall be made available to the person accused or to such person's designated agent, and shall be made available to (i) a prosecutor in any proceeding in which the accused has moved for an order pursuant to section 170.56 or 210.46 of this chapter, or (ii) a law enforcement agency upon ex parte motion in any superior court, or in any district court, city court or the criminal court of the city of New York provided that such court sealed the record, if such agency demonstrates to the satisfaction of the court that justice requires that such records be made available to it, or (iii) any state or local officer or agency with responsibility for the issuance of licenses to possess guns, when the accused has made application for such a license, or (iv) the New York state department of corrections and community supervision when the accused is on parole supervision as a result of conditional release or a parole release granted by the New York state board of parole, and the arrest which is the subject of the inquiry is one which occurred while the accused was under such supervision, or (v) any prospective employer of a police officer or peace officer as those terms are defined in subdivisions thirty-three and thirty-four of section 1.20 of this chapter, in relation to an application for employment as a police officer or peace officer; provided, however, that every person who is an applicant for the position of police officer or peace officer shall be furnished with a copy of all records obtained under this paragraph and afforded an opportunity to make an explanation thereto, or (vi) the probation department responsible for supervision of the accused when the arrest which is the subject of the inquiry is one which occurred while the accused was under such supervision; and

(e) where fingerprints subject to the provisions of this section have been received by the division of criminal justice services and have been filed by the division as digital images, such images may be retained, provided that a fingerprint card of the individual is on file with the division which was not sealed pursuant to this section or section 160.55 of this article.

2. A report of the termination of the action or proceeding in favor of the accused shall be sufficient notice of sealing to the commissioner of the division of criminal justice services unless the report also indicates that the court directed that the record not be sealed in the interests of justice. Where the court has determined pursuant to subdivision one of this section that sealing is not in the interest of justice, the clerk of the court shall include notification of that determination in any report to such division of the disposition of the action or proceeding.

3. For the purposes of subdivision one of this section, a criminal action or proceeding against a person shall be considered terminated in favor of such person where:

(a) an order dismissing the entire accusatory instrument against such person pursuant to article four hundred seventy was entered; or

(b) an order to dismiss the entire accusatory instrument against such person pursuant to section 170.30, 170.50, 170.55, 170.56, 180.70, 210.20, 210.46 or 210.47 of this chapter was entered or deemed entered, or an order terminating the prosecution against such person was entered pursuant to section 180.85 of this chapter, and the people have not appealed from such order or the determination of an appeal or appeals by the people from such order has been against the people; or

(c) a verdict of complete acquittal was made pursuant to section 330.10 of this chapter; or

(d) a trial order of dismissal of the entire accusatory instrument against such person pursuant to section 290.10 or 360.40 of this chapter was entered and the people have not appealed from such order or the determination of an appeal or appeals by the people from such order has been against the people; or

(e) an order setting aside a verdict pursuant to section 330.30 or 370.10 of this chapter was entered and the people have not appealed from such order or the determination of an appeal or appeals by the people from such order has been against the people and no new trial has been ordered; or

(f) an order vacating a judgment pursuant to section 440.10 of this chapter was entered and the people have not appealed from such order or the determination of an appeal or appeals by the people from such order has been against the people, and no new trial has been ordered; or

(g) an order of discharge pursuant to article seventy of the civil practice law and rules was entered on a ground which invalidates the conviction and the people have not appealed from such order or the determination of an appeal or appeals by the people from such order has been against the people; or

(h) where all charges against such person are dismissed pursuant to section 190.75 of this chapter. In such event, the clerk of the court which empaneled the grand jury shall serve a certification of such disposition upon the division of criminal justice services and upon the appropriate police department or law enforcement agency which upon receipt thereof, shall comply with the provisions of paragraphs (a), (b), (c) and (d) of subdivision one of this section in the same manner as is required thereunder with respect to an order of a court entered pursuant to said subdivision one; or

(i) prior to the filing of an accusatory instrument in a local criminal court against such person, the prosecutor elects not to prosecute such person. In such event, the prosecutor shall serve a certification of such disposition upon the division of criminal justice services and upon the appropriate police department or law enforcement agency which, upon receipt thereof, shall comply with the provisions of paragraphs (a), (b), (c) and (d) of subdivision one of this section in the same manner as is required thereunder with respect to an order of a court entered pursuant to said subdivision one.

(j) following the arrest of such person, the arresting police agency, prior to the filing of an accusatory instrument in a local criminal court but subsequent to the forwarding of a copy of the fingerprints of such person to the division of criminal justice services, elects not to proceed further. In such event, the head of the arresting police agency shall serve a certification of such disposition upon the division of criminal justice services which, upon receipt thereof, shall comply with the provisions of paragraphs (a), (b), (c) and (d) of subdivision one of this section in the same manner as is required thereunder with respect to an order of a court entered pursuant to said subdivision one.

(k) (i) The accusatory instrument alleged a violation of article two hundred twenty or section 240.36 of the penal law, prior to the taking effect of article two hundred twenty-one of the penal law, or a violation of article two hundred twenty-one of the penal law; (ii) the sole controlled substance involved is marijuana; (iii) the conviction was only for a violation or violations; and (iv) at least three years have passed since the offense occurred.

(l) An order dismissing an action pursuant to section 215.40 of this chapter was entered.

4. A person in whose favor a criminal action or proceeding was terminated, as defined in paragraph (a) through (h) of subdivision two of this section, prior to the effective date of this section, may upon motion apply to the court in which such termination occurred, upon not less than twenty days notice to the district attorney, for an order granting to such person the relief set forth in subdivision one of this section, and such order shall be granted unless the district attorney demonstrates to the satisfaction of the court that the interests of justice require otherwise. A person in whose favor a criminal action or proceeding was terminated, as defined in paragraph (i) or (j) of subdivision two of this section, prior to the effective date of this section, may apply to the appropriate prosecutor or police agency for a certification as described in said paragraph (i) or (j) granting to such person the relief set forth therein, and such certification shall be granted by such prosecutor or police agency.



160.55 - Order upon termination of criminal action by conviction for noncriminal offense; entry of waiver; administrative findings.

160.55 Order upon termination of criminal action by conviction for

noncriminal offense; entry of waiver; administrative

findings.

1. Upon the termination of a criminal action or proceeding against a person by the conviction of such person of a traffic infraction or a violation, other than a violation of loitering as described in paragraph (d) or (e) of subdivision one of section 160.10 of this chapter or the violation of operating a motor vehicle while ability impaired as described in subdivision one of section eleven hundred ninety-two of the vehicle and traffic law, unless the district attorney upon motion with not less than five days notice to such person or his or her attorney demonstrates to the satisfaction of the court that the interests of justice require otherwise, or the court on its own motion with not less than five days notice to such person or his or her attorney determines that the interests of justice require otherwise and states the reasons for such determination on the record, the clerk of the court wherein such criminal action or proceeding was terminated shall immediately notify the commissioner of the division of criminal justice services and the heads of all appropriate police departments and other law enforcement agencies that the action has been terminated by such conviction. Upon receipt of notification of such termination:

(a) every photograph of such person and photographic plate or proof, and all palmprints and fingerprints taken or made of such person pursuant to the provisions of this article in regard to the action or proceeding terminated, and all duplicates and copies thereof, except a digital fingerprint image where authorized pursuant to paragraph (e) of this subdivision, except for the palmprints and fingerprints concerning a disposition of harassment in the second degree as defined in section 240.26 of the penal law, committed against a member of the same family or household as the defendant, as defined in subdivision one of section 530.11 of this chapter, and determined pursuant to subdivision eight-a of section 170.10 of this title, shall forthwith be, at the discretion of the recipient agency, either destroyed or returned to such person, or to the attorney who represented such person at the time of the termination of the action or proceeding, at the address given by such person or attorney during the action or proceeding, by the division of criminal justice services and by any police department or law enforcement agency having any such photograph, photographic plate or proof, palmprints or fingerprints in its possession or under its control;

(b) any police department or law enforcement agency, including the division of criminal justice services, which transmitted or otherwise forwarded to any agency of the United States or of any other state or of any other jurisdiction outside the state of New York copies of any such photographs, photographic plates or proofs, palmprints and fingerprints, shall forthwith formally request in writing that all such copies be destroyed or returned to the police department or law enforcement agency which transmitted or forwarded them, and upon such return such department or agency shall, at its discretion, either destroy or return them as provided herein;

(c) all official records and papers relating to the arrest or prosecution, including all duplicates and copies thereof, on file with the division of criminal justice services, police agency, or prosecutor's office shall be sealed and not made available to any person or public or private agency;

(d) the records referred to in paragraph (c) of this subdivision shall be made available to the person accused or to such person's designated agent, and shall be made available to (i) a prosecutor in any proceeding in which the accused has moved for an order pursuant to section 170.56 or 210.46 of this chapter, or (ii) a law enforcement agency upon ex parte motion in any superior court, or in any district court, city court or the criminal court of the city of New York provided that such court sealed the record, if such agency demonstrates to the satisfaction of the court that justice requires that such records be made available to it, or (iii) any state or local officer or agency with responsibility for the issuance of licenses to possess guns, when the accused has made application for such a license, or (iv) the New York state department of corrections and community supervision when the accused is under parole supervision as a result of conditional release or parole release granted by the New York state board of parole and the arrest which is the subject of the inquiry is one which occurred while the accused was under such supervision, or (v) the probation department responsible for supervision of the accused when the arrest which is the subject of the inquiry is one which occurred while the accused was under such supervision, or (vi) a police agency, probation department, sheriff's office, district attorney's office, department of correction of any municipality and parole department, for law enforcement purposes, upon arrest in instances in which the individual stands convicted of harassment in the second degree, as defined in section 240.26 of the penal law, committed against a member of the same family or household as the defendant, as defined in subdivision one of section 530.11 of this chapter, and determined pursuant to subdivision eight-a of section 170.10 of this title; and

(e) where fingerprints subject to the provisions of this section have been received by the division of criminal justice services and have been filed by the division as digital images, such images may be retained, provided that a fingerprint card of the individual is on file with the division which was not sealed pursuant to this section or section 160.50 of this article.

2. A report of the termination of the action or proceeding by conviction of a traffic violation or a violation other than a violation of loitering as described in paragraph (d) or (e) of subdivision one of section 160.10 of this title or the violation of operating a motor vehicle while ability impaired as described in subdivision one of section eleven hundred ninety-two of the vehicle and traffic law, shall be sufficient notice of sealing to the commissioner of the division of criminal justice services unless the report also indicates that the court directed that the record not be sealed in the interests of justice. Where the court has determined pursuant to subdivision one of this section that sealing is not in the interests of justice, the clerk of the court shall include notification of that determination in any report to such division of the disposition of the action or proceeding. When the defendant has been found guilty of a violation of harassment in the second degree and it was determined pursuant to subdivision eight-a of section 170.10 of this title that such violation was committed against a member of the same family or household as the defendant, the clerk of the court shall include notification of that determination in any report to such division of the disposition of the action or proceeding for purposes of paragraph (a) and subparagraph (vi) of paragraph (d) of subdivision one of this section.

3. A person against whom a criminal action or proceeding was terminated by such person's conviction of a traffic infraction or violation other than a violation of loitering as described in paragraph (d) or (e) of subdivision one of section 160.10 of this chapter or the violation of operating a motor vehicle while ability impaired as described in subdivision one of section eleven hundred ninety-two of the vehicle and traffic law, prior to the effective date of this section, may upon motion apply to the court in which such termination occurred, upon not less than twenty days notice to the district attorney, for an order granting to such person the relief set forth in subdivision one of this section, and such order shall be granted unless the district attorney demonstrates to the satisfaction of the court that the interests of justice require otherwise.

4. This section shall not apply to an action terminated in a manner described in paragraph (k) of subdivision two of section 160.50 of this chapter.

5. (a) When a criminal action or proceeding is terminated against a person by the entry of a waiver of a hearing pursuant to paragraph (c) of subdivision ten of section eleven hundred ninety-two of the vehicle and traffic law or section forty-nine-b of the navigation law, the record of the criminal action shall be sealed in accordance with this subdivision. Upon the entry of such waiver, the court or the clerk of the court shall immediately notify the commissioner of the division of criminal justice services and the heads of all appropriate police departments and other law enforcement agencies that a waiver has been entered and that the record of the action shall be sealed when the person reaches the age of twenty-one or three years from the date of commission of the offense, whichever is the greater period of time. At the expiration of such period, the commissioner of the division of criminal justice services and the heads of all appropriate police departments and other law enforcement agencies shall take the actions required by paragraphs (a), (b) and (c) of subdivision one of section 160.50 of this article.

(b) Where a person under the age of twenty-one is referred by the police to the department of motor vehicles for action pursuant to section eleven hundred ninety-two-a or eleven hundred ninety-four-a of the vehicle and traffic law, or section forty-nine-b of the navigation law and a finding in favor of the motorist or operator is rendered, the commissioner of the department of motor vehicles shall, as soon as practicable, but not later than three years from the date of commission of the offense or when such person reaches the age of twenty-one, whichever is the greater period of time, notify the commissioner of the division of criminal justice services and the heads of all appropriate police departments and other law enforcement agencies that such finding in favor of the motorist or operator was rendered. Upon receipt of such notification, the commissioner of the division of criminal justice services and the heads of such police departments and other law enforcement agencies shall take the actions required by paragraphs (a), (b) and (c) of subdivision one of section 160.50 of this article.

(c) Where a person under the age of twenty-one is referred by the police to the department of motor vehicles for action pursuant to section eleven hundred ninety-two-a or eleven hundred ninety-four-a of the vehicle and traffic law, or section forty-nine-b of the navigation law, and no notification is received by the commissioner of the division of criminal justice services and the heads of all appropriate police departments and other law enforcement agencies pursuant to paragraph (b) of this subdivision, such commissioner of the division of criminal justice services and such heads of police departments and other law enforcement agencies shall, after three years from the date of commission of the offense or when the person reaches the age of twenty-one, whichever is the greater period of time, take the actions required by paragraphs (a), (b) and (c) of subdivision one of section 160.50 of this article.



160.58 - Conditional sealing of certain controlled substance, marihuana or specified offense convictions.

or specified offense convictions.

1. A defendant convicted of any offense defined in article two hundred twenty or two hundred twenty-one of the penal law or a specified offense defined in subdivision five of section 410.91 of this chapter who has successfully completed a judicial diversion program under article two hundred sixteen of this chapter, or one of the programs heretofore known as drug treatment alternative to prison or another judicially sanctioned drug treatment program of similar duration, requirements and level of supervision, and has completed the sentence imposed for the offense or offenses, is eligible to have such offense or offenses sealed pursuant to this section.

2. The court that sentenced the defendant to a judicially sanctioned drug treatment program may on its own motion, or on the defendant's motion, order that all official records and papers relating to the arrest, prosecution and conviction which resulted in the defendant's participation in the judicially sanctioned drug treatment program be conditionally sealed. In such case, the court may also conditionally seal the arrest, prosecution and conviction records for no more than three of the defendant's prior eligible misdemeanors, which for purposes of this subdivision shall be limited to misdemeanor offenses defined in article two hundred twenty or two hundred twenty-one of the penal law. The court may only seal the records of the defendant's arrests, prosecutions and convictions when:

(a) the sentencing court has requested and received from the division of criminal justice services or the Federal Bureau of Investigation a fingerprint based criminal history record of the defendant, including any sealed or suppressed information. The division of criminal justice services shall also include a criminal history report, if any, from the Federal Bureau of Investigation regarding any criminal history information that occurred in other jurisdictions. The division is hereby authorized to receive such information from the Federal Bureau of Investigation for this purpose. The parties shall be permitted to examine these records;

(b) the defendant or court has identified the misdemeanor conviction or convictions for which relief may be granted;

(c) the court has received documentation that the sentences imposed on the eligible misdemeanor convictions have been completed, or if no such documentation is reasonably available, a sworn affidavit that the sentences imposed on the prior misdemeanors have been completed; and

(d) the court has notified the district attorney of each jurisdiction in which the defendant has been convicted of an offense with respect to which sealing is sought, and the court or courts of record for such offenses, that the court is considering sealing the records of the defendant's eligible misdemeanor convictions. Both the district attorney and the court shall be given a reasonable opportunity, which shall not be less than thirty days, in which to comment and submit materials to aid the court in making such a determination.

3. At the request of the defendant or the district attorney of a county in which the defendant committed a crime that is the subject of the sealing application, the court may conduct a hearing to consider and review any relevant evidence offered by either party that would aid the court in its decision whether to seal the records of the defendant's arrests, prosecutions and convictions. In making such a determination, the court shall consider any relevant factors, including but not limited to: (i) the circumstances and seriousness of the offense or offenses that resulted in the conviction or convictions; (ii) the character of the defendant, including his or her completion of the judicially sanctioned treatment program as described in subdivision one of this section; (iii) the defendant's criminal history; and (iv) the impact of sealing the defendant's records upon his or her rehabilitation and his or her successful and productive reentry and reintegration into society, and on public safety.

4. When a court orders sealing pursuant to this section, all official records and papers relating to the arrests, prosecutions, and convictions, including all duplicates and copies thereof, on file with the division of criminal justice services or any court shall be sealed and not made available to any person or public or private agency; provided, however, the division shall retain any fingerprints, palmprints and photographs, or digital images of the same.

5. When the court orders sealing pursuant to this section, the clerk of such court shall immediately notify the commissioner of the division of criminal justice services, and any court that sentenced the defendant for an offense which has been conditionally sealed, regarding the records that shall be sealed pursuant to this section.

6. Records sealed pursuant to this subdivision shall be made available to:

(a) the defendant or the defendant's designated agent;

(b) qualified agencies, as defined in subdivision nine of section eight hundred thirty-five of the executive law, and federal and state law enforcement agencies, when acting within the scope of their law enforcement duties; or

(c) any state or local officer or agency with responsibility for the issuance of licenses to possess guns, when the person has made application for such a license; or

(d) any prospective employer of a police officer or peace officer as those terms are defined in subdivisions thirty-three and thirty-four of section 1.20 of this chapter, in relation to an application for employment as a police officer or peace officer; provided, however, that every person who is an applicant for the position of police officer or peace officer shall be furnished with a copy of all records obtained under this paragraph and afforded an opportunity to make an explanation thereto.

7. The court shall not seal the defendant's record pursuant to this section while any charged offense is pending.

8. If, subsequent to the sealing of records pursuant to this subdivision, the person who is the subject of such records is arrested for or formally charged with any misdemeanor or felony offense, such records shall be unsealed immediately and remain unsealed; provided, however, that if such new misdemeanor or felony arrest results in a termination in favor of the accused as defined in subdivision three of section 160.50 of this article or by conviction for a non criminal offense as described in section 160.55 of this article, such unsealed records shall be conditionally sealed pursuant to this section.



160.60 - Effect of termination of criminal actions in favor of the accused.

accused.

Upon the termination of a criminal action or proceeding against a person in favor of such person, as defined in subdivision two of section 160.50 of this chapter, the arrest and prosecution shall be deemed a nullity and the accused shall be restored, in contemplation of law, to the status he occupied before the arrest and prosecution. The arrest or prosecution shall not operate as a disqualification of any person so accused to pursue or engage in any lawful activity, occupation, profession, or calling. Except where specifically required or permitted by statute or upon specific authorization of a superior court, no such person shall be required to divulge information pertaining to the arrest or prosecution.






Article 170 - (170.10 - 170.80) PROCEEDINGS UPON INFORMATION, SIMPLIFIED TRAFFIC INFORMATION, PROSECUTOR'S INFORMATION AND MISDEMEANOR COMPLAINT FROM ARRAIGNMENT TO PLEA

170.10 - Arraignment upon information, simplified traffic information, prosecutor's information or misdemeanor complaint; defendant's presence, defendant's rig

prosecutor's information or misdemeanor complaint;

defendant's presence, defendant's rights, court's

instructions and bail matters.

1. Following the filing with a local criminal court of an information, a simplified information, a prosecutor's information or a misdemeanor complaint, the defendant must be arraigned thereon. The defendant must appear personally at such arraignment except under the following circumstances:

(a) In any case where a simplified information is filed and a procedure is provided by law which is applicable to all offenses charged in such simplified information and, if followed, would dispense with an arraignment or personal appearance of the defendant, nothing contained in this section affects the validity of such procedure or requires such personal appearance;

(b) In any case in which the defendant's appearance is required by a summons or an appearance ticket, the court in its discretion may, for good cause shown, permit the defendant to appear by counsel instead of in person.

2. Upon any arraignment at which the defendant is personally present, the court must immediately inform him, or cause him to be informed in its presence, of the charge or charges against him and must furnish him with a copy of the accusatory instrument.

3. The defendant has the right to the aid of counsel at the arraignment and at every subsequent stage of the action. If he appears upon such arraignment without counsel, he has the following rights:

(a) To an adjournment for the purpose of obtaining counsel; and

(b) To communicate, free of charge, by letter or by telephone provided by the law enforcement facility where the defendant is held to a phone number located in the United States, or Puerto Rico, for the purposes of obtaining counsel and informing a relative or friend that he or she has been charged with an offense; and

(c) To have counsel assigned by the court if he is financially unable to obtain the same; except that this paragraph does not apply where the accusatory instrument charges a traffic infraction or infractions only.

4. Except as provided in subdivision five, the court must inform the defendant:

(a) Of his rights as prescribed in subdivision three; and the court must not only accord him opportunity to exercise such rights but must itself take such affirmative action as is necessary to effectuate them; and

(b) Where a traffic infraction or a misdemeanor relating to traffic is charged, that a judgment of conviction for such offense would in addition to subjecting the defendant to the sentence provided therefor render his license to drive a motor vehicle and his certificate of registration subject to suspension and revocation as prescribed by law and that a plea of guilty to such offense constitutes a conviction thereof to the same extent as a verdict of guilty after trial; and

(c) Where the accusatory instrument is a simplified traffic information, that the defendant has a right to have a supporting deposition filed, as provided in section 100.25; and

(d) Where the accusatory instrument is a misdemeanor complaint, that the defendant may not be prosecuted thereon or required to enter a plea thereto unless he consents to the same, and that in the absence of such consent such misdemeanor complaint will for prosecution purposes have to be replaced and superseded by an information; and

(e) Where an information, a simplified information, a prosecutor's information, a misdemeanor complaint, a felony complaint or an indictment charges harassment in the second degree, as defined in section 240.26 of the penal law, if there is a judgment of conviction for such offense and such offense is determined to have been committed against a member of the same family or household as the defendant, as defined in subdivision one of section 530.11 of this chapter, the record of such conviction shall be accessible for law enforcement purposes and not sealed, as specified in paragraph (a) and subparagraph (vi) of paragraph (d) of subdivision one of section 160.55 of this title; and

5. In any case in which a defendant has appeared for arraignment in response to a summons or an appearance ticket, a printed statement upon such process of any court instruction required by the provisions of subdivision four, other than those specified in paragraphs (d) and (e) thereof, constitutes compliance with such provisions with respect to the instruction so printed.

6. If a defendant charged with a traffic infraction or infractions only desires to proceed without the aid of counsel, the court must permit him to do so. In all other cases, the court must permit the defendant to proceed without the aid of counsel if it is satisfied that he made such decision with knowledge of the significance thereof, but if it is not so satisfied it may not proceed until the defendant is provided with counsel, either of his own choosing or by assignment. Regardless of the kind or nature of the charges, a defendant who proceeds at the arraignment without counsel does not waive his right to counsel, and the court must inform him that he continues to have such right as well as all the rights specified in subdivision three which are necessary to effectuate it, and that he may exercise such rights at any stage of the action.

7. Upon the arraignment, the court, unless it intends to make a final disposition of the action immediately thereafter, must, as provided in subdivision one of section 530.20, issue a securing order either releasing the defendant on his own recognizance or fixing bail for his future appearance in the action; except that where a defendant appears by counsel pursuant to paragraph (b) of subdivision one of this section, the court must release the defendant on his own recognizance.

8. Notwithstanding any other provision of law to the contrary, a local criminal court may not, at arraignment or within thirty days of arraignment on a simplified traffic information charging a violation of subdivision two, two-a, three, four or four-a of section eleven hundred ninety-two of the vehicle and traffic law and upon which a notation has been made pursuant to subdivision twelve of section eleven hundred ninety-two of the vehicle and traffic law, accept a plea of guilty to a violation of any subdivision of section eleven hundred ninety-two of the vehicle and traffic law, nor to any other traffic infraction arising out of the same incident, nor to any other traffic infraction, violation or misdemeanor where the court is aware that such offense was charged pursuant to an accident involving death or serious physical injury, except upon written consent of the district attorney.

8-a. (a) Where an information, a simplified information, a prosecutor's information, a misdemeanor complaint, a felony complaint or an indictment charges harassment in the second degree as defined in section 240.26 of the penal law, the people may serve upon the defendant and file with the court a notice alleging that such offense was committed against a member of the same family or household as the defendant, as defined in subdivision one of section 530.11 of this chapter. Such notice must be served within fifteen days after arraignment on an information, a simplified information, a prosecutor's information, a misdemeanor complaint, a felony complaint or an indictment for such charge and before trial. Such notice must include the name of the person alleged to be a member of the same family or household as the defendant and specify the specific family or household relationship as defined in subdivision one of section 530.11 of this chapter.

(b) If a defendant, charged with harassment in the second degree as defined in section 240.26 of the penal law stipulates, or admits in the course of a plea disposition, that the person against whom the charged offense is alleged to have been committed is a member of the same family or household as the defendant, as defined in subdivision one of section 530.11 of this chapter, such allegation shall be deemed established for purposes of paragraph (a) and subparagraph (vi) of paragraph (d) of subdivision one of section 160.55 of this title. If the defendant denies such allegation, the people may, by proof beyond a reasonable doubt, prove as part of their case that the alleged victim of such offense was a member of the same family or household as the defendant. In such circumstances, the trier of fact shall make its determination with respect to such allegation orally on the record or in writing.

9. Nothing contained in this section applies to the arraignment of corporate defendants, which is governed generally by the provisions of article six hundred.

* 10. Notwithstanding any contrary provision of this section, when an off-hours arraignment part designated in accordance with paragraph (w) of subdivision one of section two hundred twelve of the judiciary law is in operation in the county in which the court is located, the court must adjourn the proceedings before it, and direct that the proceedings be continued in such off-hours part when the defendant has appeared before the court without counsel and no counsel is otherwise available at the time of such appearance to aid the defendant, unless the defendant desires to proceed without the aid of counsel and the court is satisfied, pursuant to subdivision six of this section, that the defendant made such decision with knowledge of the significance thereof.

* NB Effective February 26, 2017



170.15 - Removal of action from one local criminal court to another.

Under circumstances prescribed in this section, a criminal action based upon an information, a simplified information, a prosecutor's information or a misdemeanor complaint may be removed from one local criminal court to another:

1. When a defendant arrested by a police officer for an offense other than a felony, allegedly committed in a city or town, has, owing to special circumstances and pursuant to law, not been brought before the particular local criminal court which by reason of the situs of such offense has trial jurisdiction thereof, but, instead, before a local criminal court which does not have trial jurisdiction thereof, and therein stands charged with such offense by information, simplified information or misdemeanor complaint, such local criminal court must arraign him upon such accusatory instrument. If the defendant desires to enter a plea of guilty thereto immediately following such arraignment, such local criminal court must permit him to do so and must thereafter conduct the action to judgment. Otherwise, it must remit the action, together with all pertinent papers and documents, to the local criminal court which has trial jurisdiction of the action, and the latter court must then conduct such action to judgment or other final disposition.

2. When a defendant arrested by a police officer for an offense other than a felony has been brought before a superior court judge sitting as a local criminal court for arraignment upon an information, simplified information or misdemeanor complaint charging such offense, such judge must, as a local criminal court, arraign the defendant upon such accusatory instrument. Such judge must then remit the action, together with all pertinent papers and documents, to a local criminal court having trial jurisdiction thereof. The latter court must then conduct such action to judgment or other final disposition.

3. At any time within the period provided by section 255.20, where a defendant is arraigned upon an information, a simplified information, a prosecutor's information or a misdemeanor complaint pending in a city court, town court or a village court having trial jurisdiction thereof, a judge of the county court of the county in which such city court, town court or village court is located may, upon motion of the defendant or the people, order that the action be transferred for disposition from the court in which the matter is pending to another designated local criminal court of the county, upon the ground that disposition thereof within a reasonable time in the court from which removal is sought is unlikely owing to:

(a) Death, disability or other incapacity or disqualification of all of the judges of such court; or

(b) Inability of such court to form a jury in a case, in which the defendant is entitled to and has requested a jury trial.

4. Notwithstanding any provision of this section to the contrary, in any county outside a city having a population of one million or more, upon or after arraignment of a defendant on an information, a simplified information, a prosecutor's information or a misdemeanor complaint pending in a local criminal court, such court may, upon motion of the defendant and with the consent of the district attorney, order that the action be removed from the court in which the matter is pending to another local criminal court in the same county which has been designated a drug court by the chief administrator of the courts, and such drug court may then conduct such action to judgement or other final disposition; provided, however, that an order of removal issued under this subdivision shall not take effect until five days after the date the order is issued unless, prior to such effective date, the drug court notifies the court that issued the order that:

(a) it will not accept the action, in which event the order shall not take effect, or

(b) it will accept the action on a date prior to such effective date, in which event the order shall take effect upon such prior date.

Upon providing notification pursuant to paragraph (a) or (b) of this subdivision, the drug court shall promptly give notice to the defendant, his or her counsel and the district attorney.



170.20 - Divestiture of jurisdiction by indictment; removal of case to superior court at district attorney's instance.

170.20 Divestiture of jurisdiction by indictment; removal of case to

superior court at district attorney's instance.

1. If at any time before entry of a plea of guilty to or commencement of a trial of a local criminal court accusatory instrument containing a charge of misdemeanor, an indictment charging the defendant with such misdemeanor is filed in a superior court, the local criminal court is thereby divested of jurisdiction of such misdemeanor charge and all proceedings therein with respect thereto are terminated.

2. At any time before entry of a plea of guilty to or commencement of a trial of an accusatory instrument specified in subdivision one, the district attorney may apply for an adjournment of the proceedings in the local criminal court upon the ground that he intends to present the misdemeanor charge in question to a grand jury with a view to prosecuting it by indictment in a superior court. In such case, the local criminal court must adjourn the proceedings to a date which affords the district attorney reasonable opportunity to pursue such action, and may subsequently grant such further adjournments for that purpose as are reasonable under the circumstances. Following the granting of such adjournment or adjournments, the proceedings must be as follows:

(a) If such charge is presented to a grand jury within the designated period and either an indictment or a dismissal of such charge results, the local criminal court is thereby divested of jurisdiction of such charge, and all proceedings in the local criminal court with respect thereto are terminated.

(b) If the misdemeanor charge is not presented to a grand jury within the designated period, the proceedings in the local criminal court must continue.



170.25 - Divestiture of jurisdiction by indictment; removal of case to superior court at defendant's instance.

170.25 Divestiture of jurisdiction by indictment; removal of case to

superior court at defendant's instance.

1. At any time before entry of a plea of guilty to or commencement of a trial of a local criminal court accusatory instrument containing a charge of misdemeanor, a superior court having jurisdiction to prosecute such misdemeanor charge by indictment may, upon motion of the defendant made upon notice to the district attorney, showing good cause to believe that the interests of justice so require, order that such charge be prosecuted by indictment and that the district attorney present it to the grand jury for such purpose.

2. Such order stays the proceedings in the local criminal court pending submission of the charge to the grand jury. Upon the subsequent filing of an indictment in the superior court, the proceedings in the local criminal court terminate and the defendant must be required to appear for arraignment upon the indictment in the manner prescribed in subdivisions one and two of section 210.10. Upon the subsequent filing of a grand jury dismissal of the charge, the proceedings in the local criminal court terminate and the superior court must, if the defendant is not at liberty on his own recognizance, discharge him from custody or exonerate his bail, as the case may be.

3. At any time before entry of a plea of guilty to or commencement of a trial of or within thirty days of arraignment on an accusatory instrument specified in subdivision one, whichever occurs first, the defendant may apply to the local criminal court for an adjournment of the proceedings therein upon the ground that he intends to make a motion in a superior court, pursuant to subdivision one, for an order that the misdemeanor charge be prosecuted by indictment. In such case, the local criminal court must adjourn the proceedings to a date which affords the defendant reasonable opportunity to pursue such action, and may subsequently grant such further adjournments for that purpose as are reasonable under the circumstances. Following the granting of such adjournment or adjournments, the proceedings must be as follows:

(a) If a motion in a superior court is not made by the defendant within the designated period, the proceedings in the local criminal court must continue.

(b) If a motion in a superior court is made by the defendant within the designated period, such motion stays the proceedings in the local criminal court until the entry of an order determining such motion.

(c) If the superior court enters an order granting the motion, such order stays the proceedings in the local criminal court as provided in subdivision two; and upon a subsequent indictment or dismissal of such charge by the grand jury, the proceedings in the local criminal court terminate as provided in subdivision two.

(d) If the superior court enters an order denying the motion, the proceedings in the local criminal court must continue.

4. Upon application of a defendant who on the basis of an order issued by a superior court pursuant to subdivision one is awaiting grand jury action, and who, at the time of such order or subsequent thereto, has been committed to the custody of the sheriff pending grand jury action, and who has been confined in such custody for a period of more than forty-five days without the occurrence of any grand jury action or disposition, the superior court which issued such order must release him on his own recognizance unless:

(a) The lack of a grand jury disposition during such period of confinement was due to the defendant's request, action or condition, or occurred with his consent; or

(b) The people have shown good cause why such order of release should not be issued. Such good cause must consist of some compelling fact or circumstance which precluded grand jury action within the prescribed period or rendered the same against the interest of justice.



170.30 - Motion to dismiss information, simplified information, prosecutor's information or misdemeanor complaint.

prosecutor's information or misdemeanor complaint.

1. After arraignment upon an information, a simplified information, a prosecutor's information or a misdemeanor complaint, the local criminal court may, upon motion of the defendant, dismiss such instrument or any count thereof upon the ground that:

(a) It is defective, within the meaning of section 170.35; or

(b) The defendant has received immunity from prosecution for the offense charged, pursuant to sections 50.20 or 190.40; or

(c) The prosecution is barred by reason of a previous prosecution, pursuant to section 40.20; or

(d) The prosecution is untimely, pursuant to section 30.10; or

(e) The defendant has been denied the right to a speedy trial; or

(f) There exists some other jurisdictional or legal impediment to conviction of the defendant for the offense charged; or

(g) Dismissal is required in furtherance of justice, within the meaning of section 170.40.

2. A motion pursuant to this section, except a motion pursuant to paragraph (e) of subdivision one, should be made within the period provided by section 255.20. A motion made pursuant to paragraph (e) of subdivision one should be made prior to the commencement of trial or entry of a plea of guilty.

3. Upon the motion, a defendant who is in a position adequately to raise more than one ground in support thereof should raise every such ground upon which he intends to challenge the accusatory instrument. A subsequent motion based upon such a ground not so raised may be summarily denied, although the court, in the interest of justice and for good cause shown, may in its discretion entertain and dispose of such a motion on the merits notwithstanding.

4. After arraignment upon an information, a simplified information, a prosecutor's information or misdemeanor complaint on a charge of prostitution pursuant to section 230.00 of the penal law or loitering for the purposes of prostitution pursuant to subdivision two of section 240.37 of the penal law, provided that the person does not stand charged with loitering for the purpose of patronizing a prostitute, where such offense allegedly occurred when the person was sixteen or seventeen years of age, the local criminal court may dismiss such charge in its discretion in the interest of justice on the ground that a defendant participated in services provided to him or her.



170.35 - Motion to dismiss information, simplified information, prosecutor's information or misdemeanor complaint; as defective.

170.35 Motion to dismiss information, simplified information,

prosecutor's information or misdemeanor complaint; as defective.

1. An information, a simplified information, a prosecutor's information or a misdemeanor complaint, or a count thereof, is defective within the meaning of paragraph (a) of subdivision one of section 170.30 when:

(a) It is not sufficient on its face pursuant to the requirements of section 100.40; provided that such an instrument or count may not be dismissed as defective, but must instead be amended, where the defect or irregularity is of a kind that may be cured by amendment and where the people move to so amend; or

(b) The allegations demonstrate that the court does not have jurisdiction of the offense charged; or

(c) The statute defining the offense charged is unconstitutional or otherwise invalid.

2. An information is also defective when it is filed in replacement of a misdemeanor complaint pursuant to section 170.65 but without satisfying the requirements stated therein.

3. A prosecutor's information is also defective when:

(a) It is filed at the direction of a grand jury, pursuant to section 190.70, and the offense or offenses charged are not among those authorized by such grand jury direction; or

(b) It is filed by the district attorney at his own instance, pursuant to subdivision two of section 100.50, and the factual allegations of the original information underlying it and any supporting depositions are not legally sufficient to support the charge in the prosecutor's information.



170.40 - Motion to dismiss information, simplified traffic information, prosecutor's information or misdemeanor complaint; in furtherance of justice.

170.40 Motion to dismiss information, simplified traffic information,

prosecutor's information or misdemeanor complaint; in

furtherance of justice.

1. An information, a simplified traffic information, a prosecutor's information or a misdemeanor complaint, or any count thereof, may be dismissed in the interest of justice, as provided in paragraph (g) of subdivision one of section 170.30 when, even though there may be no basis for dismissal as a matter of law upon any ground specified in paragraphs (a) through (f) of said subdivision one of section 170.30, such dismissal is required as a matter of judicial discretion by the existence of some compelling factor, consideration or circumstance clearly demonstrating that conviction or prosecution of the defendant upon such accusatory instrument or count would constitute or result in injustice. In determining whether such compelling factor, consideration, or circumstance exists, the court must, to the extent applicable, examine and consider, individually and collectively, the following:

(a) the seriousness and circumstances of the offense;

(b) the extent of harm caused by the offense;

(c) the evidence of guilt, whether admissible or inadmissible at trial;

(d) the history, character and condition of the defendant;

(e) any exceptionally serious misconduct of law enforcement personnel in the investigation, arrest and prosecution of the defendant;

(f) the purpose and effect of imposing upon the defendant a sentence authorized for the offense;

(g) the impact of a dismissal on the safety or welfare of the community;

(h) the impact of a dismissal upon the confidence of the public in the criminal justice system;

(i) where the court deems it appropriate, the attitude of the complainant or victim with respect to the motion;

(j) any other relevant fact indicating that a judgment of conviction would serve no useful purpose.

2. An order dismissing an accusatory instrument specified in subdivision one in the interest of justice may be issued upon motion of the people or of the court itself as well as upon that of the defendant. Upon issuing such an order, the court must set forth its reasons therefor upon the record.



170.45 - Motion to dismiss information, simplified traffic information, prosecutor's information or misdemeanor complaint; procedure.

170.45 Motion to dismiss information, simplified traffic information,

prosecutor's information or misdemeanor complaint;

procedure.

The procedural rules prescribed in section 210.45 with respect to the making, consideration and disposition of a motion to dismiss an indictment are also applicable to a motion to dismiss an information, a simplified traffic information, a prosecutor's information or a misdemeanor complaint.



170.50 - Motion in superior court to dismiss prosecutor's information.

1. At any time after arraignment in a local criminal court upon a prosecutor's information filed at the direction of a grand jury and before entry of a plea of guilty thereto or commencement of a trial thereof, the local criminal court wherein the prosecutor's information is filed may, upon motion of the defendant, dismiss such prosecutor's information or a count thereof upon the ground that:

(a) The evidence before the grand jury was not legally sufficient to support the charge; or

(b) The grand jury proceeding resulting in the filing of such prosecutor's information was defective.

2. The criteria and procedures for consideration and disposition of such motion are the same as those prescribed in sections 210.30 and 210.35, governing consideration and disposition of a motion to dismiss an indictment on the ground of insufficiency of grand jury evidence or of a defective grand jury proceeding; and, where appropriate, the general procedural rules prescribed in section 210.45 for consideration and disposition of a motion to dismiss an indictment are also applicable.

3. Upon dismissing a prosecutor's information or a count thereof pursuant to this section, the court may, upon application of the people, in its discretion authorize the people to resubmit the charge or charges to the same or another grand jury. In the absence of such authorization, such charge or charges may not be resubmitted to a grand jury. The rules prescribed in subdivisions eight and nine of section 210.45 concerning the discharge of a defendant from custody or exoneration of bail in the absence of an authorization to resubmit an indictment to a grand jury, and concerning the issuance of a securing order and the effective period thereof where such an authorization is issued, apply equally where a prosecutor's information is dismissed pursuant to this section.



170.55 - Adjournment in contemplation of dismissal.

1. Upon or after arraignment in a local criminal court upon an information, a simplified information, a prosecutor's information or a misdemeanor complaint, and before entry of a plea of guilty thereto or commencement of a trial thereof, the court may, upon motion of the people or the defendant and with the consent of the other party, or upon the court's own motion with the consent of both the people and the defendant, order that the action be "adjourned in contemplation of dismissal," as prescribed in subdivision two.

2. An adjournment in contemplation of dismissal is an adjournment of the action without date ordered with a view to ultimate dismissal of the accusatory instrument in furtherance of justice. Upon issuing such an order, the court must release the defendant on his own recognizance. Upon application of the people, made at any time not more than six months, or in the case of a family offense as defined in subdivision one of section 530.11 of this chapter, one year, after the issuance of such order, the court may restore the case to the calendar upon a determination that dismissal of the accusatory instrument would not be in furtherance of justice, and the action must thereupon proceed. If the case is not so restored within such six months or one year period, the accusatory instrument is, at the expiration of such period, deemed to have been dismissed by the court in furtherance of justice.

3. In conjunction with an adjournment in contemplation of dismissal the court may issue a temporary order of protection pursuant to section 530.12 or 530.13 of this chapter, requiring the defendant to observe certain specified conditions of conduct.

4. Where the local criminal court information, simplified information, prosecutor's information, or misdemeanor complaint charges a crime or violation between spouses or between parent and child, or between members of the same family or household, as the term "members of the same family or household" is defined in subdivision one of section 530.11 of this chapter, the court may as a condition of an adjournment in contemplation of dismissal order, require that the defendant participate in an educational program addressing the issues of spousal abuse and family violence.

5. The court may grant an adjournment in contemplation of dismissal on condition that the defendant participate in dispute resolution and comply with any award or settlement resulting therefrom.

6. The court may as a condition of an adjournment in contemplation of dismissal order, require the defendant to perform services for a public or not-for-profit corporation, association, institution or agency. Such condition may only be imposed where the defendant has consented to the amount and conditions of such service. The court may not impose such conditions in excess of the length of the adjournment.

6-a. The court may, as a condition of an authorized adjournment in contemplation of dismissal, where the defendant has been charged with an offense and the elements of such offense meet the criteria of an "eligible offense" and such person qualified as an "eligible person" as such terms are defined in section four hundred fifty-eight-l of the social services law, require the defendant to participate in an education reform program in accordance with section four hundred fifty-eight-l of the social services law.

7. The court may, as a condition of an adjournment in contemplation of dismissal order, where a defendant is under twenty-one years of age and is charged with (a) a misdemeanor or misdemeanors other than section eleven hundred ninety-two of the vehicle and traffic law, in which the record indicates the consumption of alcohol by the defendant may have been a contributing factor, or (b) a violation of paragraph (a) of subdivision one of section sixty-five-b of the alcoholic beverage control law, require the defendant to attend an alcohol awareness program established pursuant to subdivision (a) of section 19.07 of the mental hygiene law.

8. The granting of an adjournment in contemplation of dismissal shall not be deemed to be a conviction or an admission of guilt. No person shall suffer any disability or forfeiture as a result of such an order. Upon the dismissal of the accusatory instrument pursuant to this section, the arrest and prosecution shall be deemed a nullity and the defendant shall be restored, in contemplation of law, to the status he occupied before his arrest and prosecution.

9. Notwithstanding any other provision of this section, a court may not issue an order adjourning an action in contemplation of dismissal if the offense is for a violation of the vehicle and traffic law related to the operation of a motor vehicle (except one related to parking, stopping or standing), or a violation of a local law, rule or ordinance related to the operation of a motor vehicle (except one related to parking, stopping or standing), if such offense was committed by the holder of a commercial learner's permit or a commercial driver's license or was committed in a commercial motor vehicle, as defined in subdivision four of section five hundred one-a of the vehicle and traffic law.



170.56 - Adjournment in contemplation of dismissal in cases involving marihuana.

170.56 Adjournment in contemplation of dismissal in cases involving

marihuana.

1. Upon or after arraignment in a local criminal court upon an information, a prosecutor's information or a misdemeanor complaint, where the sole remaining count or counts charge a violation or violations of section 221.05, 221.10, 221.15, 221.35 or 221.40 of the penal law and before the entry of a plea of guilty thereto or commencement of a trial thereof, the court, upon motion of a defendant, may order that all proceedings be suspended and the action adjourned in contemplation of dismissal, or upon a finding that adjournment would not be necessary or appropriate and the setting forth in the record of the reasons for such findings, may dismiss in furtherance of justice the accusatory instrument; provided, however, that the court may not order such adjournment in contemplation of dismissal or dismiss the accusatory instrument if: (a) the defendant has previously been granted such adjournment in contemplation of dismissal, or (b) the defendant has previously been granted a dismissal under this section, or (c) the defendant has previously been convicted of any offense involving controlled substances, or (d) the defendant has previously been convicted of a crime and the district attorney does not consent or (e) the defendant has previously been adjudicated a youthful offender on the basis of any act or acts involving controlled substances and the district attorney does not consent.

2. Upon ordering the action adjourned in contemplation of dismissal, the court must set and specify such conditions for the adjournment as may be appropriate, and such conditions may include placing the defendant under the supervision of any public or private agency. At any time prior to dismissal the court may modify the conditions or extend or reduce the term of the adjournment, except that the total period of adjournment shall not exceed twelve months. Upon violation of any condition fixed by the court, the court may revoke its order and restore the case to the calendar and the prosecution thereupon must proceed. If the case is not so restored to the calendar during the period fixed by the court, the accusatory instrument is, at the expiration of such period, deemed to have been dismissed in the furtherance of justice.

3. Upon or after dismissal of such charges against a defendant not previously convicted of a crime, the court shall order that all official records and papers, relating to the defendant's arrest and prosecution, whether on file with the court, a police agency, or the New York state division of criminal justice services, be sealed and, except as otherwise provided in paragraph (d) of subdivision one of section 160.50 of this chapter, not made available to any person or public or private agency; except, such records shall be made available under order of a court for the purpose of determining whether, in subsequent proceedings, such person qualifies under this section for a dismissal or adjournment in contemplation of dismissal of the accusatory instrument.

4. Upon the granting of an order pursuant to subdivision three, the arrest and prosecution shall be deemed a nullity and the defendant shall be restored, in contemplation of law, to the status he occupied before his arrest and prosecution.



170.60 - Requirement of plea to information, simplified information or prosecutor's information.

170.60 Requirement of plea to information, simplified information or

prosecutor's information.

Unless an information, a simplified information or a prosecutor's information is dismissed or the criminal action thereon terminated or abated pursuant to a provision of this article or some other provision of law, the defendant must be required to enter a plea thereto.



170.65 - Replacement of misdemeanor complaint by information and waiver thereof.

170.65 Replacement of misdemeanor complaint by information and waiver

thereof.

1. A defendant against whom a misdemeanor complaint is pending is not required to enter a plea thereto. For purposes of prosecution, such instrument must, except as provided in subdivision three, be replaced by an information, and the defendant must be arraigned thereon. If the misdemeanor complaint is supplemented by a supporting deposition and such instruments taken together satisfy the requirements for a valid information, such misdemeanor complaint is deemed to have been converted to and to constitute a replacing information.

2. An information which replaces a misdemeanor complaint need not charge the same offense or offenses, but at least one count thereof must charge the commission by the defendant of an offense based upon conduct which was the subject of the misdemeanor complaint. In addition, the information may, subject to the rules of joinder, charge any other offense which the factual allegations thereof or of any supporting depositions accompanying it are legally sufficient to support, even though such offense is not based upon conduct which was the subject of the misdemeanor complaint.

3. A defendant who has been arraigned upon a misdemeanor complaint may waive prosecution by information and consent to be prosecuted upon the misdemeanor complaint. In such case, the defendant must be required, either upon the date of the waiver or subsequent thereto, to enter a plea to the misdemeanor complaint.



170.70 - Release of defendant upon failure to replace misdemeanor complaint by information.

170.70 Release of defendant upon failure to replace misdemeanor

complaint by information.

Upon application of a defendant against whom a misdemeanor complaint is pending in a local criminal court, and who, either at the time of his arraignment thereon or subsequent thereto, has been committed to the custody of the sheriff pending disposition of the action, and who has been confined in such custody for a period of more than five days, not including Sunday, without any information having been filed in replacement of such misdemeanor complaint, the criminal court must release the defendant on his own recognizance unless:

1. The defendant has waived prosecution by information and consented to be prosecuted upon the misdemeanor complaint, pursuant to subdivision three of section 170.65; or

2. The court is satisfied that there is good cause why such order of release should not be issued. Such good cause must consist of some compelling fact or circumstance which precluded replacement of the misdemeanor complaint by an information or a prosecutor's information within the prescribed period.



170.80 - Proceedings regarding certain prostitution charges; certain persons aged sixteen or seventeen.

persons aged sixteen or seventeen.

1. Notwithstanding any other provision of law, at any time at or after arraignment on a charge of prostitution pursuant to section 230.00 of the penal law or loitering for the purposes of prostitution pursuant to subdivision two of section 240.37 of the penal law, provided that the person does not stand charged with loitering for the purpose of patronizing a prostitute, where such offense allegedly occurred when the person was sixteen or seventeen years of age except where, after consultation with counsel, a knowing and voluntary plea of guilty has been entered to such charge, any judge or justice hearing any stage of such case may, upon consent of the defendant after consultation with counsel:

(a) conditionally convert such charge in accordance with subdivision three of this section and retain it as a person in need of supervision proceeding for all purposes, and shall make such proceeding fully subject to the provisions and grant any relief available under article seven of the family court act; and/or

(b) order the provision of any of the specialized services enumerated in title eight-A of article six of the social services law, as may be reasonably available.

2. In the event of a conviction by plea or verdict to such charge or charges of prostitution or loitering for the purposes of prostitution as described in subdivision one of this section, the court must find that the person is a youthful offender for the purpose of such charge and proceed in accordance with article seven hundred twenty of this chapter, provided, however, that the available sentence shall be the sentence that may be imposed for a violation as defined in subdivision three of section 10.00 of the penal law. In such case, the records of the investigation and proceedings relating to such charge shall be sealed in accordance with section 720.35 of this chapter.

3. (a) When a charge of prostitution or loitering for the purposes of prostitution has been conditionally converted to a person in need of supervision proceeding pursuant to subdivision one of this section, the defendant shall be deemed a "sexually exploited child" as defined in subdivision one of section four hundred forty-seven-a of the social services law and therefore shall not be considered an adult for purposes related to the charges in the person in need of supervision proceeding. Sections seven hundred eighty-one, seven hundred eighty-two, seven hundred eighty-two-a, seven hundred eighty-three and seven hundred eighty-four of the family court act shall apply to any proceeding conditionally converted under this section.

(b) The court after hearing from the parties shall state the condition or conditions of such conversion, which may include the individual's participation in specialized services provided pursuant to title eight-A of article six of the social services law and other appropriate services available to persons in need of supervision in accordance with article seven of the family court act.

(c)(i) The court may, upon written application by the people at any time during the pendency of the person in need of supervision proceeding or during any disposition thereof, but in no event later than the individual's eighteenth birthday, restore the accusatory instrument if the court is satisfied by competent proof that the individual, without just cause, is not in substantial compliance with the condition or conditions of the conversion.

(ii) Notice of such an application to restore an accusatory instrument shall be served on the person and his or her counsel by the court. The notice shall include a statement setting forth a reasonable description of why the person is not in substantial compliance with the condition or conditions of the conversion and a date upon which such person shall appear before the court. The court shall afford the person the right to counsel and the right to be heard. Upon such appearance, the court must advise the person of the contents of the notice and the consequences of a finding of failure to substantially comply with the conditions of conversion. At the time of such appearance the court must ask the person whether he or she wishes to make any statement with respect to such alleged failure to substantially comply. In determining whether such person has failed to substantially comply with the terms of the conversion, the court shall conduct a hearing at which time such person may cross-examine witnesses and present evidence on his or her own behalf. Any findings the court shall make, shall be made on the court record. If the court finds that such person did not substantially comply, it may restore the accusatory instrument pursuant to subparagraph (i) of this paragraph, modify the terms of conversion in accordance with this section or otherwise continue such terms as in its discretion it deems just and proper.

(iii) If such accusatory instrument is restored pursuant to subparagraph (i) of this paragraph, the proceeding shall continue in accordance with subdivision two of this section. If the individual does not comply with services or does not return to court, the individual shall be returned in accordance with the provisions of article seven of the family court act.

4. At the conclusion of a person in need of supervision proceeding pursuant to this section, all records of the investigation and proceedings relating to such proceedings, including records created before the charge was conditionally converted, shall be sealed in accordance with section 720.35 of this chapter.






Article 180 - (180.10 - 180.85) PROCEEDINGS UPON FELONY COMPLAINT FROM ARRAIGNMENT THEREON THROUGH DISPOSITION THEREOF

180.10 - Proceedings upon felony complaint; arraignment; defendant's rights, court's instructions and bail matters.

180.10 Proceedings upon felony complaint; arraignment; defendant's

rights, court's instructions and bail matters.

1. Upon the defendant's arraignment before a local criminal court upon a felony complaint, the court must immediately inform him, or cause him to be informed in its presence, of the charge or charges against him and that the primary purpose of the proceedings upon such felony complaint is to determine whether the defendant is to be held for the action of a grand jury with respect to the charges contained therein. The court must furnish the defendant with a copy of the felony complaint.

2. The defendant has a right to a prompt hearing upon the issue of whether there is sufficient evidence to warrant the court in holding him for the action of a grand jury, but he may waive such right.

3. The defendant has a right to the aid of counsel at the arraignment and at every subsequent stage of the action, and, if he appears upon such arraignment without counsel, has the following rights:

(a) To an adjournment for the purpose of obtaining counsel; and

(b) To communicate, free of charge, by letter or by telephone provided by the law enforcement facility where the defendant is held to a phone number located in the United States or Puerto Rico, for the purpose of obtaining counsel and informing a relative or friend that he or she has been charged with an offense; and

(c) To have counsel assigned by the court in any case where he is financially unable to obtain the same.

4. The court must inform the defendant of all rights specified in subdivisions two and three. The court must accord the defendant opportunity to exercise such rights and must itself take such affirmative action as is necessary to effectuate them.

5. If the defendant desires to proceed without the aid of counsel, the court must permit him to do so if it is satisfied that he made such decision with knowledge of the significance thereof, but if it is not so satisfied it may not proceed until the defendant is provided with counsel, either of his own choosing or by assignment. A defendant who proceeds at the arraignment without counsel does not waive his right to counsel, and the court must inform him that he continues to have such right as well as all the rights specified in subdivision three which are necessary to effectuate it, and that he may exercise such rights at any stage of the action.

6. Upon the arraignment, the court, unless it intends immediately thereafter to dismiss the felony complaint and terminate the action, must issue a securing order which, as provided in subdivision two of section 530.20, either releases the defendant on his own recognizance or fixes bail or commits him to the custody of the sheriff for his future appearance in such action.

* 7. Notwithstanding any contrary provision of this section, when an off-hours arraignment part designated in accordance with paragraph (w) of subdivision one of section two hundred twelve of the judiciary law is in operation in the county in which the court is located, the court must adjourn the proceedings before it, and direct that the proceedings be continued in such off-hours part when the defendant has appeared before the court without counsel and no counsel is otherwise available at the time of such appearance to aid the defendant.

* NB Effective February 26, 2017



180.20 - Proceedings upon felony complaint; removal of action from one local criminal court to another.

180.20 Proceedings upon felony complaint; removal of action from one

local criminal court to another.

Under circumstances prescribed in this section, a criminal action based upon a pending felony complaint may be removed from one local criminal court to another:

1. When a defendant arrested by a police officer for a felony allegedly committed in a town has not been brought before the town court of the town, or as the case may be before the village court of the village, in which the felony charged was allegedly committed, but, instead, to another local criminal court of the county and there stands charged with such offense by felony complaint, such latter court must arraign him upon such felony complaint. Such court must then either:

(a) Dispose of the felony complaint pursuant to this article. If such disposition results in a reduction of the felony charge and the filing of an information or prosecutor's information charging a misdemeanor or a petty offense pursuant to section 180.50 or subdivision two or three of section 180.70, such court must conduct the action to judgment or other final disposition; or

(b) Remit the action upon the felony complaint, together with all pertinent papers and documents, to the town court of the town, or as the case may be to the village court of the village, in which the felony charged was allegedly committed. In such case, the latter court must dispose of the felony complaint pursuant to this article.

1-a. When a defendant arrested by a police officer for a felony allegedly committed in a city has not been brought before the city court of such city but, instead, to the local criminal court of an adjoining town or village of the same county and there stands charged with such offense by felony complaint, such latter court must arraign him upon such felony complaint. Such court must then either:

(a) Dispose of the felony complaint pursuant to this article. If such disposition results in a reduction of the felony charge and the filing of an information or prosecutor's information charging a misdemeanor or a petty offense pursuant to section 180.50 or subdivision two or three of section 180.70 of this article, such court must conduct the action to judgment or other final disposition; or

(b) Remit the action upon the felony complaint, together with all pertinent papers and documents, to the city court of the city in which the felony charged was allegedly committed. In such case, the latter court must dispose of the felony complaint pursuant to this article.

2. When a defendant arrested by a police officer for a felony has been brought before a superior court judge sitting as a local criminal court for arraignment upon a felony complaint charging such felony, such judge must, as a local criminal court, arraign the defendant upon such felony complaint. Such court must then either:

(a) Dispose of the felony complaint pursuant to this article. If however, such disposition results in a reduction of the charge and the filing of an information or prosecutor's information charging a misdemeanor or a petty offense, such judge, after arraigning the defendant upon such accusatory instrument, must remit the action, together with all pertinent papers and documents, to a local criminal court having trial jurisdiction of the offense charged, and the latter court must then conduct the action to judgment or other final disposition; or

(b) Remit the action upon the felony complaint, together with all pertinent papers and documents, to a local criminal court having geographical jurisdiction over the area in which the felony charged was allegedly committed. In such case, such latter court must dispose of the felony complaint pursuant to this article.

3. Notwithstanding any provision of this section to the contrary, in any county outside a city having a population of one million or more, upon or after arraignment of a defendant on a felony complaint pending in a local criminal court having preliminary jurisdiction thereof, such court may, upon motion of the defendant and with the consent of the district attorney, order that the action be removed from the court in which the matter is pending to another local criminal court in the same county which has been designated a drug court by the chief administrator of the courts, and such drug court may then dispose of such felony complaint pursuant to this article; provided, however, that an order of removal issued under this subdivision shall not take effect until five days after the date the order is issued unless, prior to such effective date, the drug court notifies the court that issued the order that:

(a) it will not accept the action, in which event the order shall not take effect, or

(b) it will accept the action on a date prior to such effective date, in which event the order shall take effect upon such prior date.

Upon providing notification pursuant to paragraph (a) or (b) of this subdivision, the drug court shall promptly give notice to the defendant, his or her counsel and the district attorney.



180.30 - Proceedings upon felony complaint; waiver of hearing; action to be taken.

be taken.

If the defendant waives a hearing upon the felony complaint, the court must either:

1. Order that the defendant be held for the action of a grand jury of the appropriate superior court with respect to the charge or charges contained in the felony complaint. In such case, the court must promptly transmit to such superior court the order, the felony complaint, the supporting depositions and all other pertinent documents. Until such papers are received by the superior court, the action is deemed to be still pending in the local criminal court; or

2. Make inquiry, pursuant to section 180.50, for the purpose of determining whether the felony complaint should be dismissed and an information, a prosecutor's information or a misdemeanor complaint filed with the court in lieu thereof.



180.40 - Proceedings upon felony complaint; application in superior court following hearing or waiver of hearing.

180.40 Proceedings upon felony complaint; application in superior

court following hearing or waiver of hearing.

Where the local criminal court has held a defendant for the action of a grand jury, the district attorney may, at any time before such matter is submitted to the grand jury, apply, ex parte, to the appropriate superior court for an order directing that the felony complaint and other papers transmitted to such court pursuant to subdivision one of section 180.30 be returned to the local criminal court for reconsideration of the action to be taken. The superior court may issue such an order if it is satisfied that the felony complaint is defective or that such action is required in the interest of justice.



180.50 - Proceedings upon felony complaint; reduction of charge.

1. Whether or not the defendant waives a hearing upon the felony complaint, the local criminal court may, upon consent of the district attorney, make inquiry for the purpose of determining whether (a) the available facts and evidence relating to the conduct underlying the felony complaint provide a basis for charging the defendant with an offense other than a felony, and (b) if so, whether the charge should, in the manner prescribed in subdivision three, be reduced from one for a felony to one for a non-felony offense. Upon such inquiry, the court may question any person who it believes may possess information relevant to the matter, including the defendant if he wishes to be questioned.

2. If after such inquiry the court is satisfied that there is reasonable cause to believe that the defendant committed an offense other than a felony, it may order the indicated reduction as follows:

(a) If there is not reasonable cause to believe that the defendant committed a felony in addition to the non-felony offense in question, the court may as a matter of right order a reduction of the charge to one for the non-felony offense;

(b) If there is reasonable cause to believe that the defendant committed a felony in addition to the non-felony offense, the court may order a reduction of the charge to one for the non-felony offense only if (i) it is satisfied that such reduction is in the interest of justice, and (ii) the district attorney consents thereto; provided, however, that the court may not order such reduction where there is reasonable cause to believe that the defendant committed a class A felony, other than those defined in article two hundred twenty of the penal law, or any armed felony as defined in subdivision forty-one of section 1.20.

3. A charge is "reduced" from a felony to a non-felony offense, within the meaning of this section, by replacing the felony complaint with, or converting it to, another local criminal court accusatory instrument, as follows:

(a) If the factual allegations of the felony complaint and/or any supporting depositions are legally sufficient to support the charge that the defendant committed the non-felony offense in question, the court may:

(i) Direct the district attorney to file with the court a prosecutor's information charging the defendant with such non-felony offense; or

(ii) Request the complainant of the felony complaint to file with the court an information charging the defendant with such non-felony offense. If such an information is filed, any supporting deposition supporting or accompanying the felony complaint is deemed also to support or accompanying the replacing information; or

(iii) Convert the felony complaint, or a copy thereof, into an information by notations upon or attached thereto which make the necessary and appropriate changes in the title of the instrument and in the names of the offense or offenses charged. In case of such conversion, any supporting deposition supporting or accompanying the felony complaint is deemed also to support or accompany the information to which it has been converted;

(b) If the non-felony offense in question is a misdemeanor, and if the factual allegations of the felony complaint together with those of any supporting depositions, though providing reasonable cause to believe that the defendant committed such misdemeanor are not legally sufficient to support such misdemeanor charge, the court may cause such felony complaint to be replaced by or converted to a misdemeanor complaint charging the misdemeanor in question, in the manner prescribed in subparagraphs two and three of paragraph (a) of this subdivision.

(c) An information, a prosecutor's information or a misdemeanor complaint filed pursuant to this section may, pursuant to the ordinary rules of joinder, charge two or more offenses, and it may jointly charge with each offense any two or more defendants originally so charged in the felony complaint;

(d) Upon the filing of an information, a prosecutor's information or a misdemeanor complaint pursuant to this section, the court must dismiss the felony complaint from which such accusatory instrument is derived. It must then arraign the defendant upon the new accusatory instrument and inform him of his rights in connection therewith in the manner provided in section 170.10.

4. Upon making any finding other than that specified in subdivision two, the court must conduct a hearing upon the felony complaint, unless the defendant has waived the same. In the case of such waiver the court must order that the defendant be held for the action of a grand jury.



180.60 - Proceedings upon felony complaint; the hearing; conduct thereof.

180.60 Proceedings upon felony complaint; the hearing; conduct

thereof.

A hearing upon a felony complaint must be conducted as follows:

1. The district attorney must conduct such hearing on behalf of the people.

2. The defendant may as a matter of right be present at such hearing.

3. The court must read to the defendant the felony complaint and any supporting depositions unless the defendant waives such reading.

4. Each witness, whether called by the people or by the defendant, must, unless he would be authorized to give unsworn evidence at a trial, testify under oath. Each witness, including any defendant testifying in his own behalf, may be cross-examined.

5. The people must call and examine witnesses and offer evidence in support of the charge.

6. The defendant may, as a matter of right, testify in his own behalf.

7. Upon request of the defendant, the court may, as a matter of discretion, permit him to call and examine other witnesses or to produce other evidence in his behalf.

8. Upon such a hearing, only non-hearsay evidence is admissible to demonstrate reasonable cause to believe that the defendant committed a felony; except that reports of experts and technicians in professional and scientific fields and sworn statements of the kinds specified in subdivisions two and three of section 190.30 are admissible to the same extent as in a grand jury proceeding, unless the court determines, upon application of the defendant, that such hearsay evidence is, under the particular circumstances of the case, not sufficiently reliable, in which case the court shall require that the witness testify in person and be subject to cross-examination.

9. The court may, upon application of the defendant, exclude the public from the hearing and direct that no disclosure be made of the proceedings.

10. Such hearing should be completed at one session. In the interest of justice, however, it may be adjourned by the court but, in the absence of a showing of good cause therefor, no such adjournment may be for more than one day.



180.70 - Proceedings upon felony complaint; disposition of felony complaint after hearing.

180.70 Proceedings upon felony complaint; disposition of felony

complaint after hearing.

At the conclusion of a hearing, the court must dispose of the felony complaint as follows:

1. If there is reasonable cause to believe that the defendant committed a felony, the court must, except as provided in subdivision three, order that the defendant be held for the action of a grand jury of the appropriate superior court, and it must promptly transmit to such superior court the order, the felony complaint, the supporting depositions and all other pertinent documents. Until such papers are received by the superior court, the action is deemed to be still pending in the local criminal court.

2. If there is not reasonable cause to believe that the defendant committed a felony but there is reasonable cause to believe that he committed an offense other than a felony, the court may, by means of procedures prescribed in subdivision three of section 180.50, reduce the charge to one for such non-felony offense.

3. If there is reasonable cause to believe that the defendant committed a felony in addition to a non-felony offense, the court may, instead of ordering the defendant held for the action of a grand jury as provided in subdivision one, reduce the charge to one for such non-felony offense as provided in subdivision two, if (a) it is satisfied that such reduction is in the interest of justice, and (b) the district attorney consents thereto; provided, however, that the court may not order such reduction where there is reasonable cause to believe the defendant committed a class A felony, other than those defined in article two hundred twenty of the penal law, or any armed felony as defined in subdivision forty-one of section 1.20.

4. If there is not reasonable cause to believe that the defendant committed any offense, the court must dismiss the felony complaint and discharge the defendant from custody if he is in custody, or, if he is at liberty on bail, it must exonerate the bail.



180.75 - Proceedings upon felony complaint; juvenile offender.

1. When a juvenile offender is arraigned before a local criminal court, the provisions of this section shall apply in lieu of the provisions of sections 180.30, 180.50 and 180.70 of this article.

2. If the defendant waives a hearing upon the felony complaint, the court must order that the defendant be held for the action of the grand jury of the appropriate superior court with respect to the charge or charges contained in the felony complaint. In such case the court must promptly transmit to such superior court the order, the felony complaint, the supporting depositions and all other pertinent documents. Until such papers are received by the superior court, the action is deemed to be still pending in the local criminal court.

3. If there be a hearing, then at the conclusion of the hearing, the court must dispose of the felony complaint as follows:

(a) If there is reasonable cause to believe that the defendant committed a crime for which a person under the age of sixteen is criminally responsible, the court must order that the defendant be held for the action of a grand jury of the appropriate superior court, and it must promptly transmit to such superior court the order, the felony complaint, the supporting depositions and all other pertinent documents. Until such papers are received by the superior court, the action is deemed to be still pending in the local criminal court; or

(b) If there is not reasonable cause to believe that the defendant committed a crime for which a person under the age of sixteen is criminally responsible but there is reasonable cause to believe that the defendant is a "juvenile delinquent" as defined in subdivision one of section 301.2 of the family court act, the court must specify the act or acts it found reasonable cause to believe the defendant did and direct that the action be removed to the family court in accordance with the provisions of article seven hundred twenty-five of this chapter; or

(c) If there is not reasonable cause to believe that the defendant committed any criminal act, the court must dismiss the felony complaint and discharge the defendant from custody if he is in custody, or if he is at liberty on bail, it must exonerate the bail.

4. Notwithstanding the provisions of subdivisions two and three of this section, a local criminal court shall, at the request of the district attorney, order removal of an action against a juvenile offender to the family court pursuant to the provisions of article seven hundred twenty-five of this chapter if, upon consideration of the criteria specified in subdivision two of section 210.43 of this chapter, it is determined that to do so would be in the interests of justice. Where, however, the felony complaint charges the juvenile offender with murder in the second degree as defined in section 125.25 of the penal law, rape in the first degree as defined in subdivision one of section 130.35 of the penal law, criminal sexual act in the first degree as defined in subdivision one of section 130.50 of the penal law, or an armed felony as defined in paragraph (a) of subdivision forty-one of section 1.20 of this chapter, a determination that such action be removed to the family court shall, in addition, be based upon a finding of one or more of the following factors: (i) mitigating circumstances that bear directly upon the manner in which the crime was committed; or (ii) where the defendant was not the sole participant in the crime, the defendant's participation was relatively minor although not so minor as to constitute a defense to the prosecution; or (iii) possible deficiencies in proof of the crime.

5. Notwithstanding the provisions of subdivision two, three, or four, if a currently undetermined felony complaint against a juvenile offender is pending in a local criminal court, and the defendant has not waived a hearing pursuant to subdivision two and a hearing pursuant to subdivision three has not commenced, the defendant may move in the superior court which would exercise the trial jurisdiction of the offense or offenses charged were an indictment therefor to result, to remove the action to family court. The procedural rules of subdivisions one and two of section 210.45 of this chapter are applicable to a motion pursuant to this subdivision. Upon such motion, the superior court shall be authorized to sit as a local criminal court to exercise the preliminary jurisdiction specified in subdivisions two and three of this section, and shall proceed and determine the motion as provided in section 210.43 of this chapter; provided, however, that the exception provisions of paragraph (b) of subdivision one of such section 210.43 shall not apply when there is not reasonable cause to believe that the juvenile offender committed one or more of the crimes enumerated therein, and in such event the provisions of paragraph (a) thereof shall apply.

6. (a) If the court orders removal of the action to family court, it shall state on the record the factor or factors upon which its determination is based, and the court shall give its reasons for removal in detail and not in conclusory terms.

(b) the district attorney shall state upon the record the reasons for his consent to removal of the action to the family court where such consent is required. The reasons shall be stated in detail and not in conclusory terms.

(c) For the purpose of making a determination pursuant to subdivision four or five, the court may make such inquiry as it deems necessary. Any evidence which is not legally privileged may be introduced. If the defendant testifies, his testimony may not be introduced against him in any future proceeding, except to impeach his testimony at such future proceeding as inconsistent prior testimony.

(d) Where a motion for removal by the defendant pursuant to subdivision five has been denied, no further motion pursuant to this section or section 210.43 of this chapter may be made by the juvenile offender with respect to the same offense or offenses.

(e) Except as provided by paragraph (f), this section shall not be construed to limit the powers of the grand jury.

(f) Where a motion by the defendant pursuant to subdivision five has been granted, there shall be no further proceedings against the juvenile offender in any local or superior criminal court for the offense or offenses which were the subject of the removal order.



180.80 - Proceedings upon felony complaint; release of defendant from custody upon failure of timely disposition.

180.80 Proceedings upon felony complaint; release of defendant from

custody upon failure of timely disposition.

Upon application of a defendant against whom a felony complaint has been filed with a local criminal court, and who, since the time of his arrest or subsequent thereto, has been held in custody pending disposition of such felony complaint, and who has been confined in such custody for a period of more than one hundred twenty hours or, in the event that a Saturday, Sunday or legal holiday occurs during such custody, one hundred forty-four hours, without either a disposition of the felony complaint or commencement of a hearing thereon, the local criminal court must release him on his own recognizance unless:

1. The failure to dispose of the felony complaint or to commence a hearing thereon during such period of confinement was due to the defendant's request, action or condition, or occurred with his consent; or

2. Prior to the application:

(a) The district attorney files with the court a written certification that an indictment has been voted; or

(b) An indictment or a direction to file a prosecutor's information charging an offense based upon conduct alleged in the felony complaint was filed by a grand jury; or

3. The court is satisfied that the people have shown good cause why such order of release should not be issued. Such good cause must consist of some compelling fact or circumstance which precluded disposition of the felony complaint within the prescribed period or rendered such action against the interest of justice.



180.85 - Termination of prosecution.

1. After arraignment of a defendant upon a felony complaint, other than a felony complaint charging an offense defined in section 125.10, 125.15, 125.20, 125.25, 125.26 or 125.27 of the penal law, either party or the local criminal court or superior court before which the action is pending, on its own motion, may move in accordance with the provisions of this section for an order terminating prosecution of the charges contained in such felony complaint on consent of the parties.

2. A motion to terminate a prosecution pursuant to this section may only be made where the count or counts of the felony complaint have not been presented to a grand jury or otherwise disposed of in accordance with this chapter. Such motion shall be filed in writing with the local criminal court or superior court in which the felony complaint is pending not earlier than twelve months following the date of arraignment on such felony complaint. Upon the filing of such motion, the court shall fix a return date and provide the parties with at least thirty days' written notice of the motion and return date.

3. Where, upon motion to terminate a prosecution pursuant to this section, both parties consent to such termination, the court, on the return date of such motion, shall enter an order terminating such prosecution. For purposes of this subdivision, a party that is given written notice of a motion to terminate a prosecution shall be deemed to consent to such termination unless, prior to the return date of such motion, such party files a notice of opposition thereto with the court. Except as otherwise provided in subdivision four, where such a notice of opposition is filed, the court, on the return date of the motion, shall enter an order denying the motion to terminate the prosecution.

4. Notwithstanding any other provision of this section, where the people file a notice of opposition pursuant to subdivision three, the court, on the return date of the motion, may defer disposition of such motion for a period of forty-five days. In such event, if the count or counts of such felony complaint are presented to a grand jury or otherwise disposed of within such period, the court, upon the expiration thereof, shall enter an order denying the motion to terminate the prosecution. If such count or counts are not presented to a grand jury or otherwise disposed of within such period, the court, upon the expiration thereof, shall enter an order terminating the prosecution unless, within the forty-five day period, the people, on at least five days' written notice to the defendant, show good cause for their failure to present or otherwise dispose of such count or counts. If such good cause is shown, the court, upon expiration of the forty-five day period, shall enter an order denying the motion to terminate the prosecution.

5. Notwithstanding any other provision of law, the defendant's appearance in court on the return date of the motion or on any other date shall not be required as a prerequisite to entry of an order under this section.

6. The period from the filing of a motion pursuant to this section until entry of an order disposing of such motion shall not, by reason of such motion, be considered a period of delay for purposes of subdivision four of section 30.30, nor shall such period, by reason of such motion, be excluded in computing the time within which the people must be ready for trial pursuant to such section 30.30.

7. Where a prosecution is terminated pursuant to this section, nothing contained herein shall preclude the people from subsequently filing an indictment charging the same count or counts provided such filing is in accordance with the provisions of this section, article thirty and any other relevant provisions of this chapter. Where the people indicate their intention to seek an indictment following the entry of an order terminating a prosecution pursuant to this section, the court shall, notwithstanding any provision of section 160.50 to the contrary, stay sealing under that section for a reasonable period not to exceed thirty days to permit the people an opportunity to pursue such indictment.

8. Where an order denying a party's motion to terminate a prosecution is entered pursuant to this section, such party may not file a subsequent motion to terminate the prosecution pursuant to this section for at least six months from the date on which such order is entered.

9. Notwithstanding any other provision of this section, where a motion to terminate a prosecution is filed with a local criminal court pursuant to subdivision two, and, prior to the determination thereof, such court is divested of jurisdiction by the filing of an indictment charging the offense or offenses contained in the felony complaint, such motion shall be deemed to have been denied as of the date of such divestiture.

10. The chief administrator of the courts, in consultation with the director of the division of criminal justice services and representatives of appropriate prosecutorial and criminal defense organizations in the state, shall adopt forms for the motion to terminate a prosecution authorized by subdivision one and for the notice of opposition specified in subdivision three.






Article 182 - (182.10 - 182.40) ALTERNATE METHOD OF COURT APPEARANCE

182.10 - Definition of terms.

As used in this article:

1. "Independent audio-visual system" means an electronic system for the transmission and receiving of audio and visual signals, encompassing encoded signals, frequency domain multiplexing or other suitable means to preclude the unauthorized reception and decoding of the signals by commercially available television receivers, channel converters, or other available receiving devices.

2. "Electronic appearance" means an appearance in which various participants, including the defendant, are not present in the court, but in which, by means of an independent audio-visual system, (a) all of the participants are simultaneously able to see and hear reproductions of the voices and images of the judge, counsel, defendant, police officer, and any other appropriate participant, and (b) counsel is present with the defendant, or if the defendant waives the presence of counsel on the record, the defendant and his or her counsel are able to see and hear each other and engage in private conversation.

* NB Repealed September 1, 2017



182.20 - Electronic appearance; general rule.

1. Notwithstanding any other provision of law and except as provided in section 182.30 of this article, the court, in its discretion, may dispense with the personal appearance of the defendant, except an appearance at a hearing or trial, and conduct an electronic appearance in connection with a criminal action pending in Albany, Bronx, Broome, Erie, Kings, New York, Niagara, Oneida, Onondaga, Ontario, Orange, Putnam, Queens, Richmond, St. Lawrence, Tompkins, Chautauqua, Cattaraugus, Clinton, Essex, Montgomery, Rensselaer, Warren, Westchester, Suffolk, Herkimer or Franklin county, provided that the chief administrator of the courts has authorized the use of electronic appearance and the defendant, after consultation with counsel, consents on the record. Such consent shall be required at the commencement of each electronic appearance to such electronic appearance.

2. If, for any reason, the court determines on its own motion or on the motion of any party that the conduct of an electronic appearance may impair the legal rights of the defendant, it shall not permit the electronic appearance to proceed. If, for any other articulated reason, either party requests at any time during the electronic appearance that such appearance be terminated, the court shall grant such request and adjourn the proceeding to a date certain. Upon the adjourned date the proceeding shall be recommenced from the point at which the request for termination of the electronic appearance had been granted.

3. The electronic appearance shall be conducted in accordance with rules issued by the chief administrator of the courts.

4. When the defendant makes an electronic appearance, the court stenographer shall record any statements in the same manner as if the defendant had made a personal appearance. No electronic recording of any electronic appearance may be made, viewed or inspected except as may be authorized by the rules issued by the chief administrator of the courts.

* NB Repealed September 1, 2017



182.30 - Electronic appearance; conditions and limitations.

The following conditions and limitations apply to all electronic appearances:

1. The defendant may not enter a plea of guilty to, or be sentenced upon a conviction of, a felony.

2. The defendant may not enter a plea of not responsible by reason of mental disease or defect.

3. The defendant may not be committed to the state department of mental hygiene pursuant to article seven hundred thirty of this chapter.

4. The defendant may not enter a plea of guilty to a misdemeanor conditioned upon a promise of incarceration unless such incarceration will be imposed only in the event that the defendant fails to comply with a term or condition imposed under the original sentence.

5. A defendant who has been convicted of a misdemeanor may not be sentenced to a period of incarceration which exceeds the time the defendant has already served when sentence is imposed.

* NB Repealed September 1, 2017



182.40 - Approval by the chief administrator of the courts.

1. The appropriate administrative judge shall submit to the chief administrator of the courts a written proposal for the use of electronic appearance in his or her jurisdiction. If the chief administrator of the courts approves the proposal, installation of an independent audio-visual system may begin.

2. Upon completion of the installation of an independent audio-visual system, the commission on cable television shall inspect, test, and examine the independent audio-visual system and certify to the chief administrator of the courts whether the system complies with the definition of an independent audio-visual system and is technically suitable for the conducting of electronic appearances as intended.

3. The chief administrator of the courts shall issue rules governing the use of electronic appearances.

* NB Repealed September 1, 2017






Article 185 - (185.10 - 185.40) ALTERNATE METHOD OF ARRAIGNMENT

185.10 - Definition of terms.

As used in this article:

1. "Independent audio-visual system" shall mean an electronic system for the transmission and receiving of audio and visual signals, encompassing encoded signals, frequency domain multiplexing or other suitable means to preclude the unauthorized reception and decoding of the signals by commercially available television receivers, channel converters, or other available receiving devices.

2. "Electronic arraignment" means an arraignment in which various participants, including the defendant, are not personally present in the court but in which all of the participants are simultaneously able to see and hear reproductions of the voices and images of the judge, counsels, defendant, police officer and any other appropriate participant, by means of an independent audio-visual system. * NB Expired September 1, 1983



185.20 - Electronic arraignment.

Notwithstanding the provisions of subdivision nine of section 1.20, sections 110.10, 120.10, 120.40, 120.90, 140.20, 140.27, 140.40, 170.10 and 180.10 of this chapter or any other provision of law as they pertain to a defendant's personal appearance at arraignment, in Suffolk county, the court in its discretion may dispense with the defendant's personal appearance at the arraignment and conduct an electronic arraignment, provided that:

1. The defendant has waived in writing his right to personally appear at his arraignment and has consented to be arraigned by the electronic arraignment process;

2. The district attorney has consented to the electronic arraignment process for the defendant;

3. The personal appearance of the defendant at the arraignment would result in an unreasonable delay in the preliminary proceeding; and

4. The chief administrator of the courts has authorized the use of electronic arraignments for the court, pursuant to the provisions of section 185.40 of this article. * NB Expired September 1, 1983



185.30 - Conditions and limitations on electronic arraignment.

Whenever a person is arraigned by means of an electronic arraignment, the following conditions and limitations shall apply:

1. The defendant may not enter a plea of guilty;

2. The electronic arraignment process may be used only when the accusatory instrument does not charge a felony;

3. No electronic recording of an electronic arraignment may be made, viewed or inspected except as may be authorized by rules of the chief administrator of the courts; and

4. Stenographic recording of the arraignment shall be made to the same extent as if it were an ordinary arraignment rather than an electronic arraignment. * NB Expired September 1, 1983



185.40 - Approval by the chief administrator of the courts.

1. The appropriate administrative judge shall submit to the chief administrator of the courts a written proposal for the use of electronic arraignments for a particular court and the precincts under the jurisdiction of that court. If the chief administrator of the courts approves the proposal, installation of an independent audio-visual system may begin.

2. Upon completion of the installation of an independent audio-visual system, the commission on cable television shall inspect, test and examine the independent audio-visual system and certify to the chief administrator of the courts whether the system complies with the definition of an independent audio-visual system and is technically suitable for the conducting of electronic arraignments as intended.

3. The use by a court of an approved independent audio-visual system for the purpose of authorized electronic arraignments, shall be for a period of two years from the date of authorization by the chief administrator of the courts.

4. The chief administrator of the courts may withdraw approval of the authorization at any time. * NB Expired September 1, 1983









Title I - PRELIMINARY PROCEEDINGS IN SUPERIOR COURT

Article 190 - (190.05 - 190.90) THE GRAND JURY AND ITS PROCEEDINGS

190.05 - Grand jury; definition and general functions.

A grand jury is a body consisting of not less than sixteen nor more than twenty-three persons, impaneled by a superior court and constituting a part of such court, the functions of which are to hear and examine evidence concerning offenses and concerning misconduct, nonfeasance and neglect in public office, whether criminal or otherwise, and to take action with respect to such evidence as provided in section 190.60.



190.10 - Grand jury; for what courts drawn.

The appellate division of each judicial department shall adopt rules governing the number and the terms for which grand juries shall be drawn and impaneled by the superior courts within its department; provided, however, that a grand jury may be drawn and impaneled for any extraordinary term of the supreme court upon the order of a justice assigned to hold such term.



190.15 - Grand jury; duration of term and discharge.

1. A term of a superior court for which a grand jury has been impaneled remains in existence at least until and including the opening date of the next term of such court for which a grand jury has been designated. Upon such date, or within five days preceding it, the court may, upon declaration of both the grand jury and the district attorney that such grand jury has not yet completed or will be unable to complete certain business before it, extend the term of court and the existence of such grand jury to a specified future date, and may subsequently order further extensions for such purpose.

2. At any time when a grand jury is in recess and no other appropriate grand jury is in existence in the county, the court may, upon application of the district attorney or of a defendant held by a local criminal court for the action of a grand jury, order such grand jury reconvened for the purpose of dealing with a matter requiring grand jury action.



190.20 - Grand jury; formation, organization and other matters preliminary to assumption of duties.

190.20 Grand jury; formation, organization and other matters

preliminary to assumption of duties.

1. The mode of selecting grand jurors and of drawing and impaneling grand juries is governed by the judiciary law.

2. Neither the grand jury panel nor any individual grand juror may be challenged, but the court may:

(a) At any time before a grand jury is sworn, discharge the panel and summon another panel if it finds that the original panel does not substantially conform to the requirements of the judiciary law; or

(b) At any time after a grand juror is drawn, refuse to swear him, or discharge him after he has been sworn, upon a finding that he is disqualified from service pursuant to the judiciary law, or incapable of performing his duties because of bias or prejudice, or guilty of misconduct in the performance of his duties such as to impair the proper functioning of the grand jury.

3. After a grand jury has been impaneled, the court must appoint one of the grand jurors as foreman and another to act as foreman during any absence or disability of the foreman. At some time before commencement of their duties, the grand jurors must appoint one of their number as secretary to keep records material to the conduct of the grand jury's business.

4. The grand jurors must be sworn by the court. The oath may be in any form or language which requires the grand jurors to perform their duties faithfully.

5. After a grand jury has been sworn, the court must deliver or cause to be delivered to each grand juror a printed copy of all the provisions of this article, and the court may, in addition, give the grand jurors any oral and written instructions relating to the proper performance of their duties as it deems necessary or appropriate.

6. If two or more grand juries are impaneled at the same court term, the court may thereafter, for good cause, transfer grand jurors from one panel to another, and any grand juror so transferred is deemed to have been sworn as a member of the panel to which he has been transferred.



190.25 - Grand jury; proceedings and operation in general.

1. Proceedings of a grand jury are not valid unless at least sixteen of its members are present. The finding of an indictment, a direction to file a prosecutor's information, a decision to submit a grand jury report and every other affirmative official action or decision requires the concurrence of at least twelve members thereof.

2. The foreman or any other grand juror may administer an oath to any witness appearing before the grand jury.

3. Except as provided in subdivision three-a of this section, during the deliberations and voting of a grand jury, only the grand jurors may be present in the grand jury room. During its other proceedings, the following persons, in addition to witnesses, may, as the occasion requires, also be present:

(a) The district attorney;

(b) A clerk or other public servant authorized to assist the grand jury in the administrative conduct of its proceedings;

(c) A stenographer authorized to record the proceedings of the grand jury;

(d) An interpreter. Upon request of the grand jury, the prosecutor must provide an interpreter to interpret the testimony of any witness who does not speak the English language well enough to be readily understood. Such interpreter must, if he has not previously taken the constitutional oath of office, first take an oath before the grand jury that he will faithfully interpret the testimony of the witness and that he will keep secret all matters before such grand jury within his knowledge;

(e) A public servant holding a witness in custody. When a person held in official custody is a witness before a grand jury, a public servant assigned to guard him during his grand jury appearance may accompany him in the grand jury room. Such public servant must, if he has not previously taken the constitutional oath of office, first take an oath before the grand jury that he will keep secret all matters before it within his knowledge.

(f) An attorney representing a witness pursuant to section 190.52 of this chapter while that witness is present.

(g) An operator, as that term is defined in section 190.32 of this chapter, while the videotaped examination of either a special witness or a child witness is being played.

(h) A social worker, rape crisis counselor, psychologist or other professional providing emotional support to a child witness twelve years old or younger, or a social worker or informal caregiver, as provided in subdivision two of section two hundred six of the elder law, for a vulnerable elderly person as provided in subdivision three of section 260.31 of the penal law, who is called to give evidence in a grand jury proceeding concerning a crime defined in article one hundred twenty-one, article one hundred thirty, article two hundred sixty, section 120.10, 125.10, 125.15, 125.20, 125.25, 125.26, 125.27, 255.25, 255.26 or 255.27 of the penal law provided that the district attorney consents. Such support person shall not provide the witness with an answer to any question or otherwise participate in such proceeding and shall first take an oath before the grand jury that he or she will keep secret all matters before such grand jury within his or her knowledge.

3-a. Upon the request of a deaf or hearing-impaired grand juror, the prosecutor shall provide a sign language interpreter for such juror. Such interpreter shall be present during all proceedings of the grand jury which the deaf or hearing-impaired grand juror attends, including deliberation and voting. The interpreter shall, if he or she has not previously taken the constitutional oath of office, first take an oath before the grand jury that he or she will faithfully interpret the testimony of the witnesses and the statements of the prosecutor, judge and grand jurors; keep secret all matters before such grand jury within his or her knowledge; and not seek to influence the deliberations and voting of such grand jury.

4. (a) Grand jury proceedings are secret, and no grand juror, or other person specified in subdivision three of this section or section 215.70 of the penal law, may, except in the lawful discharge of his duties or upon written order of the court, disclose the nature or substance of any grand jury testimony, evidence, or any decision, result or other matter attending a grand jury proceeding. For the purpose of assisting the grand jury in conducting its investigation, evidence obtained by a grand jury may be independently examined by the district attorney, members of his staff, police officers specifically assigned to the investigation, and such other persons as the court may specifically authorize. Such evidence may not be disclosed to other persons without a court order. Nothing contained herein shall prohibit a witness from disclosing his own testimony.

(b) When a district attorney obtains evidence during a grand jury proceeding which provides reasonable cause to suspect that a child has been abused or maltreated, as those terms are defined by section ten hundred twelve of the family court act, he must apply to the court supervising the grand jury for an order permitting disclosure of such evidence to the state central register of child abuse and maltreatment. A district attorney need not apply to the court for such order if he has previously made or caused a report to be made to the state central register of child abuse and maltreatment pursuant to section four hundred thirteen of the social services law and the evidence obtained during the grand jury proceeding, or substantially similar information, was included in such report. The district attorney's application to the court shall be made ex parte and in camera. The court must grant the application and permit the district attorney to disclose the evidence to the state central register of child abuse and maltreatment unless the court finds that such disclosure would jeopardize the life or safety of any person or interfere with a continuing grand jury proceeding.

5. The grand jury is the exclusive judge of the facts with respect to any matter before it.

6. The legal advisors of the grand jury are the court and the district attorney, and the grand jury may not seek or receive legal advice from any other source. Where necessary or appropriate, the court or the district attorney, or both, must instruct the grand jury concerning the law with respect to its duties or any matter before it, and such instructions must be recorded in the minutes.



190.30 - Grand jury; rules of evidence.

1. Except as otherwise provided in this section, the provisions of article sixty, governing rules of evidence and related matters with respect to criminal proceedings in general, are, where appropriate, applicable to grand jury proceedings.

2. A report or a copy of a report made by a public servant or by a person employed by a public servant or agency who is a physicist, chemist, coroner or medical examiner, firearms identification expert, examiner of questioned documents, fingerprint technician, or an expert or technician in some comparable scientific or professional field, concerning the results of an examination, comparison or test performed by him in connection with a case which is the subject of a grand jury proceeding, may, when certified by such person as a report made by him or as a true copy thereof, be received in such grand jury proceeding as evidence of the facts stated therein.

2-a. When the electronic transmission of a certified report, or certified copy thereof, of the kind described in subdivision two or three-a of this section or a sworn statement or copy thereof, of the kind described in subdivision three of this section results in a written document, such written document may be received in such grand jury proceeding provided that: (a) a transmittal memorandum completed by the person sending the report contains a certification that the report has not been altered and a description of the report specifying the number of pages; and (b) the person who receives the electronically transmitted document certifies that such document and transmittal memorandum were so received; and (c) a certified report or a certified copy or sworn statement or sworn copy thereof is filed with the court within twenty days following arraignment upon the indictment; and (d) where such written document is a sworn statement or sworn copy thereof of the kind described in subdivision three of this section, such sworn statement or sworn copy thereof is also provided to the defendant or his counsel within twenty days following arraignment upon the indictment.

3. A written or oral statement, under oath, by a person attesting to one or more of the following matters may be received in such grand jury proceeding as evidence of the facts stated therein:

(a) that person's ownership or lawful custody of, or license to occupy, premises, as defined in section 140.00 of the penal law, and of the defendant's lack of license or privilege to enter or remain thereupon;

(b) that person's ownership of, or possessory right in, property, the nature and monetary amount of any damage thereto and the defendant's lack of right to damage or tamper with the property;

(c) that person's ownership or lawful custody of, or license to possess property, as defined in section 155.00 of the penal law, including an automobile or other vehicle, its value and the defendant's lack of superior or equal right to possession thereof;

(d) that person's ownership of a vehicle and the absence of his consent to the defendant's taking, operating, exercising control over or using it;

(e) that person's qualifications as a dealer or other expert in appraising or evaluating a particular type of property, his expert opinion as to the value of a certain item or items of property of that type, and the basis for his opinion;

(f) that person's identity as an ostensible maker, drafter, drawer, endorser or other signator of a written instrument and its falsity within the meaning of section 170.00 of the penal law;

(g) that person's ownership of, or possessory right in, a credit card account number or debit card account number, and the defendant's lack of superior or equal right to use or possession thereof.

Provided, however, that no such statement shall be admitted when an adversarial examination of such person has been previously ordered pursuant to subdivision 8 of section 180.60, unless a transcript of such examination is admitted.

3-a. A sex offender registration form, sex offender registration continuation/supplemental form, sex offender registry address verification form, sex offender change of address form or a copy of such form maintained by the division of criminal justice services concerning an individual who is the subject of a grand jury proceeding, may, when certified by a person designated by the commissioner of the division of criminal justice services as the person to certify such records, as a true copy thereof, be received in such grand jury proceeding as evidence of the facts stated therein.

4. An examination of a child witness or a special witness by the district attorney videotaped pursuant to section 190.32 of this chapter may be received in evidence in such grand jury proceeding as the testimony of such witness.

5. Nothing in subdivisions two, three or four of this section shall be construed to limit the power of the grand jury to cause any person to be called as a witness pursuant to subdivision three of section 190.50.

6. Wherever it is provided in article sixty that the court in a criminal proceeding must rule upon the competency of a witness to testify or upon the admissibility of evidence, such ruling may in an equivalent situation in a grand jury proceeding, be made by the district attorney.

7. Wherever it is provided in article sixty that a court presiding at a jury trial must instruct the jury with respect to the significance, legal effect or evaluation of evidence, the district attorney, in an equivalent situation in a grand jury proceeding, may so instruct the grand jury.

8. (a) A business record may be received in such grand jury proceedings as evidence of the following facts and similar facts stated therein:

(i) a person's use of, subscription to and charges and payments for communication equipment and services including but not limited to equipment or services provided by telephone companies and internet service providers, but not including recorded conversations or images communicated thereby; and

(ii) financial transactions, and a person's ownership or possessory interest in any account, at a bank, insurance company, brokerage, exchange or banking organization as defined in section two of the banking law.

(b) Any business record offered for consideration by a grand jury pursuant to paragraph (a) of this subdivision must be accompanied by a written statement, under oath, that (i) contains a list or description of the records it accompanies, (ii) attests in substance that the person making the statement is a duly authorized custodian of the records or other employee or agent of the business who is familiar with such records, and (iii) attests in substance that such records were made in the regular course of business and that it was the regular course of such business to make such records at the time of the recorded act, transaction, occurrence or event, or within a reasonable time thereafter. Such written statement may also include a statement identifying the name and job description of the person making the statement, specifying the matters set forth in subparagraph (ii) of this paragraph and attesting that the business has made a diligent search and does not possess a particular record or records addressing a matter set forth in paragraph (a) of this subdivision, and such statement may be received at grand jury proceedings as evidence of the fact that the business does not possess such record or records. When records of a business are accompanied by more than one sworn written statement of its employees or agents, such statements may be considered together in determining the admissibility of the records under this subdivision. For the purpose of this subdivision, the term "business records" does not include any records prepared by law enforcement agencies or prepared by any entity in anticipation of litigation.

(c) Any business record offered to a grand jury pursuant to paragraph (a) of this subdivision that includes material beyond that described in such paragraph (a) shall be redacted to exclude such additional material, or received subject to a limiting instruction that the grand jury shall not consider such additional material in support of any criminal charge.

(d) No such records shall be admitted when an adversarial examination of such a records custodian or other employee of such business who was familiar with such records has been previously ordered pursuant to subdivision eight of section 180.60 of this chapter, unless a transcript of such examination is admitted.

(e) Nothing in this subdivision shall affect the admissibility of business records in the grand jury on any basis other than that set forth in this subdivision.



190.32 - Videotaped examination; definitions, application, order and procedure.

190.32 Videotaped examination; definitions, application, order and

procedure.

1. Definitions. As used in this section:

(a) "Child witness" means a person twelve years old or less whom the people intend to call as witness in a grand jury proceeding to give evidence concerning any crime defined in article one hundred thirty or two hundred sixty or section 255.25, 255.26 or 255.27 of the penal law of which the person was a victim.

(b) "Special witness" means a person whom the people intend to call as a witness in a grand jury proceeding and who is either:

(i) Unable to attend and testify in person in the grand jury proceeding because the person is either physically ill or incapacitated; or

(ii) More than twelve years old and who is likely to suffer very severe emotional or mental stress if required to testify in person concerning any crime defined in article one hundred thirty or two hundred sixty or section 255.25, 255.26 or 255.27 of the penal law to which the person was a witness or of which the person was a victim.

(c) "Operator" means a person employed by the district attorney who operates the video camera to record the examination of a child witness or a special witness.

2. In lieu of requiring a witness who is a child witness to appear in person and give evidence in a grand jury proceeding, the district attorney may cause the examination of such witness to be videotaped in accordance with the provisions of subdivision five of this section.

3. Whenever the district attorney has reason to believe that a witness is a special witness, he may make an ex parte application to the court for an order authorizing the videotaping of an examination of such special witness and the subsequent introduction in evidence in a grand jury proceeding of that videotape in lieu of the live testimony of such special witness. The application must be in writing, must state the grounds of the application and must contain sworn allegations of fact, whether of the district attorney or another person or persons, supporting such grounds. Such allegations may be based upon personal knowledge of the deponent or upon information and belief, provided, that in the latter event, the sources of such information and the grounds for such belief are stated.

4. If the court is satisfied that a witness is a special witness, it shall issue an order authorizing the videotaping of such special witness in accordance with the provisions of subdivision five of this section. The court order and the application and all supporting papers shall not be disclosed to any person except upon further court order.

5. The videotaping of an examination either of a child witness or a special witness shall proceed as follows:

(a) An examination of a child witness or a special witness which is to be videotaped pursuant to this section may be conducted anywhere and at any time provided that the operator begins the videotape by recording a statement by the district attorney of the date, time and place of the examination. In addition, the district attorney shall identify himself, the operator and all other persons present.

(b) An accurate clock with a sweep second hand shall be placed next to or behind the witness in such position as to enable the operator to videotape the clock and the witness together during the entire examination. In the alternative, a date and time generator shall be used to superimpose the day, hour, minute and second over the video portion of the recording during the entire examination.

(c) A social worker, rape crisis counselor, psychologist or other professional providing emotional support to a child witness or to a special witness, as defined in subparagraph (ii) of paragraph (b) of subdivision one of this section, or any of those persons enumerated in paragraphs (a), (b), (c), (d), (e), (f) and (g) of subdivision three of section 190.25 may be present during the videotaping except that a doctor, nurse or other medical assistant also may be present if required by the attendant circumstances. Each person present, except the witness, must, if he has not previously taken a constitutional oath of office or an oath that he will keep secret all matters before a grand jury, must take an oath on the record that he will keep secret the videotaped examination.

(d) The district attorney shall state for the record the name of the witness, and the caption and the grand jury number, if any, of the case. If the witness to be examined is a child witness, the date of the witness' birth must be recorded. If the witness to be examined is a special witness, the date of the order authorizing the videotaped examination and the name of the justice who issued the order shall be recorded.

(e) If the witness will give sworn testimony, the administration of the oath must be recorded. If the witness will give unsworn testimony, a statement that the testimony is not under oath must be recorded.

(f) If the examination requires the use of more than one tape, the operator shall record a statement of the district attorney at the end of each tape declaring that such tape has ended and referring to the succeeding tape. At the beginning of such succeeding tape, the operator shall record a statement of the district attorney identifying himself, the witness being examined and the number of tapes which have been used to record the examination of such witness. At the conclusion of the examination the operator shall record a statement of the district attorney certifying that the recording has been completed, the number of tapes on which the recording has been made and that such tapes constitute a complete and accurate record of the examination of the witness.

(g) A videotape of an examination conducted pursuant to this section shall not be edited unless upon further order of the court.

6. When the videotape is introduced in evidence and played in the grand jury, the grand jury stenographer shall record the examination in the same manner as if the witness had testified in person.

7. Custody of the videotape shall be maintained in the same manner as custody of the grand jury minutes.



190.35 - Grand jury; definitions of terms.

The term definitions contained in section 50.10 are applicable to sections 190.40, 190.45 and 190.50.



190.40 - Grand jury; witnesses, compulsion of evidence and immunity.

1. Every witness in a grand jury proceeding must give any evidence legally requested of him regardless of any protest or belief on his part that it may tend to incriminate him.

2. A witness who gives evidence in a grand jury proceeding receives immunity unless:

(a) He has effectively waived such immunity pursuant to section 190.45; or

(b) Such evidence is not responsive to any inquiry and is gratuitously given or volunteered by the witness with knowledge that it is not responsive.

(c) The evidence given by the witness consists only of books, papers, records or other physical evidence of an enterprise, as defined in subdivision one of section 175.00 of the penal law, the production of which is required by a subpoena duces tecum, and the witness does not possess a privilege against self-incrimination with respect to the production of such evidence. Any further evidence given by the witness entitles the witness to immunity except as provided in subparagraph (a) and (b) of this subdivision.



190.45 - Grand jury; waiver of immunity.

1. A waiver of immunity is a written instrument subscribed by a person who is or is about to become a witness in a grand jury proceeding, stipulating that he waives his privilege against self-incrimination and any possible or prospective immunity to which he would otherwise become entitled, pursuant to section 190.40, as a result of giving evidence in such proceeding.

2. A waiver of immunity is not effective unless and until it is sworn to before the grand jury conducting the proceeding in which the subscriber has been called as a witness.

3. A person who is called by the people as a witness in a grand jury proceeding and requested by the district attorney to subscribe and swear to a waiver of immunity before giving evidence has a right to confer with counsel before deciding whether he will comply with such request, and, if he desires to avail himself of such right, he must be accorded a reasonable time in which to obtain and confer with counsel for such purpose. The district attorney must inform the witness of all such rights before obtaining his execution of such a waiver of immunity. Any waiver obtained, subscribed or sworn to in violation of the provisions of this subdivision is invalid and ineffective.

4. If a grand jury witness subscribes and swears to a waiver of immunity upon a written agreement with the district attorney that the interrogation will be limited to certain specified subjects, matters or areas of conduct, and if after the commencement of his testimony he is interrogated and testifies concerning another subject, matter or area of conduct not included in such written agreement, he receives immunity with respect to any further testimony which he may give concerning such other subject, matter or area of conduct and the waiver of immunity is to that extent ineffective.



190.50 - Grand jury; who may call witnesses; defendant as witness.

1. Except as provided in this section, no person has a right to call a witness or appear as a witness in a grand jury proceeding.

2. The people may call as a witness in a grand jury proceeding any person believed by the district attorney to possess relevant information or knowledge.

3. The grand jury may cause to be called as a witness any person believed by it to possess relevant information or knowledge. If the grand jury desires to hear any such witness who was not called by the people, it may direct the district attorney to issue and serve a subpoena upon such witness, and the district attorney must comply with such direction. At any time after such a direction, however, or at any time after the service of a subpoena pursuant to such a direction and before the return date thereof, the people may apply to the court which impaneled the grand jury for an order vacating or modifying such direction or subpoena on the ground that such is in the public interest. Upon such application, the court may in its discretion vacate the direction or subpoena, attach reasonable conditions thereto, or make other appropriate qualification thereof.

4. Notwithstanding the provisions of subdivision three, the district attorney may demand that any witness thus called at the instance of the grand jury sign a waiver of immunity pursuant to section 190.45 before being sworn, and upon such demand no oath may be administered to such witness unless and until he complies therewith.

5. Although not called as a witness by the people or at the instance of the grand jury, a person has a right to be a witness in a grand jury proceeding under circumstances prescribed in this subdivision:

(a) When a criminal charge against a person is being or is about to be or has been submitted to a grand jury, such person has a right to appear before such grand jury as a witness in his own behalf if, prior to the filing of any indictment or any direction to file a prosecutor's information in the matter, he serves upon the district attorney of the county a written notice making such request and stating an address to which communications may be sent. The district attorney is not obliged to inform such a person that such a grand jury proceeding against him is pending, in progress or about to occur unless such person is a defendant who has been arraigned in a local criminal court upon a currently undisposed of felony complaint charging an offense which is a subject of the prospective or pending grand jury proceeding. In such case, the district attorney must notify the defendant or his attorney of the prospective or pending grand jury proceeding and accord the defendant a reasonable time to exercise his right to appear as a witness therein;

(b) Upon service upon the district attorney of a notice requesting appearance before a grand jury pursuant to paragraph (a), the district attorney must notify the foreman of the grand jury of such request, and must subsequently serve upon the applicant, at the address specified by him, a notice that he will be heard by the grand jury at a given time and place. Upon appearing at such time and place, and upon signing and submitting to the grand jury a waiver of immunity pursuant to section 190.45, such person must be permitted to testify before the grand jury and to give any relevant and competent evidence concerning the case under consideration. Upon giving such evidence, he is subject to examination by the people.

(c) Any indictment or direction to file a prosecutor's information obtained or filed in violation of the provisions of paragraph (a) or (b) is invalid and, upon a motion made pursuant to section 170.50 or section 210.20, must be dismissed; provided that a motion based upon such ground must be made not more than five days after the defendant has been arraigned upon the indictment or, as the case may be, upon the prosecutor's information resulting from the grand jury's direction to file the same. If the contention is not so asserted in timely fashion, it is waived and the indictment or prosecutor's information may not thereafter be challenged on such ground.

6. A defendant or person against whom a criminal charge is being or is about to be brought in a grand jury proceeding may request the grand jury, either orally or in writing, to cause a person designated by him to be called as a witness in such proceeding. The grand jury may as a matter of discretion grant such request and cause such witness to be called pursuant to subdivision three.

7. Where a subpoena is made pursuant to this section, all papers and proceedings relating to the subpoena and any motion to quash, fix conditions, modify or compel compliance shall be kept secret and not disclosed to the public by any public officer or public employee or any other individual described in section 215.70 of the penal law. This subdivision shall not apply where the person subpoenaed and the prosecutor waive the provisions of this subdivision.

This subdivision shall not prevent the publication of decisions and orders made in connection with such proceedings or motions, provided the caption and content of the decision are written or altered by the court to reasonably preclude identification of the person subpoenaed.



190.52 - Grand jury; attorney for witness.

1. Any person who appears as a witness and has signed a waiver of immunity in a grand jury proceeding, has a right to an attorney as provided in this section. Such a witness may appear with a retained attorney, or if he is financially unable to obtain counsel, an attorney who shall be assigned by the superior court which impaneled the grand jury. Such assigned attorney shall be assigned pursuant to the same plan and in the same manner as counsel are provided to persons charged with crime pursuant to section seven hundred twenty-two of the county law.

2. The attorney for such witness may be present with the witness in the grand jury room. The attorney may advise the witness, but may not otherwise take any part in the proceeding.

3. The superior court which impaneled the grand jury shall have the same power to remove an attorney from the grand jury room as such court has with respect to an attorney in a courtroom.



190.55 - Grand jury; matters to be heard and examined; duties and authority of district attorney.

190.55 Grand jury; matters to be heard and examined; duties and

authority of district attorney.

1. A grand jury may hear and examine evidence concerning the alleged commission of any offense prosecutable in the courts of the county, and concerning any misconduct, nonfeasance or neglect in public office by a public servant, whether criminal or otherwise.

2. District attorneys are required or authorized to submit evidence to grand juries under the following circumstances:

(a) A district attorney must submit to a grand jury evidence concerning a felony allegedly committed by a defendant who, on the basis of a felony complaint filed with a local criminal court of the county, has been held for the action of a grand jury of such county, except where indictment has been waived by the defendant pursuant to article one hundred ninety-five.

(b) A district attorney must submit to a grand jury evidence concerning a misdemeanor allegedly committed by a defendant who has been charged therewith by a local criminal court accusatory instrument, in any case where a superior court of the county has, pursuant to subdivision one of section 170.25, ordered that such misdemeanor charge be prosecuted by indictment in a superior court.

(c) A district attorney may submit to a grand jury any available evidence concerning an offense prosecutable in the courts of the county, or concerning misconduct, nonfeasance or neglect in public office by a public servant, whether criminal or otherwise.



190.60 - Grand jury; action to be taken.

After hearing and examining evidence as prescribed in section 190.55, a grand jury may:

1. Indict a person for an offense, as provided in section 190.65;

2. Direct the district attorney to file a prosecutor's information with a local criminal court, as provided in section 190.70;

3. Direct the district attorney to file a request for removal to the family court, as provided in section 190.71 of this article.

4. Dismiss the charge before it, as provided in section 190.75;

5. Submit a grand jury report, as provided in section 190.85.



190.65 - Grand jury; when indictment is authorized.

1. Subject to the rules prescribing the kinds of offenses which may be charged in an indictment, a grand jury may indict a person for an offense when (a) the evidence before it is legally sufficient to establish that such person committed such offense provided, however, such evidence is not legally sufficient when corroboration that would be required, as a matter of law, to sustain a conviction for such offense is absent, and (b) competent and admissible evidence before it provides reasonable cause to believe that such person committed such offense.

2. The offense or offenses for which a grand jury may indict a person in any particular case are not limited to that or those which may have been designated, at the commencement of the grand jury proceeding, to be the subject of the inquiry; and even in a case submitted to it upon a court order, pursuant to the provisions of section 170.25, directing that a misdemeanor charge pending in a local criminal court be prosecuted by indictment, the grand jury may indict the defendant for a felony if the evidence so warrants.

3. Upon voting to indict a person, a grand jury must, through its foreman or acting foreman, file an indictment with the court by which it was impaneled.



190.70 - Grand jury; direction to file prosecutor's information and related matters.

190.70 Grand jury; direction to file prosecutor's information and

related matters.

1. Except in a case submitted to it pursuant to the provisions of section 170.25, a grand jury may direct the district attorney to file in a local criminal court a prosecutor's information charging a person with an offense other than a felony when (a) the evidence before it is legally sufficient to establish that such person committed such offense, and (b) competent and admissible evidence before it provides reasonable cause to believe that such person committed such offense. In such case, the grand jury must, through its foreman or acting foreman, file such direction with the court by which it was impaneled.

2. Such direction must be signed by the foreman or acting foreman. It must contain a plain and concise statement of the conduct constituting the offense to be charged, equivalent in content and precision to the factual statement required to be contained in an indictment pursuant to subdivision seven of section 200.50. Subject to the rules prescribed in sections 200.20 and 200.40 governing joinder in a single indictment of multiple offenses and multiple defendants, such grand jury direction may, where appropriate, specify multiple offenses of less than felony grade and multiple defendants, and may direct that the prospective prosecutor's information charge a single defendant with multiple offenses, or multiple defendants jointly with either a single offense or multiple offenses.

3. Upon the filing of such grand jury direction, the court must, unless such direction is insufficient on its face, issue an order approving such direction and ordering the district attorney to file such a prosecutor's information in a designated local criminal court having trial jurisdiction of the offense or offenses in question.



190.71 - Grand jury; direction to file request for removal to family court.

190.71 Grand jury; direction to file request for removal to family

court.

(a) Except as provided in subdivision six of section 200.20 of this chapter, a grand jury may not indict (i) a person thirteen years of age for any conduct or crime other than conduct constituting a crime defined in subdivisions one and two of section 125.25 (murder in the second degree) or such conduct as a sexually motivated felony, where authorized pursuant to section 130.91 of the penal law; (ii) a person fourteen or fifteen years of age for any conduct or crime other than conduct constituting a crime defined in subdivisions one and two of section 125.25 (murder in the second degree) and in subdivision three of such section provided that the underlying crime for the murder charge is one for which such person is criminally responsible; 135.25 (kidnapping in the first degree); 150.20 (arson in the first degree); subdivisions one and two of section 120.10 (assault in the first degree); 125.20 (manslaughter in the first degree); subdivisions one and two of section 130.35 (rape in the first degree); subdivisions one and two of section 130.50 (criminal sexual act in the first degree); 130.70 (aggravated sexual abuse in the first degree); 140.30 (burglary in the first degree); subdivision one of section 140.25 (burglary in the second degree); 150.15 (arson in the second degree); 160.15 (robbery in the first degree); subdivision two of section 160.10 (robbery in the second degree) of the penal law; subdivision four of section 265.02 of the penal law, where such firearm is possessed on school grounds, as that phrase is defined in subdivision fourteen of section 220.00 of the penal law; or section 265.03 of the penal law, where such machine gun or such firearm is possessed on school grounds, as that phrase is defined in subdivision fourteen of section 220.00 of the penal law; or defined in the penal law as an attempt to commit murder in the second degree or kidnapping in the first degree, or such conduct as a sexually motivated felony, where authorized pursuant to section 130.91 of the penal law.

(b) A grand jury may vote to file a request to remove a charge to the family court if it finds that a person thirteen, fourteen or fifteen years of age did an act which, if done by a person over the age of sixteen, would constitute a crime provided (1) such act is one for which it may not indict; (2) it does not indict such person for a crime; and (3) the evidence before it is legally sufficient to establish that such person did such act and competent and admissible evidence before it provides reasonable cause to believe that such person did such act.

(c) Upon voting to remove a charge to the family court pursuant to subdivision (b) of this section, the grand jury must, through its foreman or acting foreman, file a request to transfer such charge to the family court. Such request shall be filed with the court by which it was impaneled. It must (1) allege that a person named therein did any act which, if done by a person over the age of sixteen, would constitute a crime; (2) specify the act and the time and place of its commission; and (3) be signed by the foreman or the acting foreman.

(d) Upon the filing of such grand jury request, the court must, unless such request is improper or insufficient on its face, issue an order approving such request and direct that the charge be removed to the family court in accordance with the provisions of article seven hundred twenty-five of this chapter.



190.75 - Grand jury; dismissal of charge.

1. If upon a charge that a designated person committed a crime, either (a) the evidence before the grand jury is not legally sufficient to establish that such person committed such crime or any other offense, or (b) the grand jury is not satisfied that there is reasonable cause to believe that such person committed such crime or any other offense, it must dismiss the charge. In such case, the grand jury must, through its foreman or acting foreman, file its finding of dismissal with the court by which it was impaneled.

2. If the defendant was previously held for the action of the grand jury by a local criminal court, the superior court to which such dismissal is presented must order the defendant released from custody if he is in the custody of the sheriff, or, if he is at liberty on bail, it must exonerate the bail.

3. When a charge has been so dismissed, it may not again be submitted to a grand jury unless the court in its discretion authorizes or directs the people to resubmit such charge to the same or another grand jury. If in such case the charge is again dismissed, it may not again be submitted to a grand jury.

4. Whenever all charges against a designated person have been so dismissed, the district attorney must within ninety days of the filing of the finding of such dismissal, notify that person of the dismissal by regular mail to his last known address unless resubmission has been permitted pursuant to subdivision three of this section or an order of postponement of such service is obtained upon a showing of good cause and exigent circumstances.



190.80 - Grand jury; release of defendant upon failure of timely grand jury action.

190.80 Grand jury; release of defendant upon failure of timely grand

jury action.

Upon application of a defendant who on the basis of a felony complaint has been held by a local criminal court for the action of a grand jury, and who, at the time of such order or subsequent thereto, has been committed to the custody of the sheriff pending such grand jury action, and who has been confined in such custody for a period of more than forty-five days, or, in the case of a juvenile offender, thirty days, without the occurrence of any grand jury action or disposition pursuant to subdivision one, two or three of section 190.60, the superior court by which such grand jury was or is to be impaneled must release him on his own recognizance unless:

(a) The lack of a grand jury disposition during such period of confinement was due to the defendant's request, action or condition, or occurred with his consent; or

(b) The people have shown good cause why such order of release should not be issued. Such good cause must consist of some compelling fact or circumstance which precluded grand jury action within the prescribed period or rendered the same against the interest of justice.



190.85 - Grand jury; grand jury reports.

1. The grand jury may submit to the court by which it was impaneled, a report:

(a) Concerning misconduct, non-feasance or neglect in public office by a public servant as the basis for a recommendation of removal or disciplinary action; or

(b) Stating that after investigation of a public servant it finds no misconduct, non-feasance or neglect in office by him provided that such public servant has requested the submission of such report; or

(c) Proposing recommendations for legislative, executive or administrative action in the public interest based upon stated findings.

2. The court to which such report is submitted shall examine it and the minutes of the grand jury and, except as otherwise provided in subdivision four, shall make an order accepting and filing such report as a public record only if the court is satisfied that it complies with the provisions of subdivision one and that:

(a) The report is based upon facts revealed in the course of an investigation authorized by section 190.55 and is supported by the preponderance of the credible and legally admissible evidence; and

(b) When the report is submitted pursuant to paragraph (a) of subdivision one, that each person named therein was afforded an opportunity to testify before the grand jury prior to the filing of such report, and when the report is submitted pursuant to paragraph (b) or (c) of subdivision one, it is not critical of an identified or identifiable person.

3. The order accepting a report pursuant to paragraph (a) of subdivision one, and the report itself, must be sealed by the court and may not be filed as a public record, or be subject to subpoena or otherwise be made public until at least thirty-one days after a copy of the order and the report are served upon each public servant named therein, or if an appeal is taken pursuant to section 190.90, until the affirmance of the order accepting the report, or until reversal of the order sealing the report, or until dismissal of the appeal of the named public servant by the appellate division, whichever occurs later. Such public servant may file with the clerk of the court an answer to such report, not later than twenty days after service of the order and report upon him. Such an answer shall plainly and concisely state the facts and law constituting the defense of the public servant to the charges in said report, and, except for those parts of the answer which the court may determine to be scandalously or prejudicially and unnecessarily inserted therein, shall become an appendix to the report. Upon the expiration of the time set forth in this subdivision, the district attorney shall deliver a true copy of such report, and the appendix if any, for appropriate action, to each public servant or body having removal or disciplinary authority over each public servant named therein.

4. Upon the submission of a report pursuant to subdivision one, if the court finds that the filing of such report as a public record, may prejudice fair consideration of a pending criminal matter, it must order such report sealed and such report may not be subject to subpoena or public inspection during the pendency of such criminal matter, except upon order of the court.

5. Whenever the court to which a report is submitted pursuant to paragraph (a) of subdivision one is not satisfied that the report complies with the provisions of subdivision two, it may direct that additional testimony be taken before the same grand jury, or it must make an order sealing such report, and the report may not be filed as a public record, or be subject to subpoena or otherwise be made public.



190.90 - Grand jury; appeal from order concerning grand jury reports.

1. When a court makes an order accepting a report of a grand jury pursuant to paragraph (a) of subdivision one of section 190.85, any public servant named therein may appeal the order; and when a court makes an order sealing a report of a grand jury pursuant to subdivision five of section 190.85, the district attorney or other attorney designated by the grand jury may appeal the order.

2. When a court makes an order sealing a report of a grand jury pursuant to subdivision five of section 190.85, the district attorney or other attorney designated by the grand jury may, within ten days after service of a copy of the order and report upon each public servant named in the report, appeal the order to the appellate division of the department in which the order was made, by filing in duplicate a notice of appeal from the order with the clerk of the court in which the order was made and by serving a copy of such notice of appeal upon each such public servant. Notwithstanding any contrary provision of section 190.85, a true copy of the report of the grand jury shall be served, together with such notice of appeal, upon each such public servant.

3. The mode of and time for perfecting an appeal pursuant to this section, and the mode of and procedure for the argument thereof, are determined by the rules of the appellate division of the department in which the appeal is brought. Such rules shall prescribe the matters referred to in subdivision one of section 460.70 and in section 460.80, except that such appeal is a preferred cause and the appellate division of each department shall promulgate rules to effectuate such preference.

4. The record and all other presentations on appeal shall remain sealed, except that upon reversal of the order sealing the report or dismissal of the appeal of the named public servant by the appellate division, the report of the grand jury, with the appendix, if any, shall be filed as a public record as provided in subdivision three of section 190.85.

5. The procedure provided for in this section shall be the exclusive manner of reviewing an order made pursuant to section 190.85 and the appellate division of the supreme court shall be the sole court having jurisdiction of such an appeal. The order of the appellate division finally determining such appeal shall not be subject to review in any other court or proceeding.

6. The grand jury in an appeal pursuant to this section shall be represented by the district attorney unless the report relates to him or his office, in which event the grand jury may designate another attorney.






Article 195 - (195.10 - 195.40) WAIVER OF INDICTMENT

195.10 - Waiver of indictment; in general.

1. A defendant may waive indictment and consent to be prosecuted by superior court information when:

(a) a local criminal court has held the defendant for the action of a grand jury; and

(b) the defendant is not charged with a class A felony punishable by death or life imprisonment; and

(c) the district attorney consents to the waiver.

2. A defendant may waive indictment pursuant to subdivision one in either:

(a) the local criminal court in which the order was issued holding the defendant for action of a grand jury, at the time such order is issued; or

(b) the appropriate superior court, at any time prior to the filing of an indictment by the grand jury.



195.20 - Waiver of indictment; written instrument.

A waiver of indictment shall be evidenced by a written instrument, which shall contain the name of the court in which it is executed, the title of the action, and the name, date and approximate time and place of each offense to be charged in the superior court information to be filed by the district attorney pursuant to section 195.40. The offenses named may include any offense for which the defendant was held for action of a grand jury and any offense or offenses properly joinable therewith pursuant to sections 200.20 and 200.40. The written waiver shall also contain a statement by the defendant that he is aware that:

(a) under the constitution of the state of New York he has the right to be prosecuted by indictment filed by a grand jury;

(b) he waives such right and consents to be prosecuted by superior court information to be filed by the district attorney;

(c) the superior court information to be filed by the district attorney will charge the offenses named in the written waiver; and

(d) the superior court information to be filed by the district attorney will have the same force and effect as an indictment filed by a grand jury.

The written waiver shall be signed by the defendant in open court in the presence of his attorney. The consent of the district attorney shall be endorsed thereon.



195.30 - Waiver of indictment; approval of waiver by the court.

The court shall determine whether the waiver of indictment complies with the provisions of sections 195.10 and 195.20. If satisfied that the waiver complies with such provisions, the court shall approve the waiver and execute a written order to that effect. When the waiver is approved by a local criminal court, the local criminal court shall promptly transmit to the appropriate superior court the written waiver and order approving the waiver, along with all other documents pertinent to the action. Until such papers are received by the superior court, the action is deemed to be pending in the local criminal court.



195.40 - Waiver of indictment; filing of superior court information.

When indictment is waived in a superior court the district attorney shall file a superior court information in such court at the time the waiver is executed. When indictment is waived in a local criminal court the district attorney shall file a superior court information in the appropriate superior court within ten days of the execution of the court order approving the waiver. Upon application of a defendant whose waiver of indictment has been approved by the court, and who, at the time of such approval or subsequent thereto, has been committed to the custody of the sheriff pending disposition of the action, and who has been confined in such custody for a period of more than ten days from the date of approval without the filing by the district attorney of a superior court information, the superior court must release him on his own recognizance unless:

(a) The failure of the district attorney to file a superior court information during such period of confinement was due to defendant's request, action or condition or occurred with his consent; or

(b) The people have shown good cause why such order of release should not be issued. Such good cause must consist of some compelling fact or circumstance which precluded the filing of the superior court information within the prescribed period.






Article 200 - (200.10 - 200.95) INDICTMENT AND RELATED INSTRUMENTS

200.10 - Indictment; definition.

An indictment is a written accusation by a grand jury, filed with a superior court, charging a person, or two or more persons jointly, with the commission of a crime, or with the commission of two or more offenses at least one of which is a crime. Except as used in Article 190, the term indictment shall include a superior court information.



200.15 - Superior court information; definition.

A superior court information is a written accusation by a district attorney filed in a superior court pursuant to article one hundred ninety-five, charging a person, or two or more persons jointly, with the commission of a crime, or with the commission of two or more offenses, at least one of which is a crime. A superior court information may include any offense for which the defendant was held for action of a grand jury and any offense or offenses properly joinable therewith pursuant to sections 200.20 and 200.40, but shall not include an offense not named in the written waiver of indictment executed pursuant to section 195.20. A superior court information has the same force and effect as an indictment and all procedures and provisions of law applicable to indictments are also applicable to superior court informations, except where otherwise expressly provided.



200.20 - Indictment; what offenses may be charged; joinder of offenses and consolidation of indictments.

200.20 Indictment; what offenses may be charged; joinder of offenses

and consolidation of indictments.

1. An indictment must charge at least one crime and may, in addition, charge in separate counts one or more other offenses, including petty offenses, provided that all such offenses are joinable pursuant to the principles prescribed in subdivision two.

2. Two offenses are "joinable" when:

(a) They are based upon the same act or upon the same criminal transaction, as that term is defined in subdivision two of section 40.10; or

(b) Even though based upon different criminal transactions, such offenses, or the criminal transactions underlying them, are of such nature that either proof of the first offense would be material and admissible as evidence in chief upon a trial of the second, or proof of the second would be material and admissible as evidence in chief upon a trial of the first; or

(c) Even though based upon different criminal transactions, and even though not joinable pursuant to paragraph (b), such offenses are defined by the same or similar statutory provisions and consequently are the same or similar in law; or

(d) Though not directly joinable with each other pursuant to paragraph (a), (b) or (c), each is so joinable with a third offense contained in the indictment. In such case, each of the three offenses may properly be joined not only with each of the other two but also with any further offense joinable with either of the other two, and the chain of joinder may be further extended accordingly.

3. In any case where two or more offenses or groups of offenses charged in an indictment are based upon different criminal transactions, and where their joinability rests solely upon the fact that such offenses, or as the case may be at least one offense of each group, are the same or similar in law, as prescribed in paragraph (c) of subdivision two, the court, in the interest of justice and for good cause shown, may, upon application of either a defendant or the people, in its discretion, order that any such offenses be tried separately from the other or others thereof. Good cause shall include but not be limited to situations where there is:

(a) Substantially more proof on one or more such joinable offenses than on others and there is a substantial likelihood that the jury would be unable to consider separately the proof as it relates to each offense.

(b) A convincing showing that a defendant has both important testimony to give concerning one count and a genuine need to refrain from testifying on the other, which satisfies the court that the risk of prejudice is substantial.

(i) Good cause, under this paragraph (b), may be established in writing or upon oral representation of counsel on the record. Any written or oral representation may be based upon information and belief, provided the sources of such information and the grounds of such belief are set forth.

(ii) Upon the request of counsel, any written or recorded showing concerning the defendant's genuine need to refrain from testifying shall be ex parte and in camera. The in camera showing shall be sealed but a court for good cause may order unsealing. Any statements made by counsel in the course of an application under this paragraph (b) may not be offered against the defendant in any criminal action for impeachment purposes or otherwise.

4. When two or more indictments against the same defendant or defendants charge different offenses of a kind that are joinable in a single indictment pursuant to subdivision two, the court may, upon application of either the people or a defendant, order that such indictments be consolidated and treated as a single indictment for trial purposes. If such indictments, in addition to charging offenses which are so joinable charge other offenses which are not so joinable, they may nevertheless be consolidated for the limited purpose of jointly trying the joinable offenses. In such case, such indictments remain in existence with respect to any nonjoinable offenses and may be prosecuted accordingly. Nothing herein precludes the consolidation of an indictment with a superior court information.

5. A court's determination of an application for consolidation pursuant to subdivision four is discretionary; except that where an application by the defendant seeks consolidation with respect to offenses which are, pursuant to paragraph (a) of subdivision two, of a kind that are joinable in a single indictment by reason of being based upon the same act or criminal transaction, the court must order such consolidation unless good cause to the contrary be shown.

6. Where an indictment charges at least one offense against a defendant who was under the age of sixteen at the time of the commission of the crime and who did not lack criminal responsibility for such crime by reason of infancy, the indictment may, in addition, charge in separate counts one or more other offenses for which such person would not have been criminally responsible by reason of infancy, if:

(a) the offense for which the defendant is criminally responsible and the one or more other offenses for which he would not have been criminally responsible by reason of infancy are based upon the same act or upon the same criminal transaction, as that term is defined in subdivision two of section 40.10 of this chapter; or

(b) the offenses are of such nature that either proof of the first offense would be material and admissible as evidence in chief upon a trial of the second, or proof of the second would be material and admissible as evidence in chief upon a trial of the first.



200.30 - Indictment; duplicitous counts prohibited.

1. Each count of an indictment may charge one offense only.

2. For purpose of this section, a statutory provision which defines the offense named in the title thereof by providing, in different subdivisions or paragraphs, different ways in which such named offense may be committed, defines a separate offense in each such subdivision or paragraph, and a count of an indictment charging such named offense which, without specifying or clearly indicating the particular subdivision or paragraph of the statutory provision, alleges facts which would support a conviction under more than one such subdivision or paragraph, charges more than one offense.



200.40 - Indictment; joinder of defendants and consolidation of indictments against different defendants.

200.40 Indictment; joinder of defendants and consolidation of

indictments against different defendants.

1. Two or more defendants may be jointly charged in a single indictment provided that:

(a) all such defendants are jointly charged with every offense alleged therein; or

(b) all the offenses charged are based upon a common scheme or plan; or

(c) all the offenses charged are based upon the same criminal transaction as that term is defined in subdivision two of section 40.10; or

(d) if the indictment includes a count charging enterprise corruption:

(i) all the defendants are jointly charged with every count of enterprise corruption alleged therein; and

(ii) every offense, other than a count alleging enterprise corruption, is a criminal act specifically included in the pattern of criminal activity on which the charge or charges of enterprise corruption is or are based; and

(iii) each such defendant could have been jointly charged with at least one of the other defendants, absent an enterprise corruption count, under the provisions of paragraph (a), (b) or (c) of this subdivision, in an accusatory instrument charging at least one such specifically included criminal act. For purposes of this subparagraph, joinder shall not be precluded on the ground that a specifically included criminal act which is necessary to permit joinder is not currently prosecutable, when standing alone, by reason of previous prosecution or lack of geographical jurisdiction.

Even in such case, the court, upon motion of a defendant or the people made within the period provided by section 255.20, may for good cause shown order in its discretion that any defendant be tried separately from the other or from one or more or all of the others. Good cause shall include, but not be limited to, a finding that a defendant or the people will be unduly prejudiced by a joint trial or, in the case of a prosecution involving a charge of enterprise corruption, a finding that proof of one or more criminal acts alleged to have been committed by one defendant but not one or more of the others creates a likelihood that the jury may not be able to consider separately the proof as it relates to each defendant, or in such a case, given the scope of the pattern of criminal activity charged against all the defendants, a particular defendant's comparatively minor role in it creates a likelihood of prejudice to him. Upon such a finding of prejudice, the court may order counts to be tried separately, grant a severance of defendants or provide whatever other relief justice requires.

2. When two or more defendants are charged in separate indictments with an offense or offenses but could have been so charged in a single indictment under subdivision one above, the court may, upon application of the people, order that such indictments be consolidated and the charges be heard in a single trial. If such indictments also charge offenses not properly the subject of a single indictment under subdivision one above, those offenses shall not be consolidated, but shall remain in existence and may be separately prosecuted. Nothing herein precludes the consolidation of an indictment with a superior court information.



200.50 - Indictment; form and content.

An indictment must contain:

1. The name of the superior court in which it is filed; and

2. The title of the action and, where the defendant is a juvenile offender, a statement in the title that the defendant is charged as a juvenile offender; and

3. A separate accusation or count addressed to each offense charged, if there be more than one; and

4. A statement in each count that the grand jury, or, where the accusatory instrument is a superior court information, the district attorney, accuses the defendant or defendants of a designated offense, provided that in any prosecution under article four hundred eighty-five of the penal law, the designated offense shall be the specified offense, as defined in subdivision three of section 485.05 of the penal law, followed by the phrase "as a hate crime", and provided further that in any prosecution under section 490.25 of the penal law, the designated offense shall be the specified offense, as defined in subdivision three of section 490.05 of the penal law, followed by the phrase "as a crime of terrorism"; and provided further that in any prosecution under section 130.91 of the penal law, the designated offense shall be the specified offense, as defined in subdivision two of section 130.91 of the penal law, followed by the phrase "as a sexually motivated felony"; and provided further that in any prosecution under section 496.06 of the penal law, the designated offense shall be the specified offense, as defined in subdivision two of such section, followed by the phrase "as a public corruption crime"; and

5. A statement in each count that the offense charged therein was committed in a designated county; and

6. A statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time; and

7. A plain and concise factual statement in each count which, without allegations of an evidentiary nature,

(a) asserts facts supporting every element of the offense charged and the defendant's or defendants' commission thereof with sufficient precision to clearly apprise the defendant or defendants of the conduct which is the subject of the accusation; and

(b) in the case of any armed felony, as defined in subdivision forty-one of section 1.20, states that such offense is an armed felony and specifies the particular implement the defendant or defendants possessed, were armed with, used or displayed or, in the case of an implement displayed, specifies what the implement appeared to be; and

(c) in the case of any hate crime, as defined in section 485.05 of the penal law, specifies, as applicable, that the defendant or defendants intentionally selected the person against whom the offense was committed or intended to be committed; or intentionally committed the act or acts constituting the offense, in whole or in substantial part because of a belief or perception regarding the race, color, national origin, ancestry, gender, religion, religious practice, age, disability or sexual orientation of a person; and

(d) in the case of a crime of terrorism, as defined in section 490.25 of the penal law, specifies, as applicable, that the defendant or defendants acted with intent to intimidate or coerce a civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by murder, assassination or kidnapping; and

(e) in the case of a sexually motivated felony, as defined in section 130.91 of the penal law, asserts facts supporting the allegation that the offense was sexually motivated; and

8. The signature of the foreman or acting foreman of the grand jury, except where the indictment has been ordered reduced pursuant to subdivision one-a of section 210.20 of this chapter or the accusatory instrument is a superior court information; and

9. The signature of the district attorney.



200.60 - Indictment; allegations of previous convictions prohibited.

1. When the fact that the defendant has been previously convicted of an offense raises an offense of lower grade to one of higher grade and thereby becomes an element of the latter, an indictment for such higher offense may not allege such previous conviction. If a reference to previous conviction is contained in the statutory name or title of such an offense, such name or title may not be used in the indictment, but an improvised name or title must be used which, by means of the phrase "as a felony" or in some other manner, labels and distinguishes the offense without reference to a previous conviction. This subdivision does not apply to an indictment or a count thereof that charges escape in the second degree pursuant to subdivision two of section 205.10 of the penal law, or escape in the first degree pursuant to section 205.15 thereof.

2. An indictment for such an offense must be accompanied by a special information, filed by the district attorney with the court, charging that the defendant was previously convicted of a specified offense. Except as provided in subdivision three, the people may not refer to such special information during the trial nor adduce any evidence concerning the previous conviction alleged therein.

3. After commencement of the trial and before the close of the people's case, the court, in the absence of the jury, must arraign the defendant upon such special information, and must advise him that he may admit the previous conviction alleged, deny it or remain mute. Depending upon the defendant's response, the trial of the indictment must then proceed as follows:

(a) If the defendant admits the previous conviction, that element of the offense charged in the indictment is deemed established, no evidence in support thereof may be adduced by the people, and the court must submit the case to the jury without reference thereto and as if the fact of such previous conviction were not an element of the offense. The court may not submit to the jury any lesser included offense which is distinguished from the offense charged solely by the fact that a previous conviction is not an element thereof.

(b) If the defendant denies the previous conviction or remains mute, the people may prove that element of the offense charged before the jury as a part of their case. In any prosecution under subparagraph (ix) of paragraph (a) of subdivision one of section 125.27 of the penal law, if the defendant denies the previous murder conviction or remains mute, the people may prove that element of the offense only after the jury has first found the defendant guilty of intentionally causing the death of a person as charged in the indictment, in which case the court shall then permit the people and the defendant to offer evidence and argument consistent with the relevant provisions of section 260.30 of this chapter with respect to the previous murder conviction.

4. Nothing contained in this section precludes the people from proving a prior conviction before a grand jury or relieves them from the obligation or necessity of so doing in order to submit a legally sufficient case.



200.61 - Indictment; special information for operators of for-hire vehicles.

200.61 Indictment; special information for operators of for-hire

vehicles.

1. The provisions of this section shall govern the procedures for determining whether a defendant is eligible to receive the sentence set forth in subdivision one of section 60.07 of the penal law upon conviction of a specified offense as defined in subdivision two of such section 60.07.

2. To receive the sentence set forth in subdivision one of section 60.07 of the penal law, an indictment for such specified offense must be accompanied by a special information, filed by the district attorney with the court, alleging that the victim of such offense was operating a for-hire vehicle in the course of providing for-hire vehicle services at the time of the commission of such offense.

3. Prior to the commencement of the trial, the court, in the absence of the jury, must arraign the defendant upon such special information, and must advise him that he may admit that the alleged victim of such offense was operating a for-hire vehicle in the course of providing for-hire vehicle services at the time of the alleged commission of such offense, deny such allegation or remain mute. Depending upon the defendant's response, the trial of the indictment must proceed as follows:

(a) If the defendant admits that the alleged victim of such specified offense charged was operating a for-hire vehicle in the course of providing for-hire vehicle services at the time of the commission of such alleged offense, such allegation, and only such allegation, shall be deemed established for purposes of eligibility, if the defendant is convicted of the underlying specified offense, for a sentence pursuant to subdivision one of section 60.07 of the penal law.

(b) If the defendant denies such allegation or remains mute, the people may, by proof beyond a reasonable doubt, prove as part of their case before the jury or, where the defendant has waived a jury trial, the court, that the alleged victim of such offense was operating a for-hire vehicle in the course of providing for-hire vehicle services at the time of the commission of the offense.

4. Where a jury, pursuant to paragraph (b) of subdivision three of this section, is charged with determining whether the alleged victim of such specified offense was operating a for-hire vehicle in the course of providing for-hire vehicle services, such jury shall consider and render its verdict on such matter only if it convicts the defendant of such specified offense or specified offenses charged.

5. For purposes of this section, the terms "for-hire vehicle", "for-hire vehicle services" and "specified offense" shall have the meanings set forth in section 60.07 of the penal law.



200.62 - Indictment; special information for child sexual assault offender.

offender.

1. Whenever a person is charged with the commission or attempted commission of an offense defined in article one hundred thirty of the penal law which constitutes a felony and it appears that the victim of such offense was less than fifteen years old, an indictment for such offense may be accompanied by a special information, filed by the district attorney with the court, alleging that the victim was less than fifteen years old at the time of the commission of the offense; provided, however, that such an information need not be filed when the age of the victim is an element of the offense.

2. Prior to trial, or after the commencement of the trial but before the close of the people's case, the court, in the absence of the jury, must arraign the defendant upon such information and advise him or her that he or she may admit such allegation, deny it or remain mute. Depending upon the defendant's response, the trial of the indictment must proceed as follows:

(a) If the defendant admits that the alleged victim was less than fifteen years old at the time of the commission or attempted commission of the offense, that allegation shall be deemed established for all subsequent purposes, including sentencing pursuant to section 70.07 of the penal law.

(b) If the defendant denies such allegation or remains mute, the people may, by proof beyond a reasonable doubt, prove before the jury or, where the defendant has waived a jury trial, the court, that the alleged victim was less than fifteen years old at the time of the commission or attempted commission of the offense.

(c) Nothing in this subdivision shall prevent the people, in a trial before the court or a jury, from making reference to and introducing evidence of the victim's age.

3. Where a jury, pursuant to paragraph (b) of subdivision two of this section, makes the determination of whether the alleged victim of the offense was less than fifteen years old, such jury shall consider and render its verdict on such issue only after rendering its verdict with regard to the offense.

4. A determination pursuant to this section that the victim was less than fifteen years old at the time of the commission of the offense shall be binding in any future proceeding in which the issue may arise unless the underlying conviction or determination is vacated or reversed.



200.63 - Indictment; special information for aggravated family offense.

1. Whenever a person is charged with the commission or attempted commission of an aggravated family offense as defined in section 240.75 of the penal law, an indictment or information for such offense shall be accompanied by a special information, filed by the district attorney with the court, alleging that the defendant was previously convicted of a specified offense as defined in subdivision two of section 240.75 of the penal law, that at the time of the previous offense the defendant and the person against whom the offense was committed were members of the same family or household as defined in subdivision one of section 530.11 of this chapter, and that such previous conviction took place within the time period specified in subdivision one of section 240.75 of the penal law. Except as provided herein, the people may not refer to such special information during trial nor adduce any evidence concerning the allegations therein.

2. Prior to the commencement of the trial, the court, in the absence of the jury, must arraign the defendant upon such information and advise him or her that he or she may admit each such allegation, deny any such allegation or remain mute with respect to any such allegation. Depending upon the defendant's response, the trial of the indictment or information must then proceed as follows:

(a)(i) If the previous conviction is for an aggravated family offense as defined in section 240.75 of the penal law, and the defendant admits the previous conviction or that it took place within the time period specified in subdivision one of section 240.75 of the penal law, such admitted allegation or allegations shall be deemed established for the purposes of the present prosecution, including sentencing pursuant to section 70.00 of the penal law. The court must submit the case to the jury as if such admitted allegation or allegations were not elements of the offense.

(ii) If the defendant denies the previous conviction or remains mute with respect to it, the people may prove, beyond a reasonable doubt, that element of the offense before the jury as a part of their case.

(iii) If the defendant denies that the previous conviction took place within the time period specified in subdivision one of section 240.75 of the penal law, or remains mute with respect to that matter, the people may prove, beyond a reasonable doubt, before the jury as part of their case, that the previous conviction took place within the time period specified.

(b)(i) If the previous conviction is for a specified offense as defined in subdivision two of section 240.75 of the penal law, other than an aggravated family offense, and the defendant admits such previous conviction, that it took place within the time period specified in subdivision one of section 240.75 of the penal law, or that the defendant and the person against whom the offense was committed were members of the same family or household as defined in subdivision one of section 530.11 of this chapter, such admitted allegation or allegations shall be deemed established for the purposes of the present prosecution, including sentencing pursuant to section 70.00 of the penal law. The court must submit the case to the jury as if the admitted allegation or allegations were not elements of the offense.

(ii) If the defendant denies the previous conviction or remains mute with respect to it, the people may prove, beyond a reasonable doubt, that element of the offense before the jury as a part of their case.

(iii) If the defendant denies that the previous conviction took place within the time period specified in subdivision one of section 240.75 of the penal law, or remains mute with respect to that matter, the people may prove, beyond a reasonable doubt, before the jury as part of their case, that the previous conviction took place within the time period specified.

(iv) If the defendant denies that the defendant and the person against whom the previous offense was committed were members of the same family or household as defined in subdivision one of section 530.11 of this chapter, or remains mute with respect to that matter, the people may prove, beyond a reasonable doubt, that element of the offense before the jury as a part of their case.



200.65 - Indictment; special information for enterprise corruption and criminal possession or use of a biological weapon or chemical weapon.

criminal possession or use of a biological weapon or chemical

weapon.

When filing an indictment which charges enterprise corruption in violation of article four hundred sixty of the penal law, criminal possession of a chemical weapon or biological weapon in violation of section 490.37, 490.40, or 490.45 of the penal law, or criminal use of a chemical weapon or biological weapon in violation of section 490.47, 490.50, or 490.55 of the penal law, the district attorney must submit a statement to the court attesting that he or she has reviewed the substance of the evidence presented to the grand jury and concurs in the judgment that the charge is consistent with legislative findings in article four hundred sixty or four hundred ninety of the penal law, as applicable. For purposes of this section only, "district attorney" means the district attorney of the county, the attorney general, or the deputy attorney general in charge of the organized crime task force, or where such person is actually absent or disabled, the person authorized to act in his or her stead.



200.70 - Indictment; amendment of.

1. At any time before or during trial, the court may, upon application of the people and with notice to the defendant and opportunity to be heard, order the amendment of an indictment with respect to defects, errors or variances from the proof relating to matters of form, time, place, names of persons and the like, when such an amendment does not change the theory or theories of the prosecution as reflected in the evidence before the grand jury which filed such indictment, or otherwise tend to prejudice the defendant on the merits. Where the accusatory instrument is a superior court information, such an amendment may be made when it does not tend to prejudice the defendant on the merits. Upon permitting such an amendment, the court must, upon application of the defendant, order any adjournment of the proceedings which may, by reason of such amendment, be necessary to accord the defendant adequate opportunity to prepare his defense.

2. An indictment may not be amended in any respect which changes the theory or theories of the prosecution as reflected in the evidence before the grand jury which filed it; nor may an indictment or superior court information be amended for the purpose of curing:

(a) A failure thereof to charge or state an offense; or

(b) Legal insufficiency of the factual allegations; or

(c) A misjoinder of offenses; or

(d) A misjoinder of defendants.



200.80 - Indictment; superseding indictments.

If at any time before entry of a plea of guilty to an indictment or commencement of a trial thereof another indictment is filed in the same court charging the defendant with an offense charged in the first indictment, the first indictment is, with respect to such offense, superseded by the second and, upon the defendant's arraignment upon the second indictment, the count of the first indictment charging such offense must be dismissed by the court. The first indictment is not, however, superseded with respect to any count contained therein which charges an offense not charged in the second indictment. Nothing herein precludes the filing of a superseding indictment when the first accusatory instrument is a superior court information.



200.95 - Indictment; bill of particulars.

1. Definitions. (a) "Bill of particulars" is a written statement by the prosecutor specifying, as required by this section, items of factual information which are not recited in the indictment and which pertain to the offense charged and including the substance of each defendant's conduct encompassed by the charge which the people intend to prove at trial on their direct case, and whether the people intend to prove that the defendant acted as principal or accomplice or both, and items of factual information which are not recited in a special forfeiture information or prosecutor's forfeiture information containing one or more forfeiture counts and which pertain to the substance of each defendant's conduct giving rise to the forfeiture claim, the approximate value of property for which forfeiture is sought, the nature and extent of the defendant's interest in such property, and the extent of the defendant's gain, if any, from the offense charged. However, the prosecutor shall not be required to include in the bill of particulars matters of evidence relating to how the people intend to prove the elements of the offense charged or how the people intend to prove any item of factual information included in the bill of particulars.

(b) "Request for a bill of particulars" is a written request served by defendant upon the people, without leave of the court, requesting a bill of particulars, specifying the items of factual information desired, and alleging that defendant cannot adequately prepare or conduct his defense without the information requested.

2. Bill of particulars upon request. Upon a timely request for a bill of particulars by a defendant against whom an indictment is pending, the prosecutor shall within fifteen days of the service of the request or as soon thereafter as is practicable, serve upon the defendant or his attorney, and file with the court, the bill of particulars, except to the extent the prosecutor shall have refused to comply with the request pursuant to subdivision four of this section.

3. Timeliness of request. A request for a bill of particulars shall be timely if made within thirty days after arraignment and before the commencement of trial. If the defendant is not represented by counsel, and has requested an adjournment to obtain counsel or to have counsel assigned, the thirty day period shall commence, for the purposes of a request for a bill of particulars by the defendant, on the date counsel initially appears on his behalf. However, the court may direct compliance with a request for a bill of particulars that, for good cause shown, could not have been made within the time specified.

4. Request refused. The prosecutor may refuse to comply with the request for a bill of particulars or any portion of the request for a bill of particulars to the extent he reasonably believes that the item of factual information requested is not authorized to be included in a bill of particulars, or that such information is not necessary to enable the defendant adequately to prepare or conduct his defense, or that a protective order would be warranted or that the demand is untimely. Such refusal shall be made in a writing, which shall set forth the grounds of such belief as fully as possible, consistent with the reason for the refusal. Within fifteen days of the request or as soon thereafter as practicable, the refusal shall be served upon the defendant and a copy shall be filed with the court.

5. Court ordered bill of particulars. Where a prosecutor has timely served a written refusal pursuant to subdivision four of this section and upon motion, made in writing, of a defendant, who has made a request for a bill of particulars and whose request has not been complied with in whole or in part, the court must, to the extent a protective order is not warranted, order the prosecutor to comply with the request if it is satisfied that the items of factual information requested are authorized to be included in a bill of particulars, and that such information is necessary to enable the defendant adequately to prepare or conduct his defense and, if the request was untimely, a finding of good cause for the delay. Where a prosecutor has not timely served a written refusal pursuant to subdivision four of this section the court must, unless it is satisfied that the people have shown good cause why such an order should not be issued, issue an order requiring the prosecutor to comply or providing for any other order authorized by subdivision one of section 240.70.

6. Motion procedure. A motion for a bill of particulars shall be made as prescribed in section 255.20. Upon an order granting a motion pursuant to this section, the prosecutor must file with the court a bill of particulars, reciting every item of information designated in the order, and serve a copy thereof upon the defendant. Pending such filing and service, the proceedings are stayed.

7. Protective order. (a) The court in which the criminal action is pending may, upon motion of the prosecutor, or of any affected person, or upon determination of a motion of defendant for a court ordered bill of particulars, or upon its own initiative, issue a protective order denying, limiting, conditioning, delaying or regulating the bill of particulars for good cause, including constitutional limitations, danger to the integrity of physical evidence or a substantial risk of physical harm, intimidation, economic reprisal, bribery or unjustified annoyance or embarrassment to any person or an adverse effect upon the legitimate needs of law enforcement, including the protection of the confidentiality of informants, or any other factor or set of factors which outweighs the need for the bill of particulars.

(b) An order limiting, conditioning, delaying or regulating the bill of particulars may, among other things, require that any material copied or derived therefrom be maintained in the exclusive possession of the attorney for the defendant and be used for the exclusive purpose of preparing for the defense of the criminal action.

8. Amendment. At any time before commencement of trial, the prosecutor may, without leave of the court, serve upon defendant and file with the court an amended bill of particulars. At any time during trial, upon application of the prosecutor and with notice to the defendant and an opportunity for him to be heard, the court must, upon finding that no undue prejudice will accrue to defendant and that the prosecutor has acted in good faith, permit the prosecutor to amend the bill of particulars. Upon any amendment of the bill of particulars, the court must, upon application of defendant, order an adjournment of the proceedings or any other action it deems appropriate which may, by reason of the amendment, be necessary to accord the defendant an adequate opportunity to defend.






Article 210 - (210.05 - 210.50) PROCEEDINGS IN SUPERIOR COURT FROM FILING OF INDICTMENT TO PLEA

210.05 - Indictment and superior court information exclusive methods of prosecution.

prosecution.

The only methods of prosecuting an offense in a superior court are by an indictment filed therewith by a grand jury or by a superior court information filed therewith by a district attorney.



210.10 - Requirement of and methods of securing defendant's appearance for arraignment upon indictment.

210.10 Requirement of and methods of securing defendant's appearance

for arraignment upon indictment.

After an indictment has been filed with a superior court, the defendant must be arraigned thereon. He must appear personally at such arraignment, and his appearance may be secured as follows: 1. If the defendant was previously held by a local criminal court for the action of the grand jury, and if he is confined in the custody of the sheriff pursuant to a previous court order issued in the same criminal action, the superior court must direct the sheriff to produce the defendant for arraignment on a specified date and the sheriff must comply with such direction. The court must give at least two days notice of the time and place of the arraignment to an attorney, if any, who has previously filed a notice of appearance in behalf of the defendant with such superior court, or if no such notice of appearance has been filed, to an attorney, if any, who filed a notice of appearance in behalf of the defendant with the local criminal court.

2. If a felony complaint against the defendant was pending in a local criminal court or if the defendant was previously held by a local criminal court for the action of the grand jury, and if the defendant is at liberty on his or her own recognizance or on bail pursuant to a previous court order issued in the same criminal action, the superior court must, upon at least two days notice to the defendant and his or her surety, to any person other than the defendant who posted cash bail and to any attorney who would be entitled to notice under circumstances prescribed in subdivision one, direct the defendant to appear before the superior court for arraignment on a specified date. If the defendant fails to appear on such date, the court may issue a bench warrant and, in addition, may forfeit the bail, if any. Upon taking the defendant into custody pursuant to such bench warrant, the executing police officer must without unnecessary delay bring the defendant before such superior court for arraignment. If such superior court is not available, the executing police officer may bring the defendant to the local correctional facility of the county in which such superior court sits, to be detained there until not later than the commencement of the next session of such court occurring on the next business day.

3. If the defendant has not previously been held by a local criminal court for the action of the grand jury and the filing of the indictment constituted the commencement of the criminal action, the superior court must order the indictment to be filed as a sealed instrument until the defendant is produced or appears for arraignment, and must issue a superior court warrant of arrest. Upon the request of the district attorney, in lieu of a superior court warrant of arrest, the court may issue a summons if it is satisfied that the defendant will respond thereto. Upon the request of the district attorney, in lieu of a warrant of arrest or summons, the court may instead authorize the district attorney to direct the defendant to appear for arraignment on a designated date if it is satisfied that the defendant will so appear. A superior court warrant of arrest is executable anywhere in the state. Such warrant may be addressed to any police officer whose geographical area of employment embraces either the place where the offense charged was allegedly committed or the locality of the court by which the warrant is issued. It must be executed in the same manner as an ordinary warrant of arrest, as provided in section 120.80, and following the arrest the executing police officer must without unnecessary delay perform all recording, fingerprinting, photographing and other preliminary police duties required in the particular case, and bring the defendant before the superior court. If such superior court is not available, the executing police officer may bring the defendant to the local correctional facility of the county in which such superior court sits, to be detained there until not later than the commencement of the next session of such court occurring on the next business day.

4. A superior court warrant of arrest may be executed by (a) any police officer to whom it is addressed or (b) any other police officer delegated to execute it under circumstances prescribed in subdivisions five and six.

5. The issuing court may authorize the delegation of such warrant. Where the issuing court has so authorized, a police officer to whom a superior court warrant of arrest is addressed may delegate another police officer to whom it is not addressed to execute such warrant as his agent when:

(a) He has reasonable cause to believe that the defendant is in a particular county other than the one in which the warrant is returnable; and

(b) The geographical area of employment of the delegated police officer embraces the locality where the arrest is to be made.

6. Under circumstances specified in subdivision five, the police officer to whom the warrant is addressed may inform the delegated officer, by telecommunication, mail or any other means, of the issuance of the warrant, of the offense charged in the underlying accusatory instrument and of all other pertinent details, and may request such officer to act as his or her agent in arresting the defendant pursuant to such warrant. Upon such request, the delegated police officer is to the same extent as the delegating officer, authorized to make such arrest pursuant to the warrant within the geographical area of such delegated officer's employment. Upon so arresting the defendant, he or she must without unnecessary delay deliver the defendant or cause the defendant to be delivered to the custody of the police officer by whom he or she was so delegated, and the latter must then without unnecessary delay bring the defendant before a court in which such warrant is returnable. If such court is not available, the delegating officer may bring the defendant to the local correctional facility of the county in which such court sits, to be detained there until not later than the commencement of the next session of such court occurring on the next business day.



210.15 - Arraignment upon indictment; defendant's rights, court's instructions and bail matters.

210.15 Arraignment upon indictment; defendant's rights, court's

instructions and bail matters.

1. Upon the defendant's arraignment before a superior court upon an indictment, the court must immediately inform him, or cause him to be informed in its presence, of the charge or charges against him, and the district attorney must cause him to be furnished with a copy of the indictment.

2. The defendant has a right to the aid of counsel at the arraignment and at every subsequent stage of the action, and, if he appears upon such arraignment without counsel, has the following rights:

(a) To an adjournment for the purpose of obtaining counsel; and

(b) To communicate, free of charge, by letter or by telephone provided by the law enforcement facility where the defendant is held to a phone number located in the United States or Puerto Rico, for the purposes of obtaining counsel and informing a relative or friend that he or she has been charged with an offense; and

(c) To have counsel assigned by the court in any case where he is financially unable to obtain the same.

3. The court must inform the defendant of all rights specified in subdivision two. The court must accord the defendant opportunity to exercise such rights and must itself take such affirmative action as is necessary to effectuate them.

5. If the defendant desires to proceed without the aid of counsel, the court must permit him to do so if it is satisfied that he made such decision with knowledge of the significance thereof, but if it is not so satisfied it may not proceed until the defendant is provided with counsel, either of his own choosing or by assignment. A defendant who proceeds at the arraignment without counsel does not waive his right to counsel, and the court must inform him that he continues to have such right as well as all the rights specified in subdivision two which are necessary to effectuate it, and that he may exercise such rights at any stage of the action.

6. Upon the arraignment, the court, unless it intends to make a final disposition of the action immediately thereafter, must, as provided in section 530.40, issue a securing order, releasing the defendant on his own recognizance or fixing bail or committing him to the custody of the sheriff for his future appearance in such action.



210.16 - Requirement of HIV related testing in certain cases.

1. (a) In a case where an indictment or a superior court information has been filed with a superior court which charges the defendant with a felony offense enumerated in any section of article one hundred thirty of the penal law where an act of "sexual intercourse", "oral sexual conduct" or "anal sexual conduct," as those terms are defined in section 130.00 of the penal law, is required as an essential element for the commission thereof, the court shall, upon a request of the victim within six months of the date of the crimes charged, order that the defendant submit to human immunodeficiency virus (HIV) related testing. Testing of a defendant shall be ordered when the result would provide medical benefit to the victim or a psychological benefit to the victim. Medical benefit shall be found when the following elements are satisfied: (i) a decision is pending about beginning, continuing, or discontinuing a medical intervention for the victim; and (ii) the result of an HIV test of the accused could affect that decision, and could provide relevant information beyond that which would be provided by an HIV test of the victim. If testing the defendant would provide medical benefit to the victim or a psychological benefit to the victim, then the testing is to be conducted by a state, county, or local public health officer designated by the order. Test results, which shall not be disclosed to the court, shall be communicated to the defendant and the victim named in the order in accordance with the provisions of section twenty-seven hundred eighty-five-a of the public health law.

(b) For the purposes of this section, the terms "victim" and "applicant" mean the person with whom the defendant is charged to have engaged in an act of "sexual intercourse", "oral sexual conduct" or "anal sexual conduct", as those terms are defined in section 130.00 of the penal law, where such conduct with such victim was the basis for charging the defendant with an offense specified in paragraph (a) of this subdivision.

2. Any request made by the victim pursuant to this section must be in writing, filed with the court within six months of the date of the crimes charged, and provided by the court to the defendant or his or her counsel. The request must be filed with the court prior to or within forty-eight hours after the indictment or superior court information has been filed with the superior court; provided however that, for good cause shown, the court may permit such request to be filed at a later stage of the action within six months of the date of the crimes charged.

3. At any stage in the action within six months of the date of the crimes charged, prior to the final disposition of the indictment or superior court information and while the defendant is charged with an offense specified in paragraph (a) of subdivision one of this section, the victim may request that the defendant submit to a follow-up HIV related test. Such request must be in writing, filed with the court and provided by the court to the defendant or his or her counsel. Upon a finding that the follow-up HIV related test is medically appropriate the court must order that the defendant submit to such test. The court shall not make such finding of medical appropriateness unless the follow-up HIV related test is to be administered a sufficient time after the charged offense to be consistent with guidelines that may be issued by the commissioner of health. There shall be no more than one follow-up HIV related test absent a showing of extraordinary circumstances.

4. Any requests, related papers and orders made or filed pursuant to this section, together with any papers or proceedings related thereto, shall be sealed by the court and not made available for any purpose, except as may be necessary for the conduct of judicial proceedings directly related to the provisions of this section. All proceedings on such requests shall be held in camera.

5. The application for an order to compel a defendant to undergo an HIV related test may be made by the victim but, if the victim is an infant or incompetent person, the application may also be made by a representative as defined in section twelve hundred one of the civil practice law and rules. The application must state that: (a) the applicant was the victim of the offense enumerated in paragraph (a) of subdivision one of this section of which the defendant is charged; and (b) the applicant has been offered pre-HIV test counseling and post-HIV test counseling by a public health officer in accordance with article twenty-seven-F of the public health law and has been advised, in accordance with any guidelines that may be issued by the commissioner of health, of (i) the limitations on the information to be obtained through an HIV test on the proposed subject; (ii) current scientific assessments of the risk of transmission of HIV from the exposure he or she may have experienced; and (iii) the need for the applicant to undergo HIV related testing to definitively determine his or her HIV status.

6. The court shall conduct a hearing only if necessary to determine if the applicant is the victim of the offense of which the defendant is charged or to determine whether a follow-up test is medically appropriate. The court ordered test must be performed within forty-eight hours of the date on which the court ordered the test, provided, however, that whenever the defendant is not tested within the period prescribed by the court, the court must again order that the defendant undergo an HIV related test. The defendant shall be advised of information as to HIV testing and medical treatment in accordance with any guidelines that may be issued by the commissioner of health.

7. (a) Test results shall be disclosed subject to the following limitations, which shall be specified in any order issued pursuant to this section:

(i) disclosure of confidential HIV related information shall be limited to that information which is necessary to fulfill the purpose for which the order is granted; and

(ii) disclosure of confidential HIV related information shall be made to the defendant upon his or her request, and disclosure to a person other than the defendant shall be limited to the person making the application; redisclosure shall be permitted only to the victim, the victim's immediate family, guardian, physicians, attorneys, medical or mental health providers and to his or her past and future contacts to whom there was or is a reasonable risk of HIV transmission and shall not be permitted to any other person or the court.

(b) Unless inconsistent with this section, the court's order shall direct compliance with and conform to the provisions of article twenty-seven-F of the public health law. Such order shall include measures to protect against disclosure to others of the identity and HIV status of the applicant and of the person tested and may include such other measures as the court deems necessary to protect confidential information.

8. Any failure to comply with the provisions of this section or section twenty-seven hundred eighty-five-a of the public health law shall not impair or affect the validity of any proceeding upon the indictment or superior court information.

9. No information obtained as a result of a consent, hearing or court order for testing issued pursuant to this section nor any information derived therefrom may be used as evidence in any criminal or civil proceeding against the defendant which relates to events that were the basis for charging the defendant with an offense enumerated in paragraph (a) of subdivision one of this section, provided however that nothing in this section shall prevent prosecution of a witness testifying in any court hearing held pursuant to this section for perjury pursuant to article two hundred ten of the penal law.



210.20 - Motion to dismiss or reduce indictment.

1. After arraignment upon an indictment, the superior court may, upon motion of the defendant, dismiss such indictment or any count thereof upon the ground that:

(a) Such indictment or count is defective, within the meaning of section 210.25; or

(b) The evidence before the grand jury was not legally sufficient to establish the offense charged or any lesser included offense; or

(c) The grand jury proceeding was defective, within the meaning of section 210.35; or

(d) The defendant has immunity with respect to the offense charged, pursuant to section 50.20 or 190.40; or

(e) The prosecution is barred by reason of a previous prosecution, pursuant to section 40.20; or

(f) The prosecution is untimely, pursuant to section 30.10; or

(g) The defendant has been denied the right to a speedy trial; or

(h) There exists some other jurisdictional or legal impediment to conviction of the defendant for the offense charged; or

(i) Dismissal is required in the interest of justice, pursuant to section 210.40.

1-a. After arraignment upon an indictment, if the superior court, upon motion of the defendant pursuant to this subdivision or paragraph b of subdivision one of this section challenging the legal sufficiency of the evidence before the grand jury, finds that the evidence before the grand jury was not legally sufficient to establish the commission by the defendant of the offense charged in any count contained within the indictment, but was legally sufficient to establish the commission of a lesser included offense, it shall order the count or counts of the indictment with respect to which the finding is made reduced to allege the most serious lesser included offense with respect to which the evidence before the grand jury was sufficient, except that where the most serious lesser included offense thus found is a petty offense, and the court does not find evidence of the commission of any crime in any other count of the indictment, it shall order the indictment dismissed and a prosecutor's information charging the petty offense filed in the appropriate local criminal court. The motion to dismiss or reduce any count of an indictment based on legal insufficiency to establish the offense charged shall be made in accordance with the procedure set forth in subdivisions one through seven of section 210.45, provided however, the court shall state on the record the basis for its determination. Upon entering an order pursuant to this subdivision, the court shall consider the appropriateness of any securing order issued pursuant to article 510 of this chapter.

2. A motion pursuant to this section, except a motion pursuant to paragraph (g) of subdivision one, should be made within the period provided in section 255.20. A motion made pursuant to paragraph (g) of subdivision one must be made prior to the commencement of trial or entry of a plea of guilty.

3. Upon the motion, a defendant who is in a position adequately to raise more than one ground in support thereof should raise every such ground upon which he intends to challenge the indictment. A subsequent motion based upon any such ground not so raised may be summarily denied, although the court, in the interest of justice and for good cause shown, may in its discretion entertain and dispose of such a motion on the merits notwithstanding.

4. Upon dismissing an indictment or a count thereof upon any of the grounds specified in paragraphs (a), (b), (c) and (i) of subdivision one, or, upon dismissing a superior court information or a count thereof upon any of the grounds specified in paragraphs (a) or (i) of subdivision one, the court may, upon application of the people, in its discretion authorize the people to submit the charge or charges to the same or another grand jury. When the dismissal is based upon some other ground, such authorization may not be granted. In the absence of authorization to submit or resubmit, the order of dismissal constitutes a bar to any further prosecution of such charge or charges, by indictment or otherwise, in any criminal court within the county.

5. If the court dismisses one or more counts of an indictment, against a defendant who was under the age of sixteen at the time of the commission of the crime and who did not lack criminal responsibility for such crime by reason of infancy, and one or more other counts of the indictment having been joined in the indictment solely with the dismissed count pursuant to subdivision six of section 200.20 is not dismissed, the court must direct that such count be removed to the family court in accordance with article seven hundred twenty-five of this chapter.

6. The effectiveness of an order reducing a count or counts of an indictment or dismissing an indictment and directing the filing of a prosecutor's information or dismissing a count or counts of an indictment charging murder in the first degree shall be stayed for thirty days following the entry of such order unless such stay is otherwise waived by the people. On or before the conclusion of such thirty-day period, the people shall exercise one of the following options:

(a) Accept the court's order by filing a reduced indictment, by dismissing the indictment and filing a prosecutor's information, or by filing an indictment containing any count or counts remaining after dismissal of the count or counts charging murder in the first degree, as appropriate;

(b) Resubmit the subject count or counts to the same or a different grand jury within thirty days of the entry of the order or such additional time as the court may permit upon a showing of good cause; provided, however, that if in such case an order is again entered with respect to such count or counts pursuant to subdivision one-a of this section, such count or counts may not again be submitted to a grand jury. Where the people exercise this option, the effectiveness of the order further shall be stayed pending a determination by the grand jury and the filing of a new indictment, if voted, charging the resubmitted count or counts;

(c) Appeal the order pursuant to subdivision one or one-a of section 450.20. Where the people exercise this option, the effectiveness of the order further shall be stayed in accordance with the provisions of subdivision two of section 460.40.

If the people fail to exercise one of the foregoing options, the court's order shall take effect and the people shall comply with paragraph (a) of this subdivision.



210.25 - Motion to dismiss indictment; as defective.

An indictment or a count thereof is defective within the meaning of paragraph (a) of subdivision one of section 210.20 when:

1. It does not substantially conform to the requirements stated in article two hundred; provided that an indictment may not be dismissed as defective, but must instead be amended, where the defect or irregularity is of a kind that may be cured by amendment, pursuant to section 200.70, and where the people move to so amend; or

2. The allegations demonstrate that the court does not have jurisdiction of the offense charged; or

3. The statute defining the offense charged is unconstitutional or otherwise invalid.



210.30 - Motion to dismiss or reduce indictment on ground of insufficiency of grand jury evidence; motion to inspect grand jury minutes.

insufficiency of grand jury evidence; motion to inspect grand

jury minutes.

1. A motion to dismiss an indictment or a count thereof pursuant to paragraph (b) of subdivision one of section 210.20 or a motion to reduce a count or counts of an indictment pursuant to subdivision one-a of section 210.20 must be preceded or accompanied by a motion to inspect the grand jury minutes, as prescribed in subdivision two of this section.

2. A motion to inspect grand jury minutes is a motion by a defendant requesting an examination by the court and the defendant of the stenographic minutes of a grand jury proceeding resulting in an indictment for the purpose of determining whether the evidence before the grand jury was legally sufficient to support the charges or a charge contained in such indictment.

3. Unless good cause exists to deny the motion to inspect the grand jury minutes, the court must grant the motion. It must then proceed to examine the minutes and to determine the motion to dismiss or reduce the indictment. If the court, after examining the minutes, finds that release of the minutes, or certain portions thereof, to the parties is necessary to assist the court in making its determination on the motion, it may release the minutes or such portions thereof to the parties. Provided, however, such release shall be limited to that grand jury testimony which is relevant to a determination of whether the evidence before the grand jury was legally sufficient to support a charge or charges contained in such indictment. Prior to such release the district attorney shall be given an opportunity to present argument to the court that the release of the minutes, or any portion thereof, would not be in the public interest. For purposes of this section, the minutes shall include any materials submitted to the grand jury pursuant to subdivision eight of section 190.30 of this chapter.

4. If the court determines that there is not reasonable cause to believe that the evidence before the grand jury may have been legally insufficient, it may in its discretion either (a) deny both the motion to inspect and the motion to dismiss or reduce, or (b) grant the motion to inspect notwithstanding and proceed to examine the minutes and to determine the motion to dismiss or reduce.

5. In any case, the court must place on the record its ruling upon the motion to inspect.

6. The validity of an order denying any motion made pursuant to this section is not reviewable upon an appeal from an ensuing judgment of conviction based upon legally sufficient trial evidence.

7. Notwithstanding any other provision of law, where the indictment is filed against a juvenile offender, the court shall dismiss the indictment or count thereof where the evidence before the grand jury was not legally sufficient to establish the offense charged or any lesser included offense for which the defendant is criminally responsible. Upon such dismissal, unless the court shall authorize the people to resubmit the charge to a subsequent grand jury, and upon a finding that there was sufficient evidence to believe defendant is a juvenile delinquent as defined in subdivision (a) of section seven hundred twelve of the family court act and upon specifying the act or acts it found sufficient evidence to believe defendant committed, the court may direct that such matter be removed to family court in accordance with the provisions of article seven hundred twenty-five of this chapter.



210.35 - Motion to dismiss indictment; defective grand jury proceeding.

A grand jury proceeding is defective within the meaning of paragraph (c) of subdivision one of section 210.20 when:

1. The grand jury was illegally constituted; or

2. The proceeding is conducted before fewer than sixteen grand jurors; or

3. Fewer than twelve grand jurors concur in the finding of the indictment; or

4. The defendant is not accorded an opportunity to appear and testify before the grand jury in accordance with the provisions of section 190.50; or

5. The proceeding otherwise fails to conform to the requirements of article one hundred ninety to such degree that the integrity thereof is impaired and prejudice to the defendant may result.



210.40 - Motion to dismiss indictment; in furtherance of justice.

1. An indictment or any count thereof may be dismissed in furtherance of justice, as provided in paragraph (i) of subdivision one of section 210.20, when, even though there may be no basis for dismissal as a matter of law upon any ground specified in paragraphs (a) through (h) of said subdivision one of section 210.20, such dismissal is required as a matter of judicial discretion by the existence of some compelling factor, consideration or circumstance clearly demonstrating that conviction or prosecution of the defendant upon such indictment or count would constitute or result in injustice. In determining whether such compelling factor, consideration, or circumstance exists, the court must, to the extent applicable, examine and consider, individually and collectively, the following:

(a) the seriousness and circumstances of the offense;

(b) the extent of harm caused by the offense;

(c) the evidence of guilt, whether admissible or inadmissible at trial;

(d) the history, character and condition of the defendant;

(e) any exceptionally serious misconduct of law enforcement personnel in the investigation, arrest and prosecution of the defendant;

(f) the purpose and effect of imposing upon the defendant a sentence authorized for the offense;

(g) the impact of a dismissal upon the confidence of the public in the criminal justice system;

(h) the impact of a dismissal on the safety or welfare of the community;

(i) where the court deems it appropriate, the attitude of the complainant or victim with respect to the motion;

(j) any other relevant fact indicating that a judgment of conviction would serve no useful purpose.

2. In addition to the grounds specified in subdivision one of this section, a count alleging enterprise corruption in violation of article four hundred sixty of the penal law may be dismissed in the interest of justice where prosecution of that count is inconsistent with the stated legislative findings in said article. Upon a motion pursuant to this section, the court must inspect the evidence before the grand jury and such other evidence or information as it may deem proper.

3. An order dismissing an indictment in the interest of justice may be issued upon motion of the people or of the court itself as well as upon that of the defendant. Upon issuing such an order, the court must set forth its reasons therefor upon the record.



210.43 - Motion to remove juvenile offender to family court.

1. After a motion by a juvenile offender, pursuant to subdivision five of section 180.75 of this chapter, or after arraignment of a juvenile offender upon an indictment, the superior court may, on motion of any party or on its own motion:

(a) except as otherwise provided by paragraph (b), order removal of the action to the family court pursuant to the provisions of article seven hundred twenty-five of this chapter, if, after consideration of the factors set forth in subdivision two of this section, the court determines that to do so would be in the interests of justice; or

(b) with the consent of the district attorney, order removal of an action involving an indictment charging a juvenile offender with murder in the second degree as defined in section 125.25 of the penal law; rape in the first degree, as defined in subdivision one of section 130.35 of the penal law; criminal sexual act in the first degree, as defined in subdivision one of section 130.50 of the penal law; or an armed felony as defined in paragraph (a) of subdivision forty-one of section 1.20, to the family court pursuant to the provisions of article seven hundred twenty-five of this chapter if the court finds one or more of the following factors: (i) mitigating circumstances that bear directly upon the manner in which the crime was committed; (ii) where the defendant was not the sole participant in the crime, the defendant's participation was relatively minor although not so minor as to constitute a defense to the prosecution; or (iii) possible deficiencies in the proof of the crime, and, after consideration of the factors set forth in subdivision two of this section, the court determined that removal of the action to the family court would be in the interests of justice.

2. In making its determination pursuant to subdivision one of this section the court shall, to the extent applicable, examine individually and collectively, the following:

(a) the seriousness and circumstances of the offense;

(b) the extent of harm caused by the offense;

(c) the evidence of guilt, whether admissible or inadmissible at trial;

(d) the history, character and condition of the defendant;

(e) the purpose and effect of imposing upon the defendant a sentence authorized for the offense;

(f) the impact of a removal of the case to the family court on the safety or welfare of the community;

(g) the impact of a removal of the case to the family court upon the confidence of the public in the criminal justice system;

(h) where the court deems it appropriate, the attitude of the complainant or victim with respect to the motion; and

(i) any other relevant fact indicating that a judgment of conviction in the criminal court would serve no useful purpose.

3. The procedure for bringing on a motion pursuant to subdivision one of this section, shall accord with the procedure prescribed in subdivisions one and two of section 210.45 of this article. After all papers of both parties have been filed and after all documentary evidence, if any, has been submitted, the court must consider the same for the purpose of determining whether the motion is determinable on the motion papers submitted and, if not, may make such inquiry as it deems necessary for the purpose of making a determination.

4. For the purpose of making a determination pursuant to this section, any evidence which is not legally privileged may be introduced. If the defendant testifies, his testimony may not be introduced against him in any future proceeding, except to impeach his testimony at such future proceeding as inconsistent prior testimony.

5. a. If the court orders removal of the action to family court, it shall state on the record the factor or factors upon which its determination is based, and, the court shall give its reasons for removal in detail and not in conclusory terms.

b. The district attorney shall state upon the record the reasons for his consent to removal of the action to the family court. The reasons shall be stated in detail and not in conclusory terms.



210.45 - Motion to dismiss indictment; procedure.

1. A motion to dismiss an indictment pursuant to section 210.20 must be made in writing and upon reasonable notice to the people. If the motion is based upon the existence or occurrence of facts, the motion papers must contain sworn allegations thereof, whether by the defendant or by another person or persons. Such sworn allegations may be based upon personal knowledge of the affiant or upon information and belief, provided that in the latter event the affiant must state the sources of such information and the grounds of such belief. The defendant may further submit documentary evidence supporting or tending to support the allegations of the moving papers.

2. The people may file with the court, and in such case must serve a copy thereof upon the defendant or his counsel, an answer denying or admitting any or all of the allegations of the moving papers, and may further submit documentary evidence refuting or tending to refute such allegations.

3. After all papers of both parties have been filed, and after all documentary evidence, if any, has been submitted, the court must consider the same for the purpose of determining whether the motion is determinable without a hearing to resolve questions of fact.

4. The court must grant the motion without conducting a hearing if:

(a) The moving papers allege a ground constituting legal basis for the motion pursuant to subdivision one of section 210.20; and

(b) Such ground, if based upon the existence or occurrence of facts, is supported by sworn allegations of all facts essential to support the motion; and

(c) The sworn allegations of fact essential to support the motion are either conceded by the people to be true or are conclusively substantiated by unquestionable documentary proof.

5. The court may deny the motion without conducting a hearing if:

(a) The moving papers do not allege any ground constituting legal basis for the motion pursuant to subdivision one of section 210.20; or

(b) The motion is based upon the existence or occurrence of facts, and the moving papers do not contain sworn allegations supporting all the essential facts; or

(c) An allegation of fact essential to support the motion is conclusively refuted by unquestionable documentary proof.

6. If the court does not determine the motion pursuant to subdivision four or five, it must conduct a hearing and make findings of fact essential to the determination thereof. The defendant has a right to be present in person at such hearing but may waive such right.

7. Upon such a hearing, the defendant has the burden of proving by a preponderance of the evidence every fact essential to support the motion.

8. When the court dismisses the entire indictment without authorizing resubmission of the charge or charges to a grand jury, it must order that the defendant be discharged from custody if he is in the custody of the sheriff, or if he is at liberty on bail it must exonerate the bail.

9. When the court dismisses the entire indictment but authorizes resubmission of the charge or charges to a grand jury, such authorization is, for purposes of this subdivision, deemed to constitute an order holding the defendant for the action of a grand jury with respect to such charge or charges. Such order must be accompanied by a securing order either releasing the defendant on his own recognizance or fixing bail or committing him to the custody of the sheriff pending resubmission of the case to the grand jury and the grand jury's disposition thereof. Such securing order remains in effect until the first to occur of any of the following:

(a) A statement to the court by the people that they do not intend to resubmit the case to a grand jury;

(b) Arraignment of the defendant upon an indictment or prosecutor's information filed as a result of resubmission of the case to a grand jury. Upon such arraignment, the arraigning court must issue a new securing order;

(c) The filing with the court of a grand jury dismissal of the case following resubmission thereof;

(d) The expiration of a period of forty-five days from the date of issuance of the order; provided that such period may, for good cause shown, be extended by the court to a designated subsequent date if such be necessary to accord the people reasonable opportunity to resubmit the case to a grand jury.

Upon the termination of the effectiveness of the securing order pursuant to paragraph (a), (c) or (d), the court must immediately order that the defendant be discharged from custody if he is in the custody of the sheriff, or if he is at liberty on bail it must exonerate the bail. Although expiration of the period of time specified in paragraph (d) without any resubmission or grand jury disposition of the case terminates the effectiveness of the securing order, it does not terminate the effectiveness of the order authorizing resubmission.



210.46 - Adjournment in contemplation of dismissal in marihuana cases in a superior court.

210.46 Adjournment in contemplation of dismissal in marihuana cases

in a superior court.

Upon or after arraignment in a superior court upon an indictment where the sole remaining count or counts charge a violation or violations of section 221.05, 221.10, 221.15, 221.35 or 221.40 of the penal law and before the entry of a plea of guilty thereto or commencement of a trial thereof, the court, upon motion of a defendant, may order that all proceedings be suspended and the action adjourned in contemplation of dismissal or may dismiss the indictment in furtherance of justice, in accordance with the provisions of section 170.56 of this chapter.



210.47 - Adjournment in contemplation of dismissal in misdemeanor cases in superior court.

210.47 Adjournment in contemplation of dismissal in misdemeanor cases

in superior court.

Upon or after the arraignment in a superior court upon an indictment where the sole remaining count or counts charge a misdemeanor offense, and before the entry of a plea of guilty thereto or commencement of a trial thereof, the court, upon motion of the people or the defendant and with the consent of the other party, or upon the court's own motion with the consent of both the people and the defendant, may order that all proceedings be suspended and the action adjourned in contemplation of dismissal, in accordance with the provisions of section 170.55 of this chapter.



210.50 - Requirement of plea.

Unless an indictment is dismissed or the criminal action thereon terminated or abated pursuant to the provisions of this article or some other provision of law, the defendant must be required to enter a plea thereto.






Article 215 - (215.10 - 215.40) ADJOURNMENT IN CONTEMPLATION OF DISMISSAL FOR PURPOSES OF REFERRING SELECTED FELONIES TO DISPUTE RESOLUTION

215.10 - Referral of selected felonies to dispute resolution.

Upon or after arraignment in a local criminal court upon a felony complaint, or upon or after arraignment in a superior court upon an indictment or superior court information, and before final disposition thereof, the court, with the consent of the people and of the defendant, and with reasonable notice to the victim and an opportunity for the victim to be heard, may order that the action be adjourned in contemplation of dismissal, for the purpose of referring the action to a community dispute center established pursuant to article twenty-one-A of the judiciary law. Provided, however, that the court may not order any action adjourned in contemplation of dismissal if the defendant is charged therein with: (i) a class A felony, or (ii) a violent felony offense as defined in section 70.02 of the penal law, or (iii) any drug offense as defined in article two hundred twenty of the penal law, or (iv) a felony upon the conviction of which defendant must be sentenced as a second felony offender, a second violent felony offender, or a persistent violent felony offender pursuant to sections 70.06, 70.04 and 70.08 of the penal law, or a felony upon the conviction of which defendant may be sentenced as a persistent felony offender pursuant to section 70.10 of such law.



215.20 - Victim; definition.

For purposes of section 215.10 of this article, "victim" means any person alleged to have sustained physical or financial injury to person or property as a direct result of the crime or crimes charged in a felony complaint, superior court information, or indictment.



215.30 - Adjournment in contemplation of dismissal; restoration to calendar; dismissal of action.

215.30 Adjournment in contemplation of dismissal; restoration to

calendar; dismissal of action.

Upon issuing an order adjourning an action in contemplation of dismissal pursuant to section 215.10 of this article, the court must release the defendant on his own recognizance and refer the action to a dispute resolution center established pursuant to article twenty-one-A of the judiciary law. No later than forty-five days after an action has been referred to a dispute resolution center, such center must advise the district attorney as to whether the charges against defendant have been resolved. Thereafter, if defendant has agreed to pay a fine, restitution or reparation, the district attorney must be advised every thirty days as to the status of such fine, restitution or reparation. Upon application of the people, made at any time not more than six months after the issuance of an order adjourning an action in contemplation of dismissal, the court may restore the action to the calendar upon a determination that dismissal of the accusatory instrument would not be in furtherance of justice, and the action must thereupon proceed. Notwithstanding the foregoing, where defendant has agreed to pay a fine, restitution, or reparation, but has not paid such fine, restitution or reparation, upon application of the people, made at any time not more than one year after the issuance of an order adjourning an action in contemplation of dismissal, the court may restore the action to the calendar upon a determination that defendant has failed to pay such fine, restitution, or reparation, and the action must thereupon proceed.



215.40 - Dismissal of action; effect thereof; records.

If an action has not been restored to the calendar within six months, or where the defendant has agreed to pay a fine, restitution or reparation but has not paid such fine, restitution or reparation, within one year, of the issuance of an order adjourning the action in contemplation of dismissal, the accusatory instrument shall be deemed to have been dismissed by the court in furtherance of justice at the expiration of such six month or one year period, as the case may be. Upon dismissal of an action, the arrest and prosecution shall be deemed a nullity, and defendant shall be restored to the status he or she occupied before his or her arrest and prosecution. All papers and records relating to an action that has been dismissed pursuant to this section shall be subject to the sealing provisions of section 160.50 of this chapter.






Article 216 - (216.00 - 216.05) JUDICIAL DIVERSION PROGRAM FOR CERTAIN FELONY OFFENDERS

216.00 - Definitions.

The following definitions are applicable to this article:

1. * "Eligible defendant" means any person who stands charged in an indictment or a superior court information with a class B, C, D or E felony offense defined in article one hundred seventy-nine, two hundred twenty or two hundred twenty-one of the penal law or any other specified offense as defined in subdivision four of section 410.91 of this chapter, provided, however, a defendant is not an "eligible defendant" if he or she:

* NB Effective until July 5, 2021

* "Eligible defendant" means any person who stands charged in an indictment or a superior court information with a class B, C, D or E felony offense defined in article two hundred twenty or two hundred twenty-one of the penal law or any other specified offense as defined in subdivision four of section 410.91 of this chapter, provided, however, a defendant is not an "eligible defendant" if he or she:

* NB Effective July 5, 2021

(a) within the preceding ten years, excluding any time during which the offender was incarcerated for any reason between the time of commission of the previous felony and the time of commission of the present felony, has previously been convicted of: (i) a violent felony offense as defined in section 70.02 of the penal law or (ii) any other offense for which a merit time allowance is not available pursuant to subparagraph (ii) of paragraph (d) of subdivision one of section eight hundred three of the correction law, or (iii) a class A felony offense defined in article two hundred twenty of the penal law; or

(b) has previously been adjudicated a second violent felony offender pursuant to section 70.04 of the penal law or a persistent violent felony offender pursuant to section 70.08 of the penal law.

A defendant who also stands charged with a violent felony offense as defined in section 70.02 of the penal law or an offense for which merit time allowance is not available pursuant to subparagraph (ii) of paragraph (d) of subdivision one of section eight hundred three of the correction law for which the court must, upon the defendant's conviction thereof, sentence the defendant to incarceration in state prison is not an eligible defendant while such charges are pending. A defendant who is excluded from the judicial diversion program pursuant to this paragraph or paragraph (a) or (b) of this subdivision may become an eligible defendant upon the prosecutor's consent.

2. "Alcohol and substance abuse evaluation" means a written assessment and report by a court-approved entity or licensed health care professional experienced in the treatment of alcohol and substance abuse, or by an addiction and substance abuse counselor credentialed by the office of alcoholism and substance abuse services pursuant to section 19.07 of the mental hygiene law, which shall include:

(a) an evaluation as to whether the defendant has a history of alcohol or substance abuse or alcohol or substance dependence, as such terms are defined in the diagnostic and statistical manual of mental disorders, fourth edition, and a co-occurring mental disorder or mental illness and the relationship between such abuse or dependence and mental disorder or mental illness, if any;

(b) a recommendation as to whether the defendant's alcohol or substance abuse or dependence, if any, could be effectively addressed by judicial diversion in accordance with this article;

(c) a recommendation as to the treatment modality, level of care and length of any proposed treatment to effectively address the defendant's alcohol or substance abuse or dependence and any co-occurring mental disorder or illness; and

(d) any other information, factor, circumstance, or recommendation deemed relevant by the assessing entity or specifically requested by the court.



216.05 - Judicial diversion program; court procedures.

1. At any time after the arraignment of an eligible defendant, but prior to the entry of a plea of guilty or the commencement of trial, the court at the request of the eligible defendant, may order an alcohol and substance abuse evaluation. An eligible defendant may decline to participate in such an evaluation at any time. The defendant shall provide a written authorization, in compliance with the requirements of any applicable state or federal laws, rules or regulations authorizing disclosure of the results of the assessment to the defendant's attorney, the prosecutor, the local probation department, the court, authorized court personnel and other individuals specified in such authorization for the sole purpose of determining whether the defendant should be offered judicial diversion for treatment for substance abuse or dependence, alcohol abuse or dependence and any co-occurring mental disorder or mental illness.

2. Upon receipt of the completed alcohol and substance abuse evaluation report, the court shall provide a copy of the report to the eligible defendant and the prosecutor.

3. (a) Upon receipt of the evaluation report either party may request a hearing on the issue of whether the eligible defendant should be offered alcohol or substance abuse treatment pursuant to this article. At such a proceeding, which shall be held as soon as practicable so as to facilitate early intervention in the event that the defendant is found to need alcohol or substance abuse treatment, the court may consider oral and written arguments, may take testimony from witnesses offered by either party, and may consider any relevant evidence including, but not limited to, evidence that:

(i) the defendant had within the preceding ten years (excluding any time during which the offender was incarcerated for any reason between the time of the acts that led to the youthful offender adjudication and the time of commission of the present offense) been adjudicated a youthful offender for: (A) a violent felony offense as defined in section 70.02 of the penal law; or (B) any offense for which a merit time allowance is not available pursuant to subparagraph (ii) of paragraph (d) of subdivision one of section eight hundred three of the correction law; and

(ii) in the case of a felony offense defined in subdivision four of section 410.91 of this chapter, any statement of or submitted by the victim, as defined in paragraph (a) of subdivision two of section 380.50 of this chapter.

(b) Upon completion of such a proceeding, the court shall consider and make findings of fact with respect to whether:

(i) the defendant is an eligible defendant as defined in subdivision one of section 216.00 of this article;

(ii) the defendant has a history of alcohol or substance abuse or dependence;

(iii) such alcohol or substance abuse or dependence is a contributing factor to the defendant's criminal behavior;

(iv) the defendant's participation in judicial diversion could effectively address such abuse or dependence; and

(v) institutional confinement of the defendant is or may not be necessary for the protection of the public.

4. When an authorized court determines, pursuant to paragraph (b) of subdivision three of this section, that an eligible defendant should be offered alcohol or substance abuse treatment, or when the parties and the court agree to an eligible defendant's participation in alcohol or substance abuse treatment, an eligible defendant may be allowed to participate in the judicial diversion program offered by this article. Prior to the court's issuing an order granting judicial diversion, the eligible defendant shall be required to enter a plea of guilty to the charge or charges; provided, however, that no such guilty plea shall be required when:

(a) the people and the court consent to the entry of such an order without a plea of guilty; or

(b) based on a finding of exceptional circumstances, the court determines that a plea of guilty shall not be required. For purposes of this subdivision, exceptional circumstances exist when, regardless of the ultimate disposition of the case, the entry of a plea of guilty is likely to result in severe collateral consequences.

5. The defendant shall agree on the record or in writing to abide by the release conditions set by the court, which, shall include: participation in a specified period of alcohol or substance abuse treatment at a specified program or programs identified by the court, which may include periods of detoxification, residential or outpatient treatment, or both, as determined after taking into account the views of the health care professional who conducted the alcohol and substance abuse evaluation and any health care professionals responsible for providing such treatment or monitoring the defendant's progress in such treatment; and may include: (i) periodic court appearances, which may include periodic urinalysis; (ii) a requirement that the defendant refrain from engaging in criminal behaviors; (iii) if the defendant needs treatment for opioid abuse or dependence, that he or she may participate in and receive medically prescribed drug treatments under the care of a health care professional licensed or certified under title eight of the education law, acting within his or her lawful scope of practice, provided that no court shall require the use of any specified type or brand of drug during the course of medically prescribed drug treatments.

6. Upon an eligible defendant's agreement to abide by the conditions set by the court, the court shall issue a securing order providing for bail or release on the defendant's own recognizance and conditioning any release upon the agreed upon conditions. The period of alcohol or substance abuse treatment shall begin as specified by the court and as soon as practicable after the defendant's release, taking into account the availability of treatment, so as to facilitate early intervention with respect to the defendant's abuse or condition and the effectiveness of the treatment program. In the event that a treatment program is not immediately available or becomes unavailable during the course of the defendant's participation in the judicial diversion program, the court may release the defendant pursuant to the securing order.

7. When participating in judicial diversion treatment pursuant to this article, any resident of this state who is covered under a private health insurance policy or contract issued for delivery in this state pursuant to article thirty-two, forty-three or forty-seven of the insurance law or article forty-four of the public health law, or who is covered by a self-funded plan which provides coverage for the diagnosis and treatment of chemical abuse and chemical dependence however defined in such policy; shall first seek reimbursement for such treatment in accordance with the provisions of such policy or contract.

8. During the period of a defendant's participation in the judicial diversion program, the court shall retain jurisdiction of the defendant, provided, however, that the court may allow such defendant to (i) reside in another jurisdiction, or (ii) participate in alcohol and substance abuse treatment and other programs in the jurisdiction where the defendant resides or in any other jurisdiction, while participating in a judicial diversion program under conditions set by the court and agreed to by the defendant pursuant to subdivisions five and six of this section. The court may require the defendant to appear in court at any time to enable the court to monitor the defendant's progress in alcohol or substance abuse treatment. The court shall provide notice, reasonable under the circumstances, to the people, the treatment provider, the defendant and the defendant's counsel whenever it orders or otherwise requires the appearance of the defendant in court. Failure to appear as required without reasonable cause therefor shall constitute a violation of the conditions of the court's agreement with the defendant.

9. (a) If at any time during the defendant's participation in the judicial diversion program, the court has reasonable grounds to believe that the defendant has violated a release condition or has failed to appear before the court as requested, the court shall direct the defendant to appear or issue a bench warrant to a police officer or an appropriate peace officer directing him or her to take the defendant into custody and bring the defendant before the court without unnecessary delay; provided, however, that under no circumstances shall a defendant who requires treatment for opioid abuse or dependence be deemed to have violated a release condition on the basis of his or her participation in medically prescribed drug treatments under the care of a health care professional licensed or certified under title eight of the education law, acting within his or her lawful scope of practice. The provisions of subdivision one of section 530.60 of this chapter relating to revocation of recognizance or bail shall apply to such proceedings under this subdivision.

(b) In determining whether a defendant violated a condition of his or her release under the judicial diversion program, the court may conduct a summary hearing consistent with due process and sufficient to satisfy the court that the defendant has, in fact, violated the condition.

(c) If the court determines that the defendant has violated a condition of his or her release under the judicial diversion program, the court may modify the conditions thereof, reconsider the order of recognizance or bail pursuant to subdivision two of section 510.30 of this chapter, or terminate the defendant's participation in the judicial diversion program; and when applicable proceed with the defendant's sentencing in accordance with the agreement. Notwithstanding any provision of law to the contrary, the court may impose any sentence authorized for the crime of conviction in accordance with the plea agreement, or any lesser sentence authorized to be imposed on a felony drug offender pursuant to paragraph (b) or (c) of subdivision two of section 70.70 of the penal law taking into account the length of time the defendant spent in residential treatment and how best to continue treatment while the defendant is serving that sentence. In determining what action to take for a violation of a release condition, the court shall consider all relevant circumstances, including the views of the prosecutor, the defense and the alcohol or substance abuse treatment provider, and the extent to which persons who ultimately successfully complete a drug treatment regimen sometimes relapse by not abstaining from alcohol or substance abuse or by failing to comply fully with all requirements imposed by a treatment program. The court shall also consider using a system of graduated and appropriate responses or sanctions designed to address such inappropriate behaviors, protect public safety and facilitate, where possible, successful completion of the alcohol or substance abuse treatment program.

(d) Nothing in this subdivision shall be construed as preventing a court from terminating a defendant's participation in the judicial diversion program for violating a release condition when such a termination is necessary to preserve public safety. Nor shall anything in this subdivision be construed as precluding the prosecution of a defendant for the commission of a different offense while participating in the judicial diversion program.

(e) A defendant may at any time advise the court that he or she wishes to terminate participation in the judicial diversion program, at which time the court shall proceed with the case and, where applicable, shall impose sentence in accordance with the plea agreement. Notwithstanding any provision of law to the contrary, the court may impose any sentence authorized for the crime of conviction in accordance with the plea agreement, or any lesser sentence authorized to be imposed on a felony drug offender pursuant to paragraph (b) or (c) of subdivision two of section 70.70 of the penal law taking into account the length of time the defendant spent in residential treatment and how best to continue treatment while the defendant is serving that sentence.

10. Upon the court's determination that the defendant has successfully completed the required period of alcohol or substance abuse treatment and has otherwise satisfied the conditions required for successful completion of the judicial diversion program, the court shall comply with the terms and conditions it set for final disposition when it accepted the defendant's agreement to participate in the judicial diversion program. Such disposition may include, but is not limited to: (a) requiring the defendant to undergo a period of interim probation supervision and, upon the defendant's successful completion of the interim probation supervision term, notwithstanding the provision of any other law, permitting the defendant to withdraw his or her guilty plea and dismissing the indictment; or (b) requiring the defendant to undergo a period of interim probation supervision and, upon successful completion of the interim probation supervision term, notwithstanding the provision of any other law, permitting the defendant to withdraw his or her guilty plea, enter a guilty plea to a misdemeanor offense and sentencing the defendant as promised in the plea agreement, which may include a period of probation supervision pursuant to section 65.00 of the penal law; or (c) allowing the defendant to withdraw his or her guilty plea and dismissing the indictment.

11. Nothing in this article shall be construed as restricting or prohibiting courts or district attorneys from using other lawful procedures or models for placing appropriate persons into alcohol or substance abuse treatment.









Title J - PROSECUTION OF INDICTMENTS IN SUPERIOR COURTS--PLEA TO SENTENCE

Article 220 - (220.10 - 220.60) THE PLEA

220.10 - Plea; kinds of pleas.

The only kinds of pleas which may be entered to an indictment are those specified in this section:

1. The defendant may as a matter of right enter a plea of "not guilty" to the indictment.

2. Except as provided in subdivision five, the defendant may as a matter of right enter a plea of "guilty" to the entire indictment.

3. Except as provided in subdivision five, where the indictment charges but one crime, the defendant may, with both the permission of the court and the consent of the people, enter a plea of guilty of a lesser included offense.

4. Except as provided in subdivision five, where the indictment charges two or more offenses in separate counts, the defendant may, with both the permission of the court and the consent of the people, enter a plea of:

(a) Guilty of one or more but not all of the offenses charged; or

(b) Guilty of a lesser included offense with respect to any or all of the offenses charged; or

(c) Guilty of any combination of offenses charged and lesser offenses included within other offenses charged.

5. (a) (i) Where the indictment charges one of the class A felonies defined in article two hundred twenty of the penal law or the attempt to commit any such class A felony, then any plea of guilty entered pursuant to subdivision three or four of this section must be or must include at least a plea of guilty of a class B felony.

(iii) Where the indictment charges one of the class B felonies defined in article two hundred twenty of the penal law then any plea of guilty entered pursuant to subdivision three or four must be or must include at least a plea of guilty of a class D felony.

(b) Where the indictment charges any class B felony, other than a class B felony defined in article two hundred twenty of the penal law or a class B violent felony offense as defined in subdivision one of section 70.02 of the penal law, then any plea of guilty entered pursuant to subdivision three or four must be or must include at least a plea of guilty of a felony.

(c) Where the indictment charges a felony, other than a class A felony or class B felony defined in article two hundred twenty of the penal law or class B or class C violent felony offense as defined in subdivision one of section 70.02 of the penal law, and it appears that the defendant has previously been subjected to a predicate felony conviction as defined in penal law section 70.06 then any plea of guilty entered pursuant to subdivision three or four must be or must include at least a plea of guilty of a felony.

(d) Where the indictment charges a class A felony, other than those defined in article two hundred twenty of the penal law, or charges a class B or class C violent felony offense as defined in subdivision one of section 70.02 of the penal law, then a plea of guilty entered pursuant to subdivision three or four must be as follows:

(i) Where the indictment charges a class A felony offense or a class B violent felony offense which is also an armed felony offense then a plea of guilty must include at least a plea of guilty to a class C violent felony offense;

(ii) Except as provided in subparagraph (i) of this paragraph, where the indictment charges a class B violent felony offense or a class C violent felony offense, then a plea of guilty must include at least a plea of guilty to a class D violent felony offense;

(iii) Where the indictment charges the class D violent felony offense of criminal possession of a weapon in the third degree as defined in subdivision four of section 265.02 of the penal law, and the defendant has not been previously convicted of a class A misdemeanor defined in the penal law in the five years preceding the commission of the offense, then a plea of guilty must be either to the class E violent felony offense of attempted criminal possession of a weapon in the third degree or to the class A misdemeanor of criminal possession of a weapon in the fourth degree as defined in subdivision one of section 265.01 of the penal law;

(iv) Where the indictment charges the class D violent felony offenses of criminal possession of a weapon in the third degree as defined in subdivision four of section 265.02 of the penal law and the provisions of subparagraph (iii) of this paragraph do not apply, or subdivision five, seven or eight of section 265.02 of the penal law, then a plea of guilty must include at least a plea of guilty to a class E violent felony offense.

(e) A defendant may not enter a plea of guilty to the crime of murder in the first degree as defined in section 125.27 of the penal law; provided, however, that a defendant may enter such a plea with both the permission of the court and the consent of the people when the agreed upon sentence is either life imprisonment without parole or a term of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole.

(f) The provisions of this subdivision shall apply irrespective of whether the defendant is thereby precluded from entering a plea of guilty of any lesser included offense.

(g) Where the defendant is a juvenile offender, the provisions of paragraphs (a), (b), (c) and (d) of this subdivision shall not apply and any plea entered pursuant to subdivision three or four of this section, must be as follows:

(i) If the indictment charges a person fourteen or fifteen years old with the crime of murder in the second degree any plea of guilty entered pursuant to subdivision three or four must be a plea of guilty of a crime for which the defendant is criminally responsible;

(ii) If the indictment does not charge a crime specified in subparagraph (i) of this paragraph, then any plea of guilty entered pursuant to subdivision three or four of this section must be a plea of guilty of a crime for which the defendant is criminally responsible unless a plea of guilty is accepted pursuant to subparagraph (iii) of this paragraph;

(iii) Where the indictment does not charge a crime specified in subparagraph (i) of this paragraph, the district attorney may recommend removal of the action to the family court. Upon making such recommendation the district attorney shall submit a subscribed memorandum setting forth: (1) a recommendation that the interests of justice would best be served by removal of the action to the family court; and (2) if the indictment charges a thirteen year old with the crime of murder in the second degree, or a fourteen or fifteen year old with the crimes of rape in the first degree as defined in subdivision one of section 130.35 of the penal law, or criminal sexual act in the first degree as defined in subdivision one of section 130.50 of the penal law, or an armed felony as defined in paragraph (a) of subdivision forty-one of section 1.20 of this chapter specific factors, one or more of which reasonably supports the recommendation, showing, (i) mitigating circumstances that bear directly upon the manner in which the crime was committed, or (ii) where the defendant was not the sole participant in the crime, that the defendant's participation was relatively minor although not so minor as to constitute a defense to the prosecution, or (iii) possible deficiencies in proof of the crime, or (iv) where the juvenile offender has no previous adjudications of having committed a designated felony act, as defined in subdivision eight of section 301.2 of the family court act, regardless of the age of the offender at the time of commission of the act, that the criminal act was not part of a pattern of criminal behavior and, in view of the history of the offender, is not likely to be repeated.

If the court is of the opinion based on specific factors set forth in the district attorney's memorandum that the interests of justice would best be served by removal of the action to the family court, a plea of guilty of a crime or act for which the defendant is not criminally responsible may be entered pursuant to subdivision three or four of this section, except that a thirteen year old charged with the crime of murder in the second degree may only plead to a designated felony act, as defined in subdivision eight of section 301.2 of the family court act.

Upon accepting any such plea, the court must specify upon the record the portion or portions of the district attorney's statement the court is relying upon as the basis of its opinion and that it believes the interests of justice would best be served by removal of the proceeding to the family court. Such plea shall then be deemed to be a juvenile delinquency fact determination and the court upon entry thereof must direct that the action be removed to the family court in accordance with the provisions of article seven hundred twenty-five of this chapter.

(h) Where the indictment charges the class E felony offense of aggravated harassment of an employee by an inmate as defined in section 240.32 of the penal law, then a plea of guilty must include at least a plea of guilty to a class E felony.

6. The defendant may, with both the permission of the court and the consent of the people, enter a plea of not responsible by reason of mental disease or defect to the indictment in the manner prescribed in section 220.15 of this chapter.



220.15 - Plea; plea of not responsible by reason of mental disease or defect.

220.15 Plea; plea of not responsible by reason of mental disease or

defect.

1. The defendant may, with both the permission of the court and the consent of the people, enter a plea of not responsible by reason of mental disease or defect to the entire indictment. The district attorney must state to the court either orally on the record or in a writing filed with the court that the people consent to the entry of such plea and that the people are satisfied that the affirmative defense of lack of criminal responsibility by reason of mental disease or defect would be proven by the defendant at a trial by a preponderance of the evidence. The district attorney must further state to the court in detail the evidence available to the people with respect to the offense or offenses charged in the indictment, including all psychiatric evidence available or known to the people. If necessary, the court may conduct a hearing before accepting such plea. The district attorney must further state to the court the reasons for recommending such plea. The reasons shall be stated in detail and not in conclusory terms.

2. Counsel for the defendant must state that in his opinion defendant has the capacity to understand the proceedings and to assist in his own defense and that the defendant understands the consequences of a plea of not responsible by reason of mental disease or defect. Counsel for the defendant must further state whether in his opinion defendant has any viable defense to the offense or offenses charged in the indictment other than the affirmative defense of lack of criminal responsibility by reason of mental disease or defect. Counsel for the defendant must further state in detail the psychiatric evidence available to the defendant with respect to such latter affirmative defense.

3. Before accepting a plea of not responsible by reason of mental disease or defect, the court must address the defendant in open court and determine that he understands each of the following:

(a) The nature of the charge to which the plea is offered, and the consequences of such plea;

(b) That he has the right to plead not guilty or to persist in that plea if it has already been entered;

(c) That he has the right to be tried by a jury, the right to the assistance of counsel, the right to confront and cross-examine witnesses against him, and the right not to be compelled to incriminate himself;

(d) That if he pleads not responsible by reason of mental disease or defect there will be no trial with respect to the charges contained in the indictment, so that by offering such plea he waives the right to such trial;

(e) That if he pleads not responsible by reason of mental disease or defect the court will ask him questions about the offense or offenses charged in the indictment and that he will thereby waive his right not to be compelled to incriminate himself; and

(f) That the acceptance of a plea of not responsible by reason of mental disease or defect is the equivalent of a verdict of not responsible by reason of mental disease or defect after trial.

4. The court shall not accept a plea of not responsible by reason of mental disease or defect without first determining that there is a factual basis for such plea. The court must address the defendant personally in open court and determine that the plea is voluntary, knowingly made, and not the result of force, threats, or promises. The court must inquire whether the defendant's willingness to plead results from prior discussions between the district attorney and counsel for the defendant. The court must be satisfied that the defendant understands the proceedings against him, has sufficient capacity to assist in his own defense and understands the consequences of a plea of not responsible by reason of mental disease or defect. The court may make such inquiry as it deems necessary or appropriate for the purpose of making the determinations required by this section.

5. Before accepting a plea of not responsible by reason of mental disease or defect, the court must find and state each of the following on the record in detail and not in conclusory terms:

(a) That it is satisfied that each element of the offense or offenses charged in the indictment would be established beyond a reasonable doubt at a trial;

(b) That the affirmative defense of lack of criminal responsibility by reason of mental disease or defect would be proven by the defendant at a trial by a preponderance of the evidence;

(c) That the defendant has the capacity to understand the proceedings against him and to assist in his own defense;

(d) That such plea by the defendant is knowingly and voluntarily made and that there is a factual basis for the plea;

(e) That the acceptance of such plea is required in the interest of the public in the effective administration of justice.

6. When a plea of not responsible by reason of mental disease or defect is accepted by the court and recorded upon the minutes, the provisions of section 330.20 of this chapter shall govern all subsequent proceedings against the defendant.



220.20 - Plea; meaning of lesser included offense for plea purposes.

1. A "lesser included offense," within the meaning of subdivisions four and five of section 220.10 relating to the entry of a plea of guilty to an offense of lesser grade than one charged in a count of an indictment, means not only a "lesser included offense" as that term is defined in subdivision thirty-seven of section 1.20, but also one which is deemed to be such pursuant to the following rules:

(a) Where the only culpable mental state required for the crime charged is that the proscribed conduct be performed intentionally, any lesser offense consisting of reckless or criminally negligent, instead of intentional, performance of the same conduct is deemed to constitute a lesser included offense;

(b) Where the only culpable mental state required for the crime charged is that the proscribed conduct be performed recklessly, any lesser offense consisting of criminally negligent, instead of reckless, performance of the same conduct is deemed to constitute a lesser included offense;

(c) Where according to the allegations of a count a defendant's participation in the crime charged consisted in whole or in part of solicitation of another person to engage in the proscribed conduct, the offense of criminal solicitation, in any appropriate degree, is, with respect to such defendant, deemed to constitute a lesser included offense;

(d) Where according to the allegations of a count a defendant's participation in the crime charged consisted in whole or in part of conspiratorial agreement or conduct with another person to engage in the proscribed conduct, the crime of conspiracy, in any appropriate degree, is, with respect to such defendant, deemed to constitute a lesser included offense;

(e) Where according to the allegations of a count charging a felony a defendant's participation in such felony consisted in whole or in part of providing another person with means or opportunity for engaging in the proscribed conduct, the crime of criminal facilitation, in any appropriate degree, is, with respect to such defendant, deemed to constitute a lesser included offense;

(f) Where the crime charged is assault or attempted assault, in any degree, allegedly committed by intentionally causing or attempting to cause physical injury to a person by the immediate use of physical force against him, or where the crime charged is menacing, as defined in section 120.15 of the penal law, the offense of harassment, as defined in subdivision one of section 240.25 of the penal law, is deemed to constitute a lesser included offense;

(g) Where the crime charged is murder in the second degree as defined in subdivision three of section 125.25 of the penal law, allegedly committed in the course of the commission or attempted commission of a designated one of the underlying felonies enumerated in said subdivision, or during immediate flight therefrom, such designated underlying felony or attempted felony is deemed to constitute a lesser included offense. If such designated underlying felony is alleged to be robbery, burglary, kidnapping, or arson, without specification of the degree thereof, or an attempt to commit the same, a plea of guilty may be entered to the lowest degree thereof only, or as the case may be to attempted commission of such felony in its lowest degree, unless the allegations of the count clearly indicate the existence of all the elements of a higher degree;

(h) Where the crime charged is criminal sale of a controlled substance, any offense of criminal sale or possession of a controlled substance, in any degree, is deemed to constitute a lesser included offense.

(i) Where the crime charged is criminal possession of a controlled substance, any offense of criminal possession of a controlled substance, in any degree, is deemed to constitute a lesser included offense.

(j) Where the offense charged is unlawful disposal of hazardous wastes in violation of section 27-0914 of the environmental conservation law, any offense of unlawful disposal or possession of hazardous wastes as set forth in sections 71-2707, 71-2709, 71-2711 and 71-2713 of such law, in any degree, is deemed to constitute a lesser included offense;

(k) Where the offense charged is unlawful possession of hazardous wastes in violation of section 27-0914 of the environmental conservation law, any offense of unlawful possession of hazardous wastes as set forth in sections 71-2707 and 71-2709 of such law, in any degree, is deemed to constitute a lesser included offense.

2. An offense is deemed to be a lesser included offense with respect to a crime charged in an indictment, pursuant to the provisions of subdivision one, only for purposes of conviction upon a plea of guilty and not for purposes of conviction by verdict. For the latter purpose, an offense constitutes a lesser included one only when it conforms to the definition of that term contained in subdivision thirty-seven of section 1.20.



220.30 - Plea; plea of guilty to part of indictment; plea covering other indictments.

indictments.

1. A plea of guilty not embracing the entire indictment, entered pursuant to the provisions of subdivision four or five of section 220.10, is a "plea of guilty to part of the indictment."

2. The entry and acceptance of a plea of guilty to part of the indictment constitutes a disposition of the entire indictment.

3. (a) (i) Except as provided in paragraph (b), or in paragraph (c) dealing with juvenile offenders, a plea of guilty, whether to the entire indictment or to part of the indictment, may, with both the permission of the court and the consent of the people, be entered and accepted upon the condition that it constitutes a complete disposition of one or more other indictments against the defendant then pending.

(ii) If the other indictment or indictments are pending in a different court or courts, they shall not be disposed of under this subdivision unless the other courts and the appropriate prosecutors also transmit their written permission and consent as provided in subdivision four of section 220.50 of this article; in such a case the court in which the plea is entered shall so notify the other courts which, upon such notice, shall dismiss the appropriate indictments pending therein.

(b) (i) A plea of guilty, whether to the entire indictment or to part of the indictment for any crime other than a class A felony, may not be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged a class A-I felony as defined in article two hundred twenty of the penal law or the attempt to commit any such class A-I felony, except that an eligible youth, as defined in subdivision two of section 720.10, may plea to a class B felony, upon consent of the district attorney, for purposes of adjudication as a youthful offender.

(ii) Where it appears that the defendant has previously been subjected to a predicate felony conviction as defined in paragraph (b) of subdivision (1) of section 70.06 of the penal law, a plea of guilty, whether to the entire indictment or to part of the indictment, of any offense other than a felony may not be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged a felony, other than a class A felony or a class B or class C violent felony offense as defined in subdivision one of section 70.02 of the penal law.

(iii) A plea of guilty, whether to the entire indictment or part of the indictment for any crime other than a class A felony or a class B or class C violent felony offense as defined in subdivision one of section 70.02 of the penal law, may not be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged a class A felony, other than those defined in article two hundred twenty of the penal law, or a class B violent felony offense which is also an armed felony offense.

(iv) Except as provided in subparagraph (iii) of this paragraph, a plea of guilty, whether to the entire indictment or part of the indictment, for any crime other than a class A felony or a class B, C, or D violent felony offense as defined in subdivision one of section 70.02 of the penal law, may not be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged a class B or class C violent felony offense as defined in subdivision one of section 70.02 of the penal law,

(v) A plea of guilty, whether to the entire indictment or part of the indictment, for any crime other than a violent felony offense as defined in section 70.02 of the penal law, may not be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged the class D violent felony offenses of criminal possession of a weapon in the third degree as defined in subdivision four, five, seven or eight of section 265.02 of the penal law; provided, however, a plea of guilty, whether to the entire indictment or part of the indictment, for the class A misdemeanor of criminal possession of a weapon in the fourth degree as defined in subdivision one of section 265.01 of the penal law may be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged the class D violent felony offense of criminal possession of a weapon in the third degree as defined in subdivision four of section 265.02 of the penal law when the defendant has not been previously convicted of a class A misdemeanor defined in the penal law in the five years preceding the commission of the offense.

(vi) A plea of guilty, whether to the entire indictment or to part of the indictment for any crime other than a felony, may not be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged a class B felony other than a class B violent felony offense as defined in subdivision one of section 70.02 of the penal law.

(vii) A defendant may not enter a plea of guilty to the crime of murder in the first degree as defined in section 125.27 of the penal law; provided, however, that a defendant may enter such a plea with both the permission of the court and the consent of the people when the agreed upon sentence is either life imprisonment without parole or a term of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole.

(viii) A plea of guilty, whether to the entire indictment or to part of the indictment for any crime other than a class A or class B felony may not be accepted on condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged a class A-II felony defined in article two hundred twenty of the penal law or the attempt to commit any such felony.

(ix) A plea of guilty, whether to the entire indictment or to part of the indictment for any crime other than a class B, a class C, or a class D felony, may not be accepted on condition that it constitutes a complete disposition of one or more other indictments against the defendant wherein is charged a class B felony defined in article two hundred twenty of the penal law.

(c) Where the defendant is a juvenile offender, a plea of guilty, whether to the entire indictment or to part of the indictment, of any offense other than one for which the defendant is criminally responsible may not be accepted on the condition that it constitutes a complete disposition of one or more other indictments against the defendant.



220.35 - Hearing on predicate felony conviction.

In any case where the defendant offers to enter a plea of guilty of a misdemeanor to constitute a disposition of the entire indictment or to constitute a complete disposition of one or more other indictments, or both, and the permission of the court and the consent of the people must be withheld solely upon the ground that it appears the defendant has previously been subjected to a predicate felony conviction as defined in paragraph (b) of subdivision one of section 70.06 of the penal law the court, if the defendant does not admit such predicate felony conviction, may conduct the hearing required by section 400.21 for the purpose of determining whether the plea may be entered or must be rejected. The finding upon any such hearing shall also be binding upon the defendant for the purpose of sentence.



220.40 - Plea; plea of not guilty; meaning.

A plea of not guilty constitutes a denial of every allegation of the indictment.



220.50 - Plea; entry of plea.

1. A plea to an indictment, other than one against a corporation, must be entered orally by the defendant in person; except that a plea to an indictment which does not charge a felony may, with the permission of the court, be entered by counsel upon submission by him of written authorization of the defendant.

2. A plea to an indictment against a corporation must be entered by counsel.

3. If a defendant who is required to enter a plea to an indictment refuses to do so or remains mute, the court must enter a plea of not guilty to the indictment in his behalf.

4. Where the permission of the court and the consent of the people are a prerequisite to the entry of a plea of guilty, the court and the prosecutor must either orally on the record or in a writing filed with the indictment state their reason for granting permission or consenting, as the case may be, to entry of the plea of guilty.

5. When a sentence is agreed upon by the prosecutor and a defendant as a predicate to entry of a plea of guilty, the court or the prosecutor must orally on the record, or in writing filed with the court, state the sentence agreed upon as a condition of such plea.

6. Where the defendant consents to a plea of guilty to the indictment, or part of the indictment, or consents to be prosecuted by superior court information as set forth in section 195.20 of this chapter, and if the defendant and prosecutor agree that as a condition of the plea or the superior court information certain property shall be forfeited by the defendant, the description and present estimated monetary value of the property shall be stated in court by the prosecutor at the time of plea. Within thirty days of the acceptance of the plea or superior court information by the court, the prosecutor shall send to the commissioner of the division of criminal justice services a document containing the name of the defendant, the description and present estimated monetary value of the property, and the date the plea or superior court information was accepted. Any property forfeited by the defendant as a condition to a plea of guilty to an indictment, or a part thereof, or to a superior court information, shall be disposed of in accordance with the provisions of section thirteen hundred forty-nine of the civil practice law and rules.

* 7. Prior to accepting a defendant's plea of guilty to a count or counts of an indictment or a superior court information charging a felony offense, the court must advise the defendant on the record, that if the defendant is not a citizen of the United States, the defendant's plea of guilty and the court's acceptance thereof may result in the defendant's deportation, exclusion from admission to the United States or denial of naturalization pursuant to the laws of the United States. Where the plea of guilty is to a count or counts of an indictment charging a felony offense other than a violent felony offense as defined in section 70.02 of the penal law or an A-I felony offense other than an A-I felony as defined in article two hundred twenty of the penal law, the court must also, prior to accepting such plea, advise the defendant that, if the defendant is not a citizen of the United States and is or becomes the subject of a final order of deportation issued by the United States Immigration and Naturalization Service, the defendant may be paroled to the custody of the Immigration and Naturalization Service for deportation purposes at any time subsequent to the commencement of any indeterminate or determinate prison sentence imposed as a result of the defendant's plea. The failure to advise the defendant pursuant to this subdivision shall not be deemed to affect the voluntariness of a plea of guilty or the validity of a conviction, nor shall it afford a defendant any rights in a subsequent proceeding relating to such defendant's deportation, exclusion or denial of naturalization.

* NB Repealed September 1, 2017



220.51 - Notice before entry of plea or trial involving a public official.

official.

Prior to trial, and before accepting a defendant's plea to a count or counts of an indictment or a superior court information charging a felony offense, the court must individually advise the defendant, on the record, that if at the time of the alleged felony crime the defendant was a public official, as defined in subdivision six of section one hundred fifty-six of the retirement and social security law, the defendant's plea of guilty and the court's acceptance thereof or conviction after trial may result in proceedings for the reduction or revocation of such defendant's pension pursuant to article three-B of the retirement and social security law.



220.60 - Plea; change of plea.

1. A defendant who has entered a plea of not guilty to an indictment may as a matter of right withdraw such plea at any time before rendition of a verdict and enter a plea of guilty to the entire indictment pursuant to subdivision two, but subject to the limitation in subdivision five of section 220.10.

2. A defendant who has entered a plea of not guilty to an indictment may, with both the permission of the court and the consent of the people, withdraw such plea at any time before the rendition of a verdict and enter: (a) a plea of guilty to part of the indictment pursuant to subdivision three or four but subject to the limitation in subdivision five of section 220.10, or (b) a plea of not responsible by reason of mental disease or defect to the indictment pursuant to section 220.15 of this chapter.

3. At any time before the imposition of sentence, the court in its discretion may permit a defendant who has entered a plea of guilty to the entire indictment or to part of the indictment, or a plea of not responsible by reason of mental disease or defect, to withdraw such plea, and in such event the entire indictment, as it existed at the time of such plea, is restored.

4. When a special information has been filed pursuant to section 200.61 or 200.62 of this chapter, a defendant may enter a plea of guilty to the count or counts of the indictment to which the special information applies without admitting the allegations of the special information. Whenever a defendant enters a plea of guilty to the count or counts of the indictment to which the special information applies without admitting the allegations of the special information, the court must, unless the people consent otherwise, conduct a hearing in accordance with paragraph (b) of subdivision two of section 200.62 or paragraph (b) of subdivision three of section 200.61 of this chapter, whichever is applicable.






Article 230 - (230.10 - 230.40) REMOVAL OF ACTION

230.10 - Removal of action; from supreme court to county court and from county court to supreme court; at instance of court.

county court to supreme court; at instance of court.

Upon order of an appropriate court or judge, made at its or his own instance pursuant to rules established by the appellate division of the appropriate department, (a) an indictment filed with the supreme court at a term held in a particular county outside of New York City may, prior to entry of a plea of guilty thereto or commencement of a trial thereof, be removed to the county court of such county, and (b) an indictment filed in a county court may similarly be removed to the supreme court at a term held or to be held in the same county. Each of the appellate divisions of the second, third and fourth departments may establish rules authorizing such removals with respect to the superior courts within its department, and prescribing the courts or judges who may order such removals and other procedural matters involved therein.



230.20 - Removal of action; removal from county court to supreme court and change of venue; upon motion of party.

230.20 Removal of action; removal from county court to supreme court

and change of venue; upon motion of party.

1. At any time within the period provided by section 255.20, the appellate division of the department embracing the county, upon motion of either the defendant or the people, may, for good cause shown, order that the indictment and action be removed from the county court to the supreme court at a term held or to be held in the same county.

2. At any time within the period provided by section 255.20, the appellate division of the department embracing the county in which the superior court is located may, upon motion of either the defendant or the people demonstrating reasonable cause to believe that a fair and impartial trial cannot be had in such county, order either:

(a) that the indictment and action be removed from such superior court to a designated superior court of or located in another county; or

(b) that the commissioner of jurors of such county, in consultation with the appropriate administrative judge of the judicial district in which the county is located, expand the pool of jurors to encompass prospective jurors from the jury lists of counties that are within the judicial district in which, and that are geographically contiguous with the county in which, such superior court is located.

In making such determination the appellate division shall consider, among other factors, the hardship on potential jurors and the potential depletion of a county's qualified juror list that may result from an order expanding the jury pool. An order of removal under paragraph (a) herein must, if the defendant is in custody at the time, include a provision for transfer of custody by the sheriff or other appropriate public servant of the county of confinement to the sheriff or other appropriate public servant of the county to which the action has been removed. If the order is issued upon motion of the people, the appellate division may impose such conditions as it deems equitable and appropriate to insure that the removal does not subject the defendant to an unreasonable burden in making his defense. Any additional cost to the people incurred in complying with the order must be borne by the county from which the action originated.

3. Any motion made pursuant to this section must be based upon papers stating the grounds therefor, and must be made within the period provided by section 255.20 and upon five days notice thereof together with service of the moving papers upon, as the case may be, (a) the district attorney or (b) either the defendant or his counsel. In any case, the motion must be made returnable either during the appellate division term during which such moving papers are served or during the next term thereof.

4. If the appellate division grants the motion and orders a removal of the action, a certified copy of such order must be filed with the clerk of the superior court in which the indictment is pending. Such clerk must thereupon transmit such instrument, together with the pertinent papers and proceedings of the action, including all undertakings for appearances of the defendant and of the witnesses, or a certified copy or copies of the same, to the term of the superior court to which the action has been removed. Such latter court must then proceed to conduct the action to judgment or other final disposition.



230.30 - Removal of action; stay of trial pending motion therefor.

1. At any time when a timely motion for removal of an action from the county court to the supreme court or for a change of venue may be made pursuant to section 230.20, a justice holding a term of the supreme court in the district in which the indictment is pending, or a justice of the appellate division of the department in which the indictment is pending, upon application of either the defendant or the people, may, in his discretion and for good cause shown, order that the trial of such indictment be stayed for a designated period, not to exceed thirty days from the issuance of such order, to allow the applicant party to make a motion in the appropriate court for removal of the action from a county court to the supreme court or for a change of venue.

2. Such an order may be issued only upon an application made in writing and after reasonable notice and opportunity to be heard has been accorded the other party.

3. Upon issuing the order, the supreme court justice or appellate division justice must cause the order to be filed with the clerk of the court in which the indictment is pending. Thereafter, no further proceedings may be had in such court until a motion for removal or change of venue, as the case may be, if made within the designated period, has been determined, or until such designated period has expired without any such motion having been made.

4. When such an application for a stay has been made to and denied by a justice of the supreme court or a justice of the appellate division, a second such application may not be made to any other such justice.



230.40 - Removal of action; determinations and rulings before and after removal; by which courts made.

removal; by which courts made.

Upon any removal of an indictment and action from one superior court to another pursuant to the provisions of this article, determinations and rulings with respect to the action made before such removal are not thereby rendered invalid. All subsequent determinations and rulings must be made by the court to which the action is removed; and such latter court is deemed to have control of the grand jury minutes underlying the indictment for the purpose of determining post-removal motions addressed to the legal sufficiency of the grand jury evidence or the validity of the grand jury proceeding.






Article 240 - (240.10 - 240.90) DISCOVERY

240.10 - Discovery; definition of terms.

The following definitions are applicable to this article:

1. "Demand to produce" means a written notice served by and on a party to a criminal action, without leave of the court, demanding to inspect property pursuant to this article and giving reasonable notice of the time at which the demanding party wishes to inspect the property designated.

2. "Attorneys' work product" means property to the extent that it contains the opinions, theories or conclusions of the prosecutor, defense counsel or members of their legal staffs.

3. "Property" means any existing tangible personal or real property, including, but not limited to, books, records, reports, memoranda, papers, photographs, tapes or other electronic recordings, articles of clothing, fingerprints, blood samples, fingernail scrapings or handwriting specimens, but excluding attorneys' work product.

4. "At the trial" means as part of the people's or the defendant's direct case.



240.20 - Discovery; upon demand of defendant.

1. Except to the extent protected by court order, upon a demand to produce by a defendant against whom an indictment, superior court information, prosecutor's information, information, or simplified information charging a misdemeanor is pending, the prosecutor shall disclose to the defendant and make available for inspection, photographing, copying or testing, the following property:

(a) Any written, recorded or oral statement of the defendant, and of a co-defendant to be tried jointly, made, other than in the course of the criminal transaction, to a public servant engaged in law enforcement activity or to a person then acting under his direction or in cooperation with him;

(b) Any transcript of testimony relating to the criminal action or proceeding pending against the defendant, given by the defendant, or by a co-defendant to be tried jointly, before any grand jury;

(c) Any written report or document, or portion thereof, concerning a physical or mental examination, or scientific test or experiment, relating to the criminal action or proceeding which was made by, or at the request or direction of a public servant engaged in law enforcement activity, or which was made by a person whom the prosecutor intends to call as a witness at trial, or which the people intend to introduce at trial;

(d) Any photograph or drawing relating to the criminal action or proceeding which was made or completed by a public servant engaged in law enforcement activity, or which was made by a person whom the prosecutor intends to call as a witness at trial, or which the people intend to introduce at trial;

(e) Any photograph, photocopy or other reproduction made by or at the direction of a police officer, peace officer or prosecutor of any property prior to its release pursuant to the provisions of section 450.10 of the penal law, irrespective of whether the people intend to introduce at trial the property or the photograph, photocopy or other reproduction.

(f) Any other property obtained from the defendant, or a co-defendant to be tried jointly;

(g) Any tapes or other electronic recordings which the prosecutor intends to introduce at trial, irrespective of whether such recording was made during the course of the criminal transaction;

(h) Anything required to be disclosed, prior to trial, to the defendant by the prosecutor, pursuant to the constitution of this state or of the United States.

(i) The approximate date, time and place of the offense charged and of defendant's arrest.

(j) In any prosecution under penal law section 156.05 or 156.10, the time, place and manner of notice given pursuant to subdivision six of section 156.00 of such law.

(k) in any prosecution commenced in a manner set forth in this subdivision alleging a violation of the vehicle and traffic law, in addition to any material required to be disclosed pursuant to this article, any other provision of law, or the constitution of this state or of the United States, any written report or document, or portion thereof, concerning a physical examination, a scientific test or experiment, including the most recent record of inspection, or calibration or repair of machines or instruments utilized to perform such scientific tests or experiments and the certification certificate, if any, held by the operator of the machine or instrument, which tests or examinations were made by or at the request or direction of a public servant engaged in law enforcement activity or which was made by a person whom the prosecutor intends to call as a witness at trial, or which the people intend to introduce at trial.

2. The prosecutor shall make a diligent, good faith effort to ascertain the existence of demanded property and to cause such property to be made available for discovery where it exists but is not within the prosecutor's possession, custody or control; provided, that the prosecutor shall not be required to obtain by subpoena duces tecum demanded material which the defendant may thereby obtain.



240.30 - Discovery; upon demand of prosecutor.

1. Except to the extent protected by court order, upon a demand to produce by the prosecutor, a defendant against whom an indictment, superior court information, prosecutor's information, information, or simplified information charging a misdemeanor is pending shall disclose and make available for inspection, photographing, copying or testing, subject to constitutional limitations:

(a) any written report or document, or portion thereof, concerning a physical or mental examination, or scientific test, experiment, or comparisons, made by or at the request or direction of, the defendant, if the defendant intends to introduce such report or document at trial, or if the defendant has filed a notice of intent to proffer psychiatric evidence and such report or document relates thereto, or if such report or document was made by a person, other than defendant, whom defendant intends to call as a witness at trial; and

(b) any photograph, drawing, tape or other electronic recording which the defendant intends to introduce at trial.

2. The defense shall make a diligent good faith effort to make such property available for discovery where it exists but the property is not within its possession, custody or control, provided, that the defendant shall not be required to obtain by subpoena duces tecum demanded material that the prosecutor may thereby obtain.



240.35 - Discovery; refusal of demand.

Notwithstanding the provisions of sections 240.20 and 240.30, the prosecutor or the defendant, as the case may be, may refuse to disclose any information which he reasonably believes is not discoverable by a demand to produce, pursuant to section 240.20 or section 240.30 as the case may be, or for which he reasonably believes a protective order would be warranted. Such refusal shall be made in a writing, which shall set forth the grounds of such belief as fully as possible, consistent with the objective of the refusal. The writing shall be served upon the demanding party and a copy shall be filed with the court.



240.40 - Discovery; upon court order.

1. Upon motion of a defendant against whom an indictment, superior court information, prosecutor's information, information, or simplified information charging a misdemeanor is pending, the court in which such accusatory instrument is pending:

(a) must order discovery as to any material not disclosed upon a demand pursuant to section 240.20, if it finds that the prosecutor's refusal to disclose such material is not justified; (b) must, unless it is satisfied that the people have shown good cause why such an order should not be issued, order discovery or any other order authorized by subdivision one of section 240.70 as to any material not disclosed upon demand pursuant to section 240.20 where the prosecutor has failed to serve a timely written refusal pursuant to section 240.35; (c) may order discovery with respect to any other property, which the people intend to introduce at the trial, upon a showing by the defendant that discovery with respect to such property is material to the preparation of his or her defense, and that the request is reasonable; and (d) where property in the people's possession, custody, or control that consists of a deoxyribonucleic acid ("DNA") profile obtained from probative biological material gathered in connection with the investigation or prosecution of the defendant and the defendant establishes that such profile complies with federal bureau of investigation or state requirements, whichever are applicable and as such requirements are applied to law enforcement agencies seeking a keyboard search or similar comparison, and that the data meets state DNA index system or national DNA index system criteria as such criteria are applied to law enforcement agencies seeking such a keyboard search or similar comparison, the court may order an entity that has access to the combined DNA index system or its successor system to compare such DNA profile against DNA databanks by keyboard searches, or a similar method that does not involve uploading, upon notice to both parties and the entity required to perform the search, upon a showing by the defendant that such a comparison is material to the presentation of his or her defense and that the request is reasonable. For purposes of this paragraph, a "keyboard search" shall mean a search of a DNA profile against the databank in which the profile that is searched is not uploaded to or maintained in the databank. Upon granting the motion pursuant to paragraph (c) of this subdivision, the court shall, upon motion of the people showing such to be material to the preparation of their case and that the request is reasonable, condition its order of discovery by further directing discovery by the people of property, of the same kind or character as that authorized to be inspected by the defendant, which he or she intends to introduce at the trial.

2. Upon motion of the prosecutor, and subject to constitutional limitation, the court in which an indictment, superior court information, prosecutor's information, information, or simplified information charging a misdemeanor is pending: (a) must order discovery as to any property not disclosed upon a demand pursuant to section 240.30, if it finds that the defendant's refusal to disclose such material is not justified; and (b) may order the defendant to provide non-testimonial evidence. Such order may, among other things, require the defendant to:

(i) Appear in a line-up;

(ii) Speak for identification by witness or potential witness;

(iii) Be fingerprinted;

(iv) Pose for photographs not involving reenactment of an event;

(v) Permit the taking of samples of blood, hair or other materials from his body in a manner not involving an unreasonable intrusion thereof or a risk of serious physical injury thereto;

(vi) Provide specimens of his handwriting;

(vii) Submit to a reasonable physical or medical inspection of his body.

This subdivision shall not be construed to limit, expand, or otherwise affect the issuance of a similar court order, as may be authorized by law, before the filing of an accusatory instrument consistent with such rights as the defendant may derive from the constitution of this state or of the United States. This section shall not be construed to limit or otherwise affect the adminstration of a chemical test where otherwise authorized pursuant to section one thousand one hundred ninety-four-a of the vehicle and traffic law.

3. An order pursuant to this section may be denied, limited or conditioned as provided in section 240.50.



240.43 - Discovery; disclosure of prior uncharged criminal, vicious or immoral acts.

240.43 Discovery; disclosure of prior uncharged criminal, vicious or

immoral acts.

Upon a request by a defendant, the prosecutor shall notify the defendant of all specific instances of a defendant's prior uncharged criminal, vicious or immoral conduct of which the prosecutor has knowledge and which the prosecutor intends to use at trial for purposes of impeaching the credibility of the defendant. Such notification by the prosecutor shall be made immediately prior to the commencement of jury selection, except that the court may, in its discretion, order such notification and make its determination as to the admissibility for impeachment purposes of such conduct within a period of three days, excluding Saturdays, Sundays and holidays, prior to the commencement of jury selection.



240.44 - Discovery; upon pre-trial hearing.

Subject to a protective order, at a pre-trial hearing held in a criminal court at which a witness is called to testify, each party, at the conclusion of the direct examination of each of its witnesses, shall, upon request of the other party, make available to that party to the extent not previously disclosed:

1. Any written or recorded statement, including any testimony before a grand jury, made by such witness other than the defendant which relates to the subject matter of the witness's testimony.

2. A record of a judgment of conviction of such witness other than the defendant if the record of conviction is known by the prosecutor or defendant, as the case may be, to exist.

3. The existence of any pending criminal action against such witness other than the defendant if the pending criminal action is known by the prosecutor or defendant, as the case may be, to exist.



240.45 - Discovery; upon trial, of prior statements and criminal history of witnesses.

of witnesses.

1. After the jury has been sworn and before the prosecutor's opening address, or in the case of a single judge trial after commencement and before submission of evidence, the prosecutor shall, subject to a protective order, make available to the defendant:

(a) Any written or recorded statement, including any testimony before a grand jury and an examination videotaped pursuant to section 190.32 of this chapter, made by a person whom the prosecutor intends to call as a witness at trial, and which relates to the subject matter of the witness's testimony;

(b) A record of judgment of conviction of a witness the people intend to call at trial if the record of conviction is known by the prosecutor to exist;

(c) The existence of any pending criminal action against a witness the people intend to call at trial, if the pending criminal action is known by the prosecutor to exist.

The provisions of paragraphs (b) and (c) of this subdivision shall not be construed to require the prosecutor to fingerprint a witness or otherwise cause the division of criminal justice services or other law enforcement agency or court to issue a report concerning a witness.

2. After presentation of the people's direct case and before the presentation of the defendant's direct case, the defendant shall, subject to a protective order, make available to the prosecutor:

(a) any written or recorded statement made by a person other than the defendant whom the defendant intends to call as a witness at the trial, and which relates to the subject matter of the witness's testimony;

(b) a record of judgment of conviction of a witness, other than the defendant, the defendant intends to call at trial if the record of conviction is known by the defendant to exist;

(c) the existence of any pending criminal action against a witness, other than the defendant, the defendant intends to call at trial, if the pending criminal action is known by the defendant to exist.



240.50 - Discovery; protective orders.

1. The court in which the criminal action is pending may, upon motion of either party, or of any affected person, or upon determination of a motion of either party for an order of discovery, or upon its own initiative, issue a protective order denying, limiting, conditioning, delaying or regulating discovery pursuant to this article for good cause, including constitutional limitations, danger to the integrity of physical evidence or a substantial risk of physical harm, intimidation, economic reprisal, bribery or unjustified annoyance or embarrassment to any person or an adverse effect upon the legitimate needs of law enforcement, including the protection of the confidentiality of informants, or any other factor or set of factors which outweighs the usefulness of the discovery.

2. An order limiting, conditioning, delaying or regulating discovery may, among other things, require that any material copied or derived therefrom be maintained in the exclusive possession of the attorney for the discovering party and be used for the exclusive purpose of preparing for the defense or prosecution of the criminal action.

3. A motion for a protective order shall suspend discovery of the particular matter in dispute.

4. Notwithstanding any other provision of this article, the personal residence address of a police officer or correction officer shall not be required to be disclosed except pursuant to an order issued by a court following a finding of good cause.



240.60 - Discovery; continuing duty to disclose.

If, after complying with the provisions of this article or an order pursuant thereto, a party finds, either before or during trial, additional material subject to discovery or covered by such order, he shall promptly comply with the demand or order, refuse to comply with the demand where refusal is authorized, or apply for a protective order.



240.70 - Discovery; sanctions; fees.

1. If, during the course of discovery proceedings, the court finds that a party has failed to comply with any of the provisions of this article, the court may order such party to permit discovery of the property not previously disclosed, grant a continuance, issue a protective order, prohibit the introduction of certain evidence or the calling of certain witnesses or take any other appropriate action.

2. The failure of the prosecution to call as a witness a person specified in subdivision one of section 240.20 of this article or of any party to introduce disclosed material at the trial shall not, by itself, constitute grounds for any sanction or for adverse comment thereupon by any party in summation to the jury or at any other point.

3. A fee for copies of records required to be disclosed may be charged. Such fee shall not exceed twenty-five cents per photocopy not in excess of nine inches by fourteen inches, or the actual cost of reproducing any other record, except when a different fee is otherwise prescribed by law.



240.75 - Discovery; certain violations.

The failure of the prosecutor or any agent of the prosecutor to disclose statements that are required to be disclosed under subdivision one of section 240.44 or paragraph (a) of subdivision one of section 240.45 of this article shall not constitute grounds for any court to order a new pre-trial hearing or set aside a conviction, or reverse, modify or vacate a judgment of conviction in the absence of a showing by the defendant that there is a reasonable possibility that the non-disclosure materially contributed to the result of the trial or other proceeding; provided, however, that nothing in this section shall affect or limit any right the defendant may have to a re-opened pre-trial hearing when such statements were disclosed before the close of evidence at trial.



240.80 - Discovery; when demand, refusal and compliance made.

1. A demand to produce shall be made within thirty days after arraignment and before the commencement of trial. If the defendant is not represented by counsel, and has requested an adjournment to obtain counsel or to have counsel assigned, the thirty-day period shall commence, for purposes of a demand by the defendant, on the date counsel initially appears on his behalf. However, the court may direct compliance with a demand to produce that, for good cause shown, could not have been made within the time specified.

2. A refusal to comply with a demand to produce shall be made within fifteen days of the service of the demand to produce, but for good cause may be made thereafter.

3. Absent a refusal to comply with a demand to produce, compliance with such demand shall be made within fifteen days of the service of the demand or as soon thereafter as practicable.



240.90 - Discovery; motion procedure.

1. A motion by a prosecutor for discovery shall be made within forty-five days after arraignment, but for good cause shown may be made at any time before commencement of trial.

2. A motion by a defendant for discovery shall be made as prescribed in section 255.20 of this chapter.

3. Where the interests of justice so require, the court may permit a party to a motion for an order of discovery or a protective order, or other affected person, to submit papers or to testify ex parte or in camera. Any such papers and transcript of such testimony shall be sealed, but shall constitute a part of the record on appeal.






Article 250 - (250.10 - 250.40) PRE-TRIAL NOTICES OF DEFENSES

250.10 - Notice of intent to proffer psychiatric evidence; examination of defendant upon application of prosecutor.

250.10 Notice of intent to proffer psychiatric evidence; examination

of defendant upon application of prosecutor.

1. As used in this section, the term "psychiatric evidence" means:

(a) Evidence of mental disease or defect to be offered by the defendant in connection with the affirmative defense of lack of criminal responsibility by reason of mental disease or defect.

(b) Evidence of mental disease or defect to be offered by the defendant in connection with the affirmative defense of extreme emotional disturbance as defined in paragraph (a) of subdivision one of section 125.25 of the penal law and paragraph (a) of subdivision two of section 125.27 of the penal law.

(c) Evidence of mental disease or defect to be offered by the defendant in connection with any other defense not specified in the preceding paragraphs.

2. Psychiatric evidence is not admissible upon a trial unless the defendant serves upon the people and files with the court a written notice of his intention to present psychiatric evidence. Such notice must be served and filed before trial and not more than thirty days after entry of the plea of not guilty to the indictment. In the interest of justice and for good cause shown, however, the court may permit such service and filing to be made at any later time prior to the close of the evidence.

3. When a defendant, pursuant to subdivision two of this section, serves notice of intent to present psychiatric evidence, the district attorney may apply to the court, upon notice to the defendant, for an order directing that the defendant submit to an examination by a psychiatrist or licensed psychologist as defined in article one hundred fifty-three of the education law designated by the district attorney. If the application is granted, the psychiatrist or psychologist designated to conduct the examination must notify the district attorney and counsel for the defendant of the time and place of the examination. Defendant has a right to have his counsel present at such examination. The district attorney may also be present. The role of each counsel at such examination is that of an observer, and neither counsel shall be permitted to take an active role at the examination.

4. After the conclusion of the examination, the psychiatrist or psychologist must promptly prepare a written report of his findings and evaluation. A copy of such report must be made available to the district attorney and to the counsel for the defendant. No transcript or recording of the examination is required, but if one is made, it shall be made available to both parties prior to the trial.

5. If the court finds that the defendant has willfully refused to cooperate fully in the examination ordered pursuant to subdivision three of this section it may preclude introduction of testimony by a psychiatrist or psychologist concerning mental disease or defect of the defendant at trial. Where, however, the defendant has other proof of his affirmative defense, and the court has found that the defendant did not submit to or cooperate fully in the examination ordered by the court, this other evidence, if otherwise competent, shall be admissible. In such case, the court must instruct the jury that the defendant did not submit to or cooperate fully in the pre-trial psychiatric examination ordered by the court pursuant to subdivision three of this section and that such failure may be considered in determining the merits of the affirmative defense.



250.20 - Notice of alibi.

1. At any time, not more than twenty days after arraignment, the people may serve upon the defendant or his counsel, and file a copy thereof with the court, a demand that if the defendant intends to offer a trial defense that at the time of the commission of the crime charged he was at some place or places other than the scene of the crime, and to call witnesses in support of such defense, he must, within eight days of service of such demand, serve upon the people, and file a copy thereof with the court, a "notice of alibi," reciting (a) the place or places where the defendant claims to have been at the time in question, and (b) the names, the residential addresses, the places of employment and the addresses thereof of every such alibi witness upon whom he intends to rely. For good cause shown, the court may extend the period for service of the notice.

2. Within a reasonable time after receipt of the defendant's witness list but not later than ten days before trial, the people must serve upon the defendant or his counsel, and file a copy thereof with the court, a list of the witnesses the people propose to offer in rebuttal to discredit the defendant's alibi at the trial together with the residential addresses, the places of employment and the addresses thereof of any such rebuttal witnesses. A witness who will testify that the defendant was at the scene of the crime is not such an alibi rebuttal witness. For good cause shown, the court may extend the period for service of the list of witnesses by the people.

3. If at the trial the defendant calls such an alibi witness without having served the demanded notice of alibi, or if having served such a notice he calls a witness not specified therein, the court may exclude any testimony of such witness relating to the alibi defense. The court may in its discretion receive such testimony, but before doing so, it must, upon application of the people, grant an adjournment not in excess of three days.

4. Similarly, if the people fail to serve and file a list of any rebuttal witnesses, the provisions of subdivision three, above, shall reciprocally apply.

5. Both the defendant and the people shall be under a continuing duty to promptly disclose the names and addresses of additional witnesses which come to the attention of either party subsequent to filing their witness lists as provided in this section.



250.30 - Notice of defenses in offenses involving computers.

1. In any prosecution in which the defendant seeks to invoke any of the defenses specified in section 156.50 of the penal law, the defendant must within forty-five days after arraignment and not less than twenty days before the commencement of the trial serve upon the people and file with the court a written notice of his intention to present such defense. For good cause shown, the court may extend the period for service of the notice.

2. The notice served must specify the subdivision or subdivisions upon which the defendant relies and must also state the reasonable grounds that led the defendant to believe that he had the authorization required by the statute or the right required by the statute to engage in such conduct.

3. If at the trial the defendant seeks to invoke any of the defenses specified in section 156.50 of the penal law without having served the notice as required, or seeks to invoke a subdivision or a ground not specified in the notice, the court may exclude any testimony or evidence in regard to the defense, or any subdivision or ground, not noticed. The court may in its discretion, for good cause shown, receive such testimony or evidence, but before doing so, it may, upon application of the people, grant an adjournment.



250.40 - Notice of intent to seek death penalty.

1. A sentence of death may not be imposed upon a defendant convicted of murder in the first degree unless, pursuant to subdivision two of this section, the people file with the court and serve upon the defendant a notice of intent to seek the death penalty.

2. In any prosecution in which the people seek a sentence of death, the people shall, within one hundred twenty days of the defendant's arraignment upon an indictment charging the defendant with murder in the first degree, serve upon the defendant and file with the court in which the indictment is pending a written notice of intention to seek the death penalty. For good cause shown the court may extend the period for service and filing of the notice.

3. Notwithstanding any other provisions of law, where the people file a notice of intent to seek the death penalty pursuant to this section the defendant shall be entitled to an additional sixty days for the purpose of filing new motions or supplementing pending motions.

4. A notice of intent to seek the death penalty may be withdrawn at any time by a written notice of withdrawal filed with the court and served upon the defendant. Once withdrawn the notice of intent to seek the death penalty may not be refiled.






Article 255 - (255.10 - 255.20) PRE-TRIAL MOTIONS

255.10 - Definitions.

1. "Pre-trial motion" as used in this article means any motion by a defendant which seeks an order of the court:

(a) dismissing or reducing an indictment pursuant to article 210 or removing an action to the family court pursuant to section 210.43; or

(b) dismissing an information, prosecutor's information, simplified information or misdemeanor complaint pursuant to article 170; or

(c) granting discovery pursuant to article 240; or

(d) granting a bill of particulars pursuant to sections 100.45 or 200.90; or

(e) removing the action pursuant to sections 170.15, 230.20 or 230.30; or

(f) suppressing the use at trial of any evidence pursuant to article 710; or

(g) granting separate trials pursuant to article 100 or 200.



255.20 - Pre-trial motions; procedure.

1. Except as otherwise expressly provided by law, whether the defendant is represented by counsel or elects to proceed pro se, all pre-trial motions shall be served or filed within forty-five days after arraignment and before commencement of trial, or within such additional time as the court may fix upon application of the defendant made prior to entry of judgment. In an action in which an eavesdropping warrant and application have been furnished pursuant to section 700.70 or a notice of intention to introduce evidence has been served pursuant to section 710.30, such period shall be extended until forty-five days after the last date of such service. If the defendant is not represented by counsel and has requested an adjournment to obtain counsel or to have counsel assigned, such forty-five day period shall commence on the date counsel initially appears on defendant's behalf.

2. All pre-trial motions, with supporting affidavits, affirmations, exhibits and memoranda of law, whenever practicable, shall be included within the same set of motion papers, and shall be made returnable on the same date, unless the defendant shows that it would be prejudicial to the defense were a single judge to consider all the pre-trial motions. Where one motion seeks to provide the basis for making another motion, it shall be deemed impracticable to include both motions in the same set of motion papers pursuant to this subdivision.

3. Notwithstanding the provisions of subdivisions one and two hereof, the court must entertain and decide on its merits, at anytime before the end of the trial, any appropriate pre-trial motion based upon grounds of which the defendant could not, with due diligence, have been previously aware, or which, for other good cause, could not reasonably have been raised within the period specified in subdivision one of this section or included within the single set of motion papers as required by subdivision two. Any other pre-trial motion made after the forty-five day period may be summarily denied, but the court, in the interest of justice, and for good cause shown, may, in its discretion, at any time before sentence, entertain and dispose of the motion on the merits.

4. Any pre-trial motion, whether made before or after expiration of the period specified in subdivision one of this section, may be referred by the court to a judicial hearing officer who shall entertain it in the same manner as a court. In the discharge of this responsibility, the judicial hearing officer shall have the same powers as a judge of the court making the assignment, except that the judicial hearing officer shall not determine the motion but shall file a report with the court setting forth findings of fact and conclusions of law. The rules of evidence shall be applicable at any hearing conducted hereunder by a judicial hearing officer. A transcript of any testimony taken, together with the exhibits or copies thereof, shall be filed with the report. The court shall determine the motion on the motion papers, affidavits and other documents submitted by the parties thereto, the record of the hearing before the judicial hearing officer, and the judicial hearing officer's report.






Article 260 - (260.10 - 260.30) JURY TRIAL--GENERALLY

260.10 - Jury trial; requirement thereof.

Except as otherwise provided in section 320.10, every trial of an indictment must be a jury trial.



260.20 - Jury trial; defendant's presence at trial.

A defendant must be personally present during the trial of an indictment; provided, however, that a defendant who conducts himself in so disorderly and disruptive a manner that his trial cannot be carried on with him in the courtroom may be removed from the courtroom if, after he has been warned by the court that he will be removed if he continues such conduct, he continues to engage in such conduct.



260.30 - Jury trial; in what order to proceed.

The order of a jury trial, in general, is as follows:

1. The jury must be selected and sworn.

2. The court must deliver preliminary instructions to the jury.

3. The people must deliver an opening address to the jury.

4. The defendant may deliver an opening address to the jury.

5. The people must offer evidence in support of the indictment.

6. The defendant may offer evidence in his defense.

7. The people may offer evidence in rebuttal of the defense evidence, and the defendant may then offer evidence in rebuttal of the people's rebuttal evidence. The court may in its discretion permit the parties to offer further rebuttal or surrebuttal evidence in this pattern. In the interest of justice, the court may permit either party to offer evidence upon rebuttal which is not technically of a rebuttal nature but more properly a part of the offering party's original case.

8. At the conclusion of the evidence, the defendant may deliver a summation to the jury.

9. The people may then deliver a summation to the jury.

10. The court must then deliver a charge to the jury.

11. The jury must then retire to deliberate and, if possible, render a verdict.






Article 270 - (270.05 - 270.55) JURY TRIAL--FORMATION AND CONDUCT OF JURY

270.05 - Trial jury; formation in general.

1. A trial jury consists of twelve jurors, but "alternate jurors" may be selected and sworn pursuant to section 270.30.

2. The panel from which the jury is drawn is formed and selected as prescribed in the judiciary law. The first twelve members of the panel returned for the term who appear as their names are drawn and called, and who are not excluded as prescribed by this article, must be sworn and thereupon constitute the trial jury.



270.10 - Trial jury; challenge to the panel.

1. A challenge to the panel is an objection made to the entire panel of prospective trial jurors returned for the term and may be taken to such panel or to any additional panel that may be ordered by the court. Such a challenge may be made only by the defendant and only on the ground that there has been such a departure from the requirements of the judiciary law in the drawing or return of the panel as to result in substantial prejudice to the defendant.

2. A challenge to the panel must be made before the selection of the jury commences, and, if it is not, such challenge is deemed to have been waived. Such challenge must be made in writing setting forth the facts constituting the ground of challenge. If such facts are denied by the people, witnesses may be called and examined by either party. All issues of fact and law arising on the challenge must be tried and determined by the court. If a challenge to the panel is allowed, the court must discharge that panel and order another panel of prospective trial jurors returned for the term.



270.15 - Trial jury; examination of prospective jurors; challenges generally.

270.15 Trial jury; examination of prospective jurors; challenges

generally.

1. (a) If no challenge to the panel is made as prescribed by section 270.10, or if such challenge is made and disallowed, the court shall direct that the names of not less than twelve members of the panel be drawn and called as prescribed by the judiciary law. Such persons shall take their places in the jury box and shall be immediately sworn to answer truthfully questions asked them relative to their qualifications to serve as jurors in the action. In its discretion, the court may require prospective jurors to complete a questionnaire concerning their ability to serve as fair and impartial jurors, including but not limited to place of birth, current address, education, occupation, prior jury service, knowledge of, relationship to, or contact with the court, any party, witness or attorney in the action and any other fact relevant to his or her service on the jury. An official form for such questionnaire shall be developed by the chief administrator of the courts in consultation with the administrative board of the courts. A copy of questionnaires completed by the members of the panel shall be given to the court and each attorney prior to examination of prospective jurors.

(b) The court shall initiate the examination of prospective jurors by identifying the parties and their respective counsel and briefly outlining the nature of case to all the prospective jurors. The court shall then put to the members of the panel who have been sworn pursuant to this subdivision and to any prospective jurors subsequently sworn, questions affecting their qualifications to serve as jurors in the action.

(c) The court shall permit both parties, commencing with the people, to examine the prospective jurors, individually or collectively, regarding their qualifications to serve as jurors. Each party shall be afforded a fair opportunity to question the prospective jurors as to any unexplored matter affecting their qualifications, but the court shall not permit questioning that is repetitious or irrelevant, or questions as to a juror's knowledge of rules of law. If necessary to prevent improper questioning as to any matter, the court shall personally examine the prospective jurors as to that matter. The scope of such examination shall be within the discretion of the court. After the parties have concluded their examinations of the prospective jurors, the court may ask such further questions as it deems proper regarding the qualifications of such prospective jurors.

1-a. The court may for good cause shown, upon motion of either party or any affected person or upon its own initiative, issue a protective order for a stated period regulating disclosure of the business or residential address of any prospective or sworn juror to any person or persons, other than to counsel for either party. Such good cause shall exist where the court determines that there is a likelihood of bribery, jury tampering or of physical injury or harassment of the juror.

2. Upon the completion of such examination by both parties, each, commencing with the people, may challenge a prospective juror for cause, as prescribed by section 270.20. If such challenge is allowed, the prospective juror must be excluded from service. After both parties have had an opportunity to challenge for cause, the court must permit them to peremptorily challenge any remaining prospective juror, as prescribed by section 270.25, and such juror must be excluded from service. The people must exercise their peremptory challenges first and may not, after the defendant has exercised his peremptory challenges, make such a challenge to any remaining prospective juror who is then in the jury box. If either party so requests, challenges for cause must be made and determined, and peremptory challenges must be made, within the courtroom but outside of the hearing of the prospective jurors in such manner as not to disclose which party made the challenge. The prospective jurors who are not excluded from service must retain their place in the jury box and must be immediately sworn as trial jurors. They must be sworn to try the action in a just and impartial manner, to the best of their judgment, and to render a verdict according to the law and the evidence.

3. The court may thereupon direct that the persons excluded be replaced in the jury box by an equal number from the panel or, in its discretion, direct that all sworn jurors be removed from the jury box and that the jury box be occupied by such additional number of persons from the panel as the court shall direct. In the court's discretion, sworn jurors who are removed from the jury box as provided herein may be seated elsewhere in the courtroom separate and apart from the unsworn members of the panel or may be removed to the jury room or be allowed to leave the courthouse. The process of jury selection as prescribed herein shall continue until twelve persons are selected and sworn as trial jurors. The juror whose name was first drawn and called must be designated by the court as the foreperson, and no special oath need be administered to him or her. If before twelve jurors are sworn, a juror already sworn becomes unable to serve by reason of illness or other incapacity, the court must discharge him or her and the selection of the trial jury must be completed in the manner prescribed in this section.

4. A challenge for cause of a prospective juror which is not made before he is sworn as a trial juror shall be deemed to have been waived, except that such a challenge based upon a ground not known to the challenging party at that time may be made at any time before a witness is sworn at the trial. If such challenge is allowed by the court, the juror shall be discharged and the selection of the trial jury shall be completed in the manner prescribed in this section, except that if alternate jurors have been sworn, the alternate juror whose name was first drawn and called shall take the place of the juror so discharged.



270.16 - Capital cases; individual questioning for racial bias.

1. In any case in which the crime charged may be punishable by death, the court shall, upon motion of either party, permit the parties, commencing with the people, to examine the prospective jurors individually and outside the presence of the other prospective jurors regarding their qualifications to serve as jurors. Each party shall be afforded a fair opportunity to question a prospective juror as to any unexplored matter affecting his or her qualifications, including without limitation the possibility of racial bias on the part of the prospective juror, but the court shall not permit questioning that is repetitious or irrelevant, or questions as to a prospective juror's knowledge of rules of law. If necessary to prevent improper questioning as to any matter, the court shall personally examine the prospective jurors as to that matter. The scope of such examination shall be within the discretion of the court. After the parties have concluded their examinations of a prospective juror, the court may ask such further questions as it deems proper regarding the qualifications of the prospective juror.

2. The proceedings provided for in this section shall be conducted on the record; provided, however, that upon motion of either party, and for good cause shown, the court may direct that all or a portion of the record of such proceedings be sealed.



270.20 - Trial jury; challenge for cause of an individual juror.

1. A challenge for cause is an objection to a prospective juror and may be made only on the ground that:

(a) He does not have the qualifications required by the judiciary law; or

(b) He has a state of mind that is likely to preclude him from rendering an impartial verdict based upon the evidence adduced at the trial; or

(c) He is related within the sixth degree by consanguinity or affinity to the defendant, or to the person allegedly injured by the crime charged, or to a prospective witness at the trial, or to counsel for the people or for the defendant; or that he is or was a party adverse to any such person in a civil action; or that he has complained against or been accused by any such person in a criminal action; or that he bears some other relationship to any such person of such nature that it is likely to preclude him from rendering an impartial verdict; or

(d) He was a witness at the preliminary examination or before the grand jury or is to be a witness at the trial; or

(e) He served on the grand jury which found the indictment in issue or served on a trial jury in a prior civil or criminal action involving the same incident charged in such indictment; or

(f) The crime charged may be punishable by death and the prospective juror entertains such conscientious opinions either against or in favor of such punishment as to preclude such juror from rendering an impartial verdict or from properly exercising the discretion conferred upon such juror by law in the determination of a sentence pursuant to section 400.27.

2. All issues of fact or law arising on the challenge must be tried and determined by the court. If the challenge is allowed, the court must exclude the person challenged from service. An erroneous ruling by the court allowing a challenge for cause by the people does not constitute reversible error unless the people have exhausted their peremptory challenges at the time or exhaust them before the selection of the jury is complete. An erroneous ruling by the court denying a challenge for cause by the defendant does not constitute reversible error unless the defendant has exhausted his peremptory challenges at the time or, if he has not, he peremptorily challenges such prospective juror and his peremptory challenges are exhausted before the selection of the jury is complete.



270.25 - Trial jury; peremptory challenge of an individual juror.

1. A peremptory challenge is an objection to a prospective juror for which no reason need be assigned. Upon any peremptory challenge, the court must exclude the person challenged from service.

2. Each party must be allowed the following number of peremptory challenges:

(a) Twenty for the regular jurors if the highest crime charged is a class A felony, and two for each alternate juror to be selected.

(b) Fifteen for the regular jurors if the highest crime charged is a class B or class C felony, and two for each alternate juror to be selected.

(c) Ten for the regular jurors in all other cases, and two for each alternate juror to be selected.

3. When two or more defendants are tried jointly, the number of peremptory challenges prescribed in subdivision two is not multiplied by the number of defendants, but such defendants are to be treated as a single party. In any such case, a peremptory challenge by one or more defendants must be allowed if a majority of the defendants join in such challenge. Otherwise, it must be disallowed.



270.30 - Trial jury; alternate jurors.

1. Immediately after the last trial juror is sworn, the court may in its discretion direct the selection of one or more, but not more than six additional jurors to be known as "alternate jurors", except that, in a prosecution under section 125.27 of the penal law, the court may, in its discretion, direct the selection of as many alternate jurors as the court determines to be appropriate. Alternate jurors must be drawn in the same manner, must have the same qualifications, must be subject to the same examination and challenges for cause and must take the same oath as the regular jurors. After the jury has retired to deliberate, the court must either (1) with the consent of the defendant and the people, discharge the alternate jurors or (2) direct the alternate jurors not to discuss the case and must further direct that they be kept separate and apart from the regular jurors.

2. In any prosecution in which the people seek a sentence of death, the court shall not discharge the alternate jurors when the jury retires to deliberate upon its verdict and the alternate jurors, in the discretion of the court, may be continuously kept together under the supervision of an appropriate public servant or servants until such time as the jury returns its verdict. If the jury returns a verdict of guilty to a charge for which the death penalty may be imposed, the alternate jurors shall not be discharged and shall remain available for service during any separate sentencing proceeding which may be conducted pursuant to section 400.27.



270.35 - Trial jury; discharge of juror; replacement by alternate juror.

1. If at any time after the trial jury has been sworn and before the rendition of its verdict, a juror is unable to continue serving by reason of illness or other incapacity, or for any other reason is unavailable for continued service, or the court finds, from facts unknown at the time of the selection of the jury, that a juror is grossly unqualified to serve in the case or has engaged in misconduct of a substantial nature, but not warranting the declaration of a mistrial, the court must discharge such juror. If an alternate juror or jurors are available for service, the court must order that the discharged juror be replaced by the alternate juror whose name was first drawn and called, provided, however, that if the trial jury has begun its deliberations, the defendant must consent to such replacement. Such consent must be in writing and must be signed by the defendant in person in open court in the presence of the court. If the discharged juror was the foreperson, the court shall designate as the new foreperson the juror whose name was second drawn and called. If no alternate juror is available, the court must declare a mistrial pursuant to subdivision three of section 280.10.

2. (a) In determining pursuant to this section whether a juror is unable to continue serving by reason of illness or other incapacity, or is for any other reason unavailable for continued service, the court shall make a reasonably thorough inquiry concerning such illness, incapacity or unavailability, and shall attempt to ascertain when such juror will be appearing in court. If such juror fails to appear, or if the court determines that there is no reasonable likelihood such juror will be appearing, in court within two hours of the time set by the court for the trial to resume, the court may presume such juror is unavailable for continued service and may discharge such juror. Nothing contained in this paragraph shall affect the court's discretion, under this or any other provision of law, to discharge a juror who repeatedly fails to appear in court in a timely fashion.

(b) The court shall afford the parties an opportunity to be heard before discharging a juror. If the court discharges a juror pursuant to this subdivision, it shall place on the record the facts and reasons for its determination that such juror is ill, incapacitated or unavailable for continued service.

(c) Nothing contained in this subdivision shall affect the requirements of subdivision one of this section pertaining to the discharge of a juror where the trial jury has begun its deliberations.



270.40 - Trial jury; preliminary instructions by court.

After the jury has been sworn and before the people's opening address, the court must instruct the jury generally concerning its basic functions, duties and conduct. Such instructions must include, among other matters, admonitions that the jurors may not converse among themselves or with anyone else upon any subject connected with the trial; that they may not read or listen to any accounts or discussions of the case reported by newspapers or other news media; that they may not visit or view the premises or place where the offense or offenses charged were allegedly committed or any other premises or place involved in the case; that prior to discharge, they may not request, accept, agree to accept, or discuss with any person receiving or accepting, any payment or benefit in consideration for supplying any information concerning the trial; and that they must promptly report to the court any incident within their knowledge involving an attempt by any person improperly to influence any member of the jury.



270.45 - Trial jury; when separation permitted.

During the period extending from the time the jurors are sworn to the time they retire to deliberate upon their verdict, the court may in its discretion either permit them to separate during recesses and adjournments or direct that they be continuously kept together during such periods under the supervision of an appropriate public servant or servants. In the latter case, such public servant or servants may not speak to or communicate with any juror concerning any subject connected with the trial nor permit any other person to do so, and must return the jury to the court room at the next designated trial session.



270.50 - Trial jury; viewing of premises.

1. When the court is of the opinion that a viewing or observation by the jury of the premises or place where an offense on trial was allegedly committed, or of any other premises or place involved in the case, will be helpful to the jury in determining any material factual issue, it may in its discretion, at any time before the commencement of the summations, order that the jury be conducted to such premises or place for such purpose in accordance with the provisions of this section.

2. In such case, the jury must be kept together throughout under the supervision of an appropriate public servant or servants appointed by the court, and the court itself must be present throughout. The prosecutor, the defendant and counsel for the defendant may as a matter of right be present throughout, but such right may be waived.

3. The purpose of such an inspection is solely to permit visual observation by the jury of the premises or place in question, and neither the court, the parties, counsel nor the jurors may engage in discussion or argumentation concerning the significance or implications of anything under observation or concerning any issue in the case.



270.55 - Sentencing jury in capital cases.

During the period extending from when a jury returns a verdict of guilty upon a count of an indictment charging murder in the first degree as defined by section 125.27 of the penal law until a jury retires to deliberate on the sentence pursuant to section 400.27, the court may in its discretion either permit the jurors to separate during recesses and adjournments or direct that they be continuously kept together during such periods under the supervision of an appropriate public servant or servants. In the latter case, such public servant or servants may not speak to or communicate with any juror concerning any subject connected with the sentencing proceeding nor permit any other person to do so, and must return the jury to the court room at the next designated session. Unless otherwise provided for in section 400.27, the provisions of sections 270.35, 270.40 and 270.50 shall govern the sentencing proceeding provided for in section 400.27.






Article 280 - (280.10 - 280.20) JURY TRIAL---MOTION FOR A MISTRIAL

280.10 - Motion for mistrial.

At any time during the trial, the court must declare a mistrial and order a new trial of the indictment under the following circumstances:

1. Upon motion of the defendant, when there occurs during the trial an error or legal defect in the proceedings, or conduct inside or outside the courtroom, which is prejudicial to the defendant and deprives him of a fair trial. When such an error, defect or conduct occurs during a joint trial of two or more defendants and a mistrial motion is made by one or more but not by all, the court must declare a mistrial only as to the defendant or defendants making or joining in the motion, and the trial of the other defendant or defendants must proceed;

2. Upon motion of the people, when there occurs during the trial, either inside or outside the courtroom, gross misconduct by the defendant or some person acting on his behalf, or by a juror, resulting in substantial and irreparable prejudice to the people's case. When such misconduct occurs during a joint trial of two or more defendants, and when the court is satisfied that it did not result in substantial prejudice to the people's case as against a particular defendant and that such defendant was in no way responsible for the misconduct, it may not declare a mistrial with respect to such defendant but must proceed with the trial as to him;

3. Upon motion of either party or upon the court's own motion, when it is physically impossible to proceed with the trial in conformity with law.



280.20 - Motion for mistrial; status of indictment upon new trial.

Upon a new trial resulting from an order declaring a mistrial, the indictment is deemed to contain all the counts which it contained at the time the previous trial was commenced, regardless of whether any count was thereafter dismissed by the court prior to the mistrial order.






Article 290 - (290.10) JURY TRIAL--TRIAL ORDER OF DISMISSAL

290.10 - Trial order of dismissal.

1. At the conclusion of the people's case or at the conclusion of all the evidence, the court may, except as provided in subdivision two, upon motion of the defendant, (a) issue a "trial order of dismissal," dismissing any count of an indictment upon the ground that the trial evidence is not legally sufficient to establish the offense charged therein or any lesser included offense, or (b) reserve decision on the motion until after the verdict has been rendered and accepted by the court. Where the court has reserved decision and the jury thereafter renders a verdict of guilty, the court shall proceed to determine the motion upon such evidence as it would have been authorized to consider upon the motion had the court not reserved decision. If the court determines that such motion should have been granted upon the ground specified in paragraph (a) herein, it shall enter an order both setting aside the verdict and dismissing any count of the indictment upon such ground. If the jury is discharged before rendition of a verdict the court shall proceed to determine the motion as set forth in this paragraph.

2. Despite the lack of legally sufficient trial evidence in support of a count of an indictment as described in subdivision one, issuance of a trial order of dismissal is not authorized and constitutes error when the trial evidence would have been legally sufficient had the court not erroneously excluded admissible evidence offered by the people.

3. When the court excludes trial evidence offered by the people under such circumstances that the substance or content thereof does not appear in the record, the people may, in anticipation of a possible subsequent trial order of dismissal emanating from the allegedly improper exclusion and erroneously issued in violation of subdivision two, and in anticipation of a possible appeal therefrom pursuant to subdivision two of section 450.20, place upon the record, out of the presence of the jury, an "offer of proof" summarizing the substance or content of such excluded evidence. Upon the subsequent issuance of a trial order of dismissal and an appeal therefrom, such offer of proof constitutes a part of the record on appeal and has the effect and significance prescribed in subdivision two of section 450.40. In the absence of such an order and an appeal therefrom, such offer of proof is not deemed a part of the record and does not constitute such for purposes of an ensuing appeal by the defendant from a judgment of conviction.

4. Upon issuing a trial order of dismissal which dismisses the entire indictment, the court must immediately discharge the defendant from custody if he is in custody of the sheriff, or, if he is at liberty on bail, it must exonerate the bail.






Article 300 - (300.10 - 300.50) JURY TRIAL--COURT'S CHARGE AND INSTRUCTIONS TO JURY

300.10 - Court's charge; in general.

1. At the conclusion of the summations, the court must deliver a charge to the jury.

2. In its charge, the court must state the fundamental legal principles applicable to criminal cases in general. Such principles include, but are not limited to, the presumption of the defendant's innocence, the requirement that guilt be proved beyond a reasonable doubt and that the jury may not, in determining the issue of guilt or innocence, consider or speculate concerning matters relating to sentence or punishment. Upon request of a defendant who did not testify in his own behalf, but not otherwise, the court must state that the fact that he did not testify is not a factor from which any inference unfavorable to the defendant may be drawn. The court must also state the material legal principles applicable to the particular case, and, so far as practicable, explain the application of the law to the facts, but it need not marshal or refer to the evidence to any greater extent than is necessary for such explanation.

3. Where a defendant has raised the affirmative defense of lack of criminal responsibility by reason of mental disease or defect, as defined in section 40.15 of the penal law, the court must, without elaboration, instruct the jury as follows: "A jury during its deliberations must never consider or speculate concerning matters relating to the consequences of its verdict. However, because of the lack of common knowledge regarding the consequences of a verdict of not responsible by reason of mental disease or defect, I charge you that if this verdict is rendered by you there will be hearings as to the defendant's present mental condition and, where appropriate, involuntary commitment proceedings."

4. The court must specifically designate and submit, in accordance with the provisions of sections 300.30 and 300.40, those counts and offenses contained and charged in the indictment which the jury are to consider. Such determination must be made, and the parties informed thereof, prior to the summations. In its charge, the court must define each offense so submitted and, except as otherwise expressly provided, it must instruct the jury to render a verdict separately and specifically upon each count submitted to it, and with respect to each defendant if there be more than one, and must require that the verdict upon each such count be one of the following:

(a) "Guilty" of the offense submitted, if there be but one; or

(b) Where appropriate, "guilty" of a specified one of two or more offenses submitted under the same count in the alternative pursuant to section 300.40; or

(c) "Not guilty"; or

(d) Where appropriate, "not responsible by reason of mental disease or defect."

5. Both before and after the court's charge, the parties may submit requests to charge, either orally or in writing, and the court must rule promptly upon each request. A failure to rule upon a request is deemed a denial thereof.

6. In a prosecution involving a charge of enterprise corruption, as defined in article four hundred sixty of the penal law, the court must specifically designate and separately submit for jury consideration those criminal acts which are contained and charged in the indictment and which are supported by legally sufficient trial evidence. Every criminal act which is not so supported shall be dismissed and stricken from the indictment. If legally sufficient trial evidence exists to support a lesser included offense which is also a criminal act within the meaning of subdivision one of section 460.10 of the penal law, such lesser offense shall be substituted. Such determination must be made and the parties informed thereof, prior to the summations. In its charge, the court must define each criminal act so submitted and, as when it may or must do so pursuant to sections 300.40 and 300.50 of this article, any lesser included offense that is also a criminal act within the meaning of subdivision one of section 460.10 of the penal law. It must instruct the jury to render a verdict separately and specifically upon each criminal act (and where necessary, any submitted lesser included offense) submitted to it with respect to each defendant. It must further explain to the jury that they may not consider a charge of enterprise corruption against any defendant until they have separately and unanimously agreed that the defendant has committed each of at least three criminal acts alleged as part of the pattern of criminal activity, including any submitted lesser included offenses.



300.30 - Court's charge; submission of indictment to jury; definitions of terms.

300.30 Court's charge; submission of indictment to jury; definitions

of terms.

The following definitions are applicable to this article:

1. "Submission of a count" of an indictment means submission of the offense charged therein, or of a lesser included offense, or submission in the alternative of both the offense charged and a lesser included offense or offenses. When the court "submits a count," it must, at the least, submit the offense charged therein if such is supported by legally sufficient trial evidence, or if it is not, the greatest lesser included offense which is supported by legally sufficient trial evidence.

2. "Consecutive counts" means two or more counts of an indictment upon which consecutive sentences may be imposed in case of conviction thereon.

3. "Concurrent counts" means two or more counts of an indictment upon which concurrent sentences only may be imposed in case of conviction thereon.

4. "Inclusory concurrent counts." Concurrent counts are "inclusory" when the offense charged in one is greater than any of those charged in the others and when the latter are all lesser offenses included within the greater. All other kinds of concurrent counts are "non-inclusory."

5. "Inconsistent counts." Two counts are "inconsistent" when guilt of the offense charged in one necessarily negates guilt of the offense charged in the other.



300.40 - Court's charge; submission of indictment to jury; counts to be submitted.

300.40 Court's charge; submission of indictment to jury; counts to

be submitted.

The court may submit to the jury only those counts of an indictment remaining therein at the time of its charge which are supported by legally sufficient trial evidence, and every count not so supported should be dismissed by a trial order of dismissal. The court's determination as to which of the sufficient counts are to be submitted must be in accordance with the following rules:

1. If the indictment contains but one count, the court must submit such count.

2. If a multiple count indictment contains consecutive counts only, the court must submit every count thereof.

3. If a multiple count indictment contains concurrent counts of murder in the first degree, the court must submit every such count. In any other case, if a multiple count indictment contains concurrent counts only, the court must submit at least one such count, and may submit more than one as follows:

(a) With respect to non-inclusory concurrent counts, the court may in its discretion submit one or more or all thereof;

(b) With respect to inclusory concurrent counts, the court must submit the greatest or inclusive count and may or must, under circumstances prescribed in section 300.50, also submit, but in the alternative only, one or more of the lesser included counts. A verdict of guilty upon the greatest count submitted is deemed a dismissal of every lesser count submitted, but not an acquittal thereon. A verdict of guilty upon a lesser count is deemed an acquittal upon every greater count submitted.

4. If a multiple count indictment contains two or more groups of counts, with the counts within each group being concurrent as to each other but consecutive as to those of the other group or groups, the court must submit at least one count of each group, in the manner prescribed in subdivision three. If an indictment contains one or more of such groups of concurrent counts, and also one or more other counts each of which is consecutive as to every other count of the indictment, the court must submit each individual consecutive count and at least one count of each group of concurrent counts.

5. If an indictment contains two inconsistent counts, the court must submit at least one thereof. If a verdict of guilty upon either would be supported by legally sufficient trial evidence, the court may submit both counts in the alternative and authorize the jury to convict upon one or the other depending upon its findings of fact. In such case, the court must direct the jury that if it renders a verdict of guilty upon one such count it must render a verdict of not guilty upon the other. If the court is satisfied that a conviction upon one such count, though supported by legally sufficient trial evidence, would be against the weight of the evidence while a conviction upon the other would not, it may in its discretion submit the latter count only.

6. Notwithstanding any other provision of this section, the court is not required to submit any particular count to the jury when:

(a) The people consent that it not be submitted; except that nothing contained in this paragraph limits the right accorded a defendant by section 300.50 to the submission, in certain situations, of counts charging lesser included offenses; or

(b) The number of counts or the complexity of the indictment requires selectivity of counts by the court in order to avoid placing an unduly heavy burden upon the jury in its consideration of the case. In such case, the court may submit to the jury a portion of the counts which are representative of the people's case.

7. Every count not submitted to the jury is deemed to have been dismissed by the court. Where the court, over objection of the people, refuses to submit a count which is consecutive as to every count actually submitted, such count is deemed to have been dismissed by a trial order of dismissal even though no such order was expressly made by the court.



300.50 - Court's charge; submission of lesser included offenses.

1. In submitting a count of an indictment to the jury, the court in its discretion may, in addition to submitting the greatest offense which it is required to submit, submit in the alternative any lesser included offense if there is a reasonable view of the evidence which would support a finding that the defendant committed such lesser offense but did not commit the greater. If there is no reasonable view of the evidence which would support such a finding, the court may not submit such lesser offense. Any error respecting such submission, however, is waived by the defendant unless he objects thereto before the jury retires to deliberate.

2. If the court is authorized by subdivision one to submit a lesser included offense and is requested by either party to do so, it must do so. In the absence of such a request, the court's failure to submit such offense does not constitute error.

3. The principles prescribed in subdivisions one and two apply equally where the lesser included offense is specifically charged in another count of the indictment.

4. Whenever the court submits two or more offenses in the alternative pursuant to this section, it must instruct the jury that it may render a verdict of guilty with respect to any one of such offenses, depending upon its findings of fact, but that it may not render a verdict of guilty with respect to more than one. A verdict of guilty of any such offense is not deemed an acquittal of any lesser offense submitted, but is deemed an acquittal of every greater offense submitted.

5. Where the indictment charges a crime committed by the defendant while he was under the age of sixteen but a lesser included offense would be one for which the defendant is not criminally responsible by reason of infancy, such lessor included offense may nevertheless be submitted to the jury in the same manner as an offense for which the defendant would be criminally responsible notwithstanding the fact that a verdict of guilty would not result in a criminal conviction.

6. For purposes of this section, the offenses of rape in the third degree as defined in subdivision three of section 130.25 of the penal law and criminal sexual act in the third degree as defined in subdivision three of section 130.40 of the penal law, are not lesser included offenses of rape in the first degree, criminal sexual act in the first degree or any other offense. Notwithstanding the foregoing, either such offense may be submitted as a lesser included offense of the applicable first degree offense when (i) there is a reasonable view of the evidence which would support a finding that the defendant committed such lesser offense but did not commit the greater offense, and (ii) both parties consent to its submission.






Article 310 - (310.10 - 310.85) JURY TRIAL--DELIBERATION AND VERDICT OF JURY

310.10 - Jury deliberation; requirement of; where conducted.

1. Following the court's charge, except as otherwise provided by subdivision two of this section, the jury must retire to deliberate upon its verdict in a place outside the courtroom. It must be provided with suitable accommodations therefor and must, except as otherwise provided in subdivision two of this section, be continuously kept together under the supervision of a court officer or court officers. In the event such court officer or court officers are not available, the jury shall be under the supervision of an appropriate public servant or public servants. Except when so authorized by the court or when performing administerial duties with respect to the jurors, such court officers or public servants, as the case may be, may not speak to or communicate with them or permit any other person to do so.

2. At any time after the jury has been charged or commenced its deliberations, and after notice to the parties and affording such parties an opportunity to be heard on the record outside of the presence of the jury, the court may declare the deliberations to be in recess and may thereupon direct the jury to suspend its deliberations and to separate for a reasonable period of time to be specified by the court, not to exceed twenty-four hours, except that in the case of a Saturday, Sunday or holiday, such separation may extend beyond such twenty-four hour period. Before each recess, the court must admonish the jury as provided in section 270.40 of this chapter and direct it not to resume its deliberations until all twelve jurors have reassembled in the designated place at the termination of the declared recess.



310.20 - Jury deliberation; use of exhibits and other material.

Upon retiring to deliberate, the jurors may take with them:

1. Any exhibits received in evidence at the trial which the court, after according the parties an opportunity to be heard upon the matter, in its discretion permits them to take;

2. A written list prepared by the court containing the offenses submitted to the jury by the court in its charge and the possible verdicts thereon. Whenever the court submits two or more counts charging offenses set forth in the same article of the law, the court may set forth the dates, names of complainants or specific statutory language, without defining the terms, by which the counts may be distinguished; provided, however, that the court shall instruct the jury in its charge that the sole purpose of the notations is to distinguish between the counts; and

3. A written list prepared by the court containing the names of every witness whose testimony has been presented during the trial, if the jury requests such a list and the court, in its discretion, determines that such a list will assist the jury.



310.30 - Jury deliberation; request for information.

At any time during its deliberation, the jury may request the court for further instruction or information with respect to the law, with respect to the content or substance of any trial evidence, or with respect to any other matter pertinent to the jury's consideration of the case. Upon such a request, the court must direct that the jury be returned to the courtroom and, after notice to both the people and counsel for the defendant, and in the presence of the defendant, must give such requested information or instruction as the court deems proper. With the consent of the parties and upon the request of the jury for further instruction with respect to a statute, the court may also give to the jury copies of the text of any statute which, in its discretion, the court deems proper.



310.40 - Verdict; rendition thereof.

1. The verdict must be rendered and announced by the foreperson of the jury in the courtroom in the presence of the court, a prosecutor, the defendant's counsel and the defendant; provided, however, that where the foreperson refuses or is unable to render and announce the verdict, the court may designate another member of the jury to do so.

2. Before rendering and announcing the verdict, the foreperson of the jury, or such other member of the jury as may be designated by the court pursuant to subdivision one, must be asked whether the jury has agreed upon a verdict and must answer in the affirmative.



310.50 - Verdict; form; reconsideration of defective verdict.

1. The form of the verdict must be in accordance with the court's instructions, as prescribed in article three hundred.

2. If the jury renders a verdict which in form is not in accordance with the court's instructions or which is otherwise legally defective, the court must explain the defect or error and must direct the jury to reconsider such verdict, to resume its deliberation for such purpose, and to render a proper verdict. If the jury persists in rendering a defective or improper verdict, the court may in its discretion either order that the verdict in its entirety as to any defendant be recorded as an acquittal, or discharge the jury and authorize the people to retry the indictment or a specified count or counts thereof as to such defendant; provided that if it is clear that the jury intended to find a defendant not guilty upon any particular count, the court must order that the verdict be recorded as an acquittal of such defendant upon such count.

3. If the court accepts a verdict which is defective or incomplete by reason of the jury's failure to render a verdict upon every count upon which it was instructed to do so, such verdict is deemed to constitute an acquittal upon every such count improperly ignored in the verdict.

4. In a prosecution involving a charge of enterprise corruption in violation of article four hundred sixty of the penal law, the jury must separately and specifically render a special verdict with regard to each criminal act and any lesser included offense submitted for its consideration as a part of a pattern of criminal activity in addition to its verdict on the charge of enterprise corruption. In the absence of a unanimous special verdict of guilty with regard to each of at least three criminal acts and/or lesser included offenses submitted for its consideration and legally sufficient to constitute a person's participation in a pattern of criminal activity within the meaning of subdivision four of section 460.10 of the penal law, the court must order that the verdict on the count charging enterprise corruption be recorded as an acquittal.



310.60 - Discharge of jury before rendition of verdict and effect thereof.

310.60 Discharge of jury before rendition of verdict and effect

thereof.

1. A deliberating jury may be discharged by the court without having rendered a verdict only when:

(a) The jury has deliberated for an extensive period of time without agreeing upon a verdict with respect to any of the charges submitted and the court is satisfied that any such agreement is unlikely within a reasonable time; or

(b) The court, the defendant and the people all consent to such discharge; or

(c) A mistrial is declared pursuant to section 280.10.

2. When the jury is so discharged, the defendant or defendants may be retried upon the indictment. Upon such retrial, the indictment is deemed to contain all counts which it contained, except those which were dismissed or were deemed to have resulted in an acquittal pursuant to subdivision one of section 290.10.



310.70 - Rendition of partial verdict and effect thereof.

1. If a deliberating jury declares that it has reached a verdict with respect to one or more but not all of the offenses submitted to it, or with respect to one or more but not all of the defendants, the court must proceed as follows:

(a) If the possibility of ultimate agreement with respect to the other submitted offenses or defendants is so small and the circumstances are such that if they were the only matters under consideration the court would be authorized to discharge the jury pursuant to paragraph (a) of subdivision one of section 310.60, the court must terminate the deliberation and order the jury to render a partial verdict with respect to those offenses and defendants upon which or with respect to whom it has reached a verdict;

(b) If the court is satisfied that there is a reasonable possibility of ultimate agreement upon any of the unresolved offenses with respect to any defendant, it may either:

(i) Order the jury to render its verdict with respect to those offenses and defendants upon which or with respect to whom it has reached agreement and resume its deliberation upon the remainder; or

(ii) Refuse to accept a partial verdict at the time and order the jury to resume its deliberation upon the entire case.

2. Following the rendition of a partial verdict pursuant to subdivision one, a defendant may be retried for any submitted offense upon which the jury was unable to agree unless:

(a) A verdict of conviction thereon would have been inconsistent with a verdict, of either conviction or acquittal, actually rendered with respect to some other offense, or

(b) The submitted offense which was the subject of the disagreement, and some other submitted offense of higher or equal grade which was the subject of a verdict of conviction, were so related that consecutive sentences thereon could not have been imposed upon a defendant convicted of both such offenses.

3. As used in this section, a "submitted offense" means any offense submitted by the court to the jury, whether it be one which was expressly charged in a count of the indictment or a lesser included offense thereof submitted pursuant to section 300.50.



310.80 - Recording and checking of verdict and polling of jury.

After a verdict has been rendered, it must be recorded on the minutes and read to the jury, and the jurors must be collectively asked whether such is their verdict. Even though no juror makes any declaration in the negative, the jury must, if either party makes such an application, be polled and each juror separately asked whether the verdict announced by the foreman is in all respects his verdict. If upon either the collective or the separate inquiry any juror answers in the negative, the court must refuse to accept the verdict and must direct the jury to resume its deliberation. If no disagreement is expressed, the jury must be discharged from the case, except as otherwise provided in section 400.27.



310.85 - Verdict of guilty where defendant not criminally responsible.

1. Where a verdict of guilty is rendered with respect to a crime, but the defendant is not criminally responsible for such crime by reason of infancy, the court shall proceed as provided in this section.

2. If a verdict of guilty also is rendered with respect to a crime for which the defendant is criminally responsible, or if the defendant is awaiting sentence upon another criminal conviction or is under a sentence of imprisonment on another criminal conviction, the verdict rendered with respect to a crime for which he is not criminally responsible must be set aside and shall be deemed a nullity.

3. In any case where the verdict is not set aside pursuant to subdivision two of this section, the court must order that the verdict be deemed vacated and replaced by a juvenile delinquency fact determination. Upon so ordering, the court must direct that the action be removed to the family court in accordance with the provisions of article seven hundred twenty-five of this chapter.






Article 320 - (320.10 - 320.20) WAIVER OF JURY TRIAL AND CONDUCT OF NON-JURY TRIAL

320.10 - Non-jury trial; when authorized.

1. Except where the indictment charges the crime of murder in the first degree, the defendant, subject to the provisions of subdivision two, may at any time before trial waive a jury trial and consent to a trial without a jury in the superior court in which the indictment is pending.

2. Such waiver must be in writing and must be signed by the defendant in person in open court in the presence of the court, and with the approval of the court. The court must approve the execution and submission of such waiver unless it determines that it is tendered as a stratagem to procure an otherwise impermissible procedural advantage or that the defendant is not fully aware of the consequences of the choice he is making. If the court disapproves the waiver, it must state upon the record its reasons for such disapproval.



320.20 - Non-jury trial; nature and conduct thereof.

1. A non-jury trial of an indictment must be conducted by one judge of the superior court in which the indictment is pending.

2. The court, in addition to determining all questions of law, is the execlusive trier of all issues of fact and must render a verdict.

3. The order of the trial must be as follows:

(a) The court must permit the parties to deliver opening addresses in the order provided for a trial by jury pursuant to section 260.30.

(b) The order in which evidence must or may be offered by the respective parties is the same as that applicable to a jury trial of an indictment as prescribed in subdivisions five, six and seven of section 260.30.

(c) The court must permit the parties to deliver summations in the order provided for a trial by jury pursuant to section 260.30.

(d) The court must then consider the case and render a verdict.

4. The provisions governing motion practice and general procedure with respect to a jury trial are, wherever appropriate, applicable to a non-jury trial.

5. Before considering a multiple count indictment for the purpose of rendering a verdict thereon, and before the summations if there be any, the court must designate and state upon the record the counts upon which it will render a verdict and the particular defendant or defendants, if there be more than one, with respect to whom it will render a verdict upon any particular count. In determining what counts, offenses and defendants must be considered by it and covered by its verdict, and the form of the verdict in general, the court must be governed, so far as appropriate and practicable, by the provisions of article three hundred governing the court's submission of counts and offenses to a jury upon a jury trial.






Article 330 - (330.10 - 330.50) PROCEEDINGS FROM VERDICT TO SENTENCE

330.10 - Disposition of defendant after verdict of acquittal.

1. Upon a verdict of complete acquittal, the court must immediately discharge the defendant if he is in the custody of the sheriff, or, if he is at liberty on bail, it must exonerate the bail.

2. Upon a verdict of not responsible by reason of mental disease or defect, the provisions of section 330.20 of this chapter shall govern all subsequent proceedings against the defendant.



330.20 - Procedure following verdict or plea of not responsible by reason of mental disease or defect.

330.20 Procedure following verdict or plea of not responsible by

reason of mental disease or defect.

1. Definition of terms. As used in this section, the following terms shall have the following meanings:

(a) "Commissioner" means the state commissioner of mental health or the state commissioner of mental retardation and developmental disability.

(b) "Secure facility" means a facility within the state office of mental health or the state office of mental retardation and developmental disabilities which is staffed with personnel adequately trained in security methods and is so equipped as to minimize the risk or danger of escapes, and which has been so specifically designated by the commissioner.

(c) "Dangerous mental disorder" means: (i) that a defendant currently suffers from a "mental illness" as that term is defined in subdivision twenty of section 1.03 of the mental hygiene law, and (ii) that because of such condition he currently constitutes a physical danger to himself or others.

(d) "Mentally ill" means that a defendant currently suffers from a mental illness for which care and treatment as a patient, in the in-patient services of a psychiatric center under the jurisdiction of the state office of mental health, is essential to such defendant's welfare and that his judgment is so impaired that he is unable to understand the need for such care and treatment; and, where a defendant is mentally retarded, the term "mentally ill" shall also mean, for purposes of this section, that the defendant is in need of care and treatment as a resident in the in-patient services of a developmental center or other residential facility for the mentally retarded and developmentally disabled under the jurisdiction of the state office of mental retardation and developmental disabilities.

(e) "Examination order" means an order directed to the commissioner requiring that a defendant submit to a psychiatric examination to determine whether the defendant has a dangerous mental disorder, or if he does not have dangerous mental disorder, whether he is mentally ill.

(f) "Commitment order" or "recommitment order" means an order committing a defendant to the custody of the commissioner for confinement in a secure facility for care and treatment for six months from the date of the order.

(g) "First retention order" means an order which is effective at the expiration of the period prescribed in a commitment order for a recommitment order, authorizing continued custody of a defendant by the commissioner for a period not to exceed one year.

(h) "Second retention order" means an order which is effective at the expiration of the period prescribed in a first retention order, authorizing continued custody of a defendant by the commissioner for a period not to exceed two years.

(i) "Subsequent retention order" means an order which is effective at the expiration of the period prescribed in a second retention order or a prior subsequent retention order authorizing continued custody of a defendant by the commissioner for a period not to exceed two years.

(j) "Retention order" means a first retention order, a second retention order or a subsequent retention order.

(k) "Furlough order" means an order directing the commissioner to allow a defendant in confinement pursuant to a commitment order, recommitment order or retention order to temporarily leave the facility for a period not exceeding fourteen days, either with or without the constant supervision of one or more employees of the facility.

(l) "Transfer order" means an order directing the commissioner to transfer a defendant from a secure facility to a non-secure facility under the jurisdiction of the commissioner or to any non-secure facility designated by the commissioner.

(m) "Release order" means an order directing the commissioner to terminate a defendant's in-patient status without terminating the commissioner's responsibility for the defendant.

(n) "Discharge order" means an order terminating an order of conditions or unconditionally discharging a defendant from supervision under the provisions of this section.

(o) "Order of conditions" means an order directing a defendant to comply with this prescribed treatment plan, or any other condition which the court determines to be reasonably necessary or appropriate, and, in addition, where a defendant is in custody of the commissioner, not to leave the facility without authorization. In addition to such conditions, when determined to be reasonably necessary or appropriate, an order of conditions may be accompanied by a special order of conditions set forth in a separate document requiring that the defendant: (i) stay away from the home, school, business or place of employment of the victim or victims, or of any witness designated by the court, of such offense; or (ii) refrain from harassing, intimidating, threatening or otherwise interfering with the victim or victims of the offense and such members of the family or household of such victim or victims as shall be specifically named by the court in such special order. An order of conditions or special order of conditions shall be valid for five years from the date of its issuance, except that, for good cause shown, the court may extend the period for an additional five years.

(p) "District attorney" means the office which prosecuted the criminal action resulting in the verdict or plea of not responsible by reason of mental disease or defect.

(q) "Qualified psychiatrist" means a physician who (i) is a diplomate of the American board of psychiatry and neurology or is eligible to be certified by that board; or (ii) is certified by the American osteopathic board of neurology and psychiatry or is eligible to be certified by that board.

(r) "Licensed psychologist" means a person who is registered as a psychologist under article one hundred fifty-three of the education law.

(s) "Psychiatric examiner" means a qualified psychiatrist or a licensed psychologist who has been designated by the commissioner to examine a defendant pursuant to this section, and such designee need not be an employee of the department of mental hygiene.

2. Examination order; psychiatric examiners. Upon entry of a verdict of not responsible by reason of mental disease or defect, or upon the acceptance of a plea of not responsible by reason of mental disease or defect, the court must immediately issue an examination order. Upon receipt of such order, the commissioner must designate two qualified psychiatric examiners to conduct the examination to examine the defendant. In conducting their examination, the psychiatric examiners may employ any method which is accepted by the medical profession for the examination of persons alleged to be suffering from a dangerous mental disorder or to be mentally ill or retarded. The court may authorize a psychiatrist or psychologist retained by a defendant to be present at such examination. The clerk of the court must promptly forward a copy of the examination order to the mental hygiene legal service and such service may thereafter participate in all subsequent proceedings under this section.

In all subsequent proceedings under this section, prior to the issuance of a special order of conditions, the court shall consider whether any order of protection had been issued prior to a verdict of not responsible by reason of mental disease or defect in the case, or prior to the acceptance of a plea of not responsible by reason of mental disease or defect in the case.

2-a. Firearm, rifle or shotgun surrender order. Upon entry of a verdict of not responsible by reason of mental disease or defect, or upon the acceptance of a plea of not responsible by reason of mental disease or defect, or upon a finding that the defendant is an incapacitated person pursuant to article seven hundred thirty of this chapter, the court shall revoke the defendant's firearm license, if any, inquire of the defendant as to the existence and location of any firearm, rifle or shotgun owned or possessed by such defendant and direct the surrender of such firearm, rifle or shotgun pursuant to subparagraph (f) of paragraph one of subdivision a of section 265.20 and subdivision six of section 400.05 of the penal law.

3. Examination order; place of examination. Upon issuing an examination order, the court must, except as otherwise provided in this subdivision, direct that the defendant be committed to a secure facility designated by the commissioner as the place for such psychiatric examination. The sheriff must hold the defendant in custody pending such designation by the commissioner, and when notified of the designation, the sheriff must promptly deliver the defendant to such secure facility. When the defendant is not in custody at the time of such verdict or plea, because he was previously released on bail or on his own recognizance, the court, in its discretion, may direct that such examination be conducted on an out-patient basis, and at such time and place as the commissioner shall designate. If, however, the commissioner informs the court that confinement of the defendant is necessary for an effective examination, the court must direct that the defendant be confined in a facility designated by the commissioner until the examination is completed.

4. Examination order, duration. Confinement in a secure facility pursuant to an examination order shall be for a period not exceeding thirty days, except that, upon application of the commissioner, the court may authorize confinement for an additional period not exceeding thirty days when a longer period is necessary to complete the examination. If the initial hearing required by subdivision six of this section has not commenced prior to the termination of such examination period, the commissioner shall retain custody of the defendant in such secure facility until custody is transferred to the sheriff in the manner prescribed in subdivision six of this section. During the period of such confinement, the physician in charge of the facility may administer or cause to be administered to the defendant such emergency psychiatric, medical or other therapeutic treatment as in his judgment should be administered. If the court has directed that the examination be conducted on an out-patient basis, the examination shall be completed within thirty days after the defendant has first reported to the place designated by the commissioner, except that, upon application of the commissioner, the court may extend such period for a reasonable time if a longer period is necessary to complete the examination.

5. Examination order; reports. After he has completed his examination of the defendant, each psychiatric examiner must promptly prepare a report of his findings and evaluation concerning the defendant's mental condition, and submit such report to the commissioner. If the psychiatric examiners differ in their opinion as to whether the defendant is mentally ill or is suffering from a dangerous mental disorder, the commissioner must designate another psychiatric examiner to examine the defendant. Upon receipt of the examination reports, the commissioner must submit them to the court that issued the examination order. If the court is not satisfied with the findings of these psychiatric examiners, the court may designate one or more additional psychiatric examiners pursuant to subdivision fifteen of this section. The court must furnish a copy of the reports to the district attorney, counsel for the defendant and the mental hygiene legal service.

6. Initial hearing; commitment order. After the examination reports are submitted, the court must, within ten days of the receipt of such reports, conduct an initial hearing to determine the defendant's present mental condition. If the defendant is in the custody of the commissioner pursuant to an examination order, the court must direct the sheriff to obtain custody of the defendant from the commissioner and to confine the defendant pending further order of the court, except that the court may direct the sheriff to confine the defendant in an institution located near the place where the court sits if that institution has been designated by the commissioner as suitable for the temporary and secure detention of mentally disabled persons. At such initial hearing, the district attorney must establish to the satisfaction of the court that the defendant has a dangerous mental disorder or is mentally ill. If the court finds that the defendant has a dangerous mental disorder, it must issue a commitment order. If the court finds that the defendant does not have a dangerous mental disorder but is mentally ill, the provisions of subdivision seven of this section shall apply.

7. Initial hearing civil commitment and order of conditions. If, at the conclusion of the initial hearing conducted pursuant to subdivision six of this section, the court finds that the defendant is mentally ill but does not have a dangerous mental disorder, the provisions of articles nine or fifteen of the mental hygiene law shall apply at that stage of the proceedings and at all subsequent proceedings. Having found that the defendant is mentally ill, the court must issue an order of conditions and an order committing the defendant to the custody of the commissioner. The latter order shall be deemed an order made pursuant to the mental hygiene law and not pursuant to this section, and further retention, conditional release or discharge of such defendant shall be in accordance with the provisions of the mental hygiene law. If, at the conclusion of the initial hearing, the court finds that the defendant does not have a dangerous mental disorder and is not mentally ill, the court must discharge the defendant either unconditionally or subject to an order of conditions.

7-a. Whenever the court issues a special order of conditions pursuant to this section, the commissioner shall make reasonable efforts to notify the victim or victims or the designated witness or witnesses that a special order of conditions containing such provisions has been issued, unless such victim or witness has requested that such notice should not be provided.

8. First retention order. When a defendant is in the custody of the commissioner pursuant to a commitment order, the commissioner must, at least thirty days prior to the expiration of the period prescribed in the order, apply to the court that issued the order, or to a superior court in the county where the secure facility is located, for a first retention order or a release order. The commissioner must give written notice of the application to the district attorney, the defendant, counsel for the defendant, and the mental hygiene legal service. Upon receipt of such application, the court may, on its own motion, conduct a hearing to determine whether the defendant has a dangerous mental disorder, and it must conduct such hearing if a demand therefor is made by the district attorney, the defendant, counsel for the defendant, or the mental hygiene legal service within ten days from the date that notice of the application was given to them. If such a hearing is held on an application for retention, the commissioner must establish to the satisfaction of the court that the defendant has a dangerous mental disorder or is mentally ill. The district attorney shall be entitled to appear and present evidence at such hearing. If such a hearing is held on an application for release, the district attorney must establish to the satisfaction of the court that the defendant has a dangerous mental disorder or is mentally ill. If the court finds that the defendant has a dangerous mental disorder it must issue a first retention order. If the court finds that the defendant is mentally ill but does not have a dangerous mental disorder, it must issue a first retention order and, pursuant to subdivision eleven of this section, a transfer order and an order of conditions. If the court finds that the defendant does not have a dangerous mental disorder and is not mentally ill, it must issue a release order and an order of conditions pursuant to subdivision twelve of this section.

9. Second and subsequent retention orders. When a defendant is in the custody of the commissioner pursuant to a first retention order, the commissioner must, at least thirty days prior to the expiration of the period prescribed in the order, apply to the court that issued the order, or to a superior court in the county where the facility is located, for a second retention order or a release order. The commissioner must give written notice of the application to the district attorney, the defendant, counsel for the defendant, and the mental hygiene legal service. Upon receipt of such application, the court may, on its own motion, conduct a hearing to determine whether the defendant has a dangerous mental disorder, and it must conduct such hearing if a demand therefor is made by the district attorney, the defendant, counsel for the defendant, or the mental hygiene legal service within ten days from the date that notice of the application was given to them. If such a hearing is held on an application for retention, the commissioner must establish to the satisfaction of the court that the defendant has a dangerous mental disorder or is mentally ill. The district attorney shall be entitled to appear and present evidence at such hearing. If such a hearing is held on an application for release, the district attorney must establish to the satisfaction of the court that the defendant has a dangerous mental disorder or is mentally ill. If the court finds that the defendant has a dangerous mental disorder it must issue a second retention order. If the court finds that the defendant is mentally ill but does not have a dangerous mental disorder, it must issue a second retention order and, pursuant to subdivision eleven of this section, a transfer order and an order of conditions. If the court finds that the defendant does not have a dangerous mental disorder and is not mentally ill, it must issue a release order and an order of conditions pursuant to subdivision twelve of this section. When a defendant is in the custody of the commissioner prior to the expiration of the period prescribed in a second retention order, the procedures set forth in this subdivision for the issuance of a second retention order shall govern the application for and the issuance of any subsequent retention order.

10. Furlough order. The commissioner may apply for a furlough order, pursuant to this subdivision, when a defendant is in his custody pursuant to a commitment order, recommitment order, or retention order and the commissioner is of the view that, consistent with the public safety and welfare of the community and the defendant, the clinical condition of the defendant warrants a granting of the privileges authorized by a furlough order. The application for a furlough order may be made to the court that issued the commitment order, or to a superior court in the county where the secure facility is located. The commissioner must give ten days written notice to the district attorney, the defendant, counsel for the defendant, and the mental hygiene legal service. Upon receipt of such application, the court may, on its own motion, conduct a hearing to determine whether the application should be granted, and must conduct such hearing if a demand therefor is made by the district attorney. If the court finds that the issuance of a furlough order is consistent with the public safety and welfare of the community and the defendant, and that the clinical condition of the defendant warrants a granting of the privileges authorized by a furlough order, the court must grant the application and issue a furlough order containing any terms and conditions that the court deems necessary or appropriate. If the defendant fails to return to the secure facility at the time specified in the furlough order, then, for purposes of subdivision nineteen of this section, he shall be deemed to have escaped.

11. Transfer order and order of conditions. The commissioner may apply for a transfer order, pursuant to this subdivision, when a defendant is in his custody pursuant to a retention order or a recommitment order, and the commissioner is of the view that the defendant does not have a dangerous mental disorder or that, consistent with the public safety and welfare of the community and the defendant, the clinical condition of the defendant warrants his transfer from a secure facility to a non-secure facility under the jurisdiction of the commissioner or to any non-secure facility designated by the commissioner. The application for a transfer order may be made to the court that issued the order under which the defendant is then in custody, or to a superior court in the county where the secure facility is located. The commissioner must give ten days written notice to the district attorney, the defendant, counsel for the defendant, and the mental hygiene legal service. Upon receipt of such application, the court may, on its own motion, conduct a hearing to determine whether the application should be granted, and must conduct such hearing if the demand therefor is made by the district attorney. At such hearing, the district attorney must establish to the satisfaction of the court that the defendant has a dangerous mental disorder or that the issuance of a transfer order is inconsistent with the public safety and welfare of the community. The court must grant the application and issue a transfer order if the court finds that the defendant does not have a dangerous mental disorder, or if the court finds that the issuance of a transfer order is consistent with the public safety and welfare of the community and the defendant and that the clinical condition of the defendant, warrants his transfer from a secure facility to a non-secure facility. A court must also issue a transfer order when, in connection with an application for a first retention order pursuant to subdivision eight of this section or a second or subsequent retention order pursuant to subdivision nine of this section, it finds that a defendant is mentally ill but does not have a dangerous mental disorder. Whenever a court issues a transfer order it must also issue an order of conditions.

12. Release order and order of conditions. The commissioner may apply for a release order, pursuant to this subdivision, when a defendant is in his custody pursuant to a retention order or recommitment order, and the commissioner is of the view that the defendant no longer has a dangerous mental disorder and is no longer mentally ill. The application for a release order may be made to the court that issued the order under which the defendant is then in custody, or to a superior court in the county where the facility is located. The application must contain a description of the defendant's current mental condition, the past course of treatment, a history of the defendant's conduct subsequent to his commitment, a written service plan for continued treatment which shall include the information specified in subdivision (g) of section 29.15 of the mental hygiene law, and a detailed statement of the extent to which supervision of the defendant after release is proposed. The commissioner must give ten days written notice to the district attorney, the defendant, counsel for the defendant, and the mental hygiene legal service. Upon receipt of such application, the court must promptly conduct a hearing to determine the defendant's present mental condition. At such hearing, the district attorney must establish to the satisfaction of the court that the defendant has a dangerous mental disorder or is mentally ill. If the court finds that the defendant has a dangerous mental disorder, it must deny the application for a release order. If the court finds that the defendant does not have a dangerous mental disorder but is mentally ill, it must issue a transfer order pursuant to subdivision eleven of this section if the defendant is then confined in a secure facility. If the court finds that the defendant does not have a dangerous mental disorder and is not mentally ill, it must grant the application and issue a release order. A court must also issue a release order when, in connection with an application for a first retention order pursuant to subdivision eight of this section or a second or subsequent retention order pursuant to subdivision nine of this section, it finds that the defendant does not have a dangerous mental disorder and is not mentally ill. Whenever a court issues a release order it must also issue an order of conditions. If the court has previously issued a transfer order and an order of conditions, it must issue a new order of conditions upon issuing a release order. The order of conditions issued in conjunction with a release order shall incorporate a written service plan prepared by a psychiatrist familiar with the defendant's case history and approved by the court, and shall contain any conditions that the court determines to be reasonably necessary or appropriate. It shall be the responsibility of the commissioner to determine that such defendant is receiving the services specified in the written service plan and is complying with any conditions specified in such plan and the order of conditions.

13. Discharge order. The commissioner may apply for a discharge order, pursuant to this subdivision, when a defendant has been continuously on an out-patient status for three years or more pursuant to a release order, and the commissioner is of the view that the defendant no longer has a dangerous mental disorder and is no longer mentally ill and that the issuance of a discharge order is consistent with the public safety and welfare of the community and the defendant. The application for a discharge order may be made to the court that issued the release order, or to a superior court in the county where the defendant is then residing. The commissioner must give ten days written notice to the district attorney, the defendant, counsel for the defendant, and the mental hygiene legal service. Upon receipt of such application, the court may, on its own motion, conduct a hearing to determine whether the application should be granted, and must conduct such hearing if a demand therefor is made by the district attorney. The court must grant the application and issue a discharge order if the court finds that the defendant has been continuously on an out-patient status for three years or more, that he does not have a dangerous mental disorder and is not mentally ill, and that the issuance of the discharge order is consistent with the public safety and welfare of the community and the defendant.

14. Recommitment order. At any time during the period covered by an order of conditions an application may be made by the commissioner or the district attorney to the court that issued such order, or to a superior court in the county where the defendant is then residing, for a recommitment order when the applicant is of the view that the defendant has a dangerous mental disorder. The applicant must give written notice of the application to the defendant, counsel for the defendant, and the mental hygiene legal service, and if the applicant is the commissioner he must give such notice to the district attorney or if the applicant is the district attorney he must give such notice to the commissioner. Upon receipt of such application the court must order the defendant to appear before it for a hearing to determine if the defendant has a dangerous mental disorder. Such order may be in the form of a written notice, specifying the time and place of appearance, served personally upon the defendant, or mailed to his last known address, as the court may direct. If the defendant fails to appear in court as directed, the court may issue a warrant to an appropriate peace officer directing him to take the defendant into custody and bring him before the court. In such circumstance, the court may direct that the defendant be confined in an appropriate institution located near the place where the court sits. The court must conduct a hearing to determine whether the defendant has a dangerous mental disorder. At such hearing, the applicant, whether he be the commissioner or the district attorney must establish to the satisfaction of the court that the defendant has a dangerous mental disorder. If the applicant is the commissioner, the district attorney shall be entitled to appear and present evidence at such hearing; if the applicant is the district attorney, the commissioner shall be entitled to appear and present evidence at such hearing. If the court finds that the defendant has a dangerous mental disorder, it must issue a recommitment order. When a defendant is in the custody of the commissioner pursuant to a recommitment order, the procedures set forth in subdivisions eight and nine of this section for the issuance of retention orders shall govern the application for and the issuance of a first retention order, a second retention order, and subsequent retention orders.

15. Designation of psychiatric examiners. If, at any hearing conducted under this section to determine the defendant's present mental condition, the court is not satisfied with the findings of the psychiatric examiners, the court may direct the commissioner to designate one or more additional psychiatric examiners to conduct an examination of the defendant and submit a report of their findings. In addition, the court may on its own motion, or upon request of a party, may designate one or more psychiatric examiners to examine the defendant and submit a report of their findings. The district attorney may apply to the court for an order directing that the defendant submit to an examination by a psychiatric examiner designated by the district attorney, and such psychiatric examiner may testify at the hearing.

16. Rehearing and review. Any defendant who is in the custody of the commissioner pursuant to a commitment order, a retention order, or a recommitment order, if dissatisfied with such order, may, within thirty days after the making of such order, obtain a rehearing and review of the proceedings and of such order in accordance with the provisions of section 9.35 or 15.35 of the mental hygiene law.

17. Rights of defendants. Subject to the limitations and provisions of this section, a defendant committed to the custody of the commissioner pursuant to this section shall have the rights granted to patients under the mental hygiene law.

18. Notwithstanding any other provision of law, no person confined by reason of a commitment order, recommitment order or retention order to a secure facility may be discharged or released unless the commissioner shall deliver written notice, at least four days excluding Saturdays, Sundays and holidays, in advance of such discharge or release to all of the following:

(a) the district attorney.

(b) the police department having jurisdiction of the area to which the defendant is to be discharged or released.

(c) any other person the court may designate.

The notices required by this subdivision shall be given by the facility staff physician who was treating the defendant or, if unavailable, by the defendant's treatment team leader, but if neither is immediately available, notice must be given by some other member of the clinical staff of the facility. Such notice must be given by any means reasonably calculated to give prompt actual notice.

19. Escape from custody; notice requirements. If a defendant is in the custody of the commissioner pursuant to an order issued under this section, and such defendant escapes from custody, immediate notice of such escape shall be given by the department facility staff to: (a) the district attorney, (b) the superintendent of state police, (c) the sheriff of the county where the escape occurred, (d) the police department having jurisdiction of the area where the escape occurred, (e) any person the facility staff believes to be in danger, and (f) any law enforcement agency and any person the facility staff believes would be able to apprise such endangered person that the defendant has escaped from the facility. Such notice shall be given as soon as the facility staff know that the defendant has escaped from the facility and shall include such information as will adequately identify the defendant and the person or persons believed to be in danger and the nature of the danger. The notices required by this subdivision shall be given by the facility staff physician who was treating the defendant or, if unavailable, by the defendant's treatment team leader, but if neither is immediately available, notice must be given by some other member of the clinical staff of the facility. Such notice must be given by any means reasonably calculated to give prompt actual notice. The defendant may be apprehended, restrained, transported to, and returned to the facility from which he escaped by any peace officer, and it shall be the duty of the officer to assist any representative of the commissioner to take the defendant into custody upon the request of such representative.

20. Required affidavit. No application may be made by the commissioner under this section without an accompanying affidavit from at least one psychiatric examiner supportive of relief requested in the application, which affidavit shall be served on all parties entitled to receive the notice of application. Such affidavit shall set forth the defendant's clinical diagnosis, a detailed analysis of his or her mental condition which caused the psychiatric examiner to formulate an opinion, and the opinion of the psychiatric examiner with respect to the defendant. Any application submitted without the required affidavit shall be dismissed by the court.

21. Appeals. (a) A party to proceedings conducted in accordance with the provisions of this section may take an appeal to an intermediate appellate court by permission of the intermediate appellate court as follows:

(i) the commissioner may appeal from any release order, retention order, transfer order, discharge order, order of conditions, or recommitment order, for which he has not applied;

(ii) a defendant, or the mental hygiene legal service on his or her behalf, may appeal from any commitment order, retention order, recommitment order, or, if the defendant has obtained a rehearing and review of any such order pursuant to subdivision sixteen of this section, from an order, not otherwise appealable as of right, issued in accordance with the provisions of section 9.35 or 15.35 of the mental hygiene law authorizing continued retention under the original order, provided, however, that a defendant who takes an appeal from a commitment order, retention order, or recommitment order may not subsequently obtain a rehearing and review of such order pursuant to subdivision sixteen of this section;

(iii) the district attorney may appeal from any release order, transfer order, discharge order, order of conditions, furlough order, or order denying an application for a recommitment order which he opposed.

(b) An aggrieved party may appeal from a final order of the intermediate appellate court to the court of appeals by permission of the intermediate appellate court granted before application to the court of appeals, or by permission of the court of appeals upon refusal by the intermediate appellate court or upon direct application.

(c) An appeal taken under this subdivision shall be deemed civil in nature, and shall be governed by the laws and rules applicable to civil appeals; provided, however, that a stay of the order appealed from must be obtained in accordance with the provisions of paragraph (d) hereof.

(d) The court from or to which an appeal is taken may stay all proceedings to enforce the order appealed from pending an appeal or determination on a motion for permission to appeal, or may grant a limited stay, except that only the court to which an appeal is taken may vacate, limit, or modify a stay previously granted. If the order appealed from is affirmed or modified, the stay shall continue for five days after service upon the appellant of the order of affirmance or modification with notice of its entry in the court to which the appeal was taken. If a motion is made for permission to appeal from such an order, before the expiration of the five days, the stay, or any other stay granted pending determination of the motion for permission to appeal, shall:

(i) if the motion is granted, continue until five days after the appeal is determined; or

(ii) if the motion is denied, continue until five days after the movant is served with the order of denial with notice of its entry.

22. Any special order of conditions issued pursuant to subparagraph (i) or (ii) of paragraph (o) of subdivision one of this section shall bear in a conspicuous manner the term "special order of conditions" and a copy shall be filed by the clerk of the court with the sheriff's office in the county in which anyone intended to be protected by such special order resides, or, if anyone intended to be protected by such special order resides within a city, with the police department of such city. The absence of language specifying that the order is a "special order of conditions" shall not affect the validity of such order. A copy of such special order of conditions may from time to time be filed by the clerk of the court with any other police department or sheriff's office having jurisdiction of the residence, work place, or school of anyone intended to be protected by such special order. A copy of such special order may also be filed by anyone intended to be protected by such provisions at the appropriate police department or sheriff's office having jurisdiction. Any subsequent amendment or revocation of such special order may be filed in the same manner as provided in this subdivision. Such special order of conditions shall plainly state the date that the order expires.



330.25 - Removal after verdict.

1. Where a defendant is a juvenile offender who does not stand convicted of murder in the second degree, upon motion and with the consent of the district attorney, the action may be removed to the family court in the interests of justice pursuant to article seven hundred twenty-five of this chapter notwithstanding the verdict.

2. If the district attorney consents to the motion for removal pursuant to this section, he shall file a subscribed memorandum with the court setting forth (1) a recommendation that the interests of justice would best be served by removal of the action to the family court; and (2) if the conviction is of an offense set forth in paragraph (b) of subdivision one of section 210.43 of this chapter, specific factors, one or more of which reasonably support the recommendation, showing, (i) mitigating circumstances that bear directly upon the manner in which the crime was committed, or (ii) where the defendant was not the sole participant in the crime, that the defendant's participation was relatively minor although not so minor as to constitute a defense to prosecution, or (iii) where the juvenile offender has no previous adjudications of having committed a designated felony act, as defined in subdivision eight of section 301.2 of the family court act, regardless of the age of the offender at the time of commission of the act, that the criminal act was not part of a pattern of criminal behavior and, in view of the history of the offender, is not likely to be repeated.

3. If the court is of the opinion, based upon the specific factors set forth in the district attorney's memorandum, that the interests of justice would best be served by removal of the action to the family court, the verdict shall be set aside and a plea of guilty of a crime or act for which the defendant is not criminally responsible may be entered pursuant to subdivision three or four of section 220.10 of this chapter. Upon accepting any such plea, the court must specify upon the record the portion or portions of the district attorney's statement the court is relying upon as the basis of its opinion and that it believes the interests of justice would best be served by removal of the proceeding to the family court. Such plea shall then be deemed to be a juvenile delinquency fact determination and the court upon entry thereof must direct that the action be removed to the family court in accordance with the provisions of article seven hundred twenty-five of this chapter.



330.30 - Motion to set aside verdict; grounds for.

At any time after rendition of a verdict of guilty and before sentence, the court may, upon motion of the defendant, set aside or modify the verdict or any part thereof upon the following grounds:

1. Any ground appearing in the record which, if raised upon an appeal from a prospective judgment of conviction, would require a reversal or modification of the judgment as a matter of law by an appellate court.

2. That during the trial there occurred, out of the presence of the court, improper conduct by a juror, or improper conduct by another person in relation to a juror, which may have affected a substantial right of the defendant and which was not known to the defendant prior to the rendition of the verdict; or

3. That new evidence has been discovered since the trial which could not have been produced by the defendant at the trial even with due diligence on his part and which is of such character as to create a probability that had such evidence been received at the trial the verdict would have been more favorable to the defendant.



330.40 - Motion to set aside verdict; procedure.

1. A motion to set aside a verdict based upon a ground specified in subdivision one of section 330.30 need not be in writing, but the people must be given reasonable notice thereof and an opportunity to appear in opposition thereto.

2. A motion to set aside a verdict based upon a ground specified in subdivisions two and three of section 330.30 must be made and determined as follows:

(a) The motion must be in writing and upon reasonable notice to the people. The moving papers must contain sworn allegations, whether by the defendant or by another person or persons, of the occurrence or existence of all facts essential to support the motion. Such sworn allegations may be based upon personal knowledge of the affiant or upon information and belief, provided that in the latter event the affiant must state the sources of such information and the grounds of such belief;

(b) The people may file with the court, and in such case must serve a copy thereof upon the defendant or his counsel, an answer denying or admitting any or all of the allegations of the moving papers;

(c) After all papers of both parties have been filed, the court must consider the same and, if the motion is determinable pursuant to paragraphs (d) or (e), must or may, as therein provided, determine the motion without holding a hearing to resolve questions of fact;

(d) The court must grant the motion if:

(i) The moving papers allege a ground constituting legal basis for the motion; and

(ii) Such papers contain sworn allegations of all facts essential to support such ground; and

(iii) All the essential facts are conceded by the people to be true.

(e) The court may deny the motion if:

(i) The moving papers do not allege any ground constituting legal basis for the motion; or

(ii) The moving papers do not contain sworn allegations of all facts essential to support the motion.

(f) If the court does not determine the motion pursuant to paragraphs (d) or (e), it must conduct a hearing and make findings of fact essential to the determination thereof;

(g) Upon such a hearing, the defendant has the burden of proving by a preponderance of the evidence every fact essential to support the motion.



330.50 - Motion to set aside verdict; order granting motion.

1. Upon setting aside or modifying a verdict or a part thereof upon a ground specified in subdivision one of section 330.30, the court must take the same action as the appropriate appellate court would be required to take upon reversing or modifying a judgment upon the particular ground in issue.

2. Upon setting aside a verdict upon a ground specified in subdivision two of section 330.30, the court must order a new trial.

3. Upon setting aside a verdict upon a ground specified in subdivision three of section 330.30, the court must, except as otherwise provided in this subdivision, order a new trial. If a verdict is set aside upon the ground that had the newly discovered evidence in question been received at the trial the verdict probably would have been more favorable to the defendant in that the conviction probably would have been for a lesser offense than the one contained in the verdict, the court may either (a) set aside such verdict or (b) with the consent of the people modify such verdict by reducing it to one of conviction of such lesser offense.

4. Upon a new trial resulting from an order setting aside a verdict, the indictment is deemed to contain all the counts and to charge all the offenses which it contained and charged at the time the previous trial was commenced, regardless of whether any count was dismissed by the court in the course of such trial, except those upon or of which the defendant was acquitted or is deemed to have been acquitted.









Title K - PROSECUTION OF INFORMATIONS IN LOCAL CRIMINAL COURTS-PLEA TO SENTENCE

Article 340 - (340.10 - 340.50) PRE-TRAIL PROCEEDINGS

340.10 - Definition of terms.

The following definitions are applicable to this title:

1. "Information," in addition to its meaning as defined in subdivision one of section 100.10, includes (a) a simplified information and (b) a prosecutor's information and (c) a misdemeanor complaint upon which the defendant, by a waiver executed pursuant to subdivision three of section 170.65, has consented to be prosecuted.

2. "Single judge trial" means a trial in a local criminal court conducted by one judge sitting without a jury.

3. "Jury trial" means a trial in a local criminal court conducted by one judge sitting with a jury.



340.20 - The plea.

1. Except as provided in subdivisions two and three, the provisions of article two hundred twenty, governing the kinds of pleas to indictments which may be entered and related matters, are, to the extent that they can be so applied, applicable to pleas to informations, and changes of pleas thereto, in local criminal courts.

2. A plea to an information, other than one against a corporation, must be entered in the following manner:

(a) Subject to the provisions of paragraph (b), a plea to an information must be entered orally by the defendant in person unless the court permits entry thereof by counsel upon the filing by him of a written and subscribed statement by the defendant declaring that he waives his right to plead to the information in person and authorizing his attorney to enter a plea on his behalf as set forth in the authorization.

(b) If the only offense or offenses charged are traffic infractions, the procedure provided in sections eighteen hundred five, eighteen hundred six and eighteen hundred seven of the vehicle and traffic law, relating to pleas in such cases, is, when appropriate, applicable and controlling.

3. A plea to an information against a corporation must be entered by counsel.

4. When a sentence is agreed upon by the prosecutor and a defendant as a predicate to entry of a plea of guilty, the court or the prosecutor must orally on the record, or in writing filed with the court, state the sentence agreed upon as a condition of such plea.



340.30 - Pre-trial discovery and notices of defenses.

The provisions of article two hundred forty, concerning pre-trial discovery by a defendant under indictment in a superior court, and article two hundred fifty, concerning pre-trial notice to the people by a defendant under indictment in a superior court who intends to advance a trial defense of mental disease or defect or of alibi, apply to a prosecution of an information in a local criminal court.



340.40 - Modes of trial.

1. Except as otherwise provided in this section, a trial of an information in a local criminal court must be a single judge trial.

2. In any local criminal court a defendant who has entered a plea of not guilty to an information which charges a misdemeanor must be accorded a jury trial, conducted pursuant to article three hundred sixty, except that in the New York city criminal court the trial of an information which charges a misdemeanor for which the authorized term of imprisonment is not more than six months must be a single judge trial. The defendant may at any time before trial waive a jury trial in the manner prescribed in subdivision two of section 320.10, and consent to a single judge trial.

3. A defendant entitled to a jury trial pursuant to subdivision two, shall be so entitled even though the information also charges an offense for which he is otherwise not entitled to a jury trial. In such case, the defendant is not entitled both to a jury trial and a separate single judge trial and the court may not order separate trials.

7. Notwithstanding any other provision of law, in any local criminal court the trial of a person who is an eligible youth within the meaning of the youthful offender procedure set forth in article seven hundred twenty and who has not prior to commencement of the trial been convicted of a crime or adjudicated a youthful offender must be a single judge trial.



340.50 - Defendant's presence at trial.

1. Except as provided in subdivision two or three, a defendant must be personally present during the trial.

2. On motion of a defendant represented by counsel, the court may, in the absence of an objection by the people, issue an order dispensing with the requirement that the defendant be personally present at trial. Such an order may be made only upon the filing of a written and subscribed statement by the defendant declaring that he waives his right to be personally present at the trial and authorizing his attorney to conduct his defense.

3. A defendant who conducts himself in so disorderly and disruptive a manner that his trial cannot be carried on with him in the courtroom may be removed from the courtroom if, after he has been warned by the court that he will be removed if he continues such conduct, he continues to engage in such conduct.






Article 350 - (350.10 - 350.20) NON-JURY TRIALS

350.10 - Conduct of single judge trial.

1. A single judge trial of an information in a local criminal court must be conducted pursuant to this section.

2. The court, in addition to determining all questions of law, is the exclusive trier of all issues of fact and must render a verdict.

3. The order of the trial must be as follows:

(a) The court may in its discretion permit the parties to deliver opening addresses. If the court grants such permission to one party, it must grant it to the other also. If both parties deliver opening addresses, the people's address must be delivered first.

(b) The order in which evidence must or may be offered by the respective parties is the same as that applicable to a jury trial of an indictment as prescribed in subdivisions five, six and seven of section 260.30.

(c) The court may in its discretion permit the parties to deliver summations. If the court grants such permission to one party, it must grant permission to the other also. If both parties deliver summations, the defendant's summation must be delivered first.

(d) The court must then consider the case and render a verdict.

4. The provisions governing motion practice and general procedure with respect to a jury trial of an indictment are, wherever appropriate, applicable to a non-jury trial of an information.

5. If the information contains more than one count, the court must render a verdict upon each count not previously dismissed or must otherwise state upon the record its disposition of each such count. A verdict which does not so dispose of each count constitutes a verdict of not guilty with respect to each undisposed of count.

6. In rendering a verdict of guilty upon a count charging a misdemeanor, the court may find the defendant guilty of such misdemeanor if it is established by legally sufficient trial evidence, or guilty of any lesser included offense which is established by legally sufficient trial evidence.



350.20 - Trial by judicial hearing officer.

1. Notwithstanding any provision of section 350.10 of this article, in any case where a single judge trial of an information in a local criminal court is authorized or required, the court may, upon agreement of the parties, assign a judicial hearing officer to conduct the trial. Where such assignment is made, the judicial hearing officer shall entertain the case in the same manner as a court and shall:

(a) determine all questions of law;

(b) act as the exclusive trier of all issues of fact; and

(c) render a verdict.

2. In the discharge of this responsibility, the judicial hearing officer shall have the same powers as a judge of the court in which the proceeding is pending. The rules of evidence shall be applicable at a trial conducted by a judicial hearing officer.

3. Any action taken by a judicial hearing officer in the conduct of a trial shall be deemed the action of the court in which the proceeding is pending.

4. This section shall not apply where the single judge trial is of an information at least one count of which charges a class A misdemeanor.

5. Notwithstanding the provisions of subdivision one of this section, for all proceedings before the district court of Nassau county the administrative judge of Nassau county may, and for all proceedings before the district court of Suffolk county, the administrative judge of Suffolk county may, without the consent of the parties, assign matters involving traffic and parking infractions except those described in paragraphs (a), (b), (c), (d), (e) and (f) of subdivision two of section three hundred seventy-one of the general municipal law to a judicial hearing officer in accordance with the provisions of section sixteen hundred ninety of the vehicle and traffic law and for all proceedings before the Buffalo city court the administrative judge of the eighth judicial district may, without the consent of the parties, assign matters involving traffic infractions except those described in paragraphs (a), (b), (c), (d), (e), (f) and (g) of subdivision two-a of section three hundred seventy-one of the general municipal law to a judicial hearing officer in accordance with the provisions of section sixteen hundred ninety of the vehicle and traffic law.






Article 360 - (360.05 - 360.55) JURY TRIAL

360.05 - Jury trial; order of trial.

The provisions of section 260.30, governing the order of proceedings of a jury trial of an indictment in a superior court, are applicable to a jury trial of an information in a local criminal court.



360.10 - Trial jury; formation in general.

1. A trial jury consists of six jurors, but "alternate jurors" may be selected and sworn pursuant to section 360.35.

2. The panel from which the jury is drawn is formed and selected as prescribed in the uniform district court act, uniform city court act, and uniform justice court act. In the New York city criminal court the panel from which the jury is drawn is formed and selected in the same manner as is prescribed for the formation and selection of a panel in the supreme court in counties within cities having a population of one million or more.



360.15 - Trial jury; challenge to the panel.

1. A challenge to the panel is an objection made to the entire panel of prospective trial jurors returned for the trial of the action and may be taken to such panel or to any additional panel that may be ordered by the court. Such a challenge may be made only by the defendant and only on the ground that there has been such a departure from the requirements of the appropriate law in the drawing or return of the panel as to result in substantial prejudice to the defendant.

2. A challenge to the panel must be made before the selection of the jury commences, and, if it is not, such challenge is deemed to have been waived. Such challenge must be made in writing setting forth the facts constituting the ground of challenge. If such facts are denied by the people, witnesses may be called and examined by either party. All issues of fact and questions of law arising on the challenge must be tried and determined by the court. If a challenge to the panel is allowed, the court must discharge that panel and order the return of another panel of prospective trial jurors.



360.20 - Trial jury; examination of prospective jurors; challenges generally.

360.20 Trial jury; examination of prospective jurors; challenges

generally.

If no challenge to the panel is made as prescribed by section 360.15, or if such challenge is made and disallowed, the court must direct that the names of not less than six members of the panel be drawn and called. Such persons must take their places in the jury box and must be immediately sworn to answer truthfully questions asked them relative to their qualifications to serve as jurors in the action. The procedural rules prescribed in section 270.15 with respect to the examination of the prospective jurors and to challenges are also applicable to the selection of a trial jury in a local criminal court.



360.25 - Trial jury; challenge for cause of an individual juror.

1. A challenge for cause is an objection to a prospective member of the jury and may be made only on the ground that:

(a) He does not have the qualifications required by the judiciary law; or

(b) He has a state of mind that is likely to preclude him from rendering an impartial verdict based upon the evidence adduced at the trial; or

(c) He is related within the sixth degree by consanguinity or affinity to the defendant, or to the person allegedly injured by the crime charged, or to a prospective witness at the trial, or to counsel for the people or for the defendant; or that he is or was a party adverse to any such person in a civil action; or that he has complained against or been accused by any such person in a criminal action; or that he bears some other relationship to any such person of such nature that it is likely to preclude him from rendering an impartial verdict; or

(d) He is to be a witness at the trial; or where a prosecutor's information was filed at the direction of a grand jury, he was a witness before the grand jury or at the preliminary hearing; or

(e) He or she served on a trial jury in a prior civil or criminal action involving the same incident charged; or where a prosecutor's information was filed at the direction of a grand jury, he or she served on the grand jury which directed such filing.

2. All issues of fact or questions of law arising on the challenge must be tried and determined by the court. The provisions of subdivision two of section 270.20 with respect to challenges are also applicable to the selection of a trial jury in a local criminal court.



360.30 - Trial jury; peremptory challenge of an individaul juror.

1. A peremptory challenge is an objection to a prospective juror for which no reason need be assigned. Upon any peremptory challenge, the court must exclude the person challenged from service.

2. Each party must be allowed three peremptory challenges. When two or more defendants are tried jointly, such challenges are not multiplied by the number of defendants, but such defendants are to be treated as a single party. In any such case, a peremptory challenge by one or more defendants must be allowed if a majority of the defendants join in such challenge. Otherwise, it must be disallowed.



360.35 - Trial jury; alternate juror.

1. Immediately after the last trial juror is sworn, the court may in its discretion direct the selection of either one or two additional jurors to be known as "alternate jurors." The alternate jurors must be drawn in the same manner, must have the same qualifications, must be subject to the same examination and challenges for cause and must take the same oath as the regular jurors. Whether or not a party has used its peremptory challenge in the selection of the trial jury, one peremptory challenge is authorized in the selection of the alternate jurors.

2. The provisions of section 270.35 with respect to alternate jurors are also applicable to a trial jury in a local criminal court.



360.40 - Trial jury; conduct of jury trial in general.

A jury trial of an information must be conducted generally in the same manner as a jury trial of an indictment, and the rules governing preliminary instructions by the court, supervision of the jury, motion practice and other procedural matters involved in the conduct of a jury trial of an indictment are, where appropriate, applicable to the conduct of a jury trial of an information.



360.45 - Court's charge and instructions; in general.

The general principles, prescribed in section 300.10, governing the court's charge to the jury and requests to charge upon a trial of an indictment, are applicable to a jury trial of an information in a local criminal court.



360.50 - Court's submission of information to jury; counts and offenses to be submitted.

to be submitted.

1. The term definitions contained in section 300.30 are applicable to this section, except that the word "information" is to be substituted for the word "indictment" wherever the latter appears in said section 300.30.

2. The court may submit to the jury only those counts of an information remaining therein at the time of its charge which are supported by legally sufficient trial evidence, and every count not so supported should be dismissed by a trial order of dismissal. If the trial evidence is not legally sufficient to establish a misdemeanor charged in a particular count which the court would otherwise be required to submit pursuant to this section, but is legally sufficient to establish a lesser included offense, the court may submit such lesser included offense and, upon the people's request, must do so. In submitting a count charging a misdemeanor established by legally sufficient trial evidence, the court in its discretion may, in addition to submitting such misdemeanor, submit in the alternative any lesser included offense if there is a reasonable view of the evidence which would support a finding that the defendant committed such lesser offense but did not commit the misdemeanor charged.

3. If the information contains but one count, the court must submit such count.

4. If a multiple count information contains consecutive counts only, the court must submit every count thereof.

5. In any case where the information may be more complex by reason of concurrent counts or inconsistent counts or other factors indicated in subdivisions three, four and five of section 300.40, relating to multiple count indictments, the court, in its submission of such information to the jury, should, so far as practicable, be guided by the provisions of the said subdivisions of said section 300.40.

6. Notwithstanding any other provision of this section, the court is not required to submit to the jury any particular count of a multiple count information if the people consent that it not be submitted.

7. Every count not submitted to the jury is deemed to have been dismissed by the court. Where the court, over objection of the people, refuses to submit a count which is consecutive as to every count actually submitted, such count is deemed to have been dismissed by a trial order of dismissal even though no such order was expressly made by the court.



360.55 - Deliberation and verdict of jury.

The provisions of article three hundred ten, governing the deliberation and verdict of a jury upon a jury trial of an indictment in a superior court, are applicable to a jury trial of an information in a local criminal court.






Article 370 - (370.10 - 370.15) PROCEEDINGS FROM VERDICT TO SENTENCE

370.10 - Proceedings from verdict to sentence.

The provisions of article three hundred thirty, governing the proceedings from verdict to sentence in an action prosecuted by indictment in a superior court, are applicable to a prosecution by information in a local criminal court; provided, however, where a judicial hearing officer has conducted the trial pursuant to section 350.20 of this chapter, all references to a court therein shall be deemed references to such judicial hearing officer.



370.15 - Procedure for determining whether certain misdemeanor crimes are crimes of domestic violence for purposes of federal law.

are crimes of domestic violence for purposes of federal

law.

1. When a defendant has been charged with assault or attempted assault in the third degree as defined in sections 120.00 and 110.00 of the penal law, menacing or attempted menacing in the second degree as defined in sections 120.14 and 110.00 of the penal law, criminal obstruction of breathing or blood circulation or attempted criminal obstruction of breathing or blood circulation as defined in sections 121.11 and 110.00 of the penal law, or forcible touching or attempted forcible touching as defined in sections 130.52 and 110.00 of the penal law, the people may, at arraignment or no later than forty-five days after arraignment, for the purpose of notification to the division of criminal justice services pursuant to section 380.97 of this part, serve on the defendant and file with the court a notice alleging that the defendant is related or situated to the victim of the crime in the manner specified in 18 U.S.C. 921(a)(33)(A)(ii).

2. Such notice shall include the name of the person alleged to be the victim of such crime and shall specify the nature of the alleged relationship as set forth in 18 U.S.C. 921(a)(33)(A)(ii). Upon conviction of such offense, the court shall advise the defendant that he or she is entitled to a hearing on the allegation contained in the notice and, if necessary, an adjournment of the sentencing proceeding in order to prepare for such hearing, and that if such allegation is sustained, that determination and conviction will be reported to the division of criminal justice services.

3. After having been advised by the court as provided in subdivision two of this section, the defendant may stipulate or admit, orally on the record or in writing, that he or she is related or situated to the victim of such crime in the manner described in subdivision one of this section. In such case, such relationship shall be deemed established for purposes of section 380.97 of this part. If the defendant denies that he or she is related or situated to the victim of the crime as alleged in the notice served by the people, or stands mute with respect to such allegation, then the people shall bear the burden to prove beyond a reasonable doubt that the defendant is related or situated to the victim in the manner alleged in the notice. The court may consider reliable hearsay evidence submitted by either party provided that it is relevant to the determination of the allegation. Facts previously proven at trial or elicited at the time of entry of a plea of guilty shall be deemed established beyond a reasonable doubt and shall not be relitigated. At the conclusion of the hearing, or upon such a stipulation or admission, as applicable, the court shall make a specific written determination with respect to such allegation.









Title L - SENTENCE

Article 380 - (380.10 - 380.97) SENTENCING IN GENERAL

380.10 - Applicability.

1. In general. The procedure prescribed by this title applies to sentencing for every offense, whether defined within or outside of the penal law; provided, however, where a judicial hearing officer has conducted the trial pursuant to section 350.20 of this chapter, all references to a court herein shall be deemed references to such judicial hearing officer.

2. Exception. Whenever a different or inconsistent procedure is provided by any other law in relation to sentencing for a non-criminal offense defined therein, such different or inconsistent procedure applies thereto.



380.20 - Sentence required.

The court must pronounce sentence in every case where a conviction is entered. If an accusatory instrument contains multiple counts and a conviction is entered on more than one count the court must pronounce sentence on each count.



380.30 - Time for pronouncing sentence.

1. In general. Sentence must be pronounced without unreasonable delay.

2. Court to fix time. Upon entering a conviction the court must:

(a) Fix a date for pronouncing sentence; or

(b) Fix a date for one of the pre-sentence proceedings specified in article four hundred; or

(c) Pronounce sentence on the date the conviction is entered in accordance with the provisions of subdivision three.

* 2. Court to fix time. Upon entering a conviction the court must:

(a) Fix a date for pronouncing sentence; or

(b) Fix a date for one of the pre-sentence proceedings specified in article four hundred; or

(c) Issue an order deferring sentencing in accordance with the provisions of subdivision three of this section; or

(d) Pronounce sentence on the date the conviction is entered in accordance with the provisions of subdivision three. * NB Expired March 31, 1994

3. Sentence on date of conviction. The court may sentence the defendant at the time the conviction is entered if:

(a) A pre-sentence report or a fingerprint report is not required; or

(b) Where any such report is required, the report has been received.

Provided, however, that the court may not pronounce sentence at such time without inquiring as to whether an adjournment is desired by the defendant. Where an adjournment is requested, the defendant must state the purpose thereof and the court may, in its discretion, allow a reasonable time.

* 3. Deferral of sentencing. The court may defer sentencing of any offender convicted of a class C, D, or E felony offense under articles two hundred twenty and two hundred twenty-one of the penal law or any class D or E felony offense under articles one hundred fifteen, one hundred forty, one hundred forty-five, one hundred fifty-five, one hundred sixty-five, one hundred seventy and one hundred ninety of the penal law, to a specified date no later than twelve months from the entering of a conviction if:

(a) The defendant stands convicted of his or her first felony offense; and

(b) Pursuant to a plea agreement or the recommendation contained in the pre-sentence report the judge is inclined to impose an indeterminate term of imprisonment; and

(c) The court believes that prompt institutional confinement is not necessary to preserve the safety and security of society, that the individual may benefit from the rehabilitative opportunities presented by the deferral of sentencing, that absent such a rehabilitative opportunity there is a likelihood that the court would impose an indeterminate sentence of imprisonment, and that upon satisfactory completion of the period of deferral the court would be more likely to impose a sentence other than an indeterminate sentence of imprisonment under article seventy of the penal law.

In conjunction with a deferral of sentencing the court may require that the defendant observe specified conditions of conduct and participate in such rehabilitative programs as the court deems appropriate. Upon application of the people made at any time during the period of sentence deferral, or where the court believes that the defendant may have violated the terms or conditions of the deferral order, and the court determines that such a violation occurred, the court may terminate the deferral order and set a date for sentencing.

Nothing contained in this subdivision shall limit the sentencing options which were available to the court prior to the issuance of an order pursuant to paragraph (c) of subdivision two of this section. * NB Expired March 31, 1994

4. Time for pre-sentence proceedings. The court may conduct one or more of the pre-sentence proceedings specified in article four hundred at any time before sentence is pronounced. Notice of any such proceeding issued after the date for pronouncing sentence has been fixed automatically adjourns the date for pronouncing sentence. In such case the court must fix a date for pronouncing sentence at the conclusion of such proceeding.



380.40 - Defendant's presence at sentencing.

1. In general. The defendant must be personally present at the time sentence is pronounced.

2. Exception. Where sentence is to be pronounced for a misdemeanor or for a petty offense, the court may, on motion of the defendant, dispense with the requirement that the defendant be personally present. Any such motion must be accompanied by a waiver, signed and acknowledged by the defendant, reciting the maximum sentence that may be imposed for the offense and stating that the defendant waives the right to be personally present at the time sentence is pronounced.

3. Corporations. Sentence may be pronounced against a corporation in the absence of counsel if counsel fails to appear on the date of sentence after reasonable notice thereof.



380.50 - Statements at time of sentence.

1. At the time of pronouncing sentence, the court must accord the prosecutor an opportunity to make a statement with respect to any matter relevant to the question of sentence. The court must then accord counsel for the defendant an opportunity to speak on behalf of the defendant. The defendant also has the right to make a statement personally in his or her own behalf, and before pronouncing sentence the court must ask the defendant whether he or she wishes to make such a statement.

2. (a) For purposes of this section "victim" shall mean:

(1) the victim as indicated in the accusatory instrument; or

(2) if such victim is unable or unwilling to express himself or herself before the court or a person so mentally or physically disabled as to make it impracticable to appear in court in person or the victim is deceased, a member of the family of such victim, or the legal guardian or representative of the legal guardian of the victim where such guardian or representative has personal knowledge of and a relationship with the victim, unless the court finds that it would be inappropriate for such person to make a statement on behalf of the victim.

(b) If the defendant is being sentenced for a felony the court, if requested at least ten days prior to the sentencing date, shall accord the victim the right to make a statement with regard to any matter relevant to the question of sentence. The court shall notify the defendant no less than seven days prior to sentencing of the victim's intent to make a statement at sentencing. If the defendant does not receive timely notice pursuant to this subdivision, the defendant may request a reasonable adjournment.

(c) Any statement by the victim must precede any statement by counsel to the defendant or the defendant made pursuant to subdivision one of this section. The defendant shall have the right to rebut any statement made by the victim.

(d) Where the people and the defendant have agreed to a disposition which includes a sentence acceptable to the court, and the court intends to impose such sentence, any rebuttal by the defendant shall be limited to an oral presentation made at the time of sentencing.

(e) Where (1) the defendant has been found guilty after trial or there is no agreement between the people and the defendant as to a proposed sentence or the court, after the statement by the victim, chooses not to impose the proposed sentence agreed to by the parties; (2) the statement by the victim includes allegations about the crime that were not fully explored during the proceedings or that materially vary from or contradict the evidence at trial; and (3) the court determines that the allegations are relevant to the issue of sentencing, then the court shall afford the defendant the following rights:

(A) a reasonable adjournment of the sentencing to allow the defendant to present information to rebut the allegations by the victim; and

(B) allow the defendant to present written questions to the court that the defendant desires the court to put to the victim. The court may, in its discretion, decline to put any or all of the questions to the victim. Where the court declines to put any or all of the questions to the victim it shall state its reasons therefor on the record.

(f) If the victim does not appear to make a statement at the time of sentencing, the right to make a statement is waived. The failure of the victim to make a statement shall not be cause for delaying the proceedings against the defendant nor shall it affect the validity of a conviction, judgment or order.

3. The court may, either before or after receiving such statements, summarize the factors it considers relevant for the purpose of sentence and afford an opportunity to the defendant or his or her counsel to comment thereon.

4. Regardless of whether the victim requests to make a statement with regard to the defendant's sentence, where the defendant is committed to the custody of the department of corrections and community supervision upon a sentence of imprisonment for conviction of a violent felony offense as defined in section 70.02 of the penal law or a felony defined in article one hundred twenty-five of such law, or a sex offense as defined in subdivision (p) of section 10.03 of the mental hygiene law, within sixty days of the imposition of sentence the prosecutor shall provide the victim with a form, prepared and distributed by the commissioner of the department of corrections and community supervision, on which the victim may indicate a demand to be informed of the escape, absconding, discharge, parole, conditional release, release to post-release supervision, transfer to the custody of the office of mental health pursuant to article ten of the mental hygiene law, or release from confinement under article ten of the mental hygiene law of the person so imprisoned. If the victim submits a completed form to the prosecutor, it shall be the duty of the prosecutor to mail promptly such form to the department of corrections and community supervision.

5. Following the receipt of such form from the prosecutor, it shall be the duty of the department of corrections and community supervision or, where the person is committed to the custody of the office of mental health, at the time such person is discharged, paroled, conditionally released, released to post-release supervision, or released from confinement under article ten of the mental hygiene law, to notify the victim of such occurrence by certified mail directed to the address provided by the victim. In the event such person escapes or absconds from a facility under the jurisdiction of the department of corrections and community supervision, it shall be the duty of such department to notify immediately the victim of such occurrence at the most current address or telephone number provided by the victim in the most reasonable and expedient possible manner. In the event such escapee or absconder is subsequently taken into custody by the department of corrections and community supervision, it shall be the duty of such department to notify the victim of such occurrence by certified mail directed to the address provided by the victim within forty-eight hours of regaining such custody. In the case of a person who escapes or absconds from confinement under article ten of the mental hygiene law, the office of mental health shall notify the victim or victims in accordance with the procedures set forth in subdivision (g) of section 10.10 of the mental hygiene law. In no case shall the state be held liable for failure to provide any notice required by this subdivision.

6. Regardless of whether the victim requests to make a statement with regard to the defendant's sentence, where the defendant is sentenced for a violent felony offense as defined in section 70.02 of the penal law or a felony defined in article one hundred twenty-five of such law or any of the following provisions of such law sections 130.25, 130.30, 130.40, 130.45, 255.25, 255.26, 255.27, article two hundred sixty-three, 135.10, 135.25, 230.05, 230.06, 230.11, 230.12, 230.13, subdivision two of section 230.30 or 230.32, the prosecutor shall, within sixty days of the imposition of sentence, provide the victim with a form, prepared and distributed by the commissioner of the division of criminal justice services, in consultation with the director of the office of victim services, on which the victim may indicate a demand to be informed of any petition to change the name of such defendant. Such forms shall be maintained by such prosecutor. Upon receipt of a notice of a petition to change the name of any such defendant, pursuant to subdivision two of section sixty-two of the civil rights law, the prosecutor shall promptly notify the victim at the most current address or telephone number provided by such victim in the most reasonable and expedient possible manner of the time and place such petition will be presented to the court.



380.55 - Application for poor person relief on appeal.

Where counsel has been assigned to represent a defendant at trial on the ground that the defendant is financially unable to retain counsel, the court may in its discretion at the time of sentencing entertain an application to grant the defendant poor person relief on appeal. As part of an application for such relief, assigned counsel must represent that the defendant continues to be eligible for assignment of counsel and that granting the application will expedite the appeal. If the court grants the application, it shall file a written order and shall provide a copy of the order to the appropriate appellate court. The denial of an application shall not preclude the defendant from making a de novo application for poor person relief to the appropriate appellate court.



380.60 - Authority for the execution of sentence.

Except where a sentence of death is pronounced, a sentence and commitment or certificate of conviction showing the sentence pronounced by the court, or a certified copy thereof, constitutes the authority for execution of the sentence and serves as the order of commitment, and no other warrant, order of commitment or authority is necessary to justify or to require execution of the sentence.



380.65 - Sentence and commitment and order of protection to accompany defendant sentenced to imprisonment.

defendant sentenced to imprisonment.

A sentence and commitment or certificate of conviction, specifying the section, and to the extent applicable, the subdivision, paragraph and subparagraph of the penal law or other statute under which the defendant was convicted, or a certified copy thereof, and a copy of any order of protection or temporary order of protection issued against the defendant at the time of sentencing, must be delivered to the person in charge of the correctional facility or office of children and family services facility to which the defendant is committed at the time the defendant is delivered thereto. A sentence and commitment or certificate of conviction is not defective by reason of a failure to comply with the provisions of this section.



380.70 - Minutes of sentence.

In any case where a person receives an indeterminate or determinate sentence of imprisonment, a certified copy of the stenographic minutes of the sentencing proceeding must be delivered by the court to the person in charge of the institution to which the defendant has been delivered within thirty days from the date such sentence was imposed.

* NB Effective until September 1, 2017 * 380.70 Minutes of sentence.

In any case where a person receives an indeterminate sentence of imprisonment or a reformatory or alternative local reformatory sentence of imprisonment, a certified copy of the stenographic minutes of the sentencing proceeding must be delivered by the court to the person in charge of the institution to which the defendant has been delivered within thirty days from the date such sentence was imposed.

* NB Effective September 1, 2017



380.80 - Reporting sentence to social services.

Whenever a person receives a sentence of imprisonment, the court that has sentenced such person shall deliver the certificate of conviction and provide notification of the sentence imposed to the commissioner of social services who, in turn, shall deliver the certificate of conviction and provide notification of the sentence imposed to the appropriate local commissioner of social services.



380.85 - Reporting sentences to office of professional medical conduct; licensed physician, physician assistant, or specialist assistant.

licensed physician, physician assistant, or specialist

assistant.

Whenever a person who is a licensed physician, physician assistant, or specialist assistant or a physician who is practicing under a limited permit or as a medical resident is sentenced for a crime, the court that has sentenced such person shall deliver a copy of the certificate of conviction and provide notification of the conviction and sentence to the office of professional medical conduct.



380.90 - Reporting sentences to schools.

1. "Designated educational official" shall mean (a) an employee or representative of a school district who is designated by the school district or (b) an employee or representative of a charter school or private elementary or secondary school who is designated by such school to receive records pursuant to this section and to coordinate the student's participation in programs which may exist in the school district or community, including: non-violent conflict resolution programs, peer mediation programs and youth courts, extended day programs and other school violence prevention and intervention programs.

2. Whenever a person under the age of nineteen who is enrolled as a student in a public or private elementary or secondary school is sentenced for a crime, the court that has sentenced such person shall provide notification of the conviction and sentence to the designated educational official of the school in which such person is enrolled as a student. Such notification shall be used by the designated educational official only for purposes related to the execution of the student's educational plan, where applicable, successful school adjustment and reentry into the community. Such notification shall be kept separate and apart from such student's school records and shall be accessible only by the designated educational official. Such notification shall not be part of such student's permanent school record and shall not be appended to or included in any documentation regarding such student and shall be destroyed at such time as such student is no longer enrolled in the school district. At no time shall such notification be used for any purpose other than those specified in this subdivision.



380.95 - Reporting convictions of certain school employees.

Upon conviction of a teacher, as defined in subparagraph three of paragraph b of subdivision seven-a of section three hundred five of the education law, of a sex offense or sex offenses defined in subparagraph two of paragraph b of subdivision seven-a of section three hundred five of the education law, the district attorney or other prosecuting authority who obtained such conviction shall provide notice of such conviction to the commissioner of education identifying the sex offense or sex offenses of which the teacher has been convicted, the name and address of such offender and other identifying information prescribed by the commissioner of education, including the offender's date of birth and social security number, to the extent consistent with federal and state laws governing personal privacy and confidentiality of information. Such district attorney or other prosecuting authority shall include in such notice the name and business address of the offender's counsel of record in the criminal proceeding.

* NB There are 2 380.95's



380.95*2 - Reporting convictions of certain school employees.

Upon conviction of a school administrator or supervisor, as defined in subparagraph three of paragraph b of subdivision seven-b of section three hundred five of the education law, of an offense defined in subparagraph two of paragraph b of subdivision seven-b of section three hundred five of the education law, the district attorney or other prosecuting authority who obtained such conviction shall provide notice of such conviction to the commissioner of education identifying the offense of which the school administrator or supervisor has been convicted, the name and address of such offender and other identifying information prescribed by the commissioner of education, including the offender's date of birth and social security number, to the extent consistent with federal and state laws governing personal privacy and confidentiality of information. Such district attorney or other prosecuting authority shall include in such notice the name and business address of the offender's counsel of record in the criminal proceeding.

* NB There are 2 380.95's



380.96 - Obligation of sentencing court pursuant to article four hundred of the penal law.

of the penal law.

Upon judgment of conviction of any offense which would require the seizure of firearms, shotguns or rifles from an individual so convicted, and the revocation of any license or registration issued pursuant to article four hundred of the penal law, the judge pronouncing sentence shall demand surrender of any such license or registration and all firearms, shotguns and rifles. The failure to so demand surrender shall not effect the validity of any revocation pursuant to article four hundred of the penal law.



380.97 - Notification to division of criminal justice services of determinations in certain misdemeanor cases.

determinations in certain misdemeanor cases.

Upon judgment of conviction of assault or attempted assault in the third degree, as defined in sections 120.00 and 110.00 of the penal law, menacing or attempted menacing in the second degree, as defined in section 120.14 and 110.00 of the penal law, criminal obstruction of breathing or blood circulation or attempted criminal obstruction of breathing or blood circulation, as defined in sections 121.11 and 110.00 of the penal law, forcible touching or attempted forcible touching, as defined in sections 130.52 and 110.00 of the penal law, when the defendant has been determined, pursuant to section 370.15 of this part, to be related or situated to the victim of the offense in the manner specified in 18 U.S.C. 921(a)(33)(A)(ii), the clerk of the court shall include notification and a copy of the written determination in a report of such conviction to the division of criminal justice services to enable the division to report such determination to the federal bureau of investigation and assist the bureau in identifying persons prohibited from purchasing and possessing a firearm pursuant to the provisions of 18 U.S.C. 922.






Article 390 - (390.10 - 390.60) PRE-SENTENCE REPORTS

390.10 - Requirement of fingerprint report.

In any case where the defendant is convicted of an offense specified in subdivision one of section 160.10, the court may not pronounce sentence until it has received a fingerprint report from the division of criminal justice services or a police department report with respect to the defendant's prior arrest record. For such purpose, the court may use the original fingerprint report obtained after the arrest or arraignment of the defendant, or it may direct that a new report be prepared and transmitted to it.



390.15 - Requirement of HIV related testing in certain cases.

1. (a) In any case where the defendant is convicted of a felony offense enumerated in any section of article one hundred thirty of the penal law, or any subdivision of section 130.20 of such law, where an act of "sexual intercourse", "oral sexual conduct" or "anal sexual conduct," as those terms are defined in section 130.00 of the penal law, is required as an essential element for the commission thereof, the court must, upon a request of the victim, order that the defendant submit to human immunodeficiency (HIV) related testing. The testing is to be conducted by a state, county, or local public health officer designated by the order. Test results, which shall not be disclosed to the court, shall be communicated to the defendant and the victim named in the order in accordance with the provisions of section twenty-seven hundred eighty-five-a of the public health law, but such results and disclosure need not be completed prior to the imposition of sentence.

(b) For the purposes of this section, the terms "defendant", "conviction" and "sentence" mean and include, respectively, an "eligible youth," a "youthful offender finding" and a "youthful offender sentence" as those terms are defined in section 720.10 of this chapter. The term "victim" means the person with whom the defendant engaged in an act of "sexual intercourse", "oral sexual conduct" or "anal sexual conduct", as those terms are defined in section 130.00 of the penal law, where such conduct with such victim was the basis for the defendant's conviction of an offense specified in paragraph (a) of this subdivision.

2. Any request made by the victim pursuant to this section must be in writing, filed with the court and provided by the court to the defendant or his or her counsel. The request must be filed with the court prior to or within ten days after entry of the defendant's conviction; provided that, for good cause shown, the court may permit such request to be filed at any time before sentence is imposed.

3. Any requests, related papers and orders made or filed pursuant to this section, together with any papers or proceedings related thereto, shall be sealed by the court and not made available for any purpose, except as may be necessary for the conduct of judicial proceedings directly related to the provisions of this section. All proceedings on such requests shall be held in camera.

4. The application for an order to compel a convicted person to undergo an HIV related test may be made by the victim but, if the victim is an infant or incompetent person, the application may also be made by a representative as defined in section twelve hundred one of the civil practice law and rules. The application must state that (a) the applicant was the victim of the offense enumerated in paragraph (a) of subdivision one of this section of which the defendant stands convicted; and (b) the applicant has been offered counseling by a public health officer and been advised of (i) the limitations on the information to be obtained through an HIV test on the proposed subject; (ii) current scientific assessments of the risk of transmission of HIV from the exposure he or she may have experienced, and (iii) the need for the applicant to undergo HIV related testing to definitively determine his or her HIV status.

5. The court shall conduct a hearing only if necessary to determine if the applicant is the victim of the offense of which the defendant was convicted. The court ordered test must be performed within fifteen days of the date on which the court ordered the test, provided, however, that whenever the defendant is not tested within the period prescribed by the court, the court must again order that the defendant undergo an HIV related test.

6. (a) Test results shall be disclosed subject to the following limitations, which shall be specified in any order issued pursuant to this section:

(i) disclosure of confidential HIV related information shall be limited to that information which is necessary to fulfill the purpose for which the order is granted;

(ii) disclosure of confidential HIV related information shall be limited to the person making the application; redisclosure shall be permitted only to the victim, the victim's immediate family, guardian, physicians, attorneys, medical or mental health providers and to his or her past and future contacts to whom there was or is a reasonable risk of HIV transmission and shall not be permitted to any other person or the court.

(b) Unless inconsistent with this section, the court's order shall direct compliance with and conform to the provisions of article twenty-seven-F of the public health law. Such order shall include measures to protect against disclosure to others of the identity and HIV status of the applicant and of the person tested and may include such other measures as the court deems necessary to protect confidential information.

7. Any failure to comply with the provisions of this section or section twenty-seven hundred eighty-five-a of the public health law shall not impair or affect the validity of any sentence imposed by the court.

8. No information obtained as a result of a consent, hearing or court order for testing issued pursuant to this section nor any information derived therefrom may be used as evidence in any criminal or civil proceeding against the defendant which relates to events that were the basis for the defendant's conviction, provided however that nothing herein shall prevent prosecution of a witness testifying in any court hearing held pursuant to this section for perjury pursuant to article two hundred ten of the penal law.



390.20 - Requirement of pre-sentence report.

1. Requirement for felonies. In any case where a person is convicted of a felony, the court must order a pre-sentence investigation of the defendant and it may not pronounce sentence until it has received a written report of such investigation.

2. Requirement for misdemeanors. Where a person is convicted of a misdemeanor a pre-sentence report is not required, but the court may not pronounce any of the following sentences unless it has ordered a pre-sentence investigation of the defendant and has received a written report thereof:

(a) A sentence of probation except where the provisions of subparagraph (ii) of paragraph (a) of subdivision four of this section apply;

(b) A sentence of imprisonment for a term in excess of one hundred eighty days;

(c) Consecutive sentences of imprisonment with terms aggregating more than ninety days.

3. Permissible in any case. For purposes of sentence, the court may, in its discretion, order a pre-sentence investigation and report in any case, irrespective of whether such investigation and report is required by subdivision one or two.

4. Waiver. (a) Notwithstanding the provisions of subdivision one or two of this section, a pre-sentence investigation of the defendant and a written report thereon may be waived by the mutual consent of the parties and with consent of the judge, stated on the record or in writing, whenever:

(i) A sentence of imprisonment has been agreed upon by the parties and will be satisfied by the time served, or

(ii) A sentence of probation has been agreed upon by the parties and will be imposed, or

(iii) A report has been prepared in the preceding twelve months, or

(iv) A sentence of probation is revoked.

* Provided, however, a pre-sentence investigation of the defendant and a written report thereon shall not be waived if an indeterminate or determinate sentence of imprisonment is to be imposed.

* NB Effective until September 1, 2017

* Provided, however, a pre-sentence investigation of the defendant and a written report thereon shall not be waived if an indeterminate sentence of imprisonment is to be imposed.

* NB Effective September 1, 2017

(b) Whenever a pre-sentence investigation and report has been waived pursuant to subparagraph (i), (ii) or (iii) of paragraph (a) of this subdivision and the court determines that such information would be relevant to the court disposition, a victim impact statement shall be provided in accordance with this section.

5. Negotiated sentence of imprisonment. In any city having a population of one million or more and notwithstanding the provisions of subdivision one or two of this section, a pre-sentence investigation and written report thereon shall not be required where a negotiated sentence of imprisonment for a term of three hundred sixty-five days or less has been mutually agreed upon by the parties with consent of the judge, as a result of a conviction or revocation of a sentence of probation.



390.30 - Scope of pre-sentence investigation and report.

1. The investigation. The pre-sentence investigation consists of the gathering of information with respect to the circumstances attending the commission of the offense, the defendant's history of delinquency or criminality, and the defendant's social history, employment history, family situation, economic status, education, and personal habits. Such investigation may also include any other matter which the agency conducting the investigation deems relevant to the question of sentence, and must include any matter the court directs to be included.

2. Physical and mental examinations. Whenever information is available with respect to the defendant's physical and mental condition, the pre-sentence investigation must include the gathering of such information. In the case of a felony or a class A misdemeanor, or in any case where a person under the age of twenty-one is convicted of a crime, the court may order that the defendant undergo a thorough physical or mental examination in a designated facility and may further order that the defendant remain in such facility for such purpose for a period not exceeding thirty days.

3. The report and victim impact statement. (a) The report of the pre-sentence investigation must contain an analysis of as much of the information gathered in the investigation as the agency that conducted the investigation deems relevant to the question of sentence. The report must also include any other imformation that the court directs to be included and the material required by paragraph (b) of this subdivision which shall be considered part of the report.

(b) The report shall also contain a victim impact statement, unless it appears that such information would be of no relevance to the recommendation or court disposition, which shall include an analysis of the victim's version of the offense, the extent of injury or economic loss and the actual out-of-pocket loss to the victim and the views of the victim relating to disposition including the amount of restitution and reparation sought by the victim after the victim has been informed of the right to seek restitution and reparation, subject to the availability of such information. In the case of a homicide or where the victim is unable to assist in the preparation of the victim impact statement, the information may be acquired from the victim's family. The victim impact statement shall be made available to the victim by the prosecutor pursuant to subdivision two of section 390.50 of this article. Nothing contained in this section shall be interpreted to require that a victim supply information for the preparation of this report.

4. Abbreviated investigation and short form report. In lieu of the procedure set forth in subdivisions one, two and three of this section, where the conviction is of a misdemeanor the scope of the pre-sentence investigation may be abbreviated and a short form report may be made. The use of abbreviated investigations and short form reports, the matters to be covered therein and the form of the reports shall be in accordance with the general rules regulating methods and procedures in the administration of probation as adopted from time to time by the commissioner of the division of criminal justice services pursuant to the provisions of article twelve of the executive law. No such rule, however, shall be construed so as to relieve the agency conducting the investigation of the duty of investigating and reporting upon:

(a) the extent of the injury or economic loss and the actual out-of-pocket loss to the victim including the amount of restitution and reparation sought by the victim, after the victim has been informed of the right to seek restitution and reparation, or

(b) any matter relevant to the question of sentence that the court directs to be included in particular cases.

5. Information to be forwarded to the state office of probation and correctional alternatives. Investigating agencies under this article shall be responsible for the collection, and transmission to the state office of probation and correctional alternatives, of data on the number of victim impact statements prepared. Such information shall be transmitted annually to the office of victim services and included in the office's biennial report pursuant to subdivision twenty-one of section six hundred twenty-three of the executive law.

6. Interim probation supervision. (a) In any case where the court determines that a defendant is eligible for a sentence of probation, the court, after consultation with the prosecutor and upon the consent of the defendant, may adjourn the sentencing to a specified date and order that the defendant be placed on interim probation supervision. In no event may the sentencing be adjourned for a period exceeding one year from the date the conviction is entered, except that upon good cause shown, the court may, upon the defendant's consent, extend the period for an additional one year where the defendant has agreed to and is still participating in a substance abuse treatment program in connection with a court designated a drug court by the chief administrator of the courts. When ordering that the defendant be placed on interim probation supervision, the court shall impose all of the conditions relating to supervision specified in subdivision three of section 65.10 of the penal law and the court may impose any or all of the conditions relating to conduct and rehabilitation specified in subdivisions two, four, five and five-a of section 65.10 of such law. The defendant must receive a written copy of any such conditions at the time he or she is placed on interim probation supervision. The defendant's record of compliance with such conditions, as well as any other relevant information, shall be included in the presentence report, or updated presentence report, prepared pursuant to this section, and the court must consider such record and information when pronouncing sentence. If a defendant satisfactorily completes a term of interim probation supervision, he or she shall receive credit for the time served under the period of interim probation supervision toward any probation sentence that is subsequently imposed in that case.

(b) In its discretion, the supervising probation department may utilize the provisions of sections 410.20, 410.30, 410.40, 410.50, 410.60 and 410.92 of this title, where applicable.



390.40 - Defendant's or prosecutor's pre-sentence memorandum.

1. Either the defendant or prosecutor may, at any time prior to the pronouncement of sentence, file with the court a written memorandum setting forth any information he may deem pertinent to the question of sentence. Such memorandum may include information with respect to any of the matters described in section 390.30. The defendant may annex written statements by others in support of facts alleged in the memorandum.

2. The memorandum of the prosecutor shall be served on the defendant's attorney at least ten days prior to the date fixed for sentence.

3. The act of seeking health care for someone who is experiencing a drug or alcohol overdose or other life threatening medical emergency shall be considered by the court when presented as a mitigating factor in any criminal prosecution for a controlled substance, marihuana, drug paraphernalia, or alcohol related offense.



390.50 - Confidentiality of pre-sentence reports and memoranda.

1. In general. Any pre-sentence report or memorandum submitted to the court pursuant to this article and any medical, psychiatric or social agency report or other information gathered for the court by a probation department, or submitted directly to the court, in connection with the question of sentence is confidential and may not be made available to any person or public or private agency except where specifically required or permitted by statute or upon specific authorization of the court. For purposes of this section, any report, memorandum or other information forwarded to a probation department within this state from a probation agency outside this state is governed by the same rules of confidentiality. Any person, public or private agency receiving such material must retain it under the same conditions of confidentiality as apply to the probation department that made it available.

2. Pre-sentence report; disclosure, victim access to impact statements; general principles. (a) Not less than one court day prior to sentencing, unless such time requirement is waived by the parties, the pre-sentence report or memorandum shall be made available by the court for examination and for copying by the defendant's attorney, the defendant himself, if he has no attorney, and the prosecutor. In its discretion, the court may except from disclosure a part or parts of the report or memoranda which are not relevant to a proper sentence, or a diagnostic opinion which might seriously disrupt a program of rehabilitation, or sources of information which have been obtained on a promise of confidentiality, or any other portion thereof, disclosure of which would not be in the interest of justice. In all cases where a part or parts of the report or memoranda are not disclosed, the court shall state for the record that a part or parts of the report or memoranda have been excepted and the reasons for its action. The action of the court excepting information from disclosure shall be subject to appellate review. The pre-sentence report shall be made available by the court for examination and copying in connection with any appeal in the case, including an appeal under this subdivision. Upon written request, the court shall make a copy of the presentence report, other than a part or parts of the report redacted by the court pursuant to this paragraph, available to the defendant for use before the parole board for release consideration or an appeal of a parole board determination. In his or her written request to the court the defendant shall affirm that he or she anticipates an appearance before the parole board or intends to file an administrative appeal of a parole board determination. The court shall respond to the defendant's written request within twenty days from receipt of the defendant's written request.

(b) The victim impact statement prepared pursuant to subdivision three of section 390.30 of this article shall be made available by the prosecutor prior to sentencing to the victim or victim's family in accordance with his responsibilities under subdivision one of section 60.27 of the penal law and sections six hundred forty-one and six hundred forty-two of the executive law. The district attorney shall also give at least twenty-one days notice to the victim or victim's family of the date of sentencing and of the rights of the victim pursuant to subdivision two of section 380.50 of this chapter, including the victim or victim's family's obligation to inform the court of its intention, at least ten days prior to the sentencing date, to make a statement at sentencing. If the victim has not received timely notice pursuant to this paragraph, the court may proceed with sentencing if it determines that the victim and the defendant have received reasonable notice or may adjourn sentencing for no more than seven days in order to afford such reasonable notice. Failure to give notice shall not affect the validity of any sentence imposed.

3. Public agencies within this state. A probation department must make available a copy of its pre-sentence report and any medical, psychiatric or social agency report submitted to it in connection with its pre-sentence investigation or its supervision of a defendant, to any court, or to the probation department of any court, within this state that subsequently has jurisdiction over such defendant for the purpose of pronouncing or reviewing sentence and to any state agency to which the defendant is subsequently committed or certified or under whose care and custody or jurisdiction the defendant subsequently is placed upon the official request of such court or agency therefor. In any such case, the court or agency receiving such material must retain it under the same conditions of confidentiality as apply to the probation department that made it available, except that an agency with jurisdiction as that term is defined in subdivision (a) of section 10.03 of the mental hygiene law shall make such material available to the commissioner of mental health, attorney general, case review panel, or psychiatric examiners described in article ten of the mental hygiene law when such persons or entities request such material in the exercise of their statutory functions, powers, and duties under article ten of the mental hygiene law.

4. Public agencies outside this state. Upon official request of any probation, parole or public institutional agency outside this state, a probation department may make any information in its files available to such agency. Any such release of information shall be conditioned upon the agreement of the receiving agency to retain it under the same conditions of confidentiality as apply to the probation department that made it available.

5. Division of criminal justice services. Nothing contained in this section may be construed to prevent the voluntary submission by a probation department of data in its files to the division of criminal justice services.

6. Professional licensing agencies. Probation departments shall provide a copy of presentence reports prepared in the case of individuals who are known to be licensed pursuant to title eight of the education law to the state department of health if the licensee is a physician, a specialist's assistant or a physician's assistant, and to the state education department with respect to all other such licensees. Such reports shall be accumulated and forwarded every three months, shall be in writing, may be submitted in a hard copy or electronically, and shall contain the following information:

(a) the name of the licensee and the profession in which licensure is held,

(b) the date of the conviction and the nature thereof,

(c) the index or other identifying file number.

In any such case, the state department receiving such material must retain it under the same conditions of confidentiality as apply to the probation department that made it available.



390.60 - Copy of reports to accompany defendant sentenced to imprisonment.

390.60 Copy of reports to accompany defendant sentenced to

imprisonment.

1. Cases where copy of report is required. Whenever a person is sentenced to a term of imprisonment, a copy of any pre-sentence report prepared, a copy of any pre-sentence memorandum filed by the defendant and a copy of any medical, psychiatric or social agency report submitted to the court or to the probation department in connection with the question of sentence must be delivered to the person in charge of the correctional or division for youth facility to which the defendant is committed at the time the defendant is delivered thereto. When a person is committed to any hospital operated by the office of mental health or referred to any program established pursuant to section four hundred one of the correction law, from a correctional facility or division for youth facility, the person in charge of the correctional facility or division for youth facility shall ensure that a copy of any pre-sentence report concerning such person, a copy of any pre-sentence memorandum filed by such person, and a copy of any medical, psychiatric or social agency report submitted to the court or to the probation department in connection with the question of sentence is provided to such hospital or program.

2. Effect of failure to deliver required report. A commitment is not void by reason of failure to comply with the provisions of subdivision one, but the person in charge of the correctional facility to which the defendant has been delivered in execution of the sentence is authorized to refuse to accept custody of such person until the required report is delivered.






Article 400 - (400.10 - 400.40) PRE-SENTENCE PROCEEDINGS

400.10 - Pre-sentence conference.

1. Authorization and purpose. Before pronouncing sentence, the court, in its discretion, may hold one or more pre-sentence conferences in open court or in chambers in order to (a) resolve any discrepancies between the pre-sentence report, or other information the court has received, and the defendant's or prosecutor's pre-sentence memorandum submitted pursuant to section 390.40, or (b) assist the court in its consideration of any matter relevant to the sentence to be pronounced.

2. Attendance. Such conference may be held with the prosecutor and defense counsel in the absence of the defendant, or the court may direct that the defendant attend. The court may also direct that any person who has furnished or who can furnish information to the court concerning sentence attend. Reasonable notice of the conference must be given to the prosecutor and the defense counsel, who must be afforded an opportunity to participate therein.

3. Procedure at conference. The court may advise the persons present at the conference of the factual contents of any report or memorandum it has received and afford any of the participants an opportunity to controvert or to comment upon any fact. The court may also conduct a summary hearing at the conference on any matter relevant to sentence and may take testimony under oath. In the discretion of the court, all or any part of the proceedings at the conference may be recorded by a court stenographer and the transcript made part of the pre-sentence report.

4. Pre-sentence conditions. After conviction and prior to sentencing the court may adjourn sentencing to a subsequent date and order the defendant to comply with any of the conditions contained in paragraphs (a) through (f) and paragraph (l) of subdivision two of section 65.10 of the penal law. In imposing sentence, the court shall take into consideration the defendant's record of compliance with pre-sentence conditions ordered by the court.



400.15 - Procedure for determining whether defendant is a second violent felony offender.

400.15 Procedure for determining whether defendant is a second

violent felony offender.

1. Applicability. The provisions of this section govern the procedure that must be followed in any case where it appears that a defendant who stands convicted of a violent felony offense as defined in subdivision one of section 70.02 of the penal law has previously been subjected to a predicate violent felony conviction as defined in paragraph (b) of subdivision one of section 70.04 of the penal law and may be a second violent felony offender.

2. Statement to be filed. When information available to the court or to the people prior to sentencing for a violent felony offense indicates that the defendant may have previously been subjected to a predicate violent felony conviction, a statement must be filed by the prosecutor before sentence is imposed setting forth the date and place of each alleged predicate violent felony conviction. Where the provisions of subparagraph (v) of paragraph (c) of subdivision one of section 70.04 of the penal law apply, such statement also shall set forth the date of commencement and the date of termination as well as the place of imprisonment for each period of incarceration to be used for tolling of the ten year limitation set forth in subparagraph (iv) of paragraph (b) of such subdivision.

3. Preliminary examination. The defendant must be given a copy of such statement and the court must ask him whether he wishes to controvert any allegation made therein. If the defendant wishes to controvert any allegation in the statement, he must specify the particular allegation or allegations he wishes to controvert. Uncontroverted allegations in the statement shall be deemed to have been admitted by the defendant.

4. Cases where further hearing is not required. Where the uncontroverted allegations in the statement are sufficient to support a finding that the defendant has been subjected to a predicate violent felony conviction the court must enter such finding and when imposing sentence must sentence the defendant in accordance with the provisions of section 70.04 of the penal law.

5. Cases where further hearing is required. Where the defendant controverts an allegation in the statement and the uncontroverted allegations in such statement are not sufficient to support a finding that the defendant has been subjected to a predicate violent felony conviction the court must proceed to hold a hearing.

6. Time for hearing. In any case where a copy of the statement was not received by the defendant at least two days prior to the preliminary examination, the court must upon request of the defendant grant an adjournment of at least two days before proceeding with the hearing.

7. Manner of conducting hearing.

(a) A hearing pursuant to this section must be before the court without jury. The burden of proof is upon the people and a finding that the defendant has been subjected to a predicate violent felony conviction must be based upon proof beyond a reasonable doubt by evidence admissible under the rules applicable to a trial of the issue of guilt.

(b) A previous conviction in this or any other jurisdiction which was obtained in violation of the rights of the defendant under the applicable provisions of the constitution of the United States must not be counted in determining whether the defendant has been subjected to a predicate violent felony conviction. The defendant may, at any time during the course of the hearing hereunder controvert an allegation with respect to such conviction in the statement on the grounds that the conviction was unconstitutionally obtained. Failure to challenge the previous conviction in the manner provided herein constitutes a waiver on the part of the defendant of any allegation of unconstitutionality unless good cause be shown for such failure to make timely challenge.

(c) At the conclusion of the hearing the court must make a finding as to whether or not the defendant has been subjected to a predicate violent felony conviction.

8. Subsequent use of predicate violent felony conviction finding. Where a finding has been entered pursuant to this section, such finding shall be binding upon that defendant in any future proceeding in which the issue may arise.



400.16 - Procedure for determining whether defendant is a persistent violent felony offender.

400.16 Procedure for determining whether defendant is a persistent

violent felony offender.

1. Applicability. The provisions of this section govern the procedure that must be followed in any case where it appears that a defendant who stands convicted of a violent felony offense as defined in subdivision one of section 70.02 of the penal law has previously been subjected to two or more predicate violent felony convictions as defined in paragraph (b) of subdivision one of section 70.04, and may be a persistent violent felony offender as defined in section 70.08 of the penal law.

2. Statement; preliminary examination; hearing; subsequent use of predicate violent felony conviction finding. The requirements set forth in subdivisions two, three, four, five, six, seven and eight of section 400.15 with respect to the statement to be filed, preliminary examination, hearing and subsequent use of a predicate violent felony conviction finding in the case of a second violent felony offender, shall also apply to a determination of whether a defendant has been subjected to two or more violent predicate felony convictions and is a persistent violent felony offender.



400.19 - Procedure for determining whether defendant is a second child sexual assault felony offender.

sexual assault felony offender.

1. Applicability. The provisions of this section govern the procedure that must be followed in any case where it appears that a defendant who stands convicted of a felony offense for a sexual assault upon a child as defined in section 70.07 of the penal law has previously been convicted of a predicate felony for a sexual assault upon a child.

2. Statement to be filed. When information available to the people prior to the trial of a felony offense for a sexual assault against a child indicates that the defendant may have previously been subjected to a predicate felony conviction for a sexual assault against a child, a statement may be filed by the prosecutor at any time before trial commences setting forth the date and place of each alleged predicate felony conviction for a sexual assault against a child and a statement whether the defendant was eighteen years of age or older at the time of the commission of the predicate felony. Where the provisions of subparagraph (v) of paragraph (b) of subdivision one of section 70.06 of the penal law apply, such statement also shall set forth the date of commencement and the date of termination as well as the place of imprisonment for each period of incarceration to be used for tolling of the ten year limitation set forth in subparagraph (iv) of paragraph (b) of such subdivision.

3. Preliminary examination. The defendant must be given a copy of such statement and the court must ask him whether he wishes to controvert any allegation made therein. If the defendant wishes to controvert any allegation in the statement, he must specify the particular allegation or allegations he wishes to controvert. Uncontroverted allegations in the statement shall be deemed to have been admitted by the defendant.

4. Cases where further hearing is not required. Where the uncontroverted allegations in the statement are sufficient to support a finding that the defendant has been subjected to a predicate felony conviction for a sexual assault upon a child and that the defendant was 18 years of age or older at the time of the commission of the predicate felony, the court must enter such finding and when imposing sentence must sentence the defendant in accordance with the provisions of section 70.07 of the penal law.

5. Cases where further hearing is required. Where the defendant controverts an allegation in the statement, the court must proceed to hold a hearing.

6. Manner of conducting hearing. (a) A hearing pursuant to this section must be before the court without jury. The burden of proof is upon the people and a finding that the defendant has been subjected to a predicate felony conviction for a sexual assault against a child as defined in subdivision two of section 70.07 of the penal law and that the defendant was 18 years of age or older at the time of the commission of the predicate felony must be based upon proof beyond a reasonable doubt by evidence admissible under the rules applicable to a trial of the issue of guilt.

(b) Regardless of whether the age of the victim is an element of the alleged predicate felony offense, where the defendant controverts an allegation that the victim of an alleged sexual assault upon a child was less than fifteen years old, the people may prove that the child was less than fifteen years old by any evidence admissible under the rules applicable to a trial of the issue of guilt. For purposes of determining whether a child was less than fifteen years old, the people shall not be required to prove that the defendant knew the child was less than fifteen years old at the time of the alleged sexual assault.

(c) A previous conviction in this or any other jurisdiction which was obtained in violation of the rights of the defendant under the applicable provisions of the constitution of the United States must not be counted in determining whether the defendant has been subjected to a predicate felony conviction for a sexual assault upon a child. The defendant may, at any time during the course of the hearing hereunder, controvert an allegation with respect to such conviction in the statement on the grounds that the conviction was unconstitutionally obtained. Failure to challenge the previous conviction in the manner provided herein constitutes a waiver on the part of the defendant of any allegation of unconstitutionality unless good cause be shown for such failure to make timely challenge.

(d) At the conclusion of the hearing the court must make a finding as to whether or not the defendant has been subjected to a predicate felony conviction for a sexual assault against a child as defined in subdivision two of section 70.07 of the penal law and whether the defendant was 18 years of age or older at the time of the commission of the predicate felony.

7. Subsequent use of predicate felony conviction finding. Where a finding has been entered pursuant to this section, such finding shall be binding in any future proceeding in which the issue may arise.



400.20 - Procedure for determining whether defendant should be sentenced as a persistent felony offender.

400.20 Procedure for determining whether defendant should be

sentenced as a persistent felony offender.

1. Applicability. The provisions of this section govern the procedure that must be followed in order to impose the persistent felony offender sentence authorized by subdivision two of section 70.10 of the penal law. Such sentence may not be imposed unless, based upon evidence in the record of a hearing held pursuant to this section, the court (a) has found that the defendant is a persistent felony offender as defined in subdivision one of section 70.10 of the penal law, and (b) is of the opinion that the history and character of the defendant and the nature and circumstances of his criminal conduct are such that extended incarceration and lifetime supervision of the defendant are warranted to best serve the public interest.

2. Authorization for hearing. When information available to the court prior to sentencing indicates that the defendant is a persistent felony offender, and when, in the opinion of the court, the available information shows that a persistent felony offender sentence may be warranted, the court may order a hearing to determine (a) whether the defendant is in fact a persistent felony offender, and (b) if so, whether a persistent felony offender sentence should be imposed.

3. Order directing a hearing. An order directing a hearing to determine whether the defendant should be sentenced as a persistent felony offender must be filed with the clerk of the court and must specify a date for the hearing not less than twenty days from the date the order is filed. The court must annex to and file with the order a statement setting forth the following:

(a) The dates and places of the previous convictions which render the defendant a persistent felony offender as defined in subdivision one of section 70.10 of the penal law; and

(b) The factors in the defendant's background and prior criminal conduct which the court deems relevant for the purpose of sentencing the defendant as a persistent felony offender.

4. Notice of hearing. Upon receipt of the order and statement of the court, the clerk of the court must send a notice of hearing to the defendant, his counsel and the district attorney. Such notice must specify the time and place of the hearing and the fact that the purpose of the hearing is to determine whether or not the defendant should be sentenced as a persistent felony offender. Each notice required to be sent hereunder must be accompanied by a copy of the statement of the court.

5. Burden and standard of proof; evidence. Upon any hearing held pursuant to this section the burden of proof is upon the people. A finding that the defendant is a persistent felony offender, as defined in subdivision one of section 70.10 of the penal law, must be based upon proof beyond a reasonable doubt by evidence admissible under the rules applicable to the trial of the issue of guilt. Matters pertaining to the defendant's history and character and the nature and circumstances of his criminal conduct may be established by any relevant evidence, not legally privileged, regardless of admissibility under the exclusionary rules of evidence, and the standard of proof with respect to such matters shall be a preponderance of the evidence.

6. Constitutionality of prior convictions. A previous conviction in this or any other jurisdiction which was obtained in violation of the rights of the defendant under the applicable provisions of the Constitution of the United States may not be counted in determining whether the defendant is a persistent felony offender. The defendant may, at any time during the course of the hearing hereunder controvert an allegation with respect to such conviction in the statement of the court on the grounds that the conviction was unconstitutionally obtained. Failure to challenge the previous conviction in the manner provided herein constitutes a waiver on the part of the defendant of any allegation of unconstitutionality unless good cause be shown for such failure to make timely challenge.

7. Preliminary examination. When the defendant appears for the hearing the court must ask him whether he wishes to controvert any allegation made in the statement prepared by the court, and whether he wishes to present evidence on the issue of whether he is a persistent felony offender or on the question of his background and criminal conduct. If the defendant wishes to controvert any allegation in the statement of the court, he must specify the particular allegation or allegations he wishes to controvert. If he wishes to present evidence in his own behalf, he must specify the nature of such evidence. Uncontroverted allegations in the statement of the court are deemed evidence in the record.

8. Cases where further hearing is not required. Where the uncontroverted allegations in the statement of the court are sufficient to support a finding that the defendant is a persistent felony offender and the court is satisfied that (a) the uncontroverted allegations with respect to the defendant's background and the nature of his prior criminal conduct warrant sentencing the defendant as a persistent felony offender, and (b) the defendant either has no relevant evidence to present or the facts which could be established through the evidence offered by the defendant would not affect the court's decision, the court may enter a finding that the defendant is a persistent felony offender and sentence him in accordance with the provisions of subdivision two of section 70.10 of the penal law.

9. Cases where further hearing is required. Where the defendant controverts an allegation in the statement of the court and the uncontroverted allegations in such statement are not sufficient to support a finding that the defendant is a persistent felony offender as defined in subdivision one of section 70.10 of the penal law, or where the uncontroverted allegations with respect to the defendant's history and the nature of his prior criminal conduct do not warrant sentencing him as a persistent felony offender, or where the defendant has offered to present evidence to establish facts that would affect the court's decision on the question of whether a persistent felony offender sentence is warranted, the court may fix a date for a further hearing. Such hearing shall be before the court without a jury and either party may introduce evidence with respect to the controverted allegations or any other matter relevant to the issue of whether or not the defendant should be sentenced as a persistent felony offender. At the conclusion of the hearing the court must make a finding as to whether or not the defendant is a persistent felony offender and, upon a finding that he is such, must then make such findings of fact as it deems relevant to the question of whether a persistent felony offender sentence is warranted. If the court both finds that the defendant is a persistent felony offender and is of the opinion that a persistent felony offender sentence is warranted, it may sentence the defendant in accordance with the provisions of subdivision two of section 70.10 of the penal law.

10. Termination of hearing. At any time during the pendency of a hearing pursuant to this section, the court may, in its discretion, terminate the hearing without making any finding. In such case, unless the court recommences the proceedings and makes the necessary findings, the defendant may not be sentenced as a persistent felony offender.



400.21 - Procedure for determining whether defendant is a second felony offender or a second felony drug offender.

400.21 Procedure for determining whether defendant is a second felony

offender or a second felony drug offender.

1. Applicability. The provisions of this section govern the procedure that must be followed in any case where it appears that a defendant who stands convicted of a felony has previously been convicted of a predicate felony and may be a second felony offender as defined in section 70.06 of the penal law or a second felony drug offender as defined in either paragraph (b) of subdivision one of section 70.70 of the penal law, or paragraph (b) of subdivision one of section 70.71 of the penal law.

2. Statement to be filed. When information available to the court or to the people prior to sentencing for a felony indicates that the defendant may have previously been subjected to a predicate felony conviction, a statement must be filed by the prosecutor before sentence is imposed setting forth the date and place of each alleged predicate felony conviction and whether the predicate felony conviction was a violent felony as that term is defined in subdivision one of section 70.02 of the penal law, or in any other jurisdiction of an offense which includes all of the essential elements of any such felony for which a sentence to a term of imprisonment in excess of one year or death was authorized and is authorized in this state regardless of whether such sentence was imposed. Where the provisions of subparagraph (v) of paragraph (b) of subdivision one of section 70.06 of the penal law apply, such statement also shall set forth the date of commencement and the date of termination as well as the state or local incarcerating agency for each period of incarceration to be used for tolling of the ten year limitation set forth in subparagraph (iv) of paragraph (b) of such subdivision.

3. Preliminary examination. The defendant must be given a copy of such statement and the court must ask him or her whether he or she wishes to controvert any allegation made therein. If the defendant wishes to controvert any allegation in the statement, he must specify the particular allegation or allegations he wishes to controvert. Uncontroverted allegations in the statement shall be deemed to have been admitted by the defendant.

4. Cases where further hearing is not required. Where the uncontroverted allegations in the statement are sufficient to support a finding that the defendant has been subjected to a predicate felony conviction the court must enter such finding, including a finding that the predicate felony conviction was of a violent felony as that term is defined in subdivision one of section 70.02 of the penal law, or in any other jurisdiction of an offense which includes all of the essential elements of any such felony for which a sentence to a term of imprisonment in excess of one year or death was authorized and is authorized in this state regardless of whether such sentence was imposed, and when imposing sentence must sentence the defendant in accordance with the applicable provisions of section 70.06, 70.70 or 70.71 of the penal law.

5. Cases where further hearing is required. Where the defendant controverts an allegation in the statement and the uncontroverted allegations in such statement are not sufficient to support a finding that the defendant has been subjected to such a predicate felony conviction the court must proceed to hold a hearing.

6. Time for hearing. In any case where a copy of the statement was not received by the defendant at least two days prior to the preliminary examination, the court must upon request of the defendant grant an adjournment of at least two days before proceeding with the hearing.

7. Manner of conducting hearing. (a) A hearing pursuant to this section must be before the court without jury. The burden of proof is upon the people and a finding that the defendant has been subjected to such a predicate felony conviction must be based upon proof beyond a reasonable doubt by evidence admissible under the rules applicable to a trial of the issue of guilt.

(b) A previous conviction in this or any other jurisdiction which was obtained in violation of the rights of the defendant under the applicable provisions of the constitution of the United States must not be counted in determining whether the defendant has been subjected to such a predicate felony conviction. The defendant may, at any time during the course of the hearing hereunder controvert an allegation with respect to such conviction in the statement on the grounds that the conviction was unconstitutionally obtained. Failure to challenge the previous conviction in the manner provided herein constitutes a waiver on the part of the defendant of any allegation of unconstitutionality unless good cause be shown for such failure to make timely challenge.

(c) At the conclusion of the hearing the court must make a finding as to whether or not the defendant has been subjected to a predicate felony conviction, including a finding as to whether or not the predicate felony conviction was of a violent felony as that term is defined in subdivision one of section 70.02 of the penal law, or in any other jurisdiction of an offense which includes all of the essential elements of any such felony for which a sentence to a term of imprisonment in excess of one year or death was authorized and is authorized in this state regardless of whether such sentence was imposed.

8. Subsequent use of predicate felony conviction finding. Where a finding has been entered pursuant to this section, such finding shall be binding upon that defendant in any future proceeding in which the issue may arise.



400.22 - Evidence of imprisonment.

The certificate of the commissioner of correction or of the warden or other chief officer of any prison, or of the superintendent or other chief officer of any penitentiary under the seal of his office containing name of person, a statement of the court in which conviction was had, the date and term of sentence, length of time imprisoned, and date of discharge from prison or penitentiary, shall be prima facie evidence of the imprisonment and discharge of any person under the conviction stated and set forth in such certificate for the purposes of any proceeding under section 400.20.



400.27 - Procedure for determining sentence upon conviction for the offense of murder in the first degree.

400.27 Procedure for determining sentence upon conviction for the

offense of murder in the first degree.

1. Upon the conviction of a defendant for the offense of murder in the first degree as defined by section 125.27 of the penal law, the court shall promptly conduct a separate sentencing proceeding to determine whether the defendant shall be sentenced to death or to life imprisonment without parole pursuant to subdivision five of section 70.00 of the penal law. Nothing in this section shall be deemed to preclude the people at any time from determining that the death penalty shall not be sought in a particular case, in which case the separate sentencing proceeding shall not be conducted and the court may sentence such defendant to life imprisonment without parole or to a sentence of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole.

2. The separate sentencing proceeding provided for by this section shall be conducted before the court sitting with the jury that found the defendant guilty. The court may discharge the jury and impanel another jury only in extraordinary circumstances and upon a showing of good cause, which may include, but is not limited to, a finding of prejudice to either party. If a new jury is impaneled, it shall be formed in accordance with the procedures in article two hundred seventy of this chapter. Before proceeding with the jury that found the defendant guilty, the court shall determine whether any juror has a state of mind that is likely to preclude the juror from rendering an impartial decision based upon the evidence adduced during the proceeding. In making such determination the court shall personally examine each juror individually outside the presence of the other jurors. The scope of the examination shall be within the discretion of the court and may include questions supplied by the parties as the court deems proper. The proceedings provided for in this subdivision shall be conducted on the record; provided, however, that upon motion of either party, and for good cause shown, the court may direct that all or a portion of the record of such proceedings be sealed. In the event the court determines that a juror has such a state of mind, the court shall discharge the juror and replace the juror with the alternate juror whose name was first drawn and called. If no alternate juror is available, the court must discharge the jury and impanel another jury in accordance with article two hundred seventy of this chapter.

3. For the purposes of a proceeding under this section each subparagraph of paragraph (a) of subdivision one of section 125.27 of the penal law shall be deemed to define an aggravating factor. Except as provided in subdivision seven of this section, at a sentencing proceeding pursuant to this section the only aggravating factors that the jury may consider are those proven beyond a reasonable doubt at trial, and no other aggravating factors may be considered. Whether a sentencing proceeding is conducted before the jury that found the defendant guilty or before another jury, the aggravating factor or factors proved at trial shall be deemed established beyond a reasonable doubt at the separate sentencing proceeding and shall not be relitigated. Where the jury is to determine sentences for concurrent counts of murder in the first degree, the aggravating factor included in each count shall be deemed to be an aggravating factor for the purpose of the jury's consideration in determining the sentence to be imposed on each such count.

4. The court on its own motion or on motion of either party, in the interest of justice or to avoid prejudice to either party, may delay the commencement of the separate sentencing proceeding.

5. Notwithstanding the provisions of article three hundred ninety of this chapter, where a defendant is found guilty of murder in the first degree, no presentence investigation shall be conducted; provided, however, that where the court is to impose a sentence of imprisonment, a presentence investigation shall be conducted and a presentence report shall be prepared in accordance with the provisions of such article.

6. At the sentencing proceeding the people shall not relitigate the existence of aggravating factors proved at the trial or otherwise present evidence, except, subject to the rules governing admission of evidence in the trial of a criminal action, in rebuttal of the defendant's evidence. However, when the sentencing proceeding is conducted before a newly impaneled jury, the people may present evidence to the extent reasonably necessary to inform the jury of the nature and circumstances of the count or counts of murder in the first degree for which the defendant was convicted in sufficient detail to permit the jury to determine the weight to be accorded the aggravating factor or factors established at trial. Whenever the people present such evidence, the court must instruct the jury in its charge that any facts elicited by the people that are not essential to the verdict of guilty on such count or counts shall not be deemed established beyond a reasonable doubt. Subject to the rules governing the admission of evidence in the trial of a criminal action, the defendant may present any evidence relevant to any mitigating factor set forth in subdivision nine of this section; provided, however, the defendant shall not be precluded from the admission of reliable hearsay evidence. The burden of establishing any of the mitigating factors set forth in subdivision nine of this section shall be on the defendant, and must be proven by a preponderance of the evidence. The people shall not offer evidence or argument relating to any mitigating factor except in rebuttal of evidence offered by the defendant.

7. (a) The people may present evidence at the sentencing proceeding to prove that in the ten year period prior to the commission of the crime of murder in the first degree for which the defendant was convicted, the defendant has previously been convicted of two or more offenses committed on different occasions; provided, that each such offense shall be either (i) a class A felony offense other than one defined in article two hundred twenty of the penal law, a class B violent felony offense specified in paragraph (a) of subdivision one of section 70.02 of the penal law, or a felony offense under the penal law a necessary element of which involves either the use or attempted use or threatened use of a deadly weapon or the intentional infliction of or the attempted intentional infliction of serious physical injury or death, or (ii) an offense under the laws of another state or of the United States punishable by a term of imprisonment of more than one year a necessary element of which involves either the use or attempted use or threatened use of a deadly weapon or the intentional infliction of or the attempted intentional infliction of serious physical injury or death. For the purpose of this paragraph, the term "deadly weapon" shall have the meaning set forth in subdivision twelve of section 10.00 of the penal law. In calculating the ten year period under this paragraph, any period of time during which the defendant was incarcerated for any reason between the time of commission of any of the prior felony offenses and the time of commission of the crime of murder in the first degree shall be excluded and such ten year period shall be extended by a period or periods equal to the time served under such incarceration. The defendant's conviction of two or more such offenses shall, if proven at the sentencing proceeding, constitute an aggravating factor.

(b) In order to be deemed established, an aggravating factor set forth in this subdivision must be proven by the people beyond a reasonable doubt and the jury must unanimously find such factor to have been so proven. The defendant may present evidence relating to an aggravating factor defined in this subdivision and either party may offer evidence in rebuttal. Any evidence presented by either party relating to such factor shall be subject to the rules governing admission of evidence in the trial of a criminal action.

(c) Whenever the people intend to offer evidence of an aggravating factor set forth in this subdivision, the people must within a reasonable time prior to trial file with the court and serve upon the defendant a notice of intention to offer such evidence. Whenever the people intend to offer evidence of the aggravating factor set forth in paragraph (a) of this subdivision, the people shall file with the notice of intention to offer such evidence a statement setting forth the date and place of each of the alleged offenses in paragraph (a) of this subdivision. The provisions of section 400.15 of this chapter, except for subdivisions one and two thereof, shall be followed.

8. Consistent with the provisions of this section, the people and the defendant shall be given fair opportunity to rebut any evidence received at the separate sentencing proceeding.

9. Mitigating factors shall include the following:

(a) The defendant has no significant history of prior criminal convictions involving the use of violence against another person;

(b) The defendant was mentally retarded at the time of the crime, or the defendant's mental capacity was impaired or his ability to conform his conduct to the requirements of law was impaired but not so impaired in either case as to constitute a defense to prosecution;

(c) The defendant was under duress or under the domination of another person, although not such duress or domination as to constitute a defense to prosecution;

(d) The defendant was criminally liable for the present offense of murder committed by another, but his participation in the offense was relatively minor although not so minor as to constitute a defense to prosecution;

(e) The murder was committed while the defendant was mentally or emotionally disturbed or under the influence of alcohol or any drug, although not to such an extent as to constitute a defense to prosecution; or

(f) Any other circumstance concerning the crime, the defendant's state of mind or condition at the time of the crime, or the defendant's character, background or record that would be relevant to mitigation or punishment for the crime.

* 10. At the conclusion of all the evidence, the people and the defendant may present argument in summation for or against the sentence sought by the people. The people may deliver the first summation and the defendant may then deliver the last summation. Thereafter, the court shall deliver a charge to the jury on any matters appropriate in the circumstances. In its charge, the court must instruct the jury that with respect to each count of murder in the first degree the jury should consider whether or not a sentence of death should be imposed and whether or not a sentence of life imprisonment without parole should be imposed, and that the jury must be unanimous with respect to either sentence. The court must also instruct the jury that in the event the jury fails to reach unanimous agreement with respect to the sentence, the court will sentence the defendant to a term of imprisonment with a minimum term of between twenty and twenty-five years and a maximum term of life. Following the court's charge, the jury shall retire to consider the sentence to be imposed. Unless inconsistent with the provisions of this section, the provisions of sections 310.10, 310.20 and 310.30 shall govern the deliberations of the jury.

* NB The jury deadlock instruction prescribed in sub 10 declared UNCONSTITUTIONAL under Article 1, Section 6 of the state Constitution

11. (a) The jury may not direct imposition of a sentence of death unless it unanimously finds beyond a reasonable doubt that the aggravating factor or factors substantially outweigh the mitigating factor or factors established, if any, and unanimously determines that the penalty of death should be imposed. Any member or members of the jury who find a mitigating factor to have been proven by the defendant by a preponderance of the evidence may consider such factor established regardless of the number of jurors who concur that the factor has been established.

(b) If the jury directs imposition of either a sentence of death or life imprisonment without parole, it shall specify on the record those mitigating and aggravating factors considered and those mitigating factors established by the defendant, if any.

(c) With respect to a count or concurrent counts of murder in the first degree, the court may direct the jury to cease deliberation with respect to the sentence or sentences to be imposed if the jury has deliberated for an extensive period of time without reaching unanimous agreement on the sentence or sentences to be imposed and the court is satisfied that any such agreement is unlikely within a reasonable time. The provisions of this paragraph shall apply with respect to consecutive counts of murder in the first degree. In the event the jury is unable to reach unanimous agreement, the court must sentence the defendant in accordance with subdivisions one through three of section 70.00 of the penal law with respect to any count or counts of murder in the first degree upon which the jury failed to reach unanimous agreement as to the sentence to be imposed.

(d) If the jury unanimously determines that a sentence of death should be imposed, the court must thereupon impose a sentence of death. Thereafter, however, the court may, upon written motion of the defendant, set aside the sentence of death upon any of the grounds set forth in section 330.30. The procedures set forth in sections 330.40 and 330.50, as applied to separate sentencing proceedings under this section, shall govern the motion and the court upon granting the motion shall, except as may otherwise be required by subdivision one of section 330.50, direct a new sentencing proceeding pursuant to this section. Upon granting the motion upon any of the grounds set forth in section 330.30 and setting aside the sentence, the court must afford the people a reasonable period of time, which shall not be less than ten days, to determine whether to take an appeal from the order setting aside the sentence of death. The taking of an appeal by the people stays the effectiveness of that portion of the court's order that directs a new sentencing proceeding.

(e) If the jury unanimously determines that a sentence of life imprisonment without parole should be imposed the court must thereupon impose a sentence of life imprisonment without parole.

(f) Where a sentence has been unanimously determined by the jury it must be recorded on the minutes and read to the jury, and the jurors must be collectively asked whether such is their sentence. Even though no juror makes any declaration in the negative, the jury must, if either party makes such an application, be polled and each juror separately asked whether the sentence announced by the foreman is in all respects his or her sentence. If, upon either the collective or the separate inquiry, any juror answers in the negative, the court must refuse to accept the sentence and must direct the jury to resume its deliberation. If no disagreement is expressed, the jury must be discharged from the case.

12. (a) Upon the conviction of a defendant for the offense of murder in the first degree as defined in section 125.27 of the penal law, the court shall, upon oral or written motion of the defendant based upon a showing that there is reasonable cause to believe that the defendant is mentally retarded, promptly conduct a hearing without a jury to determine whether the defendant is mentally retarded. Upon the consent of both parties, such a hearing, or a portion thereof, may be conducted by the court contemporaneously with the separate sentencing proceeding in the presence of the sentencing jury, which in no event shall be the trier of fact with respect to the hearing. At such hearing the defendant has the burden of proof by a preponderance of the evidence that he or she is mentally retarded. The court shall defer rendering any finding pursuant to this subdivision as to whether the defendant is mentally retarded until a sentence is imposed pursuant to this section.

(b) In the event the defendant is sentenced pursuant to this section to life imprisonment without parole or to a term of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole, the court shall not render a finding with respect to whether the defendant is mentally retarded.

(c) In the event the defendant is sentenced pursuant to this section to death, the court shall thereupon render a finding with respect to whether the defendant is mentally retarded. If the court finds the defendant is mentally retarded, the court shall set aside the sentence of death and sentence the defendant either to life imprisonment without parole or to a term of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole. If the court finds the defendant is not mentally retarded, then such sentence of death shall not be set aside pursuant to this subdivision.

(d) In the event that a defendant is convicted of murder in the first degree pursuant to subparagraph (iii) of paragraph (a) of subdivision one of section 125.27 of the penal law, and the killing occurred while the defendant was confined or under custody in a state correctional facility or local correctional institution, and a sentence of death is imposed, such sentence may not be set aside pursuant to this subdivision upon the ground that the defendant is mentally retarded. Nothing in this paragraph or paragraph (a) of this subdivision shall preclude a defendant from presenting mitigating evidence of mental retardation at the separate sentencing proceeding.

(e) The foregoing provisions of this subdivision notwithstanding, at a reasonable time prior to the commencement of trial the defendant may, upon a written motion alleging reasonable cause to believe the defendant is mentally retarded, apply for an order directing that a mental retardation hearing be conducted prior to trial. If, upon review of the defendant's motion and any response thereto, the court finds reasonable cause to believe the defendant is mentally retarded, it shall promptly conduct a hearing without a jury to determine whether the defendant is mentally retarded. In the event the court finds after the hearing that the defendant is not mentally retarded, the court must, prior to commencement of trial, enter an order so stating, but nothing in this paragraph shall preclude a defendant from presenting mitigating evidence of mental retardation at a separate sentencing proceeding. In the event the court finds after the hearing that the defendant, based upon a preponderance of the evidence, is mentally retarded, the court must, prior to commencement of trial, enter an order so stating. Unless the order is reversed on an appeal by the people or unless the provisions of paragraph (d) of this subdivision apply, a separate sentencing proceeding under this section shall not be conducted if the defendant is thereafter convicted of murder in the first degree. In the event a separate sentencing proceeding is not conducted, the court, upon conviction of a defendant for the crime of murder in the first degree, shall sentence the defendant to life imprisonment without parole or to a sentence of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole. Whenever a mental retardation hearing is held and a finding is rendered pursuant to this paragraph, the court may not conduct a hearing pursuant to paragraph (a) of this subdivision. For purposes of this subdivision and paragraph (b) of subdivision nine of this section, "mental retardation" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior which were manifested before the age of eighteen.

(f) In the event the court enters an order pursuant to paragraph (e) of this subdivision finding that the defendant is mentally retarded, the people may appeal as of right from the order pursuant to subdivision ten of section 450.20 of this chapter. Upon entering such an order the court must afford the people a reasonable period of time, which shall not be less than ten days, to determine whether to take an appeal from the order finding that the defendant is mentally retarded. The taking of an appeal by the people stays the effectiveness of the court's order and any order fixing a date for trial. Within six months of the effective date of this subdivision, the court of appeals shall adopt rules to ensure that appeals pursuant to this paragraph are expeditiously perfected, reviewed and determined so that pretrial delays are minimized. Prior to adoption of the rules, the court of appeals shall issue proposed rules and receive written comments thereon from interested parties.

13. (a) As used in this subdivision, the term "psychiatric evidence" means evidence of mental disease, defect or condition in connection with either a mitigating factor defined in this section or a mental retardation hearing pursuant to this section to be offered by a psychiatrist, psychologist or other person who has received training, or education, or has experience relating to the identification, diagnosis, treatment or evaluation of mental disease, mental defect or mental condition.

(b) When either party intends to offer psychiatric evidence, the party must, within a reasonable time prior to trial, serve upon the other party and file with the court a written notice of intention to present psychiatric evidence. The notice shall include a brief but detailed statement specifying the witness, nature and type of psychiatric evidence sought to be introduced. If either party fails to serve and file written notice, no psychiatric evidence is admissible unless the party failing to file thereafter serves and files such notice and the court affords the other party an adjournment for a reasonable period. If a party fails to give timely notice, the court in its discretion may impose upon offending counsel a reasonable monetary sanction for an intentional failure but may not in any event preclude the psychiatric evidence. In the event a monetary sanction is imposed, the offending counsel shall be personally liable therefor, and shall not receive reimbursement of any kind from any source in order to pay the cost of such monetary sanction. Nothing contained herein shall preclude the court from entering an order directing a party to provide timely notice.

(c) When a defendant serves notice pursuant to this subdivision, the district attorney may make application, upon notice to the defendant, for an order directing that the defendant submit to an examination by a psychiatrist, licensed psychologist, or licensed clinical social worker designated by the district attorney, for the purpose of rebutting evidence offered by the defendant with respect to a mental disease, defect, or condition in connection with either a mitigating factor defined in this section, including whether the defendant was acting under duress, was mentally or emotionally disturbed or mentally retarded, or was under the influence of alcohol or any drug. If the application is granted, the district attorney shall schedule a time and place for the examination, which shall be recorded. Counsel for the people and the defendant shall have the right to be present at the examination. A transcript of the examination shall be made available to the defendant and the district attorney promptly after its conclusion. The district attorney shall promptly serve on the defendant a written copy of the findings and evaluation of the examiner. If the court finds that the defendant has wilfully refused to cooperate fully in an examination pursuant to this paragraph, it shall, upon request of the district attorney, instruct the jury that the defendant did not submit to or cooperate fully in such psychiatric examination. When a defendant is subjected to an examination pursuant to an order issued in accordance with this subdivision, any statement made by the defendant for the purpose of the examination shall be inadmissible in evidence against him in any criminal action or proceeding on any issue other than that of whether a mitigating factor has been established or whether the defendant is mentally retarded, but such statement is admissible upon such an issue whether or not it would otherwise be deemed a privileged communication.

14. (a) At a reasonable time prior to the sentencing proceeding or a mental retardation hearing:

(i) the prosecutor shall, unless previously disclosed and subject to a protective order, make available to the defendant the statements and information specified in subdivision one of section 240.45 and make available for inspection, photographing, copying or testing the property specified in subdivision one of section 240.20; and

(ii) the defendant shall, unless previously disclosed and subject to a protective order, make available to the prosecution the statements and information specified in subdivision two of section 240.45 and make available for inspection, photographing, copying or testing, subject to constitutional limitations, the reports, documents and other property specified in subdivision one of section 240.30.

(b) Where a party refuses to make disclosure pursuant to this section, the provisions of section 240.35, subdivision one of section 240.40 and section 240.50 shall apply.

(c) If, after complying with the provisions of this section or an order pursuant thereto, a party finds either before or during a sentencing proceeding or mental retardation hearing, additional material subject to discovery or covered by court order, the party shall promptly make disclosure or apply for a protective order.

(d) If the court finds that a party has failed to comply with any of the provisions of this section, the court may enter any of the orders specified in subdivision one of section 240.70.

15. The court of appeals shall formulate and adopt rules for the development of forms for use by the jury in recording its findings and determinations of sentence.



400.30 - Procedure for determining the amount of a fine based upon the defendant's gain from the offense.

400.30 Procedure for determining the amount of a fine based upon the

defendant's gain from the offense.

1. Order directing a hearing. In any case where the court is of the opinion that the sentence should consist of or include a fine and that, pursuant to article eighty of the penal law, the amount of the fine should be based upon the defendant's gain from the commission of the offense, the court may order a hearing to determine the amount of such gain. The order must be filed with the clerk of the court and must specify a date for the hearing not less than ten days after the filing of the order.

2. Notice of hearing. Upon receipt of the order, the clerk of the court must send a notice of the hearing to the defendant, his counsel and the district attorney. Such notice must specify the time and place of the hearing and the fact that the purpose thereof is to determine the amount of the defendant's gain from the commission of the offense so that an appropriate fine can be imposed.

3. Hearing. When the defendant appears for the hearing the court must ask him whether he wishes to make any statement with respect to the amount of his gain from the commission of the offense. If the defendant does make a statement, the court may accept such statement and base its finding thereon. Where the defendant does not make a statement, or where the court does not accept the defendant's statement, it may proceed with the hearing.

4. Burden and standard of proof; evidence. At any hearing held pursuant to this section the burden of proof rests upon the people. A finding as to the amount of the defendant's gain from the commission of the offense must be based upon a preponderance of the evidence. Any relevant evidence, not legally privileged, may be received regardless of its admissibility under the exclusionary rules of evidence.

5. Termination of hearing. At any time during the pendency of a hearing pursuant to this section the court may, in its discretion, terminate the hearing without making any finding.



400.40 - Procedure for determining prior convictions for the purpose of sentence in certain cases.

sentence in certain cases.

1. Applicability. Where a conviction is entered for an unclassified misdemeanor or for a traffic infraction and the authorized sentence depends upon whether the defendant has a previous judgment of conviction for an offense, or where a conviction is entered for a violation defined outside the penal law and the amount of the fine authorized by the law defining such violation depends upon whether the defendant has a previous judgment of conviction for an offense, such issue is determined as provided in this section.

2. Statement to be filed. If it appears that the defendant has a previous judgment of conviction and if the court is required, or in its discretion desires, to impose a sentence that would not be authorized in the absence of such previous judgment, a statement must be filed after conviction and before sentence setting forth the date and place of the previous judgment or judgments and the court must conduct a hearing to determine whether the defendant is the same person mentioned in the record of such judgment or judgments. In any case where an increased sentence is mandatory, the statement may be filed by the court or by the prosecutor. In any case where an increased sentence is discretionary, the statement may be filed only by the court.

3. Preliminary examination. The defendant must be given a copy of such statement and the court must ask him whether he admits or denies such prior judgment or judgments. If the defendant denies the same or remains mute, the court may proceed with the hearing and, where the increased sentence is mandatory, it must impose such.

4. Time for hearing. In any case where a copy of the statement was not received by the defendant at least two days prior to the preliminary examination, the court must upon request of the defendant grant an adjournment of at least two days before proceeding with the hearing.

5. Manner of conducting hearing. A hearing pursuant to this section must be before the court without a jury. The burden of proof is upon the people and a finding that the defendant has been convicted of any offense alleged in the statement must be based upon proof beyond a reasonable doubt by evidence admissible under the rules applicable to trial of the issue of guilt.






Article 410 - (410.10 - 410.91) SENTENCES OF PROBATION, CONDITIONAL DISCHARGE AND PAROLE SUPERVISION

410.10 - Specification of conditions of the sentence.

1. When the court pronounces a sentence of probation or of conditional discharge it must specify as part of the sentence the conditions to be complied with. Where the sentence is one of probation, the defendant must be given a written copy of the conditions at the time sentence is imposed. In any case where the defendant is given a written copy of the conditions, a copy thereof must be filed with and become part of the record of the case, and it is not necessary to specify the conditions orally.

2. Commission of an additional offense, other than a traffic infraction, after imposition of a sentence of probation or of conditional discharge, and prior to expiration or termination of the period of the sentence, constitutes a ground for revocation of such sentence irrespective of whether such fact is specified as a condition of the sentence.

3. When the court pronounces a sentence of probation or conditional discharge for a specified crime defined in paragraph (e) of subdivision one of section six hundred thirty-two-a of the executive law, in addition to specifying the conditions of the sentence, the court shall provide written notice to such defendant concerning any requirement to report to the office of victim services funds of a convicted person as defined in section six hundred thirty-two-a of the executive law, the procedures for such reporting and any potential penalty for a failure to comply.



410.20 - Modification or enlargement of conditions.

1. The court may modify or enlarge the conditions of a sentence of probation or of conditional discharge at any time prior to the expiration or termination of the period of the sentence. Such action may not, however, be taken unless the defendant is personally present, except that the defendant need not be present if the modification consists solely of the elimination or relaxation of one or more conditions. Whenever the defendant has not been present, the court shall notify the defendant in writing within twenty days of such modification specifying the nature of the elimination or relaxation of such condition or conditions and the effective date thereof. In any such case the modification or enlargement may be specified in the same manner as the conditions originally imposed and becomes part of the sentence.

2. The procedure set forth in this section applies to the imposition of an additional period of conditional discharge as authorized by subdivision three of section 65.05 of the penal law.



410.30 - Declaration of delinquency.

If at any time during the period of a sentence of probation or of conditional discharge the court has reasonable cause to believe that the defendant has violated a condition of the sentence, it may declare the defendant delinquent and file a written declaration of delinquency. When the court receives a request for a declaration of delinquency by a probation officer, it shall make a decision on such request within seventy-two hours of its receipt of the request. Upon filing a written declaration of delinquency, the court must promptly take reasonable and appropriate action to cause the defendant to appear before it for the purpose of enabling the court to make a final determination with respect to the alleged delinquency in accordance with section 410.70 of this article.



410.40 - Notice to appear, warrant.

1. Notice to appear. The court may at any time order that a person who is under a sentence of probation or of conditional discharge appear before it. Such order may be in the form of a written notice, specifying the time and place of appearance, mailed to or served personally upon the defendant as the court may direct. In the absence of a warrant issued pursuant to subdivision two of this section, where a probation officer has submitted a violation petition and report, the court shall promptly consider such petition and, where the court issues a notice to appear, the court shall direct that the defendant appear within ten business days of the court's order. When the order is in the form of such a notice, failure to appear as ordered without reasonable cause therefor constitutes a violation of the conditions of the sentence irrespective of whether such requirement is specified as a condition thereof.

2. Warrant. Where the probation officer has requested that a probation warrant be issued, the court shall, within seventy-two hours of its receipt of the request, issue or deny the warrant or take any other lawful action including issuance of a notice to appear pursuant to subdivision one of this section. If at any time during the period of a sentence of probation or of conditional discharge the court has reasonable grounds to believe that the defendant has violated a condition of the sentence, the court may issue a warrant to a police officer or to an appropriate peace officer directing him or her to take the defendant into custody and bring the defendant before the court without unnecessary delay; provided, however, if the court in which the warrant is returnable is a superior court, and such court is not available, and the warrant is addressed to a police officer or appropriate probation officer certified as a peace officer, such executing officer may bring the defendant to the local correctional facility of the county in which such court sits, to be detained there until not later than the commencement of the next session of such court occurring on the next business day; or if the court in which the warrant is returnable is a local criminal court, and such court is not available, and the warrant is addressed to a police officer or appropriate probation officer certified as a peace officer, such executing officer must without unnecessary delay bring the defendant before an alternate local criminal court, as provided in subdivision five of section 120.90 of this chapter. A court which issues such a warrant may attach thereto a summary of the basis for the warrant. In any case where a defendant arrested upon the warrant is brought before a local criminal court other than the court in which the warrant is returnable, such local criminal court shall consider such summary before issuing a securing order with respect to the defendant.



410.50 - Custody and supervision of probationers.

1. Custody. A person who is under a sentence of probation is in the legal custody of the court that imposed it pending expiration or termination of the period of the sentence.

2. Supervision. The probation department serving the court that imposed a sentence of probation has the duty of supervising the defendant during the period of such legal custody.

3. Search order. If at any time during the period of probation the court has reasonable cause to believe that the defendant has violated a condition of the sentence, it may issue a search order. Such order must be directed to a probation officer and may authorize such officer to search the person of the defendant and/or any premises in which he resides or any real or personal property which he owns or which is in his possession.

4. Taking custody without warrant. When a probation officer has reasonable cause to believe that a person under his supervision pursuant to a sentence of probation has violated a condition of the sentence, such officer may, without a warrant, take the probationer into custody and search his person.

5. Assistance by police officer. In executing a search order, or in taking a person into custody, pursuant to this section, a probation officer may be assisted by a police officer.



410.60 - Appearance before court.

A person who has been taken into custody pursuant to section 410.40 or section 410.50 of this article for violation of a condition of a sentence of probation or a sentence of conditional discharge must forthwith be brought before the court that imposed the sentence. Where a violation of probation petition and report has been filed and the person has not been taken into custody nor has a warrant been issued, an initial court appearance shall occur within ten business days of the court's issuance of a notice to appear. If the court has reasonable cause to believe that such person has violated a condition of the sentence, it may commit him to the custody of the sheriff or fix bail or release such person on his own recognizance for future appearance at a hearing to be held in accordance with section 410.70 of this article. If the court does not have reasonable cause to believe that such person has violated a condition of the sentence, it must direct that he be released.



410.70 - Hearing on violation.

1. In general. The court may not revoke a sentence of probation or a sentence of conditional discharge, or extend a period of probation, unless (a) the court has found that the defendant has violated a condition of the sentence and (b) the defendant has had an opportunity to be heard pursuant to this section. The defendant is entitled to a hearing in accordance with this section promptly after the court has filed a declaration of delinquency or has committed him or has fixed bail pursuant to this article.

2. Statement; preliminary examination. The court must file or cause to be filed with the clerk of the court a statement setting forth the condition or conditions of the sentence violated and a reasonable description of the time, place and manner in which the violation occurred. The defendant must appear before the court within ten business days of the court's issuance of the notice to appear and the court must advise him of the contents of the statement and furnish him with a copy thereof. At the time of such appearance the court must ask the defendant whether he wishes to make any statement with respect to the violation. If the defendant makes a statement, the court may accept it and base its decision thereon. If the court does not accept it, or if the defendant does not make a statement, the court must proceed with the hearing. Provided, however, that upon request, the court must grant a reasonable adjournment to the defendant to enable him to prepare for the hearing.

3. Manner of conducting hearing. The hearing must be a summary one by the court without a jury and the court may receive any relevant evidence not legally privileged. The defendant may cross-examine witnesses and may present evidence on his own behalf. A finding that the defendant has violated a condition of his sentence must be based upon a preponderance of the evidence.

4. Counsel. The defendant is entitled to counsel at all stages of any proceeding under this section and the court must advise him of such right at the outset of the proceeding.

5. Revocation; modification; continuation. At the conclusion of the hearing the court may revoke, continue or modify the sentence of probation or conditional discharge. Where the court revokes the sentence, it must impose sentence as specified in subdivisions three and four of section 60.01 of the penal law. Where the court continues or modifies the sentence, it must vacate the declaration of delinquency and direct that the defendant be released. If the alleged violation is sustained and the court continues or modifies the sentence, it may extend the sentence up to the period of interruption specified in subdivision two of section 65.15 of the penal law, but any time spent in custody in any correctional institution pursuant to section 410.60 of this article shall be credited against the term of the sentence. Provided further, where the alleged violation is sustained and the court continues or modifies the sentence, the court may also extend the remaining period of probation up to the maximum term authorized by section 65.00 of the penal law. Provided, however, a defendant shall receive credit for the time during which he or she was supervised under the original probation sentence prior to any declaration of delinquency and for any time spent in custody pursuant to this article for an alleged violation of probation.



410.80 - Transfer of supervision of probationers.

1. Authority to transfer supervision. Where a probationer at the time of sentencing or an interim probationer at the time of the imposition of the period of interim probation supervision resides in another jurisdiction within the state, the sentencing court shall transfer supervision to the appropriate probation department in such other jurisdiction. Where, after a probation sentence or interim probation supervision is pronounced, a probationer or interim probationer desires to reside in another jurisdiction within the state that is not served by the sentencing court, such court, in its discretion, may approve a change in residency and, upon approval, shall transfer supervision to the appropriate probation department serving the county of the probationer's proposed new residence. Any transfer under this subdivision must be in accordance with rules adopted by the commissioner of the division of criminal justice services.

2. Transfer of powers. (a) Upon completion of transfer of probation as authorized pursuant to subdivision one, the probation department in the receiving jurisdiction shall assume all powers and duties of the probation department in the jurisdiction of the sentencing court. Upon completion of transfer, the appropriate court within the jurisdiction of the receiving probation department shall assume all powers and duties of the sentencing court and shall have sole jurisdiction in the case including jurisdiction over matters specified in article twenty-three of the correction law. Further, the sentencing court shall immediately forward its entire case record to the receiving court.

(i) In transfers involving a defendant sentenced to probation upon conviction of a felony, the receiving court served by the probation department to which supervision is transferred shall be the superior court within the jurisdiction of the probation department.

(ii) In transfers involving a defendant sentenced to probation upon conviction of a misdemeanor, the receiving court served by the probation department to which supervision is transferred shall be the appropriate criminal court within the jurisdiction of the probation department. The sending probation department shall consult with the probation department to which supervision will be transferred to determine the appropriate criminal court to receive the case.

(b) Where a transfer is authorized for a defendant on interim probation supervision pursuant to subdivision one of this section, the sentencing court shall retain jurisdiction during the period of interim probation. The probation department in the receiving jurisdiction shall assume all powers and duties of the original probation department in the jurisdiction of the sentencing court.

3. Interstate compact. Nothing contained in this section affects or limits the provisions of section two hundred fifty-nine-mm of the executive law relating to out-of-state probation supervision.

4. Federal transfer of custody and supervision. Notwithstanding the provisions of any other law, the court served by the probation department may consent to the transfer of custody and supervision of a probationer to the United States Department of Justice pursuant to the Witness Security Act of nineteen hundred eighty-four.



410.90 - Termination of sentence.

1. The court may at any time terminate either a period of probation, other than a period of lifetime probation, for conviction to a crime or a period of conditional discharge for an offense.

2. The court may terminate a period of probation for a person who is subject to lifetime probation and who has been on unrevoked probation for at least five consecutive years.

3. (a) The court shall grant a request for termination of a sentence of probation under this section when, having regard to the conduct and condition of the probationer, the court is of the opinion that:

(i) the probationer is no longer in need of such guidance, training or other assistance which would otherwise be administered through probation supervision;

(ii) the probationer has diligently complied with the terms and conditions of the sentence of probation; and

(iii) the termination of the sentence of probation is not adverse to the protection of the public.

No such termination shall be granted unless the court is satisfied that the probationer, who is otherwise financially able to comply with an order of restitution or reparation, has made a good faith effort to comply therewith.

(b) The court shall grant a request for termination of a sentence of conditional discharge under this section when, having regard to the conduct and condition of the defendant, the court is of the opinion that:

(i) the defendant has diligently complied with the terms and conditions of the sentence of conditional discharge; and

(ii) termination of the sentence of conditional discharge is not adverse to protection of the public.



410.91 - Sentence of parole supervision.

1. A sentence of parole supervision is an indeterminate sentence of imprisonment, or a determinate sentence of imprisonment imposed pursuant to paragraphs (b) and (d) of subdivision three of section 70.70 of the penal law, which may be imposed upon an eligible defendant, as defined in subdivision two of this section. If an indeterminate sentence, such sentence shall have a minimum term and a maximum term within the ranges specified by subdivisions three and four of section 70.06 of the penal law. If a determinate sentence, such sentence shall have a term within the ranges specified by subparagraphs (iii) and (iv) of paragraph (b) of subdivision three of section 70.70 of the penal law. Provided, however, if the court directs that the sentence be executed as a sentence of parole supervision, it shall remand the defendant for immediate delivery to a reception center operated by the state department of corrections and community supervision, in accordance with section 430.20 of this chapter and section six hundred one of the correction law, for a period not to exceed ten days. An individual who receives such a sentence shall be placed under the immediate supervision of the department of corrections and community supervision and must comply with the conditions of parole, which shall include an initial placement in a drug treatment campus for a period of ninety days at which time the defendant shall be released therefrom.

2. A defendant is an "eligible defendant" for purposes of a sentence of parole supervision when such defendant is a felony offender convicted of a specified offense or offenses as defined in subdivision five of this section, who stands convicted of no other felony offense, who has not previously been convicted of either a violent felony offense as defined in section 70.02 of the penal law, a class A felony offense or a class B felony offense other than a class B felony offense defined in article two hundred twenty of the penal law, and is not subject to an undischarged term of imprisonment.

3. When an indeterminate or determinate sentence of imprisonment is imposed upon an eligible defendant for a specified offense, as defined in subdivision five of this section, the court may direct that such sentence be executed as a sentence of parole supervision if the court finds (i) that the defendant has a history of controlled substance dependence that is a significant contributing factor to such defendant's criminal conduct; (ii) that such defendant's controlled substance dependence could be appropriately addressed by a sentence of parole supervision; and (iii) that imposition of such a sentence would not have an adverse effect on public safety or public confidence in the integrity of the criminal justice system.

** 5. For the purposes of this section, a "specified offense" is an offense defined by any of the following provisions of the penal law: burglary in the third degree as defined in section 140.20, criminal mischief in the third degree as defined in section 145.05, criminal mischief in the second degree as defined in section 145.10, grand larceny in the fourth degree as defined in subdivision one, two, three, four, five, six, eight, nine or ten of section 155.30, grand larceny in the third degree as defined in section 155.35 (except where the property consists of one or more firearms, rifles or shotguns), unauthorized use of a vehicle in the second degree as defined in section 165.06, criminal possession of stolen property in the fourth degree as defined in subdivision one, two, three, five or six of section 165.45, criminal possession of stolen property in the third degree as defined in section 165.50 (except where the property consists of one or more firearms, rifles or shotguns), forgery in the second degree as defined in section 170.10, criminal possession of a forged instrument in the second degree as defined in section 170.25, unlawfully using slugs in the first degree as defined in section 170.60, criminal diversion of medical marihuana in the first degree as defined in section 179.10 or an attempt to commit any of the aforementioned offenses if such attempt constitutes a felony offense; or a class B felony offense defined in article two hundred twenty where a sentence is imposed pursuant to paragraph (a) of subdivision two of section 70.70 of the penal law; or any class C, class D or class E controlled substance or marihuana felony offense as defined in article two hundred twenty or two hundred twenty-one.

* NB Effective until July 5, 2021

** 5. For the purposes of this section, a "specified offense" is an offense defined by any of the following provisions of the penal law: burglary in the third degree as defined in section 140.20, criminal mischief in the third degree as defined in section 145.05, criminal mischief in the second degree as defined in section 145.10, grand larceny in the fourth degree as defined in subdivision one, two, three, four, five, six, eight, nine or ten of section 155.30, grand larceny in the third degree as defined in section 155.35 (except where the property consists of one or more firearms, rifles or shotguns), unauthorized use of a vehicle in the second degree as defined in section 165.06, criminal possession of stolen property in the fourth degree as defined in subdivision one, two, three, five or six of section 165.45, criminal possession of stolen property in the third degree as defined in section 165.50 (except where the property consists of one or more firearms, rifles or shotguns), forgery in the second degree as defined in section 170.10, criminal possession of a forged instrument in the second degree as defined in section 170.25, unlawfully using slugs in the first degree as defined in section 170.60, or an attempt to commit any of the aforementioned offenses if such attempt constitutes a felony offense; or a class B felony offense defined in article two hundred twenty where a sentence is imposed pursuant to paragraph (a) of subdivision two of section 70.70 of the penal law; or any class C, class D or class E controlled substance or marihuana felony offense as defined in article two hundred twenty or two hundred twenty-one.

** NB Effective July 5, 2021

6. Upon delivery of the defendant to the reception center, he or she shall be given a copy of the conditions of parole by a representative of the department of corrections and community supervision and shall acknowledge receipt of a copy of the conditions in writing. The conditions shall be established in accordance with article twelve-B of the executive law and the rules and regulations of the board of parole. Thereafter and while the parolee is participating in the intensive drug treatment program provided at the drug treatment campus, the department of corrections and community supervision shall assess the parolee's special needs and shall develop an intensive program of parole supervision that will address the parolee's substance abuse history and which shall include periodic urinalysis testing. Unless inappropriate, such program shall include the provision of treatment services by a community-based substance abuse service provider which has a contract with the department of corrections and community supervision.

7. Upon completion of the drug treatment program at the drug treatment campus, a parolee will be furnished with money, clothing and transportation in a manner consistent with section one hundred twenty-five of the correction law to permit the parolee's travel from the drug treatment campus to the county in which the parolee's supervision will continue.

8. If the parole officer having charge of a person sentenced to parole supervision pursuant to this section has reasonable cause to believe that such person has violated the conditions of his or her parole, the procedures of subdivision three of section two hundred fifty-nine-i of the executive law shall apply to the issuance of a warrant and the conduct of further proceedings; provided, however, that a parole violation warrant issued for a violation committed while the parolee is being supervised at a drug treatment campus shall constitute authority for the immediate placement of the parolee into a correctional facility operated by the department of corrections and community supervision, which to the extent practicable shall be reasonably proximate to the place at which the violation occurred, to hold in temporary detention pending completion of the procedures required by subdivision three of section two hundred fifty-nine-i of the executive law.

* NB Repealed September 1, 2017






Article 420 - (420.05 - 420.40) FINES, RESTITUTION AND REPARATION

420.05 - Payment of fines, mandatory surcharges and fees by credit card.

When the court imposes a fine, mandatory surcharge or fee upon an individual who stands convicted of any offense, such individual may pay such fine, mandatory surcharge or fee by credit card or similar device. In such event, notwithstanding any other provision of law, he or she also may be required to pay a reasonable administrative fee. The amount of such administrative fee and the time and manner of its payment shall be in accordance with the system established by the chief administrator of the courts pursuant to paragraph (j) of subdivision two of section two hundred twelve of the judiciary law.



420.10 - Collection of fines, restitution or reparation.

1. Alternative methods of payment. When the court imposes a fine upon an individual, it shall designate the official other than the district attorney to whom payment is to be remitted. When the court imposes restitution or reparation and requires that the defendant pay a designated surcharge thereon pursuant to the provisions of subdivision eight of section 60.27 of the penal law, it shall designate the official or organization other than the district attorney, selected pursuant to subdivision eight of this section, to whom payment is to be remitted. (a) The court may direct:

(i) That the defendant pay the entire amount at the time sentence is pronounced;

(ii) That the defendant pay the entire amount at some later date; or

(iii) That the defendant pay a specified portion at designated periodic intervals.

(b) When the court imposes both (i) a fine and (ii) restitution or reparation and such designated surcharge upon an individual and imposes a schedule of payments, the court shall also direct that payment of restitution or reparation and such designated surcharge take priority over the payment of the fine.

(c) Where the defendant is sentenced to a period of probation as well as a fine, restitution or reparation and such designated surcharge, the court may direct that payment of the fine, restitution or reparation and such designated surcharge be a condition of the sentence.

(d) When a court requires that restitution or reparation and such designated surcharge be made it must direct that notice be given to a person or persons to whom it is to be paid of the conditions under which it is to be remitted; the name and address of the public official or organization to whom it is to be remitted for payment and the amount thereof; and the availability of civil proceedings for collection under subdivision six of this section. An official or organization designated to receive payment under this subdivision must report to the court any failure to comply with the order and shall cooperate with the district attorney pursuant to his responsibilities under subdivision six of this section.

(e) Where cash bail has been posted by the defendant as the principal and is not forfeited or assigned, the court at its discretion may order that bail be applied toward payment of any order of restitution or reparation or fine. If the court so orders, the bail proceeds shall be applied to payment first of the restitution or reparation and then of the fine.

2. Death of victim. In the event that the individual to whom restitution or reparation is to be made dies prior to completion of said restitution or reparation, the remaining payments shall be made to the estate of the deceased.

3. Imprisonment for failure to pay. Where the court imposes a fine, restitution or reparation, the sentence may provide that if the defendant fails to pay the fine, restitution or reparation in accordance with the direction of the court, the defendant must be imprisoned until the fine, restitution or reparation is satisfied. Such provision may be added at the time sentence is pronounced or at any later date while the fine, restitution or reparation or any part thereof remains unpaid; provided, however, that if the provision is added at a time subsequent to the pronouncement of sentence the defendant must be personally present when it is added. In any case where the defendant fails to pay a fine, restitution or reparation as directed the court may issue a warrant directing a peace officer, acting pursuant to his special duties, or a police officer, to take him into custody and bring him before the court; provided, however, if the court in which the warrant is returnable is a city, town or village court, and such court is not available, and the warrant is addressed to a police officer, such executing police officer must without unnecessary delay bring the defendant before an alternate local criminal court, as provided in subdivision five of section 120.90 of this chapter; or if the court in which the warrant is returnable is a superior court, and such court is not available, and the warrant is addressed to a police officer, such executing police officer may bring the defendant to the local correctional facility of the county in which such court sits, to be detained there until not later than the commencement of the next session of such court occurring on the next business day. Such warrant may also be delegated in the same manner as a warrant pursuant to section 530.70 of this chapter. Where a sentence provides that the defendant be imprisoned for failure to pay a fine, the court shall advise the defendant that if he is unable to pay such fine, he has a right, at any time, to apply to the court to be resentenced as provided in subdivision five of this section.

4. Period of imprisonment. When the court directs that the defendant be imprisoned until the fine, restitution or reparation be satisfied, it must specify a maximum period of imprisonment subject to the following limits:

(a) Where the fine, restitution or reparation is imposed for a felony, the period may not exceed one year;

(b) Where the fine, restitution or reparation is imposed for a misdemeanor, the period may not exceed one-third of the maximum authorized term of imprisonment;

(c) Where the fine, restitution or reparation is imposed for a petty offense, the period may not exceed fifteen days; and

(d) Where a sentence of imprisonment as well as a fine, restitution or reparation is imposed, the aggregate of the period and the term of the sentence may not exceed the maximum authorized term of imprisonment.

(e) Jail time and good behavior time shall be credited against the full period of imprisonment, if served, as provided in section 70.30 of the penal law for definite sentences.

5. Application for resentence. In any case where the defendant is unable to pay a fine, restitution or reparation imposed by the court, he may at any time apply to the court for resentence. In such case, if the court is satisfied that the defendant is unable to pay the fine, restitution or reparation it must:

(a) Adjust the terms of payment; or

(b) Lower the amount of the fine, restitution or reparation; or

(c) Where the sentence consists of probation or imprisonment and a fine, restitution or reparation, revoke the portion of the sentence imposing the fine, restitution or reparation; or

(d) Revoke the entire sentence imposed and resentence the defendant. Upon such resentence the court may impose any sentence it originally could have imposed, except that the amount of any fine, restitution or reparation imposed may not be in excess of the amount the defendant is able to pay.

In any case where the defendant applies for resentencing with respect to any condition of the sentence relating to restitution or reparation the court must order that notice of such application and a reasonable opportunity to be heard be given to the person or persons given notice pursuant to subdivision one of this section. If the court grants the defendant's application by changing the original order for restitution or reparation in any manner, the court must place the reasons therefor on the record.

For the purposes of this subdivision, the court shall not determine that the defendant is unable to pay the fine, restitution or reparation ordered solely because of such defendant's incarceration but shall consider all the defendant's sources of income including, but not limited to, moneys in the possession of an inmate at the time of his admission into such facility, funds earned by him in a work release program as defined in subdivision four of section one hundred fifty of the correction law, funds earned by him as provided for in section one hundred eighty-seven of the correction law and any other funds received by him or on his behalf and deposited with the superintendent or the municipal official of the facility where the person is confined.

6. Civil proceeding for collection. (a) A fine, restitution or reparation imposed or directed by the court shall be imposed or directed by a written order of the court containing the amount thereof required to be paid by the defendant. The court's order also shall direct the district attorney to file a certified copy of such order with the county clerk of the county in which the court is situate except where the court which issues such order is the supreme court in which case the order itself shall be filed by the clerk of the court acting in his or her capacity as the county clerk of the county in which the court is situate. Such order shall be entered by the county clerk in the same manner as a judgment in a civil action in accordance with subdivision (a) of rule five thousand sixteen of the civil practice law and rules. Even if the defendant was imprisoned for failure to pay such fine, restitution or reparation, or has served the period of imprisonment imposed, such order after entry thereof pursuant to this subdivision may be collected in the same manner as a judgment in a civil action by the victim, as defined in paragraph (b) of subdivision four of section 60.27 of the penal law, to whom restitution or reparation was ordered to be paid, the estate of such person or the district attorney. The entered order shall be deemed to constitute a judgment-roll as defined in section five thousand seventeen of the civil practice law and rules and immediately after entry of the order, the county clerk shall docket the entered order as a money judgment pursuant to section five thousand eighteen of such law and rules. Wherever appropriate, the district attorney shall file a transcript of the docket of the judgment with the clerk of any other county of the state. Such a restitution or reparation order, when docketed shall be a first lien upon all real property in which the defendant thereafter acquires an interest, having preference over all other liens, security interests, and encumbrances whatsoever, except:

(i) a lien or interest running to the benefit of the government of the United States or the state of New York, or any political subdivision or public benefit corporation thereof; or

(ii) a purchase money interest in any property.

(b) The district attorney may, in his or her discretion, and must, upon order of the court, institute proceedings to collect such fine, restitution or reparation.

7. Undisbursed restitution payments. Where a court requires that restitution or reparation be made by a defendant, the official or organization to whom payments are to be remitted pursuant to subdivision one of this section may place such payments in an interest-bearing account. The interest accrued and any undisbursed payments shall be designated for the payment of restitution orders that have remained unsatisfied for the longest period of time. For the purposes of this subdivision, the term "undisbursed restitution payments" shall mean those payments which have been remitted by a defendant but not disbursed to the intended beneficiary and such payment has gone unclaimed for a period of one year and the location of the intended beneficiary cannot be ascertained by such official or organization after using reasonable efforts.

8. Designation of restitution agency. (a) The chief elected official in each county, and in the city of New York the mayor, shall designate an official or organization other than the district attorney to be responsible for the collection and administration of restitution and reparation payments under provisions of the penal law and this chapter. This official or organization shall be eligible for the designated surcharge provided for by subdivision eight of section 60.27 of the penal law.

(b) The restitution agency, as designated by paragraph (a) of this subdivision, shall be responsible for the collection of data on a monthly basis regarding the numbers of restitution and reparation orders issued, the numbers of satisfied restitution and reparation orders and information concerning the types of crimes for which such orders were required. A probation department designated as the restitution agency shall then forward such information to the office of probation and correctional alternatives within the first ten days following the end of each month. In all other cases the restitution agency shall report to the division of criminal justice services directly. The division of criminal justice services shall compile and review all such information and make recommendations to promote the use of restitution and encourage its enforcement.



420.20 - Collection of fines, restitution or reparation imposed upon corporations.

420.20 Collection of fines, restitution or reparation imposed upon

corporations.

Where a corporation is sentenced to pay a fine, restitution or reparation, the fine, restitution or reparation must be paid at the time sentence is imposed. If the fine, restitution or reparation is not so paid, it may be collected in the same manner as a judgment in a civil action, and if execution issued upon such judgment be returned unsatisfied an action may be brought in the name of the people of the state of New York to procure a judgment sequestering the property of the corporation, as provided by the business corporation law. It is the duty of the attorney general in all criminal proceedings prosecuted by him, and, in all other proceedings, the county attorney for counties outside the city of New York, and, in the city of New York the corporation counsel of the city of New York, to institute proceedings to collect such fine, restitution or reparation.



420.30 - Remission of fines, restitution or reparation.

420.30 Remission of fines, restitution or reparation.

1. Applicability. The procedure specified in this section governs remission of fines, restitution or reparation in all cases not covered by subdivision four of section 420.10.

2. Procedure. (a) Any superior court which has imposed a fine, restitution or reparation for any offense may, in its discretion, on five days notice to the district attorney of the county in which such fine, restitution or reparation was imposed and to each person otherwise required to be given notice of restitution or reparation pursuant to subdivision one of section 420.10, remit such fine, restitution or reparation or any portion thereof. In case of a fine, restitution or reparation imposed by a local criminal court for any offense, a superior court holding a term in the county in which the fine, restitution or reparation was imposed may, upon like notice, remit such fine, restitution or reparation or any portion thereof.

(b) The court shall give each person given notice a reasonable opportunity to be heard on the question of remitting an order of restitution or reparation. If the court remits such restitution or reparation, or any part thereof, the reasons therefor shall be placed upon the record.

3. Restrictions. In no event shall a mandatory surcharge, sex offender registration fee, DNA databank fee or crime victim assistance fee be remitted provided, however, that a court may waive the crime victim assistance fee if such defendant is an eligible youth as defined in subdivision two of section 720.10 of this chapter, and the imposition of such fee would work an unreasonable hardship on the defendant, his or her immediate family, or any other person who is dependent on such defendant for financial support.



420.35 - Mandatory surcharge and crime victim assistance fee; applicability to sentences mandating payment of fines.

applicability to sentences mandating payment of fines.

1. The provisions of section 420.10 of this article governing the collection of fines and the provisions of section 420.40 of this article governing deferral of mandatory surcharges, sex offender registration fees, DNA databank fees and financial hardship hearings and the provisions of section 430.20 of this chapter governing the commitment of a defendant for failure to pay a fine shall be applicable to a mandatory surcharge, sex offender registration fee, DNA databank fee and a crime victim assistance fee imposed pursuant to subdivision one of section 60.35 of the penal law, subdivision twenty-a of section three hundred eighty-five of the vehicle and traffic law, subdivision nineteen-a of section four hundred one of the vehicle and traffic law, or a mandatory surcharge imposed pursuant to section eighteen hundred nine of the vehicle and traffic law or section 27.12 of the parks, recreation and historic preservation law. When the court directs that the defendant be imprisoned until the mandatory surcharge, sex offender registration fee or DNA databank fee is satisfied, it must specify a maximum period of imprisonment not to exceed fifteen days; provided, however, a court may not direct that a defendant be imprisoned until the mandatory surcharge, sex offender registration fee, or DNA databank fee is satisfied or otherwise for failure to pay the mandatory surcharge, sex offender registration fee or DNA databank fee unless the court makes a contemporaneous finding on the record, after according defendant notice and an opportunity to be heard, that the payment of the mandatory surcharge, sex offender registration fee or DNA databank fee upon defendant will not work an unreasonable hardship upon him or her or his or her immediate family.

2. Under no circumstances shall the mandatory surcharge, sex offender registration fee, DNA databank fee or the crime victim assistance fee be waived provided, however, that a court may waive the crime victim assistance fee if such defendant is an eligible youth as defined in subdivision two of section 720.10 of this chapter, and the imposition of such fee would work an unreasonable hardship on the defendant, his or her immediate family, or any other person who is dependent on such defendant for financial support. A court shall waive any mandatory surcharge, DNA databank fee and crime victim assistance fee when: (i) the defendant is convicted of loitering for the purpose of engaging in prostitution under section 240.37 of the penal law (provided that the defendant was not convicted of loitering for the purpose of patronizing a person for prostitution); (ii) the defendant is convicted of prostitution under section 230.00 of the penal law; (iii) the defendant is convicted of a violation in the event such conviction is in lieu of a plea to or conviction for loitering for the purpose of engaging in prostitution under section 240.37 of the penal law (provided that the defendant was not alleged to be loitering for the purpose of patronizing a person for prostitution) or prostitution under section 230.00 of the penal law; or (iv) the court finds that a defendant is a victim of sex trafficking under section 230.34 of the penal law or a victim of trafficking in persons under the trafficking victims protection act (United States Code, Title 22, Chapter 78).

3. It shall be the duty of a court of record or administrative tribunal to report to the division of criminal justice services on the disposition and collection of mandatory surcharges, sex offender registration fees or DNA databank fees and crime victim assistance fees. Such report shall include, for all cases, whether the surcharge, sex offender registration fee, DNA databank fee or crime victim assistance fee levied pursuant to subdivision one of section 60.35 of the penal law or section eighteen hundred nine of the vehicle and traffic law has been imposed pursuant to law, collected, or is to be collected by probation or corrections or other officials. The form, manner and frequency of such reports shall be determined by the commissioner of the division of criminal justice services after consultation with the chief administrator of the courts and the commissioner of the department of motor vehicles.



420.40 - Deferral of a mandatory surcharge; financial hardship hearings.

1. Applicability. The procedure specified in this section governs the deferral of the obligation to pay all or part of a mandatory surcharge, sex offender registration fee or DNA databank fee imposed pursuant to subdivision one of section 60.35 of the penal law and financial hardship hearings relating to mandatory surcharges.

2. On an appearance date set forth in a summons issued pursuant to subdivision three of section 60.35 of the penal law, section eighteen hundred nine of the vehicle and traffic law or section 27.12 of the parks, recreation and historic preservation law, a person upon whom a mandatory surcharge, sex offender registration fee or DNA databank fee was levied shall have an opportunity to present on the record credible and verifiable information establishing that the mandatory surcharge, sex offender registration fee or DNA databank fee should be deferred, in whole or in part, because, due to the indigence of such person the payment of said surcharge, sex offender registration fee or DNA databank fee would work an unreasonable hardship on the person or his or her immediate family.

3. In assessing such information the superior court shall be mindful of the mandatory nature of the surcharge, sex offender registration fee and DNA databank fee, and the important criminal justice and victim services sustained by such fees.

4. Where a court determines that it will defer part or all of a mandatory surcharge, sex offender registration fee or DNA databank fee imposed pursuant to subdivision one of section 60.35 of the penal law, a statement of such finding and of the facts upon which it is based shall be made part of the record.

5. A court which defers a person's obligation to pay a mandatory surcharge, sex offender registration fee or DNA databank fee imposed pursuant to subdivision one of section 60.35 of the penal law shall do so in a written order. Such order shall not excuse the person from the obligation to pay the surcharge, sex offender registration fee or DNA databank fee. Rather, the court's order shall direct the filing of a certified copy of the order with the county clerk of the county in which the court is situate except where the court which issues such order is the supreme court in which case the order itself shall be filed by the clerk of the court acting in his or her capacity as the county clerk of the county in which the court is situate. Such order shall be entered by the county clerk in the same manner as a judgment in a civil action in accordance with subdivision (a) of rule five thousand sixteen of the civil practice law and rules. The order shall direct that any unpaid balance of the mandatory surcharge, sex offender registration fee or DNA databank fee may be collected in the same manner as a civil judgment. The entered order shall be deemed to constitute a judgment-roll as defined in section five thousand seventeen of the civil practice law and rules and immediately after entry of the order, the county clerk shall docket the entered order as a money judgment pursuant to section five thousand eighteen of such law and rules.






Article 430 - (430.10 - 430.30) SENTENCES OF IMPRISONMENT

430.10 - Sentence of imprisonment not to be changed after commencement.

Except as otherwise specifically authorized by law, when the court has imposed a sentence of imprisonment and such sentence is in accordance with law, such sentence may not be changed, suspended or interrupted once the term or period of the sentence has commenced.



430.20 - Commitment of defendant.

1. In general. When a sentence of imprisonment is pronounced, or when th sentence consists of a fine and the court has directed that the defendant be imprisoned until it is satisfied, the defendant must forthwith be committed to the custody of the appropriate public servant and detained until the sentence is complied with.

* 2. Indeterminate and determinate sentences. In the case of an indeterminate or determinate sentence of imprisonment, commitment must be to the custody of the state department of corrections and community supervision as provided in subdivision one of section 70.20 of the penal law. The order of commitment must direct that the defendant be delivered to an institution designated by the commissioner of corrections and community supervision in accordance with the provisions of the correction law.

* NB Effective until September 1, 2017

* 2. Indeterminate sentences. In the case of an indeterminate sentence of imprisonment, commitment must be to the custody of the state department of corrections and community supervision as provided in subdivision one of section 70.20 of the penal law. The order of commitment must direct that the defendant be delivered to an institution designated by the commissioner of corrections and community supervision in accordance with the provisions of the correction law.

* NB Effective September 1, 2017

3. Definite and intermittent sentences. In the case of a definite or intermittent sentence of imprisonment, commitment must be as follows:

(a) In counties contained within New York City or in any county that has a county department of correction, commitment must be to the custody of the department of correction of such city or county;

(b) In any other case, commitment must be to the county jail, workhouse or penitentiary, or to a penitentiary outside the county and the order of commitment must specify the institution to which the defendant is to be delivered.

* 4. Certain resentences. When a sentence of imprisonment that has been imposed on a defendant is vacated and a new sentence is imposed on such defendant for the same offense, or for an offense based upon the same act, if the term of the new definite or determinate sentence or the maximum term of the new indeterminate sentence so imposed is less than or equal to that of the vacated sentence:

(a) where the time served by the defendant on the vacated sentence is equal to or greater than the term or maximum term of the new sentence, the new sentence shall be deemed to be served in its entirety and the defendant shall not be committed to a correctional facility pursuant to said sentence; and

(b) where the defendant was under the supervision of a local conditional release commission or the department of corrections and community supervision at the time the sentence was vacated, then the commitment shall direct that said conditional release or parole be recommenced, and the defendant shall not be committed to a correctional facility pursuant to said sentence, except as a result of revocation of parole or of conditional release; and

(c) where the defendant was not under the supervision of the department of corrections and community supervision at the time the indeterminate or determinate sentence was vacated, but would immediately be eligible for conditional release from the new indeterminate or determinate sentence, the court shall ascertain from the department of corrections and community supervision whether the defendant has earned a sufficient amount of good time under the vacated sentence so as to require the conditional release of the defendant under the new sentence; in the event the defendant has earned a sufficient amount of good time, the court shall stay execution of sentence until the defendant surrenders at a correctional facility pursuant to the direction of the department of corrections and community supervision, which shall occur no later than sixty days after imposition of sentence; upon said stay of execution, the court clerk shall immediately mail to the commissioner of corrections and community supervision a certified copy of the commitment reflecting said stay of execution and the name, mailing address and telephone number of the defendant's legal representative; in the event the defendant fails to surrender as directed by the department of corrections and community supervision, the department shall notify the court which shall thereafter remand the defendant to custody pursuant to section 430.30 of this article; and

(d) upon the resentence of a defendant as described in this subdivision, the court clerk shall immediately mail a certified copy of the commitment to the commissioner of corrections and community supervision if the vacated sentence or the new sentence is an indeterminate or determinate sentence and no mailing is required by paragraph (c) of this subdivision; additionally, the court clerk shall immediately mail a certified copy of the new commitment to the head of the appropriate local correctional facility if the vacated sentence or the new sentence is a definite sentence.

* NB Effective until September 1, 2017

* 4. Certain resentences. When a sentence of imprisonment that has been imposed on a defendant is vacated and a new sentence is imposed on such defendant for the same offense, or for an offense based upon the same act, if the term of the new definite sentence or the maximum term of the new indeterminate sentence so imposed is less than or equal to that of the vacated sentence:

(a) where the time served by the defendant on the vacated sentence is equal to or greater than the term or maximum term of the new sentence, the new sentence shall be deemed to be served in its entirety and the defendant shall not be committed to a correctional facility pursuant to said sentence; and

(b) where the defendant was under the supervision of a local conditional release commission or the department of corrections and community supervision at the time the sentence was vacated, then the commitment shall direct that said conditional release or parole be recommenced, and the defendant shall not be committed to a correctional facility pursuant to said sentence, except as a result of revocation of parole or of conditional release; and

(c) where the defendant was not under the supervision of the department of corrections and community supervision at the time the indeterminate sentence was vacated, but would immediately be eligible for conditional release from the new indeterminate sentence, the court shall ascertain from the department of corrections and community supervision whether the defendant has earned a sufficient amount of good time under the vacated sentence so as to require the conditional release of the defendant under the new sentence; in the event the defendant has earned a sufficient amount of good time, the court shall stay execution of sentence until the defendant surrenders at a correctional facility pursuant to the direction of the department of corrections and community supervision, which shall occur no later than sixty days after imposition of sentence; upon said stay of execution, the court clerk shall immediately mail to the commissioner of corrections and community supervision a certified copy of the commitment reflecting said stay of execution and the name, mailing address and telephone number of the defendant's legal representative; in the event the defendant fails to surrender as directed by the department of corrections and community supervision, the department shall notify the court which shall thereafter remand the defendant to custody pursuant to section 430.30 of this article; and

(d) upon the resentence of a defendant as described in this subdivision, the court clerk shall immediately mail a certified copy of the commitment to the commissioner of corrections and community supervision if the vacated sentence or the new sentence is an indeterminate sentence and no mailing is required by paragraph (c) of this subdivision; additionally, the court clerk shall immediately mail a certified copy of the new commitment to the head of the appropriate local correctional facility if the vacated sentence or the new sentence is a definite sentence.

* NB Effective September 1, 2017

5. Commitment for failure to pay fine. Where the sentence consists of a fine and the court has directed that the defendant be imprisoned until it is satisfied, commitment must be as follows:

(a) If the sentence also includes a term of imprisonment, commitment must be to the same institution as is designated for service of the term of imprisonment, and the period of commitment commences (i) when the term of imprisonment is satisfied, or (ii) with the approval of the state board of parole, when the defendant becomes eligible for parole, or (iii) when the defendant becomes eligible for conditional release, whichever occurs first; provided, however, that the court may direct that the period of imprisonment for the fine run concurrently with the term of imprisonment; and

(b) In any other case, commitment must be to the agency or institution that would be designated in the case of a definite sentence.



430.30 - Duty to deliver defendant.

In counties contained within New York City and in counties that have a commissioner of correction who is responsible for detention of defendants in criminal actions, it is the duty of the commissioner of correction of such city or county to deliver the defendant forthwith to the proper institution in accordance with the commitment. In all other counties it is the duty of the sheriff to deliver the defendant forthwith to the proper institution in accordance with the commitment.









Title M - PROCEEDINGS AFTER JUDGMENT

Article 440 - (440.10 - 440.70) POST-JUDGMENT MOTIONS

440.10 - Motion to vacate judgment.

1. At any time after the entry of a judgment, the court in which it was entered may, upon motion of the defendant, vacate such judgment upon the ground that:

(a) The court did not have jurisdiction of the action or of the person of the defendant; or

(b) The judgment was procured by duress, misrepresentation or fraud on the part of the court or a prosecutor or a person acting for or in behalf of a court or a prosecutor; or

(c) Material evidence adduced at a trial resulting in the judgment was false and was, prior to the entry of the judgment, known by the prosecutor or by the court to be false; or

(d) Material evidence adduced by the people at a trial resulting in the judgment was procured in violation of the defendant's rights under the constitution of this state or of the United States; or

(e) During the proceedings resulting in the judgment, the defendant, by reason of mental disease or defect, was incapable of understanding or participating in such proceedings; or

(f) Improper and prejudicial conduct not appearing in the record occurred during a trial resulting in the judgment which conduct, if it had appeared in the record, would have required a reversal of the judgment upon an appeal therefrom; or

(g) New evidence has been discovered since the entry of a judgment based upon a verdict of guilty after trial, which could not have been produced by the defendant at the trial even with due diligence on his part and which is of such character as to create a probability that had such evidence been received at the trial the verdict would have been more favorable to the defendant; provided that a motion based upon such ground must be made with due diligence after the discovery of such alleged new evidence; or

(g-1) Forensic DNA testing of evidence performed since the entry of a judgment, (1) in the case of a defendant convicted after a guilty plea, the court has determined that the defendant has demonstrated a substantial probability that the defendant was actually innocent of the offense of which he or she was convicted, or (2) in the case of a defendant convicted after a trial, the court has determined that there exists a reasonable probability that the verdict would have been more favorable to the defendant.

(h) The judgment was obtained in violation of a right of the defendant under the constitution of this state or of the United States; or

(i) The judgment is a conviction where the arresting charge was under section 240.37 (loitering for the purpose of engaging in a prostitution offense, provided that the defendant was not alleged to be loitering for the purpose of patronizing a person for prostitution or promoting prostitution) or 230.00 (prostitution) or 230.03 (prostitution in a school zone) of the penal law, and the defendant's participation in the offense was a result of having been a victim of sex trafficking under section 230.34 of the penal law, labor trafficking under section 135.35 of the penal law, aggravated labor trafficking under section 135.37 of the penal law, compelling prostitution under section 230.33 of the penal law, or trafficking in persons under the Trafficking Victims Protection Act (United States Code, title 22, chapter 78); provided that

(i) a motion under this paragraph shall be made with due diligence, after the defendant has ceased to be a victim of such trafficking or compelling prostitution crime or has sought services for victims of such trafficking or compelling prostitution crime, subject to reasonable concerns for the safety of the defendant, family members of the defendant, or other victims of such trafficking or compelling prostitution crime that may be jeopardized by the bringing of such motion, or for other reasons consistent with the purpose of this paragraph; and

(ii) official documentation of the defendant's status as a victim of trafficking, compelling prostitution or trafficking in persons at the time of the offense from a federal, state or local government agency shall create a presumption that the defendant's participation in the offense was a result of having been a victim of sex trafficking, compelling prostitution or trafficking in persons, but shall not be required for granting a motion under this paragraph.

2. Notwithstanding the provisions of subdivision one, the court must deny a motion to vacate a judgment when:

(a) The ground or issue raised upon the motion was previously determined on the merits upon an appeal from the judgment, unless since the time of such appellate determination there has been a retroactively effective change in the law controlling such issue; or

(b) The judgment is, at the time of the motion, appealable or pending on appeal, and sufficient facts appear on the record with respect to the ground or issue raised upon the motion to permit adequate review thereof upon such an appeal. This paragraph shall not apply to a motion under paragraph (i) of subdivision one of this section; or

(c) Although sufficient facts appear on the record of the proceedings underlying the judgment to have permitted, upon appeal from such judgment, adequate review of the ground or issue raised upon the motion, no such appellate review or determination occurred owing to the defendant's unjustifiable failure to take or perfect an appeal during the prescribed period or to his unjustifiable failure to raise such ground or issue upon an appeal actually perfected by him; or

(d) The ground or issue raised relates solely to the validity of the sentence and not to the validity of the conviction.

3. Notwithstanding the provisions of subdivision one, the court may deny a motion to vacate a judgment when:

(a) Although facts in support of the ground or issue raised upon the motion could with due diligence by the defendant have readily been made to appear on the record in a manner providing adequate basis for review of such ground or issue upon an appeal from the judgment, the defendant unjustifiably failed to adduce such matter prior to sentence and the ground or issue in question was not subsequently determined upon appeal. This paragraph does not apply to a motion based upon deprivation of the right to counsel at the trial or upon failure of the trial court to advise the defendant of such right, or to a motion under paragraph (i) of subdivision one of this section; or

(b) The ground or issue raised upon the motion was previously determined on the merits upon a prior motion or proceeding in a court of this state, other than an appeal from the judgment, or upon a motion or proceeding in a federal court; unless since the time of such determination there has been a retroactively effective change in the law controlling such issue; or

(c) Upon a previous motion made pursuant to this section, the defendant was in a position adequately to raise the ground or issue underlying the present motion but did not do so.

Although the court may deny the motion under any of the circumstances specified in this subdivision, in the interest of justice and for good cause shown it may in its discretion grant the motion if it is otherwise meritorious and vacate the judgment.

4. If the court grants the motion, it must, except as provided in subdivision five or six of this section, vacate the judgment, and must dismiss the accusatory instrument, or order a new trial, or take such other action as is appropriate in the circumstances.

5. Upon granting the motion upon the ground, as prescribed in paragraph (g) of subdivision one, that newly discovered evidence creates a probability that had such evidence been received at the trial the verdict would have been more favorable to the defendant in that the conviction would have been for a lesser offense than the one contained in the verdict, the court may either:

(a) Vacate the judgment and order a new trial; or

(b) With the consent of the people, modify the judgment by reducing it to one of conviction for such lesser offense. In such case, the court must re-sentence the defendant accordingly.

6. If the court grants a motion under paragraph (i) of subdivision one of this section, it must vacate the judgment and dismiss the accusatory instrument, and may take such additional action as is appropriate in the circumstances.

7. Upon a new trial resulting from an order vacating a judgment pursuant to this section, the indictment is deemed to contain all the counts and to charge all the offenses which it contained and charged at the time the previous trial was commenced, regardless of whether any count was dismissed by the court in the course of such trial, except (a) those upon or of which the defendant was acquitted or deemed to have been acquitted, and (b) those dismissed by the order vacating the judgment, and (c) those previously dismissed by an appellate court upon an appeal from the judgment, or by any court upon a previous post-judgment motion.

8. Upon an order which vacates a judgment based upon a plea of guilty to an accusatory instrument or a part thereof, but which does not dismiss the entire accusatory instrument, the criminal action is, in the absence of an express direction to the contrary, restored to its prepleading status and the accusatory instrument is deemed to contain all the counts and to charge all the offenses which it contained and charged at the time of the entry of the plea, except those subsequently dismissed under circumstances specified in paragraphs (b) and (c) of subdivision six. Where the plea of guilty was entered and accepted, pursuant to subdivision three of section 220.30, upon the condition that it constituted a complete disposition not only of the accusatory instrument underlying the judgment vacated but also of one or more other accusatory instruments against the defendant then pending in the same court, the order of vacation completely restores such other accusatory instruments; and such is the case even though such order dismisses the main accusatory instrument underlying the judgment.



440.20 - Motion to set aside sentence; by defendant.

1. At any time after the entry of a judgment, the court in which the judgment was entered may, upon motion of the defendant, set aside the sentence upon the ground that it was unauthorized, illegally imposed or otherwise invalid as a matter of law. Where the judgment includes a sentence of death, the court may also set aside the sentence upon any of the grounds set forth in paragraph (b), (c), (f), (g) or (h) of subdivision one of section 440.10 as applied to a separate sentencing proceeding under section 400.27, provided, however, that to the extent the ground or grounds asserted include one or more of the aforesaid paragraphs of subdivision one of section 440.10, the court must also apply subdivisions two and three of section 440.10, other than paragraph (d) of subdivision two of such section, in determining the motion. In the event the court enters an order granting a motion to set aside a sentence of death under this section, the court must either direct a new sentencing proceeding in accordance with section 400.27 or, to the extent that the defendant cannot be resentenced to death consistent with the laws of this state or the constitution of this state or of the United States, resentence the defendant to life imprisonment without parole or to a sentence of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole. Upon granting the motion upon any of the grounds set forth in the aforesaid paragraphs of subdivision one of section 440.10 and setting aside the sentence, the court must afford the people a reasonable period of time, which shall not be less than ten days, to determine whether to take an appeal from the order setting aside the sentence of death. The taking of an appeal by the people stays the effectiveness of that portion of the court's order that directs a new sentencing proceeding.

2. Notwithstanding the provisions of subdivision one, the court must deny such a motion when the ground or issue raised thereupon was previously determined on the merits upon an appeal from the judgment or sentence, unless since the time of such appellate determination there has been a retroactively effective change in the law controlling such issue.

3. Notwithstanding the provisions of subdivision one, the court may deny such a motion when the ground or issue raised thereupon was previously determined on the merits upon a prior motion or proceeding in a court of this state, other than an appeal from the judgment, or upon a prior motion or proceeding in a federal court, unless since the time of such determination there has been a retroactively effective change in the law controlling such issue. Despite such determination, however, the court in the interest of justice and for good cause shown, may in its discretion grant the motion if it is otherwise meritorious.

4. An order setting aside a sentence pursuant to this section does not affect the validity or status of the underlying conviction, and after entering such an order the court must resentence the defendant in accordance with the law.



440.30 - Motion to vacate judgment and to set aside sentence; procedure.

1. (a) A motion to vacate a judgment pursuant to section 440.10 of this article and a motion to set aside a sentence pursuant to section 440.20 of this article must be made in writing and upon reasonable notice to the people. Upon the motion, a defendant who is in a position adequately to raise more than one ground should raise every such ground upon which he or she intends to challenge the judgment or sentence. If the motion is based upon the existence or occurrence of facts, the motion papers must contain sworn allegations thereof, whether by the defendant or by another person or persons. Such sworn allegations may be based upon personal knowledge of the affiant or upon information and belief, provided that in the latter event the affiant must state the sources of such information and the grounds of such belief. The defendant may further submit documentary evidence or information supporting or tending to support the allegations of the moving papers. The people may file with the court, and in such case must serve a copy thereof upon the defendant or his or her counsel, if any, an answer denying or admitting any or all of the allegations of the motion papers, and may further submit documentary evidence or information refuting or tending to refute such allegations. After all papers of both parties have been filed, and after all documentary evidence or information, if any, has been submitted, the court must consider the same for the purpose of ascertaining whether the motion is determinable without a hearing to resolve questions of fact.

(b) In conjunction with the filing or consideration of a motion to vacate a judgment pursuant to section 440.10 of this article by a defendant convicted after a trial, in cases where the court has ordered an evidentiary hearing upon such motion, the court may order that the people produce or make available for inspection property, as defined in subdivision three of section 240.10 of this part, in its possession, custody, or control that was secured in connection with the investigation or prosecution of the defendant upon credible allegations by the defendant and a finding by the court that such property, if obtained, would be probative to the determination of defendant's actual innocence, and that the request is reasonable. The court shall deny or limit such a request upon a finding that such a request, if granted, would threaten the integrity or chain of custody of property or the integrity of the processes or functions of a laboratory conducting DNA testing, pose a risk of harm, intimidation, embarrassment, reprisal, or other substantially negative consequences to any person, undermine the proper functions of law enforcement including the confidentiality of informants, or on the basis of any other factor identified by the court in the interests of justice or public safety. The court shall further ensure that any property produced pursuant to this paragraph is subject to a protective order, where appropriate. The court shall deny any request made pursuant to this paragraph where:

(i) (1) the defendant's motion pursuant to section 440.10 of this article does not seek to demonstrate his or her actual innocence of the offense or offenses of which he or she was convicted that are the subject of the motion, or (2) the defendant has not presented credible allegations and the court has not found that such property, if obtained, would be probative to the determination of the defendant's actual innocence and that the request is reasonable;

(ii) the defendant has made his or her motion after five years from the date of the judgment of conviction; provided, however, that this limitation period shall be tolled for five years if the defendant is in custody in connection with the conviction that is the subject of his or her motion, and provided further that, notwithstanding such limitation periods, the court may consider the motion if the defendant has shown: (A) that he or she has been pursuing his or her rights diligently and that some extraordinary circumstance prevented the timely filing of the motion; (B) that the facts upon which the motion is predicated were unknown to the defendant or his or her attorney and could not have been ascertained by the exercise of due diligence prior to the expiration of the statute of limitations; or (C) considering all circumstances of the case including but not limited to evidence of the defendant's guilt, the impact of granting or denying such motion upon public confidence in the criminal justice system, or upon the safety or welfare of the community, and the defendant's diligence in seeking to obtain the requested property or related relief, the interests of justice would be served by considering the motion;

(iii) the defendant is challenging a judgment convicting him or her of an offense that is not a felony defined in section 10.00 of the penal law; or

(iv) upon a finding by the court that the property requested in this motion would be available through other means through reasonable efforts by the defendant to obtain such property.

1-a. (a) (1) Where the defendant's motion requests the performance of a forensic DNA test on specified evidence, and upon the court's determination that any evidence containing deoxyribonucleic acid ("DNA") was secured in connection with the trial resulting in the judgment, the court shall grant the application for forensic DNA testing of such evidence upon its determination that if a DNA test had been conducted on such evidence, and if the results had been admitted in the trial resulting in the judgment, there exists a reasonable probability that the verdict would have been more favorable to the defendant.

(2) Where the defendant's motion for forensic DNA testing of specified evidence is made following a plea of guilty and entry of judgment thereon convicting him or her of: (A) a homicide offense defined in article one hundred twenty-five of the penal law, any felony sex offense defined in article one hundred thirty of the penal law, a violent felony offense as defined in paragraph (a) of subdivision one of section 70.02 of the penal law, or (B) any other felony offense to which he or she pled guilty after being charged in an indictment or information in superior court with one or more of the offenses listed in clause (A) of this subparagraph, then the court shall grant such a motion upon its determination that evidence containing DNA was secured in connection with the investigation or prosecution of the defendant, and if a DNA test had been conducted on such evidence and the results had been known to the parties prior to the entry of the defendant's plea and judgment thereon, there exists a substantial probability that the evidence would have established the defendant's actual innocence of the offense or offenses that are the subject of the defendant's motion; provided, however, that:

(i) the court shall consider whether the defendant had the opportunity to request such testing prior to entering a guilty plea, and, where it finds that the defendant had such opportunity and unjustifiably failed to do so, the court may deny such motion; and

(ii) a court shall deny the defendant's motion for forensic DNA testing where the defendant has made his or her motion more than five years after entry of the judgment of conviction; except that the limitation period may be tolled if the defendant has shown: (A) that he or she has been pursuing his or her rights diligently and that some extraordinary circumstance prevented the timely filing of the motion for forensic DNA testing; (B) that the facts upon which the motion is predicated were unknown to the defendant or his or her attorney and could not have been ascertained by the exercise of due diligence prior to the expiration of this statute of limitations; or (C) considering all circumstances of the case including but not limited to evidence of the defendant's guilt, the impact of granting or denying such motion upon public confidence in the criminal justice system, or upon the safety or welfare of the community, and the defendant's diligence in seeking to obtain the requested property or related relief, the interests of justice would be served by tolling such limitation period.

(b) In conjunction with the filing of a motion under this subdivision, the court may direct the people to provide the defendant with information in the possession of the people concerning the current physical location of the specified evidence and if the specified evidence no longer exists or the physical location of the specified evidence is unknown, a representation to that effect and information and documentary evidence in the possession of the people concerning the last known physical location of such specified evidence. If there is a finding by the court that the specified evidence no longer exists or the physical location of such specified evidence is unknown, such information in and of itself shall not be a factor from which any inference unfavorable to the people may be drawn by the court in deciding a motion under this section. The court, on motion of the defendant, may also issue a subpoena duces tecum directing a public or private hospital, laboratory or other entity to produce such specified evidence in its possession and/or information and documentary evidence in its possession concerning the location and status of such specified evidence.

(c) In response to a motion under this paragraph, upon notice to the parties and to the entity required to perform the search the court may order an entity that has access to the combined DNA index system ("CODIS") or its successor system to compare a DNA profile obtained from probative biological material gathered in connection with the investigation or prosecution of the defendant against DNA databanks by keyboard searches, or a similar method that does not involve uploading, upon a court's determination that (1) such profile complies with federal bureau of investigation or state requirements, whichever are applicable and as such requirements are applied to law enforcement agencies seeking such a comparison, and that the data meet state DNA index system and/or national DNA index system criteria as such criteria are applied to law enforcement agencies seeking such a comparison and (2) if such comparison had been conducted, and if the results had been admitted in the trial resulting in the judgment, a reasonable probability exists that the verdict would have been more favorable to the defendant, or in a case involving a plea of guilty, if the results had been available to the defendant prior to the plea, a reasonable probability exists that the conviction would not have resulted. For purposes of this subdivision, a "keyboard search" shall mean a search of a DNA profile against the databank in which the profile that is searched is not uploaded to or maintained in the databank.

2. If it appears by conceded or uncontradicted allegations of the moving papers or of the answer, or by unquestionable documentary proof, that there are circumstances which require denial thereof pursuant to subdivision two of section 440.10 or subdivision two of section 440.20, the court must summarily deny the motion. If it appears that there are circumstances authorizing, though not requiring, denial thereof pursuant to subdivision three of section 440.10 or subdivision three of section 440.20, the court may in its discretion either (a) summarily deny the motion, or (b) proceed to consider the merits thereof.

3. Upon considering the merits of the motion, the court must grant it without conducting a hearing and vacate the judgment or set aside the sentence, as the case may be, if:

(a) The moving papers allege a ground constituting legal basis for the motion; and

(b) Such ground, if based upon the existence or occurrence of facts, is supported by sworn allegations thereof; and

(c) The sworn allegations of fact essential to support the motion are either conceded by the people to be true or are conclusively substantiated by unquestionable documentary proof.

4. Upon considering the merits of the motion, the court may deny it without conducting a hearing if:

(a) The moving papers do not allege any ground constituting legal basis for the motion; or

(b) The motion is based upon the existence or occurrence of facts and the moving papers do not contain sworn allegations substantiating or tending to substantiate all the essential facts, as required by subdivision one; or

(c) An allegation of fact essential to support the motion is conclusively refuted by unquestionable documentary proof; or

(d) An allegation of fact essential to support the motion (i) is contradicted by a court record or other official document, or is made solely by the defendant and is unsupported by any other affidavit or evidence, and (ii) under these and all the other circumstances attending the case, there is no reasonable possibility that such allegation is true.

5. If the court does not determine the motion pursuant to subdivisions two, three or four, it must conduct a hearing and make findings of fact essential to the determination thereof. The defendant has a right to be present at such hearing but may waive such right in writing. If he does not so waive it and if he is confined in a prison or other institution of this state, the court must cause him to be produced at such hearing.

6. At such a hearing, the defendant has the burden of proving by a preponderance of the evidence every fact essential to support the motion.

7. Regardless of whether a hearing was conducted, the court, upon determining the motion, must set forth on the record its findings of fact, its conclusions of law and the reasons for its determination.



440.40 - Motion to set aside sentence; by people.

1. At any time not more than one year after the entry of a judgment, the court in which it was entered may, upon motion of the people, set aside the sentence upon the ground that it was invalid as a matter of law.

2. Notwithstanding the provisions of subdivision one, the court must summarily deny the motion when the ground or issue raised thereupon was previously determined on the merits upon an appeal from the judgment or sentence, unless since the time of such appellate determination there has been a retroactively effective change in the law controlling such issue.

3. Notwithstanding the provisions of subdivision one, the court may summarily deny such a motion when the ground or issue raised thereupon was previously determined on the merits upon a prior motion or proceeding in a court of this state, other than an appeal from the judgment or sentence, unless since the time of such determination there has been a retroactively effective change in the law controlling such issue. Despite such circumstance, however, the court, in the interests of justice and for good cause shown, may in its discretion grant the motion if it is otherwise meritorious.

4. The motion must be made upon reasonable notice to the defendant and to the attorney if any who appeared for him in the last proceeding which occurred in connection with the judgment or sentence, and the defendant must be given adequate opportunity to appear in opposition to the motion. The defendant has a right to be present at such proceeding but may waive such right in writing. If he does not so waive it and if he is confined in a prison or other institution of this state, the court must cause him to be produced at the proceeding upon the motion.

5. An order setting aside a sentence pursuant to this section does not affect the validity or status of the underlying conviction, and after entering such an order the court must resentence the defendant in accordance with the law.

6. Upon a resentence imposed pursuant to subdivision five, the terms of which are more severe than those of the original sentence, the defendant's time for taking an appeal from the judgment is automatically extended in the manner prescribed in subdivision four of section 450.30.



440.46 - Motion for resentence; certain controlled substance offenders.

1. Any person in the custody of the department of corrections and community supervision convicted of a class B felony offense defined in article two hundred twenty of the penal law which was committed prior to January thirteenth, two thousand five, who is serving an indeterminate sentence with a maximum term of more than three years, may, except as provided in subdivision five of this section, upon notice to the appropriate district attorney, apply to be resentenced to a determinate sentence in accordance with sections 60.04 and 70.70 of the penal law in the court which imposed the sentence.

2. As part of any such application, the defendant may also move to be resentenced to a determinate sentence in accordance with section 70.70 of the penal law for any one or more class C, D, or E felony offenses defined in article two hundred twenty or two hundred twenty-one of the penal law, the sentence or sentences for which were imposed by the sentencing court at the same time or were included in the same order of commitment as such class B felony.

3. The provisions of section twenty-three of chapter seven hundred thirty-eight of the laws of two thousand four shall govern the proceedings on and determination of a motion brought pursuant to this section; provided, however that the court's consideration of the institutional record of confinement of such person shall include but not be limited to such person's participation in or willingness to participate in treatment or other programming while incarcerated and such person's disciplinary history. The fact that a person may have been unable to participate in treatment or other programming while incarcerated despite such person's willingness to do so shall not be considered a negative factor in determining a motion pursuant to this section.

4. Subdivision one of section seven hundred seventeen and subdivision four of section seven hundred twenty-two of the county law, and the related provisions of article eighteen-A of such law, shall apply to the preparation of and proceedings on motions pursuant to this section, including any appeals.

5. The provisions of this section shall not apply to any person who is serving a sentence on a conviction for or has a predicate felony conviction for an exclusion offense. For purposes of this subdivision, an "exclusion offense" is:

(a) a crime for which the person was previously convicted within the preceding ten years, excluding any time during which the offender was incarcerated for any reason between the time of commission of the previous felony and the time of commission of the present felony, which was: (i) a violent felony offense as defined in section 70.02 of the penal law; or (ii) any other offense for which a merit time allowance is not available pursuant to subparagraph (ii) of paragraph (d) of subdivision one of section eight hundred three of the correction law; or

(b) a second violent felony offense pursuant to section 70.04 of the penal law or a persistent violent felony offense pursuant to section 70.08 of the penal law for which the person has previously been adjudicated.



440.50 - Notice to crime victims of case disposition.

1. Upon the request of a victim of a crime, or in any event in all cases in which the final disposition includes a conviction of a violent felony offense as defined in section 70.02 of the penal law or a felony defined in article one hundred twenty-five of such law, the district attorney shall, within sixty days of the final disposition of the case, inform the victim by letter of such final disposition. If such final disposition results in the commitment of the defendant to the custody of the department of corrections and community supervision for an indeterminate sentence, the notice provided to the crime victim shall also inform the victim of his or her right to submit a written, audiotaped, or videotaped victim impact statement to the department of corrections and community supervision or to meet personally with a member of the state board of parole at a time and place separate from the personal interview between a member or members of the board and the inmate and make such a statement, subject to procedures and limitations contained in rules of the board, both pursuant to subdivision two of section two hundred fifty-nine-i of the executive law. The right of the victim under this subdivision to submit a written victim impact statement or to meet personally with a member of the state board of parole applies to each personal interview between a member or members of the board and the inmate.

2. As used in this section, "victim" means any person alleged or found, upon the record, to have sustained physical or financial injury to person or property as a direct result of the crime charged or a person alleged or found to have sustained, upon the record, an offense under article one hundred thirty of the penal law, or in the case of a homicide or minor child, the victim's family.

3. As used in this section, "final disposition" means an ultimate termination of the case at the trial level including, but not limited to, dismissal, acquittal, or imposition of sentence by the court, or a decision by the district attorney, for whatever reason, to not file the case.



440.55 - Notice to education department where a licensed professional has been convicted of a felony.

440.55 Notice to education department where a licensed professional

has been convicted of a felony.

The district attorney shall give written notification to the department of education upon the conviction of a felony of any person holding a license pursuant to title eight of the education law. In addition, the district attorney shall give written notification to the department upon the vacatur or reversal of any felony conviction of any such person.



440.60 - Notification of invalid sentences of probation.

Whenever it shall appear to the satisfaction of the appropriate director of the probation department that a person sentenced pursuant to article sixty of the penal law has received a sentence which is invalid as a matter of law, it shall become his duty to notify the district attorney of the county in which such person was convicted. Upon such notification, the district attorney shall immediately investigate the matter and if such sentence of probation is in fact invalid as a matter of law, the district attorney shall immediately move to set aside such sentence pursuant to section 440.40 of this chapter.



440.65 - Notice to child protective agency of conviction for certain crimes against a child.

crimes against a child.

Upon conviction of any person for a crime under article one hundred twenty, article one hundred twenty-five, article one hundred thirty, article two hundred sixty or article two hundred sixty-three of the penal law committed against a child under the age of eighteen by a person legally responsible for such child, as defined in subdivision three of section four hundred twelve of the social services law, the district attorney serving the jurisdiction in which such conviction is entered shall notify the local child protective services agency of such conviction including the name of the defendant, the name of the child, the court case number and the name of the prosecutor who appeared for the people.



440.70 - Notice to the secretary of state when false financing statement filed.

filed.

Upon conviction of any person for a crime where the defendant intentionally filed or caused to be filed a financing statement pursuant to article nine of the uniform commercial code on form UCC1 that falsely claims that a person is indebted or obligated to such defendant, the court wherein such conviction is entered, or the clerk thereof, shall issue and cause to be filed a certificate with the New York secretary of state: (a) certifying that a judgment of conviction has been entered in such court against the defendant who was listed as the secured party in such form; and (b) specifying the date and location of the filing, any filing or indexing number assigned to such filing, the debtor named in such statement, and a description of the collateral encumbered by the instrument.






Article 450 - (450.10 - 450.90) APPEALS--IN WHAT CASES AUTHORIZED AND TO WHAT COURTS TAKEN

450.10 - Appeal by defendant to intermediate appellate court; in what cases authorized as of right.

450.10 Appeal by defendant to intermediate appellate court; in what

cases authorized as of right.

An appeal to an intermediate appellate court may be taken as of right by the defendant from the following judgment, sentence and order of a criminal court:

1. A judgment other than one including a sentence of death, unless the appeal is based solely upon the ground that a sentence was harsh or excessive when such sentence was predicated upon entry of a plea of guilty and the sentence imposed did not exceed that which was agreed to by the defendant as a condition of the plea and set forth on the record or filed with the court as required by subdivision five of section 220.50 or subdivision four of section 340.20;

2. A sentence other than one of death, as prescribed in subdivision one of section 450.30, unless the appeal is based solely upon the ground that a sentence was harsh or excessive when such sentence was predicated upon entry of a plea of guilty and the sentence imposed did not exceed that which was agreed to by the defendant as a condition of the plea and set forth in the record or filed with the court as required by subdivision five of section 220.50 or subdivision four of section 340.20;

3. A sentence including an order of criminal forfeiture entered pursuant to section 460.30 of the penal law with respect to such forfeiture order.

4. An order, entered pursuant to section 440.40, setting aside a sentence other than one of death, upon motion of the People.

5. An order denying a motion, made pursuant to subdivision one-a of section 440.30, for forensic DNA testing of evidence.



450.15 - Appeal by defendant to intermediate appellate court; in what cases authorized by permission.

cases authorized by permission.

If an appeal by defendant is not authorized as of right pursuant to section 450.10, the defendant may appeal from the following orders of a criminal court, provided that a certificate granting leave to appeal is issued pursuant to section 460.15:

1. An order denying a motion, made pursuant to section 440.10, to vacate a judgment other than one including a sentence of death;

2. An order denying a motion by the defendant made pursuant to section 440.20, to set aside a sentence other than one of death;

3. A sentence which is not otherwise appealable as of right pursuant to subdivision one or two of section 450.10.



450.20 - Appeal by people to intermediate appellate court; in what cases authorized.

authorized.

An appeal to an intermediate appellate court may be taken as of right by the people from the following sentence and orders of a criminal court:

1. An order dismissing an accusatory instrument or a count thereof, entered pursuant to section 170.30, 170.50 or 210.20, or an order terminating a prosecution pursuant to subdivision four of section 180.85;

1-a. An order reducing a count or counts of an indictment or dismissing an indictment and directing the filing of a prosecutor's information, entered pursuant to subdivision one-a of section 210.20;

2. An order setting aside a verdict and dismissing an accusatory instrument or a count thereof, entered pursuant to paragraph (b) of subdivision one of section 290.10 or 360.40;

3. An order setting aside a verdict, entered pursuant to section 330.30 or 370.10;

4. A sentence other than one of death, as prescribed in subdivisions two and three of section 450.30;

5. An order, entered pursuant to section 440.10, vacating a judgment other than one including a sentence of death;

6. An order, entered pursuant to section 440.20, setting aside a sentence other than one of death;

7. An order denying a motion by the people, made pursuant to section 440.40, to set aside a sentence other than one of death;

8. An order suppressing evidence, entered before trial pursuant to section 710.20; provided that the people file a statement in the appellate court pursuant to section 450.50.

9. An order entered pursuant to section 460.30 of the penal law setting aside or modifying a verdict of forfeiture.

10. An order, entered pursuant to paragraph (e) of subdivision twelve of section 400.27, finding that the defendant is mentally retarded.

11. An order granting a motion, made pursuant to subdivision one-a of section 440.30, for forensic DNA testing of evidence.



450.30 - Appeal from sentence.

1. An appeal by the defendant from a sentence, as authorized by subdivision two of section 450.10, may be based upon the ground that such sentence either was (a) invalid as a matter of law, or (b) harsh or excessive. A sentence is invalid as a matter of law not only when the terms thereof are unauthorized but also when it is based upon an erroneous determination that the defendant had a previous valid conviction for an offense or, in the case of a resentence following a revocation of a sentence of probation or conditional discharge, upon an improper revocation of such original sentence. An appeal by the defendant from a sentence, as authorized by subdivision three of section 450.15, may be based upon the ground that such sentence was harsh or excessive.

2. An appeal by the people from a sentence, as authorized by subdivision four of section 450.20, may be based only upon the ground that such sentence was invalid as a matter of law.

3. An appeal from a sentence, within the meaning of this section and sections 450.10 and 450.20, means an appeal from either the sentence originally imposed or from a resentence following an order vacating the original sentence. For purposes of appeal, the judgment consists of the conviction and the original sentence only, and when a resentence occurs more than thirty days after the original sentence, a defendant who has not previously filed a notice of appeal from the judgment may not appeal from the judgment, but only from the resentence.

4. When as a result of a successful appeal by the people from a sentence, the defendant receives a resentence the terms of which are more severe than those of the original or reversed sentence, the defendant, if he has not taken an appeal from the judgment, may, even though the period for doing so as prescribed in section 460.10 has expired, take such an appeal by filing and serving a notice of appeal, or an affidavit of errors as the case may be, within thirty days after imposition of the resentence. Upon such an appeal, only the conviction is reviewable; and any appellate challenge to the resentence must be made upon a separate appeal therefrom.



450.40 - Appeal by people from trial order of dismissal.

1. An appeal by the people from a trial order of dismissal, as authorized by subdivision two of section 450.20, may, as indicated by section 290.10, be based either (a) upon the ground that the evidence adduced at the trial was legally sufficient to support the count or counts of the accusatory instrument dismissed by the order, or (b) upon the ground that, though not legally sufficient, such evidence would have been legally sufficient had the court not erroneously excluded admissible evidence offered by the people.

2. If the appeal is based upon the ground specified in paragraph (b) of subdivision one, and if the appellate court determines that the evidence unsuccessfully offered by the people was improperly excluded, and if at the trial the people made on offer of proof with respect thereto pursuant to subdivision three of section 290.10, the appellate court, in making its determination whether the people's evidence would have been legally sufficient had it not been for the improper exclusion, must treat the excluded evidentiary matter as it is summarized in the offer of proof as evidence constituting a part of the people's case.



450.50 - Appeal by people from order suppressing evidence; filing of statement in appellate court.

450.50 Appeal by people from order suppressing evidence; filing of

statement in appellate court.

1. In taking an appeal, pursuant to subdivision eight of section 450.20, to an intermediate appellate court from an order of a criminal court suppressing evidence, the people must file, in addition to a notice of appeal or, as the case may be, an affidavit of errors, a statement asserting that the deprivation of the use of the evidence ordered suppressed has rendered the sum of the proof available to the people with respect to a criminal charge which has been filed in the court either (a) insufficient as a matter of law, or (b) so weak in its entirety that any reasonable possibility of prosecuting such charge to a conviction has been effectively destroyed.

2. The taking of an appeal by the people, pursuant to subdivision eight of section 450.20, from an order suppressing evidence constitutes a bar to the prosecution of the accusatory instrument involving the evidence ordered suppressed, unless and until such suppression order is reversed upon appeal and vacated.



450.55 - Appeal by people from order reducing a count of an indictment or directing the filing of a prosecutor's information.

450.55 Appeal by people from order reducing a count of an indictment

or directing the filing of a prosecutor's information.

In taking an appeal to an intermediate appellate court pursuant to subdivision one-a of section 450.20, the people shall file a notice of appeal. Upon request of either party, the hearing and determination of such appeal shall be conducted in an expeditious manner. The chief administrator of the courts, with the advice and consent of the administrative board of the courts, shall adopt rules for the expeditious briefing, hearing and determination of such appeals.



450.60 - Appeal to intermediate appellate court; to what court taken.

The particular intermediate appellate courts to which appeals authorized by sections 450.10 and 450.20 must be taken are as follows:

1. An appeal from a judgment, sentence or order of the supreme court must be taken to the appellate division of the department in which such judgment, sentence or order was entered.

2. An appeal from a judgment, sentence or order of a county court must be taken to the appellate division of the department in which such judgment, sentence or order was entered.

3. An appeal from a judgment, sentence or order of a local criminal court located outside of New York City must, except as otherwise provided in this subdivision, be taken to the county court of the county in which such judgment, sentence or order was entered.

If the appellate division of the second, third or fourth department has established an appellate term of the supreme court for its department, it may direct that appeals from such judgments, sentences and orders of such local criminal courts, or of particular classifications of such local criminal courts, be taken to such appellate term of the supreme court instead of to the county court; and in such case such an appeal must be so taken.

4. An appeal from a judgment, sentence or order of the New York City criminal court must be taken, if such judgment, sentence or order was entered at a term of such court held in New York or Bronx county, to the appellate division of the first department, and, if entered at a term of such court held in Kings, Queens or Richmond county, to the appellate division of the second department; except that if the appellate division of either such department has established an appellate term of the supreme court for its department, it may direct that all such appeals be taken thereto; and in such case such an appeal must be so taken.



450.70 - Appeal by defendant directly to court of appeals; in what cases authorized.

450.70 Appeal by defendant directly to court of appeals; in what

cases authorized.

An appeal directly to the court of appeals may be taken as of right by the defendant from the following judgment and orders of a superior court:

1. A judgment including a sentence of death;

2. An order denying a motion, made pursuant to section 440.10, to vacate a judgment including a sentence of death;

3. An order denying a motion, made pursuant to section 440.20, to set aside a sentence of death;

4. An order denying a motion, made pursuant to paragraph (d) of subdivision eleven of section 400.27, to set aside a sentence of death.



450.80 - Appeal by people directly to court of appeals; in what cases authorized.

450.80 Appeal by people directly to court of appeals; in what cases

authorized.

An appeal directly to the court of appeals may be taken as of right by the people from the following orders of a superior court:

1. An order, entered pursuant to section 440.10, vacating a judgment including a sentence of death;

2. An order, entered pursuant to section 440.20, setting aside a sentence of death

3. An order, entered pursuant to paragraph (d) of subdivision eleven of section 400.27, setting aside a sentence of death;

4. An order, entered pursuant to subdivision twelve of section 400.27, setting aside a sentence of death.



450.90 - Appeal to court of appeals from order of intermediate appellate court; in what cases authorized.

court; in what cases authorized.

1. Provided that a certificate granting leave to appeal is issued pursuant to section 460.20, an appeal may, except as provided in subdivision two, be taken to the court of appeals by either the defendant or the people from any adverse or partially adverse order of an intermediate appellate court entered upon an appeal taken to such intermediate appellate court pursuant to section 450.10, 450.15, or 450.20, or from an order granting or denying a motion to set aside an order of an intermediate appellate court on the ground of ineffective assistance or wrongful deprivation of appellate counsel, or by either the defendant or the people from any adverse or partially adverse order of an intermediate appellate court entered upon an appeal taken to such intermediate appellate court from an order entered pursuant to section 440.46 of this chapter. An order of an intermediate appellate court is adverse to the party who was the appellant in such court when it affirms the judgment, sentence or order appealed from, and is adverse to the party who was the respondent in such court when it reverses the judgment, sentence or order appealed from. An appellate court order which modifies a judgment or order appealed from is partially adverse to each party.

2. An appeal to the court of appeals from an order of an intermediate appellate court reversing or modifying a judgment, sentence or order of a criminal court may be taken only if:

(a) The court of appeals determines that the intermediate appellate court's determination of reversal or modification was on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal or modification; or

(b) The appeal is based upon a contention that corrective action, as that term is defined in section 470.10, taken or directed by the intermediate appellate court was illegal.






Article 460 - (460.10 - 460.90) APPEALS--TAKING AND PERFECTION THEREOF AND STAYS DURING PENDENCY THEREOF

460.10 - Appeal; how taken.

1. Except as provided in subdivisions two and three, an appeal taken as of right to an intermediate appellate court or directly to the court of appeals from a judgment, sentence or order of a criminal court is taken as follows:

(a) A party seeking to appeal from a judgment or a sentence or an order and sentence included within such judgment, or from a resentence, or from an order of a criminal court not included in a judgment, must, within thirty days after imposition of the sentence or, as the case may be, within thirty days after service upon such party of a copy of an order not included in a judgment, file with the clerk of the criminal court in which such sentence was imposed or in which such order was entered a written notice of appeal, in duplicate, stating that such party appeals therefrom to a designated appellate court.

(b) If the defendant is the appellant, he must, within such thirty day period, serve a copy of such notice of appeal upon the district attorney of the county embracing the criminal court in which the judgment or order being appealed was entered. If the appeal is directly to the court of appeals, the district attorney, following such service upon him, must immediately give written notice thereof to the public servant having custody of the defendant.

(c) If the people are the appellant, they must, within such thirty day period, serve a copy of such notice of appeal upon the defendant or upon the attorney who last appeared for him in the court in which the order being appealed was entered.

(d) Upon filing and service of the notice of appeal as prescribed in paragraphs (a), (b) and (c), the appeal is deemed to have been taken.

(e) Following the filing with him of the notice of appeal in duplicate, the clerk of the court in which the judgment, sentence or order being appealed was entered or imposed, must endorse upon such instruments the filing date and must transmit the duplicate notice of appeal to the clerk of the court to which the appeal is being taken.

2. An appeal taken as of right to a county court or to an appellate term of the supreme court from a judgment, sentence or order of a local criminal court in a case in which the underlying proceedings were recorded by a court stenographer is taken in the manner provided in subdivision one; except that where no clerk is employed by such local criminal court the appellant must file the notice of appeal with the judge of such court, and must further file a copy thereof with the clerk of the appellate court to which the appeal is being taken.

3. An appeal taken as of right to a county court or to an appellate term of the supreme court from a judgment, sentence or order of a local criminal court in a case in which the underlying proceedings were not recorded by a court stenographer is taken as follows:

(a) Within thirty days after entry or imposition in such local criminal court of the judgment, sentence or order being appealed, the appellant must file with such court either (i) an affidavit of errors, setting forth alleged errors or defects in the proceedings which are the subjects of the appeal, or (ii) a notice of appeal. Where a notice of appeal is filed, the appellant must serve a copy thereof upon the respondent in the manner provided in paragraphs (b) and (c) of subdivision one, and, within thirty days after the filing thereof, must file with such court an affidavit of errors.

(b) Not more than three days after the filing of the affidavit of errors, the appellant must serve a copy thereof upon the respondent or the respondent's counsel or authorized representative. If the defendant is the appellant, such service must be upon the district attorney of the county in which the local criminal court is located. If the people are the appellant, such service must be upon the defendant or upon the attorney who appeared for him in the proceedings in the local criminal court.

(c) Upon filing and service of the affidavit of errors as prescribed in paragraphs (a) and (b), the appeal is deemed to have been taken.

(d) Within ten days after the appellant's filing of the affidavit of errors with the local criminal court, such court must file with the clerk of the appellate court to which the appeal has been taken both the affidavit of errors and the court's return, and must deliver a copy of such return to each party or a representative thereof as indicated in paragraph (b). The court's return must set forth or summarize evidence, facts or occurrences in or adduced at the proceedings resulting in the judgment, sentence or order, which constitute the factual foundation for the contentions alleged in the affidavit of errors.

(e) If the local criminal court does not file such return within the prescribed period, or if it files a defective return, the appellate court, upon application of the appellant, must order such local criminal court to file a return or an amended return, as the case may be, within a designated time which such appellate court deems reasonable.

4. An appeal by a defendant to an intermediate appellate court by permission, pursuant to section 450.15, is taken as follows:

(a) Within thirty days after service upon the defendant of a copy of the order sought to be appealed, the defendant must make application, pursuant to section 460.15, for a certificate granting leave to appeal to the intermediate appellate court.

(b) If such application is granted and such certificate is issued, the defendant, within fifteen days after issuance thereof, must file with the criminal court in which the order sought to be appealed was rendered the certificate granting leave to appeal together with a written notice of appeal, or if the appeal is from a local criminal court in a case in which the underlying proceedings were not recorded by a court stenographer, either (i) an affidavit of errors, or (ii) a notice of appeal. In all other respects the appeal shall be taken as provided in subdivisions one, two and three.

5. An appeal to the court of appeals from an order of an intermediate appellate court is taken as follows:

(a) Within thirty days after service upon the appellant of a copy of the order sought to be appealed, the appellant must make application, pursuant to section 460.20, for a certificate granting leave to appeal to the court of appeals. The appellate division of each judicial department shall adopt rules governing the procedures for service of a copy of such order.

(b) If such application is granted, the issuance of the certificate granting leave to appeal shall constitute the taking of the appeal.

6. Where a notice of appeal, an affidavit of errors, an application for leave to appeal to an intermediate appellate court, or an application for leave to appeal to the court of appeals is premature or contains an inaccurate description of the judgment, sentence or order being or sought to be appealed, the appellate court, in its discretion, may, in the interest of justice, treat such instrument as valid. Where an appellant files a notice of appeal within the prescribed period but, through mistake, inadvertence or excusable neglect, omits to serve a copy thereof upon the respondent within the prescribed period, the appellate court to which the appeal is sought to be taken may, in its discretion and for good cause shown, permit such service to be made within a designated period of time, and upon such service the appeal is deemed to be taken.



460.15 - Certificate granting leave to appeal to intermediate appellate court.

460.15. Certificate granting leave to appeal to intermediate

appellate court.

1. A certificate granting leave to appeal to an intermediate appellate court is an order of one judge or justice of the intermediate appellate court to which the appeal is sought to be taken granting such permission and certifying that the case involves questions of law or fact which ought to be reviewed by the intermediate appellate court.

2. An application for such a certificate must be made in a manner determined by the rules of the appellate division of the department in which such intermediate appellate court is located. Not more than one application may be made for such a certificate.



460.20 - Certificate granting leave to appeal to court of appeals.

1. A certificate granting leave to appeal to the court of appeals from an order of an intermediate appellate court is an order of a judge granting such permission and certifying that the case involves a question of law which ought to be reviewed by the court of appeals.

2. Such certificate may be issued by the following judges in the indicated situations:

(a) Where the appeal sought is from an order of the appellate division, the certificate may be issued by (i) a judge of the court of appeals or (ii) a justice of the appellate division of the department which entered the order sought to be appealed.

(b) Where the appeal sought is from an order of an intermediate appellate court other than the appellate division, the certificate may be issued only by a judge of the court of appeals.

3. An application for such a certificate must be made in the following manner:

(a) An application to a justice of the appellate division must be made upon reasonable notice to the respondent;

(b) An application seeking such a certificate from a judge of the court of appeals must be made to the chief judge of such court by submission thereof, either in writing or first orally and then in writing, to the clerk of the court of appeals. The chief judge must then designate a judge of such court to determine the application. The clerk must then notify the respondent of the application and must inform both parties of such designation.

4. A justice of the appellate division to whom such an application has been made, or a judge of the court of appeals designated to determine such an application, may in his discretion determine it upon such papers as he may request the parties to submit, or upon oral argument, or upon both.

5. Every judge or justice acting pursuant to this section shall file with the clerk of the court of appeals, immediately upon issuance, a copy of every certificate granting or denying leave to appeal.



460.30 - Extension of time for taking appeal.

1. Upon motion to an intermediate appellate court of a defendant who desires to take an appeal to such court from a judgment, sentence or order of a criminal court but has failed to file a notice of appeal, an application for leave to appeal, or, as the case may be, an affidavit of errors, with such criminal court within the prescribed period, or upon motion to the court of appeals of a defendant who desires to take an appeal to such court from an order of a superior court or of an intermediate appellate court, but has failed to make an application for a certificate granting leave to appeal to the court of appeals, or has failed to file a notice of appeal with the intermediate appellate court, within the prescribed period, such intermediate appellate court or the court of appeals, as the case may be, may order that the time for the taking of such appeal or applying for leave to appeal be extended to a date not more than thirty days subsequent to the determination of such motion, upon the ground that the failure to so file or make application in timely fashion resulted from (a) improper conduct of a public servant or improper conduct, death or disability of the defendant's attorney, or (b) inability of the defendant and his attorney to have communicated, in person or by mail, concerning whether an appeal should be taken, prior to the expiration of the time within which to take an appeal due to defendant's incarceration in an institution and through no lack of due diligence or fault of the attorney or defendant. Such motion must be made with due diligence after the time for the taking of such appeal has expired, and in any case not more than one year thereafter.

2. The motion must be in writing and upon reasonable notice to the people and with opportunity to be heard. The motion papers must contain sworn allegations of facts claimed to establish the improper conduct, inability to communicate, or other facts essential to support the motion, and the people may file papers in opposition thereto. After all papers have been filed, the court must consider the same for the purpose of ascertaining whether the motion is determinable without a hearing to resolve issues of fact.

3. If the motion papers allege facts constituting a legal basis for the motion, and if the essential allegations are either conclusively substantiated by unquestionable documentary proof or are conceded by the people to be true, the court must grant the motion.

4. If the motion papers do not allege facts constituting a legal basis for the motion, or if an essential allegation is conclusively refuted by unquestionable documentary proof, the court may deny the motion.

5. If the court does not determine the motion pursuant to subdivision three or four, it must order the criminal court which entered or imposed the judgment, sentence or order sought to be appealed to conduct a hearing and to make and report findings of fact essential to the determination of such motion. Upon receipt of such report, the intermediate appellate court or the court of appeals, as the case may be, must determine the motion.

6. An order of an intermediate appellate court granting or denying a motion made pursuant to this section is appealable to the court of appeals if (a) such order states that the determination was made upon the law alone, and (b) a judge of the court of appeals, pursuant to procedure provided in section 460.20, of this chapter, issues a certificate granting leave to the appellant to appeal to the court of appeals.



460.40 - Effect of taking of appeal upon judgment or order of courts below; when stayed.

460.40 Effect of taking of appeal upon judgment or order of courts

below; when stayed.

1. The taking of an appeal by the defendant directly to the court of appeals, pursuant to subdivision one of section 450.70, from a superior court judgment including a sentence of death stays the execution of such sentence. Except as provided in subdivision two of this section, in no other case does the taking of an appeal, by either party, in and of itself stay the execution of any judgment, sentence or order of either a criminal court or an intermediate appellate court.

2. The taking of an appeal by the people to an intermediate appellate court pursuant to subdivision one-a of section 450.20, from an order reducing a count or counts of an indictment or dismissing an indictment and directing the filing of a prosecutor's information, stays the effect of such order. In addition, the taking of an appeal by the people to an intermediate appellate court pursuant to subdivision one of section 450.20, from an order dismissing a count or counts of an indictment charging murder in the first degree, stays the effect of such order.

3. Within six months of the effective date of this subdivision, the court of appeals shall adopt rules to ensure that a defendant is granted a stay of the execution of any death warrant issued pursuant to article twenty-two-B of the correction law to allow the defendant an opportunity to prepare and timely file an initial motion pursuant to section 440.10 or 440.20 seeking to set aside a sentence of death or vacate a judgment including a sentence of death and to allow the motion and any appeal from the denial thereof to be timely determined. The rules shall provide that in the event a defendant seeks to file any subsequent motion with respect to the judgment or sentence following a final determination of the defendant's initial motion pursuant to section 440.10 or 440.20, a motion for a stay of the execution of the death warrant may only be granted for good cause shown. The people and the defendant shall have a right to appeal to the court of appeals from orders granting or denying such stay motions and any rules adopted pursuant to this subdivision shall provide that the court of appeals may affirm such orders, reverse them or modify them upon such terms as the court deems appropriate and shall provide for the expeditious perfection and determination of such appeals. Prior to adoption of the rules, the court of appeals shall issue proposed rules and receive written comments thereon from interested parties.



460.50 - Stay of judgment pending appeal to intermediate appellate court.

460.50 Stay of judgment pending appeal to intermediate appellate

court.

1. Upon application of a defendant who has taken an appeal to an intermediate appellate court from a judgment or from a sentence of a criminal court, a judge designated in subdivision two may issue an order both (a) staying or suspending the execution of the judgment pending the determination of the appeal, and (b) either releasing the defendant on his own recognizance or fixing bail pursuant to the provisions of article five hundred thirty. That phase of the order staying or suspending execution of the judgment does not become effective unless and until the defendant is released, either on his own recognizance or upon the posting of bail.

2. An order as prescribed in subdivision one may be issued by the following judges in the indicated situations:

(a) If the appeal is to the appellate division from a judgment or a sentence of either the supreme court or the New York City criminal court, such order may be issued by (i) a justice of the appellate division of the department in which the judgment was entered, or (ii) a justice of the supreme court of the judicial district embracing the county in which the judgment was entered;

(b) If the appeal is to the appellate division from a judgment or a sentence of a county court, such order may be issued by (i) a justice of such appellate division, or (ii) a justice of the supreme court of the judicial district embracing the county in which the judgment was entered, or (iii) a judge of such county court;

(c) If the appeal is to an appellate term of the supreme court from a judgment or sentence of the New York City criminal court, such order may be issued by a justice of the supreme court of the judicial district embracing the county in which the judgment was entered;

(d) With respect to appeals to county courts from judgments or sentences of local criminal courts, and with respect to appeals to appellate terms of the supreme court from judgments or sentences of any criminal courts located outside of New York City, the judges who may issue such orders in any particular situation are determined by rules of the appellate division of the department embracing the appellate court to which the appeal has been taken.

3. An application for an order specified in this section must be made upon reasonable notice to the people, and the people must be accorded adequate opportunity to appear in opposition thereto. Not more than one application may be made pursuant to this section.

4. Notwithstanding the provisions of subdivision one, if within one hundred twenty days after the issuance of such an order the appeal has not been brought to argument in or submitted to the intermediate appellate court, the operation of such order terminates and the defendant must surrender himself to the criminal court in which the judgment was entered in order that execution of the judgment be commenced or resumed; except that this subdivision does not apply where the intermediate appellate court has (a) extended the time for argument or submission of the appeal to a date beyond the specified period of one hundred twenty days, and (b) upon application of the defendant, expressly ordered that the operation of the order continue until the date of the determination of the appeal or some other designated future date or occurrence.

5. Where the defendant is at liberty during the pendency of an appeal as a result of an order issued pursuant to this section, the intermediate appellate court, upon affirmance of the judgment, must by appropriate certificate remit the case to the criminal court in which such judgment was entered. The criminal court must, upon at least two days notice to the defendant, his surety and his attorney, promptly direct the defendant to surrender himself to the criminal court in order that execution of the judgment be commenced or resumed, and if necessary the criminal court may issue a bench warrant to secure his appearance.

6. Upon application of a defendant who has been granted a certificate granting leave to appeal pursuant to section 460.15 of this chapter, and in accordance with the procedures set forth in subdivisions three, four and five of this section, the intermediate appellate court may issue an order both (a) staying or suspending the execution of the judgment pending the determination of the appeal, and (b) either releasing the defendant on his own recognizance or fixing bail pursuant to the provisions of article five hundred thirty. That phase of the order staying or suspending execution of the judgment does not become effective unless and until the defendant is released, either on his own recognizance or upon the posting of bail.



460.60 - Stay of judgment pending appeal to court of appeals from intermediate appellate court.

460.60 Stay of judgment pending appeal to court of appeals from

intermediate appellate court.

1. (a) A judge who, pursuant to section 460.20 of this chapter, has received an application for a certificate granting a defendant leave to appeal to the court of appeals from an order of an intermediate appellate court affirming or modifying a judgment including a sentence of imprisonment, a sentence of imprisonment, or an order appealed pursuant to section 450.15 of this chapter, of a criminal court, may, upon application of such defendant-appellant issue an order both (i) staying or suspending the execution of the judgment pending the determination of the application for leave to appeal, and, if that application is granted, staying or suspending the execution of the judgment pending the determination of the appeal, and (ii) either releasing the defendant on his own recognizance or continuing bail as previously determined or fixing bail pursuant to the provisions of article five hundred thirty. Such an order is effective immediately and that phase of the order staying or suspending execution of the judgment does not become effective unless and until the defendant is released, either on his own recognizance or upon the posting of bail.

(b) If the application for leave to appeal is denied, the stay or suspension pending the application automatically terminates upon the signing of the certificate denying leave. Upon such termination, the certificate denying leave must be sent to the criminal court in which the original judgment was entered, and the latter must proceed in the manner provided in subdivision five of section 460.50 of this chapter.

2. An application pursuant to subdivision one must be made upon reasonable notice to the people, and the people must be accorded adequate opportunity to appear in opposition thereto. Such an application may be made immediately after the entry of the order sought to be appealed or at any subsequent time during the pendency of the appeal. Not more than one application may be made pursuant to this section.

3. Notwithstanding the provisions of subdivision one, if within one hundred twenty days after the issuance of a certificate granting leave to appeal, the appeal or prospective appeal has not been brought to argument in or submitted to the court of appeals, the operation of an order issued pursuant to subdivision one of this section terminates and the defendant must surrender himself to the criminal court in which the original judgment was entered in order that execution of such judgment be commenced or resumed; except that this subdivision does not apply where the court of appeals has (a) extended the time for argument or submission of the appeal to a date beyond the specified period of one hundred twenty days and (b) upon application of the defendant expressly ordered that the operation of such order continue until the date of the determination of the appeal or some other designated future date or occurrence.

4. Where the defendant is at liberty during the pendency of an appeal as a result of an order issued pursuant to this section, the court of appeals upon affirmance of the judgment or order, must, by appropriate certificate, remit the case to the criminal court in which the judgment was entered, and the latter must proceed in the manner provided in subdivision five of section 460.50 of this chapter.



460.70 - Appeal; how perfected.

1. Except as provided in subdivision two, the mode of and time for perfecting an appeal which has been taken to an intermediate appellate court from a judgement, sentence or order of a criminal court are determined by rules of the appellate division of the department in which such appellate court is located. Among the matters to be determined by such court rules are the times when the appeal must be noticed for and brought to argument, the content and form of the records and briefs to be served and filed, and the time when such records and briefs must be served and filed.

When an appeal is taken by a defendant pursuant to section 450.10, a transcript shall be prepared and settled and shall be filed with the criminal court by the court reporter. The expense for such transcript and any reproduced copies of such transcript shall be paid by the defendant. Where the defendant is granted permission to proceed as a poor person by the appellate court, the court reporter shall promptly make and file with the criminal court a transcript of the stenographic minutes of such proceedings as the appellate court shall direct. The expense of transcripts and any reproduced copies of transcripts prepared for poor persons under this section shall be a state charge payable out of funds appropriated to the office of court administration for that purpose. The appellate court shall where such is necessary for perfection of the appeal, order that the criminal court furnish a reproduced copy of such transcript to the defendant or his counsel.

2. An appeal which has been taken to a county court or to an appellate term of the supreme court from a judgment, sentence or order of a local criminal court pursuant to subdivision three of section 460.10 is perfected as follows:

(a) After the local criminal court has, pursuant to paragraph (d) of subdivision three of section 460.10, filed its return with the clerk of the appellate court and delivered a copy thereof to the appellant, the appellant must file with such clerk, and serve a copy thereof upon the respondent, a notice of argument, noticing the appeal for argument at the term of such appellate court immediately following the term being held at the time of the appellant's receipt of the return. Upon motion of the appellant, however, such appellate court may for good cause shown enlarge the time to a subsequent term, in which case the appellant must notice the appeal for argument at such subsequent term;

(b) The appellant must further comply with all court rules applicable to the mode of perfecting such appeals;

(c) If the appellant does not file a notice of argument as provided in paragraph (a) or does not comply with all applicable court rules as provided in paragraph (b), the appellate court may, either upon motion of the respondent or upon its own motion, dismiss the appeal.

3. The mode of and time for perfecting any appeal which has been taken to the court of appeals are determined by the rules of the court of appeals. Among the matters to be determined by such court rules are the times when the appeal must be noticed for and brought to argument, the content, form and number of the records and briefs and copies thereof to be served and filed, and the times when such records and briefs must be served and filed.

When an appeal is taken by a defendant pursuant to section 450.70, the defendant shall cause to be prepared and printed or otherwise duplicated pursuant to rules of the court of appeals the record on appeal and the required number of copies thereof. If the defendant is granted permission to appeal as a poor person, the expense thereof shall be a state charge payable out of funds appropriated to the office of court administration for that purpose.



460.80 - Appeal; argument and submission thereof.

The mode of and procedure for arguing or otherwise litigating appeals in criminal cases are determined by rules of the individual appellate courts. Among the matters to be determined by such court rules are the circumstances in which oral argument is required and those in which the case may be submitted by either or both parties without oral argument; the consequences or effect of failure to present oral argument when such is required; the amount of time for oral argument allowed to each party; and the number of counsel entitled to be heard.



460.90 - Filing of papers on appeal to the appellate division by electronic means.

electronic means.

Notwithstanding any other provision of law, the appellate division in each judicial department may promulgate rules authorizing a program in the use of electronic means for the taking and perfection of appeals in accordance with the provisions of section twenty-one hundred twelve of the civil practice law and rules. Provided however, such rules shall not require an unrepresented party or any attorney who furnishes a certification specified in subparagraph (i) or (ii) of paragraph (c) of subdivision two of section 10.40 of this chapter to take or perfect an appeal by electronic means. Provided further, however, before promulgating any such rules, the appellate division in each judicial department shall consult with the chief administrator of the courts and shall provide an opportunity for review and comment by all those who are or would be affected including district attorneys; representatives of the office of indigent legal services; not-for-profit legal service providers; public defenders; statewide and local specialty bar associations whose membership devotes a significant portion of their practice to assigned criminal cases pursuant to subparagraph (i) of paragraph (a) of subdivision three of section seven hundred twenty-two of the county law; institutional providers of criminal defense services and other members of the criminal defense bar; representatives of victims' rights organizations; unaffiliated attorneys who regularly appear in proceedings that are or would be affected by such electronic filing program; interested members of the criminal justice community; and any other persons in whose county a program has been implemented in any of the courts therein as deemed to be appropriate by any appellate division. To the extent practicable, rules promulgated by the appellate division in each judicial department pursuant to this section shall be uniform. For purposes of this section, "electronic means" shall be as defined in subdivision (f) of rule twenty-one hundred three of such law and rules.

* NB Repealed September 1, 2019






Article 470 - (470.05 - 470.60) APPEALS--DETERMINATION THEREOF

470.05 - Determination of appeals; general criteria.

1. An appellate court must determine an appeal without regard to technical errors or defects which do not affect the substantial rights of the parties.

2. For purposes of appeal, a question of law with respect to a ruling or instruction of a criminal court during a trial or proceeding is presented when a protest thereto was registered, by the party claiming error, at the time of such ruling or instruction or at any subsequent time when the court had an opportunity of effectively changing the same. Such protest need not be in the form of an "exception" but is sufficient if the party made his position with respect to the ruling or instruction known to the court, or if in reponse to a protest by a party, the court expressly decided the question raised on appeal. In addition, a party who without success has either expressly or impliedly sought or requested a particular ruling or instruction, is deemed to have thereby protested the court's ultimate disposition of the matter or failure to rule or instruct accordingly sufficiently to raise a question of law with respect to such disposition or failure regardless of whether any actual protest thereto was registered.



470.10 - Determination of appeals; definitions of terms.

The following definitions are applicable to this article:

1. "Reversal" by an appellate court of a judgment, sentence or order of another court means the vacating of such judgment, sentence or order.

2. "Modification" by an appellate court of a judgment or order of another court means the vacating of a part thereof and affirmance of the remainder.

3. "Corrective action" means affirmative action taken or directed by an appellate court upon reversing or modifying a judgment, sentence or order of another court, which disposes of or continues the case in a manner consonant with the determinations and principles underlying the reversal or modification.



470.15 - Determination of appeals by intermediate appellate courts; scope of review.

470.15 Determination of appeals by intermediate appellate courts;

scope of review.

1. Upon an appeal to an intermediate appellate court from a judgment, sentence or order of a criminal court, such intermediate appellate court may consider and determine any question of law or issue of fact involving error or defect in the criminal court proceedings which may have adversely affected the appellant.

2. Upon such an appeal, the intermediate appellate court must either affirm or reverse or modify the criminal court judgment, sentence or order. The ways in which it may modify a judgment include, but are not limited to, the following:

(a) Upon a determination that the trial evidence adduced in support of a verdict is not legally sufficient to establish the defendant's guilt of an offense of which he was convicted but is legally sufficient to establish his guilt of a lesser included offense, the court may modify the judgment by changing it to one of conviction for the lesser offense;

(b) Upon a determination that the trial evidence is not legally sufficient to establish the defendant's guilt of all the offenses of which he was convicted but is legally sufficient to establish his guilt of one or more of such offenses, the court may modify the judgment by reversing it with respect to the unsupported counts and otherwise affirming it;

(c) Upon a determination that a sentence imposed upon a valid conviction is illegal or unduly harsh or severe, the court may modify the judgment by reversing it with respect to the sentence and by otherwise affirming it.

3. A reversal or a modification of a judgment, sentence or order must be based upon a determination made:

(a) Upon the law; or

(b) Upon the facts; or

(c) As a matter of discretion in the interest of justice; or

(d) Upon any two or all three of the bases specified in paragraphs (a), (b) and (c).

4. The kinds of determinations of reversal or modification deemed to be upon the law include, but are not limited to, the following:

(a) That a ruling or instruction of the court, duly protested by the defendant, as prescribed in subdivision two of section 470.05, at a trial resulting in a judgment, deprived the defendant of a fair trial;

(b) That evidence adduced at a trial resulting in a judgment was not legally sufficient to establish the defendant's guilt of an offense of which he was convicted;

(c) That a sentence was unauthorized, illegally imposed or otherwise invalid as a matter of law.

5. The kinds of determinations of reversal or modification deemed to be on the facts include, but are not limited to, a determination that a verdict of conviction resulting in a judgment was, in whole or in part, against the weight of the evidence.

6. The kinds of determinations of reversal or modification deemed to be made as a matter of discretion in the interest of justice include, but are not limited to, the following:

(a) That an error or defect occurring at a trial resulting in a judgment, which error or defect was not duly protested at trial as prescribed in subdivision two of section 470.05 so as to present a question of law, deprived the defendant of a fair trial;

(b) That a sentence, though legal, was unduly harsh or severe.



470.20 - Determination of appeals by intermediate appellate courts; corrective action upon reversal or modification.

470.20 Determination of appeals by intermediate appellate courts;

corrective action upon reversal or modification.

Upon reversing or modifying a judgment, sentence or order of a criminal court, an intermediate appellate court must take or direct such corrective action as is necessary and appropriate both to rectify any injustice to the appellant resulting from the error or defect which is the subject of the reversal or modification and to protect the rights of the respondent. The particular corrective action to be taken or directed is governed in part by the following rules:

1. Upon a reversal of a judgment after trial for error or defect which resulted in prejudice to the defendant or deprived him of a fair trial, the court must, whether such reversal be on the law or as a matter of discretion in the interest of justice, order a new trial of the accusatory instrument and remit the case to the criminal court for such action.

2. Upon a reversal of a judgment after trial for legal insufficiency of trial evidence, the court must dismiss the accusatory instrument.

3. Upon a modification of a judgment after trial for legal insufficiency of trial evidence with respect to one or more but not all of the offenses of which the defendant was convicted, the court must dismiss the count or counts of the accusatory instrument determined to be legally unsupported and must otherwise affirm the judgment. In such case, it must either reduce the total sentence to that imposed by the criminal court upon the counts with respect to which the judgment is affirmed or remit the case to the criminal court for re-sentence upon such counts; provided that nothing contained in this paragraph precludes further sentence reduction in the exercise of the appellate court's discretion pursuant to subdivision six.

4. Upon a modification of a judgment after trial which reduces a conviction of a crime to one for a lesser included offense, the court must remit the case to the criminal court with a direction that the latter sentence the defendant accordingly.

5. Upon a reversal or modification of a judgment after trial upon the ground that the verdict, either in its entirety or with respect to a particular count or counts, is against the weight of the trial evidence, the court must dismiss the accusatory instrument or any reversed count.

6. Upon modifying a judgment or reversing a sentence as a matter of discretion in the interest of justice upon the ground that the sentence is unduly harsh or severe, the court must itself impose some legally authorized lesser sentence.



470.25 - Determination of appeals by intermediate appellate courts; form and content of order.

470.25 Determination of appeals by intermediate appellate courts;

form and content of order.

1. An order of an intermediate appellate court which affirms a judgment, sentence or order of a criminal court need only state such affirmance.

2. An order of an intermediate appellate court which reverses or modifies a judgment, sentence or order of a criminal court must contain the following:

(a) A statement of whether the determination was upon the law or upon the facts or as a matter of discretion in the interest of justice, or upon any specified two or all three of such bases; and

(b) If the decision is rendered without opinion, a brief statement of the specific grounds of the reversal or modification; and

(c) A statement of the corrective action taken or directed by the court; and

(d) If the determination is exclusively upon the law, a statement of whether or not the facts upon which the criminal court's judgment, sentence or order is based have been considered and determined to have been established. In the absence of such a statement, it is presumed that the intermediate appellate court did not consider or make any determination with respect to such facts.



470.30 - Determination by court of appeals of appeals taken directly thereto from judgments and orders of criminal courts.

470.30 Determination by court of appeals of appeals taken directly

thereto from judgments and orders of criminal courts.

1. Wherever appropriate, the rules set forth in sections 470.15 and 470.20, governing the consideration and determination by intermediate appellate courts of appeals thereto from judgments and orders of criminal courts, and prescribing their scope of review and the corrective action to be taken by them upon reversal or modification, apply equally to the consideration and determination by the court of appeals of appeals taken directly thereto, pursuant to sections 450.70 and 450.80, from judgments and orders of superior criminal courts.

2. Whenever a sentence of death is imposed, the judgment and sentence shall be reviewed on the record by the court of appeals. Review by the court of appeals pursuant to subdivision one of section 450.70 may not be waived.

3. With regard to the sentence, the court shall, in addition to exercising the powers and scope of review granted under subdivision one of this section, determine:

(a) whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary or legally impermissible factor including whether the imposition of the verdict or sentence was based upon the race of the defendant or a victim of the crime for which the defendant was convicted;

(b) whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases considering both the crime and the defendant. In conducting such review the court, upon request of the defendant, in addition to any other determination, shall review whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases by virtue of the race of the defendant or a victim of the crime for which the defendant was convicted; and

(c) whether the decision to impose the sentence of death was against the weight of the evidence.

4. The court shall include in its decision:

(a) the aggravating and mitigating factors established in the record on appeal; and

(b) those similar cases it took into consideration.

5. In addition to exercising any other corrective action pursuant to subdivision one of this section, the court, with regard to review of a sentence of death, shall be authorized to:

(a) affirm the sentence of death; or

(b) set the sentence aside and remand the case for resentencing pursuant to the procedures set forth in section 400.27 for a determination as to whether the defendant shall be sentenced to death, life imprisonment without parole or to a term of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole; or

(c) set the sentence aside and remand the case for resentencing by the court for a determination as to whether the defendant shall be sentenced to life imprisonment without parole or to a term of imprisonment for the class A-I felony of murder in the first degree other than a sentence of life imprisonment without parole.



470.35 - Determination by court of appeals of appeals from orders of intermediate appellate courts; scope of review.

470.35 Determination by court of appeals of appeals from orders of

intermediate appellate courts; scope of review.

1. Upon an appeal to the court of appeals from an order of an intermediate appellate court affirming a judgment, sentence or order of a criminal court, the court of appeals may consider and determine not only questions of law which were raised or considered upon the appeal to the intermediate appellate court, but also any question of law involving alleged error or defect in the criminal court proceedings resulting in the original criminal court judgment, sentence or order, regardless of whether such question was raised, considered or determined upon the appeal to the intermediate appellate court.

2. Upon an appeal to the court of appeals from an order of an intermediate appellate court reversing or modifying a judgment, sentence or order of a criminal court, the court of appeals may consider and determine:

(a) Any question of law which was determined by the intermediate appellate court and which, as so determined, constituted a basis for such court's order of reversal or modification; and

(b) Any other question of law involving alleged or possible error or defect in the criminal court proceedings resulting in the original judgment, sentence or order which may have adversely affected the party who was appellant in the intermediate appellate court and who is respondent in the court of appeals. The court of appeals is not precluded from considering and determining such a question by the circumstance that it was not considered or determined by the intermediate appellate court, or that it did not constitute a basis for such court's reversal or modification, or that the party who may have been adversely affected thereby is the respondent rather than the appellant in the court of appeals; and the court of appeals, even though rejecting the intermediate appellate court's reasons for its order of reversal or modification, may affirm or modify such order upon the basis of such other questions; and

(c) Any question concerning the legality of the corrective action taken by the intermediate appellate court.

3. Upon such an appeal, the court must affirm, reverse or modify the intermediate appellate court order.



470.40 - Determination by court of appeals of appeals from intermediate appellate courts; corrective action upon reversal or modification.

appellate courts; corrective action upon reversal or

modification.

1. Upon reversing or modifying an order of an intermediate appellate court affirming a criminal court judgment, sentence or order, the court of appeals must take or direct such corrective action as the intermediate appellate court would, pursuant to section 470.20, have been required or authorized to take or direct had it reversed or modified the criminal court judgment, sentence or order upon the same ground or grounds.

2. Upon reversing an order of an intermediate appellate court reversing or modifying a criminal court judgment, sentence or order upon the ground that questions of law were erroneously determined by the intermediate appellate court in favor of the party appellant therein, the court of appeals must take or direct corrective action as follows:

(a) If the facts underlying the original criminal court judgment, sentence or order were considered and determined to have been established by the intermediate appellate court, the court of appeals must reinstate and affirm the original criminal court judgment, sentence or order and remit the case to such criminal court for whatever further proceedings may be necessary to complete the action or proceedings therein; provided, however, that where such facts were applied to an erroneous determination of law, the court of appeals may remit the case to the intermediate appellate court for a further determination of the facts;

(b) If the facts underlying the original criminal court judgment, sentence or order were not, or are presumed not to have been, considered and determined by the intermediate appellate court, the court of appeals must remit the case to such intermediate appellate court for determination of the facts.

3. Upon modifying an intermediate appellate court order reversing or modifying a criminal court judgment or order, upon the ground that corrective action taken or directed by the intermediate appellate court was illegal, the court of appeals must either (a) itself take or direct the appropriate corrective action or (b) remit the case to the intermediate appellate court for appropriate corrective action by the latter.



470.45 - Remission of case by appellate court to criminal court upon reversal or modification of judgment; action by criminal court.

470.45 Remission of case by appellate court to criminal court upon

reversal or modification of judgment; action by criminal

court.

Upon reversing or modifying a judgment and directing corrective action, an appellate court must remit the case to the criminal court in which the judgment was entered. Such criminal court must execute the direction of the appellate court and must, depending upon the nature of such direction, either discharge the defendant from custody, exonerate his bail or issue a securing order.



470.50 - Reargument of appeal; motion and criteria for.

1. After its determination of an appeal taken pursuant to article four hundred fifty, an appellate court, in the interest of justice and for good cause shown, may in its discretion, upon motion of a party adversely affected by its determination, or upon its own motion, order a reargument or reconsideration of the appeal. Upon such an order the court may either direct further oral argument by the parties or confine its reconsideration to re-examination of the issues as previously argued or submitted upon the appeal proper. Upon ordering a reargument or reconsideration of an appeal, the court must again determine the appeal pursuant to the provisions of this article.

2. The court of appeals may promulgate rules limiting the time within which a motion for reargument of appeals determined by such court may be made, and the appellate division of each department may similarly promulgate such rules with respect to appeals determined by such appellate division and appeals determined by the other intermediate appellate courts located within such department. In the absence of any such rule of limitation, a motion for reargument may be made at any time.



470.55 - Status of accusatory instrument upon order of new trial or restoration of action to pre-pleading status.

470.55 Status of accusatory instrument upon order of new trial or

restoration of action to pre-pleading status.

1. Upon a new trial of an accusatory instrument resulting from an appellate court order reversing a judgment and ordering such new trial, such accusatory instrument is deemed to contain all the counts and to charge all the offenses which it contained and charged at the time the previous trial was commenced, regardless of whether any count was dismissed by the court in the course of such trial, except (a) those upon or of which the defendant was acquitted or deemed to have been acquitted, and (b) those dismissed upon appeal or upon some other post-judgment order.

2. Upon an appellate court order which reverses a judgment based upon a plea of guilty to an accusatory instrument or a part thereof, but which does not dismiss the entire accusatory instrument, the criminal action is, in the absence of express appellate court direction to the contrary, restored to its pre-pleading status and the accusatory instrument is deemed to contain all the counts and to charge all the offenses which it contained and charged at the time of the entry of the plea, except those dismissed upon appeal or upon some other post-judgment order. Where the plea of guilty was entered and accepted, pursuant to subdivision three of section 220.30, upon the condition that it constituted a complete disposition and dismissal not only of the accusatory instrument underlying the judgment reversed but also of one or more other accusatory instruments against the defendant then pending in the same court, the appellate court order of reversal completely restores such other accusatory instruments; and such is the case even where the order of reversal dismisses the entire accusatory instrument underlying the judgment reversed.



470.60 - Dismissal of appeal.

1. At any time after an appeal has been taken and before determination thereof, the appellate court in which such appeal is pending may, upon motion of the respondent or upon its own motion, dismiss such appeal upon the ground of mootness, lack of jurisdiction to determine it, failure of timely prosecution or perfection thereof, or other substantial defect, irregularity or failure of action by the appellant with respect to the prosecution or perfection of such appeal.

2. Such motion must be made upon reasonable notice to the appellant and with opportunity to be heard. If the people are the appellant, such notice must be served upon the appropriate district attorney either personally or by ordinary mail. If the appellant is a defendant, such notice must be served upon him by ordinary mail at his last known place of residence or, if he is imprisoned, at the institution in which he is confined, and similar notice must be served upon the attorney, if any, who last appeared for him. Upon determination of the motion, a copy of the order entered thereon must similarly be served.

3. Provided that a certificate granting leave to appeal is issued pursuant to this subdivision, an appeal may be taken, in the manner prescribed in subdivision four of section 460.10, to the court of appeals from an order of an intermediate appellate court dismissing an appeal thereto. Such appeal may be based either upon the ground that the dismissal was invalid as a matter of law or upon the ground that it constituted an abuse of discretion. A certificate granting leave to appeal from such an order of dismissal may be issued only by a judge of the court of appeals upon an application made in the manner prescribed in paragraph (b) of subdivision three of section 460.20. Upon such an appeal, the court of appeals must either affirm or reverse the intermediate appellate court order.












Part 3 - SPECIAL PROCEEDINGS AND MISCELLANEOUS PROCEDURES

Title P - PROCEDURES FOR SECURING ATTENDANCE AT CRIMINAL ACTIONS AND PROCEEDINGS OF DEFENDANTS AND WITNESSES UNDER CONTROL OF COURT--RECOGNIZANCE, BAIL

Article 500 - (500.10) RECOGNIZANCE, BAIL AND COMMITMENT--DEFINITIONS OF TERMS

500.10 - Recognizance, bail and commitment; definitions of terms.

As used in this title, and in this chapter generally, the following terms have the following meanings:

1. "Principal" means a defendant in a criminal action or proceeding, or a person adjudged a material witness therein, or any other person so involved therein that he may by law be compelled to appear before a court for the purpose of having such court exercise control over his person to secure his future attendance at the action or proceeding when required, and who in fact either is before the court for such purpose or has been before it and been subjected to such control.

2. "Release on own recognizance." A court releases a principal on his own recognizance when, having acquired control over his person, it permits him to be at liberty during the pendency of the criminal action or proceeding involved upon condition that he will appear thereat whenever his attendance may be required and will at all times render himself amenable to the orders and processes of the court.

3. "Fix bail." A court fixes bail when, having acquired control over the person of a principal, it designates a sum of money and stipulates that, if bail in such amount is posted on behalf of the principal and approved, it will permit him to be at liberty during the pendency of the criminal action or proceeding involved.

4. "Commit to the custody of the sheriff." A court commits a principal to the custody of the sheriff when, having acquired control over his person, it orders that he be confined in the custody of the sheriff during the pendency of the criminal action or proceeding involved.

5. "Securing order" means an order of a court committing a principal to the custody of the sheriff, or fixing bail, or releasing him on his own recognizance.

6. "Order of recognizance or bail" means a securing order releasing a principal on his own recognizance or fixing bail.

7. "Application for recognizance or bail" means an application by a principal that the court, instead of committing him to or retaining him in the custody of the sheriff, either release him on his own recognizance or fix bail.

8. "Post bail" means to deposit bail in the amount and form fixed by the court, with the court or with some other authorized public servant or agency.

9. "Bail" means cash bail or a bail bond.

10. "Cash bail" means a sum of money, in the amount designated in an order fixing bail, posted by a principal or by another person on his behalf with a court or other authorized public servant or agency, upon the condition that such money will become forfeit to the people of the state of New York if the principal does not comply with the directions of a court requiring his attendance at the criminal action or proceeding involved or does not otherwise render himself amenable to the orders and processes of the court.

11. "Obligor" means a person who executes a bail bond on behalf of a principal and thereby assumes the undertaking described therein. The principal himself may be an obligor.

12. "Surety" means an obligor who is not a principal.

13. "Bail bond" means a written undertaking, executed by one or more obligors, that the principal designated in such instrument will, while at liberty as a result of an order fixing bail and of the posting of the bail bond in satisfaction thereof, appear in a designated criminal action or proceeding when his attendance is required and otherwise render himself amenable to the orders and processes of the court, and that in the event that he fails to do so the obligor or obligors will pay to the people of the state of New York a specified sum of money, in the amount designated in the order fixing bail.

14. "Appearance bond" means a bail bond in which the only obligor is the principal.

15. "Surety bond" means a bail bond in which the obligor or obligors consist of one or more sureties or of one or more sureties and the principal.

16. "Insurance company bail bond" means a surety bond, executed in the form prescribed by the superintendent of financial services, in which the surety-obligor is a corporation licensed by the superintendent of financial services to engage in the business of executing bail bonds.

17. "Secured bail bond" means a bail bond secured by either:

(a) Personal property which is not exempt from execution and which, over and above all liabilities and encumbrances, has a value equal to or greater than the total amount of the undertaking; or

(b) Real property having a value of at least twice the total amount of the undertaking. For purposes of this paragraph, value of real property is determined by either:

(i) dividing the last assessed value of such property by the last given equalization rate or in a special assessing unit, as defined in article eighteen of the real property tax law, the appropriate class ratio established pursuant to section twelve hundred two of such law of the assessing municipality wherein the property is situated and by deducting from the resulting figure the total amount of any liens or other encumbrances upon such property; or

(ii) the value of the property as indicated in a certified appraisal report submitted by a state certified general real estate appraiser duly licensed by the department of state as provided in section one hundred sixty-j of the executive law, and by deducting from the appraised value the total amount of any liens or other encumbrances upon such property. A lien report issued by a title insurance company licensed under article sixty-four of the insurance law, that guarantees the correctness of a lien search conducted by it, shall be presumptive proof of liens upon the property.

18. "Partially secured bail bond" means a bail bond secured only by a deposit of a sum of money not exceeding ten percent of the total amount of the undertaking.

19. "Unsecured bail bond" means a bail bond, other than an insurance company bail bond, not secured by any deposit of or lien upon property.

20. "Court" includes, where appropriate, a judge authorized to act as described in a particular statute, though not as a court.






Article 510 - (510.10 - 510.50) RECOGNIZANCE, BAIL AND COMMITMENT-DETERMINATION OF APPLICATION FOR RECOGNIZANCE OR BAIL, ISSUANCE OF SECURING ORDERS, AND RELATED MATTERS

510.10 - Securing order; when required.

When a principal, whose future court attendance at a criminal action or proceeding is or may be required, initially comes under the control of a court, such court must, by a securing order, either release him on his own recognizance, fix bail or commit him to the custody of the sheriff. When a securing order is revoked or otherwise terminated in the course of an uncompleted action or proceeding but the principal's future court attendance still is or may be required and he is still under the control of a court, a new securing order must be issued. When the court revokes or otherwise terminates a securing order which committed the principal to the custody of the sheriff, the court shall give written notification to the sheriff of such revocation or termination of the securing order.



510.15 - Commitment of principal under sixteen.

1. When a principal who is under the age of sixteen is committed to the custody of the sheriff the court must direct that the principal be taken to and lodged in a place certified by the state division for youth as a juvenile detention facility for the reception of children. Where such a direction is made the sheriff shall deliver the principal in accordance therewith and such person shall although lodged and cared for in a juvenile detention facility continue to be deemed to be in the custody of the sheriff. No principal under the age of sixteen to whom the provisions of this section may apply shall be detained in any prison, jail, lockup, or other place used for adults convicted of a crime or under arrest and charged with the commission of a crime without the approval of the state division for youth in the case of each principal and the statement of its reasons therefor. The sheriff shall not be liable for any acts done to or by such principal resulting from negligence in the detention of and care for such principal, when the principal is not in the actual custody of the sheriff.

2. Except upon consent of the defendant or for good cause shown, in any case in which a new securing order is issued for a principal previously committed to the custody of the sheriff pursuant to this section, such order shall further direct the sheriff to deliver the principal from a juvenile detention facility to the person or place specified in the order.



510.20 - Application for recognizance or bail; making and determination thereof in general.

thereof in general.

1. Upon any occasion when a court is required to issue a securing order with respect to a principal, or at any time when a principal is confined in the custody of the sheriff as a result of a previously issued securing order, he may make an application for recognizance or bail.

2. Upon such application, the principal must be accorded an opportunity to be heard and to contend that an order of recognizance or bail must or should issue, that the court should release him on his own recognizance rather than fix bail, and that if bail is fixed it should be in a suggested amount and form.



510.30 - Application for recognizance or bail; rules of law and criteria controlling determination.

controlling determination.

1. Determinations of applications for recognizance or bail are not in all cases discretionary but are subject to rules, prescribed in article five hundred thirty and other provisions of law relating to specific kinds of criminal actions and proceedings, providing (a) that in some circumstances such an application must as a matter of law be granted, (b) that in others it must as a matter of law be denied and the principal committed to or retained in the custody of the sheriff, and (c) that in others the granting or denial thereof is a matter of judicial discretion.

2. To the extent that the issuance of an order of recognizance or bail and the terms thereof are matters of discretion rather than of law, an application is determined on the basis of the following factors and criteria:

(a) With respect to any principal, the court must consider the kind and degree of control or restriction that is necessary to secure his court attendance when required. In determining that matter, the court must, on the basis of available information, consider and take into account:

(i) The principal's character, reputation, habits and mental condition;

(ii) His employment and financial resources; and

(iii) His family ties and the length of his residence if any in the community; and

(iv) His criminal record if any; and

(v) His record of previous adjudication as a juvenile delinquent, as retained pursuant to section 354.2 of the family court act, or, of pending cases where fingerprints are retained pursuant to section 306.1 of such act, or a youthful offender, if any; and

(vi) His previous record if any in responding to court appearances when required or with respect to flight to avoid criminal prosecution; and

(vii) Where the principal is charged with a crime or crimes against a member or members of the same family or household as that term is defined in subdivision one of section 530.11 of this title, the following factors:

(A) any violation by the principal of an order of protection issued by any court for the protection of a member or members of the same family or household as that term is defined in subdivision one of section 530.11 of this title, whether or not such order of protection is currently in effect; and

(B) the principal's history of use or possession of a firearm; and

(viii) If he is a defendant, the weight of the evidence against him in the pending criminal action and any other factor indicating probability or improbability of conviction; or, in the case of an application for bail or recognizance pending appeal, the merit or lack of merit of the appeal; and

(ix) If he is a defendant, the sentence which may be or has been imposed upon conviction.

(b) Where the principal is a defendant-appellant in a pending appeal from a judgment of conviction, the court must also consider the likelihood of ultimate reversal of the judgment. A determination that the appeal is palpably without merit alone justifies, but does not require, a denial of the application, regardless of any determination made with respect to the factors specified in paragraph (a).

3. When bail or recognizance is ordered, the court shall inform the principal, if he is a defendant charged with the commission of a felony, that the release is conditional and that the court may revoke the order of release and commit the principal to the custody of the sheriff in accordance with the provisions of subdivision two of section 530.60 of this chapter if he commits a subsequent felony while at liberty upon such order.



510.40 - Application for recognizance or bail; determination thereof, form of securing order and execution thereof.

510.40 Application for recognizance or bail; determination thereof,

form of securing order and execution thereof.

1. An application for recognizance or bail must be determined by a securing order which either:

(a) Grants the application and releases the principal on his own recognizance; or

(b) Grants the application and fixes bail; or

(c) Denies the application and commits the principal to, or retains him in, the custody of the sheriff.

2. Upon ordering that a principal be released on his own recognizance, the court must direct him to appear in the criminal action or proceeding involved whenever his attendance may be required and to render himself at all times amenable to the orders and processes of the court. If such principal is in the custody of the sheriff or at liberty upon bail at the time of the order, the court must direct that he be discharged from such custody or, as the case may be, that his bail be exonerated.

3. Upon the issuance of an order fixing bail, and upon the posting thereof, the court must examine the bail to determine whether it complies with the order. If it does, the court must, in the absence of some factor or circumstance which in law requires or authorizes disapproval thereof, approve the bail and must issue a certificate of release, authorizing the principal to be at liberty, and, if he is in the custody of the sheriff at the time, directing the sheriff to discharge him therefrom. If the bail fixed is not posted, or is not approved after being posted, the court must order that the principal be committed to the custody of the sheriff.



510.50 - Enforcement of securing order.

When the attendance of a principal confined in the custody of the sheriff is required at the criminal action or proceeding at a particular time and place, the court may compel such attendance by directing the sheriff to produce him at such time and place. If the principal is at liberty on his own recognizance or on bail, his attendance may be achieved or compelled by various methods, including notification and the issuance of a bench warrant, prescribed by law in provisions governing such matters with respect to the particular kind of action or proceeding involved.






Article 520 - (520.10 - 520.40) BAIL AND BAIL BONDS

520.10 - Bail and bail bonds; fixing of bail and authorized forms thereof.

thereof.

1. The only authorized forms of bail are the following:

(a) Cash bail.

(b) An insurance company bail bond.

(c) A secured surety bond.

(d) A secured appearance bond.

(e) A partially secured surety bond.

(f) A partially secured appearance bond.

(g) An unsecured surety bond.

(h) An unsecured appearance bond.

(i) Credit card or similar device; provided, however, that notwithstanding any other provision of law, any person posting bail by credit card or similar device also may be required to pay a reasonable administrative fee. The amount of such administrative fee and the time and manner of its payment shall be in accordance with the system established pursuant to subdivision four of section 150.30 of this chapter or paragraph (j) of subdivision two of section two hundred twelve of the judiciary law, as appropriate.

2. The methods of fixing bail are as follows:

(a) A court may designate the amount of the bail without designating the form or forms in which it may be posted. In such case, the bail may be posted in either of the forms specified in paragraphs (g) and (h) of subdivision one;

(b) The court may direct that the bail be posted in any one of two or more of the forms specified in subdivision one, designated in the alternative, and may designate different amounts varying with the forms;



520.15 - Bail and bail bonds; posting of cash bail.

1. Where a court has fixed bail pursuant to subdivision two of section 520.10, at any time after the principal has been committed to the custody of the sheriff pending the posting thereof, cash bail in the amount designated in the order fixing bail may be posted even though such bail was not specified in such order. Cash bail may be deposited with (a) the county treasurer of the county in which the criminal action or proceeding is pending or, in the city of New York with the commissioner of finance, or (b) the court which issued such order, or (c) the sheriff in whose custody the principal has been committed. Upon proof of the deposit of the designated amount the principal must be forthwith released from custody.

2. The person posting cash bail must complete and sign a form which states (a) the name, residential address and occupation of each person posting cash bail; and (b) the title of the criminal action or proceeding involved; and (c) the offense or offenses which are the subjects of the action or proceeding involved, and the status of such action or proceeding; and (d) the name of the principal and the nature of his involvement in or connection with such action or proceeding; and (e) that the person or persons posting cash bail undertake that the principal will appear in such action or proceeding whenever required and will at all times render himself amenable to the orders and processes of the court; and (f) the date of the principal's next appearance in court; and (g) an acknowledgement that the cash bail will be forfeited if the principal does not comply with any requirement or order of process to appear in court; and (h) the amount of money posted as cash bail.

3. Money posted as cash bail is and shall remain the property of the person posting it unless forfeited to the court.



520.20 - Bail and bail bonds; posting of bail bond and justifying affidavits; form and contents thereof.

520.20 Bail and bail bonds; posting of bail bond and justifying

affidavits; form and contents thereof.

1. (a) Except as provided in paragraph (b) when a bail bond is to be posted in satisfaction of bail, the obligor or obligors must submit to the court a bail bond in the amount fixed, executed in the form prescribed in subdivision two, accompanied by a justifying affidavit of each obligor, executed in the form prescribed in subdivision four.

(b) When a bail bond is to be posted in satisfaction of bail fixed for a defendant charged by information or simplified information or prosecutor's information with one or more traffic infractions and no other offense, the defendant may submit to the court, with the consent of the court, an insurance company bail bond covering the amount fixed, executed in a form prescribed by the superintendent of financial services.

2. Except as provided in paragraph (b) of subdivision one, a bail bond must be subscribed and sworn to by each obligor and must state:

(a) The name, residential address and occupation of each obligor; and

(b) The title of the criminal action or proceeding involved; and

(c) The offense or offenses which are the subjects of the action or proceeding involved, and the status of such action or proceeding; and

(d) The name of the principal and the nature of his involvement in or connection with such action or proceeding; and

(e) That the obligor, or the obligors jointly and severally, undertake that the principal will appear in such action or proceeding whenever required and will at all times render himself amenable to the orders and processes of the court; and

(f) That in the event that the principal does not comply with any such requirement, order or process, such obligor or obligors will pay to the people of the state of New York a designated sum of money fixed by the court.

3. A bail bond posted in the course of a criminal action is effective and binding upon the obligor or obligors until the imposition of sentence or other termination of the action, regardless of whether the action is dismissed in the local criminal court after an indictment on the same charge or charges by a superior court, and regardless of whether such action is partially conducted or prosecuted in a court or courts other than the one in which the action was pending when such bond was posted, unless prior to such termination such order of bail is vacated or revoked or the principal is surrendered, or unless the terms of such bond expressly limit its effectiveness to a lesser period; provided, however, the effectiveness of such bond may only be limited to a lesser period if the obligor or obligors submit notice of the limitation to the court and the district attorney not less than fourteen days before effectiveness ends.

4. A justifying affidavit must be subscribed and sworn to by the obligor-affiant and must state his name, residential address and occupation. Depending upon the kind of bail bond which it justifies, such affidavit must contain further statements as follows:

(a) An affidavit justifying an insurance company bail bond must state:

(i) The amount of the premium paid to the obligor; and

(ii) All security and all promises of indemnity received by the surety-obligor in connection with its execution of the bond, and the name, occupation and residential and business addresses of every person who has given any such indemnifying security or promise.

An action by the surety-obligor against an indemnitor, seeking retention of security deposited by the latter with the former or enforcement of any indemnity agreement of a kind described in this sub-paragraph, will not lie except with respect to agreements and security specified in the justifying affidavit.

(b) An affidavit justifying a secured bail bond must state every item of personal property deposited and of real property pledged as security, the value of each such item, and the nature and amount of every lien or encumbrance thereon.

(c) An affidavit justifying a partially secured bail bond or an unsecured bail bond must state the place and nature of the obligor-affiant's business or employment, the length of time he has been engaged therein, his income during the past year, and his average income over the past five years.



520.30 - Bail and bail bonds; examination as to sufficiency.

1. Following the posting of a bail bond and the justifying affidavit or affidavits or the posting of cash bail, the court may conduct an inquiry for the purpose of determining the reliability of the obligors or person posting cash bail, the value and sufficiency of any security offered, and whether any feature of the undertaking contravenes public policy; provided that before undertaking an inquiry, of a person posting cash bail the court, after application of the district attorney, must have had reasonable cause to believe that the person posting cash bail is not in rightful possession of money posted as cash bail or that such money constitutes the fruits of criminal or unlawful conduct. The court may inquire into any matter stated or required to be stated in the justifying affidavits, and may also inquire into other matters appropriate to the determination, which include but are not limited to the following:

(a) The background, character and reputation of any obligor, and, in the case of an insurance company bail bond, the qualifications of the surety-obligor and its executing agent; and

(b) The source of any money or property deposited by any obligor as security, and whether any such money or property constitutes the fruits of criminal or unlawful conduct; and

(c) The source of any money or property delivered or agreed to be delivered to any obligor as indemnification on the bond, and whether any such money or property constitutes the fruits of criminal or unlawful conduct; and

(d) The background, character and reputation of any person who has indemnified or agreed to indemnify an obligor upon the bond; and whether any such indemnitor, not being licensed by the superintendent of financial services in accordance with the insurance law, has within a period of one month prior to such indemnity transaction given indemnification or security for like purpose in more than two cases not arising out of the same transaction; and

(e) The source of any money posted as cash bail, and whether any such money constitutes the fruits of criminal or unlawful conduct;

(f) The background, character and reputation of the person posting cash bail.

2. Upon such inquiry, the court may examine, under oath or otherwise, the obligors and any other persons who may possess material information. The district attorney has a right to attend such inquiry, to call witnesses and to examine any witness in the proceeding. The court may, upon application of the district attorney, adjourn the proceeding for a reasonable period to allow him to investigate the matter.

3. At the conclusion of the inquiry, the court must issue an order either approving or disapproving the bail.



520.40 - Transfer of cash bail from local criminal court to superior court.

520.40 Transfer of cash bail from local criminal court to superior

court.

When a local criminal court acquires control over the person of an accused and such court designates the amount of bail that the accused may post and such bail is posted in cash and subsequently the accused is arraigned in superior court where bail is fixed by such court, the accused may request that the cash bail posted in the local criminal court be transferred to the superior court. Notice of such request must be given to the person who posted cash bail. Upon such a request the superior court shall make an order directing the local criminal court to transfer the cash bail that it holds to the superior court for use in the superior court. If there is an overage, the superior court shall order it be paid over to the person who posted the cash bail in the local criminal court. If there is a deficiency, the accused shall post additional bail as directed by the superior court.






Article 530 - (530.10 - 530.80) ORDERS OF RECOGNIZANCE OR BAIL WITH RESPECT TO DEFENDANTS IN CRIMINAL ACTIONS AND PROCEEDINGS--WHEN AND BY WHAT COURTS AUTHORIZED

530.10 - Order of recognizance or bail; in general.

Under circumstances prescribed in this article, a court, upon application of a defendant charged with or convicted of an offense, is required or authorized to order bail or recognizance for the release or prospective release of such defendant during the pendency of either:

1. A criminal action based upon such charge; or

2. An appeal taken by the defendant from a judgment of conviction or a sentence or from an order of an intermediate appellate court affirming or modifying a judgment of conviction or a sentence.



530.11 - Procedures for family offense matters.

1. Jurisdiction. The family court and the criminal courts shall have concurrent jurisdiction over any proceeding concerning acts which would constitute disorderly conduct, harassment in the first degree, harassment in the second degree, aggravated harassment in the second degree, sexual misconduct, forcible touching, sexual abuse in the third degree, sexual abuse in the second degree as set forth in subdivision one of section 130.60 of the penal law, stalking in the first degree, stalking in the second degree, stalking in the third degree, stalking in the fourth degree, criminal mischief, menacing in the second degree, menacing in the third degree, reckless endangerment, strangulation in the first degree, strangulation in the second degree, criminal obstruction of breathing or blood circulation, assault in the second degree, assault in the third degree, an attempted assault, identity theft in the first degree, identity theft in the second degree, identity theft in the third degree, grand larceny in the fourth degree, grand larceny in the third degree or coercion in the second degree as set forth in subdivisions one, two and three of section 135.60 of the penal law between spouses or former spouses, or between parent and child or between members of the same family or household except that if the respondent would not be criminally responsible by reason of age pursuant to section 30.00 of the penal law, then the family court shall have exclusive jurisdiction over such proceeding. Notwithstanding a complainant's election to proceed in family court, the criminal court shall not be divested of jurisdiction to hear a family offense proceeding pursuant to this section. For purposes of this section, "disorderly conduct" includes disorderly conduct not in a public place. For purposes of this section, "members of the same family or household" with respect to a proceeding in the criminal courts shall mean the following:

(a) persons related by consanguinity or affinity;

(b) persons legally married to one another;

(c) persons formerly married to one another regardless of whether they still reside in the same household;

(d) persons who have a child in common, regardless of whether such persons have been married or have lived together at any time; and

(e) persons who are not related by consanguinity or affinity and who are or have been in an intimate relationship regardless of whether such persons have lived together at any time. Factors the court may consider in determining whether a relationship is an "intimate relationship" include but are not limited to: the nature or type of relationship, regardless of whether the relationship is sexual in nature; the frequency of interaction between the persons; and the duration of the relationship. Neither a casual acquaintance nor ordinary fraternization between two individuals in business or social contexts shall be deemed to constitute an "intimate relationship".

2. Information to petitioner or complainant. The chief administrator of the courts shall designate the appropriate probation officers, warrant officers, sheriffs, police officers, district attorneys or any other law enforcement officials, to inform any petitioner or complainant bringing a proceeding under this section before such proceeding is commenced, of the procedures available for the institution of family offense proceedings, including but not limited to the following:

(a) That there is concurrent jurisdiction with respect to family offenses in both family court and the criminal courts;

(b) That a family court proceeding is a civil proceeding and is for the purpose of attempting to stop the violence, end family disruption and obtain protection. That referrals for counseling, or counseling services, are available through probation for this purpose;

(c) That a proceeding in the criminal courts is for the purpose of prosecution of the offender and can result in a criminal conviction of the offender;

(d) That a proceeding or action subject to the provisions of this section is initiated at the time of the filing of an accusatory instrument or family court petition, not at the time of arrest, or request for arrest, if any;

(f) That an arrest may precede the commencement of a family court or a criminal court proceeding, but an arrest is not a requirement for commencing either proceeding.

(h) At such time as the complainant first appears before the court on a complaint or information, the court shall advise the complainant that the complainant may: continue with the proceeding in criminal court; or have the allegations contained therein heard in a family court proceeding; or proceed concurrently in both criminal and family court. Notwithstanding a complainant's election to proceed in family court, the criminal court shall not be divested of jurisdiction to hear a family offense proceeding pursuant to this section;

(i) Nothing herein shall be deemed to limit or restrict complainant's rights to proceed directly and without court referral in either a criminal or family court, or both, as provided for in section one hundred fifteen of the family court act and section 100.07 of this chapter;

2-a. Upon the filing of an accusatory instrument charging a crime or violation described in subdivision one of this section between members of the same family or household, as such terms are defined in this section, or as soon as the complainant first appears before the court, whichever is sooner, the court shall advise the complainant of the right to proceed in both the criminal and family courts, pursuant to section 100.07 of this chapter.

3. Official responsibility. No official or other person designated pursuant to subdivision two of this section shall discourage or prevent any person who wishes to file a petition or sign a complaint from having access to any court for that purpose.

4. When a person is arrested for an alleged family offense or an alleged violation of an order of protection or temporary order of protection or arrested pursuant to a warrant issued by the supreme or family court, and the supreme or family court, as applicable, is not in session, such person shall be brought before a local criminal court in the county of arrest or in the county in which such warrant is returnable pursuant to article one hundred twenty of this chapter. Such local criminal court may issue any order authorized under subdivision eleven of section 530.12 of this article, section one hundred fifty-four-d or one hundred fifty-five of the family court act or subdivision three-b of section two hundred forty or subdivision two-a of section two hundred fifty-two of the domestic relations law, in addition to discharging other arraignment responsibilities as set forth in this chapter. In making such order, the local criminal court shall consider the bail recommendation, if any, made by the supreme or family court as indicated on the warrant or certificate of warrant. Unless the petitioner or complainant requests otherwise, the court, in addition to scheduling further criminal proceedings, if any, regarding such alleged family offense or violation allegation, shall make such matter returnable in the supreme or family court, as applicable, on the next day such court is in session.

5. Filing and enforcement of out-of-state orders of protection. A valid order of protection or temporary order of protection issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction shall be accorded full faith and credit and enforced as if it were issued by a court within the state for as long as the order remains in effect in the issuing jurisdiction in accordance with sections two thousand two hundred sixty-five and two thousand two hundred sixty-six of title eighteen of the United States Code.

(a) An order issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction shall be deemed valid if:

(i) the issuing court had personal jurisdiction over the parties and over the subject matter under the law of the issuing jurisdiction;

(ii) the person against whom the order was issued had reasonable notice and an opportunity to be heard prior to issuance of the order; provided, however, that if the order was a temporary order of protection issued in the absence of such person, that notice had been given and that an opportunity to be heard had been provided within a reasonable period of time after the issuance of the order; and

(iii) in the case of orders of protection or temporary orders of protection issued against both a petitioner, plaintiff or complainant and respondent or defendant, the order or portion thereof sought to be enforced was supported by: (A) a pleading requesting such order, including, but not limited to, a petition, cross-petition or counterclaim; and (B) a judicial finding that the requesting party is entitled to the issuance of the order which may result from a judicial finding of fact, judicial acceptance of an admission by the party against whom the order was issued or judicial finding that the party against whom the order was issued had given knowing, intelligent and voluntary consent to its issuance.

(b) Notwithstanding the provisions of article fifty-four of the civil practice law and rules, an order of protection or temporary order of protection issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction, accompanied by a sworn affidavit that upon information and belief such order is in effect as written and has not been vacated or modified, may be filed without fee with the clerk of the court, who shall transmit information regarding such order to the statewide registry of orders of protection and warrants established pursuant to section two hundred twenty-one-a of the executive law; provided, however, that such filing and registry entry shall not be required for enforcement of the order.

6. Notice. Every police officer, peace officer or district attorney investigating a family offense under this article shall advise the victim of the availability of a shelter or other services in the community, and shall immediately give the victim written notice of the legal rights and remedies available to a victim of a family offense under the relevant provisions of the criminal procedure law, the family court act and the domestic relations law. Such notice shall be prepared in Spanish and English and if necessary, shall be delivered orally, and shall include but not be limited to the following statement:

"If you are the victim of domestic violence, you may request that the officer assist in providing for your safety and that of your children, including providing information on how to obtain a temporary order of protection. You may also request that the officer assist you in obtaining your essential personal effects and locating and taking you, or assist in making arrangements to take you, and your children to a safe place within such officer's jurisdiction, including but not limited to a domestic violence program, a family member's or a friend's residence, or a similar place of safety. When the officer's jurisdiction is more than a single county, you may ask the officer to take you or make arrangements to take you and your children to a place of safety in the county where the incident occurred. If you or your children are in need of medical treatment, you have the right to request that the officer assist you in obtaining such medical treatment. You may request a copy of any incident reports at no cost from the law enforcement agency. You have the right to seek legal counsel of your own choosing and if you proceed in family court and if it is determined that you cannot afford an attorney, one must be appointed to represent you without cost to you.

You may ask the district attorney or a law enforcement officer to file a criminal complaint. You also have the right to file a petition in the family court when a family offense has been committed against you. You have the right to have your petition and request for an order of protection filed on the same day you appear in court, and such request must be heard that same day or the next day court is in session. Either court may issue an order of protection from conduct constituting a family offense which could include, among other provisions, an order for the respondent or defendant to stay away from you and your children. The family court may also order the payment of temporary child support and award temporary custody of your children. If the family court is not in session, you may seek immediate assistance from the criminal court in obtaining an order of protection.

The forms you need to obtain an order of protection are available from the family court and the local criminal court (the addresses and telephone numbers shall be listed). The resources available in this community for information relating to domestic violence, treatment of injuries, and places of safety and shelters can be accessed by calling the following 800 numbers (the statewide English and Spanish language 800 numbers shall be listed and space shall be provided for local domestic violence hotline telephone numbers).

Filing a criminal complaint or a family court petition containing allegations that are knowingly false is a crime."

The division of criminal justice services in consultation with the state office for the prevention of domestic violence shall prepare the form of such written notice consistent with provisions of this section and distribute copies thereof to the appropriate law enforcement officials pursuant to subdivision nine of section eight hundred forty-one of the executive law.

Additionally, copies of such notice shall be provided to the chief administrator of the courts to be distributed to victims of family offenses through the criminal court at such time as such persons first come before the court and to the state department of health for distribution to all hospitals defined under article twenty-eight of the public health law. No cause of action for damages shall arise in favor of any person by reason of any failure to comply with the provisions of this subdivision except upon a showing of gross negligence or willful misconduct.

7. Rules of court regarding concurrent jurisdiction. The chief administrator of the courts, pursuant to paragraph (e) of subdivision two of section two hundred twelve of the judiciary law, shall promulgate rules to facilitate record sharing and other communication between the criminal and family courts, subject to applicable provisions of this chapter and the family court act pertaining to the confidentiality, expungement and sealing of records, when such courts exercise concurrent jurisdiction over family offense proceedings.



530.12 - Protection for victims of family offenses.

1. When a criminal action is pending involving a complaint charging any crime or violation between spouses, former spouses, parent and child, or between members of the same family or household, as members of the same family or household are defined in subdivision one of section 530.11 of this article, the court, in addition to any other powers conferred upon it by this chapter may issue a temporary order of protection in conjunction with any securing order committing the defendant to the custody of the sheriff or as a condition of any order of recognizance or bail or an adjournment in contemplation of dismissal.

(a) In addition to any other conditions, such an order may require the defendant: (1) to stay away from the home, school, business or place of employment of the family or household member or of any designated witness, provided that the court shall make a determination, and shall state such determination in a written decision or on the record, whether to impose a condition pursuant to this paragraph, provided further, however, that failure to make such a determination shall not affect the validity of such temporary order of protection. In making such determination, the court shall consider, but shall not be limited to consideration of, whether the temporary order of protection is likely to achieve its purpose in the absence of such a condition, conduct subject to prior orders of protection, prior incidents of abuse, past or present injury, threats, drug or alcohol abuse, and access to weapons;

(2) to permit a parent, or a person entitled to visitation by a court order or a separation agreement, to visit the child at stated periods;

(3) to refrain from committing a family offense, as defined in subdivision one of section 530.11 of this article, or any criminal offense against the child or against the family or household member or against any person to whom custody of the child is awarded, or from harassing, intimidating or threatening such persons;

(4) to refrain from acts of commission or omission that create an unreasonable risk to the health, safety and welfare of a child, family or household member's life or health;

(5) to permit a designated party to enter the residence during a specified period of time in order to remove personal belongings not in issue in this proceeding or in any other proceeding or action under this chapter, the family court act or the domestic relations law;

(6) (A) to refrain from intentionally injuring or killing, without justification, any companion animal the defendant knows to be owned, possessed, leased, kept or held by the victim or a minor child residing in the household.

(B) "Companion animal", as used in this section, shall have the same meaning as in subdivision five of section three hundred fifty of the agriculture and markets law;

(7) (A) to promptly return specified identification documents to the protected party, in whose favor the order of protection or temporary order of protection is issued; provided, however, that such order may: (i) include any appropriate provision designed to ensure that any such document is available for use as evidence in this proceeding, and available if necessary for legitimate use by the party against whom such order is issued; and (ii) specify the manner in which such return shall be accomplished.

(B) For purposes of this subparagraph, "identification document" shall mean any of the following: (i) exclusively in the name of the protected party: birth certificate, passport, social security card, health insurance or other benefits card, a card or document used to access bank, credit or other financial accounts or records, tax returns, any driver's license, and immigration documents including but not limited to a United States permanent resident card and employment authorization document; and (ii) upon motion and after notice and an opportunity to be heard, any of the following, including those that may reflect joint use or ownership, that the court determines are necessary and are appropriately transferred to the protected party: any card or document used to access bank, credit or other financial accounts or records, tax returns, and any other identifying cards and documents.

(b) The court may issue an order, pursuant to section two hundred twenty-seven-c of the real property law, authorizing the party for whose benefit any order of protection has been issued to terminate a lease or rental agreement pursuant to section two hundred twenty-seven-c of the real property law.

2. Notwithstanding any other provision of law, a temporary order of protection issued or continued by a family court pursuant to section eight hundred thirteen of the family court act shall continue in effect, absent action by the appropriate criminal court pursuant to subdivision three of this section, until the defendant is arraigned upon an accusatory instrument filed pursuant to section eight hundred thirteen of the family court act in such criminal court.

3. The court may issue a temporary order of protection ex parte upon the filing of an accusatory instrument and for good cause shown. When a family court order of protection is modified, the criminal court shall forward a copy of such modified order to the family court issuing the original order of protection; provided, however, that where a copy of the modified order is transmitted to the family court by facsimile or other electronic means, the original copy of such modified order and accompanying affidavit shall be forwarded immediately thereafter.

3-a. Emergency powers when family court not in session; issuance of temporary orders of protection. Upon the request of the petitioner, a local criminal court may on an ex parte basis issue a temporary order of protection pending a hearing in family court, provided that a sworn affidavit, verified in accordance with subdivision one of section 100.30 of this chapter, is submitted: (i) alleging that the family court is not in session; (ii) alleging that a family offense, as defined in subdivision one of section eight hundred twelve of the family court act and subdivision one of section 530.11 of this article, has been committed; (iii) alleging that a family offense petition has been filed or will be filed in family court on the next day the court is in session; and (iv) showing good cause. Upon appearance in a local criminal court, the petitioner shall be advised that he or she may continue with the proceeding either in family court or upon the filing of a local criminal court accusatory instrument in criminal court or both. Upon issuance of a temporary order of protection where petitioner requests that it be returnable in family court, the local criminal court shall transfer the matter forthwith to the family court and shall make the matter returnable in family court on the next day the family court is in session, or as soon thereafter as practicable, but in no event more than four calendar days after issuance of the order. The local criminal court, upon issuing a temporary order of protection returnable in family court pursuant to this subdivision, shall immediately forward, in a manner designed to insure arrival before the return date set in the order, a copy of the temporary order of protection and sworn affidavit to the family court and shall provide a copy of such temporary order of protection to the petitioner; provided, however, that where a copy of the temporary order of protection and affidavit are transmitted to the family court by facsimile or other electronic means, the original order and affidavit shall be forwarded to the family court immediately thereafter. Any temporary order of protection issued pursuant to this subdivision shall be issued to the respondent, and copies shall be filed as required in subdivisions six and eight of this section for orders of protection issued pursuant to this section. Any temporary order of protection issued pursuant to this subdivision shall plainly state the date that such order expires which, in the case of an order returnable in family court, shall be not more than four calendar days after its issuance, unless sooner vacated or modified by the family court. A petitioner requesting a temporary order of protection returnable in family court pursuant to this subdivision in a case in which a family court petition has not been filed shall be informed that such temporary order of protection shall expire as provided for herein, unless the petitioner files a petition pursuant to subdivision one of section eight hundred twenty-one of the family court act on or before the return date in family court and the family court issues a temporary order of protection or order of protection as authorized under article eight of the family court act. Nothing in this subdivision shall limit or restrict the petitioner's right to proceed directly and without court referral in either a criminal or family court, or both, as provided for in section one hundred fifteen of the family court act and section 100.07 of this chapter.

3-b. Emergency powers when family court not in session; modifications of orders of protection or temporary orders of protection. Upon the request of the petitioner, a local criminal court may on an ex parte basis modify a temporary order of protection or order of protection which has been issued under article four, five, six or eight of the family court act pending a hearing in family court, provided that a sworn affidavit verified in accordance with subdivision one of section 100.30 of this chapter is submitted: (i) alleging that the family court is not in session and (ii) showing good cause, including a showing that the existing order is insufficient for the purposes of protection of the petitioner, the petitioner's child or children or other members of the petitioner's family or household. The local criminal court shall make the matter regarding the modification of the order returnable in family court on the next day the family court is in session, or as soon thereafter as practicable, but in no event more than four calendar days after issuance of the modified order. The court shall immediately forward a copy of the modified order, if any, and sworn affidavit to the family court and shall provide a copy of such modified order, if any, and affidavit to the petitioner; provided, however, that where copies of such modified order and affidavit are transmitted to the family court by facsimile or other electronic means, the original copies of such modified order and affidavit shall be forwarded to the family court immediately thereafter. Any modified temporary order of protection or order of protection issued pursuant to this subdivision shall be issued to the respondent and copies shall be filed as required in subdivisions six and eight of this section for orders of protection issued pursuant to this section.

4. The court may issue or extend a temporary order of protection ex parte or on notice simultaneously with the issuance of a warrant for the arrest of defendant. Such temporary order of protection may continue in effect until the day the defendant subsequently appears in court pursuant to such warrant or voluntarily or otherwise.

5. * Upon sentencing on a conviction for any crime or violation between spouses, between a parent and child, or between members of the same family or household as defined in subdivision one of section 530.11 of this article, the court may in addition to any other disposition, including a conditional discharge or youthful offender adjudication, enter an order of protection. Where a temporary order of protection was issued, the court shall state on the record the reasons for issuing or not issuing an order of protection. The duration of such an order shall be fixed by the court and: (A) in the case of a felony conviction, shall not exceed the greater of: (i) eight years from the date of such sentencing, except where the sentence is or includes a sentence of probation on a conviction for a felony sexual assault, as provided in subparagraph (iii) of paragraph (a) of subdivision three of section 65.00 of the penal law, in which case, ten years from the date of such sentencing, or (ii) eight years from the date of the expiration of the maximum term of an indeterminate or the term of a determinate sentence of imprisonment actually imposed; or (B) in the case of a conviction for a class A misdemeanor, shall not exceed the greater of: (i) five years from the date of such sentencing, except where the sentence is or includes a sentence of probation on a conviction for a misdemeanor sexual assault, as provided in subparagraph (ii) of paragraph (b) of subdivision three of section 65.00 of the penal law, in which case, six years from the date of such sentencing, or (ii) five years from the date of the expiration of the maximum term of a definite or intermittent term actually imposed; or (C) in the case of a conviction for any other offense, shall not exceed the greater of: (i) two years from the date of sentencing, or (ii) two years from the date of the expiration of the maximum term of a definite or intermittent term actually imposed. For purposes of determining the duration of an order of protection entered pursuant to this subdivision, a conviction shall be deemed to include a conviction that has been replaced by a youthful offender adjudication. In addition to any other conditions, such an order may require the defendant:

* NB Effective until September 1, 2017

* Upon sentencing on a conviction for any crime or violation between spouses, between a parent and child, or between members of the same family or household as defined in subdivision one of section 530.11 of this article, the court may in addition to any other disposition, including a conditional discharge or youthful offender adjudication, enter an order of protection. Where a temporary order of protection was issued, the court shall state on the record the reasons for issuing or not issuing an order of protection. The duration of such an order shall be fixed by the court and, in the case of a felony conviction, shall not exceed the greater of: (i) five years from the date of such sentencing, or (ii) three years from the date of the expiration of the maximum term of an indeterminate sentence of imprisonment actually imposed; or in the case of a conviction for a class A misdemeanor, shall not exceed three years from the date of such sentencing; or in the case of a conviction for any other offense, shall not exceed one year from the date of sentencing. For purposes of determining the duration of an order of protection entered pursuant to this subdivision, a conviction shall be deemed to include a conviction that has been replaced by a youthful offender adjudication. In addition to any other conditions, such an order may require the defendant:

* NB Effective September 1, 2017

(a) to stay away from the home, school, business or place of employment of the family or household member, the other spouse or the child, or of any witness designated by the court, provided that the court shall make a determination, and shall state such determination in a written decision or on the record, whether to impose a condition pursuant to this paragraph, provided further, however, that failure to make such a determination shall not affect the validity of such order of protection. In making such determination, the court shall consider, but shall not be limited to consideration of, whether the order of protection is likely to achieve its purpose in the absence of such a condition, conduct subject to prior orders of protection, prior incidents of abuse, extent of past or present injury, threats, drug or alcohol abuse, and access to weapons;

(b) to permit a parent, or a person entitled to visitation by a court order or a separation agreement, to visit the child at stated periods;

(c) to refrain from committing a family offense, as defined in subdivision one of section 530.11 of this article, or any criminal offense against the child or against the family or household member or against any person to whom custody of the child is awarded, or from harassing, intimidating or threatening such persons; or

(d) to refrain from acts of commission or omission that create an unreasonable risk to the health, safety and welfare of a child, family or household member's life or health;

(e) to permit a designated party to enter the residence during a specified period of time in order to remove personal belongings not in issue in this proceeding or in any other proceeding or action under this chapter, the family court act or the domestic relations law.

6. An order of protection or a temporary order of protection issued pursuant to subdivision one, two, three, four or five of this section shall bear in a conspicuous manner the term "order of protection" or "temporary order of protection" as the case may be and a copy shall be filed by the clerk of the court with the sheriff's office in the county in which the complainant resides, or, if the complainant resides within a city, with the police department of such city. The order of protection or temporary order of protection shall also contain the following notice: "This order of protection will remain in effect even if the protected party has, or consents to have, contact or communication with the party against whom the order is issued. This order of protection can only be modified or terminated by the court. The protected party cannot be held to violate this order nor be arrested for violating this order.". The absence of such language shall not affect the validity of such order. A copy of such order of protection or temporary order of protection may from time to time be filed by the clerk of the court with any other police department or sheriff's office having jurisdiction of the residence, work place, and school of anyone intended to be protected by such order. A copy of the order may also be filed by the complainant at the appropriate police department or sheriff's office having jurisdiction. Any subsequent amendment or revocation of such order shall be filed in the same manner as herein provided.

Such order of protection shall plainly state the date that such order expires.

6-a. The court shall inquire as to the existence of any other orders of protection between the defendant and the person or persons for whom the order of protection is sought.

7. A family offense subject to the provisions of this section which occurs subsequent to the issuance of an order of protection under this chapter shall be deemed a new offense for which the complainant may seek to file a new accusatory instrument and may file a family court petition under article eight of the family court act as provided for in section 100.07 of this chapter.

8. In any proceeding in which an order of protection or temporary order of protection or a warrant has been issued under this section, the clerk of the court shall issue to the complainant and defendant and defense counsel and to any other person affected by the order a copy of the order of protection or temporary order of protection and ensure that a copy of the order of protection or temporary order of protection be transmitted to the local correctional facility where the individual is or will be detained, the state or local correctional facility where the individual is or will be imprisoned, and the supervising probation department or department of corrections and community supervision where the individual is under probation or parole supervision. The presentation of a copy of such order or a warrant to any peace officer acting pursuant to his or her special duties or police officer shall constitute authority for him or her to arrest a person who has violated the terms of such order and bring such person before the court and, otherwise, so far as lies within his or her power, to aid in securing the protection such order was intended to afford. The protected party in whose favor the order of protection or temporary order of protection is issued may not be held to violate an order issued in his or her favor nor may such protected party be arrested for violating such order.

9. If no warrant, order or temporary order of protection has been issued by the court, and an act alleged to be a family offense as defined in section 530.11 of this chapter is the basis of the arrest, the magistrate shall permit the complainant to file a petition, information or accusatory instrument and for reasonable cause shown, shall thereupon hold such respondent or defendant, admit to, fix or accept bail, or parole him or her for hearing before the family court or appropriate criminal court as the complainant shall choose in accordance with the provisions of section 530.11 of this chapter.

10. Punishment for contempt based on a violation of an order of protection or temporary order of protection shall not affect the original criminal action, nor reduce or diminish a sentence upon conviction for the original crime or violation alleged therein or for a lesser included offense thereof.

11. If a defendant is brought before the court for failure to obey any lawful order issued under this section, or an order of protection issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction, and if, after hearing, the court is satisfied by competent proof that the defendant has willfully failed to obey any such order, the court may:

(a) revoke an order of recognizance or revoke an order of bail or order forfeiture of such bail and commit the defendant to custody; or

(b) restore the case to the calendar when there has been an adjournment in contemplation of dismissal and commit the defendant to custody; or

(c) revoke a conditional discharge in accordance with section 410.70 of this chapter and impose probation supervision or impose a sentence of imprisonment in accordance with the penal law based on the original conviction; or

(d) revoke probation in accordance with section 410.70 of this chapter and impose a sentence of imprisonment in accordance with the penal law based on the original conviction. In addition, if the act which constitutes the violation of the order of protection or temporary order of protection is a crime or a violation the defendant may be charged with and tried for that crime or violation.

12. The chief administrator of the courts shall promulgate appropriate uniform temporary orders of protection and orders of protection forms to be used throughout the state. Such forms shall be promulgated and developed in a manner to ensure the compatability of such forms with the statewide computerized registry established pursuant to section two hundred twenty-one-a of the executive law.

13. Notwithstanding the foregoing provisions, an order of protection, or temporary order of protection when applicable, may be entered against a former spouse and persons who have a child in common, regardless of whether such persons have been married or have lived together at any time, or against a member of the same family or household as defined in subdivision one of section 530.11 of this article.

14. The people shall make reasonable efforts to notify the complainant alleging a crime constituting a family offense when the people have decided to decline prosecution of such crime, to dismiss the criminal charges against the defendant or to enter into a plea agreement. The people shall advise the complainant of the right to file a petition in the family court pursuant to section 100.07 of this chapter and section one hundred fifteen of the family court act.

In any case where allegations of criminal conduct are transferred from the family court to the criminal court pursuant to paragraph (ii) of subdivision (b) of section eight hundred forty-six of the family court act, the people shall advise the family court making the transfer of any decision to file an accusatory instrument against the family court respondent and shall notify such court of the disposition of such instrument and the sentence, if any, imposed upon such respondent.

Release of a defendant from custody shall not be delayed because of the requirements of this subdivision.

15. Any motion to vacate or modify an order of protection or temporary order of protection shall be on notice to the non-moving party, except as provided in subdivision three-b of this section.



530.13 - Protection of victims of crimes, other than family offenses.

1. When any criminal action is pending, and the court has not issued a temporary order of protection pursuant to section 530.12 of this article, the court, in addition to the other powers conferred upon it by this chapter, may for good cause shown issue a temporary order of protection in conjunction with any securing order committing the defendant to the custody of the sheriff or as a condition of a pre-trial release, or as a condition of release on bail or an adjournment in contemplation of dismissal. In addition to any other conditions, such an order may require that the defendant:

(a) stay away from the home, school, business or place of employment of the victims of, or designated witnesses to, the alleged offense;

(b) refrain from harassing, intimidating, threatening or otherwise interfering with the victims of the alleged offense and such members of the family or household of such victims or designated witnesses as shall be specifically named by the court in such order;

(c) 1. to refrain from intentionally injuring or killing, without justification, any companion animal the defendant knows to be owned, possessed, leased, kept or held by such victim or victims or a minor child residing in such victim's or victims' household.

2. "Companion animal", as used in this section, shall have the same meaning as in subdivision five of section three hundred fifty of the agriculture and markets law.

In addition to the foregoing provisions, the court may issue an order, pursuant to section two hundred twenty-seven-c of the real property law, authorizing the party for whose benefit any order of protection has been issued to terminate a lease or rental agreement pursuant to section two hundred twenty-seven-c of the real property law.

2. The court may issue a temporary order of protection under this section ex parte upon the filing of an accusatory instrument and for good cause shown.

3. The court may issue or extend a temporary order of protection under this section ex parte simultaneously with the issuance of a warrant for the arrest of the defendant. Such temporary order of protection may continue in effect until the day the defendant subsequently appears in court pursuant to such warrant or voluntarily or otherwise.

4. * Upon sentencing on a conviction for any offense, where the court has not issued an order of protection pursuant to section 530.12 of this article, the court may, in addition to any other disposition, including a conditional discharge or youthful offender adjudication, enter an order of protection. Where a temporary order of protection was issued, the court shall state on the record the reasons for issuing or not issuing an order of protection. The duration of such an order shall be fixed by the court and; (A) in the case of a felony conviction, shall not exceed the greater of: (i) eight years from the date of such sentencing, except where the sentence is or includes a sentence of probation on a conviction for a felony sexual assault, as provided in subparagraph (iii) of paragraph (a) of subdivision three of section 65.00 of the penal law, in which case, ten years from the date of such sentencing, or (ii) eight years from the date of the expiration of the maximum term of an indeterminate or the term of a determinate sentence of imprisonment actually imposed; or (B) in the case of a conviction for a class A misdemeanor, shall not exceed the greater of: (i) five years from the date of such sentencing, except where the sentence is or includes a sentence of probation on a conviction for a misdemeanor sexual assault, as provided in subparagraph (ii) of paragraph (b) of subdivision three of section 65.00 of the penal law, in which case, six years from the date of such sentencing or (ii) five years from the date of the expiration of the maximum term of a definite or intermittent term actually imposed; or (C) in the case of a conviction for any other offense, shall not exceed the greater of: (i) two years from the date of sentencing, or (ii) two years from the date of the expiration of the maximum term of a definite or intermittent term actually imposed. For purposes of determining the duration of an order of protection entered pursuant to this subdivision, a conviction shall be deemed to include a conviction that has been replaced by a youthful offender adjudication. In addition to any other conditions such an order may require that the defendant:

* NB Effective until September 1, 2017

* Upon sentencing on a conviction for any offense, where the court has not issued an order of protection pursuant to section 530.12 of this article, the court may, in addition to any other disposition, including a conditional discharge or youthful offender adjudication, enter an order of protection. Where a temporary order of protection was issued, the court shall state on the record the reasons for issuing or not issuing an order of protection. The duration of such an order shall be fixed by the court and, in the case of a felony conviction, shall not exceed the greater of: (i) five years from the date of such sentencing, or (ii) three years from the date of the expiration of the maximum term of an indeterminate sentence of imprisonment actually imposed; or in the case of a conviction for a class A misdemeanor, shall not exceed three years from the date of such sentencing; or in the case of a conviction for any other offense, shall not exceed one year from the date of sentencing. For purposes of determining the duration of an order of protection entered pursuant to this subdivision, a conviction shall be deemed to include a conviction that has been replaced by a youthful offender adjudication. In addition to any other conditions such an order may require that the defendant:

* NB Effective September 1, 2017

(a) stay away from the home, school, business or place of employment of the victim or victims, or of any witness designated by the court, of such offense;

(b) refrain from harassing, intimidating, threatening or otherwise interfering with the victim or victims of the offense and such members of the family or household of such victim or victims as shall be specifically named by the court in such order;

(c) 1. to refrain from intentionally injuring or killing, without justification, any companion animal the defendant knows to be owned, possessed, leased, kept or held by such victim or victims or a minor child residing in such victim's or victims' household.

2. "Companion animal", as used in this section, shall have the same meaning as in subdivision five of section three hundred fifty of the agriculture and markets law.

5. The court shall inquire as to the existence of any other orders of protection between the defendant and the person or persons for whom the order of protection is sought. An order of protection issued under this section shall plainly state the date that such order expires. Orders of protection issued to protect victims of domestic violence, as defined in section four hundred fifty-nine-a of the social services law, shall be on uniform statewide forms that shall be promulgated by the chief administrator of the courts in a manner to ensure the compatibility of such forms with the statewide registry of orders of protection and warrants established pursuant to section two hundred twenty-one-a of the executive law. A copy of an order of protection or a temporary order of protection issued pursuant to subdivision one, two, three, or four of this section shall be filed by the clerk of the court with the sheriff's office in the county in which such victim or victims reside, or, if the victim or victims reside within a city, with the police department of such city. A copy of such order of protection or temporary order of protection may from time to time be filed by the clerk of the court with any other police department or sheriff's office having jurisdiction of the residence, work place, and school of anyone intended to be protected by such order. A copy of the order may also be filed by the victim or victims at the appropriate police department or sheriff's office having jurisdiction. Any subsequent amendment or revocation of such order shall be filed in the same manner as herein provided.

6. In any proceeding in which an order of protection or temporary order of protection or a warrant has been issued under this section, the clerk of the court shall issue to the victim and the defendant and defense counsel and to any other person affected by the order, a copy of the order of protection or temporary order of protection and ensure that a copy of the order of protection or temporary order of protection be transmitted to the local correctional facility where the individual is or will be detained, the state or local correctional facility where the individual is or will be imprisoned, and the supervising probation department or department of corrections and community supervision where the individual is under probation or parole supervision. The presentation of a copy of such order or a warrant to any police officer or peace officer acting pursuant to his or her special duties shall constitute authority for him or her to arrest a person who has violated the terms of such order and bring such person before the court and, otherwise, so far as lies within his or her power, to aid in securing the protection such order was intended to afford.

7. Punishment for contempt based upon a violation of an order or protection or temporary order of protection issued under this section shall not affect a pending criminal action, nor reduce or diminish a sentence upon conviction for any other crimes or offenses.

8. If a defendant is brought before the court for failure to obey any lawful order issued under this section and if, after hearing, the court is satisfied by competent proof that the defendant has willfully failed to obey any such order, the court may:

(a) revoke an order of recognizance or bail and commit the defendant to custody; or

(b) restore the case to the calendar when there has been an adjournment in contemplation of dismissal and commit the defendant to custody or impose or increase bail pending a trial of the original crime or violation; or

(c) revoke a conditional discharge in accordance with section 410.70 of this chapter and impose probation supervision or impose a sentence of imprisonment in accordance with the penal law based on the original conviction; or

(d) revoke probation in accordance with section 410.70 of this chapter and impose a sentence of imprisonment in accordance with the penal law based on the original conviction. In addition, if the act which constitutes the violation of the order of protection or temporary order of protection is a crime or a violation the defendant may be charged with and tried for that crime or violation.

9. The chief administrator of the courts shall promulgate appropriate uniform temporary order of protection and order of protection forms to be used throughout the state.



530.14 - Suspension and revocation of a license to carry, possess, repair or dispose of a firearm or firearms pursuant to section 400.00 of the penal law...

530.14 Suspension and revocation of a license to carry, possess,

repair or dispose of a firearm or firearms pursuant to

section 400.00 of the penal law and ineligibility for such

a license; order to surrender firearms.

1. Suspension of firearms license and ineligibility for such a license upon issuance of temporary order of protection. Whenever a temporary order of protection is issued pursuant to subdivision one of section 530.12 or subdivision one of section 530.13 of this article:

(a) the court shall suspend any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender of any or all firearms owned or possessed where the court receives information that gives the court good cause to believe that (i) the defendant has a prior conviction of any violent felony offense as defined in section 70.02 of the penal law; (ii) the defendant has previously been found to have willfully failed to obey a prior order of protection and such willful failure involved (A) the infliction of physical injury, as defined in subdivision nine of section 10.00 of the penal law, (B) the use or threatened use of a deadly weapon or dangerous instrument as those terms are defined in subdivisions twelve and thirteen of section 10.00 of the penal law, or (C) behavior constituting any violent felony offense as defined in section 70.02 of the penal law; or (iii) the defendant has a prior conviction for stalking in the first degree as defined in section 120.60 of the penal law, stalking in the second degree as defined in section 120.55 of the penal law, stalking in the third degree as defined in section 120.50 of the penal law or stalking in the fourth degree as defined in section 120.45 of such law; and

(b) the court shall where the court finds a substantial risk that the defendant may use or threaten to use a firearm unlawfully against the person or persons for whose protection the temporary order of protection is issued, suspend any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender pursuant to subparagraph (f) of paragraph one of subdivision a of section 265.20 and subdivision six of section 400.05 of the penal law, of any or all firearms owned or possessed.

2. Revocation or suspension of firearms license and ineligibility for such a license upon issuance of an order of protection. Whenever an order of protection is issued pursuant to subdivision five of section 530.12 or subdivision four of section 530.13 of this article:

(a) the court shall revoke any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender of any or all firearms owned or possessed where such action is required by section 400.00 of the penal law; and

(b) the court shall where the court finds a substantial risk that the defendant may use or threaten to use a firearm unlawfully against the person or persons for whose protection the order of protection is issued, (i) revoke any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender of any or all firearms owned or possessed or (ii) suspend or continue to suspend any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender pursuant to subparagraph (f) of paragraph one of subdivision a of section 265.20 and subdivision six of section 400.05 of the penal law, of any or all firearms owned or possessed.

3. Revocation or suspension of firearms license and ineligibility for such a license upon a finding of a willful failure to obey an order of protection. Whenever a defendant has been found pursuant to subdivision eleven of section 530.12 or subdivision eight of section 530.13 of this article to have willfully failed to obey an order of protection issued by a court of competent jurisdiction in this state or another state, territorial or tribal jurisdiction, in addition to any other remedies available pursuant to subdivision eleven of section 530.12 or subdivision eight of section 530.13 of this article:

(a) the court shall revoke any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender of any or all firearms owned or possessed where the willful failure to obey such order involved (i) the infliction of physical injury, as defined in subdivision nine of section 10.00 of the penal law, (ii) the use or threatened use of a deadly weapon or dangerous instrument as those terms are defined in subdivisions twelve and thirteen of section 10.00 of the penal law, (iii) behavior constituting any violent felony offense as defined in section 70.02 of the penal law; or (iv) behavior constituting stalking in the first degree as defined in section 120.60 of the penal law, stalking in the second degree as defined in section 120.55 of the penal law, stalking in the third degree as defined in section 120.50 of the penal law or stalking in the fourth degree as defined in section 120.45 of such law; and

(b) the court shall where the court finds a substantial risk that the defendant may use or threaten to use a firearm unlawfully against the person or persons for whose protection the order of protection was issued, (i) revoke any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender pursuant to subparagraph (f) of paragraph one of subdivision a of section 265.20 and subdivision six of section 400.05 of the penal law, of any or all firearms owned or possessed or (ii) suspend any such existing license possessed by the defendant, order the defendant ineligible for such a license and order the immediate surrender pursuant to subparagraph (f) of paragraph one of subdivision a of section 265.20 and subdivision six of section 400.05 of the penal law, of any or all firearms owned or possessed.

4. Suspension. Any suspension order issued pursuant to this section shall remain in effect for the duration of the temporary order of protection or order of protection, unless modified or vacated by the court.

5. Surrender. (a) Where an order to surrender one or more firearms has been issued, the temporary order of protection or order of protection shall specify the place where such firearms shall be surrendered, shall specify a date and time by which the surrender shall be completed and, to the extent possible, shall describe such firearms to be surrendered, and shall direct the authority receiving such surrendered firearms to immediately notify the court of such surrender.

(b) The prompt surrender of one or more firearms pursuant to a court order issued pursuant to this section shall be considered a voluntary surrender for purposes of subparagraph (f) of paragraph one of subdivision a of section 265.20 of the penal law. The disposition of any such firearms shall be in accordance with the provisions of subdivision six of section 400.05 of the penal law.

(c) The provisions of this section shall not be deemed to limit, restrict or otherwise impair the authority of the court to order and direct the surrender of any or all pistols, revolvers, rifles, shotguns or other firearms owned or possessed by a defendant pursuant to sections 530.12 or 530.13 of this article.

6. Notice. (a) Where an order of revocation, suspension or ineligibility has been issued pursuant to this section, any temporary order of protection or order of protection issued shall state that such firearm license has been suspended or revoked or that the defendant is ineligible for such license, as the case may be.

(b) The court revoking or suspending the license, ordering the defendant ineligible for such a license, or ordering the surrender of any firearm shall immediately notify the duly constituted police authorities of the locality concerning such action and, in the case of orders of protection and temporary orders of protection issued pursuant to section 530.12 of this article, shall immediately notify the statewide registry of orders of protection.

(c) The court revoking or suspending the license or ordering the defendant ineligible for such a license shall give written notice thereof without unnecessary delay to the division of state police at its office in the city of Albany.

(d) Where an order of revocation, suspension, ineligibility or surrender is modified or vacated, the court shall immediately notify the statewide registry of orders of protection and the duly constituted police authorities of the locality concerning such action and shall give written notice thereof without unnecessary delay to the division of state police at its office in the city of Albany.

7. Hearing. The defendant shall have the right to a hearing before the court regarding any revocation, suspension, ineligibility or surrender order issued pursuant to this section, provided that nothing in this subdivision shall preclude the court from issuing any such order prior to a hearing. Where the court has issued such an order prior to a hearing, it shall commence such hearing within fourteen days of the date such order was issued.

8. Nothing in this section shall delay or otherwise interfere with the issuance of a temporary order of protection or the timely arraignment of a defendant in custody.



530.20 - Order of recognizance or bail; by local criminal court when action is pending therein.

530.20 Order of recognizance or bail; by local criminal court when

action is pending therein.

When a criminal action is pending in a local criminal court, such court, upon application of a defendant, must or may order recognizance or bail as follows:

1. When the defendant is charged, by information, simplified information, prosecutor's information or misdemeanor complaint, with an offense or offenses of less than felony grade only, the court must order recognizance or bail.

2. When the defendant is charged, by felony complaint, with a felony, the court may, in its discretion, order recognizance or bail except as otherwise provided in this subdivision:

(a) A city court, a town court or a village court may not order recognizance or bail when (i) the defendant is charged with a class A felony, or (ii) it appears that the defendant has two previous felony convictions;

(b) No local criminal court may order recognizance or bail with respect to a defendant charged with a felony unless and until:

(i) The district attorney has been heard in the matter or, after knowledge or notice of the application and reasonable opportunity to be heard, has failed to appear at the proceeding or has otherwise waived his right to do so; and

(ii) The court has been furnished with a report of the division of criminal justice services concerning the defendant's criminal record if any or with a police department report with respect to the defendant's prior arrest record. If neither report is available, the court, with the consent of the district attorney, may dispense with this requirement; provided, however, that in an emergency, including but not limited to a substantial impairment in the ability of such division or police department to timely furnish such report, such consent shall not be required if, for reasons stated on the record, the court deems it unnecessary. When the court has been furnished with any such report or record, it shall furnish a copy thereof to counsel for the defendant or, if the defendant is not represented by counsel, to the defendant.



530.30 - Order of recognizance or bail; by superior court judge when action is pending in local criminal court.

530.30 Order of recognizance or bail; by superior court judge when

action is pending in local criminal court.

1. When a criminal action is pending in a local criminal court, other than one consisting of a superior court judge sitting as such, a judge of a superior court holding a term thereof in the county, upon application of a defendant, may order recognizance or bail when such local criminal court:

(a) Lacks authority to issue such an order, pursuant to paragraph (a) of subdivision two of section 530.20; or

(b) Has denied an application for recognizance or bail; or

(c) Has fixed bail which is excessive. In such case, such superior court judge may vacate the order of such local criminal court and release the defendant on his own recognizance or fix bail in a lesser amount or in a less burdensome form.

2. Notwithstanding the provisions of subdivision one, when the defendant is charged with a felony in a local criminal court, a superior court judge may not order recognizance or bail unless and until the district attorney has had an opportunity to be heard in the matter and such judge has been furnished with a report as described in subparagraph (ii) of paragraph (b) of subdivision two of section 530.20.

3. Not more than one application may be made pursuant to this section.



530.40 - Order of recognizance or bail; by superior court when action is pending therein.

pending therein.

When a criminal action is pending in a superior court, such court, upon application of a defendant, must or may order recognizance or bail as follows:

1. When the defendant is charged with an offense or offenses of less than felony grade only, the court must order recognizance or bail.

2. When the defendant is charged with a felony, the court may, in its discretion, order recognizance or bail. In any such case in which an indictment (a) has resulted from an order of a local criminal court holding the defendant for the action of the grand jury, or (b) was filed at a time when a felony complaint charging the same conduct was pending in a local criminal court, and in which such local criminal court or a superior court judge has issued an order of recognizance or bail which is still effective, the superior court's order may be in the form of a direction continuing the effectiveness of the previous order.

3. Notwithstanding the provisions of subdivision two, a superior court may not order recognizance or bail, or permit a defendant to remain at liberty pursuant to an existing order, after he has been convicted of either: (a) a class A felony or (b) any class B or class C felony defined in article one hundred thirty of the penal law committed or attempted to be committed by a person eighteen years of age or older against a person less than eighteen years of age. In either case the court must commit or remand the defendant to the custody of the sheriff.

4. Notwithstanding the provisions of subdivision two, a superior court may not order recognizance or bail when the defendant is charged with a felony unless and until the district attorney has had an opportunity to be heard in the matter and such court has been furnished with a report as described in subparagraph (ii) of paragraph (b) of subdivision two of section 530.20.



530.45 - Order of recognizance or bail; after conviction and before sentence.

530.45 Order of recognizance or bail; after conviction and before

sentence.

1. When the defendant is at liberty in the course of a criminal action as a result of a prior order of recognizance or bail and the court revokes such order and then either fixes no bail or fixes bail in a greater amount or in a more burdensome form than was previously fixed and remands or commits defendant to the custody of the sheriff, a judge designated in subdivision two, upon application of the defendant following conviction of an offense other than a class A felony or a class B or class C felony offense defined in article one hundred thirty of the penal law committed or attempted to be committed by a person eighteen years of age or older against a person less than eighteen years of age, and before sentencing, may issue a securing order and either release defendant on his own recognizance, or fix bail, or fix bail in a lesser amount or in a less burdensome form than fixed by the court in which the conviction was entered.

2. An order as prescribed in subdivision one may be issued by the following judges in the indicated situations:

(a) If the criminal action was pending in supreme court or county court, such order may be issued by a justice of the appellate division of the department in which the conviction was entered.

(b) If the criminal action was pending in a local criminal court, such order may be issued by a judge of a superior court holding a term thereof in the county in which the conviction was entered.

3. An application for an order specified in this section must be made upon reasonable notice to the people, and the people must be accorded adequate opportunity to appear in opposition thereto. Not more than one application may be made pursuant to this section. Defendant must allege in his application that he intends to take an appeal to an intermediate appellate court immediately after sentence is pronounced.

4. Notwithstanding the provisions of subdivision one, if within thirty days after sentence the defendant has not taken an appeal to an intermediate appellate court from the judgment or sentence, the operation of such order terminates and the defendant must surrender himself to the criminal court in which the judgment was entered in order that execution of the judgment be commenced.

5. Notwithstanding the provisions of subdivision one, if within one hundred twenty days after the filing of the notice of appeal such appeal has not been brought to argument in or submitted to the intermediate appellate court, the operation of such order terminates and the defendant must surrender himself to the criminal court in which the judgment was entered in order that execution of the judgment be commenced or resumed; except that this subdivision does not apply where the intermediate appellate court has (a) extended the time for argument or submission of the appeal to a date beyond the specified period of one hundred twenty days, and (b) upon application of the defendant, expressly ordered that the operation of the order continue until the date of the determination of the appeal or some other designated future date or occurrence.

6. Where the defendant is at liberty during the pendency of an appeal as a result of an order issued pursuant to this section, the intermediate appellate court, upon affirmance of the judgment, must by appropriate certificate remit the case to the criminal court in which such judgment was entered. The criminal court must, upon at least two days notice to the defendant, his surety and his attorney, promptly direct the defendant to surrender himself to the criminal court in order that execution of the judgment be commenced or resumed, and if necessary the criminal court may issue a bench warrant to secure his appearance.



530.50 - Order of recognizance or bail; during pendency of appeal.

A judge who is otherwise authorized pursuant to section 460.50 or section 460.60 to issue an order of recognizance or bail pending the determination of an appeal, may do so unless the defendant received a class A felony sentence or a sentence for any class B or class C felony offense defined in article one hundred thirty of the penal law committed or attempted to be committed by a person eighteen years of age or older against a person less than eighteen years of age.



530.60 - Order of recognizance or bail; revocation thereof.

1. Whenever in the course of a criminal action or proceeding a defendant is at liberty as a result of an order of recognizance or bail issued pursuant to this chapter, and the court considers it necessary to review such order, it may, and by a bench warrant if necessary, require the defendant to appear before the court. Upon such appearance, the court, for good cause shown, may revoke the order of recognizance or bail. If the defendant is entitled to recognizance or bail as a matter of right, the court must issue another such order. If he or she is not, the court may either issue such an order or commit the defendant to the custody of the sheriff. Where the defendant is committed to the custody of the sheriff and is held on a felony complaint, a new period as provided in section 180.80 of this chapter shall commence to run from the time of the defendant's commitment under this subdivision.

2. (a) Whenever in the course of a criminal action or proceeding a defendant charged with the commission of a felony is at liberty as a result of an order of recognizance or bail issued pursuant to this article it shall be grounds for revoking such order that the court finds reasonable cause to believe the defendant committed one or more specified class A or violent felony offenses or intimidated a victim or witness in violation of sections 215.15, 215.16 or 215.17 of the penal law while at liberty. Before revoking an order of recognizance or bail pursuant to this subdivision, the court must hold a hearing and shall receive any relevant, admissible evidence not legally privileged. The defendant may cross-examine witnesses and may present relevant, admissible evidence on his own behalf. Such hearing may be consolidated with, and conducted at the same time as, a felony hearing conducted pursuant to article one hundred eighty of this chapter. A transcript of testimony taken before the grand jury upon presentation of the subsequent offense shall be admissible as evidence during the hearing. The district attorney may move to introduce grand jury testimony of a witness in lieu of that witness' appearance at the hearing.

(b) Revocation of an order of recognizance or bail and commitment pursuant to this subdivision shall be for the following periods, either:

(i) For a period not to exceed ninety days exclusive of any periods of adjournment requested by the defendant; or

(ii) Until the charges contained within the accusatory instrument have been reduced or dismissed such that no count remains which charges the defendant with commission of a felony; or

(iii) Until reduction or dismissal of the charges contained within the accusatory instrument charging the subsequent offense such that no count remains which charges the defendant with commission of a class A or violent felony offense.

Upon expiration of any of the three periods specified within this paragraph, whichever is shortest, the court may grant or deny release upon an order of bail or recognizance in accordance with the provisions of this article. Upon conviction to an offense the provisions of article five hundred thirty of this chapter shall apply.

(c) Notwithstanding the provisions of paragraph (a) of this subdivision a defendant, against whom a felony complaint has been filed which charges the defendant with commission of a class A or violent felony offense committed while he was at liberty as specified therein, may be committed to the custody of the sheriff pending a revocation hearing for a period not to exceed seventy-two hours. An additional period not to exceed seventy-two hours may be granted by the court upon application of the district attorney upon a showing of good cause or where the failure to commence the hearing was due to the defendant's request or occurred with his consent. Such good cause must consist of some compelling fact or circumstance which precluded conducting the hearing within the initial prescribed period.



530.70 - Order of recognizance or bail; bench warrant.

1. A bench warrant issued by a superior court, by a district court, by the New York City criminal court or by a superior court judge sitting as a local criminal court may be executed anywhere in the state. A bench warrant issued by a city court, a town court or a village court may be executed in the county of issuance or any adjoining county; and it may be executed anywhere else in the state upon the written endorsement thereon of a local criminal court of the county in which the defendant is to be taken into custody. When so endorsed, the warrant is deemed the process of the endorsing court as well as that of the issuing court.

2. A bench warrant may be addressed to: (a) any police officer whose geographical area of employment embraces either the place where the offense charged was allegedly committed or the locality of the court by which the warrant is issued; or (b) any uniformed court officer for a court in the city of New York, the county of Nassau, the county of Suffolk or the county of Westchester or for any other court that is part of the unified court system of the state for execution in the building wherein such court officer is employed or in the immediate vicinity thereof. A bench warrant must be executed in the same manner as a warrant of arrest, as provided in section 120.80, and following the arrest, such executing police officer or court officer must without unnecessary delay bring the defendant before the court in which it is returnable; provided, however, if the court in which the bench warrant is returnable is a city, town or village court, and such court is not available, and the bench warrant is addressed to a police officer, such executing police officer must without unnecessary delay bring the defendant before an alternate local criminal court, as provided in subdivision five of section 120.90; or if the court in which the bench warrant is returnable is a superior court, and such court is not available, and the bench warrant is addressed to a police officer, such executing police officer may bring the defendant to the local correctional facility of the county in which such court sits, to be detained there until not later than the commencement of the next session of such court occurring on the next business day.

2-a. A court which issues a bench warrant may attach thereto a summary of the basis for the warrant. In any case where, pursuant to subdivision two of this section, a defendant arrested upon a bench warrant is brought before a local criminal court other than the court in which the warrant is returnable, such local criminal court shall consider such summary before issuing a securing order with respect to the defendant.

3. A bench warrant may be executed by (a) any officer to whom it is addressed, or (b) any other police officer delegated to execute it under circumstances prescribed in subdivisions four and five.

4. The issuing court may authorize the delegation of such warrant. Where the issuing court has so authorized, a police officer to whom a bench warrant is addressed may delegate another police officer to whom it is not addressed to execute such warrant as his or her agent when:

(a) He or she has reasonable cause to believe that the defendant is in a particular county other than the one in which the warrant is returnable; and

(b) The geographical area of employment of the delegated police officer embraces the locality where the arrest is to be made.

5. Under circumstances specified in subdivision four, the police officer to whom the bench warrant is addressed may inform the delegated officer, by telecommunication, mail or any other means, of the issuance of the warrant, of the offense charged in the underlying accusatory instrument and of all other pertinent details, and may request him or her to act as his or her agent in arresting the defendant pursuant to such bench warrant. Upon such request, the delegated police officer is to the same extent as the delegating officer, authorized to make such arrest pursuant to the bench warrant within the geographical area of such delegated officer's employment. Upon so arresting the defendant, he or she must without unnecessary delay deliver the defendant or cause him or her to be delivered to the custody of the police officer by whom he or she was so delegated, and the latter must then without unnecessary delay bring the defendant before the court in which such bench warrant is returnable.

6. A bench warrant may be executed by an officer of the state department of corrections and community supervision or a probation officer when the person named within the warrant is under the supervision of the department of corrections and community supervision or a department of probation and the probation officer is authorized by his or her probation director, as the case may be. The warrant must be executed upon the same conditions and in the same manner as is otherwise provided for execution by a police officer.



530.80 - Order of recognizance or bail; surrender of defendant.

1. At any time before the forfeiture of a bail bond, an obligor may surrender the defendant in his exoneration, or the defendant may surrender himself, to the court in which his case is pending or to the sheriff to whose custody he was committed at the time of giving bail, in the following manner:

(a) A certified copy of the bail bond must be delivered to the sheriff, who must detain the defendant in his custody thereon, as upon a commitment. The sheriff must acknowledge the surrender by a certificate in writing, and must forthwith notify the court in which the case is pending that such surrender has been made.

(b) Upon the bail bond and the certificate of the sheriff, or upon the surrender to the court in which the case is pending, such court must, upon five days notice to the district attorney, order that the bail be exonerated. On filing such order, the bail is exonerated accordingly.

2. For the purpose of surrendering the defendant, an obligor or the person who posted cash bail for the defendant may take him into custody at any place within the state, or he may, by a written authority indorsed on a certified copy of the bail bond, empower any person over twenty years of age to do so.

3. At any time before the forfeiture of cash bail, the defendant may surrender himself or the person who posted bail for the defendant may surrender the defendant in the manner prescribed in subdivision one. In such case, the court must order a return of the money to the person who posted it, upon producing the certificate of the sheriff showing the surrender, and upon a notice of five days to the district attorney.






Article 540 - (540.10 - 540.30) FORFEITURE OF BAIL AND REMISSION THEREOF

540.10 - Forfeiture of bail; generally.

1. If, without sufficient excuse, a principal does not appear when required or does not render himself amenable to the orders and processes of the criminal court wherein bail has been posted, the court must enter such facts upon its minutes and the bail bond or the cash bail, as the case may be, is thereupon forfeited.

2. If the principal appears at any time before the final adjournment of the court, and satisfactorily excuses his neglect, the court may direct the forfeiture to be discharged upon such terms as are just. If the forfeiture is not so discharged and the forfeited bail consisted of a bail bond, the district attorney, within one hundred twenty days after the adjournment of the court at which such bond was directed to be forfeited, must proceed against the obligor or obligors who executed such bond, in the manner prescribed in subdivision three. If the forfeited bail consisted of cash bail, the county treasurer with whom it is deposited shall give written notice of the forfeiture to the person who posted cash bail for the defendant may at any time after the final adjournment of the court or forty-five days after notice of forfeiture required herein has been given, whichever comes later, apply the money deposited to the use of the county.

3. A bail bond or cash bail, upon being forfeited, together with a certified copy of the order of the court forfeiting the same, must be filed by the district attorney in the office of the clerk of the county wherein such order was issued. Such clerk must docket the same in the book kept by him for docketing of judgments and enter therein a judgment against the obligor or obligors who executed such bail bond for the amount of the penalty of said bond or against the person who posted the cash bail for the amount of the cash bail, and the bond and the certified copy of the order of the court forfeiting the bond or the cash bail constitutes the judgment roll. Such judgment constitutes a lien on the real estate of the obligor or obligors who executed such bail bond from the time of the entry of the judgment. An execution may be issued to collect the amount of said bail bond in the same form and with the same effect as upon a judgment recovered in an action in said county upon a debt in favor of the people of the state of New York against such obligor or obligors.



540.20 - Forfeiture of bail; certain local criminal courts.

Notwithstanding the provisions of section 540.10, when bail has been posted in a city court, town court or village court in connection with a local criminal court accusatory instrument, other than a felony complaint, and thereafter such bail is forfeited, the following rules are applicable:

1. If such bail consists of a bail bond, the financial officer of such city, town or village must promptly commence an action for the recovery of the sum of money specified in such bond, and upon collection thereof shall pay the same over to the treasurer or financial officer of the city, the supervisor of the town or the treasurer of the village. Any amount recovered in such action, unless otherwise provided by law, shall be the property of the city, town or village in which the offense charged is alleged to have been committed.

2. If such bail consists of cash bail, the local criminal court must:

(a) If it is a city court, pay the forfeited bail to the treasurer or other financial officer of the city. Such forfeited bail, unless otherwise provided by law, is the property of such city.

(b) If it is a town court or a village court, pay the forfeited bail to the state comptroller on or before the tenth day of the month next succeeding such forfeiture. Such forfeited bail, unless otherwise provided by law, is the property of the town or village in which the offense charged is alleged to have been committed; provided, however, that when (i) a single amount of bail is posted for more than a single offense charged, and (ii) the town or village justice court does not attribute a specific amount of bail to each offense, and (iii) forfeited bail for at least two of the offenses would be the property of different governmental entities, the entire amount of forfeited bail shall be the property of the town or village in which the offenses charged are alleged to have been committed, except that, when forfeited bail for at least one of the offenses would be the property of the state, the entire amount of forfeited bail shall be the property of the state.



540.30 - Remission of forfeiture.

1. After the forfeiture of a bail bond or cash bail, as provided in section 540.10, an application for remission of such forfeiture may be made to a court as follows:

(a) If the forfeiture has been ordered by a superior court, the application must be made in such court;

(b) If the forfeiture has been ordered by a local criminal court, the application must be made to a superior court in the county, except that if the local criminal court which ordered the forfeiture was a district court, the application may alternatively be made to that district court.

2. The application must be made within one year after the forfeiture of the bail is declared upon at least five days notice to the district attorney and service of copies of the affidavits and papers upon which the application is founded. The court may grant the application and remit the forfeiture or any part thereof, upon such terms as are just. The application may be granted only upon payment of the costs and expenses incurred in the proceedings for the enforcement of the forfeiture.









Title Q - PROCEDURES FOR SECURING ATTENDANCE AT CRIMINAL ACTIONS AND PROCEEDINGS OF DEFENDANTS NOT SECURABLE BY CONVENTIONAL MEANS--AND RELATED MATTERS

Article 550 - (550.10) SECURING ATTENDANCE OF DEFENDANTS--IN GENERAL

550.10 - Securing attendance of defendants; in general.

Depending upon the status of a criminal action pending against a defendant, the geographical location of the defendant at the time and other factors, his attendance thereat for purposes of arraignment or prosecution may be secured by the following methods:

1. If the defendant has never been arraigned in the action, and if he is at liberty within the state, his attendance may, under given circumstances, be secured by a warrant of arrest, as prescribed in article one hundred twenty, a superior court warrant of arrest, as prescribed in subdivision three of section 210.10, or a summons, as prescribed in article one hundred thirty.

2. If the defendant has been arraigned in the action and, by virtue of a securing order, is either in the custody of the sheriff or at liberty within the state on his own recognizance or on bail, his attendance may be secured as follows:

(a) If the defendant is confined in the custody of the sheriff, the court may direct the sheriff to produce him;

(b) If the defendant is at liberty within the state as a result of an order releasing him on his own recognizance or on bail, the court may secure his attendance by notification or by the issuance of a bench warrant.

3. If the defendant's attendance cannot be secured by methods described in subdivisions one and two, either because he is outside the state or because he is confined in an institution within the state as a result of an order issued in some other action, proceeding or matter, his attendance may, under indicated circumstances, be secured by procedures prescribed in the ensuing articles of this title.






Article 560 - (560.10) SECURING ATTENDANCE OF DEFENDANTS CONFINED IN INSTITUTIONS WITHIN THE STATE

560.10 - Securing attendance of defendants confined in institutions within the state.

560.10 Securing attendance of defendants confined in institutions

within the state.

1. When a criminal action is pending against a defendant who is confined in an institution within the state pursuant to a court order issued in a different action, proceeding or matter, the following courts and judges may, under the indicated circumstances, order that the defendant be produced in the court in which the criminal action is pending for purposes of arraignment or prosecution therein:

(a) If the action is pending in a superior court or with a superior court judge sitting as a local criminal court, or in a district court or the New York City criminal court, such court may, upon application of the district attorney, order the production therein of a defendant confined in any institution within the state.

(b) If the action is pending in a city court or a town court or a village court, such court may, upon application of the district attorney, order production therein of a defendant confined in a county jail of such county. Production therein of a defendant confined in any other institution within the state may, upon application of the district attorney, be ordered by a judge of a superior court holding a term thereof in the county in which the action is pending.

2. An application by a district attorney, pursuant to subdivision one, for production of a defendant confined in an institution located in another county in connection with a criminal action or proceeding pending in such other county, must be made upon reasonable notice to the district attorney of such other county and to the attorney representing such defendant in or in connection with the action or proceeding pending therein, and the court or judge must accord them reasonable opportunity to be heard in the matter. If such court or judge determines that production of the defendant would result in an unreasonable interference with the conduct of the action in such other county, it must deny the application. If an order of production is issued, a justice of the appellate division, of either the department embracing the county of issuance thereof or of the department embracing the county of the defendant's confinement, upon application of the district attorney of the county of confinement or of the attorney representing the defendant in or in connection with the action pending therein, may for good cause shown vacate such order of production.






Article 570 - (570.02 - 570.66) SECURING ATTENDANCE OF DEFENDANTS WHO ARE OUTSIDE THE STATE BUT WITHIN THE UNITED STATES--RENDITION TO OTHER JURISDICTIONS OF DEFENDANTS

570.02 - Short title.

This article may be cited and referred to as the uniform criminal extradition act.



570.04 - Definitions.

As used in this article, the following terms have the following meanings:

1. "Governor" includes any person performing the functions of governor by authority of the law of this state.

2. "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state.

3. "State," when referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.



570.06 - Fugitives from justice; duty of governor.

Subject to the provisions of this article, the provisions of the constitution of the United States controlling, and any and all acts of congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.



570.08 - Demand; form.

No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing alleging that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, except in cases arising under section 570.14 or 570.16, and accompanied by a copy of an indictment found or by information supported by an affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon, or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of the indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.



570.10 - Investigation by governor.

When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any district attorney in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.



570.12 - Extradition of persons imprisoned or awaiting trial in another state.

state.

When it is desired to have returned to this state a person charged in this state with a crime and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.



570.14 - Extradition of persons who left the demanding state under compulsion.

570.14 Extradition of persons who left the demanding state under

compulsion.

The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state who is charged in the manner provided in section 570.08 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.



570.16 - Extradition of persons not present in demanding state at time of commission of crime.

570.16 Extradition of persons not present in demanding state at time

of commission of crime.

The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 570.08 with committing an act in this state or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, when the acts for which extradition is sought would be punishable by the laws of this state, if the consequences claimed to have resulted therefrom in the demanding state had taken effect in this state; and the provisions of this article not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom; provided, however, that the governor of this state may, in his discretion, make any such surrender conditional upon agreement by the executive authority of the demanding state, that the person so surrendered will be held to answer no criminal charges of any nature except those set forth in the requisition upon which such person is so surrendered, at least until such person has been given reasonable opportunity to return to this state after his acquittal, if he shall be acquitted, or if he shall be convicted, after he shall be released from confinement. Nothing in this section shall apply to the crime of libel.



570.18 - Issuance of warrant of arrest by governor; recitals therein.

If the governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any police officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.



570.20 - Execution of warrant; manner and place thereof.

Such warrant shall authorize the police officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all police officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this article to the duly authorized agent of the demanding state.



570.22 - Authority of arresting officer.

Every such police officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused to command assistance therein, as police officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



570.24 - Rights of accused person; application for writ of habeas corpus.

570.24 Rights of accused person; application for writ of habeas

corpus.

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a justice or judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the justice or judge of such court of record shall fix a reasonable time to be allowed within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the district attorney of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.



570.26 - Noncompliance with preceding section; penalties for violation.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the governor's warrant, in disobedience of the preceding section, shall be guilty of a felony.



570.28 - Confinement of the accused in jail when necessary.

The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person, however, being chargeable with the expense of keeping.



570.30 - Confinement of extradited persons passing through this state.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping, provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state or waiver thereof. Such person shall not be entitled to demand a new requisition while in this state.



570.32 - Arrest of accused before making of requisition.

Whenever any person within this state shall be charged on the oath of any credible person before any local criminal court of this state with the commission of any crime in any other state and, except in cases arising under section 570.14 or 570.16, with having fled from justice, or, with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or, whenever complaint shall have been made before any local criminal court in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such other state with the commission of the crime, and, except in cases arising under section 570.14 or 570.16, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement or having broken the terms of his bail, probation or parole and is believed to be in this state, the local criminal court shall issue a warrant directed to any police officer directing him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other local criminal court which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to such warrant.



570.34 - Arrest of accused without warrant therefor.

The arrest of a person in this state may be lawfully made also by any police officer or a private person, without a warrant, upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one year; but when so arrested the accused must be taken before a local criminal court with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in the preceding section; and, thereafter, his answers shall be heard as if he had been arrested on a warrant.



570.36 - Commitment to await requisition; bail.

If from the examination before the local criminal court it appears that the person held is the person charged with having committed the crime alleged, and, except in cases arising under section 570.14 or 570.16, that he has fled from justice, the local criminal court must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in the next section, or until he shall be legally discharged.



570.38 - Bail; in what cases; conditions of bond.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a justice of the supreme court or county judge in this state may admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond or undertaking but not later than thirty days after the examination referred to in section 570.36 and for his surrender, to be arrested upon the warrant of the governor of this state.



570.40 - Extension of time of commitment; adjournment.

If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant, bond or undertaking, a local criminal court may discharge him or may recommit him for a further period of sixty days, or for further periods not to exceed in the aggregate sixty days, or a supreme court justice or county judge may again take bail for his appearance and surrender, as provided in section 570.38 but within a period not to exceed sixty days after the date of such new bond or undertaking.



570.42 - Bail; when forfeited.

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond or undertaking, the justice of the supreme court or county judge, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond or undertaking in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.



570.44 - Persons under criminal prosecution in this state at time of requisition.

570.44 Persons under criminal prosecution in this state at time of

requisition.

If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor, in his discretion, may either surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.



570.46 - Guilt or innocence of accused; when inquired into.

The guilt or innocence of the accused as to the crime with which he is charged may not be inquired into by the governor, or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.



570.48 - Alias warrant of arrest.

The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



570.50 - Written waiver of extradition proceedings.

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole, may waive the issuance and service of the warrant provided for in sections 570.18 and 570.20 and all other procedure incidental to extradition proceedings by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state, provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in section 570.24.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the secretary of state of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent. Provided, however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.



570.52 - Fugitives from this state; duty of governor.

Whenever the governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state to some agent commanding him to receive the person so charged, if delivered to him, and convey him to the proper officer of the county in this state in which the offense was committed.



570.54 - Application for issuance of requisition; by whom made; contents.

570.54 Application for issuance of requisition; by whom made;

contents.

1. When the return to this state of a person charged with crime in this state is required, the district attorney of the county in which the offense was committed, or, if the offense is one which is cognizable by him or her, the attorney general shall present to the governor his or her written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him or her, the approximate time, place and circumstances of its commission, the state in which he or she is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said district attorney or attorney general the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

2. When there is required the return to this state of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his or her bail, probation or parole, the district attorney of the county in which the offense was committed, the warden of the institution or sheriff of the county, from which escape was made, or the commissioner of the state department of corrections and community supervision or his or her designee shall present to the governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he or she was convicted, the circumstances of his or her escape from confinement or of the breach of the terms of his or her bail, probation or parole, the state in which he or she is believed to be, including the location of the person therein at the time the application is made.

3. The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the accusatory instrument stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The district attorney, attorney general, warden, sheriff or the commissioner of the state department of corrections and community supervision or his or her designee may also attach such further affidavits and other documents in duplicate as he or she shall deem proper to be submitted with such application. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the accusatory instrument, or of the judgment of conviction or the sentence shall be filed in the office of the secretary of state to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.



570.56 - Expense of extradition.

The expenses of extradition must be borne by the county from which the application for a requisition comes or, where the application is made by the attorney general, by the county in which the offense was committed. In the case of extradition of a person who has been convicted of a crime in this state and has escaped from a state prison or reformatory, the expense of extradition shall be borne by the department of corrections and community supervision. Where a person has broken the terms of his or her parole from a state prison or reformatory, the expense of extradition shall be borne by the state department of corrections and community supervision. Where a person has broken the terms of his or her bail or probation, the expense of extradition shall be borne by the county. Where a person has been convicted but not yet confined to a prison, or has been sentenced for a felony to a county jail or penitentiary and escapes, the expenses of extradition shall be charged to the county from whose custody the escape is effected. Nothing in this section shall preclude a county or the department of corrections and community supervision, as the case may be, from collecting the expenses involved in extradition from the person who was extradited.



570.58 - Immunity from service of process in certain civil actions.

A person brought into this state on or after waiver of extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned until he has been convicted in the criminal proceeding, or if acquitted, until he has had reasonable opportunity to return to the state from which he was extradicted.



570.60 - No immunity from other criminal prosecution while in this state.

570.60 No immunity from other criminal prosecution while in this

state.

After a person has been brought back to this state by extradition proceedings, he may be tried in this state for other offenses which he may be charged with having committed here as well as that specified in the requisition for his extradition.



570.62 - Non-waiver by this state.

Nothing in this article contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for offenses committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any offense committed within this state, nor shall any proceedings had under this article which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.



570.64 - Interpretation.

The provisions of this article shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.



570.66 - Constitutionality.

If any part of this article is for any reason declared void, such invalidity shall not affect the validity of the remaining portions thereof.






Article 580 - (580.10 - 580.30) SECURING ATTENDANCE OF DEFENDANTS CONFINED AS PRISONERS IN INSTITUTIONS OF OTHER JURISDICTIONS OF THE UNITED STATES--RENDITION TO OTHER J

580.10 - Securing attendance of defendants confined as prisoners in institutions of other jurisdictions of the United States; methods.

580.10 Securing attendance of defendants confined as prisoners in

institutions of other jurisdictions of the United States;

methods.

The attendance in a criminal action pending in a court of this state of a defendant confined as a prisoner in an institution of another jurisdiction of the United States may, under prescribed circumstances, be secured pursuant to:

1. Section 570.12 of article five hundred seventy, known as the uniform criminal extradition act; or

2. Section 580.20, known as the agreement on detainers; or

3. Section 580.30.



580.20 - Agreement on detainers.

The agreement on detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

TEXT OF THE AGREEMENT ON DETAINERS The contracting states solemnly agree that:

ARTICLE I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

ARTICLE III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of correction or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of correction or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of correction or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

ARTICLE IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this Article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

ARTICLE VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

1. This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

2. The phrase "appropriate court" as used in the agreement on detainers shall, with reference to the courts of this state, mean any court with criminal jurisdiction.

3. All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purposes.

4. Escape from custody while in another state pursuant to the agreement on detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the agreement on detainers and shall be punishable in the same manner as an escape from said institution.

5. It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers.

6. The governor is hereby authorized and empowered to designate an administrator who shall perform the duties and functions and exercise the powers conferred upon such person by Article VII of the agreement on detainers.

7. In order to implement Article IV(a) of the agreement on detainers, and in furtherance of its purposes, the appropriate authorities having custody of the prisoner shall, promptly upon receipt of the officer's written request, notify the prisoner and the governor in writing that a request for temporary custody has been made and such notification shall describe the source and contents of said request. The authorities having custody of the prisoner shall also advise him in writing of his rights to counsel, to make representations to the governor within thirty days, and to contest the legality of his delivery.



580.30 - Securing attendance of defendants confined in federal prisons.

1. A defendant against whom a criminal action is pending in a court of record of this state, and who is confined in a federal prison or custody either within or outside the state, may, with the consent of the attorney general of the United States, be produced in such court for the purpose of criminal prosecution, pursuant to the provisions of:

(a) Section four thousand eighty-five of title eighteen of the United States Code; or

(b) Subdivision two of this section.

2. When such a defendant is in federal custody as specified in subdivision one, a superior court, at a term held in the county in which the criminal action against him is pending, may, upon application of the district attorney of such county, issue a certificate, known as a writ of habeas corpus ad prosequendum, addressed to the attorney general of the United States, certifying that such defendant has been charged by the particular accusatory instrument filed against him in the specified court with the offense or offenses alleged therein, and that attendance of the defendant in such court for the purpose of criminal prosecution thereon is necessary in the interest of justice, and requesting the attorney general of the United States to cause such defendant to be produced in such court, under custody of a federal public servant, upon a designated date and for a period of time necessary to complete the prosecution. Upon issuing such a certificate, the court may deliver it, or cause or authorize it to be delivered, together with a certified copy of the accusatory instrument upon which it is based, to the attorney general of the United States or to his representative authorized to entertain the request.






Article 590 - (590.10) SECURING ATTENDANCE OF DEFENDANTS WHO ARE OUTSIDE THE UNITED STATES

590.10 - Securing attendance of defendants who are outside the United States.

590.10 Securing attendance of defendants who are outside the United

States.

1. When a criminal action for an offense committed in this state is pending in a criminal court of this state against a defendant who is in a foreign country with which the United States has an extradition treaty, and when the accusatory instrument charges an offense which is declared in such treaty to be an extraditable one, the district attorney of the county in which such offense was allegedly committed may make an application to the Governor, requesting him to make an application to the President of the United States to institute extradition proceedings for the return of the defendant to this country and state for the purpose of prosecution of such action. The district attorney's application must comply with rules, regulations and guidelines established by the Governor for such applications and must be accompanied by all the accusatory instruments, affidavits and other documents required by such rules, regulations and guidelines.

2. Upon receipt of the district attorney's application, the Governor, if satisfied that the defendant is in the foreign country in question, that the offense charged is an extraditable one pursuant to the treaty in question, and that there are no factors or impediments which in law preclude such an extradition, may in his discretion make an application, addressed to the secretary of state of the United States, requesting that the President of the United States institute extradition proceedings for the return of the defendant from such foreign country. The Governor's application must comply with rules, regulations and guidelines established by the secretary of state for such applications and must be accompanied by all the accusatory instruments, affidavits and other documents required by such rules, regulations and guidelines.

3. If the Governor's application is granted and the extradition is achieved or attempted, all expenses incurred therein must be borne by the county from which the application emanated.

4. The provisions of this section apply equally to extradition or attempted extradition of a person who is a fugitive following the entry of a judgment of conviction against him in a criminal court of this state.






Article 600 - (600.10 - 600.20) SECURING ATTENDANCE OF CORPORATE DEFENDANTS AND RELATED MATTERS

600.10 - Corporate defendants; securing attendance.

1. The court attendance of a corporation for purposes of commencing or prosecuting a criminal action against it may be accomplished by the issuance and service of a summons or an appearance ticket if such action has been or is about to be commenced in a local criminal court, and by a corporate summons if such action has been commenced in a superior court. Such process must be served upon the corporation by delivery thereof to an officer, director, managing or general agent, or cashier or assistant cashier of such corporation or to any other agent of such corporation authorized by appointment or by law to receive service of process.

2. A "corporate summons" is a process issued by a superior court directing a corporate defendant designated in an indictment to appear before it at a designated future time in connection with such indictment. A corporate summons must be generally in the form of a summons as prescribed in subdivision two of section 130.10. A corporate summons may be served by a public servant designated by the issuing court, and may be served anywhere in the state.



600.20 - Corporate defendants; prosecution thereof.

At all stages of a criminal action, from the commencement thereof through sentence, a corporate defendant must appear by counsel. Upon failure of appearance at the time such defendant is required to enter a plea to the accusatory instrument, the court may enter a plea of guilty and impose sentence.









Title R - PROCEDURES FOR SECURING ATTENDANCE OF WITNESSES IN CRIMINAL ACTIONS

Article 610 - (610.10 - 610.50) SECURING ATTENDANCE OF WITNESSES BY SUBPOENA

610.10 - Securing attendance of witnesses by subpoena; in general.

1. Under circumstances prescribed in this article, a person at liberty within the state may be required to attend a criminal court action or proceeding as a witness by the issuance and service upon him of a subpoena.

2. A "subpoena" is a process of a court directing the person to whom it is addressed to attend and appear as a witness in a designated action or proceeding in such court, on a designated date and any recessed or adjourned date of the action or proceeding. If the witness is given reasonable notice of such recess or adjournment, no further process is required to compel his attendance on the adjourned date.

3. As used in this article, "subpoena" includes a "subpoena duces tecum." A subpoena duces tecum is a subpoena requiring the witness to bring with him and produce specified physical evidence.



610.20 - Securing attendance of witnesses by subpoena; when and by whom subpoena may be issued.

subpoena may be issued.

1. Any criminal court may issue a subpoena for the attendance of a witness in any criminal action or proceeding in such court.

2. A district attorney, or other prosecutor where appropriate, as an officer of a criminal court in which he is conducting the prosecution of a criminal action or proceeding, may issue a subpoena of such court, subscribed by himself, for the attendance in such court or a grand jury thereof of any witness whom the people are entitled to call in such action or proceeding.

3. An attorney for a defendant in a criminal action or proceeding, as an officer of a criminal court, may issue a subpoena of such court, subscribed by himself, for the attendance in such court of any witness whom the defendant is entitled to call in such action or proceeding. An attorney for a defendant may not issue a subpoena duces tecum of the court directed to any department, bureau or agency of the state or of a political subdivision thereof, or to any officer or representative thereof. Such a subpoena duces tecum may be issued in behalf of a defendant upon order of a court pursuant to the rules applicable to civil cases as provided in section twenty-three hundred seven of the civil practice law and rules.



610.25 - Securing attendance of witness by subpoena; possession of physical evidence.

610.25 Securing attendance of witness by subpoena; possession of

physical evidence.

1. Where a subpoena duces tecum is issued on reasonable notice to the person subpoenaed, the court or grand jury shall have the right to possession of the subpoenaed evidence. Such evidence may be retained by the court, grand jury or district attorney on behalf of the grand jury.

2. The possession shall be for a period of time, and on terms and conditions, as may reasonably be required for the action or proceeding. The reasonableness of such possession, time, terms, and conditions shall be determined with consideration for, among other things, (a) the good cause shown by the party issuing the subpoena or in whose behalf the subpoena is issued, (b) the rights and legitimate needs of the person subpoenaed and (c) the feasibility and appropriateness of making copies of the evidence. The cost of reproduction and transportation incident thereto shall be borne by the person or party issuing the subpoena unless the court determines otherwise in the interest of justice. Nothing in this article shall be deemed to prohibit the designation of a return date for a subpoena duces tecum prior to trial. Where physical evidence specified to be produced will be sought to be retained in custody, notice of such fact shall be given the subpoenaed party. In any case where the court receives or retains evidence prior to trial, it may, as may otherwise be authorized by law, grant the issuing party a reasonable opportunity to inspect such evidence.



610.30 - Securing attendance of witnesses by subpoena; where subpoena may be served.

610.30 Securing attendance of witnesses by subpoena; where subpoena

may be served.

1. A subpoena of any criminal court, issued pursuant to section 610.20, may be served anywhere in the county of issuance or anywhere in an adjoining county.

2. A subpoena of a superior court or of a superior court judge sitting as a local criminal court, issued pursuant to section 610.20, may be served anywhere in the state.

3. A subpoena of a district court or of the New York City criminal court, issued pursuant to section 610.20, may be served anywhere in the state; provided that, if such subpoena is issued by a prosecutor or by an attorney for a defendant, it may be served in a county other than the county of issuance or an adjoining county only if such court, upon application of such prosecutor or attorney, endorses upon such subpoena an order for the attendance of the witness.

4. A subpoena of a city court or a town court or a village court, issued pursuant to section 610.20, may be served in a county other than the one of issuance or an adjoining county if a judge of a superior court, upon application of the issuing court or the district attorney or an attorney for the defendant, endorses upon such subpoena an order for the attendance of the witness.



610.40 - Securing attendance of witnesses by subpoena; how and by whom subpoena may be served.

610.40 Securing attendance of witnesses by subpoena; how and by whom

subpoena may be served.

A subpoena may be served by any person more than eighteen years old. Service must be made in the manner provided by the civil practice law and rules for the service of subpoenas in civil cases.



610.50 - Securing attendance of witness by subpoena; fees.

1. A witness subpoenaed by the people in a criminal action is entitled to the same fees and mileage as a witness in a civil action, payable by the treasurer of the county upon the certificate of the court or the clerk thereof, stating the number of days the witness actually attended and the number of miles traveled by him in order to attend. In any such action, the court may, by order, direct the county treasurer to pay to such witness a further reasonable sum for expenses, to be specified in the order, and the county treasurer, upon the production of the order or a certified copy thereof, must pay the witness the sum specified therein out of the county treasury. Such certificates shall only be issued by the court or the clerk thereof, upon the production of the affidavit of the witness, stating that he attended as such either on subpoena or request of the district attorney, the number of miles necessarily traveled and the duration of attendance. An officer in any state department who attends as a witness under this section in his official capacity, or in consequence of any official action taken by him, and who receives a fixed sum in lieu of expenses, or who is entitled to receive the actual expenses incurred by him in the discharge of his official duties, is not entitled to the compensation herein provided.

2. A witness subpoenaed by the defendant in a criminal action is not entitled as of right to witness and mileage fees, but the court may in its discretion, by order, direct the county treasurer to pay to such a witness a reasonable sum for expenses, to be specified in the order. Upon the production of the order or a certified copy thereof, the county treasurer must pay the witness the sum specified therein, out of the county treasury.






Article 620 - (620.10 - 620.80) SECURING ATTENDANCE OF WITNESSES BY MATERIAL WITNESS ORDER

620.10 - Material witness order; defined.

A material witness order is a court order (a) adjudging a person a material witness in a pending criminal action and (b) fixing bail to secure his future attendance thereat.



620.20 - Material witness order; when authorized; by what courts issuable; duration thereof.

620.20 Material witness order; when authorized; by what courts

issuable; duration thereof.

1. A material witness order may be issued upon the ground that there is reasonable cause to believe that a person whom the people or the defendant desire to call as a witness in a pending criminal action:

(a) Possesses information material to the determination of such action; and

(b) Will not be amenable or responsive to a subpoena at a time when his attendance will be sought.

2. A material witness order may be issued only when:

(a) An indictment has been filed in a superior court and is currently pending therein; or

(b) A grand jury proceeding has been commenced and is currently pending; or

(c) A felony complaint has been filed with a local criminal court and is currently pending therein.

3. The following courts may issue material witness orders under the indicated circumstances:

(a) When an indictment has been filed, or a grand jury proceeding has been commenced, or a defendant has been held by a local criminal court for the action of a grand jury, a material witness order may be issued only by the superior court in which such indictment is pending or by which such grand jury has been or is to be impaneled;

(b) When a felony complaint is currently pending in a district court or in the New York City criminal court or before a superior court judge sitting as a local criminal court, a material witness order may be issued either by such court or by the superior court which would have jurisdiction of the case upon a holding of the defendant for the action of the grand jury;

(c) When a felony complaint is currently pending in a city court or a town court or a village court, a material witness order may be issued only by the superior court which would have jurisdiction of the case upon a holding of the defendant for the action of the grand jury.

4. Unless vacated pursuant to section 620.60, a material witness order remains in effect during the following periods of time under the indicated circumstances:

(a) An order issued by a superior court under the circumstances prescribed in paragraph (a) of subdivision three remains in effect during the pendency of the criminal action in such superior court;

(b) An order issued by a district court or the New York City criminal court or a superior court judge sitting as a local criminal court, under circumstances prescribed in paragraph (b) of subdivision three, remains in effect (i) until the disposition of the felony complaint pending in such court, and (ii) if the defendant is held for the action of a grand jury, during the pendency of the grand jury proceeding, and (iii) if an indictment results, for a period of ten days following the filing of such indictment, and (iv) if within such ten day period such order is indorsed by the superior court in which the indictment is pending, during the pendency of the action in such superior court. Upon such indorsement, the order is deemed to be that of the superior court.

(c) An order issued by a superior court under circumstances prescribed in paragraph (c) of subdivision three remains in effect (i) until the disposition of the felony complaint pending in the city, town or village court, and (ii) if the defendant is held for the action of the grand jury, during the pendency of the action in the superior court.



620.30 - Material witness order; commencement of proceeding by application; procurement of appearance of prospective witness.

620.30 Material witness order; commencement of proceeding by

application; procurement of appearance of prospective

witness.

1. A proceeding to adjudge a person a material witness must be commenced by application to the appropriate court, made in writing and subscribed and sworn to by the applicant, demonstrating reasonable cause to believe the existence of facts, as specified in subdivision one of section 620.20, warranting the adjudication of such person as a material witness.

2. If the court is satisfied that the application is well founded, the prospective witness may be compelled to appear in response thereto as follows:

(a) The court may issue an order directing him to appear therein at a designated time in order that a determination may be made whether he should be adjudged a material witness, and, upon personal service of such order or a copy thereof within the state, he must so appear.

(b) If in addition to the allegations specified in subdivision one, the application contains further allegations demonstrating to the satisfaction of the court reasonable cause to believe that (i) the witness would be unlikely to respond to such an order, or (ii) after previously having been served with such an order, he did not respond thereto, the court may issue a warrant addressed to a police officer, directing such officer to take such prospective witness into custody within the state and to bring him before the court forthwith in order that a proceeding may be conducted to determine whether he is to be adjudged a material witness.



620.40 - Material witness order; arraignment.

1. When the prospective witness appears before the court, the court must inform him of the nature and purpose of the proceeding, and that he is entitled to a prompt hearing upon the issue of whether he should be adjudged a material witness. The prospective witness possesses all the rights, and is entitled to all the court instructions, with respect to right to counsel, opportunity to obtain counsel and assignment of counsel in case of financial inability to retain such, which, pursuant to subdivisions three through five of section 180.10, accrue to a defendant arraigned upon a felony complaint in a local criminal court.

2. If the proceeding is adjourned at the prospective witness' instance, for the purpose of obtaining counsel or otherwise, the court must order him to appear upon the adjourned date. The court may further fix bail to secure his appearance upon such date or until the proceeding is completed and, upon default thereof, may commit him to the custody of the sheriff for such period.



620.50 - Material witness order; hearing, determination and execution of order.

620.50 Material witness order; hearing, determination and execution

of order.

1. The hearing upon the application must be conducted as follows:

(a) The applicant has the burden of proving by a preponderance of the evidence all facts essential to support a material witness order, and any testimony so adduced must be given under oath;

(b) The prospective witness may testify under oath or may make an unsworn statement;

(c) The prospective witness may call witnesses in his behalf, and the court must cause process to be issued for any such witness whom he reasonably wishes to call, and any testimony so adduced must be given under oath;

(d) Upon the hearing, evidence tending to demonstrate that the prospective witness does or does not possess information material to the criminal action in issue, or that he will or will not be amenable or respond to a subpoena at the time his attendance will be sought, is admissible even though it consists of hearsay.

2. If the court is satisfied after such hearing that there is reasonable cause to believe that the prospective witness (a) possesses information material to the pending action or proceeding, and (b) will not be amenable or respond to a subpoena at a time when his attendance will be sought, it may issue a material witness order, adjudging him a material witness and fixing bail to secure his future attendance.

3. A material witness order must be executed as follows:

(a) If the bail is posted and approved by the court, the witness must, as provided in subdivision three of section 510.40, be released and be permitted to remain at liberty; provided that, where the bail is posted by a person other than the witness himself, he may not be so released except upon his signed written consent thereto;

(b) If the bail is not posted, or if though posted it is not approved by the court, the witness must, as provided in subdivision three of section 510.40, be committed to the custody of the sheriff.



620.60 - Material witness order; vacation, modification and amendment thereof.

620.60 Material witness order; vacation, modification and amendment

thereof.

1. At any time after a material witness order has been issued the court must, upon application of such witness, with notice to the party upon whose application the order was issued, and with opportunity to be heard, make inquiry whether by reason of new or changed facts or circumstances the material witness order is no longer necessary or warranted, or, if it is, whether the original bail currently appears excessive. Upon making any such determination, the court must vacate the order. If its determination is that the order is no longer necessary or warranted, it must, as the situation requires, either discharge the witness from custody or exonerate the bail. If its determination is that the bail is excessive, it must issue a new order fixing bail in a lesser amount or on less burdensome terms.

2. At any time when a witness is at liberty upon bail pursuant to a material witness order, the court may, upon application of the party upon whose application the order was issued, with notice to the witness if possible and to his attorney if any and opportunity to be heard, make inquiry whether, by reason of new or changed facts or circumstances, the original bail is no longer sufficient to secure the future attendance of the witness at the pending action. Upon making such a determination, the court must vacate the order and issue a new order fixing bail in a greater amount or on terms more likely to secure the future attendance of the witness.



620.70 - Material witness order; compelling attendance of witness who fails to appear.

620.70 Material witness order; compelling attendance of witness who

fails to appear.

If a witness at liberty on bail pursuant to a material witness order cannot be found or notified at the time his appearance as a witness is required, or if after notification he fails to appear in such action or proceeding as required, the court may issue a warrant, addressed to a police officer, directing such officer to take such witness into custody anywhere within the state and to bring him to the court forthwith.



620.80 - Material witness order; witness fee.

A witness held in the custody of the sheriff as a result of a material witness order must be paid the sum of three dollars per day for each day of confinement in such custody. Such compensation is a county charge and is payable upon release of such material witness from custody or, in the discretion of the court, at any designated times or intervals during the confinement as the court may deem appropriate.






Article 630 - (630.10 - 630.20) SECURING ATTENDANCE AS WITNESSES OF PERSONS CONFINED IN INSTITUTIONS WITHIN THE STATE

630.10 - Securing attendance of witnesses confined in institutions within the state; in general.

630.10 Securing attendance of witnesses confined in institutions

within the state; in general.

Under the circumstances prescribed in this article, a person confined in an institution within this state pursuant to a court order may, upon application of a party to a criminal action or proceeding, demonstrating reasonable cause to believe that such person possesses information material thereto, be produced by court order and compelled to attend such action or proceeding as a witness.



630.20 - Securing attendance of witnesses confined in institutions within the state; when and by what courts order may be issued.

630.20 Securing attendance of witnesses confined in institutions

within the state; when and by what courts order may be

issued.

The following courts and judges may, under the indicated circumstances, order production as witnesses of persons confined by court order in institutions within the state.

1. If the criminal action or proceeding is one pending in a superior court or with a superior court judge sitting as a local criminal court, such court may, except as provided in subdivision four, order the production as a witness therein of a person confined in any institution in the state.

2. If the criminal action or proceeding is one pending in a district court or the New York City criminal court, such court may order the production as a witness therein of a person confined in any institution within the state other than a state prison. Production therein of a prospective witness confined in a state prison may, except as provided in subdivision four, be ordered, upon application of the party desiring to call him, by a judge of a superior court holding a term thereof in the county in which the action or proceeding is pending.

3. If the criminal action or proceeding is one pending in a city court or a town court or a village court, such court may order the production as a witness therein of a person confined in a county jail of such county. Production therein of a prospective witness confined in any other institution within the state may, except as provided in subdivision four, be ordered, upon application of the party desiring to call him, by a judge of a superior court holding a term thereof in the county in which the action or proceeding is pending.

4. Regardless of the court in which the criminal action or proceeding is pending, production as a witness therein of a prisoner who has been sentenced to death may be ordered, upon application of the party desiring to call him, only by a justice of the appellate division of the department in which the action or proceeding is pending. The application for such order, if made by the defendant, must be upon notice to the district attorney of the county in which the action or proceeding is pending, and an application made by either party must be based upon a showing that the prisoner's attendance is clearly necessary in the interests of justice. Upon issuing such an order, the appellate division justice may fix and include therein any terms or conditions which he deems appropriate for execution thereof.






Article 640 - (640.10) SECURING ATTENDANCE AS WITNESSES OF PERSONS AT LIBERTY OUTSIDE THE STATE--RENDITION TO OTHER JURISDICTIONS OF WITNESSES AT LIBERTY WITHIN

640.10 - Securing attendance of witnesses from within and without the state in criminal proceedings.

640.10 Securing attendance of witnesses from within and without the

state in criminal proceedings.

1. As used in this section the following words shall have the following meanings unless the context requires otherwise.

"Witness" shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

"State" shall include any territory of the United States and the District of Columbia.

"Subpoena" shall include a summons in any state where a summons is used in lieu of a subpoena.

2. Subpoenaing witness in this state to testify in another state. If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of such certificate to a justice of the supreme court or a county judge in the county in which such person is, such justice or judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at such hearing the justice or judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, will give to him protection from arrest and the service of civil and criminal process, he shall issue a subpoena, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the subpoena. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state such justice or judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the justice or judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is subpoenaed as above provided, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile and five dollars for each day that he is required to travel and attend as a witness fails without good cause to attend and testify as directed in the subpoena, he shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.

3. Witness from another state subpoenaed to testify in this state. If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state, such judge may direct that such witness be forthwith brought before him; and the judge being satisfied of the desirability of such custody and delivery, for which determination said certificate shall be prima facie proof, may order that said witness be forthwith taken into custody and delivered to an officer of this state, which order shall be sufficient authority to such officer to take such witness into custody and hold him unless and until he may be released by bail, recognizance, or order of the judge issuing the certificate.

If the witness is summoned to attend and testify in this state he shall be tendered the sum of ten cents a mile for each mile and five dollars for each day that he is required to travel and attend as a witness. Such fees shall be a proper charge upon the county in which such criminal prosecution or grand jury investigation is pending. A witness who has appeared in accordance with the provisions of the subpoena shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness fails without good cause to attend and testify as directed in this subpoena, he shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.

4. Exemption from arrest and service of process. If a person comes into this state in obedience to a subpoena directing him to attend and testify in this state he shall not while in this state pursuant to such subpoena or order be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the subpoena.

If a person passes through this state while going to another state in obedience to a subpoena or order to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the subpoena or order.

5. Uniformity of interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

6. Short title. This section may be cited as "Uniform act to secure the attendance of witnesses from without the state in criminal cases."

7. Constitutionality. If any part of this section is for any reason declared void, such invalidity shall not affect the validity of the remaining portions thereof.






Article 650 - (650.10 - 650.30) SECURING ATTENDANCE AS WITNESSES OF PRISONERS CONFINED IN INSTITUTIONS OF OTHER JURISDICTIONS OF THE UNITED STATES-RENDITION TO OTHER JUR

650.10 - Securing attendance of prisoner in this state as witness in proceeding without the state.

650.10 Securing attendance of prisoner in this state as witness in

proceeding without the state.

If a judge of a court of record in any other state, which by its laws has made provision for commanding a prisoner within that state to attend and testify in this state, certifies under the seal of that court that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced, and that a person confined in a New York state correctional institution or prison within the department of corrections and community supervision, other than a person confined as criminally mentally ill, or as a defective delinquent, or confined in the death house awaiting execution, is a material witness in such prosecution or investigation and that his or her presence is required for a specified number of days, upon presentment of such certificate to a judge of a superior court in the county where the person is confined, upon notice to the attorney general, such judge, shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that such prisoner be produced at the hearing.

If at such hearing the judge determines that the prisoner is a material and necessary witness in the requesting state, the judge shall issue an order directing that the prisoner attend in the court where the prosecution or investigation is pending, upon such terms and conditions as the judge prescribes, including among other things, provision for the return of the prisoner at the conclusion of his or her testimony, proper safeguards on his or her custody, and proper financial reimbursement or other payment by the demanding jurisdiction for all expenses incurred in the production and return of the prisoner.

The attorney general is authorized as agent for the state of New York, when in his or her judgment it is necessary, to enter into such agreements with the appropriate authorities of the demanding jurisdiction as he or she determines necessary to ensure proper compliance with the order of the court.



650.20 - Securing attendance of prisoner outside the state as witness in criminal action in the state.

650.20 Securing attendance of prisoner outside the state as witness

in criminal action in the state.

1. When (a) a criminal action is pending in a court of record of this state, or a grand jury proceeding has been commenced, and (b) there is reasonable cause to believe that a person confined in a correctional institution or prison of another state, other than a person awaiting execution of a sentence of death or one confined as mentally ill or as a defective delinquent, possesses information material to such criminal action or proceeding, and (c) the attendance of such person as a witness in such action or proceeding is desired by a party thereto, and (d) the state in which such person is confined possesses a statute equivalent to section 650.10, the court in which such action or proceeding is pending may issue a certificate under the seal of such court, certifying all such facts and that the attendance of such person as a witness in such court is required for a specified number of days.

2. Such certificate may be issued upon application, of either the people or a defendant, demonstrating all the facts specified in subdivision one.

3. Upon issuing such a certificate, the court may deliver it, or cause or authorize it to be delivered, to a judge or a court of such other state who or which, pursuant to the laws thereof, is authorized to initiate or undertake legal action for the delivery of such prisoners to this state as witnesses.



650.30 - Securing attendance of prisoner in federal institution as witness in criminal action in the state.

650.30 Securing attendance of prisoner in federal institution as

witness in criminal action in the state.

1. When (a) a criminal action is pending in a court of record of this state by reason of the filing therewith of an accusatory instrument, or a grand jury proceeding has been commenced, and (b) there is reasonable cause to believe that a person confined in a federal prison or other federal custody, either within or outside this state, possesses information material to such criminal action or proceeding, and (c) the attendance of such person as a witness in such action or proceeding is desired by a party thereto, a superior court, at a term held in the county in which such action or proceeding is pending, may issue a certificate, known as a writ of habeas corpus ad testificandum, addressed to the attorney general of the United States, certifying all such facts and requesting the attorney general of the United States to cause the attendance of such person as a witness in such court for a specified number of days under custody of a federal public servant.

2. Such a certificate may be issued upon application of either the people or a defendant, demonstrating all the facts specified in subdivision one.

3. Upon issuing such certificate, the court may deliver it, or cause or authorize it to be delivered, to the attorney general of the United States or to his representative authorized to entertain the request.









Title S - PROCEDURES FOR SECURING TESTIMONY FOR FUTURE USE,AND FOR USING TESTIMONY GIVEN IN A PRIOR PROCEEDING

Article 660 - (660.10 - 660.60) SECURING TESTIMONY FOR USE IN A SUBSEQUENT PROCEEDING--EXAMINATION OF WITNESSES CONDITIONALLY

660.10 - Examination of witnesses conditionally; in general.

After a defendant has been arraigned upon an accusatory instrument, and under circumstances prescribed in this article, a criminal court may, upon application of either the people or a defendant, order that a witness or prospective witness in the action be examined conditionally under oath in order that such testimony may be received into evidence at subsequent proceedings in or related to the action.



660.20 - Examination of witnesses conditionally; grounds for order.

An order directing examination of a witness conditionally must be based upon the ground that there is reasonable cause to believe that such witness:

1. Possesses information material to the criminal action or proceeding in issue; and

2. Will not be amenable or responsive to legal process or available as a witness at a time when his testimony will be sought, either because he is:

(a) About to leave the state and not return for a substantial period of time; or

(b) Physically ill or incapacited.



660.30 - Examination of witnesses conditionally; when and to what courts application may be made.

660.30 Examination of witnesses conditionally; when and to what

courts application may be made.

1. An application to examine a witness conditionally may be made at any time after the defendant has been arraigned upon an accusatory instrument and before termination of the action, or of a proceeding therein or related thereto, in which the witness's testimony is sought.

2. Such application must be made to and determined by the following courts under the indicated circumstances:

(a) If the action is pending in a local criminal court as a result of an accusatory instrument filed therewith, the application must be made to and determined by such local criminal court;

(b) If the defendant has been held by a local criminal court for the action of a grand jury on the basis of a felony complaint, or if an indictment has been filed against him, the application must be made to and determined by the superior court by which the grand jury was or is to be impaneled or in which the indictment is pending. If the superior court by which the grand jury is to be impaneled is the supreme court, the motion may, in the alternative, be made in the county court of the county in which the action is pending.



660.40 - Examination of witnesses conditionally; application and notice.

1. An application to examine a witness conditionally must be made in writing, must be subscribed and sworn to, and must contain:

(a) The title of the action, the offense or offenses charged, the nature and status of the action, and the name and residential address of the witness sought to be examined; and

(b) A statement that there is reasonable cause to believe that grounds for such an examination, as specified in section 660.20, exist, together with allegations of fact supporting such statement. Such allegations of fact may be those of the applicant, or those of another person in an accompanying deposition, or of both. They may be based either upon personal knowledge of the deponent or upon information and belief, provided that in the latter event the sources of such information and the grounds of such belief are stated.

2. The application may also contain a request that the examination, in addition to its being recorded in the same manner as would be required were the witness testifying at trial, also be recorded by videotape or other photographic method approved by and subject to standards and administrative policies promulgated pursuant to section twenty-eight of article six of the constitution.

3. A copy of the application, with reasonable notice and opportunity to be heard, must be served upon the other party to the action. If the defendant is the applicant, such service must be upon the district attorney. If the people are the applicant, such service must be upon the defendant and upon his attorney if any. The respondent party may file and serve a sworn written answer to the application.



660.50 - Examination of witnesses conditionally; determination of application.

660.50 Examination of witnesses conditionally; determination of

application.

1. Before ruling upon the application, the court may, in addition to examining the papers and hearing oral argument, make any inquiry it deems appropriate for the purpose of making findings of fact essential to the determination. For such purpose, it may examine witnesses, under oath or otherwise, subpoena or call witnesses and authorize the attorneys for the parties to do so.

2. If the court is satisfied that grounds for the application exist, it must order an examination of the witness conditionally at a designated time and place. Such examination must be conducted by the same court; except that, if it is to be held in another county, it may be conducted by a designated superior court of such other county.

3. The court must order that the examination be recorded in the same manner as would be required were the witness testifying at trial, and the court may, in addition, order that the examination also be recorded by videotape or other photographic method approved by and subject to standards and administrative policies promulgated pursuant to section twenty-eight of article six of the constitution.

4. Upon ordering the examination, the court must direct the party securing the order of examination to serve a copy of the order upon the respondent party and, if a defendant be such, upon his attorney also, and must either issue a subpoena for the witness' attendance thereat or authorize the applicant party's attorney to do so.



660.60 - Examination of witnesses conditionally; the examination proceeding.

660.60 Examination of witnesses conditionally; the examination

proceeding.

1. The examination proceeding must be conducted in the same manner as would be required were the witness testifying at a trial, and must be recorded in such fashion as the court has directed pursuant to subdivision three of section 660.50 of this chapter. The witness must testify under oath. The applicant party must first examine the witness and the respondent party may then cross-examine him, with each party entitled to register objections and to receive rulings of the court thereon.

2. Upon conclusion of the examination, a transcript and any videotape or photographic recording thereof must be certified and filed with the court which ordered the examination.






Article 670 - (670.10 - 670.20) USE IN A CRIMINAL PROCEEDING OF TESTIMONY GIVEN IN A PREVIOUS PROCEEDING

670.10 - Use in a criminal proceeding of testimony given in a previous proceeding; when authorized.

670.10 Use in a criminal proceeding of testimony given in a previous

proceeding; when authorized.

1. Under circumstances prescribed in this article, testimony given by a witness at (a) a trial of an accusatory instrument, or (b) a hearing upon a felony complaint conducted pursuant to section 180.60, or (c) an examination of such witness conditionally, conducted pursuant to article six hundred sixty, may, where otherwise admissible, be received into evidence at a subsequent proceeding in or relating to the action involved when at the time of such subsequent proceeding the witness is unable to attend the same by reason of death, illness or incapacity, or cannot with due diligence be found, or is outside the state or in federal custody and cannot with due diligence be brought before the court. Upon being received into evidence, such testimony may be read and any videotape or photographic recording thereof played. Where any recording is received into evidence, the stenographic transcript of that examination shall also be received.

2. The subsequent proceedings at which such testimony may be received in evidence consist of:

(a) Any proceeding constituting a part of a criminal action based upon the charge or charges which were pending against the defendant at the time of the witness's testimony and to which such testimony related; and

(b) Any post-judgment proceeding in which a judgment of conviction upon a charge specified in paragraph (a) is challenged.



670.20 - Use in a criminal proceeding of testimony given in a previous proceeding; procedure.

670.20 Use in a criminal proceeding of testimony given in a previous

proceeding; procedure.

1. In any criminal action or proceeding other than a grand jury proceeding, a party thereto who desires to offer in evidence testimony of a witness given in a previous action or proceeding as provided in section 670.10, must so move, either in writing or orally in open court, and must submit to the court, and serve a copy thereof upon the adverse party, an authenticated transcript of the testimony and any videotape or photographic recording thereof sought to be introduced. Such moving party must further state facts showing that personal attendance of the witness in question is precluded by some factor specified in subdivision one of section 670.10. In determining the motion, the court, with opportunity for both parties to be heard, must make inquiry and conduct a hearing to determine whether personal attendance of the witness is so precluded. If the court determines that such is the case and grants the motion, the moving party may introduce the transcript in evidence and read into evidence the testimony contained therein. In such case, the adverse party may register any objection or protest thereto that he would be entitled to register were the witness testifying in person, and the court must rule thereon.

2. Without obtaining any court order or authorization, a district attorney may introduce in evidence in a grand jury proceeding testimony of a witness given in a previous action or proceeding specified in subdivision one of section 670.10, provided that a foundation for such evidence is laid by other evidence demonstrating that personal attendance of such witness is precluded by some factor specified in subdivision one of section 670.10.






Article 680 - (680.10 - 680.80) SECURING TESTIMONY OUTSIDE THE STATE FOR USE IN PROCEEDING WITHIN THE STATE-EXAMINATION OF WITNESSES ON COMMISSION

680.10 - Examination of witnesses on commission; in general.

1. Under circumstances prescribed in this article, testimony material to a trial or pending trial of an accusatory instrument which charges a crime, may be taken by "examination on a commission" outside the state and received in evidence at such trial.

2. A "commission" is a process issued by a superior court designating one or more persons as commissioners and authorizing them to conduct a recorded examination of a witness or witnesses under oath, primarily on the basis of interrogatories annexed to the commission, and to remit to the issuing court the transcript of such examination.



680.20 - Examination of witnesses on commission; when commission issuable; form and content of application.

680.20 Examination of witnesses on commission; when commission

issuable; form and content of application.

1. Upon a pre-trial application of a defendant who has pleaded not guilty to an indictment or other accusatory instrument which charges a crime, the superior court in which such indictment is pending, or a superior court in the county in which such other accusatory instrument is pending, may issue a commission for examination of a designated person as a witness in the action, at a designated place outside this state, if it is satisfied that (a) such person possesses information material to the action which in the interest of justice should be disclosed at the trial, and (b) resides outside the state.

2. The application and moving papers must be in writing and must be subscribed and sworn to by the defendant or his attorney. A copy thereof must be served on the district attorney, with reasonable notice and opportunity to be heard. The moving papers must allege:

(a) The offense or offenses charged; and

(b) The status of the action; and

(c) The name of the prospective witness; and

(d) A statement that such prospective witness resides outside the state, and his address in the jurisdiction in which the examination sought is to occur; and

(e) A statement that he possesses information material to the action which in the interest of justice should be disclosed at the trial, together with a brief summary of the facts supporting such statement.

3. An application for issuance of a commission may request examination pursuant thereto of more than one person residing in the particular jurisdiction. In such case, it must contain allegations specified in subdivision two with respect to each such person, and the court must make separate rulings as to each.



680.30 - Examination of witnesses on commission; application by people for examination of witnesses.

680.30 Examination of witnesses on commission; application by people

for examination of witnesses.

1. Upon granting the defendant's application for issuance of a commission, the court may, upon application of the people, determine that the commission shall also authorize examination of a person or persons designated by the people, who reside in the jurisdiction in which the examination proceeding is to occur, if it is satisfied that such person or persons possess material information, reside outside the state and otherwise meet the standards for examination of witnesses on a commission as prescribed in subdivision one of section 680.20.

2. Such application and the moving papers must be in writing, must be subscribed and sworn to by the district attorney, and copies thereof must be served upon the defendant and his attorney, with reasonable notice and opportunity to be heard. The moving papers must contain all of the allegations required upon a defendant's application, as specified in subdivision two of section 680.20.



680.40 - Examination of witnesses on commission; when commission issuable upon application of people.

680.40 Examination of witnesses on commission; when commission

issuable upon application of people.

When a commission has been issued upon application of a defendant pursuant to section 680.20, the court may, upon application of the people, issue another commission for examination, either in the same or another jurisdiction, of a person designated by the people, under the same conditions as prescribed in said section 680.20. In such case, the court may, upon application of the defendant, determine, in the manner provided in section 680.30, that such commission shall also authorize examination of a person or persons designated by the defendant.



680.50 - Examination of witnesses on commission; interrogatories.

1. Following an order for the issuance of a commission and the court's designation of the witnesses to be examined thereon, each party must prepare interrogatories or questions to be asked of each witness who is to be examined upon his or its request, and must submit the same to the court and serve a copy thereof upon the other party. Following such submission and service, such other party may in the same manner submit and serve cross-interrogatories or questions, to be asked of the witness following his examination upon the direct inquiry.

2. After all such interrogatories and cross-interrogatories have been submitted and served, the court may examine them and, with opportunity for counsel to be heard, exclude and strike any question which it considers irrelevant, incompetent or otherwise improper or violative of the rules of evidence which prevail at a criminal trial.



680.60 - Examination of witnesses on commission; form and content of the commission.

680.60 Examination of witnesses on commission; form and content of

the commission.

1. The commission must be subscribed by the court and must contain:

(a) The name and address of each witness to be examined; and

(b) The name, or a descriptive title, of a commissioner or commissioners who, pursuant to subdivision two, are authorized to conduct the examination; and

(c) A statement authorizing such commissioner or commissioners to administer the oath to witnesses; and

(d) A direction that, upon completion of such examination, such commissioner or commissioners cause it to be transcribed and remit to the court the transcript, the commission, the interrogatories and all other pertinent instruments and documents.

2. The following persons may be designated commissioners:

(a) If the examination is to occur within the United States or any territory thereof, any attorney authorized to practice law in the specified jurisdiction or any person authorized to administer oaths therein;

(b) If the examination is to occur in a foreign country, any diplomatic or consular agent or representative of the United States employed in such capacity in such country, or any commissioned officer of the armed forces.

3. The court must cause the commission to be delivered to a commissioner designated therein, together with a copy of this article.



680.70 - Examination of witnesses on commission; the examination.

The examination on the commission must be conducted as follows:

1. Each witness must testify under oath, and the examination must be recorded and transcribed.

2. Each witness must first be asked all the questions contained in the interrogatories submitted by the party requesting his examination. He must then be asked all the questions contained in the cross-interrogatories, if any, submitted by the other party.

3. The defendant has a right to be represented by counsel at the examination, and the district attorney also has a right to be present, but both such rights may be waived. Upon the conclusion of the questioning of a witness upon the written interrogatories, he may be further examined by the attorney or representative of the party who requested his examination, and may then be cross-examined by the attorney or representative of the adverse party. Each such attorney or representative may register objections to the authority or qualifications of the commissioner, to the manner in which the examination is conducted, and to the admissibility of evidence, and all such objections must be recorded and transcribed.

4. Documentary or other physical evidence may be produced and submitted by a witness. Such evidence must be subscribed or otherwise identified by the witness, and certified by a commissioner and annexed to the transcript of the examination as a part of the record.

5. After the examination is transcribed, the commissioner or commissioners must subscribe and certify the transcript as an accurate record of the proceedings, and must then remit such transcript and all other pertinent instruments, documents and evidence to the court which issued the commission, in accordance with the directions thereof.



680.80 - Examination of witnesses on commission; use at trial of transcript of examination.

680.80 Examination of witnesses on commission; use at trial of

transcript of examination.

1. When the transcript and record of the examination on commission are received by the superior court which issued the commission, they must be filed therewith if such court be the trial court, and, if not, transmitted to the trial court. A copy of the transcript must be delivered by the trial court to each party.

2. Upon the trial of the action, either party may, subject to the provisions of subdivision three, introduce and read into evidence the transcript or that portion thereof containing the testimony of a witness examined on the commission.

3. At any time prior to the introduction of such evidence, the trial court may examine the transcript and, upon according both parties opportunity to be heard and to register objections, may exclude and strike therefrom irrelevant, incompetent or otherwise inadmissible testimony. While the transcript or any portion thereof is being read into evidence at the trial by a party, the other party may register any objection or protest thereto that he would be entitled to register were the witness testifying in person, regardless of whether such protest has previously been raised and passed upon by the court, and the court must rule thereon.









Title T - PROCEDURES FOR SECURING EVIDENCE BY MEANS OF COURT ORDER AND FOR SUPPRESSING EVIDENCE UNLAWFULLY OR IMPROPERLY OBTAINED

Article 690 - (690.05 - 690.55) SEARCH WARRANTS

690.05 - Search warrants; in general; definition.

1. Under circumstances prescribed in this article, a local criminal court may, upon application of a police officer, a district attorney or other public servant acting in the course of his official duties, issue a search warrant.

2. A search warrant is a court order and process directing a police officer to conduct:

(a) a search of designated premises, or of a designated vehicle, or of a designated person, for the purpose of seizing designated property or kinds of property, and to deliver any property so obtained to the court which issued the warrant; or

(b) a search of a designated premises for the purpose of searching for and arresting a person who is the subject of: (i) a warrant of arrest issued pursuant to this chapter, a superior court warrant of arrest issued pursuant to this chapter, or a bench warrant for a felony issued pursuant to this chapter, where the designated premises is the dwelling of a third party who is not the subject of the arrest warrant; or

(ii) a warrant of arrest issued by any other state or federal court for an offense which would constitute a felony under the laws of this state, where the designated premises is the dwelling of a third party who is not the subject of the arrest warrant.



690.10 - Search warrants; property subject to seizure thereunder.

Personal property is subject to seizure pursuant to a search warrant if there is reasonable cause to believe that it:

1. Is stolen; or

2. Is unlawfully possessed; or

3. Has been used, or is possessed for the purpose of being used, to commit or conceal the commission of an offense against the laws of this state or another state, provided however, that if such offense was against the laws of another state, the court shall only issue a warrant if the conduct comprising such offense would, if occurring in this state, constitute a felony against the laws of this state; or

4. Constitutes evidence or tends to demonstrate that an offense was committed in this state or another state, or that a particular person participated in the commission of an offense in this state or another state, provided however, that if such offense was against the laws of another state, the court shall only issue a warrant if the conduct comprising such offense would, if occurring in this state, constitute a felony against the laws of this state.



690.15 - Search warrants; what and who are subject to search thereunder.

690.15 Search warrants; what and who are subject to search

thereunder.

1. A search warrant must direct a search of one or more of the following:

(a) A designated or described place or premises;

(b) A designated or described vehicle, as that term is defined in section 10.00 of the penal law;

(c) A designated or described person.

2. A search warrant which directs a search of a designated or described place, premises or vehicle, may also direct a search of any person present thereat or therein.



690.20 - Search warrants; where executable.

1. A search warrant issued by a district court, the New York City criminal court or a superior court judge sitting as a local criminal court may be executed pursuant to its terms anywhere in the state.

2. A search warrant issued by a city court, a town court or a village court may be executed pursuant to its terms only in the county of issuance or an adjoining county.



690.25 - Search warrants; to whom addressable and by whom executable.

1. A search warrant must be addressed to a police officer whose geographical area of employment embraces or is embraced or partially embraced by the county of issuance. The warrant need not be addressed to a specific police officer but may be addressed to any police officer of a designated classification, or to any police officer of any classification employed or having general jurisdiction to act as a police officer in the county.

2. A police officer to whom a search warrant is addressed, as provided in subdivision one, may execute it pursuant to its terms anywhere in the county of issuance or an adjoining county, and he may execute it pursuant to its terms in any other county of the state in which it is executable if (a) his geographical area of employment embraces the entire county of issuance or (b) he is a member of the police department or force of a city located in such county of issuance.



690.30 - Search warrants; when executable.

1. A search warrant must be executed not more than ten days after the date of issuance and it must thereafter be returned to the court without unnecessary delay.

2. A search warrant may be executed on any day of the week. It may be executed only between the hours of 6:00 A.M. and 9:00 P.M., unless the warrant expressly authorizes execution thereof at any time of the day or night, as provided in subdivision five of section 690.45.



690.35 - Search warrants; the application.

1. An application for a search warrant may be in writing or oral. If in writing, it must be made, subscribed and sworn to by a public servant specified in subdivision one of section 690.05. If oral, it must be made by such a public servant and sworn to and recorded in the manner provided in section 690.36.

2. The application shall be made to:

(a) A local criminal court, as defined in section 10.10 of this chapter, having preliminary jurisdiction over the underlying offense, or geographical jurisdiction over the location to be searched when the search is to be made for personal property of a kind or character described in section 690.10 of this article except that:

(i) if a town court has such jurisdiction but is not available to issue the search warrant, the warrant may be issued by the local criminal court of any village within such town or, any adjoining town, village embraced in whole or in part by such adjoining town, or city of the same county;

(ii) if a village court has such jurisdiction but is not available to issue the search warrant, the warrant may be issued by the town court of the town embracing such village or any other village court within such town, or, if such town or village court is not available either, before the local criminal court of any adjoining town, village embraced in whole or in part by such adjoining town, or city of the same county; and

(iii) if a city court has such jurisdiction but is not available to issue the search warrant, the warrant may be issued by the local criminal court of any adjoining town or village, or village court embraced by an adjoining town, within the same county as such city.

(b) A local criminal court, as defined in section 10.10 of this chapter, with geographical jurisdiction over the location where the premises to be searched is located, or which issued the underlying arrest warrant, when the search warrant is sought pursuant to paragraph (b) of subdivision two of section 690.05 of this article, for the purpose of arresting a wanted person.

Any search warrant issued pursuant to this section shall be subject to the territorial limitations provided by section 690.20 of this article.

3. The application must contain:

(a) The name of the court and the name and title of the applicant; and

(b) A statement that there is reasonable cause to believe that property of a kind or character described in section 690.10 may be found in or upon a designated or described place, vehicle or person, or, in the case of an application for a search warrant as defined in paragraph (b) of subdivision two of section 690.05, a statement that there is reasonable cause to believe that the person who is the subject of the warrant of arrest may be found in the designated premises; and

(c) Allegations of fact supporting such statement. Such allegations of fact may be based upon personal knowledge of the applicant or upon information and belief, provided that in the latter event the sources of such information and the grounds of such belief are stated. The applicant may also submit depositions of other persons containing allegations of fact supporting or tending to support those contained in the application; and

(d) A request that the court issue a search warrant directing a search for and seizure of the property or person in question; and

(e) In the case of an application for a search warrant as defined in paragraph (b) of subdivision two of section 690.05, a copy of the warrant of arrest and the underlying accusatory instrument.

4. The application may also contain:

(a) A request that the search warrant be made executable at any time of the day or night, upon the ground that there is reasonable cause to believe that (i) it cannot be executed between the hours of 6:00 A.M. and 9:00 P.M., or (ii) the property sought will be removed or destroyed if not seized forthwith, or (iii) in the case of an application for a search warrant as defined in paragraph (b) of subdivision two of section 690.05, the person sought is likely to flee or commit another crime, or may endanger the safety of the executing police officers or another person if not seized forthwith or between the hours of 9:00 P.M. and 6:00 A.M.; and

(b) A request that the search warrant authorize the executing police officer to enter premises to be searched without giving notice of his authority and purpose, upon the ground that there is reasonable cause to believe that (i) the property sought may be easily and quickly destroyed or disposed of, or (ii) the giving of such notice may endanger the life or safety of the executing officer or another person, or (iii) in the case of an application for a search warrant as defined in paragraph (b) of subdivision two of section 690.05 for the purpose of searching for and arresting a person who is the subject of a warrant for a felony, the person sought is likely to commit another felony, or may endanger the life or safety of the executing officer or another person.

Any request made pursuant to this subdivision must be accompanied and supported by allegations of fact of a kind prescribed in paragraph (c) of subdivision two.



690.36 - Search warrants; special provisions governing oral applications therefor.

therefor.

1. An oral application for a search warrant may be communicated to a judge by telephone, radio or other means of electronic communication.

2. Where an oral application for a search warrant is made, the applicant therefor must identify himself and the purpose of his communication. After being sworn as provided in subdivision three of this section, the applicant must also make the statement required by paragraph (b) of subdivision two of section 690.35 and provide the same allegations of fact required by paragraph (c) of such subdivision; provided, however, persons, properly identified, other than the applicant may also provide some or all of such allegations of fact directly to the court. Where appropriate, the applicant may also make a request specified in subdivision three of section 690.35.

3. Upon being advised that an oral application for a search warrant is being made, a judge shall place under oath the applicant and any other person providing information in support of the application. Such oath or oaths and all of the remaining communication must be recorded, either by means of a voice recording device or verbatim stenographic or verbatim longhand notes. If a voice recording device is used or a stenographic record made, the judge must have the record transcribed, certify to the accuracy of the transcription and file the original record and transcription with the court within twenty-four hours of the issuance of a warrant. If longhand notes are taken, the judge shall subscribe a copy and file it with the court within twenty-four hours of the issuance of a warrant.



690.40 - Search warrants; determination of application.

1. In determining an application for a search warrant the court may examine, under oath, any person whom it believes may possess pertinent information. Any such examination must be either recorded or summarized on the record by the court.

2. If the court is satisfied that there is reasonable cause to believe that property of a kind or character referred to in section 690.10, and described in the application, may be found in or upon the place, premises, vehicle or person designated or described in the application, or, in the case of an application for a search warrant as defined in paragraph (b) of subdivision two of section 690.05, that there is reasonable cause to believe that the person who is the subject of a warrant of arrest, a superior court warrant of arrest, or a bench warrant for a felony may be found at the premises designated in the application, it may grant the application and issue a search warrant directing a search of the said place, premises, vehicle or person and a seizure of the described property or the described person. If the court is further satisfied that grounds, described in subdivision four of section 690.35, exist for authorizing the search to be made at any hour of the day or night, or without giving notice of the police officer's authority and purpose, it may make the search warrant executable accordingly.

3. When a judge determines to issue a search warrant based upon an oral application, the applicant therefor shall prepare the warrant in accordance with section 690.45 and shall read it, verbatim, to the judge.



690.45 - Search warrants; form and content.

A search warrant must contain:

1. The name of the issuing court and, except where the search warrant has been obtained on an oral application, the subscription of the issuing judge; and

2. Where the search warrant has been obtained on an oral application, it shall so indicate and shall state the name of the issuing judge and the time and date on which such judge directed its issuance.

3. The name, department or classification of the police officer to whom it is addressed; and

4. A description of the property which is the subject of the search, or, in the case of a search warrant as defined in paragraph (b) of subdivision two of section 690.05, a description of the person to be searched for; and

5. A designation or description of the place, premises or person to be searched, by means of address, ownership, name or any other means essential to identification with certainty; and

6. A direction that the warrant be executed between the hours of 6:00 A.M. and 9:00 P.M., or, where the court has specially so determined, an authorization for execution thereof at any time of the day or night; and

7. An authorization, where the court has specially so determined, that the executing police officer enter the premises to be searched without giving notice of his authority and purpose; and

8. A direction that the warrant and any property seized pursuant thereto be returned and delivered to the court without unnecessary delay; and

9. In the case of a search warrant as defined in paragraph (b) of subdivision two of section 690.05, a copy of the warrant of arrest and the underlying accusatory instrument.



690.50 - Search warrants; execution thereof.

1. In executing a search warrant directing a search of premises or a vehicle, a police officer must, except as provided in subdivision two, give, or make reasonable effort to give, notice of his authority and purpose to an occupant thereof before entry and show him the warrant or a copy thereof upon request. If he is not thereafter admitted, he may forcibly enter such premises or vehicle and may use against any person resisting his entry or search thereof as much physical force, other than deadly physical force, as is necessary to execute the warrant; and he may use deadly physical force if he reasonably believes such to be necessary to defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force.

2. In executing a search warrant directing a search of premises or a vehicle, a police officer need not give notice to anyone of his authority and purpose, as prescribed in subdivision one, but may promptly enter the same if:

(a) Such premises or vehicle are at the time unoccupied or reasonably believed by the officer to be unoccupied; or

(b) The search warrant expressly authorizes entry without notice.

3. In executing a search warrant directing or authorizing a search of a person, a police officer must give, or make reasonable effort to give, such person notice of his authority and purpose and show him the warrant or a copy thereof upon request. If such person, or another, thereafter resists or refuses to permit the search, the officer may use as much physical force, other than deadly physical force, as is necessary to execute the warrant; and he may use deadly physical force if he reasonably believes such to be necessary to defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force.

4. Upon seizing property pursuant to a search warrant, a police officer must write and subscribe a receipt itemizing the property taken and containing the name of the court by which the warrant was issued. If property is taken from a person, such receipt must be given to such person. If property is taken from premises or a vehicle, such receipt must be given to the owner, tenant or other person in possession thereof if he is present; or if he is not, the officer must leave such a receipt in the premises or vehicle from which the property was taken.

5. Upon seizing property pursuant to a search warrant, a police officer must without unnecessary delay return to the court the warrant and the property, and must file therewith a written inventory of such property, subscribed and sworn to by such officer.

6. Upon arresting a person during a search for him or her pursuant to a search warrant as defined in paragraph (b) of subdivision two of section 690.05, a police officer shall comply with the terms of the warrant of arrest, superior court warrant of arrest, or bench warrant for a felony, and shall proceed in the manner directed by this chapter. Upon arresting such person, the police officer shall also, without unnecessary delay, file a written statement with the court which issued the search warrant, subscribed and sworn to by such officer, setting forth that the person has been arrested and duly brought before the appropriate court, return to the court the warrant and the property seized in the course of its execution, and file therewith a written inventory of any such property, subscribed and sworn to by such officer.



690.55 - Search warrants; disposition of seized property.

1. Upon receiving property seized pursuant to a search warrant, the court must either:

(a) Retain it in the custody of the court pending further disposition thereof pursuant to subdivision two or some other provision of law; or

(b) Direct that it be held in the custody of the person who applied for the warrant, or of the police officer who executed it, or of the governmental or official agency or department by which either such public servant is employed, upon condition that upon order of such court such property be returned thereto or delivered to another court.

2. A local criminal court which retains custody of such property must, upon request of another criminal court in which a criminal action involving or relating to such property is pending, cause it to be delivered thereto.






Article 700 - (700.05 - 700.70) EAVESDROPPING AND VIDEO SURVEILLANCE WARRANTS

700.05 - Eavesdropping and video surveillance warrants; definitions of terms.

terms.

As used in this article, the following terms have the following meanings:

1. "Eavesdropping" means "wiretapping", "mechanical overhearing of conversation," or the "intercepting or accessing of an electronic communication", as those terms are defined in section 250.00 of the penal law, but does not include the use of a pen register or trap and trace device when authorized pursuant to article 705 of this chapter.

2. "Eavesdropping warrant" means an order of a justice authorizing or approving eavesdropping.

3. "Intercepted communication" means (a) a telephonic or telegraphic communication which was intentionally overheard or recorded by a person other than the sender or receiver thereof, without the consent of the sender or receiver, by means of any instrument, device or equipment, or (b) a conversation or discussion which was intentionally overheard or recorded, without the consent of at least one party thereto, by a person not present thereat, by means of any instrument, device or equipment; or (c) an electronic communication which was intentionally intercepted or accessed, as that term is defined in section 250.00 of the penal law. The term "contents," when used with respect to a communication, includes any information concerning the identity of the parties to such communications, and the existence, substance, purport, or meaning of that communication. The term "communication" includes conversation and discussion.

3-a. "Telephonic communication", "electronic communication", and "intentionally intercepted or accessed" have the meanings given to those terms by subdivisions three, five, and six respectively, of section 250.00 of the penal law.

4. "Justice," except as otherwise provided herein, means any justice of an appellate division of the judicial department in which the eavesdropping warrant is to be executed, or any justice of the supreme court of the judicial district in which the eavesdropping warrant is to be executed, or any county court judge of the county in which the eavesdropping warrant is to be executed. When the eavesdropping warrant is to authorize the interception of oral communications occurring in a vehicle or wire communications occurring over a telephone located in a vehicle, "justice" means any justice of the supreme court of the judicial department or any county court judge of the county in which the eavesdropping device is to be installed or connected or of any judicial department or county in which communications are expected to be intercepted. When such a justice issues such an eavesdropping warrant, such warrant may be executed and such oral or wire communications may be intercepted anywhere in the state.

5. "Applicant" means a district attorney or the attorney general or if authorized by the attorney general, the deputy attorney general in charge of the organized crime task force. If a district attorney or the attorney general is actually absent or disabled, the term "applicant" includes that person designated to act for him and perform his official function in and during his actual absence or disability.

6. "Law enforcement officer" means any public servant who is empowered by law to conduct an investigation of or to make an arrest for a designated offense, and any attorney authorized by law to prosecute or participate in the prosecution of a designated offense.

7. "Exigent circumstances" means conditions requiring the preservation of secrecy, and whereby there is a reasonable likelihood that a continuing investigation would be thwarted by alerting any of the persons subject to surveillance to the fact that such surveillance had occurred.

8. "Designated offense" means any one or more of the following crimes:

(a) A conspiracy to commit any offense enumerated in the following paragraphs of this subdivision, or an attempt to commit any felony enumerated in the following paragraphs of this subdivision which attempt would itself constitute a felony;

(b) Any of the following felonies: assault in the second degree as defined in section 120.05 of the penal law, assault in the first degree as defined in section 120.10 of the penal law, reckless endangerment in the first degree as defined in section 120.25 of the penal law, promoting a suicide attempt as defined in section 120.30 of the penal law, strangulation in the second degree as defined in section 121.12 of the penal law, strangulation in the first degree as defined in section 121.13 of the penal law, criminally negligent homicide as defined in section 125.10 of the penal law, manslaughter in the second degree as defined in section 125.15 of the penal law, manslaughter in the first degree as defined in section 125.20 of the penal law, murder in the second degree as defined in section 125.25 of the penal law, murder in the first degree as defined in section 125.27 of the penal law, abortion in the second degree as defined in section 125.40 of the penal law, abortion in the first degree as defined in section 125.45 of the penal law, rape in the third degree as defined in section 130.25 of the penal law, rape in the second degree as defined in section 130.30 of the penal law, rape in the first degree as defined in section 130.35 of the penal law, criminal sexual act in the third degree as defined in section 130.40 of the penal law, criminal sexual act in the second degree as defined in section 130.45 of the penal law, criminal sexual act in the first degree as defined in section 130.50 of the penal law, sexual abuse in the first degree as defined in section 130.65 of the penal law, unlawful imprisonment in the first degree as defined in section 135.10 of the penal law, kidnapping in the second degree as defined in section 135.20 of the penal law, kidnapping in the first degree as defined in section 135.25 of the penal law, labor trafficking as defined in section 135.35 of the penal law, aggravated labor trafficking as defined in section 135.37 of the penal law, custodial interference in the first degree as defined in section 135.50 of the penal law, coercion in the first degree as defined in section 135.65 of the penal law, criminal trespass in the first degree as defined in section 140.17 of the penal law, burglary in the third degree as defined in section 140.20 of the penal law, burglary in the second degree as defined in section 140.25 of the penal law, burglary in the first degree as defined in section 140.30 of the penal law, criminal mischief in the third degree as defined in section 145.05 of the penal law, criminal mischief in the second degree as defined in section 145.10 of the penal law, criminal mischief in the first degree as defined in section 145.12 of the penal law, criminal tampering in the first degree as defined in section 145.20 of the penal law, arson in the fourth degree as defined in section 150.05 of the penal law, arson in the third degree as defined in section 150.10 of the penal law, arson in the second degree as defined in section 150.15 of the penal law, arson in the first degree as defined in section 150.20 of the penal law, grand larceny in the fourth degree as defined in section 155.30 of the penal law, grand larceny in the third degree as defined in section 155.35 of the penal law, grand larceny in the second degree as defined in section 155.40 of the penal law, grand larceny in the first degree as defined in section 155.42 of the penal law, health care fraud in the fourth degree as defined in section 177.10 of the penal law, health care fraud in the third degree as defined in section 177.15 of the penal law, health care fraud in the second degree as defined in section 177.20 of the penal law, health care fraud in the first degree as defined in section 177.25 of the penal law, robbery in the third degree as defined in section 160.05 of the penal law, robbery in the second degree as defined in section 160.10 of the penal law, robbery in the first degree as defined in section 160.15 of the penal law, unlawful use of secret scientific material as defined in section 165.07 of the penal law, criminal possession of stolen property in the fourth degree as defined in section 165.45 of the penal law, criminal possession of stolen property in the third degree as defined in section 165.50 of the penal law, criminal possession of stolen property in the second degree as defined by section 165.52 of the penal law, criminal possession of stolen property in the first degree as defined by section 165.54 of the penal law, trademark counterfeiting in the second degree as defined in section 165.72 of the penal law, trademark counterfeiting in the first degree as defined in section 165.73 of the penal law, forgery in the second degree as defined in section 170.10 of the penal law, forgery in the first degree as defined in section 170.15 of the penal law, criminal possession of a forged instrument in the second degree as defined in section 170.25 of the penal law, criminal possession of a forged instrument in the first degree as defined in section 170.30 of the penal law, criminal possession of forgery devices as defined in section 170.40 of the penal law, falsifying business records in the first degree as defined in section 175.10 of the penal law, tampering with public records in the first degree as defined in section 175.25 of the penal law, offering a false instrument for filing in the first degree as defined in section 175.35 of the penal law, issuing a false certificate as defined in section 175.40 of the penal law, criminal diversion of prescription medications and prescriptions in the second degree as defined in section 178.20 of the penal law, criminal diversion of prescription medications and prescriptions in the first degree as defined in section 178.25 of the penal law, residential mortgage fraud in the fourth degree as defined in section 187.10 of the penal law, residential mortgage fraud in the third degree as defined in section 187.15 of the penal law, residential mortgage fraud in the second degree as defined in section 187.20 of the penal law, residential mortgage fraud in the first degree as defined in section 187.25 of the penal law, escape in the second degree as defined in section 205.10 of the penal law, escape in the first degree as defined in section 205.15 of the penal law, absconding from temporary release in the first degree as defined in section 205.17 of the penal law, promoting prison contraband in the first degree as defined in section 205.25 of the penal law, hindering prosecution in the second degree as defined in section 205.60 of the penal law, hindering prosecution in the first degree as defined in section 205.65 of the penal law, sex trafficking as defined in section 230.34 of the penal law, criminal possession of a weapon in the third degree as defined in subdivisions two, three and five of section 265.02 of the penal law, criminal possession of a weapon in the second degree as defined in section 265.03 of the penal law, criminal possession of a weapon in the first degree as defined in section 265.04 of the penal law, manufacture, transport, disposition and defacement of weapons and dangerous instruments and appliances defined as felonies in subdivisions one, two, and three of section 265.10 of the penal law, sections 265.11, 265.12 and 265.13 of the penal law, or prohibited use of weapons as defined in subdivision two of section 265.35 of the penal law, relating to firearms and other dangerous weapons, or failure to disclose the origin of a recording in the first degree as defined in section 275.40 of the penal law;

(c) Criminal possession of a controlled substance in the seventh degree as defined in section 220.03 of the penal law, criminal possession of a controlled substance in the fifth degree as defined in section 220.06 of the penal law, criminal possession of a controlled substance in the fourth degree as defined in section 220.09 of the penal law, criminal possession of a controlled substance in the third degree as defined in section 220.16 of the penal law, criminal possession of a controlled substance in the second degree as defined in section 220.18 of the penal law, criminal possession of a controlled substance in the first degree as defined in section 220.21 of the penal law, criminal sale of a controlled substance in the fifth degree as defined in section 220.31 of the penal law, criminal sale of a controlled substance in the fourth degree as defined in section 220.34 of the penal law, criminal sale of a controlled substance in the third degree as defined in section 220.39 of the penal law, criminal sale of a controlled substance in the second degree as defined in section 220.41 of the penal law, criminal sale of a controlled substance in the first degree as defined in section 220.43 of the penal law, criminally possessing a hypodermic instrument as defined in section 220.45 of the penal law, criminal sale of a prescription for a controlled substance or a controlled substance by a practitioner or pharmacist as defined in section 220.65 of the penal law, criminal possession of methamphetamine manufacturing material in the second degree as defined in section 220.70 of the penal law, criminal possession of methamphetamine manufacturing material in the first degree as defined in section 220.71 of the penal law, criminal possession of precursors of methamphetamine as defined in section 220.72 of the penal law, unlawful manufacture of methamphetamine in the third degree as defined in section 220.73 of the penal law, unlawful manufacture of methamphetamine in the second degree as defined in section 220.74 of the penal law, unlawful manufacture of methamphetamine in the first degree as defined in section 220.75 of the penal law, unlawful disposal of methamphetamine laboratory material as defined in section 220.76 of the penal law, operating as a major trafficker as defined in section 220.77 of the penal law, criminal possession of marihuana in the first degree as defined in section 221.30 of the penal law, criminal sale of marihuana in the first degree as defined in section 221.55 of the penal law, promoting gambling in the second degree as defined in section 225.05 of the penal law, promoting gambling in the first degree as defined in section 225.10 of the penal law, possession of gambling records in the second degree as defined in section 225.15 of the penal law, possession of gambling records in the first degree as defined in section 225.20 of the penal law, and possession of a gambling device as defined in section 225.30 of the penal law;

(d) Commercial bribing, commercial bribe receiving, bribing a labor official, bribe receiving by a labor official, sports bribing and sports bribe receiving, as defined in article one hundred eighty of the penal law;

(e) Criminal usury, as defined in article one hundred ninety of the penal law;

(f) Bribery in the third degree, bribery in the second degree, bribery in the first degree, bribe receiving in the third degree, bribe receiving in the second degree, bribe receiving in the first degree, bribe giving for public office, bribe receiving for public office and corrupt use of position or authority, as defined in article two hundred of the penal law;

(g) Bribing a witness, bribe receiving by a witness, bribing a juror and bribe receiving by a juror, as defined in article two hundred fifteen of the penal law;

(h) Promoting prostitution in the first degree, as defined in section 230.32 of the penal law, promoting prostitution in the second degree, as defined by subdivision one of section 230.30 of the penal law, promoting prostitution in the third degree, as defined in section 230.25 of the penal law;

(i) Riot in the first degree and criminal anarchy, as defined in article two hundred forty of the penal law;

(j) Eavesdropping, as defined in article two hundred fifty of the penal law;

(k) Any of the acts designated as felonies in subdivisions two and four of section four hundred eighty-one of the tax law, which section relates to penalties under the tax on cigarettes imposed by article twenty of such law, and any of the acts designated as felonies in subdivision c of section 11-1317 of the administrative code of the city of New York, which section relates to penalties under the cigarette tax imposed by chapter thirteen of title eleven of such code.

(l) Scheme to defraud in the first degree as defined in article one hundred ninety of the penal law.

(m) Any of the acts designated as felonies in section three hundred fifty-two-c of the general business law.

(n) Any of the acts designated as felonies in title twenty-seven of article seventy-one of the environmental conservation law.

(o) Money laundering in the first degree, as defined in section 470.20 of the penal law, money laundering in the second degree as defined in section 470.15 of the penal law, money laundering in the third degree as defined in section 470.10 of such law, and money laundering in the fourth degree as defined in section 470.05 of such law, where the property involved represents or is represented to be the proceeds of specified criminal conduct which itself constitutes a designated offense within the meaning of this subdivision.

(p) Stalking in the second degree as defined in section 120.55 of the penal law, and stalking in the first degree as defined in section 120.60 of the penal law.

(q) Soliciting or providing support for an act of terrorism in the second degree as defined in section 490.10 of the penal law, soliciting or providing support for an act of terrorism in the first degree as defined in section 490.15 of the penal law, making a terroristic threat as defined in section 490.20 of the penal law, crime of terrorism as defined in section 490.25 of the penal law, hindering prosecution of terrorism in the second degree as defined in section 490.30 of the penal law, hindering prosecution of terrorism in the first degree as defined in section 490.35 of the penal law, criminal possession of a chemical weapon or biological weapon in the third degree as defined in section 490.37 of the penal law, criminal possession of a chemical weapon or biological weapon in the second degree as defined in section 490.40 of the penal law, criminal possession of a chemical weapon or biological weapon in the first degree as defined in section 490.45 of the penal law, criminal use of a chemical weapon or biological weapon in the third degree as defined in section 490.47 of the penal law, criminal use of a chemical weapon or biological weapon in the second degree as defined in section 490.50 of the penal law, and criminal use of a chemical weapon or biological weapon in the first degree as defined in section 490.55 of the penal law.

(r) Falsely reporting an incident in the second degree as defined in section 240.55 of the penal law, falsely reporting an incident in the first degree as defined in section 240.60 of the penal law, placing a false bomb in the second degree as defined in section 240.61 of the penal law, placing a false bomb in the first degree as defined in section 240.62 of the penal law, and placing a false bomb in a sports stadium or arena, mass transportation facility or enclosed shopping mall as defined in section 240.63 of the penal law.

(s) Identity theft in the second degree, as defined in section 190.79 of the penal law, identity theft in the first degree, as defined in section 190.80 of the penal law, unlawful possession of personal identification information in the second degree, as defined in section 190.82 of the penal law, and unlawful possession of personal identification information in the first degree, as defined in section 190.83 of the penal law.

(t) Menacing a police officer or peace officer as defined in section 120.18 of the penal law; aggravated criminally negligent homicide as defined in section 125.11 of the penal law; aggravated manslaughter in the second degree as defined in section 125.21 of the penal law; aggravated manslaughter in the first degree as defined in section 125.22 of the penal law; aggravated murder as defined in section 125.26 of the penal law.

(u) Any felony defined in article four hundred ninety-six of the penal law.

9. "Video surveillance" means the intentional visual observation by law enforcement of a person by means of a television camera or other electronic device that is part of a television transmitting apparatus, whether or not such observation is recorded on film or video tape, without the consent of that person or another person thereat and under circumstances in which such observation in the absence of a video surveillance warrant infringes upon such person's reasonable expectation of privacy under the constitution of this state or of the United States.

10. "Video surveillance warrant" means an order of a justice authorizing or approving video surveillance.



700.10 - Eavesdropping and video surveillance warrants; in general.

1. Under circumstances prescribed in this article, a justice may issue an eavesdropping warrant or a video surveillance warrant upon ex parte application of an applicant who is authorized by law to investigate, prosecute or participate in the prosecution of the particular designated offense which is the subject of the application.

2. No eavesdropping or video surveillance warrant may authorize or approve the interception of any communication or the conducting of any video surveillance for any period longer than is necessary to achieve the objective of the authorization, or in any event longer than thirty days. Such thirty day period shall begin on the date designated in the warrant as the effective date, which date may be no later than ten days after the warrant is issued.



700.15 - Eavesdropping and video surveillance warrants; when issuable.

An eavesdropping or video surveillance warrant may issue only:

1. Upon an appropriate application made in conformity with this article; and

2. Upon probable cause to believe that a particularly described person is committing, has committed, or is about to commit a particular designated offense; and

3. Upon probable cause to believe that particular communications concerning such offense will be obtained through eavesdropping, or upon probable cause to believe that particular observations concerning such offense will be obtained through video surveillance; and

4. Upon a showing that normal investigative procedures have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or to be too dangerous to employ; and

5. Upon probable cause to believe that the facilities from which, or the place where, the communications are to be intercepted or the video surveillance is to be conducted, are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by such person.



700.20 - Eavesdropping and video surveillance warrants; application.

1. An ex parte application for an eavesdropping or video surveillance warrant must be made to a justice in writing, except as provided in section 700.21 of this article, and must be subscribed and sworn to by an applicant.

2. The application must contain:

(a) The identity of the applicant and a statement of the applicant's authority to make such application; and

(b) A full and complete statement of the facts and circumstances relied upon by the applicant, to justify his belief that an eavesdropping or video surveillance warrant should be issued, including (i) a statement of facts establishing probable cause to believe that a particular designated offense has been, is being, or is about to be committed, (ii) a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted or the video surveillance is to be conducted, (iii) a particular description of the type of the communications sought to be intercepted or of the observations sought to be made, and (iv) the identity of the person, if known, committing such designated offense and whose communications are to be intercepted or who is to be the subject of the video surveillance; and

(c) A statement that such communications or observations are not otherwise legally privileged; and

(d) A full and complete statement of facts establishing that normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ, to obtain the evidence sought; and

(e) A statement of the period of time for which the eavesdropping or video surveillance is required to be maintained. If the nature of the investigation is such that the authorization for eavesdropping or video surveillance should not automatically terminate when the described type of communication has been first obtained or when the described type of observation has been first made, a particular description of facts establishing probable cause to believe that additional communications or observations of the same type will occur thereafter; and

(f) A full and complete statement of the facts concerning all previous applications, known to the applicant, for an eavesdropping or video surveillance warrant involving any of the same persons, facilities or places specified in the application, and the action taken by the justice on each such application.

3. Allegations of fact in the application may be based either upon the personal knowledge of the applicant or upon information and belief. If the applicant personally knows the facts alleged, it must be so stated. If the facts stated in the application are derived in whole or part from the statements of persons other than the applicant, the sources of such facts must be either disclosed or described, and the application must contain facts establishing the existence and reliability of the informants or the reliability of the information supplied by them. The application must also state, so far as possible, the basis of the informant's knowledge or belief. Affidavits of persons other than the applicant may be submitted in conjunction with the application if they tend to support any fact or conclusion alleged therein. Such accompanying affidavits may be based either on personal knowledge of the affiant, or information and belief with the source thereof and the reason therefor specified.



700.21 - Temporary authorization for eavesdropping or video surveillance in emergency situations.

in emergency situations.

1. In an emergency situation where imminent danger of death or serious physical injury exists and, under the circumstances, it is impractical for the applicant to prepare a written application without risk of such death or injury occurring, an application for an eavesdropping or video surveillance warrant need not be in writing but may be communicated to a justice by telephone, radio or other means of electronic communication.

2. Where an oral application for an eavesdropping or video surveillance warrant is made, the applicant therefor must identify himself and the purpose of his communication or observation, after being sworn as provided in subdivision three of this section. The application must meet the requirements of section 700.20 of this article and provide the same allegations of fact required by that section.

3. Upon being advised that an oral application for an eavesdropping or video surveillance warrant is being made, a justice shall place under oath the applicant and any other person providing information in support of the application. Such oath or oaths and all of the remaining communication must be recorded, either by means of a voice recording device or verbatim stenographic or verbatim longhand notes. If a voice recording device is used or a stenographic record made, the justice must have the record transcribed, certify to the accuracy of the transcription and file the original record and transcription with the court within twenty-four hours of the issuance of a warrant. If longhand notes are taken, the justice shall subscribe a copy and file it with the court within twenty-four hours of the issuance of a warrant.

4. Upon oral application, the court may, where it finds that an emergency situation exists and that the requirements of section 700.15 of this article have been satisfied, issue a temporary eavesdropping or video surveillance warrant authorizing eavesdropping or video surveillance for a period not to exceed twenty-four hours. Such eavesdropping or video surveillance warrant shall be executed in the manner prescribed by this article. The twenty-four hour period may not be extended nor may a temporary warrant be renewed except by written application in conformity with the requirements of this article.



700.25 - Eavesdropping warrants; determination of application.

1. If the application conforms to section 700.20, the justice may require the applicant to furnish additional testimony or documentary evidence in support of the application. He may examine, under oath, any person for the purpose of determining whether grounds exist for the issuance of the warrant pursuant to section 700.15. Any such examination must be either recorded or summarized in writing.

2. If the justice determines on the basis of the facts submitted by the applicant that grounds exist for the issuance of an eavesdropping warrant pursuant to section 700.15, the justice may grant the application and issue an eavesdropping warrant, in accordance with section 700.30.

3. If the application does not conform to section 700.20, or if the justice is not satisfied that grounds exist for the issuance of an eavesdropping warrant, the application must be denied.



700.30 - Eavesdropping and video surveillance warrants; form and content.

700.30 Eavesdropping and video surveillance warrants; form and

content.

An eavesdropping or video surveillance warrant must contain:

1. The name of the applicant, date of issuance, and the subscription and title of the issuing justice; and

2. The identity of the person, if known, whose communications are to be intercepted or who is to be the subject of video surveillance; and

3. The nature and location of the communications facilities as to which, or the place where, authority to intercept or conduct video surveillance is granted; and

4. A particular description of the type of communications sought to be intercepted or of the type of observations to be made, and a statement of the particular designated offense to which it relates; and

5. The identity of the law enforcement agency authorized to intercept the communications or conduct the video surveillance; and

6. The period of time during which such interception or observation is authorized, including a statement as to whether or not the interception or video surveillance shall automatically terminate when the described communication has been first obtained or the described observation has been first made; and

7. A provision that the authorization to intercept or conduct video surveillance shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications or the making of observations not otherwise subject to eavesdropping or video surveillance under this article, and must terminate upon attainment of the authorized objective, or in any event in thirty days; and

8. An express authorization to make secret entry upon a private place or premises to install an eavesdropping or video surveillance device, if such entry is necessary to execute the warrant; and

9. An order authorizing eavesdropping or video surveillance may direct that providers of wire or electronic communication services furnish the applicant information, facilities, or technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider accords the party whose communications are to be intercepted. The order shall not direct the service providers to perform the intercept or use the premises of the service provider for such activity.



700.35 - Eavesdropping and video surveillance warrants; manner and time of execution.

700.35 Eavesdropping and video surveillance warrants; manner and time

of execution.

1. An eavesdropping or video surveillance warrant must be executed according to its terms by a law enforcement officer who is a member of the law enforcement agency authorized in the warrant to intercept the communications or conduct the video surveillance.

2. Upon termination of the authorization in the warrant, eavesdropping or video surveillance must cease and as soon as practicable thereafter any device installed for such purpose either must be removed or must be permanently inactivated as soon as practicable by any means approved by the issuing justice. Entry upon a private place or premise for the removal or permanent inactivation of such device is deemed to be authorized by the warrant.

3. The contents of any communication intercepted or of any observation made by any means authorized by this article must, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any such communication or observation must be done in such way as will protect the recording from editing or other alterations.

4. In the event an intercepted communication is in a code or foreign language, and the services of an expert in that foreign language or code cannot reasonably be obtained during the interception period, where the warrant so authorizes and in a manner specified therein, the minimization required by subdivision seven of section 700.30 of this article may be accomplished as soon as practicable after such interception.

5. A good faith reliance by a provider of a wire or electronic communication service upon the validity of a court order issued pursuant to this article is a complete defense against any civil cause of action or criminal action based solely on a failure to comply with this article.



700.40 - Eavesdropping and video surveillance warrants; order of extension.

extension.

At any time prior to the expiration of an eavesdropping or video surveillance warrant, the applicant may apply to the issuing justice, or, if he is unavailable, to another justice, for an order of extension. The period of extension shall be no longer than the justice deems necessary to achieve the purposes for which it was granted and in no event longer than thirty days. The application for an order of extension must conform in all respects to the provisions of section 700.20 and, in addition, must contain a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results. The provisions of sections 700.15 and 700.25 are applicable in the determination of such application. The order of extension must conform in all respects to the provisions of section 700.30. In the execution of such order of extension the provisions of section 700.35 are applicable.



700.50 - Eavesdropping and video surveillance warrants; progress reports and notice.

reports and notice.

1. An eavesdropping or video surveillance warrant may require reports to be made to the issuing justice showing what progress has been made toward achievement of the authorized objective and the need for continued eavesdropping or video surveillance. Such reports shall be made at such intervals as the justice may require.

2. Immediately upon the expiration of the period of an eavesdropping or video surveillance warrant, the recordings of communications or observations made pursuant to subdivision three of section 700.35 must be made available to the issuing justice and sealed under his directions.

3. Within a reasonable time, but in no case later than ninety days after termination of an eavesdropping or video surveillance warrant, or expiration of an extension order, except as otherwise provided in subdivision four, written notice of the fact and date of the issuance of the eavesdropping or video surveillance warrant, and of the period of authorized eavesdropping or video surveillance, and of the fact that during such period communications were or were not intercepted or observation were or were not made, must be served upon the person named in the warrant and such other parties to the intercepted communications or subjects of the video surveillance as the justice may determine in his discretion is in the interest of justice. Service reasonably calculated to give affected parties the notice required by this subdivision shall be effected within the time limits provided for herein and in a manner prescribed by the justice. The justice, upon the filing of a motion by any person served with such notice, may in his discretion make available to such person or his counsel for inspection such portions of the intercepted communications or video surveillance, applications and warrants as the justice determines to be in the interest of justice.

4. On a showing of exigent circumstances to the issuing justice, the service of the notice required by subdivision three may be postponed by order of the justice for a reasonable period of time. Renewals of an order of postponement may be obtained on a new showing of exigent circumstances.



700.55 - Eavesdropping and video surveillance warrants; custody of warrants, applications and recordings.

700.55 Eavesdropping and video surveillance warrants; custody of

warrants, applications and recordings.

1. Applications made and warrants issued under this article shall be sealed by the justice. Any eavesdropping or video surveillance warrant, together with a copy of papers upon which the application is based, shall be delivered to and retained by the applicant as authority for the eavesdropping or video surveillance authorized therein. A copy of such eavesdropping or video surveillance warrant, together with all the original papers upon which the application was based, must be retained by the justice issuing the same, and, in the event of the denial of an application for such an eavesdropping or video surveillance warrant, a copy of the papers upon which the application was based must be retained by the justice denying the same. Such applications and warrants may be disclosed only upon a showing of good cause before a court and may not be destroyed except on order of the issuing or denying justice, and in any event must be kept for ten years.

2. Custody of the recordings made pursuant to subdivision three of section 700.35 may be wherever the justice orders. They may not be destroyed except upon an order of the justice who issued the warrant and in any event must be kept for ten years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of subdivisions one and two of section 700.65 for investigations.



700.60 - Eavesdropping warrants; reports to the administrative office of the United States courts.

the United States courts.

1. Within thirty days after the termination of an eavesdropping warrant or the expiration of an extension order, the issuing or denying justice must submit such report to the administrative office of the United States courts as is required by federal law.

2. In January of each year, the attorney general and each district attorney must submit such report to the administrative office of the United States courts as is required by federal law.



700.65 - Eavesdropping and video surveillance warrants; disclosure and use of information; order of amendment.

use of information; order of amendment.

1. Any law enforcement officer who, by any means authorized by this article, has obtained knowledge of the contents of any intercepted communication or video surveillance, or evidence derived therefrom, may disclose such contents to another law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

2. Any law enforcement officer who, by any means authorized by this article, has obtained knowledge of the contents of any intercepted communication or video surveillance, or evidence derived therefrom, may use such contents to the extent such use is appropriate to the proper performance of his official duties.

3. Any person who has received, by any means authorized by this article, any information concerning a communication or video surveillance, or evidence derived therefrom, intercepted or conducted in accordance with the provisions of this article, may disclose the contents of that communication or video surveillance, or such derivative evidence, while giving testimony under oath in any criminal proceeding in any court, in any grand jury proceeding or in any action commenced pursuant to article thirteen-A or thirteen-B of the civil practice law and rules; provided, however, that the presence of the seal provided for by subdivision two of section 700.50, or a satisfactory explanation of the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any communication or video surveillance, or evidence derived therefrom; and provided further, however, that where a criminal court of competent jurisdiction has ordered exclusion or suppression of the contents of an intercepted communication or video surveillance, or evidence derived therefrom, such determination shall be binding in an action commenced pursuant to article thirteen-A or thirteen-B of the civil practice law and rules.

4. When a law enforcement officer, while engaged in intercepting communications or conducting video surveillance in the manner authorized by this article, intercepts a communication or makes an observation which was not otherwise sought and which constitutes evidence of any crime that has been, is being or is about to be committed, the contents of such communications or observation, and evidence derived therefrom, may be disclosed or used as provided in subdivisions one and two. Such contents and any evidence derived therefrom may be used under subdivision three when a justice amends the eavesdropping or video surveillance warrant to include such contents. The application for such amendment must be made by the applicant as soon as practicable by giving notice to the court of the interception of the communication or the making of the observation and of the contents of such interception or observation; provided that during the period in which the eavesdropping or video surveillance is continuing, such notice must be given within ten days after probable cause exists to believe that a crime not named in the warrant has been, is being, or is about to be committed, or at the time an application for an order of extension is made pursuant to section 700.40 of this article, if such probable cause then exists, whichever is earlier. If the justice finds that such contents were otherwise intercepted in accordance with the provisions of this article, he may grant the application.



700.70 - Eavesdropping warrants; notice before use of evidence.

The contents of any intercepted communication, or evidence derived therefrom, may not be received in evidence or otherwise disclosed upon a trial of a defendant unless the people, within fifteen days after arraignment and before the commencement of the trial, furnish the defendant with a copy of the eavesdropping warrant, and accompanying application, under which interception was authorized or approved. This fifteen day period may be extended by the trial court upon good cause shown if it finds that the defendant will not be prejudiced by the delay in receiving such papers.






Article 705 - (705.00 - 705.35) PEN REGISTERS AND TRAP AND TRACE DEVICES

705.00 - Definitions.

As used in this article, the following terms have the following meanings:

1. "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached, but such term does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by such provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

2. "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

3. "Applicant" means a district attorney, an assistant district attorney, and when empowered by law to conduct an investigation of or to prosecute or participate in the prosecution of a designated crime, the attorney general, an assistant attorney general, the deputy attorney general in charge of the statewide organized crime task force, or an assistant deputy attorney general of such task force.

4. "Law enforcement agency" means any agency which is empowered by law to conduct an investigation or to make an arrest for a felony, and any agency which is authorized by law to prosecute or participate in the prosecution of a felony.

5. "Designated crime" means any crime included within the definition of a "designated offense" in subdivision eight of section 700.05 of this chapter, any criminal act as defined in subdivision one of section 460.10 of the penal law, bail jumping in the first and second degree as defined in sections 215.57 and 215.56 of such law, or aggravated harassment as defined in subdivisions one and two of section 240.30 of such law.

6. "Justice" means justice as defined in subdivision four of section 700.05 of this chapter.



705.05 - Pen register and trap and trace authorizations; in general.

Under circumstances prescribed in this article, a justice may issue an order authorizing the use of a pen register or a trap and trace device upon ex parte application of an applicant who is authorized by law to investigate, prosecute or participate in the prosecution of the designated crimes which are the subject of the application.



705.10 - Orders authorizing the use of a pen register or a trap and trace device; when issuable.

705.10 Orders authorizing the use of a pen register or a trap and

trace device; when issuable.

An order authorizing the use of a pen register or a trap and trace device may issue only:

1. Upon an appropriate application made in conformity with this article; and

2. Upon a determination that an application sets forth specific, articulable facts, warranting the applicant's reasonable suspicion that a designated crime has been, is being, or is about to be committed and demonstrating that the information likely to be obtained by use of a pen register or trap and trace device is or will be relevant to an ongoing criminal investigation of such designated crime.



705.15 - Application for an order authorizing the use of a pen register or a trap and trace device.

705.15 Application for an order authorizing the use of a pen register

or a trap and trace device.

1. An ex parte application for an order or an extension of an order authorizing the use of a pen register or a trap and trace device must be made to a justice in writing, and must be subscribed and sworn to by the applicant.

2. The application must contain:

(a) The identity of the applicant and the identity of the law enforcement agency conducting the investigation; and

(b) A statement of facts and circumstances sufficient to justify the applicant's belief that an order authorizing the use of a pen register or a trap and trace device should be issued, including (i) a statement of the specific facts on the basis of which the applicant reasonably suspects that the designated crime has been, is being, or is about to be committed and demonstrating that the information likely to be obtained by use of a pen register or a trap and trace device is or will be relevant to an ongoing criminal investigation of such designated offense, (ii) the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached, (iii) the identity, if known, of the person who is the subject of the criminal investigation, (iv) the number and, if known, the physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order, and (v) a statement of the designated crime or crimes to which the information likely to be obtained by the use of the pen register or trap and trace device relates; and

(c) A statement of the period of time for which the authorization for the use of a pen register or a trap and trace device is required; and

(d) A statement of the facts concerning all previous applications, known to the applicant, for an order authorizing the use of a pen register or a trap and trace device involving any of the same persons or facilities specified in the application, and the action taken by the justice on each such application.

3. Allegations of fact in the application may be based either upon the personal knowledge of the applicant or upon information and belief. If the applicant personally knows the facts alleged, it must be so stated. If the facts stated in the application are derived in whole or in part from the statements of persons other than the applicant, the sources of such facts must be either disclosed or described.



705.20 - Orders authorizing the use of a pen register or a trap and trace device; determination of application.

705.20 Orders authorizing the use of a pen register or a trap and

trace device; determination of application.

1. If the justice determines on the basis of the facts submitted by the applicant that grounds exist for the issue of an order authorizing the use of a pen register or a trap and trace device pursuant to section 705.10 of this article, the justice shall grant the application and issue an order authorizing the use of a pen register or a trap and trace device, in accordance with subdivision three of this section.

2. If the application does not conform to section 705.15 of this article, or if the justice is not satisfied that grounds exist for the issuance of an order authorizing the use of a pen register or a trap and trace device, the application must be denied.

3. An order issued under this section must contain:

(a) the name of the applicant, date of issuance, and the subscription and title of the issuing justice; and

(b) the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached; and

(c) the identity, if known, of the person who is the subject of the criminal investigation; and

(d) the number and, if known, the physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and

(e) a statement of the designated crime or crimes to which the information likely to be obtained by the pen register or trap and trace device relates.

4. An order issued under this section shall direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under section 705.25 of this article.



705.25 - Pen register or trap and trace device orders; time period and extensions.

705.25 Pen register or trap and trace device orders; time period and

extensions.

1. An order issued under this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days.

2. Extensions of such an order may be granted, but only upon an application for an order under section 705.05 of this article and upon the judicial finding required by subdivision one of section 705.10 of this article. The period of extension shall be for a period not to exceed sixty days.



705.30 - Nondisclosure of existence of pen register or a trap and trace device.

device.

An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

1. the order be sealed until otherwise ordered by the court; and

2. the person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.



705.35 - Assistance in installation and use of a pen register or a trap and trace device.

and trace device.

1. Upon the request of an applicant authorized to use a pen register under this article, a provider of a wire or electronic communication service, landlord, custodian, or other person shall furnish such applicant, or his agent, forthwith all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order as provided in section 705.10 of this article.

2. Upon the request of an applicant authorized to receive the results of a trap and trace device under this article, a provider of a wire or electronic communication service, landlord, custodian, or other person shall install such device forthwith on the appropriate line and shall furnish such applicant forthwith all information, facilities and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by the court order as provided in section 705.10 of this article. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the applicant, or his agent, at reasonable intervals during regular business hours for the duration of the order.

3. A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

4. No cause of action shall lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under this article. A good faith reliance by a provider of a wire or electronic communication service upon the validity of a court order issued pursuant to this article is a complete defense against any civil cause of action or criminal action based entirely on a failure to comply with this article.






Article 710 - (710.10 - 710.70) MOTION TO SUPPRESS EVIDENCE

710.10 - Motion to suppress evidence; definitions of terms.

As used in this article, the following terms have the following meanings:

1. "Defendant" means a person who has been charged by an accusatory instrument with the commission of an offense.

2. "Evidence," when referring to matter in the possession of or available to a prosecutor, means any tangible property or potential testimony which may be offered in evidence in a criminal action.

3. "Potential testimony" means information or factual knowledge of a person who is or may be available as a witness.

4. "Eavesdropping" means "wiretapping", "mechanical overhearing of a conversation," or "intercepting or accessing of an electronic communication", as those terms are defined in section 250.00 of the penal law.

5. "Aggrieved." An "aggrieved person" includes, but is in no wise limited to, an "aggrieved person" as defined in subdivision two of section forty-five hundred six of the civil practice law and rules.

6. "Video surveillance" has the meaning given to that term by section 700.05 of this chapter.

7. "Pen register" and "trap and trace device" have the meanings given to those terms by subdivisions one and two respectively of section 705.00 of this chapter.



710.20 - Motion to suppress evidence; in general; grounds for.

Upon motion of a defendant who (a) is aggrieved by unlawful or improper acquisition of evidence and has reasonable cause to believe that such may be offered against him in a criminal action, or (b) claims that improper identification testimony may be offered against him in a criminal action, a court may, under circumstances prescribed in this article, order that such evidence be suppressed or excluded upon the ground that it:

1. Consists of tangible property obtained by means of an unlawful search and seizure under circumstances precluding admissibility thereof in a criminal action against such defendant; or

2. Consists of a record or potential testimony reciting or describing declarations, conversations, or other communications overheard, intercepted, accessed, or recorded by means of eavesdropping, or observations made by means of video surveillance, obtained under circumstances precluding admissibility thereof in a criminal action against such defendant; or

3. Consists of a record or potential testimony reciting or describing a statement of such defendant involuntarily made, within the meaning of section 60.45; or

4. Was obtained as a result of other evidence obtained in a manner described in subdivisions one, two and three; or

5. Consists of a chemical test of the defendant's blood administered in violation of the provisions of subdivision three of section eleven hundred ninety-four of the vehicle and traffic law, subdivision eight of section forty-nine-a of the navigation law, subdivision seven of section 25.24 of the parks, recreation and historic preservation law, or any other applicable law; or

6. Consists of potential testimony regarding an observation of the defendant either at the time or place of the commission of the offense or upon some other occasion relevant to the case, which potential testimony would not be admissible upon the prospective trial of such charge owing to an improperly made previous identification of the defendant by the prospective witness.

7. Consists of information obtained by means of a pen register or trap and trace device installed or used in violation of the provisions of article seven hundred five of this chapter.



710.30 - Motion to suppress evidence; notice to defendant of intention to offer evidence.

710.30 Motion to suppress evidence; notice to defendant of intention

to offer evidence.

1. Whenever the people intend to offer at a trial (a) evidence of a statement made by a defendant to a public servant, which statement if involuntarily made would render the evidence thereof suppressible upon motion pursuant to subdivision three of section 710.20, or (b) testimony regarding an observation of the defendant either at the time or place of the commission of the offense or upon some other occasion relevant to the case, to be given by a witness who has previously identified him as such, they must serve upon the defendant a notice of such intention, specifying the evidence intended to be offered.

2. Such notice must be served within fifteen days after arraignment and before trial, and upon such service the defendant must be accorded reasonable opportunity to move before trial, pursuant to subdivision one of section 710.40, to suppress the specified evidence. For good cause shown, however, the court may permit the people to serve such notice, thereafter and in such case it must accord the defendant reasonable opportunity thereafter to make a suppression motion.

3. In the absence of service of notice upon a defendant as prescribed in this section, no evidence of a kind specified in subdivision one may be received against him upon trial unless he has, despite the lack of such notice, moved to suppress such evidence and such motion has been denied and the evidence thereby rendered admissible as prescribed in subdivision two of section 710.70.



710.40 - Motion to suppress evidence; when made and determined.

1. A motion to suppress evidence must be made after the commencement of the criminal action in which such evidence is allegedly about to be offered, and, except as otherwise provided in section 710.30 and in subdivision two of this section, it must be made within the period provided in subdivision one of section 255.20.

2. The motion may be made for the first time when, owing to unawareness of facts constituting the basis thereof or to other factors, the defendant did not have reasonable opportunity to make the motion previously, or when the evidence which he seeks to suppress is of a kind specified in section 710.30 and he was not served by the people, as provided in said section 710.30, with a pre-trial notice of intention to offer such evidence at the trial.

3. When the motion is made before trial, the trial may not be commenced until determination of the motion.

4. If after a pre-trial determination and denial of the motion the court is satisfied, upon a showing by the defendant, that additional pertinent facts have been discovered by the defendant which he could not have discovered with reasonable diligence before the determination of the motion, it may permit him to renew the motion before trial or, if such was not possible owing to the time of the discovery of the alleged new facts, during trial.



710.50 - Motion to suppress evidence; in what courts made.

1. The particular courts in which motions to suppress evidence must be made are as follows:

(a) If an indictment is pending in a superior court, or if the defendant has been held by a local criminal court for the action of a grand jury, the motion must be made in the superior court in which such indictment is pending or which impaneled or will impanel such grand jury. If the superior court which will impanel such grand jury is the supreme court, the motion may, in the alternative, be made in the county court of the county in which the action is pending;

(b) If a currently undetermined felony complaint is pending in a local criminal court, the motion must be made in the superior court which would have trial jurisdiction of the offense or offenses charged were an indictment therefor to result;

(c) If an information, a simplified information, a prosecutor's information or a misdemeanor complaint is pending in a local criminal court, the motion must be made in such court.

2. If after a motion has been made in and determined by a superior court a local criminal court acquires trial jurisdiction of the action by reason of an information, a prosecutor's information or a misdemeanor complaint filed therewith, such superior court's determination is binding upon such local criminal court. If, however, the motion has been made in but not yet determined by the superior court at the time of the filing of such information, prosecutor's information or misdemeanor complaint, the superior court may not determine the motion but must refer it to the local criminal court of trial jurisdiction.



710.60 - Motion to suppress evidence; procedure.

1. A motion to suppress evidence made before trial must be in writing and upon reasonable notice to the people and with opportunity to be heard. The motion papers must state the ground or grounds of the motion and must contain sworn allegations of fact, whether of the defendant or of another person or persons, supporting such grounds. Such allegations may be based upon personal knowledge of the deponent or upon information and belief, provided that in the latter event the sources of such information and the grounds of such belief are stated. The people may file with the court, and in such case must serve a copy thereof upon the defendant or his counsel, an answer denying or admitting any or all of the allegations of the moving papers.

2. The court must summarily grant the motion if:

(a) The motion papers comply with the requirements of subdivision one and the people concede the truth of allegations of fact therein which support the motion; or

(b) The people stipulate that the evidence sought to be suppressed will not be offered in evidence in any criminal action or proceeding against the defendant.

3. The court may summarily deny the motion if:

(a) The motion papers do not allege a ground constituting legal basis for the motion; or

(b) The sworn allegations of fact do not as a matter of law support the ground alleged; except that this paragraph does not apply where the motion is based upon the ground specified in subdivision three or six of section 710.20.

4. If the court does not determine the motion pursuant to subdivisions two or three, it must conduct a hearing and make findings of fact essential to the determination thereof. All persons giving factual information at such hearing must testify under oath, except that unsworn evidence pursuant to subdivision two of section 60.20 of this chapter may also be received. Upon such hearing, hearsay evidence is admissible to establish any material fact.

5. A motion to suppress evidence made during trial may be in writing and may be litigated and determined on the basis of motion papers as provided in subdivisions one through four, or it may, instead, be made orally in open court. In the latter event, the court must, where necessary, also conduct a hearing as provided in subdivision four, out of the presence of the jury if any, and make findings of fact essential to the determination of the motion.

6. Regardless of whether a hearing was conducted, the court, upon determining the motion, must set forth on the record its findings of fact, its conclusions of law and the reasons for its determination.



710.70 - Motion to suppress evidence; orders of suppression; effects of orders and of failure to make motion.

orders and of failure to make motion.

1. Upon granting a motion to suppress evidence, the court must order that the evidence in question be excluded in the criminal action pending against the defendant. When the order is based upon the ground specified in subdivision one of section 710.20 and excludes tangible property unlawfully taken from the defendant's possession, and when such property is not otherwise subject to lawful retention, the court may, upon request of the defendant, further order that such property be restored to him.

2. An order finally denying a motion to suppress evidence may be reviewed upon an appeal from an ensuing judgment of conviction notwithstanding the fact that such judgment is entered upon a plea of guilty.

3. A motion to suppress evidence made pursuant to this article is the exclusive method of challenging the admissibility of evidence upon the grounds specified in section 710.20, and a defendant who does not make such a motion before or in the course of a criminal action waives his right to judicial determination of any such contention.

Nothing contained in this article, however, precludes a defendant from attempting to establish at a trial that evidence introduced by the people of a pre-trial statement made by him should be disregarded by the jury or other trier of the facts on the ground that such statement was involuntarily made within the meaning of section 60.45. Even though the issue of the admissibility of such evidence was not submitted to the court, or was determined adversely to the defendant upon motion, the defendant may adduce trial evidence and otherwise contend that the statement was involuntarily made. In the case of a jury trial, the court must submit such issue to the jury under instructions to disregard such evidence upon a finding that the statement was involuntarily made.






Article 715 - (715.05 - 715.50) DESTRUCTION OF DANGEROUS DRUGS

715.05 - Dangerous drugs; definition.

"Dangerous drugs" means any substance listed in schedule I, II, III, IV or V of section thirty-three hundred six of the public health law.



715.10 - Pretrial motion to destroy dangerous drugs.

1. Subject to the limitations in paragraph (b) of subdivision two hereof a district attorney may move in a superior court for an order of destruction of the dangerous drugs in felony cases involving the possession or sale of such drugs.

2. A motion for an order of destruction of dangerous drugs shall be in writing, have attached thereto a copy of the report of analysis and shall be made in the following manner:

(a) Ex parte; where no defendants have been arrested in connection with the seizure of such drugs and a showing is made upon affidavit that the likelihood of any future arrest in connection therewith is nonexistent; or

(b) Upon notice, when a defendant has been arraigned in a superior court upon an indictment charging him with a felony involving the possession or sale of a dangerous drug and the dangerous drugs sought to be destroyed are material to the prosecution of said indictment.

3. When such motion is ex parte, the court may order the destruction of all or part of the subject drugs.

4. When such motion is upon notice, further proceedings shall be had as provided in section 715.20 hereof.



715.20 - Proceedings on motion upon notice.

1. When such motion is on notice, a hearing thereon shall be held by the court before which it is returnable not later than thirty days after the return date and the defendant shall be present at such hearing.

2. A hearing held pursuant to this section shall be conducted and recorded in the same manner as would be required were the witnesses testifying at trial. The district attorney shall establish by competent evidence the nature and quantity of the dangerous drugs which are the subject of the motion. Each party shall have the right to call and cross examine witnesses and to register objections and to receive rulings of the court thereon.

3. If the court finds upon the conclusion of the hearing that neither the prosecution nor the defendant will be prejudiced thereby it may grant the motion and may make such order as it may deem appropriate for the destruction of part or all of such drugs.

4. A defendant may waive such hearing and consent to the granting of the motion and entry of an order of destruction either by sworn affidavit or by personal appearance in court and declaration on the record of such waiver and consent.



715.30 - Orders of the court.

1. In any proceeding brought pursuant to this article, the court may grant or deny any motion made hereunder or the relief requested therein in whole or in part and issue any order thereon as it may deem proper and as the interests of justice may require in order to effectuate the provisions of this article.

2. An order of destruction of a dangerous drug issued by the court pursuant to this article shall state the time within which the provisions of such order are to be complied with. It shall direct the person having custody of the drug to make provision for the destruction thereof in the presence of at least two witnesses, at least one of whom shall be a police officer.



715.40 - Affidavit of destruction.

An affidavit attesting to the date, time, place and manner of destruction of a dangerous drug pursuant to an order therefor and identifying the same by reference to the report of analysis or by other identifying number or system and the order of the court issued thereon, shall be filed with the court by the person who destroyed the drugs and by each of the witnesses required to be present by subdivision two of section 715.30 of this article.



715.50 - Analysis of dangerous drugs.

1. On and after September first, nineteen hundred seventy-three, in every felony case involving the possession or sale of a dangerous drug, the head of the agency charged with custody of such drugs, or his designee, shall within forty-five days after receipt thereof perform or cause to be performed an analysis of such drugs, such analysis to include qualitative identification; weight and quantity where appropriate.

2. Within ten days after the report of such analysis is received by such agency, the head thereof or his designee shall forward a copy thereof to the appropriate district attorney and inform him of the location where the subject drugs are being held.

3. The failure to have an analysis made or to forward a copy thereof within the time specified in subdivisions one and two of this section shall not be deemed or construed to bar the making or granting of a motion pursuant to this article or to the prosecution of a case involving such drugs.









Title U - SPECIAL PROCEEDINGS WHICH REPLACE,SUSPEND OR ABATE CRIMINAL ACTIONS

Article 720 - (720.10 - 720.35) YOUTHFUL OFFENDER PROCEDURE

720.10 - Youthful offender procedure; definition of terms.

As used in this article, the following terms have the following meanings:

1. "Youth" means a person charged with a crime alleged to have been committed when he was at least sixteen years old and less than nineteen years old or a person charged with being a juvenile offender as defined in subdivision forty-two of section 1.20 of this chapter.

2. "Eligible youth" means a youth who is eligible to be found a youthful offender. Every youth is so eligible unless:

(a) the conviction to be replaced by a youthful offender finding is for (i) a class A-I or class A-II felony, or (ii) an armed felony as defined in subdivision forty-one of section 1.20, except as provided in subdivision three, or (iii) rape in the first degree, criminal sexual act in the first degree, or aggravated sexual abuse, except as provided in subdivision three, or

(b) such youth has previously been convicted and sentenced for a felony, or

(c) such youth has previously been adjudicated a youthful offender following conviction of a felony or has been adjudicated on or after September first, nineteen hundred seventy-eight a juvenile delinquent who committed a designated felony act as defined in the family court act.

3. Notwithstanding the provisions of subdivision two, a youth who has been convicted of an armed felony offense or of rape in the first degree, criminal sexual act in the first degree, or aggravated sexual abuse is an eligible youth if the court determines that one or more of the following factors exist: (i) mitigating circumstances that bear directly upon the manner in which the crime was committed; or (ii) where the defendant was not the sole participant in the crime, the defendant's participation was relatively minor although not so minor as to constitute a defense to the prosecution. Where the court determines that the eligible youth is a youthful offender, the court shall make a statement on the record of the reasons for its determination, a transcript of which shall be forwarded to the state division of criminal justice services, to be kept in accordance with the provisions of subdivision three of section eight hundred thirty-seven-a of the executive law.

4. "Youthful offender finding" means a finding, substituted for the conviction of an eligible youth, pursuant to a determination that the eligible youth is a youthful offender.

5. "Youthful offender sentence" means the sentence imposed upon a youthful offender finding.

6. "Youthful offender adjudication". A youthful offender adjudication is comprised of a youthful offender finding and the youthful offender sentence imposed thereon and is completed by imposition and entry of the youthful offender sentence.



720.15 - Youthful offender procedure; sealing of accusatory instrument; privacy of proceedings; preliminary instructions to jury.

720.15 Youthful offender procedure; sealing of accusatory instrument;

privacy of proceedings; preliminary instructions to jury.

1. When an accusatory instrument against an apparently eligible youth is filed with a court, it shall be filed as a sealed instrument, though only with respect to the public.

2. When a youth is initially arraigned upon an accusatory instrument, such arraignment and all proceedings in the action thereafter may, in the discretion of the court and with the defendant's consent, be conducted in private.

3. The provisions of subdivisions one and two of this section requiring or authorizing the accusatory instrument filed against a youth to be sealed, and the arraignment and all proceedings in the action to be conducted in private shall not apply in connection with a pending charge of committing any felony offense as defined in the penal law. The provisions of subdivision one requiring the accusatory instrument filed against a youth to be sealed shall not apply where such youth has previously been adjudicated a youthful offender or convicted of a crime.

4. Notwithstanding any provision in this article, a person charged with prostitution as defined in section 230.00 of the penal law or loitering for the purposes of prostitution as defined in subdivision two of section 240.37 of the penal law, provided that the person does not stand charged with loitering for the purpose of patronizing a prostitute, and such person is aged sixteen or seventeen when such offense occurred, regardless of whether such person (i) had prior to commencement of trial or entry of a plea of guilty been convicted of a crime or found a youthful offender, or (ii) subsequent to such conviction for prostitution or loitering for prostitution is convicted of a crime or found a youthful offender, the provisions of subdivisions one and two of this section requiring or authorizing the accusatory instrument filed against a youth to be sealed, and the arraignment and all proceedings in the action to be conducted in private shall apply.



720.20 - Youthful offender determination; when and how made; procedure thereupon.

720.20 Youthful offender determination; when and how made; procedure

thereupon.

1. Upon conviction of an eligible youth, the court must order a pre-sentence investigation of the defendant. After receipt of a written report of the investigation and at the time of pronouncing sentence the court must determine whether or not the eligible youth is a youthful offender. Such determination shall be in accordance with the following criteria:

(a) If in the opinion of the court the interest of justice would be served by relieving the eligible youth from the onus of a criminal record and by not imposing an indeterminate term of imprisonment of more than four years, the court may, in its discretion, find the eligible youth is a youthful offender; and

(b) Where the conviction is had in a local criminal court and the eligible youth had not prior to commencement of trial or entry of a plea of guilty been convicted of a crime or found a youthful offender, the court must find he is a youthful offender.

2. Where an eligible youth is convicted of two or more crimes set forth in separate counts of an accusatory instrument or set forth in two or more accusatory instruments consolidated for trial purposes, the court must not find him a youthful offender with respect to any such conviction pursuant to subdivision one of this section unless it finds him a youthful offender with respect to all such convictions.

3. Upon determining that an eligible youth is a youthful offender, the court must direct that the conviction be deemed vacated and replaced by a youthful offender finding; and the court must sentence the defendant pursuant to section 60.02 of the penal law.

4. Upon determining that an eligible youth is not a youthful offender, the court must order the accusatory instrument unsealed and continue the action to judgment pursuant to the ordinary rules governing criminal prosecutions.



720.25 - Youthful offender adjudication; certain exemptions.

Notwithstanding any inconsistent provisions of law:

1. where the court is required to find that a person is a youthful offender pursuant to section 170.80 of this chapter, the fact that such person has previously been convicted of a crime or adjudicated a youthful offender shall not prevent such person from being adjudicated a youthful offender as required by such section; and

2. a youthful offender adjudication pursuant to section 170.80 of this chapter shall not be considered in determining whether a person is an eligible youth, or in determining whether to find a person a youthful offender, in any subsequent youthful offender adjudication.



720.30 - Youthful offender adjudication; post-judgment motions and appeal.

720.30 Youthful offender adjudication; post-judgment motions and

appeal.

The provisions of this chapter, governing the making and determination of post-judgment motions and the taking and determination of appeals in criminal cases, apply to post-judgment motions and appeals with respect to youthful offender adjudications wherever such provisions can reasonably be so applied.



720.35 - Youthful offender adjudication; effect thereof; records.

1. A youthful offender adjudication is not a judgment of conviction for a crime or any other offense, and does not operate as a disqualification of any person so adjudged to hold public office or public employment or to receive any license granted by public authority but shall be deemed a conviction only for the purposes of transfer of supervision and custody pursuant to section two hundred fifty-nine-m of the executive law. A defendant for whom a youthful offender adjudication was substituted, who was originally charged with prostitution as defined in section 230.00 of the penal law or loitering for the purposes of prostitution as defined in subdivision two of section 240.37 of the penal law provided that the person does not stand charged with loitering for the purpose of patronizing a prostitute, for an offense allegedly committed when he or she was sixteen or seventeen years of age, shall be deemed a "sexually exploited child" as defined in subdivision one of section four hundred forty-seven-a of the social services law and therefore shall not be considered an adult for purposes related to the charges in the youthful offender proceeding or a proceeding under section 170.80 of this chapter.

2. Except where specifically required or permitted by statute or upon specific authorization of the court, all official records and papers, whether on file with the court, a police agency or the division of criminal justice services, relating to a case involving a youth who has been adjudicated a youthful offender, are confidential and may not be made available to any person or public or private agency, other than the designated educational official of the public or private elementary or secondary school in which the youth is enrolled as a student provided that such local educational official shall only have made available a notice of such adjudication and shall not have access to any other official records and papers, such youth or such youth's designated agent (but only where the official records and papers sought are on file with a court and request therefor is made to that court or to a clerk thereof), an institution to which such youth has been committed, the department of corrections and community supervision and a probation department of this state that requires such official records and papers for the purpose of carrying out duties specifically authorized by law; provided, however, that information regarding an order of protection or temporary order of protection issued pursuant to section 530.12 of this chapter or a warrant issued in connection therewith may be maintained on the statewide automated order of protection and warrant registry established pursuant to section two hundred twenty-one-a of the executive law during the period that such order of protection or temporary order of protection is in full force and effect or during which such warrant may be executed. Such confidential information may be made available pursuant to law only for purposes of adjudicating or enforcing such order of protection or temporary order of protection and, where provided to a designated educational official, as defined in section 380.90 of this chapter, for purposes related to the execution of the student's educational plan, where applicable, successful school adjustment and reentry into the community. Such notification shall be kept separate and apart from such student's school records and shall be accessible only by the designated educational official. Such notification shall not be part of such student's permanent school record and shall not be appended to or included in any documentation regarding such student and shall be destroyed at such time as such student is no longer enrolled in the school district. At no time shall such notification be used for any purpose other than those specified in this subdivision.

3. If a youth who has been adjudicated a youthful offender is enrolled as a student in a public or private elementary or secondary school the court that has adjudicated the youth as a youthful offender shall provide notification of such adjudication to the designated educational official of the school in which such youth is enrolled as a student. Such notification shall be used by the designated educational official only for purposes related to the execution of the student's educational plan, where applicable, successful school adjustment and reentry into the community. Such notification shall be kept separate and apart from such student's school records and shall be accessible only by the designated educational official. Such notification shall not be part of such student's permanent school record and shall not be appended to or included in any documentation regarding such student and shall be destroyed at such time as such student is no longer enrolled in the school district. At no time shall such notification be used for any purpose other than those specified in this subdivision.

4. Notwithstanding subdivision two of this section, whenever a person is adjudicated a youthful offender and the conviction that was vacated and replaced by the youthful offender finding was for a sex offense as that term is defined in article ten of the mental hygiene law, all records pertaining to the youthful offender adjudication shall be included in those records and reports that may be obtained by the commissioner of mental health or the commissioner of developmental disabilities, as appropriate; the case review panel; and the attorney general pursuant to section 10.05 of the mental hygiene law.






Article 725 - (725.00 - 725.20) REMOVAL OF PROCEEDING AGAINST JUVENILE OFFENDER TO FAMILY COURT

725.00 - Applicability.

The provisions of this article apply in any case where a court directs that an action or charge is to be removed to the family court under section 180.75, 190.71, 210.43, 220.10, 310.85 or 330.25 of this chapter.



725.05 - Order of removal.

When a court directs that an action or charge is to be removed to the family court the court must issue an order of removal in accordance with this section. Such order must be as follows:

1. It must provide that the action or charge is to be removed to the family court of the county in which such action or charge was pending, and it must specify the section pursuant to which the removal is authorized.

2. Where the direction is authorized pursuant to paragraph (b) of subdivision three of section 180.75 of this chapter, it must specify the act or acts it found reasonable cause to believe the defendant did.

3. Where the direction is authorized pursuant to subdivision four of section 180.75 of this chapter, it must specify the act or acts it found reasonable cause to allege.

4. Where the direction is authorized pursuant to section 190.71 of this chapter, the court shall annex to the order as part thereof a certified copy of the grand jury request.

4-a. Where the direction is authorized pursuant to subdivision seven of section 210.30 of this chapter, it must specify the act or acts for which there was sufficient evidence to believe that defendant did.

5. Where the direction is authorized pursuant to section 220.10, 310.85 or 330.25 of this chapter, it must specify the act or acts for which a plea or verdict of guilty was rendered or accepted and entered.

6. Where a securing order has not been made, the order of removal must provide that the police officer or peace officer who made the arrest or some other proper officer forthwith and with all reasonable speed take the juvenile to the designated family court or, where that cannot be done, it must provide for release or detention in the same manner as provided for a family court proceeding pursuant to section 320.5 of the family court act.

7. Whether or not a securing order has been made, the order of removal must specify a date certain within ten days from the date of the order of removal for the defendant's appearance in the family court and where the defendant is in detention or in the custody of the sheriff that date must be not later than the next day the family court is in session.

8. The order of removal must direct that all of the pleadings and proceedings in the action, or a certified copy of same be transferred to the designated family court and be delivered to and filed with the clerk of that court. For the purposes of this subdivision the term "pleadings and proceedings" includes the minutes of any hearing inquiry or trial held in the action, the minutes of any grand jury proceeding and the minutes of any plea accepted and entered.

9. The order of removal must be signed by a judge or justice of the court that directed the removal.



725.10 - Removal of action.

1. When an order of removal is filed with the family court a proceeding pursuant to article three of the family court act must be originated. The family court thereupon must assume jurisdiction and proceed to render such judgment as the circumstances require, in the manner and to the extent provided by law.

2. Upon the filing of an order of removal in a criminal court the criminal action upon which the order is based shall be terminated, and there shall be no further criminal proceedings in any criminal court as defined in section 10.10 of this chapter with respect to the offense or offenses charged in the accusatory instrument which was the subject of removal. All further proceedings including motions and appeals shall be in accordance with laws appertaining to the family court and for this purpose all findings, determinations, verdicts and orders other than the order of removal, shall be deemed to have been made by the family court.



725.15 - Sealing of records.

Except where specifically required or permitted by statute or upon specific authorization of the court that directed removal of an action to the family court all official records and papers of the action up to and including the order of removal, whether on file with the court, a police agency or the division of criminal justice services, are confidential and must not be made available to any person or public or private agency, provided however that availability of copies of any such records and papers on file with the family court shall be governed by provisions that apply to family court records, and further provided that all official records and papers of the action shall be included in those records and reports that may be obtained upon request by the commissioner of mental health or commissioner of mental retardation and developmental disabilities, as appropriate; the case review panel; and the attorney general pursuant to section 10.05 of the mental hygiene law.



725.20 - Record of certain actions removed.

1. The provisions of this section shall apply in any case where an order of removal to the family court is entered pursuant to a direction authorized by subdivision four of section 180.75, or section 210.43, or subparagraph (iii) of paragraph (h) of subdivision five of section 220.10 of this chapter, or section 330.25 of this chapter.

2. When such an action is removed the court that directed the removal must cause the following additional records to be filed with the clerk of the county court or in the city of New York with the clerk of the supreme court of the county wherein the action was pending and with the division of criminal justice services:

(a) A certified copy of the order of removal;

(b) Where the direction is one authorized by subdivision four of section 180.75 of this chapter, a copy of the statement of the district attorney made pursuant to paragraph (b) of subdivision six of section 180.75 of this chapter;

(c) Where the direction is authorized by section 180.75, a copy of the portion of the minutes containing the statement by the court pursuant to paragraph (a) of subdivision six of such section 180.75;

(d) Where the direction is one authorized by subparagraph (iii) of paragraph (h) of subdivision five of section 220.10 or section 330.25 of this chapter, a copy of the minutes of the plea of guilty, including the minutes of the memorandum submitted by the district attorney and the court;

(e) Where the direction is one authorized by subdivision one of section 210.43 of this chapter, a copy of that portion of the minutes containing the statement by the court pursuant to paragraph (a) of subdivision five of section 210.43;

(f) Where the direction is one authorized by paragraph (b) of subdivision one of section 210.43 of this chapter, a copy of that portion of the minutes containing the statement of the district attorney made pursuant to paragraph (b) of subdivision five of section 210.43; and

(g) In addition to the records specified in this subdivision, such further statement or submission of additional information pertaining to the proceeding in criminal court in accordance with standards established by the commissioner of the division of criminal justice services, subject to the provisions of subdivision three of this section.

3. It shall be the duty of said clerk to maintain a separate file for copies of orders and minutes filed pursuant to this section. Upon receipt of such orders and minutes the clerk must promptly delete such portions as would identify the defendant, but the clerk shall nevertheless maintain a separate confidential system to enable correlation of the documents so filed with identification of the defendant. After making such deletions the orders and minutes shall be placed within the file and must be available for public inspection. Information permitting correlation of any such record with the identity of any defendant shall not be divulged to any person except upon order of a justice of the supreme court based upon a finding that the public interest or the interests of justice warrant disclosure in a particular cause for a particular case or for a particular purpose or use.






Article 730 - (730.10 - 730.70) MENTAL DISEASE OR DEFECT EXCLUDING FITNESS TO PROCEED

730.10 - Fitness to proceed; definitions.

As used in this article, the following terms have the following meanings:

1. "Incapacitated person" means a defendant who as a result of mental disease or defect lacks capacity to understand the proceedings against him or to assist in his own defense.

2. "Order of examination" means an order issued to an appropriate director by a criminal court wherein a criminal action is pending against a defendant or by a court evaluating the capacity of an alleged violator in a parole revocation proceeding pursuant to subparagraph (xii) of paragraph (f) of subdivision three of section two hundred fifty-nine-i of the executive law, or by a family court pursuant to section 322.1 of the family court act wherein a juvenile delinquency proceeding is pending against a juvenile, directing that such person be examined for the purpose of determining if he is an incapacitated person.

3. "Commissioner" means the state commissioner of mental health or the state commissioner of mental retardation and developmental disabilities.

4. "Director" means (a) the director of a state hospital operated by the office of mental health or the director of a developmental center operated by the office of mental retardation and developmental disabilities, or (b) the director of a hospital operated by any local government of the state that has been certified by the commissioner as having adequate facilities to examine a defendant to determine if he is an incapacitated person, or (c) the director of community mental health services.

5. "Qualified psychiatrist" means a physician who:

(a) is a diplomate of the American board of psychiatry and neurology or is eligible to be certified by that board; or,

(b) is certified by the American osteopathic board of neurology and psychiatry or is eligible to be certified by that board.

6. "Certified psychologist" means a person who is registered as a certified psychologist under article one hundred fifty-three of the education law.

7. "Psychiatric examiner" means a qualified psychiatrist or a certified psychologist who has been designated by a director to examine a defendant pursuant to an order of examination.

8. "Examination report" means a report made by a psychiatric examiner wherein he sets forth his opinion as to whether the defendant is or is not an incapacitated person, the nature and extent of his examination and, if he finds that the defendant is an incapacitated person, his diagnosis and prognosis and a detailed statement of the reasons for his opinion by making particular reference to those aspects of the proceedings wherein the defendant lacks capacity to understand or to assist in his own defense. The state administrator and the commissioner must jointly adopt the form of the examination report; and the state administrator shall prescribe the number of copies thereof that must be submitted to the court by the director.

9. "Appropriate institution" means: (a) a hospital operated by the office of mental health or a developmental center operated by the office for people with developmental disabilities; or (b) a hospital licensed by the department of health which operates a psychiatric unit licensed by the office of mental health, as determined by the commissioner provided, however, that any such hospital that is not operated by the state shall qualify as an "appropriate institution" only pursuant to the terms of an agreement between the commissioner and the hospital. Nothing in this article shall be construed as requiring a hospital to consent to providing care and treatment to an incapacitated person at such hospital.



730.20 - Fitness to proceed; generally.

1. The appropriate director to whom a criminal court issues an order of examination must be determined in accordance with rules jointly adopted by the judicial conference and the commissioner. Upon receipt of an examination order, the director must designate two qualified psychiatric examiners, of whom he may be one, to examine the defendant to determine if he is an incapacitated person. In conducting their examination, the psychiatric examiners may employ any method which is accepted by the medical profession for the examination of persons alleged to be mentally ill or mentally defective. The court may authorize a psychiatrist or psychologist retained by the defendant to be present at such examination.

2. When the defendant is not in custody at the time a court issues an order of examination, because he was theretofore released on bail or on his own recognizance, the court may direct that the examination be conducted on an out-patient basis, and at such time and place as the director shall designate. If, however, the director informs the court that hospital confinement of the defendant is necessary for an effective examination, the court may direct that the defendant be confined in a hospital designated by the director until the examination is completed.

3. When the defendant is in custody at the time a court issues an order of examination, the examination must be conducted at the place where the defendant is being held in custody. If, however, the director determines that hospital confinement of the defendant is necessary for an effective examination, the sheriff must deliver the defendant to a hospital designated by the director and hold him in custody therein, under sufficient guard, until the examination is completed.

4. Hospital confinement under subdivisions two and three shall be for a period not exceeding thirty days, except that, upon application of the director, the court may authorize confinement for an additional period not exceeding thirty days if it is satisfied that a longer period is necessary to complete the examination. During the period of hospital confinement, the physician in charge of the hospital may administer or cause to be administered to the defendant such emergency psychiatric, medical or other therapeutic treatment as in his judgment should be administered.

5. Each psychiatric examiner, after he has completed his examination of the defendant, must promptly prepare an examination report and submit it to the director. If the psychiatric examiners are not unanimous in their opinion as to whether the defendant is or is not an incapacitated person, the director must designate another qualified psychiatric examiner to examine the defendant to determine if he is an incapacitated person. Upon receipt of the examination reports, the director must submit them to the court that issued the order of examination. The court must furnish a copy of the reports to counsel for the defendant and to the district attorney.

6. When a defendant is subjected to examination pursuant to an order issued by a criminal court in accordance with this article, any statement made by him for the purpose of the examination or treatment shall be inadmissible in evidence against him in any criminal action on any issue other than that of his mental condition, but such statement is admissible upon that issue whether or not it would otherwise be deemed a privileged communication.

7. A psychiatric examiner is entitled to his reasonable traveling expenses, a fee of fifty dollars for each examination of a defendant and a fee of fifty dollars for each appearance at a court hearing or trial but not exceeding two hundred dollars in fees for examination and testimony in any one case; except that if such psychiatric examiner be an employee of the state of New York he shall be entitled only to reasonable traveling expenses, unless such psychiatric examiner makes the examination or appears at a court hearing or trial outside his hours of state employment in a county in which the director of community mental health services certifies to the fiscal officer thereof that there is a shortage of qualified psychiatrists available to conduct examinations under the criminal procedure law in such county, in which event he shall be entitled to the foregoing fees and reasonable traveling expenses. Such fees and traveling expenses and the costs of sending a defendant to another place of detention or to a hospital for examination, of his maintenance therein and of returning him shall, when approved by the court, be a charge of the county in which the defendant is being tried.



730.30 - Fitness to proceed; order of examination.

1. At any time after a defendant is arraigned upon an accusatory instrument other than a felony complaint and before the imposition of sentence, or at any time after a defendant is arraigned upon a felony complaint and before he is held for the action of the grand jury, the court wherein the criminal action is pending must issue an order of examination when it is of the opinion that the defendant may be an incapacitated person.

2. When the examination reports submitted to the court show that each psychiatric examiner is of the opinion that the defendant is not an incapacitated person, the court may, on its own motion, conduct a hearing to determine the issue of capacity, and it must conduct a hearing upon motion therefor by the defendant or by the district attorney. If no motion for a hearing is made, the criminal action against the defendant must proceed. If, following a hearing, the court is satisfied that the defendant is not an incapacitated person, the criminal action against him must proceed; if the court is not so satisfied, it must issue a further order of examination directing that the defendant be examined by different psychiatric examiners designated by the director.

3. When the examination reports submitted to the court show that each psychiatric examiner is of the opinion that the defendant is an incapacitated person, the court may, on its own motion, conduct a hearing to determine the issue of capacity and it must conduct such hearing upon motion therefor by the defendant or by the district attorney.

4. When the examination reports submitted to the court show that the psychiatric examiners are not unanimous in their opinion as to whether the defendant is or is not an incapacitated person, or when the examination reports submitted to the superior court show that the psychiatric examiners are not unanimous in their opinion as to whether the defendant is or is not a dangerous incapacitated person, the court must conduct a hearing to determine the issue of capacity or dangerousness.



730.40 - Fitness to proceed; local criminal court accusatory instrument.

1. When a local criminal court, following a hearing conducted pursuant to subdivision three or four of section 730.30 of this article, is satisfied that the defendant is not an incapacitated person, the criminal action against him or her must proceed. If it is satisfied that the defendant is an incapacitated person, or if no motion for such a hearing is made, such court must issue a final or temporary order of observation committing him or her to the custody of the commissioner for care and treatment in an appropriate institution for a period not to exceed ninety days from the date of the order, provided, however, that the commissioner may designate an appropriate hospital for placement of a defendant for whom a final order of observation has been issued, where such hospital is licensed by the office of mental health and has agreed to accept, upon referral by the commissioner, defendants subject to final orders of observation issued under this subdivision. When a local criminal court accusatory instrument other than a felony complaint has been filed against the defendant, such court must issue a final order of observation. When a felony complaint has been filed against the defendant, such court must issue a temporary order of observation committing him or her to the custody of the commissioner for care and treatment in an appropriate institution or, upon the consent of the district attorney, committing him or her to the custody of the commissioner for care and treatment on an out-patient basis, for a period not to exceed ninety days from the date of such order, except that, with the consent of the district attorney, it may issue a final order of observation. Upon the issuance of a final order of observation, the district attorney shall immediately transmit to the commissioner, in a manner intended to protect the confidentiality of the information, a list of names and contact information of persons who may reasonably be expected to be the victim of any assault or any violent felony offense, as defined in the penal law, or any offense listed in section 530.11 of this chapter which would be carried out by the committed person; provided that the person who reasonably may be expected to be a victim does not need to be a member of the same family or household as the committed person.

2. When a local criminal court has issued a final order of observation, it must dismiss the accusatory instrument filed in such court against the defendant and such dismissal constitutes a bar to any further prosecution of the charge or charges contained in such accusatory instrument. When the defendant is in the custody of the commissioner pursuant to a final order of observation, the commissioner or his or her designee, which may include the director of an appropriate institution, immediately upon the discharge of the defendant, must certify to such court that he or she has complied with the notice provisions set forth in paragraph (a) of subdivision six of section 730.60 of this article. When the defendant is in the custody of the commissioner at the expiration of the period prescribed in a temporary order of observation, the proceedings in the local criminal court that issued such order shall terminate for all purposes and the commissioner must promptly certify to such court and to the appropriate district attorney that the defendant was in his or her custody on such expiration date. Upon receipt of such certification, the court must dismiss the felony complaint filed against the defendant.

3. When a local criminal court has issued an order of examination or a temporary order of observation, and when the charge or charges contained in the accusatory instrument are subsequently presented to a grand jury, such grand jury need not hear the defendant pursuant to section 190.50 unless, upon application by defendant to the superior court that impaneled such grand jury, the superior court determines that the defendant is not an incapacitated person.

4. When an indictment is filed against a defendant after a local criminal court has issued an order of examination and before it has issued a final or temporary order of observation, the defendant must be promptly arraigned upon the indictment, and the proceedings in the local criminal court shall thereupon terminate for all purposes. The district attorney must notify the local criminal court of such arraignment, and such court must thereupon dismiss the accusatory instrument filed in such court against the defendant. If the director has submitted the examination reports to the local criminal court, such court must forward them to the superior court in which the indictment was filed. If the director has not submitted such reports to the local criminal court, he must submit them to the superior court in which the indictment was filed.

5. When an indictment is timely filed against the defendant after the issuance of a temporary order of observation or after the expiration of the period prescribed in such order, the superior court in which such indictment is filed must direct the sheriff to take custody of the defendant at the institution in which he is confined and bring him before the court for arraignment upon the indictment. After the defendant is arraigned upon the indictment, such temporary order of observation or any order issued pursuant to the mental hygiene law after the expiration of the period prescribed in the temporary order of observation shall be deemed nullified. Notwithstanding any other provision of law, an indictment filed in a superior court against a defendant for a crime charged in the felony complaint is not timely for the purpose of this subdivision if it is filed more than six months after the expiration of the period prescribed in a temporary order of observation issued by a local criminal court wherein such felony complaint was pending. An untimely indictment must be dismissed by the superior court unless such court is satisfied that there was good cause for the delay in filing such indictment.



730.50 - Fitness to proceed; indictment.

1. When a superior court, following a hearing conducted pursuant to subdivision three or four of section 730.30 of this article, is satisfied that the defendant is not an incapacitated person, the criminal action against him or her must proceed. If it is satisfied that the defendant is an incapacitated person, or if no motion for such a hearing is made, it must adjudicate him or her an incapacitated person, and must issue a final order of observation or an order of commitment. When the indictment does not charge a felony or when the defendant has been convicted of an offense other than a felony, such court (a) must issue a final order of observation committing the defendant to the custody of the commissioner for care and treatment in an appropriate institution for a period not to exceed ninety days from the date of such order, provided, however, that the commissioner may designate an appropriate hospital for placement of a defendant for whom a final order of observation has been issued, where such hospital is licensed by the office of mental health and has agreed to accept, upon referral by the commissioner, defendants subject to final orders of observation issued under this subdivision, and (b) must dismiss the indictment filed in such court against the defendant, and such dismissal constitutes a bar to any further prosecution of the charge or charges contained in such indictment. Upon the issuance of a final order of observation, the district attorney shall immediately transmit to the commissioner, in a manner intended to protect the confidentiality of the information, a list of names and contact information of persons who may reasonably be expected to be the victim of any assault or any violent felony offense, as defined in the penal law, or any offense listed in section 530.11 of this chapter which would be carried out by the committed person; provided that the person who reasonably may be expected to be a victim does not need to be a member of the same family or household as the committed person. When the indictment charges a felony or when the defendant has been convicted of a felony, it must issue an order of commitment committing the defendant to the custody of the commissioner for care and treatment in an appropriate institution or, upon the consent of the district attorney, committing him or her to the custody of the commissioner for care and treatment on an out-patient basis, for a period not to exceed one year from the date of such order. Upon the issuance of an order of commitment, the court must exonerate the defendant's bail if he or she was previously at liberty on bail; provided, however, that exoneration of bail is not required when a defendant is committed to the custody of the commissioner for care and treatment on an out-patient basis. When the defendant is in the custody of the commissioner pursuant to a final order of observation, the commissioner or his or her designee, which may include the director of an appropriate institution, immediately upon the discharge of the defendant, must certify to such court that he or she has complied with the notice provisions set forth in paragraph (a) of subdivision six of section 730.60 of this article.

2. When a defendant is in the custody of the commissioner immediately prior to the expiration of the period prescribed in a temporary order of commitment and the superintendent of the institution wherein the defendant is confined is of the opinion that the defendant continues to be an incapacitated person, such superintendent must apply to the court that issued such order for an order of retention. Such application must be made within sixty days prior to the expiration of such period on forms that have been jointly adopted by the judicial conference and the commissioner. The superintendent must give written notice of the application to the defendant and to the mental hygiene legal service. Upon receipt of such application, the court may, on its own motion, conduct a hearing to determine the issue of capacity, and it must conduct such hearing if a demand therefor is made by the defendant or the mental hygiene legal service within ten days from the date that notice of the application was given them. If, at the conclusion of a hearing conducted pursuant to this subdivision, the court is satisfied that the defendant is no longer an incapacitated person, the criminal action against him must proceed. If it is satisfied that the defendant continues to be an incapacitated person, or if no demand for a hearing is made, the court must adjudicate him an incapacitated person and must issue an order of retention which shall authorize continued custody of the defendant by the commissioner for a period not to exceed one year.

3. When a defendant is in the custody of the commissioner immediately prior to the expiration of the period prescribed in the first order of retention, the procedure set forth in subdivision two shall govern the application for and the issuance of any subsequent order of retention, except that any subsequent orders of retention must be for periods not to exceed two years each; provided, however, that the aggregate of the periods prescribed in the temporary order of commitment, the first order of retention and all subsequent orders of retention must not exceed two-thirds of the authorized maximum term of imprisonment for the highest class felony charged in the indictment or for the highest class felony of which he was convicted.

4. When a defendant is in the custody of the commissioner at the expiration of the authorized period prescribed in the last order of retention, the criminal action pending against him in the superior court that issued such order shall terminate for all purposes, and the commissioner must promptly certify to such court and to the appropriate district attorney that the defendant was in his custody on such expiration date. Upon receipt of such certification, the court must dismiss the indictment, and such dismissal constitutes a bar to any further prosecution of the charge or charges contained in such indictment.

5. When, on the effective date of this subdivision, any defendant remains in the custody of the commissioner pursuant to an order issued under former code of criminal procedure section six hundred sixty-two-b, the superintendent or director of the institution where such defendant is confined shall, if he believes that the defendant continues to be an incapacitated person, apply forthwith to a court of record in the county where the institution is located for an order of retention. The procedures for obtaining any order pursuant to this subdivision shall be in accordance with the provisions of subdivisions two, three and four of this section, except that the period of retention pursuant to the first order obtained under this subdivision shall be for not more than one year and any subsequent orders of retention must be for periods not to exceed two years each; provided, however, that the aggregate of the time spent in the custody of the commissioner pursuant to any order issued in accordance with the provisions of former code of criminal procedure section six hundred sixty-two-b and the periods prescribed by the first order obtained under this subdivision and all subsequent orders of retention must not exceed two-thirds of the authorized maximum term of imprisonment for the highest class felony charged in the indictment or the highest class felony of which he was convicted.



730.60 - Fitness to proceed; procedure following custody by commissioner.

commissioner.

1. When a local criminal court issues a final or temporary order of observation or an order of commitment, it must forward such order and a copy of the examination reports and the accusatory instrument to the commissioner, and, if available, a copy of the pre-sentence report. Upon receipt thereof, the commissioner must designate an appropriate institution operated by the department of mental hygiene in which the defendant is to be placed, provided, however, that the commissioner may designate an appropriate hospital for placement of a defendant for whom a final order of observation has been issued, where such hospital is licensed by the office of mental health and has agreed to accept, upon referral by the commissioner, defendants subject to final orders of observation issued under this subdivision. The sheriff must hold the defendant in custody pending such designation by the commissioner, and when notified of the designation, the sheriff must deliver the defendant to the superintendent of such institution. The superintendent must promptly inform the appropriate director of the mental hygiene legal service of the defendant's admission to such institution. If a defendant escapes from the custody of the commissioner, the escape shall interrupt the period prescribed in any order of observation, commitment or retention, and such interruption shall continue until the defendant is returned to the custody of the commissioner.

2. Except as otherwise provided in subdivisions four and five, when a defendant is in the custody of the commissioner pursuant to a temporary order of observation or an order of commitment or an order of retention, the criminal action pending against the defendant in the court that issued such order is suspended until the superintendent of the institution in which the defendant is confined determines that he is no longer an incapacitated person. In that event, the court that issued such order and the appropriate district attorney must be notified, in writing, by the superintendent of his determination. The court must thereupon proceed in accordance with the provisions of subdivision two of section 730.30 of this chapter; provided, however, if the court is satisfied that the defendant remains an incapacitated person, and upon consent of all parties, the court may order the return of the defendant to the institution in which he had been confined for such period of time as was authorized by the prior order of commitment or order of retention. Upon such return, the defendant shall have all rights and privileges accorded by the provisions of this article.

3. When a defendant is in the custody of the commissioner pursuant to an order issued in accordance with this article, the commissioner may transfer him to any appropriate institution operated by the department of mental hygiene, provided, however, that the commissioner may designate an appropriate hospital for placement of a defendant for whom a final order of observation has been issued, where such hospital is licensed by the office of mental health and has agreed to accept, upon referral by the commissioner, defendants subject to final orders of observation issued under this section. The commissioner may discharge a defendant in his custody under a final order of observation at any time prior to the expiration date of such order, or otherwise treat or transfer such defendant in the same manner as if he were a patient not in confinement under a criminal court order.

4. When a defendant is in the custody of the commissioner pursuant to an order of commitment or an order of retention, he may make any motion authorized by this chapter which is susceptible of fair determination without his personal participation. If the court denies any such motion it must be without prejudice to a renewal thereof after the criminal action against the defendant has been ordered to proceed. If the court enters an order dismissing the indictment and does not direct that the charge or charges be resubmitted to a grand jury, the court must direct that such order of dismissal be served upon the commissioner.

5. When a defendant is in the custody of the commissioner pursuant to an order of commitment or an order of retention, the superior court that issued such order may, upon motion of the defendant, and with the consent of the district attorney, dismiss the indictment when the court is satisfied that (a) the defendant is a resident or citizen of another state or country and that he will be removed thereto upon dismissal of the indictment, or (b) the defendant has been continuously confined in the custody of the commissioner for a period of more than two years. Before granting a motion under this subdivision, the court must be further satisfied that dismissal of the indictment is consistent with the ends of justice and that custody of the defendant by the commissioner pursuant to an order of commitment or an order of retention is not necessary for the protection of the public and that care and treatment can be effectively administered to the defendant without the necessity of such order. If the court enters an order of dismissal under this subdivision, it must set forth in the record the reasons for such action, and must direct that such order of dismissal be served upon the commissioner. The dismissal of an indictment pursuant to this subdivision constitutes a bar to any further prosecution of the charge or charges contained in such indictment.

6. (a) Notwithstanding any other provision of law, no person committed to the custody of the commissioner pursuant to this article, or continuously thereafter retained in such custody, shall be discharged, released on condition or placed in any less secure facility or on any less restrictive status, including, but not limited to vacations, furloughs and temporary passes, unless the commissioner or his or her designee, which may include the director of an appropriate institution, shall deliver written notice, at least four days, excluding Saturdays, Sundays and holidays, in advance of the change of such committed person's facility or status, or in the case of a person committed pursuant to a final order of observation written notice upon discharge of such committed person, to all of the following:

(1) The district attorney of the county from which such person was committed;

(2) The superintendent of state police;

(3) The sheriff of the county where the facility is located;

(4) The police department having jurisdiction of the area where the facility is located;

(5) Any person who may reasonably be expected to be the victim of any assault or any violent felony offense, as defined in the penal law, or any offense listed in section 530.11 of this part which would be carried out by the committed person; provided that the person who reasonably may be expected to be a victim does not need to be a member of the same family or household as the committed person; and

(6) Any other person the court may designate.

Said notice may be given by any means reasonably calculated to give prompt actual notice.

(b) The notice required by this subdivision shall also be given immediately upon the departure of such committed person from the actual custody of the commissioner or an appropriate institution, without proper authorization. Nothing in this subdivision shall be construed to impair any other right or duty regarding any notice or hearing contained in any other provision of law.

(c) Whenever a district attorney has received the notice described in this subdivision, and the defendant is in the custody of the commissioner pursuant to a final order of observation or an order of commitment, he may apply within three days of receipt of such notice to a superior court, for an order directing a hearing to be held to determine whether such committed person is a danger to himself or others. Such hearing shall be held within ten days following the issuance of such order. Such order may provide that there shall be no further change in the committed person's facility or status until the hearing. Upon a finding that the committed person is a danger to himself or others, the court shall issue an order to the commissioner authorizing retention of the committed person in the status existing at the time notice was given hereunder, for a specified period, not to exceed six months. The district attorney and the committed person's attorney shall be entitled to the committed person's clinical records in the commissioner's custody, upon the issuance of an order directing a hearing to be held.

(d) Nothing in this subdivision shall be construed to impair any other right or duty regarding any notice or hearing contained in any other provision of law.



730.70 - Fitness to proceed; procedure following termination of custody by commissioner.

730.70 Fitness to proceed; procedure following termination of custody

by commissioner.

When a defendant is in the custody of the commissioner on the expiration date of a final or temporary order of observation or an order of commitment, or on the expiration date of the last order of retention, or on the date an order dismissing an indictment is served upon the commissioner, the superintendent of the institution in which the defendant is confined may retain him for care and treatment for a period of thirty days from such date. If the superintendent determines that the defendant is so mentally ill or mentally defective as to require continued care and treatment in an institution, he may, before the expiration of such thirty day period, apply for an order of certification in the manner prescribed in section 31.33 of the mental hygiene law.















DCD - Debtor & Creditor

Article 1 - (Debtor & Creditor) Short Title

1 - Short title.

1. Short title. This chapter shall be known as the "Debtor and Creditor Law."






Article 2 - (Debtor & Creditor) GENERAL ASSIGNMENTS FOR THE BENEFIT OF CREDITORS

2 - Jurisdiction of proceedings.

2. Jurisdiction of proceedings. The term "judge" when used in this article shall apply equally to a county judge of the county within which the assignment is recorded and to justices of the supreme court, and the term "court" when used in this article shall, in like manner, apply to the county court of such county and to the supreme court. All applications hereunder made in the supreme court shall be made to the court, or a justice thereof within the judicial district where the assignment is recorded, and all proceedings and hearings under this article had in the supreme court upon the return of a citation or order shall be had at a special term of said court held in the county where the debtor resided at the time of the assignment, or in case of an assignment by copartners, in the county where the principal place of business of such copartners was at the time of such assignment, or in the case of an assignment by a corporation in the county where the principal office of such corporation was at the time of such assignment.



3 - Requisites of general assignment.

3. Requisites of general assignment. Every conveyance or assignment made by a debtor of his estate, real or personal, or both, to an assignee for the creditors of such debtor, shall be in writing, and shall specifically state therein the residence and kind of business carried on by such debtor at the time of making the assignment, and the place at which such business shall then be conducted, and if such place be in a city, the street and number thereof, and if in a village or town such apt designation as shall reasonably identify such debtor.

Every such conveyance or assignment shall be duly acknowledged before an officer authorized to take the acknowledgment of deeds and shall be recorded in the county clerk's office in the county where such debtor shall reside or carry on his business at the date thereof. An assignment by copartners shall be recorded in the county where the principal place of business of such copartners is situated. An assignment by a corporation shall be recorded in the county where its principal place of business is situated. When real property is a part of the property assigned, and is situated in a county other than the one in which the original assignment is required to be recorded, a certified copy of such assignment shall be filed and recorded in the county where such property is situated.

The assent of the assignee, subscribed and acknowledged by him, shall appear in writing, embraced in or at the end of, or indorsed upon the assignment, before the same is recorded, and, if separate from the assignment, shall be duly acknowledged.

In all cases where an assignment is made by a corporation the right to recover the amount due from stockholders on unpaid capital stock issued to or subscribed for by them shall pass to the assignee whether mentioned in the assignment or not.



4 - Debtor's schedule.

4. Debtor's schedule. 1. A debtor making an assignment shall, at the date thereof or within twenty days thereafter, cause to be made, and filed with the county clerk of the county where such assignment is recorded, and file a duplicate thereof with the assignee, an inventory or schedule containing:

(a) The name, occupation, place of residence, and place of business, of such debtor;

(b) The name and place of residence of the assignee;

(c) A full and true account of all the creditors of such debtor, stating the last known place of residence or business of each, if known, if unknown the fact to be stated, the sum owing to each, with the true cause and consideration therefor, and a full statement of any existing security for the payment of the same;

(d) A full and true inventory of all such debtor's estate at the date of such assignment, both real and personal, in law and in equity, with the incumbrances existing thereon, and the actual value of the same according to the best knowledge of such debtor; and a claim for such exemptions as he may be entitled to;

(e) An affidavit made by such debtor, that the same is in all respects just and true.

2. In case such debtor shall omit, neglect or refuse to make and file such inventory or schedule within the twenty days required, the assignee named in such assignment shall, within thirty days after the date thereof, cause to be made, and filed as aforesaid such inventory or schedule as above required, in so far as he can; and for such purpose the judge shall, at any time, upon the application of such assignee, compel by order such delinquent debtor, and any other person to appear before him and disclose, upon oath, any knowledge or information he may possess, necessary to the proper making of such inventory or schedule. The assignee shall verify the inventory and schedule so made by him, to the effect that the same is in all respects just and true to the best of his knowledge and belief.

3. In case the said assignee shall be unable to make and file such inventory or schedule, within said thirty days, the judge may, upon application upon oath, showing such inability, allow him such further time as shall be necessary, not exceeding sixty days. If the assignee fail to make and file such inventory or schedule within said thirty days or such further time as may be allowed, the judge shall require, by order, the assignee forthwith to appear before him, and show cause why he should not be removed. Any person interested in the trust estate may apply for such order and demand such removal. The books and papers of such delinquent debtor shall at all times be subject to the inspection and examination of any creditor. The judge is authorized, by order, to require such debtor or assignee to allow such inspection or examination. Disobedience to such order is a contempt, and obedience to such order may be enforced by attachment.

4. The assignor shall comply with all lawful orders of the judge; examine the correctness of all claims presented against his estate, if ordered by the judge so to do, and if any is incorrect or false notify his assignee thereof immediately; deliver to his assignee all his books, papers and records; execute and deliver such papers as shall be ordered by the judge; and execute and deliver to his assignee transfers of all his property outside the state of New York. When so ordered by the judge, the assignor shall attend before the assignee, a referee or the court in the county where the assignor resides, and submit to an examination under oath concerning the conducting of his business, the cause of his inability to pay his debts, his dealings with his creditors and other persons, the amount, kind and whereabouts of his property, and all matters which may affect the administration and settlement of his estate.

5. In any examination of the assignor ordered by the judge pursuant to subdivision four of this section, the court may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law; provided, however, that no immunity shall be conferred except upon twenty-four hours prior written notice to the appropriate district attorney having an official interest therein.

6. The court may allow as an administrative expense one reasonable fee, irrespective of the number of attorneys employed, for legal services rendered to the assignor in preparing the assignment and assisting the assignor to comply with his duties in respect of schedules and inventory. If a debtor, in contemplation of making a general assignment for the benefit of creditors, shall pay money or transfer property, directly or indirectly, to an attorney for services rendered or to be rendered in connection with the assignment, the transaction shall be reexamined by the court on petition of the assignee or any creditor and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the assignee for the benefit of the estate.



5 - Notice to creditors to present claims.

5. Notice to creditors to present claims. The judge may, upon the petition of the assignee, authorize him to advertise for creditors to present to him their claims, with the vouchers therefor, duly verified, on or before a day to be specified in such advertisement, not less than ten days from the publication thereof, which advertisement or notice shall be published in one newspaper, to be designated by the judge, as most likely to give notice to the persons to be served, at least once and such additional times as the judge may direct; the last publication shall be at least one week prior to the date specified.

Said verified claim of creditor shall set forth whether any, and, if so, what securities are held for such claim, and whether any, and, if so, what payments have been made thereon.

Whenever a claim is founded upon an instrument in writing, such instrument, unless lost or destroyed, shall be filed with the claim. After the claim is allowed or disallowed, such instrument may be withdrawn by permission of the court. If such instrument is lost or destroyed, a statement of such fact and of the circumstances of such loss or destruction shall be filed under oath with the claim.



6 - Bond of assignee.

6. Bond of assignee. The assignee named in any such assignment shall, within thirty days after the date thereof, and before he shall have any power or authority to sell, dispose of or convert to the purposes of the trust any of the assigned property, enter into a bond to the people of the state of New York, in an amount to be ordered and directed by the judge, with sufficient sureties to be approved of by such judge, and conditioned for the faithful discharge of the duties of such assignee, and for the due accounting for all moneys received by him, which bond shall be filed in the clerk's office of the county where such assignment is recorded, but in case the debtor shall fail to present such inventory within the twenty days required, then the assignee, before ten days thereafter shall have elapsed, may apply to said judge by verified petition for leave to file a provisional bond, until such time as he may be able to present the schedule or inventory as hereinbefore provided.



7 - Further security.

7. Further security. The judge may, upon his own motion or upon the application of any party in interest, and on such notice as he may direct to be given to the assignor, assignee and surety, require further security to be given whenever, in his judgment, the security afforded by the bond on file is not adequate.



8 - Discharge or removal of assignee; correction of inventory or schedule; supplemental inventories or schedules.

8. Discharge or removal of assignee; correction of inventory or schedule; supplemental inventories or schedules. The judge shall, in the case provided in section four, and may also, at any time, on the petition of one or more creditors, showing misconduct or incompetency of the assignee, or on petition of the assignee himself, showing sufficient reason therefor, and after due notice of not less than five days to the assignor, assignee, surety and such other person as the judge may prescribe, remove or discharge the assignee, and appoint one or more in his place, and order an accounting of the assignee so removed or discharged, and may enjoin such assignee from interfering with the assignor's estate, and make provision by order for the safe custody of the same, and enforce obedience to such injunction and orders by attachment; and, upon the discharge of the assignee upon his own application, such assignee's bond shall be canceled and discharged. The new assignee shall give a bond, to be approved as required by section six. The judge shall have power, by order, to require or allow any inventory or schedule filed to be corrected or amended. The judge may also require and compel, from time to time, supplemental inventories or schedules to be made and filed within such time as he shall prescribe, and to enforce obedience to all orders by attachment.



9 - Failure to file bond.

9. Failure to file bond. A failure to file any bond required by or under this article, within the specified time will not deprive the judge of his power over the assignee or the trust estate.



10 - Action on bond; application of recovery.

10. Action on bond; application of recovery. Any action brought upon an assignee's bond may be prosecuted by a party in interest by leave of the court; and all moneys realized thereon shall be applied by direction of the judge in satisfaction of the debts of the assignor in the same manner as the same ought to have been applied by such assignee.



11 - Proceedings in case of death of assignee.

11. Proceedings in case of death of assignee. In case an assignee shall die during the pendency of any proceeding under this article, or at any time subsequent to the filing of any bond required herein, his personal representative or successor in office, or both, may be brought in and substituted in such proceeding on such notice, of not less than eight days, as the judge may direct to be given; and any decree made thereafter shall bind the parties thus substituted as well as the property of such deceased assignee, provided, however, that if such assignee dies subsequent to the filing of his bond and before any proceedings may have been had thereunder, then the surety on such bond may apply to the judge for an accounting, who may, on such terms as to him seem just and proper, appoint another assignee and release such surety.



12 - Notices to parties interested in the estate as creditors or otherwise.

12. Notices to parties interested in the estate as creditors or otherwise. Parties interested in the estate as creditors, or parties otherwise interested, if the judge so directs, shall have at least ten days' notice by mail to their respective addresses as they appear in the schedule filed by the assignor, or at such other addresses as they shall have filed with the assignee, of (a) all proposed sales of property, (b) the declaration and time of payment of dividends, (c) the filing of the interim account and the filing of the final account of the assignee and of the hearing thereon, (d) the proposed compromise of any controversy. Such notice may be published as the judge shall direct and must be returnable in court.

The judge may cause such notices to be sent or published on the petition of the assignee at any time after the assignment, or on petition of any other person interested in the estate, at any time after the lapse of sixty days from the filing of such assignment, or where an assignee has been removed and ordered to account as hereinbefore provided on the petition of a creditor, or an assignee's surety, or assignor, and on good cause being shown, the judge may grant an order directing the assignee to show cause at the time specified why a sale of the property should not be had or a dividend should not be paid, or a settlement of his account should not be had, or such other matters as in the opinion of the judge should be disposed of.

Upon the hearing and determination of such order to show cause the judge may make such order in the premises as justice requires.

Whenever the assignee has filed his final account the judge shall fix a date for the final hearing to consider the judicial settlement of the account, which date shall not be less than fifteen days following the filing of the account and notices shall be given to the creditors as provided in this section.



13 - Debts which may be proved against the estate.

13. Debts which may be proved against the estate. Debts of the assignor may be proved and allowed against his estate which are (a) a fixed liability, as evidenced by a judgment absolutely owing at the time of the assignment, or (b) a claim for taxable costs incurred before the assignment, in good faith, in an action to recover a provable debt; (c) or founded upon an open account, or upon a contract, express or implied whether due or not due; or (d) claims for anticipatory breach of contracts, executory in whole or in part, including unexpired leases of real or personal property; provided, however, that the claim of a landlord for damages for injury resulting from the rejection of an unexpired lease of real estate or for damages or indemnity under a covenant contained in such lease shall in no event be allowed in an amount exceeding the rent reserved by the lease without acceleration, for the year next succeeding the date of the surrender of the premises to the landlord or the date of reentry of the landlord, whichever first occurs, whether before or after the assignment, plus an amount equal to the unpaid rent accrued, without acceleration up to such date.

In allowing the claims against the estate, in all cases of mutual debts or credits between the estate of the assignor and a creditor the amount shall be stated and one debt shall be set off against the other, and the balance only shall be allowed.

A set-off or counterclaim shall not be allowed in favor of any debtor of the assignor which (a) is not provable against the estate; or (b) was purchased by or transferred to him after the filing of the general assignment or with intent to such use and with knowledge or notice, or if he had reasonable cause to believe, that such assignor was insolvent. A person shall be deemed insolvent whenever the aggregate of his property, exclusive of any property which he may have conveyed, transferred, concealed, removed, or permitted to be concealed or removed, with intent to defraud, hinder or delay his creditors, shall not, at a fair valuation, be sufficient in amount to pay his debts.



14 - Duties of assignee.

14. Duties of assignee. It shall be the duty of the assignee to collect and reduce to money the property of the estate, under the direction of the court; report promptly to the court any claims presented to him which are not provable, or are incorrect or false and shall also report promptly for allowance all claims presented to him which are not disputed; close up the estate as expeditiously as possible; furnish such information concerning the estate as may be requested by parties in interest; keep regular accounts; pay dividends as often as is compatible with the best interests of the estate; make appraisals or in his discretion employ an appraiser or appraisers; designate and employ auctioneers; file an interim report within six months of assuming his duites unless excused by the court or unless the estate has been sooner distributed; file a final report and account at least fifteen days before the final hearing to consider the judicial settlement of the account.



15 - Power of court.

15. Power of court. The court shall have power:

1. To allow claims, disallow claims, reconsider allowed or disallowed claims, and allow or disallow them against the estate.

2. To authorize the business of assignor to be conducted for limited periods by assignee, if necessary in the best interests of the estate, and allow additional compensation for such services.

3. To bring in and substitute additional persons or parties in the proceeding when necessary for the complete determination of a matter in controversy, by issuing a citation directed to such persons or parties and to be served as ordered by the court.

4. To reopen estates whenever it appears they were closed before being fully administered.

5. To determine all claims of assignors to their exemptions.

6. To authorize an assignee to bring an action or special proceeding, which he is hereby empowered to maintain, against any person who has received, taken or in any manner interfered with the estate, property or effects of the debtor in fraud of his creditors and which might have been avoided by a creditor of the assignor and the assignee may recover the property so transferred or its value.

6-a. To authorize an assignee to bring an action, which he is hereby empowered to maintain, against any person, who with reasonable cause to believe the assignor was insolvent as defined in section thirteen of this act, has within four months of the assignment received a voluntary transfer from the assignor of money or property for or on account of an antecedent debt, the effect of which transfer is to enable the creditor to obtain a greater percentage of his debt than some other creditor of the same class, and the assignee may recover the property so transferred or its value. For the purpose of this section a transfer shall be deemed to have been made when it is so far perfected that no creditor having a judgment on a simple contract without special priority (whether or not such a creditor exists) could have obtained an interest superior to that of the transferee therein. A transfer not so perfected prior to the assignment shall be deemed to have been made immediately before the assignment.

7. To direct upon the final settlement of the estate that the assignee pay to the lawful creditors their proportionate dividend notwithstanding their claim has not been presented in accordance with the notice sent out by the assignee. If a final dividend is ordered and paid not less than six months after notice to creditors to present their claims, the assignee shall have no liability to creditors whose claims have not been presented prior to entry of the order directing payment of the final dividend and which were unknown to him at that time. The court shall have no power to allow claims not presented within one year from the date of the recording of the assignment.

8. To allow secured creditors such sum only as to the court seems to be owing over and above the value of their securities.

9. To examine the parties and witnesses on oath in relation to the assignment and accounting and all matters connected therewith and to compel their attendance for that purpose and their answers to questions, and the production of books and papers;

10. To require the assignee to render and file an interim account of his proceedings within six months of assuming his duties unless the estate is sooner distributed and to require the assignee to render and file a final account of his proceedings, and to enforce the same in the manner provided by law for compelling an executor or administrator to comply with a surrogate's order for an account;

11. To take and state an interim and a final account as submitted by the assignee, or, as to the final account, to appoint a referee to take and state it if demanded, within ten days after the date has been fixed for the final hearing to consider the judicial settlement of the account, by a creditor or creditors whose claim or claims represent one-fourth or more in amount of all claims scheduled or filed. The referee shall be an official referee if such a referee is available and shall have the powers enumerated in subdivision nine of this section;

12. To settle and adjudicate upon the account and the claims presented, and to decree payment of any creditor's just proportional part of the fund, or, in case of a partial accounting, so much thereof as the circumstances of the case render just and proper;

13. To discharge the assignee and his surety at any time, upon performance of the decree, from all further liability upon matters included in the accounting, to creditors appearing and to creditors not having appeared after due citation, or not having presented their claims after due advertisement;

14. On proof of a composition between the assignor and his creditors, to discharge the assignee and his sureties from all further liability to the compounding creditors appearing or duly cited, and to authorize the assignee to release the assets to the assignor; provided, however, that if there be any creditors not assenting to the composition, the court shall determine what proportion of the fund shall be paid to or reserved for creditors not assenting, which shall not be less than the sum or share to which they would be entitled if no composition had been made, and may decree distribution accordingly;

15. To adjourn the proceedings from time to time, grant further orders if necessary, and amend the petition and proceedings thereon before decree in furtherance of justice;

16. To punish as for a contempt any disobedience or violation of any order made or process issued in pursuance of this article, and to restrain by arrest and imprisonment any party or witness when it shall satisfactorily appear that such party or witness is about to leave the jurisdiction of the court, and to take bail to secure the attendance of such party or witness, to be prosecuted under the order of the court in case of forfeiture by and for the benefit of the party in whose interest such examination shall be ordered;

17. To exercise such other or further powers in respect to the proceedings and the accounting therein as a surrogate may by law exercise in reference to an accounting by an executor or administrator.



16 - Examination of witnesses.

16. Examination of witnesses. 1. The judge may also, at any time, on petition of the assignee or any party interested, order the examination of witnesses and the production of any books and papers by any party or witness before him or before a referee appointed by him for such purpose, or before the assignee who shall have power to administer oaths, compel the attendance of witnesses, and production of books, records and papers by the issuance of subpoena, and the evidence so taken, together with books and papers, or extracts therefrom, as the case may be, shall be filed in the county clerk's office, and may be used in evidence by any creditor or assignee in any action or proceeding then pending, or which may hereafter be instituted.

2. In any examination ordered pursuant to subdivision one of this section, the court may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law; provided, however, that no immunity shall be conferred except upon twenty-four hours prior written notice to the appropriate district attorney having an official interest therein.



17 - Invalid claims.

17. Invalid claims. Claims which for want of record or for other reasons would not have been valid as against the claims of creditors of the assignor shall not be liens against his estate.



18 - Effect of orders; power of judge and duties of clerk.

18. Effect of orders; power of judge and duties of clerk. All orders or decrees in proceedings under this article shall have the same force and effect, and may be entered, docketed and enforced and appealed from the same as if made in an original action brought in the court in which the proceeding is pending; provided, however, that a final decree, directing the payment of money, may be enforced by serving a certified copy thereof personally upon the assignee for the benefit of creditors, and if said assignee wilfully neglects to obey said decree, by punishing him for a contempt of court. The imprisonment of said assignee, by virtue of proceedings to punish him for contempt, as prescribed in this section, or a levy upon his property by virtue of an action, shall not bar, suspend or otherwise affect an action against the sureties on his final bond. All proceedings under this article shall be deemed to be had in court. The said court shall always be open for proceedings under this article. The judge, when named in this article, shall, in such proceedings, be deemed to be acting as the court. The clerk of the court shall keep a separate book, in which shall be entered, in each case, the date and place of record of the assignment, and a minute of all proceedings therein, under this article, with such particularity as the court shall direct by general order. He shall record therein the orders and decrees of the court, settling, rejecting or adjusting claims, and directing the payment of money, or releasing assets by the assignee, and removing or discharging the assignee and his sureties, and such other orders as the courts shall direct by general order. The said clerk shall securely keep the papers in each case in a file by themselves, and shall be entitled to a fee, except as otherwise provided by law, of one dollar for filing all the papers in each case, and entering the proceedings in the minute-book, and fifty cents to be paid by the assignee, unless otherwise directed, for recording each order or decree required by this article or the general order of the court. The clerk shall not record at length any order except the final order in a proceeding under this article, unless directed to do so by the court.



19 - Sale and compromise of claims and property.

19. Sale and compromise of claims and property. The judge may, upon the application of the assignee and for good and sufficient cause shown, and upon such terms as he may direct, authorize the assignee to sell, compromise or compound any claim or debt belonging to the estate of the debtor. But such authority shall not prevent any party interested in the trust estate from showing upon the final accounting of such assignee that such debt or claim was fraudulently or negligently sold, compounded or compromised. The sale of any debt or claim heretofore made in good faith by any assignee shall be valid, subject, however, to the approval of the judge, and the assignee shall be charged with and be liable for, as part of the trust fund, any sum which might or ought to have been collected by him.

All sales shall be had at public auction unless otherwise ordered by the judge. Upon application to the judge, and for good cause shown, the assignee may be authorized to sell any portion of the estate at private sale; in which case he shall keep an accurate record of each article sold, and the price received therefor, and to whom sold; which account he shall file at once. Upon application by the assignee or a creditor setting forth that a part or the whole of the estate is perishable, the nature and location of such perishable property, and that there will be loss if the same is not sold immediately, the judge, if satisfied of the facts stated and that the sale is required in the interest of the estate, may order the same to be sold with or without notice to creditors.



20 - General powers of court.

20. General powers of court. Any proceeding under this article shall be deemed for all purposes, including review by appeal or otherwise, to be a proceeding had in the court as a court of general jurisdiction, and the court shall have full jurisdiction to do all and every act relating to the assigned estate, the assignees, assignors and creditors, and jurisdiction shall be presumed in support of the orders and decrees therein unless the contrary be shown; and after the filing or recording of an assignment under this article, the court may exercise the powers of a court of equity in reference to the trust and any matters involved therein.



21 - Trial, costs and commissions.

21. Trial, costs and commissions. The court, in its discretion, may order a trial by jury or before a referee, of any disputed claim or matter arising under the provisions of this article. It may in its discretion award reasonable counsel fees and costs, determine which party shall pay the same, and make all necessary rules to govern the practice under this article. The assignee or assignees named in any assignment shall receive for his or their services a commission of not to exceed five per centum on the whole sum which will have come into his or their hands, except in a case where such percentage shall not equal two hundred dollars in which case the court may grant such a sum which with such percentage shall equal two hundred dollars. If the assignee continues the business the court may allow him additional compensation equal to what he might be allowed as hereinabove provided.

The actual and necessary expenses incurred by the assignee in the administration of the estate shall be reported in detail, under oath, and examined and approved or disapproved by the court. If approved they shall be paid out of the estate.



21-A - Company pension plans; deductions from wages trust moneys; preference.

21-a. Company pension plans; deductions from wages trust moneys; preference. Moneys contributed from wages or salary by an employee or former employee under any retirement system or plan maintained or operated by a domestic corporation, association, co-partnership or joint-stock company, together with all accumulations of interest, shall belong to the employee making the contributions and be deemed to be held in trust by the employer for the benefit of the employee. In all distribution of assets of such an employer or former employer, whether insolvent or otherwise, the amount so contributed, together with such accumulations of interest, shall first be paid to the employee or former employee, his executors, administrators or assigns, before payment of unsecured creditors.



22 - Wages and commissions and preferred claims.

22. Wages and commissions and preferred claims. 1. In all distribution of assets under all assignments made in pursuance of this article, the wages or salaries actually owing to the employees of the assignor or assignors at the time of the execution of the assignment for services rendered within three months prior to the execution of the assignment, not exceeding one thousand dollars to each employee, and after payment of the foregoing, all claims for cash deposits not exceeding three hundred dollars made and left with an assignor or assignors on account of purchases at retail of merchandise or services, where such deposits were made within six months before the execution of the assignment and such merchandise has not been delivered or the services performed, shall be preferred before any other debt except wages or salaries as aforesaid; and should the assets of the assignor or assignors not be sufficient to pay in full all the claims preferred, pursuant to this section, they shall be applied to the payment first of wages or salaries to the full amount of each such wage or salary, and thereafter pro rata to payment of such cash deposits.

2. For the purposes of this section, wages or salaries shall mean; (a) all compensation and benefits payable by an employer to or for the account of the employee for personal services rendered by such employee. These shall specifically include but not be limited to salaries, overtime, vacation, holiday and severance pay; employer contributions to or payments of insurance or welfare benefits; employer contributions to pension or annuity funds; and any other moneys properly due or payable for services rendered by such employee. Vacation and severance pay due and owing at the time of the filing of an assignment, or which became due and owing after the filing of an assignment, but prior to the closing of the estate, shall be considered as wages or salaries owed for services rendered within three months prior to the execution of the assignment, or (b) commissions due traveling or city salesmen on salaries or commission basis, whole or part-time, whether or not selling exclusively for the assignor or assignors, and for the purpose of this section, traveling or city salesmen, shall include all such salesmen whether or not they are independent contractors selling products or services of the bankrupt with or without a drawing account or formal contract.



23 - Limitation of preferences.

23. Limitation of preferences. In all general assignments of the estates of debtors for the benefit of creditors no preference created therein, other than for the wages or salaries of or moneys held in trust for employees under section twenty-one-a and section twenty-two or cash deposits upon purchases for future delivery of merchandise or services under section twenty-two, shall be valid.



24 - Appraisal of estate in the hands of assignee.

24. Appraisal of estate in the hands of assignee. Whenever it shall become necessary to appraise in whole or in part any estate in the hands of any assignee for the benefit of creditors, the persons whose duty it shall be to make such appraisal shall value the real estate at its full and true value, taking into consideration actual sales of neighboring real estate similarly situated during the year immediately preceding the date of such appraisal, if any; and they shall value all such property, stocks, bonds or securities as are customarily bought or sold in open markets in the city of New York or elsewhere, for the day on which such appraisal or report may be required, by ascertaining the range of the market and the average of prices as thus found, running through a reasonable period of time.






Article 2-A - (Debtor & Creditor) SECURED CREDITORS

30 - Definitions.

30. Definitions. As used in this article, unless the context or subject matter requires otherwise:

(a) "Liquidation proceeding" includes all assignments for the benefit of creditors, whether voluntary or by operation of law; equity receiverships where the subject under receivership is insolvent; and any other proceedings for distribution of assets of any insolvent debtor, whether a person, partnership, corporation or business association except proceedings under article seventy-four of the insurance law and article thirteen of the banking law.

(b) "Liquidator" means any person administering assets in any liquidation proceedings.

(c) "Insolvent debtor" means any insolvent person, partnership, corporation or business association involved in a liquidation proceeding.

(d) "Secured creditor" means a creditor who has either legal or equitable security for his debt upon any property of the insolvent debtor of a nature to be liquidated and distributed in a liquidation proceeding, or a creditor to whom is owed a debt for which such security is possessed by some endorser, surety, or other person secondarily liable.

(e) "Creditor's sale" includes any sale effected by the secured creditor by judicial process or otherwise under the terms of his contract or the applicable law for the purpose of realizing upon his security.



31 - Secured creditor's claim to disclose security.

31. Secured creditor's claim to disclose security. In a liquidation proceeding every secured creditor's claim against the general assets shall disclose the nature of the security. When in an equity receivership it is determined that the subject under receivership is insolvent, secured creditors having claims on file which do not comply with this section shall make disclosure within a time to be fixed by the court.



32 - Effect of concealment.

32. Effect of concealment. Any secured creditor who with intent to evade the provisions of this article fails to disclose the existence of the security shall not be entitled to receive or retain dividends out of the general assets, unless he thereafter releases or surrenders to the liquidator the security which he has failed to disclose, or unless he procures such release or surrender if the security is in the possession of an indorser, surety, or other person secondarily liable for the insolvent debtor.



33 - Value of security credited upon claims.

33. Value of security credited upon claims. Dividends paid to secured creditors shall be computed only upon the balance due after the value of all security not exempt from the claims of unsecured creditors and not released or surrendered to the liquidator, is determined and credited upon the claim secured by it.



34 - Determination of value by secured creditor.

34. Determination of value by secured creditor. The value of assets constituting the security may be determined by one of the following methods by the secured creditor:

(1) By collection. When the asset constituting the security is an obligation for the payment of money, the secured creditor may determine its value by collection or by exhausting his remedies thereon and then surrendering the obligation to the liquidator.

(2) By creditor's sale. When the asset constituting the security is something other than an obligation for the payment of money, the secured creditor may determine its value by creditor's sale.



35 - Alternative determinations of value.

35. Alternative determinations of value. Where valuation under the provisions of section thirty-four is impracticable or would cause undue delay, the court, upon petition by either the secured creditor or the liquidator, may order the value of the security determined by any of the following methods:

(1) By compromise, if the secured creditor and the liquidator agree upon a value. The liquidator may redeem such assets by payment of the agreed value, if authorized by the court.

(2) By litigation, through proceedings in the liquidation proceeding. The liquidator may redeem such assets by paying the value so determined, if authorized by the court.

(3) By liquidator's sale of the assets which, when completed and approved by the court, shall pass to the purchaser good title, free and clear of all liens of the secured creditor, such liens to be transferred to the proceeds of the sale. The order of the sale may be either

(a) Conditional, requiring the sale to be made by the liquidator only if the secured creditor does not complete a determination by collection or creditor's sale as set forth in section thirty-four of this article within a time fixed by the court; or

(b) Absolute, requiring the sale to be made by the liquidator within the time fixed by the court.



36 - Exempt security not credited.

36. Exempt security not credited. When any creditor has legal or equitable security upon assets which are exempt from process for the satisfaction of unsecured debts and are duly claimed as exempt by the insolvent debtor, the value of such security shall not be credited upon the claim. Amounts realized by the creditor from such security after liquidation proceedings are begun shall be disregarded in computing dividends, unless the dividend so computed exceeds the sum actually owing upon the claim, in which event only the amount owing shall be paid.



37 - Constitutionality.

37. Constitutionality. If any provision of this article or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications thereof which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.



38 - Uniformity of interpretation.

38. Uniformity of interpretation. This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






Article 3 - (Debtor & Creditor) INSOLVENT'S DISCHARGE FROM DEBTS

50 - Who may be discharged.

50. Who may be discharged. An insolvent debtor, who is a resident of the state at the time of presenting his petition, may be discharged from his debts, as prescribed in this article.



51 - To what court application to be made.

51. To what court application to be made. Application for such a discharge must be made, by the petition of the insolvent, addressed to the county court of the county in which he resides; or, if he resides in the city of New York, to the supreme court.



52 - Contents of petition.

52. Contents of petition. The petition must be in writing; it must be signed by the insolvent, and specify his residence; it must set forth, in substance, that he is unable to pay all his debts in full; that he is willing to assign his property for the benefit of all his creditors, and, in all other respects, to comply with the provisions of this article, for the purpose of being discharged from his debts; and it must pray that, upon his so doing, he may be discharged accordingly. It must be verified by the affidavit of the insolvent, annexed thereto, taken on the day of the presentation thereof, to the effect, that the petition is in all respects true, in matter of fact.



53 - Consent of creditors to be annexed.

53. Consent of creditors to be annexed. The petitioner must annex to his petition one or more written instruments, executed by one or more of his creditors, residing in the United States, having debts owing to him or them in good faith, then due or thereafter to become due, which amount to not less than two-thirds of all the debts, owing by the petitioner to creditors residing within the United States. Each instrument must be to the effect, that the person or corporation, executing it, consents to the discharge of the petitioner from his debts, upon his complying with the provisions of this article.



54 - Consent of executor, administrator, receiver, or trustee.

54. Consent of executor, administrator, receiver, or trustee. An executor or administrator may become a consenting creditor, under the order of the surrogate's court from which his letters issued. A trustee, official assignee, or receiver of the property of a creditor of the petitioner, whether created by operation of law or by the act of parties, may become a consenting creditor, under the order of a justice of the supreme court. A person who becomes a consenting creditor, as prescribed in this section, is chargeable only for the sum which he actually receives, as a dividend of the insolvent's property.



55 - Consent of corporation or joint-stock association.

55. Consent of corporation or joint-stock association. Where a corporation or joint-stock association becomes a consenting creditor, its consent must be executed under its common seal, and may be attested by any director or other officer thereof, duly authorized for that purpose; who may make any affidavit, required of a creditor in the proceedings.



56 - Consent of partnership.

56. Consent of partnership. Where a partnership becomes a consenting creditor, the consent may be executed in its behalf, and any affidavit, required of a creditor in the proceedings, may be made, by either of the partners.



57 - Effect of consent where petitioner is a joint debtor.

57. Effect of consent where petitioner is a joint debtor. A creditor's consent does not affect his remedy against any person or persons indebted jointly with the petitioner; and the petitioner's discharge has the effect, as between the creditor and the other joint debtors, of a composition between the petitioner and the creditor, made as prescribed in title one of article fifteen of the general obligations law.



58 - Consent of purchaser or assignee of debt.

58. Consent of purchaser or assignee of debt. Where a consenting creditor is the purchaser or assignee of a debt against the petitioner, or the executor, administrator, trustee, or receiver of such a purchaser or assignee, he is deemed, for all the purposes of this article, except as to the declaration and receipt of dividends, a creditor only to the amount, actually and in good faith paid for the debt, by him, or by the decedent or other person, from whom he derives title, and remaining uncollected. This section is not affected by the recovery of a judgment for the debt, after the purchase or assignment; but in that case, the consenting creditor may include the uncollected costs, as if they were part of the sum paid for the debt.



59 - Consenting creditor must relinquish security.

59. Consenting creditor must relinquish security. A creditor who has, in his own name, or in trust for him, a mortgage, judgment, or other security, for the payment of a sum of money, which is a lien upon, or otherwise affects, real or personal property belonging to the petitioner, or transferred by him since the lien was created, cannot become a consenting creditor, with respect to the debt so secured, unless he adds to or includes in his consent, a written declaration, under his hand, to the effect, that he relinquishes the mortgage, judgment, or other security, so far as it affects that property, to the trustee to be appointed pursuant to the petition, for the benefit of all the creditors. Such a declaration operates, to that extent, as an assignment to the trustee, of the mortgage, judgment, or other security; and vests in him accordingly all the right and interest of the consenting creditor therein.



60 - Penalty if creditor swears falsely.

60. Penalty if creditor swears falsely. If a creditor knowingly swears, in any proceedings authorized by this article, that the petitioner is, or will become, indebted to him, in a sum of money, which is not really due, or thereafter to become due; or in more than the true amount; or that more was paid for a debt, which was purchased or assigned, than the sum, actually and in good faith paid therefor; he forfeits to the trustee, to be recovered in an action, twice the sum, so falsely sworn to.



61 - Affidavit of consenting creditor.

61. Affidavit of consenting creditor. The consent of a creditor must be accompanied with his affidavit, stating as follows:

1. That the petitioner is justly indebted to him, or will become indebted to him, at a future day specified therein, in a sum therein specified; and, if he, or the person from whom he derives title, is or was the purchaser or assignee of the debt, he must also specify the sum, actually and in good faith paid for the debt, as prescribed in section fifty-eight of this chapter.

2. The nature of the demand, and whether it arose upon written security, or otherwise, with the general ground or consideration of the indebtedness.

3. That neither he, nor any person to his use, has received from the petitioner, or from any other person, payment of a demand, or any part thereof, in money or in any other way, or any gift or reward of any kind, upon an express or implied trust, confidence, or understanding, that he should consent to the discharge of the petitioner.

Where a consenting creditor is an executor, administrator, trustee, receiver, or assignee, he may state the necessary facts, in his affidavit, upon information and belief, setting forth therein the grounds of his belief; but in that case, the consent must also be accompanied with the affidavit of the insolvent, to the effect, that all the matters of fact stated in the affidavit of the consenting creditor, are true.



62 - When non-resident creditor to annex accounts and securities.

62. When non-resident creditor to annex accounts and securities. A consenting creditor, residing without the state, and within the United States, must annex to his consent the original accounts, or sworn copies thereof, and the original specialties or other written securities, if any, upon which his demand arose or depends. Provided, however, that when such original specialties, or other written securities, are lost, such fact must be stated as a reason for not annexing thereto the consent, and the fact of the loss, and the manner of the loss thereof must be stated in the affidavit of the creditor to the best of his knowledge, or must be otherwise proved by affidavit to the satisfaction of the court; and the court may thereupon, in such case or proceeding, by its order, dispense with the annexing to such consent of the original specialties or other written securities.



63 - Petitioner's schedule.

63. Petitioner's schedule. The petitioner must annex to his petition a schedule, containing:

1. A full and true account of all his creditors.

2. A statement of the place of residence of each creditor, if it is known; or, if it is not known, a statement of that fact.

3. A statement of the sum which he owes to each creditor, and the nature of each debt or demand, whether arising on written security, on account, or otherwise.

4. A statement of the true cause and consideration of his indebtedness to each creditor, and the place where the indebtedness accrued.

5. A statement of any existing judgment, mortgage, or collateral or other security, for the payment of the debt.

6. A full and true inventory of all his property, in law or in equity, of the incumbrances existing thereon, and of all the books, vouchers, and securities, relating thereto.



64 - Petitioner's affidavit.

64. Petitioner's affidavit. An affidavit, in the following form, subscribed and taken by the petitioner before the county judge, or, in the city of New York, before the judge holding the term of the court, at which the order specified in the next section is made, must be annexed to the schedule:

"I, __________ , do swear" (or "affirm, " as the case may be), "that the matters of fact stated in the schedule hereto annexed, are, in all respects, just and true; that I have not, in contemplation of my becoming insolvent, or within two years before presenting the petition herein, disposed of or made over any part of my property, not exempt by express provision of law from levy and sale by virtue of an execution, for the future benefit of myself or my family, or disposed of or made over any part of my property, in order to defraud any of my creditors; that I have not, in any instance, created or acknowledged a debt for a greater sum than I honestly and truly owed; and that I have not paid, secured to be paid, or in any way compounded with, any of my creditors, with a view fraudulently to obtain the prayer of my petition; that I have not done, suffered or been privy to any act, matter or thing which, if accomplished, would be ground for withholding my discharge under the provisions of this act, or invalidate such discharge if granted."



65 - Order to show cause.

65. Order to show cause. The petition and other papers, specified in the foregoing sections of this article, must be presented to the court, and filed with the clerk. The court must thereupon make an order, requiring all the creditors of the petitioner to show cause before it, at a time and place therein specified, why an assignment of the insolvent's property should not be made, and he be thereupon discharged from his debt, as prescribed in this article; and directing that the order be published and served, as prescribed in the next section.



66 - How order published and served.

66. How order published and served. The order must be published and served in the following manner:

1. The petitioner must cause a copy thereof to be published in a newspaper, designated in the order, published in the county; and also, if one-fourth part of the insolvent's debts accrued or are due to creditors residing in the city of New York, in a newspaper published in that city, designated in the order. The publication must be made at least once in each of four weeks, immediately preceding the day in which cause is to be shown.

2. The petitioner must also serve upon each creditor, residing within the United States, whose place of residence is known to him, a copy of the order to show cause, either personally, at least twenty days before the day when cause is to be shown, or by depositing it, at least forty days before that day, in the post-office, inclosed in a post-paid wrapper, addressed to the creditor at his usual place of residence.

Where the state is a creditor of the petitioner, a copy of the order must be served upon the attorney-general, who must represent the state in the subsequent proceedings.



67 - Hearing.

67. Hearing. On the day specified in the order, and before any other proceedings are taken in the matter, the petitioner must present to the court, and file with the clerk, proof, to the satisfaction of the court, that the order has been published and served, as prescribed in the last section; and thereupon, on the same day, or upon the day to which the hearing is adjourned, the court must hear the allegations and proofs of the parties appearing. Proof of personal service of a copy of the order upon any person, must be made, in like manner as proof of the personal service of a summons, in an action brought in the supreme court.



68 - Putting cause on calendar.

68. Putting cause on calendar. Where the insolvent's discharge is opposed, the court may direct the special proceeding to be placed upon the calendar for trial. In that case, the parties must appear, and the proceedings are the same, as in an action, except as otherwise prescribed in this article; and costs, as in an action, except for proceedings before notice of trial, may be awarded to either party, in the discretion of the court.



69 - Opposing creditor to file specifications, and may demand jury trial.

69. Opposing creditor to file specifications, and may demand jury trial. In order to entitle a creditor to oppose the discharge of the insolvent, he must, on the day fixed to show cause, or at such other time as the court may direct, file with the clerk a specification of his objections; and he may then, but not afterwards, demand a trial, by a jury, of the questions of fact arising thereupon. If a trial by a jury is not then demanded, the questions of fact must be tried by the court, without a jury. Where one of two or more opposing creditors demands a trial by a jury, all the material questions of fact, arising upon the objections of all the creditors, must be tried in like manner, and at the same time.



70 - Opposing creditor to file proofs, if not named in schedule.

70. Opposing creditor to file proofs, if not named in schedule. Where the name of an opposing creditor does not appear in the schedule, he must file, with the specification of his objections, proof, by affidavit, that he is a creditor; and, if his debt is not set forth in the schedule, he must also file his affidavit, to the effect specified in subdivisions first and second of section sixty-one of this chapter.



71 - Proceedings if jurors do not agree.

71. Proceedings if jurors do not agree. There shall be but one trial by jury. If the jurors cannot agree, after being kept together for such a time as the court deems reasonable, the court must discharge them, and determine the questions of fact, or those questions as to which the jurors have not agreed, upon the evidence taken before the jury, as if a jury had not been demanded.



72 - When insolvent required to produce his non-resident wife.

72. When insolvent required to produce his non-resident wife. Where the petitioner's wife resides without the state, the court, or a judge thereof out of court, may, upon the application of any creditor, make an order, requiring the petitioner to bring his wife before the court, at the hearing or trial, to the end that she may be examined as a witness. A copy of the order must be personally served upon the petitioner, at least three weeks before the hearing. If it appears, upon the hearing, that service could not, with due diligence, be so made, in consequence of the petitioner's sickness or absence, the court may, in its discretion, adjourn the hearing or trial, and prescribe the time and manner of service of the order for the adjourned day. If, after due service, the petitioner's wife does not attend at the time and place appointed, the petitioner is not entitled to his discharge, unless he proves, to the satisfaction of the court, by his affidavit, or upon his oral examination, or otherwise, that he was unable to procure her attendance.



73 - Examination of insolvent.

73. Examination of insolvent. At the hearing or trial, the petitioner must be examined under oath, at the instance of any creditor, touching his property or debts, or any other matter stated in his schedule, or any changes that have occurred in the situation of his property, since the making of the schedule; and particularly whether he has collected any debts or demands, or made any transfers of, or otherwise affected, his real or personal property. Any creditor may contradict or impeach, by other competent evidence, the testimony of the insolvent or of his wife.



74 - When insolvent cannot be discharged.

74. When insolvent cannot be discharged. In either of the following cases, the petitioner is not entitled to a discharge:

1. Where it appears, upon the hearing or trial, that, after making the schedule annexed to his petition, he has collected a debt or demand, or transferred, absolutely, conditionally, or otherwise, any of his property, not exempt by law from levy and sale by virtue of an execution, and he neglects or refuses forthwith to pay over to the clerk, the full amount of all debts and demands so collected, and the full value of all property so transferred, except so much of the money, and of the value of the property, as appears to have been necessarily expended by him for the support of himself or his family.

2. Where it appears, in like manner, that the petitioner, within two years before presenting the petition, has, in contemplation of his becoming insolvent, or of his petitioning for his discharge, or knowing of his insolvency, made an assignment, sale, or transfer, either absolute or conditional, of any of his property, or of any interest therein, or confessed a judgment, or given any security, with a view of giving a preference to a creditor for an antecedent debt.



75 - When assignment to be directed.

75. When assignment to be directed. An order, directing the execution of an assignment, must be made by the court, where it appears, by the verdict of the jury; or, if a jury has not been demanded, or the jurors have been discharged by reason of their inability to agree, where it satisfactorily appears to the court; as follows:

1. That the petitioner is justly and truly indebted to the consenting creditors, in sums which amount, in the aggregate, to two-thirds of all the debts, which the petitioner owed, at the time of presenting his petition, to creditors residing within the United States.

2. That he has honestly and fairly given a true account of his property.

3. That he has, in all things, conformed to the matters required of him by this article.



76 - Assignment; contents, and to whom made.

76. Assignment; contents, and to whom made. The order must designate one or more trustees, residents of the state; and must direct the petitioner to execute, to him or them, an assignment of all his property, at law or in equity, in possession, reversion, or remainder, excepting only so much thereof, as is exempt by law from levy and sale, by virtue of an execution. The assignment must be acknowledged or proved, and certified, in like manner as a deed to be recorded in the county, and must be recorded in the clerk's office of the county. Where it appears, from the schedule or otherwise, that real property will pass thereby, it must be also recorded as a deed, in the proper office for recording deeds, of each county where the real property is situated.



77 - Trustees, how designated.

77. Trustees, how designated. The trustee or trustees may be nominated by a majority in amount of the consenting creditors. If no person is so nominated, one or more persons must be appointed by the court for the purpose. The nomination may be included in the consent, or made in a separate paper, or orally upon the hearing or trial, and entered in the minutes.



78 - Effect of assignment.

78. Effect of assignment. The assignment vests in the trustee or trustees all the petitioner's interest, legal or equitable, at the time of its execution, in any real or personal property, not exempt by law from levy and sale by virtue of an execution; and any contingent interest which may vest within three years thereafter. When a contingent interest so vests, it passes to the trustee, in the same manner as it would have vested in the petitioner, if he had not made an assignment.



79 - When discharge to be granted.

79. When discharge to be granted. Upon the production by the petitioner of a certificate of the trustee or trustees, duly acknowledged or proved, and certified, in like manner as a deed to be recorded in the county, to the effect, that the insolvent has assigned, for the benefit of all his creditors, all his property so directed to be assigned, and all the books, vouchers, and papers relating thereto, and that he has delivered so much thereof as is capable of delivery; and also of a certificate of the county clerk, that the assignment has been duly recorded in his office; the court must grant to the insolvent a discharge from his debts, which has the effect declared in the following sections of this article.



80 - Order to show cause where trustee refuses to give certificate.

80. Order to show cause where trustee refuses to give certificate. If a trustee refuses or neglects, upon payment or tender by the petitioner of the expense of so doing, to execute or acknowledge a certificate, as prescribed in the last section, or to cause the assignment to be recorded, as therein prescribed, the court, upon proof by affidavit of the facts, must make an order, requiring the trustee to show cause, at a time and place therein specified, why the petitioner should not be discharged, notwithstanding his neglect or refusal; and why the trustee's appointment should not be revoked.



81 - Proceedings upon return of order.

81. Proceedings upon return of order. If, upon the return of the order, it appears that the assignment has been duly executed, and that the petitioner has duly delivered all his property directed to be assigned, and all the books, vouchers, and papers relating thereto, which are capable of delivery, the court may, either

1. Grant a discharge of the petitioner, notwithstanding the neglect or refusal of the trustee; or

2. Make an order, revoking the appointment of the trustee. Upon the entry of such an order, the powers of the trustee, and his interest in the assigned property, cease. If there is no other trustee, the court must, by the same or another order, appoint one or more new trustees. Such an appointment has the same effect, as if the person or persons so appointed were named as trustees in the original assignment.



82 - Discharge and other papers to be recorded.

82. Discharge and other papers to be recorded. The discharge, and the petition, affidavits, orders, schedule, and other papers, upon which the discharge is granted, exclusive of the minutes of testimony, must be recorded in the clerk's office of the county, within three months after the discharge is granted. In default thereof, the discharge becomes inoperative, from and after that time. The original discharge, the record thereof, or a transcript of the record duly authenticated, is conclusive evidence of the proceedings and facts therein contained. The other papers specified in this section, the record thereof, or a transcript of the record duly authenticated, are presumptive evidence of the proceedings and facts therein contained.



83 - Effect of discharge.

83. Effect of discharge. Except as prescribed in the next two sections, a discharge granted as prescribed in this article, exonerates and discharges the petitioner from every debt, due at the time when he executed his assignment, including a debt contracted before that time, though payable afterwards; and from every liability incurred by him, by making or indorsing a promissory note, or by accepting, drawing, or indorsing a bill of exchange, before the execution of his assignment; or incurred by him, in consequence of the payment, by any party to such a note or bill, of the whole or any part of the money secured thereby, whether the payment is made before or after the execution of the assignment. At any time after one year has elapsed, since the recording of the discharge, and the petition, affidavits, orders, schedule and other papers upon which the discharge was granted, as prescribed in section eighty-two of this chapter, the petitioner may apply, upon proof of his discharge, to the court in which a judgment shall have been rendered against him, for an order directing the judgment to be canceled and discharged of record. If it appears that he has been discharged from the payment of that judgment, an order must be made accordingly, and thereupon the clerk must cancel and discharge the docket thereof, as if the proper satisfaction-piece of the judgment was filed. Notice of the application, accompanied with copies of the papers upon which it is made, must be given to the judgment creditor, unless his written consent to the granting of the order, with satisfactory proof of the execution thereof, and if he is not the party in whose favor the judgment was rendered, that he is the owner thereof, is presented to the court upon the application.



84 - Effect of discharge as to foreign contracts or creditors.

84. Effect of discharge as to foreign contracts or creditors. In either of the following cases, such a discharge does not affect a debt or liability, founded upon a contract, unless it was owing, when the petition was presented, to a resident of the state; or the creditor has executed a consent to the discharge; or has appeared in the proceedings; or has received a dividend from the trustee:

1. Where the contract was made with a person, not a resident of the state.

2. Where it was made and to be performed without the state.

3. Where the creditor was not, at the time of the discharge, a resident of the state.



85 - Effect of discharge as to debts to the United States and the state.

85. Effect of discharge as to debts to the United States and the state. Such a discharge does not affect:

1. A debt or duty to the United States; or

2. A debt or duty to the state, for taxes or for money received or collected by any person as a public officer, or in a fiduciary capacity, or a cause of action specified in section sixty-three-c of the executive law or a judgment recovered upon such a cause of action.

Except as prescribed in this section, the discharge exonerates the petitioner from a debt or other liability to the state, in like manner and to the same extent, as from a debt or liability to an individual.



86 - Insolvent to be released from imprisonment.

86. Insolvent to be released from imprisonment. If, at the time when the discharge is granted, the petitioner is under arrest, by virtue of an execution against his person issued, or an order of arrest made, in an action or special proceeding, founded upon a debt or liability from which he is discharged, as prescribed in the foregoing sections of this article, he must be released from the arrest, upon producing to the officer his discharge, or a certified copy of the record thereof. If the adverse party wishes to test the validity of the discharge, he may procure a new order of arrest, or cause a new execution to be issued, as the case requires.



87 - Discharge, when void.

87. Discharge, when void. A discharge, granted as prescribed in this article, is void, in either of the following cases:

1. Where the petitioner wilfully swears falsely, in the affidavit annexed to his petition or schedule, or upon his examination, in relation to any material fact, concerning his property or his debts, or to any other material fact.

2. Where, after presenting his petition, he sells, or in any way transfers or assigns, any of his property, or collects any debt or demand owing to him, and does not give a just and true account thereof, upon the hearing or trial, and does not pay the money so collected, or the value of the property so sold, transferred, or assigned, as prescribed in this article.

3. Where he secretes any part of his property, or a book, voucher, or paper relating thereto, with intent to defraud his creditors.

4. Where he fraudulently conceals the name of any creditor, or the sum owing to any creditor, or fraudulently misstates such a sum.

5. Where, in order to obtain his discharge, he procures any person to become a consenting creditor, wilfully, intentionally, and knowingly, for a sum not due from him to that person in good faith, or for a sum greater than that for which the holder of a demand, purchased or assigned, is deemed a creditor, as prescribed in this article.

6. Where he pays, or consents to the payment of, any portion of the debt or demand of a creditor, or grants or consents to the granting of any gift or reward to a creditor, upon an express or implied contract, trust, or understanding, that the creditor so paid or rewarded should be a consenting creditor, or should abstain or desist from opposing the discharge.

7. Where he is guilty of any fraud whatsoever, contrary to the true intent of this article.



88 - Invalidity may be proved on motion to vacate order of arrest or execution.

88. Invalidity may be proved on motion to vacate order of arrest or execution. Where a person, who has been discharged as prescribed in this article, is afterwards arrested by virtue of an order of arrest made, or an execution issued, in an action founded upon a debt or liability from which he is so discharged, the adverse party may oppose his application to be released from the arrest, by proof, by affidavit, of any cause for avoiding the discharge, for want of jurisdiction, or as specified in the last section. If such a cause is established, the application must be denied.






Article 4 - (Debtor & Creditor) INSOLVENT'S EXEMPTION FROM ARREST AND IMPRISONMENT

100 - Who may be exempted, and by what court.

100. Who may be exempted, and by what court. An insolvent debtor may be exempted from arrest, or discharged from imprisonment, as prescribed in this article. For that purpose, he must apply, by petition, to the county court of the county in which he resides, or is imprisoned; or, if he resides or is imprisoned in the city of New York, to the supreme court. A person, who has been admitted to the jail liberties, is deemed to be imprisoned, within the meaning of this article.



101 - Contents of petition.

101. Contents of petition. The petition must be in writing; it must be signed by the insolvent, and specify his residence, and also, if he is in prison, the county in which he is imprisoned, and the cause of his imprisonment. It must set forth, in substance, that he is unable to pay all his debts in full; that he is willing to assign his property for the benefit of all his creditors, and in all other respects to comply with the provisions of this article, for the purpose of being exempted from arrest and imprisonment, as prescribed therein; and it must pray, that upon his so doing, he may thereafter be exempted from arrest, by reason of a debt, arising upon a contract previously made; and also, if he is imprisoned, that he may be discharged from his imprisonment. It must be verified by the affidavit of the insolvent, annexed thereto, taken on the day of the presentation thereof, to the effect, that the petition is in all respects true in matter of fact.



102 - Petitioner's schedule.

102. Petitioner's schedule. The petitioner must annex to his petition, a schedule, in all respects similar to that required of an insolvent, as prescribed in section sixty-three of this chapter.



103 - Petitioner's affidavit.

103. Petitioner's affidavit. An affidavit, in the following form, subscribed and taken by the petitioner, before the county judge, or, in the city of New York, before a justice of the supreme court, must be annexed to the schedule:

"I, ---------, do swear" (or "affirm," as the case may be,) "that the matters of fact, stated in the schedule hereto annexed, are, in all respects, just and true; that I have not, at any time, or in any manner whatsoever, disposed of or made over any part of my property, not exempt by express provision of law from levy and sale by virtue of an execution, for the future benefit of myself or my family, or disposed of or made over any part of my property, in order to defraud any of my creditors; and that I have not paid, secured to be paid, or in any way compounded with, any of my creditors, with a view that they or any of them should abstain from opposing my discharge."



104 - Order to show cause.

104. Order to show cause. The petition, and the papers annexed thereto, must be presented to the court, and filed with the clerk. The court must thereupon make an order, requiring all the creditors of the petitioner to show cause before it, at a time and place therein specified, why the prayer of the petitioner should not be granted; and directing that the order be published and served, in the manner prescribed in section sixty-six of this chapter for the publication and service of an order, made as therein prescribed.



105 - Proceedings on return of order.

105. Proceedings on return of order. The provisions of sections sixty-seven, sixty-eight, sixty-nine, seventy, seventy-one, seventy-three, and seventy-four of this chapter apply to a special proceeding, taken as prescribed in this article.



106 - Order directing assignment; assignment pursuant thereto.

106. Order directing assignment; assignment pursuant thereto. An order, directing the execution of an assignment, must be made by the court, where it appears, by the verdict of the jury, or, if a jury has not been demanded, or the jurors have been discharged by reason of their inability to agree, where it satisfactorily appears to the court, as follows:

1. That the petitioner is unable to pay his debts.

2. That the schedule annexed to his petition is true.

3. That he has not been guilty of any fraud or concealment, in violation of the provisions of this article.

4. That he has, in all things, conformed to the matters required of him by this article.

The provisions of sections seventy-six, seventy-seven, and seventy-eight of this chapter apply to the order prescribed in this section, and to the assignment made in pursuance thereof, except that the trustee or trustees must be nominated, as well as appointed, by the court.



107 - When discharge to be granted; effect thereof.

107. When discharge to be granted; effect thereof. Upon the production by the petitioner, of the certificates of the trustee or trustees, and the county clerk, to the effect prescribed in section seventy-nine of this chapter, the court must grant to the petitioner a discharge, declaring that the petitioner is forever thereafter exempted from arrest or imprisonment, by reason of any debt due at the time of making the assignment, or contracted before that time, though payable afterwards; or by reason of any liability incurred by him, by making or indorsing a promissory note, or by accepting, drawing, or indorsing a bill of exchange, before the execution of the assignment; or in consequence of the payment, by any party to such a note or bill, of the whole or any part of the money secured thereby, whether the payment is made before or after the execution of the assignment, with the exceptions specified in section one hundred and thirty-eight of this chapter. The discharge shall have the effect therein declared, as prescribed in this section.



108 - Discharge and other papers to be recorded.

108. Discharge and other papers to be recorded. The provisions of section eighty-two of this chapter apply to the discharge, and to the petition and other papers upon which it was granted.



109 - Petitioner to be released from imprisonment.

109. Petitioner to be released from imprisonment. If, at the time the discharge is granted, the petitioner is imprisoned, by virtue of an execution against his person issued, or of an order of arrest made, in an action or special proceeding founded upon a debt, liability, or judgment, as to which he is exempted from arrest or imprisonment, as prescribed in the last section but one, the officer must forthwith release him, on production of the discharge, or a certified copy of the record thereof.



110 - Debts and demands not affected.

110. Debts and demands not affected. A debt, demand, judgment, or decree, against an insolvent, discharged as prescribed in this article, is not affected or impaired by the discharge; but it remains valid and effectual, against all his property, acquired after the execution of the assignment. The lien, acquired by or under a judgment or decree, upon any property of the insolvent, is not affected by the discharge.



111 - Discharge, when void.

111. Discharge, when void. A discharge, granted to an insolvent as prescribed in this article, is void, in the same cases, so far as they are applicable, in which a discharge, granted as prescribed in article third of this chapter, is therein declared to be void; and the validity of such a discharge may be tested in the same manner.






Article 5 - (Debtor & Creditor) JUDGMENT DEBTOR'S DISCHARGE FROM IMPRISONMENT

120 - Who may be discharged.

120. Who may be discharged. A person, imprisoned by virtue of an execution to collect a sum of money, issued in a civil action or special proceeding, may be discharged from the imprisonment, as prescribed in this article. A person who has been admitted to the jail liberties, is deemed to be imprisoned, within the meaning of this article.



121 - To what court application to be made.

121. To what court application to be made. Application for such a discharge must be made by petition, addressed to the court from which the execution issued; or to the county court of the county in which he is imprisoned; or, if he is imprisoned in the city of New York, to the supreme court.



122 - When petition may be presented.

122. When petition may be presented. A person so imprisoned may apply for such a discharge, at any time; unless the sum, or, where he is imprisoned by virtue of two or more executions, the aggregate of the sums, for which he is imprisoned, exceeds five hundred dollars; in which case, he cannot present such a petition, until he has been imprisoned, by virtue of the execution or executions, for at least three months.



123 - Contents of petition; schedule.

123. Contents of petition; schedule. The petition must be in writing; it must be signed by the petitioner; and it must state the cause of his imprisonment, by setting forth a copy, or the substance of the execution, or, if there are two or more executions, of each of them. The petitioner must annex thereto, and present therewith, a schedule, containing a just and true account of all his property, and of all charges affecting the same; as the property and charges existed at the time when he was first imprisoned, and also as they exist at the time when the petition is prepared; together with a just and true account of all deeds, securities, books, vouchers, and papers, relating to the property, and to the charges thereupon.



124 - Affidavit of petitioner.

124. Affidavit of petitioner. An affidavit, in the following form, subscribed and taken by the petitioner, on the day of the presentation of the petition, must be annexed to the petition and schedule:

"I, ----------, do swear" (or "affirm," as the case may be), "that the matters of fact, stated in the petition and schedule hereto annexed, are, in all respects, just and true; and that I have not, at any time or in any manner whatsoever, disposed of or made over any part of my property, not exempt by express provision of law from levy and sale by virtue of an execution, for the future benefit of myself or my family, or disposed of or made over any part of my property, with intent to injure or defraud any of my creditors."



125 - Notice to creditors.

125. Notice to creditors. At least fourteen days before the petition is presented, the petitioner must serve, upon the creditor in each execution, by virtue of which he is imprisoned, a copy of the petition, and of the schedule; together with a written notice of the time when, and place where, they will be presented. If, by reason of changes occurring after the service, it is necessary, before presenting the petition and schedule, to correct any statement contained in the schedule, the correction may be made by a supplemental schedule, a copy of which need not be served, unless the court so directs.



126 - Notice to creditors; when service cannot be made.

126. Notice to creditors; when service cannot be made. The papers, specified in the last section, may be served, either upon the creditor or his representative, or upon the attorney whose name is subscribed to the execution; and, in either case, in the manner prescribed in the civil practice law and rules for the service of a paper upon an attorney, in an action in the supreme court. Where it is made to appear by affidavit, to the satisfaction of the court, that service cannot, with due diligence, be so made within the state, upon either, the court may make an order, prescribing the mode of service, or directing the publication of a notice in lieu of service, in such manner and for such a length of time, as it thinks proper; and thereupon, it may direct an adjournment of the hearing to such a time as it thinks proper.



127 - Notice to creditors; when state a creditor.

127. Notice to creditors; when state a creditor. Where the state is a creditor, the papers must be served upon the attorney-general, who must represent the state in the proceedings.



128 - Proceedings on presentation of petition.

128. Proceedings on presentation of petition. Upon the presentation of the petition, schedule, and affidavit, with due proof of service or publication, as prescribed in the last three sections, the court must make an order, directing the petitioner to be brought before it, on a day designated therein; and on that day, or on such other days as it appoints, the court must, in a summary way, hear the allegations and proofs of the parties. If the court is satisfied that the petition and schedule are correct, and that the petitioner's proceedings are just and fair, it must make an order, directing the petitioner to execute, to one or more trustees, designated in the order, an assignment of all his property, not expressly exempt by law from levy and sale by virtue of an execution; or of so much thereof as is sufficient to satisfy the execution or executions, by virtue of which he is imprisoned.



129 - Adjournment.

129. Adjournment. Upon sufficient cause being shown by a creditor, the court may, from time to time, adjourn the hearing; but not to a day later than three months after the presentation of the petition.



130 - Proceedings on adjourned day.

130. Proceedings on adjourned day. An objection to a matter of form shall not be received upon an adjourned day; and, unless the opposing creditor satisfies the court that the proceedings on the part of the petitioner are not just and fair, the court must direct an assignment, as prescribed in the last section but one, and must grant a discharge, as prescribed in the following sections of this article.



131 - Assignment; effect thereof.

131. Assignment; effect thereof. The assignment must be acknowledged or proved, and certified, in like manner as a deed to be recorded in the county, and must be recorded in the clerk's office of the county where the petitioner is imprisoned. Where it appears, from the schedule or otherwise, that real property will pass thereby, the assignment must also be recorded as a deed, in the proper office for recording deeds, of each county where the real property is situated. The assignment vests in the trustee or trustees, for the benefit of the judgment creditors in the executions, by virtue of which the petitioner is imprisoned, all the estate, right, title, and interest of the petitioner in and to the property, so directed to be assigned.



132 - Discharge; when to be granted.

132. Discharge; when to be granted. Upon the production, by the petitioner, of satisfactory evidence, that the petitioner has actually delivered to the trustee or trustees all the property so directed to be assigned, which is capable of delivery; or upon the petitioner's giving security, approved by the court, for the future delivery thereof; the court must make an order, discharging the petitioner from imprisonment, by virtue of each execution, specified in his petition. The sheriff, upon being served with a certified copy of the order, must discharge the petitioner as directed therein, without any detention on account of fees.



133 - Petitioner's property still liable.

133. Petitioner's property still liable. Notwithstanding such a discharge, the judgment creditor in the execution has the same remedies, against the property of the petitioner, for any sum due upon his judgment, which he had before the execution was issued; but the petitioner shall not, except as is otherwise specially prescribed in the next section, be again imprisoned by virtue of an execution upon the same judgment, or arrested in an action thereupon.



134 - When creditor may issue new execution against person.

134. When creditor may issue new execution against person. If the petitioner is convicted of perjury, committed in any of the proceedings upon his petition, any judgment creditor, by virtue of whose execution he was imprisoned, may issue a new execution against his person.



135 - Powers and duties of trustee.

135. Powers and duties of trustee. The trustee must collect the demands, and sell the other property assigned to him. He must apply the proceeds thereof, after deducting his commissions and expenses allowed by law, as follows:

1. To the payment of the jail fees, upon the imprisonment and discharge of the petitioner.

2. If any surplus remains, to the payment of the creditors, by virtue of whose executions the petitioner was imprisoned, when he presented his petition; or, if there is not enough to pay them in full, to the payment, to each, of a proportionate part of the sum due upon his execution.

3. If any surplus remains, he must pay it over to the petitioner, or his executor or administrator.

Personal service upon a creditor, or his attorney, of written notice of the time and place of making a distribution, as prescribed in subdivision second of this section, has the same effect as publishing a notice thereof, in a case prescribed by law.



136 - Creditor may notify debtor to apply for discharge.

136. Creditor may notify debtor to apply for discharge. Where a person has been imprisoned by virtue of an execution, for the space of three months after he was entitled, by the provisions of this article, to apply for a discharge; and has neither made such an application, nor applied for his discharge under the provisions of article third of this chapter; the judgment creditor, by virtue of whose execution he is imprisoned, may serve upon the prisoner a written notice, requiring him to apply for his discharge, according to the provisions of this article.



137 - Effect of failure so to apply.

137. Effect of failure so to apply. If the prisoner does not, within thirty days after personal service of such a notice, either present a petition to the proper court, as prescribed in article third of this chapter, or serve, upon the creditor giving the notice, a copy of a petition and schedule, with a notice of his intention to apply for his discharge, as prescribed in this article; or if, after such a presentation or service, he does not diligently proceed thereupon to a decision, he shall be forever barred from obtaining his discharge under the provisions of this article, or of article third of this chapter.



138 - Debtors to state or United States not to be discharged.

138. Debtors to state or United States not to be discharged. Neither of the following named persons shall be discharged from imprisonment, under the provisions of this article:

1. A person owing a debt or duty to the United States.

2. A person owing a debt or duty to the state, for taxes or for money received or collected by any person, as a public officer or in a fiduciary capacity, or a cause of action specified in section sixty-three-c of the executive law or a judgment recovered upon such a cause of action.



139 - Discharge on application of taxpayer.

139. Discharge on application of taxpayer. Where a person has been arrested by virtue of an execution issued upon a judgment of fifty dollars or under, and has been kept imprisoned at the expense of the county for six months or over, the court out of which the execution issued may, on the application of a taxpayer of the county to which the support is chargeable, and upon due proof of the service upon the person in whose favor such execution was issued, of a notice in writing of the time when and the place where such application is to be made, at least eight days before the making thereof discharge the prisoner, and it shall be the duty of the sheriff to forthwith release him from custody.






Article 6 - (Debtor & Creditor) DISCHARGE OF BANKRUPT FROM JUDGMENT

150 - Cancellation of record of judgment discharged in bankruptcy.

150. Cancellation of record of judgment discharged in bankruptcy. 1. At any time after one year has elapsed since a bankrupt or debtor was discharged from his debts, pursuant to the acts of congress relating to bankruptcy, the bankrupt or debtor, his receiver, trustee or any other interested person or corporation, may apply, upon proof of the bankrupt's or debtor's discharge, to the court in which a judgment was rendered against him, or if rendered in a court not of record, to the court of which it has become a judgment by docketing it therein, for an order, directing that a discharge or a qualified discharge of record be marked upon the docket of the judgment.

2. If it appears upon the hearing that the bankrupt or debtor has been discharged from the payment of that judgment or the debt upon which it was recovered, an order must be made directing that a discharge or qualified discharge be marked on the docket of the judgment.

3. If it appears that any lien of the judgment upon real property owned by the bankrupt or debtor prior to the commencement of the bankruptcy proceedings was invalidated or surrendered in the bankruptcy proceedings or set aside in an action brought by the receiver or trustee, the order shall direct that a discharge be marked on the docket of the judgment.

4. If (a) it does not appear whether the judgment was a lien on real property owned by the bankrupt or debtor prior to the commencement of the bankruptcy proceedings, or (b) if it appears that the judgment was a lien on such real property and it is not established to the satisfaction of the court that the lien was invalidated or surrendered in the bankruptcy proceedings or set aside in an action brought by the receiver or trustee, the order shall direct that a qualified discharge be marked on the docket of the judgment. If the court directs that a qualified discharge be marked on the docket of the judgment it shall specify in its order which of the two grounds stated above was the basis of its order.

5. Upon presentation of the order for entry, or of a certified copy thereof for filing, as the case may be, and upon payment of the fees to which he is entitled, the clerk of the court where the order was made, or the clerk of any court where a transcript of the judgment has been filed and docketed, shall mark on the docket thereof an entry substantially as follows: In the case of a discharge, "Discharged by order of the court; see order entered (or filed) ................ (stating the date of entry or filing of the order)"; in the case of a qualified discharge, "Qualified discharge by order of the court; see order entered (or filed) .......... (stating the date of the entry or filing of the order)."

6. Notice of the application, accompanied by copies of the papers upon which it is made, must be served upon the judgment creditor, or his attorney of record in the action in which the judgment was rendered, in the manner as prescribed for service of a notice in an action, if the residence or place of business of the judgment creditor, or of his attorney, is known. Upon proof by affidavit that the address of neither the judgment creditor nor his attorney is known, and that the address of neither can be ascertained after due diligence, or that the judgment creditor is a non-resident of this state, and his attorney is dead, or removed from the state, or cannot be found within the state, a judge or justice of the court may, by order, direct that the notice of the application be published in a newspaper designated in the order, once a week for not more than three weeks. Such publication, shown by the affidavit of the publisher, shall be sufficient service upon the judgment creditor, of the application.






Article 6-A - (Debtor & Creditor) RIGHT OF SET OFF AGAINST UNMATURED DEBTS

151 - Right of set off against unmatured debts.

151. Right of set off against unmatured debts. Every debtor shall have the right upon:

(a) the filing of a petition under any of the provisions of the federal bankruptcy act or amendments thereto or the commencement of any proceeding under any foreign bankruptcy, insolvency, debtor relief or other similar statute or body of law, by or against a creditor;

(b) the making of an assignment by a creditor for the benefit of its creditors;

(c) the application for the appointment, or the appointment, of any receiver of, or of any of the property of a creditor;

(d) the issuance of any execution against any of the property of a creditor;

(e) the issuance of a subpoena or order, in supplementary proceedings, against or with respect to any of the property of a creditor; or

(f) the issuance of a warrant of attachment against any of the property of a creditor, to set off and apply against any indebtedness, whether matured or unmatured, of such creditor to such debtor, any amount owing from such debtor to such creditor, at or at any time after, the happening of any of the above mentioned events, and the aforesaid right of set off may be exercised by such debtor against such creditor or against any trustee in bankruptcy, debtor in possession, assignee for the benefit of creditors, receiver or execution, judgment or attachment creditor of such creditor, or against anyone else claiming through or against such creditor or such trustee in bankruptcy, debtor in possession, assignee for the benefit of creditors, receivers, or execution, judgment or attachment creditor, notwithstanding the fact that such right of set off shall not have been exercised by such debtor prior to the making, filing or issuance, or service upon such debtor of, or of notice of, any such petition; assignment for the benefit of creditors; appointment or application for the appointment of a receiver; or issuance of execution, subpoena or order or warrant.






Article 7 - (Debtor & Creditor) TRUSTEES FOR INSOLVENT AND IMPRISONED DEBTORS

160 - Trustees for creditors.

160. Trustees for creditors. All trustees, appointed under any authority, conferred by articles three, four and five of this chapter, in the several cases therein contemplated, are hereby declared to be trustees of the estate of the debtor, in relation to whose property they shall be appointed, for the benefit of his creditors; and shall be vested with all the powers and authority hereinafter specified, and shall be subject to the control, obligations and responsibilities hereinafter declared.



161 - Sole trustee.

161. Sole trustee. When one trustee only shall be appointed, all the provisions herein contained, in reference to several trustees, shall apply to him.



162 - Two or more trustees.

162. Two or more trustees. When there are more trustees than one appointed, the debts and property of the debtor may be collected and received by any one of them; and when there are more than two trustees appointed, every power and authority conferred by this chapter on the trustees, may be exercised by any two of them.



163 - Death of trustee; survivor or successor.

163. Death of trustee; survivor or successor. The survivor or survivors of any trustee, shall have all the powers and rights given by this chapter to trustees. All property in the hands of any trustee at the time of his death, removal or incapacity, shall be delivered to the remaining trustee or trustees, if there be any; or to the successor of the one so dying, removed or incapacitated; who may demand and sue for the same.



164 - Trustees' oath.

164. Trustees' oath. Before proceeding to the discharge of any of their duties, all such trustees shall take and subscribe an oath, that they will well and truly execute the trust by their appointment reposed in them, according to the best of their skill and understanding; which oath shall be filed with the court that appointed them.



165 - Vesting of property in trustees.

165. Vesting of property in trustees. The trustees taking such oath, shall be deemed vested with all the estate, real and personal, of such debtor, except such as is exempted by articles three, four and five from the execution of the assignment, in said articles directed.



166 - Powers of trustees.

166. Powers of trustees. The said trustees shall have power:

1. To sue in their own names or otherwise, and recover all the estate, debts and things in action, belonging or due to such debtor, in the same manner and with the like effect as such debtor might or could have done if no trustees had been appointed, and no set-off shall be allowed in any such suit, for any debt, unless it was owing to such creditor, by such debtor, before presenting the petition of the insolvent under said articles. But no suit in equity shall be brought by assignees of insolvents under the third or fourth articles, without the consent of the creditors having a major part of the debts which shall have been exhibited and allowed, unless the sum in controversy exceeds five hundred dollars;

2. To take into their hands, all the estate of such debtor, whether delivered to them, or afterwards discovered; and all books, vouchers and securities relating to the same;

3. From time to time, to sell at public auction, all the estate, real and personal, vested in them, which shall come to their hands, after giving at least fourteen days' public notice of the time and place of sale, and also publishing the same for two weeks in a newspaper, printed in the county, where the sale shall be made, if there be one;

4. To allow such credit on the sale of real property by them, as they shall deem reasonable, not exceeding eighteen months, for not more than three-fourths of the purchase money; which credit shall be secured by a bond or note of the purchaser, and a mortgage on the property sold;

5. On such sales, to execute the necessary conveyances and bills of sale;

6. To redeem all real or personal property subject to a security interest or mortgage, and to satisfy any judgments which may be an incumbrance on any property so sold by them; or to sell such property subject to such mortgages, security interests or judgments;

7. To settle all matters and accounts between such debtor, and his debtors, or creditors, and to examine any person touching such matters and accounts, on oath, to be administered by either of them;

8. Under the order of the court appointing them, to compound with any person indebted to such debtor, and thereupon to discharge all demands against such person.



167 - Notice to debtors, bailees and creditors.

167. Notice to debtors, bailees and creditors. The trustees, immediately upon their appointment, shall give notice thereof for at least three weeks in a newspaper published in the county where application was made and therein shall require:

1. All persons indebted to such debtor, by a day and at a place therein to be specified, to render an account of all debts and sums of money owing by them respectively, to such trustees, and to pay the same;

2. All persons having in their possession any property or effects of such debtor, to deliver the same to the said trustees by the day so appointed;

3. All the creditors of such debtor to deliver their respective accounts and demands to the trustees or one of them, by a day to be therein specified, not less than forty days from the first publication of such notice.



168 - Power to sue notwithstanding notice.

168. Power to sue notwithstanding notice. Notwithstanding any such notice, the trustees may sue for and recover, any property or effects of the debtor, and any debts due to him, at any time, before the day appointed for the delivery or payment thereof.



169 - Forfeiture for failure to comply with notice.

169. Forfeiture for failure to comply with notice. Every person indebted to such debtor, or having the possession or custody of any property or thing in action, belonging to him, who shall conceal the same, and not deliver a just and true account of such indebtedness, or not deliver such property or thing in action, to the trustees or one of them, by the day for that purpose appointed, shall forfeit double the amount of such debt, or double the value of such property so concealed; which penalties may be recovered by the trustees.



170 - Warrant on withholding account or property.

170. Warrant on withholding account or property. Whenever the trustees shall show by their own oath, or other competent proof, to the satisfaction of any judge of a county court, or in the county of New York any justice of the supreme court, that there is good reason to believe that the debtor, the spouse of the debtor, or any other person has concealed or embezzled any part of the estate of such debtor vested in the said trustees; or that any person can testify concerning the concealment or embezzlement thereof; or that any person who shall not have rendered an account as above required, is indebted to such debtor, or has property in his or her custody or possession, belonging to such debtor; such judge or justice shall issue a warrant, commanding any sheriff or constable, to cause such debtor, the spouse of the debtor, or other person, to be brought before him at such time and place as he shall appoint, for the purpose of being examined.



171 - Examination of person arrested.

171. Examination of person arrested. The judge or justice issuing such warrant, shall examine every person so brought before him, on oath, in the presence of the trustees or any of them, touching all matters relative to the debtor, his dealings and estate, and touching the detention or concealment of any part of his property, and touching the indebtedness of any person to such debtor; and shall reduce the examination to writing; which the person so examined is hereby required to sign, and which shall be attested by the judge or justice.



172 - Imprisonment for contumacy.

172. Imprisonment for contumacy. If any person so brought before such judge or justice, shall refuse to be sworn, or to answer satisfactorily, all lawful questions put to him, or shall refuse to sign the examination, not having a reasonable objection thereto, to be allowed by such judge or justice, the judge or justice shall by warrant commit such person to prison, there to remain without bail, until he shall submit to be sworn or to answer as required, or to sign such examination; in which warrant the particular default of the person committed shall be specified; and if it be in not answering any question, such question shall also be specified therein.



173 - No discharge for defects of form.

173. No discharge for defects of form. If any person so committed, shall bring a writ of habeas corpus, he shall not be discharged by reason of any insufficiency in the form of the warrant of commitment; but the court before whom such person shall be brought, shall re-commit such person, unless it shall be made to appear that he has answered all lawful questions put to him, or had sufficient reason for refusing to sign the examination, as the case may be; or unless such person shall then answer, on oath, the questions so put to him.



174 - Penalties for connivance at escape.

174. Penalties for connivance at escape. Any sheriff, constable or jailer wilfully suffering any person so committed or re-committed, pursuant to the foregoing sections, to escape, on conviction thereof, in addition to any other punishment the court may inflict, shall forfeit to the trustees a sum equal to the whole amount of debts due to the creditors of such debtor, not exceeding two thousand five hundred dollars.



175 - Effect of answers on examination.

175. Effect of answers on examination. The person so examined, and answering to the satisfaction of the court, shall not be liable to any penalty imposed for concealing and not delivering any property, or paying any debt; but his answers on such examination, may be given in evidence in the same manner, and with the like effect, as if he had been examined by such trustees in an action brought by them against him for the recovery of such property or debt.



176 - Reward to informers.

176. Reward to informers. Any person who shall discover to the trustees any secreted effects, property or things in action, belonging to such debtor, so that they shall be recovered by them, shall be entitled to ten dollars on the hundred dollars, and at that rate, on the value of the effects so discovered, to be paid by the trustees, out of the estate of such debtor; but this section shall not extend to persons who have such property, effects or things, in their own possession.



177 - Reference of disputed claims.

177. Reference of disputed claims. If any controversy shall arise between the trustees and any other person in the settlement of any demands against such debtor, or of debts due his estate, the same may be referred to one or more indifferent persons, who may be agreed upon by the trustees and the party with whom such controversy shall exist, by a writing to that effect signed by them.



178 - Application for appointment of referee.

178. Application for appointment of referee. If such referee or referees be not selected by agreement, then the trustees or the other party to the controversy, provided no action at law is pending arising out of any such debts or demands, may serve a notice of their intention to apply to a judge of the court which appointed said trustees, or to any justice of the supreme court at chambers, residing in the same district with said trustees, for the appointment of one or more referees, specifying the time and place when such application will be made, which notice shall be served at least ten days before the time so therein specified.



179 - Appointment of referee.

179. Appointment of referee. On the day so specified, upon due proof of the service of such notice, the judge or justice before whom the application is made may in his discretion proceed to select one or more referees, the same in all respects as they are now selected according to the rules and practice of the supreme court.



180 - Entry of order of reference.

180. Entry of order of reference. The judge or justice by whom they shall be selected, shall certify such selection in writing. Such certificate, or the written agreement of the parties, shall be filed by the trustees in the office of the clerk where the order appointing the trustees is entered; and an order shall thereupon be entered by such clerk appointing the persons so selected referees to determine the controversy.



181 - Powers, duties and compensation of referees.

181. Powers, duties and compensation of referees. Such referees shall have the same powers, and be subject to the like duties and obligations, and shall receive the same compensation, as referees appointed by the supreme court, in actions pending therein.



182 - Filing and effect of referees' report.

182. Filing and effect of referees' report. The report of the referees shall be filed in the same office where the order for their appointment was entered, and shall be conclusive on the rights of the parties, if not set aside by the court.



183 - Commission to take testimony out of county.

183. Commission to take testimony out of county. When any witness to such controversy shall reside out of the county where the said trustees resided at the time of their appointment, the referee or referees appointed to hear said controversy shall have power to issue a commission or commissions in like manner as justices of the peace are now authorized to issue the same, and the testimony so taken shall be returned to said referee or referees in the same manner, and be read before them on a hearing, in like manner as testimony taken on commission before justices of the peace.



184 - Sale of property and accounts of trustees.

184. Sale of property and accounts of trustees. The trustees shall, as speedily as possible, convert the estate, real and personal, of such debtor, into money. They shall keep a regular account of all moneys received by them as trustees; to which, every creditor, or other person interested therein, shall be at liberty, at all reasonable times, to have recourse.



185 - Meeting of creditors and notice thereof.

185. Meeting of creditors and notice thereof. The trustees, within fifteen months from the time of their appointment, shall call a general meeting of the creditors of such debtor, by a notice to be published in the same manner, as hereinbefore directed respecting the publication of the notice of their appointment; in which notice, they shall specify the place and time of such meeting, which time shall not be more than three months, nor less than two months after the first publication of such notice. Every such notice shall be published at least once in each week, until the time of such meeting.



186 - Proceedings at creditors' meetings.

186. Proceedings at creditors' meetings. At such meeting, or other adjourned meeting thereafter, all accounts and demands, for and against the estate of such debtor, shall be fairly adjusted, as far as the same can be ascertained, and the amount of moneys in the hands of the trustees declared.



187 - Payment of disbursements and commissions of trustees.

187. Payment of disbursements and commissions of trustees. Out of the moneys in their hands, the trustees may first deduct all the necessary disbursements made by them in the discharge of their duty, and a commission at the rate of five per centum on the whole sum which shall have come into their hands.



188 - Preferred debts.

188. Preferred debts. They shall pay all debts due by such debtor to the United States, and all debts due by him to persons who, by the laws of the United States, have a preference in consequence of having paid money as sureties of such debtor.



189 - Distribution of moneys.

189. Distribution of moneys. They shall distribute the residue of the moneys in their hands, among all those who shall have exhibited their claims as creditors, and whose debts shall have been ascertained, in proportion to their respective demands, and without giving any preference to debts due on specialties, as follows:

1. In proceedings under the third and fourth articles of this chapter, among those who were creditors at the time of the execution of the assignment by the insolvent;

2. In proceedings under the fifth article, among those creditors, at whose suit the debtor was imprisoned on execution at the time of his discharge.



190 - Preference of debts owing by debtor as trustee.

190. Preference of debts owing by debtor as trustee. In making such distribution, the trustees shall first pay all debts that may be owing by the debtor as guardian, executor, administrator or trustee; and if there be not sufficient to pay all debts of the character above specified, then a distribution shall be made among them, in proportion to their amounts respectively.



191 - Payment of debts before maturity.

191. Payment of debts before maturity. Every person to whom a debtor, except one proceeding under the fifth article, shall be indebted on a valuable consideration, for any sum of money not due at the time of such distribution, but payable afterwards, shall receive his proportion with other creditors, after deducting a rebate of legal interest upon the sum distributed, for the time unexpired of such credit.



192 - Set-off of mutual debts or credits.

192. Set-off of mutual debts or credits. Where mutual credit has been given by any debtor, except a debtor proceeding under the fifth article of this chapter, and any other person, or mutual debts have subsisted between such debtor and any other person, the trustees may set off such credits or debts, and pay the proportion or receive the balance due. But no set-off shall be allowed of any claim or debt, which would not have been entitled to a dividend as hereinbefore directed.



193 - No set-off in certain cases.

193. No set-off in certain cases. No set-off shall be allowed by such trustees, of any claim or debt, which shall have been purchased by, or transferred to, the person claiming its allowance, which could not have been set off by him, according to the provisions of this article, in a suit brought by such trustees.



194 - Provision for pending actions.

194. Provision for pending actions. If, at the time any dividend is made, any action or proceeding be pending against the trustees, in which a demand against such debtor may be established, the trustees may retain in their hands, the proportion which would belong to such demand if established, and the necessary costs and expenses of such action or proceeding, to be applied according to the event of such proceeding or action, or to be distributed in a second or other dividend.



194-A - Provision for contingent or unliquidated liabilities.

194-a. Provision for contingent or unliquidated liabilities. If, at the time any dividend is made, there shall be a contingent or unliquidated claim against the debtor or an outstanding bond, recognizance or undertaking upon which the debtor shall have been principal, surety or indemnitor, the trustees must retain in their hands for such period or periods as the court having jurisdiction of the matter may by order direct a sum of money sufficient to pay a due or equal proportion of said dividend upon such contingent or unliquidated claim or liability if and when the same shall be established and liquidated.



195 - Penalties recovered.

195. Penalties recovered. All penalties which shall be recovered by any trustees, pursuant to the provisions of this article, shall be deemed a part of the estate of the debtor, and shall be distributed as such among his creditors.



196 - Subsequent dividends.

196. Subsequent dividends. If the whole of such debtor's estate be not distributed on the first dividend, the trustees shall, within one year thereafter, make a second dividend of all the moneys belonging to the estate of the debtor, then in their hands, among the creditors entitled thereto as hereinbefore specified; and in the same manner from year to year, so long as any moneys belonging to the estate of such debtor shall remain in the hands of the trustees, they shall make a dividend thereof among the creditors entitled thereto.



197 - Provision for neglectful creditors.

197. Provision for neglectful creditors. Any creditor who shall have neglected to deliver to the trustees an account of his demand, before the first, second, third or other dividend, and who shall deliver his account to them before the second, or other subsequent dividend, shall receive the sum he would have been entitled to, on any former dividend, before any distribution be made to other creditors.



198 - Unclaimed dividends.

198. Unclaimed dividends. If any dividend that shall have been declared, shall remain unclaimed by the person entitled thereto for one year after the same was declared, the trustees shall consider it as relinquished, and shall distribute it, on any subsequent dividend, among the other creditors.



199 - Disposition of surplus.

199. Disposition of surplus. If after settling the estate of any debtor, and after discharging his debts, entitled to a dividend, any surplus shall remain in the hands of his trustees, the same shall be paid to such debtor or his legal representatives.



200 - Allowance to debtor.

200. Allowance to debtor. Every debtor who shall be discharged under the third or fourth articles of this chapter shall be allowed the sum of five per centum on the net produce of all his estate, that shall be received by the assignees, to be paid to him by them, in case such net produce, after such allowance made, shall be sufficient to pay the creditors of such debtor, entitled to a dividend, the sum of seventy cents on the dollar, on the amount of their debts respectively, as the same shall have been ascertained; but the said allowance shall not exceed in the whole, the sum of five hundred dollars.



201 - Accounting by trustees.

201. Accounting by trustees. Within ten days after any dividend made by any trustees, they shall render on oath and file with the clerk of the court where the order appointing them was entered an account in writing of all their proceedings in the premises, stating:

1. Their disbursements, commissions and the dividends made by them;

2. The names and residences of the creditors to whom dividends were made, and the names of those actually receiving them;

3. The property, moneys and effects of the debtor remaining in their hands, and the value and situation of such property.

And such trustees may at any time be compelled by an order of the supreme court, or of the county court of the county in which they reside, to render such account on oath, on the application of the debtor, or of any creditor.



202 - Trustees subject to order of court.

202. Trustees subject to order of court. Such trustees shall be subject to the order of the supreme court, and of the county court of the county in which they were appointed, upon the application of any creditor, or of any debtor in respect to whom they were appointed, in relation to the execution of any of the powers and duties confided to them; and they may be removed by such court, for cause shown.



203 - Appointment of substitute trustee.

203. Appointment of substitute trustee. Whenever any trustee shall be removed, or shall die, or become incapacitated to perform his duties, the court which originally appointed such trustee, after giving notice, and an opportunity to the creditors to propose proper persons, may appoint another in the place of such trustee, who shall, in all respects, have the like powers and authority, and be subject to the same control, obligations and responsibilities; and the said appointment shall be certified and recorded, as the original appointment was required to be recorded.



204 - Application by trustee for leave to renounce.

204. Application by trustee for leave to renounce. Any trustee appointed pursuant to the provisions of this chapter who shall be desirous of renouncing the trust vested in him, may apply to the court from whom his appointment was received, for an order to all persons interested, to show cause why such renunciation should not be accepted.



205 - Account upon application.

205. Account upon application. Such application shall be accompanied by a full, true and just account of all the transactions of such trustees, in that character, and particularly of the property, moneys and effects received by him; of all payments made, whether to creditors or otherwise; and of the remaining effects and estate of the debtor, in respect to whom, or whose estate, he was appointed trustee, within his knowledge, and the situation of the same.



206 - Verification of account.

206. Verification of account. To such account shall be annexed the affidavit of the trustee, that the said account is in all respects just and true, according to the best of his knowledge and belief.



207 - Order to show cause.

207. Order to show cause. The court shall thereupon grant an order, directing notice to be given to all persons interested in the estate of the debtor, in respect to whom or whose estate such trustee was appointed, to show cause on a day, or at a term and at a place therein to be specified, why he should not be permitted to renounce his appointment.



208 - Publication of notice.

208. Publication of notice. Such notice shall be published, once in each week, for four weeks successively, in such newspapers, as such court shall direct.



209 - Hearing.

209. Hearing. On the day appointed for such hearing, and on such other days as shall from time to time be appointed, if it shall appear that notice was duly published, the court shall proceed to hear the proofs and allegations of the parties.



210 - Order permitting renunciation.

210. Order permitting renunciation. If it shall appear that the proceedings of such trustee, in relation to his trust, have been fair and honest, and particularly in the collection of the property and debts vested in him; and if such court be satisfied, that for any reason, it is inexpedient for such trustee to continue in the execution of the duties of his appointment, and that such duties can be executed by another trustee, without injury to the estate of the debtor, or to the creditors; and if no good cause to the contrary appear, the court shall grant an order, allowing such trustee to renounce his appointment, and to assign the property and effects of the debtor.



211 - Assignment by renouncing trustee.

211. Assignment by renouncing trustee. Such assignment shall be executed by such trustee, to such person, or persons, as the court shall appoint for that purpose; and in the appointment, such persons as shall have been named to be assignees by the creditors of such debtor, or by the major part of them, shall be preferred, if approved by such court.



212 - Effect of assignment.

212. Effect of assignment. Such assignment shall transfer to the persons to whom it shall be made, all the remaining estate and effects, vested in the trustee so renouncing; and such new assignee shall have the same powers, be subject to the same duties, and be entitled to the same compensation, as the original trustee; and shall continue any suit that may have been commenced by such original trustee, in his name, or in that of such new assignee.



213 - Order for discharge of trustee from trust.

213. Order for discharge of trustee from trust. Upon producing to the court allowing such assignment, the certificate of the assignee, duly proved by the oath of a subscribing witness, that such assignment has been duly made, and the property capable of delivery, belonging to such debtor, together with all the books, vouchers and documents, relating to the estate of such debtor, has been duly delivered; and also a certificate of the county clerk, that such assignment has been recorded; such court shall grant to the trustee so applying, an order that he be discharged from his trust.



214 - Effect of order.

214. Effect of order. Upon such order being granted, such trustee shall be discharged from the trust reposed in him, and his power and authority shall thereupon cease; but he shall, notwithstanding, remain subject to any liability he may have incurred, at any time previous to the granting of such order, in the management of his trust.



215 - Recording order and filing papers.

215. Recording order and filing papers. Such new assignment, upon being duly proved or acknowledged, shall be recorded in the office of the clerk of the county where the order appointing the original trustee was entered; and the petition of the trustee, the affidavit and proceedings thereon, with the certificate of the new assignee, shall be filed in the same office.



216 - Payment of expense of renunciation.

216. Payment of expense of renunciation. The expense of all proceedings in effecting such renunciation and assignment, shall be paid by the trustee making the application.



217 - New trustee in place of one absent.

217. New trustee in place of one absent. Whenever any trustee appointed under any authority conferred by any of the provisions of articles three, four or five of this chapter, shall remove from and continue to reside out of this state for one year, it shall be lawful for the court which originally appointed such trustee, after giving notice and an opportunity to the creditors to propose proper persons, to appoint another person in the place of such trustee.



218 - Powers and duties of new trustee.

218. Powers and duties of new trustee. The trustee appointed in the place of the trustee so removed shall in all respects have the like powers and authority, and be subject to the same control, obligations and responsibilities as the trustee originally appointed; and the appointment of such trustee shall be certified and recorded as the original appointment was required to be recorded.






Article 9 - (Debtor & Creditor) PAYMENT OF DEBTS OF INCOMPETENT PERSON OR CONSERVATEE

250 - Notice to creditors of incompetent person or conservatee.

250. Notice to creditors of incompetent person or conservatee. A court exercising jurisdiction over the property of an incompetent person or conservatee may, upon the petition of a committee of the property of such incompetent person or of the conservator of the property of such conservatee, authorize him to advertise for creditors and other persons interested in such estate, to present to him their claims with the vouchers thereof, duly verified, and naming a post-office address at which papers may be served on them by mail, as hereinafter provided, on or before a day to be specified in such advertisement, not less than thirty days from the last publication thereof, which advertisement or notice shall be published in two newspapers to be designated by the court as most likely to give notice to the persons to be served, not less than once a week for four successive weeks, and a copy of such notice securely inclosed in a post-paid wrapper, shall be deposited in the post-office in the village or city where such committee or conservator resides, addressed to each person interested in the estate of such incompetent person or conservatee who shall appear from the books or papers of such incompetent person or conservatee to be interested in said estate, or who shall be known to said committee or conservator to be so interested, at the proper post-office address of such interested person, so far as said committee or conservator shall be able to ascertain the same, at least thirty days prior to the time limited in such notice for presentation of such claims.



251 - Authority for committee or conservator to compromise claims.

251. Authority for committee or conservator to compromise claims. A court exercising jurisdiction over the property of a mentally ill person, mentally retarded person, alcohol abuser or conservatee may, upon the application of the committee of the property of such incompetent person or the conservator of the conservatee, and for good and sufficient cause shown, and upon such terms as it may direct, authorize the committee or conservator to sell, compromise or compound any claim or debt belonging to the estate of the incompetent person or conservatee. But such authority shall not prevent any party interested in the trust estate, from showing upon the final accounting of such committee or conservator that such debt or claim was fraudulently or negligently sold, compounded or compromised. The sale of any debt or claim heretofore made in good faith by any such committee or conservator, shall be valid, subject, however, to the approval of the court, and the committee or conservator shall be charged with and liable for, as a part of the trust fund, any sum which might or ought to have been collected by him.



252 - Payment by committee or conservator of claims.

252. Payment by committee or conservator of claims. A committee of the property of a person, incompetent by reason of mental illness, mental retardation or alcohol abuse, to manage his affairs, or a conservator of the property of a conservatee, may, under direction of the court exercising jurisdiction of such estate, after payment of the expenses, disbursements and commissions of such trust, apply so much of the funds and property of said estate remaining in his hands as such committee or conservator, as may be necessary to pay and discharge the proper claims of creditors who have presented claims pursuant to the notice in this article provided for, to the payment of such claims, and if the property so remaining be insufficient to pay such claims in full, then the committee or conservator may distribute the same according to law among the creditors who have presented and proved their claims as in this article provided, and such payment, when so made in good faith and under direction of such court, shall relieve such committee or conservator and his sureties from liability to creditors who have failed to present their claims as in this article provided.



253 - Citation to attend judicial settlement of accounts of committee or conservator.

253. Citation to attend judicial settlement of accounts of committee or conservator. A citation may be issued by the court to all parties interested in the estate of such incompetent person or conservatee, as creditors or otherwise, requiring them to appear in court on some day therein to be specified, to make proof of their several claims if they be creditors, and to show cause why a settlement of accounts and proceedings of the committee or conservator up to the date of such hearing should not be had, and if no cause be shown, to attend the settlement of such account. All such citations must be returnable in court, and said court when not otherwise engaged shall always be open for proceedings under this article. Such citations may be issued on petition of such committee or conservator, or of one or more of his sureties, or of a creditor of such incompetent person or conservatee, or other person interested in said estate; and when issued on a petition of a committee, conservator, or his surety, it may be issued at any time after the appointment of such committee or conservator, in any other case, after lapse of one year from the appointment of such committee or conservator, or upon his removal or resignation. A citation issued on petition of a creditor may be addressed to and served on the committee or conservator alone, but on or after the return of such citation, the committee or conservator may have a general citation issued to all parties interested.



254 - Service of citation.

254. Service of citation. A citation to the persons interested must be served on all parties, other than the petitioner, who are interested in the fund, including sureties of the committee or conservator; but the court may, in its discretion, dispense with the service on such incompetent person or conservatee, and, if the time limited by due advertisement for presentation of claims has expired before the issue of citation, creditors who have not duly presented their claims need not be served. The court may, by order, direct such citation to be served on creditors who have presented claims accompanied by post-office address, as provided in section two hundred and fifty, by depositing a copy of the same at least twenty days prior to the return day thereof in the post-office at the place where such committee or conservator, resides, duly inclosed and directed to each of such creditors at the post-office address specified by him as provided in section two hundred and fifty, with the postage prepaid, and publishing such citation once in each week for at least four weeks prior to such return day in one or more newspapers to be designated by the court as most likely to give notice to such creditors. A citation personally served within the county where such incompetent person or conservatee resided at the time of his becoming incompetent or incapable of managing his affairs, or an adjoining county, must be served at least eight days before the return thereof; if in any other county, at least fifteen days before the return thereof. The court may direct service to be made by publication, when it is satisfied by affidavit or verified petition, either that the person to be served is unknown or that his residence can not, after diligent inquiry, be ascertained, or that he can not, after due diligence, be found within the state. The order for such service must direct service of the citation upon such person to be made by publication thereof in one newspaper to be designated by the court as most likely to give notice to the person to be served once a week for four weeks, and that a copy of the citation be forthwith deposited in the post-office duly inclosed and directed to each person so served at his last known place of residence or post-office address, and the postage paid thereon, at least thirty days before the return day thereof. When publication has been ordered, personal service without the state made, if within the United States, at least thirty days, or without the United States, at least forty days before the return day, is equivalent to publication and mailing. Personal service on minors, incompetent persons and conservatees shall be made as prescribed by law for service of citations issued by surrogates for final accounting, and personal service on one or two or more creditors, claiming as co-partners or otherwise as joint creditors shall be equivalent to personal services on all, and voluntary appearance either in person or by attorney shall be equivalent to personal service, and such appearance may be made by any one claiming an interest, though not served, and such person shall thereupon become a party to the proceeding.



255 - Proceedings on return of citation.

255. Proceedings on return of citation. Upon the return of such citation properly served, such court shall have the powers in relation to such estates, claims, property and committee, which devolve on courts, by virtue of section twenty-one, in relation to assignments and assignees for benefit of creditors and such assigned estates.






Article 10 - (Debtor & Creditor) FRAUDULENT CONVEYANCES.

270 - Definition of terms.

270. Definition of terms. In this article "assets" of a debtor means property not exempt from liability for his debts. To the extent that any property is liable for any debts of the debtor, such property shall be included in his assets.

"Conveyance" includes every payment of money, assignment, release, transfer, lease, mortgage or pledge of tangible or intangible property, and also the creation of any lien or incumbrance.

"Creditor" is a person having any claim, whether matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent.

"Debt" includes any legal liability, whether matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent.



271 - Insolvency.

271. Insolvency. 1. A person is insolvent when the present fair salable value of his assets is less than the amount that will be required to pay his probable liability on his existing debts as they become absolute and matured.

2. In determining whether a partnership is insolvent there shall be added to the partnership property the present fair salable value of the separate assets of each general partner in excess of the amount probably sufficient to meet the claims of his separate creditors, and also the amount of any unpaid subscription to the partnership of each limited partner, provided the present fair salable value of the assets of such limited partner is probably sufficient to pay his debts, including such unpaid subscription.



272 - Fair consideration.

272. Fair consideration. Fair consideration is given for property, or obligation,

a. When in exchange for such property, or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or an antecedent debt is satisfied, or

b. When such property, or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared with the value of the property, or obligation obtained.



273 - Conveyances by insolvent.

273. Conveyances by insolvent. Every conveyance made and every obligation incurred by a person who is or will be thereby rendered insolvent is fraudulent as to creditors without regard to his actual intent if the conveyance is made or the obligation is incurred without a fair consideration.



273-A - Conveyances by defendants.

273-a. Conveyances by defendants. Every conveyance made without fair consideration when the person making it is a defendant in an action for money damages or a judgment in such an action has been docketed against him, is fraudulent as to the plaintiff in that action without regard to the actual intent of the defendant if, after final judgment for the plaintiff, the defendant fails to satisfy the judgment.



274 - Conveyances by persons in business.

274. Conveyances by persons in business. Every conveyance made without fair consideration when the person making it is engaged or is about to engage in a business or transaction for which the property remaining in his hands after the conveyance is an unreasonably small capital, is fraudulent as to creditors and as to other persons who become creditors during the continuance of such business or transaction without regard to his actual intent.



275 - Conveyances by a person about to incur debts.

275. Conveyances by a person about to incur debts. Every conveyance made and every obligation incurred without fair consideration when the person making the conveyance or entering into the obligation intends or believes that he will incur debts beyond his ability to pay as they mature, is fraudulent as to both present and future creditors.



276 - Conveyance made with intent to defraud.

276. Conveyance made with intent to defraud. Every conveyance made and every obligation incurred with actual intent, as distinguished from intent presumed in law, to hinder, delay, or defraud either present or future creditors, is fraudulent as to both present and future creditors.



276-A - Attorneys' fees in action or special proceeding to set aside a conveyance made with intent to defraud.

276-a. Attorneys' fees in action or special proceeding to set aside a conveyance made with intent to defraud. In an action or special proceeding brought by a creditor, receiver, trustee in bankruptcy, or assignee for the benefit of creditors to set aside a conveyance by a debtor, where such conveyance is found to have been made by the debtor and received by the transferee with actual intent, as distinguished from intent presumed in law, to hinder, delay or defraud either present or future creditors, in which action or special proceeding the creditor, receiver, trustee in bankruptcy, or assignee for the benefit of creditors shall recover judgment, the justice or surrogate presiding at the trial shall fix the reasonable attorney's fees of the creditor, receiver, trustee in bankruptcy, or assignee for the benefit of creditors in such action or special proceeding, and the creditor, receiver, trustee in bankruptcy, or assignee for the benefit of creditors shall have judgment therefor against the debtor and the transferee who are defendants in addition to the other relief granted by the judgment. The fee so fixed shall be without prejudice to any agreement, express or implied, between the creditor, receiver, trustee in bankruptcy, or assignee for the benefit of creditors and his attorney with respect to the compensation of such attorney.



277 - Conveyance of partnership property.

277. Conveyance of partnership property. Every conveyance of partnership property and every partnership obligation incurred when the partnership is or will be thereby rendered insolvent, is fraudulent as to partnership creditors, if the conveyance is made or obligation is incurred,

a. To a partner, whether with or without a promise by him to pay partnership debts, or

b. To a person not a partner without fair consideration to the partnership as distinguished from consideration to the individual partners.



278 - Rights of creditors whose claims have matured.

278. Rights of creditors whose claims have matured. 1. Where a conveyance or obligation is fraudulent as to a creditor, such creditor, when his claim has matured, may, as against any person except a purchaser for fair consideration without knowledge of the fraud at the time of the purchase, or one who has derived title immediately or mediately from such a purchaser,

a. Have the conveyance set aside or obligation annulled to the extent necessary to satisfy his claim, or

b. Disregard the conveyance and attach or levy execution upon the property conveyed.

2. A purchaser who without actual fraudulent intent has given less than a fair consideration for the conveyance or obligation, may retain the property or obligation as security for repayment.



279 - Rights of creditors whose claims have not matured.

279. Rights of creditors whose claims have not matured. Where a conveyance made or obligation incurred is fraudulent as to a creditor whose claim has not matured he may proceed in a court of competent jurisdiction against any person against whom he could have proceeded had his claim matured, and the court may,

a. Restrain the defendant from disposing of his property.

b. Appoint a receiver to take charge of the property,

c. Set aside the conveyance or annul the obligation, or

d. Make any order which the circumstances of the case may require.



280 - Cases not provided for in article.

280. Cases not provided for in article. In any case not provided for in this article the rules of law and equity including the law merchant, and in particular the rules relating to the law of principal and agent, and the effect of fraud, misrepresentation, duress or coercion, mistake, bankruptcy or other invalidating cause shall govern.



281 - Construction of article.

281. Construction of article. This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.






Article 10-A - (Debtor & Creditor) PERSONAL BANKRUPTCY EXEMPTIONS

282 - Permissible exemptions in bankruptcy.

282. Permissible exemptions in bankruptcy. Under section five hundred twenty-two of title eleven of the United States Code, entitled "Bankruptcy", an individual debtor domiciled in this state may exempt from the property of the estate, to the extent permitted by subsection (b) thereof, only (i) personal and real property exempt from application to the satisfaction of money judgments under sections fifty-two hundred five and fifty-two hundred six of the civil practice law and rules, (ii) insurance policies and annuity contracts and the proceeds and avails thereof as provided in section three thousand two hundred twelve of the insurance law and (iii) the following property:

1. Bankruptcy exemption of a motor vehicle. One motor vehicle not exceeding four thousand dollars in value above liens and encumbrances of the debtor; provided, however, if such vehicle has been equipped for use by a disabled debtor, then ten thousand dollars in value above liens and encumbrances of the debtor.

2. Bankruptcy exemption for right to receive benefits. The debtor's right to receive or the debtor's interest in: (a) a social security benefit, unemployment compensation or a local public assistance benefit; (b) a veterans' benefit; (c) a disability, illness, or unemployment benefit; (d) alimony, support, or separate maintenance, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; and (e) all payments under a stock bonus, pension, profit sharing, or similar plan or contract on account of illness, disability, death, age, or length of service unless (i) such plan or contract, except those qualified under section 401, 408 or 408A of the United States Internal Revenue Code of 1986, as amended, was established by the debtor or under the auspices of an insider that employed the debtor at the time the debtor's rights under such plan or contract arose, (ii) such plan is on account of age or length of service, and (iii) such plan or contract does not qualify under section four hundred one (a), four hundred three (a), four hundred three (b), four hundred eight, four hundred eight A, four hundred nine or four hundred fifty-seven of the Internal Revenue Code of nineteen hundred eighty-six, as amended.

3. Bankruptcy exemption for right to receive certain property. The debtor's right to receive, or property that is traceable to: (i) an award under a crime victim's reparation law; (ii) a payment on account of the wrongful death of an individual of whom the debtor was a dependent to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; (iii) a payment, not to exceed seventy-five hundred dollars on account of personal bodily injury, not including pain and suffering or compensation for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent; and (iv) a payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.



283 - Aggregate individual bankruptcy exemption for certain annuities and personal property.

283. Aggregate individual bankruptcy exemption for certain annuities and personal property. 1. General application. The aggregate amount the debtor may exempt from the property of the estate for personal property exempt from application to the satisfaction of a money judgment under subdivision (a) of section fifty-two hundred five of the civil practice law and rules and for benefits, rights, privileges, and options of annuity contracts described in the following sentence shall not exceed ten thousand dollars. Annuity contracts subject to the foregoing limitation are those that are: (a) initially purchased by the debtor within six months of the debtor's filing a petition in bankruptcy, (b) not described in any paragraph of section eight hundred five (d) of the Internal Revenue Code of nineteen hundred fifty-four, and (c) not purchased by application of proceeds under settlement options of annuity contracts purchased more than six months before the debtor's filing a petition in bankruptcy or under settlement options of life insurance policies.

2. Contingent alternative bankruptcy exemption. Notwithstanding section two hundred eighty-two of this article, a debtor, who (a) does not elect, claim, or otherwise avail himself of an exemption described in section fifty-two hundred six of the civil practice law and rules; (b) utilizes to the fullest extent permitted by law as applied to said debtor's property, the exemptions referred to in subdivision one of this section which are subject to the ten thousand dollar aggregate limit; and (c) does not reach such aggregate limit, may exempt cash in the amount by which ten thousand dollars exceeds the aggregate of his or her exemptions referred to in subdivision one of this section or in the amount of five thousand dollars, whichever amount is less. For purposes of this subdivision, cash means currency of the United States at face value, savings bonds of the United States at face value, the right to receive a refund of federal, state and local income taxes, and deposit accounts in any state or federally chartered depository institution.



284 - Exclusivity of exemptions.

284. Exclusivity of exemptions. In accordance with the provisions of section five hundred twenty-two (b) of title eleven of the United States Code, debtors domiciled in this state are not authorized to exempt from the estate property that is specified under subsection (d) of such section.



285 - Alternative federal exemptions.

285. Alternative federal exemptions. Notwithstanding any inconsistent provision of law, an individual debtor may opt to exempt from property of the estate such property as is permitted to be exempted pursuant to section five hundred twenty-two of title eleven of the United States Code in lieu of such property as is permitted to be exempted pursuant to the applicable provisions of this article.






Article 11 - (Debtor & Creditor) LAWS REPEALED; WHEN TO TAKE EFFECT

290 - Laws repealed.

290. Laws repealed. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



291 - When to take effect.

291. When to take effect. This chapter shall take effect immediately.









DOM - Domestic Relations

Article 1 - (Domestic Relations) Short Title; Definitions

1 - Short title.

1. Short title. This chapter shall be known as the "Domestic Relations Law."



2 - Definitions.

2. Definitions. A "minor" or "infant", as used in this chapter, is a person under the age of eighteen years.






Article 2 - (Domestic Relations) Marriages

5 - Incestuous and void marriages.

5. Incestuous and void marriages. A marriage is incestuous and void whether the relatives are legitimate or illegitimate between either:

1. An ancestor and a descendant;

2. A brother and sister of either the whole or the half blood;

3. An uncle and niece or an aunt and nephew.

If a marriage prohibited by the foregoing provisions of this section be solemnized it shall be void, and the parties thereto shall each be fined not less than fifty nor more than one hundred dollars and may, in the discretion of the court in addition to said fine, be imprisoned for a term not exceeding six months. Any person who shall knowingly and wilfully solemnize such marriage, or procure or aid in the solemnization of the same, shall be deemed guilty of a misdemeanor and shall be fined or imprisoned in like manner.



6 - Void marriages.

6. Void marriages. A marriage is absolutely void if contracted by a person whose husband or wife by a former marriage is living, unless either:

1. Such former marriage has been annulled or has been dissolved for a cause other than the adultery of such person; provided, that if such former marriage has been dissolved for the cause of the adultery of such person, he or she may marry again in the cases provided for in section eight of this chapter and such subsequent marriage shall be valid;

3. Such former marriage has been dissolved pursuant to section seven-a of this chapter.



7 - Voidable marriages.

7. Voidable marriages. A marriage is void from the time its nullity is declared by a court of competent jurisdiction if either party thereto:

1. Is under the age of legal consent, which is eighteen years, provided that such nonage shall not of itself constitute an absolute right to the annulment of such marriage, but such annulment shall be in the discretion of the court which shall take into consideration all the facts and circumstances surrounding such marriage;

2. Is incapable of consenting to a marriage for want of understanding;

3. Is incapable of entering into the married state from physical cause;

4. Consent to such marriage by reason of force, duress or fraud;

5. Has been incurably mentally ill for a period of five years or more.



8 - Marriage after divorce.

8. Marriage after divorce. Whenever, and whether prior or subsequent to September first, nineteen hundred sixty-seven, a marriage has been dissolved by divorce, either party may marry again.






Article 3 - (Domestic Relations) Solemnization, Proof and Effect of Marriage

10 - Marriage a civil contract.

10. Marriage a civil contract. Marriage, so far as its validity in law is concerned, continues to be a civil contract, to which the consent of parties capable in law of making a contract is essential.



10-A - Parties to a marriage.

10-a. Parties to a marriage. 1. A marriage that is otherwise valid shall be valid regardless of whether the parties to the marriage are of the same or different sex.

2. No government treatment or legal status, effect, right, benefit, privilege, protection or responsibility relating to marriage, whether deriving from statute, administrative or court rule, public policy, common law or any other source of law, shall differ based on the parties to the marriage being or having been of the same sex rather than a different sex. When necessary to implement the rights and responsibilities of spouses under the law, all gender-specific language or terms shall be construed in a gender-neutral manner in all such sources of law.



10-B - Religious exception.

10-b. Religious exception. 1. Notwithstanding any state, local or municipal law, rule, regulation, ordinance, or other provision of law to the contrary, a religious entity as defined under the education law or section two of the religious corporations law, or a corporation incorporated under the benevolent orders law or described in the benevolent orders law but formed under any other law of this state, or a not-for-profit corporation operated, supervised, or controlled by a religious corporation, or any employee thereof, being managed, directed, or supervised by or in conjunction with a religious corporation, benevolent order, or a not-for-profit corporation as described in this subdivision, shall not be required to provide services, accommodations, advantages, facilities, goods, or privileges for the solemnization or celebration of a marriage. Any such refusal to provide services, accommodations, advantages, facilities, goods, or privileges shall not create any civil claim or cause of action or result in any state or local government action to penalize, withhold benefits, or discriminate against such religious corporation, benevolent order, a not-for-profit corporation operated, supervised, or controlled by a religious corporation, or any employee thereof being managed, directed, or supervised by or in conjunction with a religious corporation, benevolent order, or a not-for-profit corporation.

2. Notwithstanding any state, local or municipal law or rule, regulation, ordinance, or other provision of law to the contrary, nothing in this article shall limit or diminish the right, pursuant to subdivision eleven of section two hundred ninety-six of the executive law, of any religious or denominational institution or organization, or any organization operated for charitable or educational purposes, which is operated, supervised or controlled by or in connection with a religious organization, to limit employment or sales or rental of housing accommodations or admission to or give preference to persons of the same religion or denomination or from taking such action as is calculated by such organization to promote the religious principles for which it is established or maintained.

3. Nothing in this section shall be deemed or construed to limit the protections and exemptions otherwise provided to religious organizations under section three of article one of the constitution of the state of New York.



11 - By whom a marriage must be solemnized.

11. By whom a marriage must be solemnized. No marriage shall be valid unless solemnized by either:

1. A clergyman or minister of any religion, or by the senior leader, or any of the other leaders, of The Society for Ethical Culture in the city of New York, having its principal office in the borough of Manhattan, or by the leader of The Brooklyn Society for Ethical Culture, having its principal office in the borough of Brooklyn of the city of New York, or of the Westchester Ethical Society, having its principal office in Westchester county, or of the Ethical Culture Society of Long Island, having its principal office in Nassau county, or of the Riverdale-Yonkers Ethical Society having its principal office in Bronx county, or by the leader of any other Ethical Culture Society affiliated with the American Ethical Union; provided that no clergyman or minister as defined in section two of the religious corporations law, or Society for Ethical Culture leader shall be required to solemnize any marriage when acting in his or her capacity under this subdivision.

1-a. A refusal by a clergyman or minister as defined in section two of the religious corporations law, or Society for Ethical Culture leader to solemnize any marriage under this subdivision shall not create a civil claim or cause of action or result in any state or local government action to penalize, withhold benefits or discriminate against such clergyman or minister.

2. The current or a former governor, a mayor of a village, a county executive of a county, or a mayor, recorder, city magistrate, police justice or police magistrate of a city, a former mayor or the city clerk of a city of the first class of over one million inhabitants or any of his or her deputies or not more than four regular clerks, designated by him or her for such purpose as provided in section eleven-a of this article, except that in cities which contain more than one hundred thousand and less than one million inhabitants, a marriage shall be solemnized by the mayor, or police justice, and by no other officer of such city, except as provided in subdivisions one and three of this section.

3. A judge of the federal circuit court of appeals for the second circuit, a judge of a federal district court for the northern, southern, eastern or western district of New York, a judge of the United States court of international trade, a federal administrative law judge presiding in this state, a justice or judge of a court of the unified court system, a housing judge of the civil court of the city of New York, a retired justice or judge of the unified court system or a retired housing judge of the civil court of the city of New York certified pursuant to paragraph (k) of subdivision two of section two hundred twelve of the judiciary law, the clerk of the appellate division of the supreme court in each judicial department, a retired city clerk who served for more than ten years in such capacity in a city having a population of one million or more or a county clerk of a county wholly within cities having a population of one million or more; or,

3-a. A judge or peacemaker judge of any Indian tribal court, a chief, a headman, or any member of any tribal council or other governing body of any nation, tribe or band of Indians in this state duly designated by such body for the purpose of officiating at marriages, or any other persons duly designated by such body, in keeping with the culture and traditions of any such nation, tribe or band of Indians in this state, to officiate at marriages.

4. A written contract of marriage signed by both parties and at least two witnesses, all of whom shall subscribe the same within this state, stating the place of residence of each of the parties and witnesses and the date and place of marriage, and acknowledged before a judge of a court of record of this state by the parties and witnesses in the manner required for the acknowledgment of a conveyance of real estate to entitle the same to be recorded.

5. Notwithstanding any other provision of this article, where either or both of the parties is under the age of eighteen years a marriage shall be solemnized only by those authorized in subdivision one of this section or by (1) the mayor of a city or village, or county executive of a county, or by (2) a judge of the federal circuit court of appeals for the second circuit, a judge of a federal district court for the northern, southern, eastern or western district of New York, a judge of the United States court of international trade, or a justice or a judge of a court of the unified court system, or by (3) a housing judge of the civil court of the city of New York, or by (4) a former mayor or the clerk of a city of the first class of over one million inhabitants or any of his or her deputies designated by him or her for such purposes as provided in section eleven-a of this chapter.

6. Notwithstanding any other provisions of this article to the contrary no marriage shall be solemnized by a public officer specified in this section, other than a judge of a federal district court for the northern, southern, eastern or western district of New York, a judge of the United States court of international trade, a federal administrative law judge presiding in this state, a judge or justice of the unified court system of this state, a housing judge of the civil court of the city of New York, or a retired judge or justice of the unified court system or a retired housing judge of the civil court certified pursuant to paragraph (k) of subdivision two of section two hundred twelve of the judiciary law, nor by any of the persons specified in subdivision three-a of this section, outside the territorial jurisdiction in which he or she was elected, appointed or duly designated. Such a public officer, however, elected or appointed within the city of New York may solemnize a marriage anywhere within such city.

7. The term "clergyman" or "minister" when used in this article, shall include those defined in section two of the religious corporations law. The word "magistrate, " when so used, includes any person referred to in the second or third subdivision.



11-A - Duty of city clerk in certain cities of the first class; facsimile signature of said clerk authorized.

11-a. Duty of city clerk in certain cities of the first class; facsimile signature of said clerk authorized. 1. a. The city clerk of a city of the first class of over one million inhabitants may designate in writing any of his deputies or not more than four from among the permanent members of his staff to perform marriage ceremonies, which designation shall be in writing and be filed in the office of such city clerk. The day of such filing shall be endorsed on the designation. Any such designation shall be and remain in effect for six months from the filing thereof.

b. Whenever persons to whom the city clerk of any such city of the first class shall have issued a marriage license shall request him to solemnize the rites of matrimony between them and present to him such license it shall be the duty of such clerk, either in person or by one of his deputies or the permanent members of his staff so designated by him to solemnize such marriage; provided, however, that nothing contained either in this section or in subdivision two of section eleven of this chapter shall be construed as empowering or requiring either the said city clerk or any of his designated deputies or the permanent members of his staff so designated to solemnize marriages at any place other than at the office of such city clerk.

c. Notwithstanding any other provision of this article upon presentation to said city clerk in person or to any of his deputies of such license by one or both of such persons under the age of eighteen years with a request to solemnize the rites of matrimony between them, it shall be the duty of such city clerk either in person or by one of his deputies to solemnize such marriage provided there is submitted to said city clerk, in addition, the written request therefor by the parents of any such persons under the age of eighteen years and provided further that said parents shall be personally present at such requested solemnization.

d. In all cases in which the city clerk of such city or one of his deputies or the permanent members of his staff so designated shall perform a marriage ceremony such official shall demand and be entitled to collect therefor a fee to be fixed by the council of the city of New York not exceeding twenty-five dollars, which sum shall be paid by the contracting parties before or immediately upon the solemnization of the marriage; and all such fees so received shall be paid over to the commissioner of finance of the city.

2. The signature and seal of said clerk of cities of the first class of over one million inhabitants upon the marriage license, certificate of marriage, registration, and marriage search provided by this article may be a facsimile imprinted, stamped, or engraved thereon.

3. The said clerk of cities of the first class of one million inhabitants or more may designate among the permanent members of his staff one or more individuals who shall be permitted to sign his name and affix his official seal upon the marriage license, certificate of marriage registration, and marriage search provided by this article requiring the signature and seal of the city clerk.



11-B - Registration of persons performing marriage ceremonies in the city of New York.

11-b. Registration of persons performing marriage ceremonies in the city of New York. Every person authorized by law to perform the marriage ceremony, before performing any such ceremonies in the city of New York, shall register his or her name and address in the office of the city clerk of the city of New York. Every such person, before performing any marriage ceremonies subsequent to a change in his or her address, shall likewise register such change of address. Such city clerk is hereby empowered to cancel the registration of any person so registered upon satisfactory proof that the registration was fraudulent, or upon satisfactory proof that such person is no longer entitled to perform such ceremony.



11-C - Marriage officers.

11-c. Marriage officers. 1. Notwithstanding the provisions of section eleven of this article or any other law, the governing body of any village, town, or city may appoint one or more marriage officers who shall have the authority to solemnize a marriage which marriage shall be valid if performed in accordance with other provisions of law. Nothing herein contained shall nullify the authority of other persons authorized to solemnize marriages.

2. The number of such marriage officers appointed for a municipality shall be determined by the governing body of the municipality. Such marriage officers shall be eighteen years of age or over, and they shall reside in the municipality by which they are appointed. A marriage officer shall have the authority to solemnize a marriage within the territory of the municipality which makes the appointment.

3. A marriage officer may receive a salary or wage in an amount to be determined by the governing body of the municipality which appoints him or her. In the event that a marriage officer receives a salary or wage, he or she shall not receive any remuneration or consideration from any other source for performing his or her duties. In the event that a marriage officer does not receive a salary or wage, he or she may accept and keep up to seventy-five dollars for each marriage at which he or she officiates, paid by or on behalf of the persons married.

4. The term of office of a marriage officer shall be as determined by the governing body which makes the appointment but shall not exceed four years. A marriage officer shall serve at the pleasure of the appointing authority and may be removed from office with or without cause on ten days written notice filed with the clerk of the municipality and sent by registered mail return receipt requested to the marriage officer.



12 - Marriage, how solemnized.

12. Marriage, how solemnized. No particular form or ceremony is required when a marriage is solemnized as herein provided by a clergyman or magistrate, but the parties must solemnly declare in the presence of a clergyman or magistrate and the attending witness or witnesses that they take each other as husband and wife. In every case, at least one witness beside the clergyman or magistrate must be present at the ceremony.

The preceding provisions of this chapter, so far as they relate to the manner of solemnizing marriages, shall not affect marriages among the people called friends or quakers; nor marriages among the people of any other denominations having as such any particular mode of solemnizing marriages; but such marriages must be solemnized in the manner heretofore used and practiced in their respective societies or denominations, and marriages so solemnized shall be as valid as if this article had not been enacted.



13 - Marriage licenses.

13. Marriage licenses. It shall be necessary for all persons intended to be married in New York state to obtain a marriage license from a town or city clerk in New York state and to deliver said license, within sixty days, to the clergyman or magistrate who is to officiate before the marriage ceremony may be performed. In case of a marriage contracted pursuant to subdivision four of section eleven of this chapter, such license shall be delivered to the judge of the court of record before whom the acknowledgment is to be taken. If either party to the marriage resides upon an island located not less than twenty-five miles from the office or residence of the town clerk of the town of which such island is a part, and if such office or residence is not on such island such license may be obtained from any justice of the peace residing on such island, and such justice, in respect to powers and duties relating to marriage licenses, shall be subject to the provisions of this article governing town clerks and shall file all statements or affidavits received by him while acting under the provisions of this section with the town clerk of such town. No application for a marriage license shall be denied on the ground that the parties are of the same, or a different, sex.



13-AA - Test to determine the presence of sickle cell anemia.

13-aa. Test to determine the presence of sickle cell anemia. 1. On and after the effective date of this act, such test as may be necessary shall be given to each applicant for a marriage license who is not of the Caucasian, Indian or Oriental race for the purposes of discovering the existence of sickle cell anemia and notifying the applicant of the results of such test.

2. No application for a marriage license shall be denied solely on the ground that such test proves positive, nor shall the absence of such test invalidate a marriage.

3. The provisions of this section shall not apply to any person who refuses to take such test because of his religious beliefs.



13-B - Time within which marriage may be solemnized.

13-b. Time within which marriage may be solemnized. A marriage shall not be solemnized within twenty-four hours after the issuance of the marriage license, unless authorized by an order of a court of record as hereinafter provided, nor shall it be solemnized after sixty days from the date of the issuance of the marriage license unless authorized pursuant to section three hundred fifty-four-d of the executive law. Every license to marry hereafter issued by a town or city clerk, in addition to other requirements specified by this chapter, must contain a statement of the day and the hour the license is issued and the period during which the marriage may be solemnized. It shall be the duty of the clergyman or magistrate performing the marriage ceremony, or if the marriage is solemnized by written contract, of the judge before whom the contract is acknowledged, to annex to or endorse upon the marriage license the date and hour the marriage is solemnized. A judge or justice of the supreme court of this state or the county judge of the county in which either party to be married resides, or if such party is under sixteen years of age, the judge of the family court of such county, if it shall appear from an examination of the license and any other proofs submitted by the parties that one of the parties is in danger of imminent death, or by reason of other emergency public interest will be promoted thereby, or that such delay will work irreparable injury or great hardship upon the contracting parties, or one of them, may make an order authorizing the immediate solemnization of the marriage and upon filing such order with the clergyman or magistrate performing the marriage ceremony, or if the marriage is to be solemnized by written contract, with the judge before whom the contract is acknowledged, such clergyman or magistrate may solemnize such marriage, or such judge may take such acknowledgment as the case may be, without waiting for such three day period and twenty-four hour period to elapse. The clergyman, magistrate or judge must file such order with the town or city clerk who issued the license within five days after the marriage is solemnized. Such town or city clerk must record and index the order in the book required to be kept by him for recording affidavits, statements, consents and licenses, and when so recorded the order shall become a public record and available in any prosecution under this section. A person who shall solemnize a marriage in violation of this section shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of fifty dollars for each offense, and in addition thereto, his right to solemnize a marriage shall be suspended for ninety days.



13-C - Twenty-four hour provision waived in certain cases.

* 13-c. Twenty-four hour provision waived in certain cases. 1. Notwithstanding the provisions of section thirteen-b of this chapter or any other provision of law, where either of the parties making application for a marriage license pursuant to section thirteen of this chapter, is a member of the armed forces of the United States the marriage of the parties may be solemnized without waiting for the lapse of the twenty-four hour period required by section thirteen-b of this chapter. Proof that the applicant is a member of the armed forces of the United States shall be furnished to the satisfaction of the official issuing the marriage license. Every license to marry issued pursuant to the provisions of this section must state the day and hour the license is issued and shall contain a recital that it is issued pursuant to the provisions of this section and that the parties named therein may be married at any time after such day and hour and within sixty days thereafter.

2. The provisions of this section shall remain in force and effect only until July first, nineteen hundred seventy-three.

* NB Expired July 1, 1973



13-D - Duty of clerk issuing marriage license.

13-d. Duty of clerk issuing marriage license. 1. It shall be the duty of each town and each city clerk or duly authorized deputy acting in the clerk's stead, upon the issuance of a marriage license to display to the parties a typed or printed statement containing substantially the same following information:

"Rubella, also known as 'German measles', is a common childhood disease. It is usually not serious to children who contract it themselves, but can be a tragic crippler of unborn babies if transmitted to pregnant women.

Rubella infection poses a grave threat to the unborn child, especially during the first four months of pregnancy. It can lead to miscarriage, stillbirth, or one or all of the tragic defects such as deafness, blindness, crippling congenital heart disease, mental retardation and muscular and bone defects.

In order to be immune to rubella, one must either receive the rubella vaccine or actually have had the disease. To see whether you are susceptible to rubella, you can get a blood test from your doctor. Even more important is the availability of a rubella vaccine which will prevent you from ever contracting the disease.

In order to protect yourself, your family, and your friends, please take steps to prevent the tragic effects of rubella. Please contact your family doctor, health care provider, public health facility or clinic for further information."

2. It shall also be the duty of each town and city clerk or duly authorized deputy acting in the clerk's stead to provide to each applicant for a marriage license information regarding the Thalassemia Trait. The department of health shall prepare information, including but not limited to, the blood disorder Thalassemia Trait and other inherited conditions affecting the population of New York state.

3. No cause of action for damages shall arise in favor of any person or person yet to be born by reason of any failure to comply with the provisions of this section.



14 - Town and city clerks to issue marriage licenses; form.

14. Town and city clerks to issue marriage licenses; form. The town or city clerk of each and every town or city in this state is hereby empowered to issue marriage licenses to any parties applying for the same who may be entitled under the laws of this state to apply therefor and to contract matrimony, authorizing the marriage of such parties, which license shall be substantially in the following form: State of New York County of ................ City or town of ..........

Know all men by this certificate that any person authorized by law to perform marriage ceremonies within the state of New York to whom this may come, he not knowing any lawful impediment thereto, is hereby authorized and empowered to solemnize the rites of matrimony between ............. of ........... in the county of ............. and state of New York and .................. of ................... in the county of ............. and state of New York and to certify the same to the said parties or either of them under his hand and seal in his ministerial or official capacity and thereupon he is required to return his certificate in the form hereto annexed. The statements endorsed hereon or annexed hereto, by me subscribed, contain a full and true abstract of all of the facts concerning such parties disclosed by their affidavits or verified statements presented to me upon the application for this license. This certificate is to be returned addressed to the undersigned at ..................., ............................, .................

(Street) (City, Town, Village) (State)

In testimony whereof, I have hereunto set my hand and affixed the seal of said town or city at .......... this ....... day of ........ nineteen ........, at........m. Seal.

The form of the certificate annexed to said license and therein referred to shall be as follows: I, .... a ....., residing at ......... in the county of ........ and state of New York do hereby certify that I did on this ......... day of .... in the year, nineteen ......... at .....m, at ....... in the county of .......... and the state of New York, solemnize the rites of matrimony between .... of ..... in the county of ........... and state of New York, and .... of ..... in the county of ............. and state of New York in the presence of ..... and ..... as witness, and the license therefor is hereto annexed.

Witness my hand ...... in the county of ....... this ....... day of ....., nineteen .....

In the presence of

...............

...............

...............

There shall be endorsed upon the license or annexed thereto at the end thereof, subscribed by the clerk, an abstract of the facts concerning the parties as disclosed in their affidavits or verified statements at the time of the application for the license made in conformity to the provisions of section fifteen of this chapter.

There shall also be stated upon the license the exact period during which the marriage may be solemnized.

The license issued, including the abstract of facts, and the certificate duly signed by the person who shall have solemnized the marriage therein authorized, shall be returned by him, and where the marriage is solemnized by a written contract, the judge before whom acknowledgment is made shall forward such contract and marriage license to the office of the town or city clerk who issued the license within five days succeeding the date of the solemnizing of the marriage therein authorized and any person or persons who shall wilfully neglect to make such return within the time above required shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than twenty-five dollars or more than fifty dollars for each and every offense.

When a marriage is solemnized by a city, town or village justice outside of the territorial jurisdiction in which such justice was elected or appointed, as provided in subdivision six of section eleven of this chapter, there shall be affixed to such license prior to filing, the official or common seal of the court or of the municipality in which such justice was elected or appointed.



14-A - Town and city clerks to issue certificates of marriage registration; form.

14-a. Town and city clerks to issue certificates of marriage registration; form. 1. Upon receipt of the return of the marriage license, properly endorsed and completed by the person who shall have solemnized a marriage as provided in this article, the town and city clerks of each and every town or city in the state shall, after abstracting, recording and indexing the statement of performance of solemnization, issue to the couple within fifteen days after such receipt or return of the completed marriage license a certificate of marriage, which certificate shall be substantially in the following form and contain the following facts:

Record No............of Year........

THIS IS TO CERTIFY that ................................................................. ,

first name, premarriage surname, new surname (if applicable) residing at .......................................................... , who was born on ........................., at ........................ ,

date and .................................................................. ,

first name, premarriage surname, new surname (if applicable) residing at .......................................................... , who was born ........................, at ............................ ,

date were married on.......................at ............................. ,

date as shown by the duly registered license and certificate of marriage of said persons on file in this office. (SEAL) ......................................

Town or City Clerk Dated at.................., N. Y. ................................. No other facts contained in the affidavits, statements, consents or licenses shall be certified by such town and city clerks, unless expressly requested in writing by the man or woman named in such affidavit, license, statement or record.

2. a. Such town and city clerks shall be entitled to a fee for such certificate, payable at the time of issuance of the marriage license, in a sum not exceeding ten dollars, to be fixed in the case of town clerks by the town board, and in the case of city clerks by the common council or governing body of such cities. The town and city clerks shall, upon request of any applicant whose name appears thereon, issue a similar certificate of marriage, as set forth above, and similarly expanded with additional facts upon the express additional request, for all marriages heretofore indexed and recorded in the office of the town or city clerks. For such certificate of marriage, the town and city clerks shall be entitled to a fee not exceeding ten dollars, to be fixed in the case of town clerks by the town board, and in the case of city clerks by the common council or governing body of such city.

b. In addition to the foregoing, upon request of any applicant whose name appears thereon for a certificate of marriage, the town or city clerk may issue a photograph, micro-photograph or photocopy of the marriage record on file in the office of such clerk. Such photograph, micro-photograph or photocopy, when certified by the town or city clerk, shall be deemed an original record for all purposes, including introduction in evidence in all courts or administrative agencies. For such certificate of marriage and the certification thereof, the town or city clerk shall be entitled to a fee not exceeding ten dollars, to be fixed in the case of town clerks by the town board, and in the case of city clerks by the common council or governing body of such city.

3. No fee shall be charged for any certificate when required by the veterans administration or by the division of veterans' affairs of the state of New York to be used in determining the eligibility of any person to participate in the benefits made available by the veterans administration or by the state of New York.

4. A copy of the record of marriage registration when properly certified by the city and town clerks or their duly authorized deputies, as herein provided, shall be prima facie evidence of the facts therein stated and in all actions, proceedings or applications, judicial, administrative or otherwise, and any such certificate of registration of marriage shall be accepted with the same force and effect with respect to the facts therein stated as the original certificate of marriage or certified copy thereof.

5. Upon request of any applicant whose name appears thereon for a certificate of marriage, the town or city clerk shall be authorized to correct any errors on such marriage certificate where:

a. such error was not the result of any intended fraud, deception or attempt to avoid the effect of any valid law, regulation or statute; and

b. either party to the marriage provides proof, satisfactory to the clerk, of the accuracy of the facts presented in support of correcting the error.

To effectuate such correction and provide certified copies of the amended certificate, the town or city clerk shall be entitled to a fee not exceeding ten dollars to be fixed in the case of town clerks by the town board, and in the case of city clerks by the common council or governing body of such city. The clerk shall forward a copy of such amended certificate to the commissioner of health.



15 - Duty of town and city clerks.

15. Duty of town and city clerks. 1. (a) It shall be the duty of the town or city clerk when an application for a marriage license is made to him or her to require each of the contracting parties to sign and verify a statement or affidavit before such clerk or one of his or her deputies, containing the following information. From the groom: Full name of husband, place of residence, social security number, age, occupation, place of birth, name of father, country of birth, maiden name of mother, country of birth, number of marriage. From the bride: Full name of bride, place of residence, social security number, age, occupation, place of birth, name of father, country of birth, maiden name of mother, country of birth, number of marriage. The said clerk shall also embody in the statement if either or both of the applicants have been previously married, a statement as to whether the former husband or husbands or the former wife or wives of the respective applicants are living or dead and as to whether either or both of said applicants are divorced persons, if so, when and where and against whom the divorce or divorces were granted and shall also embody therein a statement that no legal impediment exists as to the right of each of the applicants to enter into the marriage state. The town or city clerk is hereby given full power and authority to administer oaths and may require the applicants to produce witnesses to identify them or either of them and may examine under oath or otherwise other witnesses as to any material inquiry pertaining to the issuing of the license, and if the applicant is a divorced person the clerk may also require the production of a certified copy of the decree of the divorce, or proof of an existing marriage of parties who apply for a license to be used for a second or subsequent ceremony; provided, however, that in cities or towns the verified statements and affidavits may be made before any regular clerk or designee of the clerk's office.

(b) Every application for a marriage license shall contain a statement to the following effect:

NOTICE TO APPLICANTS

(1) Every person has the right to adopt any name by which he or she wishes to be known simply by using that name consistently and without intent to defraud.

(2) A person's last name (surname) does not automatically change upon marriage, and neither party to the marriage must change his or her last name. Parties to a marriage need not have the same last name.

(3) One or both parties to a marriage may elect to change the surname by which he or she wishes to be known after the solemnization of the marriage by entering the new name in the space below. Such entry shall consist of one of the following surnames:

(i) the surname of the other spouse; or

(ii) any former surname of either spouse; or

(iii) a name combining into a single surname all or a segment of the premarriage surname or any former surname of each spouse; or

(iv) a combination name separated by a hyphen, provided that each part of such combination surname is the premarriage surname, or any former surname, of each of the spouses.

(4) The use of this option will have the effect of providing a record of the change of name. The marriage certificate, containing the new name, if any, constitutes proof that the use of the new name, or the retention of the former name, is lawful.

(5) Neither the use of, nor the failure to use, this option of selecting a new surname by means of this application abrogates the right of each person to adopt a different name through usage at some future date.

.....................................

(Optional -- Enter new surname above)

2. If it appears from the affidavits and statements so taken, that the persons for whose marriage the license in question is demanded are legally competent to marry, the said clerk shall issue such license except in the following cases. If it shall appear upon an application that the applicant is under eighteen years of age, before the town or city clerk shall issue a license, he shall require documentary proof of age in the form of an original or certified copy of a birth record, a certification of birth issued by the state department of health, a local registrar of vital statistics or other public officer charged with similar duties by the laws of any other state, territory or country, a baptismal record, passport, automobile driver's license, life insurance policy, employment certificate, school record, immigration record, naturalization record or court record, showing the date of birth of such minor. If the town or city clerk shall be in doubt as to whether an applicant claiming to be over eighteen years of age is actually over eighteen years of age, he shall, before issuing such license, require documentary proof as above defined. If it shall appear upon an application of the applicants as provided in this section or upon information required by the clerk that either party is at least sixteen years of age but under eighteen years of age, then the town or city clerk before he shall issue a license shall require the written consent to the marriage from both parents of the minor or minors or such as shall then be living, or if the parents of both are dead, then the written consent of the guardian or guardians of such minor or minors. If one of the parents has been missing and has not been seen or heard from for a period of one year preceding the time of the application for the license, although diligent inquiry has been made to learn the whereabouts of such parent, the town or city clerk may issue a license to such minor upon the sworn statement and consent of the other parent. If the marriage of the parents of such minor has been dissolved by decree of divorce or annulment, the consent of the parent to whom the court which granted the decree has awarded the custody of such minor shall be sufficient. If there is no parent or guardian of the minor or minors living to their knowledge then the town or city clerk shall require the written consent to the marriage of the person under whose care or government the minor or minors may be before a license shall be issued. If a parent of such minor has been adjudicated an incompetent, the town or city clerk may issue a license to such minor upon the production of a certified copy of such judgment so determining and upon the written consent of the other parent. If there is no other parent whose consent is required by this section, then and in such event, the town or city clerk shall require the written consent of the guardian of such minor or of the person under whose care or government the minor may be before a license shall be issued. The parents, guardians, or other persons whose consent it shall be necessary to obtain and file with the town or city clerk before the license shall issue, shall personally appear and acknowledge or execute the same before the town or city clerk, or some other officer authorized to administer oaths and take acknowledgments provided that where such affidavit or acknowledgment is made before an official other than an officer designated in section two hundred ninety-eight of the real property law as authorized to take such affidavit or acknowledgment if a conveyance of real property were being acknowledged or proved, or if a certificate of authentication would be required by section three hundred ten of the real property law to entitle the instrument to be recorded if it were a conveyance of real property, the consent when filed must have attached thereto a certificate of authentication.

3. If it shall appear upon an application for a marriage license that either party is under the age of sixteen years, the town or city clerk shall require, in addition to any consents provided for in this section, the written approval and consent of a justice of the supreme court or of a judge of the family court, having jurisdiction over the town or city in which the application is made, to be attached to or endorsed upon the application, before the license is issued. The application for such approval and consent shall be heard by the judge at chambers. All papers and records pertaining to any such application shall be sealed by him and withheld from inspection, except by order of a court of competent jurisdiction. Before issuing any licenses herein provided for, the town or city clerk shall be entitled to a fee of thirty dollars, which sum shall be paid by the applicants before or at the time the license is issued. Any town or city clerk who shall issue a license to marry any persons one or both of whom shall not be at the time of the marriage under such license legally competent to marry without first requiring the parties to such marriage to make such affidavits and statements or who shall not require the production of documentary proof of age or the procuring of the approval and consents provided for by this article, which shall show that the parties authorized by said license to be married are legally competent to marry, shall be guilty of a misdemeanor and on conviction thereof shall be fined in the sum of one hundred dollars for each and every offense. On or before the fifteenth day of each month, each town and city clerk, except in the city of New York, shall transmit to the state commissioner of health twenty-two dollars and fifty cents of the amount received for each fee collected, which shall be paid into the vital records management account as provided by section ninety-seven-cccc of the state finance law. In any city the balance of all fees collected for the issuing of a marriage license, or for solemnizing a marriage, so far as collected for services rendered by any officer or employee of such city, shall be paid monthly into the city treasury and may by ordinance be credited to any fund therein designated, and said ordinance, when duly enacted, shall have the force of law in such city. Notwithstanding any other provisions of this article, the clerk of any city with the approval of the governing body of such city is hereby authorized to designate, in writing filed in the city clerk's office, a deputy clerk, if any, and/or other city employees in such office to receive applications for, examine applications, investigate and issue marriage licenses in the absence or inability of the clerk of said city to act, and said deputy and/or employees so designated are hereby vested with all the powers and duties of said city clerk relative thereto. Such deputy and/or employees shall perform said duties without additional compensation.

4. Notwithstanding any other provision of this section, the city clerk of the city of New York, before issuing any licenses herein provided for, shall be entitled to a fee of twenty-five dollars, which sum shall be paid by the applicants before or at the time the license is issued and all such fees so received shall be paid monthly into the city treasury.



15-A - Marriages of minors under fourteen years of age.

15-a. Marriages of minors under fourteen years of age. Any marriage in which either party is under the age of fourteen years is hereby prohibited. Any town or city clerk who shall knowingly issue a marriage license to any persons, one or both of whom shall be at the time of their contemplated marriage actually under the age of fourteen years, shall be guilty of a misdemeanor and on conviction thereof shall be fined in the sum of one hundred dollars.



15-B - Temporary provisions authorizing issuance of marriage license, upon court order, without consent of a parent in armed forces of United States, merchan

* 15-b. Temporary provisions authorizing issuance of marriage license, upon court order, without consent of a parent in armed forces of United States, merchant marine and allied forces, and absent from the United States. Notwithstanding the provisions of section fifteen of this chapter or any other provision of law, the written consent of a parent of a minor to the marriage of such minor may be dispensed with by order of a judge or justice of the supreme court of this state or the county judge of the county in which the minor resides or, in case the minor be a woman between fourteen and sixteen years of age, of such a justice of the supreme court or the county judge or judge of the children's court of the county in which such woman resides, upon proof satisfactory to such judge or justice that it is impracticable to require such consent because such parent is a member of the armed forces of the United States, merchant marine and allied forces, and is absent from the United States, and any such judge or justice is hereby authorized to make such an order if satisfied of the existence of such circumstances and that the public interest will not be injuriously affected by dispensing with such consent; provided, however, that no such order shall be granted except upon application therefor both by the minor whose parent is so absent and by the other parent, or if the other parent be dead or his or her consent to such marriage be unnecessary for any reason, then by the person under whose care or government the minor may be. Upon the filing of such an order with the town or city clerk, he shall issue the license without the written consent of the parent whose consent is ordered dispensed with therein, provided all the other provisions of this chapter in connection with the issuance of the license are complied with. The provisions of this section shall remain in force and effect only until July first, nineteen hundred forty-seven.

* NB Expired July 1, 1947



16 - False statements and affidavits.

16. False statements and affidavits. Any person who shall in any affidavit or statement required or provided for in this article wilfully and falsely swear in regard to any material fact as to the competency of any person for whose marriage the license in question or concerning the procuring or issuing of which such affidavit or statement may be made shall be deemed guilty of perjury and on conviction thereof shall be punished as provided by the statutes of this state.



17 - Clergyman or officer violating article; penalty.

17. Clergyman or officer violating article; penalty. If any clergyman or other person authorized by the laws of this state to perform marriage ceremonies shall solemnize or presume to solemnize any marriage between any parties without a license being presented to him or them as herein provided or with knowledge that either party is legally incompetent to contract matrimony as is provided for in this article he shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine not less than fifty dollars nor more than five hundred dollars or by imprisonment for a term not exceeding one year.



18 - Clergymen or officer, when protected.

18. Clergymen or officer, when protected. Any such clergymen or officer as aforesaid to whom any such license duly issued may come and not having personal knowledge of the incompetency of either party therein named to contract matrimony, may lawfully solemnize matrimony between them.



19 - Records to be kept by town and city clerks.

19. Records to be kept by town and city clerks. 1. Each town and city clerk hereby empowered to issue marriage licenses shall keep a book supplied by the state department of health in which such clerk shall record and index such information as is required therein, which book shall be kept and preserved as a part of the public records of his office. Whenever an application is made for a search of such records the city or town clerk, excepting the city clerk of the city of New York, may make such search and furnish a certificate of the result to the applicant upon the payment of a fee of five dollars for a search of one year and a further fee of one dollar for the second year for which such search is requested and fifty cents for each additional year thereafter, which fees shall be paid in advance of such search. Whenever an application is made for a search of such records in the city of New York, the city clerk of the city of New York may make such search and furnish a certificate of the result to the applicant upon the payment of a fee of five dollars for a search of one year and a further fee of one dollar for the second year for which search is requested and fifty cents each additional year thereafter. Notwithstanding any other provision of this article, no fee shall be charged for any search or certificate when required by the veterans administration or by the division of veterans' affairs of the state of New York to be used in determining the eligibility of any person to participate in the benefits made available by the veterans administration or by the state of New York. All such affidavits, statements and consents, immediately upon the taking or receiving of the same by the town or city clerk, shall be recorded and indexed as provided herein and shall be public records and open to public inspection whenever the same may be necessary or required for judicial or other proper purposes. At such times as the commissioner shall direct, the said town or city clerk, excepting the city clerk of the city of New York, shall file in the office of the state department of health the original of each affidavit, statement, consent, order of a justice or judge authorizing immediate solemnization of marriage, license and certificate, filed with or made before such clerk during the preceding month. Such clerk shall not be required to file any of said documents with the state department of health until the license is returned with the certificate showing that the marriage to which they refer has been actually performed.

The county clerks of the counties comprising the city of New York shall cause all original applications and original licenses with the marriage solemnization statements thereon heretofore filed with each, and all papers and records and binders relating to such original documents pertaining to marriage licenses issued by said city clerk, in their custody and possession to be removed, transferred, and delivered to the borough offices of the city clerk in each of said counties.

2. (a) In lieu of the requirement of maintaining a book supplied by the state department of health pursuant to subdivision one hereof, each town or city clerk may cause all information as is required by law or rule or regulation of the department to be kept in such books to be photocopied, photographed, microphotographed or reproduced on film which shall be kept and preserved as part of the public records of his office together with an index thereto. Such photographic film shall be of durable material and the device used to reproduce such records on such film shall be one which accurately reproduces the original record in all details.

(b) Such photocopy or photographic film shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof shall, for all purposes, be deemed to be a transcript, exemplification or certified copy of the original.



19-A - Marriages on vessels; reports and records.

19-a. Marriages on vessels; reports and records. The master, chief officer, ship's surgeon, or the company, corporation, charterer, or person having the management and control of any vessel which shall arrive at the port of New York, shall report, in writing, to the city clerk of the city of New York within three days after the arrival of such vessel the marriage of any resident of such city occurring thereon at sea, and shall file with such clerk a transcript of the entry made in the log book of such vessel in respect to any such marriage.



20 - Records to be kept by the state department of health and the city clerk of the city of New York.

20. Records to be kept by the state department of health and the city clerk of the city of New York. All original affidavits, statements, consents and licenses with certificates attached, and also all written contracts of marriages outside of the city of New York shall be kept on file and properly indexed by the state department of health, and such similar evidences of marriage in the city of New York shall be kept on file and properly indexed by the city clerk of the city of New York. They shall be carefully examined, and if any such are incomplete or unsatisfactory the state commissioner of health and in the city of New York the city clerk shall require such further information to be supplied as may be necessary to make the record complete and satisfactory. Whenever it is claimed that a mistake has been made through inadvertence in any of the statements, affidavits or other papers required by this section to be filed with the state department of health, and in the city of New York with the city clerk's office, the state commissioner of health and in the city of New York the city clerk may file with the same, affidavits upon the part of the person claiming to be aggrieved by such mistake, showing the true facts and the reason for the mistake and may make a note upon such original paper, statement or affidavit showing that a mistake is claimed to have been made and the nature thereof.



20-A - Certified transcripts of records; state commissioner of health may furnish.

20-a. Certified transcripts of records; state commissioner of health may furnish. The state commissioner of health or person authorized by him shall, upon request, supply to any applicant a certified transcript of any marriage registered under the provisions of this article, unless he is satisfied that the same does not appear to be necessary or required for judicial or other proper purposes. Any transcript of the record of a marriage, when properly certified by the state commissioner of health or person authorized to act for him, shall be prima facie evidence in all courts and places of the facts therein stated. For any search of the files and records conducted for authorized research purposes, the state commissioner of health shall be entitled to a fee of twenty dollars for each hour or fractional part of an hour of time of search, together with a fee of two dollars for each uncertified copy or abstract of such marriage record requested by the applicant, said fees to be paid by the applicant. Each applicant for a certified transcript of a marriage record shall remit to the state commissioner of health a fee of thirty dollars in payment for the search of the files and records and the furnishing of a certified copy if such record is found or for a certification that a search discloses no record of a marriage.



20-B - Certification of marriage; state commissioner of health may furnish.

20-b. Certification of marriage; state commissioner of health may furnish. 1. The state commissioner of health or person authorized by him shall, upon request, issue to any applicant a certification of any marriage registered under the provisions of this article, unless he is satisfied that the same does not appear to be necessary or required for judicial or other proper purposes. Any such certification of marriage made by such commissioner or person authorized to act for him shall be prima facie evidence in all courts and places of the facts therein stated.

2. Such certification shall contain a statement of the respective names, dates and places of birth and places of the then residence of each of the parties to such marriage and the date and place thereof.

3. Each applicant for a certification of marriage shall remit to the commissioner with such application a fee of thirty dollars in payment for the search of the files and records and the furnishing of such certification if a record thereof is found or for a certification that a search discloses no record of a marriage.

4. The federal agency in charge of vital statistics may obtain, at a fee acceptable to the commissioner, information from marriage records for use solely as statistical data.



21 - Forms and books to be furnished.

21. Forms and books to be furnished. The proper books for registration, blank forms for marriage licenses, certificates, statements and affidavits and such other blanks as shall be necessary to comply with the provisions of this article, shall be prepared by the state department of health and shall be furnished by said department at the expense of the state to the town and city clerks filing records with the state department of health in such quantities as their necessities shall require.



22 - Penalty for violation.

22. Penalty for violation. Any town or city clerk who shall violate any of the provisions of this article or shall fail to comply therewith shall be deemed guilty of a misdemeanor and shall pay a fine not exceeding the sum of one hundred dollars on conviction thereof.



23 - Supervision of and inspection of town and city clerks' records by state commissioner of health.

23. Supervision of and inspection of town and city clerks' records by state commissioner of health. The registration and recording of all marriages outside the city of New York shall be under the supervision of the state commissioner of health. The commissioner, either personally or by an accredited representative, may at any time inspect the record and index of marriage licenses issued by any town or city clerk and promulgate rules and regulations for insuring complete registration. When he shall deem it necessary, he shall report cases of violation of any of the provisions of this article to the district attorney of the county, with a statement of the facts and circumstances; and when any such case is reported to him by the state commissioner of health, the prosecuting attorney shall forthwith initiate and promptly follow up the necessary court proceedings against the person or persons responsible for the alleged violation of law. Upon request of the state commissioner of health, the attorney-general shall assist in the enforcement of the provisions of this article.



24 - Effect of marriage on legitimacy of children.

24. Effect of marriage on legitimacy of children. 1. A child heretofore or hereafter born of parents who prior or subsequent to the birth of such child shall have entered into a civil or religious marriage, or shall have consummated a common-law marriage where such marriage is recognized as valid, in the manner authorized by the law of the place where such marriage takes place, is the legitimate child of both birth parents notwithstanding that such marriage is void or voidable or has been or shall hereafter be annulled or judicially declared void.

2. Nothing herein contained shall be deemed to affect the construction of any will or other instrument executed before the time this act shall take effect or any right or interest in property or right of action vested or accrued before the time this act shall take effect, or to limit the operation of any judicial determination heretofore made containing express provision with respect to the legitimacy, maintenance or custody of any child, or to affect any adoption proceeding heretofore commenced, or limit the effect of any order or orders entered in such adoption proceeding.



25 - License, when to be obtained.

25. License, when to be obtained. The provisions of this article pertaining to the granting of the licenses before a marriage can be lawfully celebrated apply to all persons who assume the marriage relation in accordance with subdivision four of section eleven of this chapter. Nothing in this article contained shall be construed to render void by reason of a failure to procure a marriage license any marriage solemnized between persons of full age nor to render void any marriage between minors or with a minor under the legal age of consent where the consent of parent or guardian has been given and such marriage shall be for such cause voidable only as to minors or a minor upon complaint of such minors or minor or of the parent or guardian thereof.






Article 4 - (Domestic Relations) Certain Rights and Liabilities of Husband and Wife

50 - Property of married woman.

50. Property of married woman. Property, real or personal, now owned by a married woman, or hereafter owned by a woman at the time of her marriage, or acquired by her as prescribed in this chapter, and the rents, issues, proceeds and profits thereof, shall continue to be her sole and separate property as if she were unmarried, and shall not be subject to her husband's control or disposal nor liable for his debts.



52 - Insurance of married person's life.

52. Insurance of married person's life. The right of a married person to cause the life of his or her spouse or any other person to be insured and to dispose of any interest such married person may have in a policy of insurance on the life of the other spouse or of any other person shall be governed by the insurance law and by statutes and rules of law governing rights of a married person in respect to property and the acquisition, use, enjoyment and disposition thereof.



58 - Pardon not to restore marital rights.

58. Pardon not to restore marital rights. A pardon granted to a person sentenced to imprisonment for life within this state does not restore that person to the rights of a previous marriage or to the guardianship of a child, the issue of such a marriage.



61 - Married person's domicile.

61. Married person's domicile. The domicile of a married man or woman shall be established for all purposes without regard to sex.






Article 5 - (Domestic Relations) The Custody and Wages of Children

70 - Habeas corpus for child detained by parent.

70. Habeas corpus for child detained by parent. (a) Where a minor child is residing within this state, either parent may apply to the supreme court for a writ of habeas corpus to have such minor child brought before such court; and on the return thereof, the court, on due consideration, may award the natural guardianship, charge and custody of such child to either parent for such time, under such regulations and restrictions, and with such provisions and directions, as the case may require, and may at any time thereafter vacate or modify such order. In all cases there shall be no prima facie right to the custody of the child in either parent, but the court shall determine solely what is for the best interest of the child, and what will best promote its welfare and happiness, and make award accordingly.

(b) Any order under this section which applies to rights of visitation with a child remanded or placed in the care of a person, official, agency or institution pursuant to article ten of the family court act or pursuant to an instrument approved under section three hundred fifty-eight-a of the social services law, shall be enforceable pursuant to the provisions of part eight of article ten of such act, sections three hundred fifty-eight-a and three hundred eighty-four-a of the social services law and other applicable provisions of law against any person or official having care and custody, or temporary care and custody, of such child.



71 - Special proceeding or habeas corpus to obtain visitation rights in respect to certain infant siblings.

71. Special proceeding or habeas corpus to obtain visitation rights in respect to certain infant siblings. Where circumstances show that conditions exist which equity would see fit to intervene, a brother or sister or, if he or she be a minor, a proper person on his or her behalf of a child, whether by half or whole blood, may apply to the supreme court by commencing a special proceeding or for a writ of habeas corpus to have such child brought before such court, or may apply to the family court pursuant to subdivision (b) of section six hundred fifty-one of the family court act; and on the return thereof, the court, by order, after due notice to the parent or any other person or party having the care, custody, and control of such child, to be given in such manner as the court shall prescribe, may make such directions as the best interest of the child may require, for visitation rights for such brother or sister in respect to such child.



72 - Special proceeding or habeas corpus to obtain visitation rights or custody in respect to certain infant grandchildren.

72. Special proceeding or habeas corpus to obtain visitation rights or custody in respect to certain infant grandchildren. 1. Where either or both of the parents of a minor child, residing within this state, is or are deceased, or where circumstances show that conditions exist which equity would see fit to intervene, a grandparent or the grandparents of such child may apply to the supreme court by commencing a special proceeding or for a writ of habeas corpus to have such child brought before such court, or may apply to the family court pursuant to subdivision (b) of section six hundred fifty-one of the family court act; and on the return thereof, the court, by order, after due notice to the parent or any other person or party having the care, custody, and control of such child, to be given in such manner as the court shall prescribe, may make such directions as the best interest of the child may require, for visitation rights for such grandparent or grandparents in respect to such child.

2. (a) Where a grandparent or the grandparents of a minor child, residing within this state, can demonstrate to the satisfaction of the court the existence of extraordinary circumstances, such grandparent or grandparents of such child may apply to the supreme court by commencing a special proceeding or for a writ of habeas corpus to have such child brought before such court, or may apply to family court pursuant to subdivision (b) of section six hundred fifty-one of the family court act; and on the return thereof, the court, by order, after due notice to the parent or any other person or party having the care, custody, and control of such child, to be given in such manner as the court shall prescribe, may make such directions as the best interests of the child may require, for custody rights for such grandparent or grandparents in respect to such child. An extended disruption of custody, as such term is defined in this section, shall constitute an extraordinary circumstance.

(b) For the purposes of this section "extended disruption of custody" shall include, but not be limited to, a prolonged separation of the respondent parent and the child for at least twenty-four continuous months during which the parent voluntarily relinquished care and control of the child and the child resided in the household of the petitioner grandparent or grandparents, provided, however, that the court may find that extraordinary circumstances exist should the prolonged separation have lasted for less than twenty-four months.

(c) Nothing in this section shall limit the ability of parties to enter into consensual custody agreements absent the existence of extraordinary circumstances.



73 - Legitimacy of children born by artificial insemination.

73. Legitimacy of children born by artificial insemination. 1. Any child born to a married woman by means of artificial insemination performed by persons duly authorized to practice medicine and with the consent in writing of the woman and her husband, shall be deemed the legitimate, birth child of the husband and his wife for all purposes.

2. The aforesaid written consent shall be executed and acknowledged by both the husband and wife and the physician who performs the technique shall certify that he had rendered the service.



74 - Certain provisions relating to the custody of children by persons who are not the parents of such children.

74. Certain provisions relating to the custody of children by persons who are not the parents of such children. 1. Notwithstanding any provision of law to the contrary, a person possessing a lawful order of guardianship or custody of a minor child, who is not the parent of such child, may enroll such child in public school in the applicable school district where he or she and such child reside. Upon application for enrollment of a minor child by a guardian or custodian who is not the parent of such child, a public school shall enroll such child for such time as the child resides with the guardian or custodian in the applicable school district, upon verification that the guardian or custodian possess a lawful order of custody for such child and that the guardian or custodian and the child properly reside in the same household within the school district.

2. Notwithstanding any provision of law to the contrary, persons possessing a lawful order of custody of a child who are not a parent of such child shall have the right to enroll and receive coverage for such child in their employer based health insurance plan and to assert the same legal rights under such employer based health insurance plans as persons who possess lawful orders of guardianship of the person for a child pursuant to rule twelve hundred ten of the civil practice laws and rules, article seventeen of the surrogate's court procedure act, or part four of article six of the family court act.






Article 5-A - UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

Title 1 - (75 - 75-L) GENERAL PROVISIONS

75 - Short title and statement of legislative intent.

75. Short title and statement of legislative intent. 1. This article may be cited as the "uniform child custody jurisdiction and enforcement act".

2. It is the intent of the legislature in enacting this article to provide an effective mechanism to obtain and enforce orders of custody and visitation across state lines and to do so in a manner that ensures that the safety of the children is paramount and that victims of domestic violence and child abuse are protected. It is further the intent of the legislature that this article be construed so as to ensure that custody and visitation by perpetrators of domestic violence or homicide of a parent, legal custodian, legal guardian, sibling, half-sibling or step-sibling of a child is restricted pursuant to subdivision one-c of section two hundred forty of this chapter and section one thousand eighty-five of the family court act.



75-A - Definitions.

75-a. Definitions. In this article:

1. "Abandoned" means left without provision for reasonable and necessary care or supervision.

2. "Child" means an individual who has not attained eighteen years of age.

3. "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

4. "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, person in need of supervision, contractual emancipation, or enforcement under title three of this article.

5. "Commencement" means the filing of the first pleading in a proceeding.

6. "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

7. "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

8. "Initial determination" means the first child custody determination concerning a particular child.

9. "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this article.

10. "Issuing state" means the state in which a child custody determination is made.

11. "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

12. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

13. "Person acting as a parent" means a person, other than a parent, who:

(a) has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(b) has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

14. "Physical custody" means the physical care and supervision of a child.

15. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

16. "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

17. "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

18. "Law enforcement officer" means a police officer as defined in subdivision thirty-four of section 1.20 of the criminal procedure law.



75-B - Proceedings governed by other laws.

75-b. Proceedings governed by other laws. This article does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



75-C - Application to Indian tribes.

75-c. Application to Indian tribes. 1. A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. 1901 et seq., is not subject to this article to the extent that it is governed by the Indian Child Welfare Act.

2. A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying this title and title two of this article.

3. A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this article must be recognized and enforced under title three of this article.



75-D - International application of article.

75-d. International application of article. 1. A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this title and title two of this article.

2. Except as otherwise provided in subdivision three of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this article must be recognized and enforced under title three of this article.

3. A court of this state need not apply this article if the child custody law of a foreign country as written or as applied violates fundamental principles of human rights.



75-E - Effect of child custody determination.

75-e. Effect of child custody determination. A child custody determination made by a court of this state that had jurisdiction under this article binds all persons who have been served in accordance with the laws of this state or notified in accordance with section seventy-five-g of this title or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified or except to the extent that enforcement of an order would violate subdivision one-c of section two hundred forty of this chapter or section one thousand eighty-five of the family court act.



75-F - Priority.

75-f. Priority. If a question of existence or exercise of jurisdiction under this article is raised in a child custody proceeding, the question, upon request of a party, child or child's attorney must be given priority on the calendar and handled expeditiously.



75-G - Notice to persons outside state.

75-g. Notice to persons outside state. 1. Notice required for the exercise of jurisdiction when a person is outside this state shall be given in a manner prescribed by the law of this state for service of process, as provided in paragraph (a), (b) or (c) of this subdivision, or by the law of the state in which the service is made, as provided in paragraph (d) of this subdivision. Notice must be given in a manner reasonably calculated to give actual notice. If a person cannot be served with notice within the state, the court shall require that such person be served in a manner reasonably calculated to give actual notice, as follows:

(a) by personal delivery outside the state in the manner prescribed by section three hundred thirteen of the civil practice law and rules; or

(b) by any form of mail requesting a receipt; or

(c) in such manner as the court, upon motion, directs, including publication, if service is impracticable under paragraph (a) or (b) of this subdivision; or

(d) in such manner as prescribed by the law of the state in which service is made.

2. Proof of service outside the state shall be by affidavit of the individual who made the service, or in the manner prescribed by the order pursuant to which service is made. If service is made by mail, proof may be by a receipt signed by the addressee or other evidence of delivery to the addressee. Proof of service may also be in the manner prescribed by the law of the state in which the service is made.

3. Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



75-H - Appearance and limited immunity.

75-h. Appearance and limited immunity. 1. A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

2. A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

3. The immunity granted by subdivision one of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this article committed by an individual while present in this state.



75-I - Communication between courts.

75-i. Communication between courts. 1. A court of this state may communicate and, pursuant to subdivision four of section seventy-six-c, subdivision two of section seventy-six-e and section seventy-seven-f of this article, must communicate, with a court in another state concerning a proceeding arising under this article.

2. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

3. Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

4. Except as otherwise provided in subdivision three of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

5. For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



75-J - Taking testimony in another state.

75-j. Taking testimony in another state. 1. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

2. A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony and the procedures to be followed by the persons taking such deposition or testimony. Any such testimony or deposition shall be recorded and preserved for transcription.

3. Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



75-K - Cooperation between courts; preservation of records.

75-k. Cooperation between courts; preservation of records. 1. A court of this state may request the appropriate court of another state to:

(a) hold an evidentiary hearing;

(b) order a person to produce or give evidence pursuant to procedures of that state;

(c) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(d) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(e) order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

2. Upon the request of a court of another state, a court of this state may hold a hearing or enter an order described in subdivision one of this section.

3. Travel and other necessary and reasonable expenses incurred under subdivisions one and two of this section may be assessed against the parties according to the law of this state.

4. A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding at least until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.



75-L - Military service by parent; effect on child custody orders pursuant to this article.

75-l. Military service by parent; effect on child custody orders pursuant to this article. 1. During the period of time that a parent is activated, deployed or temporarily assigned to military service, such that the parent's ability to continue as a joint caretaker or the primary caretaker of a minor child is materially affected by such military service, any orders issued pursuant to this article, based on the fact that the parent is activated, deployed or temporarily assigned to military service, which would materially affect or change a previous judgment or order regarding custody of that parent's child or children as such judgment or order existed on the date the parent was activated, deployed, or temporarily assigned to military service shall be subject to review pursuant to subdivision three of this section. Any relevant provisions of the Service Member's Civil Relief Act shall apply to all proceedings governed by this section.

2. During such period the court may enter an order to modify custody if there is clear and convincing evidence that the modification is in the best interests of the child. An attorney for the child shall be appointed in all cases where a modification is sought during such military service. Such order shall be subject to review pursuant to subdivision three of this section. When entering an order under this section, the court shall consider and provide for, if feasible and if in the best interests of the child, contact between the military service member and his or her child including, but not limited to, electronic communication by e-mail, webcam, telephone, or other available means. During the period of the parent's leave from military service, the court shall consider the best interests of the child when establishing a parenting schedule, including visiting and other contact. For such purpose, a "leave from service" shall be a period of not more than three months.

3. Unless the parties have otherwise stipulated or agreed, if an order is issued under this section, the return of the parent from active military service, deployment or temporary assignment shall be considered a substantial change in circumstances. Upon the request of either parent, the court shall determine on the basis of the child's best interests whether the custody judgment or order previously in effect should be modified.

4. This section shall not apply to assignments to permanent duty stations or permanent changes of station.






Title 2 - (76 - 76-I) JURISDICTION

76 - Initial child custody jurisdiction.

76. Initial child custody jurisdiction. 1. Except as otherwise provided in section seventy-six-c of this title, a court of this state has jurisdiction to make an initial child custody determination only if:

(a) this state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(b) a court of another state does not have jurisdiction under paragraph (a) of this subdivision, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under section seventy-six-f or seventy-six-g of this title, and:

(i) the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(ii) substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(c) all courts having jurisdiction under paragraph (a) or (b) of this subdivision have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under section seventy-six-f or seventy-six-g of this title; or

(d) no court of any other state would have jurisdiction under the criteria specified in paragraph (a), (b) or (c) of this subdivision.

2. Subdivision one of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

3. Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.



76-A - Exclusive, continuing jurisdiction.

76-a. Exclusive, continuing jurisdiction. 1. Except as otherwise provided in section seventy-six-c of this title, a court of this state which has made a child custody determination consistent with section seventy-six or seventy-six-b of this title has exclusive, continuing jurisdiction over the determination until:

(a) a court of this state determines that neither the child, the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(b) a court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

2. A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section seventy-six of this title.



76-B - Jurisdiction to modify determination.

76-b. Jurisdiction to modify determination. Except as otherwise provided in section seventy-six-c of this title, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under paragraph (a) or (b) of subdivision one of section seventy-six of this title and:

1. The court of the other state determines it no longer has exclusive, continuing jurisdiction under section seventy-six-a of this title or that a court of this state would be a more convenient forum under section seventy-six-f of this title; or

2. A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.



76-C - Temporary emergency jurisdiction.

76-c. Temporary emergency jurisdiction. 1. A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child, a sibling or parent of the child.

2. If there is no previous child custody determination that is entitled to be enforced under this article and a child custody proceeding has not been commenced in a court of a state having jurisdiction under sections seventy-six through seventy-six-b of this title, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections seventy-six through seventy-six-b of this title. Where the child who is the subject of a child custody determination under this section is in imminent risk of harm, any order issued under this section shall remain in effect until a court of a state having jurisdiction under sections seventy-six through seventy-six-b of this title has taken steps to assure the protection of the child. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections seventy-six through seventy-six-b of this title, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

3. If there is a previous child custody determination that is entitled to be enforced under this article, or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections seventy-six through seventy-six-b of this title, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections seventy-six through seventy-six-b of this title. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires, provided, however, that where the child who is the subject of a child custody determination under this section is in imminent risk of harm, any order issued under this section shall remain in effect until a court of a state having jurisdiction under sections seventy-six through seventy-six-b of this title has taken steps to assure the protection of the child.

4. A court of this state which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under sections seventy-six through seventy-six-b of this title, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to sections seventy-six through seventy-six-b of this title, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



76-D - Notice; opportunity to be heard; joinder.

76-d. Notice; opportunity to be heard; joinder. 1. Before a child custody determination is made under this article, notice and an opportunity to be heard in accordance with the standards of section seventy-five-g of this article must be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

2. This article does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

3. The obligation to join a party and the right to intervene as a party in a child custody proceeding under this article are governed by the laws of this state as in child custody proceedings between residents of this state.



76-E - Simultaneous proceedings.

76-e. Simultaneous proceedings. 1. Except as otherwise provided in section seventy-six-c of this title, a court of this state may not exercise its jurisdiction under this title if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this article, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under section seventy-six-f of this title.

2. Except as otherwise provided in section seventy-six-c of this title, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section seventy-six-h of this title. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this article, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this article does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

3. In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(a) stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement:

(b) enjoin the parties from continuing with the proceeding for enforcement; or

(c) proceed with the modification under conditions it considers appropriate.



76-F - Inconvenient forum.

76-f. Inconvenient forum. 1. A court of this state which has jurisdiction under this article to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the child or the child's attorney, or upon the court's own motion, or request of another court.

2. Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(a) whether domestic violence or mistreatment or abuse of a child or sibling has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(b) the length of time the child has resided outside this state;

(c) the distance between the court in this state and the court in the state that would assume jurisdiction;

(d) the relative financial circumstances of the parties;

(e) any agreement of the parties as to which state should assume jurisdiction;

(f) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(g) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(h) the familiarity of the court of each state with the facts and issues in the pending litigation.

3. If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

4. A court of this state may decline to exercise its jurisdiction under this article if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



76-G - Jurisdiction declined by reason of conduct.

76-g. Jurisdiction declined by reason of conduct. 1. Except as otherwise provided in section seventy-six-c of this title or by other law of this state, if a court of this state has jurisdiction under this article because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(a) the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(b) a court of the state otherwise having jurisdiction under sections seventy-six through seventy-six-b of this title determines that this state is a more appropriate forum under section seventy-six-f of this title; or

(c) no court of any other state would have jurisdiction under the criteria specified in sections seventy-six through seventy-six-b of this title.

2. If a court of this state declines to exercise its jurisdiction pursuant to subdivision one of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections seventy-six through seventy-six-b of this title.

3. If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subdivision one of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be inappropriate. No fees, costs or expenses shall be assessed against a party who is fleeing an incident or pattern of domestic violence or mistreatment or abuse of a child or sibling, unless the court is convinced by a preponderance of evidence that such assessment would be clearly appropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this article.

4. In making a determination under this section, a court shall not consider as a factor weighing against the petitioner any taking of the child, or retention of the child after a visit or other temporary relinquishment of physical custody, from the person who has legal custody, if there is evidence that the taking or retention of the child was to protect the petitioner from domestic violence or the child or sibling from mistreatment or abuse.



76-H - Information to be submitted to court.

76-h. Information to be submitted to court. 1. Subject to subdivision five of this section, in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(a) has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

(b) knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(c) knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

2. If the information required by subdivision one of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

3. If the declaration as to any of the items described in paragraphs (a) through (c) of subdivision one of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

4. Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

5. Upon a finding, which may be made ex parte, that the health or safety of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this article. Notwithstanding any other provision of law, if the party seeking custody of the child has resided or resides in a residential program for victims of domestic violence as defined in section four hundred fifty-nine-a of the social services law, the present address of the child and the present address of the party seeking custody and the address of the residential program for victims of domestic violence shall not be revealed. Upon making an order that the address of the child or party or other identifying information not be disclosed, the court shall designate the clerk of the court or such other disinterested person as the agent for service of process for the party whose address is to remain confidential and shall notify the adverse party of such designation in writing. The clerk or disinterested person designated by the court shall, when served with process on behalf of the party whose address is to remain confidential, promptly notify such party whose address is to remain confidential and forward such process to him or her. The party whose address is to remain confidential shall inform the clerk of the court or disinterested person designated by the court of any change in address for purposes of receipt of service of process.



76-I - Appearance of parties and child.

76-i. Appearance of parties and child. 1. In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

2. If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to section seventy-five-g of this article include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

3. The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

4. If a party to a child custody proceeding who is outside this state is directed to appear under subdivision two of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.






Title 3 - (77 - 77-P) ENFORCEMENT

77 - Definitions.

77. Definitions. As used in this title:

1. "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

2. "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.



77-A - Enforcement under Hague Convention.

77-a. Enforcement under Hague Convention. Under this act, a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.



77-B - Duty to enforce.

77-b. Duty to enforce. 1. A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this article or the determination was made under factual circumstances meeting the jurisdictional standards of this article and the determination has not been modified in accordance with this article; provided, however, that recognition and enforcement of the determination would not violate subdivision one-c of section two hundred forty of this chapter or section one thousand eighty-five of the family court act.

2. A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in this title are cumulative and do not affect the availability of other remedies to enforce a child custody determination.



77-C - Temporary visitation.

77-c. Temporary visitation. 1. A court of this state which does not have jurisdiction to modify a child custody determination, may, if consistent with subdivision one-c of section two hundred forty of this chapter or section one thousand eighty-five of the family court act, issue a temporary order enforcing:

(a) a visitation schedule made by a court of another state; or

(b) the visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

2. If a court of this state makes an order under paragraph (b) of subdivision one of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in title two of this article. The order remains in effect until an order is obtained from the other court or the period expires.



77-D - Registration of child custody determination.

77-d. Registration of child custody determination. 1. A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state;

(a) a letter or other document requesting registration;

(b) two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(c) except as otherwise provided in section seventy-six-h of this article, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

2. On receipt of the documents required by subdivision one of this section, the registering court shall:

(a) cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(b) serve notice upon the persons named pursuant to subdivision one of this section and provide them with an opportunity to contest the registration in accordance with this section.

3. The notice required by paragraph (b) of subdivision two of this section must state that:

(a) a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(b) a hearing to contest the validity of the registered determination must be requested within twenty days after service of notice; and

(c) failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

4. A person seeking to contest the validity of a registered order must request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(a) the issuing court did not have jurisdiction under title two of this article;

(b) the child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under title two of this article; or

(c) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of section seventy-five-g of this article, in the proceedings before the court that issued the order for which registration is sought.

5. If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

6. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



77-E - Enforcement of registered determination.

77-e. Enforcement of registered determination. 1. A court of this state may grant any relief normally available under the laws of this state to enforce a registered child custody determination made by a court of another state.

2. A court of this state shall recognize and enforce, but may not modify, except in accordance with title two of this article, a registered child custody determination of a court of another state; provided, however, that recognition and enforcement of the determination would not violate subdivision one-c of section two hundred forty of this chapter or section one thousand eighty-five of the family court act.



77-F - Simultaneous proceedings.

77-f. Simultaneous proceedings. If a proceeding for enforcement under this title is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under title two of this article, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



77-G - Expedited enforcement of child custody determination.

77-g. Expedited enforcement of child custody determination. 1. A petition under this title must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

2. A petition for enforcement of a child custody determination must state:

(a) whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(b) whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this article and, if so, identify the court, the case number, and the nature of the proceeding;

(c) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, child abuse or neglect, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(d) the present physical address of the child and the respondent, if known;

(e) whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(f) if the child custody determination has been registered and confirmed under section seventy-seven-d of this title, the date and place of registration.

3. Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing within three court days and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held not more than three court days after the filing of the petition, provided that the petition has been served not less than twenty-four hours prior to the hearing. Service may be by any means directed by the court pursuant to section three hundred eight of the civil practice law and rules. The court may extend the date of the hearing briefly for good cause shown or upon the request of the petitioner.

4. An order issued under subdivision three of this section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under section seventy-seven-k of this title, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(a) the child custody determination has not been registered and confirmed under section seventy-seven-d of this title and that:

(1) the issuing court did not have jurisdiction under title two of this article;

(2) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under title two of this article or that enforcement would violate subdivision one-c of section two hundred forty of this chapter or section one thousand eighty-five of the family court act;

(3) the respondent was entitled to notice, but notice was not given in accordance with the standards of section seventy-five-g of this article, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) the child custody determination for which enforcement is sought was registered and confirmed under section seventy-seven-c of this title, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under title two of this article.



77-H - Service of petition and order.

77-h. Service of petition and order. Except as otherwise provided in section seventy-seven-j of this title, the petition and order must be served, by any method authorized by the law of this state, upon respondent and any person who has physical custody of the child. Service may be made outside the state in the manner prescribed by section seventy-five-g of this article.



77-I - Hearing and order.

77-i. Hearing and order. 1. Unless the court issues a temporary emergency order pursuant to section seventy-six-c of this article, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(a) the child custody determination has not been registered and confirmed under section seventy-seven-d of this title and that:

(i) the issuing court did not have jurisdiction under title two of this article;

(ii) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under title two of this article or enforcement of the determination would violate subdivision one-c of section two hundred forty of this chapter or section one thousand eighty-five of the family court act; or

(iii) the respondent was entitled to notice, but notice was not given in accordance with the standards of section seventy-five-g of this article, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) the child custody determination for which enforcement is sought was registered and confirmed under section seventy-seven-d of this title but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under title two of this article.

2. The court shall award the fees, costs, and expenses authorized under section seventy-seven-k of this title and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

3. If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

4. A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this act.



77-J - Warrant to take physical custody of child.

77-j. Warrant to take physical custody of child. 1. Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is at imminent risk of suffering serious physical harm or of removal from this state.

2. If the court, upon the testimony of the petitioner or other witness, finds that the child is likely to suffer imminent serious physical harm or to be removed from this state, it may issue a warrant to take physical custody of the child. Except in extraordinary circumstances, the petition must be heard on the next court day after the warrant is executed. Any adjournment for extraordinary circumstances shall be for not more than three court days. The application for the warrant must include the statements required by subdivision two of section seventy-seven-g of this title.

3. A warrant to take physical custody of a child must:

(a) recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(b) direct law enforcement officers to take physical custody of the child immediately and deliver the child to the petitioner or, where necessary, to act jointly with the local child protective service to take immediate steps to protect the child; and

(c) provide for the placement of the child pending final relief.

4. The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

5. A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property in order to execute the warrant and take physical custody of the child. If required by exigent circumstances of the case and necessary to the protection of the child, the court may authorize law enforcement officers to make a forcible entry at any hour.

6. The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



77-K - Costs, fees and expenses.

77-k. Costs, fees and expenses. 1. The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be inappropriate. No fees, costs or expenses shall be assessed against a party who is fleeing an incident of domestic violence or mistreatment or abuse of a child or sibling, unless the court is convinced by a preponderance of evidence that such assessment would be clearly appropriate.

2. The court may not assess fees, costs, or expenses against a state unless authorized by law other than this article.



77-L - Recognition and enforcement.

77-l. Recognition and enforcement. A court of this state shall accord full faith and credit to an order issued by another state and consistent with this article which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under title two of this article, unless recognition and enforcement would violate subdivision one-c of section two hundred forty of this chapter or section one thousand eighty-five of the family court act.



77-M - Appeals.

77-m. Appeals. An appeal may be taken from a final order in a proceeding under this title in accordance with article fifty-five of the civil practice law and rules and article eleven of the family court act and may be granted a preference in the discretion of the court to which the appeal is taken. Unless the court enters a temporary emergency order under section seventy-six-c of this article, the enforcing court may not stay an order enforcing a child custody determination pending appeal.



77-N - Role of prosecutor or public official.

77-n. Role of prosecutor or public official. 1. In a case arising under this article or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this title or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

(a) an existing child custody determination;

(b) a request to do so from a court in a pending child custody proceeding;

(c) a reasonable belief that a criminal statute has been violated; or

(d) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

2. A prosecutor or appropriate public official acting under this section acts on behalf of the state or local government entity and may not represent any private party.



77-O - Role of law enforcement.

77-o. Role of law enforcement. At the request of a prosecutor or other appropriate public official acting under section seventy-seven-n of this title, a law enforcement officer, as defined in subdivision thirty-four of section 1.20 of the criminal procedure law, may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under section seventy-seven-n of this title.



77-P - Costs and expenses.

77-p. Costs and expenses. If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under section seventy-seven-n or seventy-seven-o of this title.






Title 4 - (78 - 78-A) MISCELLANEOUS PROVISIONS

78 - Application and construction.

78. Application and construction. In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



78-A - Severability clause.

78-a. Severability clause. If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.









Article 6 - (Domestic Relations) Guardians

80 - Guardians in socage.

80. Guardians in socage. Where a minor for whom a general guardian of the property has not been appointed shall acquire real property, the guardianship of his property with the rights, powers and duties of a guardian in socage belongs: (1) to the parents jointly, or, if they be separated, or divorced, to the parent who has been given the custody of the minor by a decree of court, or in the absence of such a decree, to the parent having the actual custody of the minor; (2) if one of the parents be dead, to the sole surviving parent; (3) if there be no father or mother, to the nearest and eldest relative of full age, not under any legal incapacity.

The rights and authority of every such guardian shall be superseded by a testamentary or other guardian appointed in pursuance of this article or in pursuance of article ten of the surrogates court act.



81 - Appointment of guardians by parent.

81. Appointment of guardians by parent. A married woman is a joint guardian of her children with her husband, with equal powers, rights and duties in regard to them. Upon the death of either father or mother, the surviving parent, whether of full age or a minor, of a child likely to be born, or of any living child under the age of eighteen years and unmarried, may, by deed or last will, duly executed, dispose of the custody and tuition of such child during its minority or for any less time, to any person or persons. Such surviving parent may appoint a guardian or guardians of the person and of the property of the infant and in making such appointment shall not be limited to the appointment of the same person or persons in both capacities. Either the father or mother may in the life-time of them both, by last will duly executed, appoint the other the guardian of the person and property of such child, during its minority. Either the father or mother may in the life-time of them both by last will duly executed, and with the written consent of the other duly acknowledged, appoint the other and a third person to be the guardians of the person and property of such child during its minority, and in making such appointment shall not be limited to the appointment of the same person or persons in both capacities. Such consent must have as part thereof a sworn statement that the consenting parent in so consenting, is motivated solely by the welfare of the child or children, the guardianship of whom is the subject of such consent, and that such consenting parent has not received and will not receive any consideration for such consent, and such consent may be revoked by such consenting parent at any time prior to the death of the other, by filing in the office of the county clerk of the county in which said other then resides, a written revocation of such consent, subscribed and acknowledged by the person so revoking, with proof of service of a copy thereof on such other parent in the manner provided for service of a summons. An appointment of a guardian of the person and property of an infant made by duly executed last will of his father or mother shall be valid and effective if at the time the will is admitted to probate the other parent shall have died or the surviving parent be an adjudicated incompetent. If both parents die under circumstances which render it difficult or impossible to determine which of them died first and both of them left last wills appointing the same person as guardian, the appointment shall be valid and effective. If both parents die under circumstances which render it difficult or impossible to determine which of them died first, leaving last wills appointing different persons as guardians, the surrogate's court shall determine which of the appointments will best serve the welfare of the child and issue letters of guardianship accordingly. If at any time during the minority of the infant the surviving parent becomes competent to serve as guardian, he may apply to the court which issued letters of guardianship to the guardian appointed by will for a decree revoking such letters and the court shall on such application make such order or decree as justice requires. A person appointed guardian in pursuance of this section shall not exercise the power of authority thereof unless such will is admitted to probate, or such deed executed and recorded as provided by SCPA 1710.



82 - Powers and duties of such guardians.

82. Powers and duties of such guardians. Every such disposition, from the time it takes effect, shall vest in the person to whom made, if he accepts the appointment, all the rights and powers, and subject him to all the duties and obligations of a guardian of such minor, and shall be valid and effectual against every other person claiming the custody and tuition of such minor, as guardian in socage or otherwise. He may take the custody and charge of the tuition of such minor, and may maintain all proper actions for the wrongful taking or detention of the minor, and shall recover damages in such actions for the benefit of his ward. He shall also take the custody and management of the personal estate of such minor and the profits of his real estate, during the time for which such disposition shall have been made, and may bring such actions in relation thereto as a guardian in socage might by law.



83 - Duties and liabilities of all general guardians.

83. Duties and liabilities of all general guardians. A general guardian or guardian in socage shall safely keep the property of his ward that shall come into his custody, and shall not make or suffer any waste, sale or destruction of such property or inheritance, but shall keep in repair and maintain the houses, gardens and other appurtenances to the lands of his ward, by and with the issues and profits thereof, or with such other moneys belonging to his ward as shall be in his possession; and shall deliver the same to his ward, when he comes to full age, in at least as good condition as such guardian received the same, inevitable decay and injury only excepted; and shall answer to his ward for the issues and profits of the real estate, received by him, by a lawful account, to be settled before any court, judge or surrogate having authority to settle the accounts of general and testamentary guardians; and any order, judgment or decree in any action or proceeding to settle such accounts may be enforced to the same extent, and in like manner as in the case of general and testamentary guardians. If any guardian shall make or suffer any waste, sale or destruction of the inheritance of his ward, he shall lose the custody of the same, and of such ward, and shall be liable to the ward for any damage caused thereby.



84 - Guardianship of a married minor.

84. Guardianship of a married minor. The lawful marriage of a person before he or she attains majority terminates a general guardianship with respect to his or her person, but not with respect to his or her property.



85 - Investment of trust funds by guardian.

85. Investment of trust funds by guardian. A guardian holding funds for investment has the powers provided by section twenty-one of the personal property law and must not invest the funds in any other securities or manner.






Article 7 - ADOPTION

Title 1 - (109 - 111-C) ADOPTIONS GENERALLY

109 - Definitions.

109. Definitions. When used in this article, unless the context or subject matter manifestly requires a different interpretation:

1. "Adoptive parent" or "adoptor" shall mean a person adopting and "adoptive child" or "adoptee" shall mean a person adopted.

2. "Judge" shall mean a judge of the family court of any county in the state.

3. "Surrogate" shall mean the surrogate of any county in the state and any other judicial officer while acting in the capacity of surrogate.

4. "Authorized agency" shall mean an authorized agency as defined in the social services law and, for the purpose of this article, shall include such corporations incorporated or organized under the laws of this state as may be specifically authorized by their certificates of incorporation to receive children for purposes of adoption.

5. "Private-placement adoption" shall mean any adoption other than that of a minor who has been placed for adoption by an authorized agency.

6. "Lawful custody" shall mean a custody (a) specifically authorized by statute or (b) pursuant to judgment, decree or order of a court or (c) otherwise authorized by law.

7. "A child who has been surrendered to an authorized agency for the purpose of adoption" shall mean a child who has been surrendered to such an agency pursuant to the provisions of section three hundred eighty-three-c or three hundred eighty-four of the social services law.



110 - Who may adopt; effect of article.

110. Who may adopt; effect of article. An adult unmarried person, an adult married couple together, or any two unmarried adult intimate partners together may adopt another person. An adult married person who is living separate and apart from his or her spouse pursuant to a decree or judgment of separation or pursuant to a written agreement of separation subscribed by the parties thereto and acknowledged or proved in the form required to entitle a deed to be recorded or an adult married person who has been living separate and apart from his or her spouse for at least three years prior to commencing an adoption proceeding may adopt another person; provided, however, that the person so adopted shall not be deemed the child or step-child of the non-adopting spouse for the purposes of inheritance or support rights or obligations or for any other purposes. An adult or minor married couple together may adopt a child of either of them born in or out of wedlock and an adult or minor spouse may adopt such a child of the other spouse. No person shall hereafter be adopted except in pursuance of this article, and in conformity with section three hundred seventy-three of the social services law.

An adult married person who has executed a legally enforceable separation agreement or is a party to a marriage in which a valid decree of separation has been entered or has been living separate and apart from his or her spouse for at least three years prior to commencing an adoption proceeding and who becomes or has been the custodian of a child placed in their care as a result of court ordered foster care may apply to such authorized agency for placement of said child with them for the purpose of adoption. Final determination of the propriety of said adoption of such foster child, however, shall be within the sole discretion of the court, as otherwise provided herein.

Adoption is the legal proceeding whereby a person takes another person into the relation of child and thereby acquires the rights and incurs the responsibilities of parent in respect of such other person.

A proceeding conducted in pursuance of this article shall constitute a judicial proceeding. An order of adoption or abrogation made therein by a surrogate or by a judge shall have the force and effect of and shall be entitled to all the presumptions attaching to a judgment rendered by a court of general jurisdiction in a common law action.

No adoption heretofore lawfully made shall be abrogated by the enactment of this article. All such adoptions shall have the effect of lawful adoptions hereunder.

Nothing in this article in regard to a minor adopted pursuant hereto inheriting from the adoptive parent applies to any will, devise or trust made or created before June twenty-fifth, eighteen hundred seventy-three, nor alters, changes or interferes with such will, devise or trust. As to any such will, devise or trust a minor adopted before that date is not an heir so as to alter estates or trusts or devises in wills so made or created. Nothing in this article in regard to an adult adopted pursuant hereto inheriting from the adoptive parent applies to any will, devise or trust made or created before April twenty-second, nineteen hundred fifteen, nor alters, changes or interferes with such will, devise or trust. As to any such will, devise or trust an adult so adopted is not an heir so as to alter estates or trusts or devises in wills so made or created.

It shall be unlawful to preclude a prospective adoptive parent or parents solely on the basis that the adoptor or adopters has had, or has cancer, or any other disease. Nothing herein shall prevent the rejection of a prospective applicant based upon his or her poor health or limited life expectancy.



111 - Whose consent required.

111. Whose consent required. 1. Subject to the limitations hereinafter set forth consent to adoption shall be required as follows:

(a) Of the adoptive child, if over fourteen years of age, unless the judge or surrogate in his discretion dispenses with such consent;

(b) Of the parents or surviving parent, whether adult or infant, of a child conceived or born in wedlock;

(c) Of the mother, whether adult or infant, of a child born out of wedlock;

(d) Of the father, whether adult or infant, of a child born out-of-wedlock and placed with the adoptive parents more than six months after birth, but only if such father shall have maintained substantial and continuous or repeated contact with the child as manifested by: (i) the payment by the father toward the support of the child of a fair and reasonable sum, according to the father's means, and either (ii) the father's visiting the child at least monthly when physically and financially able to do so and not prevented from doing so by the person or authorized agency having lawful custody of the child, or (iii) the father's regular communication with the child or with the person or agency having the care or custody of the child, when physically and financially unable to visit the child or prevented from doing so by the person or authorized agency having lawful custody of the child. The subjective intent of the father, whether expressed or otherwise, unsupported by evidence of acts specified in this paragraph manifesting such intent, shall not preclude a determination that the father failed to maintain substantial and continuous or repeated contact with the child. In making such a determination, the court shall not require a showing of diligent efforts by any person or agency to encourage the father to perform the acts specified in this paragraph. A father, whether adult or infant, of a child born out-of-wedlock, who openly lived with the child for a period of six months within the one year period immediately preceding the placement of the child for adoption and who during such period openly held himself out to be the father of such child shall be deemed to have maintained substantial and continuous contact with the child for the purpose of this subdivision.

(e) Of the father, whether adult or infant, of a child born out-of-wedlock who is under the age of six months at the time he is placed for adoption, but only if: (i) such father openly lived with the child or the child's mother for a continuous period of six months immediately preceding the placement of the child for adoption; and (ii) such father openly held himself out to be the father of such child during such period; and (iii) such father paid a fair and reasonable sum, in accordance with his means, for the medical, hospital and nursing expenses incurred in connection with the mother's pregnancy or with the birth of the child.

(f) Of any person or authorized agency having lawful custody of the adoptive child.

2. The consent shall not be required of a parent or of any other person having custody of the child:

(a) who evinces an intent to forego his or her parental or custodial rights and obligations as manifested by his or her failure for a period of six months to visit the child and communicate with the child or person having legal custody of the child, although able to do so; or

(b) who has surrendered the child to an authorized agency under the provisions of section three hundred eighty-three-c or three hundred eighty-four of the social services law; or

(c) for whose child a guardian has been appointed under the provisions of section three hundred eighty-four-b of the social services law; or

(d) who, by reason of mental illness or intellectual disability, as defined in subdivision six of section three hundred eighty-four-b of the social services law, is presently and for the foreseeable future unable to provide proper care for the child. The determination as to whether a parent is mentally ill or intellectually disabled shall be made in accordance with the criteria and procedures set forth in subdivision six of section three hundred eighty-four-b of the social services law; or

(e) who has executed an instrument, which shall be irrevocable, denying the paternity of the child, such instrument having been executed after conception and acknowledged or proved in the manner required to permit the recording of a deed.

3. (a) Notice of the proposed adoption shall be given to a person whose consent to adoption is required pursuant to subdivision one and who has not already provided such consent.

(b) Notice and an opportunity to be heard upon the proposed adoption may be afforded to a parent whose consent to adoption may not be required pursuant to subdivision two, if the judge or surrogate so orders.

(c) Notice under this subdivision shall be given in such manner as the judge or surrogate may direct.

(d) Notwithstanding any other provision of law, neither the notice of a proposed adoption nor any process in such proceeding shall be required to contain the name of the person or persons seeking to adopt the child.

4. Where the adoptive child is over the age of eighteen years the consents specified in paragraphs (b), (c) and (d) of subdivision one of this section shall not be required, and the judge or surrogate in his discretion may direct that the consent specified in paragraph (f) of subdivision one of this section shall not be required if in his opinion the best interests of the adoptive child will be promoted by the adoption and such consent cannot for any reason be obtained.

5. An adoptive child who has once been lawfully adopted may be readopted directly from such child's adoptive parents in the same manner as from its birth parents. In such case the consent of such birth parents shall not be required but the judge or surrogate in his discretion may require that notice be given to the birth parents in such manner as he may prescribe.

6. For the purposes of paragraph (a) of subdivision two:

(a) In the absence of evidence to the contrary, the ability to visit and communicate with a child or person having custody of the child shall be presumed.

(b) Evidence of insubstantial or infrequent visits or communication by the parent or other person having custody of the child shall not, of itself, be sufficient as a matter of law to preclude a finding that the consent of such parent or person to the child's adoption shall not be required.

(c) The subjective intent of the parent or other person having custody of the child, whether expressed or otherwise, unsupported by evidence of acts specified in paragraph (a) of subdivision two manifesting such intent, shall not preclude a determination that the consent of such parent or other person to the child's adoption shall not be required.

(d) Payment by a parent toward the support of the child of a fair and reasonable sum, according to the parent's means, shall be deemed a substantial communication by such parent with the child or person having legal custody of the child.



111-A - Notice in certain proceedings to fathers of children born out-of-wedlock.

111-a. Notice in certain proceedings to fathers of children born out-of-wedlock. 1. Notwithstanding any inconsistent provisions of this or any other law, and in addition to the notice requirements of any law pertaining to persons other than those specified in subdivision two of this section, notice as provided herein shall be given to the persons specified in subdivision two of this section of any adoption proceeding initiated pursuant to this article or of any proceeding initiated pursuant to section one hundred fifteen-b of this article relating to the revocation of an adoption consent, when such proceeding involves a child born out-of-wedlock provided, however, that such notice shall not be required to be given to any person who previously has been given notice of any proceeding involving the child, pursuant to section three hundred eighty-four-c of the social services law, and provided further that notice in an adoption proceeding, pursuant to this section shall not be required to be given to any person who has previously received notice of any proceeding pursuant to section one hundred fifteen-b of this article. In addition to such other requirements as may be applicable to the petition in any proceeding in which notice must be given pursuant to this section, the petition shall set forth the names and last known addresses of all persons required to be given notice of the proceeding, pursuant to this section, and there shall be shown by the petition or by affidavit or other proof satisfactory to the court that there are no persons other than those set forth in the petition who are entitled to notice. For the purpose of determining persons entitled to notice of adoption proceedings initiated pursuant to this article, persons specified in subdivision two of this section shall not include any person who has been convicted of one or more of the following sexual offenses in this state or convicted of one or more offenses in another jurisdiction which, if committed in this state, would constitute one or more of the following offenses, when the child who is the subject of the proceeding was conceived as a result: (A) rape in first or second degree; (B) course of sexual conduct against a child in the first degree; (C) predatory sexual assault; or (D) predatory sexual assault against a child.

2. Persons entitled to notice, pursuant to subdivision one of this section, shall include:

(a) any person adjudicated by a court in this state to be the father of the child;

(b) any person adjudicated by a court of another state or territory of the United States to be the father of the child, when a certified copy of the court order has been filed with the putative father registry, pursuant to section three hundred seventy-two-c of the social services law;

(c) any person who has timely filed an unrevoked notice of intent to claim paternity of the child, pursuant to section three hundred seventy-two-c of the social services law;

(d) any person who is recorded on the child's birth certificate as the child's father;

(e) any person who is openly living with the child and the child's mother at the time the proceeding is initiated and who is holding himself out to be the child's father;

(f) any person who has been identified as the child's father by the mother in written, sworn statement;

(g) any person who was married to the child's mother within six months subsequent to the birth of the child and prior to the execution of a surrender instrument or the initiation of a proceeding pursuant to section three hundred eighty-four-b of the social services law; and

(h) any person who has filed with the putative father registry an instrument acknowledging paternity of the child, pursuant to section 4-1.2 of the estates, powers and trusts law.

3. The provisions of this section shall not apply to persons entitled to notice pursuant to section one hundred eleven.

The sole purpose of notice under this section shall be to enable the person served pursuant to subdivision two to present evidence to the court relevant to the best interests of the child.

4. Notice under this section shall be given at least twenty days prior to the proceeding by delivery of a copy of the petition and notice to the person. Upon a showing to the court, by affidavit or otherwise, on or before the date of the proceeding or within such further time as the court may allow, that personal service cannot be effected at the person's last known address with reasonable effort, notice may be given, without prior court order therefor, at least twenty days prior to the proceeding by registered or certified mail directed to the person's last known address or, where the person has filed a notice of intent to claim paternity pursuant to section three hundred seventy-two-c of the social services law, to the address last entered therein. Notice by publication shall not be required to be given to a person entitled to notice pursuant to the provisions of this section.

5. A person may waive his right to notice under this section by written instrument subscribed by him and acknowledged or proved in the manner required for the execution of a surrender instrument pursuant to section three hundred eighty-four of the social services law.

6. The notice given to persons pursuant to this section shall inform them of the time, date, place and purpose of the proceeding and shall also apprise such persons that their failure to appear shall constitute a denial of their interest in the child which denial may result, without further notice, in the adoption or other disposition of the custody of the child.

7. No order of adoption and no order of the court pursuant to section one hundred fifteen-b shall be vacated, annulled or reversed upon the application of any person who was properly served with notice in accordance with this section but failed to appear, or who waived notice pursuant to subdivision five. Nor shall any order of adoption be vacated, annulled or reversed upon the application of any person who was properly served with notice in accordance with this section in any previous proceeding pursuant to section one hundred fifteen-b in which the court determined that the best interests of the child would be served by adoption of the child by the adoptive parents.



111-B - Determination of issue of paternity by surrogate; limitations.

111-b. Determination of issue of paternity by surrogate; limitations. 1. In the course of an adoption proceeding conducted pursuant to this article the surrogate shall have jurisdiction to determine any issue of paternity arising in the course of the same proceeding and to make findings and issue an order thereon.

2. Such determination shall be made substantially in accordance with the relevant and otherwise consistent provisions of the family court act except that the surrogate shall have no power to grant any relief relating to support of the child as an incident thereto.

3. A judge of the family court shall continue to exercise all of the powers relating to adoption and declaration of paternity conferred upon the family court by law.



111-C - Adoption order from foreign country or foreign jurisdiction.

111-c. Adoption order from foreign country or foreign jurisdiction. 1. A final judgment of adoption granted by a judicial, administrative or executive body of a jurisdiction or country other than the United States shall have the same force and effect in this state as that given to a judgment of adoption entered by a court of competent jurisdiction of New York state, without additional proceedings or documentation provided:

(a) either adopting parent is a resident of this state; and

(b) the validity of the foreign adoption has been verified by the granting of an IR-3, IH-3, or a successor immigrant visa, for the child by the United States Citizenship and Immigration Services.

2. Notwithstanding any other provision of law or rule or regulation to the contrary, an adoptive parent referred to in subdivision one of this section shall not be required to petition a court in this state for adoption of the child provided the conditions of paragraphs (a) and (b) of subdivision one of this section are met. The foreign adoption shall be considered "final" under the laws of New York state upon the satisfaction of paragraphs (a) and (b) of subdivision one of this section.

3. Either adoptive parent or a guardian or a guardian ad litem may register the order in this state with the judge or surrogate of the county in which the adoptive parent or parents reside. A petition for registration of a foreign adoption order may be combined with a petition for a name change. If the court finds that the foreign adoption order meets the requirements of subdivision one of this section, the court shall issue a finding as to aspects of the foreign adoption, to wit, the names of the adoptive parents, the name or names and reported birth date of the adoptive child, the country of the adoptive child's birth, the country and the date of the foreign adoption, the state residency of the adoptive parent or parents and adoptive child, and a finding as to the date and issuance of an IR-3, IH-3, or a successor immigrant visa; and, the court shall issue an order of adoption to the party who has petitioned for such an order.

4. The judge or surrogate is hereby directed to expedite the issuance of an order of adoption pursuant to the provisions of subdivision three of this section in order to ensure minimal expense of time and money to the petitioning parties in attaining such order of adoption.






Title 2 - (112 - 114) ADOPTION FROM AN AUTHORIZED AGENCY

112 - General provisions relating to adoption from authorized agencies.

112. General provisions relating to adoption from authorized agencies. In an adoption from an authorized agency the following requirements shall be observed:

1. The adoptive parents or parent and the adoptive child must appear for examination before a judge or surrogate of the county specified in section one hundred thirteen of this title. The judge or surrogate, however, may in his discretion dispense with the personal appearance of the adoptive child or of an adoptive parent who is on active duty in the armed forces of the United States.

2. The adoptive parents or parent and the adoptive child if over eighteen years of age must present to such judge or surrogate (a) a petition stating the names and place of residence of the petitioners; whether they are of full age; whether they are married or unmarried and, if married, whether they are living together as husband and wife; the first name, date and place of birth of the adoptive child as nearly as the same can be ascertained; a statement on information and belief that there will be annexed to the petition a schedule verified by a duly constituted official of the authorized agency as required by this section; the religious faith of the petitioners; the religious faith of the adoptive child and his or her parents as nearly as the same can be ascertained; the manner in which the adoptive parents obtained the adoptive child; whether the child was placed or brought into the state of New York from out of state for the purpose of adoption, whether the placement was subject to the provisions of section three hundred seventy-four-a of the social services law and if the placement was subject to the provisions of such section, whether the provisions of such section were complied with; the period of time during which the adoptive child has resided with the adoptive parents; the occupation and approximate income of the petitioners, including support and maintenance, if any, to be received on behalf of the adoptive child from a commissioner of social services, pursuant to the social services law, and the new name, if any, by which the adoptive child is to be known; whether the adoptive parent or parents has or have knowledge that an adoptive parent is the subject of an indicated report, as such terms are defined in section four hundred twelve of the social services law, filed with the statewide central register of child abuse and maltreatment pursuant to title six of article six of the social services law, or has been the subject of or the respondent in a child protective proceeding commenced under article ten of the family court act, which proceeding resulted in an order finding that the child is an abused or neglected child; that no previous application has been made to any court or judge for the relief sought or if so made, the disposition of it and a statement as to whether the adoptive child had been previously adopted, all of which statements shall be taken prima facie as true; (b) an agreement on the part of the adoptive parents or parent to adopt and treat the adoptive child as their or his or her own lawful child; (c) the consents required by section one hundred eleven of this article.

2-a. In the petition provided for in subdivision two of this section, the adoptive parents or parent and the adoptive child if over eighteen years of age shall present to the judge or surrogate as nearly as can be ascertained the heritage of the parents, which shall include nationality, ethnic background and race; education, which shall be the number of years of school completed by the parents at the time of the birth of the adoptive child; general physical appearance of the parents at the time of the birth of the adoptive child, which shall include height, weight, color of hair, eyes, skin; occupation of the parents at the time of the birth of the adoptive child; health and medical history of the parents at the time of the birth of the adoptive child, including all available information setting forth conditions or diseases believed to be hereditary, any drugs or medication taken during the pregnancy by the child's mother; and any other information which may be a factor influencing the child's present or future health, talents, hobbies and special interests of parents. The petition shall also include the names and current addresses of the biological parents, if known.

3. The authorized agency must present to such judge or surrogate a schedule to be annexed to the petition which shall be verified by a duly constituted official of the authorized agency having custody of the adoptive child or actually placing the child for adoption and shall contain (1) the full name of the child, (2) the manner in which the authorized agency obtained custody of the adoptive child, (3) the facts, if any, which render unnecessary the consent of either or both of the parents of the adoptive child, (4) a statement whether either parent had ever requested the agency to return the child to the parent, within thirty days of the execution and delivery of an instrument of surrender to an authorized agency and, if so, all facts relating thereto. If a request for return of the child to a parent be made after the presentation to the court of the petition and schedule, the authorized agency shall promptly report to the court in writing the facts relating thereto and (5) all available information comprising the child's medical history. If the child was placed into the state of New York for the purpose of adoption and such placement was subject to the provisions of section three hundred seventy-four-a of the social services law, the authorized agency shall attach to the petition a copy of the document, signed by New York's administrator of the interstate compact for the placement of children or his designee, which informs the agency or person who placed the child into the state that such placement complied with the provisions of the compact.

4. None of the papers in the proceeding shall state the surname of the child in the title and no petition, agreement, consent, affidavit, nor any other document which is required to be signed by the adoptive parents shall contain the surname of the adoptive child.

5. The petition must be verified, the agreement and consents executed and acknowledged and the proof given by the respective persons before such judge or surrogate; but where the verification, agreement or necessary consent is duly acknowledged or proved and certified in form sufficient to entitle a conveyance to be recorded in this state, (except that when executed and acknowledged within the state of New York, no certificate of the county clerk shall be required), such judge or surrogate may grant the order of adoption without the personal appearance of such persons or parties or any of them for good cause shown, which reason shall be recited in the order of adoption.

6. Where the adoptive child is less than eighteen years of age, no order of adoption shall be made until such child has resided with the adoptive parents for at least three months unless the judge or surrogate in his discretion shall dispense with such period of residence and shall recite in the order the reason for such action. When the adoptive parents are the foster parents in whose home the adoptive child has been placed out or boarded out for a period in excess of three months, such period shall be deemed to constitute the required period of residence.

7. Before making an order of adoption the judge or surrogate shall inquire of the department of social services and the department shall inform the court whether an adoptive parent is the subject of an indicated report, as such terms are defined in section four hundred twelve of the social services law, filed with the statewide central register of child abuse and maltreatment pursuant to title six of article six of the social services law and shall cause to be made an investigation by a disinterested person or by an authorized agency specifically designated by the judge or surrogate to examine into the allegations set forth in the petition and to ascertain such other facts relating to the adoptive child and adoptive parents as will give such judge or surrogate adequate basis for determining the propriety of approving the adoption. A written report of such investigation shall be submitted before the order of adoption is made. As used in this subdivision, "disinterested person" includes the probation service of the family court. Such an inquiry shall not be required if the findings of such an inquiry made within the past twelve months is available to the judge or surrogate.

7-a. Any order subject to the provisions of this section shall include an adoption information registry birth parent registration consent form, stating whether or not such biological parent or parents whose consent is subject to the provisions of this section, consents to the receipt of identifying information by the child to be adopted upon registration with the adoption information registry established by section forty-one hundred thirty-eight-c of the public health law and upon the adoptee reaching the age of eighteen. If such consent is made, it shall be revocable by either of the biological parents at any time. The revocation of the consent by one of the parents shall revoke the consent of both parents. The failure of a biological parent to complete the consent form shall have no effect on the finality of the consent to adoption. A copy of the form required by this subdivision, shall be forwarded to the state adoption information registry for inclusion in the records maintained by such registry. Any fees authorized to be charged by the state adoption registry for filing documentation with such registry shall be waived for the form required by this subdivision.

8. Rules of court shall permit the filing of a petition for adoption of a child whose custody and guardianship has not yet been committed to an authorized agency where a proceeding to terminate parental rights is pending. Such adoption petition shall be filed in the court where the termination of parental rights proceeding is pending. The clerk of such court shall accept the adoption petition for filing and processing and shall request such inquiries of the department of social services as are required by subdivision seven of this section, provided, however, that the petition, supporting documents and the fact of their filing shall not be provided to the judge before whom the petition for termination of parental rights is pending until such time as fact-finding is concluded under such petition.



112-A - Expedited calendaring of adoption proceedings.

112-a. Expedited calendaring of adoption proceedings. 1. The adoption proceeding shall be deemed filed upon receipt by the clerk of the court of all the documents required in subdivisions two, two-a, three, five and seven of section one hundred twelve of this title, and by rules of the court, together with an affidavit of readiness from the petitioner's attorney. The affidavit of readiness shall attest that the petitioner has prepared a petition for the adoption of the child and has collected documentation as required by such rules and subdivisions two, two-a, three and five of section one hundred twelve of this title.

2. Upon the filing of the documents required by subdivision one of this section, the court, pursuant to rules promulgated by the chief administrator of the court, shall schedule the proceeding for a review, to take place within time frames established by such rules, to determine if there is adequate basis for approving the adoption.

(a) If such basis is found, the appearance of the adoptive parents and child before the court for approval of the adoption shall be calendared pursuant to such rules.

(b) If, upon the court's review, the court finds that there is not an adequate basis for approval of the adoption, the court shall direct such further hearings, submissions or appearances as may be required, and the proceedings shall be adjourned as required for such purposes.

3. The chief administrator of the court shall establish by rule time frames for the calendaring and disposition of adoption proceedings and shall report by the thirty-first day of December of each year to the governor and the temporary president of the senate, speaker of the assembly, and chairpersons of the judiciary and children and families committees on the implementation of such rules and their impact upon adoptions from authorized agencies.



112-B - Post-adoption contact agreements; judicial approval; enforcement.

112-b. Post-adoption contact agreements; judicial approval; enforcement. 1. Nothing in this section shall be construed to prohibit the parties to a proceeding under this chapter from entering into an agreement regarding communication with or contact between an adoptive child, adoptive parent or parents and a birth parent or parents and/or the adoptive child's biological siblings or half-siblings.

2. Agreements regarding communication or contact between an adoptive child, adoptive parent or parents, and a birth parent or parents and/or biological siblings or half-siblings of an adoptive child shall not be legally enforceable unless the terms of the agreement are incorporated into a written court order entered in accordance with the provisions of this section. The court shall not incorporate an agreement regarding communication or contact into an order unless the terms and conditions of the agreement have been set forth in writing and consented to in writing by the parties to the agreement, including the attorney representing the adoptive child. The court shall not enter a proposed order unless the court that approved the surrender of the child determined and stated in its order that the communication with or contact between the adoptive child, the prospective adoptive parent or parents and a birth parent or parents and/or biological siblings or half-siblings, as agreed upon and as set forth in the agreement, would be in the adoptive child's best interests. Notwithstanding any other provision of law, a copy of the order entered pursuant to this section incorporating the post-adoption contact agreement shall be given to all parties who have agreed to the terms and conditions of such order.

3. Failure to comply with the terms and conditions of an approved order regarding communication or contact that has been entered by the court pursuant to this section shall not be grounds for setting aside an adoption decree or revocation of written consent to an adoption after that consent has been approved by the court as provided in this section.

4. An order incorporating an agreement regarding communication or contact entered under this section may be enforced by any party to the agreement or the attorney for the child by filing a petition in the family court in the county where the adoption was approved. Such petition shall have annexed to it a copy of the order approving the agreement regarding communication or contact. The court shall not enforce an order under this section unless it finds that the enforcement is in the child's best interests.

5. If a birth parent has surrendered a child to an authorized agency pursuant to the provisions of section three hundred eighty-three-c or section three hundred eighty-four of the social services law, and if the court before whom the surrender instrument was presented for approval approved an agreement providing for communication or contact pursuant to paragraph (a) of subdivision two of section three hundred eighty- three-c or paragraph (a) of subdivision two of section three hundred eighty-four of the social services law, a copy of the surrender instrument and of the approved agreement shall be annexed to the petition of adoption. The court shall issue an order incorporating the terms and conditions of the approved agreement into the order of adoption. Notwithstanding any other provision of law, a copy of any order entered pursuant to this subdivision shall be given to the parties who approved such agreement.

6. If a surrender instrument executed by a birth parent pursuant to section three hundred eighty-three-c or three hundred eighty-four of the social services law contains terms and conditions that provide for communication with or contact between a child and a birth parent or parents, such terms and conditions shall not be legally enforceable after any adoption approved by a court pursuant to this article unless the court has entered an order pursuant to this section incorporating those terms and conditions into a court ordered adoption agreement.



113 - Special provisions relating to adoption from authorized agencies.

113. Special provisions relating to adoption from authorized agencies. 1. An authorized agency may consent to the adoption of a minor whose custody and guardianship has been transferred to such agency. An authorized agency may also consent to the adoption of a minor whose care and custody has been transferred to such agency pursuant to section one thousand fifty-five of the family court act or section three hundred eighty-four-a of the social services law, where such child's parents are both deceased, or where one parent is deceased and the other parent is not a person entitled to notice pursuant to sections one hundred eleven and one hundred eleven-a of this chapter.

2. In accordance with subparagraph three of paragraph (g) of subdivision six of section three hundred ninety-eight of the social services law, an authorized agency may submit a written request to a social services district with a population of more than two million for approval to consent to the adoption of a child whose custody and guardianship, or of a child where such child's parents are both deceased, or where one parent is deceased and the other parent is not entitled to notice pursuant to sections one hundred eleven and one hundred eleven-a of this chapter, and whose care and custody, has been transferred to a social services official and who has been placed by the social services official with the authorized agency. If the request is not disapproved by the social services district within sixty days after its submission, it shall be deemed approved, and the authorized agency may give all necessary consent to the adoption of the child. Nothing herein shall result in the transfer of care and custody or custody and guardianship of the child from the social services official to the authorized agency.

3. (a) The agreement of adoption shall be executed by such authorized agency.

(b)(i) If the adoption petition is filed pursuant to subdivision eight of section one hundred twelve of this article or subdivision ten of section three hundred eighty-three-c or subdivision eleven of section three hundred eighty-four-b of the social services law, the petition shall be filed in the county where the termination of parental rights proceeding or judicial surrender proceeding, as applicable, is pending and shall be assigned, wherever practicable, to the same judge.

(ii) In any other agency adoption proceeding, the petition shall be filed in the same court and, wherever practicable, shall be assigned to the same judge of the county in which parental rights had been terminated, a judicial surrender had been approved or the most recent proceeding under article ten or ten-A of the family court act or section three hundred fifty-eight-a of the social services law had been heard, whichever occurred last, or in the county where the adoptive parents reside or, if such adoptive parents do not reside in this state, in the county where such authorized agency has its principal office. The following procedures shall be applicable in cases where the child is under the jurisdiction of a family court, but where the adoption petition has been filed in a court other than the court that presided over the termination of parental rights, surrender or most recent proceeding under article ten or ten-A of the family court act or section three hundred fifty-eight-a of the social services law, whichever occurred last:

(A) Before hearing such an adoption proceeding, the court in which the adoption petition was filed shall ascertain whether the child is under the jurisdiction of a family court as a result of a placement under article ten or ten-A of the family court act or section three hundred fifty-eight-a of the social services law, a surrender under section three hundred eighty-three-c or three hundred eighty-four of the social services law or an order committing guardianship and custody under article six of the family court act or section three hundred eighty-four-b of the social services law, and, if so, which court exercised jurisdiction over the most recent permanency or other proceeding involving the child.

(B) If the court determines that the child is under the jurisdiction of a different family court, the court in which the adoption petition was filed shall stay its proceeding for not more than thirty days and shall communicate with the family court judge who exercised jurisdiction over the most recent permanency or other proceeding involving the child. The communication shall be recorded or summarized on the record by the court in which the adoption petition was filed. Both courts shall notify the parties and the attorney for the child, if any, in their respective proceedings and shall give them an opportunity to present facts and legal argument or to participate in the communication prior to the issuance of a decision on jurisdiction.

(C) The family court judge who exercised jurisdiction over the most recent permanency or other proceeding involving the child shall determine whether he or she should assume or decline jurisdiction over the adoption proceeding. In making its determination, the family court judge shall consider, among other factors: the relative familiarity of each court with the facts and circumstances regarding permanency planning for, and the needs and best interests of, the child; the ability of the attorney for the child to continue such representation in the adoption proceeding, if appropriate; the convenience of each court to the residence of the prospective adoptive parent or parents; and the relative ability of each court to hear and determine the adoption petition expeditiously. The court in which the adoption petition was filed shall issue an order incorporating this determination of jurisdiction within thirty days of the filing of the adoption petition.

(D) If the family court that exercised jurisdiction over the most recent permanency or other proceeding determines that it should exercise jurisdiction over the adoption petition, the order of the court in which the adoption petition was filed shall direct the transfer of the proceeding forthwith but in no event more than thirty-five days after the filing of the petition. The petition shall be assigned, wherever practicable, to the family court judge who heard the most recent permanency or other proceeding involving the child.

(E) If the family court that exercised jurisdiction over the permanency or other proceeding involving the child declines to exercise jurisdiction over the adoption petition, the court in which the adoption petition was filed shall issue an order incorporating that determination and shall proceed forthwith.

(iii) Neither such authorized agency nor any officer or agent thereof need appear before the judge or surrogate. The judge or surrogate in his or her discretion may accept the report of an authorized agency verified by one of its officers or agents as the report of investigation hereinbefore required. In making orders of adoption the judge or surrogate when practicable must give custody only to persons of the same religious faith as that of the adoptive child in accordance with article six of the social services law.



113-A - Effect of death of potential adoptive parent.

113-a. Effect of death of potential adoptive parent. Notwithstanding any other provision of law to the contrary, when a petition for adoption by two persons has been duly filed, and one of the petitioners dies before the adoption is complete, it shall be treated as a change of circumstance. This change may be reviewed to assure that the adoption is in the best interest of the child. The death of one of the adoptive parents shall not, by itself, invalidate a certification nor shall the death of one of the adoptive parents cause a new petition for adoption to be filed. The deceased adoptive parent shall be considered one of the legal parents, unless the surviving adoptive parent requests otherwise.



114 - Order of adoption.

114. Order of adoption. 1. If satisfied that the best interests of the adoptive child will be promoted thereby the judge or surrogate shall make an order approving the adoption and directing that the adoptive child shall thenceforth be regarded and treated in all respects as the child of the adoptive parents or parent. In determining whether the best interests of the adoptive child will be promoted by the adoption, the judge or surrogate shall give due consideration to any assurance by a commissioner of social services that he will provide necessary support and maintenance for the adoptive child pursuant to the social services law. Such order shall contain the full name, date and place of birth and reference to the schedule annexed to the petition containing the medical history of the child in the body thereof and shall direct that the child's medical history, heritage of the parents, which shall include nationality, ethnic background and race; education, which shall be the number of years of school completed by the parents at the time of the birth of the adoptive child; general physical appearance of the parents at the time of the birth of the adoptive child, which shall include height, weight, color of hair, eyes, skin; occupation of the parents at the time of the birth of the adoptive child; health and medical history of the parents at the time of the birth of the adoptive child, including all available information setting forth conditions or diseases believed to be hereditary, any drugs or medication taken during the pregnancy by the child's mother; and any other information which may be a factor influencing the child's present or future health, talents, hobbies and special interests of parents as contained in the petition be furnished to the adoptive parents. If the judge or surrogate is also satisfied that there is no reasonable objection to the change of name proposed, the order shall direct that the name of the adoptive child be changed to the name stated in the agreement of adoption and that henceforth he shall be known by that name. All such orders made by a family court judge of Westchester county since September first nineteen hundred sixty-two, and on file in the office of the county clerk of such county shall be transferred to the clerk of the family court of such county. Such order and all the papers in the proceeding shall be filed in the office of the court granting the adoption and the order shall be entered in books which shall be kept under seal and which shall be indexed by the name of the adoptive parents and by the full original name of the child. Such order, including orders heretofore entered, shall be subject to inspection and examination only as hereinafter provided. Notwithstanding the fact that adoption records shall be sealed and secret, they may be microfilmed and processed pursuant to an order of the court, provided that such order provides that the confidentiality of such records be maintained. If the confidentiality is violated, the person or company violating it can be found guilty of contempt of court. The fact that the adoptive child was born out of wedlock shall in no case appear in such order. The written report of the investigation together with all other papers pertaining to the adoption shall be kept by the judge or surrogate as a permanent record of his court and such papers must be sealed by him and withheld from inspection. No certified copy of the order of adoption shall issue unless authorized by court order, except that certified copies may issue to the agency or agencies in the proceeding prior to the sealing of the papers. Before the record is sealed, such order may be granted upon written ex parte application on good cause shown and upon such conditions as the court may impose. After the record is sealed, such order may be granted only upon notice as hereinafter provided for disclosure or access and inspection of records. The clerk upon request of a person or agency entitled thereto shall issue certificates of adoption which shall contain only the new name of the child and the date and place of birth of the child, the name of the adoptive parents and the date when and court where the adoption was granted, which certificate as to the facts recited therein shall have the same force and effect as a certified copy of an order of adoption.

2. No person, including the attorney for the adoptive parents shall disclose the surname of the child directly or indirectly to the adoptive parents except upon order of the court. No person shall be allowed access to such sealed records and order and any index thereof except upon an order of a judge or surrogate of the court in which the order was made or of a justice of the supreme court. No order for disclosure or access and inspection shall be granted except on good cause shown and on due notice to the adoptive parents and to such additional persons as the court may direct. Nothing contained herein shall be deemed to require the state commissioner of health or his designee to secure a court order authorizing disclosure of information contained in adoption or birth records requested pursuant to the authority of section forty-one hundred thirty-eight-c or section forty-one hundred thirty-eight-d of the public health law; upon the receipt of such request for information, the court shall transmit the information authorized to be released thereunder to the state commissioner of health or his designee.

3. In like manner as a court of general jurisdiction exercises such powers, a judge or surrogate of a court in which the order of adoption was made may open, vacate or set aside such order of adoption for fraud, newly discovered evidence or other sufficient cause.

4. Good cause for disclosure or access to and inspection of sealed adoption records and orders and any index thereof, hereinafter the "adoption records", under this section may be established on medical grounds as provided herein. Certification from a physician licensed to practice medicine in the state of New York that relief under this subdivision is required to address a serious physical or mental illness shall be prima facie evidence of good cause. Such certification shall indentify the information required to address such illness. Except where there is an immediate medical need for the information sought, in which case the court may grant access to the adoption records directly to the petitioner, the court hearing petition under the subdivision shall appoint a guardian ad litem or other disinterested person, who shall have access to the adoption records for the purpose of obtaining the medical information sought from those records or, where the records are insufficient for such purpose, through contacting the biological parents. The guardian or other disinterested person shall offer a biological parent the option of disclosing the medical information sought by the petitioner pursuant to this subdivision, as well as the option of granting consent to examine the parent's medical records. If the guardian or other disinterested person appointed does not obtain the medical information sought by the petitioner, such guardian or disinterested person shall make a report of his or her efforts to obtain such information to the court. Where further efforts to obtain such information are appropriate, the court may in its discretion authorize direct disclosure or access to and inspection of the adoption records by the petitioner.






Title 3 - (115 - 116) PRIVATE-PLACEMENT ADOPTION

115 - General provisions relating to private-placement adoptions.

115. General provisions relating to private-placement adoptions. 1. (a) Except as otherwise provided in this title, private-placement adoptions shall be effected in the same manner as provided in sections one hundred twelve and one hundred fourteen of title two of this article.

(b) A person or persons seeking to commence a private-placement adoption shall, prior to the submission of a petition for such adoption and prior to any transfer of physical custody of an adoptive child, be certified as a qualified adoptive parent or parents by a court of competent jurisdiction pursuant to section one hundred fifteen-d of this title. The provisions of such section may be waived upon the court's own motion or upon the application of any party for good cause shown.

(c) A non-resident person or persons seeking to commence a private-placement adoption of a child present within the state at the time of placement shall, prior to any transfer of physical custody of an adoptive child, make application for certification as a qualified adoptive parent or parents by a court of competent jurisdiction pursuant to section one hundred fifteen-d of this title. Upon application of such person or persons, the court of the county to which the certification petition is properly filed may take or retain jurisdiction of the adoption proceeding. The provisions of this paragraph may be waived upon the court's own motion or upon the application of any party for good cause shown.

2. The proceeding shall be instituted in the county where the adoptive parents reside or, if such adoptive parents do not reside in this state, in the county where the adoptive child resides.

3. The adoptive parents or parent, the adoptive child and all persons whose consent is required by section one hundred eleven of this article must appear for examination before the judge or surrogate of the court where the adoption proceedings are instituted. The judge or surrogate may dispense with the personal appearance of the adoptive child or of an adoptive parent who is on active duty in the armed forces of the United States.

4. The agreement of adoption shall be executed by the adoptive parents or parent.

5. Where the petition alleges that either or both of the birth parents of the child have been deprived of civil rights or are mentally ill or mentally retarded, proof shall be submitted that such disability exists at the time of the proposed adoption.

6. The adoptive parent or parents shall also present in an affidavit a description of any change of circumstances since their certification as a qualified adoptive parent or parents, pursuant to section one hundred fifteen-d of this title, which may be relevant and material to such certification.

7. Where the adoptive child is to be adopted upon the consent of some person other than his father or mother, there shall also be presented the affidavit of such person showing how he or she obtained lawful custody of the child.

8. The adoptive parent or parents shall also present an affidavit describing all fees, compensation and other remunerations paid by such parent or parents on account of or incidental to the birth or care of the adoptive child, the pregnancy or care of the adoptive child's mother or the placement or adoption of the child and on account of or incidental to assistance in arrangements for such placement or adoption. The attorney representing the adoptive parents shall also present an affidavit describing all fees, compensation and other remuneration received by him on account of or incidental to the placement or adoption of the child or assistance in arrangements for such placement or adoption.

9. The petition must be verified, the agreement and consents executed and acknowledged, the proof given and the affidavit sworn to by the respective persons before such judge or surrogate; but where the verification, agreement or consent of an adoptive parent, birth parent or person whose consent is necessary to the adoption is duly acknowledged or proved and certified in form sufficient to entitle a conveyance to be recorded in this state, (except that when executed and acknowledged within the state of New York, no certificate of the county clerk shall be required), such judge or surrogate may grant the order of adoption without the personal appearance of such adoptive parent, birth parent or person. The judge or surrogate may, in his discretion, dispense with the requirement that the adoptive child appear for examination or join in the petition, where otherwise required. In any adoption proceeding where the judge or surrogate shall dispense with the personal appearance of such adoptive parent, birth parent, person whose consent is necessary to the adoption, or adoptive child, the reason therefor must be for good cause shown, and shall be recited in the order of adoption.

10. In all cases where the consents of the persons mentioned in subdivision two, three and four of section one hundred eleven of this article are not required or where the adoptive child is an adult notice of such application shall be served upon such persons as the judge or surrogate may direct.

11. The provisions of title two prohibiting the surname of the child from appearing in the papers, prohibiting disclosure of the surname of the child to the adoptive parents, and requiring a separate application for issuance of a certified copy of an order of adoption prior to the sealing of the papers, requiring the filing of a verified schedule, shall not apply to private-placement adoptions; provided, however, that the facts required to be stated in the verified schedule in an agency adoption shall be set forth in the petition.

12. (a) If the child who is being adopted was placed or brought into New York for the purpose of adoption from a state which is a party to the interstate compact on the placement of children and the provisions of the compact applied to such placements, the petition must contain a statement that the provisions of section three hundred seventy-four-a of the social services law were complied with and where applicable, that the provisions of section three hundred eighty-two of such law were also complied with.

(b) If the child who is being adopted was placed or brought into New York for the purpose of adoption from a state which is not a party to the interstate compact on the placement of children, the petition, where applicable, must contain a statement that the provisions of section three hundred eighty-two of the social services law were complied with.

13. If the placement of a child into the state of New York is subject to the provisions of sections three hundred seventy-four-a and/or three hundred eighty-two of the social services law, there shall be attached to the petition a copy of the document signed by New York's administrator of the interstate compact on the placement of children or his designee which informs the agency or person who placed the child into the state that such placement complied with the provisions of the compact and/or a copy of the license which is issued pursuant to the provisions of section three hundred eighty-two of the social services law to the person, institution, corporation or agency which placed or brought the child into this state.



115-A - Special provisions relating to children to be brought into the state for private-placement adoption.

115-a. Special provisions relating to children to be brought into the state for private-placement adoption. 1. In the case of a child whose admission to the United States as an eligible orphan with non-quota immigrant status pursuant to the federal immigration and nationality act is sought for the purpose of adoption in the state of New York, the following pre-adoption requirements shall be observed: (a) The adoptive parents or parent must present to a judge or surrogate having jurisdiction of adoption proceedings, in the county of residence of such adoptive parents or parent, a verified written application containing the information set forth in subdivision two of this section, in such form as the judge or surrogate may prescribe for an order of pre-adoption investigation, to determine whether the adoption may be in the best interests of the child. (b) The adoptive parents or parent must appear for examination before the judge or surrogate of the court where the pre-adoption proceedings are instituted.

(c) The application must be accompanied by duly authenticated documentary evidence: (1) that the child is an alien under the age of sixteen and (2) that he is an orphan because of the death or disappearance of both parents, or because of abandonment, or desertion by, or separation or loss from, both parents, or who has only one parent due to the death or disappearance of, abandonment, or desertion by, or separation or loss from the other parent, and the remaining parent is incapable of providing care for such orphan and has in writing irrevocably released him for emigration and adoption, and has consented to the proposed adoption. In all cases where the orphan has no remaining parent under the circumstances set forth above, documentary evidence must be presented that the person, public authority or duly constituted agency having lawful custody of the orphan at the time of the making of the application, hereunder, has in writing irrevocably released him for immigration and adoption and has consented to the proposed adoption and (3) that the adoptive parents agree to adopt and treat the adoptive child as their or his or her own lawful child.

(d) In addition thereto such additional releases and consents as the court may in its sound discretion require.

2. The verified written application shall contain the following information: the names and place of residence of the adoptive parent or parents; whether they are of full age; whether they are married or unmarried and, if married, whether they are living together as husband and wife; the name, date and place of birth of the adoptive child as nearly as the same can be ascertained; the religious faith of the adoptive parent or parents; the religious faith of the adoptive child and his parents as nearly as the same can be ascertained; the medical history of the adoptive child as nearly as the same can be ascertained; the occupation and approximate income of the adoptive parent or parents, and the name by which the adoptive child is to be known; that no previous application has been made to any court or judge for the relief sought or if so made, the disposition of it and a statement as to whether the adoptive child has been previously adopted, if such fact is known to the adoptive parent or parents; the facts which establish that the child is an eligible orphan who would be entitled to enter the United States with non-quota immigrant status for the purpose of adoption in New York state, pursuant to the provisions in the federal immigration and nationality act, in such case made; the circumstances whereby, and names and addresses of the intermediaries, if any, through whom the adoptive parent or parents learned of the existence and eligibility of the child and the names and addresses of the person or persons, public authority or duly constituted agency in the land of the child's residence executing the written release of the child for emigration and adoption, and the consent to such adoption, the circumstances under which the release and consent were obtained, insofar as they are known to the adoptive parent or parents.

2-a. The verified written application shall contain the following information: the heritage of the parents as nearly as the same can be ascertained, which shall include nationality, ethnic background and race; education, which shall be the number of years of school completed by the parents at the time of the birth of the adoptive child; general physical appearance of the parents at the time of the birth of the adoptive child, which shall include height, weight, color of hair, eyes, skin; occupation of the parents at the time of the birth of the adoptive child; health and medical history of the parents at the time of the birth of the adoptive child, including all available information setting forth conditions or diseases believed to be hereditary, any drugs or medication taken during the pregnancy by the child's mother; and any other information which may be a factor influencing the child's present or future health, talents, hobbies and special interests of parents.

3. Upon receiving the verified written application, required documentary evidence, agreement and consents, the judge or surrogate, upon finding that the applicable provisions of section one hundred fifteen-a have been complied with and that it appears that the proposed adoption may be in the best interests of the child, shall issue an order of pre-adoption investigation hereunder. The order of pre-adoption investigation shall require that the report of such investigation be made by a disinterested person who in the opinion of the judge or surrogate is qualified by training and experience, or by an authorized agency specifically designated by him to examine into the statements set forth in the application. The investigator shall make a written report of his investigation into the truth and accuracy of the statements in the application and where applicable, into the validity of the documentary evidence, submitted with the application, and he shall ascertain as fully as possible, and incorporate in his report the various factors which may bear upon the determination of the application for adoption including, but not limited to, the following information:

(a) the marital and family status, and history, of adoptive parents;

(b) the physical and mental health of the adoptive parents;

(c) the property owned by and the income of the adoptive parents;

(d) the compensation paid or agreed upon with respect to the placement of the child for adoption;

(e) whether either adoptive parent has ever been respondent in any proceeding concerning allegedly neglected, abandoned or delinquent children;

(f) the desirability of bringing the child into New York state for private-placement adoption;

(g) any other facts relating the familial, social, religious, emotional and financial circumstances of the adoptive parents which may be relevant to a determination of suitability of the adoption.

The written report of pre-adoption investigation shall be submitted to the judge or surrogate within thirty days after the same is directed to be made, unless for good cause shown the judge or surrogate shall grant a reasonable extension of such period. The report shall be filed with the judge or surrogate, in any event, before the court shall issue its pre-adoption certificate that it appears that the adoption is in the best interests of the child.

4. On the return of the pre-adoption investigation order the judge or surrogate shall examine the written report of the pre-adoption investigation, and shall determine upon the basis of such written report and such further proof, if any, as he may deem necessary, whether to issue a pre-adoption certificate as provided for in this subdivision.

If the court is satisfied that the adoption may be in the best interests of the child, and that there has been compliance with all requirements hereof and is satisfied that the moral and temporal interests of the child will be promoted by the adoption, the judge or surrogate shall issue an original certificate under seal of the court and two certified copies thereof, setting forth the fact that a pre-adoption investigation has been conducted, and reciting the documents and papers submitted therewith and stating that in the opinion of the court there is compliance with all applicable laws and that it appears from such investigation that the moral and temporal interests of the child will be promoted by the proposed adoption. The original certificate shall be filed with the clerk of the court, one certified copy with the state commissioner of social services, and the adoptive parents shall receive the second certified copy. The fact that the adoptive child was born out of wedlock shall in no case appear in such certificate. The written report of pre-adoption investigation together with all other papers pertaining to the pre-adoption investigation and the original certificate shall be kept by the court as a permanent record and such papers must be sealed by the judge and withheld from inspection. No person shall be allowed access to such sealed records and original certificate and any index thereof except upon an order of the court in which the pre-adoption certificate was made or an order of a justice of the supreme court. No order for access and inspection shall be granted except on due notice to the adoptive parents and on good cause shown. In like manner as a court of general jurisdiction exercises such powers, the court in which the pre-adoption certificate was made may open, vacate or set aside such certificate for fraud, newly discovered evidence or other sufficient cause.

5. The private-placement adoption of children who have been brought into the United States and the state for such purpose and placed with the adoptive parent or parents, shall be effected after issuance of the pre-adoption certificate, in the manner provided by this title, excepting that (a) the petition shall also recite the pre-adoption proceedings, and (b) the court may in its discretion for good cause shown, waive a subsequent investigation. In such case the order of adoption shall recite the reason for such action.

6. In any case where there has been a failure to comply with the requirements of this section, if applicable, no order of adoption shall be made until one year after the court shall have received the petition to adopt. The court may shorten such waiting period for good cause shown, and, in such case the order of adoption shall recite the reason for such action.

7. The provisions of this section, shall not be applicable to the adoption of children placed out or to be placed out for adoption by an authorized agency as defined in section three hundred seventy-one of the social services law.

8. Notwithstanding any provision of law to the contrary, where a child is placed with a couple or individual in New York state for the purpose of adoption, and where said adoption has theretofore been finalized in the country of birth, outside the United States, the couple or person may petition the court in their county of residence in New York state, for the readoption of said child in accordance with the provisions of this chapter, providing for adoptions originally commenced in this state. In any proceeding for readoption, proof of finalization of an adoption outside the United States shall be prima facie evidence of the consent of those parties required to give consent to an adoption pursuant to section one hundred eleven of this article.



115-B - Special provisions relating to consents in private-placement adoptions.

115-b. Special provisions relating to consents in private-placement adoptions. 1. A duly executed and acknowledged consent to a private-placement adoption shall state that no action or proceeding may be maintained by the consenting parent for the custody of the child to be adopted except as provided in this section. Notwithstanding any other section of law, a consent to adoption executed by a person who is in foster care shall only be executed before a judge of the family court.

2. Judicial consents. (a) A consent to a private placement adoption may be executed or acknowledged before any judge or surrogate in this state having jurisdiction over adoption proceedings. Such consent shall state that it is irrevocable upon such execution or acknowledgment. A consent executed or acknowledged before a court in another state shall satisfy the requirements of this section if it is executed by a resident of the other state before a court of record which has jurisdiction over adoption proceedings in that state, and a certified copy of the transcript of that proceeding, showing compliance with paragraph (b) of this subdivision, is filed as part of the adoption proceeding in this state.

(b) At the time that a parent appears before a judge or surrogate to execute or acknowledge a consent to adoption, the judge or surrogate shall inform such parent of the consequences of such act pursuant to the provisions of this section, including informing such parent of the right to be represented by legal counsel of the parent's own choosing; of the right to obtain supportive counseling and of any rights the parent may have pursuant to section two hundred sixty-two of the family court act, section four hundred seven of the surrogate's court procedure act, or section thirty-five of the judiciary law. The judge or surrogate shall give such parent a copy of such consent upon the execution thereof.

3. Extrajudicial consents. (a) Whenever a consent is not executed or acknowledged before a judge or surrogate pursuant to subdivision two of this section such consent shall become irrevocable forty-five days after the execution of the consent unless written notice of revocation thereof is received by the court in which the adoption proceeding is to be commenced within said forty-five days.

(b) Notwithstanding that such written notice is received within said forty-five days, the notice of revocation shall be given effect only if the adoptive parents fail to oppose such revocation, as provided in subdivision six of this section, or, if they oppose such revocation and the court as provided in subdivision six of this section has determined that the best interests of the child will be served by giving force and effect to such revocation.

4. (a) In any case where a consent is not executed or acknowledged before a judge or surrogate pursuant to subdivision two of this section, the consent shall state, in conspicuous print of at least eighteen point type:

(i) the name and address of the court in which the adoption proceeding has been or is to be commenced; and

(ii) that the consent may be revoked within forty-five days of the execution of the document and where the consent is not revoked within said forty-five days no proceeding may be maintained by the parent for the return of the custody of the child; and

(iii) that such revocation must be in writing and received by the court where the adoption proceeding is to be commenced within forty-five days of the execution of said consent; and

(iv) that, if the adoptive parents contest the revocation, timely notice of the revocation will not necessarily result in the return of the child to the parent's custody, and that the rights of the parent to custody of the child shall not be superior to those of the adoptive parents but that a hearing will be required before a judge pursuant to the provisions of this section to determine: (1) whether the notice of revocation was timely and properly given; and if necessary, (2) whether the best interests of the child will be served by: (A) returning custody of the child to the parent; or (B) by continuing the adoption proceeding commenced by the adoptive parents; or (C) by disposition other than adoption by the adoptive parents; or (D) by placement of the child with an authorized agency, and if any such determination is made, the court shall make such disposition of the custody of the child as will best serve the interests of the child; and

(v) that the parent has the right to legal representation of the parent's own choosing; the right to obtain supportive counseling and may have the right to have the court appoint an attorney pursuant to section two hundred sixty-two of the family court act, section four hundred seven of the surrogate's court procedure act, or section thirty-five of the judiciary law.

(b) Such consent shall be executed or acknowledged before a notary public or other officer authorized to take proof of deeds.

(c) A copy of such consent shall be given to such parent upon the execution thereof. The consent shall include the following statement: "I, (name of consenting parent), this ____ day of __________, _____, have received a copy of this consent. (Signature of consenting parent)". Such consenting parent shall so acknowledge the delivery and the date of the delivery in writing on the consent.

(d) The adoptive parent may commence the adoption proceeding in a court of competent jurisdiction other than the court named in the consent provided that such commencement is initiated more than forty-five days after the consent is executed. Such commencement shall not revive, extend or toll the period for revocation of a consent pursuant to this section.

5. For the purposes of commencing an adoption proceeding, the clerk of a court of competent jurisdiction shall accept an adoption petition for filing which is complete on its face and shall not require any supplementary documentation as a condition of filing. Nothing in this section shall compel a court to hear an adoption petition until all documents necessary to the adoption proceeding have been filed to the satisfaction of the court.

6. (a) A parent may revoke his consent to adoption only by giving notice, in writing, of such revocation, no later than forty-five days after the execution of the consent, or twenty days after the receipt of a notice of denial, withdrawal or removal pursuant to paragraph (a) of subdivision four of section seventeen hundred twenty-five of the surrogate's court procedure act, whichever is later, to the court in which the adoption proceeding has been or is to be commenced. Such notice shall set forth the name and address of the court in which the adoption proceeding is to be commenced, the address of the parent and may, in addition, set forth the name and address of the attorney for the parent.

(b) If, within forty-five days of the execution of the consent, the court has received such notice of revocation, the court shall promptly notify the adoptive parents and their attorney, by certified mail, of the receipt by the court of such notice of revocation.

(i) Such notice to the adoptive parents shall set forth that if within fifteen days from the date of such notice the court has not received from the adoptive parents or their attorneys notice, in writing, of their intention to oppose such revocation by the parents, the adoption proceeding will be dismissed and that, in case of such dismissal, the court will send to the parents, the adoptive parents and their respective attorneys the notice of dismissal, as provided in paragraph (c) of this subdivision.

(ii) Such notice to the adoptive parents shall further set forth that if, within fifteen days from the date of such notice, the court shall receive from the adoptive parents notice, in writing, of their intention to oppose such revocation by the parents, the court will, upon notice to the parents, the adoptive parents and their respective attorneys, proceed, as provided in paragraph (d) of this subdivision, to a determination of whether such notice of revocation by the parents shall be given force and effect and to a determination of what disposition shall be made of the custody of the child.

(c) If the adoption proceeding is dismissed pursuant to the provisions of paragraph (b) of this subdivision,

(i) Written notice of such dismissal shall forthwith be sent to the parent, the adoptive parents and their respective attorneys.

(ii) Such notice of dismissal shall set forth the name and address of the parent, the name and address of the attorney for the parent, if any, the name and address of the attorney for the adoptive parents.

(iii) Such notice of dismissal shall further set forth that if the child is not returned to the custody of the parent within ten days from the date of such notice of dismissal, the court will forthwith upon request, in writing, by the parent or by the attorney for the parent, furnish to said parent or attorney so requesting, the names and address of the adoptive parents.

(iv) Such notice of dismissal shall further state that, in the event the custody of the child is not returned to the parent by the adoptive parents upon request therefor, a proceeding to obtain custody may be instituted by the parent in the Supreme Court or the Family Court.

(d) If, pursuant to the provisions of paragraph (b) of this subdivision, the adoptive parents give timely and proper notice of their intention to oppose the revocation of the parent's consent:

(i) The court shall promptly notify, in writing, the parent, the adoptive parents, their respective attorneys, and the attorney for the child appointed pursuant to section two hundred forty-nine of the family court act or a guardian ad litem appointed pursuant to section four hundred three-a of the surrogate's court procedure act, that the court will, upon the date specified in such notice by the court, or as soon thereafter as the parties may be heard pursuant to this paragraph, hear and determine whether revocation of the consent of the parent was timely and properly given and whether the adoptive parent's notice of intent to oppose such revocation was timely and properly given and if necessary, hear and determine what disposition should be made with respect to the custody of the child.

(ii) The court shall, upon the date specified, take proof as to whether the best interests of the child will be served by returning custody of the child to the parents, or by the adoption of the child by the adoptive parents, or by placement of the child with an authorized agency for foster care with or without authority to consent to the adoption of the child, or by other disposition of the custody of the child.

(iii) If the court determines that the best interests of the child will be served by returning custody of the child to the parent or by placement of the child with an authorized agency or by disposition other than adoption by the adoptive parents, the revocation of consent shall be given force and effect and the court shall make such disposition of the custody of the child as will best serve the interests of the child.

(iv) If the court determines that the best interests of the child will be served by adoption of the child by the adoptive parents, the court shall enter an order denying any force or effect to the notice of revocation of consent and shall dispose of the custody of the child as if no such notice of revocation had been given by the parent.

(v) In such proceeding the parent or parents who consented to such adoption shall have no right to the custody of the child superior to that of the adoptive parents, notwithstanding that the parent or parents who consented to the adoption are fit, competent and able to duly maintain, support and educate the child. The custody of such child shall be awarded solely on the basis of the best interests of the child, and there shall be no presumption that such interests will be promoted by any particular custodial disposition.

7. Nothing contained in this section shall limit or affect the power and authority of the court in an adoption proceeding, pursuant to the provisions of section one hundred sixteen of this title, to remove the child from the home of the adoptive parents, upon the ground that the welfare of the child requires such action, and thereupon to return the child to a birth parent or place the child with an authorized agency, or, in the case of a surrogate, transfer the child to the family court; nor shall this section bar actions or proceedings brought on the ground of fraud, duress or coercion in the execution or inducement of an adoption consent.

8. Notwithstanding any other provision of this section, a parent having custody of a child whose adoption is sought by his or her spouse need only consent that his or her child be adopted by a named stepfather or stepmother.

9. Any consent to adoption subject to the provisions of this section shall include an adoption information registry birth parent registration consent form, stating whether or not such biological parent or parents whose consent is subject to the provisions of this section, consents to the receipt of identifying information by the child to be adopted upon registration with the adoption information registry established by section forty-one hundred thirty-eight-c of the public health law and upon the adoptee reaching the age of eighteen. If such consent is made, it shall be revocable by either of the biological parents at any time. The revocation of the consent by one of the parents shall revoke the consent of both parents. The failure of a biological parent to complete the consent form shall have no effect on the finality of the consent to adoption. A copy of the form required by this subdivision, shall be forwarded to the state adoption information registry for inclusion in the records maintained by such registry. Any fees authorized to be charged by the state adoption registry for filing documentation with such registry shall be waived for the form required by this subdivision.



115-C - Temporary guardianship by adoptive parent.

115-c. Temporary guardianship by adoptive parent. In any case where physical custody of a child is transferred from the child's parent or guardian to another person or persons for the purposes of adoption and a consent to the adoption of such child has been executed pursuant to section one hundred fifteen-b of this title, the adoptive parent or parents shall, within ten court days of taking physical custody, either file a petition for adoption with a court of competent jurisdiction or file an application for temporary guardianship of the person of the child pursuant to this section with the court in which the adoption will be filed, pursuant to section seventeen hundred twenty-five of the surrogate's court procedure act or section six hundred sixty-one of the family court act except as otherwise provided herein. Such application shall include an affidavit by the adoptive parent or parents describing any change of circumstances since their certification as a qualified adoptive parent or parents, pursuant to section one hundred fifteen-d of this title, which may be material to such certification. Such a petition for adoption shall also be deemed an application for temporary guardianship, where no prior application for an order for temporary guardianship has been filed.

In any case where the adoptive parent or parents take physical custody of an adoptive child and requirements for certification as a qualified adoptive parent or parents have been waived, pursuant to section one hundred fifteen-d of this title, an application for temporary guardianship or petition for adoption for such child shall be filed with the court not later than five court days from obtaining physical custody of such child. Such time period may be extended upon motion of any person or upon the court's own motion for good cause shown.



115-D - Petition for certification.

115-d. Petition for certification. 1. Except as provided for in subdivision eight of this section, a person or persons petitioning for certification as a qualified adoptive parent or parents shall upon a form, promulgated by the chief administrator of the courts, provide to the court:

(a) the applicant's name or applicants' names, residential address and telephone number;

(b) a statement by the applicant or applicants that they are seeking certification by the court as a person or persons qualified to take physical custody of an infant prior to or contemporaneous with the filing of a private-placement adoption petition;

(c) a statement by the applicant or applicants as to whether such applicant or applicants have been the subject of an indicated report of child abuse or maltreatment, pursuant to title six of article six of the social services law; and

(d) a statement that a pre-placement investigation will be undertaken by a disinterested person, as such term is defined in subdivision four of this section, and that a written report of such investigation will be furnished directly to the court by such disinterested person with a copy of such report to be delivered simultaneously to the applicant or applicants. Such disinterested person shall certify to the court that he or she is a disinterested person and has no interest in the outcome of the party's or parties' application. Such disinterested person shall further disclose to the court any fee paid or to be paid to such person for services rendered in connection with the pre-placement investigation.

Such petition shall also require information regarding:

(i) the marital and family status and history of the adoptive parent or parents;

(ii) the physical and mental health of the adoptive parent or parents;

(iii) the property owned by and the income of adoptive parent or parents;

(iv) whether the adoptive parent or either of the adoptive parents has ever been a respondent in any proceeding concerning allegedly abused, neglected, abandoned or delinquent children; and

(v) whether the applicant or applicants have made any prior application for certification as a qualified adoptive parent or parents and, if so, the disposition of such application for certification.

2. In any case where the applicant or applicants do not intend to cause a pre-placement investigation to be undertaken pursuant to the provisions of paragraph (d) of subdivision one of this section, such applicant or applicants shall request the court to appoint a disinterested person to conduct such pre-placement investigation. The investigative written report shall be submitted to the judge or surrogate within thirty days, unless for good cause shown the judge or surrogate shall grant a reasonable extension of such period.

3. Such applicant or applicants shall be financially responsible for the costs of any pre-placement investigation conducted pursuant to subdivision one or two of this section.

3-a. (a) The court shall submit fingerprint cards and order a report from the division of criminal justice services setting forth any existing criminal history record of the applicant for certification as a qualified adoptive parent.

(b) Notwithstanding any other provision of law to the contrary, a petition for certification as a qualified adoptive parent shall be denied where a criminal history record of the applicant reveals a conviction for (i) a felony conviction at any time involving: (1) child abuse or neglect; (2) spousal abuse; (3) a crime against a child, including child pornography; or (4) a crime involving violence, including rape, sexual assault, or homicide, other than a crime involving physical assault or battery; or (ii) a felony conviction within the past five years for physical assault, battery, or a drug-related offense.

(c) For the purposes of this subdivision, "spousal abuse" is an offense defined in section 120.05, 120.10, 121.12, or 121.13 of the penal law where the victim of such offense was the defendant's spouse; provided, however, spousal abuse shall not include a crime in which the applicant was the defendant, and the court finds in accordance with this subdivision that he or she was the victim of physical, sexual or psychological abuse by the victim of such offense and such abuse was a factor in causing the applicant to commit such offense.

4. A pre-placement investigation conducted pursuant to the provisions of this section shall be made by a disinterested person who in the opinion of the judge or surrogate is qualified by training and experience to examine into the allegations set forth in the application and any other factors which may be relevant to the suitability of the applicant or applicants as a qualified adoptive parent or parents. For the purposes of this section, a disinterested person shall also include a licensed master social worker, licensed clinical social worker, the probation service of the family court or an authorized agency specifically designated by the court to conduct pre-placement investigations.

5. Such disinterested person shall file with the court a written report of his or her investigation into the truth and accuracy of the allegations set forth in the application and his or her investigation of the various factors which may be relevant to the suitability of the applicant or applicants as qualified adoptive parents. Such investigation shall include, but not be limited to, a personal interview and visit at the applicant's or applicants' home and an investigation of any other facts relating to the familial, social, religious, emotional and financial circumstances of the adoptive parent or parents which may be relevant to certification as a qualified adoptive parent or parents.

6. Certification and provisional certification. If after consideration of the report submitted by the disinterested person, and all other relevant and material factors, the court grants the application, the applicant or applicants may accept physical custody of a child for the purposes of adoption, either prior to or contemporaneous with the filing of an adoption petition. The order granting the petition shall be valid for a period not to exceed eighteen months and shall be accepted as proof of certification by any court of competent jurisdiction within the state. The court may in its discretion grant a conditional order of certification upon satisfactory completion and submission of a petition wherein the prospective adoptive parent or parents indicate no prior criminal convictions or founded findings of child abuse or neglect, and after completion of a disinterested person investigation provided for in this section, pending completion of any further reports, investigations or inquiries ordered by the court or required by any other statute or court rule. A conditional order of certification shall be valid and remain in force and effect until replaced by an order of certification or by an order denying the petition, whichever shall first occur, but in no event shall such provisional certification continue beyond one hundred eighty days from the date of original issuance. If the court denies the petition, the reasons for such denial shall be stated on the record or in the order.

7. Nothing in this section shall be deemed to waive, limit or restrict the provisions of any other law requiring any inquiry, disinterested person investigation or court review of any persons seeking to adopt a child under any provision of law.

8. The provisions of this section shall not apply to petitions brought by a step-parent for the adoption of a step-child where the step-child has resided with the birth parent and the step-parent for a continuous period of at least one year.

9. Extension of certification. When a petition for adoption is filed by a qualified parent or parents previously certified and the balance of the time period remaining under such certification in accordance with subdivision six of this section is less than one year, the court may on its own motion or on the motion of the petitioners extend the time period of the original certification to a date eighteen months from the date of filing of the adoption petition. When a petition for adoption is filed by a qualified parent or parents who have previously been certified by an order which has expired within a year preceding the date of the adoption petition, the court may extend the termination date of the earlier certification until eighteen months from the filing of such petition, provided the petitioner apply for such extension and set forth any change of circumstances of the qualified parent or parents since issuance and expiration of the last certification which may be relevant and material to the extension of such certification and affix thereto written verification of any such changed circumstance or lack thereof by a disinterested person as defined in subdivision four of this section. Except as is provided for by this subdivision, the court shall not extend a previously expired order of certification. Any further certification shall require the filing of a new petition for certification in accordance with subdivision six of this section.

In any instance when the court determines whether to extend a certification under this subdivision, the court, in its discretion, may order each or any of (a) a report from the statewide central registry of child abuse and maltreatment to determine whether the child or the petitioner is or has been the subject of or another person named in an indicated report, as such terms are defined in section four hundred twelve of the social services law, filed with such register, (b) a report from the division of criminal justice services setting forth any criminal record of such petitioner or petitioners, and (c) an additional pre-placement investigation to be undertaken by a disinterested person. Nothing herein shall be deemed to require that the court enter such an order.



115-E - Effect of death of potential adoptive parent.

115-e. Effect of death of potential adoptive parent. Notwithstanding any other provision of law to the contrary, when a petition for adoption by two persons has been duly filed, and one of the petitioners dies before the adoption is complete, it shall be treated as a change of circumstance. This change may be reviewed to assure that the adoption is in the best interest of the child. The death of one of the adoptive parents shall not, by itself, invalidate a certification nor shall the death of one of the adoptive parents cause a new petition for adoption to be filed. The deceased adoptive parent shall be considered one of the legal parents, unless the surviving adoptive parent requests otherwise.



116 - Orders of investigation and order of adoption.

116. Orders of investigation and order of adoption. 1. When the adoptive child is less than eighteen years of age, no order of adoption shall be made until three months after the court shall have received the petition to adopt, except where the spouse of the adoptive parent is the birth parent of the child and the child has resided with the birth parent and adoptive parent for more than three months, such waiting period shall not be required. The judge or surrogate may shorten such waiting period for good cause shown, and, in such case the order of adoption shall recite the reason for such action. The three months residence period specified in section one hundred twelve of title two of this article and the three months waiting period provided in this subdivision may run concurrently in whole or in part.

2. Stage one of private-placement adoption. At the time of receiving the petition, agreement and consents, the judge or surrogate, upon finding that the applicable provisions of this title have been complied with and that it appears that the adoption may be in the best interests of the child, shall issue an order of investigation hereunder. The order of investigation shall require that the report of such investigation be made in accordance with subdivision three of this section, and may require or authorize further investigations from time to time until the granting of the order of adoption. Such order shall direct that such investigation shall not unnecessarily duplicate any previous investigations which have been made of the petitioner or petitioners pursuant to section one hundred fifteen-d of this title. Should such investigation give apparent cause, the judge or surrogate shall require the petitioner or petitioners to show cause why the child should not be removed from the home, upon due notice to all persons whose consent is required for the adoption, and in any case where the consent of the birth mother would not otherwise be required, the judge or surrogate may in his discretion require that she be given due notice. On the return date the judge or surrogate shall take proof of the facts shown by any such investigation. If the court is satisfied that the welfare of the child requires that it be removed from the home, the judge or surrogate shall by order remove the child from the home of the petitioner or petitioners and return the child to a birth parent or place the child with an appropriate authorized agency, or, in the case of a surrogate, transfer the child to the family court. The judge or surrogate may also require that notice be given to an appropriate authorized agency.

3. The judge or surrogate shall cause to be made an investigation by a disinterested person who in the opinion of the judge or surrogate is qualified by training and experience, or by an authorized agency specifically designated by him to examine into the allegations set forth in the petition. A post-placement investigation conducted pursuant to the provisions of this section shall be made by a disinterested person who in the opinion of the judge or surrogate is qualified by training and experience to perform post-placement investigations. Such disinterested person shall certify to the court that he or she is a disinterested person and has no interest in the outcome of petitioner's or petitioners' application. Such disinterested person shall further disclose to the court any fee paid or to be paid to such person for services rendered in connection with the post-placement investigation. The investigator shall make a written report of his investigation into the truth and accuracy of the allegations of the petition, and, where applicable, into the statements contained in the affidavit required by section one hundred fifteen of this title, and he shall ascertain as fully as possible, and incorporate in his report the various factors which may bear upon the determination of the application for adoption including, but not limited to, the following information:

(a) the marital and family status, and history, of the adoptive parents and adoptive child;

(b) the physical and mental health of the adoptive parents and adoptive child;

(c) the property owned by and the income of the adoptive parents;

(d) the compensation paid or agreed upon with respect to the placement of the child for adoption;

(e) whether either adoptive parent has ever been respondent in any proceeding concerning allegedly abused, neglected, abandoned or delinquent children;

(f) any other facts relating to the familial, social, religious, emotional and financial circumstances of the adoptive parents which may be relevant to a determination of adoption.

The written report of investigation shall be submitted to the judge or surrogate within thirty days after the same is directed to be made, unless for good cause shown the judge or surrogate shall grant a reasonable extension of such period. The report shall be filed with the judge or surrogate, in any event, before the final order of adoption is granted.

4. Stage two of private-placement adoption. If the judge or surrogate has found that there has been compliance with all the requirements hereof and is satisfied that the best interests of the child will be promoted by granting an order of adoption, the provisions of section one hundred fourteen of title two of this article shall apply.

5. As used in this section, "disinterested person" includes the probation service of the family court, a licensed master social worker, licensed clinical social worker, or an authorized agency specifically designated by the court to conduct pre-placement investigations.






Title 4 - (117) EFFECT OF ADOPTION FROM AN AUTHORIZED AGENCY, OF PRIVATE-PLACEMENT ADOPTION, AND ABROGATIONS THEREOF

117 - Effect of adoption.

117. Effect of adoption. 1. (a) After the making of an order of adoption the birth parents of the adoptive child shall be relieved of all parental duties toward and of all responsibilities for and shall have no rights over such adoptive child or to his property by descent or succession, except as hereinafter stated.

(b) The rights of an adoptive child to inheritance and succession from and through his birth parents shall terminate upon the making of the order of adoption except as hereinafter provided.

(c) The adoptive parents or parent and the adoptive child shall sustain toward each other the legal relation of parent and child and shall have all the rights and be subject to all the duties of that relation including the rights of inheritance from and through each other and the birth and adopted kindred of the adoptive parents or parent.

(d) When a birth or adoptive parent, having lawful custody of a child, marries or remarries and consents that the stepparent may adopt such child, such consent shall not relieve the parent so consenting of any parental duty toward such child nor shall such consent or the order of adoption affect the rights of such consenting spouse and such adoptive child to inherit from and through each other and the birth and adopted kindred of such consenting spouse.

(e) Notwithstanding the provisions of paragraphs (a), (b) and (d) of this subdivision, as to estates of persons dying after the thirty-first day of August, nineteen hundred eighty-seven, if:

(1) the decedent is the adoptive child's birth grandparent or is a descendant of such grandparent, and

(2) an adoptive parent (i) is married to the child's birth parent, (ii) is the child's birth grandparent, or (iii) is descended from such grandparent, the rights of an adoptive child to inheritance and succession from and through either birth parent shall not terminate upon the making of the order of adoption.

However, an adoptive child who is related to the decedent both by birth relationship and by adoption shall be entitled to inherit only under the birth relationship unless the decedent is also the adoptive parent, in which case the adoptive child shall then be entitled to inherit pursuant to the adoptive relationship only.

(f) The right of inheritance of an adoptive child extends to the distributees of such child and such distributees shall be the same as if he were the birth child of the adoptive parent.

(g) Adoptive children and birth children shall have all the rights of fraternal relationship including the right of inheritance from each other. Such right of inheritance extends to the distributees of such adoptive children and birth children and such distributees shall be the same as if each such child were the birth child of the adoptive parents.

(h) The consent of the parent of a child to the adoption of such child by his or her spouse shall operate to vest in the adopting spouse only the rights as distributee of a birth parent and shall leave otherwise unaffected the rights as distributee of the consenting spouse.

(i) This subdivision shall apply only to the intestate descent and distribution of real and personal property.

2. (a) Except as hereinafter stated, after the making of an order of adoption, adopted children and their issue thereafter are strangers to any birth relatives for the purpose of the interpretation or construction of a disposition in any instrument, whether executed before or after the order of adoption, which does not express a contrary intention or does not expressly include the individual by name or by some classification not based on a parent-child or family relationship.

(b) As to the wills of persons executed after the thirty-first day of August, nineteen hundred eighty-six, or to lifetime instruments executed after such date whether executed before or after the order of adoption, a designation of a class of persons described in section 2-1.3 of the estates, powers and trusts law shall, unless the will or instrument expresses a contrary intention, be deemed to include an adoptive child who was a member of such class in his or her birth relationship prior to adoption, and the issue of such child, only if:

(1) an adoptive parent (i) is married to the child's birth parent, (ii) is the child's birth grandparent, or (iii) is a descendant of such grandparent, and

(2) the testator or creator is the child's birth grandparent or a descendant of such grandparent.

(c) A person who, by reason of this subdivision, would be a member of the designated class, or a member of two or more designated classes pursuant to a single instrument, both by birth relationship and by adoption shall be entitled to benefit only under the birth relationship, unless the testator or creator is the adoptive parent, in which case the person shall then be entitled to benefit only under the adoptive relationship.

(d) The provisions of this subdivision shall not impair or defeat any rights which have vested on or before the thirty-first day of August, nineteen hundred eighty-six, or which have vested prior to the adoption regardless of when the adoption occurred.

3. The provisions of law affected by the provisions of this section in force prior to March first, nineteen hundred sixty-four shall apply to the estates or wills of persons dying prior thereto and to lifetime instruments theretofore executed which on said date were not subject to grantor's power to revoke or amend.









Article 8 - (Domestic Relations) SURROGATE PARENTING CONTRACTS

121 - Definitions.

121. Definitions. When used in this article, unless the context or subject matter manifestly requires a different interpretation:

1. "Birth mother" shall mean a woman who gives birth to a child pursuant to a surrogate parenting contract.

2. "Genetic father" shall mean a man who provides sperm for the birth of a child born pursuant to a surrogate parenting contract.

3. "Genetic mother" shall mean a woman who provides an ovum for the birth of a child born pursuant to a surrogate parenting contract.

4. "Surrogate parenting contract" shall mean any agreement, oral or written, in which:

(a) a woman agrees either to be inseminated with the sperm of a man who is not her husband or to be impregnated with an embryo that is the product of an ovum fertilized with the sperm of a man who is not her husband; and

(b) the woman agrees to, or intends to, surrender or consent to the adoption of the child born as a result of such insemination or impregnation.



122 - Public policy.

122. Public policy. Surrogate parenting contracts are hereby declared contrary to the public policy of this state, and are void and unenforceable.



123 - Prohibitions and penalties.

123. Prohibitions and penalties. 1. No person or other entity shall knowingly request, accept, receive, pay or give any fee, compensation or other remuneration, directly or indirectly, in connection with any surrogate parenting contract, or induce, arrange or otherwise assist in arranging a surrogate parenting contract for a fee, compensation or other remuneration, except for:

(a) payments in connection with the adoption of a child permitted by subdivision six of section three hundred seventy-four of the social services law and disclosed pursuant to subdivision eight of section one hundred fifteen of this chapter; or

(b) payments for reasonable and actual medical fees and hospital expenses for artificial insemination or in vitro fertilization services incurred by the mother in connection with the birth of the child.

2. (a) A birth mother or her husband, a genetic father and his wife, and, if the genetic mother is not the birth mother, the genetic mother and her husband who violate this section shall be subject to a civil penalty not to exceed five hundred dollars.

(b) Any other person or entity who or which induces, arranges or otherwise assists in the formation of a surrogate parenting contract for a fee, compensation or other remuneration or otherwise violates this section shall be subject to a civil penalty not to exceed ten thousand dollars and forfeiture to the state of any such fee, compensation or remuneration in accordance with the provisions of subdivision (a) of section seven thousand two hundred one of the civil practice law and rules, for the first such offense. Any person or entity who or which induces, arranges or otherwise assists in the formation of a surrogate parenting contract for a fee, compensation or other remuneration or otherwise violates this section, after having been once subject to a civil penalty for violating this section, shall be guilty of a felony.



124 - Proceedings regarding parental rights, status or obligations.

124. Proceedings regarding parental rights, status or obligations. In any action or proceeding involving a dispute between the birth mother and (i) the genetic father, (ii) the genetic mother, (iii) both the genetic father and genetic mother, or (iv) the parent or parents of the genetic father or genetic mother, regarding parental rights, status or obligations with respect to a child born pursuant to a surrogate parenting contract:

1. the court shall not consider the birth mother's participation in a surrogate parenting contract as adverse to her parental rights, status, or obligations; and

2. the court, having regard to the circumstances of the case and of the respective parties including the parties' relative ability to pay such fees and expenses, in its discretion and in the interests of justice, may award to either party reasonable and actual counsel fees and legal expenses incurred in connection with such action or proceeding. Such award may be made in the order or judgment by which the particular action or proceeding is finally determined, or by one or more orders from time to time before the final order or judgment, or by both such order or orders and the final order or judgment; provided, however, that in any dispute involving a birth mother who has executed a valid surrender or consent to the adoption, nothing in this section shall empower a court to make any award that it would not otherwise be empowered to direct.






Article 9 - (Domestic Relations) ACTION TO ANNUL A MARRIAGE OR DECLARE IT VOID

140 - Action for judgment declaring nullity of void marriages or annulling voidable marriage.

140. Action for judgment declaring nullity of void marriages or annulling voidable marriage. (a) Former husband or wife living. An action to declare the nullity of a void marriage upon the ground that the former husband or wife of one of the parties was living, the former marriage being in force, may be maintained by either of the parties during the life-time of the other, or by the former husband or wife.

(b) Party under age of consent. An action to annul a marriage on the ground that one or both of the parties had not attained the age of legal consent may be maintained by the infant, or by either parent of the infant, or by the guardian of the infant's person; or the court may allow the action to be maintained by any person as the next friend of the infant. But a marriage shall not be annulled under this subdivision at the suit of a party who was of the age of legal consent when it was contracted, or by a party who for any time after he or she attained that age freely cohabited with the other party as husband or wife.

(c) Party a mentally retarded person or mentally ill person. An action to annul a marriage on the ground that one of the parties thereto was a mentally retarded person may be maintained at any time during the life-time of either party by any relative of a mentally retarded person, who has an interest to avoid the marriage. An action to annul a marriage on the ground that one of the parties thereto was a mentally ill person may be maintained at any time during the continuance of the mental illness, or, after the death of the mentally ill person in that condition, and during the life of the other party to the marriage, by any relative of the mentally ill person who has an interest to avoid the marriage. Such an action may also be maintained by the mentally ill person at any time after restoration to a sound mind; but in that case, the marriage should not be annulled if it appears that the parties freely cohabited as husband and wife after the mentally ill person was restored to a sound mind. Where one of the parties to a marriage was a mentally ill person at the time of the marriage, an action may also be maintained by the other party at any time during the continuance of the mental illness, provided the plaintiff did not know of the mental illness at the time of the marriage. Where no relative of the mentally retarded person or mentally ill person brings an action to annul the marriage and the mentally ill person is not restored to sound mind, the court may allow an action for that purpose to be maintained at any time during the life-time of both the parties to the marriage, by any person as the next friend of the mentally retarded person or mentally ill person.

(d) Physical incapacity. An action to annul a marriage on the ground that one of the parties was physically incapable of entering into the marriage state may be maintained by the injured party against the party whose incapacity is alleged; or such an action may be maintained by the party who was incapable against the other party, provided the incapable party was unaware of the incapacity at the time of marriage, or if aware of such incapacity, did not know it was incurable. Such an action can be maintained only where an incapacity continues and is incurable, and must be commenced before five years have expired since the marriage.

(e) Consent by force, duress or fraud. An action to annul a marriage on the ground that the consent of one of the parties thereto was obtained by force or duress may be maintained at any time by the party whose consent was so obtained. An action to annul a marriage on the ground that the consent of one of the parties thereto was obtained by fraud may be maintained by the party whose consent was so obtained within the limitations of time for enforcing a civil remedy of the civil practice law and rules. Any such action may also be maintained during the life-time of the other party by the parent, or the guardian of the person of the party whose consent was so obtained, or by any relative of that party who has an interest to avoid the marriage, provided that in an action to annul a marriage on the ground of fraud the limitation prescribed in the civil practice law and rules has not run. But a marriage shall not be annulled on the ground of force or duress if it appears that, at any time before the commencement of the action, the parties thereto voluntarily cohabited as husband and wife; or on the ground of fraud, if it appears that, at any time before the commencement thereof, the parties voluntarily cohabited as husband and wife, with a full knowledge of the facts constituting the fraud.

(f) Incurable mental illness for five years. An action to annul a marriage upon the ground that one of the parties has been incurably mentally ill for a period of five years or more may be maintained by or on behalf of either of the parties to such marriage.



141 - Action to annul marriage on ground of incurable mental illness for five years; procedure; support.

141. Action to annul marriage on ground of incurable mental illness for five years; procedure; support. 1. If the marriage be annulled on the ground of the mental illness of a spouse, the court may include in the judgment an order providing for his or her suitable support, care and maintenance during life from the property or income of the other spouse. The court shall specify the amount of such support, care and maintenance and, before rendering judgment, may exact security for such support, care and maintenance during life and shall order the filing and recording of the instrument creating such security in the office of the clerk of the county in which the action is brought and the filing of two certified copies thereof with the office of mental health at its Albany office. The provisions of the judgment relating to support, care and maintenance of the mentally ill spouse during his or her life and to security therefor may be modified or amended at any time by the court upon due notice to the other party and other interested parties as the court may direct and in proper case the value of the suitable support, care and maintenance to such spouse during the balance of his or her life based upon appropriate mortality tables may be adjudged and determined by the court in which the estate of a deceased spouse is being administered and the same may be recovered on behalf of the mentally ill spouse from the estate of the deceased spouse. If the mentally ill spouse is maintained in an institution or otherwise under the jurisdiction of the office of mental health, the suitable support, care and maintenance as required in the judgment, unless otherwise directed by the court, shall be the charge established by the commissioner of mental health and such charge may be recovered in the manner provided by law. Such amount shall continue to be so required for the support of the mentally ill spouse in the event of his or her removal from the custody of the office of mental health unless thereafter otherwise directed by the court. Any security exacted for the suitable support, care and maintenance during life of the mentally ill spouse shall be available to that spouse or any person on his or her behalf or to any person or agency providing support, care and maintenance for such spouse in the event that the required payments for such support, care and maintenance have not been made and upon application to the court the other spouse shall be ordered and directed to provide additional or further security.

2. Judgment annulling a marriage on such ground shall not be rendered until, in addition to any other proofs in the case, a thorough examination of the alleged mentally ill party shall have been made by three physicians who are recognized authorities on mental disease, to be appointed by the court, all of whom shall have agreed that such party is incurably mentally ill and shall have so reported to the court. In such action, the testimony of a physician attached to a state hospital in the department of mental hygiene as to information which he acquired in attending a patient in a professional capacity at such hospital, shall be taken before a referee appointed by a judge of the court in which such action is pending if the court in its discretion shall determine that the distance such physician must travel to attend the trial would be a great inconvenience to him or the hospital, or that other sufficient reason exists for the appointment of a referee for such purpose; provided, however, that any judge of such court at any time in his discretion, notwithstanding such deposition, may order that a subpoena issue for the attendance and examination of such physician upon the trial of the action. In such case a copy of the order shall be served together with the subpoena.

3. Except as provided in paragraph five, when the person alleged to be incurably mentally ill is confined in a state hospital for the mentally ill of this state, one, and one only, of the physicians so appointed shall be a member of the resident medical staff of such hospital designated by the director thereof. If the alleged incurably mentally ill person is not confined in a state hospital for the mentally ill of this state, one of the examining physicians named in pursuance of this section shall be the director of a state hospital for the mentally ill if the alleged mentally ill person is within this state, or the superintendent or comparable officer of a state hospital for the mentally ill of the state or country where the alleged mentally ill person is present if the alleged mentally ill person is outside of this state. The report of such superintendent or comparable officer of a state hospital for the mentally ill of such other state or country shall not be received in evidence or considered by the court unless he shall be a well educated physician with at least five years of training and experience in the care and treatment of persons suffering from mental disorders.

4. When the plaintiff has been permitted to bring such action or prosecute the same as a poor person and the alleged incurably mentally ill defendant is present within this state, the court shall appoint three physicians who are examining physicians, as defined by section 1.05 of the mental hygiene law, in the employment of the department of mental hygiene. If the alleged mentally ill person be outside of this state, the court may, upon proof thereof, appoint three examining physicians who are qualified under the laws or regulations of the foreign state or country where the alleged mentally ill person is present and who have qualifications comparable to those specified in section 1.05 of the mental hygiene law of the state, provided, however, that one of such examining physicians shall be the superintendent or comparable officer of a state hospital for the mentally ill of such foreign state or country with qualifications as specified in paragraph four. Such examiners shall make the examination of the alleged mentally ill party present in this state and file with the court a verified report of their findings and conclusions without costs to such plaintiff when the plaintiff is a poor person. Examination of an alleged mentally ill party present outside of this state shall be made at the expense of the plaintiff. Such report shall be received in evidence upon the trial of the action without the personal appearance or testimony of such examiners. If the court shall deem it necessary that the testimony of any such examiners be taken, the court may order the taking of such testimony by deposition only. The examiners so appointed by the court may be members of the resident medical staff of any state hospital, whether or not the alleged mentally ill person is being confined there.



142 - Dismissal of complaint in action by next friend to annul a marriage.

142. Dismissal of complaint in action by next friend to annul a marriage. Where the next friend of an infant, mentally retarded person or mentally ill person maintains an action annulling a marriage, the court may dismiss the complaint if justice so requires, although, in a like case, the party to the marriage, if plaintiff, would be entitled to judgment.



143 - Jury trial.

143. Jury trial. In an action to annul a marriage, except where it is founded upon an allegation of the physical incapacity of one of the parties thereto, there is a right to trial by a jury of all the issues of fact.



144 - Proof required.

144. Proof required. 1. In an action to annul a marriage, a final judgment annulling the marriage shall not be rendered by default for want of an appearance or pleading, or by consent, or upon a trial of an issue, without proof of the facts upon which the allegation of nullity is founded. Plaintiff shall prove that there has been no such cohabitation between the parties as would bar a judgment except that in an action under subdivision (c) of section one hundred forty the plaintiff may prove instead that the mental illness still continues.

2. In any action, whether or not contested, brought to annul a marriage, the declaration or confession of either party to the marriage is not alone sufficient as proof, but other satisfactory evidence of the facts must be produced.



146 - Judgment, how far conclusive.

146. Judgment, how far conclusive. A final judgment, annulling a marriage rendered during the lifetime of both the parties is conclusive evidence of the invalidity of the marriage in every court of record or not of record, in any action or special proceeding, civil or criminal. Such a judgment rendered after the death of either party to the marriage is conclusive only as against the parties to the action and those claiming under them.






Article 10 - (Domestic Relations) ACTION FOR DIVORCE

170 - Action for divorce.

170. Action for divorce. An action for divorce may be maintained by a husband or wife to procure a judgment divorcing the parties and dissolving the marriage on any of the following grounds:

(1) The cruel and inhuman treatment of the plaintiff by the defendant such that the conduct of the defendant so endangers the physical or mental well being of the plaintiff as renders it unsafe or improper for the plaintiff to cohabit with the defendant.

(2) The abandonment of the plaintiff by the defendant for a period of one or more years.

(3) The confinement of the defendant in prison for a period of three or more consecutive years after the marriage of plaintiff and defendant.

(4) The commission of an act of adultery, provided that adultery for the purposes of articles ten, eleven, and eleven-A of this chapter, is hereby defined as the commission of an act of sexual intercourse, oral sexual conduct or anal sexual conduct, voluntarily performed by the defendant, with a person other than the plaintiff after the marriage of plaintiff and defendant. Oral sexual conduct and anal sexual conduct include, but are not limited to, sexual conduct as defined in subdivision two of section 130.00 and subdivision three of section 130.20 of the penal law.

(5) The husband and wife have lived apart pursuant to a decree or judgment of separation for a period of one or more years after the granting of such decree or judgment, and satisfactory proof has been submitted by the plaintiff that he or she has substantially performed all the terms and conditions of such decree or judgment.

(6) The husband and wife have lived separate and apart pursuant to a written agreement of separation, subscribed by the parties thereto and acknowledged or proved in the form required to entitle a deed to be recorded, for a period of one or more years after the execution of such agreement and satisfactory proof has been submitted by the plaintiff that he or she has substantially performed all the terms and conditions of such agreement. Such agreement shall be filed in the office of the clerk of the county wherein either party resides. In lieu of filing such agreement, either party to such agreement may file a memorandum of such agreement, which memorandum shall be similarly subscribed and acknowledged or proved as was the agreement of separation and shall contain the following information: (a) the names and addresses of each of the parties, (b) the date of marriage of the parties, (c) the date of the agreement of separation and (d) the date of this subscription and acknowledgment or proof of such agreement of separation.

(7) The relationship between husband and wife has broken down irretrievably for a period of at least six months, provided that one party has so stated under oath. No judgment of divorce shall be granted under this subdivision unless and until the economic issues of equitable distribution of marital property, the payment or waiver of spousal support, the payment of child support, the payment of counsel and experts' fees and expenses as well as the custody and visitation with the infant children of the marriage have been resolved by the parties, or determined by the court and incorporated into the judgment of divorce.



170-A - Special action.

170-a. Special action. a. A spouse against whom a decree of divorce has been obtained under the provisions of subdivision five or six of section one hundred seventy of this chapter, where the decree, judgment or agreement of separation was obtained or entered into prior to January twenty-first, nineteen hundred seventy, may institute an action in which there shall be recoverable, in addition to any rights under this or any other provisions of law, an amount equivalent to the value of any economic and property rights of which the spouse was deprived by virtue of such decree, except where the grounds for the separation judgment would have excluded recovery of economic and property rights.

b. In determining the value of the economic and property rights described in subdivision a hereof, the plaintiff's interest shall be calculated as though the defendant died intestate and as if the death of the defendant had immediately antedated the divorce.

c. If the defendant shall establish that intervening circumstances have rendered an award described in subdivision a hereof inequitable, the court may award to the plaintiff such portion of such economic and property rights as justice may require.

d. If the defendant shall establish that the plaintiff has expressly or impliedly waived all or some portion of the aforesaid economic or property rights, the court shall deny recovery of all such rights, or deny recovery of the portion of such rights as justice may require.

e. Actions under this subdivision may be brought:

(i) Within two years of the enactment of this section, or

(ii) Within two years of the obtainment of the subject divorce, whichever is later.



171 - When divorce denied, although adultery proved.

171. When divorce denied, although adultery proved. In either of the following cases, the plaintiff is not entitled to a divorce, although the adultery is established:

1. Where the offense was committed by the procurement or with the connivance of the plaintiff.

2. Where the offense charged has been forgiven by the plaintiff. The forgiveness may be proven, either affirmatively, or by the voluntary cohabitation of the parties with the knowledge of the fact.

3. Where there has been no express forgiveness, and no voluntary cohabitation of the parties, but the action was not commenced within five years after the discovery by the plaintiff of the offense charged.

4. Where the plaintiff has also been guilty of adultery under such circumstances that the defendant would have been entitled, if innocent, to a divorce.



172 - Co-respondent as party.

172. Co-respondent as party. 1. In an action brought to obtain a divorce on the ground of adultery the plaintiff or defendant may serve a copy of his pleading on a co-respondent named therein. At any time within twenty days after such service, the co-respondent may appear to defend such action so far as the issues affect him. If no such service be made, then at any time before the entry of judgment a co-respondent named in any of the pleadings may make a written demand on any party for a copy of a summons and a pleading served by such party, which must be served within ten days thereafter, and he may appear to defend such action so far as the issues affect him.

2. In an action for divorce where a co-respondent has appeared and defended, in case no one of the allegations of adultery controverted by such co-respondent shall be proven, such co-respondent shall be entitled to a bill of costs against the person naming him as such co-respondent, which bill of costs shall consist only of the sum now allowed by law as a trial fee, and disbursements.



173 - Jury trial.

173. Jury trial. In an action for divorce there is a right to trial by jury of the issues of the grounds for granting the divorce.



175 - Legitimacy of children.

175. Legitimacy of children. 1. Where the action for divorce is brought by the wife, the legitimacy of any child of the parties, born or begotten before the commencement of the action, is not affected by the judgment dissolving the marriage.

2. Where the action for divorce is brought by the husband, the legitimacy of a child born or begotten before the commission of the offense charged is not affected by a judgment dissolving the marriage; but the legitimacy of any other child of the wife may be determined as one of the issues in the action. In the absence of proof to the contrary, the legitimacy of all the children begotten before the commencement of the action must be presumed.






Article 11 - (Domestic Relations) ACTION FOR SEPARATION

200 - Action for separation.

200. Action for separation. An action may be maintained by a husband or wife against the other party to the marriage to procure a judgment separating the parties from bed and board, forever, or for a limited time, for any of the following causes:

1. The cruel and inhuman treatment of the plaintiff by the defendant such that the conduct of the defendant so endangers the physical or mental well being of the plaintiff as renders it unsafe or improper for the plaintiff to cohabit with the defendant.

2. The abandonment of the plaintiff by the defendant.

3. The neglect or refusal of the defendant-spouse to provide for the support of the plaintiff-spouse where the defendant-spouse is chargeable with such support under the provisions of section thirty-two of this chapter or of section four hundred twelve of the family court act.

4. The commission of an act of adultery by the defendant; except where such offense is committed by the procurement or with the connivance of the plaintiff or where there is voluntary cohabitation of the parties with the knowledge of the offense or where action was not commenced within five years after the discovery by the plaintiff of the offense charged or where the plaintiff has also been guilty of adultery under such circumstances that the defendant would have been entitled, if innocent, to a divorce, provided that adultery for the purposes of this subdivision is hereby defined as the commission of an act of sexual intercourse, oral sexual conduct or anal sexual conduct, voluntarily performed by the defendant, with a person other than the plaintiff after the marriage of plaintiff and defendant. Oral sexual conduct and anal sexual conduct include, but are not limited to, sexual conduct as defined in subdivision two of section 130.00 and subdivision three of section 130.20 of the penal law.

5. The confinement of the defendant in prison for a period of three or more consecutive years after the marriage of plaintiff and defendant.



202 - Defense of justification.

202. Defense of justification. The defendant in an action for separation from bed and board may set up, in justification, the misconduct of the plaintiff; and if that defense is established to the satisfaction of the court, the defendant is entitled to judgment.



203 - Judgment for separation revocable.

203. Judgment for separation revocable. Upon the joint application of the parties, accompanied with satisfactory evidence of their reconciliation, a judgment for a separation, forever, or for a limited period, rendered as prescribed in this article, may be revoked at any time by the court which rendered it, subject to such regulations and restrictions as the court thinks fit to impose.






Article 11-A - (Domestic Relations) SPECIAL PROVISIONS RELATING TO DIVORCE AND SEPARATION

210 - Limitations on actions for divorce and separation.

210. Limitations on actions for divorce and separation. No action for divorce or separation may be maintained on a ground which arose more than five years before the date of the commencement of that action for divorce or separation except where:

(a) In an action for divorce, the grounds therefor are one of those specified in subdivision (2), (4), (5) or (6) of section one hundred seventy of this chapter, or

(b) In an action for separation, the grounds therefor are one of those specified in subdivision 2 or 4 of section two hundred of this chapter.



211 - Pleadings, proof and motions.

211. Pleadings, proof and motions. A matrimonial action shall be commenced by the filing of a summons with the notice designated in section two hundred thirty-two of this chapter, or a summons and verified complaint as provided in section three hundred four of the civil practice law and rules. A final judgment shall be entered by default for want of appearance or pleading, or by consent, only upon competent oral proof or upon written proof that may be considered on a motion for summary judgment. Where a complaint or counterclaim in an action for divorce or separation charges adultery, the answer or reply thereto may be made without verifying it, except that an answer containing a counterclaim must be verified as to that counterclaim. All other pleadings in a matrimonial action shall be verified.






Article 12 - (Domestic Relations) DISSOLUTION OF MARRIAGE ON GROUND OF ABSENCE

220 - Special proceeding to dissolve marriage on the ground of absence.

220. Special proceeding to dissolve marriage on the ground of absence. A special proceeding to dissolve a marriage on the ground of absence may be maintained in either of the following cases:

1. Where the petitioner is a resident of this state and has been a resident thereof for one year immediately preceding the commencement of the special proceeding.

2. Where the matrimonial domicile at the time of the disappearance of the absent spouse was within the state.



221 - Procedure.

221. Procedure. The petition shall allege that the husband or wife of such party has absented himself or herself for five successive years then last past without being known to such party to be living during that time; that such party believes such husband or wife to be dead; and that a diligent search has been made to discover evidence showing that such husband or wife is living, and no such evidence has been found. The court shall thereupon by order require notice of the presentation and object of such petition to be published in a newspaper in the English language designated in the order as most likely to give notice to such absent husband or wife once each week for three successive weeks; such notice shall be directed to the husband or wife who has so absented himself or herself and shall state the time and place of the hearing upon such petition, which time shall be not less than forty days after the completion of the publication of such notice; said notice must be subscribed with the name of the petitioner and with the name of the petitioner's attorney and with his office address, specifying a place within the state where there is a post-office. If in a city, said notice must also set forth the street and street number, if any, of such attorney's office address or other suitable designation of the particular locality in which said office address is located. In addition to the foregoing requirements said notice must be in substantially the following form, the blanks being properly filled: "Supreme court, ..........county. In the matter of the application of..........for dissolution of his or her marriage with........ To................: Take notice that a petition has been presented to this court by............... , your husband or wife, for the dissolution of your marriage on the ground that you have absented yourself for five successive years last past without being known to him or her to be living and that he or she believes you to be dead, and that pursuant to an order of said court, entered the ......day of ......... , 19..... , a hearing will be had upon said petition at the said supreme court, ...........term part..........., in the ...............county court house, in the.......... state of New York, on the................. day of ............. , 19... , at ........ o'clock in the ......... noon. Dated............; " and if the court, after the filing of proof of the proper publication of said notice and after a hearing and proof taken, is satisfied of the truth of all the allegations contained in the petition, it may make a final order dissolving such marriage.






Article 13 - (Domestic Relations) PROVISIONS APPLICABLE TO MORE THAN ONE TYPE OF MATRIMONIAL ACTION

230 - Required residence of parties.

230. Required residence of parties. An action to annul a marriage, or to declare the nullity of a void marriage, or for divorce or separation may be maintained only when:

1. The parties were married in the state and either party is a resident thereof when the action is commenced and has been a resident for a continuous period of one year immediately preceding, or

2. The parties have resided in this state as husband and wife and either party is a resident thereof when the action is commenced and has been a resident for a continuous period of one year immediately preceding, or

3. The cause occurred in the state and either party has been a resident thereof for a continuous period of at least one year immediately preceding the commencement of the action, or

4. The cause occurred in the state and both parties are residents thereof at the time of the commencement of the action, or

5. Either party has been a resident of the state for a continuous period of at least two years immediately preceding the commencement of the action.



231 - Residence of married persons.

231. Residence of married persons. If a married person dwells within the state when he or she commences an action against his or her spouse for divorce, annulment or separation, such person is deemed a resident thereof, although his or her spouse resides elsewhere.



232 - Notice of nature of matrimonial action; proof of service.

232. Notice of nature of matrimonial action; proof of service. a. In an action to annul a marriage or for divorce or for separation, if the complaint is not personally served with the summons, the summons shall have legibly written or printed upon the face thereof: "Action to annul a marriage", "Action to declare the nullity of a void marriage", "Action for a divorce", or "Action for a separation", as the case may be, and shall specify the nature of any ancillary relief demanded. A judgment shall not be rendered in favor of the plaintiff upon the defendant's default in appearing or pleading, unless either (1) the summons and a copy of the complaint were personally delivered to the defendant; or (2) the copy of the summons (a) personally delivered to the defendant, or (b) served on the defendant pursuant to an order directing the method of service of the summons in accordance with the provisions of section three hundred eight or three hundred fifteen of the civil practice law and rules, shall contain such notice.

b. An affidavit or certificate proving service shall state affirmatively in the body thereof that the required notice was written or printed on the face of the copy of the summons delivered to the defendant and what knowledge the affiant or officer who executed the certificate had that he was the defendant named and how he acquired such knowledge. The court may require the affiant or officer who executed the affidavit or certificate to appear in court and be examined in respect thereto.



233 - Sequestration of defendant's property in action for divorce, separation or annulment where defendant cannot be personally served.

233. Sequestration of defendant's property in action for divorce, separation or annulment where defendant cannot be personally served. Where in an action for divorce, separation, annulment or declaration of nullity of a void marriage it appears to the court that the defendant is not within the state, or cannot be found therein, or is concealing himself or herself therein, so that process cannot be personally served upon the defendant, the court may at any time and from time to time make any order or orders without notice directing the sequestration of his or her property, both real and personal and whether tangible or intangible, within the state, and may appoint a receiver thereof, or by injunction or otherwise take the same into its possession and control. The property thus sequestered and the income therefrom may be applied in whole or in part and from time to time, under the direction of the court and as justice may require, to the payment of such sum or sums as the court may deem it proper to award, by order or judgment as the case may be, and during the pendency of the action or at the termination thereof, for the education or maintenance of any of the children of a marriage, or for the support of a spouse, or for his or her expenses in bringing and carrying on said action and the proceedings incidental thereto or connected therewith; and if the rents and profits of the real estate, together with the other property so sequestered, be insufficient to pay the sums of money required, the court, upon such terms and conditions as it may prescribe, may direct the mortgage or sale of sufficient of said real estate to pay such sums. The court may appoint the plaintiff spouse receiver or sequestrator in such cases. The court may authorize such spouse to use and occupy, free of any liability for rent or use and occupation or otherwise, any house or other suitable property of the defendant spouse as a dwelling for himself or herself with or without the children of the marriage, and may likewise turn over to the plaintiff spouse for the use of such spouse with or without the children of the marriage any chattel or chattels of the defendant spouse. The relief herein provided for is in addition to any and every other remedy to which a spouse may be entitled under the law.



234 - Title to or occupancy and possession of property.

234. Title to or occupancy and possession of property. In any action for divorce, for a separation, for an annulment or to declare the nullity of a void marriage, the court may (1) determine any question as to the title to property arising between the parties, and (2) make such direction, between the parties, concerning the possession of property, as in the court's discretion justice requires having regard to the circumstances of the case and of the respective parties. Such direction may be made in the final judgment, or by one or more orders from time to time before or subsequent to final judgment, or by both such order or orders and final judgment. Where the title to real property is affected, a copy of such judgment, order or decree, duly certified by the clerk of the court wherein said judgement was rendered, shall be recorded in the office of the recording officer of the county in which such property is situated, as provided by section two hundred ninety-seven-b of the real property law.



235 - Information as to details of matrimonial actions or proceedings.

235. Information as to details of matrimonial actions or proceedings. 1. An officer of the court with whom the proceedings in a matrimonial action or a written agreement of separation or an action or proceeding for custody, visitation or maintenance of a child are filed, or before whom the testimony is taken, or his clerk, either before or after the termination of the suit, shall not permit a copy of any of the pleadings, affidavits, findings of fact, conclusions of law, judgment of dissolution, written agreement of separation or memorandum thereof, or testimony, or any examination or perusal thereof, to be taken by any other person than a party, or the attorney or counsel of a party, except by order of the court.

2. If the evidence on the trial of such an action or proceeding be such that public interest requires that the examination of the witnesses should not be public, the court or referee may exclude all persons from the room except the parties to the action and their counsel, and in such case may order the evidence, when filed with the clerk, sealed up, to be exhibited only to the parties to the action or proceeding or someone interested, on order of the court.

3. Upon the application of any person to the county clerk or other officer in charge of public records within a county for evidence of the disposition, judgment or order with respect to a matrimonial action, the clerk or other such officer shall issue a "certificate of disposition", duly certifying the nature and effect of such disposition, judgment or order and shall in no manner evidence the subject matter of the pleadings, testimony, findings of fact, conclusions of law or judgment of dissolution derived in any such action.

4. Any county, city, town or village clerk or other municipal official issuing marriage licenses shall be required to accept, as evidence of dissolution of marriage, such "certificate of disposition" in lieu of a complete copy of the findings of fact, conclusions of law and judgment of dissolution.

5. The limitations of subdivisions one, two and three of this section in relation to confidentiality shall cease to apply one hundred years after date of filing, and such records shall thereupon be public records available to public inspection.



236 - Special controlling provisions; prior actions or proceedings; new actions or proceedings.

236. Special controlling provisions; prior actions or proceedings; new actions or proceedings. Except as otherwise expressly provided in this section, the provisions of part A shall be controlling with respect to any action or proceeding commenced prior to the date on which the provisions of this section as amended become effective and the provisions of part B shall be controlling with respect to any action or proceeding commenced on or after such effective date. Any reference to this section or the provisions hereof in any action, proceeding, judgment, order, rule or agreement shall be deemed and construed to refer to either the provisions of part A or part B respectively and exclusively, determined as provided in this paragraph any inconsistent provision of law notwithstanding.

PART A

PRIOR ACTIONS OR PROCEEDINGS

Alimony, temporary and permanent. 1. Alimony. In any action or proceeding brought (1) during the lifetime of both parties to the marriage to annul a marriage or declare the nullity of a void marriage, or (2) for a separation, or (3) for a divorce, the court may direct either spouse to provide suitably for the support of the other as, in the court's discretion, justice requires, having regard to the length of time of the marriage, the ability of each spouse to be self supporting, the circumstances of the case and of the respective parties. Such direction may require the payment of a sum or sums of money either directly to either spouse or to third persons for real and personal property and services furnished to either spouse, or for the rental of or mortgage amortization or interest payments, insurance, taxes, repairs or other carrying charges on premises occupied by either spouse, or for both payments to either spouse and to such third persons. Such direction shall be effective as of the date of the application therefor, and any retroactive amount of alimony due shall be paid in one sum or periodic sums, as the court shall direct, taking into account any amount of temporary alimony which has been paid. Such direction may be made in the final judgment in such action or proceeding, or by one or more orders from time to time before or subsequent to final judgment, or by both such order or orders and the final judgment. Such direction may be made notwithstanding that the parties continue to reside in the same abode and notwithstanding that the court refuses to grant the relief requested by either spouse (1) by reason of a finding by the court that a divorce, annulment or judgment declaring the marriage a nullity had previously been granted to either spouse in an action in which jurisdiction over the person of the other spouse was not obtained, or (2) by reason of the misconduct of the other spouse, unless such misconduct would itself constitute grounds for separation or divorce, or (3) by reason of a failure of proof of the grounds of either spouse's action or counterclaim. Any order or judgment made as in this section provided may combine in one lump sum any amount payable to either spouse under this section with any amount payable to either spouse under section two hundred forty of this chapter. Upon the application of either spouse, upon such notice to the other party and given in such manner as the court shall direct, the court may annul or modify any such direction, whether made by order or by final judgment, or in case no such direction shall have been made in the final judgment may, with respect to any judgment of annulment or declaring the nullity of a void marriage rendered on or after September first, nineteen hundred forty or any judgment of separation or divorce whenever rendered, amend the judgment by inserting such direction. Subject to the provisions of section two hundred forty-four of this chapter, no such modification or annulment shall reduce or annul arrears accrued prior to the making of such application unless the defaulting party shows good cause for failure to make application for relief from the judgment or order directing such payment prior to the accrual of such arrears. Such modification may increase such support nunc pro tunc based on newly discovered evidence.

2. Compulsory financial disclosure. In all matrimonial actions and proceedings commenced on or after September first, nineteen hundred seventy-five in supreme court in which alimony, maintenance or support is in issue and all support proceedings in family court, there shall be compulsory disclosure by both parties of their respective financial states. No showing of special circumstances shall be required before such disclosure is ordered. A sworn statement of net worth shall be provided upon receipt of a notice in writing demanding the same, within twenty days after the receipt thereof. In the event said statement is not demanded, it shall be filed by each party, within ten days after joinder of issue, in the court in which the procedure is pending. As used in this section, the term net worth shall mean the amount by which total assets including income exceed total liabilities including fixed financial obligations. It shall include all income and assets of whatsoever kind and nature and wherever situated and shall include a list of all assets transferred in any manner during the preceding three years, or the length of the marriage, whichever is shorter; provided, however that transfers in the routine course of business which resulted in an exchange of assets of substantially equivalent value need not be specifically disclosed where such assets are otherwise identified in the statement of net worth. Noncompliance shall be punishable by any or all of the penalties prescribed in section thirty-one hundred twenty-six of the civil practice law and rules, in examination before or during trial.

PART B

NEW ACTIONS OR PROCEEDINGS

Maintenance and distributive award. 1. Definitions. Whenever used in this part, the following terms shall have the respective meanings hereinafter set forth or indicated:

a. The term "maintenance" shall mean payments provided for in a valid agreement between the parties or awarded by the court in accordance with the provisions of subdivisions five-a and six of this part, to be paid at fixed intervals for a definite or indefinite period of time, but an award of maintenance shall terminate upon the death of either party or upon the payee's valid or invalid marriage, or upon modification pursuant to paragraph b of subdivision nine of this part or section two hundred forty-eight of this chapter.

b. The term "distributive award" shall mean payments provided for in a valid agreement between the parties or awarded by the court, in lieu of or to supplement, facilitate or effectuate the division or distribution of property where authorized in a matrimonial action, and payable either in a lump sum or over a period of time in fixed amounts. Distributive awards shall not include payments which are treated as ordinary income to the recipient under the provisions of the United States Internal Revenue Code.

c. The term "marital property" shall mean all property acquired by either or both spouses during the marriage and before the execution of a separation agreement or the commencement of a matrimonial action, regardless of the form in which title is held, except as otherwise provided in agreement pursuant to subdivision three of this part. Marital property shall not include separate property as hereinafter defined.

d. The term separate property shall mean:

(1) property acquired before marriage or property acquired by bequest, devise, or descent, or gift from a party other than the spouse;

(2) compensation for personal injuries;

(3) property acquired in exchange for or the increase in value of separate property, except to the extent that such appreciation is due in part to the contributions or efforts of the other spouse;

(4) property described as separate property by written agreement of the parties pursuant to subdivision three of this part.

e. The term "custodial parent" shall mean a parent to whom custody of a child or children is granted by a valid agreement between the parties or by an order or decree of a court.

f. The term "child support" shall mean a sum paid pursuant to court order or decree by either or both parents or pursuant to a valid agreement between the parties for care, maintenance and education of any unemancipated child under the age of twenty-one years.

2. Matrimonial actions. a. Except as provided in subdivision five of this part, the provisions of this part shall be applicable to actions for an annulment or dissolution of a marriage, for a divorce, for a separation, for a declaration of the nullity of a void marriage, for a declaration of the validity or nullity of a foreign judgment of divorce, for a declaration of the validity or nullity of a marriage, and to proceedings to obtain maintenance or a distribution of marital property following a foreign judgment of divorce, commenced on and after the effective date of this part. Any application which seeks a modification of a judgment, order or decree made in an action commenced prior to the effective date of this part shall be heard and determined in accordance with the provisions of part A of this section.

b. With respect to matrimonial actions which commence on or after the effective date of this paragraph, the plaintiff shall cause to be served upon the defendant, simultaneous with the service of the summons, a copy of the automatic orders set forth in this paragraph. The automatic orders shall be binding upon the plaintiff in a matrimonial action immediately upon the filing of the summons, or summons and complaint, and upon the defendant immediately upon the service of the automatic orders with the summons. The automatic orders shall remain in full force and effect during the pendency of the action, unless terminated, modified or amended by further order of the court upon motion of either of the parties or upon written agreement between the parties duly executed and acknowledged. The automatic orders are as follows:

(1) Neither party shall sell, transfer, encumber, conceal, assign, remove or in any way dispose of, without the consent of the other party in writing, or by order of the court, any property (including, but not limited to, real estate, personal property, cash accounts, stocks, mutual funds, bank accounts, cars and boats) individually or jointly held by the parties, except in the usual course of business, for customary and usual household expenses or for reasonable attorney's fees in connection with this action.

(2) Neither party shall transfer, encumber, assign, remove, withdraw or in any way dispose of any tax deferred funds, stocks or other assets held in any individual retirement accounts, 401K accounts, profit sharing plans, Keogh accounts, or any other pension or retirement account, and the parties shall further refrain from applying for or requesting the payment of retirement benefits or annuity payments of any kind, without the consent of the other party in writing, or upon further order of the court; except that any party who is already in pay status may continue to receive such payments thereunder.

(3) Neither party shall incur unreasonable debts hereafter, including, but not limited to further borrowing against any credit line secured by the family residence, further encumbrancing any assets, or unreasonably using credit cards or cash advances against credit cards, except in the usual course of business or for customary or usual household expenses, or for reasonable attorney's fees in connection with this action.

(4) Neither party shall cause the other party or the children of the marriage to be removed from any existing medical, hospital and dental insurance coverage, and each party shall maintain the existing medical, hospital and dental insurance coverage in full force and effect.

(5) Neither party shall change the beneficiaries of any existing life insurance policies, and each party shall maintain the existing life insurance, automobile insurance, homeowners and renters insurance policies in full force and effect.

3. Agreement of the parties. An agreement by the parties, made before or during the marriage, shall be valid and enforceable in a matrimonial action if such agreement is in writing, subscribed by the parties, and acknowledged or proven in the manner required to entitle a deed to be recorded. Notwithstanding any other provision of law, an acknowledgment of an agreement made before marriage may be executed before any person authorized to solemnize a marriage pursuant to subdivisions one, two and three of section eleven of this chapter. Such an agreement may include (1) a contract to make a testamentary provision of any kind, or a waiver of any right to elect against the provisions of a will; (2) provision for the ownership, division or distribution of separate and marital property; (3) provision for the amount and duration of maintenance or other terms and conditions of the marriage relationship, subject to the provisions of section 5-311 of the general obligations law, and provided that such terms were fair and reasonable at the time of the making of the agreement and are not unconscionable at the time of entry of final judgment; and (4) provision for the custody, care, education and maintenance of any child of the parties, subject to the provisions of section two hundred forty of this article. Nothing in this subdivision shall be deemed to affect the validity of any agreement made prior to the effective date of this subdivision.

4. Compulsory financial disclosure. a. In all matrimonial actions and proceedings in which alimony, maintenance or support is in issue, there shall be compulsory disclosure by both parties of their respective financial states. No showing of special circumstances shall be required before such disclosure is ordered. A sworn statement of net worth shall be provided upon receipt of a notice in writing demanding the same, within twenty days after the receipt thereof. In the event said statement is not demanded, it shall be filed with the clerk of the court by each party, within ten days after joinder of issue, in the court in which the proceeding is pending. As used in this part, the term "net worth" shall mean the amount by which total assets including income exceed total liabilities including fixed financial obligations. It shall include all income and assets of whatsoever kind and nature and wherever situated and shall include a list of all assets transferred in any manner during the preceding three years, or the length of the marriage, whichever is shorter; provided, however that transfers in the routine course of business which resulted in an exchange of assets of substantially equivalent value need not be specifically disclosed where such assets are otherwise identified in the statement of net worth. All such sworn statements of net worth shall be accompanied by a current and representative paycheck stub and the most recently filed state and federal income tax returns including a copy of the W-2(s) wage and tax statement(s) submitted with the returns. In addition, both parties shall provide information relating to any and all group health plans available to them for the provision of care or other medical benefits by insurance or otherwise for the benefit of the child or children for whom support is sought, including all such information as may be required to be included in a qualified medical child support order as defined in section six hundred nine of the employee retirement income security act of 1974 (29 USC 1169) including, but not limited to: (i) the name and last known mailing address of each party and of each dependent to be covered by the order; (ii) the identification and a description of each group health plan available for the benefit or coverage of the disclosing party and the child or children for whom support is sought; (iii) a detailed description of the type of coverage available from each group health plan for the potential benefit of each such dependent; (iv) the identification of the plan administrator for each such group health plan and the address of such administrator; (v) the identification numbers for each such group health plan; and (vi) such other information as may be required by the court. Noncompliance shall be punishable by any or all of the penalties prescribed in section thirty-one hundred twenty-six of the civil practice law and rules, in examination before or during trial.

b. As soon as practicable after a matrimonial action has been commenced, the court shall set the date or dates the parties shall use for the valuation of each asset. The valuation date or dates may be anytime from the date of commencement of the action to the date of trial.

5. Disposition of property in certain matrimonial actions. a. Except where the parties have provided in an agreement for the disposition of their property pursuant to subdivision three of this part, the court, in an action wherein all or part of the relief granted is divorce, or the dissolution, annulment or declaration of the nullity of a marriage, and in proceedings to obtain a distribution of marital property following a foreign judgment of divorce, shall determine the respective rights of the parties in their separate or marital property, and shall provide for the disposition thereof in the final judgment.

b. Separate property shall remain such.

c. Marital property shall be distributed equitably between the parties, considering the circumstances of the case and of the respective parties.

d. In determining an equitable disposition of property under paragraph c, the court shall consider:

(1) the income and property of each party at the time of marriage, and at the time of the commencement of the action;

(2) the duration of the marriage and the age and health of both parties;

(3) the need of a custodial parent to occupy or own the marital residence and to use or own its household effects;

(4) the loss of inheritance and pension rights upon dissolution of the marriage as of the date of dissolution;

(5) the loss of health insurance benefits upon dissolution of the marriage;

(6) any award of maintenance under subdivision six of this part;

(7) any equitable claim to, interest in, or direct or indirect contribution made to the acquisition of such marital property by the party not having title, including joint efforts or expenditures and contributions and services as a spouse, parent, wage earner and homemaker, and to the career or career potential of the other party. The court shall not consider as marital property subject to distribution the value of a spouse's enhanced earning capacity arising from a license, degree, celebrity goodwill, or career enhancement. However, in arriving at an equitable division of marital property, the court shall consider the direct or indirect contributions to the development during the marriage of the enhanced earning capacity of the other spouse;

(8) the liquid or non-liquid character of all marital property;

(9) the probable future financial circumstances of each party;

(10) the impossibility or difficulty of evaluating any component asset or any interest in a business, corporation or profession, and the economic desirability of retaining such asset or interest intact and free from any claim or interference by the other party;

(11) the tax consequences to each party;

(12) the wasteful dissipation of assets by either spouse;

(13) any transfer or encumbrance made in contemplation of a matrimonial action without fair consideration;

(14) any other factor which the court shall expressly find to be just and proper.

e. In any action in which the court shall determine that an equitable distribution is appropriate but would be impractical or burdensome or where the distribution of an interest in a business, corporation or profession would be contrary to law, the court in lieu of such equitable distribution shall make a distributive award in order to achieve equity between the parties. The court in its discretion, also may make a distributive award to supplement, facilitate or effectuate a distribution of marital property.

f. In addition to the disposition of property as set forth above, the court may make such order regarding the use and occupancy of the marital home and its household effects as provided in section two hundred thirty-four of this chapter, without regard to the form of ownership of such property.

g. In any decision made pursuant to this subdivision, the court shall set forth the factors it considered and the reasons for its decision and such may not be waived by either party or counsel.

h. In any decision made pursuant to this subdivision the court shall, where appropriate, consider the effect of a barrier to remarriage, as defined in subdivision six of section two hundred fifty-three of this article, on the factors enumerated in paragraph d of this subdivision.

5-a. Temporary maintenance awards. a. Except where the parties have entered into an agreement providing for maintenance pursuant to subdivision three of this part, in any matrimonial action the court, upon application by a party, shall make its award for temporary maintenance pursuant to the provisions of this subdivision.

b. For purposes of this subdivision, the following definitions shall be used:

(1) "Payor" shall mean the spouse with the higher income.

(2) "Payee" shall mean the spouse with the lower income.

(3) "Length of marriage" shall mean the period from the date of marriage until the date of commencement of action.

(4) "Income" shall mean income as defined in the child support standards act and codified in section two hundred forty of this article and section four hundred thirteen of the family court act without subtracting alimony or maintenance actually paid or to be paid to a spouse that is a party to the instant action pursuant to subclause (C) of clause (vii) of subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of this article and subclause (C) of clause (vii) of subparagraph five of paragraph (b) of subdivision one of section four hundred thirteen of the family court act and without subtracting spousal support paid pursuant to section four hundred twelve of such act.

(5) "Income cap" shall mean up to and including one hundred seventy-five thousand dollars of the payor's annual income; provided, however, beginning January thirty-first, two thousand sixteen and every two years thereafter, the income cap amount shall increase by the sum of the average annual percentage changes in the consumer price index for all urban consumers (CPI-U) as published by the United States department of labor bureau of labor statistics for the prior two years multiplied by the then income cap and then rounded to the nearest one thousand dollars. The office of court administration shall determine and publish the income cap.

(6) "Guideline amount of temporary maintenance" shall mean the dollar amount derived by the application of paragraph c or d of this subdivision.

(7) "Self-support reserve" shall mean the self-support reserve as defined in the child support standards act and codified in section two hundred forty of this article and section four hundred thirteen of the family court act.

(8) "Agreement" shall have the same meaning as provided in subdivision three of this part.

c. Where the payor's income is lower than or equal to the income cap, the court shall determine the guideline amount of temporary maintenance as follows:

(1) Where child support will be paid for children of the marriage and where the payor as defined in this subdivision is also the non-custodial parent pursuant to the child support standards act:

(a) the court shall subtract twenty-five percent of the payee's income from twenty percent of the payor's income.

(b) the court shall then multiply the sum of the payor's income and the payee's income by forty percent.

(c) the court shall subtract the payee's income from the amount derived from clause (b) of this subparagraph.

(d) the court shall determine the lower of the two amounts derived by clauses (a) and (c) of this subparagraph.

(e) the guideline amount of temporary maintenance shall be the amount determined by clause (d) of this subparagraph except that, if the amount determined by clause (d) of this subparagraph is less than or equal to zero, the guideline amount of temporary maintenance shall be zero dollars.

(f) temporary maintenance shall be calculated prior to child support because the amount of temporary maintenance shall be subtracted from the payor's income and added to the payee's income as part of the calculation of the child support obligation.

(2) Where child support will not be paid for children of the marriage, or where child support will be paid for children of the marriage but the payor as defined in this subdivision is the custodial parent pursuant to the child support standards act:

(a) the court shall subtract twenty percent of the payee's income from thirty percent of the payor's income.

(b) the court shall then multiply the sum of the payor's income and the payee's income by forty percent.

(c) the court shall subtract the payee's income from the amount derived from clause (b) of this subparagraph.

(d) the court shall determine the lower of the two amounts derived by clauses (a) and (c) of this subparagraph.

(e) the guideline amount of temporary maintenance shall be the amount determined by clause (d) of this subparagraph except that, if the amount determined by clause (d) of this subparagraph is less than or equal to zero, the guideline amount of temporary maintenance shall be zero dollars.

(f) if child support will be paid for children of the marriage but the payor as defined in this subdivision is the custodial parent pursuant to the child support standards act, temporary maintenance shall be calculated prior to child support because the amount of temporary maintenance shall be subtracted from the payor's income pursuant to this subdivision and added to the payee's income pursuant to this subdivision as part of the calculation of the child support obligation.

d. Where the payor's income exceeds the income cap, the court shall determine the guideline amount of temporary maintenance as follows:

(1) the court shall perform the calculations set forth in paragraph c of this subdivision for the income of the payor up to and including the income cap; and

(2) for income exceeding the cap, the amount of additional maintenance awarded, if any, shall be within the discretion of the court which shall take into consideration any one or more of the factors set forth in subparagraph one of paragraph h of this subdivision; and

(3) the court shall set forth the factors it considered and the reasons for its decision in writing or on the record. Such decision, whether in writing or on the record, may not be waived by either party or counsel.

e. Notwithstanding the provisions of this subdivision, where the guideline amount of temporary maintenance would reduce the payor's income below the self-support reserve for a single person, the guideline amount of temporary maintenance shall be the difference between the payor's income and the self-support reserve. If the payor's income is below the self-support reserve, there shall be a rebuttable presumption that no temporary maintenance is awarded.

f. The court shall determine the duration of temporary maintenance by considering the length of the marriage.

g. Temporary maintenance shall terminate no later than the issuance of the judgment of divorce or the death of either party, whichever occurs first.

h. (1) The court shall order the guideline amount of temporary maintenance up to the income cap in accordance with paragraph c of this subdivision, unless the court finds that the guideline amount of temporary maintenance is unjust or inappropriate, which finding shall be based upon consideration of any one or more of the following factors, and adjusts the guideline amount of temporary maintenance accordingly based upon such consideration:

(a) the age and health of the parties;

(b) the present or future earning capacity of the parties, including a history of limited participation in the workforce;

(c) the need of one party to incur education or training expenses;

(d) the termination of a child support award during the pendency of the temporary maintenance award when the calculation of temporary maintenance was based upon child support being awarded and which resulted in a maintenance award lower than it would have been had child support not been awarded;

(e) the wasteful dissipation of marital property, including transfers or encumbrances made in contemplation of a matrimonial action without fair consideration;

(f) the existence and duration of a pre-marital joint household or a pre-divorce separate household;

(g) acts by one party against another that have inhibited or continue to inhibit a party's earning capacity or ability to obtain meaningful employment. Such acts include but are not limited to acts of domestic violence as provided in section four hundred fifty-nine-a of the social services law;

(h) the availability and cost of medical insurance for the parties;

(i) the care of children or stepchildren, disabled adult children or stepchildren, elderly parents or in-laws provided during the marriage that inhibits a party's earning capacity;

(j) the tax consequences to each party;

(k) the standard of living of the parties established during the marriage;

(l) the reduced or lost earning capacity of the payee as a result of having forgone or delayed education, training, employment or career opportunities during the marriage; and

(m) any other factor which the court shall expressly find to be just and proper.

(2) Where the court finds that the guideline amount of temporary maintenance is unjust or inappropriate and the court adjusts the guideline amount of temporary maintenance pursuant to this paragraph, the court shall set forth, in a written decision or on the record, the guideline amount of temporary maintenance, the factors it considered, and the reasons that the court adjusted the guideline amount of temporary maintenance. Such decision, whether in writing or on the record, shall not be waived by either party or counsel.

(3) Where either or both parties are unrepresented, the court shall not enter a temporary maintenance order unless the court informs the unrepresented party or parties of the guideline amount of temporary maintenance.

i. Nothing contained in this subdivision shall be construed to alter the rights of the parties to voluntarily enter into agreements or stipulations as defined in subdivision three of this part which deviate from the presumptive award of temporary maintenance.

j. When a payor has defaulted and/or the court is otherwise presented with insufficient evidence to determine income, the court shall order the temporary maintenance award based upon the needs of the payee or the standard of living of the parties prior to commencement of the divorce action, whichever is greater. Such order may be retroactively modified upward without a showing of change in circumstances upon a showing of newly discovered evidence.

k. In any action or proceeding for modification of an order of maintenance or alimony existing prior to the effective date of this subdivision, brought pursuant to this article, the temporary maintenance guidelines set forth in this subdivision shall not constitute a change of circumstances warranting modification of such support order.

l. In any action or proceeding for modification where the parties have entered into an agreement providing for maintenance pursuant to subdivision three of this part entered into prior to the effective date of this subdivision, brought pursuant to this article, the temporary maintenance guidelines set forth in this subdivision shall not constitute a change of circumstances warranting modification of such support order.

m. In determining temporary maintenance, the court shall consider and allocate, where appropriate, the responsibilities of the respective spouses for the family's expenses during the pendency of the proceeding.

n. The temporary maintenance order shall not prejudice the rights of either party regarding a post-divorce maintenance award.

6. Post-divorce maintenance awards. a. Except where the parties have entered into an agreement pursuant to subdivision three of this part providing for maintenance, in any matrimonial action, the court, upon application by a party, shall make its award for post-divorce maintenance pursuant to the provisions of this subdivision.

b. For purposes of this subdivision, the following definitions shall be used:

(1) "Payor" shall mean the spouse with the higher income.

(2) "Payee" shall mean the spouse with the lower income.

(3) "Income" shall mean:

(a) income as defined in the child support standards act and codified in section two hundred forty of this article and section four hundred thirteen of the family court act, without subtracting alimony or maintenance actually paid or to be paid to a spouse that is a party to the instant action pursuant to subclause (C) of clause (vii) of subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of this article and subclause (C) of clause (vii) of subparagraph five of paragraph (b) of subdivision one of section four hundred thirteen of the family court act and without subtracting spousal support paid pursuant to section four hundred twelve of such act; and

(b) income from income-producing property distributed or to be distributed pursuant to subdivision five of this part.

(4) "Income cap" shall mean up to and including one hundred seventy-five thousand dollars of the payor's annual income; provided, however, beginning January thirty-first, two thousand sixteen and every two years thereafter, the income cap amount shall increase by the sum of the average annual percentage changes in the consumer price index for all urban consumers (CPI-U) as published by the United States department of labor bureau of labor statistics for the prior two years multiplied by the then income cap and then rounded to the nearest one thousand dollars. The office of court administration shall determine and publish the income cap.

(5) "Guideline amount of post-divorce maintenance" shall mean the dollar amount derived by the application of paragraph c or d of this subdivision.

(6) "Guideline duration of post-divorce maintenance" shall mean the durational period determined by the application of paragraph f of this subdivision.

(7) "Post-divorce maintenance guideline obligation" shall mean the guideline amount of post-divorce maintenance and the guideline duration of post-divorce maintenance.

(8) "Length of marriage" shall mean the period from the date of marriage until the date of commencement of the action.

(9) "Self-support reserve" shall mean the self-support reserve as defined in the child support standards act and codified in section two hundred forty of this article and section four hundred thirteen of the family court act.

(10) "Agreement" shall have the same meaning as provided in subdivision three of this part.

c. Where the payor's income is lower than or equal to the income cap, the court shall determine the guideline amount of post-divorce maintenance as follows:

(1) Where child support will be paid for children of the marriage and where the payor as defined in this subdivision is also the non-custodial parent pursuant to the child support standards act:

(a) the court shall subtract twenty-five percent of the payee's income from twenty percent of the payor's income.

(b) the court shall then multiply the sum of the payor's income and the payee's income by forty percent.

(c) the court shall subtract the payee's income from the amount derived from clause (b) of this subparagraph.

(d) the court shall determine the lower of the two amounts derived by clauses (a) and (c) of this subparagraph.

(e) the guideline amount of post-divorce maintenance shall be the amount determined by clause (d) of this subparagraph except that, if the amount determined by clause (d) of this subparagraph is less than or equal to zero, the guideline amount of post-divorce maintenance shall be zero dollars.

(f) notwithstanding the provisions of this subdivision, where the guideline amount of post-divorce maintenance would reduce the payor's income below the self-support reserve for a single person, the guideline amount of post-divorce maintenance shall be the difference between the payor's income and the self-support reserve. If the payor's income is below the self-support reserve, there shall be a rebuttable presumption that no post-divorce maintenance is awarded.

(g) maintenance shall be calculated prior to child support because the amount of maintenance shall be subtracted from the payor's income and added to the payee's income as part of the calculation of the child support obligation.

(2) Where child support will not be paid for children of the marriage, or where child support will be paid for children of the marriage but the payor as defined in this subdivision is the custodial parent pursuant to the child support standards act:

(a) the court shall subtract twenty percent of the payee's income from thirty percent of the payor's income.

(b) the court shall then multiply the sum of the payor's income and the payee's income by forty percent.

(c) the court shall subtract the payee's income from the amount derived from clause (b) of this subparagraph.

(d) the court shall determine the lower of the two amounts derived by clauses (a) and (c) of this subparagraph.

(e) the guideline amount of post-divorce maintenance shall be the amount determined by clause (d) of this subparagraph except that, if the amount determined by clause (d) of this subparagraph is less than or equal to zero, the guideline amount of post-divorce maintenance shall be zero dollars.

(f) if child support will be paid for children of the marriage but the payor as defined in this subdivision is the custodial parent pursuant to the child support standards act, post-divorce maintenance shall be calculated prior to child support because the amount of post-divorce maintenance shall be subtracted from the payor's income pursuant to this subdivision and added to the payee's income pursuant to this subdivision as part of the calculation of the child support obligation.

(g) notwithstanding the provisions of this subdivision, where the guideline amount of post-divorce maintenance would reduce the payor's income below the self-support reserve for a single person, the guideline amount of post-divorce maintenance shall be the difference between the payor's income and the self-support reserve. If the payor's income is below the self-support reserve, there shall be a rebuttable presumption that no post-divorce maintenance is awarded.

d. Where the payor's income exceeds the income cap, the court shall determine the guideline amount of post-divorce maintenance as follows:

(1) the court shall perform the calculations set forth in paragraph c of this subdivision for the income of payor up to and including the income cap; and

(2) for income exceeding the cap, the amount of additional maintenance awarded, if any, shall be within the discretion of the court which shall take into consideration any one or more of the factors set forth in subparagraph one of paragraph e of this subdivision; and

(3) the court shall set forth the factors it considered and the reasons for its decision in writing or on the record. Such decision, whether in writing or on the record, may not be waived by either party or counsel.

e. (1) The court shall order the post-divorce maintenance guideline obligation up to the income cap in accordance with paragraph c of this subdivision, unless the court finds that the post-divorce maintenance guideline obligation is unjust or inappropriate, which finding shall be based upon consideration of any one or more of the following factors, and adjusts the post-divorce maintenance guideline obligation accordingly based upon such consideration:

(a) the age and health of the parties;

(b) the present or future earning capacity of the parties, including a history of limited participation in the workforce;

(c) the need of one party to incur education or training expenses;

(d) the termination of a child support award before the termination of the maintenance award when the calculation of maintenance was based upon child support being awarded which resulted in a maintenance award lower than it would have been had child support not been awarded;

(e) the wasteful dissipation of marital property, including transfers or encumbrances made in contemplation of a matrimonial action without fair consideration;

(f) the existence and duration of a pre-marital joint household or a pre-divorce separate household;

(g) acts by one party against another that have inhibited or continue to inhibit a party's earning capacity or ability to obtain meaningful employment. Such acts include but are not limited to acts of domestic violence as provided in section four hundred fifty-nine-a of the social services law;

(h) the availability and cost of medical insurance for the parties;

(i) the care of children or stepchildren, disabled adult children or stepchildren, elderly parents or in-laws provided during the marriage that inhibits a party's earning capacity;

(j) the tax consequences to each party;

(k) the standard of living of the parties established during the marriage;

(l) the reduced or lost earning capacity of the payee as a result of having forgone or delayed education, training, employment or career opportunities during the marriage;

(m) the equitable distribution of marital property and the income or imputed income on the assets so distributed;

(n) the contributions and services of the payee as a spouse, parent, wage earner and homemaker and to the career or career potential of the other party; and

(o) any other factor which the court shall expressly find to be just and proper.

(2) Where the court finds that the post-divorce maintenance guideline obligation is unjust or inappropriate and the court adjusts the post-divorce maintenance guideline obligation pursuant to this paragraph, the court shall set forth, in a written decision or on the record, the unadjusted post-divorce maintenance guideline obligation, the factors it considered, and the reasons that the court adjusted the post-divorce maintenance obligation. Such decision shall not be waived by either party or counsel.

f. The duration of post-divorce maintenance may be determined as follows:

(1) The court may determine the duration of post-divorce maintenance in accordance with the following advisory schedule: Length of the marriage Percent of the length of the

marriage for which

maintenance will be payable 0 up to and including 15 years 15% - 30% More than 15 up to and including 30% - 40% 20 years More than 20 years 35% - 50%

(2) In determining the duration of post-divorce maintenance, whether or not the court utilizes the advisory schedule, it shall consider the factors listed in subparagraph one of paragraph e of this subdivision and shall set forth, in a written decision or on the record, the factors it considered. Such decision shall not be waived by either party or counsel. Nothing herein shall prevent the court from awarding non-durational maintenance in an appropriate case.

(3) Notwithstanding the provisions of subparagraph one of this paragraph, post-divorce maintenance shall terminate upon the death of either party or upon the payee's valid or invalid marriage, or upon modification pursuant to paragraph b of subdivision nine of this part or section two hundred forty-eight of this article.

(4) Notwithstanding the provisions of subparagraph one of this paragraph, when determining duration of post-divorce maintenance, the court shall take into consideration anticipated retirement assets, benefits, and retirement eligibility age of both parties if ascertainable at the time of decision. If not ascertainable at the time of decision, the actual full or partial retirement of the payor with substantial diminution of income shall be a basis for a modification of the award.

g. Where either or both parties are unrepresented, the court shall not enter a maintenance order or judgment unless the court informs the unrepresented party or parties of the post-divorce maintenance guideline obligation.

h. Nothing contained in this subdivision shall be construed to alter the rights of the parties to voluntarily enter into validly executed agreements or stipulations which deviate from the post-divorce maintenance guideline obligation.

i. When a payor has defaulted and/or the court makes a finding at the time of trial that it was presented with insufficient evidence to determine income, the court shall order the post-divorce maintenance based upon the needs of the payee or the standard of living of the parties prior to commencement of the divorce action, whichever is greater. Such order may be retroactively modified upward without a showing of change in circumstances upon a showing of substantial newly discovered evidence.

j. Post-divorce maintenance may be modified pursuant to paragraph b of subdivision nine of this part.

k. In any action or proceeding for modification of an order of maintenance or alimony existing prior to the effective date of the chapter of the laws of two thousand fifteen which amended this subdivision, brought pursuant to this article, the guidelines for post-divorce maintenance set forth in this subdivision shall not constitute a change of circumstances warranting modification of such support order.

l. In any action or proceeding for modification where the parties have entered into an agreement providing for maintenance pursuant to subdivision three of this part entered into prior to the effective date of the chapter of the laws of two thousand fifteen which amended this subdivision, brought pursuant to this article, the guidelines for post-divorce maintenance set forth in this subdivision shall not constitute a change of circumstances warranting modification of such agreement.

m. In any action or proceeding for modification of an order of maintenance or alimony existing prior to the effective date of the chapter of the laws of two thousand fifteen which amended this subdivision, brought pursuant to this article, the guidelines for post-divorce maintenance set forth in paragraphs c, d and e of this subdivision shall not apply.

n. In any action or proceeding for modification where the parties have entered into an agreement providing for maintenance pursuant to subdivision three of this part entered into prior to the effective date of the chapter of the laws of two thousand fifteen which amended this subdivision, brought pursuant to this article, the guidelines for post-divorce maintenance set forth in paragraphs c, d and e of this subdivision shall not apply.

o. In any decision made pursuant to this subdivision the court shall, where appropriate, consider the effect of a barrier to remarriage, as defined in subdivision six of section two hundred fifty-three of this article, on the factors enumerated in paragraph e of this subdivision.

6-a. Law revision commission study. a. The legislature hereby finds and declares it to be the policy of the state that it is necessary to achieve equitable outcomes when families divorce and it is important to ensure that the economic consequences of a divorce are fairly shared by divorcing couples. Serious concerns have been raised that the implementation of New York state's maintenance laws have not resulted in equitable results. Maintenance is often not granted and where it is granted, the results are inconsistent and unpredictable. This raises serious concerns about the ability of our current maintenance laws to achieve equitable and fair outcomes.

The legislature further finds a comprehensive review of the provisions of our state's maintenance laws should be undertaken. It has been thirty years since the legislature significantly reformed our state's divorce laws by enacting equitable distribution of marital property and introduced the concept of maintenance to replace alimony. Concerns that the implementation of our maintenance laws have not resulted in equitable results compel the need for a review of these laws.

b. The law revision commission is hereby directed to:

(1) review and assess the economic consequences of divorce on the parties;

(2) review the maintenance laws of the state, including the way in which they are administered to determine the impact of these laws on post marital economic disparities, and the effectiveness of such laws and their administration in achieving the state's policy goals and objectives of ensuring that the economic consequences of a divorce are fairly and equitably shared by the divorcing couple; and

(3) make recommendations to the legislature, including such proposed revisions of such laws as it determines necessary to achieve these goals and objectives.

c. The law revision commission shall make a preliminary report to the legislature and the governor of its findings, conclusions, and any recommendations not later than nine months from the effective date of this subdivision, and a final report of its findings, conclusions and recommendations not later than December thirty-first, two thousand eleven.

7. Child support. a. In any matrimonial action, or in an independent action for child support, the court as provided in section two hundred forty of this chapter shall order either or both parents to pay temporary child support or child support without requiring a showing of immediate or emergency need. The court shall make an order for temporary child support notwithstanding that information with respect to income and assets of either or both parents may be unavailable. Where such information is available, the court may make an order for temporary child support pursuant to section two hundred forty of this article. Such order shall, except as provided for herein, be effective as of the date of the application therefor, and any retroactive amount of child support due shall be support arrears/past due support and shall be paid in one sum or periodic sums, as the court shall direct, taking into account any amount of temporary child support which has been paid. In addition, such retroactive child support shall be enforceable in any manner provided by law including, but not limited to, an execution for support enforcement pursuant to subdivision (b) of section fifty-two hundred forty-one of the civil practice law and rules. When a child receiving support is a public assistance recipient, or the order of support is being enforced or is to be enforced pursuant to section one hundred eleven-g of the social services law, the court shall establish the amount of retroactive child support and notify the parties that such amount shall be enforced by the support collection unit pursuant to an execution for support enforcement as provided for in subdivision (b) of section fifty-two hundred forty-one of the civil practice law and rules, or in such periodic payments as would have been authorized had such an execution been issued. In such case, the court shall not direct the schedule of repayment of retroactive support. The court shall not consider the misconduct of either party but shall make its award for child support pursuant to section two hundred forty of this article.

b. Notwithstanding any other provision of law, any written application or motion to the court for the establishment of a child support obligation for persons not in receipt of family assistance must contain either a request for child support enforcement services which would authorize the collection of the support obligation by the immediate issuance of an income execution for support enforcement as provided for by this chapter, completed in the manner specified in section one hundred eleven-g of the social services law; or a statement that the applicant has applied for or is in receipt of such services; or a statement that the applicant knows of the availability of such services, has declined them at this time and where support enforcement services pursuant to section one hundred eleven-g of the social services law have been declined that the applicant understands that an income deduction order may be issued pursuant to subdivision (c) of section five thousand two hundred forty-two of the civil practice law and rules without other child support enforcement services and that payment of an administrative fee may be required. The court shall provide a copy of any such request for child support enforcement services to the support collection unit of the appropriate social services district any time it directs payments to be made to such support collection unit. Additionally, the copy of any such request shall be accompanied by the name, address and social security number of the parties; the date and place of the parties' marriage; the name and date of birth of the child or children; and the name and address of the employers and income payors of the party from whom child support is sought. Unless the party receiving child support has applied for or is receiving such services, the court shall not direct such payments to be made to the support collection unit, as established in section one hundred eleven-h of the social services law.

c. The court shall direct that a copy of any child support or combined child and spousal support order issued by the court on or after the first day of October, nineteen hundred ninety-eight, in any proceeding under this section be provided promptly to the state case registry established pursuant to subdivision four-a of section one hundred eleven-b of the social services law.

d. Any child support order made by the court in any proceeding under the provisions of this section shall include, on its face, a notice printed or typewritten in a size equal to at least eight point bold type informing the parties of their right to seek a modification of the child support order upon a showing of:

(i) a substantial change in circumstances; or

(ii) that three years have passed since the order was entered, last modified or adjusted; or

(iii) there has been a change in either party's gross income by fifteen percent or more since the order was entered, last modified, or adjusted; however, if the parties have specifically opted out of subparagraph (ii) or (iii) of this paragraph in a validly executed agreement or stipulation, then that basis to seek modification does not apply.

8. Special relief in matrimonial actions. a. In any matrimonial action the court may order a party to purchase, maintain or assign a policy of insurance providing benefits for health and hospital care and related services for either spouse or children of the marriage not to exceed such period of time as such party shall be obligated to provide maintenance, child support or make payments of a distributive award. The court may also order a party to purchase, maintain or assign a policy of accident insurance or insurance on the life of either spouse, and to designate in the case of life insurance, either spouse or children of the marriage, or in the case of accident insurance, the insured spouse as irrevocable beneficiaries during a period of time fixed by the court. The obligation to provide such insurance shall cease upon the termination of the spouse's duty to provide maintenance, child support or a distributive award. A copy of such order shall be served, by registered mail, on the home office of the insurer specifying the name and mailing address of the spouse or children, provided that failure to so serve the insurer shall not affect the validity of the order.

b. In any action where the court has ordered temporary maintenance, maintenance, distributive award or child support, the court may direct that a payment be made directly to the other spouse or a third person for real and personal property and services furnished to the other spouse, or for the rental or mortgage amortization or interest payments, insurances, taxes, repairs or other carrying charges on premises occupied by the other spouse, or for both payments to the other spouse and to such third persons. Such direction may be made notwithstanding that the parties continue to reside in the same abode and notwithstanding that the court refuses to grant the relief requested by the other spouse.

c. Any order or judgment made as in this section provided may combine any amount payable to either spouse under this section with any amount payable to such spouse as child support or under section two hundred forty of this chapter.

9. Enforcement and modification of orders and judgments in matrimonial actions. a. All orders or judgments entered in matrimonial actions shall be enforceable pursuant to section fifty-two hundred forty-one or fifty-two hundred forty-two of the civil practice law and rules, or in any other manner provided by law. Orders or judgments for child support, alimony and maintenance shall also be enforceable pursuant to article fifty-two of the civil practice law and rules upon a debtor's default as such term is defined in paragraph seven of subdivision (a) of section fifty-two hundred forty-one of the civil practice law and rules. The establishment of a default shall be subject to the procedures established for the determination of a mistake of fact for income executions pursuant to subdivision (e) of section fifty-two hundred forty-one of the civil practice law and rules. For the purposes of enforcement of child support orders or combined spousal and child support orders pursuant to section five thousand two hundred forty-one of the civil practice law and rules, a "default" shall be deemed to include amounts arising from retroactive support. The court may, and if a party shall fail or refuse to pay maintenance, distributive award or child support the court shall, upon notice and an opportunity to the defaulting party to be heard, require the party to furnish a surety, or the sequestering and sale of assets for the purpose of enforcing any award for maintenance, distributive award or child support and for the payment of reasonable and necessary attorney's fees and disbursements.

b. (1) Upon application by either party, the court may annul or modify any prior order or judgment made after trial as to maintenance, upon a showing of the payee's inability to be self-supporting or upon a showing of a substantial change in circumstance, including financial hardship or upon actual full or partial retirement of the payor if the retirement results in a substantial change in financial circumstances. Where, after the effective date of this part, an agreement remains in force, no modification of an order or judgment incorporating the terms of said agreement shall be made as to maintenance without a showing of extreme hardship on either party, in which event the judgment or order as modified shall supersede the terms of the prior agreement and judgment for such period of time and under such circumstances as the court determines. The court shall not reduce or annul any arrears of maintenance which have been reduced to final judgment pursuant to section two hundred forty-four of this article. No other arrears of maintenance which have accrued prior to the making of such application shall be subject to modification or annulment unless the defaulting party shows good cause for failure to make application for relief from the judgment or order directing such payment prior to the accrual of such arrears and the facts and circumstances constituting good cause are set forth in a written memorandum of decision. Such modification may increase maintenance nunc pro tunc as of the date of application based on newly discovered evidence. Any retroactive amount of maintenance due shall, except as provided for herein, be paid in one sum or periodic sums, as the court directs, taking into account any temporary or partial payments which have been made. The provisions of this subdivision shall not apply to a separation agreement made prior to the effective date of this part.

(2) (i) The court may modify an order of child support, including an order incorporating without merging an agreement or stipulation of the parties, upon a showing of a substantial change in circumstances. Incarceration shall not be a bar to finding a substantial change in circumstances provided such incarceration is not the result of non-payment of a child support order, or an offense against the custodial parent or child who is the subject of the order or judgment.

(ii) In addition, unless the parties have specifically opted out of the following provisions in a validly executed agreement or stipulation entered into between the parties, the court may modify an order of child support where:

(A) three years have passed since the order was entered, last modified or adjusted; or

(B) there has been a change in either party's gross income by fifteen percent or more since the order was entered, last modified, or adjusted. A reduction in income shall not be considered as a ground for modification unless it was involuntary and the party has made diligent attempts to secure employment commensurate with his or her education, ability, and experience.

(iii) No modification or annulment shall reduce or annul any arrears of child support which have accrued prior to the date of application to annul or modify any prior order or judgment as to child support. Such modification may increase child support nunc pro tunc as of the date of application based on newly discovered evidence. Any retroactive amount of child support due shall, except as provided for in this subparagraph, be paid in one sum or periodic sums, as the court directs, taking into account any temporary or partial payments which have been made. Any retroactive amount of child support due shall be support arrears/past due support. In addition, such retroactive child support shall be enforceable in any manner provided by law including, but not limited to, an execution for support enforcement pursuant to subdivision (b) of section fifty-two hundred forty-one of the civil practice law and rules. When a child receiving support is a public assistance recipient, or the order of support is being enforced or is to be enforced pursuant to section one hundred eleven-g of the social services law, the court shall establish the amount of retroactive child support and notify the parties that such amount shall be enforced by the support collection unit pursuant to an immediate execution for support enforcement as provided for by this chapter, or in such periodic payments as would have been authorized had such an execution been issued. In such case, the court shall not direct the schedule of repayment of retroactive support.

c. Notwithstanding any other provision of law, any written application or motion to the court for the modification or enforcement of a child support or combined maintenance and child support order for persons not in receipt of family assistance must contain either a request for child support enforcement services which would authorize the collection of the support obligation by the immediate issuance of an income execution for support enforcement as provided for by this chapter, completed in the manner specified in section one hundred eleven-g of the social services law; or a statement that the applicant has applied for or is in receipt of such services; or a statement that the applicant knows of the availability of such services, has declined them at this time and where support enforcement services pursuant to section one hundred eleven-g of the social services law have been declined that the applicant understands that an income deduction order may be issued pursuant to subdivision (c) of section five thousand two hundred forty-two of the civil practice law and rules without other child support enforcement services and that payment of an administrative fee may be required. The court shall provide a copy of any such request for child support enforcement services to the support collection unit of the appropriate social services district any time it directs payments to be made to such support collection unit. Additionally, the copy of such request shall be accompanied by the name, address and social security number of the parties; the date and place of the parties' marriage; the name and date of birth of the child or children; and the name and address of the employers and income payors of the party ordered to pay child support to the other party. Unless the party receiving child support or combined maintenance and child support has applied for or is receiving such services, the court shall not direct such payments to be made to the support collection unit, as established in section one hundred eleven-h of the social services law.

d. The court shall direct that a copy of any child support or combined child and spousal support order issued by the court on or after the first day of October, nineteen hundred ninety-eight, in any proceeding under this section be provided promptly to the state case registry established pursuant to subdivision four-a of section one hundred eleven-b of the social services law.



237 - Counsel fees and expenses.

237. Counsel fees and expenses. (a) In any action or proceeding brought (1) to annul a marriage or to declare the nullity of a void marriage, or (2) for a separation, or (3) for a divorce, or (4) to declare the validity or nullity of a judgment of divorce rendered against a spouse who was the defendant in any action outside the State of New York and did not appear therein where such spouse asserts the nullity of such foreign judgment, (5) to obtain maintenance or distribution of property following a foreign judgment of divorce, or (6) to enjoin the prosecution in any other jurisdiction of an action for a divorce, the court may direct either spouse or, where an action for annulment is maintained after the death of a spouse, may direct the person or persons maintaining the action, to pay counsel fees and fees and expenses of experts directly to the attorney of the other spouse to enable the other party to carry on or defend the action or proceeding as, in the court's discretion, justice requires, having regard to the circumstances of the case and of the respective parties. There shall be a rebuttable presumption that counsel fees shall be awarded to the less monied spouse. In exercising the court's discretion, the court shall seek to assure that each party shall be adequately represented and that where fees and expenses are to be awarded, they shall be awarded on a timely basis, pendente lite, so as to enable adequate representation from the commencement of the proceeding. Applications for the award of fees and expenses may be made at any time or times prior to final judgment. Both parties to the action or proceeding and their respective attorneys, shall file an affidavit with the court detailing the financial agreement between the party and the attorney. Such affidavit shall include the amount of any retainer, the amounts paid and still owing thereunder, the hourly amount charged by the attorney, the amounts paid, or to be paid, any experts, and any additional costs, disbursements or expenses. An unrepresented litigant shall not be required to file such an affidavit detailing fee arrangements when making an application for an award of counsel fees and expenses; provided he or she has submitted an affidavit that he or she is unable to afford counsel with supporting proof, including a statement of net worth, and, if available, W-2 statements and income tax returns for himself or herself. Any applications for fees and expenses may be maintained by the attorney for either spouse in his or her own name in the same proceeding. Payment of any retainer fees to the attorney for the petitioning party shall not preclude any awards of fees and expenses to an applicant which would otherwise be allowed under this section.

(b) Upon any application to enforce, annul or modify an order or judgment for alimony, maintenance, distributive award, distribution of marital property or for custody, visitation, or maintenance of a child, made as in section two hundred thirty-six or section two hundred forty of this article provided, or upon any application by writ of habeas corpus or by petition and order to show cause concerning custody, visitation or maintenance of a child, the court may direct a spouse or parent to pay counsel fees and fees and expenses of experts directly to the attorney of the other spouse or parent to enable the other party to carry on or defend the application or proceeding by the other spouse or parent as, in the court's discretion, justice requires, having regard to the circumstances of the case and of the respective parties. There shall be a rebuttable presumption that counsel fees shall be awarded to the less monied spouse. In exercising the court's discretion, the court shall seek to assure that each party shall be adequately represented and that where fees and expenses are to be awarded, they shall be awarded on a timely basis, pendente lite, so as to enable adequate representation from the commencement of the proceeding. Applications for the award of fees and expenses may be made at any time or times prior to final judgment. Both parties to the action or proceeding and their respective attorneys, shall file an affidavit with the court detailing the financial agreement, between the party and the attorney. Such affidavit shall include the amount of any retainer, the amounts paid and still owing thereunder, the hourly amount charged by the attorney, the amounts paid, or to be paid, any experts, and any additional costs, disbursements or expenses. Any applications for fees and expenses may be maintained by the attorney for either spouse in counsel's own name in the same proceeding. Payment of any retainer fees to the attorney for the petitioning party shall not preclude any awards of fees and expenses to an applicant which would otherwise be allowed under this section.

(c) In any action or proceeding for failure to obey any lawful order compelling payment of support or maintenance, or distributive award the court shall, upon a finding that such failure was willful, order respondent to pay counsel fees to the attorney representing the petitioner.

(d) The term "expenses" as used in subdivisions (a) and (b) of this section shall include, but shall not be limited to, accountant fees, appraisal fees, actuarial fees, investigative fees and other fees and expenses that the court may determine to be necessary to enable a spouse to carry on or defend an action or proceeding under this section. In determining the appropriateness and necessity of fees, the court shall consider:

1. The nature of the marital property involved;

2. The difficulties involved, if any, in identifying and evaluating the marital property;

3. The services rendered and an estimate of the time involved; and

4. The applicant's financial status.



238 - Expenses in enforcement and modification proceedings.

238. Expenses in enforcement and modification proceedings. In any action or proceeding to enforce or modify any provision of a judgment or order entered in an action for divorce, separation, annulment, declaration of nullity of a void marriage, declaration of validity or nullity of a judgement of divorce rendered against a spouse who was the defendant in any action outside the state of New York and did not appear therein where such spouse asserts the nullity of such foreign judgment, or an injunction restraining the prosecution in any other jurisdiction of an action for a divorce, or in any proceeding pursuant to section two hundred forty-three, two hundred forty-four, two hundred forty-five, or two hundred forty-six of this article, the court may in its discretion require either party to pay counsel fees and fees and expenses of experts directly to the attorney of the other party to enable the other party to carry on or defend the action or proceeding as, in the court's discretion, justice requires having regard to the circumstances of the case and of the respective parties. There shall be a rebuttable presumption that counsel fees shall be awarded to the less monied spouse. In any such action or proceeding, applications for fees and expenses may be maintained by the attorney for the respective parties in counsel's own name and in counsel's own behalf. In exercising the court's discretion, the court shall seek to assure that each party shall be adequately represented and that where fees and expenses are to be awarded, they shall be awarded on a timely basis, pendente lite, so as to enable adequate representation from the commencement of the proceeding. Applications for the award of fees and expenses may be made at any time or times prior to final judgment. Both parties to the action or proceeding and their representative attorneys, shall file an affidavit with the court detailing the financial agreement between the party and the attorney. Such affidavit shall include the amount of any retainer, the amounts paid and still owing thereunder, the hourly amount charged by the attorney, the amounts paid, or to be paid, any experts, and any additional costs, disbursements or expenses. Payment of any retainer fees to the attorney for the petitioning party shall not preclude any awards of fees and expenses to an applicant which would otherwise be allowed under this section.



239 - Stay in divorce or separation action on default of payment.

239. Stay in divorce or separation action on default of payment. In an action for divorce or separation the court or the judge thereof may refuse to grant an order to stay proceedings, where the only default is the failure of a spouse to pay alimony, maintenance or counsel fees due to his or her inability to make such payments. In no event shall a spouse who has been imprisoned for contempt of court for failure to pay alimony, maintenance or counsel fees or by virtue of an order of arrest as a provisional remedy under the civil practice law and rules be stayed from proceeding with the prosecution or defense of an action where the only default is the failure of such spouse to pay alimony, maintenance or counsel fees.



240 - Custody and child support; orders of protection.

240. Custody and child support; orders of protection. 1. (a) In any action or proceeding brought (1) to annul a marriage or to declare the nullity of a void marriage, or (2) for a separation, or (3) for a divorce, or (4) to obtain, by a writ of habeas corpus or by petition and order to show cause, the custody of or right to visitation with any child of a marriage, the court shall require verification of the status of any child of the marriage with respect to such child's custody and support, including any prior orders, and shall enter orders for custody and support as, in the court's discretion, justice requires, having regard to the circumstances of the case and of the respective parties and to the best interests of the child and subject to the provisions of subdivision one-c of this section. Where either party to an action concerning custody of or a right to visitation with a child alleges in a sworn petition or complaint or sworn answer, cross-petition, counterclaim or other sworn responsive pleading that the other party has committed an act of domestic violence against the party making the allegation or a family or household member of either party, as such family or household member is defined in article eight of the family court act, and such allegations are proven by a preponderance of the evidence, the court must consider the effect of such domestic violence upon the best interests of the child, together with such other facts and circumstances as the court deems relevant in making a direction pursuant to this section and state on the record how such findings, facts and circumstances factored into the direction. If a parent makes a good faith allegation based on a reasonable belief supported by facts that the child is the victim of child abuse, child neglect, or the effects of domestic violence, and if that parent acts lawfully and in good faith in response to that reasonable belief to protect the child or seek treatment for the child, then that parent shall not be deprived of custody, visitation or contact with the child, or restricted in custody, visitation or contact, based solely on that belief or the reasonable actions taken based on that belief. If an allegation that a child is abused is supported by a preponderance of the evidence, then the court shall consider such evidence of abuse in determining the visitation arrangement that is in the best interest of the child, and the court shall not place a child in the custody of a parent who presents a substantial risk of harm to that child, and shall state on the record how such findings were factored into the determination. Where a proceeding filed pursuant to article ten or ten-A of the family court act is pending at the same time as a proceeding brought in the supreme court involving the custody of, or right to visitation with, any child of a marriage, the court presiding over the proceeding under article ten or ten-A of the family court act may jointly hear the dispositional hearing on the petition under article ten or the permanency hearing under article ten-A of the family court act and, upon referral from the supreme court, the hearing to resolve the matter of custody or visitation in the proceeding pending in the supreme court; provided however, the court must determine custody or visitation in accordance with the terms of this section.

An order directing the payment of child support shall contain the social security numbers of the named parties. In all cases there shall be no prima facie right to the custody of the child in either parent. Such direction shall make provision for child support out of the property of either or both parents. The court shall make its award for child support pursuant to subdivision one-b of this section. Such direction may provide for reasonable visitation rights to the maternal and/or paternal grandparents of any child of the parties. Such direction as it applies to rights of visitation with a child remanded or placed in the care of a person, official, agency or institution pursuant to article ten of the family court act, or pursuant to an instrument approved under section three hundred fifty-eight-a of the social services law, shall be enforceable pursuant to part eight of article ten of the family court act and sections three hundred fifty-eight-a and three hundred eighty-four-a of the social services law and other applicable provisions of law against any person having care and custody, or temporary care and custody, of the child. Notwithstanding any other provision of law, any written application or motion to the court for the establishment, modification or enforcement of a child support obligation for persons not in receipt of public assistance and care must contain either a request for child support enforcement services which would authorize the collection of the support obligation by the immediate issuance of an income execution for support enforcement as provided for by this chapter, completed in the manner specified in section one hundred eleven-g of the social services law; or a statement that the applicant has applied for or is in receipt of such services; or a statement that the applicant knows of the availability of such services, has declined them at this time and where support enforcement services pursuant to section one hundred eleven-g of the social services law have been declined that the applicant understands that an income deduction order may be issued pursuant to subdivision (c) of section fifty-two hundred forty-two of the civil practice law and rules without other child support enforcement services and that payment of an administrative fee may be required. The court shall provide a copy of any such request for child support enforcement services to the support collection unit of the appropriate social services district any time it directs payments to be made to such support collection unit. Additionally, the copy of any such request shall be accompanied by the name, address and social security number of the parties; the date and place of the parties' marriage; the name and date of birth of the child or children; and the name and address of the employers and income payors of the party from whom child support is sought or from the party ordered to pay child support to the other party. Such direction may require the payment of a sum or sums of money either directly to the custodial parent or to third persons for goods or services furnished for such child, or for both payments to the custodial parent and to such third persons; provided, however, that unless the party seeking or receiving child support has applied for or is receiving such services, the court shall not direct such payments to be made to the support collection unit, as established in section one hundred eleven-h of the social services law. Every order directing the payment of support shall require that if either parent currently, or at any time in the future, has health insurance benefits available that may be extended or obtained to cover the child, such parent is required to exercise the option of additional coverage in favor of such child and execute and deliver to such person any forms, notices, documents or instruments necessary to assure timely payment of any health insurance claims for such child.

(a-1)(1) Permanent and initial temporary orders of custody or visitation. Prior to the issuance of any permanent or initial temporary order of custody or visitation, the court shall conduct a review of the decisions and reports listed in subparagraph three of this paragraph.

(2) Successive temporary orders of custody or visitation. Prior to the issuance of any successive temporary order of custody or visitation, the court shall conduct a review of the decisions and reports listed in subparagraph three of this paragraph, unless such a review has been conducted within ninety days prior to the issuance of such order.

(3) Decisions and reports for review. The court shall conduct a review of the following:

(i) related decisions in court proceedings initiated pursuant to article ten of the family court act, and all warrants issued under the family court act; and

(ii) reports of the statewide computerized registry of orders of protection established and maintained pursuant to section two hundred twenty-one-a of the executive law, and reports of the sex offender registry established and maintained pursuant to section one hundred sixty-eight-b of the correction law.

(4) Notifying counsel and issuing orders. Upon consideration of decisions pursuant to article ten of the family court act, and registry reports and notifying counsel involved in the proceeding, or in the event of a self-represented party, notifying such party of the results thereof, including any court appointed attorney for children, the court may issue a temporary, successive temporary or final order of custody or visitation.

(5) Temporary emergency order. Notwithstanding any other provision of the law, upon emergency situations, including computer malfunctions, to serve the best interest of the child, the court may issue a temporary emergency order for custody or visitation in the event that it is not possible to timely review decisions and reports on registries as required pursuant to subparagraph three of this paragraph.

(6) After issuing a temporary emergency order. After issuing a temporary emergency order of custody or visitation, the court shall conduct reviews of the decisions and reports on registries as required pursuant to subparagraph three of this paragraph within twenty-four hours of the issuance of such temporary emergency order. Should such twenty-four hour period fall on a day when court is not in session, then the required reviews shall take place the next day the court is in session. Upon reviewing decisions and reports the court shall notify associated counsel, self-represented parties and attorneys for children pursuant to subparagraph four of this paragraph and may issue temporary or permanent custody or visitation orders.

(7) Feasibility study. The commissioner of the office of children and family services, in conjunction with the office of court administration, is hereby authorized and directed to examine, study, evaluate and make recommendations concerning the feasibility of the utilization of computers in courts which are connected to the statewide central register of child abuse and maltreatment established and maintained pursuant to section four hundred twenty-two of the social services law, as a means of providing courts with information regarding parties requesting orders of custody or visitation. Such commissioner shall make a preliminary report to the governor and the legislature of findings, conclusions and recommendations not later than January first, two thousand nine, and a final report of findings, conclusions and recommendations not later than June first, two thousand nine, and shall submit with the reports such legislative proposals as are deemed necessary to implement the commissioner's recommendations.

(a-2) Military service by parent; effect on child custody orders. (1) During the period of time that a parent is activated, deployed or temporarily assigned to military service, such that the parent's ability to continue as a joint caretaker or the primary caretaker of a minor child is materially affected by such military service, any orders issued pursuant to this section, based on the fact that the parent is activated, deployed or temporarily assigned to military service, which would materially affect or change a previous judgment or order regarding custody of that parent's child or children as such judgment or order existed on the date the parent was activated, deployed, or temporarily assigned to military service, shall be subject to review pursuant to subparagraph three of this paragraph. Any relevant provisions of the Service Member's Civil Relief Act shall apply to all proceedings governed by this section.

(2) During such period, the court may enter an order to modify custody if there is clear and convincing evidence that the modification is in the best interests of the child. An attorney for the child shall be appointed in all cases where a modification is sought during such military service. Such order shall be subject to review pursuant to subparagraph three of this paragraph. When entering an order pursuant to this section, the court shall consider and provide for, if feasible and if in the best interests of the child, contact between the military service member and his or her child, including, but not limited to, electronic communication by e-mail, webcam, telephone, or other available means. During the period of the parent's leave from military service, the court shall consider the best interests of the child when establishing a parenting schedule, including visiting and other contact. For such purposes, a "leave from military service" shall be a period of not more than three months.

(3) Unless the parties have otherwise stipulated or agreed, if an order is issued pursuant to this paragraph, the return of the parent from active military service, deployment or temporary assignment shall be considered a substantial change in circumstances. Upon the request of either parent, the court shall determine on the basis of the child's best interests whether the custody judgment or order previously in effect should be modified.

(4) This paragraph shall not apply to assignments to permanent duty stations or permanent changes of station.

(b) As used in this section, the following terms shall have the following meanings:

(1) "Health insurance benefits" means any medical, dental, optical and prescription drugs and health care services or other health care benefits that may be provided for a dependent through an employer or organization, including such employers or organizations which are self insured, or through other available health insurance or health care coverage plans.

(2) "Available health insurance benefits" means any health insurance benefits that are reasonable in cost and that are reasonably accessible to the person on whose behalf the petition is brought. Health insurance benefits that are not reasonable in cost or whose services are not reasonably accessible to such person, shall be considered unavailable.

(3) When the person on whose behalf the petition is brought is a child in accordance with paragraph (c) of this subdivision, health insurance benefits shall be considered "reasonable in cost" if the cost of health insurance benefits does not exceed five percent of the combined parental gross income. The cost of health insurance benefits shall refer to the cost of the premium and deductible attributable to adding the child or children to existing coverage or the difference between such costs for self-only and family coverage. Provided, however, the presumption that the health insurance benefits are reasonable in cost may be rebutted upon a finding that the cost is unjust or inappropriate which finding shall be based on the circumstances of the case, the cost and comprehensiveness of the health insurance benefits for which the child or children may otherwise be eligible, and the best interests of the child or children. In no instance shall health insurance benefits be considered "reasonable in cost" if a parent's share of the cost of extending such coverage would reduce the income of that parent below the self-support reserve. Health insurance benefits are "reasonably accessible" if the child lives within the geographic area covered by the plan or lives within thirty minutes or thirty miles of travel time from the child's residence to the services covered by the health insurance benefits or through benefits provided under a reciprocal agreement; provided, however, this presumption may be rebutted for good cause shown including, but not limited to, the special health needs of the child. The court shall set forth such finding and the reasons therefor in the order of support.

(c) When the person on whose behalf the petition is brought is a child, the court shall consider the availability of health insurance benefits to all parties and shall take the following action to ensure that health insurance benefits are provided for the benefit of the child:

(1) Where the child is presently covered by health insurance benefits, the court shall direct in the order of support that such coverage be maintained, unless either parent requests the court to make a direction for health insurance benefits coverage pursuant to paragraph two of this subdivision.

(2) Where the child is not presently covered by health insurance benefits, the court shall make a determination as follows:

(i) If only one parent has available health insurance benefits, the court shall direct in the order of support that such parent provide health insurance benefits.

(ii) If both parents have available health insurance benefits the court shall direct in the order of support that either parent or both parents provide such health insurance. The court shall make such determination based on the circumstances of the case, including, but not limited to, the cost and comprehensiveness of the respective health insurance benefits and the best interests of the child.

(iii) If neither parent has available health insurance benefits, the court shall direct in the order of support that the custodial parent apply for the state's child health insurance plan pursuant to title one-A of article twenty-five of the public health law and the medical assistance program established pursuant to title eleven of article five of the social services law. A direction issued under this subdivision shall not limit or alter either parent's obligation to obtain health insurance benefits at such time as they become available, as required pursuant to paragraph (a) of this subdivision. Nothing in this subdivision shall alter or limit the authority of the medical assistance program to determine when it is considered cost effective to require a custodial parent to enroll a child in an available group health insurance plan pursuant to paragraphs (b) and (c) of subdivision one of section three hundred sixty-seven-a of the social services law.

(d) The cost of providing health insurance benefits or benefits under the state's child health insurance plan or the medical assistance program, pursuant to paragraph (c) of this subdivision, shall be deemed cash medical support, and the court shall determine the obligation of either or both parents to contribute to the cost thereof pursuant to subparagraph five of paragraph (c) of subdivision one-b of this section.

(e) The court shall provide in the order of support that the legally responsible relative immediately notify the other party, or the other party and the support collection unit when the order is issued on behalf of a child in receipt of public assistance and care or in receipt of services pursuant to section one hundred eleven-g of the social services law, of any change in health insurance benefits, including any termination of benefits, change in the health insurance benefit carrier, premium, or extent and availability of existing or new benefits.

(f) Where the court determines that health insurance benefits are available, the court shall provide in the order of support that the legally responsible relative immediately enroll the eligible dependents named in the order who are otherwise eligible for such benefits without regard to any seasonal enrollment restrictions. Such order shall further direct the legally responsible relative to maintain such benefits as long as they remain available to such relative. Such order shall further direct the legally responsible relative to assign all insurance reimbursement payments for health care expenses incurred for his or her eligible dependents to the provider of such services or the party actually having incurred and satisfied such expenses, as appropriate.

(g) When the court issues an order of child support or combined child and spousal support on behalf of persons in receipt of public assistance and care or in receipt of services pursuant to section one hundred eleven-g of the social services law, such order shall further direct that the provision of health care benefits shall be immediately enforced pursuant to section fifty-two hundred forty-one of the civil practice law and rules.

(h) When the court issues an order of child support or combined child and spousal support on behalf of persons other than those in receipt of public assistance and care or in receipt of services pursuant to section one hundred eleven-g of the social services law, the court shall also issue a separate order which shall include the necessary direction to ensure the order's characterization as a qualified medical child support order as defined by section six hundred nine of the employee retirement income security act of 1974 (29 USC 1169). Such order shall: (i) clearly state that it creates or recognizes the existence of the right of the named dependent to be enrolled and to receive benefits for which the legally responsible relative is eligible under the available group health plans, and shall clearly specify the name, social security number and mailing address of the legally responsible relative, and of each dependent to be covered by the order; (ii) provide a clear description of the type of coverage to be provided by the group health plan to each such dependent or the manner in which the type of coverage is to be determined; and (iii) specify the period of time to which the order applies. The court shall not require the group health plan to provide any type or form of benefit or option not otherwise provided under the group health plan except to the extent necessary to meet the requirements of a law relating to medical child support described in section one thousand three hundred and ninety-six g of title forty-two of the United States code.

(i) Upon a finding that a legally responsible relative wilfully failed to obtain health insurance benefits in violation of a court order, such relative will be presumptively liable for all health care expenses incurred on behalf of such dependents from the first date such dependents were eligible to be enrolled to receive health insurance benefits after the issuance of the order of support directing the acquisition of such coverage.

(j) The order shall be effective as of the date of the application therefor, and any retroactive amount of child support due shall be support arrears/past due support and shall, except as provided for herein, be paid in one lump sum or periodic sums, as the court shall direct, taking into account any amount of temporary support which has been paid. In addition, such retroactive child support shall be enforceable in any manner provided by law including, but not limited to, an execution for support enforcement pursuant to subdivision (b) of section fifty-two hundred forty-one of the civil practice law and rules. When a child receiving support is a public assistance recipient, or the order of support is being enforced or is to be enforced pursuant to section one hundred eleven-g of the social services law, the court shall establish the amount of retroactive child support and notify the parties that such amount shall be enforced by the support collection unit pursuant to an execution for support enforcement as provided for in subdivision (b) of section fifty-two hundred forty-one of the civil practice law and rules, or in such periodic payments as would have been authorized had such an execution been issued. In such case, the courts shall not direct the schedule of repayment of retroactive support. Where such direction is for child support and paternity has been established by a voluntary acknowledgement of paternity as defined in section forty-one hundred thirty-five-b of the public health law, the court shall inquire of the parties whether the acknowledgement has been duly filed, and unless satisfied that it has been so filed shall require the clerk of the court to file such acknowledgement with the appropriate registrar within five business days. Such direction may be made in the final judgment in such action or proceeding, or by one or more orders from time to time before or subsequent to final judgment, or by both such order or orders and the final judgment. Such direction may be made notwithstanding that the court for any reason whatsoever, other than lack of jurisdiction, refuses to grant the relief requested in the action or proceeding. Any order or judgment made as in this section provided may combine in one lump sum any amount payable to the custodial parent under this section with any amount payable to such parent under section two hundred thirty-six of this article. Upon the application of either parent, or of any other person or party having the care, custody and control of such child pursuant to such judgment or order, after such notice to the other party, parties or persons having such care, custody and control and given in such manner as the court shall direct, the court may annul or modify any such direction, whether made by order or final judgment, or in case no such direction shall have been made in the final judgment may, with respect to any judgment of annulment or declaring the nullity of a void marriage rendered on or after September first, nineteen hundred forty, or any judgment of separation or divorce whenever rendered, amend the judgment by inserting such direction. Subject to the provisions of section two hundred forty-four of this article, no such modification or annulment shall reduce or annul arrears accrued prior to the making of such application unless the defaulting party shows good cause for failure to make application for relief from the judgment or order directing such payment prior to the accrual of such arrears. Such modification may increase such child support nunc pro tunc as of the date of application based on newly discovered evidence. Any retroactive amount of child support due shall be support arrears/past due support and shall be paid in one lump sum or periodic sums, as the court shall direct, taking into account any amount of temporary child support which has been paid. In addition, such retroactive child support shall be enforceable in any manner provided by law including, but not limited to, an execution for support enforcement pursuant to subdivision (b) of section fifty-two hundred forty-one of the civil practice law and rules.

1-a. In any proceeding brought pursuant to this section to determine the custody or visitation of minors, a report made to the statewide central register of child abuse and maltreatment, pursuant to title six of article six of the social services law, or a portion thereof, which is otherwise admissible as a business record pursuant to rule forty-five hundred eighteen of the civil practice law and rules shall not be admissible in evidence, notwithstanding such rule, unless an investigation of such report conducted pursuant to title six of article six of the social services law has determined that there is some credible evidence of the alleged abuse or maltreatment and that the subject of the report has been notified that the report is indicated. In addition, if such report has been reviewed by the state commissioner of social services or his designee and has been determined to be unfounded, it shall not be admissible in evidence. If such report has been so reviewed and has been amended to delete any finding, each such deleted finding shall not be admissible. If the state commissioner of social services or his designee has amended the report to add any new finding, each such new finding, together with any portion of the original report not deleted by the commissioner or his designee, shall be admissible if it meets the other requirements of this subdivision and is otherwise admissible as a business record. If such a report, or portion thereof, is admissible in evidence but is uncorroborated, it shall not be sufficient to make a fact finding of abuse or maltreatment in such proceeding. Any other evidence tending to support the reliability of such report shall be sufficient corroboration.

1-b. (a) The court shall make its award for child support pursuant to the provisions of this subdivision. The court may vary from the amount of the basic child support obligation determined pursuant to paragraph (c) of this subdivision only in accordance with paragraph (f) of this subdivision.

(b) For purposes of this subdivision, the following definitions shall be used:

(1) "Basic child support obligation" shall mean the sum derived by adding the amounts determined by the application of subparagraphs two and three of paragraph (c) of this subdivision except as increased pursuant to subparagraphs four, five, six and seven of such paragraph.

(2) "Child support" shall mean a sum to be paid pursuant to court order or decree by either or both parents or pursuant to a valid agreement between the parties for care, maintenance and education of any unemancipated child under the age of twenty-one years.

(3) "Child support percentage" shall mean:

(i) seventeen percent of the combined parental income for one child;

(ii) twenty-five percent of the combined parental income for two children;

(iii) twenty-nine percent of the combined parental income for three children;

(iv) thirty-one percent of the combined parental income for four children; and

(v) no less than thirty-five percent of the combined parental income for five or more children.

(4) "Combined parental income" shall mean the sum of the income of both parents.

(5) "Income" shall mean, but shall not be limited to, the sum of the amounts determined by the application of clauses (i), (ii), (iii), (iv), (v) and (vi) of this subparagraph reduced by the amount determined by the application of clause (vii) of this subparagraph:

(i) gross (total) income as should have been or should be reported in the most recent federal income tax return. If an individual files his/her federal income tax return as a married person filing jointly, such person shall be required to prepare a form, sworn to under penalty of law, disclosing his/her gross income individually;

(ii) to the extent not already included in gross income in clause (i) of this subparagraph, investment income reduced by sums expended in connection with such investment;

(iii) to the extent not already included in gross income in clauses (i) and (ii) of this subparagraph, the amount of income or compensation voluntarily deferred and income received, if any, from the following sources:

(A) workers' compensation,

(B) disability benefits,

(C) unemployment insurance benefits,

(D) social security benefits,

(E) veterans benefits,

(F) pensions and retirement benefits,

(G) fellowships and stipends,

(H) annuity payments, and

(I) alimony or maintenance actually paid or to be paid to a spouse who is a party to the instant action pursuant to an existing court order or contained in the order to be entered by the court, or pursuant to a validly executed written agreement, in which event the order or agreement shall provide for a specific adjustment, in accordance with this subdivision, in the amount of child support payable upon the termination of alimony or maintenance to such spouse; provided, however, that the specific adjustment in the amount of child support is without prejudice to either party's right to seek a modification in accordance with subparagraph two of paragraph b of subdivision nine of part B of section two hundred thirty-six of this article. In an action or proceeding to modify an order of child support, including an order incorporating without merging an agreement, issued prior to the effective date of this subclause, the provisions of this subclause shall not, by themselves, constitute a substantial change of circumstances pursuant to paragraph b of subdivision nine of part B of section two hundred thirty-six of this article.

(iv) at the discretion of the court, the court may attribute or impute income from, such other resources as may be available to the parent, including, but not limited to:

(A) non-income producing assets,

(B) meals, lodging, memberships, automobiles or other perquisites that are provided as part of compensation for employment to the extent that such perquisites constitute expenditures for personal use, or which expenditures directly or indirecly confer personal economic benefits,

(C) fringe benefits provided as part of compensation for employment, and

(D) money, goods, or services provided by relatives and friends;

(v) an amount imputed as income based upon the parent's former resources or income, if the court determines that a parent has reduced resources or income in order to reduce or avoid the parent's obligation for child support;

(vi) to the extent not already included in gross income in clauses (i) and (ii) of this subparagraph, the following self-employment deductions attributable to self-employment carried on by the taxpayer:

(A) any depreciation deduction greater than depreciation calculated on a straight-line basis for the purpose of determining business income or investment credits, and

(B) entertainment and travel allowances deducted from business income to the extent said allowances reduce personal expenditures;

(vii) the following shall be deducted from income prior to applying the provisions of paragraph (c) of this subdivision:

(A) unreimbursed employee business expenses except to the extent said expenses reduce personal expenditures,

(B) alimony or maintenance actually paid to a spouse not a party to the instant action pursuant to court order or validly executed written agreement,

(C) alimony or maintenance actually paid or to be paid to a spouse who is a party to the instant action pursuant to an existing court order or contained in the order to be entered by the court, or pursuant to a validly executed written agreement, in which event the order or agreement shall provide for a specific adjustment, in accordance with this subdivision, in the amount of child support payable upon the termination of alimony or maintenance to such spouse; provided, however, that the specific adjustment in the amount of child support is without prejudice to either party's right to seek a modification in accordance with subparagraph two of paragraph b of subdivision nine of part B of section two hundred thirty-six of this article. In an action or proceeding to modify an order of child support, including an order incorporating without merging an agreement, issued prior to the effective date of this subclause, the provisions of this subclause shall not, by themselves, constitute a substantial change of circumstances pursuant to paragraph b of subdivision nine of part B of section two hundred thirty-six of this article.

(D) child support actually paid pursuant to court order or written agreement on behalf of any child for whom the parent has a legal duty of support and who is not subject to the instant action,

(E) public assistance,

(F) supplemental security income,

(G) New York city or Yonkers income or earnings taxes actually paid, and

(H) federal insurance contributions act (FICA) taxes actually paid.

(6) "Self-support reserve" shall mean one hundred thirty-five percent of the poverty income guidelines amount for a single person as reported by the federal department of health and human services. For the calendar year nineteen hundred eighty-nine, the self-support reserve shall be eight thousand sixty-five dollars. On March first of each year, the self-support reserve shall be revised to reflect the annual updating of the poverty income guidelines as reported by the federal department of health and human services for a single person household.

(c) The amount of the basic child support obligation shall be determined in accordance with the provision of this paragraph:

(1) The court shall determine the combined parental income.

(2) The court shall multiply the combined parental income up to the amount set forth in paragraph (b) of subdivision two of section one hundred eleven-i of the social services law by the appropriate child support percentage and such amount shall be prorated in the same proportion as each parent's income is to the combined parental income.

(3) Where the combined parental income exceeds the dollar amount set forth in subparagraph two of this paragraph, the court shall determine the amount of child support for the amount of the combined parental income in excess of such dollar amount through consideration of the factors set forth in paragraph (f) of this subdivision and/or the child support percentage.

(4) Where the custodial parent is working, or receiving elementary or secondary education, or higher education or vocational training which the court determines will lead to employment, and incurs child care expenses as a result thereof, the court shall determine reasonable child care expenses and such child care expenses, where incurred, shall be prorated in the same proportion as each parent's income is to the combined parental income. Each parent's pro rata share of the child care expenses shall be separately stated and added to the sum of subparagraphs two and three of this paragraph.

(5) The court shall determine the parties' obligation to provide health insurance benefits pursuant to this section and to pay cash medical support as provided under this subparagraph.

(i) "Cash medical support" means an amount ordered to be paid toward the cost of health insurance provided by a public entity or by a parent through an employer or organization, including such employers or organizations which are self insured, or through other available health insurance or health care coverage plans, and/or for other health care expenses not covered by insurance.

(ii) Where health insurance benefits pursuant to subparagraph one and clauses (i) and (ii) of subparagraph two of paragraph (c) of subdivision one of this section are determined by the court to be available, the cost of providing health insurance benefits shall be prorated between the parties in the same proportion as each parent's income is to the combined parental income. If the custodial parent is ordered to provide such benefits, the non-custodial parent's pro rata share of such costs shall be added to the basic support obligation. If the non-custodial parent is ordered to provide such benefits, the custodial parent's pro rata share of such costs shall be deducted from the basic support obligation.

(iii) Where health insurance benefits pursuant to subparagraph one and clauses (i) and (ii) of subparagraph two of paragraph (c) of subdivision one of this section are determined by the court to be unavailable, if the child or children are determined eligible for coverage under the medical assistance program established pursuant to title eleven of article five of the social services law, the court shall order the non-custodial parent to pay cash medical support as follows:

(A) In the case of a child or children authorized for managed care coverage under the medical assistance program, the lesser of the amount that would be required as a family contribution under the state's child health insurance plan pursuant to title one-A of article twenty-five of the public health law for the child or children if they were in a two-parent household with income equal to the combined income of the non-custodial and custodial parents or the premium paid by the medical assistance program on behalf of the child or children to the managed care plan. The court shall separately state the non-custodial parent's monthly obligation. The non-custodial parent's cash medical support obligation under this clause shall not exceed five percent of his or her gross income, or the difference between the non-custodial parent's income and the self-support reserve, whichever is less.

(B) In the case of a child or children authorized for fee-for-service coverage under the medical assistance program other than a child or children described in item (A) of this clause, the court shall determine the non-custodial parent's maximum annual cash medical support obligation, which shall be equal to the lesser of the monthly amount that would be required as a family contribution under the state's child health insurance plan pursuant to title one-A of article twenty-five of the public health law for the child or children if they were in a two-parent household with income equal to the combined income of the non-custodial and custodial parents times twelve months or the number of months that the child or children are authorized for fee-for-service coverage during any year. The court shall separately state in the order the non-custodial parent's maximum annual cash medical support obligation and, upon proof to the court that the non-custodial parent, after notice of the amount due, has failed to pay the public entity for incurred health care expenses, the court shall order the non-custodial parent to pay such incurred health care expenses up to the maximum annual cash medical support obligation. Such amounts shall be support arrears/past due support and shall be subject to any remedies as provided by law for the enforcement of support arrears/past due support. The total annual amount that the non-custodial parent is ordered to pay under this clause shall not exceed five percent of his or her gross income or the difference between the non-custodial parent's income and the self-support reserve, whichever is less.

(C) The court shall order cash medical support to be paid by the non-custodial parent for health care expenses of the child or children paid by the medical assistance program prior to the issuance of the court's order. The amount of such support shall be calculated as provided under item (A) or (B) of this clause, provided that the amount that the non-custodial parent is ordered to pay under this item shall not exceed five percent of his or her gross income or the difference between the non-custodial parent's income and the self-support reserve, whichever is less, for the year when the expense was incurred. Such amounts shall be support arrears/past due support and shall be subject to any remedies as provided by law for the enforcement of support arrears/past due support.

(iv) Where health insurance benefits pursuant to subparagraph one and clauses (i) and (ii) of subparagraph two of paragraph (c) of subdivision one of this section are determined by the court to be unavailable, and the child or children are determined eligible for coverage under the state's child health insurance plan pursuant to title one-A of article twenty-five of the public health law, the court shall prorate each parent's share of the cost of the family contribution required under such child health insurance plan in the same proportion as each parent's income is to the combined parental income, and state the amount of the non-custodial parent's share in the order. The total amount of cash medical support that the non-custodial parent is ordered to pay under this clause shall not exceed five percent of his or her gross income, or the difference between the non-custodial parent's income and the self-support reserve, whichever is less.

(v) In addition to the amounts ordered under clause (ii), (iii), or (iv), the court shall pro rate each parent's share of reasonable health care expenses not reimbursed or paid by insurance, the medical assistance program established pursuant to title eleven of article five of the social services law, or the state's child health insurance plan pursuant to title one-A of article twenty-five of the public health law, in the same proportion as each parent's income is to the combined parental income, and state the non-custodial parent's share as a percentage in the order. The non-custodial parent's pro rata share of such health care expenses determined by the court to be due and owing shall be support arrears/past due support and shall be subject to any remedies provided by law for the enforcement of support arrears/past due support. In addition, the court may direct that the non-custodial parent's pro rata share of such health care expenses be paid in one sum or in periodic sums, including direct payment to the health care provider.

(vi) Upon proof by either party that cash medical support pursuant to clause (ii), (iii), (iv), or (v) of this subparagraph would be unjust or inappropriate pursuant to paragraph (f) of this subdivision, the court shall:

(A) order the parties to pay cash medical support as the court finds just and appropriate, considering the best interests of the child; and

(B) set forth in the order the factors it considered, the amount calculated under this subparagraph, the reason or reasons the court did not order such amount, and the basis for the amount awarded.

(6) Where the court determines that the custodial parent is seeking work and incurs child care expenses as a result thereof, the court may determine reasonable child care expenses and may apportion the same between the custodial and non-custodial parent. The non-custodial parent's share of such expenses shall be separately stated and paid in a manner determined by the court.

(7) Where the court determines, having regard for the circumstances of the case and of the respective parties and in the best interests of the child, and as justice requires, that the present or future provision of post-secondary, private, special, or enriched education for the child is appropriate, the court may award educational expenses. The non-custodial parent shall pay educational expenses, as awarded, in a manner determined by the court, including direct payment to the educational provider.

(d) Notwithstanding the provisions of paragraph (c) of this subdivision, where the annual amount of the basic child support obligation would reduce the non-custodial parent's income below the poverty income guidelines amount for a single person as reported by the federal department of health and human services, the basic child support obligation shall be twenty-five dollars per month, provided, however, that if the court finds that such basic child support obligation is unjust or inappropriate, which finding shall be based upon considerations of the factors set forth in paragraph (f) of this subdivision, the court shall order the non-custodial parent to pay such amount of the child support as the court finds just and appropriate. Notwithstanding the provisions of paragraph (c) of this subdivision, where the annual amount of the basic child support obligation would reduce the non-custodial parent's income below the self-support reserve but not below the poverty income guidelines amount for a single person as reported by the federal department of health and human services, the basic child support obligation shall be fifty dollars per month or the difference between the non-custodial parent's income and the self-support reserve, whichever is greater, in addition to any amounts that the court may, in its discretion, order in accordance with subparagraphs four, five, six and/or seven of paragraph (c) of this subdivision.

(e) Where a parent is or may be entitled to receive non-recurring payments from extraordinary sources not otherwise considered as income pursuant to this section, including but not limited to:

(1) Life insurance policies;

(2) Discharges of indebtedness;

(3) Recovery of bad debts and delinquency amounts;

(4) Gifts and inheritances; and

(5) Lottery winnings, the court, in accordance with paragraphs (c), (d) and (f) of this subdivision may allocate a proportion of the same to child support, and such amount shall be paid in a manner determined by the court.

(f) The court shall calculate the basic child support obligation, and the non-custodial parent's pro rata share of the basic child support obligation. Unless the court finds that the non-custodial parents's pro-rata share of the basic child support obligation is unjust or inappropriate, which finding shall be based upon consideration of the following factors:

(1) The financial resources of the custodial and non-custodial parent, and those of the child;

(2) The physical and emotional health of the child and his/her special needs and aptitudes;

(3) The standard of living the child would have enjoyed had the marriage or household not been dissolved;

(4) The tax consequences to the parties;

(5) The non-monetary contributions that the parents will make toward the care and well-being of the child;

(6) The educational needs of either parent;

(7) A determination that the gross income of one parent is substantially less than the other parent's gross income;

(8) The needs of the children of the non-custodial parent for whom the non-custodial parent is providing support who are not subject to the instant action and whose support has not been deducted from income pursuant to subclause (D) of clause (vii) of subparagraph five of paragraph (b) of this subdivision, and the financial resources of any person obligated to support such children, provided, however, that this factor may apply only if the resources available to support such children are less than the resources available to support the children who are subject to the instant action;

(9) Provided that the child is not on public assistance (i) extraordinary expenses incurred by the non-custodial parent in exercising visitation, or (ii) expenses incurred by the non-custodial parent in extended visitation provided that the custodial parent's expenses are substantially reduced as a result thereof; and

(10) Any other factors the court determines are relevant in each case, the court shall order the non-custodial parent to pay his or her pro rata share of the basic child support obligation, and may order the non-custodial parent to pay an amount pursuant to paragraph (e) of this subdivision.

(g) Where the court finds that the non-custodial parent's pro rata share of the basic child support obligation is unjust or inappropriate, the court shall order the non-custodial parent to pay such amount of child support as the court finds just and appropriate, and the court shall set forth, in a written order, the factors it considered; the amount of each party's pro rata share of the basic child support obligation; and the reasons that the court did not order the basic child support obligation. Such written order may not be waived by either party or counsel; provided, however, and notwithstanding any other provision of law, the court shall not find that the non-custodial parent's pro rata share of such obligation is unjust or inappropriate on the basis that such share exceeds the portion of a public assistance grant which is attributable to a child or children. Where the non-custodial parent's income is less than or equal to the poverty income guidelines amount for a single person as reported by the federal department of health and human services, unpaid child support arrears in excess of five hundred dollars shall not accrue.

(h) A validly executed agreement or stipulation voluntarily entered into between the parties after the effective date of this subdivision presented to the court for incorporation in an order or judgment shall include a provision stating that the parties have been advised of the provisions of this subdivision, and that the basic child support obligation provided for therein would presumptively result in the correct amount of child support to be awarded. In the event that such agreement or stipulation deviates from the basic child support obligation, the agreement or stipulation must specify the amount that such basic child support obligation would have been and the reason or reasons that such agreement or stipulation does not provide for payment of that amount. Such provision may not be waived by either party or counsel. Nothing contained in this subdivision shall be construed to alter the rights of the parties to voluntarily enter into validly executed agreements or stipulations which deviate from the basic child support obligation provided such agreements or stipulations comply with the provisions of this paragraph. The court shall, however, retain discretion with respect to child support pursuant to this section. Any court order or judgment incorporating a validly executed agreement or stipulation which deviates from the basic child support obligation shall set forth the court's reasons for such deviation.

(i) Where either or both parties are unrepresented, the court shall not enter an order or judgment other than a temporary order pursuant to section two hundred thirty-seven of this article, that includes a provision for child support unless the unrepresented party or parties have received a copy of the child support standards chart promulgated by the commissioner of the office of temporary and disability assistance pursuant to subdivision two of section one hundred eleven-i of the social services law. Where either party is in receipt of child support enforcement services through the local social services district, the local social services district child support enforcement unit shall advise such party of the amount derived from application of the child support percentage and that such amount serves as a starting point for the determination of the child support award, and shall provide such party with a copy of the child support standards chart.

(j) In addition to financial disclosure required in section two hundred thirty-six of this article, the court may require that the income and/or expenses of either party be verified with documentation including, but not limited to, past and present income tax returns, employer statements, pay stubs, corporate, business, or partnership books and records, corporate and business tax returns, and receipts for expenses or such other means of verification as the court determines appropriate. Nothing herein shall affect any party's right to pursue discovery pursuant to this chapter, the civil practice law and rules, or the family court act.

(k) When a party has defaulted and/or the court is otherwise presented with insufficient evidence to determine gross income, the court shall order child support based upon the needs or standard of living of the child, whichever is greater. Such order may be retroactively modified upward, without a showing of change in circumstances.

(l) In any action or proceeding for modification of an order of child support existing prior to the effective date of this paragraph, brought pursuant to this article, the child support standards set forth in this subdivision shall not constitute a change of circumstances warranting modification of such support order; provided, however, that (1) where the circumstances warrant modification of such order, or (2) where any party objects to an adjusted child support order made or proposed at the direction of the support collection unit pursuant to section one hundred eleven-h or one hundred eleven-n of the social services law, and the court is reviewing the current order of child support, such standards shall be applied by the court in its determination with regard to the request for modification, or disposition of an objection to an adjusted child support order made or proposed by a support collection unit. In applying such standards, when the order to be modified incorporates by reference or merges with a validly executed separation agreement or stipulation of settlement, the court may consider, in addition to the factors set forth in paragraph (f) of this subdivision, the provisions of such agreement or stipulation concerning property distribution, distributive award and/or maintenance in determining whether the amount calculated by using the standards would be unjust or inappropriate.

1-c. (a) Notwithstanding any other provision of this chapter to the contrary, no court shall make an order providing for visitation or custody to a person who has been convicted of murder in the first or second degree in this state, or convicted of an offense in another jurisdiction which, if committed in this state, would constitute either murder in the first or second degree, of a parent, legal custodian, legal guardian, sibling, half-sibling or step-sibling of any child who is the subject of the proceeding. Pending determination of a petition for visitation or custody, such child shall not visit and no person shall visit with such child present, such person who has been convicted of murder in the first or second degree in this state, or convicted of and offense in another jurisdiction which, if committed in this state, would constitute either murder in the first or second degree, of a parent, legal custodian, legal guardian, sibling, half-sibling or step-sibling of a child who is the subject of the proceeding without the consent of such child's custodian or legal guardian.

(b) Notwithstanding any other provision of this chapter to the contrary, there shall be a rebuttable presumption that it is not in the best interests of the child to be placed in the custody of or to visit with a person who has been convicted of one or more of the following sexual offenses in this state or convicted of one or more offenses in another jurisdiction which, if committed in this state, would constitute one or more of the following offenses, when a child who is the subject of the proceeding was conceived as a result: (A) rape in the first or second degree; (B) course of sexual conduct against a child in the first degree; (C) predatory sexual assault; or (D) predatory sexual assault against a child.

(c) Notwithstanding paragraph (a) or (b) of this subdivision a court may order visitation or custody where:

(i) (A) such child is of suitable age to signify assent and such child assents to such visitation or custody; or

(B) if such child is not of suitable age to signify assent, the child's custodian or legal guardian assents to such order; or

(C) the person who has been convicted of murder in the first or second degree, or an offense in another jurisdiction which if committed in this state, would constitute either murder in the first or second degree, can prove by a preponderance of the evidence that:

(1) he or she, or a family or household member of either party, was a victim of domestic violence by the victim of such murder; and

(2) the domestic violence was causally related to the commission of such murder;

(ii) and the court finds that such visitation or custody is in the best interests of the child.

(d) For the purpose of making a determination pursuant to clause (C) of subparagraph (i) of paragraph (c) of this subdivision, the court shall not be bound by the findings of fact, conclusions of law or ultimate conclusion as determined by the proceedings leading to the conviction of murder in the first or second degree in this state or of an offense in another jurisdiction which, if committed in this state, would constitute murder in either the first or second degree, of a parent, legal guardian, legal custodian, sibling, half-sibling or step-sibling of a child who is the subject of the proceeding. In all proceedings under this section, an attorney shall be appointed for the child.

2. (a) An order directing payment of money for child support shall be enforceable pursuant to section fifty-two hundred forty-one or fifty-two hundred forty-two of the civil practice law and rules or in any other manner provided by law. Such orders or judgments for child support and maintenance shall also be enforceable pursuant to article fifty-two of the civil practice law and rules upon a debtor's default as such term is defined in paragraph seven of subdivision (a) of section fifty-two hundred forty-one of the civil practice law and rules. The establishment of a default shall be subject to the procedures established for the determination of a mistake of fact for income executions pursuant to subdivision (e) of section fifty-two hundred forty-one of the civil practice law and rules. For the purposes of enforcement of child support orders or combined spousal and child support orders pursuant to section five thousand two hundred forty-one of the civil practice law and rules, a "default" shall be deemed to include amounts arising from retroactive support.

b. (1) When a child receiving support is a public assistance recipient, or the order of support is being enforced or is to be enforced pursuant to section one hundred eleven-g of the social services law, the court shall direct that the child support payments be made to the support collection unit. Unless (i) the court finds and sets forth in writing the reasons that there is good cause not to require immediate income withholding; or (ii) when the child is not in receipt of public assistance, a written agreement providing for an alternative arrangement has been reached between the parties, the support collection unit shall issue an income execution immediately for child support or combined maintenance and child support, and may issue an execution for medical support enforcement in accordance with the provisions of the order of support. Such written agreement may include an oral stipulation made on the record resulting in a written order. For purposes of this paragraph, good cause shall mean substantial harm to the debtor. The absence of an arrearage or the mere issuance of an income execution shall not constitute good cause. When an immediate income execution or an execution for medical support enforcement is issued by the support collection unit, such income execution shall be issued pursuant to section five thousand two hundred forty-one of the civil practice law and rules, except that the provisions thereof relating to mistake of fact, default and any other provisions which are not relevant to the issuance of an income execution pursuant to this paragraph shall not apply; provided, however, that if the support collection unit makes an error in the issuance of an income execution pursuant to this paragraph, and such error is to the detriment of the debtor, the support collection unit shall have thirty days after notification by the debtor to correct the error. Where permitted under federal law and where the record of the proceedings contains such information, such order shall include on its face the social security number and the name and address of the employer, if any, of the person chargeable with support; provided, however, that failure to comply with this requirement shall not invalidate such order. When the court determines that there is good cause not to immediately issue an income execution or when the parties agree to an alternative arrangement as provided in this paragraph, the court shall provide expressly in the order of support that the support collection unit shall not issue an immediate income execution. Notwithstanding any such order, the support collection unit shall issue an income execution for support enforcement when the debtor defaults on the support obligation, as defined in section five thousand two hundred forty-one of the civil practice law and rules.

(2) When the court issues an order of child support or combined child and spousal support on behalf of persons other than those in receipt of public assistance or in receipt of services pursuant to section one hundred eleven-g of the social services law, the court shall issue an income deduction order pursuant to subdivision (c) of section five thousand two hundred forty-two of the civil practice law and rules at the same time it issues the order of support. The court shall enter the income deduction order unless the court finds and sets forth in writing (i) the reasons that there is good cause not to require immediate income withholding; or (ii) that an agreement providing for an alternative arrangement has been reached between the parties. Such agreement may include a written agreement or an oral stipulation, made on the record, that results in a written order. For purposes of this paragraph, good cause shall mean substantial harm to the debtor. The absence of an arrearage or the mere issuance of an income deduction order shall not constitute good cause. Where permitted under federal law and where the record of the proceedings contains such information, such order shall include on its face the social security number and the name and address of the employer, if any, of the person chargeable with support; provided, however, that failure to comply with this requirement shall not invalidate the order. When the court determines that there is good cause not to issue an income deduction order immediately or when the parties agree to an alternative arrangement as provided in this paragraph, the court shall provide expressly in the order of support the basis for its decision and shall not issue an income deduction order.

c. Any order of support issued on behalf of a child in receipt of family assistance or child support enforcement services pursuant to section one hundred eleven-g of the social services law shall be subject to review and adjustment by the support collection unit pursuant to section one hundred eleven-n of the social services law. Such review and adjustment shall be in addition to any other activities undertaken by the support collection unit relating to the establishment, modification, and enforcement of support orders payable to such unit.

3. Order of protection. a. The court may make an order of protection in assistance or as a condition of any other order made under this section. The order of protection may set forth reasonable conditions of behavior to be observed for a specified time by any party. Such an order may require any party:

(1) to stay away from the home, school, business or place of employment of the child, other parent or any other party, and to stay away from any other specific location designated by the court;

(2) to permit a parent, or a person entitled to visitation by a court order or a separation agreement, to visit the child at stated periods;

(3) to refrain from committing a family offense, as defined in subdivision one of section 530.11 of the criminal procedure law, or any criminal offense against the child or against the other parent or against any person to whom custody of the child is awarded or from harassing, intimidating or threatening such persons;

(4) to permit a designated party to enter the residence during a specified period of time in order to remove personal belongings not in issue in a proceeding or action under this chapter or the family court act;

(5) to refrain from acts of commission or omission that create an unreasonable risk to the health, safety or welfare of a child;

(6) to pay the reasonable counsel fees and disbursements involved in obtaining or enforcing the order of the person who is protected by such order if such order is issued or enforced;

(7) to refrain from intentionally injuring or killing, without justification, any companion animal the respondent knows to be owned, possessed, leased, kept or held by the person protected by the order or a minor child residing in such person's household. "Companion animal," as used in this section, shall have the same meaning as in subdivision five of section three hundred fifty of the agriculture and markets law;

(8) (i) to promptly return specified identification documents to the protected party, in whose favor the order of protection or temporary order of protection is issued; provided, however, that such order may: (A) include any appropriate provision designed to ensure that any such document is available for use as evidence in this proceeding, and available if necessary for legitimate use by the party against whom such order is issued; and (B) specify the manner in which such return shall be accomplished.

(ii) For purposes of this subparagraph, "identification document" shall mean any of the following: (A) exclusively in the name of the protected party: birth certificate, passport, social security card, health insurance or other benefits card, a card or document used to access bank, credit or other financial accounts or records, tax returns, any driver's license, and immigration documents including but not limited to a United States permanent resident card and employment authorization document; and (B) upon motion and after notice and an opportunity to be heard, any of the following, including those that may reflect joint use or ownership, that the court determines are necessary and are appropriately transferred to the protected party: any card or document used to access bank, credit or other financial accounts or records, tax returns, and any other identifying cards and documents; and

(9) to observe such other conditions as are necessary to further the purposes of protection.

b. An order of protection entered pursuant to this subdivision shall bear in a conspicuous manner, on the front page of said order, the language "Order of protection issued pursuant to section two hundred forty of the domestic relations law". The order of protection shall also contain the following notice: "This order of protection will remain in effect even if the protected party has, or consents to have, contact or communication with the party against whom the order is issued. This order of protection can only be modified or terminated by the court. The protected party cannot be held to violate this order nor be arrested for violating this order.". The absence of such language shall not affect the validity of such order. The presentation of a copy of such an order to any peace officer acting pursuant to his or her special duties, or police officer, shall constitute authority, for that officer to arrest a person when that person has violated the terms of such an order, and bring such person before the court and, otherwise, so far as lies within the officer's power, to aid in securing the protection such order was intended to afford.

c. An order of protection entered pursuant to this subdivision may be made in the final judgment in any matrimonial action or in a proceeding to obtain custody of or visitation with any child under this section, or by one or more orders from time to time before or subsequent to final judgment, or by both such order or orders and the final judgment. The order of protection may remain in effect after entry of a final matrimonial judgment and during the minority of any child whose custody or visitation is the subject of a provision of a final judgment or any order. An order of protection may be entered notwithstanding that the court for any reason whatsoever, other than lack of jurisdiction, refuses to grant the relief requested in the action or proceeding.

d. The chief administrator of the courts shall promulgate appropriate uniform temporary orders of protection and orders of protection forms, applicable to proceedings under this article, to be used throughout the state. Such forms shall be promulgated and developed in a manner to ensure the compatibility of such forms with the statewide computerized registry established pursuant to section two hundred twenty-one-a of the executive law.

e. No order of protection may direct any party to observe conditions of behavior unless: (i) the party requesting the order of protection has served and filed an action, proceeding, counter-claim or written motion and, (ii) the court has made a finding on the record that such party is entitled to issuance of the order of protection which may result from a judicial finding of fact, judicial acceptance of an admission by the party against whom the order was issued or judicial finding that the party against whom the order is issued has given knowing, intelligent and voluntary consent to its issuance. The provisions of this subdivision shall not preclude the court from issuing a temporary order of protection upon the court's own motion or where a motion for such relief is made to the court, for good cause shown. In any proceeding pursuant to this article, a court shall not deny an order of protection, or dismiss an application for such an order, solely on the basis that the acts or events alleged are not relatively contemporaneous with the date of the application or the conclusion of the action. The duration of any temporary order shall not by itself be a factor in determining the length or issuance of any final order.

f. In addition to the foregoing provisions, the court may issue an order, pursuant to section two hundred twenty-seven-c of the real property law, authorizing the party for whose benefit any order of protection has been issued to terminate a lease or rental agreement pursuant to section two hundred twenty-seven-c of the real property law.

g. Any party moving for a temporary order of protection pursuant to this subdivision during hours when the court is open shall be entitled to file such motion or pleading containing such prayer for emergency relief on the same day that such person first appears at such court, and a hearing on the motion or portion of the pleading requesting such emergency relief shall be held on the same day or the next day that the court is in session following the filing of such motion or pleading.

h. Upon issuance of an order of protection or temporary order of protection or upon a violation of such order, the court shall make a determination regarding the suspension and revocation of a license to carry, possess, repair or dispose of a firearm or firearms, ineligibility for such a license and the surrender of firearms in accordance with sections eight hundred forty-two-a and eight hundred forty-six-a of the family court act, as applicable. Upon issuance of an order of protection pursuant to this section or upon a finding of a violation thereof, the court also may direct payment of restitution in an amount not to exceed ten thousand dollars in accordance with subdivision (e) of section eight hundred forty-one of such act; provided, however, that in no case shall an order of restitution be issued where the court determines that the party against whom the order would be issued has already compensated the injured party or where such compensation is incorporated in a final judgment or settlement of the action.

i. The protected party in whose favor the order of protection or temporary order of protection is issued may not be held to violate such an order nor may such protected party be arrested for violating such order.

* 3-a. Service of order of protection. a. If a temporary order of protection has been issued or an order of protection has been issued upon a default, unless the party requesting the order states on the record that she or he will arrange for other means for service or deliver the order to a peace or police officer directly for service, the court shall immediately deliver a copy of the temporary order of protection or order of protection to a peace officer, acting pursuant to his or her special duties and designated by the court, or to a police officer as defined in paragraph (b) or (d) of subdivision thirty-four of section 1.20 of the criminal procedure law, or, in the city of New York, to a designated representative of the police department of the city of New York. Any peace or police officer or designated person receiving a temporary order of protection or an order of protection as provided hereunder shall serve or provide for the service thereof together with any associated papers that may be served simultaneously, at any address designated therewith, including the summons and petition or complaint if not previously served. Service of such temporary order of protection or order of protection and associated papers shall, insofar as practicable, be achieved promptly. An officer or designated person obliged to perform service pursuant to this subdivision, and his or her employer, shall not be liable for damages resulting from failure to achieve service where, having made a reasonable effort, such officer or designated person is unable to locate and serve the temporary order of protection or order of protection at any address provided by the party requesting the order. A statement subscribed by the officer or designated person, and affirmed by him or her to be true under the penalties of perjury, stating the papers served, the date, time, address or in the event there is no address, place, and manner of service, the name and a brief physical description of the party served, shall be proof of service of the summons, petition and temporary order of protection or order of protection. When the temporary order of protection or order of protection and other papers, if any, have been served, such officer or designated person shall provide the court with an affirmation, certificate or affidavit of service and shall provide notification of the date and time of such service to the statewide computer registry established pursuant to section two hundred twenty-one-a of the executive law.

b. Notwithstanding any other provision of law, all orders of protection and temporary orders of protection filed and entered along with any associated papers that may be served simultaneously may be transmitted by facsimile transmission or electronic means for expedited service in accordance with the provisions of this subdivision. For purposes of this subdivision, "facsimile transmission" and "electronic means" shall be as defined in subdivision (f) of rule twenty-one hundred three of the civil practice law and rules.

* NB Separately amended cannot be put together

* 3-a. Service of order of protection. (a) If a temporary order of protection has been issued or an order of protection has been issued upon a default, unless the party requesting the order states on the record that she or he will arrange for other means for service or deliver the order to a peace or police officer directly for service, the court shall immediately deliver a copy of the temporary order of protection or order of protection together with any associated papers that may be served simultaneously including the summons and petition, to a peace officer, acting pursuant to his or her special duties and designated by the court, or to a police officer as defined in paragraph (b) or (d) of subdivision thirty-four of section 1.20 of the criminal procedure law, or, in the city of New York, to a designated representative of the police department of the city of New York. Any peace or police officer or designated person receiving a temporary order of protection or an order of protection as provided in this section shall serve or provide for the service thereof together with any associated papers that may be served simultaneously, at any address designated therewith, including the summons and petition or complaint if not previously served. Service of such temporary order of protection or order of protection and associated papers shall, insofar as practicable, be achieved promptly. An officer or designated person obliged to perform service pursuant to this subdivision, and his or her employer, shall not be liable for damages resulting from failure to achieve service where, having made a reasonable effort, such officer or designated person is unable to locate and serve the temporary order of protection or order of protection at any address provided by the party requesting the order.

(b) When the temporary order of protection or order of protection and associated papers, if any, have been served, such officer or designated person shall provide the court with an affirmation, certificate or affidavit of service when the temporary order of protection or order of protection has been served, and shall provide notification of the date and time of such service to the statewide computer registry established pursuant to section two hundred twenty-one-a of the executive law. A statement subscribed by the officer or designated person, and affirmed by him or her to be true under the penalties of perjury, stating the papers served, the date, time, address or in the event there is no address, place, and manner of service, the name and a brief physical description of the party served, shall be proof of service of the summons, petition and temporary order of protection or order of protection.

(c) Where an officer or designated person obliged to perform service pursuant to this section is unable to complete service of the temporary order of protection or order of protection, such officer or designated person shall provide the court with proof of attempted service of the temporary order of protection or order of protection with information regarding the dates, times, locations and manner of attempted service. An affirmation, certificate or affidavit of service with a statement subscribed by the officer or designated person, and affirmed by him or her to be true under the penalties of perjury, stating the name of the party and the papers attempted to be served on said person, and for each attempted service, the date, time, address or in the event there is no address, place, and manner of attempted service, shall be proof of attempted service.

(d) Any peace or police officer or designated person performing service under this subdivision shall not charge a fee for such service, including, but not limited to, fees as provided under section eight thousand eleven of the civil practice law and rules.

* NB Separately amended cannot be put together

3-b. Emergency powers; local criminal court. If the court that issued an order of protection or temporary order of protection under this section or warrant in connection thereto is not in session when an arrest is made for an alleged violation of the order or upon a warrant issued in connection with such violation, the arrested person shall be brought before a local criminal court in the county of arrest or in the county in which such warrant is returnable pursuant to article one hundred twenty of the criminal procedure law and arraigned by such court. Such local criminal court shall order the commitment of the arrested person to the custody of the sheriff, admit to, fix or accept bail, or release the arrested person on his or her recognizance pending appearance in the court that issued the order of protection, temporary order of protection or warrant. In making such order, such local criminal court shall consider the bail recommendation, if any, made by the supreme or family court as indicated on the warrant or certificate of warrant. Unless the petitioner or complainant requests otherwise, the court, in addition to scheduling further criminal proceedings, if any, regarding such alleged family offense or violation allegation, shall make such matter returnable in the supreme or family court, as applicable, on the next day such court is in session.

3-c. Orders of protection; filing and enforcement of out-of-state orders. A valid order of protection or temporary order of protection issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction shall be accorded full faith and credit and enforced as if it were issued by a court within the state for as long as the order remains in effect in the issuing jurisdiction in accordance with sections two thousand two hundred sixty-five and two thousand two hundred sixty-six of title eighteen of the United States Code.

a. An order issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction shall be deemed valid if:

(1) the issuing court had personal jurisdiction over the parties and over the subject matter under the law of the issuing jurisdiction;

(2) the person against whom the order was issued had reasonable notice and an opportunity to be heard prior to issuance of the order; provided, however, that if the order was a temporary order of protection issued in the absence of such person, that notice had been given and that an opportunity to be heard had been provided within a reasonable period of time after the issuance of the order; and

(3) in the case of orders of protection or temporary orders of protection issued against both a petitioner and respondent, the order or portion thereof sought to be enforced was supported by: (i) a pleading requesting such order, including, but not limited to, a petition, cross-petition or counterclaim; and (ii) a judicial finding that the requesting party is entitled to the issuance of the order, which may result from a judicial finding of fact, judicial acceptance of an admission by the party against whom the order was issued or judicial finding that the party against whom the order was issued had give knowing, intelligent and voluntary consent to its issuance.

b. Notwithstanding the provisions of article fifty-four of the civil practice law and rules, an order of protection or temporary order of protection issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction, accompanied by a sworn affidavit that upon information and belief such order is in effect as written and has not been vacated or modified, may be filed without fee with the clerk of the court, who shall transmit information regarding such order to the statewide registry of orders of protection and warrants established pursuant to section two hundred twenty-one-a of the executive law; provided, however, that such filing and registry entry shall not be required for enforcement of the order.

4. One-time adjustment of child support orders issued prior to September fifteenth, nineteen hundred eighty-nine. Any party to a child support order issued prior to September fifteenth, nineteen hundred eighty-nine on the behalf of a child in receipt of public assistance or child support services pursuant to section one hundred eleven-g of the social services law may request that the support collection unit undertake one review of the order for adjustment purposes pursuant to section one hundred eleven-h of the social services law. A hearing on the adjustment of such order shall be granted upon the objection of either party pursuant to the provisions of this section. An order shall be adjusted if as of the date of the support collection unit's review of the correct amount of child support as calculated pursuant to the provisions of this section would deviate by at least ten percent from the child support ordered in the current order of support. Additionally, a new order shall be issued upon a showing that the current order of support does not provide for the health care needs of the child through insurance or otherwise. Eligibility of the child for medical assistance shall not relieve any obligation the parties otherwise have to provide for the health care needs of the child. The support collection unit's review of a child support order shall be made on notice to all parties to the current support order. Nothing herein shall be deemed in any way to limit, restrict, expand or impair the rights of any party to file for a modification of a child support order as is otherwise provided by law.

(1) Upon mailing of an adjustment finding and where appropriate a proposed order in conformity with such finding filed by either party or by the support collection unit, a party shall have thirty-five days from the date of mailing to submit to the court identified thereon specific written objections to such finding and proposed order.

(a) If specific written objections are submitted by either party or by the support collection unit, a hearing shall be scheduled by the court on notice to the parties and the support collection unit, who then shall have the right to be heard by the court and to offer evidence in support of or in opposition to adjustment of the support order.

(b) The party filing the specific written objections shall bear the burden of going forward and the burden of proof; provided, however, that if the support collection unit has failed to provide the documentation and information required by subdivision fourteen of section one hundred eleven-h of the social services law, the court shall first require the support collection unit to furnish such documents and information to the parties and the court.

(c) If the court finds by a preponderance of the evidence that the specific written objections have been proven, the court shall recalculate or readjust the proposed adjusted order accordingly or, for good cause, shall remand the order to the support collection unit for submission of a new proposed adjusted order. Any readjusted order so issued by the court or resubmitted by the support collection unit after a remand by the court shall be effective as of the date the proposed adjusted order would have been effective had no specific written objections been filed.

(d) If the court finds that the specific written objections have not been proven by a preponderance of the evidence, the court shall immediately issue the adjusted order as submitted by the support collection unit, which shall be effective as of the date the order would have been effective had no specific written exceptions been filed.

(e) If the court receives no specific written objections to the support order within thirty-five days of the mailing of the proposed order the clerk of the court shall immediately enter the order without further review, modification, or other prior action by the court or any judge or support magistrate thereof, and the clerk shall immediately transmit copies of the order of support to the parties and to the support collection unit.

(2) A motion to vacate an order of support adjusted pursuant to this section may be made no later than forty-five days after an adjusted support order is executed by the court where no specific written objections to the proposed order have been timely received by the court. Such motion shall be granted only upon a determination by the court issuing such order that personal jurisdiction was not timely obtained over the moving party.

* 5. Provision of child support orders to the state case registry. The court shall direct that a copy of any child support or combined child and spousal support order issued by the court on or after the first day of October, nineteen hundred ninety-eight, in any proceeding under this section be provided promptly to the state case registry established pursuant to subdivision four-a of section one hundred eleven-b of the social services law.

* NB There are 2 subdivision 5's

* 5. On-going cost of living adjustment of child support orders issued prior to September fifteenth, nineteen hundred eighty-nine. Any party to a child support order issued prior to September fifteenth, nineteen hundred eighty-nine on the behalf of a child in receipt of public assistance or child support services pursuant to section one hundred eleven-g of the social services law may request that the support collection unit review the order for a cost of living adjustment in accordance with the provisions of section two hundred forty-c of this article.

* NB There are 2 subdivision 5's



240-A - Judgment or decree; additional provision.

240-a. Judgment or decree; additional provision. In any action or proceeding brought under the provisions of this chapter wherein all or part of the relief granted is divorce or annulment of a marriage any interlocutory or final judgment or decree shall contain, as a part thereof, the social security numbers of the named parties in the action or proceeding, as well as a provision that each party may resume the use of his or her premarriage surname or any other former surname.



240-B - Order of support by parent.

240-b. Order of support by parent. When the court makes an order of support pursuant to section two hundred forty of this article, and where permitted under federal law and where the record of the proceedings contains such information, the court shall require the social security number of such parent to be affixed to such order; provided, however, that no such order shall be invalid because of the omission of such number. Where the record of the proceedings contains such information, such order shall also include on its face the name and address of the employer, if any, of the person chargeable with support provided, however, that failure to comply with this requirement shall not invalidate such order. Where the order of child support or combined child and spouse support is made on behalf of persons in receipt of public assistance or in receipt of services pursuant to section one hundred eleven-g of the social services law, the court shall require each party to provide, and update upon any change, the following information to the court by reporting such change to the support collection unit designated by the appropriate social services district: social security number, residential and mailing addresses, telephone number, driver's license number; and name, address and telephone number of the parties' employers. Due process requirements for notice and service of process for subsequent hearings are met, with respect to such party, upon sending written notice by first class mail to the most recent residential address on record with the support collection unit; or by sending by first class mail written notice to the most recent employer address on record with the support collection unit, if a true copy thereof also is sent by first class mail to the most recent residential address on record with the support collection unit. Any such order issued on or after the first day of October, nineteen hundred ninety-nine shall also include, where available, the social security number of each child on whose behalf support has been ordered.



240-C - Review and cost of living adjustment of child support orders.

240-c. Review and cost of living adjustment of child support orders. 1. Request. Any party to a child support order issued on behalf of a child in receipt of public assistance, or child support enforcement services pursuant to section one hundred eleven-g of the social services law may request that the support collection unit review the order for cost of living adjustment purposes pursuant to section one hundred eleven-n of the social services law.

2. Adjustment process. (a) A cost of living adjustment shall be made by the support collection unit with respect to an order of support under review if the sum of the annual average changes of the consumer price index for all urban consumers (CPI-U), as published annually by the United States department of labor bureau of labor statistics, is ten percent or greater.

(b) The cost of living adjustment and adjusted child support obligation amount as calculated by the review shall be reflected on the adjusted order issued by the support collection unit and mailed to the parties by first class mail. The child support obligation amount contained in the adjusted order shall be due and owing on the date the first payment is due under the terms of the order of support which was reviewed and adjusted occurring on or after the effective date of the adjusted order.

(c) The support collection unit shall provide a copy of the adjusted order to the court which issued the most recent order of support, which shall append it to the order.

3. Objection process. (a) An objection to a cost of living adjustment, as reflected in an adjusted order issued by a support collection unit, may be made to the court by either party to the order, or by the support collection unit, and shall be submitted to the court in writing within thirty-five days from the date of mailing of the adjusted order. A copy of the written objection shall be provided by the objecting party to the other party and to the support collection unit.

(b) Where such objections are timely filed, the cost of living adjustment shall not take effect, and a hearing on the adjustment of such order shall be granted pursuant to the provisions of this section, which shall result in either:

(1) the issuance by the court of a new order of support in accordance with the child support standards as set forth in section two hundred forty of this article; or

(2) where application of the child support standards as set forth in section two hundred forty of this article results in a determination that no adjustment is appropriate, an order of no adjustment.

(c) Any order of support made by the court under this section shall occur without the requirement for proof or showing of a change in circumstances.

(d) The court shall conduct the hearing and make its determination no later than forty-five days from the date it receives an objection. If the order under review does not provide for health insurance benefits for the child, the court shall make a determination regarding such benefits pursuant to section two hundred forty of this article. The clerk of the court shall immediately transmit copies of the order of support or order of no adjustment issued by the court pursuant to this subdivision to the parties and the support collection unit. Where a hearing results in the issuance of a new order of support, the effective date of the court order shall be the earlier of the date of the court determination or the date the cost of living adjustment would have been effective had it not been challenged.

(e) Where no objection has been timely raised to a cost of living adjustment as reflected in an adjusted order, such adjustment shall become final without further review by the court or any judge or support magistrate thereof.

4. Modification of orders. Nothing herein shall be deemed in any way to limit, restrict, expand or impair the rights of any party to file for a modification of a child support order as is otherwise provided by law.

5. Notice. Parties eligible for adjustment of child support orders shall receive notice of the right to review such orders as follows:

(a) All applications or motions by the support collection unit or by persons seeking support enforcement services through the support collection unit for the establishment, modification, enforcement, violation or adjustment of child support orders shall on their face in conspicuous type state:

NOTE: (1) A COURT ORDER OF SUPPORT RESULTING FROM A PROCEEDING COMMENCED BY THIS APPLICATION (MOTION) SHALL BE ADJUSTED BY THE APPLICATION OF A COST OF LIVING ADJUSTMENT AT THE DIRECTION OF THE SUPPORT COLLECTION UNIT NO EARLIER THAN TWENTY-FOUR MONTHS AFTER SUCH ORDER IS ISSUED, LAST MODIFIED OR LAST ADJUSTED, UPON THE REQUEST OF ANY PARTY TO THE ORDER OR PURSUANT TO PARAGRAPH (2) BELOW. SUCH COST OF LIVING ADJUSTMENT SHALL BE ON NOTICE TO BOTH PARTIES WHO, IF THEY OBJECT TO THE COST OF LIVING ADJUSTMENT, SHALL HAVE THE RIGHT TO BE HEARD BY THE COURT AND TO PRESENT EVIDENCE WHICH THE COURT WILL CONSIDER IN ADJUSTING THE CHILD SUPPORT ORDER IN ACCORDANCE WITH SUBDIVISION 1-B OF SECTION TWO HUNDRED FORTY OF THE DOMESTIC RELATIONS LAW, KNOWN AS THE CHILD SUPPORT STANDARDS ACT.

(2) A PARTY SEEKING SUPPORT FOR ANY CHILD(REN) RECEIVING FAMILY ASSISTANCE SHALL HAVE A CHILD SUPPORT ORDER REVIEWED AND ADJUSTED AT THE DIRECTION OF THE SUPPORT COLLECTION UNIT NO EARLIER THAN TWENTY-FOUR MONTHS AFTER SUCH ORDER IS ISSUED, LAST MODIFIED OR LAST ADJUSTED BY THE SUPPORT COLLECTION UNIT, WITHOUT FURTHER APPLICATION BY ANY PARTY. ALL PARTIES WILL RECEIVE A COPY OF THE ADJUSTED ORDER.

(3) WHERE ANY PARTY FAILS TO PROVIDE, AND UPDATE UPON ANY CHANGE, THE SUPPORT COLLECTION UNIT WITH A CURRENT ADDRESS, AS REQUIRED BY SECTION TWO HUNDRED FORTY-B OF THE DOMESTIC RELATIONS LAW, TO WHICH AN ADJUSTED ORDER CAN BE SENT, THE SUPPORT OBLIGATION AMOUNT CONTAINED THEREIN SHALL BECOME DUE AND OWING ON THE DATE THE FIRST PAYMENT IS DUE UNDER THE TERMS OF THE ORDER OF SUPPORT WHICH WAS REVIEWED AND ADJUSTED OCCURRING ON OR AFTER THE EFFECTIVE DATE OF THE ADJUSTED ORDER, REGARDLESS OF WHETHER OR NOT THE PARTY HAS RECEIVED A COPY OF THE ADJUSTED ORDER.

(b) All court orders of support payable through a support collection unit shall on their face in conspicuous type state:

NOTE: (1) THIS ORDER OF CHILD SUPPORT SHALL BE ADJUSTED BY THE APPLICATION OF A COST OF LIVING ADJUSTMENT AT THE DIRECTION OF THE SUPPORT COLLECTION UNIT NO EARLIER THAN TWENTY-FOUR MONTHS AFTER THIS ORDER IS ISSUED, LAST MODIFIED OR LAST ADJUSTED, UPON THE REQUEST OF ANY PARTY TO THE ORDER OR PURSUANT TO PARAGRAPH (2) BELOW. UPON APPLICATION OF A COST OF LIVING ADJUSTMENT AT THE DIRECTION OF THE SUPPORT COLLECTION UNIT, AN ADJUSTED ORDER SHALL BE SENT TO THE PARTIES WHO, IF THEY OBJECT TO THE COST OF LIVING ADJUSTMENT, SHALL HAVE THIRTY-FIVE (35) DAYS FROM THE DATE OF MAILING TO SUBMIT A WRITTEN OBJECTION TO THE COURT INDICATED ON SUCH ADJUSTED ORDER. UPON RECEIPT OF SUCH WRITTEN OBJECTION, THE COURT SHALL SCHEDULE A HEARING AT WHICH THE PARTIES MAY BE PRESENT TO OFFER EVIDENCE WHICH THE COURT WILL CONSIDER IN ADJUSTING THE CHILD SUPPORT ORDER IN ACCORDANCE WITH THE CHILD SUPPORT STANDARDS ACT.

(2) A RECIPIENT OF FAMILY ASSISTANCE SHALL HAVE THE CHILD SUPPORT ORDER REVIEWED AND ADJUSTED AT THE DIRECTION OF THE SUPPORT COLLECTION UNIT NO EARLIER THAN TWENTY-FOUR MONTHS AFTER SUCH ORDER IS ISSUED, LAST MODIFIED OR LAST ADJUSTED WITHOUT FURTHER APPLICATION BY ANY PARTY. ALL PARTIES WILL RECEIVE A COPY OF THE ADJUSTED ORDER.

(3) WHERE ANY PARTY FAILS TO PROVIDE, AND UPDATE UPON ANY CHANGE, THE SUPPORT COLLECTION UNIT WITH A CURRENT ADDRESS, AS REQUIRED BY SECTION TWO HUNDRED FORTY-B OF THE DOMESTIC RELATIONS LAW, TO WHICH AN ADJUSTED ORDER CAN BE SENT, THE SUPPORT OBLIGATION AMOUNT CONTAINED THEREIN SHALL BECOME DUE AND OWING ON THE DATE THE FIRST PAYMENT IS DUE UNDER THE TERMS OF THE ORDER OF SUPPORT WHICH WAS REVIEWED AND ADJUSTED OCCURRING ON OR AFTER THE EFFECTIVE DATE OF THE ADJUSTED ORDER, REGARDLESS OF WHETHER OR NOT THE PARTY HAS RECEIVED A COPY OF THE ADJUSTED ORDER.



241 - Interference with or withholding of visitation rights; alimony or maintenance suspension.

241. Interference with or withholding of visitation rights; alimony or maintenance suspension. When it appears to the satisfaction of the court that a custodial parent receiving alimony or maintenance pursuant to an order, judgment or decree of a court of competent jurisdiction has wrongfully interfered with or withheld visitation rights provided by such order, judgment or decree, the court, in its discretion, may suspend such payments or cancel any arrears that may have accrued during the time that visitation rights have been or are being interfered with or withheld. Nothing in this section shall constitute a defense in any court to an application to enforce payment of child support or grounds for the cancellation of arrears for child support.



243 - Security for payments by defendant in action for divorce, separation or annulment; sequestration.

243. Security for payments by defendant in action for divorce, separation or annulment; sequestration. Where a judgment rendered or an order made in an action in this state for divorce, separation or annulment, or for a declaration of nullity of a void marriage, or a judgment rendered in another state for divorce upon any of the grounds provided in section one hundred seventy of this chapter, or for separation or separate support and maintenance for any of the causes specified in section two hundred, or for relief, however designated, granted upon grounds which in this state would be grounds for annulment of marriage or for a declaration of nullity of a void marriage, upon which an action has been brought in this state and judgment rendered therein, requires a spouse to provide for the education or maintenance of any of the children of a marriage, or for the support of his or her spouse, the court, in its discretion, also may direct the spouse from whom maintenance or support is sought to give reasonable security, in such a manner and within such a time as it thinks proper, for the payment, from time to time, of the sums of money required for that purpose. If he or she fails to give the security, or to make any payment required by the terms of such a judgment or order, whether or not security has been given therefor, or to pay any sum of money for the support and maintenance of the children or the support and maintenance of the spouse during the pendency of the action, or for counsel fees and expenses which he or she is required to pay by a judgment or order, the court may cause his or her personal property and the rents and profits of his or her real property to be sequestered, and may appoint a receiver thereof. The rents and profits and other property so sequestered may be applied, from time to time, under the direction of the court, to the payment of any of the sums of money specified in this section, as justice requires; and if the same shall be insufficient to pay the sums of money required, the court, on application of the receiver, may direct the mortgage or sale of such real property by the receiver, under such terms and conditions as it may prescribe, sufficient to pay such sums.



244 - Enforcement by execution of judgment or order in action for divorce, separation or annulment.

244. Enforcement by execution of judgment or order in action for divorce, separation or annulment. Where a spouse in an action for divorce, separation or annulment, or declaration of nullity of a void marriage, or a person other than a spouse when an action for an annulment is maintained after the death of a spouse, defaults in paying any sum of money as required by the judgment or order directing the payment thereof, or as required by the terms of an agreement or stipulation incorporated by reference in a judgment, such direction shall be enforceable pursuant to section fifty-two hundred forty-one or fifty-two hundred forty-two of the civil practice law and rules. Upon application the court shall make an order directing the entry of judgment for the amount of arrears of child support together with costs and disbursements. The court shall make an order directing the entry of judgment for the amount of arrears of any other payments so directed, together with costs and disbursements, unless the defaulting party shows good cause for failure to make application for relief from the judgment or order directing such payment prior to the accrual of such arrears. The court shall not make an order reducing or cancelling arrears unless the facts and circumstances constituting good cause are set forth in a written memorandum of decision. The application for such order shall be upon such notice to the spouse or other person as the court may direct. Such judgment may be enforced by execution or in any other manner provided by law for the collection of money judgments. The relief herein provided for is in addition to any and every other remedy to which a spouse may be entitled under the law; provided that when a judgment for such arrears or any part thereof shall have been entered pursuant to this section, such judgment shall thereafter not be subject to modification under the discretionary power granted by this section; and after the entry of such judgment the judgment creditor shall not hereafter be entitled to collect by any form of remedy any greater portion of such arrears than that represented by the judgment so entered. Such judgment shall provide for the payment of interest on the amount of any arrears if the default was willful, in that the obligated spouse knowingly, consciously and voluntarily disregarded the obligation under a lawful court order. Such interest shall be computed from the date on which the payment was due, at the prevailing rate of interest on judgments as provided in the civil practice law and rules.



244-A - Enforcement of arrears which accrue during pendency of an enforcement proceeding.

244-a. Enforcement of arrears which accrue during pendency of an enforcement proceeding. In any proceeding for enforcement of payment of any sum of money as required by judgment or order the party seeking enforcement may amend the papers in support of the application for enforcement to include any additional arrears which have accrued since the commencement of such enforcement proceeding at the time of a hearing upon or submission of the matter, provided that written notice of the intention to so amend has been given eight days previously.



244-B - Child support proceedings and enforcement of arrears; suspension of driving privileges.

244-b. Child support proceedings and enforcement of arrears; suspension of driving privileges.

(a) In any proceeding for the enforcement of a direction or agreement, incorporated in a judgment or order, to pay any sum of money as child support or combined child and spousal support, if the court is satisfied by competent proof that the respondent has accumulated support arrears equivalent to or greater than the amount of support due pursuant to such judgment or order for a period of four months, the court may order the department of motor vehicles to suspend the respondent's driving privileges, and if such order issues, the respondent may apply to the department of motor vehicles for a restricted use license pursuant to section five hundred thirty of the vehicle and traffic law. The court may at any time upon payment of arrears or partial payment of arrears by the respondent order the department of motor vehicles to terminate the suspension of respondent's driving privileges. For purposes of determining whether a support obligor has accumulated support arrears equivalent to or greater than the amount of support due for a period of four months, the amount of any retroactive support, other than periodic payments of retroactive support which are past due, shall not be included in the calculation of support arrears pursuant to this section.

(b) If the respondent, after receiving appropriate notice, fails to comply with a summons, subpoena or warrant relating to a paternity or child support proceeding, the court may order the department of motor vehicles to suspend the respondent's driving privileges. The court may subsequently order the department of motor vehicles to terminate the suspension of the respondent's driving privileges; however, the court shall order the termination of such suspension when the court is satisfied that the respondent has fully complied with all summonses, subpoenas and warrants relating to a paternity or child support proceeding.

(c) The provisions of subdivision (a) of this section shall not apply to:

(i) respondents who are receiving public assistance or supplemental security income; or

(ii) respondents whose income as defined by subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of this chapter falls below the self-support reserve as defined by subparagraph six of paragraph (b) of subdivision one-b of section two hundred forty of this chapter; or

(iii) respondents whose income as defined by subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of this chapter remaining after the payment of the current support obligation would fall below the self-support reserve as defined by subparagraph six of paragraph (b) of subdivision one-b of section two hundred forty of this chapter.

(d) The court's discretionary decision not to suspend driving privileges shall not have any res judicata effect or preclude any other agency with statutory authority to direct the department of motor vehicles to suspend driving privileges.



244-C - Child support proceedings and enforcement of arrears; suspensions of state professional, occupational and business licenses.

244-c. Child support proceedings and enforcement of arrears; suspensions of state professional, occupational and business licenses. (a) In any proceeding for enforcement of a direction or agreement, incorporated in a judgement or order, to pay any sum of money as child support or combined child and spousal support, if the court is satisfied by competent proof that the respondent has accumulated support arrears equivalent to or greater than the amount of support due pursuant to such judgment or order for a period of four months and that the respondent is licensed, permitted or registered by or with a board, department, authority or office of this state to conduct a trade, business, profession or occupation, the court may order such board, department, authority or office to commence proceedings as required by law regarding the suspension of such license, permit, registration, or authority to practice and to inform the court of the actions it has taken pursuant to such proceedings. For purposes of determining whether a respondent has accumulated support arrears equivalent to or greater than the amount of support due for a period of four months, the amount of any retroactive support, other than periodic payments of retroactive support which are past due, shall not be included in the calculation of support arrears pursuant to this section.

(b) If the respondent, after receiving appropriate notice, fails to comply with a summons, subpoena or warrant relating to a paternity or child support proceeding, and the court has determined that the respondent is licensed, permitted or registered by or with a board, department, authority or office of this state or one of its political subdivisions or instrumentalities to conduct a trade, business, profession or occupation, the court may order such board, department, authority or office to commence proceedings as required by law regarding the suspension of such license, permit, registration or authority to practice and to inform the court of the actions it has taken pursuant to such proceeding. The court may subsequently order such board, department, authority or office to terminate the suspension of the respondent's license, permit, registration or authority to practice; however, the court shall order the termination of such suspension when the court is satisfied that the respondent has fully complied with all summons, subpoenas and warrants relating to a paternity or child support proceeding.

(c) If the court determines that the suspension of the license, permit or registration of the respondent would create an extreme hardship to either the licensee, permittee or registrant or to persons whom he or she serves, the court may, in lieu of suspension, suspend the order described in subdivision (a) of this section to the licensing entity for a period not to exceed one year. If, on or before the expiration of this period, the court has not received competent proof presented at hearing that the respondent is in full compliance with his or her support obligation, the court shall cause the suspension of the order to be rescinded and shall further cause such order to be served upon the licensing entity.

(d) The provisions of subdivision (a) of this section shall not apply to:

(i) respondents who are receiving public assistance or supplemental security income; or

(ii) respondents whose income as defined by subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of the domestic relations law falls below the self-support reserve as defined by subparagraph six of paragraph (b) of subdivision one-b of section two hundred forty of the domestic relations law, or

(iii) respondents whose income as defined by subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of the domestic relations law remaining after the payment of the current support obligation would fall below the self-support reserve as defined by subparagraph six of paragraph (b) of subdivision one-b of section two hundred forty of the domestic relations law.

(e) The court shall inform the respondent that competent proof for purposes of proving payment to a licensing entity shall be a certified check, notice issued by the court, or notice from a support collection unit where the order is for payment to the support collection unit.



244-D - Child support proceedings and enforcement of arrears; suspension of recreational license.

244-d. Child support proceedings and enforcement of arrears; suspension of recreational license. (a) In any proceeding for enforcement of a direction or agreement, incorporated in a judgement or order, to pay any sum of money as child support or combined child and spousal support, if the court is satisfied by competent proof that the respondent has accumulated support arrears equivalent to or greater than the amount of support due pursuant to such judgment or order for a period of four months, the court may order any agency responsible for the issuance of a recreational license to suspend or refuse to reissue a license to the respondent, or deny application for such license by the respondent. For purposes of determining whether a respondent has accumulated support arrears equivalent to or greater than the amount of support due for a period of four months, the amount of any retroactive support, other than periodic payments of retroactive support which are past due, shall not be included in the calculation of support arrears pursuant to this section.

(b) If the respondent, after receiving appropriate notice, fails to comply with a summons, subpoena, or warrant relating to a paternity or child support proceeding, the court may order any agency responsible for the issuance of a recreational license to suspend or to refuse to reissue a license to the respondent or to deny application for such license by the respondent. The court may subsequently order such agency to terminate the adverse action regarding the respondent's license; however, the court shall order the termination of such suspension or other adverse action when the court is satisfied that the respondent has fully complied with the requirements of all summons, subpoenas, and warrants relating to a paternity or child support proceeding.

(c) The provisions of subdivision (a) of this section shall not apply to:

(i) respondents who are receiving public assistance or supplemental security income; or

(ii) respondents whose income as defined by subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of the domestic relations law falls below the self-support reserve as defined by subparagraph six of paragraph (b) of subdivision one-b of section two hundred forty of this article; or

(iii) respondents whose income as defined by subparagraph five of paragraph (b) of subdivision one-b of section two hundred forty of this article remaining after the payment of the current support obligation would fall below the self-support reserve as defined by subparagraph six of paragraph (b) of subdivision one-b of section two hundred forty of this article.



245 - Enforcement by contempt proceedings of judgment or order in action for divorce, separation or annulment.

245. Enforcement by contempt proceedings of judgment or order in action for divorce, separation or annulment. Where a spouse, in an action for divorce, separation, annulment or declaration of nullity of a void marriage, or for the enforcement in this state of a judgment for divorce, separation, annulment or declaration of nullity of a void marriage rendered in another state, makes default in paying any sum of money as required by the judgment or order directing the payment thereof, the aggrieved spouse may make application pursuant to the provisions of section seven hundred fifty-six of the judiciary law to punish the defaulting spouse for contempt, and where the judgment or order directs the payment to be made in installments, or at stated intervals, failure to make such single payment or installment may be punished as therein provided, and such punishment, either by fine or commitment, shall not be a bar to a subsequent proceeding to punish the defaulting spouse as for a contempt for failure to pay subsequent installments, but for such purpose such spouse may be proceeded against under the said order in the same manner and with the same effect as though such installment payment was directed to be paid by a separate and distinct order, and the provisions of the civil rights law are hereby superseded so far as they are in conflict therewith. Such application may also be made without any previous sequestration or direction to give security or any application for enforcement by any other means. No demand of any kind upon the defaulting spouse shall be necessary in order that he or she be proceeded against and punished for failure to make any such payment or to pay any such installment; personal service upon the defaulting spouse of an uncertified copy of the judgment or order under which the default has occurred shall be sufficient.



246 - Persons financially unable to comply with orders or judgments directing the payment of alimony.

246. Persons financially unable to comply with orders or judgments directing the payment of alimony. 1. Any person who, by an order or judgment made or entered in an action for divorce, separation, annulment or declaration of the nullity of a void marriage or an action for the enforcement in this state of a judgment for divorce, separation or annulment or declaring the nullity of a void marriage rendered in another state, is directed to make payment of any sum or sums of money and against whom an order to punish for a contempt of court has been made pursuant to the provisions of section two hundred forty-five of this chapter or the judiciary law may, if financially unable to comply with the order or judgment to make such payment, upon such notice to such parties as the court may direct, make application to the court for an order relieving him from such payment and such contempt order. The court, upon the hearing of such application, if satisfied from the proofs and evidence offered and submitted that the applicant is financially unable to make such payment may, upon a showing of good cause, until further order of the court, modify the order or judgment to make such payment and relieve him from such contempt order. No such modification shall reduce or annul unpaid sums or installments accrued prior to the making of such application unless the defaulting party shows good cause for failure to make application for relief from the judgement or order directing such payment prior to the accrual of such arrears. Such modification may increase such support nunc pro tunc based on newly discovered evidence.

2. Whenever, upon application to the court by an interested party, it appears to the satisfaction of the court that any person, who has been relieved totally or partially from making any such payment pursuant to the provisions of this section, is no longer financially unable to comply with the order or judgment to make such payment, then the court may, upon a showing of good cause, modify or revoke its order relieving him totally or partially from making such payment.

3. Any person may assert his financial inability to comply with the directions contained in an order or judgment made or entered in an action for divorce, separation, annulment or declaration of the nullity of a void marriage or an action for the enforcement in this state of a judgment for divorce, separation or annulment or declaring the nullity of a void marriage rendered in another state, as a defense in a proceeding instituted against him under section two hundred forty-five or under the judiciary law to punish him for his failure to comply with such directions and, if the court, upon the hearing of such contempt proceeding, is satisfied from the proofs and evidence offered and submitted that the defendant is financially unable to comply with such order or judgment, it may, in its discretion, until further order of the court, make an order modifying such order or judgment and denying the application to punish the defendant for contempt. No such modification shall reduce or annul arrears accrued prior to the making of such application unless the defaulting party shows good cause for failure to make application for relief from the judgment or order directing such payment prior to the accrual of such arrears. Such modification may increase such support nunc pro tunc as of the date of the application based on newly discovered evidence. Any retroactive amount of support due shall be paid in one sum or periodic sums, as the court shall direct, taking into account any amount of temporary support which has been paid.



247 - Alimony or maintenance payments suspended during confinement in prison.

247. Alimony or maintenance payments suspended during confinement in prison. Notwithstanding any inconsistent provision of this article, the provision of any judgment or order rendered or made in an action for divorce, separation, annulment or declaration of nullity of a void marriage, requiring the payment of moneys by one spouse for the support of the other shall be suspended and inoperative so far as punishment for contempt is concerned during the period in which the defaulting spouse shall be imprisoned pursuant to any order adjudging him or her in contempt for failure to comply with any provision in such order.



248 - Modification of judgment or order in action for divorce or annulment.

248. Modification of judgment or order in action for divorce or annulment. Where an action for divorce or for annulment or for a declaration of the nullity of a void marriage is brought by a spouse, and a final judgment of divorce or a final judgment annulling the marriage or declaring its nullity has been rendered, the court, by order upon the application of the payor on notice, and on proof of the marriage of the payee after such final judgment, must modify such final judgment and any orders made with respect thereto by annulling the provisions of such final judgment or orders, or of both, directing payments of money for the support of the payee. The court in its discretion upon application of the payor on notice, upon proof that the payee is habitually living with another person and holding himself or herself out as the spouse of such other person, although not married to such other person, may modify such final judgment and any orders made with respect thereto by annulling the provisions of such final judgment or orders or of both, directing payment of money for the support of such payee.



249 - Trial preferences in matrimonial actions.

249. Trial preferences in matrimonial actions. Upon motion of either party or upon its own motion, the court may direct that any action or proceeding brought (1) to annul a marriage or to declare the nullity of a void marriage, or (2) for a separation, or (3) for a divorce, or (4) to enjoin the prosecution in any other jurisdiction of an action for divorce, be placed forthwith by the clerk on the supreme court calendar and be entitled to preference in the trial thereof, in accordance with Rule 3403 of the civil practice law and rules, provided that in the courts' discretion, justice so requires. Such direction may be made by separate order or in any order granted in any such action or proceeding upon any application made pursuant to sections two hundred thirty-six, two hundred thirty-seven or two hundred forty of this article.

Such direction, in the event no note of issue has been previously filed with the clerk, may also require either party to file with the clerk proof of service of the summons, two copies of the note of issue and such other data as may be required.



250 - Agreements relating to marriage; statute of limitations.

250. Agreements relating to marriage; statute of limitations. 1. The statute of limitations for commencing an action or proceeding or for claiming a defense that arises from an agreement made pursuant to subdivision three of part B of section two hundred thirty-six of this article entered into (a) prior to a marriage or (b) during the marriage, but prior to the service of process in a matrimonial action or proceeding, shall be three years.

2. The statute of limitations shall be tolled until (a) process has been served in such matrimonial action or proceeding, or (b) the death of one of the parties.

3. The provisions of this section shall not apply to a separation agreement or an agreement made during the pendency of a matrimonial action or in settlement thereof.



251 - Filing of order in family court.

251. Filing of order in family court. When, in a matrimonial action, the supreme court refers the issues of support, custody or visitation to the family court, the order or judgment shall provide that a copy thereof shall be filed by the plaintiff's attorney, within ten days, with the clerk of the family court therein specified.



252 - Effect of pendency of action for divorce, separation or annulment on petition for order of protection.

252. Effect of pendency of action for divorce, separation or annulment on petition for order of protection. 1. In an action for divorce, separation or annulment or in an action to declare the nullity of a void marriage in the supreme court, the supreme court or the family court shall entertain an application for an order of protection or temporary order of protection by either party. Such an order may require any party:

(a) to stay away from the home, school, business or place of employment of the child, other parent or any other party, and to stay away from any other specific location designated by the court;

(b) to permit a parent, or a person entitled to visitation by a court order or a separation agreement, to visit the child at stated periods;

(c) to refrain from committing a family offense, as defined in subdivision one of section 530.11 of the criminal procedure law, or any criminal offense against such child or against the other parent or against any person to whom custody of the child is awarded or from harassing, intimidating or threatening such persons;

(d) to permit a designated party to enter the residence during a specified period of time in order to remove personal belongings not in issue in a proceeding or action under this chapter or the family court act;

(e) to refrain from acts of commission or omission that create an unreasonable risk to the health, safety or welfare of a child;

(f) to pay the reasonable counsel fees and disbursements involved in obtaining or enforcing the order of the person who is protected by such order if such order is issued or enforced;

(g) to refrain from intentionally injuring or killing, without justification, any companion animal the respondent knows to be owned, possessed, leased, kept or held by the person protected by the order or a minor child residing in such person's household. "Companion animal," as used in this section, shall have the same meaning as in subdivision five of section three hundred fifty of the agriculture and markets law;

(h) (1) to promptly return specified identification documents to the protected party, in whose favor the order of protection or temporary order of protection is issued; provided, however, that such order may: (A) include any appropriate provision designed to ensure that any such document is available for use as evidence in this proceeding, and available if necessary for legitimate use by the party against whom such order is issued; and (B) specify the manner in which such return shall be accomplished.

(2) For purposes of this paragraph, "identification document" shall mean any of the following: (A) exclusively in the name of the protected party: birth certificate, passport, social security card, health insurance or other benefits card, a card or document used to access bank, credit or other financial accounts or records, tax returns, any driver's license, and immigration documents including but not limited to a United States permanent resident card and employment authorization document; and (B) upon motion and after notice and an opportunity to be heard, any of the following, including those that may reflect joint use or ownership, that the court determines are necessary and are appropriately transferred to the protected party: any card or document used to access bank, credit or other financial accounts or records, tax returns, and any other identifying cards and documents; and

(i) to observe such other conditions as are necessary to further the purposes of protection.

2. An order of protection entered pursuant to this subdivision shall bear in a conspicuous manner, on the front page of said order, the language "Order of protection issued pursuant to section two hundred fifty-two of the domestic relations law". The order of protection shall also contain the following notice: "This order of protection will remain in effect even if the protected party has, or consents to have, contact or communication with the party against whom the order is issued. This order of protection can only be modified or terminated by the court. The protected party cannot be held to violate this order nor be arrested for violating this order.". The absence of such language shall not affect the validity of such order. The presentation of a copy of such an order to any peace officer acting pursuant to his or her special duties, or police officer, shall constitute authority, for that officer to arrest a person when that person has violated the terms of such an order, and bring such person before the court and, otherwise, so far as lies within the officer's power, to aid in securing the protection such order was intended to afford.

2-a. If the court that issued an order of protection or temporary order of protection under this section or warrant in connection thereto is not in session when an arrest is made for an alleged violation of the order or upon a warrant issued in connection with such violation, the arrested person shall be brought before a local criminal court in the county of arrest or in the county in which such warrant is returnable pursuant to article one hundred twenty of the criminal procedure law and arraigned by such court. Such local criminal court shall order the commitment of the arrested person to the custody of the sheriff, admit to, fix or accept bail, or release the arrested person on his or her recognizance pending appearance in the court that issued the order of protection, temporary order of protection or warrant. In making such order, such local criminal court shall consider the bail recommendations, if any, made by the supreme or family court as indicated on the warrant or certificate of warrant. Unless the petitioner or complainant requests otherwise, the court, in addition to scheduling further criminal proceedings, if any, regarding such alleged family offense or violation allegation, shall make such matter returnable in the supreme or family court, as applicable, on the next day such court is in session.

3. An order of protection entered pursuant to this subdivision may be made in the final judgment in any matrimonial action, or by one or more orders from time to time before or subsequent to final judgment, or by both such order or orders and the final judgment. The order of protection may remain in effect after entry of a final matrimonial judgment and during the minority of any child whose custody or visitation is the subject of a provision of a final judgment or any order. An order of protection may be entered notwithstanding that the court for any reason whatsoever, other than lack of jurisdiction, refuses to grant the relief requested in the action or proceeding.

4. No order of protection may direct any party to observe conditions of behavior unless: (i) the party requesting the order of protection has served and filed an action, proceeding, counterclaim or written motion and, (ii) the court has made a finding on the record that such party is entitled to issuance of the order of protection which may result from a judicial finding of fact, judicial acceptance of an admission by the party against whom the order was issued or judicial finding that the party against whom the order is issued has given knowing, intelligent and voluntary consent to its issuance. The provisions of this subdivision shall not preclude the court from issuing a temporary order of protection upon the court's own motion or where a motion for such relief is made to the court, for good cause shown.

5. Except with respect to enforcement pursuant to a criminal prosecution under article two hundred fifteen of the penal law, the supreme court may provide in an order made pursuant to this section that the order may be enforced or modified only in the supreme court. If the supreme court so provides, the family court may not entertain an application to enforce or modify such an order of the supreme court.

6. In any such matrimonial action however, the court may not sua sponte consolidate actions or make, vacate or modify orders of protection issued in family court involving the same parties except upon motion and with notice to the non-moving party. Such non-moving party shall be given an opportunity to be heard.

7. A valid order of protection or temporary order of protection issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction shall be accorded full faith and credit and enforced as if it were issued by a court within the state for as long as the order remains in effect in the issuing jurisdiction in accordance with sections two thousand two hundred sixty-five and two thousand two hundred sixty-six of title eighteen of the United States Code.

(a) An order issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction shall be deemed valid if:

(i) the issuing court had personal jurisdiction over the parties and over the subject matter under the law of the issuing jurisdiction;

(ii) the person against whom the order was issued had reasonable notice and an opportunity to be heard prior to issuance of the order; provided, however, that if the order was a temporary order of protection issued in the absence of such person, that notice had been given and that an opportunity to be heard had been provided within a reasonable period of time after the issuance of the order; and

(iii) in the case of orders of protection or temporary orders of protection issued against both a petitioner and respondent, the order or portion thereof sought to be enforced was supported by: (A) a pleading requesting such order, including, but not limited to, a petition, cross-petition or counterclaim; and (B) a judicial finding that the requesting party is entitled to the issuance of the order, which may result from a judicial finding of fact, judicial acceptance of an admission by the party against whom the order was issued or judicial finding that the party against whom the order was issued had given knowing, intelligent and voluntary consent to its issuance.

(b) Notwithstanding the provisions of article fifty-four of the civil practice law and rules, an order of protection or temporary order of protection issued by a court of competent jurisdiction in another state, territorial or tribal jurisdiction, accompanied by a sworn affidavit that upon information and belief such order is in effect as written and has not been vacated or modified, may be filed without fee with the clerk of the court, who shall transmit information regarding such order to the statewide registry of orders of protection and warrants established pursuant to section two hundred twenty-one-a of the executive law; provided, however, that such filing and registry entry shall not be required for enforcement of the order.

8. Any party moving for a temporary order of protection pursuant to this subdivision during hours when the court is open shall be entitled to file such motion or pleading containing such prayer for emergency relief on the same day that such person first appears at such court, and a hearing on the motion or portion of the pleading requesting such emergency relief shall be held on the same day or the next day that the court is in session following the filing of such motion or pleading.

9. Upon issuance of an order of protection or temporary order of protection or upon a violation of such order, the court shall make a determination regarding the suspension and revocation of a license to carry, possess, repair or dispose of a firearm or firearms, ineligibility for such a license and the surrender of firearms in accordance with sections eight hundred forty-two-a and eight hundred forty-six-a of the family court act, as applicable. Upon issuance of an order of protection pursuant to this section or upon a finding of a violation thereof, the court also may direct payment of restitution in an amount not to exceed ten thousand dollars in accordance with subdivision (e) of section eight hundred forty-one of such act; provided, however, that in no case shall an order of restitution be issued where the court determines that the party against whom the order would be issued has already compensated the injured party or where such compensation is incorporated in a final judgment or settlement of the action.

9-a. The protected party in whose favor the order of protection or temporary order of protection is issued may not be held to violate an order issued in his or her favor nor may such protected party be arrested for violating such order.

10. All orders of protection and temporary orders of protection issued pursuant to this section along with any associated papers that may be served simultaneously shall be served in accordance with subdivision three-a of section two hundred forty of this article.



253 - Removal of barriers to remarriage.

253. Removal of barriers to remarriage. 1. This section applies only to a marriage solemnized in this state or in any other jurisdiction by a person specified in subdivision one of section eleven of this chapter.

2. Any party to a marriage defined in subdivision one of this section who commences a proceeding to annul the marriage or for a divorce must allege, in his or her verified complaint: (i) that, to the best of his or her knowledge, that he or she has taken or that he or she will take, prior to the entry of final judgment, all steps solely within his or her power to remove any barrier to the defendant's remarriage following the annulment or divorce; or (ii) that the defendant has waived in writing the requirements of this subdivision.

3. No final judgment of annulment or divorce shall thereafter be entered unless the plaintiff shall have filed and served a sworn statement: (i) that, to the best of his or her knowledge, he or she has, prior to the entry of such final judgment, taken all steps solely within his or her power to remove all barriers to the defendant's remarriage following the annulment or divorce; or (ii) that the defendant has waived in writing the requirements of this subdivision.

4. In any action for divorce based on subdivisions five and six of section one hundred seventy of this chapter in which the defendant enters a general appearance and does not contest the requested relief, no final judgment of annulment or divorce shall be entered unless both parties shall have filed and served sworn statements: (i) that he or she has, to the best of his or her knowledge, taken all steps solely within his or her power to remove all barriers to the other party's remarriage following the annulment or divorce; or (ii) that the other party has waived in writing the requirements of this subdivision.

5. The writing attesting to any waiver of the requirements of subdivision two, three or four of this section shall be filed with the court prior to the entry of a final judgment of annulment or divorce.

6. As used in the sworn statements prescribed by this section "barrier to remarriage" includes, without limitation, any religious or conscientious restraint or inhibition, of which the party required to make the verified statement is aware, that is imposed on a party to a marriage, under the principles held by the clergyman or minister who has solemnized the marriage, by reason of the other party's commission or withholding of any voluntary act. Nothing in this section shall be construed to require any party to consult with any clergyman or minister to determine whether there exists any such religious or conscientious restraint or inhibition. It shall not be deemed a "barrier to remarriage" within the meaning of this section if the restraint or inhibition cannot be removed by the party's voluntary act. Nor shall it be deemed a "barrier to remarriage" if the party must incur expenses in connection with removal of the restraint or inhibition and the other party refuses to provide reasonable reimbursement for such expenses. "All steps solely within his or her power" shall not be construed to include application to a marriage tribunal or other similar organization or agency of a religious denomination which has authority to annul or dissolve a marriage under the rules of such denomination.

7. No final judgment of annulment or divorce shall be entered, notwithstanding the filing of the plaintiff's sworn statement prescribed by this section, if the clergyman or minister who has solemnized the marriage certifies, in a sworn statement, that he or she has solemnized the marriage and that, to his or her knowledge, the plaintiff has failed to take all steps solely within his or her power to remove all barriers to the defendant's remarriage following the annulment or divorce, provided that the said clergyman or minister is alive and available and competent to testify at the time when final judgment would be entered.

8. Any person who knowingly submits a false sworn statement under this section shall be guilty of making an apparently sworn false statement in the first degree and shall be punished in accordance with section 210.40 of the penal law.

9. Nothing in this section shall be construed to authorize any court to inquire into or determine any ecclesiastical or religious issue. The truth of any statement submitted pursuant to this section shall not be the subject of any judicial inquiry, except as provided in subdivision eight of this section.



254 - Confidentiality.

254. Confidentiality. 1. Notwithstanding any other provision of law, in any proceeding for custody, divorce, separation or annulment, whether or not an order of protection or temporary order of protection is sought or has been sought in the past, the court may, upon its own motion or upon the motion of any party or the attorney for the child, authorize any party or the child to keep his or her address confidential from any adverse party or the child, as appropriate, in any pleadings or other papers submitted to the court, where the court finds that the disclosure of the address or other identifying information would pose an unreasonable risk to the health or safety of a party or the child. Pending such a finding, any address or other identifying information of the child or party seeking confidentiality shall be safeguarded and sealed in order to prevent its inadvertent or unauthorized use or disclosure.

2. Notwithstanding any other provision of law, if a party or a child has resided or resides in a residential program for victims of domestic violence as defined in section four hundred fifty-nine-a of the social services law, the present address of the party and the child and the address of the residential program for victims of domestic violence shall not be revealed.

3. Upon authorization as provided in subdivision one of this section, the identifying information shall be sealed and shall not be disclosed in any pleading or other document filed in a proceeding under this article. The court shall designate the clerk of the court or such other disinterested person as it deems appropriate, with consent of such disinterested person, as the agent for service of process for the party whose address is to remain confidential and shall notify the adverse party of such designation in writing. The clerk or disinterested person designated by the court shall, when served with process or other papers on behalf of the party whose address is to remain confidential, promptly notify such party whose address is to remain confidential and forward such process or papers to him or her.

4. In any case in which such a confidentiality authorization is made, the party whose address is to remain confidential shall inform the clerk of the court or disinterested person designated by the court of any change in address for purposes of receipt of service or process or any papers.



255 - Prerequisites for judgments under articles nine, ten and eleven of this chapter; health care coverage.

255. Prerequisites for judgments under articles nine, ten and eleven of this chapter; health care coverage. A court, prior to signing a judgment of divorce or separation, or a judgment annulling a marriage or declaring the nullity of a void marriage, shall ensure that:

1. Both parties have been notified, at such time and by such means as the court shall determine, that once the judgment is signed, a party thereto may or may not be eligible to be covered under the other party's health insurance plan, depending on the terms of the plan. Provided, however, service upon the defendant, simultaneous with the service of the summons, of a notice indicating that once the judgment is signed, a party thereto may or may not be eligible to be covered under the other party's health insurance plan, depending on the terms of the plan, shall be deemed sufficient notice to a defaulting defendant.

2. If the parties have entered into a stipulation of settlement/agreement on or after the effective date of this section resolving all of the issues between the parties, such settlement/agreement entered into between the parties shall contain a provision relating to the health care coverage of each party; and that such provision shall either: (a) provide for the future coverage of each party, or (b) state that each party is aware that he or she will no longer be covered by the other party's health insurance plan and that each party shall be responsible for his or her own health insurance coverage, and may be entitled to purchase health insurance on his or her own through a COBRA option, if available. The requirements of this subdivision shall not be waived by either party or counsel and, in the event it is not complied with, the court shall require compliance and may grant a thirty day continuance to afford the parties an opportunity to procure their own health insurance coverage.






Article 15 - (Domestic Relations) LAWS REPEALED; WHEN TO TAKE EFFECT

270 - Laws repealed.

270. Laws repealed. Of the laws enumerated in the schedule hereto annexed, that portion specified in the last column is hereby repealed.



271 - When to take effect.

271. When to take effect. This chapter shall take effect immediately.



272 - References in this chapter.

272. References in this chapter. Whenever in this chapter any reference is made to the children's court act of the State of New York, the children's court or a judge thereof, or to the domestic relations court act of the city of New York, the domestic relations court of the city of New York or a justice thereof, such reference shall, on and after the effective date of legislation implementing the establishment of the family court, the officers thereof, and prescribing its power and duties, be deemed to refer, respectively, to such legislation, the family court or a judge thereof, as the case may be, to the extent that such references may be made applicable.









EDN - Education

Title 1 - GENERAL PROVISIONS

Article 1 - (1 - 2-D) SHORT TITLE AND DEFINITIONS

1 - Short title.

Section 1. Short title. This chapter shall be known as the "Education Law".



2 - Definitions.

2. Definitions. Wherever used in this chapter, the following terms shall have the respective meanings hereinafter set forth or indicated:

1. Academy. The term "academy" means an incorporated institution for instruction in secondary education, and such high schools, academic departments in union free school districts and similar unincorporated schools as are admitted by the regents to the university as of academic grade.

2. College. The term "college" includes universities and other institutions for higher education authorized to confer degrees.

3. University. The term "university" means The University of the State of New York.

4. Regents. The term "regents" means board of regents of The University of the State of New York.

5. Commissioner. The term "commissioner" means commissioner of education of the state of New York.

6. Department. The term "department" means education department of the state of New York.

7. Secondary education. The term "secondary education" means instruction of academic grade, between the elementary grades and the college or university.

8. Higher education. The term "higher education" means education in advance of secondary education, and includes the work of colleges, universities, professional and technical schools, and educational work connected with libraries, museums, university and educational extension courses and similar agencies.

9. Trustee. The term "trustees," when not used in reference to a school district, includes directors, managers or other similar members of the governing board of an educational institution. The terms "trustee" and "trustees", respectively, when used in reference to a school district, shall include the plural or singular meaning, as the case may be, unless otherwise specified.

10. Parental relation. The term "persons in parental relation" to a child includes the parents, guardians or other persons, whether one or more, lawfully having the care, custody or control of such child, including persons who have been designated pursuant to title fifteen-A of article five of the general obligations law as persons in parental relation to the child.

11. Compulsory school ages. The term "child of compulsory school age" means any child between six and sixteen years of age lawfully required to attend upon instruction.

12. School authorities. The term "school authorities" means the trustees, or board of education, or corresponding officers, whether one or more, and by whatever name known, of a city school district, or other school district however created.

13. School officer. The term "school officer" means a clerk, collector, or treasurer of any school district; a trustee; a member of a board of education or other body in control of the schools by whatever name known in a union free school district, central school district, central high school district, or in a city school district; a superintendent of schools; a district superintendent; a supervisor of attendance or attendance officer; or other elective or appointive officer in a school district whose duties generally relate to the administration of affairs connected with the public school system.

14. Board of education. The term "board of education" shall include by whatever name known the governing body charged with the general control, management and responsibility of the schools of a union free school district, central school district, central high school district, or of a city school district.

15. School year. The term "school year" means the period commencing on the first day of July in each year and ending on the thirtieth day of June next following.

16. City school district. a. The following school districts are hereby designated and declared to be city school districts: (1) Any school district coterminous with a city on January first, nineteen hundred fifty; (2) any school district part of which was without and part of which was within a city on January first, nineteen hundred fifty, and which then contained the whole or the greater portion of the children of the city between birth and eighteen years of age, as shown by the school census; and (3) any school district wholly within, but not coterminous with, a city on January first, nineteen hundred fifty, and which then contained the greater portion of the children of the city between birth and eighteen years of age, as shown by the school census.

b. Whenever a city shall be created after January first, nineteen hundred fifty, that school district shall be and become a city school district which, on the effective date of the incorporation of such city, is: (1) coterminous with the city; (2) partly without and partly within the city and then contains the whole or the greater portion of the children of the city between birth and eighteen years of age, as shown by the school census; or (3) wholly within but not coterminous with the city and then contains the greater portion of the children of the city between birth and eighteen years of age, as shown by the school census.

c. The corporate existence of any school district, which, by virtue of the provisions of this subdivision, shall be and become a city school district, shall continue, and any such school district thereafter shall be governed by the provisions of this chapter applicable to city school districts.

* 17. State university. The term "state university" means the state university of New York, as created by article eight of this chapter.

* NB There are 2 sub 17's

* 17. City. The term "city" means the city school district of such city where the context clearly so indicates.

* NB There are 2 sub 17's

18. Minor or infant. The term "minor" or "infant" means a person who has not attained the age of eighteen years.

19. Expenditures. For purposes of computing aid to public school districts, boards of cooperative educational services, nonpublic elementary and secondary schools, public and cooperative library systems or public and free association libraries pursuant to this chapter or any other law, such aid shall be computed using state aid worksheets developed pursuant to regulations of the commissioner, designed to reflect use of the state comptroller's definition of expenditures to the extent possible. Such worksheet definitions of expenditures shall be used notwithstanding the fact that this chapter or other applicable law may use terms such as cash expenditures, expenses, costs, paid, payments, or such other terms.

24. Career education. The term "career education" means organized educational programs offering a sequence of courses which are directly related to the preparation of individuals in paid or unpaid employment in current or emerging occupations requiring other than a baccalaureate or advanced degrees, and shall include vocational and occupational education. Such programs shall include competency-based applied learning which contributes to an individual's academic knowledge, higher-order reasoning, and problem solving skills, work activities, general employability skills, and the skills necessary for economic independence as a productive and contributing member of society. Such term also includes applied technology education. Except where the intent indicates otherwise, the terms "vocational education" and "occupational education" shall mean "career education."



2-A - Release of directory information; access to institutions.

2-a. Release of directory information; access to institutions. Notwithstanding any other provision of law to the contrary, if a trustee, president, principal, or officer of any institution belonging to the University of the State of New York, or a board of education of any public school, in any city, union free, common or central school district or the administrator of any non-public school of secondary education receiving state funds permits the release of directory information relating to pupils or permits access to school buildings, school grounds or other school property to persons who inform pupils of educational, occupational or career opportunities, such trustee, president, principal, officer, board or administrator shall provide access to directory information relating to pupils and access to such school property on the same basis for official representatives of the state militia and the armed forces of the United States for the purpose of informing pupils of educational, occupational or career opportunities within the state militia or armed forces of the United States. Pursuant to this section, access provided to school property or directory information shall not be used for purposes other than informing students of educational, occupational or career opportunities.



2-B - Use of student social security numbers restricted.

2-b. Use of student social security numbers restricted. No public or private elementary or secondary school or college as defined in section two of this article shall display any student's social security number to identify such student for posting or public listing of grades, on class rosters or other lists provided to teachers, on student identification cards, in student directories or similar listings, or, unless specifically authorized or required by law, for any public identification purpose.



2-C - Release of student information to certain entities.

2-c. Release of student information to certain entities. 1. Definitions. As used in this section the following terms shall have the following meanings:

a. "Student information" shall mean personally identifiable information and biometric records as such terms are defined in section 99.3 of title 34 of the code of federal regulations implementing the Family Education Rights and Privacy Act, as such federal law and regulations are from time to time amended, or any other individual student records and shall also include de-identifiable information which means a collection of data or information that has been altered with the goal of making the student or students associated with such data or information permanently unknowable.

b. "Personally identifiable information" shall mean personally identifiable information as defined in section 99.3 of title 34 of the code of federal regulations implementing the Family Education Rights and Privacy Act, section 1232-g of title 20 of the United States code, as such federal law and regulations are from time to time amended.

c. "Shared learning infrastructure service provider" or "SLISP" shall mean any entity that collects, stores, organizes, or aggregates student information and contracts with or enters into an agreement with the department for the purposes of providing student information to a data dashboard operator for use in a data dashboard. Provided that the term SLISP shall not include boards of cooperative educational services or regional information centers operated by boards of cooperative educational services or other public entities.

d. "Data dashboard" shall mean an electronic data system or hosted software application or applications that is designed to utilize data and information collected, stored, organized or aggregated by a SLISP and that is designed to provide, through a contract between a New York school district and a data dashboard operator, end users such as educators, students and their families with access to customized student information with the goal of supporting instruction and student learning.

e. "Data dashboard operator" shall mean any third party contractor owning or operating a data dashboard that contracts or otherwise enters into an agreement to utilize data and information from a SLISP.

f. "Educational agency" shall mean any public school district, board of cooperative educational services, special act school district, public school kindergarten program, universal pre-kindergarten programs authorized pursuant to section thirty-six hundred two-e of this chapter, publicly funded pre-kindergarten programs, approved preschool special education programs pursuant to section forty-four hundred ten of this chapter, approved private school for the education of students with disabilities and a state supported or state operated school subject to the provisions of article eighty-five, eighty-seven or eighty-eight of this chapter.

g. "Student" shall mean any person attending an educational agency identified in paragraph f of this subdivision.

2. An educational agency may opt out of providing personally identifiable information to a SLISP or data dashboard operator for the purpose of creating data dashboards. An educational agency may at any time request that any personally identifiable information associated with such agency not be shared or provided to a SLISP or data dashboard operator. Such request shall be made to the department and upon receipt of such request, the department shall take all actions necessary to prevent and prohibit the sharing or providing of such information to any SLISP or data dashboard operator and that upon receipt of such request, the department shall take actions to immediately ensure that any personally identifiable information provided to any SLISP or data dashboard operator is deleted from such SLISP or operator and destroyed in a secure manner.

3. The commissioner and the department are hereby prohibited from providing any student information to a SLISP and the commissioner and department shall take actions to immediately ensure that any student information provided to any SLISP shall be deleted from such SLISP and destroyed in a secure manner.



2-D - Unauthorized release of personally identifiable information.

2-d. Unauthorized release of personally identifiable information. 1. Definitions. As used in this section the following terms shall have the following meanings:

a. "Building principal" means a building principal subject to annual performance evaluation review under the provisions of section three thousand twelve-c of this chapter.

b. "Classroom teacher" means a teacher subject to annual performance evaluation review under the provisions of section three thousand twelve-c of this chapter.

c. "Educational agency" means a school district, board of cooperative educational services, school, or the education department.

d. "Personally identifiable information," as applied to student data, means personally identifiable information as defined in section 99.3 of title thirty-four of the code of federal regulations implementing the family educational rights and privacy act, section twelve hundred thirty-two-g of title twenty of the United States code, and, as applied to teacher or principal data, means "personally identifying information" as such term is used in subdivision ten of section three thousand twelve-c of this chapter.

e. "School" means any public elementary or secondary school, universal pre-kindergarten program authorized pursuant to section thirty-six hundred two-e of this chapter, an approved provider of preschool special education, any other publicly funded pre-kindergarten program, a school serving children in a special act school district as defined in section four thousand one of this chapter, an approved private school for the education of students with disabilities, a state-supported school subject to the provisions of article eighty-five of this chapter, or a state-operated school subject to the provisions of article eighty-seven or eight-eight of this chapter.

f. "Student" means any person attending or seeking to enroll in an educational agency.

g. "Eligible student" means a student eighteen years or older.

h. "Parent" means a parent, legal guardian, or person in parental relation to a student.

i. "Student data" means personally identifiable information from student records of an educational agency.

j. "Teacher or principal data" means personally identifiable information from the records of an educational agency relating to the annual professional performance reviews of classroom teachers or principals that is confidential and not subject to release under the provisions of section three thousand twelve-c of this chapter.

k. "Third party contractor" shall mean any person or entity, other than an educational agency, that receives student data or teacher or principal data from an educational agency pursuant to a contract or other written agreement for purposes of providing services to such educational agency, including but not limited to data management or storage services, conducting studies for or on behalf of such educational agency, or audit or evaluation of publicly funded programs. Such term shall include an educational partnership organization that receives student and/or teacher or principal data from a school district to carry out its responsibilities pursuant to section two hundred eleven-e of this title and is not an educational agency as defined in paragraph c of this subdivision, and a not-for-profit corporation or other non-profit organization, other than an educational agency.

2. Chief privacy officer. a. The commissioner shall appoint a chief privacy officer within the department for a term of three years, which may be renewed for three-year terms thereafter. The chief privacy officer shall be qualified by training or experience in state and federal education privacy laws and regulations, civil liberties, information technology, and information security. The chief privacy officer shall report to the commissioner on matters affecting privacy and the security of student, teacher, and principal data.

b. The functions of the chief privacy officer shall include, but not be limited to:

(1) promoting the implementation of sound information practices for privacy and security of student data or teacher or principal data;

(2) assisting the commissioner in handling instances of data breaches as well as assisting the commissioner in due process proceedings regarding any alleged breaches of student data or teacher or principal data;

(3) providing assistance to educational agencies within the state on minimum standards and best practices associated with privacy and the security of student data or teacher or principal data;

(4) formulating a procedure within the department whereby parents, students, teachers, superintendents, school board members, principals, and other persons or entities the chief privacy officer determines is appropriate, may request information pertaining to student data or teacher or principal data in a timely and efficient manner;

(5) assisting the commissioner in establishing a protocol for the submission of complaints of possible breaches of student data or teacher or principal data;

(6) making recommendations as needed regarding privacy and the security of student data on behalf of the department to the governor, the speaker of the assembly, the temporary president of the senate, and the chairs of the senate and assembly education committees; and

(7) issuing an annual report on data privacy and security activities and progress, the number and disposition of reported breaches, if any, and a summary of any complaint submitted pursuant to subparagraph five of this paragraph.

c. The chief privacy officer shall have the power to:

(1) access all records, reports, audits, reviews, documents, papers, recommendations, and other materials maintained by an educational agency that relate to student data or teacher or principal data;

(2) to review and comment upon any department program, proposal, grant, or contract that involves the processing of student data or teacher or principal data before the commissioner begins or awards the program, proposal, grant, or contract; and

(3) any other powers that the commissioner shall deem appropriate.

3. Parents bill of rights for data privacy and security. a. A parents bill of rights for data privacy and security shall be published on the website of each educational agency and shall be included with every contract an educational agency enters into with a third party contractor where the third party contractor receives student data or teacher or principal data.

b. The parents bill of rights for data privacy and security shall state in clear and plain English terms that:

(1) A student's personally identifiable information cannot be sold or released for any commercial purposes;

(2) Parents have the right to inspect and review the complete contents of their child's education record;

(3) State and federal laws protect the confidentiality of personally identifiable information, and safeguards associated with industry standards and best practices, including but not limited to, encryption, firewalls, and password protection, must be in place when data is stored or transferred;

(4) A complete list of all student data elements collected by the State is available for public review at (insert website address here) or by writing to (insert mailing address here); and

(5) Parents have the right to have complaints about possible breaches of student data addressed. Complaints should be directed to (insert phone number, email and mailing address here).

c. The parents bill of rights for data privacy and security shall include supplemental information for each contract an educational agency enters into with a third party contractor where the third party contractor receives student data or teacher or principal data. Such supplemental information shall be developed by the educational agency and shall include:

(1) the exclusive purposes for which the student data or teacher or principal data will be used;

(2) how the third party contractor will ensure that the subcontractors, persons or entities that the third party contractor will share the student data or teacher or principal data with, if any, will abide by data protection and security requirements;

(3) when the agreement expires and what happens to the student data or teacher or principal data upon expiration of the agreement;

(4) if and how a parent, student, eligible student, teacher or principal may challenge the accuracy of the student data or teacher or principal data that is collected; and

(5) where the student data or teacher or principal data will be stored (described in such a manner as to protect data security), and the security protections taken to ensure such data will be protected, including whether such data will be encrypted.

d. The chief privacy officer, with input from parents and other education and expert stakeholders, shall develop additional elements of the parents bill of rights for data privacy and security. The commissioner shall promulgate regulations for a comment period whereby parents and other members of the public may submit comments and suggestions to the chief privacy officer to be considered for inclusion. The parents bill of rights for data privacy and security shall be completed within one hundred twenty days after the effective date of this section.

4. Data collection transparency and restrictions. a. The department shall promote the least intrusive data collection policies practicable that advance the goals of improving academic achievement, empowering parents with information and advancing efficient and effective school operations while minimizing the collection and transmission of personally identifiable information.

b. The chief privacy officer shall develop, regularly update and make publicly available on the department's website and through such additional methods as may facilitate accessibility an inventory and understandable description of the student, teacher and principal data elements collected with an explanation and/or legal or regulatory authority outlining the reasons such data elements are collected and the intended uses and disclosure of the data.

c. Except as otherwise specifically authorized by law, the department shall only collect personally identifiable information relating to an educational purpose.

d. The department may only require districts to submit personally identifiable information, including data on disability status and student suspensions, where such release is required by law or otherwise authorized under the family educational rights and privacy act, 20 U.S.C. section 1232g, and the personal privacy protection law.

e. Except as required by law or in the case of educational enrollment data, school districts shall not report to the department the following student data elements:

(1) juvenile delinquency records;

(2) criminal records;

(3) medical and health records; and

(4) student biometric information.

f. Personally identifiable information maintained by educational agencies, including data provided to third-party contractors and their assignees, shall not be sold or used for marketing purposes.

g. Parents shall have the right to inspect and review their child's educational record including any student data stored or maintained by an educational agency. The department shall develop policies for school districts that:

(1) provide for annual notification to parents of their right to request student data;

(2) ensure security when providing student data to parents, including that only authorized individuals receive such data; and

(3) specify a reasonable amount of time in which school districts should respond to such requests.

5. Data security and privacy standards. a. The commissioner, in consultation with the chief privacy officer, shall promulgate regulations establishing standards for educational agency data security and privacy policies and shall develop one or more model policies for use by educational agencies. The commissioner shall seek the input of experts, including those from security, cyber-security and fields in addition to education that have experience with personal data protection, in developing such standards and policies.

b. The standards for data security and privacy policies shall include, but not be limited to:

(1) data privacy protections, including criteria for determining whether a proposed use of personally identifiable information would benefit students and educational agencies, and processes to ensure that personally identifiable information is not included in public reports or other public documents;

(2) data security protections, including data systems monitoring, data encryption, incident response plans, limitations on access to personally identifiable information, safeguards to ensure personally identifiable information is not accessed by unauthorized persons when transmitted over communication networks, and destruction of personally identifiable information when no longer needed; and

(3) application of all such restrictions, requirements and safeguards to third-party contractors.

c. Following promulgation of regulations by the commissioner pursuant to paragraph a of this subdivision each educational agency shall ensure that it has a policy on data security and privacy in place that is consistent with applicable state and federal laws and applied to student data and, where applicable, to teacher or principal data. Such policy shall be published on the educational agency's website, if it exists, and notice of such policy shall be provided to all officers and employees of the educational agency.

d. As applied to student data, such policy shall provide all protections afforded to parents and persons in parental relationships, or students where applicable, required under the family educational rights and privacy act, 20 U.S.C. section 1232g, where applicable the individuals with disabilities education act, sections fourteen hundred, et seq. of title twenty of the United States code, and the federal regulations implementing such statutes. Each educational agency shall ensure that it has in place provisions in its contracts with third party contractors or in separate data sharing and confidentiality agreements that require that confidentiality of the shared student data or teacher or principal data be maintained in accordance with federal and state law and the educational agency's policy on data security and privacy.

e. Each educational agency that enters into a contract or other written agreement with a third party contractor under which the third party contractor will receive student data or teacher or principal data shall ensure that such contract or agreement includes a data security and privacy plan that outlines how all state, federal, and local data security and privacy contract requirements will be implemented over the life of the contract, consistent with the educational agency's policy on data security and privacy. Such plan shall include, but shall not be limited to, a signed copy of the parents bill of rights for data privacy and security, and a requirement that any officers or employees of the third party contractor and its assignees who have access to student data or teacher or principal data have received or will receive training on the federal and state law governing confidentiality of such data prior to receiving access.

f. Each third party contractor that enters into a contract or other written agreement with an educational agency under which the third party contractor will receive student data or teacher or principal data shall:

(1) limit internal access to education records to those individuals that are determined to have legitimate educational interests;

(2) not use the education records for any other purposes than those explicitly authorized in its contract;

(3) except for authorized representatives of the third party contractor to the extent they are carrying out the contract, not disclose any personally identifiable information to any other party:

(i) without the prior written consent of the parent or eligible student; or

(ii) unless required by statute or court order and the party provides a notice of the disclosure to the department, district board of education, or institution that provided the information no later than the time the information is disclosed, unless providing notice of the disclosure is expressly prohibited by the statute or court order;

(4) maintain reasonable administrative, technical and physical safeguards to protect the security, confidentiality and integrity of personally identifiable student information in its custody;

(5) uses encryption technology to protect data while in motion or in its custody from unauthorized disclosure using a technology or methodology specified by the secretary of the United States department of health and human services in guidance issued under Section 13402(H)(2) of Public Law 111-5.

6. Breach and unauthorized release of personally identifiable information. a. Each third party contractor that receives student data or teacher or principal data pursuant to a contract or other written agreement with an educational agency shall be required to notify such educational agency of any breach of security resulting in an unauthorized release of such data by the third party contractor or its assignees in violation of applicable state or federal law, the parents bill of rights for student data privacy and security, the data privacy and security policies of the educational agency and/or binding contractual obligations relating to data privacy and security, in the most expedient way possible and without unreasonable delay. The educational agency shall, upon notification by the third party contractor, be required to report to the chief privacy officer any such breach of security and unauthorized release of such data. The chief privacy officer shall, upon belief that such breach and unauthorized release constitutes criminal conduct, report such breach and unauthorized release to law enforcement in the most expedient way possible and without unreasonable delay.

b. In the case of an unauthorized release of student data, the educational agency shall notify the parent or eligible student of the unauthorized release of student data that includes personally identifiable information from the student records of such student in the most expedient way possible and without unreasonable delay. In the case of an unauthorized release of teacher or principal data, the educational agency shall notify each affected teacher or principal of the unauthorized release of data that includes personally identifiable information from the teacher or principal's annual professional performance review in the most expedient way possible and without unreasonable delay.

c. In the case of notification to a parent, eligible student, teacher or principal under paragraph b of this subdivision due to the unauthorized release of student data by a third-party contractor or its assignee, the third-party contractor shall promptly reimburse the educational agency for the full cost of such notification.

d. Each violation of a third party contractor pursuant to paragraph a of this subdivision shall be punishable by a civil penalty of the greater of five thousand dollars or up to ten dollars per student, teacher, and principal whose data was released, provided that the latter amount shall not exceed the maximum penalty under paragraph (a) of subdivision six of section eight hundred ninety-nine-aa of the general business law.

e. If the chief privacy officer determines that a third party contractor or its assignee, in violation of applicable state or federal law, the data privacy and security policies of the educational agency provided by such educational agency to the third party contractor and/or binding contractual obligations relating to data privacy and security, has released any student data or teacher or principal data received from an educational agency to any person or entity not authorized by law to receive such data pursuant to a lawful subpoena or otherwise, the chief privacy officer, after affording the third party contractor with notice and an opportunity to be heard, shall be authorized to:

(1) order that the third party contractor be precluded from accessing student data or teacher or principal data, as applicable, from the educational agency from which the contractor obtained the data that was improperly disclosed for a fixed period of up to five years; and/or

(2) order that a third party contractor or assignee who knowingly or recklessly allowed for the unauthorized release of student data or teacher or principal data be precluded from accessing student data or teacher or principal data from any educational agency in the state for a fixed period of up to five years; and/or

(3) order that a third party contractor or assignee who knowingly or recklessly allowed for the unauthorized release of student data or teacher or principal data shall not be deemed a responsible bidder or offerer on any contract with an educational agency that involves the sharing of student data or teacher or principal data, as applicable for purposes of the provisions of section one hundred three of the general municipal law or paragraph c of subdivision ten of section one hundred sixty-three of the state finance law, as applicable, for a fixed period of up to five years; and/or

(4) require the third party contractor to provide training at the contractor's expense on the federal and state law governing confidentiality of student data and/or teacher or principal data and the provisions of this section to all its officers and employees with access to such data, prior to being permitted to receive subsequent access to such data from the educational agency from which the contractor obtained the data that was improperly disclosed or from any educational agency; and/or

(5) if it is determined that the unauthorized release of student data or teacher or principal data on the part of the third party contractor or assignee was inadvertent and done without intent, knowledge, recklessness or gross negligence, the commissioner may determine that no penalty be issued upon the third party contractor.

7. Implementation and enforcement. a. The commissioner, in consultation with the chief privacy officer, shall promulgate regulations establishing procedures to implement the provisions of this section, including but not limited to procedures for the submission of complaints from parents and/or persons in parental relation to students, classroom teachers or building principals, or other staff of an educational agency, making allegations of improper disclosure of student data and/or teacher or principal data by a third party contractor or its officers, employees or assignees that may be subject to the sanctions set forth in subdivision six of this section. Upon receipt of a complaint or other information indicating that such an improper disclosure by a third party contractor may have occurred, the chief privacy officer shall be authorized to investigate, visit, examine and inspect the third party contractor's facilities and records and obtain documentation from, or require the testimony of, any party relating to the alleged improper disclosure of student data or teacher or principal data.

b. Except as provided under paragraph d of subdivision six of this section, each violation of any provision of this section by a third party contractor or its assignee shall be punishable by a civil penalty of up to one thousand dollars; a second violation by the same third party contractor involving the same student data or teacher or principal data shall be punishable by a civil penalty of up to five thousand dollars; any subsequent violation by the same third party contractor involving the same student date or teacher or principal data shall be punishable by a civil penalty of up to ten thousand dollars. Each violation of this subdivision shall be considered a separate violation for purposes of civil penalties and the total penalty shall not exceed the maximum penalty under paragraph (a) of subdivision six of section eight hundred ninety-nine-aa of the general business law.

c. Nothing contained in this section shall be construed as creating a private right of action against the department or an educational agency.

d. Nothing in this section shall limit the administrative use of student data or teacher or principal data by a person acting exclusively in the person's capacity as an employee of an educational agency or of the state or any of its political subdivisions, any court or the federal government that is otherwise required by law.






Article 2 - (10 - 18) DIGNITY FOR ALL STUDENTS

10 - Legislative intent.

10. Legislative intent. The legislature finds that students' ability to learn and to meet high academic standards, and a school's ability to educate its students, are compromised by incidents of discrimination or harassment including bullying, taunting or intimidation. It is hereby declared to be the policy of the state to afford all students in public schools an environment free of discrimination and harassment. The purpose of this article is to foster civility in public schools and to prevent and prohibit conduct which is inconsistent with a school's educational mission.



11 - Definitions.

11. Definitions. For the purposes of this article, the following terms shall have the following meanings:

1. "School property" shall mean in or within any building, structure, athletic playing field, playground, parking lot, or land contained within the real property boundary line of a public elementary or secondary school; or in or on a school bus, as defined in section one hundred forty-two of the vehicle and traffic law.

2. "School function" shall mean a school-sponsored extra-curricular event or activity.

3. "Disability" shall mean disability as defined in subdivision twenty-one of section two hundred ninety-two of the executive law.

4. "Employee" shall mean employee as defined in subdivision three of section eleven hundred twenty-five of this title.

5. "Sexual orientation" shall mean actual or perceived heterosexuality, homosexuality or bisexuality.

6. "Gender" shall mean actual or perceived sex and shall include a person's gender identity or expression.

7. "Harassment" and "bullying" shall mean the creation of a hostile environment by conduct or by threats, intimidation or abuse, including cyberbullying, that (a) has or would have the effect of unreasonably and substantially interfering with a student's educational performance, opportunities or benefits, or mental, emotional or physical well-being; or (b) reasonably causes or would reasonably be expected to cause a student to fear for his or her physical safety; or (c) reasonably causes or would reasonably be expected to cause physical injury or emotional harm to a student; or (d) occurs off school property and creates or would foreseeably create a risk of substantial disruption within the school environment, where it is foreseeable that the conduct, threats, intimidation or abuse might reach school property. Acts of harassment and bullying shall include, but not be limited to, those acts based on a person's actual or perceived race, color, weight, national origin, ethnic group, religion, religious practice, disability, sexual orientation, gender or sex. For the purposes of this definition the term "threats, intimidation or abuse" shall include verbal and non-verbal actions.

8. "Cyberbullying" shall mean harassment or bullying as defined in subdivision seven of this section, including paragraphs (a), (b), (c) and (d) of such subdivision, where such harassment or bullying occurs through any form of electronic communication.



12 - Discrimination and harassment prohibited.

12. Discrimination and harassment prohibited. 1. No student shall be subjected to harassment or bullying by employees or students on school property or at a school function; nor shall any student be subjected to discrimination based on a person's actual or perceived race, color, weight, national origin, ethnic group, religion, religious practice, disability, sexual orientation, gender, or sex by school employees or students on school property or at a school function. Nothing in this subdivision shall be construed to prohibit a denial of admission into, or exclusion from, a course of instruction based on a person's gender that would be permissible under section thirty-two hundred one-a or paragraph (a) of subdivision two of section twenty-eight hundred fifty-four of this chapter and title IX of the Education Amendments of 1972 (20 U.S.C. section 1681, et. seq.), or to prohibit, as discrimination based on disability, actions that would be permissible under section 504 of the Rehabilitation Act of 1973.

2. An age-appropriate version of the policy outlined in subdivision one of this section, written in plain-language, shall be included in the code of conduct adopted by boards of education and the trustees or sole trustee pursuant to section twenty-eight hundred one of this chapter and a summary of such policy shall be included in any summaries required by such section twenty-eight hundred one.



13 - Policies and guidelines.

13. Policies and guidelines. The board of education and the trustees or sole trustee of every school district shall create policies, procedures and guidelines that shall include, but not be limited to:

1. Policies and procedures intended to create a school environment that is free from harassment, bullying and discrimination, that include but are not limited to provisions which:

a. identify the principal, superintendent or the principal's or superintendent's designee as the school employee charged with receiving reports of harassment, bullying and discrimination;

b. enable students and parents to make an oral or written report of harassment, bullying or discrimination to teachers, administrators and other school personnel that the school district deems appropriate;

c. require school employees who witness harassment, bullying or discrimination, or receive an oral or written report of harassment, bullying or discrimination, to promptly orally notify the principal, superintendent or the principal's or superintendent's designee not later than one school day after such school employee witnesses or receives a report of harassment, bullying or discrimination, and to file a written report with the principal, superintendent or the principal or superintendent's designee not later than two school days after making such oral report;

d. require the principal, superintendent or the principal's or superintendent's designee to lead or supervise the thorough investigation of all reports of harassment, bullying and discrimination, and to ensure that such investigation is completed promptly after receipt of any written reports made under this section;

e. require the school, when an investigation reveals any such verified harassment, bullying or discrimination, to take prompt actions reasonably calculated to end the harassment, bullying or discrimination, eliminate any hostile environment, create a more positive school culture and climate, prevent recurrence of the behavior, and ensure the safety of the student or students against whom such harassment, bullying or discrimination was directed. Such actions shall be consistent with the guidelines created pursuant to subdivision four of this section;

f. prohibit retaliation against any individual who, in good faith, reports, or assists in the investigation of, harassment, bullying or discrimination;

g. include a school strategy to prevent harassment, bullying and discrimination;

h. require the principal to make a regular report on data and trends related to harassment, bullying and discrimination to the superintendent;

i. require the principal, superintendent or the principal's or superintendent's designee, to notify promptly the appropriate local law enforcement agency when such principal, superintendent or the principal's or superintendent's designee, believes that any harassment, bullying or discrimination constitutes criminal conduct;

j. include appropriate references to the provisions of the school district's code of conduct adopted pursuant to section twenty-eight hundred one of this chapter that are relevant to harassment, bullying and discrimination;

k. require each school, at least once during each school year, to provide all school employees, students and parents with a written or electronic copy of the school district's policies created pursuant to this section, or a plain-language summary thereof, including notification of the process by which students, parents and school employees may report harassment, bullying and discrimination. This subdivision shall not be construed to require additional distribution of such policies and guidelines if they are otherwise distributed to school employees, students and parents;

l. maintain current versions of the school district's policies created pursuant to this section on the school district's internet website, if one exists;

2. Guidelines to be used in school training programs to discourage the development of harassment, bullying and discrimination, and to make school employees aware of the effects of harassment, bullying, cyberbullying and discrimination on students and that are designed:

a. to raise the awareness and sensitivity of school employees to potential harassment, bullying and discrimination, and

b. to enable employees to prevent and respond to harassment, bullying and discrimination; and

3. Guidelines relating to the development of nondiscriminatory instructional and counseling methods, and requiring that at least one staff member at every school be thoroughly trained to handle human relations in the areas of race, color, weight, national origin, ethnic group, religion, religious practice, disability, sexual orientation, gender, and sex; and

4. Guidelines relating to the development of measured, balanced and age-appropriate responses to instances of harassment, bullying or discrimination by students, with remedies and procedures following a progressive model that make appropriate use of intervention, discipline and education, vary in method according to the nature of the behavior, the developmental age of the student and the student's history of problem behaviors, and are consistent with the district's code of conduct; and

5. Training required by this section shall address the social patterns of harassment, bullying and discrimination, as defined in section eleven of this article, including but not limited to those acts based on a person's actual or perceived race, color, weight, national origin, ethnic group, religion, religious practice, disability, sexual orientation, gender or sex, the identification and mitigation of harassment, bullying and discrimination, and strategies for effectively addressing problems of exclusion, bias and aggression in educational settings.



14 - Commissioner's responsibilities.

14. Commissioner's responsibilities. The commissioner shall:

1. Provide direction, which may include development of model policies and, to the extent possible, direct services, to school districts related to preventing harassment, bullying and discrimination and to fostering an environment in every school where all children can learn free of manifestations of bias;

2. Provide grants, from funds appropriated for such purpose, to local school districts to assist them in implementing the guidelines set forth in this section;

3. Promulgate regulations to assist school districts in implementing this article including, but not limited to, regulations to assist school districts in developing measured, balanced, and age-appropriate responses to violations of this policy, with remedies and procedures following a progressive model that make appropriate use of intervention, discipline and education and provide guidance related to the application of regulations; and

4. Provide guidance and educational materials to school districts related to best practices in addressing cyberbullying and helping families and communities work cooperatively with schools in addressing cyberbullying, whether on or off school property or at or away from a school function.

5. The commissioner shall prescribe regulations that school professionals applying on or after December thirty-first, two thousand thirteen for a certificate or license, including but not limited to a certificate or license valid for service as a classroom teacher, school counselor, school psychologist, school social worker, school administrator or supervisor or superintendent of schools shall, in addition to all other certification or licensing requirements, have completed training on the social patterns of harassment, bullying and discrimination, as defined in section eleven of this article, including but not limited to those acts based on a person's actual or perceived race, color, weight, national origin, ethnic group, religion, religious practice, disability, sexual orientation, gender or sex, the identification and mitigation of harassment, bullying and discrimination, and strategies for effectively addressing problems of exclusion, bias and aggression in educational settings.



15 - Reporting by commissioner.

15. Reporting by commissioner. The commissioner shall create a procedure under which material incidents of harassment, bullying and discrimination on school grounds or at a school function are reported to the department at least on an annual basis. Such procedure shall provide that such reports shall, wherever possible, also delineate the specific nature of such incidents of harassment, bullying and discrimination, provided that the commissioner may comply with the requirements of this section through use of the existing uniform violent incident reporting system. In addition the department may conduct research or undertake studies to determine compliance throughout the state with the provisions of this article.



16 - Protection of people who report harassment, bullying or discrimination.

16. Protection of people who report harassment, bullying or discrimination. Any person having reasonable cause to suspect that a student has been subjected to harassment, bullying or discrimination, by an employee or student, on school grounds or at a school function, who, acting reasonably and in good faith, reports such information to school officials, to the commissioner or to law enforcement authorities, acts in compliance with paragraph e or i of subdivision one of section thirteen of this article, or otherwise initiates, testifies, participates or assists in any formal or informal proceedings under this article, shall have immunity from any civil liability that may arise from the making of such report or from initiating, testifying, participating or assisting in such formal or informal proceedings, and no school district or employee shall take, request or cause a retaliatory action against any such person who, acting reasonably and in good faith, either makes such a report or initiates, testifies, participates or assists in such formal or informal proceedings.



17 - Application.

17. Application. Nothing in this article shall:

1. Apply to private, religious or denominational educational institutions; or

2. Preclude or limit any right or cause of action provided under any local, state or federal ordinance, law or regulation including but not limited to any remedies or rights available under the Individuals With Disabilities Education Act, Title VII of the Civil Rights Law of 1964, section 504 of the Rehabilitation Act of 1973 or the Americans with Disabilities Act of 1990.



18 - Severability and construction.

18. Severability and construction. The provisions of this article shall be severable, and if any court of competent jurisdiction declares any phrase, clause, sentence or provision of this article to be invalid, or its applicability to any government agency, person or circumstance is declared invalid, the remainder of this article and its relevant applicability shall not be affected. The provisions of this article shall be liberally construed to give effect to the purposes thereof.






Article 3 - EDUCATION DEPARTMENT

Part 1 - (101 - 140) GENERAL PROVISIONS

101 - Education department; regents of the university.

101. Education department; regents of the university. There shall continue to be in the state government an education department. The department is charged with the general management and supervision of all public schools and all of the educational work of the state, including the operations of The University of the State of New York and the exercise of all the functions of the education department, of The University of the State of New York, of the regents of the university and of the commissioner of education and the performance of all their powers and duties, which were transferred to the education department by section three hundred twelve of the state departments law or shall have been prescribed by law before March sixteenth, nineteen hundred twenty-seven, whether in terms vested in such department or university or in any sub-department, division or bureau thereof or in such commissioner, board or officer, and such functions, powers and duties shall continue to be vested in the education department continued by this chapter and shall continue to be exercised and performed therein by or through the appropriate officer, sub-department, division or bureau thereof, together with such functions, powers and duties as hereafter may be conferred or imposed upon such department by law. All the provisions of this chapter, in so far as they are not inconsistent with the provisions of this chapter as hereby amended or may be made applicable, shall apply to the education department continued by this chapter as hereby amended and to The University of the State of New York, the board of regents of the university, the commissioner of education and to the divisions, bureaus and officers in such department. The head of the department shall continue to be the regents of The University of the State of New York, who shall appoint, and at pleasure may remove, the commissioner of education. The commissioner shall continue to be the chief administrative officer of the department. The regents also may appoint and, at pleasure, remove a deputy commissioner of education, who shall perform such duties as the regents may assign to him by rule and who, in the absence or disability of the commissioner or when a vacancy exists in the office of commissioner, shall exercise and perform the functions, powers and duties conferred or imposed on the commissioner by this chapter. The regents of The University of the State of New York shall continue to constitute a board and The University of the State of New York, which was continued under such name by section two of article eleven of the constitution, shall continue to be governed and all its corporate powers to be exercised by such board.



101-A - Promulgation of rules and regulations of commissioner relating to the supervision of services for the public good conducted under supervision of schoo

101-a. Promulgation of rules and regulations of commissioner relating to the supervision of services for the public good conducted under supervision of school districts. The commissioner of education shall promulgate rules and regulations for the supervision, by school districts, of programs of performing services for the public good by certain infants pursuant to the provisions of sections seven hundred fifty-eight-a and 353.6 of the family court act. Such rules and regulations, shall include, but not be limited to, provisions (a) assuring that the conditions of work, including wages, meet the standards therefor prescribed pursuant to the labor law; (b) affording coverage to the child under the workers' compensation law; (c) assuring that the entity receiving such services shall not utilize the same to replace its regular employees; and (d) providing for reports to the family court not less frequently than every six months, unless the family court orders otherwise.



101-B - Paperwork reduction.

101-b. Paperwork reduction. 1. The commissioner shall be authorized to receive and accept reports, plans, applications and all other information required to be reported by statute or regulation through electronic means. The commissioner shall accept hard copy non-electronic filings or submissions if the school district is able to demonstrate that complying with electronic submission requirements would create undue hardship for the school district or some other good cause exists that would make electronic submission extremely impractical for the school district.

2. It shall be the duty of the commissioner to review all existing reports and plans that school districts and boards of cooperative educational services are required to submit and by November first, two thousand ten, the commissioner shall submit to the board of regents, the governor, the speaker of the assembly, the temporary president of the senate, the director of the budget and the chairs of the respective fiscal and education committees of the senate and assembly specific recommendations to eliminate unnecessary or duplicative reporting requirements; and where possible, recommendations to consolidate reports, plans and other information required to be submitted to the commissioner including which recommendations could be implemented administratively and which would require statutory authorization.



102 - Associate and assistant commissioners.

102. Associate and assistant commissioners. The commissioner of education shall appoint, subject to the approval of the regents, such associate and assistant commissioners as he shall deem necessary for the proper organization and general classification of the work of the department, and assign to such associate and assistant commissioners the work which shall be under their respective supervision.



103 - Divisions of department.

103. Divisions of department. By action of the regents upon the recommendation of the commissioner of education the department may be divided into divisions and bureaus. By like action new divisions and bureaus may be created and divisions and bureaus may be consolidated or abolished, and the administrative work of the department assigned to the several divisions and bureaus.



104 - Other officers and employees.

104. Other officers and employees. The commissioner of education, subject to the approval of the regents, shall have power, in conformity with their rules, to appoint all other needed officers and employees and fix their titles, duties and salaries.



105 - Removals and suspensions.

105. Removals and suspensions. With the approval of the regents, the commissioner of education may, at his pleasure, remove from office any assistant commissioner, or other appointive officer or employee; and, when the regents are not in session, the commissioner may, during his pleasure, suspend, without salary, any such officer or employee, but not longer than till the adjournment of the succeeding meeting of the regents.



106 - Joint seal.

106. Joint seal. The regents of the university upon the recommendation of the commissioner of education shall adopt, and may modify at any time, a seal, which shall be used in common as the seal of the education department and of the university; and copies of all records thereof and of all acts, orders, decrees and decisions made by the regents or by the commissioner of education, and of their official papers, and of the drafts or machine copies of any of the foregoing, may be authenticated under the said seal and shall then be evidence equally with and in like manner as the originals.



107 - Compact for education.

107. Compact for education. 1. The compact for education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION PREAMBLE

WHEREAS, the proper education of all citizens is one of the most important responsibilities of the states to preserve a free and open society in the United States; and,

WHEREAS, the increasing demands of our whole national life for improving and expanding educational services require a broad exchange of research data and information concerning the problems and practices of education; and,

WHEREAS, there is a vital need for strengthening the voices of the states in the formulation of alternative nationwide educational policies,

THE STATES AFFIRM the need for close and continuing consultation among our several states on all matters of education, and do hereby establish this compact for education.

Article I. Purpose and Policy.

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

Article II. State Defined.

As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III. The Commission.

A. The educational commission of the states, hereinafter called "the commission", is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and non-public educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten non-voting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to article V and adoption of the annual report pursuant to article III (j).

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

Article IV. Powers.

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

Article V. Cooperation With Federal Government.

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representatives shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI. Committees.

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-third of the voting membership of the steering committee shall consist of governors, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: fifteen for one year and fifteen for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee: provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the state concerned, be established to consider any matter of special concern to two or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide.

Article VII. Finance.

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article III (g) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article III (g) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII. Eligible Parties; Entry Into and Withdrawal.

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December thirty-one, nineteen hundred sixty-seven. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December thirty-one, nineteen hundred sixty-seven in accordance with paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. 1. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstances shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

2. Of the seven members of the educational commission of the states representing this state, one shall be the governor, one shall be appointed by the temporary president of the senate from among the members of that body, one shall be appointed by the speaker of the assembly from among the members of that body, one shall be the commissioner of education, and three shall be appointed by and serve at the pleasure of the governor. The members of the commission representing this state shall receive no compensation for their services but shall be allowed their actual and necessary expenses in performance of their duties hereunder.

3. Pursuant to article III (i) of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the governor.



108 - State education building.

108. State education building. The state education building shall be occupied exclusively by the education department, including the university, with the state library, the state museum, and its other divisions and bureaus, together with such other work with which the commissioner of education and the regents have official relations, as the regents may, in their discretion, provide for therein, and such building and the offices of such department shall be maintained at state expense under the charge and care of such department.



109 - (Enacted without section heading).

109. Any person, association, organization or corporation may be permitted to use the auditorium in the state education building at Albany for such purposes as may be authorized by regulations of the commissioner of education upon payment of such fee as may be required pursuant to a schedule for such purpose adopted by the commissioner of education and approved by the director of the division of the budget.



110 - Refunds.

110. Refunds. 1. Moneys received by the state education department pursuant to this chapter prior to July first, nineteen hundred forty-two, may be refunded: (a) Where such moneys were not required by law or regents' rule. (b) Where such moneys were in excess of the amounts required by law or regents' rule. (c) Where fees are paid by applicants who are not permitted to enter examinations for which such fees are paid. Any such moneys received after July first, nineteen hundred forty-two shall not be so refunded unless application for such refund has been made within two years after its receipt by the state education department, except that applicants for professional licenses may make an application for a refund within two years of the withdrawal or denial of the application, whichever occurs first.

2. Applicants for professional licenses not receiving such licenses may be granted partial refunds not exceeding fifty percent of the fee paid to the department unless they have failed the examinations for such licenses, in which case such applicants may not receive a refund. Each applicant for a professional license who has at any time received a partial refund of an initial license application fee shall pay all required fees upon submitting any subsequent application for initial licensure.



111 - Indian affairs.

111. Indian affairs. The education department, by or through the appropriate division, bureau or officer thereof, shall exercise and perform the functions, powers and duties conferred or imposed by law in relation to the education of children upon the Indian reservations.



112 - Children in care; responsibility for education.

112. Children in care; responsibility for education. 1. The department shall establish and enforce standards of instruction, personnel qualifications and other requirements for education services or programs, as determined by rules of the regents and regulations of the commissioner, with respect to the individual requirements of children who are in full-time residential care in facilities or homes operated or supervised by any state department or agency or political subdivision. The department shall cooperate with the office of children and family services, the department of mental hygiene and local departments of social services with respect to educational and vocational training programs for children placed with, committed to or under the supervision of such agencies. The department shall promulgate regulations requiring the cooperation of local school districts in facilitating the prompt enrollment of children who are released or conditionally released from residential facilities operated by or under contract with the office of children and family services, the department of mental hygiene and local departments of social services and in implementing plans for release or conditional release submitted to the family court pursuant to paragraph (c) of subdivision seven of section 353.3 of the family court act and the educational components of permanency hearing reports submitted pursuant to section one thousand eighty-nine of the family court act. Such regulations regarding the educational components of permanency hearing reports submitted pursuant to section one thousand eighty-nine of the family court act shall be developed in conjunction with the office of children and family services. Nothing herein contained shall be deemed to apply to responsibility for the provision or payment of care, maintenance or other services subject to the provisions of the executive law, mental hygiene law, social services law or any other law.

2. The commissioner shall prepare a report and submit it to the governor, the speaker of the assembly and the temporary president of the senate by December thirty-first, nineteen hundred ninety-six and on December thirty-first of each successive year. Such report shall contain, for each facility operated by or under contract with the office of children and family services that provides educational programs, an assessment of each facility's compliance with the rules of the board of regents, the regulations of the commissioner, and this chapter. Such report shall include, but not be limited to: the number of youth receiving services under article eighty-nine of this chapter; the office's activities undertaken as required by subdivisions one, two, four and eight of section forty-four hundred three of this chapter; the number of youth receiving bilingual education services; the number of youth eligible to receive limited English proficient services; interviews with facility residents conducted during site visits; library services; the ratio of teachers to students; the curriculum; the length of stay of each youth and the number of hours of instruction provided; instructional technology utilized; the educational services provided following the release and conditional release of the youth, including, but not limited to, the implementation of requirements for the enrollment of such youth in school contained in plans for release and conditional release submitted to the family court pursuant to paragraph (c) of subdivision seven of section 353.3 of the family court act and in the educational components of permanency hearing reports submitted pursuant to section one thousand eighty-nine of the family court act and the compliance by local school districts with the regulations promulgated pursuant to subdivision one of this section; and any recommendations to ensure compliance with the rules of regents, regulations of the commissioner, and this chapter.

3. The department shall conduct site visits every four years, with at least one day's notice, of each facility operated by the office of children and family services that provides educational programs to ensure compliance with rules of the board of regents, regulations of the commissioner, and this chapter. Such site visits shall include personal interviews with facility residents.

* 4. The commissioner shall establish procedures for administrative appeals to resolve interagency disputes between school districts and state departments or agencies or political subdivisions over responsibility for provision of, or payment for, special education programs or services to children with disabilities in full-time residential care in facilities or homes operated or supervised by such state departments or agencies or political subdivisions. During the pendency of any such appeal, the state department or agency responsible for developing the student's individualized education program, or the school district responsible for developing the student's individualized education program where there is no state department or agency so responsible, shall provide and pay for the special education programs and services on the student's individualized education program and may seek reimbursement in the appeal. The commissioner shall be authorized to make all orders that in the commissioner's judgment are proper or necessary to give effect to the decision in the appeal. Upon a determination that a public agency has failed to provide or pay for such special education programs and services, the commissioner shall certify the amount of such costs to the state comptroller and the state comptroller to deduct such amount from any state funds that become due to such public agency.

* NB Repealed June 30, 2018



113 - Leaves of absence to professional members of the department.

113. Leaves of absence to professional members of the department. The department, subject to such regulations as the commissioner may promulgate, may grant any professional member of the staff of the department an extended leave of absence for advanced study, research, professional writing or other experience of recognized professional value, for not to exceed one year in seven at the rate of not to exceed one-half the regular salary paid, or for not to exceed six months with salary at full rate for such leave. The balance of salaries appropriated for such persons, or so much thereof as may be necessary, may be applied during the period of such absence for the purpose of the salaries of substitutes to take the place of the persons thus on leave. Not more than five such leaves of absence shall be granted during any one fiscal year.



114 - Reduction of salaries for investment in custodial accounts.

114. Reduction of salaries for investment in custodial accounts. 1. The department, in its discretion, may enter into a written agreement with any employee to reduce the annual salary otherwise payable by law to such employee for the purpose of investing in a custodial account, as permitted by paragraph seven of subdivision (b) of section four hundred three of the United States internal revenue code, as amended, or in a tax deferred annuity, as permitted by subdivision (b) of section four hundred three of the United States internal revenue code, as amended, for such employee. Any such agreement shall be subject to approval and filing by the comptroller, and shall specify the amount of such reduction and the effective date thereof. Any such agreement may be terminated at any time upon written notice by either such employee or the department. Such termination shall take effect at the beginning of the payroll period the first day of which is nearest to the thirtieth day following the day on which such notification of termination was (a) received by the department, in the event such termination is initiated by the employee, or (b) sent to the employee, in the event such termination is initiated by the department. No more than one such agreement shall be entered into in any period of twelve successive calendar months.

2. Upon approval and filing by the comptroller of any such agreement the comptroller shall reduce an employee's salary pursuant to said agreement and pay an amount equal to the amount agreed upon for such salary reduction as an employer contribution to the designated custodian of the employee's account or the issuer of the employee's annuity. Notwithstanding the reductions of salary authorized by this section, (a) the amount of employer and employee contributions otherwise required on behalf of an employee electing the optional retirement program pursuant to part five of this article shall continue to be made on the basis of the salary of such employee without regard to such reduction, or (b) in the event a member of a public retirement system in this state agrees to a reduction of salary pursuant to this section, such agreement shall not cause the employee to lose any benefits under such public retirement system to which such employee would otherwise be entitled had he or she not agreed to a reduction in salary for the purpose of establishing a custodial account or purchasing a tax-deferred annuity, and any required employer and employee contributions shall continue to be made on the basis of the salary of such employee without regard to such reduction. Any survivor's benefit payable pursuant to sections one hundred fifty-four and one hundred fifty-four-a of the civil service law shall be based upon the salary of such employee without regard to the reduction authorized by this section.

3. Any payroll deduction, other than income tax withholdings as required by law, which may be required or authorized pursuant to law, contract, agreement, or any other instrument, the amount of which is determined in relation to an employee's earnings, shall be based on the salary of such employee without regard to reduction thereof pursuant to any agreement authorized by this section.

4. Payments for custodial accounts or tax deferred annuities shall be made by the comptroller to the designated custodian or custodians of such accounts or the issuers of such annuities out of moneys otherwise available in accordance with law for salaries of the employees who have entered into agreements pursuant to this section.

5. Nothing contained in this section shall be construed to diminish or impair any benefits to which such employee or his legal representatives or beneficiaries would be otherwise entitled had such salary reduction agreement not been entered into in accordance with the provisions of this section.



140 - Historical documentary heritage grants and aid.

140. Historical documentary heritage grants and aid. 1. Short title. This section shall be known and may be cited as the "New York documentary heritage act".

2. Definitions. As used in this section, the following terms shall mean:

a. "Historical records". Records that contain significant information that is of enduring value and are therefore worthy of long-term retention and systematic management. Historical records may include diaries, journals, ledgers, minutes, reports, photographs, maps, drawings, blueprints, agreements, memoranda, deeds, case files, and other material. They may take any of several physical forms: parchment, paper, microfilm, cassette tape, film, videotape, computer tapes, discs, and other "machine readable" formats.

b. "Historical records program". Any deliberate, organized program to collect, hold, care for, and make available historical records, including identifying, appraising, arranging, describing, and referencing them and using them in exhibitions and other public and educational programs.

c. "Institutions eligible for historical records program grants". Chartered or incorporated nonprofit archives, libraries, historical societies and museums and other nonprofit institutions in New York state which operate historical records programs and which meet standards to be established by the commissioner pursuant to regulations adopted for such purposes. Institutions operated by state or federal government agencies, and local government archives shall not be eligible for historical records project grants, except that an institution of the state university of New York or the city university of New York may apply for historical records project grants with regard to records other than internal records generated by the institution after July first, nineteen hundred forty-eight if it is a component of the state university of New York or after July first, nineteen hundred seventy-nine if it is a component of the city university of New York or after the subsequent date on which the institution became a component of such university.

d. "Historical records program project". A project to carry out one or more of the activities described in subdivision three of this section.

e. "Cooperative project". A collaborative effort undertaken by two or more historical records programs, to meet shared needs or to accomplish a common purpose, or a project undertaken by a service provider to address the historical records needs of more than one historical records program.

f. "Regional advisory and assistance agency". A reference and research library resources system, or an alternate public or nonprofit agency or organization willing to provide historical records program development advice and assistance services covering a reference and research library resources system region which is acceptable to the commissioner.

g. "Historical records program development advice and assistance". Advice and assistance on the development and strengthening of historical records programs, promotion of cooperation, coordinated documentation planning, training in historical records management techniques, advice and assistance in reporting of information concerning historical records to statewide and national data bases where appropriate, and initiatives to increase public awareness of the values and uses of historical records.

h. "Service provider". A nonprofit professional or other association, local government, college or university, historical service agency, or other nonprofit institution or system which provides services to historical records programs.

i. "Cost sharing". Local funds, local in-kind services, and other funds and support from other than state sources.

j. "Program year". The annual period from July first through June thirtieth.

3. Scope of activities to be supported. The commissioner is authorized to provide grants and advice to institutions eligible for historical records programs and cooperative projects, and aid to regional advisory and assistance agencies, the central administration of the state university of New York and the central administration of the city university of New York. Grants shall be used to support the development and administration of historical records programs; the surveying, appraisal, identification, collection, duplication, arrangement, description, and making available of historical records; public and educational programming relating to historical records; projects to improve archival techniques; and projects to promote the research use of historical records. Aid to regional advisory and assistance agencies shall be used to promote and assist the development of historical records programs. Aid to the central administrations of the state university of New York and the city university of New York shall be used to develop guidelines, policies and procedures, training, technical assistance, materials, oversight, retention and disposition schedules for university records, and to promote, guide and direct the component institutions of such universities in the sound administration of archival records.

4. Distribution of funds. a. Historical documentary heritage funds shall be distributed as follows: (1) Grants. (i) individual historical records program projects shall be eligible for at least thirty-five percent of the amount available;

(ii) cooperative projects shall be eligible for up to twenty percent of the amount available.

(2) Aid. (i) regional advisory and assistance agencies shall be eligible for forty percent of the amount available;

(ii) the central administration of the state university of New York shall be eligible for two and one-half percent of the total amount available;

(iii) the central administration of the city university of New York shall be eligible for two and one-half percent of the total amount available.

b. Notwithstanding the provisions of subparagraphs one and two of paragraph a of this subdivision, the commissioner, taking into account the recommendations of the New York state historical records advisory board, may distribute funds designated for one purpose to address the needs of another purpose, provided that the commissioner determines that the significance of the contributions to be realized from the proposals in one category outweighs the significance of the contributions to be realized from the proposals in another category.

5. Cost-sharing. The commissioner shall determine the amount of cost-sharing required from historical records programs, including cooperative programs. For individual historical records program projects involving arrangement, description, and other work relating directly to the administration of historical records held by a program, the amount of such cost-sharing shall be at least fifty percent.

6. Applications for historical records program projects. a. Filing. By dates determined by the commissioner each year, an eligible institution may file an application, in a form prescribed by the commissioner, for a grant to support the approved costs of a proposed historical records project.

b. Content. Such application shall include, but need not be limited to:

(1) a statement describing the applicant's need for the funding requested;

(2) collection statements and policies used by the institution to guide its acquisition efforts;

(3) a summary description of the records included in the historical records program of the institution;

(4) the status of finding aids and published guides for the historical records held by the institution;

(5) the current and/or anticipated level of use and audience for the historical records;

(6) the importance of the historical records for documenting life in New York;

(7) the expected impact of the grant upon the historical records program;

(8) the plan of work for the activities for which the funding is sought;

(9) the proposed project budget, including cost-sharing which would be committed to the project; and

(10) the staff and other resources devoted to the institution's historical records program on an ongoing basis.

c. Approval. In approving any application pursuant to this subdivision, the commissioner shall consider:

(1) information in the proposal as set forth in paragraph b of this subdivision;

(2) the capacity of the institution to make the historical records known and accessible for research, education, public programs, improved policy making and other public benefits;

(3) the potential for improving the documentation of the heritage of any racial and ethnic group; and

(4) the potential for improving the documentation of under documented subjects, institutions, or activities.

7. Application for cooperative projects. a. Filing. By dates to be established by the commissioner each year, a service provider or an eligible institution acting as fiscal agent on behalf of a group of eligible institutions, may file an application, in a form prescribed by the commissioner. A group of cooperating institutions may be formed because of a common purpose, rather than because of geographical proximity.

b. Content. Such application shall include, but need not be limited to:

(1) a statement describing the applicant's need for the funding requested;

(2) a description of the issue, problem, or need that the project will address;

(3) a description of the historical records programs to be served and how the effort to be undertaken in a cooperative project relates to and will strengthen these programs; (4) description of the plan of work for the project;

(5) outcome or product of the project and how it will improve the identification and administration of historical records or contribute to the strengthening of historical records programs; and

(6) the proposed budget, including cost-sharing that would be contributed to the project.

c. Approval. In approving any application pursuant to this subdivision, the commissioner shall consider:

(1) information in the proposal as set forth in paragraph b of this subdivision;

(2) the importance of the records involved for the documentation of life in New York state;

(3) the importance of the project and the intended outcome or product in terms of strengthening the programs of the cooperating institutions and promoting improved historical records management;

(4) the capacities of the cooperating institutions or service providers for carrying out the project, including prior experience with cooperative or service projects; and

(5) the potential for cooperating institutions to sustain an ongoing productive cooperative relationship as a result of the project.

8. Aid for regional advisory and assistance agencies. a. Coordination. The commissioner shall establish statewide priorities for regional advisory and assistance agencies and shall assist and coordinate their efforts.

b. Historical records program advice and assistance plans. To be eligible to receive aid annually, each participating regional advisory and assistance agency shall submit an annual workplan acceptable to the commissioner, and, after the first year of receiving aid, a report on activities of the prior year and a five-year plan, by dates designated by the commissioner. The five-year plan shall outline goals and objectives to be accomplished in the region during the five-year period. The annual workplan shall describe the activities to be carried out during the year and the program advice and assistance to be provided. The five-year plans and the annual workplans shall reflect regional priorities and shall be consistent with statewide priorities established by the commissioner.

c. Aid. The commissioner shall each year determine the distribution of aid among eligible regional advisory and assistance agencies. In doing so, he shall take into account the level of resources needed to provide the services described in paragraphs f and g of subdivision two of this section in a satisfactory manner, the extent of the geographical area served by each agency, and the size of the population served by each agency, and shall distribute the available funds in such a manner as will best give effect to this section.

9. Aid for state university of New York and city university of New York. To be eligible to receive aid annually, the central administration of the state university of New York and the central administration of the city university of New York shall each submit an annual workplan acceptable to the commissioner, and, after the first year of receiving aid, a report on activities of the prior year and a five-year plan.

11. Regulations. The commissioner shall adopt regulations to implement the provisions of this section.






Part 4 - (174) SCIENTIFIC AND HISTORIC PLACES

174 - Powers formerly exercised by the state board of geographic names.

174. Powers formerly exercised by the state board of geographic names. The regents, or such bureau, division or officers of the university or of the education department as may be designated by them for such purpose, shall 1. Determine and establish the correct historical and etymological form of the place names in this state and recommend the adoption of such correct forms for public use.

2. Determine the form and propriety of new place names proposed for general use, and no corporation, individual or community shall introduce such new place names without the consent and approval of this board.

3. Co-operate with the United States board of geographic names and with the United States post-office department in establishing a proper, correct and historically accurate form for all place names proposed as designations of new post-offices.

4. No petition or recommendation for the naming of any mountain, lake, river or other natural object for or in honor of any living person shall be granted, approved or consented to by the regents of the university or by the committee on geographic names appointed by it except by unanimous vote.






Part 5 - (180 - 187) EDUCATION DEPARTMENT OPTIONAL RETIREMENT PROGRAM

180 - Definitions.

180. Definitions. Wherever used in this part V of this article:

1. The term "eligible employee" means each employee of the education department who occupies a position which is designated by the commissioner as requiring the rendering of professional services within the field of supervision of higher education, and who, at the time of his initial employment with the department or within one year prior thereto, owns or owned a contract which may legally be continued pursuant to this part. An eligible employee who has elected to be covered by the education department optional retirement program shall not be deemed ineligible by virtue of a subsequent assignment within the education department to a sphere of responsibility outside of the field of supervision of higher education. No person receiving a retirement benefit from any retirement or pension system of New York state or any political subdivision thereof shall be eligible to elect the education department optional retirement program.

2. The term "education department optional retirement program" means the retirement program established pursuant to part V of this article.

3. The term "electing employee" means any eligible employee who exercises his election pursuant to this part V of this article to participate in the education department optional retirement program.

4. The term "state salary" means all amounts paid by or for the state as compensation for services rendered by an eligible employee.

5. The term "insurer" means a life insurance corporation, or other corporation, subject to department of financial services supervision.



181 - Education department optional retirement program established.

181. Education department optional retirement program established. 1. There is hereby established an education department optional retirement program which shall provide for the continuation of contracts providing retirement and death benefits for or on behalf of electing employees. Under such program the state and such employees shall contribute, to the extent authorized or required, towards the continuation of such contracts, which shall have been issued to and shall have previously become the property of such employees.

2. The commissioner shall, in his discretion, designate the insurer or insurers to which payment of such contributions under this article may be made and shall approve the form and content of such contracts. In making such designation and giving such approval the commissioner shall give due consideration to (i) the nature and extent of the rights and benefits to be provided by such contracts for electing employees and their beneficiaries, (ii) the relation of such rights and benefits to the amount of contributions to be made under this part V of this article, (iii) the suitability of such rights and benefits to the needs and interests of electing employees and to the interests of the department in the employment and retention of eligible employees, and (iv) the authority and ability of the designated insurer or insurers to provide rights and benefits under such contracts.

3. The commissioner is hereby authorized to provide for the administration of such education department optional retirement program and to perform or authorize the performance of such functions as may be necessary for such purposes in accordance with this part V of this article.



182 - Rates of contribution.

182. Rates of contribution. 1. Employer contributions. In the case of any electing employee initially appointed on or before June thirtieth, nineteen hundred ninety-two, the state shall, during continuance of his employment, make contributions at the rate of nine percentum of that portion of his state salary upon which contributions are or may hereafter be paid to the secretary of the treasury of the United States pursuant to article three of the retirement and social security law and at the rate of twelve percentum of that portion of his state salary above said amount, out of moneys which shall be appropriated to the department for such purpose. In the case of any electing employee initially appointed on or after July first, nineteen hundred ninety-two, the state shall, during continuance of his employment, make contributions at the rate of eight percentum of his state salary during the first seven years of such employment and at the rate of ten percentum of his state salary, thereafter, out of moneys which shall be appropriated to the department for such purpose. For purposes of this subdivision, that portion of the employee's salary upon which contributions are paid to the secretary of the treasury of the United States pursuant to article three of the retirement and social security law shall not exceed sixteen thousand five hundred dollars.

2. Employee contributions. In the case of any electing employee, contributions at the rate of three per centum of his state salary shall be deducted by the state comptroller as the employee contribution, provided however, that such employee contribution shall be made by the state in accordance with subdivision one of this section during such period as (a) either section seventy-a of the retirement and social security law or section five hundred twenty-eight of this title provides that the contribution of each member of the New York state employees' retirement system or the New York state teachers' retirement system in the employ of the state shall be reduced by at least eight per centum of his compensation, or (b) employee contributions to either such system are no longer required by reason of such system becoming noncontributory for state employees.

Notwithstanding any other law to the contrary, beginning April first, two thousand thirteen any electing employee appointed on or after April first, two thousand twelve, the rate at which each such employee shall contribute in any current plan year (January first to December thirty-first) shall be determined by reference to the wages of such member in the second plan year (January first to December thirty-first) preceding such current plan year as follows:

(a) members with wages of forty-five thousand dollars per annum or less shall contribute three per centum of annual wages;

(b) members with wages greater than forty-five thousand per annum, but not more than fifty-five thousand per annum shall contribute three and one-half per centum of annual wages;

(c) members with wages greater than fifty-five thousand per annum, but not more than seventy-five thousand per annum shall contribute four and one-half per centum of annual wages;

(d) members with wages greater than seventy-five thousand per annum but not more than one hundred thousand per annum shall contribute five and three-quarters per centum of annual wages; and

(e) members with wages greater than one hundred thousand per annum shall contribute six per centum of annual wages.

Notwithstanding the foregoing, during each of the first three plan years (January first to December thirty-first) in which such member has established membership in the Education Department Optional Retirement Program, such employee shall contribute a percent of annual wages in accordance with the preceding schedule based upon a projection of annual wages provided by the employer.

3. Payment of contributions pursuant to subdivisions one and two of this section shall be made to the designated insurer or insurers upon audit and warrant of the state comptroller.



183 - Election.

183. Election. 1. Election of the education department optional retirement program. (a) Each eligible employee initially appointed on or after July first, nineteen hundred sixty-eight, shall, within thirty days of his entry into service, elect (i) to join either the New York state teachers' retirement system or the New York state employees' retirement system in accordance with the provisions of law applicable thereto or (ii) to elect the education department optional retirement program established pursuant to this part V of this article. Each eligible employee employed by the department prior to July first, nineteen hundred sixty-eight shall make such election on or before December fourth, nineteen hundred sixty-eight. Any such election shall be effective as of the date of entry into service with the department, except that with respect to those eligible employees possessing contracts which may legally be continued under this part and who initially entered into service with the department prior to the effective date of this part, the deferred election shall be effective as of the effective date of this part.

(b) In the event an eligible employee fails to make an election as provided in paragraph (a) of this subdivision, he shall be deemed to have elected membership in the New York state teachers' retirement system. Such membership shall be effective as of the date of entry into service with the department.

(c) The amount, if any, required to be contributed by any employee in accordance with an election, a deferred election or a failure to elect pursuant to paragraph (a) or paragraph (b) of this subdivision shall be collected by payroll deductions in such manner as may be provided by the state comptroller for those persons electing the education department optional retirement program, or in the case of membership in either the New York state employees' retirement system or the New York state teachers' retirement system, by such retirement system. Nothing herein contained shall be construed to authorize or require payment by the state of contributions on account of services rendered prior to the effective date of this part by eligible employees who at the time of their employment with the department chose to continue, on a voluntary basis, coverage similar to that conferred by this part, but shall be construed to authorize continuation of such contracts after the effective date of this part, subject to rules and regulations to be established by the commissioner.

2. Ineligibility for retirement system membership. Any employee who elects the education department optional retirement program shall be ineligible for membership in either the New York state employees' retirement system or the New York state teachers' retirement system so long as he shall remain employed in the department and shall continue in the education department optional retirement program.

3. (a) Any eligible employee who is a member of either the New York state employees' retirement system or the New York state teachers' retirement system at the time he elects the optional retirement program established pursuant to this part shall be deemed to be a person who discontinues service on the effective date of such election, for the purpose of determining his eligibility for rights and benefits in either such system; provided, however, that if he does not withdraw his accumulated contributions (i) his continued service with the education department while under the optional retirement program shall be deemed to be member service in either the New York state employees' retirement system or the New York state teachers' retirement system for the purpose of determining his eligibility for any vested retirement allowance, retirement allowance or ordinary death benefit under either such system dependent upon a specified period of total service or upon attainment of a specified age while in service or upon death while in service and (ii) the amount of any such benefit to which he or his estate or person designated by him may become entitled under either such system shall be computed only on the basis of service otherwise creditable to him therein and his compensation during such service.

(b) Electing employees and their beneficiaries shall not be entitled to any right or benefit under either the New York state employees' retirement system or the New York state teachers' retirement system other than a vested retirement allowance, retirement allowance or ordinary death benefit to the extent expressly provided for in this section.

4. (a) Subdivision two of this section shall not apply to any eligible employee who has elected the education department optional retirement program and after June thirtieth, two thousand two, renders service which is creditable in the New York state teachers' retirement system, other than service for which a contribution is made to the education department optional retirement program.

(b) Subdivision three of this section shall not apply to any member of the New York state teachers' retirement system who, after joining such system, elects the education department optional retirement program.

(c) Anything in subdivision three of this section notwithstanding, any eligible employee who is a member of the New York state teachers' retirement system and had elected the education department optional retirement program prior to July first, two thousand two, may obtain credit for service, other than service for which a contribution is made to the education department optional retirement program, which is creditable in such system, was rendered after such member had elected the education department optional retirement program, and was rendered between December first, nineteen hundred ninety-one and June thirtieth, two thousand two, provided (i) such member has rendered at least five years of service credited with the New York state teachers' retirement system at the time such service is credited, and (ii) in the case of such member subject to the provisions of article fourteen or fifteen of the retirement and social security law, the member contributes three percent of the wages earned for such service together with interest at the rate of five percent per annum compounded annually from the date of such service until payment is made.

(d) Anything in this subdivision four notwithstanding, service as an eligible employee for which a contribution is made to the education department optional retirement program shall neither entitle any eligible employee to join or rejoin the New York state teachers' retirement system nor be creditable in such system.



184 - Survivor's benefits.

184. Survivor's benefits. In the case of the death of any electing employee after the effective date of his election and before retirement, the value of the death benefits provided by the contract or contracts continued under the education department optional retirement program which is attributable to the state's contribution as determined by the commissioner, shall be deemed to be an ordinary death benefit provided under a public pension plan within the meaning of section one hundred fifty-four of the civil service law.



185 - Social security.

185. Social security. Every electing employee shall have old-age, survivors, and disability insurance coverage provided by the federal social security act in accordance with the provisions of article three of the retirement and social security law.



186 - State not liable for payment of benefits.

186. State not liable for payment of benefits. Neither the state nor the department shall be a party to any contract continued in whole or in part with contributions made under the education department optional retirement program established and administered pursuant to this part V of this article. No retirement, death or other benefits shall be payable by the state or by the department under such education department optional retirement program, except as otherwise provided in section 184. Such benefits shall be paid to electing employees or their beneficiaries by the designated insurer or insurers in accordance with the terms of their contracts.



187 - Inconsistent provisions of other acts superseded.

187. Inconsistent provisions of other acts superseded. Insofar as the provisions of this part V of this article are inconsistent with the provisions of any other act, general or special, the provisions of this article shall be controlling.









Article 5 - UNIVERSITY OF THE STATE OF NEW YORK

Part 1 - (201 - 239-B) GENERAL ORGANIZATION

201 - Corporate name and objects.

201. Corporate name and objects. The corporation created in the year seventeen hundred eighty-four under the name of The Regents of the University of the State of New York, is hereby continued under the name of The University of the State of New York. Its objects shall be to encourage and promote education, to visit and inspect its several institutions and departments, to distribute to or expand or administer for them such property and funds as the state may appropriate therefor or as the university may own or hold in trust or otherwise, and to perform such other duties as may be intrusted to it. The said corporation shall have power to take, hold and administer real and personal property and the income thereof in trust for any educational, scientific, historical or other purpose within the jurisdiction of the regents of The University of the State of New York.



202 - Regents.

202. Regents. 1. The University of the State of New York shall be governed and all its corporate powers exercised by a board of regents the number of whose members shall at all times be four more than the number of the then existing judicial districts of the state and shall not be less than fifteen. The regents in office April first, nineteen hundred seventy-four shall hold office, in the order of their election, for such times that the term of one such regent will expire in each year on the first day of April. Commencing April first, nineteen hundred seventy-four, each regent shall be elected for a term of seven years, each such term to expire on the first day of April. Commencing on April first, nineteen hundred ninety-four, each regent shall be elected for a term of five years, each such term to expire on the first day of April. Each regent shall be elected by the legislature by concurrent resolution in the preceding March, on or before the first Tuesday of such month. If, however, the legislature fails to agree on such concurrent resolution by the first Tuesday of such month, then the two houses shall meet in joint session at noon on the second Tuesday of such month and proceed to elect such regent by joint ballot.

2. All vacancies in such office, either for full or unexpired terms, shall be so filled that there shall always be in the membership of the board of regents at least one resident of each of the judicial districts. A vacancy in the office of regent for other cause than expiration of term of service shall be filled for the unexpired term by an election at the session of the legislature immediately following such vacancy in the manner prescribed in the preceding paragraph, unless the legislature is in session when such vacancy occurs, in which case the vacancy shall be filled by such legislature in the manner prescribed in the preceding paragraph, except as hereinafter provided. However, if such vacancy occurs after the second Tuesday in March and before a resolution to adjourn sine die has been adopted by either house, then the vacancy shall be filled by concurrent resolution, unless the legislature fails to agree on such concurrent resolution within three legislative days after its passage by one house, in which case the two houses shall meet in joint session at noon on the next legislative day and proceed to elect such regent by joint ballots; provided, however, that if the vacancy occur after the adoption by either house of a resolution to adjourn sine die, then the vacancy shall be filled at the next session of the legislature in the manner prescribed in the preceding paragraph.

3. There shall be no "ex-officio" members of the board of regents.

4. No person shall be at the same time a regent of the university and a trustee, president, principal or any other officer of an institution belonging to the university.

5. (a) Every regent, on and after December fifteenth and before the following January fifteenth, in each year, shall file with the secretary of the senate and with the clerk of the assembly a written statement of

(1) each financial interest, direct or indirect of himself or herself, his or her spouse and his or her unemancipated children under the age of eighteen years in any activity which is subject to the jurisdiction of the education department or name of the entity in which the interest is had and whether such interest is over or under five thousand dollars in value.

(2) every office and directorship held by him or her in any corporation, firm or enterprise which is subject to the jurisdiction of the education department or which does business with an institution which is subject to the jurisdiction of the education department, including the name of such corporation, firm or enterprise.

(3) any other interest or relationship which he or she determines in his or her discretion might reasonably be expected to be in the public interest and should be disclosed.

(b) On or before January thirty-first in each year the secretary of the senate and the clerk of the assembly shall jointly prepare a report containing the statements required to be filed pursuant to paragraph (a) of this subdivision. Copies of such report shall be open to public inspection in the office of the secretary of the senate and the clerk of the assembly. The senate and assembly may jointly adopt rules to implement the provisions of this subdivision.



203 - Officers.

203. Officers. The elective officers of the university shall be a chancellor and a vice-chancellor who shall serve without salary, and such other officers as are deemed necessary by the regents, all of whom shall be chosen by ballot by the regents and shall hold office during their pleasure; but no election, removal or change of salary of an elective officer shall be made by less than six votes in favor thereof. Each regent and each elective officer shall, before entering on his duties, take and file with the secretary of state the oath of office required of state officers.

The chancellor shall preside at all convocations and at all meetings of the regents, and confer all degrees which they shall authorize. In his absence or inability to act, the vice-chancellor, or if he be also absent, the senior regent present, shall perform all the duties and have all the powers of the chancellor.



204 - Meetings and absences.

204. Meetings and absences. 1. (a) The regents may provide for regular meetings of the board of regents and any committee, subcommittee, task force, or other subgroups thereof. Notice of time and place for all regular public meetings of the board of regents and any committee, subcommittee, task force, or other subgroups thereof shall be publicly provided at least seven days in advance of such meeting. Such notice of time, place and agenda shall be distributed via the board's official internet website and specifically distributed by United States postal service to all regents at their usual addresses and, if a meeting of a committee, subcommittee, task force, or other subgroups thereof, by such means, including but not limited to the United States postal service or electronic means, as determined by the committee, subcommittee, task force, or other subgroups thereof. An agenda for a regular public meeting of the board shall be comprised of a list of all items to be considered with a description of the subject matter of each such item and shall be posted at least three days in advance of the meeting; provided however, that in an instance of a health or public safety emergency, the board may include additional items to the agenda with less than three days notice. In an instance of a health or public safety emergency, the board shall use best efforts to make public any changes to the agenda prior to the regular meeting. The notice and agenda shall be considered a public record.

(b) The chancellor or the commissioner, or any five regents, may at any time call a special meeting of the board of regents and fix the time and place therefor. Notice of time, place and agenda for all special public meetings of the board of regents shall be publicly provided at least three days in advance of such meeting. Such notice of time, place and agenda shall be distributed via the board's official internet website and specifically circulated according to the rules and regulations of the regents to all regents. The board of regents special public meeting agenda shall be comprised of a list of all items to be considered with a description of the subject matter of each such item; provided however, that in an instance of a health or public safety emergency, the board may include additional items to the agenda with less than three days notice. In an instance of a health or public safety emergency, the board shall use best efforts to make public any changes to the agenda prior to the special meeting. The notice and agenda shall be considered a public record.

2. Any meeting of the board of regents and any committee, subcommittee, task force, or other subgroups thereof shall be conducted in accordance with article seven of the public officers law.

3. A summary of committee reports, any other minutes, and attendance of the board of regents for either regular or special meetings shall be electronically available on the board of regents website at the close of each board meeting and shall be considered a public record. The video recording of any regular full board meeting shall be posted no later than five days following the meeting of the board. Any meeting summaries and actions taken shall be posted on the board of regents website within five days of approval by the board. Information posted on the board of regents website shall remain on the site as archived data for a minimum of ten years.

4. If any regent shall fail to attend three consecutive meetings, without excuse accepted as satisfactory by the regents, that regent may be deemed to have resigned and the regents shall then report the vacancy to the legislature which shall fill it.



205 - Quorum.

205. Quorum. Seven regents attending shall be a quorum for the transaction of business.



206 - Authority to take testimony and conduct hearings.

206. Authority to take testimony and conduct hearings. The regents, any committee thereof, the commissioner of education, the deputy and any associate and assistant commissioner of education and the counsel of the department may take testimony or hear proofs relating to their official duties, or in any matter which they may lawfully investigate. Hearings by the regents pursuant to any of the provisions of this chapter may be given by or before not less than three members of the regents designated by the regents or by the chancellor of the university to hold such hearings, but any decision or determination in such proceedings shall be made by the regents.



207 - Legislative power.

207. Legislative power. Subject and in conformity to the constitution and laws of the state, the regents shall exercise legislative functions concerning the educational system of the state, determine its educational policies, and, except, as to the judicial functions of the commissioner of education, establish rules for carrying into effect the laws and policies of the state, relating to education, and the functions, powers, duties and trusts conferred or charged upon the university and the education department. But no enactment of the regents shall modify in any degree the freedom of the governing body of any seminary for the training of priests or clergymen to determine and regulate the entire course of religious, doctrinal or theological instruction to be given in such institution. No rule by which more than a majority vote shall be required for any specified action by the regents shall be amended, suspended or repealed by a smaller vote than that required for action thereunder. Rules or regulations, or amendments or repeals thereof, adopted or prescribed by the commissioner of education as provided by law shall not be effective unless and until approved by the regents, except where authority is conferred by the regents upon the commissioner of education to adopt, prescribe, amend or repeal such rules or regulations.



207-A - Disclosure of gifts made to institutions of higher education by foreign governments, persons and entities.

207-a. Disclosure of gifts made to institutions of higher education by foreign governments, persons and entities. 1. As used in this section: a. The term "foreign government" shall mean any government other than the United States government or the government of a state or a political subdivision thereof and shall include an agent of such government;

b. The term "foreign legal entity" shall mean (i) any legal entity created under the laws of a foreign government or (ii) any legal entity created under the laws of the United States or of any state hereof if a majority of the ownership of the stock of such legal entity is directly or indirectly owned legally or beneficially by one or more foreign governments or one or more foreign persons or one or more legal entities created under the laws of a foreign government or if a majority of the membership of any such entity is composed of foreign persons or legal entities created under the laws of a foreign government and shall include an agent of such legal entity;

c. The term "foreign person" shall mean any individual who is not a citizen or national of the United States or a trust territory or protectorate thereof and shall include an agent of such individual; and

d. The term "gift" shall mean any endowment, gift, grant, contract, award or property of any kind.

2. Every institution authorized by the legislature or by the regents of the university of the state of New York to confer academic degrees in this state shall disclose the amount, terms, restrictions and requirements attached to or made a part of any gift of a value in excess of one hundred thousand dollars made to such institution by a foreign government, foreign legal entity or foreign person in any fiscal year of the institution. If the foreign government, foreign legal entity or foreign person makes more than one gift to an institution in any fiscal year of such institution, and the total value of those gifts in such fiscal year of the institution exceeds one hundred thousand dollars, the institution shall report all of such gifts received.

3. Such information shall be forwarded to the department no later than thirty days after the final day of the fiscal year of the institution. The information shall include:

a. the amount and the date of the making of the gift;

b. when the gift is conditional, matching or designated for a particular purpose, full details of the conditions, matching provisions or designation;

c. the name of the foreign government in the case of a gift by a foreign government; the name of the foreign country in which a foreign entity or foreign person is principally located or resides in the case of a gift by a foreign entity or foreign person.

The name of the foreign entity shall be disclosed in the event of a gift which (i) contains conditions or restrictions regarding the control of curricula, employment or termination of faculty, admission of students, student fees or (ii) is contingent upon the agreement of the institution to take specific public positions or actions or to award honorary degrees; and

d. the purpose or purposes for which the gift will be used.

4. Such information shall be a matter of public record and shall be made available by the department to the general public for review and copying during normal business hours.



208 - General examinations, credentials and degrees.

208. General examinations, credentials and degrees. The regents may confer by diploma under their seal such honorary degrees as they may deem proper, and may establish examinations as to attainments in learning, and may award and confer suitable certificates, diplomas and degrees on persons who satisfactorily meet the requirements prescribed.



208-A - Scheduling of examinations.

208-a. Scheduling of examinations. The department shall make a bona fide effort to schedule state mandated examinations on days other than days of religious observation. The commissioner may promulgate regulations to implement this section.



209 - Academic examinations; admission and fees.

209. Academic examinations; admission and fees. The regents shall establish in the secondary institutions of the university, examinations in studies furnishing a suitable standard of graduation therefrom and of admission to colleges, and certificates or diplomas shall be conferred by the regents on students who satisfactorily pass such examinations.

Any person shall be admitted to these examinations who shall conform to the rules and pay the fees prescribed by the regents.



209-A - Applications for admission to college.

209-a. Applications for admission to college. Notwithstanding any other provision of this chapter to the contrary, no rule or regulation shall be adopted by the school authorities, school officers or board of education of a school district which limits the number of requests for the processing of college applications that may be submitted by the pupils in a secondary school under their or its jurisdiction. Nothing contained in this section shall prohibit school authorities, school officers or boards of education from establishing rules of procedure for the submission of such requests.



210 - Registrations.

210. Registrations. The regents may register domestic and foreign institutions in terms of New York standards, and fix the value of degrees, diplomas and certificates issued by institutions of other states or countries and presented for entrance to schools, colleges and the professions in this state.



210-A - Admission requirements for graduate-level teacher and educational leader programs.

210-a. Admission requirements for graduate-level teacher and educational leader programs. Each institution registered by the department with graduate-level teacher and leader education programs shall adopt rigorous selection criteria geared to predicting a candidate's academic success in its program, including but not limited to, a minimum score on the graduate record examination or a substantially equivalent admission examination, as determined by the institution, and achievement of a cumulative grade point average of 3.0 or higher in the candidate's undergraduate program. Each program may exempt no more than fifteen percent of any incoming class of students from such selection criteria set forth in this section based on a student's demonstration of potential to positively contribute to the teaching profession or other extenuating circumstances pursuant to the regulations of the commissioner. A program shall report to the department the number of students admitted pursuant to such exemption and the selection criteria used for such exemptions.



210-B - Graduate-level teacher and educational leadership program deregistration and suspension.

210-b. Graduate-level teacher and educational leadership program deregistration and suspension. 1. The department shall suspend a graduate program's authority to admit new students if for three consecutive academic years, fewer than fifty percent of its students who have satisfactorily completed the program pass each examination that they have taken that is required for certification and shall notify currently admitted and enrolled students of such suspension. The graduate program shall be permitted to continue operations for the length of time it would take all currently admitted and/or enrolled students, if they were to attend classes on a full-time basis, to complete the requirements for their degrees. If, at any time during such period, the commissioner determines that student and/or program performance has significantly improved, the commissioner may reinstate the program's ability to admit new students. If the commissioner does not affirmatively reinstate the program's authority to admit new students during such time period, the program shall be deregistered. For purposes of this subdivision, students who have satisfactorily completed the graduate program shall mean students who have met each educational requirement of the program, excluding any requirement that the student pass each required New York State teacher certification examination for a teaching certificate and/or school building leader examination for a school building leader certificate in order to complete the program. Students satisfactorily meeting each educational requirement may include students who earn a degree or students who complete each educational requirement without earning a degree. When making such a determination, the department shall consider the performance on each certification examination of the cohort of students completing an examination not more than five years before the end of the academic year in which the program is completed or not later than the September thirtieth following the end of such academic year, where academic year is defined as July first through June thirtieth, and shall consider only the highest score of individuals taking a test more than once. When making such a determination the department may adjust its methodology for determining examination passage rates for one or more certification examinations to account for sample size and accuracy.

2. The institution may submit an appeal of a suspension of a graduate program's ability to admit students or deregistration pursuant to this section in a manner and timeframe as prescribed by the commissioner in regulations. However, a program that has had its ability to admit students suspended shall not admit new students while awaiting the commissioner's decision on any appeal. An institution with a deregistered program shall not admit any new students in such program while awaiting the commissioner's decision on its application for registration.

3. The department may also, as prescribed by the commissioner in regulations, conduct expedited suspension and registration reviews for graduate programs, pursuant to regulations of the commissioner.



210-C - Interstate reciprocity agreement for post-secondary distance education programs.

* 210-c. Interstate reciprocity agreement for post-secondary distance education programs.

INTERSTATE RECIPROCITY AGREEMENT FOR THE POST-SECONDARY DISTANCE

EDUCATION PROGRAMS

Article I

Purpose, findings, and policy

The states party to an interstate agreement desire by common action to establish comparable standards for the offering of postsecondary distance-education courses and programs and to facilitate more offerings of distance education courses to the students in their state.

Article II

Definitions

As used in this section and any agreements and contracts made pursuant to it, unless the context clearly states otherwise:

(a)"Accredited" shall mean holding institutional accreditation by name as a U.S.-based institution from an accreditor recognized by the U.S. Department of Education.

(b)"Approve" or "Approval" in the context of an institutional application to operate under the state authorization reciprocity agreement (SARA) means: a written statement by a home state that an institution meets the standards required by SARA and is eligible to operate under SARA.

(c)"Complaint" means: a formal assertion in writing that the terms of this agreement, or of laws, standards or regulations incorporated by this agreement, are being violated by a person, institution, state, agency or other organization or entity operating under the terms of this agreement.

(d) "Council" means: the National Council for SARA.

(e)"C-RAC guidelines" and other uses of "C-RAC" refers to the Interregional Guidelines for the Evaluation of Distance Education Programs (Online Learning) for best practices in postsecondary distance education adopted by the Council of Regional Accrediting Commissions (C-RAC).

(f) "Distance education" means, for purposes of an interstate reciprocity agreement under this section: instruction offered by any means where the student and faculty member are in separate physical locations. It includes, but is not limited to, online, interactive video or correspondence courses or programs. It does not include intrastate distance education activity.

(g) "Home state" means: a member state where the institution holds its legal domicile. To operate under SARA an institution must have a single home state.

(h) "Institution" means: a degree-granting postsecondary entity.

(i) "Legal domicile" of an institution for purposes of eligibility in an interstate agreement means the state in which the institution's principal campus holds its institutional accreditation and, if applicable, its federal Office of Postsecondary Education Identifier (OPEID) number. In the event that the OPEID number is assigned to a campus that is in a different state than the principal accredited campus, the SARA committees of the affected regional compacts shall determine which is the home state for purposes of SARA.

(j) "Member state" means: any state, district or territory that has joined SARA.

(k) "Physical presence" means: a measure by which a state defines the status of an educational institution's presence within the state. The distance education activities of an educational institution with a physical presence within the state are not covered under an interstate reciprocity agreement under this Act and instead must meet the requirements of the state.

(l) "Portal agency" means: the single agency designated by the state to serve as the interstate point of contact for questions, complaints and other communications related to the interstate compact and/or any regional compact.

(m) "Regional compact" means one of New England Board of Higher Education, Midwestern Higher Education Compact, Southern Regional Education Board or Western Interstate Commission for Higher Education, or another SARA interstate regional compact for the mid-Atlantic states.

(n) "State authorization reciprocity agreements" or "SARA" means: an agreement among member states, districts and U.S. territories that establishes comparable national standards for interstate offering of post-secondary distance-education courses and programs.

Article III Interstate reciprocity agreements for postsecondary distance education

(a) The commissioner shall have the authority on behalf of New York to enter into SARA and/or any regional compacts on behalf of this state with one or more other states to provide for the reciprocity of postsecondary distance education and to carry out all activities necessary to carry out such function.

(b) Upon entrance into SARA and/or any regional compact, the department shall:

(i) be designated as the portal agency and shall be responsible for the administrative and functional responsibilities of participation in SARA. The department shall not be responsible for all oversight activities of providers in the state, but shall be the portal for the state;

(ii) consider applications from degree-granting institutions on the same basis and either:

(A) approve any institutions that meet the standards of SARA, and agree to the process and commitments of SARA without differentiating by sector;

(B) disapprove any institution that does not meet the standards of SARA, or does not agree to the process and commitments of SARA; or

(C) may approve an institution applying for initial participation in SARA to participate on a provisional status in any of the following circumstances:

(I) the institution is on probationary status or the equivalent with its institutional accrediting body;

(II) the institution is using a letter of credit or is under a cash management agreement by the U.S. Department of Education;

(III) the institution is the subject of a publicly announced investigation by a government agency, and the investigation is related to the institution's academic quality, financial stability or student or consumer protection; or

(IV) the institution is the subject of a current investigation by its home state related to the institution's academic quality, financial stability or student or consumer protection.

(iii) prescribe state processes for consumer protection and complaints in regulations of the commissioner, as required by SARA;

(iv) operate under the processes, procedures and guidelines required by SARA, including the Interregional Guidelines for the Evaluation of Distance Education developed by the Council of Regional Accrediting Commissioners, if required by SARA;

(v) serve as the default forum for any complaint filed against an institution approved by the state to participate in the state authorization reciprocity agreement and the department shall be responsible for coordinating any such efforts and shall have the authority to investigate and resolve complaints that originate outside of the state. All other state agencies and governing boards of such institutions shall assist as necessary in such investigations and report as needed to the department;

(vi) impose as a penalty refunds or other corrective action to resolve complaints involving residents of other states;

(vii) maintain written documentation of:

(A) all formal complaints received;

(B) complaint notifications provided to institutions and accrediting agencies;

(C) actions taken that are commensurate with the severity of violations; and

(D) complaint resolutions.

(viii) report complaints and concerns to the institutions about which the compliant is lodged, the home state portal agency responsible for the institution, and, if appropriate, any accrediting bodies; and

(ix) impose an annual fee on any institution participating in any interstate agreement, in an amount prescribed by the commissioner in regulations which shall be consistent with any fees required by the interstate agreement and any fees required for the state to administer SARA. Any institution that is removed from eligibility from SARA during the period of approval receives no fee refund; and

(x) report any information required by the National Council for SARA.

Article IV

Institutional eligibility for admission to SARA

An institution applying to operate pursuant to SARA under this section shall:

(a) have its principal campus or central administrative unit domiciled in a state that has joined SARA and be authorized to operate in that state. Only distance education content originating in the United States or a U.S. territory is eligible to be offered under the agreement;

(b) be a U.S. degree-granting institution that is accredited by an accrediting body recognized by the U.S. Secretary of Education;

(c) agree to be bound by any standards, processes and/or guidelines required by SARA, including the Interregional Guidelines for the Evaluation of Distance Education developed by the Council of Regional Accrediting Commissioners, if required by SARA;

(d) agree to remain responsible for compliance with the requirements of SARA and applicable laws, regardless of whether the institution engages in operations under SARA itself, or through a third-party provider;

(e) agree to notify the education department of any negative changes to its accreditation status;

(f) agree to provide any data requested by the education department, to the extent permitted by applicable law, and assist the department in resolving any complaints arising from its students and to abide by decisions of the department, in order for the education department to effectively monitor any activities under the agreement;

(g) report any information required by SARA and/or this section.

Article V

Approved and accepted programs

Nothing in this section shall be construed to repeal or otherwise modify any law or regulation of this state relating to the approval of any other educational programs not covered by this section.

Article VI

Effect and withdrawal

1. This section shall become effective upon this state's execution of SARA and/or regional compact for distance education.

2. The duration of any regional compact and/or interstate agreement and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

* NB Effective upon notification from the commissioner of education that the state has executed SARA and/or a regional compact for distance education



211 - Review of regents learning standards.

211. Review of regents learning standards. 1. The regents shall periodically review and evaluate the existing regents learning standards to determine if they should be strengthened, modified or combined so as to provide adequate opportunity for students to acquire the skills and knowledge they need to succeed in employment or postsecondary education and to function productively as civic participants upon graduation from high school. Such review and evaluation shall be conducted upon a schedule adopted by the regents, provided that a review and evaluation of the English language arts standards shall be completed as soon as possible, but no later than the end of the two thousand seven--two thousand eight school year.

2. In conducting such reviews, the regents shall seek the recommendations of teachers, school administrators, teacher educators and others with educational expertise on improvements to the standards so that they ensure that students are prepared, in appropriate progression, for post-secondary education or employment.



211-A - Enhanced state accountability system.

211-a. Enhanced state accountability system. To more fully implement the requirements of section one thousand one hundred eleven of the elementary and secondary education act of nineteen hundred sixty-five, as amended, and the federal regulations implementing such statute, the regents shall develop and implement an enhanced state accountability system that uses growth measures to the extent required by this section.

1. By the start of the two thousand eight--two thousand nine school year, the regents shall establish, using existing state assessments, an interim, modified accountability system for schools and districts that is based on a growth model, subject to approval of the United States department of education where required under federal law.

2. The regents shall proceed with the development of an enhanced accountability system, with revised or new state assessments, based on an enhanced growth model that, to the extent feasible and consistent with federal law, includes a value-added assessment model that employs a scale-score approach to measure growth of students at all levels. (a) If the regents establish that the assessment scaling and accountability methodology employed have been determined by external experts in educational testing and measurement to be valid and reliable and in accordance with established standards for educational and psychological testing, and (b) the approval of the United States department of education has been obtained where required by federal law, the enhanced growth model shall be implemented no later than the start of the two thousand ten--two thousand eleven school year.

3. In implementing the provisions of subdivisions one and two of this section, the regents shall by July first, two thousand eight, establish targets for improvement of schools and school districts based upon performance on state assessments, graduation rates, and other indicators of progress, such as student retention rates and college attendance and completion rates.

4. As used in this chapter, the following words shall have the following meanings:

a. "Growth model" shall mean the assessment of a cohort of students, or individual students, over time that measures the academic progress made by those students.

b. "Value added assessment model" shall mean a form of growth model that includes an evaluation of the specific effects of programs, and other relevant factors, on the academic progress of individual students over time.



211-B - Consequences for consistent lack of improvement in academic performance.

211-b. Consequences for consistent lack of improvement in academic performance. In addition to taking appropriate action pursuant to the regulations of the commissioner and the requirements of federal law, the following actions shall be taken to increase school and district accountability for academic performance:

1. The regents shall expand the scope and improve the effectiveness of the schools under registration review (SURR) process in the two thousand seven--two thousand eight school year and thereafter, so as to ensure that all schools that meet the criteria for identification as SURR shall be so identified. The goal of such expansion shall be to identify as SURR up to a total of five percent of the schools in the state within four years, and to reorganize or restructure schools so identified in cases where such action is appropriate.

2. The regents shall develop a plan for increased support and possible intervention in schools in improvement, corrective action, or restructuring status or in SURR status. Notwithstanding any provision of law to the contrary, the regents shall establish a two-step process as follows:

a. The appointment by the commissioner of a school quality review team to assist any school in school improvement, corrective action, restructuring status or SURR status in developing and implementing a school improvement, corrective action, restructuring, or comprehensive plan for the school. Such team may also conduct resource and program and planning audits and examine the quality of curriculum, instructional plans, and teaching in the schools, the learning opportunities and support services available to students, and the organization and operations of the school. After such review, the team shall provide diagnostic recommendations for school improvement, which may include administrative and operational improvements. The recommendation of such team shall be advisory. The reasonable and necessary expenses incurred in the performance of the team's official duties shall be a charge upon the school district, or charter school, where applicable, that operates the school.

b. The appointment by the commissioner of a joint school intervention team, for schools in (i) restructuring status or (ii) SURR status that have failed to demonstrate progress as specified in their corrective action plan or comprehensive education plan. Administrators and educators from the district or charter school where applicable must be included on the team, as well as any distinguished educator appointed to the district pursuant to section two hundred eleven-c of this part. Such team shall assist the school district in developing, reviewing and recommending plans for reorganizing or reconfiguring of such schools. The recommendations of such team should be advisory. The reasonable and necessary expenses incurred in the performance of the school intervention team's official duties shall be a charge upon the school district, or charter school where applicable, that operates the school.

3. A school district that has been identified as requiring academic progress, as defined by 100.2(p)(7) of the commissioner's regulations, or includes one or more schools under registration review, in need of improvement, in corrective action or restructuring status shall be required to submit a district improvement plan to the commissioner for approval. In formulating the district improvement plan, the district shall consider redirecting resources to programs and activities included in the menu of options under subdivision three of section two hundred eleven-d of this part in the schools so identified. If such options are not adopted in the district improvement plan, the school district shall provide the commissioner with an explanation of such decision which shall be considered by the commissioner in determining whether to approve such plan. The trustees or board of education shall hold a public hearing before adoption of the district improvement plan and a transcript of the testimony at such hearing shall be submitted to the commissioner for review with the district improvement plan.

4. The commissioner shall develop a plan for intervention in schools under restructuring or SURR status that fail to demonstrate progress on established performance measures and may be targeted for closure. Such plan shall specify criteria for school closure and include processes to be followed, research based options, and alternatives and strategies to reorganizing, restructuring or reconfiguring schools. Such plan shall be developed with input from educators including, but not limited to, administrators, teachers and individuals identified as distinguished educators pursuant to section two hundred eleven-c of this part.

5. (a) The regents shall ensure that all school districts include in any contract of employment, entered into, amended, or extended with a superintendent of schools, community superintendent or deputy, assistant, associate or other superintendent of schools who has been or will be appointed for a fixed term, a provision requiring that such contract specify that the superintendent shall be required to cooperate fully with any distinguished educator appointed by the commissioner pursuant to section two hundred eleven-c of this part.

(b) In the case of a superintendent of schools, community superintendent or deputy, assistant, associate or other superintendent of schools who is not appointed for a fixed term, the contract provisions contained in paragraph (a) of this subdivision shall be deemed to apply to such superintendent immediately.

(c) In the case of a charter school, the contract of employment of the principal or headmaster or other chief school officer of the charter school that is entered into, amended or extended shall also be required to include the provisions contained in paragraph (a) of this subdivision. In addition, such contract provisions shall be deemed to apply immediately to any such person not appointed for a fixed term.



211-C - Distinguished educators.

211-c. Distinguished educators. The regents shall establish a distinguished educator program that recognizes educational leaders who have agreed to assist in improving the performance of low performing school districts.

1. Building principals, superintendents of schools and teachers including retirees and current employees of school districts, under whose leadership schools have demonstrated consistent growth in academic performance and other individuals who have demonstrated educational expertise, including superior performance in the classroom, shall be eligible for designation by the regents as distinguished educators. Provided, however, individuals employed by for-profit entities shall not be eligible for such recognition.

2. From the pool of distinguished educators designated by the regents pursuant to subdivision one of this section, the commissioner shall appoint distinguished educators who have expressed their willingness to assist low performing districts in improving their academic performance. To the extent practicable, the commissioner shall appoint distinguished educators to assist districts with comparable demographics to the schools or districts that are or were under such educator's leadership.

3. The commissioner may appoint a distinguished educator to a school district;

a. when such district or a school within such district has failed to achieve adequate yearly progress for four or more years;

b. as a member of a joint school intervention team pursuant to paragraph b of subdivision two of section two hundred eleven-b of this part.

4. The school district to which a distinguished educator is appointed shall cooperate fully with an appointed distinguished educator.

5. An appointed distinguished educator shall assess the learning environment of schools in the district, review or provide assistance in the development and implementation of any district improvement plan and/or any corrective action, restructuring, or comprehensive plan of any school within the district to which the distinguished educator is assigned. Such distinguished educator shall either endorse without change or make recommendations for modifications to any such plan to the board of education, trustees, or chancellor, in a school district in a city of one million or more inhabitants, and the commissioner. Upon receipt of any recommendations for modification, the board of education, trustees, or chancellor shall either modify the plans accordingly or provide a written explanation to the commissioner of its reasons for not adopting such recommendations. The commissioner shall direct the district to modify the plans as recommended by the distinguished educator unless the commissioner finds that the written explanation provided by the district has compelling merit.

6. Appointed distinguished educators shall be deemed ex-officio, non-voting members of the board of education or trustees. In a school district in a city of one million or more inhabitants, any such distinguished educator shall be deemed an ex-officio, non-voting member of the community district education council or the city board, as applicable.

7. The reasonable and necessary expenses incurred by the appointed distinguished educators while performing their official duties shall be paid by the school district.

8. If an appointed distinguished educator is employed by a school district or charter school, it shall be the duty of the board of education or trustees of such school district, the chancellor of a city school district in a city of one million or more inhabitants, or the board of trustees of such charter school to facilitate the efforts of any such appointed distinguished educators in their employ by granting reasonable leave requests and otherwise accommodating their efforts, to the extent such efforts do not substantially interfere with the educator's performance of his or her regular duties.



211-D - Contract for excellence.

211-d. Contract for excellence. 1. a. Every school district that, as of April first of the base year, has at least one school identified as in corrective action or restructuring status or as a school requiring academic progress: year two or above or as a school in need of improvement: year two shall be required to prepare a contract for excellence if the school district is estimated to receive an increase in total foundation aid for the current year compared to the base year in an amount that equals or exceeds either fifteen million dollars or ten percent of the amount received in the base year, whichever is less, or receives a supplemental educational improvement plan grant. In school year two thousand seven--two thousand eight such increase shall be the amount of the difference between total foundation aid received for the current year and the total foundation aid base, as defined in paragraph j of subdivision one of section thirty-six hundred two of this chapter.

b. In addition to the school districts required to prepare a contract for excellence under paragraph a of this subdivision, every school district that filed a contract for excellence in the base year shall file a contract for excellence in the current year if such district is estimated to receive a two-year increase, equal to the positive difference of the total foundation aid apportioned for the current year less the total foundation aid base, as defined in paragraph j of subdivision one of section thirty-six hundred two of this chapter, for the base year, in an amount that equals or exceeds either twenty-seven million five hundred thousand dollars or twenty percent of such total foundation aid base for the base year; provided however, that this requirement shall apply only to a school district that, as of April first of the base year, has at least one school that has been identified as in corrective action or restructuring status or as a school requiring academic progress: year two or above or as a school in need of improvement: year two.

c. In a city school district located in a city of one million or more inhabitants, a contract for excellence shall be prepared for the city school district and each community district that meets criteria specified in this subdivision.

d. All computations pursuant to paragraphs a and b of this subdivision and subdivision two of this section shall be based upon data included in the computerized school aid run produced by the commissioner in support of the enacted state budget which established the foundation aid formulas for the current year. For purposes of this section, accountability status of schools shall be determined as of April first of the base year, except that if the commissioner determines that the accountability data on file for a school as of April first of the base year was in error and officially adjusts the accountability status of the school after such date, such adjusted data shall be used for the purposes of paragraphs a and b of this subdivision and subdivision two of this section.

e. Notwithstanding paragraphs a and b of this subdivision, a school district that submitted a contract for excellence for the two thousand eight--two thousand nine school year shall submit a contract for excellence for the two thousand nine--two thousand ten school year in conformity with the requirements of subparagraph (vi) of paragraph a of subdivision two of this section unless all schools in the district are identified as in good standing and provided further that, a school district that submitted a contract for excellence for the two thousand nine--two thousand ten school year, unless all schools in the district are identified as in good standing, shall submit a contract for excellence for the two thousand eleven--two thousand twelve school year which shall, notwithstanding the requirements of subparagraph (vi) of paragraph a of subdivision two of this section, provide for the expenditure of an amount which shall be not less than the product of the amount approved by the commissioner in the contract for excellence for the two thousand nine--two thousand ten school year, multiplied by the district's gap elimination adjustment percentage and provided further that, a school district that submitted a contract for excellence for the two thousand eleven--two thousand twelve school year, unless all schools in the district are identified as in good standing, shall submit a contract for excellence for the two thousand twelve--two thousand thirteen school year which shall, notwithstanding the requirements of subparagraph (vi) of paragraph a of subdivision two of this section, provide for the expenditure of an amount which shall be not less than the amount approved by the commissioner in the contract for excellence for the two thousand eleven--two thousand twelve school year and provided further that, a school district that submitted a contract for excellence for the two thousand twelve--two thousand thirteen school year, unless all schools in the district are identified as in good standing, shall submit a contract for excellence for the two thousand thirteen--two thousand fourteen school year which shall, notwithstanding the requirements of subparagraph (vi) of paragraph a of subdivision two of this section, provide for the expenditure of an amount which shall be not less than the amount approved by the commissioner in the contract for excellence for the two thousand twelve--two thousand thirteen school year and provided further that, a school district that submitted a contract for excellence for the two thousand thirteen--two thousand fourteen school year, unless all schools in the district are identified as in good standing, shall submit a contract for excellence for the two thousand fourteen--two thousand fifteen school year which shall, notwithstanding the requirements of subparagraph (vi) of paragraph a of subdivision two of this section, provide for the expenditure of an amount which shall be not less than the amount approved by the commissioner in the contract for excellence for the two thousand thirteen--two thousand fourteen school year; and provided further that, a school district that submitted a contract for excellence for the two thousand fourteen--two thousand fifteen school year, unless all schools in the district are identified as in good standing, shall submit a contract for excellence for the two thousand fifteen--two thousand sixteen school year which shall, notwithstanding the requirements of subparagraph (vi) of paragraph a of subdivision two of this section, provide for the expenditure of an amount which shall be not less than the amount approved by the commissioner in the contract for excellence for the two thousand fourteen--two thousand fifteen school year; and provided further that a school district that submitted a contract for excellence for the two thousand fifteen--two thousand sixteen school year, unless all schools in the district are identified as in good standing, shall submit a contract for excellence for the two thousand sixteen--two thousand seventeen school year which shall, notwithstanding the requirements of subparagraph (vi) of paragraph a of subdivision two of this section, provide for the expenditure of an amount which shall be not less than the amount approved by the commissioner in the contract for excellence for the two thousand fifteen--two thousand sixteen school year. For purposes of this paragraph, the "gap elimination adjustment percentage" shall be calculated as the sum of one minus the quotient of the sum of the school district's net gap elimination adjustment for two thousand ten--two thousand eleven computed pursuant to chapter fifty-three of the laws of two thousand ten, making appropriations for the support of government, plus the school district's gap elimination adjustment for two thousand eleven--two thousand twelve as computed pursuant to chapter fifty-three of the laws of two thousand eleven, making appropriations for the support of the local assistance budget, including support for general support for public schools, divided by the total aid for adjustment computed pursuant to chapter fifty-three of the laws of two thousand eleven, making appropriations for the local assistance budget, including support for general support for public schools. Provided, further, that such amount shall be expended to support and maintain allowable programs and activities approved in the two thousand nine--two thousand ten school year or to support new or expanded allowable programs and activities in the current year.

2. a. (i) In a common, union free, central, central high school, or a city school district in a city having less than one hundred twenty-five thousand inhabitants, required to prepare a contract for excellence pursuant to subdivision one of this section and, as of April first of the base year, does not contain any schools identified as in corrective action or restructuring status or requiring academic progress: year three or above, each contract for excellence shall describe how the sum of the amounts apportioned to the school district in the current year as total foundation aid, in excess of one hundred four percent of the district's foundation aid base, as adjusted for additional amounts payable as charter school basic tuition over such amount payable in the base year, shall be used to support new programs and new activities or redesign or expand the use of programs and activities demonstrated to improve student achievement; provided however, up to fifty percent of additional funding received in the current year may be used to maintain investments in programs and activities listed in paragraph a of subdivision three of this section.

(ii) In a common, union free, central, central high school, or a city school district in a city having less than one hundred twenty-five thousand inhabitants, required to prepare a contract for excellence pursuant to subdivision one of this section and, as of April first of the base year, has at least one school identified as in corrective action or restructuring status or requiring academic progress: year three or above, each contract for excellence shall describe how the sum of the amounts apportioned to the school district in the current year as total foundation aid, in excess of one hundred four percent of the district's foundation aid base, as adjusted for additional amounts payable as charter school basic tuition over such amount payable in the base year, shall be used to support new programs and new activities or redesign or expand the use of programs and activities demonstrated to improve student achievement; provided however, up to thirty-five percent of additional funding received in the current year may be used to maintain investments in the programs and activities listed in paragraph a of subdivision three of this section.

(iii) In a city school district in a city having a population of one hundred twenty-five thousand or more inhabitants but less than one million inhabitants that either receives a supplemental educational improvement plan grant or is required to submit a contract for excellence based solely upon the criteria specified in paragraph b of subdivision one of this section, each contract for excellence shall describe how the sum of the amounts apportioned to the school district in the current year as total foundation aid, and as supplemental educational improvement plan grants, in excess of one hundred four percent of such aid apportioned to the district in the base year, as adjusted for additional amounts payable as charter school basic tuition over such amount payable in the base year, shall be used to support new programs and new activities or redesign or expand the use of programs and activities demonstrated to improve student achievement; provided however, up to fifty percent of additional funding received in the current year may be used to maintain investments in the programs and activities listed in paragraph a of subdivision three of this section.

(iv) In a city school district in a city having a population of one hundred twenty-five thousand or more inhabitants but less than one million inhabitants that satisfies the criteria specified in paragraph a of subdivision one of this section and does not receive a supplemental educational improvement plan grant, each contract for excellence shall describe how the sum of the amounts apportioned to the school district in the current year as total foundation aid, in excess of one hundred three percent of the district's foundation aid base, as adjusted for additional amounts payable as charter school basic tuition over such amount payable in the base year, shall be used to support new programs and new activities or expand the use of programs and activities demonstrated to improve student achievement; provided however, up to twenty-five percent of additional funding received in the current year may be used to maintain investments in the programs and activities listed in paragraph a of subdivision three of this section.

(v) In a city school district in a city having a population of one million or more inhabitants, each contract for excellence shall describe how the amounts apportioned to the school district in the current year as total foundation aid and academic achievement grants, in excess of one hundred three percent of the district's foundation aid base, as adjusted for additional amounts payable as charter school basic tuition over such amount payable in the base year, shall be used to support new programs and new activities or expand the use of programs and activities demonstrated to improve student achievement; provided however, up to thirty million dollars or twenty-five percent of additional funding received in the current year, whichever is less, may be used to maintain investments in the programs and activities listed in paragraph a of subdivision three of this section.

(vi) Each contract for excellence for a school district that was required to prepare a contract for excellence in the base year shall provide for the expenditure of an amount equivalent to the total budgeted amount approved by the commissioner in the district's approved contract for excellence for the base year; provided that such amount shall be expended to support and maintain allowable programs and activities approved in the base year or to support new or expanded allowable programs and activities in the current year.

(vii) (A) Notwithstanding any other provision of this section to the contrary, a school district that submitted a contract for excellence for the two thousand seven--two thousand eight school year and the two thousand eight--two thousand nine school year and is required to submit a contract for excellence for the two thousand nine--two thousand ten school year but did not fully expend all of its two thousand seven--two thousand eight foundation aid subject to the contract for excellence restrictions during the two thousand seven--two thousand eight school year may re-allocate and expend such unexpended funds during the two thousand eight--two thousand nine and two thousand nine--two thousand ten school years for allowable contract for excellence programs and activities as defined in subdivision three of this section in a manner prescribed by the commissioner. For purposes of determining maintenance of effort pursuant to subparagraph (vi) of this paragraph for the two thousand eight--two thousand nine school year, funds expended pursuant to this subparagraph shall be included in the total budgeted amount approved by the commissioner in the district's contract for excellence for the two thousand seven--two thousand eight school year; provided that such amount shall not be counted more than once in determining maintenance of effort for the two thousand nine--two thousand ten school year or thereafter.

(B) Notwithstanding any other provision of this section to the contrary, a school district that submitted a contract for excellence for the two thousand nine--two thousand ten school year but did not fully expend all of its two thousand nine--two thousand ten foundation aid subject to the contract for excellence restrictions during the two thousand nine--two thousand ten school year may re-allocate and expend such unexpended funds during the two thousand eleven--two thousand twelve school year for allowable contract for excellence programs and activities as defined in subdivision three of this section in a manner prescribed by the commissioner; provided that such amount shall not be counted more than once in determining any maintenance of effort pursuant to this section.

b. (i) The contract shall specify the new or expanded programs for which additional amounts of such total foundation aid, or grant shall be used and shall affirm that such programs shall predominately benefit students with the greatest educational needs including, but not limited to, those students with limited English proficiency, students in poverty and students with disabilities.

(ii) In a city school district in a city having a population of one million or more inhabitants such contract shall also include a plan to reduce average class sizes, as defined by the commissioner, within five years for the following grade ranges: (A) pre-kindergarten-third grade; (B) fourth-eighth grade; and (C) high school. Such plan shall include class size reduction for low performing and overcrowded schools and also include the methods to be used to achieve such class sizes, such as the creation or construction of more classrooms and school buildings, the placement of more than one teacher in a classroom or methods to otherwise reduce the student to teacher ratio; provided, however, that notwithstanding any law, rule or regulation to the contrary, the sole and exclusive remedy for a violation of the requirements of this paragraph shall be pursuant to a petition to the commissioner under subdivision seven of section three hundred ten of this title, and the decision of the commissioner on such petition shall be final and unreviewable.

(iii) A city school district in a city having a population of one million or more inhabitants shall prepare a report to the commissioner on the status of the implementation of its plan to reduce average class sizes pursuant to subparagraph (ii) of this paragraph. Such report shall identify all schools that received funds targeted at class size reduction efforts pursuant to the requirements of this section and provide the following information regarding such schools:

(A) the amount of contract for excellence funds received by each school and the school year in which it received such funds;

(B) a detailed description of how contract for excellence funds contributed to achieving class size reduction in each school that received such funding including specific information on the number of classrooms in each school that existed prior to receiving contract for excellence funds and the number of new classrooms that were created in each school for each year such funding was received, the number of classroom teachers that existed in each school prior to receiving contract for excellence funds and the number of new classroom teachers in each school for each year such funding was received, the student to teacher ratio in each school prior to receiving contract for excellence funds and the student to teacher ratio in each school for each year such funding was received;

(C) the actual student enrollment for the two thousand six--two thousand seven school year, the actual student enrollment for the two thousand seven--two thousand eight school year, the actual student enrollment for the two thousand eight--two thousand nine school year, and the projected student enrollment for the two thousand nine--two thousand ten school year for each school by grade level;

(D) the actual average class sizes for the two thousand six--two thousand seven school year, the actual average class sizes for the two thousand seven--two thousand eight school year, the actual average class sizes for the two thousand eight--two thousand nine school year, and the projected average class sizes for the two thousand nine--two thousand ten school year for each school by grade level; and

(E) the schools that have made insufficient progress toward achieving the class size reduction goals outlined in the approved five year class size reduction plan pursuant to subparagraph (ii) of this paragraph and a detailed description of the actions that will be taken to reduce class sizes in such schools.

Such report shall be submitted to the commissioner on or before November seventeenth, two thousand nine and shall be made available to the public by such date.

c. The contract for excellence shall state, for all funding sources, whether federal, state or local, the instructional expenditures per pupil, the special education expenditures per pupil, and the total expenditures per pupil, projected for the current year and actually incurred in the base year.

3. a. The commissioner shall adopt regulations establishing allowable programs and activities intended to improve student achievement which shall be limited to: (i) class size reduction, (ii) programs that increase student time on task, including but not limited to, academic after-school programs, (iii) teacher and principal quality initiatives, (iv) middle school and high school re-structuring, (v) expansion or replication of effective model programs for students with limited English proficiency, and (vi) full-day kindergarten or prekindergarten. Provided, however, that districts may use up to fifteen percent of the additional funding they receive for experimental programs designed to demonstrate the efficacy of other strategies to improve student achievement consistent with the intent of this section and, in school year two thousand seven--two thousand eight, up to thirty million dollars or twenty-five percent of such additional funding, whichever is less, may be used to maintain investments in programs and activities listed in this subdivision. Any such district seeking to implement an experimental program shall first submit a plan to the commissioner setting forth the need for such experimental program and how such program will improve student performance.

b. The commissioner shall assist school districts that include in their contract for excellence the implementation of incentives, developed in collaboration with teachers in the collective bargaining process, for highly qualified and experienced teachers to work in low performing schools to ensure that such incentives are effective.

4. a. A district's contract for excellence for the academic year two thousand eight--two thousand nine and thereafter, shall be developed through a public process, in consultation with parents or persons in parental relation, teachers, administrators, and any distinguished educator appointed pursuant to section two hundred eleven-c of this chapter.

b. Such process shall include at least one public hearing. In a city school district in a city of one million or more inhabitants, a public hearing shall be held within each county of such city. A transcript of the testimony presented at such public hearings shall be included when the contract for excellence is submitted to the commissioner, for review when making a determination pursuant to subdivision five of this section.

c. In a city school district in a city of one million or more inhabitants, each community district contract for excellence shall be consistent with the citywide contract for excellence and shall be submitted by the community superintendent to the community district education council for review and comment at a public meeting.

d. For the two thousand seven--two thousand eight school year, school districts shall solicit public comment on their contracts for excellence.

5. Each contract for excellence shall be subject to approval by the commissioner and his or her certification that the expenditure of additional aid or grant amounts is in accordance with subdivision two of this section.

6. The school district audit report certified to the commissioner by an independent certified public accountant, an independent accountant or the comptroller of the city of New York pursuant to section twenty-one hundred sixteen-a of this chapter shall include a certification by such accountant or comptroller in a form prescribed by the commissioner and that the increases in total foundation aid and supplemental educational improvement plan grants have been used to supplement, and not supplant funds allocated by the district in the base year for such purposes.

7. The trustees or board of education of each school district subject to this section, or the chancellor in the case of a city school district in a city of one million or more inhabitants, shall assure that procedures are in place by which parents or persons in parental relation may bring complaints concerning implementation of the district's contract for excellence.

a. In a city school district in a city of one million or more inhabitants, such procedures shall provide that complaints may be filed with the building principal with an appeal to the community superintendent, or filed directly with the community superintendent, and that any appeal of the determination of a community superintendent shall be made to the chancellor.

b. In all other districts, such procedures shall either provide for the filing of complaints with the building principals with an appeal to the superintendent of schools or for filing of the complaint directly with the superintendent of schools, and shall provide for an appeal to the trustees or board of education from the determination of the superintendent of schools.

c. The determination of the trustees or a board of education or the chancellor may be appealed to the commissioner pursuant to section three hundred ten of this title.

8. School districts subject to the provisions of this section shall publicly report the expenditure of total foundation aid in the form and manner prescribed by the commissioner which shall ensure full disclosure of the use of such funds.

9. The department shall develop a methodology for reporting school-based expenditures by all school districts subject to the provisions of this section.



211-E - Educational partnership organizations.

211-e. Educational partnership organizations. 1. The board of education of a school district, and the chancellor of the city school district of the city of New York, subject to the approval of the commissioner, shall be authorized to contract, for a term of up to five years, with an educational partnership organization pursuant to this section to intervene in a school designated by the commissioner as a persistently lowest-achieving school, consistent with federal requirements, or a school under registration review.

2. Notwithstanding any other provision of law, rule or regulation to the contrary, and except as otherwise provided in this section, such contract shall contain provisions authorizing the educational partnership organization to assume the powers and duties of the superintendent of schools for purposes of implementing the educational program of the school, including but not limited to, making recommendations to the board of education on budgetary decisions, staffing population decisions, student discipline decisions, decisions on curriculum and determining the daily schedule and school calendar, all of which recommendations shall be consistent with applicable collective bargaining agreements. Such contract shall include district performance expectations and/or benchmarks for school operations and academic outcomes, and failure to meet such expectations or benchmarks may be grounds for termination of the contract prior to the expiration of its term. Such contract shall also address the manner in which students will be assigned to the school, the process for employees to transfer into the school, the services that the district will provide to the school, and the manner in which the school shall apply for and receive allocational and competitive grants.

3. The board of education shall retain the ultimate decision-making authority over the hiring, evaluating, termination, disciplining, granting of tenure, assignment of employees serving in the school as well as with respect to staff development for those employees, together with authority concerning all other terms and conditions of employment, all of which decisions shall be made in a manner consistent with applicable collective bargaining agreements. However, notwithstanding any law, rule or regulation to the contrary, upon the effective date of the contract, the educational partnership organization shall be authorized to exercise all powers of a superintendent of schools with respect to such employment decisions, including but not limited to making recommendations, as applicable, to the board of education in connection with and prior to the board of education making decisions regarding staff assignments, the hiring, the granting of tenure, the evaluating, the disciplining and termination of employees, as well as concerning staff development. The employees assigned to the school shall solely be in the employ of the school district and shall retain their tenure rights and all other employment rights conferred by law, and service in the school shall constitute service to the school district for all purposes, including but not limited to, the requirements for criminal history record checks and participation in public retirement systems. Notwithstanding any other provision of law to the contrary, for purposes of article fourteen of the civil service law, employees in the school shall be public employees of the school district as defined in subdivision seven of section two hundred one of the civil service law and shall not be deemed employees of the educational partnership organization by reason of the powers granted to the educational partnership organization by this section. All such employees shall be members of the applicable negotiating unit containing like titles or positions for the public school district in which such school is located, and shall be covered by the collective bargaining agreement covering that public school district's negotiating unit, except that the duly recognized or certified collective bargaining representative for that negotiating unit may modify or supplement, in writing, the collective bargaining agreement in consultation with the employees of the negotiating unit working in the school. All such modifications of, or supplements to the collective bargaining agreement are subject to ratification by the employees employed within the school and by the board of education of the public school district, consistent with article fourteen of the civil service law. Upon the effective date of the school district's contract with the educational partnership organization, the educational partnership organization shall be empowered to make recommendations to the board of education with respect to the scope of, and process for making modifications and additions to the collective bargaining agreement.

4. Where a recommendation is made by the educational partnership organization to the board of education pursuant to subdivision two or three of this section, and such recommendation is denied, the board of education shall state its reasons for the denial, which shall include an explanation of how such denial will promote improvement of student achievement in the school and how such action is consistent with all accountability plans approved by the commissioner for the school and the school district. Nothing in this subdivision shall be construed to prevent a board of education from denying a recommendation of the educational partnership organization based upon the board of education's determination that carrying out such recommendation would result in a violation of law or violation of the terms of an applicable collective bargaining agreement. If the board of education rejects a recommendation of the educational partnership organization to terminate a probationary employee assigned to the school or to deny tenure to an employee assigned to the school, it shall be the duty of the board of education to transfer such employee to another position in the school district within such employee's tenure area for which the employee is qualified, or to create such a position.

5. For purposes of this section the following terms shall have the following meanings:

(i) "educational partnership organization" means a board of cooperative educational services, a public or independent, non-profit institution of higher education, a cultural institution, or a private, non-profit organization with a proven record of success in intervening in low-performing schools, as determined by the commissioner, provided that such term shall not include a charter school;

(ii) "board of education" means the trustees or board of education of a school district, or, in the case of a city school district of a city having a population of one million or more, the chancellor of such city district;

(iii) "school district" means a common, union free, central, central high school or city school district, other than a special act school district as defined in section four thousand one of this chapter.

(iv) "superintendent of schools" means the superintendent of schools of a school district, and, in the case of a city school district of a city having a population of one million or more, a community superintendent and the chancellor of such city district when acting in the role of a superintendent of schools.



211-F - Takeover and restructuring failing schools.

211-f. Takeover and restructuring failing schools. 1. Eligibility for appointment of an external receiver. (a) Failing schools. The commissioner shall designate as failing each of the schools that has been identified under the state's accountability system to be among the lowest achieving five percent of public schools in the state (priority schools) for at least three consecutive school years, or identified as a "priority school" in each applicable year of such period except one school year in which the school was not identified because of an approved closure plan that was not implemented, based upon measures of student achievement and outcomes and a methodology prescribed in the regulations of the commissioner, provided that this list shall not include schools within a special act school district as defined in subdivision eight of section four thousand one of this chapter or schools chartered pursuant to article fifty-six of this chapter. Except as otherwise provided in paragraph (c) of this subdivision, and pursuant to regulations promulgated by the commissioner, a school designated as failing under this paragraph shall be eligible for receivership under this section upon a determination by the commissioner.

(b) Persistently failing schools. Based upon measures of student achievement and outcomes and a methodology prescribed in the regulations of the commissioner, the commissioner shall designate as persistently failing each of the schools that have been identified under the state's accountability system to be among the lowest achieving public schools in the state for ten consecutive school years, based upon identification of the school by the commissioner as: a "priority school" for each applicable year from the two thousand twelve--two thousand thirteen school year to the current school year, or identified as a "priority school" in each applicable year of such period except one year in which the school was not identified because of an approved closure plan that was not implemented; and as a "School Requiring Academic Progress Year 5", "School Requiring Academic Progress Year 6", "School Requiring Academic Progress Year 7" and/or a "School in Restructuring," for each applicable year from the two thousand six--two thousand seven school year to the two thousand eleven--two thousand twelve school year. This designation shall not include schools within a special act school district as defined in subdivision eight of section four thousand one of this chapter or schools chartered pursuant to article fifty-six of this chapter.

(c) Specific provisions. (i) For schools designated as persistently failing pursuant to paragraph (b) of this subdivision, the local district shall continue to operate the school for an additional school year provided that there is a department-approved intervention model or comprehensive education plan in place that includes rigorous performance metrics and goals, including but not limited to measures of student academic achievement and outcomes including those set forth in subdivision six of this section. Notwithstanding any other provision of law, rule or regulation to the contrary, the superintendent shall be vested with all powers granted to a receiver appointed pursuant to this section for such time period; provided, however that such superintendent shall not be allowed to override any decision of the board of education with respect to his or her employment status. At the end of such year, the department shall conduct a performance review in consultation and cooperation with the district and school staff to determine, based on the performance metrics in the school's model or plan, whether (1) the designation of persistently failing should be removed; (2) the school should remain under continued school district operation with the superintendent vested with the powers of a receiver; or (3) the school should be placed into receivership; provided, however, that a school that makes demonstrable improvement based on the performance metrics and goals herein shall remain under district operation for an additional school year and if such school remains under district operation, it shall continue to be subject to annual review by the department, in consultation and cooperation with the district, under the same terms and conditions.

(ii) For schools designated as failing, but not persistently failing, the local district shall continue to operate the school for two additional school years provided that there is a department-approved intervention model or comprehensive education plan in place that includes rigorous performance metrics and goals, including but not limited to measures of student academic achievement and outcomes including those set forth in subdivision six of this section. Notwithstanding any other provision of law, rule or regulation to the contrary, the superintendent shall be vested with all powers granted to a receiver appointed pursuant to this section; provided, however that such superintendent shall not be allowed to override any decision of the board of education with respect to his or her employment status. At the end of such two years, the department shall conduct a school performance review in consultation and cooperation with the district and school staff to determine, based on the performance metrics in the school's model or plan, whether (1) the designation of failing should be removed; (2) the school should remain under continued school district operation with the superintendent vested with the powers of a receiver; or (3) the school should be placed into receivership; provided, however, that a school that makes demonstrable improvement based on the performance metrics and goals herein shall remain under district operation for an additional school year and if such school remains under district operation, it shall continue to be subject to such annual review by the department under the same terms and conditions. For schools newly designated as failing after the two thousand sixteen--two thousand seventeen school year, the school shall be immediately eligible for receivership upon such designation.

(iii) Nothing in this paragraph shall be construed to limit (1) a school district's ability to modify, subject to approval by the department, such department approved intervention model or comprehensive education plan, or (2) the commissioner's ability to require a school district to modify such department approved intervention model or comprehensive education plan and require his or her approval of such modifications.

(iv) The district shall provide notice to parents and guardians of the students of the school which may be placed into receivership pursuant to this subdivision and provided further that the district or the commissioner shall hold a public meeting or hearing for purposes of discussing the performance of the school and the construct of receivership.

1-a. Community engagement team. Upon designation as failing or persistently failing pursuant to subdivision one of this section, the district shall establish a community engagement team which shall include community stakeholders, including but not limited to the school principal, parents and guardians, teachers and other school staff and students. Membership of such team may be modified at any time. Such team shall develop recommendations for improvement of the school and shall solicit input through public engagement. The team shall present its recommendations periodically to the school leadership and, as applicable, the receiver.

2. Appointment of a receiver. (a) Upon a determination by the commissioner that a school shall be placed into receivership, the applicable school district shall appoint an independent receiver, subject to the approval of the commissioner, to manage and operate all aspects of the school and to develop and implement a school intervention plan for the school that shall consider the recommendations developed by the community engagement team when creating such plan. The independent receiver may be a non-profit entity, another school district, or an individual. If the school district fails to appoint an independent receiver that meets with the commissioner's approval within sixty days of such determination, the commissioner shall appoint the receiver.

(b) The receiver shall be authorized to manage and operate the failing or persistently failing school and shall have the power to supersede any decision, policy or regulation of the superintendent of schools or chief school officer, or of the board of education or another school officer or the building principal that in the sole judgment of the receiver conflicts with the school intervention plan; provided however that the receiver may not supersede decisions that are not directly linked to the school intervention plan, including but not limited to building usage plans, co-location decisions and transportation of students. The receiver shall have authority to review proposed school district budgets prior to presentation to the district voters, or in the case of a city school district in a city having a population of one hundred twenty-five thousand or more, of the adoption of a contingency budget, prior to approval by the board of education, and to modify the proposed budget to conform to the school intervention plan provided that such modifications shall be limited in scope and effect to the failing or persistently failing school and may not unduly impact other schools in the district. A school under receivership shall operate in accordance with laws regulating other public schools, except as such provisions may conflict with this section.

(c) The commissioner shall contract with the receiver, and the compensation and other costs of the receiver appointed by the commissioner shall be paid from a state appropriation for such purpose, or by the school district, as determined by the commissioner, provided that costs shall be paid by the school district only if there is an open administrative staffing line available for the receiver, and the receiver will be taking on the responsibilities of such open line. Notwithstanding any other provision of law to the contrary, the receiver and any of its employees providing services in the receivership shall be entitled to defense and indemnification by the school district to the same extent as a school district employee. The receiver's contract may be terminated by the commissioner for a violation of law or the commissioner's regulations or for neglect of duty. A receiver appointed to operate a district under this section shall have full managerial and operational control over such school; provided, however, that the board of education shall remain the employer of record, and provided further that any employment decisions of the board of education may be superseded by the receiver. It shall be the duty of the board of education and the superintendent of schools to fully cooperate with the receiver and willful failure to cooperate or interference with the functions of the receiver shall constitute willful neglect of duty for purposes of section three hundred six of this title. The receiver or the receiver's designee shall be an ex officio non-voting member of the board of education entitled to attend all meetings of the board of education.

3. Before developing the school intervention plan, the receiver shall consult with local stakeholders such as: (a) the board of education; (b) the superintendent of schools; (c) the building principal; (d) teachers assigned to the school and their collective bargaining representative; (e) school administrators assigned to the school and their collective bargaining representative; (f) parents and guardians of students attending the school or their representatives; (g) representatives of applicable state and local social service, health and mental health agencies; (h) as appropriate, representatives of local career education providers, state and local workforce development agencies and the local business community; (i) for elementary schools, representatives of local prekindergarten programs; (j) students attending the school as appropriate; (k) as needed for middle schools, junior high schools, central schools or high schools, representatives of local higher education institutions; and (l) the school stakeholder team set forth in subdivision one-a of this section.

4. In creating the school intervention plan, the receiver shall (i) consider the recommendations developed by the community engagement team set forth in subdivision one-a of this section; (ii) include provisions intended to maximize the rapid academic achievement of students at the school; and (iii) ensure that the plan addresses school leadership and capacity, school leader practices and decisions, curriculum development and support, teacher practices and decisions, student social and emotional developmental health, and family and community engagement. The receiver shall, to the extent practicable, base the plan on the findings of any recent diagnostic review or assessment of the school that has been conducted and, as applied to the school, student outcome data including, but not limited to: (a) student achievement growth data based on state measures; (b) other measures of student achievement; (c) student promotion and graduation rates; (d) achievement and growth data for the subgroups of students used in the state's accountability system; (e) student attendance; and (f) long-term and short-term suspension rates.

5. (a) The receiver shall include the following in the school intervention plan: (i) measures to address social service, health and mental health needs of students in the school and their families in order to help students arrive and remain at school ready to learn; provided that this may include mental health and substance abuse screening; (ii) measures to improve or expand access to child welfare services and, as appropriate, services in the school community to promote a safe and secure learning environment; (iii) as applicable, measures to provide greater access to career and technical education and workforce development services provided to students in the school and their families in order to provide students and families with meaningful employment skills and opportunities; (iv) measures to address achievement gaps for English language learners, students with disabilities and economically disadvantaged students, as applicable; (v) measures to address school climate and positive behavior support, including mentoring and other youth development programs; and (vi) a budget for the school intervention plan.

(b) As necessary, the commissioner and the commissioners of the department of health, the office of children and family services, the department of labor and other applicable state and local social service, health, mental health and child welfare officials shall coordinate regarding the implementation of the measures described in subparagraphs (i) through (iii) of paragraph (a) of this subdivision that are included in the school intervention plan and shall, subject to appropriation, reasonably support such implementation consistent with the requirements of state and federal law applicable to the relevant programs that each such official is responsible for administering, and grant failing schools priority in competitive grants, as allowable before and during the period of receivership.

6. In order to assess the school across multiple measures of school performance and student success, the school intervention plan shall include measurable annual goals including, but not limited to, the following: (a) student attendance; (b) student discipline including but not limited to short-term and long-term suspension rates; (c) student safety; (d) student promotion and graduation and drop-out rates; (e) student achievement and growth on state measures; (f) progress in areas of academic underperformance; (g) progress among the subgroups of students used in the state's accountability system; (h) reduction of achievement gaps among specific groups of students; (i) development of college and career readiness, including at the elementary and middle school levels; (j) parent and family engagement; (k) building a culture of academic success among students; (l) building a culture of student support and success among faculty and staff; (m) using developmentally appropriate child assessments from pre-kindergarten through third grade, if applicable, that are tailored to the needs of the school; and (n) measures of student learning.

7. (a) Notwithstanding any general or special law to the contrary, in creating and implementing the school intervention plan, the receiver shall, after consulting with stakeholders and the community engagement team, convert schools to community schools to provide expanded health, mental health and other services to the students and their families. In addition, the receiver may: (i) review and if necessary expand, alter or replace the curriculum and program offerings of the school, including the implementation of research-based early literacy programs, early interventions for struggling readers and the teaching of advanced placement courses or other rigorous nationally or internationally recognized courses, if the school does not already have such programs or courses; (ii) replace teachers and administrators, including school leadership who are not appropriately certified or licensed; (iii) increase salaries of current or prospective teachers and administrators to attract and retain high-performing teachers and administrators; (iv) establish steps to improve hiring, induction, teacher evaluation, professional development, teacher advancement, school culture and organizational structure; (v) reallocate the uses of the existing budget of the school; (vi) expand the school day or school year or both of the school; (vii) for a school that offers the first grade, add pre-kindergarten and full-day kindergarten classes, if the school does not already have such classes; (viii) in accordance with paragraphs (b) and (c) of this subdivision, to abolish the positions of all members of the teaching and administrative and supervisory staff assigned to the failing or persistently failing school and terminate the employment of any building principal assigned to such a school, and require such staff members to reapply for their positions in the school if they so choose; (ix) include a provision of a job-embedded professional development for teachers at the school, with an emphasis on strategies that involve teacher input and feedback; (x) establish a plan for professional development for administrators at the school, with an emphasis on strategies that develop leadership skills and use the principles of distributive leadership; and/or (xi) order the conversion of a school in receivership that has been designated as failing or persistently failing pursuant to this section into a charter school, provided that such conversion shall be subject to article fifty-six of this chapter and provided further that such charter conversion school shall operate pursuant to such article and provided further that such charter conversion school shall operate consistent with a community schools model and provided further that such conversion charter school shall be subject to the provisions in subdivisions three, four, five, six, nine, ten, eleven, twelve and thirteen of this section.

(b) Notwithstanding any other provision of law, rule or regulation to the contrary, upon designation of any school of the school district as a failing or persistently failing school pursuant to this section, the abolition of positions of members of the teaching and administrative and supervisory staff of the school shall thereafter be governed by the applicable provisions of section twenty-five hundred ten, twenty-five hundred eighty-five, twenty-five hundred eighty-eight or three thousand thirteen of this chapter as modified by this paragraph. A classroom teacher or building principal who has received two or more composite ratings of ineffective on an annual professional performance review shall be deemed not to have rendered faithful and competent service within the meaning of section twenty-five hundred ten, twenty-five hundred eighty-five, twenty-five hundred eighty-eight or three thousand thirteen of this chapter. When a position of a classroom teacher or building principal is abolished, the services of the teacher or administrator or supervisor within the tenure area of the position with the lowest rating on the most recent annual professional performance review shall be discontinued, provided that seniority within the tenure area of the position shall be used solely to determine which position should be discontinued in the event of a tie.

(c) The receiver may abolish the positions of all teachers and pedagogical support staff, administrators and pupil personnel service providers assigned to a school designated as failing or persistently failing pursuant to this section and require such staff members to reapply for new positions if they so choose. The receiver shall define new positions for the school aligned with the school intervention plan, including selection criteria and expected duties and responsibilities for each position. For administrators and pupil personnel service providers, the receiver shall have full discretion over all such rehiring decisions. For teachers and pedagogical support staff, the receiver shall convene a staffing committee including the receiver, two appointees of the receiver and two appointees selected by the school staff or their collective bargaining unit. The staffing committee will determine whether former school staff reapplying for positions are qualified for the new positions. The receiver shall have full discretion regarding hiring decisions but must fill at least fifty percent of the newly defined positions with the most senior former school staff who are determined by the staffing committee to be qualified. Any remaining vacancies shall be filled by the receiver in consultation with the staffing committee. Notwithstanding any other provision of law to the contrary, a member of the teaching and pedagogical support, administrative, or pupil personnel service staff who is not rehired pursuant to this paragraph shall not have any right to bump or displace any other person employed by the district, but shall be placed on a preferred eligibility list in accordance with the applicable provisions of section twenty-five hundred ten, twenty-five hundred eighty-five, twenty-five hundred eighty-eight or three thousand thirteen of this chapter. Teachers rehired pursuant to this paragraph shall maintain their prior status as tenured or probationary, and a probationary teacher's probation period shall not be changed.

(d) For a school with English language learners, the professional development and planning time for teachers and administrators identified in clauses (vi) and (vii) of the closing paragraph of paragraph (a) of this subdivision, shall include specific strategies and content designed to maximize the rapid academic achievement of the English language learners.

8. (a) In order to maximize the rapid achievement of students at the applicable school, the receiver may request that the collective bargaining unit or units representing teachers and administrators and the receiver, on behalf of the board of education, negotiate a receivership agreement that modifies the applicable collective bargaining agreement or agreements with respect to any failing schools in receivership applicable during the period of receivership. The receivership agreement may address the following subjects: the length of the school day; the length of the school year; professional development for teachers and administrators; class size; and changes to the programs, assignments, and teaching conditions in the school in receivership. The receivership agreement shall not provide for any reduction in compensation unless there shall also be a proportionate reduction in hours and shall provide for a proportionate increase in compensation where the length of the school day or school year is extended. The receivership agreement shall not alter the remaining terms of the existing/underlying collective bargaining agreement which shall remain in effect.

(b) The bargaining shall be conducted between the receiver and the collective bargaining unit in good faith and completed not later than thirty days from the point at which the receiver requested that the bargaining commence. The agreement shall be subject to ratification within ten business days by the bargaining unit members in the school. If the parties are unable to reach an agreement within thirty days or if the agreement is not ratified within ten business days by the bargaining unit members of the school, the parties shall submit any remaining unresolved issues to the commissioner who shall resolve any unresolved issues within five days, in accordance with standard collective bargaining principles.

(c) For purposes only for schools designated as failing pursuant to subparagraph (ii) of paragraph (c) of subdivision one of this section, bargaining shall be conducted between the receiver and the collective bargaining unit in good faith and completed not later than thirty days from the point at which the receiver requested that the bargaining commence. The agreement shall be subject to ratification within ten business days by the bargaining unit members of the school. If the parties are unable to reach an agreement within thirty days or if the agreement is not ratified within ten business days by the bargaining unit members of the school, a conciliator shall be selected through the American Arbitration Association, who shall forthwith forward to the parties a list of three conciliators, each of whom shall have professional experience in elementary and secondary education, from which the parties may agree upon a single conciliator provided, however, that if the parties cannot select a conciliator from among the three within three business days, the American Arbitration Association shall select a conciliator from the list of names within one business day, and the conciliator shall resolve all outstanding issues within five days. After such five days, if any unresolved issues remain, the parties shall submit such issues to the commissioner who shall resolve such issues within five days, in accordance with standard collective bargaining principles.

9. A final school intervention plan shall be submitted to the commissioner for approval and, upon approval, shall be issued by the receiver within six months of the receiver's appointment. A copy of such plan shall be provided to the board of education, the superintendent of schools and the collective bargaining representatives of teachers and administrators of the school district. The plan shall be publicly available and shall be posted on the department's website and the school district's website, and the school district shall provide notice to parents of such school intervention plan and its availability.

10. Each school intervention plan shall be authorized for a period of not more than three years. The receiver may develop additional components of the plan and shall develop annual goals for each component of the plan in a manner consistent with this section, all of which must be approved by the commissioner. The receiver shall be responsible for meeting the goals of the school intervention plan.

11. The receiver shall provide a written report to the board of education, the commissioner, and the board of regents on a quarterly basis to provide specific information about the progress being made on the implementation of the school intervention plan. One of the quarterly reports shall be the annual evaluation of the intervention plan under subdivision twelve of this section.

12. (a) The commissioner shall, in consultation and cooperation with the district and the school staff, evaluate each school with an appointed receiver at least annually. The purpose of the evaluation shall be to determine whether the school has met the annual goals in its school intervention plan and to assess the implementation of the plan at the school. The evaluation shall be in writing and shall be submitted to the superintendent and the board of education not later than September first for the preceding school year. The evaluation shall be submitted in a format determined by the commissioner.

(b) If the commissioner determines that the school has met the annual performance goals stated in the school intervention plan, the evaluation shall be considered sufficient and the implementation of the school intervention plan shall continue. If the commissioner determines that the school has not met one or more goals in the plan, the commissioner may require modification of the plan.

13. Upon the expiration of a school intervention plan for a school with an appointed receiver, the commissioner, in consultation and cooperation with the district, shall conduct an evaluation of the school to determine whether the school has improved sufficiently, requires further improvement or has failed to improve. On the basis of such review, the commissioner, in consultation and cooperation with the district, may: (a) renew the plan with the receiver for an additional period of not more than three years; (b) if the failing or persistently failing school remains failing and the terms of the plan have not been substantially met, terminate the contract with the receiver and appoint a new receiver; or (c) determine that the school has improved sufficiently for the designation of failing or persistently failing to be removed.

14. Nothing in this section shall prohibit the commissioner or a local district from closing a school pursuant to the regulations of the commissioner.

15. The commissioner shall be authorized to adopt regulations to carry out the provisions of this section.

16. The commissioner shall report annually to the governor and the legislature on the implementation and fiscal impact of this section. The report shall include, but not be limited to, a list of all schools currently designated as failing or persistently failing and the strategies used in each of the schools to maximize the rapid academic achievement of students.

17. The commissioner shall provide any relevant data that is needed to implement and comply with the requirements of the chapter of the laws of two thousand fifteen which added this section to any school district that has a school or schools designated as failing or persistently failing pursuant to this section by August fifteenth of each year, to the fullest extent practicable. Provided that the commissioner shall provide guidance to districts and may establish a model intervention plan. And provided further, that the commissioner shall make available to the public any school intervention plan, or other department-approved intervention model or comprehensive education plan of a school or district provided that such measures are consistent with all federal and state privacy laws.



212 - Fees.

212. Fees. The department shall charge the following fees: 1. For the issuance of a qualifying certificate for admission to a professional school as required by or pursuant to law, five dollars.

2. For admission to a special examination in English authorized or required by or pursuant to law as a pre-requisite to admission to a professional school or to an examination for a license to engage in or practice a profession, ten dollars.

3. For other certifications or permits for which fees are not otherwise provided, fees as fixed by regulations of the department.

4. For the issuance of a replacement license, ten dollars.

5. For the replacement of a biennial registration certificate which has been lost or destroyed, or for the issuance of each registration certificate for more than one office, five dollars.

6. For a detailed certification of licensure record at the request of an individual, ten dollars.

7. For services and expenses incurred by the department in conducting evaluations, processing complaints or performing other administrative functions related to the review of post-secondary distance education conducted by out-of-state institutions seeking approval to offer distance education to students in New York state who do not participate in an interstate reciprocity agreement pursuant to section two hundred ten-c of this chapter.



212-A - Return of deposits for professional and graduate schools.

212-a. Return of deposits for professional and graduate schools. Any person who makes a deposit on tuition to a professional or graduate school for the fall semester next following the making of the deposit and who demands return of the deposit in writing by the April first previous to such fall semester shall be entitled to the return of such deposit within thirty days of receipt of such demand by the school, and such professional or graduate school shall return the deposit within thirty days.



212-B - Return of tuition for colleges, universities, professional, proprietary and graduate schools.

212-b. Return of tuition for colleges, universities, professional, proprietary and graduate schools. Any person who pays tuition to a college, university, professional, proprietary or graduate school and who demands its refund in writing before the thirtieth day before the commencement of the term for which the tuition was paid shall be entitled to one hundred percent reimbursement of such tuition within sixty days of receipt of such demand by the college, university, professional, proprietary or graduate school; provided, however, that no deposit on tuition payable upon acceptance shall be governed by the provisions of this section. The provisions of this section shall not apply if a college, university, professional, proprietary or graduate school enters into a nonrevokable contract for special or extraordinary instructional services after receipt of tuition and in reliance of the prospective attendance of the person paying such tuition so long as such person was given notice before paying tuition that such a contract would be entered into.

A violator of the provisions of this section shall be liable for a civil penalty not to exceed ten percent of the amount of tuition which was not refunded as herein provided.



212-C - Teacher accreditation review fees.

212-c. Teacher accreditation review fees. The costs of accreditation reviews of teacher education programs shall be borne by the institution seeking accreditation by the board of regents. The commissioner shall establish and charge fees to cover the costs of the accreditation visits, any other related visits the commissioner may determine to be necessary, and related expenses. Fees collected shall be deposited to the credit of the teacher education accreditation account and disbursed pursuant to section ninety-nine-h of the state finance law. The commissioner shall be authorized to adopt any regulations needed to implement the provisions of this section.



213 - Extension of educational facilities.

213. Extension of educational facilities. 1. The regents may extend to the people at large increased educational opportunities and facilities, stimulate interest therein, recommend methods, designate suitable teachers and lecturers, conduct examinations and grant credentials, and otherwise organize, aid and conduct such work. And the regents, and with their approval the commissioner of education, may buy, sell, exchange and receive by will, or other gift, or on deposit, books, pictures, statuary or other sculptured work, lantern slides, apparatus, maps, globes, films, sound films, kinescopes, photographic recordings and any article or collections pertaining to or useful in and to any of the departments, divisions, schools, institutions, associations or other agencies, or work, under their supervision, or control, or encouragement, and may lend or deposit any such articles in their custody or control, when or where in their judgement compensating educational usefulness will result therefrom; and may also, from time to time, enter into contracts desirable for carrying into effect the foregoing provisions.

2. In carrying out the provisions of subdivision one of this section, the regents may: a. Contract with institutions in the university, school districts, boards of cooperative educational services or other non-profit educational agencies for the acquisition from such institutions, school districts, boards or agencies of sound films, kinescopes, audio recordings and video recordings, scripts, research reports or related educational television materials, for the use of the department, or for the production of educational television programs:

b. Lease, to school districts, boards of cooperative educational services or television corporations created pursuant to section two hundred thirty-six of this chapter, educational television facilities, including transmitters, micro-wave relay facilities, production centers, closed-circuit systems and any equipment necessary therefor, constructed or acquired, and owned by the state, leased by the state, or contract with such districts, boards of cooperative educational services or corporations for the operation of such facilities:

c. Lease and operate a television station in the city of New York.

3. For the purpose of carrying out the provisions of subdivision two of this section, the regents may make rules or authorize the commissioner to make regulations providing standards for research and experimentation, operation and programming of educational television by the state and the school districts, boards of cooperative educational services, institutions, corporations and agencies, respectively.

4. In carrying out the provisions of subdivisions one and two of this section and in order to encourage and stimulate the further development and use of educational television in the state of New York and for the purposes of providing educational services and facilities for pupils in the public schools of the state of New York, the board of regents is hereby authorized to make additional apportionments to school districts or boards of cooperative educational services in accordance with the provisions of this subdivision to encourage and assist such districts or boards to install and operate a broadcast or closed-circuit television system, or television receiving equipment for the improvement of classroom instruction.

a. Any school district or board of cooperative educational services planning to establish such a program shall submit to the commissioner of education on or before the first day of May of the school year preceding the school year during which the program is to be conducted an application, together with such information as the commissioner of education shall require, including at least a complete statement of purposes of the program, the detailed procedures of operation, a detailed estimate of the cost of such program and a complete description of the installation and equipment to be installed and the detailed procedures of evaluations to be used in determining the improvement of classroom instruction.

b. The commissioner of education shall establish procedures for evaluations of such programs. One such program for each school district or board of cooperative educational services may be approved by the commissioner of education, and any program so approved by the commissioner of education shall be placed on a list in accordance with the educational merit and value of the program, and the date of receipt of the application, where several programs are evaluated as having equal merit and value.

c. Apportionment shall then be made in accordance with the formula contained in paragraph d of this subdivision, in the order of such programs on the list established in accordance with paragraph b of this subdivision within the amount of the appropriation therefor.

d. Any district or board which proposes to install and operate a broadcast or closed-circuit television system or television receiving equipment for the improvement of classroom instruction, in accordance with a program approved as provided in this subdivision and to the extent that funds are available pursuant to this subdivision, shall be entitled to an apportionment during the five-year period following the approval of the program as follows:

Fifty per cent of the approved cost relative to the acquisition and installation of the equipment, and during the first year fifty per cent of the approved operational expenses in connection with the approved operation of the program; during the second year forty per cent of the approved operational expenses in connection with the approved operation of the program; during the third year thirty per cent of the approved operational expenses in connection with the approved operation of the program; during the fourth year twenty per cent of the approved operational expenses in connection with the approved operation of the program; and during the fifth year ten per cent of the approved operational expenses in connection with the approved operation of the program.

5. A school district or a board of cooperative educational services is hereby authorized and empowered to do and perform any and all acts necessary or convenient to enable it to carry out the provisions of this section.

6. The regents are authorized to make grants of money, materials and equipment for the purpose of promoting the erection and use of educational television facilities by educational television corporations established pursuant to the provisions of section two hundred thirty-six of this chapter. Such grants may be made upon such terms and conditions as the regents may prescribe.



213-B - Unlawful sale of dissertations, theses and term papers.

213-b. Unlawful sale of dissertations, theses and term papers. 1. No person shall, for financial consideration, or the promise of financial consideration, prepare, offer to prepare, cause to be prepared, sell or offer for sale to any person any written material which the seller knows, is informed or has reason to believe is intended for submission as a dissertation, thesis, term paper, essay, report or other written assignment by a student in a university, college, academy, school or other educational institution to such institution or to a course, seminar or degree program held by such institution.

2. Nothing herein contained shall prevent such educational institution or any member of its faculty or staff, from offering courses, instruction, counseling or tutoring for research or writing as part of a curriculum or other program conducted by such educational institution. Nor shall this section prevent any educational institution or any member of its faculty or staff from authorizing students to use statistical, computer, or any other services which may be required or permitted by such educational institution in the preparation, research or writing of a dissertation, thesis, term paper, essay, report or other written assignment. Nor shall this section prevent tutorial assistance rendered by other persons which does not include the preparation, research or writing of a dissertation, thesis, term paper, essay, report or other written assignment intended for submission to such educational institution in fulfillment of the requirements for a degree, diploma, certificate or course of study. Nor shall any person be prevented by the provisions of this section from rendering services for a fee which shall be limited to the typing, transcription or reproduction of a manuscript.

3. Nothing contained within this section shall prevent any person from selling or offering for sale a publication or other written material which shall have been registered under the United States laws of copyright, provided, however, that the owner of such copyright shall have given his authorization or approval for such sale and provided further that such publication or other written material shall not be intended for submission as a dissertation, thesis, term paper, essay, report or other written assignment to such educational institution within the state of New York in fulfillment of the requirements for a degree, diploma, certificate or course of study.

4. No person shall sell, assign or otherwise transfer for business or for any other purpose to any person any information and material of a personal or private nature acquired from a purchaser of a dissertation, thesis, term paper, essay, report or other written assignment without the prior consent of such purchaser. The term "information and material of a personal or private nature" as used in this subdivision shall include, but not be limited to the name of such purchaser, his address and telephone number, the name of such educational institution, the name or number of the course, the name of the faculty member or members for whom such written assignment has been prepared and any description of the research involved or the nature of such written assignment.

5. A violation of the provisions of this section shall constitute a class B misdemeanor.

6. The attorney general and district attorney of the county wherein a violation of this section occurs shall have concurrent authority to investigate and prosecute any violation of this section and any related violations discovered during the course of such investigation.

7. Whenever there shall be a violation of this section, an applica- tion also may be made by the attorney general in the name of the people of the state of New York to a court or justice having jurisdiction to issue an injunction, and upon notice to the defendant of not less than five days, to enjoin and restrain the continuance of such violation; and if it shall appear to the satisfaction of the court or justice that the defendant has, in fact, violated this section, an injunction may be issued by such court or justice, enjoining and restraining any further violation, without requiring proof that any person has, in fact, been injured or damaged thereby. In any such proceeding the court may make allowances to the attorney general as provided in section eighty-three hundred three, subdivision six of the civil practice law and rules. In connection with any such proposed application, the attorney general is authorized to take proof and make a determination of the relevant facts and to issue subpoenas in accordance with the civil practice law and rules. Additionally, the attorney general may apply in any such proceeding for a monetary penalty of not more than one thousand dollars per violation.



214 - Institutions in the university.

214. Institutions in the university. The institutions of the university shall include all secondary and higher educational institutions which are now or may hereafter be incorporated in this state, and such other libraries, museums, institutions, schools, organizations and agencies for education as may be admitted to or incorporated by the university. The regents may exclude from such membership any institution failing to comply with law or with any rule of the university.



215 - Visitation and reports.

215. Visitation and reports. The regents, or the commissioner of education, or their representatives, may visit, examine into and inspect, any institution in the university and any school or institution under the educational supervision of the state, and may require, as often as desired, duly verified reports therefrom giving such information and in such form as the regents or the commissioner of education shall prescribe. For refusal or continued neglect on the part of any institution in the university to make any report required, or for violation of any law or any rule of the university, the regents may suspend the charter or any of the rights and privileges of such institution.



215-A - Annual report by regents to governor and legislature.

215-a. Annual report by regents to governor and legislature. 1. The regents of the university of the state of New York shall prepare and submit to the governor, the temporary president of the senate, and the speaker of the assembly, not later than the first day of January, nineteen hundred eighty-nine, nineteen hundred ninety and nineteen hundred ninety-one and the fifteenth day of February of each year thereafter, a report concerning the schools of the state which shall set forth with respect to the preceding school year: enrollment trends; indicators of student achievement in reading, writing, mathematics, science and vocational courses; graduation, college attendance and employment rates; such other indicators of student performance as the regents shall determine; information concerning teacher and administrator preparation, turnover, in-service education and performance; information concerning school library expenditures and school library media specialist employment; expenditure per pupil on regular education and expenditure per pupil on special education and such other information as requested by the governor, the temporary president of the senate, or the speaker of the assembly. To the extent practicable, all such information shall be displayed on both a statewide and individual district basis and by racial/ethnic group and gender. The regents are authorized to require school districts, boards of cooperative educational services and nonpublic schools to provide such information as is necessary to prepare the report. In preparing the report, the regents shall consult with other interested parties, including local school districts, teachers' and faculty organizations, school administrators, parents and students.

2. The annual report shall specifically identify school districts (i) having fifteen percent or more of their students in special education; or (ii) having fifty percent or more of their students with disabilities in special education programs or services sixty percent or more of the school day in a general education building; or (iii) having eight percent or more of their students with disabilities in special education programs in public or private separate educational settings. Such report shall also present each district's percent and the statewide percent for each such measure.



215-B - Annual report by commissioner to governor and legislature.

215-b. Annual report by commissioner to governor and legislature. The commissioner shall prepare and submit to the governor, the president pro tem of the senate and the speaker of the assembly not later than January first, nineteen hundred ninety-six and by the first day of January in each year thereafter, a report detailing the financial and statistical outcomes of boards of cooperative educational services which shall, at minimum, set forth with respect to the preceding school year: tuition costs for selected programs; standard per pupil cost information for selected services as determined by the commissioner; and aggregate expenditure data for the following categories: administration, instructional services, career education, special education, rent and facilities and other services; and such other information as deemed appropriate by the commissioner. The format for such report shall be developed in consultation with school district officials and the director of the budget. Such report will include changes from the year prior to the report year for each such item for all boards of cooperative educational services. Such report shall be distributed to all school districts and boards of cooperative educational services and shall be made available to all other interested parties upon request.



215-C - Promoting cost-effectiveness in public elementary and secondary schools.

215-c. Promoting cost-effectiveness in public elementary and secondary schools. 1. Definitions. For the purposes of this section, the following terms shall have the following meanings:

(a) "cost-effectiveness" shall mean one or more measures of the efficient use of school district resources relative to school performance in accordance with state educational standards, as determined by the department.

(b) "cost-effective practices" shall mean those practices which most efficiently use limited resources to produce a particular outcome or set of outcomes in accordance with state educational standards.

(c) "board" shall mean the board of regents of the state of New York.

2. The board and the commissioner shall wherever practicable promote cost-effectiveness and cost-effective practices in the public elementary and secondary schools and boards of cooperative educational services of the state. As part of the effort pursuant to this section, by January first, nineteen hundred ninety-eight and periodically thereafter, the commissioner shall (a) identify current structures, policies, laws and regulations which hinder cost-effectiveness in schools and school districts; (b) identify cost-effective districts by determining which schools or school districts have demonstrated significant achievement or improvement relative to resource allocation in such areas as student performance, instruction, management, business administration, early childhood education and such other areas as the board deems appropriate; (c) identify cost-effective action, policies, practices and programs which may be successfully replicated in other school districts; and (d) recommend or, to the extent feasible, develop specific cost-effective ways in which to encourage, recognize and reward academic improvement and success in school districts, and remove existing penalties and fiscal disincentives to such improvement or success.

3. The commissioner shall consult with school district administrators, district superintendents and superintendents of schools, teachers, school board members, parents, students, non-pedagogical school support personnel, representatives from post-secondary institutions and other pertinent groups and individuals in determining cost-effective programs pursuant to subdivision two of this section.

4. The commissioner shall disseminate information to school district administrators, school board members and other interested parties on how cost-effective practices can be used and applied in school districts, individual schools and the classroom. Such information shall include a summary of exemplary cost-effective practices among school districts receiving apportionments pursuant to subparagraph one of paragraph h of subdivision fourteen of section thirty-six hundred two of this chapter.



215-D - State university of New York report on economic development activities.

215-d. State university of New York report on economic development activities. The chancellor of the state university of New York shall report to the governor and to the legislature, on or before January first, two thousand fifteen, on economic development activities undertaken by the state university of New York. Such report shall include, but not be limited to, expenditures of capital funds for economic development activities received from the empire state development corporation, SUNY 2020 challenge grant projects, capital expenditures from other sources, and activities for the purpose of securing START-UP NY approval.



216 - Charters.

216. Charters. Under such name, with such number of trustees or other managers, and with such powers, privileges and duties, and subject to such limitations and restrictions in all respects as the regents may prescribe in conformity to law, they may, by an instrument under their seal and recorded in their office, incorporate any university, college, academy, library, museum, or other institution or association for the promotion of science, literature, art, history or other department of knowledge, or of education in any way, associations of teachers, students, graduates of educational institutions, and other associations whose approved purposes are, in whole or in part, of educational or cultural value deemed worthy of recognition and encouragement by the university. No school; college; university or other entity providing post secondary education; library; or museum or historical society shall be incorporated under the business corporation law, the not-for-profit corporation law, or any other general law without the consent of the commissioner or, in the case of a college or university, without the written authorization of the Regents. Any other entity incorporated for educational purposes may be formed under the business corporation law or the not-for-profit corporation law without the consent of the commissioner, provided that such institution or association submits a certified copy of the certificate of incorporation to the commissioner within thirty days after the corporation receives confirmation from the department of state that the certificate has been accepted for filing.

No individual, association, partnership, company or corporation not authorized by special charter from the legislature of this state or by charter from the regents to operate a museum, or arboretum shall knowingly use, advertise or transact business under the names "museum," or "arboretum," or any name, title or descriptive material indicating or tending to imply that said individual, association, partnership, company or corporation conducts, carries on, or is such a business when it is not, or that it is authorized to operate as such, unless the right to do so has been granted by the regents or the commissioner in writing. Any violation of this paragraph shall be a misdemeanor. Notwithstanding any other provision of this section, an individual, association, partnership, company or corporation doing business under any of such names on the effective date of this paragraph may come into compliance with this paragraph by obtaining consent of the regents or the commissioner within one year of such effective date.



216-A - Applicability of not-for-profit corporation law.

216-a. Applicability of not-for-profit corporation law. 1. The term "education corporation" as used in this section means a corporation (a) chartered or incorporated by the regents or otherwise formed under this chapter, or (b) formed by a special act of this state with its principal purpose an education purpose and which is a member of the university of the state of New York, or (c) formed under laws other than the statutes of this state which, if it were to be formed currently under the laws of this state, might be chartered by the regents, and which has been authorized to conduct its activities in this state by the regents or as an authorized foreign education corporation with the consent of the commissioner. A corporation as defined in the business corporation law is not an education corporation under this section.

2. An education corporation formed prior to September first, nineteen hundred seventy-three which has authority to issue stock, is subject to the business corporation law in all matters involving shares of stock. To that extent, the not-for-profit corporation law does not apply to such education corporation.

3. A corporation within clause (c) of subdivision one of this section (a) may be granted authority to conduct activities in this state by the regents pursuant to this section and subject to such provisions, not inconsistent with this section, as the regents may prescribe, or (b) with the consent of the commissioner, may receive authority under article 13 (Foreign Corporations) of the not-for-profit corporation law to conduct activities in this state as an authorized foreign not-for-profit corporation. If required by the commissioner and subject to such provisions, not inconsistent with this section, as he may prescribe, an authorized foreign not-for-profit corporation shall be designated as an "authorized foreign education corporation" in its certificate of authority filed with the department of state. A foreign corporation granted authority by the regents hereunder or an "authorized foreign education corporation" is an "education corporation" under this section.

4. Except as provided in subdivisions 2 and 3 of this section, the not-for-profit corporation law applies to a domestic education corporation and an authorized foreign education corporation, provided that:

a. If a provision of the not-for-profit corporation law conflicts with a provision of this chapter or of a special act by which an education corporation is formed, the provision of this chapter or of such special act shall prevail and the not-for-profit corporation law shall not apply in such case. If an applicable provision of this chapter or of such special act relates to a matter embraced in the not-for-profit corporation law but is not in conflict therewith, both provisions shall apply.

b. An education corporation to which the not-for-profit corporation law is made applicable by this section shall be treated as a "corp- oration", "domestic corporation", "foreign corporation", or "authorized foreign corporation" as such terms are used in the not-for-profit corporation law as modified by this section, except that the purposes of an education corporation shall not thereby be extended.

c. The following provisions of the not-for-profit corporation law shall not apply to education corporations: section one hundred five, section one hundred fourteen, paragraph (a) of section two hundred one, paragraphs (b) and (c) of section two hundred two, section two hundred five, section three hundred one, section three hundred two, section three hundred three, article four except paragraphs (b) through (p) of section four hundred four and section four hundred five, section five hundred nine, article eight except section eight hundred four, section nine hundred seven, section one thousand twelve and article fourteen.

d. The following adjusting provisions shall apply in the application of the not-for-profit corporation law under this section:

(1) The opening clause of paragraph (a) of section one hundred twelve shall read: "At the request of the regents of the university of the state of New York, the attorney-general may maintain an action or special proceeding:"

(2) The first sentence of section five hundred one shall read: "Except when the charter or certificate of incorporation so permits, a corporation shall not have stock or shares or certificates for stock or for shares, but may issue nontransferable membership certificates or cards to evidence membership, whether or not connected with any financial contribution to the corporation, as provided in section six hundred one (Members). The fact that the corporation is an education corporation, and that the membership certificate or card is non-transferable shall be noted conspicuously on the face or back of each such certificate or card."

(3) The first sentence of paragraph (b) of section five hundred eleven shall read as follows: "Upon presentation of the petition, the Court shall direct that notice of the application be given promptly to the attorney general and the commissioner, and in its discretion may direct that notice of the application be given, personally or by mail, to any person interested therein, as member, officer or creditor of the corporation."

(4) Paragraph (a) of section five hundred fifteen shall read as follows: "Except when the charter or certificate of incorporation authorizes the issuance of stock, a corporation shall not pay dividends or distribute any part of its income or profit to its members, directors or officers."

(5) Section five hundred twenty shall include after the words, "suit of the attorney general" the following words, "at the request of the regents of the university of the state of New York,"

(6) Paragraph (b) of section seven hundred three, and section seven hundred four shall not reduce the term of office of directors as provided in the charter or certificate of incorporation of a corporation, or of the number of classes into which its board is divided, if, as of September first, nineteen hundred seventy-three, such term of office of a director is greater than five years or the board is divided into more than five classes. Such term of office or number of classes shall not be increased after September first, nineteen hundred seventy-three.

(7) The requirement of the affirmative vote of a majority of the entire board under paragraph (f) of section seven hundred fifteen for fixing the salaries of officers, if not done in or pursuant to the by-laws, shall not apply where the number of the entire board is over twenty. In such case the affirmative vote of a number of directors at least equal to the applicable quorum requirement of such board for the transaction of business shall be sufficient.

(8) Section seven hundred sixteen shall not apply to a loan by an education corporation if its board, in the discharge of its duty to the corporation, finds that such loan (1) is in the best interests of the education corporation and (2) is (a) to an officer or director thereof pursuant to a plan of employee or faculty assistance, or (b) to a busi- ness corporation the shares of which are wholly owned by such education corporation, or (c) to a not-for-profit corporation which is controlled by such education corporation, or by a group of education corporations including such education corporation, or (d) to any corporation on the board of which a director or officer of such education corporation is serving as a director at the request of the board of such lending education corporation; provided, however, that any loan by an education corporation to any corporation or other entity in which a director or officer of such education corporation has, directly or indirectly, a substantial financial interest, is prohibited. The provisions of this subparagraph shall not apply to a private foundation under section two hundred sixteen-b of this chapter.

(9) The opening clause of paragraph (b) of section seven hundred twenty shall read as follows: "An action may be brought for the relief provided in this section and in paragraph (a) of section seven hundred nineteen (Liabilities of director in certain cases) by the attorney general at the request of the regents of the university of the state of New York, by the corporation, or, in the right of the corporation, by any of the following:"

(10) Under section nine hundred six, if any constituent corporation or the consolidated corporation is or would be an education corporation, the consent of the commissioner shall be endorsed on or annexed to the certificate of merger or consolidation prior to the filing by the department of state.

(11) In addition to the requirements of section nine hundred nine (Consent to filing), the consent of the regents shall be endorsed on or annexed to a certificate of merger or consolidation if any constituent or consolidated corporation was chartered, or formed by special act with a purpose for which a corporation might be created by the regents.

(12) The opening clause of paragraph (a) of section eleven hundred one shall read: "At the request of the regents of the university of the state of New York, the attorney general may bring an action for the dissolution of a corporation upon one or more of the following grounds:"

(13) The opening clause of paragraph (a) of section eleven hundred two shall read: "With the consent of the regents of the university of the state of New York, a petition for the judicial dissolution of a corporation may be presented:"

(14) The opening clause of paragraph (a) of section twelve hundred two shall read: "Upon notice to the attorney general and the commissioner, a receiver of the property of a corporation can be appointed only by the court, and in one of the following cases:"

e. Any reference in the not-for-profit corporation law to the delivery of any certificate or other instrument to the department of state for filing shall refer to and provide for corresponding action of the regents or the commissioner relating thereto, as the case may be, except that in cases where the commissioner consents to the filing under article thirteen of the not-for-profit corporation law of a certificate of authority in which the authorized foreign corporation is designated as an "authorized foreign education corporation", filing under article thirteen shall mean filing with the department of state.

5. Every corporation to which the not-for-profit corporation law is made applicable by this section, is a charitable corporation as defined in paragraph (a) of section one hundred two (Definitions) of the not-for-profit corporation law under all applicable provisions of that law.

6. From and after the effective date of this section the general corporation law shall not apply to an education corporation.

7. For the purpose of this section and elsewhere in this chapter, the effective date of the not-for-profit corporation law as to corporations to which the not-for-profit corporation law is made applicable by this section, shall be September one, nineteen hundred seventy-three.

8. Nothing in this section shall impair the rights and powers, otherwise granted by law, of the courts or the attorney general of this state.



216-B - Private foundations, as defined in the United States internal revenue code of 1954: provisions included in the charter.

216-b. Private foundations, as defined in the United States internal revenue code of 1954: provisions included in the charter.

1. The following provisions are hereby included in the charter, heretofore or hereafter granted under this chapter, to incorporate an institution or association (chartered organization) which is a private foundation as defined in section 509 of the United States internal revenue code of 1954 ("Code").

a. The chartered organization shall distribute such amounts for each taxable year at such time and in such manner as not to subject the chartered organization to tax on undistributed income under section 4942 of the code.

b. The chartered organization shall not engage in any act of self-dealing which is subject to tax under section 4941 of the code.

c. The chartered organization shall not retain any excess business holdings which are subject to tax under section 4943 of the code.

d. The chartered organization shall not make any investments in such manner as to subject the corporation to tax under section 4944 of the code.

e. The chartered organization shall not make any taxable expenditures which are subject to tax under section 4945 of the code. Except as provided in subdivision two, this subdivision applies notwithstanding any other provision of the charter or any direction in an instrument by which assets were transferred to the chartered organization.

2. Subdivision 1 shall not apply to the extent that it conflicts with any mandatory direction in an instrument by which assets were transferred to the chartered organization prior to the effective date of this section unless such conflicting direction is removed as impracticable under article eight of the estates, powers and trusts law or in any other manner provided by law. The absence of a specific provision in such an instrument for the current use of the principal of the fund, or the presence in such an instrument of a provision, as to the principal of the fund, limited to the principal's being held, invested and reinvested, is not such a conflicting mandatory direction.

3. All references in this section to sections of the code shall be to sections as amended from time to time, or to corresponding provisions of subsequent internal revenue laws.

4. Nothing in this section shall impair the rights and powers of the courts or the attorney-general of this state.



216-C - Special provisions for cutlery and knife museums that exhibit automatic knifes.

216-c. Special provisions for cutlery and knife museums that exhibit automatic knives. 1. For the purposes of this section:

a. "automatic knife" has the meaning defined therefor in subdivision five-c of section 265.00 of the penal law.

b. "cutlery and knife museum" means either: (i) a cutlery and knife museum or institution that is located in Orange, Sullivan, or Ulster county which is devoted to the public exhibition, display, or demonstration of cutlery and knives, including an automatic knife collection, and is incorporated for the promotion of art, education, history, and science, or for preserving the cultural significance of the manufacture of knives and cutlery in the Hudson valley and throughout the United States, or (ii) any other museum or institution, which is not located in a city having a population of one million or more, that is incorporated for the promotion of art, education, history, and science and which offers for public display or exhibition an automatic knife collection.

2. A cutlery and knife museum that wishes to exhibit, show, or display, in whole or in part, an automatic knife collection may be chartered, established, or otherwise permitted to operate and conduct its business pursuant to the provisions of this section and section two hundred sixteen of this part. Any such museum shall also be subject to the other sections of this part applicable to museums or institutions; provided that this section shall supersede any inconsistent provision of any other section of this part applicable to museums or institutions, except section two hundred sixteen of this part.

3. All applicants for a cutlery and knife museum subject to the provisions of this section, who plan to exhibit, show, or display automatic knives, shall be fingerprinted. Any other person thereafter seeking to become a director, officer, employee, or agent of such museum shall be fingerprinted. Such fingerprints shall be submitted to the division of criminal justice services for a state criminal history record check, as defined in subdivision one of section three thousand thirty-five of this chapter, and may be submitted to the federal bureau of investigation for a national criminal history record check.

4. Every museum that contains, displays, exhibits or demonstrates cutlery, knives and/or automatic knives that are unlawful to possess in this state shall implement and submit for approval a security plan for securing such cutlery, knives and automatic knives to the division of state police or police department or sheriff's office having jurisdiction over the museum. The security plan will detail specific measures that would be used to prevent the unlawful use of such items. The division of state police or police department or sheriff's office having jurisdiction over the museum shall review the plan and certify whether it meets statutory requirements. Such plan must satisfy at least the following requirements:

a. The building in which all cutlery, knife and automatic knife collections are housed shall be secured against unauthorized entry, using heavy duty locks and doors that are resistant to damage, and windows shall be resistant to breakage.

b. The display and exhibition cases shall be securely locked at all times except when removing a single cutlery, knife or automatic knife item to be placed in storage or on display; and

c. When not displayed, all cutlery, knives and automatic knives shall be secured in a locked fireproof safe or vault on the premises or in a similar secured and locked area.

5. All cutlery and knife museums subject to the provisions of this section that wish to ship or loan cutlery, knives or automatic knives to other licensed museums shall notify in writing and obtain approval from the division of state police. Additionally, any museum that does not contain, display, exhibit or demonstrate cutlery, knives or automatic knives that are unlawful to possess prior to the effective date of this section shall implement and submit for approval a security plan pursuant to subdivision four of this section prior to obtaining such items.

6. No cutlery and knife museum, subject to the provisions of this section, may introduce automatic knives into its premises until the division of state police or police department or sheriff's office having jurisdiction over the museum has inspected the equipment and building features specified in subdivisions four and five of this section and certified in writing that all of them are in compliance with their statutory requirements.

7. All cutlery and knife museums, subject to the provisions of this section, shall be allowed to possess, own, collect, accept, and purchase automatic knives to further their activities to promote art, education, history, and science, and for the preservation of the cultural significance of the manufacture of cutlery and knives in New York state.



217 - Provisional charters.

217. Provisional charters. On evidence satisfactory to the regents that the conditions for an absolute charter will be met within a prescribed time, they may grant a provisional charter which shall be replaced by an absolute charter when the conditions have been fully met; otherwise, after the specified time, on notice from the regents to this effect, the provisional charter shall terminate and become void and shall be surrendered to the regents. No such provisional charter shall give power to confer degrees.



218 - Conditions of incorporation.

218. Conditions of incorporation. 1. No institution shall be given power to confer baccalaureate or higher degrees in this state unless it shall have financial resources which, in the judgment of the regents, are adequate to insure satisfactory conduct of its degree program and achievement of its stated educational goals; and no institution for higher education shall be incorporated without suitable provision, approved by the regents, for educational resources and programs. No institution shall institute or have any faculty or department of education in any place or be given power to confer any degree not specifically authorized by its charter; and no corporation shall, under authority of any general act, extend its business to include establishing or carrying on any educational institution or work, without the consent of the board of regents.

2. No institution shall be given power to confer associate degrees in this state unless it shall possess financial resources which, in the judgment of the regents, are adequate to insure satisfactory conduct of its degree programs and achievement of its stated educational goals.



219 - Change of name or charter.

219. Change of name or charter. 1. The regents may, at any time, for sufficient cause, by an instrument under their seal and recorded in their office, change the name, or alter, suspend or revoke the charter or certificate of incorporation of any domestic corporation which they might incorporate under section two hundred sixteen, or any certificate of authority of a foreign corporation which they have issued or to which the commissioner has consented, (a) if subject to their visitation, or, (b) if authorized, chartered or incorporated by the regents or under a general law; provided that, unless on three-fourths request of the trustees of the corporation, no name shall be changed and no charter or certificate shall be altered, suspended or revoked, nor shall any rights or privileges thereunder be suspended or repealed by the regents, until they have mailed to the usual address of every director or trustee of the corporation concerned at least thirty days' notice of a hearing when any objections to the proposed change will be considered, and until ordered by a vote at a meeting of the regents at which the notices have specified that action is to be taken on the proposed change. A certified copy of such order of the regents, under their seal, to change the name, or alter, suspend or revoke a certificate of incorporation of any domestic corporation filed by the department of state under a general law, or certificate of authority of any foreign corporation filed by the department of state under a general law, shall be delivered by the regents to such department. The order shall become effective upon the filing of such certified copy by the department of state.

2. Any notice to a trustee whose address is not readily ascertainable may be mailed to him in care of the institution. Where it appears that any institution incorporated by the regents has ceased to function, and the regents after diligent effort are unable to ascertain the names of the surviving trustees, if any, and their addresses or any address for the institution formerly maintained by the corporation, and are therefore unable to send the thirty-day notice to the trustees in the manner prescribed in this section, they may give such thirty days' notice by causing the same to be published once a week for three successive weeks prior to the date of such hearing in a daily or weekly newspaper published or printed in the place where the said corporation or its principal office is or was located; or if there be no such paper, then in a daily or weekly paper published or printed within the county, if there be one, or, if not, in an adjoining county to that in which such corporation or its principal office is or was located.

3. Whenever the trustees of any such corporation shall determine, upon three-fourths vote to dissolve the corporation, they may petition the regents to issue an order of dissolution. If it appears to the satisfaction of the regents that there is no sufficient reason for the continuance of the corporation that all taxes chargeable to the corporation have been paid, and, if the corporation has stock provisions, that the outstanding stock has been surrendered for cancellation, the regents shall thereupon have power to dissolve the corporation.

4. Whenever the charter or incorporation of an institution is revoked or an order of dissolution made pursuant to the provisions of this section, it shall be the duty of the trustees and/or the custodians of the permanent academic records of such institution to file the same with the state education department, or with such other agency as may be approved by said department where they shall be kept available for future reference. In the event, however, that an application is made to the supreme court for an order directing the disposition of assets of such educational corporation pursuant to the provisions of section two hundred twenty of this chapter and such order is thereupon made, the disposition of such permanent academic records may be directed therein. A copy of the order shall be filed with the education department by the applicant and such order shall so provide.

5. An education corporation may file an assumed name certificate pursuant to section one hundred thirty of the general business law, provided that the consent of the regents is endorsed or annexed thereto. Any education corporation that has filed an assumed name certificate with the secretary of state prior to the effective date of this subdivision shall file a copy of such certificate with the department no later than ninety days after the effective date of this subdivision.



220 - Distribution of assets.

220. Distribution of assets. 1. Whenever the regents have revoked the charter of any educational corporation or dissolved such corporation pursuant to section two hundred nineteen of this chapter or whenever a provisional charter has expired, if the corporation has assets the board of trustees shall, within three months after such revocation, dissolution or expiration, petition the supreme court in the judicial district where the principal office of the corporation is or was located for an order directing the disposition of any and all property belonging to the corporation. Such petition shall be duly verified and shall set forth a complete statement of all the assets, together with their location and an estimate of their value, and also a statement of the ascertainable debts of the corporation.

2. Such petition shall be accompanied by proof that notice of the time and place of such intended application to said court has been duly published once in each week for at least four weeks successively, next preceding such application, in a newspaper circulated in the county where such corporation is located.

3. A copy of such petition shall be served upon the regents and the attorney general not less than ten days prior to such application.

4. The court shall direct the sale of sufficient designated assets to pay any outstanding debts and the cost of dissolution. The regents and the board of trustees may present to the court their recommendation as to the disposition of the remaining property of the corporation if there be library books, objects of art or of historical significance, as far as possible they shall not be sold but shall be transferred to libraries, museums or educational institutions willing to accept them. If a charter contains a provision indicating a proposed disposition of the assets in case of dissolution, such provision shall be followed by the court in its order as far as practicable. If there be any surplus moneys after payment of debts and the expenses of liquidation, the court may direct that the same be devoted and applied to any such educational, religious, benevolent, charitable or other objects or purposes as the said trustees may indicate by their petition and the said court may approve.

5. Upon the revocation of the charter of an educational corporation or its dissolution, the trustees of such corporation shall be empowered to continue in office for the purpose of settlement of the affairs of the corporation.



221 - Dissolution of educational institution by stockholders.

221. Dissolution of educational institution by stockholders. 1. Meeting to consider application for dissolution, when to be called. The trustees of any educational corporation chartered by regents or subject to their visitation and having capital stock, may, and upon the written application of any person owning or lawfully holding one-third of the said capital stock, must call a general meeting of the stockholders of the said corporation as hereinafter provided, for the purpose of determining whether or not such corporation shall surrender its charter and be dissolved and its property distributed among the stockholders thereof.

2. Notice thereof, how published. The notice for such general meeting must state the object thereof and be subscribed by the chairman or other acting presiding officer and the secretary or acting secretary of the said corporation or board of trustees; it shall be published once a week for three successive weeks prior to such meeting in a daily or weekly newspaper circulated in the place where the principal office of such corporation is located; or if there be no such paper, then in a daily or weekly paper circulated within the county, if there be one, or, if not, in an adjoining county to that in which such corporation is located.

3. Vote requisite for surrender of charter and dissolution. Whenever, at a meeting of the stockholders called as hereinbefore provided, any person or persons holding or qualified to vote upon a majority of the capital stock of such educational corporation shall vote to surrender the charter thereof and to dissolve the corporation, the trustees of such corporation, or a majority of them, must make and sign a certificate of such action, cause the same to be properly attested by the officers of the corporation and file the same, together with a copy of the published notice for the meeting at which such action was taken, and due proof of the publication thereof, in the office of the board of regents of the university of the state of New York and thereupon, if the said proceedings shall have been regularly conducted as above prescribed, the charter of said corporation shall be deemed to be surrendered and the said corporation dissolved.

4. Powers of trustees of educational corporations upon dissolution. Upon the dissolution of such educational corporation as herein provided, or upon the revocation by the regents, pursuant to section two hundred nineteen of this chapter, of the charter of an educational corporation having outstanding shares of stock, the trustees thereof shall forthwith become and be trustees of the creditors and stockholders of the corporation dissolved. They shall have full power to settle the affairs of the said corporation; to collect and pay the outstanding debts; to sue for and recover debts and property thereof by the name of the trustees of such corporation; to sell and dispose of the property thereof, at public or private sale, and to divide among the stockholders the moneys or other property that shall remain after the payment of debts and necessary expenses.

5. Notice to creditors to present claims, how published. The said trustees shall, after the dissolution of the said corporation, insert in a newspaper circulated in the place where the principal office of said corporation is located, or if there be none such then in a newspaper circulated within the county, if there be one, or, if not, in an adjoining county, a notice once in each week for three successive months, requiring all persons having claims against the said corporation dissolved to present the same with proof thereof to the said trustees at the place designated in such notice, on or before a day therein named which shall be not less than three months from the first publication thereof. In case any action shall be brought upon any claim which shall not have been presented to the said trustees within three months from the first publication of such notice, the said trustees shall not be chargeable for any assets, moneys or proceeds of the said corporation dissolved, which they may have paid in satisfaction of other claims against the said corporation, or in making distribution to the stockholders thereof, before the commencement of such action.

6. Surrender of stock scrip, upon distribution to shareholders. Upon the distribution by the said trustees of assets or property, or the proceeds thereof, of the dissolved corporation among its stockholders, the said trustees may require the certificates of ownership of capital stock, if such have been issued, standing in the name of any stockholder claiming a distributive share, or under whom such share is claimed, to be surrendered for cancellation by such stockholder or person claiming the said share. In the event of the non-production of any such certificate, the said trustees may require satisfactory proof of the loss thereof, or of any other cause for such non-production, together with such security as they may prescribe, before payment of the distributive share to which the person claiming upon such share of stock may appear to be entitled.

7. Notice of distribution, to absent and unknown shareholders. In case the said trustees upon such distribution by them of assets or property, or the proceeds thereof, of the dissolved corporation among its stockholders, shall be unable to find any of the said stockholders or the persons lawfully owning or entitled to any portion of the said capital stock, they shall give notice in the manner hereinabove provided for calling the general meeting of stockholders of such distribution, to the persons in whose names such stock shall stand upon the books of the said corporation, requiring them to appear at a time and place designated, to receive the portion of such assets or property to which they may be entitled; in case of the failure of any such persons to so appear, it shall be lawful for the said trustees to pay over and deliver to the county treasurer of the county wherein the principal office of such corporation was located, or to any trust company or other corporation located within such county and authorized to receive moneys on deposit under order or judgment of a court of record, the proportion of the assets, property or proceeds aforesaid which such non-appearing stock bears to the whole stock; the said trustees shall also deliver therewith a list of the persons entitled to receive the same, together with the separate amounts to which they shall be severally entitled.

8. Liability of trustees, when to cease. Upon the payment and discharge of the debts and obligations of the corporation dissolved, as hereinbefore provided, and the distribution of its assets, property and proceeds among the stockholders thereof, and due provision made, as hereinabove prescribed, for the interests of non-appearing stockholders and such as can not be found, the said trustees shall become and be relieved and discharged from further duty, liability and responsibility by reason of their relation to the said corporation, or towards the stockholders thereof.

9. Duties and liabilities of custodians. Any county treasurer, trust company or other corporation to whom assets, property or proceeds shall be delivered as herein provided, shall hold the same in trust for the persons designated and entitled to receive it; and upon receiving satisfactory proof of the right and title thereto, or upon the order of any court of record competent to adjudicate thereupon, shall pay over and deliver to any persons entitled to receive the same the portion of such proceeds, property or assets to which they shall be entitled.



222 - Suspension of operations.

222. Suspension of operations. If any institution in the university shall discontinue its educational operations without cause satisfactory to the regents, it shall surrender its charter to them, subject, however, to restoration whenever arrangements satisfactory to the regents are made for resuming its work.



223 - Consolidation or merger of corporations.

223. Consolidation or merger of corporations. Any two or more corporations chartered under the powers of the regents or incorporated under a special act of the legislature or under a general law for purposes for which a charter may be granted by the regents may enter into an agreement for the consolidation or merger of such corporations, setting forth the terms and conditions of consolidation or merger, the name of the proposed consolidated or merged corporation, the place or places where the institution or institutions to be maintained is or are to be located, the number of its directors, which may be five or more, the time of the annual election and the names of the persons to be directors until the first or next annual meeting.

The agreement must be approved by three-fourths of the trustees or directors of such corporations at a meeting of the trustees or directors of each corporation, separately and specially called for that purpose, which approval, duly verified by the chairman and clerk of such meeting, shall be annexed to the petition. On presentation of a petition, together with the certificate of approval and the agreement for consolidation or merger, and on such notice to interested parties as the regents shall prescribe, and after hearing such interested parties as desire to be heard, the regents may make and execute an order for the consolidation or merger of the corporations on such terms and conditions as the regents may prescribe. When such order is made, such corporations shall become one corporation by the name designated in the order, and shall be subject only to such duties and obligations as a corporation formed under this chapter for the same purposes; and all the property belonging to the corporations so consolidated or merged shall be vested in and transferred to the new or surviving corporation, which shall be subject to all the liabilities of the former corporations, to the same extent as if they had been contracted or incurred by it. If any corporation so consolidated or merged was incorporated under a special act of the legislature or under a general law pursuant to which its certificate of incorporation was filed with the department of state, the regents shall deliver a certified copy of the order of consolidation or merger to such department.



224 - Prohibitions.

224. Prohibitions. 1. a. No individual, association, partnership or corporation not holding university, college or other degree conferring powers by special charter from the legislature of this state or from the regents, shall confer any degree or use, advertise or transact business under the name university or college, or any name, title or descriptive material indicating or tending to imply that said individual, association, partnership or corporation conducts, carries on, or is a school of law, medicine, dentistry, pharmacy, veterinary medicine, nursing, optometry, podiatry, architecture or engineering, unless the right to do so shall have been granted by the regents in writing under their seal.

b. Notwithstanding any other provision of law to the contrary, no individual, association, partnership or corporation operating an institution on a for-profit basis and holding degree-conferring powers granted by the regents pursuant to this subdivision shall, through a change of ownership or control, convey, assign or transfer such degree-conferring authority without the consent of the regents. For purposes of this subdivision, a change of ownership or control shall include, but shall not be limited to, merger or consolidation with any corporation; sale, lease, exchange or other disposition of all or substantially all of the assets of the institution; and the transfer of a controlling interest of the stock of a corporation.

2. No person shall buy, sell or fraudulently or illegally make or alter, give, issue or obtain or attempt to obtain by fraudulent means any diploma, certificate or other instrument purporting to confer any literary, scientific, professional or other degree, or to constitute any license, or a duplicate thereof, or any certificate of registration, or to certify to the completion in whole or in part of any course of study in any university, college, academy or other educational institution.

3. No person, firm, association or corporation shall offer or otherwise advertise a college degree in the state of New York without the prior written approval of the department, in accordance with the regulations of the commissioner of education, unless the institution offering or advertising such a degree is accredited by at least one accrediting commission recognized by the United States commissioner of education as a reliable authority for the purpose of accreditation at the post secondary level or unless the program leading to such degree is registered with the department of education of the state of New York. A violation of this subdivision is a violation punishable by a fine not to exceed five hundred dollars. Any newspaper or other advertising medium which carries said advertisement shall be exempt from the provisions of this subdivision.

3-a. Notwithstanding the provisions of subdivision three of this section, the commissioner of education, boards of education, school authorities, or authorized school officers shall not be required to accept for purposes of certification, recertification, licensure, appointment, promotional increment, or salary differential for pedagogic personnel, any diploma, degree or course credit from a university, college, academy, school or other institution of learning located outside the state of New York if such diploma, degree or course credit was granted without the requirement of on-campus attendance and if instruction and testing was transacted primarily by correspondence.

Any person making application for certification, recertification, licensure, appointment, promotional increment or salary differential may be required by the commissioner, or by boards of education, school authorities or authorized school officers to submit a signed statement or affidavit as part of such application to identify any diploma, degree or course credit which was granted by a university, college, academy, school or other institution of learning located outside the state of New York if such diploma, degree or course credit was granted without the requirement of on-campus attendance and if instruction and testing was transacted primarily by correspondence. A willful and wrongful misrepresentation on such application shall constitute grounds for disciplinary action in accordance with the provisions of this chapter, the rules of the regents, the regulations of the commissioner, or the by-laws, rules or regulations of such school authorities.

The provisions of this subdivision shall not apply to any diploma, degree or course credit completed before the effective date of this subdivision.

4. No diploma or degree shall be conferred in this state except by a regularly organized institution of learning meeting all requirements of law and of the university, nor shall any person, with intent to deceive, falsely represent himself to have received any such degree or credential, nor shall any person append to his name any letters in the same form registered by the regents as entitled to the protection accorded to university degrees, unless he shall have received from a duly authorized institution the degree or certificate for which the letters are registered. Counterfeiting or falsely or without authority making or altering in a material respect any such credential issued under seal shall be a felony; any other violation of this section shall be a misdemeanor; and any person who aids or abets another, or advertises or offers himself to violate the provisions of this section, shall be liable to the same penalties.



224-A - Students unable because of religious beliefs to register or attend classes on certain days.

224-a. Students unable because of religious beliefs to register or attend classes on certain days. 1. No person shall be expelled from or be refused admission as a student to an institution of higher education for the reason that he or she is unable, because of his or her religious beliefs, to register or attend classes or to participate in any examination, study or work requirements on a particular day or days.

2. Any student in an institution of higher education who is unable, because of his or her religious beliefs, to attend classes on a particular day or days shall, because of such absence on the particular day or days, be excused from any examination or any study or work requirements.

3. It shall be the responsibility of the faculty and of the administrative officials of each institution of higher education to make available to each student who is absent from school, because of his or her religious beliefs, an equivalent opportunity to register for classes or make up any examination, study or work requirements which he or she may have missed because of such absence on any particular day or days. No fees of any kind shall be charged by the institution for making available to the said student such equivalent opportunity.

4. If registration, classes, examinations, study or work requirements are held on Friday after four o'clock post meridian or on Saturday, similar or makeup classes, examinations, study or work requirements or opportunity to register shall be made available on other days, where it is possible and practicable to do so. No special fees shall be charged to the student for these classes, examinations, study or work requirements or registration held on other days.

5. In effectuating the provisions of this section, it shall be the duty of the faculty and of the administrative officials of each institution of higher education to exercise the fullest measure of good faith. No adverse or prejudicial effects shall result to any student because of his or her availing himself or herself of the provisions of this section.

6. Any student, who is aggrieved by the alleged failure of any faculty or administrative officials to comply in good faith with the provisions of this section, shall be entitled to maintain an action or proceeding in the supreme court of the county in which such institution of higher education is located for the enforcement of his or her rights under this section.

6-a. It shall be the responsibility of the administrative officials of each institution of higher education to give written notice to students of their rights under this section, informing them that each student who is absent from school, because of his or her religious beliefs, must be given an equivalent opportunity to register for classes or make up any examination, study or work requirements which he or she may have missed because of such absence on any particular day or days. No fees of any kind shall be charged by the institution for making available to such student such equivalent opportunity.

7. As used in this section, the term "institution of higher education" shall mean any institution of higher education, recognized and approved by the regents of the university of the state of New York, which provides a course of study leading to the granting of a post-secondary degree or diploma. Such term shall not include any institution which is operated, supervised or controlled by a church or by a religious or denominational organization whose educational programs are principally designed for the purpose of training ministers or other religious functionaries or for the purpose of propagating religious doctrines. As used in this section, the term "religious belief" shall mean beliefs associated with any corporation organized and operated exclusively for religious purposes, which is not disqualified for tax exemption under section 501 of the United States Code.



225 - Unlawful acts in respect to examinations and records.

225. Unlawful acts in respect to examinations and records. A person who shall:

1. Personate or attempt to offer to personate another person in taking, or attempting or offering to take an examination held in accordance with this chapter or with the rules of the university; or

2. Take, or attempt or offer to take, such an examination in the name of any other person; or

3. Procure any other person to falsely personate him or to take, or attempt or offer to take, any such examination in his name; or

4. Have in his possession question papers to be used in any such examination, when not contained in their sealed wrappers, or copies of such papers or questions, at any time prior to the date set for such examination, unless duly authorized by the regents or the commissioner of education; or

5. Sell or offer to sell question papers or any questions prepared for use in any examination held in accordance with this chapter or with the rules of the university; or

6. Use in any such examination any question papers or questions, or secure or prepare the answers to such questions prior to the time set for the examination; or

7. Willfully and wrongfully disclose or transmit to any person the questions or answers to such examination prior to the time set for such examination, unless duly authorized by the regents, commissioner of education or appropriate school authorities or otherwise provided by law, or willfully and wrongfully destroy, falsify or conceal the records or results of such examination from the appropriate authorities to whom such records or results are required to be transmitted in accordance with this chapter, the rules of the regents, the regulations of the commissioner, or the by-laws, rules or regulations of such school authorities; or

8. Transmit to the state education department answers to questions used in any such examination which are prepared or written outside of the period of examination, or alter any such answers after such period is closed; or

9. Secure or attempt to secure any credential regularly issued by the university, which is based upon such examination or based upon a course or courses of study in any institution of learning or educational institution approved by the university, which he has not actually passed or completed; or

9-a. Knowingly and willfully make an unauthorized and false alteration or representation of any grade, credit, honor, award or standing in the permanent record or transcript of any student with respect to a school or college under the supervision of the regents, the commissioner, or the university of the state of New York.

10. Otherwise secure or attempt to secure the record of having passed such examination or of having been issued or of having been given credit toward such credential in violation of the university rules; is guilty of a misdemeanor and upon conviction thereof shall be punished for a first offense by a fine of not less than fifty dollars or imprisonment for not less than thirty days, or by both such fine and imprisonment, and for a second offense by a fine of not less than two hundred and fifty dollars or imprisonment for not less than six months or by both such fine and imprisonment.

11. Notwithstanding the provisions of subdivision ten of this section, a violation of this section shall also constitute grounds for disciplinary action in accordance with the provisions of this chapter, the rules of the regents, the regulations of the commissioner, or the by-laws, rules or regulations of such school authorities.



226 - Powers of trustees of institutions.

226. Powers of trustees of institutions. The trustees of every corporation created by the regents, unless otherwise provided by law or by its charter, may:

1. Number and quorum. Fix the term of office and number of trustees, which shall not exceed twenty-five, nor be less than five. If any institution has more than five trustees, the body that elects, by a two-thirds vote after notice of the proposed action in the call for a meeting, may reduce the number to not less than five by abolishing the office of any trustee which is vacant and filing in the regents' office a certified copy of the action. A majority of the whole number shall be a quorum.

2. Executive committee. Elect an executive committee of not less than five, who, in intervals between meetings of the trustees, may transact such business of the corporation as the trustees may authorize, except to grant degrees or to make removals from office.

3. Meetings and seniority. Meet on their own adjournment or when required by their by-laws, and as often as they shall be summoned by their chairman, or in his absense by the senior trustee, on written request of three trustees. Seniority shall be according to the order in which the trustees are named in the charter or subsequently elected. Notice of the time and place of every meeting shall be mailed not less than five nor more than ten days before the meeting to the usual address of every trustee.

4. Vacancies and elections; removals by board of regents. Fill any vacancy occurring in the office of any trustee by electing another for the unexpired term; provided, however, that where trustees are elected by the legal voters the person so appointed to fill any such vacancy shall hold office until the next annual election of trustees. The office of any trustee shall become vacant on his death, resignation, refusal to act, removal from office, expiration of his term, or any other cause specified in the charter. If any trustee shall fail to attend three consecutive meetings without excuse accepted as satisfactory by the trustees, he shall be deemed to have resigned, and the vacancy shall be filled. Any vacancy in the office of trustee continuing for more than one year, or any vacancy reducing the number of trustees to less than two-thirds of the full number may be filled by the regents. The regents may remove any trustee of a corporation created by them for misconduct, incapacity, neglect of duty, or where it appears to the satisfaction of the regents that the corporation has failed or refuses to carry into effect its educational purposes. A hearing in the proceeding for the removal of such trustees shall be had before the board of regents or a committee thereof and the trustees shall be given at least ten days' notice of the time and place of such hearing. In case of removal the regents may appoint successors to the trustees so removed. The provisions of this section as to removal and filling of vacancies in trustees shall not apply to corporations now or hereafter established and maintained by a religious denomination, order or sect. No person shall be ineligible as a trustee by reason of sex.

5. Property holding. Take and hold by gift, grant, devise or bequest in their own right or in trust for any purpose comprised in the objects of the corporation, such additional real and personal property, beyond such as shall be authorized by their charter or by special or general statute, as the regents shall authorize within one year after the delivery of the instrument or probate of the will, giving, granting, devising or bequeathing such property, and such authority given by the regents shall make any such gift, grant, devise or bequest operative and valid in law. Any grant, devise or bequest shall be equally valid whether made in the corporate name or to the trustees of a corporation, and powers given to the trustees shall be powers of the corporation.

6. Control of property. a. Buy, sell, mortgage, let and otherwise use and dispose of its property as they shall deem for the best interests of the institution; and also to lend or deposit, or to receive as a gift, or on loan or deposit, literary, scientific or other articles, collections, or property pertaining to their work; and such gifts, loans or deposits may be made to or with the university or any of its institutions by any person, or by legal vote of any board of trustees, corporation, association or school district, and any such transfer of property, if approved by the regents, shall during its continuance, transfer responsibility therefor to the institution receiving it, which shall also be entitled to receive any money, books or other property from the state or other sources to which said corporation, association or district would have been entitled but for such transfer.

b. Notwithstanding any other provision of law, prior to the discarding of used or surplus books or other such reading materials by trustees of a chartered public or free association library which receives over ten thousand dollars in state aid, such trustees shall offer to donate such books or materials to a not-for-profit corporation or political subdivision located within the area of the library system or offer to sell such books or materials to the general public. The trustees shall retain any proceeds received from the sale of such books and materials for the purpose of maintaining and improving library service within the system.

7. Officers and employees. Appoint and fix the salaries of such officers and employees as they shall deem necessary who, unless employed under special contract, shall hold their offices during the pleasure of the trustees; but no trustee shall receive compensation as such. The president or chief executive officer of an association library corporation shall be elected by the trustees from their own number and shall be the chairman of the board.

8. Removals and suspensions. Remove or suspend from office by vote of a majority of the entire board any trustee, officer or employee engaged under special contract, on examination and due proof of the truth of a written complaint by any trustee, of misconduct, incapacity or neglect of duty; provided, that at least one week's previous notice of the proposed action shall have been given to the accused and to each trustee.

9. Degrees and credentials. Grant such degrees and honors as are specifically authorized by their charter, and in testimony thereof give suitable certificates and diplomas under their seal; and every certificate and diploma so granted shall entitle the conferee to all privileges and immunities which by usage or statute are allowed for similar diplomas of corresponding grade granted by any institution of learning.

10. Rules. Make all by-laws and rules necessary and proper for the purposes of the institution and not inconsistent with law or any rule of the university; but no rule by which more than a majority vote shall be required for any specified action by the trustees shall be amended, suspended or repealed by a smaller vote than that required for action thereunder.



227 - Colleges may construct water-works and sewer systems.

227. Colleges may construct water-works and sewer systems. 1. Every incorporated college in this state is duly authorized and empowered to construct and maintain a system of water-works for the purpose of supplying its college buildings and premises with pure and wholesome water for domestic, sanitary and fire purposes, and for the preservation of the health of its students, faculty and employees, and for the preservation of the public health of the town, village or city in or near which such college is located, and the construction and maintenance of such water-works is declared to be a public use. Such water-works, as often as necessary, may be enlarged or improved. Every such incorporated college owning its water-works system and having an adequate supply of water therefrom, may furnish water to persons other than students, faculty and employees of such college at and for a just and adequate compensation, providing that they reside within a sewer district now created in which the premises of the said college or any part thereof are embraced, and provided no municipal or private public service corporation operates or maintains a system of water-works therein capable of supplying water to such inhabitants, and provided further that the provisions therein relative to the residence of the purchasers of water within a sewer district shall not restrict Cornell University from selling water to the residents of the hamlet of Forest Home or a water district organized for the purpose of furnishing a potable water supply to said hamlet. Whenever any such college shall extend its mains along any streets, avenues or highways for the purpose of supplying water to such inhabitants, it shall not lose its exemption from taxation by reason thereof, and shall not be deemed to be exercising a public or corporate franchise within the meaning of the tax law.

2. Any such college shall have the right to acquire real estate, or any interest therein, necessary or proper for such water-works, and the right to lay, relay, repair and maintain conduit and water pipes, with connections and fixtures, on, through, and over the lands of others; the right to intercept and divert the flow of waters from the lands of riparian owners, and from persons owning and interested in any waters; and the right to prevent the flow or drainage of noxious, or impure, or unwholesome matter from the lands of others into its reservoirs, or sources of supply. But no such college shall ever have power to take or use water from any of the lands of this state, or any land, reservoir, or feeders, or any streams which have been taken by the state for the purpose of supplying the canals with water. The consent of an incorporated village or city must be obtained to lay any such pipes in or through its streets, and such consent may be accompanied by such reasonable conditions or restrictions as are proper.

3. Such college may cause such examinations and surveys for its proposed water-works to be made as may be necessary to determine the proper location thereof, and for such purpose, by its officers, agents and servants, may enter upon any lands or waters in the vicinity for the purpose of making such examinations and surveys, subject to liability for all damage done. When surveys or examinations are made or concluded, a map shall be made of the lands or interests to be taken or entered upon, and on which the land or interest of each owner or occupant shall be designated, and all streets and roads in which it is proposed to lay conduit pipes, with the proposed line thereof, which map shall be dated and signed by the engineer making the same; and said map shall be filed and kept in the college library for examination and reference, and a duplicate thereof shall be filed in the clerk's office in each county wherein any of such lands or interests proposed to be taken are located. Such examinations and surveys may be ordered and directed by the president or board of trustees of such college. A majority of the trustees shall determine upon the construction of such water-works and the plans thereof, and order contracts therefor to be made by such officers of the college as may be designated.

4. If any such college shall be unable to agree upon such terms of purchase of any such property, right or easements, before or after plans shall be determined upon, it may, after such plans have been adopted, acquire the same by condemnation, according to the provisions of the eminent domain procedure law.

5. When any such college has constructed and completed water-works, as above provided, it may, by a majority of its trustees, determine upon and construct a sewer system; it may connect the same with the sewer system of the village, city or town sewer districts thereof in or near which said college is situated, if such connection is practicable. A college, with the approval of its trustees, may allow its sewer system to serve as an interconnection between separate sewer systems of villages, cities or town sewer districts when and so long as such use of the sewer system of the college does not interfere with or limit the use of that sewer system by the college. The college shall not lose its exemption from taxation by reason of such connection or interconnection of its sewer system and the college shall not be deemed to be exercising a public or corporate franchise within the meaning of the tax law. Examination, surveys and a map may be made as above provided. Lands and easements may be acquired by purchase, as above provided, and in case such acquisition can not be made by purchase then they may be acquired by condemnation, according to the provisions of the condemnation law.



228 - The Hamilton college sewer district.

228. The Hamilton college sewer district. The Hamilton college sewer district established in the town of Kirkland, Oneida county, outside the village of Clinton, is hereby continued and all the provisions of the town law relating to a sewer district in a town shall apply to such district, except as herein otherwise provided: The district shall be governed by a board of sewer district commissioners consisting of three persons, who shall serve until a vacancy shall occur by reason of death, resignation or removal from office. The town board of the town of Kirkland may remove a member of the board for inefficiency, neglect of duty or misconduct in office after a public hearing on not less than ten days' written notice and an opportunity to be heard in person or by counsel. A vacancy in office of a commissioner shall be filled by appointment by the town board from a list of nominations of not less than three persons made by the remaining commissioners. Each commissioner appointed by the town board must be a resident taxpayer of the sewer district or in lieu thereof an officer, trustee or member of the faculty of Hamilton college. Such commissioners shall select one of their number as chairman and another as secretary. Each commissioner, before entering upon the duties of his office, shall take the constitutional oath of office and execute to the town of Kirkland and file with the town clerk an official undertaking in such sum and with such sureties as the town board from time to time may direct. Such commissioners may be paid for their services an annual amount, as determined by the town board, up to two thousand dollars. Such compensation shall be deemed an expense of the district. The board of sewer district commissioners of such district shall have all the powers and be subject to the duties and responsibilities of district commissioners elected pursuant to the provisions of article thirteen of the town law.



229 - County educational institutions.

229. County educational institutions. The board of supervisors of a county, having a population of over five hundred thousand and adjacent to a city having a population of over two million, may determine, by resolution, to make application to the regents for the incorporation, pursuant to the provisions of part one of this article of one or more of the institutions enumerated in section two hundred sixteen of this chapter. The regents may, by an instrument under their seal and recorded in their office, incorporate any such institution or institutions under such name with such number of trustees or other managers, and with such powers, privileges and duties, and subject to such limitations and restrictions in all respects as the regents may prescribe in conformity to law. The cost and expenses necessary to establish, maintain and support such institution or institutions pursuant to the provisions of part one of this article, including the acquisition of real property, and the construction and equipment of buildings and grounds, shall be a county charge and the board of supervisors shall provide for the payment of such cost and expenses by the levy, assessment and collection of taxes in the same manner that taxes are levied, assessed and collected for other county purposes. The provisions of part one of this article shall apply to such institution or institutions, except the provision of section two hundred eighteen of this chapter, requiring resources of at least five hundred thousand dollars.



230 - Municipal training institute.

230. Municipal training institute. The municipal training institute of the state of New York, a corporation created by the regents pursuant to section two hundred sixteen of the education law for the purpose of improving the administration of municipal affairs by providing courses of training for municipal officials in cities and villages of the state and conducting schools therefor having received an absolute charter under section two hundred sixteen, and the regents having approved the courses of study and plan of instruction of such institute, the cost of carrying out the program of the institute may be defrayed in part with grants of federal vocational education moneys made to the regents under acts of congress for training those in public and other service occupations.



231 - Town and county officers training school.

231. Town and county officers training school. The town and county officers training school of the state of New York, a corporation created by the regents pursuant to section two hundred sixteen of the education law for the purpose of improving the administration of municipal affairs by providing courses of training for municipal officials in towns and counties of the state and conducting school therefor having received an absolute charter under section two hundred sixteen, and the regents having approved the courses of study and plan of instruction of such institute, the cost of carrying out the program of the training school may be defrayed in part with grants of federal vocational education moneys made to the regents under acts of congress for training those in public and other service occupations.



232 - Departments and their government.

232. Departments and their government. The state library and state museum shall be departments of the university, and the regents may establish such other departments and divisions therein as they shall deem useful in the discharge of their duties.



233 - State Museum; collections made by the staff.

233. State Museum; collections made by the staff. 1. All scientific specimens and collections, works of art, objects of historic interest and similar property appropriate to a general museum, if owned by the state and not placed in other custody by a specific law, shall constitute the collections of the state museum. The state museum shall be the custodian of the collections, shall perform standard curatorial, research and educational activities and a director appointed by the regents shall constitute its head.

2. Any scientific collection made by a member of the museum staff during his term of office shall, unless otherwise authorized by resolution of the regents, belong to the state and form part of the state museum.

3. The state of New York, through its legislative authority accepts the provisions of section one hundred twenty of the federal-aid highway act of nineteen hundred fifty-six (70 Stat. 374) relating to the salvage of archaeological or paleontological objects, including but not limited to ruins, historic sites, Indian burial grounds, cemeteries, buildings, artifacts, fossils or, other objects of antiquity having national significance from an historical, cultural, social or scientific standpoint, and empowers and directs the commissioner of education to promulgate joint regulations with the department of environmental conservation, the office of general services, and the office of parks, recreation and historic preservation and make agreements with those and other appropriate state departments or agencies and such agency or agencies as needed to carry out the purposes of such provision of law.

4. Except as otherwise provided in subdivision three of this section, no person shall investigate, excavate, remove, injure, appropriate or destroy any object of archaeological, historical, cultural, social, scientific or paleontological interest, situated on, in or under lands owned by the state of New York, without the written permission of the commissioner of education. A violation of this provision shall constitute a class A misdemeanor. The attorney general, either independently or upon referral from a state agency, shall seek civil and/or criminal prosecution, civil and/or criminal penalties and any other relief, including but not limited to seizure and forfeiture of the appropriate items, and forfeiture of the instrumentalities of the unauthorized actions on state lands. The discovery of any such objects shall be forthwith reported to the commissioner by the state department or agency having jurisdiction over such lands.

5. Permits for the examination, excavation or gathering of archaeological, historical, cultural, social, scientific or paleontological objects upon the lands under their respective jurisdictions may be granted by the heads of those state departments or agencies to persons authorized by the commissioner of education for the purposes of the state museum and state science service, for the purpose of the preservation of any such objects worthy of permanent preservation and, in all cases, to the acquisition and dissemination of knowledge relating thereto.



233-A - Property of the state museum.

233-a. Property of the state museum. 1. As used in this section:

(a) The term "museum" shall mean the New York state museum.

(b) The term "deaccession" shall mean the permanent removal or disposal of an object from the collection of the museum by virtue of its sale, exchange, donation or transfer by any means to any person.

(c) The term "person" shall mean any natural person, partnership, corporation, company, trust association or other entity, however organized.

(d) The term "property" means any inanimate object, document or tangible object under the office's care which has intrinsic historic, artistic, scientific, or cultural value.

(e) The term "claimant" means a person who asserts ownership or some other legal right to undocumented property held by the museum.

(f) The term "loan" means a deposit of property with the museum not accompanied by a transfer to the museum of title to the property.

(g) The term "lender" means a person whose name appears on the records of the museum as the person legally entitled to, or claiming to be legally entitled to, property held by the museum or, if deceased, the legal heirs of such person.

(h) The term "lender's address" means the most recent address for the lender shown on the museum's records pertaining to the property on loan, or if the lender is deceased, the last known address of the legal heirs of such lender.

(i) The term "permanent loan" means a loan of property to the museum for an unspecified period.

(j) The term "undocumented property" means property in the possession of the museum for which the museum cannot determine the owner by reference to its records.

(k) The term "conservation measures" means any actions taken to preserve or stabilize a property including, but not limited to, proper storage support, cleaning, proper lighting, and restoration.

2. The deaccessioning of property by the museum must be consistent with the mission of the museum.

3. Prior to the acquisition of property by gift, the museum shall provide the donor with a written copy of its mission statement and collections policy, which shall include policies and procedures of the museum relating to deaccessioning.

4. If the museum has the knowledge of a planned bequest of any property prior to the death of the testator, the museum shall provide the testator with a written copy of its mission statement and collections policy, which shall include policies and procedures of the museum relating to deaccessioning.

6. Notice given by the museum under this section must be mailed to the lender's last known address by certified mail, return receipt requested. Service by mail is complete if the museum receives proof that the notice was received not more than thirty days after it was mailed; provided, however, notice may be given by publication if the museum does not:

(a) know the identity of the lender; or

(b) know the address of the lender; or

(c) receive proof that the notice mailed under this section was received within thirty days of mailing. Notice by publication must be given at least once a week for three consecutive weeks in a newspaper of general circulation in:

(i) the county in which the property is held by the museum; and

(ii) the county of the lender's last address, if known.

The date of notice under this subdivision shall be the date of the third published notice.

In addition to any other information that may be required or seem appropriate, any notice given under this section must contain the following:

(A) The name of the lender or claimant, if known.

(B) The last address of the lender or claimant, if known.

(C) A brief description of the property on loan to the museum referenced in the notice.

(D) The date of the loan, if known or the approximate date of acquisition of the property.

(E) The name and address of the museum.

(F) The name, address, and telephone number of the person to be contacted regarding the property.

7. Notwithstanding any other provisions of law regarding abandoned or lost property, the museum may, beginning five years from the date the lender last contacted the museum, clarify title to property on permanent loan or loaned for a specified term that has expired. Proof of such contact shall include previously sent restricted letters or loan forms, returned envelopes, inventories and other documentary evidence. The procedure for clarifying title shall be as follows:

(a) The museum must give notice by mail to the lender that it wishes to clarify ownership rights in the property.

(b) In addition to the information described in subdivision six of this section, the notice shall be entitled "Notice of Termination" and must include a statement containing substantially the following information: "The records of the New York State Museum indicate that you have property on loan at (name of facility). The museum is seeking to determine whether you wish (i) that the museum return the property to you, (ii) that the property remain on loan to the museum subject to annual renewal (if the museum wishes that the property remain on loan), or (iii) that the museum retain the property permanently as its owner. Please contact (name of contact) in writing within one hundred twenty days, in order to advise the museum as to which of the above alternatives you wish to follow."

(c) If, no later than one hundred twenty days following receipt thereof, the lender does not respond to the notice of termination by submitting a written claim to the property on loan with verifying documentation the office shall send a second notice to the lender containing the following information: "On (date of first notice), the New York State Museum sent you a notice concerning property that, according to our records, has been loaned to the office. You have not responded to that notice, a copy of which is enclosed, and the museum will commence proceedings to acquire title to the property if you do not contact (name of contact), in writing within one hundred twenty days of receiving this second notice."

If the lender fails to respond to the second notice within one hundred twenty days of receipt, at the request of the commissioner, the attorney general may make an application to the supreme court pursuant to article thirty of the civil practice law and rules for a declaratory judgment to determine the museum's right to such property. In a case in which there is no evidence that the notices previously sent by the museum were received by the lender, upon application, the supreme court shall specify the method by which service shall be made upon the lender.

8. Notwithstanding any other provision of law regarding abandoned or lost property the museum may acquire title to undocumented property held by the museum for at least five years as follows:

(a) The museum must give notice by publication that it is asserting title to the undocumented property.

(b) In addition to the information described herein, the notice shall be entitled "Notice of Intent to Acquire Title to Property" and must include a statement containing substantially the following information: "The records of the New York State Museum fail to indicate the owner of record of certain property in its possession. The museum hereby asserts its intent to acquire title to the following property: (general description of property). If you claim ownership of this property, you must submit written proof of ownership to the museum and make arrangements to collect the property. If you fail to do so within one hundred eighty days, the museum will commence proceedings to acquire title to the property. If you claim an interest in the property but do not possess written proof of such interest, you should submit your name and address and a written statement of your claim to (name of contact), within one hundred eighty days, in order to receive notice of any legal proceedings concerning the property. If you wish to commence legal proceedings to claim the property, you should consult your attorney."

If after one hundred eighty days following the last date of publication of such notice no claimant has responded thereto by submitting written proof of ownership of the property to the museum, or if there is a dispute between the museum and any claimant as to ownership of the property, upon the request of the commissioner, the attorney general may make an application to the supreme court pursuant to article thirty of the civil practice law and rules for a declaratory judgment to determine the museum's rights in the property.

9. A copy of all notices required by subdivision seven or eight of this section shall be sent, by certified mail, return receipt requested, to the International Foundation for Art Research, or any successor foundation or agency having similar purposes, on or before the date on which such notices are mailed or first published pursuant to the requirements of this section.

10. Any person who purchases or otherwise acquires property from the museum acquires good title to such property if the museum has acquired title in accordance with this section.

11. The provisions of subdivisions seven and eight of this section shall not apply to any property that has been reported as stolen to a law enforcement agency or to the Art Theft Archives of the International Foundation for Art Research, or any successor foundation or agency having similar purposes, no later than one year following the theft or discovery of the theft.

12. The museum shall have the following duty to lenders:

(a) When the museum accepts a loan of property, it shall inform the lender in writing of the provisions of this section.

(b) The museum shall give a lender, at the lender's address, prompt written notice by mail of any known injury to, or loss of, property on loan or of the need to apply conservation measures. Such notice shall advise the lender of his right, in lieu of the application of such conservation measures, to terminate the loan and, no later than thirty days after having received such notice, either retrieve the property or arrange for its isolation and retrieval. The museum shall not be required to publish notice of injury or loss to any undocumented property.

13. The owner of property loaned to the museum is responsible for promptly notifying the museum, in writing, of any change of address or change in the ownership of the property.

14. (a) Unless there is a written loan agreement to the contrary, the museum may apply conservation measures to property on loan to the museum without giving formal notice or first obtaining the lender's permission if immediate action is required to protect the property on loan or other property in the custody of the museum or if the property on loan is a hazard to the health and safety of the public or the museum staff, provided that:

(i) the museum is unable to reach the lender at the lender's last known address or telephone number before the time the museum determines action is necessary; or

(ii) the lender either (A) does not respond to a request for permission to apply conservation measures made pursuant to subdivision twelve of this section within three days of receiving the request or will not agree to the conservation measures the museum recommends or (B) fails to terminate the loan and either retrieve the property or arrange for its isolation and retrieval within thirty days of receiving the request.

If immediate conservation measures are necessary to protect the property or to protect the health or safety of the public or museum staff, the conditions set forth in subparagraphs (i) and (ii) of this paragraph shall not apply.

(b) Unless provided otherwise in an agreement with the lender, if the museum applies conservation measures to property under paragraph (a) of this subdivision, and provided that the measures were not required as a result of the museum's own action or inaction, the museum shall acquire a lien on the property in the amount of the costs incurred by the museum, including, but not limited to the cost of labor and materials, and shall not be liable for injury to or loss of the property, provided that the museum:

(i) had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum, or that the property on loan was a hazard to the health and safety of the public or the museum staff; and

(ii) exercised reasonable care in the choice and application of conservation measures.

15. The museum shall maintain or continue to maintain, as the case may be and to the extent such information is available, a record of acquisition, whether by purchase, bequest, gift, loan or otherwise, of property for display or collection and of deaccessioning or loan of property currently held or thereafter acquired for display or collection. Any such record shall: (a) state the name, address, and telephone number of the person from whom such property was acquired, or to whom such property was transferred by deaccessioning or loan, and a description of such property, its location, if known, and the terms of the acquisition or deaccessioning or loan, including any restrictions as to its use or further disposition, and any other material facts about the terms and conditions of the transaction; (b) include a copy of any document of conveyance relating to the acquisition or deaccessioning or loan of such property and all notices and other documents prepared or received by the museum.

16. Notwithstanding the provisions of the civil practice law and rules or any other law, except for laws governing actions to recover stolen property:

(a) No action against the museum for damages arising out of injury to or loss of property loaned to the museum shall be commenced more than three years from the date the museum gives the lender or claimant notice of the injury or loss under this section.

(b) No action against the museum to recover property shall be commenced more than three years from the date the museum gives notice of its intent to terminate the loan or notice of intent to acquire title to undocumented property.



233-AA - Property of other museums.

233-aa. Property of other museums. 1. As used in this section:

(a) The term "museum" means any institution, including but not limited to museums, historical societies, zoological gardens, aquariums, botanical gardens, and arboreta, having collecting as a stated purpose in its charter, or owning or holding collections, or intending to own or hold collections, that is a governmental entity or not-for-profit corporation. The term museum does not include the state museum.

(b) The term "deaccession" means the permanent removal or disposal of property from the collection of a museum by virtue of its sale, exchange, donation, or transfer by any means to any person.

(c) The term "person" means any natural person, partnership, corporation, company, trust association, or other entity, however organized.

(d) The term "property" means any inanimate object, document, organism, or tangible object under a museum's care which has intrinsic historic, artistic, scientific, or cultural value.

(e) The term "loan" means a deposit of property with a museum not accompanied by a transfer to such museum of title to the property.

(f) The term "lender" means a person legally entitled to, or claiming to be legally entitled to, property held by the museum or, if such person is deceased, the legal heirs of such person.

(g) The term "unclaimed property" means property which is on loan to a museum and in regard to which the lender, or anyone acting legitimately on the lender's behalf, has not contacted the museum for at least ten years from the date of the beginning of the loan, if the loan was for an indefinite or undetermined period, or for at least five years after the date upon which the loan for a definite period expired.

(h) The term "undocumented property" means property that has been in the possession of a museum for at least ten years and for which the museum cannot determine the lender, donor, or owner by making a good faith and reasonable search for the identity and last known address of the lender, donor or owner from the museum records and other records reasonably available to museum staff.

(i) The term "conservation measures" means any actions taken to preserve or stabilize a property, including, but not limited to, proper storage, support, cleaning, and restoration.

2. The acquisition of property by a museum pursuant to this section must be consistent with the mission of the museum.

3. Prior to the acquisition of property by gift, a museum shall inform a donor or prospective donor of the provisions of this section and shall provide a donor or prospective donor with a written copy of its mission statement and collections policy, which shall include policies and procedures of the museum related to deaccessioning.

4. If the museum has knowledge of a planned bequest of any property prior to the death of the testator, the museum shall provide the testator with a written copy of its mission statement and collections policy, which shall include policies and procedures of the museum relating to deaccessioning, provided, however, that any museum that routinely makes its mission statement and collections policy available on its website shall be deemed to have complied with this subdivision.

5. Proceeds derived from the sale of any property title to which was acquired by a museum pursuant to this section shall be used only for the acquisition of property for the museum's collection or for the preservation, protection, and care of the collection and shall not be used to defray ongoing operating expenses of the museum.

6. (a) Notice by mail required by this section shall be mailed to a lender's last known address by certified mail, return receipt requested; provided, however, that notice shall be given by publication pursuant to paragraph (b) of this subdivision if the museum does not:

(i) know the identity of the lender; or

(ii) know the address of the lender; or

(iii) receive proof that the notice mailed under this section was received within thirty days of mailing.

(b) Notice by publication must be given at least once a week for three consecutive weeks in a newspaper of general circulation in:

(i) the county in which the property is held by the museum; and

(ii) the county of the lender's last address, if known.

The date of notice under this paragraph shall be the date of the third published notice.

(c) In addition to any other information required by this section, any notice given under this section must contain the following:

(i) The name of the lender, if known.

(ii) The last address of the lender, if known.

(iii) A brief description of the property on loan to the museum referenced in the notice.

(iv) The date of the loan, if known, or the approximate date of acquisition of the property.

(v) The name and address of the museum.

(vi) The name, address, and telephone number of the person to be contacted regarding the property.

(d) A copy of all notices required by this section pertaining to property in the form of identifiable works of art known to have been created before nineteen hundred forty-five and to have changed hands in Europe during the Nazi era (1933-1945) shall be sent to The Art Loss Register or any successor organization having similar purposes on or before the date on which such notices are mailed or first published pursuant to the requirements of this section.

7. Unless there is a written loan agreement to the contrary, and notwithstanding any other provision of law regarding abandoned or lost property, a museum that has made a good faith and reasonable search for the identity and last known address of the lender from the museum records and other records reasonably available to museum staff may terminate a loan for unclaimed property in its possession in accordance with the provisions of this subdivision.

(a) If the museum has identified the lender and the lender's last known address, the museum shall give notice by mail, in accordance with subdivision six of this section, of its intent to terminate the loan.

(b) Such notice shall be entitled "Notice of Termination" and must include a statement containing substantially the following information: "The records of the (name of museum) indicate that you have or may have property on loan at (name of facility). The museum is seeking to determine whether you wish:

(i) that the museum return the property to you,

(ii) that the property remain on loan to the museum subject to annual renewal (if the museum also wishes that the property remain on loan), or

(iii) that the museum obtain all of the lender's rights to the property, either to take the property into its collection or to dispose of the property, in its sole discretion. Please contact (name of contact) in writing within one hundred twenty days to advise the museum as to which of the above alternatives you wish to follow."

(c) If the lender does not respond to the notice of termination, within one hundred twenty days following receipt thereof, the museum shall send a second notice to the lender containing the following information: "On (date of first notice), the (name of museum) sent you a notice concerning property that, according to our records, has been lent to the (name of museum). You have not responded to that notice, a copy of which is enclosed, and the museum will commence proceedings to acquire title to the property if you do not contact (name of contact) in writing within one hundred twenty days of receiving this second notice."

(d) If the lender fails to respond to the second notice within one hundred twenty days of receipt thereof, the museum shall acquire all of the lender's rights to the property.

(e) If the museum does not receive proof that the notices mailed pursuant to this subdivision were received within thirty days of mailing, or if the museum has undertaken a good faith and reasonable search of museum records and other records reasonably available to museum staff but has been unable to determine the identity and last known address of the lender, the museum may terminate the loan by complying with the procedures established in subdivision eight of this section for acquisition of title to undocumented property.

8. (a) Notwithstanding any other provision of law regarding abandoned or lost property, a museum may acquire the rights of the lender, donor, or owner to undocumented property by giving notice by publication, in accordance with subdivision six of this section, that it is asserting title to the undocumented property.

(b) Such notice shall be entitled "Notice of Intent to Acquire Property" and must include a statement containing substantially the following information: "The (name of museum) hereby asserts its intent to acquire title to the following property: (brief description of property). If you claim ownership of this property, you must contact the museum in writing and make arrangements to collect the property. If you fail to do so within one hundred eighty days, the museum will commence proceedings to acquire title to the property. If you wish to commence legal proceedings to claim the property, you should consult an attorney."

(c) If the museum does not receive contact from any person who can provide documentation or other evidence establishing an ownership interest in the property within one hundred eighty days of the date of notice by publication, the museum shall cause a brief description of the property to be submitted to the comptroller, who shall post such description on the unclaimed funds registry for not less than one hundred eighty days.

(d) If the museum does not receive contact from any person who can provide documentation or other evidence establishing an ownership interest in the property prior to or within thirty days following the conclusion of the unclaimed funds registry posting, the museum shall acquire title to the property.

9. The provisions of subdivisions seven and eight of this section shall not apply to:

(a) any property that was created before nineteen hundred forty-five and changed hands due to theft, seizure, confiscation, forced sale, or other involuntary means in Europe during the Nazi era (1933-1945); or

(b) notwithstanding any copy of a notice sent pursuant to subdivision six of this section, any property reported as stolen to a law enforcement agency or insurer or The Art Loss Register or any successor organization having similar purposes no later than three years following the theft or discovery of the theft.

10. A museum shall acquire all rights to undocumented property that is not solicited by the museum and that is delivered to the museum or left on museum premises after January first, two thousand nine if no person provides documentation or other evidence establishing an ownership interest in the property within ninety days of delivery of such property to the museum.

11.(a) The museum shall give a lender prompt written notice by mail, in accordance with subdivision six of this section, of any known injury to, or loss of, property on loan or of the need to apply conservation measures. Such notice shall advise the lender of his or her right, in lieu of the application of such conservation measures, to terminate the loan and, no later than thirty days after having received such notice, either retrieve the property or arrange for its isolation and retrieval. The museum shall not be required to publish notice of injury or loss to any undocumented property.

(b) Unless there is a written loan agreement to the contrary, the museum may apply conservation measures to property on loan to the museum without giving formal notice or first obtaining the lender's permission if immediate action is required to protect the property on loan or other property in the custody of the museum or if the property on loan is a hazard to the health and safety of the public or the museum staff; provided that:

(i) the museum is unable to reach the lender at the lender's address or telephone number before the time by which the museum determines action is necessary; or

(ii) the lender either (1) does not respond to a request for permission to apply conservation measures within three days of receiving the request or will not agree to the conservation measures the museum recommends; or (2) fails to terminate the loan and either retrieve the property or arrange for its isolation and retrieval within thirty days of receiving the request.

If immediate conservation measures are necessary to protect the property or to protect the health or safety of the public or museum staff, the conditions set forth in subparagraphs (i) and (ii) of this paragraph shall not apply.

(c) Unless provided otherwise in an agreement with the lender, if a museum applies conservation measures to property under paragraph (a) of this subdivision, and provided that the measures were not required as a result of such museum's own action or inaction, such museum shall acquire a lien on the property in the amount of the costs incurred by such museum, including, but not limited to, the cost of labor and materials, and shall not be liable for injury to or loss of the property, provided that such museum:

(i) had a reasonable belief at the time when the action was taken that the action was necessary to protect the property on loan or otherwise in the custody of the museum or that such property on loan was a hazard to the health and safety on the public or the museum staff; and

(ii) exercised reasonable care in the choice and application of conservation measures.

12. A lender shall promptly notify a museum, in writing, of any change of address or change in the ownership of property on loan to such museum.

13. The museum shall maintain or continue to maintain, as the case may be and to the extent such information is reasonably available, a record of acquisition, whether by purchase, bequest, gift, loan or otherwise, of property for display or collection and of deaccessioning or loan of property currently held or thereafter acquired for display or collection. Any such record shall:

(a) state the name, address, and telephone number of the person from whom such property was acquired, or to whom such property was transferred by deaccessioning or loan, and a description of such property, its location, if known, and the terms of the acquisition or deaccessioning or loan, including any restrictions as to its use or further disposition, and any other material facts about the terms and conditions of the transaction, which records shall be updated if a lender informs the museum of a change in address, ownership of the property or other relevant information, or if the lender and museum negotiate a change in the terms of the transaction;

(b) include a copy of any document of conveyance relating to the acquisition or deaccessioning or loan of such property and all notices and other documents prepared or received by the museum; and

(c) in the case of property acquired pursuant to this section, include records documenting the search for the identity and last known address of the lender, and copies of all notices and other documents prepared or received by the museum in connection with the acquisition of title to such property.

14. Nothing in this section shall limit the ability of a lender and museum to bind themselves to different loan provisions by written agreement, nor shall this section abrogate rights and obligations of a lender or museum pursuant to a written agreement.



233-B - New York state freedom trail commission.

233-b. New York state freedom trail commission. 1. a. There is hereby established within the department the New York state freedom trail commission. The commission shall consist of twelve members, to be appointed as follows: three members to be appointed by the governor, three members to be appointed by the board of regents, two members to be appointed by the temporary president of the senate, one member to be appointed by the minority leader of the senate, two members to be appointed by the speaker of the assembly, and one member to be appointed by the minority leader of the assembly. Such members shall be representative of academic or public historians, corporations, foundations, historical societies, civic organizations, and religious denominations. In addition, the following state officers, or their designees, shall serve as members of the commission: the commissioner of education, the head of the state museum, the head of the state archives, the head of the office of state history, the commissioner of economic development, the head of the state tourism advisory council and the commissioner of parks, recreation and historic preservation.

b. The commission shall begin functioning upon the appointment of a majority of its members. The chair of the commission shall be chosen by the members of the commission for a three year term. Commission members, other than ex officio members, shall serve for terms of five years and vacancies shall be appointed in the same manner as provided for original appointments.

c. The department and the office of parks, recreation and historic preservation may provide the commission with such staff, equipment, and facilities as it may need.

2. As part of its responsibilities the commission shall be charged with reviewing and assisting in the implementation of a master plan in conjunction with federal authorities; sponsoring commemorations, linkages, seminars and public forum; assisting, encouraging, and promoting the making of applications for inclusion on the national or state registers of historic places by the parties eligible to do so and the inclusion of such places therein; and developing partnerships and seeking private and public funds to carry out activities to protect, preserve, and promote the important legacy and lessons of the freedom trail and the underground railroad in New York state.

3. The commission shall report annually to the governor, the legislature, and the board of regents for a period of five years from the date of establishment of the commission, but beginning no later than January first, nineteen hundred ninety-nine.



233-C - Study.

233-c. Study. The commissioner shall conduct a study which shall include, but not be limited to, documenting the history of the freedom trail and underground railroad including identifying sites most likely to be eligible for inclusion on the national or state registers of historic places, or both; providing for the historic research and compilation of contemporaneous reports and records necessary to document the underground railroad sites in New York state, as well as the contributions of individuals and organizations who participated in the activities of the underground railroad; and developing cultural and historic guidebooks, local histories and the publication of public and private documents relating to the underground railroad. The commissioner shall consult with the commissioner of the office of parks, recreation and historic preservation and the national park service in the conduct of the study.



234 - Indian collection.

234. Indian collection. There shall be made, as the Indian section of the state museum, as complete a collection as practicable of the historical, ethnographic and other records and relics of the Indians of the state of New York, including implements or other articles pertaining to their domestic life, agriculture, the chase, war, religion, burial and other rites or customs.



235 - State science service.

235. State science service. There shall be maintained in the university a science service which shall be known as the state science service and the state geologist, paleontologist, botanist and entomologist shall constitute its staff together with such other scientists as the regents may employ or who are now employed by them. This service is empowered and directed to make available its services to all the departments of the state, and the residents of the state under such rules and regulations as the regents may prescribe and is empowered to engage in such scientific research as directed by law or by the regents and shall cooperate with scientific units or agencies of other states, the federal government, educational institutions and industry in the discovery, analysis and dissemination of scientific information. The director of the state museum shall also be the director and head of the state science service and the staff of the service shall be members of the staff of the state museum.



235-A - New York state biodiversity research institute.

235-a. New York state biodiversity research institute. 1. The New York state biodiversity research institute is hereby created within the New York state museum within the education department. The purposes of the institute shall include:

(a) advising the governor, governmental agencies, the regents, and the legislature on matters relating to biodiversity in New York state;

(b) fostering, pursuing and sponsoring collaborative biological and ecological research;

(c) increasing understanding of biodiversity research and conservation needs in New York by establishing and reporting on what is known and what is not known about the biological diversity of the state;

(d) identifying priority needs for biodiversity research and inventory work within New York that currently are not receiving adequate attention, and identifying public or private entities that are best situated to address such needs, thereby leading to better coordination of biodiversity research efforts in the state;

(e) promoting awareness of existing and new sources of biodiversity information and biodiversity expertise among planners, policy makers, and resource managers;

(f) educating elected officials, governmental agencies, and the general public on biodiversity issues through such means as it may determine;

(g) organizing and sponsoring meetings on biodiversity topics;

(h) encouraging the establishment of networks of collaborating scientists engaged in related aspects of biodiversity research;

(i) raising sensitivity to biodiversity concerns among state and local government agencies, and serving as a forum for enhanced interagency information sharing and cooperation;

(j) recommending priority activities for funding through the state land biodiversity stewardship account, created pursuant to section ninety-seven-oo of the state finance law;

(k) assisting the commissioners of environmental conservation and parks, recreation and historic preservation in conducting reviews, pursuant to section 3-0302 of the environmental conservation law and subdivision eighteen of section 3.09 of the parks, recreation and historic preservation law, of lands currently in state ownership, to identify lands and waters that harbor plants, animals, and ecological communities that are rare in New York state;

(l) assisting the commissioner of parks, recreation and historic preservation in identifying ecologically significant sites within state parks and historic sites that are candidates for park preserve or park preservation area designation pursuant to article twenty of the parks, recreation and historic preservation law; and

(m) assisting the commissioner of environmental conservation in identifying lands of ecological significance, currently in state ownership, to recommend to the governor and the legislature for dedication to the state nature and historical preserve trust pursuant to article forty-five of the environmental conservation law.

2. Definitions. When used in this section, the following terms shall mean:

(a) "Biodiversity" or "biological diversity" means the total variety of living organisms found in the state, and the natural processes that support them; and

(b) "Institute" shall mean the New York state biodiversity research institute created pursuant to subdivision one of this section.

3. Research programs. The institute shall foster, pursue and sponsor original systematic and ecological research, field studies, and inventories of biological collections that are designed to:

(a) increase the information base pertaining to plant, animal, biological community, and ecosystem occurrences in the state, including descriptions, collections and catalogs of fauna and flora, plant and animal life-cycle requirements and characteristics, the dynamics of ecological processes, and the status of rare plants, animals, and biological communities;

(b) detect, document, and interpret patterns and changes in the flora and fauna of the state, including expansions, losses, and introductions of species;

(c) explore and foster the gathering of data in poorly known or vulnerable areas of the state; and

(d) investigate techniques designed to conserve, protect, and manage biodiversity.

4. Education and information transfer programs. The institute shall foster the collection, transfer, and application of biodiversity information in the state by:

(a) fostering access, compatibility, interchange, and synthesis of data among biological information systems maintained by public entities, academic and research institutions, and private organizations;

(b) employing advanced technology to coordinate for ease of use the scattered biological collection resources of the state;

(c) promoting adherence to accepted standards for biodiversity research, including quality control for the collection of voucher specimens and data, and protocols for responsible collection policies; and

(d) supporting the preparation and publication of interpretative works that draw upon biological collection resources.

5. Biennial reports. The institute shall prepare and submit a report on or before January first, nineteen hundred ninety-five and every two years thereafter to the governor, the regents, and the legislature describing programs undertaken or sponsored by the institute, the status of knowledge regarding the state's biodiversity, and research needs related thereto.

6. Executive committee. The institute shall be guided by an executive committee. Members of the committee shall be from varying backgrounds with members selected from the stewardship community, from the scientific community, as well as from government service. Such committee shall consist of seventeen members including the commissioner, the commissioner of environmental conservation, the commissioner of parks, recreation and historic preservation, the chancellor of the state university of New York or their designees, seven at large members appointed by the governor, one of whom shall be chairperson, two members appointed by the temporary president of the senate, one member appointed by the minority leader of the senate, two members appointed by the speaker of the assembly and one member appointed by the minority leader of the assembly. Appointed members shall serve for a term of three years, provided that such members may be reappointed. The executive committee shall:

(a) adopt policies, procedures, and criteria governing the programs and operations of the institute;

(b) recommend to the governor and legislature appropriate actions to identify, manage and conserve exemplary occurrences of common ecological communities on state-owned lands. An "exemplary occurrence of a common ecological community" shall mean a representative, high quality example of a given ecological community type, characterized by a distinctive assemblage of interacting plant and animal populations;

(c) develop and implement the research, education and information transfer programs of the institute;

(d) identify and rate proposals for biodiversity research;

(e) identify and rate proposals for biodiversity stewardship;

(f) submit to the director of the budget, and the chairpersons of the senate finance committee and the assembly ways and means committee on the first day of October nineteen hundred ninety-three and on or before August first in each year thereafter, a budget request for the expenditure of funds available from the biodiversity stewardship and research fund, for the purposes established by section ninety-seven-oo of the state finance law;

(g) meet publicly at least twice a year. The committee shall widely disseminate notice of its meetings at least two weeks prior to each meeting. The commissioners of environmental conservation, education and parks, recreation and historic preservation and the chancellor of the state university shall aid in such dissemination.

7. Scientific working group. The executive committee shall appoint a scientific working group composed of not more than fifteen individuals representing governmental agencies (including a biologist from the department of environmental conservation), academic or research institutions, educational organizations, the forest products industry and non-profit conservation organizations. Members of the scientific working group shall have knowledge and expertise in biodiversity conservation and research and shall serve for a term of three years, provided, however that members may be reappointed for more than one term at the discretion of the executive committee. The scientific working group shall make recommendations to the executive committee with respect to:

(a) the identification of priority biodiversity research needs in the state;

(b) the development and implementation of the institute's research, education, and information transfer programs;

(c) the allocation and expenditure of funds from the biodiversity stewardship and research fund created pursuant to section ninety-seven-oo of the state finance law;

(d) identification and rating of proposals for biodiversity research; and

(e) identification and rating of proposals for biodiversity stewardship.

8. Institute director. The institute shall have a director who shall be appointed by the executive committee and shall after appointment be an employee of the state museum and science service. The institute director shall serve at the pleasure of the executive committee. The institute director shall serve as chief administrative officer of the institute and provide the necessary support for the executive committee.

9. Compensation. The members of the executive committee and the scientific working group shall serve without additional compensation, but shall be eligible to receive reimbursement for their actual and necessary expenses from the biodiversity stewardship and research fund established by section ninety-seven-oo of the state finance law, provided however, members of the executive committee representing state agencies may receive reimbursement for their actual and necessary expenses from their respective agencies. Members of the executive committee and scientific working group shall be considered state employees for the purposes of sections seventeen and nineteen of the public officers law.

10. Memorandum of understanding. The education department, the department of environmental conservation, and the office of parks, recreation and historic preservation shall enter into a written memorandum of understanding to facilitate the appropriate implementation of the biodiversity research institute and the goals, responsibilities, and programs established by this section.



235-B - New York state biological survey.

235-b. New York state biological survey. 1. The New York state biological survey is hereby established in the New York state science service within the state museum to inventory, research, analyze and disseminate information about all the biota of New York. The biological survey shall:

(a) Develop and maintain an inventory of the biological resources of New York state, with special emphasis on identifying those resources that are important to biological diversity, have real or potential economic significance, or have particular scientific, systematic, or environmental importance;

(b) Conduct research on and advance the knowledge of the biological and ecological characteristics and processes that constitute or affect New York state's environment;

(c) Interpret and publish the results of research on New York state's biological resources, thereby making information available to citizens, teachers, industry, and government for educational purposes and for use in decision making;

(d) Insure the preservation and appropriate expansion of the state's collection of scientific specimens and artifacts, conduct research on these collections, and make specimens and data available for biological resource studies, ecosystem analyses, and other research projects; and

(e) Cooperate with the department of environmental conservation, office of parks, recreation and historic preservation, and other state and federal agencies, private organizations and institutions, corporations, and individuals interested in biological resources.

2. The survey shall not be authorized to enter any privately owned lands without the written consent of the landowner, lessee, or person in control. The survey shall be authorized to enter into agreements with landowners to enter private lands on such terms as may be acceptable.



236 - Public television and radio.

236. Public television and radio. 1. Short title. This section shall be known and may be cited as the "Public Television and Radio Act of nineteen hundred seventy-eight".

2. Legislative findings and declaration of intent. In the years since New York state's educational television act was passed in nineteen hundred fifty-four, public television in New York has made enormous strides. Audiences which only a decade ago were calculated in the thousands now number in the millions. Approximately seven million New York residents now view public television every week. Public television, which initially served only a handful of students, now brings nearly ten thousand hours annually of the best of the state's and the nation's educational programming to over one million two hundred thousand students in three thousand schools throughout the state. These programs are used by approximately fifty thousand teachers for direct classroom instruction. Public television also provides the state's youngsters with some twelve thousand hours annually of the finest children's programming available including "Sesame Street", "Electric Company", "Zoom" and "Mr. Rogers Neighborhood". In addition, public television provides a wealth of specialized programming in the educational and cultural arts designed for viewing by, among others, minority and ethnic populations, senior citizens, the unemployed, consumers and citizens interested in the performing arts. It is the sense of the legislature that public television's contributions to the people of New York state have been exceptional. Despite public broadcasting's great progress in New York state in recent years, its full potential remains untapped. It is, therefore, the intent of the legislature both to maintain and, expand the role of public broadcasting in supplying educational, instructional and cultural programs to New Yorkers, as well as to enhance the state's role in its partnership with its citizens so that this valuable state resource can be nurtured to its optimum potential.

3. Public television and radio corporations; creation and operation. a. The board of regents may incorporate any group, institution or association for the purpose of constructing, owning, operating or maintaining a non-profit and noncommercial public television station or public television and/or radio station for providing educational television and radio programs. Any such corporation shall be subject to all the provisions applicable to corporations created by the board of regents and, in addition, shall be subject to the provisions of this section.

b. The charter of any such corporation may be amended from time to time, suspended, or revoked, upon the regents' own motion, after notice and an opportunity to be heard, before the board of regents or a committee thereof or a hearing officer designated by the board of regents.

c. Each such corporation and all its operations and the powers and duties of its trustees and officers shall be subject to the general supervision and control of the board of regents and to such rules as the board of regents may adopt and promulgate from time to time with respect to such corporations.

d. The television programs developed and presented by such corporations shall consist of educational, instructional and cultural programs.

e. The appointment or election of any trustee of such corporation shall be subject to approval by the regents while under regents' charter and through the first five years of broadcast operations. The regents may reinstitute requirements for trustee approval over a reasonable period on finding a corporation in violation of an applicable rule, regulation or law. After the expiration of rule requirements, corporations shall include a list of current trustees in its annual report.

f. The regents may remove any trustee, officer or employee of such corporation for misconduct, incapacity, wilful violation or neglect of duty under this chapter, or wilfully disobeying, or refusing to comply with, any order or rule of the regents. The hearing in the proceeding for the removal of any such person shall be had before the board of regents or a committee thereof or a hearing officer designated by the board of regents and such trustee, officer or employee shall be given at least ten days' notice of the time and place of such hearing.

g. The use of programs for partisan or political purposes or to influence the enactment of legislation shall, in the discretion of the board of regents, be basis for termination of the corporate charter.

h. Each such corporation shall render a report to the board of regents not later than October first of each year upon such matters as the regents may require, and shall furnish such other reports and information from time to time as the regents may require.

i. Any corporation created under the provisions of this section may make purchases of commodities and services through the office of general services subject to such rules as may be established from time to time pursuant to section one hundred sixty-three of the state finance law; provided that each such purchase shall have a cost of five hundred dollars or more and that said corporation shall accept sole responsibility for any payment of such cost due the vendor.

4. Grants-in-aid to public television and radio corporations and public radio stations. a. There shall be apportioned, as assistance for approved operating expenses of public television corporations governed by the provisions of this section, an amount not exceeding the product of the number of residents of the state as determined from the nineteen hundred eighty decennial federal census multiplied by: one dollar for the period beginning July first, nineteen hundred eighty-five and ending June thirtieth, nineteen hundred eighty-six; one dollar multiplied by four-twelfths plus one dollar and twenty-five cents multiplied by eight-twelfths for the period beginning July first, nineteen hundred eighty-six and ending June thirtieth, nineteen hundred eighty-seven; and one dollar and forty cents for the period beginning July first, nineteen hundred eighty-seven and ending June thirtieth, nineteen hundred eighty-eight, and annually thereafter. Such amount shall be allocated to each such corporation in accordance with a formula and schedule of payments developed and approved by the commissioner and the director of the division of the budget.

b. The formula and schedule of payments developed pursuant to paragraph a hereof shall include provision for an amount not less than twenty percent of the total state operating assistance for instructional television services to be provided to local educational agencies by public television corporations through agreements with local school districts, subject to the approval of the commissioner.

c. There shall be annually apportioned funds for the payment of approved capital expenses of educational television corporations and public radio stations in such amounts and in such manner as the legislature shall provide.

d. There shall be apportioned, as assistance for approved radio programming operating expenses, an amount not exceeding: eighty thousand dollars for the period beginning July first, nineteen hundred eighty-five and ending June thirtieth, nineteen hundred eighty-six, and eighty thousand dollars multiplied by four-twelfths plus one hundred thousand dollars multiplied by eight-twelfths for the period beginning July first, nineteen hundred eighty-six and ending June thirtieth, nineteen hundred eighty-seven, and one hundred ten thousand dollars for the period beginning July first, nineteen hundred eighty-seven and ending June thirtieth, nineteen hundred eighty-eight, and annually thereafter to each public television and radio corporation, governed by the provisions of this section, and to each public radio station, as defined in paragraph f of this subdivision and paid in accordance with a formula and schedule of payments developed and approved by the commissioner and the director of the division of the budget. Recipients of assistance shall render a fiscal report to the board of regents not later than December first of each year upon such matters as the regents may require and shall furnish annually such other fiscal reports as the regents may require.

e. On or before November first in each year, the board of regents shall submit to the division of the budget a plan outlining a matching capital grant program for approved capital expenses of public television and/or radio corporations and public radio stations to meet the replacement costs of capital items including towers, antennas, transmitters, videotape recorders, cameras, film chains, control room equipment, buildings and building renovations.

f. Notwithstanding any other provisions of law, for purposes of this subdivision the term "public radio station" shall mean a non-profit and noncommercial radio station which meets the following requirements:

(1) The station shall be licensed to:

(i) an institution chartered by the board of regents; or

(ii) an agency of a municipal corporation; or

(iii) a corporation created in the state education department and within the university of the state of New York.

(2) The station other than stations operated by corporations approved for funding prior to April first, nineteen hundred eighty-five shall have for a period of three consecutive years immediately prior to apportionment of such money and all recipients shall continue to after receipt of such money:

(i) broadcast at least eighteen hours per day or the maximum hours of operation authorized by the federal communications commission, whichever is less, three hundred sixty-five days per year; and

(ii) operate with a staff of at least five full-time members paid at least the federal minimum wage, a budget that includes at least ninety-five thousand dollars of non-federal income of which a reasonable portion is received from local business, foundations, or individual contributors paid either directly to the radio station or broadcast corporation or to a not-for-profit corporation for the benefit of such radio station and an effective radiated power equivalent to three thousand watts at five hundred feet above average terrain or the maximum tower height authorized by the federal communications commission, whichever is less for FM radio stations or two hundred fifty watts for AM radio stations.

g. At such time that assistance authorized by paragraph a of this subdivision exceeds the sum appropriated in state fiscal year nineteen hundred ninety--nineteen hundred ninety-one, there shall be apportioned as assistance for approved operating expenses of New York city-licensed WNYC-TV, for each three hundred sixty-five hours of public service programming broadcast by such station annually, an amount equal to one percent of that portion of public television assistance for approved operating expenses which represents the increment above the level appropriated in state fiscal year nineteen hundred ninety--nineteen hundred ninety-one; provided, however, that the total apportionment to WNYC-TV shall not exceed ten percent of such incremental assistance over such nineteen hundred ninety--nineteen hundred ninety-one level. Notwithstanding any provision of this paragraph to the contrary, such funding for WNYC-TV shall not diminish the amount of state aid received by the nine public television corporations pursuant to paragraph a of this subdivision in state fiscal year nineteen hundred ninety--nineteen hundred ninety-one. For the purposes of this subdivision, "public service programming" shall be defined as non-commercial cultural, instructional or educational programming. In order to qualify for assistance under this subdivision, the minimum hours of non-commercial public service programming, shall be eight hours daily and shall include three hours daily of prime time service, which is defined as service between the hours of 8:00 p.m. and 11:00 p.m. Non-commercial public service programming, other than prime time, shall be broadcast in blocks of not less than one hundred twenty minutes. All funds so apportioned shall be used for non-commercial public service television broadcast activities. WNYC-TV shall render a report to the commissioner not later than December first of each year such funds are appropriated upon the use of such appropriation, and shall furnish such other reports and information relating to such funds as the commissioner may from time to time require. Funds appropriated pursuant to this subdivision shall not be used for partisan or political purposes or to influence the enactment of legislation.

h. There shall be apportioned, at such time that any appropriation exceeds the sum appropriated in state fiscal year nineteen hundred ninety--nineteen hundred ninety-one for approved capital expenses of educational television corporations and public radio stations, as provided in paragraph c of this subdivision, an amount to New York city-licensed WNYC-TV. Notwithstanding any provisions of this paragraph to the contrary, such funding shall not diminish the amount of state aid, for capital purposes, that the nine public television corporations and fifteen public radio stations received in state fiscal year nineteen hundred ninety--nineteen hundred ninety-one. WNYC-TV shall render a report to the commissioner not later than December first of each year such funds are appropriated upon the use of funds apportioned pursuant to this paragraph, and shall furnish such other reports and information relating to such funds as the commissioner may require.

5. Implementation. For the purposes of carrying out the provisions of this section, the regents may make rules, or authorize the commissioner to make regulations, providing for the implementation of this section, including provision for annual audited reports of the financial records of such corporations as the regents or the commissioner may require.



237 - Regents plan for higher education including approved plans of state university and city university of New York and plans of independent institutions of higher education.

237. Regents plan for higher education including approved plans of state university and city university of New York and plans of independent institutions of higher education. 1. Purposes of planning. Master planning for higher education in New York State should:

a. Define and differentiate the missions and objectives of higher education.

b. Identify the needs, problems, societal conditions and interests of the citizens of the state of New York to which programs of higher education may most appropriately be addressed.

c. Define and differentiate the missions and objectives of institutions of higher education.

d. Develop programs to meet the needs, solve the problems, affect the conditions and respond to the public's interests by:

(1) Setting goals.

(2) Describing the time required to meet those goals.

(3) Identifying the resources needed to achieve the goals.

(4) Establishing priorities.

e. Be in sufficient detail to enable all participants in the planning process, representatives of the people and the citizens themselves to evaluate the needs, objectives, program proposals, priorities, costs and results of higher education.

f. Optimize the use of resources.

g. Evaluate program effectiveness.

2. The regents shall, on or before the twenty-fifth day of April nineteen hundred seventy-one and each fourth year thereafter, request the state university trustees, the board of higher education of the city of New York, and all independent higher educational institutions to submit long-range master plans for their development. Such request shall specify the nature of the information, plans and recommendations to be submitted, shall describe statewide needs, problems, societal conditions and interests of the citizens and discuss their priorities, and provide appropriate information which may be useful in the formulation of such plans.

3. The regents shall, once every four years, review the proposed plan and recommendations required to be submitted by the state university trustees pursuant to section three hundred fifty-four of this chapter, the proposed plan and recommendations of the board of higher education in the city of New York required to be submitted pursuant to section sixty-two hundred two of this chapter, and the plans of independent institutions of higher education and, upon approval by the regents of the plans submitted by the state university trustees and the board of higher education, they shall be incorporated into a regents plan or general revision thereof for the development of higher education in the state. Such regents plan shall include the plan and recommendations proposed by the state university trustees and the plan and recommendations proposed by the board of higher education in the city of New York and may include plans with respect to other matters not comprehended within the plan of the state and city universities, including but not limited to improving institutional management and resources, instruction and guidance programs, financial assistance to students and extension of educational opportunities. In determining the need for additional educational facilities in a particular area, the plans and facilities of existing public and independent institutions shall be fully evaluated. Such statewide plan shall include for information purposes a summary of all recommendations appearing in the prior statewide plan and subsequent amendments thereof containing a brief statement of action taken and progress toward achievement of each such recommendation.

4. During the calendar year nineteen hundred sixty-four and each fourth year thereafter the regents shall evaluate all available information with respect to the plans and facilities of independent institutions and shall review and act upon the proposed plan and recommendations of the state university trustees and upon the proposed plan and recommendations of the board of higher education in the city of New York and incorporate such information, recommendations and each of the component plans so acted upon into a tentative regents plan or general revision thereof for the development of higher education in the state. Copies of such tentative regents plan or general revision thereof, as the case may be, shall be made available to the trustees of the state university, the board of higher education in the city of New York and the governing boards of all other institutions of higher education admitted to the university of the state of New York. Thereafter, after giving due notice, the regents shall conduct one or more hearings on such tentative regents plan or general revision thereof.

5. The regents shall transmit their plan or general revision thereof for the development of higher education in the state to the governor and the legislature on or before the first day of November, nineteen hundred sixty-four and each fourth year thereafter. The governor may disapprove or conditionally approve any part of the plan or general revision thereof after notifying the regents of such disagreements at least sixty days prior to such action during which time they may revise their recommendations relating to such items and request the governor to adopt such revised recommendations in lieu of such action. Such plan or general revision thereof or so much thereof as shall be approved and upon such terms and conditions as the governor may impose, shall become effective upon such approval by the governor.

6. Any modification recommended by the state university trustees or by the board of higher education in the city of New York to their respective plans, theretofore formulated and approved pursuant to section three hundred fifty-four or section sixty-two hundred two of this chapter shall be reviewed by the regents who may hold one or more hearings thereon after giving due notice thereof. As approved by the regents, such modification shall be made a part of the respective plans of the state university and of the city university and shall, together with any modifications the regents may make to that portion of their plan for the development of higher education in the state not comprehended in the plans of the state and city universities, be transmitted to the governor and the legislature, all of which shall then become effective upon approval by the governor as modifications of the regents plan. By the first day of November in nineteen hundred seventy-four and each fourth year thereafter the regents shall summarize and report to the governor and the legislature any modifications made pursuant to this subdivision and shall include in such report a statement on the progress made in implementing the regents plan and their general recommendations with respect to higher education.

7. An advisory council on higher education consisting of the chancellor of the state university of New York, the chancellor of the city university of New York, and a representative of the commission on independent colleges and universities shall be convened by the commissioner of education and shall advise the regents and the commissioner on all phases of planning.



238 - Chair on geriatrics in the state university.

238. Chair on geriatrics in the state university. 1. There is hereby established in the state university of New York, under the jurisdiction of its board of trustees, one distinguished chair on geriatrics at a state operated institution in the state university for professional education in medicine.

2. The state university board of trustees shall select the location of such chair and shall determine the fields of knowledge to be included within the term "geriatrics" as used in this section.

3. The state university board of trustees are hereby authorized, within annual appropriations made for this purpose, to appoint outstanding scholars to fill the chair on geriatrics established by this section, on such terms and conditions and for such duration as may be agreed upon by the parties.



238-A - Statewide resource centers for geriatric education.

238-a. Statewide resource centers for geriatric education. 1. There is hereby established in the state university of New York, under the jurisdiction of its board of trustees, a statewide resource center for geriatric education as established by chapter seven hundred seventy-seven of the laws of nineteen hundred eighty-one, and the acts supplemental thereto.

2. The state university board of trustees is hereby authorized within annual appropriations made for this purpose to designate the SUNY Health Science Center at Syracuse and Mount Sinai Medical Center in New York city to implement the provisions of this section.

3. The statewide resource centers for geriatric education shall be charged with developing a clearinghouse based on information gathered on educational programs in existence throughout the state and nation. The centers shall make available information on model curricula, textbooks, resource materials, medical residencies, internships, clinical rotations, conferences, continuing education programs, funding for research and training and other information that may be useful in improving geriatric training in medical schools within the state. They may also provide such services to allied professions.

4. The centers shall periodically disseminate information of interest to each of the medical schools and allied professions within the state. The centers shall also be available to assist the medical schools and allied professions within the state with individual requests for improving their programs in geriatric education. Efforts should be made to utilize an interdisciplinary approach in disseminating the centers' information.

5. The board of trustees shall submit a report annually to the governor, the president of the senate, the speaker of the assembly, the director of the state office for the aging and the commissioner of health.



239 - Albert Einstein chairs in science and Albert Schweitzer chairs in the humanities.

239. Albert Einstein chairs in science and Albert Schweitzer chairs in the humanities. 1. Legislative finding and declaration of policy. The public and private colleges in this state enjoy a well-deserved reputation for academic excellence and intellectual vitality. For them to preserve and further enhance their great stature they must compete with colleges in other states and countries to attract the world's most distinguished and renowned scholars. The presence of these giants of science and the humanities at institutions of learning in this state strengthens and stimulates the academic community of the entire state. Their presence in this state also serves to attract exceptional faculty members, research scholars and students to colleges and research facilities in this state and nurtures the development of graduate work in science and the humanities in colleges in this state which do not now have such programs. All of this helps to create an atmosphere of intellectual, scientific and cultural vigor conducive to the attraction of new atomic, space, technological and other industries to this state. The people of the entire state benefit from the resulting state-wide intellectual, cultural and economic growth. The great cost attendant upon attracting such world famous figures, compensating them and providing them with necessary staff and facilities is beyond the financial means of most colleges. The legislature finds that in order to meet this need a program of distinguished chairs should be established within the university of the state of New York, under the jurisdiction of the regents.

2. There are hereby established in the university of the state of New York, under the jurisdiction of the regents, two distinguished chairs, one of which shall be known as the Albert Einstein chair in science and one of which shall be known as the Albert Schweitzer chair in the humanities. One additional such Einstein chair and one additional such Schweitzer chair shall be established during each of the fiscal years commencing April first, nineteen hundred sixty-five, nineteen hundred sixty-six, nineteen hundred sixty-seven and nineteen hundred sixty-eight, until a total of ten such chairs has been established. The regents shall determine the fields of knowledge to be included within the terms science and humanities as used in this section.

3. The regents are hereby authorized, within appropriations made therefor, to contract with outstanding scholars to fill the Albert Einstein chairs in science and the Albert Schweitzer chairs in the humanities established by this section, on such terms and conditions and for such duration as may be agreed upon by the parties.

4. The regents are hereby authorized, within appropriations made therefor, to contract with any college in this state on such terms and conditions and for such duration as may be agreed upon by the parties, in relation to the provision of proper facilities, equipment, supplies, professional assistants, clerical and other personnel and such other services as may be necessary or appropriate to enable the holder of an Albert Einstein chair in science or an Albert Schweitzer chair in the humanities to carry out his work in connection therewith and to give effect to the purposes for which such chair was established as set forth in subdivision one of this section. Every college in this state is hereby authorized to enter into such a contract with the regents.



239-A - Collection and distribution of student's residual consumer goods.

239-a. Collection and distribution of student's residual consumer goods. 1. For purposes of this section, the following terms shall have the following meanings:

a. "consumer goods" shall mean goods that are used or bought for use primarily for personal, family or household purposes including, but not limited to, home furnishings, canned and non-perishable foods, factory-sealed and/or originally-packaged toiletries, clothing, cookware, and electronics.

b. "university" and "college" shall have the same meaning as set forth in section two of this title.

c. "city university" shall have the same meaning as set forth in section sixty-two hundred two of this chapter.

2. The administration of the individual state and city universities and colleges and every public or private college, community college or university within the state, are hereby authorized to facilitate a campus-wide charitable donation program for local area not-for-profit organizations utilizing students' residual consumer goods. The administration:

a. shall designate a collection area for students to drop-off their unused or surplus goods two weeks before the end of the school year;

b. shall either develop a direct donation program of the residual consumer goods or organize a charitable event to collect residual consumer goods and donate such goods to local not-for-profit organizations; and

c. may involve student organizations for the implementation of the program.

3. The consumer goods collected:

a. shall be from those college students residing in campus-related residential facilities;

b. shall be consumer goods that would be discarded at the end of the school year by college students;

c. shall be in useable and good working condition.

4. In the event that there is no viable local not-for-profit organization able to accept the residential consumer goods collected, the administration of the individual state or city university or college or public or private college, community college or university within the state may organize a campus-wide sale of such goods. The profits of such sale may be dedicated by the student organizations or by the individual state or city university or college or public or private college, community college or university facilitating the program to a local not-for-profit organization.

5. The administration of any individual state or city university or college or public or private college, community college or university may grant credit to student members of organizations involved with the program, pursuant to subdivision two of this section, in the amount and form that such administration deems appropriate.



239-B - Research dogs and cats.

239-b. Research dogs and cats. 1. A higher education research facility that receives public money, including tax-exempt status, or a facility that provides research in collaboration with a higher education facility shall after the completion of any testing or research involving a dog or cat, assess the health of the dog or cat and determine whether it is suitable for adoption. Such facility shall thereafter make reasonable efforts to offer for adoption the dog or cat determined to be suitable for adoption, either through private placement or through an animal rescue and shelter organization, a duly incorporated society for the prevention of cruelty to animals, a duly incorporated humane society, or a duly incorporated animal protective association that operates physical animal sheltering facilities and offers household pets to the public for adoption by way of an established adoption program, prior to euthanizing such dog or cat. Nothing in this section shall create a duty upon such an organization, association or society to accept a dog or cat offered by a higher education research facility for adoption.

2. A facility that is required to offer dogs or cats for adoption under this section may enter into an agreement with an animal rescue and shelter organization, a duly incorporated society for the prevention of cruelty to animals, a duly incorporated humane society, or a duly incorporated animal protective association that operates physical animal sheltering facilities and offers household pets to the public for adoption by way of an established adoption program.

3. The attending or institutional veterinarian at a facility that is required to offer dogs or cats for adoption under this section shall have the authority to assess the health of an animal and determine whether an animal is suitable for adoption.






Part 1-A - (240 - 243) CODY CENTER FOR AUTISM AND DEVELOPMENTAL DISABILITIES

240 - The Stony Brook university Cody center for autism and developmental disabilities at Stony Brook university.

240. The Stony Brook university Cody center for autism and developmental disabilities at Stony Brook university. The Stony Brook university Cody center for autism and developmental disabilities (hereinafter the "Cody center") is hereby established under the jurisdiction of the state university of New York. The Cody center shall be administered as a program of the state university in accordance with the policies of the trustees of the state university.



241 - Purposes of the Cody center.

241. Purposes of the Cody center. The purposes of the Cody center shall be to:

1. Advance the standards of care for individuals with autism spectrum disorders and other developmental disabilities.

2. Provide an educational setting for professionals working with families of individuals with developmental disabilities.

3. Contribute significant research outcomes to the body of science surrounding cause, identification, and treatment of developmental disabilities.

4. Practice a multidisciplinary approach when serving people with developmental disabilities.

5. Support and advance developed programs that form the core of community services and education including the social skills program, the resource center, the school consultation program, undergraduate and graduate courses, the parent education program and case management.

(a) The social skills program at the Cody center:

(i) Curriculum is primarily geared toward children and adolescents with pervasive developmental disorders.

(ii) The program uses a positive teaching approach, in a group format, to promote the development of pro-social behaviors.

(iii) Clinical psychologists and behavior specialists facilitate groups.

(b) Resource center services: The Cody center occupies a facility in Port Jefferson Station designed to provide evaluation and continuing treatment by a multidisciplinary staff including psychiatry, psychology, neurology, genetics, social work and other specialties. The Cody center provides the following services:

(i) Community outreach.

(ii) Individualized information/support sessions with family members of newly diagnosed children.

(iii) Medicaid service coordination.

(iv) Non-medicaid service coordination.

(v) Sponsorship of parent and professional training seminars.

(c) School consultation services: Children with autism spectrum disorders face a number of challenges in mainstream educational systems. Often, school district personnel do not have the special training required to make inclusion a rewarding and successful experience. The school consultation program aims to support teachers and other school personnel in their efforts to educate and work effectively with children with autism spectrum disorders. The program provides:

(i) Proactive and ongoing technical assistance to school districts and private educational facilities throughout Long Island.

(ii) Consultation services by Cody center autism specialists with extensive experience and training in addressing the learning and behavioral needs of children with autism spectrum disorders.

(d) Services include:

(i) Program planning and staff development.

(ii) Parent training.

(iii) Technical assistance to classroom teams to address the needs of a particular child or children.



242 - Site.

242. Site. The site of the Cody center shall be at the Matt and Debra Cody center for autism and developmental disabilities at the state university at Stony Brook.



243 - Funding and reporting.

243. Funding and reporting. Funds shall be made available for the support of the Cody center in the amounts appropriated for this purpose. The Cody center shall annually submit a complete and detailed report setting forth its operations and accomplishments to the chancellor of the state university, the president of the state university at Stony Brook, the director of the budget, and the chairs of the senate higher education committee, the senate finance committee, the assembly higher education committee and the assembly ways and means committee.






Part 2 - (245 - 285) LIBRARIES

245 - State library, how constituted.

245. State library, how constituted. All books, pamphlets, manuscripts, records, archives and maps, and all other property appropriate to a general library, if owned by the state and not placed in other custody by law, shall be in charge of the regents and constitute the state library.



246 - State medical library.

246. State medical library. The state medical library shall be a part of the New York state library under the same government and regulations and shall be open for consultation to every citizen of the state at all hours when the state library is open and shall be available for borrowing books to every accredited physician residing in the state of New York, who shall conform to the rules made by the regents for insuring proper protection and the largest usefulness to the people of the said medical library.



247 - State law library; legislative reference library.

247. State law library; legislative reference library. The state law library and the legislative reference library shall be parts of the New York state library under the same government and regulations and shall be open for consultation to every citizen of the state at all hours when the state library is open and the law library shall be available for borrowing books to every duly admitted attorney residing in the state of New York, who shall conform to the rules made by the regents for insuring proper protection and the largest usefulness to the people of the said law library.



248 - Manuscript and records "on file".

248. Manuscript and records "on file". Manuscript or printed papers of the legislature, usually termed "on file," and which shall have been on file more than five years in custody of the senate and assembly clerks, and all public records of the state not placed in other custody by a specific law shall be part of the state library and shall be kept in rooms assigned and suitably arranged for that purpose by the trustees of public buildings. The regents shall cause such papers and records to be so classified and arranged that they can be easily found. No paper or record shall be removed from such files except on a resolution of the senate and assembly withdrawing them for a temporary purpose, and in case of such removal a description of the paper or record and the name of the person removing the same shall be entered in a book provided for that purpose, with the date of its delivery and return.



249 - State library, when open; use of books.

249. State library, when open; use of books. The state library shall be kept open at least eight hours each day on five days every week in the year except the legal holidays known as Independence day, Thanksgiving day and Christmas day. Nothing in this section shall prohibit the regents from opening the state library on other days and times. Members of the legislature, judges of the court of appeals, justices of the supreme court and heads of state departments may borrow from the library books for use in Albany, but shall be subject to such restrictions and penalties as may be prescribed by the regents for the safety or greater usefulness of the library. Under such rules and conditions as the regents may prescribe, the state library may lend its books and printed material for a limited time to other individuals and institutions conforming to said rules and conditions. Such service shall be free to residents of this state as far as practicable, but the regents may, in their discretion, charge a proper fee to nonresidents or for assistance of a personal nature or for other reason not properly an expense to the state, but which may be authorized for the accommodation of users of the library.



249-A - Libraries of public institutions of higher education; access and use.

249-a. Libraries of public institutions of higher education; access and use. The state university trustees and the board of higher education of the city of New York are hereby authorized to establish such rules and regulations as may be necessary and appropriate to make provision for access and use by the residents of the state of the libraries and library facilities of the public institutions of higher education under their respective jurisdictions.



250 - Duplicate department.

250. Duplicate department. The regents shall have charge of the preparation, publication and distribution, whether by sale, exchange or gift, of the colonial history, natural history and all other state publications not otherwise assigned by law. To guard against waste or destruction of state publications, and to provide for the completion of sets to be permanently preserved in American and foreign libraries, the regents shall maintain a duplicate department to which each state department, bureau, board, commission, authority, division, office or public benefit corporation shall send after completing its distribution, any remaining copies which it no longer requires. The above, with any other publications not needed in the state library, shall be the duplicate department, and rules for sale, exchange or distribution from it shall be fixed by the regents, who shall use all receipts from such exchanges or sales for the expenses of and for increasing the duplicate department or depository of the state library.



251 - Transfers from state officers.

251. Transfers from state officers. The librarian of any library owned by the state, or the officer in charge of any state department, bureau, board, commission or other office may, with the approval of the regents, transfer to the permanent custody of the state library or museum any books, papers, maps, manuscripts, specimens or other articles which, because of being duplicates or for other reasons, will in his judgment be more useful to the state in the state library or museum than if retained in his keeping.



252 - Other libraries owned by the state.

252. Other libraries owned by the state. The report of the state library to the legislature shall include a statement of the total number of volumes or pamphlets, the number added during the year, with a summary of operations and conditions, and any needed recommendation for safety or usefulness for each of the other libraries owned by the state, the custodian of which shall furnish such information or facilities for inspection as the regents may require for making this report. Each of these libraries shall be under the sole control now provided by law, but for the annual report of the total number of books owned by or bought each year by the state, it shall be considered as a branch of the state library and shall be entitled to any facilities for exchange of duplicates, inter-library loans or other privileges properly accorded to a branch.



253 - Public and association libraries and museums.

253. Public and association libraries and museums. 1. All provisions of this section and of sections two hundred fifty-four to two hundred seventy-one inclusive shall apply equally to libraries, museums, and to combined libraries and museums, and the word "library" shall be construed to mean reference and circulating libraries and reading rooms.

2. The term "public" library as used in this chapter shall be construed to mean a library, other than professional, technical or public school library, established for free public purposes by official action of a municipality or district or the legislature, where the whole interests belong to the public; the term "association" library shall be construed to mean a library established and controlled, in whole or in part, by a group of private individuals operating as an association, closed corporation or as trustees under the provisions of a will or deed of trust; and the term "free" as applied to a library shall be construed to mean a library maintained for the benefit and free use on equal terms of all the people of the community in which the library is located.

3. The term "Indian library" shall be construed to mean a public library established by the tribal government of the Saint Regis Mohawk tribe, the Seneca Nations of Indians or the Tonawanda Seneca tribe and located on their respective reservations, to serve Indians residing on such reservations and any other persons designated by its board of trustees.



254 - Standards of library service.

254. Standards of library service. The regents shall have power to fix standards of library service for every free association, public and hospital library or, with the advice of the appropriate tribal government and library board of trustees, Indian library which receives any portion of the moneys appropriated by the state to aid such libraries, or which is supported in whole or in part by tax levied by any municipality or district. In the case of a hospital library or a library serving a hospital, such standards shall be established in consultation with the commissioner of health. If any such library shall fail to comply with the regents requirements, such library shall not receive any portion of the moneys appropriated by the state for free, hospital or Indian libraries nor shall any tax be levied by any municipality or district for the support in whole or in part of such library.



255 - Establishment of a public library.

255. Establishment of a public library. 1. By a majority vote at any election, or at a meeting of the electors duly held, any county, city, village, town, school district or other body authorized to levy and collect taxes; or by vote of its board of supervisors or other governing elective body any county, or by vote of its common council or by action of a board of estimate and apportionment or other proper authority any city, or by vote of its board of trustees any village, or by vote of its town board any town, or any combination of such voting bodies, may individually or jointly authorize the establishment of a public library with or without branches, and may appropriate money raised by tax or otherwise to equip and maintain such library or libraries or to provide a building or rooms for its or their use. Any such municipality or district may acquire real or personal property for library purposes by gift, grant, devise, bequest or condemnation and may take, buy, sell, hold and transfer either real or personal property for public library purposes. Whenever twenty-five taxpayers shall so petition, the question of providing library facilities shall be voted on at the next election or meeting at which taxes may be voted, provided that due public notice of the proposed action shall have been given. Whenever the electors of a school district at a district meeting duly held shall have authorized the establishment of a public library under the provisions of this section, at such meeting or at any subsequent meeting duly held, they may determine by a majority of the voters present and voting on the proposition to levy a tax to be collected in installments for the purchase or condemnation of a site and the erection thereon of a library building or the erection of a library building on land acquired otherwise than by purchase or condemnation, or for the purchase of land and a suitable building thereon and make necessary alterations and additions and equip such building for use as a library.

2. Upon the request of a majority of the members of the boards of trustees of two or more libraries chartered by the regents, if it shall appear to the satisfaction of the commissioner that the establishment of a cooperative library system will result in improved and expanded library service to the area and that the area is suitable for the establishment of such a cooperative library system, the commissioner may call a joint meeting of the trustees of such libraries for the purpose of determining whether a cooperative library system shall be established and electing a board of trustees of such cooperative library system. If it shall appear to the commissioner that the area proposed for the cooperative library system is not sufficient to warrant the establishment of such system; that such area is not otherwise suitable or that for sufficient other reason such cooperative library system as proposed should not be established he shall disapprove such request.

a. Notice of such meeting shall be given by the commissioner to each trustee by mail to his last known address at least five days prior to such meeting. At such meeting the board of trustees of each library participating shall have five votes.

b. Such meeting shall be called to order by the person designated by the commissioner and shall thereupon organize by the election of a chairman. At such meeting a resolution in substantially the following form shall be presented for the action of the meeting: "Resolved that a cooperative library system be established consisting of the following libraries chartered by the regents ............... (name libraries) for the purpose of expanding and improving library service in the area served by the above named libraries."

c. If the resolution described above is adopted, then the meeting shall proceed to elect a board of trustees of such library system to consist of not less than five nor more than twenty-five members as determined by the meeting.

d. Within one month after taking office, the trustees-elect shall apply to the regents for a charter as a cooperative library system.

e. The board of trustees shall manage and control such cooperative library system and shall have all the powers of trustees of other educational institutions in the university as defined in this chapter. Such board shall elect a president, secretary and treasurer. Before entering upon his duties, such treasurer shall execute and file with the trustees an official undertaking in such sum and with such sureties as the board shall direct and approve. The treasurer need not be a member of such board. The funds of the cooperative library system shall be deposited in a bank or banks designated by the board of trustees and shall be expended only under the direction of such trustees upon properly authenticated vouchers.

f. The term of office of trustees shall be either three or five years except that the members of the first board of trustees shall determine by lot the year in which the term of office of each trustee shall expire so that as nearly as possible the terms of either one-third or one-fifth of the members of such board will expire annually. Thereafter, the successors of such trustees shall be elected annually by a meeting of the trustees of the participating libraries in the cooperative library system. Where the term of office of a trustee is five years, no trustee shall hold office consecutively for more than two full five year terms and where the term of office of a trustee is three years, no trustee shall hold office consecutively for more than three full three year terms. Provided further, however, years served by a trustee appointed to fill an unexpired term shall not count towards the term limit. Such meeting shall be called by the secretary of the cooperative library system who shall give notice to all the trustees of participating libraries in the manner provided in subparagraph a of this subdivision for giving notice of the meeting to authorize the establishment of such cooperative library system. Within one month after approving a change in the length of the term of office of trustees, the trustees shall apply to the regents for an amendment to the charter of the cooperative library system. Such change in the length of the term of office of trustees shall not take effect until such charter amendment is approved by the regents. Any cooperative library system that changes the length of the term of office of trustees pursuant to this paragraph, may appoint an individual for a shorter term in order to ensure that as nearly as possible, an equal number of trustees shall be elected to the board each year, with the trustees assigned such shorter terms determined by lot, and provided further that the term of office of each incumbent member of the board shall not be decreased thereby.

g. A contract may be entered into between the board of trustees of a cooperative library system and the department under which the state library will provide services, facilities and staff to the cooperative library system upon terms agreed upon by and between the parties to such contract.

h. Nothing herein contained shall be deemed to deprive any participating library of its property.

i. The board of trustees of any library chartered by the regents which is not participating in a cooperative library system may adopt a resolution requesting that such library become a participating library in a cooperative library system. Duplicate copies of such resolution certified by the clerk of such board of trustees shall be filed with the board of trustees of the cooperative library system. If such board approve such resolution such approval shall be endorsed thereon and a copy thereof shall be filed with the commissioner. Upon such resolution being approved by the commissioner such additional library shall become a participating library in such system and shall have the same rights, duties and privileges as other libraries participating therein.

j. The participating libraries in such library system shall be those libraries, members of the boards of trustees of which join in petitioning the commissioner to call the meeting for the establishment of the cooperative library system pursuant to this section, and who are named in the resolution voted upon by such meeting and in the charter of the library system.

k. The board of trustees of each public library system shall meet no fewer than six times a year.

3. Trustees of a reference and research library resources system shall have those powers set forth in section two hundred twenty-six of this article with respect to trustees of corporations chartered by the regents, and in addition shall have the following powers and duties:

a. The board of trustees of a reference and research library resources system shall include at least one representative of each constituent public library system, at least one representative of the member academic library with the largest collection, and at least two nonlibrarians from the research community served by the system.

b. The term of office of trustees shall be five years except that the members of the first board of trustees shall determine by lot the year in which the term of office of each trustee shall expire so that as nearly as possible the terms of one-fifth of the members of such board will expire annually. Thereafter, the successors of such trustees shall be elected annually by a meeting of the designated representatives of the member institutions participating in the reference and research library resources system. No trustee shall hold office consecutively for more than two full terms. Such annual meeting shall be called by the secretary of the reference and research library resources system who shall give notice to all the participating libraries by mail at least five days prior to such meeting.

c. The board of trustees shall meet no fewer than six times a year.

4. By a majority vote of the tribal government of an Indian reservation, or upon the request of the tribal government of an Indian reservation, an Indian library may be established, with or without branches, and may make application to the state or other source for money to equip and maintain such library or libraries or to provide a building or rooms for its uses. Notwithstanding the provisions of section seven of the Indian law, the board of trustees of such library, on behalf of the tribal government, may acquire real or personal property for use by an Indian library by gift, grant, devise, bequest and may take, buy, sell, hold and transfer either real or personal property for the purposes of such library. No more than one Indian library may be established on a reservation and such library shall serve all inhabitants of that reservation. No such library shall be established on any reservation that has fewer than three hundred permanent residents and one thousand acres of land.

5. The boards of trustees of any two, or more, public libraries, Indian libraries, reference and research library resources systems, cooperative library systems, or association libraries, as defined in this article, may pool surplus funds to be used for the purchase of certificates of deposit in any bank or trust company, provided that such certificate of deposit be secured by a pledge of obligations of the United States of America, or any obligation fully guaranteed or insured as to interest and principal by the United States of America acting through an agency, subdivision, department or division thereof, or obligations of the state of New York. Each participating public library, Indian library, reference and research library resources system, cooperative library system or association library shall be entitled to its pro-rata share of interest earned on such certificates in proportion to its contribution to the purchase price of such certificates.

6. The board of trustees of any two, or more, public libraries, public library systems, reference and research library resources systems, as defined in this chapter, shall have the power to enter into, amend, cancel and terminate agreements for performance among themselves or one for the other of their respective functions, for the purpose of cooperatively advertising and awarding bids for equipment, supplies and services, provided:

a. such advertising and awards have been made in accordance with the requirements of article five-A of the general municipal law;

b. the purchasing and making of contracts shall be subject to general laws applicable thereto; and

c. that any such agreements shall include a manner of responding for any liabilities that might be incurred in the operation of the joint service or agreement.



256 - Contracts.

256. Contracts. 1. Any authority named in section two hundred fifty-five may, individually or jointly with another municipal or district body or tribal government, grant money for the support of the cost of maintaining or the cost of any capital improvements to or expenditure for one or more: free association libraries, provided such libraries are registered by the regents; public libraries, provided such libraries are registered by the regents; and cooperative library systems approved by the commissioner; or may, individually or jointly with another municipal or district body or tribal government, contract with the trustees of a free association library registered by the regents, or with any municipal or district body having control of such a library, or with the trustees of the cooperative library system, or with the trustees of a public library registered by the regents to furnish library services to the people of the municipality, district or reservation for whose benefit the contract is made, under such terms and conditions as may be stated in such contract. The amount agreed to be paid for such services under such contract shall be a charge upon the municipal or district bodies or tribal government which agree to make the payment and shall be paid directly to the treasurer of the free association library, public library or of the cooperative library system.

2. When the municipality agreeing to make the payment or grant is a town in which there are one or more incorporated villages, which village or villages jointly with such town contract with the trustees of a cooperative library system, a free association library or with another municipal district or body having control of a public library whether or not such district or body is an incorporated village in such town, the amount appropriated by the town board in such town shall be a charge upon the taxable property of that part of the town outside of any such incorporated village.



257 - Acceptance of conditional gift.

257. Acceptance of conditional gift. By majority vote at any election or at a meeting of the electors, duly held, any municipality or district or by three-fourths vote of its council any city, or any library or any designated branch thereof if so authorized by such vote of a municipality, district or council, or any combination of such voting bodies, may accept gifts, grants, devises or bequests for library purposes or for kindred affiliated educational, social and civic agencies on condition that a specified annual appropriation shall thereafter be made for the maintenance of a library or branches thereof, or of such kindred affiliated agencies, by the municipality or district or combination so authorizing such acceptance, or upon such other conditions as may be stipulated in the terms of the gift. Such acceptance when approved by the regents of the university under seal and recorded in its book of charters shall be a binding contract, and such municipality or district shall levy and collect yearly in the manner prescribed for other taxes the amount stipulated and shall maintain any so accepted gift, grant, devise or bequest intact and make good any impairment thereof, and shall comply with all other conditions set forth in the stated terms of the gift.



258 - Closing of museum; admission fee during certain hours.

258. Closing of museum; admission fee during certain hours. The trustees of any institution supported under this chapter by public money, in whole or in part, may, so far as consistent with free use by the public at reasonable or specified hours, close any of its museum collections at certain other hours, for study, to meet the demands of special students or for exhibition purposes, and may charge an admission fee at such hours, provided that all receipts from such fees shall be paid into the treasury and be used for the maintenance or enlargement of the institution.



258-A - Purchases by museums, historical societies, zoological gardens, aquariums, botanical gardens and arboreta through office of general services.

258-a. Purchases by museums, historical societies, zoological gardens, aquariums, botanical gardens and arboreta through office of general services. Museums, historical societies, zoological gardens, aquariums, botanical gardens and arboreta which are chartered or incorporated by the regents or otherwise formed pursuant to section two hundred sixteen of this chapter or otherwise pursuant to the laws of this state and are also non-profit organizations may make purchases of commodities and services through the office of general services subject to such rules as may be established from time to time pursuant to section one hundred sixty-three of the state finance law; provided that each such purchase shall have a cost of five hundred dollars or more and that said museum, historical society, zoological garden, aquarium, botanical garden or arboreta shall accept sole responsibility for any payment of such cost due the vendor.



259 - Library taxes.

259. Library taxes. 1. a. Taxes, in addition to those otherwise authorized, may be voted for library purposes by any authority named in section two hundred fifty-five of this part and shall, unless otherwise directed by such vote, be considered as annual appropriations therefor until changed by further vote and shall be levied and collected yearly, or as directed, as are other general taxes. In the case of a school district the appropriation for library purposes shall be submitted to the voters of the district as proposed by the library board of trustees in a separate resolution and shall not be submitted as a part of the appropriation of the necessary funds to meet the estimated expenditures of the school district. All moneys received from taxes or other public sources for library purposes shall be kept as a separate library fund by the treasurer of the municipality or district making the appropriation and shall be expended only under direction of the library trustees on properly authenticated vouchers, except that money received from taxes and other public sources for the support of a public library or a free association library or a cooperative library system shall be paid over to the treasurer of such library or cooperative library system upon the written demand of its trustees. All such moneys paid over to a public library treasurer shall be deposited and secured in the manner provided by section ten of the general municipal law and the library trustees or the library treasurer, if the trustees shall delegate such duty to him, may invest such moneys in the manner provided by section eleven of such law.

b. (1) Except as provided in subparagraph two of this paragraph, whenever qualified voters of a municipality, in a number equal to at least ten per centum of the total number of votes cast in such municipality for governor at the last gubernatorial election, shall so petition and the library board of trustees shall endorse, the question of establishing or increasing the amount of funding of the annual contribution for the operating budget of a registered public or free association library by such municipality to a sum specified in said petition, shall be voted on at the next general election of such municipality, provided that due public notice of the proposed action shall have been given. An increase in library funding provided pursuant to this paragraph shall not apply to a municipal budget adopted prior to the date of such election.

(2) Solely for the purposes of this paragraph, the term "municipality" shall:

(i) not include a city with a population of one million or more,

(ii) mean only a county when the public libraries located in such county are members of a federated public library system whose central library is located in a city of more than three hundred thousand inhabitants.

2. In the case of a joint public library authorized to be established by two or more municipalities or districts pursuant to section two hundred fifty-five of this chapter, the governing bodies of the participating municipalities and districts shall enter into an agreement designating the treasurer of one of the participating municipalities or districts to be the treasurer of the joint public library. The agreement shall be for a period of not less than one year nor more than five years and the state comptroller and the commissioner of education shall be notified in writing by the board of library trustees of such agreement and designation.

The municipality or district whose treasurer is designated to serve as treasurer of a joint public library may be compensated for the services rendered by such official to the library. The amount to be paid for such services shall be determined by agreement between the governing body of the municipality or district and the board of library trustees, and shall be paid at least annually from the public library fund.

3. The treasurer of a joint public library shall maintain the separate library fund required by subdivision one of this section and shall credit to such fund all moneys received. The state aid apportioned to a joint public library, amounts appropriated by participants toward its support and all amounts received from other sources shall be paid to the library treasurer. Appropriations for the library made by the participating municipalities or districts shall be paid in full to the library treasurer within sixty days after the beginning of the library fiscal year.

Disbursements for purposes of a joint public library shall be made by the treasurer in the manner prescribed in subdivision one of this section.

Within thirty days after the close of the fiscal year the treasurer shall make an annual report of the receipt and disbursement of library moneys to the board of library trustees and to the governing body of each of the participating municipalities or districts.

4. Notwithstanding the provisions of subdivisions one and three of this section, the library trustees may by resolution establish a petty cash fund, in such amount as they shall determine, for any employee who has supervision of any library or branch thereof. Expenditures from such fund may be made by such employee in advance of audit by the library trustees, but only after the submission of properly itemized and authenticated vouchers for materials, supplies or services furnished to the library or branch thereof and upon terms calling for payment to the vendor upon the delivery of any such materials or supplies or the rendering of any such services. At each meeting of the library trustees a list of all expenditures made from such fund since the last meeting of the trustees, together with the vouchers supporting such expenditures, shall be presented by such employee to the library trustees. The trustees shall direct the treasurer to reimburse such petty cash fund in an amount equal to the total of such bills which the trustees shall so allow. Any of such bills or any portion of such bills which the library trustees shall refuse to allow shall be the personal liability of such employee and he shall promptly reimburse such petty cash fund in the amount of such disallowances. If such reimbursement has not been made by the time of the first payment of salary to such employee after the action of the library trustees in disallowing an amount so expended, such amount shall be withheld from such salary payment to such employee and, if necessary, subsequent salary payments and paid into such petty cash fund until an amount so disallowed by the library trustees has been repaid in full to the petty cash fund.



260 - Trustees.

260. Trustees. 1. Public libraries authorized to be established by action of the voters or their representatives shall be managed by trustees who shall have all the powers of trustees of other educational institutions of the university as defined in this chapter; provided that the number of trustees of county public libraries and Indian libraries shall not be less than five nor more than fifteen and that the number of trustees of other public libraries shall not be less than five nor more than fifteen. The number of trustees of joint public libraries authorized to be established by two or more municipalities or districts or any combination thereof shall be not less than five nor more than twenty-five, as determined by agreement of the voting bodies empowered to authorize the establishment of such libraries pursuant to subdivision one of section two hundred fifty-five of this chapter and shall be set forth in the resolution authorizing the establishment of such joint public library. Such resolution shall also set forth the number of such trustees which each of the participating municipalities or districts shall be entitled to elect or appoint, and the terms of office of the trustees as determined in accordance with subdivision three of this section.

2. The trustees of public libraries authorized to be established by cities shall be appointed by the mayor and confirmed by the common council, in counties they shall be appointed by the county board of supervisors or other governing elective body, in villages they shall be appointed by the village board of trustees, in towns they shall be appointed by the town board, in school districts they shall be elected by the legal voters in the same manner as trustees are elected in the school district which established said library, and on Indian reservations they shall be elected at a general tribal election or otherwise designated by the chiefs or head men of an Indian tribe; that notwithstanding the fact that county, town or local school district lines do not penetrate the reservation boundary, Indians residing on reservations shall be eligible to serve as trustees of public libraries established in school districts to the same extent as they are qualified voters pursuant to subdivision three of section twenty hundred twelve of this chapter; that the first trustees shall determine by lot the year in which the term of office of each trustee shall expire and that a new trustee shall be elected or appointed annually to serve for three or five years to be determined by the entity establishing the public library. Notwithstanding the foregoing provisions of this subdivision, in any case where a town is a contributor to the support of any such public library in a village located within the town the appointment of trustees of such library who reside outside the village but within such town shall be subject to the approval of the town board of such town. The charter of any public library granted prior to April thirtieth, nineteen hundred twenty-one, which provides for trustees, their terms of office and method of election or appointment in a manner differing from that hereinbefore provided, shall remain in full force and effect until the regents, upon application of the library trustees, shall amend the charter to conform to the provisions of law in effect when such amendment is made.

3. The trustees of a joint public library authorized to be established by two or more municipalities or districts or any combination thereof shall be appointed or elected by the body authorized by subdivision two of this section to elect or appoint trustees of public libraries authorized to be established by such municipality or district. The number of such trustees to be elected or appointed by each of the participating municipalities or districts shall be determined as provided in subdivision one of this section. The term of office of such trustees shall be three or five years except that the terms of the first trustees shall be so arranged that the terms of as nearly as possible to one-third or one-fifth of the members shall expire annually.

4. No person who is a member of any municipal council or board authorized by this section to appoint public library trustees in any municipality shall be eligible for the office of such public library trustee in such municipality.

5. The boards of trustees of public, free association and Indian libraries shall hold regular meetings at least quarterly, and such boards shall fix the day and hour for holding such meetings.

6. The board of trustees of a library system or a public or free association library chartered by the regents of the state of New York may determine to contribute annually a sum of money to assist the New York State Association of Library Boards in fostering, encouraging and promoting the further development of library activities throughout the state and financing programs in this state which will assist in the dissemination of information leading to the improvement and extension of library services.

7. The board of trustees of a public library established and supported by a school district shall, in addition to powers conferred by this or any other chapter, be authorized in its discretion to call, give notice of and conduct a special district meeting for the purpose of electing library trustees and of submitting initially a resolution in accordance with the provisions of subdivision one of section two hundred fifty-nine of this chapter. Such meeting shall be held prior to the first day of July but subsequent to the first day of April. Should the board of trustees of the library determine, in its discretion, not to notice and conduct such a meeting, then the election and budget vote will be noticed and conducted by the board of education of the school district as part of its annual meeting.

8. Candidates for the office of trustee of a public library established and supported by a school district shall be nominated by petition which shall meet the requirements of subdivision a of section two thousand eighteen of this chapter, except that such candidates shall be elected in the manner specified in subdivision b of such section except that the nominating petition filed pursuant to subdivision a or b of such section shall be signed by a least twenty-five qualified voters of the library district, or two percent of the voters who voted in the last previous annual election of members of the library board of trustees, whichever is greater. The provisions of this subdivision shall not apply to a charter granted prior to April thirtieth, nineteen hundred seventy-one that provides for a different procedure.

9. The board of trustees of a public library established and supported by a school district, in addition to any other powers conferred by this chapter, may, in its discretion, call, give notice of and conduct a special district meeting of the qualified voters of the school district for any proper library purpose, including the re-submission of a defeated library appropriation, at a time and place designated by said board of trustees, except as to those purposes set forth in subdivision seven of this section.

10. The board of trustees of a public library established and supported by a school district, in addition to any other powers conferred in this chapter, shall have the power to determine the necessity for construction of library facilities, to select a library site or sites, to select the architect, and to require that the board of education call, give notice of and conduct a special district meeting in accordance with the provisions of subdivision nine of this section for the purpose of designating and acquiring a site or sites and authorizing the issuance of obligations of the school district for acquisition and construction of library facilities, or either.

11. Whenever the board of trustees of a public library shall call, give notice of and conduct a special district meeting under subdivision seven or nine of this section, such meeting shall be established, noticed and conducted in the same manner and to the same extent as such meetings were theretofore established, noticed and conducted by the board of education of the school district, the board of trustees of the libraries making all the determinations and taking all action in respect thereto otherwise required of the board of education of the school district, except that the meeting need not, in the discretion of the board of trustees of the library, be held in separate election districts in those school districts where election districts have been established by the board of education. The board of registration shall meet as provided in section two thousand fourteen of this chapter and notice of the meeting shall be given in accordance with the provisions of sections two thousand four and two thousand seven of this chapter. The cost of all such meetings and registrations shall be a charge to the library.

12. The board of trustees of a public, free association or Indian library which provides public access to the internet shall establish a policy governing patron use of computer terminals which access the internet. Verification of such policy shall be included in the annual report submitted to the department.

Notwithstanding any other provision of law, prior to the discarding of used or surplus books or other such reading materials by trustees of a chartered public, cooperative or free association library which receives over ten thousand dollars in state aid, such trustees shall offer to donate such books or materials to a not-for-profit corporation or political subdivision located within the area of the library system or offer to sell such books or materials to the general public. The trustees shall retain any proceeds received from the sale of such books and materials for the purpose of maintaining and improving library service within the system.



260-A - Meetings of board of trustees.

260-a. Meetings of board of trustees. Every meeting, including a special district meeting, of a board of trustees of a public library system, cooperative library system, public library or free association library, including every committee meeting and subcommittee meeting of any such board of trustees in cities having a population of one million or more, shall be open to the general public. Such meetings shall be held in conformity with and in pursuance to the provisions of article seven of the public officers law. Provided, however, and notwithstanding the provisions of subdivision one of section ninety-nine of the public officers law, public notice of the time and place of a meeting scheduled at least two weeks prior thereto shall be given to the public and news media at least one week before such meeting.



260-B - Reduction of salaries for purchase of annuities.

260-b. Reduction of salaries for purchase of annuities. Each board of trustees of a library system, cooperative library system, public library or free association library in its discretion, may enter into a written agreement with any employee of such board to reduce the annual salary as otherwise payable by law of such employee for the purpose of purchasing an annuity for such employee. Any such agreement may be terminated at any time upon written notice by either such employee or such board. Nothing contained in this section shall be construed to diminish or impair any benefits to which such employee or his legal representatives or beneficiaries would be otherwise entitled had such salary reduction agreement not been entered into in accordance with the provisions of this section.



260-C - Reduction of salaries for tax-deferred annuities.

260-c. Reduction of salaries for tax-deferred annuities. The board of trustees of a library system, cooperative library system, public library or free association library, in its discretion, may enter into a written agreement with any of its employees to reduce the annual salary, as otherwise earned and payable by law, of such employee for the purpose of providing a tax-deferred annuity for such employee under the retirement system in which such employee is currently a member, but only if such retirement system specifically provides for such tax-deferred annuities, and subject to any provisions and limitations applicable thereto. Any such agreement may be terminated upon written notice by either such employee or such board. Nothing contained in this section shall be construed to diminish or impair any benefits to which such employee or his legal representatives or beneficiaries would be otherwise entitled had such salary reduction agreement not been entered into in accordance with the provisions of this section.



261 - Incorporation.

261. Incorporation. Within one month after taking office, the first board of trustees of any such public library or Indian library shall apply to the regents for a charter in accordance with the vote establishing the library.



262 - Use of public and Indian libraries.

262. Use of public and Indian libraries. Every library established under section two hundred fifty-five of this chapter shall be forever free to the inhabitants of the municipality or district or Indian reservation, which establishes it, subject always to rules of the library trustees who shall have authority to exclude any person who wilfully violates such rules; and the trustees may, under such conditions as they think expedient, extend the privileges of the library to persons living outside such municipality or district or Indian reservation.



263 - Reports.

263. Reports. Every library or museum, other than a school library, which enjoys any exemption from taxation or receives state aid or other privilege not usually accorded to business corporations shall make the report required by section two hundred fifteen of this chapter, and such report shall relieve the institution from making any report now required by statute or charter to be made to the legislature or to any department, court or other authority of the state. These reports shall be summarized and transmitted to the legislature by the regents with the annual reports of the university.



264 - Injuries to property.

264. Injuries to property. Whoever intentionally injures, defaces or destroys any property belonging to or deposited in any incorporated library, reading-room, museum or other educational institution, shall be punished by imprisonment in a state prison for not more than three years, or in a county jail for not more than one year, or by a fine of not more than five hundred dollars, or by both such fine and imprisonment.



265 - Detention.

265. Detention. Whoever wilfully detains any book, newspaper, magazine, pamphlet, manuscript or other property belonging to any public or incorporated library, reading-room, museum or other educational institution, for thirty days after notice in writing to return the same, given after the expiration of the time which by the rules of such institution, such article or other property may be kept, shall be punished by a fine of not less than one nor more than twenty-five dollars, or by imprisonment in jail not exceeding six months, and the said notice shall bear on its face a copy of this section.



265-A - Defense of lawful detention.

265-a. Defense of lawful detention. In any action for false arrest, false imprisonment, unlawful detention, defamation of character, assault, trespass or invasion of civil rights brought by any person by reason of having been detained on or in the immediate vicinity of the premises of a public library or association library for the purpose of investigation or questioning as to the ownership of any materials, it shall be a defense to such action that the person was detained in a reasonable manner and for not more than a reasonable time to permit such investigation or questioning by a peace officer or by the librarian in charge, his or her authorized employee or agent, and that such peace officer, librarian, employee or agent has reasonable grounds to believe that the person so detained was committing or attempting to commit larceny on such premises of such materials. As used in this section, "reasonable grounds" shall include, but not be limited to, knowledge that a person has concealed, unauthorized possession of material owned or belonging to the public library or association library, and a "reasonable time" shall mean the time necessary to permit the person detained to make a statement or to refuse to make a statement, and the time necessary to examine employees and records of the public library or association library relative to the ownership of the materials.



266 - Transfer of libraries.

266. Transfer of libraries. By vote similar to that required by section two hundred fifty-five of this chapter any municipality or district or tribal government or combination of districts, or by action of its trustees at a meeting duly held any association library, incorporated or registered by the regents, may, when such vote or action has been duly approved by the regents, transfer, conditionally as provided in section two hundred fifty-seven of this chapter, or otherwise, the ownership and control of its library with all its property, real and personal, or any part thereof, to any municipality, or district, or institution providing for free library service; and the trustees or body making the transfer shall thereafter be relieved of all responsibility pertaining to property thus transferred.



267 - Local neglect.

267. Local neglect. If the local authorities of any library supported wholly or in part by state money fail to provide for the support of such library and the public usefulness of its books, the regents shall in writing notify the trustees of said library what is necessary to meet the state's requirements, and on such notice all said library's rights to further grants of money or books from the state shall be suspended until the regents certify that the requirements have been met; and if said trustees shall refuse or neglect to comply with such requirements within sixty days after service of such notice, the regents may remove them from office and thereafter all books and other library property wholly or in part paid for from state moneys shall be under the full and direct control of the regents who, as shall seem best for public interests, may appoint new trustees to carry on the library, or may store it, or distribute its books to other libraries.



268 - Abolition.

268. Abolition. Any library established by public vote of any municipality or district, or by vote of the common council of any city, or by vote of the board of trustees of any village, or by action of school authorities, or by vote of the tribal government of an Indian reservation, or under section two hundred fifty-five of this chapter, may be abolished by majority vote at an election, or at a meeting of the electors duly held, provided that due public notice of the proposed action shall have been given, or by vote of such tribal government. If any such library is abolished, its property shall be used first to return to the regents, for the benefit of other free association or public or school libraries in that locality, the equivalent of such sums as it may have received from the state or from other sources as gifts for public use. After such return any remaining property may be used as directed in the vote abolishing the library, but if the entire library property does not exceed in value the amount of such gifts, it may be transferred to the regents for public use, and the trustees shall thereupon be free from further responsibility. No abolition of a public library shall be lawful until the regents grant a certificate that its assets have been properly distributed and its abolition completed in accordance with law.



269 - Library extension service.

269. Library extension service. By such means, in such manner and upon such conditions as the regents may prescribe, they shall make provision for a library extension service for the promotion, organization and supervision of free libraries; for supplying information, advice, assistance or instruction on any matter pertaining to library methods or practice or to the establishment, equipment, organization or administration of libraries; for the acquisition, preparation and circulation of traveling libraries and other educational material; for aiding and encouraging study clubs; and for the employment of all suitable efforts to bring within the reach of all the people of the state, and awaken their desire for, increased opportunities and facilities for reading and study.



270 - Acceptance of surplus library books or property.

270. Acceptance of surplus library books or property. The state education department is hereby authorized to cooperate with the United States commissioner of education, the war assets administration, and/or other federal officers and officials in the administration of any statute heretofore or hereafter enacted for the disposal of surplus library books or property, and to accept for and on behalf of the state of New York or its political subdivisions surplus library books or other property suitable and necessary to the operation of public and free libraries and Indian libraries and for the improvement and extension of library service for New York state, and any funds, which may be made available to the state of New York by the federal government for these and related public and Indian library services.



271 - Apportionment of state aid to Indian libraries.

271. Apportionment of state aid to Indian libraries. Any Indian library chartered by the regents or in the absence of such library any tribal government contracting for service from a chartered and registered library or approved library system, shall be entitled to receive state aid during each calendar year consisting of the following amounts:

1. Eighteen thousand dollars, and

2. The sum of eighteen dollars and twenty cents per capita for persons residing on the reservation served by the Indian library or contract as shown by the latest federal census or certified by the New York state director of Indian services, and

3. The sum of one dollar and fifty cents per acre of area served by the Indian library or contract.

Such sums shall be paid annually to the Indian library board of trustees for the use of the Indian library, or in the absence of such a board, to the tribal government for a contract for library service. Nothing contained in this section shall be construed to diminish the funds, services or supplies provided to any Indian library by a library system as defined in section two hundred seventy-two of this article. Increases in appropriations for such purposes during a calendar year shall be pro rated.



272 - Conditions under which library systems are entitled to state aid.

272. Conditions under which library systems are entitled to state aid. 1. Public library systems. a. The term "public library system" as used in this article means:

(1) A library established by one or more counties.

(2) A group of libraries serving an area including one or more counties in whole or in part.

(3) A library of a city containing one or more counties.

(4) A cooperative library system established pursuant to section two hundred fifty-five of this chapter, the plan of library service of any of which shall have been approved by the commissioner.

b. The "area served" by a public library system for the purposes of this article shall mean the area which the public library system proposes to serve in its approved plan of service. In determining the population of the area served by the public library system the population shall be deemed to be that shown by the latest federal census for the political subdivisions in the area served. Such population shall be certified in the same manner as provided by section fifty-four of the state finance law except that such population shall include the reservation and school Indian population and inmates of state institutions under the direction, supervision or control of the state department of corrections and community supervision, the state department of mental hygiene and the state department of social welfare. In the event that any of the political subdivisions receiving library service are included within a larger political subdivision which is a part of the public library system the population used for the purposes of computing state aid shall be the population of the larger political subdivision, provided however, that where any political subdivision within a larger political subdivision shall have taken an interim census since the last census taken of the larger political subdivision, the population of the larger political subdivision may be adjusted to reflect such interim census and, as so adjusted, may be used until the next census of such larger political subdivision. In the event that the area served is not coterminous with a political subdivision, the population of which is shown on such census, or the area in square miles of which is available from official sources, such population and area shall be determined, for the purpose of computation of state aid pursuant to section two hundred seventy-three of this part by applying to the population and area in square miles of such political subdivision, the ratio which exists between the assessed valuation of the portion of such political subdivision included within the area served and the total assessed valuation of such political subdivision.

c. Members of a public library system shall be those public, free association, and Indian libraries located within the service area which have been admitted to membership prior to July first, nineteen hundred seventy-eight, or which apply for and are granted membership subsequent to that date with the approval of the commissioner. No public library system shall be subject to any loss of benefits under these provisions where such system has made reasonable effort to prevent the unapproved withdrawal of such library from the system and the system demonstrates, in a manner satisfactory to the commissioner, that the residents of the area encompassed by the withdrawing library will continue to benefit from the library services provided by the public library system.

d. "Approved plan" as used in this article means a plan of library service by a public library system approved by the commissioner subsequent to May first, nineteen hundred fifty-eight.

e. Approval shall not be given to a public library system unless it will serve at least two hundred thousand people or four thousand square miles of area, provided, however, that provisional approval may be given to a public library system which will serve at least fifty thousand persons provided the area served includes three or more political subdivisions and provided further that a satisfactory plan of expansion of service to be followed during the ensuing five-year period is adopted by such library system and approved by the commissioner.

f. The board of trustees of the public library system shall submit to the commissioner the plan of library service. Such plan shall be supported by such information as the commissioner may require in the form prescribed by him.

g. No such plan of library service shall be approved by the commissioner unless he finds that it provides for the residents of the area served thereby a method conforming to the regulations of the commissioner by which the participating libraries are obligated to permit the loan of books and material among members of the system for use on the same basis permitted by the library which owns or controls them.

h. The commissioner shall by regulation provide the standard of service with which such a public library system must comply. Such regulations shall, among other things, relate to the total book stock; the diversity of such book stock with respect to general subjects and type of literature, provided that such regulations shall not, directly or indirectly, prohibit the inclusion of a particular book, periodical or material or the works of a particular author or the expression of a particular point of view; annual additions to book stock; circulation of book stock; maintenance of catalogues; number and location of libraries or branch libraries; hours of operation and number and qualifications of personnel, necessary to enable a public library system to render adequate service. Such regulations may establish standards which differ on the basis of population; density of population; the actual valuation of the taxable property within the area served; the condition of library facilities in existence on April first, nineteen hundred fifty-seven; the amount raised by taxation by or for the area served; the relation of such amount to population and actual value of the property taxed; the relation of the amount of funds received by a public library sytem from local taxes to that derived from private contributions; or on such other basis as the commissioner finds necessary to provide for the equitable distribution of state aid.

i. Each public library system receiving state aid pursuant to this section and section two hundred seventy-three shall furnish such information regarding its library service as the commissioner may from time to time require to discharge his duties under such sections. The commissioner may at any time revoke his approval of a plan of library service if he finds that the public library system operating under such plan no longer conforms to the provisions of this section or the regulations promulgated by the commissioner hereunder; or, in the case of provisional approval, if such library system no longer conforms to the agreement, plans or conditions upon which such provisional approval was based. In such case a public library system shall not thereafter be entitled to state aid pursuant to this section or section two hundred seventy-three unless and until its plan of library service is again approved by the commissioner.

j. (1) In the event that the sum total of local sponsor support raised by local taxation exclusive of the sum raised for capital expenditures for the support of a public library system and participating libraries in a twelve month period is less than ninety-five per centum of the average of the amounts raised for such purposes by local taxation for the two preceding twelve month periods, the state aid to which such library system would otherwise be entitled shall be reduced by twenty-five per centum. Such state aid shall likewise be reduced by twenty-five per centum in the event that the public library system shall refuse after reasonable notice to make provision for the expansion of the area served in accordance with the regulations of the commissioner. Upon receipt of annual systems and participating libraries activity reports satisfactory to the commissioner, the commissioner shall determine the amount of any underpayment or overpayments related to maintenance of effort and shall apply such adjustment to the next annual payment due such library system. In the first year in which any library system changes its reporting from the calendar year to a fiscal year other than the calendar year, it shall file any additional reporting schedules deemed necessary by the commissioner for the purpose of determining maintenance of effort as required herein, in order that no period of time shall be exempt from such requirement.

(2) In the event that the total sum raised by local taxation, exclusive of the sum raised for capital expenditures, for the support of a central library of a public library system in a twelve month period, is less than ninety-five per centum of the average of the amounts raised for such purposes by local taxation for the two preceding twelve month periods, the state aid to which such library system would otherwise be entitled for the development of its central library shall be reduced by twenty-five per centum. Upon receipt of annual central library activity reports satisfactory to the commissioner, the commissioner shall determine the amount of any underpayment or overpayments related to maintenance of effort and shall apply such adjustment to the next annual payment due such library system. In the first year in which any library system changes its reporting from the calendar year to a fiscal year other than the calendar year, it shall file any additional reporting schedules deemed necessary by the commissioner for the purpose of determining maintenance of effort as required herein, in order that no period of time shall be exempt from such requirement.

(3) The commissioner may waive the requirements of subparagraphs one and two of this paragraph, if the commissioner determines that the application of such subparagraphs would result in excessive hardship for the public library system or central library brought about by an extraordinary change in a local sponsor's economic condition, loss by a local sponsor of state aid to local governments provided under section fifty-four of the state finance law, or by a natural disaster. The commissioner may grant such waiver for a period of up to three consecutive calendar years. The commissioner shall report any waivers granted under this subparagraph to the speaker of the assembly, the temporary president of the senate, the chairs of the legislative fiscal committees and the director of the division of the budget.

(4) A "local sponsor" shall mean any municipality, district or school district, as defined in the general municipal law, or any combination thereof.

k. In promulgating regulations and approving, rejecting or revoking plans of library service pursuant to this section, consideration shall be given to:

(1) The prevention of unreasonable discrimination among the persons served by such public library system.

(2) The need for rapid expansion of library facilities in areas not now served.

(3) The need of each public library system for the professional services of an adequate number of librarians having, in addition to general familiarity with literature, special training with respect to book selection and organization for library use.

(4) The need for a book stock sufficient in size and varied in kind and subject matter.

(5) The need for regular fresh additions to book stock.

(6) The need for adequate books, materials and facilities for research and information as well as for recreational reading.

(7) The need for libraries, branches, and other outlets convenient in location, and with adequate hours of service.

(8) The desirability for the integration of existing libraries and new libraries into systems serving a sufficiently large population to support adequate library service at a reasonable cost.

(9) The need for the economic and efficient utilization of public funds.

(10) The need for full utilization of local pride, responsibility, initiative and support of library service and the use of state aid in their stimulation but not as their substitute.

(11) The needs of special populations.

l. Each public library system shall provide access to the internet in designated libraries located within their systems for the purpose of connecting residents of this state who are serving in the military on active duty in a combat theater or combat zone of operations to spouses, domestic partners, children, including adopted, step, or foster children, and parents, including those who stood in the relationship of a parent to the serviceperson for one year or more, at any time prior to the serviceperson's entry into active military service.

(1) Each public library system shall assign within its system six computer terminals with internet access for such use, and shall ensure that each county within its system has a library with at least one computer terminal for such use.

(2) Notwithstanding subparagraph one of this paragraph, in a library system containing a city with a population of one hundred twenty-five thousand or more individuals, at least two terminals shall be assigned within such city in a designated library or libraries that serve such city. Furthermore, in a city with a population of one million or more, there shall be at least ten terminals assigned in any county which is wholly contained within such city.

(3) When determining which libraries are to be assigned computer terminals for such purpose, the system shall consider the location and current availability of computer terminals with internet access. In the event that within a public library system there are no libraries within a county that have a computer with internet access, a computer with internet access shall be provided by the department to the assigned library within such county. Furthermore, in public library systems with fewer than six counties, when determining where additional terminals should be assigned after terminals have been placed in each county within the system pursuant to subparagraphs one and two of this paragraph, such systems shall give priority to libraries that serve areas which support and maintain military bases or to libraries that serve the largest populations.

2. Reference and research library resources systems.

a. The term "reference and research library resources system" as used in this article means a duly chartered educational institution resulting from the association of a group of institutions of higher education, libraries, non-profit educational institutions, hospitals, and other institutions organized to improve reference and research library resources service. Such reference and research library resource systems may be registered upon meeting the standards set forth by the commissioner.

b. The "area served" by a reference and research library resources system for the purposes of this article shall include not less than seven hundred fifty thousand persons, as based upon the latest approved federal census, or not less than ten thousand square miles; and the defined area of service shall:

(1) Include more than one county; and

(2) Respect the integrity of the area of service of a public library system; and

(3) Constitute a service area effectively related to the availability of information resources and services and to the area of service of other reference and research library resources systems, as determined by the commissioner.

c. Membership in a reference and research library resources system.

(1) The membership shall include at least four chartered degree-granting institutions of higher education of the four year level whose libraries meet departmental standards.

(2) Membership shall also include either:

(i) at least one chartered degree-granting institution of higher education offering graduate programs for a masters degree whose library holds not less than two hundred seventy-five thousand volumes and currently receives not less than three thousand periodical titles, or

(ii) a public library which holds not less than four hundred thousand adult volumes and currently receives not less than one thousand five hundred periodical titles.

(3) The membership may also include approved public and school library systems which are within the region served by the reference and research library resources system.

(4) A public library in Suffolk or Nassau county that provides service within the area served by the system except that no such public library which is not a member of a public library system shall be eligible for membership in a reference and research library resources system.

(5) A reference and research library resources system may set its own minimum standards for membership consistent with regulations of the commissioner, except that;

(i) any chartered institution of higher education whose library meets the departmental standards shall be eligible for membership, and

(ii) any chartered institution of higher education whose library does not meet the departmental standards may not be eligible for membership unless it submits to the department a five-year plan for the realization of the standards, the plan bearing the signed approval of the head librarian, the president, and the academic dean of the institution, and

(iii) any hospital whose library meets the standards established by the regents in accordance with section two hundred fifty-four of this article shall be eligible for membership, and

(iv) any hospital whose library does not meet the standards established by the regents will not be eligible for membership unless it submits to the commissioner a five year plan for the realization of the standards, such plan bearing the signed approval of the head of the governing board of such hospital.

(6) The member institutions of each reference and research library resources system shall be broadly representative of the chartered educational agencies, nonprofit organizations, hospitals and other special libraries providing library service within the defined area of services of the system.

d. Plan of service.

(1) The reference and research library resources system shall submit a plan of service to the commissioner for approval, in a form to be prescribed by the commissioner to cover resources, needs, proposed program, budget, contractual agreements, and any other information which the commissioner may require.

(2) The plan of service must show the manner in which the reference and research library resources system will improve the library resources and services presently available in the area to the research community, including improved reader access.

(3) The plan of service shall indicate the manner in which the reference and research library resources system strengthens the library programs of its members and the manner in which the system program is related to appropriate regional programs in higher education.

(4) The plan of service shall identify the resources and needs of each hospital library, or library serving hospitals and show the manner in which the reference and research library resources system will improve hospital library services and in which it will assist each hospital library which does not meet the regents' standards to attain such standards and will assist each non-member hospital library or library serving a hospital to attain membership in the system.

e. The commissioner shall by regulation establish the standard of service to be met by such a reference and research library resources system.

f. Each reference and research library resources system receiving state aid pursuant to this section and section two hundred seventy-three of this article shall furnish such information regarding its library service as the commissioner may from time to time require to discharge his duties under such sections. The commissioner may at any time revoke his approval of a plan of library service if he finds that the library system operating under such plan no longer conforms to the provisions of this section or the regulations promulgated by the commissioner hereunder. In such case a library system shall not thereafter be entitled to state aid pursuant to this section and section two hundred seventy-three of this article unless and until its plan of library service is again approved by the commissioner.

g. In promulgating regulations and approving, rejecting or revoking plans of library service pursuant to this section, consideration shall be given to:

(1) The prevention of unreasonable discrimination among the persons served by such library system;

(2) The need for regional resources of sufficient size and varied in kind and subject matter;

(3) The need for adequate books, materials (print and non-print) and facilities for research and information;

(4) The need for outlets convenient in time and place for the sharing of library materials;

(5) The need for the economic and efficient utilization of public funds;

(6) The need for full utilization of local responsibility, initiative and support of library service and the use of state aid in their stimulation but not as their substitute.

(7) The need for adequate books, materials, including both print and non-print materials, and facilities for current medical information services to be provided each hospital.



273 - Apportionment of state aid to libraries and library systems.

273. Apportionment of state aid to libraries and library systems. 1. Any public library system providing service under an approved plan during a calendar year shall be entitled to receive during that calendar year state aid consisting of the following amounts:

a. An annual grant of:

(1) Ten thousand dollars where the library system serves less than one county, or

(2) Twenty thousand dollars where the library system serves one entire county, or

(3) Where the library system serves more than one county the system shall be entitled to receive twenty-five thousand dollars for each entire county served and/or ten thousand dollars for each county, any part of which is served by the library system. If an entire county is served by two or more library systems, each of which serves a part thereof, each of such library systems shall be entitled to receive a grant of ten thousand dollars and in addition, a pro rata share of an additional sum of ten thousand dollars, such share to be computed in accordance with the ratio which the population of the area of the county served by such library system bears to the total population of the county, as determined under subdivision one of section two hundred seventy-two of this article.

b. In a library system which submits a plan for further development of its central library, which plan shall be approved by the commissioner in relation to standards for such central libraries, the amount of central library development aid shall be:

(1) thirty-two cents per capita of the population within the chartered area of service of such library system with a minimum amount of one hundred five thousand dollars, and

(2) an additional seventy-one thousand five hundred dollars to the library system for the purchase of books and materials including nonprint materials, as defined in regulations of the commissioner, for its central library. Ownership of library materials and equipment purchased with such central library aid provided by this paragraph shall be vested in the public library system.

c. The sum of ninety-four cents per capita of population of the area served.

d. (1) An amount equal to the amount by which expenditures by the library system for books, periodicals, binding and nonprint materials during the preceding fiscal year exceeds forty cents per capita of population of the area served but the total apportionment pursuant to this subparagraph shall not exceed sixty-eight cents per capita of population served. In the first year in which any library system changes its reporting from the calendar year to a fiscal year other than the calendar year, it shall file any additional reporting schedules deemed necessary by the commissioner for the purpose of determining state aid for the calendar year.

(2) Each public library system with an automation program to support bibliographic control and interlibrary sharing of information resources of member libraries, and to coordinate and integrate the automated system or systems of such member libraries consistent with regulations of the commissioner, shall be eligible to receive an amount equal to seven percent of the amount earned in subparagraph one of this paragraph, or seventy-six thousand five hundred dollars, whichever is more.

e. The sum of fifty-two dollars per square mile of area served by the library system in the case of library systems serving one county or less. Such sum shall be increased by five dollars for each additional entire county served, provided, however, that no apportionment pursuant to this paragraph shall exceed seventy-two dollars per square mile of area served. If an entire county is served by two or more library systems, each of which serves a part thereof, each of such library systems shall be entitled to receive, in addition to the aid computed in accordance with the foregoing provisions of this paragraph, a pro rata share of an increase of five dollars to be computed as follows: the sum resulting from the computation of five dollars per square mile of area served by the one of such library systems which would receive the largest amount of aid pursuant to this paragraph shall be pro rated among the library systems serving such county in accordance with the ratio which the population of the area served by each of such library systems bears to the population of the county as determined under subdivision one of section two hundred seventy-two of this article.

f. (1) Local library services aid. Except in cities with a population in excess of one million inhabitants, each chartered and registered public and free association library meeting standards of service promulgated by the commissioner, and each public or free association library serving a city with a population of one hundred thousand or more which merged with the public library system on or before January first, nineteen hundred seventy-six and which meets standards of service promulgated by the commissioner, shall be eligible to receive annually thirty-one cents per capita of the population of the library's chartered service area as on file with the commissioner on January first of the calendar year for which aid is payable, or, thirty-one cents per capita of the population of the city with a population of one hundred thousand or more whose public or free association library merged with the public library system on or before January first, nineteen hundred seventy-six, with a minimum amount of one thousand five hundred dollars, except that no library shall receive less than the amount of local library services aid received in two thousand one. Regulations of the commissioner shall provide a method for establishing changes in chartered service areas or determining populations thereof. Local library services aid shall be paid to the system for distribution within thirty days of receipt to its member libraries in accordance with this subdivision. Notwithstanding any contrary provisions of this subparagraph, the commissioner shall establish procedures under which a public or free association library may apply for a waiver of the requirements of the standards of service; provided, however, that any such waivers may only be granted in the same year in which the commissioner has apportioned a reduction adjustment.

(2) Local services support aid. Except in cities with a population in excess of one million inhabitants, each public library system operating under an approved plan of service shall be eligible to receive annually local services support aid equal to two-thirds of the total dollar amount paid in local library services aid to the member libraries of the system plus thirty-one cents per capita of the system's population who do not reside within the chartered service area of a member library.

(3) Local consolidated systems aid. In cities with a population in excess of one million inhabitants, each public library system operating under an approved plan of service shall be eligible to receive annually local consolidated system aid equal to the sum of (i) thirty-one cents per capita of the population served by the system, but not less than the amount of local library incentive aid received in nineteen hundred ninety-one as reported on the library's nineteen hundred ninety-one annual report; and (ii) an additional amount equal to two-thirds of the total dollar amount computed for the system pursuant to clause (i) of this subparagraph.

g. In addition to the sums otherwise provided in paragraphs a, b, c, d, e, f, h and i of this subdivision, the New York Public Library shall receive an amount equal to its actual expenditures for books, periodicals and binding for its research libraries which expenditures are not otherwise reimbursed or seven hundred sixty-seven thousand dollars, whichever is less, and the additional sum of five million six hundred forty-nine thousand six hundred dollars for the general support of such research libraries. In addition to any other sums provided to such library, the sum of two million dollars shall be payable annually to the New York Public Library for the general support of library services provided by the New York Public Library to the students of the City University of New York and the sum of one million dollars shall be payable annually to the New York Public Library for the general support of its science, industry and business library.

h. (1) Coordinated outreach services. Each public library system which provides coordinated outreach services, as defined by regulations to be promulgated by the commissioner, to persons who are educationally disadvantaged or who are members of ethnic or minority groups in need of special library services, or who are unemployed and in need of job placement assistance, or who live in areas underserved by a library, or who are blind, physically disabled, have developmental or learning disabilities, or who are aged or confined in institutions, shall be entitled to receive annually forty-three thousand dollars and thirteen cents per capita of the total population of the area served.

(2) Adult literacy grants. The commissioner shall award annual grants for approved expenses for library-based programs conducted by public library systems and public and free association libraries which are members of a public library system to assist adults to increase their literacy skills. The commissioner shall award such grants having determined that such programs are being operated in direct coordination with local public schools, colleges and other organizations which are operating similar adult literacy programs. Annual state aid of two hundred thousand dollars shall be awarded for grants in accordance with regulations promulgated by the commissioner. Ninety percent of the amount of any such adult literacy grant shall be payable to the library or system upon approval by the department. The final ten percent shall be payable upon completion of the project.

(3) Family literacy grants. The commissioner shall award annual grants for approved expenses for library-based family literacy programs for pre-school and school age children and their parents conducted by public library systems and public libraries and free association libraries which are members of a public library system. Annual state aid of three hundred thousand dollars for grants shall be awarded in accordance with regulations promulgated by the commissioner. Ninety percent of the amount of any such family literacy grant shall be payable to the library or system upon approval by the department. The final ten percent shall be payable upon completion of the project.

i. In addition to any other sums provided for such purposes, the New York Public Library shall receive annually the sum of seven hundred thirty-four thousand dollars for the program of the Schomburg center for research in black culture, and the additional sum of nine hundred eighty-four thousand dollars for the program of the library for the blind and physically handicapped.

j. In addition to any other sums provided to such library, the sum of two hundred fifty thousand dollars shall be paid annually to the New York Historical Society for making its library services available to the public.

k. In addition to any other sums provided to such library the sum of three hundred fifty thousand dollars shall be payable annually to the Brooklyn Public Library for its business library for each calendar year.

l. In addition to any other sums provided to such library, the sum of fifty thousand dollars shall be payable annually to the Buffalo and Erie County Public Library for a continuity of service project approved by the commissioner for each calendar year.

m. In addition to any other sums provided to such library system, the sum of thirty thousand dollars shall be payable annually to the Nassau library system for a continuity of service project approved by the commissioner for each calendar year.

n. The minimum annual grant available to a library system under paragraphs a, c and e and subparagraph one of paragraph d of this subdivision shall be six hundred seventy-five thousand dollars.

2. Within the amounts appropriated therefor moneys paid out pursuant to this section shall be paid out of the state treasury on vouchers certified by the commissioner after audit by and upon the warrant of the comptroller.

3. The commissioner may waive the requirement that a public library system serve an entire county to earn the maximum annual grant under subparagraphs two and three of paragraph a of subdivision one of this section and paragraphs b, c, e and h of subdivision one of this section where the commissioner deems reasonable effort has been made by the system to encourage membership by all libraries in the county.

4. Reference and research library resources system. a. Any reference and research library resources system providing service under an approved plan during a calendar year shall be entitled to receive annual state aid consisting of an annual grant of two hundred seventy thousand dollars plus the sum of one dollar and fifty cents per square mile of area served plus the sum of six cents per capita of the population of the area served. Each system may annually appropriate funds received under this provision to obtain matching funds from the National Endowment for the Humanities in the United States Newspaper Program. The annual amount payable to each approved system under this paragraph shall be payable on or before July first, provided that, upon receipt of annual system activity reports satisfactory to the commissioner, the commissioner shall determine the amount of any under- or overpayments and shall apply such adjustment to the next annual payment due such system.

b. The commissioner is hereby authorized to expend up to five hundred six thousand dollars annually in each state fiscal year to provide formula grants to approved reference and research library resources systems for provision of consumer health and medical information services for all types of libraries and library systems. Such grants shall assist libraries in providing access to timely and accurate medical and health information for medical personnel and for the general public. In addition to any other sum provided in this subdivision, each reference and research library resources system providing service under an approved plan with a consumer health and medical library information services program for all types of libraries and library systems shall be eligible to receive an annual formula grant. Such formula grants shall be determined on the basis of criteria to be prescribed by the commissioner. The commissioner shall provide the annual amount payable to each approved system under this paragraph in the following manner:

(1) Funds shall be available to each reference and research library resources system in such manner as to insure that the ratio of the amount each system is eligible to receive equals the weighted ratio of the total number of institutions as defined in subparagraph two of this paragraph in the region served by the system to the total number of such institutions in the state.

(2) For the purposes of determining the amount of funds available to each system, institutions and their weightings are as follows:

(i) not-for-profit hospitals licensed by the New York state health department, with a weighting of two;

(ii) for-profit teaching hospitals licensed by the New York state health department, with an additional weighting of one; and

(iii) member institutions of a reference and research library resources system, excluding public and hospital libraries, with a weighting of one.

c. (1) The commissioner is hereby authorized to expend up to one million three hundred ninety-six thousand dollars in each state fiscal year to provide formula grants to approved reference and research library resources systems for provision of services to member hospital libraries in not-for-profit hospitals licensed by the New York state health department, or to member libraries serving such hospitals. Such formula grants shall be determined on the basis of criteria to be developed by the commissioner and shall assist member hospital libraries or member libraries serving hospitals in meeting the standards established by the regents in accordance with section two hundred fifty-four of this article. Such formula grants shall support integration of member hospital libraries or member libraries serving hospitals into existing networks.

(2) The commissioner shall provide grants to the reference and research library resources systems in the following manner:

(a) an amount equal to seventy-five cents per square mile of area served by the reference and research library resource system in furtherance of the purposes of this paragraph, and

(b) the remainder for library services to hospitals in accordance with regulations of the commissioner adopted for such purpose.

5. Coordinated collection development program for public and nonprofit independent colleges and universities.

a. Libraries of public and nonprofit independent colleges and universities are entitled to receive annual funding for a coordinated collection development grant if they meet the following conditions:

(1) Membership in a reference and research library resources system,

(2) Their resources are made available to the public, through full participation in the interlibrary loan and other resource sharing programs of the reference and research library resources system of which they are members, and

(3) They meet the requirements set forth in regulations adopted by the commissioner including but not confined to

(a) maintenance of effort,

(b) relationships between reference and research library resources systems' programs and the regional higher education master plan,

(c) submission of interlibrary loan statistics, and such other reports as may be required by the commissioner.

b. Public and nonprofit independent colleges and universities with libraries which meet the criteria of paragraph a of this subdivision are eligible for annual grants as follows:

(1) Four thousand four hundred dollars for each institution, and

(2) One dollar and four cents for each full-time equivalent student enrolled in each qualifying institution, in the academic year completed prior to the state fiscal year. For purposes of this section, a full-time equivalent shall be calculated as follows:

(i) one full-time undergraduate student shall be considered one full-time equivalent student;

(ii) one part-time undergraduate student shall be considered one-third of a full-time equivalent student;

(iii) one part-time graduate student shall be considered one full-time equivalent student; and

(iv) one full-time graduate student shall be considered one and one-half of a full-time equivalent student.

c. Funds for the support of this program shall be appropriated to the department, except that funds for the state-operated institutions of the state university of New York and the senior colleges of the city university of New York, shall be appropriated to the state university of New York out of any moneys in the state treasury in the general fund to the credit of the state purposes fund not otherwise appropriated, and funds shall be appropriated to the city university of New York out of any moneys in the state treasury in the general fund to the credit of the local assistance fund not otherwise appropriated, and shall be subject to the same distribution formula as provided in paragraph b of this subdivision.

6. Regional bibliographic data bases and interlibrary resources sharing. a. The commissioner shall award annually to each of the approved nine reference and research library resources systems, from funds appropriated by the legislature for an annual grant for an automation program (i) to support bibliographic control and interlibrary sharing of information resources among all types of libraries and library systems in an area not less than that of a reference and research library resources system, and (ii) to coordinate and integrate the automated systems of the component member public library system or systems, school library system or systems and other automated systems within the area of the reference and research library resources system. Each reference and research library resources system of such region shall be entitled to an annual grant of two hundred thousand dollars plus the sum of two cents per capita of the population served.

b. To be eligible for a grant, each reference and research library resources system shall meet the requirements set forth in regulations adopted by the commissioner which shall include standards relating to library automation, continuous development of the data base, and updating, access and linking of the data base programs. Each reference and research library resources system shall include in its approved plan of service a description of a regional library automation program, which shall include all library systems in the region that are members of the reference and research library resources system.

7. Conservation and preservation of library research materials. a. The commissioner shall award in any state fiscal year, an annual formula grant of one hundred fifty-eight thousand dollars for a program of conservation and/or preservation of library research materials to each of the following comprehensive research libraries: Columbia university libraries, Cornell university libraries, New York state library, New York university libraries, university of Rochester libraries, Syracuse university libraries, the research libraries of the New York public library, state university of New York at Albany library, state university of New York at Binghamton library, state university of New York at Buffalo library, and state university of New York at Stony Brook library.

b. To be eligible for such formula grants, each such comprehensive research library must submit both a five-year plan and an annual program budget. The plan must satisfy criteria to be established by the commissioner in regulations relating to the identification of library research materials, the need for their preservation, and the means of their conservation.

c. Other agencies and libraries, as defined in regulations promulgated by the commissioner, which are not eligible for funding under paragraph a of this subdivision, may receive separate grants the sum of which shall not exceed five hundred thousand dollars in any state fiscal year to support the preservation and/or conservation of unique library research materials. Such agencies and libraries shall submit project proposals. Approval of such project proposals, and determination of funding level, shall be based upon, but not limited to, factors such as: the research value of materials to be preserved and/or conserved; appropriateness of conservation and preservation techniques in accordance with statewide planning and national standards; institutional capacity for successful completion of the project, including facilities, experience, and technical expertise; availability of staff with appropriate training and expertise; contribution of the institution to the project in matching funds and staff resources; and the volume of interlibrary lending and access to holdings by the public. Ninety percent of each such grant shall be payable upon approval by the department and the remaining ten percent shall be payable upon project completion.

d. Funds made available under the provisions of this section may be used by comprehensive research libraries and other agencies eligible for funding to obtain matching funds from the national endowment for the humanities preservation program and other federal programs.

e. The commissioner shall establish an office for coordination of conservation and/or preservation of library research materials to identify the conservation and/or preservation needs of libraries within the state, to assess the technology available for such conservation and preservation, and to coordinate the conservation and preservation efforts resulting from this legislation.

8. New York state talking book and braille library. The New York state talking book and braille library shall be entitled to receive annually an amount equal to the product of the aid ceiling multiplied by the number of registered borrowers of such materials of such library as of the November report for the November immediately preceding the state fiscal year for which the payment will be made. Such amount shall be used to improve the quality of services provided to such borrowers. For aid payable in each state fiscal year, the aid ceiling per registered borrower shall be nineteen dollars. Notwithstanding any other provision of law, the New York state talking book and braille library shall be the successor in interest to the New York state library for the blind and visually handicapped for all purposes, or the library for the blind and physically handicapped, and the change in name shall not affect the rights or interests of any party. Except where the context indicates a contrary intent, any reference in any other general or special law to the New York state library for the blind and visually handicapped or the library for the blind and physically handicapped shall be deemed a reference to the New York state talking book and braille library.

9. State aid for a coordinated program of library and archival services at The Center for Jewish History, Inc. a. In addition to any other sums provided to The Center for Jewish History, Inc., the commissioner shall award in any state fiscal year an annual grant of two hundred thousand dollars for a coordinated program of library and archival services that will increase public access to the library and archival collections of The Center for Jewish History, Inc. and its member institutions.

b. The Center for Jewish History, Inc. is hereby admitted to the University of the State of New York and shall, as a condition of continued receipt of aid, maintain such status in accordance with regulations of the commissioner. Such regulations may include submission of a five-year plan and annual program budget.

10. State aid for summer reading programs. The commissioner is hereby authorized to expend the funds of the love your library fund, established in section ninety-nine-l of the state finance law, which shall provide grants for participation in statewide summer reading programs as coordinated by the state library to public library systems on the basis of criteria to be developed by the commissioner. Upon a determination by the commissioner that there is adequate revenue available for a grant program in the upcoming fiscal year, grants shall be awarded as follows:

a. sixty percent of the funds appropriated pursuant to this section shall be made available to public library systems for use by member libraries by the commissioner in such manner as to insure that the ratio of the amount received within each system to the whole of the aid made available pursuant to this paragraph is no greater than the ratio of the population served by such system to the population of the state; and

b. forty percent of the funds appropriated pursuant to this section shall be made available to library systems for use by their member libraries within each system by the commissioner in such manner as to insure that an equal amount is received within each system in the state.

11. Notwithstanding any other provision of law to the contrary, each year commencing with the two thousand six calendar year, no library or library system shall receive less aid pursuant to this section or section two hundred seventy-one or two hundred seventy-two of this part than it would have been eligible to receive for the two thousand one calendar year solely by reason of a decrease in the population of the area served as a result of the latest approved federal census.

12. The commissioner is hereby authorized to expend funds annually for formula grants to public library systems, reference and research library resources systems, and school library systems operating under an approved plan of service. Such formula grants shall be provided for the period commencing July first and ending on June thirtieth next following. Such formula grants will be distributed in the following manner:

a. Each public library system established pursuant to sections two hundred fifty-five and two hundred seventy-two of this part and operating under a plan approved by the commissioner is entitled to receive annually thirty-nine thousand dollars and an amount equal to ten and ninety-four hundredths percent of the amount of state aid received for the current year by such system under paragraphs a, c, d, e and n of subdivision one of this section;

b. Each reference and research library resources system established pursuant to section two hundred seventy-two of this part and operating under a plan approved by the commissioner is entitled to receive annually thirty-nine thousand dollars and an amount equal to ten and ninety-four hundredths percent of the amount of state aid received for the current year under paragraph a of subdivision four of this section; and

c. Each school library system established pursuant to section two hundred eighty-two of this part and operating under a plan approved by the commissioner is entitled to receive annually thirty-nine thousand dollars and an amount equal to ten and ninety-four hundredths percent of the amount of state aid received for the current year by such system under paragraphs a, b, c, d, e and f of subdivision one of section two hundred eighty-four of this part.



273-A - State aid for library construction.

* 273-a. State aid for library construction. 1. State aid shall be provided for up to fifty percent of the total project approved costs, excluding feasibility studies, plans or similar activities, for projects for the installation and infrastructure of broadband services, and for the acquisition of vacant land and the acquisition, construction, renovation or rehabilitation, including leasehold improvements, of buildings of public libraries and library systems chartered by the regents of the state of New York or established by act of the legislature subject to the limitations provided in subdivision five of this section and upon approval by the commissioner, except that state aid may be provided for up to seventy-five percent of the total project approved costs for buildings of public libraries that are located in an economically disadvantaged community. Provided however that the state liability for aid paid pursuant to this section shall be limited to funds appropriated for such purpose. Aid shall be provided on approved expenses incurred during the period commencing July first and ending June thirtieth for up to three years, or until the project is completed, whichever occurs first. Fifty percent of such aid shall be payable to each system or library upon approval of the application by the department. Forty percent of such aid shall be payable in the next state fiscal year. The remaining ten percent shall be payable upon project completion.

2. Each application for state aid shall be submitted by the board of trustees of the library or library system responsible for the operation of the subject building to the commissioner for his review and approval, after having been reviewed and approved by the governing board of the public library system of which such library is a member. Each application shall:

a. demonstrate that resources are or shall be available to provide for maximum utilization of the project if approved;

b. contain verification in such form as may be acceptable to the commissioner that the total cost of the project, exclusive of state aid, has been or will be obtained;

c. demonstrate that library operations would be made more economical as a consequence of approval;

d. be limited to one project concerning such building, provided that no building shall be the subject of more than one application per year;

e. contain documentation, where such an application requests state aid in an amount greater than fifty percent, demonstrating how the project will address the service needs of one or more economically disadvantaged communities. Such documentation may demonstrate need through poverty rates, concentrations of English language learners, low high school graduation rates, limited fiscal capacity or other relevant factors; and

f. provide such other information as may be required by the commissioner.

3. In approving any application that would receive state aid beyond fifty percent of the total project approved costs, the board of trustees of the library system shall give particular attention to addressing the library service needs of economically disadvantaged communities as provided for in paragraph e of subdivision two of this section.

4. In approving any application the commissioner shall consider the condition of existing libraries and, where appropriate, the needs of isolated or economically disadvantaged communities, provided that no application shall be approved for a project that is deemed by the commissioner to have been completed prior to the date of the application.

5. Aid shall be distributed pursuant to this section as follows:

a. sixty percent of the funds appropriated pursuant to this section shall be made available to libraries within each system by the commissioner in such manner as to insure that the ratio of the amount received within each system to the whole of the aid made available pursuant to this paragraph is no greater than the ratio of the population served by such system to the population of the state;

b. forty percent of the funds appropriated pursuant to this section shall be made available to library systems or libraries within each system by the commissioner in such manner as to insure that an equal amount is received within each system in the state;

c. any funds made available pursuant to paragraph a or b of this subdivision which by April first of each succeeding fiscal year, are declined by such libraries or library systems for any reason, or which cannot otherwise be used by such libraries or library systems for any reason, shall be made available by the commissioner to other eligible libraries within such system, or if no such library can use such funds shall be reallocated among the other library systems and their libraries in a manner that will to the extent possible provide from such reallocated funds an equal amount to each such system.

6. The commissioner shall adopt rules and regulations as are necessary to carry out the purposes and provisions of this section.

7. The commissioner shall submit to the temporary president of the senate and the speaker of the assembly an annual report describing those projects that have received state funding of greater than fifty percent of project costs and the communities to be served by those projects.

* NB Effective until March 31, 2020

* 273-a. State aid for library construction. 1. State aid shall be provided for up to fifty percent of the total project approved costs, excluding feasibility studies, plans or similar activities, for projects for the installation and infrastructure of broadband services, and for the acquisition, construction, renovation or rehabilitation, including leasehold improvements, of buildings of public libraries and library systems chartered by the regents of the state of New York or established by act of the legislature subject to the limitations provided in subdivision four of this section and upon approval by the commissioner. Provided however that the state liability for aid paid pursuant to this section shall be limited to funds appropriated for such purpose. Aid shall be provided on approved expenses incurred during the period commencing July first and ending June thirtieth for up to three years, or until the project is completed, whichever occurs first. Fifty percent of such aid shall be payable to each system or library upon approval of the application. Forty percent of such aid shall be payable in the next state fiscal year. The remaining ten percent shall be payable upon project completion.

2. Each application for state aid shall be submitted by the board of trustees of the library or library system responsible for the operation of the subject building to the commissioner for his review and approval, after having been reviewed and approved by the governing board of the public library system of which such library is a member. Each application shall:

a. demonstrate that resources are or shall be available to provide for maximum utilization of the project if approved;

b. contain verification in such form as may be acceptable to the commissioner that the total cost of the project, exclusive of state aid, has been or will be obtained;

c. demonstrate that library operations would be made more economical as a consequence of approval;

d. be limited to one project concerning such building, provided that no building shall be the subject of more than one application per year; and

e. provide such other information as may be required by the commissioner.

3. In approving any application the commissioner shall consider the condition of existing libraries and, where appropriate, the needs of isolated or economically disadvantaged communities, provided that no application shall be approved for a project that is deemed by the commissioner to have been completed prior to the date of the application.

4. Aid shall be distributed pursuant to this section as follows:

a. sixty percent of the funds appropriated pursuant to this section shall be made available to libraries within each system by the commissioner in such manner as to insure that the ratio of the amount received within each system to the whole of the aid made available pursuant to this paragraph is no greater than the ratio of the population served by such system to the population of the state;

b. forty percent of the funds appropriated pursuant to this section shall be made available to library systems or libraries within each system by the commissioner in such manner as to insure that an equal amount is received within each system in the state;

c. any funds made available pursuant to paragraph a or b of this subdivision which by April first of each succeeding fiscal year, are declined by such libraries or library systems for any reason, or which cannot otherwise be used by such libraries or library systems for any reason, shall be made available by the commissioner to other eligible libraries within such system, or if no such library can use such funds shall be reallocated among the other library systems and their libraries in a manner that will to the extent possible provide from such reallocated funds an equal amount to each such system.

5. The commissioner shall adopt rules and regulations as are necessary to carry out the purposes and provisions of this section.

* NB Effective March 31, 2020



274 - Use and care of school library.

274. Use and care of school library. The school library shall be a part of the school equipment and shall be kept in the school building at all times. Such library shall be devoted to the exclusive use of the school, except as otherwise provided by the rules of the commissioner of education and except in a district where there is no free library, in which case such school library shall be a circulating library for the use of the residents of the district.

The commissioner of education shall prescribe rules regulating

1. The purchase, recording, safekeeping and loaning of books in school libraries, and the use of such books by pupils and teachers in the public schools.

2. The conditions under which books in a school library may be used by the public in a district in which a free library is situated.

3. The management of school libraries and their use as circulating libraries by the residents of the district in which they are situated.

4. The contents and submission of reports of school librarians, teachers and other school authorities as to school libraries.



275 - Librarians of school libraries.

275. Librarians of school libraries. In a school district maintaining an academic department or high school the board of education may employ, and fix the compensation of, a person to act as school librarian who may be engaged for all or a part of the time in performance of the duties of the position as may be directed by the said board. The person so employed, who may be the librarian of the free library, shall be possessed of the qualifications prescribed by the commissioner of education. In all other districts the trustees or board of education may appoint a competent person to act as librarian. In case of a failure of a city or union free school district maintaining an academic department or high school to employ a librarian as above provided, the teacher of English in such school shall be the librarian. In case of a failure to appoint a librarian in any other district, the teacher, or if there be more than one teacher the principal teacher, shall act as librarian. The trustees or board of education shall report to the commissioner of education the name and address of the person employed or appointed as librarian.



276 - Existing rules continued in force.

276. Existing rules continued in force. All existing provisions of law and rules established by the commissioner of education for the management of public school libraries shall hold good as to the management of such school libraries until altered by or in pursuance of law.



277 - Authority to raise and receive money for school library.

277. Authority to raise and receive money for school library. Each city and school district in the state is hereby authorized to raise moneys by tax in the same manner as other school moneys are raised, or to receive moneys by gift or devise, for starting, extending or caring for the school library.



278 - Authority to transfer school library property to a free library.

278. Authority to transfer school library property to a free library. The board of education in any city or union free school district or the electors of any other district, by legal vote duly approved by the regents, may give to any free library any of the books or other public school library property not required in such school library, provided such free library is registered by the regents and situated in such city or district; and the school authorities or body making the transfer shall thereafter be relieved of all responsibility pertaining to the property so transferred.



279 - Fees.

279. Fees. A fee of five dollars shall be paid for each public librarian's certificate or school librarian's certificate issued under part two of this article.



280 - Penalty for disobedience to library law, rules or orders.

280. Penalty for disobedience to library law, rules or orders. The commissioner of education is hereby authorized to withhold its share of public school moneys from any city or district which uses school library moneys for any other purpose than that for which they are provided, or for any wilful neglect or disobedience of the law or the rules or orders of said commissioner in the premises.



281 - Loans and extensions of credit to infants.

281. Loans and extensions of credit to infants. A contract hereafter made by an infant after he has attained the age of sixteen years in relation to obtaining a loan or extension of credit from an institution of the university of the state of New York in connection with such infant's attendance upon a course of instruction offered by such institution, or from a bank, trust company or national bank having a principal, branch or trust office in this state for the purpose of defraying all or a portion of the expenses of such infant's attendance upon a course of instruction in an institution of the university of the state of New York or any other institution for higher education without this state which is a member of or accredited by an accrediting agency recognized by the department, may not be disaffirmed by him on the ground of infancy.



282 - Establishment of school library systems.

282. Establishment of school library systems. The commissioner is authorized to approve the establishment of school library systems, each system to be composed of school districts which are located within a board of cooperative educational services area, or a school district serving a city with a population of one hundred twenty-five thousand or more, or combinations thereof. The systems may include non-public school libraries as defined in regulations to be promulgated by the commissioner. Upon establishment, such school library systems shall be governed by either their respective boards of cooperative educational services, by boards of education in school districts serving cities with populations of one hundred twenty-five thousand or more, or by a governing body established under the plan to be submitted to the commissioner in cases of systems serving a combination of areas.



283 - Functions of school library systems.

283. Functions of school library systems. The functions of school library systems shall include but not be limited to: (a) creating and developing a union catalog of materials listing the resources of each participating school library; (b) developing a plan which will aid each participating school library in cooperative collection development; (c) adopting and implementing an interlibrary loan policy and program among participating school libraries; (d) assuring a method of effective delivery of library materials within the system; (e) promoting development programs and continuing education for staff of participating schools; (f) encouraging awareness of the resources and services available in participating school libraries; and (g) cooperating with other library systems in resource sharing and other activities.



284 - State aid for school library systems.

284. State aid for school library systems. 1. Each school library system established pursuant to section two hundred eighty-two of this part and operating under a plan approved by the commissioner shall be eligible to receive funding under this section consisting of the following amounts:

a. Each school library system with a public and nonpublic school enrollment of less than one hundred thousand students shall receive a base grant of eighty-three thousand dollars;

b. Each school library system with a public and nonpublic school enrollment of one hundred thousand students but less than two hundred thousand students shall receive a base grant of ninety thousand dollars;

c. Each school library system with a public and nonpublic school enrollment of two hundred thousand students but less than five hundred thousand students shall receive a base grant of one hundred twenty-three thousand dollars; and

d. Each school library system with a public and nonpublic school enrollment of more than five hundred thousand students shall receive a base grant of eight hundred ninety-seven thousand dollars.

e. In addition to the base grant provided in paragraph a, b, c or d of this subdivision, each school library system shall receive annually:

(1) twenty-nine cents per student enrolled in the public and nonpublic schools located within such system, and

(2) five hundred dollars per public school district located within such system, and a minimum of four thousand three hundred dollars per system located within a board of cooperative educational services area, or five thousand dollars per city school district of a city with a population of one hundred twenty-five thousand inhabitants or more, and

(3) two dollars and forty-five cents per square mile of the school library system.

f. In addition to any other sum provided in this subdivision, any school library system formed through an act of merger since January first, nineteen hundred eighty-four shall receive fifty thousand dollars annually for each approved act of merger, provided, however, that any school library system formed through an act of merger on or after April first, two thousand eight shall receive ninety thousand dollars annually for each approved act of merger.

g. In addition to any other sum provided in this subdivision, each school library system shall be eligible to receive annually an automation grant amounting to ten percent of the total aid produced for that system by adding the base grant provided by paragraph a, b, c or d of this subdivision to the additional aid provided by paragraphs e and f of this subdivision.

2. Before a school library system shall be entitled to receive operating funds, such system shall submit a plan of library service to the commissioner for approval. The commissioner shall establish standards of service for school library systems by regulation. Such regulations shall contain standards relating to: system staffing; union catalog and data-base development; interlibrary loan; communications and delivery; governance and advisory committees; membership criteria and the means of relating district library resources and programs to those of the system; non-public school participation; and procedures for submission and approval of plans and certification of membership.

3. The moneys made available pursuant to this section shall be distributed to each school library system whose plan of service has been approved under the provisions of subdivision two of this section.

4. Each school library system receiving state aid pursuant to this section shall furnish such information regarding its library service as the commissioner may from time to time require to determine whether it is operating in accordance with its plan and the standards of service the commissioner has established. The commissioner may at any time after affording notice and an opportunity to be heard, revoke approval of a plan of library service if the commissioner finds that the school library system no longer conforms to its approved plan, the provisions of this section or the regulations promulgated by the commissioner hereunder; or, in the case of provisional approval, if such school library system no longer conforms to the agreement, plans or conditions upon which such provisional approval was based. In such case a school library system shall not thereafter be entitled to state aid pursuant to this section unless and until its plan of library service is again approved by the commissioner.



285 - State aid for cooperation with correctional facilities.

285. State aid for cooperation with correctional facilities. 1. Each public library system operating under an approved plan of service which has a state correctional facility or facilities within its area of service shall be awarded an annual grant of nine dollars twenty-five cents per capita for the inmate population of such facility or facilities to make available to the inmate population of such facility or facilities, in direct coordination with the correctional facilities libraries, the library resources of such system. The commissioner shall adopt any regulations necessary to carry out the purposes and provisions of this subdivision.

2. The commissioner is authorized to expend up to one hundred seventy-five thousand dollars annually to provide grants to public library systems operating under an approved plan of service for provision of services to county jail facilities. Such formula grants shall assist the library system in making available to the inmate population of such facility or facilities the library resources of such system. Such grants shall be available to each public library system in such manner as to insure that the ratio of the amount each system is eligible to receive equals the ratio of the number of inmates served by the county jail facility to the total number of inmates served by county jail facilities in the state as of July first of the year preceding the calendar year in which the state aid to public library systems is to be paid. Inmate populations shall be certified by the New York state commission of correction. The commissioner shall adopt any regulations necessary to carry out the purposes and provisions of this subdivision.






Part 3 - (290 - 292) FEDERAL FUNDS FOR VOCATIONAL EDUCATION

290 - Acceptance of law of the United States.

290. Acceptance of law of the United States. The state of New York hereby accepts all of the provisions and the benefits of an act passed by the senate and house of representatives of the United States of America, in congress assembled, entitled "An act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for co-operation with the states in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditure," approved February twenty-third, nineteen hundred seventeen.



291 - Custodian of funds.

291. Custodian of funds. The state commissioner of taxation and finance and the state comptroller are hereby constituted and appointed the joint custodians of the moneys paid to the state of New York for vocational education, under the provisions of such act, and such moneys shall be paid out in the manner provided by such act for the purposes therein specified.



292 - Board of regents to co-operate with federal board.

292. Board of regents to co-operate with federal board. The regents of The University of the State of New York are hereby designated as the state board for the purpose of carrying into effect the provisions of such act, and are hereby authorized and directed to co-operate with the federal board of vocational education in the administration and enforcement of its provisions, and to perform such official acts and exercise such powers as may be necessary to entitle the state to receive its benefits.









Article 6 - (293 - 297) Enacted without article heading.

293 - Establishment of interstate library district.

293. Establishment of interstate library district. One or more incorporated public libraries of this state, by majority action of the board of trustees thereof, may enter into an agreement with one or more public library agencies in another state or states which have adopted the interstate library compact for the purpose of establishing and maintaining an interstate library district. For the purposes of this act, a cooperative library system established under article five of this chapter shall be deemed to be a public library.



294 - Appointment of members of governing board of interstate library district.

294. Appointment of members of governing board of interstate library district. (a) The board of trustees of each public library which is a party to an agreement establishing an interstate library district pursuant to section two hundred ninety-three of this article, shall appoint a member or members to represent such library on the governing board of such interstate library district. The number of such representatives shall be determined by the agreement establishing such interstate library district.

(b) The governing board of such interstate library district shall be a body corporate.

(c) Such governing board shall administer such interstate library district as provided in this act.



295 - Support of interstate library district.

295. Support of interstate library district. Any library, library system, county, city, village, town or school district of this state may provide funds, including funds received from local taxation for state aid for the support and operation of an interstate library district established as provided herein, in accordance with the terms of the agreement establishing the same provided that such agreement together with the plan of library service thereunder has been approved by the commissioner.



296 - Compact administrator.

296. Compact administrator. The commissioner of education shall be the administrator for the interstate library compact pursuant to article ten of the compact.



297 - Withdrawal.

297. Withdrawal. The commissioner of education is hereby designated as the official who is authorized to send and receive the notices provided in article eleven of the compact in the event of withdrawal of this state or any other state from the compact.






Article 7 - (301 - 318) COMMISSIONER OF EDUCATION

301 - Commissioner of education continued.

301. Commissioner of education continued. The office of commissioner of education is hereby continued. Subject to the general direction and control of the regents of the university, he shall continue to have, exercise and perform the functions, powers and duties conferred or imposed by law upon the commissioner of education. He shall continue to exercise the judicial functions conferred by law upon the commissioner of education and, subject to rules of the regents, to make, execute and issue in the name of the department such determinations, decisions, orders, notices and certificates as may be required for the exercise and performance of the functions, powers and duties conferred or imposed upon the department. With the approval of the board of regents, he shall continue to prepare the annual estimates and requests for appropriations for operation, maintenance and construction of the New York state school for the blind. All moneys appropriated for the New York school for the blind, or derived from other sources in the course of the administration thereof, shall be expended upon vouchers approved by the commissioner of education, when and in the manner authorized by the board of regents. The regents may adopt rules conferring and imposing upon the commissioner of education such additional powers and duties as may be required for the effective administration of the department and of the state system of education.



302 - How chosen.

302. How chosen. The commissioner of education shall be elected by a majority vote of the regents. Residence without the state of New York shall not disqualify him from election.



303 - Term of office.

303. Term of office. The commissioner of education shall serve during the pleasure of the board of regents.



304 - Expenses.

304. Expenses. The commissioner shall be paid his necessary traveling and other expenses. However, notwithstanding any law, rule, regulation or agreement to the contrary, the commissioner shall not be provided an official residence, nor shall the salary plan for the president of the university of the state of New York, as provided in subdivision three of section one hundred sixty-nine of the executive law, make provision for an official residence. The commissioner of the office of general services is authorized to sell at fair market value any official residence formerly provided to the commissioner or to the president of the university of the state of New York, as well as all state-owned appurtenances associated with such residence. The proceeds from such sale shall be deposited to the credit of the general fund.



305 - General powers and duties.

305. General powers and duties. The commissioner of education is hereby charged with the following powers and duties:

1. He is the chief executive officer of the state system of education and of the board of regents. He shall enforce all general and special laws relating to the educational system of the state and execute all educational policies determined upon by the board of regents.

2. He shall have general supervision over all schools and institutions which are subject to the provisions of this chapter, or of any statute relating to education, and shall cause the same to be examined and inspected, and shall advise and guide the school officers of all districts and cities of the state in relation to their duties and the general management of the schools under their control. Additionally, he shall cause to be prepared and distributed to school officers of all districts, nonpublic schools and cities of the state timely notice as to alternate sources of funding for specific programs or purposes such as, but not limited to, grants to be awarded on the basis of competitive proposals by state or federal agencies or from an approved private source. Such notice shall include information as to proposal submission deadlines, eligibility standards and other relevant information to assist school officers in making application for such alternate sources of funding. The commissioner shall not be liable for any damages resulting from failure to give notice under this subdivision.

3. He shall have general supervision of industrial schools, trade schools and schools of agriculture, mechanic arts and home making; he shall prescribe regulations governing the licensing of the teachers employed therein; and he is hereby authorized, empowered and directed to provide for the inspection of such schools, to take necessary action to make effectual the provisions therefor, and to advise and assist boards of education in the several cities and school districts in the establishment, organization and management of such schools.

4. He shall also have general supervision over the state teachers colleges and state colleges for teachers which have been, or which may hereafter be, established as required by the provisions of this chapter.

5. He shall be ex officio a trustee of Cornell university.

6. He shall be responsible for the safe keeping and proper use of the department and university seal and of the books, records and other property in charge of the regents, and for the proper administration and discipline of the various officers and divisions of the education department.

7. The commissioner may annul upon cause shown to his or her satisfaction any certificate of qualification granted to a teacher by any authority whatever or declare any diploma issued by a state teachers college and state colleges for teachers ineffective and null as a qualification to teach a public school within this state, and the commissioner may reconsider and reverse his or her action in any such matter. In a proceeding brought pursuant to this subdivision on charges against a certified teacher, the commissioner shall also be authorized to impose as a penalty:

a. suspension of a teaching certificate or license:

(1) wholly for a fixed period of time; or

(2) partially, until the teacher successfully completes a course of retraining in the area to which the suspension applies; or

(3) wholly, until the teacher successfully completes a course of therapy or treatment;

b. limitation of the scope of a teaching certificate through revocation of an extension to teach additional subjects or grades;

c. a fine not to exceed five thousand dollars; or

d. a requirement that the teacher pursue a course of continuing education or training.

The attorney general shall, at the request of the commissioner or the director of the division of the budget, bring an action in the name of the people of the state of New York to enforce and collect any fine imposed pursuant to this subdivision. In any such action, the findings and determination of the hearing officer or hearing panel or of the commissioner shall be admissible evidence and shall be conclusive proof of the violation and the penalty assessed. For purposes of this subdivision, the term "teacher" shall mean any professional educator holding a teaching certificate or license, including but not limited to a classroom teacher, teaching assistant, pupil personnel services professional, school administrator or supervisor or superintendent of schools.

7-a. a. In addition to the authority to revoke and annul a certificate of qualification of a teacher in a proceeding brought pursuant to subdivision seven of this section, the commissioner shall be authorized, and it shall be his or her duty, to revoke and annul in accordance with this subdivision the teaching certificate of a teacher convicted of a sex offense for which registration as a sex offender is required pursuant to article six-C of the correction law or of any other violent felony offense or offenses committed against a child when such child was the intended victim of such offense.

b. As used in this subdivision, the following terms shall have the following meanings:

(1) "conviction" means any conviction whether by plea of guilty or nolo contendere or from a verdict after trial or otherwise;

(2) "sex offense" means an offense set forth in subdivision two or three of section one hundred sixty-eight-a of the correction law, including an offense committed in any jurisdiction for which the offender is required to register as a sex offender in New York;

(3) "teacher" means any professional educator holding a teaching certificate as defined in subparagraph four of this paragraph, including but not limited to a classroom teacher, teaching assistant, pupil personnel services professional, school administrator or supervisor or superintendent of schools;

(4) "teaching certificate" means the certificate or license or other certificate of qualification granted to a teacher by any authority whatsoever; and

(5) "violent felony offense" means any offense as defined in subdivision one of section 70.02 of the penal law.

c. Upon receipt of a certified copy of a criminal history record showing that a teacher has been convicted of a sex offense or sex offenses or a violent felony offense or offenses committed against a child when such child was the intended victim of such offense or upon receipt of notice of such a conviction as provided in paragraph d of this subdivision, the commissioner shall automatically revoke and annul the teaching certificate of such teacher without the right to a hearing. The commissioner shall mail notice of the revocation and annulment pursuant to this subdivision by certified mail, return receipt requested, and by first-class mail directed to the teacher at such teacher's last known address and, if different, the last address filed by the certificate holder with the commissioner and to the teacher's counsel of record in the criminal proceeding as reported in the notice pursuant to paragraph d of this subdivision. Such notice shall inform the teacher that his or her certificate has been revoked and annulled, identify the sex offense or sex offenses or violent felony offense or offenses committed against a child when such child was the intended victim of such offense of which the teacher has been convicted and shall set forth the procedure to follow if the teacher denies he or she is the person who has been so convicted. If such teacher notifies the commissioner in writing within twenty-five days after the date of receipt of the notice that he or she is not the same person as the convicted offender identified in the criminal record or identified pursuant to paragraph d of this subdivision, provides proof to reasonably support such claim and the commissioner is satisfied the proof establishes such claim, the commissioner shall, within five business days of the receipt of such proof, restore such teacher's teaching certificate retroactive to the date of revocation and annulment.

d. Upon conviction of a teacher of a sex offense defined in this subdivision, the district attorney or other prosecuting authority who obtained such conviction shall provide notice of such conviction to the commissioner identifying the sex offense or sex offenses or violent felony offense or offenses committed against a child when such child was the intended victim of such offense of which the teacher has been convicted, the name and address of such offender and other identifying information prescribed by the commissioner, including the offender's date of birth and social security number, to the extent consistent with federal and state laws governing personal privacy and confidentiality of information. Such notice shall also include the name and business address of the offender's counsel of record in the criminal proceeding.

e. Upon receipt of proof that the conviction or convictions that formed the basis for revocation and annulment of the teacher's teaching certificate pursuant to this subdivision have been set aside upon appeal or otherwise reversed, vacated or annulled, the commissioner shall be required to conduct a due process hearing pursuant to subdivision seven of this section and part eighty-three of title eight of the New York codes, rules and regulations prior to making a determination as to whether to reinstate the teacher's original teaching certificate. Such determination shall be made within ninety days after such proof has been received.

f. Except as provided in paragraph g of this subdivision, and notwithstanding any other provision of law to the contrary, a teacher shall be reinstated to his or her position of employment in a public school, with full back pay and benefits from the date his or her certificate was revoked or annulled to the date of such reinstatement, under the following circumstances:

(i) The termination of employment was based solely on the conviction of a sex offense, or conviction of a violent felony offense or offenses committed against a child when such child was the intended victim of such offense or the revocation or annulment of a certificate based on such conviction, and such conviction has been set aside on appeal or otherwise reversed, vacated or annulled and the commissioner has reinstated the teacher's certification pursuant to paragraph e of this subdivision; or

(ii) The termination of employment was based solely on the conviction of a sex offense or violent felony offense or offenses committed against a child when such child was the intended victim of such offense and it has been determined that the teacher is not the same person as the convicted offender.

g. If a teacher's employment was terminated as a result of a disciplinary proceeding conducted pursuant to section three thousand twenty-a of this chapter or other disciplinary hearing conducted pursuant to any collective bargaining or contractual agreement on one or more grounds other than conviction of a sex offense, or the revocation or annulment of a certificate based on such conviction, then nothing in paragraph f of this subdivision shall require a school district to reinstate employment of such teacher or be liable for back pay or benefits.

h. No provision of this article shall be deemed to preclude the following: (i) the commissioner from conducting a due process hearing pursuant to subdivision seven of this section and part eighty-three of title eight of the New York codes, rules and regulations; or (ii) a school district or employing board from bringing a disciplinary proceeding pursuant to section three thousand twenty-a or three thousand twenty-b of this chapter; or (iii) a school district or employing board from bringing an alternative disciplinary proceeding conducted pursuant to a collective bargaining or contractual agreement.

i. The commissioner shall be authorized to promulgate any regulations necessary to implement the provisions of this subdivision.

7-b. a. In addition to the authority to revoke and annul a certificate of qualification of a teacher in a proceeding brought pursuant to subdivisions seven and seven-a of this section, the commissioner shall be authorized, and it shall be his or her duty, to revoke and annul in accordance with this subdivision the certificate of a school administrator or supervisor convicted of an offense listed under subparagraph two of paragraph b of this subdivision.

b. As used in this subdivision, the following terms shall have the following meanings:

(1) "conviction" means any conviction whether by plea of guilty or nolo contendere or from a verdict after trial or otherwise;

(2) "offense" means defrauding the government as defined in section 195.20 of the penal law, and any such offense in any other jurisdiction which includes all of the elements of such felony and for which a sentence to a term of imprisonment in excess of one year was authorized and is authorized in such state, irrespective of whether such sentence was imposed;

(3) "school administrator or supervisor" means any professional school district administrator, school administrator or supervisor, or school business administrator holding a certificate as defined in subparagraph four of this paragraph; and

(4) "certificate" means the certificate or license or other certificate of qualification granted to qualify an individual to serve as a school administrator or supervisor by any authority whatsoever.

c. Upon receipt of a certified copy of a criminal history record showing that a school administrator or supervisor has been convicted of an offense as defined in subparagraph two of paragraph b of this subdivision or upon receipt of notice of such a conviction as provided in paragraph d of this subdivision, the commissioner shall automatically revoke and annul the certificate of such school administrator or supervisor without the right to a hearing. The commissioner shall mail notice of the revocation pursuant to this subdivision by certified mail, return receipt requested, and by first-class mail directed to the school administrator's or supervisor's last known address and, if different, the last address filed by the certificate holder with the commissioner and to the school administrator's or supervisor's counsel of record in the criminal proceeding as reported in the notice pursuant to paragraph d of this subdivision. Such notice shall inform the school administrator or supervisor that his or her certificate has been revoked and annulled, identify the offense of which the school administrator or supervisor has been convicted and shall set forth the procedure to follow if the school administrator or supervisor denies he or she is the person who has been so convicted. If such school administrator or supervisor notifies the commissioner in writing within twenty-five days after the date of receipt of the notice that he or she is not the same person as the convicted offender identified in the criminal record, or identified pursuant to paragraph d of this subdivision, provides proof to reasonably support such claim and the commissioner is satisfied the proof establishes such claim, the commissioner shall, within five business days of the receipt of such proof, restore such school administrator's or supervisor's teaching certificate retroactive to the date of revocation and annulment.

d. Upon conviction of a school administrator or supervisor of an offense defined in subparagraph two of paragraph b of this subdivision, the district attorney or other prosecuting authority who obtained such conviction shall provide notice of such conviction to the commissioner identifying the offense of which the school administrator or supervisor has been convicted, the name and address of such offender and other identifying information prescribed by the commissioner, including the offender's date of birth and social security number, to the extent consistent with federal and state laws governing personal privacy and confidentiality of information. Such district attorney or other prosecuting authority shall include in such notice the name and business address of the offender's counsel of record in the criminal proceeding.

e. Upon receipt of proof that the conviction or convictions that formed the basis for revocation and annulment of the school administrator's or supervisor's certificate pursuant to this subdivision have been set aside upon appeal or otherwise reversed, vacated or annulled, the commissioner shall be required to conduct a due process hearing pursuant to subdivision seven of this section and part eighty-three of title eight of the New York codes, rules and regulations prior to making a determination as to whether to reinstate the school administrator's or supervisor's original certificate. Such determination shall be made within ninety days after such proof has been received.

f. Except as provided in paragraph g of this subdivision, and notwithstanding any other provision of law to the contrary, a school administrator or supervisor shall be reinstated to his or her position of employment in a public school or public school district, with full back pay and benefits from the date his or her certificate was revoked or annulled to the date of such reinstatement, under the following circumstances:

(1) The termination of employment was based solely on the conviction of an offense defined in subparagraph two of paragraph b of this subdivision, or the revocation or annulment of a certificate based on such conviction, and such conviction has been set aside on appeal or otherwise reversed, vacated or annulled and the commissioner has reinstated the school administrator's or supervisor's certification pursuant to paragraph e of this subdivision; or

(2) The termination of employment was based solely on the conviction of an offense defined in subparagraph two of paragraph b of this subdivision and it has been determined that the school administrator or supervisor is not the same person as the convicted offender.

g. If a school administrator's or supervisor's employment was terminated as a result of a disciplinary proceeding conducted pursuant to section three thousand twenty-a of this chapter or other disciplinary hearing conducted pursuant to any collective bargaining or contractual agreement on one or more grounds other than conviction of an offense defined in subparagraph two of paragraph b of this subdivision, or the revocation or annulment of a certificate based on such conviction, then nothing in paragraph f of this subdivision shall require a school district to reinstate the employment of such school administrator or supervisor or be liable for back pay or benefits.

h. No provision of this article shall be deemed to preclude the following: (1) the commissioner from conducting a due process hearing pursuant to subdivision seven of this section and part eighty-three of title eight of the New York codes, rules and regulations; or (2) a school district or employing board from bringing a disciplinary proceeding pursuant to section three thousand twenty-a of this chapter; or (3) a school district or employing board from bringing an alternative disciplinary proceeding conducted pursuant to a collective bargaining or contractual agreement.

i. The commissioner shall be authorized to promulgate any regulations necessary to implement the provisions of this subdivision.

8. He shall cause to be prepared and keep in his office records of all persons who have received, or shall receive, certificates of qualification to teach or diplomas of the state teachers colleges, and state colleges for teachers, with the dates thereof, and shall note thereon all annulments of such certificates and diplomas, and reversals thereof, with the dates and causes thereof, together with such other particulars as he may deem expedient.

9. The commissioner shall procure with the consent of the federal authorities complete lists giving the names, ages and destination within the state of all alien children of school age and such other facts as will tend to identify them, and shall deliver copies of such lists to the several boards of education and school boards in the respective localities within the state to which said children shall be destined, to aid in the enforcement of the provisions of this chapter relative to the compulsory attendance at school of children of school age.

10. He may administer oaths and take affidavits concerning any matter relating to the duties of his office or pertaining in any way to the schools of the state or any part thereof.

11. He is hereby authorized to furnish, by means of pictorial or graphic representations, additional facilities for instruction in geography, history, science and kindred subjects, to the schools, institutions and organizations under the supervision of the regents. Material collected for this purpose may, under regents' general rules, be lent for a limited time to responsible institutions and organizations for the benefit of artisans, mechanics and other citizens of the several communities of the state. He may from time to time enter into contracts necessary for carrying out this provision.

12. The commissioner of education is authorized and directed to establish and provide for the maintenance and conduct of courses of study or training in state teachers colleges and state colleges for teachers and in colleges and universities and other educational institutions and in connection with other educational agencies for the purpose of training teachers in principles and methods of instruction, and to give them knowledge to fit them to instruct foreign born and native adults and minors over sixteen years of age in evening, extension, factory, home and community classes. Such courses of study shall be prescribed by the commissioner of education and shall continue for a period of not less than one year. No teacher employed to instruct foreign born and native adults and minors over sixteen years of age shall be employed by the state or compensated in whole or in part by the state, unless he shall have completed such course of study or training or shall have an equivalent thereof to be determined under the regulations of the commissioner of education. A special certificate shall be issued to teachers who have completed such course of study or a course of instruction which is equivalent thereto, provided, however, that temporary permits may be issued by the commissioner of education to teachers who are qualified to give such instruction pending the completion of such a course of study or training.

12-a. The commissioner shall evaluate the effectiveness of all teacher preparation programs in the state, and the timelines and costs of developing or modifying data systems to collect the necessary data. Such study shall consider measuring the effectiveness of such programs based on the academic performance of their students and graduates and through other measures. The commissioner shall consult with the chancellors of the state university of New York and the city university of New York, and other representatives of institutions of higher education. Upon completion of such study, the commissioner shall make recommendations to the board of regents on implementation of such methodologies.

13. The commissioner of education or the board of education or trustees of any city or school district may provide for the establishment of courses of instruction or study and schools in connection with factories, places of employment, or in such other places as he or they may deem advisable, for the purpose of giving instruction to foreign-born and native adults and minors over the age of sixteen years. Such course of instruction or study shall include instruction in English, history, civics and other subjects tending to promote good citizenship and to increase vocational efficiency. Such course of instruction and study shall be prescribed by the regents of the university of the state of New York, and shall be in conformity with rules to be adopted by them.

14. a. All contracts for the transportation of school children, all contracts to maintain school buses owned or leased by a school district that are used for the transportation of school children, all contracts for mobile instructional units, and all contracts to provide, maintain and operate cafeteria or restaurant service by a private food service management company shall be subject to the approval of the commissioner, who may disapprove a proposed contract if, in his opinion, the best interests of the district will be promoted thereby. Except as provided in paragraph e of this subdivision, all such contracts involving an annual expenditure in excess of the amount specified for purchase contracts in the bidding requirements of the general municipal law shall be awarded to the lowest responsible bidder, which responsibility shall be determined by the board of education or the trustee of a district, with power hereby vested in the commissioner to reject any or all bids if, in his opinion, the best interests of the district will be promoted thereby and, upon such rejection of all bids, the commissioner shall order the board of education or trustee of the district to seek, obtain and consider new proposals. All proposals for such transportation, maintenance, mobile instructional units, or cafeteria and restaurant service shall be in such form as the commissioner may prescribe. Advertisement for bids shall be published in a newspaper or newspapers designated by the board of education or trustee of the district having general circulation within the district for such purpose. Such advertisement shall contain a statement of the time when and place where all bids received pursuant to such advertisement will be publicly opened and read either by the school authorities or by a person or persons designated by them. All bids received shall be publicly opened and read at the time and place so specified. At least five days shall elapse between the first publication of such advertisement and the date so specified for the opening and reading of bids. The requirement for competitive bidding shall not apply to an award of a contract for the transportation of pupils or a contract for mobile instructional units, if such award is based on an evaluation of proposals in response to a request for proposals pursuant to paragraph e of this subdivision. The requirement for competitive bidding shall not apply to annual, biennial, or triennial extensions of a contract nor shall the requirement for competitive bidding apply to quadrennial or quinquennial year extensions of a contract involving transportation of pupils, maintenance of school buses or mobile instructional units secured either through competitive bidding or through evaluation of proposals in response to a request for proposals pursuant to paragraph e of this subdivision, when such extensions (1) are made by the board of education or the trustee of a district, under rules and regulations prescribed by the commissioner, and, (2) do not extend the original contract period beyond five years from the date cafeteria and restaurant service commenced thereunder and in the case of contracts for the transportation of pupils, for the maintenance of school buses or for mobile instructional units, that such contracts may be extended, except that power is hereby vested in the commissioner, in addition to his existing statutory authority to approve or disapprove transportation or maintenance contracts, (i) to reject any extension of a contract beyond the initial term thereof if he finds that amount to be paid by the district to the contractor in any year of such proposed extension fails to reflect any decrease in the regional consumer price index for the N.Y., N.Y.-Northeastern, N.J. area, based upon the index for all urban consumers (CPI-U) during the preceding twelve month period; and (ii) to reject any extension of a contract after ten years from the date transportation or maintenance service commenced thereunder, or mobile instructional units were first provided, if in his opinion, the best interests of the district will be promoted thereby. Upon such rejection of any proposed extension, the commissioner may order the board of education or trustee of the district to seek, obtain and consider bids pursuant to the provisions of this section. The board of education or the trustee of a school district electing to extend a contract as provided herein, may, in its discretion, increase the amount to be paid in each year of the contract extension by an amount not to exceed the regional consumer price index increase for the N.Y., N.Y.-Northeastern, N.J. area, based upon the index for all urban consumers (CPI-U), during the preceding twelve month period, provided it has been satisfactorily established by the contractor that there has been at least an equivalent increase in the amount of his cost of operation, during the period of the contract.

b. Notwithstanding the provisions of paragraph a of this subdivision, in the case of any emergency arising out of an accident or other unforeseen occurrence or condition affecting pupil transportation services within a district, and requiring immediate action which cannot await competitive bidding, interim contracts for pupil transportation services may be let by the board of education or the trustee of such district for a period not to exceed one month, pending the award of a contract for such services in compliance with the provisions of paragraph a of this subdivision.

c. Each board of education, or the trustees, of a school district which elected or elects to extend one or more pupil transportation contracts may extend a contract in an amount which is in excess of the maximum increase allowed by use of the CPI referenced in paragraph a of this subdivision. Such excess amount shall not be greater than the sum of the following: (i) the sum of the actual cost of qualifying criminal history and driver licensing testing fees attributable to special requirements for drivers of school buses pursuant to articles nineteen and nineteen-A of the vehicle and traffic law plus the actual cost of any diagnostic tests and physical performance tests that are deemed to be necessary by an examining physician or the chief school officer to determine whether an applicant to drive a school bus under the terms of the contract has the physical and mental ability to operate a school transportation conveyance and to satisfactorily perform the other responsibilities of a school bus driver pursuant to regulations of the commissioner; (ii) in a school district located in a city with at least one million inhabitants, the actual cost of clean air technology filters and Global Positioning System (GPS) technology; (iii) in a school district located in a city with at least one million inhabitants, with respects only to any extension beginning in fiscal year two thousand five--two thousand six, the sum of the actual cost of providing school bus attendants including the actual cost of criminal history record checks for school bus attendant applicants and training and instruction for school bus attendants pursuant to section twelve hundred twenty-nine-d of the vehicle and traffic law plus up to five percent of such cost for necessary administrative services; and (iv) the actual cost of equipment or vehicle modification, or training required, by any state or local legislation or regulation promulgated or effective on or after June first, two thousand five. Such costs shall be approved by the commissioner upon documentation provided by the school district and contractor as required by the commissioner.

* d. Notwithstanding the provisions of paragraphs a, b and c of this subdivision, the board of education or the trustee of a district and a contractor providing pupil transportation services to such district may amend a contract for pupil transportation services upon a finding that such amendment is necessary to comply with any federal, state or local law, rule or regulation imposed after the execution of such contract, or to enhance the safety of pupil transportation, as determined by the board or trustee subject to the approval of the commissioner pursuant to regulations which shall require demonstrable enhancements in pupil safety and/or increased savings consistent with maintaining pupil safety. Such amendment shall cause no additional cost to the state, locality or school district. The commissioner shall not approve such an amendment if the commissioner finds that it circumvents the competitive bidding requirements contained in paragraph a of this subdivision, or otherwise violates this section or any other provision of law, or fails to increase or maintain the safety of pupil transportation.

* NB Repealed January 1, 2020

e. Notwithstanding the provisions of any general, special or local law or charter, a board of education or a trustee of a district, pursuant to rules and regulations promulgated by the commissioner, may award a contract for the transportation of pupils or a contract for mobile instructional units involving an annual expenditure in excess of the amount specified for purchase contracts in the bidding requirements of the general municipal law in compliance with the provisions of paragraph a of this subdivision or subsequent to an evaluation of proposals submitted in response to a request for proposals prepared by or for the board of education or trustee of a district. The commissioner, in addition to his existing statutory authority to approve or disapprove transportation contracts, may reject any award of a transportation contract or a contract for mobile instructional units that is based on an evaluation of proposals submitted in response to a request for proposals if he finds that (1) the contractor is not the most responsive to the request for proposals, or (2) that the best interests of the district will be promoted thereby.

f. When a board of education or a trustee of a school district elects to receive proposals submitted in response to a request for proposals, such board of education or trustee shall evaluate each proposal from a responding contractor according to criteria established by the commissioner. For evaluation of proposals related to contracts for pupil transportation services, such criteria shall include at a minimum (i) the previous experience of the contractor in transporting pupils, (ii) the name of each transportation company the contractor has been an owner or a manager and previous experience, (iii) a description of any safety programs implemented by the contractor, (iv) a record of accidents in motor vehicles under the control of the contractor, (v) driving history of employees of the contractor, (vi) inspection records and model year of the motor vehicles under the control of the contractor, (vii) maintenance schedule of the motor vehicles under the control of the contractor, (viii) financial analysis of the contractor, and (ix) compliance with insurance requirements. For evaluation of proposals related to contracts for mobile instructional units, such criteria shall include at a minimum (1) the previous experience of the contractor in providing mobile instructional units for use by public school districts, (2) the name of each transportation company or manufacturer in which the contractor or any of the contractor's officers has been an owner or a manager or has had a controlling interest, (3) a description of any vehicle safety standards included in the design standards for the mobile instructional units under the control of the contractor that exceed applicable standards defined in statute or regulations, (4) inspection records and model year of the mobile instructional units under the control of the contractor, (5) maintenance schedule of the mobile instructional units under the control of the contractor, (6) financial analysis of the contractor and (7) compliance with insurance requirements.

15. The extension industrial teacher training courses heretofore established are continued under the jurisdiction and control of the education department. Members of the faculty to teach such courses shall be appointed by the commissioner of education and, subject to the approval of the director of the budget, shall be classified, allocated and paid in accordance with the schedules contained in section three hundred fifty-five-a of this chapter.

16. The commissioner shall cooperate with the commissioner of health to facilitate the timely establishment and maintenance of current records of courses in advanced emergency medical technology.

17. Whenever a mistake has been made, or an honest dispute exists, as to the location of the division line between land owned by the state, which is under the jurisdiction, care, custody or control of the department of education, and adjoining privately owned land, the commissioner of education, acting for and on behalf and in the name of the people of the state of New York, may enter into a boundary line agreement, fixing and determining the division line between such lands, subject to the approval of the attorney general as to form, content and manner of execution.

18. The commissioner shall cooperate with the superintendent of financial services and the commissioner of commerce in the creation of educational programs to be offered in conjunction with and in support of the export finance awareness program of the department of financial services and the department of commerce. Such assistance may include, but shall not be limited to, the development of specific training programs, identification of potential training needs, provision of facilities for training and the identification of potential trainees. Further activity by the commissioner shall require that a designee of the commissioner attend each and every export awareness advisory board meeting, formally report to the commissioner, and have the commissioner contact the superintendent of financial services and the commissioner of commerce so that the superintendent of financial services may coordinate the activities of each of these components in the area of training.

19. The commissioner is authorized and directed to require all elementary and secondary schools to store all chemicals present in their science facilities in locked and secure storage rooms and cabinets. The schools shall provide for the placement, spacing, arrangement, ventilation and fire protection of such stored chemicals in accordance with guidelines promulgated by the commissioner of education. The commissioner shall also require all elementary and secondary schools to prepare at least annually an inventory of such chemicals, including the chemical's name, the chemical abstracts service registry number, a hazard warning code, the generally accepted method or methods of disposal, a compatible storage code, the date received, the scheduled date of disposal, the quantity received, the quantity remaining and its location. The inventory must be kept in a secure location and be available for inspection by the commissioner.

20. He shall also have and execute such further powers and duties as he shall be charged with by the regents.

21. a. For the purposes of the computation of the apportionment of aid under any of the provisions of this chapter or any other law, the commissioner shall promulgate regulations to provide where not otherwise provided by law, for the use of whole numbers, fractions or decimals. Such regulations shall specify when such numbers shall be rounded or truncated. Such regulations may provide that under each apportionment the amount of aid to be paid pursuant to the applicable section of law may be paid in whole dollars.

b. The commissioner shall periodically prepare an updated electronic data file containing actual and estimated data relating to apportionments due and owing during the current school year and projections of such apportionments for the following school year to school districts and boards of cooperative educational services from the general support for public schools, growth and boards of cooperative educational services appropriations on the following dates: November fifteenth, or such alternative date as may be requested by the director of the budget for the purpose of preparation of the executive budget; February fifteenth, or such alternative date as may be jointly requested by the chair of the senate finance committee and the chair of the assembly ways and means committee; and May fifteenth.

c. The commissioner shall transmit a report in support of the general support for public schools appropriation to the director of the budget and each such committee chair containing schedules displaying such apportionments then due and owing, including updated data for the current audit year, seven preceding audit years and the estimated year, to coincide with each such update and by September first with respect to payments due for the preceding school year.

22. The commissioner shall establish the procedures for a statewide system of assigning unique student identification numbers for all students in public and nonpublic schools within the state for purposes of student tracking and for state reporting purposes. Students shall retain their numbers until they attain the age of twenty-one. As new students enter schools in New York, they shall be assigned a unique number. The commissioner shall include in such system appropriate procedures for insuring security and confidentiality of student information. The commissioner shall adopt regulations to provide for the implementation of such statewide system by school districts and nonpublic schools.

23. The commissioner shall have primary responsibility for the development and implementation of integrated employment opportunities including short-term and intensive supported employment services and, as appropriate, long-term extended support services and shall coordinate with the commissioner of social services, the commissioner of the office of mental health and the commissioner of the office of mental retardation and developmental disabilities under an integrated employment implementation plan, pursuant to article twenty-one of this chapter.

24. Notwithstanding any inconsistent provision of this chapter, the commissioner may, by regulation, provide for a system whereby schools, school districts and municipalities submit required certifications electronically or in any other media form which the commissioner reasonably determines offers the same degree of accountability and control provided by paper certifications. The certifications described in this subdivision shall constitute written instruments, computer data or statements within the meaning of articles one hundred seventy, one hundred seventy-five and one hundred seventy-six of the penal law.

25. The commissioner shall conduct periodic fiscal audits of boards of cooperative educational services as defined in section nineteen hundred fifty of this chapter and, to the extent sufficient resources are provided the department for such purpose, shall assure that each such board of cooperative educational services is audited at least once every three years.

26. The commissioner is authorized and directed to promulgate rules and regulations to require that any statement prepared to satisfy the provisions of sections sixteen hundred eight, seventeen hundred sixteen and twenty-six hundred one-a of this chapter, any district-wide mailing distributed which in whole or part related to such statement, and any report prepared to satisfy the requirements of sections sixteen hundred ten, seventeen hundred twenty-one and twenty-five hundred twenty-eight of this chapter, commencing in the nineteen hundred ninety-seven--ninety-eight school year, be in plain language and that categorization of and format for revenue including payments in lieu of taxes, property tax refunds from certiorari proceedings, expenditure, transfer, and fund balance information and changes in such data from the prior year and, in the case of a resubmitted or amended budget, changes in such information from the prior year's submitted budget, shall be complete and accurate and set forth in such a manner as to best promote public comprehension and readability.

27. The commissioner shall promulgate regulations in consultation with the New York state energy research and development authority concerning the development and approval of energy performance contracts for school districts and boards of cooperative educational services in accordance with subdivision eight of section 9-103 of the energy law.

28. On or before April first, two thousand, the commissioner shall develop and implement an automated board of cooperative educational services state aid reporting system for the purpose of tracking and reporting state and local expenditures for aidable shared services pursuant to subdivision five of section nineteen hundred fifty of this chapter. Such system shall track state and local expenditures in the manner prescribed by the commissioner, provided that, at a minimum, such system shall report such expenditures by board of cooperative educational services, by type of cooperative service agreement (CO-SER) and by component school district. In addition, such system shall report expenses and aid totals, as well as expenditures and aid per resident weighted average daily attendance.

29. The commissioner shall develop a program whereby any veteran of the armed forces who served in world war II and who was unable, for any reason, to complete a secondary education, may be awarded a high school diploma based on knowledge and experience gained while in service.

29-a. The commissioner shall develop a program whereby any veteran of the armed forces who served in the Korean conflict and who was unable, for any reason, to complete a secondary education, may be awarded a high school diploma based on knowledge and experience gained while in service.

29-b. The commissioner shall develop a program whereby any veteran of the armed forces who served in the Vietnam war and who was unable, for any reason, to complete a secondary education, may be awarded a high school diploma based on knowledge and experience gained while in service.

30. (a) The commissioner, in cooperation with the division of criminal justice services and in accordance with all applicable provisions of law, shall promulgate rules and regulations to require the fingerprinting of prospective employees, as defined in section eleven hundred twenty-five of this chapter, of school districts, charter schools and boards of cooperative educational services and authorizing the fingerprinting of prospective employees of nonpublic and private elementary and secondary schools, and for the use of information derived from searches of the records of the division of criminal justice services and the federal bureau of investigation based on the use of such fingerprints. The commissioner shall also develop a form for use by school districts, charter schools, boards of cooperative educational services, and nonpublic and private elementary and secondary schools in connection with the submission of fingerprints that contains the specific job title sought and any other information that may be relevant to consideration of the applicant. The commissioner shall also establish a form for the recordation of allegations of child abuse in an educational setting, as required pursuant to section eleven hundred twenty-six of this chapter. No person who has been fingerprinted pursuant to section three thousand four-b of this chapter or pursuant to section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law and whose fingerprints remain on file with the division of criminal justice services shall be required to undergo fingerprinting for purposes of a new criminal history record check. This subdivision and the rules and regulations promulgated pursuant thereto shall not apply to a school district within a city with a population of one million or more.

(b) The commissioner, in cooperation with the division of criminal justice services, shall promulgate a form to be provided to all such prospective employees of school districts, charter schools, boards of cooperative educational services, and nonpublic and private elementary and secondary schools that elect to fingerprint and seek clearance for prospective employees that shall:

(i) inform the prospective employee that the commissioner is required or authorized to request his or her criminal history information from the division of criminal justice services and the federal bureau of investigation and review such information pursuant to this section, and provide a description of the manner in which his or her fingerprint cards will be used upon submission to the division of criminal justice services;

(ii) inform the prospective employee that he or she has the right to obtain, review and seek correction of his or her criminal history information pursuant to regulations and procedures established by the division of criminal justice services.

(c) The prospective employer shall obtain the signed, informed consent of the prospective employee on such form supplied by the commissioner which indicates that such person has:

(i) been informed of the right and procedures necessary to obtain, review and seek correction of his or her criminal history information;

(ii) been informed of the reason for the request for his or her criminal history information;

(iii) consented to such request for a report;

(iv) supplied on the form a current mailing or home address for the prospective employee;

(v) been informed that he or she may withdraw his or her application for employment pursuant to this section, without prejudice, at any time before employment is offered or declined, regardless of whether the prospective employee or employer has reviewed such prospective employee's criminal history information;

(vi) where the applicant is to be fingerprinted pursuant to section three thousand thirty-five of this chapter, the process for seeking a waiver of the fees associated with conducting a criminal history records check, pursuant to paragraph (b) of subdivision four of section three thousand thirty-five of this chapter,

(vii) been informed that in the event his or her employment is terminated and such person has not become employed in the same or another school district, charter school, board of cooperative educational services, or nonpublic or private elementary or secondary school within twelve-months of such termination, the commissioner shall notify the division of criminal justice services of such termination, and the division of criminal justice services shall destroy the fingerprints of such person. Such person may request that the commissioner notify the division of criminal justice services that his or her fingerprints shall be destroyed prior to the expiration of such twelve month period in which case the commissioner shall notify the division of criminal justice services and the division shall destroy the fingerprints of such person promptly upon receipt of the request; and

(viii) been informed of the manner in which he or she may submit to the commissioner any information that may be relevant to the consideration of his or her application for clearance including, where applicable, information in regard to his or her good conduct and rehabilitation.

* (d) The commissioner shall develop forms to be provided to all school districts, charter schools, boards of cooperative educational services, and to all nonpublic and private elementary and secondary schools that elect to fingerprint their prospective employees, to be completed and signed by prospective employees when conditional appointment or emergency conditional appointment is offered.

* NB Repealed July 1, 2017

* (e) The commissioner may promulgate rules and regulations regarding the conditional appointment and emergency conditional appointment of a prospective employee.

* NB Repealed July 1, 2017

* 31. The commissioner shall direct that each school district, charter school, and private elementary and secondary school appoint a designated educational official for the purposes set forth in section 380.90 of the criminal procedure law, subdivision seventeen of section 301.2 and subdivision three of section 380.1 of the family court act. In addition, the commissioner shall promulgate rules and regulations, in consultation with the office of court administration, to facilitate electronic access by the courts to the names and addresses of such designated educational officials.

* NB There are 2 sub 31's

* 31. The commissioner shall cooperate with the commissioner of agriculture and markets in establishing a farm-to-school program and coordinating New York Harvest For New York Kids Week as described in subdivision five-b of section sixteen of the agriculture and markets law. The commissioner's responsibilities shall include, but not be limited to, compiling information for the department of agriculture and markets from school districts and other educational institutions under the department's jurisdiction interested in purchasing New York farm products and disseminating to those districts and institutions information from the department of agriculture and markets about the availability of New York farm products, and contact information for farmers and other businesses marketing such products. The commissioner shall report to the legislature about the need for changes in law to facilitate the purchase of such products by schools and other institutions.

* NB There are 2 sub 31's

* 33. a. The commissioner shall establish procedures for the approval of providers of supplemental educational services in accordance with the provisions of subsection (e) of section one thousand one hundred sixteen of the No Child Left Behind Act of 2001 and shall adopt regulations to implement such procedures. Notwithstanding any other provision of state or local law, rule or regulation to the contrary, any local educational agency that receives federal funds pursuant to title I of the Elementary and Secondary Education Act of nineteen hundred sixty-five, as amended, shall be authorized to contract with the approved provider selected by a student's parent, as such term is defined in subsection thirty-one of section nine thousand one hundred one of the No Child Left Behind Act of 2001, for the provision of supplemental educational services to the extent required under such section one thousand one hundred sixteen. Eligible approved providers shall include, but not be limited to, public schools, BOCES, institutions of higher education, and community based organizations.

b. Notwithstanding any other provision of law to the contrary, for purposes of article twenty-three-B of this chapter and for purposes of a criminal history record check pursuant to section three thousand thirty-five or subdivision twenty of section twenty-five hundred ninety-h of this chapter, any individual who is employed by or associated with a supplemental educational services provider approved by the commissioner other than a school district, board of cooperative educational services or charter school, and who will provide supplemental educational services through direct contact with eligible children shall be deemed to be an employee of the school district in which he or she provides such services for purposes of article twenty-three-B of this chapter and shall be deemed to be a prospective employee of each school district in which such provider is authorized to provide services and shall be required to be fingerprinted pursuant to section three thousand thirty-five or subdivision twenty of section twenty-five hundred ninety-h of this chapter, regardless of the location in which such services are delivered.

* NB Repealed June 30, 2017

34. The commissioner is hereby authorized and directed to apply school bus safety practices instruction and retraining requirements prescribed pursuant to the provisions of section thirty-six hundred twenty-four of this chapter to drivers who operate transportation which is owned, leased or contracted for by private and parochial schools to the same extent as such requirements shall apply to drivers who operate transportation which is owned, leased or contracted for by public school districts. The chief school administrator of every private and parochial school shall approve the employment of each driver for each school bus operated for such private or parochial school and shall ensure that each such driver shall meet the school bus safety practices instruction and retraining requirements prescribed pursuant to section thirty-six hundred twenty-four of this chapter. Nothing in this subdivision shall be construed to apply such provisions to volunteer drivers who transport pupils on other than a regularly established route on an occasional basis.

* 35. The commissioner shall develop guidelines by which school districts may establish a program to make available to parents or persons in parental relation of children attending schools in such districts, an internet based electronic communications system to provide for the transmission of individual personalized messages or group communication over the internet, to communicate with the teachers of such children.

* NB There are 2 sb 35's

* 35. The commissioner shall, in cooperation with the commissioner of mental health, develop guidelines for voluntary implementation by school districts, that incorporate social and emotional development into elementary and secondary school educational programs as prescribed in paragraph (b) of subdivision one of section three of the children's mental health act of 2006.

* NB There are 2 sb 35's

36. The commissioner shall ensure that by July first, two thousand eight, a student progress report, written in plain English and in a form prescribed by the commissioner, is prepared for all students. Such progress report shall provide parents or persons in parental relation with information on their child's performance on state assessments over multiple years of testing and shall also explain the process by which parents or persons in parental relation may inquire further about their child's progress. All school districts and charter schools shall prepare and disseminate the student progress report to parents or persons in parental relation in a timely manner.

37. The commissioner shall develop methods to support educators in the use of performance data to assist in student learning, which shall be periodically improved based on feedback from educators.

38. The commissioner shall develop informational materials to assist parents or persons in parental relation and teachers in understanding the regents learning standards and the results of state assessments.

39. The commissioner shall develop a school leadership report card and a separate school progress report card to assist boards of education, the state and the public in assessing the performance of school leaders, including superintendents of schools and building principals, and the schools that they lead. The report cards shall include an assessment of the school's progress in achieving standards of excellence. By January first, two thousand nine, the commissioner shall develop such standards of excellence which shall include, but not be limited to, parent involvement, curriculum, teacher quality, and accountability measures as set forth in section two hundred eleven-a of this title. The commissioner shall promulgate regulations requiring the trustees or boards of education of every common, union free, central, central high school and city school district, and the chancellor of a city school district in a city of one million or more inhabitants, to attach copies of such report cards to the statement of estimated expenditures pursuant to section sixteen hundred eight or seventeen hundred sixteen of this chapter, where applicable, and to otherwise make the report cards publicly available in the same manner as a school district report card.

40. The board of regents shall explore the development of a prekindergarten through postsecondary (P-16) data system that tracks student performance from prekindergarten through attendance at public colleges in this state and links students to teachers or instructors. The commissioner shall consult with other relevant state departments, agencies and instrumentalities of the state about the feasibility of linking the system to other data collection systems containing information relevant to the education of children, including but not limited to social services information; and to identify barriers to the exchange of data between the P-16 system and social services and other systems under their control and collaborate to facilitate the free exchange of data. Such data system shall be maintained consistent with applicable confidentiality requirements, so as to prevent disclosures that would constitute an unwarranted invasion of personal privacy. The commissioner shall report to the board of regents on activities conducted pursuant to this subdivision.

41. The commissioner shall establish a program to evaluate various methods used by schools to identify students receiving a free or reduced price meal under programs authorized by the National School Lunch Act, as amended, or the Child Nutrition Act of 1966, as amended. The commissioner shall identify methodologies and practices utilized by schools and school districts, within the state and nationally, to:

a. simplify student access to meal programs; and

b. identify students through an electronic payment system, or through other means, in order to eliminate the overt identification of students receiving a free or reduced price meal. On or before July first, two thousand nine, the commissioner shall disseminate detailed information on the best practices utilized by such schools and school districts which simplify access and eliminate the distinction between students receiving a free or reduced price meal and those paying full price so as to more effectively operate the program. The commissioner shall also submit a report containing such information to the legislature on or before such date.

42. a. The commissioner, in conjunction with the commissioner of health, shall promulgate and review as necessary rules and regulations relating to pupils who suffer mild traumatic brain injuries, also referred to as a "concussion," while receiving instruction or engaging in any school sponsored or related activity. In developing such rules and regulations, the commissioner shall consider comments from stakeholders and other interested parties including but not limited to parents, teachers, students, school administrators, school athletic trainers, sport coaches, medical and health professionals, the public schools athletic league (PSAL), the New York state public high school athletic association (NYSPHSAA), and other athletic associations. Such regulations shall include, but not be limited to:

(i) requiring a course of instruction relating to recognizing the symptoms of mild traumatic brain injuries and monitoring and seeking proper medical treatment for pupils who suffer mild traumatic brain injuries. Such course of instruction shall be required to be completed on a biennial basis by all school coaches, physical education teachers, nurses and athletic trainers. The course of instruction required by this subparagraph shall include, but not be limited to, the definition of a "concussion," signs and symptoms of mild traumatic brain injuries, how such injuries may occur, practices regarding prevention, and the guidelines for the return to school and to certain school activities after a pupil has suffered a mild traumatic brain injury regardless of whether such injury occurred outside of school. Such training may be completed by means of courses of instruction, including but not limited to, courses provided online and by teleconference approved by the department;

(ii) providing that the department and the department of health shall post on their internet websites information relating to mild traumatic brain injuries, which shall include but not be limited to, the definition of a "concussion," signs and symptoms of mild traumatic brain injuries, how such injuries may occur, and the guidelines for the return to school and to certain school activities after a pupil has suffered a mild traumatic brain injury regardless of whether such injury occurred outside of school. Schools shall be required to include such information in any permission form or parent or person in parental relation consent form or similar document that may be required for a pupil's participation in interscholastic sports and shall also include such information, or reference how to obtain such information from the department and the department of health internet websites, on the school's internet website, if one exists;

(iii) requiring the immediate removal from athletic activities of any pupil believed to have sustained or who has sustained a mild traumatic brain injury. In the event that there is any doubt as to whether a pupil has sustained a concussion, it shall be presumed that he or she has been so injured until proven otherwise. No such pupil shall resume athletic activity until he or she shall have been symptom free for not less than twenty-four hours, and has been evaluated by and received written and signed authorization from a licensed physician. Such authorization shall be kept on file in the pupil's permanent health record. Furthermore, such rules and regulations shall provide guidelines for limitations and restrictions on school attendance and activities for pupils who have sustained mild traumatic brain injuries, consistent with the directives of the pupil's treating physician.

(iv) authorizing each school or school district, in its discretion, to establish a concussion management team which may be composed of the athletic director (if any), a school nurse, the school physician, a coach of an interscholastic team, an athletic trainer or such other appropriate personnel as designated by the school or school district. The concussion management team shall oversee the implementation of the rules and regulations promulgated pursuant to this subdivision as it pertains to their associated school including the requirement that all school coaches, physical education teachers, nurses and athletic trainers that work with and provide instruction to pupils engaged in school sponsored athletic activities complete training relating to mild traumatic brain injuries. Furthermore, every concussion management team may establish and implement a program which provides information on mild traumatic brain injuries to parents and persons in parental relation throughout each school year.

b. The rules and regulations established pursuant to this subdivision shall be deemed to be the minimum standards that must be complied with by every public school relating to mild traumatic brain injuries. Such rules and regulations may also be implemented by nonpublic schools if they so authorize. Nothing in this subdivision shall prohibit any public school or nonpublic school from adopting and implementing more stringent standards.

43. The commissioner shall make available, on the department internet website, materials on problem gambling among school-age youth identified or developed by the office of alcoholism and substance abuse services in consultation with the department, pursuant to subdivision (j) of section 19.07 of the mental hygiene law.

44. The commissioner shall prohibit the administration of traditional standardized tests, as defined in regulations issued by the commissioner, in pre-kindergarten programs and in grades kindergarten through second grade; provided, however, that nothing herein shall prohibit assessments in which students perform real-world tasks that demonstrate application of knowledge and skills or assessments that are otherwise required to be administered by federal law.

* 45. The commissioner shall provide that no school district or board of cooperative educational services may place or include on a student's official transcript or maintain in a student's permanent record any individual student score on a state administered standardized English language arts or mathematics assessment for grades three through eight, provided that nothing herein shall be construed to interfere with required state or federal reporting or to excuse a school district from maintaining or transferring records of such test scores separately from a student's permanent record, including for purposes of required state or federal reporting.

* NB Repealed December 31, 2018

* 46. The commissioner shall provide that any test results on a state administered standardized English language arts or mathematics assessment for grades three through eight sent to parents or persons in parental relation to a student include a clear and conspicuous notice that such results will not be included on the student's official transcript or in the student's permanent record and are being provided to the student and parents for diagnostic purposes.

* NB Repealed December 31, 2018

47. The commissioner shall provide that no school district shall make any student promotion or placement decisions based solely or primarily on student performance on the state administered standardized English language arts and mathematics assessments for grades three through eight. However, a school district may consider student performance on such state assessments provided that the school district uses multiple measures in addition to such assessments and that such assessments do not constitute the major factor in such determinations. In addition, the commissioner shall require every school district to annually notify the parents and persons in parental relation to the students attending such district of the district's grade promotion and placement policy along with an explanation of how such policy was developed. Such notification may be provided on the school district's website, if one exists, or as part of an existing informational document that is provided to parents and persons in parental relation.

* 48. The commissioner shall issue regulations:

a. allowing students with disabilities who are not eligible for the New York state alternate assessment and whose cognitive and intellectual disabilities preclude their meaningful participation in chronological grade level instruction to be assessed based on instructional level rather than chronological age;

b. allowing English language learners to be assessed with a state-administered assessment that measures the English language development of such students rather than the English language arts exam for their first two years of enrollment; and

c. ensuring accountability for the performance of such students in appropriate ways.

* NB Effective upon and to the extent allowed by a federal waiver issued by the U.S. department of education

49. The commissioner shall promulgate such standards and regulations as may be necessary to ensure:

a. that the amount of time devoted to state-administered required assessments developed by the state directly or by contract for each grade does not exceed, in the aggregate, one percent of the minimum required annual instructional hours for such grade.

b. that, for each school district, the amount of time devoted to standardized assessments that are not specifically required by state or federal law for each grade does not exceed, in the aggregate, one percent of the minimum required annual instructional hours for such grade.

c. that, for each school district, the amount of time devoted to test preparation under standardized testing conditions for each grade does not exceed, in the aggregate, two percent of the minimum required annual instructional hours for such grade.

Time devoted to teacher administered classroom quizzes or exams, portfolio reviews, or performance assessments shall not be counted towards the limits established by this subdivision. In addition, nothing in this subdivision shall be construed to supersede the requirements of a section of the 504 plan of a qualified student with a disability or federal law relating to English Language Learners or the individualized education program of a student with disabilities.

50. The commissioner shall provide instructional tools and outreach materials for parents and families to assist parents and families in understanding the purposes, elements and instructional changes relating to implementation of common core learning standards as well as how to best support their child's educational progress and outcomes. Such tools and outreach shall include, but not be limited to, online resources with linguistically and culturally appropriate materials, community outreach, and the dissemination of materials through schools, non-profit organizations, libraries, and other partners.

51. The commissioner shall, in order to assist school districts and boards of cooperative educational services in developing common core training programs for teachers and principals, develop professional development tools, resources and materials that school districts, boards of cooperative educational services, teachers and principals may utilize. The commissioner may collaborate with the state university of New York, the city university of New York, and independent colleges and universities to offer effective, data-informed professional development and coaching to meet the needs of implementing the common core learning standards. Such professional development and coaching shall include necessary materials, age appropriate instruction and resources that provide best practices for the effective implementation of the common core learning standards. Such support shall be available for the purpose of providing professional development for teachers and principals, as well as preparation programs for participating school districts, boards of cooperative educational services, charter schools and communities at large, and may include recommendations for how teachers and principals can collaborate on strategies, including but not limited to study groups and coaching, to improve classroom practices. The commissioner shall also identify regional examples of school districts that have successfully implemented the common core learning standards, where such examples exist, and shall invite such districts to serve on a voluntary basis as models that principals, teachers and other school professionals within the region may visit and observe. In addition, the commissioner shall include opportunities for teachers and other content-area experts to provide feedback and recommendations for the continuous improvement and development of voluntary common core curriculum modules offered by the department.

51-a. On or before June first, two thousand fifteen, and each year thereafter, the commissioner shall release the test questions, test answers, and corresponding correct answers from each of the most recently administered English language arts and mathematics examinations in grades three through eight of that year. The commissioner may limit the number of questions and answers released only to the extent necessary to avoid hindering or impairing the validity and/or reliability of future examinations and must provide enough of an overview of each examination so that teachers, administrators, principals, parents and students can be provided with sufficient feedback on the types of questions administered and, by July first, two thousand fifteen, and each year thereafter, the commissioner shall release the general student success rate in answering such questions correctly.

52. a. The commissioner shall make recommendations to the board of regents relating to the adoption of instruction in cardiopulmonary resuscitation and the use of automated external defibrillators (AEDs) in senior high schools.

b. Prior to making the recommendations to the board of regents, the commissioner shall:

(i) seek the recommendations of teachers, school administrators, teacher educators and others with educational expertise in the proposed curriculum;

(ii) seek comment from parents, students and other interested parties;

(iii) consider the amount of instructional time such curriculum will require and whether such time would detract from other mandated courses of study;

(iv) consider the fiscal impact, if any, on the state and school districts; and

(v) consider any additional factors the commissioner deems relevant.

c. No later than one hundred eighty days after the effective date of this subdivision, the commissioner shall provide a recommendation to the board of regents to either adopt and promulgate appropriate rules and regulations implementing such curriculum or reject the implementation of such curriculum. Upon receiving a recommendation from the commissioner, pursuant to this subdivision, the board of regents shall vote to either accept or reject the commissioner's recommendation no later than sixty days after receiving such recommendation.

d. If the board of regents adopts such curriculum, the curriculum requirement shall take effect no later than the next school year after such curriculum has been adopted.

e. If the board of regents rejects such curriculum, the commissioner shall provide a report as to the determination of the board to the governor, the temporary president of the senate, the speaker of the assembly and the chairs of the senate and assembly committees on education providing the reasons for such rejection not later than thirty days after the board of regents rejects such curriculum.

53. The commissioner is authorized and directed to establish a content review committee for the purposes of reviewing all standardized test items and/or selected passages used on English language arts and mathematics state assessments for grades three through eight to ensure: (a) they are grade level appropriate, in general; (b) they are presented at a readability level that is grade-level appropriate; (c) they are within grade-level expectations; and (d) they appropriately measure the learning standards approved by the board of regents applicable to such subject and/or grade level. The review of such items and passages shall be conducted prior to their use in such assessments provided however, for the two thousand fifteen--two thousand sixteen school year only, if such requirement would prevent the ability of such assessments to be administered, then items or passages that have not been reviewed may be used. Provided further, the content review committee shall review any new standardized test items and/or selected passages prior to their use in such assessments. Such committee shall also ensure that any new test items and/or selected passages are fair and appropriately measure the learning standards approved by the board of regents applicable to such subject and/or grade level. Such committee shall also ensure that adequate and appropriate time is given to students for the administration of such assessments, provided however that subdivision forty-nine of this section must be complied with. The content review committee shall include classroom teachers and experienced educators in the content area and/or grade level of the items/passages being reviewed, including teachers of students with disabilities and English language learners.

54. Notwithstanding any law, rule or regulation to the contrary, no teacher, principal, or superintendent shall be required to sign a confidentiality agreement with their respective school district, board of cooperative educational services, or the department that prevents such teacher, principal, or superintendent from discussing the contents of any items on the English language arts and mathematics assessments in grades three through eight after such items have been released by the department pursuant to subdivision fifty-one-a of this section or after such items have been publicly disclosed by the department or other appropriate entity. The commissioner shall amend and/or modify any current confidentiality agreement inconsistent with this subdivision and shall promulgate regulations consistent with this subdivision.

55. The commissioner, in collaboration with the commissioner of health and the commissioner of environmental conservation shall develop instructional tools and materials for school districts and libraries to assist in the education and awareness program to protect children from lyme disease and tick-borne infections. Resources and materials shall be age-appropriate for school-age students and provide information on the identification of ticks, recommended procedures for safe tick removal and best practices to provide protection from ticks. Such materials may include but not be limited to video productions, pamphlets, and demonstration programs to illustrate the various sizes of ticks before and after it has engorged to assist with the identification of a tick and the reaction on the skin that may occur as a result of a tick bite. Materials and instructional tools to advance and promote education awareness on tick identification and protection shall be made available to school districts and libraries upon request at no charge.



306 - Removal of school officers; withholding public money.

306. Removal of school officers; withholding public money. 1. Whenever it shall be proved to his satisfaction that any trustee, member of a board of education, clerk, collector, treasurer, district superintendent, superintendent of schools or other school officer is a member of an organization listed as subversive by the board of regents pursuant to the provisions of section three thousand twenty-two of this chapter, or has been guilty of any wilful violation or neglect of duty under this chapter, or any other act pertaining to common schools or other educational institution participating in state funds, or wilfully disobeying any decision, order, rule or regulation of the regents or of the commissioner of education, said commissioner, after a hearing at which the school officer shall have the right of representation by counsel, may, by an order under his hand and seal, which order shall be recorded in his office, remove such school officer from his office.

2. Said commissioner of education may also withhold from any district or city its share of the public money of the state for wilfully disobeying any provision of law or any decision, order or regulation as aforesaid.



307 - Acquisition of real property.

307. Acquisition of real property. 1. The commissioner of education, when an appropriation therefor has been made by the legislature, may acquire any real property which he may deem necessary for the purposes of a state educational institution by purchase or pursuant to the provisions of the eminent domain procedure law the title to which shall be taken in the name of and be vested in the people of the state of New York; provided, however, that no real property shall be so acquired by purchase unless the title thereto shall be approved by the attorney general.

2. Whenever real property is to be so acquired pursuant to the provisions of the eminent domain procedure law, by appropriation, the commissioner of education shall cause to be made by the state department of transportation an accurate acquisition map. With respect to any real property or any easement to be so acquired for state university purposes, the state university trustees may cause the map, description and survey contemplated by this subdivision, and any changes, alterations or modifications in such map contemplated by subdivision five of this section, to be made by the state department of transportation or, with the approval of the director of the budget, by a licensed professional engineer or a licensed land surveyor, and the state commissioner of transportation and the state university trustees may each authorize the state university construction fund to act as agent in making such map, description and survey.

3. On the approval of such map by the commissioner, the original tracing of such map shall be filed in the main office of the department pursuant to the provisions of the eminent domain procedure law. With respect to any real property or easement to be so acquired for state university purposes, the original tracing of such map shall be filed in the office of the state university trustees.

4. If the commissioner shall determine, prior to the filing of such map in the office of the clerk or register of the county, that changes, alterations or modifications of such map as filed in the main office of the department should be made, he or she shall, subject to the provisions of article two of the eminent domain procedure law, if applicable, direct the preparation by the department of transportation of an amended map. On the approval of such amended map by the commissioner, it shall be filed in the main office of the department and the amended map shall thereupon in all respects and for all purposes supersede the map previously filed. With respect to any real property or any easement to be so acquired for state university purposes, upon the approval of such amended map by the state university trustees, it shall be filed in the office of the state university trustees and the amended map shall thereupon in all respects and for all purposes supersede the map previously filed.

5. If the commissioner shall determine, prior to the filing of a copy of such acquisition map in the office of the county clerk or register as provided in section four hundred two of the eminent domain procedure law, that such map should be withdrawn, he or she may file a certificate of withdrawal in the offices of the department and of the department of law. Upon the filing of such certificate of withdrawal, the map to which it refers shall be cancelled and all rights thereunder shall cease and determine.

6. The commissioner shall deliver to the attorney general a copy of such acquisition map, whereupon it shall be the duty of the attorney general to advise and certify to the commissioner the names of the owners of the property, easements, interests or rights described in the said acquisition map, including the owners of any right, title or interest therein, pursuant to the requirements of section four hundred three of the eminent domain procedure law.

7. If, at or after the vesting of title to such property in the people of the state of New York, as provided in the eminent domain procedure law, the commissioner of education shall deem it necessary to cause the removal of an owner or occupant from any real property so acquired, he may cause such owner or occupant to be removed therefrom by proceeding in accordance with section four hundred five of the eminent domain procedure law. The proceeding shall be brought in the name of the commissioner of education as agent of the state and the attorney general shall represent the petitioner in the proceedings. No execution shall issue for costs, if any, awarded against the state or the commissioner of education, but they shall be part of the costs of the acquisition of the real property and be paid in like manner. Proceedings may be brought separately against one or more of the owners or occupants of any such property, or one proceeding may be brought against all or several of the owners or occupants of any or all such property within the territorial jurisdiction of the same court, justice or judge; a final judgment shall be made for immediate removal of persons defaulting in appearance or in answering, or withdrawing their answers, if any, without awaiting the trial or decision of issues raised by contestants, if any.

8. Upon making any agreement provided for in section three hundred four of the eminent domain procedure law the commissioner of education or such trustees of the state university of New York, as the case may be, shall deliver to the comptroller such agreement and a certificate stating the amount due such owner or owners thereunder on account of such appropriation of his or their property and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of such real property, but not until there shall have been filed with the comptroller a certificate of the attorney general showing the person or persons claiming the amount so agreed upon to be legally entitled thereto.

9. Application for reimbursement of incidental expenses as provided in section seven hundred two of the eminent domain procedure law shall be made to the commissioner upon forms prescribed by him and shall be accompanied by such information and evidence as the commissioner may require. Upon approval of such application, the commissioner shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereof, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from monies appropriated for the acquisition of property under this section.

10. The commissioner of education and the trustees of the state university of New York, with the approval of the director of the budget, shall establish and may from time to time amend rules and regulations authorizing the payment of actual reasonable and necessary moving expenses of occupants of property acquired pursuant to this section; of actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not exceeding an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the commissioner of education and the trustees of the state university of New York; and actual reasonable expenses in searching for a replacement business or farm; or in hardship cases for the advance payment of such expenses and losses. For the purposes of making payment of such expenses and losses only the term "business" means any lawful activity conducted primarily for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted. Such rules and regulations may further define the terms used in this subdivision. In lieu of such actual reasonable and necessary moving expenses, any such displaced owner or tenant of residential property may elect to accept a moving expense allowance, plus a dislocation allowance, determined in accordance with a schedule prepared by the commissioner of education and the trustees of the state university of New York and made a part of such rules and regulations. In lieu of such actual reasonable and necessary moving expenses, any such displaced owner or tenant of commercial property who relocates or discontinues his business or farm operation may elect to accept a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall be not less than two thousand five hundred dollars nor more than ten thousand dollars. In the case of a business, no such fixed relocation payment shall be made unless the commissioner of education or, in the case of an acquisition, for the purposes of the state university, the trustees of the state university of New York find and determine that the business cannot be relocated without a substantial loss of its existing patronage, and that the business is not a part of a commercial enterprise having at least one other establishment, which is not being acquired by the state or the United States, which is engaged in the same or similar business. In the case of a business which is to be discontinued but for which the findings and determinations set forth above cannot be made, the commissioner or the trustees of the state university of New York may prepare an estimate of what the actual reasonable and necessary moving expenses, exclusive of any storage charges, would be if the business were to be relocated and enter into an agreed settlement with the owner of such business for an amount not to exceed such estimate in lieu of such actual reasonable and necessary moving expenses. Application for payment under this subdivision shall be made to the commissioner of education or, in the case of an acquisition for the purposes of the state university, to the trustees of the state university of New York and shall be accompanied by such information and evidence as the commissioner or such trustees, as the case may be, may require. Upon approval of such application, the commissioner or such trustees, as the case may be, shall deliver a copy thereof to the comptroller together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of property under this section. As used in this subdivision the term "commercial property" shall include property owned by an individual, family, partnership, corporation, association or a nonprofit organization and includes a farm operation. As used in this subdivision the term "business" means any lawful activity, except a farm operation, conducted primarily for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property; for the sale of services to the public; or by a nonprofit organization.

11. Authorization is hereby given to the commissioner of education or in the case of an acquisition for the purposes of the state university to the trustees of the state university of New York to make supplemental relocation payments, separately computed and stated, to displaced owners and tenants of residential property acquired pursuant to this section who are entitled thereto, as determined by the commissioner of education or such trustees, as the case may be. The commissioner of education and the trustees of the state university of New York may, with the approval of the director of the budget, establish and from time to time amend rules and regulations providing for such supplemental relocation payments. Such rules and regulations may further define the terms used in this subdivision. In the case of property acquired pursuant to this section which is improved by a dwelling actually owned and occupied by the displaced owner for not less than one hundred eighty days immediately prior to initiation of negotiations for the acquisition of such property, such payment to such owner shall not exceed fifteen thousand dollars. Such payment shall be the amount, if any, which, when added to the acquisition payment equals the average price, established by the commissioner of education or such trustees, as the case may be, on a class, group or individual basis, required to obtain a comparable replacement dwelling that is decent, safe and sanitary to accommodate the displaced owner, reasonably accessible to public services and places of employment and available on the private market, but in no event shall such payment exceed the difference between acquisition payment and the actual purchase price of the replacement dwelling. Such payment shall include an amount which will compensate such displaced owner for any increased interest costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired pursuant to this section was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount shall be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be the prevailing interest rate paid on savings deposits by commercial banks in the general area in which the replacement dwelling is located. Any such mortgage interest differential payment shall, notwithstanding the provisions of section twenty-six-b of the general construction law, be in lieu of and in full satisfaction of the requirements of such section. Such payment shall include reasonable expenses incurred by such displaced owner for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses. Such payment shall be made only to a displaced owner who purchases and occupies a replacement dwelling which is decent, safe and sanitary within one year subsequent to the date on which he is required to move from the dwelling acquired pursuant to this section or the date on which he receives from the state final payment of all costs of the acquired dwelling, whichever occurs later, except advance payment of such amount may be made in hardship cases. In the case of property acquired pursuant to this section from which an individual or family, not otherwise eligible to receive a payment pursuant to the above provisions of this subdivision, is displaced from any dwelling thereon which has been actually and lawfully occupied by such individual or family for not less than ninety days immediately prior to the initiation of negotiations for the acquisition of such property, such payment to such individual or family shall not exceed four thousand dollars. Such payment shall be the amount which is necessary to enable such individual or family to lease or rent for a period not to exceed four years, a decent, safe, and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities and reasonably accessible to his place of employment, but shall not exceed four thousand dollars, or to make the down payment, including reasonable expenses incurred by such individual or family for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses, on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities, but shall not exceed four thousand dollars, except if such amount exceeds two thousand dollars, such person must equally match any such amount in excess of two thousand dollars, in making the down payment. Such payments may be made in installments as determined by the commissioner of education or such trustees, as the case may be. Application for payment under this subdivision shall be made to the commissioner of education or such trustees, as the case may be, and shall be accompanied by such information and evidence as the commissioner or such trustees, as the case may be, may require. Upon approval of such application, the commissioner or such trustees, as the case may be, shall deliver a copy thereof to the comptroller, together with a certificate stating the amount due thereunder, and the amount so fixed shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of property under this section.

12. The owner of any real property so acquired may present to the court of claims, pursuant to section five hundred three of the eminent domain procedure law, a claim for the value of such property acquired and for legal damages caused by such acquisition, as provided by law for the filing of claims with the court of claims. Awards and judgments of the court of claims shall be paid in the same manner as awards and judgments of that court for the acquisition of lands generally and shall be paid out of the state treasury after audit by the comptroller from moneys appropriated for the acquisition of such real property.

13. If the commissioner of education shall determine subsequent to the acquisition of a temporary easement in any real property that the purposes for which such easement right was acquired have been accomplished and that the exercise of such easement is no longer necessary, he shall make his certificate that the exercise of such easement is no longer necessary and that such easement right is therefore terminated, released and extinguished. The commissioner of education shall cause such certificate to be filed in the office of the department of state and upon such filing all rights acquired by the state in such property shall cease and determine. The commissioner of education shall cause a certified copy of such certificate as so filed in the office of the department of state to be mailed to the owner of the property affected, as certified by the attorney general, if the place of residence of such owner is known or can be ascertained by a reasonable effort and such commissioner of education shall cause a further certified copy of such certificate to be filed in the office of the recording officer of each county in which the property affected or any part thereof is situated. On the filing of such certified copy of such certificate with such recording officer, it shall be his duty to record the same in his office in the books used for recording deeds and to index the same against the name of the people of the state of New York as grantor.

14. Whenever the state university trustees determine that property under their jurisdiction, heretofore or hereafter acquired for state university purposes pursuant to this section, or any interest therein, is unnecessary for the present or foreseeable future needs of the state university and that any such property or interest may be sold, exchanged or released on terms beneficial to the state to the former owner from whom such property or interest was acquired or, in the case of an interest in such property, to the owner of the servient estate, or to their respective heirs, successors in interest or assigns, the state university trustees may sell, exchange or release such property or interest, to such owner, his heirs, successors in interest or assigns, with the approval of the director of the budget and notwithstanding the provisions of any general, special or local law, at the fair market value thereof or in partial or full settlement of any claim which such owner, or his heirs, successors in interest or assigns, may have for damages resulting from the acquisition of such property or interest. In order to carry any such sale, exchange or release into effect, the state university trustees are hereby authorized to exchange and deliver in the name of the people of the state of New York a quitclaim of, or a grant in and to, any such property or interest. Each such instrument of conveyance or release shall be prepared by the attorney general and before delivery thereof, shall be approved by him as to form and manner of execution.



308 - Other powers.

308. Other powers. The commissioner of education shall also have power and it shall be his duty to cause to be instituted such proceedings or processes as may be necessary to properly enforce and give effect to any provision in this chapter or in any other general or special law pertaining to the school system of the state or any part thereof or to any school district or city. He shall possess the power and authority to likewise enforce any rule or direction of the regents.



309 - Schools of union free school districts and cities.

309. Schools of union free school districts and cities. The schools of every union free school district and of every city in all their departments shall be subject to the visitation of the commissioner of education. He is charged with the general supervision of their boards of education and their management and conduct of all departments of instruction.



309-A - Twenty-first century schools program.

309-a. Twenty-first century schools program. 1. Twenty-first century schools plans. The commissioner is authorized to designate as "twenty-first century schools," schools which are implementing approved plans to achieve substantial improvement in student achievement. Applications for designation as a twenty-first century school may be submitted on behalf of an individual school, a subset of schools within a school district or all schools within a school district. Each application for designation as a twenty-first century school shall be made in a form prescribed by the commissioner and shall set forth a five-year plan to enable all students to achieve levels of educational achievement that are competitive with high international standards through implementation of innovative instructional strategies and restructuring of school management and programs. Such application shall be submitted by April first next preceding the school year in which operation as a twenty-first century school would commence. The twenty-first century school plan shall be developed through consultation with teachers, administrators, parents and other interested parties and shall be approved by the board of education at a public meeting. Such consultation shall be conducted in accordance with plans for school-based planning and shared decision making adopted in accordance with regulations of the commissioner. A school designated as a twenty-first century school may revise its plan, subject to approval by the commissioner and subject to all requirements governing initial development and approval of a plan. A twenty-first century school plan shall contain such information as the commissioner may require, including but not limited to:

a. identification of the school or schools included within the plan;

b. high, internationally competitive academic content and student achievement standards and mechanisms for assessing student achievement that are fair, reliable and valid, that have been selected or developed in conjunction with teachers, principals, parents and representatives of employers, organized labor, higher education institutions and community organizations and are consistent with standards and assessment practices developed by the department, by national organizations of subject-matter experts or by others;

c. specific actions to be undertaken to assure that all students, regardless of economic background, race, gender, ethnicity, disability or limited English proficiency, will have a fair opportunity to achieve the knowledge and skills described in the student achievement standards pursuant to paragraph b of this subdivision;

d. specific improvements in student achievement that the plan is expected to produce including, but not limited to, improvements in student achievement as reflected in grades, test scores, portfolio assessments and student demonstrations of skills or competencies and improvements in attendance and completion rates;

e. certifications by the superintendent of schools and the principal of each school included in the plan that the school will comply with all requirements of this chapter, rules of the board or regulations of the commissioner listed by the commissioner pursuant to subdivision three of this section;

f. a description of the staff development, training and support for teachers and other personnel that will be necessary to implement the plan;

g. any changes in school governance or management, work rules or assignment restrictions, pursuant to collective negotiations where applicable, needed in order to effectively focus and assist schools in preparing students to meet the achievement standards described in paragraph b of this subdivision;

h. any actions to be undertaken to assist families of students in addressing pressing needs that affect student achievement, including, but not limited to, forming partnerships with public and private agencies to increase the access of students and families to quality coordinated services;

i. any actions to be undertaken to facilitate the transition from school to work or to postsecondary education for all students including, for example, integration of workplace readiness skills and career information into curricula, provision of school-structured work experiences, cooperation with local employers and articulation of school and college programs; and

j. a plan for evaluation of the effectiveness of the program.

2. Criteria for approval. The commissioner may designate a total of up to two hundred fifty twenty-first century schools by the nineteen hundred ninety-nine--two thousand school year. The commissioner shall promulgate criteria for the designation of twenty-first century schools which shall include, but not be limited to:

a. certifications by the commissioner that: (i) the student achievement standards described pursuant to paragraph b of subdivision one of this section represent high, internationally competitive standards for student knowledge and skills, (ii) that the mechanisms for assessing student achievement pursuant to such paragraph b are fair, reliable and valid; and (iii) the plan is designed to provide all students with educational services of a quality at least as high as those offered under existing practices, without regard to economic background, race, gender, ethnicity, disability or limited English proficiency;

b. the potential of the school plan for use as a model to be replicated by other similarly situated schools and the probability of success in substantially improving levels of achievement for all students, without regard to economic background, race, gender, ethnicity, disability or limited English proficiency;

c. evidence and strength of support for the proposal among teachers, parents and staff;

d. use of nationally recognized school restructuring and improvement models and reliance upon research-based strategies for improving student achievement; and

e. changes in local policies to provide the school or schools with additional enhanced flexibility.

The commissioner shall designate twenty-first century schools after consultation with the twenty-first century schools committee established pursuant to subdivision six of this section. The commissioner shall, to the extent practicable, provide for designation of schools located in a mixture of urban, rural and suburban settings. The commissioner shall take specific actions to encourage applications from schools located in economically and socially distressed communities.

3. Exemption from regulation. A school designated as a twenty-first century school shall:

a. be exempt from complying with rules of the board and regulations of the commissioner to the extent necessary to implement an approved twenty-first century school plan and except as provided in paragraphs b and c of this subdivision;

b. be authorized, as part of a twenty-first century school plan or revision thereto, to request approval by the commissioner to be exempted from specific requirements of this chapter except as provided in paragraph c of this subdivision and provided that the school shall continue to meet the underlying purposes of the statute to the satisfaction of the commissioner and that the exemption shall be granted only to the extent necessary to implement an approved twenty-first century school plan in the affected school or schools and provided further, that within thirty days of granting an exemption pursuant to this paragraph, the commissioner shall provide written notice of such action to the governor, the temporary president of the senate and the speaker of the assembly; and

c. not be exempt from complying with requirements of this chapter, rules of the board or regulations of the commissioner that (i) protect the health, safety and civil rights of students and staff, (ii) implement the requirements of federal law or regulation, (iii) provide for teacher, staff and parent participation and involvement, maintenance of effort or equitable participation of students and staff in nonpublic schools, (iv) require the use of certified teachers, or (v) pertain to attendance of pupils; further, nothing herein shall be construed to exempt a twenty-first century school or its governing district from complying with the provisions of titles two and four of this chapter, with the requirement to offer students the opportunity to meet all the requirements for and receive a regents high school diploma or with requirements to reporting data necessary for the computation of state aid.

On or by October first, nineteen hundred ninety-four, the commissioner shall promulgate and provide to the governor, the temporary president of the senate and the speaker of the assembly a preliminary list of all requirements from which twenty-first century schools shall be required to request specific exemption as provided in paragraph b of this subdivision and with which twenty-first century schools shall be required to comply as provided in paragraph c of this subdivision. The commissioner shall promulgate a final list of all such requirements on November first, nineteen hundred ninety-four. The commissioner shall revise such list as needed and, in each case, shall provide a preliminary revised list to the governor, the temporary president of the senate and the speaker of the assembly at least thirty days prior to promulgating a final revised list.

4. School evaluations and reports. Each school designated as a twenty-first century school shall annually review its effectiveness in improving student performance and enabling all students to achieve to high internationally competitive standards and shall report the results of this review to the commissioner by September first next succeeding each year of operation as a twenty-first century school. Prior to the start of a school's third year of operation as a twenty-first century school, the school and the commissioner shall jointly review the school's performance to identify areas in need of improvement and to develop revisions to the school's twenty-first century school plan to remedy the identified shortcomings. If, as a result of such review, the commissioner determines that the school is unlikely to produce improvement in student achievement, he or she shall commence action to revoke the school's designation as a twenty-first century school in accordance with the provisions of subdivision five of this section. The trustees or board of education of each district operating a twenty-first century school shall arrange for an independent evaluation of such school's effectiveness in substantially improving student achievement. Such independent evaluation shall be completed and transmitted to the commissioner within ninety days after completion of the fourth year of the school's operation as a twenty-first century school. Such independent evaluation shall be conducted by an agency selected by the trustees or board of education of the district and approved by the commissioner.

5. Duties of the commissioner and department. The commissioner shall promulgate guidelines to implement the provisions of this section, shall annually review the performance of all schools designated as twenty-first century schools, shall provide technical assistance and support, as appropriate, to all such schools, and shall submit to the regents, the legislature and the governor, no later than February first, an annual report describing the effectiveness of the twenty-first century schools program, recommending changes in the program and recommending changes in laws and regulations affecting all schools based upon the experiences of twenty-first century schools. The first such report shall be submitted no later than June first, nineteen hundred ninety-five and shall detail the steps undertaken to implement the provisions of this section. Each such annual report shall list and summarize all exemptions requested, granted and denied pursuant to paragraph b of subdivision three of this section. The commissioner may, acting either upon complaint or upon his or her own initiative, revoke a school's designation as a twenty-first century school for good cause shown and after affording the school an opportunity to present arguments against revocation.

6. Twenty-first century schools committee. There is hereby established the twenty-first century schools committee. The committee shall advise and assist the commissioner in developing guidelines to implement the provisions of this section, selecting schools for designation as twenty-first century schools, reviewing the performance of such schools, evaluating the overall effectiveness of the twenty-first century schools program and recommending changes to the program and to laws, rules and regulations affecting all schools based upon the experiences of twenty-first century schools. The committee shall consist of thirteen members, appointed by the governor, of whom three shall be appointed on the recommendation of the commissioner, two on the recommendation of the temporary president of the senate, two on the recommendation of the speaker of the assembly, one on the recommendation of the minority leader of the senate and one on the recommendation of the minority leader of the assembly. The commissioner shall designate the chair. The appointing authorities shall attempt to assure that the membership of the committee includes representatives of parents, teachers, school board members and school administrators as well as representatives of their own institutions.



310 - Appeals or petitions to commissioner of education and other proceedings.

310. Appeals or petitions to commissioner of education and other proceedings. Any party conceiving himself aggrieved may appeal by petition to the commissioner of education who is hereby authorized and required to examine and decide the same; and the commissioner of education may also institute such proceedings as are authorized under this article. The petition may be made in consequence of any action:

1. By any school district meeting.

2. By any district superintendent and other officers, in forming or altering, or refusing to form or alter, any school district, or in refusing to apportion any school moneys to any such district or part of a district.

3. By a county treasurer or other distributing agent in refusing to pay any such moneys to any such district.

4. By the trustees of any district in paying or refusing to pay any teacher, or in refusing to admit any scholar gratuitously into any school or on any other matter upon which they may or do officially act.

5. By any trustees of any school library concerning such library, or the books therein, or the use of such books.

6. By any district meeting in relation to the library or any other matter pertaining to the affairs of the district.

6-a. By a principal, teacher, owner or other person in charge of any school in denying a child admission to, or continued attendance at, such school for lack of proof of required immunizations in accordance with section twenty-one hundred sixty-four of the public health law.

7. By any other official act or decision of any officer, school authorities, or meetings concerning any other matter under this chapter, or any other act pertaining to common schools.



311 - Powers of commissioner upon appeals or petitions, et cetera.

311. Powers of commissioner upon appeals or petitions, et cetera. The commissioner, in reference to such appeals, petitions or proceedings, shall have power:

1. To regulate the practice therein.

2. To determine whether an appeal shall stay proceedings, and prescribe conditions upon which it shall or shall not so operate.

3. To decline to entertain or to dismiss an appeal, when it shall appear that the appellant has no interest in the matter appealed from, and that the matter is not a matter of public concern, and that the person injuriously affected by the act or decision appealed from is incompetent to appeal.

4. To make all orders, by directing the levying of taxes or otherwise, which may, in his judgment, be proper or necessary to give effect to his decision.



312 - Filed papers and copies thereof.

312. Filed papers and copies thereof. The commissioner shall file, arrange in the order of time, and keep in his office, so that they may be at all times accessible, all the proceedings on every appeal or petition to him under this article, including his decision and orders founded thereon; and copies of all such papers and proceedings, authenticated by him under his seal of office, shall be evidence equally with the originals.



313 - Unfair educational practices.

313. Unfair educational practices. (1) Declaration of policy. (a) It is hereby declared to be the policy of the state that the American ideal of equality of opportunity requires that students, otherwise qualified, be admitted to educational institutions and be given access to all the educational programs and courses operated or provided by such institutions without regard to race, color, sex, religion, creed, marital status, age, sexual orientation as defined in section two hundred ninety-two of the executive law or national origin, except that, with regard to religious or denominational educational institutions, students, otherwise qualified, shall have the equal opportunity to attend therein without discrimination because of race, color, sex, marital status, age, sexual orientation as defined in section two hundred ninety-two of the executive law or national origin. It is a fundamental American right for members of various religious faiths to establish and maintain educational institutions exclusively or primarily for students of their own religious faith or to effectuate the religious principles in furtherance of which they are maintained. Nothing herein contained shall impair or abridge that right.

(b) It is hereby further declared to be the policy of the state that individuals who withdraw from postsecondary educational institutions in order to serve on active duty in the armed forces of the United States in time of war and who seek to return to such educational institutions shall be allowed to do so without the imposition of any penalty, academic or financial, for their withdrawal, and that any express or implied contractual provision which imposes any such penalty shall be void and unenforceable as against public policy.

(2) Definitions. (a) Educational institution means any educational institution of post-secondary grade subject to the visitation, examination or inspection by the state board of regents or the state commissioner of education and any business or trade school in the state.

(b) Religious or denominational educational institution means an educational institution which is operated, supervised or controlled by a religious or denominational organization and which has certified to the state commissioner of education that it is a religious or denominational educational institution.

(3) Unfair educational practices. It shall be an unfair educational practice for an educational institution after September fifteenth, nineteen hundred forty-eight:

(a) To exclude or limit or otherwise discriminate against any person or persons seeking admission as students to such institution or to any educational program or course operated or provided by such institution because of race, religion, creed, sex, color, marital status, age, sexual orientation as defined in section two hundred ninety-two of the executive law or national origin; except that nothing in this section shall be deemed to affect, in any way, the right of a religious or denominational educational institution to select its students exclusively or primarily from members of such religion or denomination or from giving preference in such selection to such members or to make such selection of its students as is calculated by such institution to promote the religious principles for which it is established or maintained. Nothing herein contained shall impair or abridge the right of an independent institution, which establishes or maintains a policy of educating persons of one sex exclusively, to admit students of only one sex.

(b) To penalize any individual because he or she has initiated, testified, participated or assisted in any proceedings under this section.

(c) To accept any endowment or gift of money or property conditioned upon teaching the doctrine of supremacy of any particular race.

(d) With respect to any individual who withdraws from attendance to serve on active duty in the armed forces of the United States in time of war, including any individual who withdrew from attendance on or after August second, nineteen hundred ninety to serve on active duty in the armed forces of the United States in the Persian Gulf conflict: (i) to deny or limit the readmission of such individual to such institution or to any educational program or course operated or provided by such institution because of such withdrawal from attendance or because of the failure to complete any educational program or course due to such withdrawal; (ii) to impose any academic penalty on such person because of such withdrawal or because of the failure to complete any educational program or course due to such withdrawal; (iii) to reduce or eliminate any financial aid award granted to such individual which could not be used, in whole or part, because of such withdrawal or because of the failure to complete any educational program or course due to such withdrawal; or (iv) to fail to provide a credit or refund of tuition and fees paid by such individual for any semester, term or quarter not completed because of such withdrawal or because of the failure to complete any program or course due to such withdrawal.

(e) It shall not be an unfair educational practice for any educational institution to use criteria other than race, religion, creed, sex, color, marital status, age, sexual orientation as defined in section two hundred ninety-two of the executive law or national origin in the admission of students to such institution or to any of the educational programs and courses operated or provided by such institution.

(4) Certification of religious and denominational institutions. An educational institution operated, supervised or controlled by a religious or denominational organization may, through its chief executive officer, certify in writing to the commissioner that it is so operated, controlled or supervised, and that it elects to be considered a religious or denominational educational institution, and it thereupon shall be deemed such an institution for the purposes of this section.

(5) Procedure. (a) Any person seeking admission as a student who claims to be aggrieved by an alleged unfair educational practice, hereinafter referred to as the petitioner, may himself, or by his parent or guardian, make, sign and file with the commissioner of education a verified petition which shall set forth the particulars thereof and contain such other information as may be required by the commissioner. The commissioner shall thereupon cause an investigation to be made in connection therewith; and after such investigation if he shall determine that probable cause exists for crediting the allegations of the petition, he shall attempt by informal methods of persuasion, conciliation or mediation to induce the elimination of such alleged unfair educational practice.

(b) Where the commissioner has reason to believe that an applicant or applicants have been discriminated against, except that preferential selection by religious or denominational institutions of students of their own religion or denomination shall not be considered an act of discrimination, he may initiate an investigation on his own motion.

(c) The commissioner shall not disclose what takes place during such informal efforts at persuasion, conciliation or mediation nor shall he offer in evidence in any proceeding the facts adduced in such informal efforts.

(d) A petition pursuant to this section must be filed with the commissioner within one year after the alleged unfair educational practice was committed.

(e) If such informal methods fail to induce the elimination of the alleged unfair educational practice, the commissioner shall have power to refer the matter to the board of regents which shall issue and cause to be served upon such institution, hereinafter called the respondent, a complaint setting forth the alleged unfair educational practice charged and a notice of hearing before the board of regents, at a place therein fixed to be held not less than twenty days after the service of said complaint.

Any complaint issued pursuant to this section must be issued within two years after the alleged unfair educational practice was committed.

(f) The respondent shall have the right to answer the original and any amended complaint and to appear at such hearing by counsel, present evidence and examine and cross-examine witnesses.

(g) The commissioner and the board of regents shall have the power to subpoena witnesses, compel their attendance, administer oaths, take testimony under oath and require the production of evidence relating to the matter in question before it or them. The testimony taken at the hearing, which shall be public shall be under oath and shall be reduced to writing and filed with the board of regents.

(h) After the hearing is completed the board of regents shall file an intermediate report which shall contain its findings of fact and conclusions upon the issues in the proceeding. A copy of such report shall be served on the parties to the proceeding. Any such party within twenty days thereafter, may file with the regents exceptions to the findings of fact and conclusions, with a brief in support thereof, or may file a brief in support of such findings of fact and conclusions.

(i) If, upon all the evidence, the regents shall determine that the respondent has engaged in an unfair educational practice, the regents shall state their findings of fact and conclusions and shall issue and cause to be served upon such respondent a copy of such findings and conclusions and an order requiring the respondent to cease and desist from such unfair educational practice, or such other order as they deem just and proper.

(j) If, upon all the evidence, the regents shall find that a respondent has not engaged in any unfair educational practice, the regents shall state their findings of fact and conclusions and shall issue and cause to be served on the petitioner and respondent, a copy of such findings and conclusions, and an order dismissing the complaint as to such respondent.

(6) Judicial review and enforcement. (a) Whenever the board of regents has issued an order as provided in this section it may apply to the supreme court for the enforcement of such order by a proceeding brought in the supreme court within the third judicial district. The board of regents shall file with the court a transcript of the record of its hearing, and the court shall have jurisdiction of the proceeding and of the questions determined therein, and shall have power to make an order annulling or confirming, wholly or in part, or modifying the determination reviewed. The order of the supreme court shall be subject to review by the appellate division of the supreme court and the court of appeals, upon the appeal of any party to the proceeding, in the same manner and with the same effect as provided on an appeal from a final judgment made by the court without a jury.

(b) Any party to the proceeding, aggrieved by a final order of the board of regents, may obtain a judicial review thereof by a proceeding under article seventy-eight of the civil practice law and rules, which shall be brought in the appellate division of the supreme court for the third judicial department.

(7) Regents empowered to promulgate rules and regulations. The regents from time to time may adopt, promulgate, amend or rescind rules and regulations to effectuate the purposes and provisions of this section.

(8) The commissioner shall include in his annual report to the legislature (1) a resume of the nature and substance of the cases disposed of through public hearings, and (2) recommendations for further action to eliminate discrimination in education if such is needed.



313-A - Prohibition against the use of certain material in questionnaires and applications for admission to educational institutions.

313-a. Prohibition against the use of certain material in questionnaires and applications for admission to educational institutions. No application for admission to any educational institution in the state of New York shall contain any questions requiring the involuntary disclosure of the marital status of the parents of those applying for admission.



314 - State plan for school district reorganization

314. State plan for school district reorganization 1. The commissioner of education is hereby authorized to continue the investigations, study and review carried on by the joint legislative committee on the state education system in order to bring up to date the state plan for school district reorganization (legislative document number twenty-five of nineteen hundred forty-seven, formerly referred to as the Master Plan for School District Reorganization in New York State); to make such studies and surveys as are necessary to review periodically and maintain such plan currently; to hold hearings in relation to affected areas for the purpose of eliciting the expression of opinion, cooperation and assistance of the inhabitants of such areas; and to make recommendations for school district reorganization so as to assure the most efficient and economical provision of education facilities for such areas and in the best educational interests of the children in the area. Such recommendations shall be principally directed toward the reorganization of areas in and around the city school districts of cities having less than one hundred twenty-five thousand inhabitants, the reorganization of the remaining common and union free school districts not included in such urban and suburban areas and the reorganization of the smaller central school districts.

2. At any such time as the commissioner shall determine that an area or areas should be reorganized to assure and provide the best, most efficient and most economical educational facilities for such area or areas and that the best educational interests of the children in the area will be served by such reorganization, the commissioner shall formally announce or reaffirm such plan of reorganization stating his reason therefor by orders made by him and entered in his office. Such order shall identify the affected school districts and shall designate all school districts by name, number or such other description as the commissioner shall deem proper. The commissioner shall forward a copy of such order to the clerk or in the event there is no clerk, the trustee or trustees of such school district located in the affected area or areas.

3. (a) Any school district scheduled for reorganization, and not reorganized, desiring a change in the established plan of reorganization as promulgated pursuant to subdivision two hereof, may petition to the commissioner for a formal public hearing stating the changes desired with the supporting papers, data and information. Such petition shall be filed with the commissioner by the board of education of a city school district or by the trustee or board of trustees or board of education in other types of school districts upon the motion of a majority of the voters of such school district, present and voting at an annual or special school district meeting or election adopting a resolution directing the school board or trustees to file such petition.

(b) The commissioner within thirty days after receipt of such a petition for a formal public hearing shall designate by written notice the place of such hearing and fix a date therefor not less than thirty nor more than sixty days from the date of such notice. Such notice shall include (1) the time and place of the formal public hearing, (2) set forth the petitioner's proposed change or changes, (3) the established plan of reorganization.

(c) Upon receipt of such notice of such hearing from the commissioner, the petitioning district shall publish a copy of such notice in one newspaper having a general circulation in such district, such publication to be at least twenty days before such hearing, but if there be no such newspaper, a copy of said notice shall be posted in at least twenty public places in said district twenty days before such hearing.

(d) Hearing. The formal public hearing shall be held at the time and place specified in such notice or amended or republished notice. Such hearing may be had before the commissioner or a person designated by him as a hearing officer. The commissioner or such person so designated shall hear the petitioning school district, the department and all districts and parties appearing, each of whom may present testimony under oath, supporting exhibits, departmental records and all data, maps, sketches and argument, concerning the petition. The petitioner shall have the burden of showing that the proposed change or changes to the existing state plan assures and provides equally efficient and economical educational facilities to such area or other areas affected and that the educational interests of the school children in the area will be at least equally served by such proposed change or changes, and that such change or changes will create school districts in the area or areas affected which by reason of actual or reasonably to be expected growth, will be of adequate size, and financial resources to provide equally efficient and economical educational facilities to such area or areas to serve the educational interests of the children resident therein in all grades from kindergarten through the twelfth year.

(e) Within sixty days after such hearing is concluded and all papers in relation thereto are submitted, the commissioner shall render a preliminary finding recommending whether a change is warranted, setting forth his findings and conclusions which shall be based exclusively on the evidence presented at the hearing. The commissioner shall recommend the amendment or confirmation of the state plan in accordance with his preliminary finding by a report made by him and entered in his office. The commissioner shall serve a copy of such preliminary finding upon the clerk or in the event that there is no clerk, the trustee or trustees of the school districts located in the affected area or areas. In the event that such districts do not agree with such preliminary findings, the school districts affected by the terms of such preliminary finding may within thirty days apply to the chancellor of the board of regents for the appointment of a committee of the regents to review the proposed amendment or confirmation of the state plan. In the event that an application to the chancellor is not made within thirty days for the appointment of a committee of the regents, the preliminary finding shall become an order without further action of the commissioner.

(f) Upon receipt of such application, the chancellor shall appoint a committee of three members of the regents, one of whom shall be a regent whose judicial district includes all or part of the areas affected. The committee of regents shall review the proposed amendment or confirmation of the state plan. In the event the committee is unable to resolve the differences between the commissioner and such school districts, it shall within sixty days from the date of the appointment of such committee, make an order reversing, affirming, or modifying, wholly or in part, such preliminary finding of the commissioner and amending or confirming the state plan setting forth the committee's findings and conclusions which shall be based exclusively on the evidence presented at the commissioner's hearing and any additional evidence presented at the committee's review. The committee shall have the discretion to permit additional evidence to be presented by any party. The commissioner shall serve a copy of such order upon the clerk or in the event there is no clerk, the trustee or trustees of the school districts located in the affected area or areas.

(g) Such order of the committee of the regents shall be binding and final and subject to review pursuant to article seventy-eight of the civil practice law and rules. The scope of review shall include the question whether the determination is on the entire record supported by substantial evidence.

(h) The commissioner shall establish and promulgate rules of practice and procedures in connection with such hearings, shall provide for the attendance of the hearing officer, regulate the course of the hearing, fix the time for filing of briefs and other documents, provide a hearing stenographer and for the making of a record as well as the making of a full transcript of all proceedings at the hearing and shall at the request of any party, school district or interested person have prepared and furnish a copy of the transcript or any part thereof upon payment of the costs therefor.

(i) School districts designated in the established plan by an order of the committee of the regents shall be made parties by the petitioning district. Districts which may be affected by the proposed change may join or be joined in such proceeding by the commissioner or any party.

4. Whenever a school district scheduled for reorganization fails to institute such proceeding hereunder within two years subsequent to the filing of an established plan of reorganization by the commissioner pursuant to paragraph two herein, the state plan of reorganization in existence at that time shall be final and binding upon all districts affected thereby. After such two year period, such district may petition the commissioner for a change in such final and binding plan upon an additional showing that material changes have occurred since such two year period. No proceeding shall again be brought until two years have elapsed since a final determination hereunder.

5. Nothing herein contained shall delay, or interfere with, the exercise of the powers of the commissioner of education vested in him by articles thirty-seven or forty or sections fifteen hundred twenty-four, fifteen hundred twenty-five or fifteen hundred twenty-six of the education law.

6. Whenever any school district scheduled for reorganization pursuant to the state plan of reorganization as herein established has not consolidated or reorganized in accordance therewith within two years after the entry of an order pursuant to subdivision two herein establishing such final plan of reorganization for the affected district or districts, or has failed within such time after receipt of such notice to institute a proceeding for a change in accordance with this section, or is unable to show that such district has adopted a resolution or resolutions in accordance with sections eighteen hundred one through eighteen hundred three, fifteen hundred ten through fifteen hundred thirteen, fifteen hundred twenty-two and fifteen hundred twenty-three, fifteen hundred twenty-four or fifteen hundred twenty-six of this chapter in favor of such reorganization or that in the case of an order of dissolution and annexation, such district has not asked for a referendum pursuant to subdivision two of section eighteen hundred two, and is being prevented from reorganizing by the action of another district which is part of the same plan of reorganization, commencing with the school year following the school year in which the two-year period expired, such school district shall not be eligible to receive any building aid exceeding the building aid which such district would be entitled to receive in accordance with the applicable provisions of the education law in existence on July first, nineteen hundred sixty-five until such reorganization shall take place, except for such additional amounts as may be computed as due on debt service already incurred; provided, however, that nothing contained in this subdivision shall prevent the apportionment of building aid for construction, reconstruction, alterations of or additions to school building facilities for the use of grades kindergarten through eight, provided the commissioner shall find that (1) existing facilities are obsolete or inadequate and (2) that the construction for which aid is sought would be capable of substantial educational use by the reorganized district in the event that the reorganization under the existing plan for reorganization is effected.



315 - School district names.

315. School district names. Each school district, other than a city school district, shall, in accordance with the commissioner's regulations, adopt a simplified name as the legal name of the district. Such name shall be submitted to the commissioner for prior approval and when such name shall be adopted it shall be filed with the commissioner. The name of a central school district established or reorganized by an order of the commissioner pursuant to section eighteen hundred one of this chapter may be changed by the board of education of such district, with the prior approval of the commissioner, upon a written request by the board of education filed with the commissioner not later than fourteen days prior to the date of the establishment or reorganization of the district and in accordance with the regulations of the commissioner. The education department shall issue, on request, certificates certifying the name of the district and the names of the towns and counties in which the territory of the district is located, or in the case of school districts other than city school districts, which are wholly or partly located within a city, the names of the city, towns and counties in which the territory of the district is located.



316 - Teacher resource and computer training centers.

316. Teacher resource and computer training centers. 1. As used in this section, unless another meaning clearly appears from the context:

a. "Teacher resource and computer training center" means any site operated by a school district, board of cooperative educational services or a consortium of school districts and/or boards of cooperative educational services which is specifically established pursuant to this section to provide professional support services to teachers within the state in order to:

(1) assist teachers, diagnose learning needs, experiment with the use of multiple instructional approaches, assess student outcomes, assess staff development needs and plans, and train other school personnel in effective pedagogical approaches;

(2) provide demonstration and training sites where teachers are trained, specifically in the use of computers as teaching aids; the criteria for school acquisition and use of computer equipment and software; and the evaluation of computer-related materials;

(3) develop and produce curricula and curricular materials designed to meet the educational needs of students being served through application of educational research or new or improved methods, practices, and techniques;

(4) provide training to improve the skills of teachers in order to enable such teachers to meet the special educational needs of the pupils they serve, and to familiarize such teachers with developments in curriculum formulation and educational research, including the manner in which the research can be used to improve teaching skills;

(5) provide a location where teachers may share resources, ideas, methods and approaches directly related to classroom instruction and become familiar with current teaching materials and products for use in their classrooms; and

(6) retrain teachers and other educational personnel to become better qualified to teach in subject areas necessary to prepare students for the developing high technology era, in the disciplines of mathematics, science and computer technology.

b. "Site" for the purposes of this section shall mean the location or locations where the curriculum development and training activities of the teacher resource and computer training center take place.

2. In order to provide the school districts and teachers of the state with an opportunity to develop systematic, ongoing in-service training programs, assure the dissemination and application of educational research developments to classroom instruction and develop new curricula and curricular materials specifically designed to meet the educational needs of the students served, the commissioner shall, within available state appropriations and subject to the procedures established in this section, provide funds to school districts and boards of cooperative educational services to plan, establish and operate teacher resource and computer training centers. Any school district or board of cooperative educational services requesting such funds shall make application therefor at such time, in such manner, and containing or accompanied by such information as the commissioner may through this section or by regulation require. Applications shall be made within the following categories:

(i) a school district with a teacher population of one thousand or more;

(ii) a school district with a teacher population of five hundred or more but less than one thousand;

(iii) a school district with a teacher population of less than five hundred;

(iv) a board of cooperative educational services; or

(v) a consortium of two or more school districts and/or boards of cooperative educational services.

3. Each such application shall be reviewed by the state professional standards and practices board for teaching. The board shall in each instance recommend to the commissioner action, as appropriate, including specific reasons when it is negative. Any school district, board of cooperative educational services or consortium whose original application is rejected may resubmit a revised application for further review. Notwithstanding any other provision to the contrary, an application to continue a teacher resource center which was in operation prior to the nineteen hundred eighty-four--nineteen hundred eighty-five school year shall be deemed automatically approved.

4. The commissioner shall establish criteria and standards by which applications shall be evaluated which shall include provisions for furnishing technical assistance and information provided by the department through the facilities of the proposed teacher resource center, provided, however, that such criteria and standards shall be consistent with federal regulations which were applicable to teacher resource centers in operation during the nineteen hundred eighty-two calendar year.

5. Any school district, board of cooperative educational services or consortium having an application approved under this section may collaborate, consult and contract with an approved institution of higher education in New York state to carry out activities under or provide technical assistance in connection with such application. Each application shall be reviewed by the professional practices subcommittee of the state professional standards and practices board for teaching.

6. Each teacher resource and computer training center shall be operated by a board, the majority of which shall be composed of elementary and secondary school teachers representative of teachers served by the teacher resource and computer training center. Teacher members shall be designated by the collective bargaining agent of the teachers served by the teacher resource and computer training center. Such board shall also include individuals designated by the school board or board of cooperative educational services served by such center and at least one representative designated by the institutions of higher education located in the area served by such center. Such board shall also include at least one parent of an elementary or secondary school pupil and at least one representative of a business or industry that uses, produces or is involved with computer equipment and software.

7. The powers and duties of each teacher resource and computer training center board shall include policy formulation, the employment of staff or consultants, budget control and expenditure of funds to accomplish the purposes of this section, recommendations for subcontracting to secure technical and other kinds of assistance, and any other appropriate managerial or supervisory activities not otherwise prohibited by state or local law or regulations of the commissioner.

7-a. Notwithstanding any other provision of law, a teacher resource and computer training center board may collaborate, consult and contract with a school district or board of cooperative educational services which is included in the application for the establishment of such teacher resource and computer training center for the assignment of teachers employed by such school district or board of cooperative educational services; provided, however, in such case such teacher shall continue to accrue all employment rights and benefits, including seniority, with the employing school district or board of cooperative educational services and the teacher resource and computer training center board shall reimburse such school district or board of cooperative educational services for the services of such teacher.

8. Funds provided each school year to school districts and boards of cooperative educational services by the commissioner to plan, establish and operate teacher resource and computer training centers shall not exceed two million dollars per center, except that for the city school district for the city of New York such center shall not exceed sixteen million eight hundred thousand dollars and provided further that each approved center shall receive not less than twenty thousand dollars. In any year in which there is a statewide increase in funding for teacher resource and computer training centers, such increase shall be distributed proportionately among existing centers that have satisfactorily fulfilled the requirements of such centers' current grant. A portion of the increase shall be made available to new applicants to establish new teacher centers, and to current teacher centers to develop and implement regional and statewide teacher center activities.

9. Evaluation and annual reports. a. Teacher resource and computer training centers shall provide data annually as prescribed by the commissioner.

b. The commissioner shall prepare and submit to the governor, the temporary president of the senate and the speaker of the assembly, not later than May first, nineteen hundred ninety-nine and by the first day of January in each year thereafter, a report detailing the financial and programmatic information for teacher resource and computer training centers. Such report shall, at a minimum, set forth with respect to the preceding school year: cost information for individual services provided by such centers; numbers of teachers and other staff served, summarized in the aggregate, by elementary and secondary school levels, and by home school district; lists of programs and courses offered, including identification of those with credit toward college graduate degrees and those which relate to specific academic areas and higher learning standards; and aggregate expenditure data for the following categories: administration, staff development services, rent and other facilities costs, and other services; and such other information as deemed appropriate by the commissioner to assist the commissioner in identifying cost-effective services and programs which may be successfully replicated in other centers, school districts and boards of cooperative educational services (BOCES). The format for the report shall be developed by the commissioner in consultation with school district officials, and teacher resource center officials, provided that all information in such report shall be displayed on both a statewide and individual center basis. Such report shall include changes from the year prior to the report year for each such item for all teacher resource and computer training centers and shall be made available to other interested parties upon request.

c. Funds provided under the teacher resource and computer training centers program may be used to contract with educational organizations for the purpose of conducting a statewide program evaluation. The professional practices subcommittee of the professional standards and practices board shall review and approve grant applications submitted for this purpose.



317 - General education development exam.

317. General education development exam. Notwithstanding any provision of law, no fee shall be established for admission to the general education development exam.



318 - Distribution of surplus computers.

318. Distribution of surplus computers. 1. General definitions. As used in this section:

(a) "Computer" means a computer central processing unit (CPU) and, where attached to a CPU, such computer cases, computer memory, cards and other peripheral devices as may reasonably be viewed functionally as one unit.

(b) "Computer software" means executable computer programs and related data files on computer-related media, including but not limited to floppy disks, hard disks, optical and magneto-optical computer data storage devices.

(c) "Computer equipment" means computers, computer memory, cards, and associated peripheral devices, including but not limited to floppy disk drives, hard disk drives, printers, modems, computer-related cables and networking devices, scanners, computer monitors and computer software.

2. The commissioner and the commissioner of general services shall, within one hundred eighty days of the effective date of this section, in consultation with members of the computer industry, representatives of school boards associations, and teachers' organizations, develop guidelines by which the monetary value of surplus computer equipment can be compared with its potential educational value, in order to assist the commissioner of general services to implement the provisions of section one hundred sixty-eight of the state finance law.

3. The commissioner shall, within one hundred eighty days of the effective date of this section, and with the advice and counsel of the office of general services:

(a) develop guidelines governing distribution of state owned surplus computer equipment to learning institutions involved in the repair and restoration of such computer equipment; such guidelines shall identify technical educational programs in the colleges and schools within the state with the capacity to repair and restore computer equipment and which may use the repair of such equipment in the technological training of their students;

(b) develop guidelines under which repaired and restored computer equipment shall be equitably distributed, subject to the following guidelines:

(i) distribution of state-owned surplus computer equipment shall be provided to public schools, the division for youth, public libraries, and other public and private institutions for secular educational use, and to not-for-profit institutions for use by individuals with disabilities, upon proof of need, and subordinate to the requirements of the public schools, the division for youth and libraries of New York state;

(ii) distribution of surplus computer equipment shall be based on competitive proposals from schools, the division for youth, libraries, and other public and private educational programs for secular educational use, including not-for-profit institutions serving persons with disabilities, which shall demonstrate need and specific plans for the use of such equipment; and

(iii) the department shall assist applicants in preparing such proposals.

4. (a) The commissioner is hereby authorized to seek and to accept the transfer of title of surplus computer equipment of educational value from agencies of the state and from the office of general services for further distribution consistent with the purposes of this section and pursuant to the guidelines developed under subdivisions two and three of this section. Such distribution shall be performed by the office of general services upon the request of the commissioner. Any transportation costs for shipping such surplus equipment shall be borne by the office of general services.

(b) The department shall periodically distribute copies of an inventory of surplus computer equipment that is available for distribution contemplated by this section to educational institutions under its supervision and to such other institutions as the commissioner shall have designated, and make it known that those institutions may submit proposals to obtain such computer equipment. Upon a proposal having been approved pursuant to this section, the office of general services shall deliver such computer equipment to the recipient pursuant to paragraph (c) of this subdivision.

(c) The office of general services may charge reasonable fees to the final recipients of such computer equipment for shipping and handling, including costs associated with shipping such computer equipment to institutions authorized pursuant to this section to repair or restore such computer equipment, provided that such fees shall not exceed one-half the value of the computer equipment as determined pursuant to subdivision two of this section, provided that such fees are published, updated, and distributed with the inventories to the department, and provided that requests for proposals for such computer equipment contain a summary of accompanying fees. Nothing herein shall be construed to prohibit such institutions involved in the repair and restoration of such computer equipment from arranging for the shipping and handling of such computer equipment to and/or from such institution on its own.

5. The commissioner may accept any and all donations of money, equipment, supplies, materials or services, from any person, firm, association, foundation, or corporation, and may receive and utilize the same in fulfilling the purposes and provisions of this section. Any donation so accepted shall be reported in the report required by subdivision six of this section. Such report shall include the nature and amount of the donation and the identity of each donor, except where such donor has requested anonymity in writing.

6. The commissioner shall:

(a) Keep inventory of computer equipment distributed under this section to educational facilities based on information provided to the commissioner by the office of general services; and

(b) In collaboration with the commissioner of general services, report every two years to the governor, the temporary president of the senate, the speaker of the assembly, the inspector general and the state comptroller. The initial report shall be submitted on the first of July, not more than two years after the date on which this section shall have become law. The report shall include but not be limited to current inventories of surplus computer equipment in the possession of the department and of the office of general services, inventories of surplus computer equipment that have been distributed to educational institutions, summaries of requests and deliveries to the various institutions, the criteria used in determining which institutions received what equipment, and recommendations for more effective means of carrying out their duties under this section.

7. To promote the purposes of this section, the commissioner shall examine alternative methods for service, repair, and distribution of computer equipment and may apply for and utilize such state and federally funded programs as may appear effective and consistent with the purposes of this section. Any grant or services accepted under this part shall be reported in the biennial report required by subdivision six of this section. Such report shall include the nature, amount and source of each grant or services.

8. Nothing in this section shall limit the authority of the commissioner or the commissioner of general services to establish mechanisms by which donated or state-owned surplus property that is not computer equipment, but has educational usefulness for enhancing technological and scientific literacy that substantially exceeds its monetary value, may be provided to public and private institutions for educational use.

9. In developing and carrying out guidelines under this section, the commissioner of general services and the commissioner shall ensure that software will not be transferred pursuant hereto if such transfer would cause a breach of a computer software license agreement or an infringement of a copyright.






Article 7-A - (340 - 348) STANDARDIZED TESTING

340 - Definitions.

340. Definitions. As used in this article: 1. "Standardized test" or "test" means any test that is given in New York at the expense of the test subject and designed for use and used in the process of selection for post-secondary or professional school admissions. Such tests shall include, but are not limited to, the Preliminary Scholastic Aptitude Test, Scholastic Aptitude Test, ACT Assessment, Graduate Record Examination, Medical College Admission Test, Law School Admission Test, Dental Admission Testing Program, Graduate Management Admission Test, Miller Analogies Test and the Test for Standard Written English. This article shall not apply to any state, federal, or local civil service test, any test used solely for placement, credit-by-examination or other nonadmission purpose or any test developed and administered by an individual school or institution solely for its own purposes or any test, or portion of a test, designed to evaluate manual skills or other physical abilities.

2. "Commissioner" means the commissioner of education of the state of New York.

3. "Test subject" means an individual to whom a test is administered.

4. "Test agency" means any organization, association, corporation, partnership, or individual or person that develops, sponsors or administers a test.

5. "Part" means each portion of a test for which a score is calculated.

6. "Test form" means the test booklet or instrument used for each part of each test.

7. "Pretest question" means any question or group of questions on a test not used to calculate the reported scores of a test subject, nor used to equate scores for that test.

8. "Test year" means the twelve-month period commencing September first during which the test agency administers a particular test.

9. "Computerized test" means any test form administered to test subjects by means of a computer.



341 - Background reports.

341. Background reports. 1. Whenever any test agency prepares or causes to have prepared research which is used in any study, evaluation or statistical report pertaining to a test operational after January first, nineteen hundred eighty, such study, evaluation or report shall be filed with the commissioner. This section shall apply to any unpublished study, evaluation or statistical report cited in memoranda of support or opposition to legislation or proposed rules and regulations relating to standardized testing written or published by the test agency or its employees in behalf of the test agency on or after July first, nineteen hundred ninety-three.

2. If any reports or other documents submitted pursuant to this section contain information identifiable with any test subject or test user institution, such information shall be deleted prior to filing with the commissioner.

3. All reports or other documents submitted pursuant to this section shall be public records.



341-A - Standardized testing; reports.

341-a. Standardized testing; reports. 1. Definitions. As used in this section and section three hundred forty-six-a of this article, the following words and terms shall have the following meanings:

a. "Test" means a standardized test as defined in section three hundred forty of this article; provided however, that the test of English as a foreign language shall not constitute a test for purposes of this section;

b. "Test subject" means a test subject as defined in section three hundred forty of this article.

2. Not later than July first, nineteen hundred eighty-eight, and for one year thereafter, test agencies shall ask each test subject to report on the test answer sheet, test registration form, or other appropriate means all of the following information:

a. The test subject's race or ethnicity, including the following groups: Black, White, American Indian, Asian, Hispanic or other;

b. The test subject's gender, expressed as male or female; and

c. The test subject's linguistic background, expressed as whether English was the dominant language of the test subject's household.

3. The test agency shall advise all test subjects that they are not required to provide the information requested under paragraphs a and c of subdivision two of this section, that they will not be penalized if they do not provide the information, and that the information provided will be used exclusively for research, recruitment, talent identification and planning purposes.

4. a. Not later than September first, nineteen hundred eighty-nine, the test agency shall prepare and file or cause to be filed with the committee described in section three hundred forty-six-a of this article a report relating to each test administered and disclosed pursuant to section three hundred forty-two of this article by the test agency in New York between July first, nineteen hundred eighty-eight and July first, nineteen hundred eighty-nine. Such report shall be subject to the provisions of subdivisions two and three of section three hundred forty-one of this article.

b. Each such test report shall show by race or ethnicity, linguistic background and gender, the mean-scaled scores of test subjects, the standard deviation of scaled scores, and the distribution of scaled scores.

5. a. Not later than September first, nineteen hundred eighty-nine, the test agency shall prepare and file or cause to be filed with the committee an item report relating to each question used in calculating the subject's raw score on each test form administered and disclosed pursuant to section three hundred forty-two of this article in New York between July first, nineteen hundred eighty-eight and July first, nineteen hundred eighty-nine. Such report shall be subject to the provisions of subdivisions two and three of section three hundred forty-one of this article.

b. Each such item report shall show for each question used in calculating the test subject's raw score, the item's content area specification, and where disclosed pursuant to section three hundred forty-two of this article, information identifying the text of the item, and the correct answer-rates and R-biserial correlations for all test subjects, combined and separately by race, ethnicity, gender or linguistic background as reported under subdivision two of this section. Such item report shall also calculate the correct answer rates and R-biserial correlations comparing performance by gender and language dominance, within race and ethnic subgroups, including language dominance by the total gender group. Content area specification shall be reported for each exam to indicate area of knowledge, skill or ability that an item purports to measure according to the examination's manufacturer or sponsoring agency. Correct answer-rates shall be calculated by dividing the number of correct answers for a question used in calculating the subject's raw score on all test forms administered and disclosed pursuant to section three hundred forty-two of this article between July first, nineteen hundred eighty-eight and July first, nineteen hundred eighty-nine by the number of test subjects to whom those test forms were administered. R-biserial correlations shall be calculated by correlating performance on a question used in calculating the subject's raw score on each test form administered between July first, nineteen hundred eighty-eight and July first, nineteen hundred eighty-nine with performance on the tests as shown by total scores.

c. The test agency shall not be required to include in such test and item reports under this subdivision and subdivision four of this section information for any group comprising fewer than one hundred test subjects.

d. The test report will also include data showing measures of differential item functioning on individual questions that take into account differences in overall test performance. Data will be provided for test items which contribute to the candidate scores and for which differential item data are available. Differential item functioning data shall be reported for comparative purposes between the following pairs of groups: (Black-White), (Hispanic-White), (American Indian-White), (Asian-White), (Other-White) and (Male-Female). Documentation as to the methods by which these data have been calculated will accompany the data. Differential item functioning data shall not be required for pairs of groups comprising fewer than four hundred test subjects in each group.

e. The committee may request additional data, where already available and published, from the test agencies to clarify the data previously reported pursuant to this subdivision and subdivision four of this section.



342 - Disclosure of test contents.

342. Disclosure of test contents. 1. Within thirty days after the results of any standardized test are released, the test agency shall file or cause to be filed with the commissioner:

a. a copy of all test questions used in calculating the test subject's raw score;

b. the corresponding acceptable answers to those questions; and

c. all rules for converting raw scores into those scores reported to the test subject together with an explanation of such rules.

2. Within ninety days after filing a standardized test pursuant to subdivision one of this section and for a period of not less than ninety days after the offer is made, the test agency shall provide to the test subject the opportunity to secure:

a. a copy of the test questions used to calculate the test subject's raw score;

b. a copy of the test subject's answer sheet, or answer record where there is no answer sheet, together with a copy of the correct answer sheet to the same test with questions used to calculate the test subject's raw score so marked; and

c. a statement of the raw score used to calculate the scores reported to the test subject.

The agency may charge a nominal fee for providing such information, not to exceed the direct cost thereof. Notwithstanding any other provision in this section, a test agency shall permit a test subject to elect in writing this opportunity both at the time the test subject registers to take a test and at the time the test agency reports test scores to the test subject; provided, however, that the provisions of this paragraph shall not apply where either the materials described in paragraph (a) or (b) of this subdivision are provided during the test administration. The form permitting such election shall describe the opportunity offered pursuant to this subdivision in clear and plain English and shall be part of and included in the test registration form and in a form provided to the test subject at the time test scores are reported to the test subject.

3. a. Notwithstanding subdivisions one and two of this section, a test agency may withhold from disclosure any test forms administered in New York in any given test program to not more than five percent of the anticipated test subjects annually or to not more than five thousand test subjects annually, whichever is less.

b. Prior to the beginning of a test agency's testing year, the test agency shall designate the dates upon which test forms to be filed with the commissioner will be used. The test agency shall inform potential test subjects of these dates.

4. Within three years after the administration in New York of a standardized test form not required to be disclosed under subdivision three of this section the test agency shall file the test form and the corresponding acceptable answers with the commissioner.

5. Subdivisions one, two, three, and four of this section shall not apply to the GRE Advanced Tests. With respect to such tests, the test agency shall file with the commissioner the following:

a. a copy of all test questions used in calculating the test subject's raw score from one test form administered during the period set forth below;

b. the corresponding acceptable answers; and

c. all rules for converting raw scores into those scores reported to the test subject together with an explanation of such rules, in accordance with the following schedule:

(1) once every three years for such test administered to forty thousand or more test subjects in New York annually, and

(2) once every five years for such tests administered to five thousand or less than forty thousand test subjects in New York annually, and

(3) once every eight years for such tests administered to fewer than five thousand test subjects in New York annually.

5-a. Subdivisions one, two, three, four, five and six of this section shall not apply to the Medical College Admission Test. With respect to that test, the test agency shall file with the commissioner once every four years the following:

a. a copy of all test questions used in calculating the test subject's raw score from one test form administered during the previous four-year period;

b. the corresponding acceptable answers; and

c. all rules for converting raw scores into those scores reported to the test subject together with an explanation of such rules.

5-b. Subdivisions one, two, three, four, five, five-a and six of this section shall not apply to the SAT II: Subject Tests. With respect to such tests, the test agency shall maintain on file with the commissioner a complete sample test, reflecting tests currently in use, of each type of SAT II: Subject Test to be administered in New York and provide to the test subject the opportunity to secure a copy of a representative complete sample test of a Subject Test. Whenever a new Subject Test is added the test agency shall file and publish updated information consisting of descriptions and sample items prior to the administration of any such test in New York. Whenever a substantial change is made in any subject, the test agency shall file and publish updated information consisting of complete sample tests prior to the administration of any such test in New York.

6. Notwithstanding other provisions of this section, if a test agency has administered a standardized test to less than two thousand test subjects in New York annually, the test agency shall file with the commissioner at least once every three years:

a. a copy of all test questions used in calculating the test subject's raw score from one test form administered during that three year period;

b. the corresponding acceptable answers with the commissioner; and

c. all rules for converting raw scores into those scores reported to the test subject together with an explanation of such rules.

7. Documents submitted to the commissioner pursuant to this section shall be public records and, in collecting this material, the State Education Department shall be considered an archive under Title 17 108 U.S.C.

8. a. Within sixty days of the receipt of correspondence from a test subject, their representative, or a user institution challenging or questioning the keying, scoring, wording, or any aspect of a test question or questions used to calculate test subjects' raw scores for standardized tests filed with the commissioner pursuant to subdivision one of this section, the test agency shall place such correspondence in a separately maintained file. Such filed correspondence must contain no information identifiable with any individual or user institution unless authorized by that individual or institution.

b. Within thirty days of the test agency's sending out a response to the test subject, their representative or the user institution, the test agency shall place on file a copy of any of the test agency's written responses to such correspondence clarifying, explaining or defending the test question or questions. Such filed responses must contain no information identifiable with any individual or user institution unless authorized by that individual or institution.

c. Test subjects and any other individual shall be able to gain access to such file by submitting a written request to the test agency. Test agencies shall make copies of any of the requested contents of the file. Test agencies may charge nominal fees to provide copies of any of the contents of the file upon request. Such fees may not exceed the direct costs of administering and maintaining such files and photocopying requested materials.

9. Each test agency shall report the following information to the commissioner annually:

a. the dates of each test administered by the test agency during the testing year;

b. the total number of test subjects who took the test at each administration;

c. the total amount of fees received from test subjects by the test agency for the test for that testing year; and

d. those expenses which are directly attributable to the test and those expenses which are indirectly attributable to the test. The test agency shall also list expenses indirectly attributable to all activities of the test agency, including expenses not identifiable as attributable to a test.

10. a. Except as provided in paragraphs b, c, d and e of this subdivision, subdivisions one and two of this section shall not apply to any test agency which discloses test forms administered to at least two-thirds of the test subjects in a test year, based on the number of administrations in the most recent test year.

b. Subdivisions one, two, three, four and six of this section shall not apply to the SAT I: Reasoning Test during the nineteen hundred ninety-six--ninety-seven test year or any subsequent test year so long as the College Entrance Examination Board discloses in each such testing year:

(i) four test forms used to administer the SAT I: Reasoning Test in New York, or

(ii) if fewer than four regular SAT I: Reasoning Test administrations are offered in New York during a test year, the same number of SAT I: Reasoning Test forms as regular SAT I: Reasoning Test administrations in New York in that test year.

c. Subdivisions one, two, three, four, and six of this section shall not apply to the Graduate Record Examination ("GRE") General Test during the nineteen hundred ninety-six--ninety-seven test year so long as the Graduate Record Examinations Board discloses in that test year the greater of:

(i) one GRE General Test form administered in New York, or

(ii) one-half the number of GRE General Test forms administered in New York in that test year.

d. Subdivisions one, two, three, four, and six of this section shall not apply to the GRE General Test during the nineteen hundred ninety-seven--ninety-eight test year or any subsequent test year, so long as the Graduate Record Examinations Board discloses in each such test year one-half of the number of GRE General Test forms administered in regular administrations in New York in that test year if it offers at least two regular administrations of that test in New York in that test year.

e. Subdivisions one, two, three, four, and six of this section shall not apply to the Test of English as a Foreign Language ("TOEFL") during the nineteen hundred ninety-six--ninety-seven test year or any subsequent test year so long as the TOEFL Policy Council discloses in each such test year:

(i) five test forms used to administer the TOEFL in New York, or

(ii) if fewer than five regular TOEFL administrations are offered in New York during a test year, the same number of TOEFL forms as such regular administrations in New York during that test year.

f. Any test agency offering one or more nondisclosed administrations pursuant to this subdivision shall provide to test subjects, in a clear and conspicuous manner in its registration materials, notice of which test administrations will or will not be disclosed.

g. For the purposes of this subdivision, a "regular" administration means a regular Saturday major paper-and-pencil administration of the SAT I or GRE General Test or a regular Friday major paper-and-pencil administration of the TOEFL. A "regular" administration does not include any other administration (whether offered on a Friday or Saturday or otherwise), whether a makeup administration, an administration for Saturday Sabbath observers, or other special-purpose administration, or any individual administration.

11. Notwithstanding subdivision one of this section, a test agency which administered a computerized standardized test in test year nineteen hundred ninety-four shall file with the commissioner:

a. no later than September first, nineteen hundred ninety-six the test item pool used for an operational test administered as of December first, nineteen hundred ninety-four, and the corresponding acceptable answers.

b. no later than September first, nineteen hundred ninety-seven that portion of the test item pool used for an operational test administered during the nineteen hundred ninety-six test year equivalent to one paper-and-pencil test form, and the corresponding acceptable answers.

c. no later than September first, nineteen hundred ninety-eight that portion of the test item pool used for an operational test administered during the nineteen hundred ninety-seven test year equivalent to two paper-and-pencil test forms, and the corresponding acceptable answers.

d. no later than September first, nineteen hundred ninety-nine that portion of the test item pool used for an operational test administered during the nineteen hundred ninety-eight test year equivalent to six paper-and-pencil test forms, and the corresponding acceptable answers.



342-A - Special administrations.

342-a. Special administrations. 1. When regular test administrations are given on days of religious observance which prevent attendance by test subjects at such regular administrations special administrations shall be offered with the same frequency as regular administrations as soon after or before as is possible, at comparable times, places and cost.

2. Provided, however, a test agency shall not be required to offer a greater number of special administrations than were offered during the base year commencing August first, nineteen hundred seventy-eight and ending July thirty-first, nineteen hundred seventy-nine unless the number of regular administrations is increased in any subsequent testing year, in which case the provisions of subdivision one shall apply.

3. No test subject shall by reason of religious belief be denied by a test agency, the opportunity to take a test which shall be disclosed pursuant to subdivisions one and two of section three hundred forty-two of this article during any twelve month period.



343 - Notice.

343. Notice. 1. Each test agency shall provide, along with the registration form or score report for a test, the following information:

a. the purposes for which the test is constructed and is intended to be used;

b. statements designed to provide information for interpreting test results, including but not limited to, explanations of the test score scale, the standard error of measurement of the test, and a list of available correlations between test scores and grades, successful completion of a course of study and parental income; however, where a range of the correlations of such studies is given, a median correlation must also be provided;

c. how the test scores will be reported, whether the raw test scores will be converted in any way before being reported to the test subject and whether and how the test agency will use the test score in raw or transformed form by itself or together with any other information about the test subject to predict in any way the subject's future academic performance for any post secondary educational institution;

d. a complete description of any promises or covenants that the test agency makes to the test subject with regard to accuracy of scoring, timely forwarding of information, policies for notifying test subjects regarding inaccuracies in scoring or score reporting, any procedures to increase fairness and equity with respect to race, ethnicity and linguistic background and gender for test subjects with regard to test questions and test forms, procedures for reviewing challenges by test subjects, their representatives or user institutions to the keying, scoring, wording or any aspect of a test question or questions used to calculate test subjects' raw scores, and privacy of information relating to the test subject;

e. whether or not the test scores are the property of the test subject, the time period during which the results will be retained by the test agency, and policies regarding storage, disposal and future use of test score data; and

f. how the test subject may obtain the information required to be dislcosed under section three hundred forty-two of this article.

g. how the test subject may obtain information required to be available under section three hundred forty-four-b of this article;

h. a clear, easily understood written description of each section of the test, including an indication of whether the test contains sections of equating questions together with a statement of the purpose of such, and an indication of whether the test contains sections of pretest questions together with a statement of the purpose of such;

i. a description of all services which will be provided at the location of the test administration to accommodate handicapped or disabled test subjects;

j. a concise summary of test administration procedures which provides essential information to the test subject about the conduct of the test including the duties and responsibilities of the test proctor or supervisor and the actions a test subject may take in the event of any problems which may arise in the course of taking the test;

k. a statement of the test agency's recommendations as to how test scores shall be used by an institution to which scores are reported, including any recommendation regarding the importance that the institution should give to such scores relative to other factors, such as prior academic record, in making any decision affecting a test subject;

l. a description of how test subjects can receive additional information from test sponsors about the appropriate use of test scores;

m. information which clearly describes the test subjects' rights included in section three hundred forty-four-c of this article; and

n. information documenting procedures used by the test agency to insure that the test is fair to all test takers regardless of racial, ethnic, gender or regional background.

2. Any institution which is a test score recipient shall be provided with the information specified in this section. The test agency shall provide such information prior to or coincident with the first reporting of a test score or scores to a recipient institution. Such institution shall be encouraged to provide interpretive processing by qualified personnel where such personnel are available.

4. Each public postsecondary institution shall include in its catalog or bulletin a statement whether applicants for undergraduate admission are required to submit test scores. Such statement shall clearly state how test scores are used in the decision process, how multiple score reports are treated, whether component scores are summed or averaged, and how test scores are used in placement decisions.



344 - Disclosure of test scores.

344. Disclosure of test scores. The score of any test subject shall not be released or disclosed by the test agency to any person, organization, corporation, association, college, university, or governmental agency or subdivision unless specifically authorized by the test subject. A test agency may, however, release all scores received by a test subject on a test to anyone designated by the test subject to receive the current score.

This section shall not be construed to prohibit release of scores and other information in the possession of a test agency for purposes of research leading to studies and reports concerning the tests themselves. Such studies and reports must contain no information identifiable with any individual test subject or user institution unless authorized by that individual or institution.



344-A - Pretest questions.

344-a. Pretest questions. The test agency shall cooperate with a study conducted under the auspices of the National Research Council of the effects of pretesting on test subjects' performance. The results of such study shall be made available to the chair of the higher education committee in the senate and the chair of the higher education committee in the assembly.



344-B - Due process.

344-b. Due process. Each test agency shall ensure due process protection of test subjects whose scores are being questioned for suspected inauthenticity or irregularity in test administration.

1. When a test agency is presented with information which renders the test subject's test score suspect, whether that information is in the form of allegations of collusion or cheating, or irregular test administration, or irregular statistical data, or any other form, the test agency is responsible for reviewing the information and determining if withholding the test subject's score is warranted.

2. If the test agency determines that withholding the test subject's score is warranted, the test agency shall give the test subject written notice of the test agency's decision. The notice shall be sent by registered mail not later than five working days after the test agency's decision.

3. The notice to the test subject shall include all of the following:

(a) a complete summary of the information submitted to the test agency and relied upon by the test agency to withhold the score;

(b) a complete summary of the pertinent facts surrounding the investigation;

(c) a statement of the test subject's right to receive, upon request, details supporting the complete summaries referred to in paragraphs (a) and (b) of this subdivision;

(d) the policies and procedures that were followed by the test agency in reviewing and rendering a decision to investigate the test score;

(e) the potential consequences which may result from the investigation, such as withholding or invalidating the test score;

(f) a summary of the information that may be submitted to the test agency by the test subject to support the authenticity of the test score; and

(g) a statement informing the test subject that the opportunity to respond to the notice will be afforded for not more than fifteen working days following the date the notice was delivered. No final decision on the question of suspected irregularity or inauthenticity shall be rendered by the test agency until the test subject under investigation has responded, or the time for doing so has expired, whichever occurs first.

4. After the time period specified in paragraph (g) of subdivision three of this section has expired, the test agency shall review all of the evidence and shall make a good faith effort to render a decision regarding the authenticity of the score, within fifteen working days and notify the test subject immediately. No test agency shall cancel or invalidate a test subject's test scores on the basis of an alleged irregularity or inauthenticity unless, after all evidence has been considered by the test agency, substantial evidence resulting from an investigation conducted pursuant to this section supports the cancellation or invalidation.

5. When the test agency determines that substantial evidence exists to support cancellation or invalidation of a test score, the test agency shall provide the test subject with a choice of the following options:

(a) cancellation of the test scores in question, with full refund of all test fees;

(b) an opportunity to take the test again privately and without charge; or

(c) an opportunity to seek arbitration or judicial review of the matter.

6. The test subject shall have thirty days following receipt of the notice by registered mail to respond to the notice of inauthenticity or irregularity.

7. If the test subject responds to the notice of inauthenticity or irregularity of test scores sent by the test agency within the time period specified by subdivision six of this section, the test agency shall review the contents of the response and comply with one of the following:

(a) If the test subject requests cancellation of the test scores, a full refund of all test fees will be provided within a reasonable period.

(b) If the test subject requests an opportunity to take the test again privately and without charge, the test agency shall make appropriate accommodations that are mutually agreed upon by the test agency and test subject so the test subject has sufficient time to prepare for the retest. The retest shall be given in a reasonable and timely manner. If the score on the retest is higher, the higher score shall be reported.

(c) Nothing in this section precludes the parties from seeking resolution of the testing problems by either judicial review or arbitration. The test agency and the test subject shall make a good faith effort to complete an arbitration process in no more than thirty days after the election of such option.

8. The test agency shall not release confidential information to any authorized test score recipients regarding a test subject under pending investigation, unless authorized to do so by the test subject.

9. The test agency shall immediately release the test score to the test subject and the test score recipients, if any, where substantial evidence does not exist to render the inauthenticity or irregularity of the test score.

10. The procedures prescribed in this section do not apply to instances where the cancellation of all test scores results from the complete disruption of the administration of the test, such as by natural disasters, national emergencies, inadequate or improper test conditions, answer sheet printing errors, or testing agency errors.

11. Time procedures described in this section shall not apply in those instances where test scores have already been reported to test score recipients.



344-C - Additional test subject rights.

344-c. Additional test subject rights. A test subject who must retake a test because of an error by the test agency, may not be charged for taking the retest.



345 - Regulations.

345. Regulations. The commissioner shall promulgate regulations to implement the provisions of this article.



346 - Test subject review of computerized test.

346. Test subject review of computerized test. Beginning in the test year two thousand, a test agency which administered a computerized test in test year nineteen hundred ninety-four shall offer test subjects who take a computerized test a process whereby test subjects are afforded the opportunity to review questions and answers from their computerized tests. On or before July first, nineteen hundred ninety-eight, such test agency shall submit to the commissioner a report detailing the implementation of such process. Such report shall set forth in clear language the nature of such opportunity, which shall also be sufficient to meet the demands of such process. The commissioner shall review and comment upon the report no later than September first, nineteen hundred ninety-eight.



346-A - Advisory committee.

346-a. Advisory committee. 1. There shall be created a temporary committee to advise the legislature and make findings and recommendations with respect to the effect of standardized tests used in the process of post secondary admissions on test subjects of varying racial, ethnic, linguistic background and gender and consider other possible analytical methods to assure the fairness and equity of such tests.

2. The committee shall consist of ten members to be appointed as follows: three each shall be appointed by the temporary president of the senate and by the speaker of the assembly, and two each by the minority leader of the senate and the minority leader of the assembly. At least one of the members appointed by each of the four legislative leaders shall be an individual with expertise in measurement and standardized testing. Such committee shall be broadly representative of persons or groups residing in the state of New York interested in and affected by standardized admissions tests which may include, but is not limited to, test subjects, test agencies, representatives of consumers of standardized test, post-secondary administrators and faculty and representatives of civil rights organizations.

3. The committee shall select a chairperson from its membership and may select professional staff, other than the data analysis researchers or organizations described herein, who shall have expertise in measurement and standardized testing to design and conduct the study. The committee shall prepare a design for the analysis of the data required for collection pursuant to this section. The study design shall be available upon request for comment for a period for thirty days after which time the committee shall select or solicit one or more researchers or organizations to do the data analysis. The analyses shall examine the differences in test performance between the subgroups indicated in section three hundred forty-one-a of this article and consider the impact upon those differences of using alternative methods of item selection. Such professional staff, researchers and organizations shall not have any direct financial ties, within five years prior to the effective date of this section, to standardized testing, nor to any source that has by personal testimony promoted or opposed regulation of standardized testing, or from any source which has been engaged in litigation, within five years prior to the effective date of this section, against any entity engaged in the standardized testing industry. The committee shall meet at least two times annually and shall expire on the first day of September, nineteen hundred ninety-one. The committee members shall receive no compensation for their services, but shall be reimbursed for reasonable expenses actually and necessarily incurred by them in the performance of their duties under this article.

4. The committee may accept any state grants or appropriations, or as agent of the state, any grant, including federal grants, or any gift for any of the purposes of this article; provided however, that the committee shall not accept any grant or gift, directly or indirectly, (a) from the standardized testing industry or from any source currently receiving funds from the standardized testing industry, or (b) from any source that has promoted or opposed regulation of standardized testing or from any source that has been engaged in litigation within five years prior to the effective date of this section against any entity engaged in the standardized testing industry or from any source currently receiving funds from any such sources. Any monies so received may be expended by the committee to effectuate any purpose of this article, subject to standard limitations as to approval of expenditures and audit.

5. The committee shall report its finding to the state legislature no later than the thirty-first of March, nineteen hundred ninety.

6. The committee shall pursue the aforementioned research if adequate funds have been committed by the first day of July, nineteen hundred eighty-nine to further the purposes of this article. Prior to February first, nineteen hundred eighty-nine, the committee shall notify the chairs of the assembly ways and means and senate finance committees regarding funds received for the purposes of this article and shall submit a request for such appropriations as may be necessary to effectuate the purposes of this section. If no such funds have been committed, the committee shall dissolve.



347 - Violations.

347. Violations. Any test agency which violates any section of this article shall be liable for a civil penalty of not more than five hundred dollars for each violation.



348 - Severability.

348. Severability. If any provision of this article shall be declared unconstitutional or invalid, the other provisions shall remain in effect notwithstanding.






Article 8 - (350 - 365) STATE UNIVERSITY AND STATE FINANCIAL ASSISTANCE FOR HIGHER EDUCATION

350 - Definitions.

350. Definitions. As used in this article, unless the context shall otherwise require, the following terms shall mean:

1. "State university." The state university created by this article.

2. "Community colleges." Colleges established and operated pursuant to the provisions of article one hundred twenty-six, and providing two-year post secondary programs in general and technical educational subjects and receiving financial assistance from the state.

3. "Statutory or contract colleges." Colleges furnishing higher education, operated by independent institutions on behalf of the state pursuant to statute or contractual agreements; provided, that an institution not otherwise a statutory or contract college shall not become a statutory or contract college because of its receipt of state funds or financial assistance pursuant to section three hundred fifty-eight hereof, or by entering into any contract pursuant to that section.

4. "State-operated institutions." Institutions comprising the state university as provided for in subdivision three of section three hundred fifty-two hereof, but not including statutory or contract colleges.

5. "State university health care facility" shall mean a hospital, as defined in section twenty-eight hundred one of the public health law, operated by the state university, or a clinic, as defined in subdivision six of this section, of a state university health sciences center at Brooklyn, Buffalo, Stony Brook and Syracuse, or the College of Optometry.

6. "Clinic" shall mean a facility located either within or outside of a state university health care facility providing services related to the medical education mission of the university, but shall not include state university student health services.

* 7. "University centers" shall mean the university centers at Albany, Binghamton, Buffalo and Stony Brook.

* NB Repealed July 1, 2017

* 8. "NY-SUNY 2020 challenge grant program" ("NY-SUNY 2020") shall mean a long-term economic and academic plan, which shall include a financial aid program, submitted by each state university of New York university center, subject to the approval by the governor and the chancellor of the state university of New York.

* NB Repealed July 1, 2017

9. "SUNY Challenge Grant Program" shall mean a long-term economic and academic plan submitted by a college, university or community college as defined by this section, excluding university centers as defined by this section, subject to the approval by the Governor and the Chancellor of the State University of New York.

10. "Dormitory facilities revenue fund" means the fund established pursuant to section sixteen hundred eighty-q of the public authorities law.

11. "Dormitory facilities revenues" means all moneys, including rents, fees and charges, derived from the use or occupancy of dormitory facilities.

12. "Dormitory facility" means a dormitory, as such term is defined in paragraph (a) of subdivision two of section sixteen hundred seventy-six of the public authorities law.

13. "Dormitory facility revenue bond" means any note or bond of the dormitory authority (i) issued on or after the first day of April, two thousand thirteen for the purposes of financing dormitory facilities or refinancing notes or bonds previously issued in connection with dormitory facilities, including notes or bonds issued to pay costs incurred in connection with the issuance of such notes or bonds, to fund any reserve for the payment of debt service on such bonds or notes, to fund any reserve established for the improvement, repair, maintenance or operations of dormitory facilities, or to pay or provide for the payment of any note or bond previously issued for any such purpose, and (ii) is payable from moneys on deposit in the dormitory facilities revenue fund and is not payable from any revenue of the state.



351 - State university mission.

351. State university mission. The mission of the state university system shall be to provide to the people of New York educational services of the highest quality, with the broadest possible access, fully representative of all segments of the population in a complete range of academic, professional and vocational postsecondary programs including such additional activities in pursuit of these objectives as are necessary or customary. These services and activities shall be offered through a geographically distributed comprehensive system of diverse campuses which shall have differentiated and designated missions designed to provide a comprehensive program of higher education, to meet the needs of both traditional and non-traditional students and to address local, regional and state needs and goals. In fulfilling this mission, the state university shall exercise care to develop and maintain a balance of its human and physical resources that:

a. recognizes the fundamental role of its responsibilities in undergraduate education and provides a full range of graduate and professional education that reflects the opportunity for individual choice and the needs of society;

b. establishes tuition which most effectively promotes the university's access goals;

c. encourages and facilitates basic and applied research for the purpose of the creation and dissemination of knowledge vital for continued human, scientific, technological and economic advancement;

d. strengthens its educational and research programs in the health sciences through the provision of high quality general comprehensive and specialty health care, broadly accessible at reasonable cost, in its hospitals, clinics and related programs and through networks and joint and cooperative relationships with other health care providers and institutions, including those on a regional basis;

e. shares the expertise of the state university with the business, agricultural, governmental, labor and nonprofit sectors of the state through a program of public service for the purpose of enhancing the well-being of the people of the state of New York and in protecting our environmental and marine resources;

e-1. encourage, support and participate through facility planning and projects, personnel policies and programs with local governments, school districts, businesses and civic sectors of host communities regarding the health of local economies and quality of life;

f. promotes appropriate program articulation between its state-operated institutions and its community colleges as well as encourages regional networks and cooperative relationships with other educational and cultural institutions for the purpose of better fulfilling its mission of education, research and service.



352 - State university of New York established.

352. State university of New York established. 1. There is hereby created in the state education department and within the university of the state of New York as established under the board of regents a corporation to be known as the state university of New York which shall be responsible for the planning, supervision and administration of facilities and programs in accordance with the plan proposed by the state university trustees as approved by the regents pursuant to section two hundred thirty-seven of this chapter. The state university shall provide for higher education supported in whole or in part with state moneys in accordance with the provisions of section three hundred fifty-eight hereof, and shall perform such other duties as may be entrusted to it by the provisions of this article and any other law. Subject to the terms of any agreement to which it is a party, such corporation shall have the care, custody, control and management of the lands, grounds, buildings, facilities and equipment used for the purposes of the state-operated institutions of the state university, and it shall have power to protect, preserve and improve the same.

2. Whenever such corporation acquires, absorbs, merges or consolidates with or becomes the successor to any higher educational institution, all the right, title and interest in real property held by such predecessor institution shall vest in and be held and enjoyed by the people of the state of New York and state university of New York shall thereupon be deemed to be vested with and become the successor to all right, title and interest in any personal property, or any beneficial interest therein, or any other rights and powers possessed by such institution, whether derived by gift, grant, devise or bequest, in trust or otherwise.

3. The state university shall consist of the four university centers at Albany, Binghamton, Buffalo and Stony Brook, the designated colleges of arts and sciences at Brockport, Buffalo, Cortland, Fredonia, Geneseo, New Paltz, Old Westbury, Oneonta, Oswego, Plattsburgh, Potsdam and Purchase, empire state college, the agricultural and technical colleges at Alfred, Canton, Cobleskill, Delhi, Farmingdale and Morrisville, downstate medical center, upstate medical center, the college of optometry, the college of environmental science and forestry, maritime college, the college of technology at Utica/Rome, the statutory or contract colleges at Cornell university and Alfred university, and such additional universities, colleges and other institutions, facilities and research centers as have been or hereafter may be acquired, established, operated or contracted to be operated for the state by the state university trustees.



352-A - Maritime college; admissions program.

352-a. Maritime college; admissions program. 1. There shall be created an admissions program for the state university of New York maritime college as established pursuant to section three hundred fifty-two of this article in which certain elected officials shall nominate students for placement in such college's regimental/cadet degree system.

2. (a) Maritime college shall have a total of two hundred eighty-four vacancy positions set aside for applicants who are nominated by the governor, a state senator or a member of the assembly. Such vacancy nominations shall increase or decrease based upon the number of senate districts authorized pursuant to article three of the New York state constitution. An applicant who receives such a nomination, is accepted for admission into the college and participates in the regimental program shall receive a tuition scholarship equal to the amount of the state tuition charge after the deduction of any available grant aid for the four consecutive years following his or her admission into the program provided, however, that the student remains in the regimental/cadet degree program and remains at all times in good academic standing as determined by the maritime college administration. In no event shall a student lose his or her scholarship based upon legislative reapportionment or changes in legislative composition or membership. Nothing herein shall be construed to limit or reduce the number of vacancies available to the general population.

(b) To be eligible to receive such nomination and tuition scholarship, the applicant must be a resident of the state. For purposes of this section, a state resident shall be defined as a person who has resided in the state of New York for a period of at least one year prior to the time of nomination, is a graduate or within one year of graduation from an approved high school or has attained a New York state high school equivalency diploma or its equivalent as determined by the commissioner.

3. The vacancy nominations shall be distributed as follows: five for the governor, five for the majority leader of the senate, five for the speaker of the assembly, two for each state senator other than the majority leader of the senate and one for each member of the assembly other than the speaker of the assembly. The governor and each member of the legislature shall provide one principal and three alternative nominations for consideration for admission. Final admission decisions shall remain with the college and within administrative procedures and criteria.

4. The state university of New York shall provide annually by the first day of July and upon request of the chairperson of the senate higher education committee or the chairperson of the assembly higher education committee a report detailing the total vacancies filled, the total vacancies expected for the upcoming academic year, what vacancies each elected official is expected to have pursuant to the provisions of subdivision three of this section and a summary of the previous year's total student enrollment and participation in the program.

5. The tuition scholarships authorized by this section shall be made available so long as funds are made available for such purposes.

6. Any individual receiving a tuition scholarship pursuant to this section shall apply for all other available state, federal, or other educational grant aid at the time of enrollment. Any grant aid or financial assistance received shall be utilized to offset the cost of tuition to the maximum extent possible, except that nothing shall require that aid or assistance received which may be used towards costs other than that of tuition shall be applied toward the cost of tuition.

7. The state university of New York is hereby authorized to promulgate any rules and regulations necessary for the implementation of the provisions of this section.



353 - State university trustees.

353. State university trustees. 1. The state university shall be governed, and all of its corporate powers exercised, by a board of trustees. Such board shall consist of eighteen members, fifteen of whom shall be appointed by the governor with the advice and consent of the senate, one of whom shall be the president of the student assembly of the state university, ex-officio and voting, one of whom shall be the president of the university faculty senate, ex-officio and non-voting, and one of whom shall be the president of the faculty council of community colleges, ex-officio and non-voting. Such ex-officio members shall be subject to every provision of any general, special, or local law, ordinance, charter, code, rule, or regulation applying to the voting members of such board with respect to the discharge of their duties, including, but not limited to, those provisions setting forth codes of ethics, disclosure requirements, and prohibiting business and professional activities. One member of the board shall be designated by the governor as chairperson and one as vice-chairperson. Of the members first appointed, two shall be appointed for a term which shall expire on June thirtieth, nineteen hundred fifty-two; one for a term which shall expire on June thirtieth, nineteen hundred fifty-three; two for a term which shall expire on June thirtieth, nineteen hundred fifty-four; one for a term which shall expire on June thirtieth, nineteen hundred fifty-five; two for a term which shall expire on June thirtieth, nineteen hundred fifty-six; one for a term which shall expire on June thirtieth, nineteen hundred fifty-seven; two for a term which shall expire on June thirtieth, nineteen hundred fifty-eight; one for a term which shall expire on June thirtieth, nineteen hundred fifty-nine; two for a term which shall expire on June thirtieth, nineteen hundred sixty; and one for a term which shall expire on June thirtieth, nineteen hundred sixty-one. Vacancies shall be filled for the unexpired term in the same manner as original appointments. The term of office of each trustee appointed on or after April first, nineteen hundred eighty-six shall be seven years, except those of the student member and the faculty members. Trustees shall receive no compensation for their services but shall be reimbursed for their expenses actually and necessarily incurred by them in the performance of their duties under this article.

2. a. The board may provide for regular meetings, and the chairman, or the vice-chairman, or any eight members by petition, may at any time call a special meeting of the board of trustees and fix the time and place therefor; and at least seven days notice of every meeting shall be mailed to the usual address of each trustee, unless such notice be waived by a majority of the board. Resolutions for the consideration of the board of trustees must be mailed to the usual address of each trustee no less than seven days prior to a meeting, unless the chair shall make available in writing on the day of the meeting the facts which necessitate an immediate vote. Eight trustees attending shall be a quorum for the transaction of business and, unless a greater number is required by the by-laws, the act of a majority of the members present at any meeting shall be the act of the board. The board shall hold at least two public hearings each year. One public hearing shall be held during the spring semester and one public hearing shall be held in the fall semester. The purpose of such hearings shall be to receive testimony and statements from concerned individuals about university issues. The board shall fix the time, place, duration and format of each hearing. At least three members of the board shall attend each hearing. At least thirty days notice of the hearing shall be given by the chairman of the board to all members of the board, to all presidents of state operated campuses, to the chair of faculty-senate bodies of state operated campuses, to all student government presidents of state operated campuses, to the certified or recognized employee organizations representing employees of the state university and to the media. Such notice shall contain the time and place of the public hearing.

b. The agenda for any such meeting of the board of trustees shall be electronically available on the state university of New York website three days prior to the meetings unless an executive committee meeting has been called in which an agenda must be available twenty-four hours in advance, and shall be considered a public record. A summary of resolutions and board actions for any such meeting of the board of trustees shall be electronically available on the state university of New York website no later than seven days after the meeting and shall be considered a public record. The approved minutes, attendance, voting record and either transcripts or video record for any such meeting must be posted no later than seven days following their approval by the board or executive committee. Information posted on the state university of New York website regarding board of trustee meetings shall remain on the site as archived data for a minimum of ten years.

c. Any such meeting of the board of trustees shall be conducted in accordance with article seven of the public officers law.

3. The board shall appoint its own officers and staff, prescribe the duties of such employees, and fix their compensation within the appropriations prescribed therefor. Other than those positions included in section one hundred sixty-nine of the executive law, the board shall fix the compensation and benefits of employees in positions in the professional service in the state university which are designated, stipulated or excluded from negotiating units as managerial or confidential as defined pursuant to article fourteen of the civil service law.

4. a. The board may elect an executive committee of not less than five members, who, in intervals between meetings of the board may transact such business of the state university as the board may from time to time authorize, except to grant degrees or to make removals from office. The student member of the board shall be a member of such committee. A majority of the whole of the executive committee, but in any event not less than four members, attending shall be a quorum for the transaction of business and the act of a majority of the members of the executive committee present at any meeting thereof shall be the act of such committee.

b. The agenda for any meeting of any committee and subcommittee of the board of trustees shall be available electronically on the state university of New York website three days prior to the meeting unless an executive committee meeting has been called, in which case an agenda must be available twenty-four hours in advance, and shall be considered a public record. A summary of resolutions and actions by the committee or subcommittee for any such meeting shall be electronically available on the state university of New York website no later than seven days after the meeting and shall be considered a public record. The approved minutes, attendance, voting record, and either transcripts or video record, for any such meeting must be posted no later than seven days following the approval by the board, committee or subcommittee. Information posted on the state university of New York website regarding such meetings shall remain on the site as archived data for a minimum of ten years.

c. Any such meeting of a committee or subcommittee of the board of trustees shall be conducted in accordance with article seven of the public officers law.



354 - Powers and duties of state university trustees-planning functions.

354. Powers and duties of state university trustees-planning functions. 1. The state university trustees shall, once every four years, formulate a long-range state university plan or general revision thereof and make recommendations to the board of regents and the governor for the organization, development, coordination and expansion of the state university and for the establishment of community colleges in areas suitable for and in need of such institutions, which plan and recommendations shall include the following:

a. plans for new curricula;

b. plans for new facilities;

c. plans for change in policies with respect to student admissions;

d. projected student enrollments; and

e. comments upon its relationship to other colleges and universities, public, independent and proprietary, within the state.

f. For informational purposes only, projection standards and overall expenditure projections of capital and operating costs. Prior to transmitting their long-range state university plan or general revision thereof to the board of regents and the governor the state university trustees may, after giving due notice, conduct one or more hearings on such plan.

1-a. The state university trustees shall organize or cause to be organized at a university or college of the state university an annual conference on the role of the universities, colleges and other facilities on the local economies, social conditions and quality of life of host cities, towns and villages. Such conference shall rotate amongst the individual universities and colleges and shall include but not be limited to:

a. a review of significant partnering between universities, colleges and other institutions of the state university with their host communities;

b. presentations utilizing the expertise of the state university on types of projects, programs and administrative actions that could support the state university's mission stated in subdivision e-1 of section three hundred fifty-one of this article; and

c. roundtable discussions between state university trustees, officers and faculty with county, city, town and local officials, business and civic leaders relating to the purposes of the annual conference.

Each sponsoring university or college shall prepare and distribute a report on the annual conference.

2. During the calendar year nineteen hundred sixty-four and each fourth year thereafter the state university trustees shall transmit their proposed plan or general revision thereof to the board of regents and the governor on or before the first day of June in each such year. Such plan shall be reviewed by the board of regents and shall be subject to approval by such board. As approved by the board of regents and incorporated into the regents plan or general revision thereof for the development of higher education in the state and, upon approval thereafter by the governor, such plan shall guide and determine the development of the state university and its community colleges until such plan is modified or revised in the manner provided herein.

3. By the first day of June in nineteen hundred seventy-four and every fourth year thereafter, the state university trustees shall report in writing to the board of regents, to the governor and to the legislature on the progress made in carrying out their responsibilities under such plan and their general recommendations with respect to public higher education, including recommendations as to modifications of such plan which the trustees deem essential to meet the then current demands upon public higher education. The state university trustees may also at any other time propose modifications which they then deem essential or desirable with respect to such plan. They may, after giving due notice, conduct one or more hearings on such modifications and shall transmit their recommendations therefor to the board of regents and the governor. Such modifications shall be subject to approval by the regents and thereafter by the governor in the same manner as such plan or general revisions thereof.



355 - Powers and duties of trustees--administrative and fiscal functions.

355. Powers and duties of trustees--administrative and fiscal functions. 1. Subject to the provisions of the plan or general revision thereof proposed by the state university trustees as approved by the regents pursuant to section two hundred thirty-seven of this chapter, the state university trustees shall be responsible for:

a. The over-all central administration, supervision and coordination of state-operated institutions and the general supervision and coordination of the statutory or contract colleges in the state university.

b. The supervision and coordination of state-aided programs in institutions providing higher education pursuant to the provisions of section three hundred fifty-eight hereof.

c. The approval of the establishment of community colleges and four year colleges authorized by article one hundred twenty-six of this chapter, in conformance with the master plan; the provision of standards and regulations covering the organization and operation of their programs, courses and curricula, financing arrangements, state financial assistance, tuition charges and fees, and such other matters as may be involved in the operation of such colleges.

d. The establishment of health and medical centers, four year liberal arts colleges, professional and graduate schools, research centers and other facilities, as provided in this article.

e. The approval of the appointment of the head of each statutory or contract college and community college by the respective boards of trustees or other governing bodies of such institutions.

f. The promotion of and participation in inter-institutional arrangements among independent and public institutions of higher education and health care facilities and providers and other health-related organizations on a geographical or topical basis to encourage responsible and cost effective use of facilities and academic and health care resources for the enhancement and enrichment of educational experiences and opportunities and promoting high quality health care services in support of the state university's educational mission.

2. The state university trustees are further authorized and empowered, subject to the provisions of the plan or general revisions thereof proposed by the state university trustees as approved by the regents pursuant to section two hundred thirty-seven of this chapter:

* a. To take, hold and administer on behalf of the state university or any institution therein, real and personal property or any interest therein and the income thereof either absolutely or in trust for any educational or other purpose within the jurisdiction and corporate purposes of the state university. The trustees may acquire property for such purposes by purchase, appropriation or lease and by the acceptance of gifts, grants, bequests and devises, and, within appropriations made therefor, may equip and furnish buildings and otherwise improve property owned, used or occupied by the state university or any institution therein. The trustees may acquire property by the acceptance of conditional gifts, grants, devises or bequests, the provisions of section eleven of the state finance law notwithstanding. Where real property is to be acquired by purchase or appropriation, such acquisition shall be in accordance with the provisions of section three hundred seven of this chapter except that the powers and duties in said section mentioned to be performed by the commissioner shall be performed by the state university trustees. The provisions of section three of the public lands law notwithstanding, the trustees may provide for the lease of state-owned real property under the jurisdiction of the state university that is part of a tax-free NY area approved pursuant to article twenty-one of the economic development law, in such manner and upon such terms as the trustees shall determine, provided such lease is consistent with the approved plan for such tax-free NY area.

* NB Effective until June 30, 2021

* a. To take, hold and administer on behalf of the state university or any institution therein, real and personal property or any interest therein and the income thereof either absolutely or in trust for any educational or other purpose within the jurisdiction and corporate purposes of the state university. The trustees may acquire property for such purposes by purchase, appropriation or lease and by the acceptance of gifts, grants, bequests and devises, and, within appropriations made therefor, may equip and furnish buildings and otherwise improve property owned, used or occupied by the state university or any institution therein. Where real property is to be acquired by purchase or appropriation, such acquisition shall be in accordance with the provisions of section three hundred seven of this chapter except that the powers and duties in said section mentioned to be performed by the commissioner of education shall be performed by the state university trustees.

* NB Effective June 30, 2021

b. To make and establish and from time to time alter and amend such rules and regulations, not inconsistent with law, for the government of the state university and the institutions therein.

c. To provide for the care, custody and management of the lands, grounds, structures, buildings, equipment and facilities of the state university and the institutions therein.

d. To visit and inspect the institutions in the state university, and to distribute to or expend or administer for them such property and funds as the state may appropriate therefor, or as the state university trustees may hold in trust, or as may otherwise come into their possession.

e. To merge any higher educational corporation into the state university with the approval of the governing body of such corporation and statutory approval of the legislature. Any higher educational corporation is authorized and empowered to merge into the state university. Upon the approval of an agreement of merger by the board of regents and subsequent statutory approval by the legislature, and the filing thereof with the regents, the merger shall be deemed complete and all the right, title and interest in real property held by such merged higher educational corporation shall vest in and be held and enjoyed by the people of the state of New York and all the other estate, property, rights, privileges and franchises of such merged higher educational corporation shall vest in and be held and enjoyed by the state university, as fully and entirely and without change or diminution as the same were before held and enjoyed by such merged corporation, and be managed and controlled by the state university, but subject to all liabilities and obligations of such merged corporation and the rights of all creditors thereof; except that the state university shall not thereby acquire power to engage in any activity or to exercise any right, privilege or franchise of a kind which it could not otherwise lawfully engage in or exercise. The state university shall cause a copy of the agreement of merger, certified by the board of regents to be a true and correct copy of the original filed in their office, to be filed in the office of the secretary of state and in the office of the clerk of the county in which the certificate of incorporation of the merged corporation was filed, in each case in which the certificate of incorporation of the merged corporation was filed in the office of the secretary of state; and shall cause a like copy of the merger agreement with the certificate of the board of regents to be recorded in the office of the recording officer of each county in which is located any real property in or to which the merged corporation had any right, title or interest at the time of the merger; and it shall be the duty of each such recording officer to record such copy and certificate in his office in the books used for the recording of deeds and to index the same against the merged corporation as grantor and the people of the state of New York as grantees. Neither the secretary of state nor the county clerk or the recording officer of any county shall be entitled to demand or collect any fee for filing or recording any such copy of an agreement of merger.

f. To grant all degrees, diplomas and certificates which heretofore have been granted or have been authorized to be granted upon the completion of courses of study in any state-operated institution which now is or hereafter may be in the state university, prior to the acquisition of such institution by the state university, and also such other degrees as the regents may hereafter specifically authorize them to grant. In testimony thereof the state university trustees may give suitable diplomas or certificates under the state university seal including honorary degrees. Every diploma or certificate so granted shall entitle the conferee to all privileges and immunities which by usage or statute are allowed for similar diplomas or certificates of corresponding grade granted by any institution of learning.

f-1. Notwithstanding any law, rule or regulation to the contrary, the state university of New York board of trustees shall pass a resolution by June first, two thousand fifteen, to develop a plan to make available to students enrolled in an academic program of the state university of New York beginning in the two thousand sixteen--two thousand seventeen academic year, approved experiential or applied learning activities. Such experiential or applied learning activities may include completion of activities related to students' program of study, including, but not limited to, service-learning activities completed as part of a course, paid or unpaid internships, faculty-supervised undergraduate projects and activities leading to publication of research in journals or similar publications, production or performance of creative works, and iterative "co-op" partnerships that explicitly link the curricula to a temporary, paid position in industry or the public sector. Such plan, to be completed by June first, two thousand sixteen, shall be developed in consultation with university faculty senate, the faculty council of community colleges, the SUNY student assembly, and other stakeholders. Such plan shall define approved experiential or applied learning activities, methods of faculty oversight and assessment, responsibilities of business, corporate, non-profit or other entities hosting students, and include a requirement for collecting and reporting data associated with such experiential or applied learning activities. Such plan shall have each college examine the feasibility of including such experiential or applied learning activities as a degree requirement. Such college shall examine its ability to administer and provide such opportunities to students; the local community's capacity to support such experiential or applied learning activities; the impact such requirement would have on the local workforce, if any; potential for such a requirement to enhance learning outcomes for students; and whether adding such a requirement would cause potential delays in graduation for students.

g. To appoint the head of each state-operated institution in the state university upon the recommendation made to them by the council of such institution in accordance with the rules and standards established by the state university trustees; or if such recommendation is not made or does not comply with such rules and standards, then to make such appointment as is by them deemed necessary; to prescribe the functions, powers, and duties of the head of each such institution; and to appoint or provide for the appointment of the members of the instructional and administrative staffs, and such other employees as may be necessary, at each state-operated institution upon the recommendation of the head thereof and prescribe or provide for the prescription of their duties.

h. To regulate the admission of students, prescribe the qualifications for their continued attendance, regulate tuition charges where no provision is otherwise made therefor by law, and regulate other fees and charges, curricula and all other matters pertaining to the operation and administration of each state-operated institution in the state university.

(1) Notwithstanding the provisions of any other general, special or local law, rule or regulation, such regulations may permit persons sixty years of age or over to audit courses given therein without tuition, examination, grading or credit therefor upon a space available basis, as determined by the president of each such institution, provided that such audit attendance does not deny course attendance at a state-operated institution by an individual who is otherwise qualified under the regulations promulgated pursuant to this section.

(2) Such regulations shall also provide that upon request by a student who is an eligible veteran the payment of tuition and other fees and charges, less the amounts payable for such purposes from scholarships or other financial assistance awarded said veteran pursuant to article thirteen of this chapter, article one hundred thirty of this chapter or any other state or federal aid program, shall be deferred in such amounts and until such times as the several payments of veterans' benefits under the Veterans' Readjustment Benefit Act of 1966, as amended, are received by the veteran, provided that the veteran has filed a claim for such benefits and presents to the state university proof of eligibility, extent of entitlement to benefits and the need for deferral until the receipt of such benefits.

(3) (i) Such regulations shall further provide that the payment of tuition and fees by any student in any state-operated institution of the state university who is a member or the spouse or the dependent of a member of the armed forces of the United States on full-time active duty and stationed in this state, whether or not a resident of the state, shall be paid at a rate or charge no greater than that imposed for students thereat who are residents of this state.

(ii) Such regulations shall further provide that the payment of tuition and fees by any student who is not a resident of New York state shall be paid at a rate or charge no greater than that imposed for students who are residents of the state if such student is enrolled in an institution or educational unit of the state university and is attending such institution or educational unit in accordance with the federal GI bills and in compliance with all applicable eligibility requirements thereof.

* (4) The trustees shall not impose a differential tuition charge based upon need or income. Except as hereinafter provided, all students enrolled in programs leading to like degrees at state-operated institutions of the state university shall be charged a uniform rate of tuition except for differential tuition rates based on state residency. Provided, however, that the trustees may authorize the presidents of the colleges of technology and the colleges of agriculture and technology to set differing rates of tuition for each of the colleges for students enrolled in degree-granting programs leading to an associate degree and non-degree granting programs so long as such tuition rate does not exceed the tuition rate charged to students who are enrolled in like degree programs or degree-granting undergraduate programs leading to a baccalaureate degree at other state-operated institutions of the state university of New York. Notwithstanding any other provision of this subparagraph, the trustees may authorize the setting of a separate category of tuition rate, that shall be greater than the tuition rate for resident students and less than the tuition rate for non-resident students, only for students enrolled in distance learning courses who are not residents of the state. Except as otherwise authorized in this subparagraph, the trustees shall not adopt changes affecting tuition charges prior to the enactment of the annual budget, provided however that:

(i) Commencing with the two thousand eleven--two thousand twelve academic year and ending in the two thousand fifteen--two thousand sixteen academic year the state university of New York board of trustees shall be empowered to increase the resident undergraduate rate of tuition by not more than three hundred dollars over the resident undergraduate rate of tuition adopted by the board of trustees in the prior academic year, provided however that commencing with the two thousand eleven--two thousand twelve academic year and each year thereafter if the annual resident undergraduate rate of tuition would exceed five thousand dollars, then a tuition credit for each eligible student, as determined and calculated by the New York state higher education services corporation pursuant to section six hundred eighty-nine-a of this title, shall be applied toward the tuition charged for each semester, quarter or term of study. Tuition for each semester, quarter or term of study shall not be due for any student eligible to receive such tuition credit until the tuition credit is calculated and applied against the tuition charged for the corresponding semester, quarter or term.

(ii) On or before November thirtieth, two thousand eleven, the trustees shall approve and submit to the chairs of the assembly ways and means committee and the senate finance committee and to the director of the budget a master tuition plan setting forth the tuition rates that the trustees propose for resident undergraduate students for the five year period commencing with the two thousand eleven--two thousand twelve academic year and ending in the two thousand fifteen-two thousand sixteen academic year, and shall submit any proposed amendments to such plan by November thirtieth of each subsequent year thereafter through November thirtieth, two thousand fifteen, and provided further, that with the approval of the board of trustees, each university center may increase non-resident undergraduate tuition rates each year by not more than ten percent over the tuition rates of the prior academic year for a six year period commencing with the two thousand eleven--two thousand twelve academic year and ending in the two thousand sixteen--two thousand seventeen academic year.

(iii) Beginning in state fiscal year two thousand twelve-two thousand thirteen and ending in state fiscal year two thousand fifteen--two thousand sixteen, the state shall appropriate and make available general fund operating support, including fringe benefits, for the state university in an amount not less than the amount appropriated and made available in the prior state fiscal year; provided, however, that if the governor declares a fiscal emergency, and communicates such emergency to the temporary president of the senate and speaker of the assembly, state support for operating expenses at the state university and city university may be reduced in a manner proportionate to one another, and the aforementioned provisions shall not apply.

(iv) For the state university fiscal years commencing two thousand eleven--two thousand twelve and ending two thousand fifteen--two thousand sixteen, each university center may set aside a portion of its tuition revenues derived from tuition increases to provide increased financial aid for New York state resident undergraduate students whose net taxable income is eighty thousand dollars or more subject to the approval of a NY-SUNY 2020 proposal by the governor and the chancellor of the state university of New York. Nothing in this paragraph shall be construed as to authorize that students whose net taxable income is eighty thousand dollars or more are eligible for tuition assistance program awards pursuant to section six hundred sixty-seven of this chapter.

* NB Effective until July 1, 2017

* (4) The trustees shall not impose a differential tuition charge based upon need or income. All students enrolled in programs leading to like degrees at state-operated institutions of the state university shall be charged a uniform rate of tuition except for differential tuition rates based on state residency. Provided, however, that the trustees may authorize the presidents of the colleges of technology and the colleges of agriculture and technology to set differing rates of tuition for each of the colleges for students enrolled in degree-granting programs leading to an associate degree and non-degree granting programs so long as such tuition rate does not exceed the tuition rate charged to students who are enrolled in like degree programs or degree-granting undergraduate programs leading to a baccalaureate degree at other state-operated institutions of the state university of New York. Notwithstanding any other provision of this subparagraph, the trustees may authorize the setting of a separate category of tuition rate, that shall be greater than the tuition rate for resident students and less than the tuition rate for non-resident students, only for students enrolled in distance learning courses who are not residents of the state. The trustees shall not adopt changes affecting tuition charges prior to the enactment of the annual budget.

* NB Effective July 1, 2017

(5) The trustees shall further provide standards for the granting of advanced standing to veterans applying for college admissions at the state university, who have successfully completed United States Armed Forces Institute or other comparable course work.

(6) Where an undergraduate state-operated institution of the state university is located adjacent to another institution of higher education and students of such undergraduate state operated institution are, under arrangements made by the state university, taking a substantial portion of their courses at such other institution, the state university trustees may permit the students of such undergraduate state-operated institution, subject to such conditions or limitations as they deem advisable, to participate in the extra-curricular activities and utilize services of such other institution if those privileges are extended by such other institution.

(7) In formulating the curriculum of each state-operated institution in the state university for professional education in medicine there shall be required and included in such curriculum and in the plans and recommendations of the state university trustees formulated and transmitted in pursuance of the provisions of section three hundred fifty-four of this chapter, courses and facilities, which in the judgment of the trustees shall be best suited to encourage and to implement the study and preparation, by students desiring the same, for the family practice of medicine. Such courses and facilities shall include: the establishment and maintenance of a department of family practice under the direction of a qualified family practitioner, courses of study under the supervision of qualified family practitioners, a family care program of study and clinical experience, a program of preceptorships, and a program of internships or family practice residencies in the hospital or hospitals affiliated with such respective school.

(8) Such regulations shall further provide that the payment of tuition and fees by any student who is not a resident of New York state, other than a non-immigrant alien within the meaning of paragraph (15) of subsection (a) of section 1101 of title 8 of the United States Code, shall be paid at a rate or charge no greater than that imposed for students who are residents of the state if such student:

(i) attended an approved New York high school for two or more years, graduated from an approved New York high school and applied for attendance at an institution or educational unit of the state university within five years of receiving a New York state high school diploma; or

(ii) attended an approved New York state program for general equivalency diploma exam preparation, received a general equivalency diploma issued within New York state and applied for attendance at an institution or educational unit of the state university within five years of receiving a general equivalency diploma issued within New York state; or

(iii) was enrolled in an institution or educational unit of the state university in the fall semester or quarter of the two thousand one--two thousand two academic year and was authorized by such institution or educational unit to pay tuition at the rate or charge imposed for students who are residents of the state.

A student without lawful immigration status shall also be required to file an affidavit with such institution or educational unit stating that the student has filed an application to legalize his or her immigration status, or will file such an application as soon as he or she is eligible to do so.

(9) The trustees shall review any proposed community college tuition increase and the justification for such increase. The justification provided by the community college for such increase shall include a detailed analysis of ongoing operating costs, capital, debt service expenditures, and all revenues.

i. To lease to alumni associations of institutions of the state university a portion of the grounds occupied by any institution of the state university, for the erection thereon of dormitories to be used by students in attendance at such institutions. The terms of any lease and the character of the building to be erected shall be determined by the state university trustees. Such lease, prior to its execution, shall be submitted to the attorney general for his approval as to its form, contents and legal effect. Nothing contained in this paragraph shall affect the provisions of any lease heretofore executed by a board of visitors of any state-operated institution pursuant to law. The state university trustees may similarly enter into an agreement with an alumni association of an institution of the state university to furnish heat from a central heating plant to any dormitory erected by such alumni association. Any such dormitory shall not be subject to taxation for any purpose.

j. To enter into a boundary line agreement for, on behalf of, and in the name of the people of the state of New York whenever a mistake has been made or an honest dispute exists as to the location of the division line between land owned by the state, which is under the jurisdiction, care, custody or control of the state university trustees, and adjoining land not owned by the state. Such an agreement shall fix and determine the division line between such lands, subject to the approval of the attorney general as to form, content and manner of execution.

k. To enlist and accept the cooperation of municipal authorities in obtaining the use of public buildings, lands, property and other facilities, or portions thereof, under the jurisdiction of such municipal authorities, for the purposes of the state university. Such appropriate municipal authorities are hereby authorized to permit the use of public buildings, lands, property and other facilities or portions thereof under their jurisdiction for the purposes of the state university, with or without rental or other charges.

l. To appoint university police officers who shall have the powers of police officers and to remove such police officers at pleasure; provided, however, that any person appointed a police officer must have satisfactorily completed or complete within one year of the date of his appointment a course of law enforcement training approved by the municipal police training council in consultation with the university. It shall be the duty of such police officers to preserve law and order on the campuses and other property of the university, including any portion of a public highway which crosses or abuts such property.

Subject to the approval of the chancellor, the president of each state-operated campus of the state university shall enter into a written agreement with adjoining law enforcement agencies establishing protocols for the exercise of authority by such university police officer off-campus, including mutual aid and assistance. Such written protocols shall not be deemed to supersede the authority of other police officers. The provisions of this paragraph shall not apply to any of the state institutions and property referred to in section five thousand seven hundred nine of this chapter.

m. To name and rename any state-operated institution of the state university after consultation with its council.

n. To enter into a contract with the board of education of a city or school district in which a state-operated institution is located for the education by such college, for such period of time as may be agreed upon, of all or part of the children of legal school age residing in such city or school district. A board of education in such a city or school district is hereby authorized and empowered to enter into such contracts with the state university trustees, subject to the approval of the commissioner of education, and to perform all necessary acts to carry out the purposes of this paragraph.

o. To conduct or authorize the conduct of research and experiments at state-operated institutions of the state university in the field or, pursuant to agreements therefor, in industrial and commercial plants, in connection with the educational programs of the state university, including projects involving the care, preservation, utilization and management of natural resources and the disposition of crops and other products incidental thereto.

p. To perform such other acts as may be necessary or appropriate to carry out effectively the objects and purposes of the state university as specified in this article.

q. To prepare and adopt, within the amounts appropriated therefor, plans for land acquisition, state university development and expansion, space needs and uses and for the construction, acquisition, reconstruction, rehabilitation and improvement of academic buildings, dormitories and other facilities required or to be required for the state-operated institutions and the statutory or contract colleges, and for such planning functions to retain or employ private architects, engineers and artists, or firms thereof, or other and different consultants for proposed projects and for the preparation of space requirements, cost estimates, preliminary plans, budgetary justifications, and construction standards. During the selection of projects for such plans, the trustees shall, where applicable, give due consideration to projects that support improvements in environmental protection, energy and resource management, solar energy and conservation with particular consideration given to a project's potential to generate cost savings over time.

r. To cooperate with and assist the state university construction fund in the construction, acquisition, reconstruction, rehabilitation and improvement of academic buildings, dormitories and other facilities pursuant to article eight-A of this chapter, and to approve the architectural concept of all such construction projects.

s. To lease or make available to the state university construction fund, the dormitory authority or other public benefit corporation, the New York state teachers' retirement system, the New York state employees' retirement system, or a business that intends to locate in a tax-free NY area approved pursuant to article twenty-one of the economic development law, a portion of the grounds or real property occupied by a state-operated institution or statutory or contract college for the construction, acquisition, reconstruction, rehabilitation or improvement of academic buildings, dormitories or other facilities thereon pursuant to article eight-A of this chapter and for the purpose of facilitating such construction, acquisition, reconstruction, rehabilitation or improvement, to enter into leases and agreements for the use of any such academic building, dormitory or other facility in accordance with the provisions of section three hundred seventy-eight of this chapter; provided, however, that nothing herein contained shall affect the provisions of any lease or agreement heretofore executed by the state university with the dormitory authority. The state university trustees may also enter into agreements with the state university construction fund, the dormitory authority or other public benefit corporation, the New York state teachers' retirement system, the New York state employees' retirement system or any business that intends to locate in a tax-free NY area approved pursuant to article twenty-one of the economic development law, to furnish heat from a central heating plant to any academic building, dormitory or other facility erected by them or with moneys supplied by them. Any such academic building, dormitory or other facility shall not be subject to taxation for any purpose.

t. The trustees shall have the power to lease or make available to a not-for-profit corporation or political subdivision of the state, or the state, or the office for the aging, for the purposes set forth in section sixteen hundred seventy-seven of the public authorities law; pertaining to the use of dormitory authority facilities by the aged, facilities or portions thereof located on the grounds or real property occupied by a state-operated institution or statutory or contract college, which facilities are owned by or mortgaged to the dormitory authority. Such leases and agreements shall be upon such terms and conditions as may be agreed upon between the parties thereto, provided that any such lease or agreement shall be subject to the approval of the dormitory authority. Nothing herein contained shall affect the provisions of any lease or agreement heretofore executed by the state university with the dormitory authority, or any other agency.

u. To establish a water conservation program for academic buildings, dormitories and other facilities of the state university. Such program shall include a survey of water use and conservation in such buildings.

v. To cooperate with and assist the state university construction fund in the construction of academic incubator facilities. "Academic incubator facilities" as used in this chapter shall mean facilities providing low-cost space, technical assistance, support services and educational opportunities, including but not limited to central services shared by tenants of the facility, to new high technology companies in the formative stages of development through a partnership with the state university and shall be state university educational facilities under subdivision twenty-eight of section sixteen hundred seventy-six of the public authorities law. Academic incubator facilities shall promote job creation, entrepreneurship, technology transfer and provide support services to incubator tenants, including, but not limited to, business planning, management assistance, financial-packaging, linkages to financing sources, and coordination with other sources of assistance.

w. When authorized by law, to cooperate with and assist the state university construction fund in the acquisition and development of sites for university-related economic development facilities as defined in section three hundred seventy-two-a of this title.

x. To enter into one or more agreements with the dormitory authority to provide financial assistance on behalf of the state, as provided in subdivision eight of section six thousand three hundred four of this chapter, to the local sponsors of community colleges for the design, acquisition, construction, reconstruction, rehabilitation or improvement of one or more facilities for locally sponsored community colleges including the furnishing and equipping of such facilities pursuant to section six thousand three hundred four of this chapter. Each such agreement shall provide for annual payments to the dormitory authority from the state aid or other financial assistance provided to the local sponsors of such community colleges and paid into the community college tuition and instructional fund pursuant to paragraph (iii) of subdivision two of section ninety-seven-p of the state finance law, and may contain such other terms and conditions as may be agreed upon by the parties thereto, including, but not limited to, provisions relating to the establishment of reserve funds and indemnities. Each such agreement shall be subject to the approval of the director of the budget.

y. To better secure dormitory authority bonds issued in connection with dormitory facilities, including dormitory facility revenue bonds, the state university of New York is hereby authorized, in its own name, to assign or otherwise transfer to the dormitory authority any or all of the state university's rights, title and interest in and to the dormitory facility revenues, and to enter into agreements with the dormitory authority pursuant to subdivision two of section sixteen hundred eighty-q of the public authorities law in furtherance of such assignment or transfer. Any assignment or transfer made pursuant to this paragraph shall constitute a true sale and absolute transfer of the dormitory facilities revenues. The characterization of such assignment or transfer shall not be negated or adversely affected by the retention by the state university of New York of any ownership interest in the dormitory facilities revenues or of any residual right to payment of any dormitory facility revenues remaining in the dormitory facilities revenue fund after the moneys therein have been applied in accordance with paragraph (b) of subdivision three of section sixteen hundred eighty-q of the public authorities law. All rights, title and interest in and to any moneys paid to or upon the order of the state university of New York pursuant to any agreement by and between the dormitory authority and the state university of New York entered into pursuant to subdivision two of section sixteen hundred eighty-q of the public authorities law or pursuant to any agreement entered into pursuant to paragraph j of subdivision two of section sixteen hundred eighty of the public authorities law shall vest in the state university of New York and be the absolute property of the state university of New York, and the dormitory authority shall no longer have any interest in such moneys.

z. In connection with business/university partnerships in support of the corporate purposes of the state university, to participate in joint and cooperative arrangements with businesses that have located in a tax-free NY area approved pursuant to article twenty-one of the economic development law provided such arrangements are consistent with the approved plan for such tax-free NY area.

2-a. Notwithstanding any other provision of law, rule, or regulation to the contrary, the state university trustees charter school committee, as a charter entity, are further authorized and empowered, to promulgate regulations with respect to governance, structure and operations of charter schools for which they are the charter entity pursuant to section twenty-eight hundred fifty-one of this chapter.

3. The state university trustees shall adopt and implement a patent policy for research conducted in university facilities which is consistent with the university's mission of education, scholarly research and public service. Such policy shall be designed to encourage research activities which produce new knowledge which is of benefit to the public and which may result in the development of new products and processes which are likely to improve the quality of life and the standard of living of the people of the state, contribute to increased productivity and advance the public health, safety and welfare. Such policy shall also provide appropriate incentives for participation by private sector business concerns in efforts to develop and utilize patents orginated in conjunction with such research and to commercialize new products and processes based on the results of such research. The trustees, when it is deemed necessary to fulfill the objectives of this subdivision, shall adopt and implement appropriate modifications to such policy. The trustees shall include in the annual report required by section three hundred fifty-nine of this chapter an evaluation of the effectiveness of the policy adopted pursuant to this subdivision together with a synopsis of any changes in that policy adopted during the previous year.

4. Notwithstanding the provisions of section forty-four, fifty, or fifty-one of the state finance law or any other provision of law to the contrary, the state university trustees are authorized and empowered:

a. To review and coordinate the budget and appropriation requests of all state-operated institutions and statutory or contract colleges and combine these requests with the fiscal requirements for institutions of higher education specified in section three hundred fifty-eight hereof into a university program budget for submission to the governor together with appropriate comments by the trustees of the independent institutions operating statutory or contract colleges on behalf of the state regarding the portion of the program budget which relates to such colleges. Such submission shall be made pursuant to the provisions of section twenty-two of the state finance law.

b. To expend all lump sum or consolidated appropriations and other appropriations made for the state university, including all moneys derived from other sources in the course of the administration thereof. Within aggregate funds available for expenditure pursuant to section forty-nine of the state finance law, the state comptroller shall draw warrants for the payment of all vouchers approved by the chancellor of the state university, as the chief administrative officer of the state university, or by such authority or authorities in the state university as shall be designated by the chancellor by a rule or written direction filed with the state comptroller, when and in the manner authorized by the state university trustees. Such lump sum or consolidated appropriations made for personal service, or for maintenance and operation or for non-personal service, or maintenance undistributed including personal service, other than appropriations from proprietary or fiduciary funds, shall be available for payments for personal service, or maintenance and operation or for non-personal service, or for maintenance undistributed including personal service upon the filing of a schedule of positions and salaries provided, however, that the salary of the chancellor shall be in accordance with section one hundred sixty-nine of the executive law and that the portions of the salaries funded from state appropriations for the presidents and senior staff shall not exceed that of the chancellor and the amounts to be available for other personal service classes of expenditure, and for the expenses of maintenance and operation, or for non-personal service with the director of the budget, chairman of the senate finance committee, chairman of the assembly ways and means committee, and the state comptroller. Any such schedule may be amended and such amendment shall be filed with the officers named above. The state comptroller is authorized to pay any amounts required for the salaries and related employment benefits of state university employees from any appropriations or other funds available therefor. In regard to the state university, the budget director shall exercise the authority granted under section forty-nine of the state finance law by establishing an aggregate amount available for expenditure for the state university from the aggregate appropriations made, by funding source, for the state university in the state operations appropriations act, rather than by making the specific approvals and by filing the certificates of such approvals authorized by section forty-nine of the state finance law. The schedule of positions and salaries required to be filed by the budget director pursuant to section forty-nine of the state finance law shall be replaced by the schedule of positions and salaries filed by the state university pursuant to this paragraph. If the director of the budget, pursuant to section forty-nine of the state finance law, shall establish as available for expenditure an aggregate amount less than that contained in the appropriations made for the state university in the state operations appropriations act, the board of trustees shall within thirty days of the action of the director of the budget file with the comptroller, with an informational copy to the budget director and to the chairs of the assembly ways and means and senate finance committees, a certificate allocating such lesser amount in no greater detail than provided for in the state operations appropriations act. In the event that the board has failed to file such certification within such thirty day period, the budget director may issue a certificate of availability for the state university reflecting such amount in no greater detail than provided for in the state operations appropriations act.

c. To increase or decrease appropriations by transfer or interchange as follows:

(1) Amounts appropriated for the programs or purposes or for any item or items within such programs or purposes of any individual state-operated institution and the statutory or contract colleges of the state university, including state university central administration within the schedules of such units or for any individual hospital within the schedule of hospitals of the state university from a particular fund or funds in a fiscal year may be interchanged between such programs or purposes of such unit or hospital of state university, or between items within the same program or purpose, or with other items appropriated from such fund not in the same program or purpose, but which are contained in the state comptroller's classification of items as last promulgated pursuant to a certificate of allocation. Such certificate shall be submitted by such units to the board of trustees of the state university. Such certificate shall be submitted by the board of trustees to the state comptroller with copies to be sent to the chairs of the senate finance committee and the assembly ways and means committee and the director of the budget for informational purposes only. The total amount appropriated for any program or purpose may be decreased by not more than the aggregate of five percent of such appropriation for a program or purpose with the approval of the units or hospitals or such amounts may be decreased by more than the aggregate of five percent of such appropriation with the approval of the state university trustees.

(2) Amounts appropriated to state-operated institutions and statutory or contract colleges within the schedule of such units or to hospitals within the schedule of hospitals of the state university from a particular fund or funds in a fiscal year for the programs or purposes of such units or hospitals of the state university may be transferred between and among such units or hospitals pursuant to a certificate of allocation, submitted directly by the state university to the state comptroller, with copies of such certificates to be sent to the chairs of the senate finance committee and the assembly ways and means committee and the director of the budget for informational purposes only. The total amount appropriated for any unit may not be decreased by more than the aggregate of three percent of an appropriation for a unit or the aggregate of ten percent of an appropriation for a hospital.

(3) Amounts appropriated for programs or purposes, or for any item within such programs or purposes, within the university-wide program schedule of state university from a particular fund or funds in a fiscal year shall not be decreased by means of transfer or interchange by more than the aggregate of four percent of an appropriation for a program or purpose within such schedule.

(4) Amounts appropriated for hospitals within the hospital schedule of the state university from a particular fund or funds in a fiscal year for programs or purposes of such hospitals shall not be increased or decreased by means of transfer or interchange from the amounts appropriated to the state-operated institutions and the statutory or contract colleges, university-wide programs, or central administration of the state university. The aggregate appropriation for the hospital schedule shall not be increased or decreased by such transfers of appropriations.

(5) Amounts appropriated for the central administration of the state university within the central administration schedule from a particular fund or funds in a fiscal year for programs or purposes including, but not limited to, administration of state-operated institutions and statutory or contract colleges, university-wide programs, and hospitals of the state university shall not be increased by means of transfer or interchange by more than five percent of the aggregate appropriation within such schedule.

(6) Notwithstanding the foregoing provisions of this subdivision, whenever the director of the budget, pursuant to section forty-nine of the state finance law, shall establish an aggregate amount less than that contained in the state operations appropriations act, the trustees may transfer or interchange any or all of such lesser amount among any of the programs or purposes or items without regard to the restrictions provided in this subdivision.

(7) On the fifteenth day of October, January, April and July of each year, the state university shall provide the chair of the senate finance committee and the assembly ways and means committee, the state comptroller and the director of the budget with quarterly reports of all transfers or interchanges made by the state university pursuant to this section, with such reports to include the program impact of each transfer or interchange. The allocation of lump sum appropriations from a fund or funds made to the state university for later distribution to state operated institutions, statutory or contract colleges, hospitals and/or central administration of the state university or the allocation of lump sum appropriations made to all state departments and agencies for later allocation for specific programs or purposes or units of the state university shall not be deemed to be part of any total increase or decrease authorized by this section.

* 5. Notwithstanding the provisions of subdivision two of section one hundred twelve and sections one hundred fifteen, one hundred sixty-one, and one hundred sixty-three of the state finance law and sections three and six of the New York state printing and public documents law or any other law to the contrary, the state university trustees are authorized and empowered to:

a. (i) purchase materials, proprietary electronic information resources including but not limited to academic, professional, and industry journals, reference handbooks and manuals, research tracking tools, indexes and abstracts, equipment and supplies, including computer equipment and motor vehicles, (ii) execute contracts for construction and construction-related services contracts, and (iii) contract for printing, without prior approval by any other state officer or agency, but subject to rules and regulations of the state comptroller not otherwise inconsistent with the provisions of this section and in accordance with guidelines promulgated by the state university board of trustees after consultation with the state comptroller;

a-1. execute contracts for services to an amount not exceeding twenty thousand dollars without prior approval by any other state officer or agency, but subject to rules and regulations of the state comptroller not otherwise inconsistent with the provisions of this section and in accordance with the guidelines promulgated by the state university board of trustees after consultation with the state comptroller. In addition, the trustees, after consultation with the commissioner of general services, are authorized to annually negotiate with the state comptroller increases in the aforementioned dollar limits and the exemption of any services or categories of services from these limits;

b. to establish cash advance accounts for the purpose of purchasing materials, supplies, or services, for cash advances for travel expenses and per diem allowances, or for advance payment of wages and salary. The account may be used to purchase such materials, supplies, or services where the amount of a single purchase does not exceed one thousand dollars, in accordance with such guidelines as shall be prescribed by the state university trustees after consultation with the state comptroller;

c. establish guidelines in consultation with the commissioner of general services authorizing participation by the state university in programs administered by the office of general services for the purchase of available New York state food products. The commissioner of general services shall provide assistance to the state university necessary to enable the university to participate in these programs;

d. award contract extensions for campus transportation without competitive bidding where such contracts were secured either through competitive bidding or through evaluation of proposals, however such extensions may be rejected if the amount to be paid to the contractor in any year of such proposed extension fails to reflect any decrease in the regional consumer price index for the New York, New York-Northeastern, New Jersey area, based upon the index for all urban consumers (CPI-U) during the preceding twelve-month period. At the time of any contract extension, consideration shall be given to any competitive proposal offered by a public transportation agency. Such contract may be increased for each year of the contract extension by an amount not to exceed the regional consumer price index increase for the New York, New York-Northeastern, New Jersey area, based upon the index for all urban consumers (CPI-U), during the preceding twelve-month period, provided it has been satisfactorily established by the contractor that there has been at least an equivalent increase in the amount of his cost of operation, during the period of the contract.

e. guidelines promulgated by the state university board of trustees shall, to the extent practicable, require that competitive proposals be solicited for purchases, and shall include requirements that purchases and contracts authorized under this section be at the lowest available price, including consideration of prices available through other state agencies, consistent with quality requirements, and as will best promote the public interest. Such purchases may be made directly from any contractor pursuant to any contract for commodities let by the office of general services or any other state agency.

* NB Effective until June 30, 2021

* 5. Notwithstanding the provisions of paragraph two of section one hundred twelve and sections one hundred fifteen, one hundred sixty-one, one hundred sixty-three and one hundred seventy-four of the state finance law and sections three and six of the New York state printing and public documents law or any other law to the contrary, the state university trustees are authorized and empowered to:

a. (i) purchase materials, proprietary electronic information resources including but not limited to academic, professional, and industry journals, reference handbooks and manuals, research tracking tools, indexes and abstracts equipment and supplies, including computer equipment and motor vehicles, where the amount for a single purchase does not exceed twenty thousand dollars, (ii) execute contracts for services and construction contracts to an amount not exceeding twenty thousand dollars, and (iii) contract for printing to an amount not exceeding five thousand dollars, without prior approval by any other state officer or agency, but subject to rules and regulations of the state comptroller not otherwise inconsistent with the provisions of this section and in accordance with the rules and regulations promulgated by the state university board of trustees after consultation with the state comptroller. In addition, the trustees, after consultation with the commissioner of general services, are authorized to annually negotiate with the state comptroller increases in the aforementioned dollar limits and the exemption of any articles, categories of articles or commodities from these limits. Rules and regulations promulgated by the state university board of trustees shall, to the extent practicable, require that competitive proposals be solicited for purchases, and shall include requirements that purchases and contracts authorized under this section be at the lowest available price, including consideration of prices available through other state agencies, consistent with quality requirements, and as will best promote the public interest. Such purchases may be made directly from any contractor pursuant to any contract for commodities let by the office of general services or any other state agency;

b. to establish cash advance accounts for the purpose of purchasing materials, supplies, or services, for cash advances for travel expenses and per diem allowances, or for advance payment of wages and salary. The account may be used to purchase such materials, supplies, or services where the amount of a single purchase does not exceed two hundred fifty dollars, in accordance with such guidelines as shall be prescribed by the state university trustees after consultation with the state comptroller.

c. establish guidelines in consultation with the commissioner of general services authorizing participation by the state university in programs administered by the office of general services for the purchase of available New York state food products. The commissioner of general services shall provide assistance to the state university necessary to enable the university to participate in these programs.

d. (1) Award contract extensions for campus transportation without competitive bidding where such contracts were secured either through competitive bidding or through evaluation of proposals in response to a request for proposals pursuant to subparagraph (2) of this paragraph, however such extensions may be rejected if the amount to be paid to the contractor in any year of such proposed extension fails to reflect any decrease in the regional consumer price index for the New York, New York-Northeastern, New Jersey area, based upon the index for all urban consumers (CPI-U) during the preceding twelve-month period. At the time of any contract extension, consideration shall be given to any competitive proposal offered by a public transportation agency. Such contract may be increased for each year of the contract extension by an amount not to exceed the regional consumer price index increase for the New York, New York-Northeastern, New Jersey area, based upon the index for all urban consumers (CPI-U), during the preceding twelve-month period, provided it has been satisfactorily established by the contractor that there has been at least an equivalent increase in the amount of his cost of operation, during the period of the contract.

* NB Effective June 30, 2021

* 6. To enter into any contract or agreement deemed necessary or advisable after consultation with appropriate state agencies for carrying out the objects and purposes of state university without prior review or approval by any state officer or agency other than the state comptroller and the attorney general including contracts with non-profit corporations organized by officers, employees, alumni or students of state university for the furtherance of its objects and purposes. Contracts or agreements entered into with the federal government to enable participation in federal student loan programs, including any and all instruments required thereunder, shall not be subject to the requirements of section forty-one of the state finance law; provided, however, that the state shall not be liable for any portion of any defaults which it has agreed to assume pursuant to any such agreement in an amount in excess of money appropriated or otherwise lawfully available therefor at the time the liability for payment arises. The foregoing notwithstanding, any contract made for or by the state university for the purchase of: (i) materials, equipment and supplies, including computer equipment; (ii) motor vehicles; (iii) construction and construction-related services contracts; and (iv) printing shall not be subject to prior approval by any other state officer or agency.

* NB Effective until June 30, 2021

* 6. To enter into any contract or agreement deemed necessary or advisable after consultation with appropriate state agencies for carrying out the objects and purposes of state university without prior review or approval by any state officer or agency other than the state comptroller and the attorney general including contracts with non-profit corporations organized by officers, employees, alumni or students of state university for the furtherance of its objects and purposes. Contracts or agreements entered into with the federal government to enable participation in federal student loan programs, including any and all instruments required thereunder, shall not be subject to the requirements of section forty-one of the state finance law; provided, however, that the state shall not be liable for any portion of any defaults which it has agreed to assume pursuant to any such agreement in an amount in excess of money appropriated or otherwise lawfully available therefor at the time the liability for payment arises.

* NB Effective June 30, 2021

* 6-a. The state university trustees shall adopt guidelines for foundations of state-operated campuses that require each foundation to adopt a conflict of interest policy applicable to such foundation and its affiliated corporations. Among other items, the state university trustees' guidelines shall require such foundation policies to provide: (a) that service as a board member or officer thereof shall not be used as a means for private benefit or inurement for the board member or officer, a relative thereof, or any entity in which the board member or officer, or relative thereof, has a business interest; (b) no board member or officer who is a vendor of goods or services to the foundation or its affiliated corporation, or who has a business interest in such vendor, or whose relative has a business interest in such vendor, shall vote on, or participate in the foundation's administration of, any transaction with such vendor; and (c) a board member or officer shall advise the chair of the foundation or its affiliated corporation of his or a relative's business interest in any such existing or proposed vendor with the foundation or its affiliate. The state university trustees' guidelines shall define the nature of a business interest and the closeness of a personal relation that bring a relationship within the purposes of this subdivision.

* NB Repealed July 1, 2017

7. To refund or credit moneys paid to the state university for tuition or any other fee or charge imposed or received by the state university trustees (1) where such moneys were not required by law or trustees' rule, to the extent of the amount paid; (2) where such moneys were in excess of the amount required by law or trustees' rule, to the extent of such excess; (3) where registration or attendance at a state university institution is canceled or terminated prior to the expiration of an academic term otherwise than by dismissal, to the extent prescribed by rule or otherwise by the state university trustees; provided, however, that no moneys shall be refunded or credited unless application therefor is made within three years after receipt of such moneys by the state university.

8. Except as otherwise provided herein, all moneys received by the state university of New York and by state-operated institutions thereof from appropriations, tuition, fees, user charges, sales of products and services and from all other sources, including sources and activities of the state university which are intended by law to be self-supporting may be credited to an appropriate fund or funds to be designated by the state comptroller. The amounts so paid into such fund or funds which were received by or for the state university shall be used for expenses of the state university in carrying out any of its objects and purposes and such amounts received by or for state-operated institutions of the state university shall be used for expenses of the state university under regulations prescribed by the state university trustees. Notwithstanding the foregoing provisions of this subdivision, all dormitory facilities revenues transferred to the dormitory authority by assignment or otherwise pursuant to paragraph y of subdivision two of this section shall upon receipt by the state university acting as agent for the dormitory authority be transferred and immediately paid without appropriation thereof to the commissioner of taxation and finance pursuant to subdivision four of section four of the state finance law for deposit to the dormitory facilities revenue fund.

8-a. All monies received by state university health care facilities from fees, charges, and reimbursement and from all other sources shall be credited to a state university health care account in a fund to be designated by the state comptroller. Notwithstanding the provision of any law, rule or regulation to the contrary, a portion of such monies credited may be transferred to a state university account as requested by the state university chancellor or his or her designee. Monies to establish reserves for long-term expenses of state university health care facilities and to fulfill obligations required for any contract for health care services authorized pursuant to subdivision sixteen of this section may be designated by the state university as a reserve and transferred to a separate contractual reserve account. The amounts in such accounts shall be available for use in accordance with paragraph b of subdivision four and subdivision eight of this section. Monies shall only be expended from the state university health care account and the contractual reserve account pursuant to appropriation. Notwithstanding any provision of this chapter, the state finance law or any other law to the contrary, such appropriations shall remain in full force and effect for two years from the effective date of the appropriation act making the appropriation. Monies so transferred may be returned to the state university health care account; provided, however, that funds in such contractual reserve account must be sufficient to meet the obligations of all such contracts.

8-b. Notwithstanding the provision of any law, rule or regulation to the contrary, the state university shall be entitled to annually receive an apportionment and payment of state assistance equal to all moneys derived as a result of the tuition increase, calculated as the difference in the amount generated using the tuition rates authorized by the state university trustees for the two thousand seven--two thousand eight academic year and the amount generated using the tuition rates authorized by state university trustees for the two thousand nine--two thousand ten academic year, pursuant to the following schedule: for the two thousand nine--two thousand ten academic year, the state university shall receive an amount equal to twenty percent of such tuition increase; for the two thousand ten--two thousand eleven academic year, the state university shall receive an amount equal to thirty percent of such tuition increase; for the two thousand eleven--two thousand twelve academic year, the state university shall receive an amount equal to forty percent of such tuition increase; and for the two thousand twelve--two thousand thirteen academic year, the state university shall receive an amount equal to fifty percent of such tuition increase. Such apportionment shall be for the enhanced investment in the state university of the state of New York and shall be used to supplement, not supplant, state gross general fund support, unless the director of the budget determines that state fiscal conditions preclude such an outcome and, in which case, the director shall submit a report regarding the recommended funding levels and whether the tuition increase apportionment provisions of this subdivision have been complied with for the state university of the state of New York to the chairs of the senate finance committee and the assembly ways and means committee and the chairs of the senate higher education committee and the assembly higher education committee no later than fifteen days following the release of the executive budget.

9. Notwithstanding any other provision of this section, the state university trustees may assign to the state university construction fund for the corporate purposes of the fund all or any portion of any moneys received or to be received by the state university and by the state-operated institutions which are not required by a donor or grantor to be used for other state university purposes.

10. The state university trustees may authorize the chief administrative officer of each medical center of the state university operating in-patient or out-patient hospital facilities or clinic facilities to compromise any claim which the state may have for care, maintenance or treatment received or furnished to patients in such facilities, in proper cases, where substantial justice will best be served thereby. Any such compromise shall be subject to the prior written approval of the attorney general.

11. Notwithstanding any provision of law, rule or regulation to the contrary, the state university trustees may authorize the chief administrative officer of each medical center of the state university operating in-patient or out-patient hospital facilities or clinic facilities to establish a system for the billing of patients for the care, maintenance or treatment received or furnished to patients in such facilities, which in proper cases or in the exercise of prudent fiscal discretion may allow for the payment of such charges by means of a credit card or similar device. Such system may allow for the payment of such reasonable administrative fees as may be regularly imposed by a banking institution or other credit service organization for the use of such credit devices. In establishing such system the chief administrative officer shall seek the assistance of the state comptroller who shall assist in developing such system so as to ensure that state funds allocated to such medical centers shall be utilized in an economically feasible method.

12. The state comptroller, or a legally authorized representative of the state comptroller, may accept from the state university in lieu of an examination of the books and accounts of state university, including its receipts and disbursements and any other matters relating to its financial standing, an external examination of its books and accounts made at the request of state university.

13. Master capital plan. On or before November fifteenth of each year, the trustees of the state university of New York shall approve and submit to the chairmen of the assembly ways and means committee and the senate finance committee and to the director of the budget a master capital plan setting forth the projects proposed to be constructed, reconstructed, rehabilitated or otherwise substantially altered pursuant to appropriations enacted or to be enacted during the succeeding five years. Such plan shall specify the name, location, estimated total cost at the time the project is to be bid, the anticipated date or dates on which the design of such project is to commence, the proposed method of financing and the estimated economic life of each project. Such plan shall further specify whether proposed projects constitute new construction, substantial rehabilitation, moderate rehabilitation or minor rehabilitation and shall indicate how projects support improvements in environmental protection, energy and resource management, solar energy and conservation. Such criteria for each method of financing shall include, but not be limited to: (i) an analysis of private enterprise, federal and any other appropriate financing standards, (ii) the consideration of the period of economic life of projects as related to the method of financing, and (iii) project cost ranges for the methods of financing. Such plan specification and categories of construction shall be defined by the trustees, in consultation with the state university construction fund.

Such capital master plan report shall also include, for each project over one-million dollars, a description of the project; expected construction start date; any changes to the previously reported start or expected completion dates; any changes to the expected cost of the project; the total cash encumbered for the project for the year and the total to date for the project; and the total cash expended for the project for the year and the total to date for the project.

All projects that are reported under this subdivision shall be identified by campus, the name of the specific facility for which the allocation is provided and a description of what the project is that is being provided.

14. Notwithstanding the provisions of any general, special or local law or charter, the state university trustees shall prepare or cause to be prepared a development and operation plan for a state university athletic facility, as defined in section sixteen hundred eighty-e of the public authorities law. Such development and operation plan shall be submitted to the director of the budget for approval not later than the fifteenth day of September of the fiscal year of the state. The director of the budget shall file a copy of such plan and approval thereof with the chairpersons of the senate finance committee and the assembly ways and means committee. No proposed amendment to the plan shall be effective until submitted by the state university trustees and approved by, the director of the budget and filed by the director with the chairpersons of the senate finance committee and the assembly ways and means committee.

Such development and operation plan shall include, but not be limited to, provisions concerning the following:

(a) revenue and expense estimates for the succeeding three year period commencing in the year of the completion of construction and beneficial occupancy of the state university athletic facility;

(b) the sources of revenues that are projected to be available to meet all costs of the operation, repair, maintenance and continuing use of the state university athletic facility, and any net income remaining to cover subsequent annual debt service expenses, and evidence satisfactory to the state university of New York and the director of the budget that, consistent with university and community use as set forth in this section, revenues will be maximized and available when needed for the state university athletic facility; and

(c) plans for the development, operation, repair, maintenance and continuing use of the state university athletic facility under the care, custody, and management of the state university to include, but not be limited to, athletic competition of the state university of New York at Buffalo, amateur sports, appropriate community events, and activities that generate support for facility operations.

15. State university fiscal year. Notwithstanding any provision of this chapter, the state finance law, or any other law to the contrary, on and after the first day of July, nineteen hundred ninety-three, the fiscal year of the state university of New York, for the purposes of the budget, appropriations, receipts and disbursements of state moneys and all other revenues of the state university, financial reporting, and all other affairs of the state university which are regulated in accordance with or are based on a fiscal year, shall begin with the first day of July and end with the next following thirtieth day of June. Appropriations made for the state university for whatever purpose on the basis of the state university fiscal year which at the close of such fiscal year shall cease to have force and effect except as to liabilities already incurred thereunder shall as to such liabilities continue in force and effect until the next succeeding thirtieth day of September, on which date such appropriation shall lapse and no money shall thereafter be paid out of the state treasury or any of its funds or any of the funds under its management pursuant to such appropriation.

16. Subject to laws and regulations applicable to the state university as a health care provider the state university trustees may:

a. Notwithstanding section one hundred sixty-three of the state finance law, authorize contracts for a state university health care facility for participation in managed care networks and other joint and cooperative arrangements with public, non-profit or business entities including entering into a maximum of twenty network arrangements per year, as partners, joint ventures, sole member or members of non-profit or for-profit corporations, sole member or members of non-profit or for-profit limited liability companies, as lessor or lessee, as participants in joint operating agreements, and shareholders of business corporations, and the provision of management and administrative services by or for state university; provided, however, that any such contracts with for-profit entities shall be authorized only upon approval by the commissioner of health and the director of the division of the budget of a request by the chancellor demonstrating financial need of a state university health care facility. Any contract for the provision of management services shall be subject to any provision of the public health law and health regulations applicable to the state university as a health care provider, including any review by the commissioner of health pursuant to 10 NYCRR section 405.3(f). In addition, the commissioner of health shall provide for public comment within thirty days of a submission of any management contract required to be reviewed pursuant to regulation. The trustees may also authorize contracts, including capitation contracts, for a state university health care facility for the provision of general comprehensive and specialty health care services, directly or through contract with other service providers or entities, including state university employees or entities comprised thereof. Contracts authorized hereunder shall be:

(1) consistent with trustee guidelines respecting all terms and conditions necessary and appropriate for managed care and other network, joint or cooperative arrangements, including guidelines for comparative review where appropriate;

(2) subject to laws and regulations applicable to the state university as a health care provider, including with respect to rates and certificates of need; and

(3) subject to article fourteen of the civil service law and the applicable provisions of agreements between the state and employee organizations pursuant to article fourteen of the civil service law.

* b. Notwithstanding the provisions of subdivision two of section one hundred twelve of the state finance law, subdivision six of section one hundred sixty-three of the state finance law and section sixty-three of the executive law (i) authorize contracts for the purchase of goods for state university health care facilities without prior approval by any other state officer or agency, including contracts for joint or group purchasing arrangements of goods, in accordance with procedures and requirements found in paragraph a of subdivision five of this section, and (ii) authorize contracts for services which do not exceed seventy-five thousand dollars without prior approval by any other state officer or agency in accordance with procedures and requirements found in paragraph a of subdivision five of this section. Contracts authorized pursuant to this paragraph shall be subject to article fourteen of the civil service law and the applicable provisions of agreements between the state and employee organizations pursuant to article fourteen of the civil service law.

The trustees are authorized to negotiate annually with the state comptroller increases in the aforementioned dollar limits.

* NB Effective until June 30, 2021

* b. Notwithstanding the provisions of subdivision two of section one hundred twelve of the state finance law relating to the dollar threshold requiring the comptroller's approval of contracts and subdivision six of section one hundred sixty-three of the state finance law, authorize contracts for the purchase of goods and services for state university health care facilities:

(1) for any contract which does not exceed seventy-five thousand dollars; or

(2) for joint or group purchasing arrangements which do not exceed seventy-five thousand dollars without prior approval by any other state, officer or agency in accordance with procedures and requirements found in paragraph a of subdivision five of this section.

(3) contracts authorized hereunder shall be subject to article fourteen of the civil service law and the applicable provisions of agreements between the state and employee organizations pursuant to article fourteen of the civil service law.

The trustees are authorized to negotiate annually with the state comptroller increases in the aforementioned dollar limits.

* NB Effective June 30, 2021

c. Authorize contracts for the acquisition, by purchase, lease, sublease, transfer of jurisdiction or otherwise, of facilities suitable for the delivery of health care services and for the construction, repair, maintenance, equipping, rehabilitation or improvement thereof. Such contracts shall be subject to approval by the attorney general as to form and by the director of the budget and the state comptroller. Contracts under this paragraph shall be funded from any moneys lawfully available for the expenses of the health care facilities.

17. Investigation of crimes and crime reporting. a. The board of trustees of the state university of New York shall adopt rules requiring that each institution of the state university, on or before January first, two thousand, adopt and implement a plan providing for the investigation of any violent felony offense occurring at or on the grounds of each such institution, and providing for the investigation of a report of any missing student. Such plans shall provide for the coordination of the investigation of such crimes and reports with local law enforcement agencies. Such plans shall include, but not be limited to, written agreements with appropriate local law enforcement agencies providing for the prompt investigation of such crimes and reports and a requirement that the institution shall notify the appropriate law enforcement agency as soon as practicable but in no case more than twenty-four hours after a report of a violent felony or that a student who resides in housing owned or operated by such institution is missing; provided that each institution shall: (1) inform each victim of a sexual offense of their options to notify proper law enforcement authorities, including on-campus and local police; (2) inform the victim of a sexual offense of the right to report or not to report such offense to local law enforcement agencies; and (3) offer the option to be assisted by campus authorities in notifying such authorities, if the victim of sexual assault so chooses, all in compliance with applicable federal law, including, but not limited to, the federal Campus Sexual Assault Victims' Bill of Rights under Title 20 U.S. Code Section 1092(f).

b. As used in this subdivision, the following terms shall have the following meanings:

(i) "Local law enforcement agencies" means any agency or agencies employing peace officers or police officers for the enforcement of the laws of the state, and which has or have jurisdiction under provisions of the criminal procedure law over offenses occurring at or on the grounds of any institution subject to the provisions of this subdivision.

(ii) "Missing student" means any student of an institution subject to the provisions of this subdivision, who resides in a facility owned or operated by such institution and who is reported to such institution as missing from his or her residence.

(iii) "Violent felony offense" means a violent felony offense as defined in subdivision one of section 70.02 of the penal law.

18. Scholarships for academic achievement. a. (1) Beginning with the two thousand--two thousand one academic year and thereafter, scholarships for academic achievement shall be awarded to full-time students completing their sophomore and junior years of study at all state university state operated campuses. Two thousand five hundred scholarships shall be awarded to students in the junior year of study and two thousand five hundred scholarships shall be awarded to students in the senior year of study.

(2) Scholarships made to students in the junior year shall be to the two thousand five hundred students with the highest cumulative grade point average at the end of such students sophomore year of study. Any student receiving such award shall be a New York state resident and shall have a minimum grade point average of 3.5. Such scholarship shall be awarded at the beginning of the spring semester of such student's junior year.

(3) Scholarships made to students in the senior year will be to the two thousand five hundred students with the highest cumulative grade point average at the end of such students' junior year of study. Any student receiving such award shall be a New York state resident and shall have a minimum grade point average of 3.5. Such scholarship shall be awarded at the beginning of the spring semester of such students' senior year.

b. Each individual state university of New York state operated campus shall receive no more than its pro rata share of awards than the percentage of such university's juniors and seniors represent of the entire system enrollment in the junior and senior classes.

c. Upon determination of the recipients of the annual awards, the chancellor shall notify the members of the state legislature of all recipients who permanently reside within the district that such members represent.

19. The state university of New York shall provide the chairs of the assembly ways and means committee and the senate finance committee with the formula and/or methodology used in determining state aid allocations to state university of New York state operated campuses and university-wide programs and the specific budget allocation to each campus and university-wide program based on the overall funding level for state-operated campuses and university-wide programs included within the executive budget submission for the state university of New York within forty-five days after the submission of the executive budget and within thirty days after the enactment of the state budget.



355-A - Powers and duties of trustees--personnel functions.

355-a. Powers and duties of trustees--personnel functions. 1. (a) The state university trustees are authorized and empowered to classify and reclassify all positions in the state university determined pursuant to section thirty-five of the civil service law to be in the professional service as defined in subdivision three of this section, except those of the New York state colleges, schools and experiment stations administered by Cornell university and Alfred university.

(b) To the fullest extent possible consistent with its authority under the civil service law, and after consultation with the state university trustees, the state civil service commission shall consider the unique educational mission and operating requirements of the state university when making any determination relating to the jurisdictional classification of positions in the state university in the classified service. The director of the classification and compensation division of the department of civil service shall similarly consider the unique educational mission and operating requirements of the state university when making determinations concerning the classification and reclassification and the allocation and reallocation of the positions in the state university in the classified service.

2. Subject to the approval of the state university trustees, Cornell university and Alfred university are authorized and empowered to allocate and reallocate positions in the non-professional services of the New York state statutory or contract colleges, schools and experiment stations administered by such universities, as classified and reclassified by the respective universities, in accordance with a schedule of positions and salaries filed by the state university trustees pursuant to subdivision four of section three hundred fifty-five of this chapter.

3. a. The professional service shall include positions requiring the performance of educational functions in teacher education, agriculture, home economics, forestry, ceramics, liberal and applied arts and sciences, engineering, technical skills, crafts, business education, labor and industrial relations, medicine, dentistry, veterinary medicine, pharmacy, nursing, law, public affairs, maritime officer training, academic administration, library service, student activities, student personnel service and other professions required to carry on the work of the state university and of the colleges, schools, institutes, research centers, facilities and institutions comprising it. Each employee in the professional service shall receive an annual salary to be paid over a period of not less than nine months as determined by the state university trustees, or by Cornell university and Alfred university with the approval of the state university trustees for the New York state colleges, schools and experiment stations administered by such universities.

b. The non-professional services shall mean all positions at the New York state statutory or contract colleges, schools and experiment stations administered by Cornell university and Alfred university which are not included in the professional service.

4. New appointments in positions allocated to the nonprofessional services shall be made in accordance with a schedule of positions and salaries filed by the state university trustees pursuant to subdivision four of section three hundred fifty-five of this chapter. Any person who is appointed, promoted, reinstated or transferred from an unallocated position in the nonprofessional services to a position allocated to a salary grade, the minimum salary of which is equal to or lower than the annual rate of compensation then received by such employee, shall, upon such appointment, promotion, reinstatement or transfer, be paid the minimum salary of the grade of such allocated position plus the number of normal performance advancement payments which corresponds to the number of years of service in such employee's former unallocated position or positions during which that employee received a salary equal to or in excess of the minimum salary of the position to which such employee is appointed, promoted, reinstated or transferred, not to exceed the salary that employee was receiving in such employee's former position immediately prior to the date of such appointment, promotion, reinstatement or transfer and not to exceed the maximum salary of the new position.

5. Nothing contained in this section shall prevent the employment of persons who receive part of their compensation from other than state sources.

6. An employee in the professional service who is assigned to extension session, summer session or part-time service shall be entitled to extra compensation for such service provided such service is in addition to that regularly assigned to his position.

7. Any contribution of food, lodging, or maintenance by the state or any commutation in lieu of maintenance, except traveling expenses and field allowances, shall be considered as part of the salary established in this section. The fair value of such food, lodging, maintenance or commutation shall be determined by the state university trustees and may in their discretion be deducted from the salary established by this section.

8. The state university trustees are further authorized and empowered, and Cornell university and Alfred university so far as concerns the New York state statutory or contract colleges, schools and experiment stations administered by such universities, subject to the approval of the state university trustees, are also further authorized and empowered:

a. To except individual positions or groups, titles or classes of positions from the schedules filed by the state university trustees pursuant to subdivision four of section three hundred fifty-five of this chapter.

b. To determine the procedure by which an employee may be promoted on evidence of continued meritorious service, and to make promotions. If an employee in the non-professional services in a position allocated to a salary grade is appointed or promoted to a position in a higher grade, such employee shall receive a percentage increase in existing basic salary of one and one-half percent plus one and one-half percent times the number of grades by which that employee is so advanced, or shall be paid the minimum salary of the grade of the position to which such employee is appointed or promoted, whichever results in a higher annual salary.

c. To transfer positions from one state-operated institution in the state university to another. Notwithstanding the provisions of the state finance law, the trustees are hereby authorized to transfer positions within a unit of the university without the approval of the director of the budget.

d. To grant leaves of absence to employees for travel, study or other appropriate purposes, not to exceed one year in seven, at the rate of not to exceed one-half the regular salary paid, or with salary at full rate for such leave for one-half year. The balance of salaries appropriated for such persons, or so much thereof as may be necessary, may be applied by the state university trustees, Cornell university or Alfred university, as the case may be, during the period of such absence for the payment of the salaries of substitutes to take the place of the persons to whom leaves of absence have been granted as provided herein.

e. To establish regulations providing for the adjustment and determination of salaries of professional service employees whose professional obligation is changed as between or within calendar years or academic years, or whose conditions of appointment are affected by any other situation unique to state university positions in the unclassified service.

f. To establish regulations providing for the payment, upon resignation or retirement, or upon death while in service, for salary or remuneration due by reason of the completion of required services, or in settlement for unused vacation, if any, to any incumbent of a position in the professional service. The state comptroller is hereby authorized to make such payments in accordance with such regulations from monies available to state university.

9. The annual salary of a position which is classified or reclassified, or which is allocated or reallocated to a salary grade pursuant to this section shall not be reduced for the incumbent by reason of such allocation, reallocation, classification or reclassification so long as such position is held by such incumbent.

No employee whose salary would be increased by such allocation, reallocation, classification or reclassification shall have any claim for the difference between such increased salary and his former salary for the period prior to the date such change in title or salary grade becomes effective.

The state university trustees are further authorized and empowered, and Cornell university and Alfred university so far as concerns the New York state statutory or contract colleges, schools and experiment stations administered by such universities, subject to the approval of the state university trustees, are also further authorized and empowered to adjust salaries upon the reallocation of positions as follows:

When any position allocated to a salary grade is reallocated to a higher salary grade, the annual salary of an incumbent shall be determined in accordance with the provisions of paragraph b of subdivision eight of this section.

10. Salary, status, and accumulated leave credits of employees whose employment changes as between the classified and the unclassified service:

a. The incumbent of any position in the classified service which is determined to be in the unclassified service shall, on the effective date of such change, be paid at an annual salary rate not less than the former rate. Such person shall retain the rights and privileges of the classified service jurisdictional classification with respect to discipline, dismissal and suspension for as long as such person remains in the redesignated position.

b. Any employee in the classified service who accepts appointment to an unclassified service position shall thereby relinquish the rights and privileges of such employee's classified service jurisdictional classification during the continuance of such employee's service in an unclassified position and shall acquire the rights and status of such employee's unclassified position.

c. Any employee in the classified service who accepts appointment to a position in the unclassified service pursuant to subdivision (h) of section thirty-five of the civil service law having, as of the effective date of such change, an accrued balance of annual leave or sick leave under the attendance rules for the classified service, shall retain such balances to such employee's credit upon appointment to the professional service, but shall accrue no further annual or sick leave under the attendance rules for the classified service. Thereafter any such employees shall be eligible for annual leave and sick leave as provided for by the state university trustees. Upon resignation or retirement from state service such employee shall be paid in cash for any balance of annual leave in accordance with the regulations applicable to persons in the professional service; provided however, that in the case of death while in service, such payment, if any, shall be made to the beneficiary to whom a survivor's death benefit pursuant to section one hundred fifty-four of the civil service law, if any, would be payable.

Any such employee having accrued overtime or personal leave balance shall forfeit such credit, except that such employee shall be paid in cash for an accrued balance of overtime on the basis of the annual salary in that employee's classified service position at the time of such employee's appointment to the unclassified service. Hereafter, any such employee shall be subject to the provisions made by the state university trustees with respect to vacation and other leave except as herein provided.

d. Any employee in the unclassified service pursuant to subdivision (h) of section thirty-five of the civil service law who accepts appointment to a classified service position having, as of the effective date of such change, eligibility for vacation or sick leave under the provisions made by the state university trustees shall be credited with such balance under the attendance rules for the classified service; provided however, that not more than thirty days of annual leave and two hundred days of sick leave shall be so credited. Thereafter such employee shall accrue annual leave and sick leave credits in accordance with the attendance rules for the classified service, except that (i) that employee's previous state service shall be considered in determining the rate at which the employee shall accumulate annual leave under such rules and (ii) such service shall be considered in allowing any sick leave at one-half salary for which the employee may be otherwise eligible under such rules. For the purpose of establishing an anniversary date for computing personal leave credit, such employee shall be deemed to have been appointed on the effective date of that employee's appointment to the classified service from the unclassified service. Thereafter such employee shall be subject to the attendance rules for the classified service except as herein provided.

11. Whenever a salary for a position in the professional service results in an annual salary rate in an amount other than a whole dollar amount, said rate shall be increased to the next higher whole dollar.

12. Nothing in this section shall be construed to limit the powers heretofore conferred on Cornell university or Alfred university except as expressly provided for herein.

13. The expenditure of moneys appropriated to support a group disability insurance program for employees in the professional service shall not exceed sixty percent of salary plus contributions for annuity contracts not to exceed the rates of employer contributions pursuant to article eight-B of this chapter plus adjustment for cost of living increases reduced by any amount for which the employee is eligible pursuant to compensation or benefit paid for, by or on behalf of the state or state university and any normal contribution to a retirement program made by the state or the state university on the employee's behalf while eligible for benefits under such program in accordance with regulations of the state university trustees relating to eligibility and other terms, conditions and limitations of coverage and benefits and administration of program.

13. Notwithstanding subdivisions one through thirteen of section one hundred thirty and section one hundred thirty-five of the civil service law or any other provisions of law, rule or regulations to the contrary:

a. Whenever a representative study of peer institutions in private or other public hospitals in the same geographic area as a state university hospital shows that wage rates and/or pay differentials of nurses employed in such peer institutions are higher than the wage rates and/or pay differentials paid by the state to teaching and research center nurses of the state university, the state university trustees may authorize and prescribe pay differentials which may be added as adjustments to the hiring rate, the job rate and the longevity steps of the salary grade or grades and/or shift differentials for teaching and research center nurses in the classified civil service at the state university hospitals, clinics or other ancillary health care facilities in such areas or locations. In each case, pay differentials under this subdivision shall be percentages or fixed dollar amounts. Such differentials shall be in addition to and not in lieu of an employee's basic annual salary. Any performance advancement payments, performance awards, longevity payments or other rights or benefits to which an employee may be entitled shall be calculated from a combined base of annual salary plus differential payments. Any differential payable pursuant to this subdivision shall be included as compensation for retirement purposes. A pay differential shall be terminated for any employee when the employee ceases to be employed in a position, or area, or location for which such pay differential was authorized. Otherwise, a pay differential shall remain in effect for each such employee and future pay differentials shall be authorized pursuant to this subdivision.

b. Teaching and research center nurses who on April first, nineteen hundred ninety-five are receiving additional compensation as a result of a previous determination by the director of classification and compensation of the department of civil service to authorize a geographic area pay differential shall continue to receive such additional compensation while employed in the position for which such differential was authorized unless modified pursuant to this subdivision.

c. The state comptroller is hereby authorized to make the payments allowed under this subdivision from monies available to the state university from health care revenues.

d. The compensation described herein is limited to those nurses in the classified civil service employed at university health care facilities at the health science center at Syracuse, university hospital at the health science center at Brooklyn, and university hospital at the state university of New York at Stony Brook.



355-B - Investments in designated obligations; indemnifications.

355-b. Investments in designated obligations; indemnifications. 1. It is hereby found and declared that obligations of the state of New York, the New York state housing finance agency and the dormitory authority of the state of New York are reasonable, prudent, proper and legal investments in which all gifts, grants, bequests and devises administered as endowments by the state university trustees may be invested by such trustees or any officer, employee or fiduciary thereof. For the purposes of this section such gifts, grants, bequests and devises shall be referred to as endowment funds.

2. Notwithstanding any inconsistent provisions of law, the state university trustees may, in their discretion, purchase obligations designated and found to be reasonable, prudent, proper and legal investments in subdivision one of this section for such endowment funds without regard to the percentage of the assets of such endowment funds invested in such obligations and without regard to the percentage of outstanding obligations of each issuer held or to be held by such funds. The state university trustees in determining investments for such endowment funds in such obligations may consider, in addition to the appropriate factors recognized by law, the extent to which such investments will maintain the credit worthiness of the state of New York and the public benefit corporations identified in subdivision one of this section so as to enable the state and such corporations to finance the construction of capital facilities heretofore and hereafter duly authorized for the state university.

3. Notwithstanding any other provisions of law, including the provisions of section seventeen of the public officers law, the state shall save harmless and indemnify each and every trustee, officer, employee or fiduciary with responsibility for the custody of endowment funds or the assets thereof or for the approval of the sale or investment of the assets of such endowment funds, and any investment adviser, attorney or accountant who shall have been employed by or who have advised such trustee, officer, employee or fiduciary, from any or all financial loss arising out of or in connection with any claim, demand, suit, action, proceeding or judgment for alleged negligence, waste or breach of fiduciary duty by reason of any investment by any endowment funds in any obligations designated in subdivision one of this section, or resulting from the sale of any assets of any endowment fund to obtain sufficient revenues to make such investments, provided that such trustee, officer, employee, fiduciary, investment adviser, attorney or accountant shall, within five days after the date on which he is personally served with, or receives actual notice of, any summons, complaint, process, notice, demand, claim or pleading, shall give notice thereof to the attorney general. Upon such notice, the attorney general shall assume control of the representation of such trustee, officer, employee, fiduciary, investment adviser, attorney or accountant in connection with such claim, demand, suit, action or proceeding. Each person so represented shall cooperate fully with the attorney general or any other person designated to assume such defense in respect of such representation or defense.



355-C - College opportunity to prepare for employment.

355-c. College opportunity to prepare for employment. 1. The state university is authorized to enter into an agreement with the department of social services for the establishment of the college opportunity to prepare for employment (COPE) program for the development of a program of allowable activities and services for eligible participants in the federal job opportunity and basic skills (JOBS) program.

2. The state university shall identify such funds as necessary, including any private funds provided for the purpose of supporting employment and training services, to be used on a matching basis consistent with federal requirements.

3. Services may include, but are not limited to, high school equivalency, basic education, job skills training, English-as-a-second language, job readiness training, job placement services, case management, career counseling and assessment, employability planning, supportive services such as child care, and a youth demonstration activity providing an integrated program of high school equivalency, occupational training, work experience, and job placement.

4. The state university shall submit an annual evaluation and report on the college opportunity to prepare for employment program to the governor, the speaker of the assembly, the temporary president of the senate, the chairman of the assembly ways and means committee, the chairman of the senate finance committee, and the chair of the legislative commission on skills development and career education no later than October thirty-first following the program year ending June thirtieth. The evaluation and report shall include, at a minimum, a description of services provided, participant characteristics, data on measures of educational and job skills gains, job development and placement, and retention.



356 - Councils of state-operated institutions; powers and duties.

356. Councils of state-operated institutions; powers and duties. 1. Subject to the general management, supervision and control of and in accordance with rules established by the state university trustees, the operations and affairs of each state-operated institution of the state university shall be supervised locally by a council consisting of ten members, nine of whom shall be appointed by the governor and one of whom shall be elected by and from among the students of the institution. Such voting members shall be subject to every provision of any general, special or local law, ordinance, charter, code, rule or regulation applying to the voting members of such board with respect to the discharge of their duties including, but not limited to, those provisions setting forth codes of ethics, disclosure requirements and prohibiting business and professional activities. The election of the student member shall be conducted in accordance with rules and regulations promulgated by the respective representative campus student association in accordance with guidelines established by the state university trustees. One member shall be designated by the governor as chairman. Where an undergraduate state-operated institution of the state university is located adjacent to another institution of higher education and students of such undergraduate state-operated institution are, under arrangements made by the state university, taking a substantial portion of their courses at such other institution, the president or other head of such other institution shall be an ex-officio member of the council for such undergraduate state-operated institution. Initial appointments, other than the student member and ex-officio members, shall be for terms expiring July first, nineteen hundred fifty-four, July first, nineteen hundred fifty-five, July first, nineteen hundred fifty-six, July first, nineteen hundred fifty-seven, July first, nineteen hundred fifty-eight, July first, nineteen hundred fifty-nine, July first, nineteen hundred sixty, July first, nineteen hundred sixty-one and, where there is no ex-officio member, July first, nineteen hundred sixty-two, respectively, and subsequent appointments, other than the student member, shall be for a full term of nine years from the first day of July of the calendar year in which the appointment is made. Vacancies shall be filled for the unexpired term in the same manner as original selections. The term of office for each council member appointed on or after April first, nineteen hundred eighty-six shall be seven years. The term of office for the student member shall be one year commencing July first of the calendar year in which the election is conducted, provided, however, that the term of the student member first elected shall be nine months commencing October first, nineteen hundred seventy-five and expiring June thirtieth, nineteen hundred seventy-six. In the event that the student member ceases to be a student at the institution, such member shall be required to resign. Members of such councils appointed by the governor may be removed by the governor. Members of such councils elected by the students of the institution may be removed by such students in accordance with rules and regulations promulgated by the respective representative campus student association in accordance with guidelines promulgated by the state university trustees. Members of such councils shall receive no compensation for their services but shall be reimbursed for the expenses actually and necessarily incurred by them in the performance of their duties hereunder.

2. The councils of state-operated institutions shall provide for regular meetings at least four times annually, and the chair, or any five members by petition, may at any time call a special meeting of the council and fix the time and place therefor. At least seven days notice of every meeting shall be mailed to the usual address of each member, unless such notice be waived by a majority of the council. Resolutions for the consideration of the councils must be mailed to the usual address of each council member no less than seven days prior to a meeting, unless the chair shall make available in writing on the day of the meeting the facts which necessitate an immediate vote. The agenda for such meetings shall be available three days prior to the meetings and shall be considered public records. Five members attending shall constitute a quorum for the transaction of business and the act of a majority of the members present at any meeting shall be the act of the council.

3. Subject to the general management, supervision, control and approval of, and in accordance with rules established by the state university trustees, the council of each state-operated institution shall, with respect to the institution or institutions for which it serves, exercise the following powers:

a. recommend to the state university trustees candidates for appointment by the state university trustees as head of such institution;

b. review all major plans of the head of such institution for its more effective operation and make such recommendations with respect thereto as it deems appropriate. Such plans shall be submitted for approval by the state university trustees, together with the recommendations of the council with respect thereto. The state university trustees shall determine what constitute such major plans, which are hereby generally defined to include, among others, plans for the appraisal or improvement of the faculty and other personnel, expansion or restriction of student admissions, appraisal or improvement of academic programs and of standards for the earning of degrees, expansion of institutional plants and appraisal or improvement of student activities and housing;

c. make regulations governing the care, custody and management of lands, grounds, buildings and equipment;

d. review the proposed budget requests for such institution prepared by the head thereof and recommend to the state university trustees a budget for such institution;

e. foster the development of advisory citizens committees to render such assistance as the council may request, and to appoint the members of such citizens' committees. Members of such citizens' committees shall receive no compensation for their services but shall be reimbursed for the expenses actually and necessarily incurred by them in the performance of their duties;

f. name buildings and grounds;

g. make regulations governing the conduct and behavior of students;

h. prescribe for and exercise supervision over student housing and safety;

i. make an annual report to the state university trustees on or before September first of each year, and report to them from time to time on any matter it believes requires their attention;

j. perform such other powers and duties as may be authorized or required by the state university trustees by general rules or special directives; and

k. make and establish, and from time to time alter and amend, such regulations pertaining to the affairs of its institution, not inconsistent with law or the rules of the state university trustees, as may be necessary or appropriate to carry out effectively the foregoing powers and duties.



357 - Statutory or contract colleges.

357. Statutory or contract colleges. Statutory or contract colleges shall continue to be operated pursuant to the provisions of this chapter but such colleges shall be subject to the general supervision of the state university trustees.



358 - State aid for certain higher educational institutions.

358. State aid for certain higher educational institutions. 1. State financial assistance may be provided for designated shares of capital expenditures or operating expenditures or both to the following types of institutions operating in conjunction with the state university program:

a. Medical schools, dental schools, research centers and similar institutions or facilities operating specified training or research programs or projects pursuant to contracts with the state university. The state university is hereby authorized to enter into such contracts with the city university of New York. The acceptance of any such financial assistance or the making of any such contract by or on behalf of a medical school, dental school, research center or similar institution or facility shall not subject it or its programs to supervision, control or regulation by the state university trustees except to the extent that such supervision, control or regulation are expressly stated in the contract.

b. Community colleges.

c. Post-secondary technical vocational training institutions which are partly supported by a municipality or board of education and partly supported by an educational foundation for an industry chartered by the board of regents.



359 - Reports of the state university trustees.

359. Reports of the state university trustees. 1. The trustees of the state university shall make, on or before January first of each year, an annual report of its activities and such recommendations as it may deem appropriate to the board of regents, the governor, the state comptroller and the legislature. This annual report shall include a summary of state university's (1) operations and accomplishments; and (2) revenues and expenditures, in accordance with the categories or classifications established by the trustees of the state university for operating and capital outlay purposes. A copy of such report shall also be transmitted to the council of each state-operated institution.

2. On the fifteenth day of September, November, January, March, May and July of each year, the trustees of the state university shall submit to the chairs of the senate finance committee and the assembly ways and means committee and the director of the budget for informational purposes, bi-monthly reports developed in consultation with the aforementioned chairs and director of all receipts and disbursements of the state university. These reports shall include but not be limited to:

a. a comparison of actual receipts and disbursements with the fiscal year expenditure and revenue plan;

b. an allocation of lump sums;

c. an allocation of lump sum positions;

d. the reallocation between campuses of personal service based upon full-time equivalent positions;

e. transfers to other than personal service and temporary service;

f. campus allocation changes; and

g. identification of any revenue shortfalls, deficiencies, surpluses, or budgetary actions by the governor.

3. The trustees of the state university shall submit to the governor, the state comptroller and the legislature, within one hundred twenty days after the close of each state university fiscal year, an annual financial statement which has been audited by an independent certified public accountant and prepared in accordance with generally accepted accounting principles as prescribed by the state comptroller.

4. On the fifteenth day of February, May, August and November of each year, the state university shall provide the chairs of the senate finance committee and the assembly ways and means committee and the director of the budget with: (a) quarterly reports summarizing all expenditures from and status of the health care account and the contractual reserve account authorized by subdivision eight-a of section three hundred fifty-five of this article; and (b) a list of networks in which state university health care facilities are participating.

* 5. The state university trustees shall conduct a study regarding the effectiveness and functionality of the New York state tuition assistance program, which shall consider a variety of factors including, but not limited to, the costs associated with pursuing a degree in undergraduate study, current tuition assistance program thresholds and award levels, current eligibility criteria to qualify for an award under the tuition assistance program, and any other information the trustees determine to be relevant. The study shall also include recommendations to improve the tuition assistance program to better meet the future financial aid needs of students who reside in New York state and to ensure continued access and affordability of the state university of New York. The study shall be submitted to the governor, the temporary president of the senate, the speaker of the assembly, the director of the division of the budget, the senate finance committee, the assembly ways and means committee and the higher education committees of the legislature on or before October first, two thousand thirteen. In addition, the state university shall annually examine and report on each state-operated campus' efforts to promote fiscal stability for the duration of the five year tuition plan by implementing cost saving measures and increasing fundraising efforts. Further, the trustees shall periodically review their patent policies to ensure competitiveness, and shall annually report on how the revenue generated by this paragraph has helped retain and grow full-time faculty and increase program availability. The University Centers shall also report annually to the state university trustees on how research revenue yields quantifiable results for each of the four campuses and state university of New York at Buffalo and state university of New York at Stony Brook shall additionally report on what each campus is doing to maintain their AAU status.

* NB Repealed July 1, 2016



360 - Powers to Regulate Traffic on University Grounds.

360. Powers to Regulate Traffic on University Grounds. 1. For the purpose of providing for the safety and convenience of its students, faculty, employees, and visitors within and upon the property, roads, streets, and highways under the supervision and control of the state university, the board of trustees is hereby authorized to:

a. Adopt and enforce such provisions of the vehicle and traffic law, or any rules of the state department of transportation adopted under the authority of that law, as control or regulate vehicular or pedestrian traffic and parking.

b. Adopt and enforce such additional rules and regulations for the control of vehicular or pedestrian traffic and parking as local authorities are permitted to adopt and enforce pursuant to the vehicle and traffic law.

c. Adopt and enforce campus rules and regulations not inconsistent with the vehicle and traffic law relating to parking, vehicular and pedestrian traffic, and safety. Such rules and regulations may include provisions for the disposition of abandoned vehicles, removal by towing or otherwise of vehicles parked in violation of such rules at the expense of the owner, the payment of fees for the registration or parking of such vehicles, provided that such campus rules and regulations may provide that any veteran attending the state university as a student shall be exempt from any fees for parking or registering a motor vehicle, and the assessment of administrative fines upon the owner or operator of such vehicles for each violation of the regulations. However, no such fine may be imposed without a hearing or an opportunity to be heard conducted by an officer or board designated by the board of trustees. Such fines, in the case of an officer or employee of state university, may be deducted from the salary or wages of such officer or employee found in violation of such regulations, or in the case of a student of state university found in violation of such regulations, the university may withhold his grades and transcripts until such time as any fine is paid. For purposes of this subdivision, the term "veteran" shall mean a member of the armed forces of the United States who served in such armed forces in time of war and who was honorably discharged or released under honorable circumstances from such service.

d. To erect, operate and maintain at the entrance or entrances to any such grounds and at other appropriate points thereon or therein appropriate control lights, signs and signals.

2. A violation of any section of the vehicle and traffic law or of any rule of the state department of transportation made applicable as provided in paragraphs a or b of subdivision one hereof, shall be a misdemeanor or traffic infraction as designated in such law or rules as the case may be, and shall be punishable as therein provided. Such laws, rules and regulations shall be enforced, and violations thereof where designated a misdemeanor or traffic infraction shall be punishable in any court having jurisdiction in the territory in which such violations shall occur.

3. Notice of all such laws, rules, and regulations adopted or made applicable pursuant to paragraphs a and b of subdivision one shall be given by filing a copy of all such laws, rules and regulations in the office of the secretary of state, the office of the clerk of the city, town, or village where they may be enforced, and in the office of the campus security director or such other location as may be designated by the campus chief administrative officer. Notice of campus rules and regulations adopted pursuant to paragraph c of subdivision one shall be given by filing in the office of the campus security director or such other location as may be designated by the campus chief administrative officer.

4. The persons designated as police officers by the board of trustees, pursuant to paragraph l of subdivision two of section three hundred fifty-five of this chapter, shall have the power among all other police powers to issue a uniform traffic summons and complaint as provided in the vehicle and traffic law and simplified traffic informations as provided for in the criminal procedure law for traffic violations committed within the geographical area of employment of such police officers, such informations to be administered pursuant to the provisions of article two-A of the vehicle and traffic law, where applicable.



361 - START-UP NY program leases.

361. START-UP NY program leases. 1. Any lease or contract between a state university campus, city university campus or community college as defined in section four hundred thirty-one of the economic development law and a business for the use of vacant land or vacant space owned or leased by such state university campus, community college or city university campus in a tax-free NY area approved pursuant to article twenty-one of the economic development law shall provide:

(a) The term of the lease or contract.

(b) A requirement that any contract to which a campus or college is a party, and any contract entered into by a third party acting in place of, on behalf of and for the benefit of the campus or college therein pursuant to any lease, permit or other agreement between such third party and the campus or college for the use of vacant land or vacant space owned or leased by the state university campus, community college or city university campus for the construction, reconstruction, demolition, excavation, rehabilitation, repair, renovation, alteration or improvement of a project shall be subject to all of the provisions of article eight of the labor law, including the enforcement of prevailing wage requirements by the fiscal officer as defined in paragraph e of subdivision five of section two hundred twenty of the labor law to the same extent as a contract of the state, and shall be deemed a public work for purposes of such article.

(c) Whenever a party to any lease or contract for projects authorized pursuant to this section on lands leased or owned by the city university of New York, enters into a contract under which employees are employed to perform building service work, as that term is defined in section two hundred thirty of the labor law, such work shall be subject to article nine of the labor law to the same extent as building service work performed pursuant to a contract with a public agency.

(d) A requirement that for the purposes of article fifteen-A of the executive law, any individual, public corporation or authority, private corporation, limited liability company or partnership or other entity entering into a contract, subcontract, lease, grant, bond, covenant or other agreement for a project undertaken by a business authorized pursuant to article twenty-one of the economic development law shall be deemed a state agency as that term is defined in such article and such contracts shall be deemed state contracts within the meaning of that term as set forth in such article, except that this paragraph shall not apply to any lease or contract entered into by a community college of the state university of New York or city university of New York.

(e) The metes and bounds or other applicable description that can be easily identified, shared and verified by an independent third party of the vacant land or vacant space subject to the contract or lease.

(f) A requirement that any lease, contract or other agreement shall include an indemnity provision whereby the lessee or sublessee promises to indemnify, hold harmless, and defend the lessor against all claims, suits, actions, and liability to all persons on the leased premises, including tenant, tenant's agents, contractors, subcontractors, employees, customers, guests, licensees, invitees, and members of the public, for damage to any such person's property, whether real or personal, or for personal injuries arising out of tenant's use or occupation of the demised premises.

(g) A requirement that upon the expiration of the lease or agreement covering property owned by the campus or college the demised premises and any improvements thereon shall revert to the campus or college, unless the lease is renewed.

(h) A requirement that in the event the demised premises shall cease to be used for the purposes described in the lease or contract covering property owned by the campus or college, the lease or contract shall terminate on the thirtieth day after notice of such termination is mailed to the business, the demised premises and any improvements thereon shall revert to the campus or college.

(i) A requirement that any and all proceeds relating to the lease or contract shall be allocated by the board of trustees to the campus or college for which such contract or lease applies, deposited in the general fund of such campus or college, and used for purposes including but not limited to student financial aid for students who are eligible to receive a tuition assistance award or supplemental tuition assistance pursuant to section six hundred sixty-seven or six hundred sixty-seven-a of the education law and to support additional full-time faculty positions.

2. For the purposes of this section and for the purposes of any lease or contract authorized pursuant to this section: "project" shall mean capital improvement work on real property under the jurisdiction of the campus or college to be subject to any lease, transfer or conveyance, other than conveyance of title. Such capital improvement work shall include the design, construction, reconstruction, demolition, excavation, rehabilitation, repair, renovation, alteration or improvement of real property under the jurisdiction of the campus or college.

3. A party to any lease or contract authorized pursuant to this section may require a contractor awarded a contract, subcontract, lease, grant, bond, covenant or other agreement for a project to enter into a project labor agreement pursuant to section two hundred twenty-two of the labor law during and for the work involved with such project when such requirement is part of such party's request for proposals for the project and when the party determines that the record supporting the decision to enter into such an agreement establishes that the interests underlying the competitive bidding laws are best met by requiring a project labor agreement including: obtaining the best work at the lowest possible price; preventing favoritism, fraud and corruption; the impact of delay; the possibility of cost savings; and any local history of labor unrest.



364 - Separability.

364. Separability. If any clause, sentence, subdivision, paragraph, section or part of this article be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the controversy in which said judgment shall have been rendered.



365 - Construction.

365. Construction. The powers enumerated in this article shall be interpreted broadly to effectuate the purposes thereof and shall not be construed as a limitation of powers.






Article 8-A - (370 - 384) STATE UNIVERSITY CONSTRUCTION FUND

370 - Definitions.

370. Definitions. As used or referred to in this article, unless a different meaning clearly appears from the context:

1. "Comptroller" shall mean the state comptroller.

2. "Director of the budget" shall mean the state director of the budget.

3. "Dormitory" shall mean a housing unit or any emergency temporary housing, with necessary and usual attendant and related facilities and equipment, for the use of students, faculty and staff, and their families, at a state-operated institution or statutory or contract college under the jurisdiction of the state university.

4. "Facility" shall mean a classroom, lecture hall, library, laboratory or other academic building, a dormitory, or any structure on or improvement to real property of any kind or description, including fixtures and equipment which are an integral part of any such building, structure or improvement, a walkway or roadway, and improvements and connections for water, sewer, gas, electrical, telephone, heating, air conditioning and other utility services, at a state-operated institution or statutory or contract college under the jurisdiction of the state university.

5. "Federal government" shall mean the United States of America, and any officer, department, board, commission, bureau, division, corporation, agency or instrumentality thereof.

6. "Fund" shall mean the state university construction fund created by subdivision one of section three hundred seventy-one of this chapter.

7. "Letting agency" shall mean (i) the dormitory authority or other state agency which by agreement with the fund is to award the contracts for a particular construction, acquisition, reconstruction, rehabilitation or improvement project, or (ii) the fund if it is to award such contracts.

8. "Real property" shall mean lands, waters, rights in lands or waters, structures, franchises and interests in land, including lands under water and riparian rights, and any and all other things and rights usually included within the same term and includes also any and all interests in such property less than full title, such as easements permanent or temporary, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments in every estate, interest or right, legal or equitable.

9. "State" shall mean the state of New York.

10. "State agency" shall mean any officer, department, board, commission, bureau, division, public benefit corporation, agency or instrumentality of the state.

11. "State-operated institutions" shall mean institutions comprising the state university as provided for in subdivision three of section three hundred fifty-two of this chapter but not including statutory or contract colleges.

12. "State retirement systems" shall mean (i) the New York state teachers' retirement system provided for in section five hundred two of this chapter and (ii) the New York state employees' retirement system provided for in section ten of the retirement and social security law.

13. "State university" shall mean the state university of New York as defined in section three hundred fifty of this chapter.

14. "Statutory or contract colleges" shall mean colleges furnishing higher education, operated by private institutions on behalf of the state pursuant to statute or contractual agreements; provided that an institution not otherwise a statutory or contract college shall not become a statutory or contract college because of its receipt of state funds or financial assistance pursuant to section three hundred fifty-eight of this chapter, or by entering into any contract pursuant to that section.



371 - State university construction fund.

371. State university construction fund. 1. There is hereby created within the state university the "state university construction fund". The fund shall be a corporate governmental agency constituting a public benefit corporation. It shall be administered by three trustees appointed by the governor, one of whom shall at all times be a state university trustee. The trustees other than the state university trustee shall be appointed with the advice and consent of the senate.

2. The trustees of the fund first appointed by the governor shall serve for terms ending December thirty-first, in nineteen hundred sixty-four, nineteen hundred sixty-six and nineteen hundred sixty-eight, respectively. Persons appointed for full terms as their successors shall serve for six years each commencing as of the January first next following the year in which the term of his predecessor expired. In the event of a vacancy occurring in the office of a trustee by death, resignation or otherwise, the governor shall appoint a successor in the same manner as an original appointment to serve for the balance of the unexpired term. A vacancy shall be deemed to have occurred whenever the trustee of the fund who is a state university trustee ceases to be a state university trustee.

3. The trustees of the fund shall serve without salary, but each trustee shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of his official duties.

4. The trustees of the fund may engage in private employment, or in a profession or business, subject to the limitations contained in sections seventy-three and seventy-four of the public officers law. The fund shall, for the purposes of such sections, be a "state agency", the trustees thereof shall be "officers" of the agency for the purposes of said sections, and the trustees, officers and other persons in the employment of the fund shall be "employees" for the purposes of subdivision one of section seventeen of the public officers law.

5. Notwithstanding any inconsistent provisions of law, general, special or local, no officer or employee of the state, or of any civil division thereof, shall be deemed to have forfeited or shall forfeit his office or employment by reason of accepting appointment as a trustee of the fund.

6. The governor may remove any trustee for inefficiency, neglect of duty or misconduct in office after giving him a copy of the charges against him, and an opportunity to be heard, in person or by counsel, in his defense, upon not less than ten days' notice. If any trustee shall be removed, the governor shall file with the secretary of state a complete statement of charges made against the trustee, and his findings thereon, together with a complete record of the proceedings.

7. The chairman of the fund shall be designated by the governor, shall preside over all its meetings and shall have such other duties as the trustees may direct. A vice-chairman who shall preside over all meetings of the fund in the absence of the chairman and shall have such other duties as the trustees may direct may be designated from time to time by the trustees from among the other trustees.

8. The powers of the fund shall be vested in and exercised by no fewer than two of the trustees then in office. The fund may delegate to one or more of its trustees, or officers, agents and employees, such powers and duties as it may deem proper; provided, however, that all contracts involving an estimated expense of seventy-five thousand dollars or more and all lease agreements to be entered into pursuant to section three hundred seventy-eight of this article shall be approved prior to execution by no fewer than two trustees of the fund.

9. The fund may appoint such officers, employees and agents as it may deem advisable, including a general manager to be the chief administrative officer of the fund, a counsel and a controller, and may prescribe their duties and fix their compensation.

10. Officers and employees of other state agencies may be transferred to the fund and officers and employees of the fund may be transferred to other state agencies without examination and without loss of any civil service status or rights. No such transfer, however, may be made except with the approval of the head of the other state agency involved, the director of the budget and the chairman of the fund, and in compliance with the rules and regulations of the state civil service commission.



372 - Purposes of fund.

372. Purposes of fund. The purposes of the fund shall be to provide academic buildings, dormitories and other facilities including academic incubator facilities and a pharmaceutical research, development which may also include a manufacturing facility for the state-operated institutions and contract and statutory colleges under the jurisdiction of the state university, to reduce the time lag between determination of need for such facilities and actual occupancy thereof, to expedite the construction, acquisition, reconstruction, rehabilitation or improvement of such facilities and to assure that the same are ready for the purposes intended when needed and when scheduled under the approved master plan of the state university; with respect to university-related economic development projects authorized by law pursuant to section three hundred seventy-two-a of this article, to act as agent for the state university or for a foundation or other not-for-profit entity created by or for the state university. In addition to any other approval or permit otherwise required by law, the fund shall not construct any new project or facility on a campus of the state university unless the said project or facility has been approved by the state university trustees and has been specifically and expressly authorized by such section.



372-A - University-related economic development facilities.

372-a. University-related economic development facilities. 1. Notwithstanding subdivisions one through six and eight through ten of section three hundred seventy-six of this article, the provisions of this section shall apply to the fund when it acts pursuant to the authorization under this section. Pursuant to the authorization in this section and approval by the trustees of the university, the fund may acquire, design, construct, reconstruct, rehabilitate, improve, lease, manage and/or operate university-related economic development facilities. University-related economic development facilities, as used in this chapter, shall mean facilities for research, development and commercial enterprises dealing in products and/or services related to the mission or academic specialties of the campus associated with such facilities, or dealing in support products or services for such enterprises which will have a significant economic benefit. Consistent with such authorization, the state university trustees are authorized to enter into contracts or leases for lands and facilities authorized in subdivision two of this section. Such leases or contracts shall be for the development, construction, and operation of such facilities by the fund. Construction, acquisition, rehabilitation, improvement, facilities operation management, mortgaging with any private lender (including other security or financing arrangements incidental or related thereto or customary in connection therewith, leasehold mortgaging or assignment of rents) leasing, subleasing of, providing services for or otherwise assisting or granting of easements, licenses or other arrangements in regard to such facilities and underlying land may be provided from time to time without public bidding or sale by such contracts or leases (and replacements, modifications, substitutions and renewals thereof) and upon such terms as the trustees may approve provided, however, that:

a. No contract or lease for real property shall provide for a fee simple conveyance, or be for a period of greater than thirty years; each such contract or lease shall be approved by the attorney general, as to form, the director of the budget and the comptroller of the state of New York;

b. In the event the real property which is the subject of such lease or contract shall cease to be used for the purposes authorized by this section and at the expiration of such contract or lease in any event, such property and the improvements thereon shall revert to the state university of New York, and any such lease or contract shall be made subject to such conditions, and provide for such reverter;

c. The authorization of any facilities or projects in this section shall expire and be of no further force and effect, unless the approval of the trustees of the university occurs within three years of the effective date thereof;

d. Any contracts or leases entered into by the trustees of the state university of New York pursuant to this section shall require the lessee or contracting not-for-profit corporation to comply with the requirements of article fifteen-A of the executive law. Any contract or lease for construction, rehabilitation, or other improvement authorized by this section entered into by the trustees shall require the lessee or contractor and/or subcontractor to comply with the requirements of section two hundred twenty, two hundred thirty, two hundred thirty-one, two hundred forty and two hundred forty-one of the labor law, where applicable, as well as sections one hundred one and one hundred three of the general municipal law, where applicable;

e. The benefits to the region, state, and university community by the establishment of a high technology facility at the state university of New York shall be realized with no negative impact upon the employment status of state university of New York employees or collective bargaining units that represent such employees as a result of any contract or lease authorized by this section;

f. Any agreement, contract or lease authorized by this section shall include an indemnity provision whereby the lessee or sublessee promises to indemnify, hold harmless, and defend lessor against all claims, suits, actions, and liability, to all persons on the leased premises, including tenants, tenants' agents, contractors, subcontractors, employees, customers, guests, licensees, invitees, and members of the public, for damage to any such person's property, whether real or personal, or for personal injuries arising out of tenants' use or occupation of the demises premises;

g. Any such lease, contract or agreement authorized by this section must clearly define the purpose for which the land will be used consistent with the mission of the state university of New York and the mission of the campus involved in such lease, contract or agreement; and

h. The fund shall report annually to the state university of New York, the governor, the speaker of the assembly and the temporary president of the senate, on each of the facilities and projects authorized by this section.

2. Subsequent to the approval of the trustees of the state university, the following facilities are specifically and expressly authorized by law and to the terms and conditions set forth herein:

a. Pharmaceutical technology/manufacturing building and an affiliated academic incubator at state university of New York college at Farmingdale. The state university of New York is authorized to establish an account to receive payments from leases of the pharmaceutical technology/manufacturing building. Any payments deposited into this account may be transferred to the fund for payments related to design, construction, reconstruction, rehabilitation or improvement of the affiliated academic incubator authorized in this paragraph.



373 - General powers and duties of fund.

373. General powers and duties of fund. The fund shall have the following powers in addition to those specifically conferred elsewhere in this article:

1. To sue and be sued;

2. To have a seal and alter the same at pleasure;

3. To make and alter by-laws for its organization and internal management;

4. With the approval of the comptroller, to prescribe a system of accounts;

5. To make rules and regulations governing the exercise of its corporate powers and the fulfillment of its corporate purposes under this article, which rules and regulations shall be filed with the secretary of state in the manner provided by section one hundred two of the executive law;

6. To accept jurisdiction over and to hold, use and improve, in accordance with such terms and conditions as the fund and the state university shall determine, any or all real property acquired by the state university trustees in the name of the state for state university purposes, together with such rights and privileges as may be incidental and appurtenant thereto;

7. To purchase, receive, lease or otherwise acquire in accordance with the requirements of article eleven of the state finance law personal property necessary and convenient for its corporate purposes, provided that such personal property shall not be construed to include furnishings and equipment for completed facilities;

8. To design, construct, acquire, reconstruct, rehabilitate and improve academic buildings, dormitories and other facilities for the state university in accordance with sections three hundred seventy-five and three hundred seventy-six of this chapter;

9. In connection with such design, construction, acquisition, reconstruction, rehabilitation and improvement, (i) to install or cause to be installed water, sewer, gas, electrical, telephone, heating, air conditioning and other utility services, including appropriate connections, (ii) to construct or cause to be constructed walkways, roadways and other improvements on adjacent real property made available by the state university, and (iii) to landscape adjacent real property or cause the same to be landscaped;

10. To maintain, repair and keep up the real property held by it and the facilities constructed, acquired, reconstructed, rehabilitated or improved pursuant to this article until responsibility therefor is transferred to the state university in accordance with section three hundred seventy-nine of this chapter;

11. Subject to the terms of any lease or agreement with third parties, with respect to approved university-related economic development facilities or approved university related economic development projects to develop, manage, operate, and/or lease, solely or in cooperation with one or more entities or individuals, or to surrender to the appropriate state official, for other public use or for sale, lease or other disposition in accordance with law, real property made available to the fund for its corporate purposes by the state university whenever the state university trustees determine that such real property is unnecessary for present or foreseeable future needs of the state university;

* 12. To procure and execute contracts, lease agreements, and all other instruments necessary or convenient for the exercise of its corporate powers and the fulfillment of its corporate purposes under this article. Notwithstanding subdivision two of section one hundred twelve of the state finance law or any other law to the contrary, fund procurements shall not be subject to the prior approval of any state officer or agency;

* NB Effective until June 30, 2021

* 12. To make and execute contracts, lease agreements, and all other instruments necessary or convenient for the exercise of its corporate powers and the fulfillment of its corporate purposes under this article;

* NB Effective June 30, 2021

13. To procure insurance against any loss in connection with any facility leased to the fund under section three hundred seventy-eight of this chapter, in such amounts, and from such insurers, as it deems desirable;

14. To act as agent for, or to assist generally, the attorney general and the state commissioner of transportation in making land surveys, topographical surveys and valuation appraisals of real property sought to be acquired by the state university trustees;

15. To engage the services of construction, engineering, architectural, legal and financial consultants, surveyors and appraisers, on a contract basis or as employees, for professional service and technical assistance and advice; and

16. To do any and all things necessary or convenient to carry out its corporate purposes and exercise the powers given and granted to it in this article.

* 17. To construct, design/build (using a competitive selection process with due consideration of cost), develop, manage, lease and/or operate real property and facilities made available to the fund for its corporate purposes by the state university related to academic incubator facilities and a pharmaceutical research, development, which may also include a manufacturing facility located at the state university New York college of technology at Farmingdale.

* NB There are 2 sub 17's

* 17. To construct, design/build, develop, manage and/or operate real property and facilities made available to the fund for its corporate purposes by the state university related to academic incubator and approved university-related economic development facilities;

* NB There are 2 sub 17's

* 18. To receive or acquire by gift, purchase or otherwise, real and personal property, or services or other aid, including any reimbursement allowance offered or made available by any person, government agency or corporation, including, but not limited to, any foundation or other not-for-profit entity and to receive and use money from any source, including, but not limited to the dormitory authority of the state of New York, or any other private or public source for the site acquisition and construction of a pharmaceutical research, development, which may also include a manufacturing facility at the state university of New York college of technology at Farmingdale.

* NB There are 2 sub 18's

* 18. With respect to approved university-related economic development facilities, to act as agent for, and execute the powers of, a foundation or other not-for-profit entity created by or for the state university; and

* NB There are 2 sub 18's

19. To receive or acquire by gift, purchase or otherwise, real and personal property, or services or other aid, including any reimbursement allowance offered or made available by any person, government agency or corporation, including, but not limited to, any foundation or other not-for-profit entity and to receive and use money from any source, including, but not limited to the dormitory authority of the state of New York, or any other private or public source for the site acquisition and construction of approved university-related economic development facilities as set forth in section three hundred seventy-two-a of this article.



373-A - Jurisdiction in actions by, against or involving the fund.

373-a. Jurisdiction in actions by, against or involving the fund. The state supreme court shall have exclusive jurisdiction of any action, where the amount sought to be recovered, exclusive of interest and costs, exceeds ten thousand dollars, brought by or against or involving the fund. The venue of any such action shall be determined in accordance with the provisions of the civil practice law and rules.



374 - Relationship with state university.

374. Relationship with state university. In order the most effectively to carry out its corporate purposes, the fund shall assist and cooperate with and shall make its personnel and services fully available to the state university in matters relating to the discharge of the capital planning responsibilities and land acquisition program of the state university. During the course of construction, acquisition, reconstruction, rehabilitation and improvement of facilities for the state university, the fund shall consult with the state university as the work progresses in matters relating to changes in space requirements, site plans, architectural concept, and detailed plans and specifications and in matters relating to the materials, equipment and supplies needed to furnish and equip completed facilities. The state university for its part shall assist and cooperate with the fund in matters relating to such construction, acquisition, reconstruction, rehabilitation and improvement, including the financing thereof.



375 - Capital construction planning.

375. Capital construction planning. 1. Construction standards. On or before July first, nineteen hundred sixty-two, the state university trustees shall cause to be prepared with the assistance of the fund, the dormitory authority, the state department of transportation and the division of the budget, proposed standards for all facilities or classes of facilities to be constructed, acquired, reconstructed, rehabilitated or improved for the state university pursuant to contracts executed on or after a date thirty days subsequent to the effective date of such standards. The proposed standards may, in the discretion of the state university trustees, include, among other things, provisions relating to the quality and type of materials to be used in such facilities, provisions for safety, fire protection, health and sanitation, provisions for the installation of fixtures and equipment in such facilities and construction features deemed by the state university to be desirable for academic use or for habitability. The proposed standards shall be reviewed by the state university trustees and shall be subject to their approval, disapproval or modification on or before August first, nineteen hundred sixty-two and in the form approved, shall be forwarded to the governor for his further approval, disapproval or modification within thirty days thereafter. The proposed standards shall be deemed adopted, with or without modifications as the case may be, upon (i) written approval by the governor or (ii) the expiration of thirty days after receipt of the proposed standards by the governor from the state university trustees, whichever occurs first. The effective date of such standards shall be September first, nineteen hundred sixty-two. Such standards, in the form adopted, shall be filed by the state university with the secretary of state in the manner provided by section one hundred two of the executive law.

Changes in the construction standards so adopted may from time to time be formulated and proposed, reviewed, approved, disapproved or modified, adopted and filed in the same manner as the original standards.

2. Design. The fund shall prepare, or cause to be prepared, within the amounts appropriated therefor or otherwise available, the building plans, the exterior drawings or models displaying the architectural concept of the facility, and the detailed plans and specifications for all construction, acquisition, reconstruction, rehabilitation and improvement work to be performed at state-operated institutions or statutory or contract colleges under the jurisdiction of the state university. The fund may cause the building plans, drawings, models and detailed plans and specifications for such work to be prepared under the direction of the letting agency in accordance with the terms of any agreement entered into between the fund and such letting agency pursuant to section three hundred seventy-six of this chapter.

The detailed plans and specifications for any such work to be performed pursuant to a contract executed on or after a date thirty days subsequent to the effective date of the construction standards adopted pursuant to subdivision one of this section shall comply with the standards in effect at the time the contract is executed.

Subject to the terms of any agreement entered into between the fund and the letting agency pursuant to section three hundred seventy-six of this chapter, the fund may from time to time modify, or authorize modifications to, such detailed plans and specifications provided (i) that the plans and specifications as so modified shall comply with the construction standards, if any, adopted pursuant to subdivision one of this section and in effect at the time of the modification, and (ii) that such modifications are made after consultation with the state university, and (iii) that in the event a contingency fund is appropriated to the fund to pay the added costs during the then current state fiscal year of all modifications made in the course of construction, acquisition, reconstruction, rehabilitation and improvement of facilities for the state university, no such modification may be made or authorized in such fiscal year without the approval of the director of the budget unless the cost thereof shall be less than five per centum of the total estimated cost of the facility as set forth in the budget bill referred to in subdivision one of section three hundred seventy-six of this chapter, but in no event shall any such modification be made or authorized in such fiscal year if the cost thereof, plus the cost of all modifications theretofore made or authorized during the same state fiscal year, would exceed the amount of the contingency fund appropriated for the purpose of such modifications, and (iv) that in the event a contingency fund is not appropriated for the purpose of such modifications, no such modification involving an estimated expense of ten thousand dollars or more shall be made or authorized without the prior approval of the director of the budget.

3. Municipal regulations. No county, city, town or village shall have power to modify or change the plans or specifications for facilities to be constructed, acquired, reconstructed, rehabilitated or improved for state university purposes, or the construction, plumbing, heating, lighting or other mechanical branch of work necessary to complete the work in question, nor to require that any person, firm or corporation employed on any such work shall perform such work in any other or different manner than that provided by such plans and specifications, nor to require that any such person, firm or corporation obtain any other or additional authority or permit from such county, city, town or village as a condition of doing such work, nor shall any condition whatever be imposed by any such county, city, town or village in relation to the work being done pursuant to this article, but such work shall be under the sole control of the supervising architect or engineer in accordance with the drawings, plans, specifications and contracts in relation thereto; and the doing of any such work for the fund by any person, firm or corporation in accordance with the terms of such drawings, plans, specifications or contracts shall not subject said person, firm or corporation to any liability or penalty, civil or criminal, other than as may be stated in such contracts or incidental to the proper enforcement thereof.



376 - Letting of construction contracts.

376. Letting of construction contracts. 1. After May first, nineteen hundred sixty-two, the fund as agent for the state university shall construct, acquire, reconstruct, rehabilitate and improve, or cause to be constructed, acquired, reconstructed, rehabilitated and improved, all academic buildings, dormitories and other facilities to be constructed, acquired, reconstructed, rehabilitated or improved at state-operated institutions or statutory or contract colleges under the jurisdiction of the state university, provided that legislation or appropriations authorizing the same (i) have been requested by the state university trustees, (ii) have been recommended by the governor in a budget bill relating to a state fiscal year commencing on or after April first, nineteen hundred sixty-two which specifies the facilities to be constructed, acquired, reconstructed, rehabilitated or improved and the total estimated cost for each such facility, and (iii) have been approved by the legislature for such state fiscal year. With respect to state fiscal years commencing on or after April first, nineteen hundred sixty-three, the budget bill referred to in the preceding sentence shall include in addition to the items stated the date when it is desired that the construction, acquisition, reconstruction, rehabilitation or improvement of each facility referred to therein be completed, and all work for such purposes shall be performed in such manner as to assure completion, so far as practicable, by the dates specified.

2. The fund may construct, acquire, reconstruct, rehabilitate and improve such facilities, other than dormitories, by its own employees, by agreement with a state retirement system or any state agency authorized to perform such work, or by contract awarded pursuant to subdivision eight of this section.

3. The fund may construct, acquire, reconstruct, rehabilitate and improve dormitories only by agreement with the dormitory authority established under title four of the public authorities law, except that if the dormitory authority indicates its unwillingness to enter into such an agreement with the fund for such purpose, the fund may construct, acquire, reconstruct, rehabilitate and improve such dormitories by its own employees, by agreement with a state retirement system or any state agency (other than the dormitory authority) authorized to perform such work, or by contract awarded pursuant to subdivision eight of this section, subject, however, to the rights of holders of outstanding bonds and notes of the dormitory authority with respect to existing dormitories.

4. In the event that the dormitory authority enters into an agreement with the fund for construction, acquisition, reconstruction, rehabilitation or improvement of a facility for the state university, it shall perform the work required or cause the work required to be performed in accordance with the terms of such agreement either by its own employees or by contract awarded pursuant to the provisions of title four of the public authorities law. In the event any state agency other than the dormitory authority enters into an agreement with the fund for such work it shall perform the same either by its own employees or by contract awarded pursuant to subdivision eight of this section.

5. No contract for the construction, acquisition, reconstruction, rehabilitation or improvement of academic buildings, dormitories and other facilities shall be awarded by any letting agency unless the state university trustees shall have approved the architectural concept of the facility to be constructed, acquired, reconstructed, rehabilitated or improved and unless the fund shall have approved the proposed terms of such contract, including the detailed plans and specifications for such facility.

6. Each contract for the construction, acquisition, reconstruction, rehabilitation or improvement of academic buildings, dormitories and other facilities shall include a provision that the architect who designed the facility, or an architect or engineer, or, for projects authorized by section three hundred seventy-two-a of this article a construction manager or other consultant, retained specifically for the purpose of supervision, shall supervise the work to be performed through to completion and shall see to it that the materials furnished and the work performed are in accordance with the drawings, plans, specifications and contract therefor.

7. Any letting agency may in its discretion award one contract for all the work to be performed in construction, acquisition, reconstruction, rehabilitation or improvement without separate and independent bidding or letting on subdivisions of work to be performed.

8. * All contracts which are to be awarded pursuant to this subdivision shall be awarded by public letting in accordance with the following provisions, notwithstanding any contrary provision of section one hundred thirty-five, one hundred thirty-six, one hundred thirty-nine or one hundred forty of the state finance law or any other law, provided, however, that where the estimated expense of any contract which may be awarded pursuant to this subdivision is less than two hundred fifty thousand dollars, a performance bond and a bond for the payment of labor and material may, in the discretion of the fund, not be required, and except that in the discretion of the fund, a contract may be entered into for such purposes without public letting where the estimated expense thereof is less than twenty thousand dollars, or where in the judgment of the fund an emergency condition exists as a result of damage to an existing academic building, dormitory or other facility which has been caused by an act of God, fire or other casualty, or any other unanticipated, sudden and unexpected occurrence, that has resulted in damage to or a malfunction in an existing academic building, dormitory or other facility and involves a pressing necessity for immediate repair, reconstruction or maintenance in order to permit the safe continuation of the use or function of such facility, or to protect the facility or the life, health or safety of any person, and the nature of the work is such that in the judgment of the fund it would be impractical and against the public interest to have public letting; provided, however, that the fund, prior to awarding a contract hereunder because of an emergency condition notify the comptroller of its intent to award such a contract:

* NB Effective until June 30, 2021

* All contracts which are to be awarded pursuant to this subdivision shall be awarded by public letting in accordance with the following provisions, notwithstanding any contrary provision of section one hundred thirty-five, one hundred thirty-six, one hundred thirty-nine or one hundred forty of the state finance law, provided, however, that where the estimated expense of any contract which may be awarded pursuant to this subdivision is less than fifty thousand dollars, a performance bond and a bond for the payment of labor and material may, in the discretion of the fund, not be required, and except that in the discretion of the fund, a contract may be entered into for such purposes without public letting where the estimated expense thereof is less than twenty thousand dollars, or where in the judgment of the fund an emergency condition exists as a result of damage to an existing academic building, dormitory or other facility which has been caused by an act of God, fire or other casualty, or any other unanticipated, sudden and unexpected occurrence, that has resulted in damage to or a malfunction in an existing academic building, dormitory or other facility and involves a pressing necessity for immediate repair, reconstruction or maintenance in order to permit the safe continuation of the use or function of such facility, or to protect the facility or the life, health or safety of any person, and the nature of the work is such that in the judgment of the fund it would be impractical and against the public interest to have public letting; provided, however, that the fund, prior to awarding a contract hereunder because of an emergency condition notify the comptroller of its intent to award such a contract:

* NB Effective June 30, 2021

a. If contracts are to be publicly let, the letting agency shall advertise the invitation to bid in a newspaper published in the city of Albany and in such other newspapers as will be most likely in its opinion to give adequate notice to contractors of the work required and of the invitation to bid provided, however, that where the estimated expense of any contract which may be awarded pursuant to this subdivision is less than fifty thousand dollars, the letting agency may advertise the invitation to bid solely through the procurement opportunities newsletter published pursuant to section one hundred forty-two of the economic development law. The invitation to bid shall contain such information as the letting agency shall deem appropriate and a statement of the time and place where all bids received pursuant to such notice will be publicly opened and read.

b. The letting agency shall not award any contract after public bidding except to the lowest bidder who in its opinion is qualified to perform the work required and is responsible and reliable. The letting agency may, however, reject any or all bids, again advertise for bids, or waive any informality in a bid if it believes that the public interest will be promoted thereby.

c. The invitation to bid and the contract awarded shall contain such other terms and conditions, and such provisions for penalties, as the letting agency may deem desirable.

* d. Any contract awarded pursuant to this subdivision shall contain a clause that the contract shall be deemed executory to the extent of the moneys available and that no liability shall be incurred by the fund beyond the moneys available therefor.

* NB Effective until June 30, 2021

* d. The form of any contract awarded pursuant to this subdivision shall be approved by the attorney general and by the comptroller and shall contain a clause that the contract shall be deemed executory to the extent of the moneys available and that no liability shall be incurred by the fund beyond the moneys available therefor.

* NB Effective June 30, 2021

e. The letting agency shall require such deposits, bonds and security in connection with the submission of bids, the award of contracts and the performance of work as it shall determine to be in the public interest and for the protection of the state, the state university, the fund and the letting agency.

f. Notwithstanding the provisions of any other law to the contrary, all contracts for public work awarded by the state university construction fund pursuant to this subdivision shall be in accordance with section one hundred thirty-nine-f of the state finance law.

9. No payments shall be made by the comptroller from appropriated moneys on account of any construction contract for a facility until the bills or estimates presented for such payment shall have been duly certified to be correct (i) by the chairman of the fund or by an officer of the fund duly designated for that purpose, or (ii) if the dormitory authority is the letting agency, by the chairman thereof or by an officer or employee thereof duly designated for that purpose.

10. Whenever the fund deems it necessary as a result of or in connection with the construction, acquisition, reconstruction, rehabilitation and improvement of any academic building, dormitory, and other facility, to provide for the removal, relocation, replacement, reconstruction, repair or extension by a municipality, county, town, village or public service corporation, of water mains, sewer pipes, telephone lines and other facilities maintained for public use and owned by such municipality, county, town, village or public service corporation, it shall have the power to contract with such municipality, county, town, village or public service corporation and such municipality, county, town, village or public service corporation shall have the power to contract with the fund, for such removal, relocation, replacement, reconstruction, repair or extension. The contract for such removal, relocation, replacement, reconstruction, repair or extension may, at the discretion of the fund, be entered into by the fund without the necessity of public bidding or public letting. Upon the completion and acceptance by the fund of the performance of such removal, relocation, replacement, reconstruction, repair or extension, said water mains, sewer pipes, telephone lines and other facilities shall be maintained by the municipality, county, town, village or public service corporation, as the case may be.



376-A - Notices of claim and commencement of actions against the fund.

376-a. Notices of claim and commencement of actions against the fund. 1. In every action against the fund for damages for injuries to real or personal property, or for the destruction thereof, or for personal injuries or death, the complaint shall contain an allegation that at least thirty days have elapsed since the demand, claim or claims upon which such action is founded were presented to a trustee or officer of the fund and that the fund has neglected or refused to make an adjustment or payment thereof for thirty days after such presentment.

2. Except in an action for wrongful death, an action against the fund for damages for injuries to real or personal property, or for the destruction thereof, or for personal injuries, alleged to have been sustained, shall not be commenced more than one year and ninety days after the cause of action therefor shall have accrued, nor unless a notice of claim shall have been served on the fund within the time limit established by, and in compliance with all requirements of section fifty-e of the general municipal law. An action against the fund for wrongful death shall be commenced in accordance with the notice of claim and time limitation provisions of title eleven of article nine of the public authorities law.



377 - Resources of fund.

377. Resources of fund. 1. The fund may receive, accept, invest, administer, expend and disburse for its corporate purposes appropriation from the capital construction fund and the state purposes fund of the state, and other revenues and moneys made available or to be made available to it from any or all sources for the construction, acquisition, reconstruction, rehabilitation and improvement of academic buildings, dormitories and other facilities, including gifts, grants and loans from the federal government, any state agency, any county, city, town or village, any private foundation, organization or individual, or any other source.

2. All moneys of the fund, other than appropriations and except as otherwise authorized or provided in this article, shall be paid to the commissioner of taxation and finance as agent of the fund, who shall not commingle such moneys with any other moneys. Such moneys shall be deposited in two or more separate bank accounts, and one of such accounts, to which shall be credited all income from investments or other accounts and all other moneys received or to be received annually by the fund on a recurring basis, shall be denominated the "state university construction fund income account". The moneys in such accounts shall be paid out on checks signed by the commissioner of taxation and finance on requisition of the chairman of the fund or of such other officer or employee or officers or employees as the fund shall authorize to make such requisition. All deposits of such moneys shall, if required by the commissioner of taxation and finance or the agency, be secured by obligations of the United States or of the state of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give such security for such deposits.

3. Any such moneys of the fund not required for immediate use may, at the discretion of the fund, be invested by the commissioner of taxation and finance in obligations of the United States or the state or obligations the principal and interest of which are guaranteed by the United States or the state, or in accordance with the provisions of section ninety-eight-a of the state finance law.

4. Monies received by the fund, in connection with approved university-related economic development facilities, other than state appropriations to the fund, may be deposited in a general account and other such accounts as the fund may deem necessary, for the transaction of its business or in relation to construction or property management activities undertaken in connection with such projects and shall be paid out on checks signed by the chairman of the fund or such other person or persons as the trustees of the fund may authorize.

5. The comptroller, or his legally authorized representative, is hereby authorized and empowered from time to time to examine the books and accounts of the fund including its receipts, disbursements, contracts, reserve funds, investments, and any other matters relating to its financial standing. Such an examination shall be conducted by the comptroller at least once in every five years; the comptroller is authorized, however, to accept from the fund, in lieu of such an examination, an external examination of its books and accounts made at the request of the fund.



378 - Lease agreements.

378. Lease agreements. 1. Any agreement entered into between the fund and a state retirement system pursuant to section three hundred seventy-six of this chapter shall provide for (i) the construction, acquisition, reconstruction, rehabilitation or improvement of one or more facilities, (ii) the leasing thereof and of the land upon which the same is erected to the fund upon completion of construction, acquisition, reconstruction, rehabilitation or improvement for a term not exceeding thirty years and upon such terms and conditions including annual rental as may be agreed upon, and (iii) the conveyance to the state of title to any such facility at the expiration of the term of the lease or upon the earlier payment in full of the total amount specified therein, without additional charge therefor. The state university shall approve any such agreement and shall be a party thereto. Any construction contract entered into by a state retirement system in connection with such lease agreement shall be let, or otherwise entered into, by the retirement system or its agent pursuant to the provisions of section three hundred seventy-six of this chapter. If so designated by a state retirement system, the fund may act as the agent of such retirement system in connection with the construction, acquisition, reconstruction, rehabilitation or improvement which the lease agreement requires.

2. Any agreement entered into between the fund and the dormitory authority pursuant to section three hundred seventy-six of this chapter shall provide for (i) the construction, acquisition, reconstruction, rehabilitation or improvement of one or more dormitories, and (ii) the leasing thereof to the state university for a term not exceeding forty years and upon such terms and conditions including annual rental as may be agreed upon. The state university shall approve any such contract and shall be a party to any lease made pursuant to its terms.

3. Any agreement entered into between the fund and a state agency (other than the dormitory authority) which is a public benefit corporation shall provide for (i) the construction, acquisition, reconstruction, rehabilitation or improvement of one or more facilities, and (ii) the leasing thereof to the fund upon completion of construction, acquisition, reconstruction, rehabilitation or improvement for a term not exceeding thirty years and upon such terms and conditions including annual rental as may be agreed upon. The state university shall approve any such agreement and shall be a party thereto.

4. To secure the payment of rentals due or to become due in any year under any lease agreement entered into pursuant to subdivision one or subdivision three of this section, the fund may pledge or assign any or all moneys in the state university construction fund income account and in any rental reserve account established pursuant to subdivision five of this section, and any or all moneys which may be in either or both such accounts in the future, whether equal to or in excess of the amount of such rentals due or becoming due in any year, and any or all right, title and interest of the fund in and to the moneys in or to be deposited in such accounts.

5. The fund may create and establish one or more separate accounts to be known as "rental reserve accounts" and may pay into such reserve accounts (i) any moneys apportioned and paid by the state for the purposes of such reserve accounts pursuant to this subdivision, (ii) any moneys in the state university construction fund income account directed to be transferred by the fund to such reserve accounts, and (iii) any other moneys which may be made available to the fund from any source or sources specifically for the purposes of such reserve accounts.

The moneys credited to any rental reserve account established under this subdivision shall be used, except as hereinafter provided, solely for the payment of rentals as they become due under one or more of the lease agreements referred to in subdivision one or subdivision three of this section, provided, however, that the moneys in such account shall not be withdrawn therefrom at any time in such amount as would reduce the amount thereof to less than the maximum amount of rental becoming due in any succeeding calendar year under such lease agreements, except for the purpose of paying such rentals becoming due for the payment of which other moneys of the fund are not available.

Moneys in a rental reserve account not required for immediate use or disbursement may be invested in obligations of the United States or the state or obligations the principal and interest of which are guaranteed by the United States or the state. In computing the amount of a rental reserve account for the purposes of this subdivision, securities in which all or a portion of the account are invested shall be valued at their market value on a date within seven days of the computation or at their cost to the fund, whichever is less.

Any excess in a rental reserve account at the end of any fiscal year of the fund over the maximum amount of rental becoming due in any succeeding calendar year under such lease agreements shall be withdrawn by the fund from such account and transferred to the state university construction fund income account to be used for the corporate purposes of the fund.

In order further to secure the maintenance in all rental reserve accounts established pursuant to this subdivision of an amount equal to the maximum amount of rental becoming due in any succeeding calendar year under the lease agreements to which the reserve account relates, there shall be annually apportioned and paid to the fund for deposit in such rental reserve accounts such sum, if any, as shall be certified by the chairman of the fund to the governor and director of the budget as necessary to restore such accounts to an amount equal to the maximum amount of rental becoming due in any succeeding calendar year under such lease agreements. The chairman of the fund shall annually, on or before December first, make and deliver to the governor and director of the budget his certificate stating the amount, if any, required to restore such rental reserve accounts to the amount aforesaid and the amount so stated in said certificate, if any, shall be apportioned and paid to the fund during the then current state fiscal year.

No lease agreement which contains a provision for the establishment or maintenance of a rental reserve account shall be entered into pursuant to this section unless the governor, or where so designated by the governor for such purpose, the director of the budget, shall have approved the terms thereof.

6. The attorney general shall pass upon the form and sufficiency and manner of execution of any lease agreement entered into pursuant to this section and the same shall not be effective unless so approved by him.

7. The state shall not be liable for any rentals payable by the fund pursuant to the terms of a lease agreement entered into pursuant to this section and such agreement shall contain among its terms a statement to such effect.



379 - Transfer of jurisdiction to state university.

379. Transfer of jurisdiction to state university. As soon as practicable after the completion of work, the fund shall make available to the state university trustees for the purposes intended the academic buildings, dormitories and other facilities constructed, acquired, reconstructed, rehabilitated or improved under this article. Responsibility for the maintenance and routine repair of facilities other than dormitories and for the maintenance and upkeep of adjacent real property shall remain in the fund after the completion of work and shall be transferred from the fund to the state university trustees pursuant to agreement between them, and upon such transfer all right, title and interest of the fund in such facilities shall terminate; provided that in the case of facilities constructed, acquired, reconstructed, rehabilitated or improved solely out of appropriations and grants or gifts of money, such responsibilities shall be so transferred not later than four months after the completion of work. Prior to the transfer of such responsibilities, the state university trustees may act as agent for the fund for the maintenance and routine repair of such facilities and for the maintenance and upkeep of adjacent real property. This section shall not apply when the state university construction fund acts as agent for a foundation or other not-for-profit entity created by or for the state university of New York or when providing facilities or projects authorized by section three hundred seventy-two-a of this article.



380 - Tax exemption of moneys and property of fund.

380. Tax exemption of moneys and property of fund. The moneys and property of the fund and its operations shall be exempt from taxation.



381 - Cooperation and assistance from other state agencies.

381. Cooperation and assistance from other state agencies. The state education department, the state department of transportation, the dormitory authority, the state housing finance agency, the division of the budget, the office of general services and all other state agencies shall cooperate with and assist the fund in the fulfillment of its corporate purposes and in the exercise of its corporate powers under this article and may render such services to the fund within their respective functions as the fund may reasonably request.



382 - Annual report of trustees.

382. Annual report of trustees. 1. The fund shall submit to the governor, the regents, the state university trustees, the legislature, the chairs of the senate finance committee and the assembly ways and means committee, annually on or before January first, a full report of its activities and operations through the thirtieth day of the preceding September, including details as to state university construction projects in planning, in construction and completed, the performance record of the fund in completing construction in accordance with the desired completion dates and within the estimated costs recommended by the governor and approved by the legislature, the architects, engineers and other private consultants engaged by the fund on a contract basis and a statement of the total amount paid and yet to be paid, or estimated yet to be paid, under such contract, the letting agency and successful bidder for each construction project, the moneys made available for the purposes of the fund, details as to any lease agreements executed by the fund and the annual rentals required to be paid on account thereof, and such other information related to the activities and operations of the fund as it may consider pertinent. Such report shall also contain details as to all contracts which, pursuant to section three hundred seventy-six of this chapter, have been entered into without public letting where an emergency condition exists, including the nature of such emergency condition and the state-operated institution at which the condition occurred.

2. Notwithstanding the provisions of subdivision one of this section, on or before November fifteenth of each year, the state university construction fund shall submit, and thereafter may resubmit, to the director of the budget, the state comptroller, the chairman of the senate finance committee and the chairman of the assembly ways and means committee a report setting forth the amounts, if any, of all annual rentals and other payments estimated to become due in the succeeding state fiscal year to the dormitory authority from the fund pursuant to any leases, subleases or other agreements between the dormitory authority and the fund entered into on or after July first, nineteen hundred eighty-eight, to provide state university educational facilities for the state university of New York. Such report shall separately state the amount of income earned on the investment of moneys in the state university construction fund educational facilities payment account since the date of the last such report.



383 - Article not affected if in part unconstitutional or ineffective.

383. Article not affected if in part unconstitutional or ineffective. If any section, subdivision, paragraph, sentence, clause or provision of this article shall be unconstitutional or be ineffective in whole or in part, to the extent that it is not unconstitutional or ineffective, it shall be valid or effective and no other section, subdivision, paragraph, sentence, clause or provision shall on account thereof be deemed invalid or ineffective.



384 - Inconsistent provisions of other acts superseded.

384. Inconsistent provisions of other acts superseded. Insofar as the provisions of this article are inconsistent with the provisions of any other act, general or special, the provisions of this article shall be controlling.






Article 8-B - (390 - 397) STATE UNIVERSITY OPTIONAL RETIREMENT PROGRAM

390 - Definitions.

390. Definitions. Wherever used in this article:

1. The term "board" means the board of trustees of the state university of New York.

2. The term "state university" means the state university of New York and the term "community college" means a college established and operated under article one hundred twenty-six of this chapter.

3. The term "eligible employees" means those employees in positions requiring the performance of educational functions in teacher education, agriculture, home economics, forestry, ceramics, liberal and applied arts and sciences, engineering, technical skills, crafts, business education, labor and industrial relations, medicine, dentistry, veterinary medicine, pharmacy, nursing, law, public affairs, maritime officer training, academic administration, library service, student activities, student personnel service and other professions required to carry on the work of the state university and the colleges, schools, institutes, research centers, facilities and institutions comprising it and of the community colleges. Such positions in the state university, including those at the state colleges of agriculture, home economics, veterinary medicine or industrial and labor relations, the state agricultural experiment station at Geneva, or any other institution or agency under the management and control of Cornell university as representative of the board, and at the state college of ceramics under the management and control of Alfred university as the representative of the board, and such positions in the community colleges shall be those certified to the board by the chancellor of state university as requiring the performance of such functions. No person receiving a benefit by reason of his retirement from any retirement or pension system of New York state or any political subdivision thereof shall be eligible to elect the optional retirement program.

3-a. Beginning July first, two thousand thirteen, the term "eligible employees" shall also mean any person excluded from or not encompassed within a negotiating unit within the meaning of article fourteen of the civil service law who would otherwise be entitled to receive a benefit under the retirement and social security law or the education law initially hired on or after July first, two thousand thirteen with estimated annual wages of seventy-five thousand per annum or greater. Such estimate of annual wages to determine eligibility for the purposes of this subdivision shall be provided by the employer. For the purposes of this subdivision, a newly hired state employee whose immediate preceding employment was with another department, division, or agency of the state shall not be deemed to be an eligible employee.

4. The term "optional retirement program" means the retirement program established pursuant to this article.

5. The term "electing employee" shall mean any eligible employee who exercises his election pursuant to this article to come under the optional retirement program.

6. The term "salary" means all amounts paid by or for the state as compensation for services rendered by an eligible employee holding a position with the state university or by or for a community college as compensation for services rendered by an eligible employee holding a position at such college.

7. The term "insurer" shall mean a life insurance corporation, or other corporation subject to department of financial services supervision.

8. The term "electing employer" means a community college which elects to offer the optional retirement program as herein provided.

8-a. Beginning July first, two thousand thirteen, the term "electing employer" shall also mean any public employer within the state of New York that employs one or more employees who have elected to participate in the optional retirement program established pursuant to this article.

9. The term "local sponsor" means any city, county, intermediate school district, or school district approved by the board, sponsoring or participating in the establishment or operation of a community college.



391 - Optional retirement program established.

391. Optional retirement program established. 1. There is hereby established an optional retirement program which shall provide for the purchase of contracts providing retirement and death benefits for or on behalf of electing employees. Under such program the state or an electing employer and such employees shall contribute, to the extent authorized or required, towards the purchase of such contracts, which shall be issued to, and become the property of, such employees. The board of trustees of a community college may elect to offer the optional retirement program to eligible employees of such college by resolution, which shall become effective upon approval of the local sponsor acting through its local legislative body or board or other appropriate governing agency.

2. The board shall designate the insurer or insurers to which payment of such contributions may be made and shall approve the form and content of such contracts. In making such designation and giving such approval the board shall give due consideration to (i) the nature and extent of the rights and benefits to be provided by such contracts for electing employees and their beneficiaries, (ii) the relation of such rights and benefits to the amount of contributions to be made under this article, (iii) the suitability of such rights and benefits to the needs and interests of electing employees and to the interests of state university and of electing employers in the employment and retention of eligible employees, and (iv) the authority and ability of the designated insurer or insurers to provide rights and benefits under such contracts.

3. The board is hereby authorized to provide for the administration of such optional retirement program and to perform or authorize the performance of such functions as may be necessary for such purposes in accordance with this article.



392 - Rates of contribution.

392. Rates of contribution. 1. Employer contributions. In the case of any electing employee initially appointed on or before June thirtieth, nineteen hundred ninety-two, the state, with respect to employees of state university, and the electing employer, with respect to employees of a community college, shall, during continuance of his employment, make contributions at the rate of nine percentum of that portion of his salary upon which contributions, if any, are or may hereafter be paid to the secretary of the treasury of the United States pursuant to article three of the retirement and social security law and at the rate of twelve percentum of any portion of his salary upon which such contributions are not paid, out of monies which shall be appropriated to state university or which shall be available to the electing employer for such purpose. In the case of any electing employee initially appointed on or after July first, nineteen hundred ninety-two, the state, with respect to employees of the state university and the electing employer, with respect to employees of a community college, shall, during continuance of his employment, make contributions at the rate of eight percentum of his salary during the first seven years of such employment and at the rate of ten percentum of his salary thereafter, out of monies which shall be appropriated to the state university or which shall be available to the electing employer for such purpose. For purposes of this subdivision, that portion of the employee's salary upon which contributions are or may thereafter be paid to the secretary of the treasury of the United States pursuant to article three of the retirement and social security law shall be deemed not to exceed sixteen thousand five hundred dollars.

1-a. Employer contributions. In the case of any electing employee excluded from or not encompassed within a negotiating unit within the meaning of article fourteen of the civil service law initially hired on or after July first, two thousand thirteen, the state and the electing employer shall, during the continuance of his or her employment, make contributions at the rate of eight per centum of his or her salary.

2. Employee contributions. (a) In the case of any electing employee, contributions at the rate of three percentum of his salary shall be deducted as the employee contribution by the comptroller, or by the appropriate fiscal officer with respect to an electing employer, provided however, that such employee contribution shall be made by (i) the state for employees other than those employed by an electing employer in accordance with subdivision one of this section during such period as (a) either section seventy-a of the retirement and social security law or section five hundred twenty-eight of this title provides that the contribution of each member of the New York state employees' retirement system or the New York state teachers' retirement system in the employ of the state shall be reduced by at least eight percentum of his compensation or (b) employee contributions to either such system are no longer required by reason of such system becoming noncontributory for state employees, or (ii) by the electing employer in accordance with subdivision one of this section during such period as the contributions of any members of either the New York state employees' retirement system or the New York state teachers' retirement system or of any other public retirement system in this state in its employ shall (a) be reduced by at least eight percentum of their compensation in accordance with section seventy-a of the retirement and social security law or section five hundred twenty-nine of this title or section B3-36.1 or section B20-41.1 of the administrative code of the city of New York or (b) employee contributions to any such system of which any of its employees are members are no longer required by reasons of such system becoming non contributory for such employees; and provided further, however, that such employee contribution with respect to the fiscal year of the city of New York beginning on July first, nineteen hundred seventy-two and ending on June thirtieth, nineteen hundred seventy-three shall be made by the electing employer in the case of any electing employee who is employed by a community college operated in such city, notwithstanding any of the foregoing provisions of this subdivision to the contrary.

(b) Notwithstanding any provision of paragraph (a) of this subdivision or any other provision of law to the contrary, but subject to the provisions of subdivision d of section six hundred thirteen of the retirement and social security law, in the case of any electing employee initially appointed on or after July first, nineteen hundred ninety-two who is employed by a community college subject to the provisions of this article which is operated in the city of New York, contributions at the rate of three percentum of his or her salary shall be deducted as the employee contribution by the appropriate fiscal officer with respect to such community college.

(c) Notwithstanding any other provision of this section or any other law to the contrary, (1) on and after April first, two thousand eight for a member who joined the optional retirement program established pursuant to this article before April first, two thousand twelve and who has ten or more years of membership in such optional retirement program, the state shall contribute one-third of the three percent employee contribution required pursuant to the provisions of this section on behalf of such employee; and (2) on and after April first, two thousand nine for a member who joined the optional retirement program established pursuant to this article before April first, two thousand twelve and who has ten or more years of membership in such optional retirement program, the state shall contribute two-thirds of the three percent employee contribution required pursuant to the provisions of this section on behalf of such employee; and (3) on and after April first, two thousand ten for a member who joined the optional retirement program established pursuant to this article before April first, two thousand twelve and who has ten or more years of membership in such optional retirement program, the state shall contribute the three percent employee contribution required pursuant to the provisions of this section on behalf of such employee. The provisions of this paragraph shall not apply to any electing employee who becomes a member of the optional retirement program on or after April first, two thousand twelve.

(d) Notwithstanding any other law to the contrary, beginning April first, two thousand thirteen any electing employee appointed on or after April first, two thousand twelve, the rate at which each such employee shall contribute in any current plan year (January first to December thirty-first) shall be determined by reference to the wages of such member in the second plan year (January first to December thirty-first) preceding such current plan year as follows:

(i) members with wages of forty-five thousand dollars per annum or less shall contribute three per centum of annual wages;

(ii) members with wages greater than forty-five thousand per annum, but not more than fifty-five thousand per annum shall contribute three and one-half per centum of annual wages;

(iii) members with wages greater than fifty-five thousand per annum, but not more than seventy-five thousand per annum shall contribute four and one-half per centum of annual wages;

(iv) members with wages greater than seventy-five thousand per annum but not more than one hundred thousand per annum shall contribute five and three-quarters per centum of annual wages; and

(v) members with wages greater than one hundred thousand per annum shall contribute six per centum of annual wages.

Notwithstanding the foregoing, during each of the first three plan years (January first to December thirty-first) in which such member has established membership in the State University Optional Retirement Program, such employee shall contribute a percent of annual wages in accordance with the preceding schedule based upon a projection of annual wages provided by the employer.

3. Payment of contributions pursuant to subdivisions one and two of this section shall be made to the designated insurer or insurers upon audit and warrant of the comptroller for employees of the state university and by the appropriate fiscal officer for employees of an electing employer.

4. In the case of an electing employee initially appointed on or after July first, nineteen hundred sixty-four, no contributions pursuant to subdivisions one and two of this section shall be made by the state or by the electing employer until his completion of one year of service and continuance in service thereafter. Employee contributions, if any, required during this initial year of service shall be deducted and held by the comptroller or by the appropriate fiscal officer of an electing employer. At the end of his initial year of service, a single contribution in an amount determined pursuant to subdivisions one and two of this section, with interest at the rate of four percentum per annum, shall be made by the state, upon audit and warrant of the comptroller, and by the appropriate fiscal officer for an electing employer, to the designated insurer or insurers, on behalf of such employee continued in service. In the case of an electing employee who does not continue in service with state university or with a community college beyond his initial year of service, the amount of employee contribution, if any, deducted from his salary shall be refunded to him, with interest at the rate of four percentum per annum.

5. The provisions of subdivision four of this section shall not apply to any electing employee other than an employee appointed for a specified period of less than three months who, at the time of initial appointment, owns a contract determined by the board to be similar to those contracts to be purchased under the optional retirement program and issued by the designated insurer or insurers.



393 - Election.

393. Election. 1. Election of the optional retirement program.

(a) Each eligible employee initially appointed on or after July first, nineteen hundred sixty-four, within thirty days of his entry into service, shall elect (i) to join either the New York state teachers' retirement system or the New York state employees' retirement system or other public retirement system in this state in accordance with the provisions of law applicable thereto or (ii) to elect the optional retirement program established pursuant to this article; provided however, that (1) such persons initially entering service during the period July first, nineteen hundred sixty-four through November fourth, nineteen hundred sixty-four may defer such election until December fourth, nineteen hundred sixty-four, and (2) eligible employees of an electing employer initially appointed on or after the effective date of the election to offer such program may defer such election until the ninetieth day following such effective date of the election to offer such program established by an electing employer. Any such deferred election shall be effective as of the date of entry into service or the effective date of such offer, whichever is later.

(b) In the event an eligible employee fails to make an election as provided in paragraph (a) of this subdivision, he shall be deemed to have elected membership in the New York state teachers' retirement system, or such public retirement system in this state in which his membership may be otherwise required in accordance with law, except that eligible employees of institutions under the management and control of Cornell university or Alfred university as the representative of the state university trustees shall be deemed to have elected membership in the New York state employees' retirement system. Such membership shall be effective as of the date of entry into service, or in the case of membership in the New York city employees retirement system, at the time otherwise required by law.

(c) The amount, if any, required to have been contributed by any employee in accordance with an election, a deferred election or failure to elect pursuant to paragraph (a) or paragraph (b) of this subdivision shall be collected by payroll deductions in such manner as may be provided by the comptroller for employees of state university electing the optional retirement program, or by the appropriate fiscal officer for employees of an electing employer, or in the case of membership in either the New York state employees' retirement system or the New York state teachers' retirement system or other public retirement system in this state, by the retirement system concerned.

(d) Eligible employees other than those employed by an electing employer appointed on or before June thirtieth, nineteen hundred sixty-four, may elect the optional retirement program established pursuant to this article. Such election shall be made on or before December fourth, nineteen hundred sixty-four, and shall become effective as of January first, nineteen hundred sixty-five. Eligible employees of an electing employer appointed before the effective date of the election to offer such program may elect the optional retirement program established pursuant to this article. Such election shall be made on or before the ninetieth day following the effective date of such offer and shall become effective on or as of the first day of January next following the effective date of such offer.

(e) Any state employee or employee of an electing employer who becomes eligible to elect the optional retirement program by reason of (i) the certification of the position held by him pursuant to paragraph three of section three hundred ninety of this article or (ii) his appointment, promotion, transfer or reclassification to a position previously so certified, may elect the optional retirement program established pursuant to this article. Such election shall be made within thirty days after notice in writing to such employee of his eligibility, and shall become effective on the date of such election, except that in no case shall such election by a state employee become effective prior to January first, nineteen hundred sixty-five, or in the case of an eligible employee of an electing employer, prior to the first day of January next following the effective date of the offer of such program.

(f) Any eligible employee who was employed by the University of Buffalo prior to its merger into state university and who elected to continue in the retirement program theretofore provided by the University of Buffalo in accordance with section three of chapter nine hundred eighty of the laws of nineteen hundred sixty-two and who elects the optional retirement program established pursuant to this article as provided in paragraphs (d) or (e) of this subdivision shall become ineligible to continue in the retirement program provided by the University of Buffalo prior to merger on the effective date of such election. Such election shall constitute a waiver of all rights and benefits provided under sections three and seven of chapter nine hundred eighty of the laws of nineteen hundred sixty-two.

(g) No election by an eligible employee of the optional retirement program shall be effective unless it shall be accompanied by an appropriate application, where required, for the issuance of a contract or contracts under the program.

2. Ineligibility for retirement system membership. Any employee who elects the optional retirement program shall be ineligible for membership in the New York state employees' retirement system, the New York state teachers' retirement system or any other public retirement system in this state so long as he shall remain continuously employed in any position by state university or the institutions under the management and control of Cornell university or Alfred university as representative of the board or by an electing employer and shall continue in the optional retirement program.

3. (a) Any eligible employee who is a member of either the New York state employees' retirement system or the New York state teachers' retirement system at the time he elects the optional retirement program established pursuant to this article, shall be deemed to be a person who discontinues service on the effective date of such election, for the purpose of determining his eligibility for rights and benefits in either such system; provided however, that if he does not withdraw his accumulated contributions, (i) his continued service with state university while under the optional retirement program shall be deemed to be member service in either the New York state employees' retirement system or the New York state teachers' retirement system for the purpose of determining his eligibility for any vested retirement allowance, retirement allowance or ordinary death benefit under either such system dependent upon a specified period of total service or upon attainment of a specified age while in service or upon death while in service; and (ii) the amount of any such benefit to which he or his estate or person designated by him may become entitled under either such system shall be computed only on the basis of service otherwise creditable to him therein and his compensation during such service.

(b) Electing employees and their beneficiaries shall not be entitled to any right or benefit under either the New York state employees' retirement system or the New York state teachers' retirement system other than a vested retirement allowance, retirement allowance or ordinary death benefit to the extent expressly provided for in this section.

4. (a) Any eligible employee of an electing employer who is a member or transferred contributor of either the New York city teachers' retirement system or the New York city employees' retirement system at the time he elects the optional retirement program offered by an electing employer pursuant to this article shall be deemed to be a person who terminates membership on the effective date of such election, for the purpose of determining his eligibility for rights and benefits in either such system; provided however, that if he does not withdraw his accumulated contributions, (i) his continued service at a community college whose employees are otherwise eligible for the New York city teachers' retirement system, or the New York city employees' retirement system shall be deemed to be member service in either the New York city teachers' retirement system or the New York city employees' retirement system for the purpose of determining his eligibility for any retirement allowance or ordinary death benefit under either such system dependent upon a specified period of total service or upon attainment of a specified age while in service or upon death while in service; and (ii) the amount of any such benefit to which he or his estate or person designated by him may become entitled under either such system shall be computed only on the basis of service otherwise creditable to him therein and his compensation during such service. (b) Electing employees and their beneficiaries shall not be entitled to any right or benefit under either the New York city teachers' retirement system or the New York city employees' retirement system other than a retirement allowance or ordinary death benefit to the extent expressly provided for in this section. Such employee shall not be eligible for any benefit pursuant to section B3-36.0, subdivision two or section B3-36.0, subdivision three of the administrative code of the city of New York or section two hundred forty-five of the military law.

5. (a) Subdivision two of this section shall not apply to any eligible employee who has elected the optional retirement program and after June thirtieth, two thousand two, renders service which is creditable in the New York state teachers' retirement system, other than service for which a contribution is made to the optional retirement program.

(b) Subdivision three of this section shall not apply to any member of the New York state teachers' retirement system who, after joining such system, elects the optional retirement program.

(c) Anything in subdivision three of this section notwithstanding, any eligible employee who is a member of the New York state teachers' retirement system and had elected the optional retirement program prior to July first, two thousand two, may obtain credit for service, other than service for which a contribution is made to the optional retirement program, which is creditable in such system, was rendered after such member had elected the education department optional retirement program, and was rendered between December first, nineteen hundred ninety-one and June thirtieth, two thousand two, provided (i) such member has rendered at least five years of service credited with the New York state teachers' retirement system at the time such service is credited, and (ii) in the case of such member subject to the provisions of article fourteen or fifteen of the retirement and social security law, the member contributes three percent of the wages earned for such service together with interest at the rate of five percent per annum compounded annually from the date of such service until payment is made.

(d) Anything in this subdivision five notwithstanding, service as an eligible employee for which a contribution is made to the optional retirement program shall neither entitle any eligible employee to join or rejoin the New York state teachers' retirement system nor be creditable in such system.



394 - Survivor's benefits.

394. Survivor's benefits. In the case of the death of any electing employee, after the effective date of this election and before retirement, the value of the death benefits provided by the contract or contracts purchased under the optional retirement program which is attributable to the state's contribution as determined by the board, shall be deemed to be an ordinary death benefit provided under a public pension plan within the meaning of section one hundred fifty-four of the civil service law. Notwithstanding the provisions of such section of the civil service law, a survivors benefit payable thereunder on account of the death of any electing employee while in the employ of state university, after the effective date of such election and before retirement, including an employee subject to the provisions of subdivision three of section three hundred ninety-three of this article, shall be paid to such person or persons as such employee shall have nominated to receive the death benefits provided by the contract or contracts purchased under the optional retirement program. In the event such designated beneficiary or beneficiaries do not survive the employee, or if a beneficiary was not so designated, the survivors benefit shall be paid to the deceased employee's estate or as provided in section one hundred three-a of the decedent estate law.



395 - Social security.

395. Social security. Every electing employee shall have old-age, survivors, and disability insurance coverage provided by the federal social security act in accordance with the provisions of article three of the retirement and social security law.



396 - Employer not liable for payment of benefits.

396. Employer not liable for payment of benefits. Neither the state, nor state university, nor any electing employer or its local sponsor shall be a party to any contract purchased in whole or in part with contributions made under the optional retirement program established and administered pursuant to this article. No retirement, death, or other benefits shall be payable by the state, or by state university, or by any electing employer or its local sponsor under such optional retirement program. Such benefits shall be paid to electing employees or their beneficiaries by the designated insurer or insurers in accordance with the terms of their contracts.



397 - Inconsistent provisions of other acts superseded.

397. Inconsistent provisions of other acts superseded. Insofar as the provisions of this article are inconsistent with the provisions of any other act, general or special, the provisions of this article shall be controlling.






Article 8-C - (398 - 399-A) SPECIAL ANNUITY

398 - Definitions.

398. Definitions. Whenever used in this article:

1. The term "employer" means the state university of New York, the board of higher education of the city of New York, or a community college established and operated under article one hundred twenty-six of this chapter.

2. The term "employee" means a person employed by the state university, the board of higher education of the city of New York, or a community college established and operated under article one hundred twenty-six of this chapter.

3. The term "comptroller" means the comptroller of the state of New York with respect to the state university or the appropriate fiscal officer with respect to other employers.

4. The term "salary" means that amount fixed by or pursuant to law and paid by or for an employer to an employee as compensation for services rendered by the employee to the employer.

5. The term "insurer" means a life insurance corporation or other corporation subject to department of financial services supervision.



398-A - Reduction of salaries for investment in custodial accounts.

398-a. Reduction of salaries for investment in custodial accounts. Each employer, in his discretion, may enter into a written agreement with any employee to reduce the annual salary as otherwise payable by law of such employee for the purpose of investing in a custodial account as permitted under section 403(b) of the United States Internal Revenue Code, as amended, for such employee. Any such agreement may be terminated at any time upon written notice by either such employee or employer and shall be governed by the otherwise consistent provisions of section three hundred ninety-nine of this article. Nothing contained in this section shall be construed to diminish or impair any benefits to which such employee or his legal representatives or beneficiaries would be otherwise entitled had such salary reduction agreement not been entered into in accordance with the provisions of this section.



399 - Special annuity and custodial account programs authorized.

399. Special annuity and custodial account programs authorized. 1. An employer is hereby authorized to establish by resolution special annuity and custodial account programs which shall provide for the purchase of contracts or establishment of custodial accounts providing retirement and death benefits for or on behalf of employees electing to enter into an agreement with such employer providing for a reduction of annual salary for the purpose of purchasing such contracts or for making contributions to such custodial accounts.

2. Where the employer has established a special annuity and/or custodial account program authorized by this article, any employee may enter into an agreement with his employer for the reduction of his salary which is earned after the effective date of such agreement and for contributions to the purchase of an annuity contract or to a custodial account for such employee by his employer in an amount equal to the reduction in salary so agreed on. The employer shall purchase the annuity contract or make contributions to the custodial account for such employee entering into such an agreement from the insurer or custodian designated pursuant to subdivision four of this section. Such annuity contract shall be issued to, and become the property of, such employee whose rights therein shall be non-forfeitable except for failure to pay future premiums or such custodial account shall be established on behalf of such employee whose rights therein are non-forfeitable. Neither the state, or a political subdivision thereof, nor an employer shall be a party to any annuity contract purchased or custodial account established in whole or in part with payments pursuant to said agreement, and no retirement, death or other benefit shall be payable by the state, or political subdivision thereof, or by an employer under such agreement or such annuity contract or custodial account.

3. Subject to approval and filing, as hereinafter provided by the comptroller, any such agreement shall specify the amount of such reduction, and the effective date thereof, and shall be binding and irrevocable as to both parties thereto during the continuation of such employee's employment with the employer; provided, however, that such agreement may be terminated in accordance with university guidelines upon notice in writing by either party. Such termination shall take effect at the beginning of the payroll period the first day of which is nearest to the thirtieth day following the day on which such notification of termination was (i) received by the employer, in the event such termination is initiated by the employee, or (ii) sent to the employee in the event such termination is initiated by the employer.

4. The board of trustees of state university with respect to the state university and the community colleges, and the board of trustees of the city university with respect to employees of the city university of New York, shall designate the insurer or insurers from which such annuity contracts or in the case of custodial accounts, the company or companies from whom regulated investment company shares shall be purchased. In making such designation, due consideration shall be given to (a) the nature and extent of the rights and benefits to be provided by contracts for such special annuity or custodial account for employees and their beneficiaries, (b) the relation of such rights and benefits to the amount of contributions to be made for such contracts, (c) the suitability of such rights and benefits to the needs and interests of employees, and to the interests of employers in the employment and retention of employees, and (d) the authority and ability of the designated insurer or insurers or designated company or companies to provide rights and benefits under such contracts or custodial accounts.

5. The board of trustees of state university, with respect to the state university and the community colleges, and the board of trustees of the city of New York with respect to the city university, are hereby authorized to provide for the administration of a program for the purchase of such special annuities or establishment of custodial accounts, and to perform or authorize the performance of such functions as may be necessary for such purpose in accordance with this section.

6. No agreement for reduction of salary as authorized by this section or any termination thereof shall become effective until approved by and filed with the comptroller. Upon such approval and filing the comptroller shall reduce an employee's salary pursuant to said agreement and pay an amount equal to the amount agreed upon for such salary reduction as an employer contribution to the designated insurer or insurers or designated custodian or custodians. Notwithstanding the reductions of salary authorized by this article, (i) the amount of employer and employee contributions otherwise required on behalf of an employee electing the optional retirement program pursuant to articles eight-B or one hundred twenty-five-A of this chapter, as the case may be, shall continue to be made on the basis of the salary of such employee without regard to such reduction, or (ii) in the event a member of a public retirement system in this state agrees to a reduction of his salary in accordance with this subdivision, such agreement shall not cause him to lose any benefits under such public retirement system to which he would be otherwise entitled had he not agreed to reduce his salary for the purpose of having a special annuity purchased or contributions to a custodial account made on his behalf, and any required employer and employee contributions shall continue to be made on the basis of the salary of such employee without regard to such reduction. Any survivor's benefit payable pursuant to the civil service law shall be based upon the salary of such employee without regard to the reduction authorized by this article.

7. Any payroll deduction, other than income tax withholdings as required by law, which may be required or authorized pursuant to law, contract, agreement, or any other instrument, the amount of which is determined in relation to an employee's earnings, shall be based on the salary of such employee without regard to reduction thereof pursuant to any agreement authorized by this article.

8. An employee agreeing to have his salary reduced in accordance with this article shall be paid an amount equal to his salary less the amount of the reduction pursuant to such agreement and any deductions authorized by law, such amount to be paid in equal installments in accordance with the payroll procedure otherwise appropriate.

9. Payments for contracts providing for a special annuity or custodial account shall be made by the comptroller to the designated insurer or insurers or designated custodians out of moneys otherwise available in accordance with law for salaries of the employees for whom such annuities are purchased or contributions to such custodial accounts are made.

10. Nothing contained in this section shall impair or prevent any agreements which have heretofore, or may hereafter be, entered into between Alfred university and any employee of the state college of ceramics under the management and control of Alfred university as the representative of the state university trustees, or between Cornell university and any employee of the state colleges of agriculture, home economics, veterinary medicine or industrial and labor relations, the state agricultural experiment station at Geneva, or any other institution or agency under the management and control of Cornell university as representative of the state university trustees for reduction of the basic annual salary of any such employee as otherwise fixed by or pursuant to law and purchase of a special annuity or contribution to a custodial account on his behalf. In the case of any such employee whose salary is paid directly to him by the state, the comptroller is hereby authorized to reduce his salary in accordance with any such agreement as certified on the appropriate payroll and upon the audit and warrant of the comptroller the amount of any such reduction shall be paid to Alfred university or Cornell university, as the case may be, out of moneys appropriated and otherwise available for the payment of such employee's salary, for the purchase by such university of a special annuity or contribution to a custodial account for such employee. No agreement for reduction of salary and purchase of a special annuity or contribution to a custodial account by any employee to whom this subdivision is applicable shall cause him to lose any benefits to which he would otherwise be entitled by reason of membership in the New York state and local employees' retirement system and any required employer and employee contributions to such system shall continue to be made on the basis of the salary of such employee without regard to such reduction. In the case of any such employee electing the optional retirement program the amount of employer and employee contributions otherwise required shall continue to be made on the basis of the salary of such employee without regard to such reduction. Any survivor's benefit payable pursuant to the civil service law shall be based on the salary of any employee to whom this subdivision is applicable without regard to his agreement for reduction thereof. Subdivisions seven and eight of this section shall apply to employees to whom this subdivision is applicable who enter into agreements for reduction of salary and purchase of special annuities or contribution to a custodial account.



399-A - Reduction of salaries for tax-deferred annuities.

399-A. Reduction of salaries for tax-deferred annuities. The board of higher education of a city having a population of one million or more, in its discretion, may enter into a written agreement with any of its employees to reduce the annual salary, as otherwise earned and payable by law, of such employee for the purpose of providing a tax-deferred annuity for such employee under the retirement system in which such employee is currently a member; but only if such retirement system specifically provides for such tax-deferred annuities, and subject to any provisions and limitations applicable thereto. Any such agreement may be terminated upon written notice by either such employee or such board. Nothing contained in this section shall be construed to diminish or impair any benefits to which such employee or his legal representatives or beneficiaries would be otherwise entitled had such salary reduction agreement not been entered into in accordance with the provisions of this section.






Article 9 - (401 - 420) SCHOOL BUILDINGS AND SITES

401 - Sites; designation and change.

401. Sites; designation and change. 1. The designation of a site by any school district meeting shall be by written resolution containing a description thereof by metes and bounds, and such resolution must receive the assent of a majority of the qualified voters present and voting at said meeting, to be ascertained by taking and recording the ayes and noes, or by ballot.

2. A board of education in a union free school district containing a population of five thousand or more may, without a vote of the qualified voters of said district, designate sites or additions thereto for school houses or for any other school purpose.

3. No site of a schoolhouse shall be changed unless a majority of the legal voters present and voting at a district meeting shall adopt a resolution designating a new site and describing such site by metes and bounds. Such resolution shall be adopted either by ballot or by taking and recording the ayes and noes.



402 - Sale of former schoolhouse or site.

402. Sale of former schoolhouse or site. 1. Whenever the site of a schoolhouse shall have been changed, as herein provided, and after the value of such property has been appraised by the local assessor or a qualified private real property appraiser, the inhabitants of a district entitled to vote, lawfully assembled at any district meeting, shall have power, by a majority of the votes of those present and voting, to direct the sale of the former site or lot, and the buildings thereon and appurtenances or any part thereof, at such price and upon such terms as they shall deem proper; and any deed duly executed by the trustees of such district, or a majority of them, in pursuance of such direction, shall be valid and effectual to pass all the estate or interest of such school district in the premises.

2. Whenever the education of all the children of any school district shall have been provided outside the district for a period of two years, or more, pursuant to the provisions of article forty-one of this chapter, and the site of the schoolhouse or other grounds used for school purposes shall have been unused for a like period, and after the value of such property has been appraised by the local assessor or a qualified private real property appraiser, the inhabitants of a district entitled to vote, shall have the power, by a majority of the votes of those present and voting, to determine that such site or grounds, and buildings thereon, are of no further use to the district and to direct the sale thereof, subject to the approval of the commissioner, at such price and upon such terms as they shall deem proper; and any deed duly executed by the trustees of such district, or a majority of them, in pursuance of such direction, shall be valid and effective to pass all the estate or interest of such school district in the premises. Prior to the sale of school buildings and site or grounds, as provided by this subdivision, the board of education or the trustees, having jurisdiction thereof, may lease such school buildings and site or grounds, or any part thereof, for residential purposes for periods not in excess of one year. Rentals therefor shall be in such amounts and payable at such times as the board shall determine.

Prior to such sale such board of education or trustees may lease such school buildings and site or grounds, or any part thereof, as provided in section four hundred three-a of this chapter.

3. When a credit shall be directed to be given upon such sale for the consideration money, or any part thereof, the trustees are hereby authorized to take in their corporate name such security by bond and mortgage, or otherwise, for the payment thereof, as they shall deem best, and shall hold the same as a corporation, and account therefor to their successors in office and to the district, in the manner they are now required by law to account for moneys received by them; and the trustees of any such district and their successors may, in the name of their office, sue for and recover the moneys due and unpaid upon any security so taken by them or their predecessors.



402-A - Procedures for closing a school building.

402-a. Procedures for closing a school building. 1. At least six months in advance of a proposed school closing, the trustees or board of education of a school district in which such building is located are hereby authorized and recommended to establish an advisory committee on school building utilization to investigate the educational impact of such a closing. In a city with a population of one million or more, when the city board is considering the closing of any school building, such city board is hereby authorized and recommended to establish such advisory committee on school building utilization for schools within its jurisdiction and delegate to the appropriate community school board the responsibility for appointing such a committee for any school within the jurisdiction of such community school board. Each committee may be comprised of but not limited to school district authorities, teaching and nonteaching personnel, parents of pupils who attend public schools in the district, other residents of the district, and representatives from business, labor and local government. Such committee, if established, shall prepare in writing an educational impact statement which shall consider the criteria stated in subdivision two of this section.

2. The factors to be considered by the committee in the educational impact statement shall include, but not be limited to:

(a) The current and projected pupil enrollment, the prospective need for such building, the ramifications of such closing upon the community, initial costs and savings resulting from such closing, the potential disposability of the closed school;

(b) Possible use of such school building for other educational programs or administrative services;

(c) The effect of such closing on personnel needs, and on the costs of instruction, administration, transportation and other support services;

(d) Type, age and physical condition of such building, outstanding indebtedness, maintenance and energy costs, recent or planned improvements for the building, and such building's special features;

(e) Ability of the other schools in the affected district to accommodate pupils if such school building closes; and

(f) Possible shared utilization of space in such school building during or after regular school hours, as permitted in section four hundred fourteen of this chapter.

3. (a) Such educational impact statement shall be filed with the board of education or in a city with a population of one million or more, with the city board and/or the appropriate community school board. Such board of education shall publish a notice of such proposed closing in at least one newspaper of general circulation in the community once a week for two weeks, and shall post a notice conspicuously in the affected school district, which shall also be circulated to elected state and local public officials who represent the affected communities.

(b) After the statement has been filed and circulated, the board of education, and in a city with a population of one million or more, the city board or, where applicable, the community school board shall hold a public hearing to evaluate the impact of the proposed closing on the affected district. Such hearing shall be held within sixty days of the issuance of the educational impact statement at times and places convenient and accessible to the public. Notice of such hearing shall be published by such board of education in at least one newspaper of general circulation in the community once a week for two weeks, and shall be posted conspicuously in the affected school district, and shall also be circulated to elected state and local public officials who represent the affected communities. At such hearing, factors enumerated in subdivision two of this section shall be considered and alternatives may be presented by interested parties.

(c) The board of education shall render a decision at a regular or special meeting, the results of which shall be recorded and made available to the public. In a city having a population of one million or more, the community school board shall submit written recommendations for schools within its jurisdiction to the city board. The city board shall render a decision for all proposed school building closings at a regular or special meeting, the results of which shall be recorded and made available to the public.



403 - Application of proceeds of sale.

403. Application of proceeds of sale. All moneys arising from any sale made in pursuance of the last preceding section, shall be applied to the expenses incurred in procuring a new site, and in removing or erecting thereon a schoolhouse, and improving and furnishing such site and building and their appurtenances, so far as such application shall be necessary; and the surplus, if any, shall be devoted to the purchase of school apparatus and the support of the school, as the voters of the district at any meeting shall direct.



403-A - Leasing of school property.

403-a. Leasing of school property. 1. The board of education or trustees of a school district are hereby authorized to adopt a resolution providing that specific real property of such district is not currently needed for school district purposes and that the leasing of such real property is in the best interest of the school district. The terms of such lease shall be subject to the following:

(a) The rental payment shall not be less than the fair market rental value as determined by the board of education.

(b) The term of the lease shall not exceed ten years.

(c) Upon termination, the lessee shall be obligated to restore the real property to its original condition less ordinary depreciation, provided that the school district may waive such requirement if the tenant has made improvements to such real property which may not be removed without causing substantial damage to such real property.

2. Upon the consent of the commissioner, renewal of a lease may be made for a period of up to ten years.

3. The board of education or trustees of a school district are hereby authorized to lease real property upon such terms and conditions as the board of education or trustees may deem appropriate to any person, partnership or corporation such board of education or trustees shall have determined who will provide the most benefit to the school district for periods not to exceed ten years. Such leases may also be renewed for a period of up to ten years upon the consent of the commissioner.

4. Upon termination of the lease, if the school district incurs expenses in restoring the real property to school use, such expenses shall not be included in computing any apportionment or state building aid to such district.

5. Notwithstanding the provisions of paragraph (b) of subdivision one hereof the board of education or trustees of a school district are hereby authorized to enter into a lease agreement in accordance with the provisions of this section for a period in excess of ten years subject, however, to voter approval by referendum.

6. Nothing contained herein shall prevent the board of education or trustees of a school district from entering into a lease agreement which provides for the cancellation of the same by such board or trustees upon:

(a) a substantial increase or decrease in pupil enrollment; or

(b) a substantial change in the needs and requirements of a school district with respect to facilities; or

(c) any other change which substantially affects the needs or requirements of a school district or the community in which it is located.



403-B - Leasing of school buildings and facilities.

403-b. Leasing of school buildings and facilities. 1. The board of education of any union free or central school district is hereby authorized to enter into a lease with any other union free or central school district providing for the use and occupancy by any such school district of a school building, or a portion thereof, owned by such other school district, provided such lessee school district is within a reasonable distance, as determined by the commissioner, from the lessor school district, subject to the conditions set forth in this subdivision. The board of education of any union free or central school district is hereby authorized to enter into a lease with any person, partnership or corporation for use and occupancy of a building or facility, or a portion thereof, owned by such person, partnership, or corporation for use as a school facility provided that such building or facility is located within the school district and subject to the conditions set forth in this subdivision.

a. No such lease shall be for a period of more than five years, except that the term of such a lease may exceed five years if the approval of the voters of the school district which will become the lessee is obtained before the lease is executed. Notwithstanding any other provision of this section to the contrary, the initial term of such a lease, not including any renewals thereof, may not exceed the period of probable usefulness that would be prescribed for such building or facilities by the local finance law if the building or facility were owned by a school district.

b. The approval of the voters of the school district which will become the lessee shall be obtained for any capital project to be undertaken in a leased building or facility during the term of the lease, provided however that any such capital project shall be subject to the prior approval of the commissioner and shall only be approved where the commissioner finds that the need for such project has been established to the commissioner's satisfaction.

c. Such lease shall not become effective until the commissioner shall have approved the same. In approving such leases, the commissioner shall determine: (i) that the leased facility meets all applicable standards for the health, safety and comfort of occupants; (ii) that the leased facility is educationally adequate as determined by the commissioner for new construction or rehabilitation, and (iii) that district has a current five-year facilities plan, or other long-range facilities plan as applicable, that is consistent with the regulations of the commissioner, and includes the proposed lease as well as all other planned acquisitions, disposals and leasing of buildings or facilities for school purposes during the period of the plan.

d. Any such lease may be renewed, provided however that the approval of the voters of the school district which will become the lessee shall be obtained before such renewal is executed.

e. To be eligible for aid pursuant to subdivision six of section thirty-six hundred two of this chapter, such leased school or facility shall meet requirements for access by individuals with disabilities to both facilities and programs, as defined in regulations of the commissioner, and the leased space shall be used to house programs for pupils in grades prekindergarten through twelve, other than programs funded pursuant to section forty-four hundred ten of this chapter, with minimal associated administrative and support services space as approved by the commissioner.

f. The term "lease", as used in this section, shall not include a lease with an option to purchase. Any lease entered pursuant to this section shall include a provision that the lease shall be void and unenforceable if entered into in violation of section eight hundred one of the general municipal law or section four hundred ten of this chapter.

2. Any union free or central school district which shall have leased a school building from another school district or from a person, partnership or corporation pursuant to the provisions of this section is hereby authorized to operate and conduct school in such building in all respects as though such school building were owned by and located within the boundaries of such school district. The average daily attendance of pupils attending such school shall be included in the average daily attendance of such lessee district as certified to the commissioner in the report of the board of education.

3. A school district providing transportation between a school building leased from another district and the homes of the children attending such school shall be entitled to transportation aid as though such school were located within the lessee school district.



404 - Acquisition of real property.

404. Acquisition of real property. Real property may be acquired in any school district and in any city having less than seventy thousand inhabitants, for school purposes and for any other purpose for which such property may be acquired as provided in this chapter, as follows:

1. By gift, grant, devise or purchase.

2. By involuntary acquisition, if an agreement cannot be made with the owner for the purchase thereof. Such proceedings shall be instituted and conducted by the trustee or board of education, in the name of the district under the provisions of the eminent domain procedure law.

3. This section does not permit the acquisition by condemnation of less than the whole of a city or village lot with the erections and improvements thereon.



405 - Conveyance of property to public corporations.

405. Conveyance of property to public corporations. In addition to any other power conferred or possessed by virtue of any provisions of this chapter, the board of education, trustee or trustees of any school district may convey any school site or lot and the buildings thereon and appurtenances or any part thereof, provided that title to any such school property is in such board, trustee or trustees, and when no longer needed, either without consideration or for such consideration and upon terms and conditions as such board, trustee or trustees may determine to a public corporation, as defined in the general construction law, provided that such real property is to be used by such corporation for the purposes of the corporation or for a public use. In any school district, except a city school district in a city having a population of one hundred twenty-five thousand inhabitants or more, such sale and conveyance shall be submitted to the voters of the district for approval at an annual or special district meeting in the same manner as is now provided by law for the submission of propositions. A board of cooperative educational services or a board of education, without approval of the voters of the school district and upon such consideration as the board may determine, may convey an easement or right of way over school property for public utility services to any municipality, municipal district, authority or public utility. In any city of over one hundred twenty-five thousand population any sale or conveyance shall be subject to approval by the local governing body of such city.



406 - Vesting of title of lands in certain cases.

406. Vesting of title of lands in certain cases. Boards of education in cities having less than seventy thousand inhabitants are hereby clothed with all the powers of trustees, and the title to any and all lands acquired in any city under the provisions of section four hundred four of this chapter shall vest in the board of education thereof, or such other corporate body as is by law vested with the title to the school lands in such city. But nothing herein contained shall be construed to limit or circumscribe the powers and duties heretofore lodged in such board of education by law.



407 - Application to certain districts.

407. Application to certain districts. The provision of section four hundred four of this article shall apply to union free school districts and to districts organized under special laws; and the trustees of such districts and the boards of education organized under special laws shall be and are hereby clothed with all the powers vested in trustees in the three preceding sections.



407-A - Authorization for dormitory authority financing of capital facilities for special act school districts.

407-a. Authorization for dormitory authority financing of capital facilities for special act school districts. 1. The legislature declares that it is in the interest of the state, the school districts and the children of the state to assure that special act school districts educating children with handicapping conditions pursuant to contracts with public school districts or social services districts have sufficient facilities related to the education of such children. The legislature finds that special act school districts providing such education are in need of improved and additional facilities related to the education of such children, and the means to finance the construction of such improvements and additional facilities. The legislature, therefore, enacts the following provisions.

2. This section shall apply to special act school districts listed in chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, as amended, which contract with public school districts or social services districts for the education of children with handicapping conditions pursuant to article eighty-one or eighty-nine of this chapter.

3. Such special act school districts may enter into leases, subleases or other agreements with the dormitory authority pursuant to title four of article eight of the public authorities law for the financing of the design, construction, reconstruction, rehabilitation, improvement, renovation or otherwise providing for, furnishing or equipping of capital facilities which are educational facilities where the total estimated cost of such facilities exceeds ten thousand dollars. The plans and specifications of such capital facilities shall be subject to the approval of the commissioner with respect to educational facilities. Such capital facilities may be constructed only on land owned by such special act school district or, if the land is leased, where the lease is for a period at least equal to the appropriate period of probable usefulness for such facilities as listed in section 11.00 of the local finance law, or the length of the lease, sublease or other agreement with the dormitory authority, whichever is longer.

4. Each such special act school district shall, notwithstanding any other provision of law, have the power to convey, lease, sublease or otherwise make available to the dormitory authority without consideration, title or any other rights in real property satisfactory to the dormitory authority.

5. In addition to providing for all other matters deemed necessary and proper, such leases, subleases and other agreements shall (a) require such special act school district to pay to the dormitory authority annual rentals which shall include the amount required to pay the principal of and interest on obligations of the dormitory authority issued in relation to providing such facilities and all incidental expenses of the dormitory authority incurred in relation thereto, (b) require the special act school district to include an amount sufficient to meet its obligations under the lease, sublease or other agreement in each proposed budget submitted during the term of the lease, sublease or other agreement and (c) include a provision that such agreement shall not be effective unless and until it is approved by the commissioner with respect to educational facilities.

6. Title or other real property rights to the capital facilities financed pursuant to this section shall remain with the dormitory authority until the dormitory authority certifies to the commissioner with respect to educational facilities and the comptroller the receipt by it of the amount necessary to pay the total aggregate amount of annual rentals to the dormitory authority. At such time, title or other real property rights thereto shall be transferred by the dormitory authority to such special act school district for use for educational purposes. In order to avail itself of the provisions of this section, each such special act school district must also agree to continue to operate a program for the education of children pursuant to contract with public school districts or social services districts, and such lease, sublease or other agreement with the dormitory authority shall provide that, if the special act school district shall cease to operate such a program at any time during the term of the agreement, the state will have the option to take title or other real property rights in land, buildings, equipment and other properties which the special act school district uses for its program upon, subject to appropriations, payment by the state to the dormitory authority of the amount required to pay the total aggregate amount of annual rentals to the dormitory authority.

7. On or before November fifteenth of each year, the dormitory authority shall submit, and thereafter may resubmit, to the director of the budget, the state comptroller, the chairman of the senate finance committee and the chairman of the assembly ways and means committee a report setting forth the amounts, if any, of all annual rentals estimated to become due in the succeeding state fiscal year to the dormitory authority from the special act school districts pursuant to any leases, subleases or other agreements between the dormitory authority and such special act school districts to provide educational facilities for such special act school district. The state comptroller shall pay over to the dormitory authority pursuant to appropriations therefor solely from moneys available in the school capital facilities financing reserve fund the amount set forth in such report at the times and in the amounts set forth in the certificate filed with the comptroller by the dormitory authority pursuant to subparagraph (iv) of paragraph (b) of subdivision eight of this section.

8. Method of payment; reserve fund. (a) Each special act school district which elects to avail itself of the provisions of this section shall have established with the state comptroller a school capital facilities financing reserve account which shall be used to pay to the dormitory authority the annual rentals payable to the dormitory authority by special act school districts which have entered into leases, subleases or other agreements with the dormitory authority to provide educational facilities pursuant to the provisions of this section. The dormitory authority shall identify to the state comptroller and to the commissioner with respect to educational facilities, the special act school districts with which it has leases, subleases or other agreements pursuant to this section and shall annually certify the amount of annual rentals required to be paid pursuant to such leases, subleases or other agreements.

(b) (i) There is hereby established in the custody of the state comptroller a special fund to be known as the school capital facilities financing reserve fund. Within such fund, there is hereby established a special account for each special act school district which enters into a lease, sublease or other agreement with the dormitory authority pursuant to this section.

(ii) Notwithstanding the provisions of any other law, such fund shall consist of part of the tuition payments from public school districts and social services districts as determined by the commissioner, and state aid to special act school districts pursuant to subdivision six of section thirty-six hundred two of this chapter as determined by the commissioner. The comptroller shall maintain sufficient amounts in the fund in order to pay when due the annual rentals due to the dormitory authority from each such special act school district pursuant to any lease, sublease or other agreement entered into pursuant to the provisions of this section. The dormitory authority shall certify to the state comptroller the dates and amount of such annual payments as scheduled in its leases, subleases or other agreements with such special act school districts. The commissioner with respect to educational facilities shall certify the amount of payments due the fund from public school districts and social services districts, respectively and such public school districts and social services districts shall make such payments to the fund at such times as shall be prescribed by the commissioner with respect to educational facilities, subject to the approval of the director of the budget, and after consultation with the dormitory authority.

(iii) Revenues in any special account in the school capital facilities financing reserve fund may be commingled with any other moneys in such fund. All deposits of such revenues with banks and trust companies shall be secured by obligations of the United States or of the state of New York or its political subdivisions. Such obligations shall have a market value at least equal at all times to, but not less than, one hundred five percent of the amount of such deposits. All banks and trust companies are authorized to give security for such deposits. Any such revenues in such fund may, in the discretion of the comptroller, be invested in obligations of the United States or the state or obligations the principal of and interest on which are guaranteed by the United States or by the state. Any interest earned shall be credited to such fund.

(iv) Upon receipt by the comptroller of a certificate or certificates from the dormitory authority that it requires a payment or payments from the appropriate special account established for a special act school district in order for such special act school district to comply with any lease, sublease or other agreement pursuant to this section, each of which certificates shall specify the required payment or payments and the date when the payment or payments is required, the comptroller shall pay from such special account on or before the specified date or within thirty days after receipt of such certificate or certificates, whichever is later, to the paying agent designated by the dormitory authority in any such certificate, the amount or amounts so certified.

(v) All payments of money from the school capital facilities financing reserve fund shall be made on the audit and warrant of the state comptroller.

9. Notwithstanding the provisions of any contract pursuant to article eighty-one or eighty-nine of this chapter between a social services district or a public school district and a special act school district, if the special act school district enters into a lease, sublease or other agreement with the dormitory authority pursuant to this section, payments due from the public school district or social services district shall be made in accordance with the provisions of this section.

10. All state and local officials are authorized and required to take whatever actions are necessary to carry out the provisions of this section and the provisions of any leases, subleases or other agreements entered into pursuant to this section, including making the required payments to the dormitory authority.

11. Any contract undertaken or financed by the dormitory authority for any construction, reconstruction, rehabilitation or improvement for any special act school district shall comply with the provisions of sections one hundred one and one hundred three of the general municipal law.

12. Notwithstanding any other provision of law to the contrary, the dormitory authority may execute leases, subleases, or other agreements with special act school districts for financing of the design, construction, rehabilitation, improvement, renovation, acquisition or provision, furnishing or equipping of capital facilities; provided, however, that during the two year period commencing July first, nineteen hundred ninety-five, the amount of bonds inclusive of principal, interest and issuance costs to be issued for each individual lease, sublease, or other agreement shall not exceed fifteen million dollars annually; and provided further that the total amount of such bonds for all such leases, subleases, or agreements with special act school districts during such period shall not exceed twenty million dollars. On or before September first of each year, the commissioner shall submit to the chairs of the assembly ways and means committee, the senate finance committee and the director of the budget, a capital plan for those projects expected to be bonded for special act school districts pursuant to this section, within such twenty million dollar allowance. After application of the principles of the capital assets preservation program, such plan shall accord priority to health and safety considerations and shall specify the name, location, estimated total cost of the project at the time the project is to be bid, the anticipated bid date and the anticipated completion date and may contain any further recommendations the commissioner may deem appropriate.



407-B - Authorization for dormitory authority financing of capital facilities for state-supported schools for blind and deaf students.

407-b. Authorization for dormitory authority financing of capital facilities for state-supported schools for blind and deaf students. 1. The legislature declares that it is in the interest of the state and the children of the state to assure that state-supported schools for the instruction of blind and deaf students and other children with handicapping conditions pursuant to article eighty-five of this chapter and chapter one thousand sixty of the laws of nineteen hundred seventy-four have sufficient facilities related to the education of such children. The legislature finds that state-supported schools for blind and deaf students providing such education are in need of improved and additional facilities related to the education of such children, and the means to finance the construction of such improvements and additional facilities. The legislature, therefore, enacts the following provisions.

2. This section shall apply to state-supported schools for the instruction of the blind and deaf students and children with other handicapping conditions, subject to the appointment of the commissioner, pursuant to article eighty-five of this chapter and chapter one thousand sixty of the laws of nineteen hundred seventy-four.

3. Such state-supported schools may enter into leases, subleases or other agreements with the dormitory authority pursuant to title four of article eight of the public authorities law for the financing of the design, construction, reconstruction, rehabilitation, improvement, renovation or otherwise providing for furnishing or equipping of educational or residential facilities where the total estimated cost of such facilities exceeds ten thousand dollars. The plans and specifications of such capital facilities shall be subject to approval of the commissioner. Such educational or residential facilities may be constructed only on land owned by such state-supported school or, if the land is leased, where the lease is for a period at least equal to the appropriate period of probable usefulness for such facilities as listed in section 11.00 of the local finance law, or the length of the lease, sublease or other agreement with the dormitory authority, whichever is longer.

4. Each state-supported school shall, notwithstanding any other provision of law, have the power to convey, lease, sublease or otherwise make available to the dormitory authority without consideration, title or any other rights in real property satisfactory to the dormitory authority.

5. In addition to providing for all other matters deemed necessary and proper, such leases, subleases and other agreements shall (a) require the state-supported school to pay to the dormitory authority annual rentals which shall include the amount required to pay the principal of and interest on obligations of the dormitory authority issued in relation to providing such facilities and all incidental expenses of the dormitory authority incurred in relation thereto, (b) require the state-supported school to include an amount sufficient to meet its obligations under the lease, sublease or other agreement in each proposed budget submitted during the term of the lease, sublease or other agreement, and (c) a provision that such agreement shall not be effective unless and until it is approved by the commissioner and the director of the budget.

6. Title or other real property rights, to the capital facilities financed pursuant to this section shall remain with the dormitory authority until the dormitory authority certifies to the commissioner and the comptroller the receipt by it of the amount necessary to pay the aggregate amount of annual rentals to the dormitory authority. At such time, title or other real property rights thereto shall be transferred by the dormitory authority to the state-supported school. In order to avail itself of the provisions of this section, each state-supported school must also agree to continue to operate a program for the education of children pursuant to article eighty-five of this chapter and chapter one thousand sixty of the laws of nineteen hundred seventy-four, and any lease, sublease or other agreement with the dormitory authority shall provide that, if the state-supported school shall cease to operate at any time during the term of the agreement, the school shall have the obligation to pay the total aggregate amount of annual rentals to the dormitory authority. Upon a determination that the state-supported school is unable to satisfy such obligations, the state may take such title or other real property rights of the dormitory authority in such land, buildings, equipment and other properties which the state-supported school uses for its program upon payments, subject to appropriations, by the state to the dormitory authority of the amount required to pay the total aggregate amount of annual rentals to the dormitory authority.

7. On or before November fifteenth of each year, the dormitory authority shall submit, and thereafter may resubmit, to the director of the budget, the state comptroller, the chairman of the senate finance committee and the chairman of the assembly ways and means committee a report setting forth the amounts, if any, of all annual rentals estimated to become due in the succeeding state fiscal year to the dormitory authority from the state-supported schools pursuant to any leases, subleases or other agreements between the dormitory authority and state-supported schools to provide educational and residential facilities for such state-supported schools.

The state comptroller shall pay over to the dormitory authority pursuant to appropriations therefor solely from moneys available in the school capital facilities financing reserve fund the amount set forth in such report at the times and in the amounts set forth in the certificate filed with the comptroller by the dormitory authority pursuant to subparagraph (iv) of paragraph (b) of subdivision eight of this section.

8. Method of payment; reserve fund. (a) Each state-supported school which elects to avail itself of the provisions of this section shall have established with the state comptroller a school capital facilities financing reserve account which shall be used to pay to the dormitory authority the annual rentals payable to the dormitory authority by state-supported schools which have entered into leases, subleases or other agreements with the dormitory authority to provide educational or residential facilities pursuant to this section or to reimburse the state for expenditures from appropriations made pursuant to subdivision seven of this section. The dormitory authority shall identify to the state comptroller and to the commissioner the state-supported schools with which it has leases, subleases or other agreements pursuant to this section and shall annually certify the amount of annual rentals required to be paid pursuant to such leases, subleases or other agreements.

(b) (i) There is hereby established in the custody of the state comptroller a special fund to be known as the school capital facilities financing reserve fund. Within such fund, there is hereby established a special account for each state-supported school which enters into a lease, sublease or other agreement with the dormitory authority pursuant to this section.

(ii) Notwithstanding the provisions of any other law, such fund shall consist of payments as made and determined by the commissioner. The comptroller shall maintain sufficient amounts in the fund in order to pay when due the annual rentals due to the dormitory authority from each such state-supported school pursuant to any lease, sublease or other agreement entered into pursuant to the provisions of this section. The dormitory authority shall certify to the state comptroller the dates and amounts of such payments as scheduled in its lease, subleases or other agreements with such state-supported school. The commissioner shall certify the amount of payments due the fund from state-supported schools, and shall make such payments to the fund at such times as appropriate, subject to the approval of the director of the budget, and after consultation with the dormitory authority.

(iii) Revenues in any special account in the school capital facilities financing reserve fund may be commingled with any other moneys in such fund. All deposits of such revenues shall be secured by obligations of the United States or of the state of New York or its political subdivisions. Such obligations shall have a market value not less than one hundred five percent of the amount of such deposits. All the banks and trust companies are authorized to give security for such deposits. Any such revenues in such fund may, in the discretion of the comptroller, be invested in obligations of the United States or the state or obligations the principal of and interest on which are guaranteed by the United States or by the state. Any interest earned shall be credited to such fund.

(iv) Upon receipt by the comptroller of a certificate or certificates from the dormitory authority that it requires a payment or payments from the appropriate special account established for a state-supported school to comply with any lease, sublease or other agreement pursuant to this section, each of which certificate shall specify the required payment or payments and the date when the payment or payments is required, the comptroller shall pay from such special account on or before the specified date or within thirty days after receipt of such certificate or certificates, whichever is later, to the paying agent designated by the dormitory authority in any such certificate, the amount or amounts so certified.

(v) Notwithstanding any other provisions of this subdivision to the extent that the state makes appropriations for the payment of annual rentals to the dormitory authority required to be paid pursuant to the terms of any lease, sublease or other agreement between the dormitory authority and any state-supported schools and makes such payments, moneys in the school capital facilities financing reserve fund shall be used to reimburse the state for moneys so expended from such appropriation.

(vi) All payments of money from the school capital facilities financing reserve fund shall be made on the audit and warrant of the state comptroller.

9. All state officials are authorized and required to take whatever actions are necessary to carry out the provisions of this section and any leases, subleases or other agreements entered into pursuant to this section, including making the required payments to the dormitory authority.

10. Notwithstanding any other provision of law to the contrary, the dormitory authority may execute leases, subleases, or other agreements with state supported schools for financing of the design, construction, rehabilitation, improvement, renovation, acquisition or provision, furnishing or equipping of capital facilities; provided, however, that during the two year period commencing July first, nineteen hundred ninety-five, the amount of bonds inclusive of principal, interest and issuance costs to be issued for each individual lease, sublease, or other agreement shall not exceed fifteen million dollars annually; provided further that the interest on such bonds may not be deferred through additional borrowing; and provided finally that the total amount of such bonds for all such leases, subleases, or agreements with state supported schools during such period shall not exceed sixty-five million dollars.

On or before September first of each year, the commissioner shall submit to the chairs of the assembly ways and means committee, the senate finance committee and the director of the budget, a capital plan for those projects expected to be bonded for state supported schools pursuant to this section, within such sixty-five million dollar allowance. After application of the principles of the capital assets preservation program, such plan shall accord priority to health and safety considerations and shall specify the name, location, estimated total cost of the project at the time the project is to be bid, the anticipated bid date and the anticipated completion date and may contain any further recommendations the commissioner may deem appropriate.



408 - Plans and specifications of school buildings must be approved by commissioner of education.

408. Plans and specifications of school buildings must be approved by commissioner of education. 1. No schoolhouse shall hereafter be erected, purchased, repaired, enlarged or remodeled nor shall the advertisement for bids for the execution of the plans and specifications for such schoolhouses be placed, in any school district except in a city school district in a city having seventy thousand inhabitants or more, at an expense which shall exceed one hundred thousand dollars, until the plans and specifications shall have been submitted to the commissioner of education and his approval endorsed thereon. Such plans and specifications shall show in detail the ventilation, heating and lighting of such buildings.

In the case of a school district in a city having seventy thousand inhabitants or more, all the provisions previously set forth in this subdivision shall apply, except that the commissioner may waive the requirement for submission of plans and specifications and substitute therefor the requirement for submission of an outline of such plans and specifications for his review. Such outline shall be in a form which he may prescribe from time to time.

In either case, the commissioner may, in his discretion, review plans and specifications for projects estimated at an expense of less than one hundred thousand dollars.

In the case of a school district in a city having a million inhabitants or more, all of the provisions previously set forth in this subdivision shall apply, except that such school district shall only be required to submit an outline of the plans and specifications to the commissioner of education for his information where a schoolhouse is to be erected in conjunction with the development of a project to be developed under the provisions of article two or five of the private housing finance law and where both the school and the project are to have rights or interests in the same land, regardless of the similarity or equality thereof, including fee interests, easements, space rights or other rights or interests.

2. The commissioner of education shall not approve the plans for the erection or purchase of any school building or addition thereto or remodeling thereof unless the same shall provide for heating, ventilation, lighting, sanitation, storm drainage and health, fire and accident protection adequate to maintain healthful, safe and comfortable conditions therein and unless the county superintendent of highways or commissioner of public works has been advised of the location of all temporary and permanent entrances and exits upon all public highways and the storm drainage plan which is to be used.

3. The commissioner shall approve the plans and specifications, heretofore or hereafter submitted pursuant to this section, for the erection or purchase of any school building or addition thereto or remodeling thereof on the site or sites selected therefor pursuant to this chapter, if such plans conform to the requirements and provisions of this chapter and the regulations of the commissioner adopted pursuant to this chapter in all other respects; provided, however, that the commissioner of education shall not approve the plans for the erection or purchase of any school building or addition thereto unless the site has been selected with reasonable consideration of the following factors; its place in a comprehensive, long-term school building program; area required for outdoor educational activities; educational adaptability, environment, accessibility; soil conditions; initial and ultimate cost. In developing such plans and specifications, school districts are encouraged to review the energy conservation and saving best practices available from the department and the New York state energy research and development authority.

4. No funds voted by a district meeting or other competent authority in any school district to which the provisions of subdivision one of this section are applicable, exceeding the amounts specified in such subdivision, shall be expended by the trustees or board of education until the commissioner of education shall certify that the plans and specifications for the same comply with the provisions of this section.

5. In a city having a population of one million or more, all designing, draughting and inspecting necessary in connection with the construction, additions to, alterations and maintenance of schoolhouses shall be performed by a bureau established and maintained for this purpose under the board of education. The work of this bureau shall be performed by civil service employees in the classified civil service under the direction of the superintendent of school buildings, design and construction, except that repairs, betterment and maintenance of heating and ventilating plants and equipment, elevators and mechanical equipment shall remain under the direction of the superintendent of plant operation and maintenance. In a special case upon approval of the board of estimate, such designing, draughting or inspecting may be otherwise performed.

6. The commissioner may promulgate regulations relating to the purchase of existing school buildings. Such regulations shall provide for an appraisal of such buildings as school buildings and the land on which they are situated as school sites by the commissioner of taxation and finance, such estimates of the cost of renovation and construction as may be necessary and limitations on the cost of acquisition and renovation, in taking into consideration the age and condition of such existing buildings, in relation to the estimated cost of constructing a new building containing comparable facilities. Such regulations may also require the prior approval of the commissioner of any renovations proposed to be made to such existing school buildings.



408-A - Plans and specifications for construction of new school buildings.

408-a. Plans and specifications for construction of new school buildings. 1. The commissioner of general services, after consultation with the commissioner of education and subject to the approval of the director of the budget, shall promptly prepare or acquire as many master sets of complete plans and specifications for the construction of new school buildings and appurtenant facilities as shall be sufficient to provide at least six different master sets each for elementary, junior high and high schools, based on the number of pupils to be accommodated therein. Such plans and specifications shall be prepared so as to provide adequate classrooms and other necessary space and facilities at the lowest cost consistent with sound construction principles and practices, and the attainment of educational objectives, and shall provide for heating, ventilation, lighting, sanitation and health, fire and accident protection adequate to maintain healthful, safe, and comfortable conditions therein. Such plans and specifications shall be so prepared that any possible future addition to any such school building may be economically effectuated. In addition, the commissioner of general services shall, as often as he deems advisable but at least annually, review such master sets and, after consultation with the commissioner of education, and subject to approval of the director of the budget, may revise or cancel any of such sets or prepare new sets.

2. The commissioner shall cause duplicates of such master plans and specifications to be made, and he shall furnish the same to any school district making a request therefor for a reasonable charge sufficient to cover the cost of reproducing such plans and specifications.

3. Plans and specifications prepared and furnished pursuant to the provisions of this section may be adopted and used in any school district as the plans and specifications for the construction of any new school building or appurtenant facility hereafter to be erected.

4. Nothing herein contained shall preclude any school district from retaining an architect and/or engineer in connection with the use of such master plans and specifications.



408-B - Submitting plans and specifications of school buildings with local fire and law enforcement officials.

408-b. Submitting plans and specifications of school buildings with local fire and law enforcement officials. The appropriate authorities for each public and private school building in the state shall submit the most current plans and specifications for each school building under their responsibility to the fire and law enforcement officials in the city, towns or village where the school building is located. The commissioner may adopt such rules and regulations as are necessary and appropriate to implement the provisions of this section to facilitate its purpose of providing quick and easy access to and passage through school buildings should it be necessary for fire or law enforcement reasons. Such regulations shall authorize submittal of simplified plans showing access and passage ways for older schools where original plans or blueprints may not exist or where the school authorities can justify a claim of hardship in meeting the requirements of this section.



409 - School building regulations in relation to health and safety.

409. School building regulations in relation to health and safety. 1. All school buildings of common, union free, central, central high school and city school districts other than city school districts of cities having one hundred twenty-five thousand inhabitants or more and boards of cooperative educational services shall comply with such regulations as the commissioner shall adopt from time to time for the purpose of insuring the health and safety of pupils and staff in relation to proper heating, lighting, ventilation, sanitation and health, fire and accident protection.

2. Notwithstanding the provisions of any other law, rule or regulation, tobacco use shall not be permitted and no person shall use tobacco on school grounds. "School grounds" means any building, structure and surrounding outdoor grounds, including entrances or exits, contained within a public or private pre-school, nursery school, elementary or secondary school's legally defined property boundaries as registered in a county clerk's office.



409-A - Eye safety devices for certain students and teachers.

409-a. Eye safety devices for certain students and teachers. 1. The board of education, trustees, principal or other person in charge of every public or private school or educational institution within the state, wherein shops or laboratories are conducted providing instructional or experimental programs involving:

a. Hot solids, liquids or molten metals; or

b. Milling, sawing, turning, shaping, cutting, or stamping of any solid materials; or

c. Heat treatment, tempering, or kiln firing of any metal or other materials; or

d. Gas or electric arc welding; or

e. Repair or servicing of any vehicle; or

f. Caustic or explosive chemicals or materials, shall arrange for and require, in accordance with regulations of the commissioner, that every student and teacher participating in any such program wear eye safety devices at the times and under the conditions prescribed in such regulations.

2. The commissioner shall by regulation prescribe the safety standards to be met before the use of any eye safety device may be required and shall include in such regulations requirements relating to the times and conditions when and under which such eye safety devices shall be worn.

3. Visitors to such shops or laboratories shall be furnished with and required to wear such eye safety devices at the times and under the conditions prescribed in such regulations while in such shops or laboratories.



409-B - Use of mercury vapor or metal halide lamps within school buildings.

409-b. Use of mercury vapor or metal halide lamps within school buildings. 1. Every new or replacement mercury vapor or metal halide lamp which is used within any school building in the state, for the purpose of providing illumination, shall be of the safety type or variety which self-extinguishes upon the breaking, cracking or removal of the outer shield protecting the lamp or if such self-extinguishing variety is not available, each such lamp or its fixture shall be equipped with a shield adequate to protect against and to absorb ultraviolet radiation if the lamp were to break or become defective within the shielded fixture.

2. Jurisdiction is hereby conferred on the commissioner in order to provide for the enforcement of this section through rules and regulations which the commissioner shall establish.



409-C - Athletic safety equipment.

409-c. Athletic safety equipment. The board of education or trustees of every school district and the principal or other person in charge of every nonpublic elementary or secondary school within the state shall arrange for and require that batboys or batgirls participating in baseball or softball competition conducted as an activity of such school district or nonpublic school shall wear protective headgear at all times when a game is in play and such batboys or batgirls are on the playing field.



409-D - Comprehensive public school building safety program.

409-d. Comprehensive public school building safety program. * 1. Program establishment. The commissioner is authorized and directed to establish, develop and monitor a comprehensive public school building safety program which shall include a uniform inspection, safety rating and monitoring system. Such program shall establish a safety rating system for such school buildings to assess the need for maintenance, repairs, rehabilitation, reconstruction, construction and other improvements related to the structural integrity and overall safety of public school buildings including but not limited to building systems related to electrical, plumbing, heating, ventilation, and air conditioning, sanitation and health, fire and accident protection; and require that such ratings be used for the purpose of developing a buildings condition survey as required pursuant to subdivision four of section thirty-six hundred forty-one of this chapter and a five year facilities plan as required pursuant to clause (i) of subparagraph two of paragraph b of subdivision six of section thirty-six hundred two of this chapter.

* NB Effective until June 30, 2019

* 1. Program establishment. The commissioner is authorized and directed to establish, develop and monitor a comprehensive public school building safety program which shall include a uniform inspection, safety rating and monitoring system. Such program shall require the annual inspection of all public school buildings throughout New York state; establish a safety rating system for such school buildings to assess the need for maintenance, repairs, rehabilitation, reconstruction, construction and other improvements related to the structural integrity and overall safety of public school buildings including but not limited to building systems related to electrical, plumbing, heating, ventilation, and air conditioning, sanitation and health, fire and accident protection; and require that such ratings be used for the purpose of developing a buildings condition survey as required pursuant to subdivision four of section thirty-six hundred forty-one of this chapter and a five year facilities plan as required pursuant to clause (i) of subparagraph two of paragraph b of subdivision six of section thirty-six hundred two of this chapter.

* NB Effective June 30, 2019

2. Commissioner's authorization. In implementing the program, the commissioner is authorized to:

(a) require the inspection of every public school building and prescribe qualifications of persons who may perform or supervise such inspections in accordance with the provisions of this section.

(b) establish a safety rating system keyed to the structural integrity and overall safety of the building. Such system shall rate every major building system contained within a building and where practicable identify critical maintenance and include such information in the plan required in subdivision ten of section thirty-six hundred forty-one of this chapter;

(c) require each school district to develop a buildings condition survey;

(d) require each school district to develop a five year capital facilities plan;

(e) establish a process for monitoring all school buildings; and

(f) provide for waivers of the requirements of this section and/or section four hundred nine-e of this article for districts whose school building safety inspection procedures in existence on the effective date of this section are in substantial compliance with such requirements.

3. Notification. Notwithstanding any other provision of law to the contrary, the commissioner shall be authorized to notify in writing any school district or board of cooperative educational services the existence of a hazardous condition found in any school building within the school district that is in violation of applicable building, health, or safety codes or regulations that may threaten the health and/or safety of students or staffs. Such notice must be acknowledged and responded to within five business days or less. Such notice shall be delivered to the superintendent of the school district or the district superintendent of the board of cooperative educational services. In the case of a city school district in a city having a population of one million or more inhabitants such notice shall be delivered to the chancellor of the city district.



409-E - Uniform code of public school buildings inspection, safety rating and monitoring.

409-e. Uniform code of public school buildings inspection, safety rating and monitoring. 1. Code development, rules and regulations. The commissioner shall, after at least one public hearing, promulgate a uniform code of public school building inspections, safety rating and monitoring, hereinafter referred to as the "code", by rule and regulation. The commissioner shall periodically review the code to ensure that it effectuates the purposes of this section, provided however nothing herein shall prevent a school district from enacting stricter local codes so long as such code is consistent with the state code and provided further nothing herein shall affect a separate requirement to inspect and maintain school buildings pursuant to any other state or local law or regulation.

2. Periodic inspections. (a) Every public school building shall be inspected annually in accordance with the code, provided however, the commissioner may require more frequent inspections as deemed necessary to maintain the safety of school buildings and the welfare of their occupants.

(b) As provided in paragraph (a) of this subdivision such inspections shall:

(i) be conducted in a manner and by persons meeting the qualifications, as established in the code;

(ii) result in a safety rating of every building as required pursuant to this article; and

(iii) be reported on forms prescribed by the commissioner, subscribed by the person or persons who conducted the inspection and filed with the commissioner within sixty days of the completion of the inspection.

(c) In the case of a city school district in a city having a population of one million or more inhabitants, each school shall be inspected periodically by the department of buildings pursuant to section 27-211 of the New York city building code, or any successor or substantially similar section.

3. Safety rating system. The commissioner shall develop pursuant to regulations a safety rating system to be used by all school districts and boards of cooperative educational services keyed to the structural integrity and overall safety of the building and shall be developed using data obtained from the building's annual inspection as required by this article. Such safety rating system shall identify and assess the condition of every major system component of every school building including interior structures; building systems such as heating, ventilation, plumbing and electrical systems; exterior structures including but not limited to roofs, masonry, stairs, and chimneys; and develop a system which rates each building component based on at least the following factors: overall safety; structural integrity; probable useful life; need for repair or replacement; and maintenance. Such safety rating shall include mechanisms which facilitate more frequent inspections and repairs as determined necessary to protect the welfare and safety of students and staff residing in such school buildings. This information shall be used for purposes of developing a buildings condition survey as required pursuant to section thirty-six hundred forty-one of this chapter and a five year facilities plan as required pursuant to clause (i) of subparagraph two of paragraph (b) of subdivision six of section thirty-six hundred two of this chapter.

4. Monitoring system. The commissioner shall develop pursuant to regulations a monitoring system to oversee the safety of public school buildings. Such system shall include but not be limited to the following components:

(a) a process that identifies and provides a comprehensive maintenance plan for all major building systems for each school building to ensure that all buildings are maintained in a state of good repair; and

(b) establishment of uniform safety standards governing all construction projects. The safety standards shall be designed to promote the safety of pupils, staff and other building occupants during periods of maintenance, repair, reconstruction, construction or any other construction-related activity.

(c) establishment of a process to monitor the condition of public school buildings to provide they are safe and maintained in a state of good repair.



409-F - Electrically operated partition and door safety.

409-f. Electrically operated partition and door safety. The board of education, trustees, principal or other person in charge of every public or private school or educational institution within the state, wherein classrooms or other facilities used by students are found to have electrically operated partitions, doors or room dividers, shall arrange for, and require, that:

1. Appropriate and conspicuous notice regarding the safe and proper operation and supervision of the electrical device operating such partition, door or room divider is posted in the immediate vicinity of the operating mechanism;

2. There is established a procedure for the notification of all school employees and all other persons who regularly make use of the area where such device is located of the safe and proper procedure for the operation of the mechanism and of the applicable penalties for disabling safety equipment required pursuant to this section; and

3. Every electrically operated partition or room divider shall be equipped with safety devices which, subject to standards established in rules and regulations promulgated by the commissioner, stop the forward motion of the partition or room divider and stop the stacking motion of the partition or room divider when a body passes between the leading panel of such partition or divider and a wall, or when a body is present in the stacking area of such partition or divider.

Any person who disables or directs another person to disable any safety equipment required pursuant to this section shall be guilty of a violation punishable by not more than fifteen days imprisonment, or a fine not to exceed one hundred dollars, or both such fine and imprisonment.



409-G - Purchase and use of paradichlorobenzene deodorizers.

409-g. Purchase and use of paradichlorobenzene deodorizers. 1. No board of education or trustees, principal or other person in charge of any public or private, elementary or secondary school shall authorize the purchase of or purchase any urinal or toilet deodorizer containing paradichlorobenzene.

2. No public or private, elementary or secondary school shall use or authorize the use of any toilet or urinal deodorizer containing paradichlorobenzene in any toilet or urinal in any school building or any other facility under the control of such school.



409-H - Requirements for notification of pesticide applications.

409-h. Requirements for notification of pesticide applications. 1. For purposes of this section the following terms shall have the meanings set forth below:

(a) "School" shall mean any public school district or private or parochial school or board of cooperative educational services.

(b) "Pesticide" shall have the same meaning as in subdivision thirty-five of section 33-0101 of the environmental conservation law.

(c) "Facility" means any school building used for instructional purposes and its surrounding grounds, sites and other grounds to be used for playgrounds, athletics and other instructional purposes, and any administrative offices.

(d) "Written notification" shall mean notice in writing that is: provided directly to the student or staff; or delivered to a receptacle designated for that student or staff; or mailed to the student's or staff's last known address; or delivered by any other reasonable methods authorized by the commissioner.

(e) "School year" shall mean the period commencing on the first day of regular instruction and shall end on the last day of session.

(f) "Relevant facility" shall mean any facility where the staff person receiving notification regularly works or where a child of the person in parental relation receiving notification regularly receives instruction.

2. Schools shall establish a pesticide notification procedure to provide information on pesticide applications at school facilities. Schools shall provide written notification of pesticide applications at any relevant facility to staff and persons in parental relation according to the following provisions:

(a) The school shall provide written notification to all staff and persons in parental relation at the beginning of each school year. Provided however, that if a child enrolls after the beginning of the school year, notification shall be provided within one week of such enrollment. The notification provided at the beginning of the school year shall include at a minimum the following information:

(i) a statement that pesticide products may be used periodically throughout the school year;

(ii) a statement that schools are required to maintain a list of staff and persons in parental relation who wish to receive forty-eight hour prior written notification of pesticide applications at relevant facilities, and instructions on how to register with the school to be on such list for notification; and

(iii) the name of a school representative and contact number to obtain further information.

(b) Within ten days of the end of the school year and within two school days of the end of winter recess and spring recess, the school shall provide written notification to all staff and persons in parental relation listing the date, location and product used, for each application which required prior notification and each emergency application made, at relevant facilities, during the period of time since the previous notice. Such notification shall also include a statement that schools are required to maintain a list of staff and persons in parental relation who wish to receive forty-eight hour prior written notification of pesticide applications and instructions on how to register with the school to be on such list for prior notification; how to obtain further information about the products being applied, including any warnings that appear on the label of the pesticides that are pertinent to the protection of humans, animals or the environment; and the name of a school representative and contact number for additional information.

(c) Each school shall establish and maintain a list of staff and persons in parental relation requesting written notification forty-eight hours in advance of pesticide applications at relevant facilities. Schools shall add any staff or person in parental relation to such list upon request.

(d) Not less than forty-eight hours prior to the application of a pesticide at a facility, a school shall provide to those on the list relevant to such facility, written notification which shall include, at a minimum the following information:

(i) the specific date and location of the application at the relevant facility. In case of outdoor applications the notice must provide a specific date, and may include two alternative dates in case the application cannot be made due to weather conditions;

(ii) the product name and pesticide registration number assigned by the United States Environmental Protection Agency;

(iii) the following statements: "This notice is to inform you of a pending pesticide application to a school facility. You may wish to discuss with the designated school representative what precautions are being taken to protect your child from exposure to these pesticides. Further information about the product(s) being applied, including any warnings that appear on the label of the pesticide(s) that are pertinent to the protection of humans, animals or the environment, can be obtained by calling the National Pesticide Telecommunications Network information phone number 1-800-858-7378 or the New York State Department of Health Center for Environmental Health Info line at 1-800-458-1158."; and

(iv) the name of a school representative and contact number for additional information.

(e) For purposes of this section the following pesticide applications shall not be subject to prior notification requirements:

(i) the application of anti-microbial pesticides and anti-microbial products as defined by FIFRA in 7 U.S.C. 136 (mm) and 136q (h)(2);

(ii) the use of an aerosol product with a directed spray, in containers of eighteen fluid ounces, or less, when used to protect individuals from an imminent threat from stinging and biting insects including venomous spiders, bees, wasps, and hornets. This section shall not exempt from notification the use of any fogger product or aerosol product that discharges to a wide area;

(iii) any application where the school facility remains unoccupied for a continuous seventy-two hour period following the application of the pesticide;

(iv) nonvolatile rodenticides in tamper resistant bait stations or in areas inaccessible to children;

(v) silica gels and other nonvolatile ready-to-use, paste, foam or gel formulations of insecticides in areas inaccessible to children;

(vi) nonvolatile insecticidal baits in tamper resistant bait stations or in areas inaccessible to children;

(vii) application of a pesticide classified by the United States Environmental Protection Agency as an exempt material under Section 40 CFR Part 152.25;

(viii) boric acid and disodium octaborate tetrahydrate;

(ix) the application of a pesticide which the United States Environmental Protection Agency has determined satisfies its reduced risk criteria, including a biopesticide; or

(x) any emergency application of a pesticide when necessary to protect against an imminent threat to human health, provided however, that prior to any such emergency application, the person making such application shall make a good faith effort to supply the written notice required pursuant to this section. Upon making such an emergency application, the person making such application shall notify the commissioner of the department of health, using a form developed by the commissioner for such purposes that shall include minimally the name of the person making the application, the pesticide business registration number or certified applicator number of the person making such application, the location and date of such application, the product name and USEPA registration number of the pesticide applied and the reason for such application. The commissioner shall review such form to ensure that the circumstance did warrant such emergency application. Such forms shall be kept on file at the department for three years from the date of application and shall be available to any individual upon request.

3. The commissioner is hereby charged with ensuring the compliance of schools with the requirements of this section, and shall establish a procedure for parents to notify the state of any school's failure to comply with the requirements of this section. Whenever it shall have been demonstrated to the satisfaction of the commissioner that a school district has failed to adopt a procedure for notification, or to faithfully and completely implement this section, the commissioner may, on thirty days notice to the district, withhold from the district monies to be paid to such district for the current school year pursuant to section thirty-six hundred nine-a of this chapter, exclusive of monies to be paid in respect of obligations to the retirement systems for the school and district staff and pursuant to collective bargaining agreements. Where it has been demonstrated to the satisfaction of the commissioner that a private or parochial school has failed to adopt a procedure for notification, or to faithfully and completely implement this section, the commissioner may, on thirty days notice to such school, withhold from the school state aid monies to be paid to such school for the current school year pursuant to chapter five hundred seven of the laws of nineteen hundred seventy-four, as amended by chapter nine hundred three of the laws of nineteen hundred eighty-four. Prior to such withholding, the commissioner shall provide the school an opportunity to present evidence of extenuating circumstances; when combined with evidence that the school shall promptly comply within short time frames that shall be established by the commissioner as part of an agreement between the school and the commissioner, the commissioner may temporarily stay the withholding of such funds pending implementation of such agreement. If the school is in full compliance with this section, the commissioner shall abate the withholding in its entirety.

4. No school or employee of a school shall be held civilly or criminally liable for any failure to comply with the requirements of this section, unless such failure constitutes negligence, gross negligence, or intentional misconduct. Nothing contained herein shall be construed as limiting any legal cause of action or remedy at law, in statute or in equity that existed prior to the effective date of this section.



409-I - Procurement and use of environmentally-sensitive cleaning and maintenance products.

409-i. Procurement and use of environmentally-sensitive cleaning and maintenance products. 1. For the purpose of this section the following terms shall mean:

(a) "Elementary or secondary school" means a facility used for instruction of elementary or secondary students by: (i) any school district, including a special act school district and a city school district in a city having a population of one hundred twenty-five thousand inhabitants or more, (ii) a board of cooperative educational services, (iii) a charter school, (iv) an approved private school for the education of students with disabilities, (v) a state-supported school for the deaf or blind operated pursuant to article eighty-five of this chapter, and (vi) any other private or parochial elementary or secondary school.

(b) "Environmentally-sensitive cleaning and maintenance products" means those cleaning and maintenance products that minimize adverse impacts on children's health and the environment.

(c) "Facility" means any school building or facility used for instructional purposes and the surrounding grounds or other sites used for playgrounds, athletics or other instructional purposes.

2. The commissioner of general services, in consultation with the commissioner and the commissioners of environmental conservation, health and labor, shall establish and from time to time amend guidelines and specifications for environmentally-sensitive cleaning and maintenance products for use in elementary and secondary school facilities. For the purpose of developing appropriate criteria for such guidelines and specifications, such commissioners shall review and evaluate existing research regarding environmentally-sensitive cleaning and maintenance products, including but not limited to, research and guidance issued by the United States environmental protection agency and the office of the federal environmental executive. In developing such guidelines, the commissioner of general services shall provide public notice and an opportunity to comment. Such guidelines shall be followed by elementary and secondary schools to identify and procure environmentally-sensitive cleaning and maintenance products which are available in the form, function and utility generally used by elementary and secondary schools in their facilities.

3. The commissioner of general services shall disseminate to all elementary and secondary schools guidelines and specifications for the purchase and use of environmentally-sensitive cleaning and maintenance products in elementary and secondary schools for use in their facilities. The commissioner of general services shall also prepare and disseminate to all elementary and secondary schools a sample list of such environmentally-sensitive cleaning and maintenance products that meet these guidelines or specifications. The commissioner of general services shall provide assistance and guidance to elementary and secondary schools in carrying out the requirements of this section. Elementary and secondary schools shall follow such guidelines, specifications and sample list when purchasing cleaning and maintenance products for use in their facilities.

4. Elementary and secondary schools shall notify their personnel of the availability of such guidelines, specifications and sample list.

5. On or before June first, two thousand seven, the department, in consultation with the office of general services, shall issue a report providing an analysis of the impact of such guidelines and specifications on the purchasing, procurement and use of environmentally-sensitive cleaning and maintenance products by elementary and secondary schools. Nothing in this section shall preclude an elementary or secondary school from depleting existing cleaning and maintenance supply stores purchased prior to the effective date of this section.



409-J - Emergency alert notification system in public schools; cities with a population of one million or more.

409-j. Emergency alert notification system in public schools; cities with a population of one million or more. On or before January first, two thousand ten, a city school district located in a city of one million or more inhabitants shall, pursuant to rules and regulations promulgated by the chancellor of such city school district and consistent with section twenty-eight hundred one-a of this chapter, implement an emergency alert notification system to convey timely information concerning emergency incidents or occurrences, as defined by such chancellor, that pose an imminent threat to the health or safety of a substantial number of students, faculty and staff at a particular educational facility or program. Such emergency alert notification system shall employ a variety of communication methods including the automated delivery of text messages, phone calls and/or electronic mail and shall notify and advise parents or persons in parental relation, faculty, staff, and elected representatives, who volunteer to receive emergency alert notifications.



409-K - Pesticide alternatives.

409-k. Pesticide alternatives. 1. For purposes of this section the following terms shall have the meanings set forth below:

(a) "School" shall mean any public school district or private or parochial school or board of cooperative educational services.

(b) "Pesticide" shall have the same meaning as set forth in subdivision thirty-five of section 33-0101 of the environmental conservation law, provided however that it shall not include:

(i) the application of anti-microbial pesticides and anti-microbial products as defined by FIFRA in 7 U.S.C. Section 136 (mm) and 136 q (h) (2);

(ii) the use of an aerosol product with a directed spray, in containers of eighteen fluid ounces or less, when used to protect individuals from an imminent threat from stinging and biting insects, including venomous spiders, bees, wasps and hornets;

(iii) the use of non-volatile insect or rodent bait in a tamper resistant container;

(iv) the application of a pesticide classified by the United States Environmental Protection Agency as an exempt material under 40 CFR Part 152.25;

(v) the use of boric acid and disodium octaborate tetrahydrate; or

(vi) the use of horticultural soap and oils that do not contain synthetic pesticides or synergists.

2. No school shall apply pesticide to any playgrounds, turf, athletic or playing fields, except that an emergency application of a pesticide may be made as determined by the county health department or for a county not having a health department such authority as the county legislature shall designate, the commissioner of health or his or her designee, the commissioner of environmental conservation or his or her designee, or, in the case of a public school, the school board.



409-L - Posting child abuse hotline telephone number.

* 409-l. Posting child abuse hotline telephone number. 1. Every public school including charter schools shall post in English and in Spanish the toll-free telephone number operated by the office of children and family services to receive reports of child abuse or neglect established under section four hundred twenty-two of the social services law and directions for accessing the office of children and family services website.

2. The commissioner shall adopt rules and regulations relating to the posting required by subdivision one of this section.

* NB Effective January 17, 2017



410 - Officials not to be interested in sales, leases or contracts.

410. Officials not to be interested in sales, leases or contracts. A public officer or school officer, who is authorized to sell or lease any property, or to make any contract in his official capacity, or to take part in making any such sale, lease or contract, who voluntarily becomes interested individually in such sale, lease or contract, directly or indirectly, except in cases where such sale, lease or contract, or payment under the same, is subject to audit or approval by the commissioner of education, is guilty of a misdemeanor. The provisions of this section shall not apply to municipal officers and employees subject to article eighteen of the general municipal law.



412 - Condemnation of schoolhouse and erection of new schoolhouse in place thereof.

412. Condemnation of schoolhouse and erection of new schoolhouse in place thereof. 1. A district superintendent, upon the direction of the commissioner, may make an order condemning a school house, if he or she finds upon examination that such schoolhouse is wholly unfit for use and not worth repairing. He or she shall deliver such order to a trustee of the district and transmit a copy thereof to the commissioner. He or she shall also state in such order the date on which it shall take effect and the sum which in his or her opinion will be necessary to erect a school building available to the needs of the district.

2. Immediately upon the receipt of said order, the trustees of such district shall call a special meeting of the voters of said district, to consider the question of building a new schoolhouse therein. Such meeting shall have power to determine the size of said schoolhouse, the material to be used in its erection, and to vote a tax to build the same. But such meeting shall have no power to reduce the estimate made by the district superintendent aforesaid by more than twenty-five per centum of such estimate.

3. And where no tax for building such schoolhouse shall have been voted by such district within thirty days from the time of holding the first meeting to consider the question, it shall be the duty of the trustees of such district to contract for the building of a schoolhouse capable of accommodating the children of the district, and to levy a tax to pay for the same, which tax shall not exceed the sum estimated as necessary by the district superintendent aforesaid, and which shall not be less than such estimated sum by more than twenty-five per centum thereof. But such estimated sum may be increased at any subsequent school meeting legally held in the district.



413 - Use of school buildings for examinations.

413. Use of school buildings for examinations. The use of a school building shall be granted for any examination. No charge shall be made therefor, provided always that due and proper care shall be maintained and the school building be left in such condition as found in relation to cleanliness and neatness.



414 - Use of schoolhouse and grounds.

414. Use of schoolhouse and grounds. 1. Schoolhouses and the grounds connected therewith and all property belonging to the district shall be in the custody and under the control and supervision of the trustees or board of education of the district. The trustees or board of education may adopt reasonable regulations for the use of such schoolhouses, grounds or other property, all portions thereof, when not in use for school purposes or when the school is in use for school purposes if in the opinion of the trustees or board of education use will not be disruptive of normal school operations, for such other public purposes as are herein provided; except, however, in the city of New York each community school board shall be authorized to prohibit any use of schoolhouses and school grounds within its district which would otherwise be permitted under the provisions of this section. Such regulations shall provide for the safety and security of the pupils and shall not conflict with the provisions of this chapter and shall conform to the purposes and intent of this section and shall be subject to review on appeal to the commissioner of education as provided by law. The trustees or board of education of each district may, subject to regulations adopted as above provided, permit the use of the schoolhouse and rooms therein, and the grounds and other property of the district, when not in use for school purposes or when the school is in use for school purposes if in the opinion of the trustees or board of education use will not be disruptive of normal school operations, for any of the following purposes:

(a) For the purpose of instruction in any branch of education, learning or the arts.

(b) For public library purposes, subject to the provisions of this chapter, or as stations of public libraries.

(c) For holding social, civic and recreational meetings and entertainments, and other uses pertaining to the welfare of the community; but such meetings, entertainment and uses shall be non-exclusive and shall be open to the general public. Civic meetings shall include, but not be limited to, meetings of parent associations and parent-teacher associations.

(d) For meetings, entertainments and occasions where admission fees are charged, when the proceeds thereof are to be expended for an educational or charitable purpose; but such use shall not be permitted if such meetings, entertainments and occasions are under the exclusive control, and the said proceeds are to be applied for the benefit of a society, association or organization of a religious sect or denomination, or of a fraternal, secret or exclusive society or organization other than organizations of veterans of the military, naval and marine service of the United States and organizations of volunteer firefighters or volunteer ambulance workers.

(e) For polling places for holding primaries and elections and for the registration of voters and for holding political meetings. But no meetings sponsored by political organizations shall be permitted unless authorized by a vote of a district meeting, held as provided by law, or, in cities by the board of education thereof. Except in cities, it shall be the duty of the trustees or board of education to call a special meeting for such purpose upon the petition of at least ten per centum of the qualified electors of the district. Authority so granted shall continue until revoked in like manner and by the same body as granted.

(f) For civic forums and community centers. Upon the petition of at least twenty-five citizens residing within the district or city, the trustees or board of education in each school district or city shall organize and conduct community centers for civic purposes, and civic forums in the several school districts and cities, to promote and advance principles of Americanism among the residents of the state. The trustees or board of education in each school district or city, when organizing such community centers or civic forums, shall provide funds for the maintenance and support of such community centers and civic forums, and shall prescribe regulations for their conduct and supervision, provided that nothing herein contained shall prohibit the trustees of such school district or the board of education to prescribe and adopt rules and regulations to make such community centers or civic forums self-supporting as far as practicable. Such community centers and civic forums shall be at all times under the control of the trustees or board of education in each school district or city, and shall be non-exclusive and open to the general public.

(g) For classes of instruction for mentally retarded minors operated by a private organization approved by the commissioner of education.

(h) For recreation, physical training and athletics, including competitive athletic contests of children attending a private, nonprofit school.

(i) To provide child care services during non-school hours, or to provide child care services during school hours for the children of pupils attending the schools of the district and, if there is additional space available, for children of employees of the district, and, if there is further additional space available, the Cobleskill-Richmondville school district shall provide child care services for children ages three and four who need child care assistance due to lack of sufficient child care spaces. Such determination shall be made by each district's board of education, provided that the cost of such care shall not be a school district charge but shall be paid by the person responsible for the support of such child; the local social services district as authorized by law; or by any other public or private voluntary source or any combination thereof.

(j) For licensed school-based health, dental or mental health clinics. (i) For the purposes of this subdivision, the term "licensed school-based health, dental or mental health clinic" means a clinic that is located in a school facility of a school district or board of cooperative educational services, is operated by an entity other than the school district or board of cooperative educational services and will provide health, dental or mental health services during school hours and/or non-school hours to school-age and preschool children, and that is: (1) a health clinic approved under the provisions of chapter one hundred ninety-eight of the laws of nineteen hundred seventy-eight; or (2) another school-based health or dental clinic licensed by the department of health pursuant to article twenty-eight of the public health law; or (3) a school-based mental health clinic licensed or approved by the office of mental health pursuant to article thirty-one of the mental hygiene law; or (4) a school-based mental health clinic licensed by the office of mental retardation and developmental disabilities pursuant to article sixteen of the mental hygiene law.

(ii) Health professionals who provide services in licensed school-based health, dental or mental health clinics shall be duly licensed pursuant to the provisions of title eight of this chapter unless otherwise exempted by law and shall be authorized to provide such services to the extent permitted by their respective practice acts.

(iii) Except where otherwise authorized by law, the cost of providing health, dental or mental health services shall not be a charge upon the school district or board of cooperative educational services, and shall be paid from federal, state or other local funds available for such purpose. Building space used for such a clinic shall be excluded from the rated capacity of the school building for the purpose of computing building aid pursuant to subdivision six of section thirty-six hundred two of this chapter or aid pursuant to subdivision five of section nineteen hundred fifty of this chapter.

(iv) Nothing in this paragraph shall be construed to justify a cause of action for damages against a school district or a board of cooperative educational services by reason of acts of negligence or misconduct by a school-based health, dental or mental health clinic or such clinic's officers or employees.

(k) For graduation exercises held by not-for-profit elementary and secondary schools, provided that no religious service is performed.

The board of education in the city of New York may delegate the authority to judge the appropriateness for uses other than school purposes to community school boards.

2. The trustees or board of education shall determine the terms and conditions for such use which may include rental at least in an amount sufficient to cover all resulting expenses for the purposes of paragraphs (a), (b), (c), (d), (e), (g), (i), (j) and (k) of subdivision one of this section. Any such use, pursuant to paragraphs (a), (c), (d), (h) and (j) of subdivision one of this section, shall not allow the exclusion of any district child solely because said child is not attending a district school or not attending the district school which is sponsoring such use or on which grounds the use is to occur.



415 - No schoolhouse shall be built on town line.

415. No schoolhouse shall be built on town line. No schoolhouse shall be built so as to stand on the division line of any two towns unless the commissioner of education approves such location.



416 - School taxes and school bonds.

416. School taxes and school bonds. 1. A majority of the voters of any school district, present and voting at any annual or special district meeting, duly convened, may authorize such acts and vote such taxes as they shall deem expedient for making additions, alterations, repairs or improvements, to the sites or buildings belonging to the district, or for altering and equipping for library use any former schoolhouse belonging to the district, or for the purchase of other sites or buildings, or for a change of sites, or for the purchase of land and buildings for agricultural, athletic, playground or social center purposes, or for the erection of new buildings, or for building a bus garage, or for buying apparatus, implements, or fixtures, or for paying the wages of teachers, and the necessary expenses of the school, or for the purpose of paying any judgment, or for the payment or refunding of an outstanding bonded indebtedness, or for such other purpose relating to the support and welfare of the school as they may, by resolution, approve.

2. On all propositions arising at said meetings involving the expenditure of money, or authorizing the levy of a tax in one sum or by installments, the vote thereon shall be by ballot, or ascertained by taking and recording the ayes and noes of such qualified voters attending and voting at such meetings; and they may direct the moneys so voted to be levied in one sum, or by installments, which shall be of such amounts and levied in such years as may be determined, within such limitations as may be fixed by the voters, by the trustees or board of education. No such tax shall be authorized to be levied by installments as a condition precedent to the issuance of bonds or capital notes unless the notice of the meeting shall state that such tax will be proposed and the object or purpose thereof. Such notice shall comply with the requirements of section 41.10 of the local finance law.

3. No addition to or change of site or purchase of a new site or tax for the purchase of any new site or structure, or for grading or improving a school site, or for the purchase of an addition to the site of any schoolhouse, or for the purchase of lands and buildings for agricultural, athletic, playground or social center purposes, or for building any new schoolhouse or for the erection of an addition to any schoolhouse already built, or for the payment or refunding of an outstanding bonded indebtedness, shall be voted at any such meeting in a union free school district or a city school district which conducts annual budget votes in accordance with article forty-one of this chapter pursuant to section twenty-six hundred one-a of this chapter, unless a notice by the board of education stating that such tax will be proposed, and specifying the object thereof and the amount to be expended therefor, shall have been given in the manner provided herein for the notice of an annual meeting. In a common school district the notice of a special meeting to authorize any of the improvements enumerated in this section shall be given as provided in section two thousand six. The board of education of a union free school district or a city school district which conducts annual budget votes in accordance with article forty-one of this chapter pursuant to section twenty-six hundred one-a of this chapter, may determine that the vote upon any question to be submitted at a special meeting as provided in this section shall be by ballot, in which case it shall state in the notice of such special meeting the hours during which the polls shall be kept open. Printed ballots may be prepared by the board in advance of the meeting and the proposition or propositions called for in the notice of the meeting may be submitted in substantially the same manner as propositions to be voted upon at a general election.

4. And whenever a tax for any of the objects hereinbefore specified shall be legally voted, the board of trustees or board of education shall make out their tax list, and attach their warrant thereto, in the manner provided in article seventy-one of this chapter, for the collection of school district taxes, and shall cause such taxes or such instalments to be collected at such times as they shall become due.

5. No vote to raise money shall be rescinded, nor the amount thereof be reduced at any subsequent meeting, unless it be an adjourned meeting or a meeting called by regular and legal notice, which shall specify the proposed action, and at which the vote upon said proposed reduction or rescinding shall be taken by ballot or by taking and recording the ayes and noes of the qualified voters attending and voting thereat.

6. Notwithstanding the foregoing provisions of this section, propo- sitions for the construction of a new schoolhouse or an addition to a present schoolhouse at the same site shall not be submitted for a vote more than twice during any twelve month period and in no event shall a proposition be submitted for a vote less than ninety days after a vote on the same or similar proposition. However, the prohibition of this subdivision shall not apply to a proposition to approve an additional amount necessary to carry out a construction project, where the voters have approved an initial building project and it is determined that the bids for such project are in excess of the approved amount.

7. The provisions of this section shall not apply to a city school district in a city having a population of one hundred twenty-five thousand inhabitants or more.



417 - Allocation of moneys by regents for extraordinary relief to school districts.

417. Allocation of moneys by regents for extraordinary relief to school districts. The regents may allocate moneys, out of any sums appropriated for such purpose, to school districts of the state for the repair, reconstruction or replacement of buildings or equipment from time to time damaged or destroyed by an act of God, against which insurance could not reasonably have been provided, where in the light of all the facts the regents are satisfied that such aid is necessary to prevent an unreasonable burden on the taxpayers within such districts.



418 - Purchase and display of flag.

418. Purchase and display of flag. It shall be the duty of the school authorities of every public school in the several cities and school districts of the state to purchase a United States flag, flag-staff and the necessary appliances therefor, and to display such flag upon or near the public school building during school hours, and at such other times as such school authorities may direct.



419 - Display of flags in assembly rooms.

419. Display of flags in assembly rooms. It shall be the duty of the school authority of every public school in the several cities and school districts of the state to purchase a sufficient number of United States flags and the necessary holders and appliances therefor for display in each assembly room of such school. The commissioner of education shall prescribe the size and material of such flags and the manner and place of their display. It shall be the duty of the teacher or other person in charge of each such assembly room to cause the flag assigned for use in such room to be displayed at all times in the manner prescribed. Wilful failure to comply with the provisions of this section shall be a misdemeanor.



419-A - Display of flags in classrooms.

419-a. Display of flags in classrooms. The commissioner shall encourage public school authorities in the several cities and school districts of the state to display United States flags in the classroom of each school, and shall be authorized to accept donations of flags from individuals or civic organizations for distribution in such cities and school districts.



420 - Rules and regulations.

420. Rules and regulations. The said school authorities shall establish rules and regulations for the proper custody, care and display of the flag, and when the weather will not permit it to be otherwise displayed, it shall be placed conspicuously in the principal room in the schoolhouse.






Article 10 - (450 - 471) NEW YORK CITY EDUCATIONAL CONSTRUCTION FUND

450 - Short title.

450. Short title. This article may be cited as the New York City Educational Construction Fund Act.



451 - Statement of legislative findings and purposes.

451. Statement of legislative findings and purposes. There is threatened in the city of New York a serious shortage of elementary and secondary school buildings under the jurisdiction of the board of education of the city of New York. This shortage is occasioned by the age and obsolescence of many existing school buildings, the large number of new school buildings that are needed in various areas of the city of New York, the scarcity and high cost of available land in the areas where such schools are needed, the typical under-utilization of land by elementary and secondary school buildings and the existing limitations on the amount of state and city funds available for the construction of such buildings.

In order to facilitate the timely construction of such school buildings in combination with other compatible and lawful uses, which combination would provide a highly desirable and economic utilization of available land, there should be created a corporate governmental agency of the state, constituting a public benefit corporation, to be known as the "New York city educational construction fund, " which could receive and administer moneys for the construction and improvement of elementary and secondary school buildings in the city of New York and whose principal purpose would be the timely and responsive provision of such combined occupancy structures in accordance with the foreseeable needs of the city of New York for additional or replacement elementary and secondary educational facilities and the desirability of facilitating maximum and appropriate utilization of available land. In order to encourage the investment of private capital in such combined occupancy structures and enable the construction of additional school facilities within existing financial limitations through the utilization of incidental revenue produced thereby, the New York city educational construction fund should be empowered, through the issuance of its bonds, notes or other obligations to the private investing public, to obtain a portion of the funds necessary to finance the construction of the school portion of such structures and to apply the revenues received from both the school and non-school portions thereof to the payment of such bonds, notes or other obligations. In furtherance of these purposes, the creation, continued operation and solvency of the New York city educational construction fund, including the maintenance of the capital reserve fund provided for in subdivision one of section four hundred sixty-two of this article, is hereby declared to be a school purpose for which public monies may be appropriated, apportioned and expended.

While responsibility for the educational affairs of the city school district of the city of New York, including the selection of school sites and the design and construction of school facilities, must continue in the board of education of the city of New York, title to such sites and the school facilities constructed thereon pursuant to this article should be vested in the fund in order to facilitate the exercise of its powers.



452 - Definitions.

452. Definitions. As used or referred to in this article, unless a different meaning clearly appears from the context:

1. "Board" or "board of education" shall mean the chancellor or deputy chancellor of the city school district of the city of New York, except for the purposes of section four hundred fifty-three of this chapter.

2. "Bonds" and "notes" shall mean bonds and notes respectively, issued by the fund pursuant to this article.

3. "City" shall mean the city of New York.

4. "City agency" shall mean any officer, administration, department, board, commission, bureau, division, agency or instrumentality of the city of New York.

5. "Combined occupancy structure" shall mean any improvement on real property or any interests therein or thereto, including fee interest, easements, space rights or air rights, containing school accommodations or other facilities of the board of education of the city of New York in combination with other compatible and lawful non-school uses designed and intended to increase, from both a planning and an economic viewpoint, the efficient utilization of available land areas. A combined occupancy structure shall also include a structure in a project or development under the auspices of the fund wherein non-school portions of structures placed upon the overall site are not built in space rights over the school portion, so long as some part of the non-school portion is constructed over or under any part of the school portion of the development.

6. "Commissioner of education" shall mean the commissioner of education of the state of New York.

7. "Comptroller" or "city comptroller" shall mean the comptroller of the city of New York.

8. "Corporation counsel" shall mean the corporation counsel of the city of New York.

9. "Developer" shall mean and include any private individual, partnership, trust or private or public corporation approved by the board of education as being qualified and eligible to enter into one or more leases, subleases or other agreements with the fund providing for the construction, acquisition, reconstruction, rehabilitation or improvement of one or more combined occupancy structures; which agreements shall be subject to approval by the board of education.

10. "Director of management and budget" or "city director of management and budget" shall mean the director of management and budget of the city of New York.

11. "Finance commissioner" or "city finance commissioner" shall mean the commissioner of finance of the city of New York.

12. "Fund" shall mean the corporate governmental agency created by section four hundred fifty-three of this article.

13. "Governor" shall mean the governor of the state of New York.

14. "Letting agency" shall mean and include the board of education or any other city agency which by agreement with the fund is to award the contracts for a particular construction, reconstruction, rehabilitation or improvement; or the fund itself, if it is to award such contracts.

14-a. "Maximum debt service reserve fund requirement" shall mean the amount of money required to be deposited in a debt service reserve fund authorized by section four hundred sixty-two hereof established pursuant to a resolution of the fund.

15. "Mayor" shall mean the mayor of the city of New York.

15-a. "Owner" shall mean and include any private individual, partnership, trust or private or public corporation, taking possession of the non-school portion of a combined occupancy structure pursuant to a lease, sub-lease, conveyance or other agreement, or acquiring fee title to or a leasehold or other interest in such non-school portion.

16. "Planning commission" shall mean the planning commission of the city of New York.

17. "Real property" shall mean lands, waters, rights in lands or waters, structures, franchises and interests in land, including air or space rights, and any and all other things and rights usually included within the same term and includes also any and all interests in such property less than full title, such as easements permanent or temporary, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments in every estate, interest or right, legal or equitable.

18. "School building" shall mean a separate structure entirely devoted to use and occupancy for public school purposes; including incidental and appurtenant recreational and other facilities.

19. "School portion" or "school portion of combined occupancy structure" shall mean that portion of a combined occupancy structure designed, constructed, reconstructed, rehabilitated or improved for use and occupancy for public school purposes; including the real property to be used in connection therewith together with incidental and appurtenant recreational and other facilities.

20. "State" shall mean the state of New York.



453 - New York city educational construction fund.

453. New York city educational construction fund. * 1. There is hereby created the "New York city educational construction fund." The fund shall be a corporate governmental agency constituting a public benefit corporation. The board of trustees of the fund is hereby continued. It shall consist of the chancellor of the city school district of the city of New York, who shall be chair, and two trustees appointed by the mayor who shall each serve at the pleasure of the mayor.

* NB Effective until June 30, 2017

* 1. There is hereby created the "New York city educational construction fund." The fund shall be a corporate governmental agency constituting a public benefit corporation. The board of trustees of the fund is hereby continued. It shall consist of the chancellor of the city school district of the city of New York, the president of the interim board of education or of the board of education, who shall be chairman, and one trustee appointed by the mayor who shall serve a term coterminous with that of the mayor.

* NB Effective June 30, 2017

2. The trustees of the fund shall serve without salary, but each trustee shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of his official duties.

3. The trustees of the fund may engage in private employment, or in a profession or business, subject to the limitations contained in article eighteen of the general municipal law. The fund shall, for the purposes of such article, be a "municipal agency", and the trustees thereof shall be "officers" of the agency.

4. Notwithstanding any inconsistent provisions of law, general, special or local, no officer or employee of the state, or of any civil division thereof, shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of appointment as a trustee, officer or agent of the fund; provided, however, that a trustee, officer or agent who holds such other public office or employment shall receive no additional compensation, fee or allowance for services rendered pursuant to this article, but shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of such services.

5. Any trustee may be removed by the commissioner of education for cause shown after having been given notice of the charge and an opportunity of defense, in the manner provided in this chapter for the removal of members of boards of education of city school districts.

6. The chairman of the fund shall preside over all meetings of the trustees and shall have such other duties as the trustees may direct. A vice-chairman who shall preside over all meetings of the fund in the absence of the chairman and who shall have such other duties as the trustees may direct may be designated from time to time by the trustees from among the other trustees.

7. The powers of the fund shall be vested in and exercised by no less than two of the trustees then in office. The fund may delegate to one or more of its trustees, or officers, agents or employees, such powers and duties as the trustees may deem proper, provided, however, that all contracts involving an estimated expense of ten thousand dollars or more and all leases, subleases or other agreements to be entered into pursuant to this article shall be approved prior to execution by no less than two trustees of the fund.

8. The fund may appoint such officers, employees and agents as it may deem advisable and may prescribe their duties and fix their compensation.



454 - General powers and duties of fund.

454. General powers and duties of fund. The fund shall have the following powers in addition to those specifically conferred elsewhere in this article:

1. To sue and be sued;

2. To have a seal and alter the same at pleasure;

3. To make and alter by-laws for its organization and internal management;

4. With the approval of the comptroller of the city of New York to prescribe a system of accounts;

5. To make rules and regulations governing the exercise of its corporate powers and the fulfillment of its corporate purposes under this article, which rules and regulations shall be filed with the secretary of state in the manner provided by section one hundred two of the executive law;

6. With the approval of the board of education, to purchase, receive, lease or otherwise acquire real and personal property necessary or convenient for its corporate purposes;

7. Subject to the terms and conditions of any lease, sublease or other agreement with the board of education, to possess, hold, use and improve real and personal property acquired by or on behalf of the fund so long as its corporate existence shall continue;

8. Upon a two-thirds vote of the trustees of the fund, and subject to the approval of the board of education, to design, construct, acquire, reconstruct, rehabilitate and improve combined occupancy structures and incidental or appurtenant facilities thereto, or cause such structures and facilities to be designed, constructed, acquired, reconstructed, rehabilitated and improved in accordance with the provisions of this article;

9. In connection with such design, construction, acquisition, reconstruction, rehabilitation and improvement, to install or cause to be installed water, sewer, gas, electrical, telephone, heating, air conditioning and other utility services, including appropriate connections;

10. Subject to the terms and conditions of any lease, sublease or other agreement with the board of education, to maintain, repair and keep up the real property held by it and all combined occupancy structures and facilities constructed, acquired, reconstructed, rehabilitated or improved pursuant to this article;

11. Subject to the terms and conditions of any lease, sublease or other agreement with third parties and to the determination of the board of education that such real property is unnecessary for the present or foreseeable future school building needs of the city of New York, to surrender to the appropriate city official, for other public use or for sale, lease or other disposition in accordance with law, real property held by the fund for its corporate purposes;

12. To make and execute contracts, leases, subleases and all other instruments or agreements necessary or convenient for the exercise of its corporate powers and the fulfillment of its corporate purposes under this article, subject to the approval of the corporation counsel as to form of all such documents to which the city of New York is a party; the term of any such lease or sublease or renewal thereof shall not be limited by any provision of any general, special or local law or charter applicable to the city of New York or to the board of education of the city of New York;

13. To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

14. With the consent of the board of education to use the agents, employees and facilities of the board;

15. To engage the services of construction, engineering, architectural, legal and financial consultants, surveyors and appraisers, on a contract basis or as employees, for professional service and technical assistance and advice;

16. To assist generally, the department of general services of the city of New York in making land surveys, topographical surveys and valuation appraisals of real property sought to be acquired by the board of education of the city of New York;

17. To borrow money and issue negotiable notes, bonds or other obligations and to provide for the rights of the holders thereof;

18. To invest any moneys held in any funds or accounts not required for immediate use or disbursement, at the discretion of the fund, in obligations of the city, the state or the United States government or obligations the principal of and interest on which are guaranteed by the city, the state or the United States government or obligations of agencies or instrumentalities of the United States government which may from time to time be legally purchased by savings banks of the state as investments of funds belonging to them or in their control; and temporarily to deposit or invest moneys not required for immediate use or disbursement in interest bearing time deposits or certificates of deposit issued by, a bank or trust company located and authorized to do business in this state, provided, however, that such time deposits or certificates of deposit shall be payable within such time as the proceeds shall be needed and provided further that such time deposits or certificates of deposit be secured by a pledge of obligations of the United States of America, or any obligation fully guaranteed or insured as to interest and principal by the United States of America acting through an agency, subdivision, department or division thereof, or obligations of the state of New York or of a corporate agency or instrumentality of the state of New York, including the fund itself, or obligations of the city of New York.

19. To accept any gifts or grants or loans of funds and property or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or from any other source and to comply, subject to the provisions of this article, with the terms and conditions thereof;

20. At the request or with the approval of the board of education, to grant, sell, license, lease or otherwise transfer without public auction or bidding any real property or any rights or interests therein or thereto, including fee interests, easements, space rights or air rights, held by it and occupied or reserved for school purposes and needed therefor, to a private individual or private or public corporation solely and exclusively for the purpose of developing and constructing therein or thereon a combined occupancy structure, or a part or portion thereof, or for the purpose of rehabilitating or improving an existing school to become part of a combined occupancy structure within the meaning of this article subject to a prior and enforceable agreement approved by the board of education for the reconveyance, retransfer or leaseback of the school portion thereof, upon completion, for use and occupancy by the said board of education in those instances where a grant, sale or lease has been made to such private individual or private or public corporation; provided, however, that no such sale, lease or transfer of lands or rights therein or thereto is authorized where the development of a combined occupancy structure contemplates the erection of nonschool facilities or improvements over an existing playground unless such combined occupancy structure to be constructed over such playground shall provide playground area at least equal in size to the then existing playground area;

21. At the request or with the approval of the board of education, to contract with the owner or other developer of a combined occupancy structure for the purchase or lease of the school portion thereof upon completion for use and occupancy by the board of education of the city of New York;

22. To grant, sell, lease, sublease or otherwise convey the school portion of combined occupancy structures to the city of New York for use and occupancy by the board of education of the city of New York; and

23. To do any and all things necessary or convenient to carry out its corporate purposes and exercise the powers given and granted to it in this article.



455 - Relationship with the board of education and the city of New York.

455. Relationship with the board of education and the city of New York. In order most effectively to carry out its corporate purposes, the fund shall cooperate with the director of management and budget and the board of education of the city of New York in matters relating to land acquisition and capital planning for school buildings and facilities. During the course of construction, reconstruction, rehabilitation and improvement of combined occupancy structures the fund shall consult with personnel of such board as the work progresses in matters relating to space requirements, site plans, architectural concept, and substantial changes in the plans and specifications therefor, and in matters relating to the original furnishings, equipment, machinery and apparatus needed to furnish and equip the school portion of such buildings and structures, upon the completion of work. The board, on its part, shall perform such functions and services for the fund as may be requested and the fund shall pay to the board, from any monies of the fund available for such purpose, the reasonable cost of such functions and services.



456 - Special provisions relating to acquisition and transfer of real property.

456. Special provisions relating to acquisition and transfer of real property. Notwithstanding any contrary provisions of any general, special or local law, charter or ordinance:

1. Provided that the trustees of the fund shall have formally approved by a two-thirds vote the acquisition of such real property for the development of one or more combined occupancy structures, any public corporation or officer responsible for the acquisition of real property for school purposes in the city of New York is hereby authorized for and on behalf and in the name of the city of New York, to execute and deliver to the fund, on such terms and for such consideration, if any, as may be determined by such public corporation or officer and the fund, but not to exceed the cost of acquisition thereof and the cost of improvements thereon, or lease for a term not exceeding ninety-nine years, a quitclaim deed conveying to the fund all right, title and interest of such public corporation and of the city of New York, in and to any of the lands acquired by such public corporation or officer for school purposes, and in and to any of the improvements thereon, for the purpose of constructing, reconstructing, rehabilitating or improving thereon one or more combined occupancy structures pursuant to this article for subsequent lease or sublease of the school portion of such combined occupancy structures to such public corporation or officer, in accordance with the terms of an agreement entered into among them pursuant to this article. The fund is hereby authorized to accept such lease or conveyance; to lease, sublease or otherwise transfer or convey, such lands and improvements and all or any part of the buildings or structures constructed, reconstructed, rehabilitated or improved thereon, to third parties and to such public corporation or officer in accordance with the provisions of this article, and to hold the same subject to the terms of any such lease, conveyance, sublease or other agreement; and such public corporation or officer is hereby authorized to lease or sublease from the fund any such lands or improvements or the school portion of any combined occupancy structure, constructed, reconstructed, rehabilitated or improved thereon pursuant to this article or other provisions of law, and to hold such lands, improvements, buildings and school portions of combined occupancy structures subject to the terms of any such lease, sublease or other agreement.

2. In the event that the fund shall fail, within five years from the date of a lease or conveyance authorized pursuant to subdivision one of this section, to construct, reconstruct, rehabilitate or improve the buildings or structures thereon for which the conveyance was made, as provided for in a lease, sublease or other agreement entered into with such public corporation or officer, or in the event that such buildings or structures shall cease to be used for the purposes intended, then and in either event but subject to the terms of any lease, sublease or other agreement undertaken by the fund, such lands, and the improvements and buildings or structures thereon, shall revert to the city of New York with right of re-entry thereupon, and such lease or deed shall be made subject to such conditions; provided, however, that as a condition precedent to the exercise of such right of re-entry the city of New York, or such public corporation or officer, shall pay to the fund an amount equal to the purchase price of such lands and improvements, the depreciated cost of any buildings or structures constructed, reconstructed, rehabilitated or improved thereon, and all other costs of the fund incident to the acquisition of such lands and the financing of construction, reconstruction, rehabilitation or improvement relating to such buildings or structures, all as provided in the aforesaid lease, sublease or other agreement entered into with such public corporation or officer.



457 - Plans and specifications.

457. Plans and specifications. 1. (a) No combined occupancy structure shall be acquired, leased, erected, repaired, enlarged or remodeled by the fund until the detailed plans and specifications and cost estimates for the school portion thereof have been submitted to the board of education and its approval has been endorsed thereon.

(b) The board of education shall also review and approve the architectural concept, including an outline of the plans and specifications therefor, of the non-school portion of any combined occupancy structure to be erected, repaired, enlarged or remodeled in accordance with the provisions of any lease or other agreement between the fund and any developer.

2. Notwithstanding any other provision of law applicable to the city school district of the city of New York or the board of education of the city of New York, such district and such board shall only be required to submit an outline of the plans and specifications for a combined occupancy structure, and for the school portion thereof, to the commissioner of education for his information.

3. Every contract, lease or other agreement executed by or on behalf of the fund which makes provision for the construction, acquisition, reconstruction, rehabilitation or improvement of the school portion of any combined occupancy structure shall include a provision that the architect who designed the facility, or an architect or engineer retained specifically for the purpose of supervision, shall supervise the work to be performed through to completion and shall see to it that the materials furnished are in accordance with the drawings, plans, specifications and contractual provisions therefor.



458 - Letting of construction contracts.

458. Letting of construction contracts. 1. Any contract let by the fund or by any letting agency on behalf of the fund for the construction, reconstruction, rehabilitation or improvement of a combined occupancy structure or of the school portion thereof, shall be in conformity with the provisions of section one hundred one of the general municipal law.

2. Except as otherwise provided in section two hundred twenty-two of the labor law, every contract, lease or other agreement entered into by or on behalf of the fund for the acquisition, lease, construction, reconstruction, rehabilitation or improvement of the school portion of the work in any combined occupancy structure shall contain a provision that, when the entire cost of any such contemplated construction, reconstruction, rehabilitation or improvement for the school portion of the work shall exceed three million dollars in the counties of the Bronx, Kings, New York, Queens, and Richmond; one million five hundred thousand dollars in the counties of Nassau, Suffolk and Westchester; and five hundred thousand dollars in all other counties within the state, separate specifications shall be prepared for the following three subdivisions of the work on the school portion to be performed:

a. Plumbing and gas fitting;

b. Steam heating, hot water heating, ventilating and air conditioning apparatus; and

c. Electric wiring and standard illuminating fixtures.

Such specifications shall be drawn so as to permit the letting of separate and independent contracts for each of the above three subdivisions of work. Within the above three subdivisions of work, any equipment, apparatus and/or installations which shall be designed to service the entire combined occupancy structure shall be included within the school portion of the work or let as separate and independent contracts even if physically located within the non-school portion of the work. Except as otherwise provided by the public housing law, the provisions of which shall apply when the developer is the New York city housing authority, every developer or general contractor undertaking the construction, reconstruction, rehabilitation or improvement of any such combined occupancy structure pursuant to or in furtherance of the provisions of this article shall let separate contracts to the lowest responsible bidder for the three subdivisions of the above specified work to persons, firms or corporations approved by the chairman of the fund as being qualified, responsible and reliable bidders engaged in these classes of work. All such qualified bidders engaged in the above specified work shall be entitled to bid and to receive, upon request, a copy of the plans and specifications. All such bids shall be submitted to the fund and shall be opened publicly at a stated time and place.

2-a. Each bidder on a public work contract, where the preparation of separate specifications is not required, shall submit with its bid a separate sealed list that names each subcontractor that the bidder will use to perform work on the contract, and the agreed-upon amount to be paid to each, for: a. plumbing and gas fitting, b. steam heating, hot water heating, ventilating and air conditioning apparatus and c. electric wiring and standard illuminating fixtures. After the low bid is announced, the sealed list of subcontractors submitted with such low bid shall be opened and the names of such subcontractors shall be announced, and thereafter any change of subcontractor or agreed-upon amount to be paid to each shall require the approval of the public owner, upon a showing presented to the public owner of legitimate construction need for such change, which shall be open to public inspection. Legitimate construction need shall include, but not be limited to, a change in project specifications, a change in construction material costs, a change to subcontractor status as determined pursuant to paragraph (e) of subdivision two of section two hundred twenty-two of the labor law, or the subcontractor has become otherwise unwilling, unable or unavailable to perform the subcontract. The sealed lists of subcontractors submitted by all other bidders shall be returned to them unopened after the contract award.

3. a. In addition to other bond or bonds, if any, required by law for the completion of the school portion of a combined occupancy structure, or in the absence of any such requirement, the fund shall nevertheless require, prior to the approval of any lease or other agreement providing for the construction, reconstruction, rehabilitation or improvement of any combined occupancy structure, that the developer, if other than the New York city housing authority, or general contractor, furnish a bond guaranteeing prompt payment of moneys due to all persons furnishing labor or materials to or for the person furnishing said bond or to his subcontractors in the prosecution of the entire work provided for in such lease or other agreement. Whenever the developer is the New York city housing authority, it shall require each of its contractors to furnish such bonds to said authority and fund with respect to the work to be performed and materials supplied by such contractor, and no separate or other payment bond shall be required to be furnished to the fund. In those instances where the developer or general contractor is an agency of the state or a public-benefit corporation created by an act of the state legislature and in instances where said developer or general contractor or the guarantor of payment of the construction costs of the non-school portion of the combined "occupancy structure" is a public utility corporation or a bank, trust company or savings bank as defined in section two of the banking law, or a national bank having its office and principal place of business in this state, or a subsidiary of such a bank or trust company of which at least eighty (80%) percent of whose stock is owned by it, the said developer or general contractor shall only be required to furnish said payment bond with respect to the school portion of the combined occupancy structure. In such instances, the said payment bond shall not be required by the fund with respect to the non-school portion of the combined occupancy structure, but, in lieu thereof, such fund shall require said agency, public benefit corporation, public utility corporation or banking institution, as the case may be to guarantee payment of all construction costs with respect to the non-school portion of the combined occupancy structure.

b. A copy of such payment bond shall be kept in the office of the chairman of the fund and a copy shall also be kept in the office of the board of education; such copies shall be open to public inspection.

c. Every person who has furnished labor or material, to or for the developer or contractor furnishing such payment bond or to his or her subcontractors in the prosecution of the work provided for in the lease or other agreement for which said bond is furnished and who has not been paid in full therefor before the expiration of a period of ninety days after the day on which the last of the labor was performed or material was furnished by him or her for which the claim is made, shall have the right to sue on such payment bond in his or her own name for the amount, or the balance thereof, unpaid at the time of commencement of the action; provided, however, that a person having a direct contractual relationship with a subcontractor of the developer or contractor furnishing the payment bond but no contractual relationship express or implied with such developer or contractor shall not have a right of action upon the bond unless he or she shall have given written notice to such developer or contractor furnishing the bond within ninety days from the date on which the last of the labor was performed or the last of the material was furnished, for which his or her claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or for whom the labor was performed. The notice shall be served by delivering the same personally to the developer or contractor furnishing said bond or by mailing the same by registered mail, postage prepaid, in an envelope addressed to such developer or contractor at any place where he maintains an office or conducts his or her business or at his or her residence.



459 - Resources of the fund.

459. Resources of the fund. 1. The fund may receive, accept, invest, administer, expend and disburse for its corporate purposes appropriations or advances from the city of New York, and other revenues and moneys made available or to be made available to the fund from any or all sources, including gifts, grants, loans and payments from the federal government, any state agency, any private foundation, organization or individual, or any other source, for the construction, acquisition, reconstruction, rehabilitation and improvement of combined occupancy structures, for the maintenance and repair of such structures, or for the costs of personal service and maintenance and operation of the fund.

2. All moneys of the fund, except as otherwise authorized or provided in this article, shall be paid to the comptroller of the city of New York as agent of the fund, who shall not commingle such moneys with any other moneys. Such moneys shall be deposited in two or more separate bank accounts. The moneys in any account shall be paid out of checks signed by the comptroller on requisition of the chairman of the fund or of such other officer or employee or officers or employees as the fund shall authorize to make such requisition. All deposits of such money shall, if required by the comptroller or the trustees of the fund, be secured by obligations of the United States or of the city or the state of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give such security for such deposits.

3. Subject to the terms of any lease, sublease or other agreement undertaken by the fund, any such moneys of the fund not required for immediate use may, at the discretion of the fund, be invested by the comptroller in obligations of the United States, the state or the city or in obligations the principal and interest of which are guaranteed by the United States, the state or the city.

4. The chairman of the fund shall annually, on or before January first, prepare and submit to the mayor and the director of the budget of the city of New York, on behalf of the trustees of the fund, an itemized budget for the administration of the fund during the city's next succeeding fiscal year and information as to the payment or provision for payment of obligations of the fund expected to be required during such year.

5. The city comptroller, or his legally authorized representative, is hereby authorized and empowered from time to time to examine the books and accounts of the fund including its receipts, disbursements, contracts, reserves, investments, and any other matters relating to its financial standing. Such an examination shall be conducted by the comptroller at least once in every five years; the comptroller is authorized, however, to accept from the fund, in lieu of such an examination, an external examination of its books and accounts made at the request of the trustees of the fund.



460 - Lease and other agreements.

460. Lease and other agreements. 1. Any agreement entered into between the fund and the owner or developer of a proposed combined occupancy structure pursuant to section four hundred fifty-four of this chapter shall provide for (i) the construction, acquisition, reconstruction, rehabilitation or improvement of one or more combined occupancy structures, and the purchase or acquisition of the original furnishings, equipment, machinery and apparatus to be used in the school portion of a combined occupancy structure upon completion of the work, (ii) the reconveyance, retransfer or leasing of all or any portion thereof and of the real property or interest therein related thereto, including real property originally acquired by the board of education in the name of the city of New York, upon the completion of construction, acquisition, reconstruction, rehabilitation or improvement upon such terms and conditions as may be agreed upon in those instances where there has been a prior conveyance, transfer or lease by the Fund to the owner or developer, (iii) the leasing or subleasing of such combined occupancy structures and property, or separately of the school and non-school portions thereof, by the fund upon completion for a term not exceeding ninety-nine years and upon such terms and conditions including annual rental as may be agreed upon, and (iv) the conveyance to the board of education in the name of the city of New York of title to the school portion of any such combined occupancy structures at the expiration of the term of the lease, or any renewal or extension thereof, or upon earlier payment in full of the total amount specified therein, without additional charge therefore. The board of education shall approve any such agreement.

2. a. Any lease, sublease or other agreement entered into between the fund and the owner or developer of a proposed combined occupancy structure shall provide for payment to the fund of the fair market value of such easements, space rights, air rights or other fee or leasehold interests as are to be held or retained by such owner or developer or his successor in interest under the terms of such agreement; provided that where subsidized housing, as hereinafter defined, is intended to be built in or on said easements, space rights, air rights or other fee or leasehold interests, the appropriate document may provide, in the discretion of the fund, for payment to the fund of less than the fair market value of such easements, space rights, air rights, or other fee or leasehold interests. As used in this paragraph, subsidized housing shall mean dwelling units aided by one or more federal, state or municipal programs designed to provide low or moderate income housing.

b. Whenever the easements, space rights, air rights or other fee or leasehold interests held or retained by such owner or developer, if other than the New York city housing authority, and/or the non-school improvements constructed or erected therein or thereon, shall be exempt from real property taxes pursuant to the provisions of section four hundred sixty-eight of this article, such lease, sublease or other agreement shall also provide for the payment to the fund of annual or other periodic amounts equal to the amount of real property taxes that would otherwise have been paid or payable with respect to such easements, space rights, air rights or other fee or leasehold interests, and with respect to the non-school improvements constructed or erected therein or thereon, over the term of such lease, sublease or other agreement. Where such lease, sublease, or other agreement provides for the annual or other periodic payment of a fixed sum or sums as a tax equivalency payment during the term of such a lease, sublease, or other agreement, or any part thereof, the sum or sums to be paid may be either greater or less than the actual amount of real property taxes that would otherwise have been paid or payable with respect to the said property rights affected, if said property rights were not exempt, provided the city shall approve such provision. In the event provision is made for the annual or other periodic payment of a fixed sum or sums as a tax equivalency payment, such lease, sublease, or other agreement may further provide, upon approval by the city of such provision, that (i) such lessee, sublessee or vendee shall be required to pay such fixed sum or sums to the fund during the term of such lease, sublease, or other agreement regardless of whether the said property rights are exempt from real property taxes, (ii) if for any year during such term an ad valorem tax shall be levied and paid by such lessee, sublessee or vendee on the said property rights, such lessee, sublessee or vendee shall receive a credit against any taxes thereafter payable by it to the city the amount of such ad valorem tax paid by it, and (iii) in the event during such term a substitute tax, in place either in whole or in part of a real property tax on said property rights, is levied and paid by such lessee, sublessee or vendee, such lessee, sublessee, or vendee shall receive a credit against any taxes thereafter payable by it to the city for the amount of such substitute tax paid by it.

c. (1) Notwithstanding the provisions of section fifty-two of the public housing law, whenever the New York city housing authority is such owner or developer, such lease, sublease or other agreement shall also provide for the payment by such authority to the fund or the city of such amount, for any year or years, as payment in lieu of real property taxes on the non-school portion constituting a project, as defined by the public housing law, as may be agreed upon among the fund, the city and the authority, and as may be approved by the commissioner of the state division of housing and community renewal if such project is a state project as defined in the public housing law, and by the federal government if such project is a federal project as defined in the public housing law.

(2) For any of the purposes of the public housing law, including, specifically, section seventy-three thereof, and notwithstanding any other provision in the public housing law for establishing the amount of taxes paid or payable with respect to a project for such year and the resulting amount of tax exemption, in computing the amount of tax exemption granted to such non-school portion constituting a project, as defined by the public housing law, the amount of such payment in lieu of taxes paid or payable with respect thereto for any year shall be deemed to be the amount of taxes paid or payable for such year.

3. Any lease, sublease or other agreement entered into between the fund and the city of New York or the board of education pursuant to section four hundred fifty-four of this chapter shall provide for (i) the construction, acquisition, reconstruction, rehabilitation or improvement of one or more combined occupancy structures and (ii) the leasing or subleasing of the school portion of such structures to the city or the board for a term not exceeding ninety-nine years, upon such terms and conditions as may be agreed upon.

4. Every lease, sublease or other agreement executed pursuant to this article shall be subject to the approval of the commissioner of general services and the director of management and budget with respect to all rentals or other payments to be made thereunder by the city of New York, the board of education or by the owner or developer of a combined occupancy structure and shall contain a clause that any agreement of the city of New York thereunder shall be deemed executory to the extent of the moneys available to the city therefor and no liability on account thereof shall be incurred by the city beyond the moneys available for the purpose thereof.



461 - Notes and bonds of the fund.

461. Notes and bonds of the fund. 1. (a) Subject to the provisions of section four hundred sixty-two of this chapter, the fund shall have the power and is hereby authorized from time to time to issue its negotiable bonds and notes in such principal amount as, in the opinion of the fund, shall be necessary, after taking into account other monies which may be available for the purpose, to provide sufficient funds for achieving its corporate purposes, including the construction, acquisition, reconstruction, rehabilitation or improvement of the school portion of combined occupancy structures pursuant to this article, the payment of interest on bonds and notes of the fund, establishment of reserves to secure such bonds and notes, and all other expenditures of the fund incident to and necessary or convenient to carry out its corporate purposes and powers;

(b) The fund shall have power, from time to time, to issue renewal notes, to issue bonds to pay notes and whenever it deem refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded;

(c) Except as may otherwise be expressly provided by the fund, every issue of its notes or bonds shall be general obligations of the fund payable out of any revenues or monies of the fund, subject only to any agreements with the holders of particular notes or bonds pledging any particular receipts or revenues;

(d) Whether or not the notes or bonds are of such form and character as to be negotiable instruments under the provisions of article eight of the uniform commercial code, the notes or bonds shall be and hereby are made negotiable instruments within the meaning of and for all the purposes of the uniform commercial code, subject only to the provisions of the notes or bonds for registration.

2. The notes and bonds of the fund shall be authorized by resolution of the trustees, shall bear such date or dates, and shall mature at such time or times, in the case of any such note, or any renewals thereof, not exceeding five years, from the date of issue of such original note, and in the case of any such bond not exceeding forty years from the date of issue, as such resolution or resolutions may provide. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as such resolution or resolutions may provide. The notes and bonds of the fund may be sold by the fund, at public or private sale, at such price or prices as the fund shall determine. No notes or bonds of the fund may be sold by the fund at private sale, however, unless such sale and the terms thereof have been approved in writing by the city comptroller.

3. Any resolution or resolutions authorizing any notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract with the holders thereof, as to:

(a) pledging all or any part of the fees and charges made or received by the fund, and all or any part of (i) the rentals or other payments to be received by the fund with respect to the school portion of combined occupancy structures financed with the proceeds of such bonds and notes, and (ii) the rentals or other payments to be received by the fund with respect to the non-school portion of combined occupancy structures and (iii) any other monies, assets or accounts received or to be received by the fund or pledged or assigned to the fund to secure the payment of such notes or bonds or of any issue thereof, subject to such agreements with bondholders or noteholders as may then exist;

(b) pledging all or any part of the assets of the fund to secure the payment of such notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist;

(c) the use and disposition of the gross income of the fund in connection with combined occupancy structures financed or constructed, acquired, reconstructed, rehabilitated or improved by it or on its behalf;

(d) the setting aside of reserves or sinking funds and the regulation and disposition thereof;

(e) limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(f) limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured; the refunding of outstanding or other notes or bonds;

(g) the procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(h) limitations on the amount of monies to be expended by the fund for operating, administrative or other expenses of the fund;

(i) vesting in a trustee or trustees such property, rights, powers and duties in trust as the fund may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this article, and limiting or abrogating the right of the bondholders to appoint a trustee under this article or limiting the rights, powers and duties of such trustee;

(j) any other matters, of like or different character, which in any way affect the security or protection of the notes or bonds.

4. It is the intention hereof that any pledge made by the fund shall be valid and binding from the time when the pledge is made; that the monies or property so pledged and thereafter received by the fund shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the fund, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

5. Neither the trustees of the fund nor any person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

6. The fund, subject to such agreements with noteholders or bondholders as may then exist, shall have power out of any funds available therefor to purchase notes or bonds of the fund, which shall thereupon be cancelled, at a price not exceeding (a) if the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

7. Neither the state nor the city of New York shall be liable on the notes or bonds of the fund and such notes and bonds shall not be a debt of the city or the state, and such notes and bonds shall contain on the face thereof a statement to such effect.



462 - Reserve funds, appropriations and other funds and accounts.

462. Reserve funds, appropriations and other funds and accounts. 1. (a) The fund shall create and establish a special fund (herein referred to as capital reserve fund), and, to secure bonds of the fund issued prior to the twenty-fourth day of July, nineteen hundred seventy-six, shall pay into such capital reserve fund (1) any monies appropriated and made available by the state or the city of New York for the purposes of such fund, (2) any proceeds of sale of notes or bonds to the extent provided in the resolution of the fund authorizing the issuance thereof, and (3) any other monies which may be made available to the fund for the purpose of such capital reserve fund from any other source or sources. All moneys held in the capital reserve fund, established for bonds of the fund secured by such capital reserve fund except as hereinafter provided, shall be used solely for the payment of the principal of such bonds as the same mature, required payments to any sinking fund established for the amortization of such term bonds (hereinafter referred to as "sinking fund payments"), the purchase or redemption of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, however, that moneys in such capital reserve fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum amount of principal and interest maturing and becoming due and sinking fund payments required to be made in any succeeding fiscal year on all bonds of the fund secured by the capital reserve fund then outstanding, except for the purpose of paying principal, interest and sinking fund payments becoming due on such bonds of the fund maturing and becoming due and for the payment of which other monies of the fund are not available. For the purposes of this subdivision, in computing the maximum amount of principal maturing in any succeeding calendar year, the principal amount of any term bonds which are to be amortized by sinking fund payments shall not be included in the computation. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof may be transferred to other funds or accounts to the extent it does not reduce the amount of the capital reserve fund below the maximum amount of principal and interest maturing and becoming due and sinking fund payments required to be made in any succeeding calendar year on all bonds of the fund then outstanding secured by the capital reserve fund.

(b) The fund shall not issue bonds secured by the capital reserve fund at any time if the maximum amount of principal and interest maturing and becoming due and sinking fund payments required to be made in a succeeding fiscal year on the bonds then to be issued and on all other bonds of the fund then outstanding secured by the capital reserve fund will exceed the amount of the capital reserve fund at the time of issuance unless the fund, at the time of issuance of such bonds, shall deposit in the capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such fund, will be not less than the maximum amount of principal and interest maturing and becoming due and sinking fund payments required to be made in any succeeding fiscal year on such bonds then to be issued and on all other bonds of the fund then outstanding secured by the capital reserve fund.

(c) To assure the continued operation and solvency of the capital reserve fund for the carrying out of the public purposes of this article, provision is made in paragraph (a) of this subdivision for the accumulation in the capital reserve fund of an amount equal to the maximum amount of principal and interest maturing and becoming due and sinking fund payments required to be made in any succeeding fiscal year on all bonds of the fund then outstanding secured by the capital reserve fund. In order further to assure such maintenance of the capital reserve fund, the board of education shall annually request from the city of New York and pay over to the fund, for deposit in the capital reserve fund, such sum, if any, as shall be certified by the chairman of the fund to the board, the mayor and the director of management and budget of the city of New York as necessary to restore the capital reserve fund to an amount equal to the maximum amount of principal and interest maturing and becoming due and sinking fund payments required to be made in the next succeeding fiscal year on the bonds of the fund then outstanding secured by the capital reserve fund; provided, however, that such sum shall have been first appropriated by the city to the board or shall otherwise have been made lawfully available to the board for such purpose. The chairman of the fund shall annually, not later than the fifteenth day of February in each year, make and deliver to the board, the mayor and the director of management and budget his certificate stating the amount, if any, required to restore the capital reserve fund to the amount aforesaid and the amount so stated, if any, shall be paid to the fund by the board during the then current fiscal year of the fund. In the event of the failure or inability of the board to pay over the stated amount to the fund on or before August first of the same year, the chairman of the fund shall forthwith make and deliver to the comptroller of the state of New York a further certificate restating the amount so required and, after the comptroller of the state of New York shall have given written notice to the commissioner of education, the mayor and director of management and budget, such amount shall be paid over to the fund by the comptroller of the state of New York out of the next payment of state aid apportioned to the city of New York on behalf of the city school district of the city of New York for the support of common schools or such other aid or assistance payable in support of common schools as shall supersede or supplement such state aid for the support of common schools, including federal moneys apportioned by the state to the city of New York on behalf of the city school district for the support of common schools. Any amount so paid over to the fund shall be deducted from the corresponding apportionment of state education aid or other aid or assistance for education otherwise credited to the board of education for its purposes and shall not obligate the state to make or entitle the city or the board of education to receive any additional or increased apportionment or payment of state aid for school purposes.

(d) In computing the amount of the capital reserve fund for the purposes of this section, securities in which all or a portion of such fund shall be invested shall be valued at par, or if purchased at less than par, at their cost to the fund.

2. The fund may create and establish with the comptroller or with a trustee one or more additional funds or accounts and, subject to agreements with bondholders and noteholders, may pay into such funds or accounts (i) fees and charges collected by the fund, (ii) monies which shall be transferred from the capital reserve fund pursuant to the provisions of paragraph (a) of subdivision one of this section, and (iii) any other monies which may be made available to the fund from any other source or sources. The monies held in or credited to any such reserve fund or account may, in the discretion of the fund but subject to agreements with bondholders and noteholders, be used by the fund (a) for the repayment of advances from the city of New York, (b) to reimburse the board of education of the city of New York the reasonable costs of services performed by the board for the fund pursuant to section four hundred fifty-five of this article, (c) to pay all costs, expenses and charges of financing, including fees and expenses of trustees and paying agents, (d) for transfers to the capital reserve fund, (e) for the payment of principal of and interest on bonds or notes issued by the fund when the same shall become due, whether at maturity or on call for redemption, and for the payment of any redemption premium required to be paid where such bonds or notes are redeemed prior to their stated maturities, and to purchase bonds or notes issued by the fund, (f) for such other corporate purposes as the fund in its discretion shall determine and provide, or (g) for payment to the board of education for school purposes.

3. (a) The fund may create and establish one or more special funds (herein referred to as debt service reserve funds), and, to secure bonds of the fund issued on or after the twenty-fourth day of July, nineteen hundred seventy-six, shall pay into each such debt service reserve fund (1) any monies appropriated and made available by the state or city of New York for the purposes of such fund, (2) any proceeds of sale of notes or bonds to the extent provided in the resolution of the fund authorizing the issuance thereof, and (3) any other monies which may be made available to the fund for the purposes of any such debt service reserve fund from any other source or sources. All moneys held in a debt service reserve fund, except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the fund as the same mature, required payments to any sinking fund established for the amortization of term bonds (hereinafter referred to as "sinking fund payments"), so secured, the purchase or redemption of bonds of the fund so secured, the payment of interest on such bonds of the fund so secured or the payment of any redemption premium required to be paid when such bonds secured by a debt service reserve fund are redeemed prior to maturity; provided, however, that moneys in a debt service reserve fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the debt service reserve fund requirement established pursuant to the agreement with the holders of the bonds of the fund secured by such debt service reserve fund, except for the purpose of paying principal of, interest and sinking fund payments becoming due on such bonds of the fund maturing and becoming due and for the payment of which other monies of the fund are not available. Any income or interest earned by, or increment to, a debt service reserve fund due to the investment thereof may be transferred to other funds or accounts to the extent it does not reduce the amount of a debt service reserve fund below the debt service reserve fund requirement.

(b) The fund shall not issue bonds secured by a debt service reserve fund at any time if the amount in such debt service reserve fund is less than the debt service reserve fund requirement at the time of issuance unless the fund, at the time of issuance of such bonds, shall deposit in the debt service reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such fund, will be not less than the debt service reserve fund requirement established by the agreement with the holders of the bonds of the fund secured thereby.

(c) To assure the continued operation and solvency of the fund for the carrying out of the public purposes of this article, provision is made in paragraph (a) of this subdivision for the accumulation in a debt service reserve fund of an amount equal to the debt service reserve fund requirement on all bonds of the fund then outstanding secured by a debt service or debt service reserve fund. In order further to assure such maintenance of a debt service reserve fund, the board of education shall annually request from the city of New York and pay over to the fund after making the payment required by paragraph (c) of subdivision one of this section for deposit in a debt service reserve fund, such sum, if any, as shall be certified by the chairman of the fund to the board, the mayor and the director of the budget of the city of New York as necessary to restore such debt service reserve fund to an amount equal to the debt service reserve fund requirement for the bonds of the fund secured by such debt service reserve fund; provided, however, that such sum shall have been first appropriated by the city to the board or shall otherwise have been made lawfully available to the board for such purpose. The chairman of the fund shall annually, not later than the fifteenth day of February in each year, make and deliver to the board, the mayor and the director of the budget his certificate stating the amount, if any, required to restore a debt service reserve fund to the amount aforesaid and the amount so stated after making the payment required by paragraph (c) of subdivision one of this section if any, shall be paid to the fund by the board during the then current fiscal year of the fund. In the event of the failure or inability of the board to pay over the stated amount to the fund on or before August first of the same year, the chairman of the fund shall forthwith make and deliver to the comptroller of the state of New York a further certificate restating the amount so required and, after the comptroller of the state of New York shall have given written notice to the commissioner, the mayor and director of the budget, such amount after making the payment required by paragraph (c) of subdivision one of this section shall be paid over to the fund by the comptroller of the state of New York out of the next payment of state aid apportioned to the city of New York on behalf of the city school district of the city of New York for the support of common schools or such other aid or assistance payable in support of common schools as shall supersede or supplement such state aid for the support of common schools, including federal moneys apportioned by the state to the city of New York on behalf of the city school district for the support of common schools. Any amount so paid over to the fund under paragraph (c) of subdivision one of this section shall be deducted from the corresponding apportionment of state education aid or other aid or assistance for education otherwise credited to the board of education for its purposes and shall not obligate the state to make or entitle the city or the board of education to receive any additional or increased apportionment or payment of state aid for school purposes.

(d) In computing the amount of any debt service reserve fund for the purposes of this section, securities in which all or a portion of such fund shall be invested shall be valued at par, or if purchased at less than par, at their cost to the fund.

(e) The maximum debt service reserve fund requirement for any debt service reserve fund created pursuant to this subdivision shall not exceed the amount of principal and interest maturing and becoming due and sinking fund payments required to be made in any year on all bonds of the fund secured by such debt service reserve fund. For purposes of this subdivision, in computing the maximum amount of principal maturing in any year, the principal amount of any term bonds which are to be amortized by sinking fund payments shall not be included in the computation.

4. In addition to the funds permitted to be established pursuant to subdivision two hereof, the fund may create and establish with the comptroller or with a trustee one or more additional funds or accounts and, subject to agreements with bondholders and noteholders, may pay into such funds or accounts (i) fees and charges collected by the fund, (ii) monies which shall be transferred from a debt service or reserve fund pursuant to the provisions of paragraph (a) of subdivision one of this section, and (iii) any other monies which may be made available to the fund from any other source or sources. The monies held in or credited to any such fund may, in the discretion of the fund but subject to agreements with bondholders and noteholders, be used by the fund (a) for the repayment of advances from the city of New York, (b) to reimburse the board of education of the city of New York the reasonable costs of services performed by the board for the fund pursuant to section four hundred fifty-five of this article, (c) to pay all costs, expenses and charges of financing, including fees and expenses of trustees and paying agents, (d) for transfers to a debt service or a debt service reserve fund, (e) for the payment of principal, interest and sinking fund payments for any bonds or notes issued by the fund when the same shall become due, whether at maturity or on call for redemption, and for the payment of any redemption premium required to be paid where such bonds or notes are redeemed prior to their stated maturities, and to purchase bonds or notes issued by the fund, (f) for such other corporate purposes as the fund in its discretion shall determine and provide, or (g) for payment to the board of education for school purposes.



463 - Agreement with the state.

463. Agreement with the state. The state does hereby pledge to and agree with the holders of any notes or bonds issued under this article, that the state will not limit or alter the rights hereby vested in the fund to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of such holders until such notes or bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The fund is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.



464 - State and city's right to require redemption of bonds.

464. State and city's right to require redemption of bonds. Notwithstanding and in addition to any provisions for the redemption of bonds which may be contained in any contract with the holders of the bonds, either the state or the city of New York may, upon furnishing sufficient funds therefor, require the fund to redeem, prior to maturity, as a whole, any issue of bonds on any interest payment date not less than twenty years after the date of the bonds of such issue at one hundred five per centum of their face value and accrued interest or at such lower redemption price as may be provided in the bonds in case of the redemption thereof as a whole on the redemption date. Notice of such redemption shall be published in at least two newspapers published and circulating in the city of New York at least twice, the first publication to be at least thirty days before the date of redemption.



465 - Remedies of noteholders and bondholders.

465. Remedies of noteholders and bondholders. 1. In the event that the fund shall default in the payment of principal of or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the fund shall fail or refuse to comply with the provisions of this article, or shall default in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five per centum in aggregate principal amount of the notes or bonds of such issue then outstanding, by instrument or instruments filed in the office of the city clerk of the city of New York and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided.

2. Such trustee may, and upon written request of the holders of twenty-five per centum in principal amount of such notes or bonds then outstanding shall, in his or its own name:

(a) by suit, action or proceeding in accordance with the civil practice law and rules, enforce all rights of the noteholders or bondholders and require the fund to carry out agreements with such noteholders or bondholders and to perform its duties under this article;

(b) bring suit upon such notes or bonds;

(c) by action or suit, require the fund to account as if it were the trustee of an express trust for the holders of such notes or bonds;

(d) by action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds;

(e) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of twenty-five per centum of the principal amount of such notes or bonds then outstanding, annul such declaration and its consequences.

3. Such trustee shall in addition to the foregoing have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

4. The supreme court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of such noteholders or bondholders. The venue of any such suit, action or proceeding shall be laid in the county of New York.

5. Before declaring the principal of notes or bonds due and payable, the trustee shall first give thirty days' notice in writing to the mayor of the city of New York, to the fund, to the board of education of the city of New York and to the attorney general of the state.



466 - Notes and bonds as legal investments.

466. Notes and bonds as legal investments. The notes and bonds of the fund are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.



467 - Actions by and against fund.

467. Actions by and against fund. 1. The state supreme court shall have exclusive jurisdiction of any action, suit or special proceeding brought by or against or involving the fund. The venue of any action, suit or special proceeding brought against the fund shall be laid in the city and county of New York.

2. In every action against the fund for damages, for injuries to real or personal property, or for the destruction thereof, or for personal injuries or death, the complaint shall contain an allegation that at least thirty days have elapsed since the demand, claim or claims upon which such action is founded were presented to a trustee or officer of the fund and that the fund has neglected or refused to make an adjustment or payment thereof for thirty days after such presentment.

3. Except in an action for wrongful death, an action against the fund for damages for injuries to real or personal property, or for the destruction thereof, or for personal injuries, alleged to have been sustained, shall not be commenced more than one year and ninety days after the cause of action therefor shall have accrued, nor unless a notice of claim shall have been served on the fund within the time limit established by, and in compliance with all requirements of section fifty-e of the general municipal law. An action against the fund for wrongful death shall be commenced in accordance with the notice of claim and time limitation provisions of title eleven of article nine of the public authorities law.



468 - Exemptions from taxation.

468. Exemptions from taxation. 1. It is hereby declared that the creation of the fund and the carrying out of its corporate purposes is in all respects for the benefit of the people of the city and state of New York and for the improvement of their health, safety, welfare and security and is a public purpose and the fund shall be regarded as performing a governmental function in the exercise of the powers conferred upon it by this article.

2. The monies and properties of the fund, including all properties constructed, acquired, reconstructed, rehabilitated or improved by it or on its behalf and all properties under its jurisdiction, control or supervision, and all of its operations and activities shall be exempt from taxation.

3. The notes and bonds of the fund issued pursuant to this article, and the income therefrom, and all fees, charges, rents, gifts, grants, revenues, receipts and other monies received or to be received by the fund shall at all times be free from taxation, except for estate and gift taxes and taxes on transfers.



469 - Annual report of trustees.

469. Annual report of trustees. The trustees of the fund shall submit to the mayor, the board of education and the city council of the city of New York annually on or before February first, a full report of its activities and operations through the thirtieth day of the preceding June, including: (1) details as to projects in planning, projects in the process of construction, acquisition, reconstruction, rehabilitation or improvement, and projects completed; (2) the performance record of the trustees in completing construction in accordance with the desired completion dates and within the estimated costs; (3) the architects, engineers and other private consultants engaged by the trustees of the fund on a contract basis and a statement of the total amount paid and yet to be paid, or estimated yet to be paid, under each such contract; (4) the moneys made available for the purposes of the fund; (5) details as to any lease, sublease or agreement executed by the trustees of the fund and the annual rentals to be paid or received on account thereof; (6) its assets and liabilities at the end of the fiscal year, including the status of reserve funds and other funds and accounts; (7) a schedule of its bonds and notes outstanding at the end of its fiscal year, together with the amounts redeemed and incurred during such fiscal year, and such other information related to the activities and operation of the fund as the trustees may consider pertinent.



470 - Article not affected if in part unconstitutional or ineffective.

470. Article not affected if in part unconstitutional or ineffective. If any section, subdivision, paragraph, sentence, clause or provision of this article shall be unconstitutional or be ineffective in whole or in part, to the extent that it is not unconstitutional or ineffective, it shall be valid or effective and no other section, subdivision, paragraph, sentence, clause or provision shall on account thereof be deemed invalid or ineffective.



471 - Inconsistent provisions of other laws superseded.

471. Inconsistent provisions of other laws superseded. Insofar as the provisions of this article are inconsistent with the provisions of any other general, special or local law, or with the provisions of any charter or ordinance, the provisions of this article shall be controlling. The provisions of this article shall not be deemed to prevent the city of New York from financing the cost of acquiring, constructing, reconstructing, rehabilitating or improving one or more school buildings by the issuance of bonds or capital notes pursuant to the local finance law.






Article 10-B - (475 - 495) CITY OF YONKERS EDUCATIONAL CONSTRUCTION FUND

475 - Short title.

475. Short title. This article may be cited as the "City of Yonkers Educational Construction Fund Act".



476 - Definitions.

476. Definitions. As used or referred to in this article, unless a different meaning clearly appears from the context:

1. "Board" or "board of education" shall mean the board of education of the city of Yonkers.

2. "Bonds" and "notes" shall mean bonds and notes respectively, issued by the fund pursuant to this article.

3. "City" shall mean the city of Yonkers.

4. "City agency" shall mean any officer, administration, department, board, commission, bureau, division, agency or instrumentality of the city of Yonkers.

5. "Combined occupancy structure" shall mean any improvement on real property or any interests therein or thereto, including fee interests, easements, space rights or air rights, containing school accommodations or other facilities of the board of education of the city of Yonkers in combination with other compatible and lawful non-school uses designed and intended to increase, from both a planning and an economic viewpoint, the efficient utilization of available land areas. A combined occupancy structure shall also include a structure in a project or development under the auspices of the fund wherein non-school portions of structures placed upon the overall site are not built in space rights over the school portion, so long as some part of the non-school portion is constructed over the school.

6. "Commissioner of education" shall mean the commissioner of education of the state of New York.

7. "Corporation counsel" shall mean the corporation counsel of the city of Yonkers.

8. "Developer" shall mean and include any private individual, partnership, trust or private or public corporation approved by the board of education as being qualified and eligible to enter into one or more leases, subleases or other agreements with the fund providing for the construction, acquisition, reconstruction, rehabilitation or improvement of one or more combined occupancy structures; which agreements shall be subject to approval by the board of education.

9. "Commissioner of finance" shall mean the commissioner of finance of the city of Yonkers.

10. "Fund" shall mean the corporate governmental agency created by section four hundred seventy-seven of this article.

11. "Governor" shall mean the governor of the state of New York.

12. "Letting agency" shall mean and include the board of education or any other city agency which by agreement with the fund is to award the contracts for a particular construction, reconstruction, rehabilitation or improvement; or the fund itself, if it is to award such contracts.

13. "Mayor" shall mean the mayor of the city of Yonkers.

14. "Owner" shall mean and include any private individual, partnership, trust or private or public corporation, taking possession of the non-school portion of a combined occupancy structure pursuant to a lease, sub-lease, conveyance or other agreement, or acquiring fee title to or a leasehold or other interest in such non-school portion.

15. "Planning commission" shall mean the planning commission of the city of Yonkers.

16. "Real property" shall mean lands, waters, rights in lands or waters, structures, franchises and interests in land, including air or space rights, and any and all other things and rights usually included within the same term and includes also any and all interests in such property less than full title, such as easements permanent or temporary, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments in every estate, interest or right, legal or equitable.

17. "School building" shall mean a separate structure entirely devoted to use and occupancy for public school purposes; including incidental and appurtenant recreational and other facilities.

18. "School portion" or "school portion of combined occupancy structure" shall mean that portion of a combined occupancy structure designed, constructed, reconstructed, rehabilitated or improved for use and occupancy for public school purposes; including incidental and appurtenant recreational and other facilities.

19. "State" shall mean the state of New York.



477 - City of Yonkers educational construction fund.

477. City of Yonkers educational construction fund. 1. There is hereby created the "city of Yonkers educational construction fund." The fund shall be a corporate governmental agency constituting a public benefit corporation. It shall be administered by a board of trustees consisting of the chairman of the board of education of the city of Yonkers, four members of such board appointed by the president thereof and four members appointed by the mayor of the city of Yonkers. The chairman of the board of education shall be the chairman of the fund. The chairman and the trustees who are members of the board of education shall serve during their terms of office as chairman and members, respectively, of the board of education. The members first appointed by the mayor shall serve for terms ending two, three, four and five years, respectively, from the date of their appointment. Their successors shall serve for terms of five years each.

2. The trustees of the fund shall serve without salary, but each trustee shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of his official duties.

3. The trustees of the fund may engage in private employment, or in a profession or business, subject to the limitations contained in article eighteen of the general municipal law. The fund shall, for the purposes of such article, be a "municipal agency", and the trustees thereof shall be "officers" of the agency.

4. Notwithstanding any inconsistent provisions of law, general, special or local, no officer or employee of the state, or of any civil division thereof, shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of appointment as a trustee, officer or agent of the fund; provided, however, that a trustee, officer or agent who holds such other public office or employment shall receive no additional compensation, fee or allowance for services rendered pursuant to this article, but shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of such services.

5. Any trustee may be removed by the commissioner of education for cause shown after having been given notice of the charge and an opportunity of defense, in the manner provided in this chapter for the removal of members of boards of education of city school districts.

6. The chairman of the fund shall preside over all meetings of the trustees and shall have such other duties as the trustees may direct. A vice-chairman who shall preside over all meetings of the fund in the absence of the chairman and who shall have such other duties as the trustees may direct may be designated from time to time by the trustees from among the other trustees.

7. The powers of the fund shall be vested in and exercised by no less than six of the trustees then in office. The fund may delegate to one or more of its trustees, or officers, agents or employees, such powers and duties as the trustees may deem proper, provided, however, that all contracts involving an estimated expense of ten thousand dollars or more and all leases, subleases or other agreements to be entered into pursuant to this article shall be approved prior to execution by no less than five trustees of the fund.

8. The fund may appoint such officers, employees and agents as it may deem advisable and may prescribe their duties and fix their compensation.



478 - General powers and duties of fund.

478. General powers and duties of fund. The fund shall have the following powers in addition to those specifically conferred elsewhere in this article:

1. To sue and be sued;

2. To have a seal and alter the same at pleasure;

3. To make and alter by-laws for its organization and internal management;

4. With the approval of the commissioner of finance of the city of Yonkers to prescribe a system of accounts;

5. To make rules and regulations governing the exercise of its corporate powers and the fulfillment of its corporate purposes under this article, which rules and regulations shall be filed with the secretary of state in the manner provided by section one hundred two of the executive law;

6. With the approval of the board of education, to purchase, receive, lease or otherwise acquire real and personal property necessary or convenient for its corporate purposes;

7. Subject to the terms and conditions of any lease, sublease or other agreement with the board of education, to possess, hold, use and improve real and personal property acquired by or on behalf of the fund so long as its corporate existence shall continue;

8. Upon a two-thirds vote of the trustees of the fund, and subject to the approval of the board of education, to design, construct, acquire, reconstruct, rehabilitate and improve combined occupancy structures and incidental or appurtenant facilities thereto, or cause such structures and facilities to be designed, constructed, acquired, reconstructed, rehabilitated and improved in accordance with the provisions of this article;

9. In connection with such design, construction, acquisition, reconstruction, rehabilitation and improvement, to install or cause to be installed water, sewer, gas, electrical, telephone, heating, air conditioning and other utility services, including appropriate connections;

10. Subject to the terms and conditions of any lease, sublease or other agreement with the board of education, to maintain, repair and keep up the real property held by it and all combined occupancy structures and facilities constructed, acquired, reconstructed, rehabilitated or improved pursuant to this article;

11. Subject to the terms and conditions of any lease, sublease or other agreement with third parties and to the determination of the board of education that such real property is unnecessary for the present or foreseeable future school building needs of the city of Yonkers, to surrender to the appropriate city official, for other public use or for sale, lease or other disposition in accordance with law, real property held by the fund for its corporate purposes;

12. Subject to the approval of the corporation counsel as to form, to make and execute contracts, leases, subleases, and all other instruments or agreements necessary or convenient for the exercise of its corporate powers and the fulfillment of its corporate purposes under this article; the term of any such lease or sublease or renewal thereof shall not be limited by any provision of any general, special or local law or charter applicable to the city of Yonkers or to the board of education of the city of Yonkers;

13. To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

14. With the consent of the board of education to use the agents, employees and facilities of the board;

15. To engage the services of construction, engineering, architectural, legal and financial consultants, surveyors and appraisers, on a contract basis or as employees, for professional service and technical assistance and advice;

16. To assist generally, the public works department of the city of Yonkers in making land surveys, topographical surveys and valuation appraisals of real property sought to be acquired by the board of education of the city of Yonkers;

17. To borrow money and issue negotiable notes, bonds or other obligations and to provide for the rights of the holders thereof;

18. To invest any funds held in reserves or sinking funds, or any funds not required for immediate use or disbursement, at the discretion of the fund, in obligations of the city, the state or the United States government or obligations the principal and interest of which are guaranteed by the city, the state or the United States government;

19. To accept any gifts or grants or loans of funds and property or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or from any other source and to comply, subject to the provisions of this article, with the terms and conditions thereof;

20. At the request or with the approval of the board of education, to grant, sell, lease or otherwise transfer without public auction or bidding any real property or any rights or interests therein or thereto, including fee interests, easements, space rights or air rights, held by it and occupied or reserved for school purposes and needed therefor, to a private individual or private or public corporation solely and exclusively for the purpose of developing and constructing therein or thereon a combined occupancy structure, or a part or portion thereof, within the meaning of this article subject to a prior and enforceable agreement approved by the board of education for the reconveyance, retransfer or lease back of the school portion thereof, upon completion, for use and occupancy by the said board of education; provided, however, that no such sale, lease or transfer of lands or rights therein or thereto is authorized where the development of a combined occupancy structure contemplates the erection of nonschool facilities or improvements over an existing school or playground unless such combined occupancy structure to be constructed over such playground shall provide playground area at least equal in size to the then existing playground area;

21. At the request or with the approval of the board of education, to contract with the owner or other developer of a combined occupancy structure for the purchase or lease of the school portion thereof upon completion for use and occupancy by the board of education of the city of Yonkers;

22. To grant, sell, lease, sublease or otherwise convey the school portion of combined occupancy structures to the city of Yonkers for use and occupancy by the board of education of the city of Yonkers; and

23. To do any and all things necessary or convenient to carry out its corporate purposes and exercise the powers given and granted to it in this article.



479 - Relationship with the board of education of the city of Yonkers.

479. Relationship with the board of education of the city of Yonkers. In order most effectively to carry out its corporate purposes, the fund shall cooperate with the commissioner of finance and the board of education of the city of Yonkers in matters relating to land acquisition and capital planning for school buildings and facilities. During the course of construction, reconstruction, rehabilitation and improvement of combined occupancy structures the fund shall consult with personnel of such board as the work progresses in matters relating to space requirements, site plans, architectural concept, and substantial changes in the plans and specifications there- for, and in matters relating to the original furnishings, equipment, machinery and apparatus needed to furnish and equip the school portion of such buildings and structures, upon the completion of work. The board, on its part, shall perform such functions and services for the fund as may be requested and the fund shall pay to the board, from any monies of the fund available for such purpose, the reasonable cost of such functions and services.



480 - Special provisions relating to acquisition and transfer of real property.

480. Special provisions relating to acquisition and transfer of real property. Notwithstanding any contrary provisions of any general, special or local law, charter or ordinance: 1. Provided that the trustees of the fund shall have formally approved by a two-thirds vote the acquisition of such real property for the development of one or more combined occupancy structures, any public corporation or officer responsible for the acquisition of real property for school purposes in the city of Yonkers is hereby authorized for and on behalf and in the name of the city of Yonkers, to execute and deliver to the fund, on such terms and for such consideration, if any, as may be determined by such public corporation or officer and the fund, but not to exceed the cost of acquisition thereof and the cost of improvements thereon, a lease for a term not exceeding ninety-nine years, or a quitclaim deed conveying to the fund all right, title and interest of such public corporation and of the city of Yonkers in and to any of the lands acquired by such public corporation or officer for school purposes, and in and to any of the improvements thereon, for the purpose of constructing, reconstructing, rehabilitating or improving thereon one or more combined occupancy structures pursuant to this article for subsequent lease or sublease of the school portion of such combined occupancy structures to such public corporation or officer, in accordance with the terms of an agreement entered into among them pursuant to this article. The fund is hereby authorized to accept such lease or conveyance; to lease, sublease or otherwise transfer or convey, such lands and improvements and all or any part of the buildings or structures constructed, reconstructed, rehabilitated or improved thereon, to third parties and to such public corporation or officer in accordance with the provisions of this article, and to hold the same subject to the terms of any such lease, conveyance, sublease or other agreement; and such public corporation or officer is hereby authorized to lease or sublease from the fund any such lands or improvements or the school portion of any combined occupancy structure, constructed, reconstructed, rehabilitated or improved thereon pursuant to this article or other provisions of law, and to hold such lands, improvements, buildings and school portions of combined occupancy structures subject to the terms of any such lease, sublease or other agreement.

2. In the event that the fund shall fail, within five years from the date of a lease or conveyance authorized pursuant to subdivision one of this section, to construct, reconstruct, rehabilitate or improve the buildings or structures thereon for which the conveyance was made, as provided for in a lease, sublease or other agreement entered into with such public corporation or officer, or in the event that such buildings or structures shall cease to be used for the purposes intended, then and in either event but subject to the terms of any lease, sublease or other agreement undertaken by the fund, such lands, and the improvements and buildings or structures thereon, shall revert to the city of Yonkers with right of re-entry thereupon, and such lease or deed shall be made subject to such conditions; provided, however, that as a condition precedent to the exercise of such right of re-entry the city of Yonkers, or such public corporation or officer, shall pay to the fund an amount equal to the purchase price of such lands and improvements, the depreciated cost of any buildings or structures constructed, reconstructed, rehabilitated or improved thereon, and all other costs of the fund incident to the acquisition of such lands and the financing of construction, reconstruction, rehabilitation or improvement relating to such buildings or structures, all as provided in the aforesaid lease, sublease or other agreement entered into with such public corporation or officer.



481 - Plans and specifications.

481. Plans and specifications. 1. (a) No combined occupancy structure shall be acquired, leased, erected, repaired, enlarged or remodeled by the fund until the detailed plans and specifications and cost estimates for the school portion thereof have been submitted to the board of education and its approval has been endorsed thereon.

(b) The board of education shall also review and approve the architectural concept, including an outline of the plans and specifications therefor, of the non-school portion of any combined occupancy structure to be erected, repaired, enlarged or remodeled in accordance with the provisions of any lease or other agreement between the fund and any developer.

2. Notwithstanding any other provision of law applicable to the city school district of the city of Yonkers or the board of education of the city of Yonkers, such district and such board shall only be required to submit an outline of the plans and specifications for a combined occupancy structure, and for the school portion thereof, to the commissioner of education for his information.

3. Every contract, lease or other agreement executed by or on behalf of the fund which makes provision for the construction, acquisition, reconstruction, rehabilitation or improvement of the school portion of any combined occupancy structure shall include a provision that the architect who designed the facility, or an architect or engineer retained specifically for the purpose of supervision, shall supervise the work to be performed through to completion and shall see to it that the materials furnished are in accordance with the drawings, plans, specifications and contractual provisions therefor.



482 - Letting of construction contracts.

482. Letting of construction contracts. 1. Any contract let by the fund or by any letting agency on behalf of the fund for the construction, reconstruction, rehabilitation or improvement of a combined occupancy structure or of the school portion thereof, shall be in conformity with the provisions of section one hundred one of the general municipal law.

2. Except as otherwise provided in section two hundred twenty-two of the labor law, every contract, lease or other agreement entered into by or on behalf of the fund for the acquisition, lease, construction, reconstruction, rehabilitation or improvement of any combined occupancy structure shall contain a provision that, when the entire cost of any such contemplated construction, reconstruction, rehabilitation or improvement shall exceed three million dollars in the counties of the Bronx, Kings, New York, Queens, and Richmond; one million five hundred thousand dollars in the counties of Nassau, Suffolk and Westchester; and five hundred thousand dollars in all other counties within the state, separate specifications shall be prepared for the following three subdivisions of the work to be performed:

a. Plumbing and gas fitting;

b. Steam heating, hot water heating, ventilating and air conditioning apparatus; and

c. Electric wiring and standard illuminating fixtures.

Such specifications shall be drawn so as to permit the letting of separate and independent contracts for each of the above three subdivisions of work. Except as otherwise provided by the public housing law, the provisions of which shall apply when the developer is the Yonkers city housing authority, every developer or general contractor undertaking the construction, reconstruction, rehabilitation or improvement of any such combined occupancy structure pursuant to or in furtherance of the provisions of this article shall let separate contracts to the lowest responsible bidder for the three subdivisions of the above specified work to persons, firms or corporations approved by the chairman of the fund as being qualified, responsible and reliable bidders engaged in these classes of work. All such qualified bidders engaged in the above specified work shall be entitled to bid and to receive, upon request, a copy of the plans and specifications. All such bids shall be submitted to the fund and shall be opened publicly at a stated time and place.

2-a. Each bidder on a public work contract, where the preparation of separate specifications is not required, shall submit with its bid a separate sealed list that names each subcontractor that the bidder will use to perform work on the contract, and the agreed-upon amount to be paid to each, for: a. plumbing and gas fitting, b. steam heating, hot water heating, ventilating and air conditioning apparatus and c. electric wiring and standard illuminating fixtures. After the low bid is announced, the sealed list of subcontractors submitted with such low bid shall be opened and the names of such subcontractors shall be announced, and thereafter any change of subcontractor or agreed-upon amount to be paid to each shall require the approval of the public owner, upon a showing presented to the public owner of legitimate construction need for such change, which shall be open to public inspection. Legitimate construction need shall include, but not be limited to, a change in project specifications, a change in construction material costs, a change to subcontractor status as determined pursuant to paragraph (e) of subdivision two of section two hundred twenty-two of the labor law, or the subcontractor has become otherwise unwilling, unable or unavailable to perform the subcontract. The sealed lists of subcontractors submitted by all other bidders shall be returned to them unopened after the contract award.

3. a. In addition to other bond or bonds, if any, required by law for the completion of the school portion of a combined occupancy structure, or in the absence of any such requirement, the fund shall nevertheless require, prior to the approval of any lease or other agreement providing for the construction, reconstruction, rehabilitation or improvement of any combined occupancy structure, that the developer, if other than the Yonkers city housing authority, or general contractor, furnish a bond guaranteeing prompt payment of moneys due to all persons furnishing labor or materials to or for the person furnishing said bond or to his or her subcontractors in the prosecution of the entire work provided for in such lease or other agreement. Whenever the developer is the Yonkers city housing authority, it shall require each of its contractors to furnish such bond to said authority and fund with respect to the work to be performed and materials supplied by such contractor, and no separate or other payment bond shall be required to be furnished to the fund.

b. A copy of such payment bond shall be kept in the office of the chairman of the fund and a copy shall also be kept in the office of the board of education; such copies shall be open to public inspection.

c. Every person who has furnished labor or material, to or for the developer or general contractor or contractor furnishing such payment bond or to his or her subcontractors in the prosecution of the work provided for in the lease or other agreement for which the bond is furnished and who has not been paid in full therefor before the expiration of a period of ninety days after the day on which the last of the labor was performed or material was furnished by him or her for which the claim is made, shall have the right to sue on such payment bond in his or her own name for the amount, or the balance thereof, unpaid at the time of commencement of the action; provided, however, that a person having a direct contractual relationship with a subcontractor of the developer or contractor furnishing the payment bond but no contractual relationship express or implied with such developer or contractor shall not have a right of action upon the bond unless he or she shall have given written notice to such developer or contractor furnishing the bond within ninety days from the date on which the last of the labor was performed or the last of the material was furnished, for which his or her claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or for whom the labor was performed. The notice shall be served by delivering the same personally to the developer or contractor furnishing said bond or by mailing the same by registered mail, postage prepaid, in an envelope addressed to such developer or contractor at any place where he or she maintains an office or conducts his or her business or at his or her residence.



483 - Resources of the fund.

483. Resources of the fund. 1. The fund may receive, accept, invest, administer, expend and disburse for its corporate purposes appropriations or advances from the city of Yonkers, and other revenues and moneys made available or to be made available to the fund from any or all sources, including gifts, grants, loans and payments from the federal government, any state agency, any private foundation, organization or individual, or any other source, for the construction, acquisition, reconstruction, rehabilitation and improvement of combined occupancy structures, for the maintenance and repair of such structures, or for the costs of personal service and maintenance and operation of the fund.

2. All moneys of the fund, except as otherwise authorized or provided in this article, shall be paid to the comptroller of the city of Yonkers as agent of the fund, who shall not commingle such moneys with any other moneys. Such moneys shall be deposited in two or more separate bank accounts. The moneys in any account shall be paid out of checks signed by the commissioner of finance on requisition of the chairman of the fund or of such other officer or employee or officers or employees as the fund shall authorize to make such requisition. All deposits of such money shall, if required by the comptroller or the trustees of the fund, be secured by obligations of the United States or of the city or the state of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give such security for such deposits.

3. Subject to the terms of any lease, sublease or other agreement undertaken by the fund, any such moneys of the fund not required for immediate use may, at the discretion of the fund, be invested by the commissioner of finance in obligations of the United States, the state or the city or in obligations the principal and interest of which are guaranteed by the United States, the state or the city.

4. The chairman of the fund shall annually, on or before January first, prepare and submit to the mayor of the city of Yonkers, on behalf of the trustees of the fund, an itemized budget for the administration of the fund during the city's next succeeding fiscal year and information as to the payment or provision for payment of obligations of the fund expected to be required during such year.

5. The commissioner of finance, or his legally authorized representative, is hereby authorized and empowered from time to time to examine the books and accounts of the fund including its receipts, disbursements, contracts, reserves, investments, and any other matters relating to its financial standing. Such an examination shall be conducted by the commissioner of finance at least once in every five years; the commissioner of finance is authorized, however, to accept from the fund, in lieu of such an examination, an external examination of its books and accounts made at the request of the trustees of the fund.



484 - Lease and other agreements.

484. Lease and other agreements. 1. Any agreement entered into between the fund and the owner or developer of a proposed combined occupancy structure pursuant to section four hundred seventy-eight of this chapter shall provide for (i) the construction, acquisition, reconstruction, rehabilitation or improvement of one or more combined occupancy structures, and the purchase or acquisition of the original furnishings, equipment, machinery and apparatus to be used in the school portion of a combined occupancy structure upon completion of the work, (ii) the reconveyance, retransfer or leasing of all or any portion thereof and of the real property or interest therein related thereto, including real property originally acquired by the board of education in the name of the city of Yonkers, upon the completion of construction, acquisition, reconstruction, rehabilitation or improvement upon such terms and conditions as may be agreed upon, (iii) the leasing or subleasing of such combined occupancy structures and property, or separately of the school and non-school portions thereof, by the fund upon completion for a term not exceeding ninety-nine years and upon such terms and conditions including annual rental as may be agreed upon, and (iv) the conveyance to the board of education in the name of the city of Yonkers of title to the school portion of any such combined occupancy structure at the expiration of the term of the lease, or any renewal or extension thereof, or upon earlier payment in full of the total amount specified therein, without additional charge therefor. The board of education shall approve any such agreement and shall be a party thereto.

2. a. Any lease, sublease or other agreement entered into between the fund and the owner or developer of a proposed combined occupancy structure shall provide for payment to the fund of the fair market value of such easements, space rights, air rights or other fee or leasehold interests as are to be held or retained by such owner or developer or his successor in interest under the terms of such agreement.

b. Whenever the easements, space rights, air rights or other fee or leasehold interests held or retained by such owner or developer, if other than the Yonkers city housing authority, and/or the non-school improvements constructed or erected therein or thereon, shall be exempt from real property taxes pursuant to the provisions of section four hundred ninety-two of this article, such lease, sublease or other agreement shall also provide for the payment to the fund of annual or other periodic amounts equal to the amount of real property taxes that would otherwise have been paid or payable with respect to such easements, space rights, air rights or other fee or leasehold interests, and with respect to the non-school improvements constructed or erected therein or thereon, over the term of such lease, sublease or other agreement.

c. (1) Notwithstanding the provisions of section fifty-two of the public housing law, whenever the Yonkers city housing authority is such owner or developer, such lease, sublease or other agreement shall also provide for the payment by such authority to the fund or the city of such amount, for any year or years, as payment in lieu of real property taxes on the non-school portion constituting a project, as defined by the public housing law, as may be agreed upon among the fund, the city and the authority, and as may be approved by the commissioner of the state division of housing and community renewal if such project is a state project as defined in the public housing law, and by the federal government if such project is a federal project as defined in the public housing law.

(2) For any of the purposes of the public housing law, including, specifically, section seventy-three thereof, and notwithstanding any other provision in the public housing law for establishing the amount of taxes paid or payable with respect to a project for such year and the resulting amount of tax exemption, in computing the amount of tax exemption granted to such non-school portion constituting a project, as defined by the public housing law, the amount of such payment in lieu of taxes paid or payable with respect thereto for any year shall be deemed to be the amount of taxes paid or payable for such year.

3. Any lease, sublease or other agreement entered into between the fund and city of Yonkers or the board of education pursuant to section four hundred fifty-four of this chapter shall provide for (i) the construction, acquisition, reconstruction, rehabilitation or improvement of one or more combined occupancy structures and (ii) the leasing or subleasing of the school portion of such structures to the city or the board at an annual cost or rental not in excess of the average annual cost or rental of comparable new public school facilities in the city of Yonkers and for a term not exceeding ninety-nine years, and upon such other terms and conditions as may be agreed upon.

4. Every lease, sublease or other agreement executed pursuant to this article shall be subject to the approval of the commissioner of finance with respect to all rentals or other payments to be made thereunder by the city of Yonkers, the board of education or by the owner or developer of a combined occupancy structure and shall contain a clause that any agreement of the city of Yonkers thereunder shall be deemed executory to the extent of the moneys available to the city therefor and no liability on account thereof shall be incurred by the city beyond the moneys available for the purpose thereof.



485 - Notes and bonds of the fund.

485. Notes and bonds of the fund. 1. (a) Subject to the provisions of section four hundred eighty-six of this chapter, the fund shall have the power and is hereby authorized from time to time to issue its negotiable bonds and notes in such principal amount as, in the opinion of the fund, shall be necessary, after taking into account other monies which may be available for the purpose, to provide sufficient funds for achieving its corporate purposes, including the construction, acquisition, reconstruction, rehabilitation or improvement of the school portion of combined occupancy structures pursuant to this article, the payment of interest on bonds and notes of the fund, establishment of reserves to secure such bonds and notes, and all other expenditures of the fund incident to and necessary or convenient to carry out its corporate purposes and powers;

(b) The fund shall have power, from time to time, to issue renewal notes, to issue bonds to pay notes and, whenever it deem refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded;

(c) Except as may otherwise be expressly provided by the fund, every issue of its notes or bonds shall be general obligations of the fund payable out of any revenues or monies of the fund, subject only to any agreements with the holders of particular notes or bonds pledging any particular receipts or revenues;

(d) Whether or not the notes or bonds are of such form and character as to be negotiable instruments under the provisions of article eight of the uniform commercial code, the notes or bonds shall be and hereby are made negotiable instruments within the meaning of and for all the purposes of the uniform commercial code, subject only to the provisions of the notes or bonds for registration.

2. The notes and bonds of the fund shall be authorized by resolution of the trustees, shall bear such date or dates, and shall mature at such time or times, in the case of any such note, or any renewals thereof, not exceeding five years, from the date of issue of such original note, and in the case of any such bond not exceeding forty years from the date of issue, as such resolution or resolutions may provide. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as such resolution or resolutions may provide. The notes and bonds of the fund may be sold by the fund, at public or private sale, at such price or prices as the fund shall determine. No notes or bonds of the fund may be sold by the fund at private sale, however, unless such sale and the terms thereof have been approved in writing by the city comptroller.

3. Any resolution or resolutions authorizing any notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract with the holders thereof, as to:

(a) pledging all or any part of the fees and charges made or received by the fund, and all or any part of (i) the rentals or other payments to be received by the fund with respect to the school portion of combined occupancy structures financed with the proceeds of such bonds and notes, and (ii) the rentals or other payments to be received by the fund with respect to the non-school portion of combined occupancy structures and (iii) any other monies, assets or accounts received or to be received by the fund or pledged or assigned to the fund to secure the payment of such notes or bonds or of any issue thereof, subject to such agreements with bondholders or noteholders as may then exist;

(b) pledging all or any part of the assets of the fund to secure the payment of such notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist;

(c) the use and disposition of the gross income of the fund in connection with combined occupancy structures financed or constructed, acquired, reconstructed, rehabilitated or improved by it or on its behalf;

(d) the setting aside of reserves or sinking funds and the regu- lation and disposition thereof;

(e) limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(f) limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured; the refunding of outstanding or other notes or bonds;

(g) the procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(h) limitations on the amount of monies to be expended by the fund for operating, administrative or other expenses of the fund;

(i) vesting in a trustee or trustees such property, rights, powers and duties in trust as the fund may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this article, and limiting or abrogating the right of the bondholders to appoint a trustee under this article or limiting the rights, powers and duties of such trustee;

(j) any other matters, of like or different character, which in any way affect the security or protection of the notes or bonds.

4. It is the intention hereof that any pledge made by the fund shall be valid and binding from the time when the pledge is made; that the monies or property so pledged and thereafter received by the fund shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the fund, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

5. Neither the trustees of the fund nor any person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

6. The fund, subject to such agreements with noteholders or bondholders as may then exist, shall have power out of any funds available therefor to purchase notes or bonds of the fund, which shall thereupon be cancelled, at a price not exceeding (a) if the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

7. Neither the state nor the city of Yonkers shall be liable on the notes or bonds of the fund and such notes and bonds shall not be a debt of the city or the state, and such notes and bonds shall contain on the face thereof a statement to such effect.



486 - Reserve funds, appropriations and other funds and accounts.

486. Reserve funds, appropriations and other funds and accounts. 1. (a) The fund shall create and establish a special fund (herein referred to as capital reserve fund), and shall pay into such capital reserve fund (1)any monies appropriated and made available by the state or the city of Yonkers for the purposes of such fund, (2) any proceeds of sale of notes or bonds to the extent provided in the resolution of the fund authorizing the issuance thereof, and (3) any other monies which may be made available to the fund for the purpose of such capital reserve fund from any other source or sources. All monies held in the capital reserve fund, except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the fund as the same mature, the purchase of bonds of the fund, the payment of interest on such bonds of the fund or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, however, that moneys in such capital reserve fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum amount of principal and interest maturing and becoming due in any succeeding fiscal year on all bonds of the fund then outstanding, except for the purpose of paying principal of and interest on such bonds of the fund maturing and becoming due and for the payment of which other monies of the fund are not available. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof may be transferred to other funds or accounts to the extent it does not reduce the amount of the capital reserve fund below the maximum amount of principal and interest maturing and becoming due in any succeeding calendar year on all bonds of the fund then outstanding.

(b) The fund shall not issue bonds at any time if the maximum amount of principal and interest maturing and becoming due in a succeeding fiscal year on such bonds then to be issued and on all other bonds of the fund then outstanding will exceed the amount of the capital reserve fund at the time of issuance unless the fund, at the time of issuance of such bonds, shall deposit in the capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such fund, will be not less than the maximum amount of principal and interest maturing and becoming due in any succeeding fiscal year on such bonds then to be issued and on all other bonds of the fund then outstanding.

(c) To assure the continued operation and solvency of the fund for the carrying out of the public purposes of this article, provision is made in paragraph (a) of this subdivision for the accumulation in the capital reserve fund of an amount equal to the maximum amount of principal and interest maturing and becoming due in any succeeding fiscal year on all bonds of the fund then outstanding. In order further to assure such maintenance of the capital reserve fund, the board of education shall annually request from the city of Yonkers and pay over to the fund, for deposit in the capital reserve fund, such sum, if any, as shall be certified by the chairman of the fund to the board, the mayor and the director of the budget of the city of Yonkers as necessary to restore the capital reserve fund to an amount equal to the maximum amount of principal and interest maturing and becoming due in the next succeeding fiscal year on the bonds of the fund then outstanding; provided, however, that such sum shall have been first appropriated by the city to the board or shall otherwise have been made lawfully available to the board for such purpose. The chairman of the fund shall annually, not later than the fifteenth day of February in each year, make and deliver to the board and the mayor his certificate stating the amount, if any, required to restore the capital reserve fund to the amount aforesaid and the amount so stated, if any, shall be paid to the fund by the board during the then current fiscal year of the fund. In the event of the failure or inability of the board to pay over the stated amount to the fund on or before August first of the same year, the chairman of the fund shall forthwith make and deliver to the mayor a further certificate restating the amount so required and such amount shall be paid over to the fund by the commissioner of finance out of the next payment of state aid apportioned to the city of Yonkers on behalf of the city school district of the city of Yonkers for the support of common schools. Any amount so paid over to the fund shall be deducted from the corresponding apportionment of state aid otherwise credited to the board of education for its purposes and shall not obligate the state to make or entitle the city or the board of education to receive any additional or increased apportionment or payment of state aid for school purposes.

(d) In computing the amount of the capital reserve fund for the purposes of this section, securities in which all or a portion of such fund shall be invested shall be valued at par, or if purchased at less than par, at their cost to the fund.

2. The fund may create and establish with the commissioner of finance or with a trustee one or more additional funds or accounts and, subject to agreements with bondholders and noteholders, may pay into such funds or accounts (i) fees and charges collected by the fund, (ii) monies which shall be transferred from the capital reserve fund pursuant to the provisions of paragraph (a) of subdivision one of this section, and (iii) any other monies which may be made available to the fund from any other source or sources. The monies held in or credited to any such reserve fund or account may, in the discretion of the fund but subject to agreements with bondholders and noteholders, be used by the fund (a) for the repayment of advances from the city of Yonkers, (b) to reimburse the board of education of the city of Yonkers the reasonable costs of services performed by the board for the fund pursuant to section four hundred seventy-nine of this article, (c) to pay all costs, expenses and charges of financing, including fees and expenses of trustees and paying agents, (d) for transfers to the capital reserve fund, (e) for the payment of principal of and interest on bonds or notes issued by the fund when the same shall become due, whether at maturity or on call for redemption, and for the payment of any redemption premium required to be paid where such bonds or notes are redeemed prior to their stated maturities, and to purchase bonds or notes issued by the fund, (f) for such other corporate purposes as the fund in its discretion shall determine and provide, or (g) for payment to the board of education for school purposes.



487 - Agreement with the state.

487. Agreement with the state. The state does hereby pledge to and agree with the holders of any notes or bonds issued under this article, that the state will not limit or alter the rights hereby vested in the fund to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of such holders until such notes or bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The fund is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.



488 - State and city's right to require redemption of bonds.

488. State and city's right to require redemption of bonds. Notwithstanding and in addition to any provisions for the redemption of bonds which may be contained in any contract with the holders of the bonds, either the state or the city of Yonkers may, upon furnishing sufficient funds therefor, require the fund to redeem, prior to maturity, as a whole, any issue of bonds on any interest payment date not less than twenty years after the date of the bonds of such issue at one hundred five per centum of their face value and accrued interest or at such lower redemption price as may be provided in the bonds in case of the redemption thereof as a whole on the redemption date. Notice of such redemption shall be published in at least two newspapers published and circulating in the city of Yonkers at least twice, the first publication to be at least thirty days before the date of redemption.



489 - Remedies of noteholders and bondholders.

489. Remedies of noteholders and bondholders. 1. In the event that the fund shall default in the payment of principal of or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the fund shall fail or refuse to comply with the provisions of this article, or shall default in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five per centum in aggregate principal amount of the notes or bonds of such issue then outstanding, by instrument or instruments filed in the office of the city clerk of the city of Yonkers and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided.

2. Such trustee may, and upon written request of the holders of twenty-five per centum in principal amount of such notes or bonds then outstanding shall, in his or its own name:

(a) by suit, action or proceeding in accordance with the civil practice law and rules, enforce all rights of the noteholders or bondholders and require the fund to carry out agreements with such noteholders or bondholders and to perform its duties under this article;

(b) bring suit upon such notes or bonds;

(c) by action or suit, require the fund to account as if it were the trustee of an express trust for the holders of such notes or bonds;

(d) by action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds;

(e) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of twenty-five per centum of the principal amount of such notes or bonds then outstanding, annul such declaration and its consequences.

3. Such trustees shall in addition to the foregoing have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

4. The supreme court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of such noteholders or bondholders. The venue of any such suit, action or proceeding shall be laid in the county of Westchester.

5. Before declaring the principal of notes or bonds due and payable, the trustee shall first give thirty days' notice in writing to the mayor of the city of Yonkers, to the fund, to the board of education of the city of Yonkers and to the attorney general of the state.



490 - Notes and bonds as legal investments.

490. Notes and bonds as legal investments. The notes and bonds of the fund are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.



491 - Actions by and against fund.

491. Actions by and against fund. 1. The state supreme court shall have exclusive jurisdiction of any action, suit or special proceeding brought by or against or involving the fund. The venue of any action, suit or special proceeding brought against the funds shall be laid in the city of Yonkers and county of Westchester.

2. In every action against the fund for damages, for injuries to real or personal property, or for the destruction thereof, or for personal injuries or death, the complaint shall contain an allegation that at least thirty days have elapsed since the demand, claim or claims upon which such action is founded were presented to a trustee or officer of the fund and that the fund has neglected or refused to make an adjustment or payment thereof for thirty days after such presentment.

3. Except in an action for wrongful death, an action against the fund for damages for injuries to real or personal property, or for the destruction thereof, or for personal injuries, alleged to have been sustained, shall not be commenced more than one year and ninety days after the cause of action therefor shall have accrued, nor unless a notice of claim shall have been served on the fund within the time limit established by, and in compliance with all requirements of section fifty-e of the general municipal law. An action against the fund for wrongful death shall be commenced in accordance with the notice of claim and time limitation provisions of title eleven of article nine of the public authorities law.



492 - Exemptions from taxation.

492. Exemptions from taxation. 1. It is hereby declared that the creation of the fund and the carrying out of its corporate purposes is in all respects for the benefit of the people of the city of Yonkers and state of New York and for the improvement of their health, safety, welfare and security and is a public purpose and the fund shall be regarded as performing a governmental function in the exercise of the powers conferred upon it by this article.

2. The monies and properties of the fund, including all properties constructed, acquired, reconstructed, rehabilitated or improved by it or on its behalf and all properties under its jurisdiction, control or supervision, and all of its operations and activities shall be exempt from taxation.

3. The notes and bonds of the fund issued pursuant to this article, and the income therefrom, and all fees, charges, rents, gifts, grants, revenues, receipts and other monies received or to be received by the fund shall at all times be free from taxation, except for estate and gift taxes and taxes on transfers.



493 - Annual report of trustees.

493. Annual report of trustees. The trustees of the fund shall submit to the mayor, the board of education and the city council of the city of Yonkers annually on or before February first, a full report of its activities and operations through the thirtieth day of the preceding September, including: (1) details as to projects in planning, projects in the process of construction, acquisition, reconstruction, rehabilitation or improvement, and projects completed; (2) the performance record of the trustees in completing construction in accordance with the desired completion dates and within the estimated costs; (3) the architects, engineers and other private consultants engaged by the trustees of the fund on a contract basis and a statement of the total amount paid and yet to be paid, or estimated yet to be paid, under each such contract; (4) the monies made available for the purposes of the fund; (5) details as to any lease, sublease or agreement executed by the trustees of the fund and the annual rentals to be paid or received on account thereof; (6) its assets and liabilities at the end of the fiscal year, including the status of reserve funds and other funds and accounts; (7) a schedule of its bonds and notes outstanding at the end of its fiscal year, together with the amounts redeemed and incurred during such fiscal year, and such other information related to the activities and operation of the fund as the trustees may consider pertinent.



494 - Article not affected if in part unconstitutional or ineffective.

494. Article not affected if in part unconstitutional or ineffective. If any section, subdivision, paragraph, sentence, clause or provision of this article shall be unconstitutional or be ineffective in whole or in part, to the extent that it is not unconstitutional or ineffective, it shall be valid or effective and no other section, subdivision, paragraph, sentence, clause or provision shall on account thereof be deemed invalid or ineffective.



495 - Inconsistent provisions of other laws superseded.

495. Inconsistent provisions of other laws superseded. Insofar as the provisions of this article are inconsistent with the provisions of any other general, special or local law, or with the provisions of any charter or ordinance, the provisions of this article shall be controlling. The provisions of this article shall not be deemed to prevent the city of Yonkers from financing the cost of acquiring, constructing, reconstructing, rehabilitating or improving one or more school buildings by the issuance of bonds or capital notes pursuant to the local finance law.






Article 10-C - (495-A) WINTER SPORTS EDUCATION TRUST FUND

495-A - Winter sports education trust fund; appointment of board of trustees to administer fund.

495-a. Winter sports education trust fund; appointment of board of trustees to administer fund. 1. There is hereby created in the custody of the comptroller the winter sports education trust fund.

2. Such fund shall consist of the state lottery revenues paid into the same by the division of the lottery pursuant to the provisions of subdivision five of section ninety-two-c of the state finance law and all increments to principal derived from investment gain, interest accumulation, and other sources of income.

3. The comptroller shall invest and keep invested all moneys belonging to the fund in the manner authorized by section ninety-eight of the state finance law.

4. a. Commencing on or before August fifteenth, nineteen hundred eighty-one and on or before the fifteenth day of August of each succeeding year, the comptroller shall issue a certificate of earnings and accumulated income upon the principal of such trust fund as of the end of the preceding state fiscal year. Such certificate shall also include a statement of accumulated income for the prior fiscal years remaining unexpended at the close of such year.

b. The principal and the amount of earnings and accumulated income upon the principal of the trust fund for the prior fiscal year, as reported by the comptroller on August fifteenth annually, shall be available for appropriation to the New York state olympic regional development authority. Any funds so appropriated shall be used for the purpose of supporting athletic and recreational education within the olympic region as defined in subdivision three of section two thousand six hundred seven of the public authorities law and for retiring outstanding loan obligations of the olympic regional development authority in the state fiscal year nineteen hundred ninety-six--ninety-seven. All expenditures from the fund for the hereinabove purposes shall be made on the audit and warrant of the comptroller upon vouchers approved by the chairman of the fund.






Article 10-D - (496 - 500) REGIONAL COLLEGE COOPERATIVE SERVICES BOARD

496 - Legislative declaration.

496. Legislative declaration. The legislature hereby finds and declares that the scarcity of higher educational facilities within the state poses a serious threat to the future of the state's citizens. Recognizing this scarcity and the threat posed thereby, it is the sense of the members of the legislature that the higher educational needs of our citizens can best be served by the enactment of legislation that will allow for the wider use of existing educational facilities within the state.



497 - Establishment of regional college cooperative services board.

497. Establishment of regional college cooperative services board. 1. Upon the request of the governing board of at least two or more non-public institutions of higher education, the commissioner of education shall call a joint meeting of the members of such governing boards for the purpose of determining whether a regional college cooperative services board should be established within the geographic area in which such institutions are located. In the event that a regional college center with similar purposes is already in existence in the state, the commissioner of education shall extend to such center the opportunity to become a regional college cooperative services board.

2. If the commissioner determines that such board will strengthen and best develop the educational resources within the area to be served, he shall call a meeting to elect a board of trustees of such board. Notice of such meeting shall be mailed by the commissioner to each member of the governing board of each institution at his last known address at least five days prior to such meeting. At such meeting the governing board of each institution shall have one vote.

3. Within one month after taking office, the trustees-elect shall apply to the regents for a charter as a regional college cooperative services board.

4. Such board shall elect a president, a secretary and a treasurer. Before entering upon his duties, such treasurer shall execute and file with such board an official undertaking in such sum and with such sureties as directed by the board and approved by the commissioner. The treasurer need not be a member of such board. The funds of such board shall be deposited in a bank or banks designated by its board of trustees and shall be expended only under the direction of such board upon properly authenticated vouchers.

5. The term of office of the trustees of such board shall be five years except that the members of the first board of trustees shall determine by lot the year in which the term of office of each trustee shall expire so that as nearly as possible the terms of one-fifth of the members of such board will expire annually. Thereafter the successors of such trustees shall be elected annually at a joint meeting of the member institutions. Such meeting shall be called by the secretary of the board who shall mail a notice of such meeting to each trustee of each of the member institutions of the board at his last known address, at least ten days prior to such joint meeting. At such joint meeting the board of trustees of each member institution of the board shall have one vote. The board of trustees of any such member institution may, by resolution, designate one or more members of such board to attend such joint meeting and cast the vote of such board.



498 - Powers and duties.

498. Powers and duties. 1. Each board shall, within sixty days after the receipt of its charter, formulate a plan to provide for joint or cooperative programs, services and arrangements and shall include, but not be limited to, faculty or administrative staff, use of library, television, research and laboratory facilities and the granting of credit for courses of study leading to a degree.

2. Such plan shall provide for the sharing of expenses incurred by each participating member institution on such basis or division as may be jointly agreed upon.



499 - Additional members of a regional college cooperative services board; withdrawal.

499. Additional members of a regional college cooperative services board; withdrawal. 1. The governing board of any non-public institution of higher education which is not a member institution in a regional college cooperative services board may adopt a resolution requesting that such institution become such a member institution in an existing board. Duplicate copies of such resolution certified by the clerk of such governing board shall be filed with the board of trustees of the regional board. If such board approves such resolution such approval shall be endorsed thereon and a copy thereof shall be filed with the commissioner. Upon application, the regents may amend the charter of such regional board by including such proposed member institution in such board and thereupon such member institution shall have the same rights and duties and privileges as other member institutions therein.

2. The refusal of the board of trustees of such regional board to approve an application for membership in such board by any higher educational institution shall be subject to review by the commissioner upon application of such applying institution and, if so directed by the commissioner, such board of trustees shall approve such application and request the regents to amend the charter of the regional board to include such institution as a member institution thereof.

3. A board of trustees of a member institution may file with the board of trustees of a regional board and with the commissioner not less than ninety days before the first day of July in any year, a resolution requesting the withdrawal of such member institution from such board. Thereafter, upon application of such member institution or such board, the regents may amend the charter of such board so that such institution shall cease to be a member thereof on such July first or such later date as shall be fixed by the regents.



500 - Standards for regional college cooperative services board; review of plans.

500. Standards for regional college cooperative services board; review of plans. The commissioner shall by regulation provide the standards for regional boards and the plans of such boards shall be reviewed by the commissioner at least every three years.






Article 11 - (501 - 539) STATE TEACHERS' RETIREMENT SYSTEM FOR PUBLIC SCHOOL TEACHERS

501 - Definitions.

501. Definitions. The following words and phrases used in this article shall have the following meanings unless a different meaning is plainly required by the context: 1. "Retirement system" shall mean the New York state teachers' retirement system provided for in section five hundred two of this article.

2. "Retirement board" shall mean the retirement board provided by section five hundred four of this article.

3. "Employer" shall mean the state of New York, the city, the village, school district board or trustee, or other agency of and within the state by which a teacher is paid.

4. "Teacher" shall mean any regular teacher, special teacher, including any school librarian or physical training teacher, principal, vice-principal, supervisor, supervisory principal, director, superintendent, city superintendent, assistant city superintendent, district superintendent and other member of the teaching or professional staff of any class, public school, vocational school, truant reformatory school or parental school, and of any or all classes of schools within the state of New York, including schools on the Indian reservation, conducted under the order and superintendence of and wholly or partly at the expense of the New York state education department or of a duly elected board of education, board of school directors or board of trustees of the state or of any city or school district thereof, provided that no person shall be deemed a teacher within the meaning of this article who is not so employed for full time outside vacation periods. The word, "teacher," shall also include any person employed in the state education department who at the time he entered such employment, or within one year prior thereto, was a teacher within the foregoing definition, or who was engaged in such department in the performance of duties pertaining to instructional services prior to September first, nineteen hundred eighty-six or who provides instructional services at the New York state school for the blind or the New York state school for the deaf, but shall not include a person who is a teacher within the foregoing definition, and who elects to become a member of the New York state employees' retirement system pursuant to paragraph five of subdivision c of section forty of the retirement and social security law upon his entry, on or after April first, nineteen hundred fifty, into his employment as such a teacher in a state-operated institution or community college under the jurisdiction of the board of trustees of the state university, or who is a teacher within the foregoing definition, and who elects to become a member of the New York city employees' retirement system, upon his entry, on or after April first, nineteen hundred fifty-six, into his employment as such a teacher in a community college operated by the city of New York, or who is a teacher within the foregoing definition, and who elects the optional retirement program established either by article eight-b or by article three, part V of this chapter. In all cases of doubt, the retirement board shall determine whether any person is a teacher as defined in this article.

5. "Present teacher" shall mean any teacher who was a teacher on or before the first day of August, nineteen hundred twenty-one, whose membership in the retirement system created by this article has been continuous and

a. who became a member of the retirement system created by this act on or before the first day of May, nineteen hundred twenty-four, provided that any such teacher becoming a member after the establishment of the system pay to the system on entrance the amount he would have contributed had he become a member as of the date of establishment; or

b. who was a member of a local district pension system on or before the first day of August, nineteen hundred twenty-one, who continued thereafter to be a member until he, with the membership of such local district pension system, became a member of the retirement system created by this article.

6. "New entrant" shall mean any teacher who is a member of the retirement system except a present teacher.

7. "Contributor" shall mean any member of the retirement system who has an account in the annuity savings fund as provided by this article.

8. "Beneficiary" shall mean any person in receipt of a retirement allowance or other benefit as provided by this article.

9. "Regular Interest" a. For the purpose of crediting interest to individual accounts in the annuity savings fund, regular interest shall mean interest at five per centum per annum, compounded annually.

b. For the purpose of the actuarial valuations specified in subdivision two of section five hundred seventeen of this article, regular interest shall mean the valuation rate of interest recommended by the system's actuary and approved by the retirement board from time to time.

c. Notwithstanding any other provision of this article, the annuity values, option factors and reserves to be used to determine the amount of any benefit payable under the provisions of this article, except the benefit payable under paragraph three of subdivision b of section five hundred twelve of this article, provided that the right to the initial payment of the benefit accrues during the period that this subdivision is in effect, shall be based upon an assumed interest rate of four per centum per annum compounded annually. In the case of any person retiring on or after January first, nineteen hundred eighty-six, the assumed interest rate shall be such rate as recommended by the system's actuary and approved by the retirement board from time to time not to exceed seven per centum per annum compounded annually, provided, however, that the authority to use a rate in excess of four per centum per annum compounded annually shall only become effective if the courts have already finally determined, as to all members, beneficiaries and retirees of the retirement system, the proper application of the decision of the United States supreme court in the case of Arizona Governing Committee for Tax Deferred Annuities and Deferred Compensation Plans v. Norris, 103 S.Ct. 3492 (1983). The exercise of this authority with respect to any class of annuitants, shall be an authority which is vested exclusively in the retirement board and nothing herein shall be construed as requiring a retroactive application of this authority at the time when such authority becomes available to the retirement board as set forth above.

10. "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a contributor, and credited to his individual account in the annuity savings fund together with regular interest thereon. The interest on any contributions made after July first, nineteen hundred fifty-seven and prior to the date of receipt of them by the board shall be added to the accumulated contributions of the member in accordance with regulations of the retirement board.

11. a. "Final average salary" shall mean the average annual compensation earnable as a teacher during the five years of service immediately preceding his date of retirement, or it shall mean the average annual compensation earnable as a teacher during any five consecutive years of state service, said five years to be selected by the applicant prior to date of retirement. In the case of a member with a membership date prior to the seventeenth day of June, nineteen hundred seventy-one, a contribution by an employer on behalf of such member to a defined contribution plan qualified under subsection a of section four hundred one of the Internal Revenue Code of nineteen hundred eighty-six, as amended and maintained by such employer may be treated as compensation for the purposes of this paragraph, provided such contribution would otherwise have been treated as compensation, had it been paid directly to the member at the time the contribution was made.

b. Notwithstanding anything to the contrary in this article, commencing July first, nineteen hundred sixty-nine, "Final Average Salary" shall mean the average regular compensation earned as a teacher during the three years of actual service immediately preceding his date of retirement, or any other three years of consecutive service upon application of the member, exclusive of any lump sum payments for sick leave, annual leave or any other form of termination pay; provided, however, if the compensation earned in any twelve months exceeds that of the previous twelve months by more than twenty percentum, the amount in excess of twenty percentum shall be excluded in the computation of final average salary. In the case of persons who last became members on or after July first, nineteen hundred seventy-three, the provisions of this paragraph b shall apply only to those retiring from service prior to July first, nineteen hundred seventy-four.

12. "Annuity" shall mean the annual payments for life derived from contributions made by contributor as provided in this article. All annuities shall be paid in equal monthly installments.

13. "Pension" shall mean the annual payments for life derived from payments made by an employer as provided in this article. All pensions shall be paid in equal monthly installments.

14. "Retirement allowance" shall mean the pension plus the annuity.

15. "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the retirement board with regular interest.

16. "Pension reserve" shall mean the present value of all payments to be made on account of any pension, or benefit in lieu of any pension, computed upon the basis of such mortality tables as shall be adopted by the retirement board with regular interest.

17. "Retirement fund" shall mean the state teachers' retirement fund for public school teachers of the state of New York as created by chapter one hundred forty of the laws of nineteen hundred ten, chapter four hundred forty-nine of the laws of nineteen hundred eleven, chapter forty-four of the laws of nineteen hundred fourteen, chapter one hundred three of the laws of nineteen hundred nineteen and chapter one hundred sixty-one of the laws of nineteen hundred twenty-three.

18. "Local district pension system" shall mean any teachers' retirement system or other arrangement for the payment of pensions or annuities to teachers exclusive of the retirement fund, created in any city or school district of this state prior to the first day of August, nineteen hundred twenty-one.

19. "Service" shall mean actual teaching or supervision by the teacher during regular school hours of the day, and shall mean governmental service in the state of New York in another capacity where the teacher was a member of the New York state employees retirement system, and where such service was credited to the teacher in the said New York state employees retirement system. Leave of absence with pay granted by the employer may be considered service under regulations prescribed by the retirement board. In all such leaves of absence the salary actually received shall be deemed to be the earnable compensation of such teacher within the meaning of this article, provided, however, that in the case of a member who dies at any time during the period from July first, nineteen hundred sixty-four through June thirtieth nineteen hundred seventy-four, who is entitled to a death benefit in accordance with paragraph two of subdivision b of section five hundred twelve and who was on a leave of absence with pay in the last twelve months of service, then the compensation earnable by such member during the last twelve months of service while a member shall be the amount of salary such member would have earned had such member not been on such leave of absence.



502 - Retirement system.

502. Retirement system. 1. The "New York state teachers' retirement system" is hereby continued.

2. Such retirement system shall have the powers and privileges of a corporation, and under its corporate name, or in the name of its nominees, all of its business shall be transacted, all funds invested, all warrants for money drawn and payments made, and all cash and securities and other property shall be held.

3. In accordance with paragraph two of subsection a of section four hundred one of the Internal Revenue Code, it shall be impossible at any time prior to the satisfaction of the retirement system's liabilities to its members and their beneficiaries under law, for any part of the assets of the retirement system, or income thereon, to be (within any taxable year or thereafter) used for, or diverted to, purposes other than for the exclusive benefit of the members of the retirement system or their beneficiaries.



503 - Membership of system.

503. Membership of system. 1. The membership of the retirement system shall consist of the following:

a. All teachers who were teachers on or before the first day of August, nineteen hundred twenty-one, who shall file with the retirement board applications for membership, except those specifically excluded under subdivision four of this section.

b. All teachers who were not teachers on or before the first day of August, nineteen hundred twenty-one, except those specifically excluded under subdivision four of this section.

2. The retirement board may, in its discretion, deny the right to become members to any class of teachers whose compensation is only partly paid by the employer or who are serving on a temporary or any other than a per annum basis, and it may also, in its discretion, make optional with members in any such class their individual entrance into membership.

3. The membership of any person in the retirement system shall cease when seven years have elapsed since the member has performed service as a teacher which was credited with the system except as provided in section five hundred twelve-a of this article, or upon the withdrawal by a contributor of his accumulated contributions as provided in this article, or upon retirement on a pension, or at death, except that the membership of a teacher, who has not withdrawn his contributions shall not be cancelled if he (a) has not had sufficient service to be eligible for disability retirement, and proves to the satisfaction of the retirement board that absence from service was caused by personal illness constituting disability or (b) is eligible to receive a retirement allowance from the system for other than disability.

4. Teachers who are members or who become members of a local district pension system maintained under the laws of the state from appropriations or contributions made wholly or partly by an employer shall be excluded from membership in this retirement system.

5. A retired teacher receiving a retirement allowance for other than disability may return to active public service. Any such retired teacher returning to active service shall immediately notify the retirement board of his intention. Except as otherwise provided in sections two hundred eleven and two hundred twelve of the retirement and social security law and section one hundred fifty of the civil service law, his retirement allowance shall be suspended during the time he is in active service. If such teacher has not elected an optional benefit, the payments of his annuity so suspended shall be held in the annuity reserve fund at regular interest, and upon the resumption of his retirement allowance after again leaving the active service such accumulated amounts shall be applied to increase the annuity otherwise payable to him or in the event of his death while in active service such accumulated amounts shall be paid to his estate or to such person as last designated as the beneficiary of his accumulated contributions. If such teacher has elected an optional benefit and dies while in active service, the optional benefit in respect of his annuity shall be payable as if no annuity payments had been suspended, but the optional benefit in respect of his pension shall not be payable in excess of the proportion that the cost of such optional pension, when measured by the difference between his pension without optional modification and the optional pension, is currently covered by the amount of the annuity payments suspended while he is in active service, which difference shall be paid during the period of his active service from the annuity reserve fund to the fund from which his pension was payable. If, however, such full cost of the optional pension is greater than the suspended annuity payments, the teacher may elect upon returning to active service to pay the amount of such difference directly to the retirement system to be credited to the fund from which his pension was payable, and subject to such payments monthly in advance, or at such other intervals as may be agreed upon with the retirement board, the optional benefit in respect of the pension shall be payable in the event the teacher dies while in active service, as if no pension payments had been suspended. If the suspended annuity payments are greater than such full cost of the optional pension, the amount of such difference shall be held at regular interest in the annuity reserve fund, and upon the resumption of his retirement allowance after again leaving active service such accumulated amounts shall be applied to increase the annuity otherwise payable to him, or in the event of his death while in active service such accumulated amounts shall be paid to his estate or to the beneficiary nominated under the option.

6. Credit for service in war after world war I, which shall mean military service during the period commencing the first day of July, nineteen hundred forty, and terminating the thirtieth day of June, nineteen hundred forty-seven, or during the period commencing the twenty-seventh day of June, nineteen hundred fifty, and terminating the thirty-first day of January, nineteen hundred fifty-five, or during both such periods, as a member of the armed forces of the United States, of any person who has been honorably discharged or released under honorable circumstances from such service, or service by one who was employed by the War Shipping Administration or Office of Defense Transportation or their agents as a merchant seaman documented by the United States Coast Guard or Department of Commerce, or as a civil servant employed by the United States Army Transport Service (later redesignated as the United States Army Transportation Corps, Water Division) or the Naval Transportation Service; and who served satisfactorily as a crew member during the period of armed conflict, December seventh, nineteen hundred forty-one, to August fifteenth, nineteen hundred forty-five, aboard merchant vessels in oceangoing, i.e., foreign, intercoastal, or coastwise service as such terms are defined under federal law (46 USCA 10301 & 10501) and further to include "near foreign" voyages between the United States and Canada, Mexico, or the West Indies via ocean routes, or public vessels in oceangoing service or foreign waters and who has received a Certificate of Release or Discharge from Active Duty and a discharge certificate, or an Honorable Service Certificate/Report of Casualty, from the Department of Defense or who served as a United States civilian employed by the American Field Service and served overseas under United States Armies and United States Army Groups in world war II during the period of armed conflict, December seventh, nineteen hundred forty-one through May eighth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions, or who served as a United States civilian Flight Crew and Aviation Ground Support Employee of Pan American World Airways or one of its subsidiaries or its affiliates and served overseas as a result of Pan American's contract with Air Transport Command or Naval Air Transport Service during the period of armed conflict, December fourteenth, nineteen hundred forty-one through August fourteenth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions, and who was a teacher in the public schools of this state at the time of his entrance into the armed forces of the United States, provided no compensation was received under the provisions of section two hundred forty-two of the military law, and who returned to public school teaching following discharge or completion of advanced education provided under servicemen's readjustment act of nineteen hundred forty-four, or who following such discharge or release entered into a service which would qualify him pursuant to section forty-three of the retirement and social security law to transfer his membership in the New York state teachers' retirement system, shall be provided as follows, any provisions of section two hundred forty-three of the military law to the contrary notwithstanding.

(a) Service in war after world war I as defined in this subdivision shall be deemed to be service for all purposes of the retirement fund, provided claim for such service shall be filed by the member with the retirement board within two years following his return to active teaching service or the entry of the member into a service which would qualify him pursuant to section fifty-nine of the civil service law to transfer his membership to the New York city employees' retirement system or to the New York state employees' retirement system or the fifteenth day of April, nineteen hundred sixty-seven, whichever is later.

(b) For the purposes of computing final average salary, compensation during any period of service in war after world war I shall be deemed to have been at the member's rate of compensation in effect immediately prior to such period, or based on additional increments due him if he had continued teaching.

(c) Contributions paid by any member under the provisions of section two hundred forty-three of the military law shall be refunded directly to the member and the corresponding contribution paid by the district shall also be returned directly to the district.

(d) On the retirement of a member with credit for service in war after world war I as defined in this subdivision, there shall be transferred from the pension accumulation fund to the annuity reserve fund a sum equivalent to the contributions the member would have made to the annuity savings fund had he contributed during his period of service in war after world war I at the rate in effect immediately prior to such period, or on additional increments due him if he had continued teaching, with interest to the date of retirement, which amounts shall be used to provide an annuity for him.

(e) In addition to the contributions required of employers to the retirement system as otherwise provided, there shall be paid an additional contribution to the pension accumulation fund to cover the cost of the additional benefits covered by this subdivision. The additional contributions shall be collected by increasing the regular contributions of the employers in the same proportion as the liabilities of the pension accumulation fund are increased by the adoption of this subdivision.

7. A teacher, who was a member of the New York state teachers retirement system but who withdrew his accumulated contributions immediately prior to his entry into, or during his service in the armed forces of the United States in war after World War I, who has been honorably discharged or released from service, provided no compensation was received under the provisions of section two hundred forty-two of the military law, and who returned to public school teaching in the state of New York following such discharge or release, or following completion of advanced education provided under servicemen's readjustment act of nineteen hundred forty-four, any provisions of section two hundred forty-three of the military law to the contrary notwithstanding, will be entitled to credit for service in war after World War I, cost free, provided, however, that such credit will not be allowed until he claims and pays for all prior teaching service credited to him at the time of his termination of membership in the New York state teachers retirement system, and provided further that claim for such service in war after World War I shall be filed by the member with the retirement board before the first day of July, nineteen hundred sixty-eight.

8. A teacher who had been granted credit for service in war after world war I as provided in this section and whose membership in the New York state teachers retirement system subsequently ceased by reason of withdrawal of his accumulated contributions will, upon rejoining the New York state teachers retirement system, be entitled to the same credit for service in war after world war I, cost free, that he was credited with upon termination of his membership in the New York state teachers retirement system, provided, however, that such credit will not be allowed until he claims and pays for all prior teaching service credited to him at the time of his termination of membership in the New York state teachers retirement system.

9. Credit for emergency service on or after October first, nineteen hundred sixty-one, shall mean active duty (other than for training) in the armed forces of the United States as defined in title ten of the United States code on or after October first, nineteen hundred sixty-one and terminating on June thirtieth, nineteen hundred sixty-three or on the date that no reserve component unit originally ordered into the active service of the United States from the state on or after October first, nineteen hundred sixty-one remains on such active service, whichever sooner occurs, of any person who:

a. was a teacher in the public schools of this state at the time of his entrance into such armed forces,

b. was a member of the New York state teachers' retirement system and an employee of the state or of an employer at the time he entered such armed forces,

c. has been honorably discharged or released under honorable circumstances from such service, and

d. returned to public school teaching within one year following discharge or release, or completion of advanced education provided by the United States for education of Korean conflict veterans, or who following such discharge or release entered into a service which would qualify him, pursuant to section forty-three of the retirement and social security law, to transfer his membership in the New York state teachers retirement system. Such service shall not include any periods during which compensation was received by the member for accrued vacation and overtime credit or under the provisions of section two hundred forty-two of the military law or section six of chapter six hundred eight of the laws of nineteen hundred fifty-two.

Emergency service on or after October first, nineteen hundred sixty-one, shall for the purposes of this article be deemed credit for service in war after world war I.

10. Credit for certain World War II service. a. In addition to credit for military service pursuant to section two hundred forty-three of the military law and subdivisions six through nine of this section, a member employed as a full-time teacher by an employer as defined in subdivision three of section five hundred one of the education law and who joined the retirement system prior to July first, nineteen hundred seventy-three, may obtain credit for military service not in excess of three years and not otherwise creditable under section two hundred forty-three of the military law and subdivisions six through nine of this section, rendered on active duty in the armed forces of the United States during the period commencing July first, nineteen hundred forty, and terminating December thirty-first, nineteen hundred forty-six, or on service by one who was employed by the War Shipping Administration or Office of Defense Transportation or their agents as a merchant seaman documented by the United States Coast Guard or Department of Commerce, or as a civil servant employed by the United States Army Transport Service (later redesignated as the United States Army Transportation Corps, Water Division) or the Naval Transportation Service; and who served satisfactorily as a crew member during the period of armed conflict, December seventh, nineteen hundred forty-one, to August fifteenth, nineteen hundred forty-five, aboard merchant vessels in oceangoing, i.e., foreign, intercoastal, or coastwise service as such terms are defined under federal law (46 USCA 10301 & 10501) and further to include "near foreign" voyages between the United States and Canada, Mexico, or the West Indies via ocean routes, or public vessels in oceangoing service or foreign waters and who has received a Certificate of Release or Discharge from Active Duty and a discharge certificate, or an Honorable Service Certificate/Report of Casualty, from the Department of Defense or on service by one who served as a United States civilian employed by the American Field Service and served overseas under United States Armies and United States Army Groups in world war II during the period of armed conflict, December seventh, nineteen hundred forty-one through May eighth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions, or on service by one who served as a United States civilian Flight Crew and Aviation Ground Support Employee of Pan American World Airways or one of its subsidiaries or its affiliates and served overseas as a result of Pan American's contract with Air Transport Command or Naval Air Transport Service during the period of armed conflict, December fourteenth, nineteen hundred forty-one through August fourteenth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions by a person who was a resident of New York state at the time of entry into such service and at the time of being discharged therefrom under honorable circumstances, and who makes the payments required in accordance with the provisions of this subdivision.

However, no military service shall be creditable under this subdivision in the case of a member who is receiving a military pension (other than for disability) for military service in the armed forces of the United States.

b. To obtain such credit a member shall: (1) deposit in the annuity savings fund a sum equal to the product of his required contribution rate at time of entry into full-time New York state teaching service, his annual full-time rate of compensation at that time, and the period of military service being claimed, with regular interest, and (2) deposit in the pension accumulation fund a sum equal to the product of the employer's contribution rate exclusive of the rate for supplemental pensions at the time of the member's entry into such teaching service, his annual full-time rate of compensation at that time, and the period of military service being claimed, with regular interest. Such deposit must be made on or before October fourteenth, nineteen hundred seventy-seven, provided, however, such member may elect to deposit such amount over a period of time no greater than the period for which credit is being claimed, in which case such payments must commence no later than October fourteenth, nineteen hundred seventy-seven. If the full amount of such payments is not paid to the retirement system at the time of retirement, the amount of service credited shall be proportional to the total amount of the payments made.

c. The credit for military service hereunder shall not be used to increase a service retirement benefit if, at the time of retirement, such member (1) is retiring from service with less than ten years of full-time service credit or (2) is retiring with less than three years of member service rendered subsequent to the date that he last became a member of this system. Upon retirement, as specified in (1) or (2), there shall be refunded to such member the amount of such deposit plus accrued interest exclusive of the amount deposited to the pension accumulation fund attributable to death and disability benefits.

d. (1) In the case of members who have transferred into this system from another public retirement system within the state of New York, their rate of contribution shall be computed as though they had been a member of this system from the date of membership in the retirement system from which they transferred.

(2) Any other provision of law to the contrary notwithstanding, the rate of contribution to be used in calculating contributions to the annuity savings fund pursuant to this subdivision shall be at the rate of four per centum of earnable compensation for members whose date of membership is on or before June thirtieth, nineteen hundred forty-eight and at the rate of five per centum of earnable compensation for members whose date of membership is on or after July first, nineteen hundred forty-eight.

e. In no event shall credit be granted pursuant to this subdivision if credit is granted for the same period of time pursuant to other provisions of law.

f. No application for credit pursuant to the provisions of this subdivision shall be honored if made on or after April fifteenth, nineteen hundred seventy-seven.

10-a. Credit for certain World War II service. a. In addition to credit for military service pursuant to section two hundred forty-three of the military law and subdivisions six through nine of this section, a member who joined the retirement system prior to July first, nineteen hundred seventy-three, and who was not eligible for credit for military service under subdivision ten of this section as a result of being on a leave of absence without pay between July twentieth, nineteen hundred seventy-six and October fifteenth, nineteen hundred seventy-seven or on leave of absence with less than full pay between July twentieth, nineteen hundred seventy-six and October fifteenth, nineteen hundred seventy-seven, may obtain credit for military service not in excess of three years and not otherwise creditable under section two hundred forty-three of the military law and subdivisions six through nine of this section, rendered on active duty in the armed forces of the United States during the period commencing July first, nineteen hundred forty, and terminating December thirty-first, nineteen hundred forty-six, or on service by one who was employed by the War Shipping Administration or Office of Defense Transportation or their agents as a merchant seaman documented by the United States Coast Guard or Department of Commerce, or as a civil servant employed by the United States Army Transport Service (later redesignated as the United States Army Transportation Corps, Water Division) or the Naval Transportation Service; and who served satisfactorily as a crew member during the period of armed conflict, December seventh, nineteen hundred forty-one, to August fifteenth, nineteen hundred forty-five, aboard merchant vessels in oceangoing, i.e., foreign, intercoastal, or coastwise service as such terms are defined under federal law (46 USCA 10301 & 10501) and further to include "near foreign" voyages between the United States and Canada, Mexico, or the West Indies via ocean routes, or public vessels in oceangoing service or foreign waters and who has received a Certificate of Release or Discharge from Active Duty and a discharge certificate, or an Honorable Service Certificate/Report of Casualty, from the Department of Defense, or on service by one who served as a United States civilian employed by the American Field Service and served overseas under United States Armies and United States Army Groups in world war II during the period of armed conflict, December seventh, nineteen hundred forty-one through May eighth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions, or on service by one who served as a United States civilian Flight Crew and Aviation Ground Support Employee of Pan American World Airways or one of its subsidiaries or its affiliates and served overseas as a result of Pan American's contract with Air Transport Command or Naval Air Transport Service during the period of armed conflict, December fourteenth, nineteen hundred forty-one through August fourteenth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions by a person who was a resident of New York state at the time of entry into such service and at the time of being discharged therefrom under honorable circumstances, and who makes the payments required in accordance with the provisions of this subdivision.

However, no military service shall be creditable under this subdivision in the case of a member who is receiving a military pension (other than for disability) for military service in the armed forces of the United States.

b. To obtain such credit a member shall: (1) deposit in the annuity savings fund a sum equal to the product of his required contribution rate at time of entry into full-time New York state teaching service, his annual full-time rate of compensation at that time, and the period of military service being claimed, with regular interest, and (2) deposit in the pension accumulation fund a sum equal to the product of the employer's contribution rate exclusive of the rate for supplemental pensions at the time of the member's entry into such teaching service, his annual full-time rate of compensation at that time, and the period of military service being claimed, with regular interest. Such deposit must be made on or before October fourteenth, nineteen hundred eighty, provided, however, such member may elect to deposit such amount over a period of time no greater than the period for which credit is being claimed, in which case such payments must commence no later than October fourteenth, nineteen hundred eighty. If the full amount of such payments is not paid to the retirement system at the time of retirement, the amount of service credited shall be proportional to the total amount of the payments made.

c. The credit for military service hereunder shall not be used to increase a service retirement benefit if, at the time of retirement, such member (1) is retiring from service with less than ten years of full-time service credit or (2) is retiring with less than three years of member service rendered subsequent to the date that he last became a member of this system. Upon retirement, as specified in (1) or (2), there shall be refunded to such member the amount of such deposit plus accrued interest exclusive of the amount deposited to the pension accumulation fund attributable to death and disability benefits.

d. (1) In the case of members who have transferred into this system from another public retirement system within the state of New York, their rate of contribution shall be computed as though they had been a member of this system from the date of membership in the retirement system from which they transferred.

(2) Any other provision of law to the contrary notwithstanding, the rate of contribution to be used in calculating contributions to the annuity savings fund pursuant to this subdivision shall be at the rate of four per centum of earnable compensation for members whose date of membership is on or before June thirtieth, nineteen hundred forty-eight and at the rate of five per centum of earnable compensation for members whose date of membership is on or after July first, nineteen hundred forty-eight.

e. In no event shall credit be granted pursuant to this subdivision if credit is granted for the same period of time pursuant to other provisions of law.

f. No application for credit pursuant to the provisions of this subdivision shall be honored if made on or after October fifteenth, nineteen hundred eighty.

11. a. If a retired member, receiving a retirement allowance for other than disability, returns to active public service, except as otherwise provided in sections two hundred eleven or two hyndred twelve of the retirement and social security law, and is eligible for membership in the retirement system, he thereupon shall become a member and his retirement allowance shall be suspended in the same manner as provided in subdivision five of section five hundred three of this article. In such event, he shall contribute to the retirement system as if he were a new member. Upon his subsequent retirement after at least two years of service he shall:

1. Be credited with all member service earned by him since he last became a member of the retirement system, and

2. Receive a retirement allowance which shall consist of:

(a) An annuity as provided in subdivision five of section five hundred three of this article plus an annuity which is the actuarial equivalent of any contributions made by him since he last became a member, and

(b) The pension which he was receiving immediately prior to his last restoration to membership as provided in subdivision five of section five hundred three of this article, plus a pension based upon the member service credit earned by him since he last became a member. Such latter pension shall be computed as if he were a new member when he rejoined the system pursuant to the provisions of this subdivision.

b. Where such member shall have earned at least five years of member service credit after restoration to active service, the total service credit to which he was entitled at the time of his earlier retirement may, at his option, again be credited to him and upon his subsequent retirement he shall be credited in addition for purposes of computation of the pension portion of the retirement allowance with all member service earned by him subsequent to his last restoration to membership. Such total service credit to which he was entitled at the time of his earlier retirement shall be so credited only in the event that such member returns to the retirement system with regular interest the actuarial equivalent of the amount of the pension he received, or in the event that such amount is not so repaid the actuarial equivalent thereof shall be deducted from his subsequent retirement allowance.

c. Notwithstanding the foregoing provisions of this subdivision, a retired member who is receiving a retirement allowance for other than physical disability, and who returns to active public service, may elect not to be restored to membership in the retirement system until he has rendered one year of service following his return to public service. In such event his retirement allowance shall be suspended during such year of service in the same manner as provided in subdivision five of section five hundred three of this article. Upon restoration to membership following completion of such year of service, his service in such year shall be deemed to be service while a member for purposes of subdivision b of section five hundred twelve of this article. He may purchase member service credit for such year, which shall be deemed earned member service credit.

d. Notwithstanding any other provision of this article, a retired member who rejoins the system under the provisions of paragraphs a or c of this subdivision shall only be entitled to a death benefit according to the provisions of paragraph two of subdivision b of section five hundred twelve of this article and of no other subdivision thereof and for the purposes of said paragraph two of subdivision b of section five hundred twelve the credited service as a teacher shall be service as a teacher credited since last joining the system.



504 - Retirement board; members; terms of office; vacancies.

504. Retirement board; members; terms of office; vacancies. 1. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this article shall continue to be vested in a retirement board. The retirement board shall from time to time establish rules and regulations for the administration and transaction of its business and for the control of the funds created herein and shall perform such other functions as are required for the execution of the provisions of this article.

2. The retirement board shall consist of ten members as follows.

a. One member, who is not an employee of the state, who shall be or shall have been an executive officer of a bank authorized to do business in this state, elected by the board of regents of The University of the State of New York to serve for a term of three years.

b. Two members who are not employees of the state, each of whom shall be or shall have been a trustee or member of the board of education of a school district in this state, and at least one of whom shall be or shall have been an executive officer of an insurance company, elected by the board of regents of The University of the State of New York to serve for a term of three years, from a list of five or more persons having broad experience and ability in the fields of finance and investment to be presented to the regents by the board of directors of the New York State School Boards Association, Inc.

c. Two administrative officers of the New York state school system, appointed by the commissioner of education, each to serve for a term of three years. Members of the present state teachers' retirement fund board shall be deemed to be administrative officers of the New York state school system within the meaning of this provision.

d. The comptroller of the state of New York or one member appointed by him who shall serve until his successor is appointed.

e. Three members elected from among the members of the retirement system, each to serve for a term of three years.

f. One member, who must be a retired teacher, who shall be elected in accordance with the provisions of section five hundred five-a of this article to serve for a term of three years.

3. A vacancy occurring during the term of a member elected by the board of regents or appointed by the commissioner of education shall be filled for the unexpired term by the election or appointment of a successor in the same manner as his predecessor. A vacancy occurring during a term in the case of a member elected from among the active members of the retirement system shall be filled, until the next annual convention of delegates, by the commissioner of education and shall be filled for the unexpired term by the delegates at the next annual convention in addition to the regular election. A vacancy occurring during the term of a retired teacher member shall be filled in accordance with the provisions of section five hundred five-a of this article.



505 - Election of the active teacher members of the board.

505. Election of the active teacher members of the board. 1. An annual convention of the members of the retirement system shall be held within the state of New York during the month of October or November, at an hour and place set by the retirement board on or before May first of each year, for the purpose of electing members of the retirement board.

2. Said convention shall be composed of delegates selected as hereinafter provided from each territory constituting the jurisdiction of, unless otherwise provided for herein, a district superintendent, of a village or a city superintendent, or from a school district within a supervisory district and having at least seventy-five members of the retirement system, or from the department, or from a unit of the state university, which territory, school district, department or unit shall constitute a territorial unit of representation in the assembly of delegates. Each territorial unit shall be entitled to be represented in such convention by one delegate for each two hundred members of the retirement system employed on a per annum basis in said unit. The total entitlement to delegates for each territorial unit shall be the number of such members divided by two hundred, rounded off to the nearest whole number; provided, that each unit shall be entitled to at least one delegate.

3. Delegates from each territorial unit shall be elected, for a two-year term to commence on August first of the year of election, by the vote of a plurality of the members of the retirement system within such territorial unit voting by secret ballot. If there is more than one delegate entitled to be elected to represent a territorial unit, the voters shall be instructed to cast a vote for sufficient persons in the number needed to represent the territorial unit and those candidates receiving the most votes shall be declared elected.

4. The election of delegates shall be held in odd numbered years, no earlier than March first and no later than June first, in accordance with rules adopted by the chief administrative officer of each territorial unit or his designee. The chief administrative officer of each territorial unit or his designee shall, no later than July first, file with the retirement system a certificate of election containing the names and addresses of the delegates elected to the annual convention and such other information as may be required by the retirement board and shall furnish the delegates elected with a copy of said certificate of their election. The certificate of election shall be in a form prescribed by the retirement board.

5. An alternate shall be elected, in the same manner as prescribed for delegates, for each delegate to serve if the delegate is absent or unable to serve.

6. Each delegate and alternate must be a member of the retirement system and employed as a teacher in the territorial unit which he or she represents. A person may be elected to only one position, and each delegate shall be entitled to only one vote.

7. If both a delegate position and its corresponding alternate position become vacant, a special election shall be held, no later than October first, in the same manner as the regular election to fill the remaining portion of the term, and the chief administrative officer or his designee shall no later than October sixth file with the retirement system a certificate of election and shall furnish the delegate so elected with a copy of said certificate of election.

8. Said convention shall be called to order by a member of the retirement board designated by said board, and shall organize the election of a chairman and a secretary. A majority of all delegates entitled to seats in said convention shall constitute a quorum for the transaction of business.

9. Members of the retirement board shall be elected by a majority of those present and voting at the convention held pursuant to this section for a term commencing on the first day of February following the election. In order to be eligible to be elected to the retirement board pursuant to this section, a person must be a member of the retirement system.

10. The provisions of this section shall be deemed mandatory and not directory.



505-A - Election of retired teacher member of board.

505-a. Election of retired teacher member of board. 1. Election of retired teacher member. An election shall be held during the month of October, nineteen hundred ninety-three, and thereafter during the month of October immediately preceding the expiration of a term in office as prescribed in this section, for the purpose of electing the retired teacher member of the retirement board from among the retired members of the retirement system. All retired members of the retirement system who are retired as of October first in the year in which such election is held shall be eligible to vote. Such election shall be by secret ballot held in accordance with the provisions of this section and such rules and regulations as may be adopted by the retirement board. A retired teacher member elected to the retirement board pursuant to the provisions of this section shall serve for a term of three years commencing on the first day of January next following said election.

2. Nominations. Nominations of candidates for the position of retired teacher member of the retirement board shall be by petition on forms provided pursuant to this subdivision. The retirement board shall prepare printed forms for nominating petitions for candidates for the office of retired teacher member of the retirement board. Such forms shall be available to retired members of the retirement system not later than July first of a year in which an election is to be held. Each candidate's petition shall be signed by not less than one hundred retired members of the retirement system and shall be filed with the retirement board not later than August fifteenth in such year. Each such petition shall contain the position and term of office, together with the name and address of the candidate, and shall also contain the name and address of the retired member of the retirement system who shall be the alternate candidate in the event of a vacancy caused by the death, disability, disqualification or withdrawal of the candidate occurring prior to the election. Each petition shall be accompanied by a notarized written acceptance of the nomination by the candidate named in the petition and by a notarized written statement of the retired member named as alternate candidate that, in the event of the death, disability, disqualification or withdrawal of the candidate prior to the election or in the event of the death, disability, disqualification or resignation of the candidate from the position of retired teacher member of the retirement board following election, he or she will accept the nomination or serve on the retirement board in such a contingency. The retirement board shall implement one mailing for each qualified candidate that so requests and makes payment therefor prior to the time of mailing by bank or certified check. The board shall establish procedures to merge mailings for more than one qualified candidate in order to reduce postage costs and for administrative convenience if each affected candidate approves. Nothing in this subdivision or in this section shall be construed to impair existing law preserving the confidentiality of the home addresses of retirees of the retirement system.

3. Election procedures. Such election shall be in the form of a mail referendum with appropriate provisions, such as the use of double envelopes, made to insure that the identity of the individual retired members will not be disclosed as their marked ballots are submitted and counted. The retirement board shall prepare and mail a ballot and instructions for voting to each eligible retired member by first class mail not earlier than October first and not later than October fifteenth. The names of candidates and alternate candidates listed on the ballot shall be in the order in which the petitions are filed with the retirement board. The ballots shall be such that they may be machine counted. Such ballots shall be returned to the address within the state of New York designated by the retirement board and shall be postmarked not later than October thirty-first. Notwithstanding the foregoing, the retirement board may by resolution establish an alternative procedure for the conduct of an election pursuant to this section by electronic, telephonic or other means which provide comparable security and convenience for voting by retired teacher members.

4. Board of elections. At the time of filing a petition or not later than September fifteenth, each candidate shall appoint two active or retired members of the retirement system to a board of elections. Such board of elections shall consist of such appointees of the candidates and one member of the retirement system named by the president of the retirement board, who shall act as its chairman. Members of the board of elections shall not themselves be candidates or alternate candidates. Such board of elections shall supervise the election. Such board of elections shall meet at the location within the state designated by the retirement board at one o'clock in the afternoon on the second Monday in November to certify the election of the candidate receiving the largest number of valid votes cast. The retired member so elected shall be notified of such election by the chairman of the board of elections within five days of such certification. The ballots shall be kept in the custody of the retirement board for at least ninety days after such certification. Members of the board of elections shall be reimbursed by the retirement board for reasonable expenses actually incurred, in accordance with rules and regulations adopted by the retirement board.

5. Special election. In the event that no candidate can be certified as having won the election as the result of a tie vote, then the board of elections shall order a special election with the ballot containing only the names of such candidates with a tie vote. Such special election shall be conducted in the same general manner as the regular election. Ballots shall be mailed during the month of November as soon as reasonably practical after the tie vote has been determined and shall be returned to a location within the state designated by the retirement board, postmarked no later than the fourteenth day of December. The board of elections shall meet at the location within the state designated by the retirement board on a mutually selected date prior to January first to certify the election of the candidate receiving the largest number of valid votes cast.

6. Suspension of election. In the event that only one candidate is nominated, then no election shall be held and such candidate shall be deemed to be elected effective at the same time as if an election had been held.

7. Vacancies. A vacancy occurring during the term of a retired teacher member of the retirement board shall be filled by the retired member who was the alternate candidate at the time such retired teacher member was last elected to the board. In the event that such alternate candidate has died, become disqualified, or is unwilling or unable to serve or in the event that the alternate candidate dies, is disqualified, becomes disabled, or resigns after entering upon the position of retired teacher member of the retirement board, then the vacancy shall be filled by the concurrent appointment of a successor from among the retired members of the system by the members of the retirement board who were elected from among the active members of the retirement system. Such alternate candidate or such appointee, as applicable, shall serve out the unexpired term of the retired teacher member.

8. Certain expenses of alternate candidate. The retired member who was the alternate candidate at the time a retired teacher member was last elected to the position of the retired teacher member of the retirement board shall be entitled to be reimbursed from the expense fund for actual and necessary expenses incurred in connection with attendance at the annual meeting and stated meetings of the retirement board pursuant to subdivision one of section five hundred six of this article.



506 - Board meetings; oaths of office; quorum; expenses.

506. Board meetings; oaths of office; quorum; expenses. 1. The retirement board shall meet annually at Albany on a business day in the month of January to be fixed by the board and shall have stated meetings at the same place at least once in each three months as determined by the regulations of the board.

2. Each member of the retirement board shall, within ten days after his appointment or election, take the constitutional oath of office and cause the same to be filed in the office of the department of state.

3. A majority of the members of the retirement board shall constitute a quorum for the transaction of any business.

4. The members of the retirement board shall serve without compensation, but they shall be reimbursed from the expense fund for all actual necessary expenses and for any loss of salary or wages they may suffer through serving on the retirement board.

5. Notwithstanding any other provision of law, the affirmative vote of a majority of the board and the concurrence of one member of the board elected from among the active members of the retirement system shall be required to adopt, amend or repeal any rule or regulation relating to member benefits.

6. Notwithstanding any other provision of law to the contrary, a member of the retirement board who is elected from among the members of the retirement system shall, upon his request, be granted a leave of absence without pay by his employer for the period of time he serves as a member of the retirement board. During the period of said leave of absence, such member of the retirement board shall receive full credit in the retirement system for the period of such leave of absence. The provisions of this subdivision shall not be construed as prohibiting an employer at its discretion from granting a leave of absence with pay. The retirement board is authorized to adopt such rules and regulations as it finds necessary in administering the provisions of this subdivision.



507 - Officers of board; custody of funds.

507. Officers of board; custody of funds. 1. The retirement board shall elect from its membership a president and vice-president, and shall have power to employ a secretary and to secure the services of such technical and administrative employees as may be necessary for the transaction of the business of the retirement system. The compensation of all persons engaged by the retirement board and all other expenses of the board necessary for the proper operation of the retirement system shall be paid at such rates and in such amounts as the retirement board shall approve.

2. The retirement board shall appoint a counsel to serve as its legal adviser.

3. The head of the division of the treasury in the department of taxation and finance shall be the custodian of the funds of the retirement system, except any asset consisting of evidence of a loan to a member of the retirement system pursuant to section five hundred twelve-b which such asset shall be in the custody of the retirement board. Disbursements from the funds of the retirement system shall be made by the custodian or such person as may be authorized by him only upon warrants signed by a member of the retirement board, or an official thereof, authorized to do so by resolution of the board duly adopted at a meeting of the board by a majority of its members. The commissioner of taxation and finance shall authorize a person who in the absence or disability of the head of the division of the treasury in the department of taxation and finance shall exercise and perform the functions, powers and duties conferred or imposed on the head of the division of the treasury in the department of taxation and finance as the custodian of the funds of the retirement system, and such person so authorized shall continue to exercise and perform such functions, powers and duties during any period that the office of the head of the division of the treasury in the department of taxation and finance is vacant.

4. The custodian shall furnish annually to the retirement board a sworn statement of the amount of the funds in his custody belonging to the retirement system.

6. The retirement board shall appoint a medical board of three physicians who shall hold office at the pleasure of the retirement board. Such medical board shall meet at regular intervals and shall perform such duties as are assigned to it by the retirement board, including, but not limited to, a review of applications for disability retirement and a review of the continued disablement of pensioners retired for disability. The medical board shall report to the retirement board its recommendation approving or disapproving each disability retirement application. The medical board may designate other physicians to make such medical examinations of a disability applicant as it may require and shall review the findings of such physicians prior to making its own recommendation to the retirement board.

7. a. The system shall save harmless and indemnify all members of the retirement board, officers and employees of the system from financial loss arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act by such board member, officer or employee provided that such board member, officer or employee at the time of such alleged negligence or act was acting in the discharge of his duties and within the scope of his employment and that such damages did not result from the willful and wrongful act or gross negligence of such board member, officer or employee and provided further that such board member, officer or employee shall, within five days of the time he is served with any summons, complaint, process, notice, demand or pleading, deliver the original or a copy thereof to the system's legal advisor.

b. Upon such delivery the system's legal advisor may assume control of the representation of such board member, officer or employee. Such board member, officer or employee shall cooperate fully with the system's legal advisor's defense.

c. This section shall not in any way impair, limit or modify the rights and obligations of any insurer under any policy of insurance.

d. The benefits of this section shall inure only to board members, officers and employees of the system and shall not enlarge or diminish the rights of any other party.

8. Notwithstanding the provisions of subdivision seven of this section and in lieu thereof, the retirement board may, by adoption of a board regulation, provide for the indemnification and defense by the system of members of the retirement board and employees of the system in accordance with section eighteen of the public officers law.



508 - Investment of funds; interest; accounts; reports.

508. Investment of funds; interest; accounts; reports. 1. The members of the retirement board shall be the trustees of the several funds created by this article, and shall determine from time to time what part of the moneys belonging to the retirement system shall be invested. When such board shall determine upon the investment of any moneys or upon the conversion or sale of any securities, it shall, by resolution duly adopted by a majority vote of the members of the board, direct the custodian to so invest the moneys or convert or sell the securities. Investments shall be made only in securities in which the trustees of a savings bank may invest the moneys deposited therein as provided by law except that the retirement system shall have the authority to own any of its nominee corporations organized pursuant to subdivision seventeen of this section. It shall be the duty of the custodian to collect the interest thereon as the same becomes due and payable and also the principal thereof and place the same when so collected to the credit of the retirement system.

2. The retirement board shall annually allow regular interest on the mean amount for the preceding year in each of the funds created by this article, excepting the expense fund. The amount so allowed shall be payable to said funds and shall be annually credited thereto by the retirement board. All interest earned upon the entire amount of the funds belonging to the retirement system shall be used for this purpose, unless the amount so earned is in excess of the requirements, in which case the excess amount shall be credited to the pension accumulation fund. Any deficiency in the amount required to cover the interest requirements of the funds, exclusive of the pension accumulation fund, shall be paid from the pension accumulation fund.

3. Except as herein provided, no member nor employee of the retirement board shall have any interest direct or indirect in the gains or profits of any investment made by the board nor as such directly or indirectly receive any pay or emolument for his services. And no member nor employee of the said board directly or indirectly, for himself or as an agent or partner of others, nor a corporation of which he is an officer, stockholder or member, shall borrow any of its funds or deposits or in any manner use the same except to make such current and necessary payments as are authorized by the board; nor shall any member or employee of said board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed of the board. Nothing herein contained shall be construed to prevent a member or an employee of the retirement board, who is also a member of the retirement system, from borrowing from his accumulated contributions in the retirement system in accordance with section five hundred twelve-b of this article.

4. The retirement board shall provide for maintenance of an individual account with each member showing the amount of the member's contributions and the interest accumulations thereon. It shall report annually to each member who has furnished the board with a mailing address the accumulated contributions credited to such account together with the amount of service then credited to the member. It shall collect and keep in convenient form such data as shall be necessary for the preparation of the required mortality and service tables, and for the compilation of such other information as shall be required for the actuarial valuation of the assets and liabilities of the various funds created by this article. Upon the basis of the mortality and service experience of the members and beneficiaries of the system, the retirement board from time to time shall adopt the tables to be used for valuation purposes and for determining the amount of annuities to be allowed on the basis of the contributions of members.

5. At such time as the retirement board may deem it necessary and at least once each quinquennial period, the retirement board shall have its actuary prepare a report showing a complete valuation of the present and prospective assets and liabilities of the various funds created by this article with the exception of the expense fund. The actuary shall make an investigation of the mortality and service experience of the members of the retirement system and shall report fully upon its conditions as well as estimated future investment earnings with such recommendations as he shall deem advisable for the information of the retirement board in the proper operation of the retirement system.

6. The records of the retirement board shall be open to public inspection.

7. The retirement board shall publish annually a report showing the condition of the various funds created by this article, certifying to the accumulated cash and securities of the funds and giving an account of the operation of the system.

8. The retirement system may use a part of its funds, not exceeding ten per centum of its net assets, (1) for purchasing or leasing of land within the county of Albany and the construction thereon of a suitable office building or buildings for the transaction of the business of the retirement system and (2) for purchasing or leasing of land in the cities of Albany, Binghamton, New York, Rochester and Utica and the construction thereon of a suitable office building or buildings for purposes of lease or sale to the state and (3) for purchasing or leasing of land in locations approved by the state university trustees and the construction, acquisition, reconstruction, rehabilitation or improvement of suitable buildings or facilities thereon for purposes of lease or sale to the state university construction fund, such buildings or facilities to be used by the state university or by state-operated institutions or statutory or contract colleges under the jurisdiction of the state university or by the students, faculty and staff of the state university or of any such state-operated institution or statutory or contract college, and their families.

The retirement system from time to time may lease to any public agency any portion of a building constructed for the transaction of its business which may not be required for such purpose, upon such terms and conditions as shall be deemed to be for the best interest of the retirement system.

Real property of the retirement system acquired or constructed pursuant to this subdivision shall be exempt from taxation as provided in the real property tax law.

10. The retirement system may invest, within the limitations authorized for investments in conventional mortgages, a part of its funds in first mortgages on real property located anywhere within the boundaries of the United States and leased to the government of the United States, provided however, that no such investment shall be made unless the terms of the mortgage shall provide for amortization payments in an amount sufficient to completely amortize the loan within the period of the lease.

11. The funds of the retirement system may be invested in the purchase of promissory notes or bonds from the farmers home administration issued in connection with the purchase or improvement of real property and which are insured by the farmers home administration.

13. Where any benefit accruing under the provisions of this article is payable to a minor, incompetent, or any other person under a legal disability and no guardian of the property, committee or other such legal representative is duly appointed within six months of the date the benefit accrues to such person, the retirement board shall be authorized to adopt rules and regulations providing for a savings account to be established for each such person to which shall be paid the amounts of such benefits due and owing to such persons. Interest shall be credited to each savings account established pursuant to this subdivision in the same manner and amount as is credited to the accumulated contributions of members in their individual accounts in the annuity savings fund pursuant to this article. The funds in such accounts shall be payable, within a reasonable time after proper notification to the system, to a guardian of the property, committee or other such legal representative after such person is duly appointed or to the beneficiary once the legal disability is removed. A payment made pursuant to the provisions of this subdivision shall release the system from any liability whatsoever.

14. The retirement board is hereby authorized to buy securities under an agreement providing for the repurchase thereof. The retirement board is also authorized to assign commitments to invest system funds pursuant to an agreement providing for the subsequent purchase of such investments. The securities purchased pursuant to this subdivision shall meet the eligibility standards prescribed for such class of investments.

15. During the period ending June thirtieth, nineteen hundred seventy-seven, the retirement board is authorized, in order to obtain the funds necessary to make investments without the conversion or sale of securities it holds, to borrow an amount not exceeding the amount to be invested, upon such terms and conditions as the board, by resolution, shall approve, which terms may include the pledge of any assets of such system as may be necessary to secure the repayment of the amount borrowed, provided that the total amount of such borrowing at no time shall exceed five per centum of the system's assets.

16. (a) The retirement system is authorized to photograph, microphotograph, film, record, copy, image or otherwise reproduce all or any part of its records by any process which accurately reproduces or forms a durable medium for reproducing any original document or record. Whenever the retirement system shall have so reproduced such records and whenever such reproductions or media have been placed in conveniently accessible files and provision has been made for preserving, examining and using the same, the retirement system may cause the original record which has been so reproduced to be disposed of or destroyed.

(b) Any reproduction or reproduction from any media authorized pursuant to this subdivision shall have the same force and effect as the originals thereof would have had and shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. Duly certified or authenticated copies of such reproductions shall be admitted in evidence equally with the original reproductions.

(c) A duly authorized representative of the retirement system is hereby authorized to certify to the authenticity of any reproduction herein authorized and the retirement system shall make such charges therefor as may be authorized by law.

17. Any real estate interests acquired by the retirement system pursuant to this section, or pursuant to any other provision of law, shall be conveyed to it directly by name, or may be taken in the name of a duly authorized nominee. The retirement system shall have the authority to organize corporations for the purpose of carrying out the intent of this subdivision, and may make loans to said corporations for the purpose of operating, preserving, or otherwise servicing any property being held by said corporations.

18. Notwithstanding any other provision of this section, the retirement board shall have the power to delegate to one or more investment managers its authority to invest moneys belonging to the retirement system. The term "investment managers" as used in this subdivision shall include but not be limited to independent contractors selected by the retirement board.

19. Whenever a statute requires that a document must be filed or moneys deposited with the system within a prescribed period of time or by a specified date in order for a member to be eligible for service credit or a benefit from the system the document shall be deemed filed or the moneys deposited with the system on the day they are mailed through the United States postal service provided the mailing is by registered or certified mail or such other equivalent service provided by the United States postal service as the retirement board may specifically permit by rule or regulation. Notwithstanding the provisions hereof, no such document shall be deemed filed or moneys deposited with the system on the day of mailing unless actually received by the retirement system as a result of such mailing.



508-A - New York state teachers' retirement system MWBE asset management and financial institution strategy.

508-a. New York state teachers' retirement system MWBE asset management and financial institution strategy. 1. Within the discretion of the retirement board and in accordance with and subject to its fiduciary duties and obligations as trustees of the teachers retirement system and to the members, retirees and beneficiaries of such system and such other investment limitations as may be prescribed by this chapter, the retirement board is authorized to establish on MWBE asset management and financial institution strategy pursuant to section four hundred twenty-three-c of the retirement and social security law including reasonable goals for utilization of MWBE asset managers, MWBE financial institutions and MWBE financial and professional services firms, as such terms are defined in section one hundred seventy-six of the retirement and social security law which strategy shall include, but shall not be limited to, the following objectives:

a. investing assets of the teachers' retirement system with MWBE asset managers;

b. subject to best execution, (1) conducting trades of public equity securities with MWBE financial institutions and (2) conducting trades of fixed-income securities through MWBE financial institutions;

c. allocating investments of assets of the teacher's retirement system either through (1) direct investments in the equities and debt securities of MWBEs or (2) indirectly through special programs involving MWBE asset managers; and

d. awarding contracts for accounting, banking, financial advisory, insurance, legal, research, valuation and other financial and professional services to MWBE financial institutions and other MWBE professional services firms.

As used in this section, the terms "MWBE asset manager", "MWBE financial institutions", "MWBE", "fidiuciary-controlled entities", and "best execution" shall have the meanings specified in section one hundred seventy-six of the retirement and social security law, and shall be certified in a manner consistent with the provisions of subdivision three of section four hundred twenty-three-c of the retirement and social security law.

2. The retirement board is also authorized to:

a. periodically advertise the existence of such strategy so that MWBE asset managers, MWBE financial institutions and other MWBE professional service firms are made aware of the opportunities made available pursuant to such strategy;

b. within sixty days of the end of each fiscal year following the effective date of this section, the retirement board shall report to the governor, legislature and the chief diversity officer of the state of New York on the participation of MWBE asset managers, MWBE financial institutions and MWBE professional service providers in investment and brokerage transactions with or as providers of services for the teachers' retirement system, including a comparative analysis of such activity relative to such activity with all asset managers, financial institutions and professional service providers for the relevant period and on the progress and success of the efforts undertaken during such period to achieve the goals of such strategy. Each report shall be simultaneously published on the website of the teachers' retirement system for not less than sixty days following its release to the governor and the other recipients named above;

c. work with the other fiduciary-controlled entities to create a database of such MWBE entities; and

d. periodically, but not less than annually, hold a conference to promote such strategy in conjunction with the other fiduciary-controlled entities.



509 - Statements of teachers' service; determination of service creditable; service certificates.

509. Statements of teachers' service; determination of service creditable; service certificates. 1. Under such rules and regulations as the retirement board shall adopt, each present teacher shall file a detailed statement of all service as a teacher and service in a similar capacity in other states rendered by him prior to the first day of August, nineteen hundred twenty-one, for which he claims credit, and of such other facts as the retirement board may require for the proper operation of the retirement system.

2. a. Each new entrant shall file a detailed statement of (1) service as a teacher; (2) service in other states, territories, possessions and commonwealths of the United States, which would constitute service as a teacher within the meaning of subdivision four of section five hundred one of this article had it been performed within New York state rendered by him prior to so becoming a member; (3) governmental service in the state of New York where he was a member of the New York state and local employees' retirement system, and where such service was credited to him in the said New York state and local employees' retirement system; (4) service with the New York city corrections department prior to nineteen hundred fifty-six which would constitute service as a teacher within the meaning of subdivision four of section five hundred one of this article had it been performed in the employ of a public school in New York state; (5) such service that would have been creditable in one of the public retirement systems of the state, as defined in subdivision twenty-three of section five hundred one of the retirement and social security law, at the time the service was rendered, had the individual been a member of such retirement system; (6) a statement as to the number of years on account of which he desires to contribute; and (7) such other facts as the retirement board may require for the proper operation of the system.

b. No credit shall be allowed for service which has been credited in any retirement system if the member on or after the effective date of this paragraph withdraws his contributions to such retirement system and terminates his membership therein during the period in which his membership in such other system would have been valid and because of such withdrawal or termination transfer of such credit from such other retirement system cannot be made to the New York state teachers retirement system pursuant to section five hundred twenty-two of this article.

c. No prior service claim will be allowed for any service for which the person is receiving a benefit or will be entitled to receive a benefit at any future time from some other public retirement system, in this state, in any other state or from the federal government.

3. The retirement board shall fix and determine by appropriate rules and regulations how much service in any year is the equivalent of a year of service, but in computing such service or in computing average compensation, it shall credit no period of more than a month's duration, during which a member was absent without pay, nor shall more than one year of service be credited for all service in any calendar year.

4. Subject to the above restrictions and to such other rules and regulations as the retirement board shall adopt, said board shall verify as soon as practicable the statement of service submitted.

5. After the member has rendered at least two full years of service since he last became a member, upon verification of the statement of service submitted and receipt of any contribution required to be paid by the member pursuant to paragraph a of subdivision eight of this section, the retirement board shall credit the member with the length of such prior service as set forth in (1), (3), (4) and (5) of paragraph a of subdivision two of this section and the aggregate length of such prior service not to exceed ten years as set forth in (2) of paragraph a of subdivision two of this section provided that in no case shall the number of years of credited service outside the state of New York be more than the number of years of credited service within the state of New York.

6. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service unless thereafter modified by the retirement board upon application made by the member within one year after the date of issuance or modification of a prior service certificate or upon the discovery by the retirement board of an error or fraud. When membership ceases, such certificate shall be void. Should membership be resumed by the teacher, such teacher shall enter the system as a new entrant, except as provided by subdivisions five and six of section five hundred eleven of this article.

7. The total state service credited a member shall consist of the service as a teacher rendered by him since he last became a member, and any prior service as set forth in (1), (3), (4) and (5) of paragraph a of subdivision two of this section. The total service credited a member shall consist of the service rendered by him as a teacher since he last became a member and all credited prior service.

8. a. Any member of the retirement system who is credited with at least two full years of teaching service rendered in the state since he last became a member may claim such uncredited prior service as set forth in (2), (3), (4) and (5) of paragraph a of subdivision two of this section, pursuant to subdivision five of this section by paying to the retirement board four per centum of the salaries earned for the years claimed and such uncredited prior service as set forth in (1) of paragraph a of subdivision two of this section by paying to the retirement board the amount he would have been required to contribute at the time such service was rendered, not to exceed four per centum of the salaries earned for the years claimed. The amount due, if any, for such service shall be deposited with the retirement board prior to retirement in accordance with the requirements of this article and the regulations of the retirement board. The retirement board, upon verification of the claim and payment made, shall credit such member with such service.

Notwithstanding any other provision of this paragraph, any member who last joined the retirement system prior to July twenty-seventh, nineteen hundred seventy-six and who did not receive credit with the retirement system prior to July first, nineteen hundred eighty-eight for prior service, may obtain credit for prior service pursuant to the provisions of this section or pursuant to the provisions of subdivision b of section four hundred forty-six of the retirement and social security law, whichever is applicable, without making the payments required by this paragraph.

b. Any member who applies for superannuation retirement and who on joining the system claimed and paid for all his uncredited service, shall be reclassified as a "present teacher" and shall be credited with all state teaching service rendered before the first day of August, nineteen hundred twenty-one, provided he was a teacher on or before the first day of August, nineteen hundred twenty-one, and provided that he is credited with at least fifteen years of teaching service rendered in the state and has not ceased teaching for a period in excess of five years in any period of ten consecutive years since the first day of August, nineteen hundred twenty-one, and provided that his membership has been continuous since first joining the system and that he would have been entitled to the status of "present teacher" and to the credit for service rendered prior to the first day of August, nineteen hundred twenty-one, had he applied for membership and claimed such credit at the time he was given the privilege so to do. Any such member who claimed and paid for service rendered prior to the first day of August, nineteen hundred twenty-one, shall, upon being reclassified as a "present teacher", have the amount so paid applied on the payment for uncredited service rendered on and after the first day of August, nineteen hundred twenty-one, and the balance if any, shall be refunded to the member.

c. After the member retires, the next ensuing contribution of the employers, collected in the manner provided in subdivision two of section five hundred twenty-one, shall be increased by the lump sum actuarial cost to the employers attributable to such prior service credit as is granted to members who retire under the provisions of this subdivision, computed on the basis of the mortality tables and interest rate applicable to members at the time of retirement. The proper funds shall be credited with the amount of such contributions, and such amount of pension shall be charged to the amount so collected.

9. No final determination made by the system with respect to benefits provided by the system, or matters related thereto, shall be subject to review in any court of the state of New York, except as provided in article seventy-eight of the civil practice law and rules.

10. Notwithstanding any other provision of law to the contrary, any law insofar as and to the extent it shall establish or affect a benefit provided by the system shall be deemed to have been in full force and effect on the earlier of the effective date provided for in such law or the thirtieth day of June of the calendar year of enactment by the legislature, unless such law expressly provides that it shall not be subject to this subdivision.

11. Notwithstanding any other provision of law to the contrary, a member of the retirement system subject to this article or article fourteen or fifteen of the retirement and social security law who, subsequent to such member's date of membership in the retirement system, rendered service which was credited in another public retirement system of the state but thereafter failed to make timely transfer of such membership to the retirement system prior to the time the membership in such other public retirement system ceased by reason of: a. insufficient service; b. withdrawal of accumulated contributions; or c. withdrawal of membership, may obtain credit for such service on the same basis and in the same manner as if such service had been rendered prior to such member's date of membership in the retirement system.

* 12. Notwithstanding any other provision of law, any member eligible to purchase credit for previous service with a public employer pursuant to this section or to purchase credit for military service pursuant to article twenty of the retirement and social security law, may elect to purchase any or all of such service by executing a periodic payroll deduction agreement where and to the extent such elections are permitted by the retirement system by rule or regulation. Such agreement shall set forth the amount of previous service or military service being purchased, the estimated total cost of such service credit, and the number of payroll periods in which such periodic payments shall be made. Such agreement shall be irrevocable, shall not be subject to amendment or modification in any manner, and shall expire only upon completion of payroll deductions required therein. Notwithstanding the foregoing, any member who has entered into such a payroll deduction agreement and who terminates employment prior to the completion of the payments required therein shall be credited with any service as to which such member shall have paid the contributions required under the terms of the agreement.

* NB Takes effect upon notice of ruling by Internal Revenue Service -- expires per ch. 627/2007 22



510 - Superannuation retirement.

510. Superannuation retirement. 1. Retirement upon a superannuation allowance shall be made under the following conditions:

a. A member who has completed twenty-five years of total credited service and who has attained the age of sixty years or over while in service, or any member who has completed thirty-five years of total credited service shall be retired, if he files with the retirement board a statement duly attested setting forth at what time not less than thirty days nor more than ninety days subsequent to the execution and filing thereof he desires such retirement.

b. Any member who has attained age seventy may be retired at his own request or at the request of his employer if he or his employer files with the retirement board a statement duly attested setting forth at what time subsequent to the execution and filing thereof retirement is desired, and if throughout the year immediately preceding the filing of such statement he shall have been in service as a teacher in this state. The retirement board shall retire said member as of the date so specified or as of such other time within thirty days thereafter as the retirement board may find advisable.

2. Upon superannuation retirement a member shall receive a superannuation retirement allowance which shall consist of:

a. An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement, and

b. A pension of one quarter (1/4) of his final average salary or if his total service is less than twenty-five years, a pension of one one-hundredth (1/100) of his final average salary multiplied by the number of years of total service, and

c. A further pension of one one-hundred fortieth (1/140) of his final average salary multiplied by the number of years of total state service in excess of thirty-five years, and

d. If the member be a present teacher, a further pension of one one-hundred fortieth (1/140) of his final average salary multiplied by the number of years of total service certified on his prior service certificate, and

e. If the member has contributed pursuant to paragraph c of subdivision three of section five hundred sixteen, a further pension of one one-hundred twentieth (1/120) of his final average salary for each year of total service in excess of twenty-five years but not in excess of thirty-five years, nor in excess of the number of years for which credit is allowed under paragraph d of subdivision three of section five hundred sixteen, and

f. A further pension, of such amount as shall be required to bring the total retirement allowance of members with twenty-five or more years of state service up to four hundred dollars per annum, and

g. The provision of paragraph (c) of subdivision two of this section shall apply only to members retiring on and after the date on which paragraph (c) of subdivision two of this section becomes operative.



511 - Disability retirement.

511. Disability retirement. 1. Retirement on account of disability shall be made under the following conditions: A member who has completed at least fifteen years of total state service or a member who is a present teacher and who has completed twenty years of service, the last ten of which were state service, may be retired on account of disability either upon the application of his employer or upon his own application or that of a person acting in his behalf, if the retirement board, after a medical examination of said member by a physician or physicians designated by said board shall determine upon the basis of a report submitted by said physician or physicians that the said member is physically or mentally incapacitated for the performance of duty, that he was incapacitated at the time he ceased teaching and that said member ought to be retired.

2. On retirement for disability, a member shall receive a superannuation retirement allowance if his state service is twenty-five or more years and he has attained age sixty or if his total service is thirty-five or more years; otherwise, he shall receive a disability retirement allowance which shall consist of:

a. An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

b. A pension of one-fifth (1/5) of his final average salary, with the exception that in no case shall the rate of such pension exceed four-fifths (4/5) of the rate of pension to which he might have been entitled had retirement been deferred until the age of seventy as provided under paragraph b of subdivision one of section five hundred ten; and

c. If he be a present teacher, a further pension of one one-hundred fortieth (1/140) of his final average salary multiplied by the number of years of total service certified on his prior service certificate, and

d. If the member has contributed pursuant to paragraph c of subdivision three of section five hundred sixteen, a pension, in lieu of the pension provided under paragraph b of subdivision two of this section, of nine-tenths (9/10) of one one-hundredth (1/100) of his final average salary multiplied by the number of years of total service not in excess of twenty-five years, but not less than twenty (20) per centum of his final average salary, plus nine-tenths (9/10) of one one-hundred twentieth (1/120) of his final average salary multiplied by the number of years of total service in excess of twenty-five years but not in excess of thirty-five years, nor in excess of the number of years for which credit is allowed under paragraph d of subdivision three of section five hundred sixteen.

3. On and after July first, nineteen hundred seventy, a member who has credit for ten years of full time state service, including at least two years of such service rendered subsequent to June thirtieth, nineteen hundred sixty-seven and subsequent to the date upon which he last joined the retirement system and who is under age fifty-five, and otherwise meets the requirements of subdivision one of this section, may be retired on account of disability by the filing of an application with the retirement board as required by subdivision one of this section. Upon such retirement, he shall receive, in lieu of the retirement allowance specified in subdivision two of this section and the pension for increased-take-home-pay otherwise authorized in this article, a disability retirement pension consisting of:

a. a pension of one-sixtieth of his final average salary multiplied by the number of his years of credited state service rendered after June thirtieth, nineteen hundred fifty-nine and

b. a pension of one-seventieth of his final average salary multiplied by the number of his years of credited state service rendered before July first, nineteen hundred fifty-nine and

c. a pension of one one-hundred twentieth of his final average salary multiplied by the number of his years of credited out-of-state service.

In no event shall the disability pension be less than one-sixtieth of the member's final average salary multiplied by the number of years of total service, not to exceed twenty, which would have been credited to the member had he remained in service until age sixty; provided, however, that for members who are credited with service prior to July first, nineteen hundred fifty-nine, the minimum pension as so determined shall be reduced by one quarter of one per cent of final average salary multiplied by the number of his years of service prior to July first, nineteen hundred fifty-nine.

On retirement for disability, in addition to the pension hereinabove provided, a member shall receive an annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement.

On and after July first, nineteen hundred seventy-seven, a member who is age fifty-five or over and who otherwise meets the requirements of this subdivision, shall receive on retirement for disability the retirement allowance he would have received had he filed for a service retirement.

On or after October sixteenth, nineteen hundred ninety-two, the disability pension shall in no event be less than:

a. in the case of a member under age sixty, the greater of (i) one-sixtieth of the member's final average salary multiplied by the number of years of total service, which formula is to be used if the pension so computed exceeds one-third of the member's final average salary, or (ii) one-sixtieth of the member's final average salary multiplied by the number of years of total service, not to exceed twenty, which would have been credited to the member had he remained in service until age sixty; or

b. in the case of a member age sixty or over, one-sixtieth of the member's final average salary multiplied by the number of years of total service.

Notwithstanding anything to the contrary in this article, any member who shall receive a disability retirement allowance pursuant to this subdivision shall be required once each year or at such other interval as the retirement board may determine to undergo a medical examination by a physician or physicians designated by the retirement board. Should any disability beneficiary refuse to submit to a medical examination, his retirement allowance shall be discontinued until his withdrawal of such refusal, and should refusal continue for one year all rights in and to his pension shall be forfeited.

In the case of persons who last became members on or after July first, nineteen hundred seventy-three, the provisions of this subdivision shall apply only until July first, nineteen hundred seventy-four.

4. Once each year or at such other interval as the retirement board may determine, following the retirement of a teacher who joined the New York state teachers retirement system on or after July first, nineteen hundred sixty-one, on a disability allowance, or once each year during the first five years following the retirement of the teacher who joined the New York state teachers retirement system prior to July first, nineteen hundred sixty-one, on a disability allowance the retirement board may, and upon his application shall, require any disability beneficiary to undergo medical examination by a physician or physicians designated by the retirement board. Should any disability beneficiary refuse to submit to a medical examination, his retirement allowance shall be discontinued until his withdrawal of such refusal, and should such refusal continue for one year, all his rights in and to his pension shall be forfeited.

5. Should the physician or physicians designated by the retirement board report and certify to the retirement board that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his final average salary, and should the retirement board concur in such report, then the amount of his pension shall be reduced to an amount which, when added to the amount earnable by him, together with his annuity shall equal the amount of his final average salary. Should his earning capacity be later changed, then the amount of his pension may be further altered; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount which when added to the amount earned by the beneficiary, together with his annuity equals the amount of his final average salary. A beneficiary restored to active service at a salary less than the final average salary or upon the basis of which he was retired shall not become a member of the retirement system while receiving a reduced pension. Notwithstanding any other provision of this article, the term "final average salary" as used in this subdivision four, shall mean either "final average salary" as defined by subdivision eleven of section five hundred one, or the maximum salary or compensation which the retired member currently would be receiving in the position from which he was last retired for disability, if he had not been so retired, whichever is greater, provided, however, that if the position from which he was so retired has been abolished, the retirement board, upon the basis of salary or compensation currently paid by the retired member's last employer to persons in similar or comparable position, shall determine, for the purposes of this subdivision four, the maximum amount of salary or compensation which such retired member currently would be receiving in such position.

6. Should a disability beneficiary be restored to active service at a salary as great as his final average salary, his retirement allowance shall cease, and he shall again become a member of the retirement system, and his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account as a part of his accumulated contributions in the latter fund, and he shall contribute to the said fund thereafter in the same manner and at the same rate as he paid prior to his disability. His prior service certificate on the basis of which his service was computed at the time of his retirement shall be renewed and shall again be in full force and effect, and in addition, upon his subsequent retirement, he shall be credited with all his service as a member subsequent to the period covered by his prior service certificate.

7. The retirement board shall adopt appropriate rules and regulations providing for the reimbursement of reasonable expenses actually incurred by a member in attending medical examinations by physicians designated by the retirement board pursuant to this section. After determining the reasonableness thereof, the retirement board shall approve payment of such expenses from the expense fund.

8. a. Notwithstanding any other provision of law to the contrary, a member who has applied for disability retirement pursuant to this section, or, in the case of a member subject to article fifteen of the retirement and social security law, pursuant to section six hundred five of such law and has validly elected the applicable optional allowance specified in paragraph e of this subdivision and is otherwise eligible to retire for disability pursuant to the provisions of this section shall be entitled to the benefits of this subdivision in lieu of any pre-retirement death benefit which otherwise would have been payable, but for the operation of this subdivision. Such member shall be deemed to have elected the benefits of this subdivision unless the member shall have indicated in a manner prescribed by the retirement board that the member does not wish to avail himself of such benefits.

b. In the event such member dies, and such application for disability retirement has not become effective and has not been rejected, and it is determined by the retirement board, upon recommendation of the medical board, that the physical or mental incapacitation specified in such application was directly related to the cause of the member's death, such application shall be deemed approved by the retirement board, effective one day prior to the date of the member's death. In such event, the optional allowance elected by such member shall be effective and no pre-retirement death benefit shall be payable.

c. In the event no optional allowance specified in paragraph e of this subdivision was elected by the member, or it is determined by the retirement board, upon recommendation of the medical board, that the physical or mental incapacitation specified in such application was not directly related to the cause of the member's death, this subdivision shall not apply and the applicable pre-retirement death benefit, if any, shall be payable.

d. If a member satisfying the provisions of paragraph a of this subdivision is, at the time the member files an application for disability retirement, eligible to retire for service under this article, the member may simultaneously apply for service retirement, provided the member indicates the application for disability retirement is without prejudice to the member's application for service retirement. Upon retirement for service, the member's application for disability retirement shall be deemed cancelled.

e. An eligible optional allowance for the purposes of this subdivision shall only include Option one and Option four pursuant to section five hundred thirteen of this article in the case of a member who has applied for disability retirement pursuant to this section, and the Alternative Option pursuant to subdivision a-one of section six hundred ten of the retirement and social security law in the case of a member who has applied for disability retirement pursuant to section six hundred five of such law, provided that in the case of Option four and the Alternative Option, the optional allowance elected by the member must provide only for the payment upon the member's death of a lump sum and such lump sum must be greater in amount than the amount of the death benefit, if any, which would have been paid but for the operation of this subdivision.

f. The retirement board is authorized to adopt such rules and regulations as it deems necessary to implement the provisions of this section.

9. a. Any law to the contrary notwithstanding, a member who satisfies the requirements of paragraph b of this subdivision and is otherwise eligible (disregarding any service requirement) to retire for disability pursuant to this section or section five hundred six or six hundred five of the retirement and social security law, as applicable, may elect to receive a benefit equal to the death benefit which would have been paid, had such member died on the member's last day on the payroll in full pay status, pursuant to section five hundred twelve of this article or section four hundred forty-eight, five hundred eight or six hundred six of the retirement and social security law, as applicable.

b. To be eligible for the benefit provided in paragraph a of this subdivision, a member must have been determined by the system to have (i) a terminal illness resulting in a life expectancy of no more than twelve months, or (ii) a medical condition of a long continued and indefinite duration requiring extraordinary care or treatment regardless of life expectancy.

c. The benefit provided in paragraph a of this subdivision shall be in lieu of any disability benefit to which the member may otherwise be entitled. A member who is otherwise eligible to retire for disability must elect the benefit provided in paragraph a of this subdivision no later than the thirtieth day following the day on which (i) the system notifies the member that the member has been retired for disability, or (ii) the member is first eligible to commence receiving a disability retirement benefit, whichever is later. Such election, when made, shall be irrevocable.

d. Except as provided in this paragraph, a member electing the benefit provided in paragraph a of this subdivision shall for all purposes be deemed to have been retired for disability. Notwithstanding the foregoing, should a member who has elected the benefit provided in paragraph a of this subdivision thereafter be restored to active service and again become a member of the system,

(i) no death benefit shall be payable pursuant to section five hundred twelve of this article or section four hundred forty-eight, five hundred eight or six hundred six of the retirement and social security law, as applicable in the event of the member's subsequent death, and

(ii) unless such member shall have rendered five years of credited service since last becoming a member of the system, any retirement benefit to which such member may thereafter become entitled shall be reduced by the actuarial value of the benefit paid pursuant to paragraph a of this subdivision (less the actuarial value of any applicable post-retirement death benefit which would have been available, but for this paragraph).

e. The retirement board is authorized to adopt such rules and regulations as it may deem necessary to implement the provisions of this subdivision.



511-A - Special service retirement.

511-a. Special service retirement. 1. Retirement upon a special service retirement allowance shall be made under the following conditions: Any member, by written notice duly acknowledged and filed with the retirement board before the first day of July, nineteen hundred sixty-seven, or within two years after he last became a member, whichever is later, may elect to contribute pursuant to this section on the basis of retirement at an age within five years of the age when he would be eligible for superannuation retirement as provided under subdivision one of section five hundred ten, but not before age fifty-five. After such election the rate of deduction from the earnable compensation of the contributor shall be six and one-half per centum if his normal rate as provided under section five hundred sixteen is four per centum, and shall be eight per centum if such normal rate is five per centum. Where a member elects to contribute pursuant to this section, contributions at such higher rate shall be made from the first day of July, nineteen hundred sixty-seven, or from the first of the month following the expiration of thirty days subsequent to the filing of his election, whichever is later. If, at the time of retirement, the member's accumulated contributions are insufficient to provide an annuity equal to the pension provided under paragraph b of subdivision four of this section, he shall have the privilege of paying into the retirement system by a single payment the amount required in addition to his accumulated contributions to provide an annuity equal to said pension.

2. One year or more after the filing thereof, a member may withdraw his election to contribute pursuant to this section on the basis of special service retirement. Such withdrawal shall be by written notice duly acknowledged and filed with the retirement board. Such member thereafter shall contribute on the basis of his rate of normal contribution. Such member, upon application at any time prior to retirement and with the approval of the retirement board, shall be entitled to a refund of the amount of his contributions and regular interest thereon, which is in excess of the amount of the accumulated contributions which he would then have to his credit had he been contributing on the basis of his rate of normal contribution.

3. Any member electing to contribute towards a special service retirement allowance under the provisions of this section, who has attained age fifty-five or over while in service, shall be eligible to retire at any time within five years before the date he would be eligible for superannuation retirement as provided under subdivision one of section five hundred ten, if he files with the retirement board a statement duly attested setting forth at what time not less than thirty days nor more than ninety days subsequent to the execution and filing thereof he desires such retirement.

4. Upon special service retirement, a member shall receive a special service retirement allowance which shall consist of:

a. An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement, and

b. A pension of one quarter of his final average salary or if his total service is less than twenty-five years, a pension of one one-hundredth of his final average salary multiplied by the number of years of total service, and

c. If the member be a present teacher, a further pension of one one-hundred fortieth of his final average salary multiplied by the number of years of total service certified on his prior service certificate, and

d. If the member has contributed pursuant to paragraph c of subdivision three of section five hundred sixteen, a further pension of one one-hundred twentieth (1/120) of his final average salary multiplied by the number of years of total service in excess of twenty-five years but not in excess of thirty-five years, nor in excess of the number of years for which credit is allowed under paragraph d of subdivision three of section five hundred sixteen.



512 - Withdrawal and death benefits.

512. Withdrawal and death benefits. Benefits upon withdrawal and death shall be payable as follows:

a. A member who withdraws from service or ceases to be a teacher for any cause other than death or retirement shall be paid on demand the accumulated contributions standing to the credit of his individual account in the annuity savings fund. A member who has no accumulated contributions credited to his individual account in the annuity savings fund and who ceases to be a teacher for any cause other than death or retirement may withdraw from membership in the system by filing a notice of withdrawal with the system pursuant to rules and regulations adopted by the retirement board.

b. 1. Should a contributor die before retirement, his accumulated contributions shall be paid to his estate or to such person as he shall have nominated to receive such benefit. In the event such designated beneficiary does not survive him, or if he shall not have so designated a beneficiary, such benefit shall be payable to the deceased member's estate or as provided in section one hundred three-a of the decedent estate law. Such nomination must be by written designation duly executed and filed with the retirement board.

2. In addition to the return of accumulated contributions, a death benefit also shall be payable upon the death of a member who dies before the effective date of his retirement, and was in service upon which his membership was based when he died or was on the payroll in such service and paid within a period of twelve months prior to his death and had not been otherwise gainfully employed since he ceased to be on such payroll or if, during the period that membership is valid, the retirement board shall determine to its satisfaction that said member was physically or mentally incapacitated for the performance of duty at the time he ceased to be on the payroll in such service and that he had been so incapacitated and had not been otherwise gainfully employed since he ceased to be on such payroll; provided he had credit for one or more years of service while actually a member. The amount of death benefit shall be computed by multiplying one twelfth of the compensation earnable by such member during his last twelve months of service while a member by the number of years, not to exceed twelve, of his total credit for service as a teacher in this state. Where the member has more than twelve years of credited service as a teacher in this state and when his death occurs on or after July first, nineteen hundred sixty-one, and before July first, nineteen hundred seventy-four, there shall be added to such benefit one twenty-fourth of such compensation multiplied by the number of years in excess of twelve, but not to exceed twenty-four such years, of his total credit for service as a teacher in the state. The death benefit shall be paid to such person as he shall have nominated to receive such benefit. In the event such designated beneficiary does not survive him, or if he shall not have so designated a beneficiary, such benefit shall be payable to the deceased member's estate or as provided in section one hundred three-a of the decedent estate law. Such nomination must be by written designation duly executed and filed with the retirement board. The provisions of this paragraph two of subdivision b of this section shall apply only to deaths occurring on and after July first, nineteen hundred fifty-nine.

3. Notwithstanding any other provisions of this article or any rules or regulations adopted thereunder by the retirement board, the death benefit payable pursuant to paragraph two of this subdivision, in the case of a member who dies after having become eligible to apply and be retired for special service or superannuation pursuant to the provisions of this article, shall be increased by the amount, if any, that the actuarial equivalent of the pension portion of his retirement allowance, computed as if he had been retired on the day immediately preceding his death, and computed in accordance with the provisions of subdivision two of section five hundred ten and subdivision four of section five hundred eleven-a of this article, exceeds the amount of the death benefit otherwise payable pursuant to paragraph two of this subdivision. The provisions of this paragraph three of subdivision b of this section shall apply only to deaths occurring after the date on which said paragraph three becomes operative and prior to July first, nineteen hundred seventy-four.

4. Notwithstanding any other provision of this article, the requirement of one or more years of credited service, as set forth in paragraph two of this subdivision, shall be deemed to have been satisfied by any member who has credit for three or more months of service rendered since last becoming a member. The provisions of this paragraph shall apply only to deaths occurring after June thirtieth, nineteen hundred seventy and before July first, nineteen hundred seventy-five.

5. Notwithstanding any other provision of this article, the death benefit payable pursuant to paragraph two of this subdivision shall be increased by the excess, if any, of the greater of a or b over the sum of c and d, where a, b, c and d are as set forth hereunder:

a. One-twelfth of the member's compensation multiplied by the number of years, not to exceed thirty-six, of his total credited state service.

b. The lesser of three times the member's compensation or twenty thousand dollars.

c. The death benefit which, in accordance with the provisions of paragraph two of this subdivision, is payable in addition to the return of accumulated contributions.

d. The reserve for increased-take-home-pay.

The term "compensation", as used in this subparagraph, shall mean (1) in the case of a member who has credit for one or more years of service rendered since last becoming a member, the compensation earned by such member during his last twelve months of service, and (2) in the case of a member who has credit for less than one year of service rendered since last becoming a member, it shall mean his annual rate of compensation at the time of his death. The provisions of this paragraph shall apply only to deaths occurring after June thirtieth, nineteen hundred seventy and before July first, nineteen hundred seventy-five. The additional death benefits payable hereunder shall be construed as being payable under paragraph two of this subdivision for the purpose of computing benefits payable under paragraph three of this subdivision.

c. The member or, within ninety days after his death, the person nominated by him to receive any benefit payable on his account, may file with the retirement board a written designation, duly executed, providing that such benefit shall be paid in the form of an annuity to the person so nominated. Such annuity shall be determined as the actuarial equivalent of the benefit otherwise payable, on the basis of the interest rate and the mortality tables adopted by the retirement board for use in the calculations of such annuities. Such annuity shall be payable throughout the life of the person so nominated, with no payments at his death unless the member or, within ninety days after his death, the person nominated by him to receive his benefit, shall elect to have the actuarial equivalent of such annuity paid in the form of a reduced annuity payable for life with the provision that if the person so nominated should die before the annuity payments received by him are equal to such actuarial equivalent, the balance thereof shall be paid in a lump sum to such beneficiary's estate or to such person as such member or his nominee shall have designated. Such designation of a beneficiary to receive such benefit may be made or changed at any time by the person who made it. Such election or change shall be made by written designation duly executed and filed with the retirement board. Notwithstanding the foregoing provisions, the retirement board reserves the right to pay any benefit in the form of a lump sum payment if the annuity determined as the actuarial equivalent of the benefit otherwise payable is less than one hundred dollars per month.

d. 1. The retirement board may adopt rules and regulations providing that a trustee of an inter vivos or testamentary trust shall be eligible to be nominated to receive a lump sum benefit pursuant to subdivision b of this section.

2. Any proceeds received by a trustee under this section shall not be subject to the debts of the member or to transfer or estate taxes to any greater extent than if such proceeds were payable to the beneficiaries named in the trust and not to the estate of the member.

3. A payment made in good faith under this section to either a designated trustee of an inter vivos trust, a successor trustee of an inter vivos trust who provides a copy of his appointment or a trustee of successor trustee of a testamentary trust who provides a copy of the letters of trusteeship shall be a complete discharge to the system to the extent of the payment.

4. If no qualified trustee claims the proceeds within eighteen months after the death of the member, or if satisfactory evidence is furnished within such period showing that there is or will be no trustee to receive the proceeds, payment shall be made to the deceased member's estate.

e. Notwithstanding any other provision of law, a member with ten or more years of credited service in such system who dies before a retirement benefit becomes payable and who is otherwise not entitled to a death benefit from the retirement system shall be deemed to have died on the last day that he or she was in service upon which his or her membership was based for purposes of eligibility for the payment of a death benefit pursuant to the provisions of this section. The death benefit payable in such case shall be one-half of that which would have been payable had such member died on the last day that service was rendered.

f. Notwithstanding the provisions of any other law to the contrary and solely for the purpose of determining eligibility for the death benefit payable pursuant to this section, a person subject to this section shall be considered to have died while in teaching service provided such person was in such service at the time he or she was ordered to active duty pursuant to Title 10 of the United States Code, with the armed forces of the United States or to service in the uniformed services pursuant to Chapter 43 of Title 38 of the United States Code and died while on such active duty or service in the uniformed services on or after June fourteenth, two thousand five. Provided, further, that any such person ordered to active duty pursuant to Title 10 of the United States Code, with the armed forces of the United States or to service in the uniformed servicers pursuant to Chapter 43 of Title 38 of the United States Code who died prior to rendering the minimum amount of service necessary to be eligible for this benefit shall be considered to have satisfied the minimum service requirement.

g. Notwithstanding any other provision of law to the contrary, any member of the retirement system subject to article fourteen or fifteen of the retirement and social security law who has permanently ceased teaching shall have the right to elect the return of his or her accumulated contributions and thereby terminate his or her membership in the retirement system without regard to the amount of service to his or her credit, provided a public employee retirement system in another state has certified in a manner satisfactory to the system that such member is a member of such other retirement system, has at least five years of retirement credit in such other system, and is eligible, upon the termination of his or her membership in the system, to obtain retirement credit in such other retirement system for the service which has been credited to his or her membership in the system. Upon refund of such accumulated contributions, any and all obligations of the retirement system to such member shall be totally discharged. The retirement board is authorized to adopt such rules and regulations as may be necessary to implement this subdivision.



512-A - Deferred retirement.

512-a. Deferred retirement. 1. Any member, who discontinues service other than by death or retirement, and who is credited with at least fifteen years of teaching service rendered in the state, by written notice duly acknowledged and filed with the retirement board at any time before his membership would otherwise terminate pursuant to section five hundred three of this article, may elect, in lieu of the return of his accumulated contributions pursuant to section five hundred twelve of this article, to continue membership with the privilege of applying for retirement pursuant to this section on or after the date he would first be eligible for retirement had he remained in service but in no case prior to the date he attains age sixty. Any member, who discontinues service other than by death or retirement on or after June thirtieth, nineteen hundred sixty-five and who is credited with at least ten years of teaching service rendered in the state, by written notice duly acknowledged and filed with the retirement board at any time before his membership would otherwise terminate pursuant to section five hundred three of this article, may elect, in lieu of the return of his accumulated contributions pursuant to section five hundred twelve of this article, to continue membership with the privilege of applying for retirement pursuant to this section on or after the date he would first be eligible for retirement had he remained in service but in no case prior to the date he attains age fifty-five; provided, that in the case of persons who last became members on or after July first, nineteen hundred seventy-three, the provisions of this paragraph shall apply only until July first, nineteen hundred seventy-four.

2. The retirement allowance for a member who has made the election pursuant to subdivision one of this section shall consist of (a) an annuity which shall be the actuarial equivalent of such member's accumulated contributions at the time of retirement and (b) a pension of one-one hundred fortieth (1/140) of final average salary multiplied by the total number of years of credited service as of the date of discontinuing service.

3. Any member who discontinues service other than by death or retirement on or after June thirtieth, nineteen hundred seventy and who is credited with at least ten years of full time teaching service rendered in the state, at least two of which were rendered since the date he last joined the retirement system and subsequent to June thirtieth, nineteen hundred sixty-seven, by written notice duly acknowledged and filed with the retirement board at any time before his membership would otherwise terminate pursuant to section five hundred three of this article, may elect, in lieu of the return of his accumulated contributions pursuant to section five hundred twelve of this article, to continue membership with the privilege of applying for retirement pursuant to this subdivision on or after the date he attains age fifty-five. The pension for a member who has made the election pursuant to this subdivision shall be computed in accordance with the procedures set forth in subdivision four of section five hundred thirty-five of this article, unless the member has been credited with at least twenty years of full time New York state service, in which event his pension shall be computed in accordance with subdivisions two and three of the aforementioned section. In no event, however, shall the pension so computed exceed seventy-five per cent of the member's final average salary. In addition to the pension provided by this subdivision, the member shall receive an annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement. In the case of persons who last became members on or after July first, nineteen hundred seventy-three, the provisions of this subdivision shall apply only to those who discontinue service other than by death or retirement prior to July first, nineteen hundred seventy-four.

4. Any person who is a member on or after June thirtieth, nineteen hundred ninety-eight and who discontinues service other than by death or retirement and who is credited with five years or more of full-time teaching service rendered in the state, at least two of which were rendered since the date he or she last joined the retirement system, by written notice duly acknowledged and filed with the retirement board at any time before his or her membership would otherwise terminate pursuant to section five hundred three of this article, may elect, in lieu of the return of his or her accumulated contributions pursuant to section five hundred twelve of this article, to continue membership with the privilege of applying for retirement pursuant to this subdivision on or after the date he or she attains age fifty-five. The pension for a member who has made the election pursuant to this subdivision shall be computed in accordance with the procedures set forth in paragraph b of subdivision five of section five hundred thirty-five of this article, unless the member has been credited with at least twenty years of full-time New York state service, in which event his or her pension shall be computed in accordance with paragraph a of subdivision five of the aforementioned section. In no event, however, shall the pension so computed exceed three-quarters of the member's final average salary. In addition to the pension provided by this subdivision, the member shall receive an annuity which shall be the actuarial equivalent of his or her accumulated contributions at the time of his or her retirement.

5. Such member, when applying for retirement, may exercise the options pursuant to section five hundred thirteen of this article.

6. Interest on the contributions of such member after his membership otherwise would have been terminated pursuant to section five hundred three of this article shall be credited at the rate fixed for contributions by new entrants at the time of discontinuation of service.

7. If such member should die before the effective date of retirement, his accumulated contributions shall be paid to his estate or beneficiary in accordance with the provisions of paragraph one of subdivision b of section five hundred twelve of this article.

8. In the event that such member returns to service, such election shall be considered to be withdrawn as of the date upon which he returns to service and membership in the retirement system will continue pursuant to subdivision three of section five hundred three of this article.

9. Any other provision of law to the contrary notwithstanding, any member who fails to file the election pursuant to subdivisions one or three of this section and whose membership would otherwise cease pursuant to subdivision three of section five hundred three of this article, shall be deemed to have filed such election the day before his membership shall have ceased.

10. Notwithstanding any provision of this section to the contrary, a person who has elected to continue membership pursuant to the provisions of this section, and who is qualified to transfer pursuant to the provisions of section five hundred twenty-two of this chapter or section forty-three of the retirement and social security law, shall be deemed eligible to transfer, pursuant to such sections of law.

11. Any other provision of law to the contrary notwithstanding, any former member who met all the eligibility requirements of subdivision one or three of this section, but failed to file the election required by such subdivisions, as a result of which his membership in the system was terminated because his service amounted to less than five years in a period of ten consecutive years, shall be deemed to have filed such election the day before membership ceased, provided such former member files an application with the system requesting that his membership be reinstated pursuant to this subdivision and deposits the accumulated contributions withdrawn from the system with regular interest; provided however that no such application shall be valid if (i) the service which would be credited thereunder is credited in any public retirement system in the United States, or (ii) a benefit is being received from any public retirement system based upon such credit.

12. Notwithstanding any other provision of this section a person who has elected to continue membership pursuant to the provisions of this section may withdraw from membership in the system in accordance with the provisions of this article.



512-B - Loans.

512-b. Loans. 1. Any member in active service or on leave of absence who has credit for at least one year of member service may borrow from his accumulated contributions in the retirement system once during each six month period an amount of not less than three hundred dollars providing the retirement board shall approve such loan. The total of any such loans shall not exceed seventy-five per centum of his accumulated contributions.

2. Repayment. An amount so borrowed, together with interest on any unpaid balance thereof, shall be repaid in equal installments which shall be made by the borrower directly to the retirement board or, with the consent of the employer, through regular payroll deduction. The state comptroller is authorized to provide through regular payroll deduction for such repayment of loans made by employees of the state of New York. Such installments shall be in such amount as the retirement board shall approve; however, they shall be at least (a) two percent of the member's contract salary, and (b) sufficient to pay the interest on the unpaid balances thereof. In the event that a member is on leave of absence without pay or is not regularly employed by an employer subject to the provisions of this article, any such outstanding loan shall be repaid in such installments of principal and interest as the retirement board shall determine. In the event of default the retirement board shall be authorized to collect such payments due from the employer of such member through payroll deduction and such member shall forfeit all future entitlement to borrow from the retirement system until the unpaid balance of the loan outstanding at the time of default is fully paid. The retirement board, at any time, may accept payments on account of any loan in addition to the installments fixed for repayment thereof. All payments of principal and interest at the minimum rate permitted pursuant to subdivision three of this section made by the member shall be credited to his accumulated contributions. Any additional interest paid by the member shall be credited to the pension accumulation fund.

3. Interest. The rate of interest payable upon loans made pursuant to this section shall be set by the retirement board. The retirement board shall have power, from time to time and at any time, to decrease such rate to not less than that currently being credited on the member's accumulated contributions or to increase the same to not more than six per centum per annum. Any such decrease or increase shall apply, from the effective date thereof, to unpaid balances of loans outstanding on such date and to new loans made thereafter.

4. Service Charge. A uniform service charge payable upon loans made pursuant to this section shall be set by the retirement board in an amount sufficient to cover the cost to the retirement system of administering the loans. Such charge shall be deducted from the member's accumulated contributions when the loan is made or in equal annual installments over the period the loan is outstanding.

5. Insurance. Each loan made pursuant to this section shall be insured against the death of the member in an amount equal to the amount of the loan outstanding at any given time; with the exception that until thirty days have elapsed after the making thereof no part of the loans shall be insured. Such insurance shall be provided by the retirement board through the retirement system. Upon the death of the member the amount of insurance so payable shall be credited to his accumulated contributions. The premium payable by the member for such insurance shall be set by the retirement board at a rate of not to exceed one per centum of the amount loaned.

A premium of one per centum per annum of the amount loaned, prorated to July first next, shall be deducted from the accumulated contributions of the member when the loan is made. Thereafter, a premium of one per centum per annum of the present value of the outstanding loan as of July first shall be deducted from the accumulated contributions of the member each succeeding year until such loan is repaid or the member is retired.

The retirement board in its discretion on any July first may increase or reduce the premium, modify the terms or conditions of coverage, or discontinue the insurance of loans. In no event shall this subdivision impose any obligation upon the retirement board to continue to insure loans of members upon the terms and conditions herein provided or upon any other terms or conditions.

6. Special Funds. The retirement board is authorized to establish such funds as may be necessary to carry out the provisions of subdivisions four and five of this section.

7. Withdrawals and retirements when loan is outstanding. Whenever a member becomes entitled to the return of his accumulated contributions because of withdrawal from the system or because of having become eligible for a death benefit or a retirement allowance or because of an election to withdraw his accumulated contributions pursuant to subdivision six of section five hundred sixteen of this article the amount of any loan outstanding on such date shall be construed to have been already returned to such member and the accumulated contributions to which he shall then be entitled shall be the net amount of such contributions together with interest thereon standing to his credit in the annuity savings fund on such date.

8. Rules and Regulations. The retirement board is authorized to adopt such rules and regulations as it finds to be necessary in administering the provisions of this section. Anything in this section notwithstanding, the retirement board is authorized to adopt rules and regulations permitting a loan at any time prior to retirement to a teacher who is not in active service or on leave of absence, provided such loan would otherwise be permitted under this section and under applicable provisions of the Internal Revenue Code relating to loans from pension plans.

9. The retirement board shall have the power to discharge any evidence of a loan to a member pursuant to this section upon the satisfaction of the obligation of the member thereunder.



513 - Optional allowances.

513. Optional allowances. 1. With the exception that no election of an optional benefit shall become effective in case a member dies within thirty days after the filing of an application for a retirement allowance, until the first payment on account of any benefit becomes normally due, any member, at the time of his retirement, may elect to receive his benefits in a retirement allowance payable throughout life or he may on retirement elect to receive the actuarial equivalent at that time of his retirement allowance in a lesser retirement allowance, payable throughout life with the provision that:

Option 1. If he die before he has received in payments the present value of his retirement allowance as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the retirement board.

Option 2. Upon his death, his retirement allowance shall be continued through the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the retirement board at the time of his retirement.

Option 3. Upon his death, one-half of his retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the retirement board at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate, provided such other benefit or benefits, together with the lesser retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the retirement board.

2. If any retired member who has not elected an optional benefit, or who has elected a benefit under Option 4 providing for the payment at death of the amount, if any, by which his accumulated contributions at the time of his retirement exceed the aggregate amount of his annuity payments, dies within thirty days after the date his retirement becomes effective, notwithstanding any other provisions of this law to the contrary, benefits shall be paid in accordance with subdivision (b) or (c) of section five hundred twelve, except that the amount of his accumulated contributions payable under paragraph (1) of said subdivision (b) shall be reduced by any annuity payments received by him prior to his death and the benefit payable under paragraph (2) of said subdivision (b) shall be reduced by any pension payments received by him prior to his death. The amounts payable shall be paid to the beneficiary or beneficiaries entitled thereto as provided under section five hundred twelve, except that if the member has elected Option 4, as provided above, the beneficiary nominated under such Option 4 shall be substituted for any beneficiary previously nominated and all amounts payable shall be paid to the beneficiary nominated under such Option 4.

3. In the case of persons who last became members on or after July first, nineteen hundred seventy-three, the provisions of subdivision two of this section shall apply only to deaths occurring after the date on which said subdivision two becomes operative and prior to July first, nineteen hundred seventy-four.

4. a. The retirement board may adopt rules and regulations providing that a trustee of an inter vivos or testamentary trust shall be (1) eligible to be nominated to receive a lump sum benefit under option one and (2) eligible to be nominated to receive any benefit under option four which the retirement board shall deem appropriate.

b. Any proceeds received by a trustee under this section shall not be subject to the debts of the member or to transfer or estate taxes to any greater extent than if such proceeds were payable to the beneficiaries named in the trust and not to the estate of the member.

c. A payment made in good faith under this section to either a designated trustee of an inter vivos trust, a successor trustee of an inter vivos trust who provides a copy of his appointment or a trustee or successor trustee of a testamentary trust who provides a copy of the letters of trusteeship shall be a complete discharge to the system to the extent of the payment.

d. If no qualified trustee claims the proceeds within eighteen months after the death of the retired member, or if satisfactory evidence is furnished within such period showing that there is or will be no trustee to receive the proceeds, payment shall be made to the deceased retired member's estate.



514 - Benefits to participants in old retirement fund.

514. Benefits to participants in old retirement fund. All annuities of annuitants on the rolls of the retirement fund on the thirty-first day of July, nineteen hundred twenty-one, shall be paid thereafter from the pension accumulation fund created by this article. The amount of the annuity of any annuitant on the rolls of such retirement fund, at such time, who retired on a full annuity shall be not less than one-half of his final average salary, and not less than four hundred dollars per annum; nor shall the allowance of any annuitant on such roll retired from disability be less than a proportionate amount of such minima based on the annuitant's years of service.



515 - Funds enumerated.

515. Funds enumerated. The funds created are:

a. The annuity savings fund.

b. The annuity reserve fund.

c. The pension accumulation fund.

d. The pension reserve fund.

e. The supplemental retirement allowance fund.

f. The expense fund.



516 - Annuity savings fund; contributions and payments.

516. Annuity savings fund; contributions and payments. The annuity savings fund shall be the fund in which shall be accumulated the deductions made from the compensation of contributors. Contributions to and payments from the annuity savings fund shall be made in the following manner:

1. Each employer shall deduct from the compensation of each contributor on each and every payroll of such contributor for each and every payroll period subsequent to the date upon which such contributor became a member an amount equal to four per centum of such contributor's earnable compensation in the cases of teachers who last became members on or before the thirtieth day of June, nineteen hundred forty-eight and five per centum of earnable compensation in the cases of teachers who last became members on or after the first day of July, nineteen hundred forty-eight except if membership is renewed upon restoration to active service after retirement for disability, regular interest shall be credited at the rate allowed to the member at the time his retirement for disability last became effective. But no employer shall make any deduction for annuity purposes from the compensation of a member who has completed at least thirty-five years of total service, or who has attained the age of sixty and completed at least twenty-five years of total state service, if such member elects not to contribute.

2. In determining the amount earnable by a contributor in a payroll period, the retirement board may consider the rate of compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit deductions from compensation for any period less than a full payroll period if a teacher was not a contributor on the first day of the payroll period, and to facilitate the making of deductions, it may modify the deduction required of any contributor by such an amount as shall not exceed one-tenth of one per centum of the compensation upon the basis of which said deduction is to be made.

3. a. In addition to the deductions from compensation hereinbefore required, any contributor may redeposit in the annuity savings fund by a single payment an amount equal to the total amount which he withdrew therefrom as provided in this article, or he may deposit therein by a single payment an amount computed to be sufficient, together with the retirement allowance otherwise provided to provide for him a total retirement allowance of one-half of his final average salary upon superannuation retirement, or any member or annuitant may deposit therein by a single payment an amount permitted so to be deposited by the retirement board for the purpose of purchasing additional annuity, provided that no such member or annuitant shall be permitted to purchase a total additional annuity thereby in excess of one-half his final average salary; such additional annuity shall afford the usual optional privileges. Such additional amounts so deposited shall become a part of his accumulated contributions.

b. Notwithstanding anything to the contrary in this article, in addition to the deposits hereinbefore permitted by this subdivision, any contributor to this system, who is actually on the payroll of a school district or the state, may, for the purpose of purchasing additional annuity, deposit in the annuity savings fund once in any school year by a single payment an amount not in excess of four per centum of his earnable rate of compensation for the school year immediately preceding the date when such payment is made. Any such amount so deposited shall be credited with regular interest and, on the basis of said rate of interest, shall become a part of the contributor's accumulated contributions in all respects including computation of benefits upon retirement.

c. Any member by written notice duly acknowledged and filed with the retirement board before the first day of July, nineteen hundred sixty-seven or within two years after he last became a member, whichever is later, may elect to contribute pursuant to this paragraph c of subdivision three of this section in order to qualify for an increased pension for total service in excess of twenty-five years. After such election the rate of deduction from earnable compensation shall be increased by two and one-half per centum in the cases of teachers who last became members on or before the thirtieth day of June, nineteen hundred forty-eight and by three per centum in the cases of teachers who last became members on or after the first day of July, nineteen hundred forty-eight and such deductions shall be added to the accumulated contributions of each member. Where a member elects to contribute pursuant to this paragraph c of subdivision three of this section, such additional contributions shall be made from the first day of July, nineteen hundred fifty-seven or from the first day of the month following the expiration of thirty days subsequent to the filing of his election, whichever is later, except that if the member is contributing pursuant to subdivision one of section five hundred eleven-a, such additional contributions pursuant to this paragraph c of subdivision three of this section shall be made from the first day of July following the completion of twenty-five years of total service. If such a member, upon the completion of twenty-five years of total service, wishes to forfeit his right to special service retirement under the provisions of section five hundred eleven-a, he may cease making contributions pursuant to subdivision one of such section, leave such contributions in the retirement system and commence making contributions pursuant to this paragraph c of subdivision three of this section in order to receive credit for service rendered after the completion of twenty-five years of total service. If such a member, upon the completion of twenty-five years of total service wishes to maintain his right to special service retirement, he shall continue to make contributions pursuant to subdivision one of section five hundred eleven-a and commence making contributions pursuant to this paragraph c. Contributions made pursuant to this paragraph c shall cease on the first day of July following the completion of thirty-five years of total service, except that, any member who has completed more than twenty-five years of service on the first day of July, nineteen hundred sixty-seven may deposit in a lump sum an amount equivalent to the sum of the contributions he would have made prior to the first day of July, nineteen hundred sixty-seven, had this paragraph c become effective as of the date when twenty-five years of service was completed or as of any date thereafter which the member may elect for the purpose of determining the amount to be so deposited.

d. Members of the retirement system who elect to contribute pursuant to paragraph c of subdivision three of this section, shall receive credit for each year, not in excess of ten, of service in excess of twenty-five years for which contributions were made pursuant to paragraph c of subdivision three of this section.

4. The accumulated contributions of a contributor returned to him upon his withdrawal or paid to his estate or designated beneficiary in the event of his death as provided in this article shall be paid from the annuity savings fund.

5. Upon the retirement of a contributor his accumulated contributions shall be transferred from the annuity savings fund to the annuity reserve fund.

6. The retirement board may adopt rules and regulations providing for the withdrawal at retirement by members of the accumulated contributions credited to their individual accounts in the annuity savings fund. Such rules and regulations shall provide that the application for withdrawal of contributions be filed no earlier than the date the member files the application for retirement and no later than the day preceding the effective date of retirement. Provided, however, this section has no application to members subject to article fourteen or article fifteen of the retirement and social security law.



517 - Annuity reserve fund; pension accumulation fund.

517. Annuity reserve fund; pension accumulation fund. 1. The annuity reserve fund shall be the fund from which shall be paid all annuities and all benefits in lieu of annuities.

2. The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all benefits with the exception of the annuities provided by the accumulated contributions of members, and with the exception of supplemental retirement allowances payable in accordance with section five hundred thirty-two of this chapter. Contributions to and payments from the pension accumulation fund shall be made as follows:

a. On account of each teacher who is a member of the retirement system there shall be paid annually into the pension accumulation fund by employers, a certain percentage of the earnable compensation of each of such members of the retirement system to be known as the "normal contribution" and a further percentage known as the "deficiency contribution." The rates per centum of such contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuations.

b. On the basis of regular interest and of such mortality and other tables as shall be adopted by the retirement board, the actuary engaged by the retirement board to make each valuation required by this article during the period over which the deficiency contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, who is a contributor, which if contributed on the basis of the compensation of such contributor throughout his entire period of active service, would be sufficient to provide for the payment of a death benefit payable on his account and to provide at the time of his retirement the total amount of his pension reserve. The rate per centum so determined shall be known as the "normal contribution" rate. After the deficiency contribution has ceased to be payable, the normal contribution shall be the rate per centum of the earnable salary of all contributors obtained by deducting from the total liabilities of the pension fund the amount of the funds in hand to the credit of that fund and dividing the remainder by one per centum of the present value of the prospective future salaries of all contributors as computed on the basis of the mortality and service tables adopted by the retirement board and on the basis of regular interest. The normal rate of contribution shall be determined by the actuary after each valuation and shall continue in force until a new valuation and certification.

c. The actuary engaged by the retirement board shall compute the rate per centum of the total compensation of all contributors during the preceding school year which is equivalent to four per centum of the amount of the total pension liability on account of all contributors and beneficiaries not dischargeable by the aforesaid normal contribution made on account of such contributors during the remainder of their active service. The contribution derived by deductions at the rate per centum, so determined or at a rate increased therefrom as hereinafter provided shall be known as the "deficiency contribution." On the basis of the actuarial valuation as of the thirtieth day of June, nineteen hundred fifty-seven, the actuary shall determine the amount of the pension liability which is not dischargeable by the funds in hand and the present value of the normal and deficiency contributions otherwise payable. Such pension liability shall be known as the special deficiency. The actuary shall determine the annual payment which if made in each fiscal year commencing with the year beginning the first day of July, nineteen hundred fifty-eight, for a period of thirty years will provide for such special deficiency and the per centum of the total compensation of all contributors during the preceding school year which is equivalent to such annual payment shall be known as the special deficiency contribution rate. Notwithstanding anything to the contrary in this chapter, the special deficiency contribution rate for use in determining the annual payments to be made in each fiscal year commencing with the year beginning with the first day of July, nineteen hundred sixty, shall be increased to liquidate the total unfunded special deficiency adjusted to include the prospective deficit in the annuity reserve fund as shown by the valuation as of the thirtieth day of June, nineteen hundred fifty-nine in the period originally set, and until the special deficiency so increased has been liquidated an annual contribution at the increased special deficiency rate but not less than the annual payment determined on the basis of the valuation as of the thirtieth day of June, nineteen hundred fifty-nine, shall be made by employers in addition to the regular normal and deficiency contributions.

d. The total amount payable annually by all employers into the pension accumulation fund shall be certified by the retirement board to the commissioner of education and such amount shall equal the sum of the rates per centum known as the normal contribution rate and the deficiency contribution rate of the total compensation earnable by all contributors during the preceding school year, provided that the amount of each annual deficiency contribution shall be at least three per centum greater than the preceding annual payment. The aggregate of all such payments by employers shall be sufficient, when combined with the amounts in the pension accumulation fund, to provide the pensions payable out of the fund during the year then current, and if not, the additional amount so required shall be collected by means of an increased contribution which shall continue in force for the period of one year, anything to the contrary notwithstanding.

e. The deficiency contribution shall be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value, as actuarially computed and approved by the retirement board, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the normal contributions to be received on account of teachers who are at that time contributors.

f. Any other provision of law to the contrary notwithstanding, beginning with the valuation for the fiscal year ending June thirtieth, nineteen hundred seventy, the actuarial valuation of the liabilities, required by subdivision five of section five hundred eight of this article, shall be made on the following basis:

1. On the basis of the valuation rate of interest and of such mortality and other tables as have been adopted by the retirement board, the actuary shall determine, as of June thirtieth, nineteen hundred seventy, the additional accrued liability which exists as of that date, on account of service rendered prior to that date, by reason of legislation enacted during the years nineteen hundred sixty-eight, nineteen hundred sixty-nine and nineteen hundred seventy, affecting article eleven of the education law. The actuary shall then determine a schedule of annual contributions which will amortize such additional accrued liability and interest thereon over a period of twenty-five years. Such interest shall be at the rate of four and one-half per cent during the first ten years beginning July first, nineteen hundred seventy and at the rate of four per cent thereafter, compounded annually. Each contribution after the first shall equal one hundred four per cent of the preceding contribution. Each year, the actuary shall determine a rate of contribution which is equivalent to the amount of the contribution next due in accordance with the aforesaid schedule. However, in no event shall such rate of contribution be less than the rate of contribution determined in the first year in accordance with the provisions of this subdivision. The amount of the contribution produced by such rate which is in excess of the amount required according to the aforesaid schedule shall be added to the contingency reserve. Such contingency reserve shall be maintained in the pension accumulation fund for the purpose of providing for such future strengthening of the retirement system's reserve basis as the retirement board, upon the recommendation of its actuary, deems appropriate.

2. On the basis of the valuation rate of interest and of such mortality and other tables as have been adopted by the retirement board, the actuary shall compute the rate of normal contribution in the following manner. From the total actuarial liabilities as of each valuation date, there shall be deducted the sum of the funds in hand and the present value of the remaining contributions still to be paid under the provisions of sub-paragraph one of this paragraph. The remainder shall be divided by one per cent of the present value of the prospective future salaries of all members of the system, to obtain the rate of normal contribution.

3. Notwithstanding any other provision of law to the contrary, for contributions determined on the basis of the June thirtieth, nineteen hundred sixty-eight valuation and subsequent annual valuations, the payment of employer contributions pursuant to section five hundred nine of this article shall be discontinued and the lump sum actuarial cost attributable to the purchase of prior service, as authorized therein, shall be included in the actuarial liabilities used for the determination of the rate of normal contribution.

4. The retirement board is hereby empowered to re-establish employer contribution rates based upon the annual valuation as of June thirtieth, nineteen hundred sixty-eight.

g. All pensions with the exception of those payable to new entrants shall be paid from the pension accumulation fund and benefits provided under section five hundred twelve, subdivision b, paragraph two and section five hundred fourteen shall be paid from the pension accumulation fund.

h. Upon the retirement of a new entrant, an amount equal to his pension reserve shall be transferred from the pension accumulation fund to the pension reserve fund.

i. The retirement board from time to time shall transfer from the pension accumulation fund to the annuity reserve fund such amounts as are necessary under this article.



518 - Pension reserve fund.

518. Pension reserve fund. The pension reserve fund shall be the fund from which shall be paid the pensions to new entrants on account of which reserves shall be transferred from the pension accumulation fund. Should any disability pension payable from said fund be canceled, the pension reserve thereon shall thereupon be transferred from the pension reserve fund to the pension accumulation fund. Should the pension of a disability beneficiary be reduced as a result of an increase in his earning capacity, the amount of the annual reduction in his pension shall be paid annually into the pension accumulation fund during the period of such reduction.



518-A - Supplemental retirement allowance fund.

518-a. Supplemental retirement allowance fund. The supplemental retirement allowance fund shall be the fund from which shall be paid the supplemental retirement allowances provided by section five hundred thirty-two of this article.



519 - Expense fund.

519. Expense fund. The expense fund shall be the fund from which the expense of the administration of the retirement system shall be paid exclusive of amounts payable as retirement allowances and as other benefits provided herein. Contributions shall be made to the expense fund as follows:

1. The retirement board shall determine the amount required to defray the expenses allocated to those functions which directly or indirectly affect the system's investment operations. This amount so determined shall be collected from net investment income which shall include but not be limited to interest, dividends, and realized gains and losses.

2. The retirement board shall determine annually the amount required to defray the remaining estimated expenses in the ensuing fiscal year and shall certify such amount to the commissioner of education who shall apportion to each employer a proportionate part thereof as provided under subdivision two of section five hundred twenty-one. Each employer shall make payment for the amount so apportioned to him in the same way as he shall make other payments provided for by this article.



520 - Duties of employer.

520. Duties of employer. 1. Each employer shall keep such records and from time to time shall furnish such information as the retirement board in the discharge of its duties may require.

2. a. Upon the employment of any teacher to whom this article may apply, he shall be informed by his employer of his duties and obligations in connection with the retirement system as a condition of his employment. Every teacher accepting employment shall be deemed to consent and agree to any deductions from his compensation required herein and to all other provisions of this article.

b. Upon the employment of any teacher whose right to membership in the system has been made optional by the retirement board pursuant to subdivision two of section five hundred three of this article the employer shall inform such teacher in writing of the right to join the system. Each such teacher shall acknowledge the receipt of such notice by signing a copy thereof and filing it with such employer. Provided, however, the failure to inform such teacher shall not in any way be construed to waive the requirement that membership for such a teacher commences only when an application for membership is filed with the system nor shall it be construed to waive any of the eligibility requirements for previous service credit.

3. Notwithstanding any other law, rule or regulation affecting the salary, pay, compensation, other prerequisites or tenure of any teacher to whom this article applies, or shall apply, and notwithstanding that the minimum salary, pay, compensation or other prerequisites, provided by law for such teacher shall be reduced thereby, payment less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for service rendered by such member during the period covered by such payment.

4. During September of each year, or at such other times as the retirement board shall approve, each employer shall certify to the retirement board the names of all teachers to whom this article applies.

5. Each employer shall on the first day of each calendar month or at such less frequent intervals as the retirement board may approve, notify the retirement board of the employment of new teachers, removals, withdrawals and changes in salary of members that shall have occurred during the month preceding or the period covered since the last notification.



521 - Collection of contributions.

521. Collection of contributions. 1. The collection of members' contributions shall be as follows:

a. Each employer shall cause to be deducted on each and every payroll of a contributor for each and every payroll period, the contribution payable by such contributor as provided in this article. Each employer shall certify to the treasurer of said employer on each and every payroll a statement as voucher for the amounts so deducted.

b. The treasurer of each employer on receipt from the employer of the voucher for deductions from the salaries of teachers as provided in this article shall transmit monthly or at such times as the retirement board shall designate, the amount specified in such voucher to the secretary of the retirement board. The secretary of the retirement board after making record of all such receipts shall transmit them to the head of the division of the treasury in the department of taxation and finance for use according to the provisions of this article.

But nothing in this section shall prevent the retirement board from modifying the method of collecting the contribution of members so that employers may retain the amounts so deducted and have a corresponding amount deducted from the appropriation for the support of common schools otherwise payable to them.

2. The collection of employers' contributions shall be made as follows:

a. Upon the basis of each actuarial determination and appraisal provided herein, the retirement board shall annually prepare and certify to the commissioner of education a statement of the total amount necessary to be paid by all employers for the ensuing fiscal year to the pension accumulation and expense funds as provided under subdivision two of section five hundred seventeen and under section five hundred nineteen of this article. Upon the basis of the rate of contribution for supplemental retirement allowances, determined in accordance with section five hundred thirty-two of this article, the retirement board shall certify to the commissioner of education a statement of the total amount necessary to be paid by all employers for the ensuing fiscal year to the supplemental retirement allowance fund. Said certification shall include interest on amounts necessary to repay advances made to the supplemental retirement allowance fund pursuant to subdivision f of section five hundred thirty-two of this article computed from the date of such advances at the rate determined in accordance with paragraph f of this subdivision.

b. The commissioner of education shall include in the certificate which he files with the state comptroller showing the amount of state funds apportioned to the school districts within each county for the support of common schools, a statement showing the amount to be contributed by each employer in each of such counties as required under this article.

The amount to be contributed by each employer except those who operate local district pension systems, shall be such percentage of the total compensation or salaries of all teachers in his employ who are members of the retirement system as the aggregate amount of the normal and deficiency contributions for the year shall bear to the total compensation or salaries paid by all employers, except those who operate local district pension systems, to all teachers who are members of the retirement system.

c. The comptroller shall issue his warrant to the custodian of such fund directing such custodian to credit to the pension accumulation fund and expense fund respectively, from the appropriation for the support of common schools the amounts required to be made as contributions to such funds by the employers as shown by the certificate of the commissioner of education filed with him as directed in paragraph b of this subdivision.

d. The comptroller, in issuing his warrant to the custodian for payment to each county treasurer of that portion of the moneys apportioned for the support of common schools, shall deduct therefrom an amount equal to the amount required to be contributed by employers of such county, as shown by the certificate of the commissioner of education of this state filed with the comptroller as required by paragraph b of this subdivision.

e. In order to meet the financial requirements of this article, employers who obtain funds directly by taxation are hereby authorized and directed to levy annually such additional taxes as are required to provide the funds deducted from the amounts apportioned to such employers from the appropriation of the state for the support of the common schools.

f. Employers whose payments from the moneys apportioned from the state for the support of common schools are insufficient to pay the amount due and owing the system, or who do not receive such payments, shall pay the system each year the amount of contributions due and owing from the employer pursuant to this article within thirty days from the date a bill is mailed by the system. Interest, at a rate equal to the average yield payable on fifty-two week United States treasury bills on June thirtieth immediately preceding the day the bill is mailed by the system, shall accrue on the outstanding amount due and owing commencing with the thirty-first day after the bill is mailed.

g. Whenever the system determines the contributions made by an employer are less than the percentage of total compensation or salaries of members of the system in the employ of such employer, as required by this article, such employer shall pay the system such deficiency within thirty days from the date a bill is mailed by the system. Interest, at a rate equal to the average yield payable on fifty-two week United States treasury bills on June thirtieth immediately preceding the day before the bill is mailed by the system, shall accrue on the outstanding amount due and owing commencing with the thirty-first day after the bill is mailed.

h. Notwithstanding any provision of law to the contrary, commencing with the payments made in the fiscal year beginning July first, nineteen hundred ninety, and each fiscal year thereafter, the employer contributions due and payable as determined pursuant to the provisions of this article and the employee contributions due and payable pursuant to this article and articles fourteen and fifteen of the retirement and social security law, on account of compensation paid in the fiscal year immediately preceding, and those employer contributions due and payable in each fiscal year pursuant to chapter six hundred sixty-five of the laws of nineteen hundred eighty-four shall be made to the retirement system and collected in the manner set forth in this section each fiscal year in three payments, each equal to thirty-three and one-third percent of the total amount due for such fiscal year. Such payments shall be paid on September fifteenth, October fifteenth, and November fifteenth of each fiscal year. If a participating employer underpaid its obligation to the retirement system, such underpayment as determined by the retirement system shall be deducted from the amounts apportioned to such employer from the appropriation of the state for the support of the common schools due and payable the next April fifteenth. Employers whose payments from such appropriation are insufficient to pay the amount due and owing the system, or who do not receive such payments, shall be billed by the system for such underpayment and shall pay the system the amount due within thirty days from the date a bill is mailed by the system. The amount of any employer overpayment of its obligation to the retirement system, as determined by such system shall be a credit to the employer and shall reduce by an equal amount thereof the initial payment to be made by such employer to such system on the next succeeding September fifteenth.

i. Notwithstanding any provision of law to the contrary, the employer and employee contributions due and payable in the nineteen hundred eighty-nine--ninety fiscal year on account of compensation paid in the nineteen hundred eighty-eight--eighty-nine fiscal year which were paid prior to April first, nineteen hundred ninety shall be deemed (to the extent such amount is sufficient) to have consisted of all the employee contributions due and payable pursuant to this article and articles fourteen and fifteen of the retirement and social security law in the nineteen hundred eighty-nine--ninety fiscal year and those employer contributions due and payable in such fiscal year pursuant to chapter six hundred sixty-five of the laws of nineteen hundred eighty-four; and the remaining employer contributions so paid shall be applied evenly to the payments due and payable on September fifteenth, nineteen hundred ninety, October fifteenth, nineteen hundred ninety and November fifteenth, nineteen hundred ninety and the employer contributions amounting to eight hundred seventy-three million seven hundred eleven thousand six hundred fifteen dollars ($873,711,615), due and payable pursuant to the provisions of this section in the nineteen hundred eighty-nine--ninety fiscal year on account of compensation paid in nineteen hundred eighty-eight--eighty-nine fiscal year, except those employer contributions due and payable in such fiscal year pursuant to chapter six hundred sixty-five of the laws of nineteen hundred eighty-four, shall be deferred and payment shall be made to the retirement system in fifteen equal annual payments of ninety-eight million five hundred thirty-seven thousand five hundred seven dollars ($98,537,507) on October fifteenth, commencing on October fifteenth, nineteen hundred ninety. Such payments are calculated at an interest rate of eight percent per annum. Provided, however, the retirement board is directed to permit the pre-payment of the amounts outstanding under this paragraph. The retirement board shall: (1) On or before September first, nineteen hundred ninety, in addition to the amount due for the current fiscal year billing and for the payment of the amortized annual installment, furnish the total amount due and be authorized to accept pre-payment in full of said amount by October fifteenth, nineteen hundred ninety. (2) On or before each September first thereafter, in addition to the amount due for the current fiscal year billing and for the payment of the annual amortized installment, furnish the total amount still outstanding and be authorized to accept the pre-payment of any portion of the balance remaining to be paid by October fifteenth of that year.

j. Prior to June first, nineteen hundred ninety, the valuation rate of interest adopted by the retirement board on April twenty-seventh, nineteen hundred eighty-nine, may be retroactively revised to eight percent by the retirement board, as recommended by the actuary, as if adopted at the April twenty-seventh, nineteen hundred eighty-nine board meeting, and the employer contribution rate, adopted by the retirement board at the April twenty-seventh, nineteen hundred eighty-nine board meeting, revised by the retirement board at the July twenty-seventh, nineteen hundred eighty-nine board meeting, may be retroactively amended by the retirement board as if adopted at the July twenty-seventh, nineteen hundred eighty-nine board meeting and applied to contributions paid in the nineteen hundred ninety--ninety-one fiscal year. Notwithstanding any provision of law to the contrary, the actions of the retirement board pursuant to the provisions of this paragraph shall be deemed reasonable, prudent and proper. No member of the retirement board, officer, or employee of the New York state teachers' retirement system shall incur or suffer any liability whatsoever by reason of any actions pursuant to this paragraph, and such system shall save harmless and indemnify all members of the retirement board, its officers and employees from financial loss arising out of any claim, demand, suit, action or judgment as a result of the actions taken pursuant to this paragraph provided that such person shall, within five days after the date on which he is served with any summons, complaint, process, notice, demand, claim or pleading, deliver the original or a true copy thereof to the legal advisor of such system. Upon such delivery, the legal advisor of such system may assume control of the representation of such person in connection with such claim, demand, suit, action or proceeding. Such person shall cooperate fully with the legal advisor of the system or any other person designated to assume such defense in respect of such representation or defense.

k. The retirement board is authorized to adopt procedures and/or to promulgate rules and regulations as it deems necessary to adjust and reconcile any payments from employers to actual amounts due whether such payments were received prior or subsequent to the effective date of the chapter of the laws of nineteen hundred ninety which added this paragraph to this section.

l. The provisions of paragraphs h and i of this subdivision shall constitute a contract and the rights of the New York state teachers' retirement system thereunder shall not be impaired in any way whatsoever.

m. In addition to any other payment or collection procedure provided by this article, if the amounts credited from the appropriation for the support of common schools are insufficient to fully cover the amounts to be contributed by the employers, the retirement board is authorized to certify the unpaid amount to the state comptroller, and the state comptroller shall, to the extent not otherwise prohibited by law, withhold such amount from any succeeding payment from any other form of state aid provided to the employer. If any employer fails to pay the amounts required to be contributed pursuant to this section, the retirement system shall be entitled to reasonable attorney fees and other expenses incurred to collect such amounts due and owing. Fees shall be determined pursuant to prevailing market rates for the kind and quality of the services furnished.

n. Notwithstanding any other provision of law to the contrary, the board of education or trustees of a school district which is a participating employer, which has elected to make payments of the employer contributions due and payable to the retirement system pursuant to paragraph i of this subdivision in amortized annual installments, and which has determined to make pre-payment of the total amount of such contributions outstanding in accordance with said paragraph i, may adopt a bond resolution authorizing the refinancing of such debt by the issuance of bonds in the amount of such pre-payment without conducting a vote on a tax to be collected in installments, provided that such refinancing will result in savings to the school district, as certified by the state comptroller, and provided further that the issuance of such obligations otherwise complies with the requirements of the local finance law and this chapter.

3. Stable contribution option for participating educational employers for the two thousand thirteen - two thousand fourteen plan year. a. In addition to the definitions in section five hundred one of this article, when used in this subdivision:

(1) "participating educational employer" shall mean a school district or board of cooperative educational services which elects to pay the stable contribution amount in the manner provided in this subdivision;

(2) "stable contribution amount" shall mean an amount equal to the stable contribution rate multiplied by the pensionable salary base (exclusive of payments for group term life insurance, deficiency contributions, adjustments relating to prior fiscal years' obligations, obligations pertaining to retirement incentives or any other obligations that a participating educational employer is permitted to pay on an amortized basis);

(3) "stable contribution rate" shall mean fourteen percent for the two thousand thirteen - two thousand fourteen plan year and the two thousand fourteen - two thousand fifteen plan year and the rate as adopted by the retirement board in accordance with paragraph h of this subdivision; and

(4) "deferred employer contribution amount" shall mean an amount adequate to fund the benefits for active and retired members associated with such participating educational employer had such participating educational employer not elected the provisions of this subdivision. Such deferred employer contribution amount shall be calculated for each year of participation in the stable contribution option with associated interest determined specific to each applicable plan year's deferred amount.

b. Notwithstanding the provisions of this chapter or any other law to the contrary, the retirement board, in its discretion, shall have authority to implement the provisions of this subdivision. If the retirement board elects to implement the provisions of this subdivision, the provisions shall apply to the payment of participating educational employer contributions in the plan year commencing July first, two thousand thirteen, for the pension bill paid on September fifteenth, October fifteenth, and November fifteenth of two thousand fourteen, and for the subsequent six plan years. If a participating educational employer does not elect the stable contribution option in the fiscal year commencing on July first, two thousand thirteen for the pension bill paid on September fifteenth, October fifteenth, and November fifteenth of two thousand fourteen, it shall not be eligible to elect the stable contribution option in any succeeding plan year.

c. For each of the seven plan years to which the provisions of this subdivision apply, the retirement board shall use a stable contribution rate established by the retirement board for participating educational employers.

d. If the retirement board, in its discretion, decides to adopt a stable contribution option pursuant to this subdivision, the retirement board shall determine the stable contribution amount in each plan year for a participating educational employer pursuant to subparagraph two of paragraph a of this subdivision. Such stable contribution amount shall be in lieu of a participating educational employer's actuarially required contribution rate of normal and administrative contributions pursuant to sections five hundred seventeen and five hundred nineteen of this article for the plan year commencing July first, two thousand thirteen, and for the next six subsequent plan years.

e. Any participating educational employer which elects to pay the stable contribution amount pursuant to this subdivision shall pay the amount based on the stable contribution rate for a period of seven years and such option shall be available to participating educational employers from the two thousand thirteen - two thousand fourteen plan year through the two thousand nineteen - two thousand twenty plan year. In the sixth plan year, the two thousand eighteen - two thousand nineteen plan year, the participating educational employer shall pay the stable contribution rate and, in addition, commence payment for deferred employer contributions in accordance with paragraph j of this subdivision. Commencing with the plan year beginning July first, two thousand twenty, the participating educational employer shall resume payment of the actuarially required contribution rate of normal and administrative contributions pursuant to sections five hundred seventeen and five hundred nineteen of this article and, in addition, any payment for deferred employer contribution amounts in accordance with paragraphs j and k of this subdivision.

f. A participating educational employer paying a stable contribution amount shall remit, commencing with the July first, two thousand thirteen plan year, an amount determined by the retirement board by adding the following two amounts together:

(1) the stable contribution amount calculated pursuant to this subdivision; and

(2) payments for group term life insurance, deficiency payments, adjustments relating to prior fiscal years' obligations and obligations pertaining to retirement incentives or any other obligations that a participating educational employer is permitted to pay on an amortized basis.

g. The stable contribution amount must be paid in full by participating educational employers on the dates specified in paragraph h of subdivision two of this section.

h. Prior to July first, two thousand fifteen and July first, two thousand seventeen the retirement board is authorized to evaluate the stable contribution rate used to calculate participating educational employer stable contribution amounts. Such evaluation shall be based on a projection of assets and liabilities so as to ensure that contributions by participating educational employers which participate in the stable contribution option are adequate to ensure that system assets are sufficient to fund benefits for active and retired members. The retirement board is authorized to increase the stable contribution rate by up to two percentage points on July first, two thousand fifteen and on July first, two thousand seventeen. The revised stable contribution rate resulting from the foregoing evaluations and July first, two thousand fifteen and July first, two thousand seventeen stable rate increases may not, in combination, exceed eighteen percent. The retirement board is authorized to decrease the stable contribution rate, if warranted, but in no event shall the stable contribution rate be less than fourteen percent.

i. A participating educational employer may elect to terminate participation in the stable contribution option and resume payment of the actuarially required contribution of normal and administrative contributions in accordance with sections five hundred seventeen and five hundred nineteen of this article. Provided, however, that such participating educational employer which elects to terminate participation shall make a reconciliation contribution to the retirement system, at an amount to be determined by the retirement board, adequate to fund the benefits for active and retired members associated with such participating educational employer had such participating educational employer not elected the provisions of this subdivision. Such reconciliation contribution shall be made over a period not to exceed five years and shall be made in addition to the normal and administrative contributions pursuant to sections five hundred seventeen and five hundred nineteen of this article for the plan year in which such participating educational employer chooses to resume payment of the normal and administrative contributions pursuant to sections five hundred seventeen and five hundred nineteen of this article. For the purposes of determining the reconciliation contribution amount, the retirement board shall assume interest on the deferred employer contribution amount at a rate which approximates the monthly average yield on United States treasury securities at ten-year constant maturity for the twelve-month period preceding August first of each year plus one percentage point. The interest rate associated with such deferred employer contribution amount shall be specific to each applicable plan year's deferred amount.

j. In the sixth plan year, commencing July first, two thousand eighteen, all participating educational employers having elected the stable contribution option shall continue to contribute the stable contribution amount to the retirement system and remit to the retirement system the accrued deferred employer contributions accumulated in the first five plan years. The stable payment of the deferred employer contribution accrued by the participating educational employer shall be paid to the retirement system in equal annual installments over a five-year period, with interest on the unpaid portion to be based on the monthly average yield on United States treasury securities at a ten-year constant maturity for the twelve-month period preceding August first of each year plus one percentage point. The interest rate associated with such deferred employer contribution amount shall be specific to the rate as measured on August first of the applicable plan year to such deferred amount. Payments of the stable installments shall be made in the same manner as other employer contributions as prescribed in this article. Nothing in this subdivision shall be construed as prohibiting such participating educational employer from making a reconciliation contribution in accordance with paragraph i of this subdivision.

k. In the eighth plan year, commencing July first, two thousand twenty, all participating educational employers having elected the stable contribution option shall resume payment of the actuarially required contribution rate of normal and administrative contributions in accordance with section five hundred seventeen and five hundred nineteen of this article. Additionally, such employer will remit to the retirement system the accrued deferred employer contributions accumulated during the plan years commencing July first, two thousand eighteen and July first, two thousand nineteen of the stable contribution option. The stable payment of the deferred employer contribution accrued by the participating educational employer shall be paid to the retirement system in equal annual installments over a five-year period with interest on the unpaid portion to be based on the monthly average yield on United States treasury securities at a ten-year constant maturity for the twelve-month period preceding August first of each year plus one percentage point. The interest rate associated with such deferred employer contribution amount shall be specific to the rate as measured on August first of the applicable plan year to such deferred amount. Payments of the stable installments shall be made in the same manner as other employer contributions as prescribed in this article. Nothing in this subdivision shall be construed as prohibiting such participating educational employer from making a reconciliation contribution in accordance with paragraph i of this subdivision.

l. Notwithstanding the provisions of this subdivision, if the retirement board decides to adopt a stable contribution option, in accordance with this subdivision, and the funded status of the retirement system reaches a threshold below eighty percent at the end of any plan year during the seven plan year term of this option, the option shall cease and participating educational employers who have elected the stable contribution option shall resume payment of the actuarially required contribution rate of normal and administrative contributions in accordance with section five hundred seventeen and five hundred nineteen of this article. Additionally, such employer will make a reconciliation contribution to the retirement system, at an amount to be determined by the retirement board, adequate to fund the benefits for active and retired members associated with such participating educational employer had such participating educational employer not elected the provisions of this section. The payment of the deferred employer contribution accrued by the participating educational employer shall be paid to the retirement system in equal annual installments over a five-year period with interest on the unpaid portion to be based on the monthly average yield on United States treasury securities at a ten-year constant maturity for the twelve-month period preceding August first of each year plus one percentage point. The interest rate associated with such deferred employer contribution amount shall be specific to the rate as measured on August first of the applicable plan year to such deferred amount. Payments of the stable installments shall be made in the same manner as other employer contributions as prescribed in this article.

m. The retirement board is authorized to promulgate rules and regulations for implementation of this subdivision.



522 - Transfer of contributions between retirement systems.

522. Transfer of contributions between retirement systems. 1. Any contributor, withdrawing from the retirement system and at such time giving notice to the retirement board of his intention of becoming within two years a member of another teachers' retirement system which is being operated on an actuarial basis either under the laws of this state or under the laws of another state, provided the system has a provision similar to this provision permitting reciprocal transfer, may, upon depositing within two years his accumulated contributions in such other retirement system or if the member had no accumulated contributions credited to his individual account in the retirement system, upon joining such other retirement system within two years, apply to the retirement board for a transfer from the pension accumulation fund to the corresponding fund of such other retirement system of the amount of his pension reserve as of the time when he withdrew his contributions from the annuity savings fund or filed a notice of withdrawal with the system, and the retirement board shall transfer to such other retirement system the amount of such reserve, provided that, if such other retirement system is not under the laws of this state, credit for a pension benefit of equivalent actuarial value to the amount of reserve transferred shall be given the teacher in the other retirement system and that the retirement board is satisfied that the retirement system to which said transfer is made is on a solvent basis.

2. Any contributor entering the retirement system after having withdrawn from another retirement system and having given notice at the time of withdrawal to the retirement board of such system of his intention of becoming within one year a member of the retirement system, may deposit in the annuity savings fund the amount of his accumulated contributions withdrawn from such other retirement system or if the member had no accumulated contributions credited to his individual account in such other retirement system, such member shall in lieu of depositing moneys in the annuity savings fund, file a notice of intent to transfer pursuant to rules and regulations adopted by the retirement board. Within one year of such deposit or the filing of a notice of intent to transfer as provided by this subdivision, the pension reserve to his credit in such other retirement system, if such other retirement system is operated upon an actuarial basis under the laws of this state, shall be transferred, and if such other system is operated upon an actuarial basis under the laws of another state, may be transferred to the pension accumulation fund. Notwithstanding anything to the contrary in this article, such contributor shall be classified in this retirement system as a present teacher or as a new entrant accordingly as he would have been classified had the service rendered in the other retirement system been rendered while a member of this retirement system. A person so transferred to this retirement system or who has heretofore transferred to this retirement system shall be deemed to have been a member of this retirement system during the entire period of membership service credited to him in the system from which he has transferred. Such transferee, however, shall not receive more than three per cent interest on his contributions and accumulated contributions unless he has continuously been a member in either the system from which he has transferred or in this retirement system since a date prior to the first day of July, nineteen hundred forty-eight. This shall not be construed to prevent a change in the interest rate to such member if the interest rate payable to other members of this retirement system is changed. In case he comes from a retirement system not under the laws of this state, he shall be given a prior service certificate showing a period of service such that the liability incurred by the retirement system on his account by reason of prior service shall be equal in amount to the amount of the reserve so transferred, provided that in no case shall such a contributor who is classified as a new entrant be given less credit in his prior service certificate than he would have received had no reserve been transferred on his account. In case a contributor transfers between retirement systems under the laws of this state, he shall be credited in the system to which he is transferring with all service allowed to him in the first system. Such contributor, notwithstanding any other provision of law, shall on retirement after three years of service in the second retirement system be entitled to a pension based on a final average salary earned during any five consecutive years of service in either retirement system or in both retirement systems together, whichever average amount may be the greater, with the condition that no such contributor shall be entitled on retirement within three years of the date of his transfer to a greater pension for such service rendered before his transfer than he would have received had he remained under the pension provisions of the first retirement system.

3. Notwithstanding any other provisions of the law, a former member of the New York city teachers' retirement system who holds membership in the New York state teachers' retirement system on the effective date of this act and who would have been entitled to transfer service credit to such latter retirement system pursuant to this section had his membership in the former retirement system not terminated, due to no negligence on the part of the member, may have his transfer rights under this section restored by depositing, within one year of the effective date of this act, in the former retirement system an amount equal to the contributions withdrawn from such system with regular interest thereon.

4. In the case of a member of the New York city teachers' retirement system with a membership date prior to July twenty-seventh, nineteen hundred seventy-six and not less than twenty years of credited service in that system who has transferred his/her membership to the system pursuant to this section or section forty-three of the retirement and social security law, as applicable and is a member of the system on or after July first, nineteen hundred ninety-eight, the actuary shall compute the actuarial accrued liability for the member's pension under subdivision five of section five hundred thirty-five of this article immediately following transfer as if such member had always been a member of the system, using the service credited to such member which was transferred to the system, the member's salary in connection with such service and the actuarial assumptions used to compute pension reserves pursuant to subdivision one of this section. If the sum of the reserve-for-increased-take-home-pay, if any, and the pension reserve received by the system from the New York city teachers' retirement system in respect of such member exceeds such accrued liability as determined by the actuary, such excess shall be allocated as of the date of the receipt of such reserve-for-increased-take-home-pay to the annuity savings fund for the benefit of such member and shall be treated as if it had been contributed to such fund by the member, provided, however, that, in no event, may the amount so allocated to the annuity savings fund as provided herein exceed the amount of such reserve-for-increased-take-home-pay, if any, actually received from the New York city teachers' retirement system. In the case of any member retiring prior to July first, two thousand one, any accumulated contributions to the credit of such member in the annuity savings fund as of the member's date of retirement resulting from a determination of the actuary pursuant to this subdivision shall be paid to the retiree in a lump sum with interest at the rate of five per centum per annum from the date of retirement to the date of payment. The retirement board is authorized to promulgate such rules and regulations as it may deem necessary or appropriate to implement this subdivision.

5. Notwithstanding any other provision of law to the contrary, except for the purposes of providing the benefits, if any, of subdivision four of this section, with respect to transfers pursuant to this section which occur on or after the effective date of this subdivision, no transfer of a pension reserve pursuant to subdivision one or two of this section shall be required when the member is transferring from a public employee retirement system of this state to any other public employee retirement system of this state. For the purpose of giving the transferring member such status and crediting such service in the retirement system to which the member is transferring as such member was allowed in the retirement system from which the member has transferred, the transfer shall be deemed complete upon receipt by the transferee retirement system of (a) a statement from the transferor retirement system of the transferring member's date of membership in the transferor retirement system, tier status, service credited to the transferred membership, and such other information as the transferee retirement system may require to effectuate the transfer, and (b) such member's accumulated contributions from the transferor retirement system, if same had not been previously withdrawn, or notice from the transferor retirement system that such member had no accumulated contributions, or notice from the transferor retirement system that such member's accumulated contributions had been withdrawn and the amount thereof and, as applicable, receipt from such member of such member's accumulated contributions and interest.



523 - State supervision.

523. State supervision. The operation of the retirement system shall be subject to the supervision of the state department of financial services.



524 - Exemption from taxation and execution.

524. Exemption from taxation and execution. The right of a teacher to a pension, an annuity, or a retirement allowance, to the return of contributions, any benefit or right accrued or accruing to any person under the provisions of this article, and the moneys in the various funds created hereunder, are hereby exempt from any state or municipal tax, and shall not be subject to execution, garnishment, attachment or any other process whatsoever, and shall be unassignable except as in this article specifically provided.



525 - Protection against fraud.

525. Protection against fraud. 1. Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, shall be guilty of a misdemeanor, and shall be punishable therefor under the laws of the state of New York.

2. Any violation of subdivision one of this section that results in a member or beneficiary of the retirement system receiving a benefit or payment in excess of one thousand dollars more than he or she would have been entitled to shall be a class E felony. Any violation of subdivision one of this section that results in a member or beneficiary of the retirement system to receive a benefit or payment in excess of three thousand dollars more than he or she would have been entitled to shall be a class D felony.

3. Should any change or error in records result in any employee or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, then, on the discovery of any such error, the retirement board shall correct such error, and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which he was correctly entitled shall be paid.



526 - Merger of local teachers' retirement and pension systems with the state system.

526. Merger of local teachers' retirement and pension systems with the state system. 1. On April ninth, nineteen hundred twenty-three, the public school teachers' retirement fund or system or the teachers retirement or pension system of every city of the state having a population of less than one million, created, established or maintained under and pursuant to the provisions of any local act, having been dissolved and discontinued and said systems at such time having become a part of and been merged with the New York state teachers' retirement system created, established and maintained as provided in this article, on and after such date the provisions of this article shall apply, except as herein otherwise provided, to the city in and for which such local system was created, established and maintained and to the teachers employed in the public schools therein, to the same extent and with the same purpose and effect as though the said system in every such city had been dissolved and discontinued and had become a part of the state teachers' retirement system under the provisions of former section eleven hundred nine-b of the education law, as added by chapter four hundred forty-nine of the laws of nineteen hundred eleven, prior to August first, nineteen hundred twenty-one.

Within thirty days after April ninth, nineteen hundred twenty-three, the trustees or other officers of any public school teachers' retirement fund or system dissolved and discontinued shall cause to be transferred to the state treasurer as ex officio treasurer and custodian of the funds of the New York state teachers' retirement system all the funds to the credit of such retirement fund or system so dissolved or discontinued. The treasurer or other custodian of any such public school teachers' retirement fund or system dissolved and discontinued shall pay and account for all moneys or funds in his possession, at such time, belonging to such retirement fund or system to the said state treasurer as ex officio treasurer and custodian of the funds of the New York state teachers' retirement system, and the funds so paid over shall thereupon become a part of the retirement fund of New York state teachers' retirement system.

2. All members of any public school teachers' retirement system or fund, dissolved and discontinued as herein provided, who are eligible to membership under the provisions of this article, may become members of the state teachers' retirement system, upon complying with the provisions of this article.

3. All persons who had been placed upon the retirement list in accordance with the provisions of the act creating any now dissolved and discontinued teachers' retirement system or fund, prior to April ninth, nineteen hundred twenty-three, shall be entitled to receive the same amounts which they would have been entitled to receive under the provisions of this article if the said retirement fund or system had been dissolved or discontinued as provided by law prior to August first, nineteen hundred twenty-one. And the amount paid to such annuitants shall in no case be less than the amount which they would have respectively received had the retirement system or fund of which they were members not been dissolved and discontinued as herein provided.



527 - (Enacted without section heading).

527. Notwithstanding any other provision of law to the contrary the retirement board shall determine the annuity payable as of the date of retirement to each member of the system retired prior to the twenty-eighth day of August, nineteen hundred fifty-eight, on the basis of the mortality tables in force either on the first day of July, nineteen hundred forty or the date such person joined the system, whichever occurred later, and shall cause any additional amount which would have been paid from the date of retirement had the annuity been determined on such basis at retirement, to be paid to any retired member, his designated beneficiary or estate, provided an application is filed with the retirement board in the manner prescribed by the retirement board and thereafter any such annuity as so determined shall be paid to each such retired member or his designated beneficiary.



528 - Pensions-providing-for-increased-take-home-pay.

528. Pensions-providing-for-increased-take-home-pay. 1. Notwithstanding any other provision of law to the contrary,

a. beginning with the payroll period the first day of which is nearest to April first, nineteen hundred sixty, and ending with the payroll period immediately prior to that the first day of which is nearest to April first, nineteen hundred seventy, the contribution of each member of the retirement system who is a teacher within the provisions of subdivision four of section five hundred one of this article in the employ of the state of New York shall be reduced by five per centum of the compensation paid such member, and

b. beginning with the payroll period the first day of which is nearest to April first, nineteen hundred sixty-four, and ending with the payroll period immediately prior to that the first day of which is nearest to April first, nineteen hundred seventy, the contribution of each member of the retirement system who is a teacher within the provisions of subdivision four of section five hundred one of this article in the employ of the state of New York shall be reduced by an additional three per centum of the compensation paid such member, and

c. beginning with the payroll period the first day of which is nearest to April first, nineteen hundred sixty-six, and ending with the payroll period immediately prior to that the first day of which is nearest to April first, nineteen hundred seventy, the contribution of each member of the retirement system who is a teacher within the provisions of subdivision four of section five hundred one of this article in the employ of the state of New York whose rate of contribution is in excess of eight per centum shall be suspended.

Where a member's rate of contribution is less than the per centum by which his contribution is reduced, such rate shall be discontinued. A member whose rate of contribution shall be reduced pursuant to the provisions of this subdivision shall be deemed to have elected to have his rate so reduced unless he files an election pursuant to the provisions of subdivision two of this section.

2. Any member whose rate of contribution is reduced pursuant to the provisions of subdivision one of this section may by a written notice, duly acknowledged and filed with the retirement board within one year after such reduction or within one year after he last became a member, whichever is later, elect to make an additional contribution in addition to other contributions otherwise allowed in this article equal to the amount of such reduction. One year or more after the filing of such notice a member may withdraw such election by filing a written notice duly acknowledged and filed with the retirement board.

3. For the period of time as the provisions of this section shall be in effect, contributions for each member of the system whose rate of contribution is reduced by virtue of the provisions of subdivision one of this section shall be made to the pension accumulation fund by the state of New York in the same manner and at the same time as other contributions made by the state as employer of members of the retirement system at a rate fixed by the actuary which shall be computed to be sufficient to provide pensions-providing-for-increased-take-home-pay and other benefits which become payable on account of members in the employ of the state. The actuary engaged by the retirement board shall compute an additional contribution to be known as the "special deficiency contribution to provide a reserve-for-increased-take-home-pay." The amount of the reserve-for-increased-take-home-pay shall be the present value of that per centum of the member's compensation by which his contribution is reduced, or would otherwise be reduced if his rate of contribution equaled or exceeded eight per centum, during the period for which his rate of contribution was reduced as provided in subdivision one, plus regular and additional interest thereon to the date that pension and other benefits become payable.

4. Upon retirement a member whose rate of contribution shall be reduced pursuant to the provisions of subdivision one of this section will receive, in addition to the annuity and other pension benefits provided by this article, a pension which is the actuarial equivalent of the reserve-for-increased-take-home-pay to which he may be entitled, if any.

5. In addition to the return of accumulated contributions and the death benefit provided by the provisions of section five hundred twelve of this article, upon the death of a member who died before the effective date of his retirement and was in service upon which his membership was based when he died or was on the payroll in such service and paid within a period of twelve months prior to his death and had not been otherwise gainfully employed since he ceased to be on such payroll, and provided further, he had credit for one or more years of service while actually a member, then the reserve-for-increased-take-home-pay attributable to such member shall be paid in the same manner and at the same time as the death benefit is paid by reason of such member's membership in the retirement system.

6. The reserve-for-increased-take-home-pay shall be a portion of the pension accumulation fund and upon the retirement of a new entrant an amount equal to the reserve-for-increased-take-home-pay for such member shall be transferred from the pension accumulation fund to the pension reserve fund.

7. If a person has been a member of the retirement system and contributions have been made by the state as his employer to provide a reserve-for-increased-take-home-pay and such person has ceased to be a member of the system and upon rejoining the retirement system claims credit for such period, the member shall not be required to pay for such years of service as a contribution shall have been made by the state for pensions-providing-for-increased-take-home-pay pursuant to the provisions of this section.

8. Commencing with the payroll period the first day of which is nearest to April first, nineteen hundred sixty-one, the provisions of this section shall not apply to any member for any period or periods during which he ceases or has ceased contributing toward retirement pursuant to subdivision one of section five hundred sixteen of this article, provided, however, that such member shall receive credit pursuant to this section for such period or periods for which he contributes or has contributed toward retirement.



529 - Pensions providing for increased take home pay for certain teachers.

529. Pensions providing for increased take home pay for certain teachers. Notwithstanding any other provisions of law to the contrary, beginning with the payroll period the first day of which is nearest to April first, nineteen hundred sixty-one and ending with the payroll period immediately prior to that the first day of which is nearest to April first, nineteen hundred seventy, any member of the retirement system who is a teacher within the provisions of subdivision four of section five hundred one of this article in the employ of a community college shall be deemed for the purposes of providing pensions for increased take home pay to be a teacher within the provisions of section five hundred twenty-eight of this article, provided that the board of trustees of the community college employing such teacher files with the retirement board a certified copy of the resolution, approved by the local sponsor acting through its local legislative body or board or other appropriate governing agency, of such board of trustees resolving that teachers employed in such community college shall be eligible for pensions providing for increased take home pay. Such resolutions shall also specify the per centum of their compensation by which their contributions shall be reduced, which shall be five per centum unless eight per centum is specifically designated. In the event that such an approved resolution is so filed, the contributions of such teachers so employed in such community college shall be reduced by either five per centum or eight per centum of their compensation, as provided in such resolution, in the manner prescribed in section five hundred twenty-eight of this article beginning with the payroll period the first day of which is nearest to the first day of the month following the day such certified approved resolution is filed, and thereafter the contributions for each member of the retirement system employed by such community college whose rate of contribution is reduced by virtue of the provisions of this section and section five hundred twenty-eight of this article shall be made to the pension accumulation fund by such community college, the local sponsor, the local legislative body or board or other appropriate governing agency in the same manner and at the same time as other contributions are made by such community college, the local sponsor, the local legislative body or board or other appropriate governing agency as the employer of members of the retirement system at a rate to be fixed in accordance with the procedure prescribed in section five hundred twenty-eight of this article, and all applicable provisions of said section five hundred twenty-eight subject to the applicable per centum of a teacher's compensation by which his contribution shall be reduced shall apply to such community college, the local sponsor, the local legislative body or board or other appropriate governing agency and to members of the retirement system employed by such board of trustees.



530 - Pensions-providing-for-increased-take-home-pay-for-teachers.

530. Pensions-providing-for-increased-take-home-pay-for-teachers. 1. Notwithstanding any other provision of law to the contrary, a. beginning on the first day of July, nineteen hundred sixty-five, and ending on the thirtieth day of June, nineteen hundred seventy, the contribution of each member of the retirement system who is a teacher within the provisions of subdivision four of section five hundred one of this article who is not in the employ of the state of New York or who is not in the employ of a community college shall be reduced by five per centum of the compensation paid such member, and

b. beginning on the first day of July, nineteen hundred sixty-seven, and ending on the thirtieth day of June, nineteen hundred seventy, the contribution of each member of the retirement system who is a teacher within the provisions of subdivision four of section five hundred one of this article who is not in the employ of the state of New York or who is not in the employ of a community college shall be reduced by an additional three per centum of the compensation paid such member.

Where a member's rate of contribution is less than the per centum by which his contribution is reduced, such rate shall be discontinued. A member whose rate of contribution shall be reduced pursuant to the provisions of this subdivision shall be deemed to have elected to have his rate so reduced unless he files an election pursuant to the provisions of subdivision two of this section.

2. Any member whose rate of contribution is reduced pursuant to the provisions of subdivision one of this section may by a written notice, duly acknowledged and filed with the retirement board within one year after such reduction or within one year after he last became a member, whichever is later, elect to make an additional contribution in addition to other contributions otherwise allowed in this article equal to the amount of such reduction. One year or more after the filing of such notice a member may withdraw such election by filing a written notice duly acknowledged and filed with the retirement board.

3. For the period of time as the provisions of this section shall be in effect, contributions for each member of the system whose rate of contribution is reduced by virtue of the provisions of subdivision one of this section shall be made to the pension accumulation fund by his employer in the same manner and at the same time as other contributions made by the employer as employer of members of the retirement system at a rate fixed by the actuary which shall be computed to be sufficient to provide pensions-providing-for-increased-take-home-pay-for-teachers and other benefits which become payable on account of members not employed by the state of New York or by a community college. The actuary engaged by the retirement board shall compute an additional contribution to be known as the "special deficiency contribution to provide a reserve-for-increased-take-home-pay-for-teachers." The amount of the reserve-for-increased-take-home-pay-for-teachers shall be the present value of that per centum of the member's compensation by which his contribution is reduced, or would otherwise be reduced if his rate of contribution equaled or exceeded eight per centum, during the period for which his rate of contribution was reduced as provided in subdivision one, plus regular and additional interest thereon to the date that pension and other benefits become payable.

4. Upon retirement a member whose rate of contribution shall be reduced pursuant to the provisions of subdivision one of this section will receive, in addition to the annuity and other pension benefits provided by this article, a pension which is the actuarial equivalent of the reserve-for-increased-take-home-pay-for-teachers to which he may be entitled, if any.

5. In addition to the return of accumulated contributions and the death benefit provided by the provisions of section five hundred twelve of this article, upon the death of a member who died before the effective date of his retirement and was in service upon which his membership was based when he died or was on the payroll in such service and paid within a period of twelve months prior to his death and had not been otherwise gainfully employed since he ceased to be on such payroll, and provided further, he had credit for one or more years of service while actually a member, then the reserve-for-increased-take-home-pay-for-teachers attributable to such member shall be paid in the same manner and at the same time as the death benefit is paid by reason of such member's membership in the retirement system.

6. The reserve-for-increased-take-home-pay-for-teachers shall be a portion of the pension accumulation fund and upon the retirement of a new entrant an amount equal to the reserve-for-increased-take-home-pay-for-teachers for such member shall be transferred from the pension accumulation fund to the pension reserve fund.

7. If a person has been a member of the retirement system and contributions have been made by his employer to provide a reserve-for-increased-take-home-pay-for-teachers and such person has ceased to be a member of the system and upon rejoining the retirement system claims credit for such period, the member shall not be required to pay for such years of service as a contribution shall have been made by his employer for pensions-providing-for-increased-take-home-pay-for- teachers pursuant to the provisions of this section.

8. The provisions of this section shall not apply to any member for any period or periods during which he ceases or has ceased contributing toward retirement pursuant to subdivision one of section five hundred sixteen of this article, provided, however, that such member shall receive credit pursuant to this section for such period or periods for which he contributes or has contributed toward retirement.

9. Each member of the retirement system as defined in subdivision one of this section who is employed in the city school districts of the cities of Buffalo and Yonkers may have his contribution reduced pursuant to this section by five percentum of the compensation paid such member during the school year commencing July first, nineteen hundred sixty-four, provided his employer shall adopt and file with the retirement board a resolution to such effect prior to July first, nineteen hundred sixty-four.



531 - Abandonment of unclaimed contributions or other benefits; transfer to the pension accumulation fund.

531. Abandonment of unclaimed contributions or other benefits; transfer to the pension accumulation fund. 1. Except as otherwise specifically provided by this article, after at least seven years have elapsed since the member or contributor withdrew from service or ceased to be a teacher for any cause other than death or retirement or seven years have elapsed from the date any other person became entitled to a benefit pursuant to this article, the retirement board may send a statement to such person at the last known address of the person setting forth the amount of the accumulated contributions or other benefits standing to the credit of such person and give notice to said person that unless he demands payment of said amount prior to a date at least one year from the date the notice is given, said amount will be deemed abandoned and will be transferred by the retirement board to the pension accumulation fund.

2. The retirement board shall cause to be published at least once in an appropriate publication of the New York state department of education, a publication for professional educators or in a periodical of general circulation, a list setting forth the names of persons who have unclaimed accumulated contributions or other benefits in the New York state teachers' retirement system.

3. At the expiration of six months from the date of the publication of the notices required by subdivision two of this section, the accumulated contributions or other benefits of the persons so listed shall be deemed abandoned and shall be placed in the pension accumulation fund to be used for the purposes of said fund.

4. Any accumulated contributions or other benefits so deemed abandoned and transferred to the pension accumulation fund may be claimed by the person entitled to the accumulated contributions or other benefits, or in the event of his death by his estate or by such person or persons as he shall have nominated to receive such accumulated contributions, by filing a claim with the retirement board in such form and in such manner as may be prescribed by the retirement board, seeking the return of such abandoned accumulated contributions or other benefits without interest, and in the event such claim is properly made the retirement board shall pay over to the person or persons or estate making such claim the amount of such accumulated contributions or other benefits without interest. The payment shall be made from the pension accumulation fund.

5. Notwithstanding any provision of this section to the contrary and in lieu of any other procedure provided for in this section, the retirement board is authorized to mandate the distribution of unclaimed amounts not to exceed one thousand dollars in each case to former members or contributors, or persons entitled to a benefit from the system, in cases in which at least seven years have elapsed since the member or contributor withdrew from service or ceased to be a teacher for any cause other than death or retirement or at least seven years have elapsed from the date any other person became entitled to a benefit from the system pursuant to any provision of this chapter or of the retirement and social security law.



532 - Supplemental retirement allowance.

532. Supplemental retirement allowance. a. A supplemental retirement allowance shall be paid to pensioners who have retired from the retirement system prior to the calendar year nineteen hundred ninety-four. Such supplemental retirement allowance shall be payable on the basis provided for herein, commencing with a payment for the month of September, nineteen hundred ninety-nine and continuing through the month of August, two thousand. Said supplemental retirement allowance shall be a percentage of the retirement allowance otherwise payable, computed without optional modification, but excluding any annuity derived from voluntary contributions made by members, except those made pursuant to elections under subdivision one of section five hundred eleven-a or paragraph c of subdivision three of section five hundred sixteen of this article. Said percentage, for each calendar year of retirement, is set forth in subdivision b of this section. Said supplemental retirement allowance shall be computed on the basis of the first fourteen thousand dollars of such annual retirement allowance and shall be payable commencing September first, nineteen hundred ninety-nine to all disability pensioners and recipients of an accidental death benefit, and to other pensioners who have attained age sixty-two or who have been retired for ten or more years and have attained age fifty-five.

b. 1. In calculating the supplemental retirement allowance in accordance with subdivision a of this section, the following percentages will be used for each calendar year of retirement, as appropriate: Calendar year of retirement Percentage 1993 1.5 1992 1.5 1991 1.5 1990 1.5 1989 2.8 1988 3.7 1987 4.5 1986 5.5 1985 6.3 1984 7.4 1983 8.3 1982 10.5 1981 12.5 1980 15.6 1979 19.9 1978 25.4 1977 30.3 1976 37.8 1975 42.5 1974 54.0 1973 73.0 1972 86.0 1971 96.7 1970 105.0 1969 141.8 1968 169.0 1967 195.9 1966 203.7 1965 230.5 1964 254.5 1963 278.6 1962 310.0 1961 330.0 1960 340.0 1959 390.0 1958 427.3 1957 442.3

The supplemental retirement allowance shall be rounded off to the nearest dollar.

1-a. For those pensioners retired from the retirement system prior to the calendar year nineteen hundred fifty-seven the percentage referred to in this section shall be determined by the ratio of two indexes, in the following manner. The average of the twelve monthly consumer price indexes of the calendar year nineteen hundred ninety-five divided by the average of the twelve monthly consumer price indexes of the calendar year of retirement shall be the ratio of the indexes. Said ratio, minus one, shall be expressed as a percentage and shall be adjusted to the lower one-tenth of one per centum. Such adjusted percentage shall be the percentage of the retirement allowance, computed without optional modification, which is payable as a supplement. Such percentage shall be computed by the actuary and certified to the retirement board which shall, by directive, promulgate a schedule of percentages by year of retirement to be used for this purpose. The supplemental retirement allowance shall be rounded off to the nearest dollar.

c. The benefits herein above provided for shall be in lieu of the benefits presently provided by section five hundred ten and articles four and six of the retirement and social security law, unless such benefits are in excess of those provided by this section, in which latter case such benefits shall be paid by the retirement system pursuant to this section.

d. Notwithstanding any other provision of law, the widow or widower of a deceased retired teacher, who had elected one of the options under section five hundred thirteen of this article which provides that benefits are to be continued for life to the widow or widower after the death of the teacher, shall be entitled to receive a monthly supplemental retirement allowance pursuant to this subdivision. Such monthly supplemental retirement allowance shall commence (1) with the payment for the month of September, nineteen hundred seventy-eight, or (2) the month following commencement of widowhood or widowerhood, whichever is later. The amount of the supplemental retirement allowance provided by this subdivision shall be one-half of the amount which would have been payable to the retiree as a supplemental retirement allowance, had he or she survived.

e. 1. Each pensioner of the retirement system who retired before July first, nineteen hundred seventy shall be paid, commencing with a payment for the month of July two thousand one a basic supplemental pension, the total of which when added to his yearly retirement allowance computed without optional modification, but excluding any annuity derived from contributions made by members pursuant to paragraphs a and b of subdivision three of section five hundred sixteen, section five hundred twenty-eight, section five hundred twenty-nine, section five hundred thirty, section five hundred thirty-three and section five hundred thirty-five of this article, shall equal the lesser of seventeen thousand five hundred dollars or the sum of five hundred dollars multiplied by the number of years of full-time New York state service not to exceed thirty-five years with which he was credited at the time of his retirement.

2. The benefits provided for pursuant to this subdivision shall be in lieu of the benefits provided by articles four and six of the retirement and social security law, subdivisions a, b and c of this section, and subdivision f of section five hundred thirty-two-a of this article, unless such a retired member would be eligible to receive a greater benefit pursuant to any of such provisions, in which latter case this subdivision shall not apply.

f. Contributions shall be made to the supplemental retirement allowance fund by, or on account of, each employer at a rate computed by the actuary and approved by the retirement board, which shall be computed to be sufficient to provide the benefits established by this section which are payable during the period of time that this section shall be in effect. The retirement board may from time to time transfer sufficient monies from the pension accumulation fund to the supplemental retirement allowance fund to meet the obligations imposed by this section. Such advances shall be restored to the pension accumulation fund pursuant to paragraph a of subdivision two of section five hundred twenty-one of this article.

g. 1. Commencing July first, nineteen hundred eighty-three, an additional supplemental pension shall be paid to those pensioners who on June thirtieth, nineteen hundred eighty-three were receiving supplemental benefits computed pursuant to article four of the retirement and social security law or computed pursuant to paragraph one of subdivision e of this section as it read prior to amendment by chapter four hundred seven of the laws of nineteen hundred seventy-seven. Such additional supplemental pension shall equal ten percent of the total of the supplemental pension paid to such pensioner pursuant to article four of the retirement and social security law or paragraph one of subdivision e of this section as it read prior to amendment by chapter four hundred seven of the laws of nineteen hundred seventy-seven, and the yearly retirement allowance computed without optional modification, but excluding any annuity derived from voluntary contributions made by members, pursuant to paragraphs a and b of subdivision three of section five hundred sixteen, section five hundred twenty-eight, section five hundred twenty-nine, section five hundred thirty, section five hundred thirty-three and section five hundred thirty-five of this article.

2. The benefits provided pursuant to paragraph one of this subdivision shall be in lieu of the benefits provided by any other provision of law, unless such a pensioner would be eligible to receive a greater benefit pursuant to any such other provision, in which latter case this subdivision shall not apply.



532-A - Cost-of-living adjustment.

532-a. Cost-of-living adjustment. a. A cost-of-living adjustment shall be payable on the basis provided for in this section to: (i) all pensioners who have attained age sixty-two and have been retired for five years; (ii) all pensioners who have attained age fifty-five and have been retired for ten years; (iii) all disability pensioners regardless of age who have been retired for five years; and (iv) all recipients of an accidental death benefit regardless of age who have been receiving such benefit for five years.

b. Said cost-of-living adjustment shall be a percentage of the annual retirement allowance otherwise payable, computed without optional modification, excluding any annuity derived from voluntary contributions made by members, except those made pursuant to elections under subdivision one of section five hundred eleven-a or paragraph c of subdivision three of section five hundred sixteen of this article, but including any benefit derived from subdivision f of this section and any prior year's cost-of-living adjustment derived from this section. Said percentage is set forth in subdivision d of this section.

c. Said cost-of-living adjustment shall be computed on a base benefit amount not to exceed eighteen thousand dollars of the annual retirement allowance defined in subdivision b of this section.

d. The percentage referred to in this section shall be determined annually by reference to the consumer price index (all urban consumers, CPI-U, U.S. city average, all items, 1982-84=100), published by the United States bureau of labor statistics, for each applicable calendar year. Said percentage shall equal fifty percent of the annual inflation, as determined from the increase in the consumer price index in the one year period ending on the March thirty-first prior to the cost-of-living adjustment effective on the ensuing September first. Said percentage shall then be rounded up to the next higher one-tenth of one percent and shall not exceed three percent nor be less than one percent.

e. Said cost-of-living adjustment shall be payable in monthly installments and shall take effect September first of each year commencing with a payment for the month of September, two thousand one, or, if later, as soon as practicable after the retired member first becomes eligible to receive the benefits provided pursuant to paragraph a of this section.

f. Commencing September first, two thousand, all retired members who have retired prior to the calendar year nineteen hundred ninety-seven and who meet the eligibility criteria set forth in subdivision a of this section shall be paid an adjusted benefit in monthly installments on the basis provided for in this subdivision. Said adjusted benefit shall be equal to a percentage of the change in consumer price index (all urban consumers, CPI-U, U.S. city average, all items, 1982-84=100), published by the United States bureau of labor statistics, measured from the year of retirement through calendar year nineteen hundred ninety-seven according to the following schedule:

Year of retirement Percentage

1968 through 1996 50%

1966 and 1967 55%

1965 60%

1964 65%

1963 70%

1962 80%

1961 90%

prior to 1961 100% Said adjusted benefit shall be computed on a base benefit amount not to exceed eighteen thousand dollars of the retirement allowance otherwise payable, computed without optional modification excluding any annuity derived from voluntary contributions made by members, except those made pursuant to elections under subdivision one of section five hundred eleven-a or paragraph c of subdivision three of section five hundred sixteen of this article. Any benefits received pursuant to this subdivision shall be in lieu of any benefits received pursuant to section five hundred thirty-two of this article, unless such benefits are in excess of those provided by this section, in which case such benefits shall be paid by the retirement system pursuant to such provision.

g. Notwithstanding any other provision of law, the surviving spouse of a deceased retired member who retired under an option which provides that benefits are to be continued for life to the surviving spouse after the death of the retired member, shall be entitled to receive benefits pursuant to this section. Said benefits shall be fifty percent of the monthly benefits which the pensioner would be receiving pursuant to this section if living, and shall commence (i) with a payment for the month of September, two thousand, or (ii) the month following the death of the deceased retired member, whichever is later.

h. The benefits provided pursuant to this section shall be in lieu of the benefits presently provided by section five hundred ten or article four or six of the retirement and social security law unless such benefits are in excess of those provided by this section, in which case such benefits shall be paid by the retirement system pursuant to such provision.

i. The liability created by this section shall be funded through the normal rate of contribution in accordance with subparagraph two of paragraph f of subdivision two of section five hundred seventeen of this article.



533 - Non-contributory retirement plan.

533. Non-contributory retirement plan. a. Any other provision of law to the contrary notwithstanding, no further contributions to the retirement system, as provided in sections five hundred eleven-a or five hundred sixteen of this article, shall be required of any member.

b. Contributions shall be made to the pension accumulation fund, as provided in section five hundred seventeen of this article, at a rate computed by the actuary and approved by the retirement board, which shall be computed to be sufficient to provide the benefits established by this section.

c. Nothing contained in this section shall impair the right of any member to make contributions pursuant to sections five hundred eleven-a and five hundred sixteen of this article. Any member may elect to contribute pursuant to sections five hundred eleven-a and five hundred sixteen of this article, by written notice duly acknowledged and filed with the retirement board on or before June thirtieth, nineteen hundred sixty-nine or within one year after he last became a member, whichever is later. Where a member makes an election to contribute, as provided herein, he shall contribute to the retirement system as otherwise provided in this article. One year or more after the filing of the notice of the election to contribute, the member may withdraw such election and elect not to contribute.

d. 1. On and after July first, nineteen hundred sixty-eight a member shall be eligible for service retirement when he meets the conditions set forth in sections five hundred ten or five hundred eleven-a of this article, by the filing of a statement with the retirement board as required by subdivision one of section five hundred ten of this article. For the purposes of this section, all members shall be deemed to have made the election for special service retirement under section five hundred eleven-a of this article.

2. A member who retires on or after July first, nineteen hundred sixty-eight, under the provisions of this section, shall receive a service retirement pension which shall be in lieu of the service retirement pension and the pension-for-increased-take-home-pay otherwise authorized under this article, subject to any adjustments made pursuant to subdivision g of this section. Such pension, for the period of credited state service rendered prior to July first, nineteen hundred fifty-nine, and for all credited out-of-state service, shall be computed as provided in section five hundred ten of this article. Such pension, for the period of credited state service rendered on and after July first, nineteen hundred fifty-nine, shall be one-fiftieth of final average salary for each year of such service rendered during the first twenty-five years of the member's total service, plus one-sixtieth of final average salary for each year of such service rendered during that portion of the member's total service which is in excess of twenty-five years but not in excess of thirty-five years, plus one-seventieth of final average salary for each year of such service rendered during that portion of the member's total state service which is in excess of thirty-five years.

3. In addition to the retirement allowance provided in paragraph two of this subdivision, a member who has at least twenty years of credited state service and retires during the month of July, nineteen hundred sixty-eight, shall receive an added pension allowance equal to sixteen per cent of the pension otherwise provided in this article. For persons retiring subsequent to July, nineteen hundred sixty-eight, the added pension authorized hereunder shall be reduced at the rate of one-sixth of one per cent for each month thereafter.

4. The additional pension provided under this section shall not be included in computing any pension reserve payable pursuant to the provisions of paragraph three of subdivision b of section five hundred twelve of this article.

e. In addition to the pension hereinabove provided, a member shall receive an annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement, in accordance with section five hundred sixteen of this article.

f. The benefits hereinabove provided shall be payable unless the member would otherwise under the provisions of this article be entitled to a greater benefit, in which event the greater benefit shall be payable.

g. If at the time of retirement any portion of the employer's contribution has been committed by election of the member toward purchase of a variable annuity, the retirement board shall deduct from the member's pension allowance as otherwise computed under this section, an amount equal to the actuarial equivalent of the amounts so committed, plus regular and additional interest thereon to the date of retirement.



535 - Career retirement plan.

535. Career retirement plan. 1. Any other provision of law to the contrary notwithstanding, on or after July first, nineteen hundred seventy a member may retire pursuant to the provisions of this section when,

a. he has credit for thirty-five or more years of total service, or

b. he has attained age fifty-five or older and has received credit for five or more years of full time New York state service, at least two of which have been rendered since the date upon which he last joined the retirement system and since June thirtieth, nineteen hundred sixty-seven, or

c. he has attained age fifty-five or older and has credit for two or more years of full time service in the period subsequent to June thirtieth, nineteen hundred sixty-seven and has rendered two years of full time New York state service in the period subsequent to his attainment of age fifty-three and subsequent to the date upon which he last joined the retirement system by filing with the system a statement duly attested, setting forth at what time not less than thirty days nor more than ninety days subsequent to the execution and filing thereof he desires such retirement.

In the case of persons who last became members on or after July first, nineteen hundred seventy-three, the provisions of this section shall apply only to those who retire prior to July first, nineteen hundred seventy-four.

2. A member who retires pursuant to the provisions of this section and who is credited with at least twenty years of full time New York state service at the time of his retirement, shall receive a pension consisting of:

a. one and two-tenths per cent of his final average salary multiplied by the number of years of his credited New York state service rendered prior to July first, nineteen hundred fifty-nine, and

b. two per cent of his final average salary multiplied by the number of years of his credited New York state service rendered subsequent to June thirtieth, nineteen hundred fifty-nine, and

c. one per cent of his final average salary multiplied by the number of years of out-of-state service to his credit, excluding, however, any such service credits which would bring his total years of credited service above thirty-five years.

3. In addition to the pension allowance provided in subdivision two of this section, a member who is credited with at least twenty years of full time New York state service and retires during the month of July, nineteen hundred seventy, shall receive an added pension allowance equal to twelve per cent of the pension allowance provided in paragraphs a and b of subdivision two of this section. For persons retiring subsequent to July, nineteen hundred seventy, the added pension authorized hereunder shall be reduced at the rate of one-sixth of one per cent for each month thereafter.

4. A member who retires pursuant to the provisions of this section and who is credited with less than twenty years of full time New York state service at the time of his retirement shall receive a pension which is computed by multiplying the pension calculated in accordance with subdivision two of this section by five per cent for each year of credited full time state service, but in no event shall the pension payable pursuant to this subdivision be less than fifty per cent of the pension computed in accordance with subdivision two of this section.

5. a. In lieu of the pension provided by subdivisions two and three of this section, a member who retires pursuant to the provisions of this section on or after July first, nineteen hundred seventy-six and who is credited with at least twenty years of full-time New York state service at the time of his retirement, shall receive a pension consisting of:

1. one and eighty one-hundredths per cent of his final average salary times the number of years of his credited New York state service rendered prior to July first, nineteen hundred fifty-nine, and

2. two per cent of his final average salary times the number of years of his credited New York state service rendered subsequent to June thirtieth, nineteen hundred fifty-nine, and

3. one per cent of his final average salary times the number of years of out-of-state service to his credit, excluding, however, any such service credits which would bring his total years of credited service above thirty-five years.

b. In lieu of the pension provided by subdivision four of this section, a member, who retires pursuant to the provisions of this section on or after July first, nineteen hundred seventy-six and who is credited with less than twenty years of full-time New York state service at the time of his retirement, shall receive a pension which is computed by multiplying the pension calculated in accordance with paragraph a of this subdivision by five per cent for each year of credited full-time New York state service, but in no event shall the pension payable pursuant to this subdivision be less than fifty per cent of the pension computed in accordance with paragraph a of this subdivision.

6. In no event shall the pension provided pursuant to the provisions of this section exceed seventy-five per cent of the member's final average salary.

7. A member who retires pursuant to the provisions of this section shall receive the service retirement pension provided by this section and such pension shall be in lieu of any other service retirement pension and the pension for increased-take-home-pay otherwise authorized under this article.

8. In addition to the service retirement pension provided by this section, the member shall receive an annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement.

9. Nothing herein shall alter in any manner either the amount of the death benefit specified in paragraph three of subdivision b of section five hundred twelve of this article or the date upon which a member is first eligible for the benefit described therein.

10. The benefits provided by this section shall be payable unless the member would otherwise under the provisions of this article be entitled to a greater benefit, in which event the greater benefit shall be payable.

11. Anything in this article to the contrary notwithstanding, a person who becomes a member on or after July first, nineteen hundred seventy, so long as this section is in effect, shall be permitted to establish his eligibility for retirement under sections five hundred ten, five hundred eleven-a and five hundred thirty-three of this article, solely for the purpose of entitling his estate or beneficiary to the death benefit payable under paragraph three of subdivision b of section five hundred twelve of this article.

12. Anything in this article to the contrary notwithstanding, a person who becomes a member on or after July first, nineteen hundred seventy, so long as this section is in effect, shall not be permitted to make contributions pursuant to this article, except for purchase of prior service credits or military service credits.

13. On and after July first, nineteen hundred seventy all members shall be deemed to have made the elections permitted under subdivision one of section five hundred eleven-a and paragraph c of subdivision three of section five hundred sixteen of this article, whether or not a formal application for such benefit was submitted to the retirement board, and on and after July first, nineteen hundred seventy no contribution shall be required of any member under subdivision one of section five hundred eleven-a, as well as subdivision one and paragraph c of subdivision three of section five hundred sixteen of this article.



536 - Deductions from benefits of certain retired members.

536. Deductions from benefits of certain retired members. 1. Notwithstanding any other provision of law, a pensioner who is retired from the retirement system shall have the right, at any time after such pensioner's retirement, to execute and file a deduction authorization card with the retirement board authorizing the deduction from such pensioner's retirement allowance of membership dues and such pensioner's share of the cost for employee organization-sponsored benefit plans and the payment thereof to a retiree organization of which the pensioner is then a member and which is then affiliated with either an employee organization certified or recognized as the collective bargaining representative of all employees in the negotiating unit of which the pensioner was a part prior to his or her retirement or with an employee organization with which such employee organization is then affiliated. The retirement board shall thereafter deduct from the retirement allowance of such pensioner the amount of membership dues and such amounts required to be paid by such pensioner for such authorized employee organization-sponsored benefit plans, and shall transmit the sum so deducted to said retiree organization. Such authorization shall continue in effect until revoked in writing by such pensioner. For purposes of this section, the term "employee organization-sponsored benefit plans" shall include any and all insurance plans and/or other benefit plans sponsored by such retiree organization whether provided by (a) a not-for-profit corporation licensed under article forty-three of the insurance law; (b) any insurance company authorized to do business in this state; (c) a health maintenance organization issued a certificate of authority pursuant to article forty-four of the public health law; or (d) a self-insurance arrangement, welfare fund or benefit fund.

2. Notwithstanding any other provision of law, a retired member shall have the right, at any time after his or her retirement, to execute and file a deduction authorization card with the retirement board authorizing the payment of voluntary contributions to the political committee, as defined in subdivision one of section 14-100 of the election law, of such member's employee organization, provided such organization is certified or recognized pursuant to article fourteen of the civil service law as the representative of all employees in the negotiating unit in which such retired member was then employed. Such authorization shall continue in effect until revoked in writing by such member. The board shall determine the cost of administering deductions for voluntary contributions to the political committee and the cost incurred by the retirement system in administering such contributions shall be paid from the funds of the political committee.



537 - Lump sum payment of de minimis service retirement benefit.

537. Lump sum payment of de minimis service retirement benefit. Notwithstanding any other law to the contrary, a member of the retirement system who is entitled to receive a retirement allowance, other than for disability, pursuant to this article or pursuant to article eleven or fifteen of the retirement and social security law, which retirement allowance prior to optional modification is twenty-four hundred dollars per annum or less, may elect at retirement to receive, in lieu of such retirement allowance, a lump sum payment which has been certified by the actuary to be of actuarial equivalent value to such retirement allowance and approved by the retirement board. Such lump sum shall be calculated using the interest rate on thirty year United States treasury bonds as of January first of the calendar year in which the retirement becomes effective. Upon payment of such lump sum, any and all obligations of the retirement system to such member shall be totally discharged. Commencing January first, two thousand four, the interest rate on ten year United States treasury obligations as of January first of the calendar year in which the retirement becomes effective shall be used. Commencing January first, two thousand sixteen, the average annual interest rate on ten year United States treasury obligations for the days during the calendar year that precedes the calendar year in which the retirement becomes effective shall be used.



538 - Excess benefit plan.

538. Excess benefit plan. Notwithstanding any other law to the contrary, the retirement board is authorized in its sole discretion to establish a qualified governmental excess benefit arrangement within the meaning of, in conformity with and then only to the extent and so long as permitted by subsection m of section four hundred fifteen of the Internal Revenue Code of 1986, as amended, for the purpose of providing such retirement benefits as would otherwise have been payable to retirees of the system, but for the application of the limitations on benefits of subsection b of section four hundred fifteen of the Internal Revenue Code of 1986, as amended. The retirement board is also authorized to promulgate such rules and regulations as may be necessary to implement a qualified governmental excess benefit plan as provided in this section.



539 - Certain actions by retiring members.

539. Certain actions by retiring members. 1. Notwithstanding any law to the contrary, this section shall apply to any member of the system who is otherwise eligible to retire pursuant to the provisions of this article or pursuant to article fourteen or fifteen of the retirement and social security law.

2. Subject to the limitations in subdivisions three and four of this section, a member shall be retired for service or with a deferred retirement allowance, as requested by the member, upon or on a date after the filing of a retirement application with the retirement system.

3. A member shall not file for service retirement or for a deferred retirement allowance any earlier than ninety days prior to the date on which the member desires to be retired.

4. A member shall not be retired under any provision of law until the member has ceased to be paid on the payroll of an employer participating in the retirement system. In the case of a member who has the right to retire for disability under article fourteen of the retirement and social security law, disability retirement shall not commence any earlier than the date on which primary social security disability benefits commence.

5. A member may retroactively withdraw his or her retirement for service or with a deferred retirement allowance by filing a revocation of retirement no later than fourteen days following the date upon which the member was retired. The retirement system shall have no obligation to make any payment on account of any service retirement or deferred retirement allowance during said period.

6. An option selection duly filed by the member with the retirement system shall become effective upon retirement. Notwithstanding the foregoing, a member who has been retired for service or with a deferred retirement allowance may file an option selection or change or withdrawal of an option selection previously filed no later than thirty days following the date on which the member has retired; a member who has been retired for disability may file an option selection or a change or withdrawal of an option selection previously filed no later than (i) thirty days following the date on which such member's application for disability retirement was approved by the retirement board or (ii) thirty days following the date on which the member was retired for disability, whichever is later.

7. A member subject to the provisions of this article who has accumulated contributions credited to the member's individual account in the annuity savings fund may elect to withdraw such contributions pursuant to subdivision six of section five hundred sixteen of this article within the period provided in subdivision six of this section for the selection, change or withdrawal of an option selection.






Article 12 - (549 - 553) HEALTH AND SAFETY GRANTS FOR NONPUBLIC SCHOOL CHILDREN

549 - Legislative findings.

549. Legislative findings. The legislature hereby finds and declares that:

1. The state has a primary responsibility to ensure the health, welfare and safety of children attending both public and nonpublic schools.

2. The state discharges this responsibility to public school children through substantial amounts of per pupil financial assistance to local school districts. The fiscal crisis in nonpublic education, however, has caused a diminution of proper maintenance and repair programs, threatening the health, welfare and safety of nonpublic school children, particularly in urban areas. Such areas are generally identified by a high incidence of families receiving assistance to dependent children and deteriorating physical structures, including nonpublic school buildings. Financial resources necessary to properly maintain and repair such buildings are beyond the capabilities of low-income people whose children attend nonpublic schools.

3. In recognition of the financial plight of urban areas in attracting qualified teachers, the federal government has enacted Title IV of the Higher Education Act of nineteen hundred sixty-five, which provides incentives to teachers to instruct in those schools which serve a high concentration of students from low-income families.

4. It is incumbent upon the state to ensure that the physical environment in such Title IV areas is both healthy and safe. Incidental to such goals, but none the less significant, is the contribution that a healthy and safe school environment makes to the stability of urban neighborhoods.

5. To insure a healthy and safe school environment for children attending nonpublic schools, the state has the right to make grants for maintenance and repair expenditures which are clearly secular, neutral and non-ideological in nature.



550 - Definitions.

550. Definitions. In this article:

1. "Commissioner" shall mean the state commissioner of education.

2. "Qualifying school" shall mean a nonprofit elementary or secondary school in the state of New York, other than a public school, which (a) is providing instruction in accordance with article seventeen and section thirty-two hundred four of this chapter, (b) has not been found to be in violation of Title VI of the Civil Rights Act of nineteen hundred sixty-four, 78 Stat. 252, 42 U.S.C. 2000 (d), (c) which is entitled to a tax exemption under section five hundred one (a) and five hundred one (c)(3) of the Federal Internal Revenue Code of nineteen hundred fifty-four, as amended, and (d) has been designated during the base year as serving a high concentration of pupils from low-income families for purposes of Title IV of the Federal Higher Education Act of nineteen hundred sixty-five (20 U.S.C.A. 425).

3. "Base year" shall mean the school year immediately preceding the current year.

4. "Current year" shall mean the school year during which an apportionment is to be paid pursuant to this article.

5. "Health, welfare and safety grants" shall mean the apportionment made pursuant to this article which shall be used for the maintenance and repair of nonpublic school facilities and equipment to ensure the health, welfare and safety of enrolled pupils.

6. "Maintenance and repair" shall mean the provision of heat, light, water, ventilation and sanitary facilities; cleaning, janitorial and custodial services; snow removal; necessary upkeep and renovation of buildings, grounds and equipment; fire and accident protection; and such other items as the commissioner may deem necessary to ensure the health, welfare and safety of enrolled pupils.

7. "Average daily attendance" shall mean the total number of attendance days of enrolled pupils in grades one through twelve during the base year, divided by the number of days the school was in session during such year.



551 - Apportionment.

551. Apportionment. 1. In order to meet proper health, welfare and safety standards in qualifying schools for the benefit of the pupils enrolled therein, there shall be apportioned health, welfare and safety grants by the commissioner to each qualifying school for the school years beginning on and after July first, nineteen hundred seventy-one, an amount equal to the product of thirty dollars multiplied by the average daily attendance of pupils receiving instruction in such school, to be applied for costs of maintenance and repair. Such apportionment shall be increased by ten dollars multiplied by the average daily attendance of pupils receiving instruction in a school building constructed prior to nineteen hundred forty-seven. In no event shall the per pupil annual allowance computed under this section exceed fifty per centum of the average per pupil cost of equivalent maintenance and repair in the public schools of the state on a state-wide basis, as determined by the commissioner, and in no event shall the apportionment to a qualifying school exceed the amount of expenditures for maintenance and repair of such school as reported pursuant to section five hundred fifty-two of this article.

2. The apportionment pursuant to this section shall be reduced by one one hundred eightieth for each day less than one hundred eighty days that such school was actually in total session in the base year, except that the commissioner may disregard such reduction up to five days if he finds that the school was not in session for one hundred eighty days because of extraordinary adverse weather conditions, impairment of heating facilities, insufficiency of water supply, shortage of fuel or the destruction of a school building, and if the commissioner further finds that such school cannot make up such days of instruction during the school year. No such reduction shall be made, however, for any day on which such school was in session for the purpose of administering the regents examinations or the regents scholarship examinations, or any day, not to exceed three days, when such school was not in session because of a conference of teachers called by the principal of the school.



552 - Applications, reports, regulations.

552. Applications, reports, regulations. Each qualifying school which seeks an apportionment pursuant to this article shall submit to the commissioner an application therefor, at such times, in such form and containing such information as the commissioner may by regulation prescribe in order to carry out the purposes of this article. Such applications shall include an audited statement of the expenditures of maintenance and repair of such qualifying school for the base year.



553 - Installments.

553. Installments. The amount to be apportioned to a qualifying school in any current year shall be paid in two equal installments, the first to be made on or before January fifteenth and the other not later than June fifteenth of such year, except that for the school year commencing July first, nineteen hundred seventy-one such apportionment shall be made in one payment on or before June fifteenth, nineteen hundred seventy-two. The commissioner may provide for later payments for the purpose of adjusting and correcting apportionments. The amount to be apportioned to a qualifying school shall be payable on order and warrant of the comptroller on vouchers certified or approved by the commissioner in the manner provided by law.






Article 12-A - (559 - 563) ARTHUR O. EVE ELEMENTARY AND SECONDARY EDUCATION OPPORTUNITY PROGRAM

559 - Legislative findings.

559. Legislative findings. The legislature hereby finds and declares that:

1. The vitality of our pluralistic society is, in part, dependent upon the capacity of individual parents to select a school, other than public, for the education of their children. A healthy competitive and diverse alternative to public education is not only desirable but indeed vital to a state and nation that have continually reaffirmed the value of individual differences.

2. The Supreme Court of the United States has recognized and reaffirmed this right of selection. This right, however, is diminished or even denied to children of lower-income families, whose parents, of all groups, have the least options in determining where their children are to be educated.

3. Quality education is made possible for all children in our state only because the burden of providing it has been carried by taxpayers who support both public and nonpublic education. Any precipitous decline in the number of nonpublic school pupils would cause a massive increase in public school enrollment and costs. Such an increase would seriously jeopardize quality education for all children and aggravate an already serious fiscal crisis in public education.

4. In recognition of the initiative of parents who support both public and nonpublic education, it is a legitimate purpose for the state to partially relieve the financial burden of parents who provide a nonpublic education for their children which satisfies the compulsory education laws of the state. Such assistance is clearly secular, neutral and nonideological in nature and is consistent with the historical and continuing role of the state in providing a quality education for all children and in nurturing a pluralistic society.

5. The Arthur O. Eve Elementary and Secondary Education Opportunity Program is hereby established, which consists of tuition reimbursement for parents of low income, in order to provide partial assistance in meeting the financial burden of supporting the compulsory education of their children who are full-time students in New York nonpublic elementary and secondary schools.



560 - Short title.

560. Short title. This article shall be known as the "Arthur O. Eve Elementary and Secondary Education Opportunity Program".



561 - Definitions.

561. Definitions. The following terms, whenever used in this article, shall have the following meanings:

a. "Parent" means a legal resident of the state of New York with a New York taxable income of under five thousand dollars who is a parent, stepparent, adoptive parent and the spouse of an adoptive parent of a pupil enrolled in a nonpublic school, or a resident with such taxable income standing in loco parentis to such pupil.

b. "Taxable income" means the amount of combined net taxable income, if any, of both parents computed in accordance with the provisions of section six hundred eleven of the tax law computed without the benefit of the modification of federal adjusted gross income for nonpublic school tuition pursuant to paragraph (14) of subsection (c) of section six hundred twelve of the tax law, for the year for which a tuition reimbursement payment is sought. If the parents of a pupil are living apart, the taxable income of the parent who claims reimbursement under this article shall be based upon the taxable income of that parent with whom the pupil is living, or who exercises custody if the pupil is a minor, or would exercise custody if the applicant were a minor and any appropriate payments for the support of the pupil from the other parent.

c. "Nonpublic school" means any nonprofit elementary or secondary school in the State of New York, other than a public school, which (i) is providing instruction in accordance with article seventeen and section thirty-two hundred four of this chapter, (ii) has not been found to be in violation of Title VI Civil Rights Act of 1964, 78 Stat. 252, 42 U.S.C. 2000 (d), and (iii) which is entitled to a tax exemption under section five hundred one (a) and five hundred one (c) (3) of the Federal Internal Revenue Code of nineteen hundred fifty-four, as amended.

d. "Tuition" means the amount actually paid by a parent for the enrollment of a pupil at a nonpublic school for the calendar year for which a tuition reimbursement payment is sought.

e. "Pupil" means a resident of the state of New York who has been enrolled full-time in a nonpublic school and whose parents' combined taxable income is less than five thousand dollars.

f. "Commissioner" means the commissioner of education of the State of New York.

g. "Regular school year" means all of the months of the calendar year exclusive of July and August.



562 - Tuition reimbursement payments to parents.

562. Tuition reimbursement payments to parents. 1. Upon the filing by a parent of the verified statement as required by subdivision two, the commissioner shall make a tuition reimbursement payment to such parent for tuition expenses made in the preceding calendar year. Only one such payment shall be made on behalf of any pupil in a calendar year. Such payment shall be the lesser of either (a) fifty percent of the tuition paid by the parent during the preceding calendar year for the elementary or secondary education of each pupil, or (b) five dollars per month for the period of enrollment in a nonpublic school during the regular school year for each pupil in grades one through eight, and ten dollars per month for the period of enrollment in a nonpublic school during the preceding regular school year for each pupil in grades nine through twelve. Whenever payments as herein computed total less than ten dollars, no such payment shall be made.

2. In order to be eligible for tuition reimbursement hereunder, the parent of a pupil shall, by May first of the year following the calendar year for which reimbursement is sought, file with the commissioner a verified statement, in such form as he shall provide, stating that the pupil was enrolled during such year in a nonpublic school or schools and, in addition, the following information: (a) the name, address and taxable income of the parent; (b) the name, address and birth date of the pupil; (c) the grade in which the pupil was enrolled during each month in a nonpublic school in such year; (d) the name and address of the nonpublic school or schools attended by such pupil; (e) a receipted tuition bill. For reimbursement for the calendar year nineteen hundred seventy-one, such verified statement shall be filed not later than July first, nineteen hundred seventy-two.

3. No parent shall be eligible to receive a tuition reimbursement payment who has claimed a modification of federal adjusted gross income for nonpublic school tuition pursuant to paragraph fourteen of subsection (c) of section six hundred twelve of the tax law based upon the same tuition expenditures.

4. The state tax commission shall, when requested by the com- missioner, compare any verified statement filed with the commissioner pursuant to this article with the state income tax returns if any, filed by the parent making such verified statement and shall report any discrepancies to the commissioner. All verified statements filed with the commissioner and all reports made to him by the state tax commission, pursuant to this article shall be deemed confidential and, except in accordance with proper judicial order or as otherwise prescribed by law, it shall be unlawful for the commissioner or any officer or employee of the department to divulge or make known in any manner the amount of income or any other particulars set forth in any verified statement filed with him hereunder or report made to him pursuant to this subdivision; but nothing contained herein shall be considered to prohibit the commissioner's publication of statistics so classified as to prevent the identification of particular affidavits or reports.



563 - Commissioner; powers.

563. Commissioner; powers. The commissioner shall have responsibility for the administration of the program created by this article and may promulgate such regulations as are necessary to carry out the provisions of this article. The amount required to be paid under the provisions of this article shall be payable on order and warrant of the comptroller on vouchers certified or approved by the commissioner in the manner provided by law.






Article 13 - (601 - 609) HIGHER EDUCATION STUDENT FINANCIAL AID PROGRAMS

601 - Definitions.

601. Definitions. As used in this article, the following terms shall have the following meanings unless otherwise specified:

1. "President" shall mean the president of the New York state higher education services corporation.

2. "College" shall mean any institution of higher education, recognized and approved by the regents of the university of the state of New York, which provides a course of study leading to the granting of a post-secondary degree or diploma.

3. "Vocational institution" shall mean a business, trade, technical or other occupational school approved as such by the regents of the university of the state of New York or accredited by a nationally recognized accrediting agency or association accepted as such by the regents of the state of New York.

4. "Approved program", for the purpose of determining a student's eligibility for awards provided in articles thirteen and fourteen of this chapter and subject to specific modification by sections of such articles, shall mean the following programs of study approved by the commissioner pursuant to this article in accordance with rules of the board of regents and registered by the state education department in accordance with regulations of the commissioner or, where applicable, registered by the state department of health and forwarded to the state education department: (1) collegiate level programs leading to a degree, or programs leading to a diploma or certificate that are fully creditable towards a degree program in that institution; (2) study and training programs offered by a hospital school, a community college, a unit of the state university of New York, a unit of the city university of New York, or an institution chartered by the regents or by the legislature for the purpose of granting degrees, leading to licensure as a professional registered or practical nurse or to certification in an area of medical or health technology; and (3) two-year programs offered in a registered private business school.

5. "Children" as referenced in subdivision four of section six hundred four and sections six hundred eight, six hundred eight-a, six hundred sixty-eight-a, six hundred sixty-eight-b, six hundred sixty-eight-d and six hundred sixty-eight-e of this title shall mean: (a) birth children, adopted children, stepchildren who survive an individual, or children for whom an individual was a legal guardian, and (b) other children related by blood, adoption or marriage to an individual for whom such individual had assumed and was exercising custody and care as of the date of such individual's death.

6. "Impact area" as referenced in sections six hundred eight and six hundred sixty-eight-d of this title shall mean the secure zone established by the city of New York surrounding the world trade center and the crash sites during the period that disasters were declared or rescue and recovery efforts were underway.

7. "Financial dependent" as referenced in sections six hundred four, six hundred eight, six hundred eight-a, six hundred sixty-eight-b, six hundred sixty-eight-d and six hundred sixty-eight-e of this title shall mean a person who is dependent for his or her support upon an individual, other than one who was involved in, supported, or was responsible for the act or acts of terrorism or other intentional act or acts that caused such death, injury or illness, who has died or become severely and permanently disabled as described in such sections, provided that a person shall be considered a financial dependent and shall be eligible for awards pursuant to these sections upon a showing of unilateral dependence or mutual interdependence upon such individual, which may be evidenced by a nexus of factors, including but not limited to common ownership of property, common householding, shared budgeting and the length of the relationship between the financial dependent and such individual.



602 - Duties of the commissioner.

602. Duties of the commissioner. 1. Selection and certification of academic performance award recipients. (a) The commissioner shall select the qualified recipients of academic performance awards, from among candidates who meet and exceed the minimum eligibility requirements, in order of merit on the basis of such combination of test scores, academic records, and personal qualifications as the commissioner deems appropriate. If awards are allocated on the basis of geographic or political units in the state, and if for any reason there is an insufficient number of qualified applicants in any unit, the remaining number of awards in such unit shall be allocated to the best qualified applicants in the entire state. No person shall be eligible to receive an academic performance award under this article who fails to achieve the minimum standard of test scores, academic record, or, in the judgment of the commissioner, personal qualifications necessary to demonstrate promise of successful completion of the program for which the award is made; (b) The commissioner shall certify to the president those students eligible to receive academic performance awards.

2. The commissioner shall promulgate regulations defining the following terms by which the president can determine a student's eligibility for student aid and loan programs: (a) full-time study or attendance; (b) part-time study or attendance; (c) full-time and part-time accelerated study beyond the regular program of study for the academic year; (d) permissible use of general and academic performance awards; (e) matriculation; and (f) loss of good academic standing.

3. The commissioner shall promulgate regulations by which the president shall determine whether a student has entered an approved program during the academic year prior to the normal effective date of the student's award.

4. If any person because of administrative error or inadvertency should fail to receive an academic performance award which he would otherwise be entitled to receive, the commissioner may certify such person to the president as eligible to receive such award without regard to the total number of such awards authorized under this article, and payments shall be made thereon out of moneys available in the same manner as other academic performance awards are paid.



603 - Evaluation by the board of regents.

603. Evaluation by the board of regents. On or before January first, nineteen hundred seventy-six, and annually thereafter on or before December first, the board of regents shall make a report to the governor and the temporary president of the senate, the speaker of the assembly, the senate finance committee, the assembly ways and means committee and the standing committees of the legislature having jurisdiction of higher education evaluating all financial assistance and loan programs established by this article, which report shall contain such recommendations as the regents may deem appropriate.



604 - General awards.

604. General awards. 1. Tuition assistance program awards are available for all students who are enrolled in approved programs and who demonstrate the ability to complete such courses, in accordance with standards established by the commissioner.

2. Regents awards for children of deceased and disabled veterans are available for eligible students in an approved program.

3. Regents awards for children of deceased state correction officers and state civilian employees of a correctional facility are available for eligible students in an approved program pursuant to section six hundred sixty-nine of this chapter.

4. Regents awards for children of deceased police officers, firemen, volunteer firefighters and correction officers are available for eligible students in an approved program pursuant to section six hundred sixty-four of this chapter.

5. Veterans tuition awards are available for eligible students enrolled in approved undergraduate or graduate programs at degree granting institutions and approved vocational training programs pursuant to section six hundred sixty-nine-a of this title.

6. Tuition awards for part-time undergraduate students enrolled in approved programs in degree-granting institutions.

* 7. Tuition benefit for active members of the New York army national guard, New York air national guard and naval militia members enrolled in approved post-secondary degree programs in degree-granting institutions.

* NB Repealed September 1, 2021

9. Memorial scholarships for children, spouses and financial dependents of deceased firefighters, volunteer firefighters, police officers, peace officers, and emergency medical service workers.

10. World trade center memorial scholarships.

11. American Airlines flight 587 memorial scholarships pursuant to section six hundred sixty-eight-f of this title.

12. Continental Airlines flight 3407 memorial scholarships pursuant to section six hundred sixty-eight-g of this title.



605 - Academic performance awards.

605. Academic performance awards. 1. Regents college scholarships. Regents college scholarships shall be awarded to students completing their high school programs for attendance in approved programs, on the basis of nationally established competitive examinations.

a. County allocation. Twenty-five thousand such scholarships shall be awarded each year and shall be allocated to each county in the state in the same ratio that the number of students residing in such county who were graduated from approved high schools in the state during the school year preceding the date of the examination for the award of such scholarships bears to the total number of students residing in the state who were graduated from approved high schools in the state during such school year; provided, that no county shall be allocated fewer than forty scholarships, except that Hamilton county shall be allocated no fewer than sixteen scholarships. In the event that a scholarship awarded pursuant to this paragraph is declined by a student or for any reason revoked by the commissioner or the president, its benefits shall lapse and there shall be no further payment or reawarding of such scholarship.

b. School allocation. If in any year the candidates who are graduates of a given approved high school in the state and who are awarded scholarships under paragraph a of this subdivision do not constitute at least one person for every forty persons who were graduated from such school during the school year preceding the date of the examination for the award of such scholarships, then additional scholarships shall be awarded in such year in the number required to provide such allocation of scholarship awards for each such school, and such additional scholarships shall be awarded directly to candidates from each such school in accordance with the provisions of section six hundred two of this chapter. In the event that a scholarship awarded pursuant to this paragraph is declined by a student or for any reason revoked by the commissioner or the president, its benefits shall lapse and there shall be no further payment or reawarding of such scholarship.

2. Regents professional education in nursing scholarships. Regents professional education in nursing scholarships shall be awarded on the same basis as regents college scholarships to students completing their high school programs for attendance in programs for the training of registered professional nurses at colleges or schools approved by the regents. Eight hundred such scholarships shall be awarded each year. Such scholarships shall be allocated to each county in the state in the same ratio that the number of students residing in such county who were graduated from approved high schools in the state during the school year preceding the date of the examination for the award of such scholarships bears to the total number of students residing in the state who were graduated from approved high schools in the state during such school year, provided, that no county shall be allocated fewer than four scholarships, except that Fulton and Hamilton counties shall each be allocated no fewer than two scholarships; provided, however, that no county shall be allocated fewer scholarships than such county received during the year nineteen hundred seventy-two--nineteen hundred seventy-three.

3. Regents professional education in medicine or dentistry scholarships. Regents professional education in medicine or dentistry scholarships shall be awarded annually, on a competitive basis, to students beginning professional study in medicine or dentistry. One hundred such scholarships shall be awarded annually, and shall be classified and allocated in accordance with regents rules. The provisions of this subdivision shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.

3-a. Regents professional education in optometry scholarships. Regents professional education in optometry scholarships shall be awarded annually, on a competitive basis, to students beginning professional study in optometry. Five such scholarships shall be awarded annually in optometry, and shall be classified and allocated in accordance with regents rules. The provisions of this subdivision shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.

3-b. Regents professional education in veterinary medicine scholarships. Regents professional education in veterinary medicine scholarships shall be awarded annually, on a competitive basis, to students beginning professional study in veterinary medicine. Ten such scholarships shall be awarded annually in veterinary medicine, and shall be classified and allocated in accordance with regents rules. The provisions of this subdivision shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.

4. Regents physician shortage scholarships. At least thirty percent of the regents professional education in medicine or dentistry scholarships awarded each year shall be awarded to students beginning or engaged in the professional study in medicine who agree to practice medicine upon completion of their professional training in an area in New York state designated as having a shortage of physicians, provided, however, that to the extent that regents physician shortage scholarships are not awarded, such scholarships shall be awarded as regents professional education in medicine and dentistry scholarships. The provisions of this subdivision shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.

a. In selecting and certifying scholarship recipients under this section, priority shall be accorded to applicants in the following order:

(1) first, to any applicant who (1) has a family income of six thousand dollars or less and (2) resides in an area designated as having a shortage of physicians pursuant to paragraph c of this subdivision;

(2) second, to any applicant who has a family income of six thousand dollars or less;

(3) third, to any applicant who (1) has a family income of ten thousand dollars or less and (2) resides in an area designated as having a shortage of physicians pursuant to paragraph c of this subdivision;

(4) fourth, to any applicant who has a family income of ten thousand dollars or less;

(5) fifth, to any other applicant.

b. With respect to recipients who have received award payments prior to the nineteen hundred eighty-two--nineteen hundred eighty-three academic year, with such time as the commissioner shall by regulation provide, a recipient of an award shall have practiced medicine in an area designated as having a shortage of physicians pursuant to paragraph d of this subdivision for that number of months calculated by multiplying by nine the number of annual awards he received. If a recipient fails to comply fully with such condition, the president shall be entitled to recover from such recipient an amount which bears the same ratio to (a) the aggregate of the amount of the awards received as (b) the number of months the recipient failed to comply with this condition bears to the number of months he was obligated to comply with this condition, together with interest at seven percent per annum computed from the date on which he completed his professional training and/or active military service. A recipient shall not be required to comply with the provisions of this paragraph unless he shall have received a medical degree and any obligation to comply with such provisions shall be cancelled upon his death. The regents shall make regulations to provide for the waiver or suspension of any financial obligation where compliance would involve extreme hardship.

c. The requirements of this paragraph shall apply to any recipient who receives his or her first award payment commencing with the nineteen hundred eighty-two--nineteen hundred eighty-three academic year or subsequently, and the requirements of paragraph (b) of this subdivision shall not apply to such recipients. Within such time as the commissioner shall by regulation provide, a recipient of an award shall have practiced medicine in an area designated as having a shortage of physicians pursuant to paragraph (d) of this subdivision for that number of months calculated by multiplying by nine the number of annual awards received by the recipient. If a recipient fails to comply fully with such condition, the president shall be entitled to recover from such recipient an amount determined by the formula:

A = 2B (t-s)

t in which "A" is the amount the president is entitled to recover; "B" is the sum of all awards paid to the recipient and the interest on such amount which would be payable if at the times such awards were paid they were loans bearing interest at the maximum prevailing rate; "t" is the total number of months in the recipient's period of obligated services; and "s" is the number of months of service actually rendered by the recipient. Any amount which the president is entitled to recover under this paragraph shall be paid within the one year period beginning on the date that the recipient failed to comply with this condition. A recipient shall not be required to comply with the provisions of this paragraph unless he or she shall have received a medical degree and until he or she shall have completed his or her professional training, or active military service, or both. Any obligation to comply with such provisions shall be cancelled upon the death of the recipient. The commissioner shall make regulations to provide for the waiver or suspension of any financial obligation where compliance would involve extreme hardship.

d. The regents, after consultation with the commissioner of health, shall designate those areas of New York state which have a shortage of physicians for the purposes of this subdivision and, should it be necessary in selecting among the applicants, may establish relative rankings of those areas.

e. A recipient of an award shall report annually to the New York state higher education services corporation, on forms prescribed by it, as to the performance of the required services or the recipient's current status, commencing the calendar year following graduation from medical school and continuing until the recipient shall have completed, or it is determined he or she shall not be obligated to complete, the required services. The corporation may also require recipient to file a report on his or her current status prior to graduation during any calendar year in which an application for an additional award is not filed. If the recipient shall fail to file any report required hereunder within thirty days of written notice to the recipient, mailed to the address shown on the last application for an award or last report filed, whichever is later, the president of the corporation may impose a fine of up to one thousand dollars. The president shall have the discretion to waive the filing of a report, excuse a delay in filing, or a failure to file a report, or waive or reduce any fine imposed for good cause shown.

5. Regents scholarships for war veterans. Regents scholarships for war veterans shall be awarded on a competitive basis, for study beginning with the college year nineteen hundred seventy-five--nineteen hundred seventy-six. Six hundred such scholarships shall be awarded in such year to veterans of the armed forces of the United States who have served on active duty (other than for training) between October one, nineteen hundred sixty-one and March twenty-nine, nineteen hundred seventy-three, and who on the date by which applications are required to be submitted have been released from such active duty on conditions not other than honorable. Such scholarships shall be allocated to each county in the state in the same ratio that the number of legal residents in such county, as determined by the most recent federal census, bears to the total number of residents in the state; provided, however, that no county shall be allocated fewer scholarships than such county received during the year nineteen hundred sixty-eight--sixty-nine.

6. Regents scholarships in Cornell University. a. Number. Cornell University shall grant, on a competitive basis, tuition reducing scholarships, to be known as regents scholarships in Cornell University, in the total amount of at least thirty thousand dollars each year for new freshman awards. At least one such scholarship shall be awarded annually for each senate district of the state.

b. Amount. Each such scholarship shall entitle the recipient to a credit against tuition in any of the tuition paying divisions of Cornell University for four years or five years, depending on the number of years required for the baccalaureate. The tuition credit for each such scholarship shall be determined by Cornell University on the basis of the financial status of the scholarship holder as related to the cost of education at such university. No such scholarship shall reduce the tuition by less than one hundred dollars nor by more than one thousand dollars.

c. Eligible list. Such scholarships shall be awarded annually by Cornell University in the order of merit to candidates who meet the requirements for admission to Cornell University and whose names appear on lists established as the result of competitive examinations prepared under the direction of the commissioner of education. In the award of such scholarships, preference shall be given, where other qualifications are equal, to the children of those who have died in the military service of the United States.

d. Statewide list. If a scholarship belonging to a senate district shall not be claimed by a resident thereof or if there be no resident of such senate district entitled to such a scholarship, any sum available for a scholarship or scholarships for residents of such senate district, together with any unexpended balance of the total amount of thirty thousand dollars, shall be used to make awards to additional candidates in order of merit from a statewide list.

e. Report. A complete list of the names and addresses of the scholarship recipients, and the amount of tuition credit granted to them, shall be filed by Cornell University with the commissioner and the president not later than October first of each year.

7. Empire state challenger scholarships for teachers. Empire state challenger scholarships for prospective elementary and secondary school teachers of mathematics or science or other fields of teacher shortage as identified by the commissioner on or after January first, nineteen hundred eighty-six, shall be awarded on a competitive basis as determined by the commissioner, for study beginning with the college year nineteen hundred eighty-four--eighty-five or thereafter. a. Twenty-six such scholarships shall be awarded annually to residents of each judicial district as defined in section one hundred forty of the judiciary law, who enroll in a registered program for the preparation of teachers in such teacher shortage fields at any New York institution of higher education. The commissioner shall to the extent practicable ensure that recipients of such scholarships include individuals who are unrepresented or underrepresented in the respective disciplines.

b. Within such time as the commissioner by regulations provide, the recipient of an award shall have taught in the field or fields for which the scholarship was awarded in an elementary or secondary school in New York state for that number of months calculated by multiplying by five the number of annual awards granted to the recipient except that a recipient who as of July first, nineteen hundred ninety-three has received fewer than three annual awards shall be exempt from such conditions. If a recipient fails to comply fully with such condition, the president shall be entitled to recover from such recipient an amount which bears the same ratio to (i) the aggregate of the amount of the awards received as (ii) the number of months the recipient failed to comply with this condition bears to the number of months the recipient was obligated to comply with this condition, together with interest at ten percent per annum computed from the date on which the recipient completed professional training. Such recovery may be made over such period of time as is prescribed by the president. Any obligation to comply with such provisions shall be cancelled upon the recipient's death. The commissioner shall adopt regulations to provide for the waiver or suspension of any financial obligation in whole or in part where compliance would involve severe hardship. In determining whether to grant such waiver or suspension, the commissioner may consider whether the recipient failed to complete the registered program for the preparation of teachers or completed such program under financial hardship by reason of the discontinuance of funding for the award of scholarships pursuant to this subdivision.

7-a. New York state math and science teaching incentive program awards pursuant to section six hundred sixty-nine-d of this title.

8. Empire state challenger fellowships for teachers. a. Six hundred fifty Empire state challenger fellowships shall be awarded annually in accordance with paragraphs b, c and d of this subdivision on a competitive basis as determined by the commissioner to individuals enrolled in a registered graduate program in any New York institution of higher education which leads to permanent certification as a teacher of mathematics or science or other fields of teacher shortage as identified by the commissioner on or after January first, nineteen hundred eighty-six. The commissioner shall to the extent practicable ensure that recipients of such fellowships include individuals who are unrepresented or underrepresented in the respective disciplines.

b. A maximum of twenty-five fellowships for full-time study shall be reserved for teachers whose positions have been abolished within two years preceding the date of application for a fellowship because of a decline in student enrollment and who are qualified to pursue graduate study to obtain certification to teach mathematics or science or other fields of teacher shortage as identified by the commissioner on or after January first, nineteen hundred eighty-six.

c. A maximum of four hundred twenty-five fellowships for full-time study shall be reserved for individuals who have earned baccalaureate degrees in mathematics, the physical sciences, the biological sciences, engineering or other disciplines related to fields of teacher shortage as identified by the commissioner on or after January first, nineteen hundred eighty-six but are not eligible for provisional or permanent certification, and who are qualified to pursue graduate study in a program leading to the degree of master of arts in teaching, or the equivalent as determined by the commissioner.

d. Not less than two hundred fellowships for part-time study shall be made available to persons not receiving a fellowship reserved in paragraphs b and c of this subdivision. In the event that there are full-time fellowships reserved under such paragraphs b and c that have not been awarded after awards have been made for all qualified applicants, such excess number of fellowships shall be available for award as part-time fellowships pursuant to this paragraph.

e. Within such time as the commissioner shall by regulation provide, a recipient of an award shall have taught in the field or fields for which the fellowship was awarded in an elementary or secondary school in New York state for ten months for a full-time award or for that number of months calculated by multiplying by five the number of part-time awards granted to the recipient. If a recipient fails to comply fully with such condition, the president shall be entitled to recover from such recipient an amount which bears the same ratio to (i) the aggregate of the amount of the awards received as (ii) the number of months the recipient failed to comply with this condition bears to the number of months the recipient was obligated to comply with this condition, together with interest at ten percent per annum computed from the date on which the recipient completed professional training. Such recovery may be made over such period of time as is prescribed by the president. Any obligation to comply with such provisions shall be cancelled upon the recipient's death. The commissioner shall have regulations to provide for the waiver or suspension of any financial obligation in whole or part under this subdivision where compliance would involve extreme hardship. In determining whether to grant such waiver or suspension, the commissioner may consider whether the recipient failed to complete the registered graduate program leading to permanent certification as a teacher or completed such program under financial hardship by reason of the discontinuance of funding for the award of fellowships pursuant to this subdivision.

9. Regents physician loan forgiveness program. Regents physician loan forgiveness awards shall be awarded annually to physicians who agree to practice medicine in an area of New York state designated by the regents as having a shortage of physicians. Such awards shall be classified and allocated in accordance with regents rules.

a. Eligibility. (1) The applicant must be a resident of New York state and licensed to practice medicine.

(2) The applicant must have completed a professional residency program within the five years immediately preceding the period for which the first award would be granted, or be within two years of completion of an accredited residency program in a primary care specialty designated in short supply by the board of regents.

(3) The applicant must agree to practice medicine in an area in New York state designated as having a shortage of physicians. The regents, after consultation with the commissioners of health, corrections and community supervision, mental health and developmental disabilities, shall designate those regions and facilities of New York state which have a shortage of physicians for the purposes of this section and establish relative rankings thereof.

b. Selection. The commissioner, in consultation with the commissioner of health, shall establish criteria for the selection of participants in the program. An applicant must satisfy at least one of the criteria established. A priority shall be accorded to any applicant who is completing the second year of the service requirement and is reapplying for a new award. The criteria shall include but not be limited to the following:

(i) reapplication for a new award by a person who is completing the second year of a service requirement;

(ii) receipt of specific training in a primary care specialty or obstetrics, determined by the regents to be in short supply;

(iii) receipt of specific training or experience in serving a shortage area;

(iv) receipt of specific training or experience matching a specific medical need existing in a shortage area; and

(v) agreement pursuant to subdivision (d) of this section to practice in an area determined by the regents to have a severe shortage of primary care physician services.

c. Notification. (1) The commissioner shall then forward approved applications to the president and shall notify unsuccessful applicants;

(2) The president shall verify the approved applicants':

(i) eligibility; and

(ii) total undergraduate and medical school student expense;

(3) The president shall notify applicants of their award entitlement.

d. Service requirement. Within such time as the commissioner shall by regulation provide, a recipient of an award shall have agreed to practice medicine in a specific area designated as having a shortage of physicians for a period of twelve months for each annual payment to be received by the recipient. Physicians in training who receive an award shall not receive credit toward their required service for time spent in a training program. In no case shall the total number of months of service required be less than twenty-four. The president shall, in consultation with the commissioner, develop and secure from each award recipient, a written agreement to:

(i) practice medicine in the designated shortage area;

(ii) to accept Medicare and Medicaid payments; and

(iii) to provide thirty-five hours per week of direct patient care in the designated shortage area being served, or to the designated population being served. If a recipient fails to comply fully with such conditions, the president shall be entitled to receive from such recipient an amount to be determined by the formula:

A = 2B (t-s)

---

t in which "A" is the amount the president is entitled to recover; "B" is the sum of all payments made to the recipient and the interest on such amount which would be payable if at the times such awards were paid they were loans bearing interest at the maximum prevailing rate; "t" is the total number of months in the recipient's period of obligated services; and "s" is the number of months of service actually rendered by the recipient. Any amount which the president is entitled to recover under this paragraph shall be paid within the five-year period beginning on the date that the recipient failed to comply with this service condition. Nothing in the written agreement shall affect the terms of employment of the individual who shall negotiate, separate and apart from the program, his or her salary and other forms of employment with an agency, institution or a program in which he or she shall be employed.

Any obligation to comply with such provisions as outlined in this section shall be cancelled upon the death of the recipient. The commissioner shall make regulations to provide for the waiver or suspension of any financial obligation which would involve extreme hardship.

e. Reporting. A recipient of an award shall report annually to the New York state higher education services corporation, and the department of health on forms prescribed by the president, as to the performance of the required services, commencing with the calendar year in which the recipient begins to practice medicine in a shortage area and continuing until the recipient shall have completed, or it is determined that he or she shall not be obligated to complete, the required services. If the recipient shall fail to file any report required hereunder within thirty days of written notice to the recipient, mailed to the address shown on the last application for an award or last report filed, whichever is later, the president of the corporation may impose a fine of up to one thousand dollars. The president shall have the discretion to waive the filing of a report, excuse a delay in filing or a failure to file a report, or waive or reduce any fine imposed for good cause shown.

f. Other awards. Award recipients shall be eligible to apply for one additional award.

* 10. Regents health care professional opportunity scholarships. Regents health care professional opportunity scholarships shall be awarded annually to students who are beginning or engaged in an approved program in medicine or dentistry and who are economically disadvantaged and/or members of an underrepresented minority group, provided, however, that to the extent that regents health care professional opportunity scholarships are not awarded, such scholarships shall be awarded as regents professional opportunity scholarships. These scholarships shall be classified and allocated in accordance with regents rules.

a. In selecting and certifying scholarship recipients under this subdivision, priority shall be accorded to applicants in the following order:

(1) First, to any applicant who is economically disadvantaged as defined by the regents and a minority historically underrepresented in the profession as determined by the regents after consultation with the council on professional career opportunity created by section nine hundred forty-one of the executive law;

(2) Second, to any applicant who is a minority underrepresented in the profession as determined by the regents after consultation with the council on professional career opportunity created by section nine hundred forty-one of the executive law;

(3) Third, to any applicant who is a graduate of the state-sponsored opportunity program pursuant to section sixty-four hundred fifty-one or sixty-four hundred fifty-two of this chapter.

In the event that there are more applicants who have the same priority than there are remaining scholarships, the commissioner shall distribute the remaining number of such scholarships by means of a lottery or other form of random selection.

b. The commissioner shall then forward approved applications to the president and shall notify unsuccessful applicants.

c. The president shall notify applicants of their award entitlement.

d. The president shall, in consultation with the commissioner, develop and secure from each successful applicant a written agreement to practice medicine or dentistry, as appropriate, in a designated shortage area. Within such time as the commissioner shall by regulation provide, a recipient of an award shall have practiced medicine or dentistry in an area designated as having a shortage of physicians or dentists, as appropriate, for that number of months calculated by multiplying by twelve the number of annual payments received by the recipient. In no case shall the total number of months of service required be less than twenty-four. If a recipient fails to comply fully with such conditions, the president shall be entitled to receive from such recipient an amount to be determined by the formula:

A = 2B (t-s)

---

t in which "A" is the amount the president is entitled to recover; "B" is the sum of all payments made to the recipient and the interest on such amount which would be payable if at the times such awards were paid they were loans bearing interest at the maximum prevailing rate; "t" is the total number of months in the recipient's period of obligated services; and "s" is the number of months of service actually rendered by the recipient. Any amount which the president is entitled to recover under this paragraph shall be paid within the five-year period beginning on the date that the recipient failed to comply with this service condition. Nothing in the written agreement shall affect the terms of employment of the individual who shall negotiate, separate and apart from the program, his or her salary and other forms of employment with an agency, institution or a program in which he or she shall be employed.

Any obligation to comply with such provisions as outlined in this section shall be cancelled upon the death of the recipient. The commissioner shall make regulations to provide for the waiver or suspension of any financial obligation which would involve extreme hardship.

e. A recipient of an award shall report annually to the New York state higher education services corporation, on forms prescribed by it, as to the performance of the required services, commencing with the calendar year in which the recipient begins to practice medicine or dentistry in a shortage area and continuing until the recipient shall have completed, or it is determined that he or she shall not be obligated to complete, the required services. If the recipient shall fail to file any report required hereunder within thirty days of written notice to the recipient, mailed to the address shown on the last application for an award or last report filed, whichever is later, the president of the corporation may impose a fine of up to one thousand dollars. The president shall have the discretion to waive the filing of a report, excuse a delay in filing or a failure to file a report, or waive or reduce any fine imposed for good cause shown.

* NB Scholarship terminates per ch. 31/85, as amended

* 11. Regents professional opportunity scholarships. a. Regents professional opportunity scholarships shall be awarded annually to students who are beginning or engaged in an approved program leading to a degree in a profession licensed by the regents or other field designated by the regents and who are economically disadvantaged and/or members of an underrepresented minority group. Such scholarships shall be classified and allocated in accordance with regents rules. In selecting and certifying scholarship recipients under this subdivision, priority shall be accorded to applicants in the following order:

(1) First, to any applicant who is economically disadvantaged as defined by the regents and a minority historically underrepresented in the profession or field as determined by the regents after consultation with the council on professional career opportunity created by section nine hundred forty-one of the executive law;

(2) Second, to any applicant who is a minority underrepresented in the profession or field determined by the regents after consultation with the council on professional career opportunity created by section nine hundred forty-one of the executive law;

(3) Third, to any applicant who is enrolled in or is a graduate of the state-sponsored opportunity program pursuant to section sixty-four hundred fifty-one or sixty-four hundred fifty-two of this chapter.

In the event that there are more applicants who have the same priority than there are remaining scholarships, the commissioner shall distribute the remaining number of such scholarships by means of a lottery or other form of random selection.

b. The commissioner shall then forward approved applications to the president and shall notify unsuccessful applicants.

c. The president shall notify applicants of their award entitlement.

d. Within such time as the commissioner shall by regulation provide, a recipient of an award shall have resided and been employed in a profession or field designated by the regents in New York state for that number of months calculated by multiplying by twelve the number of annual awards received by the recipient. If a recipient fails to comply fully with such condition, the state shall be entitled to recover from such recipient an amount determined by the formula:

A = 2B (t-s)

---

t in which "A" is the amount the president is entitled to recover; "B" is the sum of all awards paid to the recipient and the interest on such amount which would be payable if at the times such awards were paid they were loans bearing interest at the maximum prevailing rate; "t" is the total number of months in the recipient's period of obligated services; and "s" is the number of months of service actually rendered by the recipient. Any amount which the president is entitled to recover under this paragraph shall be paid within the five-year period beginning on the date that the recipient failed to comply with this service condition. Nothing in the written agreement shall affect the terms of employment of the individual who shall negotiate, separate and apart from the program, his or her salary and other forms of employment.

Any obligation to comply with such provisions as outlined in this section shall be cancelled upon the death of the recipient. The commissioner shall make regulations to provide for the waiver or suspension of any financial obligation which would involve extreme hardship.

e. A recipient of an award shall report annually to the New York state higher education services corporation, on forms prescribed by it, as to the performance of the required services, until the recipient shall have completed, or it is determined that he or she shall not be obligated to complete, the required services. If the recipient shall fail to file any report required hereunder within thirty days of written notice to the recipient, mailed to the address shown on the last application for an award or last report filed, whichever is later, the president of the corporation may impose a fine of up to one thousand dollars. The president shall have the discretion to waive the filing of a report, excuse a delay in filing or a failure to file a report, or waive or reduce any fine imposed for good cause shown.

* NB Scholarship terminates per ch. 31/85, as amended

12. Empire state scholarships of excellence. One thousand empire state scholarships of excellence shall be awarded each year, beginning with the nineteen hundred eighty-six--nineteen hundred eighty-seven academic year to students completing their high school programs who in each county receive the highest scores on the nationally established competitive examinations upon which the regents college scholarships are based. The awarded scholarships shall be allocated to each county in the state in the same ratio that the number of students residing in such county who were graduated from approved high schools in the state during the school year preceding the date of the examination for the award of such scholarships bears to the total number of students residing in the state who were graduates from approved high schools in the state during such school year provided that no county shall be allocated less than two scholarships, except Hamilton county which shall be allocated no less than one scholarship. In the event that a scholarship awarded pursuant to this subdivision is declined by a student, or, for any reason, is revoked by the commissioner or the president, its benefits shall lapse and there shall be no further payment or reawarding of such scholarship.



605-A - Scholarships for academic excellence.

605-a. Scholarships for academic excellence. 1. (a) Beginning with the nineteen hundred ninety-seven--ninety-eight academic year and thereafter, scholarships for academic excellence shall be awarded to students completing their high school programs for attendance in approved programs. The academic merit criteria for awarding these scholarships will be determined by taking the weighted average of a student's score on Regents examinations taken by students prior to their senior year in all of the following five subject areas: comprehensive English; global studies; U.S. history/government; level 3 math; and science, which shall consist of the weighted average of the combination of exams taken in chemistry, biology, earth science and physics. For those schools not offering regents examinations in all such five subject areas, awards shall be based on criteria developed by the commissioner and subject to the approval of the director of the budget.

(b) School allocation. (i) Each high school in the state, as defined in regulations of the commissioner adopted for such purpose and subject to the approval of the director of the budget, shall be allocated: for the nineteen hundred ninety-seven--ninety-eight academic year, a single scholarship of one thousand dollars; and for the nineteen hundred ninety-eight--ninety-nine academic year and thereafter, a single scholarship of one thousand five hundred dollars which shall be awarded to the top scholar of such school as determined by the academic merit criteria set forth in paragraph (a) of this subdivision.

(ii) The remaining scholarships for the nineteen hundred ninety-seven--ninety-eight academic year of one thousand dollars, and for the nineteen hundred ninety-eight--ninety-nine academic year and thereafter, of one thousand five hundred dollars shall be allocated to high schools in the state as defined in regulations of the commissioner for such purpose and subject to the approval of the director of the budget, in the same ratio that the number of students enrolled in the twelfth grade at such high school in the prior school year bears to the total number of students who were enrolled in the twelfth grade in the state during the prior school year. The ratio shall be multiplied by the number of scholarships available and the results, rounded to the nearest whole number, shall be the number of scholarships allocated to the school. Such awards shall be distributed on the basis of the academic merit criteria as set forth in paragraph (a) of this subdivision.

(iii) All scholarships of five hundred dollars shall be allocated in the same manner as described in subparagraph (ii) of this paragraph.

2. In the event that a scholarship awarded is declined by a student, or for any reason revoked by the commissioner or the president, its benefits shall lapse and there shall be no further payments or awarding of such scholarship.



606 - County awards for professional education in nursing, medicine, dentistry, optometry or veterinary medicine.

606. County awards for professional education in nursing, medicine, dentistry, optometry or veterinary medicine. Each county of the state outside New York city is hereby authorized to establish awards in such manner as the local legislative body of such county may determine, for attendance by legal residents of this state, who meet the citizenship requirements established by article fourteen of this chapter for the professional study of nursing, medicine, dentistry, optometry or veterinary medicine, at approved nursing, medical, dental, optometry or veterinary medicine schools within the United States, conditioned upon the promise of the scholarship holder to practice nursing, medicine, dentistry, optometry or veterinary medicine in such county for such period as such body may fix, following his licensing as a nurse, physician, dentist, optometrist or veterinarian. Each such award shall entitle the recipient to such sum of money as may be fixed by such body while in attendance at approved nursing, medical, dental, optometry or veterinary medicine schools in the United States during a period of not to exceed four years of professional study and for physicians for a further period of not to exceed two years while engaged in an internship or as a resident physician in an accredited hospital in the United States. Such awards may, as an alternative to awards hereinbefore authorized, be granted by any such county to those already so licensed to practice nursing, medicine, dentistry, optometry or veterinary medicine upon the promise of such grantees to practice within the county for a period of time and upon such terms and conditions as the county may fix, provided such recipient did not receive a similar award while a student. The county shall appropriate annually such sums of money as may be necessary to defray the costs of such awards and moneys so appropriated shall be deemed appropriated for a lawful county purpose and shall be raised by the same method as moneys required for other lawful county purposes.



607 - Required disclosure to matriculated students.

607. Required disclosure to matriculated students. The commissioner of education shall promulgate rules and regulations to reflect and administer the intent of section 493A of the Higher Education Act of 1965 as last amended by P.L. 94-482 concerning institutional and financial aid for students.

The information, to be disseminated through but not limited to, college catalogues or bulletins, shall include in addition to that information cited by congress, job placement and graduate school placement statistics where available.

All material required by this section and all material contained in the bulletin shall be truthfully representative of the institution.



608 - World trade center memorial scholarships.

608. World trade center memorial scholarships. 1. Notwithstanding subdivisions three and five of section six hundred sixty-one of this title, children, spouses and financial dependents of innocent victims who have died or have been severely and permanently disabled, or those innocent victims who have become severely and permanently disabled as a direct result of an injury sustained in the impact area of the September eleventh, two thousand one attack on the United States of America, shall be eligible to receive a scholarship in an annual amount determined pursuant to subdivision two of section six hundred sixty-eight-d of this title. The attack on the United States of America shall consist of the attack on the world trade center, the attack on the Pentagon and the hijackings and crashes of United Airlines flights 93 and 175 and American Airlines flights 11 and 77.

2. Awards under this section shall be payable for each of not more than four academic years of undergraduate study or five academic years if a program normally requires five years, as defined by the commissioner pursuant to this article.



608-A - Military enhanced recognition, incentive and tribute ("MERIT") scholarships.

608-a. Military enhanced recognition, incentive and tribute ("MERIT") scholarships. 1. Eligible persons. a. Children, spouses and financial dependents of members of the armed forces or state organized militia who at any time on or after the second day of August, nineteen hundred ninety, while in service in the armed forces of the United States, as defined by subdivision eight of section one of the military law, or in a force of the state organized militia, as defined by subdivision nine of section one of the military law: (i) while a legal resident of New York state, died, became severely and permanently disabled or was classified as missing in action in a combat theater or combat zone of operations as part of military operations related to such military service or died as a result of injury or illness suffered or incurred during such military service; or (ii) while a legal resident of New York state, died or became severely and permanently disabled as a result of injury or illness suffered or incurred during military training operations in preparation for duty in a combat theater or combat zone of operations.

b. A member of the armed forces of the United States who: (i) became severely and permanently disabled as a result of service in the armed forces of the United States, as defined by subdivision eight of section one of the military law, in a combat theater or combat zone of operations as part of military operations at any time on or after the second day of August, nineteen hundred ninety; and (ii) was a legal resident of New York state at the time of military service.

c. A member of the armed forces of the United States who: (i) became severely and permanently disabled as a result of injury or illness suffered or incurred during military training operations in preparation for duty in a combat theater or combat zone of operations; and (ii) was a legal resident of New York state at the time of military service.

d. A member of the state organized militia who: (i) became severely and permanently disabled as a result of injury or illness suffered or incurred during active military service, as defined in subdivision six of section one of the military law; and (ii) was a legal resident of New York state at the time of military service.

2. Awards under this section shall be payable for each of not more than four academic years of undergraduate study or five years if a program normally requires five years, as defined by the commissioner pursuant to this article.



609 - Tuition, aid and placement report.

609. Tuition, aid and placement report. In academic year two thousand sixteen--two thousand seventeen, all non-public institutions of higher education, recognized and approved by the regents of the university of the state of New York, which provide a course of study leading to the granting of a four year post-secondary degree or diploma, except for a non-public degree-granting institution that does not offer a program of study that leads to a baccalaureate degree, or at a registered not-for-profit business school qualified for tax exemption under section 501(c)(3) of the internal revenue code for federal income tax purposes that does not offer a program of study that leads to a baccalaureate degree, shall report to the senate and assembly chairs of the higher education committees on or before August fifteenth, two thousand sixteen, on the following: factors that drive cost increases; tuition trends for the past six years and percentage of year to year increases; total cost of fees; if the institution has an endowment and the amount of such endowment; the average institutional financial aid package by income bracket as defined by the National Center for Education Statistics' Integrated Post-Secondary Education Data System; graduation rates for four, five and six years; enrollment trends over the past six years; the amount spent to educate students per FTE; the percentage of students who are TAP and Pell eligible; administrative and operating costs and the percentage of those costs funded by tuition; and cost saving measures implemented over the past six years, if any.






Article 13-A - (610 - 612) LIBERTY SCHOLARSHIPS

610 - Liberty scholarships.

610. Liberty scholarships. 1. Establishment of liberty scholarships. The president of the higher education services corporation shall award liberty scholarships for payment annually beginning with the nineteen hundred ninety-one--nineteen hundred ninety-two academic year, and in each academic year thereafter, to students eligible pursuant to subdivision two of this section. In administering this program, the president is hereby authorized to exercise all powers and duties authorized under article fourteen of this chapter.

2. Eligibility for scholarship. Liberty scholarships shall be awarded to persons:

a. who have applied for such scholarship;

b. who have graduated from a secondary school located within New York state or have received a high school equivalency diploma from New York state;

c. who have not attained the age of twenty-two as of June thirtieth prior to the academic year for which the initial award is received and who are undergraduate students receiving aid under this chapter for the first time during academic year nineteen hundred ninety-one--nineteen hundred ninety-two or thereafter;

d. who have enrolled in an approved program in a degree-granting institution located in New York state within twenty-four months of the date that the recipient graduated from secondary school or received a high school equivalency diploma, provided that those students who are temporarily unable to avail themselves of the award due to illness, military service or other causes in accordance with rules of the board of regents prior to receipt of the first payment of an award may be granted a leave of absence pursuant to regulations of the trustees of the higher education services corporation;

e. who satisfy the requirements of section six hundred sixty-one of this chapter;

f. who retain good academic standing as defined by the commissioner; and

g. who qualify for a scholarship pursuant to subdivision six of this section.

3. Application. Application for payment of a liberty scholarship shall be made in conjunction with an application for tuition assistance in accordance with rules of the board.

4. Application for other student financial assistance. a. A student enrolled in a program of full-time study shall not be entitled to receive a scholarship unless the recipient (1) receives a tuition assistance award or supplemental tuition assistance award pursuant to section six hundred sixty-seven or six hundred sixty-seven-a of this chapter and (2) receives a Pell grant award pursuant to section one thousand seventy-a of title twenty of the United States code.

b. A recipient enrolled in a program of part-time study shall not be entitled to receive a scholarship unless the recipient receives a Pell grant award pursuant to section one thousand seventy-a of title twenty of the United States code.

5. Duration. a. Subject to the requirements of subdivision two of this section, a recipient shall be entitled to an annual scholarship for not more than (1) four academic years of full-time undergraduate study or the equivalent thereof of part-time study, or (2) five academic years, or the equivalent thereof of part-time study, if the program of study normally requires five years, as defined by the commissioner pursuant to article thirteen of this chapter.

b. For purposes of this subdivision and subdivision fourteen of section six hundred five of this chapter, the term "part-time study" means enrollment for at least six but less than twelve semester hours, or the equivalent, per semester or at least four but less than eight semester hours per quarter in an approved undergraduate program.

c. Any semester, quarter or term of attendance during which a student receives an award for part-time study pursuant to this section shall be counted as one-half of a semester, quarter or term, as the case may be, toward the maximum term of eligibility for tuition assistance awards pursuant to sections six hundred sixty-six and six hundred sixty-seven of this chapter.

6. Amount. a. The president shall grant annual scholarships in the following amounts:

(1) If the recipient attends an institution of the city university of New York or an institution of the state university of New York other than the statutory colleges at Cornell, the college of environmental science and forestry at Syracuse and the college of ceramics at Alfred, the annual scholarship award shall be an amount equal to the non-tuition cost of attendance at such institution or college reduced by (i) the amount of a Pell grant and (ii) the amount of such other state and federal scholarships and grants, other than tuition assistance or supplemental tuition assistance received under this chapter, which do not require repayment, awarded to the recipient for the cost of attendance at the institution being attended, as reported to the president; provided, however, that such scholarship shall be reduced one dollar for every three dollars of income in excess of eighteen thousand dollars of income; or

(2) If the recipient attends any other degree-granting institution within New York state and enrolls in a program approved by the commissioner, the annual scholarship award shall be based upon an amount equal to the average non-tuition cost of attendance, as determined by the commissioner in consultation with the president and as approved by the director of the budget, for a student at the state university of New York or actual non-tuition cost of attendance at such institution, whichever is less, reduced by (i) the amount of a Pell grant the recipient would have been entitled to had the recipient attended the state university of New York and (ii) the amount of such other state and federal scholarships and grants, other than tuition assistance or supplemental tuition assistance received under this chapter, which do not require repayment, awarded to the recipient for the cost of attendance at the institution being attended, as reported to the president; provided, however, that such scholarships shall be reduced one dollar for every three dollars of income in excess of eighteen thousand dollars of income.

(3) Scholarships and grants that reduce the cost of attendance for purposes of determining the amount of a scholarship award shall not include supplemental financial assistance provided on a last dollar basis pursuant to the provisions of section sixty-four hundred fifty-one or sixty-four hundred fifty-two of this chapter.

(4) "Non-tuition cost of attendance", as used in this paragraph, shall mean: (i) the actual amount charged by the institution for room and board and (ii) an allowance for transportation, books and supplies as determined by the commissioner in consultation with the president and as approved by the director of the budget, provided that such determination shall be made no later than December first of each year for use in the succeeding academic year. In the event a student does not incur room or board charges at the institution, "non-tuition cost of attendance" shall mean an allowance for room and board as determined by the commissioner in consultation with the president and approved by the director of the budget. In determining allowances pursuant to this subparagraph, the commissioner may take into consideration the allowances provided for in the Pell grant program.

b. For the purposes of determining annual scholarships, the term "income" shall be determined in accordance with the provisions of section six hundred sixty-three of this chapter, except that in making such determination, adjusted gross income, as defined in regulations of the trustees of the corporation, shall be used instead of New York state net taxable income.

c. In no event shall the combination of all student financial aid received by a student exceed the recipient's total cost of attendance at the institution being attended.

7. Ineligibility for a tuition assistance, supplemental tuition assistance or Pell grant award in a particular academic year shall not prevent a recipient from receiving a liberty scholarship award in any subsequent year in which such recipient shall become eligible for a tuition assistance, supplemental tuition assistance or Pell grant award, provided, however, the seven-year period referred to in subdivision seven of section six hundred sixty-five of this chapter, or an eight-year period for part-time study, shall not have elapsed.

8. Relationship to educational opportunity programs. Liberty scholarship recipients who qualify for admission to the educational opportunity programs established in section sixty-four hundred fifty-one or sixty-four hundred fifty-two of this chapter shall in no way be precluded from participation in such programs as a result of their status as liberty scholarship recipients. Recipients who qualify and are selected for participation in the opportunity programs shall be eligible to receive the same tutoring and counseling services provided to other educational opportunity program students, and shall be eligible to receive supplemental financial assistance through the educational opportunity programs for any approved costs not otherwise funded under such scholarship.

9. Notification. The superintendent of schools or other chief school officer of each public school district and the chief school officer of nonpublic secondary schools shall take steps to inform students and parents about the liberty scholarship program and various types of student financial aid that are available for their college educations. The corporation, in cooperation with the commissioner, shall assist such efforts by making available to school districts, nonpublic secondary schools and students information relating to such programs and aid. In addition, the commissioner, in cooperation with the president and school officials shall also provide such other information as is appropriate to encourage students to complete high school and to assist students in preparing to attend college.

10. Regulations. All regulations of the commissioner or regulations of the trustees of the corporation to implement the provisions of this article shall be subject to the approval of the director of the budget.



611 - Liberty scholarship advisory committee.

611. Liberty scholarship advisory committee. There is hereby created a liberty scholarship advisory committee, which shall consist of eleven persons appointed by the governor, two of whom shall be upon the recommendation of the president pro tem of the senate and two of whom shall be upon the recommendation of the speaker of the assembly. Such members shall serve at the pleasure of the governor, except that those recommended by other authorities shall serve at the pleasure of such recommending authorities, and shall include, but not be limited to, representatives of secondary schools, business and industry, labor and nonprofit or voluntary organizations. In addition to such eleven members, the president of the higher education services corporation, the commissioner of education, the chancellor of the state university of New York, the chancellor of the city university of New York and the president of the commission of independent colleges and universities shall serve on the committee as ex-officio members. The governor shall designate one member to serve as chairperson of the committee. No later than April first, nineteen hundred eighty-nine, such committee shall prepare a plan that (i) identifies counseling and support services for students available from institutions of higher education, secondary schools, government agencies, business and industry, labor, nonprofit organizations and volunteers and (ii) proposes ways in which such counseling and support services can be coordinated to promote continuity of counseling and support. In addition, the advisory committee shall make recommendations as to the implementation of such plan and shall periodically report on the degree to which such plan has been successfully implemented. The president, commissioner and the chancellors of the public universities shall make available personnel to act as staff for the committee. The members of the committee shall receive no compensation for their services, but shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their duties.



612 - Liberty partnerships.

612. Liberty partnerships. 1. The commissioner shall award grants for the purpose of providing support services to students enrolled in public and non-public schools who are identified as having a high risk of dropping out of school. Such awards shall be made on a competitive basis to degree-granting institutions of higher education or consortia of degree-granting higher education institutions in cooperation with school districts and not-for-profit community-based organizations. In addition, in areas of the state where no degree-granting institution or consortium of degree-granting institutions of higher education can provide appropriate services to students, the commissioner may award grants to not-for-profit community-based organizations in cooperation with school districts.

a. All grant applications shall contain the following program elements:

(1) a program for identifying students who are at-risk of dropping out as measured by academic performance, attendance, discipline problems, and other factors affecting school performance including but not limited to teenage pregnancy or parenting, residence in a homeless shelter or temporary living arrangement, substance abuse, child abuse or neglect, or limited English proficiency;

(2) a program for encouraging the use of volunteers and facilitating parent involvement where possible and involvement of current or former liberty scholarship recipients as peer or mentor counselors in programs; and

(3) a program to provide for continuity of services throughout a student's progression through secondary school.

b. In awarding such grants, the commissioner shall give priority to applications that:

(1) provide services to school districts receiving an apportionment under subdivision twenty-five of section thirty-six hundred two of this chapter;

(2) provide services to schools identified by the commissioner as in need of assistance pursuant to the comprehensive assessment report;

(3) provide services to rural schools with students at risk;

(4) replicate model programs of demonstrated effectiveness, including models that provide for small group partnerships with low student-staff ratios. The commissioner shall identify model programs with proven effectiveness and shall make such models available to grant applicants;

(5) demonstrate a high level of institutional commitment to programs in fields relevant to counseling and mentoring, including but not limited to education, social work, psychology and sociology and the extent to which such institution shall involve faculty members and graduate/professional students from such degree programs;

(6) the need for such services in the area the institution proposes to serve; and

(7) the degree to which the institution proposes to cooperate with school districts and not-for-profit community based organizations to provide services and insure continuity of such services until such students graduate from high school or receive a high school equivalency diploma.

c. Services for non-public school students shall be provided at sites other than sectarian non-public schools.

2. Services. Funds available under this section shall be used for compensatory and support services to students who are identified as being at risk of dropping out of school. Services to be provided under this section may include skills assessment, tutoring, academic and personal counseling, family counseling and home visits, staff development activities for personnel with direct responsibility for such students and mentoring programs.

3. Allowable costs. Allowable costs under this program shall include, but not be limited to: salaries of program personnel, including graduate student stipends; transportation costs for students and program personnel; instructional materials; reimbursement to school districts for release time granted to employees while participating in the planning and development of activities funded pursuant to this section; training of program personnel; costs related directly to program provisions, including summer and weekend activities; and administrative costs directly attributable to the program.

4. a. For school years commencing in nineteen hundred eighty-nine-- ninety and thereafter, the amount that shall be made available for funding liberty partnership grants shall be equal to four percent of the base year enrollment of children in public and non-public schools in New York state in grades seven through twelve, as computed in accordance with regulations of the commissioner, multiplied by seven hundred fifty dollars, provided, however, that notwithstanding the foregoing, the amount that shall be made available for funding liberty partnership grants for the nineteen hundred eighty-nine--ninety, nineteen hundred ninety--ninety-one and nineteen hundred ninety-one--ninety-two school years shall be twenty-five percent, fifty percent, and seventy-five percent, respectively, of the amount to be provided pursuant to this subdivision.

b. A grant to a recipient of an award under this section shall not exceed the amount of three hundred thousand dollars for any grant year, provided that a recipient may receive a grant in excess of such amount at the rate of twelve hundred fifty dollars for each student, in excess of two hundred forty students, who is provided compensatory and support services by the recipient during such grant year.

c. The grant recipients shall provide students at public and nonpublic schools the opportunity to receive compensatory and support services in an equitable manner consistent with the number and need of the children in such schools.

5. Regulations. The commissioner shall adopt regulations for the implementation of this section.

6. Annual report. The commissioner shall prepare an annual report evaluating the programs funded under this section and under sections sixty-four hundred fifty-four and sixty-four hundred fifty-five of this chapter and making appropriate recommendations. The report shall be submitted on or before December first, to the governor, the temporary president of the senate and the speaker of the assembly.






Article 13-B - (620 - 632) STUDENT LENDING ACCOUNTABILITY, TRANSPARENCY AND ENFORCEMENT ACT

620 - Definitions.

620. Definitions. As used in this article, the following terms shall have the following meanings unless otherwise specified:

1. "Borrower" shall mean a student attending a covered institution in this state, or a parent or person in parental relation to such student, who also obtains an educational loan from a lending institution to pay for or finance higher education expenses.

2. "Covered institution" shall mean any college, vocational institution, or approved program as defined in section six hundred one of this title.

3. "Covered institution employee" shall mean any employee, agent, contractor, director, officer or trustee of a covered institution.

4. "Educational loan" shall mean any loan that is made, insured, or guaranteed under Part B of Title IV of the Federal Higher Education Act of nineteen hundred sixty-five, as amended, any high risk loan or any private loan issued by a lending institution for the purposes of paying for or financing higher education expenses.

5. "Gift" shall mean any discount, favor, gratuity, inducement, loan, stock, thing of value, or other item having more than nominal value.

a. The term "gift" shall include, but is not limited to:

(1) Any money, service, loan, entertainment, honoraria, hospitality, lodging costs, meals, registration fees, travel expenses, discount, forbearance or promise;

(2) Gifts provided in kind, by purchase of a ticket, payment in advance, or reimbursement after expenses have been incurred;

(3) Any computer hardware for which the recipient pays below-market prices;

(4) Any printing costs or services.

b. The term "gift" shall not include any of the following:

(1) A lending institution's own brochure or promotional literature;

(2) Food, refreshments, training, or informational material furnished to a covered institution employee as an integral part of a training session, if such training contributes to the professional development of the covered institution employee.

c. Nothing in this article shall be construed to affect the private philanthropic activities of banks or other lending institutions that are unrelated to educational loans.

6. "High risk loans" shall mean any agreement between a lending institution and a covered institution that provides for the lending institution to provide loans to students with a poor or no credit history, who would otherwise not be eligible for educational loans.

7. "Higher education expenses" shall include the following:

a. tuition and fees;

b. costs incurred for books, supplies, transportation, and miscellaneous personal expenses; and

c. room and board costs.

8. "Lending institution" shall mean:

a. any entity that itself or through an affiliate makes educational loans to pay for or finance higher education expenses or that securitizes such loans;

b. any entity, or association of entities, that guarantees educational loans; or

c. any industry, trade or professional association or other entity that receives money, related to educational loan activities, from any entity described above in paragraphs a and b of this subdivision.

9. "Preferred lender list" shall mean a list of one or more recommended or suggested lending institutions that a covered institution makes available for use, in print or any other medium or form, by borrowers, potential borrowers or others.

10. "Revenue sharing" shall mean any arrangement whereby a lending institution pays a covered institution or an affiliated entity or organization of such covered institution a percentage of the principal of each loan directed towards the lending institution from a borrower at the covered institution.



621 - Prohibition of gifts made by lending institutions to covered institutions and their employees.

621. Prohibition of gifts made by lending institutions to covered institutions and their employees. 1. A lending institution may not, directly or indirectly, offer or provide any gift to a covered institution or a covered institution employee, in exchange for any advantage or consideration provided to such lending institution related to its educational loan activities.

2. A lending institution may not engage in revenue sharing with a covered institution.



622 - Prohibition of receipt of gifts by covered institutions.

622. Prohibition of receipt of gifts by covered institutions. 1. A covered institution may not, directly or indirectly, solicit, accept or receive any gift from or on behalf of a lending institution, in exchange for any advantage or consideration provided to such lending institution related to its educational loan activities.

2. A covered institution may not engage in revenue sharing with a lending institution.



623 - Prohibition of receipt of gifts by covered institution employees.

623. Prohibition of receipt of gifts by covered institution employees. 1. A covered institution shall require that no covered institution employee on his or her own behalf or on behalf of another, directly or indirectly, solicits, accepts or receives any gift from or on behalf of a lending institution. Nothing in this section shall be construed as prohibiting a covered institution employee from conducting business with a lending institution, provided that such business is unrelated in any manner whatsoever to a covered institution.

2. A covered institution employee, on his or her own behalf or on behalf of another, shall not directly or indirectly solicit, accept or receive any gift from or on behalf of a lending institution. Nothing in this section shall be construed as prohibiting a covered institution employee from conducting business with any lending institution, provided that such business is unrelated in any manner whatsoever with the covered institution.

3. Covered institution employees shall report to the department any instance of a lending institution attempting to give a gift to such covered institution employees.



624 - Covered institution employee prohibitions and reporting requirements.

624. Covered institution employee prohibitions and reporting requirements. 1. A lending institution shall require that no covered institution employee receives any remuneration for serving as a member or participant of an advisory board of a lending institution or receives any reimbursement of expenses for so serving.

2. A covered institution shall require that no covered institution employee of such covered institution receives any remuneration for serving as a member or participant of an advisory board of a lending institution or receives any reimbursement of expenses for so serving.

3. Nothing in this section shall be construed as prohibiting:

a. a covered institution employee's participation on an advisory board of a lending institution that is unrelated in any manner whatsoever to educational loans; or

b. a covered institution employee, who does not have a direct interest in or does not benefit from the functions of the covered institution's financial aid office, from serving on a board of directors of a publicly traded or privately held company.

4. Covered institution employees who are directly involved with or benefit from the functions of the covered institution's financial aid office shall be required to report to the department, in a form and manner prescribed by the department, all participation or financial interests related to any lending institution.



625 - Misleading identification of lending institutions' employees.

625. Misleading identification of lending institutions' employees. 1. A lending institution shall require that no employee or agent of such lending institution is identified to borrowers or potential borrowers of a covered institution as an employee, representative or agent of such covered institution.

2. A covered institution shall require that no employee or agent of a lending institution is identified to borrowers or potential borrowers of such covered institution as an employee, representative or agent of such covered institution.

3. No employee, representative or agent of a lending institution may staff a covered institution's financial aid offices.



626 - Loan disclosure and prohibition of quid pro quo high risk loans.

626. Loan disclosure and prohibition of quid pro quo high risk loans. 1. Should a borrower or potential borrower consult a covered institution's financial aid office in connection with obtaining an educational loan to pay for or finance higher education expenses, the covered institution shall inform the borrower or potential borrower of all available financing options under Title IV of the Federal Higher Education Act of nineteen hundred sixty-five, as amended, including information on any terms and conditions of available loans under such title that are more favorable to the borrower, before a lending institution may provide a private educational loan to a borrower attending a covered institution.

2. A lending institution shall not enter into an agreement or otherwise provide any high risk loans, in exchange for the covered institution providing concessions or promises to the lending institution that may prejudice other borrowers or potential borrowers.

3. A covered institution shall not enter into an agreement or otherwise provide any high risk loans, in exchange for the covered institution providing concessions or promises to the lending institution that may prejudice other borrowers or potential borrowers.



627 - Standards for preferred lender lists.

627. Standards for preferred lender lists. A covered institution that provides or makes available a preferred lender list must comply with the following standards:

1. A preferred lender list must disclose the process by which the covered institution selected lending institutions for such preferred lender list, including, but not limited to, the method and criteria used to choose the lending institutions and the relative importance of those criteria;

2. A preferred lender list must state in the same font size and same manner as the predominant text on the document that borrowers have the right and ability to select the education loan provider of their choice, are not required to use any of the lenders on such preferred lender list, and will suffer no penalty for choosing a lender that is not on such preferred lender list;

3. The covered institution's decision to include a lending institution on any preferred lender list and the covered institution's decision as to where on the preferred lender list the lending institution's name appears shall be determined solely by consideration of the best interests of the borrowers who may use such preferred lender list without regard to the pecuniary interests of the covered institution;

4. The contents of any preferred lender list shall be reviewed and updated no less than annually;

5. No lending institution shall be placed on a preferred lender list unless such lending institution provides assurance to the covered institution and to borrowers who take out loans from such lending institution that the advertised benefits upon repayment will continue to inure to the benefit of borrowers regardless of whether the lending institution's loans are sold;

6. No lending institution that, to the covered institution's knowledge after reasonable inquiry, has an agreement to sell its loans to another unaffiliated lending institution shall be included on a preferred lender list unless such agreement is disclosed therein in the same font size and same manner as the predominant text on the document in which the preferred lender list appears;

7. No lending institution shall be placed on a covered institution's preferred lender lists or in favored placement on a covered institution's preferred lender lists for a particular type of loan, in exchange for benefits provided to the covered institution or to the covered institution's students in connection with a different type of loan.



628 - Proper execution of master promissory notes.

628. Proper execution of master promissory notes. A covered institution shall not direct in any manner whatsoever potential borrowers to any electronic master promissory notes or other loan agreements that do not provide a reasonable and convenient alternative for the borrower to complete a master promissory note with any federally approved lending institution offering the relevant loan in this state.



629 - Disclosures at request of covered institutions.

629. Disclosures at request of covered institutions. Except for educational loans made, insured, or guaranteed by the federal government, upon the request of any covered institution, a lending institution shall disclose to such covered institution, in reasonable detail and form, the historic default rates of the borrowers from such covered institution, and the rates of interest charged to borrowers from such covered institution in the year preceding the disclosures and the number of borrowers obtaining each rate of interest.



630 - Penalties.

630. Penalties. 1. If after providing notice and an opportunity for a hearing the department determines that a covered institution or lending institution has violated any terms or provisions of this article, then the covered institution or lending institution may be liable for a civil penalty. Regardless of the department's determination that a covered institution or lending institution is liable for a single violation or a series of violations under this article, the maximum penalty shall not exceed fifty thousand dollars. In taking action against a covered institution or lending institution, consideration shall be given to the nature and severity of violations of this article.

2. If after providing notice and an opportunity for a hearing the department determines that a covered institution employee has violated any terms or provisions of this article, then the covered institution employee may be liable for a civil penalty. Regardless of the department's determination that a covered institution employee is liable for a single violation or a series of violations under this article, the maximum penalty shall not exceed seven thousand five hundred dollars. In taking action against a covered institution employee, consideration shall be given to the nature and severity of violations of this article.

3. If after providing notice and an opportunity for a hearing the department determines that a lending institution has violated a term or provision of this article, such lending institution shall not be placed or remain on any covered institution's preferred lender list unless notice of such violation is provided to all potential borrowers of the covered institution.

4. Nothing in this section shall prohibit the department from reaching a settlement agreement with a covered institution, covered institution employee or lending institution in order to effectuate the purposes of this section. Provided, however, if such settlement agreement is reached with a covered institution or lending institution, the department shall provide notice of such action to all potential borrowers in a form and manner prescribed by the department.

5. The department shall deposit the funds generated from this section into the student lending education account, created by section ninety-seven-hhhh of the state finance law. Such funds shall be given to covered institutions upon application to the department for the purposes of:

a. Educating borrowers and potential borrowers on the educational loan process, including, but not limited to, available educational loan options, understanding rates and terms of student loans, managing costs and credit responsibilities, student loan repayment and loan consolidation; and

b. Reimbursing borrowers from inflated educational loan prices caused by revenue sharing agreements between such covered institution and a lending institution.



631 - Rules and regulations.

631. Rules and regulations. The commissioner and the department shall promulgate rules and regulations necessary for the implementation of this article.



632 - Non-exclusivity of rights or remedies.

632. Non-exclusivity of rights or remedies. Nothing in this article shall be construed to limit, in any manner, any rights or remedies otherwise available under law to any person or entity, including, but not limited to, the attorney general of the state of New York.






Article 14 - NEW YORK STATE HIGHER EDUCATION SERVICES CORPORATION

Part 1 - (651 - 660) CORPORATE STRUCTURE

651 - Definitions.

651. Definitions. As used in this article, the following terms shall have the following meanings unless otherwise specified:

1. "Corporation" shall mean the New York state higher education services corporation.

2. "Board" shall mean the board of trustees of the New York state higher education services corporation.

3. "President" shall mean the president of the corporation.

4. "College", "vocational institution" and "approved program" shall have the same meanings as defined in article thirteen.

5. "Academic year" shall mean the regular school year beginning July first and ending June thirtieth.

6. "Federal student aid programs" shall mean the programs of the United States government making financial aid available to pay for the cost of attending post-secondary institutions and established under Title IV of the Higher Education Act of nineteen hundred sixty-five, as amended, or any successor statute.

7. "Lend" shall include one or more of the following services: the origination, disbursement, servicing, and/or collection of any student or parent education loan made by or on behalf of a lending institution a government entity, or an institution of higher education for the purpose of paying for higher education expenses as well as serving as a secondary market for these loans.



652 - New York state higher education services corporation; purposes; board of trustees.

652. New York state higher education services corporation; purposes; board of trustees. 1. There is hereby created in the State Education Department and within the University of the State of New York as established under the Board of Regents, an educational corporation to be known as the New York State Higher Education Services Corporation.

2. The purposes of such corporation shall be:

a. To improve the post-secondary educational opportunities of eligible students through the centralized administration of New York state financial aid and loan programs;

b. To coordinate the state's administrative effort in student financial aid and loan programs with those of other levels of government;

c. To support the administration by the federal government, other states, and institutions of post-secondary education of the federal student aid programs established under Title IV of the Higher Education Act of nineteen hundred sixty-five, as amended, or any successor statute.

3. The corporation shall be governed and all of its corporate powers exercised by a board of trustees which shall consist of fifteen members, nine of whom shall be appointed by the governor with the advice and consent of the senate. The members not requiring the advice and consent of the senate shall be the commissioner of education, the chancellor of the state university, the chancellor of the city university of the city of New York, and three students. One such student shall be the president of the student assembly of the state university of New York, one such student shall be the chair of the united student senate of city university of New York, and one such student shall be a student registered in a full time course of study at a state university community college. In the event a student who shall be a member by reason of his or her office in a student organization shall fail to qualify, the student who holds the next highest office in the organization shall be the member of the board.

4. All members shall be at least eighteen years of age, citizens of the United States and residents of the state. The appointed members shall consist of two representatives of banking institutions within the state, two such members shall be the presidents of independent institutions of higher education within the state, one such member shall be a president or chief executive officer of a school licensed or registered pursuant to section five thousand one of this chapter, one such member shall be a financial aid officer at a higher education institution in New York, one such member shall be a president or chief executive officer of a degree granting proprietary college located within the state, one such member shall be a student currently registered and in full time attendance at a degree granting independent institution of higher education in New York, and one shall be representative of the public.

5. The appointed members shall serve for terms of six years each and shall be eligible for reappointment to successive terms; provided, however, that the student representative of the state university community colleges shall serve for a term of one year.

6. The board of trustees shall elect, from among its appointed members, a chairman and vice-chairman who shall serve in such offices for terms of one year and who shall be eligible for reelection for successive terms. Vacancies shall be filled for the unexpired term in the same manner as original appointments. Trustees, including the chairman and vice-chairman, shall receive no compensation for their services but shall be reimbursed for their expenses actually and necessarily incurred by them in the performance of their duties under this article.

7. a. The board of trustees shall provide for the holding of regular meetings and such special meetings at the call of the chairman, as may be necessary. A majority of the trustees shall constitute a quorum for the transaction of any business and the act of the majority of the trustees present at any meeting shall be deemed the act of the board.

b. The agenda for any such meeting of the board of trustees shall be available electronically on the higher education services corporation website three days prior to the meetings and shall be considered a public record. The attendance, minutes, voting record, and either transcripts or video record, for any such meeting of the board of trustees shall be electronically available on the higher education services corporation website no later than seven days after the meeting and shall be considered public records. Information posted on the higher education services corporation website regarding board of trustee meetings shall remain on the site as archived data for a minimum of ten years.

c. Any such meeting of the board of trustees shall be conducted in accordance with article seven of the public officers law.

8. The commissioner of education, the chancellor of the state university and the chancellor of the city university each may, by official authority filed in his or her respective department or university, and with the secretary of the board, designate an officer of his or her respective department or university to represent and exercise all the powers of such commissioner or chancellor as the case may be at all meetings of the board from which such commissioner or chancellor may be absent.



652-A - Employees of the New York state higher education services corporation; background checks.

652-a. Employees of the New York state higher education services corporation; background checks. 1. Current and prospective employees of the corporation shall be subject to background and security clearance investigations required in the ordinary course of the corporation's business if background and security clearance are necessary for employee participation or proposed participation in the administration of federal student loans or other federal programs under the federal direct loan program.

2. Such background or security clearance investigation shall be performed by the corporation or on behalf of the corporation by a state or federal government agency authorized to perform such investigations. The corporation shall be authorized to request and receive from the division of criminal justice services or federal government agency having facilities for performing such services: security clearance information, including criminal background and credit information for corporation employees, New York state employees seeking transfer to the corporation under section seventy of the civil service law, New York state employees seeking hire at the corporation who are on a preferred list subject to section eighty-one of the civil service law, or New York state employees seeking hire at the corporation through their place on an eligible list as defined in section fifty-six of the civil service law and who have successfully completed a promotional exam subject to section fifty-two of the civil service law if such security information is necessary for the employees to be in compliance with the administration of federal student loans or other federal programs under the federal direct loan program. The corporation shall inform subjects of background and security clearance investigations of the factors to be considered in the evaluation of the criminal background information and credit information obtained.

3. If an employee or prospective employee needs background and security clearance in order to be compliant with the administration of federal student loans or other federal programs under the federal direct loan program, the corporation shall be authorized to require such an employee or prospective employee to submit to the corporation or other state or federal government agency authorized to perform such investigations identifying information, which shall include fingerprints, personal information, or other authorizations, required by the corporation or the division of criminal justice services or federal government agency authorized to perform such investigations. The fingerprints so obtained shall be forthwith forwarded to the division of criminal justice services for a state criminal history record check, and the federal bureau of investigation or other federal government agency having facilities for conducting a national criminal history record check, for the purposes of determining whether or not criminal charges are pending against the employee or prospective employee or whether or not the employee or prospective employee had previously been convicted of a crime, and such agency shall report a finding of such pending charges and previous convictions, if any, to the corporation in writing or by electronic means or any other method agreed upon by the corporation and the agency. All such criminal history records or other background information received by the corporation shall be confidential pursuant to applicable federal and state laws, rules and regulations, and shall not be published or in any way disclosed except to those employees of the corporation responsible for evaluating the information obtained or upon the request of federal officials responsible for administration of a federal student loan program. All determinations made pursuant to this section shall be in accordance with the provisions of subdivision sixteen of section two hundred ninety-six of the executive law and article twenty-three-A of the correction law unless such provisions are in direct conflict with federal law or federal loan program requirements. The corporation shall provide the subject of the criminal history check or checks with a copy of any criminal history record together with a copy of article twenty-three-A of the correction law and inform such applicant of his or her right to seek correction of any incorrect information contained in such record. The subject shall have the right to seek correction of any incorrect information contained in such records pursuant to applicable state and federal laws and regulations. The corporation shall be responsible for any fees associated with background and security checks required by this section for current employees.



653 - Powers and duties of the board.

653. Powers and duties of the board. In furtherance of the purposes set forth in this article, the board of trustees shall have the following powers and duties:

1. To take, hold and preserve, on behalf of the corporation all moneys appropriated to the corporation or otherwise available to it.

2. a. To submit to the governor, the temporary president of the senate, the speaker of the assembly, the senate finance committee, the assembly ways and means committee and the standing committees of the legislature having jurisdiction of higher education, at such times as the director of the budget may prescribe a student aid and loan budget request for the following state fiscal year. The budget request shall include, but not be limited to estimates of the number and characteristics of students eligible for aid and loans, other than education loans made under the New York higher education loan program pursuant to part V of this article which budget request shall be developed by the president after consultation with the board of regents in order to implement the student financial aid and loan programs, other than education loans made under the New York higher education loan program pursuant to part V of this article provided for in this article. Notwithstanding, the budget request shall also include an estimate of the amounts needed for state operations within the New York higher education loan program account for purposes of the New York higher education loan program established pursuant to part V of this article. A copy of the budget request shall be transmitted to the commissioner for his information. The budget request submitted by the board shall be subject to approval annually as part of the executive budget.

b. At the time and in the format prescribed by the Director of the Budget, the Board shall submit to the Division of the Budget an administrative and operating budget request. This budget request shall be subject to approval annually as part of the executive budget.

c. In order further to assure the payment by the corporation to lending institutions for defaulted loans, other than education loans made under the New York higher education loan program pursuant to part V of this article in the respective amounts as guaranteed by the corporation pursuant to contract, there shall be annually apportioned and paid to the corporation such estimated amount, if any, as shall be certified by the board to the governor and director of the budget as necessary to provide for the payment of all such defaults for the next ensuing state fiscal year. The board shall, as part of its annual budget request, make and deliver to the governor and director of the budget, its certificate stating the estimated amount, if any, required to pay such defaults for the ensuing state fiscal year, if any, and said sums shall be apportioned and paid to the corporation during such fiscal year.

3. To submit on or before November first of each calendar year an annual report to the board of regents, the governor, the temporary president of the senate, the speaker of the assembly, the senate finance committee, the assembly ways and means committee and the standing committees of the legislature having jurisdiction of higher education.

4. To sue and be sued in the name of the corporation provided, however, a claim for money damages against the corporation, except where such claim is based on an alleged guarantee made by the corporation under the federal guaranteed student loan programs or is for interest or other subsidies payable by the federal government under such programs, shall be made solely under and pursuant to the provisions of the court of claims act including but not limited to service thereunder upon the attorney general. Except in the case where the provisions of the court of claims act apply, process in any action or proceeding may be served upon the secretary of state as agent for the corporation, in the manner provided by section three hundred six of the business corporation law. Provided, however, notwithstanding any inconsistent provision of law, the venue of an action brought by or on behalf of the corporation on any loan made or guaranteed by it which is in default, may be laid in Albany county or any other county otherwise permitted by law and in any action brought against the corporation the venue shall be laid in the county of Albany. Provided further however, that in an action brought by or on behalf of the corporation on any loan made or guaranteed by it which is in default, a defendant shall be entitled, upon motion made in the county in which venue has been laid and upon a showing of facts sufficient to require a trial of any issue of fact, to a change of venue to any other county permitted by law.

5. To procure a policy or policies of group life insurance to insure the repayment of loans made or guaranteed by the corporation in the event of the death of an individual to whom a loan is made or guaranteed hereunder.

6. To appoint an advisory council to consist of three student financial aid officers from public institutions of higher education, three student financial aid officers from private institutions of higher education, three representatives of banking institutions within the state, and four students, one of whom shall be a student registered in a full time course of study at an institution of the state university, one of whom shall be a student registered in a full time course of study at an institution of the city university of the city of New York, one of whom shall be a student registered in a full time course of study at an independent institution of higher education within the state, and one of whom shall be a student registered in a full time course of study at a community college located outside of the city of New York, to assist the corporation on a regular basis in carrying out its purposes. The four student members shall be appointed after consultation with and recommendations from appropriate student organizations. Appointments shall be for a period of three years, except that of the student members which shall be for one year, and except that of the members first appointed from public institutions of higher education and of the members first appointed from private institutions of higher learning and of the members first appointed from banking institutions, respectively, one shall be appointed for a term of one year beginning July first, nineteen hundred seventy-five and ending June thirtieth, nineteen hundred seventy-six, one shall be appointed for a term of two years beginning July first, nineteen hundred seventy-five and ending June thirtieth, nineteen hundred seventy-seven and one shall be appointed for a term of three years beginning July first, nineteen hundred seventy-five and ending June thirtieth, nineteen hundred seventy-eight. Any members whose employment or student status ceases to conform to the above requirements shall be required to resign. Vacancies shall be filled for the unexpired term in the same manner as original appointments.

7. To prescribe, with the approval of the comptroller, a system of accounts.

8. To take, hold and administer, on behalf of the corporation and for any of its purposes, real property, personal property and moneys, or any interest therein, and the income therefrom, either absolutely or in trust, for any purpose of the corporation. The board may acquire property or moneys for such purpose by purchase or lease in accordance with the requirements of article eleven of the state finance law and by the acceptance of gifts, grants, bequests, devises or loans; provided, however, that no obligation of the corporation shall be a debt of the state.

9. To perform such other acts as may be necessary or appropriate to carry out the objects and purposes of the corporation as specified in this article including promulgation of rules and regulations, which shall be filed in accordance with section one hundred one-a of the executive law.



654 - President of the corporation.

654. President of the corporation. 1. The governor shall appoint, with the advice and consent of the senate, the president of the corporation. The president shall be the chief executive officer of the corporation and shall serve at the pleasure of the governor.

2. Any vacancy shall be filled for the unexpired term in the same manner as the original appointment.

3. The salary of the president shall be fixed by the governor from appropriations made to the corporation.



655 - Powers and duties of the president.

655. Powers and duties of the president. In administering the provisions of this article, the president shall have the following powers and duties:

1. To administer the student financial aid programs specified in this article.

2. To receive from the commissioner the list of academic performance award recipients in order of merit and to notify such recipients of their status as part of their application for other general awards or loans.

3. To lend money and guarantee loans upon such terms and conditions as the board may prescribe in accordance with the provisions of this article.

4. To propose rules and regulations, subject to approval by the board of trustees, governing the following:

a. Application for and the granting and administration of student aid and loan programs, the repayment of loans or the guarantee of loans made by the corporation; and administrative functions in support of state and federal student aid programs.

b. Other matters relating to the activities of the corporation, including but not limited to the limitation, suspension or termination of approval of aid, loan, or loan guarantee applications for students attending or planning to attend colleges or vocational institutions whenever the board of regents has determined that such a college or vocational institution no longer meets minimum certification requirements or the board of trustees has determined, after notice and affording an opportunity for hearing, that such college or vocational institution has violated or failed to carry out any regulation prescribed under this article or adopted by the board of trustees pursuant to the powers granted in this article.

c. Procedures to be followed for submission of information by colleges or vocational institutions as may be necessary to provide for any administrative function by such institutions participating in any federal or state student aid programs, including applications therefor and repayment thereof, except that obligations of colleges shall be limited to the following requirements:

(i) those required by the federal student aid programs;

(ii) periodic reports on the status of student borrowers at the particular college;

(iii) interviews or other appropriate communications with student borrowers at the time an application for a loan is certified or as soon thereafter as feasible emphasizing the importance of the loan obligation;

(iv) interviews or other appropriate communications with student borrowers who are graduating or are known to be terminating their enrollment emphasizing the importance of the loan obligation;

(v) providing the corporation, upon request, with the last known addresses of borrowers who have graduated or otherwise left the college and who are in default, including any change of address known to the college after such request;

(vi) certification of student loans as frequently as is advisable and feasible, and as lenders will process them (on an annual, semester, quarterly or other academic period basis), with such certification limited to those educational expenses approved under the federal student aid programs;

(vii) cooperation in whatever way is feasible and appropriate under institutional regulations in advising defaulting borrowers of their loan obligations.

5. To establish, revise from time to time, charge and collect fees as the corporation shall determine, consistent with the applicable provisions of the New York state and federal student aid programs.

6. To prepare and make available explanatory pamphlets concerning state aid and loan programs.

7. To establish a comprehensive collection of information and materials relative to public and private sources of higher education financial assistance available to students and to the characteristics of the students who are the recipients of such assistance.

8. To conduct financial aid program reviews of a post-secondary institution's procedures and records with respect to: certification to the corporation of eligible students for purposes of tuition assistance program and New York state sponsored student aid programs; compliance of financial aid programs with the provisions of this article and the relevant portion of the regulations of the commissioner; disbursement of tuition assistance program and other awards; and the capacity of institutions to administer New York state and federal financial aid programs.

9. To request and receive from any department, division, board, bureau, commission or agency of the state or any subdivision thereof such assistance and data as it deems necessary to properly carry out its powers, duties and functions.

10. To develop for the board of trustees a proposed budget for the following state fiscal year in such form as the board may require and in accordance with the provisions of section six hundred fifty-three.

11. To appoint such officers, employees and agents, as he may deem necessary, prescribe their duties, fix their compensation and provide for reimbursement of their expenses within amounts available therefor by appropriation; subject, however, to the provisions of the civil service law, which shall apply to the corporation in the same manner as such law applies to a municipal corporation other than a city.

12. To perform such other acts as may be necessary or appropriate to carry out effectively the general objects and purposes of the corporation, as specified in this article.



656 - Contributions to corporation; tax deduction thereof.

656. Contributions to corporation; tax deduction thereof. Notwithstanding the provisions of any general or special law all domestic corporations or associations organized for the purpose of carrying on business in this state, and any person, are hereby authorized to make contributions to the New York state higher education services corporation or to the New York higher education loan program variable rate default reserve fund, the New York higher education loan program fixed rate default reserve fund, or the state of New York mortgage agency higher education loan program default reserve fund, as applicable and such contributions shall be allowed as deductions in computing the net taxable income of any such person, corporation or association for purposes of any income or franchise tax imposed by the state or any political subdivision thereof.



657 - Tax exemption of corporation.

657. Tax exemption of corporation. 1. The property, income, obligations and activities of the corporation shall be exempt from all taxes and assessments.

2. The state of New York does hereby pledge to and agree with the holders of the bonds, notes, or other obligations of the corporation pursuant to this article, or of the state of New York mortgage agency authorized in section two thousand four hundred six of the public authorities law for the corporate purposes authorized in section two thousand four hundred five-a of the public authorities law, or of any other state entity authorized to issue bonds or notes under the New York education loan program codified in part V of this article that are issued for such purpose, and with the holders of such education loans, that the provisions of law applicable to the New York education loan program variable rate default reserve fund, the New York education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York education loan program default reserve fund, as applicable, and to the powers of the corporation to receive and deposit in each such fund the applicable amounts described therein shall not be amended in a manner adversely affecting the interests of such holders without adequate provision being made to protect such interests and that the corporation shall not be required to pay any taxes or assessments upon any of its property or upon its activities pursuant to the provisions of this article, or upon any moneys, funds, revenues or other income held or received by the corporation, and that the obligations and notes of the corporation and the income therefrom shall at all times be exempt from taxation, except for estate and gift taxes and taxes on transfers. Each of the corporation, the state of New York mortgage agency and any such other public benefit corporation, is authorized to include this pledge and agreement of the state in any agreements with the holders of such bonds and with the holders of such education loans.



658 - Supervision by the superintendent of financial services.

658. Supervision by the superintendent of financial services. The corporation in its administration of student loan programs shall be subject to the supervision and examination of the superintendent of financial services, but shall not be deemed to be a banking organization nor required to pay a fee for any such supervision or examination.



659 - Audits.

659. Audits. Notwithstanding any other provision of this chapter, the state comptroller shall, from time to time but not less than once in every three years, examine the books and accounts of the New York state higher education services corporation created by this article, including its receipts, disbursements, contracts, leases, investments and any other matters relating to its financial standing. In lieu of such an examination, the state comptroller is hereby authorized to accept from the corporation an external examination of its books and accounts made at the request of the corporation.



660 - Expenditure of funds.

660. Expenditure of funds. All moneys appropriated for the Corporation, or derived from other sources in the course of the administration thereof, shall be expended upon vouchers approved by the president as the chief administrative officer of the corporation, or by such employees of the corporation as shall be designated by the president by a rule or written direction filed with the Comptroller, when and in the manner authorized by the board.






Part 2 - STUDENT FINANCIAL AID

Sub Part 1 - (661 - 665-A) GENERAL PROVISIONS

661 - Eligibility requirements and conditions governing awards and loans.

661. Eligibility requirements and conditions governing awards and loans. 1. Applicability. The eligibility requirements and conditions established in this section shall apply to all general awards, academic performance awards and student loans other than education loans made pursuant to part V of this article.

2. Application and recipient qualifications. At least annually and at such times as the board shall establish, a student and, where applicable, the parents and spouse of such student seeking aid or loans under the provisions of this article, shall submit to the corporation on forms it shall establish such information as the board may require.

3. Citizenship. An applicant (a) must be a citizen of the United States, or (b) must be an alien lawfully admitted for permanent residence in the United States, or (c) must be an individual of a class of refugees paroled by the attorney general of the United States under his parole authority pertaining to the admission of aliens to the United States.

4. Attendance in approved courses of study in approved institutions. To be eligible to receive payments from the president a student:

a. Must be matriculated in an approved program, as defined by the commissioner pursuant to article thirteen of this chapter, or pursuant to paragraph b of this subdivision, in an institution situated in the state, which has been approved and operating in this state for at least one year, and has been approved for participation in federal student financial aid programs authorized by Title IV of the Higher Education Act of 1965, as amended. Nothing in this subdivision shall preclude payment of an award to a recipient who receives instruction outside the state, which instruction is conducted by an institution situated in the state, and is part of the student's program of study at such institution; provided, however, that nothing in this subdivision shall preclude the receipt of a loan pursuant to section six hundred eighty of this article; provided, further, that students not attending institutions eligible for participating in federal Title IV financial aid programs on or before July first, two thousand seven: (i) who received their first award under this article before the two thousand six--two thousand seven academic year shall be eligible for payments until the end of the two thousand nine--two thousand ten academic year; or (ii) who received their first award under this article for the two thousand six--two thousand seven academic year through and including the two thousand nine--two thousand ten academic year shall be eligible for payments until the end of the two thousand fourteen--two thousand fifteen academic year.

b. Notwithstanding any other provision of law to the contrary and the rules and regulations promulgated pursuant thereto, the president shall make tuition assistance program awards available to full-time resident undergraduate students not currently eligible for awards under subdivision three of section six hundred sixty-seven of this part and who are attending an educational institution in this state that:

(i) is exempt from federal taxation under section 501(c)(3) of the Internal Revenue Code; and

(ii) has its headquarters and main campus located within the state and is eligible for funds under Title IV of the Higher Education Act of 1965, as amended; and

(iii) is accredited by an agency recognized by the United States secretary of education, or by a successor federal agency; and

(iv) enrollment in which institution would render the student eligible to receive a federal Pell grant in accordance with section one thousand seventy of title twenty of the United States code, et. seq. and the regulations promulgated thereunder; and

(v) provides a program of instruction lasting at least three years, for which the student is enrolled.

b-1. Tuition assistance program awards that are made available to students pursuant to paragraph b of this subdivision shall not be awarded if an applicant:

(i) does not meet the citizenship requirements pursuant to subdivision three of this section;

(ii) does not meet the income requirements pursuant to section six hundred sixty-three of this subpart;

(iii) does not maintain good academic standing pursuant to paragraph c of subdivision six of section six hundred sixty-five of this subpart, and if there is no applicable existing academic standards schedule pursuant to such subdivision, then such recipient shall be placed on the academic standards schedule applicable to students enrolled in a four-year or five-year undergraduate program;

(iv) is in default in the repayment of any state or federal student loan, has failed to comply with the terms of any service condition imposed by an academic performance award made pursuant to this article, or has failed to make a refund of any award; or

(v) is incarcerated in any federal, state or other penal institution.

c. Must be in full-time attendance, as defined by the commissioner, except as otherwise specifically provided in this article, and, for a student having completed his or her second academic year, must have a cumulative C average or its equivalent. The president may waive the requirement that the student have a cumulative C average or its equivalent for undue hardship based on: (i) the death of a relative of the student; (ii) the personal injury or illness of the student; or (iii) other extenuating circumstances; and

d. For students who first receive aid pursuant to this chapter in academic year nineteen hundred ninety-six--nineteen hundred ninety-seven to academic year two thousand six--two thousand seven, must have a certificate of graduation from a school providing secondary education, or the recognized equivalent of such certificate; or have achieved a passing score, as determined by the United States secretary of education, on a federally approved examination which demonstrates that the student can benefit from the education being offered;

e. For students who first receive aid pursuant to this chapter in academic year two thousand six--two thousand seven, must have a certificate of graduation from a recognized school providing secondary education within the United States, or the recognized equivalent of such certificate, or have been admitted to such institution after receiving a passing score on a federally approved ability to benefit test that has been independently administered and evaluated, as provided by the commissioner;

f. For students who first receive aid pursuant to this chapter in academic year two thousand seven--two thousand eight or thereafter, must have (i) a certificate of graduation from a school providing secondary education from a state within the United States; or (ii) the recognized equivalent of such certificate; or (iii) received a passing score on a federally approved ability to benefit test that has been identified by the board of regents as satisfying the eligibility requirements of this section and has been independently administered and evaluated as defined by the commissioner;

g. For students who are disabled as defined by the Americans With Disability Act of 1990, 42 USC 12101, the full-time attendance requirement is eliminated. Such disabled students may be in part-time attendance, as defined by the commissioner in order to be eligible to receive payments from the president.

5. Residence. a. Except as provided in subdivision two of section six hundred seventy-four, an applicant for an award at the undergraduate level of study must either (i) have been a legal resident of the state for at least one year immediately preceding the beginning of the semester, quarter or term of attendance for which application for assistance is made, or (ii) be a legal resident of the state and have been a legal resident during his last two semesters of high school either prior to graduation, or prior to admission to college. Provided further that persons shall be eligible to receive awards under section six hundred sixty-eight or section six hundred sixty-nine who are currently legal residents of the state and are otherwise qualified.

b. An applicant for an award at the graduate level of study must either (i) have been a legal resident of the state for at least one year immediately preceding the beginning of the semester, quarter or term of attendance for which application for assistance is made, or (ii) be a legal resident of the state and have been a legal resident during his last academic year of undergraduate study and have continued to be a legal resident until matriculation in the graduate program.

c. A student, during any period for which he receives financial support or assistance from a parent or stepparent, or is claimed by a parent or stepparent as a dependent for income tax purposes shall, for the purposes of this article, be considered to reside at the residence of such parent or stepparent, unless the student submits evidence satisfactory to the president that the student's residence is elsewhere.

d. If an applicant for an award allocated on a geographic basis has more than one residence in this state, his residence for the purpose of this article shall be his place of actual residence during the major part of the year while attending school, as determined by the commissioner.

e. Notwithstanding any other provision of this article to the contrary, the New York state residency eligibility requirement for receipt of awards is waived for a member, or the spouse or dependent of a member, of the armed forces of the United States on full-time active duty and stationed in this state.

6. Restrictions. a. All general and academic performance awards shall only be used in the manner prescribed by the commissioner pursuant to article thirteen of this chapter, for the specific purpose for which the awards are made, and no such awards shall be used to obtain professional instruction in theology.

b. A student who is in default on a student loan made under any statutory New York state or federal education loan program shall be ineligible to receive any award or loan pursuant to this article until the student cures the default status pursuant to applicable law and regulation.

c. A student who has failed to comply with the terms of any service condition imposed by an award made pursuant to this article or has failed to repay an award made pursuant to this article, as required by paragraph a of subdivision four of section six hundred sixty-five of this subpart, shall be ineligible to receive any award or loan pursuant to this article so long as such failure to comply or repay continues.

d. No student who is incarcerated in any federal, state or other penal institution shall be eligible for any general or academic performance award made pursuant to this article.

7. Awards of student financial aid. Whenever the corporation gives written notification to a student of the amount of student financial aid such student will receive under the provisions of this article, such written notification shall be accepted by the institution as a deferment against tuition charges pending the issuance of such moneys by the corporation, unless: (a) the institution has more current or accurate information on file indicating the student will receive a different amount from that calculated by the corporation, in which event the institution's calculated amount shall be accepted as a deferment against tuition charges pending the issuance of such moneys by the corporation, or

(b) the institution is waiting for corrections of financial aid forms or income verification which the student has not yet completed, or supplied, in which case deferment will not take place until such time as the student has completed his or her responsibilities.



662 - Revocations.

662. Revocations. 1. If at any time the president determines that the recipient of an academic performance award has failed to comply with the regulations of the commissioner in respect to the use of such award, or to observe the rules, regulations or conditions prescribed or imposed by the institution attended, or that an award was made through error, or contrary to law, he may suspend or revoke such award. In the event of a violation of law he shall take such action as shall be required by such law.

2. Disposition of relinquished or revoked awards. An academic performance award relinquished by the holder or revoked by the president shall be issued to the next alternate in the year in which such academic performance award was issued. However, an academic performance award relinquished by the holder or revoked after the holder was matriculated shall not be reawarded, nor shall any academic performance award be awarded or reawarded after the first semester, quarter or term of attendance following the effective date of the academic performance award series.



663 - Income, a determinant of amount of awards.

663. Income, a determinant of amount of awards. 1. Income defined. Except as otherwise provided in this section, "income" shall be the total of the combined net taxable income and income from pensions of New York state, local governments, the federal government and any private employer of the applicant, the applicant's spouse, and the applicant's parents, including any pension and annuity income excluded for purposes of taxation pursuant to paragraph three-a of subsection (c) of section six hundred twelve of the tax law, as reported in New York state income tax returns for the calendar year coinciding with the tax year established by the U.S. department of education to qualify applicants for federal student financial aid programs authorized by title IV of the Higher Education Act of 1965, as amended, for the school year in which application for assistance is made, except that any amount received by an applicant as a scholarship at an educational institution or as a fellowship grant, including the value of contributed services and accommodations, shall not be included within the definition of "income" for the purposes of this article. The term "parent" shall include birth parents, stepparents, adoptive parents and the spouse of an adoptive parent. Income, if not a whole dollar amount, shall be assumed to be equal to the next lowest whole dollar amount. Any change in the status of an applicant with regard to the persons responsible for the applicant's support occurring after the beginning of any semester shall not be considered to change the applicant's award for that semester.

2. Separation of parents. If the parents of an applicant are living apart, the income of the applicant shall be based upon the income of that parent with whom the applicant is living; or who exercises custody if the applicant is a minor, or would exercise custody if the applicant were a minor, and any appropriate payments for the support of the applicant from the other parent.

3. Exclusion of parental income in the determination of the amount of an award. a. In determining the amount of an award for students, the income of the parents shall be excluded if the student has been emancipated from his parents.

b. A student shall be considered emancipated if:

(1) The applicant is a student who was married on or before December thirty-first of the calendar year prior to the beginning of the academic year for which application is made or is an undergraduate student who has reached the age of twenty-two on or before June thirtieth prior to the academic year for which application is made and who, during the calendar year next preceding the semester, quarter or term of attendance for which application is made and at all times subsequent thereto up to and including the entire period for which application is made:

(i) has not resided and will not reside with his or her parents for more than six weeks; and

(ii) has not and will not receive financial assistance or support valued in excess of seven hundred fifty dollars from his or her parents; and

(iii) has not and will not be claimed as a dependent by either parent for purposes of either federal or state income tax; or

(2) The applicant has reached the age of thirty-five on or before June thirtieth prior to the academic year for which application is made; or

(3) The applicant was enlisted in full time active military service in the armed forces of the United States and has been honorably discharged from such service, provided, however, that the applicant has not and will not be claimed as a dependent by either parent for purposes of either federal or state income tax.

c. In making a determination of where a student resides for the purposes of item (i) of subparagraph one hereof, the president may consider such criteria as he deems appropriate. Residence by the student in an apartment, building, or other premises owned by a parent shall be considered residence with that parent, for the purposes of this section, even if the student makes payment therefor in the form of rent or other considerations.

d. Any undergraduate student who was allowed to exclude parental income pursuant to the provisions of subdivision three of section six hundred three of this chapter as they existed prior to July first, nineteen hundred seventy-four may continue to exclude such income for so long as he continues to comply with such provisions.

e. In making a determination of whether a student has been claimed by a parent as a dependent for purpose of either federal or state income tax, the president may require the student to submit a copy of that portion of the parents' federal income tax return which includes the parents' signature and the list of claimed dependents.

4. Relinquishing of parental control. In determining the amount of an award, the president may, in cases of unusual and exceptional family circumstances warranting such action, recognize an existing condition wherein parental control has in effect been relinquished by the parents or others responsible for the applicant, and notwithstanding the provisions of subdivision three of this section, the applicant has in effect been emancipated. Provided, however, that students who have qualified as an orphan, foster child, or ward of the court for the purposes of federal student financial aid programs authorized by Title IV of the Higher Education Act of 1965, as amended, shall not be considered emancipated for the purposes of determining an award pursuant to section six hundred sixty-seven of this article. The criteria used in determining these cases of unusual and exceptional family circumstances shall be established by the president with the approval of the board of trustees and the director of the division of the budget.

5. Adjustments of income. In the determination of income for purposes of paragraphs a and b of subdivision three of section six hundred sixty-seven of this part if, during the academic year in which the applicant will receive an award, one of either the parents of the applicant or other dependent child of such parents, the spouse of the applicant, or one or more dependent children of the applicant, in addition to the applicant, will be in full-time attendance in an approved program, the combined net taxable income determined under subdivision one of this section shall be reduced by three thousand dollars and an additional two thousand dollars for each other such person additional to the aforesaid persons (including the applicant) who will be in such attendance, and the resulting amount shall be deemed the applicable income in determining the applicant's award for the academic year.

6. Income tax return not filed or not including income outside New York state. If a person required to report income to the corporation did not file an appropriate New York state income tax return, or if the return did not include income outside New York state, such person shall report to the corporation what his income would have been had his total income been subject to New York state income tax and had such income tax return been filed.

7. Statement of income. An applicant, the applicant's spouse, and the applicant's parents, if their income is included in "income" for purposes of this article, shall file annually with the corporation, in a manner prescribed by the president, a statement of their income, signed and affirmed as true under penalties of perjury.

8. Verification of financial report. The state tax commission shall, upon request by the president, compare any statement filed with the corporation pursuant to this article or any information derived therefrom with the state income tax returns filed by the persons making such statement and shall report any discrepancies to the president.

9. Confidentiality of financial reports. All statements filed with the corporation and all reports made by the state tax commission pursuant to this section shall be deemed confidential.



664 - Concurrent awards.

664. Concurrent awards. 1. a. No person shall receive benefits concurrently from more than one academic performance award under this chapter, except for the regents scholarship in Cornell university. Nor shall any person receive benefits from an academic performance award under this chapter concurrently with any scholarship, grant, or educational assistance under federal law that, in the judgment of the commissioner would duplicate the purpose of such academic performance award, except United States war orphan educational benefits or benefits under the veterans' readjustment benefits act of nineteen hundred sixty-six.

b. A person may receive concurrently a tuition assistance program award, a regents award for children of deceased and disabled veterans and a regents award for children of deceased police officers, firemen and volunteer firefighters, and correction officers of the state or any political subdivision thereof, and may also receive benefits under one or all of these awards concurrently with an academic performance award or federal or other awards. However, in the case of the regents awards for children of deceased state correction officers and state civilian employees of a correctional facility received pursuant to the provisions of section six hundred sixty-nine of this article, no person shall receive benefits under this award concurrently with any other general or academic performance award under this chapter, or with any scholarship, grant, or educational assistance under federal law that, in the judgment of the commissioner would duplicate the purposes of such award.

c. A person may receive concurrently a tuition assistance award and a scholarship for academic achievement pursuant to subdivision eighteen of section three hundred fifty-five of this chapter.

2. Where concurrent use of two or more awards is not permitted under this section, a student qualifying for two or more awards must choose which award he wishes to accept.

3. The board shall promulgate, subject to the approval of the regents, rules and regulations which shall govern the use of state awards and loans concurrently with awards and loans granted to a student by any other political entity or subdivision, institute, corporation, agency, or foundation.



665 - Payment.

665. Payment. 1. Semester payment. The annual award to each recipient shall be paid in separate installments on a prorated basis, for each semester, quarter, or other term of attendance during the academic year. For an approved two-year program of study conducted on a clock hour basis at a registered private business school, the award shall be paid in installments by payment term as such period is defined by the rules of the board. The board shall take into consideration in promulgating such rules an appropriate proration of the regular program of study provided during an academic year and the periods at which student progress and academic standing are evaluated. In no event shall there be less than two, nor more than four, payment terms in an academic year, including when such year contains a semester, quarter or other term of accelerated study, provided however, that up to thirty percent of payments may be paid in the following academic year but no later than August first.

2. Payment for accelerated study. a. If the student enrolls for a term of study which shall be beyond the regular program of study for the academic year, an additional award shall be made for each such term of study on the basis of an equivalent full semester, quarter, or term of attendance during the regular academic year.

b. If the student enrolls in a term of accelerated study as described in paragraph a of this subdivision constituting less than the equivalent of a full semester, quarter, or term of attendance, but at least half of the minimum of such a full-time program, as defined by the commissioner pursuant to article thirteen, the award for such term of study shall be one-half of the award that would otherwise have been received for full-time study. The total period of study for which payment may be made shall not exceed the equivalent of the maximum period authorized for that award. In the case of awards under subdivision four of section six hundred sixty-seven, the base award shall be the lesser of (i) one-half of the amount of the award provided for or (ii) the amount of tuition, and the deduction shall be at one-half the rate that would otherwise apply to full-time study.

c. A student shall qualify for accelerated study upon the completion of twenty-four credit hours, or its equivalent, from such institution in the preceding two semesters, or the equivalent, prior to the term of the application provided however, that the equivalent of three credits per semester may be remedial courses and therefore such student shall be eligible for an accelerated award after having earned a total of eighteen degree credits in the preceding two semesters.

3. Institutional certification, audit and payment procedure.

a. Each institution of post-secondary education shall certify to the corporation that each student in attendance at that institution who has applied for a general award or academic performance award under this article is eligible for such award in accordance with all criteria established for such award by statute and regulation. Such certification shall be made on forms provided by the president within such time as required by the president and shall state that, as of the date established by the institution in accordance with its refund policy and the regulations of the commissioner, the student (i) has incurred a full tuition liability for that term of attendance, (ii) was no longer eligible for a refund upon withdrawal from study, (iii) was in full-time attendance and (iv) satisfied all other eligibility requirements for such award. If any student does not satisfy the necessary eligibility requirements on that date, it shall be the responsibility of the institution to so state, to specify whether such student was eligible prior to that date and the amount of tuition liability incurred.

b. The comptroller shall audit institutional adherence to the statutes, rules and regulations governing general and academic performance awards and shall be responsible for determining the amount, if any, owed to the state by an institution which amount represents overpayment to the institution on a student's behalf. The comptroller shall report cases of suspected willful and knowing institutional violation of such statutes, rules or regulations to the district attorney in the county in which such institution is located.

c. (i) Payments under this article shall be made by the comptroller upon the certificate of the president to or for the benefit of the recipient of each award. Such certificate shall be given upon vouchers or other evidence provided by the student and by the institution of attendance showing that the person named therein is entitled to receive the sum specified, either directly or for his benefit. Payments may be made directly to the school attended by the person named in such certificate, on behalf of and for the benefit of such person. The president may establish such methods of payment, including prepayment, of awards to students or to schools on behalf of students as may effect the orderly administration of the program as he may deem appropriate. Selection of the method of payment shall be at the option of the institution, provided, however, that the president may limit participation in such alternative methods of payment to schools fulfilling criteria established by the president to assure the appropriate receipt and handling of funds.

(ii) Notwithstanding any other provision of law, and in accordance with rules adopted by the board for these purposes, the president may suspend, limit or terminate an institution's participation in the general, academic and other award programs administered by the corporation in the event it shall be determined after a hearing conducted in accordance with the state administrative procedure act that the institution has violated any statute, rule or regulation applicable to such award programs. If the president shall determine that immediate action is necessary in order to prevent an unreasonable risk of substantial loss of funds administered by the corporation, the president may, in accordance with rules and regulations adopted by the board for this purpose, withhold payments and prepayments of awards upon the initiation of the suspension, limitation and termination proceeding as an emergency measure. Upon receipt of a report or other information indicating a violation by an institution of any law or rule applicable to the award programs affecting the eligibility of a substantial number of students attending the institution and receiving awards, or indicating the institution may terminate its program prior to the completion of the term or semester or may fail to repay refunds due, the president, in accordance with rules adopted by the board for this purpose, may make payments and prepayments to the institution in installments, in trust, or under such other terms and conditions as the president may deem necessary to assure such payments shall be expended consistent with statutory and regulatory requirements or shall be available for application to the payment of refunds due.

(iii) During the initial year a school shall offer approved programs, the president may make payments and prepayments to the school in installments, in trust, or under such other terms and conditions as the president may deem necessary to assure such payments shall be expended consistent with statutory and regulatory requirements or shall be available for application to the payment of refunds due.

d. A registered business school shall submit to the president at such time as the rules of the board may provide a statement of such school's financial operations and condition as of the end of the school's most recent fiscal period prepared by an independent public auditor in conformity with generally accepted auditing standards. Submission of such a statement may be made a condition of further participation in the awards program.

4. a. Student refunds. If a student receives payment as a result of administrative error by the institution or the corporation or a false or erroneous statement on his application or financial form, or any other act of omission or commission on the part of the student, his spouse, or his parents, such that the recipient would otherwise have been considered by the president ineligible to receive such payment, the recipient shall be required to refund the improper payment to the state.

b. Institutional refunds. The president shall require institutions to refund payment to the state, and the student shall not be required to refund such payments, when (i) the president has determined that inadequate administrative procedures or practices of the institution resulted in the incorrect certification of the eligibility of a program or student, or (ii) the commissioner has determined that the institution failed to conduct an approved program in accordance with the regulations of the commissioner in effect when such program was conducted.

c. The president shall be empowered to: (i) require such payment immediately, (ii) accept a repayment schedule or installment payments over a reasonable period of time, (iii) reduce any future award received by such student by the amount of the refund due, or (iv) reduce any future payments receivable by the institution on behalf of currently eligible students by the amount of refund due with a direction to the institution to consider each eligible student's account to have been credited with the amount of his award eligibility for that term of attendance. The board of trustees shall promulgate regulations governing procedures for the assertion, appeal and recovery of a refund claimed by the corporation against a student or an institution.

d. If the recipient or the institution, as the case may be, without reasonable cause, fails to promptly comply with the president's demand for such refund, the attorney general of the state shall, upon request of the president, bring suit to obtain such refund.

5. Payment for prior study. If the recipient of an award under section six hundred five of this chapter, except subdivision four thereof, has enrolled in an approved program during the academic year prior to the normal effective date of such aid, his scholarship shall become effective at the time he began his regular college course and he shall be entitled to receive payment of awards under such scholarship for such prior study.

6. Loss of good academic standing. a. If the recipient of an award fails to maintain good academic standing as defined by the commissioner pursuant to article thirteen of this chapter, which definition shall include direction to institutions to establish standards of reasonable progress toward completion of the program in which a student is enrolled, the president shall suspend further payments under the award until and unless the student shall establish, to the satisfaction of the commissioner, promise of successful completion of the program for which the award is made, and the president may revoke the award if the recipient is not reinstated in good academic standing within a reasonable time to be set by the commissioner.

b. Students who receive their first state award during the nineteen hundred eighty-one--nineteen hundred eighty-two academic year through and including the two thousand five--two thousand six academic year, shall maintain good academic standing as defined by the commissioner, except that such standard shall not apply to students receiving aid under section six hundred sixty-seven-a of this part.

c. Students who receive their first state award during the two thousand six--two thousand seven academic year and thereafter shall make satisfactory progress toward the completion of the program's academic requirements as provided in this paragraph. For purposes of this subdivision, "reasonable progress toward completion of the program" shall mean a student must complete, at a minimum, the following requirements at the time of certification; provided that nothing shall prevent a college from developing stricter standards to measure reasonable progress:

(i) For students first receiving aid in two thousand seven--two thousand eight, through and including two thousand nine--two thousand ten, and for students enrolled in a program of remedial study as defined in paragraph d of this subdivision who first received aid in two thousand seven--two thousand eight, and thereafter, and enrolled in four-year or five-year undergraduate programs whose terms are organized in semesters:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th 9th 10th

Certified

for This

Payment

A Student Must 0 3 9 21 33 45 60 75 90 105

Have Accrued at

Least This

Many Credits

With At Least 0 1.1 1.2 1.3 2.0 2.0 2.0 2.0 2.0 2.0

This Grade

Point Average

(ii) For students first receiving aid in two thousand seven--two thousand eight, through and including two thousand nine--two thousand ten, and for students enrolled in a program of remedial study as defined in paragraph d of this subdivision who first received aid in two thousand seven--two thousand eight, and thereafter, and enrolled in two-year undergraduate programs whose terms are organized in semesters:

Before Being 1 2 3 4 5 6

Certified

for This

Payment

A Student 0 3 9 18 30 45

Must Have

Accrued at

Least This

Many Credits

With at Least 0 .5 .75 1.3 2.0 2.0

This Grade

Point Average

(iii) For students first receiving aid in two thousand seven--two thousand eight, through and including two thousand nine--two thousand ten, and for students enrolled in a program of remedial study as defined in paragraph d of this subdivision who first received aid in two thousand seven--two thousand eight, and thereafter, and enrolled in four-year or five-year undergraduate programs whose terms are organized on a trimester basis:

Before Being 1 2 3 4 5 6 7 8

Certified

for This

Payment

A Student 0 2 4 9 17 25 33 40

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.1 1.1 1.2 1.2 1.3 2.0 2.0

This Grade

Point Average and,

Before Being 9 10 11 12 13 14 15

Certified

for This

Payment

A Student 50 60 70 80 90 100 110

Must Have

Accrued at

Least This

Many Credits

With At Least 2.0 2.0 2.0 2.0 2.0 2.0 2.0

This Grade

Point Average

(iv) For students first receiving aid in two thousand seven--two thousand eight, through and including two thousand nine--two thousand ten, and for students enrolled in a program of remedial study as defined in paragraph d of this subdivision who first received aid in two thousand seven--two thousand eight, and thereafter, and enrolled in two-year undergraduate programs whose terms are organized on a trimester basis:

Before Being 1 2 3 4 5 6 7 8 9

Certified

for This

Payment

A Student 0 2 4 9 15 21 30 37 45

Must Have

Accrued at

Least This

Many Credits

With At Least 0 .5 .5 .75 .75 1.3 2.0 2.0 2.0

This Grade

Point Average

(v) For students first receiving aid in two thousand ten--two thousand eleven and thereafter, who do not meet the definition of a student enrolled in a program of remedial study as defined in paragraph d of this subdivision, and are enrolled in a four-year or five-year undergraduate program whose terms are organized in semesters:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th 9th 10th

Certified

for This

Payment

A Student 0 6 15 27 39 51 66 81 96 111

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.5 1.8 1.8 2.0 2.0 2.0 2.0 2.0 2.0

This Grade

Point Average

(vi) For students first receiving aid in two thousand ten--two thousand eleven and thereafter, who do not meet the definition of a student enrolled in a program of remedial study as defined in paragraph d of this subdivision, and are enrolled in a two-year undergraduate program whose terms are organized in semesters:

Before Being 1st 2nd 3rd 4th 5th 6th

Certified

for This

Payment

A Student 0 6 15 27 39 51

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.3 1.5 1.8 2.0 2.0

This Grade

Point Average

(vii) For students first receiving aid in two thousand ten--two thousand eleven and thereafter, who do not meet the definition of a student enrolled in a program of remedial study as defined in paragraph d of this subdivision, and are enrolled in a four-year or five-year undergraduate program whose terms are organized on a trimester basis:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th

Certified

for This

Payment

A Student 0 4 8 14 22 30 38 46

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.1 1.5 1.5 1.8 2.0 2.0 2.0

This Grade

Point Average

and,

Before Being 9th 10th 11th 12th 13th 14th 15th

Certified

for This

Payment

A Student 56 66 76 86 96 106 116

Must Have

Accrued at

Least This

Many Credits

With At Least 2.0 2.0 2.0 2.0 2.0 2.0 2.0

This Grade

Point Average

(viii) For students first receiving aid in two thousand ten--two thousand eleven and thereafter, who do not meet the definition of a student enrolled in a program of remedial study as defined in paragraph d of this subdivision, and are enrolled in a two-year undergraduate program whose terms are organized on a trimester basis:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th 9th

Certified

for This

Payment

A Student 0 2 6 14 22 30 38 46 54

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.0 1.3 1.5 1.5 1.8 2.0 2.0 2.0

This Grade

Point Average

d. For purposes of paragraph c of this subdivision, a student enrolled in a program of remedial study shall mean a student: (a) whose scores on a recognized college placement exam or nationally recognized standardized exam indicated the need for remediation for at least two semesters, as certified by the appropriate college official and approved by the commissioner; or (b) who was enrolled in at least six semester hours of non-credit remedial courses, as approved by the commissioner, in the first term they received a tuition assistance program award in an approved program; or (c) who is or was enrolled in the higher education opportunity program (HEOP), the educational opportunity program (EOP), the search for education, elevation and knowledge (SEEK) program, or the college discovery (CD) program.

e. Notwithstanding the provisions of paragraph c of this subdivision, for students who are disabled as defined by the Americans with Disabilities Act of 1990, 42 USC 12101, and who receive their first state award during the two thousand ten--two thousand eleven academic year and thereafter shall make satisfactory progress toward completion of the program's academic requirements as provided in this paragraph. For purposes of this subdivision, "reasonable progress toward the completion of the program" shall mean a student must complete, at a minimum, the following requirements at the time of certification; provided that nothing shall prevent a college from developing stricter standards to measure reasonable progress:

(i) For students who are disabled as defined by the Americans with Disabilities Act of 1990, 42 USC 12101, first receiving aid in two thousand ten--two thousand eleven and thereafter, and enrolled in four-year or five-year undergraduate programs whose terms are organized in semesters:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th 9th 10th

Certified

for This

Payment

A Student Must 0 3 9 21 33 45 60 75 90 105

Have Accrued

at Least This

Many Credits

With At Least 0 1.5 1.8 1.8 2.0 2.0 2.0 2.0 2.0 2.0

This Grade

Point Average

(ii) For students who are disabled as defined by the Americans with Disabilities Act of 1990, 42 USC 12101, first receiving aid in two thousand ten--two thousand eleven and thereafter, and enrolled in two-year undergraduate programs whose terms are organized in semesters:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th

Certified

for This

Payment

A Student 0 3 9 18 30 42 51 60

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.3 1.5 1.8 2.0 2.0 2.0 2.0

This Grade

Point Average

(iii) For students who are disabled as defined by the Americans with Disabilities Act of 1990, 42 USC 12101, first receiving aid in two thousand ten--two thousand eleven and thereafter, and enrolled in four-year or five-year undergraduate programs whose terms are organized on a trimester basis:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th

Certified

for This

Payment

A Student 0 2 4 9 17 25 33 40

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.1 1.5 1.5 1.8 2.0 2.0 2.0

This Grade

Point Average and,

Before Being 9th 10th 11th 12th 13th 14th 15th

Certified

for This

Payment

A Student 50 60 70 80 90 100 110

Must Have

Accrued at

Least This

Many Credits

With At Least 2.0 2.0 2.0 2.0 2.0 2.0 2.0

This Grade

Point Average

(iv) For students who are disabled as defined by the Americans with Disabilities Act of 1990, 42 USC 12101, first receiving aid in two thousand ten--two thousand eleven and thereafter, and enrolled in two-year undergraduate programs whose terms are organized on a trimester basis:

Before Being 1st 2nd 3rd 4th 5th 6th 7th 8th

Certified

for This

Payment

A Student 0 2 4 9 15 21 30 37

Must Have

Accrued at

Least This

Many Credits

With At Least 0 1.0 1.3 1.5 1.5 1.8 2.0 2.0

This Grade

Point Average and,

Before Being 9th 10th 11th 12th

Certified

for This

Payment

A Student 45 50 55 60

Must Have

Accrued at

Least This

Many Credits

With At Least 2.0 2.0 2.0 2.0

This Grade

Point Average

(v) Notwithstanding any other provision of law or regulation to the contrary, upon each certification, payment eligibility shall be determined and measured proportionally in equivalence with full time study for students who are disabled as defined by the Americans with Disabilities Act of 1990, 42 USC 12101.

7. Availability of academic performance awards. Except as provided herein, payment of academic awards may be made for a period of seven years beginning with the academic year in which payment is first available. In the event that a person entitled to such an award is engaged in active service in the armed forces of the United States or active service in the national welfare in a program such as the peace corps, an extension of the seven year period equivalent to the period of such active service but not in excess of three years may be granted upon application to the corporation. A recipient who is ineligible for payment of an award in the first academic year of eligibility due to attendance in an ineligible out of state school shall not be thereafter eligible for any other payments of such award. Recipients of an award which may be reawarded who are temporarily unable to avail themselves of the benefits of the award due to illness or other cause established by the board of regents prior to receipt and utilization of the first payment of such award, may apply for a temporary leave of absence pursuant to the regulations of the corporation. The provisions of this subdivision shall not be considered to increase or in any way alter the number, amount or methods of payments made under an academic performance award.



665-A - Institutional participation in award programs.

665-a. Institutional participation in award programs. 1. Participation agreement. No institution may participate in the general, academic or other award programs described in this article unless it shall have entered into a written agreement with the corporation under which it shall be bound to comply with all laws and rules applicable to such programs. The participation agreement may contain such other terms and conditions, consistent with such applicable laws, rules and procedures, as the president may require in accordance with rules adopted for this purpose by the board and shall be developed in consultation with the commissioner of education. In accordance with rules adopted by the board for this purpose, the president, may suspend, limit or terminate an institution's participation in these programs in the event it shall be determined after a hearing conducted in accordance with the state administrative procedure act that the institution has violated any applicable laws, rules or procedures provided for under the agreement in accordance with law and the rules of the board.

2. Reports. In accordance with rules adopted by the board for this purpose, the president may require an institution participating in the general, academic and other award programs to certify on such forms as the president may prescribe at the commencement of its semester, term or other period of attendance, or at such other times as the president may direct, the manner in which the records are being maintained to demonstrate the eligibility of the students the institution certifies as eligible for the receipt of awards under the provisions of subdivision three of section six hundred sixty-five of this article during such semester, term or period of attendance. The president may suspend, limit or terminate an institution's participation in the general, academic and other award programs administered by the corporation in the event it shall be determined after a hearing conducted in accordance with the state administrative procedure act that the institution has failed or refused to submit such certified report after written demand therefor, or shall have willfully submitted a materially false report.






Sub Part 2 - (666 - 669-G) GENERAL AWARDS

666 - Tuition awards for part-time undergraduate students.

666. Tuition awards for part-time undergraduate students. 1. Definition. For the purposes of this section (a) "part-time student" means a student enrolled for at least three but less than twelve semester hours, or the equivalent, per semester or at least four but less than eight semester hours per quarter in an approved undergraduate degree or registered certificate program in a degree-granting institution, and (b) "income" means that amount determined in accordance with subdivisions one and two of section six hundred sixty-three of this article.

2. Eligible students. Tuition awards may be made to students, who comply with the requirements provided in subdivisions three, five and six of section six hundred sixty-one of this article, and (i) are also part-time students matriculated in approved undergraduate degree programs or enrolled and accepted into registered certificate programs and (ii) if eligible to claim dependents or to be claimed as dependents under the tax law, whose incomes do not exceed fifty thousand five hundred fifty dollars or if ineligible whose incomes do not exceed thirty-four thousand two hundred fifty dollars. The continuation of eligibility for a tuition award shall require the retention of good academic standing, as defined by the commissioner pursuant to article thirteen of this chapter. Prior to the approval of any additional award pursuant to this section, participating institutions shall review the academic standing of all recipients of awards pursuant to this section.

3. Participating institutions. Institutions which offer undergraduate degrees and participate in the tuition assistance program are eligible to participate in the tuition award for part-time students program, pursuant to this section provided, however, that the tuition for the program in which a student is enrolled totals at least one hundred dollars a year. Eligible institutions shall apply to the corporation to participate in such program on applications postmarked on or before the fifteenth day of June, such applications having been postmarked by the corporation to all eligible institutions on or before the fifteenth day of May. The department shall provide the enrollment data upon which the institutional allocation of funds will be based to the corporation on or before the first day of May. The corporation shall notify participating institutions of the institutional allocation of funds on or before the fifteenth day of July. Notwithstanding the manner and extent in which allocations of funds for awards are made under this subdivision to institutions which form a part of the state university of New York or the city university of New York, the chancellor of either such university may reallocate and distribute any unexpended portion of the allocation of an institution of such university to any other institution of such university to which an allocation is made hereunder. Notwithstanding the manner and extent in which allocations of funds for awards are made under this subdivision to independent institutions of higher education, the president may reallocate and distribute any unexpended portion of the allocation of such an institution to any other such institution to which an allocation is made hereunder. Written notice of such reallocation and distribution shall be given to the corporation by such chancellor or commissioner in accordance with the rules of the board.

4. Selection of recipients. Participating institutions shall select recipients of tuition awards for part-time students from amoung elibible students. Participating institutions shall consider those eligible students who demonstrate the greatest amount of financial need remaining after all available grants have been applied to educational costs and shall give preference, where possible, to students who would be otherwise unable to attempt or continue post secondary education. The total number of recipients and the amount of awards shall be limited by the institutional allocation of funds pursuant to subdivision eight of this section. The institution shall select recipients within forty-five days after the date fixed by the institution for students to add or drop courses in the semester, quarter or term for which the award is made and each recipient shall be notified in writing of the award, its amount, that it is effected by a waiver of tuition by the institution in such amount, and that the award is counted toward the maximum term of eligibility under the tuition assistance program. In the event a recipient is determined to be ineligible for an award after such notification is given, the institution shall advise the recipient in writing thereof, and that its selection of such recipient and its waiver of tuition is a nullity. If the determination of ineligiblility is made prior to the date the institution submits its report of recipients to the corporation, a replacement recipient may be selected, notified and reported.

5. Amount of award. The annual award shall be for an amount up to two thousand dollars or tuition, whichever is less. The amount of the award shall be determined by the participating institution. Such institution shall waive the tuition for such eligible student in the amount of such award.

6. Limitation of amount. In no event shall the award for any year exceed the amount by which the tuition, exclusive of educational fees, payable by the student exceeds the total of all other state, federal or other educational aid which the commissioner has identified by regulation as duplicative of the purposes of tuition awards pursuant to this section. For the purposes of this subdivision, neither United States war orphans educational benefits nor benefits under the veterans' readjustment act of nineteen hundred sixty-six shall be considered as federal or other educational aid.

7. Duration. A recipient shall be eligible for a period not to exceed eight years of part-time undergraduate study or, if the undergraduate program normally requires five academic years of full-time study, for a period not to exceed ten years of part-time undergraduate study. Recipients enrolled in a program of remedial study conforming to the provisions of this article, approved by the commissioner in a degree granting institution, and intended to culminate in an undergraduate degree shall be considered as enrolled in a program normally requiring five years. Any semester, quarter or term of attendance during which a student receives an award pursuant to this section shall be counted as one-half of a semester, quarter or term, as the case may be, toward the maximum term of eligibility for tuition assistance program awards pursuant to section six hundred sixty-seven of this chapter. The period of eligibility shall be proportionately reduced for each semester, quarter or term of attendance during which a student receives an award pursuant to section six hundred sixty-seven of this article.

8. Institutional allocation of funds. The total amount of funds for awards at a participating institution for an academic year shall be that amount determined by multiplying the annual total appropriation for this program by a ratio whose numerator shall be the undergraduate part-time degree program enrollment at the institution during the preceding academic year and whose denominator shall be the aggregate of such enrollment at all participating institutions in such academic year.

9. Institutional reports and reimbursements. One week after the final date recipients may be selected, each participating institution shall report to the corporation the following: (i) the eligible students who received an award pursuant to this section and their incomes; and (ii) the amount of each such award. Within forty-five days of the conclusion of each term or semester during which the awards are made pursuant to this section, each participating institution shall certify to the corporation whether or not each student reported received a cumulative passing average for the semester hours undertaken pursuant to such award. The corporation shall reimburse the participating institution for each award made by such institution on behalf of an eligible student provided, however, that if, during any term or semester, the value of the awards conferred by the institution to students who fail to maintain a cumulative passing average exceeds ten percent of the total value of all the awards conferred by the institution, the institution shall not be reimbursed for the value of those awards made to students who fail to maintain a cumulative passing average which is in excess of ten percent of the total value of all the awards conferred by the institution during that term or semester. A recipient of such award shall not be liable for tuition waived in the amount of the award for semester hours undertaken pursuant to such award for which he or she did not receive a cumulative passing average. The president may make prepayments to institutions of their allocations of funds in accordance with the provisions of paragraph c of subdivision three of section six hundred sixty-five of this article, and the president may require institutional refunds in accordance with the provisions of paragraph c of subdivision four of section six hundred sixty-five of this article.

10. Annually prior to the first day of November the corporation shall prepare a report to the board of regents which shall contain an evaluation concerning the administration of the tuition award program for part-time undergraduate students and an analysis of the information reported pursuant to subdivision nine of this section. The board of regents shall then prepare a report to the governor and the legislature making appropriate recommendations annually prior to the first day of January.

11. The state comptroller shall audit the tuition award program for part-time undergraduate students for the period commencing July first, nineteen hundred eighty-four and ending June thirtieth, nineteen hundred eighty-five and shall make a report, not later than October first, nineteen hundred eighty-five, relating thereto to the governor, the temporary president of the senate and the speaker of the assembly.



667 - Tuition assistance program awards.

667. Tuition assistance program awards. 1. Recipient qualifications. Tuition assistance program awards are available for all students who are enrolled in approved programs and who demonstrate the ability to complete such courses, in accordance with standards established by the commissioner provided, however, that no award shall be made unless tuition (exclusive of educational fees) and, if applicable, the college fee levied by the state university of New York pursuant to the April first, nineteen hundred sixty-four financing agreements with the New York state dormitory authority charged for the program in which the student is enrolled total at least two hundred dollars a year, and provided further that, no award can exceed one hundred percent of the amount of tuition charged.

2. Duration. No undergraduate shall be eligible for more than four academic years of study, or five academic years if the program of study normally requires five years. Students enrolled in a program of remedial study, approved by the commissioner in an institution of higher education and intended to culminate in a degree in undergraduate study shall, for purposes of this section, be considered as enrolled in a program of study normally requiring five years. An undergraduate student enrolled in an eligible two year program of study approved by the commissioner shall be eligible for no more than three academic years of study. Any semester, quarter, or term of attendance during which a student receives any award under this article, after the effective date of the former scholar incentive program and prior to academic year nineteen hundred eighty-nine--nineteen hundred ninety, shall be counted toward the maximum term of eligibility for tuition assistance under this section, except that any semester, quarter or term of attendance during which a student received an award pursuant to section six hundred sixty-six of this subpart shall be counted as one-half of a semester, quarter or term, as the case may be, toward the maximum term of eligibility under this section. Any semester, quarter or term of attendance during which a student received an award pursuant to section six hundred sixty-seven-a of this subpart shall not be counted toward the maximum term of eligibility under this section.

3. Tuition assistance program awards.

a. Amount. The president shall make awards to students enrolled in degree-granting institutions or registered not-for-profit business schools qualified for tax exemption under 501(c)(3) of the internal revenue code for federal income tax purposes in the following amounts:

(i) For each year of undergraduate study, assistance shall be provided as computed on the basis of the amount which is the lesser of the following:

(A) (1) In the case of students who have not been granted an exclusion of parental income, who have qualified as an orphan, foster child, or ward of the court for the purposes of federal student financial aid programs authorized by Title IV of the Higher Education Act of 1965, as amended, or had a dependent for income tax purposes during the tax year next preceding the academic year for which application is made, except for those students who have been granted exclusion of parental income who have a spouse but no other dependent:

(a) For students first receiving aid after nineteen hundred ninety-three--nineteen hundred ninety-four and before two thousand--two thousand one, four thousand two hundred ninety dollars; or

(b) For students first receiving aid in nineteen hundred ninety-three--nineteen hundred ninety-four or earlier, three thousand seven hundred forty dollars; or

(c) For students first receiving aid in two thousand--two thousand one and thereafter, five thousand dollars, except starting in two thousand fourteen-two thousand fifteen and thereafter such students shall receive five thousand one hundred sixty-five dollars; or

(d) For undergraduate students enrolled in a program of study at a non-public degree-granting institution that does not offer a program of study that leads to a baccalaureate degree, or at a registered not-for-profit business school qualified for tax exemption under section 501(c)(3) of the internal revenue code for federal income tax purposes that does not offer a program of study that leads to a baccalaureate degree, four thousand dollars. Provided, however, that this subitem shall not apply to students enrolled in a program of study leading to a certificate or degree in nursing.

(2) In the case of students receiving awards pursuant to subparagraph (iii) of this paragraph and those students who have been granted exclusion of parental income who have a spouse but no other dependent.

(a) For students first receiving aid in nineteen hundred ninety-four --nineteen hundred ninety-five and nineteen hundred ninety-five--nineteen hundred ninety-six and thereafter, three thousand twenty-five dollars, or

(b) For students first receiving aid in nineteen hundred ninety-two--nineteen hundred ninety-three and nineteen hundred ninety-three--nineteen hundred ninety-four, two thousand five hundred seventy-five dollars, or

(c) For students first receiving aid in nineteen hundred ninety-one--nineteen hundred ninety-two or earlier, two thousand four hundred fifty dollars; or

(B) (1) Ninety-five percent of the amount of tuition (exclusive of educational fees) charged and, if applicable, the college fee levied by the state university of New York pursuant to the April first, nineteen hundred sixty-four financing agreement with the New York state dormitory authority.

(2) For the two thousand one--two thousand two academic year and thereafter one hundred percent of the amount of tuition (exclusive of educational fees) charged and, if applicable, the college fee levied by the state university of New York pursuant to the April first, nineteen hundred sixty-four financing agreement with the New York state dormitory authority.

(ii) Except for students as noted in subparagraph (iii) of this paragraph, the base amount as determined from subparagraph (i) of this paragraph, shall be reduced in relation to income as follows: Amount of income Schedule of reduction

of base amount (A) Less than seven thousand None

dollars (B) Seven thousand dollars or Seven per centum of excess

more, but less than eleven over seven thousand dollars

thousand dollars (C) Eleven thousand dollars or Two hundred eighty dollars

more, but less than eighteen plus ten per centum of excess

thousand dollars over eleven thousand dollars (D) Eighteen thousand dollars or Nine hundred eighty dollars

more, but not more than eighty plus twelve per centum of

thousand dollars excess over eighteen

thousand dollars

(iii) (A) For students who have been granted exclusion of parental income and were single with no dependent for income tax purposes during the tax year next preceding the academic year for which application is made, the base amount, as determined in subparagraph (i) of this paragraph, shall be reduced in relation to income as follows: Amount of income Schedule of reduction

of base amount (1) Less than three thousand None

dollars (2) Three thousand dollars or Thirty-one per centum of

more, but not more than ten amount in excess of three

thousand dollars thousand dollars

(B) For those students who have been granted exclusion of parental income who have a spouse but no other dependent, for income tax purposes during the tax year next preceding the academic year for which application is made, the base amount, as determined in subparagraph (i) of this paragraph, shall be reduced in relation to income as follows: Amount of income Schedule of reduction

of base amount (1) Less than seven thousand None

dollars (2) Seven thousand dollars or Seven per centum of excess

more, but less than eleven over seven thousand dollars

thousand dollars (3) Eleven thousand dollars or Two hundred eighty dollars

more, but less than eighteen plus ten per centum of excess

thousand dollars over eleven thousand dollars (4) Eighteen thousand dollars or Nine hundred eighty dollars

more, but not more than forty plus twelve per centum of

thousand dollars excess over eighteen

thousand dollars

(iv) If the amount of reduction is not a whole dollar, it shall be reduced to the next lowest whole dollar. In the case of any student who has received four or more payments pursuant to any and all awards provided for in this subdivision, for the two thousand--two thousand one academic year the base amount shall be reduced by an additional one hundred fifty dollars for the two thousand one--two thousand two academic year and thereafter the base amount shall be reduced by an additional one hundred dollars.

(v) The award shall be the net amount of the base amount determined pursuant to subparagraph (i) of this paragraph reduced pursuant to subparagraph (ii) or (iii) of this paragraph but the award shall not be reduced for the two thousand--two thousand one and two thousand one--two thousand two academic years below two hundred seventy-five dollars if the amount of income is eighty thousand dollars or less and more than seventy thousand dollars, three hundred twenty-five dollars if the amount of income is seventy thousand dollars or less and more than sixty thousand dollars and four hundred twenty-five dollars if the amount of income is sixty thousand dollars or less.

(vi) For the two thousand two--two thousand three academic year and thereafter, the award shall be the net amount of the base amount determined pursuant to subparagraph (i) of this paragraph reduced pursuant to subparagraph (ii) or (iii) of this paragraph but the award shall not be reduced below five hundred dollars.

b. Amount. The president shall make awards to students enrolled in two year programs offered in registered private business schools except for registered not-for-profit business schools qualified for tax exemption under section 501(c)(3) of the internal revenue code for federal income tax purposes in the following amounts:

(i) For each year of study, assistance shall be provided as computed on the basis of the amount which is the lesser of the following:

(A) (1) eight hundred dollars, or

(2) for students receiving awards pursuant to subparagraph (iii) of this paragraph, six hundred forty dollars; or

(B) (1) Ninety-five percent of the amount of tuition (exclusive of educational fees) charged.

(2) For the two thousand one--two thousand two academic year and thereafter one hundred percent of the amount of tuition (exclusive of educational fees).

(ii) Except for students as noted in subparagraph (iii) of this paragraph, the base amount as determined in subparagraph (i) of this paragraph, shall be reduced in relation to income as follows: Amount of income Schedule of reduction

of base amount (A) Less than seven thousand None

dollars (B) Seven thousand dollars or Seven per centum of the excess

more, but less than eleven over seven thousand dollars

thousand dollars

(C) For students first receiving aid:

(1) for the first time in academic years nineteen hundred

eighty-nine--nineteen hundred ninety, nineteen hundred

ninety-two--nineteen hundred ninety-three and nineteen hundred

ninety-three--nineteen hundred ninety-four:

Amount of income Schedule of reduction of

base amount

Eleven thousand dollars or Two hundred eighty dollars plus

more but not more than forty- ten per centum of the excess

two thousand five hundred over eleven thousand dollars

dollars

(2) for the first time in academic years nineteen hundred

ninety--nineteen hundred ninety-one, nineteen hundred

ninety-one--nineteen hundred ninety-two, nineteen hundred

ninety-four--nineteen hundred ninety-five and thereafter:

Amount of income Schedule of reduction of

base amount

Eleven thousand dollars or Two hundred eighty dollars plus

more but not more than fifty ten per centum of the excess

thousand five hundred over eleven thousand dollars

dollars

(3) for the first time in academic years prior to academic year

nineteen hundred eighty-nine--nineteen hundred ninety:

Amount of income Schedule of reduction of

base amount

Eleven thousand dollars or Two hundred eighty dollars plus

more but not more than thirty- ten per centum of the excess over

four thousand two hundred fifty eleven thousand dollars

dollars

(iii) For students who have been granted exclusion of parental

income and were single with no dependent for income tax purposes

during the tax year next preceding the academic year for which

application is made, the base amount, as determined in subparagraph

(i) of this paragraph, shall be reduced in relation to income as

follows:

Amount of income Schedule of reduction of

base amount

(A) Less than three thousand None

dollars

(B) Three thousand dollars or Thirty-one per centum of the ex-

more, but not more than ten cess over three thousand dollars

thousand dollars

(iv) If the amount of reduction is not a whole dollar, it shall be

reduced to the next lowest whole dollar. In the case of any student

who has received four or more payments pursuant to any and all awards

provided for in this subdivision, for the two thousand--two thousand

one academic year the base amount shall be reduced by an additional

one hundred fifty dollars for the two thousand one--two thousand two

academic year and thereafter the base amount shall be reduced by an

additional one hundred dollars.

(v) The award shall be the net amount of the base amount determined

pursuant to subparagraph (i) of this paragraph reduced pursuant to

subparagraph (ii) or (iii) of this paragraph but the award shall not

be reduced below one hundred dollars. If the income exceeds the

maximum amount of income allowable under subparagraph (ii) or (iii) of

this paragraph, no award shall be made.

c. Restrictions. In no even shall shall any award:

(i) be made unless the annual tuition (exclusive of educational

fees) and, if applicable, the college fee levied by the state

university of New York pursuant to the April first, nineteen hundred

sixty-four financing agreement with the New York state dormitory

authority charged for the program in which the student is enrolled

total at least two hundred dollars; or

(ii) exceed the amount by which such annual tuition (exclusive of

educational fees) and, if applicable, the college fee levied by the

state university of New York pursuant to the April first, nineteen

hundred sixty-four financing agreement with the New York state

dormitory authority exceed the total of all other state, federal, or

other educational aid that is received or receivable by such student

during the school year for which such award is applicable and that, in

the judgment of the commissioner, would duplicate the purposes of the

award; or

(iii) be made when income exceeds the maximum income set forth in

this subdivision. The commissioner shall list in his regulations all

major state and federal financial aid available to New York state

students and identify any forms of aid that are duplicative of the

purposes of the tuition assistance program. For the purposes of this

subdivision, neither United States war orphan educational benefits nor

benefits under the veterans' readjustment act of nineteen hundred

sixty-six shall be considered as federal or other educational aid.



667-A - Supplemental tuition assistance program.

667-a. Supplemental tuition assistance program. 1. Legislative intent. The legislature hereby finds that to further the goal of equal opportunity it is necessary to assure the availability of supplemental assistance for the successful remediation of educationally disadvantaged students in addition to assistance currently available under existing statute for students with financial need. Accordingly, tuition assistance shall be extended to students whose need for remediation precludes them from fulfilling the program pursuit and academic progress requirements of the tuition assistance program.

2. Operation. (a) The supplemental tuition assistance program shall be governed by all law, rules and regulations pertaining to the tuition assistance program provided however that, notwithstanding any law, rule and regulation to the contrary, eligibility for supplemental tuition assistance program awards shall be limited to any undergraduate student receiving aid under this article for the first time during school year nineteen hundred ninety-five--nineteen hundred ninety-six or thereafter who meets both of the following conditions:

(i) The student shall not be enrolled in the higher education opportunity program, educational opportunity program, the Percy Ellis Sutton search for education, elevation and knowledge program or the college discovery program.

(ii) The student must be accepted into an institution of higher education and be enrolled in an approved non-credit bearing remediation program in the summer immediately preceding and/or immediately following the initial year of matriculated study.

(b) Students who meet the conditions described in paragraph (a) of this subdivision shall be eligible to receive up to one quarter of the annual tuition assistance program award for each session, up to two sessions, of summer remediation in addition to those tuition assistance program awards specified in subdivision two of section six hundred sixty-seven of this article.



667-C - Part-time tuition assistance program awards.

667-c. Part-time tuition assistance program awards. 1. Notwithstanding any law, rule or regulation to the contrary, the president of the higher education services corporation is authorized to make tuition assistance program awards to part-time students enrolled at the state university, a community college, the city university of New York, and a non-profit college or university incorporated by the regents or by the legislature who meet all requirements for tuition assistance program awards except for the students' part-time attendance.

2. For purposes of this section, a part-time student is one who:

a. enrolled as a first-time freshman during the two thousand six--two thousand seven academic year or thereafter at a college or university within the state university, including a statutory or contract college, a community college established pursuant to article one hundred twenty-six of this chapter, the city university of New York, or a non-profit college or university incorporated by the regents or by the legislature;

b. has earned at least twelve credits in each of two consecutive semesters at one of the institutions named in paragraph a of this subdivision by the time of the awards;

c. is enrolled for at least six but less than twelve semester hours, or the equivalent, per semester in an approved undergraduate degree program; and

d. has a cumulative grade-point average of at least 2.00.

3. a. For part-time students defined in this section, the award shall be calculated as provided in section six hundred sixty-seven of this article and shall be in an amount equal to the enrollment factor percent of the award the student would have been eligible for if the student were enrolled full-time. The enrollment factor percent is the percentage obtained by dividing the number of credits the student is enrolled in, as certified by the school, by the number of credits required for full-time study in the semester, quarter or term as defined by the commissioner.

b. Any semester, quarter or term of attendance during which a student receives an award pursuant to this section shall be counted as the enrollment factor percent of a semester, quarter or term toward the maximum term of eligibility for tuition assistance awards pursuant to section six hundred sixty-seven of this article. The total period of study for which payment may be made shall not exceed the equivalent of the maximum period authorized for that award.



668 - Regents awards for children of deceased and disabled veterans.

668. Regents awards for children of deceased and disabled veterans. 1. Period of military service. For a student to be eligible, the parent, or step-parent where the student is the dependent of the step-parent, (i) must have been a recipient of the armed forces expeditionary medal, the navy expeditionary medal or the marine corps expeditionary medal for participation in operations in Lebanon from June first, nineteen hundred eighty-three to December first, nineteen hundred eighty-seven, in Grenada from October twenty-third, nineteen hundred eighty-three to November twenty-first, nineteen hundred eighty-three, or in Panama from December twentieth, nineteen hundred eighty-nine to January thirty-first, nineteen hundred ninety, or (ii) must have served on regular active duty (other than for training) in the armed forces of the United States during part of one of the following periods:

(a) April sixth, nineteen hundred seventeen to November eleven, nineteen hundred eighteen.

(b) December seven, nineteen hundred forty-one to December thirty-one, nineteen hundred forty-six, or have been employed by the War Shipping Administration or Office of Defense Transportation or their agents as a merchant seaman documented by the United States Coast Guard or Department of Commerce, or as a civil servant employed by the United States Army Transport Service (later redesignated as the United States Army Transportation Corps, Water Division) or the Naval Transportation Service; and who served satisfactorily as a crew member during the period of armed conflict, December seventh, nineteen hundred forty-one, to August fifteenth, nineteen hundred forty-five, aboard merchant vessels in oceangoing, i.e., foreign, intercoastal, or coastwise service as such terms are defined under federal law (46 USCA 10301 & 10501) and further to include "near foreign" voyages between the United States and Canada, Mexico, or the West Indies via ocean routes, or public vessels in oceangoing service or foreign waters and who has received a Certificate of Release or Discharge from Active Duty and a discharge certificate, or an Honorable Service Certificate/Report of Casualty, from the Department of Defense or have served as a United States civilian employed by the American Field Service and served overseas under United States Armies and United States Army Groups in world war II during the period of armed conflict, December seventh, nineteen hundred forty-one through May eighth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions, or have served as a United States civilian Flight Crew and Aviation Ground Support Employee of Pan American World Airways or one of its subsidiaries or its affiliates and served overseas as a result of Pan American's contract with Air Transport Command or Naval Air Transport Service during the period of armed conflict, December fourteenth, nineteen hundred forty-one through August fourteenth, nineteen hundred forty-five, and who was discharged or released therefrom under honorable conditions.

(c) June twenty-seven, nineteen hundred fifty to January thirty-one, nineteen hundred fifty-five.

(d) December twenty-second, nineteen hundred sixty-one to May seventh, nineteen hundred seventy-five.

(e) August two, nineteen hundred ninety to the end of hostilities in the Persian Gulf conflict.

(f) From September eighteenth, two thousand one until the end of the United States military efforts in Afghanistan.

(g) From October sixteenth, two thousand two until the end of the United States military efforts in Iraq.

2. Eligible groups. Awards shall be made to students each of whom has a parent with such service, or a step-parent with such service where the student is the dependent of the step-parent even if the student's biological parent is still living, who:

(a) was a legal resident of New York state at the time of his or her demise and who died or die while so serving, or as a result of injury or illness suffered or incurred during such military service; or

(b) is an honorably discharged veteran of the United States or member of the armed forces of the United States, who is a resident of the state of New York, and who has a current disability of forty percent or more as a result of an injury or illness which is incurred or was incurred during such military service; or

(c) is now deceased, who was a resident of this state at the time of his or her demise, and who at the time of his or her demise had a disability to a degree of forty percent or more as a result of an injury or illness which was incurred during such military service; or

(d) is classified as a former prisoner of war, or as missing in action, who has been so classified by the United States department of defense, and who is a resident of the state of New York if a former prisoner of war or was a resident of the state of New York when classified as missing in action.

3. Determinations of disability. Determinations concerning disability or death by the United States Administrator of Veterans Affairs or the separate branches of the armed forces of the United States shall be conclusive.

4. Amount and duration. Every recipient shall receive an annual award of four hundred fifty dollars for each of not more than four academic years, or five academic years if the recipient is enrolled in a program normally requiring five years, as defined by the commissioner, pursuant to article thirteen.



668-A - Regents awards for children of deceased police officers, peace officers, firefighters and volunteer firefighters.

668-a. Regents awards for children of deceased police officers, peace officers, firefighters and volunteer firefighters. 1. Eligible students. Awards shall be made to resident children of police officers and peace officers as defined in the criminal procedure law, firefighters and volunteer firefighters and correction officers of the state or any political subdivision thereof, or volunteer firefighters of fire departments or companies under contract to provide fire protection to a municipality or fire district who have died as a result of an injury sustained in the line of duty.

2. Amount and duration. Every recipient shall receive an annual award of four hundred fifty dollars for each of not more than four academic years of undergraduate study or five academic years if a program normally requires five years, as defined by the commissioner pursuant to article thirteen of this chapter.

3. Notwithstanding any inconsistent provision of this chapter, no child of a correction officer of the state who is receiving an award under the provisions of section six hundred sixty-nine of this article shall receive an award under the provisions of this section.



668-B - Memorial scholarships for children,spouses and financial dependents of deceased firefighters,volunteer firefighters,police officers,peace officers,and

668-b. Memorial scholarships for children, spouses and financial dependents of deceased firefighters, volunteer firefighters, police officers, peace officers, and emergency medical service workers. 1. Notwithstanding subdivision five of section six hundred sixty-one of this article, children, spouses or the financial dependents of firefighters, volunteer firefighters, police officers, peace officers, and emergency medical service workers who have died as a result of an injury sustained in the line of duty, in service to the state of New York shall be eligible to receive an annual amount determined pursuant to subdivision two of section six hundred sixty-eight-d of this article. Any award pursuant to this section shall be inclusive of any amount the student would otherwise be eligible for pursuant to section six hundred sixty-eight-a or six hundred sixty-eight-d of this article.

2. Awards under this section shall be payable for each of not more than four academic years of undergraduate study or five academic years if a program normally requires five years, as defined by the commissioner pursuant to article thirteen of this title.



668-C - Awards for Vietnam veterans' children born with Spina Bifida enrolled in approved undergraduate or graduate programs at degree granting institutions.

668-c. Awards for Vietnam veterans' children born with Spina Bifida enrolled in approved undergraduate or graduate programs at degree granting institutions. 1. Eligible students. Awards shall be made to Vietnam veterans' resident children born with Spina Bifida enrolled in approved undergraduate or graduate programs at degree granting institutions. For the purpose of this section, "Vietnam veteran" shall mean a person who served in Indochina at any time from the twenty-second day of December, nineteen hundred sixty-one, to and including the seventh day of May, nineteen hundred seventy-five and was honorably discharged from the armed forces of the United States; "born with Spina Bifida" shall mean a diagnosis at birth of such disease inclusive of all forms, manifestations, complications and associated medical conditions thereof, but shall not include Spina Bifida Occulta. Such diagnosis shall be in accordance with the provisions of the federal Spina Bifida program and shall be documented by the United States Administration of Veterans' Affairs.

2. Amount and duration. Every recipient shall receive an annual award of four hundred fifty dollars for each of not more than four academic years of undergraduate study or five academic years if a program normally requires five years, as defined by the commissioner pursuant to article thirteen of this chapter.



668-D - World trade center memorial scholarships.

668-d. World trade center memorial scholarships. 1. Eligible groups. Notwithstanding subdivisions three and five of section six hundred sixty-one of this article, children, spouses and financial dependents of innocent victims who have died or have been severely and permanently disabled, or those innocent victims who have become severely and permanently disabled as a direct result of an injury sustained in the impact area of the September eleventh, two thousand one attack on the United States of America, shall be eligible to receive a memorial scholarship. The attack on the United States of America shall consist of the attack on the world trade center, the attack on the Pentagon and the hijackings and crashes of United Airlines flights 93 and 175 and American Airlines flights 11 and 77.

2. Amount. (a) The president shall grant annual scholarships in the following amounts:

(1) If the recipient attends an institution of the city university of New York or an institution of the state university of New York other than the statutory colleges at Cornell, the college of environmental science and forestry at Syracuse and the college of ceramics at Alfred, the annual award shall be an amount equal to: the tuition charged at such institution provided that, notwithstanding any provision of law to the contrary, the tuition charged to award recipients shall not exceed that charged to state resident students attending such institution; the mandatory fees charged at such institution; and the non-tuition cost of attendance at such institution or college, provided that the scholarship shall not exceed an amount that is equal to the total cost of attendance determined for federal Title IV student financial aid purposes, less all other scholarships and grants provided by New York state, other states, the federal government, or other governments, and the amount of educational benefits paid under any program that would duplicate the purposes of this program, provided that any scholarships or grants provided to a recipient by the institution which are intended to fund any portion of the difference between the annual state award and the actual costs of attendance at any such institution shall not be considered to duplicate the purposes of this program; or

(2) If the recipient attends any other approved program within New York state, the annual award shall be based upon an amount equal to: the tuition charged to state resident students attending a four-year college of the state university of New York; the average mandatory fees charged at four-year colleges of the state university of New York, or the actual tuition and fees charged to the recipient, whichever is less; and the average non-tuition cost of attendance, as determined by the president and as approved by the director of the budget, for a student at the state university of New York or actual non-tuition cost of attendance at such institution, whichever is less, provided that the scholarship shall not exceed an amount that is equal to the total cost of attendance determined for federal Title IV student financial aid purposes, less all other scholarships and grants provided by New York state, other states, the federal government, or other governments, and the amount of educational benefits paid under any program that would duplicate the purposes of this program, provided that any scholarships or grants provided to a recipient by the institution which are intended to fund any portion of the difference between the annual state award and the actual costs of attendance at any such institution shall not be considered to duplicate the purposes of this program.

(3) Notwithstanding paragraph a of subdivision four of section six hundred sixty-one of this article, if the recipient is a New York state resident and, on September eleventh, two thousand one, was matriculated and in attendance in an institution of higher education that provides a two-year or four-year program of instruction for which the institution awards an associate or baccalaureate degree and which is eligible to participate in a program under Title IV of the Higher Education Act of 1965, as amended or any successor statutes located outside of New York state, the annual award shall be based upon an amount equal to: the tuition charged to state resident students attending a four-year college of the state university of New York; the average mandatory fees charged at four-year colleges of the state university of New York or the actual tuition and fees charged to the recipient, whichever is less; and the average non-tuition cost of attendance, as determined, by the president and as approved by the director of the budget, for a student at the state university of New York or actual non-tuition cost of attendance at such institution, whichever is less, provided that the scholarship shall not exceed an amount that is equal to the total cost of attendance determined for federal Title IV student financial aid proposes, less all other scholarships and grants provided by New York state, other states, the federal government, or other governments, and the amount of educational benefits paid under any program that would duplicate the purposes of this program, provided that any scholarships or grants provided to a recipient by the institution which are intended to fund any portion of the difference between the annual state award and the actual annual costs of attendance at any such institution shall not be considered to duplicate the purposes of this program.

(4) "Non-tuition cost of attendance", as used in this subdivision, shall mean: (i) the actual amount charged by the institution for room and board, and (ii) an allowance for transportation, books and supplies as determined by the president and as approved by the director of the budget, provided that such determination shall be made no later than December first of each year for use in the succeeding academic year. In the event a student does not incur room or board charges at the institution, "non-tuition cost of attendance" shall mean an allowance for room and board as determined by the president and approved by the director of the budget. In determining allowances pursuant to this subparagraph, the president may take into consideration the allowances provided for in the Pell grant program.

(b) In no event shall the combination of all student financial aid received by a student exceed a recipient's total cost of attendance at the institution being attended.

3. Duration. Awards under this section shall be payable for each of not more than four academic years of undergraduate study or five academic years if a program normally requires five years, as defined by the commissioner pursuant to article thirteen of this title.



668-E - Military enhanced recognition, incentive and tribute ("MERIT") scholarships.

668-e. Military enhanced recognition, incentive and tribute ("MERIT") scholarships. 1. Eligible persons. a. Notwithstanding subdivisions three and five of section six hundred sixty-one of this title, children, spouses and financial dependents of a member of the armed forces of the United States or state organized militia who at any time on or after the second day of August, nineteen hundred ninety, while in service in the armed forces of the United States, as defined by subdivision eight of section one of the military law or in a force of the state organized militia, as defined in subdivision nine of section one of the military law: (i) while a legal resident of New York state, died, became severely and permanently disabled or was classified as missing in action in a combat theater or combat zone of operations as part of military operations, or died as a result of injury or illness suffered or incurred during such military service; or (ii) while a legal resident of New York state, died or became severely and permanently disabled as a result of injury or illness suffered or incurred during military training operations in preparation for duty in a combat theater or combat zone of operations.

b. A member of the armed forces of the United States who: (i) became severely and permanently disabled as a result of service in the armed forces of the United States, as defined by subdivision eight of section one of the military law, in a combat theater or combat zone of operations as part of military operations at any time on or after the second day of August, nineteen hundred ninety; and (ii) was a legal resident of New York state at the time of military service.

c. A member of the armed forces of the United States who: (i) became severely and permanently disabled as a result of injury or illness suffered or incurred during military training operations in preparation for duty in a combat theater or combat zone of operations; and (ii) was a legal resident of New York state at the time of military service.

d. A member of the state organized militia who: (i) became severely and permanently disabled as a result of injury or illness suffered or incurred during active military service, as defined in subdivision six of section one of the military law related to duty in a combat theater or combat zone of operations; and (ii) was a legal resident of New York state at the time of active military service.

2. Amount. The president shall grant annual scholarships in amounts determined in accordance with subdivisions two and three of section six hundred sixty-eight-d of this part.



668-F - American Airlines flight 587 memorial scholarships.

668-f. American Airlines flight 587 memorial scholarships. 1. Eligible groups. Notwithstanding subdivisions three and five of section six hundred sixty-one of this part, children, spouses, and financial dependents of persons who died as a direct result of the crash of American Airlines flight 587, in Rockaway, Queens, on November twelfth, two thousand one, shall be eligible to receive a memorial scholarship.

2. Amount. The president shall grant annual scholarships in amounts determined in accordance with subdivision two of section six hundred sixty-eight-d of this subpart.

3. Duration. Awards under this section shall be payable for each of not more than four academic years of undergraduate study or five academic years if a program normally requires five years, as defined by the commissioner pursuant to article thirteen of this title.



668-G - Continental Airlines flight 3407 memorial scholarships.

668-g. Continental Airlines flight 3407 memorial scholarships. 1. Eligible groups. Notwithstanding subdivisions three and five of section six hundred sixty-one of this part, children, spouses and financial dependents of persons who died as a direct result of the crash of Continental Airlines flight 3407, in Clarence, New York, on February twelfth, two thousand nine, shall be eligible to receive a memorial scholarship for their attendance at an institution located within New York state.

2. Amount. The president shall grant annual scholarships in amounts determined in accordance with subdivision two of section six hundred sixty-eight-d of this subpart.

3. Duration. Awards under this section shall be payable for each of not more than four academic years of undergraduate study or five academic years if a program normally requires five years, as defined by the commissioner pursuant to article thirteen of this title.



669 - Regents awards for children of deceased state correction officers and state civilian employees of a correction facility.

669. Regents awards for children of deceased state correction officers and state civilian employees of a correction facility. 1. Eligible students. Awards shall be made to resident children of state correction officers and state civilian employees of a correctional facility who died as a result of an injury sustained in the line of duty during the period from September ninth, nineteen hundred seventy-one through September thirteenth, nineteen hundred seventy-one, inclusive.

2. Amount and duration. The award shall not exceed the sum of tuition, educational fees, room and board charged by the state university of New York nor shall it be for more than four academic years of undergraduate study or five academic years if a program of study normally requires five years, as defined by the commissioner pursuant to article thirteen.

3. Notwithstanding any inconsistent provision of this chapter, no child of a state correction officer who is receiving an award under the provisions of section six hundred sixty-eight-a of this article shall receive an award under the provisions of this section.



669-A - Veterans tuition awards program.

669-a. Veterans tuition awards program. 1. As used in this section, the following terms shall have the following meanings:

a. "Vietnam veteran" means (i) a person who is a resident of this state, (ii) who served in the armed forces of the United States in Indochina at any time from the twenty-eighth day of February, nineteen hundred sixty-one, to and including the seventh day of May, nineteen hundred seventy-five, and (iii) who was discharged therefrom under honorable conditions, including but not limited to honorable discharge, discharge under honorable conditions, or general discharge.

b. "Persian Gulf veteran" means (i) a person who is a resident of this state, (ii) who served in the armed forces of the United States in the hostilities that occurred in the Persian Gulf from the second day of August, nineteen hundred ninety through the end of such hostilities, and (iii) who was discharged therefrom under honorable conditions, including but not limited to honorable discharge, discharge under honorable conditions, or general discharge.

c. "Afghanistan veteran" means (i) a person who is a resident of this state, (ii) who served in the armed forces of the United States in the hostilities that occurred in Afghanistan from the eleventh day of September, two thousand one, to the end of such hostilities, and (iii) who was discharged therefrom under honorable conditions, including but not limited to honorable discharge, discharge under honorable conditions, or general discharge.

d. "Other eligible combat veteran" means: an individual who (i) is a resident of this state, (ii) served in the armed forces of the United States in hostilities that occurred after February twenty-eighth, nineteen hundred sixty-one, as evidenced by their receipt of an Armed Forces Expeditionary Medal, Navy Expeditionary Medal, or Marine Corps Expeditionary Medal, and (iii) was discharged under honorable conditions, including but not limited to honorable discharge, discharge under honorable conditions, or general discharge.

e. "Part time study" means enrollment for at least three but less than twelve semester hours per semester, or the equivalent, in an approved undergraduate or graduate program.

f. "Approved vocational training programs" means programs offered by agencies approved by the commissioner for funding pursuant to this section. The commissioner shall approve only such non-credit programs which are at least three hundred twenty clock hours in length, and which meet standards of instructional quality established in regulations by the commissioner. These standards shall include, but not be limited to, qualifications of administrative and instructional personnel, quality of facilities and equipment, recordkeeping, admission, grading, attendance, and record of placement of completers which meets standards of acceptability as established by the commissioner.

2. a. Tuition awards are available for all Vietnam, Persian Gulf, Afghanistan and other eligible combat veterans, as defined in subdivision one of this section, who are enrolled, pursuant to paragraph a of subdivision four of section six hundred sixty-one of this part, in approved undergraduate or graduate programs at degree granting institutions or enrolled in approved vocational training programs and who apply for a tuition assistance program award pursuant to section six hundred sixty-seven of this subpart.

b. Eligibility for awards under this section shall be established as of the date the application is received by the corporation. All eligible recipients shall receive an award in an amount as set forth in subdivision four of this section.

3. a. No recipient shall receive awards for more than eight semesters of full time undergraduate study, or the equivalent of four academic years, or, if an undergraduate program normally requires five academic years of full time study, for more than ten semesters of full time study, or the equivalent of five academic years. Recipients enrolled in a program of remedial study conforming to the provisions of this article, approved by the commissioner in a degree granting institution, and intended to culminate in an undergraduate degree shall be considered as enrolled in a program normally requiring five years. No recipient enrolled in an approved vocational training program shall receive awards for more than four semesters of full-time study or the equivalent of two academic years of full-time study.

b. No recipient shall receive awards for more than sixteen semesters of part time undergraduate study as defined in subdivision one, or the equivalent of eight academic years of part time study, or, if an undergraduate program normally requires five academic years of full time study, for more than twenty semesters of part time study, or the equivalent of ten academic years. Recipients enrolled in a program of remedial study conforming to the provisions of this chapter, approved by the commissioner in a degree granting institution, and intended to culminate in an undergraduate degree shall be considered as enrolled in a program normally requiring five years. No recipient enrolled in an approved vocational training program shall receive awards for more than eight semesters of part-time study or the equivalent of four academic years of part-time study.

c. No recipient shall receive awards for more than six semesters of full time study, or the equivalent of three academic years, for graduate study. No recipient shall receive awards for more than twelve semesters of part time graduate study as defined in subdivision one of this section, or the equivalent of six academic years of part time graduate study.

4. Every recipient shall receive an award equal to the amount of undergraduate tuition for residents of New York state charged by the state university of New York or actual tuition charged, whichever is less, for each semester, or the equivalent, of full time study, or a pro-rated amount for part-time study; provided, however, that such award shall not be reduced by any benefits available under the federal Montgomery GI Bill act of 1984 or the federal Pell grant program pursuant to section one thousand seventy-a of title twenty of the United States code.



669-B - Recruitment incentive and retention program for members of the New York state organized militia.

* 669-b. Recruitment incentive and retention program for members of the New York state organized militia. 1. The division of military and naval affairs is authorized, within amounts appropriated or otherwise lawfully available from any other source, to establish a recruitment incentive and retention program.

2. Definitions as used in this section:

a. The term "active member" shall mean a member of a federally recognized unit of the New York army national guard, New York air national guard, or New York naval militia who meets the minimum requirements for satisfactory active membership as set forth in the regulations of the United States departments of the army, navy and air force, as applicable, and the New York state division of military and naval affairs.

b. The term "degree producing curriculum" shall mean a series of courses programmed to culminate in a specific post-secondary degree or diploma when successfully completed.

c. The term "tuition" shall mean the total semester, quarter, or classroom hour cost of instruction to the student as periodically published in the catalogue of the institution, specifically excluding mandatory fees, book charges, and room and board.

d. The term "tuition benefit" shall mean the payment of whatever cost is attributable to the cost of tuition after the deduction of any other available educational grant aid, including the Army Continuing Education System (ACES) (AR-621-5 17 November 1993) and any successor Army regulations, that could defray such cost; however, specifically excluding the federal Montgomery GI Bill.

e. The term "part-time study" shall mean enrollment in an approved post-secondary degree program for at least six but less than twelve semester hours, or the equivalent per semester, or at least four but less than eight semester hours per quarter in an institution.

f. The term "institution" shall mean any institution of higher education recognized and approved by the regents or the university of the state of New York which provides a course of study leading to the granting of a post-secondary degree or diploma.

g. The term "legal resident" shall mean a person whose principal domicile is located within New York state in excess of one hundred eighty-six days per year; excepting active federal military duty.

3. Notwithstanding the provisions of any other general, special, or local law, rule, or regulation, any active member who has successfully completed advanced individual training or commissioning and other requirements of the division of military and naval affairs for tuition benefit eligibility shall be entitled to the tuition benefit provided by this section upon his or her enrollment in a degree producing curriculum in any institution.

4. Unless otherwise provided for in this section, eligibility for the tuition benefit provided by this section shall be determined by the education services offices of the division of military and naval affairs, which shall issue certificates of eligibility and promulgate such administrative rules and procedures as are necessary to implement the tuition benefit provided under this section. Such administrative rules and procedures shall include in the factors for the determination of eligibility for the tuition benefit provided by this section the fulfillment of the contractual obligation and commitments for service in the New York army national guard, New York air national guard and New York naval militia.

5. Any active member who currently possesses a baccalaureate degree or higher is ineligible for participation in the recruitment incentive program provided by this section.

5-a. Notwithstanding the provisions of subdivision three of this section, the adjutant general may, as defined in agency regulation, and within appropriated amounts, allow active members who have not completed basic or advanced individual training or commissioning to participate in the recruitment incentive program.

5-b. Notwithstanding the provisions of any other general, special or local law, rule or regulation, a recipient who has failed to successfully complete his or her term of enlistment, if such failure is not due to causes beyond his or her control as determined by the adjutant general or his designee, shall be ineligible to participate in the tuition benefit provided by this section. Monies expended by the administrating agency of such benefit shall be reimbursed to the state in the full amount by the former recipient within one year of termination of active membership.

5-c. Notwithstanding the provisions of any other general, special or local law, a recipient who has successfully completed his or her term of enlistment due to having served in a combat theater or combat zone of operations, shall be eligible to continue to participate in the tuition benefit provided by this section, if such recipient was enrolled in said benefit prior to deployment in a combat theater or combat zone of operations.

6. The tuition benefit provided by this section shall be restricted to legal residents of the state. The benefit may be used for either part-time or full-time study. No restriction as to sessions, student status, or space availability which does not apply to all students shall be placed by institutions upon recipients under this program.

7. Upon the recipient's attainment of a baccalaureate degree or cessation of status as an active member, whichever occurs first, the benefit provided by this section shall be discontinued. The tuition benefit provided by this section may be suspended at the direction of the division of military and naval affairs for a recipient's failure to maintain good military standing as an active member, for the failure to maintain good academic progress and program pursuit, or for the failure to maintain sufficient academic standing to retain eligibility for any other financial assistance the recipient may be receiving.

8. Unless otherwise provided for in this section, the tuition benefit shall be on the terms and conditions set by the division of military and naval affairs, provided that any such benefit shall not exceed an amount equal to the actual annual tuition charged to the recipient or the tuition charged by the state university of New York, whichever is less, offset by any financial assistance and any other resources available through the national guard or the division of military and naval affairs on behalf of the recipient, including the Army Continuing Education System (ACES) (AR-621-5 17 November 1993) and any successor Army regulations, and the total of all other state, federal, or other educational grant aid that is received or receivable by such student during the school year for which such benefit is applicable. For the purposes of this subdivision, benefits available under the federal Montgomery GI Bill act of 1984 shall not be considered as federal or other educational aid.

9. Any active member who is eligible for the tuition benefit provided by this section must apply for all other available state, federal, including the Army Continuing Education System (ACES) (AR-621-5 17 November 1993) and any successor Army regulations, or other educational grant aid at time of enrollment. The division of military and naval affairs shall access all financial assistance available on behalf of all such active members. Any grant aid or financial assistance received, excluding that of the Montgomery GI Bill Act of 1984, shall be utilized to offset the cost of tuition to the maximum extent possible, except that nothing shall require that aid or assistance received which may be used towards costs other than that of tuition shall be applied toward the cost of tuition.

10. The tuition benefit provided by this section shall be effective beginning with the school semester or quarter following its enactment into law.

* NB Repealed September 1, 2021



669-D - New York state math and science teaching incentive program.

669-d. New York state math and science teaching incentive program. 1. Eligibility. Notwithstanding subdivision five of section six hundred sixty-one of this part, undergraduate and/or graduate students who are matriculated in an approved undergraduate or graduate program at degree granting institutions leading to a career as a math or science teacher in secondary education shall be eligible for an award under this section, provided the applicant: (a) signs a contract with the corporation agreeing to teach in the classroom on a full-time basis for five years in the field of math or science in a school located within New York state providing secondary education recognized by the board of regents or the university of the state of New York; and (b) complies with the applicable provisions of this article and all requirements promulgated by the corporation for the administration of the program.

2. Within amounts appropriated therefor, awards shall be granted to applicants that the corporation has certified are eligible to receive such awards. Up to five hundred awards may be made to new recipients annually. Such awards shall be made to recipients after the successful completion of each academic year, as defined by the corporation.

3. An award shall entitle the recipient to annual payments for not more than four academic years of full-time undergraduate study and one academic year of full-time graduate study leading to certification as a classroom teacher in mathematics or science.

4. Recipients shall receive an annual payment for the successful completion of an academic year, equal to the annual tuition charged to state resident students attending an undergraduate program full-time at the state university of New York, or actual tuition charged, whichever is less.

5. The corporation shall convert to a student loan the full amount of the award given pursuant to this section, plus interest, according to a schedule to be determined by the corporation if: (a) two years after the completion of the degree program and receipt of initial certification it is found that a recipient is not teaching in the field of math or science in a school located within New York state providing secondary education recognized by the board of regents or the university of the state of New York; or (b) a recipient has not taught in the field of math or science in a school located within New York state providing secondary education recognized by the board of regents or the university of the state of New York for five of the seven years after the completion of the degree program and receipt of initial certification; or (c) a recipient fails to complete their degree program or changes majors to an undergraduate degree program other than in science or math; or (d) a recipient fails to receive or maintain their teaching certificate or license in New York state; or (e) a recipient fails to respond to requests by the corporation for the status of his or her academic or professional progress. The terms and conditions of this subdivision shall be deferred for any interruption in undergraduate or graduate study or employment as established by the rules and regulations of the corporation. Any obligation to comply with such provisions as outlined in this section shall be cancelled upon the death of the recipient. Notwithstanding any provisions of this subdivision to the contrary, the corporation is authorized to promulgate rules and regulations to provide for the waiver or suspension of any financial obligation which would involve extreme hardship.

6. The corporation is authorized to promulgate rules and regulations necessary for the implementation of the provisions of this section, including the criteria for the provision of awards on a competitive basis and the rate of interest charged for repayment of the student loan.



669-E - New York state science, technology, engineering and mathematics incentive program.

669-e. New York state science, technology, engineering and mathematics incentive program. 1. Undergraduate students who are matriculated in an approved undergraduate program leading to a career in science, technology, engineering or mathematics at a New York state public institution of higher education shall be eligible for an award under this section, provided the applicant: (a) graduates from a high school located in New York state during or after the two thousand thirteen--fourteen school year; and (b) graduates within the top ten percent of his or her high school class; and (c) enrolls in full-time study each term beginning in the fall term after his or her high school graduation in an approved undergraduate program in science, technology, engineering or mathematics, as defined by the corporation, at a New York state public institution of higher education; and (d) signs a contract with the corporation agreeing that his or her award will be converted to a student loan in the event the student fails to comply with the terms of this program as set forth in subdivision four of this section; and (e) complies with the applicable provisions of this article and all requirements promulgated by the corporation for the administration of the program.

2. Awards shall be granted beginning with the two thousand fourteen--two thousand fifteen academic year and thereafter to applicants that the corporation has determined are eligible to receive such awards. The corporation shall grant such awards in an amount equal to the amount of undergraduate tuition for residents of New York state charged by the state university of New York or actual tuition charged, whichever is less; provided, however, (i) a student who receives educational grants and/or scholarships that cover the student's full cost of attendance shall not be eligible for an award under this program; (ii) for a student who receives educational grants and/or scholarships that cover less than the student's full cost of attendance, such grants and/or scholarships shall not be deemed duplicative of this program and may be held concurrently with an award under this program, provided that the combined benefits do not exceed the student's full cost of attendance; and (iii) an award under this program shall be applied to tuition after the application of all other educational grants and scholarships limited to tuition and shall be reduced in an amount equal to such educational grants and/or scholarships. Upon notification of an award under this program, the institution shall defer the amount of tuition equal to the award. No award shall be final until the recipient's successful completion of a term has been certified by the institution.

3. An eligible recipient shall not receive an award for more than four academic years of full-time undergraduate study or five academic years if the program of study normally requires five years, excluding any allowable interruption of study.

4. The corporation shall convert to a student loan the full amount of the award given pursuant to this section, plus interest, according to a schedule to be determined by the corporation if: (a) a recipient fails to complete an approved undergraduate program in science, technology, engineering or mathematics or changes majors to a program of undergraduate study other than in science, technology, engineering or mathematics; or (b) upon completion of such undergraduate degree program a recipient fails to either (i) complete five years of continuous full time employment in the science, technology, engineering or mathematics field with a public or private entity located within New York state, or (ii) maintain residency in New York state for such period of employment; or (c) a recipient fails to respond to requests by the corporation for the status of his or her academic or professional progress. The terms and conditions of this subdivision shall be deferred for individuals who graduate with a degree in an approved undergraduate program in science, technology, engineering or mathematics and enroll on at least a half-time basis in a graduate or higher degree program or other professional licensure degree program until they are conferred a degree, and shall also be deferred for any interruption in undergraduate study or employment as established by the rules and regulations of the corporation. The terms and conditions of this subdivision may also be deferred for a grace period, to be established by the corporation, following the completion of an approved undergraduate program in science, technology, engineering or mathematics a graduate or higher degree program or other professional licensure degree program. Any obligation to comply with such provisions as outlined in this section shall be cancelled upon the death of the recipient. Notwithstanding any provisions of this subdivision to the contrary, the corporation is authorized to promulgate rules and regulations to provide for the waiver or suspension of any financial obligation which would involve extreme hardship.

5. The corporation is authorized to promulgate rules and regulations, and may promulgate emergency regulations, necessary for the implementation of the provisions of this section, including, but not limited to, the rate of interest charged for repayment of the student loan.



669-F - New York state masters-in-education teacher incentive scholarship program.

669-f. New York state masters-in-education teacher incentive scholarship program. 1. Eligibility. Students who are matriculated in an approved master's degree in education program at a New York state public institution of higher education leading to a career as a teacher in public elementary or secondary education shall be eligible for an award under this section, provided the applicant: (a) earned an undergraduate degree from a college located in New York state; (b) was a New York state resident while earning such undergraduate degree; (c) achieved academic excellence as an undergraduate student, as defined by the corporation in regulation; (d) enrolls in full-time study in an approved master's degree in education program at a New York state public institution of higher education leading to a career as a teacher in public elementary or secondary education; (e) signs a contract with the corporation agreeing to teach in a classroom setting on a full-time basis for five years in a school located within New York state providing public elementary or secondary education recognized by the board of regents or the university of the state of New York, including charter schools authorized pursuant to article fifty-six of this chapter; and (f) complies with the applicable provisions of this article and all requirements promulgated by the corporation for the administration of the program.

2. Within amounts appropriated therefor, awards shall be granted to applicants that the corporation has certified are eligible to receive such awards. Up to five hundred awards may be granted to new recipients annually. Such awards shall be granted upon successful completion of each term, as defined by the corporation.

3. An award shall entitle the recipient to annual payments for not more than two academic years of full-time graduate study leading to certification as an elementary or secondary classroom teacher.

4. The corporation shall grant such awards in an amount equal to the annual tuition charged to state resident students attending a graduate program full-time at the state university of New York, or actual tuition charged, whichever is less; provided, however, (i) a student who receives educational grants and/or scholarships that cover the student's full cost of attendance shall not be eligible for an award under this program; (ii) for a student who receives educational grants and/or scholarships that cover less than the student's full cost of attendance, such grants and/or scholarships shall not be deemed duplicative of this program and may be held concurrently with an award under this program, provided that the combined benefits do not exceed the student's full cost of attendance; and (iii) an award under this program shall be applied to tuition after the application of all other educational grants and scholarships limited to tuition and shall be reduced in an amount equal to such educational grants and/or scholarships. Upon notification of an award under this program, the institution shall defer the amount of tuition equal to the award. No award shall be final until the recipient's successful completion of a term has been certified by the institution. A recipient of an award under this program shall not be eligible for an award under the New York state math and science teaching incentive program.

5. The corporation shall convert to a student loan the full amount of the award granted pursuant to this section, plus interest, according to a schedule to be determined by the corporation if: (a) two years after the completion of the degree program and receipt of initial certification it is found that a recipient is not teaching in a public school located within New York state providing elementary or secondary education recognized by the board of regents or the university of the state of New York, including charter schools authorized pursuant to article fifty-six of this chapter; (b) a recipient has not taught in a public school located within New York state providing elementary or secondary education recognized by the board of regents or the university of the state of New York, including charter schools authorized pursuant to article fifty-six of this chapter, for five of the seven years after the completion of the graduate degree program and receipt of initial certification; (c) a recipient fails to complete his or her graduate degree program in education; (d) a recipient fails to receive or maintain his or her teaching certificate or license in New York state for the required period; or (e) a recipient fails to respond to requests by the corporation for the status of his or her academic or professional progress. The terms and conditions of this subdivision shall be deferred for any interruption in graduate study or employment as established by the rules and regulations of the corporation. Any obligation to comply with such provisions as outlined in this section shall be cancelled upon the death of the recipient. Notwithstanding any provisions of this subdivision to the contrary, the corporation is authorized to promulgate rules and regulations to provide for the waiver or suspension of any financial obligation which would involve extreme hardship.

6. The corporation is authorized to promulgate rules and regulations, and may promulgate emergency regulations, necessary for the implementation of the provisions of this section including, but not limited to, the criteria for the provision of awards on a competitive basis, and the rate of interest charged for repayment of the student loan.



669-G - The New York state achievement and investment in merit scholarship (NY-AIMS).

669-g. The New York state achievement and investment in merit scholarship (NY-AIMS). 1. Purpose. The New York state achievement and investment in merit scholarship (NY-AIMS) is hereby established for the purpose of granting merit based scholarship awards to New York state high school graduates who achieve academic excellence.

2. Eligibility. To be eligible for such awards, an applicant must have graduated from a New York state high school, enrolled in an approved undergraduate program of study in a New York state post-secondary institution beginning in the two thousand fifteen--two thousand sixteen academic year or thereafter, and achieved at least two of the following during high school:

a. graduated with a grade point average of 3.3 or above;

b. graduated with a "with honors" distinction on a New York state regents diploma or received a score of 3 or higher on two or more advanced placement examinations; or

c. graduated within the top fifteen percent of their high school class, provided that actual class rank may be taken into consideration.

3. Priority. a. Such awards shall be made to eligible applicants in the following priority:

(i) first, to applicants who have received payment of an award pursuant to this section in a prior year and remain in good academic standing; and

(ii) second, to applicants in descending order based on the unmet need to reach the full cost of attendance as indicated on the financial aid award letter.

However, in the program's first year, first priority shall be in accordance with subparagraph (ii) of this paragraph.

b. In the event that there are more applicants who have the same priority than there are remaining scholarships, the president shall distribute the remaining number of such scholarships by means of a lottery or other form of random selection.

c. In each year, the awards made shall be proportionate to the total applications received for students accepted for undergraduate study at public and private not-for-profit degree granting institutions.

4. Awards. Within amounts appropriated therefor, the president shall grant an annual award to eligible applicants on a competitive basis pursuant to subdivisions two and three of this section in the amount of five hundred dollars for not more than four academic years of undergraduate study, or five academic years, if the program of study normally requires five years as defined by the commissioner pursuant to article thirteen of this chapter. Up to five thousand awards may be granted to new recipients annually.

5. Offset. Such awards may be used to offset the applicant's total cost of attendance determined for federal Title IV student financial aid purposes.

6. Rules. The corporation is authorized to promulgate rules and regulations, and may promulgate emergency regulations, necessary for the implementation of the provisions of this section.






Sub Part 3 - (670 - 679) ACADEMIC PERFORMANCE AWARDS

670 - Regents college scholarships.

670. Regents college scholarships. 1. Number and certification. Twenty-five thousand regents college scholarships shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen to eligible students as certified to the president by the commissioner.

2. Duration. Each scholarship recipient shall receive an annual award for each of not more than four academic years of undergraduate study, or five academic years if a program of study normally requires five years as defined by the commissioner pursuant to article thirteen; provided, however, for the purposes of this section a student who is in his or her last term of eligibility and who need not take twelve or more credits or the equivalent thereof to complete the prescribed course of study of the institution such student is attending shall remain eligible for such award.

3. Amount. The president shall make awards in the following amounts:

(a) The annual award shall be one thousand dollars, but if the income exceeds one thousand eight hundred dollars, the award shall be reduced by one dollar for each ten dollars, or part thereof, of the excess, provided the minimum award shall be two hundred fifty dollars. If the annual amount of tuition and educational fees payable by the student is more than three hundred fifty dollars, the award shall not exceed the amount of such tuition and educational fees; if the amount of such tuition and educational fees is three hundred fifty dollars or less, the award shall not exceed three hundred fifty dollars.

(b) The annual award for any scholarship awarded pursuant to this section and effective subsequent to the nineteen hundred seventy-three--nineteen hundred seventy-four school year shall be two hundred fifty dollars. Provided, however, in the case of any student who has received an award effective with the nineteen hundred seventy-four--nineteen hundred seventy-five school year, if the award of two hundred fifty dollars when combined with any award made pursuant to the provisions of subdivision four of section six hundred sixty-seven of this article would be less than the total of the combined awards he might otherwise be entitled to receive pursuant to the provisions of paragraph (a) of this subdivision and of subdivision three of section six hundred sixty-seven, he shall be entitled to receive the combined amount computed pursuant to the provisions of paragraph (a) of this subdivision and of subdivision three of section six hundred sixty-seven.



670-A - Empire state scholarships of excellence.

670-a. Empire state scholarships of excellence. 1. Number and certification. One thousand empire state scholarships of excellence shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen of this chapter to eligible students certified to the president by the commissioner.

2. Duration. A scholarship shall entitle the recipient to an annual award for not more than four academic years of undergraduate study, or five academic years if the program of study normally requires five years as defined by the commissioner pursuant to article thirteen of this chapter.

3. Amount. The annual award shall be in the amount of two thousand dollars provided in no event shall the amount of the annual award exceed the recipient's cost of attendance at the institution attended. Cost of attendance shall mean tuition, required fees, laboratory and other instruction related expenses, books, transportation, room and board. The cost of attendance however shall be reduced by the amount the recipient shall receive or would be entitled to receive as a Pell grant pursuant to section one thousand seventy-a of title twenty of the United States Code. Anything in this article to the contrary notwithstanding, a recipient of an empire state scholarship of excellence may concurrently receive with such award any other academic or general award for which he or she may be eligible provided however in no event shall the combination of all such awards exceed the recipient's cost of attendance at the institution.



670-B - Scholarships for academic excellence.

670-b. Scholarships for academic excellence. 1. Number and certification. Five thousand scholarships shall be awarded in the nineteen hundred ninety-seven--ninety-eight academic year, and eight thousand scholarships shall be awarded in the nineteen hundred ninety-eight--ninety-nine academic year and thereafter. Such scholarships shall be allocated as provided in article thirteen of this chapter to eligible students certified to the president by the commissioner.

2. Duration. A scholarship shall entitle the recipient to an annual award for not more than four academic years of undergraduate study, or five academic years, if the program of study normally requires five years as defined by the commissioner pursuant to article thirteen of this chapter.

3. Amount. a. (i) For the nineteen hundred ninety-seven--ninety-eight academic year, there shall be two thousand scholarships in the amount of one thousand dollars each and there shall be three thousand scholarships in the amount of five hundred dollars each.

(ii) For the nineteen hundred ninety-eight--ninety-nine academic year and thereafter, there shall be two thousand scholarships in the amount of one thousand five hundred dollars each and there shall be six thousand scholarships in the amount of five hundred dollars each.

(iii) Notwithstanding any inconsistent provision of law, students awarded one thousand dollar scholarships in the nineteen hundred ninety-seven--ninety-eight academic year shall be entitled in the nineteen hundred ninety-eight--ninety-nine academic year and thereafter to an annual award of one thousand five hundred dollars.

b. In no event shall the amount of the annual award exceed the recipient's cost of attendance at the institution attended. Cost of attendance shall mean tuition, required fees, laboratory and other instruction related expenses, books, transportation, room and board. Anything in this article to the contrary notwithstanding, a recipient of a scholarship may concurrently receive with such award any other academic or general award for which he or she may be eligible provided however in no event shall a recipient be awarded a scholarship in any amount where the combination of all such awards would exceed the recipient's cost of attendance at the institution.



671 - Regents professional education in nursing scholarships.

671. Regents professional education in nursing scholarships. 1. Number and certification. Eight hundred regents professional education in nursing scholarships shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen to eligible students as certified to the president by the commissioner.

2. Duration. Each such scholarship shall entitle the recipient to an annual award for each year while enrolled in an approved course of study leading to registration as a professional nurse, but not exceeding the normal period of study required to complete the requirements for the program, as such approved courses and normal periods of study are defined by the commissioner pursuant to article thirteen.

3. Amount. The president shall make awards in the following amounts:

(a) The annual award shall be five hundred dollars, but if the income exceeds one thousand eight hundred dollars, the award shall be reduced by one dollar for each ten dollars, or part thereof, of the excess. The minimum award shall be two hundred dollars. If the annual amount of tuition and educational fees payable by the student is more than three hundred fifty dollars, the award shall not exceed the amount of such tuition and fees; if the amount of such tuition and educational fees is three hundred fifty dollars, or less, the award shall not exceed three hundred fifty dollars.

(b) The annual award for any scholarship awarded pursuant to this section and effective subsequent to the nineteen hundred seventy-three--nineteen hundred seventy-four school year shall be two hundred fifty dollars. Provided, however, in the case of any student who has received an award effective with the nineteen hundred seventy-four--nineteen hundred seventy-five school year, if the award of two hundred fifty dollars when combined with any award made pursuant to the provisions of subdivision four of section six hundred sixty-seven of this article would be less than the total of the combined awards he might otherwise be entitled to receive pursuant to the provisions of paragraph (a) of this subdivision and of subdivision three of section six hundred sixty-seven, he shall be entitled to receive the combined amount computed pursuant to the provisions of paragraph (a) of this subdivision and of subdivision three of section six hundred sixty-seven.



672 - Regents professional education in medicine or dentistry scholarships.

672. Regents professional education in medicine or dentistry scholarships. 1. Number and certification. One hundred regents professional education in medicine or dentistry scholarships shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen to eligible students as certified to the president by the commissioner.

2. Duration. Such scholarship shall entitle the recipient to an award for not more than four academic years while matriculated in an approved program, as defined by the commissioner pursuant to article thirteen.

3. Amount. The president shall make academic year awards in the amount of one thousand dollars, but if the income exceeds one thousand eight hundred dollars, the award shall be reduced by the amount of one dollar for each eight dollars, or part thereof, of the excess, except that in no event shall the award be less than three hundred fifty dollars. If the annual amount of tuition and educational fees payable by the student is more than three hundred fifty dollars, the award shall not exceed the amount of such tuition and fees.

4. The provisions of this section shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.



672-A - Regents professional education in optometry scholarships.

672-a. Regents professional education in optometry scholarships. 1. Number and certification. Five regents professional education in optometry scholarships shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen to eligible students as certified to the president by the commissioner.

2. Duration. Such scholarship shall entitle the recipient to an award for not more than four academic years while matriculated in an approved program, as defined by the commissioner pursuant to article thirteen.

3. Amount. The president shall make academic year awards in the amount of one thousand dollars, but if the income exceeds one thousand eight hundred dollars, the award shall be reduced by the amount of one dollar for each eight dollars, or part thereof, of the excess, except that in no event shall the award be less than three hundred fifty dollars. If the annual amount of tuition and educational fees payable by the student is more than three hundred fifty dollars, the award shall not exceed the amount of such tuition and fees.

4. The provisions of this section shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.



672-B - Regents professional education in veterinary medicine scholarships.

672-b. Regents professional education in veterinary medicine scholarships. 1. Number and certification. Ten regents professional education in veterinary medicine scholarships shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen to eligible students as certified to the president by the commissioner.

2. Duration. Such scholarship shall entitle the recipient to an award for not more than four academic years while matriculated in an approved program, as defined by the commissioner pursuant to article thirteen.

3. Amount. The president shall make academic year awards in the amount of one thousand dollars, but if the income exceeds one thousand eight hundred dollars, the award shall be reduced by the amount of one dollar for each eight dollars, or part thereof, of the excess, except that in no event shall the award be less than three hundred fifty dollars. If the annual amount of tuition and educational fees payable by the student is more than three hundred fifty dollars, the award shall not exceed the amount of such tuition and fees.

4. The provisions of this section shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.



673 - Regents physician shortage scholarships.

673. Regents physician shortage scholarships. 1. Number and certification. At least thirty percent of the total scholarships awarded each year under the provisions of section six hundred seventy-two shall be awarded to eligible students certified to the president by the commissioner.

2. Duration. Each such scholarship shall entitle the recipient to an award for not more than four academic years while matriculated in an approved program, as defined by the commissioner pursuant to article thirteen.

3. Amount. The president shall make academic year awards in amounts provided in this subdivision. The academic year award shall be four thousand dollars, but if the family income of an applicant exceeds six thousand dollars, the award shall be reduced by the amount of one dollar for each four dollars, or part thereof, of the excess, except that in no event shall the award be less than one thousand dollars.

4. The provisions of this section shall only apply to any recipient who receives his or her first award payment prior to the nineteen hundred eighty-five--nineteen hundred eighty-six academic year.



674 - Regents veterans with war service scholarships.

674. Regents veterans with war service scholarships. 1. Number and certification. Six hundred regents veterans with war service scholarships shall be awarded for study beginning with the college year nineteen hundred seventy-five--nineteen hundred seventy-six, to eligible students certified to the president by the commissioner.

2. Residence. Notwithstanding any provision of this article to the contrary, for such scholarship the only residence requirement for eligibility is that an applicant must have been a legal resident of New York state at the time of entry into the armed forces and must currently be a legal resident.

3. Duration. Each such scholarship shall entitle the recipient thereto to an annual award for each of four academic years of full-time or part-time study, as defined by the commissioner pursuant to article thirteen, at a college or at a business, professional, vocational, technical or trade school licensed or approved by the regents. If all of a scholarship holder's attendance is less than full-time, as so defined, payments may be made for a total period not to exceed five academic years.

4. Amount. Notwithstanding any provisions of this article to the contrary, the president shall make academic year awards in the amounts provided in this subdivision. The recipient shall be entitled to a maximum award of three hundred fifty dollars for each semester or term of full-time or part-time study, but not to exceed the cost of tuition and educational fees for such study. However, the aggregate award for a single academic year shall not exceed three hundred fifty dollars, or five hundred twenty-five dollars if the recipient is in continuous attendance during the entire academic year, including the summer term, and the total aggregate payment under this subdivision shall in no case exceed one thousand four hundred dollars.

5. Leave of absence. Notwithstanding any provision of the article to the contrary, if an award is paid the recipient under this subdivision for any semester, quarter or term of attendance during an academic year, then a leave of absence shall not be required for non-attendance during any part of the balance of such academic year.



675 - Empire state challenger scholarships for teachers.

675. Empire state challenger scholarships for teachers. 1. Number and certification. Three hundred twelve Empire state challenger scholarships for teachers shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen of this chapter to eligible students as certified to the president by the commissioner.

2. Duration. Such scholarship shall entitle the recipient to an annual award for not more than four academic years while matriculated in an approved program, as defined by the commissioner pursuant to article thirteen of this chapter. In order to be eligible for an award, a recipient must be enrolled in an approved program no later than the beginning of the junior year.

3. Amount. The president shall make academic year awards up to a maximum amount of three thousand dollars in reimbursement for tuition and fees. An award shall not exceed the amount of such tuition and fees.



676 - Empire state challenger fellowships for teachers.

676. Empire state challenger fellowships for teachers. 1. Number and certification. Two hundred full-time academic study fellowships and two hundred part-time academic study fellowships shall be awarded each year. All such fellowships shall be awarded to eligible students certified to the president by the commissioner pursuant to article thirteen of this chapter.

2. Duration. Each fellowship award pursuant to paragraph b or c of subdivision eight of section six hundred five of this chapter shall entitle the recipient to an award for one academic year of full-time study while matriculated in an approved graduate program, as defined by the commissioner pursuant to article thirteen of this chapter. Each fellowship awarded pursuant to paragraph d of subdivision eight of section six hundred five of this chapter shall entitle the recipient to an award for not more than two academic years of part-time study while matriculated in any approved graduate program, as defined by the commissioner pursuant to article thirteen of this chapter. No recipient shall receive an award subsequent to completion of an approved graduate program leading to permanent certification as a teacher in the field or fields for which the fellowship was awarded.

3. Amount. The president shall make full-time academic study awards up to a maximum annual amount of four thousand dollars. The president shall make part-time academic study awards up to a maximum annual amount of one thousand dollars. Awards shall not exceed the recipient's cost of attendance at the institution. Cost of the attendance shall mean tuition, required fees, laboratory and other instruction related expenses, books, transportation, room and board.



677 - Regents physician loan forgiveness program.

* 677. Regents physician loan forgiveness program. 1. Number and certification. Eighty regents physician loan forgiveness awards shall be awarded each year. Such awards shall be allocated as provided in article thirteen of this chapter to eligible physicians as certified to the president by the commissioner.

2. Calculation of award amounts. Each award shall consist of two consecutive annual loan forgiveness payments. Each of the annual payments shall be for an amount equal to the total of undergraduate and medical school student loan expense or ten thousand dollars whichever is less. The president shall be responsible for calculating the dollar amount of each award that eligibile candidates may receive from this program. For the purposes of this section, student loan expense shall mean the cumulative total of the annual student loans covering the cost of attendance at an undergraduate institution and/or medical school. Interest paid or due on student loans that an applicant has taken out for use in paying for such undergraduate and/or medical education shall be considered eligible for reimbursement under this program.

3. Award disbursement. a. Annual award disbursements shall be the responsibility of the president and shall occur prior to the beginning of each of the required terms of service as specified in the service contract. The board of trustees of the higher education services corporation shall adopt rules and regulations regarding criteria for determining successful completion of the service contract and any appeal process that may be required to implement this paragraph upon recommendation of the president in consultation with the commissioner.

b. The disbursement of the second annual award shall be dependent upon successful completion of the first year requirement of the service contract as defined by the president, as well as other criteria set forth in this section.

* NB Program terminates per Ch 31/85 17, as amended



677-A - Physician loan repayment program.

677-a. Physician loan repayment program. 1. Certification. Physician loan repayment awards shall be awarded each year. Such awards shall be allocated as provided in article nine of the public health law to eligible physicians as certified to the president by the commissioner of health.

2. Duration. Each award shall entitle the recipient to an annual award and a recipient shall be eligible for no more than two academic years and no more than four years in post-residency placement.

3. Calculation of award amounts. The president shall be responsible for calculating the dollar amount of each award that eligible candidates may receive from this program pursuant to section nine hundred three of the public health law. For the purposes of this section, student loan expense shall mean the cumulative total of the annual student loans covering the cost of attendance at an undergraduate institution and/or medical school. Interest paid or due on student loans that an applicant has taken out for use in paying for such undergraduate and/or medical education shall be considered eligible for reimbursement under this program.

4. Award disbursement. Annual award disbursements shall be the responsibility of the president.



678 - Regents health care professional opportunity scholarships.

* 678. Regents health care professional opportunity scholarships. 1. Number and certification. One hundred regents health career professional opportunity scholarships shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen of this chapter to eligible students as certified to the president by the commissioner.

2. Duration. Such scholarship shall entitle the recipient to an award for not more than four academic years while matriculated in an approved program, as defined by the commissioner pursuant to article thirteen of this chapter.

3. Amount. The president shall make academic year awards in amounts provided in this subdivision. The academic year award shall be ten thousand dollars per year, provided, however, that in no event shall the award exceed the actual costs of attendance. Costs of attendance shall include tuition, required fees, laboratory and other instruction related expenses, books, transportation, room and board.

* NB Scholarship terminates per ch 31/85 17, as amended



679 - Regents professional opportunity scholarships.

* 679. Regents professional opportunity scholarships. 1. Number and certification. Two hundred twenty regents professional opportunity scholarships shall be awarded each year. Such scholarships shall be allocated as provided in article thirteen of this chapter to eligible students as certified to the president by the commissioner.

2. Duration. No recipient shall be eligible to receive an award pursuant to this section for more than four academic years unless enrolled in a program of study recognized by the regents as normally requiring more than four years to complete.

3. Amount. The president shall make academic year awards in amounts provided in this subdivision. The academic year award shall be up to five thousand dollars provided however that if family income of the applicant exceeds an amount established by the regents and approved by the director of the division of the budget for an economically disadvantaged applicant, the award shall be reduced by the amount of one dollar for each four dollars, or part thereof, of the excess, provided, however, that in no event shall the award be less than one thousand dollars, and no award shall exceed the actual costs of attendance. Costs of attendance shall include tuition, required fees, laboratory and other instruction related expenses, books, transportation, room and board.

* NB Scholarship terminates per ch 31/85 17, as amended






Sub Part 4 - (679-A - 679-G) Other Awards

679-A - New York state licensed social worker loan forgiveness program.

679-a. New York state licensed social worker loan forgiveness program. 1. Purpose. The president shall grant student loan forgiveness awards for the purpose of increasing the number of social workers serving in critical human service areas. For the purposes of this section, the term "critical human service area" shall mean an area in New York state designated by the corporation, in consultation with a committee comprised of one representative each from the corporation, the department, the department of health, the department of mental hygiene, and the office of children and family services, provided that such areas shall include, but not be limited to, areas with a shortage of social workers in home care, health, mental health, substance abuse, aging, HIV/AIDS and child welfare concerns, or communities with multi-lingual needs.

2. Eligibility. To be eligible for an award pursuant to this subdivision, applicants shall (a) be licensed as a social worker pursuant to article one hundred fifty-four of this chapter; (b) comply with subdivisions three and five of section six hundred sixty-one of this part; and (c) have an outstanding student loan debt.

3. Priority. Such awards shall be made annually to applicants in the following priority:

(a) First priority shall be given to applicants who have received payment of an award pursuant to this section in a prior year and who, in the year prior to application, have provided social work services in (i) a critical human service area, or (ii) a previously designated critical human service area;

(b) Second priority shall be given to applicants who have not received payment of an award pursuant to this section in a prior year and who have provided social work services in a critical human service area in the year prior to such application; and

(c) Third priority shall be given to applicants who are economically disadvantaged as defined by the corporation.

4. Awards. The corporation shall grant awards in the value of six thousand five hundred dollars to individuals who have provided full-time social work services in a critical human service area in the year prior to such application, provided that no recipient shall receive an award that exceeds the total remaining balance of the student loan debt and that no recipient shall receive cumulative awards, pursuant to this section, in excess of twenty-six thousand dollars. Awards shall be within the amounts appropriated for such purpose and based on availability of funds.

5. Rules and regulations. The corporation is authorized to promulgate rules and regulations necessary for the implementation of the provisions of this section. In the event that there are more applicants who have the same priority, as provided in subdivision three of this section, than there are remaining awards, the corporation shall provide in regulation the method of distributing the remaining number of such awards, which may include a lottery or other form of random selection.



679-B - Primary care practitioner scholarship program.

* 679-b. Primary care practitioner scholarship program. 1. Certification. Primary care practitioner scholarships may be awarded annually, subject to the availability of funds therefor. Such awards shall be allocated pursuant to section nine hundred four of the public health law, to eligible students certified to the president by the commissioner of health.

2. Duration. Each scholarship shall entitle the recipient to an annual award and a recipient shall be eligible for no more than the equivalent of two academic years based on full-time study.

3. Calculation of award amounts. The president shall make annual awards of up to fifteen thousand dollars, but in no event shall the award exceed cost of attendance at the institution. Cost of attendance shall mean tuition, required fees, books, transportation, room and board.

4. Award disbursement. Annual award disbursements shall be the responsibility of the president.

* NB Terminated July 18, 1996



679-C - Senator Patricia K. McGee nursing faculty scholarship program.

679-c. Senator Patricia K. McGee nursing faculty scholarship program. 1. Purpose:

a. The president shall grant scholarship awards for the purpose of increasing the number of educators and adjunct clinical faculty teaching in the field of nursing education in New York state. Such awards shall be made on a competitive basis, as promulgated by the corporation through rules and regulations to applicants who are registered professional nurses and are enrolling in an approved program to obtain a master's degree in nursing or a doctoral degree that will qualify them as nursing faculty or adjunct clinical faculty.

b. To be eligible for an award pursuant to this subdivision, applicants shall (1) be a licensed registered nurse in New York state; (2) enroll in a master's degree program in nursing or doctoral degree program that will qualify them as nursing faculty or adjunct clinical faculty in New York state; (3) agree to practice in New York state as nursing faculty upon completion of such degree program; and (4) comply with subdivisions three and five of section six hundred sixty-one of this part.

2. Award conditions and requirements. Scholarships shall be awarded on a competitive basis as promulgated by the corporation through rules and regulations to applicants whom the corporation has certified are eligible to receive such awards; and who agree to provide not less than twelve academic credit hours or its equivalent as nursing faculty or clinical teaching service for the duration of at least four years upon completion of the degree program.

3. Amount. The corporation shall grant such awards within the amounts appropriated for such purpose and based on availability of funds according to a schedule to be determined by the corporation in an amount:

a. equal to the tuition charged to state resident students attending a master's degree program in nursing or doctoral degree program that will qualify them as nursing faculty or adjunct clinical faculty at the state university of New York; the average mandatory fees charged at the state university of New York, or the actual tuition and fees charged to the recipient, whichever is less; and the average non-tuition cost of attendance, as determined by the corporation and as approved by the director of the budget, for a student at the state university of New York or actual non-tuition cost of attendance at such institution, whichever is less, provided that the scholarship shall not exceed an amount that is equal to the total cost of attendance determined for federal Title IV student financial aid purposes, less all other scholarships and grants provided by New York state, other states, the federal government, or other governments, and the amount of educational benefits paid under any program that would duplicate the purposes of this program, provided that any scholarships or grants provided to a recipient by the institution which are intended to fund any portion of the difference between the annual state award and the actual costs of attendance at any such institution shall not be considered to duplicate the purposes of this program.

b. The total cost of the Senator Patricia K. McGee nursing faculty scholarship program shall not exceed an annual cost of two million dollars, and no annual award shall exceed twenty thousand dollars.

4. Other awards. Award recipients shall be eligible to apply for other awards.

5. Penalties for noncompliance. a. The corporation shall convert to a student loan the full amount of the award given pursuant to this section, plus interest, according to a schedule to be determined by the corporation if: (1) three years after the completion of the degree program it is found that an applicant did not begin to provide nursing faculty or clinical nurse faculty services; (2) if such applicant does not provide nursing faculty or clinical nursing faculty services for four years within seven years of the completion of the master's degree program in nursing or doctoral degree; or (3) the student fails to receive a master's degree in nursing or doctoral degree that will qualify them as nursing faculty or adjunct clinical faculty within the three years of receiving the award. The terms and conditions of this subdivision shall be deferred for any interruption in graduate or doctoral study or employment as established by the rules and regulations of the corporation. Any obligation to comply with such provisions as outlined in this section shall be cancelled upon the death of the recipient. Notwithstanding any provisions of this subdivision to the contrary, the corporation is authorized to promulgate rules and regulations to provide for the waiver or suspension of any financial obligation which would involve extreme hardship.

b. The rate of interest charged for repayment of the student loan shall be determined pursuant to rules and regulations promulgated by the corporation.



679-D - New York state nursing faculty loan forgiveness incentive program.

679-d. New York state nursing faculty loan forgiveness incentive program. a. Purpose. (1) The president shall grant student loan forgiveness awards for the purpose of increasing the number of educators and adjunct clinical faculty teaching in the field of nursing education in New York state. Such awards shall be made on a competitive basis as promulgated by the corporation through rules and regulations, to applicants who are registered professional nurses with previous clinical experience in nursing who have completed a masters program in nursing or doctoral degree that qualified them as nursing faculty or adjunct clinical faculty.

(2) To be eligible for an award pursuant to this subdivision, applicants shall (i) be licensed as a registered professional nurse; (ii) have an outstanding student loan debt from a nursing degree program acquired on or after January first, two thousand one; (iii) have a master's degree in nursing or doctoral degree that qualified them as nursing faculty or adjunct clinical faculty; (iv) be employed as a faculty member at a nursing school located in New York state; and (v) comply with subdivisions three and five of section six hundred sixty-one of this part.

(3) An award of eight thousand dollars shall be made annually to recipients who have provided classroom or clinical instruction of not less than twelve academic credit hours, or its equivalent, as nursing faculty or in clinical teaching service in the academic year preceding the granting of the award, provided that no recipient shall receive cumulative awards, pursuant to this section, in excess of forty thousand dollars.

(4) Other awards. Award recipients shall be eligible to apply for other awards.

b. Duration. Loan forgiveness awards shall be made annually to applicants whom the corporation has certified are eligible to receive such awards and have provided nursing faculty or clinical nurse faculty services required pursuant to this article; provided that no award shall be granted for more than five years.

c. Amount. The corporation shall grant such awards within the amounts appropriated for such purpose and based on availability of funds in an amount not to exceed the total cost of the student loan debt.



679-E - New York state district attorney and indigent legal services attorney loan forgiveness program.

679-e. New York state district attorney and indigent legal services attorney loan forgiveness program. 1. Purpose. The president shall grant student loan forgiveness awards for the purpose of increasing the number of experienced attorneys serving in the position of district attorney or indigent legal services attorney in the counties of the state.

2. Definitions. a. (i) "Eligible attorney" means an attorney, who is a resident of and is admitted to practice law in New York state, who is employed full-time as either a district attorney, as defined in subparagraph (ii) of this paragraph, or an indigent legal services attorney, as defined in subparagraph (iii) of this paragraph, who is admitted to practice law in this state for not more than eleven years or who was within the eligible period as defined in paragraph b of this subdivision during the time for which such person is seeking a student loan expense grant. Notwithstanding the foregoing, an eligible attorney shall include those district attorney applicants who were awarded program eligibility and who provided qualified service between April first, two thousand eight and March thirty-first, two thousand eleven; such an eligible attorney shall remain eligible to participate in the program provided they are within an eligible period measured from six years from the date which such attorney was first employed as a district attorney.

(ii) "District attorney" means the district attorney of one of the counties of the state or an employee of the office of any such district attorney.

(iii) "Indigent legal services attorney" means an attorney who is an employee of (A) any agency designated by subdivisions one and two of section seven hundred twenty-two of the county law, who is engaged in the practice of criminal law on behalf of persons charged with a crime who are financially unable to obtain counsel; (B) a not-for-profit corporation that is exempt from the payment of federal income taxes pursuant to section 501(c)(3) of the internal revenue code and established for the purpose of providing legal services that include civil legal services to persons within New York state who are financially unable to obtain counsel; or (C) an agency specified in clause (A) of this subparagraph and/or a corporation specified in clause (B) of this subparagraph and who provides a combination of the civil and criminal services specified therein.

b. "Eligible period" means the six-year period after completion of the third year and before the commencement of the tenth year of employment as an eligible attorney. For purposes of this section, all periods of time during which an admitted attorney was employed as an eligible attorney and all periods of time during which a law school graduate awaiting admission to the New York state bar was employed by a prosecuting or criminal defense agency as permitted by section four hundred eighty-four of the judiciary law shall be combined.

c. "Student loan expense" means the total loan balance required to be paid by the eligible attorney on the cumulative total of the attorney's outstanding student loans covering his or her cost of attendance at an undergraduate institution and/or law school, at the time of the attorney's first application for reimbursement. Interest paid or due on such loans shall be considered eligible for reimbursement under this program. For purposes of this calculation, the amount of the student loan expenses shall be reduced by any grants, loan forgiveness, or similar reductions to the attorney's indebtedness that the attorney has received or shall receive, including, but not limited to, law school loan forgiveness and public service scholarships.

d. "Year of qualified service" means the twelve month period measured from the anniversary of the attorney's employment as an eligible attorney, or as a law school graduate awaiting admission to the New York state bar employed by a prosecuting or criminal defense agency as permitted by section four hundred eighty-four of the judiciary law, adjusted for any interruption in employment. Any period of temporary leave from service taken by an eligible attorney shall not be considered in the calculation of qualified service. However, the period of temporary leave shall be considered an interruption in employment and the calculation of the time period of qualified service shall recommence when the eligible attorney returns to full time service.

3. Awards. a. An eligible attorney may apply for reimbursement after the completion of each year of qualified service provided however that reimbursement to each eligible attorney shall not exceed three thousand four hundred dollars, per qualifying year, subject to appropriations available therefor. The president may establish: (i) an application deadline and (ii) a method of selecting recipients if in any given year there are insufficient funds to cover the needs of all the applicants. Awards shall be within the amounts appropriated for such purpose and based on availability of funds.

b. An eligible attorney may apply after the completion of the fourth year of qualified service, and annually thereafter after the completion of the fifth through ninth year of qualified service, and may seek a student loan expense grant for only the previous year of qualified service within the time periods prescribed by the president. An eligible attorney may receive student loan expense grants for no more than six years of qualified service within an eligible period.

4. Rules and regulations. The president shall promulgate rules and regulations for the administration of this program. The president may promulgate rules and regulations to delegate to the entities employing the eligible attorneys the responsibility to certify the employment status and the student loan balance of the applicants.



679-F - New York state young farmers loan forgiveness incentive program.

679-f. New York state young farmers loan forgiveness incentive program. 1. Purpose. The president shall grant student loan forgiveness awards for the purpose of alleviating the burden of student loan debt for young farmers. Such awards shall be made on a competitive basis, in accordance with rules and regulations promulgated by the corporation for such purposes, to applicants who meet the eligibility criteria. Such rules and regulations shall include provisions for the consideration of applicants who are economically disadvantaged.

2. Eligibility. To be eligible for an award pursuant to this section, applicants shall: (a) have graduated and obtained a degree from an approved New York state college or university; (b) have an outstanding student loan debt from obtaining such degree; (c) operate a farm in New York state on a full-time basis; (d) agree to operate such farm for the duration of no less than five years; (e) apply for this program within two years of college graduation; and (f) comply with subdivisions three and five of section six hundred sixty-one of this part.

3. Awards. No greater than ten awards shall be granted to qualified applicants in the amount of up to ten thousand dollars per year, per applicant, not to exceed a duration of five years and not to exceed the total amount of such applicant's student loan debt. The corporation shall grant such awards within amounts appropriated for such purposes and based on the availability of funds. No one applicant shall receive more than a total of fifty thousand dollars upon the end of a five year period.

4. Priority. First priority shall be given to applicants who are completing the second, third, fourth or fifth year of full-time farm operation and are re-applying to receive an award under this program. Second priority shall be given to an applicant who can demonstrate economic need but did not receive an award during the first year of this program's operation. If larger numbers of applicants are eligible pursuant to this subdivision than funds available, applicants shall be chosen pursuant to rules and regulations promulgated by the corporation. Provided, however, that each applicant chosen shall receive an award of up to ten thousand dollars in each year such applicant is accepted into the program.



679-G - New York state get on your feet loan forgiveness program.

679-g. New York state get on your feet loan forgiveness program. 1. Purpose. The president shall grant student loan forgiveness awards for the purpose of alleviating the burden of federal student loan debt for recent New York state college graduates.

2. Eligibility. To be eligible for an award pursuant to this section, an applicant shall: (a) have graduated from a high school located in New York state or attended an approved New York state program for a state high school equivalency diploma and received such high school equivalency diploma; (b) have graduated and obtained an undergraduate degree from a college or university with its headquarters located in New York state in or after the two thousand fourteen--fifteen academic year; (c) apply for this program within two years of obtaining such degree; (d) be a participant in a federal income-driven repayment plan whose payment amount is generally ten percent of discretionary income; (e) have income of less than fifty thousand dollars; (f) comply with subdivisions three and five of section six hundred sixty-one of this part; and (g) work in New York state, if employed. For purposes of this program, "income" shall be the total adjusted gross income of the applicant and the applicant's spouse, if applicable.

3. Awards. An applicant whose annual income is less than fifty thousand dollars shall be eligible to receive an award equal to one hundred percent of his or her monthly federal income-driven repayment plan payments for twenty-four months of repayment under the federal program. Provided, however, that the awards granted under this section shall be deferred for a recipient who has been granted a deferment or forbearance under the federal income-driven repayment plan. Upon completion of such deferment or forbearance period, such recipient shall be eligible to receive an award for the remaining time period under this subdivision. A recipient who is not a resident of New York state at the time any payment is made under this program shall be required to refund such payments to the state. The corporation shall be authorized to recover such payments in accordance with rules and regulations promulgated by the corporation. A student who is delinquent or in default on a student loan made under any statutory New York state or federal education loan program or has failed to comply with the terms of a service condition imposed by an award made pursuant to this article or has failed to repay an award shall be ineligible to receive an award under this program until such delinquency, default or failure is cured.

4. Rules and regulations. The corporation is authorized to promulgate rules and regulations, and may promulgate emergency regulations necessary for the implementation of the provisions of this section.









Part 3 - (680 - 683-B) STUDENT LOANS

680 - Powers and duties.

680. Powers and duties. 1. In furtherance of the purposes set forth in this article, the corporation, acting by and through its board, shall have the following additional powers:

a. To lend money in compliance with applicable federal law and regulation, and upon such terms as the board may prescribe (1) to persons who are attending or plan to attend colleges or career education institutions in this state or (2) to persons who are residents of this state and who are attending or plan to attend colleges or career education institutions outside the state or (3) to persons on behalf of eligible dependents who are attending or plan to attend colleges or career education institutions in the state or (4) to persons who are residents of this state on behalf of eligible dependents who are attending or plan to attend colleges or career education institutions outside the state; and

b. To guarantee the loan of money in compliance with applicable federal law and regulation, and upon such terms as the board may prescribe by banks, savings banks, savings and loan associations, pension funds, credit unions, colleges, career education institutions, and insurance companies (1) to persons who are attending or plan to attend colleges or career education institutions in this state or (2) to persons who are residents of this state and who are attending or plan to attend colleges or career education institutions outside the state or (3) to persons on behalf of eligible dependents who are attending or plan to attend colleges or career education institutions in the state or (4) to persons who are residents of this state on behalf of eligible dependents who are attending or plan to attend colleges or career education institutions outside the state. Loans under this paragraph are made under the authority of the federal student aid programs; and

c. To enter into cooperative agreements, subject to the approval of the board of trustees and the director of the budget, with other entities, including, but not limited to, other states, the federal government, and post-secondary institutions, to establish, administer, and operate federal student aid programs. Notwithstanding the provisions of paragraphs a and b of this subdivision, the corporation is authorized, pursuant to such cooperative agreements, to provide federal student aid services to students and families who are not residents of New York state.

2. The board shall adopt rules and regulations, consistent with federal and state law, governing the programs administered by the corporation pursuant to this part including, but not limited to the application, granting, payment and repayments of loans made or guaranteed by the corporation. Further, the board shall adopt rules and regulations consistent with federal and state law governing the participation of a college or career education institution in the programs established by this part, including procedures for the limitation, suspension or termination of such participation after notice and opportunity for a hearing, due to the violation or failure to carry out any rule or regulation prescribed by the board.

3. The president of the higher education services corporation shall ensure that information regarding training, employment services and employment opportunities, including opportunities for programs available without cost through the job opportunities and basic skills program, is provided to any person determined to be a recipient of public assistance. The commissioner of social services shall ensure that such information is made available to the higher education services corporation.



681 - Capacity of minors.

681. Capacity of minors. Any person otherwise qualifying for a loan from the corporation, or qualifying for a loan guaranteed by the corporation, shall not be disqualified by reason of his being under the age of eighteen years and for the purposes of applying for, receiving and repaying such a loan any such person shall be deemed to have full legal capacity to act; provided, however, that the signature of both parents of an applicant not meeting emancipated status requirements shall be required for the purposes of receiving such a loan unless the president determines in accordance with rules and regulations to be promulgated by the board that unusual family circumstances preclude the availability of such signatures.



681-A - Guaranteed student loans; special requirements.

681-a. Guaranteed student loans; special requirements. 1. As used in this section:

(a) "Federal guaranteed student loan program" shall mean the program of the United States government making low interest loans available to students or parents of students to pay for their cost of attending post-secondary institutions established under Title IV, Part B of the Higher Education Act of nineteen hundred sixty-five, as amended, or any successor statute.

(b) "Guaranteed student loan" shall mean a loan made by a lender to a student who is resident of and is attending an institution in this state or a parent of such a student under and pursuant to the federal guaranteed student loan program.

(c) "Lender" shall mean a bank, savings and loan association, credit union, pension fund, insurance company, school or state lending agency participating in such federal guaranteed student loan program.

(d) "Guarantee agency" shall mean any state agency or not-for-profit corporation which has entered into an agreement with the United States secretary of education to guarantee loans made under the federal guaranteed student loan program and which guarantees loans made to residents of this state attending institutions in this state.

(e) "Institution" shall mean any post-secondary institution, including a vocational school, participating in the federal guaranteed student loan program.

2. (a) Any individual, institution, lender or guarantee agency which shall provide a student with an application for a guaranteed student loan shall advise the student prior to his or her execution of such application that it is for such a loan. Any application for such a loan provided to a student shall contain, on its face in bold faced, sixteen point size print, the following statement: "This is an application for a guaranteed student loan. The money loaned to you must be repaid by you in full, with interest, in accordance with the terms of the loan. Failure to repay the loan can adversely affect your credit and result in legal action against you."

3. No institution shall accept from a student an application for a guaranteed student loan if the name of the lender is not prominently set forth in the application.

4. An institution shall not require a student to make an application for a guaranteed student loan to a particular lender or otherwise select for the student such lender. An institution may recommend a lender, however, in such case, at such time it shall deliver to the student a statement supplied by the president as to the student's right and ability to obtain such loan from other lenders and as to the insurance premiums charged by guarantee agencies on such loans.

5. The corporation, pursuant to its authority to coordinate the state's administrative effort in student financial aid and loan programs with those of other levels of government shall develop and maintain records of the guaranteed student loans made by lenders to students who are residents of the state attending institutions in this state which are guaranteed by guarantee agencies other than the corporation. It shall obtain and collect from other guarantee agencies, at such times and in such form as the president shall determine, information as to such guaranteed student loans which shall include the following: (i) the number and total dollar amount of such loans made during the period reported, shown by lender and by institution; (ii) the number and total dollar amount of loans made to students while attending institutions in this state which were purchased in default during the period reported, shown by lender and by institution; and (iii) the current default rate for such loans by lender and by institution.

6. Where a violation of this section by a guarantor or an institution other than a public institution of higher education is alleged to have occurred, the attorney general may apply in the name of the people of the state of New York to the supreme court of the state of New York within the judicial district in which such violations are alleged to have occurred, on notice of five days, for an order enjoining or restraining commission or continuance of the alleged unlawful acts. In any such proceeding, the court may impose a civil penalty in an amount not to exceed five thousand dollars. Enforcement of any violation by a public institution shall be as otherwise authorized by law.



683-A - Sale of student loan; notification to borrower.

683-a. Sale of student loan; notification to borrower. 1. "Banking institution" as used in this section shall mean and include all banks, trust companies, savings banks, savings and loan associations, credit unions and foreign banking corporations whether incorporated, chartered, organized or licensed under the laws of this state or any other state or the United States.

2. "Lender" as used in this section shall mean and include:

(a) a national or state chartered bank, mutual savings bank, savings and loan association, or credit union that:

(1) is subject to examination and supervision in its capacity as a lender by an agency of the United States or of the state in which its principal place of operation is established; and

(2) does not make or hold loans to students under the federal guaranteed student loan program that total more than one-half of its consumer credit loan dollar volume, including home mortgages, unless it is a bank that is wholly owned by a state; or

(b) a pension fund as defined in the federal employees retirement income security act; or

(c) an insurance company that is subject to examination and supervision by an agency of the United States or a state; or

(d) in any state, a single agency of the state or a single private nonprofit agency designated by the state; or

(e) for purposes only of purchasing and holding loans made by other lenders under the federal guaranteed student loan program, the student loan marketing association or an agency of any state functioning as a secondary market.

3. "Guaranteed education loan" as used in this section shall mean and include any loan made for the purpose of financing higher education which is made under the authority of Part B of Title IV of the Higher Education Act of 1965 or under the authority of section six hundred eighty of this chapter.

4. Any banking institution or other eligible lender as such terms are defined in this section which sells a student loan held by it to the federal student loan marketing association in the manner authorized by the federal guaranteed student loan program and applicable provisions of federal law shall be required to provide written notification of such sale to the student borrower by mail not later than the fifteenth day next succeeding the date of such sale.

5. Whenever a banking institution or other eligible lender as such terms are defined in this section sells a guaranteed education loan to another banking institution or eligible lender, such selling institution shall notify the borrower in writing within fifteen days of such sale. Such notice shall include the name and address of the institution which has purchased such loan. The selling institution shall also notify the New York state higher education services corporation or other guarantor of such sale. Notice shall include:

(a) the name and address of the institution which has purchased the loan; and

(b) the name, address and social security number of the borrower and the borrower's account number.



683-B - Information furnished by the state tax commission and the comptroller.

683-b. Information furnished by the state tax commission and the comptroller. Information furnished to the New York state higher education services corporation by the state tax commission and the comptroller under or as a result of the agreement authorized by section one hundred seventy-one-d of the tax law shall be considered confidential and shall not be disclosed except to such federal department or agency entitled to such information because such disclosure is necessary for the proper administration of this part.






Part 4 - (686 - 689-A) MISCELLANEOUS PROVISIONS

686 - Dissolution of corporation.

686. Dissolution of corporation. The corporation and its corporate existence shall continue until terminated by law upon a finding that there no longer exists any need for such a corporation; provided, however, that no such law shall take effect so long as the corporation shall have notes or other obligations outstanding. For the purpose of this section, any appropriation or advance made to the corporation by the state, which has not been repaid, shall not be deemed to be an outstanding obligation of the corporation. Upon the dissolution of the corporation or the cession of its activities all the property and moneys of such corporation shall be disposed of in a manner provided by such law.



687 - Separability.

687. Separability. If any clause, sentence, subdivision, paragraph, section or part of this article be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the controversy in which said judgment shall have been rendered.



688 - Construction.

688. Construction. To the extent that the provisions of this article are inconsistent with the provisions of any other general or special law, rule, regulation or charter, the provisions of this article shall be controlling.



689 - Transfer of officers and employees.

689. Transfer of officers and employees. 1. Officers and employees of state departments and agencies may be transferred to the corporation and officers and employees of the corporation may be transferred to state departments and agencies without examination and without loss of any civil service status or rights. No such transfer may, however, be made except with the approval of the head of the state department or division involved and the director of the budget and the president of the corporation and in compliance with the rules and regulations of the state civil service commission.

2. Promotions from positions in state departments and agencies to positions in the corporation, and vice versa, may be made from interdepartmental promotion lists resulting from promotion examinations in which both employees of the corporation and employees of the state are eligible to participate.

3. In computing seniority for purposes of promotion or for purposes of suspension or demotion upon the abolition of positions in the service of the corporation or in the service of the state, in the case of an employee of the corporation a period of prior employment in the service of the state shall be counted in the same manner as though such period of employment had been in the service of the corporation, and in the case of an employee of the state a period of prior employment in the service of the corporation shall be counted in the same manner as though such period of employment had been in the service of the state. For the purposes of the establishment and certification of preferred lists, employees suspended from the corporation shall be eligible for reinstatement in the service of the state, and employees suspended from the service of the state shall be eligible for reinstatement in the service of the corporation, in the same manner as though the corporation were a department of the state.



689-A - Tuition credits.

* 689-a. Tuition credits. 1. The New York state higher education services corporation shall calculate a tuition credit for each resident undergraduate student who has filed an application with such corporation for a tuition assistance program award pursuant to section six hundred sixty-seven of this article, and is determined to be eligible to receive such award, and is also enrolled in a program of undergraduate study at a state operated or senior college of the state university of New York or the city university of New York where the annual resident undergraduate tuition rate will exceed five thousand dollars. Such tuition credit shall be calculated for each semester, quarter or term of study that tuition is charged and tuition for the corresponding semester, quarter or term shall not be due for any student eligible to receive such tuition credit until such credit is calculated, the student and school where the student is enrolled is notified of the tuition credit amount, and such tuition credit is applied toward the tuition charged.

2. Each tuition credit pursuant to this section shall be an amount equal to the product of the total annual resident undergraduate tuition rate minus five thousand dollars then multiplied by an amount equal to the product of the total annual award for the student pursuant to section six hundred sixty-seven of this article divided by an amount equal to the maximum amount the student qualifies to receive pursuant to clause (A) of subparagraph (i) of paragraph a of subdivision three of section six hundred sixty-seven of this article.

* NB Repealed July 1, 2017






Part 5 - (690 - 694-B) THE NEW YORK HIGHER EDUCATION LOAN PROGRAM

690 - Definitions.

690. Definitions. As used in this part, the following terms shall have the following meanings unless otherwise specified:

1. "Education loan" shall mean any loan that is made under this program to finance or refinance higher education expenses at an eligible college.

2. "Eligible borrower" or "borrower" shall mean (i) a student who is a resident of New York state attending, or accepted for enrollment at, an eligible college, or (ii) the parent, legal guardian, or sponsor, as defined by the corporation in regulation, of a student attending, or accepted for enrollment at, an eligible college who is a resident of New York state, and who obtains an education loan from a lending institution to pay for or finance higher education expenses under this program.

3. "Eligible college" shall mean a post-secondary institution, located within New York state, eligible for funds under Title IV of the Higher Education Act of nineteen hundred sixty-five, as amended, or successor statute offering a two-year, four-year, graduate or professional degree granting or certificate program.

4. "Eligible co-signer" shall mean a parent, legal guardian or otherwise credit worthy individual over twenty-one years of age who satisfies applicable credit criteria approved by the corporation and is a resident of New York state.

5. "Higher education expenses" shall mean the cost of attendance at an eligible college and shall include tuition and fees, books, room and board, and other educationally related expenses, as determined by the corporation.

6. "Holder" shall mean, with respect to an education loan: (i) a lender; (ii) a public benefit corporation authorized to finance the purchase or making of education loans pursuant to the public authorities law; or (iii) any assignee of such lender or public benefit corporation.

7. "Lending institution" or "lender" shall mean any entity that itself or through an affiliate originates education loans, other than an entity authorized to finance the purchase or making of education loans through the issuance of bonds pursuant to the public authorities law.

8. "Program" shall mean the New York Higher Education Loan Program established by this article.

9. "Student" shall mean any individual who is enrolled at least half-time, as defined by the commissioner, in a two year, four year, graduate or professional degree granting or certificate program at an eligible college.



691 - Powers and duties.

691. Powers and duties. In furtherance of the purposes set forth in this part, the corporation shall have the following additional powers and duties:

1. To market, originate, disburse, service, collect, administer, guarantee, secure, finance, and purchase education loans not in default status made under this program or contract for these services.

2. To purchase defaulted education loans made under this program.

3. To establish and maintain one or more default reserve funds and accounts within such funds, in accordance with the terms of this program.

4. To develop and administer or contract to administer one or more financial literacy programs.

5. To provide or contract to provide default aversion services.

6. To establish criteria for eligible colleges, lenders, and other entities such as, but not limited to, servicers, and to enter into participation agreements with any such eligible colleges, lenders, and other entities and any entity authorized to finance the purchase or making of education loans through the issuance of bonds pursuant to the public authorities law, and any subsequent purchaser of education loans made under this program.

7. To establish criteria for all lender underwriting, education loan purchases, servicing and default insurance payments.

8. To establish criteria for the distribution of education loans made under this program.

9. To audit lenders, servicers, holders, and eligible colleges for program compliance.

10. To adopt rules and regulations to implement this program.



692 - Education loans; special requirements.

692. Education loans; special requirements. In any year in which fixed rate education loans are to be acquired using the proceeds of bonds issued by the state of New York mortgage agency or other public benefit corporation authorized to issue bonds for the purposes of this program, preference shall be given to education loans made to eligible borrowers for the benefit of students who demonstrate financial need based on such student's family gross income, pursuant to rules and regulations promulgated by the corporation after consultation with the state of New York mortgage agency or other public benefit corporation authorized to issue bonds for the purposes of this program. 1. Terms and conditions. (a) eligible borrowers shall apply for education loans under this program on forms prescribed by the corporation;

(b) except as may be provided by regulation, a student for whom an education loan is made shall be required to first apply for and exhaust: (i) their maximum eligibility of loans under the Federal Family Education Loan Program (FFELP) and the Federal Direct Student Loan Program (FDSLP), excluding PLUS loans; (ii) any other federal student aid, other than HEAL loans and other aid permitted by the corporation to be excluded; (iii) any state student aid; and (iv) any other student aid as prescribed by the corporation before being eligible for any education loan under this program;

(c) borrowers shall successfully complete a financial literacy course as prescribed by the corporation;

(d) student borrowers must apply for education loans under this program with an eligible co-signer;

(e) a borrower, or co-signer, who is in default on an education loan made under this program, the Federal Family Education Loan Program, the Williams D. Ford Program, or has failed to comply with the terms and conditions of any award under this article and has failed to satisfactorily cure such default or non-compliance as prescribed by applicable law or regulation shall be ineligible to receive a loan under this program, and shall further be ineligible for any other state student aid while in default on an education loan made under this program; and

(f) participating eligible colleges, lending institutions, and other participants in this program shall be required to enter into a participation agreement with the corporation and comply with all reporting and processing requirements and procedures as established by the corporation. These participation agreements shall contain such other specific terms and conditions of the program as shall be determined by the corporation.

2. Citizenship. A borrower must be (a) a citizen of the United States, or

(b) an alien lawfully admitted for permanent residence in the United States, or

(c) an individual of a class of refugees paroled by the attorney general of the United States under his or her parole authority pertaining to the admission of aliens to the United States.

3. Loan limits. Education loans made under this program shall have annual and cumulative loan limits as approved from time to time by the corporation, subject to the approval of the state of New York mortgage agency, or other public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program, with respect to loans that are expected to be financed by such entity.

4. Interest rates. The interest rate of loans made under this program shall be established in a manner that shall be approved at least annually by the corporation, subject to the approval of the state of New York mortgage agency, or other subject to public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program, with respect to loans that are expected to be financed by such entity.

5. Default fee. A percentage of the education loan shall be paid as a default fee, by or on behalf of the borrower or the lender, in an amount to be established at least annually by the corporation subject to the approval of the state of New York mortgage agency, or other public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program, with respect to loans that are expected to be financed by such entity. The default fee established by the corporation, subject to the approval of the state of New York mortgage agency, or other public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program, with respect to education loans that are expected to be financed by such entity, shall be a percentage of the principal amount of such loans, as determined by the corporation, that, together with other amounts on deposit in the applicable default reserve fund, shall not exceed an amount sufficient to ensure that the balance of such funds satisfies the obligations of such default reserve fund and permits such loans to be financed. This fee may be considered part of the cost of attendance for the purposes of calculating the loan amount for this program and shall be transmitted to the corporation in accordance with rules or regulations promulgated by the corporation. The corporation shall deposit these funds into a designated account within the New York higher education loan program variable rate default reserve fund, the New York higher education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York higher education loan program default reserve fund, as applicable.

6. Consolidation. Education loans made pursuant to this program may be eligible for consolidation upon the terms and conditions established by the corporation. Any person consolidating education loans under this program shall be considered a borrower for purposes of this part.

7. Default reserve funds. (a) General provisions. One or more default reserve funds shall be established in the custody of the comptroller pursuant to sections seventy-eight-a and seventy-eight-b of the state finance law. One or more default reserve funds shall be established in the custody of the state of New York mortgage agency pursuant to subdivision six of section two thousand four hundred five-a of the public authorities law. These funds shall be used by the corporation to pay default claims to participating lenders and holders of education loans made pursuant to this program.

(b) Deposits. The corporation shall promptly deposit or transfer into the New York higher education loan program variable rate default reserve fund created by section seventy-eight-a of the state finance law, the New York higher education loan program fixed rate default reserve fund created by section seventy-eight-b of the state finance law or the state of New York mortgage agency New York higher education loan program default reserve fund created by subdivision six of section two thousand four hundred five-a of the public authorities law, with respect to education loans, described in such provisions, any moneys received in connection with this program other than payments of principal and interest of education loans that are not in default status, including, but not limited to: (i) default fees; (ii) fees received from eligible colleges; (iii) funds received for the repayment of defaulted education loans, the unpaid principal, capitalized and unpaid accrued interest of which have been paid from the funds, including without limitation all such amounts received through the operation of voluntary collection activities, administrative wage garnishment or credit of tax overpayments less any amounts received for collection fees assessed by the corporation; (iv) contractual penalties and subsidy fees; (v) any amount that may be appropriated to the corporation; (vi) any amount received by the corporation or any agent from any other source for deposit therein; and (vii) interest and investment income earned by the funds.

8. Lender due diligence. Participating lenders shall be required to perform all due diligence requirements as prescribed by the corporation and incorporated into the participation agreement and into regulations promulgated by the corporation.

9. Eligible college requirements. (a) Participating eligible colleges shall be required to certify loan eligibility upon forms prescribed by the corporation and incorporated into the participation agreement and pursuant to regulations promulgated by the corporation.

(b) Participating eligible colleges shall be required to contribute a one percent fee prescribed by the corporation, subject to the approval of the state of New York mortgage agency, or other public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program, with respect to loans that are expected to be financed by such entity, based upon the loan dollar volume or have the contribution made on its behalf, pursuant to the terms of the participation agreement. This fee shall be deposited into a designated account within the New York higher education loan program variable rate default reserve fund the New York higher education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York higher education loan program default reserve fund, as described in subdivision seven of this section as applicable. This fee, or any other college fee, shall not be assessed to the student or eligible borrower in connection with this program.



693 - Repayment of loans.

693. Repayment of loans. 1. Terms of repayment. The terms of repayment of education loans made under this program shall be established in rules and regulations promulgated by the corporation subject to the approval of the state of New York mortgage agency or other public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program with respect to loans that are expected to be financed by such entity.

2. Grace period. The terms of any grace period for education loans made under this program shall be established in rules and regulations promulgated by the corporation subject to the approval of the state of New York mortgage agency or other public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program with respect to loans that are expected to be financed by such entity. Notwithstanding, the grace period established shall be no less than six months.

3. Forbearance and deferments. Education loans made under this program shall be eligible for in-school and military deferments pursuant to rules and regulations promulgated by the corporation, or pursuant to such additional deferments and/or forbearance as offered by an eligible lender, in each case, subject to the approval of the state of New York mortgage agency, or other authorized public benefit corporation authorized to issue bonds under the public authorities law for purposes of this program, with respect to loans that are expected to be financed by such entity. Upon the assignment of a defaulted education loan made under this program for collection as described in subdivision five of this section, the borrower shall no longer be eligible for any forbearance or deferments while such loan remains in default.

4. Delinquency. A borrower shall be considered delinquent on an education loan under this program after thirty days of non-payment. The holder shall notify the corporation promptly after the first day of delinquency and the corporation shall undertake actions to return the borrower to repayment pursuant to rules and regulations established by the corporation. Such actions shall include, but not be limited to, attempts at: (i) locating and contacting the borrower and/or co-signer, as applicable, regarding the delinquent status of their loan; (ii) explaining the account history and clarifying any discrepancies; (iii) counseling the borrower and/or co-signer, as applicable, regarding all available repayment options, inducing deferments, and any public assistance available to them; (iv) providing the borrower and/or co-signer, as applicable, with documentation in connection with their loan or loans; (v) informing the borrower and/or co-signer, as applicable, of the consequences of default; and (vi) any other assistance that would prevent a default by a borrower.

5. Default. Any education loan under this program that is delinquent for one hundred eighty days shall be deemed in default. Upon default, the holder shall file a claim with the corporation and, if applicable, the state of New York mortgage agency, for payment from the New York education loan program variable rate default reserve fund, the New York education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York education loan program default reserve fund, as described in subdivision seven of section six hundred ninety two of the education law, as applicable, pursuant to regulations promulgated by the corporation. Upon receipt of a claim, the corporation shall notify the borrower that their loan is being assigned to the corporation for collection. The lender, or holder shall be paid one hundred percent of the outstanding principal, and of the capitalized and unpaid accrued interest. Upon such payment, this amount shall be the principal owed by the borrower.

All collection payments received by the corporation from a borrower, or on behalf of borrowers, in default on loans made under this program, except collection fees shall be deposited into a designated account within the New York higher education loan program variable rate default reserve fund, New York higher education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York higher education loan program default reserve fund, as applicable.

6. Collection fee. The corporation shall assess a collection fee, in an amount to be determined by the corporation at least annually, on all defaulted education loans under this program. This fee shall be retained by the corporation for the administration of the program. The aggregate annual revenue generated by such fee shall not exceed the actual costs incurred by the corporation, in the preceding year, in collecting a defaulted loan under this program on which the corporation has paid a claim, except in the initial year for which such fee shall not exceed the fee charged by the corporation for the collection of defaulted loans under the federal family education loan program. Any amounts in excess of actual cost shall be used to reduce the fee charged in the subsequent year.

7. Administrative wage garnishment. (a) Notwithstanding any provision of law to the contrary, the corporation shall be entitled to garnish the disposable pay of an individual to collect the amount owed by the individual, if such individual fails to make required voluntary payments under a repayment agreement with the corporation, provided that:

(i) The amount deducted for any pay period does not exceed fifteen percent of disposable pay. However, the amount deducted for any period may exceed fifteen percent with the written consent of the individual;

(ii) Prior to garnishment the individual shall have been given thirty days written notice to the individual's last known address advising such individual of the nature of the obligation, amount of the loan obligation, the corporation's intent to garnish and an explanation of the individual's rights under this section including the right to inspect and copy records relating to the debt;

(iii) The individual shall have been given an opportunity within the aforementioned thirty days to enter into a written repayment agreement with the corporation to avoid garnishment of wages;

(iv) The individual shall have been provided an opportunity for a hearing pursuant to the requirements of paragraph (f) of this subdivision.

(b) The individual's employer shall pay to the corporation amounts as directed in the withholding order and shall be liable for failure to comply with said order. The corporation may sue an employer in a court of competent jurisdiction to recover from such employer the amount the employer fails to withhold from the individual's wages following receipt of the order of withholding with interest thereon plus attorneys' fees and costs;

(c) The notice of withholding served upon the employer shall contain only such information as is necessary for the employer to comply with the withholding order.

(d) No amount may be deducted from the wages of an individual who has been involuntarily separated from employment and has not been continuously employed for twelve months. An individual must prove that separation from employment was involuntary. Separation due to incarceration shall not qualify as involuntary separation.

(e) An employer may not discharge from employment, take disciplinary action against or refuse to employ an individual by reason of the fact that such individual's wages are subject to an order of withholding. Such individual may take action against said employer in a court of competent jurisdiction for reinstatement, back pay or such further relief as may be just and necessary.

(f) A hearing as described in subparagraph (iv) of paragraph (a) of this subdivision shall be provided prior to an order of withholding if the individual submits a written request for a hearing on or before the fifteenth day following the notice described in subparagraph (ii) of paragraph (a) of this subdivision in accordance with procedures set forth by the corporation. If an individual fails to submit a written request in the time frame provided, the corporation shall still provide a hearing upon receipt of a written request, but such hearing need not be provided prior to an order of withholding being issued to the employer. The hearing shall not be conducted by a party under the supervision or control of the corporation except that nothing shall prohibit the corporation from appointing an administrative law judge. A hearing decision shall be issued no later than sixty days after the filing of the petition requesting the hearing.

(g) For purposes of this section "disposable pay" shall mean that part of the compensation of any individual from an employer remaining after deduction of amounts required to be withheld by law.

(h) All funds received through administrative wage garnishment shall be deposited into a designated account within the New York higher education loan program variable rate default reserve fund, the New York higher education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York higher education loan program default reserve fund, as applicable.

8. New York state tax offset. The corporation shall be entitled to receive credits of New York state tax overpayments pursuant to section one hundred seventy-one-d and paragraph three of subdivision (e) of section six hundred ninety-seven of the tax law with respect to defaulted education loans under this program. All funds, or credits, received through such tax offsets shall be deposited into a designated account within the New York higher education loan program variable rate default reserve fund, the New York higher education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York higher education loan program default reserve fund, as applicable.

9. Data share. The corporation shall be entitled to receive data from the New York state department of taxation and finance pursuant to section one hundred seventy-one-a and paragraph three of subdivision (e) of section six hundred ninety-seven of the tax law with respect to defaulted education loans under this program.

10. Statute of limitation. Notwithstanding any provision of law to the contrary, there shall be no statute of limitations to bring suit or otherwise collect an education loan under this program. Judgments in favor of the corporation under this program shall not expire and there shall be no statute of limitations upon which to enforce or collect said judgment.

11. Capacity of minors. Any person otherwise qualifying for an education loan under this program shall not be disqualified by reason of his or her being under the age of eighteen years and for the purposes of applying for, receiving and repaying such a loan, any such person shall be deemed to have full legal capacity to act. The corporation, in collecting education loans under this program, shall not be subject to a defense raised by any borrower based on a claim of infancy.

12. Usury. Notwithstanding any provision of law to the contrary the rate or amount of interest or fees payable on education loans made under this program shall not exceed twenty-five per centum per annum or its equivalent rate for a longer or shorter period.

13. Death and disability discharge. Upon the death of a student, for the funding of whose higher education expenses an education loan was made, the education loan made under this program shall be deemed discharged. If such a student becomes totally and permanently disabled, the education loan under this program shall be deemed discharged. A total or permanent disability shall mean a condition of an individual who is unable to work and earn money because of an injury or illness that is expected to continue indefinitely or result in death. The holder of such discharged education loans shall be paid the outstanding principal, capitalized and unpaid accrued interest due from the New York higher education loan program variable rate default reserve fund, the New York higher education loan program fixed rate default reserve fund, or the state of New York mortgage agency New York higher education loan program default reserve fund, as applicable.

14. Bankruptcy. Education loans under this program shall be considered non-dischargeable pursuant to section 523(a)(8) of the U.S. Bankruptcy Code.

15. Notwithstanding any other provision of law, other than section one thousand six hundred eighty two and section two thousand four hundred five-a of the public authorities law, a security interest in education loans shall be perfected only by the filing of a financing statement in the manner provided under section 9-310 of the uniform commercial code, and shall attach and be assigned priority in the manner provided under the uniform commercial code with respect to security interests perfected by such a filing, and a description of collateral consisting of education loans in any financing statement shall be conclusively deemed to be legally sufficient if it refers to records identifying such loans retained by the corporation, provided that any such security interest shall be subject to any applicable lien under section two thousand four hundred five-a of the public authorities law. The owner of any education loan shall advise the corporation of any sale or assignment of such loan at the time and in the manner required by the corporation.

16. Notwithstanding any other provision of law, any eligible public college or public career education institution is hereby authorized to enter into one or more agreements with the corporation and any entity authorized to finance education loans pursuant to the public authorities law providing for the participation of such college or career education institution in the program and to perform or contract the performance of its obligations under any such agreement. Such obligations may include without limitation the payment obligations described in this title.



694 - Sale of education loans.

694. Sale of education loans. 1. The corporation and holders shall be authorized to enter into one or more agreements for the sale of education loans made pursuant to this program.

2. Education loan purchases may be financed (i) by bonds issued by the state of New York mortgage agency, or other entity authorized to issue bonds for such purpose pursuant to the public authorities law, in an amount approved by the director of the division of the budget; or (ii) by other non-state sources in amounts established pursuant to an agreement with the corporation.

3. The corporation shall establish the criteria and terms upon which lenders may sell education loans subject to the approval of the state of New York mortgage agency or any other entity authorized to issue bonds under this program with respect to loans that are expected to be financed by such entity.



694-A - Miscellaneous.

694-a. Miscellaneous. 1. No education loan shall be deemed subject to section one hundred eight of the banking law, to article nine of the banking law or to any other provisions of law governing the qualifications to make loans or the terms or conditions of loans described in this part, including, without limitation, the interest rates, fees and charges applicable thereto. Neither the corporation nor any entity authorized to finance education loans pursuant to the public authorities law shall be subject to any licensing requirements in connection with its education lending activities. No entity shall be considered a lender for purposes of any other provision of law solely as a result of its interest in an education loan made under this part.

2. Funds may be appropriated to the corporation and/or the state of New York mortgage agency, or other entity authorized to issue bonds under this program, for the administration of this program.

3. Interest paid on education loans made under this program shall be allowed as a deduction in computing the net taxable income of any such person for purposes of any income or franchise tax imposed by the state or any political subdivision thereof.

4. Any agreement of an entity authorized to issue bonds under the public authorities law for purposes of this program to acquire education loans from a lender shall be subject to the availability to such entity of funding for such purpose upon terms and conditions approved by such entity and shall not require the expenditure by such entity of funds from any source other than amounts obtained through the issuance of bonds or notes, including earnings thereon, and any appropriations thereof.

5. The corporation, the state of New York mortgage agency, any lender, and any public benefit corporation authorized to issue bonds under the public authorities law for the purposes of this program shall not be subject to Title 5 of the general obligations law with respect to education loans and such education loans shall not be subject to such title.

6. To the extent that the provisions of this part are inconsistent with the provisions of any other part of this article, the provisions of this part shall be controlling.



694-B - Reporting.

694-b. Reporting. The corporation, after consultation with the state of New York mortgage agency, and any other public benefit corporation that shall have issued bonds under the public authorities law for purposes of this program, with respect to loans that have been financed by or that are expected to be financed by such entity, shall report annually with respect to education loans made under this program for the prior academic year to the governor, the temporary president of the senate, the speaker of the assembly, the director of the division of the budget, the senate finance committee, the assembly ways and means committee and the standing committees of the legislature having jurisdiction of higher education on the number and characteristics of students who received fixed rate and/or variable rate loans under this program, including, but not limited to, the interest rate charged, the default and collection fees established, the grace period established if other than six months, the number of students who received loans that demonstrated financial need pursuant to section six hundred ninety-two of this part, the income established by the corporation pursuant to section six hundred ninety-two of this part, the number of students who received fixed rate loans, the number of students who received variable rate loans, the number of default claims received by the corporation, the number of borrowers subject to administrative wage garnishment, and a list of the lenders and holders, if known, who have provided variable rate loans. Such annual report shall be submitted by the first day of December following the close of the academic year for which such education loans were made.









Article 14-A - (695 - 695-G) NEW YORK STATE COLLEGE CHOICE TUITION SAVINGS PROGRAM

695 - Program established.

695. Program established. There is hereby established the college choice tuition savings program and such program shall be known and may be cited as the "New York state college choice tuition savings program".



695-A - Purposes.

695-a. Purposes. The purposes of the tuition savings program shall be to authorize the establishment of family tuition accounts and to provide guidelines for the maintenance of such accounts to:

1. Enable residents of this state and other states to benefit from the tax incentive provided for qualified state tuition programs under the Internal Revenue Code of 1986, as amended; and

2. Attract students to public and private colleges and universities within the state.



695-B - Definitions.

695-b. Definitions. As used in this article, the following terms shall have the following meanings:

1. "Account" or "family tuition account" shall mean an individual savings account established in accordance with the provisions of this article.

2. "Account owner" shall mean a person who enters into a tuition savings agreement pursuant to the provisions of this article, including a person who enters into such an agreement as a fiduciary or agent on behalf of a trust, estate, partnership, association, company or corporation. The account owner may also be the designated beneficiary of the account.

3. "Designated beneficiary" shall mean, with respect to an account or accounts, the individual designated as the individual whose higher education expenses are expected to be paid from the account or accounts.

4. "Financial organization" shall mean an organization authorized to do business in the state of New York and (a) which is an authorized fiduciary to act as a trustee pursuant to the provisions of an act of congress entitled "Employee Retirement Income Security Act of 1974" as such provisions may be amended from time to time, or an insurance company; and (b)(i) is licensed or chartered by the department of financial services, (ii) is chartered by an agency of the federal government, (iii) is subject to the jurisdiction and regulation of the securities and exchange commission of the federal government, or (iv) is any other entity otherwise authorized to act in this state as a trustee pursuant to the provisions of an act of congress entitled "Employee Retirement Income Security Act of 1974" as such provisions may be amended from time to time.

5. "Eligible educational institution" shall mean any institution of higher education defined as an eligible educational institution in section 529(e)(5) of the Internal Revenue Code of 1986, as amended.

6. "Member of family" shall mean a family member as defined in section 529 of the Internal Revenue Code of 1986, as amended.

7. "Program" shall mean the New York state college choice tuition savings program established pursuant to this article.

8. "Qualified higher education expenses" shall mean any qualified higher education expense included in section 529 of the Internal Revenue Code of 1986, as amended.

9. "Qualified withdrawal" shall mean a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary of the account at an eligible educational institution.

10. "Nonqualified withdrawal" shall mean a withdrawal from an account but shall not mean:

a. a qualified withdrawal;

b. a withdrawal made as the result of the death or disability of the designated beneficiary of an account; or

c. a withdrawal made on the account of a scholarship.

11. "Corporation" shall mean the New York state higher education services corporation.

12. "Comptroller" shall mean the comptroller of the state of New York.

13. "Management contract" shall mean the contract executed by the comptroller and a financial organization selected to act as a depository and manager of the program.

14. "Tuition savings agreement" shall mean an agreement between the comptroller or a financial organization and the account owner.

15. "Program manager" shall mean a financial organization selected by the comptroller to act as a depository and manager of the program.



695-C - Functions of the comptroller and the corporation.

695-c. Functions of the comptroller and the corporation. 1. The comptroller and the corporation shall implement the program under the terms and conditions established by this article and a memorandum of understanding relating to any terms or conditions not otherwise expressly provided for in this article.

2. In furtherance of such implementation the memorandum of understanding shall address the authority and responsibility of the comptroller and the corporation to:

a. develop and implement the program in a manner consistent with the provisions of this article through rules and regulations established in accordance with the state administrative procedure act;

b. engage the services of consultants on a contract basis for rendering professional and technical assistance and advice;

c. seek rulings and other guidance from the United States Department of Treasury and the Internal Revenue Service relating to the program;

d. make changes to the program required for the participants in the program to obtain the federal income tax benefits or treatment provided by section 529 of the Internal Revenue Code of 1986, as amended, or any similar successor legislation;

e. charge, impose, and collect administrative fees and service charges in connection with any agreement, contract or transaction relating to the program;

f. develop marketing plans and promotion material;

g. establish the methods by which the funds held in such accounts be dispersed;

h. establish the method by which funds shall be allocated to pay for administrative costs; and

i. do all things necessary and proper to carry out the purposes of this article.



695-D - Powers of the comptroller.

695-d. Powers of the comptroller. 1. The comptroller may implement the program through use of financial organizations as account depositories and managers. Under the program, individuals may establish accounts directly with an account depository.

2. The comptroller may solicit proposals from financial organizations to act as depositories and managers of the program. Financial organizations submitting proposals shall describe the investment instrument which will be held in accounts. The comptroller shall select as program depositories and managers the financial organization, from among the bidding financial organizations that demonstrates the most advantageous combination, both to potential program participants and this state, of the following factors:

a. Financial stability and integrity of the financial organization;

b. The safety of the investment instrument being offered;

c. The ability of the investment instrument to track increasing costs of higher education;

d. The ability of the financial organization to satisfy recordkeeping and reporting requirements;

e. The financial organization's plan for promoting the program and the investment it is willing to make to promote the program;

f. The fees, if any, proposed to be charged to persons for opening accounts;

g. The minimum initial deposit and minimum contributions that the financial organization will require;

h. The ability of banking organizations to accept electronic withdrawals, including payroll deduction plans; and

i. Other benefits to the state or its residents included in the proposal, including fees payable to the state to cover expenses of operation of the program.

3. The comptroller may enter into a contract with a financial organization. Such financial organization management may provide one or more types of investment instrument.

4. The comptroller may select more than one financial organization for the program.

5. A management contract shall include, at a minimum, terms requiring the financial organization to:

a. Take any action required to keep the program in compliance with requirements of section six hundred ninety-five-e of this article and any actions not contrary to its contract to manage the program to qualify as a "qualified state tuition plan" under section 529 of the Internal Revenue Code of 1986, as amended;

b. Keep adequate records of each account, keep each account segregated from each other account, and provide the comptroller with the information necessary to prepare the statements required by section six hundred ninety-five-e of this article;

c. Compile and total information contained in statements required to be prepared under section six hundred ninety-five-e of this article and provide such compilations to the comptroller;

d. If there is more than one program manager, provide the comptroller with such information necessary to determine compliance with section six hundred ninety-five-e of this article;

e. Provide the comptroller or his designee access to the books and records of the program manager to the extent needed to determine compliance with the contract;

f. Hold all accounts for the benefit of the account owner;

g. Be audited at least annually by a firm of certified public accountants selected by the program manager and that the results of such audit be provided to the comptroller;

h. Provide the comptroller with copies of all regulatory filings and reports made by it during the term of the management contract or while it is holding any accounts, other than confidential filings or reports that will not become part of the program. The program manager shall make available for review by the comptroller the results of any periodic examination of such manager by any state or federal banking, insurance, or securities commission, except to the extent that such report or reports may not be disclosed under applicable law or the rules of such commission; and

i. Ensure that any description of the program, whether in writing or through the use of any media, is consistent with the marketing plan developed in the memorandum of understanding pursuant to the provisions of section six hundred ninety-five-c of this article.

6. The comptroller may provide that an audit shall be conducted of the operations and financial position of the program depository and manager at any time if the comptroller has any reason to be concerned about the financial position, the recordkeeping practices, or the status of accounts of such program depository and manager.

7. During the term of any contract with a program manager, the comptroller shall conduct an examination of such manager and its handling of accounts. Such examination shall be conducted at least biennially if such manager is not otherwise subject to periodic examination by the superintendent of financial services, the federal deposit insurance corporation or other similar entity.

8. a. If selection of a financial organization as a program manager or depository is not renewed, after the end of its term:

(i) Accounts previously established and held in investment instruments at such financial organization may be terminated;

(ii) Additional contributions may be made to such accounts;

(iii) No new accounts may be placed with such financial organization; and

(iv) Existing accounts held by such depository shall remain subject to all oversight and reporting requirements established by the comptroller.

b. If the comptroller terminates a financial organization as a program manager or depository, he or she shall take custody of accounts held by such financial organization and shall seek to promptly transfer such accounts to another financial organization that is selected as a program manager or depository and into investment instruments as similar to the original instruments as possible.

9. The comptroller may enter into such contracts as it deems necessary and proper for the implementation of the program.



695-E - Program requirements; family tuition account.

695-e. Program requirements; family tuition account. 1. Family tuition accounts established pursuant to the provisions of this article shall be governed by the provisions of this section.

2. A family tuition account may be opened by any person who desires to save money for the payment of the qualified higher education expenses of the designated beneficiary. An account owner may designate another person as successor owner of the account in the event of the death of the original account owner. Such person who opens an account or any successor owner shall be considered the account owner as defined in section six hundred ninety-five-b of this article.

a. An application for such account shall be in the form prescribed by the program and contain the following:

(i) the name, address and social security number or employer identification number of the account owner;

(ii) the designation of a designated beneficiary;

(iii) the name, address, and social security number of the designated beneficiary; and

(iv) such other information as the program may require.

b. The comptroller and the corporation may establish a nominal fee for such application.

3. Any person, including the account owner, may make contributions to the account after the account is opened.

* 4. Contributions to accounts may be made only in cash.

* NB Effective until January 1, 2017

* 4. Contributions to accounts may be made in cash or may be deposited by a taxpayer who has elected to contribute all or a portion of a refund of personal income tax to an account that has been established under this article.

a. Taxpayer contributions shall be made by direct deposit to the designated account. The amount elected to be contributed by the taxpayer must be at least twenty-five dollars and may be applied as a contribution only for the tax year in which the refund is issued.

b. The election shall be made on a form prescribed by the department of taxation and finance and filed with the taxpayer's tax return for the tax year or at such other time and in such other manner as the department may prescribe. The department shall prescribe the maximum number of accounts to which a taxpayer may elect to contribute a portion of the refund.

c. The election to contribute all or a portion of a refund shall not be revocable.

d. All or a portion of a refund may not be contributed to an account that has been established under this article if the amount of the taxpayer's elected refund for such tax year is reduced by any other sections of the tax law to the amount less than the minimum amount of contribution authorized under this section.

* NB Effective January 1, 2017

5. An account owner may withdraw all or part of the balance from an account on sixty days notice or such shorter period as may be authorized under rules governing the program. Such rules shall include provisions that will generally enable the determination as to whether a withdrawal is a nonqualified withdrawal or a qualified withdrawal.

6. a. An account owner may change the designated beneficiary of an account to an individual who is a member of the family of the prior designated beneficiary in accordance with procedures established by the memorandum of understanding pursuant to the provisions of section six hundred ninety-five-c of this article.

b. An account owner may transfer all or a portion of an account to another family tuition account, the subsequent designated beneficiary of which is a member of the family as defined in section 529 of the Internal Revenue Code of 1986, as amended.

c. Changes in designated beneficiaries and transfers under this subdivision shall not be permitted to the extent that they would cause all accounts for the same beneficiary to exceed the permitted aggregate maximum account balance.

7. The program shall provide separate accounting for each designated beneficiary.

8. No account owner or designated beneficiary of any account shall be permitted to direct the investment of any contributions to an account or the earnings thereon more than two times in any calendar year.

9. Neither an account owner nor a designated beneficiary may use an interest in an account as security for a loan. Any pledge of an interest in an account shall be of no force and effect.

10. The comptroller shall promulgate rules or regulations to prevent contributions on behalf of a designated beneficiary in excess of an amount that would cause the aggregate account balance for all accounts for a designated beneficiary to exceed a maximum account balance, as established from time to time by the comptroller and the corporation on the basis of higher education costs in the state, with adequate safeguards to prevent more contributions than necessary to provide for the qualified higher education costs of the beneficiary, as required to maintain the program as a "qualified tuition program" under section 529 of the Internal Revenue Code of 1986, as amended.

11. a. If there is any distribution from an account to any individual or for the benefit of any individual during a calendar year, such distribution shall be reported to the Internal Revenue Service and the account owner, the designated beneficiary, or the distributee to the extent required by federal law or regulation.

b. Statements shall be provided to each account owner at least once each year within sixty days after the end of the twelve month period to which they relate. The statement shall identify the contributions made during a preceding twelve month period, the total contributions made to the account through the end of the period, the value of the account at the end of such period, distributions made during such period and any other information that the comptroller shall require to be reported to the account owner.

c. Statements and information relating to accounts shall be prepared and filed to the extent required by federal and state tax law.

12. a. A local government or organization described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended, may open and become the account owner of an account to fund scholarships for persons whose identity will be determined upon disbursement.

b. In the case of any account opened pursuant to paragraph a of this subdivision the requirement set forth in subdivision two of this section that a designated beneficiary be designated when an account is opened shall not apply and each individual who receives an interest in such account as a scholarship shall be treated as a designated beneficiary with respect to such interest.

13. An annual fee may be imposed upon the account owner for the maintenance of the account.

14. The program shall disclose the following information in writing to each account owner and prospective account owner of a family tuition account:

a. the terms and conditions for purchasing a family tuition account;

b. any restrictions on the substitution of beneficiaries;

c. the person or entity entitled to terminate the tuition savings agreement;

d. the period of time during which a beneficiary may receive benefits under the tuition savings agreement;

e. the terms and conditions under which money may be wholly or partially withdrawn from the program, including, but not limited to, any reasonable charges and fees that may be imposed for withdrawal;

f. the probable tax consequences associated with contributions to and distributions from accounts; and

g. all other rights and obligations pursuant to tuition savings agreements, and any other terms, conditions, and provisions deemed necessary and appropriate by the terms of the memorandum of understanding entered into pursuant to section six hundred ninety-five-c of this article.

15. Tuition savings agreements shall be subject to section fourteen-c of the banking law and the "truth-in-savings" regulations promulgated thereunder.

16. Nothing in this article or in any tuition savings agreement entered into pursuant to this article shall be construed as a guarantee by the state or any college that a beneficiary will be admitted to a college, or, upon admission to a college will be permitted to continue to attend or will receive a degree from a college.



695-F - Program limitations; family tuition account.

695-f. Program limitations; family tuition account. 1. Nothing in this article shall be construed to:

a. give any designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner;

b. guarantee that a designated beneficiary will be admitted to an eligible educational institution;

c. create state residency for an individual merely because the individual is a designated beneficiary; or

d. guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.

2. a. Nothing in this article shall create or be construed to create any obligation of the comptroller, the state, or any agency or instrumentality of the state to guarantee for the benefit of any account owner or designated beneficiary with respect to:

(i) the rate of interest or other return on any account; and

(ii) the payment of interest or other return on any account.

b. The comptroller and the corporation by rule or regulation shall provide that every contract, application, deposit slip, or other similar document that may be used in connection with a contribution to an account clearly indicate that the account is not insured by the state and neither the principal deposited nor the investment return is guaranteed by the state.



695-G - Scholarships and financial aid.

695-g. Scholarships and financial aid. Monies in a family tuition account shall not be used toward the calculation of New York state financial aid under a financial aid program administered by the state.






Article 15 - (701 - 705) TEXT-BOOKS

701 - Power to designate text-books; purchase and loan of text-books; purchase of supplies.

701. Power to designate text-books; purchase and loan of text-books; purchase of supplies. 1. In the several cities and school districts of the state, boards of education, trustees or such body or officer as perform the functions of such boards, shall designate text-books to be used in the schools under their charge.

2. A text-book, for the purposes of this section shall mean: (i) any book, or a book substitute, which shall include hard covered or paperback books, work books, or manuals and (ii) for expenses incurred after July first, nineteen hundred ninety-nine, any courseware or other content-based instructional materials in an electronic format, as such terms are defined in the regulations of the commissioner, which a pupil is required to use as a text, or a text-substitute, in a particular class or program in the school he or she legally attends. For expenses incurred on or after July first, two thousand eleven, a text-book shall also mean items of expenditure that are eligible for an apportionment pursuant to sections seven hundred eleven, seven hundred fifty-one and/or seven hundred fifty-three of this title, where such items are designated by the school district as eligible for aid pursuant to this section, provided, however, that if aided pursuant to this section, such expenses shall not be aidable pursuant to any other section of law. Expenditures aided pursuant to this section shall not be eligible for aid pursuant to any other section of law. Courseware or other content-based instructional materials in an electronic format included in the definition of textbook pursuant to this subdivision shall be subject to the same limitations on content as apply to books or book substitutes aided pursuant to this section.

3. In the several cities and school districts of the state, boards of education, trustees or such body or officers as perform the function of such boards shall have the power and duty to purchase and to loan upon individual request, textbooks, to all children residing in such district who are enrolled in a public school including children attending the public schools of the district for whom the district is eligible to receive reimbursement pursuant to paragraph a of subdivision eight of section thirty-two hundred two of this chapter, provided, however, that such children shall not be counted by any other school district, and to all children residing in such district who are enrolled in a nonpublic school. Textbooks loaned to children enrolled in said nonpublic schools shall be textbooks which are designated for use in any public schools of the state or are approved by any boards of education, trustees or other school authorities. Such textbooks are to be loaned free to such children subject to such rules and regulations as are or may be prescribed by the board of regents and such boards of education, trustees or other school authorities. Enrollment shall be as defined in subdivision one of section thirty-six hundred two of this chapter.

4. No school district shall be required to purchase or otherwise acquire textbooks, the cost of which shall exceed an amount equal to the apportionment pursuant to subdivision six of this section plus a minimum lottery grant determined pursuant to subdivision four of section ninety-two-c of the state finance law multiplied by the number of children residing in such district and so enrolled in the base year; and no school district shall be required to loan textbooks in excess of the textbooks owned or acquired by such district; provided, however that all textbooks owned or acquired by such district shall be loaned to children residing in the district and so enrolled in public and nonpublic schools on an equitable basis.

5. In the several cities and school districts of the state, boards of education, trustees or other school authorities may purchase supplies and either rent, sell or loan the same to the pupils attending the public schools in such cities and school districts upon such terms and under such rules and regulations as may be prescribed by such boards of education, trustees or other school authorities.

6. The commissioner, in addition to the annual apportionment of public monies pursuant to other articles of this chapter, shall apportion to each school district an amount equal to the cost of the textbooks purchased and loaned by the district pursuant to this section in the base year, but in no case shall the aid apportioned to the district exceed the product of the textbook factor plus a minimum lottery grant, determined pursuant to subdivision four of section ninety-two-c of the state finance law, and the sum of the enrollments in grades kindergarten through twelve in the base year calculated pursuant to subparagraphs four, five, and six of paragraph n of subdivision one of section thirty-six hundred two of this chapter. Aid payable pursuant to this section shall be deemed final and not subject to change after April thirtieth of the school year for which payment was due.

For aid payable in the two thousand seven--two thousand eight school year and thereafter, the textbook factor shall equal forty-three dollars and twenty-five cents.

7. The apportionment provided for in this section shall be paid, at such times as may be determined by the commissioner and approved by the director of the budget, during the school year in which the expenditures are reported to the department prior to such apportionment. Expenditures by a school district in excess of the product of the textbook factor plus a minimum lottery grant determined pursuant to subdivision four of section ninety-two-c of the state finance law and the sum of the enrollments in grades kindergarten through twelve in the base year calculated pursuant to subparagraphs four, five, and six of paragraph n of subdivision one of section thirty-six hundred two of this chapter in any school year shall be deemed approved operating expense of the district for the purpose of computation of state aid pursuant to section thirty-six hundred two of this chapter, but expenditures up to such product shall not be deemed approved operating expenses for such purpose.

8. In its discretion, a board of education may adopt regulations specifying the date by which requests for the purchase and loan of textbooks must be received by the district. Notice of such date shall be given to all non-public schools. Such date shall not be earlier than the first day of June of the school year prior to that for which such textbooks are being requested, provided, however, that a parent or guardian of a child not attending a particular non-public school prior to June first of the school year may submit a written request for textbooks within thirty days after such child is enrolled in such non-public school. In no event however shall a request made later than the times otherwise provided pursuant to this subdivision be denied where a reasonable explanation is given for the delay in making the request.



702 - Requisites for change.

702. Requisites for change. 1. When a text-book shall have been designated for use in a school district or city as provided in subdivision one of section seven hundred one, it shall not be lawful to supersede such text-book by any other book within a period of five years from the time of such designation, except upon a three-fourths vote of the board of education, trustees or of such body or officer as performs the function of such board.



704 - Text-books containing seditious or disloyal matter.

704. Text-books containing seditious or disloyal matter. No text-book in any subject used in the public schools in this state shall contain any matter or statements of any kind which are seditious in character, disloyal to the United States or favorable to the cause of any foreign country with which the United States may be at war. The commission, consisting of the commissioner of education and of two persons to be designated by the regents, whose duty it shall be on complaint to examine text-books used in the public schools of the state, in the subjects of civics, economics, English, history, language and literature, for the purpose of determining whether such text-books contain any matter or statements of any kind which are seditious in character, disloyal to the United States or favorable to the cause of any foreign country with which the United States may be at war, is hereby continued. Any person may present a written complaint to such commission that a text-book in any of the aforesaid subjects for use in the public schools of this state or offered for sale for use in the public schools of this state contains matter or statements in violation of this section, specifying such matter or statements in detail. If the commission determine that the text-book against which complaint is made contains any such matter or statements, it shall issue a certificate disapproving the use of such text-book in the public schools of this state, together with a statement of the reasons for its disapproval, specifying the matter found unlawful. Such certificate of disapproval of a text-book, with a detailed statement of the reasons for its disapproval, shall be duly forwarded to the boards of education or other boards or authorities having jurisdiction of the public schools of the school districts of this state, and after the receipt of such certificate the use of a text-book so disapproved shall be discontinued in such school district.

Any contract hereafter made by any such board of education or other school authorities for the purchase of a text-book in any of such subjects, which has been so disapproved, shall be void. Any school officer or teacher who permits a text-book in any of such subjects, which has been so disapproved, to be used in the public schools of the state, shall be guilty of a misdemeanor.



705 - Penalty for violation.

705. Penalty for violation. Any person violating any of the provisions of this article shall be liable to a penalty of not less than fifty dollars nor more than one hundred dollars for every such violation, to be sued for by any taxpayer of the school district, and recovered before any justice of the peace and when collected, to be paid to the collector or treasurer for the benefit of said school district.






Article 15-A - (711 - 712) SCHOOL LIBRARY MATERIALS

711 - Aid for the purchase of school library materials.

711. Aid for the purchase of school library materials. 1. In the several cities and school districts of the state, boards of education, trustees or such body or officers as perform the functions of such boards, shall designate school library materials to be used in the schools in the district.

2. School library materials, for the purposes of this article shall mean both audio/visual materials and printed materials that may or may not require magnification which meet all of the following criteria: (1) materials which are catalogued and processed as part of the school library or media center for use by elementary and/or secondary school children and teachers; (2) materials which with reasonable care and use may be expected to last more than one year; and (3) materials which would not be eligible for aid pursuant to sections seven hundred one and seven hundred fifty-one of this title. School library materials meeting these criteria may include (i) hard cover and paperback books, periodicals, that is, publications which appear at regular intervals of less than one year on a continuing basis for an indefinite period, documents other than books, pamphlets, musical scores, other printed and published materials, and (ii) for school year nineteen hundred eighty-six--eighty-seven and thereafter, audio/visual materials including films, film strips, micro-film, sound recordings, processed slides, transparencies, kinescopes, video tapes, maps, charts, globes, pictorial works, including pictures and picture sets, reproductions, photographs, graphic works, and any other audio/visual materials of a similar nature made.

3. No school district shall be required to purchase or otherwise acquire school library materials, the cost of which shall exceed an amount equal to the library materials factor multiplied by the sum of the public school district enrollment and the nonpublic school enrollment in the base year as defined in subparagraphs two and three of paragraph n of subdivision one of section thirty-six hundred two of this chapter. For aid payable in the nineteen hundred ninety-eight--nineteen hundred ninety-nine school year, the library materials factor shall be four dollars. For aid payable in the two thousand seven--two thousand eight school year and thereafter, the library materials factor shall be six dollars and twenty-five cents.

4. Commencing July first, nineteen hundred ninety eight, the commissioner, in addition to the annual apportionment of public monies pursuant to other articles of this chapter, shall apportion to each school district an amount equal to the cost of the school library materials purchased by the district pursuant to this section in the base year, but in no case shall the aid apportioned to the district exceed the product of the library materials factor and the sum of public school district enrollment, nonpublic school enrollment, and additional public enrollment as defined in subparagraphs two, three, and six of paragraph n of subdivision one of section thirty-six hundred two of this chapter. Aid payable pursuant to this section shall be deemed final and not subject to change after April thirtieth of the school year for which payment was due.



712 - Loan of school library materials.

712. Loan of school library materials. 1. In the several cities and school districts of the state, boards of education, trustees or such body or officers as perform the function of such boards shall have the power and duty to loan upon request of an individual or a group of individual pupils, to all pupils defined in subdivision three of section seven hundred eleven of this article, school library materials. School library materials loaned to such pupils attending private schools shall be school library materials which are designated for use in any public elementary or secondary schools of the state or are approved by any board of education, trustees or other school authorities. Such school library materials are to be loaned free to such children subject to such rules and regulations as are or may be prescribed by the board of regents and such boards of education, trustees or other school authorities.

2. No school district shall be required to loan school library materials in excess of the school library materials owned or acquired by such district pursuant to section seven hundred eleven of this article. Such school library materials shall be loaned on an equitable basis to children defined in subdivision three of section seven hundred eleven of this article attending in the current year. The payment of tuition under article eighty-nine of this chapter is deemed to be an equitable loan to children for whom such tuition is paid.






Article 15-B - (715) HIGHER EDUCATION TEXTBOOKS

715 - Instructional materials; students with disabilities.

* 715. Instructional materials; students with disabilities. 1. For purposes of this section, the following words shall have the following meanings: (a) "College" means college as defined in subdivision two of section six hundred one of this chapter;

(b) "Instructional material or materials" means textbooks and other materials written and published by commercial publishers primarily for use by students in postsecondary instruction that are required or essential to a student's success in a course of study in which a student with a disability is enrolled. The determination of which materials are "required or essential to student success" shall be made by the instructor of the course. "Instructional material or materials" shall also include commercially published nontextual mathematics and science material wherever available software permits the conversion of existing electronic files of the materials into a format that is compatible with braille translation software or alternative media for students with disabilities.

(c) "Nonprinted instructional materials" means commercially published instructional materials in formats other than print, and includes commercially published instructional materials that require the availability of electronic equipment in order to be used as a learning resource, including, but not necessarily limited to, commercially published software programs, video disks, and video and audio tapes.

(d) "Printed instructional material or materials" means instructional material or materials commercially published in book or other commercially published printed form.

(e) "Structural integrity" means all of the commercially published printed instructional material, including, but not limited to, the text of the material, sidebars, the table of contents, chapter headings and subheadings, footnotes, pictures, illustrations, graphs, charts, indexes, glossaries, and bibliographies. If good faith efforts fail to produce an agreement pursuant to subdivision two of this section between the publisher or manufacturer and the commissioner as to an electronic format that will preserve the structural integrity of the commercially published printed instructional material, the publisher or manufacturer shall provide the instructional material in the most updated electronic format taking into consideration the recommendation made by the National Institute of Standards and Technology (NIST) and shall preserve as much of the structural integrity of the commercially published printed instructional material as possible.

(f) "Specialized format" means braille, audio, or digital text that is exclusively for use by blind persons and students with other disabilities.

(g) "Advisory council", means a group of individuals appointed as follows: seven shall be appointed directly by the governor, two shall be appointed on the nomination of the temporary president of the senate, two shall be appointed on the nomination of the speaker of the assembly, one shall be appointed on the nomination of the minority leader of the senate, and one shall be appointed on the nomination of the minority leader of the assembly. The council shall be comprised of representatives from college disability student support services; the department; the publisher community; students with disabilities and other interested parties who will provide input into policy development, program guidelines and implementation strategies for the implementation of this section, and updates and technical assistance to regional college disability service coordinators.

(h) "Guidelines" means a set of information, training, technical guidance and best practices used in implementing the provisions of this section.

Nothing in this subdivision shall be construed to prohibit a college from assisting a student with a disability by using the electronic version of commercially published printed instructional material provided pursuant to this section solely to transcribe or arrange for the transcription of the commercially published printed instructional material into braille. In the event such a transcription is made, the college shall have the right to share such braille copy of the commercially published printed instructional material with other students with disabilities.

2. An individual, firm, partnership or corporation that publishes or manufactures commercially published printed instructional materials for students attending college shall provide for purchase by students with disabilities such printed instructional material in an electronic format mutually agreed upon by the commercial publisher or manufacturer and the commissioner. These commercially published printed instructional materials must be converted to an electronic format using the most updated software technology available to the public at that time. Computer files or electronic versions of commercially published printed instructional materials shall maintain the structural integrity of such printed instructional material, be compatible with commonly used braille translation and speech synthesis software, and include corrections and revisions as may be necessary. The computer files or electronic versions of the commercially published printed instructional material shall be available to students with disabilities at a cost comparable to the printed version of such commercially published material and in a timely manner, upon receipt of a written request that does all of the following:

(a) Certifies that the electronic version of the commercially published printed instructional materials will be used by a student with a disability.

(b) Certifies that the student has a disability that prevents him or her from using standard commercially published instructional materials.

(c) Certifies that the commercially published printed instructional material is for use by the student in connection with a course in which he or she is registered or enrolled at the college.

(d) Is signed by the coordinator of services for students with disabilities at the college or by the campus or college official responsible for monitoring compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) at the college.

3. An individual, firm, partnership or corporation specified in subdivision two of this section may also require that, in addition to the conditions enumerated above, the request shall include a statement signed by the student agreeing to both of the following:

(a) He or she will use the electronic copy of the commercially published printed instructional material in specialized format solely for his or her own educational purposes.

(b) He or she will not copy or duplicate the commercially published printed instructional material or electronic copy for use by others consistent with the requirements of the copyright revision act of 1976, as amended (17 U.S.C. 101 et seq.).

4. If a college permits a student to directly use the electronic version of a commercially published instructional material, such student shall use the disk or file in a manner that complies at all times with the Copyright Revisions Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

5. An individual, firm, partnership or corporation that, for commercial purposes, publishes or manufactures nonprinted instructional materials for students attending college shall provide computer files or other electronic versions of such nonprinted instructional materials for use by students attending such college subject to the same conditions set forth in subdivisions two and three of this section for printed instructional materials, when technology is available to convert these nonprinted instructional materials published or manufactured for commercial purposes to a format that maintains the structural integrity of such nonprinted instructional materials that is compatible with braille translation and speech synthesis software.

6. Nothing in this section shall be deemed to authorize any use of any commercially published instructional materials that would constitute an infringement of copyright under the Copyright Revision Act of 1976, as amended (17 U.S.C. Sec. 101 et seq.).

7. The governor shall convene a statewide advisory council as defined in paragraph (g) of subdivision one of this section that will meet as necessary to fulfill the functions set forth in paragraph (g) of subdivision one of this section.

* NB Repealed August 15, 2019






Article 15-C - (720 - 724) TEXTBOOK ACCESS ACT

720 - Definitions.

720. Definitions. As used in this article, the following terms shall have the following meanings:

1. "Bundled" means a textbook and any other learning material, including, but not limited to, workbooks, online technologies, dictionaries, CD-ROMS, or books, packaged together to be sold for one price.

2. "Institution of higher education" means any institution of higher education, recognized and approved by the regents of the university of the state of New York, which provides a course of study leading to the granting of a post-secondary degree or diploma.

3. "Publisher" means any publishing house, publishing firm, or publishing company that publishes textbooks and supplemental materials.

4. "Textbook" means any textbook that is adopted for a course, as determined by the faculty member or members or entity charged with choosing that textbook.

5. "Supplemental materials" means materials that supplement the primary textbook or textbooks that come in the form of another book, online technologies, a workbook, CD-ROM, or any other format, and that can be used by a faculty member or a student during the teaching of a course.

6. "Adopter" means any faculty member or academic department at institutions of higher learning responsible for considering and choosing textbooks and/or supplemental materials to be utilized in connection with the accredited courses taught at institutions of higher education.



721 - Pricing transparency.

721. Pricing transparency. 1. To ensure pricing transparency, all publishers of college textbooks shall, on request, make readily available to prospective adopters of their products who are members of the faculties or purchasing entities of institutions of higher education the price at which the publisher would make the products available to the college bookstore that would offer the products to students.

2. For purposes of this section, the term "products" means all versions of a textbook or set of textbooks, except custom textbooks or special editions of textbooks, available in the subject area for which a prospective adopter is teaching a course, including supplemental materials, both when sold together or separately from a textbook.



722 - Sales of textbooks, textbook bundles.

722. Sales of textbooks, textbook bundles. Textbooks shall be sold in the same manner as ordered by such faculty member or entity in charge of selecting textbooks for courses. In the event such product is unavailable as ordered, the bookstore, faculty, and relevant publisher shall work together to provide the best possible substitute that most closely matches the requested item or items, and the publisher shall make available the price of such substitute or substitutes readily available.



723 - Special role of faculties in adoptions.

723. Special role of faculties in adoptions. Each institution of higher education shall institute policies that encourage faculty members or the entity in charge of textbook adoptions to place their orders with sufficient lead-time to enable the university, or contract-managed, bookstore to confirm the availability of the requested materials and, when appropriate, the availability of used textbooks or alternate digital formats.



724 - Policies addressing course material adoptions and sample materials.

724. Policies addressing course material adoptions and sample materials. No employee at an institution of higher education shall demand or receive any payment, loan, advance, goods, or deposit of money, present or promised, for adopting specific course materials required for coursework or instruction; with the exception that the employee may receive:

1. sample copies, instructor's copies, or instructional material, that are not to be sold;

2. royalties or other compensation from sales of textbooks that include such instructor's own writing or work;

3. honoraria for academic peer review of course materials; or

4. training in the use of course materials and learning technologies.






Article 16 - (751 - 755) COMPUTER TECHNOLOGY

751 - Aid for computer software purchases.

751. Aid for computer software purchases. 1. In the several cities and school districts of the state, boards of education, trustees or such body or officers as perform the functions of such boards, shall designate software programs to be used in conjunction with computers of the school district.

2. A software program, for the purposes of this article shall mean (a) a computer program which a pupil is required to use as a learning aid in a particular class in the school the pupil legally attends, or (b) for expenses incurred after July first, two thousand nine, any content-based instructional materials in an electronic format that are aligned with state standards which are accessed or delivered through the internet based on a subscription model. Such electronic format materials may include a variety of media assets and learning tools, including video, audio, images, teacher guides, and student access capabilities as such terms are defined in the regulations of the commissioner. For expenses incurred on or after July first, two thousand eleven, a software program shall also mean items of expenditure that are eligible for an apportionment pursuant to sections seven hundred one, seven hundred eleven and/or seven hundred fifty-three of this title, where such items are designated by the school district as eligible for aid pursuant to this section, provided, however, that if aided pursuant to this section, such expenses shall not be aidable pursuant to any other section of law.

3. No school district shall be required to purchase or otherwise acquire software programs, the cost of which shall exceed an amount equal to the software factor multiplied by the sum of the public school district enrollment and the nonpublic school enrollment in the base year as defined in subparagraphs two and three of paragraph n of subdivision one of section thirty-six hundred two of this chapter.

4. The commissioner, in addition to the annual apportionment of public monies pursuant to other articles of this chapter, shall apportion to each school district an amount equal to the cost of the software programs purchased by the district pursuant to this section in the base year, but in no case shall the aid apportioned to the district exceed the product of the software factor and the sum of public school district enrollment, nonpublic school enrollment, and additional public enrollment as defined in subparagraphs two, three, and six of paragraph n of subdivision one of section thirty-six hundred two of this chapter.

For aid payable in the nineteen hundred ninety-seven--ninety-eight and nineteen hundred ninety-eight--ninety-nine school years, the software factor shall equal four dollars and fifty-eight cents. For aid payable in the nineteen hundred ninety-nine--two thousand school year, the software factor shall equal seven dollars and fifty-five cents. For aid payable in the two thousand--two thousand one school year, the software factor shall equal fourteen dollars and ninety-eight cents. For aid payable in the two thousand one--two thousand two school year, the software factor shall equal twenty-three dollars and ninety cents. For aid payable in the two thousand two--two thousand three school year and thereafter, the software factor shall equal fourteen dollars and ninety-eight cents. The apportionment provided for in this section shall be paid at such times as may be determined by the commissioner and approved by the director of the budget. Aid payable pursuant to this section shall be deemed final and not subject to change after April thirtieth of the school year for which payment was due.



752 - Loan of computer software.

752. Loan of computer software. 1. In the several cities and school districts of the state, boards of education, trustees or such body or officers as perform the function of such boards shall have the power and duty to loan upon request of an individual or a group of individual pupils, to all pupils defined in subdivision three of section seven hundred fifty-one of this article, software programs. Software programs loaned to such pupils attending private schools shall be software programs which are designated for use in any public elementary or secondary schools of the state or are approved by any board of education, trustees or other school authorities. Such software programs are to be loaned free to such children subject to such rules and regulations as are or may be prescribed by the board of regents and such boards of education, trustees or other school authorities.

2. No school district shall be required to loan software programs in excess of the software programs owned or acquired by such district pursuant to section seven hundred fifty-one of this article. Such software programs shall be loaned on an equitable basis to children defined in subdivision three of section seven hundred fifty-one of this article attending in the current year. The payment of tuition under article eighty-nine of this chapter is deemed to be an equitable loan to children for whom such tuition is paid.



753 - Instructional computer hardware and technology equipment apportionment.

753. Instructional computer hardware and technology equipment apportionment. 1. In addition to any other apportionment under this chapter, a school district shall be eligible for an apportionment under the provisions of this section for approved expenses for (i) the purchase or lease of micro and/or mini computer equipment or terminals for instructional purposes or (ii) technology equipment, as defined in paragraph c of subdivision two of this section, used for instructional purposes, or (iii) for the repair of such equipment and training and staff development for instructional purposes as provided hereinafter, or (iv) for expenses incurred on or after July first, two thousand eleven, any items of expenditure that are eligible for an apportionment pursuant to sections seven hundred one, seven hundred eleven and/or seven hundred fifty-one of this title, where such items are designated by the school district as eligible for aid pursuant to this section, provided, however, that if aided pursuant to this section, such expenses shall not be aidable pursuant to any other section of law. Such aid shall be provided pursuant to a plan developed by the district which demonstrates to the satisfaction of the commissioner that the instructional computer hardware needs of the district's public school students have been adequately met and that the school district has provided for the loan of instructional computer hardware to students legally attending nonpublic schools pursuant to section seven hundred fifty-four of this article. The apportionment shall equal the lesser of such approved expense in the base year or, the product of (i) the technology factor, (ii) the sum of the public school district enrollment and the nonpublic school enrollment in the base year as defined in subparagraphs two and three of paragraph n of subdivision one of section thirty-six hundred two of this chapter, and (iii) the building aid ratio, as defined in subdivision four of section thirty-six hundred two of this chapter. For aid payable in the two thousand seven--two thousand eight school year and thereafter, the technology factor shall be twenty-four dollars and twenty cents. A school district may use up to twenty percent of the product of (i) the technology factor, (ii) the sum of the public school district enrollment and the nonpublic school enrollment in the base year as defined in subparagraphs two and three of paragraph n of subdivision one of section thirty-six hundred two of this chapter, and (iii) the building aid ratio for the repair of instructional computer hardware and technology equipment and training and staff development for instructional purposes pursuant to a plan submitted to the commissioner.

2. As used in this article:

a. "Current year" shall have the same meaning as that term is defined in subdivision one of section thirty-six hundred two of this chapter;

b. "Base year" shall have the same meaning as that term is defined in subdivision one of section thirty-six hundred two of this article; and

c. "Technology equipment", for the purposes of this article, shall mean equipment with a useful life used in conjunction with or in support of educational programs including but not limited to video, solar energy, robotic, satellite, laser and such other equipment as the commissioner shall approve provided that expenses for the purchase or lease of such equipment shall not be eligible for aid under any other provisions of this chapter.

3. No school district shall be required to purchase or otherwise acquire instructional computer hardware or technology equipment, the cost of which exceeds the amount of state aid provided pursuant to this section.

4. The apportionment provided for in this section shall be paid at such times as may be determined by the commissioner and approved by the director of the budget, during the school year in which the expenditures are reported to the department prior to such apportionment, but not earlier than the school year after the school year in which expenses are incurred.

5. Expenses aided pursuant to this section shall not be eligible for aid pursuant to any other provision of this chapter.



754 - Loan of instructional computer hardware.

754. Loan of instructional computer hardware. 1. In the several cities and school districts of the state, school authorities, as defined in subdivision twelve of section two of this chapter, shall have the power and duty, to the extent provided in this section, to loan, upon request of an individual or a group of individual pupils, to all pupils legally attending nonpublic elementary or secondary schools located in the school district, instructional computer hardware which is designated for use in any public elementary or secondary schools of the state or is approved by any school authorities. Such instructional computer hardware is to be loaned free to such children, commencing with the two thousand seven--two thousand eight school year, subject to such rules and regulations as are or may be prescribed by the board of regents and such school authorities.

2. No school district shall be required to loan instructional computer hardware in excess of the instructional computer hardware acquired by such district pursuant to section seven hundred fifty-three of this article. Such instructional computer hardware shall be loaned on an equitable basis to children attending nonpublic schools in the district in the current year, provided that nothing in this article shall be construed to require a school district to loan to children attending nonpublic schools, pursuant to this section, instructional computer hardware purchased with local or federal funds or with state funds other than funds apportioned pursuant to this article. The payment of tuition under article eighty-nine of this chapter is deemed to be an equitable loan to children for whom such tuition is paid, and the provisions of this section shall not apply.

3. School authorities shall adopt regulations specifying the date by which requests for the purchase and loan of instructional computer hardware must be received by the district. Notice of such date shall be given to all non-public schools in the school district. Such date shall not be earlier than the first day of June of the school year prior to that for which such instructional computer hardware is being requested, provided, however, that a parent or guardian of a child not attending a particular non-public school prior to June first of the school year may submit a written request for instructional computer hardware within thirty days after such child is enrolled in such non-public school. In no event, however, shall a request made later than the times otherwise provided pursuant to this subdivision be denied where a reasonable explanation is given for the delay in making the request.



755 - Loan of smart schools classroom technology.

755. Loan of smart schools classroom technology. 1. In the several cities and school districts of the state, school authorities, as defined in subdivision twelve of section two of this chapter, shall have the power and duty, to the extent provided in this section, to loan, upon request of an individual or a group of individual pupils, to all pupils legally attending nonpublic elementary or secondary schools located in the school district, smart schools classroom technology acquired pursuant to subdivision sixteen of section thirty-six hundred forty-one of this chapter which is designated for use in any public elementary or secondary schools of the state or is approved by any school authorities. Such smart schools classroom technology made available to nonpublic students shall be limited to that allowable under both paragraph seven of subdivision sixteen of section thirty-six hundred forty-one of this chapter and section seven hundred fifty-four of this article. Such smart schools classroom technology is to be loaned free to such children, commencing with the two thousand fourteen--two thousand fifteen school year, subject to such rules and regulations as are or may be prescribed by the board of regents and such school authorities.

2. No school district shall be required to loan smart schools classroom technology in excess of the smart schools classroom technology acquired by such district pursuant to subdivision sixteen of section thirty-six hundred forty-one of this chapter. Such smart schools classroom technology shall be loaned on an equitable basis to children attending nonpublic schools in the district in the current year, provided that nothing in this article shall be construed to require a school district to loan to children attending nonpublic schools, pursuant to this section, classroom technology purchased with local or federal funds or with state funds other than funds apportioned pursuant to subdivision sixteen of section three hundred sixty-four of this chapter, and provided further that no school district may loan smart schools classroom technology in an aggregate amount greater than two hundred fifty dollars multiplied by the nonpublic school enrollment in the base year, at time of enactment, as defined in subparagraph three of paragraph n of subdivision one of section thirty-six hundred two of this chapter. The payment of tuition under article eighty-nine of this chapter is deemed to be an equitable loan to children for whom such tuition is paid, and the provisions of this section shall not apply.

3. School authorities shall adopt regulations specifying the date by which requests for the purchase and loan of smart schools classroom technology must be received by the district. Notice of such date shall be given to all non-public schools in the school district. For the two thousand fourteen--two thousand fifteen school year, such date shall not be earlier than the first day of January of such school year, and for the two thousand fifteen--two thousand sixteen school year and thereafter, such date shall not be earlier than the first day of June of the school year prior to that for which such smart schools classroom technology is being requested, provided, however, that a parent or guardian of a child not attending a particular non-public school prior to January first or June first of the school year, as applicable, may submit a written request for smart schools classroom technology within thirty days after such child is enrolled in such non-public school. In no event, however, shall a request made later than the times otherwise provided pursuant to this subdivision be denied where a reasonable explanation is given for the delay in making the request.






Article 17 - (801 - 816) INSTRUCTION IN CERTAIN SUBJECTS

801 - Courses of instruction in patriotism and citizenship and in certain historic documents.

801. Courses of instruction in patriotism and citizenship and in certain historic documents. 1. In order to promote a spirit of patriotic and civic service and obligation and to foster in the children of the state moral and intellectual qualities which are essential in preparing to meet the obligations of citizenship in peace or in war, the regents of The University of the State of New York shall prescribe courses of instruction in patriotism, citizenship, and human rights issues, with particular attention to the study of the inhumanity of genocide, slavery (including the freedom trail and underground railroad), the Holocaust, and the mass starvation in Ireland from 1845 to 1850, to be maintained and followed in all the schools of the state. The boards of education and trustees of the several cities and school districts of the state shall require instruction to be given in such courses, by the teachers employed in the schools therein. All pupils attending such schools, over the age of eight years, shall attend upon such instruction.

Similar courses of instruction shall be prescribed and maintained in private schools in the state, and all pupils in such schools over eight years of age shall attend upon such courses. If such courses are not so established and maintained in a private school, attendance upon instruction in such school shall not be deemed substantially equivalent to instruction given to pupils of like age in the public schools of the city or district in which such pupils reside.

2. The regents shall prescribe courses of instruction in the history, meaning, significance and effect of the provisions of the constitution of the United States, the amendments thereto, the declaration of independence, the constitution of the state of New York and the amendments thereto, to be maintained and followed in all of the schools of the state. The boards of education and trustees of the several cities and school districts of the state shall require instruction to be given in such courses, by the teachers employed in the schools therein. All pupils attending such schools, in the eighth and higher grades, shall attend upon such instruction.

Similar courses of instruction shall be prescribed and maintained in private schools in the state, and all pupils in such schools in grades or classes corresponding to the instruction in the eighth and higher grades of the public schools shall attend upon such courses. If such courses are not so established and maintained in a private school, attendance upon instruction in such school shall not be deemed substantially equivalent to instruction given to pupils in the public schools of the city or district in which such pupils reside.

3. The regents shall determine the subjects to be included in such courses of instruction in patriotism, citizenship, and human rights issues, with particular attention to the study of the inhumanity of genocide, slavery (including the freedom trail and underground railroad), the Holocaust, and the mass starvation in Ireland from 1845 to 1850, and in the history, meaning, significance and effect of the provisions of the constitution of the United States, the amendments thereto, the declaration of independence, the constitution of the state of New York and the amendments thereto, and the period of instruction in each of the grades in such subjects. They shall adopt rules providing for attendance upon such instruction and for such other matters as are required for carrying into effect the objects and purposes of this section. The commissioner shall be responsible for the enforcement of such section and shall cause to be inspected and supervise the instruction to be given in such subjects. The commissioner may, in his discretion, cause all or a portion of the public school money to be apportioned to a district or city to be withheld for failure of the school authorities of such district or city to provide instruction in such courses and to compel attendance upon such instruction, as herein prescribed, and for a non-compliance with the rules of the regents adopted as herein provided.

4. The regents shall designate a week during each year and prescribe a uniform course of exercises in the public schools of the state suitable for pupils of various ages to instill into the minds of such pupils the purpose, meaning and importance of the bill of rights articles in the federal and state constitutions. Such exercises shall be in addition to any prescribed courses of study in the schools.

5. The regents shall make available to all elementary schools in the state suitable curriculum materials to aid in the instruction of pupils in grades kindergarten through six in the understanding and acceptance of children with disabilities as defined in section forty-four hundred one of this chapter.



801-A - Instruction in civility, citizenship and character education.

801-a. Instruction in civility, citizenship and character education. The regents shall ensure that the course of instruction in grades kindergarten through twelve includes a component on civility, citizenship and character education. Such component shall instruct students on the principles of honesty, tolerance, personal responsibility, respect for others, with an emphasis on discouraging acts of harassment, bullying, discrimination, observance of laws and rules, courtesy, dignity and other traits which will enhance the quality of their experiences in, and contributions to, the community. Such component shall include instruction of safe, responsible use of the internet and electronic communications. The regents shall determine how to incorporate such component in existing curricula and the commissioner shall promulgate any regulations needed to carry out such determination of the regents. For the purposes of this section, "tolerance," "respect for others" and "dignity" shall include awareness and sensitivity to harassment, bullying, discrimination and civility in the relations of people of different races, weights, national origins, ethnic groups, religions, religious practices, mental or physical abilities, sexual orientations, genders, and sexes.



802 - Instruction relating to the flag; holidays.

802. Instruction relating to the flag; holidays. 1. It shall be the duty of the commissioner to prepare, for the use of the public schools of the state, a program providing for a salute to the flag and a daily pledge of allegiance to the flag, and instruction in its correct use and display which shall include, as a minimum, specific instruction regarding respect for the flag of the United States of America, its display and use as provided by federal statute and regulation and such other patriotic exercises as may be deemed by him to be expedient, under such regulations and instructions as may best meet the varied requirements of the different grades in such schools. However, such instruction shall include, as a minimum, the provisions of sections one hundred seventy through one hundred seventy-seven of title thirty-six of the United States Code.

2. It shall also be his duty to make special provision for the observance in the public schools of Lincoln's birthday, Washington's birthday, Memorial day and Flag day, and such other legal holidays of like character as may be hereafter designated by law when the legislature makes an appropriation therefor.

3. Nothing herein contained shall be construed to authorize military instruction or drill in the public schools during school hours, except that the board of education of any school district may offer during school hours a junior reserve officer training program in conjunction with the United States Department of Defense to those students in grades nine through twelve who are at least fourteen years of age provided that enrollment and participation in such program is voluntary on the part of the student and written consent of a parent or guardian is submitted by such student and further provided, that the conduct of instruction on or the presence within any school of any type of current or future weaponry as part of such program is prohibited.



802-A - Instruction relating to general elections.

802-a. Instruction relating to general elections. Every school and teacher or instructor shall utilize a sample or facsimile ballot, provided by the appropriate board of elections pursuant to section 7-118 of the election law, when providing instruction in the electoral process relating to an ongoing general election, for which a sample or facsimile ballot has been created, or when holding mock elections.



803 - Instruction in physical education and kindred subjects.

803. Instruction in physical education and kindred subjects. 1. All pupils above the age of eight years in all elementary and secondary schools, shall receive as part of the prescribed courses of instruction therein such physical education under the direction of the commissioner of education as the regents may determine. Such courses shall be designed to aid in the well-rounded education of pupils and in the development of character, citizenship, physical fitness, health and the worthy use of leisure. Pupils above such age attending the public schools shall be required to attend upon such prescribed courses of instruction.

2. The board of education or trustees of every school district regularly employing twenty or more teachers shall employ a teacher or teachers qualified and duly licensed under the regulations of the regents to give such instruction; in every other district of the state, they shall require such instruction to be given by the teacher or teachers regularly employed to give instruction in other subjects or by a teacher or teachers qualified and duly licensed under the regulations of the regents.

3. The boards of education or trustees of two or more contiguous districts in the same supervisory district, however, may join in the employment of a teacher qualified and duly licensed under the regulations of the regents to give such instruction; and the salary of such teacher and the expenses incurred on account of such instruction shall be apportioned by the district superintendent among such districts according to the assessed valuation thereof, and as so apportioned shall be a charge upon each of such districts.

4. Similar courses of instruction shall be prescribed and maintained in private schools in the state and all pupils in such schools over eight years of age shall attend upon such courses; and if such courses are not so established and maintained in any private school, attendance upon instruction in such school shall not be deemed substantially equivalent to instruction given to children of like ages in the public school or schools of the city or district in which the child resides.

5. It shall be the duty of the regents to adopt rules determining the subjects to be included in courses of physical education provided for in this section, the period of instruction in each of such courses, the qualifications of teachers, and the attendance upon such courses of instruction.

6. The physical education hereinbefore provided for, may be given, when practicable, in any armory of the state where such armory is within convenient distance from the school, and at such times and in such manner as not to interfere with the regular military uses of such armory. The commanding officer in charge of any such armory shall, upon application made by any board of education or trustees of the several cities and school districts within the state, permit access to any such armory, for the purposes herein mentioned.



803-A - Courses of study in prevention of child abduction.

803-a. Courses of study in prevention of child abduction. 1. All pupils in grades K-8 in all public schools in the state shall receive instruction designed to prevent the abduction of children. Such instruction shall be provided by or under the direct supervision of regular classroom teachers, provided, however, that such instruction may be provided by any other agency, public or private.

2. The commissioner, shall provide technical assistance to assist in the development of curricula for such courses of study which shall be age appropriate and developed according to the needs and abilities of pupils at successive grade levels in order to provide awareness skills, information, self-confidence and support to aid in the prevention of child abduction.

3. For purposes of developing such courses of study, the board of education or trustees of every school district may establish local advisory councils or utilize the school-based shared decision making and planning committee established pursuant to regulations of the commissioner to make recommendations concerning the content and implementation of such courses. School districts may alternatively utilize courses of instruction developed by consortia of school district, boards of cooperative educational services, other school districts or any other agency, public or private. Such advisory councils shall consist of, but not be limited to, parents, school trustees and board members, appropriate school personnel, business and community representatives, and law enforcement personnel having experience in the prevention of child abduction.

4. The board of education or trustees of every school district shall provide appropriate training and curriculum materials for the regular teachers who provide such instruction.



804 - Health education regarding mental health, alcohol, drugs, tobacco abuse and theprevention and detection of certain cancers.

* 804. Health education regarding alcohol, drugs, tobacco abuse and the prevention and detection of certain cancers. 1. All schools shall include, as an integral part of health education, instruction so as to discourage the misuse and abuse of alcohol, tobacco, and other drugs and promote attitudes and behavior that enhance health, well being, and human dignity.

2. Instruction regarding alcohol, tobacco, and other drugs shall be included in the health education provided for all elementary school pupils and shall be taught by the regular classroom teachers or by teachers certified to teach health education. Such instruction shall be designed according to the needs and abilities of the pupils at successive grade levels with the purpose of developing desirable health behavior, attitudes, and knowledge as well as self-reliance and problem solving capacity.

3. Instruction regarding alcohol, tobacco, and other drugs, in addition to continued health guidance in the junior high school grades and the senior high schools, shall be an integral part of a required health education course at each of these levels in the secondary schools curriculum. Students shall be required to demonstrate knowledge in the subject area through the use of a test, graded project or report, or any other means prescribed by the school authorities regarding alcohol, drugs, and tobacco. Any such course shall be taught by teachers holding a certificate to teach health. Related courses in the secondary school curriculum shall be taught in a manner supportive of health education regarding alcohol, tobacco, and other drugs. In addition, instruction regarding the dangers of driving while under the influence of alcohol or drugs shall be an integral part of a required health education course in the senior high schools. Such instruction shall be provided in all senior high schools whether or not these schools also provide driver education courses.

3-a. Instruction regarding methods of prevention and detection of certain cancers, including but not limited to breast cancer, skin cancer, testicular cancer and other cancers where certain preventive measures have become generally accepted and certain detection methods have been adopted and recommended generally to the public. Such instruction shall be an integral part of a required health education course at the senior high school level, in addition to continued health guidance in senior high schools. Any such course shall be taught by teachers holding a certificate to teach health.

4. a. The commissioner may prescribe in regulations such health education courses which include instruction regarding alcohol, tobacco, and other drugs as the commissioner may deem necessary and desirable for the welfare of pupils and the community. The contents may be varied to meet the needs of particular school districts, or portions thereof, and need not be uniform throughout the state, provided, however, that school districts shall utilize either the curriculum for health education instruction regarding alcohol, tobacco and other drugs prescribed by the commissioner or a course approved by the commissioner in accordance with criteria established by the commissioner. The commissioner is authorized to make recommendations to the board of regents beginning December first, two thousand fourteen and every three years thereafter relating to the modernization of such instruction required pursuant to subdivision one of this section, to include the most up to date age appropriate information available regarding the misuse and abuse of alcohol, tobacco and other drugs, including but not limited to heroin and opioids. Such instruction shall include, but not be limited to, information regarding drugs and other substances that are more prevalent among school aged youth. Such recommendations shall be the result of a collaboration between the department, the office of alcoholism and substance abuse services and the department of health. If the board of regents adopts such curriculum, the curriculum requirement shall take effect no later than the next school year after such curriculum has been adopted.

b. The commissioner shall make available an interpersonal violence prevention education package for grades kindergarten through twelve, which package may consist of student pamphlets, parent pamphlets, videotapes and other informative materials to be distributed to school districts, and shall encourage the use of such material as part of the health or other related curricula or programs.

c. The regents shall review the health curriculum requirements in existence on the effective date of this paragraph for the purpose of streamlining such curriculum and identifying any outdated components that may be eliminated or consolidated in order to ensure that students have sufficient time and instruction to develop skills to address issues of violence prevention and mental health. To the extent appropriate, the regents shall modify the existing curriculum to provide greater focus on the development of skills, by no later than middle school, that are needed to recognize, cope with and address potentially violent incidents, including an understanding of student's roles in emergency situations, what to do when confronted with another student who is experiencing a mental health problem, and other related skills designed to reduce the threat of violence in schools.

5. School authorities shall provide the needed facilities, time, and place for the instruction set forth herein and shall provide learning aids and curriculum resource materials which contribute to effective teaching methods and learning in health education regarding alcohol, tobacco, and other drugs.

6. All pre-service training programs in the state for elementary teachers shall include adequate preparation regarding the instruction in alcohol, tobacco, and other drugs set forth herein, and no teacher shall be licensed except upon satisfactory demonstration of the competencies included in the institutional proposals approved by the education department.

7. Nothing contained in this section shall be deemed to diminish or impair the duties of the commissioner with respect to the continuing program for critical health problems established by chapter seven hundred eighty-seven of the laws of nineteen hundred sixty-seven as amended. The commissioner shall coordinate actions taken under authority of this section with the provisions of said chapter as they relate to health education in schools, inservice training and training programs, and curriculum or syllabus development regarding the deleterious effects resulting from the use, misuse, and abuse of alcohol, tobacco, and other drugs.

* NB Effective until July 1, 2018

* 804. Health education regarding mental health, alcohol, drugs, tobacco abuse and the prevention and detection of certain cancers. 1. All schools under the jurisdiction of the department shall ensure that their health education programs recognize the multiple dimensions of health by including mental health and the relation of physical and mental health so as to enhance student understanding, attitudes and behaviors that promote health, well-being and human dignity.

2. All schools shall include, as an integral part of health education, instruction so as to discourage the misuse and abuse of alcohol, tobacco and other drugs and promote attitudes and behavior that enhance health, well being, and human dignity.

3. Instruction regarding alcohol, tobacco, and other drugs shall be included in the health education provided for all elementary school pupils and shall be taught by the regular classroom teachers or by teachers certified to teach health education. Such instruction shall be designed according to the needs and abilities of the pupils at successive grade levels with the purpose of developing desirable health behavior, attitudes, and knowledge as well as self-reliance and problem solving capacity.

4. Instruction regarding alcohol, tobacco, and other drugs, in addition to continued health guidance in the junior high school grades and the senior high schools, shall be an integral part of a required health education course at each of these levels in the secondary schools curriculum. Students shall be required to demonstrate knowledge in the subject area through the use of a test, graded project or report, or any other means prescribed by the school authorities regarding alcohol, drugs, and tobacco. Any such course shall be taught by teachers holding a certificate to teach health. Related courses in the secondary school curriculum shall be taught in a manner supportive of health education regarding alcohol, tobacco, and other drugs. In addition, instruction regarding the dangers of driving while under the influence of alcohol or drugs shall be an integral part of a required health education course in the senior high schools. Such instruction shall be provided in all senior high schools whether or not these schools also provide driver education courses.

5. Instruction regarding methods of prevention and detection of certain cancers, including but not limited to breast cancer, skin cancer, testicular cancer and other cancers where certain preventive measures have become generally accepted and certain detection methods have been adopted and recommended generally to the public. Such instruction shall be an integral part of a required health education course at the senior high school level, in addition to continued health guidance in senior high schools. Any such course shall be taught by teachers holding a certificate to teach health.

6. a. The commissioner may prescribe in regulations such health education courses which include instruction regarding alcohol, tobacco, and other drugs as the commissioner may deem necessary and desirable for the welfare of pupils and the community. The contents may be varied to meet the needs of particular school districts, or portions thereof, and need not be uniform throughout the state, provided, however, that school districts shall utilize either the curriculum for health education instruction regarding alcohol, tobacco and other drugs prescribed by the commissioner or a course approved by the commissioner in accordance with criteria established by the commissioner. The commissioner is authorized to make recommendations to the board of regents beginning December first, two thousand fourteen and every three years thereafter relating to the modernization of such instruction required pursuant to subdivision one of this section, to include the most up to date age appropriate information available regarding the misuse and abuse of alcohol, tobacco and other drugs, including but not limited to heroin and opioids. Such instruction shall include, but not be limited to, information regarding drugs and other substances that are more prevalent among school aged youth. Such recommendations shall be the result of a collaboration between the department, the office of alcoholism and substance abuse services and the department of health. If the board of regents adopts such curriculum, the curriculum requirement shall take effect no later than the next school year after such curriculum has been adopted.

b. The commissioner shall make available an interpersonal violence prevention education package for grades kindergarten through twelve, which package may consist of student pamphlets, parent pamphlets, videotapes and other informative materials to be distributed to school districts, and shall encourage the use of such material as part of the health or other related curricula or programs.

c. The regents shall review the health curriculum requirements in existence on the effective date of this paragraph for the purpose of streamlining such curriculum and identifying any outdated components that may be eliminated or consolidated in order to ensure that students have sufficient time and instruction to develop skills to address issues of violence prevention and mental health. To the extent appropriate, the regents shall modify the existing curriculum to provide greater focus on the development of skills, by no later than middle school, that are needed to recognize, cope with and address potentially violent incidents including an understanding of student roles in emergency situations and other related skills designed to reduce the threat of violence in schools.

7. School authorities shall provide the needed facilities, time, and place for the instruction set forth herein and shall provide learning aids and curriculum resource materials which contribute to effective teaching methods and learning in health education regarding alcohol, tobacco, and other drugs.

8. All pre-service training programs in the state for elementary teachers shall include adequate preparation regarding the instruction in alcohol, tobacco, and other drugs set forth herein, and no teacher shall be licensed except upon satisfactory demonstration of the competencies included in the institutional proposals approved by the department.

9. Nothing contained in this section shall be deemed to diminish or impair the duties of the commissioner with respect to the continuing program for critical health problems established by chapter seven hundred eighty-seven of the laws of nineteen hundred sixty-seven as amended. The commissioner shall coordinate actions taken under authority of this section with the provisions of said chapter as they relate to health education in schools, inservice training and training programs, and curriculum or syllabus development regarding the deleterious effects resulting from the use, misuse, and abuse of alcohol, tobacco, and other drugs.

* NB Effective July 1, 2018



804-A - Comprehensive school health education demonstration program.

804-a. Comprehensive school health education demonstration program. 1. Within the amounts appropriated, the commissioner is hereby authorized to establish a demonstration program and to distribute state funds to local school districts, boards of cooperative educational services and in certain instances community school districts, for the development, implementation, evaluation, validation, demonstration and replication of exemplary comprehensive health education programs to assist the public schools in developing curricula, training staff, and addressing local health education needs of students, parents, and staff.

2. School districts or BOCES may contract with appropriate agencies or organizations to participate in such program. Such program shall be limited to health education at the elementary level and shall be designed on a multi-year basis. Such program shall include but not be limited to the following components:

a. Developer grants for comprehensive school health education programs.

(i) Such grants shall include the development, implementation, and evaluation of a comprehensive health education program including such activities as:

(A) coordination of health instruction with other available programs in the school and the community related to health education;

(B) provision of inservice training and materials for elementary level school teachers in comprehensive health education;

(C) development and implementation of evaluation procedures to measure students' knowledge, skills, behaviors, and attitudes prior to and after project implementation; and

(D) development and implementation of a mechanism for project maintenance and long-range programming.

(ii) Upon successful completion of the above activities and the availability of funds, such grant recipients will assist other local educational agencies with replication.

b. Health education regional training centers. Regional training centers for the purpose of developing materials and providing training programs to meet the needs of teachers statewide in the implementation of comprehensive school health education programs at the elementary level will be established.

c. Statewide advocacy for comprehensive health education. Development and implementation of a statewide advocacy program to create an awareness on the part of school administrators of the need to develop strategies for implementing comprehensive school health education programs at the elementary level.

d. Replication of validated health education programs. Grants will be awarded to local school districts or boards of cooperative educational services for the replication of nationally or state-validated exemplary health education programs.



804-B - Education regarding child development.

804-b. Education regarding child development. 1. All schools shall be authorized to include, as an integral part of home economics or health education, instruction regarding child development and parental skills and responsibility.

2. Instruction regarding child development and parental skills and responsibility may be included in the home economics or health education provided for all secondary school pupils and shall be taught by teachers certified to teach home economics or health education. Related courses in the secondary school curriculum may be taught in a manner supportive of home economics education or health education regarding child development and parental skills and responsibility.

3. The commissioner shall promulgate rules and regulations to establish a curriculum for instruction regarding child development and parental skills and responsibility for the welfare of pupils and the community to be available in school districts. The contents may be varied to meet the needs of particular school districts, or portions thereof, and need not be uniform throughout the state; such curriculum may include instruction relating to the consequences and prevention of shaken baby syndrome, which may include the viewing of a video presentation for students in secondary schools.

4. School authorities shall be authorized to provide the needed facilities, time, and place for the instruction set forth herein and to provide learning aids and curriculum resource materials which contribute to effective teaching methods and learning in home economics education or health education regarding child development and parental skills and responsibility.



804-C - Cardiopulmonary resuscitation instruction.

804-c. Cardiopulmonary resuscitation instruction. 1. Instructions regarding cardiopulmonary resuscitation may be offered for voluntary admission as a part of the health education curriculum in all senior high schools. In addition to the requirement that all teachers of health education shall be certified to teach health, persons instructing pupils in cardiopulmonary resuscitation shall possess valid certification by an agency offering such certification in the performance of cardiopulmonary resuscitation and in its instruction.

2. The commissioner may prescribe regulations governing such health education courses which shall include instruction in cardiopulmonary resuscitation. Such regulations shall in no event prescribe a course of study in cardiopulmonary resuscitation which sets forth standards for instruction of a lesser quality than the requirements of the programs adopted by the American Heart Association or the American Red Cross.

3. School authorities that choose to offer such course shall provide the needed facilities, time and place for the instruction set forth herein and shall provide learning aids and curriculum resource materials to support such course of study.



804-D - Automated external defibrillator instruction.

804-d. Automated external defibrillator instruction. Instructions regarding the correct use of an automated external defibrillator shall be included as a part of the health education curriculum in all senior high schools when cardiopulmonary resuscitation instruction is being provided as authorized by section eight hundred four-c of this article. In addition to the requirement that all teachers of health education shall be certified to teach health, persons instructing pupils in the correct use of automated external defibrillators shall possess valid certification by a nationally recognized organization or the state emergency medical services council offering certification in the operation of an automated external defibrillator and in its instruction.



806 - Courses of instruction in highway safety and traffic regulation; school safety patrols.

806. Courses of instruction in highway safety and traffic regulation; school safety patrols. 1. The regents of The University of the State of New York shall prescribe courses of instruction in highway safety and traffic regulation which shall include bicycle safety, to be maintained and followed in all the schools of the state. The boards of education and trustees of the several cities and school districts of the state shall require instruction to be given in such courses, by the teachers employed in the schools therein. All pupils attending such schools shall attend upon such instruction.

Similar courses of instruction shall be prescribed and maintained in private schools in the state, and all pupils in such schools shall attend upon such courses. If such courses are not so established and maintained in a private school, attendance upon instruction in such school shall not be deemed substantially equivalent to instruction given to pupils of like grade in the public schools in the city or district in which such pupils reside.

2. The regents shall determine the subjects to be included in such courses of instruction in highway safety and traffic regulation including bicycle safety, and the period of instruction in each of the grades in such subjects. They shall adopt rules providing for attendance upon such instruction and for such other matters as are required for carrying into effect the teaching of the courses of instruction prescribed by this section. The commissioner of education shall be responsible for the enforcement of such section and shall cause to be inspected and supervise the instruction to be given in such subjects. The commissioner may, in his discretion, cause all or a portion of the public school money to be apportioned to a district or city to be withheld for failure of the school authorities of such district or city to provide instruction in such courses and to compel attendance upon such instruction, as herein prescribed, and for a noncompliance with the rules of the regents adopted as herein provided.

3. Any board of education or school district board is empowered to organize in the school over which it has control a school safety patrol and, with the written consent of the parents, to appoint pupils as members thereof for the purpose of influencing and encouraging the safe use of highways and highway crossings and bicycles by the pupils of the school. Nothing herein contained shall be construed to authorize or permit the use of any safety patrol member for the purpose of directing vehicular traffic nor shall any safety patrol member be stationed in that portion of the highway intended for the use of vehicular traffic. Such patrol shall function only under the direction and control of the principal or teacher in charge of such school. No liability shall attach either to the school district or any individual, trustee, board member, superintendent, principal, teacher or other school authority by virtue of the organization, maintenance or operation of a school safety patrol organized, maintained and operated under authority of this section.



806-A - Driver education.

806-a. Driver education. 1. Notwithstanding any other provision of law, all school districts providing instruction in driver education shall include in such instruction: (a) a driver safety component with an emphasis on the effects of alcohol and drug use, (b) instruction in motorcycle safety awareness. The commissioner, upon approval by the commissioner of motor vehicles, shall establish a curriculum for the alcohol and drug education component which shall include but not be limited to: instruction describing the hazards of driving while impaired or intoxicated; the penalties for alcohol related motor vehicle violations including sanctions set forth in the penal law that apply to homicides and assaults arising out of the operation of a motor vehicle while intoxicated and those sanctions set forth in the vehicle and traffic law relating to driving while intoxicated; and the medical, biological and physiological effects of the consumption of alcohol and their impact on the operation of a motor vehicle.

2. The commissioner, upon approval of the commissioner of motor vehicles, shall establish by regulation a certification process by driver education courses of the amount of time a holder of a class DJ or class MJ learner's permit has spent operating a motor vehicle while under the immediate supervision of a driver education teacher. A certificate issued pursuant to this subdivision shall be deemed to be proof of all or a portion of the supervised driving experience required under certification pursuant to paragraph (d) of subdivision two of section five hundred two of the vehicle and traffic law.



807 - Fire and emergency drills.

807. Fire and emergency drills. 1. It shall be the duty of the principal or other person in charge of every public or private school or educational institution within the state, other than colleges or universities, to instruct and train the pupils by means of drills, so that they may in a sudden emergency be able to respond appropriately in the shortest possible time and without confusion or panic. Such drills shall be held at least twelve times in each school year, eight of which required drills shall be held between September first and December thirty-first of each such year. Eight of all such drills shall be evacuation drills, four of which shall be through use of the fire escapes on buildings where fire escapes are provided or through the use of identified secondary means of egress. Four of all such required drills shall be lock-down drills. Drills shall be conducted at different times of the school day. Pupils shall be instructed in the procedure to be followed in the event that a fire occurs during the lunch period or assembly, provided however, that such additional instruction may be waived where a drill is held during the regular school lunch period or assembly. Four additional drills shall be held in each school year during the hours after sunset and before sunrise in school buildings in which students are provided with sleeping accommodations. At least two additional drills shall be held during summer school in buildings where summer school is conducted, and one of such drills shall be held during the first week of summer school.

1-a. In the case of after-school programs, events or performances which are conducted within a school building and which include persons who do not regularly attend classes in such school building, the principal or other person in charge of the building shall require the teacher or person in charge of such after-school program, event or performance to notify persons in attendance at the beginning of each such program, event or performance, of the procedures to be followed in the event of an emergency so that they may be able to respond in a timely, orderly manner.

2. It shall be the duty of the board of education or school board or other body having control of the schools in any district or city to cause a copy of this section to be printed in the manual or handbook prepared for the guidance of teachers, where such manual or handbook is in use or may hereafter come into use.

3. It shall be the duty of the person in charge of every public or private college or university within the state, to instruct and train the students by means of drills, so that they may in a sudden emergency be able to leave the college or university building in the shortest possible time and without confusion or panic. Such drills shall be held at least three times in each year, one of which required drills shall be held between September first and December first of each such year. In buildings where summer sessions are conducted, one of such required drills shall be held during the first week of such summer session. At least one of such required drills shall be through use of the fire escapes on buildings where fire escapes are provided. At least one additional drill shall be held in each year during the hours after sunset and before sunrise in college or university buildings in which students are provided with sleeping accommodations.

4. Neglect by any principal or other person in charge of any public or private school or educational institution to comply with the provisions of this section shall be a misdemeanor punishable at the discretion of the court by a fine not exceeding fifty dollars; such fine to be paid to the pension fund of the local fire department where there is such a fund.



807-A - Fire inspections.

807-a. Fire inspections. 1. It shall be the duty of the school authorities in general charge of the operation of any public or private school to cause the buildings of such school containing classroom, dormitory, laboratory, physical education, dining or recreational facilities for student use to be inspected at least annually for fire hazards which might endanger the lives of students, teachers and employees therein.

2. The annual fire inspection shall be made prior to the first day of December of every school year and the report thereof shall be filed by the school authorities in the places required by subdivision five of this section no later than the sixteenth day of December of every such year.

3. a. The school authorities shall cause any fire inspection pursuant to this section to be made by one of the following methods, or any combination of such methods:

(1) Employing, either regularly or specially, persons who, in the judgment of the school authorities, are qualified to make such an inspection, or any phase thereof.

(2) Contracting for the making of such inspections, or any phase thereof, by persons who, in the judgment of the school authorities, are qualified.

(3) Requesting inspection by the fire department of any city, town, village or fire district in which the building is located.

(4) Requesting inspection by a fire corporation which is subject to the provisions of section fourteen hundred two of the not-for-profit corporation law, if such building is located within the area described in the certificate of incorporation of any such corporation.

(5) Requesting inspection by the county fire coordinator, or the officer performing the powers and duties of a county fire coordinator pursuant to a local law, of the county in which the building is located, or by any deputy county fire coordinator or deputy of such other officer so performing the powers and duties of a county fire coordinator designated to make the inspection by the county fire coordinator or such other officer so performing the powers and duties of a county fire coordinator, if the building is located outside a city, town, village, or fire district, which has its own fire department and outside the area described in the certificate of incorporation of any fire corporation which is subject to the provisions of section fourteen hundred two of the not-for-profit corporation law.

b. If any such inspection, or phase thereof, is to be made by either of the methods specified in subparagraphs (1) and (2) of paragraph a of this subdivision, the school authorities shall give reasonable notice of the date and time such inspection is to be made to the chief, or other comparable officer, of any fire department, or fire corporation, which has the regular duty of fighting fire in the building to be inspected. Such officer, or any subordinate designated by him, may be present during the inspection and may also file a report of inspection in the manner provided in this section.

c. If any fire department or fire corporation described in subparagraphs (3) and (4) of paragraph a of this subdivision shall fail or refuse to make a fire inspection promptly after having been requested to do so by the school authorities, the school authorities may request the county fire coordinator, or the officer performing the powers and duties of a county fire coordinator pursuant to a local law, of the county in which the building is located to make such inspection. It shall be the duty of the county fire coordinator, or such other officer so performing the powers and duties of a county fire coordinator, in such case to make such inspection or cause it to be made by a deputy whom he shall designate.

d. Regardless of the method or methods used to accomplish the inspection required by this section, the person making the inspection shall file the report thereof with the school authorities no later than the first day of December.

4. The state fire administrator shall prescribe the form of the fire inspection report and the commissioner of education shall furnish a supply of such form to school authorities. In prescribing such form the state fire administrator shall consider standards for fire safety set forth in the state building construction code, the state building conservation and fire prevention code, the regulations of the commissioner of education and other safety standards.

5. a. The report of any fire inspection shall be filed in the office of the school authorities and with the commissioner of education. All such reports so filed in any public office shall be kept as public records for at least three years after which period they may be destroyed.

b. Within twenty days after the filing of the report with the school authorities, the school authorities shall cause public notice of the filing of such report to be given in substantially the following form: "Notice is hereby given that the annual inspection for (year) of the school building (or of the and school buildings) of (name of school district or private school) for fire hazards which might endanger the lives of students, teachers and employees therein, has been completed and the report thereof is available at the office of (school district or private school) at for inspection by all interested persons". If the inspection was not made for the school authorities by the fire department or fire company responsible for fire protection of the building, such authorities shall cause a copy of such notice to be mailed to the chief of such fire department or company.

c. The school authorities of public schools shall cause such notice to be published at least once in the official newspaper, or if there is no official newspaper, in a newspaper having general circulation in the school district, and if there is no newspaper having general circulation in the district, shall cause such notice to be posted in ten conspicuous places in the district. Proof of publication or posting of such notice and of the mailing of a copy of such notice to the fire chief shall be filed in the office of the district.

d. The school authorities of private schools shall cause such notice to be published at least once in a newspaper having general circulation in the postal area in which the school building is located, and if there is no newspaper having general circulation in such postal area, shall cause such notice to be posted in ten conspicuous places in such postal area. Proof of posting or publication of such notice and of the mailing of a copy of such notice to the fire chief shall be filed in the school office.

e. If the report shows any alleged deficiencies, the school authorities shall give at least five days notice by mail to the chief of the fire department or fire company responsible for fire protection of the school building of the date and place of a meeting of the trustees, board of education, or corresponding officers by whatever name known, to be held within thirty days following the publication or posting required by this section, and shall at such meeting confer with the fire chief concerning the alleged deficiencies appearing on the inspection report and the measures proposed to be taken by the school authorities to correct such deficiencies.

f. In each such school district subject to the jurisdiction of a district superintendent under the provisions of article forty-five of the education law, such district superintendent shall ascertain that the notices required by this subdivision have been published or posted, and mailed, and any conference with the fire chief required by this subdivision has been had.

6. It shall be the duty of the commissioner to ascertain annually whether the inspections of school buildings required by this section have been made and the reports of the inspection have been filed in their respective offices. The commissioner shall review the reports of inspection filed pursuant to this section and may make recommendations to the school authorities with respect to any problems relating to school fire safety noted in such reports. The commissioner shall require a re-inspection of school buildings where a report of inspection identified violations that, if uncorrected, would cause the department to deny an annual certificate of occupancy to such school building, and shall require additional re-inspections until it is demonstrated to the satisfaction of the commissioner that said violations have been corrected. The commissioner may inspect or cause to be inspected at any reasonable time for fire prevention and fire protection purposes the school buildings required to be inspected by this section.

7. a. Every public or private school required to be inspected as hereinabove provided may be inspected for fire prevention and fire protection purposes at any reasonable time by:

(1) the chief of the fire department of the city, town, village or fire district in which the school is located,

(2) the chief of a fire corporation having its headquarters outside a village or fire district, if the school is located in the area described in the certificate of incorporation of such company,

(3) the chief of the fire department or fire company affording fire protection to a fire district, fire protection district, or fire alarm district pursuant to a contract, if the school is located in any such district,

(4) the member of any fire department or fire company listed in subparagraph one, two or three of this paragraph assigned by the chief thereof the duty of inspecting school buildings.

b. In no event shall the school authorities of any public or private school, required to be inspected as hereinabove provided, refuse access at any reasonable time to any person described in subparagraphs one, two, three and four of paragraph a of this subdivision, who appears for the purpose of conducting an inspection for fire prevention or fire protection purposes; provided, however, that the administrator or the designee of the administrator of the school to be inspected shall be given the opportunity to be present during the inspection.

8. Any person, or any public or other corporation for which any such person acts, shall not be liable for any error, omission or lack of thoroughness in the making of the inspection and report required or permitted by this section.

9. The term "school authorities", as used in this section, means, in relation to public schools, the trustees, or board of education, or corresponding officers, whether one or more, and by whatever name known of a city school district, or other school district however created, or, in relation to private schools, the board of trustees, board of directors, or other governing board in general charge of the operation of any such school.

10. The term "private school", as used in this section, means:

a. Any nursery school or kindergarten attended by six or more pupils three years of age or older which may apply for registration by the New York state education department pursuant to part one hundred twenty-five of title eight of the official compilation of codes, rules and regulations of the state of New York; provided, however, that this section shall not apply to day care facilities possessing a valid permit as required by section three hundred ninety of the social services law; or

b. Any establishment, other than a public school, attended by twenty-five or more pupils for the purpose of receiving the instruction of academic grade at the elementary or secondary level required by part one of article sixty-five of this chapter.

11. This section shall not apply to the school authorities in the cities of New York, Buffalo, Rochester, Syracuse and Yonkers or to colleges and universities.



807-B - College fire inspections.

807-b. College fire inspections. 1. It shall be the duty of the college authorities in general charge of the operation of any public or independent college to cause the buildings under the jurisdiction of such college containing classroom, dormitory, fraternities, sororities, laboratory, physical education, dining or recreational facilities for student use to be inspected at least annually for fire hazards which might endanger the lives of students, teachers and employees therein. Inspections of all public and independent college buildings, with the exception of those within a city having a population of one million or more, shall be conducted by the state office of fire prevention and control or a designee of the state fire administrator. An inspection report shall be produced by the inspecting agency for each building inspected.

2. The annual fire inspection for public and independent colleges shall be made when the college is in session.

3. The office of fire prevention and control is authorized to adopt rules and regulations establishing minimum standards for the content and frequency of such inspections in order to ensure compliance with applicable fire safety standards. In the event violations of applicable codes, rules and regulations pertaining to fire safety are found during inspections, the office of fire prevention and control is authorized to take appropriate actions to ensure that violations are promptly remedied.

4. The state fire administrator shall prescribe the format of the fire inspection report. In prescribing such format the state fire administrator shall consider standards for fire safety set forth in the uniform fire prevention and building code and other applicable fire safety standards.

5. Within ninety days of completing such inspection, the office of fire prevention and control or its designee shall file a copy of the report with the office of the college authorities and with the commissioner. All such reports so filed shall be kept as records for at least three years after which period they may be destroyed. A copy of such report shall also be filed with the chief, or other comparable officer, of any fire department or fire corporation which has the regular duty of fighting fire in the building inspected.

6. The office of fire prevention and control or its designee shall make recommendations to the college authorities with respect to any problems relating to building fire safety noted in such reports. The commissioner may inspect or cause to be inspected at any reasonable time for fire prevention and fire protection purposes the buildings required to be inspected by this section. The commissioner may impose a fine of up to five hundred dollars per day upon any public or independent college which fails to remedy, to the satisfaction of the office of fire prevention and control, any violation noted in a report within thirty days of receiving a copy of such report.

7. Every public or independent college building required to be inspected by the office of fire prevention and control or its designee may also be examined for fire protection purposes at any reasonable time by

a. the chief of the fire department of the city, town, village or fire district in which the college building is located,

b. the chief of a fire corporation having its headquarters outside a village or fire district, if the college building is located in the area described in the certificate of incorporation of such company,

c. the chief of the fire department or fire company affording fire protection to a fire district, fire protection district, or fire alarm district pursuant to a contract, if the college building is located in any such district,

d. the member of any fire department or fire company listed in paragraphs a, b or c of this subdivision assigned by the chief.

8. Any person, or any public or other corporation for which any such persons acts, shall not be liable for any error, omission or lack of thoroughness in the making of the inspection and report required or permitted by this section.

9. The term "college authorities", as used in this section, means the board of trustees, board of directors, or other governing board in general charge of the operation of any such college.

10. The term "public college" shall mean and include "state-operated institutions", "statutory or contract colleges" and "community colleges" as defined in section three hundred fifty of this chapter.

11. The term "independent college" shall mean colleges other than those included within subdivision ten of this section.



807-C - Transmission of fire alarm to fire department.

807-c. Transmission of fire alarm to fire department. 1. The school authorities designated in subdivision nine of section eight hundred seven-a of this chapter in charge of the operation of any public school or of any private school designated in subdivision ten of such section, located in an area within which a fire department or fire company is responsible for fire protection and within which there is no electrically or electronically operated fire alarm reporting system provided for public use may cause the internal fire alarm, fire detection, or fire extinguishing system of each building in which is contained classroom, dormitory, laboratory, physical education, dining or recreational facilities for student use to be interconnected with the fire alarm reporting location or system which is provided for such fire department or fire company to receive alarms from the public so that upon activation of such internal fire alarm, fire detection, or fire extinguishing system a signal will be automatically transmitted to such fire alarm reporting location or system.

2. School authorities and the governing body having jurisdiction of any fire department or fire company are hereby authorized, by agreement between them, to apportion the costs of installing and maintaining any such interconnection, and such costs are hereby deemed appropriate expenditures from the funds of such school authorities and governing bodies.



807-D - Locating source of fires in schools.

807-d. Locating source of fires in schools. 1. In all public and private school buildings having a central annunciator panel or fire alarm cabinet which displays a visual signal identifying any heat detector, smoke detector, or manually operated fire alarm box within the building which has been activated, there shall be provided as a part of or immediately adjacent to such panel or cabinet a chart or plan showing the specific location within the building of each such device.

2. In the case of school buildings and additions to existing school buildings, the construction of which is commenced after September first, nineteen hundred seventy-three, any such panel or cabinet and such chart or plan within such building or addition shall be so located that the same may be read without entering the building.



808 - Instruction in fire and arson prevention.

808. Instruction in fire and arson prevention. 1. The commissioner is hereby directed to provide and prescribe a course of instruction in fire and arson prevention, injury prevention and life safety education relating to the protection against injury or death and protection of property against loss or damage as a result of criminally initiated or other preventable fire, for use in the schools of the state, as prescribed by this section. Such course of instruction shall include materials to educate children on the dangers of falsely reporting a criminal incident, an impending explosion or fire emergency involving danger to life or property, an impending catastrophe, or a life safety emergency.

2. The board of education, trustees, principal or other person in charge of every public, private and parochial school in the state shall arrange for giving such course of instruction in every school under its or his control or direction. Such instruction shall be given to all of the pupils in every such school for a period of not less than forty-five minutes in each month during which such school is in session.



809 - Instruction in the humane treatment of animals.

809. Instruction in the humane treatment of animals. 1. The officer, board or commission authorized or required to prescribe courses of instruction shall cause instruction to be given in every elementary school under state control or supported wholly or partly by public money of the state, in the humane treatment and protection of animals and the importance of the part they play in the economy of nature as well as the necessity of controlling the proliferation of animals which are subsequently abandoned and caused to suffer extreme cruelty. Such instruction shall be for such period of time during each school year as the board of regents may prescribe and may be joined with work in literature, reading, language, nature study or ethnology. Such weekly instruction may be divided into two or more periods. A school district shall not be entitled to participate in the public school money on account of any school or the attendance at any school subject to the provisions of this section, if the instruction required hereby is not given therein.

2. Study and care of live animals. Any school which cares for or uses animals for study shall ensure that each animal in such school be afforded the following: appropriate quarters; sufficient space for the normal behavior and postural requirements of the species; proper ventilation, lighting, and temperature control; adequate food and clean drinking water; and quarters which shall be cleaned on a regular basis and located in an area where undue stress and disturbance are minimized.

3. Application. The provisions of this section shall not be construed to prohibit or constrain vocational instruction in the normal practice of animal husbandry, or prohibit or constrain instruction in environmental education activities as established by the department of environmental conservation.

4. Dissection of animals. Any student expressing a moral or religious objection to the performance or witnessing of the dissection of an animal, either wholly or in part, shall be provided the opportunity to undertake and complete an alternative project that shall be approved by such student's teacher; provided, however, that such objection is substantiated in writing by the student's parent or legal guardian. Students who perform alternative projects who do not perform or witness the dissection of animals shall not be penalized. The board of education or trustees of a school district shall develop a policy to give reasonable notice to all students enrolled in a course that includes the dissection of an animal and students' parents or legal guardians about their rights under this subdivision. Such notice shall be made available upon request at the school and distributed to parents and students enrolled in a course that includes dissection at least once at the beginning of the school year.

5. Treatment of live vertebrate animals. a. Except as provided for in this subdivision, no school district, school principal, administrator, or teacher shall require or permit the performance of a lesson or experimental study on a live vertebrate animal in any such school or during any activity conducted under the auspices of such school whether or not the activity takes place on the premises of such school where such lesson or experimental study employs: (i) micro-organisms which cause disease in humans or animals, (ii) ionizing radiation, (iii) known cancer producing agents, (iv) chemicals at toxic levels, (v) drugs producing pain or deformity, (vi) severe extremes of temperature, (vii) electric or other shock, (viii) excessive noise, (ix) noxious fumes, (x) exercise to exhaustion, (xi) overcrowding, (xii) paralysis by muscle relaxants or other means, (xiii) deprivation or excess of food, water or other essential nutrients, (xiv) surgery or other invasive procedures, (xv) other extreme stimuli, or (xvi) termination of life.

b. Notwithstanding any inconsistent provision of this section, the commissioner may, upon the submission of a written program plan, issue to such school a written waiver of such restrictions for students subject to the following provisions: (i) the student shall be in grade ten, eleven, or twelve; and (ii) the student shall be under the supervision of one or more teachers certified in science; and (iii) the student shall be pursuing an accelerated course of study in the sciences as defined by the commissioner in preparation for taking a state or national advanced placement examination. The commissioner shall issue a waiver of such restrictions for any teacher certified in science instructing such student. The written program plan shall include, but not be limited to: (i) the educational basis for requesting a waiver; (ii) the objective of the lesson or experiment; (iii) the methods and techniques to be used; and (iv) any other information required by the commissioner.

6. Report. On or before the first day of January next succeeding the effective date of this amended section, the commissioner shall annually submit a report to the governor and the legislature which shall include, but not be limited to, the number of written program plan proposals submitted by schools and the number of such proposals subsequently approved by the commissioner. In those cases where a program plan proposal has been approved by the commissioner, such plan shall be appended to and become a part of the commissioner's annual report.



809-A - Instruction in the safe use of firearms and in the game laws.

809-a. Instruction in the safe use of firearms and in the game laws. The officer, board, or commission authorized or required to prescribe courses of instructions in any school under state control, may authorize instructions to be given in the safe and proper use of firearms allowed by law to be used in the taking of wild game, and may also authorize instructions to be given in the study of game laws and of proper hunting and conservation practices. Such courses of instruction shall be approved by both the education department and the department of environmental conservation.



810 - Conservation day.

810. Conservation day. 1. The last Friday in April each year is hereby made and declared to be known as Conservation day, and observed in accordance with the provisions of this chapter, except that for the year nineteen hundred seventy-eight, Conservation day shall be May third.

2. It shall be the duty of the authorities of every public school in this state to assemble the pupils in their charge on that day in the school building, or elsewhere, as they may deem proper, and to provide for and conduct (1) such exercises as shall tend to encourage the planting, protection and preservation of trees and shrubs, and an acquaintance with the best methods to be adopted to accomplish such results, and (2) such lectures, pictures or tours, as shall tend to increase the interest and knowledge of such pupils in the fish and wild life, soil and water of the state.

3. The commissioner of education may prescribe from time to time a course of exercises and instruction in the subjects hereinbefore mentioned, which shall be adopted and observed by the public school authorities on Conservation day. Upon receipt of copies of such course sufficient in number to supply all the schools under their supervision, the school authorities aforesaid shall promptly provide each of the schools under their charge with a copy, and cause it to be observed.



811 - Procurement, use and possession of hypodermic syringes and needles by school personnel for educational purposes.

811. Procurement, use and possession of hypodermic syringes and needles by school personnel for educational purposes. 1. Notwithstanding the provisions of section 220.45 of the penal law, it shall be lawful for authorized persons under the jurisdiction of the public school authorities in a public school; or of the state education department; or of the governing board of any other educational institution, the curriculum of which is registered by the department, to purchase, acquire, have under control, possess and use hypodermic syringes and needles for instructional or other educational purposes provided such school authorities in the case of a school district, the appropriate superior officer in the case of the department, or such governing board in the case of other institutions, has filed with the commissioner of education and with the state department of health a certificate of need for such hypodermic needles which shall set forth the following:

a. The legal designation and address of the school district, if a public school or if another school or institution, the name and address thereof, and the exact location where such hypodermic syringes and needles will be used and stored.

b. The name and address of the chief administrative officer of the school or institution.

c. The use proposed to be made of such hypodermic needles.

d. The names of persons employed in the school, the department, or other institution authorized to have custody and/or use of such hypodermic needles.

e. The safeguards to be taken to prevent such instruments from falling into the hands of unauthorized persons.

f. The disposition which will be made of unwanted or broken syringes and needles. In the case of the department such certificate shall be made and filed by the assistant commissioner under whose supervision the work involving the use of such hypodermic syringes or needles is done, and a duplicate thereof shall be filed with the state department of health.

2. Nothing contained in this section shall be construed to require the filing of such names by medical institutions, including but not limited to, public health centers, industrial clinics, diagnostic, treatment or research centers, rehabilitation facilities, nursing homes, medical schools or colleges, tuberculosis, mental, chronic disease and other types of hospitals, clinical laboratories, outpatient departments, nurses training facilities and central service facilities operated in conjunction with medical institutions.

3. The commissioner, after consultation with the commissioner of health, shall make regulations for the administration of this section.



812 - Health training program for secondary school students.

812. Health training program for secondary school students. 1. The commissioner, in cooperation with the board of regents, is authorized and directed to establish and develop a program of credit for health training for those secondary school students evidencing an interest to pursue a health care services career. Such program may be instituted by any school district seeking to provide its secondary school students with an opportunity to participate in a health care facility or agency training program wherein its secondary school students shall receive academic credit for work related training received at health care facilities or agencies.

2. The board of regents shall establish criteria to be used by school districts participating in such program for the selection of eligible secondary school students seeking placement in a health training program subject to availability of placement openings.



813 - School lunch period; scheduling.

813. School lunch period; scheduling. Each school shall schedule a reasonable time for each full day pupil attending pre-kindergarten through grade twelve to consume lunch.



814 - Courses of study in internet safety.

814. Courses of study in internet safety. 1. Any school district in the state may provide, to pupils in grades kindergarten through twelve, instruction designed to promote the proper and safe use of the internet.

2. The commissioner shall provide technical assistance to assist in the development of curricula for such courses of study which shall be age appropriate and developed according to the needs and abilities of pupils at successive grade levels in order to provide awareness, skills, information and support to aid in the safe usage of the internet.

3. The commissioner shall develop age-appropriate resources and technical assistance for schools to provide to students in grades three through twelve and their parents or legal guardians concerning the safe and responsible use of the internet. The resources shall include, but not be limited to, information regarding how child predators may use the internet to lure and exploit children, protecting personal information, internet scams and cyber-bullying.



815 - State seal of biliteracy.

815. State seal of biliteracy. 1. (a) The state seal of biliteracy is established to recognize high school graduates who have attained a high level of proficiency in listening, speaking, reading, and writing in one or more languages in addition to English. The state seal of biliteracy shall be awarded by the commissioner. School district participation in this program is voluntary.

(b) The purposes of the state seal of biliteracy are as follows:

(1) To encourage pupils to study languages.

(2) To certify attainment of biliteracy.

(3) To provide employers with a method of identifying people with language and biliteracy skills.

(4) To provide universities with an additional method to recognize applicants seeking admission.

(5) To prepare pupils with twenty-first century skills.

(6) To recognize the value of foreign language and native language instruction in public schools. For the purpose of this section foreign language means any language other than English (LOTE) including all modern languages, Latin, American Sign Language, Native American languages and native languages.

(7) To strengthen intergroup relationships, affirm the value of diversity, and honor the multiple cultures and languages of a community.

2. (a) The state seal of biliteracy certifies attainment of a high level of proficiency by a graduating high school pupil in one or more languages, in addition to English.

(b) The board of regents shall promulgate such regulations of the commissioner as may be necessary to establish the criteria that students must achieve to earn a state seal of biliteracy, which may include, but is not limited to attainment of units of credit in English language arts and languages other than English, passage of state assessments in English language arts and language other than English, and passage of such additional assessments of foreign language proficiency as may be approved by the commissioner for this purpose.

(c) For purposes of this section, foreign language means any language other than English (LOTE) including all modern languages, Latin, American Sign Language, Native American languages and native languages.

3. The commissioner shall do both of the following:

(a) Prepare and deliver to participating school districts an appropriate insignia to be affixed to the diploma and transcript of the pupil indicating that the pupil has been awarded a state seal of biliteracy by the commissioner.

(b) Provide other information he or she deems necessary for school districts to successfully participate in the program.

4. A school district that participates in the program under this section shall do both of the following:

(a) Maintain appropriate records in order to identify pupils who have earned a state seal of biliteracy.

(b) Affix the appropriate insignia to the diploma and transcript of each pupil who earns a state seal of biliteracy.

5. No fee shall be charged to a pupil pursuant to this section.



816 - Local library and school partnerships.

816. Local library and school partnerships. 1. Legislative intent. In order to promote and encourage children to read and learn outside the classroom, this law seeks to encourage local libraries and schools to work together to promote the availability of library services and resources.

2. Definitions. For the purposes of this section, the following terms shall be defined as follows:

a. "School district" shall mean any public school district in the state of New York that contains one or more schools with any combination of grades from and including kindergarten through grade twelve.

b. "Public library" shall mean any public or association library as defined in section two hundred fifty-three of this title.

3. Upon the request of a public library that is located within the boundaries of a school district, the district shall disseminate informational materials provided by the library regarding the public library and applications for public library cards to students enrolled in the school district. Such materials shall be distributed to any or all of the following, as requested by the public library:

a. annually to every student of such school district upon his or her entry into kindergarten, grade six and grade nine, except that a library and school may agree to alternate or additional grades;

b. to every student upon his or her enrollment as a new student; and

c. available at all times in the school library in each school within the school district for students and parents who wish to obtain such materials.

4. The director of each participating public library shall consult annually with the school district in order to coordinate the provision of materials containing information regarding the library, instructions on how students may obtain a library card and an application for a library card.

5. Each public library that is located in the school district shall provide sufficient copies of such materials to the school district for distribution as described in subdivision three of this section so that each school may satisfy the requirements of this section.

6. In the event there is no public library located within the boundaries of a school district, such school district shall not be required to comply with this section.

7. The commissioner shall have the authority to establish rules and regulations to implement the provisions of this section.

8. Nothing in this act shall require a school district to expend additional funds in order to comply with the provisions of this section.

9. This section shall not apply to a school district or a library in a city of one million or more where such district or library are subject to a local law which was adopted prior to the enactment of this section and which provides for the distribution of library materials in public schools.






Article 19 - (901 - 922) MEDICAL AND HEALTH SERVICE

901 - School health services to be provided.

901. School health services to be provided. 1. School health services, as defined in subdivision two of this section, shall be provided by each school district for all students attending the public schools in this state, except in the city school district of the city of New York, as provided in this article. School health services shall include the services of a registered professional nurse, if one is employed, and shall also include such services as may be rendered as provided in this article in examining students for the existence of disease or disability and in testing the eyes and ears of such students.

2. School health services for the purposes of this article shall mean the several procedures, including, but not limited to, medical examinations, dental inspection and/or screening, scoliosis screening, vision screening and audiometer tests, designed to determine the health status of the child; to inform parents or other persons in parental relation to the child, pupils and teachers of the individual child's health condition subject to federal and state confidentiality laws; to guide parents, children and teachers in procedures for preventing and correcting defects and diseases; to instruct the school personnel in procedures to take in case of accident or illness; to survey and make necessary recommendations concerning the health and safety aspects of school facilities and the provision of health information.



902 - Employment of health professionals.

902. Employment of health professionals. 1. As used in this article "health professionals" means persons duly licensed or otherwise authorized to practice a health profession pursuant to applicable law, including, but not limited to, physicians, registered professional nurses, nurse practitioners, physicians assistants, optometrists, dentists, dental hygienists, dietitians and nutritionists, and audiologists.

2. a. The board of education, and the trustee or board of trustees of each school district, shall employ, at a compensation to be agreed upon by the parties, a qualified physician, or a nurse practitioner to the extent authorized by the nurse practice act and consistent with subdivision three of section six thousand nine hundred two of this chapter, to perform the duties of the director of school health services, including any duties conferred on the school physician or school medical inspector under any provision of law, to perform and coordinate the provision of health services in the public schools and to provide health appraisals of students attending the public schools in the city or district. The physicians or nurse practitioners so employed shall be duly licensed pursuant to applicable law.

b. Any such board or trustees may employ one or more school nurses, who shall be registered professional nurses, as well as other health professionals, as may be required. Such registered professional nurses and other health professionals shall aid the director of school health services of the district and shall perform such duties, including health instruction for the benefit of the public schools as may be prescribed by such board or trustees, in compliance with each such health professional's practice act.

3. Health professionals may be employed by the trustees or boards of education of two or more school districts, and the compensation of such health professionals, and the expenses incurred in providing school health services for students as provided in this article, shall be borne jointly by such districts, and be apportioned among them in any manner agreed to by such districts in a sharing agreement entered pursuant to section one hundred nineteen-o of the general municipal law. The trustees or boards of education of two or more school districts in a supervisory district may enter into an agreement, or agreements as may be required, with a board of cooperative educational services for the provision of the services of one or more registered professional nurses, and other health professionals to perform health services, including health instruction in such districts.



902-A - Treatment of students diagnosed with diabetes by school personnel.

902-a. Treatment of students diagnosed with diabetes by school personnel. 1. Licensed nurses, nurse practitioners, physician assistants, or physicians employed by school districts or boards of cooperative educational services are authorized to calculate prescribed insulin dosages, administer prescribed insulin, program the prescribed insulin pump, refill the reservoir in the insulin pump, change the infusion site, inject prescribed glucagon, teach an unlicensed person to administer glucagon to an individual, and perform other authorized services pursuant to the scope of practice of the licensed individual under title VIII of this chapter, to pupils who have received written permission by a physician or other licensed health care provider, and written parental consent to carry and use insulin and glucagon pursuant to section nine hundred sixteen-b of this article, during the school day on school property and at any school function as such terms are defined, respectively, by subdivisions one and two of section eleven of this chapter. Nothing in this section shall authorize unlicensed persons to perform these services except as otherwise permitted by section nine hundred twenty-one of this article.

2. A school district, board of cooperative educational services and/or their agents or employees shall incur no legal or financial liability as a result of any harm or injury sustained by a pupil or other person caused by reasonable and good faith compliance with this section.



902-B - Treatment by licensed school personnel of students diagnosed with allergies.

902-b. Treatment by licensed school personnel of students diagnosed with allergies. 1. Licensed nurses, nurse practitioners, physician assistants, or physicians employed by schools are authorized to administer prescribed epinephrine pursuant to the scope of practice of the licensed individual under title VIII of this chapter, to pupils diagnosed by a physician or other duly authorized health care provider with an allergy who have the written permission of a physician or other duly authorized health care provider for the administration of emergency epinephrine and written parental consent to carry and use an epinephrine auto injector pursuant to section nine hundred sixteen-a of this article, during the school day on school property and at any school function as such terms are defined, respectively, by subdivisions one and two of section eleven of this chapter.

2. A school district, board of cooperative educational services and/or their agents or employees shall incur no legal or financial liability as a result of any harm or injury sustained by a pupil or other person caused by reasonable and good faith compliance with this section.



903 - Students to furnish health certificates; and dental health certificates.

903. Students to furnish health certificates; and dental health certificates. 1. A health certificate shall be furnished by each student in the public schools upon his or her entrance in such schools and upon his or her entry into the grades prescribed by the commissioner in regulations, provided that such regulations shall require such certificates at least twice during the elementary grades and twice in the secondary grades. An examination and health history of any child may be required by the local school authorities at any time in their discretion to promote the educational interests of such child. Each certificate shall be signed by a duly licensed physician, physician assistant, or nurse practitioner, who is authorized by law to practice in this state, and consistent with subdivision three of section six thousand nine hundred two of this chapter, or by a duly licensed physician, physician assistant, or nurse practitioner, who is authorized to practice in the jurisdiction in which the examination was given, provided that the commissioner has determined that such jurisdiction has standards of licensure and practice comparable to those of New York. Each such certificate shall describe the condition of the student when the examination was made, which shall not be more than twelve months prior to the commencement of the school year in which the examination is required, and shall state whether such student is in a fit condition of health to permit his or her attendance at the public schools. Each such certificate shall also state the student's body mass index (BMI) and weight status category. For purposes of this section, BMI is computed as the weight in kilograms divided by the square of height in meters or the weight in pounds divided by the square of height in inches multiplied by a conversion factor of 703. Weight status categories for children and adolescents shall be as defined by the commissioner of health. In all school districts such physician, physician assistant or nurse practitioner shall determine whether a one-time test for sickle cell anemia is necessary or desirable and he or she shall conduct such a test and the certificate shall state the results.

2. a. A dental health certificate shall be requested from each student. Each student is requested to furnish a dental health certificate at the same time that health certificates are required. An assessment and dental health history of any child may be requested by the local school authorities at any time in their discretion to promote the educational interests of such child. Each certificate shall be signed by a duly licensed dentist, or a registered dental hygienist who is authorized by law to practice in this state, and consistent with any applicable written practice agreement, or by a duly licensed dentist or registered dental hygienist who is authorized to practice in the jurisdiction in which the assessment was given, provided that the commissioner has determined that such jurisdiction has standards of licensure and practice comparable to those of New York. Each such certificate shall describe the dental health condition of the student when the assessment was made, which shall not be more than twelve months prior to the commencement of the school year in which the assessment is requested, and shall state whether such student is in fit condition of dental health to permit his or her attendance at the public schools.

b. A notice of request for dental health certificates shall be distributed at the same time that parents or person in parental relationship to students are notified of health examination requirements and shall state that a list of dental practices, dentists and registered dental hygienists to which children may be referred for dental services on a free or reduced cost basis is available upon request at the child's school. The department shall, in collaboration with the department of health, compile and maintain a list of dental practices, dentists and registered dental hygienists to which children may be referred for dental services on a free or reduced cost basis. Such list shall be made available to all public schools and be made available to parents or person in parental relationship upon request. The department shall promulgate regulations to ensure the gathering and dissemination of the proper information to interested parties.

3. a. Within thirty days after the student's entrance in such schools or grades, the health certificate shall be submitted to the principal or his or her designee and shall be filed in the student's cumulative health record. If such student does not present a health certificate as required in this section, unless he or she has been accommodated on religious grounds, the principal or the principal's designee shall cause a notice to be sent to the parents or person in parental relationship to such student that if the required health certificate is not furnished within thirty days from the date of such notice, an examination will be made of such student, as provided in this article. Each school and school district chosen as part of an appropriate sampling methodology shall participate in surveys directed by the commissioner of health pursuant to the public health law in relation to students' BMI and weight status categories as reported on the school health certificate and which shall be subject to audit by the commissioner of health. Such surveys shall contain the information required pursuant to subdivision one of this section in relation to students' BMI and weight status categories in aggregate. Parents or other persons in parental relation to a student may refuse to have the student's BMI and weight status category included in such survey. Each school and school district shall provide the commissioner of health with any information, records and reports he or she may require for the purpose of such audit. The BMI and weight status survey and audit as described in this subdivision shall be conducted consistent with confidentiality requirements imposed by federal law.

b. Within thirty days after the student's entrance in such schools or grades, the dental health certificate, if obtained, shall be filed in the student's cumulative health record.

4. Notwithstanding the provisions of subdivisions one, two and three of this section, no examinations for a health certificate or health history shall be required or dental certificate requested, and no screening examinations for sickle cell anemia shall be required where a student or the parent or person in parental relation to such student objects thereto on the grounds that such examinations or health history conflict with their genuine and sincere religious beliefs.



904 - Examinations by health appraisal.

904. Examinations by health appraisal. 1. Each principal of a public school, or his or her designee, shall report to the director of school health services having jurisdiction over such school, the names of all students who have not furnished health certificates as provided in section nine hundred three of this article, or who are children with disabilities, as defined by article eighty-nine of this chapter, and the director of school health services shall cause such students to be separately and carefully examined and tested to ascertain whether any student has defective sight or hearing, or any other physical disability which may tend to prevent him or her from receiving the full benefit of school work, or from requiring a modification of such work to prevent injury to the student or from receiving the best educational results. Each examination shall also include a calculation of the student's body mass index (BMI) and weight status category. For purposes of this section, BMI is computed as the weight in kilograms divided by the square of height in meters or the weight in pounds divided by the square of height in inches multiplied by a conversion factor of 703. Weight status categories for children and adolescents shall be as defined by the commissioner of health. In all school districts, such physician, physician assistant or nurse practitioner shall determine whether a one-time test for sickle cell anemia is necessary or desirable and he or she shall conduct such tests and the certificate shall state the results. If it should be ascertained, upon such test or examination, that any of such students have defective sight or hearing, or other physical disability, including sickle cell anemia, as above described, the principal or his or her designee shall notify the parents of, or other persons in parental relation to, the child as to the existence of such disability. If the parents or other persons in parental relation are unable or unwilling to provide the necessary relief and treatment for such students, such fact shall be reported by the principal or his or her designee to the director of school health services, whose duty it shall be to provide relief for such students. Each school and school district chosen as part of an appropriate sampling methodology shall participate in surveys directed by the commissioner of health pursuant to the public health law in relation to students' BMI and weight status categories as determined by the examination conducted pursuant to this section and which shall be subject to audit by the commissioner of health. Such surveys shall contain the information required pursuant to this subdivision in relation to students' BMI and weight status categories in aggregate. Parents or other persons in parental relation to a student may refuse to have the student's BMI and weight status category included in such survey. Each school and school district shall provide the commissioner of health with any information, records and reports he or she may require for the purpose of such audit. The BMI and weight status survey and audit as described in this section shall be conducted consistent with confidentiality requirements imposed by federal law. Data collection for such surveys shall commence on a voluntary basis at the beginning of the two thousand seven academic school year, and by all schools chosen as part of the sampling methodology at the beginning of the two thousand eight academic school year. The department shall also utilize the collected data to develop a report of child obesity and obesity related diseases.

2. Notwithstanding the provisions of subdivision one of this section, no examinations shall be required pursuant to this section where a student or the parent or person in parental relation to such student objects thereto on the grounds that such examinations conflict with their genuine and sincere religious beliefs.



905 - Record of screening examinations for vision, hearing and scoliosis.

905. Record of screening examinations for vision, hearing and scoliosis. 1. The director of school health services of each school district in this state that is required to provide school health services, or the health department or agency otherwise responsible to provide such services, shall conduct screening examinations of vision, hearing, and scoliosis of all students at such times and as defined in the regulations of the commissioner, and at any time deemed necessary.

2. Notwithstanding any other provisions of any general, special or local law, the school authorities charged with the duty of making such screening examinations of students for the presence of scoliosis pursuant to this section shall not suffer any liability to any person as a result of making such screening examination, which liability would not have existed by any provision of law, statutory or otherwise, in the absence of this section. The positive results of any such screening examinations of students for the presence of scoliosis shall be in writing and the parent of, or person in parental relation to, any child in whom the presence of scoliosis is found shall be advised of such results by the school authorities within ninety days after the finding of the presence of scoliosis is made.

3. The provisions of this section relative to examination for scoliosis shall be waived by the commissioner upon the filing, in accordance with rules and regulations to be established and promulgated by the commissioner, of a resolution, duly adopted by a board of education, stating that the school district does not have the capability to comply with this section relative to the examination for scoliosis and that such compliance would place a financial cost upon the school district, provided, however, that such resolution may not be adopted prior to the holding of a public hearing on such proposed resolution. Such rules and regulations to be established and promulgated by the commissioner in accordance with this section shall include, but not be limited to, the date for filing such resolution by a board of education and to the dates for filing subsequent resolutions.

4. Vision screening examinations of students in the schools of this state made pursuant to subdivision one of this section, or made pursuant to the by-laws, regulations or practices of the board of education of the city school district of the city of New York, shall be subject to the provisions of this subdivision, and where inconsistent herewith, the provisions of this subdivision shall prevail. In addition to any vision screening examinations otherwise required by the provisions or practices cited in this subdivision, all students who enroll in a school of this state shall be tested for color perception, distance acuity and near vision within six months of admission to the school, or by such other date as may be prescribed in the regulations of the commissioner. The results of any such vision screening examinations, whether made pursuant to this subdivision or pursuant to the provisions or practices cited in this subdivision, shall be in writing and shall be made available to the student's parent or person in parental relation and to any teacher of the student within the school while the student is enrolled in the school, and shall be kept in a permanent file of the school for at least as long as the minimum retention period for such records, as prescribed by the commissioner pursuant to article fifty-seven-A of the arts and cultural affairs law.

5. Notwithstanding any provision of this section to the contrary, no screening examinations for vision, hearing, or scoliosis condition shall be required where a student or the parent or person in parental relation to such student objects thereto on the grounds that such examinations conflict with their genuine and sincere religious beliefs.



906 - Existence of communicable diseases; return after illness.

906. Existence of communicable diseases; return after illness. 1. Whenever, upon investigation and evaluation by the director of school health services or other health professionals acting upon direction or referral of such director for care and treatment, a student in the public schools shows symptoms of any communicable or infectious disease reportable under the public health law that imposes a significant risk of infection of others in the school, he or she shall be excluded from the school and sent home immediately, in a safe and proper conveyance. The director of school health services shall immediately notify a local public health agency of any disease reportable under the public health law.

2. Following absence on account of illness or from unknown cause, the director of school health services may examine each student returning to a school without a certificate from a local public health officer, a duly licensed physician, physician assistant, or nurse practitioner.

3. The director of school health services, or other health professionals acting upon direction or referral of such director, may make such evaluations of teachers and any other school employees, school buildings and premises as, in their discretion, they may deem necessary to protect the health of the students and staff.



907 - Use of sunscreen.

907. Use of sunscreen. The board of education or trustees of each school district and board of cooperative educational services, and the governing body of each private elementary, middle and secondary school, shall allow students to carry and use topical sunscreen products approved by the federal Food and Drug Administration for over-the-counter use for the purpose of avoiding overexposure to the sun and not for medical treatment of an injury or illness, with the written permission of the parent or guardian of the student. A record of such permission shall be maintained by the school. A student who is unable to physically apply sunscreen may be assisted by unlicensed personnel when directed to do so by the student, if permitted by a parent or guardian and authorized by the school.



909 - School hygiene districts.

909. School hygiene districts. 1. The board of supervisors of any county, with the approval of the commissioner of education, shall have power to establish in such county a school hygiene district which shall include the supervisory district or districts in such county, as defined in this chapter. The board of education of any union free school district of four thousand five hundred or more population, which employs a superintendent of schools, or of any city having a population of less than fifty thousand, within such county, may at any time adopt a resolution requesting that such union free school district or city be included within such school hygiene district, and after the approval of such request by the district committee on school hygiene, herein-below mentioned, and by the commissioner of education, and upon the subsequent filing by the clerk of such board of education of a certified copy of such resolution and of a certified copy of such approvals with the clerk of the board of supervisors, such union free school district or city shall be included within such school hygiene district.

2. When such a school hygiene district is established, as hereinabove provided, the board of supervisors shall appropriate funds for the salary and necessary expenses of a district director of school hygiene. Funds may also be appropriated for assistants to the director of school hygiene. Within thirty days after such appropriation is made the chairman of the board of supervisors shall call a meeting, to be held at a date as early as practicable, of the district superintendents and school superintendents in such school hygiene district together with the chairman of the board of supervisors, at which meeting such persons shall organize themselves into a district committee on school hygiene and shall elect a chairman thereof. In any school hygiene district which includes part or all of a county health district, as defined in the public health law, the district health officer of such county health district shall be a member of such committee. The district director of school hygiene and assistants shall be appointed by and work under the direction of such district committee on school hygiene. They shall meet the qualifications established by the commissioner of education and be certificated as supervisors of teachers. Any person appointed as such district director of school hygiene shall be a physician duly licensed and registered to practice in this state and shall have practiced as a physician, or been engaged in public health work, for at least two years.

3. It shall be the duty of the district director of school hygiene to advise, assist, and exercise general supervision over, medical inspectors, dentists and school nurses in the public schools in such school hygiene district; to keep informed as to their work and require such reports from them as he may deem necessary; to see that suitable recommendations based on the findings of the medical inspectors in their examinations of pupils are brought to the attention of their teachers and of those in parental relation to such pupils; to aid, and keep informed as to the work of, oral hygienists, nutrition workers, and other school employees engaged in health work in such schools; to inspect, and report to the proper authorities on, the sanitary conditions of school buildings, and in other ways to promote the physical welfare and health education of pupils. Whenever the board of supervisors, or, in a county constituting, in whole or in part, a county health district, the district health officer thereof, shall, under any provisions of law now in force or hereafter enacted, assign any public health nurse to the duties of a school nurse in any school or schools within a school hygiene district, she may be assigned to perform such duties under the direct control of the district director of school hygiene of such school hygiene district. Such district director of school hygiene shall be subject to supervision by the state medical inspector of schools.

4. If it be ascertained upon any test or examination held by a medical inspector under the provisions of section nine hundred four of this article in any of the school districts within a school hygiene district that any of the pupils are afflicted with defective sight or hearing or other physical disability and the parents have been duly notified as to the existence of such defects and physical disability and are unable to provide the necessary relief and treatment for such pupils and such fact is reported by said medical inspector to the district director of school hygiene, such district director shall have power and it shall be his duty to provide relief for such pupils within the amount appropriated for such purpose by the board of supervisors.

5. The board of supervisors, after determining the amount of the appropriation necessary for the salary and expenses of such district director of school hygiene and assistants, shall levy one-half of such amount by tax on the towns, union free school districts and cities, if any, included within such school hygiene district, and shall apportion such amount, so levied, among such towns, union free school districts and cities, according to the assessed valuation of the taxable property therein. Whenever a board of supervisors shall make such an appropriation and levy such a tax, the commissioner of education shall apportion to each such town, union free school district and city, an amount equal to that so levied upon each such respective town, union free school district or city. The board of supervisors shall likewise, after determining the amount of the appropriation necessary for expenses incurred for the relief of pupils under subdivision four of this section, levy the total amount by tax upon the towns, union free school districts and cities, if any, included within such school hygiene district, and shall apportion such amount so levied among such towns, union free school districts and cities according to the assessed valuation of the taxable property therein. The sums collected from the taxes so levied, and the amount apportioned by the commissioner of education, shall be paid to the county treasurer of such county, who shall expend such moneys for the purposes hereinabove provided and in the same manner as other county charges are paid.



910 - Choice of method of treatment.

910. Choice of method of treatment. Whenever affected by the requirements of this article, the school employee so affected, and, in the case of a child, the parent of, or person in parental relation to, such child, shall have the right to determine the form or manner of treatment or remedial care to be prescribed or applied, but the treatment or remedial care must be in accordance with and as allowed under the provisions of article one hundred thirty-one of this chapter.



911 - Enforcement.

911. Enforcement. 1. It shall be the duty of the commissioner to enforce the provisions of this article, and the commissioner may adopt rules and regulations not inconsistent herewith, after consultation with the state commissioner of health, for the purpose of carrying into full force and effect the objects and intent of this article.

2. The commissioner may, in his or her discretion, withhold the public money from a district which willfully refuses or neglects to comply with this article and the rules and regulations made under this article.



912 - Health and welfare services to all children.

912. Health and welfare services to all children. The voters and/or trustees or board of education of every school district shall, upon request of the authorities of a school other than public, provide resident children who attend such school with any or all of the health and welfare services and facilities which are made available by such voters and/or trustees or board of education to or for children attending the public schools of the district. Such services may include, but are not limited to all services performed by a physician, physician assistant, dentist, dental hygienist, registered professional nurse, nurse practitioner, school psychologist, school social worker or school speech therapist, and may also include dental prophylaxis, vision and hearing screening examinations, the taking of medical histories and the administration of health screening tests, the maintenance of cumulative health records and the administration of emergency care programs for ill or injured students. Any such services or facilities shall be so provided notwithstanding any provision of any charter or other provision of law inconsistent herewith. Where children residing in one school district attend a school other than public located in another school district, the school authorities of the district of residence shall contract with the school authorities of the district where such nonpublic school is located, for the provision of such health and welfare services and facilities to such children by the school district where such nonpublic school is located, for a consideration to be agreed upon between the school authorities of such districts, subject to the approval of the qualified voters of the district of residence when required under the provisions of this chapter. Every such contract shall be in writing and in the form prescribed by the commissioner, and before such contract is executed the same shall be submitted for approval to the superintendent of schools having jurisdiction over such district of residence and such contract shall not become effective until approved by such superintendent.



912-A - Urine analysis; drug detection.

912-a. Urine analysis; drug detection. 1. The school authorities of each school district within the state may cause all children attending grades seven through twelve, inclusive, in the public and private schools located within such districts, to be separately and carefully examined in order to ascertain whether any such children are making use of dangerous drugs.

2. Such examination may be made only upon the written request or consent of a parent of, or person in parental relation to, a child. Such examination shall be conducted without notice to the child and shall include the supervised taking of a urine sample which shall be analyzed for such drugs and in accordance with such standards as shall be acceptable to the New York state office of alcoholism and substance abuse services, or its successor agency. The results of such examination shall be promptly forwarded to the school authorities. If it should be ascertained, upon such test or examination, that any child is making use of dangerous drugs, the school authorities shall report same to the social services department for the social services district wherein such school is located and to the parent of, or person in parental relation to, such child together with a statement to such parent or person in parental relation as to available programs and facilities to combat such dangerous drug usage. The local social services department shall be empowered, in an appropriate case, to take such action and offer such protective social services as are prescribed by title six of article six of the social services law.

3. Except as required in this section, information resulting from an examination conducted pursuant to this section shall be kept confidential and shall not be used for law enforcement purposes but may be utilized only for statistical, epidemiological or research purposes.

4. Any record or information compiled from such examination which identifies an individual student as a user of dangerous drugs shall be maintained separate and apart from such student's other educational records and in appropriate confidence and shall be destroyed upon such student's graduation or final severance from the secondary educational school system in this state.

Notwithstanding any provision of this section to the contrary, no such examination shall be required where a student objects thereto on the grounds that such examinations conflict with their genuine and sincere religious beliefs.



912-B - Speech and language improvement services.

912-b. Speech and language improvement services. 1. The board of education or trustees of each school district and the city school district of the city of New York may provide speech and language improvement services to students in grades kindergarten through six with speech impairments of a severity that does not adversely affect the student's educational performance but does present a barrier to communication.

2. Any student, who is determined to be in need of such speech and language improvement services, shall receive such upon the recommendation of the building administrator.

3. A student, whose speech impairment adversely affects the student's educational performance shall be referred to the committee on special education for further evaluation and recommendation for special education services and programs, pursuant to article eighty-nine of this chapter.



913 - Medical examinations of teachers and other employees.

913. Medical examinations of teachers and other employees. In order to safeguard the health of children attending the public schools, the board of education or trustees of any school district or a board of cooperative educational services shall be empowered to require any person employed by the board of education or trustees or board of cooperative educational services to submit to a medical examination by a physician or other health care provider of his or her choice or the director of school health services of the board of education or trustees or board of cooperative educational services, in order to determine the physical or mental capacity of such person to perform his or her duties. The person required to submit to such medical examination shall be entitled to be accompanied by a physician or other person of his or her choice. The determination based upon such examination as to the physical or mental capacity of such person to perform his or her duties shall be reported to the board of education or trustees or board of cooperative educational services and may be referred to and considered for the evaluation of service of the person examined or for disability retirement.



914 - Immunization of children.

914. Immunization of children. 1. Each school shall require of every child entering or attending such school proof of immunization in accordance with the provisions of section twenty-one hundred sixty-four of the public health law.

2. Each school district shall assist and cooperate with the municipality in the development of a plan required by section six hundred thirteen of the public health law.

3. Each school district shall participate in the surveys directed by the state commissioner of health pursuant to section six hundred thirteen of the public health law of the immunization level of the children entering and attending school within such district, and which shall be subject to audit by the state commissioner of health. Each school and school district shall provide the state commissioner of health with any records and reports required for the purpose of such audit. In no event shall the state commissioner of health disclose a student's identity.



915 - Prohibiting the sale of certain sweetened foods.

915. Prohibiting the sale of certain sweetened foods. From the beginning of the school day until the end of the last scheduled meal period, no sweetened soda water, no chewing gum, no candy including hard candy, jellies, gums, marshmallow candies, fondant, licorice, spun candy and candy coated popcorn, and no water ices except those which contain fruit or fruit juices, shall be sold in any public school within the state.



916 - Pupils with asthma or another respiratory disease requiring rescue inhaler treatment.

916. Pupils with asthma or another respiratory disease requiring rescue inhaler treatment. 1. The board of education or trustees of each school district and board of cooperative educational services shall allow pupils who have been diagnosed by a physician or other duly authorized health care provider with an asthmatic condition or another respiratory disease to carry and use a prescribed inhaler and self-administer inhaled rescue medications to alleviate respiratory symptoms or to prevent the onset of exercise induced asthmatic symptoms during the school day on school property and at any school function as such terms are defined, respectively, by subdivisions one and two of section eleven of this chapter, with the written permission of a physician or other duly authorized health care provider, and written parental consent. The written permission shall include an attestation by the physician or the health care provider confirming the following: (a) the pupil is diagnosed with asthma or another respiratory disease for which inhaled rescue medications are prescribed to alleviate respiratory symptoms or to prevent the onset of exercise induced asthmatic symptoms; and (b) that the pupil has demonstrated that he or she can self-administer the prescribed inhaled rescue medication effectively. The written permission shall also include the name of the prescribed inhaled rescue medication, the dose, the times when the medication is to be taken, the circumstances which may warrant the use of the medication and the length of time for which the inhaler is prescribed. A record of such consent and permission shall be maintained in the student's cumulative health record. In addition, upon the written request of a parent or person in parental relation, the board of education or trustees of a school district and board of cooperative educational services shall allow such pupils to maintain an extra such inhaler in the care and custody of a licensed nurse, nurse practitioner, physician assistant, or physician employed by such district or board of cooperative educational services, and shall be readily accessible to such pupil. Nothing in this section shall require a school district or board of cooperative educational services to retain a licensed nurse, nurse practitioner, physician assistant, or physician solely for the purpose of taking custody of a spare inhaler for the treatment of asthma or a respiratory disease requiring rescue medication treatment, or require that a licensed nurse, nurse practitioner, physician assistant, or physician be available at all times in a school building for the purpose of taking custody of the inhaler. In addition, the medication provided by the pupil's parents or persons in parental relation shall be made available to the pupil as needed in accordance with the school district's or board of cooperative educational services' policy and the orders prescribed in the written permission of the physician or other authorized health care provider.

2. A school district, board of cooperative educational services and/or their agents or employees shall incur no legal or financial liability as a result of any harm or injury sustained by a pupil or other person caused by reasonable and good faith compliance with this section.



916-A - Pupils with allergies.

916-a. Pupils with allergies. 1. The board of education or trustees of each school district and board of cooperative educational services shall allow pupils who have been diagnosed by a physician or other duly authorized health care provider with an allergy to carry and use a prescribed epinephrine auto injector for the emergency treatment of allergic reactions during the school day on school property and at any school function as such terms are defined, respectively, by subdivisions one and two of section eleven of this chapter, with the written permission of a physician or other duly authorized health provider, and written parental consent. The written permission shall include an attestation by the physician or the health care provider confirming the following: (a) the pupil's diagnosis of an allergy for which an epinephrine auto injector is needed; and (b) that the pupil has demonstrated that he or she can self-administer the prescribed epinephrine auto injector effectively. The written permission shall also include the circumstances which may warrant the use of the epinephrine auto injector. A record of such consent and permission shall be maintained in the student's cumulative health record. In addition, upon the written request of a parent or person in parental relation, the board of education or trustees of a school district and board of cooperative educational services shall allow such pupils to maintain an extra epinephrine auto injector for the emergency treatment of allergies in the care and custody of licensed nurse, nurse practitioner, physician assistant, or physician employed by such district or board of cooperative educational services, and shall be readily accessible to such pupil. Nothing in this section shall require a school district or board of cooperative educational services to retain a licensed nurse, nurse practitioner, physician assistant, or physician solely for the purpose of taking custody of a spare epinephrine auto injector for the emergency treatment of allergic reactions, or require that a licensed nurse, nurse practitioner, physician assistant, or physician be available at all times in a school building for taking custody of the epinephrine auto injector. In addition, the epinephrine auto injector provided by the pupil's parents or persons in parental relation will be made available to the pupil as needed in accordance with the school district's or board of cooperative educational services' policy and the orders prescribed in the written permission of the physician or other authorized health care provider.

2. A school district, board of cooperative educational services and/or their agents or employees shall incur no legal or financial liability as a result of any harm or injury sustained by a pupil or other person caused by reasonable and good faith compliance with this section.



916-B - Pupils with diabetes.

916-b. Pupils with diabetes. 1. The board of education or trustees of each school district and board of cooperative educational services shall allow pupils who have been diagnosed with diabetes to carry glucagon and carry and use insulin through appropriate medication delivery devices and equipment and/or to carry and use equipment and supplies necessary to check blood glucose levels and ketone levels, as prescribed by a physician or other duly authorized healthcare provider, during the school day on school property and at any school function as such terms are defined, respectively, by subdivisions one and two of section eleven of this chapter, with parental consent and the written permission of a physician or other duly authorized health care provider. The written permission shall include an attestation by the physician or the health care provider confirming the following: (a) the pupil's diagnosis of diabetes makes the delivery of insulin and glucagon through appropriate medication delivery devices during the school day on school property or at any school function necessary and/or makes the use of equipment and supplies to check blood glucose levels and ketone levels necessary; and (b) that the pupil has demonstrated that he or she can self-administer the prescribed insulin effectively and can self check glucose or ketone levels and can independently follow the treatment orders prescribed by the physician or other authorized health care provider in the written permission. The written permission shall identify prescribed blood glucose tests, ketone tests, insulin and glucagon to be used by the pupil at school and/or during school functions. If insulin or glucagon is prescribed, the written permission shall include the name of the type of insulin, the dose or dose range, the times when the medication is to be taken, the type of insulin delivery system and any other information prescribed by the commissioner in regulation, after consultation with the commissioner of health. A record of such consent and permission shall be maintained in the student's cumulative health record. In addition, upon the written request of a parent or person in parental relation, the board of education or trustees of a school district and board of cooperative educational services shall allow such pupils to maintain extra insulin and an insulin delivery system, glucagon, blood glucose meters and related supplies used to treat such pupil's diabetes in the care and custody of a licensed nurse, nurse practitioner, physician assistant, or physician employed by such district or board of cooperative educational services, and shall be readily accessible to such pupil. Nothing in this section shall require a school district or board of cooperative educational services to retain a licensed nurse, nurse practitioner, physician assistant, or physician solely for the purpose of taking custody of extra insulin and an insulin delivery system, glucagon, blood glucose meters and related supplies used to treat such pupil's diabetes, or require that a licensed nurse, nurse practitioner, physician assistant, or physician be available at all times in a school building for the purpose of taking custody of extra insulin and an insulin delivery system, glucagon, blood glucose meters and related supplies. In addition, the medication and devices, equipment and supplies provided by the pupil's parents or persons in parental relation shall be made available to the pupil as needed in accordance with the school district's or board of cooperative educational services' policy and the orders prescribed in the written permission of the physician or other authorized health care provider. Pupils with diabetes may also carry any food necessary to treat hypoglycemia pursuant to the school district policy, provided, however, such school district policy shall not unreasonably interfere with a pupil's ability to treat hypoglycemia.

2. A school district, board of cooperative educational services and/or their agents or employees shall incur no legal or financial liability as a result of any harm or injury sustained by a pupil or other person caused by reasonable and good faith compliance with this section.



917 - On-site cardiac automated external defibrillator.

917. On-site cardiac automated external defibrillator. 1. School districts, boards of cooperative educational services, county vocational education and extension boards and charter schools shall provide and maintain on-site in each instructional school facility automated external defibrillator (AED) equipment, as defined in paragraph (a) of subdivision one of section three thousand-b of the public health law, in quantities and types deemed by the commissioner in consultation with the commissioner of health to be adequate to ensure ready and appropriate access for use during emergencies.

2. Whenever public school facilities pursuant to subdivision one of this section are used for school sponsored or school approved curricular or extracurricular events or activities and whenever a school-sponsored athletic contest is held at any location, the public school officials and administrators responsible for such school facility or athletic contest shall ensure the presence of at least one staff person who is trained, pursuant to paragraph (a) of subdivision three of section three thousand-b of the public health law, in the operation and use of an AED. Where a school-sponsored competitive athletic event is held at a site other than a public school facility, the public school officials shall assure that automated external defibrillator equipment is provided on-site.

3. Public school facilities and staff pursuant to subdivisions one and two of this section shall be deemed a "public access defibrillation provider" as defined in paragraph (c) of subdivision one of section three thousand-b of the public health law and shall be subject to the requirements and limitations of such section.

4. Pursuant to section three thousand-a and three thousand-b of the public health law, any public access defibrillation provider, or any employee or other agent of the provider who, in accordance with the provisions of this section, voluntarily and without expectation of monetary compensation renders emergency medical or first aid treatment using an AED which has been made available pursuant to this section, to a person who is unconscious, ill or injured, shall be liable only pursuant to section three thousand-a of the public health law.



918 - School district nutrition advisory committees.

918. School district nutrition advisory committees. 1. a. Every school district is hereby authorized and encouraged to establish a child nutrition advisory committee.

b. The district advisory committee is encouraged to meet at least quarterly.

c. The committee is encouraged to include, but not be limited to, a representative of the school board, the food preparation staff, the physical education departments, the school nurse or health staff, a registered dietitian, if available, the faculty of the district, the parent teacher associations in the district, the students enrolled in the district, and the parents or guardians of students enrolled in the district.

d. If, due to special circumstances of a district, it is impossible or impracticable for all groups recommended to have members on the committee to be represented, the district may approve a committee that, to the greatest extent possible, represents the interests of the aforementioned groups.

2. The district is encouraged to give, in such newsletter, if any, that precedes the commencement of school in the fall, written notice to all parents or guardians of enrolled students of the existence of a school district nutrition advisory committee and supply information as to how such interested parents or guardians may participate on such committee.

3. The district is encouraged, to the extent practicable, to give notice to all parents or guardians and students through its regular newsletters or other regular forms of written communication as to the scheduled dates of all meetings of the advisory committee.

4. The committee is encouraged to study all facets of the current nutritional policies of the district including, but not limited to, the goals of the district to promote health and proper nutrition, vending machine sales, menu criteria, educational curriculum teaching healthy nutrition, educational information provided to parents or guardians regarding healthy nutrition and the health risks associated with obesity, opportunities offered to parents or guardians to encourage healthier eating habits to students, and the education provided to teachers and other staff as to the importance of healthy nutrition. In addition the committee shall consider recommendations and practices of other districts and nutrition studies.

5. The committee is encouraged to report periodically to the district regarding practices that will educate teachers, parents or guardians and children about healthy nutrition and raise awareness of the dangers of obesity. The committee is encouraged also to provide any parent teacher associations in the district with such findings and recommendations.

6. Each June, the committee shall report to the board of the local school district regarding the status of the implementation of the district's programs to improve students' nutritional awareness and healthy diet.



919 - On-site nebulizers.

* 919. On-site nebulizers. 1. The board of education or trustees of the school district responsible for providing health services in a school, or the board of cooperative educational services in the case of programs under its jurisdiction, shall make a nebulizer available on-site in every public and private school building in which full or part time nurse services are provided. Nebulizers in such school buildings shall be made available to allow reasonable access to all public and private school students with a patient specific order, who require inhaled medications administered by a nebulizer, provided, however, that nebulizers shall be administered by a school nurse or physician pursuant to the student's patient specific order. Every nebulizer shall be maintained in working order by the school district or board of cooperative educational services that provides school health services to the school building where the nebulizer is located.

2. The commissioner shall be authorized to promulgate regulations for the implementation of this section.

* NB Not effective pursuant to confirmation from DOB stating no funding has been provided for nebulizers (see ch. 672/2007). Confirmation received 1/24/2012.



920 - Public schools; infestation of bedbugs (Cimex lectularius).

920. Public schools; infestation of bedbugs (Cimex lectularius). 1. In a city school district having a population of one million or more inhabitants, the principal of each public school shall provide immediate notification to parents, persons in parental relation or guardians of potentially affected students attending the school, disclosing a finding relating to the infestation of bedbugs (Cimex lectularius) in such school; provided, however, that if pursuant to regulations of the commissioner it is determined that any infestation is contained within a discrete area, the principal may limit such notification to parents, persons in parental relationship or guardians of all potentially affected students within such area, and shall advise the parents' association of the scope of such notification.

2. Along with the notification required pursuant to subdivision one of this section, the principal of such public school shall also include information regarding proper procedures to prevent further infestations at the school and to prevent the transfer of bedbugs from the school to the residences of students. Such information shall be developed by the board of education in consultation with other city agencies and shall be available in various languages as deemed necessary.

3. The principal shall ensure that the bedbug infestation at the school is properly addressed in the most effective and safe manner.



921 - Training of unlicensed school personnel to administer certain medications.

* 921. Training of unlicensed school personnel to administer certain medications. 1. The board of education or trustees of each school district and board of cooperative educational services and nonpublic schools are authorized, but not obligated to have licensed registered professional nurses, nurse practitioners, physician assistants, and physicians train unlicensed school personnel to inject prescribed glucagon or epinephrine auto injectors in emergency situations, where an appropriately licensed health professional is not available, to pupils who have the written permission of a physician or other duly authorized health care provider for the administration of injectable glucagon or emergency epinephrine auto injector, along with written parental consent, during the school day on school property and at any school function as such terms are defined, respectively, by subdivisions one and two of section eleven of this chapter. Training must be provided by a physician or other duly authorized licensed health care professional in a competent manner and must be completed in a form and manner prescribed by the commissioner in regulation.

2. A school district, board of cooperative educational services, nonpublic schools and/or their agents or employees shall incur no legal or financial liability as a result of any harm or injury sustained by a pupil or other person caused by reasonable and good faith compliance with this section.

* NB There are 2 921's



921*2 - On-site epinephrine auto-injector.

* 921. On-site epinephrine auto-injector. 1. School districts, boards of cooperative educational services, county vocational education and extension boards, charter schools, and non-public elementary and secondary schools in this state may provide and maintain on-site in each instructional school facility epinephrine auto-injectors in quantities and types deemed by the commissioner, in consultation with the commissioner of health, to be adequate to ensure ready and appropriate access for use during emergencies to any student or staff having anaphylactic symptoms whether or not there is a previous history of severe allergic reaction.

2. School districts, boards of cooperative educational services, county vocational education and extension boards, charter schools, and non-public elementary and secondary schools in this state or any person employed by any such entity may administer epinephrine auto-injectors in the event of an emergency pursuant to the requirements of section three thousand-c of the public health law.

* NB There are 2 921's



922 - Opiod overdose prevention.

922. Opioid overdose prevention. 1. School districts, public libraries, boards of cooperative educational services, county vocational education and extension boards, charter schools, and non-public elementary and secondary schools in this state may provide and maintain on-site in each instructional school facility or library, opioid antagonists, as defined in section three thousand three hundred nine of the public health law, in quantities and types deemed by the commissioner, in consultation with the commissioner of health, to be adequate to ensure ready and appropriate access for use during emergencies to any student, individual on library premises or staff suspected of having opioid overdose whether or not there is a previous history of opioid abuse.

2. School districts, public libraries, boards of cooperative educational services, county vocational education and extension boards, charter schools, and non-public elementary and secondary schools in this state may elect to participate as an opioid antagonist recipient and any person employed by any such entity that has elected to participate may administer an opioid antagonist in the event of an emergency, provided that such person shall have been trained by a program approved under section three thousand three hundred nine of the public health law. Any school district, public library, board of cooperative educational services, county vocational education and extension board, charter school, and non-public elementary and secondary school that has employees trained in accordance with this section shall comply with the requirements of section three thousand three hundred nine of the public health law including, but not limited to, appropriate clinical oversight, record keeping and reporting. No person shall be required to participate in the program and any participation by an individual shall be voluntary.






Article 21 - (1001 - 1009) VOCATIONAL REHABILITATION

1001 - Short title.

1001. Short title. This article shall be known and may be cited as "The Vocational Rehabilitation Law."



1002 - Definitions.

1002. Definitions. As used in this article:

1. "Handicapped person" means any person who in the judgment of the department is under a physical or mental disability which constitutes a substantial handicap to employment but which is of such a nature that vocational rehabilitation services may reasonably be expected to render him fit to engage in gainful employment, and also any person under a physical or mental disability which constitutes a substantial handicap to employment and for whom vocational rehabilitation services are necessary to ascertain his rehabilitation potential.

2. "Person who is under a physical or mental disability" means an individual who has a physical or mental condition which in the judgment of the department limits, contributes to limiting, or, if not corrected, will result in limiting his activities or functioning.

3. "Substantial handicap to employment" means that a physical or mental disability (in the light of attendant medical, psychological, vocational, educational, cultural, social or environmental factors) impedes an individual's occupational performance, by preventing his obtaining, retaining, or preparing for a gainful occupation consistent with his capacities and abilities.

4. "Gainful occupation" includes any employment for which a compensation is paid either in goods and/or in services; practice of a profession; self-employment; homemaking, farm or family work (including work for which payment is in kind rather than in cash); sheltered employment; and home industries or other gainful homebound work.

5. "Vocational rehabilitation services" means:

a. Any goods and services necessary to render a handicapped person fit to engage in a gainful occupation and includes:

(1.) Evaluation, including diagnostic and related services;

(2.) Counseling and Guidance;

(3.) Training;

(4.) Placement;

(5.) Reader service where necessary for individuals who are visually handicapped and interpreter services in the case of individuals who are deaf;

(6.) Attendants and amanuenses where required;

(7.) Occupational and business licenses;

(8.) Books, training supplies and fees;

(9.) Transportation;

(10.) Physical restoration services;

(11.) Maintenance payments to cover the handicapped person's expenses essential to achievement of his vocational rehabilitation objective;

(12.) Tools, equipment, initial stocks and supplies;

(13.) Training allowances which may be paid to individuals receiving training and related services in public and other non-profit workshops and rehabilitation facilities to the extent that funds may be made available for this purpose;

(14.) Other goods and services, not enumerated in this subdivision, necessary to render a handicapped person fit to engage in a gainful occupation.

b. The establishment of public and other nonprofit rehabilitation facilities for handicapped persons; the establishment of public and other nonprofit workshops for the severely handicapped; and the staffing of public and other nonprofit workshops for the severely handicapped so that workshops may be established, extended, improved or continued.

6. "Physical restoration services" mean those medical and medically related services which are necessary to correct or substantially modify within a reasonable period of time a physical or mental condition which is stable or slowly progressive and which constitutes a substantial handicap to employment, and includes (but is not limited to):

a. corrective surgery or therapeutic treatment;

b. necessary hospitalization in connection with surgery or treatment specified in (a);

c. prosthetic devices essential to obtaining or retaining employment; and

d. other necessary medical or medically related services.

7. "Rehabilitation facility" means a facility, operated for the principal purpose of assisting in the rehabilitation of handicapped persons and

a. provides one or more than one of the following types of services:

1. prevocational or conditioning therapy;

2. adjustment training;

3. testing, fitting or training in the use of prosthetic devices;

4. physical or occupational therapy;

5. evaluation, treatment or control of special disabilities; or

b. through which is provided an integrated program of medical, psychological, social and vocational evaluation and services under appropriate professional supervision, provided that the major portion of such evaluation and services is furnished within the facility, and that all medical and related health services are prescribed by and are under the supervision of persons licensed to practice medicine in the state.

8. "Workshop" means a place where any manufacture or handiwork is carried on and which is operated for the principle purpose of providing gainful employment to severely handicapped persons (a) as an interim step in the rehabilitation process for those who cannot be absorbed in the competitive labor market; or (b) during such time as employment opportunities for them in the competitive labor market do not exist.

9. "Establishment of a workshop" or "rehabilitation facility" means:

a. In the case of a workshop, the expansion, remodeling, or alteration of existing buildings, necessary to adapt such buildings to workshop purposes or to increase the employment opportunities in workshops, and the acquisition of initial equipment necessary for new workshops or to increase the employment opportunities in workshops; and

b. In the case of a rehabilitation facility, the expansion, remodeling, or alteration of existing buildings, and initial equipment of such buildings, necessary to adapt such buildings to rehabilitation facility purposes or to increase their effectiveness for such purposes and initial staffing thereof for a period not exceeding one year.

10. With respect to the construction of workshops and rehabilitation facilities, the following definitions shall apply:

a. "Construction" includes construction of new buildings, acquisition of existing buildings, and expansion, remodeling, alteration, and renovation of existing buildings, and initial equipment of such new, newly acquired, expanded, remodeled, altered or renovated buildings;

b. The "cost" of construction may include the cost of architects' fees and acquisition of land in connection with construction, but does not include the cost of offsite improvements.

c. A "project for construction of a workshop" may include provisions for residential accommodations to be used by and in conjunction with the rehabilitation of categories of handicapped individuals as may be hereafter designated.

11. "Supported employment" means paid competitive work performed by individuals with severe disabilities who require intensive support services to obtain such employment and extended support to sustain such employment, and which is performed in an integrated setting which provides regular interactions with individuals who do not have disabilities, other than paid caregivers.

12. "Supported employment services" means support services needed by individuals with severe disabilities to obtain and sustain supported employment. Such term shall also include transitional employment services for individuals with severe and persistent mental illness, as defined by the commissioner in consultation with the commissioner of the office of mental health.

13. "Paid competitive work", as used in the definition of supported employment pursuant to subdivision eleven of this section means work that is performed on a full-time or part-time basis, with a minimum expectation of averaging at least twenty hours per week as an employment goal, except that such requirement may be waived for good cause by the commissioner, and for which an individual is compensated in accordance with the federal fair labor standards act and the state department of labor wage and hour regulations.

14. "Individuals with severe disabilities" means persons for whom competitive employment has either not traditionally occurred or has been interrupted or intermittent as a result of having a permanent and substantially disabling physical, sensory, or mental condition.



1003 - Application for vocational rehabilitation.

1003. Application for vocational rehabilitation. a. Any handicapped person available for vocational rehabilitation services may apply to the department for advice and assistance regarding his vocational rehabilitation.

b. The state may, to the extent that funds are made available pursuant to the federal social security act, furnish vocational rehabilitation services to applicants for and beneficiaries of disability benefits under the social security act as provided in the act and any rules or regulations adopted pursuant thereto.



1004 - Powers and duties of the education department.

1004. Powers and duties of the education department.

The education department shall have the responsibility of and is hereby authorized:

1. To adopt and promulgate such rules and regulations and take such action as may be necessary to carry out the provisions of this article.

2. To provide vocational rehabilitation services directly or through public or private instrumentalities for handicapped persons (excepting blind persons and, with respect to physical restoration services, those persons who are entitled to such services pursuant to the workmen's compensation law and the volunteer firemen's benefit law) whose vocational rehabilitation the department determines after full investigation may be satisfactorily achieved. In the course of its investigation of an individual applicant's vocational rehabilitation potential the department may conduct an extended evaluation program including utilization of such vocational rehabilitation services as it deems necessary.

3. To enter into reciprocal agreements with other states to provide for the vocational rehabilitation of handicapped persons.

4. To engage in and contract for the making of studies, investigations, demonstrations, research and reports, and the provision of training and instruction (including the establishment and maintenance of fellowships and traineeships with such stipends and allowances as may be deemed necessary) the assessment of existing facilities and services and the evaluation of present and future requirements, including plans for the purposes enumerated above in matters relating to vocational rehabilitation.

5. To arrange and pay part of the cost of projects leading to the construction of workshops and rehabilitation facilities and the extension and improvement or the establishment of vocational rehabilitation services for handicapped persons, including the furnishing of equipment or the furnishing of funds for the purchase of equipment and supplies, personnel and other necessary and proper expenses in the construction, establishment, improvement, continuation or extension of rehabilitation facilities and workshops operated by public or nonprofit organizations and agencies.

6. To cooperate in the operation of this article with the state agency or agencies administering the state's public assistance program, workmen's compensation program, the departments of health, mental hygiene, the federal agencies charged with the administration of the federal social security act and the federal fair labor standards act or other appropriate federal legislation and with other public and private agencies providing services related to vocational rehabilitation, and with the state system of public employment offices in the state, making maximum feasible utilization of the job placement and employment counseling services and other services and facilities of such offices, and to issue such certifications as are required or indicated thereby.

7. Within its discretion, to consider financial need of handicapped individuals for the purposes of determining the extent of their respective participation in the costs of vocational rehabilitation services and to promulgate rules and regulations establishing financial need as a condition to the availability of any of the services specified in paragraph a of subdivision five of section one thousand two of this chapter except that no economic need test will be applied as a condition for furnishing the following vocational rehabilitation services: (a) evaluation, including diagnostic and related services; (b) counseling and guidance; and (c) placement.

8. To supervise and monitor service centers for independent living pursuant to article twenty-three-A of this chapter.

9. To contract with not-for-profit organizations for the provision of supported employment services, as defined in subdivision twelve of section ten hundred two of this article, to individuals having severe disabilities defined in subdivision fourteen of section one thousand two of this article in integrated work settings. The commissioner shall ensure that funds provided pursuant to this subdivision are not used for the provision of services that are the responsibility of other state agencies pursuant to the plan developed pursuant to subdivision two of section one thousand four-b of this article. Services shall be provided at a cost not to exceed that which is necessary and reasonable, and shall include short-term intensive and extended support mechanisms within an integrated work setting. The commissioner shall require service providers to develop appropriate policies and procedures for directing their supported employment programs, and to provide such reports as the commissioner deems to be appropriate.



1004-A - Sheltered workshops for the mentally retarded, mentally ill and severely physically handicapped.

1004-a. Sheltered workshops for the mentally retarded, mentally ill and severely physically handicapped. 1. Declaration of purpose. The conditions of mental retardation, mental illness and severe physical handicap are such that many young people, after laborious training in the schools and otherwise, reach the point in their lives where they can and should, under proper and continued guidance, engage in sheltered employment. The effects of such employment are salutary in many ways. The affected individual is helped to become a contributing member of society. The state is saved the expense of his institutionalization in already overcrowded state schools and facilities. The family retains closer contact with him and is spared the anxieties naturally attaching to separation and institutionalization. All of these factors have also been shown to reflect tangible benefit upon the mentally retarded, mentally ill and severely physically handicapped person in improving his overall condition. The purpose of this measure is to specifically encourage the development, improvement and expansion of such sheltered employment facilities by non-profit agencies, so that the salutary effects mentioned can be expediently accomplished.

2. Special provisions relating to mentally retarded, mentally ill and severely physically handicapped persons in extended sheltered employment in workshops. Notwithstanding any other provision of this article, when it shall appear to the satisfaction of the department that a mentally retarded, mentally ill or severely physically handicapped person over the chronological age of seventeen years can reasonably be expected to benefit from, or in his best interests reasonably requires extended sheltered employment in a workshop as defined in section ten hundred two, subdivision eight of article twenty-one of this chapter, furnished by an approved non-profit organization, the department is authorized to contract with such organization for the furnishing of such sheltered employment to such mentally retarded, mentally ill or severely physically handicapped person; and the department is further authorized to expend for such purpose a sum or sums not less than one thousand five hundred dollars per annum for each such mentally retarded, mentally ill or severely physically handicapped person, for or towards the cost of providing such sheltered employment for each such mentally retarded, mentally ill or severely physically handicapped person.

The department shall pay at least quarterly during the state fiscal year such sums as are authorized to such organizations for such sheltered employment immediately upon the completion of evaluation and personal adjustment services under the sponsorship of the department.

3. The department shall maintain a register of such nonprofit organizations which, after inspection of the facilities for sheltered employment provided by them, it deems qualified to meet the needs of such mentally retarded, mentally ill and severely physically handicapped persons. Such inspection shall also determine the eligibility of such organization to receive the funds hereinbefore specified.

4. The department is authorized to contract with such nonprofit organizations for the provision of vocational rehabilitation services which lead to sheltered employment.

5. The department shall assure that individuals in long-term sheltered employment operated by not-for-profit agencies are periodically reviewed to determine the feasibility of their employment, or training for employment, in integrated work settings and that maximum efforts toward such employment occur, whenever it is determined to be feasible.

6. The commissioner is authorized to promulgate such reasonable rules and regulations as he may deem necessary or proper to carry out the provisions of this section.



1004-B - Integrated employment opportunities for individuals with severe disabilities.

1004-b. Integrated employment opportunities for individuals with severe disabilities. 1. The department shall have the responsibility to stimulate the development of programs intended to furnish opportunities for integrated employment including but not limited to, supported employment and paid competitive work, to individuals with severe disabilities, and to coordinate with state agencies responsible for furnishing necessary services to individuals with severe disabilities related to such opportunities.

2. State integrated employment implementation plan. a. The commissioner, in consultation with and with the agreement of the commissioners of mental health, mental retardation and developmental disabilities and social services shall develop a state interagency plan for the implementation of integrated employment opportunities for individuals with severe disabilities, including supported employment. Such plan shall be designed so as to ensure that the state's integrated employment efforts, including the supported employment program, are planned, developed and implemented comprehensively, with roles and responsibilities of the respective agencies well-defined. Such plan shall reflect the department's primary responsibility for the development of integrated employment opportunities for individuals with severe disabilities, including short-term and intensive supported employment services, as well as appropriate responsibilities for long term extended support services. Such plan shall specify the role and responsibilities of each such agency in assuring that:

(i) services are provided fully and equitably;

(ii) an array of services is established and appropriate procedures are developed to allow persons with severe disabilities timely access to appropriate support services;

(iii) compatible definitions, program evaluation and accounting standards and reporting documents are implemented;

(iv) services and eligibility requirements are integrated and coordinated between agencies, including the manner in which appropriate responsibilities for funding and administering both short-term intensive and long-term extended support services for supported employment are to be implemented;

(v) funding sources are clearly defined and amounts are adequate to support persons with short-term intensive and long-term extended support needs;

(vi) all necessary steps are taken to maximize the success and cost effectiveness of such programs and the potential of persons served by such programs;

(vii) continuity of support services is not broken for individuals placed in an integrated employment setting in the event such placement is interrupted; and

(viii) eligibility standards are consistent regarding the placement of individuals in integrated work settings, including supported employment and other competitive work placements.

b. In addition, the plan shall address the manner in which continued support for current programs will be maintained; and establishment grants will be provided. Such establishment grants shall include, but not be limited to, special projects which enhance the provision of supported employment and new integrated employment program initiatives which would target individuals who have severe disabilities who have aged-out or have otherwise exited the school system. In addition, such grants may be used to provide additional resources to existing programs for the purposes of increasing the numbers of persons served who have been determined by the commissioner to have been unserved or underserved. Such grants may also be used for new programs for these populations.

c. The commissioner, in consultation with the commissioners of the office of mental health, the office of mental retardation and developmental disabilities and the department of social services, shall develop an audit protocol to verify the actual costs of providing such programs.

3. Reporting. a. It shall be the primary responsibility of the commissioner to provide annual reports on the progress of achieving the components of the implementation plan as contained in subdivision two of this section. In addition, such reports shall include:

(i) a current description of individuals served, and services and technical assistance provided;

(ii) employment status of persons transitioned from sheltered workshops, special education programs, day treatment centers, and day services programs into integrated employment programs, including supported employment programs and other competitive work placements;

(iii) incidence of persons in reverse transition between integrated employment programs, including supported employment programs and paid competitive work, and sheltered workshops, day treatment programs and day services programs; and

(iv) number of persons for whom employment in an integrated work setting has been requested and who are waiting for placement.

The commissioners of the office of mental health, the office of mental retardation and developmental disabilities, and the department of social services shall provide any information required to assist the commissioner in making such report.

b. The implementation plan shall be transmitted to the state's board of regents, the governor, the temporary president of the senate, the speaker of the assembly and the senate committee on finance, the assembly committee on ways and means, the senate committee on education and the assembly committee on education on or before October first, nineteen hundred ninety-three with a report on the status of the implementation plan transmitted on or before October first of each succeeding year.



1005 - Gifts and donations.

1005. Gifts and donations. The department is authorized to receive, accept and use gifts and donations for the purpose of this article which may be offered, conditionally or unconditionally, notwithstanding section eleven of the state finance law or any other provision of law. All money received as gifts or donations shall be paid to the commissioner of taxation and finance, who together with the state comptroller is hereby constituted and appointed the joint custodian thereof and shall constitute a special fund to be used under the direction of the department for the purpose of this article. A full report of all such gifts and donations, together with the names of the donors, the amounts contributed by each and all disbursements therefrom shall be submitted annually to the legislature as part of the report of the department.



1006 - Acceptance of law of the United States.

1006. Acceptance of law of the United States. The state of New York, through its legislative authority:

1. Accepts the provisions of any law of the United States making appropriation to be apportioned among the states for vocational rehabilitation of disabled persons, and accepts the provisions of any law of the United States making appropriation for apportionment or grants among the states for services for disabled persons.

2. Empowers and directs the board of regents of the university, hereby designated the New York state board for vocational education, to cooperate with such agency as the federal government shall designate to carry out the purposes of such law.

3. Appoints the commissioner of taxation and finance and the state comptroller as joint custodians of all money given to the state by the United States under the authority of such law, and such money shall be paid out in the manner provided by such act for the purposes therein specified.



1007 - Vocational rehabilitation records.

1007. Vocational rehabilitation records. 1. It shall be unlawful, except for purposes directly connected with the administration of the vocational rehabilitation program, for any person or persons to solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the record, papers, files, communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties without the consent of each such applicant or recipient. Such records, papers, files and communications shall be regarded as confidential information and privileged within the meaning of section forty-five hundred four of the civil practice law and rules.

2. Wage reporting information obtained by the office of vocational and educational services for individuals with disabilities of the department from the state department of taxation and finance pursuant to the tax law shall be considered confidential and shall not be disclosed to persons or agencies other than those considered entitled to such information when such disclosure is necessary for the proper administration of the department's vocational rehabilitation program.



1008 - Use of appropriations.

1008. Use of appropriations. Any appropriation made to carry out the provisions of this article, in addition to any moneys allotted to the state for a similar purpose by the government of the United States may be used for the payment of salaries, travel, maintenance and operation, and other administrative expenses including the purchase of necessary office furniture, supplies, et cetera, the necessary costs for persons being evaluated for or undergoing vocational rehabilitation including tuition, fees, books and other training supplies, maintenance and traveling expenses, occupational examinations and license fees, medical, psychiatric and psychological examinations and other diagnostic and related services, tools and equipment, initial stocks and supplies, surgical fees, hospitalization, therapeutic treatment and prosthetic appliances, the establishment and construction of public and other nonprofit rehabilitation facilities to provide services for handicapped individuals and the establishment and construction of public and other nonprofit workshops for the severely handicapped, including the furnishing of equipment or the providing of grants of funds to such public and other nonprofit rehabilitation facilities and workshops to be utilized for the acquisition of equipment, supplies, personnel and other necessary and proper items to be utilized in such facilities.



1009 - Powers and duties of department of social services relating to vocational rehabilitation of blind persons.

1009. Powers and duties of department of social services relating to vocational rehabilitation of blind persons. 1. The board of social services, the department of social services and the New York state commission for the visually handicapped shall retain, and shall continue to exercise, all the powers and duties relating to blind persons conferred on them by the provisions of any other law.

2. The department of social services is empowered to perform any and all acts that may be required to be performed by it by any law of the United States in order to obtain funds through the New York state board for vocational education, or otherwise, from any federal department or agency, for use in the vocational rehabilitation of blind persons; such department is further empowered to use and expend such funds for the purpose herein mentioned in accordance with the provisions of any law of the United States making such funds available to the state.

3. (a) Notwithstanding any inconsistent provision of this article, funds made available to the state by the United States to be used for vocational rehabilitation of blind persons shall be accepted and used by the state for such purposes provided the department of social services shall determine to accept and to use the same in accordance with the provisions of any law of the United States.

(b) Provided the federal government shall make funds available, the department of social services and its commission for the visually handicapped are empowered to accept gifts for the extension and improvement of non-profit facilities and workshops for the training and rehabilitation of blind persons, and to match the value of such gifts made to such department or commission for such purposes by or on behalf of such non-profit facilities or workshops. The department may utilize such federal funds and gifts for such purposes and may make appropriate agreements therefor with suitable non-profit agencies serving the blind.






Article 23 - CAREER EDUCATION IN COUNTIES

Part 1 - (1101 - 1107) VOCATIONAL EDUCATION AND EXTENSION BOARDS

1101 - Establishment of county vocational education and extension boards.

1101. Establishment of county vocational education and extension boards.

1. The board of supervisors or other governing elective body of any county may adopt a resolution by a majority vote of the members of the board establishing a county vocational education and extension board for the purpose of giving instruction in agriculture and home economics and such other special subjects as may be approved by the commissioner of education.

2. Upon the adoption of the resolution as provided in the preceding subdivision the board of supervisors or other governing elective body shall appoint a board which shall be known as "The Vocational Education and Extension Board of the County of .................... " (insert here the name of the county). Such board shall consist of nine members who shall serve for a period of nine years each except that members first appointed shall be appointed for such terms that the term of one member will expire each year, and their successors shall thereafter each be appointed for a full term of nine years respectively. At least three members of this board shall be appointed upon recommendations made by the farm and home bureau associations of the county and at least three members upon recommendations made by the district superintendents of the county. Vacancies occurring in such office shall be filled by the board of supervisors or other governing elective body for the unexpired term.

3. The fiscal year of the vocational education and extension board of each county shall begin on July first and end on June thirtieth.

4. A county vocational education and extension board established pursuant to this section is hereby created a body corporate. All property which is now vested in, or shall hereafter be transferred to, a county vocational education and extension board shall be held by it as a corporation.



1102 - Powers and duties of vocational education and extension boards.

1102. Powers and duties of vocational education and extension boards. A vocational education and extension board shall, subject to the provisions of part one of this article, have the following powers and duties:

1. It may make or cause to be made a survey to determine the career education and extension needs of the county.

2. It may make and establish and from time to time alter and amend rules and regulations for the transaction of its business and for the administration of the work under its charge.

3. It shall have full power and authority to employ supervisors and teachers and all other persons necessary to carry on career education and extension work and to determine the salaries to be paid. Members of the teaching and supervisory staff shall be appointed by a majority vote of the vocational education and extension board upon recommendation of the director for a probationary period not to exceed three years except that no recommendation shall require for the appointment of a director of career education. Services of members of the teaching and supervisory staff so employed may be discontinued at any time during the probationary period, upon the recommendation of the director, by majority action of such board. On or before the expiration of the probationary period such board, upon recommendation of the director, may appoint on tenure those persons who have been found competent, efficient and satisfactory. Such persons shall hold their respective positions during good behavior and competent and efficient service and shall not be removed except for any of the following causes, after a hearing, as provided by section three thousand twenty-a of this chapter: (a) insubordination, immoral character or conduct unbecoming a teacher; (b) inefficiency, incompetency, physical or mental disability or neglect of duty.

4. It shall make an annual report in writing to the regents of The University of the State of New York and to the board of supervisors or other governing elective body on or before the first day of October. It shall also make such other reports as may be required by the commissioner of education or by the board of supervisors or other governing elective body.

5. It may appoint any advisory committees deemed necessary.

6. It shall cooperate with existing public agencies in conducting career education and extension work in the county.

7. It shall have such other powers and shall perform such other duties as may be necessary to carry into effect the purposes of part one of this article.

8. It may request the board of supervisors to contribute the use of or lease land, buildings and other facilities to it, and to contribute to the cost of operating and maintaining the program of the county vocational education and extension board, and a board of supervisors shall have power to make appropriations toward such cost and to contribute the use of or lease land, buildings, and other facilities to it.

9. It shall appoint one of its members as president, one of its members or another qualified school district voter in the county as clerk and another qualified school district voter in the county as treasurer. All moneys accruing or appropriated to the board shall be paid to the treasurer of the board. The clerk and treasurer may be paid such compensation as may be fixed by the board. The treasurer shall furnish a surety bond of a surety company authorized to do business in the state of New York. The form and amount of such bond shall be approved by the board and the cost thereof shall be a charge against the funds of said board.

10. It shall designate a bank or banks for the deposit of money. Such designation shall be made of a bank within the county unless no bank exists in the county. It shall notify the treasurer of all bank designations and require him to deposit all money in such designated banks. Accruing funds, balances, resources and assets shall become the property of any succeeding agency or, in the event of termination of the program of shared services, such accruing funds, balances, resources and assets shall be prorated among the districts having been served during the last year of operation and the county in proportion to the amount which each paid to the vocational education and extension board.

11. All accounting procedures shall be in accordance with regulations that apply to union free school districts.

12. It shall have the authority to make contracts with the school authorities of school districts within the county, or without the county where such contract will result in no additional expense being incurred by such county, for services to be rendered by it to such school districts, and such school authorities shall have the authority to enter into such contracts. Payments shall be made by the school districts at least as often as quarterly. Any amount so paid to the board by a school district shall not be included in computing the apportionment of state aid to such district.

13. It may transport pupils under twenty-one years of age to and from schools and classes maintained by such vocational education and extension board for instruction in career education. In providing such transportation, the board may transport pupils residing outside the county who are attending such schools and classes maintained by such board pursuant to subdivision twelve of this section.

14. It may purchase and maintain a motor vehicle or vehicles to be used for the transportation of school children under twenty-one years of age to schools and classes maintained by the county vocational education and extension board. Such motor vehicle or vehicles may be leased to a school district when not needed for such transportation. When such motor vehicle shall be leased as provided in this subdivision, public liability and property damage insurance, fire insurance and compensation insurance of drivers shall be provided in the amount stated in section thirty-six hundred twenty-seven of this chapter and collision insurance shall be provided in the amount of value of the vehicle to protect the lessor. No part of the cost and expenses resulting from operation, maintenance and repair of such vehicles during the leasing thereof shall be included in determining the amount of any form of state aid received by such county vocational education and extension board.

15. It may lease land, buildings, and other facilities as may be necessary to carry into effect the purposes of part one of this article.



1103 - Courses of study and qualifications of teachers.

1103. Courses of study and qualifications of teachers. The courses of instruction to accomplish the purposes of part one of this article are to be approved by the commissioner of education. Such courses when conducted in elementary or secondary schools are to be approved by the superintendent in whose jurisdiction such instruction is given. The qualifications of the teachers, directors, assistants and supervisors employed by a vocational education and extension board must conform to the regulations of the regents of the university and the commissioner of education.



1104 - State aid.

1104. State aid. 1. The commissioner of education in the annual apportionment of public moneys shall apportion therefrom to each county maintaining approved vocational education and extension work, a quota amounting to one-half of the salary paid each teacher, director, assistant, and supervisor, but not to exceed ten thousand five hundred dollars on account of the employment of such teacher, director, assistant or supervisor.

2. Notwithstanding the provisions of subdivision one of this section or chapters fifty-three and three hundred ninety-one of the laws of nineteen hundred eighty-nine or any other provision of law to the contrary, aid payable to county vocational education and extension boards in the spring of nineteen hundred ninety shall be reduced by an amount equal to the amount that would have been paid pursuant to section five hundred twenty-one of this chapter to the New York state teachers' retirement system on behalf of such board.



1105 - Exemption of certain districts.

1105. Exemption of certain districts. Upon the recommendation of the county vocational education and extension board, the board of supervisors or other governing elective body of any county may exempt any city or union free school district from the raising of moneys for the purpose of paying the cost of operating and maintaining the program of the county vocational education and extension board.



1106 - Transportation.

1106. Transportation. 1. In a county which has a vocational education and extension board which does not furnish transportation to pupils pursuant to subdivision thirteen of section eleven hundred two of this chapter the cost of the transportation of pupils under twenty-one years of age to schools and classes maintained by such county vocational education and extension board shall be a charge upon the district in which such pupils reside, or are attending as non-resident pupils. Such transportation shall be considered as other transportation of school pupils in accordance with the provisions of part two of article seventy-three of the education law and the district of residence, or the district in which non-resident pupils are attending, shall be entitled to a transportation quota.

2. In a county which has a vocational education and extension board which furnishes transportation to pupils pursuant to subdivision thirteen of section eleven hundred two of this chapter, such vocational education and extension board shall receive a transportation quota which shall be one-half of the cost of the transportation of pupils under twenty-one years of age to schools and classes maintained by such vocational education and extension board.



1107 - County bonds for land and buildings.

1107. County bonds for land and buildings. A county vocational education and extension board established by a board of supervisors pursuant to the provisions of part one of this article shall be deemed to be a department of the county for the purposes of this section, and the board of supervisors of such county may acquire land, construct buildings and other facilities for the use of the vocational education and extension board of the county and shall have the power to expend moneys for and make appropriations to pay the cost thereof and to finance the cost thereof pursuant to the local finance law.






Part 2 - (1110 - 1116) COUNTY COMMISSION FOR SPECIAL EDUCATION IN WESTCHESTER COUNTY

1110 - Establishment of a special education district.

1110. Establishment of a special education district.

1. The board of supervisors or other governing elective body of Westchester county shall have power to adopt a resolution by a majority vote of the members of such board to establish within the county a special education district which shall include all the territory within the county. A city school district in such county having a population of fifty thousand or more inhabitants shall be excluded from such special education district provided the board of education of such city shall adopt a resolution requesting that such city school district be so excluded and file such resolution with the board of supervisors or other governing elective body within sixty days after the establishment of such special education district. With the approval of the county commission for special education to be appointed as hereinafter provided, a city school district so excluded may later become a part of such special education district upon the written application by the board of education of such city school district.

2. Upon the establishment of such special education district the board of supervisors or other governing elective body shall appoint a board which shall be known as the county commission for special education. Such commission shall consist of five members who shall serve for a period of five years each, except that members first appointed shall be appointed for such terms that the term of one member will expire each year, and their successors shall thereafter each be appointed for a full term of five years, respectively. Vacancies occurring in such office shall be filled by the board of supervisors or other governing elective body for the unexpired term.

3. Members of such commission shall serve without compensation except their actual and necessary travelling expenses incurred in the performance of their official duties.



1111 - Powers and duties of county commission for special education.

1111. Powers and duties of county commission for special education. The county commission for special education shall have power:

1. To make or cause to be made a survey to determine the special educational needs of the district.

2. To establish schools or classes for physically handicapped children and to provide other necessary educational services, including transportation and home teaching.

3. To establish and maintain vocational schools and classes for the purpose of providing instruction in agricultural, industrial, commercial, technical and home making subjects.

4. To provide vocational and educational guidance service.

5. To establish such other special educational services as may meet the approval of the commissioner of education.

6. To employ a director of special education, who shall be the executive officer and secretary of the commission, and upon the recommendation of such director to employ directors, supervisors and teachers and all other persons necessary to carry on such special education projects as it may establish, and to determine the salaries to be paid.

7. To purchase, lease, rent, improve or sell land, and build, repair, improve, lease, rent, buy and sell buildings.

8. To acquire real property by condemnation for the purposes of such special education district. Such condemnation proceedings shall be instituted and conducted by such commission in the name of the district, under the provisions of the statutes relating to the condemnation of real property.

9. To purchase all necessary furniture, implements, books, materials, equipment and supplies.

10. To make contracts with cities, villages, school districts or other agencies for carrying out the purposes of part two of this article.

11. To appoint advisory committees.

12. To make and establish, and from time to time alter and amend, rules and regulations for the transaction of its business and for the administration of the work under its charge.

13. It shall be the duty of the commission to make an itemized estimate of the money needed for the ensuing year for the purposes of part two of this article and file the same with the clerk of the board of supervisors or other governing elective body at least sixty days before the annual meeting of such board.

14. It shall be the duty of the commission to make an annual report in writing to the regents of The University of the State of New York and to the board of supervisors or other governing elective body on or before the first day of October in each year. It shall also be its duty to make such other reports as may be required by the commissioner of education and by such board or body.

15. It shall have such other powers and shall perform such other duties as may be necessary to carry into effect the purposes of part two of this article.

16. It shall not incur liabilities against county funds in excess of the amounts appropriated by the board of supervisors or other governing elective body.



1112 - Courses of study and qualifications of teachers.

1112. Courses of study and qualifications of teachers. The courses of instruction to accomplish the purposes of part two of this article are to be approved by the commissioner of education. The qualifications of the teachers, directors, assistants and supervisors employed by the county commission for special education must conform to the regulations of the regents of the university and the commissioner of education.



1113 - State aid.

1113. State aid. The commissioner of education in the annual apportionment of public moneys shall apportion therefrom to such county the quotas provided in section eleven hundred four of this chapter.



1114 - Appropriations by board of supervisors.

1114. Appropriations by board of supervisors. The board of supervisors or other governing elective body may make appropriations and levy taxes upon all the taxable property included within the boundaries of the special education district to carry out the purposes of part two of this article, and such taxes shall be assessed, levied and collected at the same time and in the same manner as county taxes are assessed, levied and collected within the boundaries of such special education district.



1115 - Indebtedness of special education district.

1115. Indebtedness of special education district. For the purpose of giving effect to the provisions of part two of this article the board of supervisors or other governing elective body of such county may issue obligations of the county pursuant to the provisions of the local finance law, which obligations shall be a charge upon the special education district. Whenever at the time of its enlargement the special education district shall have an outstanding bonded indebtedness, such outstanding indebtedness shall become a charge against the enlarged district.



1116 - County treasurer to act as treasurer of the county commission for special education.

1116. County treasurer to act as treasurer of the county commission for special education. All moneys collected from taxes levied in accordance with the provisions of part two of this article and all moneys apportioned by the commissioner of education, and any and all moneys received from any and all sources whatsoever for carrying out the provisions of part two of this article, shall be paid to the county treasurer. Such funds shall be disbursed by such county treasurer upon audit by the special education commission.









Article 23-A - (1120 - 1124) SERVICE CENTERS FOR INDEPENDENT LIVING

1120 - Declaration of intent.

1120. Declaration of intent. Persons with disabilities comprise a large percentage of New York's total population. The legislature hereby finds and declares that action is necessary to assist these individuals to integrate and live more independently in the community. Since their inception, service centers for independent living have enhanced the ability of persons with disabilities to pursue an independent and active lifestyle within their community. In order to achieve this, it is necessary for the state to provide funding to maintain existing service centers designed to promote independent living and to encourage the establishment of new centers. In addition, the office of vocational rehabilitation should have the responsibility and authority for the encouragement of the planning, development, funding, evaluation and monitoring of such service centers.



1121 - Service centers for independent living; purpose and duties.

1121. Service centers for independent living; purpose and duties. 1. A service center for independent living shall be a community based non-residential program designed to promote independent living for persons with disabilities.

(a) Such center shall:

(i) be a private not-for-profit corporation, pursuant to subdivision five of paragraph a of section one hundred two of the not-for-profit corporation law; provided, however, that persons with disabilities comprise at least fifty-one percent of the membership of the board of directors;

(ii) be staffed by persons experienced in assisting persons with disabilities;

(iii) provide services designed to meet the needs of persons with disabilities, including such services as assisting persons with disabilities to obtain housing, employment referral, transportation referral, attendant care, independent living skills, peer counseling, advocacy services, job training, health care, homemaker services, and other such services as approved by the commissioner;

(iv) train personnel for the purpose of attendant care in assisting and serving persons with disabilities; and

(v) serve persons with disabilities.

(b) Such center may also, but need not limit itself to, provide disability awareness programs, peer counseling, role modeling and any other appropriate services within elementary and secondary schools.

2. Such service centers shall not be established or operated as a residential or housing facility.

3. Such service centers shall make maximum use of existing resources available to persons with disabilities and shall not duplicate any existing services or programs, to the extent that such services or programs are available through other state sources to meet the needs of persons with disabilities. Such centers shall however provide necessary information and referral to assist a person with a disability in obtaining such services and coordinate where possible the delivery of such services to persons with disabilities.

4. Such service centers shall be in compliance with all applicable local laws and ordinances.



1122 - Education department; responsibilities.

1122. Education department; responsibilities. The department shall assist individuals and organizations in the planning and establishment of such service centers. The department shall ensure program accountability and shall monitor and evaluate such centers.



1123 - Regulations.

1123. Regulations. The commissioner shall promulgate rules and regulations necessary for the implementation of this article.



1124 - Distribution of funds.

1124. Distribution of funds. 1. Service centers for independent living shall be funded out of appropriations available for such purposes to the extent of the entire approved budget of such centers.

2. Budgets submitted by service centers shall be approved in accordance with regulations of the commissioner, subject to approval of the director of the budget.

3. Service centers shall be located in the cities of Albany, Buffalo, Rochester, Syracuse, Utica, White Plains, Binghamton, Kingston, Poughkeepsie, Jamestown, Yonkers, the counties of Queens, Kings, Nassau, Bronx, Richmond, New York and Suffolk.

4. Additional service centers shall be located in the cities of Niagara Falls, Olean, Troy, Amsterdam, Newburgh, Corning, Ithaca, Cortland, Auburn, Watertown, Plattsburgh, Batavia, Massena and Glens Falls, the counties of Delaware and Rockland, the county of Orange, in either the city of Middletown or Port Jervis or in the town of Deerpark, Greenville, Mount Hope, Warwick or Wawayanda or in the village of Goshen, in the county of New York to serve the Harlem community, and in the counties of Putnam, Sullivan and Herkimer.






Article 23-B - (1125 - 1133) CHILD ABUSE IN AN EDUCATIONAL SETTING

1125 - Definitions.

1125. Definitions. For the purposes of this article the following terms shall have the following meanings:

1. "Child abuse" shall mean any of the following acts committed in an educational setting by an employee or volunteer against a child: (a) intentionally or recklessly inflicting physical injury, serious physical injury or death, or (b) intentionally or recklessly engaging in conduct which creates a substantial risk of such physical injury, serious physical injury or death, or (c) any child sexual abuse as defined in this section, or (d) the commission or attempted commission against a child of the crime of disseminating indecent materials to minors pursuant to article two hundred thirty-five of the penal law.

2. "Child" shall mean a person under the age of twenty-one years enrolled in a school district in this state, other than a school district within a city having a population of one million or more.

3. "Employee" shall mean any person receiving compensation from a school district or employee of a contracted service provider or worker placed within the school under a public assistance employment program, pursuant to title nine-B of article five of the social services law, and consistent with the provisions of such title for the provision of services to such district, its students or employees, directly or through contract, whereby such services performed by such person involve direct student contact.

4. "Volunteer" shall mean any person, other than an employee, who provides services to a school or school district, which involve direct student contact.

5. "Educational setting" shall mean the building and grounds of a public school district, the vehicles provided by the school district for the transportation of students to and from school buildings, field trips, co-curricular and extra-curricular activities both on and off school district grounds, all co-curricular and extra-curricular activity sites, and any other location where direct contact between an employee or volunteer and a child has allegedly occurred. Such term shall not include a special act school district as defined in section four thousand one of this chapter which shall be subject to article eleven of the social services law.

6. "Administrator" or "school administrator" shall mean a principal of a public school, charter school or board of cooperative educational services, or other chief school officer.

7. "Law enforcement authorities" shall mean a municipal police department, sheriff's department, the division of state police or any officer thereof. Notwithstanding any other provision of law, law enforcement authorities shall not include any child protective service or any society for the prevention of cruelty to children as such terms are defined in section four hundred twenty-three of the social services law.

8. "Parent" shall mean either or both of a child's parents or other persons legally responsible for the child.

9. "Child sexual abuse" shall mean conduct prohibited by article one hundred thirty or two hundred sixty-three of the penal law.



1126 - Duties of employees specifically enumerated in this section upon receipt of an allegation of child abuse in an educational setting.

1126. Duties of employees specifically enumerated in this section upon receipt of an allegation of child abuse in an educational setting. 1. In any case where an oral or written allegation is made to a teacher, school nurse, school guidance counselor, school psychologist, school social worker, school administrator, school board member or other school personnel required to hold a teaching or administrative license or certificate, that a child has been subjected to child abuse by an employee or volunteer in an educational setting, such person shall upon receipt of such allegation:

(a) promptly complete a written report of such allegation including the full name of the child alleged to be abused; the name of the child's parent; the identity of the person making the allegation and their relationship to the alleged child victim; the name of the employee or volunteer against whom the allegation was made; and a listing of the specific allegations of child abuse in an educational setting. Such written report shall be upon a form as prescribed in section eleven hundred thirty-two of this article.

(b) except where the school administrator is the person receiving such oral or written allegation, promptly personally deliver a copy of such written report to the school administrator of the school in which the child abuse allegedly occurred.

2. In any case where it is alleged that a child was abused by an employee or volunteer of a school other than a school within the school district of the child's attendance, the report of such allegations shall be promptly forwarded to the superintendent of schools of the school district of the child's attendance and the school district where the abuse allegedly occurred, whereupon both school superintendents shall comply with sections eleven hundred twenty-eight and eleven hundred twenty-eight-a of this article.

3. Any employee or volunteer who reasonably and in good faith makes a report of allegations of child abuse in an educational setting to a person and in a manner described in this section shall have immunity from civil liability which might otherwise result by reason of such actions.



1127 - Confidentiality of records.

1127. Confidentiality of records. Reports and other written material submitted pursuant to this article, and photographs taken concerning such reports in the possession of any person authorized to receive such information, pursuant to this article, shall be confidential and shall not be redisclosed except to law enforcement authorities involved in an investigation of child abuse in an educational setting or as expressly authorized by law or pursuant to a court-ordered subpoena. A school administrator or a school superintendent shall exercise reasonable care in preventing such unauthorized disclosure. Willful disclosure of a written record required to be kept confidential pursuant to this section to a person not authorized to receive or review such record is a class A misdemeanor.



1128 - Duties of school administrators and superintendents upon receipt of a written report alleging child abuse in an educational setting.

1128. Duties of school administrators and superintendents upon receipt of a written report alleging child abuse in an educational setting. Upon receipt of a written report described in paragraph (a) of subdivision one of section eleven hundred twenty-six of this article alleging that a child has been abused in an educational setting, a school administrator or superintendent shall where there is a reasonable suspicion to believe that an act of child abuse has occurred:

1. Where the subject child has made the allegation: (a) promptly notify the parent of such child that an allegation of child abuse in an educational setting has been made regarding such child and promptly provide the parent with a written statement prepared pursuant to regulations of the commissioner setting forth parental rights, responsibilities and procedures under this article; (b) where a school administrator receives a written report, promptly provide a copy of such report to the superintendent; and (c) promptly forward such report to appropriate law enforcement authorities. In no event shall reporting to law enforcement be delayed by reason of an inability to contact the superintendent.

2. Where a parent of the child has made the allegation: (a) promptly provide the parent of such child with a written statement prepared pursuant to regulations of the commissioner setting forth parental rights, responsibilities and procedures under this article; (b) where a school administrator receives a written report, promptly provide a copy of such report to the superintendent; and (c) promptly forward such report to appropriate law enforcement authorities. In no event shall reporting to law enforcement be delayed by reason of an inability to contact the superintendent.

3. Where a person other than the subject child or the parent of a subject child has made the allegation: (a) promptly notify the parent of the subject child that an allegation of child abuse in an educational setting has been made regarding his or her child and promptly provide the parent with a written statement prepared pursuant to regulations of the commissioner setting forth parental rights, responsibilities and procedures under this article; (b) ascertain from the person making such report the source and basis for such allegation; (c) where a school administrator receives a written report, promptly provide a copy of such report to the superintendent; and (d) promptly forward such report to appropriate law enforcement authorities. In no event shall reporting to law enforcement be delayed by reason of an inability to contact the superintendent.

4. Any school administrator or superintendent who reasonably and in good faith makes a report of allegations of child abuse in an educational setting or reasonably and in good faith transmits such a report to a person or agency as required by this article and in a manner described in section eleven hundred twenty-six of this article and this section shall have immunity from civil liability which might otherwise result by reason of such actions.



1128-A - Additional duties of superintendents.

1128-a. Additional duties of superintendents. 1. Where a superintendent of schools forwards to law enforcement a report as described in paragraph (a) of subdivision one of section eleven hundred twenty-six of this article, he or she shall refer such report to the commissioner where the employee or volunteer alleged to have committed an act of child abuse as defined in this article holds a certification or license issued by the department.

2. A report which is made pursuant to this article and does not, after investigation, result in a criminal conviction shall be expunged from any record which may be kept by a school or school district with respect to the subject of such a report after a period of five years from the date of the making of such report or at such earlier time as such school, or school district, as the case may be, determines.



1129 - Penalties for failure to comply.

1129. Penalties for failure to comply. 1. Willful failure of an employee to prepare and submit a written report of an allegation of child abuse as required by this article shall be a class A misdemeanor.

2. (a) Willful failure of a school administrator or superintendent to submit a written report of child abuse to an appropriate law enforcement authority, as required by this article, shall be a class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subdivision, any failure to submit a written report of child abuse to an appropriate law enforcement authority as required by this article, shall be punishable by a civil penalty not to exceed five thousand dollars upon an administrative determination by the commissioner.



1130 - Notification by district attorney.

1130. Notification by district attorney. Where a criminal investigation of an allegation of child abuse by an employee or volunteer is undertaken in response to a report forwarded by a school administrator or superintendent to law enforcement authorities pursuant to section eleven hundred twenty-eight of this article, and where law enforcement authorities have provided such report to the district attorney and have requested assistance, as soon as practicable, it shall be the responsibility of the district attorney to notify the superintendent of schools of the district where the acts of child abuse allegedly occurred and of the school district where the child is attending, if different, of an indictment or the filing of an accusatory instrument against the employee or volunteer against whom an allegation of child abuse in an educational setting was made. The district attorney shall notify the superintendent of schools of the district where the acts of child abuse allegedly occurred and of the school district, if different, where the child is attending of the disposition of the criminal case against such employee or volunteer or the suspension or termination of the criminal investigation of such employee or volunteer.



1131 - Actions upon criminal conviction of a licensed or certified school employee.

1131. Actions upon criminal conviction of a licensed or certified school employee. 1. In the event that a licensed or certified school employee against whom an allegation of child abuse in an educational setting has been made, is convicted of any crime involving child abuse in an educational setting, the district attorney shall provide notice thereof to the commissioner, the superintendent of schools of the district where the acts of child abuse occurred and to the school district where the child is attending school, if different.

2. Upon receiving notice of a conviction from a district attorney pursuant to subdivision one of this section, the commissioner shall, without delay, proceed to determine whether the individual possesses good moral character, in accordance with the regulations of the commissioner governing such a determination.

3. Nothing in this article shall be construed as creating any authority to take an adverse action against an employee or volunteer by virtue of a report pursuant to this article which has not been substantiated.

4. An employee or volunteer who has adverse action taken against him or her by virtue of or in connection with any report made pursuant to this article shall be entitled to receive a copy of such report and respond to the allegations of child abuse made therein. Any employee or volunteer shall, in addition, be entitled to seek disclosure of such report pursuant to article six of the public officers law.



1132 - Duties of the commissioner; child abuse in an educational setting.

1132. Duties of the commissioner; child abuse in an educational setting. 1. The commissioner shall prepare a form for the recording and transmitting of allegations of child abuse in an educational setting. Such form shall include: (i) all definitions set out in section eleven hundred twenty-five of this article; and (ii) adequate space for the inclusion of any other information which the person making or filing the report believes would be helpful in describing or explaining the circumstances surrounding an allegation of child abuse in an educational setting in accordance with the provisions of this article.

2. The commissioner shall promulgate rules and regulations for training necessary for the implementation of this article.



1133 - Unreported resignation against public policy.

1133. Unreported resignation against public policy. 1. A school administrator or superintendent shall not make any agreement to withhold from law enforcement authorities, the superintendent or the commissioner, where appropriate, the fact that an allegation of child abuse in an educational setting on the part of any employee or volunteer as required by this article in return for the resignation or voluntary suspension from his or her position of such person, against whom the allegation is made.

2. Each violation of subdivision one of this section shall constitute a class E felony, and shall also be punishable by a civil penalty not to exceed twenty thousand dollars.

3. Any superintendent of schools who reasonably and in good faith reports to law enforcement officials information regarding allegations of child abuse or a resignation as required by this article shall have immunity from any liability, civil or criminal, which might otherwise result by reason of such actions.






Article 24 - (1201 - 1207) NEW YORK STATE RURAL EDUCATION PROGRAM ACT

1201 - Short title.

1201. Short title. This article shall be known and may be cited as the "New York state rural education program act".



1202 - Legislative findings and intent.

1202. Legislative findings and intent. The legislature hereby finds, determines and declares that:

1. Rural education is a critical factor and dominant force in stimulating and maintaining socioeconomic development, economic viability, social activity and cultural enrichment in rural regions of New York state. Rural schools fill an integral role as centers of the community and as a bridge for youth to connect with the broader society in fulfilling their dreams and ambitions;

2. Rural areas account for more than half of the school systems, boards of cooperative education services and colleges in the state;

3. Rural areas have unique conditions and circumstances which require special consideration in the development and assessment of state policy, including: (a) that rural areas contain many of the low-wealth, low-spending school districts in the state; (b) that average incomes of rural residents are lower than statewide norms; and (c) that per pupil expenditures in rural schools are more than fifteen percent below the statewide average;

4. Weaknesses exist in rural education inasmuch as rural schools have difficulty attracting and retaining highly trained teachers and administrators, teachers are spread thinly over several subject areas;

5. A limited knowledge base on small rural educational organizations and lack of a systematic research agenda for rural schools limit the potential for development of cohesive state policy for educational services in rural New York;

6. The establishment of a program on rural education would enhance the capacity of policy makers within state government: (a) to better understand the inefficiencies and needs of the state's rural education systems; (b) to assess the impact of existing and proposed government mandates on rural areas; (c) to promote innovation, flexibility and investment to ensure that rural residents have equitable access to and receive quality educational services and opportunities; and (d) to promote the long-term goal of improving the economic and social well-being of rural communities as a direct result of improving rural school performance.



1203 - Definitions.

1203. Definitions. For the purposes of this article:

1. "Center" shall mean the New York state center for rural schools;

2. "Committee" shall mean the rural education advisory committee, established pursuant to the provisions of this article; and

3. "Rural area" shall mean any county with less than two hundred thousand population, or any town which has a population of less than one hundred fifty persons per square mile.



1204 - New York state center for rural schools established.

1204. New York state center for rural schools established. 1. Subject to the availability of funds appropriated, allocated or otherwise supplied from any other public or private source, the New York state center for rural schools is hereby established in order to provide a state-level focus and forum for conducting and disseminating specific research and for developing policy recommendations targeted toward the improvement of the effectiveness and efficiency of educational services delivery and opportunities in rural New York. Such center shall be established within the college of agriculture and life sciences at Cornell University, and function cooperatively with the rural education advisory committee established pursuant to the provisions of this article.

2. The center, in cooperation with the committee, shall:

(a) Promote awareness of special educational needs and conditions in rural areas;

(b) Promote assessment and analysis of such factors and variables impacting the quality of rural education as:

(i) Existing statutory and regulatory measures;

(ii) Current levels of federal, state and local support, in relation to the financial capacity of school districts to maintain required educational services;

(iii) Academic and occupational-training opportunities and program offerings, including those which may serve the physically challenged;

(iv) Access to state of the art technology in instruction, including telecommunications equipment and microcomputers;

(v) Academic and occupational training performance testing and standards;

(vi) Staffing, including salary levels, recruitment and retention incentives, and advanced training prospects;

(vii) Career guidance, counseling and placement services;

(viii) Capacity of school districts to engage in strategic and long-range planning;

(ix) Physical condition of existing facilities, inventories and infrastructure;

(x) Transportation, including services rendered pursuant to chapter five hundred ninety-eight of the laws of nineteen hundred eighty-nine; chapter eight hundred ninety-five of the laws of nineteen hundred eighty-six as amended;

(xi) Geographic sparsity and isolation, particularly in terms of travel distances for pupils and access to community resources;

(xii) Availability and integration of community support services; and

(xiii) Alternatives to reorganization for necessarily small school districts;

(c) Maintain an informational repository/clearinghouse of data and research results including innovative and cost-effective approaches in rural education, and disseminate research findings, information, materials and best practices;

(d) Encourage cost-effective, integrated services that address special needs and conditions in rural areas through joint efforts among private and public institutions and agencies, including but not limited to colleges, community action agencies, social services agencies, health agencies, employment and training agencies;

(e) Promote training and technical assistance for rural school district officials and employees in the use of cost-effective instructional and administrative practices;

(f) Foster demonstration projects and development of alternative models to enhance the delivery of academic and occupational-training services and programs specific to rural areas;

(g) Identify opportunities to advance equity in access and quality of educational and job skills training for residents of rural areas, including such special target or "at risk" populations as:

(1) illiterate adults,

(2) single mothers,

(3) individuals in poverty,

(4) substance abusers, and

(5) youthful offenders;

(h) Have the authority to accept and receive any grants, awards or other funds or appropriations as may be made available to the center and committee to effect the purposes of this article.



1205 - Rural education advisory committee established.

1205. Rural education advisory committee established. 1. Subject to the availability of funds appropriated, allocated or otherwise supplied from any other public or private source for the purposes of implementing the provisions of this article, a rural education advisory committee is hereby established. Such committee shall be comprised of nine members, to be appointed as follows: one by the temporary president of the senate, one by the speaker of the assembly, one by the governor, and one by the dean of the college of agriculture and life sciences at Cornell University. The remaining five members, one of whom shall be a certified teacher who has experience teaching in a rural school district, shall be appointed by the commissioner. The commissioner, or his or her designee, shall serve as chairperson of the committee. Membership on the committee shall be:

(a) reflective of the diversity of the state's rural population and geographic areas, and;

(b) reflective of the diversity of practical knowledge and interests in the broad range of rural educational sectors, including but not limited to, primary, secondary and post-secondary educators and administrators who have experience in a rural school district, community human service providers, the business community, and the general public.

2. The chairperson may invite individuals to assist or to serve as technical advisors to the committee in the exercise of its powers and duties, as provided in this section.

3. The terms of office of the appointed members of the committee shall be for four years. Any vacancy occurring in the appointed membership of the committee shall be filled within one year by the same authority responsible for the initial appointment of such member.

4. The committee shall meet at least twice yearly, and at such additional times as may be determined by the chairperson.

5. Members of the committee shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

6. In the exercise of its powers and duties, the committee shall:

(a) Work with the center in developing priorities for targeted research regarding rural education in New York;

(b) Facilitate the development of policy recommendations which may enhance access to, as well as the quality and productivity of, educational programs and practices in rural areas;

(c) Participate in the review and authorization of demonstration projects and the development of alternative models for improved and potentially more cost-effective educational activities and programs;

(d) Promote community and school involvement and collaboration in the development and implementation of policies and activities undertaken pursuant to this article; and

(e) Prepare an annual report, as well as special focus reports which may result from specific research and other activities conducted in accordance with this article.



1206 - Contract authority.

1206. Contract authority. The center, after consultation with the committee, is hereby empowered to enter into any agreement or contract with any private or public agencies, corporations, or individuals necessary or convenient to carry out the provisions of this article.



1207 - Functions, powers and duties of other state agencies.

1207. Functions, powers and duties of other state agencies. Nothing contained in this article shall be deemed to derogate or detract in any way from the functions, powers or duties prescribed by law of any agency or department of the state or to interrupt or preclude the direct relationship of any such department or agency with local agencies, individuals or corporations for the carrying out of such functions, powers and duties.









Title 2 - SCHOOL DISTRICT ORGANIZATION

Article 31 - (1501 - 1527-C) SCHOOL DISTRICTS

1501 - Existing school districts continued.

1501. Existing school districts continued. 1. All school districts organized either by special laws or pursuant to the provisions of a general law are hereby continued.

2. a. Common school districts and union free school districts so organized may be altered or dissolved as provided in this article.

b. Notwithstanding any other provision of this chapter or of any other general or special law to the contrary, all school districts which do not maintain a home school on March first, nineteen hundred sixty-six, and had not prior to October first, nineteen hundred sixty-five voted to reopen such home school and expended monies for construction or rehabilitation of such home school, provided that they are contiguous, either directly, or through other such districts, to a union free, central or city school district maintaining a twelve grade school system (not counting kindergarten) and with which such school districts are scheduled to be reorganized pursuant to the state plan for school district reorganization under section three hundred fourteen of this chapter, are hereby abolished as of July first, nineteen hundred sixty-nine, and are hereby made a part of such contiguous union free, central or city school district. The provisions of section fifteen hundred fourteen, fifteen hundred seventeen and fifteen hundred eighteen of this chapter shall apply in all such cases.

c. Notwithstanding the provisions of paragraph b of this subdivision, any such district desiring a change in such state plan may petition the commissioner for such change as provided in section three hundred fourteen of this chapter. The status of such district shall be maintained pending such proceeding, and if any other such district or districts is or are contiguous to a union free, central or city school district only through such petitioning district, then and in that event, the status of such other district or districts shall also be maintained pending such proceeding. The petitioning district and such other district or districts contiguous with a union free, central or city school district only through such petitioning district shall become a part of such other union free, central or city school district as the commissioner or the court may order; in such case the provisions of paragraph b of this subdivision shall become applicable, and the abolition of such school districts shall become effective as of July first next following the final determination of the petition; if, in such case, any other school district or districts indirectly contiguous to such union free, central or city school district loses its contiguity therewith, the commissioner or the court, as the case may be, in the order, shall make an appropriate disposition of such district or districts.

3. Central school districts may be organized under and are subject to the provisions of article thirty-seven.

4. Central high school districts may be altered under and are subject to the provisions of article thirty-nine.



1501-A - Publication of minutes.

1501-a. Publication of minutes. Any school district board of trustees, board of education or other corporate body may publish the minutes of its proceedings in the official newspaper or if no official newspaper has been designated, in any newspaper having general circulation in the school district.



1501-B - Additional power of boards of education.

1501-b. Additional power of boards of education. 1. The board of education of any school district is hereby authorized and empowered to rent or lease for such consideration as may be determined by such board, a motor vehicle or vehicles owned by the respective school district during any time when such vehicle or vehicles are not needed for the transportation of such children, which are otherwise used for the transportation of the school children of such district to:

(a) any senior citizens center or organization that is recognized and funded by the office for the aging;

(b) any non-profit incorporated organization serving senior citizens;

(c) any non-profit incorporated organization serving the physically or mentally handicapped;

(d) any not-for-profit organization that provides recreation, youth services, or the operation of playgrounds or neighborhood recreation centers;

(e) any municipal corporation, as defined in the general construction law;

(f) any not-for-profit organization providing transportation services in rural counties as defined in section seventy-three-c of the transportation law for children participating in the agricultural child care program authorized by the agriculture and markets law; and

(g) an operator of a coordinated public transportation service, as defined by section seventy-three-c of the transportation law, for the purpose of providing a portion of a coordinated public transportation service plan as authorized by article two-F of the transportation law.

(h) any not-for-profit organization, community based organization, or educational or employment and training agency which provides education or employment and training services for youths and adults in a rural county, as defined by section seventy-three-c of the transportation law.

(i) any fire company as defined in subdivision two of section three of the volunteer firefighters' benefit law, or an ambulance company as defined in subdivision two of section three of the volunteer ambulance workers' benefit law.

2. In the event a school district is wholly or partially located in a county which has appointed a services coordinator as defined in section seventy-three-c of the transportation law, the board of education of such school district is authorized and empowered to contract, for such consideration as it shall determine, to store, maintain and repair any motor vehicle of and provide driver training for the operator of any motor vehicle used to provide a portion of a coordinated public transportation service as authorized by article two-F of the transportation law and owned by any municipal corporation as defined by the general construction law or any not-for-profit incorporated organization providing a portion of a coordinated public transportation services plan as authorized by article two-F of the transportation law. The board of education of such school district shall not enter into such contract until it is determined that it presently has the capability and facilities necessary for provision of such services and that provision of such services will not adversely affect the ability of the district to provide educational services to the children of such school district.

3. The board of education of any school district is also authorized and empowered to contract with an operator of a coordinated public transportation service for the purpose of providing any other portion of a coordinated public transportation services plan as authorized by article two-F of the transportation law, provided that such board of education of such school district has determined that it presently has the capability and facilities necessary for provision of such services and that provision of such services will not adversely affect the ability of the district to provide educational services to the school children of such district.

4. In any case where such motor vehicle is leased pursuant to subdivision one of this section or where any services are contracted for pursuant to subdivision two or three of this section, the consideration to be received for such lease or contract shall not be less than the full amount of the costs and expenses resulting from such lease or contract.

(a) For the purposes of this section, the full amount of the costs and expenses resulting from any lease of any vehicle pursuant to subdivision one of this section shall include but not be limited to the costs of operation, maintenance and repair of such vehicle, the current fair market value of the purchase price of the vehicle annualized for the vehicle's remaining useful life, the cost of public liability and property damage insurance, fire insurance and compensation insurance of drivers and the cost of collision insurance in the amount of the value of the vehicle to protect the lessor.

(b) For the purposes of this section, the full amount of the costs and expenses resulting from any contract for services pursuant to subdivision two or three of this section shall include but not be limited to that portion of the costs of any employees, equipment or facilities which can be attributed to the provision of such services.



1501-C - Voting by residents of certain facilities.

1501-c. Voting by residents of certain facilities. Notwithstanding any provision of this title to the contrary, the provisions of section 8-407 of the election law shall apply to all elections conducted pursuant to this title by a school district. The board of elections of the city or county in which a school district is located shall provide for the implementation of the provisions of this section.



1502 - Passengers on school buses.

1502. Passengers on school buses. 1. Boards of education of school districts located entirely or partially in any county with less than two hundred thousand population or any town which has a population of less than one hundred fifty persons per square mile are hereby authorized to permit the following persons to ride as passengers on school buses with pupils: residents who are enrolled in education or training programs, including, but not limited to, alternative education programs, vocational, apprenticeship and job training programs, and on-the-job training; children under the age of five traveling between home and day care or preschool programs; and employees of school districts or other educational or training institutions.

2. Notwithstanding any other provisions of law to the contrary, the board of education of any school district located entirely or partially in any county with less than two hundred thousand population or any town which has a population of less than one hundred fifty persons per square mile is hereby authorized and empowered, in order to protect the interests of pupils, to adopt rules and regulations under which any person would be permitted to ride as a passenger on any school bus that provides pupil transportation for such district during the hours such bus is transporting pupils to and from classes providing:

a. such person makes application to the school district, in accordance with the rules and regulations of the district, and such application is approved by the board of education;

b. there is regularly sufficient space on such school bus to permit all pupils to be seated while such bus is in operation;

c. any amount charged such person does not exceed the cost to the district for transporting a pupil the same distance.

3. Any rules and regulations adopted pursuant to the provisions of this section may, among other things, establish the maximum number of persons other than pupils that may ride any bus.

4. Any person authorized in subdivision one of this section to ride as a passenger on school buses with pupils, may also ride on buses not owned by the school district but used for transportation of pupils pursuant to contract, provided the school district and the owner of the bus agree upon any amount to be charged such person. Such agreement may include an amount to be paid to the bus owner or school district.

5. In the event any person is authorized to ride on school buses pursuant to the provisions of this section, the school district shall maintain records indicating the number of such trips and any revenues collected therefrom. Any funds collected for such non-pupil transportation as authorized by this section shall be credited to an account so designated.



1502-A - Power to provide for observance of Memorial day; certain cases.

1502-a. Power to provide for observance of Memorial day; certain cases. 1. In any year in which the celebration of the holiday known as "Memorial day" is to be otherwise observed as a public holiday pursuant to any other provision of the laws of this state on a day which is other than the day provided by federal law for such observance, the trustees or board of education may by resolution provide that in and for such school district, such observance shall be had on the day designated for federal purposes.

2. Upon the adoption of such resolution the day so designated for federal purposes shall for the purposes of such school district, its facilities, employees and students be a public holiday and subject to all other provisions of law relating to public holidays and the date otherwise provided by state law for the observance of Memorial day shall not be a public holiday for that year in or for such school district.



1503 - Application of funds obtained from sale of school property.

1503. Application of funds obtained from sale of school property. All moneys obtained from the sale of any school property authorized under the provisions of this chapter shall be applied for the benefit of the district as directed by the voters thereof in any annual or special meeting.



1504 - Formation of new district.

1504. Formation of new district. 1. A district superintendent may organize a new school district out of the territory of one or more school districts which are wholly within the geographic area served by his board of cooperative educational services, whenever the educational interests of the community require it. If there is an outstanding bonded indebtedness chargeable against the district or districts out of the territory of which such new district is organized, the district superintendent shall apportion said indebtedness between such new district and the remaining portion of the district or districts out of which such new district is organized, according to the assessed valuation thereof, and the portion of the indebtedness so apportioned shall become a charge for principal and interest upon the respective districts as though the same had been incurred by said districts separately.

2. The district superintendents of two or more adjoining supervisory districts, when public interests require it, may form a joint school district out of the adjoining portions of their respective districts.

3. Any municipality situated wholly within one central or union free school district but whose boundaries are not coterminous with the boundaries of such school district may organize, pursuant to the provisions of this subdivision, a new union free school district consisting of the entire territory of such municipality whenever required by the educational interests of the community.

a. No such new school district may be organized unless: (i) the enrollment of the municipality seeking to organize such new school district equals at least two thousand children, and is no greater than sixty percent of the enrollment of the existing school district from which such new school district will be organized; (ii) such new school district would have an actual valuation per total wealth pupil unit at least equal to the statewide average; and (iii) the enrollment of the existing school district from which such new school district will be organized equals at least two thousand children, excluding the residents of such municipality.

b. No such new school district shall be organized unless the creation of such new school district first shall have been approved by: (i) a majority vote of the residents of a municipality seeking to organize such new school district, provided that a vote of such residents shall not be required if creation of the new school district has been approved by a vote of at least two-thirds of the members of the local governing body of the municipality of such municipality (ii) a majority vote of the trustees or members of the boards of education of the existing school district from which such new school district will be organized; and (iii) a majority vote of the residents of such existing school district, except that the residents of the municipality seeking to organize the new school district shall not be entitled to participate in such vote. Notwithstanding any provision of law to the contrary, a vote of the residents of an existing school district shall not be required if the creation of the new school district has been approved by a vote of at least two-thirds of the trustees or members of the board of education of such existing school district.

c. If a vote of the residents of a municipality is required, it shall be the duty of the chief executive officer of the municipality seeking to organize a new school district, pursuant to a resolution duly adopted by the governing body of such municipality that the educational interests of the community require the creation of a new school district, to give public notice that a meeting of the qualified electors of such municipality will be held at some convenient place within such municipality to vote upon the question of creating such new school district and to elect members of the board of education of such new school district. Such notice shall specify the day, hour and place where such meeting shall be held, which shall be not less than ten nor more than thirty days after the posting or publication of such notice. Such notice shall be published at least once before such meeting in a newspaper circulated in such municipality, and in the event no newspaper is circulated in such municipality, such notice shall be posted at least ten days prior to such meeting in at least five conspicuous places in such municipality.

d. If a vote of the residents of the existing school district (other than the residents of the municipality seeking to organize the new school district) is required, it shall be the duty of the trustees or board of education of such existing school district to give public notice that a meeting of the qualified electors of such district will be held to vote upon the question of creating such new school district. Such notice shall specify the day, hour and place where such meeting shall be held, which shall be not less than ten nor more than thirty days after the posting or publication of such notice. Such notice shall be published at least once before such meeting in a newspaper circulated in such district, and in the event no newspaper is circulated in such district, such notice shall be posted at least ten days prior to such meeting in at least five conspicuous places in such district. Such meeting shall be held in accordance with the procedures of section one thousand five hundred twenty-three of this article.

e. The clerk of the existing school district immediately shall file with the district superintendent a certification of the vote of the members of the board of education or board of trustees of the existing school district and, if applicable, a certification of the vote of the residents of such existing school district (other than the residents of the municipality seeking to organize the new school district) and/or a certification of the vote of the residents of such municipality. The new union free school district consisting of the entire territory of such municipality shall be deemed created immediately upon the filing of such certifications, and the district superintendent immediately shall issue an order altering the boundaries of the existing school district accordingly, and shall file such order in accordance with section one thousand five hundred six of this article.

f. If there is an outstanding bonded indebtedness chargeable against the existing school district out of the territory of which such new district is organized, the district superintendent shall apportion said indebtedness between such new district and the remaining portion of the district out of which such new district is organized, according to the assessed valuation thereof, and the portion of the indebtedness so apportioned shall become a charge for principal and interest upon the respective districts as though the same had been incurred by said districts separately.

g. For the purposes of this subdivision, the term "municipality" shall mean a city, town or village, and the terms "enrollment," and "actual valuation" and "total wealth pupil unit" shall have the same meaning as those terms are defined in section three thousand six hundred two of this chapter.



1505 - Dissolution, reformation and construction of districts.

1505. Dissolution, reformation and construction of districts. 1. Any district superintendent by order may dissolve one or more districts and may from such territory form a new district. He may also unite such territory or a portion thereof, by order, to any adjoining school district including a union free school district having a population of forty-five hundred or more and employing a superintendent of schools but excepting a city school district. He shall file such order with the clerks of the school districts affected and also with the town clerks of the towns in which the districts are located, and a copy with the commissioner of education. Such order shall designate the date upon which it shall take effect, which shall be not less than ninety days after the date of filing. If such action is to affect a district or districts within the territory of more than one superintendent, it shall be taken by a majority of them, at a meeting duly called by one or more of them.

2. Within thirty days after the filing of the order any district affected thereby may at a meeting duly called, by a majority vote of the legally qualified voters thereof present and voting at such meeting, present to the county judge of the county in which the district is located, a statement in writing that such district objects to the order and requests the appointment of a committee as provided in this section. Such judge, within ten days after the filing of such statement and request, shall appoint a committee of three disinterested persons, residents of the county or counties in which the districts affected are located but nonresidents of such school districts, at least two of whom shall reside outside of an incorporated village or village district, and shall designate one of such committee to act as chairman thereof, and shall, at the time of the appointment, file with such chairman such statement and request and a certificate of such appointments and designation. Within thirty days after the receipt of such papers by the chairman, such committee shall call a hearing and decide the matter, and the decision shall be final unless duly appealed from as hereinafter provided. Such decision shall either affirm, vacate or modify the order of the district superintendent or superintendents, and, together with the papers and evidence in the matter, shall be filed with the commissioner of education by the chairman of such committee. Such committee also shall file a copy of its decision with the clerks of the school districts affected, and also with the town clerks of the towns in which the districts are located and with the district superintendent or superintendents who made the original order. In the event that such committee does not make and file its decision as hereinbefore provided, then the order of the district superintendent or superintendents shall become effective in accordance with its terms, and the members of such committee shall not be entitled to receive their fees as hereinafter provided. The members of such committee shall each be entitled to ten dollars for each day actually and necessarily spent in the business of the committee, and the amount thereof shall be a charge upon the school districts affected, in proportion to the actual valuation of such districts. Within twenty days from the making and filing of such decision, any district affected may at a meeting duly called, by a majority vote of the legally qualified voters thereof present and voting, appeal to the commissioner of education as provided in article seven of this chapter.



1505-A - Teachers' rights as a result of the dissolution of a school district.

1505-a. Teachers' rights as a result of the dissolution of a school district. 1. In any case in which a school district is dissolved and portions of such former district are added to more than one school district pursuant to the provisions of section fifteen hundred five of this article or section seventeen hundred five of this chapter, each teacher employed in such former school district at the time of such dissolution shall select the particular school district to which territory is added in which he or she shall be considered an employee, with the same tenure status he or she maintained in such former school district. Such selection of the particular school district to which territory is added by such teacher shall be based upon each teacher's seniority in such former school district, with the right of selection passing from such teachers with the most seniority to such teachers with least seniority.

2. Any such teacher who is unable to obtain a teaching position in any such school district to which territory is added, because the number of positions needed are less than the number of teachers eligible to be considered employees pursuant to subdivision one of this section, shall, in all such school districts to which territory is added, be placed on a preferred eligible list of candidates for appointment to a vacancy that may thereafter occur in a position similar to the one such teacher filled in such former school district. The teachers on such a preferred eligible list shall be appointed to such vacancies in such corresponding or similar positions under the jurisdiction of the school district to which territory is added in the order of their length of service in such former school district, within seven years from the date of the dissolution of such former school district.

3. For any such teacher as set forth in subdivision one of this section, for salary, sick leave and any other purpose, the length of service credited in such former school district shall be credited as employment time with such school district to which territory is added.

4. This section shall in no way be construed to limit the rights of any such teachers set forth in this section granted by any other provision of law.



1506 - Filing of certain orders of district superintendent.

1506. Filing of certain orders of district superintendent. The order of a district superintendent forming or altering the boundaries of a school district and the written description thereof together with all notices, orders, consents and proceedings relating to the formation or alteration thereof shall be filed with the commissioner, with the clerk of each school district affected, and with the town clerk of the town in which such district is located; provided, however, that orders altering boundaries of school districts shall be filed with the clerk of only the town in which the property being transferred is located.



1507 - Alteration by consent.

1507. Alteration by consent. 1. With the written consent of the trustees of all the districts to be affected thereby, the district superintendent may make an order altering the boundaries of any school district within his jurisdiction, and fix in such order a day when the alteration shall take effect.

2. With the written consent of the board of education of a union free school district having a population of forty-five hundred or more, and employing a superintendent of schools, and the written consent of the board of education or trustees of a district in a supervisory district adjoining such union free school district, the district superintendent having jurisdiction may make an order altering the boundaries of such districts, and fix in such order a day when the alteration shall take effect.



1508 - Alteration without consent.

1508. Alteration without consent. If the trustees of any district affected thereby refuse to consent, the district superintendent may make and file with the town clerk of the town in which the property being transferred is located his order making the alteration, but reciting the refusal, and directing that the order shall not take effect until a day therein to be named, and not less than three months after the date of such order.



1509 - Hearing of objections to order for alteration without consent.

1509. Hearing of objections to order for alteration without consent. 1. Within ten days after making and filing such order the district superintendent shall give at least a week's notice in writing to the trustees of all districts affected by the proposed alterations, that at a specified time, and at a named place within the town in which one of the districts to be affected lies, he will hear the objections to the alteration.

2. The trustees of any district to be affected by such order may request the supervisor and town clerk of each of the towns, within which such districts shall wholly or partly lie, to join with the district superintendent as a local board.

3. At the time and place mentioned in the notice, such superintendent, with the supervisors and town clerks, if they shall attend and act, shall hear and decide the matter, and the decision shall be final unless duly appealed from. Such decision must either affirm or vacate such order, and must be filed with and recorded by the town clerk of the town in which the property to be transferred shall lie, and a tie vote shall be regarded a decision for the purposes of an appeal on the merits. Upon such appeal the commissioner of education may affirm, modify or vacate the order of the district superintendent or the action of the local board.

4. A supervisor and town clerk shall be entitled each to one dollar and fifty cents a day for each day's service in any proceeding under this section, to be levied and paid as a charge upon their town.



1510 - Consolidation of districts by vote of qualified electors.

1510. Consolidation of districts by vote of qualified electors. Two or more common school districts may be consolidated and created as one common school district, or two or more union free school districts may be consolidated and created as one union free school district, or one or more common school districts may be consolidated with one or more union free school districts and created as a union free school district, by a vote of the qualified electors thereof as provided in sections fifteen hundred eleven, fifteen hundred twelve and fifteen hundred thirteen.



1511 - Request for meeting to consolidate districts; notices of meeting.

1511. Request for meeting to consolidate districts; notices of meeting. 1. Whenever two-thirds of the qualified electors of each of two or more districts in which there shall be less than fifteen qualified electors, or if there be fifteen or more qualified electors in any of such districts whenever ten or more of such electors, shall sign a request for a meeting to be held for the purpose of determining whether such districts shall be consolidated as a common school district or as a union free school district, as the case may be, and submit the same to the trustees or board of education of each of such districts, it shall be the duty of such trustees or board of education to submit such proposed consolidation to the commissioner of education for approval. If the commissioner approve such proposed consolidation, it shall be the duty of such trustees or board of education to give public notice that a meeting of the qualified electors of such districts will be held at some convenient place within such districts, as centrally located as may be, to vote upon the question of consolidating such districts. Such notice shall specify the day and hour when such meeting shall be held, not less than twenty nor more than thirty days after the posting, service or publication of such notice. If the trustees or board of education shall refuse or neglect to give such notice within twenty days after such request is approved by the commissioner of education, the commissioner of education may authorize and direct any qualified elector of the district to give such notice.

2. If any part of any of such districts is situated wholly or partly within an incorporated village in which one or more newspapers are published, such notice shall be published once in each week for three consecutive weeks before such meeting in all the newspapers published in such village, and shall also be posted at least twenty days prior to such meeting, in at least five conspicuous places in each district. In all other districts such notice shall be published once in each week for three consecutive weeks before such meeting, in a newspaper circulated in said districts, and in the event no newspaper is circulated in said districts, such notice may be given by publication thereof in a newspaper circularized and generally distributed through the district or districts involved, and it shall be also posted at least twenty days prior to such meeting in at least five conspicuous places in each district. In districts which by the latest census are shown to have a population of two hundred or less, the trustees or board of education of said districts may dispense with publication and posting as hereinabove required, and in the event that such publication and posting are dispensed with, said trustees or board of education of each of said districts shall authorize and direct a qualified elector thereof to notify each qualified elector of such district of said meeting by delivering to him a copy of such notice, or in case of his absence from home, by leaving a copy thereof, or so much thereof as relates to the time, place and object of the meeting, at the place of his abode, at least twenty days prior to the time of such meeting.

3. The reasonable expense of the publication and service of such notice shall be chargeable upon the districts, if the vote be in favor of consolidation, and if not, shall be paid by the persons signing the request for such meeting as provided by section fifteen hundred twenty-two.



1512 - Proceedings at meeting for consolidation; adoption of resolution; proceedings to be filed.

1512. Proceedings at meeting for consolidation; adoption of resolution; proceedings to be filed. 1. Such meeting shall be organized as provided in section fifteen hundred twenty-three. Such meeting may adopt a resolution to consolidate such districts if two-thirds of the qualified electors of each district having less than fifteen of such electors are present, or in case of districts having fifteen or more qualified electors if ten or more are present. The vote upon such resolution shall be by ballot or by taking and recording the ayes and noes. If the vote shall be by taking and recording the ayes and noes, the clerk and such assistants as may be provided for him by the meeting shall keep a poll-list upon which shall be recorded the names of all qualified electors voting upon the resolution, the districts in which such electors reside, and how each elector voted. If the vote shall be by ballot, one or more inspectors of election shall be appointed in such manner as the meeting shall determine, who shall receive the votes cast, canvass the same and announce the result of the ballot to the chairman. If the vote shall be by ballot then voting machines may be used in the manner prescribed by section two thousand thirty-five of this chapter and provision shall be made for absentee ballots as provided in section two thousand eighteen-a or two thousand eighteen-b of this chapter. If it shall appear that a majority of the qualified electors present and voting from each district are in favor of such resolution, it shall be declared adopted and where at least one of the districts consolidated is a union free school district it shall be lawful for such meeting thereafter to proceed to the election of a board of education as provided in sections seventeen hundred two and seventeen hundred four of this chapter. If a majority of the qualified electors present and voting from each district are not in favor of such resolution, all further proceedings at such meeting, except a motion to reconsider or adjourn, shall be dispensed with and no such meeting shall be again called within one year thereafter.

2. Copies of such request, notice of meeting, order of the commissioner of education directing a qualified elector to call such meeting, if any, and the minutes of the meeting, including the record of the vote upon the resolution and where at least one of the districts consolidated is a union free school district if such resolution be adopted a record of the declaration of the election of a board of education, duly certified by the chairman and clerk, shall be transmitted by either the chairman or clerk, one to the commissioner of education, and one to the district superintendent of schools in whose jurisdiction such districts are located.



1513 - Order creating consolidated district; effect.

1513. Order creating consolidated district; effect. The district superintendent shall thereupon, in case of an affirmative vote, issue an order consolidating such districts and creating a common school district, or union free school district, as the case may be, designating such district by a simplified name in accordance with section three hundred fifteen of this chapter. Such order shall take effect at some date to be specified therein, not more than three months after the date of the meeting. He shall file such order in the town clerk's office of the town in which such districts are located. If such districts are located in two or more supervisory districts, such order shall be executed jointly by the district superintendents of such districts. Such order shall have the same effect as an order executed by a district superintendent dissolving two or more common school districts and forming a new district therefrom, or dissolving one or more of such districts and uniting the territory thereof to a union free school district.



1514 - Property of districts consolidated.

1514. Property of districts consolidated. When two or more districts shall be consolidated into one, the new district shall succeed to all the rights of property possessed by the annulled districts.



1515 - Dissolution or alteration of joint district.

1515. Dissolution or alteration of joint district. The majority of the district superintendents within whose districts any joint school district lies may make an order at a meeting duly called by one of such superintendents altering or dissolving such district.



1516 - Special meeting of joint district to act regarding alteration or dissolution.

1516. Special meeting of joint district to act regarding alteration or dissolution. 1. If a district superintendent, by notice in writing, shall require the attendance of the other district superintendents, at a joint meeting for the purpose of altering or dissolving a joint district, and a majority of all the superintendents shall refuse or neglect to attend, such superintendents attending, or any one of them, may call a special meeting of such school district for the purpose of deciding whether such district shall be altered or dissolved.

2. If such special meeting shall vote to alter or dissolve the district, the district superintendent or superintendents who called such meeting may make an order altering or dissolving the district and shall recite in such order the refusal or neglect of the other district superintendents, his call of the special meeting and the action taken at such meeting.



1517 - Indebtedness of certain dissolved districts.

1517. Indebtedness of certain dissolved districts. Whenever any school district is dissolved pursuant to the provisions of section fifteen hundred five of this article and annexed to an adjoining district or adjoining districts or consolidated as provided in section fifteen hundred twelve, the indebtedness of any such district evidenced by bonds or notes or relating to school building construction shall thereupon become a charge upon the enlarged district formed by such annexation or consolidation. The board of education or trustees of such enlarged district shall raise by tax an amount sufficient to pay any such indebtedness of such district as the same shall become due.



1518 - Continuance of dissolved districts for payment of debts.

1518. Continuance of dissolved districts for payment of debts. Though a district be dissolved, it shall continue to exist in law, for the purpose of providing for and paying all its just debts, except as provided in section fifteen hundred seventeen; and to that end the trustees and other officers shall continue in office, and the inhabitants may hold special meetings, elect officers to supply vacancies and vote taxes; and all other acts necessary to raise money and pay such debts shall be done by the inhabitants and officers of the district.



1519 - Deposit of records of dissolved district.

1519. Deposit of records of dissolved district. In the event that a school district shall be dissolved, the clerk of the district, or any person in whose possession the books, papers and records of the district, or any of them, may be, shall deposit the same with the clerk of the successor school district, and such records shall thereafter be considered to be the records of the successor school district.



1520 - Sale of property of dissolved district and disposition of proceeds.

1520. Sale of property of dissolved district and disposition of proceeds. 1. When a district is divided into portions, which are annexed to other districts, its property shall be sold by the supervisor of the town or towns, within which its schoolhouse is situated, at public auction after at least five days' notice.

2. Such notice shall be given by posting the same in three or more public places of the town or towns in which the schoolhouse is situated and in one conspicuous place in the district so dissolved.

3. The supervisor, after deducting the expenses of the sale, shall apply its proceeds to the payment of the debts of the district, and apportion the residue, if any, among the owners or possessors of taxable property in the district, in the ratio of their several assessments on the last corrected assessment-roll of the towns, and pay it over accordingly.



1521 - Collection and distribution of moneys due dissolved district.

1521. Collection and distribution of moneys due dissolved district. The supervisor of the town or towns within which the schoolhouse of the dissolved district was situated may demand, sue for and collect, in the name of his office, any money of the district outstanding in the hands of any of its former officers, or any other person; and, after deducting his costs and expenses, shall report the balance to the district superintendent who shall apportion the same equitably among the districts to which the parts of the dissolved district were annexed, to be by them applied as their district meeting shall determine.



1522 - Notice of meeting for establishment of union free school district.

1522. Notice of meeting for establishment of union free school district. 1. Whenever fifteen persons entitled to vote at any meeting of the inhabitants of any common school district in this state, shall sign a request for a meeting, to be held for the purpose of determining whether a union free school district shall be established therein in conformity with the provisions of this article, it shall be the duty of the trustees of such district, within ten days after such request shall have been presented to them, to give public notice that a meeting of the inhabitants of such district entitled to vote thereat will be held for such purpose as aforesaid, at the schoolhouse, or other more suitable place in such district, on a day and at an hour to be specified in such notice not less than twenty nor more than thirty days after the publication of such notice.

2. If the trustees shall refuse to give such notice, or shall neglect to give the same for twenty days, the commissioner of education may authorize and direct any inhabitant of such district to give the same.

3. Whenever such district shall correspond wholly or in part with an incorporated village, in which there shall be published a daily or weekly newspaper, the notice required in this section shall be given by posting the same in five conspicuous places in said district, at least twenty days prior to such meeting, and by causing the same to be published once a week for three consecutive weeks before such meeting, in all the newspapers published in said district.

4. In other such districts the said notice shall be given by posting the same as aforesaid, and in addition thereto, the trustees of such district shall authorize and require any taxable inhabitant thereof to notify every other qualified voter in such district of such meeting by delivering to him a copy of such notice or in case of his absence from home, by leaving a copy thereof, or so much thereof as relates to the time, place and object of the meeting, at the place of his abode at least twenty days prior to the time of such meeting.

5. Whenever fifteen persons, entitled as aforesaid, from each of two or more adjoining districts, shall unite in a request for a meeting of the inhabitants of such districts, to determine whether such districts shall be consolidated by the establishment of a union free school district therein, it shall be the duty of the trustees of such districts, or a majority of them, to submit such proposed consolidation to the commissioner of education for approval. If the commissioner approve such proposed consolidation, it shall be the duty of such trustees, or a majority of them, to give public notice of such meeting, at some convenient place within such districts, and as central as may be, within the time and to be published and served in the manner set forth in this section, in each of such districts and to provide for the use of absentee ballots as provided under section two thousand eighteen-a or two thousand eighteen-b of this chapter, whichever shall apply.

6. The commissioner of education may order such meeting under the conditions and in the manner prescribed in this section.

7. The reasonable expense of the publication and service of such notice shall be chargeable upon the district, in case a union free school district is established by the meeting so convened, to be levied and collected by the trustees, as in case of taxes levied for school purposes; but in the event that such union free school district shall not be established, then the said expense shall be chargeable upon the inhabitants signing the request, jointly and severally, to be sued for, if necessary, in any court having jurisdiction of the same.



1523 - Proceedings at meeting and effect of affirmative vote.

1523. Proceedings at meeting and effect of affirmative vote. 1. Any such meeting held pursuant to section fifteen hundred twenty-two shall be organized by the election of a chairman and clerk and may be adjourned from time to time, by a majority vote, provided that such adjournment shall not be for a longer period than ten days; and whenever at any such meeting duly called and held under the provisions of subdivisions one to four, inclusive, of section fifteen hundred twenty-two, at least fifteen qualified voters of the districts shall be present; or at such meeting duly called and held under the provisions of subdivisions five and six of section fifteen hundred twenty-two, at least fifteen qualified voters of each of the two or more adjoining districts, joining in the request, shall be present, such meeting may, by the affirmative vote of a majority present and voting, adopt a resolution to establish a union free school district in said district, or to consolidate the two or more adjoining districts by establishing a union free school district in said districts pursuant to the notice of said meeting. If said meeting shall determine to establish a union free school district in said districts as aforesaid, it shall be lawful for such meeting thereafter to proceed to the election of a board of education as provided in sections seventeen hundred two and seventeen hundred four of this chapter.

2. The district superintendent in whose district the union free school district is thus organized shall designate such district by a simplified name in accordance with section three hundred fifteen of this chapter and the said board shall have the name and style of the board of education of (adding the designation aforesaid).

3. Copies of said request, notice of meeting, order of the commissioner of education directing some inhabitant to call said meeting, if any, and minutes of said meeting, duly certified by the chairman and clerk thereof, shall be transmitted and deposited, immediately after such meeting by one of such officers, one to and with the town clerk, one to and with the district superintendent in whose jurisdiction said districts are located, and one to and with the commissioner of education.

4. If at any such meeting, the question as to the establishment of a union free school district shall not be decided in the affirmative, as aforesaid, then all further proceedings at such meeting, except a motion to reconsider or adjourn, shall be dispensed with, and no such meeting shall be again called within one year thereafter.

5. When any such meeting shall have established a union free school district in said districts, such union free school district shall not be dissolved within the period of one year from the first Tuesday of August next after such meeting.



1524 - Consolidation with city school district.

1524. Consolidation with city school district. 1. Notwithstanding the provisions of this chapter or any other general, special, or local law to the contrary, whenever the qualified voters of a school district which is contiguous to the city school district of a city with less than one hundred twenty-five thousand inhabitants, according to the latest federal census, by a majority vote taken at an annual or special meeting of such district shall adopt a proposition to consolidate such school district with such city school district, and the board of education of such city school district shall by resolution duly adopted consent thereto, the commissioner of education may by order consolidate such school district with such city school district; provided, however, that where several school districts are contiguous to each other and at least one of such school districts is contiguous to such city school district, such vote may be taken in each of such school districts at the same time, and if the proposition to consolidate is adopted by a majority vote in each such district, including any votes cast by absentee ballot as provided under section two thousand eighteen-a or two thousand eighteen-b of this chapter, whichever shall apply, and upon the consent of the city school district board of education, the commissioner of education may include each such district in one order of consolidation; provided, further, however, that if the proposition to consolidate is not adopted by a majority vote in each such district, but is so adopted in one or more of such districts, upon the consent of the city school district board of education, the commissioner may include in one order of consolidation only such district or districts as, either singly or as a group, are contiguous to such city school district. Such order shall specify a date on which the same shall take effect, and shall have the same effect as an order made by a district superintendent dissolving two or more common school districts and forming a new district therefrom, or dissolving one or more common school districts and uniting the territory thereof to a union free school district under the provisions of article thirty-one of this chapter. A copy of such order shall be filed with the clerk of each school district affected thereby.

2. Unless the effective date of such order of consolidation shall coincide with the beginning of the fiscal year of the city school district, the board of education of the city school district upon the effective date of the order of consolidation, shall levy a tax upon the area so consolidated with the city school district, to defray the expenses of educating the pupils of such area from the effective date of the consolidation to the beginning of the next ensuing fiscal year of the city school district. For this purpose, the school tax rate used for the fiscal year of the city school district in progress on the effective date of such order shall be used, except that such rate shall be divided by twelve and multiplied by the number of months intervening between the effective date of such order and the beginning of the next ensuing fiscal year of the city school district. The tax list for this purpose shall be prepared and confirmed within thirty days after the effective date of such consolidation.

3. In any city school district with which one or more school districts shall have been consolidated under the provisions of this section, the proper equalization rate shall be fixed and determined annually pursuant to the provisions of section thirty-five hundred five of this chapter.



1525 - Alteration of boundaries of city school district.

1525. Alteration of boundaries of city school district. Notwithstanding the provisions of this chapter or any other general, special, or local law to the contrary, whenever the commissioner of education shall receive an application for an alteration of the boundaries of a city school district of a city with less than one hundred twenty-five thousand inhabitants, and the board of education of such city school district and the boards of education or trustees of all other districts to be affected by such alteration shall consent thereto in writing, the commissioner of education may make an order altering the boundaries of such city school district, and fix in such order a day when the alteration shall take effect.



1526 - Enlarged city school districts.

1526. Enlarged city school districts. 1. The commissioner of education is hereby authorized and empowered to create enlarged city school districts by consolidation of city school districts of cities of less than one hundred twenty-five thousand inhabitants with such area or areas contiguous to such city school districts as, in his discretion, are suitable for the establishment of enlarged city school systems, and to fix, determine and define the boundaries of such enlarged districts as provided in this section.

2. The commissioner is hereby authorized and empowered to make and enter in his office orders laying out such area or areas contiguous to a city school district of a city of less than one hundred twenty-five thousand inhabitants, provided, however, that no school district which has an outstanding bonded indebtedness shall be divided by such order in such manner that only a part of such district is included in such an area.

3. Within ten days after the making and entry of an order pursuant to this section, the commissioner shall transmit a certified copy thereof to the board of education of the city school district and the clerk, or in the event there is no clerk, to the trustee or trustees of each school district wholly or partly included in such area or areas. Such clerk, trustee or trustees, as the case may be, shall, within five days after receipt of such order, post a copy thereof in five conspicuous places in such district.

4. No such area or areas laid out by order of the commissioner shall be consolidated with such city school district until a majority of the qualified voters of such area or areas have adopted a proposition to consolidate such area or areas with the city school district, as provided in this section, and until the board of education of the city school district has consented to such consolidation by resolution duly adopted and has transmitted a certified copy of such resolution to the commissioner.

5. When the order laying out such area or areas has been made and entered as provided in this section, a petition may be presented by persons qualified to vote at school meetings, asking for the establishment of an enlarged city school district by the consolidation of such area or areas with the city school district. Such petition shall be signed by a number of qualified voters equal to at least ten per centum of the children in the area or areas according to the latest school census for the area or areas laid out by the commissioner. Such petition shall be filed with the commissioner and shall request that an election of the qualified voters within such area or areas be called for the purpose of determining whether or not such area or areas shall be consolidated with the city school district. If the commissioner is satisfied that the petition has been duly signed as provided in this section, he shall fix a time and place or places for an election of the qualified voters within each such area, which election shall be held not more than thirty days after the filing of such petition.

6. The commissioner of education shall divide the area into a school election district or districts. The area shall be so divided that if circumstances will permit, the school election district will be coterminous with one or more school districts, or parts or combinations thereof, and that, if practicable, there shall be a schoolhouse in each school election district. The commissioner shall describe each of such election districts. If there is no public schoolhouse in a school election district, the commissioner shall designate the place where the election in such district shall be had.

7. The commissioner shall cause notice of such election to be posted at least ten days before the election in three conspicuous places in each school district wholly or partly within such area. In addition to the posting of such notice a copy thereof shall be published at least seven days before the election in a daily or weekly newspaper published within the area or in a newspaper having general circulation therein. Such notice shall state the day of election and the hours the polls are to be open, shall describe the school election district or districts into which the area is divided, shall specify the schoolhouses or other places therein where such election will be held and where the ballots will be canvassed.

8. The election shall take place during at least four consecutive hours between the hours of seven o'clock in the forenoon and ten o'clock in the evening, as determined by the commissioner of education.

9. Any person qualified to vote in any school district wholly or partly within the area laid out by the commissioner and who resides within such area shall be qualified to vote at the election. Before each person casts his ballot he shall be required to sign a statement contained in a poll book provided for the purpose, declaring that he is a qualified voter within the area.

10. The commissioner of education shall appoint a board of canvass for the entire area. Such board shall organize by naming one of its members as chairman and shall, as soon as the ballot boxes and books containing the names of the voters have been delivered to the board of canvass in the place designated by the commissioner of education, count all the ballots. Prior to ascertaining the manner in which any voter has marked his ballot, the number of ballots from each school election district shall be counted separately without opening them and if the number does not correspond with the number of names contained in the poll book of such school election district, the board before canvassing the ballots, shall withdraw therefrom a number sufficient to make the number of ballots correspond with the number of names in the poll book. Thereafter, and before ascertaining the manner in which any voter has voted, the board of canvass shall cause the ballots cast at each school election district to be thoroughly intermingled with each other in a single ballot box large enough to contain the aggregate number of votes cast. A majority of the valid votes cast shall be necessary to adopt the resolution. Such board shall certify to the commissioner of education the total number of votes cast, the number of valid votes cast for the proposition to consolidate the area with the city school district, the number of valid votes cast against the proposition, the number of void ballots and the number of blank ballots. The board of canvass shall file a copy of such certificate with each superintendent of schools in whose jurisdiction such area is located and shall also file a copy thereof with the town clerk of each town in which any part of such area is located. The board of canvass shall seal the books and ballots immediately upon completion of the certificate setting forth the result, and shall file such sealed books and ballots with the board of education of the city school district, which board of education shall retain and dispose of such books and ballots as provided by law. If an appeal is brought from the election, the ballots shall be available for the inspection of the commissioner of education.

11. The commissioner of education shall designate a member or members of the board of canvass to act as an election board for the conduct of the election in each school election district. The election board shall administer the challenges.

12. The board of canvass shall furnish poll books, ballots and locked ballot boxes for each school election district.

13. After the polls are closed, and after all persons within the polling place have voted, the election board shall forthwith proceed to deliver to the board of canvass at the place designated by the commissioner of education, the ballot box and the book containing the names of the voters. Any wilful violation of this paragraph shall be a misdemeanor.

14. Upon an appeal to the commissioner of education, substantial compliance with the procedures herein required shall be sufficient to meet the intent of this section.

15. If the proposition to consolidate such area with such city school district is adopted, the commissioner may by order consolidate such area or areas, and all school districts and parts of school districts included therein, with such city school district. Such order shall specify a date on which the same shall take effect, and the provisions of sections fifteen hundred fourteen, fifteen hundred seventeen and fifteen hundred eighteen shall be applicable to such consolidation. A copy of such order shall be filed with the clerk of each school district affected thereby.

16. If at any such election the proposition to consolidate shall not be adopted, no such election shall again be called within one year after such original election. If no election shall be called to reconsider the question within two years after such original election or if at any such election called within two years after such original election the proposition shall again fail of adoption, the order of the commissioner laying out such area or areas shall be deemed null and void and of no further force and effect.

17. Unless the effective date of such order of consolidation shall coincide with the beginning of the fiscal year of the city school district, the board of education of the city school district upon the effective date of the order of consolidation, shall levy a tax upon the area so consolidated with the city school district, to defray the expenses of educating the pupils of such area from the effective date of the consolidation to the beginning of the next ensuing fiscal year of the city school district. For this purpose, the school tax rate used for the fiscal year of the city school district in progress on the effective date of such order shall be used, except that such rate shall be divided by twelve and multiplied by the number of months intervening between the effective date of such order and the beginning of the next ensuing fiscal year of the city school district. The tax list for this purpose shall be prepared and confirmed within thirty days after the effective date of such consolidation.

18. In any enlarged city school district created pursuant to this section, the proper equalization rate or rates shall be fixed and determined annually pursuant to the provisions of section thirty-five hundred five of this chapter.

19. The expense of posting and publishing of the notices and of furnishing the poll books, ballots and ballot boxes shall be borne equally by the several school districts wholly or partly included within such area, unless a consolidation order is made, in which event such expense shall become a charge upon the enlarged city school district.



1527 - Payroll deductions for deposit to employee bank accounts.

1527. Payroll deductions for deposit to employee bank accounts. The disbursing officer of the city school district of the city of Syracuse is authorized to deduct from the salary of members of the teaching and supervisory staff and other employees with their prior consent sums for deposit to employee savings accounts.



1527-C - Shared superintendent program.

1527-c. Shared superintendent program. Notwithstanding any other provision of law, rule or regulation to the contrary, the governing board of a school district with an enrollment of less than one thousand students in the previous year shall be authorized to enter into a school superintendent sharing contract with no more than two additional school districts each of which had fewer than one thousand in enrolled pupils in the previous year. Each shared superintendent arrangement shall be governed by the boards of education of the school districts participating in the shared contract. Provided however, that this section shall not be construed to alter, affect or impair any employment contract which is in effect on or before July first, two thousand thirteen. Any school district which has entered into a school superintendent sharing program will continue to be eligible to complete such contract notwithstanding that the enrollment of the school district exceeded one thousand students after entering into a shared superintendent contract.






Article 32 - (1528 - 1531) FILING OF EXPENDITURE STATEMENTS BY CANDIDATES FOR MEMBERSHIP ON BOARD OF EDUCATION

1528 - Expenditure and contribution statement.

1528. Expenditure and contribution statement. 1. (a) Any candidate for election to the board of education, except a candidate for member of the community district education council of a New York city community school district, shall file sworn statements with the clerk of the school district in which he or she is a candidate and the commissioner setting forth all moneys or other valuable things, paid, given, expended or promised by him or her, or incurred for or on his or her behalf with his or her approval to be filed with the aforesaid clerk and commissioner by any person, firm, association or corporation, to aid his or her own nomination or election, or to aid or influence the nomination or defeat of any candidate to be voted for at the election. Any candidate for election, if he or she expended nothing or his or her only expenditures were for personal expenses which when taken together with the total expenditures incurred by others on his or her behalf and with his or her approval do not exceed five hundred dollars, and if the aggregate amount of all contributions made to such candidate do not exceed five hundred dollars, shall not be required to file any statements with the commissioner; however such candidate shall file with the clerk of the school district a sworn statement to the effect that his or her election expenditures did not exceed five hundred dollars and contributions received did not exceed five hundred dollars.

(b) Any required contribution statements shall include the dollar amount of any receipt, contribution or transfer, or the fair market value of any receipt, contribution or transfer, which is other than of money, the name and address of the transferor, contributor or person from whom received, and if the transferor, contributor or person is a political committee as defined in subdivision one of section 14-100 of the election law; the name of and the political unit represented by the committee, the date of its receipt, the dollar amount of every expenditure, the name and address of the person to whom it was made or the name of and the political unit represented by the committee to which it was made and the date thereof.

(c) No person or persons shall make expenditures on behalf of a candidate without his or her approval unless such person or persons files a sworn statement with the clerk and commissioner stating that the candidate did not approve such expenditure. Such expenditure shall be limited to twenty-five dollars and shall not be included in determining the five hundred dollars as set forth in paragraph (a) of this subdivision.

2. For the purposes of this section, personal expenses shall include only payments for traveling expenses and expenses incidental thereto, for writing, printing and preparing for transmission any letter, circular, or other publication not issued at regular intervals, containing a statement of the position or views of the candidate or person upon public or other questions, for stationery and postage and for telegraph, telephone and other public messenger service; but all such expenses shall be limited to those which are directly and personally incurred and paid by the candidate.



1529 - Times for filing statements.

1529. Times for filing statements. 1. The times for filing the statements prescribed by section fifteen hundred twenty-eight of this article shall be as follows:

a. A first statement shall be filed on or before the thirtieth day next preceding the election to which it relates.

b. A second statement shall be filed on or before the fifth day next preceding the election to which it relates.

c. A third statement shall be filed within twenty days next succeeding the election to which it relates.

2. Unless otherwise provided, each statement shall cover the period up to and including the day next preceding the day herein specified for the filing thereof; provided, however, that any contribution or loan in excess of one thousand dollars, if received after the close of the period to be covered in the last statement filed before the election but before such election, shall be reported, in the same manner as other contributions, within twenty-four hours after receipt.

3. It shall not be necessary to itemize in any statement the data previously reported in any prior statement but each statement shall include a summary of all expenditures and contributions and other particulars reported in any previous statements.

4. A statement shall be deemed properly filed when deposited in an established post-office within the prescribed time, duly stamped, registered and directed to the clerk of the school district in which he is a candidate and to the commissioner of education, but in the event it is not received, a duplicate of such statement shall be promptly filed upon notice by the school district administrative officer and/or the commissioner of its non-receipt. Each statement shall be preserved for a period of three years from the date of filing thereof and it shall constitute a part of the public records and shall be open to public inspection.



1530 - Proceedings to compel filing of statements or corrected statements of campaign expenditures and contributions.

1530. Proceedings to compel filing of statements or corrected statements of campaign expenditures and contributions. 1. The supreme court or a justice thereof, in a proceeding instituted by any candidate voted for at the election or by any five qualified voters may compel by order, any candidate required under the provisions of this chapter to file a statement of expenditures or contributions for campaign purposes, who has not filed any such statement within the time prescribed by this chapter, to file such statement within five days after notice of the order.

2. The supreme court or a justice thereof, in a proceeding instituted by any candidate voted for at the election or by any five qualified voters, may compel by order any candidate or other person or persons required under the provisions of this chapter to file a statement of expenditures or contributions for campaign purposes, who has filed a statement which does not conform to the requirements of this chapter in respect to its truth, sufficiency in detail or otherwise, to file a new or supplemental statement which shall make the statement or statements true and complete within five days after notice of the order.

3. In every proceeding instituted under this section, the court may confer immunity in accordance with the provisions of section 50.20 of the criminal procedure law; provided, however, that no immunity shall be conferred except upon twenty-four hours prior written notice to both the attorney general and the appropriate district attorney having an official interest therein.



1531 - Procedure.

1531. Procedure. A special proceeding under the foregoing provisions of this article shall be heard upon a verified petition and such oral or written proof as may be offered, and upon such notice to such officers, persons or candidates as the court, justice or judge shall direct and shall be summarily determined.






Article 33 - (1601 - 1619) COMMON SCHOOL DISTRICTS

1601 - Trustees constitute a board and body corporate.

1601. Trustees constitute a board and body corporate. The sole trustee or the trustees of a common school district shall constitute a board for such district and such board is hereby created a body corporate.



1602 - Number of trustees; determination of change.

1602. Number of trustees; determination of change. 1. At the first annual meeting next after the erection of a common school district the electors shall determine, by resolution, whether the district shall have one or three trustees; and if they resolve to have three trustees, shall elect the three for one, two and three years, respectively, and shall designate by their votes for which term each is elected; thereafter in such district, one trustee shall be elected for three years at each annual meeting to fill the office of the outgoing trustee; and if they resolve to have one trustee, shall elect the trustee for a one-year term; thereafter in such district a trustee shall be elected for one year at each annual meeting to fill the office of the outgoing trustee.

2. The electors of any common school district having three trustees shall have power to decide at any annual meeting by a majority vote of those present and voting, whether the district shall have a sole trustee or three trustees. If they resolve to have a sole trustee, the trustees in office shall continue in office until their terms of office shall expire. No election of a trustee shall be had in the district until the offices of such trustees shall become vacant by the expiration of their terms of office or otherwise, and thereafter but one trustee shall be elected for said district.

3. The electors of a common school district having but one trustee may determine at an annual meeting, by a two-thirds vote of the legal voters present and voting thereat, to have three trustees; and upon the adoption of a resolution to that effect, shall proceed to elect three trustees or such number as may be necessary to form a board of three trustees, in the same manner as provided in this section for the election of three trustees at the first annual meeting after the erection of a district; and thereafter in such district, one trustee shall be elected for three years, at each annual meeting, to fill the office of the outgoing trustee.



1603 - Property held by trustees as corporation.

1603. Property held by trustees as corporation. All property which is now vested in, or shall hereafter be transferred to the trustees of a common school district, for the use of schools in the district, shall be held by them as a corporation.



1604 - Powers and duties of trustees.

1604. Powers and duties of trustees. It shall be the duty of the trustees of a common school district, and they shall have the power:

1. To call special meetings of the inhabitants of such district whenever they shall deem it necessary and proper.

2. To give notice of special, annual and adjourned meetings in the manner prescribed in this chapter, if there be no clerk of the district, or he be absent or incapable of acting, or shall refuse to act.

3. To make out a tax-list of every district tax voted by a district meeting, or authorized by law, which shall contain the names of all the taxable inhabitants residing in the district at the time of making out the list, and the amount of tax payable by each inhabitant, as directed in article seventy-one of this chapter.

4. To purchase or lease such schoolhouse sites and other grounds to be used for playgrounds, or for agriculture, athletic center and social center purposes, and to purchase or build such schoolhouses, as a district meeting may authorize; to hire temporarily such rooms or buildings as may be necessary for school purposes; and to purchase such implements, supplies and apparatus as may be necessary to provide instruction in agriculture, or to equip and maintain play-grounds, and to conduct athletic and social center activities in the district, when authorized by a vote of a district meeting.

5. To have the custody and safe-keeping of the district schoolhouses, their sites and appurtenances.

6. To insure the school buildings, furniture and school apparatus in an insurance company created by or under the laws of this state, or in an insurance company authorized by law to transact business in this state, and to comply with the conditions of the policy, and raise by a district tax the amount required to pay the premiums thereon.

7. To insure the school library in such a company in a sum fixed by a district meeting, and to raise the premium by a district tax, and comply with the conditions of the policy.

7-a. In their discretion to insure pupils against damage occasioned because of accidental personal injuries sustained while participating in physical education classes, intramural and interscholastic sports activities, in such a company, and raise by district tax the amount required to pay the premiums thereon.

7-b. In their discretion, to purchase insurance against accidents to pupils occurring in school, on school grounds, while being transported between home and school in a school bus as defined in section thirty-six hundred twenty-one, and during sponsored trips.

8. To appoint and enter into contract with a superintendent of schools as provided in, and consistent with, section seventeen hundred eleven of this chapter, and to employ in accordance with, and subject to, the provisions of section three thousand twelve of this chapter as many legally qualified teachers as the schools of the district require; to determine the rate of compensation of each teacher and to determine the terms of school to be held during each school year, and to employ persons to supervise, organize, conduct and maintain athletic, playground and social center activities when they are authorized by a vote of a district meeting as provided by law. The regular teachers of the school may be employed at an increased compensation or otherwise, and by separate agreement, written or oral, for one or more of such additional duties.

9. To establish rules for the government and discipline of the schools of the district.

10. To prescribe the course of studies to be pursued in such schools. Provisions shall be made for instructing pupils in all schools supported by public money, or under state control, in all subjects in which such instruction is required to be given under the provisions of article seventeen of this chapter.

11. To pay the schools moneys apportioned to the district by giving orders on the county treasurer, or on the collector or treasurer of such district when duly qualified to receive and disburse the same.

12. To collect by district tax an amount sufficient to maintain school in the district for the current school year, including any judgment rendered against the district, after deducting from the aggregate amount required for this purpose the amount of school moneys in the hands of the county treasurer, collector or treasurer of the district and to pay the same by written orders on such district collector or treasurer.

13. To draw upon the county treasurer, the collector or treasurer of the district, when duly qualified to receive and disburse the same, for the school moneys, by written orders signed by the sole trustee, or where there are three trustees, signed by a majority of said trustees; provided, however, that in common school districts employing ten or more teachers and having a treasurer and a board of three trustees, by resolution duly adopted, the board may authorize one voucher-order check to be drawn in the total amount of a duly certified payroll for the salaries of regularly appointed employees and officers legally entitled to be compensated for their services; the proceeds of such voucher-order payroll check shall be credited to a payroll account from which checks shall be signed only by the treasurer of the district and drawn payable to individual employees or officers legally entitled to be compensated for services.

14. To keep each of the schoolhouses under their charge, and its furniture, school apparatus and appurtenances, in necessary and proper repair, and make the same reasonably comfortable for use, but shall not expend therefor without vote of the district an amount to exceed one hundred dollars in any one year.

15. To make any repairs and abate any nuisances, pursuant to the direction of the district superintendent as herein provided, and provide fuel, stoves or other heating apparatus, pails, brooms and other implements necessary to keep the schoolhouses and the schoolrooms clean, and make them reasonably comfortable for use, when no provision has been made therefor by a vote of the district, or the sum voted by the district for said purposes shall have proved insufficient.

16. To provide for all janitorial work in and about the school buildings, and pay reasonable compensation therefor.

17. To provide bound blank-books for the entering of their accounts, the records of the district and the proceedings of district and trustee meetings, and a list of the movable property of the district and they shall deliver such books to their successors in office.

18. To expend in the purchase of a dictionary, books, reproductions of standard works of art, maps, globes or other school apparatus, including implements, apparatus and supplies for instruction in agriculture, or for conducting athletic playgrounds and social center activities, a sum not exceeding fifty dollars in any one year, without a vote of the district.

19. To establish temporary or branch schools in such places in the district as shall best accommodate the children, and to hire rooms or buildings therefor and to fit up and furnish such rooms or buildings in a suitable manner for conducting school therein when it is shown:

a. That any considerable number of the children residing in a portion of the district are so remote from the schoolhouse as to render it difficult for them to attend school in such schoolhouse in inclement weather, or

b. That the schoolhouse is overcrowded and proper accommodations are not afforded all the children of the district, or

c. That for any other sufficient reason suitable and proper school facilities are not provided by the existing school accommodations.

20. To provide transportation, home-teaching or special classes, as defined under sections forty-four hundred one and forty-four hundred two of this chapter for physically or mentally handicapped and delinquent children. Such transportation, home-teaching or special classes, when provided pursuant to this subdivision, shall be granted to all such children irrespective of the school they legally attend.

21. To purchase and maintain, when authorized by a vote of the qualified voters of the school district, a motor vehicle or vehicles to be used for the transportation of the school children of the district. Such motor vehicle or vehicles may be leased to another school district when not needed for such transportation. Likewise when not so needed such motor vehicle or vehicles may be leased to a school district or a municipality as defined in section two of chapter five hundred fifty-six of the laws of nineteen hundred forty-five, for the purpose of transporting children and instructors in connection with (a) a recreation project or a youth service project operated by one or more municipalities or by a school district, if such project is authorized and approved by the state youth commission, or (b) a youth bureau or agency or activity or project of a county, town, city or village which is devoted to the welfare of youth therein or to providing leisure-time activities for youth or assistance to children, as authorized in section ninety-five of the general municipal law, or (c) one or more playgrounds and neighborhood recreation centers operated and maintained by one or more cities except New York, Buffalo and Rochester, counties except Erie and the counties within the city of New York, towns or villages, whether or not any school board or district joins in such operating and maintaining, as authorized in section two hundred forty-four-b of the general municipal law. In any case when such motor vehicle shall be leased as provided in this subdivision, public liability and property damage insurance, fire insurance and compensation insurance of drivers shall be provided and collision insurance shall be provided in the amount of the value of the vehicle, to protect the lessor. The additional cost of such insurance shall be paid by the lessee. No part of the costs and expenses resulting from operation, maintenance and repair of such vehicles during the leasing thereof shall be included in determining the amount of any form of state aid received by such school district.

* 21-a. To lease a motor vehicle or vehicles to be used for the transportation of the children of the district from a school district, board of cooperative educational services or county vocational education and extension board or from any other source, under the conditions specified in this subdivision. No such agreement for the lease of a motor vehicle or vehicles shall be for a term of more than one school year, provided that when authorized by a vote of the qualified voters of the district such lease may have a term of up to five years. Where the trustee or board of trustees enter into a lease of a motor vehicle or vehicles pursuant to this subdivision for a term of one school year or less, such trustee or board shall not be authorized to enter into another lease for the same or an equivalent replacement vehicle or vehicles, as determined by the commissioner, without obtaining approval of the qualified voters of the school district.

* NB Repealed September 1, 2017

21-b. a. The trustees are authorized to provide regional transportation services by rendering such services jointly with other school districts or boards of cooperative educational services. Such services may include pupil transportation between home and school, transportation during the day to and from school and a special education program or service or a program at a board of cooperative educational services or an approved shared program at another school district, transportation for field trips or to and from extracurricular activities, and cooperative school bus maintenance.

b. The trustees are authorized to enter into a contract with another school district, a county, municipality, or the state office of children and family services to provide transportation for children, including contracts to provide such transportation as regional transportation services, provided that the contract cost is appropriate. In determining the appropriate transportation contract cost, the transportation service provider school district shall use a calculation consistent with regulations adopted by the commissioner for the purpose of assuring that charges reflect the true costs that would be incurred by a prudent person in the conduct of a competitive transportation business.

22. To pay any judgment levied against the district and in the event there are no moneys otherwise available, to levy a tax upon the taxable property of the district to pay the same.

23. To contract with any person, corporation or other school district for the conveyance of pupils residing within the district, when authorized to do so under subdivision nineteen of section two thousand twenty-one, by vote of the inhabitants of the district entitled to vote, or to contract for the operation, maintenance and garaging of motor vehicles owned by the district, in accordance with such rules and regulations as such trustees may establish, consistent with the regulations of the commissioner of education. Upon authorization by a school district meeting, every such contract of transportation may be made for a period not exceeding five years, notwithstanding any provision of any other law inconsistent herewith.

24. To furnish lighting facilities, janitorial care and supervision for highway underpasses when authorized to do so by vote of a district meeting under the provisions of subdivision twenty of section two thousand fifteen of this chapter.

25. To provide school health services, as defined in subdivision two of section nine hundred one of this chapter, to all children in attendance upon schools under their supervision and to pay any expense incurred therefor.

26. To establish a petty cash fund for the use of the principal, teacher or clerk of the school district for the payment, in advance of authorization, of properly itemized bills for materials, supplies or services furnished to the school district under conditions calling for immediate payment to the vendor upon delivery of any such materials or supplies or the rendering of any such services. The amount of such a petty cash fund and the method of handling same shall be in accordance with regulations established by the commissioner of education.

27. To reimburse members of the teaching and supervising staff for expenses actually and necessarily incurred in the performance of their official duties and to make such rules and regulations in relation thereto as they shall deem necessary and proper. Such rules and regulations may include the establishment of a mileage rate for the use of personally owned cars for such purpose in lieu of auditing and allowing claims for actual and necessary expenses of travel.

28. To provide, maintain and operate a cafeteria or restaurant service for the use of pupils and teachers while in school and for the use by the community for school related functions and activities and to furnish meals to the elderly residents, sixty years of age or older, of the district. Such utilization shall be subject to the approval of the board of education. Charges shall be sufficient to meet the direct cost of preparing and serving such meals, reducible by available reimbursements.

29. To prescribe the text-books to be used in the schools, and to compel a uniformity in the use of the same, pursuant to the provisions of this chapter, and to furnish the same to pupils out of any moneys provided for that purpose.

29-a. To develop a plan to ensure that all instructional materials to be used in the schools of the district are available in a usable alternative format for each student with a disability, as defined in section forty-four hundred one of this chapter, and for each student who is a qualified individual with a disability as defined in the rehabilitation act of nineteen hundred ninety-three (29 U.S.C. 701) as amended, in accordance with his or her educational needs and course selection, at the same time as such instructional materials are available to non-disabled students. As part of such plan the trustee or board of trustees shall amend its procurement policies to give a preference in the purchase of instructional materials to vendors who agree to provide materials in alternative formats. For purposes of this subdivision, "alternative format" shall mean any medium or format for the presentation of instructional materials, other than a traditional print textbook, that is needed as an accommodation for a disabled student enrolled in the school district, including but not limited to Braille, large print, open and closed captioned, audio, or an electronic file in an approved format, as defined in the regulations of the commissioner. When an electronic file is provided, the plan shall specify how the format will be accessed by students and/or how the district shall convert to an accessible format. Such plan shall identify the needs of students residing in the district for alternative format materials. Such plan shall also specify ordering timelines to ensure that alternative format materials are available at the same time as regular format materials. Such plans shall include procedures to address the need to obtain materials in alternative format without delay for disabled students who move into the school district during the school year.

30. To have in all respects the superintendence, management and control of the educational affairs of the district, and, therefore, shall have all the powers reasonably necessary to exercise powers granted expressly or by implication and to discharge duties imposed expressly or by implication by this chapter or other statutes.

31. To provide workmen's compensation coverage as provided in the workmen's compensation law for all teachers and other employees for injuries incurred in actual performance of duty.

31-a. In its discretion, to provide under a group insurance policy or policies issued by any insurance company or insurance companies authorized to do business in this state or under a group contract issued by one or more corporations subject to article forty-three of the insurance law, life insurance or accident and health insurance benefits or medical and surgical benefits or hospital service benefits or any two or more of such kinds of benefits to teachers and other employees of the school district who participate in a plan or plans, as hereinafter provided. The disbursing officer of the school district is authorized to deduct from the salary of such participant with his prior consent, in writing, the sums representing the participant's share of the premium or premiums which are payable by such officer to such insurance company or corporation. Such board of education is authorized to pay from such moneys as are available for the purpose, a share of the cost of such benefit or benefits in such amount as is required to be paid under such group insurance policy or policies or group contract or contracts by the board of education, as employer. The sum to be paid by the board of education under such policy or policies or contract or contracts, in the discretion of such board may be any percentage of the total cost of the benefit or benefits including the whole thereof.

31-b. In their discretion, to purchase insurance against personal injuries incurred by an authorized participant in a school volunteer program, including but not limited to, those authorized participants who assist on school buses, school sponsored transportation to and from school, or on school sponsored field trips or any other school sponsored activity; provided, however, that the injuries were incurred while the authorized participant was functioning either within the scope of his or her authorized volunteer duties or under the direction of the board of education, trustee, or board of cooperative educational services, or both.

32. In its discretion, and with the written consent of any employee, to deduct from the salary of such employee such amount as may be agreed to by such employee for payment to any credit union doing business in the state of New York as such employee may designate. Any such written authorization may be withdrawn by such employee at any time.

33. In his discretion to contract with a social services district pursuant to subdivision three of section four hundred ten of the social services law to furnish day care for children on behalf of the social services district.

34. To appoint a district clerk, and a district treasurer, where such office is not filled by election pursuant to section two thousand twenty-one of this chapter, to serve the district during each school year, or until a successor is appointed.

35. a. In their discretion, to adopt a resolution establishing the office of claims auditor and appoint a claims auditor who shall hold his or her position subject to the pleasure of such trustees. In its discretion, the trustees may adopt a resolution establishing the office of deputy claims auditor who shall act as claims auditor in the absence of the claims auditor. Such claims auditor shall report directly to the trustees. No person shall be eligible for appointment to the office of claims auditor or deputy claims auditor who shall also be:

(1) a trustee of the school district;

(2) the clerk or treasurer of the school district;

(3) the superintendent of schools or other official of the district responsible for business management;

(4) the person designated as purchasing agent; or

(5) clerical or professional personnel directly involved in accounting and purchasing functions of the school district.

b. Such claims auditor or deputy claims auditor shall not be required to be a resident of the district, and the positions of claims auditor and deputy claims auditor shall be classified in the exempt class of the civil service. The trustees, at any time after the establishment of the office of claims auditor or deputy claims auditor, may adopt a resolution abolishing such office, whereupon such office shall be abolished. When the office of claims auditor shall have been established and a claims auditor shall have been appointed and shall have qualified, the powers and duties of the trustees with respect to claims auditing, and allowing or rejecting all accounts, charges, claims or demands against the school district, shall devolve upon and thereafter be exercised by such claims auditor during the continuance of such office. The trustees shall be permitted to delegate the claims audit function to one or more independent entities by using (1) inter-municipal cooperative agreements, (2) shared services to the extent authorized by section nineteen hundred fifty of this title, or (3) independent contractors, to fulfill this function.

c. When the trustees delegate the claims audit function using an inter-municipal cooperative agreement, shared service authorized by section nineteen hundred fifty of this title, or an independent contractor, the trustees shall be responsible for auditing all claims for services from the entity providing the delegated claims auditor, either directly or through a delegation to a different independent entity.

36. In its discretion to provide that the proceeds of the sale or appropriation of school district real property shall, after being used for any legally required purpose be used to reduce real property taxes in such district for a period not to exceed ten school years, or such lesser period as it may direct. Such proceeds may be invested and any interest obtained may also be used for such purpose. Such reserve fund shall be invested and reinvested pursuant to the provisions of subdivision two of section sixteen hundred four-a of this article.

37. In their discretion and in compliance with rules and regulations of the commissioner promulgated pursuant to section one hundred one-a of this chapter, to give written notice to the family court pursuant to subdivision four of section seven hundred fifty-eight-a and subdivision four of section 353.6 of the family court act of the desire of the school district to act in the supervision of certain juveniles while performing services for the public good.

38. To offer monetary rewards, in sums not to exceed one thousand dollars, to individuals for information leading to the arrest and conviction of any person or persons for felonies or misdemeanors directly connected to vandalism of district property. Such rewards may be offered on any conditions such trustees may determine, subject to whatever qualifications it may deem appropriate.

* 39. a. Shall require, for purposes of a criminal history record check, the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this subdivision shall be promptly submitted to the commissioner for purposes of clearance for employment.

b. Upon the recommendation of the superintendent, the trustees may conditionally appoint a prospective employee. A request for conditional clearance shall be forwarded to the commissioner along with the prospective employee's fingerprints, as required by paragraph a of this subdivision. Such appointment shall not commence until notification by the commissioner that the prospective employee has been conditionally cleared for employment and shall terminate forty-five days after such notification of conditional clearance or when the prospective employer is notified of a determination by the commissioner to grant or deny clearance, whichever occurs earlier, and may not be extended or renewed unless the commissioner issues a new conditional clearance after finding that there was good cause for failing to obtain clearance within such period, provided that if clearance is granted, the appointment shall continue and the conditional status shall be removed. Prior to commencement of such conditional appointment, the prospective employer shall obtain a signed statement for conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction outside the state.

c. Upon the recommendation of the superintendent, the trustees may make an emergency conditional appointment when an unforeseen emergency vacancy has occurred. When such appointment is made, the process for conditional appointment pursuant to paragraph b of this subdivision must also be initiated. Emergency conditional appointment may commence prior to notification from the commissioner on conditional clearance but shall terminate twenty business days from the date such appointment commences or when the prospective employer is notified by the commissioner regarding conditional clearance, whichever occurs earlier, provided that if conditional clearance is granted, the appointment shall continue as a conditional appointment. Prior to the commencement of such appointment, the prospective employer must obtain a signed statement for emergency conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction. An unforeseen emergency vacancy shall be defined as: (i) a vacancy that occurred less than ten business days before the start of any school session, including summer school, or during any school session, including summer school, without sufficient notice to allow for clearance or conditional clearance; (ii) when no other qualified person is available to fill the vacancy temporarily; and (iii) when emergency conditional appointment is necessary to maintain services which the district is legally required to provide or services necessary to protect the health, education or safety of students or staff. The provisions of subparagraph (i) of this paragraph shall not apply if the trustees find that the district has been unable to fill the vacancy despite good faith efforts to fill such vacancy in a manner which would have allowed sufficient time for clearance or conditional clearance.

d. Shall develop a policy for the safety of the children who have contact with an employee holding conditional appointment or emergency conditional appointment.

* NB Effective until July 1, 2017

* 39. Shall require, for purposes of a criminal history record check, the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this subdivision shall be promptly submitted to the commissioner for purposes of clearance for employment.

* NB Effective July 1, 2017

40. Shall upon commencement and termination of employment of an employee by the district, provide the commissioner with the name of and position held by such employee.

41. Where the district has provided transportation to students enrolled in such district to a school sponsored field trip, extracurricular activity or any other similar event, it shall provide transportation back to either the point of departure or to the appropriate school in the district, unless the parent or legal guardian of a student participating in such event has provided the school district with written notice, consistent with district policy, authorizing an alternative form of return transportation for such student or unless intervening circumstances make such transportation impractical. In cases where intervening circumstances make transportation of a student back to the point of departure or to the appropriate school in the district impractical, a representative of the school district shall remain with the student until such student's parent or legal guardian has been (a) contacted and informed of the intervening circumstances which make such transportation impractical and (b) such student had been delivered to his or her parent or legal guardian.

42. a. To enter into a lease, sublease or other agreement with the dormitory authority providing for the financing or refinancing of all or a portion of the school district capital facilities or school district capital equipment in accordance with section sixteen hundred eighty of the public authorities law and with the approval of the commissioner. Such lease, sublease, or other agreement may provide for the payment of annual or other payments to the dormitory authority, and contain such other terms and conditions as may be agreed upon by the parties thereto, including the establishment of reserve funds and indemnities. For purposes of this subdivision, school district capital equipment shall have the meaning ascribed thereto in section sixteen hundred seventy-six of the public authorities law.

b. Notwithstanding any provisions of law to the contrary, the dormitory authority and the trustee or board of trustees are hereby authorized and empowered to perform any and all acts and to enter into any and all agreements necessary or desirable to effectuate the purposes of this subdivision.

Any expenditure made or liability incurred in pursuance of this section shall be a charge upon the district.



1604-A - Temporary investment of school moneys.

1604-a. Temporary investment of school moneys. The board of trustees of any common school district may authorize the district treasurer or other officer having custody of district moneys to invest moneys of the district in the manner provided by section eleven of the general municipal law.



1605 - Powers and duties of a sole trustee.

1605. Powers and duties of a sole trustee. The sole trustee of a common school district shall possess all the powers and be subject to all the duties, liabilities and penalties which the law imposes upon a board of three trustees.



1606 - Mode of exercise of trustees' powers.

1606. Mode of exercise of trustees' powers. 1. The powers committed by law to the trustees of a common school district must be exercised by them as a board. The board must meet for the transaction of business in accordance with notice of time and place.

2. In a board composed of three trustees, when two only meet to deliberate upon any matter, and the third, if notified, does not attend, or the three meet and deliberate thereon, the conclusion of two upon the matter, and their order, act or proceeding in relation thereto, shall be as valid as though it were the conclusion, order, act or proceeding of the three; and a recital of the two in their minute of the conclusion, act or proceeding, or in their order, act or proceeding of the fact of such notice, or of such meeting and deliberation, shall be conclusive evidence thereof.

3. A meeting of the board may be ordered by any member thereof, by giving not less than twenty-four hours' notice of the same.



1607 - Powers of trustees when vacancies on board exist.

1607. Powers of trustees when vacancies on board exist. 1. While there is one vacancy in the office of trustee, the two trustees shall have all the powers and be subject to all the duties and liabilities of the three. And while there are two such vacancies, the trustee in office shall have all the powers and be subject to all the duties and liabilities of the three, as though he were a sole trustee.

2. When a vacancy shall occur in the office of trustee, the board shall immediately call a special meeting of the district to fill such vacancy.



1608 - Estimated expenses for ensuing year.

1608. Estimated expenses for ensuing year. 1. It shall be the duty of the trustees of each common school district to present at the annual budget hearing a detailed statement in writing of the amount of money which will be required for the ensuing year for school purposes, specifying the several purposes and the amount for each. The amount for each purpose estimated necessary for payments to boards of cooperative educational services shall be shown in full, with no deduction of estimated state aid. The amount of state aid provided and its percentage relationship to the total expenditures shall also be shown. This section shall not be construed to prevent the trustees from presenting such statement at a budget hearing held not less than seven nor more than fourteen days prior to a special meeting called for the purpose, nor from presenting a supplementary and amended statement or estimate at any time.

2. Such statement shall be completed at least seven days before the budget hearing at which it is to be presented and copies thereof shall be prepared and made available, upon request and at the school district offices, at any public library or free association library within the district and on the school district's internet website, if one exists, to residents within the district during the period of fourteen days immediately preceding the annual meeting and election or special district meeting at which the budget vote will occur and at such meeting or hearing. The board shall also as a part of the notice required by section two thousand three of this chapter give notice of the date, time and place of the budget hearing and that a copy of such statement may be obtained by any resident in the district at each schoolhouse in the district in which school is maintained during certain designated hours on each day other than a Saturday, Sunday or holiday during the fourteen days immediately preceding such meeting. The board shall include notice of the availability of such statement at least once during the school year in any district-wide mailing distributed.

3. Commencing with the proposed budget for the nineteen hundred ninety-seven--ninety-eight school year, such proposed budget shall be in plain language and shall be consistent with regulations promulgated by the commissioner pursuant to subdivision twenty-six of section three hundred five of this chapter. Categorization of and format for revenue, including payments in lieu of taxes, property tax refunds from certiorari proceedings, expenditure, transfer, and fund balance information and changes in such data from the prior year and, in the case of a resubmitted or amended budget, changes in such information from the prior year's submitted budget, shall be complete and accurate and set forth in such a manner as to best promote public comprehension and readability.

4. Commencing with the proposed budget for the nineteen hundred ninety-eight--ninety-nine school year, such proposed budget shall be presented in three components: a program component, a capital component and an administrative component which shall be separately delineated in accordance with regulations of the commissioner after consultation with local school district officials. The administrative component shall include, but need not be limited to, office and central administrative expenses, traveling expenses and all compensation, salaries and benefits of all school administrators and supervisors, including business administrators, superintendents of schools and deputy, assistant, associate or other superintendents under all existing employment contracts or collective bargaining agreements any and all expenditures associated with the operation of the office of trustee or board of trustees, the office of the superintendent of schools, general administration, the school business office, consulting costs not directly related to direct student services and programs, planning and all other administrative activities. The program component shall include, but need not be limited to, all program expenditures of the school district, including the salaries and benefits of teachers and any school administrators or supervisors who spend a majority of their time performing teaching duties, and all transportation operating expenses. The capital component shall include, but need not be limited to, all transportation capital, debt service, and lease expenditures; costs resulting from judgments in tax certiorari proceedings or the payment of awards from court judgments, administrative orders or settled or compromised claims; and all facilities costs of the school district, including facilities lease expenditures, the annual debt service and total debt for all facilities financed by bonds and notes of the school district, and the costs of construction, acquisition, reconstruction, rehabilitation or improvement of school buildings, provided that such budget shall include a rental, operations and maintenance section that includes base rent costs, total rent costs, operation and maintenance charges, cost per square foot for each facility leased by the school district, and any and all expenditures associated with custodial salaries and benefits, service contracts, supplies, utilities, and maintenance and repairs of school facilities. For the purposes of the development of a budget for the nineteen hundred ninety-eight--ninety-nine school year, the trustee or board of trustees shall separate the district's program, capital and administrative costs for the nineteen hundred ninety-seven--ninety-eight school year in the manner as if the budget for such year had been presented in three components.

5. The trustee or board of trustees shall append to the statement of estimated expenditures a detailed statement of the total compensation to be paid to the superintendent of schools, and any assistant or associate superintendents of schools in the ensuing school year, including a delineation of the salary, annualized cost of benefits and any in-kind or other form of remuneration. The trustees shall also append a list of all other school administrators and supervisors, if any, whose annual salary will be eighty-five thousand dollars or more in the ensuing school year, with the title of their positions and annual salary identified; provided however, that the commissioner may adjust such salary level to reflect increases in administrative salaries after June thirtieth, nineteen hundred ninety-eight. The trustees shall submit a copy of such list and statement, in a form prescribed by the commissioner, of compensation to the commissioner within five days after their preparation. The commissioner shall compile such data, together with the data submitted pursuant to subdivision three of section seventeen hundred sixteen of this chapter, into a single statewide compilation, which shall be made available to the governor, the legislature, and other interested parties upon request.

6. Each year, the board of education shall prepare a school district report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include measures of the academic performance of the school district, on a school by school basis, and measures of the fiscal performance of the district, as prescribed by the commissioner. Pursuant to regulations of the commissioner, the report card shall also compare these measures to statewide averages for all public schools, and statewide averages for public schools of comparable wealth and need, developed by the commissioner. Such report card shall include, at a minimum, any information on the school district regarding pupil performance and expenditure per pupil required to be included in the annual report by the regents to the governor and the legislature pursuant to section two hundred fifteen-a of this chapter; and any other information required by the commissioner. School districts (i) identified as having fifteen percent or more of their students in special education, or (ii) which have fifty percent or more of their students with disabilities in special education programs or services sixty percent or more of the school day in a general education building, or (iii) which have eight percent or more of their students with disabilities in special education programs in public or private separate educational settings shall indicate on their school district report card their respective percentages as defined in this subparagraph and subparagraphs (i) and (ii) of this paragraph as compared to the statewide average.

7. * a. Each year, commencing with the proposed budget for the two thousand--two thousand one school year, the trustee or board of trustees shall prepare a property tax report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include: (i) the amount of total spending and total estimated school tax levy that would result from adoption of the proposed budget and the percentage increase or decrease in total spending and total school tax levy from the school district budget for the preceding school year; and (ii) the district's tax levy limit determined pursuant to section two thousand twenty-three-a of this title, and the estimated school tax levy, excluding any levy necessary to support the expenditures pursuant to subparagraphs (i) through (iv) of paragraph i of subdivision two of section two thousand twenty-three-a of this title, that would result from adoption of the proposed budget; and (iii) the projected enrollment growth for the school year for which the budget is prepared, and the percentage change in enrollment from the previous year; and (iv) the percentage increase in the consumer price index, as defined in paragraph c of this subdivision; and (v) the projected amount of the unappropriated unreserved fund balance that will be retained if the proposed budget is adopted, the projected amount of the reserved fund balance, the projected amount of the appropriated fund balance, the percentage of the proposed budget that the unappropriated unreserved fund balance represents, the actual unappropriated unreserved fund balance retained in the school district budget for the preceding school year, and the percentage of the school district budget for the preceding school year that the actual unappropriated unreserved fund balance represents.

* NB Effective until July 1, 2017

* a. Each year, commencing with the proposed budget for the two thousand--two thousand one school year, the trustee or board of trustees shall prepare a property tax report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include: (i) the amount of total spending and total estimated school tax levy that would result from adoption of the proposed budget and the percentage increase or decrease in total spending and total school tax levy from the school district budget for the preceding school year; and (ii) the district's tax levy limit determined pursuant to section two thousand twenty-three-a of this title, and the estimated school tax levy, excluding any levy necessary to support the expenditures pursuant to subparagraphs (i) through (iv) of paragraph i of subdivision two of section two thousand twenty-three-a of this title, that would result from adoption of the proposed budget; and (iii) the projected enrollment growth for the school year for which the budget is prepared, and the percentage change in enrollment from the previous year; and (iv) the percentage increase in the consumer price index, as defined in paragraph c of this subdivision; and (v) the projected amount of the unappropriated unreserved fund balance that will be retained if the proposed budget is adopted, the projected amount of the reserved fund balance, the projected amount of the appropriated fund balance, the percentage of the proposed budget that the unappropriated unreserved fund balance represents, the actual unappropriated unreserved fund balance retained in the school district budget for the preceding school year, and the percentage of the school district budget for the preceding school year that the actual unappropriated unreserved fund balance represents, and a schedule of reserve funds, setting forth the name of each reserve fund, a description of its purpose, the balance as of the close of the third quarter of the current school district fiscal year and a brief statement explaining any plans for the use of each such reserve fund for the ensuing fiscal year.

* NB Effective July 1, 2017 until June 16, 2020

* a. Each year, commencing with the proposed budget for the two thousand--two thousand one school year, the trustee or board of trustees shall prepare a property tax report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include: (i) the amount of total spending and total estimated school tax levy that would result from adoption of the proposed budget and the percentage increase or decrease in total spending and total school tax levy from the school district budget for the preceding school year; and (ii) the projected enrollment growth for the school year for which the budget is prepared, and the percentage change in enrollment from the previous year; and (iii) the percentage increase in the consumer price index, as defined in paragraph c of this subdivision; and (iv) the projected amount of the unappropriated unreserved fund balance that will be retained if the proposed budget is adopted, the projected amount of the reserved fund balance, the projected amount of the appropriated fund balance, the percentage of the proposed budget that the unappropriated unreserved fund balance represents, the actual unappropriated unreserved fund balance retained in the school district budget for the preceding school year, and the percentage of the school district budget for the preceding school year that the actual unappropriated unreserved fund balance represents; and (v) a schedule of reserve funds, setting forth the name of each reserve fund, a description of its purpose, the balance as of the close of the third quarter of the current school district fiscal year and a brief statement explaining any plans for the use of each such reserve fund for the ensuing fiscal year.

* NB Effective June 16, 2020

b. A copy of the property tax report card prepared for the annual district meeting shall be submitted to the department in the manner prescribed by the department by the end of the business day next following approval of the report card by the trustee or board of trustees, but no later than twenty-four days prior to the statewide uniform voting day. The department shall compile such data for all school districts whose budgets are subject to a vote of the qualified voters and shall make such compilation available electronically at least ten days prior to the statewide uniform voting day.

c. For purposes of this subdivision, "percentage increase in the consumer price index" shall mean the percentage that represents the product of one hundred and the quotient of: (i) the average of the national consumer price indexes determined by the United States department of labor for the twelve-month period preceding January first of the current year minus the average of the national consumer price indexes determined by the United States department of labor for the twelve-month period preceding January first of the prior year, divided by (ii) the average of the national consumer price indexes determined by the United States department of labor for the twelve-month period preceding January first of the prior year, with the result expressed as a decimal to two places.



1609 - Annual report of trustees of certain joint districts.

1609. Annual report of trustees of certain joint districts. Where a common school district lies in two or more counties, its trustees shall file their annual report in the office of the district superintendent having jurisdiction over the schools of the town in which the principal schoolhouse of the district is situated.



1610 - Trustees' annual report to district.

1610. Trustees' annual report to district. The trustees shall render to the district, at its annual meeting, a just, full and true account in writing, of all moneys received by them respectively for the use of the district, or raised or collected by taxes, in the preceding year, and of the manner in which the same shall have been expended, and showing to which of them an unexpended balance, or any part thereof, is chargeable; and of all drafts or orders made by them upon the county treasurer, collector, treasurer or other custodian of moneys of the district; and a full statement of all appeals, actions or suits and proceedings brought by or against them, and of every special matter touching the condition of the district.



1611 - Penalty for failure of trustee to account.

1611. Penalty for failure of trustee to account. By a wilful neglect or refusal to render such account, a trustee forfeits any unexpired term of his office, and becomes liable to the trustees for any district moneys in his hands.



1612 - Payment by trustee to successor.

1612. Payment by trustee to successor. An outgoing trustee shall forthwith pay, to his successor or any other trustees of the district in office, all moneys in his hands belonging to the district.



1613 - Trustees' right of action against predecessor.

1613. Trustees' right of action against predecessor. The trustees in office shall sue for and recover any district moneys in the hands of any former trustee, or of his personal representatives, and apply them to the use of the district.



1614 - Notice of non-payment of moneys apportioned.

1614. Notice of non-payment of moneys apportioned. If any portion of the moneys apportioned to the district shall not be paid by the collector or treasurer of the district, upon the due requirement of the trustees, they shall forthwith notify the treasurer of the county and the commissioner of education of the fact. In case of such non-payment by the county treasurer, such notification shall be given to the commissioner of education.



1615 - Taxation for expenses incurred by trustees.

1615. Taxation for expenses incurred by trustees. When trustees are required or authorized by law, or by a vote of their district, to incur any expenses for such district, and when any expenses incurred by them are made, by express provision of law, a charge upon such district, they may raise the amount thereof by tax in the same manner as if the definite sum to be raised had been voted by a district meeting.



1616 - Issuing order in excess of available funds a misdemeanor.

1616. Issuing order in excess of available funds a misdemeanor. 1. The trustees of a common school district shall not issue an order or draft upon a county treasurer, collector or treasurer of the district for the payment of the salary of a teacher unless there shall be in the hands of such county treasurer, collector or treasurer at the time sufficient money belonging to the district to meet such order or draft.

2. A violation of this section by the trustees of a district shall be a misdemeanor.



1618 - New York State School Boards Association, Inc.

1618. New York State School Boards Association, Inc. The trustee, trustees or board of education of any school district may determine to expend and raise by taxation annually such sums as may be required toward defraying the actual and necessary expenses of maintaining and continuing the New York State School Boards Association, Inc., and any of its activities in this state for the purpose of devising practical ways and means for obtaining greater economy and efficiency in the administration of school district affairs and projects.



1619 - Advertising for bids; letting of contracts.

1619. Advertising for bids; letting of contracts. The trustees shall let all contracts for public work and all purchase contracts to the lowest responsible bidder after advertisement for bids where so required by section one hundred three of the general municipal law.






Article 35 - (1701 - 1726) UNION FREE SCHOOL DISTRICTS

1701 - Boards of education corporate bodies.

1701. Boards of education corporate bodies. The board of education of each union free school district is hereby created a body corporate and it shall, at its first meeting and at each annual meeting thereafter, elect one of its members president. It may also, in its discretion, elect one of its members vice president, who shall have the power to exercise the duties of the president in case of the absence or disability of the president. In case of vacancy in the office of president, the vice president shall act as president until a president shall be elected. All property which is now vested in, or shall hereafter be transferred to the board of education of a union free school district, for the use of schools in the district, shall be held by them as a corporation.



1702 - Board of education; election; terms of office.

1702. Board of education; election; terms of office. 1. Whenever a union free school district shall be established, pursuant to the provisions of subdivision three of section fifteen hundred four of this chapter, or, pursuant to the provisions of sections fifteen hundred twenty-two and fifteen hundred twenty-three of this chapter, it shall be the duty of the meeting at which such union free school district is established to elect by ballot not less than three nor more than nine trustees, who shall, by the order of such meeting, be divided into a sufficient number of classes so that as nearly as possible an equal number of members shall be elected to the board each year, based upon a normal term of three, four or five years, as such meeting may determine. Thereafter there shall be elected in such districts, at the annual meeting, trustees to take the places of those whose terms of office expire. Such successors shall be elected to serve for a full term of three, four or five years, as the case may be.

2. The trustees thus elected, shall enter at once upon their offices, and the office of any existing trustees in such districts, before the establishment of a union free school district therein, shall cease, except for the purposes stated in section fifteen hundred eighteen of this chapter. The said trustees and their successors in office shall constitute the board of education of the union free school district thus established.

3. Each union free school district, at the next annual meeting subsequent to the effective date of the chapter of the laws of two thousand five which amended this subdivision, may submit to the qualified voters of the district for approval, the issue of ex officio student membership on the school district's board of education, by a student attending a high school within such school district. Upon voter approval, each such district shall establish a process for student membership selection pursuant to paragraph c of this subdivision. If, prior to August fifth, two thousand three, a school district had a policy that allowed a student or students to be ex officio members of the school board, such policy shall be deemed to meet the requirements of this subdivision and shall be deemed to have full legal effect. In any district that contains more than one high school, such process shall take into consideration the number of high schools within the district and provide for a mechanism which allows for fair representation among the schools. Such school district shall allow such selected student to serve as an ex officio member of such district's board of education, and, if so, provided further that:

a. The ex officio student member of the board shall be entitled to sit with board members at all public meetings of the board and participate in all board hearings and meetings.

b. The ex officio student member of the board shall not be allowed to vote, shall not be allowed to attend executive session, and shall not be entitled to receive compensation of any form for participating at board meetings.

c. Notwithstanding any other law to the contrary, the ex officio student member of the board may be any of the following: the student that has been duly elected as student president of the high school; a student duly elected by the student body; a student selected by the high school student government; a student selected by the high school principal; a student selected by the superintendent of schools; a student selected by majority vote of the school board. Provided, however, in districts having district-wide student governments or advisory committees, the student ex officio member shall be selected by the superintendent of schools from among the members of such district-wide student governments or advisory committees, subject to ratification by majority vote of the school board.

d. The ex officio student member shall be a senior at the high school and shall have attended such high school for at least two years prior to selection.

3-a. Each union free school district may offer to the voters once every two years, on the same date as the annual school district budget vote, a separate referendum to decide whether the school district shall allow a student, as established under this section, to serve on the school board as an ex officio, non-voting member.



1703 - Change in number of members of board of education.

1703. Change in number of members of board of education. 1. The number of members of the board of education of a union free school district may be increased or decreased at an annual meeting by a majority vote of the qualified voters present and voting to be ascertained by taking and recording the ayes and noes or by ballot. The number of members of such board shall not be increased to more than nine nor decreased to less than three.

2. No vote shall be taken upon the proposition to increase or decrease the number of members of such board of education unless the notice of the annual meeting shall contain a statement to the effect that the voters of such district will vote upon such proposition. The board of education of any such district shall, upon the application of at least twenty-five voters or five percent of the number of voters who voted in the previous annual election of the members of the board of education, whichever is greater, such number to be determined by the number of persons recorded on the poll list as having voted at such election, include in the notice of the annual meeting a statement that the proposition to increase or decrease such board will be presented to the annual meeting for determination. If the board refuses or fails to give such notice, the notice may be given in such manner as the commissioner of education may direct.

3. The additional members first elected shall be elected at a special meeting which shall be called by the board and be held not less than thirty nor more than sixty days following the annual meeting at which the number was increased, and pending the first election of such additional members no vacancy shall be deemed to exist in the offices thereof except for the purpose of filling the same by election, notwithstanding any inconsistent provision of any law.



1704 - Length of school year, and expenditure of funds.

1704. Length of school year, and expenditure of funds. 1. No board of education or community board in the city school district of the city of New York, except as otherwise provided by law, shall authorize or permit the expenditure of funds under its control at a rate which will exhaust the amount appropriated prior to the conclusion of the period or the completion of the purpose for which such funds were appropriated.

2. Except as otherwise provided by law, no board of education or community board in the city school district of the city of New York shall provide for a school year consisting of fewer than one hundred eighty days of school.



1705 - Annexing territory to a union free school district.

1705. Annexing territory to a union free school district. 1. Territory may be annexed to a union free school district as provided in this section.

a. The commissioner is authorized and empowered to make and enter in the commissioner's office orders dissolving one or more common, union free or central school districts and annexing the territory of such districts, or portions thereof, to one or more adjoining union free school districts, subject to approval of the voters of each school district affected thereby.

b. When an order annexing territory to a union free school district has been made and entered as provided in this section, the commissioner shall, within ten days thereafter, cause certified copies of said order to be filed with the clerk or school authorities of each school district affected thereby. Within thirty days of filing of such order, the commissioner shall fix a time and place for a special meeting of the qualified voters of each school district affected by the proposed annexation and shall cause notice thereof to be posted at least ten days before each such meeting in ten conspicuous places in the school district. In addition to the posting of such notice, a copy thereof shall be duly published, at least three days before each such meeting, in a daily or weekly newspaper published within, or in general circulation in, the school district in which such meeting is to be held. The expense of posting and publishing such notice shall be a charge upon the school district conducting such meeting.

2. Except as provided in this subdivision, any special district meeting held pursuant to paragraph b of subdivision one of this section shall be conducted in accordance with the procedures specified in section eighteen hundred three of this chapter.

a. At a meeting held pursuant to paragraph b of subdivision one of this section, a resolution in substantially the following form shall be presented for the action and determination of the meeting, viz.: "Resolved that the...(insert simplified name of district in accordance with section three hundred fifteen of this chapter) school district be annexed to the...union free school district (designate union free school district) as provided in the order of the commissioner of education now before this meeting."

b. If at any such meeting the resolution described in paragraph a of this subdivision shall be presented and shall not be adopted, there shall be no further proceedings at such meeting, except a motion to reconsider the question. No such meeting shall again be called by the commissioner within one year after such original meeting. If no meeting shall be called to reconsider the question within two years after such original meeting, or if at any such meeting called within two years after such original meeting the resolution shall again be rejected by the voters, the order of the commissioner to which the resolution relates shall be deemed null and void and of no further force or effect.

c. If the resolution submitted to the voters as provided in paragraph a of this subdivision shall be adopted by the voters of each school district affected by the order of the commissioner, the territory described therein shall thereupon be annexed to the existing union free school district or districts as provided in such order.

3. Whenever a common school district, union free school district or central school district becomes a part of a union free school district pursuant to the provisions of this section, the union free school district of which any such district shall have become a part, shall succeed to all the property rights of such common, union free or central school districts and all indebtedness of any such school district evidenced by bonds or notes or relating to school building construction shall become a charge upon such union free school district of which such district shall have become a part, but all other indebtedness of any such district shall be paid by any such district in accordance with the provisions of section fifteen hundred eighteen of this chapter and to that extent any such district shall continue to exist in law for the purpose of providing for and paying all such indebtedness in accordance with the provisions of such section.

4. Notwithstanding any other provision of law, whenever a common school district, union free school district or central school district is annexed in its entirety to a union free school district pursuant to this section, all employees of the former school districts at the time of dissolution shall immediately become employees of the reorganized union free school district, shall retain their tenure and/or employment status and the seniority gained in the annexed district, and the seniority list of the employees of the annexed school district shall be merged with the seniority list of the employees of the annexing school district. If the number of teaching positions needed to provide services in the reorganized union free school district is less than the number of teachers considered to be employees of the reorganized union free school district pursuant to this subdivision, the board of education shall abolish the unneeded positions and place teachers on preferred eligible lists in accordance with section three thousand thirteen of this chapter. For salary, sick leave and other purposes, an employee's length of service with the annexed school district shall be credited as employment time with the annexing union free school district. This section shall in no way be construed to limit the rights of any such employees set forth in this section granted by any other provision of law.



1706 - Power of removal of member of board of education.

1706. Power of removal of member of board of education. For cause shown, and after giving notice of the charge and opportunity of defense, the commissioner of education may remove any member of a board of education. Wilful disobedience of any lawful requirement of the commissioner of education, or a want of due diligence in obeying such requirement or wilful violation or neglect of duty is cause for removal.



1707 - Annual organizational meetings of boards of education.

1707. Annual organizational meetings of boards of education. 1. The annual organizational meeting of the board of education of every union free school district shall be held on the first Tuesday in July of each year, unless said day shall be a legal holiday, in which event it shall fall on the first Wednesday in July.

2. The board of education may, however, by resolution, determine that the annual meeting be held at any time during the first fifteen days in the month of July.



1708 - Regular meetings; visitation of schools.

1708. Regular meetings; visitation of schools. 1. It shall be the duty of each board of education elected pursuant to the provisions of this article to have a regular meeting at least once in each quarter.

2. Each board shall appoint one or more committees, to visit every school or department under its supervision and such committee or committees shall visit such schools at least once annually, and report at the next regular meeting of the board on the condition thereof.

3. The meetings of all such boards shall be open to the public, but said boards may hold executive sessions, at which sessions only the members of such boards or the persons invited shall be present.



1709 - Powers and duties of boards of education.

1709. Powers and duties of boards of education. The said board of education of every union free school district shall have power, and it shall be its duty:

1. To adopt such by-laws and rules for its government as shall seem proper in the discharge of the duties required under the provisions of this chapter.

2. To establish such rules and regulations concerning the order and discipline of the schools, in the several departments thereof, as they may deem necessary to secure the best educational results.

3. To prescribe the course of study by which the pupils of the schools shall be graded and classified, and to regulate the admission of pupils and their transfer from one class or department to another, as their scholarship shall warrant.

4. To prescribe the text-books to be used in the schools, and to compel a uniformity in the use of the same, pursuant to the provisions of this chapter, and to furnish the same to pupils out of any moneys provided for that purpose.

4-a. To develop a plan to ensure that all instructional materials to be used in the schools of the district are available in a usable alternative format for each student with a disability, as defined in section forty-four hundred one of this chapter, and for each student who is a qualified individual with a disability as defined in the rehabilitation act of nineteen hundred ninety-three (29 U.S.C. 701) as amended, in accordance with his or her educational needs and course selection, at the same time as such instructional materials are available to non-disabled students. As part of such plan, the board of education shall amend its procurement policies to give a preference in the purchase of instructional materials to vendors who agree to provide materials in alternative formats. For purposes of this subdivision, "alternative format" shall mean any medium or format for the presentation of instructional materials, other than a traditional print textbook, that is needed as an accommodation for a disabled student enrolled in the school district, including but not limited to Braille, large print, open and closed captioned, audio, or an electronic file in an approved format, as defined in the regulations of the commissioner. When an electronic file is provided, the plan shall specify how the format will be accessed by students and/or how the district shall convert to an accessible format. Such plan shall identify the needs of students residing in the district for alternative format materials. Such plan shall also specify ordering timelines to ensure that alternative format materials are available at the same time as regular format materials. Such plans shall include procedures to address the need to obtain materials in alternative format without delay for disabled students who move into the school district during the school year.

5. To make provision for the instruction of pupils in all subjects in which such instruction is required to be given under the provisions of article seventeen of this chapter.

6. To purchase sites, or additions thereto, for recreation grounds, for agricultural education purposes, and for schoolhouses for the district, when designated by a meeting of the district; and to construct such schoolhouses and other structures and additions thereto as may be so designated; and to operate the facilities provided and to market any surplus of farm products that might be so raised and as may be so designated; to purchase furniture and apparatus for such schoolhouses, and to keep the furniture and apparatus therein in repair; and, when authorized by such meeting, to purchase implements, supplies, and apparatus for agricultural, athletic, playground, and social center purposes.

7. To lease, on a temporary basis, necessary space not located on school property, when the facilities of the district are overcrowded or damaged or destroyed, and to furnish and equip such space for school district use. The use of such space shall be subject to annual approval by the commissioner.

8. To insure the schoolhouses and their furniture, apparatus and appurtenances, and the school library, in some insurance company created by or under the laws of this state, or in some insurance company authorized by law to transact business in this state, and to comply with the conditions of the policy, and raise the sums required for premiums by district tax; provided, however, that the members of the board shall not be personally liable for any claim arising out of the use or condition of the aforementioned property if the board, after due diligence, is unable to obtain such insurance.

8-a. In its discretion to insure pupils against damage occasioned because of accidental personal injuries sustained while participating in physical education classes, intramural and interscholastic sports activities, in such a company, and raise the sums required for premiums by district tax.

8-b. In its discretion, to purchase insurance against accidents to pupils occurring in school, on school grounds, while being transported between home and school in a school bus as defined in section thirty-six hundred twenty-one, and during sponsored trips.

8-c. To establish and maintain a program of reserves not to exceed three per centum, exclusive of any planned balance presently authorized, of the annual budget of the district to cover property loss and liability claims. In the event that three per centum, exclusive of any planned balance presently authorized, of the annual budget of the district would result in less than fifteen thousand dollars, the total reserve funds may be for an amount not to exceed fifteen thousand dollars. Separate funds shall be established for property loss and for liability claims and the separate identity of each fund shall be maintained whether its assets consist of cash or investments or both. The moneys in such funds shall be accounted for separate and apart from all other funds of the school district, in the same manner as provided in subdivision ten of section six-c of the general municipal law. Such moneys may be invested in accordance with section seventeen hundred twenty-three-a of this chapter. Any interest earned or capital gain realized on the moneys so deposited shall accrue and become part of such funds. Such reserve funds shall not be reduced to amounts less than the total of the amounts estimated to be necessary to cover incurred but unsettled claims or suits including expenses in connection therewith other than by payments for losses for which such amounts were established. Payments from such reserve funds shall not be made for purposes other than those for which such funds were established without authorizations by vote of the electors of the district, except that such board may authorize use of such funds other than amounts allocated for unsettled claims or suits including expenses in connection therewith to pay premiums for insurance policies purchased to insure subsequent losses in areas previously self-insured, in the event of dissolution of the self-insurance plan.

9. To take charge and possession of the schoolhouses, sites, lots, furniture, books, apparatus, and all school property within its district; and the title of the same shall be vested respectively in said board of education.

10. To alter and equip for use as a public library any former schoolhouse or part thereof, the title to which is vested in the board, when duly authorized by the qualified voters of the school district.

11. To sell, when authorized by a vote of the qualified voters of the school district, any former school site or lot, or any real estate the title to which is vested in the board, and the buildings thereon, and appurtenances or any part thereof, at such price and upon such terms as said voters shall prescribe, and to convey the same by deed to be executed by the board or a majority of the members thereof. Also to exchange real estate belonging to the district for the purpose of improving or changing schoolhouse sites. All deeds or other conveyances of real property heretofore made and delivered, executed by said board of education by its officers, or in the manner in which deeds are executed by corporations, or executed in any other manner, shall be as valid and of the same force and effect as if executed by said board of education or a majority of the members thereof; but this provision shall not affect any action or proceeding pending at the time of the taking effect hereof.

12. To take and hold for the use of the said schools or of any department of the same, any real estate transferred to it by gift, grant, bequest or devise, or any gift, legacy or annuity, of whatever kind, given or bequeathed to the said board, and apply the same, or the interest or proceeds thereof, according to the instructions of the donor or testator.

12-a. To take and hold in trust for the purpose of awarding scholarships in said schools any real estate transferred to it by gift, grant, bequest or devise, or any gift, legacy or annuity, of whatever kind, given or bequeathed to said board and apply the same, or the interest or proceeds thereof, according to the instructions of the donor or testator.

13. To have in all respects the superintendence, management and control of said union free schools, and to establish therein, in conformity with the regents rules, an academic department, whenever in their judgment the same is warranted by the demand for such instruction; to receive into said union free schools any pupils residing out of said district, and to regulate and establish the tuition fees of such nonresident pupils in the several departments of said schools.

14. To provide fuel, furniture, apparatus and other necessaries for the use of said schools.

15. To appoint such librarians as they may from time to time deem necessary.

16. To contract with and employ such persons as by the provisions of this chapter are qualified teachers, to determine the number of teachers to be employed in the several departments of instruction in said school, and at the time of such employment, to make and deliver to each teacher a written contract as required by section three thousand eleven of this chapter, except as otherwise provided by sections three thousand twelve and three thousand thirteen; and employ such persons as may be necessary to supervise, organize, conduct and maintain athletic, playground and social center activities, or for any one or more of such purposes; and to adopt rules and regulations governing the excusing of absences of all teachers and other employees and for the granting of leaves of absence to such employees either with or without pay. The regular teachers of the school may be employed at an increased compensation or otherwise, and by separate agreement, written or oral, for one or more of such purposes.

17. To fill any vacancy which may occur in said board by reason of the death, resignation, removal from office or from the school district, or refusal to serve, of any member or officer of said board; and the person so appointed in the place of any such member of the board shall hold his office until the next regular school district election. The person elected to fill such vacancy shall take office immediately upon filing of his official oath of office with the district clerk.

18. To remove any member of their board for official misconduct. But a written copy of all charges made of such misconduct shall be served upon him at least ten days before the time appointed for a hearing of the same; and he shall be allowed a full and fair opportunity to refute such charges before removal.

19. To provide and maintain suitable and convenient waterclosets as provided in section four hundred eleven of this chapter.

20. To raise by tax upon the property of the district any moneys required to pay the salary of teachers employed.

20-a. a. In its discretion to adopt a resolution establishing the office of claims auditor and appoint a claims auditor who shall hold his or her position subject to the pleasure of such board of education. In its discretion, the board of education may adopt a resolution establishing the office of deputy claims auditor who shall act as claims auditor in the absence of the claims auditor. Such claims auditor shall report directly to the board of education. No person shall be eligible for appointment to the office of claims auditor or deputy claims auditor who shall also be:

(1) a member of the board of education;

(2) the clerk or treasurer of the board of education;

(3) the superintendent of schools or other official of the district responsible for business management;

(4) the person designated as purchasing agent; or

(5) clerical or professional personnel directly involved in accounting and purchasing functions of the school district.

b. Such claims auditor or deputy claims auditor shall not be required to be a resident of the district, and such position shall be classified in the exempt class of the civil service. Such board of education, at any time after the establishment of the office of claims auditor or deputy claims auditor, may adopt a resolution abolishing such office, whereupon such office shall be abolished. When the office of claims auditor shall have been established and a claims auditor shall have been appointed and shall have qualified, the powers and duties of the board of education with respect to claims auditing, allowing or rejecting all accounts, charges, claims or demands against the school district shall devolve upon and thereafter be exercised by such claims auditor, during the continuance of such office. A board shall be permitted to delegate the claims audit function to one or more independent entities by using (1) inter-municipal cooperative agreements, (2) shared services to the extent authorized by section nineteen hundred fifty of this title, or (3) independent contractors, to fulfill this function.

c. When the board of education delegates the claims audit function using an inter-municipal cooperative agreement, shared service authorized by section nineteen hundred fifty of this title, or an independent contractor, the board shall be responsible for auditing all claims for services from the entity providing the delegated claims auditor, either directly or through a delegation to a different independent entity.

21. To provide school health services, as defined in subdivision two of section nine hundred one of this chapter, to all children in attendance upon schools under their supervision and to pay any expense incurred therefor.

22. To provide, purchase, lease, furnish and maintain buildings or other suitable accommodations for the use of teachers or other employees of the district when duly authorized by a meeting of the district and to raise by tax upon the taxable property of the district and moneys necessary for such purposes; and also to provide, maintain and operate a cafeteria or restaurant service for the use of pupils and teachers while at school. Such cafeteria may be used by the community for school related functions and activities and to furnish meals to the elderly residents, sixty years of age or older, of the district. Such utilization shall be subject to the approval of the board of education. Charges shall be sufficient to meet the direct cost of preparing and serving such meals, reducible by available reimbursements.

23. To provide milk for pupils within the limitations of an appropriation made therefor.

24. To provide transportation, home-teaching or special classes, as defined under sections forty-four hundred one and forty-four hundred two of this chapter for physically or mentallly handicapped and delinquent children. Such transportation, home-teaching or special classes, when provided pursuant to this subdivision, shall be granted to all such children irrespective of the school they legally attend.

25. a. To purchase and maintain, when authorized by a vote of the qualified voters of the school district, a motor vehicle or vehicles to be used for the transportation of the school children of the district. Any replacement of a motor vehicle or vehicles, necessitated by damage to or loss of such vehicles, owned by the school district and used for the transportation of pupils residing within the district, may be purchased by the board of education without voter approval, using any unencumbered funds in the general fund or by the issuance of budget notes in accordance with section 29.00 of the local finance law, in addition to any available insurance proceeds.

b. Such motor vehicle or vehicles may be leased to another school district or to a board of cooperative educational services or to a county vocational education and extension board or to an Indian tribe for educational purposes when not needed for such transportation.

c. Likewise when not so needed such motor vehicle or vehicles may be leased to a school district or an Indian tribe, for the purpose of transporting children and instructors in connection with (1) a recreation project or a youth service project operated by a school district or by an Indian tribe, if such project is authorized and approved by the state youth commission, or (2) a youth bureau or agency or activity or project of a county, town, city, village or an Indian tribe which is devoted to the welfare of youth therein or to providing leisure-time activities for youth or assistance to children, as authorized in section ninety-five of the general municipal law, or (3) one or more playgrounds and neighborhood recreation centers operated and maintained by one or more cities except New York, Buffalo and Rochester, counties except Erie and the counties within the city of New York, towns, villages, or Indian tribes, whether or not any school board or district joins in such operating and maintaining, as authorized in section two hundred forty-four-b of the general municipal law.

d. The board of education may lease such motor vehicle or vehicles from a board of cooperative educational services or from a county vocational education and extension board.

e. Under emergency conditions, as determined by the commissioner, the board of education may lease such vehicle or vehicles from sources other than a school district, board of cooperative educational services or county vocational education and extension board.

f. In any case when such motor vehicle shall be leased as provided in this subdivision, public liability and property damage insurance, fire insurance and compensation insurance of drivers shall be provided and collision insurance shall be provided in the amount of the value of the vehicle, to protect the lessor. The additional cost of such insurance shall be paid by the lessee. No part of the costs and expenses resulting from operation, maintenance and repair of such vehicles during the leasing thereof shall be included in determining the amount of any form of state aid received by such school district.

g. The board of education is authorized to provide regional transportation services by rendering such services jointly with other school districts or boards of cooperative educational services. Such services may include pupil transportation between home and school, transportation during the day to and from school and a special education program or service or a program at a board of cooperative educational services or an approved shared program at another school district, transportation for field trips or to and from extracurricular activities, and cooperative school bus maintenance.

h. The board of education is authorized to enter into a contract with another school district, a county, municipality, or the state office of children and family services to provide transportation for children, including contracts to provide such transportation as regional transportation services, provided that the contract cost is appropriate. In determining the appropriate transportation contract cost, the transportation service provider school district shall use a calculation consistent with regulations adopted by the commissioner for the purpose of assuring that charges reflect the true costs that would be incurred by a prudent person in the conduct of a competitive transportation business.

* i. In addition to the authority granted in paragraph e of this subdivision, the board of education shall be authorized to lease a motor vehicle or vehicles to be used for the transportation of the children of the district from sources other than a school district, board of cooperative educational services or county vocational education and extension board under the conditions specified in this paragraph. No such agreement for the lease of a motor vehicle or vehicles shall be for a term of more than one school year, provided that when authorized by a vote of the qualified voters of the district such lease may have a term of up to five years. Where the board of education enters a lease of a motor vehicle or vehicles pursuant to this paragraph for a term of one school year or less, such board shall not be authorized to enter into another lease of the same or an equivalent replacement vehicle or vehicles, as determined by the commissioner, without obtaining approval of the voters.

* NB Repealed September 1, 2017

26. To pay any judgment levied against the school district and in the event there are no moneys otherwise available, to levy a tax upon the taxable property of the district to pay the same.

27. To contract with any person, corporation or other school district for the conveyance of pupils residing within the district, when authorized to do so under subdivision nineteen of section two thousand twenty-one of this chapter, by vote of the inhabitants of the district entitled to vote, or to contract for the operation, maintenance and garaging of motor vehicles owned by the district, in accordance with such rules and regulations as such board of education may establish, consistent with the regulations of the commissioner. Upon authorization by a school district meeting, every such contract of transportation may be made for a period not exceeding five years, notwithstanding any provision of any other law inconsistent herewith.

28. To furnish lighting facilities, janitorial care and supervision for highway underpasses when authorized to do so by vote of a district meeting under the provisions of subdivision twenty of section two thousand fifteen of this chapter.

29. To establish a petty cash fund for the use of such school district officers and employees as may be designated by the board of education for the payment, in advance of authorization, of properly itemized bills for materials, supplies or services furnished to the school district under conditions calling for immediate payment to the vendor upon delivery of any such materials or supplies or the rendering of any such services. The amount of such a petty cash fund, the method of handling same and the officers and employees eligible to use such fund shall be in accordance with regulations established by the commissioner.

* 30. To provide, in its discretion, compensation to a speaker or speakers at commencement day exercises in such amount as may be determined by the board.

* NB There are 2 sub 30's

* 30. To reimburse candidates for teaching positions for actual travel and other necessary expenses incurred by them in appearing for purposes of interview or observation with respect to such positions, when such appearance is made upon the request of any authorized representative of the board and when such reimbursement is deemed appropriate and proper by the board, in its discretion, to aid in the obtaining of qualified persons for such positions.

* NB There are 2 sub 30's

31. To explore, develop and produce natural gas solely for school district purposes in accordance with section three hundred sixty-eight of the general municipal law.

32. To provide, in its discretion, in-service training for its teachers.

33. To have in all respects the superintendence, management and control of the educational affairs of the district, and, therefore, shall have all the powers reasonably necessary to exercise powers granted expressly or by implication and to discharge duties imposed expressly or by implication by this chapter or other statutes.

34. To provide workmen's compensation coverage as provided in the workmen's compensation law for all teachers and other employees for injuries incurred in actual performance of duty.

34-a. In its discretion, to provide under a group insurance policy or policies issued by any insurance company or insurance companies authorized to do business in this state or under a group contract issued by one or more corporations subject to article forty-three of the insurance law, life insurance or accident and health insurance benefits or medical and surgical benefits or hospital service benefits or any two or more of such kinds of benefits to teachers and other employees of the school district who participate in a plan or plans, as hereinafter provided. The disbursing officer of the school district is authorized to deduct from the salary of such participant with his prior consent, in writing, the sums representing the participant's share of the premium or premiums which are payable by such officer to such insurance company or corporation. Such board of education is authorized to pay from such moneys as are available for the purpose, a share of the cost of such benefit or benefits in such amount as is required to be paid under such group insurance policy or policies or group contract or contracts by the board of education, as employer. The sum to be paid by the board of education under such policy or policies or contract or contracts, in the discretion of such board may be any percentage of the total cost of the benefit or benefits including the whole thereof.

34-b. In its discretion, to purchase insurance against personal injuries incurred by an authorized participant in a school volunteer program, including but not limited to, those authorized participants who assist on school buses, school sponsored transportation to and from school, or on school sponsored field trips or any other school sponsored activity; provided, however, that the injuries were incurred while the authorized participant was functioning either within the scope of his or her authorized volunteer duties or under the direction of the board of education, trustee, or board of cooperative educational services, or both.

35. In its discretion, and with the written consent of any employee, to deduct from the salary of such employee such amount as may be agreed to by such employee for payment to any credit union doing business in the state of New York as such employee may designate. Any such written authorization may be withdrawn by such employee at any time.

37. In its discretion to provide that the proceeds of the sale or appropriation of school district real property shall, after being used for any legally required purpose, be used to reduce real property taxes in such district for a period not to exceed ten school years, or such lesser period as it may direct. Such proceeds may be invested and any interest obtained may also be used for such purpose. Such reserve fund shall be invested and reinvested pursuant to the provisions of subdivision two of section seventeen hundred twenty-three-a of this article.

38. To offer monetary rewards, in sums not to exceed one thousand dollars, to individuals for information leading to the arrest and conviction of any person or persons for felonies or misdemeanors directly connected to vandalism of district property. Such rewards may be offered on any conditions such board of education may determine, subject to whatever qualifications it may deem appropriate.

* 39. a. Shall require, for purposes of a criminal history record check, the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this subdivision shall be promptly submitted to the commissioner for purposes of clearance for employment.

b. Upon the recommendation of the superintendent, the board may conditionally appoint a prospective employee. A request for conditional clearance shall be forwarded to the commissioner along with the prospective employee's fingerprints, as required by paragraph a of this subdivision. Such appointment shall not commence until notification by the commissioner that the prospective employee has been conditionally cleared for employment and shall terminate forty-five days after such notification of conditional clearance or when the prospective employer is notified of a determination by the commissioner to grant or deny clearance, whichever occurs earlier, and may not be extended or renewed unless the commissioner issues a new conditional clearance after finding that there was good cause for failing to obtain clearance within such period, provided that if clearance is granted the appointment shall continue and the conditional status shall be removed. Prior to commencement of such conditional appointment, the prospective employer shall obtain a signed statement for conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction outside the state.

c. Upon the recommendation of the superintendent, the board may make an emergency conditional appointment when an unforeseen emergency vacancy has occurred. When such appointment is made, the process for conditional appointment pursuant to paragraph b of this subdivision must also be initiated. Emergency conditional appointment may commence prior to notification from the commissioner on conditional clearance but shall terminate twenty business days from the date such appointment commences or when the prospective employer is notified by the commissioner regarding conditional clearance, whichever occurs earlier, provided that if conditional clearance is granted the appointment shall continue as a conditional appointment. Prior to the commencement of such appointment, the prospective employer must obtain a signed statement for emergency conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction. An unforeseen emergency vacancy shall be defined as: (i) a vacancy that occurred less than ten business days before the start of any school session, including summer school, or during any school session, including summer school, without sufficient notice to allow for clearance or conditional clearance; (ii) when no other qualified person is available to fill the vacancy temporarily; and (iii) when emergency conditional appointment is necessary to maintain services which the district is legally required to provide or services necessary to protect the health, education or safety of students or staff. The provisions of subparagraph (i) of this paragraph shall not apply if the board finds that the district has been unable to fill the vacancy despite good faith efforts to fill such vacancy in a manner which would have allowed sufficient time for clearance or conditional clearance.

d. Shall develop a policy for the safety of the children who have contact with an employee holding conditional appointment or emergency conditional appointment.

* NB Effective until July 1, 2017

* 39. Shall require, for purposes of a criminal history record check, the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this subdivision shall be promptly submitted to the commissioner for purposes of clearance for employment.

* NB Effective July 1, 2017

40. Shall upon commencement and termination of employment of an employee by the school district, provide the commissioner with the name of and position held by such employee.

41. Where the district has provided transportation to students enrolled in such district to a school sponsored field trip, extracurricular activity or any other similar event, it shall provide transportation back to either the point of departure or to the appropriate school in the district, unless the parent or legal guardian of a student participating in such event has provided the school district with written notice, consistent with district policy, authorizing an alternative form of return transportation for such student or unless intervening circumstances make such transportation impractical. In cases where intervening circumstances make transportation of a student back to the point of departure or to the appropriate school in the district impractical, a representative of the school district shall remain with the student until such student's parent or legal guardian has been (a) contacted and informed of the intervening circumstances which make such transportation impractical and (b) such student had been delivered to his or her parent or legal guardian.

42. a. To enter into a lease, sublease or other agreement with the dormitory authority providing for the financing or refinancing of all or a portion of school district capital facilities or school district capital equipment in accordance with section sixteen hundred eighty of the public authorities law and with the approval of the commissioner. Such lease, sublease, or other agreement may provide for the payment of annual or other payments to the dormitory authority, and contain such other terms and conditions as may be agreed upon by the parties thereto, including the establishment of reserve funds and indemnities. For purposes of this subdivision, school district capital equipment shall have the meaning ascribed thereto in section sixteen hundred seventy-six of the public authorities law.

b. Notwithstanding any provisions of law to the contrary, the dormitory authority and the board of education are hereby authorized and empowered to perform any and all acts and to enter into any and all agreements necessary or desirable to effectuate the purposes of this subdivision.



1709-A - Powers of boards of education to ban fraternities, sororities and other secret societies.

1709-a. Powers of boards of education to ban fraternities, sororities and other secret societies. 1. In its discretion, the board of education of each school district, may adopt rules and regulations to abolish and/or prohibit any fraternity, sorority or other secret society in any secondary school under its jurisdiction.

1 (a) Prior to the adoption and promulgation of a rule or regulation in accordance with the provisions of subdivision one of this section by any board of education of a school district, the board of education of the school district must find that the fraternity, sorority or secret society group has by virtue of its activities caused or created a disruption of or interference with the academic processes of any secondary school within its jurisdiction or caused or created any interference with or disruption of the academic progress of any individual student or students in any secondary school within its jurisdiction.

2. For the purposes of this chapter a fraternity, sorority or secret society shall mean any organization composed wholly or in part of pupils enrolled in public secondary schools which exists or seeks to perpetuate itself by taking in additional members from the pupils enrolled in such schools on the decision of the membership rather than upon the free choice of any pupil in such school but shall not be construed to include organizations institutionally sponsored by agencies of public welfare, the Boy Scouts of America, the Girl Scouts of America, the Campfire Girls, Young Men's Christian Association, Young Women's Christian Association, Young Men's Hebrew Association, Young Women's Hebrew Association, Catholic Youth Organization, Kiwanis International, Hi-Y or other similar organizations without limitation to the foregoing.

3. Upon and after the adoption and promulgation of a rule or regulation in accordance with the provisions of subdivision one of this section by the board of education of any such school district, such board of education may in any secondary school under it's jurisdiction discipline any pupil who shall promise to join, or shall become a member of, or shall remain a member of, or shall solicit other persons to join any such fraternity, sorority or secret society.



1710 - Boards of education have powers of trustees of common schools and trustees of academies.

1710. Boards of education have powers of trustees of common schools and trustees of academies. The board of education of a union free school district shall possess all the powers and privileges, and be subject to all the duties, which the trustees of common school districts possess or are subject to under this chapter, not especially provided for in this article, and not inconsistent with the provisions of this article, including, but not limited to, those provided for in sections sixteen hundred four, sixteen hundred six to sixteen hundred seventeen, both inclusive, and sixteen hundred nineteen of this chapter; and shall enjoy, whenever an academic department shall be by them established, all the immunities and privileges now enjoyed by the trustees of academies in this state.



1711 - Appointment of superintendent of schools.

1711. Appointment of superintendent of schools. 1. The board of education of any union free school district may appoint a superintendent consistent with the provisions of this section.

2. Such superintendent shall possess, unless otherwise specified by the by-laws of the board of education, the following powers and be charged with the following duties:

a. To be the chief executive officer of the school district and the educational system, and to have the right to speak on all matters before the board, but not to vote.

b. To enforce all provisions of law and all rules and regulations relating to the management of the schools and other educational, social and recreational activities under the direction of the board of education.

c. To prepare the content of each course of study authorized by the board of education. The content of each such course shall be submitted to the board of education for its approval and, when thus approved, the superintendent shall cause such courses of study to be used in the grades, classes and schools for which they are authorized.

d. To recommend suitable lists of textbooks to be used in the schools.

e. To have supervision and direction of associate, assistant and other superintendents, directors, supervisors, principals, teachers, lecturers, medical inspectors, nurses, claims auditors, deputy claims auditors, attendance officers, janitors and other persons employed in the management of the schools or the other educational activities of the district authorized by this chapter and under the direction and management of the board of education; to transfer teachers from one school to another, or from one grade of the course of study to another grade in such course, and to report immediately such transfers to such board for its consideration and actions; to report to such board violations of regulations and cases of insubordination, and to suspend an associate, assistant or other superintendent, director, supervisor, expert, principal, teacher or other employee until the next regular meeting of such board, when all facts relating to the case shall be submitted to such board for its consideration and action.

f. To have supervision and direction over the enforcement and observance of the courses of study, the examination and promotion of pupils, and over all other matters pertaining to playgrounds, medical inspection, recreation and social center work, libraries, lectures, and all other education activities under the management, direction and control of the board of education.

3. Such superintendent shall be under the direction of the board of education, which shall prescribe his or her powers and duties, except as otherwise provided in subdivision two of this section. The superintendent shall be paid a salary, to be fixed by the board of education, and he may be removed from office by a vote of the majority of all the members of such board, provided, however, that a board of education may enter into a contract with such superintendent for a period of not less than three and not more than five years, and upon such other terms as shall be mutually acceptable to the parties, including but not limited to, fringe benefits and procedures for termination by either party prior to the expiration of the term of such contract. The services of such a superintendent of schools may be discontinued at any time by a majority vote of the board of education, and upon sixty days notice in writing to the superintendent of schools. The other terms of any such contract, including any provisions relating to an increase in salary, compensation or other benefits, shall not be based on or tied to the terms of any contract or collective bargaining agreement that the board of education has or will enter with the teachers or other employees of the school district.

4. Notwithstanding any inconsistent provision of law, the provisions of paragraph e of subdivision two of this section relating to the transfer of teachers may be modified by an agreement that is collectively negotiated pursuant to the provisions of article fourteen of the civil service law.



1712 - Kindergartens; nursery and night schools.

1712. Kindergartens; nursery and night schools. 1. The board of education of each school district may maintain kindergartens which shall be free to resident children between the ages of four and six years, provided, however, such board may fix a higher minimum age for admission to such kindergartens.

2. A board of education may maintain nursery schools which shall be free to resident children and may fix the age for admission.

3. Night schools wherein the common branches and such additional subjects as may be adapted to students applying for instruction are taught on at least two nights each week, for two hours each night, shall be maintained by the board of education and in each school district where twenty or more persons from seventeen to twenty-one years of age are required to attend upon evening instruction, or where twenty or more persons over the age of sixteen years make applications for instruction in a night school, on at least fifty nights. All night schools shall be free to all persons residing in the district.



1713 - Academy may be adopted as academic department.

1713. Academy may be adopted as academic department. Whenever a union free school district shall be established under the provisions of article thirty-one, and there shall exist within the district an academy, the board of education, when authorized by a vote of the voters of the district, may adopt such academy as the academic department of the district, with the consent of the trustees of the academy, and thereupon the trustees by a resolution to be attested by the signatures of the officers of the board and filed in the office of the clerk of the county, shall declare their offices vacant, and thereafter the said academy shall be the academic department of such union free school district. The board of education when thereto authorized by a vote of the qualified voters of the district may lease said academy and site, and maintain the academic department of such union free school district therein and thereon.



1714 - Contracts with academies.

1714. Contracts with academies. The board of education of a union free school district, with the approval of the commissioner of education, may adopt an academy as the academic department thereof, and contract for the instruction therein of pupils of academic grade, residing in the district. The academy thereupon becomes the academic department of such union free school district, and the district is entitled to the same rights and privileges, is subject to the same duties, and the apportionment and distribution of state school money shall be made to it, as if an academic department had been established in such district.



1715 - Retransfer of academy to its former trustees.

1715. Retransfer of academy to its former trustees. If there shall be, in a dissolved union free school district, an academy which shall have been adopted as the academic department of the union free school district, under the provisions of title nine, chapter five hundred fifty-five of the laws of eighteen hundred sixty-four, and any amendment thereof, or title eight of chapter five hundred fifty-six of the laws of eighteen hundred ninety-four, and any amendment thereof, or under this chapter, it shall, upon the application of a majority of the surviving resident former trustees or stockholders, be transferred by the board of education to said former trustees or stockholders.



1716 - Estimated expenses for ensuing year.

1716. Estimated expenses for ensuing year. 1. It shall be the duty of the board of education of each district to present at the annual budget hearing a detailed statement in writing of the amount of money which will be required for the ensuing year for school purposes, specifying the several purposes and the amount for each. The amount for each purpose estimated necessary for payments to boards of cooperative educational services shall be shown in full, with no deduction of estimated state aid. The amount of state aid provided and its percentage relationship to the total expenditures shall also be shown. This section shall not be construed to prevent the board from presenting such statement at a budget hearing held not less than seven nor more than fourteen days prior to a special meeting called for the purpose, nor from presenting a supplementary and amended statement or estimate at any time.

2. Such statement shall be completed at least seven days before the budget hearing at which it is to be presented and copies thereof shall be prepared and made available, upon request and at the school district offices, at any public library or free association library within the district and on the school district's internet website, if one exists, to residents within the district during the period of fourteen days immediately preceding the annual meeting and election or special district meeting at which the budget vote will occur and at such meeting or hearing. The board shall also as a part of the notice required by section two thousand four of this chapter give notice of the date, time and place of the budget hearing and that a copy of such statement may be obtained by any resident in the district at each schoolhouse in the district in which school is maintained during certain designated hours on each day other than a Saturday, Sunday or holiday during the fourteen days immediately preceding such meeting. The board shall include notice of the availability of such statement at least once during the school year in any district-wide mailing distributed.

3. Commencing with the proposed budget for the nineteen hundred ninety-seven--ninety-eight school year, such proposed budget shall be in plain language and shall be consistent with regulations promulgated by the commissioner pursuant to subdivision twenty-six of section three hundred five of this chapter. Categorization of and format for revenue, including payments in lieu of taxes, property tax refunds from certiorari proceedings, expenditure, transfer, and fund balance information and changes in such data from the prior year and, in the case of a resubmitted or amended budget, changes in such information from the prior year submitted budget, shall be complete and accurate and set forth in such a manner as to best promote public comprehension and readability.

4. Commencing with the proposed budget for the nineteen hundred ninety-eight--ninety-nine school year, such proposed budget shall be presented in three components: a program component, a capital component and an administrative component which shall be separately delineated in accordance with regulations of the commissioner after consultation with local school district officials. The administrative component shall include, but need not be limited to, office and central administrative expenses, traveling expenses and all compensation, salaries and benefits of all school administrators and supervisors, including business administrators, superintendents of schools and deputy, assistant, associate or other superintendents under all existing employment contracts or collective bargaining agreements, any and all expenditures associated with the operation of the board of education, the office of the superintendent of schools, general administration, the school business office, consulting costs not directly related to direct student services and programs, planning and all other administrative activities. The program component shall include, but need not be limited to, all program expenditures of the school district, including the salaries and benefits of teachers and any school administrators or supervisors who spend a majority of their time performing teaching duties, and all transportation operating expenses. The capital component shall include, but need not be limited to, all transportation capital, debt service, and lease expenditures; costs resulting from judgments in tax certiorari proceedings or the payment of awards from court judgments, administrative orders or settled or compromised claims; and all facilities costs of the school district, including facilities lease expenditures, the annual debt service and total debt for all facilities financed by bonds and notes of the school district, and the costs of construction, acquisition, reconstruction, rehabilitation or improvement of school buildings, provided that such budget shall include a rental, operations and maintenance section that includes base rent costs, total rent costs, operation and maintenance charges, cost per square foot for each facility leased by the school district, and any and all expenditures associated with custodial salaries and benefits, service contracts, supplies, utilities, and maintenance and repairs of school facilities. For the purposes of the development of a budget for the nineteen hundred ninety-eight--ninety-nine school year, the board of education shall separate the district's program, capital and administrative costs for the nineteen hundred ninety-seven--ninety-eight school year in the manner as if the budget for such year had been presented in three components.

5. The board of education shall append to the statement of estimated expenditures a detailed statement of the total compensation to be paid to the superintendent of schools, and any assistant or associate superintendents of schools in the ensuing school year, including a delineation of the salary, annualized cost of benefits and any in-kind or other form of remuneration. The board shall also append a list of all other school administrators and supervisors, if any, whose annual salary will be eighty-five thousand dollars or more in the ensuing school year, with the title of their positions and annual salary identified; provided however, that the commissioner may adjust such salary level to reflect increases in administrative salaries after June thirtieth, nineteen hundred ninety-eight. The board of education shall submit a copy of such list and statement, in a form prescribed by the commissioner, of compensation to the commissioner within five days after their preparation. The commissioner shall compile such data, together with the data submitted pursuant to subdivision four of section sixteen hundred eight of this chapter, into a single statewide compilation, which shall be made available to the governor, the legislature, and other interested parties upon request.

6. Each year, the board of education shall prepare a school district report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include measures of the academic performance of the school district, on a school by school basis, and measures of the fiscal performance of the district, as prescribed by the commissioner. Pursuant to regulations of the commissioner, the report card shall also compare these measures to statewide averages for all public schools, and statewide averages for public schools of comparable wealth and need, developed by the commissioner. Such report card shall include, at a minimum, any information of the school district regarding pupil performance and expenditure per pupil required to be included in the annual report by the regents to the governor and the legislature pursuant to section two hundred fifteen-a of this chapter; and any other information required by the commissioner. School districts (i) identified as having fifteen percent or more of their students in special education, or (ii) which have fifty percent or more of their students with disabilities in special education programs or services sixty percent or more of the school day in a general education building, or (iii) which have eight percent or more of their students with disabilities in special education programs in public or private separate educational settings shall indicate on their school district report card their respective percentages as defined in this paragraph and paragraphs (i) and (ii) of this subdivision as compared to the statewide average.

7. * a. Each year, commencing with the proposed budget for the two thousand--two thousand one school year, the board of education shall prepare a property tax report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include: (i) the amount of total spending and total estimated school tax levy that would result from adoption of the proposed budget and the percentage increase or decrease in total spending and total school tax levy from the school district budget for the preceding school year; and (ii) the district's tax levy limit determined pursuant to section two thousand twenty-three-a of this title, and the estimated school tax levy, excluding any levy necessary to support the expenditures pursuant to subparagraphs (i) through (iv) of paragraph i of subdivision two of section two thousand twenty-three-a of this title, that would result from adoption of the proposed budget; and (iii) the projected enrollment growth for the school year for which the budget is prepared, and the percentage change in enrollment from the previous year; and (iv) the percentage increase in the consumer price index, as defined in paragraph c of this subdivision; and (v) the projected amount of the unappropriated unreserved fund balance that will be retained if the proposed budget is adopted, the projected amount of the reserved fund balance, the projected amount of the appropriated fund balance, the percentage of the proposed budget that the unappropriated unreserved fund balance represents, the actual unappropriated unreserved fund balance retained in the school district budget for the preceding school year, and the percentage of the school district budget for the preceding school year that the actual unappropriated unreserved fund balance represents.

* NB Effective until July 1, 2017

* a. Each year, commencing with the proposed budget for the two thousand--two thousand one school year, the board of education shall prepare a property tax report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include: (i) the amount of total spending and total estimated school tax levy that would result from adoption of the proposed budget and the percentage increase or decrease in total spending and total school tax levy from the school district budget for the preceding school year; and (ii) the district's tax levy limit determined pursuant to section two thousand twenty-three-a of this title, and the estimated school tax levy, excluding any levy necessary to support the expenditures pursuant to subparagraphs (i) through (iv) of paragraph i of subdivision two of section two thousand twenty-three-a of this title, that would result from adoption of the proposed budget; and (iii) the projected enrollment growth for the school year for which the budget is prepared, and the percentage change in enrollment from the previous year; and (iv) the percentage increase in the consumer price index, as defined in paragraph c of this subdivision; and (v) the projected amount of the unappropriated unreserved fund balance that will be retained if the proposed budget is adopted, the projected amount of the reserved fund balance, the projected amount of the appropriated fund balance, the percentage of the proposed budget that the unappropriated unreserved fund balance represents, the actual unappropriated unreserved fund balance retained in the school district budget for the preceding school year, a schedule of reserve funds, setting forth the name of each reserve fund, a description of its purpose, the balance as of the close of the third quarter of the current school district fiscal year and a brief statement explaining any plans for the use of each such reserve fund for the ensuing fiscal year and the percentage of the school district budget for the preceding school year that the actual unappropriated unreserved fund balance represents.

* NB Effective July 1, 2017 until June 16, 2020

* a. Each year, commencing with the proposed budget for the two thousand--two thousand one school year, the board of education shall prepare a property tax report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include: (i) the amount of total spending and total estimated school tax levy that would result from adoption of the proposed budget and the percentage increase or decrease in total spending and total school tax levy from the school district budget for the preceding school year; and (ii) the projected enrollment growth for the school year for which the budget is prepared, and the percentage change in enrollment from the previous year; and (iii) the percentage increase in the consumer price index, as defined in paragraph c of this subdivision; and (iv) the projected amount of the unappropriated unreserved fund balance that will be retained if the proposed budget is adopted, the projected amount of the reserved fund balance, the projected amount of the appropriated fund balance, the percentage of the proposed budget that the unappropriated unreserved fund balance represents, the actual unappropriated unreserved fund balance retained in the school district budget for the preceding school year, a schedule of reserve funds, setting forth the name of each reserve fund, a description of its purpose, the balance as of the close of the third quarter of the current school district fiscal year and a brief statement explaining any plans for the use of each such reserve fund for the ensuing fiscal year and the percentage of the school district budget for the preceding school year that the actual unappropriated unreserved fund balance represents.

* NB Effective June 16, 2020

b. A copy of the property tax report card prepared for the annual district meeting shall be submitted to the department in the manner prescribed by the department by the end of the business day next following approval of the report card by the board of education, but no later than twenty-four days prior to the statewide uniform voting day. The department shall compile such data for all school districts whose budgets are subject to a vote of the qualified voters and shall make such compilation available electronically at least ten days prior to the statewide uniform voting day.

c. For purposes of this subdivision, "percentage increase in the consumer price index" shall mean the percentage that represents the product of one hundred and the quotient of: (i) the average of the national consumer price indexes determined by the United States department of labor for the twelve-month period preceding January first of the current year minus the average of the national consumer price indexes determined by the United States department of labor for the twelve-month period preceding January first of the prior year, divided by (ii) the average of the national consumer price indexes determined by the United States department of labor for the twelve-month period preceding January first of the prior year, with the result expressed as a decimal to two places.



1717 - Corporate authorities must raise tax certified by board of education.

1717. Corporate authorities must raise tax certified by board of education. 1. The corporate authorities of any incorporated village in which any such union free school district shall be established, shall have power, and it shall be their duty, to raise, from time to time, by tax, to be levied upon all the real property in said village, as by law provided for the defraying of the expenses of its municipal government, such sum as the board of education established therein shall declare necessary for teachers' salaries and the ordinary contingent expenses of supporting the schools of said district.

2. The sums so declared necessary shall be set forth in a detailed statement in writing, addressed to the corporate authorities by the board of education, giving the various purposes of anticipated expenditure, and the amount necessary for each; and the said corporate authorities shall have no power to withhold the sums so declared to be necessary; and such corporate authorities as aforesaid shall have power and it shall be their duty to raise, from time to time, by tax as aforesaid, any such further sum to be set forth in a detailed statement in writing, addressed to the corporate authorities by the board of education, giving the various purposes of the proposed expenditure, and the amount necessary for each which may have been or which may hereafter be authorized by a majority of the voters of such union free school district present and voting at any special district meeting duly convened for any of the purposes stated in section four hundred sixteen of this chapter.



1718 - Limitation upon expenditures.

1718. Limitation upon expenditures. 1. No board of education shall incur a district liability in excess of the amount appropriated by a district meeting unless such board is specially authorized by law to incur such liability.

2. Notwithstanding the provisions of subdivision one of this section, grants in aid received from the state and federal governments for specific purposes, other state grants in aid identified by the commissioner for general use as specified by the board of education, other gifts which are required to be spent for particular objects or purposes and insurance proceeds received for the loss, theft, damage or destruction of real or personal property, when proposed to be used or applied to repair or replace such property, may be appropriated by resolution of the board of education at any time for such objects or purposes.



1719 - Deposit, custody and payment of moneys in villages.

1719. Deposit, custody and payment of moneys in villages. 1. All moneys raised for the support of schools in any union free school district whose boundaries are coterminous with the boundaries of an incorporated village or apportioned to the same by the education department or otherwise, shall be paid into the treasury of such village to the credit of the board of education therein; and the funds so received into such treasury shall be kept separate and distinct from any other funds received into the said treasury. And the officer having the charge thereof shall give such additional security for the safe custody thereof as the corporate authorities of such village shall require. The board of education in any such union free school district may, in its discretion, fix the compensation to be paid to the treasurer of such village for the services imposed upon him by this section, and such compensation, as so fixed, shall be paid from such moneys.

2. No money shall be drawn from such funds, credited to a board of education, unless in pursuance of a resolution of said board, and on voucher-order checks signed by the treasurer, payable to the order of the persons entitled to receive such money, and stating on their face the purpose or service for which such moneys have been authorized to be paid by the said board of education. The board of education may in its discretion require that such checks be countersigned by another officer of such district. When authorized by resolution of the board of education such checks may be signed with the facsimile signature of the treasurer and other district officer whose signature is required, as reproduced by a machine or device commonly known as a checksigner. No resolution of the board of education, however, shall be necessary for the payment of compensation for services of an officer or employee engaged at agreed wages by the hour, day, week, month or year when the name of such officer or employee appears upon a duly certified payroll, or of the principal of or interest on indebtedness of the district. By resolution duly adopted, the board may determine to enter into a contract to provide for the deposit of the periodic payroll of the school district in a bank or trust company for disbursal by it in accordance with provisions of section ninety-six-b of the banking law.

3. When obligations are issued and sold pursuant to the local finance law by a union free school district whose boundaries are the same as the boundaries of an incorporated village, the proceeds of the sale of such obligations shall be paid into the treasury of said incorporated village, to the credit of the board of education.

4. So much of this section as relates to the deposit of moneys raised for the support of schools in any union free school district shall not apply to the Bronxville union free school district.



1720 - Moneys and accounts in union free school districts.

1720. Moneys and accounts in union free school districts. 1. All moneys raised in a union free school district or apportioned thereto by the education department or otherwise, shall be paid to the treasurer of the district entitled to receive the same, and be applied to the uses of the district and the board shall annually render their accounts of all moneys received and expended by them for the use of said schools.

2. No money shall be drawn from such funds in possession of such treasurer, unless in pursuance of a resolution of said board, and on voucher-order checks signed by the treasurer, payable to the order of the persons entitled to receive such money and stating on their face the purpose or service for which said moneys have been authorized to be paid by the said board of education. The board of education may in its discretion require that such checks be countersigned by another officer of such district. When authorized by resolution of the board of education such checks may be signed with the facsimile signature of the treasurer and other district officer whose signature is required, as reproduced by a machine or device commonly known as a check-signer. Such board may by resolution designate one of its members other than said other officer whose signature is required or appoint a deputy treasurer who shall serve at the discretion of the board, to sign such checks in lieu of either the treasurer or other officer whose signature is required, in case of their absence or inability, provided that any board member or deputy treasurer so authorized shall, before acting in the place and stead of the treasurer, execute and file an official undertaking in an amount and in the manner required as to such treasurer pursuant to the provisions of this chapter. No resolution of the board, however, shall be necessary for the payment of compensation for services of an officer or employee engaged at agreed wages by the hour, day, week, month or year, where the name of such officer or employee appears upon a duly certified payroll, or of the principal of or interest on indebtedness of the district. By resolution duly adopted, the board may determine to enter into a contract to provide for the deposit of the periodic payroll of the school district in a bank or trust company for disbursal by it in accordance with provisions of section ninety-six-b of the banking law.



1721 - Records; reports.

1721. Records; reports. It shall be the duty of the board of education of a union free school district to keep an accurate record of all its proceedings in books provided for that purpose. It shall also be the duty of said board to cause to be published once in each year, during the month of July or during the month of August, in at least one public newspaper, published in such district or, if one public newspaper is not published in such district, then in a public newspaper having general circulation within such district, a full and detailed account of all moneys received by the board or the treasurer of said district, for its account and use, and of all the moneys expended therefor, giving the items of expenditure in full; should there be no paper published in or having general circulation within said district said board shall publish such account by notice to the taxpayers, by posting copies thereof in five public places in said district.



1722 - Application of article.

1722. Application of article. The provisions of this article shall apply to all union free school districts heretofore organized pursuant to the provisions of chapter four hundred thirty-three of the laws of eighteen hundred fifty-three, and the amendments thereof, chapter five hundred fifty-five of the laws of eighteen hundred sixty-four, and the amendments thereof, and of chapter five hundred fifty-six of the laws of eighteen hundred ninety-four and the amendments thereof; and sections seventeen hundred seventeen, four hundred one, subdivision one, four hundred sixteen and seventeen hundred nineteen, subdivision three, of this chapter are made applicable to all school districts established by and organized under special statutes, except those of cities; and sections seventeen hundred eleven and four hundred one, subdivision two, of this chapter are made applicable to all school districts, except those of cities, having a population of five thousand and upwards established by and organized under special statutes.



1723-A - Temporary investment of school moneys.

1723-a. Temporary investment of school moneys. The board of education of any union free school district may authorize the district treasurer or other officer having custody of district moneys to invest moneys of the district in the manner provided by section eleven of the general municipal law.



1724 - Form and audit of claims.

1724. Form and audit of claims. 1. No claim against a central school district or a union free school district, except for compensation for services of an officer or employee engaged at agreed wages by the hour, day, week, month or year or for the principal of or interest on indebtedness of the district, shall be paid unless an itemized voucher therefor approved by the officer whose action gave rise or origin to the claim, shall have been presented to the board of education of the district and shall have been audited and allowed. The board of education shall be authorized, but not required, to prescribe the form of such voucher.

2. The board of education, in considering any claim, may require any person presenting the same to be sworn before it or before any member thereof and to give testimony relative to the justness and accuracy of such claim, and may take evidence and examine witnesses under oath in respect to the claim, and for that purpose may issue subpoenas for the attendance of witnesses. When a claim has been finally audited by the board of education the clerk of such board shall endorse or attach a certificate of such audit upon the claim or upon an abstract on which such claims are listed and file the same as a public record in his office. When any claim has been so audited and a certificate thereof so filed, the clerk of the board of education shall draw a warrant specifying the name of the claimant, the amount allowed and the fund, function and object chargeable therewith and such other information as may be deemed necessary and essential, directed to the treasurer of the district, authorizing and directing him to pay to the claimant the amount allowed upon his claim. A copy of such warrant shall be filed in the office of the clerk.

3. The board of education may by resolution authorize the payment in advance of audit of claims for public utility services, postage, freight and express charges. All such claims shall be presented at the next regular meeting for audit, and the claimant and the officer incurring or approving the same shall be jointly and severally liable for any amount disallowed by the board of education.

As used in this subdivision, the term public utility services shall mean electric, gas, water, sewer and telephone services.



1725 - Lease of personal property.

1725. Lease of personal property. 1. Notwithstanding any incon- sistent provision of law, a board of education of any union free school district may enter into agreements for the lease of personal property.

2. Before executing any such agreement, the board of education must adopt a resolution determining that such agreement is in the best financial interests of the school district and stating the bases of that determination.

3. No agreement for the lease of personal property shall be for a term of more than the current school year unless such agreement shall be approved by the voters of the district, either as a separate proposition or as an appropriation with indication that a lease is intended or possible, or unless the board of education shall have determined that such lease of property is an ordinary contingent expense.

4. Such agreements shall be subject to the bidding requirements of the general municipal law for purchase contracts.



1725-A - Powers of boards of education; instructional equipment.

1725-a. Powers of boards of education; instructional equipment. Notwithstanding any inconsistent provision of law, the board of education of any school district is hereby authorized and empowered to enter into agreements for the lease-purchase of instructional equipment, with the payments to be applied against the purchase price of the equipment. The term "instructional equipment" shall be defined in regulations by the commissioner. Any such lease-purchase agreements shall have the prior written approval of the commissioner before execution. Such agreements shall be subject to the bidding requirements of the general municipal law.



1726 - Lease and lease-purchase of buildings.

1726. Lease and lease-purchase of buildings. 1. Notwithstanding any inconsistent provision of law, the board of education of any union free school district may enter into agreements pursuant to the provisions of this section for the lease or lease-purchase of buildings for school purposes, to be placed or erected on a site owned by the district.

1-a. Notwithstanding any inconsistent provision of law, the board of education of any union free school district may enter into agreement with the dormitory authority for the lease or lease-purchase for school purposes from the dormitory authority of a dormitory (or any part thereof), as defined in section sixteen hundred seventy-six of the public authorities law, including, if the agreement so provides, land, buildings, any attendant facilities, and equipment, provided such dormitory (a) is owned by or in the possession of the dormitory authority, and (b) was originally provided or financed by the authority for an educational institution as defined in subdivision one of section sixteen hundred eighty of the public authorities law and (c) is no longer being used by such educational institution. Any such agreement may provide for the alteration, reconstruction or rehabilitation of any such dormitory or part thereof by the school district or the authority as capital items. The provisions of subdivisions three, four, six, eight and nine of this section shall not apply to any agreement with the dormitory authority authorized by this subdivision, provided, nevertheless, that the lease or lease-purchase agreement may not be made for a period in excess of the applicable period of probable usefulness for the building or buildings, as so altered, reconstructed or rehabilitated, and provided, further, that the plans and specifications for such building or buildings, as so altered, reconstructed or rehabilitated, shall be subject to approval of the commissioner of education, before such alteration, reconstruction or rehabilitation may be authorized by the board of education of such school district.

2. Before executing any such agreement, the board of education shall adopt a resolution determining that such agreement is in the best financial interests of the school district and stating the basis of that determination.

3. Such agreements shall be subject to the bidding requirements of the general municipal law, except that the provisions of section one hundred one of the general municipal law shall not apply to lease or lease-purchase of pre-manufactured items delivered to the site, but shall apply to installation and other work to be performed on the site.

4. No agreement for the lease of a building or buildings may be made for a term of more than five years, beginning with the time of occupancy. No lease-purchase agreement may be made for a period exceeding the applicable period of probable usefulness pursuant to the provisions of the local finance law. Nothing herein contained shall be deemed to prohibit a board of education from entering into a renewal of such lease agreement of such building or buildings for like periods, provided, however, that the total lease payments or the total amount of lease-purchase agreement payments over the period of any such agreement including all lease renewals, may not exceed the purchase price of such building or buildings, together with interest of not to exceed six percent per annum on any unpaid balance.

5. A board of education may not enter into any lease or lease-purchase agreement authorized by this section without the previous approval of the voters of the district; provided that a board of education may, with the approval of the commissioner, lease necessary space in case of an unforeseeable emergency.

6. Any agreement by which a building is leased to a school district for installation on land owned by the district must include provision for the removal of such building by the lessor within ninety days after termination of the lease, unless such lease is renewed or title to the building passes to the school district in accordance with the provisions of this section.

7. The commissioner, with the approval of the director of the budget, shall establish a uniform procedure for allocation of payments under lease-purchase agreements for the purpose of determining operating aid and aid for building purposes, respectively; provided, however, that no building aid shall be paid unless and until the school district has legally committed itself to the purchase in accordance with the provisions of this section.

8. Plans and specifications and the proposed lease, lease renewal or lease-purchase agreement for buildings to be leased or purchased pursuant to the provisions of this section must be approved by the commissioner before a board of education may authorize or execute any agreement, or renewal thereof, for such purposes.

9. The term "lease", as used in this section, shall include a lease with an option to purchase; provided, however, that in the case of a lease with an option to purchase, no part of any lease payments may be counted against the purchase price, in case the option to purchase is exercised.

10. The term of no lease agreement including renewals thereof, may exceed the period of probable usefulness provided for such building or buildings by the local finance law.

11. No annual installment of lease-purchase payment may exceed any other such installment under any such agreement by more than fifty per centum thereof.

12. Any school district entering into any lease-purchase agreement under this section, shall pledge its full faith and credit for the full performance of all obligations under such agreement, including all annual payments required to be made thereunder.

13. The annual payments to be made by the school district under any such agreement shall commence within two years after the execution of any such agreement, or within thirty days from the time the board of education shall have approved such building for occupancy, whichever shall be later.

14. The total amount of any unpaid annual payments of a lease-purchase agreement in relation to the principal of any such indebtedness, in case of a school district in a city as defined in the local finance law shall be deemed to be indebtedness of the school district for a capital improvement within the meaning of subparagraph (b) of subdivision three of paragraph a of section 135.00 of the local finance law.

15. The annual payments by such a school district in a city in relation to such indebtedness and interest shall be deemed to be "indebtedness" and "interest" within the meaning of section ten of article eight of the state constitution.

16. No such agreement shall be renegotiated or amended in such manner as to constitute a refunding within the meaning of section two of article eight of the state constitution.






Article 37 - (1801 - 1809) CENTRAL SCHOOL DISTRICTS

1801 - Formation and changes of central school districts.

1801. Formation and changes of central school districts. 1. The commissioner of education is hereby authorized and empowered to lay out central school districts for the establishment of central schools to give instruction in elementary or elementary and high school subjects and to fix, determine and define the boundaries of said districts as hereinafter provided.

2. The commissioner is authorized and empowered to make and enter in his office orders laying out territory in new central school districts or annexing to existing central school districts territory not contained within a city school district in a city having a population of more than ten thousand inhabitants, and not contained within a city school district having a full valuation of taxable real estate per public school pupil residing in the district of more than fifteen thousand dollars; provided, however, that no territory contained within a city school district in a city having a population of ten thousand inhabitants or less may be included in new central school districts or annexed to existing central school districts after July first, nineteen hundred fifty-five. The commissioner of education is authorized and empowered to make and enter in his office orders dissolving and annexing a central school district or districts to another central school district, pursuant to the provisions of subdivision two of section eighteen hundred two of this chapter. The commissioner in laying out such central school districts and in fixing and defining the boundaries thereof shall include only territory of suitable size conveniently located for the attendance of pupils and having a sufficient number of pupils for the establishment of a central school. The commissioner shall designate all central school districts by such simplified name as he shall deem proper.

3. Within ten days after the making and entry of the order pursuant to this section, the commissioner shall transmit a certified copy thereof to the clerk, or in the event there is no clerk, to the trustee or trustees of each school district the territory of which is affected by said order. The clerk, the trustee or trustees, as the case may be, shall, within five days after receipt of such order, post a copy thereof in five conspicuous places in such district.

4. No central school district laid out by order of the commissioner shall operate as a central school district, nor be entitled to receive the benefits of a central school district until it has been organized by the qualified voters of the district in accordance with the provisions of this article, provided, however, a central school district which was organized prior to April seventh, nineteen hundred forty-four, or pursuant to the provisions of this section and to which territory may be annexed shall not be required to again organize.

5. The commissioner of education is hereby authorized and empowered to make and enter in his office an order annexing the territory of common school district number three of the town of Wilmington, Essex county to central school district number two of the town of North Elba, Essex county, together with such territory of common school district number one of the town of Wilmington, Essex county as will provide contiguity between the aforementioned Wilmington common school district number three and North Elba central school district number two.



1802 - Organization procedure.

1802. Organization procedure. 1. New central school districts shall be organized as provided in this subdivision.

a. When an order laying out a central school district has been made and entered as provided in section eighteen hundred one of this chapter, a petition may be presented by persons qualified to vote at school district meetings asking for the organization of a central school district and the establishment of a central school therein. Said petition shall be signed by at least one hundred of such qualified voters or by a number of such qualified voters equal to at least ten per centum of the pupils of said central school district as determined by the last school census, whichever shall be less.

b. Said petition shall be filed with the commissioner and shall request that a meeting of the qualified voters within said territory be called for the purpose of determining whether or not such territory shall be organized as a central school district and a central school be established therein for instruction in elementary or elementary and high school subjects. If the commissioner is satisfied that the petition has been duly signed as provided in this section, he shall fix a time and place for a special meeting of the qualified voters within the central school district, which meeting shall be held not more than thirty days after the filing of the petition aforesaid. The commissioner shall cause notice of such meeting to be posted at least ten days before the meeting in three conspicuous places in each school district wholly or partly within the central school district. In addition to the posting of such notice, a copy thereof shall be published at least three days before the meeting in a daily or weekly newspaper published within the territory or in a newspaper circulating therein. The expense of posting and publishing of the notice shall be borne equally by the several school districts within the territory, unless a central school district is organized, in which event such expense shall become a charge upon said central school district.

2. Territory shall be annexed to a central school district as provided in this subdivision.

a. When an order annexing territory to a central school district has been made and entered as provided in section eighteen hundred one of this chapter, the commissioner shall within ten days thereafter cause certified copies of said order to be filed with the clerk of the central school district and the trustee or trustees of each school district affected thereby. Said order annexing territory to the central school district shall become final sixty days after such filing of the certified copy thereof, unless a permissive referendum is requested as hereinafter provided. Said order may state that it shall take effect on a date specified therein which date shall not, however, be earlier than sixty days after such filing.

b. When at least one hundred of the qualified voters residing in a central school district, as it existed prior to the order of annexation, or a number of such qualified voters equal to at least ten per centum of the pupils therein, as determined by the last school census, whichever shall be less; or when at least one hundred qualified voters residing within any school district affected by such order or a number of such qualified voters equal to at least ten per centum of the pupils therein, as determined by the last school census, whichever shall be less, shall, within sixty days after the last filing of the copies of the aforesaid order, file a petition with the commissioner requesting a special meeting of the qualified voters of such district affected thereby, a special meeting shall be held pursuant to notice, as hereinafter set forth, to determine whether the order annexing the school district or districts, or any one of such districts, shall be approved. If the commissioner determines that the petition has been duly signed by the number of qualified voters required, he shall fix a time and place, within thirty days after the receipt by him of said petition, for a special meeting of the qualified voters of the central school district or school district in respect of which a petition has been filed as aforesaid. The commissioner shall cause notice thereof to be posted at least ten days before the meeting in ten conspicuous places in such central school district or such school district. In addition to the posting of such notice a copy thereof shall be duly published, at least three days before the meeting, in a daily or weekly newspaper published within such central school district or any of the school districts in which such meeting is to be held, or in a newspaper circulating in the territory. The expense of posting and publishing the notice aforesaid shall be a charge upon the central school district or school district conducting such meeting.



1803 - Proceedings at meeting.

1803. Proceedings at meeting. 1. Any meeting held pursuant to the notice provided in section eighteen hundred two shall be called to order by a school official or a qualified voter of the district, designated by the commissioner of education for the purpose. The first order of business shall be the election of a chairman and a clerk who shall be qualified voters of the district. The meeting may be adjourned from time to time by a majority vote of the qualified voters present but no such adjournment shall be for a longer period than ten days. The affirmative vote of a majority of the qualified voters present and voting shall be required on the adoption of a resolution.

2. At a meeting held pursuant to subdivision one of section eighteen hundred two a resolution in substantially the following form shall be presented for the action and determination of the meeting, viz.: "Resolved that the ........ central school district (add designation) as described in the order of the commissioner of education now before this meeting, be organized and a central school for instruction in elementary and high school subjects be established."

3. At a meeting held in an existing central school district pursuant to subdivision two of section eighteen hundred two a resolution in substantially the following form shall be presented for the action and determination of the meeting, viz.: "Resolved that the ........ (insert simplified name of district in accordance with section three hundred fifteen of this chapter) school district be annexed to the ......... central school district (designate central school district) as provided in the order of the commissioner of education now before this meeting." Said resolution may be amended by a majority vote of the qualified voters present to exclude one or more of the districts described in said order of the commissioner from annexation to the central school district.

4. At a meeting held in any common or union free school district pursuant to subdivision two of section eighteen hundred two a resolution in substantially the following form shall be presented for the action and determination of the meeting, viz.: "Resolved that the ......... (insert simplified name of district in accordance with section three hundred fifteen of this chapter) school district be annexed to the ......... central school district (designate central school district) as provided in the order of the commissioner of education now before this meeting."

* 5. Votes upon the adoption of a resolution shall be cast in the same manner as votes for the election of school district trustees. The commissioner of education may order such modifications in the manner of voting as are customary for school district elections in the community affected by such vote. Such modifications may include the use of voting machines, as provided in subdivision one of section two thousand thirty-five of this chapter, and shall include the use of absentee ballots as provided under section two thousand eighteen-a or two thousand eighteen-b of this chapter, whichever shall apply.

* NB Effective until December 31, 2015

* 5. Votes upon the adoption of a resolution shall be cast in the same manner as votes for the election of school district trustees. The commissioner of education may order such modifications in the manner of voting as are customary for school district elections in the community affected by such vote. Such modifications may include the use of voting machines and shall include the use of absentee ballots as provided under section two thousand eighteen-a or two thousand eighteen-b of this chapter, whichever shall apply.

* NB Effective December 31, 2015

6. A copy of the minutes of the meeting or meetings duly certified by the clerk shall be filed by him with the commissioner of education, with each school superintendent in whose jurisdiction such school district, or any part thereof, is or may thereafterward be located and with the town clerk of each town in which any part of said school district is or may thereafterward be located.

7. If the resolution described in subdivision two of this section is adopted, then the voters shall proceed to organize in accordance with the provisions of this article.

8. If at any such meeting the resolution described in subdivision two, three or four of this section shall be presented and shall not be adopted, there shall be no further proceedings at such meeting, except a motion to reconsider the question. No such meeting shall again be called within one year after such original meeting. No new meeting shall be called unless a petition therefor shall be presented to the commissioner in the manner provided in subdivision two of section eighteen hundred two of this article. If no meeting shall be called to reconsider the question within two years after such original meeting or if at any such meeting called within two years after such original meeting the resolution shall again fail of adoption, the order of the commissioner of education to which the resolution relates shall be deemed null and void and of no further force or effect.

9. If the resolution submitted to the voters as provided in either subdivision three or subdivision four of this section shall be adopted the territory described therein shall thereupon be annexed to the existing central school district.



1803-A - Alternative voting procedure.

1803-a. Alternative voting procedure. 1. When an order laying out a central school district has been made and entered as provided in section eighteen hundred one of this chapter, and the petitions referred to in paragraph a of subdivision one of section eighteen hundred two thereof have been, or are being, presented and filed with the commissioner, a second petition may be presented by persons qualified to vote in any school district, all of which is included in the area of the central school district as laid out by such order, and which school district at the time of such order maintained its own schoolhouse. Such second petition may request the alternative voting procedure authorized by this section, and shall be signed by at least one hundred qualified voters of such district or by a number of such qualified voters equal to at least ten per centum of the pupils of such district as determined by the last school census, whichever shall be less; provided, however, that such second petition must, in any event, contain not less than ten signatures. Such second petition shall be filed with the commissioner at the same time as the first petition is filed. If the commissioner is satisfied that both petitions have been duly signed as provided by law, he shall fix a time and place for an election of the qualified voters within the central school district, which said election shall be held not more than thirty days after the filing of the petitions aforesaid. The commissioner shall cause notice of such election to be posted at least ten days prior thereto in three conspicuous places in each school district wholly or partly within the central school district. In addition to the posting of such notice, a copy thereof shall be published at least three days before the election in a daily or weekly newspaper published within the territory or in a newspaper circulating therein. The expense of posting and publishing of the notice shall be borne equally by the several school districts within the territory, unless a central school district is organized, in which event such expense shall become a charge upon said central school district.

2. Elections for the establishment of a central school district under the provisions of this section shall be conducted as follows:

a. They shall take place on a day and at a place designated by the commissioner for a vote by all the qualified voters within the central school district, except as otherwise provided in paragraph b of this subdivision.

b. The qualified voters of any school district from which a second petition pursuant to subdivision one of this section has been received, shall vote on the designated day at the principal schoolhouse located in such district. Such petitioning district shall be known as a special election district.

c. The election shall take place during at least four consecutive hours between the hours of seven o'clock in the forenoon and ten o'clock in the evening, as determined by the commissioner of education.

d. The ballots for the election shall be furnished by the commissioner of education and shall contain a resolution in substantially the following form: "Resolved that the ........... central school district (add designation) as described in the order of the commissioner of education be organized and a central school for instruction in elementary and high school subjects be established."

e. Before each person casts his ballot he shall be required to sign a statement contained in a poll book provided for the purpose, declaring that he is a qualified voter within the central school district.

f. Provision shall be made for the use of absentee ballots as provided under section two thousand eighteen-a or two thousand eighteen-b of this chapter, whichever shall apply.

3. The commissioner shall appoint a board of canvass whose duty it shall be to act as a board of elections at the central voting place designated by the commissioner pursuant to paragraph a of subdivision two of this section, and also to act as a board of canvass for the entire area included in the central school district, including any district petitioning pursuant to subdivision one of this section. Such board shall, as soon as the ballot boxes and books containing the names of the voters have been delivered to the board of canvass at the place designated by the commissioner, count the ballots of all those voting in the central school district. Prior to ascertaining the manner in which any voter has marked a ballot, the number of ballots from the central voting place and each special election district shall be counted separately without opening them and if the number does not correspond with the number of names contained in the poll book of such central voting place or special election district, the board before canvassing the ballots, shall withdraw therefrom a number sufficient to make the number of ballots correspond with the number of names in the poll book. Such board shall then canvass the vote of the central voting place and of each special election district separately and certify to the commissioner the total number of votes cast at the central voting place and at each special election district, the number of valid votes cast for the organization, the number of valid votes cast against the organization, the number of void ballots and the number of blank ballots. A majority of the valid votes cast at the central voting place and at each special election district shall be necessary to establish the central school district. The board of canvass shall seal the books and the ballots immediately upon the completion of the certificate, setting forth the result and shall retain them in its possession for at least thirty days. If an appeal is brought from an action of the meeting, the ballots shall be available for the inspection of the commissioner. The board of canvass shall file a copy of such certificate with each school superintendent in whose jurisdiction the central school district, or any part thereof, is or may thereafterward be located, and shall also file a copy thereof with the town clerk of each town in which any part of such central school district is or may thereafterward be located.

4. a. The trustee or board of trustees or education of each special election district shall act as an election board for the conduct of the election in such district. The sole trustee or president of the board shall administer the challenges. If the president of the board is not available, the board may elect any one of its members in his stead. If no one is otherwise available or if during the course of the election it becomes necessary for a trustee in a one-trustee district to absent himself, the district superintendent of schools shall designate a voter of the election district to carry out the duties of the election board. Such board shall furnish a padlocked ballot box.

b. After the polls are closed, and after all persons within the room have voted, the election board shall forthwith proceed to deliver to the board of canvass at the place designated by the commissioner of education the ballot box and the book containing the names of the voters. Any wilful violation of this paragraph shall be a misdemeanor.

5. Upon an appeal to the commissioner of education, substantial compliance with the procedures herein required shall be sufficient to meet the intent of this section.

6. If the resolution described in subdivision two of this section shall be defeated, no such elections or meeting shall again be called within one year after such elections. If no elections or meeting shall be called to reconsider the question within two years after such original elections or if at any such elections or meeting called within two years of such original elections the resolution shall again fail of adoption, the order of the commissioner of education to which the resolution relates shall be null and void and of no further force and effect.

7. If at such election the resolution referred to in subdivision two is adopted, the commissioner of education shall fix a time and place for a special meeting of the qualified voters within the central school district for the purpose of electing a board of education. The commissioner shall cause notice of such meeting to be posted at least ten days before the meeting in three conspicuous places in each former school district wholly or partly within the central school district. In addition to the posting of such notice, a copy thereof shall be published at least three days before the meeting in a daily or weekly newspaper published within the territory or in a newspaper circulating therein. The expense of posting and publishing of the notice shall be upon said central school district.

* 8. The commissioner of education may order such modifications in the manner of voting on the resolution described in subdivision two of section eighteen hundred three of this article and for the election described in subdivision seven of this section as are customary in school district elections in the community affected by such vote. Such modifications may include the use of voting machines, as provided in subdivision one of section two thousand thirty-five of this chapter, and the use of nominating petitions.

* NB Effective until December 31, 2015

* 8. The commissioner of education may order such modifications in the manner of voting on the resolution described in subdivision two of section eighteen hundred three of this chapter and for the election described in subdivision seven of this section as are customary in school district elections in the community affected by such vote. Such modifications may include the use of voting machines and the use of nominating petitions.

* NB Effective December 31, 2015



1804 - Board of education; election; powers and duties.

1804. Board of education; election; powers and duties. 1. Each such central school district shall be managed by a board of education consisting of five, seven or nine members, which board shall have the same powers and duties as boards of education in union free school districts as prescribed by this chapter. Except as provided in this article, all the provisions of this chapter or of any other general law relating to or affecting union free school districts shall apply to central districts organized as herein provided. The corporate existence of any city school district the territory of which is enlarged by the formation of a central school district pursuant to this article shall continue and such central school district shall be and shall be designated as a city school district and shall be subject to the provisions of article fifty-one of this chapter and to those provisions of this article which are not inconsistent with the provisions of article fifty-one.

2. The first board of education shall be elected at the meeting at which the resolution organizing such central school district and establishing a central school is adopted or in case the alternative voting procedure authorized by section eighteen hundred three-a of this chapter has been adopted, at the meeting referred to in subdivision seven of such section. It shall be the duty of such meeting to elect five, seven or nine members of the board of education who shall by order of such meeting be divided into a sufficient number of classes so that as nearly as possible an equal number of members shall be elected to the board each year.

3. The number of members of the board of education of an organized and existing central school district may be increased to seven or nine members in the same manner as increases are made in union free school districts. The number of members of a board containing nine members may be decreased to seven or five members and the number of members of a board containing seven members may be decreased to five members in the same manner as decreases are made in union free school districts.

4. The annual meeting and election in each central school district shall be held on the third Tuesday of May provided, however that such annual meeting and election shall be held on the second Tuesday in May if the commissioner at the request of a local school board certifies no later than March first that such election would conflict with religious observances, and any school budget revote shall be held on the date specified in subdivision three of section two thousand seven of this title. Such annual meeting and school budget revote shall be conducted and the election of members of the board shall be held in the same manner as in union free school districts organized and operating under the provisions of this chapter. The board of education of each central school district shall hold a budget hearing not less than seven nor more than fourteen days prior to the annual or special district meeting at which a school budget vote will occur, and shall prepare and present to the voters at such budget hearing a proposed school district budget for the ensuing school year.

5. a. Nothing herein contained shall be construed to deprive any existing school district of the property belonging to such district, or to affect the indebtedness of said district. An existing district within the meaning of this article shall be construed to mean a district that lies within the boundaries of a central school district. Each such existing district shall be deemed to continue to exist in law for the purpose of paying all its just debts, including obligations lawfully issued prior to the organization of such central school district, together with all interest thereon as the same shall fall due. In levying the annual school tax upon the property of such central school districts, the board of education shall also assess and levy upon the taxable property of each such existing district which has an outstanding indebtedness, an additional sum sufficient to pay all of such indebtedness which shall fall due during the school year for which the tax is levied less any sum received by such central school district and apportioned and credited to the existing school district pursuant to the provisions of subdivision four of section eighteen hundred six of this article.

b. Notwithstanding the provisions of paragraph a of this subdivision, whenever a common school district or a union free school district shall, after July first, nineteen hundred sixty-four, become a part of a central school district either pursuant to the provisions of subdivision one of section eighteen hundred two of this article, or pursuant to the provisions of subdivision two thereof, or whenever a central school district, after such date, shall become a part of another central school district pursuant to either of such provisions, the central school district, of which any such district shall have become a part, shall succeed to all the property rights of such common, union free or central school district and all indebtedness of any such school district evidenced by bonds or notes or relating to school building construction shall become a charge upon such central school district of which such district shall have become a part, but all other indebtedness of any such district shall be paid by any such district in accordance with the provisions of section fifteen hundred eighteen of this chapter and to that extent any such district shall continue to exist in law for the purpose of providing for and paying all such indebtedness in accordance with the provisions of such section.

6. a. The board of education shall not sell or otherwise dispose of the property of any such existing district except with the approval of a majority of the qualified voters of such existing district present and voting upon the question at a meeting of such voters duly called by such board of education; provided, however, that upon the expiration of five years from the date of discontinuance of a school, pursuant to section one thousand eight hundred five of this chapter, the board of education may, in its discretion, without a vote by such qualified voters upon such question, sell or otherwise dispose, in the manner provided by law, of such a school or other building previously used for school purposes and the real property on which it is situated. For that purpose the proceeds of such sale or disposal of property belonging to such existing district, after deducting the cost of repairs or improvements made after the organization of the central school district, shall be used for the payment of the portion payable by such existing district of any outstanding indebtedness of such existing district which shall be due and payable or which may thereafter become due and payable. Any balance remaining after the payment of such indebtedness shall be apportioned among the taxpayers of such existing district as they appear upon the last completed town or city assessment roll preceding the date of sale, providing such apportioned sum shall equal or exceed five dollars and unless the voters of such existing district by a majority vote of those present and voting at a special district meeting called for that purpose shall vote to turn over the proceeds of such sale or disposal of such property to the central district to be used for the benefit of the central district. Any balance of funds remaining in the treasury of the several districts included within the central school district on July first next following the date of the establishment of such central school district, after paying all outstanding obligations then due and payable, shall be turned over to the treasurer of the central school district within thirty days thereafter and shall become available for use by the board of education of the central school district; provided, however, that if any such existing district shall have any obligations which shall become due and payable after such July first, so much of any such balance of funds as may be necessary shall be held in a special account by the treasurer of the central school district for the purpose of paying the principal of, and interest on, such obligations, as the same shall become due and payable from time to time. The title to all property erected or otherwise acquired after the organization of such central school district shall be vested in the central district, irrespective of the location of such property.

b. The provisions of paragraph a of this subdivision shall not be applicable to the property of any common or union free school district which, after July first, nineteen hundred sixty-four, shall become part of a central school district, nor to any central school district which, after such date, shall become part of another central school district.

c. Notwithstanding the provisions of paragraph a of this subdivision, the board of education of a central school district may, by resolution, after a period of at least seven years of centralization, sell any piece of real property which such board shall deem to be of no use or value therefor. The sale of such property shall be without the approval of the qualified voters of the school district, unless a petition requiring that the question as to the sale of such property be submitted to a vote by the qualified voters of such district. Such petition shall be subscribed and acknowledged by at least ten per centum of the qualified voters of such district, and filed with the clerk of the board of education within thirty days of the adoption of such resolution. Upon the affirmative vote of a majority of the qualified voters, voting thereon, such resolution shall become effective. The proceeds derived from such sale shall revert to the use and benefit of the entire district. Upon approval by the board of education, such funds may be (i) utilized to reduce existing bonded indebtedness; (ii) applied to construction, reconstruction or renovation within such district; or (iii) applied to the general fund of such district.

7. Deeds of property sold or disposed of under the provisions of the preceding subdivision shall be executed by the board of education of the central school district or a majority of the members thereof. Any deed duly executed and delivered by the board of education of the central school district in the course of a sale or disposal of real property of a constituent district pursuant to the provisions of the preceding subdivision shall be valid and effectual to pass all the estate or interest of such constituent district in the premises. All deeds or other conveyances of real property of any district heretofore made and delivered, executed by said board of education of said central school district by its officers, or in the manner in which deeds are executed by corporations, or executed in any other manner, shall be as valid and of the same force and effect as if executed by said board of education of said central school district or a majority of the members thereof; but this provision shall not affect any action or proceeding pending at the time of the taking effect hereof.

8. The board of education may, in its discretion, provide compensation to a speaker or speakers at commencement day exercises in such amount as may be determined by the board.

* 9. a. The board of education shall, for purposes of a criminal history record check, require the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this subdivision shall be promptly submitted to the commissioner for purposes of clearance for employment.

b. Upon the recommendation of the superintendent, the board may conditionally appoint a prospective employee. A request for conditional clearance shall be forwarded to the commissioner along with the prospective employee's fingerprints, as required by paragraph a of this subdivision. Such appointment shall not commence until notification by the commissioner that the prospective employee has been conditionally cleared for employment and shall terminate forty-five days after such notification of conditional clearance or when the prospective employer is notified of a determination by the commissioner to grant or deny clearance, whichever occurs earlier, and may not be extended or renewed unless the commissioner issues a new conditional clearance after finding that there was good cause for failing to obtain clearance within such period, provided that if clearance is granted the appointment shall continue and the conditional status shall be removed. Prior to commencement of such conditional appointment, the prospective employer shall obtain a signed statement for conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction outside the state.

c. Upon the recommendation of the superintendent, the board may make an emergency conditional appointment when an unforeseen emergency vacancy has occurred. When such appointment is made, the process for conditional appointment pursuant to paragraph b of this subdivision must also be initiated. Emergency conditional appointment may commence prior to notification from the commissioner on conditional clearance but shall terminate twenty business days from the date such appointment commences or when the prospective employer is notified by the commissioner regarding conditional clearance, whichever occurs earlier, provided that if conditional clearance is granted the appointment shall continue as a conditional appointment. Prior to the commencement of such appointment, the prospective employer must obtain a signed statement for emergency conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction. An unforeseen emergency vacancy shall be defined as: (i) a vacancy that occurred less than ten business days before the start of any school session, including summer school, or during any school session, including summer school, without sufficient notice to allow for clearance or conditional clearance; (ii) when no other qualified person is available to fill the vacancy temporarily; and (iii) when emergency conditional appointment is necessary to maintain services which the district is legally required to provide or services necessary to protect the health, education or safety of students or staff. The provisions of subparagraph (i) of this paragraph shall not apply if the board finds that the district has been unable to fill the vacancy despite good faith efforts to fill such vacancy in a manner which would have allowed sufficient time for clearance or conditional clearance.

d. Shall develop a policy for the safety of the children who have contact with an employee holding conditional appointment or emergency conditional appointment.

* NB Effective until July 1, 2017

* 9. The board of education shall, for purposes of a criminal history record check, require the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this subdivision shall be promptly submitted to the commissioner for purposes of clearance for employment.

* NB Effective July 1, 2017

10. The board of education shall upon commencement and termination of employment of an employee by the school district, provide the commissioner with the name of and position held by such employee.

11. Where the district has provided transportation to students enrolled in such district to a school sponsored field trip, extracurricular activity or any other similar event, it shall provide transportation back to either the point of departure or to the appropriate school in the district, unless the parent or legal guardian of a student participating in such event has provided the school district with written notice, consistent with district policy, authorizing an alternative form of return transportation for such student or unless intervening circumstances make such transportation impractical. In cases where intervening circumstances make transportation of a student back to the point of departure or to the appropriate school in the district impractical, a representative of the school district shall remain with the student until such student's parent or legal guardian has been (a) contacted and informed of the intervening circumstances which make such transportation impractical and (b) such student had been delivered to his or her parent or legal guardian.

12. Each central school district, at the next annual meeting subsequent to the effective date of the chapter of the laws of two thousand five which amended this subdivision, may submit to the qualified voters of the district for approval, the issue of ex officio student membership on the school district's board of education, by a student attending a high school within such school district. Upon voter approval, each such district shall establish a process for student membership selection pursuant to paragraph c of this subdivision. If, prior to August fifth, two thousand three, a school district had a policy that allowed a student or students to be ex officio members of the school board, such policy shall be deemed to meet the requirements of this subdivision and shall be deemed to have full legal effect. In any district that contains more than one high school, such process shall take into consideration the number of high schools within the district and provide for a mechanism which allows for fair representation among the schools. Such school district shall allow such selected student to serve as an ex officio member of such district's board of education, and, if so, provided further that:

a. The ex officio student member of the board shall be entitled to sit with board members at all public meetings of the board and participate in all board hearings and meetings.

b. The ex officio student member of the board shall not be allowed to vote, shall not be allowed to attend executive session, and shall not be entitled to receive compensation of any form for participating at board meetings.

c. Notwithstanding any other law to the contrary, the ex officio student member of the board may be any of the following: the student that has been duly elected as student president of the high school; a student duly elected by the student body; a student selected by the high school student government; a student selected by the high school principal; a student selected by the superintendent of schools; a student selected by majority vote of the school board. Provided, however, in districts having district-wide student governments or advisory committees, the student ex officio member shall be selected by the superintendent of schools from among the members of such district-wide student governments or advisory committees, subject to ratification by majority vote of the school board.

d. The ex officio student member shall be a senior at the high school and shall have attended such high school for at least two years prior to selection.

12-a. Each central school district may offer to the voters once every two years, on the same date as the annual school district budget vote, a separate referendum to decide whether the school district shall allow a student, as established under this section, to serve on the school board as an ex officio, non-voting member.



1805 - Powers of central school district; officers of component districts; transition state aid.

1805. Powers of central school district; officers of component districts; transition state aid. All central school districts shall have the same powers and be subject to the same limitations that are now conferred or imposed by law upon union free school districts as provided by this chapter. The district officers of the several existing districts shall remain in office until August first next following organization of such central school district for the purpose of conducting and maintaining school in the several districts, the carrying out of contracts in force at the time of the organization of such central school district, of paying all just debts and obligations of such existing districts due and payable on or prior to said August first, and of levying and collecting taxes raised or necessary to be raised for any of said purposes. For the purposes of the apportionment and payment of public moneys, notwithstanding any other provisions of this article, any apportionments and payments made during the school year in which such central school district was organized shall be apportioned and credited to the existing districts. Any apportionments made and paid during the school year next succeeding the date of the organization of such central school district shall be made and credited to the central school district but the amounts thereof shall be determined upon the basis of the continuance of the existing districts as separate districts during the entire school year in which such central school district was organized.



1807 - Transportation of school children.

1807. Transportation of school children. 1. The commissioner of education shall have power in any such central school district to require the payment by the district of such expense of transportation of school children to and from the schools they legally attend within the district as in his judgment such transportation is required because of the remoteness of the school to the pupil or for the promotion of the best interests of such children and the same shall be a charge upon the district.

2. In any part of the city school district of the city of Syracuse for which transportation of school children is not provided and which the board of education of such district shall have designated as an area presenting a danger or hazard to school children walking to and from school, such board may provide transportation for such school children to and from the school they legally attend within the district and the cost of such transportation shall be a charge upon the district.



1809 - Apportionment to central school districts containing former central school districts.

1809. Apportionment to central school districts containing former central school districts. Whenever a new central school district shall be laid out and organized out of territory including existing central school districts, or whenever a central school district shall have territory annexed to it including existing central school districts, such central school district shall be entitled to receive the same apportionments as it would have received had all the districts included in the existing central school district or districts included in such territory been originally laid out and organized as a central school district; provided that the amount of the building quota or quotas if any for each central school district included in such new central school district or annexed to such central school district shall continue to be paid to the new central school district or the central school district to which such territory is annexed.






Article 39 - (1901 - 1917-A) CENTRAL HIGH SCHOOL DISTRICTS

1901 - Central high school districts; number and election of members of board of education.

1901. Central high school districts; number and election of members of board of education. 1. Existing central high school districts are continued. Boards of education of such central high school districts heretofore established shall continue as constituted under the order of the commissioner. The number of their members shall be not less than five. There shall be at least one member of such a board from each common school district and at least two from each union free school district within the central high school district. The board of education of each union free school district in each such central high school district shall appoint the number of persons so designated by the commissioner to represent such district as members of the board of education of such central high school district. In each common school district having a sole trustee, such trustee shall represent such district as a member of the board of education of such central high school district. If a common school district have three trustees, such board of trustees shall designate one of its members to represent such district as a member of such board of education. The persons so designated shall be members of the board of education of the central high school district during their terms of office as members of the board of education or as trustees of the districts respectively represented by them. Whenever a vacancy shall occur in the office of a member of the board of education of such central high school district, it shall be filled as above provided.

2. Each central high school district, at the next annual meeting and election subsequent to the effective date of the chapter of the laws of two thousand five which added this subdivision, may submit to the qualified voters of the district for approval the issue of ex officio student membership, on the school district's board of education, by a student attending a high school within such school district. Upon voter approval, each such district shall establish a process for student membership selection pursuant to paragraph c of this subdivision. If, prior to August fifth, two thousand three, a school district had a policy that allowed a student or students to be ex officio members of the school board, such policy shall be deemed to meet the requirements of this subdivision and shall be deemed to have full legal effect. In any district that contains more than one high school, such process shall take into consideration the number of high schools within the district and shall provide for a mechanism which allows for fair representation among the schools. Such district shall allow such selected student to serve as an ex officio member of such board of education, and, if so, provided further that:

a. The ex officio student member of the board shall be entitled to sit with board members at all public meetings of the board and participate in all board hearings and meetings.

b. The ex officio student member of the board shall not be allowed to vote, shall not be allowed to attend executive session, and shall not be entitled to receive compensation of any form for participating at board meetings.

c. Notwithstanding any other law to the contrary, the ex officio student member of the board may be any of the following: the student that has been duly elected as student president of the high school; a student duly elected by the student body; a student selected by the high school student government; a student selected by the high school principal; a student selected by the superintendent of schools. Provided, however, in districts having district-wide student governments or advisory committees, student ex officio members shall be selected by the superintendent of schools from among the members of such district-wide student governments or advisory committees, subject to ratification by majority vote of the school board.

d. The ex officio student member shall be a senior at the high school and shall have attended such high school for at least two years prior to selection.

3. Each central high school district may offer to the voters once every two years, on the same date as the annual school district budget vote, a separate referendum to decide whether the school district shall allow a student, as established under this section, to serve on the school board as an ex officio, non-voting member.



1902 - Other districts may join central high school district.

1902. Other districts may join central high school district. Other school districts that were not included in the establishment of the original central high school district may join such district upon a vote of the majority of the electors of such district present and voting at a district meeting duly called for that purpose and upon the consent of the board of education of the central high school district and the order of the commissioner of education.



1903 - Powers of board of education; laws applicable.

1903. Powers of board of education; laws applicable. 1. The board of education of a central high school district shall have jurisdiction over the pupils residing therein who have completed the work of the sixth grade and shall have the same powers and duties in respect to the school therein as a board of education of a union free school district has, under this chapter, in respect to the schools in such district. Except as otherwise provided in this article, the provisions of this chapter as to the courses of study, the qualifications and employment of teachers and the maintenance, conduct and supervision of public schools in union free school districts shall apply to a central high school district.

2. Where the district has provided transportation to students enrolled in such district to a school sponsored field trip, extracurricular activity or any other similar event, it shall provide transportation back to either the point of departure or to the appropriate school in the district, unless the parent or legal guardian of a student participating in such event has provided the school district with written notice, consistent with district policy, authorizing an alternative form of return transportation for such student or unless intervening circumstances make such transportation impractical. In cases where intervening circumstances make transportation of a student back to the point of departure or to the appropriate school in the district impractical, a representative of the school district shall remain with the student until such student's parent or legal guardian has been (a) contacted and informed of the intervening circumstances which make such transportation impractical and (b) such student had been delivered to his or her parent or legal guardian.



1904 - Annual organizational meeting of board of education in the county of Nassau.

1904. Annual organizational meeting of board of education in the county of Nassau. The annual organizational meeting of the board of education of every central high school district in the county of Nassau shall be held on the second Tuesday in July of each year.



1905 - District treasurer and clerk; custody and disbursement of funds.

1905. District treasurer and clerk; custody and disbursement of funds. The board of education of a central high school district shall appoint a treasurer, who shall hold office during the pleasure of the board and shall be subject to the provisions of this chapter relative to the treasurer of a union free school district. The amount raised by tax in the several districts included within the central high school district for the support and maintenance of such central high school, shall be paid to the treasurer of such central high school district and shall be paid out by him upon the orders of the board of education issued and executed in pursuance of a resolution of said board. The provisions of this chapter relative to the payment of claims against a union free school district shall apply, so far as practicable, to the payment of claims against a central high school district. The board of education of such district may appoint one of its members or a qualified elector of such district as clerk of the district.



1906 - District meetings; vote upon school taxes.

1906. District meetings; vote upon school taxes. 1. The annual meeting and election of a central high school district shall be held on the third Tuesday in May, provided, however, that such annual meeting and election shall be held on the second Tuesday in May if the commissioner at the request of a local school board certifies no later than March first that such election would conflict with religious observances, and any school budget revote shall be held on the date specified in subdivision three of section two thousand seven of this title. The board of education of every central high school district shall hold a budget hearing prior to each annual meeting and election or special district meeting at which a school budget vote will occur, and shall prepare and present to the voters at such budget hearing a proposed school district budget for the ensuing school year. Special meetings may be called in the same manner and for the same purposes as special meetings in union free school districts. Such meetings shall be held for the same purposes and in the same manner, and be subject to the same provisions of law, except as may be provided otherwise in subdivision two of this section, as like meetings in union free school districts, and all persons who are qualified electors of the school districts included in such central high school district may vote at such meetings.

2. For any annual or special meeting the board of education may on its own motion divide the central high school district into such number of election districts as there shall be union free school districts within the central high school district. The boundaries of such election districts shall be coterminous with the boundaries of such union free school districts. Such meetings shall be held so far as possible in the public schoolhouse within each such election district designated by the board of education. The schoolhouse or other place so designated for each election district shall be stated in the notice of the meeting. The legal voters present in each election district shall elect a chairman and secretary and the chairman so elected shall appoint at least three inspectors of election who shall canvass the result of the election in such election district and prepare and sign a statement showing the results of the voting. Each such statement shall be forthwith delivered to the district clerk. The district clerk shall forthwith examine and tabulate the statements and prepare a certificate of the combined results of the voting, announce the result thereof and record the certificate with the records of the meeting. The proceedings, in the event of such division, in all other respects shall be the same as if the school meeting were held in one place.

3. The board of education of such district shall present at the annual meeting a detailed statement in writing of the estimated expenditures required for the support and maintenance of the central high school therein for the ensuing year. The said meeting shall vote the necessary taxes to meet such expenditures, in the same manner as taxes are voted at a district meeting in a union free school district. The provisions of sections seventeen hundred twenty-five and seventeen hundred sixteen to seventeen hundred nineteen, inclusive, of this chapter, and all other provisions relative to the making of appropriations, the voting of taxes, and the expenditure of moneys for the support, maintenance and expenses of public schools in union free school districts, shall apply to the support, maintenance, and expenses of a central high school district.

4. a. Whenever the board of education of a central high school district in the county of Nassau shall have provided for the personal registration of voters at school meetings or elections in such district, such board of education shall fix the day or days for registration by resolution adopted not later than the fortieth day preceding each annual or special meeting or election in such district. The last day for such registration shall not be more than eleven nor less than three days preceding each annual or special meeting or election. Such board shall forthwith notify the clerk of each component union free school district providing for personal registration, of such registration day or days for each annual meeting. Such board shall also notify each such clerk of every special meeting or election in such central high school district at least ten days prior thereto. The board of registration of the central high school district shall meet on the day or days fixed by such board of education for the purpose of preparing a register, complementary to the register or registers of any component union free school district providing for personal registration, for the personal registration of qualified voters within any component union free school district providing for personal registration, which voters have not registered for the annual or any subsequent special meeting or election in such union free school district, and for the personal registration of qualified voters of any component union free school district not providing for personal registration.

b. Whenever personal registration of voters shall have been provided for in any such central high school district, any qualified voter of a component union free school district who is duly registered in such union free school district for the annual meeting or a subsequent special meeting or election therein, shall be deemed duly registered for and entitled to vote at the annual meeting or any special meeting or election in such central high school district occurring between the date of such registration and the next ensuing annual meeting.

c. Whenever the board of education of such central high school district shall have so provided for registration of voters, the board of education of any component union free school district in such central high school district, which board of education shall have provided or shall provide for personal registration of voters at school meetings or elections of such union free school district, shall designate the day or days for registration so that the last day for such registration shall not be more than eleven nor less than five days preceding each such school meeting. In designating the day or days of registration for the annual meeting such board shall include the day or days which shall have been theretofore designated by the board of education of the central high school district as the registration day or days for the annual meeting of the central high school district. The register prepared in such union free school district, in addition to complying with the requirements of subdivision two of section two thousand fourteen of this chapter, shall include columns or space to make the proper entries relating to any annual or special central high school district meeting or election. Such register shall be delivered by the clerk of such union free school district to the custody of the clerk of the central high school district on the day preceding the meeting or election of the central high school district at which it is to be used. It shall be returned to the clerk of the union free school district on the day following such meeting or election. Such register shall at all reasonable times be open to inspection by any qualified voter of the central high school district, even though in the possession of the clerk of such union free school district.

d. The provisions of sections two thousand four, two thousand fourteen and two thousand fifteen of this chapter shall be applicable in any central high school district providing for personal registration, except as otherwise provided in this subdivision.

e. Nothing contained in this subdivision shall be deemed to require the board of education of any component union free school district to provide for personal registration of voters for meetings or elections in such union free school district.

5. a. The board of education of a central high school district in the county of Nassau, which has provided for the personal registration of voters at school meetings and elections in such central high school district, may, by resolution duly adopted and entered upon its minutes, on its own motion divide the central high school district into election districts. The boundaries of such election districts shall be coterminous with the boundaries of the union free school districts within the central high school district, except that where a component union free school district, in turn, shall have been or hereafter is divided into school election districts pursuant to section two thousand seventeen of this chapter, such school election districts of such union free school districts shall in such case, without further action of the board of education of the central high school district, become and be election districts of the central high school district.

b. Where the board of education shall have so divided the central high school district into election districts pursuant to the provisions of this subdivision, notwithstanding the provisions of subdivisions one and three of this section, the vote upon the appropriation of the necessary funds to meet the estimated expenditures of the central high school district and upon any propositions involving the expenditure of money by the central high school district or upon any other matter which may properly be brought before the annual meeting or election of the central high school district, shall be held at the same time as the annual meetings or elections of the component union free school districts. The clerk of the central high school district shall give the notices required by subdivision one of section two thousand four of this chapter, in relation to such annual meeting.

c. Where the procedure of this subdivision is used, the board of education of the central high school district shall notify the clerk of each component union free school district of such determination, not later than thirty days preceding the date of such annual meeting. In such case, also, the board of education of the central high school district shall complete the statement required by section seventeen hundred sixteen of this chapter and shall forward a sufficient number of copies thereof to the clerk of each component union free school district therein, not later than ten days preceding such annual meeting or election, and such copies shall thereupon be made available by the clerk of each such component union free school district, together with the copies of the statement relating to such component union free school district, provided, however, that an additional supply of copies of such statement shall also be made available to the annual meeting of the central high school district by the clerk of such district.

d. Each clerk of a component union free school district shall thereupon include in the notices required by section two thousand four of this chapter, relating to the annual meeting or election in such component union free school district, a statement to the effect that the meeting or election will also vote on the appropriation of the necessary funds to meet the estimated expenditures of the central high school district and upon any propositions involving the expenditure of moneys by the central high school district or upon any other matter which may be properly brought before the annual meeting or election of the central high school district. Such appropriation and propositions, if any, shall then appear separately upon the ballot or voting machines used at such meetings or elections in such component union free school districts. The canvass of the result of the vote on each such appropriation and proposition relating to the central high school district shall forthwith be certified to the clerk of each such component union free school district, who in turn shall forthwith certify such canvass to the clerk of the central high school district. Such clerk shall forthwith examine and tabulate such statements and prepare a certificate of the combined results of the vote, announce the result thereof to the board of education of the central high school district and record the certificate with the records of the meeting or election.

e. Where the board of education of a central high school district proceeds under the provisions of this subdivision, the registration of a qualified voter of a component union free school district upon the register of such union free school district shall be a sufficient registration for the purpose of the vote of such voter on the appropriation and propositions of the central high school district.

f. When the board of education of such central high school district calls a special meeting or election of such central high school district, the respective boards of registration of the component union free school districts shall meet on such day or days as shall be fixed by the board of education of the central high school district and the provisions of section two thousand fourteen of this chapter shall be applicable to the registration for special meetings or elections of the central high school district, except as otherwise provided in this subdivision. The canvass of the result of the voting at such special meeting or election shall forthwith be certified to the clerk of the central high school district who shall forthwith proceed in the same manner as hereinbefore provided in the case of an annual meeting or election.

g. If voting machines are used in any component union free school district of such central high school district, the rules printed and distributed pursuant to section two thousand thirty-five of this chapter in such union free school district shall also contain the rules similarly adopted or to be adopted by the board of education of the central high school district with respect to any propositions relating to such central high school district.

h. All the provisions of articles thirty-nine and forty-one of this chapter shall be applicable to any annual or special meeting or election held pursuant to this subdivision, except as otherwise provided in this subdivision either expressly or by necessary implication.

i. Upon an appeal to the commissioner of education, substantial compliance with the procedures herein required shall be sufficient to meet the intent of this subdivision.

6. The provisions of this section shall not apply with respect to any person registered to vote pursuant to the provisions of section three hundred fifty-two of the election law.



1907 - Transportation of pupils.

1907. Transportation of pupils. The board of education of such central high school district may cause transportation to be furnished to the pupils residing in the district who are entitled to attend such central high school or other public or non-public high school within the central high school district and who reside so remote from the high school they legally attend that they will be deprived of the privilege of attendance thereat unless such transportation is furnished. The cost of such transportation shall be a charge against such central high school district and shall be raised by tax without a vote of the district and be paid in the same manner as are any expenditures for the support and maintenance of such central high school district. The commissioner of education may, upon sufficient notice to such board of education and after an opportunity to such board to be heard in its defense, issue an order directing such board to provide such transportation.



1908 - Apportionment of expenses.

1908. Apportionment of expenses. 1. The board of education of such central high school district shall cause to be apportioned among the school districts included in such central high school district the amount required for the payment of the principal and interest of all obligations issued for the purchase or acquisition of a school site, the erection thereon of a new school building and the construction of improvements and other structures on such site, and for the payment of the authorized expenditures for the maintenance, support and expenses of such high school during the ensuing school year. There shall be apportioned to each such district such portion of such amount as the assessed valuation of the taxable property in such district bears to the total assessed valuation of all the school districts included in such central high school district, as appears from the last preceding assessment roll. The board of education of such central high school district shall on or before July first of each year present to the board of education of each union free school district and to the trustee or board of trustees of each common school district in such central high school district a certified statement of the portion of such amount to be paid by each of such districts, except that in a central high school district where the board of education has by resolution pursuant to section nineteen hundred six determined that the annual meeting of such central high school district shall be held on the last Tuesday in April, and where the annual meeting has been so held, the board of education of such central high school district must present the above mentioned certified statement in the manner above set out on or before May tenth of each year, and the said boards of education, boards of trustees or trustees shall cause the same to be raised by tax on the taxable property in such districts in the same manner as other taxes for the support and maintenance of the schools therein.

2. The board of education of a central high school district in the county of Westchester shall present such certified statements to the board of education of each union free school district and to the trustees or board of trustees of each common school district in such central high school district on or before the third Tuesday in June each year, and such boards of education, boards of trustees or trustees shall include such amount in the annual school taxes of such districts and certify the same to the supervisor of the town before July first each year as provided in the laws applicable to such county.

3. The board of education or the trustees of each school district within and forming a part of such central high school district situate within the county of Nassau, within ten days after receipt of any payment of moneys raised by taxation as determined by the school district assessment roll, shall pay or cause to be paid over to the treasurer of such central high school district a sum of money not less than an amount which bears the same ratio to such payment received by the said board of education or trustees as such school district's share of the central high school budget bears to the total budget of such school district.



1909 - State aid.

1909. State aid. 1. Public moneys shall be apportioned to such central high school district on account of the central high school maintained therein, in the same amount and under the same conditions as in the case of apportionments to union free school districts on account of secondary instruction given in the public schools of such districts, under the provisions of this chapter. There shall be apportioned to such central high school district the amounts allowed by section two thousand forty-five of this chapter for the instruction of non-resident academic pupils, on account of pupils attending the high school in such central high school district from a district or districts included in such central high school district not maintaining an academic department at the time of the establishment of such district.

2. Any state aid representing tax savings duly provided by a component school district of the central high school district pursuant to section thirteen hundred six-a of the real property tax law for taxes levied to fund expenditures of the central high school district shall be claimed by such component school district pursuant to subdivision three of section thirteen hundred six-a of the real property tax law, and any resulting payment of state aid to the component school district based on such tax savings shall be paid by the component school district, within ten days after receipt of such payment, over to the treasurer of such central high school district in an amount equal to the product of the total payment received by such component school district for all tax savings provided pursuant to section thirteen hundred six-a of the real property tax law multiplied by the quotient of the tax savings provided for taxes levied to fund expenditures of the central high school district divided by the total tax savings duly provided by such component school district pursuant to section thirteen hundred six-a of the real property law.



1910 - Location of site or sites.

1910. Location of site or sites. The board of education of such central high school district shall designate the site or sites for one or more central high school buildings in such district or for any other school purpose by resolution containing a description thereof by metes and bounds. If such board of education is unable to agree as to the selection of such site or sites, or shall for any reason neglect or refuse to designate such site or sites, the commissioner of education may upon submission of the question to him, after a hearing and due investigation, issue an order determining the location of such site or sites.



1911 - Acquisition of site and erection of building.

1911. Acquisition of site and erection of building. 1. The board of education of a central high school district shall, when the site of the said high school building shall have been designated as provided herein, submit to the qualified electors of such district a proposition authorizing the levy and collection of a tax, in one sum or by installments, sufficient in amount for the purchase or acquisition of such site.

2. The said board of education shall also submit to the qualified electors of the said central high school district a proposition authorizing the levy and collection of a tax, in one sum or in installments, for the erection on such site of a new building suitable for high school purposes and for the construction of such improvements or structures on such site as may be required for the establishment and maintenance of a high school in such district.

3. Such propositions shall be voted upon by the qualified electors of the district at a meeting called by the board of education of such central high school district, and for the purpose of voting upon such propositions the said district shall be deemed to be a school district and the provisions of this chapter relative to district meetings and the adoption of propositions authorizing the levy of school taxes shall apply to meetings held in such central high school district for the purposes herein specified.



1912 - Formation of central high school districts in the county of Suffolk.

1912. Formation of central high school districts in the county of Suffolk. A central high school district may be formed by the combination of two or more central, union free or common school districts in the county of Suffolk. The territory shall be contiguous.



1913 - Laying out; referendum procedure.

1913. Laying out; referendum procedure. 1. The commissioner is authorized to lay out a central high school district for the establishment and maintenance of instruction for secondary pupils in grades seven through twelve and to fix its boundaries.

2. Within ten days after the making and entry of the order pursuant to this section, the commissioner shall transmit a certified copy thereof to the clerk, or in the event there is no clerk, to the trustee or trustees of each school district affected by such order. The clerk, the trustee or trustees, as the case may be, shall, within five days after receipt of such order, post a copy thereof in five conspicuous places in such district.

3. No central high school district laid out by order of the commissioner shall operate as such until it has been established by the qualified voters of the district in accordance with the provisions of this article.

4. Upon the request of the boards of education of two or more school districts involved, or upon the receipt of petitions representing qualified voters equal to ten percent of resident school age pupils from each of a majority of the districts to be included, the commissioner shall order a referendum to be conducted in each of the districts included in the proposed reorganization. The conduct of such referenda shall be consistent with the provisions of sections eighteen hundred one, eighteen hundred two, eighteen hundred three and eighteen hundred four of this chapter, except as specifically provided in this article. If the resolution to establish the central high school district is passed in all of the districts, the central high school district shall be established as laid out. If the proposition to establish the central high school district shall fail to receive a majority of the votes cast in any district, the order laying out such central high school district shall be deemed void. However, nothing herein contained shall prevent the commissioner from issuing a new order and ordering a vote in districts in which a resolution shall have received a majority of the votes cast. An order defeated at the polls may not be reissued for two years. Notwithstanding any inconsistent provision of law, upon consent of the commissioner and each of the boards of education of the school districts involved, there may also be offered before the qualified voters of all the districts, at the same time as the referendum to form a central high school district, a bond referendum for the construction of a new high school to serve as the central high school of the new central high school district, provided, however, that if either referendum shall fail to gain approval, both shall be deemed to have failed and provided, further, that the boards of education of the school districts involved shall submit the proposition and that such proposition shall be deemed to have been submitted by the board of education of the newly formed central high school district. The board of education of the central high school district subsequently formed shall be authorized to carry out all acts necessary to effectuate such construction, and such board shall be deemed to have assumed full authority to take all action necessary and to proceed with all other business to establish the central high school district and to enter into any and all contracts, including but not limited to construction contracts, and be eligible for any and all state aid and state aid reimbursement pursuant to subdivision six and paragraph c of subdivision fourteen of section thirty-six hundred two of this chapter, provided that the percent increase pursuant to such paragraph c shall be thirty, and shall be in effect for expenditures incurred on or after the date upon which a bond referendum for the construction of a new high school to serve as the central high school of the new central high school district is offered before the qualified voters of the district.



1914 - Board of education; number and election.

1914. Board of education; number and election. For any central high school district formed on or after July first, nineteen hundred eighty-one, the order of the commissioner establishing such central high school district shall specify the number of members to constitute the board of education of such district and the number of members representing each of the districts included in such district. The number of members of such board shall be not less than five. There shall be at least one member of such board from each component school district. The board of education of each union free school district or central school district in such central high school district shall appoint the number of persons so designated by the commissioner to represent such district as members of the board of education thereof. In each common school district having a sole trustee, such trustee shall represent such district as a member of the board of education of such central high school district. If a common school district has three trustees, such board of trustees shall designate one of its members to represent such district as a member of such board of education. The persons so designated shall be members of the board of education of the central high school district during their terms of office as members of the board of education or as trustees of the districts respectively represented by them. Whenever a vacancy shall occur in the office of a member of the board of education of such central high school district, it shall be filled as above provided; except that each component school district may choose to fill vacancies from its district on the central high school district board by election.



1915 - Facilities; housing of program.

1915. Facilities; housing of program. 1. The board of education may lease existing buildings within a territory of the central high school district from a component district or, if authorized by the voters of a central high school district, construct, purchase or otherwise acquire land and buildings for school purposes.

2. The board of education of such central high school district shall designate the site or sites for one or more high school buildings in such district or for any other school purpose by resolution containing a description thereof by metes and bounds.



1916 - Superintendent status.

1916. Superintendent status. A central high school district will be considered for eligibility for independent superintendency status under criteria established by the commissioner.



1917 - Employees; employment rights.

1917. Employees; employment rights. Teachers and other staff members of component districts, except the superintendent of schools, whose services in the component districts are no longer needed because of creation of a central high school district, shall be granted employment rights in central high school districts in accordance with length of service in each tenure area.



1917-A - Employees; employment rights; creation of new central high school district.

1917-a. Employees; employment rights; creation of new central high school district. 1. Teachers and other staff members of component districts, except the superintendent of schools, whose services in the component districts are no longer needed because of the creation of a central high school district or the transference of students to an existing central high school district, shall be granted employment rights in central high school districts in accordance with the provisions of this section.

2. As used in this section, a "component district" shall mean a central, union free or common school district within the territory of the central high school district, and a "central high school district" shall mean a central high school district existing or created pursuant to this article.

3. In any case in which a component district sends students to a central high school district, each teacher and all other employees previously employed in the education of such students by such component district prior to the time that such component district sends its students to a central high school district shall be considered employees of such central high school district, with the same tenure status held in such component district.

For purposes of this section, when a component district takes back students that it sent to another district on a tuition basis and sends such students to a central high school district, such central high school district shall be deemed the "sending district" for purposes of the rights and protections provided in section three thousand fourteen-c of this chapter.

4. If the number of teaching and other positions needed to provide the educational services required by such central high school district is less than the number of teachers and other employees eligible to be considered employees of such central high school district as provided by subdivision three of this section, the services of the teachers and other employees having the least seniority in the component district within the tenure area of the position shall be discontinued. Such teachers and other employees shall be placed on a preferred eligible list of candidates for appointment to a vacancy that may thereafter occur in an office or position under the jurisdiction of the component district, the "receiving district" as defined in section three thousand fourteen-c of this chapter, from which a component district has taken back students, and the central high school district similar to the one such teacher or other employee filled in such component district. The teachers and other employees on such preferred lists shall be reinstated or appointed to such vacancies in such corresponding or similar positions under the jurisdiction of the component district or the central high school district in the order of their length of service in such component district, within seven years from the date of the abolition of such office or position.

5. For any such teacher or other employee as described in subdivision three of this section for salary, sick leave and any other purposes, the length of service credited in such component district shall be credited as employment time with such central high school district.

6. This section shall in no way be construed to limit the rights of any of such teachers or other employees described in this section granted by any other provision of law.






Article 40 - (1950 - 1952) BOARDS OF COOPERATIVE EDUCATIONAL SERVICES

1950 - Establishment of boards of cooperative educational services pending the creation of intermediate districts.

1950. Establishment of boards of cooperative educational services pending the creation of intermediate districts. 1. The boards of education and school trustees of a supervisory district which is not part of an intermediate district, meeting at a time and place to be designated by the district superintendent of schools, may, by a majority vote of their members present and voting, file with the commissioner of education a petition for the establishment of a board of cooperative educational services for the purpose of carrying out a program of shared educational services in the schools of the supervisory district and for providing instruction in such special subjects as the commissioner may approve. The commissioner, by order, may establish such a board with membership of not less than five nor more than fifteen, upon such application and when a vacancy occurs in the office of district superintendent of schools shall establish such a board, unless the commissioner shall issue an order pursuant to section twenty-two hundred one redistricting the county so as to provide for a lesser number of supervisory districts. The commissioner, by order, may authorize a board, established prior to July second, nineteen hundred sixty-five, to increase its membership to not less than five nor more than fifteen.

2. Upon the establishment by the commissioner of such a board, boards of education and school trustees, by a vote pursuant to subdivision two-a of this section shall elect a board of cooperative educational services. Except for elections conducted pursuant to subdivision two-a of this section, and the adoption of a public resolution regarding the approval or disapproval of the tentative administrative budget pursuant to subparagraph five of paragraph b of subdivision four of this section, component districts having more than five board of education members shall be limited to five votes on any matters relating to the district superintendency or board of cooperative educational services. A full term shall be three years to serve from July first next following election. It shall be the duty of such meeting by order of such meeting to divide into a sufficient number of classes the terms of the members of the board of cooperative educational services so that as nearly as possible an equal number of members shall be elected to the board each year. Notwithstanding any other provision of this subdivision, upon the decrease of the full term of members from five to three years, the board of cooperative educational services shall direct that one or more members be elected for a term of one, two or four years in order to assure, as nearly as possible, that an equal number of members will be elected to the board each year. Members of such board shall be reimbursed for necessary expenses for attending meetings of such boards. The district superintendent shall be the executive officer of the board, and where a board of cooperative educational services comprises two or more supervisory districts the district superintendents, together with the president of the board of cooperative educational services, shall act as an executive committee.

2-a. a. Notwithstanding any other provision of law, commencing on and after the first day of November, nineteen hundred ninety-three, the members of a board of cooperative educational services shall be elected in accordance with the provisions of this subdivision.

b. Not later than the first day of February of each year the president of the board of cooperative educational services shall designate a single date on or after the sixteenth day and on or before the thirtieth day of April on which each component board, other than the board of education of a central high school district, shall conduct a public meeting which may be a regular or special meeting, for the purpose of electing members of the board of cooperative educational services and adopting a public resolution concerning the approval or disapproval of the tentative administrative budget. In the case of a central high school district, such public meeting shall be held on the regular business day next following the date designated by the president of the board of cooperative educational services. Nomination of a person to be elected to a board of cooperative educational services shall be made by at least one component district by board resolution. Such resolution shall be transmitted in writing to the clerk of the board of cooperative educational services at least thirty days prior to the date of the election as designated by the president of the board of cooperative educational services. No nomination of a person to be elected to a board of cooperative educational services from a component district which currently has a resident serving on such board shall be accepted unless such member's office is to expire at the end of the current year, unless the size of such board exceeds the number of component school districts or unless an unrepresented district declines to make a nomination. For purposes of this subdivision, any such person or board member nominated by a special act school district, a central high school district or any district which is a component of a central high school district shall be deemed a resident of the district that nominated him or her only. Furthermore, it shall be the duty of the board of cooperative educational services to encourage the nomination of persons residing in component districts not currently represented on such board. The clerk shall include the name and address of each person nominated on the election ballot to be distributed in accordance with paragraph c of this subdivision.

c. Members of the boards of cooperative educational services shall be elected by resolution of the component boards on a ballot prepared by the clerk of the board of cooperative educational services. Such ballot shall be mailed to each component district no later than fourteen days prior to the date designated as the day of the election by the president of the board of cooperative educational services. Each component district shall be entitled to one vote for each vacant office to be filled. A component board may not cast more than one vote for any candidate. The candidates receiving a plurality of the votes cast for the several offices shall be elected, provided, however, that no more than one person residing in a particular component district may be elected to serve as a member of a board of cooperative educational services at one time unless the number of seats on such board exceeds the number of component districts or unless an unrepresented district declines to make a nomination, provided further that a person nominated by a special act school district, a central high school district or a component of a central high school district shall be deemed a resident of the nominating district only for this purpose. Where more than one position is to be filled by such election and there is a variance in the length of the terms for which such offices are to be filled as authorized by this subdivision, or one or more persons are to be elected for a full term or terms and one or more persons are to be elected for the unexpired portion of a term or terms, or both, the candidate receiving the greatest number of votes shall be entitled to the longest term and candidates receiving the next highest number of votes, to the several offices in decreasing order of the length of such terms or unexpired portions of such terms. Each component school district shall mail or deliver its completed ballot to the clerk of the board of cooperative educational services no later than one business day after the election.

d. In the event that more eligible persons than the number remaining to be elected receive an equal number of votes sufficient that fewer persons receiving such number of votes would be elected, the president of the board of cooperative educational services shall call a run-off election to be conducted in accordance with the provisions of paragraph c of this subdivision and to be held on a date within twenty days of the initial vote. The only persons who shall be deemed nominated for such run-off election shall be the candidates who have received such equal number of votes. In the event that equal numbers of votes are received by eligible candidates for offices with a variance in the length of the term of office but the number of votes received by such candidates is sufficient to elect each of the candidates to the board of cooperative educational services, the candidates receiving such equal number of votes shall draw lots to determine who of them shall fill each such office.

e. Notwithstanding any other provision of this subdivision to the contrary, in the event a component school district will be transferred to a new supervisory district as of July first next succeeding the date designated for the annual election of the board of cooperative educational services, and such component district, as of April fifteenth of the current year, does not have a resident who is a member of the board of cooperative educational services of the supervisory district of which it is a component in the current year, such component district shall be eligible to nominate candidates and vote in the annual board election of the boards of cooperative educational services to which the component district will be transferred, as if such transfer had already occurred.

f. In the event of a vacancy in the membership of a board of cooperative educational services, such board of cooperative educational services may fill such vacancy by appointment, provided that notification be provided to all component boards of such vacancy and that the component boards are given ten days to provide any comments and/or objections to fill the vacancy by appointment, and the person so appointed shall hold office until the next annual election of the board of cooperative educational services.

2-b. Where the commissioner of education has established or hereafter establishes a board of cooperative educational services for the purpose of carrying out a program of shared educational services in the schools of two or more supervisory districts, the commissioner may by order designate the number of members of such board which shall not be less than five nor more than fifteen, or may by order increase the number of members of such board to a maximum of fifteen or decrease the number of members to a minimum of five. Except for elections conducted pursuant to subdivision two-a of this section, and the adoption of a public resolution regarding the approval or disapproval of the tentative administrative budget pursuant to subparagraph five of paragraph b of subdivision four of this section, component districts having more than five board of education members shall be limited to five votes on any matters relating to the district superintendency or board of cooperative educational services.

Boards of education and school trustees, shall elect the members of such board of cooperative educational services pursuant to subdivision two-a of this section. A full term shall be three years to serve from July first next following election. It shall be the duty of such meeting by order of such meeting to divide into a sufficient number of classes the terms of the members of the board of cooperative educational services so that as nearly as possible an equal number of members shall be elected to the board each year. Notwithstanding any other provision of this subdivision, upon the decrease of the full term of members from five to three years, the board of cooperative educational services shall direct that one or more members be elected for a term of one, two or four years in order to assure, as nearly as possible, that an equal number of members will be elected to the board each year. Members of boards of cooperative educational services shall be reimbursed for necessary expenses for attending meetings of such board. Where the board of cooperative educational services comprises two or more supervisory districts, the district superintendents, together with the president of the board of cooperative educational services, shall act as an executive committee.

3. The boards of cooperative educational services in any two or more supervisory districts may cooperate in the provision of any of the services authorized by subdivision four of this section. In such cases, the district superintendents of the respective supervisory districts shall serve as an executive committee to carry out the decision of the boards of cooperative educational services in their respective districts. Agreements may be made by such boards arranging for such cooperative services on such terms and conditions as may be agreed upon and providing the method of allocation of the cost thereof. Such agreements may be made for such period as may be approved by the commissioner but not to exceed ten years. The terms of such agreement shall be binding upon such boards and their component districts for the period specified in such agreement.

4. The board of cooperative educational services shall have the power and duty to:

a. (1) Appoint a district superintendent of schools in the manner provided in section twenty-two hundred four of this chapter, and in its discretion to provide for the payment of supplementary salary to the district superintendent of schools by the supervisory district. The term of any employment contract or agreement between a district superintendent and the board of cooperative educational services that is entered into or amended on or after the effective date of this subparagraph shall not exceed three years. Copies of employment contracts and amendments to such contracts entered into pursuant to this paragraph shall be filed with the commissioner within five days of execution.

(2) Notwithstanding any inconsistent provision of law in no event shall the total salary including amounts paid pursuant to section twenty-two hundred nine of this chapter for district superintendents for each school year through the two thousand two--two thousand three school year exceed ninety-eight percent of that earned by the commissioner for state fiscal year nineteen hundred ninety-two--ninety-three, and in no event shall such total salary for a district superintendent for the two thousand three--two thousand four school year or any subsequent school year exceed: (i) one hundred six percent of the salary cap applicable in the preceding school year, or (ii) ninety-eight percent of that earned by the commissioner in the two thousand three--two thousand four state fiscal year, whichever is less. In no event shall any district superintendent be permitted to accumulate vacation or sick leave credits in excess of the vacation and sick leave credits managerial/confidential employees of the state are permitted to accumulate pursuant to regulations promulgated by the state civil service commission, nor may any district superintendent at the time of separation from service be compensated for accrued and unused vacation credits or sick leave, or use accrued and unused sick leave for retirement service credit or to pay for health insurance in retirement, at a rate in excess of the rate permitted to managerial/confidential employees of the state pursuant to regulations of the state civil service commission. In addition to the payment of supplementary salary, a board of cooperative educational services may provide for the payment of all or a portion of the cost of insurance benefits for the district superintendent of schools, including but not limited to health insurance, disability insurance, life insurance or any other form of insurance benefit made available to managerial/confidential employees of the state; provided that any such payments for whole life, split dollar or other life insurance policies having a cash value shall be included in the total salary of the district superintendent for purposes of this subparagraph, and provided further that any payments for the employee contribution, co-pay or uncovered medical expenses under a health insurance plan also shall be included in the total salary of the district superintendent. Notwithstanding any other provision of law, payments for such insurance benefits may be based on the district superintendent's total salary or the amount of his or her supplementary salary only. Any payments for transportation or travel expenses in excess of actual, documented expenses incurred in the performance of duties for the board of cooperative educational services or the state, and any other lump sum payment not specifically excluded from total salary pursuant to this subparagraph, shall be included in the total salary of the district superintendent for purposes of this subparagraph. Nothing herein shall prohibit a district superintendent from waiving any rights provided for in an existing contract or agreement as hereafter prohibited in favor of revised compensation or benefit provisions as permitted herein. In no event shall the terms of the district superintendent's contract, including any provisions relating to an increase in salary, compensation or other benefits, be contingent upon the terms of any contract or collective bargaining agreement between the board of cooperative educational services and its teachers or other employees. The commissioner may adopt regulations for the purpose of implementing the provisions of this paragraph.

(3) Notwithstanding any provision of law to the contrary, any employee of a board of cooperative educational services who is appointed as the district superintendent of schools shall vacate his or her prior position with the board of cooperative educational services upon appointment as district superintendent, and no district superintendent shall have a contract of employment with the board of cooperative educational services other than a contract entered pursuant to this paragraph.

b. (1) Prepare, prior to the annual meeting of members of the boards of education and school trustees, held as provided in paragraph o of this subdivision, a tentative budget of expenditures for the program costs, a tentative budget for capital costs, and a tentative budget for the administration costs of the board of cooperative educational services. Such budgets shall include the proposed budget for the upcoming school year, the previous school year's actual costs and the current school year's projected costs for each object of expenditure. Such program, capital and administrative budgets shall be separately delineated in accordance with the definition of program, capital and administrative costs which shall be promulgated by the commissioner after consultation with school district officials and the director of the budget. Personal service costs for each budget shall include the number of full-time equivalent positions funded and total salary and, except as noted herein, fringe benefit costs for such positions by program. Each program budget shall also include the local and statewide unit costs of such programs and services proposed for the upcoming school year, such actual unit costs for the previous school year, and the current school year's projected unit costs, all established in accordance with paragraph d of this subdivision. The capital budget shall include facility construction and lease expenditures authorized pursuant to paragraphs p, t and u of this subdivision, payments for the repayment of indebtedness related to capital projects, payments for the acquisition or construction of facilities, sites or additions, provided that such budget shall contain a rental, operations and maintenance section that will include base rent costs, total rent costs, operations and maintenance charges, cost per square foot for each facility rented or leased by such board of cooperative educational services, and any and all expenditures associated with custodial salaries and benefits, service contracts, supplies, utilities, maintenance and repairs for such facilities, and that such budget shall include the annual debt service and total debt for all facilities financed by bonds or notes of the component districts, annual rental and lease payments and total rental and lease costs for all facilities rented by such board; such capital budget shall also include expenditures resulting from court judgments and orders from administrative bodies or officers, and, to the extent a board's administrative budget has been adopted, one-time costs incurred in the first year in which an employee retires. The administrative budget shall include, but need not be limited to, office and central administrative expenses, traveling expenses and salaries and benefits of supervisors and administrative personnel necessary to carry out the central administrative duties of the supervisory district, any and all expenditures associated with the board, the office of district superintendent, general administration, central support services, planning, and all other administrative activities. Such administrative budget shall also specify the amount of supplementary salary and benefits, if any, which the board determines should be paid to the district superintendent of schools and the board shall append to such budget a detailed statement of the total compensation to be paid the district superintendent of schools by the board, including a delineation of the salary, annualized cost of benefits and any in-kind or other form of remuneration to be paid, plus, commencing with the presentation of the budget for the nineteen hundred ninety-seven--ninety-eight school year, a list of items of expense eligible for reimbursement on expense accounts in the ensuing school year and a statement of the amount of expenses paid to the district superintendent of schools in the prior year for purposes of carrying out his or her official duties.

(2) The board of cooperative educational services shall provide copies of such tentative budgets and attachments to the trustees or board of education of each component school district of the board of cooperative educational services at least ten days prior to the annual meeting held pursuant to paragraph o of this subdivision. Such trustees or boards of education shall make such budgets available to the residents of their respective school districts upon request.

(3) The board of cooperative educational services shall comply with any reasonable requests for additional information not contained in such budgets which may be requested prior to the annual meeting held pursuant to paragraph o of this subdivision.

(4) The board of cooperative educational services shall give public notice of the annual meeting held pursuant to paragraph o of this subdivision by publishing a notice once each week within the two weeks preceding the annual meeting held as provided in paragraph o of this subdivision, the first publication to be at least fourteen days before such meeting, in two newspapers if there be two, or in one newspaper if there shall be but one, having general circulation within the board of cooperative educational services. If no newspaper shall have general circulation therein, said notice shall be posted in at least twenty of the most public places in the board of cooperative educational services at least fourteen days before such meeting. Such notice shall state that the tentative budgets will be presented by the board of cooperative educational services to the trustees or board of education of each component school district of the board of cooperative educational services in attendance at such meeting. Such notice shall also include a summary of the tentative administrative, capital and program budgets in a form prescribed by the commissioner. The summary of the administrative budget shall include, but shall not be limited to, the salary and benefits of supervisors and administrative personnel of the board of cooperative educational services and the total compensation payable to the district superintendent of schools. Such notice shall also indicate when a copy of the tentative budgets will be available for inspection by the public during regular business hours at one or more locations specified in the notice.

(5) The trustees or board of education of each component school district of the board of cooperative educational services shall adopt a public resolution which shall approve or disapprove such tentative administrative budget at a regular or special meeting to be held within the component district on the date designated pursuant to subdivision two-a of this section as the date for election of members of the board of cooperative educational services, or in the case of the board of education of a central high school district on the regular business day next following such designated date.

If the resolutions adopted by the trustees or boards of education of a majority of the component school districts of the board of cooperative educational services actually voting approve the tentative administrative budget, the board of cooperative educational services may adopt the tentative administrative budget without modification. If a majority of the component school districts actually voting fail to adopt resolutions approving such tentative administrative budget, or if the number of component school districts approving the budget equals the number of school districts disapproving the budget, the board of cooperative educational services shall prepare and adopt a contingency administrative budget which shall not exceed the amount of the administrative budget of the board of cooperative educational services for the previous school year except to accommodate expenditure increases attributable to supplemental retirement allowances payable pursuant to section five hundred thirty-two of this chapter and section seventy-eight of the retirement and social security law.

(6) Notwithstanding any other provision of this section, any component school district which will be transferred to a new supervisory district as of July first next succeeding the date designated for the vote on the tentative administrative budget shall vote on the administrative budget of the board of cooperative educational services to which it will be transferred, as if such transfer had already occurred. Where the commissioner has issued an order for the merger of two or more supervisory districts to take effect on July first, in the school year immediately preceding the merger, the boards of cooperative educational services to be merged shall jointly prepare a program, administrative and capital budget for the merged board of cooperative educational services and shall jointly conduct a vote on the tentative administrative budget of the merged board of cooperative educational services in accordance with this paragraph as if the merger was already in effect. In the event such a merger does not take effect on July first, the commissioner shall be authorized to order the boards of cooperative educational services to be merged to develop program, administrative and capital budgets and conduct a vote on administrative budgets in the manner prescribed by this section on dates other than those specified in this section.

(7) Each component school district shall transmit the resolution either approving or disapproving the board of cooperative educational services' tentative administrative budget no later than one business day after the adoption of such resolution. The board of cooperative educational services shall, no later than the fifteenth day of May, adopt the final program, capital and administrative budgets for the ensuing year. Except as provided in paragraph d of this subdivision, subparagraph (a) of paragraph p of this subdivision, and subdivision one of section nineteen hundred fifty-one of this article, such administrative and capital budgets, when so adopted, after deducting state aid applicable thereto, shall be a charge against all of the component school districts in the supervisory district and each component school district's proportionate share shall be determined by the board of cooperative educational services according to weighted average daily attendance or according to true valuation or according to resident public school district enrollment as defined in paragraph n of subdivision one of section thirty-six hundred two of this chapter except that only one method shall be applied among the component districts of a board of cooperative educational services in any year, unless otherwise provided by law. In a merged supervisory district in the county of Suffolk each component school district's proportionate share of such administrative and capital budgets may be determined according to weighted average daily attendance, according to true valuation, or according to using the weighted average daily attendance for a certain percentage of the cost and true valuation for a certain percentage of administrative and capital costs. Such costs, in a merged supervisory district in the county of Suffolk, apportioned by using weighted average daily attendance and true valuation shall be subject to adjustment by the board of cooperative educational services in a manner that will minimize the annual change in costs for the greatest number of component districts. Such percentages shall be established by the board of cooperative educational services upon the approval of the component districts subject to the final approval of the commissioner. It is further provided that such administrative budget approved by the board shall be subject to review by the commissioner to determine: (i) the level of administrative savings achieved by the merger and (ii) if such administrative savings equals or exceeds the level identified by the merger planning task force appointed by the district superintendent. If the board of cooperative educational services determines to change the method of apportioning administrative costs and capital expenses from that followed in the previous year, such determination may be made only if the board of cooperative educational services has conducted a hearing at a regular or special meeting of such board which all members of boards of education and school trustees have been invited to attend, such hearing to be held at least thirty days prior to the annual meeting of members of boards of education and school trustees. In the Putnam/North Westchester board of cooperative educational services, each component district's proportionate share of such administrative and capital budgets may also be determined by using the weighted average daily attendance for a certain percentage and the true valuation for a certain percentage. Such percentages shall be applied according to clause (i) of this subparagraph.

(i) The three methods of apportionment of administrative and capital expenses are as follows: (1) in accordance with the ratio which the component school district's total full or true valuation in effect at the time of the adoption of the budget bears to the total true or full valuation of all of the component school districts within the board of cooperative educational services, (2) by dividing the total amount of such administrative and capital expenses by the total weighted average daily attendance of pupils residing in all component school districts contained within the board of cooperative educational services and attending a public school and multiplying by the weighted average daily attendance of such resident pupils in each of the component school districts, or (3) by dividing the total amount of such administrative and capital expenses by the total resident public school district enrollment of all component school districts contained within the board of cooperative educational services and multiplying by the resident public school district enrollment of the component school districts. In addition, in a merged supervisory district in the county of Suffolk, where a combination of the first and second methods could be applied as provided in the opening paragraph of this subparagraph may be utilized. In the Putnam/North Westchester board of cooperative educational services, where a combination of the first and second methods is utilized, the percentages shall be used as follows: for the two thousand five-two thousand six school year, ninety percent using true valuation and ten percent using the weighted average daily attendance; for the two thousand six-two thousand seven school year, eighty percent using true valuation and twenty percent using the weighted average daily attendance; for the two thousand seven-two thousand eight school year, seventy percent using true valuation and thirty percent using the weighted average daily attendance; for the two thousand eight-two thousand nine school year, sixty percent using true valuation and forty percent using the weighted average daily attendance; and for the two thousand nine-two thousand ten school year and any school year thereafter, fifty percent using true valuation and fifty percent using the weighted average daily attendance.

(ii) If the board of cooperative educational services chooses to apportion administrative costs and capital expenses according to full or true valuation, special school districts authorized to receive state aid in accordance with chapter five hundred sixty-six of the laws of nineteen hundred sixty-seven, as amended, shall have their full value for purposes of this section computed by multiplying the resident weighted average daily attendance by the state average full valuation per pupil as established by the commissioner for the year in which the budget is adopted. The school authorities of each component school district shall add such amount to the budget of such component districts and shall pay such amount to the treasurer of the board of cooperative educational services and shall be paid out by the treasurer upon the orders of the board of cooperative educational services issued and executed in pursuance of a resolution of said board.

c. Make or cause to be made surveys to determine the need for cooperative educational services in the supervisory district and present the findings of their surveys to local school authorities. Each board of cooperative educational services shall prepare long range program plans, including special education and career education program plans, to meet the projected need for such cooperative educational services in the supervisory district for the next five years as may be specified by the commissioner, and shall keep on file and make available for public inspection and review by the commissioner such plans and thereafter annual revisions of such plans on or before the first day of December of each year, provided that such plans may be incorporated into a board of cooperative educational services district-wide comprehensive plan.

d. (1) Aidable shared services. At the request of component school districts, and with the approval of the commissioner, provide any of the following services on a cooperative basis: school nurse teacher, attendance supervisor, supervisor of teachers, dental hygienist, psychologist, teachers of art, music, physical education, career education subjects, guidance counsellors, operation of special classes for students with disabilities, as such term is defined in article eighty-nine of this chapter; pupil and financial accounting service by means of mechanical equipment; maintenance and operation of cafeteria or restaurant service for the use of pupils and teachers while at school, and such other services as the commissioner may approve. Such cafeteria or restaurant service may be used by the community for school related functions and activities and to furnish meals to the elderly residents of the district, sixty years of age or older. Utilization by elderly residents or school related groups shall be subject to the approval of the board of education. Charges shall be sufficient to bear the direct cost of preparation and serving of such meals, exclusive of any other available reimbursements.

* (2) Certain services prohibited. Commencing with the nineteen hundred ninety-seven--ninety-eight school year, the commissioner shall not be authorized to approve as an aidable shared service pursuant to this subdivision any cooperative maintenance services or municipal services, including but not limited to, lawn mowing services and heating, ventilation or air conditioning repair or maintenance or trash collection, or any other municipal services as defined by the commissioner. On and after the effective date of this paragraph, the commissioner shall not approve, as an aidable shared service, any new cooperative maintenance or municipal services for the nineteen hundred ninety-six--ninety-seven school year, provided that the commissioner may approve the continuation of such services for one year if provided in the nineteen hundred ninety-five--ninety-six school year. No service provided to an out-of-state school district pursuant to subparagraph ten of paragraph h of this subdivision shall be eligible for aid.

* NB Effective until July 1, 2019

* (2) Certain services prohibited. Commencing with the nineteen hundred ninety-seven--ninety-eight school year, the commissioner shall not be authorized to approve as an aidable shared service pursuant to this subdivision any cooperative maintenance services or municipal services, including but not limited to, lawn mowing services and heating, ventilation or air conditioning repair or maintenance or trash collection, or any other municipal services as defined by the commissioner. On and after the effective date of this paragraph, the commissioner shall not approve, as an aidable shared service, any new cooperative maintenance or municipal services for the nineteen hundred ninety-six--ninety-seven school year, provided that the commissioner may approve the continuation of such services for one year if provided in the nineteen hundred ninety-five--ninety-six school year.

* NB Effective July 1, 2019

(2-a) Cost effectiveness of instructional and non-instructional technology. Notwithstanding any other provision of this section to the contrary, expenditures incurred pursuant to purchase and/or installation contracts entered into on or after January fifteenth, two thousand, for the following categories of instructional and non-instructional technology purchase and installation:

(i) computer equipment,

(ii) conduits,

(iii) wiring,

(iv) powering and testing of hardware installations,

(v) all costs associated with lease or purchase of local or wide area network hardware located on district property, and

(vi) incidental costs for original purchase and installation of hardware, including installation of basic operating systems software required for hardware testing, shall not be considered an aidable shared service unless the component school district is able to demonstrate that such shared service would be more cost-effective than would otherwise be possible if such services were to be purchased without the involvement of a board of cooperative educational services. Any aid that may be payable for such shared service pursuant to subdivision five of this section shall be excluded in the demonstration and determination of cost-effectiveness and cost savings pursuant to this subdivision. The commissioner shall issue guidelines to advise component school districts in their determination of cost-effectiveness. Notwithstanding any other provision of law, if a component school district determines that any instructional and non-instructional technology purchase and installation from the board of cooperative educational services are not cost effective, as determined pursuant to this paragraph, the commissioner shall, upon request, assist the school district to enter into a cooperative service agreement (CO-SER) with another BOCES, which is cost effective in the provision of such technology purchases and installations.

(3) Requests for shared services; operating plan; required notice. Requests for such shared services shall be filed by component school districts with the board of cooperative educational services not later than the first day of February of each year, provided that such requests shall not be binding upon the component school district. The board of cooperative educational services shall submit its proposed annual operating plan for the ensuing school year to the department for approval not later than the fifteenth day of February of each year. Such board shall, through its executive officer, notify each component school district on or before the tenth day of March concerning the services which have been approved by the commissioner to be made available for the ensuing school year. Such notice shall set forth the local uniform cost of each such service, based on (i) anticipated participation in the ensuing school year, or (ii) participation in the current year, or (iii) a two or three year average including participation in the current year, which unit cost shall be the same for all participating component districts and shall be based upon a uniform methodology approved annually by at least three-quarters of the participating component school districts after consultation by local school officials with their respective boards; provided, however, such unit cost shall be subject to final adjustment for programs for students with disabilities based on actual participation in accordance with regulations of the commissioner. Notwithstanding the determination of the local uniform unit cost methodology selected in accordance with this paragraph, each board of cooperative education services shall annually report to the commissioner the budgeted unit cost and, when available, the actual unit cost of such programs and services, in accordance with both the local uniform unit cost methodology and a statewide uniform unit cost methodology prescribed by the commissioner by regulation, where the budgeted statewide unit cost shall be based on the anticipated participation in the ensuing year and the actual statewide unit cost shall be based on actual participation through the end of each year.

(4) Contracts for shared services; allocation of costs. Each component school district shall on or before the first day of May following such notification notify the board of cooperative educational services of its intention to participate or not to participate in such shared services and the specific services which such district elects to utilize. Each participating component school district shall be required to pay the board of cooperative educational services for the cost of the services set forth in such notification, except for adjustments caused by subsequent unanticipated changes in the district's enrollment. The board of cooperative educational services shall enter into contracts with its component school districts for such requested services. A copy of each executed contract for such purpose shall be filed with the commissioner by the board of cooperative educational services on or prior to the first day of August of each year. Notwithstanding the provisions of paragraph b of this subdivision, any component school district which does not elect to participate in any such specific cooperative services authorized under this paragraph shall not be required to pay any share of the moneys provided in the budget as salaries of teachers or other personnel employed in providing such service, for equipment and supplies for such service or for transportation of pupils to and from the place where such service is maintained. Provided, further, that a board of cooperative educational services may allocate the cost of such services to component school districts in accordance with terms agreed upon between such board and three-quarters of the boards of education and trustees of local school districts participating in the service.

(5) Operating plan and budget; unanticipated shared services. The board of cooperative educational services shall submit to the commissioner on or before the first day of June an operating plan and budget based upon the request for services which it has received from its component school districts. Such submission shall include the budgeted unit cost of programs and services based on both the local and the statewide uniform unit cost methodologies for each program and service offered by the board of cooperative educational services. A board of cooperative educational services which receives requests for unanticipated shared services subsequent to the adoption of its budget shall submit an amended operating plan including such additional shared services to the commissioner, together with a statement from the chief school administrator of each school district which has requested such services indicating the availability of funds in the budget of the school district to pay for such district's share of the cost of such additional services. Such amended plan shall be submitted in the manner and form prescribed by regulations of the commissioner. The board of cooperative educational services shall allocate the cost of providing such additional shared services among the component school districts which have requested such services, and shall contract with the component school districts for such services. A copy of each contract for this purpose shall be filed by the board of cooperative educational services with the commissioner not more than thirty days from its execution. An annual program report and evaluation for each school year as prescribed by the commissioner, shall be submitted by the board of cooperative educational services to the commissioner on or before the first day of September following such school year.

e. Upon the recommendation of the district superintendent, employ such administrative assistants, teachers, supervisors, clerical help and other personnel as may be necessary to carry out its program.

f. Receive all reimbursements from public funds on account of the cooperative educational services performed under its jurisdiction, and allocate the costs of cooperative educational activities and shared services including administrative and clerical costs against the component school districts and receive and disburse the same, and to apportion surpluses and assessments for services on the basis of participation to those components and to those school districts outside the board of cooperative educational services contracting for such programs, and to apportion surpluses and assessments for administrative expenses to all component districts. All such apportionments shall be made annually.

g. Borrow money in anticipation of revenue due the board of cooperative educational services.

h. (1) Arrange cooperative educational services with and if necessary make contracts covering same with other public agencies for shared services and to produce educational television materials and programs, and to own or lease television facilities and to enter into appropriate contracts concerning the same.

(2) To enter into contracts with the United States of America, the State of New York, any school district, community college, public institution of higher education, independent institution of higher education eligible for aid under section sixty-four hundred one of this chapter, public libraries, or public agency in relation to the program of the board of cooperative educational services, and any such school district, community college, institution of higher education, or public agency is hereby authorized and empowered to do and perform any and all acts necessary or convenient in relation to the performance of any such contracts.

(3) To enter into contracts with school districts which are component districts in the board of cooperative educational services for the education by such component school district or districts of children who reside within the board of cooperative educational services in the program of the board of cooperative educational services, and for all purposes of this chapter in such event such children shall be deemed attending classes maintained by the board of cooperative educational services. School districts are hereby authorized and empowered to do and perform any and all acts necessary or convenient in relation to the performance of any such contracts.

(4) To enter into contracts with nonpublic schools to provide data processing services for pupil personnel records and other administrative records of the nonpublic schools and the processing of fingerprints utilized in criminal history record checks for those nonpublic schools that elect to require such criminal history record checks pursuant to paragraph (a) of subdivision thirty of section three hundred five of this chapter.

(5) To enter into contracts with the United States of America, the state of New York, any community college, agricultural and technical college or other public agency for the purpose of providing career education programs to such agencies. Any such proposed contract shall be subject to the review and approval of the commissioner, who may only approve such proposed contract when, in his opinion, such contract will result in a more economical utilization of existing career and career education resources than would be achieved were such contract not approved. The commissioner shall issue a finding in writing in making all determinations pursuant to this article.

(6) To enter into contracts with not-for-profit corporations to participate in federal programs relating to career training and experience. Any such proposed contract shall be subject to review and approval of the commissioner, who may approve such proposed contract only when in his opinion such contract will result in increased or improved career opportunities. The commissioner shall issue a finding in writing in making all determinations pursuant to this subparagraph.

(7) To enter into contracts with the state of New York, any community college, agricultural and technical college, or public agency for the purpose of providing electronic data processing services to such agencies. Any such proposed contract shall be subject to the review and approval of the commissioner, who may only approve such proposed contract when, in his opinion, such contract will not disrupt the level of services provided to component school districts and will result in a more economical utilization of existing board of cooperative educational services computer facilities. The commissioner shall issue a finding in writing in making all determinations pursuant to this subparagraph.

* (8) To enter into contracts with the commissioner of the office of children and family services pursuant to subdivision six-a of section thirty-two hundred two of this chapter to provide to such office, for the benefit of youth in its custody, any special education programs, related services, career and technical education services and music, art and foreign language programs provided by the board of cooperative educational services to component school districts. Any such proposed contract shall be subject to the review and approval of the commissioner to determine that it is an approved cooperative educational service. Services provided pursuant to such contracts shall be provided at cost, and the board of cooperative educational services shall not be authorized to charge any costs incurred in providing such services to its component school districts.

* NB Repealed June 30, 2018

* (9) To enter into contracts with the commissioner of the office of mental health, to provide special education, related services and any alternative education programs approved by the commissioner pursuant to regulations promulgated under section one hundred twelve of this chapter where the board of cooperative educational services provides alternative education programs to component school districts, in accordance with subdivision six-b of section thirty-two hundred two of this chapter to patients hospitalized in hospitals operated by the office of mental health who are between the ages of five and twenty-one who have not received a high school diploma. Any such proposed contract shall be subject to the review by the commissioner and his or her determination that it is an approved cooperative educational service. Services provided pursuant to such contracts shall be provided at cost and approved by the commissioner of the office of mental health and the director of the division of the budget, and the board of cooperative educational services shall not be authorized to charge any costs incurred in providing such services to its component school districts.

* NB Repealed June 30, 2018

* (10) To enter into contracts of no more than five years and subject to the sunset date of this subparagraph, with out-of-state school districts for special education and/or career and technical education services or for the use of existing products that demonstrate how to map the common core standards to assessments and/or provide access to existing webinars or online courses relating to implementation of the common core standards and/or for providing professional development to educators. Any contract shall be approved by the commissioner, the board of cooperative educational services and the district superintendent of schools, provided such services are made available to any school district within the supervisory district and that the requirements of this subparagraph are met. Contracts must be executed by the board of cooperative educational services and the trustees or boards of education of such out-of-state school districts and shall only authorize out-of-state students to participate in an instructional program if such services are available to all eligible students in New York state schools in the component districts and the number of participating out-of-state students only comprises up to five percent of the total number of the total enrolled students in the instructional program at the board of cooperative educational services and that the board of cooperative educational services spends no more than thirty percent of its employees' time on services to out-of-state districts pursuant to this subparagraph. To be approved by the commissioner, the contract and any business plan, shall demonstrate that any services provided to out-of-state schools pursuant to this subparagraph shall not result in any additional costs being imposed on component school districts and that any payments received by the board of cooperative educational services for services provided in this subparagraph that exceed any cost to the board of cooperative educational services for providing such services shall be applied to reduce the costs of aidable shared services allocated to component school districts pursuant to paragraph d of this subdivision and shall also be applied to reduce the approved cost of services pursuant to subdivision five of this section. Services provided by a board of cooperative educational services to component districts at the time of approval of a contract under this paragraph shall not be reduced or eliminated solely due to a board of cooperative educational services' performance of services to out-of-state districts pursuant to this paragraph.

* NB Repealed July 1, 2019

(11) To enter into contracts with individual public libraries or public library systems for the purpose of providing high-speed telecommunications services including, but not limited to, high-speed internet services. Any such proposed contract shall be subject to the review and approval of the commissioner, who may only approve such proposed contract when, in such commissioner's opinion, such contract: (a) will result in a more economical utilization of existing boards of cooperative educational services high-speed telecommunications services or resources than would be achieved were such contract not approved; (b) will not disrupt the level of services to component school districts; and (c) will result in a more economical utilization of existing library resources. The commissioner shall issue a finding, in writing, making any determination pursuant to this subparagraph. Such services to public libraries and library systems shall be provided at cost and shall not be eligible for aid pursuant to subdivision five of this section.

i. Make such reports as are required by the commissioner of education.

j. Appoint one of its members as president, one of its members or another qualified voter in a district within the supervisory district as clerk and another qualified voter in a district within the supervisory district as treasurer. The duties of the clerk and treasurer shall be the same as those established by statute and regulations of the commissioner of education for clerks and treasurers of union free school districts.

k. Designate a depositary within the territorial limits of any component district for the deposit of money in the manner provided by section ten of the general municipal law. The receipt, deposit, investment and disbursement of moneys, and all procedures relating thereto, including, but not limited to the requirements for signatures, the appointment of a claims auditor to approve claims for purchases, and the optional use of claim forms, and the establishment of an internal audit function, shall be subject to the laws relating to union free school districts.

m. At the request of officials of school districts, created by legislative act, within the territory of a board of cooperative educational services, provide services as outlined in paragraph d of this subdivision. For such districts, there shall be apportioned from state funds to the board of cooperative educational services a sum equal to one-half the total cost of the approved services provided to such school district.

n. In those counties where taxes other than those on real property are applied to school purposes, the tax rate shall be deemed to be that which would result if such taxes had not been applied to school purposes.

o. A meeting of members of the boards of education and school trustees of the component districts shall be held during the month of April on or before the fifteenth day of April, on a date and at a place and hour designated by the president of the board of cooperative educational services. The tentative administrative capital and program budgets of the board of cooperative educational services shall be available for inspection of the boards of education and school trustees at such meeting. Notice of the date, time and place of such meeting shall be given to each of the members of the boards of education and trustees and to the clerk of each of the component school districts by mail addressed to the last known address of such persons at least fourteen days prior to the meeting.

p. * (a) To rent suitable land, classrooms, offices or buildings upon or in which to maintain and conduct such cooperative educational services and administrative offices for a period not to exceed ten years for leases entered into with public entities and twenty years for leases entered into with non-public entities and to improve, alter, equip and furnish such land, classrooms, offices or buildings in a suitable manner for such purposes, provided that: (1) before executing any lease, the board shall adopt a resolution determining that such agreement is in the best financial interests of the supervisory district and stating the basis of that determination; (2) the rental payment shall not be more than the fair market value as determined by the board and provided to the commissioner; (3) The board discloses any conflict of interest pursuant to subparagraph (c) of this paragraph, or any other potential or perceived conflict of interest, to the commissioner, and in the event of a conflict of interest or a potential or perceived conflict of interest, provides detailed documentation to the commissioner demonstrating that the cost of the lease is not more than fair market value; and (4) upon the consent of the commissioner, renewal of such lease may be made for a period of up to ten years. Nothing contained herein shall prevent the board from entering into a lease agreement which provides for the cancellation of the same by such board upon: (i) a substantial increase or decrease in pupil enrollment; or (ii) a substantial change in the needs and requirements of a board of cooperative educational services with respect to facilities; or (iii) any other change which substantially affects the needs or requirements of a board of cooperative educational services or the community in which it is located. No lease or other contract for the occupancy of such land, classrooms, offices or buildings shall be enforceable against the board of cooperative educational services unless and until the same shall have been approved in writing by the commissioner. In the case of a lease longer than ten years, the commissioner's written approval must include a finding that the proposed lease complies with all requirements of this paragraph and would be more cost-effective than a lease of ten years or fewer.

* NB Effective until July 1, 2019

* (a) To rent suitable land, classrooms, offices or buildings upon or in which to maintain and conduct such cooperative educational services and administrative offices for a period not to exceed ten years and to improve, alter, equip and furnish such land, classrooms, offices or buildings in a suitable manner for such purposes (1) before executing any lease, the board shall adopt a resolution determining that such agreement is in the best financial interests of the supervisory district and stating the basis of that determination; (2) the rental payment shall not be more than the fair market value as determined by the board; and (3) upon the consent of the commissioner, renewal of such lease may be made for a period of up to ten years. Nothing contained herein shall prevent the board from entering into a lease agreement which provides for the cancellation of the same by such board upon: (i) a substantial increase or decrease in pupil enrollment; or (ii) a substantial change in the needs and requirements of a board of cooperative educational services with respect to facilities; or (iii) any other change which substantially affects the needs or requirements of a board of cooperative educational services or the community in which it is located. No lease or other contract for the occupancy of such land, classrooms, offices or buildings shall be enforceable against the board of cooperative educational services unless and until the same shall have been approved in writing by the commissioner.

* NB Effective July 1, 2019

(b) To lease unneeded facilities to public or private agencies, individuals, partnerships, or corporations, with the approval of the commissioner of education, and for a term not to exceed five years, which shall be renewable with the approval of the commissioner of education.

* (c) if any member of the board of education of the board of cooperative educational services, officer or employee of the board of cooperative educational services has a financial interest, either direct or indirect, in any lease to which the board of cooperative educational services is, or is to be, a party, such interest shall be disclosed to the board of education of such board of cooperative educational services in writing and shall be set forth in the minutes of the board of education of the board of cooperative educational services. The member, officer or employee having such interest shall not participate in any action by the board of cooperative educational services with respect to such lease.

* NB Repealed July 1, 2019

q. To provide transportation for pupils to and from classes maintained by such board of cooperative educational services at the request of one or more school districts. School districts and boards of cooperative educational services are authorized to enter into contracts with one or more school districts, private contractors, and one or more boards of cooperative educational services and any municipal corporation and authority to provide such transportation. Boards of cooperative educational services may operate joint or regional transportation systems for the transportation authorized by articles seventy-three and eighty-nine of this chapter. Such transporation, except when provided by a political subdivision or a board of cooperative educational services, shall be subject to the requirements of subdivision fourteen of section three hundred five of the education law.

r. With the approval of the district superintendent of schools and of the commissioner of education to furnish any of the educational services provided for in this section or any other section of law which authorizes such board to provide services to school districts outside of the supervisory district, upon such terms as may be agreed upon pursuant to contracts executed by such board of cooperative educational services and the trustees or boards of education of such school districts.

s. Provide workmen's compensation coverage as provided in the workmen's compensation law for all teachers and other employees for injuries incurred in actual performance of duty.

t. When authorized by the qualified voters of the board, to purchase or otherwise acquire buildings, sites or additions thereto, to purchase or otherwise acquire real property for any lawful purpose and to construct buildings thereon.

u. To purchase necessary furniture, equipment, implements, apparatus and supplies.

v. To accept gifts of real and personal property.

w. To furnish any of the services provided for in this section or any other section of law which authorizes such board to provide services to school districts outside of the board of cooperative educational services, with the approval of the commissioner of education and of the district superintendent of schools or superintendents of schools having jurisdiction of such school districts for a period of not to exceed five years, upon such terms as may be agreed upon pursuant to contracts executed by the board of cooperative educational services and the trustees or boards of education of such school districts.

x. To sell, when authorized by the qualified voters of the board of cooperative educational services, any real property the title of which is vested in the board of cooperative educational services and buildings thereon and appurtenances or any part thereof at such price and upon such terms as shall be prescribed in such resolution; also, when so authorized, to exchange real property belonging to the board of cooperative educational services for the purpose of improving or changing school sites. The proceeds of such sale shall be applied as provided by the resolution authorizing such sale.

* y. To enter into agreements for the lease of personal property. Before executing any such agreement, the board shall adopt a resolution determining that such agreement is in the best financial interests of the board of cooperative educational services, which resolution shall state the basis for that determination. Such agreements shall be subject to the bidding requirements of the general municipal law. No agreement for the lease of personal property may be made for a term in excess of five years, beginning with the time of receipt of possession of the subject of the lease.

* NB There are 2 par. y's

* y. Notwithstanding any other provision of this section and with the consent of the commissioner, the board of cooperative educational services of the county of Oswego may enter into contracts with the county of Oswego to provide transportation for handicapped children in the county of Oswego to and from any facility or institution for educating handicapped children within or without such county.

* NB There are 2 par. y's

z. To furnish, with the approval of the commissioner of education, for an amount not less than the cost thereof, any of the instructional support services provided to component school districts, including but not limited to audio-visual materials and related media services, curricular materials, in-service education programs and pupil personnel services for the diagnosis of handicapping conditions, to any nonpublic, not-for-profit elementary or secondary school in the state of New York which provides the instruction required by section thirty-two hundred four and article seventeen of this chapter, and which is chartered by the regents or registered with or subject to examination and inspection by the state education department.

aa. Notwithstanding any other provision of law, a board of cooperative educational services may, with the prior written approval of the commissioner, contract to accept from a leasing company which has qualified as lowest bidder pursuant to the provisions of the general municipal law a sum sufficient to purchase data processing equipment from the manufacturer thereof, pay such sum to the manufacturer of said equipment, receive the equipment and title thereto and convey the same to the leasing company with a simultaneous lease of the equipment from such leasing company to the board of cooperative educational services for a specified period of years. Before any such agreement shall be executed, the board of cooperative educational services shall adopt a resolution determining that such agreement is in the best financial interest of the board. Such lease may be renewed for a further specified period of years with the prior approval of the commissioner of education.

bb. Boards of cooperative educational services may provide academic and other programs and services in the school year on a cooperative basis, including summer programs and services. (1) Requests to provide such programs and services shall be filed annually with the commissioner for approval.

(2) The commissioner may approve such programs and services only if they (a) are requested by two or more component school districts; (b) will provide additional opportunities for pupils; (c) will be expected to result in a cost savings to the two or more component school districts requesting the programs and services; (d) will provide greater opportunity for pupils, including those with handicapping conditions, to earn credit for academic subjects and (e) will insure a greater or more appropriate use of facilities by boards of cooperative educational services.

(3) Such programs and services may include, but shall not be limited to (a) expansion of itinerant teaching services in advanced academic subject courses; (b) academic course offerings at regular board of cooperative educational services centers or at leased sites during the school year or summer school periods, as requested by component districts; (c) block scheduling to enable students to attend classes at a board of cooperative educational services center for an entire school day; (d) satellite offerings of specific concentrations or specializations sponsored by boards of cooperative educational services at local schools, with cross-contracting for services; (e) expanded use of interactive television and other technologies to offer academic courses on site or at component school districts; and (f) programs of academic intervention services approved by the commissioner designed to fulfill the academic intervention services requirement imposed by the regulations of the commissioner, provided that in approving such programs and services for the two thousand--two thousand one school year or thereafter, the commissioner shall assure that the program or service results in a cost savings to all participating districts, disregarding any aid pursuant to subdivision five of this section.

(4) Such programs or services if approved by the commissioner, shall be eligible for aid pursuant to subdivision five of this section.

(5) A teacher whose position in a school district is abolished as the result of a takeover of an academic program by a board or boards of cooperative educational services shall be accorded the rights provided by section thirty hundred fourteen-a of this chapter.

(6) To implement a program or service approved under this paragraph, a school district may transport pupils to the site of a board of cooperative educational services program in those cases where a pupil otherwise would be entitled to transportation but for the fact that the program is at the board of cooperative educational services and not at a school of the district. Under these circumstances, for those purposes of article seventy-three of this chapter, the board of cooperative educational services site shall be considered a school.

cc. Upon approval by a vote of the board of cooperative educational services, establish and maintain a program of reserves not to exceed three per centum of the annual budget of the district to cover property loss and liability claims. Separate funds shall be established for property losses and for liability claims, and the separate identity of each such fund shall be maintained whether its assets consist of cash or investments or both. The money in such funds shall be deposited and secured in the manner provided by section ten of the general municipal law. The moneys so deposited shall be accounted for separate and apart from all other funds of the district, in the same manner as provided in subdivision ten of section six-c of the general municipal law. The moneys in such funds may be invested in the manner provided by section eleven of the general municipal law. Any interest earned or capital gain realized on the money so deposited shall accrue and become part of such funds. Such reserve funds shall not be reduced to amounts less than the total of the amounts estimated to be necessary to cover incurred but unsettled claims or suits including expenses in connection therewith other than by payments for losses for which such reserve amounts were established, except that such board may authorize use of such funds other than amounts allocated for unsettled claims or suits including expenses in connection therewith to pay premiums for insurance policies purchased to insure subsequent losses in areas previously self-insured, in the event of dissolution of the self-insurance plan.

dd. Provide for activities and services pertaining to the arts at the request of one or more school districts. Such activities and services shall be eligible for aid and shall include, but not be limited to, programs with, and performances by, artists or organizations approved by the commissioner of education. Boards of cooperative educational services are authorized to enter into contracts with one or more school districts, or boards of cooperative educational services.

ee. Upon approval by a vote of the board of cooperative educational services and of the boards of education of a majority of the school districts participating in the instructional program of such board, establish a career education instructional equipment reserve fund for the replacement and purchase of advanced technology equipment used in instructional programs conducted by the board of cooperative educational services. Subject to a limitation imposed by regulation of the commissioner on the amount of money which may be maintained in equipment reserve funds established pursuant to this paragraph, moneys for such funds shall be obtained by including depreciation expenses for the career education instructional equipment used in providing instructional services on a cooperative basis in the computation of the cost of such services pursuant to paragraph d of this subdivision. Proceeds from the sale of career education instructional equipment used in the instructional programs of the board and any income earned on money deposited in a reserve fund shall become part of such fund. The moneys in such funds shall be deposited and secured in the manner provided by section ten of the general municipal law. The moneys so deposited shall be accounted for separate and apart from all other funds of the district, in the same manner as provided in subdivision ten of section six-c of the general municipal law. The moneys in such funds may be invested by the board of cooperative educational services in the manner provided by section eleven of the general municipal law. In the event a career education instructional equipment reserve fund is liquidated, the moneys in such fund shall be allocated to the school districts participating in the instructional programs of the board of cooperative educational services in proportion to the value of the contributions to the fund made by the participating districts. The commissioner may promulgate regulations pertaining, but not limited, to the amount of money to be retained in such reserve funds, the types of equipment for which depreciation expenses may be charged and for which expenditures may be made from the reserve fund, and required documentation of transactions relating to such funds.

ff. In its discretion, to purchase insurance against personal injuries incurred by an authorized participant in a school volunteer program, including but not limited to, those authorized participants who assist on school buses, school sponsored transportation to and from school, or on school sponsored field trips or any other school sponsored activity; provided, however, that the injuries were incurred while the authorized participant was functioning either within the scope of his or her authorized volunteer duties or under the direction of the board of education, trustee, or board of cooperative educational services, or both.

gg. Notwithstanding any other provision of law, a board of cooperative educational services may provide training for employment to adults on a space available basis, with consideration given to occupations and industries in demand, and establish reduced adult tuition rates for such training. For the purposes of this section, training for employment for adults shall be offered through state approved sequences or parts thereof of secondary career education instruction. Adults may participate in such instruction and be awarded certificates of completion, but they may not earn credit based on their participation towards a high school diploma. Pursuant to section forty-six hundred two of this chapter, a board of cooperative educational services may establish such reduced rates for participation of adults provided that participation is limited to assigned instructional staff and currently used facilities in scheduled secondary career education programs, and provided further that such rates may not be less than fifty percent of the tuition rates charged to school districts for the participation of secondary students in the same programs, unless waived by the commissioner based on application of the board of cooperative educational services. This participation of adults at reduced tuition rates shall be in accordance with terms agreed upon by the board of cooperative educational services and the component school districts receiving such services but in no case shall such rates result in extraordinary costs assigned to such component school districts. Boards of cooperative educational services which provide such training to adults shall submit to the commissioner annually a report which shall include but not be limited to the number of adults served, referral source, training sequences or parts thereof taken by adult participants, the tuition rates charged to them, and the gross revenues realized therefrom. For the purpose of this paragraph, "adult" shall mean any person under the age of twenty-one who has received a high school diploma or any person twenty-one years of age or older, whether or not they have received a high school diploma.

hh. Provide for activities and services pertaining to environmental education at the request of more than one school district. Such activities and services each of which shall not exceed three weeks duration to be eligible for aid and shall include programs with and performances by individuals or organizations with special skills essential to the activity or service, but not appropriate to full time boards of cooperative educational services staff. Boards of cooperative educational services are authorized to enter into contracts with individuals, public agencies, and not-for-profit corporations to carry out the provisions of this paragraph, subject to the approval of the commissioner.

ii. Enter into agreements with one or more financing agencies to provide for the acceptance by such board of credit cards as a means of payment of course fees or tuition when required for instructional programs offered by such board of cooperative educational services. Any such agreement shall govern the terms and conditions upon which a credit card proffered as a means of payment of such fees or tuition shall be accepted or declined and the manner in and conditions upon which the financing agency shall pay to such board the amount of such fees or tuition paid by means of a credit card pursuant to such agreement. Any such agreement may provide for the payment by such board to such financing agency of fees for the services provided by such financing agency. For purposes of this paragraph, the following terms shall have the following meanings:

(1) "Credit card" means any credit card, credit plate, charge plate, courtesy card, debit card or other identification card or device issued by a person to another person which may be used to obtain a cash advance or a loan or credit or to purchase a lease property or services on the credit of the person issuing the credit card or a person who has agreed with the issuer to pay obligations arising from the use of a credit card issued to another person.

(2) "Financing agency" means any agency defined as such in subdivision eighteen of section four hundred one of the personal property law;

(3) "Person" means an individual, partnership, corporation or any other legal or commercial entity.

jj. To contract to furnish any of the services provided for in this section to component school districts of the board of cooperative educational services, with the approval of the commissioner, for a period not to exceed five years, upon such terms as may be agreed upon pursuant to such contracts executed by the board of cooperative educational services and the trustees or boards of education of such school districts, provided that any such contract entered into, extended or amended on or after July first, nineteen hundred ninety-six shall be consistent with the requirements of paragraph d of this subdivision and subdivision one of section nineteen hundred fifty-one of this article regarding the allocation of costs to component school districts based upon the local uniform unit cost of each such service.

kk. For the nineteen hundred ninety-seven--ninety-eight school year and thereafter, the board of cooperative educational services (BOCES) shall prepare a BOCES report card, pursuant to regulations of the commissioner, and shall make it publicly available by transmitting it to local newspapers of general circulation, appending it to copies of the proposed administrative budget made publicly available as required by law, making it available for distribution at the annual meeting, and otherwise disseminating it as required by the commissioner. Such report card shall include measures of the academic performance of the board of cooperative educational services, on a school by school or program by program basis, and measures of the fiscal performance of the supervisory district, as prescribed by the commissioner. Pursuant to regulations of the commissioner, the report card shall also compare these measures to statewide averages for all boards of cooperative educational services. Such report card shall include any information required by the commissioner.

* ll. a. Shall require, for purposes of a criminal history record check, the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this paragraph shall be promptly submitted to the commissioner for purposes of clearance for employment.

b. Upon the recommendation of the district superintendent, the board may conditionally appoint a prospective employee. A request for conditional clearance shall be forwarded to the commissioner along with the prospective employee's fingerprints, as required by paragraph a of this subdivision. Such appointment shall not commence until notification by the commissioner that the prospective employee has been conditionally cleared for employment and shall terminate forty-five days after such notification of conditional clearance or when the prospective employer is notified of a determination by the commissioner to grant or deny clearance, whichever occurs earlier, and may not be extended or renewed unless the commissioner issues a new conditional clearance after finding that there was good cause for failing to obtain clearance within such period, provided that if clearance is granted, the appointment shall continue and the conditional status shall be removed. Prior to commencement of such conditional appointment, the prospective employer shall obtain a signed statement for conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction outside the state.

c. Upon the recommendation of the district superintendent, the board may make an emergency conditional appointment when an unforeseen emergency vacancy has occurred. When such appointment is made, the process for conditional appointment pursuant to paragraph b of this subdivision must also be initiated. Emergency conditional appointment may commence prior to notification from the commissioner on conditional clearance but shall terminate twenty business days from the date such appointment commences or when the prospective employer is notified by the commissioner regarding conditional clearance, whichever occurs earlier, provided that if conditional clearance is granted, the appointment shall continue as a conditional appointment. Prior to the commencement of such appointment, the prospective employer must obtain a signed statement for emergency conditional appointment from the prospective employee, indicating whether, to the best of his or her knowledge, he or she has a pending criminal charge or criminal conviction in any jurisdiction. An unforeseen emergency vacancy shall be defined as: (i) a vacancy that occurred less than ten business days before the start of any school session, including summer school, or during any school session, including summer school, without sufficient notice to allow for clearance or conditional clearance; (ii) when no other qualified person is available to fill the vacancy temporarily; and (iii) when emergency conditional appointment is necessary to maintain services which the district is legally required to provide or services necessary to protect the health, education or safety of students or staff. The provisions of subparagraph (i) of this paragraph shall not apply if the board finds that the district has been unable to fill the vacancy despite good faith efforts to fill such vacancy in a manner which would have allowed sufficient time for clearance or conditional clearance.

d. Shall develop a policy for the safety of the children who have contact with an employee holding conditional appointment or emergency conditional appointment.

* NB Effective until July 1, 2017

* ll. Shall require, for purposes of a criminal history record check, the fingerprinting of all prospective employees pursuant to section three thousand thirty-five of this chapter, who do not hold valid clearance pursuant to such section or pursuant to section three thousand four-b of this chapter or section five hundred nine-cc or twelve hundred twenty-nine-d of the vehicle and traffic law. Prior to initiating the fingerprinting process, the prospective employer shall furnish the applicant with the form described in paragraph (c) of subdivision thirty of section three hundred five of this chapter and shall obtain the applicant's consent to the criminal history records search. Every set of fingerprints taken pursuant to this paragraph shall be promptly submitted to the commissioner for purposes of clearance for employment.

* NB Effective July 1, 2017

mm. Shall upon commencement and termination of employment of an employee by the board, provide the commissioner with the name of and position held by such employee.

nn. Notwithstanding any other provision of this section and with the consent of the commissioner, the Madison-Oneida board of cooperative educational services may enter into a contract or contracts not to exceed a total period of two years with the Madison Cortland ARC to provide transportation maintenance and repair services on buses owned and operated by the Madison Cortland ARC. The Madison-Oneida board of cooperative educational services shall not charge any portion of costs incurred pursuant to this paragraph to its component school districts.

4-a. The board of cooperative educational services shall develop a plan to ensure that all instructional materials to be used in the programs of the board of cooperative educational services are available in a usable alternative format for each student with a disability, as defined in section forty-four hundred one of this chapter, and for each student who is a qualified individual with a disability as defined in the rehabilitation act of nineteen hundred ninety-three (29 U.S.C. 701) as amended, in accordance with his or her educational needs and course selection, at the same time as such instructional materials are available to non-disabled students. As part of such plan, the board of cooperative educational services shall amend its procurement policies to give a preference in the purchase of instructional materials to vendors who agree to provide materials in alternative formats. For purposes of this subdivision, "alternative format" shall mean any medium or format for the presentation of instructional materials, other than a traditional print textbook, that is needed as an accommodation for a disabled student enrolled in a program of the board of cooperative educational services, including but not limited to Braille, large print, open and closed captioned, audio, or an electronic file in an approved format, as defined in the regulations of the commissioner. When an electronic file is provided, the plan shall specify how the format will be accessed by students and/or how the district shall convert to an accessible format. Such plan shall identify the needs of students enrolled in a program of the board of cooperative educational services for alternative format materials. Such plan shall also specify ordering timelines to ensure that alternative format materials are available at the same time as regular format materials. Such plans shall include procedures to address the need to obtain materials in alternative format without delay for disabled students who enroll in a program of a board of cooperative educational services during the school year.

5. a. Upon application by a board of cooperative educational services, there shall be apportioned and paid from state funds to each board of cooperative educational services an amount which shall be the product of the approved cost of services actually incurred during the base year multiplied by the sharing ratio for cooperative educational services aid which shall equal the greater of: (i) an amount equal to one minus the quotient expressed as a decimal to three places without rounding of eight mills divided by the tax rate of the local district computed upon the actual valuation of taxable property, as determined pursuant to subdivision one of section thirty-six hundred two of this chapter and notwithstanding section three thousand six hundred three, expressed in mills to the nearest tenth as determined by the commissioner, provided, however, that where services are provided to a school district which is included within a central high school district or to a central high school district, such amount shall equal one minus the quotient expressed as a decimal to three places without rounding of three mills divided by the tax rates, expressed in mills to the nearest tenth, of such districts, as determined by the commissioner or (ii) the aid ratio of each school district for the current year, which shall be such component school district's board of cooperative educational services aid ratio and which shall be not less than thirty-six percent converted to decimals and shall be not more than ninety percent converted to decimals. For the purposes of this paragraph, the tax rate of the local district computed upon the actual valuation of taxable property shall be the sum of the amount of tax raised by the school district plus any payments in lieu of taxes received by the school district pursuant to section four hundred eighty-five of the real property tax law, divided by the actual valuation of the school district, provided, however that the tax rate for a central high school district shall be the sum of the amount of tax raised by the common and union free school districts included within the central high school district for the support of the central high school district plus any payments in lieu of taxes received for the support of the central high school district pursuant to section four hundred eighty-five of the real property tax law, divided by the actual valuation of the central high school district. The tax rate for each common or union free school district which is included within a central high school district shall be the sum of the amount raised for the support of such common or union free school district plus any payments in lieu of taxes received for the support of the school district pursuant to section four hundred eighty-five of the real property tax law, exclusive of the amount raised for the central high school district, divided by the actual valuation of such common or union free school district.

b. The cost of services herein referred to shall be the amount allocated to each component school district by the board of cooperative educational services to defray expenses of such board, including approved expenses from the testing of potable water systems of occupied school buildings under the board's jurisdiction as required pursuant to section eleven hundred ten of the public health law, except that that part of the salary paid any teacher, supervisor or other employee of the board of cooperative educational services which is in excess of thirty thousand dollars shall not be such an approved expense, and except also that administrative and clerical expenses shall not exceed ten percent of the total expenses for purposes of this computation. Any gifts, donations or interest earned by the board of cooperative educational services or on behalf of the board of cooperative educational services by the dormitory authority or any other source shall not be deducted in determining the cost of services allocated to each component school district. Any payments made to a component school district by the board of cooperative educational services pursuant to subdivision eleven of section six-p of the general municipal law attributable to an approved cost of service computed pursuant to this subdivision shall be deducted from the cost of services allocated to such component school district. The expense of transportation provided by the board of cooperative educational services pursuant to paragraph q of subdivision four of this section shall be eligible for aid apportioned pursuant to subdivision seven of section thirty-six hundred two of this chapter and no board of cooperative educational services transportation expense shall be an approved cost of services for the computation of aid under this subdivision. Transportation expense pursuant to paragraph q of subdivision four of this section shall be included in the computation of the ten percent limitation on administrative and clerical expenses.

c. The "tax rate" as herein referred to shall not include a special tax levied for debt service in an existing district of a central school district or a consolidated district.

d. Nothing in this act shall prevent school districts or boards of cooperative educational services with the approval of the commissioner of education from providing cooperative educational services for which no application for state aid is to be made.

e. Any aid apportioned in accordance with section two hundred thirteen of the education law to a board of cooperative educational services in connection with the production of educational television materials and programs, or the acquisition by purchase, lease or otherwise of television facilities or operational expenses in connection therewith shall not be utilized in connection with computing the apportionment to such board of cooperative educational services. Any aid apportioned or paid by the state to a board of cooperative educational services for experimental or special programs shall not be utilized in connection with computing the apportionment to such board of cooperative educational services.

f. The sum of the amounts determined for each component school district as the apportionment to the board of cooperative educational services pursuant to the provisions of this section shall not be less than the amount which would have been apportioned during the nineteen hundred sixty-seven--sixty-eight school year under the provisions of this subdivision as in effect on December thirty-first, nineteen hundred sixty-six to the board of cooperative educational services of which the district was a component member for which such apportionment was made, except that such minimum apportionment shall be reduced in any year in which the expenditures of the component district for board of cooperative educational purposes fall below the expenditure on which the nineteen hundred sixty-seven--sixty-eight apportionment to the board of cooperative educational services was based, such reduction to be made on a proportionate basis.

g. Any payment required by a board of cooperative educational services to the dormitory authority or any payment required by a board of cooperative educational services to acquire or construct a school facility of the board of cooperative educational services, and any payments for rental of facilities by a board of cooperative educational services shall, for the purposes of apportionment of public moneys to the board of cooperative educational services by the state of New York, be deemed to be an administrative or capital expense, as designated by the commissioner, but the entire amount of such payment shall be utilized in making such apportionment and the limitation of ten percent of the total expenses contained in this subdivision shall not be applicable. Any expense designated by the commissioner as a capital expense shall be included in the capital budget of the board of cooperative educational services and, except as otherwise provided in this paragraph, shall be aided in the same manner as an administrative expense. Any such payment shall not be considered part of the total expenses of the board for purposes of determining the administrative and clerical expenses not to exceed ten percent otherwise eligible for aid under this subdivision, and such payments shall be considered for the purpose of apportionment during the current school year such payment is made. The apportionment for such payments shall be determined by multiplying the amount of such payment allocated to each component school district in the board of cooperative educational services by the aid ratio, and shall be not more than ninety percent converted to decimals, of each such component computed pursuant to subdivision three of section thirty-six hundred two and used to apportion aid to that district in that current school year; provided, however, the apportionment for the construction, acquisition, reconstruction, rehabilitation, or improvement of board of cooperative educational services facilities, including payments to the dormitory authority and payments under any lease agreement, shall be based upon the cost of the board of cooperative educational services school facilities but not to exceed the cost allowance set forth in subdivision six of section thirty-six hundred two of the education law and payments for rental facilities shall be subject to the approval of the commissioner.

h. Each board of cooperative educational services receiving a payment pursuant to paragraph a of this subdivision and section thirty-six hundred nine-d of this chapter shall be required to set aside from such payment an amount not less than the amount of state aid received pursuant to paragraph a of this subdivision in the base year that was attributable to cooperative services agreements (CO-SERs) for career education, as determined by the commissioner, and shall be required to use such amount to support career education programs in the current year.

5-a. Financial assistance for school districts first joining a board of cooperative educational services (BOCES). a. Eligibility. Any school district first joining a BOCES on or after July first, nineteen hundred ninety-five and prior to July second, nineteen hundred ninety-seven shall be eligible to apply to the commissioner for financial assistance pursuant to the provisions of this subdivision and subdivision five of this section.

b. Financial assistance. Financial assistance shall mean an interest free loan available upon application in the current year which shall not exceed the product of (i) the applicable percent defined in paragraph c of this subdivision and (ii) the sum of the local share and any repayment due for the prior year loan. Such local share shall equal the positive remainder resulting when aid payable on behalf of the district in the current year pursuant to subdivision five of this section is subtracted from the district's BOCES expenses which are or would be aidable in the current year or the next year pursuant to such subdivision five. The annual application for such a loan shall be in a form prescribed by the commissioner and shall accompany the submission of the final set of state aid forms required of the BOCES each year and shall be certified by the district superintendent of the BOCES. The amount of the loan in any year shall be determined by the commissioner and the payment and repayment of the loan shall be in accordance with the provisions of paragraph d of this subdivision.

c. Applicable percent. The applicable percent shall be determined by the number of years that an eligible district has been a component district of a BOCES. In the first year, such percent shall be equal to the district's BOCES and building aid ratio for aid payable in the first year in which the district joins the BOCES, each year thereafter, such percent shall be reduced by ten percent until such percent would drop below ten percent at which time it shall be deemed to be zero.

d. Payment and repayment. Notwithstanding any inconsistent provisions of section thirty-six hundred nine-a of this chapter, the loan amounts determined by the commissioner pursuant to paragraph b of this subdivision shall be paid to each eligible school district on or before June fifteenth, commencing with the first year of eligibility, but only to the extent that the repayment of the base year loan has been secured. Notwithstanding any inconsistent provision of law, the state comptroller shall deduct the amount of any base year loan from any monies due such school district in March of the current year. Should the amount of any monies due such school district in March be insufficient to repay the total amount of the base year loan to the school district, the state comptroller shall deduct any balance due the state from any other monies payable to such district. Should the total amount of monies due to or on behalf of such school district be insufficient to repay the total amount of the base year loan determined in paragraph b of this subdivision, such school district shall make a direct payment to the state before March first of the current year and such payment shall be credited to the general fund local assistance account of the department.

6. The board of cooperative educational services is hereby created a body corporate. All property which is now vested in, or shall hereafter be transferred to the board of cooperative educational services, shall be held by them as a corporation.

7. In the event that two or more entire supervisory districts for which boards of cooperative educational services have been established shall become a single supervisory district by the redistricting of supervisory districts pursuant to section twenty-two hundred one of this chapter, the boards of cooperative educational services theretofore established shall nevertheless remain in existence until August first next following such redistricting for the purpose of carrying out the programs for the current school year. For all other purposes, from and after the effective date of such redistricting such boards of cooperative educational services shall constitute a single board of cooperative educational services for the supervisory district as then constituted in the same manner as though such board had been established for such supervisory district pursuant to subdivision one of this section, and shall have all of the powers and duties of such boards under this chapter. The members of such boards shall continue to serve until the expiration of the terms of office for which they were elected. No election shall be held to fill vacancies on such board as the terms of members expire until such date as the terms of sufficient members have expired to cause the membership of such board to be not less than five nor more than fifteen, such number to be determined at the annual meeting of the trustees and members of boards of education of such supervisory district held in the month of April following such redistricting. Thereafter members of such board shall be elected annually to fill vacancies occurring by expiration of term. Notwithstanding any other provision of law, a board of cooperative educational services may fill a vacancy on such board at the annual board election immediately following such annual meeting and may accept nominations pursuant to subdivision two-a of this section in anticipation that one or more vacancies will exist once such annual meeting so establishes the number of the membership of the board, provided that the election ballot shall state that nominations have been accepted in anticipation of possible vacancies and that the clerk of the board of cooperative educational services will advise the component boards in writing of the actual number of vacant offices to be filled at the election, if any, no later than one business day after the annual meeting. Should such a supervisory district for which a board of cooperative educational services has been established be divided by the commissioner in the redistricting thereof, on August first next following such redistricting, after paying all outstanding obligations of such board, any balance of funds remaining in the treasury of such board shall be allocated to the credit of the component school districts in accordance with the ratio which the proportion of the cost allocated to each component school district bears to the total cost of services of such board of cooperative educational services during the last full school year of its operation. In the event that a board of cooperative educational services shall have been established for the supervisory district of which such component district is then a part, the amount of such balance allocated to such district shall be paid to the board of cooperative educational services established for such supervisory district and any member of the board of cooperative educational services for such divided district who resides in the territory so transferred shall on and after the date of such redistricting become a member of the board of cooperative educational services of the supervisory district to which the school district in which he or she resides has been transferred and shall serve as such member until the expiration of the term of office for which he or she was elected. In the event that there is no board of cooperative educational services for any component district the amount of such balance allocated to such district shall be paid to the treasurer of such district. In such event the state aid authorized by subdivision five of this section for the last year of operation of such board of cooperative educational services shall be distributed to the component school districts in the amounts which would have accrued to such board of cooperative educational services by reason of their participation.

8. Notwithstanding any other provision of this chapter, with the approval of the commissioner of education, at the request of boards of education of union free school districts having a population of four thousand five hundred or more and employing a superintendent of schools, where such school districts lie within towns included in the supervisory district or supervisory districts comprising the territory served by a board of cooperative educational services, such union free school districts may upon the consent of the board of cooperative educational services be included as component districts for the purposes of this section and shall have all of the rights and obligations of such component districts under this section. Notwithstanding any other provision of this chapter, and with the consent of the commissioner, likewise, at the request of the board of education of any city school district, having a population of less than one hundred twenty-five thousand inhabitants, such city school district may, upon the consent of the board of cooperative educational services, be included as a component district for the purpose of this section and shall have all the rights and obligations of such component districts under this section.

8-a. Notwithstanding any other provision of this section and with the consent of the commissioner, the city school district of the city of Syracuse may, upon consent of the board of cooperative educational services for the sole supervisory district for Onondaga and Madison counties, be included as a component district for the sole purpose of operating a combined program and/or constructing a combined facility for the trainable mentally retarded children in the city of Syracuse and the county of Onondaga. Such city school district shall add an amount to its budget and levy, collect and pay the same to such board of cooperative educational services to defray the proportional expenses of constructing and operating such facility for such children. Such city school district shall not be liable for payment of administrative expenses as provided for in paragraph b of subdivision four of this section nor shall such city school district be eligible for the payment of state aid under this section except such city school district shall receive state aid based on its proportionate share of building expenses related to this program as determined by the commissioner.

Such city school district shall continue to receive aid under subdivision five of section thirty-six hundred two for the attendance of children in this program.

8-b. Notwithstanding any other provisions of this section and with the consent of the commissioner, city school districts of cities in excess of one hundred twenty-five thousand inhabitants but less than one million inhabitants, upon consent of the board of cooperative educational services approved by the commissioner may be included as a component district of such board of cooperative educational services for the sole purpose of purchasing student information system services consistent with standards established by the commissioner from such board of cooperative educational services. Each such city school district shall add an amount to its budget and shall levy, collect and pay the costs of such program to such board of cooperative educational services to defray their portion of the expenses of such a program. Such city school district shall not be liable for payment of administrative expenses as provided for in paragraph b of subdivision four of this section nor shall such city school district be eligible for payment of state aid under this section.

8-c. Notwithstanding any other provision of this section, any school district not a component of the board of cooperative educational services of the supervisory district serving its geographic area, including a city school district in a city having a population in excess of one hundred twenty-five thousand inhabitants, upon consent of the board of cooperative educational services and with the approval of the commissioner, may be treated in the same manner as a component school district of the board of cooperative educational services of the supervisory district serving its geographic area, or an adjoining board of cooperative educational services in the case of a city school district in a city having one million inhabitants or more, for the sole purpose of purchasing instructional support services, as defined by the commissioner. Each such school district shall add an amount to its budget and shall levy, collect and pay the costs of such program to such board of cooperative educational services to defray its portion of the expenses of such program, including a charge for administration not to exceed the restricted indirect cost rate, provided that the board of cooperative educational services shall not charge any portion of the administrative costs incurred pursuant to this subdivision to its component school districts. Such school districts shall not be liable for payment of administrative expenses as provided for in paragraph b of subdivision four of this section and subdivision one of section nineteen hundred fifty-one of this article. In the case of city school districts in a city with a population in excess of one hundred twenty-five thousand inhabitants, such participation shall be in addition to the participation authorized by subdivisions eight-a and eight-b of this section. In the case of a city school district in a city with a population of one hundred twenty-five thousand inhabitants or more, in lieu of participation as a component district of an adjoining board of cooperative educational services, the city school district may opt to provide such support services as shared services directly or in collaboration with one or more institutions of higher education. The approved costs of such services shall be eligible for state aid in accordance with the provisions of subdivision twenty of section thirty-six hundred two of this chapter, and shall not be eligible for aid pursuant to subdivision five of this section.

9. No person shall be eligible to be elected to the office of member of a board of cooperative educational services who is an employee of a school district in the supervisory district.

9-a. No person shall be eligible to hold the office of member of a board of cooperative educational services who does not reside within the boundaries of a component school district of any such board.

10. Notwithstanding any other provisions of this chapter or of any other general or special law to the contrary, if and when two or more supervisory districts shall be combined into a new supervisory district pursuant to the provisions of section twenty-two hundred one of this chapter, as a result of which the boards of cooperative educational services for such supervisory districts shall become a single board of cooperative educational services for such redistricted supervisory district, such single board of cooperative educational services for such redistricted supervisory district shall, in such case, allocate the appropriate amounts of payments required to be made to the dormitory authority for rental of facilities or otherwise to the school districts contained, respectively, in such former boards of cooperative educational services for such supervisory districts, as if such boards continued to exist in law for the sole purpose of making such payments.

11. With the approval of the commissioner, one or more boards of cooperative educational services and one or more school districts may enter into an agreement or agreements to provide for sharing costs of construction of or leases for facilities acquired for the purpose of housing services to be provided by a board or boards of cooperative educational services for provision of which services such facilities are constructed or leased, provided, however that no new agreements for the sharing of costs of construction or leases of facilities may be entered into pursuant to this subdivision on or after July first, two thousand three. No such agreement may be for a longer term than is required to retire any obligations issued by one or more of the parties to such agreement for the purpose of acquiring such facilities, or to pay the dormitory authority in full for the acquisition of such facilities.

13. a. A board of cooperative educational services and the component school districts of such board of cooperative educational services may enter into an agreement providing for the acquisition from the dormitory authority of facilities designed to house services to be provided by such board of cooperative educational services and for the sharing of the cost of such acquisition. Such agreement in addition to providing for all other matters deemed necessary and proper shall (i) set forth the cost of such acquisition which shall be the amount certified by the dormitory authority as sufficient to pay the principal of, the redemption premium, if any, and interest to the earliest of either the maturity date or the next redemption date on all obligations of the dormitory authority issued in relation to providing such facilities, including all incidental expenses in relation thereto, and (ii) provide for an allocation and apportionment of the cost of such acquisition among the component school districts on such equitable basis as the parties thereto shall determine and agree, and the proportion of the total cost to be provided by each such district in accordance with such allocation and apportionment. In those cases where construction of such facilities shall not have been completed, the amount so certified by the dormitory authority shall include the amount estimated to be necessary by the dormitory authority to complete such construction by it acting for and on behalf of such board of cooperative educational services; provided, however, that such agreement shall provide that such board shall pay to the dormitory authority any additional amounts thereafter determined and certified by the dormitory authority to be necessary in order to complete the construction of such facilities. Existing contracts awarded by the dormitory authority for the construction of such facilities shall not be modified, nor shall any work not covered thereby be authorized, without the prior consent of an officer of such board authorized to so act by a resolution of such board. Such agreement shall be executed by all the component school districts of such board of cooperative educational services whose allocation of administrative expenses would include a portion of the amounts required to be paid the dormitory authority for the rental of such facilities.

b. The acquisition of such facilities is hereby declared and determined to be a school district purpose and an object or purpose for which each such component school district is hereby authorized to expend money and contract indebtedness. The period of probable usefulness of such object or purpose is hereby determined to be thirty years. Each such component school district is hereby authorized to finance its share of the cost of the acquisition of such facilities together with costs incidental to such financing, including, but not limited to legal fees, printing, engraving and publication of notices, either from any current funds legally available therefor, or by the issuance of obligations pursuant to the local finance law; provided, however, that (i) no approval of the voters of such component school district shall be required, (ii) the voting of a special tax or a tax to be collected in installments shall not be a condition precedent to the adoption of a bond resolution for such object or purpose, (iii) a majority vote of the entire voting strength of the board of education shall be sufficient for adoption of such a bond resolution, which bond resolution may be adopted at a regular meeting, or a special meeting of the board of education called on not less than twelve hours oral or written notice, which may be held either within or outside of such district, (iv) any such bond resolution shall take effect immediately and shall not be subject either to a mandatory or permissive referendum, and (v) no such bond resolution shall be adopted prior to the execution by the board of cooperative educational services and the component school districts of such board of cooperative educational services of the agreement required by paragraph a of this subdivision.

c. Nothing herein contained shall be construed to permit any school district in a city (as defined in paragraph two-b of section 2.00 of the local finance law) to contract indebtedness for such object or purpose in excess of the limitation prescribed by paragraph b of section 104.00 of such law, without a compliance with the provisions of paragraph c thereof. A school district, other than a school district in a city, may issue bonds or bond anticipation notes for such object or purpose in excess of the limitation prescribed by paragraph d of such section 104.00, without complying with the requirements of subparagraphs one through three of such paragraph. Notwithstanding any other provision of law to the contrary, a special act school district, as defined in subdivision eight of section four thousand one of this chapter, shall not be deemed a component school district of the board of cooperative educational services for purposes of this subdivision.

d. Upon certification by the dormitory authority of the receipt by it of the amount set forth in the agreement as the cost of the acquisition of such facilities, title thereto shall vest in the board of cooperative educational services without any further action or deed or conveyance, which title shall be held by the board of cooperative educational services for the benefit and on behalf of all the component school districts of such board executing such agreement.

e. The validity of any obligations issued by any school district in accordance with this subdivision shall not be affected or impaired by any omission, defect or irregularity in any previous acts or proceedings by the board of cooperative educational services, or by any of the component school districts of such board of cooperative educational services in relation to the authorization of such facilities or the construction and financing thereof by the dormitory authority.

f. State aid on account of the acquisition of such facilities shall be paid to each component school district based upon its respective debt service or share thereof paid pursuant to the agreement herein provided for, and upon its respective aid ratio.

g. Notwithstanding any provision of law, the dormitory authority, any board of cooperative educational services and any component school district thereof, are all hereby authorized and empowered to perform any and all acts and to enter into any and all agreements necessary or desirable to effectuate the purposes of this subdivision.

14. a. All provisions of this subdivision shall be applicable only if any agreement or agreements referred to herein shall be entered into by a board of cooperative educational services and all of the component school districts of the board of cooperative educational services. A board of cooperative educational services and the component school districts of such board of cooperative educational services may enter into an agreement providing for the acquisition or construction, including new construction, additions or reconstruction of facilities designed to house services to be provided by such board of cooperative educational services and for the sharing of the cost of such acquisition or construction. Such agreement in addition to providing for all other matters deemed necessary and proper shall (i) set forth the cost of such acquisition or construction and costs incidental thereto and (ii) provide for an allocation and apportionment of the costs of such acquisition or construction among the component school districts on such equitable basis as the parties thereto shall determine and agree, and the proportion of the total cost to be provided by each such district in accordance with such allocation and apportionment. Such agreement shall be executed by all the component school districts of such board of cooperative educational services and such board of cooperative educational services. Such agreement may provide that each component school district of such a board of cooperative educational services shall issue an agreed upon amount of its obligations in a total amount sufficient to acquire or construct such facilities, or that all component districts of such board shall together issue joint obligations pledging the full faith and credit for all component districts jointly and that each such district shall pay a specified share of annual debt service on such joint obligations in accordance with the provisions of article five-g of the general municipal law and applicable provisions of the local finance law.

b. The acquisition or construction of such facilities is hereby declared and determined to be a public purpose and a school district purpose and a specific object or purpose for which each such component school district is hereby authorized to expend money and contract indebtedness. The period of probable usefulness of such specific object or purpose is hereby determined to be thirty years. Each such component school district is hereby authorized to finance its share of the cost of the acquisition or construction of such facilities, together with costs incidental thereto, either from any current funds legally available therefor or by the issuance of obligations pursuant to the local finance law; provided, however, that (i) no approval of the voters of such component school district shall be required, (ii) the voting of a special tax or a tax to be collected in installments shall not be a condition precedent to the adoption of a bond resolution for such specific object or purpose, (iii) a majority vote of the entire voting strength of the board of education shall be sufficient for adoption of such a bond resolution, which bond resolution may be adopted at a regular meeting, or a special meeting of the board of education called on not less than twenty-four hours oral or written notice to the members of such board as provided in section sixteen hundred six of the education law, which meeting may be held either within or outside of such district, (iv) any such bond resolution shall take effect immediately and shall not be subject to either a mandatory or permissive referendum, and (v) no such bond resolution shall be adopted prior to the execution by the board of cooperative educational services and all of the component school districts of such board of cooperative educational services of the agreement required by paragraph a of this subdivision.

c. No further approval of the voters of such board of cooperative educational services or any component district thereof shall be required other than that required by paragraph t of subdivision four of this section.

d. Such agreement shall further provide that title to the facility shall vest in the board of cooperative educational services which title shall be held by the board of cooperative educational services for the benefit and on behalf of all the component school districts of such board executing such agreement.

e. Nothing herein contained shall be construed to permit any school district in a city (as defined in paragraph two-b of section 2.00 of the local finance law) to contract indebtedness for such specific object or purpose in excess of the limitation prescribed by paragraph b of section 104.00 of such law, without complying with the provisions of paragraph c thereof. A school district, other than a school district in a city, may not issue bonds or bond anticipation notes for such specific object or purpose in excess of the limitation prescribed by paragraph d of such section 104.00, without complying with the requirements of subparagraphs one through three of such paragraph. Notwithstanding any other provision of law to the contrary, a special act school district, as defined in subdivision eight of section four thousand one of this chapter, shall not be deemed a component school district of the board of cooperative educational services for purposes of this subdivision.

f. State aid on account of the acquisition or construction of such facilities shall be paid to each component school district based upon its respective debt service or share thereof paid pursuant to the agreement herein provided for, and upon its respective aid ratio. Any such computation of state aid shall further be based upon the cost of such acquisition, or construction, and including incidental costs, to the board of cooperative educational services but not to exceed the cost allowance set forth in subdivision six of section thirty-six hundred two of this chapter.

18. Accountability of personal property. On or before January first, nineteen hundred ninety-seven, each board of cooperative educational services shall develop and adopt a formal policy on personal property accountability, including the acquisition, sale and disposal of personal property. Such policy shall be approved by the commissioner consistent with regulations adopted for such purpose, which shall include but not be limited to (a) procedures for the acquisition of personal property both by purchase and by gift, (b) procedures for the periodic inventory of personal property, and (c) procedures for the sale of valuable personal property to the highest bidder, except however that vehicles received at no cost for use in an authorized welfare to work program may be transferred at no cost or at cost of repairs, where repairs have been made to the vehicle at the board of cooperative education services, to participants who have met all the program requirements. Each such board shall periodically review and update such policy, provided that any amendments of the policy shall be subject to approval of the commissioner.

19. Where the district has provided transportation to students enrolled in such district to a school sponsored field trip, extracurricular activity or any other similar event, it shall provide transportation back to either the point of departure or to the appropriate school in the district, unless the parent or legal guardian of a student participating in such event has provided the school district with written notice, consistent with district policy, authorizing an alternative form of return transportation for such student or unless intervening circumstances make such transportation impractical. In cases where intervening circumstances make transportation of a student back to the point of departure or to the appropriate school in the district impractical, a representative of the school district shall remain with the student until such student's parent or legal guardian has been (a) contacted and informed of the intervening circumstances which make such transportation impractical and (b) such student had been delivered to his or her parent or legal guardian.



1951 - Budget of board of cooperative educational services.

1951. Budget of board of cooperative educational services. 1. The final administrative and capital budgets of the board of cooperative educational services as adopted shall be a charge against all of the school districts contained in the board of cooperative educational services, provided, however, that any component school district which does not elect to participate in any specific educational service authorized to be furnished by the board of cooperative educational services shall not be required to pay any share of the moneys provided in the program budget as salaries of teachers or other personnel employed in providing such service, for equipment and supplies for such service or for transportation of pupils to and from the place where such service is maintained, provided, however, expenditures for the board of cooperative educational services program, including office and central administrative expenses, traveling expenses and salaries and benefits of supervisors and all other central administrative personnel necessary to carry out its program shall be deemed administrative expenses which shall be a charge upon all component school districts notwithstanding the fact that such a component school district elects to not participate in any specific program offered by the board of cooperative educational services. Each school district's proportionate share of administrative and capital expenses shall be determined in accordance with subparagraph seven of paragraph b of subdivision four of section nineteen hundred fifty of this article. The board shall allocate the cost of other services to participating component school districts in accordance with terms agreed upon between such board and the boards of education and trustees of each component school district using the local uniform unit cost of each such service, based on (i) anticipated participation in the ensuing school year, or (ii) participation in the current year, or (iii) a two or three year average including participation in the current year, which unit cost shall be the same for all participating component school districts and shall be computed in accordance with a uniform methodology approved annually by at least three-quarters of the participating component school districts after consultation by local school officials with their respective boards; provided, however, such unit cost shall be subject to final adjustment for programs for students with disabilities based on actual participation in accordance with regulations of the commissioner. The school authorities of each school district in the board of cooperative educational services shall add such amount to the budget of such school district and shall pay such amount to the treasurer of the board of cooperative educational services, and shall be paid out by the treasurer upon orders of the board issued and executed pursuant to the resolution of said board.

2. a. If the board of cooperative educational services determines to submit a proposition to authorize the purchase or acquisition of sites or additions thereto and real property and to construct buildings thereon and to purchase buildings and construct additions thereto, or to authorize the sale of any real property the title to which is vested in the board of cooperative educational services and buildings thereon and appurtenances or any part thereof, or to authorize the exchange of real property held by the board of cooperative educational services for the purpose of improving or changing school sites, to the qualified voters of the board of cooperative educational services, then the board shall call a meeting and submit to the qualified voters of the board of cooperative educational services such a proposition. The board shall cause a notice of such meeting to be given by public notice of the time and place of such meeting once in each week within the four weeks next preceding such meeting, the first publication to be at least twenty-five days before said meeting, in two newspapers if there shall be two, or in one newspaper if there shall be but one, having general circulation within the board of cooperative educational services, but if no newspaper shall then have general circulation therein, the said notice shall be posted in at least twenty of the most public places in said board of cooperative educational services twenty-five days before the time of such meeting. Such notice shall contain a statement of the proposition or propositions to be submitted at such meeting.

b. Such notice and all other notices and reports required to be published in newspapers under the provisions of this chapter shall be printed at the rates and for the fees prescribed in section eight thousand seven of the civil practice law and rules. In the event that the publishers of one or both of the newspapers having general circulation in such district shall refuse to print and publish the notices or reports at the rates and for the fees so prescribed, publication in such newspaper or newspapers so refusing may be omitted, in which case the notices or reports shall be posted as required by this section in lieu of such publication.

c. A person shall be entitled to vote at any meeting of the voters of the board of cooperative educational services who is:

(1) A citizen of the United States.

(2) Eighteen years of age.

(3) A resident within the board of cooperative educational services for a period of thirty days next preceding the meeting at which he offers to vote.

No person shall be deemed to be ineligible to vote at any such meeting, by reason of sex, who has the other qualifications required by this paragraph.

d. If a person offering to vote at any meeting of the voters of the board of cooperative educational services shall be challenged as unqualified by any legal voter of such board at such meeting, the chairman presiding at such meeting shall require the person so offering to make the following declaration: "I do declare and affirm that I am, and have been, for the thirty days last past, an actual resident of this board of cooperative educational services and that I am qualified to vote at this meeting." Every person making such declaration shall be permitted to vote on all questions proposed at such meeting; but if any person shall refuse to make such declaration his vote shall be rejected.

e. A person who shall wilfully make a false declaration of his right to vote at a meeting of the voters of a board of cooperative educational services after his right to vote thereat has been challenged, shall be deemed guilty of a misdemeanor. Any person not qualified to vote at such meeting, who shall vote thereat, shall thereby forfeit ten dollars, to be sued for by the supervisor for the benefit of the board.

f. In all propositions arising at said meeting, the vote thereon shall be by ballot.

* g. If the board of cooperative educational services shall so determine, voting machines, including lever voting machines, may be used for recording the vote at such meeting. Before any such machine is used at any such meeting, the inspectors of election shall examine it and see that all the counters are set at zero (000) and that the ballot labels are properly placed, and that the machine is in all respects in proper condition for use. The use of such machine shall be deemed a compliance with any provision of law requiring the vote to be by ballot. The board of cooperative educational services may purchase the necessary voting machine or machines; or if the county board of elections shall consent thereto, such machines belonging to the county or belonging to the town in which any part of said board of cooperative educational services shall be located may be used at any such meeting, the expense of delivery and returning and setting up, and any other expense connected therewith shall be defrayed by the board of cooperative educational services; but such machines belonging to the county shall not be so used at the time or times when they may be required under the election law. Nothing in this subdivision shall be construed to require the board of elections to maintain the care, custody or control of lever voting machines.

* NB Effective until December 31, 2015

* g. If the board of cooperative educational services shall so determine, voting machines may be used for recording the vote at such meeting. Before any such machine is used at any such meeting, the inspectors of election shall examine it and see that all the counters are set at zero (000) and that the ballot labels are properly placed, and that the machine is in all respects in proper condition for use. The use of such machine shall be deemed a compliance with any provision of law requiring the vote to be by ballot. The board of cooperative educational services may purchase the necessary voting machine or machines; or if the county board of elections shall consent thereto, such machines belonging to the county or belonging to the town in which any part of said board of cooperative educational services shall be located may be used at any such meeting, the expense of delivery and returning and setting up, and any other expense connected therewith shall be defrayed by the board of cooperative educational services; but such machines belonging to the county shall not be so used at the time or times when they may be required under the election law.

* NB Effective December 31, 2015

h. The board of cooperative educational services shall appoint a qualified voter of the board of cooperative educational services as the chairman of any such meeting. The clerk of the board of cooperative educational services shall give written notice of appointment to the person so appointed. If the person appointed as chairman refuses to accept such appointment, or fails to serve, the board of cooperative educational services may appoint a qualified voter of the board of cooperative educational services to fill the vacancy. The meeting shall be called to order by the chairman.

i. If the clerk of the board of cooperative educational services shall not be present, the board may appoint a qualified voter of the board of cooperative educational services to act as clerk of the meeting. The board shall appoint qualified voters of the board of cooperative educational services as assistant clerks of the meeting. The clerk of the board of cooperative educational services shall give a written notice of appointment to the persons so appointed as assistant clerks. If a person appointed as assistant clerk refuses to accept such appointment, or fails to serve, the board may appoint a qualified voter of the board of cooperative educational services to fill the vacancy. Each assistant clerk shall be entitled to compensation at a rate to be fixed by the board for each day actually and necessarily spent upon the duties of his office. The clerk and assistant clerk or clerks of the meeting shall keep an accurate and true written record of all proceedings of the meeting and shall file such written record with the clerk of the board of cooperative educational services within twenty-four hours after the meeting.

j. The board shall appoint two qualified voters of the board of cooperative educational services for each ballot box to be used to act as inspectors of election at such meeting. The clerk of the board of cooperative educational services shall give written notice of appointment to the persons so appointed. If a person appointed as inspector of election refuses to accept such appointment, or fails to serve, the board may appoint a qualified voter of the board of cooperative educational services to fill the vacancy. Additional inspectors of election may be appointed in the same manner when, in the opinion of the board, special circumstances exist requiring the services of such additional inspectors. The inspectors of election shall, before the polls are opened, organize by naming one of their number as chief inspector of election. Each inspector of election shall be entitled to compensation at a rate to be fixed by the board for each day actually and necessarily spent upon the duties of his office.

k. A poll list containing the name and legal residence of every person whose vote shall be received shall be kept by the clerk and assistant clerk or clerks of the meeting.

l. The board shall at the expense of the board of cooperative educational services provide a suitable box or boxes in which the ballots, folded so as to conceal the marking thereon, shall be deposited as they are received, and shall in like manner provide a voting booth or booths and the voters shall be required to enter such booth or booths for the purpose of marking their ballots.

m. The board shall cause printed ballots to be prepared, setting forth the proposition or propositions to be voted upon, in the form applicable to the submission of a proposition to the meeting of a union free school district.

n. All qualified voters entitled to vote who are in the place where the meeting is held at or before the time of closing the polls shall be allowed to vote.

o. Immediately upon the close of the polls the inspectors of election shall canvass the ballots in the same manner as ballots are canvassed at a meeting of a union free school district. The chairman of the meeting shall declare to the meeting the result of each ballot as announced to him by the inspectors of election, and those propositions receiving a majority of the votes of the voters present and voting shall be deemed approved.

p. The meeting of the voters of the board of cooperative educational services shall be conducted in the same manner as a meeting of the voters of a union free school district.

q. If the board shall so determine it may cause the board of cooperative educational services to be divided into election districts provided that in each such election district the number of qualified voters shall at least equal seven hundred. If such resolution be adopted it shall divide the board of cooperative educational services into such number of election districts as the board may determine, provided that if circumstances will permit there shall be a schoolhouse in each election district or in as many such election districts as possible. The election districts so formed shall continue in existence until modified by resolution of the board. Such resolution shall accurately describe the boundaries of each such district by street, alley and highway or otherwise. Meetings of the voters of the board of cooperative educational services shall be held thereafter in such election districts. The board shall designate the place within each election district where the meetings shall be held. When the board of cooperative educational services is divided into election districts, the board shall cause the meeting to be held in each election district pursuant to the provisions of this subdivision and shall appoint a chairman of the meeting, clerks and assistant clerks of the meeting and inspectors of election for each election district. The board shall designate the election district in which the clerk of the board of cooperative educational services shall be present. Where the board of cooperative educational services has been divided into election districts, the inspectors of election shall make a written report of the results of the ballot, signed by all such inspectors, to the chief inspector of election of each election district. The chief inspector of election of each election district shall within twenty-four hours file such written report with the clerk of the board of cooperative educational services. The board shall thereupon within twenty-four hours tabulate and declare the results of the ballot.

r. All disputes concerning the validity of any meeting of the voters of a board of cooperative educational services or of any of the acts of the officers of such meeting shall be referred to the commissioner of education for determination and his decisions in the matter shall be final and not subject to review. The commissioner may in his discretion order a new meeting.

s. The board of cooperative educational services shall provide absentee ballots to qualified voters. The commissioner shall adopt regulations for the purposes of implementing the provisions of this paragraph which shall include, but not be limited to, creating the procedure for which such absentee ballots shall be submitted; providing that such absentee ballots shall be, as nearly as practicable, in the same form as those voted at the district election; requiring that any absentee ballot applicant is or will be, on the day of the vote, a qualified voter of the board of cooperative educational services and that he or she will be on such date over eighteen years of age, a citizen of the United States and has or will have resided in said district for thirty days next preceding such date; and providing instructions as to the proper marking thereof.

3. a. For the nineteen hundred ninety-seven--ninety-eight school year and thereafter, the commissioner shall prescribe, in consultation with the comptroller of the state of New York and within the general taxonomy of accounts established by the comptroller pursuant to section thirty-six of the general municipal law, a uniform and specific taxonomy for service programs and activities of boards of cooperative educational services. In developing such prescribed taxonomy, the commissioner shall consider the recommendations of an advisory panel of district superintendents of schools or their representatives as appointed by the commissioner for such purpose.

b. In developing and adopting a budget for the nineteen hundred ninety-seven--ninety-eight school year pursuant to this article, each board of cooperative educational services may use the same locally selected specific taxonomy for service programs and activities as used for the nineteen hundred ninety-six--ninety-seven school year within the general taxonomy of accounts established by the comptroller pursuant to section thirty-six of the general municipal law, provided that all such accounts shall be converted to the uniform and specific taxonomy prescribed by the commissioner pursuant to paragraph a of this subdivision by October first, nineteen hundred ninety-seven and provided that copies of the approved program, capital and administrative budgets as converted to such uniform and specific taxonomy shall be submitted to the commissioner on or before October first, nineteen hundred ninety-seven.

c. In developing and adopting a budget pursuant to this article for the nineteen hundred ninety-eight--ninety-nine school year and thereafter, each board of cooperative educational services shall use the uniform and specific taxonomy for service programs and activities prescribed by the commissioner pursuant to paragraph a of this subdivision.



1952 - Technologies network ties program.

1952. Technologies network ties program. 1. There is hereby established a model technologies network ties program to pilot innovative uses of technology for interactive instruction and administrative purposes, in order to determine the feasibility of developing a statewide technologies network ties program.

2. The commissioner shall develop a plan, subject to the approval of the director of the budget, for the allocation of such funds as may be made available for this program, including competitive grants to school districts and boards of cooperative educational services for interactive instruction. Such plan shall include a listing of the school districts, boards of cooperative educational services and library network systems selected to take part in the pilot program.

3. Objectives of the program shall include the development of a network consisting of a structure which will electronically link all participating agencies and allow for the transfer of administrative and instructional data between and among the participating sites. The commissioner, in consultation with appropriate consultants and representatives of participating districts and boards of cooperative educational services, will be responsible for determining the appropriate communication standards and protocols for the selection of hardware and software to be used in all facets of the project.

4. The commissioner shall adopt regulations to implement the provisions of this section.






Article 40-A - (1980 - 1981) SHARED PERSONNEL

1980 - Definitions.

1980. Definitions. When used in this article, the following terms shall mean:

1. The term "board of education" shall mean the trustee, trustees or board of education of any common, union free, central, central high or city school district, or a board of cooperative educational services.

2. The term "school district" shall mean any common, union free, central, central high or city school district, or a board of cooperative educational services.

3. The term "district superintendent" shall mean the chief administrative officer of a supervisory district as defined in article forty-five of this chapter.



1981 - Shared personnel between school districts.

1981. Shared personnel between school districts. 1. Notwithstanding any other provision of law, school authorities of any school district may arrange to share the services of a superintendent, associate superintendent, assistant superintendent or any other employee with districtwide administrative or supervisory responsibilities with one or more other school districts.

2. a. Any such shared personnel who are not in a position for which tenure may be granted pursuant to this chapter shall be considered to be employed by all participating school districts. Any decisions regarding the appointment or compensation of such shared personnel shall be made with the consent of a majority of each of the boards of education of each participating school district. Compensation and benefits of such shared personnel shall be provided by each participating school district, based on an agreed-upon formula.

b. Each agreement to share personnel who are in a position for which tenure may be granted pursuant to this chapter shall designate a participating district as the principal employing district. Any such shared personnel shall be considered to be employed by the principal employing district; provided that any decisions regarding the probationary appointment and compensation package of such shared personnel shall be made with the consent of a majority of each of the boards of education of each participating district. Decisions regarding the termination, discipline or tenure of such shared personnel shall be made by the principal employing district in consultation with all other participating districts, and services rendered by such shared personnel under such agreement in any other participating district shall be deemed to have been rendered in the principal employing district for all purposes under this chapter, including tenure credit, seniority and discipline.

(i) The agreement to share personnel shall allow other participating districts to be substituted as the principal employing district. Notwithstanding any other provision of law, upon substitution of a new principal employing district, the shared employee shall be considered an employee of the new principal employing district with the same tenure status he or she maintained in such prior principal employing district. For any such shared employee for salary, sick leave and any other purposes, the length of service credited in such prior principal employing district shall be credited as employment time with such new principal employing district.

(ii) Where the principal employing district abolishes the position of a shared employee and creates a new position for the performance of similar duties, in determining the right of the employee under subdivision one of section three thousand thirteen or subdivision one of section twenty-five hundred ten to appointment to such new position, the new position shall be deemed similar if more than forty percent of the functions of the new position were performed by the shared employee in the shared position.

(iii) Where a participating district other than the principal employing district determines to discontinue the services of a shared employee pursuant to the terms of the agreement to share personnel, the employee shall retain his or her tenure rights in the principal employing district only.

3. School authorities of any school district sharing personnel pursuant to this section shall retain the right to promulgate educational or administrative policies pertaining to their respective school district pursuant to law, rule or regulation.

4. All agreements to share personnel pursuant to this section shall be subject to the approval and oversight of the district superintendent, if any, or by the commissioner or his designee if there is no local district superintendent.

5. The commissioner may promulgate rules and regulations to implement the provisions of this article.






Article 41 - DISTRICT MEETINGS

Part 1 - (2001 - 2038) GENERAL PROVISIONS

2001 - Notice of first meeting of district.

2001. Notice of first meeting of district. 1. Whenever any school district shall be formed, or two or more common school districts are consolidated as provided in section fifteen hundred twelve, the district superintendent of schools, or any one or more of such district superintendents within whose districts it may be, shall prepare a notice describing such district and appointing a time and place for the first district meeting, and deliver such notice to a taxable inhabitant of the district.

2. It shall be the duty of such inhabitant to notify every other inhabitant of the district qualified to vote at the meeting, by delivering to him a copy of the notice of such meeting, or in case of his absence from home, by leaving a copy thereof, or so much thereof as relates to the time, place and object of the meeting, at the place of his abode, at least six days before the time of the meeting.

3. In case such meeting shall not be held, and in the opinion of the district superintendent or superintendents it shall be necessary to hold such meeting before the time herein fixed for the first annual meeting, he shall deliver another such notice to a taxable inhabitant of the district, who shall serve it as provided in subdivision two of this section.

4. Every taxable inhabitant, to whom a notice of any district meeting shall be delivered for service pursuant to any provision of part one of this article, who shall refuse or neglect to serve the same, shall forfeit five dollars to be sued for by the supervisor for the benefit of the district.



2002 - Time and place of annual meeting.

2002. Time and place of annual meeting. 1. The annual meeting and election of each school district shall be held on the third Tuesday of May in each year, provided, however that such annual meeting and election shall be held on the second Tuesday in May if the commissioner at the request of a local school board certifies no later than March first that such election would conflict with religious observances. Unless the hour and place thereof shall have been fixed by a vote of a previous district meeting, the same shall be held in the schoolhouse at seven-thirty o'clock in the evening in the case of a school district that is not divided into election districts and conducts its election or vote by recording the ayes or noes of the qualified voters attending, or, in the case of all other districts, during at least six consecutive hours after six a.m., two of which hours shall be after six p.m. as determined by resolution of the trustees or board of education, provided, however, that the trustees or board of education of any school district that conducted its annual meeting at seven-thirty p.m. in nineteen hundred ninety-seven may conduct its annual election and budget vote at such time in nineteen hundred ninety-eight. If a district possesses more than one schoolhouse, it shall be held in the one usually employed for that purpose, unless the trustees or board of education designate another, provided that if the school district is divided into election districts such annual meeting and election shall be held at such place in each election district as the board of education may designate. If the district possesses no schoolhouse, or if the schoolhouse shall not be accessible or adequate, then the annual meeting and election shall be held at such place as the trustees or board of education, or the clerk, shall designate in the notice.



2003 - Notice of annual meeting in common school district.

2003. Notice of annual meeting in common school district. 1. The district clerk of each common school district shall give notice of the availability of the statement of expenditures pursuant to the provisions of section sixteen hundred eight of this chapter and shall also give notice of the time and place of the annual meeting by publishing a notice four times within the seven weeks next preceding such annual meeting, the first publication to be at least forty-five days before said meeting, in two newspapers if there shall be two, or in one newspaper if there shall be but one, having general circulation within such district. But if no newspaper shall then have general circulation therein, the said notice shall be posted in at least twenty of the most public places in said district forty-five days before the time of such meeting.

2. Such notice shall also state that petitions nominating candidates for the office of member of the board of trustees must be filed with the clerk of the district between the hours of nine a.m. and five p.m., not later than the thirtieth day preceding the school meeting or election at which the candidates so nominated are to be elected.

3. Such notice and all other notices and reports required to be published in newspapers under the provisions of this chapter shall be printed at the rates and for the fees prescribed in the civil practice law and rules. In the event that the publishers of one or both of the newspapers having general circulation in such district shall refuse to print and publish the notices or reports at the rates and for the fees so prescribed, publication in such newspaper or newspapers so refusing may be omitted, in which case the notices or reports shall be posted as required by this section in lieu of such publication.



2004 - Notice of annual meeting in union free school district.

2004. Notice of annual meeting in union free school district. 1. The clerk of each union free school district shall give notice of the availability of the statement of expenditures pursuant to the provisions of section seventeen hundred sixteen of this chapter and shall also give notice of the time and place of the annual meeting and the notice required by section seventeen hundred sixteen of this chapter by publishing a notice four times within the seven weeks next preceding such district meeting, the first publication to be at least forty-five days before said meeting, in two newspapers if there shall be two, or in one newspaper if there shall be but one, having general circulation within such district. But if no newspaper shall then have general circulation therein, the said notice shall be posted in at least twenty of the most public places in said district forty-five days before the time of such meeting.

2. Such notice shall also state that petitions nominating candidates for the office of member of the board of education must be filed in the office of the clerk of the district between the hours of nine a.m. and five p.m., not later than the thirtieth day preceding the school meeting or election at which the candidates so nominated are to be elected.

5. If the district has personal registration of voters pursuant to section two thousand fourteen of this chapter, and has not been divided into election districts pursuant to section two thousand seventeen of this chapter, such notice shall also state:

a. the place and hour or hours at which the board of registration shall meet to prepare the register of the school district and any person shall be entitled to have his name placed upon such register, provided that at such meeting of the board of registration, he is known or proven to the satisfaction of such board of registration, to be then or thereafter entitled to vote at the school meeting or election for which such register is prepared,

b. that the register prepared pursuant to section two thousand fourteen of this chapter will be filed in the office of the clerk of the district; that such register will be open for inspection by any qualified voter of the district and the hours during which such register will be open for inspection on each of the five days prior to and the day set for the meeting or election, except Sundays.

6. If the district has been divided into election districts pursuant to section two thousand seventeen of this chapter, such notice shall also state:

a. the place and hour or hours in each election district at which the members of the board of registration shall meet to prepare the register of the school district for each election district and any person shall be entitled to have his name placed upon such register, provided that at such meeting of the members of the board of registration he is known or proven to the satisfaction of such members to be then or thereafter entitled to vote at the school meeting or election for which such register is prepared,

b. the place in each election district where the meeting or election shall be held,

c. that the register prepared pursuant to section two thousand fourteen of this chapter will be filed in the office of the clerk of the district; that such register will be open for inspection by any qualified voter of the district and the hours during which such register will be open for inspection on each of the five days prior to and the day set for the meeting or election, except Sundays,

d. if the district is divided into election districts and voting machines are used, that a statement of estimated expenses for the ensuing year will be completed and copies made available at each schoolhouse in the district in which school is maintained during certain designated hours on each day other than a Saturday, Sunday or holiday during the fourteen days immediately preceding such meeting, together with the text of any resolution which will be presented to the voters.

7. Such notice shall also state that applications for absentee ballots for election of board members may be applied for at the office of the clerk of the district. Such notice, in such case, shall further state that a list of all persons to whom absentee ballots shall have been issued, will be available in the said office of the clerk on each of the five days prior to the day of the election except Sundays, and that such list will also be posted at the polling place or places at the election of members of the board of education.

8. Such notice and all other notices and reports required to be published in newspapers under the provisions of this chapter shall be printed at the rates and for the fees prescribed in section fifteen hundred fifty-one of the civil practice act. In the event that the publishers of one or both of the newspapers having general circulation in such district shall refuse to print and publish the notices or reports at the rates and for the fees so prescribed, publication in such newspaper or newspapers so refusing may be omitted, in which case the notices or reports shall be posted as required by this section in lieu of such publication.



2005 - Special meeting to transact business of annual meeting.

2005. Special meeting to transact business of annual meeting. Whenever the time for holding the annual meeting in a school district shall pass without such meeting being held, a special meeting, to be held on the date specified for a school budget revote pursuant to subdivision three of section two thousand seven of this part, shall thereafter be called by the trustees or by the clerk of such district for the purpose of transacting the business of the annual meeting; and if no such meeting be called by the trustees or the clerk within ten days after such time shall have passed, the district superintendent of the supervisory district in which said school district is situated or the commissioner of education may order any inhabitant of such district to give notice of such meeting in the manner provided in section two thousand one of this part, and the officers of the district shall make to such meeting the reports required to be made at the annual meeting, subject to the same penalty in case of neglect; and the officers elected at such meeting shall hold their respective offices only until the next annual meeting and until their successors are elected and shall have qualified. Notice of such annual meeting shall comply with the requirements of section two thousand three or section two thousand four of this part by publishing such notices once in each week within the two weeks next preceding such special meeting, the first publication to be at least fourteen days before such meeting and any required posting to be fourteen days before the time of such meeting. If the qualified voters at such special district meeting defeat the school district budget, the trustees or board of education shall adopt a contingency budget pursuant to section two thousand twenty-three of this part. Notwithstanding any other provision in law, the trustees or board of education following the adoption of a contingency budget may call a special district meeting for a second vote on the proposed budget pursuant to the requirements of subdivision three of section two thousand seven or subdivision three of section two thousand six of this chapter.



2006 - Special meeting in common school district.

2006. Special meeting in common school district. 1. A special district meeting of a common school district shall be held whenever called by the trustees or whenever called for by petition of the voters pursuant to subdivision three of this section. The notice thereof shall state the purposes for which it is called, and no business shall be transacted at such special meeting, except that which is specified in the notice; and the district clerk, or, if the office be vacant, or the clerk be sick or absent, or shall refuse to act, a trustee, or some taxable inhabitant, by order of the trustees, shall serve the notice upon each inhabitant of the district qualified to vote at district meetings, at least six days before the day of the meeting, in the manner prescribed in section two thousand one of this part or the trustees shall give notice of the time and place of such special meeting, and the notice shall be published once in each week within the four weeks next preceding the special meeting, the first publication to be at least twenty-two days before said meeting, in two newspapers if there shall be two, or in one newspaper if there shall be but one, having general circulation within such common school district. But if no newspaper shall then have general circulation therein, the said notice shall be posted in at least twenty public places in said district twenty-two days but not more than twenty-eight days before the time of such meeting.

2. The inhabitants of a district may, at any annual meeting, adopt a resolution prescribing some other mode of giving notice of special meetings, which resolution and the mode prescribed thereby shall continue in force until rescinded or modified at some subsequent annual meeting.

3. Whenever the voters shall have defeated the budget of the school district at the annual meeting and election, the trustees may call a special district meeting for a school budget revote to be held on the third Tuesday of June, provided, however that such budget revote shall be held on the second Tuesday in June if the commissioner at the request of a local school board certifies no later than March first that such vote would conflict with religious observances. The trustees shall give the notices required by subdivision one of section two thousand three of this part and this section by publishing such notices once in each week within the two weeks next preceding such special meeting, the first publication to be at least fourteen days before such meeting, with any required posting to be fourteen days before the time of such meeting.



2007 - Special meeting in union free school district.

2007. Special meeting in union free school district. 1. The board of education in a union free school district shall have power to call special meetings of the inhabitants of the district whenever they shall deem it necessary and proper, in the manner prescribed in section two thousand four of this chapter. The notice of each special meeting shall state the purposes for which it is called, and no business shall be transacted at such special meeting, except that which is specified in the notice.

2. In a union free school district whose limits correspond with those of any incorporated village, the board of education shall have power to call special meetings of the inhabitants of the district for the purposes mentioned in section four hundred sixteen in the manner prescribed in said section two thousand four of this chapter.

3. a. Notwithstanding the provisions of subdivisions one and two of this section, and of section two thousand four of this part, whenever the voters of the district shall have defeated the budget of the district, in whole or in part, or whenever the board of education shall have rejected all bids for a contract or contracts for public work, transportation or purchase, and whenever in either such case the board of education shall deem it necessary and proper to call a special meeting to take appropriate action, the board of education shall be authorized to give the notices required by subdivision one of section two thousand four of this part by publishing such notices once in each week within the two weeks next preceding such special meeting, the first publication to be at least fourteen days before such meeting and any required posting to be fourteen days before the time of such meeting.

b. A school budget revote called pursuant to paragraph a of this subdivision shall be held on the third Tuesday of June, provided, however that such budget revote shall be held on the second Tuesday in June if the commissioner at the request of a local school board certifies no later than March first that such vote would conflict with religious observances.

c. Notwithstanding the provisions of section two thousand fourteen of this part, where a school district shall have adopted personal registration, the board of registration shall meet on such day or days as shall be fixed by the board of education, the last day of which, however, shall not be more than seven nor less than two days preceding any school district meeting notices for which shall have been given as provided in this subdivision.

4. The board of education in a union free school district shall, in each case when a special district meeting is required or permitted to elect members of such board of education, call such meeting for at least six consecutive hours between the hours of seven o'clock in the forenoon and nine o'clock in the afternoon, at least two of which hours shall be after six o'clock in the afternoon, and notice shall be given in the manner prescribed in section two thousand four of this chapter for meetings held over the hours.



2008 - Call of special district meeting by district superintendent.

2008. Call of special district meeting by district superintendent. 1. When the clerk and all the trustees of a school district shall have removed from the district, or their offices shall be vacant, so that a special meeting can not be called, as hereinbefore provided, the district superintendent may in like manner give notice of, and call a special district meeting.

2. Upon the filing with the trustee or board of education of a petition requesting such officers to call a special district meeting, which petition shall state the purpose thereof and shall be signed by twenty-five qualified voters or five percent of the number of voters who voted in the previous annual election of the members of the board of education or trustees, said number to be determined by the number of persons recorded on the poll list as having voted at such election, whichever shall be greater, such trustee or board of education shall proceed to call such meeting by giving notice thereof within twenty days thereafter unless it shall appear

(a) that the purpose for which such meeting is sought to be called is not within the power of the voters of the district, or

(b) that such purpose is illegal, or

(c) that a bond or note resolution has been adopted and such petition is not filed within twenty days after publication of notice of such resolution pursuant to section 81.00 of the local finance law, or

(d) that other valid reason exists for refusing to call such meeting which reason when appealed to the commissioner of education shall be deemed by him to be sufficient cause for such refusal.

* 3. Notwithstanding any other provision of law to the contrary, any proposition submitted by the voters that requires the expenditure of money shall be subject to the requirements set forth in subdivision nine of section two thousand twenty-three-a of this part.

* NB Repealed June 16, 2020



2009 - Additional requirements of notice where tax to be authorized to be levied in installments.

2009. Additional requirements of notice where tax to be authorized to be levied in installments. Where any proposition is to be submitted to an annual or special district meeting or election authorizing a tax to be levied in installments as a condition precedent to the issuance of obligations of the district the notice of the meeting shall, in addition to complying with the requirements of this article, also comply with the requirements of section four hundred sixteen of this chapter and applicable provisions of the local finance law.



2010 - Effect of want of due notice of district meetings.

2010. Effect of want of due notice of district meetings. The proceedings of no district meeting, annual or special, shall be held illegal for want of a due notice to all the persons qualified to vote thereat, unless it shall appear that the omission to give such notice was wilful and fraudulent.



2011 - Duty to attend district meetings.

2011. Duty to attend district meetings. Whenever any district meeting shall be duly called, it shall be the duty of the inhabitants qualified to vote thereat, to assemble at the time and place fixed for the meeting.











